Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 1 of 913




                      EXHIBIT 7
                             Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 2 of 913

           A                           B                                        C                                             D                                         E

1    block_height     txid                                block_hash                                   address                               pub_key
                                                                                                                                             0496b538e853519c726a2c91e61ec11600ae1390813a627c66fb8b
                       0e3e2357e806b6cdb1f70b54c3a3a17b67 00000000839a8e6886ab5951d76f411475428afc90                                         e7947be63c52da7589379515d4e0a604f8141781e62294721166bf
2                    1 14ee1f0e68bebb44a74b1efd512098     947ee320161bbf18eb6048                     12c6DSiU4Rq3P4ZxziKxzrL5LmMBrzjrJX      621e73a82cbf2342c858ee
                                                                                                                                             047211a824f55b505228e4c3d5194c1fcfaa15a456abdf37f9b9d97
                       9b0fc92260312ce44e74ef369f5c66bbb85 000000006a625f06636b8bb6ac7b960a8d03705d1a                                        a4040afc073dee6c89064984f03385237d92167c13e236446b417a
3                    2 848f2eddd5a7a1cde251e54ccfdd5       ce08b1a19da3fdcc99ddbd                     1HLoD9E4SDFFPDiYfNYnkBLQ85Y51J3Zb1     b79a0fcae412ae3316b77
                                                                                                                                             0494b9d3e76c5b1629ecf97fff95d7a4bbdac87cc26099ada28066c6
                       999e1c837c76a1b7fbb7e57baf87b30996 0000000082b5015589a3fdf2d4baff403e6f0be035a                                        ff1eb9191223cd897194a08d0c2726c5747f1db49e8cf90e75dc3e3
4                    3 0f5ffefbf2a9b95dd890602272f644     5d9742c1cae6295464449                       1FvzCLoTPGANNjWoUo6jUGuAG3wg1w4YjR     550ae9b30086f3cd5aa
                                                                                                                                             04184f32b212815c6e522e66686324030ff7e5bf08efb21f8b00614f
                       df2b060fa2e5e9c8ed5eaf6a45c13753ec8 000000004ebadb55ee9096c9a2f8880e09da59c0d6                                        b7690e19131dd31304c54f37baa40db231c918106bb9fd43373e37
5                    4 c63282b2688322eba40cd98ea067a       8b1c228da88e48844a1485                     15ubicBBWFnvoZLT7GiU2qxjRaKJPdkDMG     ae31a0befc6ecaefb867
                                                                                                                                             0456579536d150fbce94ee62b47db2ca43af0a730a0467ba55c79e
                       63522845d294ee9b0188ae5cac91bf389a 000000009b7262315dbf071787ad3656097b892abf                                         2a7ec9ce4ad297e35cdbb8e42a4643a60eef7c9abee2f5822f86b1d
6                    5 0c3723f084ca1025e7d9cdfe481ce1     fd1f95a1a022f896f533fc                     1JfbZRwdDHKZmuiZgYArJZhcuuzuw2HuMu      a242d9c2301c431facfd8
                                                                                                                                             0408ce279174b34c077c7b2043e3f3d45a588b85ef4ca466740f848
                       20251a76e64e920e58291a30d4b212939 000000003031a0e73735690c5a1ff2a4be82553b2a                                          ead7fb498f0a795c982552fdfa41616a7c0333a269d62108588e260
7                    6 aae976baca40e70818ceaa596fb9d37   12b776fbd3a215dc8f778d                     1GkQmKAmHtNfnD3LHhTkewJxKHVSta4m2a       fd5a48ac8e4dbf49e2bc
                                                                                                                                             04a59e64c774923d003fae7491b2a7f75d6b7aa3f35606a8ff1cf06c
                       8aa673bc752f2851fd645d6a0a92917e96 0000000071966c2b1d065fd446b1e485b2c9d9594a                                         d3317d16a41aa16928b1df1f631f31f28c7da35d4edad3603adb233
8                    7 7083007d9c1684f9423b100540673f     cd2007ccbd5441cfc89444                     16LoW7y83wtawMg5XmT4M3Q7EdjjUmenjM      8c4d4dd268f31530555
                                                                                                                                             04cc8d85f5e7933cb18f13b97d165e1189c1fb3e9c98b0dd5446b2a
                       a6f7f1c0dad0f2eb6b13c4f33de664b1b0e 00000000408c48f847aa786c2268fc3e6ec2af68e84                                       1989883ff9e740a8a75da99cc59a21016caf7a7afd3e4e9e7952983
9                    8 9f22efad5994a6d5b6086d85e85e3       68a34a28c61b7f1de0dc6                       1J6PYEzr4CUoGbnXrELyHszoTSz3wCsCaj    e18d1ff70529d62e0ba1
                                                                                                                                             04fcc2888ca91cf0103d8c5797c256bf976e81f280205d002d85b9b6
                       d3ad39fa52a89997ac7381c95eeffeaf40b 000000002c05cc2e78923c34df87fd108b22221ac60                                       22ed1a6f820866c7b5fe12285cfa78c035355d752fc94a398b67597
10                  10 66af7a57e9eba144be0a175a12b11       76c18f3ade378a4d915e9                       15yN7NPEpu82sHhB6TzCW5z5aXoamiKeGy    dc4fbb5b386816425dd
                                                                                                                                             046cc86ddcd0860b7cef16cbaad7fe31fda1bf073c25cb833fa9e409
                       f8325d8f7fa5d658ea143629288d0530d2 0000000097be56d606cdd9c54b04d4747e957d3608                                         e7f51e296f39b653a9c8040a2f967319ff37cf14b0991b86173462a2
11                  11 710dc9193ddc067439de803c37066e     abe69198c661f2add73073                     1dyoBoF5vDmPCxwSsUZbbYhA5qjAfBTx9       d5907cb6c5648b5b76
                                                                                                                                             04c5a68f5fa2192b215016c5dfb384399a39474165eea22603cd397
                       9962d5c704ec27243364cbe9d384808fee 000000005c51de2031a895adc145ee2242e919a01c                                         80e653baad9106e36947a1ba3ad5d3789c5cead18a38a538a7d834
12                  13 ac1c15c35ac790dffd1e929829b271     6d61fb222a54a54b4d3089                     17abzUBJr7cnqfnxnmznn8W38s9f9EoXiq      a8a2b9f0ea946fb4e6f68
                                                                                                                                             043e8ac6b8ea64e85928b6469f17db0096de0bcae7d09a4497413d
                       e1afd89295b68bc5247fe0ca2885dd4b88 0000000080f17a0c5a67f663a9bc9969eb37e81666                                         9bba49c00ffdf9cb0ce07c404784928b3976f0beea42fe2691a8f043
13                  14 18d7ce430faa615067d7bab8640156     d9321125f0e293656f8a37                     1DMGtVnRrgZaji7C9noZS3a1QtoaAN2uRG      0bcb2b0daaf5aa02b30e
                                                                                                                                             04e0041b4b4d9b6feb7221803a35d997efada6e2b5d24f5fc7205f2
                       50748b7a193a0b23f1e9494b51131d2f95 00000000b3322c8c3ef7d2cf6da009a776e6a99ee6                                         ea6b62a1adc9983a7a7dab7e93ea791bed5928e7a32286fa4facad
14                  15 4cc6cf4792bacc69d207d16002080d     5ec5a32f3f345712238473                     1CYG7y3fukVLdobqgUtbknwWKUZ5p1HVmV      d16313b75b467aea77499
                                                                                                                                             04977367164ca24f1f2de2e2cfb9e5c3f22d510d3f33683de200283
                       e79fc1dad370e628614702f048edc8e988 00000000174a25bb399b009cc8deff1c4b3ea84df7e                                        100af0c8667dba7e4e389fa9953c6cb83d6ea72990e139f529b58cf
15                  16 29cf8ea8f6615db19f992b1be92e44     93affaaf60dc3416cc4f5                       16kktFTqsruEfPPphW4YgjktRF28iT8Dby     bbac27607a28207b2a37
                                                                                                                                             045ca3b93e90fe9785734e07c8e564fd72a0d68a200bf907ee01dab
                       a3e0b7558e67f5cadd4a3166912cbf6f930 000000003ff1d0d70147acfbef5d6a87460ff5bcfce8                                      ab784ad5817f59a41f4f7e04edc3e9b80cc370c281b0f406eb58187
16                  17 044124358ef3a9afd885ac391625d       07c2d5b6f0a66bfdf809                         1LPBetDzQ3cYwqQepg4teFwR7FnR1TkMCM   664bdf93decc5bb63264
                                                                                                                                             04cf37a46b304e4dad17e081361502d0eff20af2b1360c7b18392a2
                       f925f26deb2dc4696be8782ab7ad9493d0 000000008693e98cf893e4c85a446b410bb4dfa129                                         9f9f08ae5a95aa24f859533dabbc8585598bf8c5c71c0e8d89d3655
17                  18 4721b28ee69a09d7dfca51b863ca23     bd1be582c09ed3f0261116                     1DJkjSqW9cX9XWdU71WX3Aw6s6Mk4C3TtN      889aee8c49fd948f59fe
                                                                                                                                             04f5efde0c2d30ab28e3dbe804c1a4aaf13066f9b198a4159c76f8f7
                       9b9e461221e5284f3bfe5656efdc8c7cc63 00000000841cb802ca97cf20fb9470480cae9e5daa5                                       9b3b20caf99f7c979ed6c71481061277a6fc8666977c249da99960c
18                  19 3b2f1beef54a86316bf2ae3a3e230       d06b4a18ae2d5dd7f186f                       1P9VmZogiic8d5ZUVZofrdtzXgtpbG9fop    97c8d8714fda9f0e883
                 Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 3 of 913

     A                       B                                       C                                             D                                          E
                                                                                                                                  0408ab2f56361f83064e4ce51acc291fb57c2cbcdb1d6562f6278c43
            ee1afca2d1130676503a6db5d6a77075b2 0000000067a97a2a37b8f190a17f0221e9c3f4fa824                                        a1406b548fd6cefc11bcc29eb620d5861cb9ed69dc39f2422f54b06a
19       20 bf71382cfdf99231f89717b5257b5b     ddffdc2e205eae834c8d7                       15ubjFzmWVvj3TqcpJ1bSsb8joJ6gF6dZa     8af4f78c8276cfdc6b
                                                                                                                                  042b08ebb6ada0057e47a125d0a2e99dd2b86c201d41aaf7aa295c
            e0175970efb4417950921bfcba2a3a1e88 000000006f016342d1275be946166cff975c8b27542                                        625c2c2f1997a8bc6cb9dbda889669989b8d12804c400168e54b09
20       21 c007c21232ff706009cc70b89210b4     de70a7113ac6d1ef3294f                       1Fi7o3BKMcT82NVtnMRNqsj8aE5CWbAo4z     3ad05d1170c516abca7d28
                                                                                                                                  04aef905809d1004da2b0187dd5198e0f5b11ab291230cdcd9606b
            9e2eaf1d7e5178a2d116f331c340f1f7fd6 0000000098b58d427a10c860335a21c1a9a7639e96                                        bc99acd15bc91f951de6307f5adae03f2e18d523ec8778e7d8e9b7c
21       22 de7540783ac36a7054fe9a4d64943       c3d6f1a03d8c8c885b5e3b                     1DmKBaveG8iQA7nTGpRQ1bf8cJ7zqSMCjJ     24ba282c8eaa9bcded840
                                                                                                                                  041a24b5639c12b2b0a612011eb780a682020b6312782fef0bc29a
            e1cf3476234d8446653ad52a8939ed7920 000000000cd339982e556dfffa9de94744a4135c53e                                        75eee7cf66abd081121a0b7b5c3076e055648379c25ed52eff8d2b1
22       23 03eefdcd0e897319ab9d2cb4c14c8c     eef15b7bcc9bdeb9c2182                       1AqC4PhwYf7QAyGBhThcyQCKHJyyyLyAwc     1871e5a7e0c8604f4053f
                                                                                                                                  049523af765da5408d0a4f9d33af2e103c57b8b31877969173e7a7c
            43c39b8b3728c6cb26fae0fc18803ca6cf4 00000000fc051fbbce89a487e811a5d4319d209785                                        313bf09a9803dcceec9b29d0fab4737173e3cb6dcc11ab7f233d8b1
23       24 3e15fde218e3dfbd54e633cf6753e       ea4f4b27fc83770d1e415f                     1JXLFv719ec3bzTXaSq7vqRFS634LErtJu     d715748ca4d715770ac3
                                                                                                                                  04bff063a080c07aa9d8e7038c9d1bd7e5076fc28dd3e905b76517a
            9b0f52332d7d013b49016416c4818b5abb 000000008e35a1d59ea1be8d76683662f47fd13c62                                         d958e9df65e83abefcdbdcd7310231aaaf16a53e9bc24598826a329
24       25 80b01ca526b7b813830348ad2321be     a9e347ad5845a26f762026                     15VF3MsCzjHmFQ3wK3SMrTEBTmFY8zhJnU      1e5dab338675618e7f12
                                                                                                                                  040baf81984793a57324f886d6a9a040513258dc310fd95e66955f9
            67c1e8143bb6ad221a4ce77d6c8be68f2e 0000000041438e52d25bccab8798a92cabafdaad69                                         890d51a4efcc9d5bf69da30be69e16e426770b9927c18d0a06c610c
25       26 25e0743f51b2db1a7b22bab59014dc     a071d3d2a41718faf01098                     1KDnp5D9sEUNGFY2z4JiKhwfbm7zqYp4Bz      6d7ebfbc6a59023a4ad0
                                                                                                                                  04a43f4de451f220ee2606ed79883797000e57a17ad8d418eb2de2
            230cf03a6ce420eaa42e3c64feebb47920f 0000000071350772f98f84babf35502b33d42ee846                                        1339a045fd1e399953a0b9474b2e1fa510696c1eb4812dcd0ea4fda
26       27 3470efb4323b4574b4b6e5a004f65       6d3dde0f376c4120352081                     1G43MvhzCqRz1ctsQUmgU4LgLuSVdfU557     1932344bbd914f52e4e2f
                                                                                                                                  04d3a4fd2722f5754102b96cd8b8ec7ea870c10ed5363290b8ac92e
            f399cb6c5bed7bb36d44f361c29dd5ecf12 00000000bb0d9430d3d1bab474be5050342161efcc                                        af6b1202a569ed95ed4957c644df7fc0794774b03bf9f63baf7a55cd
27       28 deba163470d8835b7ba0c4ed8aebd       a9f7e45b151bff9a700944                     18a3JX7ZZvu5CdaqY33RxzXB3ytEjspsGq     e9e5076774f67987b34
                                                                                                                                  048e2c3ad3142a375ee969eccb3e14470971d898bc67077f282932
            c361e2f4581f035dd58b99788347884e04 00000000c57a1b6351208c592eef8eff015d93c899a                                        45b97afbc509d180829f4cd419c208c8302728dd51a6d88392fb30a
28       29 6e47b4c17ec347344ff8b24cd377ec     047fe35b35252a4a59bcb                       1GnYgH4V4kHdYEdHwAczRHXwqxdY7xars1     09d3ec27dd23fb2346d03
                                                                                                                                  042cf59fafd089a348c5834283573608e89a305c60a034604c7d22d
            f5e26c8b82401c585235c572ba8265f16f7 00000000bc919cfb64f62de736d55cf79e3d535b474                                       de50998f1b9bb74681986ca1884a6b1df8ce7f1b79a2277057de855
29       30 d9304ed8e31c198eab571754f5331       ace256b4fbb56073f64db                       17x23dNjXJLzGMev6R63uyRhMWP1VHawKc    a634626e7a5851c1e716
                                                                                                                                  04c26035a5e1e1db8b18043d1b31cef10a8fe6f58757e2b3e514715
            86b33edba8ff663b0f73ef487e4433f34d2 000000009700ff3494f215c412cd8c0ceabf1deb0df0                                      4df627ae020f39720adc9a623857db379217063896ef28ea6b8a0a
30       31 6ef91de15659d2cc09594d27b52cb       3ce39bcfc223b769d3c4                         1PHB5i7JMEZCKvcjYSQXPbi5oSK8DoJucS   43e7f1bec4a36dc68185c
                                                                                                                                  04b949980bb46aee11510519b4af0dfcc3cc7464b3ede15f184b7c8
            2b9905f06583c01454f10f720b5709e3b6 00000000e5cb7c6c273547b0c9421b01e23310ed83                                         126a98bf6d6e698eaf16b938814174a002ba24daa03e59a7c09272
31       32 67c9dd3d9efc423c97b7e70afdc0c9     f934b96270f35a4d66f6e3                     1Bw7RG9a19SjCNszmXQZhBwe1gEj4Vb2JZ      48517b581c09ec70f216e
                                                                                                                                  04804d71f6a91c908a973cae7ef4363f7689520116b995d6936328d
            bdeaa0089cd84670da5e6385f0185c2d79 00000000a87073ea3d7af299e02a434598b9c92094                                         e00be56f92baee0dabf3a240e0ed2dce7f374f12cbba76498085282
32       33 78bf57a1aa5540d3ff3b3eabaa1210     afa552e0711afcc0857962                     1MKRkcXG7cUb83EGNjK5TSHcKgVjVMTou5      36cb04c558f028dd61ed
                                                                                                                                  04180bfa57bff462c7641fa0b91efe29344a77086b073cd9c5f769cb
            223b0620a8f1c1f23a2ebf8032ed11321b 00000000a73fb23b6c42b18b3253ed29c5d0c80d84                                         2393acc151a4e7377eaabacc39f5b2bd2cd4bcb5ed1855939619e49
33       34 921017d01974e74cddd651319b5474     624efa12c2cf05c4b4318f                     1BTsxjF9rXtFvUZ2UFditbeUpohGgKCxUt      1c79c0bb5793d4edbf3
                                                                                                                                  04bb31566291ceb63ed600b0c29d6825d7924e73c265abac43fa08
            852b1997ed935ba638078998e2d15bc8a 00000000b572a465b4e816420d47a16274557b357                                           8ad3e1a477c6fd15373fc40229cc895732d4175f6db615e4a2b6e94
34       35 91b8ad232e2d988e22c969eba3bafe0   3b7924b64808a82c7322d9b                   16bo8EmUnLJAmtDNavgcs1BQ5rU4YcR9UC        11e92974b6923d7985518
                                                                                                                                  04ce29c26fb59eadf6b9b38a3e7f52646877bcdcd7b5f290a47a7a6
            d05d256fbd5845b30039e37d48215788a4 00000000f824d643f525b4904ea25c92174b849943                                         1668bda2c82c8f13f66e8665cfe7594d7da51f431df4df2f60df08ecf
35       36 e438249048c47ddb9c83cd927d4d5a     5f388549a1700f4d3244de                     1NHHWnZKTetjZZfAbVjTS9EHQafdH6xn8a      d53d2f2d076b4bc24e
                                                                                                                                  04655798e5ce83da2f24955e16396846528d919c223c9c2945b211
            6d344eb5d67ed329a1c1d7603bba4b85d 00000000ddd96d128e122d1179034ff66c27dc583e                                          b722d55a85ccb8930066eaf34c501ac37c4d41c8e579ccc00f54d5a
36       37 5916435b49f7a585bb370b76820287d   b9e8996a0b1779c60c6f86                     1DpJP16GXSht3hJ5DZDumKcwAFqQQVkffN       5f1b3c27de525ece5a5d5
                 Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 4 of 913

     A                      B                                       C                                            D                                           E
                                                                                                                                 046312c744cb65614769150309590257c89cf5d2ee4f048e5a944fa
            e690daeb9f73d29d8a22cb4b5ec29970e9 000000007c19ee8e924d3024d58efff50f872aadf25                                       50c768d205ee6083314a55d8b3f9caff539758c13a8f73be4aac6a6
37       38 b32283d4376adeaad8691ccb449a68     6140bb1e3d62fea4fd6dd                       1DpSDwF12wX5ogkS2HXabT7iWtCkAqJD9k    e8c5a917dc670e042f11
                                                                                                                                 046154d4ed678ddf5fbb9e09ef7d1cf3a8053f5a09fc89303d150d4e
            1484c18ba443b13851098597d8cb6d49d5 000000005665d506f6c3ccb5fd98624f9816a8a169f                                       715bc691b240c93729cd412d707c48f7bafe41db684c2f9a39aa599
38       39 983eab63c53d6b0dcc565612e7ca6b     1d2327d1d4d6d3262ad12                       1KzvBTUbdwNBXiTkzr1msFUtPf7Vu2zLiu    5786827e9ed4d185e36
                                                                                                                                 0427df882a156b4c29a4d05eec8d0c4b53f976f7e0ee2639dc8cbb6
            04391286b3aefbb5df4cdb515ac7fce7942 00000000b2f01f399bf503e55f25a1aa51067056d2e                                      327451b8cf0957abb3418696243f392e73b586ea4b074e5bdc856a
39       40 525fa602e1d7757e90a4fd41a1e20       b81915cb91976968b69aa                       1AQ2m6GH78oLgZYCdueUb4Zjxg1L6BkHZM   234c9e174615e3bbcea24
                                                                                                                                 04a449ee292e46745b6e8e350a04777ee938f151af438a6b80c2fb
            9efa6cb3b8cca3c9387144f397f80e7b4bc 00000000ad2b48c7032b6d7d4f2e19e54d79b1c159                                       86a65e71e6a677897ef1f8e997dcddc024d92639620e09021710ae
40       41 2dd86026fdd308625a2e100a08d5a       f5599056492f2cd7bb528b                     1DEwdHYmo8q6AhSHG7UgxEjttNMFdw9e7u    3076836c90f3fa2fcdedd3
                                                                                                                                 04462b00d67b254e4b10de6fe0b277b6a34f2438758fc5fc2c18c5b
            27c4d937dca276fb2b61e579902e8a876f 00000000314e90489514c787d615cea50003af2023                                        53e9352322b94d2be6ca5a2557ebf55905f7dc6cca699162b0faf91
41       42 d5b5abc17590410ced02d5a9f8e483     796ccdd085b6bcc1fa28f5                     1DnzNm7QC479kSydvzmgb16X2c5GwRVzs1     9754b5ca369d31d0bb31
                                                                                                                                 0492ade9a7a1fde25016c02d223e2f1c501d2af11b492e0a3f0cd61
            2f5c03ce19e9a855ac93087a1b68fe6592 00000000ac21f2862aaab177fd3c5c8b395de842f84                                       7a01798c5f5eabd9d5957a7b2d66d1b42f688a6fd5d2bc60ad0d7a0
42       43 bcf4bd7cbb9c1ef264d886a785894e     d88c9cf3420b2d393e550                       1Bhq4Uz1Cg8vZLWy5uT3X3Ea3XDSNvkvCM    0f6006fc4838fb4c248a
                                                                                                                                 04c9eb99d7bbbd9acfab695c8aa8b931beb43292f2fecdc19d7e687
            439aee1e1aa6923ad61c1990459f88de1f 000000002978eecde8d020f7f057083bc990002fff4                                       b524d2e2c8a9d167f9be930634adae005424b441a9de8e8c15d8b2
43       44 aa3e18b4ee125f99b94b82e1e0af5f     95121d7dc1c26d00c00f8                       1HjE5zRg4eYm7jCHB9oSH5WbyZdH1GE2Ns    462661eb78418a8aba662
                                                                                                                                 04e049e5c6fb83743c8ef0a640cc82ea14191026643e3e2a1c84edf
            f69778085f1e78a1ea1cfcfe3b61ffb5c998 000000009189006e461d2f4037a819d00217412ac0                                      168bb9690f3c201d04a30c8609aa9406c1eb565e1b9fa218317da5
44       45 70f5ae382e41ec43cf165d66a6d9         1900ddbf09461100b836bb                     1D2zWLwXkdgFw5VtcYVtBhZuq5j4qwiRQP   177060de158f25ccc879d
                                                                                                                                 04da82f7361830281e40cf9a8fbc5fea33f35d52ef06b7a72e4b1266
            ddd4d06365155ab4caaaee552fb3d86432 0000000002d5f429a2e3a9d9f82b777469696deb64                                        5374f843839f4a7ad2021e07377c58eb14cc1d01d2017a38281910
45       46 07bd06efe14f920698a6dd4eb22ffa     038803c87833aa8ee9c08e                     1BEKzoSq5kTRNhL9ezh8KJ5vt2NzigQV2K     b6935182cff99930dd8b
                                                                                                                                 04a4a43c49a491bcad58a1578ddeed00ee13ac58c33a4d50fdb0b0
            d17b9c9c609309049dfb9005edd7011f02 000000001a5c4531f86aa874e711e1882038336e26                                        6d2ca97b6791097e127f9a4fe2d8f952b2420ef82c669c84d3e65d4
46       47 d7875ca7dab6effddf4648bb70eff6     10f70ce750cdd690c57a81                     136g5f3pBidF6q8udL5GGb66CzG7AzBNwv     fce257d707ec214562c29
                                                                                                                                 0455f09e54cc544e9f61d0394db1bec90c30ea89c88c554196ebb68
            32edede0b7d0c37340a665de057f418df6 0000000088960278f4060b8747027b2aac0eb443ae                                        e9c8e02c5ea7f3291521dddb44abee835ed376152f04039634ae7af
47       48 34452f6bb80dcb8a5ff0aeddf1158a     dbb1b75d1a72cf71826e89                     1FaUNstQc4FUena9XodmbfHgoMD9yKpT4d     2b5ef2587776348d0b34
                                                                                                                                 048644947f13359243d46be6436fb04bc20f92c1ed34b9548b31838
            194c9715279d8626bc66f2b6552f2ae67b 00000000f067c09041ff0fcee3d91aeb7fbcc5654d3f                                      bdb5ef721da70c360f2a8886e47addf7b3f87142b5245d95c9bbd6e
48       49 3df3a00b88553245b12bffffad5b59     766af2b4377aaee68d00                         18K6LJ9wFKSkYDA3dspswRPWiPgNZKvN7d   36f43055998174db8417
                                                                                                                                 041ada81ea00c11098d2f52c20d5aa9f5ba13f9b583fda66f2a478d
            540a7e54fd64478554519f1b2d643ecc88 0000000026f34d197f653c5e80cb805e40612eadb0f                                       d7d95a7ab615159d98b63df2e6f3ecb3ef9eda138e4587e7afd31e7
49       50 8c5030631487f9cfc530b71d281309     45d00d7ea4164a20faa33                       17iyRRXBHJKbv5DKPPkttWewm3CHdNPGQd    f434cbb6837e17feb0c5
                                                                                                                                 043cba05459e89a46f9f3ef8e01d07ccd4ce9fc2bb35a6508419c988
            a09c89d2a31440658a42ec97aeee0d36b0 000000001c511e00d1e6825c912988a3695ab2758f                                        83230374ce1c5e177efb612f30842cd699d1aeaeda61e720592d05
50       51 1529e45b315922e2aa2955334d1821     dbb6c7ee58da1da4fb2d63                     192kkZSRQHrS4dnBoPGgoYB6WeC1HXyYZe     18db0f9c2b9de9a2cea1
                                                                                                                                 045c1f2f8b3f3e51ff51a7230dcc4c0983986a8aecb1751242dd62a0
            b3f978e6ee5e91662af30a634b3f3268c6f 00000000d6c655f23e71b4210ae3c5d931d7625709                                       cadb653b90c2636ed13fb479f80f805ba462c08ddc2863367932b96
51       52 5d34aac1eb54e6cc9535026f5084f       3ab1e5ced88c52739296b5                     17xQEk6df1Zyzvzs3oLPU9k5BZ85uGxC19    15046adbecc1443af60
                                                                                                                                 04cad6127556bbeb5753c0e9a0c13787a7f7d4773c1544651072c8
            3c6f58905f06a9fe9b4313a88827c43dbfb 00000000fcde3f3306f4167634b51e24414900d753                                       a17c5d68d47974b6ae5118344b268ecb52d164917cd9db6cecdcb4
52       53 0156fcc3b17bb311d51e8be6746f5       9cb4237f3f060cf26fba05                     1h2Znru8Y624tuVnu1UgUujNACTzaFABz     e6be44aaf302abd81985ca
                                                                                                                                 041ef7071c442fef11b695edb2c555bdc14ab797683e709695775e3
            d3dc9be5d58809579e56cdd64e78257ecd 000000004ee00fc37a68592cf22415b37e66182272                                        56f8a016969507842c8071353c33ad5d169959712be1cd2ee5db9e
53       54 24e2726cf26ef0a698f4e5c07670b5     49fe308d0703cca1dd745b                     1Kc4RPywLu8bK7JvTQJY1MWHo1S4jqQfzM     2b84769b5b9541b6486fe
                                                                                                                                 04ea258025b3a5fa9352ab84951c1141affb5d7e0364ab18ed65d7f
            19521c62482ac299b37c8ae4eab67abd15 0000000046438b8d5beb6c9efc503dfec538927d25                                        970b9af1cd7f9550cb69a016480d825e4e112ba9f16c717ec3a421c
54       55 0e3c21dc66b7e2b0919444769ee2ed     84d2447538276e687a5283                     18p2otBZ33Ytgk3afUrHsmiPrFLNPiM4G5     02155de4425a2066d208
                 Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 5 of 913

     A                      B                                       C                                            D                                             E
                                                                                                                                  0494a494a15a35b0fb7d69d03e1a0824d73933d57ca21236fdb4aa
            fe9ccc6c8b44c67ab170135d4148d6424e 00000000f093cf2c5865f2bb851d5fa65ff1794b02fe                                       9412f19c4a5bf772b50a0544e743af767582523840eeee684aac0e2
55       56 748f7549547d8174d59b5127df0102     a4b0d90ff451e6e5d1c0                         1281ZBYNe7qJGMsGgHL2YgUEEFwCdXQwBq    1d5da4b6a41320564ac24
                                                                                                                                  042f1c4a33266a8d0560b16a1ca35982ef0414ef30b268786de15c8
            bc0f0f8b3235421a036122299db7046a00 000000004ff375707d7128dd2b080da4185727d534                                         c9836b91a612f5a043f026e3787bbb40952e4acd6a21d34285d939
56       57 c3a7cd1d650de3d92969780b873728     ea1b0aeac5877e00547391                     19knNYsDH25AsBGhhoaxnmUKrn9WkVMSUi      bfa6a23ba94b72de78247
                                                                                                                                  0438a186480a0dba427b44e72dbcfa73c7c7597ad0facd2fce69aa6
            9635054e3de101ea39dcfa5f4cec63ceb12 0000000075b4df54f33c4e60cf88c5dd6a6455f16f4f                                      a227d8533bb2219f1a6d7b0e057f52f7075d1858f2a9f725cdde03d
57       58 05db6e0a99304c8db2b3a162137e4       be220ae81e157ce32ef1                         14UyXKWBcVHYcqSpxYcmR9JLZu6pArwDrd   c22d9ea6db10f6274091
                                                                                                                                  047fcd0b4211b1c3cde62dcea8da192533f3fd1446734c221f5ff549
            3c0db11484606a63b04ef4b8adcd665655 000000000f7171e53e5f037b70ae6a30d2fa6c1a9e                                         04d28803eb77c16aeb9b1a0562e79d38b9ba281f9fc0a4c24d7d8d
58       59 939d3932ab1ebe90d1dfc5f077ca95     019aa3dae242180baea54a                     1FERXfs9RYGhhLe2yBsSqYfSqtmUEBUSTc      5af9d4c11b670dc61fc1
                                                                                                                                  049530a4ab6a53952c94488cada1f77631ed1d29d3b4c8597d8b68
            82a1e1731a9b22fdea55c09f2fac191a89e 00000000c47a58b89434bd7c7af8334b366f713330                                        623f290f412752c087f2ec0fbda29dbb8496984ff6e1f8b0134da5b8
59       60 fee127956fcfef65caab70f54002d       dfb89119d67d79424d2cdf                     16kf2cAY8V7iZjX21Pm8znMJxqa2TYcqQ5     011d34d9b3bfdf702e5b
                                                                                                                                  042a988f492cef43f38089fc1a6f11ab07f3cd52ca3c0fb6850bc2d31
            ae6eedf8e47ac6dda10ca9f3334bd30317 000000002973d6cb9371b8db0fe6a16a98dfac07c0                                         b83dbc97c7575203691a5afe51fc36d287bff42506979e40ab61a75
60       61 95c55a124948003acd944ebd31fee1     aa9207c1cfc967b35290c4                     1AiE8NiskCXRovzHdVzAjydQ9V8Dv7Hiy8      8adafc51f746b2d6ae
                                                                                                                                  043fcbb41d06811e2df06c70dbf78e63c6a4404c28a0c990a837ee5
            701ce76c033e0b03fa79503770a5874840 0000000042fe934de30881dcecc5af1c80b5a083030                                        4f6c09fe259182f4d18233399262a640ac8c2f8b58b354bcf57ea7bb
61       62 373e30cd9c1eca472ec66617f3a3ee     e37d71806e7fc1e8ca02a                       12GBk2eiu3AEVvNYTwWYnUz49ecRjJ1CR6     2dfb6261ceb8ca908fc
                                                                                                                                  04480b0d9f662fa54744f9da98a4671b89290dd30a1c4aabd9fd276
            0731f33cf07a2e5f749a2910c437a015968 00000000ebff91c88984bff39511f544a1c4ef6ec4f3                                      417f6671770dc0c3bddca76080bfd4fc37d85cf84260f06aaa8a15b1
62       63 e1fc2ed79c95634829167db280c4f       3e2ea531e47c2685628e                         16jZuw5nwn3ZgzWYrRvhi8NZW2b1NRk6S7   41f2f98da4215dd9b59
                                                                                                                                  04066687fe17381d3ea7490b084a2e9cab4ab37369089accc8b005
            f15c7c51118c1dc93129a9f4999c7768ef2 00000000aae47d47b6ff5eda6abab09cd6720684b1                                        cbea944789d1e34fcc418ed70c98936ae2c97cd8478bdc372642604
63       65 ff8cda3230f56d32576518c5f9349       368eac70ac4240b3c90250                     1UZhhzWo85osGzNrs1BVjoE3FP8ea2umX      21999b150573d1106d492
                                                                                                                                  04931ec0965431158d18f122abc012edfa87e83df07028d2d3bd715
            f01d7897ca02ed20dfb5544b3c1228e225f 0000000063d334becd1f17db9b6ccf570805caeed92                                       04de74cac5798608b8283278f885639030029b1e5215f4a087506b
64       66 d97b72510d40af6c9d8e489033a74       d37d3d67b48e3685e760d                       1PeWcJrkpHMnUs3t5GvuwcHh1oBHYNoDwG    e0455fc9ebb5fa2aadd0e
                                                                                                                                  049977f4ef44b1c7c3854e52c3706c3a9614d7981ba3a7d4c7a1683
            b17fc28c1dc15ca4b05bf4784419c145b14 00000000cd9c854b176413d6d344d6238426539fe1                                        99c2ae324242c9b1e22e5ab8d0e8f732d56f353555e6c8ccb6116b1
65       67 e79ece54c793656997984c4e46715       525b9a88a06e5d8a2df72b                     17uWtnxcJdpH7pEXXmr1SLrohVxe18B3fD     f46ff5fcc0298f9fadfd
                                                                                                                                  04440de3fdefd849e2d4725cef4dccf25a7bd8b8dcc181edaf189391
            bdc5121446fd203abbf0e4d13fe99594dc3 00000000bfafa874eff9ea7ec32c26499bd2580718d                                       790a5cae414a08e75a76df0fc4ed2fb79dfba9fdc3026ceded3582a3
66       68 dc4c1cb95504feb459e8982d923be       aa33fb5dd7710db2c814c                       1GPrHBrbFjzGVTwA4P4y5QnaDhd3GCYU5x    4a20fffcfa4fb12153
                                                                                                                                  0443e7444ce6d177ed64331242f38feb451362b84f4ad5a0337b40
            807822a80b4ed7b7dfbe560a79705c62a7 00000000ddaccd89104a83b0a28e1987a88d8f5182                                         022ade0fe1e5dbc923c6a5965fbf25a58561c5a28edec98d06e26c5
67       69 1e48be9dbcce152ab70f94b1eb4307     9029cb7e18630e2575e939                     1JgpRwCt8rm29g3y4FkVKWWck8qEeKgfZv      c3c39000fe41a1325d004
                                                                                                                                  048bc631c0da8fa813d18cc2cbe89559054e135bdd4a590f3a25fc6
            aa5f3068b53941915d82be382f2b357113 00000000ba63ae2eeb3d2371708291b90507c3317                                          6ff642e2de7f18f5f398c6f00a12df74f5a82053bfcd4ccb55bd4f231
68       70 05ec7d454a34ca69f8897510db7ab8     ef957f6fcba3811cc4fe0cc                   1NnYa2jL24hLgXBbk3TAXHANUQEzXNnSHg       d2ffee618e7267a1c2
                                                                                                                                  0439fc9a6971cd37f858dca09e85506cddf42ceba231d3a53960bc8
            fd83acf6e35be34a654ae53fbdc43ae4a7c 000000007f7cbc93a93141bb69eb7fbfad9c4682cc3                                       b6ca73d98c4785ff33a7c24f5de6a251381c87fdc104867df420495b
69       71 4e1bcc334064a6360bf6b32339fcb       28da097dbcb2b77bd1457                       19CAnt15TpQrJ9gjmdZZsLcwRj8E1mkqPP    7d93d39861cf5238c36
                                                                                                                                  04d2b452aa16024f4eb306bfc304e7f1ff5a01c2f4953859ea6608a7
            dea3224cc1333edf41b3b97913d8b2a640 0000000082c0abb2875dc690a243dce6cbc856647b                                         ad5a7c3e5b238bc6310d3816f7b8851e06a3c218911a16c3eedf7d1
70       72 2bddf6132f2137e003b535369f9ae1     6422abbe82f97a3a7b127a                     1K2UaAY9jfz7wUxadbD3ivBLGqrcF4ai8M      db982b06dba8c399a34
                                                                                                                                  041ff327e119b244f3c6140c13f94fdde6432fa02aebaac4a2638596
            41b48c64cba68c21e0b7b37f589408823f 000000008ec9525cb2092c6bd7d1c2580e595bcfa5                                         15080d0096a43d447affc1572e3391d762de5aa8aa650cda877b3bf
71       73 112bb7cbccef4aece29df25347ffb4     4bac51cf6f0278b242f25d                     1Ky8dP7oR1cBeg1MzkrgHAeHAHyn92DCar      42ecd157cfe49ad838a
                                                                                                                                  044ec8b0fcf5304f08f97348130e5c12c89f2f1678b1599d7f78b033
            d472546c5171ea73bc9000f2994f069631 00000000ec989ed4909499b92e9d3eb900d75dd1fa                                         597944945362ca67001ad40afaac594d09cb25ef323ea1bea28ae0
72       74 c7706f5e922e2fe5f8e50e0402bed6     b455315916e3d45924d456                     1FnbdYntfohuZ1EhZ7f9oiT2R5sDsZBohL      1c392397a7c673206072
                 Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 6 of 913

     A                       B                                        C                                              D                                       E
                                                                                                                                 04a5f1b7ea48a8d5913bfc569b1b9e091d7fbbbb5cdb97af0442f40
            382501ac2d50c5944465c2c316dbe2c70f 00000000be64a31bc9c3c29ddfd5e45c81b6db279fe                                       be158fa5af68417e4bde42dfa04326e38613d583aafb5edb675b19e
73       75 23dd0de73ea86d339ea5f2bca7b648     e45b3a11cd7945109e54e                       14U5EYTN54agAngQu92D9gESvHYfKw8EqA    32465e8454fdd4c64202
                                                                                                                                 04737918981d5f4caa7efd6c11cccd696b4b588e823053ce202dbe1
            47c981c4193d62d9d33b59fe1a6de9c27ff 000000005a512245f8e901241ce422afbd6b6f4c2d4                                      b2531f09150f885e32ff0af259d2bfa3f0ba573807addcc096375961
74       76 78d9f9003325b61e686a720673626       bb582b763118614d57858                       19X7soRFwUCRX8aUc3NrRZddHgpLmFmpzc   f1490a50a860444204c
                                                                                                                                 04c8e38a2d330ef2c1317df46c906ed13c462bf5f360f1e26b1427ea
            b5015619429af022efa69e0401891a9253 00000000e7d28ee0e6238bd21775a007d5c498796                                         38bf8f4075c91742ae5a0658b5beffb512dcc00f661b4813e85f5847
75       77 3b1852f214b68504c2e435a8cb7d0e     7d2e99a527572dd30fa06ef                   1H2nuVj2EnEVoYSw3opGjVxJdDqnehiYWN      08204db09e4f6bd9b6
                                                                                                                                 045180728bae477149c556f55987b95b926a0da0f542adf2e8f4f81
            fb9967077804b9a4b7f5c80f7d8c567639c 0000000086e318e8c348dad73199bb6fac8cc1effb9                                      1cd929b8e5c73b92ac9f454a2bfc7b1463be7f553b9e7ba26f7229d
76       79 c14b17955da27c10b9947ddbd1825       c872a7dda49c5caca0021                       12ti6ZDtjJTFnfSXJD1yZeojFdc1u4nJcS   513241ff3b5cdf6b72bb
                                                                                                                                 04916315e2bfc2affe420b84b949e53134d996af10a6f6e6a4ffb015
            81fb4b1430e5c2cdee38be1a147c45fe23 00000000162222fadd114245e16d25f6d02acbf678                                        8d00ba7433ead8bdd024517e2ec650965ffdf8f6eaf2a5046c0889b
77       82 b38bbad0375ff67dc64450844445be     65575dc6f64b57634b5153                     1NHVxANujgiDvPxNLQ1cc5B8AEisnx2Yz6     3532206f65be6e76a95
                                                                                                                                 0426f1f79f707063f225a9d48097d0fe6923afb3f8c210b536c93b84
            561eebc615218a12a9588ac78dde63aa56 00000000ca15c30122dc65c33e8ec1f7ff2631ef9e2                                       65e8a5d937a90806c0e2861b92a91d050f81c61e837e638aecd535
78       83 f3b1b43eb17174d2f093d1e2d1ca73     a1c36d8a399ca1705122b                       1DmJE9Z1Teye3JmxhoDUcmnMmubCg8dNtF    84205bfd521bc9a14aa6
                                                                                                                                 04e761595b66d7c108dcec83722a23a24ce0b2cf3f8f5db4fb483b6
            9a3d8485cde248ab7dcea68c5a8539498e 0000000095f5ee67aaade1dfa150b7ae38b3ff06893                                       2a36a96e5ad93698cd2006cbca41b4294af51fb61c13202eb9a871c
79       84 cb8ad337f2574fc2143d2f644b2e1d     6c9c95a7bb114b6ce8d4f                       1HWP2q1RjpRbjm2K5ZPFnnfbnpNjN7XJWj    86f8ce3479eccda1fa45
                                                                                                                                 0433b8523d01fa02c9ff12b73bb4e6dcb4dac725e0853d119cf13d7
            c39bde3039372f835ca96f15d5f38df585f 00000000219949b3de1eae5447c00501812757885                                        91e202b4e30dcb6da12d3627d638ff9ff225b6d7667ee7d2a36e5e1
80       85 ac24a316d28cb5febae7c4af15cb4       e65554fe5c51039ebe643d1                   135uQWV3vn5JNgQrWcLd6gWr9S2ybj2BB7     40634772b6da6041479c
                                                                                                                                 04212f1e2bc4abbef7682da4e136de7f8cfb6e49cf21eccfed72046e
            edb7b78f88263e5c47717ee0761131683e 00000000a31b3785f0adc10975a4e3e356d133365c                                        c0ae5f034a282db6ba0391205055aee425ba21e033c94441227eb8
81       87 85cc31beeac9a98554917c30686440     0aeab6e42240e17ac2e63c                     12jiJuWynwFcqbNyoay5Sy9pmJn9dsFRgh     6cd9f13a93c330afd563
                                                                                                                                 04db2bfc4aee47f0b45ae88bc76431940aa2547ef7ba34e4bf176f7
            797556eb999f8fdfd8198dd9ea80723409 0000000011fd31ceefda804321c8e00d9870c15a53                                        cd37a3713e56a21ebece2a105df52bd6b4d213aaa8c7bb7c6556bff
82       88 a359ddcd75c4a54a511970745812f0     95f361f3b0c6908eb7d04b                     133xmQyVGHnyQwr2pYNiHUMeDUS3mYVsB7     3e2a9d43e4658d5e3af2
                                                                                                                                 0476a73b9d3afd848cbe8c99a0b1cca07ad5117d8ade5a314ce773
            2306da842919574ed10ee9c211508b2ba 0000000076d9ec583c757b8911406afe4d021aed0e                                         9f0a189a0be77406d13cb6c92fe6d9b69c2fa338136938af9e930db
83       89 e2e8729b2fa5e83b4173831b89d2c28   5f30c16e65c82a71af32c2                     1KSHc1tmsUhS9f1TD6RHR8Kmwg9Zv8WhCt      3146fee39c5464a6707e3
                                                                                                                                 04580bf58d578798b7ac68e19e933ffe544045b43b05ec4b2a40b5d
            9f94cc5c9211258c39f048f4da42dd3048e 00000000f365aa200968bb9808c3566d7d2465b4b3                                       a5371664bd88bd008ce766a37607ea34b29b18e2a6a0bd1c47d025
84       90 4d1434c2eff2d28dbf3b3612775c6       c93aa8a3cb9079f32cbb2f                     1KMYVBvfMAUZH4gpRknxvKxbqATMAfuu4x    eeddf6afd88a193cacdac
                                                                                                                                 04a48c81c934bd903ab347c7fb03d624c75305cf1e78e66c09f334e
            c184c93d7494f4096e9e9cb420f7d74c79c 000000006e55c92b2a940de67b1314e150f0c72d04                                       1617b52484ea130bceaae53ffd13804b5d188d4f590a469d1e878a
85       91 4ffd2806d68ff03bb7633bbf21d67       68c625f4f267fa30b8c1b1                     1BnhHuk62o9tPuG5JerexTX3MhnR8sobLm    d151e1f4fa6e07aeac505
                                                                                                                                 04ad6f8b8c71859ab32eb863c88f33a9c6d621639cb1b6094ee61c7
            81b896b98663fb6238c9643545eba3a1b3 0000000009d40c0a46d368c2780dfcb0375b0fee9f0                                       a8bdfa2fd7070c620d8f0f99e98b090ce932a7ea8d7595eadd0d80c
86       92 2933f96e1a33d122efed5ab7165f2d     d8ad87b325ec8e451e1d2                       1DRzyGtGkXYnFz9n9qxnTFbGpYBv4FNmYM    e966c52bece59b96c88f
                                                                                                                                 04cd2f49d4c04cb91fed784dc604f8021ed3ff52a56ffefbff5e6f8430
            71cbe112176d6dc40490dde588798bd75d 0000000069babcb34cc43c80e1c43d423a70821c74                                        79cf34a37d47a5c0c86a98e3a52f2ac8eaef2baa5975620b6bf097c
87       93 e80133438016a0c05754d74ee1925a     0193a8265d3edc204ce4f0                     1LNV5xnjneJwXc6jN8X2co586gjiSz6asS     a9d4db5abdec58715
                                                                                                                                 04c50039dc8f8f4878f3d56d88befef5d7a1a1baebac823518dbbd0
            3226a75aaf23565ab1f4b4d3cf7f945e188 000000001fa8db1f15a9abd900cce0df7823a8397f2                                      6d36accfa7f28486ea8f6af26a18b3ab415273e1000ea213c53a82f
88       94 b1ef35d14bba50bd3ee05df985490       728b1d275e8fe0c0d2df0                       1PHG1AoZJ5yyg6MV2fkqYCuDDik2NTfzfm   78767347f1a72e69fd66
                                                                                                                                 04c00009ba97102d1bd4703d13d0ebcb0743a54e9b14f5ee4190dd
            8f2cd8d8c2b4ac9162cd8fb11856982ca1b 0000000021a406d58deeb398942e3c6cf956295fc1                                       96ad7c4beffa61ed95ab3f60187ce8c619843a088df19781fd24f92a
89       95 b33898d19f6b50d8361b1318b7dc0       1b192935c453c7d80be1ca                     18GyZ216oMhpCbZ7JkKZyT8x68v2a8HuNA    a90a2464f02689de4e2e
                                                                                                                                 04be296437b546e1c6e70d2f98552c93adf000d2a6cb2bafd17aed5
            d0d31488af1205e17630a459d0e2874d18 00000000a8ed5e960dccdf309f2ee2132badcc92477                                       a0c7c52eb04293901c380a8c64417a127963984a6be2e501fb75d2
90       98 e3102bee42b4dd3806dd9169638b66     55c32a4b7081422d51899                       1yNErqkG6GFaQTkRjrp38nqpVFn7QJnhV     d111eb0e6deffc09f9163
                   Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 7 of 913

      A                       B                                       C                                             D                                            E
                                                                                                                                    04c6b866deb67d6f20d7030817e1afa3c57ab94ffa1b3b39d365fa0
              33a4592d4d8dc04304361ad7bcd96fe23f 00000000cd9b12643e6854cb25939b39cd7a1ad0af                                         47aa518868697376dec5a78d497965af57cd27af63362c2df85e782
91         99 a801db6d7d917074f75c732079a569     31a9bd8b2efe67854b1995                     16cAVR3SQbNzu8KZtGdo8cG1iueWpcngxz      3a0144e06a37851e072e
                                                                                                                                    04e70a02f5af48a1989bf630d92523c9d14c45c75f7d1b998e962bff
              2d05f0c9c3e1c226e63b5fac24013768754 000000007bc154e0fa7ea32218a72fe2c1bb9f86cf8                                       6ff9995fc5bdb44f1793b37495d80324acba7c8f537caaf8432b8d47
92        100 4cf631cd616fd34fd188fc9020866       c9ebf9a715ed27fdb229a                       13A1W4jLPP75pzvn2qJ5KyyqG3qPSpb9jM    987313060cc82d8a93
                                                                                                                                    04181d31d7160779e75231f7647f91e53d633839eb9ce3fe096ec52
              cfe6b74cab677b52d850ac659d54266a3a 00000000b69bd8e4dc60580117617a466d5c76ada8                                         2719cc1b9da0237cb9941a059579bee26692a90344417069391a6a
93        101 4d7bb48270234d2fec836881d0a5f7     5fb7b87e9baea01f9d9984                     13CiNuEMKASJBvGdupqaoRs2MqDNhAqmce      a1e4680caa4580a7ab9f3
                                                                                                                                    04003e8f977a0f6e276bf8160b0a8eabaa7a45ca4f664f201fec4f8c
              3b44b5ce02d36db604f0d6b7cc76168548 000000001604181f13f19fd3cc89366ec95ce1dd64b                                        95fba55cd9698ea8fafec47cf3f008e75ae02769ce550d25fe024a0f
94        102 4c370a235c54539700b1ad23afefce     776784ef8855210622f19                       1HFtrEq1YGKxFKdq5nKyd7xm6NrAKcT7zf     c08cdbae2a08651b1e
                                                                                                                                    044c77009fa2582cb0a28311edf08eb7e3e136e87ed1e6e9cd3a4f7
              88d2a4e04a96b45e3ba04637098a92fd07 000000002109057cb846ff7d1d96bc77f9f65cb5479                                        55094ca72a77580d9dd4804318201fbf74e34a11ff82eeceb7d4aa9
95        103 86daf3fc8ff88314f8e739a9918bf3     38efe1961760a8bbb3f75                       1B4HeenWZfzcyHSpHeZGQZtSVUi18wmd2B     da5b237ae27d08ec8741
                                                                                                                                    04cca405a78f6b83ca6e59c441df093c337a70d70015f428595be8b
              240074c357b073a794d4dddb19cfb656f2 00000000fb11ef25014e02b315285a22f80c8f97689                                        4670d5ba62093e33195b1cf9c220005fc90320c3309cbbc34c2e6da
96        104 899a89cc2988ab78668efe46d6b74b     d7e36d723317defaabe5b                       1MBvf6WPKwekXLRxsjjudqUXWJDYUy4qzB     5558bd87b1f5f7c4400b
                                                                                                                                    045695295847de164b8973b15c7e981fc7e6f2ebf224f9b92a6e53b
              18883aec5f3e6cec38520df46530f0c6b1a 00000000877c1915ebe7d24bee5b81ecafcf1bac589                                       889eb88adb0bcab956b54418c4a5074d3e766f4e887f1593de0517
97        106 b35973c386922e1c4580fbb9dee80       0283124a3d662a50a7714                       1T2TbagADcZFN433zk1HjYuTiXTPs62Yd     9abc0b33c0437504e04b3
                                                                                                                                    049a72c65160bbf2726ac4b4beacec13abf5d65be89f8ddb2347870
              97e5c5228b572e1be5e91e0cf04784757a 000000007e16b0176d894bebf52f6ceb5dd8553831                                         ab1c091d1e1ae3314ff7384f9da33c31664ff5aafb958a762f37f872
98        107 293a5efe2788df42868d5cc12a2382     e579b50726779633a1f2eb                     13t2rxB1FiZ8rSR3jVVNAmJN7hxFCq6pjp      6428cab6dc2a5af0aad
                                                                                                                                    04d42de70341ea7933849a8ad7f1fab5bdc38fdd56f5cb4cedde3d3
              202b784e7fcbb28b28906a80d0b65a97ce 0000000042afd69ddd5c5e2e9f58f65e88bde9a53f9                                        823233dbe601421e06d32ed05f08a249faa04aa2e131284c75c7e6
99        108 a04db8e34d26596efa55f8806a9402     f8f69a6e5ca93b07a24cf                       1PN2MiaGhnR65x41pbUWbsfCB62hqG8KSG     06d2f692bec7bd5a8026e
                                                                                                                                    040a2e3fd6c40ec70cb3d47dd3cf2208d487eadb3631ce499a474bf
              a3007f3f43250476e47d2326dff86155f21 000000003f5dccc4e0bdac7081755b9d9ee17e7737                                        ec2e2f449b8cadbd02bea341f9d996f5af053168362c9f188641ad2
100       109 9294467da4e9e66a168abfab4b230       316202b900d1c567c5abae                     1Cef65T8Cqi47KJvc4vYkxuZ9ymBxQfhQf     959c3b2a0e48ffc40a8f
                                                                                                                                    04f5e98fbde709bee5465104448a9947f3d8604bc91e1af5e5baca9
              abde5e83fc1973fd042c56c8cb41b6c739f 00000000a30e366158a1813a6fda9f913497000a68                                        962ffeb3f1ddd9a3480c718e32334992511ca63971cb679c1027c88
101       110 3e50678d1fa2f99f0a409e4aa80c7       f1c008b9f935b866cee55b                     1CbjjM7LDBvmtdvyyZbbb8hp3B8gwUEaio     f4ea2d2bbed4cf42cc86
                                                                                                                                    04a75502d3670b14b7e5640591191c05868da841699d52f9752a70
              e7a3e246c6f2d582b089d7d6c2f925e8aa 000000004d6a6dd8b882deec7b54421949dddd2c16                                         dc891183a2b9a00f7a5893389f3b973a8ac5e30c20041ccbd99a388
102       111 e46ef0c0ce97d3dd3afe3016a44e97     6bd51ee7f62a52091a6c35                    1HCeeU957J4NTXDer2fGvDsb7mVjU9TtLb       9b7ae7a705203d0991498
                                                                                                                                    04d8fc18bbf716dfdfe6775d83b1b91bdd6ae3fb07093788e96d36c
              2190266c257e569eb34062471fd3d23272 00000000019176838de40606d70738084f2fbc48a5                                         65cff5812f2705e99228bc31e3338011359d96f7419a084d317431c
103       113 52ab5bdc6427dbc4531e2c8ac4e5e1     0548eeeac3ceb857677c6d                     19K4cNVYVyNiwZ5xkzjW9ZtMb8XvBS2LkT      e8a8103dcdc752716d43
                                                                                                                                    04cd10ce592a9c4918948a5b4e92e9702e6c36eed1a627594f6706
              ca7b0295546806c9b6631f8bc89ed0b554 000000005d7dd40c24c4b6334812f48d4386c7756f                                         6792b3a227cedba7be9df6e8117bee0499e243e4df90e13efdd8e1
104       114 34ee5f8ce6198a918af18c6da9237c     b9006d6c74300837c91ebd                     1NG4uecvtRyRx9eWxUaw6PVLPKMfDE7nz4      4e1778e2247c0e16661057
                                                                                                                                    047a36cf0b12caed035efce9c21f8067afb25c76f008d7f880716186
              3ed59485d7b1e1ded9c35a5a098611f5dd 000000002c49a539fd73c253dbcd8afaa392bb36e0                                         91b3e1bc7be198d74a81f0e5bf37444024beb345d57d1be245cc15
105       115 d7c1581923de11165b759b5fc8e0a4     2863bcca3e84456e05aec8                     14w8FgPQhPRuP4wnVpER9p9Cb7kYQWkzwY      16eae397aeac49c02221
                                                                                                                                    04f8f1b66e48a29fd15aa26741128bcf731646161b1603861526216
              bbbf6ee73ce663f04f74b2847f39f1ac6ecf 0000000099bf32f17e8d5103e990c108c6f2caa6bd1                                      c12ec3e89d2b3d34c3d747afccdfd4704a0972a5184151d9ce0776a
106       117 f085f6bad7b6a20bfd15f06143fb         7283a77ca026a8c3bc4c8                       18NmcVxBKf5tZXuV5KijPTgbdguGohnBCV   ab237e46f464c145fa04
                                                                                                                                    04e6ee7fdd0e774bd612f713f46383da9a6a9d101f5a2c0f3fd7b37
              4451cf99a232a9f43f7726989789a4fa62e 0000000054584932c3ac880b5dab1d76043eeb5df4                                        0e0bbf016265466e06e0f9339882b6ef217e3f0cc319cbbddc604fbd
107       118 4ab14af507cbe864bf9bac64281c2       37ef468f627791cb1541f3                     1N24Lobvo9BN4iGrm4SRhCUwpwd273dSfq     70da4fb17f1ece3de85
                                                                                                                                    04a1e6391bf1c13349210f9cc74788d4f07ee5051d92a039436ca42
              3797c09006aaad367f7342e215820e499b 00000000874690df6c40179f473fbe73aca69963823                                        bb607017ac0e773ab7c2f91541f57e8323e84c2a61f10b8d1fa7762
108       119 fbb809f042c690fb7a71b8537c0868     cc6b886e250bae690466a                       1AUR9CVmm5wH8xc2EufyDpuA8HEZcSamhY     417ba099a745224a8e06
                   Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 8 of 913

      A                       B                                       C                                            D                                            E
                                                                                                                                    0414f296079b181ab76cd817f8583761d9ba5b00ca46f16eadfab8e
              41d65efc188d9394e47987b39891254cdb 0000000068e1ce37e6d50d1e960255c00047d9c808                                         0bb3a2b0420831cfea00b5cfcd97a12fd14b469d9385140d187d2bd
109       120 35cdfbbcc5876193685994e8a6e6f5     146b77df2dc186ab1bc92a                     1FeGetWU2tR2QSrxnpRwHGXGcxzhN6zQza      8add9a1044685db9552b
                                                                                                                                    04a1cf0c83c93ca840f97db5ceb2302c494afc81c75cb29ea1b42c8f
              38d907cc08db97a47c2a6e789daeaf6343 000000008a6086520151f1385c6f5a148572b0c361                                         7d6b94d8dbbc3f20521999f8d90ad0c83231fe6e9bfd4e6e1c88396
110       121 fa107c5e03297a8bb709373ac17eff     56d713b48e6e5b6330529b                     1B7CyZF8e6TYzhNBSHy8yYuTRJNpMtNChg      ebeeb5260c467651e4f
                                                                                                                                    049345479778f20f34e515b68e02e3ed614ffc5f08b226ef1bbb7f6b
              d637b6d9c9847fb9fad159f6a60d6d8c93f 000000008d98d186565441057e87cc03251b95b904                                        9550dc0e753ba54b8842dfb290fdd5089928673118a546536f5275
111       122 c546f9fd61c317d61315bea9fdbef       2956c9fb11325e2d4a847a                     1nQ5KafzA4DWGa327n8JnZ29q4PKg5Y7m      a18f5c243e6a9766f642
                                                                                                                                    04b715afd59b31be928e073e375a6196d654a78d9aa709789665dd
              b944ef8c77f9b5f4a4276880f17256988bb 00000000a3bbe4fd1da16a29dbdaba01cc35d6fc74                                        4aecf1b85ebc850ffb90a1c04f18565afe0be4a042ff6629c398f674a
112       123 a4d0125abc54391548061a688ae09       ee17f794cf3aab94f7aaa0                     1CT9huFgxMFveRvzZ7zPPJNoaMm2Fo64VH     5c632b017d793dc8e04
                                                                                                                                    04327083161527baf5626445d5e795665b260adf7ecc38b000ffba9
              0d4fe37aeb52ff6c01f119fe0cd42ee8f236 000000002f4afd677b14f17a19ef5f9584155e7a43b                                      04a9377de16e77e8d3988ef86ba7d2e3faedc3813eebb9821b045d
113       125 6d9bf55c50ba8fe52e760dcbc96a         0375c85a5d52b43959916                       1JRiK5gbEjTEAdFU2kYoQJRCMZgVCQgbpQ   0f3ef0e6d2eacc2867e2c
                                                                                                                                    04ddfeb7173ed20ae658efa0618fc2f0297f7e0345566bd936e6199
              28614aedbf551e1e4c0ba85cfae326a0b1 000000007f5e80d3196ea9e3f0c0c0dc9d2b75af2d4                                        807b3fe0560dd1a27d8f7e4b7b8a944653df5c55bc50ab563b5346a
114       126 7c7fe0812a7e814d8612d9936e19c8     32df5ffe49956d34723fa                       1PwcmHdjVFfQgXpd6V4BGzRY7yLBvGb4eK     c21deffd1a1701564164
                                                                                                                                    0406e1974e271c855216c07ebf6594c18e06e73d99bfd7a54b391b
              9a1f38fa9f25bb77504cfda998c4742b5a2 000000001884b26b0a2482be00f3dc031311544304                                        24a8a29536fc7ce68b349bf098c623a6b219ca83f0422bc20653c3e
115       129 2466acb32ebedb247bd284682a5be       62453c7193b6079daaf0eb                     1BF5nbuKF3UTYCQTpxuH62UA8WJWAqQKo5     201fa5a7e820abed4f30f
                                                                                                                                    046a69b845c9932aec279e8be18bb5a634f281e403e5a4d2acae4b
              9200bf5bccb0e27e20939be38d83e4b1d3 00000000a639917e11de9c36aa5d2e5f3352c2fcef0                                        afd91a50d07324fa27e8d514dddc94d7a4c2cd93514a928390cc260
116       130 37e219e0e254a4d0c57a1a9973ba36     6729ac9540b84837c59a1                       1PZnnfPq3EpcGZZyiX8WCbEhm9amzpjTYr     ff6b834190077d09879ec
                                                                                                                                    0412b101ed7705dadd2e40ba19c393fa8bf148665f12b03c22e2663
              9a9699147493e8528df46eb9a3216ad1ab 00000000c022945291aca0d76b730dccbb0161ac83                                         3452933078acc0aee85f81705ac43aab5f286024917444b117a420
117       131 64fd733fa3f8f3d55908ad7ec41ff9     fa86feaea192d5c70cce67                     13aK6boaLbWkyLsDBmNZnUGhzh4iL2vQky      435a0839a65e67360639e
                                                                                                                                    047305f4965c82a34e51e02de3f85dd5bdd70a8436fb32eb3faf442
              0f1bb85ed4cdf6bc13491b23afb924bb9ac 000000007fa3a39f556782005d5f041b9e6e0e8c1bf                                       54efad9229153df556ec2c9c6afe9743a39057323c728102ea7ef6c
118       132 556fb1db246d09252443a66a2a9e4       bbfc9be81437e5537ba17                       1GPhCZpM72YrpkZVqQECpT6eKprKFEwkSH    51fbf29d6d8d8156fd0d
                                                                                                                                    047d2efa0dd72e9626e0b1daa5815c6830d4373e204c38c94a8264
              08648614555595f23ea51c8c018777ac06 00000000f07b7bf9f822bbf60da65ca37459597023c                                        d7189b0d5e4221ef298e8f0e39ced8200f1b663ea91002d8dbc08e5
119       133 01e328d7784e41a18408863d98500d     8f128642fec83c13ee9f8                       1PpU2yx6CSruakyYjckH8eUJWAH1XUQ7ZM     ac1bf1a388798e287a679
                                                                                                                                    04c6b07a546993c948cbddf21bfa3585a9ca65fbcee25ef44c4f2984
              0531b1aae949e997105507732ed7c76ea 000000008b531a4e66ea3065d1f3368f27780b97b5                                          42b2363b738318975158d390c9f56870ddbc50118d391b35d01db2
120       134 e5c9ea987d7a4f7c45e7a28c36cab28   070c1498dc43497a473c3a                     13pS5WuihmpE7WMQAZkFdvfvVo1NDp7R7V       5b7931f305d0deda73f3
                                                                                                                                    041deab4b7de0843e4550430b01dfc20540ac1f44dec5d93238afef
              f2a9c8b6b9361b21ee2f28672053ba0080 000000007dabe608fd4225d279d268f431eed773f0                                         afd19e963dfa984f35a4750223b03f60c1539b8fa752048a6a465e0
121       135 b2bbbcb767ad34eb0c4d614d54014a     3d0a524f1cb079989ff93a                     1EDV8iD4cDZbKxZu6UGAPW5i2ytQmR5xoQ      0915ebd99fe5906fe966
                                                                                                                                    04fb2748e60e5c8e202d15e3576194c81c19e49e2a2ef7976ef2bf1
              882b98507359823f93cf9830ee90e192c6 0000000064cc28514d6152b3c1c111424ad227fadff                                        443ea66fc3e36f1299bc57b5b242424240d75e00a951880c93b871
122       137 2d4964c16297c6dc3bf525d27a53cb     41da947a99535a83a824a                       1FdgjwkXbQc1gpHjpHyZNY85vdyQyFfBbg     d6a262222dae42a1a374f
                                                                                                                                    04313655b2aed748f03cf6e718fa87ce259f35033b5f0933bf990019
              d813666ec8d5d1b7ec5fb99e69b4d66947 00000000499c3e522e95be30db6826524905e3bd9                                          f5b7a5e1725c5388686186b2bda9512d90d920fdfd998d690622f2e
123       138 0b43c1ee0218ecec0b2238d8f8a7d9     5910e8011c4f624e35bd0fa                   1HRRURSfxj8NntfzcPT4ajz7uBefLuwLmB       9e43005942f80e205cc
                                                                                                                                    04a624f45c0b4b75bc784748ce8affe84de70556cfdb9cb69f861363
              65874fda54b304d965905765a590fac1ba 00000000d8b8cf67b07679b59e46aeaedd7358f0fa                                         699047701b9336ecc9f34eab351b28b2691bf69e5afc2e40b05cc6f
124       139 46585a38e3e5e48db216476caf011d     70e2ef8ac347fdcb731f1d                     1G6RMmurphMJg6wyobQSzC2az9zZ3VipXE      a4a8ff377cff0d9dfb2
                                                                                                                                    040890f2990714393514c898eaa61353163aa4c2ac5be0cb78c8ffe
              0e9639e3e6161c7c2917aa114fd6695e92 00000000b09816342f1f080ca651552cd7d5ac3cf23                                        0b3486d580c5c3ec584f303c04429ecb537144ca28def1a61e0213f
125       140 c35f1c6acc6ad8489e3e44683727d5     e28ebe1af416ebd3b0395                       1ArDoL42A6ZZdudpogut2NUGcwxhRj42S8     bb3c15de9572f8cacdc0
                                                                                                                                    04f435a4df01fa9a93b3051eaf12357927e0b314816edc5b76ef1f9
              b0a8291efa1dcd99cf58b5216c4105283b 00000000a83dac69280eec98d9e650a3c69f0db88a                                         6aaf04b833bbb4ba44072dac924ef37795dcf23a2e0e525550e4ea2
126       141 9a482b2f2d821ce00a52ced4908444     3abf68b4c008b373af0ee5                     12dRaqF6c7n8rvbhCWsQysKmNKPgDJfepK      bbe24d6ac3b045afc100
                   Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 9 of 913

      A                       B                                       C                                             D                                          E
                                                                                                                                   047bff1aa919559a9dc8f040ba59e45760f157e46bba653171e34aa
              73a4ce71aab2077ce17239c9f31922571e 00000000d93e4c9b4340fae149648a7abc4c914f95                                        45cd1e60872ab910651666fd7c5784a8eb496796e1732573ac5c33
127       142 703a26d2c212daffae2bb15bb898ba     a77458dafe03bc211900a0                     17B3kpD6d9SSaoKATBgGqDn25dFnSvjcVE     e40b5c01e4d428c4c8765
                                                                                                                                   04ca826620e9c39691fa76854004ad10f848d0f750701bdfe5d1d36
              9d16f495beba16b70e05682c6e8dacf34e 0000000049ec23bf6bfc47b5c8560b15dd52fb57db1                                       7d6eb85246647d325185307bf085d68d44bf697e9e430867e1b910
128       143 832db1dbc8b05c2c3bdae7effd0642     5ef185d78d4af12871861                       1DQCdPGY1MUFwPdJ2bNziT4RfDFusBddyS    f5fb7ed8c38e852094c6f
                                                                                                                                   0440a92015df9284b2ce38644cd761abd99566af0d998c3f67b760b
              70b8b6b9f6b4989ad63a19001c311c141d 000000007f47b4ef1a99f9a961199a5878852e7695                                        1c1534f17cc44602abe879eb01fe19f01c42e8d49047bf112bf122b3
129       144 bb6ecdd060c56ae4f05bb507f95836     ef07820de4b7fa45bda802                     1Jd2omwPAZq3egSS8HsxFMxhWmKdonG9Lz     5fab1f16255f93fe87c
                                                                                                                                   048b5f7c6e17394fa995cd22c387de26362f26aa2bd524581d2a76d
              3f44efc23687edae461827db9545731ec7 000000002e76e88e6ca526f324505fae2cc8245af31                                       5aaf7d540b825fbab64db7a537b05ba68c90471d9ed49cf97bef6c9
130       145 232b1d681f1562911a25c0159e3539     e92279f031a6019270512                       1CwoMxSXitseAKdNgfaHtzaUB7mUhcrmMp    d4b4d7c48b37cbab3193
                                                                                                                                   049ffcef9e42d9c8ba9394ff3a105810e8eccfb014bdb34d425a2df5
              429cb6f783a85f46b55ae3066d01dad772 000000006e7fe1ebbae18fd9ea0c8b696f1fec8e5de                                       26be8de06c554311f92ac36904ddadc93cdef0d666aee8a9fc7b51c
131       146 c14a53abcab4973182eb24413783a6     738ef47af1299374a081c                       18xph1cecYkJwD81bHSKZ3SrUsPqinU2bA    471836bd6d1efeb62de
                                                                                                                                   0457e68d6407f0e0a5c3d25a76954f8319b5b7b1bac58fefde3404f
              ae44c01fafeb75098a9bb331c5e541ac5a 000000001a7a484e9f1e96f2c103162cc0146ca7ce6                                       3deeb3f0a9d5201e6e891ce592a19bf90e6cad362df09929f6e2bac
132       147 2ad27e08282a10ab189c80c568616f     48c2498726a2dbb51967e                       1Pqrx3NMF9VmMW6ikLZST3veBkUmY6be15    e8820d279a569c3eb2b1
                                                                                                                                   04c024196cfc6ad36800b5522ffba6dd1c4d58c96cae378bdcddb52c
              55a6ec0df293a3bf380c094981f44d2a402 00000000e7b834752cbd32d559550f71f62b2d23c3f                                      081d742eb219d0cabdd7ef00f0010e18aba03483767ecbcf0bbe428
133       148 798dc39dc6a4a0cd29f70bf1bc18a       acd7b7a4024e5dd3ba835                       15EMUiFD7XoHpzCA4sErNmqCT4krsQzgKx   dc92285d7f072c68379
                                                                                                                                   0488f83cdf5c83e9fc59c2d92092ea32945b880f19c9da12ead521cb
              b52919a809a1c16fd13a0e546b73b00d70 000000009ca75733b4cf527fe193b919201a2ed38c                                        7874ada0b8fcb5688470ceabe8289d53c8964e77a5b738be69da30
134       150 4ca5305aab2b1818a066f3f43c25b9     9e147a5665fdfade551f4d                     1N8SwzBqNQccJQBMsVe5ukvSVhf6vxHVSm     5d6208c6725202de68a4
                                                                                                                                   04dcecccde1d125055b600ae12e2da68b11a10c9655d60e9315c01
              a0a9b9690b60d35d1041371e3b1f6932d9 00000000f04ec51395de63f4c3c76766d012ce73eaa                                       3b3e04e5d32e681613765c37fee024d6bf49bd62a34a31ac021aab
135       151 0d3f917cbfee251466f769dd900cfe     be7eceaf124eb7696f36a                       1DLfzP5v2KegZK88rsNj8z1YKSb4VzBfsu    9ec4e67cc9fb061de6548c
                                                                                                                                   04f0418233581f77491230adffb4f086fcf029aeae6beef25d720032
              b774fa572cd148e44e2260fd7d02656065 00000000ab6990d52120e8db495dffb69c995b9091                                        5e6a2904a89004b312c6215ded5eab744b9a24c16cf19423c9df8d8
136       152 5ce264c7c32b422b9f20ebb60c7eca     ad2424a5bfc934e04462c6                     17KG5gGwKu1DNNaMdrngw3UdZUh4ZhacNT     de02e692800ac90d234
                                                                                                                                   04e38dae71f853e6d2bd5f2b98f9e95105100f6354e65c5946da564
              cb35591c2bdce399011c3352d48d4445d9 000000005380cced108a64fb073e689d354d4f95ad                                        0b6cd8ab3f56140d92934d69697b2f1ba12e8c24d817d69b348ddfa
137       153 89a553193e0bbb8a72dd5b9aae3fca     16509716651458fb0bab2d                     1B1urSvRRSFjupa5THHsF8FNxTarDVexYg     c83d856918ba8c0aa441
                                                                                                                                   042173053be010806a7ff0cbadb4d30ee3cd7f2035a8d53c002ab0b
              6e83c14dc03aab90457e0fd9c305809189 00000000d38b91896d52acf14ce8eaceed69b1df2b                                        59c218dac6ac7c8bcd0dfa096eceb093e570c03e8762ce113488897
138       154 c42d86ea415ac7887931e5d76534ce     1f563c3c7cf1d48e4166a9                     1QHTV856dWWwzSQN738tvEneYgsagQdYpM     e3b3ec703075a6bcf563
                                                                                                                                   04d562908511d1d59bc645a3ba0e385616f00094b4d9b22913e170
              e94f87abbfbf2b475b2f8f6eaae2becf481 00000000ae55d3bae5deb21b22b5c0a93f71511f2e                                       ac37e0efc7d258734bb476edc17be2c8bb7276dfb11cff10b89bc9db
139       155 e0e82114040bf4b57d359dc7dfa52       a1f227820214b2f4174684                     1AQgsAVd49Tk9kxgsdDRFMwLjyD997p6dJ    81cf48075a37d379d30b
                                                                                                                                   04c685037c3f28bd6de62ab7976111e3d379349190a34a852a6fdc
              cbcc6534a64d072365408f30edb21270dd 00000000ec9de24dfd10befc8de851e11b2ce63fea9                                       a291d57da731e0e3e83bde490a90db9a63555618b2364d1a21892
140       156 861ab927fdfb7f2574457922bd3edc     1f469cb015f8c6530c660                       1J9Wdx5F57jgNYSw7vaP3oCMWHnjaD3MEq    d907860371c59a909765147
                                                                                                                                   042fbce47a6f1681a83e4664a5be1c82884fa2b7659f3b9e7e39e07
              31c8797c11bcb48f91b794b45fb999c2aab 00000000fa09b085cf298c9aed62a31c826f8087662                                      5bfdcf024c47a6e7d51a87e004ab560d2f5fb3bc4575e4193788e82
141       157 7902ab4e3e55f2ed28838bf2065d4       7b02cc12456ce1734c91c                       1CtABfwubzxuoHacNEZ6FJCBumtTbz71AA   a3644f37db66197f55bb
                                                                                                                                   04b2aaadd458aa70af98a3cf3b749aadafaab0a128ea2bce0f3d421
              a082c05607eadab443076ec8a9c6c6a641 0000000032c0451293ab86bc737ee586663bca500c                                        984cbffdcd42efc3cb4e0dbe0805514c1142e721ae01b693b0f6eb5
142       158 49da9ff09ea91b77277d430603e56d     8e27002420a531b37a314e                     1H5canZg3AwU44Fe65HG2siti9mFJnkc8      039fd47550f1ee904fb3
                                                                                                                                   0432c80d5777d7cb2d8d6adb9762002bb0b70b0f21bc73f7a18186
              4552bd87f70bbcde3a1e5a210e96a40aa4 00000000c40996aa1b54f86a0a5b19a5384ba7e433                                        552f4b03358e1822b99e3ecd6b1057081caa8cfef68f4fde1022d89
143       159 e5efaabbfd37e4b0ae5367e349f916     2564bb7d63b18793a578bb                     1KuX1qeF7qimFiurBDxQUktAgNE3qNA8zx     1e2248d369f83b58ff86c
                                                                                                                                   04c9d76c328bf06102ba18beb64709eeadad8d279d295552d81465
              2eb014eb0def199ad346be8c579409938f 000000002819c10868c6cf2347766dbd0c6e6502de                                        47eb0b616dfdb25d7d3f3c78dac09e60552eb72f1fe8df17478e958
144       160 8571811178e9efbca2ef505d036317     c7346edf57458cc058c026                     1ax2fn3tdpH1R3A2yNFtp8Fn7Z7rt9DnY      b11bb4fa0dce080d5a733
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 10 of
                                                            913
      A                       B                                        C                                             D                                         E
                                                                                                                                   04d9cce85192f301169ed0666f3ea1ad5f5aa96212aa5262c1d062c
              9a1674851f7938ae6b35538b5b85a477df 000000005f61eb1f2ee65c83b506fb754063ba6bc26                                       c723a4374bae82425de3362abdae621877df33bb638cbe74bda4cb
145       161 bccb5c74cc88c475d026a7b6548a79     0b2535e438892e58eda03                       1ELLM7xHcUC1Z2BnDpGQ2Eg2ZXZeGSDkbU    bbed788cce7703da6e1dc
                                                                                                                                   049a365a87ef453617543d628e0c6562e2355475fa1b9af9323cea4
              01015f270c5c272d83f7b41b895ae548c7 00000000afe93193ee864e5efd7b09cb9e221f9e5f0                                       880f93beb3d535c6325653c52533543f2453a058e8ea3bc2d58b3b
146       162 97fb05be65479c8f5d7fce7c8fe6f6     69509d8d858fd006936ef                       1HgeuTkMfQ3xh6hPo9ZZKvHom8AAXdfA4X    1980e3039ea070e721c1e
                                                                                                                                   04e567cd00f8747660310232e8cd2e0461c158f48ef55f2cfc436b22
              030b9536f8212a2986f45e8eafb294a401f 0000000066fd802a02909e8918fb85943836ce5d99                                       e45f1715cd4cc6cc0bfab2fc431c14c4d8c6e5b41d2941c9d130cb48
147       163 9e5eb1b410dae33309c8ceab70c11       000bdcd8128a06070d140a                     1Fdby4yp1iUnf8biiVAE14X4XKV6ZKzReR    94ef99c042392daaee
                                                                                                                                   042bd821d9a4e5338eb1298173d75302f3403e778051419dacea30
              053664b11b14df95e7e183450cb594fe6c 000000000f3e94b228bd4e233396f402bd1f715ab0                                        17702ee0d8b9386077b9ac64e36d9e55313c2c2485a5eb2832f9e8
148       164 3348e3981c183a0e5fb93da0da24fa     46eab6b44ed9ab89ae7ed7                     1Lh4fvU1NAEdZTuTqoe4c3cPMv3sgkFWbM     4a80ca3a3630d717d8ce31
                                                                                                                                   0477a6b8f2c102e2c701c202347441f4d2520da07fb76669b58be37
              c11a2807396b22978f8f82357d3466a949 000000006f6977de3707ea42c892677d9f841f4c2fc                                       83218986d9ea61d272d7b2996662408661fc6dfe603b4a3a45ac00
149       165 cdaa046713ab004b5d48647c029ebe     449814f45ed2cec7f618f                       1Eof6XM7AKnBdpTt3c92sVb1LaLqH3cnqC    7dc19c7f167bbb1f0e7b7
                                                                                                                                   045c11045de0c71f97d94a08aed515d5102884f7cf6660766e43278
              84ace723cb0fcb4f4459cf7c7822a3142c6 00000000ba8a3b7f0a431e7361828f320dca12003f                                       db031e7bc256d96af54c002de4d17028c67ca4681ebd8b48be5757
150       166 c1f84fff5dfceab494984c3947a7a       33f0a873f53c81fd616a59                     1BQRxmgPsyWWv6GD64kUDxtNq3K2RGc9KL    3238ea03d40dd24f4dd55
                                                                                                                                   049d2fb2e919b8a8f1662dd239fbe1ab2fa6cd08885a1aa717eb944
              268a23c98e0b3c662ab55a51e3e3d38f56 0000000019735037752be2927084cf026224254e01                                        84d3583fe0d4a80b7f43ee04188c6a248ec2ed49b38078910d1309
151       167 63924b7ad401bbd59d84f45a3a704c     e4b1223a37c18bd92561de                     1Fr33GRhy7zN8eXkWDf31icUBRUmoicnJz     ce14459c099778d29fd4a
                                                                                                                                   040c5e37183d6161304c00a1bdf933822f8f0e7a219e70b931fc28cf
              6a8226ad9980693ffbf41a15a1118fb73a9 00000000567e95797f93675ac23683ae3787b183bb                                       3bc41e24c86133041f29f1d90dcdfceeaaacb7a203f5fc2bda7149e5
152       168 f68cda9c0b9951490bd03cb70d1d8       36859c18d9220f3fa66a69                     1NZz1UN616LfyX87zGRnVifiWRSN5xm9ht    8c88de66adbe87c69f
                                                                                                                                   045da87c7b825c75ca17ade8bb5cdbcd27af4ce97373aa9848c0c84
              d7b9a9da6becbf47494c27e913241e5a2b 000000002a22cfee1f2c846adbd12b3e183d4f97683                                       693ca857cf379e14c2ce61ea2aaee9450d0939e21bd26894aa6dcc8
153       169 85c5cceba4b2f0d8305e0a87b92d98     f85dad08a79780a84bd55                       13ph5zPCBLeZcPph9FBZKeeyDjvU2tvcMY    08656fa9974dc296589e
                                                                                                                                   04d46c4968bde02899d2aa0963367c7a6ce34eec332b32e42e5f34
              b1fea52486ce0c62bb442b530a3f0132b8 00000000d1145790a8694403d4063f323d499e655c                                        07e052d64ac625da6f0718e7b302140434bd725706957c092db538
154       170 26c74e473d1f2c220bfa78111c5082     83426834d4ce2f8dd4a2ee                     1PSSGeFHDnKNxiEyFrD1wcEaHr9hrQDDWc     05b821a85b23a7ac61725b
                                                                                                                                   04566824c312073315df60e5aa6490b6cdd80cd90f6a8f02e022ca3
              d5f2d21453a6f0e67b5c42959c9700853e 00000000c9ec538cab7f38ef9c67a95742f56ab07b0                                       c2d52968c253006c9c602e03aed7be52d6ac55f5b557c72529bcc38
155       171 4c4d46fa7519d1cc58e77369c893f2     a37c5be6b02808dbfb4e0                       1JhxuRHf7FiJYb8Ymc9czohwm9cJn2WaQW    99ace7eb4227153eb44b
                                                                                                                                   044c718603ac207940cfce606b414b42b7cb10abbc714fe44f42f1c1
              389cf9b9fc51d668dafb9dc6b9a24b8fdde 00000000e3efabf60693ecc2519c5f761801ccac25c                                      0a9990fb0f7202838cfb4fb8512f884ee3e2f47d55992d916880a2c6
156       172 c5f035235a58d4a62919b39b078d5       2ac89e32d11dd92686854                       19d4S14KCEDXi1Xyt9x98feD9SxWPXYYNm   b46e254d86cd5952b3
                                                                                                                                   0462cf7569d095ce66c37347e648e553ed5ecbbe145bff328d48a68
              ccb97113d5c2156d938edfaff425e301d1b 00000000a7d8beee715bbcd62dc818573a8ae9fe39                                       53ce9394eb100a4bbd294b65308d71024f6eec175fecce22ed5e8ac
157       174 862c9986714d443ab43070f119581       8c7d39487e9e776e2852c0                     1FWcb8Ddw3BXearNaWugikvEfK7gViRde7    f0e8425c8362921184e8
                                                                                                                                   042d5b363ff00d911478e80cd101f7b0fca09126b9a6c98979fa15b
              48fb3d15e828a31aab6ae17b6f5b14333d 00000000fd4afcc15f0fdda9b24be4c62068d8cf82fe                                      251f3accebfd390ffe1132b97d73f37f79da7fdb747b2942d6f7f78c5
158       175 0701a9358f9d2ea57655c32cb53b90     6277730fd096712d9d08                         1917k1LUodPbbjJenczkVaGyJpSj8CqYTC   da9401fd19120f00ce
                                                                                                                                   046d1078f58caef4a77119f7762342d31b1a3ed6b6db4086cf61281
              64c195ad911554d3cbfbed05f78b5aa937 0000000016a9f3ddedb8e850941f6981623c772130                                        1fa4141e08df18c0d351727204f54ad428ae7b53007c4f3868a28f9
159       176 9a0f98600305b03469cbb70ce13d5c     2a32ca8548dff1f7bd6e58                     1H5BMx61bxfseTU9jUPZgit5B9D3AVviX5     1144eabd0c42a9bacc45
                                                                                                                                   04c0207ee90e4f760d9839a5049189cc375cc25766588933e5828d
              672778aca436894888bb63d7a37d2f67c5 00000000ca6de0be6c908a7c11f6f1335550824b37                                        6e4395e82522d51526af0c3f45f7c4337dffea82a4899f4277ba7343
160       178 942caca93942ee2e98143c08f1f46b     408d4a332225a329a65b0d                     128KyT3PMB3WLcZVu48asfaTwtb6tZE2dm     59070fe6dd68abae87a6
                                                                                                                                   046631c3c98324eb3ee7d9517638f89e8bd5cd020ec50e2e533dea
              c77891a80c3929fd2db7b5120749dbd35e 00000000c0ab5a6b27502869414c5b004fbca3ba8f                                        d534b4080e1c19c0feaf0e0e344baa5733d4a5085ecefdadc79d68d
161       179 bdbb10ab92489f98c23953afcfc36b     291d2c8b2d8dbd6225e170                     1HPgEWbEzFC6FWbcEJtasvZBaW5YTdmfMC     eadffa2b1ea7f71365cdb
                                                                                                                                   04547bd2940927dfa17ecf168496be4a9ad452784750addf355c0d9
              bd8cfe1837c88caa4ca37df77380d5b0af9 00000000b5ef0ea215becad97402ce59d1416fe554                                       a43f12b98404376c7b062d2eb739d481da106f96a44b877bbb8203
162       180 692ed92ddbc247cd2aef388691d4f       261405cda943afd2a8c8f2                     1Pudc88gyFynBVZccRJeYyEV7ZnjfXnfKn    e204c9798c22db6eca7c0
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 11 of
                                                           913
      A                       B                                       C                                            D                                           E
                                                                                                                                   0435f0d8366085f73906a48309728155532f24293ea59fe0b33a245
              8347cee4a1cb5ad1bb0d92e86e6612dbf6 00000000dc55860c8a29c58d45209318fa9e9dc2c1                                        c4b8d75f82c3e70804457b7f49322aa822196a7521e4931f809d7e4
163       181 cfc7649c9964f210d4069b426e720a     833a7226d86bc465afc6e5                     1JSW4QekxPokWWU4hcRwrheZbZKSkFz9oc     89bccb4ff14758d170e5
                                                                                                                                   041915d670aa55621ed1c438477c5da654344e10eecea90ede3a04
              b2e561eb278f5aba7a2c78d46422f496f4 00000000f46e513f038baf6f2d9a95b2a28d8a6c985                                       8103fc3cf4beccda70ddf71ce55a5083b7bade4319d159b44374234
164       183 998003635cc65807e230407190a355     bcf24b9e07f0f63a29888                       1642o19pahkkdwHuPSx6uxk9HMmC243Bu7    590e9296cbe08c67774b2
                                                                                                                                   04002170255782f1405cc0fd2253d15e8561930efcc0aaa6481487f
              31df41cb92e000cfa5f0403bdbe41e5a693 00000000e24b8df3f63b67e6f803950a6bbfee804e2                                      2e799be7b3cca68f50628c10ae963e044c4eb66c1055a84b303fa9f
165       185 b01821b0ee9b9583afeffaf47dcee       1072f891b4257319273ef                       1H4Urq49poTRfszssMDT12dMnoDxSBEs7e   b068700e2af070cfe07e
                                                                                                                                   04a8c5bdf4b5a4d77da3782aa5434b8418811b1dbe269fb05614c5
              21cb91349d6403cd296d60f94a52a2da4c 000000008b3ff2aaf3427f2a624cb9978e687d9fbba                                       56c58d53a927c6ca41909ae493ac68b5e9495900ff378805b638e12
166       186 c47c70fd7fb7f2ee33bd580c7b7c2f     5000dc2f52bb4cc82d4be                       16RGBFEHfNqjzN6UQ95imqtM91PBcQUMCF    b582f60a694b3bf892323
                                                                                                                                   0435d66d6cef63a3461110c810975b8816308372b58274d88436a9
              70587f1780ccd2ebbace28a7b33d83d19f 00000000b2cde2159116889837ecf300bd77d229d4                                        74b478d98d8d972f7233ea8a5242d151de9d4b1ac11a6f7f8460e8f
167       187 4362f10ff7a4ad88f8c413883f94b7     9b138c55366b54626e495d                     1FDMwEo8qNa9icVcooBUoGvA6NriePtJJ3     9b146d97c7bad980cc5ce
                                                                                                                                   043c13da0878491a5ec1b31490c22c79cab18b43feff1cb0bf7a8c39
              03754cb5d97171f404f7e298cd9a01933e 000000007d31c3592c3fd6f4571c14870f061500283                                       c5446f60dac4ac0f1a62e230aaf72368fdb57e9cb3eb58fd019600ff
168       190 c6581483757d79bebd4c226d962f35     20dda7c847e1869881535                       1MNHWu6JeCrtFyjEPcR6bJSrfQ3kJ3Hyin    41f3df0192f1da2e19
                                                                                                                                   04a8cb399580117eb940d0fe7d1f7ec3f8bd0b13b9cc3d2e01df507
              10470e2c3c443863ea2e84684f7f602153 00000000833cccbec543914a96b4994669205444c8                                        2a000534f7713a7d57dc06e4538a62784688e83ec77a062cc2d404
169       193 9f518d3246ad97125d348ea1a75964     5d9e4f5268d808910b9696                     1NEAg9cRUBUmTV8FG5ed33nPiXwEKaCxra     ac9f9a70774935edce4cb
                                                                                                                                   0436a50bc64a0d10e2f7cbdac937aa2b5c01b4d275026b1cd95d71
              a7edd1f5436d5867b26cbf0bff766332919 0000000095680bb7be29ad8e6838ccb3eb3af464b8                                       960a3fb95599155e43fb7e27ca3ac3b9c423be8e8a3aa1ab81873d
170       194 8b1d4ab41beb8a3b9b36836dd1429       13ccf31b4ea717fcc93ee7                     12RyzPinkywNAN1L78tpBS14QTFQCBhuLE    15819e0d1fa8dbacde24c1
                                                                                                                                   045111f442ff6e4a80d31a127a77e9bfa33652bb719d1df7a59cdba
              3f3c3521288c32c85172217f6dc02757404 0000000091206177d68fee7a5a6b4a0747c39061c2                                       e51de312d1a80ddd343f579ca4b2146a47b492ce6600ec53a9e5a7
171       196 25e28d517f4b6638d7b282c409221       eb82f800b447a077bfe310                     1Dw5XyQk2pFDNLQUsc2Eknq5ikQAwfRqsR    936e9af16ccf1dd7072ff
                                                                                                                                   0441f84af9b0d434a654d041e22314144621b395f166e01abb2df9d
              7a98238d69b473e82a4ccfa62463064379 00000000ef271937f59286dc81d6b28196ff099bf26                                       603d7d838fc44a2a52276fe747833d737e80edd5ba0b9d5b500098
172       197 c0c96fa890a951ccdbb924f5572dcb     6e12a3442c4b82c9db814                       1F22VKzwQWf2LoSziz78Zc5e7owfrHDRCy    5e5392463337e129ea676
                                                                                                                                   040b91eef9fcaea65e13c2821ae70f1aa428e0c9f2406f371f862309
              8453119b70f9a2b31aa32c64b5cade25fe 00000000e85458c1467176b04a65d5efaccfecaaab7                                       247f8a842ad7d9b72c95d7f556da274c9afdf6cfd238be861e77cf76
173       198 a8b67fb3437cb90a2332463f03250c     17b17a587b4069276e143                       1AL11Yfw2ZP9C4wGiWf99jwZyTjWWY4JVn    0fd99de3f67dff9142
                                                                                                                                   044ab32bf7291275b7e615a79c9a22a63631a131bb926db5c1fc6c4
              7794b939df62305460eb1b03adbf4a0cc1 00000000b7691ccc084542565697eca256e56bb7f6                                        986ad02800bbf19c275377da071bb37fbbc50cf7a2e95b5b8ab6824
174       199 e1b43a3670e5272b7c71bf6574fa28     7e560b48789db27f0468eb                     1LKriCmDaBz4SfCoDjcjR1b9CmQTHibCcr     0ae2ec9a9c094a771359
                                                                                                                                   045e071dedd1ed03721c6e9bba28fc276795421a378637fb410901
              2b1f06c2401d3b49a33c3f5ad5864c0bc70 000000008f1a7008320c16b8402b7f11e82951f44ca                                      92bb9f208630dcbac5862a3baeb9df3ca6e4e256b7fd2404824c201
175       200 044c4068f9174546f3cfc1887d5ba       2663caf6860ab2eeef320                       1HwmP33SaknLYShXfjVU8KmVThU3JiuVgH   98ca1b004ee2197866433
                                                                                                                                   04caa6b189180c0135f5ffc43a41b5bec593d7baf94240a3076ffce6
              864b69193eb78695cc6990d65c37877ede 000000002b50d5963806b024fa09d296a3d8762713                                        3679e550df3c01ce91c1bfb82498a3f4fecd884d137101bbcdd70db
176       201 30dbddbe1a5a81a5a0bfb370c6ce1d     536eba9e5bdfa7596f814a                     1PAL9ZNuwAcufS8xSnGMCpQqECFF9g9QN1     dd7b457a63252b614f2
                                                                                                                                   04bc2a9a9b73e3bc77c70a4dee07899eb65923e7535cd615e962ce
              3eb409c61a3314558d8355a9f2e5ab4470 0000000009c730652f9bacbf750723245979b5978d                                        7691f7d22733c50859b5d75bc58d9d0774c7a8c4f8c43fadc6a150c
177       202 cd12cac3d3eb48c1f76282e8fee468     d8332fb3581a90c3a5bda8                     1P8BjGr7JG8zfDTZBE4Kat2KthsDJ9xg5e     690ec7dd42e28f05d35a1
                                                                                                                                   046a48e797022dbf0a9222fe72fee2e19e99af1c5023a9e773df370
              1c3b9c8a47f3f6f29a1580df8478cfc692c5 000000001ee5a7a841a87b59245aa36f03b5d7d3d4                                      3450aae5a45ab7087283d58930b3a34c68ca9e95793ff3e41bf4713
178       203 a2f6ba3bcbe0f9251f32170fd665         3963d0f2bf76f3d1fc2172                     14fKXAX9CFFGVE2txHtTbLX5owb6x9dYh3   1d7b80753119cb0186bb
                                                                                                                                   04bb234bf92a7711339336aa62019853f170a4550286143cba2169
              b4789eff05c89c1b396c05f13a4b93e1429 00000000d7e3261b16abe2fc1811150812ee0d6f6fc                                      2a6794094f1d15b0d937f0283c24654e57eca200ab6b5c932eacd3e
179       205 5d15afda191e108dac8a1a292f126       3727cadd8821df2d96c45                       1AxA6X2FSY5NSZzWS25RXA7j6uhTGEZ9eD   cbf1e286d011cf1de7988
                                                                                                                                   049fe85ac14399698da9f37468d6d4a3adb3a9e3f9422ff8e76854e
              10213d32652ab07be761d88a33ead6a15 00000000f5714fa64e1f16186d5afe7100ca4393320                                        72ca952da88a3fac8628710908f240ff4a32486ccd8aaaf721394dbd
180       207 9fa9bc60456843bbd3ab9583b9dc383   cef8298e0f59e64c3b008                       13QWmek3hEUhhcXL6PkyaQvW8cYuZwGFpM     edb5f387aedbb843aa7
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 12 of
                                                           913
      A                       B                                      C                                            D                                             E
                                                                                                                                    04369afb5ed5869f1ba368edf61759668bf454abbc1e2ea3494e99e
              3e0700022ee439f07d77033161449339f4 00000000fe5020fa736e81aa601b61c4c8007c171a                                         3c68dd7263f3f1a8176304c5b3b3865ef3c497e3a3548a97c275aaf
181       208 6a90e408290af3f65259ad5e724977     92fdc802649970b81f82ff                     1F7RYd4KM2AesmFx83JYgLKibYrfxcWYaV      48bd10417b605a9ded65
                                                                                                                                    0455e9025039b22972e660e10558ec81449ae4ff659a7f09c82ce55
              15ca7e3d03d9866a335400244e71dfc405 000000000e478132f5d6451cdb061aa1b639b7a375                                         95bc804f72bf2b9015e7ea80b560c7226b9d88912626b044e046bd
182       209 c551c2854fc8d8edfa82729438357d     d566a68702984124ae6b03                     1GpHVwFv8Qnxov68HxZwdfvMDtEaYucGcR      54e01ccc90b530ba684c9
                                                                                                                                    04beb7bc7b2f665837c4c9e20baea772216bec2eb6794f7eaa9585b
              17b5dd11f3672e2eae1b5b5bdd7804eb6c 0000000036a2d643bd78d457cab4320877a24303cc                                         b9ccbbe9b22681a2c711d0bca4451e06e0bbf3e391bbcde23dc32cd
183       211 a4e780c46745a0c5d2d79ddb9aaa1b     567c8ca84f6937802d0bc4                     12vhcB2bfspTua6XLpLcZPP4zpkudmw2re      02c7712d72bec6f4e5ad
                                                                                                                                    0430e8f33616de199ff4298a3ef1bc27c12f6b209f33551c3793bcc5
              70a7de774e7ce62e55460baab990608f9b 000000008664fb07a9bcdc7298e0c70ed577f2915d                                         f561844ecf4332559170d5af7f419d1cfa54e22ff37945a7f01de4a8
184       212 9564615846aaaa3c6cd7e93af73f7a     6eb06a934921cb7fbb2aec                     1EvRbs7Fc6R6V8LsnoD3Ntng9vWfmreeRT      185f73ff6cd761c488
                                                                                                                                    048df35924b8a32cc839bd46cebf11ed2e341d5692dd39eb681ba4
              f2f1c70f29204fdf71f8f158b5f0e8f56aa6 00000000fd69a5ef7d33e19d8eeab6e88f9345fdf3f                                      813c3e87710c57405ad6b38b85652a1f024ccf42bc36b2850dabe1a
185       213 bc9a7978d44a4b481b5622a00c2f         addb650a988deb876e827                       16DvfwUBRqaZGaMWnzSnX8TPUantMKXhjV   7e7f659ce7a520bd397d9
                                                                                                                                    04e1c1abb151eb6528017ca34a58bd4e4e4dec2124c8723e4d033b
              e483dbbeff3ed483b5cf783fb858dc517b3 00000000ce6a645a076668ffee89c52a85834cb8b3                                        dc64fa63f721805ed89053daa03855f3e409c0afb1f802807040691
186       214 89578d5d7dd64ae760abcd7a0f7c9       0dff55c76418230601d42a                     1Po1b27dVXkmyQdKXk5AvHUzdgEk5MvMvC     085da303766bd6c009d07
                                                                                                                                    04c14600860eaf9960cdbc72fa9d9cba31ddc26481399ab2981d631
              dc97de0dc82410ad3d32fe6f4f82ecc17ab 000000008be0adfe9b6bd5925ead94276b68a15467                                        d90d03f2b6593978fe06d618a97f7873560e7ad52b3c96946b3464
187       215 544893830f6c802f9e31e0050a0f8       c4547e0ba532f5994ca574                     1GB9LgiyE6Upg2qbVGy2phKfgVZB681WhC     ac1900b501bdb8cb6e9b3
                                                                                                                                    0463fb60e1a0d96adfbbb1581532dc5c452811c3748dff915dd0057
              56a198d8fa14f10e6f7d7df7b14ea3bf90c 00000000727d3ef6e04b7ebbf19a4d294a58be8f9cf                                       a325841977805af542c03db7661303af023bf8bd1dc3cceb6fa282a
188       217 f20f98bd4bce89a41e423b78f5236       91c4204eb36bfb5f35964                       1CRtj3XYXjtmHNw44QLZ63AGEM6SFa6wob    7ddc73c10a18d25251e7
                                                                                                                                    040ff56cd7a4ca2a8a14b802335451ed6e684e7ad3750dabdd6fde7
              46e421bd0d33659cf4be11abfa1b864c25 000000002f7550e9eb1985a17e3bba31c302f1743d                                         5e541a264d8b3c2b27573b12afabd321224fa4cc68723fd16042ac6
189       218 a0e5671a646ed6e7c81d3a69211700     1cf45060445255021d0c6b                     1FyiELmwtmD2mrN6hRzw6P76zLg3WJoCwB      6faf5448a7c34551e184
                                                                                                                                    049c594ec23afb75a6cfbf7a67c1799582e25ab98b542cc3961fe1b3
              909d55b144aab663ccbcdbc1440c05e00b 00000000d2c813c67875fb331f4b4c1cf3cd7e96a53                                        7bfbf3e2e29527c500eb7e9fb5ac358a4f53abadb3bf24a3436b20b
190       219 c94447b7fbc44a1c148e8ecdaeaf82     e6dd1f3808d8502535a84                       1HL3xqCGJwCcME5wgjz1NJLj5o79zp3W7y     ebb98151fadb99bb938
                                                                                                                                    04b089ed9912db1edb2e7338154e2ba9c4eaac2ea1b9f95600005a
              264e7238ddc574d5d6ded85d77bfcb69d9 0000000066356691a4353dd8bdc2c60da20d68ad34                                         ac1fde07315ef3c16125cc387373232ac6fa6453f2046e317e22953
191       221 9a0de17dfcdef0b7e97d430c4f202d     fff93d8839a133b2a6d42a                     1BW3idasrBsovBWDzauf1yTh6QWK9UUEj5      21a58f244d6d2692d597e
                                                                                                                                    0498f5c63326ea7caba0ddcb074d070689a6cdf5e742ba20fe975f5
              2589399db3e7beda1003703a99e366ea2 000000004da68466ee873c7095c766baf62df93a16                                          a3245ecace7eda87fa04cc0cb1e68ef341593503002f8c5a88c6f147
192       222 27b6b0d84480f0a0c00283abece0ded   df579350e01e7f78911616                     12wm668ySFxjAPGnZHPBR4uWqUmNdXg2kP       6442e8c841b9de13d3b
                                                                                                                                    04840625cc27ae2cf9792d2a42ad091e729ee6ae09784126ca6764
              2038fd408bb42f6c8a0484c82e6ad2d117 00000000b9938ade2272609da8a83179d919aa807                                          53d9196bfcc88bf7c8958a8bebbae043f7863d2f9254d81222de026
193       223 56cf7d6b47716ed663fa2addeeb1b4     74c5f2577168dfb1eb51a8f                   1G5Gp7b1u5cTN5xjypETNpmCTpbDdoXJMA       3ae1283a3ec28cf9e41bd
                                                                                                                                    042f161df5ad8205b232718eda7843c898877b44ccb68a2f2fa459b
              8a125498268d8ca573fd385cfcf4dbe7ec4 000000003c29d5cb24584ddb079dd51cf9ecd02a96                                        d8c5ea4bc529b08f11cae8462ed2755f0dee8a4ae65a4d853f83a03
194       224 f612c1858acf0c26c495419972bbb       de0aecf05f8c2bcfa709f2                     1AUyVCU1zU8YcfH8FHeJHREzSsE7ZHqgVN     7ab9d67bc48a6e635af7
                                                                                                                                    04cb335cf14b41bee210c316d22c2bbac7cb3a97a664f49420fd31e
              1b1ae506a3cf0cf2e190e8c88fd45646b8a 00000000c665269a9d5cf61af5fd43e73840d933179                                       409d808bd7ecb09a5a4c9e2e6698d52600abc42adda3dd60ada703
195       225 5f95e69c7cb0cd0b6de4bef5f4dad       c55a6d681957d3d214f28                       13zrE76hjXh1wwtUFE6WsCbrG7NPWgRBVW    610698137ce8eb29fe941
                                                                                                                                    04f1954e04cc08c836b2bd9dac3127b9cbba0b7b7ff92bc0ea9b253
              9e493f9683043a91ab533f50919339eb8c 000000005153e11361b28644ee63887e11f0b4b5a1                                         2931381fd9da5b918cc7018b224bafcb78e38bb2a46ad6bcee99879
196       226 35756e8c2b82372b53217a73d3826b     4d8e3da826d215dc1ce364                     1MBTMZxy2g1shi2Sx37AwGpo6o5if7iq5F      d6972f0dc6134c8c48c3
                                                                                                                                    04cb3af80067cec806c926a101c06f04b0db6ef761659293578327a
              b0dfeb4cfd4ece7d367bc6eec66af2a49c9 00000000fa8b0d2c835156455cee090212192ab289                                        226eb5f6e017df58d6f0c7eb8e3ea42b1c58e81f85d02d4ce6e2105
197       227 c5aa4e12f90d728da63adbe18540f       d5233aaf4c39ada1741f63                     1MVXEbi7xErjRaszVDwycUbeR8dYBVNKnE     ac12e52f167e183c154d
                                                                                                                                    043be958963585c925180a4330d7f845275c7021957f17176b21f94
              d82145d84af01f21077245f83081d0367e 00000000dc854870a02ac502cdd732644eea099008                                         d2660132ee4237cd1aa83f4dae4c030700590985f9418913e4829a
198       229 366c359d052a648eec97a51152e952     b518985da6d76015db2bdf                     1HRGtCwm8vxA3GUobDLDGo7Wya6FXhwuDe      5552c9ca268e1bb21b821
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 13 of
                                                           913
      A                       B                                      C                                             D                                            E
                                                                                                                                   04dcc938807543662feff7fb60c352eaf752fd877626671e99566d9e
              aa94ee85a999c699a2972ab9c225ed108d 00000000a7494fded2b0cc826dd1c58f1c383714f2d                                       562e80917966471e26a866b9e3e0395d94400fbf73f5553de67844
199       230 ed4253cba3dc05e246ad776ef261ee     e0449a3a3643ead5452c2                       184wTUutRt5geVhpCzhnp8vmKJWjUQGeah    96292abe9afb5931a95a
                                                                                                                                   04cef9232d03fa86b2d50f9d884e5856d3fb2064da950891d088043
              bdccc4d6bce7254baff1457931cc20976f9 0000000098e453043107b29a58db813021640b3def                                       23edbf99fcdeb8c4ba46de6d9b8e2a4d9202695f0e5458728da157e
200       232 1ac8721f8b8f44eeb4fc5c7146ca1       7c1e659742ddf56420d6ca                     15WV17J7pbDKdZ6eeGBg5yZ9jb26TaW8GB    99fabe68e2b1e9afe952
                                                                                                                                   04db0403709aeffa2c18c4be29fc4f68ad7451789945d7a2a3ebc89
              b06bf2c935e4b9853feffd9be25ac744206 0000000016c7dad613635ae08f697c10935476b49d                                       75bce605511c27f9a2b496b5921a18821fdd35d5b3a5558e4c2f7a1
201       233 667e9c99b233f58098deeef7975bd       c67fdb6ef08b1143d01a3e                     1DecGxfc8DuoLjV75WdNE7BfjVRGE5ACqi    fd7919b03a9c27871820
                                                                                                                                   04e130d7447b8e0ad391300eb62cf0725b32da98e8015806988e5a
              0f00a4718228d0e7338695a96dba43dcf3 00000000c2edc9f0ed8e33627247bbf78b89ee62b2                                        59beac8cb07bf00103b146796f60fe2e41fd603b8ea8a1ef24d161a
202       234 71cbe37d315395c8d60e516f5e5235     3ae48e6201debc28ff208e                     12bAezJkUhUxUDVZUypN9HP7obfWm58hSw     9c7af9f3bd9d1e2fd361e
                                                                                                                                   04d37dbaaee3a1a9b675113b49e6368d4ad7692f721ef319e8fd0f3
              8cda9b1663ae15d9f8b3da2e3e5335e2ce 00000000297e095567db935fefecb1d495b3fbcbbe5                                       6d5bea224a3885cc8c565c5f55362f274f059b92e24a1a5fd25ac6a
203       236 d509f9d36eb36206dc5845eef65d35     ce37dee325a98ba357a2b                       1FhKNo8JmNrPKnqJv5rTFMrw98H7soXTXu    eeb61cf5ad20207dbf81
                                                                                                                                   04be25e3be98fe60103032bb5b919784b24d2d1ef585df73f2ae55c
              4231776c56a97967417881a329f44232d5 00000000d153d95cdb1fbdc9bd7f4e9fdbd784af7e0                                       e1c02e4de54ab2e2d149a9997818113245ae31d7ac56cc305c6a37
204       238 fdd952d01b597a265a331af859cce5     b0536a390d8d5b2c38a8d                       1ALp4qPqGju9gmupfdRwAEyREN38Uqipyv    e7c8e917c14f33510f906
                                                                                                                                   04f5b90ed4c581c0d7d11e6066e56a1f4c5bf9602f3c47e8c4f0196f
              ec520e569d7630f859ee8eb716ffdd4c910 00000000ea67fe5a0ff9587f7a814c6b13fe902f386                                      3b794a60cd3cc62fea6aa332657b2a379356bca0888af7a3b2f5d5e
205       239 d6b64db1579c38620ff1a69b52198       b53a62ac5728e8e58a16d                       1Dk9PekCU6BkLy5pRHfWvSw791BiVdKBXj   ab9265e288cb56c3e32
                                                                                                                                   04851659a1420612c046fcd0085d884f185ce8b5da448c1b5e8735b
              435264846bafdb75b931b2b1c01285432d 00000000bdb3f5b06d2b5a55b85758d1df4a7cf49af                                       4b13c5626841a2a172ba770df5e0ea0354562d939284fad9baef0cd
206       240 957d70190e51a73c1565a7afbb1a5b     e075f94fff5d1bbea4aa8                       19B32mm7b5x6HiBCRVpgQZUswbQ29b9YTo    1dbc43b69a5a963409c5
                                                                                                                                   04d4c8189f402a6e6e45bde966cbcba58c24019b1cb4d7b878a6a2
              15f09c3978221c2a92e6469b1b82762f21 00000000bd0f11ce95423513cc30ed6990fe8170b9                                        2d1897b5ba92661838e317b09b5425376af07fab95cce80268a1b1
207       242 b70c216944a63c9a821d8f846bb48f     a2edfcc1cbd9b89bbcf0df                     1SLkiCeQwBe56cvKMXmo8dYAe8SmjfrwX      26376a1eac050ead26a1fd
                                                                                                                                   047482b2aac014dbebd1fc93842db3175cd34ad7875c5be3ee7b38
              1bf65bfe16dba06a386e229bb07c8d5e3f 000000008d6d1be4e26d9ec16b8f719bc2f7befaeff                                       5f913e62fd6c805b9578f0f9feefc9b08aa4fd898c67cb52b4d32f276
208       243 36cf8740aa306709a4d7923b2793d7     7b3cc208b100ca7abc982                       1JKb22MuD4BhZMru2jpdpy8iRATyEDpy33    9d7ce1190367fce6ff1
                                                                                                                                   04b9318b58ee70b75c7b12434b7bf6e729d14d624ccf0290093b2b
              67ce99e1604be37cd67d18779a3fa7cbe7 0000000047ebf1f452225ac287d79dcc8e4a840c2a0                                       b7086ee183883c0bcdf0e7e2b0ab6ed3663af27beb37744479340e
209       244 58fd20f56978f6fc94077c7955aaff     97efa407679a213f9e5ba                       1CbGkbGuvdoZGnywSfq6iV5MBQuaFQZfKb    559c2598dd1243a4e180a4
                                                                                                                                   043a19e774e0e436b70e6440aea899da467589a5b061f765adf6cf
              f7126304f9e03c82c7c5ec4347c6c4e7ea9 0000000031714f49ff442632ef45b0e7148752e7e0a                                      6f990d358d9d7e7d5620d8c179b37da0d84933eeedc1022cdb5bb5
210       245 eb765a431307cb60d81c2c1b671b9       6c373ef6c857093e7036f                       1PQhPpysTvkYRpjpHL48KuQTRW7yS2k9Hx   1270953bd958058b64e02c
                                                                                                                                   049c2e002ba8107d67f7f9c2cad063a4a8a7f23e171c9a6b364b73c
              6f80ca7441710cf0942cf99e3e8aa59d38d 00000000ccc62f72d2e8e34c750d9ab72b6f2557d3b                                      eb84ad192e61f09df6b5d073e9f9046c5627669142e4cefa3f186d4
211       246 73b124730306afeb1aec8f08fd76b       249b619d3e7f1860f1a32                       1J9HkGKPDd7ek9DA1V4NDEma1F1h7vHi8u   aae9f52d6f1709ce41f8
                                                                                                                                   04bd3265658992c717ffe9e3db0707ff7880821efead40454751e6b
              cf7bddc54f693c94a852a93e80ce971358d 00000000fb5b44edc7a1aa105075564a179d65506e                                       e1a8c4d28829a99001d8b4b024e64d6f6b6da18a3c0ac74df4eae3
212       248 47b478929772b60cd84a41e0b3451       2bd25f55f1629251d0f6b0                     16NEqTQenDpSAn18utw6sYD631Cq9znZf7    3ec8dc360ed320acba233
                                                                                                                                   04cf28e086fa36ef2f5961a207725020bc8eccfdcba23099d7dc12ac
              b415569ce5c39e7397dbea33c02eb9c632 000000001a483a866ad69445e03a31db4ed5a9ea3f                                        161ee6e7374fe9990d944dcea987db56490c75836b227287ab076e
213       249 cb22ed771b20be5bf0fd0e0256897d     1cfec388fc18092f242155                     1PLgv319qXvnmiCAL3pH1dydVQSwrr2F5W     bf06f804e7cb56bb7534
                                                                                                                                   04066881c5e8aecf0f7db7254d105add6937feee5354922d3d74cba
              d4f94674f0e13387b84e8b3d877e9c458b 000000004e833644bc7fb021abd3da831c64ec82ba                                        c744ffbed3351e218fc515f497f3f0d07daed5fe4ee6f250b05b8e7b
214       250 f00f170a2707ce5fc202084c5d2d0e     e73042cfa63923d47d3303                     13iDhZNq6ejzR4GcRZo8F9A9oYR4GgXV3q     2e6b320c88d337d855c
                                                                                                                                   048d7229028f33da6a87be8ddee0ed9f385cf5312480405af7e3ffd
              ee36d141029ce5c0583c1d78b51d703b6d 00000000eddf09d9b36274faf45b4b4629a28266ff9                                       8f8d93c1a348bb0a018c69bc5a5d21679b3af3242b21ceca31da829
215       251 a87279219d1fcf2e3cb21ca35f361c     52a69d554c1ed0b988dff                       1CQrDCsUkuvB5SUa9G2eAc8xqYZeK68x7j    efbc242846912b006508
                                                                                                                                   04eb686f9436f4dec3ecd94fecdea9c52a3ad9fa97a572ba37cdc777
              242aaea6008ac8c852d6b785748cc46c8d 00000000c8fd8e47245760fc2d164013cf60b6b73a5                                       8b7725df4dac6a4b3ee9589660d8dab09b3305ff0e4d5464e26cb4c
216       252 fe1578d94a411fac3c5bd714b4838a     f3ed9ed21c5c1289e65aa                       1MTKWKTfG1Gxc1sH955eob7kp5cQ3CcexB    c2a85cbfb2900ee31b2
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 14 of
                                                           913
      A                       B                                       C                                            D                                           E
                                                                                                                                   04e2e06efa7bde0d6e183c881b3bb8f764ff18927262ef130eb3bce
              658ccc93eb264b6df511e8ade85712e353 00000000d1c33e314501b8e8ad742afe030dd2eb8a                                        0097c91b5ad49ca1f8e47f274a3bd2b9d2cbf0523bd1bd4687d1672
217       253 ddea5e0cfba4658d9836e111f8996d     c41affa0149ccc702f440b                     1Hr9AYxjsDUTuq8d1c6tCbVpYWBCvHUupm     56a55adea01badddf995
                                                                                                                                   04aa8586521d66633ffd4335031b123102e1cb05d12bae1ad1c300
              3949d0ae1e01cce3b6073389b628a320ea 0000000065c3ca6a832e4dd696185c2e6bf1e982b2                                        c30134a95c6eb81433be13e2e23f89d3b367abb22b537fe5934df61
218       254 bf93cbc34afebbea1315a397403b50     75ce6fb86df555f71a379c                     17uiEVD2d9U33YzfYJ2vZ9BrUhmMYVnK8M     80a102c05e00a23feeb06
                                                                                                                                   04f5b542d4bf77ee2bc434a031554e73389593406bd44b5e9dfcf44
              4309bfeed77a70f309da08bcf8948906b9c 00000000d0a75c861fabf9ff7b92022f60e4afeed93                                      0536e00431fa62ffc5b2786777e0d8e50801e1f337776565a16e1ae
219       255 c26120c0b0ef86e0ac67284bbd79e       31fe5aa073d8e4706fe3c                       1N8Q8bSJPLkoZUkdREsQA1dGsHTPrQ9X3j   0c81b6754df6d7cac17b
                                                                                                                                   04d9dccb46ed1fc106395078840aef11b5152eae172d322db332a6
              12b2f144a461e73183571a52332fa727e7 0000000092b1d848c608c64f9f7646234328550075                                        ec00dcaf4606884b07083bbd8785e6e402dd292f16382612780501
220       256 b76ee49e212e0695446b7ac78cd3e8     93e596258bb40daffa8fe7                     1BwV17G9AyRuPocPeonRTx7VdCAXga43rn     37dd3a2b1c9d5e645fde67
                                                                                                                                   04e633633ec2315d752bb0aa34d84a8a718bd7eb05ca8ea462d88c
              214cf5e003c073e162120b143f84b55528 00000000613da6433c0f6c61d8bcb17c39603dd4a8                                        7a255813f85b8eaaba6fe1ee43886eb1b4ff7ba47535d9abcb0398a
221       257 16fc27248205533f00b7e5042f2737     595142359905b18b84edcd                     1PWPk2buWhozxYUE3vnb7MnobjCMkEmagU     b41e46dd68f2baee9cd3c
                                                                                                                                   0405e30c26088b6f8ad6f45773646b4cdc5cc2dc26dcab9aa436286
              b8bcf3466dca324bca7f3a81e992a14afcc 000000001a748e1c97226c59b9ddf79a54e0857116                                       e9547b9127cd436f8a81116d6033397f266761f66ebfa7b532e9514
222       258 e310adc290e786aa7ec78b89b8f19       808a1b5610a52aef4ed5b5                     1KyUEsMMKw6MNW8RZKehJpyKNyS8ZmXerX    2389f00c430cc533e1e6
                                                                                                                                   045f2732362dba9576f027e190ac95c438bf43d49c8ef225e7fe072
              d776eb69b1729316753621f55d83fd1d29 00000000054c9ef1411c5a90efe18651625620737b                                        b452fce37096cab2a74a24f2db86fcc7dc3ee147fa067853f2251a6d
223       259 964dcad0a9443bb6c2a5349e28e345     d73e61e33ca5046907efd1                     1Mdioqy6kR75YvHhf7eqhTsRxoYfQfhbgn     d9980275db96113c513
                                                                                                                                   04c03099311f6abeea03d4fa1a281c5f83f46590658bb5e6531f231
              fa015e93b37ffe1314bcd6d821fca951978 00000000054aad44afc89e1f4e0ee9561568629273                                       ca8f4dc1238b45e0ef31ed08ca5176a904c1cf02e31694925ae3f9f1
224       261 138ee5f417ab1a460ddf34b1943f5       df16153e425a2eb9cbbcb9                     14kbZs9yn2k5r6R5Tkf6gDKp3b3MDu1eGk    12efb5117d0edc83bc4
                                                                                                                                   0406cfa37f85cb22da282bef2517b1222e0de7f95850a9f68e78bb2
              8a1289e68161330fdc167aedb8ff464b53 0000000062e646293e5f21e2ef1e2099b048cfb58a                                        30d7d01ec52368e10fd7b164d1f44be41c141d79937ebd04b7b028
225       262 7d2ed1fcd40bdc6a264694b66581a1     81081d4e4035a4e19e47a8                     1FUgiNk7jjSeNaA3KCoYmdXdhcd7CWrjGh     9b02a26136ccb1f211ade
                                                                                                                                   04189edf6376f8cd15e250eee131264ccc2ffa7a7b17894dfd11d95b
              2b361348f1b00810ae521de7912a199d4e 00000000803cec62b96ccbb70affe0f05f351ada18d                                       7ddb6582266e0b36451eafb5463542b34e1debd4222333e8306d0b
226       263 184a03b389892d3a89ad021eb9322c     14a16960783aeafe0d8fc                       1NeBSpCzbNML5EZDBAgwT1BQQtMRe1c2Ui    e536d6e1944b4ac7949e
                                                                                                                                   04f891112435449a22336d9502173e87e6b20eac4aff8dc496658e9
              06271e4f803593c477b084788e9d98bd5e 0000000054de543828fb973ecf9302291426f1e991                                        7fa64d650d9186718bf180e41994e823f4c12cffc9524cfe64be1d5c
227       266 3a17389a107de4e2f7ef37afc30010     89b03c97f618f79eebf4b3                     1GFoQ9wGSgRkE2NYNnmyTufJUbPdKTuqcU     cddf6a871678f892fa7
                                                                                                                                   04df4aff1d2a9989a108a714d13baa15ea60a4d288d9c1842dd8b4
              04a0d7c4a8c7a8a0598730f0ebcf0e7bae 00000000a167a34dd8823317ccda6036d0a2431614                                        35de640172d3591ef903d3a2571ac6a9814a19b490b99ec880be2c
228       269 213576aa104da30d82ea38cc1b34e3     64e3e67fc01a543ce62b7f                     1CKdw5GAp7vrh4Je2xRftmsJR2zWqpiGmG     fd380e9545dc5b5168217a
                                                                                                                                   04cbcf82a2da8fd5bb24955e6a39ccf8d6a8aec7ed2824130c84f21d
              746f072f376eb17dd3699c9589e5a020bd 00000000c88cd451d53ba12b50e85e2c1d0381458e                                        d5699222733a4fd2c1312a8900b853f2b04fcd6ade11b7ab6f9f42f4
229       270 de959146a063a3113a0b72767f9b78     22813012bbd571b86f7920                     1G582FH1b5NFScavscH8UgMki683NpTTa6     1662d7d28c4de4ed3b
                                                                                                                                   044372a94454424e60b5a948762118564395796e90e41fc8e16320
              2279d42002c293eeed5f24f5235ab8c417 0000000035981d26f072cea02a0cb67897b896229b                                        f7a529bb28c2d677cba16645b5dda191b649ac71c14068730c2d6d
230       271 d6d7995fd99f435664e60a49fb615f     1436e0009cb9c4c20a4ee9                     1AKQFY7YcDFj4xpGpYQ2GnpyGu1YGyUHcF     13731c807282221f902c2b
                                                                                                                                   04820aaa83593d4bc8797150de9ae101e5438ebc90c27690cf6c17
              c639baa3634a88990d1756a284883ab42 00000000d4e581b02a90ab3f2f45723aea64f34190                                         ef4b7c64211c9dfcc61f76d5d1942e649a36b5ac96f7eb2a844688f9
231       272 b6057a0c3a359fd782e61b64ca0a0f3   8a767c33968219b9900ef1                     1LjsyzV318tptLPUNfs6w2jUi6niFXLJuE      51cae4deb2902b2ac6ac
                                                                                                                                   045abf2aa2c2f03ae5de8486e69c90eaef24c92ca1ebf951bd03cfee
              e3445e3e66b0f7fcf98e7b6543efb27b6bc 000000009ed94f7234f1c82c7874b938dc2e3e0955                                       17542bb303da1951cb6a9fc9fcc701b2121b09b51c3a65dfae13692
232       273 d7e144afbe0208ca5be0c0390d287       1eed7ae86c2295d4ac7dd0                     14QFGVvDKJZEBMagGyDctfvboG2bgboBAU    4f4d968e255f38b14e8
                                                                                                                                   04eaf79a39f52571f66fe621e20a94679cc05c9aba52e8a468c1cd3
              9e8c82aed2631cc68d823f7e753b906cf26 000000003c1432390c69b55b7797cc61d73c1c26b7                                       9192f50e8e969da47be611d2a74bd02c36fdb8cb4317b530976055
233       274 a5f2d1ce089d147de4d2175cbcb22       8eaa0d46796b1c6ccaf8c8                     13Pqi765raqA9mFW4q2KormB5B5huYbHbs    663fd9195f2f8d7c35e87
                                                                                                                                   04853d54822ee27b62c4d7b569edb30418ce79273044fa109cf6c29
              58bc6146b3977c03d5b89de31d7041b5e5 00000000cb9259bda1b43bb1bc7ee46f1f04ddea0af                                       4c932b0a4a80c948d8b4d6aca62f20432ff84de0acdad4a52113116
234       275 2151d36b388c4e55603f5440f45a9b     e7ab542193b3c8761f918                       15QFLqNG398Qwhv8DjkERVpY5fXnaJbLu6    0aca5cb9c2e3feb78692
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 15 of
                                                           913
      A                       B                                      C                                            D                                             E
                                                                                                                                   04fe0db0c87cf9cf93c4b27aebe0ec82a70435e202e5e2b0eed9bec
              5a3280bf1c7027dd9767a87605d8163c97 00000000913eac3ab8630e663e9c9a127a810a27fc                                        1a357c23390e06073342747a4a933101761c6ff050b7dfaf380aff4f
235       276 5f3ca684d9fc4449515efc67e98111     ac2e19aed6864b3eb349aa                     16SneNM9p582qaeuLgdvaJy1pK16awe6se     a98bac7f5af06040e73
                                                                                                                                   04a90b5370174e66b487f4c7d097865324902996053668e9ace7b4
              d9ba6ef4da1415fc845f44364543a7c2b52 00000000cc3eeb36e3db7ce323b021abad084efdc7                                       e4d1fc7bdeddb92703e2af049e342628ad2cfd206483ce43c8a1cbd
236       277 3e1969afa77fd4e76bf558c253fd3       e4de0c5a652cc74ebe2b1d                     1MeYKCPYiMbA9CD1moK2RE7Pb47mgK2grD    77b2d8e04f84fd9dcea6a
                                                                                                                                   045f847011433af3535a35a9cd040fe999c4138897ed71cad0d20f9
              004ed5d4e3dbb1100299798bac8be35aa 0000000060070572bf6b7516ab5d89dd50168ee799                                         b1306610a14e6aafed07aed95f175ee3cbf8c346a74fc948df8f74eb
237       278 d6e67035b227fd913e963f4e08c7da4   4d960057303e3bb838f08a                     17kMwyZ1zPHasVyeo9L7vnpnH6WuxNteMG      31c8210c71c01841bd5
                                                                                                                                   044b5ac75f9e18386270fb4a2fdad1e7f8cefb9a4a2f6e0070e06f23
              5702928a472bcf4818940fb65575c9d281 00000000509137829bac76e336618e21ab34d34f23                                        0595a78c069390cc3cf13796dc9805f6a41e1103ceb9c667da456b5
238       279 9ab840005ab998fa17b1741ed86357     d8b73c4699854bcc557afc                     17c7Q8CbP3o2iLXfgBB3tqnbf2qET1vDe4     7bf2e322d43524194e3
                                                                                                                                   040977acff91378bc2f5e2474ca6154942dd0eabe1e334c97427a55
              a7e36c86964e8c8e796d752129f57d1705 00000000b7686b0bbdcdbbc233c818e60afd3a6256                                        393593a439f9b1e0ebc9e7fdf8c6f1cfa483c0b23411d512c3bbbf9d
239       280 044eb3c5cc1ce0a345a219c4732c33     4ec7a672836d609b50c718                     1EgsjUzDP1C2G3JTMLcC9qX6N6JNDoKDPt     7484eec4fb1121e1cfb
                                                                                                                                   0432b7920f5d152c3ba4342b6510a58dfc3a8868c9c0027c906f036
              b87618c8c871b2566e0dfab21358beab73 000000007964a0e8b97bbea93e937c63d4097c42cc                                        43141b3f640b812b2e76ff68154bb26bfbf8daba1f4f14d0ace988ae
240       281 1a47e13e029acc9ecd7318aa73777f     b4db464b1ab3047c62869c                     1P8pSG7v3dQ8DSj42tUeUP9RQX7u52jCSh     3f6889145a28d47f17d
                                                                                                                                   04c5b5ec75d0916de9cb52c69e68e991381468be26a780752f48a7
              bed934e8ab0ce624c5ad6fb57cb71a4154 0000000025f2bb2ee58597083e13079899ecc6f2bb                                        89009560970c9f62a18237dc963c74bf24b7ef0a65e5383c866afd3
241       282 6b4098b2feec8faa75944d65cc3586     7e8bfd57e66b324b05d654                     1DsXxztYCB7EC1rqExZAMNrCYpQhpntx9z     351092f2d8d828ac7948f
                                                                                                                                   0404ea87b4abe989dfcef0673c3716ba6b94844c4f8eb34e3a36fed
              36f436ef77b69423d639aa6159aaebc036 000000001a6017f168bfbe3ef01807bec73ce61a722                                       ffcad918b0737b315bdf3c92ec9e283ff50bca0b3bdea198c4aec063
242       283 de5054a309afc21d4927ae4b5417b8     16d90381871e56bbcb386                       13fpwAyzcbNJ2UDFWnoeQ2D2tVgvLMCjmd    754682e450f43440079
                                                                                                                                   04c6007c5f5a5c02100095ed312d23a3216a944ecff81a626b8189c
              1d282d062f4f90a2663d274c818ad6068d 000000006d9d200789fb91267030be9b46ba351f28                                        355e1ce1b7d744eece3d0041610103662a750f4fac3b2c3427c8566
243       284 63ae7a13c98bfb79c93207424924e0     090f1c0693fed96be15467                     1Go27SzmXaedChNgyUYgPREn8Q7Cp7qqzq     d673d419d21990c3ddb3
                                                                                                                                   0487136b1a4e2b6e8e815e0931454143fba82e24c23fe98e997c01
              d8fe27ce8417be1a3fdad7c5fedbf258413 00000000afa4394f2bb4ee92d55fa857f7ade86c792                                      092abbd542075a8ea072b01b31ff263f2153e8e9151c55a36f72389
244       285 a3cffd2035e9c704a22fab0ac915c       57a89c33dba8c4a04006b                       1LQZn83Uo13UXXvvTWvwE93wgdE4uKSdAU   b4d926e4138bbfef622d3
                                                                                                                                   042be595e656979146df0d9206591ea71d33dab5769ea1ff921b0e
              254169b806e05b3b2564127c3d6fb1e16d 00000000dc16c2db339f647ab31cad9d5639ba0642                                        3659eff0736f01d7281f0cff8c9b834c7f131124bd934c59ece3861b
245       288 920bfd76a8b7876e0635fea53138ed     72083debddebd2dcfb44ef                     1BUk7k22W5o8TgU9UMPbueGAUZFYXrKFfe     5aedf9d24ed0f63071a3
                                                                                                                                   045ab2622eda3d5668d3faaafce720df50ea3f9d41220be902216c6
              98dea46312e3d10984695fc127056ffd26 0000000098efe4e81ec5fd517ba429722d776ae5fd                                        e794a2549e8fadb67aee7151abbd13da9830a586dfa7a29e2a2480
246       289 6b607ef4018bc65cd9576013a4bdd3     04aceae90a2e43bc0572b7                     1CSx3HZR5LDSTJCirk3xZuubJ5wF5c3YdA     c9cf61ee44726076977df
                                                                                                                                   04c5e171972b0a8b6705d3c4bbede3d07ccf6842c0667ca1ea711e3
              a5d3474ea57191b1c00742684448a065d 00000000d3e87c5021f142864817c02b5fd52b8f271                                        be17bb47bdcf66bafd95cc2d88928e597e280d529537e18e1934f4b
247       290 24acf79226b504592db8657dce18d3b   d26740f1fe629b13b5333                       15hzwjHLsh6KrZA8TUfQaAZ5o2yTPAuKfW     71e48e30515baae76387
                                                                                                                                   04e4f9036d570bcfc3a0de4ebe15f39fa6cac3aa3437261586be41c
              eb82621de40f57f1d30612da0054f05e0e 0000000004c43b1ba070fd83c0f34673d6b166c608                                        814747aed85744edfe681623a38a64c64c5782c4cd461346683ab8f
248       291 a5eb632951a6447098d0de02f7d721     b0ec733357b75b4c65fc1f                     1EAogPN6gFH9wnVdRz47MwG3W5zC2Qwmgm     ade075a40357385b452a
                                                                                                                                   0470d1423c0b381f9aca46f7394c893a2aa4dbee6739acd6bd2c228
              065fab4aac42671a74eee036873d71fd20 000000008f106f9bbd4d9d5dd412e4aeab83203d10                                        976e13446ba88254032b12425cd6bde5a65615af24a954e4feb65e
249       293 9102b0e2c7a0bd5910e1a31d507c98     a4125d03ec60bbad295c21                     17toKvqM63FwvpveEBrNt8qNGd3WYA9rwK     2332c488dee6767848042
                                                                                                                                   04076a602145c7223e8c3819a05b19d23bdb1e1fa405c3b344fd66
              5fd9ffe4c3092162852b3befd8bf1115fc8d 0000000036b2f63a6f2e070dafbb6e47259d3ae00d                                      69350955a8070593f084b872652db84c3553cbb4cdeee6e0eb48dcf
250       294 5f707d51dacde01e32f586a7ad07         4d2d0c7df4ec6a2271a7bc                     12AXzKtoBd98ZnVUoDs7yH82wqZWennFiU   44b37be02c1279e6149f5
                                                                                                                                   04a75011f22ef038bc437ba8c30c4deaf7ba4c8b105f54419a302f1b
              7e0112d69dcf86bdbb0fc74243751d7ba7 0000000038b1083b5e97f9fe1d9b18f53bbebcd95df                                       4e650b5d76db4d9dee5cb2701c10dda613e722183b7b157617e103
251       295 c1984e898685994054c17fb156688e     e4025ae4ebced103a17ba                       1P288r1CHfCRcHh4hqKzrYP2dohbGHmCLk    2b9eb5f2a407695c82b2
                                                                                                                                   044d4d78c0e46abc30e614f31181fbd7ce49b0676662b60996dc0b1
              eda65f77e1d65f6c8f168fcfd7c2187db49 000000006c6d02760d64950b1ef3565fc9195fd758c                                      a1e19490bf069b67ef7ae17a6f78b07a938d1b475a77b0f1fbe9527
252       296 9f5d077027be9f001d0446a9f73a5       4f9b3cf1037c055c95dcc                       1HcXn87cPhmspgBPw4hN6tzELshYMxRuE1   db6af51e5a7fbddf4d57
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 16 of
                                                            913
      A                       B                                       C                                             D                                          E
                                                                                                                                   04730438d4e0c729dc2d2558de12d2a815798ab9af63c77af569bb
              049fa60fe6206f36ceef739b5c1ef92b330 00000000d80530efa37319e4b4508b0759fdab8ea8                                       d5b05bcfb8652f8f75b539e53e9da9397ff7d2054053de093e91057
253       297 a2c5a32da9e6e0f338133170662cc       a81272cbe8986881489507                     1AXJrJMX3B5B9vd1hRv9w52ns8fAtMNSwM    23e63be782255773e1f5f
                                                                                                                                   043d44d78421a180a22042e60da571124100de0fa09534279ae859
              bc15f9dcbe637c187bb94247057b146373 0000000062b69e4a2c3312a5782d7798b0711e9eb                                         9abf8e46207a9d64330b27c3a3e9736ab6f3c88e6c18c2386966dc3
254       300 16613630126fc396c22e08b89006ea     ac065cd5d19f946439f8609                   1Pi8agZKamjLJxfeGRUpGWGQimb8N21Hig      845c7b22178557e86baf7
                                                                                                                                   04775188a177293003d8f00a903450f9446d26b24667422fbd2003
              a6bfbb7c1fdddcf4a356f0e23a4d141020d 00000000a23332a5740d8676baabcbffe490fd8849                                       25b2b0acd4d2abf9ca8802bb77d8e5da92803ef988261eafcc95959
255       301 6308027c2edc2313ca2399cae2474       b6d30f7399b83aedd733f6                     1NFvr69GyzW3GLGdsNKZ8vW5yRa5Ndy8D     206b12fa02a8c720f6539
                                                                                                                                   04b6546b932e5fbb27ba58d4b7466275ca16bb365b635e440ce38d
              e3571250e3f925ce7af635e1b049db5a7f 000000007eff6cf2aaf401206860911f5c41565162d                                       81661addf4a5c9cd32b08963c69d4c35ae512a6dbcf981cd503929b
256       302 3d10ab43f8961b3e5c8d4a8845cae1     e63e687d627e20335ef0a                       1ELTDVM85P22TdMkK6asC5Sxzywafi1JKL    582f827abb0ceb6fe07b3
                                                                                                                                   044c34930120df2c6dbef3a8ee768c69b40fe664291796e575f363b
              59a89b39a39db71b950be0dc8677be71a 00000000375cc7513d56fdbba5c1e1adb0d69e662f                                         da1728876ac3b77c56a69c053014ea8bf79aba2f15faa60707bca2e
257       304 853260fc0250ef25e71fb0ad8196fdf   d09dd14238bc627b66aadc                     13ZhaKAv6Rb73ycrL868x3LA5xfnmE7Xyj      125ded287dc8be2fb0ac
                                                                                                                                   04a5d40aa3a8a0553e226043dc0a8e00f74c83c5fadddf6050a7201
              ffe47b80afe6581bfb31bd0a184276a1c23 0000000055650460d2d0c657bfbc52cac36a01a95b                                       a7a3ce725787f0c3fdb3f584581c1185eb7f920dbfed226e6e0382b
258       305 906d324b56ec2d2a349e115910216       c5296446b50b79269cde67                     1HMvTfyWMdJ6rP2LjQ92tPL6Qmt53fBScr    0a73e30139a80fe0e2b7
                                                                                                                                   045c3046714f11270f239aaa035519d13dd12f84c7f8103bf7554dd
              c860f14427dd40ca724600f78effce48aa0 00000000ef3b918293d5b533a43ef16d95742b39f9                                       e0867cb9aa6300563373362baa19cf4eefd105c3f6027cc1660bf1f6
259       306 937e3300946903149276af9ea634b       a0372996814a180543c3b8                     1C2XQeritz4rkdff9kiUtL9MPUrH3KXkd2    07ca765dd3df82e3b90
                                                                                                                                   041de9657ed4a975949f04deba8bace1ed6db61fec36cc909ce1c7e
              edcf0176cfbb5c2f69f881f921c11405c335 0000000011d68e7505461a2ae9aa7a9e4b4d3a010                                       bb99d745e630a9d5c105606f3bb98479ad0d73ad7c7e25f99dc7b6
260       307 0173769a5cf8d10f6352fbecf085         e6de8ae1d4e3bbcca98409b                   1F69kZBVERfCmMzj8MvXm8U8p27isphqtY    357dae7928300bd131712
                                                                                                                                   04e2257e75e6b189f3123d59e638b2e2c80df0240e2ce9c2c7f421a
              06c3a86183a526c1e1f4f3b743471ae08a 000000008a2d970d0e70426780035154342a04169                                         ca6f2f3aca4043752fb7b52e9dd175546da0b07f02f9a87d0b84403
261       308 642b5a0361f639f4f10b60b3a8932b     03899925cf9283e815da494                   1KsYkCquJGy8nofXCRSmKWyLzeSqUogDXy      b2d5e0fb388ed9494722
                                                                                                                                   042a09a236b21fa43778ac1b429f5be1895129e4fbe769105db3aa
              c6b6f786bbef7a4b76811360368ed009e3 00000000ee59cb43445c8e4533582ef5a1b69be6a2                                        582df57f751c97b7094e75762ee3712c4abd215a294afbdabe4af8e
262       310 3dff898fd0a174a2253d60494bb109     3eb496efc1cc6767b994f7                     1JJbYrEQmkFnhqYPKxDDQSRgiXmfGAHGSf     73df62bfe6dd0e2609afb
                                                                                                                                   047c98db81ea675b86718b375d73200d953bb601016acee4ba5e56
              e0f2a6a8e73dbdcb500db515e100c86177 000000006dafd39a923d401a734f4654489b819445                                        c3463c4602b0823897cae4dea808f912d7ec005e5a02049e59b6d7
263       311 aba952656e4b2f3c4311a38ab7b77e     9aac53ab52493776f7d031                     1PdNEdE4zCpMw7ZJx5xyTmSfXCBvSV1gd2     bd89d89192ef711d859862
                                                                                                                                   04343435ef9025309815f5f7bedce06a4e7cdfd555f25029a685da9f
              66b2b260ae4964b7756725729b8b6d56b 000000007dfc6054330e1b046f5f1aae82f5ed04097                                        f129964af80dfe8adb573c02a6d0f59389bcaa76db3efdc346aa372
264       312 1d4cd19e3ffdaba2cdbec3babaed948   809faba5ca0aa9e91e35e                       1KeKbw9x6urEdT8MTAqbepwVg1Z6esxM5e     d96a319fb2bc3e6d762
                                                                                                                                   04237a2500f2263d686e7482030d549515899192f3627604d6bd1d
              abe00821cc74ba9c323cee4dba547eb101 00000000d9d81a18ab18a373998df7230e8248d077                                        2269dbf285e368fe502c84e110c6e31083c1f6f09d796ffcf9930430
265       313 a7848130aa0646f4bdeae37d8b1cca     612a6ac6f947cc02900889                     17oK57YwK6C2kAF8WE4azAJandBFSe1noK     3b3aed90d5c67ccbe56b
                                                                                                                                   04d3de0dfe51ed7df095fce045ce58fabdd45c9cfa917a117e31a801
              199608a11d1886752321567fefa3f4199ef 00000000c1d6c5079f4f15ca5d70c4e2726a0cbadb7                                      02659547c7944df803477e1025ebe3fd75a74abd0bcda788956a6d
266       314 4fffc72112a40ff69d186a46b0143       af5e846259dbda57fab70                       19SokuYu8wkKVvxjE7fQySJBxA7DvW2cvn   8f41c46506625f88b46d
                                                                                                                                   04c2bc064c46daa7817e8136801305f0da508443556cea17ee3746
              4db3c5ee3446c90c30841d1c0ae3c82fd7 00000000a165e7fd7ed07f753fea6acda46f374003c                                       045834be8e8be6741f17e1a729adcccf13f4306473f79ca8bf9e3c1b
267       315 e9b2e870d2e6dc26cb2bfd45b32425     7acf3e0fc508b65376b6a                       13Vt63i4G1uMhfnkK62abVNtKwYDpNf3qz    3028bcc3f00780fb5239
                                                                                                                                   0459e36c0db3d04feb44a906cf5508a7ce5812c0e3f1dddc31a3e12
              7a21e4f7b21ebdcf4be47933e732ad6b22 00000000790a957603fc7b301dfca1c8dd93837a6af                                       1407a030bd8c0e45969b10e0778f2e32474bd27740258bacda5411
268       316 32bce85b7dfc1a922d53363018289b     49c87c85119e9335478ab                       1Kx5jZqcrc5xoYxz1CnWMNQSKK7GfSBNC5    c498793e64a66a9911146
                                                                                                                                   043bbbc4f769156c71999e8a6fb97910093bcb152891db8d49a121
              485b1a237ec9ae57051e37ea4f2db85237 0000000074072a95ca7158d9f16a349f9b70f5ac67a                                       10dddec23e226d1a308573721d0004ccae976979521ea9762d7479
269       318 3cef6ed32d7f18869c0359e5972296     2b0a5ff3d2753663d3784                       1DobHRwghQkKgLg9ZDSRP5veTyKhJ4xq7h    756ba9ce6809d4d64c94ac
                                                                                                                                   045f3f83b219045157c84461e0dd7641ffd2e97958dbafe71d021ae
              3c25b20d4959008a6c0d204696a7540ca3 0000000062a9ed638b7297dcb39d7fafe4f5185f277                                       720dd29a6f06a56dd73a040699d30285a6b8f86fc4d0b471f3e3f7b
270       319 e66f6ca146c69230e3034c67781ac9     7269f4f9cafa3560da318                       1KvPSnCYQQeKDiyxZ1uD5MuFBWk1u1G4zv    fde257b8e5dba6c42f4d
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 17 of
                                                            913
      A                       B                                       C                                             D                                          E
                                                                                                                                   043f37c6357328a3bb1def2f895f3e0fe8322be914b6afdd654b034f
              295fad4bfc338409b3fbce82f53a2e6e16a 000000007ec3a2daeb2fda267d4c5520c5588aac13                                       ddedb54edaa784aa54ce437d3aa35c9e4cba78232edc3c9bcedbb1
271       321 627475dd9aea38d856fcfa0228753       5aae9e5f01eada28e15d6f                     14CSP7wTwnse4FXfbqY7XNu89w3Ns7GwiX    c9ad69a3adfed5f8185a
                                                                                                                                   0409f1d88473b88dad315255af6698c57a6d0264df90246bc7745e5
              fc0d1d73901ee27a693e55959f5e20fc913 00000000d79d0587bc2af68c3c51a43b22b6a7f274f                                      54e23d665ad5f7aafcf59306e002fa19c4d4fd6566d9445922d7d37
272       322 bba86e336a384def3210684d9484e       488377187985641d4786d                       1GyeTSnLLJGjMEwTtbKAyKszt9K4iUuYjH   c6c64eb8b2edb11718dd
                                                                                                                                   04b29df33207682eeb5ba4258ccf25cb6363436622f2df91d442d63
              46b82623f888167d7dce3ec250aed703f5 00000000900d1e70b9606b562b92b62c0dafb82e14                                        0816614d8744596d66c37e3fb1f6bbd71ddab305f0721bfc15d4253
273       323 e2cf4b2b3737803d23c5be9e2136d0     068aef08f0e5694fd433d4                     1QCL4pVUEPMQQ792MEnLPdX7ZDUmyySc3a     712783d1cb3eda561af8
                                                                                                                                   041b45c61f70088883b1d54e3de8247e6acc731029599ff04be28fd
              cf0ce82b3cacec1b56c157dc432c234a765 00000000197fab9874dc712a61ca3a9544c9919e29                                       0afca12ff7807049d433b48e3da1db42f4293bb8e1efda4b6d27658
274       326 cf47e6284bffd930bf50964728b16       9d030851c978bab2dcb4e3                     1KudEnDg6gcb2Qxiz9PWFzxqdgrcDVWA4Y    8bc598f0abcd2f757c48
                                                                                                                                   04a38bd1fdc62676ba92c7d3d1326ebcc305e9eec6888c91c5df158
              58becca2c848749afc28feba09088b6dc29 00000000704779006e444bbfb928cd324da7c62685                                       8916fb4555be6bc128787f59c14504471b0c23d2cc6f4c5b25b5168
275       327 68a95be41f2109ded23be0fb8ad75       e7b4f120301e3ad59be0da                     1ATiXZcTkgnBzDBZ1T1cX3b1fNvAQ7Qmin    68de8e07e051b65174d2
                                                                                                                                   04870ee5e972cd85ebb6aa8d843fe6c407afb9bc6b7a843eaf588af
              963f584442e40298d9631f4b03c90e6bf4 00000000a3ea820f0c258b8379b6f6c2ef0260e19aa                                       cd98d6f1e8bbb10903ff902ba14bf0fd4193ea3a75e59012acc202e
276       328 be6c934d7cea764848e1bd645de5cf     78f60aae160caf2a8abd5                       1ELjm88xyqdU5cd5o5JpJuuWbdQfakRaKD    bb73489cde60ef601dc8
                                                                                                                                   044e9dfd38fd1878020547f2ec5cc55860c01124138caeb85d0084d
              0b885d4090e4874d8abd274a722c9c2dd0 00000000931292b665ecaadb744af46f877df2144d                                        4560a7c3b7497d072ea26dc2388b6ecfdf2ccdf30aa8c439f7794458
277       330 8c27ee92f385cf786f0a3833c79882     240e11e76f16cb1f6531c0                     1CSJo2CFEyN7Pzcnzd7JRLv5WUAfZZ1AWB     227555844be32446c38
                                                                                                                                   04b1c56cc9ba528cab08ec184aab2a4c165d52c5ef2db88169e3396
              ace381ede0930705a2b99f836fae655587 000000009f5056791a32a8428ff4077fb5fe3c264fb                                       b269327b1f69f43d3c5eb21c1b196874d24ed84a6b35750feaf889f
278       331 2297fb8167b59d153de387160d4d4b     db72a10310ca3c6ee8d70                       1CRVKdW1nJrZSGUfZU6iSXhK1MQqsnjpz3    0e43c026f74f865eea0e
                                                                                                                                   04b30fe080b9104ad86323cef6aca6ecd89b3c76c4df3523eb0ac25
              c21ec58e759f197c12d5701c1bab2df8639 000000001728a65efe3fe56198dd6112d7f76cc8e96                                      2ea265f117403dd92dd73d59930b2419f1e84416e15ed05a2a5e6f
279       332 d2d4a2b1715d98eb7284b82c7dfd8       7d4fb958a0b4d3a08fb15                       19TmydgkVKcuBPrNauXc9XSusG3brEMXxh   72ecebdfc8c7c440a3b52
                                                                                                                                   042bcad3b2c15dcaf253b060d33ce0ad60396daba1b07fa3866947a
              38b5528efdf657b6be24e80e57bb097e65 000000009a5a1f98edaafdae4c0dd90e1b03833b97                                        b3d8f2ccf9fd3f19e253452ddc872567a87ee273885afdef6939f8a1
280       333 bde74bc653c8f2cf0b9bb6bba51d1d     c5f45e130a6a0210cd9081                     16WDW7nE6pfAyZkrCdkgFmeMAKrESaB1un     49ca356819a713f97bc
                                                                                                                                   046b23e09eb88ac06e9a98b553768b4fec46bfb4dab7d8c3ff3111c
              520913b56d1afaede2eeda719e81b5b85e 000000006b94ae33d29db8abaf5a088f748ee835dd                                        d705ca0e4114c74ee58450ff31e395029a33ca1c6b2ae62d50609fd
281       334 f943f0ffd6d367848c7e83063180be     4509ac70d698a9f8376211                     19JFpHzaW4pKyeSWUYS6qtoZYyfgSdJDrC     9cfac600dbcb1f138a52
                                                                                                                                   04e62518736ba8027a181f3b316f401d61d758f3c49011474ab2bfb
              c2b03396c3e8b17a6392f9c9994633ba04 00000000b104104dfc538d175f3caa313dffc06607fc                                      ea8d952e0a542d85c70ab63cf76449f1c2cb9db288bc48d65026c78
282       335 bbde60328dfa63e0d1a69cc75bcb1e     06e4737e0c3abcd085d8                         127xfzeX9eAVVUWsjGgNDgQdVMBFtcJXEg   dc74cbab5438ec47f57a
                                                                                                                                   042679cf38324a546c674cd60c40c77c6bc1414ad665bca1eb54ecd
              1e3d32020b8dfb2b46adbf9be1a006b45b 00000000306b5009d2a9efa54aaec49a0ce1e992b0                                        f23c5676de644104a11386a001c233e5aa75ba56bf6c72a8f15464d
283       336 056e14874114bf0253acc4e39b411e     079c3f2e54fc49871d7956                     1FmLy39wYNs2XwcLxRAVhQFm15smygrL2V     426bc93ca28d2526f842
                                                                                                                                   04fb172522087b728b7234c896c3c4c9462ded777c3f7e8f9d2a993
              2902a7464e53e63787a6ad8fca1e4b85b5 000000005f8dbc254ba41890b98e5a9e218c220a34                                        9bf4aa54e4fa31016afcc1b32917d1186e2eeb49e973a9d8c268caa
284       337 66bbf0064bbf28ce1ae183ee84d791     76455539db27f642db3673                     19qDF4DVaRv86siDoBzXYaWcAbrvPFYZz7     58da0d6dc70c59547b93
                                                                                                                                   04b6f2ce9b9809acada419246219291e5352a12eae00890da4b82a
              66b5989a35a9a50b63617b5d410a6376e 0000000004b7c0bdbf2d818f3e4d441d8db5fd2e81                                         64dd762a31ffa7f4d738dacb44c032bf5481a94b6bd1323d8e10d19
285       338 2df36fcd6c8355a8b8a56c568c3113a   68d0150edda83dc59b7da6                     1PLPuVjBWd9DWRaVDzFURMSkZmzqCjGedL      d77e31ac2e322a8c7c0ed
                                                                                                                                   04376c35f734e19012091d32c5949b28b186e0e1c14bedf7e995a6f
              256e2b962c907444107d36c26f03ea2d47 000000001122ea7605edc62081cefc267a41e3fe3fd                                       da0b2d0dfd35008c629ce1341fd56aae27e71097b8ad74e761edcfb
286       339 a265bcd3a20d9bde43203ef3ce1649     7b86874b3ee6217de23fb                       1NLNkBF9rNTKd4efsS71rKKwnmdDqWMA17    4d4b8abdd80e29e9bfb1
                                                                                                                                   04289ba4aab143e2e034c8b7b3e3f4d13dabfff93fdfffb705552dd8
              9dffd6b18857fcde50faa1d4f328d5e84af 000000005ddf5639bd049b9579d2ff5d1060ed1020                                       9bbc02861ca6bcc3e5c12c5ab98cf930853e5e3b409b1fae05fe7ddf
287       340 7ad671adafcdbcf7d1a7d566e78b7       a72f927db9c18b106e81b4                     1PonKTKjsFUkUm7RwxejxPtzcX9M3YzQY4    ed6e3b6c31691f0293
                                                                                                                                   043cfced644d64623571fbd55543907004a5a834a4870401ec898f5
              2b2a848c2224f3c82c2d09f9da40829120 0000000082a38ff5b06379fe8898e516e4b9158c6b                                        c022599a4cdcb2897f3923a08d249e355161fad11b93232a119839
288       341 37b30a74afa031f47cad49363cd509     3e4bf07dae998ac3e8699c                     19hEejxnZPpzLNGc2BbAmpbkxpjwqhbejy     8e96d69951a74c59a105e
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 18 of
                                                            913
      A                       B                                       C                                             D                                           E
                                                                                                                                   0403e810b35f5b97957ad94bd3619f25384f5bcf403c57776921af3
              88d5c23cdb2843057397159dddfefbab00 0000000030d317436271d42f336d26387b284fed7c                                        8de5737f85e43257c9bacc247d63fe67e62d884d8987437033f553d
289       342 da2b4a4f94a45ea5679bca2e38f009     84e02f8d951d1a865b052b                     1LH4HM3m9K53kpZ8w3sPeEYmMd6z1z6DhG     6182d98313ca39c00eb6
                                                                                                                                   04ad0d54bcbae50ecb232eabda1bd65e22f65d5ffbbdba0d2ee6ab9
              e0c91e7218e8caa0b339743b426825c009 00000000da99d2a1a9a5b005143254481a8a37c28                                         df7b0dde89060995438e0c190ff06d53f972dd28331e1335d758d86
290       343 2845c7c24415290510d735870c45b9     ef845e9cbe07e8bd3727c6e                   1LJGRuqGmMp3vjhJQpuRgFTnd7h7v5yDLp      b02a3d9ec699fad42523
                                                                                                                                   04de7f5057d2862e9acbbbb5bdda5ac10085184efb6e68c2009f7b2
              ba3a782948227ab5343027f94df1432d65 000000008cc122c5d35497371c6a0ac9b165978184                                        7b2b33eb49569c6eb361c175c24c2b02037eb85a3ec5daed8fc639a
291       344 71268912e208b843c783d9726c7b82     8445be29bd9e2d1cf00d14                     1CYqkzUCSCxa2r2wmxmu2xY32y1LxaUEhu     11b56793bb9bcff008ca
                                                                                                                                   04ba3ef581dfbb9348a0931cecb2fe9430ffaf84e93ff0cae6d48b6cf
              e9b4eadacc081d16f38cedd90c5a08444c 00000000c378c233cf6341ca6f4e7ebfe9fd1324fbbc                                      221ad92f7a976e2f6809d00b443987516c3eaa030032d81739f18bf
292       345 aa904e11ec66f056019f4449239e9a     0e21e0165393e0e83e37                         1FzsCEkmp3WRzEHhGSsuhhpkSDuhdbq9hz   ddace38c41412c9bf1
                                                                                                                                   04d496d8320a000709c064ec3fec8f775cb2706e9d9563c0cacff2ef
              af0b7b63af0ab11048aa6df0ceb0e82a94 0000000036d62217cd8364db8ab43303379061f7c1                                        c6bb1fe70afcba04534c24bb3665fd78902bf18e94712a4b25aef9f3
293       346 a247ddc9db1b0ef5c512ab2b60e27c     d7eecfe49ce10c6ef9a4b7                     1NG1yMNjJLPnjsXAa7rpQZhCbmM8UUN5mo     3c9c935bf53be18ee5
                                                                                                                                   04234238bd10862bbe823e143ab8934df5b1c01a0506050cf7cc716
              9ca6cdc75db707190ad5dd1286a1969d54 000000003f87de459605bbbbbb06f4207ff09f79c7e                                       cd422739e2bbdd687b3094d701f38c0a59d2fa43233f198489ac313
294       347 3474dbc16ceeca22b4b5d841771716     516aca650545b374b26be                       1JxgVi59npkWPPU57Kr9MAb5uwhWj6Gp6w    af9c5f3598a700347967
                                                                                                                                   044928d0f4eab251eb6d01cbd115319afa4d1a46e816a6b6904457
              9240bc95f391ea1730d8c98b660f7e98fcd 000000008d47f2e62a4fc29427cae537426c7ff4617                                      60dd00482df3097444de15ff455bf023b98fabb1c841cf5bc544a4a4
295       348 bcf84435fd839ee95a83bdfcab0bc       19e7f0433e785138b751c                       16oMqP6mFLAAWbpxGf6Bo5F9SHUpgutwxa   2751020b4f585767bf91
                                                                                                                                   04af361ac6dc7bc7296b8b930742edb42b051d7a67485213cc72bcb
              2053541c3f536a401ccf10b58637168cbcc 00000000c4f49e3bffbd95679dc5684e388bf65b0c5                                      713bb6300048baae846730058896a73d4b46da65082037ba40e83
296       349 fa040db3527de32b24a4c2178b373       160a64b34ab9a22ebc6d3                       18ic1RDi1AjZkrqxgDxnsibEFWSvmVRoZ7   2a2b5c4a3ce0c7469ad6f0
                                                                                                                                   045c9f13fd0d908e3ace30e8c1897fb2c44ab148aafde957327aadd
              272da16bce9a03c3aea2b294616e8e72e4 00000000e286ad94972e44b0532f2823bcda397766                                        2dc8c833c8a2c9a94aeb7f2f0885b931b89c7ecb3123287f68538f93
297       350 5dd29557938c10ed0848e62ad76018     1a5136ff4d9d7db107d944                     13SxLs9mUbCyXrJ273nJLShaFq5dmDNiJM     70106e7d0af76fe431f
                                                                                                                                   044e548abe660b672f494f32dd58c84be584d6d64a7886af924bb3
              7bb7e39b2db8ca464db731ab5ce9cf8da8 00000000db629e4d40902dc756ee9e3ebb87a76d2                                         2ffee2c156c00c605a2c5cc5be5c7d59bd96ed8220d82673700df0f2
298       351 2c57f85a97b1469646512ea120e736     750e0846849f3d5e93bb4d6                   1H79k9G7Fcy9NYn62cswr5h1VJPaygs6Gw      d03a434fb318f68ddc1f
                                                                                                                                   04072c895ece84f16a6bc34ece1286beaa40c58b8b1a3bd5161d91
              cfca74c0c3b1f8560fbc3866915a161d4fc1 00000000dec5e5fbf851495db241e624012d675bbe                                      a597cff68143988fffc2400c7fbfd92a75046c10180eddbc78ad7227
299       353 c03b85acb9ef3a8bef9c632e0410         f96ec6dab5cdc91fa3b53b                     19P6K24sBGWhT6F6xXE7ppGjJnTjdkiMQS   6fd032a96b654fa4e196
                                                                                                                                   04485dcd87397fbc6ee9a028b07fb9e06de0b75d125aee1a0fd5eb2
              987ab2614f1d64bd6315a5e76ca3393716 000000009bbc82871dd828a2573d035d05cc2947c7                                        caa75c09192425d607ea78495f068c083cb966482935cdcd4258a9a
300       354 b77cc523be7356d264ee2d9b9b970d     d99668609f6c671779436c                     1BjQyJZBf1B4DuQNkrLb9Leu985GPpzZRT     967d8166c8f05b1d2030
                                                                                                                                   0430b51ef35b3a0df616e5aa73ac0c1e1362a194ac7bb04b76b36f1
              3caf7b5832b0be3621ec166a3560e90bf2 000000006b6a210ca5b715e587c0155a2524c3d592                                        40e8ee9cdecdf0692601f0c9e9028ca8ccef4664b7d30c5276dbeb1
301       355 67485a987f6d3e99b1e142497f2ae0     266bdbd75cf1186172dab8                     1HkNu2cAvgrpg6evAg7KDTo5n7magkMMXh     56064752dcae508b0eea
                                                                                                                                   04d6d961754e9b251fbce98950bfdcb9d29fd0eb857c74bd601ef1d
              7a7bb9e41b524e03081b8114762b3138b 00000000e125dc5a97591697785b3a3cbb9a9c2857                                         1ac4185e1ce49d6bce7ba506daba52501a855f05ec15f34d2f17f8d
302       356 d8d0ae7f2469ca68d0d2f5967b894d5   d4a0a3a9905461eceb1ddd                     1DKw14Gr3w8rPQV2mHLaami1pzpHy8M1vy      9363a45fa572a36b64f9
                                                                                                                                   04e7b01d63a21c3258c02d02e46f2ea9cfd010e70c8722b10d5437e
              8e14057a94ffefff7dcc9e8ab9c9f7090ab3 0000000032d1692a4b213820a1e668733d72e4831                                       09522073e0ccf5155707a8e0f889c82f6b216afcef13aed3aecd2909
303       358 877d8cc918641af2a76e1df5b4ac         88ca3dc64f838cdcf5b2fb9                   1FjA2SSx4xu4q33GgsRnuezZEQVsMH3kg9    3f71dcde7a0af0474d2
                                                                                                                                   04df8c5d8ca2404f53ee574702c08602c9a38a7ae05b2b36b06dfc5
              6959b3dad2d2c20625013a464b5acb2442 0000000092c57e4d0f6f29a83a4072fdea05816199                                        5802d53e58c477bd864a48403396c431681b3466b5a5be53a13ebc
304       359 da2096a1243e0034e1e5a984b1e10c     619e60c96867f7df570d5d                     1Nyeey2zgSV1bSTFca6zon7z1raoMuHqeZ     2bacb49b4862d31e02096
                                                                                                                                   042b3ef4f0a85c068aaacea32497338cfa6157e47d7b47d986e38c4
              ec524d8c32fe505dd07eee134d45ba2ced 00000000d654e9866ad27a9bd3147fcc461fc13d26                                        ccac0ee9e9b8eb5da0a45272c4d67422b5882606888afba42aa17e
305       362 adbce2d77a75dbeac91f1228917203     1954f76d1281307883a729                     1FFEtukmcb23HaeAFHXc5tWEQxJrJcFVoK     e65886b3c4d8fffa61aa2
                                                                                                                                   040d91323ca448663776a4142eba3d449c49f38de07e4aff641ca55
              94d1fb56b33424657ca086d8789672ad38 00000000128007ab3db907e5142718fe41ee551535                                        24f2855cf4319f4753c5ae679c13f45e74f27d7a2e5e095beee867f8
306       363 cb7ce333da642b9f38568ad3576845     e1f68e2931f15f80603f41                     1MWsRH8mA36a4LqzvbqEJi4et2HVcDkKyK     025c0707b08e88bc6c7
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 19 of
                                                            913
      A                        B                                       C                                             D                                           E
                                                                                                                                    047ef0db5d7a56ca637728cfef66aa24c4feb14ad105cffd77cfe3db
              306eb738d2d0cd1f287d919302c8edd511 00000000ad29c3caf774552a757b68a54b55cd0b9ff                                        68ac9137a84d031cb555ecfaa6c9dad604863b27819347c0e77c760
307       364 4f03d2ec63b129831b1676bc7f2b83     0bb2eda4c9d0409b26c0d                       1Kn9FZNVtKs1SGGqa3jnq6zdnopXHhTmpQ     a12f27b82a1d2ba2141
                                                                                                                                    04fb49018b6f5d4b8d1731cd01f2af6ea25d1624a7e5af952762346
              c0ec5046f2616b7562fcd2b0b9bcbad1874 00000000b4faa2facc1e5f54978b5c4cc770457d0ce                                       e58c50de7060ee045098ab3e7540fcfddbd442e39167c6f2eaf89ef
308       367 86bae9448dc6b49362175b3a1c5ef       921ac7c8a45d766e0858a                       12CnxFWVZq59tbsgoSn6TJWArWLoiJDRNk    4637faf2e87c6d2b9d4f
                                                                                                                                    0486f4b2fbbe55b2cd9189a5286e81d78122b132f3299527a09d5d
              c8c63477f4c63eedae8375b15a11f485fa3 0000000063a7ce9070407aaa02268a35a3eb652b2                                         1da1cfb4ad6d6f8784671356dbc225a786b3f7c2886808c5d8de9d4
309       369 6f48a0b8a2a1cedf4add92e1627eb       e083c26630e17c1a5a7a553                   17uH84gEsksgt8dCLsBNozWcau2Xr91LuS      ea8380394cc3077824dc5
                                                                                                                                    0416153f938e0a5843c29fa1e9f40dc63a9a86f43138943454137a1
              8fe8898cda7e9cc974804cc565a08ca62ab 00000000cad69daaae19df9068b0d4bc8d6999c63b                                        faf579fb1f22ad407d87b17d1788acac0ad95bc46d19e6743dc4976
310       370 5df4fca8245f3474ec5a8ef5a71d1       d4fb067958bc8881ab7e5c                     1HArN1vwJ1dy8Xv8LqhZJcp63Fwd9f4V2N     a16c31c7414f1b3d97b0
                                                                                                                                    040e133c56150de35e1d2113c84c0f9990a18256b9841f26582dfae
              1098da43c20a1e1bdcec45ba53d56460bf 00000000ba884fc8047c04bba7068f575e21d4cb95                                         fe22f4a5c5e2442962c3d2826a2d0895453a7623558422c3fa341f3
311       371 e85f4ccb2d63418cff7d18b70afb0d     3e1f52262a0454c98c5586                     16u9zezdrdYGj4pEp3GQPG2rmoG3yF2jLx      574b80eb63ae9e6bbca0
                                                                                                                                    04d5e5528f59178fa0c6ab6c862e4b338f6e6396d29c992759033f8
              a19e4d81067330d49611e94b7046962a2 00000000f91934e5f42cb57e2c3241a4bb7c178c855                                         faf4714d48ce9477ec4e4b24bdb21a844199d87815b3e2758acee5
312       373 59ae2954697d9287de1ddb2046c81e6   93613e7b2e43c3a9ff2ab                       1PELCFMj1gLPYPerRUG8Jo4tdqgaVuzHfp      327d92cc8256e44083432
                                                                                                                                    0460dd8af4ab699f0162c4de42811a98bfc158f06cf1e70f7365d560
              3abd3ac1b6062f6393e0c62b4749f38a0a 000000007ead0a1b0b1faa566697697600fbc24dad                                         e47f270e79969299247944e4f6a4f97bdd3af29f16a4f5379f9574bd
313       374 cd8e7fba7f6702768553c545655771     ef627cf76169c8631e7453                     1AGBe9x18wpRiRTY7mUY4VwJWeVAR8WNB7      287757e9a59ab946b6
                                                                                                                                    04ad43efa156cc43194c8c41d548d26ef97be8eea67fab437d0dfc8
              bb8b5ef6ae34dc5b05089fac252376b871 00000000a075a8baeda1ecd9043458877c9cb9abc6                                         55212e5e1cf312627315c23406fe7895539425e64ea90899ebfe63c
314       375 c71f820ccc624ed37f3289dc56cfea     8ccd035fcbf450b91fd3b5                     1Jfe1uxiuxq6zxeaSnSZGA9CjAh8zrDZCU      d2b10298784af230537b
                                                                                                                                    04d27d29408b48d985a277e1451a0db28ba1a6bb057b01d3b941d
              54fd10b70a3a512cc22918142a46efd046 0000000045c48b53f19d5a3e73ef6d22930737080b                                         cfce99f3d6607301ffc53b240cccaabb061e2ff55d155366e4685db4
315       376 e406d965d363495ea78a418e0e44c9     6bdea398303e2ae2ba27e2                     1FbxJu9Honm2jkE4iFrjxQMqLXutXF9cpV      e034efdef780d190941bb
                                                                                                                                    043de2e5337c0354a2c34163827ca18bad43341dcdec928b32b388
              fd1dc8f8f2c916af26ff6dd83bb6c2cb209c 000000006d7b30cc5c8ccdfdd56417846e3485f4210                                      8df7ff51c92b2b2f3a7c8b670aa375bd7273ab2eafb6525491eda75
316       377 ce0299061dab686acffe67b5588f         6fbee53e483e571f41c32                       1GT4RxAFPJFWVixeirmjARStHwfhwwfjc7   e997a8a0539391ef2efb3
                                                                                                                                    045aa2dd755bf1b0298911925bfb4bc08a179fa91962024d2572ea
              f1b82a8d9b758c3434391b89dfe44b1606 00000000ca826763c172f28976c008fcf73f4f2cbac9                                       0e3d24de5f36e8c42cfff5b7665f83cfefffabd35ce5b40945ab9ced5
317       379 a755ec2744d1570beee37efc7fe509     6335d49918162cf3b018                         13wdUr5phHen1PP1dK8NP9jGQqpk8PZm6A    0e37e557b4a5aea7580
                                                                                                                                    0491dbbb86f260e66c8a6da2c63b338ff4a971a760857ea0ab64121
              1d2d4ff87874df163a3ad7d7657f075b6fc 000000005c619c5a51f6bfeea9029520d1e05befb61                                       0fa810c42f108fbd45c8c7cec72c9ac60c70a0fbb97c4741627f7309
318       380 97f99537832ab64a4072d1430b386       29795e9cb122efd8f4dc8                       17md2fmB4FenCdGZAQdHkVQLAuaKQ2hnVp    317156a963924794d64
                                                                                                                                    0421881aa1203269520705845a60a3ae05fb04f0119c476a6fdd4a
              253c15199bbf9b5f7138984b052be13fc59 00000000539376ba9a1b68e9b803ce7ae280bfbaa0                                        4957d85060b6282c838c5108f3f461a844207c567338ff7a1018d71
319       381 668030d049734792c7fd821e096ee       eb62fc462126a6d07feec3                     12giTBKtUMH52G6VUX3RwAcAszDgu3brXF     61086386b694318638a57
                                                                                                                                    043f9bf44ca4a2be0ff065e9d5c1f1010e702c9b6d5581e3410a0b6
              20ace51d65bf8324c4f7861eb3521d2673 0000000018844c2a38f9ff9e018ba5ef9e02780b8d6                                        20e9b78320c818934b74e118d7af01409cb708322045da362509e6
320       382 2fba1f8a2c9d30b50462c2e8cd8796     fe3ce63fd4a6136633ed7                       1CFWnwazRxwEVjzMsvseJPbg19VUZYRQto     6903b9ee8bfae4364d336
                                                                                                                                    04b4b28f4ef5a8348961a778b4b67549516c3fe72611a050a643cdc
              70139795c7d79f2205ebc0092bf0aa19a0f 000000002f10da7a6a0c302a3a800722764a863e32                                        12f0d2977dd5ebc32df20312c724ca3953d60470a19f531c41e512d
321       383 feab0a6fa0416b986dfb3c3d03fa5       fa1730cafacce35cb023b8                     1FowJFNmVX1mp8P81cvm6HK4Y7tsPyTcRF     0390964ad7ef5111a7aa
                                                                                                                                    04f58719b6943bf4afb0860e40b856fd4a61b56a0f17c4bcde69b9e
              2e3b0de1b9a3aa0079751ef19453acfe92 00000000a82a81f206e2bee2fc10dfcc107ad1a5631                                        b9f8183c0cdeefb325fe800562b458c6211556109a63fe3addf12a1
322       384 9805ac18a5b42621186c6b5312e877     2e0ebe94cffc1d05e7def                       1Cev2okbpwDPH3jPoHEWJFdrFCrmfodv9N     adae60f399b2a5715bb9
                                                                                                                                    0473eaeca3681317e609bdca759710fc7d880d27a34e6b056eb894
              d967e6bccb5d3e9db00ab9cfe799b92962 00000000cdaf0290cbd8caac684c2cb2bb32b8153b5                                        1bc820583d86a9f37fcad2f4a68ea214b26ff6a5b1e75e22210f72a6
323       385 afde0f6d3af9923052e21b55605f03     3c074df8e366ceb647da6                       1M25afExu5qjfC5gaeAhjfzNnDDLG5XaBy     52e47f4b588582daefb3
                                                                                                                                    0484e8a49d4c2361e565b4b9df6467956a08abdae66574fc5ace18c
              f605681ec24a0545f24cdab7455612abbd 0000000061d87eca0a039ebdf3f6a7932aa879729b                                         d5a6952ef6dc66e87bb60706840dd7e04ef7bd8a2d839fc342d033f
324       386 3cb53ea883e014a549af808c4b1541     74d64911b9828957a294d9                     15CPBGqhqwi26vgA1TmRHgjSsQCbnrvJRk      028643b9e2d366f6cf61
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 20 of
                                                            913
      A                       B                                        C                                             D                                         E
                                                                                                                                   0453e14f5e00477fb515c41db7b3e98f49f5089f1385a0f06dacd240
              8d170388714900046ac643f6b5440edf14 0000000014669130de860bc311833a43cd310d0d9c                                        7cf948b53b8452ef599a596e5171fcf1432986939d719787d086eb1
325       387 4cf75cb2161b27e4c2a03917e7ce76     bc3ac0a4801e6cb213646f                     1HRmFHUMtQdSr4y8kmq9o2ndVueuXGsF2G     32a53e4a1eda1839882
                                                                                                                                   04b9bff8c6e979877694d5254dbb03fcc7442e4ab00850a88359793
              287d7292d35489fdfc814a11c35f1c7d348 00000000a8c559dd08b5a038ce306cdea26549d6fd                                       cd6d6300153e693c76199891fecf44b143d22c6a769b7307a706f30
326       388 47e0fca849c5e96fb26b479da50a2       5bc69afdef5fd472e6ca6c                     1AnHrnD7UbCVwHwWkBYiE9fTpvEnNiitVc    9c8f40d36428822203a5
                                                                                                                                   04eb53d23f55095d667966d0244e3cea1595907e2284370307e990
              cc4e08387b763ca8dbfc28054f9f6be626d 0000000020fd18966269582d45778b66492cff334a                                       a6603bfbe8a8f1292eac71e830a79f3fe1a92cef6048ef1b082f2eca
327       389 0fd1797f1eaaf8df0cec90cfcd0b6       ebdf939c0786dbf30815d7                     1B1r9TQDiX2U2boVKToMRjpcYgjvzpkWp7    5218d0762677b4c75608
                                                                                                                                   04d0d8d72cfb8b8791b3b87381ccb77aad1771791d83756fe79448
              04580a0ceb45410a243fc3744126a293cd 00000000cfe2c153bac08324be181717740ababbfc9                                       b870a0fedbbd4098639100c3fc6eeb0a2d77b1cf2eec4d1305789f9
328       390 e6cc4063723a6b6f269e2f83d68c0b     12840a80be7b7ba1970ca                       1GciAZF9X4HWfwXpTvJWLxrjEDWsLJcZ5J    2738d645d811401fad3df
                                                                                                                                   044cd990e187a941721fad28014e405fbb7f0794223158706da8c75
              10c712c4ccd418e1c1684cd1b4cbb83d97 00000000b7b96842342b709b4b41c25140b35bba3                                         e79e4895f8e99eee8c7bd504991159a4d17cb95b1fcb89f2c9b1ace
329       391 2d33c9da873436a5632fc92c45b4c1     39cbf4b325b723f2559ba04                   1Ami8JxY2Yc1FWuQVnWscron1D2PiWxskP      2ed6153862973cb59639
                                                                                                                                   040e762876ae9ab7f19f08e2c025f2e092b171f57f8cdd9336aad80
              203c52303fba40a9eec5721b6c87b37639 00000000817225a719e142178240823283cb53ca9e                                        ec371a7d59335dff03638539fe251425a2fb70b788a6f9eac7c84f19
330       392 f5505bef1b53e36613d7c3bb4c9674     5e79d88fd5ee70e64fe406                     19mRUvwRVueDy7rap4fQDkzz9XUa5rhso1     312f95e569dba846a92
                                                                                                                                   04fb2db26e200b5d66072aa4227b72b13c2ff9e3a6dc1f9621fc8b1
              fa0b74cfce692a7aecca56b2ea011fda769 000000007ed76ca99c1c83cfdca1fb60104b38f848b                                      34fe6f11daf829ced46f6a432c34fc3d5ad27551bbc8a62b34b6af6d
331       393 48ac6f157ac8d079400225884ae1e       c5d7762ffa38c60eaa32b                       1KasxLaoYr3JCnZmesrhYGuVxv6vTHQu2d   b6bef2dc7716e8f10a7
                                                                                                                                   0476b09223e35bea8f2564aadde947badc9f7bc6d4078e2059c6f06
              c3ab7fdf83633f9035aa56a72353519db2 00000000dae1bd72006c1f3f6c10763440906e7e7af                                       2f54a779677f5924ed6c7e3053675a6a17b198396ab235f453fb41b
332       395 0107f9ea9552b75dde973cad547f42     bf1ffbd51ec020c3a10a8                       18YbbNd4uLSPXkcWifNRK3JZQ7JVRnMXHa    fcc96dada4a179bb848c
                                                                                                                                   04aadcac168ef4c4cc7a1165755b1235043c3ee87effbe1b1d00677
              1235bc4984c505e2d9fcf3e83b65d2fbb42 00000000b899b23a550aa2d3e06d63dcf9da622a28                                       d684978fa5df6eeca25032ec850336594337daf71845a3f308a92d6
333       396 bdb1605f756e312bb49654724ded8       7b0dd2a21d2d9e9fd9a976                     16ucnLgySRLYy2mvBuXFZPZCRM8DoFY46W    261cd82e35e21b112be0
                                                                                                                                   041f7df7f7b915fbe25ad809d247b4d4381e6b26bc5991acc52ea4d
              8003caa9beb909f3f11a00e6532e1f161ff 0000000081c0ab052aac47e3ad0dbfab9ca3475e6d                                       500d8e29b39443780c099b682d9f8e28235bfc1772d05babdfd6f75
334       397 86b133ed186efbe101a5c8b2bb265       8d136a53a698bbced84ee4                     1Kz7UyXbgSxL83hN8jArHqQcE1obqsK1B4    90a1c732b54112619243
                                                                                                                                   04c03ee7780b5708206a1479c8a1c56b06ecc246c56421e98f4192d
              c056d48ae983586d78b51352c7d689db7c 000000002f7d702a27ccd65158740198f79d4ba1dd                                        967b66df07c9fd299b7d087b2c9aabc384aa6e265f4df2ae9e0febb
335       398 33acd286958301a5ec59e3a09ae016     ea8ab14b56b63a6289fe89                     1By25jX8SptxkHFrFJrgbxhuB83C5GGXnc     aaeff828e5a98199966c
                                                                                                                                   04cc7b14f46a7c690097b2dbec430e773c6fe3bc4c52fbf90302c5a8
              d9ab16fd9a8a5758e9a276eeecca67f232 0000000006a774e00b730eeba018fbca6673c32753                                        4bfe64821874b489a34c25310499af10b2a3ffd0486a58f44154c44
336       399 daabd6a603c8c6a1bb0b99c542163e     fce367a316f5c9be4332bd                     1FqZ84KUqEE7qJVRRTauLXYRjt1JfyPo71     18d288779a773983ef8
                                                                                                                                   04a165ec80efc0b33577c5c60e8b330fd9e91640c9d56392fc8f96d1
              ec2ba1a3784dacd6962d53e9266d08d6cc 000000002dd9919f0a67590bb7c945cb57270a060c                                        77fa68555ae41ea11d363fd3395eb0b1dae5d7cee7cc94d8d31d39
337       400 a40cce60240954bb3448c6acdf568f     e39e85d8d37536a71928c3                     1562oGAGjMnQU5VsppQ8R2Hs4ab6WaeGBW     29475797060def38087d
                                                                                                                                   04c2c8240321a8b4664b8193c12771a4e29226199929e457110a24
              6564bbc764f693e45d0cc173e3b4b4ff202 000000005265c5afb97e91a7961ea9861612d965e7                                       3b05ff4e6be5d2d6940ec134dd8bad972a7a29de168f9b1e503d49
338       402 44e9dd6226fab1e3a3a9bcb3e1e5a       714df0c9d38da02b59d8f8                     12DjDWvXifrxizvn7rdQdYqrq9jnY6iA4F    69fdf16e4c5af6fd8157a6
                                                                                                                                   04a9f28305bd247981dd2a49abca2d8602110931298185128b43d7
              b1d9ceea015b06c8753f48c0a04336719f 0000000070e953b7a87dad93a8c63a5884f92ba7f5                                        bcaea4863b93b8850cddbb7179c73d0cdccbc1623fae51f4b50b0a7
339       403 00abbcecc5c1ed11a5c3005c587a0d     3e38f9dc2b64e09e0b735a                     17FNKvUnLaB8zJve72S2E777ZDEZBBRBk8     3d33f68f3cbe61658d96d
                                                                                                                                   047cc02f54395b30969aa2efbc03c9fc25faf8f5a12ab2cb0a8bbc8b
              f5fe20fadac94288a0ed18a2b2e181471e 00000000e1c14f433f188468b2bb6e634fb5381d2c8                                       4dea5238b560b5ddf70145c9781b7a748221bf5749f1593be7ae8c8
340       404 6b75a023b7b2f88dfe4bb8667c6437     c1e98e1f87a90842073e8                       1AUsn9BUs7RaxdPoHuyfDgZ2uQ6kWHRonh    80fa5ec8a90d9a72141
                                                                                                                                   0478abb18c0c7c95348fa77eb5fd43ce963e450d797cf4878894230
              9339603183ff7a267eb4fa989200979795 00000000a148f310f5c02800fe4b08aa4daf0ea17b2                                       ca528e6c8e866c38ad93746e04f2161a01787c82a858ee24940e9a
341       405 20a6c400bc771f50cb81de1b481867     12ee07ce00f76768689dd                       1GL6i1ty44RnERgqYLKS1CrnhrahW4JhQZ    06e41fddb3494dfe29380
                                                                                                                                   04dfa37a84f24dea749b363f03d32bd9aba7ddfd541c5206f7b8468
              145184076b0902e61454ffef9a43c8bd3a 00000000e3385ef51a21c2ef7d844c9e1390168247                                        f7a856701f01d9ea003d901b53078401a270b9c23c8d9f2248aafcf
342       406 3d3d8ea34bf3facc6c21138a74e68a     858c6865b38698017b614f                     1FbaHimqo6FAQbyrnUjiMutgwpocLDw4bS     de6beaa866b14a390dff
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 21 of
                                                            913
      A                        B                                       C                                             D                                         E
                                                                                                                                   04eac173e68d186a1b0e7576d9e2a5f600141a3693d428ed185b9d
              fcb92c7d90a54b009c3707fabf8d833f1e6 00000000f079868ed92cd4e7b7f50a5f8a2bb459ab                                       7acd6c50ba41d806d44d59a3212f633adc992c1d008066095c97e1
343       408 544dc51121576cf497060cdd7e6a9       957dd5402af7be7bd8ea6b                     1EiMGeZVJ9f3Zuokp4KWj3PQuowZgQXUeM    6de789f7c4c3f9f8e282c6
                                                                                                                                   04e8c3062579448bb939365153c9bf24fce7668541873dda6a7e0fa
              42c8a250c0512d2b2e439391a66874684e 000000005ab5baa8ca1a5343bb7d84a5ef42e31b91                                        ba5b420ac4d16c8613528c0dd00edffe2cf6cb26940cd1827aa2bf2b
344       409 1047325eab8cef8f786e82fb2abde0     a2e673137654d689881b27                     1MycUHutP9zPJsCqhVAWDmj4rbhKvtYE11     7148e5c4b4d8b89d007
                                                                                                                                   046d8fdaa3f107f5a433af401e84cf9b1f716249ceacc2a774b9cddb
              41fca09f4bba706f1ca59ebd601fb5ac18c 000000003ddeb377f8c85e3c7b1ac78715fbb90fe65                                      1b237ef187adf2dc5c2949ac74dd6f28d212e03c613b7845f79f2b9f
345       411 37b4468cf98fa008a00118d241a68       a617d0c57c0a6f62baf94                       1MqArsr33cxhnpYdsjJApjui1BhnzAwihX   8f72d2cee6ea379a1e
                                                                                                                                   04db8b3eaf5bc0ff56aaf5827cee3ff23867f858d10336988203d691
              be4e4a6dda8d5d09a649606bcda395d39 0000000072d95c134f9a33b8f94bfe96186efc32fe8                                        c210638956898ef8146a92a30a64494b1dfde5228eb1ebf1e6c4409
346       412 b7f674ceea00af7159a49be6047807e   c6d13bdc2a196e40e2df0                       1tCYRLM1bAjSy2NrBp5HnLKAx5zprtDkT      3d6f261c4bb13fe85dd
                                                                                                                                   045d4a66935b248db4198a8b290d10ccb90de7f9589c081d155ee9
              2ff4eef34690b1c8c69aadd0d2ff6d8b550 0000000054f5445a546e095668d56d66fbf5c97756                                       02350bb67a09791b2ae46b895c9a8a70160727996838b0d86053f0
347       414 7829a3806e584811d78480aa79dc3       1da29b3ae8b97db9526d7b                     1KfH6XzoKSXrUBXuxbC3KTtPzoWxdkEEgu    4d9c338da52af1a670a844
                                                                                                                                   04bd049622bee449533d770630bdccb130af4e9d1065964f190db9
              9f53223f570d2a5434d3a1b5b2ccb969a3 000000003f7e074587fa1684ac863519fea3c64040b                                       238b538fc12e90c57a354e74e312858679eee9b9eaa86f8f60cdc95
348       415 12618101f8e1808730f55d97a854e8     05ddd04948a13f7b19b42                       1KB23eADRYbTWdTfVNSC5E14cpUpvyWUpg    65f549c94b9106a0ebfe9
                                                                                                                                   042c01fef6da0e5b956787f9fe6a6c0d06b7db303682848af163b62
              6bff10c43dcc68b5e19eb6da2d57a2237ca 000000003255163ea0bf1f01d5f559727ae71685d2                                       b72b5297be39459f77e00d89523da2ce351a279b543eb3d2c3a56d
349       418 be57d0b54f7a1253218d58dcc4664       61baca156e2cd3c6e9e0f2                     1Pk9rU6g8uW1ju1e3vihitv9ub2CZCJ3zP    13f4d7199c4566d5a1ae8
                                                                                                                                   04ba026e7085858b28d89e98e057df8843ba523eea479d169a8a70
              8b32326c4ef9354f21658daf69e03deaae 000000006a906fbef861f23ce8ff5fae146675508fa5                                      a3ead32c2a9f85d7bc0dfa318739c29c1d2dfea94c531d86653d37f
350       420 5b7c1109f6feb9fcb26b7bb5226851     ec64817db5c81be04019                         1GFecY3imCXRrEKaR1CwVabKr2RQ8hopSU   b3c06b598a983d19e63c2
                                                                                                                                   0430b0a863d6f4bcc7825cfa723507a692f7462e4e5cb06c95903c9
              28b48a417b03e297982e310534950cd2c8 00000000e5712502949a46acaddb05b85428ea87f6                                        58a10003f90252eef30cb527598267df1116ee3886f61e9b095d2f4
351       422 2e67703cd0040855df9b7902ea2689     756c67f6e99d4ee8ecb274                     17JBzrMFh3fEjLPzhJtTgf2K22suf1NZiu     7f66e8d4d3212b8dab63
                                                                                                                                   0465a8888630c7d6e5e3862d0fb7d74b00f67c28737b46a587cbc15
              c46f7272714cc9b84d99795871b3a40e04 0000000002dbc4c9438932dd99fc1ccc00868af1a86                                       b3fc3d28fd021af499e0f1bc4b0af408861aebf92566668b6d2c0c49
352       423 fe0fcbca4ca1cc890c1724df965252     4f4ec41766edd3fdad38a                       17rHN3JsYCe6s4pDhMJdTRaFWMVnjg9MqX    66c26d6ef90e309a562
                                                                                                                                   0482e36821f4849a771692157531ecc4913830e2cb79c89689c40d
              453a04de93a860a6ef92634f57bc44cf207 0000000031c97dfb51b823efe75ee7917133bbfc610                                      e2fd99da20c55b80b262726afa9a437293bf8d84b28304b7fd7e516
353       425 72f720255b1294e29874bfe0555ea       b0ffa07d21d52006b83e6                       1MXBQDME7F5wpi64C5fsy2uV741R4VXSwL   9f7809193add8446f1f76
                                                                                                                                   04c4780921b6abaf6b4e856c4fe47da90b1036ea0f678ed781452f5
              c1f36c4a5668f1037a23a9730d645f850b3 0000000065bda4f8ed6ea6070ce861d1388d7375d6                                       b10abc18c2526a1fd2ed19ac1316cd03e744c3ff86910295311d208
354       426 57ed1472a798659cac30b07521be6       060e6113fd574a88173710                     1BHFnnytRmeRUSrXBYMwFBfmmjFJfLq23b    2e30b8a14c1a1c47d2c1
                                                                                                                                   049541f5b16e86e6791e2d4321e4801471680ed7bfadc266c6db95
              a28f94fcede8dc3ff5c755d86598e2680b3 00000000d3f81421d484c4d27f2c3c31a82f33850eb                                      760dc637df958dc9926e9fe03a185dc284cf72ee35d1d4287376b2e
355       427 77a772c25049fc62f87684d310e91       483926f8e0297070f5de3                       1FLtWAxjubjMwZUTvjXbJWAzR5DTHeqNY5   1c56017b1714e3f492a8a
                                                                                                                                   046165eacbc51d1b690114b42a66cbe8207836de8ce404d665ec01
              b4afa9db78f78a058378583af3d5d58c05 00000000ee39e13fe7c693ada69c543501a6dabd5e                                        b1eda43fdefcc395370998881378f0098a484add6e25647ce1e671c
356       428 4f9550e59e0409283578049ac9e5eb     f2f72d56a43c1e906f795f                     1Bqp4myRKwUpdLNGEfbkpgTSmWPksuRrJy     298425f06c1f7d0749476
                                                                                                                                   0445f05d741aa05fd580ba8483cfaa7d4d6b3ae48082e386e685c9e
              d4742a2b7d439bdcf69b447f21b1eb7d5a 000000008e5da1aa58d17da1bbc95e9b032714e7e                                         c027d3eedab195d95a32daa7acad29831c6bfc02f5ce30a20e94aea
357       429 4fe7d4581fbbb7374fb435e1360808     a7831e82f2830bf97dc38e7                   13mXNtthQ8WDrNLBCrXDFjMet3qNR6ju6r      b3f118f53ccf1cd68e94
                                                                                                                                   0441e28a4c6c3e61991086b8475cb6a1bc2ed5cf1ad9f2370ef88f2
              9bd57fd34e6fb575b09572d9801a2239d9 00000000f57b8d9a6585b22868e8729515a4ce7c46                                        36ae1886bc9e8dcd8f87c3c171c8a9aedaa48020be4a3580146479
358       430 5d2608010ece2c8a2abf661a72fde4     6a4b8713317a90fefdcd59                     1H1oY6WiGDs8QAzDRPzJJSp5QcXYZz9seK     ad854fbb8b8e4c2bef7e1
                                                                                                                                   04933b69bedccc7a60bc335c88c09db286e394f13a50a8165000916
              0691617b74805f5ed8b035632972e8ec88 00000000fa6066998c588e2c3933e036ed64907a65                                        3db81e662090fb8893e4b2b60be44092bd924bee555c0cde31958f
359       432 71c0a001df458ed38f5f1d16865e26     ec593fd8ab37316fed0e8f                     1GwVQQemy2L53JHK18Me3s1vX8AhWCNpMD     25802a88dd31cd50f50cf
                                                                                                                                   045962c18863fac5c9410fff5d06b12e3c7b23fa8d83d58c810690d8
              2c84f9d7ace7f1a0b635226a0c2954ecf89 00000000f102043c1c58e47b6e91e6804f7ae356fed                                      4856c60b886adb413bfa14c1911091aef713b0bb4849f458718bfd8
360       434 cbaf5743f188f69b90082730293af       25c456c6f8359e737da6d                       1ASLqMDNCacKkLqPi8FzMZqAY3bhw31fu9   9914c8774e1657f0dee
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 22 of
                                                           913
      A                       B                                       C                                             D                                           E
                                                                                                                                    04cae86f2b9c8bb385a5232fe1fbf3c48304f10e36eb68d9b24afb72
              fd0e8bcfdb6deeca808864c6531e172a77 00000000d3c23d217f8c90d7a7dc037e71cd425a2fd                                        0317acfd620b04c44b5f455ed61eb9fd0bdb3a923e858b9a24fe3a1
361       435 7ba0beb10a23265b1b2db089415089     1f4184b97a96f45b8b52c                       16DmFboHW7n1v1tryVW6iwbysri4EjoP2A     7399adf288b4c6a61c2
                                                                                                                                    04d84664e44cafc6c09c69ef8b5ce54614353282edc007885b920d5
              3afb973177f5fc9a68036d1bede0cb16348 0000000058f437720be706c70fd716ceb07110ea74                                        4463a9c9de4a40c0c8d9307595bd4c207277753462e3f60ca658a9
362       437 7d1fbd5c8973db7a1cbecacc5a714       402c9921b093815ad685d7                     1yyUAxXFkeu6D7qYB6mZXfbgAsEkwVAtE      9aa5b794e4758a4424e13
                                                                                                                                    044730f2126e3d8c8d9b48164a7b6a9273f28fc1e7dfb7fea195521
              f6e79a60ead1a6b74d70e46cea906b46f1 0000000025c6b644f8add734be7e666fa4afa43ca02                                        063502be2c661c75ff73f130d1ea2a3ae2bbbf9e3a4ddd55293b613
363       438 3f39773a691a3d382ca585000e11ad     04d623a0c0b1fd2104c7a                       1DJQPkwM2W5QjAHqhst1BCTpmmfRbM79kp     841e00871ab2f600f5b7
                                                                                                                                    04bfdce3c94f1217b78f92dd4212dc6cd310633abcfca5263530c4d5
              3bb1fd25f0276d477e1a19ebc00688a135 000000004b9dfe906e0c97aaaa3dbb84a933d14788                                         34ca01a56e4e8b08dfdbbd8a427348ebe2bcf3b7051e06508f0a467
364       440 02658ee0b84e303890dd02c571c8d6     ddef29eb34c4054f884dfd                     1N1KmgSEYNshhFRjf2iheMJ4WMCLyje21U      47e149c49d4b213e3f9
                                                                                                                                    0445cc08ce5475a132287d0b3750db5faa096cd343f6310bb82d329
              8c9296e4ea6bca8ccb401cfc0beaa532407 00000000fc0f0e9952be1ff8efe59f96cfac449734cd                                      8f78413280ff0332c19a7f81765ffdbd66a8d20e805d5083da9931e
365       441 f6100e75f3a4a7d91b3a1bd58c02e       6d58704ce6c65ec726a9                         1KtYxeAG2n6p5LqksxbK9QHUFAPSH4B84m   6c70b647bb968bb5a3c2
                                                                                                                                    04fc4f7e3459080761f3639a7708c9827aa05ac4c35b8a8aa67caaf
              296590fecb1e02811be6c620e6539c57b5 00000000945c9ee0ee1dd8c1e59b44de30354039ad                                         e85f03b75f202357bb9e0baff9ca6ceea6ac7e143138c0b8f9902734
366       443 7bf7184c090ccad4acb42974aca60e     301de90782c14164517e48                     1NhKHV33D9eUSxru9aHz6TXF7MYJRiibLk      4b7b7338fd7440b989b
                                                                                                                                    04941f054ab55c345828b6daee875ac8f8c088ea6e0bfc9e38a76ae
              ba4a9246d9f4471c59cf51fe4cb597cf1c6 00000000cff43a64ec00bea11866875c471289b381                                        f32da5afb9651241adc001f274cbd9bd7497fb4b437145a5e69b8cc
367       444 3a3ddd17c0d8bfde3a6a0610e5699       03f18ab4ee8d0f8f4f8ac7                     16CxHzZU7aXBXvrZzoFmcsPxUYVTLgzbYq     37a40b22ff417f79cd78
                                                                                                                                    047479488c2f767a045c1935f12bec73f01724ec0b34fa66d384d0a
              331ba5665931e132571f1a337407add0f7 00000000cc07f5ed1508f93332c84f983e429e53ce2                                        e68a0534b06487ad864556ee1abba23a6f74dce76083a3051d48e2
368       445 1f200d8644c5a4e8fec0d4490228ac     391792d114578500df442                       1ESheFnrs4MriUZC9PxAJyWZQkgFJFCkBP     6a5be93c1628e6daabdc5
                                                                                                                                    04178e68b047b016b058a48aaa41385a1023acc14099b8f6604acd
              d56c79e679b225cbcccdda810c704ddb45 000000003f315849a6af7f1b3d056f8c554c5e0c687                                        cb9778733546ecdf3f5e895534bb610e0d2bbb0a6000cb515c5acd8
369       446 d3a956c0ebe2ac318d7954c5f4c24e     dae7b7134fabb7f35d201                       1HkyEYcXKidgRcuNTJRY8hiV3AwZnzpJDY     314e29e54d67a49abe70c
                                                                                                                                    04233a256cd55c4ab659c7843a795d156de209bfb8fdb4ef4c83799
              e24e056b0d537404157a885d24606d0e6 000000004ba46e857e930313ddca29e1b30336f3e3                                          37a0774060aac8bced69bfa618776cb939e322762ac77620a0a40f8
370       448 d130d1dd7b5d85dab6603cc7010cdd5   cf26c3584c91ca93ee2bac                     1CtV9nooWqR8zYbN3PnetnhmkFEZiCWmCP       d562fa41c7af9ed486ae
                                                                                                                                    046744c9915ce9acc6cef518f1094682b92e2841633472177776a9f
              8a2f01266ab585b8ff60e2c7a512cc5c4e6 0000000016245606f39a8b3ba658065afd77c3e722                                        bb6f7ddf24107b123dd09d5428c6df54d6f5da124138cfc81a12b21
371       449 f171985ae7ff5d0c8e3280328b3a9       031d3da6913646e5e7e5f6                     1MoroUCvEtQNWhvhhWfRPZ5jK4aPVq1tGf     58e418a53900abe24360
                                                                                                                                    04202e227a4efbb9f476ed26fd44182534930d522900b52ae24617
              59bb9a65d1d533803837721e8a028470c 000000005009c3864ca16b54b61d09c914ac312e26                                          925febd2dd5e7be54bf4948008e297156020cafc4d05c56ff51912fe
372       452 3094d0ccdbcd9697af2eb855a1cc183   0de44776811287f41ffab2                     1CY5MhHRMwqVDsprEES5AxcMFJFgmDDxab       3ec4e487399f60f99e59
                                                                                                                                    04580870de3f8ca36bf027bd60440380dace0a2c305ee5324b99dac
              80ec89837a388421e81d912b9e695b792 00000000b0448e22fa4a6ff9f9b29c66c4934e1ccb0                                         adeada4aacf73297ac6dd95a05ce193344702ad45ec487d9924954
373       454 0990dad85956ff5bc484ce82b19db6c   620bcdf2689453626933e                       1EX1E9n3bPA1zGKDV5iHY2MnM7n5tDfnfH      11575cdff5e12b88710ef
                                                                                                                                    04254c95c029dc240bb165c9ef2359c357125edcdd5011ae319f592
              cf2cb5e3b40ff2440afc5b6be6b16e18037 0000000013562603b4aadfcce524747ca80ba40b2e                                        fc0c882f1446aed60eff65775c04cc555546b8ee4f00fee8249aca01
374       455 6dc2434c1bb651cc024db1488d1b5       c18ab533b4ad697819e760                     1CwTYt6geNuY7JSHZijgSzSqtQLm9xZHNW     cd5993d00edeec3e89f
                                                                                                                                    04b762660e37a42f33c1339ed96f08f4c8c3747e2eb141b7fd9d52d
              7addbd5badcc73271e3094fb5cdbc864efa 000000000c86bbd3cbfe99ef173d046ac8f6d39b681                                       e3bcfffaa74d3772206983fa5151aa94d1da5b3fb14f38d7bb5e1fcc
375       457 bd61a91562385493f9a2872fe5345       9af1b6353861d36365f0a                       1EwdBbkmzxZ6zroa29CHCFtp46PfPXqhjX    58e2bdda9ea9d8e661b
                                                                                                                                    04bc3d8148d363354eced5cd0b09546b78a5077c5183b2fbdc21bd
              de977a67fb37491a3b6909aeb137abc975 0000000049db57f7c89df82008dbfeba44995c9675d                                        681a07b0372386d43628897759fd4ed6a73996310f02441fec935d
376       458 0f469dd2fd7d3ed5838062e883be93     779180ffb788aa6f6ad16                       15Zkm5xRdCYYHkHS1i21PcE9eEsyKdkgWy     ac8ea1037c2e556376909d
                                                                                                                                    04de17f030f67227d105bfd217a5bbb53717931747974906a7bb8c
              22fdc90e3eab5e4387095c799e81f9e579 00000000b03379dd693686ed84a33b5086d9770f1f                                         96a901a80bd4b37da87aabf70e606515b3997b2bda1eb5d87e4c16
377       459 1caba5f865954bad77a2c04737e7f7     08c6951a9e3fc40b06e7cf                     1GYrCWTvtWzRJrTxGSAm4hpyFq6KG3Lm4K      730c4dfae9ebc8ede8f518
                                                                                                                                    04bc242debe6e91f7d7873b64fd5e0bca45a9b0d98c79a901c5f268
              060c1c42cd25e8e929d032236478d864a9 0000000095c81ef621ffd5b8c7fbea7608b672ac81f                                        4cb24f1c62fa81fbbc851716de25ddd65aaeab67a5243513459401a
378       462 245e19bed417c0a839b4ae831b83f7     d5f03c43ab3a7b27353b1                       1MtMCEV9DNwk1Zb212eC4rPATbhg7hWhwU     310a0d2f3cecc26f90f5
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 23 of
                                                           913
      A                       B                                       C                                            D                                           E
                                                                                                                                   046a68281e5668420d9a6d0093b8f3a3217f615a409c191f265b43
              3745d12ead875f761697c23f8571ad8e74 000000009f02fc0ad2cbbc173f83b9db831a6a09567                                       1834a619a3728e1fd3c65f21c812d77e5c87bccd2b72bfbae0e568e
379       464 b065349864317fece3f96512b160e5     54784020b31e336d91081                       1AQnZzdZRKGmbDrh55KL1r4C23s8rpS7W8    af78a558d0fd173769f1f
                                                                                                                                   04dcf588b5c06703279898a9be17e489e8898d6177316031e5f029
              86d0a48fc8aa2e15e761f41193f4be24fcc 000000005f919738051b00a5d428f0c8074629dc63                                       d0133a83cc4b5b2117454560481e166d080e22791f26e8b201199e
380       466 b7527744ef70c2dcf23e7115cc413       4e1947f28dbeab8bdd2ba2                     1NSXoRoP8g2uGzUB8YjUKC9uC5ZWP5TH4i    80716720f9586a9d916fa2
                                                                                                                                   04ef08ab574bf6331c83fe35130a7699fc6d0d9912131aa58725d06
              f25fcf86e79e68dbc3adb583e50b628e793 000000007e09159f8c9a2f19a3c859f3ced1e0b2f83                                      86ead3bd2b61e7874b9aa9997d9bca45d19e783134d7c5eb4dcf8d
381       467 bfc8ac37141157b9b92afac07ca4a       d85b9f63670c67a627b20                       1AXEA54dfVmAhz1AnVB8YnDMBLG1eBgp7S   72af5820512143d9c5225
                                                                                                                                   04af340a66a66e263dd447da129dce10d19b75614ec7c7861a9b3e
              d20e7764ed067cec8805443b0817a99489 00000000f6009cbf9337145686ef3fe3ca2c0d640cd                                       21f5bb09b2bba4e6ed60921dda6d805d3fc68674f2f92c70430293d
382       468 52d94bbaa7770f689925c40bfdcc4a     9005efa3c6c41b9714c01                       1LdhVtZifPXE5TwFNCiEGsWWYoK6WG7VMW    2db643ed26d569424d194
                                                                                                                                   04ff0440b54c52ad744f06be1eee2c67bc28c8e03f05ba213c9b2aac
              33db652c79452f6fdaca7e073eab031982 000000004b5d03a850f59cf1a8e247de501c5052a4f                                       f02407515b9b9053e03a22eb68fab600f19c97b61c998d407940dc9
383       469 9125e71e5a5e8ccb837091cb788e47     d595b4f1adb605be4d510                       19eSBrkZJJTAWYExDHEWjECQYAsqe5GVce    d1ec7a053e410886ceb
                                                                                                                                   04392f1f24e73577104054e9ca7abd5a8f54b545270beeb61aaf879
              8def47739d3cedc44c4cb8fa229f8144588 00000000fd3546b2d219faa87a34e1e6593769d753                                       94240461d97d2cb047bf782089ba4b869146a3d9bdfca72c667ea1
384       470 8eacd062ce31f28cbdf1aab52cba1       cf86fc647c4ee2a07710d1                     1AeLrEFkpqVGG69octuKxmBuRx8guRgtLQ    797eb67018a7ab61e77d7
                                                                                                                                   04d25c6008773ee2a23ad0ee97553af1abd9e285462a3eaf02451a
              3f6f06c81e268c6f05e3a2f1bbf22775415 0000000015484ff1d18afb86c7581eabeaf7146813c                                      b4d9a206e052e5ea84a7be0ddd8c8b6d34060b19356aa5391efdd0
385       471 653c42491eba360b131de5888ed91       e140595e2f136af7a393b                       1LQnVbdfsDFK9WNQBL64yAZ84nVHvYjVP6   8553c4c74aa1b204a9d530
                                                                                                                                   04e590d7adbfbfa8b320ef2d412c8cb5967af9f7e3058fdebe454b0c
              aa8628f83ff173c29006a75e344dc0b1bba 000000000d15d5f0d9971ab61c06e59f2e63e4a9cfb                                      2f743009021265beb10c635a31d7cd803c249d0c6a582cad05b3f41
386       474 d9a3cd02f33343d9a3581ae52f268       bb79d8f2b9d32243ee540                       123u92nd75btiFD5qV1W9W14ZADHMVq6kE   148a30a99fc21bf42d8
                                                                                                                                   041de2f6f8366bd63dfd95c3ed8137eeb71447805a88dfd18d25bc7
              8cc859fd41a05ede4b46f800042d91194a 00000000db64cbf7545cc66bc9a9eeb6f5ab53f8431                                       c4d5826fa2f838c96a6372d0e3a61f95993867b28ade8b7087a93f2
387       475 b0c66677d44bba0cbda61746174ccb     44be6f1932ac36fd72c04                       1J6kVzGhpB3pyv6uG5vjGefLvaK3BbzFs1    9569d07aaac40dec0076
                                                                                                                                   04d8d243b14ea8b2e7c9d2f4ad9ba2ef5ac0ffc27e6eae2e2f36304
              dd98d02d478e3489fc0e0b48b879239768 000000008d3b06397627839cb42386e01e1e09743                                         7b02c2f33ccb1088f07700a6cd99f4e4e57418eba0ba6b188833dda
388       476 da395fa015e382ccf71ac821b15a6d     2a9c5393170c4b6ce909372                   15JpqundSRrcSjprqcXWk8P2SNTHChUHSL      28ab7e1e65e1b9abd393
                                                                                                                                   0421aa901e193b12c576e94cbdbaf0a62f49c6fc005cd190e89e768
              0b545ad147e3d518c538d20d4c1ef574fe 00000000e15bee1a653b171741fdd792b4936a2299                                        1aaca39e8e9134df0975239485c3dbeb619f8639848ab77af4aa11e
389       477 e3706c0ed52575c43f03c6f20d511a     0c7a08764349f06239001e                     17DhxgcJiaiv6MGDGwwzRSryZgcbCj25AR     a251a64a0aea29c7075e
                                                                                                                                   04258da70730b48a6c68a59331c83924a7cf4d88e014431bf789c02
              443ff5269a744272769e03fbc0d8db6f220 00000000a1f0deedb6706ae3d238df794df735aa9c                                       e33fed43d6cdb71d584d6992a831d088e9bc6972202e6572c45a00
390       478 1f1db65c703bf037f4e63f53d889c       7adef928a67cfb84869b71                     1L43UKxQdX1MtzAwr9k9JaFwLjrCWYNz2u    ee0976f318b9ef39e40a6
                                                                                                                                   04149e4ca2ed08206de40f66c58fc820e1a4cfce8ebc4a8873585eb
              fac56c7a1ba0252b7e32d792f0f3d161138 00000000ee9b6376dab707bb146c445aedab4fc651                                       8e79b73d92b0807c7d1b3254301d81e99d50135f27f7b2f7afb4ae1
391       480 00175e1dd493923a8bea5f3601596       8abf995acdb74ffb4be7ac                     1DKufMLSKT2NxzqAokRDLcYrSo44dC3VhB    ce953d9e267f02b4b50d
                                                                                                                                   0443f2759f6badf548ec9682fe76f0eb20fdf6e681951babd9b8c3a2
              b329818e8d651e98d97ca43c55af62f9eb 00000000351892a119b67fcb13dfc9655e79e91215f                                       e78962c5d836c7135e1a4cdb0e762812b140c657ce598ad06ed945
392       482 901141138255978c435b45023fb7e0     8f9609bb6907cd1208e4d                       1L5L9Do6BQDg9VEREhhCzQvumJ6Nrk5jEB    22843bc02602d4c9ee4b
                                                                                                                                   046669fa7aa0167f2ec25f903e331668bf2b8f51aba721cb0dfd7857
              39ed112558fd501424e3b33bbcbf853ef9f 00000000ecffce6482a68bcd4f82511cbad2afd94d7                                      bd03836397e4d7da5d21830fc92c4b5606c94b1882d532d0806817
393       483 24536ef0f8e6fbad2f5c5098173ad       1469432501ca6a5f4811a                       1FVJ9qoD9di6cXXi47SUsNN18SLzYMaunP   f37c9942ddd987dc0482
                                                                                                                                   040c93559baa19247fa92f6c7b9100445d74ff6654f97b1a4cbf794d
              9701619feba0aa1158c4bf7626a3774a05 000000005eb185e781c9980b7bf3001170c606c753                                        a0679828c7110a07e6133197d8a24f6f7d50738662693754450a0d
394       484 0b5b3d3ce51d5156c6eaadc899ed2f     4f4543cc931d1d66a2b205                     1FF2ioStNnfFw4K5ijHMQevhZsfKy4jyP6     78cece67d77cf8c1fc83
                                                                                                                                   04423b3925e423d059e9f5795bbbcc9b9193cf383d73f3c70d08142
              36292df396be05354a267d3dc8d9895fba 00000000d33226beeea5253068d1252b713fec143b                                        5e3338ed0c9d3142e251f95be52be82835cdfe922a6e4c9ad6055b
395       486 c2d88b65122c97ba8e0bd3c2946054     7336a25b75cbc35afe45da                     1LNQBmtWLwwsRS3efnjHQNT617wjrJb9wg     395b9d36970b3442c6a68
                                                                                                                                   0435a19a1837408c21711e3ea159cf7149290c6378636da10ce5a2
              491daa5e476f3994cf533fc98bc8235faf3 000000009c0f206254fa93fb756b3809c653fcd0a1e                                      03cfcb25fe7d3175800b8a230948236e07261932a9181499bc1476
396       487 6237be41c242eca1568c86f9ec99a       bb0caacc5b72e88e29a53                       12FJ9JozCQm11i2YMEEk1n5Keeanpmywr2   d267531350554625e9b449
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 24 of
                                                           913
      A                       B                                       C                                             D                                          E
                                                                                                                                   04da6807b38b6c6a96219de346803913225fee2d26244632a648ec
              6d5dc1792e1fae2b0a2f51491ae97da30c 00000000ecd04ea471aee3d438940b44fc375b10a3                                        ec80a6eac1f07e25978260b3edbd7d68362b8019096fe4a61da271
397       488 477fc8eecd0e1b2d977650d74dbb67     b71cad70abec7ff6b22938                     1LTrdDgoDBbR9vNnZThySd22LqBhfM5czQ     429651fa9a5978c582a18e
                                                                                                                                   0406081cf6c8a2873f4358c775a1891c517bffcda5420dbc1e4fd7ad
              baec98f293455fb31e899fb2c5bfd290adc 000000007f20688b2b5c654489c4d3b69196eba012                                       bd5cbd8454a5d7bc8057fe09c98fa1560d74886d9d25cd8e8c09f22
398       489 35e37b0083e1af067e781fdf3310c       9a364f89b97ae8e4cb0e33                     1yGHXbKrDRqURLxkQqw83EFE1L6WQvHZY     b47a55a21618fd05cb2
                                                                                                                                   047118530288ca30821cb0f4f9b37cb8ad80ee18503de06ec5b8440
              c8b60292a8c72eaf7184bc6ed770076527 00000000244c1b0da1196b989d7557168c5e1b4253                                        457e19b94b53282341bb13311dc911fa9759b859246c6bfa4dcf661
399       491 a5960d0647ae9fe896be0c5a1fb2cc     f253f2aa8bffd05c7f67b4                     1B3gzJRMfzpsTcgxinp7tCP89E4rFhQ6cr     065b2a60c1e0e9004079
                                                                                                                                   04b161f265fbc99140b7cb5ab3fb682e9fae145e8b7c6609c017d12
              1ac8783028a63fa8b36ade0911bb0fb765 000000004fb61ae8e99040c4e1e3b4d333dbe867f9                                        948455d7d5bfc91af26c32769a304b70efaa6fd537c7f11b9da3849
400       494 5c268156c38a439cf1e8f6cfb2c585     7f63ab4238cba80f59204a                     18YQ5cTEYZ6APbmx3nxMERN4ickgzGCr1v     baa895d5d6ad5db593a6
                                                                                                                                   044f66f62f6c3456332a3bdbfa30dda1b87744c25fac83955f995e60
              d2a17dd46af545946132b7b6107b93f534 00000000e47349de5a0193abc5a2fe0be81cb1d198                                        d60b53880ae7d3cefbb2e9149a4c099313d09e26b08951a8efc7c07
401       495 483d79460c3dd23a26c68b498fe0c4     7e45ab85f3289d54cddc4d                     1C8eE3ryFJQyg2xaneUPyUYXoWgfBadwSZ     9013a2ef47294890477
                                                                                                                                   0446ef0102d1ec5240f0d061a4246c1bdef63fc3dbab7733052fbbf0
              77dfc2fe598419b00641c296181a96cf169 00000000b0c5a240b2a61d2e75692224efd4cbecdf                                       ecd8f41fc26bf049ebb4f9527f374280259e7cfa99c48b0e3f39c513
402       496 43697f573480b023b77cce82ada21       6eaf4cc2cf477ca7c270e7                     1J58xY6MTsp5r9CwWqVsq8syqxiZxJBAKm    47a19a5819651503a5
                                                                                                                                   04219b978954ff9ad528f1f2142aa178aecb0307d617df0ac68bd95
              354fba7bef9a8ff42a99b3b5776ba2970bd 00000000693a6d6b068cab3e207d570764f6bad293                                       21284cbe5357c7dba0414848cda0f72a90df65cc4c063b20bd976b6
403       498 04efc4c3ec9796b1aaddf485c7808       e3e98920246eeda81c496a                     1HH9PTNWrdsprWfEAyCYHmsnwYctqvcKmV    7b56d975a8ee2d2bff48
                                                                                                                                   04021c7c25cb2d22b9b07874b88483696b4d99e2861872b614a137
              4276b897239b3f35a0d341ed09f7b8fc33 00000000806df68baab17e49e567d4211177fef484                                        212e63bde5a0a561b4e093e7f3567033c2b71731f0d1c2ff4d19377
404       499 da58ca2a641d82681254ec4efdef43     9ffd8242d095c6a1169f45                     1HU7pYWxWVzJ2zEer58ASTyWXQmQymTWRM     c2821d488eed16c045993
                                                                                                                                   042d9a7f300e87b4877f0f601d9c4a1a387e159681bb1623339f612
              04857418393e77f8060291bc2faaac30fac 000000004ff664bfa7d217f6df64c16270890614294                                      4bf5f3c60a0695fa295cba1d6162a81bcc91a8fe67eceaaefb151db2
405       500 efbfcd50f1f64df4e2dc2b5f57ecf       08e1da5ef903b8f3c77db                       1C1ENNWdkPMyhZ7xTEM4Kwq1FTUifZNCRd   a5053e1ba7e78b0c9b2
                                                                                                                                   04ba0ee81a39e907df796ee8a68ae4be1def85f287cc0dd4c46dcf9
              dbc96d6c55bd74f37ab8d6383ca7b80d9b 0000000055a12319e123c04d357b87f5fb27f3e3de                                        c4f4a282a075eca68713d81523ac458671ac3d2147fa71f5d7b49cb
406       503 243297d779ceeabcd1d55fc5cc4a8e     80a72de797db8f97018c0a                     185qFTbmP3poioBaohmK8FoL4JkTGh1T9p     dfdd670c2971bfde0062
                                                                                                                                   04ac7f16c5aa83e8f72959626781e0cca2f22bda6cafc668f915b95d
              98ad3272d2c9a9ba4ce0a288f6e9dbd180 000000006c298ed28e13fc5f9583581f7497c299abd                                       d87f48887c1072cb00e25fd8b46826790790e738ee96396daa9972
407       504 93e9c1688a8652ee8d7ee3efec5c8d     ae9b78c098eeb8f13b1ee                       192xCo6ULYkbbm84H18Coxzc36j4gLyGn6    7d10e9bee0be3546a4b9
                                                                                                                                   04c8c485bee8cc9ba5bd16a0e7552c44d8cc72dc006058e3948d9f0
              6ff777142752ff06562e95e172c52175575 0000000047f69498e89dac1ceb3fc1b0cbfdfbd0e46                                      df438e6dff198f7e2b914ec591a1bc0c8b7c0cee16b8edee70ef46e1
408       505 6b7045c76b987ded82d8d8b4436b8       3aeec97ab8ddaf7103c87                       18ZtLGbFXjXG9boB7SPefMgRfnxrSUzNbE   937656c24925c8260af
                                                                                                                                   047737b5d3036fcc149960d41ce31d47c5a47d3a843b23898d28a5
              a85fa3d831ab6b0305e7ff88d2d4941e25 000000001c6aeec19265e9cc3ded8ba5ef5e63fae77                                       e24d1482616860ba5bc61f060586c7ac2b0e7e3ec76e4763cf897d5
409       507 a810d4461635df51490653822071a8     47f30bf9c02c7bc8883f0                       1QEHawPyyALtoDcXTpQsMNtQCoUswtWRJu    b8b1110691832c9368f8c
                                                                                                                                   041e96f6809879335c6771f7d961b6f9516a13aea8970898914b4c1
              887f8213b539413dbf800badd76d0356ed 000000000d550f4161f2702165fdd782ec72ff9c541f                                      ed2704002c10f1ecd4cd661d241d50e6331d1f92c3457a799e381de
410       508 8b2bc2c5d23c8278fe68adfadfdaf5     864ebb8256b662b7e51a                         1v7KrV1wTuoGqYZEEHzP4KqC4mSBVwLGr    f9217bef0c7137b96ce2
                                                                                                                                   04acc46e91094a2966c0fc9eb0674cde53a432a73fc7a86dc5f7cdcd
              6cbc46177c0501f9eb799517a41d567856 00000000af4a7f5131596697800a0014c668ae7f83                                        ddb85b8cc03af2ce32699458c996d7594bc05accced4c4cba35c120
411       510 e9153378972fba4cecdeee0913c85f     85ce023c270dbce8844884                     1ML9hbUcWvoBgMJi6SzMiseq4xG281Ub3y     e74423551cc21adeec8
                                                                                                                                   04ccb0ce9a13b6b45fcb559c588d6be285c256da17217b9961a5d8b
              58cd41b9ab6ef3c2daf1314392115f3ec60 0000000013c878e1fd334fc9a1f4dbe6a4ed76562c5                                      5fb1a59d5ec843da846a32f5f7fb36009521f12f5ada777f8026dc18
412       511 a40bfbd021648377fa70b859dc506       507c4fc21c2e273f41610                       18GQYzobd6b8uhw3rBBCJybmpAFJG4HwNi   d0b9ab809089cb29cee
                                                                                                                                   041684ba377f8a9c1afa60c0724a171ff8006c4e82bfadda6d6d5ed
              6da8ff544be18224705db9dc0156c47d52 00000000f6dd61de790513e2691978433a32c785a5                                        15c50baeea2444cf15e97e78d56084ebe48e3e90d7cdb5f35b7205
413       513 d05f104986369a9b9d50959c4c8171     aad32b173c8240f0616b55                     121dXKrMFUJsMvbHt19YdLorKyYbmZpj15     9b3ec18db45bc8f297620
                                                                                                                                   04aa95151e5732b38482f7916484f208ab5733496d8fb84b631e2a
              d9df26d62a3ce4855f3282462ba5581b23 000000000e0a6dd63fbaf3e078494491d81ba2d669                                        d59151cd486e34604099a64726e76daff7ed29d3e1dbcc0f955d401
414       514 dc51ca3595de810115c0e7176722d3     5266fde007dda7d859315d                     14fQ9wqBkfNRCMACBVUJqDiKtEdhen2D1A     a51b9cba7fe8779a6c64c
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 25 of
                                                           913
      A                       B                                       C                                            D                                            E
                                                                                                                                    0408ae6babd03ef7689ba7918e70c07e871f7b9a80866478145d5a
              e5896c93c4c70da1d605142231b54babe3 000000008c8e0512be74fec25a643b6337b3596974                                         ff2253349a5183b9b272ab3bc58f3352d951c5d9bd8d6637a6f5246
415       516 59edf196beef06fff026a87a67efcc     a2cee47682578bf6a583a5                     1FNBav7Cwzr1qh53MjHR9kDDyrpi3qLZMJ      fef1217c316870f4089ce
                                                                                                                                    0479073b3bb40ce6dee6f092d50b0fcd959d070e1471b76e75a94a
              6a0cfec3af78e3365004d12f10ac35b6d7e 0000000098c4a148c28c0eb7ae6aeca20768db02f4f                                       347d31cec6ed6f8114a84109e60e8aaa56a6573a96440bdcbafd65
416       517 87bcc3730be3d0b80e89fa3ceb6f5       1f9795f66924da6181214                       1CpKJgZtTj1LRHav9Kaz6rbHdVK7Uu4PHA    42a053dd646fd410c6930e
                                                                                                                                    04f10e4230a0e35b7ef111247075ce043127e3093482c3c6816bc2f
              be0d66ff141aae1d4787b40c99f1f36ea71 00000000c6bcf8f690bdfbcf51a2c4b9057d47f05ba9                                      49c5738d13fd5904a6df639d992b482aee99d4c953cefe9ade1b6c7
417       518 7fd293b240feb001c32e8fb48ceb7       efc3980b5c83919a8828                         12PxCUgj1bLy2pR6M9aTVWf8RNC7Lxf2DR   b90d755cb286860fb3ef
                                                                                                                                    0486a26736e8966091fc02e65f7af94c65783a7c958aea7601640e0
              97deeef87d40204aaa406dc31ff3e051ae 00000000c82dee467b576139731f6197775ba9ff3b                                         775ee13e7849e16052a2405fa1db84104e02b72a7374688a984092
418       519 85eadb144e3820dbda2a9106bd084d     b57f0fde638b9a89d00423                     16SbXsKy6R7UroZr8ANFhKbNCrBjYFj73C      1da92c7c23447217742c9
                                                                                                                                    04c9d92f7cff7d3c5a99f7008383362cca4a94285a1a1e8b428d15d
              156513330d84f34e4d45a5059872cf1b84 00000000d9934c6ea6d0ab6c209227622bab36973b                                         a9fe7c91fde3e3bbfdafda80c71497d036181680e5651f66ecdc5fe1
419       520 2bc7c42693e4e13daf0763b9c02e57     f2f8519d56de8e490c5381                     1JFbeQ4Bf8spHq8gYWznsv7Ut83kjrVTLn      de707735cf83e93bba2
                                                                                                                                    04582b5f27056f810daf4952f6e5a23a53e8eb85088a694b8cdb0ac
              246ca5a606d85731d2df876af8624f89c05 00000000a258ca4d95258d15db20e5305082039c75                                        72580108684b3c765e8c6dae6bac89f6e730f86c6c9e7c8d6a28650
420       522 fdb45d07d5aa106ec28920a77f358       e33d8b954eea3dcad14d88                     12ztBPA1XxLirax9GQaWdJ8ecFrmSd8JGt     adba9cd9917532cf402a
                                                                                                                                    045cfbd4d5bf2accadf6164e9d200e52abc6e402459108715873378
              52c81ac33227ec10664ba42b9869fcbb2b 00000000309014d78fc7440362c8ae0599e79557fe                                         5b94ad0a39da07253b3c3b634f6da25cce80ba6a602e8ee4103b28
421       524 a74310e7df9ea972780ac04357d029     7bd0c94172dbc8c050ba5e                     1EZ32tKEP5WaNTDWX94ZLfke6H7BjUuYXk      fcccbca1e59ad3803fb00
                                                                                                                                    041e1ee881a1b91917e4a5cfd0931e64ab5c4990e4256c9b2c873a
              1dbbaa8018f395543ffa7d6efbed0e5fa0a 00000000015402dc2bcc4afdc3be3c58e873a7ecea2                                       a415a1abe3ca339a5ef5aefdc1267c3b7d3493ffcfaebe7117f5b71b
422       525 5b139f7d1bbabedc10c321b9ab64a       2c12f72d6889eb9b9a0b1                       1EAMErQuzRm4mufKGDEkZzsK9gCvGH5Lmk    52988e3618c8feae9801
                                                                                                                                    0448c227ad9e8e776663f0f128aa1cea77356c99d0811491704b0e
              6de985374daa7c0e165325d8a1d28173bc 00000000be9472e6e4b47acfb67345bd7aba371b41                                         d648dc2f36ef7e9dadf34c1550e50de6e82196a206858f1c528ca03
423       526 d50a89e4146f1c4f835699a77e0ebf     712904e30a1e6e728e910d                     15nagDkhsd7gJphsahnGkZ5Mhnzg6S1miM      c23e33deb9c43b089debf
                                                                                                                                    04dddef64aba9b00b185fa5ed0074939de7b5ad3d803dd160229b0
              93cf438aeeea91177da3736dc9939ed59e 0000000050475e8b0608b84ae592640cd63577af6d                                         4f69dff7ffd901ee084327a0b85d39e0d453beee7b162c476b17cc3
424       527 73a05b5ebb0ffc5ce326d0336ff5fd     a96376570cfb5782bc9e5d                     1NY3Pr8EYgy74K5DwQCYkKsE4dYNeiGUGg      a819a5a7a7c5426611191
                                                                                                                                    04e56d371e7a56ce7ef81cc84d8fac86da5bdee1a1a4ff1d4086a15f
              3001cba440bde20f6b65437f5e9feb7e55 00000000a0899965df34ebd3dbe3c1538e09433834                                         5c2d50b7eda99da9c1ec8d7715ab8d3aa6e0a9d7f7176d6c63b173
425       529 d306b8e7b28d9fa27d7f44ffd66e2b     f10d3f0a438ab9f5f0730e                     1CPMdzmgYGH14QQQxNrnyuPipj3RPUqFTX      99c5fa3342433fd965a1
                                                                                                                                    04258095776133d12d5b7864a335ae64ccf9ac9ddc97363830fc7b1
              1c914135ea7443721a5c2c360b83f0f8e1 0000000012ac8aedef5fb255a9a01f52d2292c5af21                                        0b5cb9870a60f02a641600b0b1aa0a78b47df622bdceb3588c9dbdf
426       530 65fc7743292f9ffa98994f2c2ed64d     c737eaba1ef05e2c9c136                       1BJB7rF8EMZxNKp3sKgBmk8rJt1vAkcauy     6920d306be20352567a5
                                                                                                                                    04ab40221b11b9c6d290f327e2a1aa5c9a38c7ed6f0f15ea47e6750
              6a88880a33d8b5915704f9215831892703 00000000a8eb67a3850b2a212994caf169bd08e568                                         54dc2078db34e0b3946a4993a37d46a9a41f99740c663688396729
427       531 81f85eae48087f7790aca5f291bfb2     41d1777ed40e3057818fff                     1LPTq6DKLLTcqm2mYY5s5HdcWrJmuNZvhd      49001f6f2cad722d6021a
                                                                                                                                    049bb8030fea2e5f3123bf5dbd0d11545f379f5de1c589a9dbc24f26
              54a88c0fb7e8879452acdbf93181203611 0000000054dfed74457e592658485bb93f60e7e608                                         a691ac83d73d7ace174f692843cec39782d0054e76c8d24382e513
428       532 89ca36154f14322a4b6dc127018906     c815f093e1d59106ab74e4                     16n5Zk9SquiPU5xoTn6UBbCkuophZsHLjf      2e8bdb6d36ccf781b192
                                                                                                                                    048fba6dc2d6e20f43dc0e682f0f9ac9711c02b3cd27906e92edccd5
              30a915d2818deb5aabd7d6c337ee152f57 00000000dd86f3873dfdc4e2f5f18f40575d14b2069                                        22956a0f4bb50ad7993657956501e1230b9222425444e4a6456096
429       533 2043354979bacc1306e40cbdaa77e3     6406511815f1b97e67eea                       17ysQmqZCWb4WMCXueWfQ7LK9W53GELp9s     e61f02689414f5c26c8b
                                                                                                                                    04b8c7346f1d246589eab66c87c56781624e2d44c205276c336ac5b
              ffeb626a814334761798b3c6057d095292 00000000827d29aff6dd1f65c772885502960a7416                                         f6e68e2c72d4e9caa9b21a06d4105dad295e14946c7ebd843e2464
430       534 6be129c01778ad650829640522d3eb     957e5a00dfcff8a4374bdc                     1zL84Kf5T6KKQwTCWZiVoo9GSV57ChdUt       33737d399483c5def855e
                                                                                                                                    04ef347ad9258416adb74114cc5d0a00f04a1bdb51ed42ec9dc50a7
              15b81bd56b6ce291682bd5d9fbe01e7a75 00000000eae98bf15e531e004bcaffdf3c5c5cc6444c                                       bf0256172b2436749b5cf8bd5b5b7c50aa190e54b3408501c012d5
431       535 b8228c2e3902cc87b40e16b06505d1     52a9fd0f82101249ba95                         1GwH55QhMxcrwZPWz4Akp3tcK6vxeqg2uH    0a824d1e7fad90e763ae3
                                                                                                                                    04a8b5d88d44bef579cd19db18d0f7f1799da95bd2f348e75149e46
              3e87afa83283b05eb50dd5a6a124501ce7 0000000026c22aef6ad239ed7cce10ee37ea91fffd2                                        c16ebfda0cb11dfca48865a157801beb5b19931b545767012529de
432       536 84265022906c3245e2646396180236     80bc581f4e8e705106ba5                       19csQY2yX56fGx7DejBvrHdtG2JAPPyndF     6a725bf239d42c8ea2741
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 26 of
                                                            913
      A                        B                                       C                                             D                                          E
                                                                                                                                    0405cbe49990e5136f1fdc440fcc6e6f9adc29ce18e63f8da266bc71
              0b9557c218e3d6377acbfcc056b7562213 00000000d8844f55ef05e1605b04f37c5b3436fa2ab                                        41bdd7773cf7813d30a7c6b5a0c1be21782365c8fbe6c6475862e7f
433       537 c9d71e0b43059edf88b424ee880465     cf24a8942bd885b5d18a7                       1LU2SdeHZvmy9YChmFMXymwcGNk9HZFgGD     cebdec1f7f1ba3b0ae8
                                                                                                                                    044a60251062fc4f5fb0bf95b6ab485ee5b28b3cc7d369e3b2becaa
              47059b8be91745149780c92861e30c3d18 00000000169808a15adcbb7c4f5c8b5d61ef69764a                                         2f4d72230faab4981d6333b03c996f21695c5931bfe5c1b12099c0c
434       538 18fb7d0e3be03487aaa251ed9ddc47     68f2fffd882d92e39fc2af                     19aFevdZpk6pU21zn8cA4J3MtkaSugH8pi      a09f12788e7dff096750
                                                                                                                                    0468814e34366ca55d7da28c488bebb6165660ea8414025a16ed2c
              40a6e22c4aad609b30e35b4dab23c7aad1 00000000eaa3b87c3687480c0edb465b00e8dcab7f                                         474ec1378e384102de2c53e686259fdedc07271f0e454f86fb365e0
435       539 b8e8b52e9e409b281c774d1ebeb689     0c2ef10fe5b11a1756b16d                     1DSmz1bDPfeJo9EqxSux9eiS3r2edD77x1      14a6e541d0eaa19abe2ad
                                                                                                                                    04bec2ab9bf554ff1115eb4704abb5c09c269c0181d69235854e6c1
              0fbd859f087df38c6dfd5ae638be50a1b93 000000001958fb614e3eed2ab35305fa89a8b8db9b                                        f91f33ab90b3289e020926c2a690d86450ae55e068faab7fcc47581
436       540 fe210fcf50b3aceb324b3971e0340       b5fd2575aa08fc0a06b84f                     1PsEZNrXUTcHVEDVHxFFAQkpNxiQwcgdzn     aa507444919885c67f76
                                                                                                                                    04cb7bf358e2565b4fd57ea4dddc952dd24b6216060926adb99705
              5571d2f1532ce3e747f8843bfa92418ae3 00000000bdb2a11dbc79d6f367e666448ac16aed9b                                         2685c9c8840fc03cf3d2c19bac89d1ab4c25950e375ffc33aaee5f63
437       542 ebac6865769126814ca5ea36f12798     e8ad7c5a5712e23d0a4942                     14h26qnXiqdy9FxPLp3dXsmcon7d14Mdap      878229b2e37cbbfefdc4
                                                                                                                                    041953136c01cf4e180836eb879234b02addfb5864156b644b634f5
              47b270ab93cb81c8f47650fe0fc609d88a1 0000000009b905f3db4990848b9b14fe39582147fcf                                       f5077bdefe9bd8da510da13d1c1b8d56e15c9d6dacb6bf22a549953
438       543 88a83440b7c6e9d0441b733a4b0ed       6a6cb8d73bd227d75369e                       16uLRKbrL7udQtcDAUk2i5e4tVu2T8Xybo    ca8b8ae96d344e1a073e
                                                                                                                                    04ba8220a0cde503ee7f923ab223b07c22e705fb5215e1a3f5e6dfb
              d41f1bcc2abb66d3e2fe055df8064ccf36f0 000000002d947997dc957cdf075dd32390f5f754d26                                      37cf8a714d0d6d9f2a7a00a61675cf20aba71233973d1dea913c130
439       544 7efa1d574de1427cc8751a3398e3         56208d5dd82a6620179f5                       1EpKBvfZa3W6e4o56B5NQdckzZHM34RfgJ   f0af380ed4a9c2116045
                                                                                                                                    04b43bb206b71f34e2fab9359b156ff683bed889021a06c315722a7
              c3dbd09da393e0f511c20d40bb61250f6f1 00000000689051c09ff2cd091cc4c22c10b965eb8db                                       c936b9743ad88a8882dc13eecafcdad4f082d2d0cc54aa177204f79
440       545 e6415b80b294c0f8e3aa4c6e798db       3ad5f032621cc36626175                       15kKY1Tx3e5Qt52ZeZVm1bZKzrMRD11tGc    dc7305f1f4857b7b8802
                                                                                                                                    046d8709a041d34357697dfcb30a9d05900a6294078012bf3bb09c
              e980fe9f792d014e73b95203dc1335c5f9c 000000005a4ded781e667e06ceefafb71410b511fe                                        6f9b525f1d16d5503d7905db1ada9501446ea00728668fc5719aa8
441       546 e19ac537a419e6df5b47aecb93b70       0d5adc3e5a27ecbec34ae6                     13ZZm14ed78RHeEiqHMdLrCTDv928MvZEd     0be2fdfc8a858a4dbdd4fb
                                                                                                                                    043ebb1849b12ad04c4f4c2532b1ae2f0acb52057ed952e28494ff4
              bcf9cb402ec6a52f24f0bad81893163c391 0000000055af85fb541bac9b94e0da5c06704adafe0                                       d0ded7e008c521fcb8dd4d8838805ce8cd0201223e7b5ee0036378
442       547 bda5d14e2598c36ce8537384c90d2       50186d64caf8330e6eb77                       17VDMXuQQJbwZWpep9LsGwEZxPbASwJzz2    0c7288cd25c00c719226f
                                                                                                                                    047705bbf18d39b8ccbb82e91060861e77789284b53af5b36a87f0f
              ae77be691d4ebd8d5f1d70242b25b38d4f 000000007583506b911ea93c3dc6ccad6351cc50cb                                         ed3e576aea56c778e59b17299d24646b0994e2254b452765d86f36
443       549 1ebfdd192d7eb09886601242124969     ab124e67441194d4a3d30f                     1BGrykyYrvtKKLoTbqq5wYLHj6jZyNU68R      3a65df3c00dbc151f3c20
                                                                                                                                    04fda740476e399b91814a273ae9dfb8ba9acda2f5c3c046ab369c8
              7fa84e1ae4fcb07cc1e74375d5023caeaff 00000000314ff43c77573a3b8094951ce4b0f86acee                                       71ec2015f0d6504afba0870cde3cc576de318554dd04462792bd784
444       550 bfc86efef7fc7fb0863296b5e54ae       e65e226914eb737ada575                       1En2fxX9JAdnY7DGBH38Zu6F4Pkji9tESf    fa8ded0fccbec9108f76
                                                                                                                                    04a382410dec04ab12fed2e5364704f1f8acc60dd1a1b8d479ea062
              75d2e46a7ad72b09e5dfb4c445411c2b44 00000000cbfae8784536a97d45ae3422b3ec0bb76d                                         472bc8a9b864e7d0d74ed81a9e3ca44fd90ee9640293e73de2526c
445       551 5fb65f05907800871682188387b135     480ad3e5db394f8a0b797d                     1M6M6suG2YbBbC2hZHmd3YYt1PUPLPhGET      2a20399b4aa6ee1e6b6a9
                                                                                                                                    04d784f51d0c1b612ebe52e0212701984a2c44a0ada25b48856438
              0b4330db1c2771843232e0455da71f5303 00000000831221df37f3b36c369bba5af97fd96a8f9                                        e359b6495d4ea8b98daa7c46d94269334d567fceef789161ddd651
446       552 35dfa4fb282834f376f2d407d88413     4648770c40ccb13620aee                       1NG8HpU6By7H65YpQdyjCm4uKbRn64QYwJ     e2094a57cde21025357fb0
                                                                                                                                    0403581959223ec3b36ec87dcf7c3eb9842055b786f4dd8d09b346f
              ad2aba5436fafbde53bb31735f887120b2f 0000000072ec09be6118d66d07ac61dfb7a2ab0220                                        0fa61e25736db3948f42b06907770538d2df9a44bc9bf8e3fe3e1f1
447       553 9a03d6121df470f87a4ea44d55bd6       551fdc7af8d6002d1ee069                     1DRSV7wiZJ2aBNt8TxBDaeVSSHPMVNhPU6     ecf0316e88bb717ceea0
                                                                                                                                    04e8dd55ccffab2551a9563fc298b464525129b84ab036a36c92e8d
              f7818861e4e525fc3d19e54441c9ba6283 000000004f59cfa9f6e7238eb92ada0beab8fee7a4e                                        1017185280d239db08eead652f6e75c7834021e435c00d0758e0f3
448       554 cef3bb801ed9884641763cead55935     d5f9f1e7a72232c0dc379                       1LHieg5bQLrsMA5cGoFsbtcRuUdYEWLhkx     22dc46116508325dc43a6
                                                                                                                                    040445fc9d4061ff1102da8e05d5a053ec1b04f0cc44cef5d1fd1c00
              3d63ed24652993ad034b396961c1fb4fcf7 00000000edade40797e3c4bf27edeb65733d1884be                                        cbffce46807297f3ec3daa19d2362c3c31e48b32ce168bb53d0278a
449       555 a798efb6b3a5c3b7afa427e89deb0       aa8c502a89d50a54111e1c                     1HcDFx1QWiJYRZ7879NZcBzYLxs5cvU4Ty     3d1131ddcf4079f77a7
                                                                                                                                    04341ec67f60592483368f291fbd36e901bfb3eec499b1c070e19d7
              a84c57b17fb767870a708f336e1cbf95582 00000000ee7947e2c00f657648bb1f4bfbc2f8fe0c9                                       00b3e719560bfb6b597e29e38f5da0e8b43179ebb780a71503053d
450       556 ad0fde26ec10195f82189295d073f       222d892c1474401cdc4ad                       1Hv998se6C8syWwyULoetXPp6t6XYTmuZg    b8ada268499b0ae603b5d
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 27 of
                                                           913
      A                       B                                       C                                             D                                            E
                                                                                                                                    04051a40eaac91647e678a82d757cb0378424441f14b83d3b8b103
              7146f458cfbf7680aa20bdc976a72c303d7 00000000e6940891fe89992ae41b65864936c75880                                        e74d6b90a6d1cb5ca5501c976bba65ece3d8d44a97dedc540ddcc5
451       558 4b41e61b18deb6270278508d18fa8       e4a428221520f8783c9215                     1BGvw4wZ969fncnyG5pZKYFqa5GD9FS9Cm     9ccf85c7fc9e15daee45ea
                                                                                                                                    048dbfe014a16451062cfc571c352095127f7f557d5eee0457f3f7f0
              b1eec924ded059de5aee1609a1d66942e 00000000b113322da717207d93b13024bc75f09c1c                                          456f60254bac8dfd4ce37cf7a40db68c9e05f85af474db905f6f731a
452       559 efcac471cc6321b55507ef70e4692b5   12e7b40497664583b6d4df                     16nsQ2sBRoCY87jHQ5CzrsqHAfyWDS4KRK       a17cd0cb8966877331
                                                                                                                                    04d620cf19a66f15d47376fc0451a765bf99252e37d368c6e394d0a
              932dc26717cf4f80d68dae031851836d53 00000000b5b71fea3e2abdf62fdc6b1273f48927f2a                                        1ab7d3c899ffb1755af4adb4ee984e7854f14799843f1690b260241
453       560 a600e1d2f12bf1e4f43ce272d3ef81     9ed5493e280792a50ad65                       1PcxeABFjfBAUvFXatm5yP6S6e9uGkrASw     52dedcfde54c318820b8
                                                                                                                                    04974b64a6b5c2cc1755e200d38872adb1ba18ff0958dd31976956
              b3e9c6ac89e67b0bc4a48f42fbe0127927c 0000000058b9d64ce6728168716bcd837c2b628cf5f                                       5f0126f5a4e81627fbcc8c137e67d30c03ed9ad16483986fa640446
454       561 4568077a1a5fb48a0acd150857167       26d2aa28cfce8543d2bd6                       1P8kXAU4m9esup5cAbkwSJvZ6PohDR4dyW    cc31559f829d1e032c8b4
                                                                                                                                    04d63ab8087e0f3fe5e8bd5b742021e932e7442a13ba86277d439c
              88fd27354b307990dd5faf0ac8d95a62c0f 000000009114153329b6acc79c771bf359aa673fc4f                                       2a27d380b47e74e31bf7f7d70114c42eb3372dc2a5e499c23bdb40
455       564 35941856338a6ec93522d33e60384       1fc227a6c7467eb242ecf                       1KY4KrZWU5BYddeTuGTyWCJV34quoyPZUY    6f1f33d9a8f9f40dbcb66d
                                                                                                                                    044f111a4369808fcf89aa53513ed486f5b08c52a0fe06203321115
              ba0a12bf028d0993ba3c7f5f66484227d3 00000000d35ef9ae4b7ebdcfb05560bc578ce15050                                         e782f9efa5adcb64a29f61f00af97e17e5ba811bd72a981e5eacd8f6
456       565 81f8933276508d065afc1940ce36cc     8b20fbb1f8d961034b66c1                     13rQ3QfPXE213Tuc7jmi9znoh77QUUhB5V      a170d790349ae3e31e0
                                                                                                                                    044faaa36b949d5cbfefcca13d9f42f0d607ce5ebaecaec839de83c7
              6cec9aca315f491c42c5ae9d838ea4202f1 000000008c0ee094ee47ca98069bd49cb9c2417ee5                                        c62e23f43ddf98425f8aca84e51bde83a6ddb471ff50d80e8d22643
457       566 0863eb08c87613b446e9eff643ca2       2f24476eef30b03da79553                     1JB1XBzjLitVPQ8QVU5wzjPwsPUBneynWX     eaf81fba38af2d75e6f
                                                                                                                                    049963432d7cea6bfb4a4731747e7fa74a04c20eb9c014d9e23dbcb
              37f151c4408b422d5e206176c5aac3d2d6 00000000aa7ada2a039524c4ad0758d07c67a9104c                                         4b3205a4d0b36d03e8231e06b32270e28c0f408b4573fe597b1a44
458       568 521dfe1c11fb1099c440db59e3d679     4d8a35b5a27ed00d0967e7                     16AZZq2A6AganQvdUoTjQBZvmHh8fu2Avv      0510e5b8d19e029705a39
                                                                                                                                    0402ae4c88cdd573a30cb3b44461c62c10dfc1680af6de83c18e8bb
              64e47ba6bbd9021d25d4cc176609d169af 00000000e0f7dd0286f1bae123c899d3ff207afddc1                                        a953c7afd0fcc3e8f1c80ae61c97a1d9f8931e48d62e870c18847682
459       569 540966a779e3f773c7f40fccd2283b     4a103d2e4ddf995bb9deb                       15at2tpirnt7tt413o9qUMGgsEBD3oyARB     436397be3e4033652a1
                                                                                                                                    049b518d71bb1da2d79b99f7c66579a4afb210780d0f3f2d708117c
              d4ff7ec48c3490818b87ce80ad0c72a9ca8 00000000bd2f9e06fe89f7ac4edb2c664b069935c7e                                       660bb1e5283e39a78b5d701b06e6fe49ba196acf50fbf4155e776b3
460       570 f43412190725dffae9016967a4d02       983cd51d40ea368910a49                       1Po1S45pJZKJTsBgzRU8jdGgL3rp1skGM6    a96f475384348f96a713
                                                                                                                                    04c34443bb46fbb788a914d781a9b5697f1bc9c2b3fb7903c723f44
              f79475666d353611726c4c17090fe6fd883 00000000bf86d3a09a14d502d171947a7408c3779e                                        36d475f46e900281f7df7b7af0854c60513e1421cc5e46269e4cf38f
461       571 a6860ef0edbc8fceffeea1b8660dc       83b78c100e5ed57fca3be0                     1BUmUdjE7WebwnbymwUpKjL8dGir42ysub     af2bf2436ef9fe7a595
                                                                                                                                    049f80b80ea7dc516d6fcfe54fe46b69ff0b99e1518ca05baf42d04a
              66abb33619ed5473434960d89a201a9f15 000000004f2c63cf028a37e7fc793a47ace7c27d44a                                        eccf8acfdf6964f58f5422c28a9c5cc0bb23ad7f41bfd924d31e5ef9a
462       573 e68ddeea426092699b5d20372dfed6     ac2a82fd9d90dbfc1750d                       1G5Fa6WPTmeCZ8Z4o5sbCGR5NNAYsb1m2o     f1f3e9b0b131fd39e
                                                                                                                                    04ffc6fd1a193d82cfff614d3882e5d368bdc61a751200fb32741233
              95e49ffefb73007f90cb96aeadcd0ed9ae4 000000005cd735eccf4aefbc7427efee70ee4adc886                                       681884c21a39cdd789cb15bcd35b203cea87311c71bf190829d56b8
463       574 56380223aa34445055314c1d60f55       be67cc68f6f925c9c7e41                       17FR5FgMDbZAtoghapcKfYW23sruRGcX2v    e89e8477c9c8e392591
                                                                                                                                    0495505067e8552c07e35da32c939916fa5f44964289a91fbf84a4b
              40c1585c90e2081d6e14e60952c16258b3 000000002436274e351576ee5c9d6a96ce64072d02                                         59166b8edc56d9c6f72a7c35002b972160816c8e5ccf1698cb86222
464       576 ae2fed204d0879fda052572d03c705     713d20c32c36bf70f9fbb5                     1NijuGt6TXMXy89orQVrvbXkA43wmj45oL      87283dac3c641f1b4ecf
                                                                                                                                    046fd47c66a46a5013d180e6b7ee2d141edf64e219ceff7ff2553e9d
              fae34be444ca4f7d1e3c95bff991fc919daf 0000000011e36edf0c01ecffe36ac4be9f4674c5438                                      31a4057823d84022734666c54f22933683fd6c685305de4d8de7b3
465       577 261cf1fad6aae75b5750ca9c208c         d5bd02f47a59c798f663c                       1AdW2E1gCB4teSjdDhx5M6HUbvwdeHJNNg   b31847902bb5a2648663
                                                                                                                                    04c0699b9801141aae1417cdd8080a4147a77244c9cd1c2547c3ee
              307a857d68f4cc92a363d86a1e47d1a334 00000000c3a81d9932edc9a2e3358e631b094d9628                                         c776f457cf882c28b56113a30b88913a809cb5b88f3de2d60138cc8
466       578 3a4d4e61a48a245337811b696e7ca9     178bbf6089b12f75b08815                     1Jq943wZrTVVuBztgxZ1Xd3NCyKXzPTPmX      7f917e886a85fefdc2566
                                                                                                                                    046eaacea8628e1fb9a8bdac117c1531c25616739bff5d40736d056
              da51ca935176551082fe7f51f5d05fe8019 0000000074e77a1e561ab5247bec8a977977d3dde                                         66877cbeccebbe09f2928777211557c215c71fd7dc47601fb34d1ba
467       579 df19f108de387767ae509293018cf       3d70a74fabf0adc3d6bf4ac                   1GGWbaXJskxYasdVTvLJsUDD6s99uBDkGr      6b6ab9e5351c58676def
                                                                                                                                    0434d9f4d2e6393f62481e7739a2990598e3b8e43a17112ae9fc95
              bd9b02d1db874049772cc6fceeb73b67cd 00000000dd9588e8b12025e5257267abe0e9134d4                                          76c976114d1c89fc54306f0381825bbb0e2dcc1d35e5ec3b080433d
468       580 b99774844ba4d4ed4bbe7fa1584940     93ab3b449a47db8d22567d2                   1M2mT95u45mmzUZNZXgLdCaY5yDKyWfQsn       691c1132ed363fb2b4585
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 28 of
                                                            913
      A                        B                                       C                                             D                                          E
                                                                                                                                    04528bcf497d4867b29dc57fb08c54afe67294d55aafe679e2cc630c
              355d10bb7aff8e7875c93776e391cd1530 0000000084935be8a5b06525aea383d2988df60039                                         84e6fdf5692097e77b05fc9fd81ce5f9b0c7f62f99a4832ea3c2c875c
469       581 e5321f8b39451aa09670c1f1fea07c     63222f5adc5ddf5951e7fd                     19y4Ghcu9AweFp2UkctMDxwWfKyJciaLVo      7865759ef216566b6
                                                                                                                                    04ff389ca14f817b41ae82604e7f811620d3671f097f19d666b45d5
              29fa20fc18efdf02526af9c9629b5cca4ff8 000000000568dd391b3261d51ad4fcb68db5539200                                       8998667afdc3de2288010bb833c52f6ba0af7807afebd078d0fe8a3
470       582 48dc81c77fd8c4226d3e6be05175         a15acc5bd6ece8b218601b                     18qWY9K2eVKwcHV6PfzY6V6mRY1RT5kiUq    ce7feefdd37454bb9ae0
                                                                                                                                    046a15b914a3a6ca59a3de89e1c42eff542728d737b4255fd18e8a3
              7bac4421dd77a9bc5801c8b6dff3525a7f6 000000005b30f48ef450de8ebdb8829a931e8cd86e                                        992a1b1783c8a4ec656c12bce0e41584afffb8a7712dd9131305c78
471       583 b0e518ffd0509fe90d40ae8893d31       2f11f48f381c61c845379b                     1MgAgG2DRrEzFp4zTkxCwWDyz4QhvCV8WQ     8ce6f0cdbe0c12e05ed0
                                                                                                                                    0458bc954d310817a6c254478f9b171dbe70c47c313018a05bf61e6
              d44e1778b8229c6aa8425ad8f4ee2e5f6a 00000000d3d4c3b9014bd51bd891d1161d7ead2db                                          ae8decaf8b621af3a47ece38d1d4f92d5e6470a27d6ccbdbb31750d
472       584 45836d0b6184893d98426cce55ee90     e8597561eb17b1b9c6465c3                   1GRfT1z1QutKirTVhMHbbpMgxUrxNejTv6       acc5e38308922d62d97c
                                                                                                                                    04bc77ee830788ee6f5c7f623b0a40856cdc94d674d311a5509d65d
              b297f594e4da9c1d763c955b10f1b0b366 0000000046ff6c4f9a7224aa331c407c7e37f494345                                        d24bbcf2d1463eaa0ea3ba756331b23044ceb1ba9dd14ffb0261a3f
473       585 419fb7285ea8acb0d3e322db7087db     71307d6fca58695bcba38                       1L39eXNVz2WYrj4VBCkiwUafffs7rQ3gxq     6ad495dc1b7cf86c64cf
                                                                                                                                    0410daf049ef402de0b6adba8b0f7c392bcf9a6385116efc8b4143b
              d45724bacd1480b0c94d363ebf59f844fb5 000000000d0d23516c5efd3af4eb951603bb30b2c9                                        8b7a7841e7de73b478ffe13b60c50ea01e24b4b48c24f5e0fbc5d6c
474       586 4e60cdfda0cd38ef67154e9d0bc43       3884b522a318b30e918ee7                     1LZaMRQVdtHnrSGBVqdeaB1QfAdqFkXxoD     8433c7ca7c3ed3ab8173
                                                                                                                                    04cc6e6829a377a3308b24d3ed1cbe62f3e8e345c20ddd2ad5c3fdf
              c67b72006b0f663c53f3355fd420ad96cffc 00000000fa041c4905c4eca1cc0c75204c2cd118da3                                      3d9be11de41994308dc937109912db43ae88d97ea0018c29b3f499
475       587 b72896e9115edc6f7c1b38174c9e         ffd129c41840152038d20                       14vLeRwKbYrgZj2oNtXfTsygHguKZVbaKG   4aa162156f582578f0d03
                                                                                                                                    048181e252662055f384b485fe435984f920fc72eb97033dde1ad55
              4093d275ba3d11d9a8daa6c79a5d73c352 00000000b9d2de60c26ad0ff1289bb6c97529cac7c5                                        c075ece1b07fa825d9dc3c0d0801998b8529cb05efbd077c9ef6a90f
476       588 aac4cbeafeed2c224fba1c4849950f     a37571900a0e6be77dca8                       18f9MK9ea4agsZP6P2Dh4uCuyT64qZs4h3     944078a6d0b3d28b45c
                                                                                                                                    04f541a63ea381fa83901c1c4538cba5f4cb4639e6f78d749a8cbc8f
              374d0815726b8c77ff5a80c69892c09b25 00000000b96305605f1eb5ab800024ff3fa260deedf                                        e4b1e21ebc48c42ea73ea0aa242f4ba0f4450d6cb0a330754090a1
477       589 60c14b377c2c0f270b0aeb4741c869     6005e1e3987daa11d3935                       1BFCFAkFeqp3LY5K5iq19dkcL8Zqe8jUEU     536fdb26d6bcd41f5cb9
                                                                                                                                    04c842ffc1849af9553f27f166a65848f48af665623762abab9f37d4
              3716669040f2e8f77eb46581d6e4c03db4 000000008ba08cce0c4845673a55800603a6e24be4                                         9ae791d1b31a2a07585665af4643af9006d808df9d6606ec55f58ec
478       590 32e9ad9f8a6db0da4b304cdf7cd022     c9977bc977fbb359db0078                     1KXPk7yJ1sueX2RaN8RAMYUzFVhM5FgDMu      e156afde525b6081ccf
                                                                                                                                    046bdae00afbe5ca6d10c55627a8255c1dc792b91c67c5876d4bce9
              008a45346f7056ddfc978d41bcc0554060 000000007ba4ed8233fba72ad14360d0aa1bd8ef56                                         2fa9a789377ff7dffc4d47d9dbeee0e3961fcd724789df7fde86cc364
479       592 2d20bbfc8fec289175078652c161b0     75c2d06659dfabd5862084                     12k9bov2grZLs7BjAogBDtDG331R9d3aA7      79d65dea984ad2e9b9
                                                                                                                                    049c31dfd52301df322176b6c7e1b50f413db32ac2d728d7110d2b9
              8b3e3337952cbd2dac159723c972954efb 000000001d6a5eaa63b653d569e87179366ffee019                                         ff51b9b717e0a72a7c2420c2d8b1f53d905bc36cd40527f48b51d59
480       593 02c05b9c583a081a1e11ed8e861ae4     ea4108f766e79578b5ebb2                     1PSPvNhG2pTjN15x2DzZZWs2UG53AVNdQi      7fd47cbf25469bb12ad2
                                                                                                                                    040b5724d2216efb56358f6931785278ec65954322e3f5f4b471ad6
              441a801f95495d5460b5d0c1e16cbe9fa4 0000000072116e126f72947abe4ec7d4d9915640a1                                         ef80fd81a5cf6092ef40e10cfaa53ce209e3b0609eff1ba8a455534f
481       597 9a5c5df6d1b309049ab63a38e6a856     c868cdd5fd20ed02c3c55f                     168usSBH4Hav5ivkQ2gYeDd8w6sJsd92zd      b172ba4a1c2f72c84c3
                                                                                                                                    0409aef5918ba0ca5825e193ed92b00a6bdbb1977ebf673923df14
              81716c5ceae049e099a09e40915d6488c6 00000000c7f956a913bbef9c94f517c318805821b59                                        e8636fd843ec0ca47aaf42f8536fa9b614677ab52d293d44ea3d458
482       600 91b6e0b736069d2337e075f6d32c4e     ea6227175f3841792ea88                       19Cyr9njynqZb6myzbwdAaxA6mskceYVpy     a30fac2b89a8a54746f74
                                                                                                                                    04ca897d746f37f7ec7ed7f5fbfc93ae1ff7ca1f786b65dd27f19ae99
              7eacb4a7417f13315e0cd548b54b2c3a57 00000000a893fa1871e9a349309b47a9fd30520eff9                                        f880bcb88a60fd6d28c41c21cc9b0e9b52dcd6be33d19d6df6c9d0cd
483       601 605e930b55a7e385bd8aff35b20229     605d52d981419cc210884                       14miac6nnm9FWyew3CqG995ysHPSKfoXYP     5a0af2c070463fb30
                                                                                                                                    047fe25fcdcf84d60a038364e0a7b4a72d11b6aaf2b8ae98bea5a4d
              d490c711a13544f7df1d365f90cce800441 0000000051654a00514d993e928b21e06c47dc16d4                                        7c2db74ee9029a9c88895c0f47256d593efcb2483935dee46e7989c
484       603 3866d8b1e20939a5c572551e54412       e289bb435ea6f7d55b357b                     1HBqzqCy5MeLsPx8FhW6BRqRKmj4zRUiuk     9e6cc4050b9464186aa8
                                                                                                                                    0402750598c75068c8f5ffd89e3c60ad649e993398c7f6146f6cb3e6
              19ee92fcacc7fca48de4939d200af79d1e5 00000000d8090bee52f17b5b4042b3ccd4f5d01841                                        18b800d7af64600b21f6a7472c554c31a035544455d115c90b55d8
485       604 2dd9fa5a376e91c2484a756264e3e       9efaaaf2a8f0cf613f6273                     1NsA4Q8K6QPe6E5EobvBxf4BaMZ2fwVZFq     7c7f3bb59d1fbcf5dde2
                                                                                                                                    04c732d73cf880044cacf20d5d50ebbc26d35574b348f614161735d
              b2c6bf5c6a747f3ec83562ad93d60e1c3c3 000000004b3d9501669152bc65bd56eba1992da67                                         ca191785a3dfb53c12be6dc5cbe9653208b06dae86e5936bd62c94
486       605 082be8ed59ccf389b9c5199acc0c4       37c8c454662ad7ba7b5e443                   13YTbt4GVaTcXHv2UwxBeuwyUdj167rJuo      a8001fe3446095e1102c0
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 29 of
                                                            913
      A                        B                                       C                                              D                                         E
                                                                                                                                    045ebfcc355c7171565d23a7e0d2b2f534c962e3ca0ca8c80d13ef5
              7e058c284462571cfc08c5d11a4abcc8d17 000000008aabb7df8289ae5fea5e3a5ddb5ae97251                                        1585413f028aad36d6b8a5d4c11ce743df3314f9219f3baf77e8d77
487       606 a5a0e2425f14232c993e163140a09       93d6421d5e9abf42a8272c                     13R9dj39ijnsgi2bsA4SeYjZ3puzHktgXK     e780e959224bd2d8c3ee
                                                                                                                                    04f17d82a51ea503214124c6e6f3d87fc9a23d14bfea2b0cb89e483
              783ea52b3255b0bffcb951670bb5d57534 000000006f50d6c328e0438358991d8905cb372d06                                         af555336189f573b9e211f91c84eb02faa91eb6ea267051aa8f9f8d
488       608 e2b327c8854b28df7244fe23af7e34     dfdfb40b61ab67490b85a9                     17fQb5SJwU94hCqanPNWjEujW57VhJs8ov      e27f44c457379eb31d32
                                                                                                                                    04d84efdf8d866ae319296decae4d0be2deb47b42c392899b5386b
              0b1266e3eb3f7f64c92870d42aad1db213 000000008c1f7653c7e61858d8024c0d6981bd2186                                         9b6b5a4aee2d0f104cf7c8aa651fa4b62c797f2463bfb3120189026
489       609 195ab70b3ec1bf2a97177ff04f0c9a     166730e5c0d2650ab5648a                     1ENzrt6iRvig1cfiEFcbjicLJTDVKtp6bv      1f4f944421e1b6eb920f5
                                                                                                                                    0401c7c8e0881930684d6ec3f873d44a2cbbe2dd3643da876f8c0b9
              3c996f03b760cfee63805e1e0f1776316b2 00000000efe4090f8b075603d047b16ea2d2c23eea                                        1709b892da545f33be52c1936a1032a7d1acbe2166a2c5f068f4b7e
490       610 ea9bc9f06476f7655d51c68dc4841       6027a1b13f05c829b28588                     1J2doT6ThmVDRGqzw2cY9jpqpQRXHPJjaL     32d9e60e96f3ba425ad3
                                                                                                                                    04eb9dcdf8c037e300bf9d7ba729d628dfb95597d856719bcd7da72
              456410c6886b0238a4b40c59743d581bed 00000000d0dbd675a2abec27951b87fe2c0f8e059a                                         081fb796a9f34b98ae33eaa47fe2ca6dff86fd2c937ae42ac191f48c
491       611 e61b7dd82f10cba6ffa380491c0047     c2566d3042165a3f4082db                     1Q9mRwUXWbDRiq5LhNiXhf9cXeZcCQYVTE      d62e9c08251a10cf9c9
                                                                                                                                    04eb061251a6a22bfcff6f7487c9d617aff99a6a3c8d495f3085d70e
              fc8c44b8bc7fbea03302bc50eddf714d863 00000000f047c44f82ed0653e0d661b10f714f567ca                                       c4583c552e7e7fa2f473ab1b6d710f5701e4e1cb99b86e7a7a2a298
492       612 c692fd2b3189ba7d089d0f813409e       7904a0f9ee475893a95e2                       1BgjV8ERwsPWUzq3p8xXLekUixBCeVDo9w    c9ad996a01e1ca5b4fa
                                                                                                                                    0411e001e77a3f14c6c6d6119b47614d1a8e4ae47006b539a4ab21
              9a7e42be64604ac8f9922c8d131485b697 00000000459941238f97367414684ae72ee74f2981                                         34528f383b05c77c3f05a012da7d51525ad9b6ce724114acdf8e602
493       613 3003a4056921b5644714065c805b1d     797c26508e5b77577426fc                     1DLSFuLg618BrEW1S84XJ8nVjKz97PkeJX      758510d5108fa2ee68f01
                                                                                                                                    04d55091e17828fbc2c3620af7114931981427b405176ea0cc24e39
              1b530f57a052db3a8a0987630ee2fe6643 00000000882cfb02e7b8ae59353c0fa2e7b7a0d030                                         6608f3d975ef4d81c9411daa869b8dd9dce4e5211af6e5f561278f0
494       615 e9ae04302844ec91ff3580c52d671d     128fd81a21a77f756959c8                     16V5j39diPbwaiwmyfaAWjjxvWLZGLxzma      0377c94ea8d590ba15f0
                                                                                                                                    04f8864c70558f4594fa8b626c89b4c6751217435e12ce842e72a6d
              f599f86843596f66a10ab83fd78de517758 000000005eaaf15c3e3291f1d8aac5ab817e828e6d                                        7795fb09957678b1331ce94963e8638808fd52c168eb57e05e5d37
495       617 a95fd84c99c6439d448a312457d5b       e8925985225dc97f247bd0                     1Ad7UKxJFaaEw95Aq5bs1Nkk9xRncsMedy     b0bf81a4f6d987bc052a8
                                                                                                                                    044a5d47cad6081d535a06133cd70f28f1e36b3c1830aa1340a12dc
              5812de6f77fcc6c89c2eff87cfff92bb30f0a 00000000b90e354dad0524303be97ca253572fb99c                                      629bb796a3acf741d4c7e5181e861b5b2e8088cdd2f276df1138706
496       618 0d1a828bda5c5f6973c388085fe           639a55976aa683cce7facc                     12hytc22r89qWqXziWPRKfNhbvrNyoPZC7   6daff4e22c21d4f1a714
                                                                                                                                    04e97963ff9d0c871950ea52b1dedfbc1797b963eddfbf212744341
              306837de6eea47b1a9ff1edeb4a30aa9a4 0000000080af4f2b1c483e0942b004618fbd23ec0b4                                        27d993c49bf98b6801cd30bd840af0a8b7554b6c9b60aeed8bdcabf
497       619 718a2e49fefa097576910af7ba3406     acea09486fd5257b4ecae                       1Q2WuR4re9TdtSrz4dRVFH7exrraCpAAoE     a0967b5e8527c5ddc728
                                                                                                                                    04a644d470ad29cfe6a905a172b6b688c69e07c314f864a40707cbd
              258dd358083ebcce80d25acdee99031d3a 00000000beecc05104c1cf910a44524f717be71686f                                        87c9ddb6270185a8d0c592c2f218f5af80ea1ce3f3322f501c997115
498       620 c5d968096ae6fa922b574b4b029029     339b751824aa0e76ad313                       1MxcQs2cmmwYV4DenJVN8FXuQfkEbmU4GK     5b282ceafd3e391b116
                                                                                                                                    04c020086915cb3b9a0d80bf6401bd9e718dd2f0659b8e83f5fe92f
              c22322e177db3d1687ec232688e85448a3 00000000ee4c3bfaae7ced8917c27b277b279e681f                                         49b90bff000501a343f2f0ed74b1d98332bff6cc71e6feee2b2fce2d
499       621 ce812a4a5f957822eccbc73088b58a     13bed9005c74e4557b27e5                     1E3ENaJ5UiVWHyzHvDa3jpnj1RUaKgdF4T      aa7f31130bb14209112
                                                                                                                                    043358c5ee940214ad48e22f1656d3c07959f225c65e38ad8bc9d46
              083a5b93aa0dae570903ffb67451440c6e 0000000045aa7ab90c20cf83d0206c6acdd431b529                                         829d8f3760941c48f4c263fd4802a98dd5fde1f2cb66b78f13ad9800
500       622 fc9effd076ca9d7ec61499a7225b01     26962ffd46930ed7a04f5c                     14kgv4or54hE78ooN2rUF2M7ZcsoUzNLfo      9e9a4cfc139cb058d50
                                                                                                                                    04be2210d640b4500ca34004b8fcae190dcddb69f1446f323dd73eb
              7439541b9f831082d7a9de2586e52edeed 000000003584db918b8667b768953ddff4489d4912                                         c76b2446ffbf33b87372566b6e0f86cbb49ba57ccfe9661daef38577
501       623 ca81735764001d116c2a61bebae135     87aee518a91822e3660db4                     18AxSTPQBiyYSWXkEXSRcW8faTTgmm3fE2      dce656d54e153b67ebd
                                                                                                                                    04207d208e730de96349ea03fb2857d2e1d4d3384d713d813dee90
              f1f5a1e79ad6153dc18c169ff94483e817b 0000000033818256a49ccc2a2a689f680aa67df17b                                        1b9a60c8cb5511a84f5ff78c76452b9800d1ed308b5ca5c048ea892
502       626 f89df2ba158a77492016ed9916157       6de2bef62858a41ba20bbf                     1Cc2FfUZSH8XigKurJWKcq9BGneeN9FZys     e87129fbfe4641ac42a18
                                                                                                                                    048d9ce4558989db84bc11e155ae47d335730bffbba225fbc7b6ae7
              7e802533ced473ab6379393e99efeddffe 000000004a7c386863b0f68ed98667aa7199f93e53                                         6849a6512892a0375dcc570cf03cf05a303173747d01d3219b462c0
503       627 2b932bb2b126624083e8a7c8de4d6b     daf51aa82c273881b60729                     1BVUWKJFvfnPmi8uG54cFX8JimvXcCKidP      c7ec4c3efc37120970c4
                                                                                                                                    049965ec7bd6981ee7fb3c7b18ef1f78023b12b608dc91632876083
              b123e029dfc7ef75f1ee2e673bd294f5f00 00000000959df6e8faf7b28a0e0610574f33856b74a                                       ebfa2096351d4e03270ef33b6e5f86e8f7e1bccd6177c277783edc1
504       629 941af6bcf066db41b30999ddd6e93       6b9c2888fccdc7e3e6c03                       1AgjGsKSYCsgFnFbkcy6v2Ck57jsYQcHYx    7de4fb06a962e65d1937
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 30 of
                                                           913
      A                       B                                       C                                            D                                          E
                                                                                                                                  0466a2e0ac54a0eeffc9472cd211a632ebf3a4a7f8fa065f596fd47d
              ab7895105c01cb3ed295262395494461b5 000000002c72cdf747e4fa6ad34a4bf6159cc65ab46                                      a8f7cff567a6e1b42c6997185592e73f41a7f8e370bedfdc5d2ae000
505       631 9bda798d0cd380192f98a0e74a4e05     2e069c15d23eb5a688107                       19gsNk9tYsWDHDVuYhqSbinkQB3hbdQFpq   34d8dc80888642e40c
                                                                                                                                  04d80f60b4a2c953e079283c169608752df6b74dca836d628092d4f
              6e56c9b6db17927e5965e36e1e61252a4 00000000ad2ac1c66306f65080200104623cb0c32f7                                       f3a85331466d2efb1204d2547e9bd011aa69e5bff555f0101f01c74
506       632 e393555886ed747b96401f1fec4a53f   e52c23886f2909e298e06                       1LZ2Equmc5kKuC7wmh9QxyyNXpJ4mcpVUs    3226fdd0f77f16667565
                                                                                                                                  0411e4d736a4e4b18131946bce5f7deefd2cee55f4bfe70b5137df3
              336e7ed6974b3a7311183c17ad195d99b 00000000188807140be26e081e596a8212ba14495                                         544638ef1560dd8e8cdd355cef1a833053f1db79b225bc4ff213edd
507       633 9a67c0be8e39c0d07cdf7f692b4ae68   158f13c8dce03a4d7315fa1                   1ALXNPRuNtkUHPSKzHek5EsBS373yW4H1E      96c7f8b5849780def3d6
                                                                                                                                  04eda8c9a6b3161d72a72d9d1c14ce2223ab7f985455758b6d9dbd
              0a6353fb131ec8102dce4356b979f99ae4 000000005a20199b7f8bd8c707171e792b2ca84b9e                                       8a7cf40b918cec0d5bd2f64eeeea526679ebd809aa42ea27680fa03
508       634 a532bab929999970fe9b6478a2c228     edc9a2483b7d3545d5e44c                     1CEKfZS6xqTadHmdfXKELeLCDMmwDkuNMe    4b84bcb270edd4213052d
                                                                                                                                  04f4255f440656e873f4a2754f19a5817b085982e710aad5b4b393b
              3559564682c53f13db90079f3afc0f54cc6 000000008b0f1bc19009361b30547a86588b0a3a00                                      843d46cc6535eadbc0ebe6dee1e60ce8bee1f68bded3f55db85402f
509       636 c7a81ad1fa5688e17ba21d6296345       d6f2dbbe1f744eff3cb21f                     18rJWTy2wFn3Abo2J1MwgAWQkQtxgnstFY   d49c226c0d60acda4f84
                                                                                                                                  045e468115eecc9a289b882e62e792cfc34d3781dadb6e366bf38cf
              a24cb94775ab64789f4a3fa31fb436b14ff 00000000b1ee19529a7c3b4b5ad198a4103404802c                                      5b6d61ed10971773630cb0fb2446533e8e31dd83a05971f997510b
510       638 1d6d825155c3f8801ea3ecc213dc1       eb1f7161e67c1b7bfb755e                     1C41aQvrJLmtN4RBhPMFiDPdaBj1b3cv6N   66cee3f9d2d2e6e32e979
                                                                                                                                  0425431cab951d2f385164e83c90dd73c5c40dd3a0cc544186f314f
              0ae846d06e9d3c453c567e9381779717e9 0000000010e9b57889d2eb77bb99a44cf06e1a80d0                                       8b23cf70c9dfb7dc7318cd60c33bde9a802e1898e42235e224a1b2f
511       640 c8363fe96f67fd6d59e550be8909ac     b1d18cc599bd472b335bcc                     1NCjd9VqpPrVvu4CvM6wjLqxidVGKx9E8S    52afdc9f16471786aa4c
                                                                                                                                  0465cc35ad2dec6551327e19b8b9de65f34d65787876047e5aaca0
              8ce144c09da2e66a94f475cbebda39c5c0c 00000000f139dfd20ba64eb915d36c026616a01e36                                      eae8fe74493bbb3ecc22cb93d19e0802c9315013e29ef305ed620a4
512       641 b49d306c2d180fc96841796efbcdc       cde0a6383583e40bf7f5d8                     1LZaCLKvN2XAc6K9vkDAbA8XZitRo97yuu   77541b3a840c200da5ff2
                                                                                                                                  04c66f569d1ea1ab6b3281ab1e3ae0c6e9530cae338931ab61654d
              b10711e0f39d6f8a3638a099d28fb70ec1c 00000000dc33f1794f744e76099e89015bb9de1860                                      3879dbc397b146c682e51451ba5c37905a0acae1babc0791c442ed
513       642 59a318b026e341ef91260982f2dcd       04867bf8f09d4bbac0930b                     13QLhuRNGX7Jczs3Sq4H3Hoj1fUtWF6EVt   9b26ccd9ff82968521d4ff
                                                                                                                                  049001a745c93571fe9d4e6f8a190cbb4ba57908413c89e38ad38af
              a0ede25bc0c0ca5ebc51f69d554782e572 000000006ded0e621cfacfcbab228781c8fb768d632                                      e443b7d3ffd5ddb0a0fceb38a27b1061aa4f3f0e88eaf8325316d95
514       643 38d9915b27f82bec804da789bcafd9     a41503f8ed3a26ff58d8b                       1PXUqyhwwUABEN2z2AyJo9Kej33AF8LvxW   eb4f577c2fa33d70dc36
                                                                                                                                  049bf73c652d7b2fb7eb50218fa7d8e354159d4f9dd795456b284b7
              a3544056c39be22b84099b599788fd8132 000000002689f3021912d78bc8d5b046d2828a75dc                                       e64547f033c67b73044a45f3ea61203bdd7c186634d5d7d336f0e88
515       645 300999a2783c80af472075c234f912     695905b8743222b9907a8d                     18QBVVBWHQq8v6Ca2YSbEcEhS2KRsWQpWZ    bfe8fa2b78cef1505b03
                                                                                                                                  04f3e53764f22e8b0d1e3a006756863278704319e4648b16bbaf48
              c10bdd9d0599fbe6e36653ec09176cac83 00000000417404b256f7fb76d9b6ec6a8077536369                                       198232fff5320f9dc8d6b3118678c1276e6274e7c1f5f9b2773cc174
516       646 c6e499a55592ac62f0153a4f9663d8     d120ac8ad1aa246b6e9da1                     1Gi2GE1zmL9oh44kfDgBsSVrAfH4yifJzT    364a3b500305819b7a87
                                                                                                                                  04fb1803f0cd3691bcdaf4d3d3076f6273dbe23c27a6dcd8c02924c7
              03cb96900693a9de9ed63e9b40efa54d57 00000000292b0f6a658cfab5e4d69a7d5753a6fef74                                      6b2998f49293961eea489b34cdb10df52c70df89dd00153b6ff8d91
517       647 17f8c94607c9c875f545a9f5517b05     ced4ef82e7026042a97de                       1NT9PgQjMb6d7QjgQJKq5RmmJujEnStT6A   ea9dadabfe0ac1ce897
                                                                                                                                  043341e52283d0db91016ee45228cfc8b88929c8026fe30b856fbfc
              e2ce11cfe4162d88347262841e9cb5f1fa2 0000000055f9514359114a754ab74471f39a5fe603                                      e0d8ea06765b4fba445352432f57d1eab1d81674b100ded326e2b8
518       648 fa6abd8f9a26d4d91d85e9ef4726f       4ca6d05ec14e2d03dbd626                     179oK2qK7e52BZsRRHmyfFAXP2Tkkn2Zrp   365f143ca8835fde4665e
                                                                                                                                  044fa0faa06b1ac7edb5e845bf9891144488bad8d5d523aa3c8e176
              ea6195b5f73da179261ff356536dcf8db78 00000000a99927e355bb8699c583c2214cc796c42a                                      e105b456e9a062d4ab80f1446bd9dae69421948d124493bc0b9f4ff
519       649 096bc5c1e048d071e52121d49c57b       a28b82337979b60ef3af1d                     1QJ1uJTiJqWtbZX64nxT3Wmh5ExVrY4y3F   8240062f119759aa197a
                                                                                                                                  041f79952d016b7e983dcfbffafc97dd69d631ca2f05e8424f2c6a2af
              81b436dd80442ed552e36c5e02f7586240 00000000d3ebca0f1cf140987959ba9231e9da43f3f                                      636ffcb9777804afa8fd7aa665dbeb6b9ebc8bfe62ab2ba88bea535
520       650 4ea2e5db591ef2ba02362ada9647ad     76aed02d0cfe9d88b71d7                       1LcKE8oCKP668wukHAvTYyGWtFXA3RPard   949fdad922faa0e2ee
                                                                                                                                  04c11f4418d1757ed8e93339646e4634a079f99e8c2f8265f06c96f
              3701062be62913c74ecc3095e70736891e 000000008e1bd9998d126a037a31e20c2be174f6c7                                       1f16ab562ba5201274fd87a9a0a5d5c0349b2ff0b6fb7f72313084c6
521       652 e3e5714af53718daf56ed436c30a87     60ba32d1cfe2498f570cc7                     1GzuqD4Lc1ShZ2NSSRJk2cDhfsdNx1iZzR    e42fa7cd47763b28c13
                                                                                                                                  04bb88c71204ee63aba0dd121556949b28641204c7b2fde598b8a0
              7f49a5f3366bbeb8b66658df0dd7330fe28 00000000563679ac0304f948a6a515b06077b3b6ef                                      d0995aa451886a7dd8981d6e66a13d119b90baa9c27df83823f8b2
522       653 9c12d09761816f2a946eaba267add       118036d9dbe4ef32122597                     1H3bAkRohuVeJrJ8zyViop4rW4v1JN2Ee9   8785fcf94d4fe48582fc70
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 31 of
                                                            913
      A                        B                                       C                                             D                                           E
                                                                                                                                    040ef30ae3a5d624fa25d881744ecc63a8d1793e9f0c119a6de5bf0
              5889a7f8bbdaaad6bef9d568a27a430d4e 00000000f977441badb36a6bbac2057f7c6464dea8                                         c25d08dc489fae80edbeefed4d4b152e0507d30d240c67398c42ae4
523       654 b60750f9ef94fcffbba49581578b77     3fabde00636803ae536534                     1kJiZDVzv9n8GwiYoPUG8w82P43NhK8CD       aaa6e53b39e1120fc2db
                                                                                                                                    04a4dc4d8a31f3bb6c00fb22d1fad91f064c198de2af65e5bd29126
              fcb021cb0a02ed5032b97ef2db5e66c67c3 00000000180b5bdbeb61d547a04adf658f7c9be695                                        a4a2698c9af3ac6e762de853c813b17e84bf29cd53de38bb9b2d3c5
524       655 8285956dab5294baf14078c0568e9       cd2c5d8fdf3e27e022d833                     1PjPzeprKwrT25AMGEEKWirpbZupk1aHSo     16040bc57c45cbfee068
                                                                                                                                    04afd8a57994c2a01706189b8bb0bda3e69055d2d90645f4e1a38b
              3b8ab8eab401025167574ef585c2135d6f 00000000915f7a477e3df905e1625c9e59ce63e6c2                                         fc41f44cac11f235f9366b5a11dca2298f84e862ac928268d20b4a50
525       656 54dde547d75307674aa854bbc8c668     6fa349f427b9cc314a4a76                     1Gx9f19Vzm7hdcZwf36iYdKhR57voQU3j1      f44e7ae62f77cdb08b35
                                                                                                                                    04739a32bab32aa66b1d0a2a67ec802aed4f98fdee0ee7c05c2e21f
              3f48ddd137f019fddc607b2368c8231b6ca 00000000219c44b7a974528cfe22f831631ba20a4b                                        6b33554d00327f0ae05e3af118a2bceebfed6e6f0d8fc274a78502f0
526       657 e3184df5f9a2ea44c60eda58b8395       d8e7a238918d1d2f13aec3                     1ELnjbTsUWVZFp2rwAXPJs6hxdC7wG99i9     1458762d407f5615819
                                                                                                                                    04434e62a1af1e42dd0bc9506abf7ffc834bbffdbc77222061a94726
              c7d09da78dbb9333ac16aae5ff267a7726 00000000de071e247a1f44be9908714f0cc8282e2d                                         459c693d99f3a1d88959b8d2a2e4212870042988da7571c9bc328a
527       659 b5c07867bf1cf20b6183415096dde3     dcdf7d2c4b3dbca9a624d3                     12VXhZdAFojTg6Qz9am9LgghA8eYYiyqK1      2dc02f7f62fbffa46859
                                                                                                                                    0460f3c62a62cf99b5a8b02abe5a5bd89378cb3dc3565d91ee6a809
              f31ea902c012f14f741c318dca15af3b53c 00000000ef6644f79c0e3363c0359de10bc485d9d0                                        39e34371757c5cd7de00d029f2ae79e933ae3c66920e979ca7c226
528       660 3bda9bec5cfef89f61a631b79407f       32af7c8097b325b54a2497                     1PsUpBKZJeMkWJcQP1P3ficpVh3XxCzL3o     211ec8b9862a9aa534c4b
                                                                                                                                    045737f595f1a2eb0a4e2d342ab3d16effdba919845c939b59688ce
              df64e385f1c0d40d81b54766478ccfb4256 0000000067329a9d48d204813cc35e8b89a8c476f2                                        24b7fb401497f599dfe56537cf06c2343539e9131fd36709f34d492f
529       661 aa7b1773c69887e89bbe06844dfc3       92d92f58691b9535b8da63                     1HuNwnDbDbmoYvjz6nwC9U4kwBneFE5ksP     67a1b465d02a11de1cd
                                                                                                                                    04d9354c0c02e9d2c91aa87328624b12dd1aea40ef2360501704ad
              96755abe3584acfec3b57ff50da44ec6848 00000000ae07b04e64e658c2dd85bfab0da646352a                                        f0cdcb9d3eab669ffb986a85f49b9827ca89cd1a8704b3a7f52c47bf
530       662 2fd5635a906958869cf24134abd63       42037940dd0d18ea6ed8a4                     113pDtuGGMmKRkHS63UdsMNAQDHT7qcQEc     36201f78fb24edc32a12
                                                                                                                                    041d0989c41bcca9a869027352a89f7b71e704dbce30fa6bb5bd091
              d4713853a31daeebd0d7582dc1b033b03 00000000158b0585927acbb1fec533a7883045dabff                                         388dc7140210f05805e385823a19553d1d145a17cfca5cab3a0f435
531       663 9db62183446e4d0149098300222d470 45a3ee95fb9750a514344                         14c5uQYWBFPfwwRpmMud8GGj7tFAfC7fE5      8d0562b3b304d464ca1c
                                                                                                                                    0430f0fba5217848feb767c022d10c135023e9869beee7f5f8d5a41
              190ec0e9cb1c15b84824f0bdc7c5f2cf94e 00000000314adfb954aa27794bf6015ff65112ad64a                                       501f05e02586783db5a99d825de7883738c05231780a3fcadc3f26d
532       664 8186b5f58d4d8c2cbc0d7835d46df       df179338e979108277226                       1EYBpXxX6o2p6EyH4ghzNGiVV3yN75C3St    29d9b6b44cfb282c745e
                                                                                                                                    04b7bc21d39d6243a2a85e0d505370c61d2fdac72f3c197498abf08
              f0fd0c7dcd26c837e55d4bb07638a10c1a3 000000002c366a1d494cfe69187059aa125ba410b9                                        78c2cda1a75a90b57c47f4907564ca865c97d8e34295bfe57f60a3d
533       667 3bcbf6f968101d909917fc01dc3b0       779ac6dcda38d7e6711fbe                     181ErC1SkXTZpeeZFp1aeybbxRzkMBqK4C     9e8748cec10755bdf358
                                                                                                                                    040c5edd45f14597bb2560a7ea62de3a0e311bee36e5ab4fb73fc99
              1415e98024ffc168fa4d78cc82534e96ce4 0000000062f7c49b1b1fd14cac362c40affbf322e40c                                      8e9f6cf0a9f4f6cfa7aed0573a94aedd653d9ab0fce8c7ab3fc09bb1
534       669 73adaae18134782a0a82984954975       9f2603148e62ae95ac9f                         1NGoEojNPxaecxfcY5Dsj5S6fMhuWcsJRL   e4920a7aa9334285ba9
                                                                                                                                    043ea77f2d38564bd72f040d9993e91b0b74baa01ef1f2bf170f93a
              7242b388acbc0ffc05a8c50c2eb9c22d059 00000000bb7f77903d7ebcd8849cc4c6570bbd52e6                                        6e3c9c52b0977c54bd702fddc8dfaf730fec498173fda1eaa50c6362
535       670 a0db82bdd0071351a2804a4d20947       23f6ee341e8e67241251fc                     1FZfMb57dyAe5DmVaG8tbK6fTNZ998JdvW     e898199ecd55513a59c
                                                                                                                                    04eaedca3318c5930289c7771ed31cfa9e9010c72858278f28daef5
              300bc4662e5e573fec5bc2433c2301aa92 000000009e48aa3498ce546a1cbfccbc083e080108                                         5cc9355db49fda3f0f8f0ad6dd70d4644d9a7f293de17eab81accde0
536       671 0099f708767ec96ed09681f816e61f     b06e0ad4bcea59c74a1af1                     1E67u3oHurszFKsRujmCkRi75zPSaAQGRF      ff06b4dce368fd1317b
                                                                                                                                    0476ada3818119b03659cbcd9c78534a83a1a3fb65ba48362e5bf0
              7b34ee4ca9f01ad537a2e36731668fb73e 000000005d0ceb9dfcec53ef56b48f949f6e7a4e76b                                        6cd75df47ac3d7cddafe1bece28cc025328337ac39bcc226633eba9
537       672 8842c18564c27690abe5463dce3777     6fe9641fd02beff7134b4                       19BDxGyDHdnyCFKEBowWBmupnw2L16xLaD     7886e92bd85ee9ddec81f
                                                                                                                                    04981f547ddd67443a7624c9f8f0afbefa7345d9771b0712c19596b
              b10def82b147c9acff52707a16f878506ed 00000000c12782db7d1c20d4f97cef3469da5f9db7c                                       454cd2704d9528776b3897f228aaa4180254174c3da363dcf763ba
538       674 1ec5246a2fee4b50dc73586cba29c       4977e97cefd7e9d0cdf06                       1FBe6tz5oFearpKpxJVizHMj4PhUd8YSVE    a1b85b3ba081ae4a06c6c
                                                                                                                                    0406307788dfab7f8f53b6a24cfb330da1773112db67011d064c2a0
              079cf9524b419b491cacc076423f18290f6 00000000ff1f5a558c320074a15d59eaa0f05e98f72                                       e0f1aea55eaf246a418f9a132760c0394d246291f8d4a2184c08027
539       677 3f1e24ee67b87a92dddde82fc034f       58075f69ad3303eb9c759                       1532EFaUjBBZJYPnb888aQB5sHTNWCeytN    9bd0574dfd65d162bd0d
                                                                                                                                    04b4478b7e07b3d7f1058f321366f0766d74ad1dd3a87814a744fa5
              09548672c43aa25def69fc7a7a0e1463ea 00000000038ba6aef61ecafa4361db063b2b86f242                                         c2a197072f849cfb0d4608079277d704174aeaf97b4eaa5f5b2484f
540       678 7b671209ab1c0918e9fff9e1a2b4af     02b0ac857253f13461eb5a                     18U2VSUxosM4tpEj5CrfRsY96Zw3bxAAPi      5b56adf828e2893572ae
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 32 of
                                                            913
      A                        B                                       C                                             D                                         E
                                                                                                                                   04d54e92ef8225c53119e3b8887d2f331114128b2d719b05386c4b
              7fef48a33717c581dec108f76d53c6ed9f3 00000000144cf235e3c011e236d261bf535720eebf6                                      d44f5f44d0932cbe5888a517c1edcd7df6e2ce4898384c23d78a46c
541       679 d5c354ca83e02c64dbfa9b1a9026e       ead83ceb1e9fc1e5e4c16                       1L5Af2xjnA4aM1x3RtZza7e4jRL6ejE9n8   998d88b41bb8d0196dfc6
                                                                                                                                   04ca9d56f10a4f2fdf85a9b6ae4c12607b36097ab2423e03abd8a40
              f72eee188d834179294d724b5e8b16620f 000000001943f7332d6eed79dd7c66f37c571c47f51                                       b2ccdadb5b0ff749a0782307ed1ff61ec0d7232183d60f11db85c480
542       680 ef0963378cff5e7bcd7dac86e3503b     faa9f34efd13e3f4e181c                       13LTHn9r7WdSkbo2ewwf2pvvJNUtMaEw9V    5541901b1f88f2ce023
                                                                                                                                   04995280cc2d9cfc739b42bf361c96ac3d6bdf030c8afffa9f5df76ff5
              0d31eb988e57808e6918dde6a8e6acc19c 000000008c3c1a85063bc181d4ff51425209ba6788                                        6ca992bcb9c9e3f18bf9bd81811d44046dab06d7dc5941d99e87fc0
543       681 6622fdeae1af0e132816ca4448d865     a0f85c473667620bed5780                     19yH8Y9qdDps3d3UtvbDPPbHMrCeFHz8qD     b78063c48a4232092
                                                                                                                                   04df4859b2f06180d770435a7becafc91097dc6500d52012044c523
              3b5237257da3efe8eb36276b37469f219f 00000000d3d00462bebfb057d6c3eb931a7690447a                                        3e0a250666d1b63ad3c09e461822fa70515fa7c1241d0dae8183f86
544       682 074bc9b5607aa970c6150a7242ec3d     31b10f0db37b150ed4c08b                     1E4SxpwA9oDbXrJnhEMZqBANtt7YhybWrz     46f747e97ac8c2dd2bef
                                                                                                                                   04242a8375a41bfaa717e967df39f910a5aaf5dab2e249addca4036
              40e3fb372376a018f43cd39ca7ad6a1a01 00000000cdecc1f6931a75229cdfe318c0501eb6b4f                                       a0b144831ac4771bb67422879b2298faed08cca4dc5c9876a0d857c
545       683 04e988bd0b70428ffa94894659ec9c     a3fa8633967d39f4a7430                       1GSDEcBnVmBmxQHF1R8tDE7a9UL3rZ9po4    70e6410134cf8d5693e8
                                                                                                                                   04162cbb255ee01124d1c40a5419f052313b8fa74f392d9a4fc09f8
              6847c6128254b7f10a1fe0168efbd232d1 00000000cfe570ffe54c951eee22ad4061275e6bb7e                                       405dfbdd26c8fee8d2ace02b4b9af9d39c0227950f261f0bdc55bedf
546       684 793e9fc17be729bb153f1b31fc9216     8790339860535b0c341dd                       18GRjZxoAGwkxQas5YFWisTYT9eRdiRTCw    45f190343d2e644376e
                                                                                                                                   048303dbe18c34da6c9423cd005024b02edfd6c4463808dad69b5b
              ceb97d8e9e495ef6a0fdca97f78f7ac7811 0000000070ac1f16e6ee73ed5fd4cd0b095844be25                                       981ced29baf5d38b006de01135b0dbb3e50044ab04cdabe9df9051
547       686 dd7b2b6b786dc8f0816874d5e6d24       7eafc617d86e54f0432b94                     1PcHZoLxUUjh5LmqNjFWD6UgySjzaJv96d    3804a9c391af3da2e677a0
                                                                                                                                   04c8666ed18c5aeecfafba9d82f4c287be02c7cb8665ff85b5a15c23
              53faa3a83101c1648981b50df9de5d6facf 000000004f51ff3b75ee624c32e5b1fdc911bd0c071                                      4228494d659e57b08fb8cbbd6b698f81cb0757fbc3eb5ca86637ee1
548       689 b4f7c614623800ad9d3f38f1b8bf2       04b00e192fd1d375fa452                       1D7JjEF91gXKM4NdYFTtB4MCyJgfQLDGhe   3fa4acc55a4641d3cbc
                                                                                                                                   047799f64d3805c267d3d30c1303bdefbed780bc141ed6e033068d
              3e9b07de0da9f464829ea870439b931357 000000004d46a24e850882dfc0f3397636f7785c388                                       90fba706b7f4dd7536d9fd3a7246d4386ce2d27ccda80dbf2369b59
549       692 dfbaa34dbb8a4ce6ecdead77ae9bc1     f28a5e910effa29e070a8                       16fphReCgSZyQLoAi9vFKNPtytq9Bk6XQg    e227edc67c2ed0b51d0f7
                                                                                                                                   04d6103fb4819154dcb9af014893bac29e09663106181dca9fff69a
              9ab71740a3014a9f0756a6b603fb6f1829 00000000dd5f6e368fdc0d79b77c69b56299953636                                        26aabbebf094ee7102aab045d12f88eaf6d5c162511efacc7abe4c4
550       694 6e816cf3fd80bc67b9afb0a1e6801b     67d711a02643d7a46e4e23                     179GiVMKtPQcRMx3obUFQBcqAHCjJG5X2K     bc8599c062ae210e817a
                                                                                                                                   0417aa0dc01a51b471b6f8c2bc19368883cc997d6183adb278877c1
              a29ae012c453df9daee68740a884b11acd 000000006815fb54c6c4871d67a80a3f4af24ae4032                                       b17c560f4b5b6c702bf986fa189c63dc81f00195bb6bdfc8b49fb912
551       695 e03b0c0ea3f3248887e3beb6695b5b     198b66753170d75cec02c                       15Me5i7uVLgc8ktZHHMzkMLGFzkm1RGn1Z    3212fbb32e3b7cd52f3
                                                                                                                                   045f6d21ba3a8da9ed6880f075450dd1e203b8a94c88983434992c
              bd34e0476abb5a2b8d49ef1f1ea26e9bae 00000000438ef100a73793939192b5d3b2b6efb59e                                        ca4d4b82651c1d49ce6bc7b190377c36c696ef200ac245e77e02257
552       696 6162035228b7dc34edeeacab53aa40     e0e60bed3a3f599027ada6                     1DDYqSw7VQmFqv562Ji9gtBzGMHQ2e9ueM     d15876bec409f7792f3f3
                                                                                                                                   0453661bf665b39569a86d1b03a1833500a1d2985942fcacb0cf3a8
              d347053c660613b5ab6700963c94eba2df 000000008010738f01223f740b6881d3c86fc05b0dd                                       547a525590ed4cba651a518639181b3aeabb742393de36920f9947
553       698 557eae4434573e1429c014071b5756     4ce8b20e6300f448a904c                       14bz2YUvxEWAhYk7EkVznU3pJC36Lq9967    aab51ca7ab3d082444820
                                                                                                                                   04f76a7cfec0fc2ea65e200bc21e38ced173fae04a474c475d495b5e
              17573dc4eed8e66e5f8b83395ce09fd8aa 0000000084d973c18381c87a63a2430ad2eff1d849                                        e39d2576b3e501df98aa9f14b98e7669c115ca6b036f4599c34e0cd
554       700 50eea51a3a0586f0655b41fe06eb19     34ec34e3bfd78ffd3cd9c1                     1CTzd8byMYyLenWoKjWrxV49PXVm3DJqQr     c5bb253386076e40789
                                                                                                                                   048ca8411133b54cc8c940301f30ffbd6460427b825e82e0d83d654
              0250a9caf09f36448089bc7900959817dff 000000009185a6d894df317ab79ff4ea68bcd9b7bd                                       2cebc17a27ec01985e162c1248a9c9f228d61440647834c655756fc
555       701 9501b6512110cbeae16fa50c5da1c       972888de20a9e4ba9c06d5                     1MyyB8owJfx7GhAiS8oK2VLgjARjpX6dvR    84f53c329e448f077a7c
                                                                                                                                   04068b2e7925ae453c9609323aaacd6f6539603327f1e6581f1d9d3
              d70351067d753ce7eb14be7757787abec8 00000000b0b1a85adf0d820cb132d663ae799a4c65                                        ec99037499b520426094519afed77f887c645ef1d8ea4ba41e4671e
556       704 1cfecee93a20f65ed0cbbafeefd330     d3333673f28cda68f7be9c                     1FxEr98WpyobbhxXRKWH4zTZACSkaT9E7o     247bd5a094ae46a18b20
                                                                                                                                   0407583fd36e5f2caf88e97676c9513adc2befaa6866ac36c7880d0
              81e1b4d46bd99a7bed77ef1c6aa1a4ee10 000000004ebe43b15565f9a42d99481d4a4188059d                                        9b7914301b2ad1e30f63d244e8d3268202e59937c61aa78aa102e6
557       705 acb7fc9b2b61841b2f116a39ef4cf0     803d6071906b6804e9d4fe                     17KqPU8qMddkQ9h15JrL9FzvsGhPK9wh1u     ee9c14e8bdc630af08d3a
                                                                                                                                   048653f19ee67f0df56605bd91e4dd385d3cee7ce2d70fdcca42ac5
              1418319b11188f8692aa85e41e67bc7e04 000000006f6709b76bed31001b32309167757007aa                                        2be9ce200315c9538aa39ce544dc4897663701deeb8971dc9b6f17
558       706 a3dd234ccb585afa0177a874c96cda     4fb899f8168c8e9c084b1a                     1GnNi66LXhirV5st2YL7ttfMaYHyLgAvpW     3c70ecf1c42bdb95ec044
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 33 of
                                                           913
      A                       B                                      C                                             D                                           E
                                                                                                                                   04fb85999eba791eaba8e15ca2182864bebe7cf41affa4ed4c25a37
              bf6d1f4d6155853304ace4df4328e02ac74 0000000060b5d78901f42d7caafa58a3a650503021                                       1bf48bf052a9c1966dd8a4004889ab30ea1af2a335f1bccf3f86673c
559       709 97fc4bb7ee129c080e6b03be2a4c6       80313f4f8ff30face3d066                     16LdiHympMFsakyiBpSqEwrCvJZnzugsow    eb77befd773c4ec62cd
                                                                                                                                   04dcc9565f990b57e7651e03007989052371cc62460903d78402a4
              3d84bffe18ab5f145aee829cd174e959fe8 00000000791fb1702dd6462b58168d1d93dd26fb6f                                       6c460a155408874198ee0df0f88cdf10b700c16be9d04c0309d5d02
560       710 ffc596122d5e1819381c7045d693f       4755e350c319f17d208645                     14cTK7e9nXWTRwrhhxBtiFVcppWUq2khTi    3bb7e0834762eaabd1a28
                                                                                                                                   0479e1f3a7e2fbad94eba64804da8659910a68cba866e03cb1625cc
              02d66006ed338fadc068ab4f06af867d65 0000000002d22a938ca04106547b35996f909f1b82                                        7b0bcc0188294e80661e3012246fc95f225ca7838dd9c2ee3c2cfa7f
561       711 12b8675fb9141d23143ce271052817     16389f2a97f0ef56b4b838                     1A2qCHR1sveBGtRztFuEAxnPJ9yc689Crz     c3e5d8804781bb481b5
                                                                                                                                   049be25f72c268abfd121ab11addaa42cf328c35dc3996d5fc80f535
              3d46433b9c7cbb0345b88dc032273a8d41 000000001eed32ce8c925d0ce77ce5940c08378f99                                        6be7bdcb050b3fec399aa8c3877d7e5a3f9b163b758f16aa4cc00fb
562       712 c9cfc4290712bdbf39a1374be55236     7c67090338e23f956b2668                     1BMLJt3Evpkm6D279N2hSyBzmJvJoJZaJG     b1e01893fb567502a6c
                                                                                                                                   048d0e5274df726801845bf3a3d50596606f5de93c0b68e73e590fa
              18687c2987f739b4afb377242751faae09 000000001b210aa3f5277e13754df8de4ba97804ba                                        8444fb91fd18b60f8928c64b31bd7db5e467ab813f61b9e06206116
563       713 4bf517db58c1387b80397d3097d3e8     b0f0fe370c34f18559bc50                     17UTH1UQESg5mhJuYGmZVfU5zpwgiiimG2     01f4239c1b48138ed204
                                                                                                                                   042dd7d7e75b898db6b0b5871cce89d35f820f444ed5f1dc3600c45
              cb362ddd8816c5f280e9aabe33a4856410 00000000b60efe1822717bdb70ea1bf8e3a33c3d5c                                        09d0b7a9d0a0fe769a09a6d7fc70b0b7c69cb8e373335c6ffdd16f13
564       714 75e556ac96816e1d631206a1641ff4     b0cf6ff42a96e93368b9fa                     1Mc9irBdXAWdLg1DyHrPQkZRH9pWxtwNKz     1f063a32ae789b6f799
                                                                                                                                   0468b6672e58e1f552f2279312bb680ee1e0e6c2832139731cdee7
              09ac9b8760eba9199ab764c348395ea4ee 00000000c99ff7745c9a2d493a4cb10be61ca52f86e                                       3482d5c3792e37453a9ae1480bddfa9a6b7e022b312f9f8451eb8b
565       715 dcddb2c8dc9cfa5b70159e043f9520     f6a0e805664cdbd68c7d6                       1PSTHxT4nCvJ7bkhhwNDggpFNVRLTVRk2V    76154bdb9e6804ae9df9cb
                                                                                                                                   0491515a83289a7d2133d3b74f0a34d5fb3ba7bdeb4a42f73b90e5
              eaa82ef14c58bb5909350df6926ad9a23c 0000000002486c11d719888893ada10ad32cd61805                                        4fd12bca725956513a5641fbd155f094ddfcece5076563aa72fa447
566       716 5f59f75226670831412115d083412c     6d7ca7db047d95fe7733de                     1DXDzHsijXajvtWtGrkmJwnpcj8v8p4HUZ     d4c525912338d0cc57a38
                                                                                                                                   04cf6f3af09ab6aef07d968a969f6451fc7932a0c799c059d87a0c40
              978fab1e24891ebbe196acabc8b7d64be4 00000000cf9274eb4bc9d220d00c348a3955b3f6ab                                        7429cae178516e7a4cff352aad5782a5020ab9977ece8a2a3695b2
567       717 d67a81de91268374e17134b915580e     76e423bca412c7bfd288f1                     1LHtUhAWepPKCCuJVnrRC3vrBsC8raVLFT     563b6dcfe9087815a250
                                                                                                                                   04ecf283fea68ef246e68bd697f098843f432d949c02213d02a7a23
              670ebd382379ffd751b0ef144f819223faa 0000000090fd8059294d0cf84fd0278e8c618ca0ad0                                      e7f122b4939194a8bb21b0cffced639bb32fe05befda1abc73bec456
568       719 c4af29c13cdc2bba71a092b2e8ec9       9f712c0ec6c22fc216df0                       15jqawy4NJNZrpVk6WsHucecVKs79zWuWr   412fb157de103d10b81
                                                                                                                                   04d8a0a761755f22db14f481cd8f44f60718d52aabf36f2f39dcd41d
              3a4d6313e6f76ed7d51b5fc8565eefa50a 000000005443178dfe42ea11ff3588d9b404c2584e                                        ee746607104893623733afb5333ecb5aea2f8e823b8cc7bdb6355a
569       721 ec7fefeb56b5fa0498cf7c5f3ab306     886d3c0d798d4e9a67ae5a                     1H5eAaBYa5dK2TTnPpnBk591hF8WxjWqtL     2b7b315692564da39017
                                                                                                                                   04835f08e8eb44f30bb78ef62d20dcaeeb2c8a64c6ad638f1bb4a94
              17e017e74707be1ef24ccdd7f15bc5edccb 000000000033b4ee1cc40f05145b1a3987cca24735                                       3fa1fd5d4a0219a7c65484e4b02c8ae8d8dfe29eb342cfd47841fa7
570       722 b407d455ff6307f373649caed12c6       89e7e23082996e2fe7c899                     1CWB5hcQYX28UPx6TccgPMwPrZjAA1ecQ5    b63717c802f989f5fd09
                                                                                                                                   04bd7741988aaf3838a9576fc3b15561a56a20e4c16a47b751603fc
              a036fe7e74319bf123d1bf23164353aefca 000000000452ee8a3bea263fc991f365968043fc5cd                                      578c1e33bdf4b3a66eefe05ae49dc3aeef523269f99356563b2abcc
571       723 95cba47efe1565694e91bb0dab4e8       cbf581c88516f573355ee                       18pTGoiQ75ABJTqjYYBHaqHVcKsnDkMYQa   1de7656e0080c9f9420a
                                                                                                                                   04a16adfa80418fd13e8f129a096b5a7a15c2e859aea3577a8840e
              daf9ef728b9e8bdc41bf1e8cc6d34b09725 0000000053fe3cb3bea4439a1b901b16a68ad0a790                                       70bea5a5e510c6df689e23e4e05d9779b48fa332da993fc3c7e6c45
572       724 0bb52662ff42a1c6f56f33cbd9621       b82c3cb0bae6be33e9d14a                     17FSwcv61SfE86XxhrqLMLRHug2vgc5c5m    633baf7d57bae45d060be
                                                                                                                                   041f77bf177fa6203f93b99215c94e0d6967d18ef766033da43af3b
              68b992960834c18da656e205f09ebbd59f 000000001c7eb6ab129cf14659aea1f77f6e116ea8d                                       3cd035899105ff11ee282d560e9d58f3d02a7b05eb8666f45a46ebe
573       727 ca42566145ee400adb4834a0b4991d     a2193182b08eae6ecf5f7                       1BHEaAyq1SstBkKm45MVxW5yQn1ZVeDAJe    1139cc937b6f058763aa
                                                                                                                                   04c47cfaca0c2538cb204851ea30e3526777de3cee6fc83b3d48b45
              57daec256099dbb55e9f2012358b0123c5 00000000ce8f753a6df03ffba3ed05db6cf79013e79                                       d026ea4de5ec26cc20cba42d4e5d7bb160e78c62c3b7b895fdefa99
574       729 c0530b8cb82c12cab48031f129c793     b7d20c87e0e88b7672fbf                       1QGiRWdAwZSE9QHrcxqusjCfPwYiADZx6o    b0b1a6585bead34249bc
                                                                                                                                   040481880ae86255cdf0a9f66a8c252abd1ebb70083b5ba6195eee
              18b5175c94e667eb128038f273ba086764 0000000019d382666db9959df7d76b1d3a68230dfe                                        b2609aadaf85f60ba3f882ac6e0d8a6973454553b6a311fa39d9fc5f
575       731 52f5c484b5d79bb757b701225cafeb     4ae9b6ab817260c02927a6                     1KrtHQVV25GcDXU9G3yaTeynFGXBSPu8yB     d459988accd2103b89a4
                                                                                                                                   04f13c34a8c32311739bc2230d471404c2752397956fa64dd19f09b
              ec26539b7bd6c264efeb609b1159de4b78 00000000ddd47166f0e4c39fb2db653955cdc9bef87                                       32eac0f3665eaa3133c86ed1b6282f49afe6e0841fdc2d4a9cfc5d1f
576       732 f27830f77027e9b4e5523b40e15d0f     530e8844153c13faabe07                       1RkgYszBm15XCj7SVxF29xpspuU6snCSB     ad0c47056b6e2fbf013
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 34 of
                                                            913
      A                       B                                       C                                             D                                          E
                                                                                                                                   04ec8936a6afca7636082f062d13acda421a4444c2a7c69d15fe57b
              2bd7e754ddc5416e579a9aa54f93e9aa53 000000003792ca071d4b698890b315448e6208f9f5                                        097d89bcb9f8e1aecb96a56281f7100ded97fe41ae117fc0f9f844a4
577       733 af3b9c0ac8194462b22856b806e15e     91ed88bebd3ed52012a505                     13ZoLW3cEu3h8PoFg5dw8hp947Q2YbXV47     2160830e67559556ce5
                                                                                                                                   04cb0d7c51e58b7bb1e38e766cec662acdc106f0e2d941ed75db40a
              871372ea8106dc35f1fe45506d78a24d07 000000007f65dc5a5681c9de6fcdfec7f68aa67af923                                      689c26324c2464fe96e832cf26f12fddc29a81a09d3210a3741b1d7
578       734 3ae0efaa5017b902dfc1d287741e79     af236f151cbffaf8e26c                         175aRoo3z9N1fdQwj6Zmh6yvYx6AtwRe4Y   bda8e5774ddc4c64b60b
                                                                                                                                   041d4902338b02c0398d57bdce283b9df0af5cd1ff87d65404e12cd
              b7b2b41bd7e219fe2d5543e196dc91d3fd 000000005e132ed894791add9a4e71175ead568b4                                         db170a2d10289f924a17bbff522db6194ea359ed8389ea9374bb50
579       735 72f1696a78f59a127ebcad9cb2bb3b     e197de381364f9e965a491a                   1PzBYSR2qjKMgBXhFqS4oUte3Q6ANAvNGv      797b2902a3fa59e8c0fe0
                                                                                                                                   04ee90145f166a6a0cab6a1b65c80d9e855d14e8e011eda78c6a33
              bba9efba08eaebe56f3ce26c388aba9dc5 00000000c39060871c6665d8307228083949ced665                                        0ba36516a61d0b8088eea4538af98f3e8036a6bbc4662613f495e9f
580       740 58677a6cd46ee93654bd3094a1d534     2605b764b2ffd52bac8d7d                     1K4WHif9Dafk4hP3cgYfYLdJf2ZckDVCh4     c20b5c680cde791e8531d
                                                                                                                                   0481ed3dc28473d702d7e832506d0c59bcd5a0874971c8d98b5a5b
              a05d8568954356ac355e7433b992c7aac4 000000006e86c045f9802af84992d9b1d5f099157b                                        d895950b6710ad4d0e2413a28afbd8b0387382c57d55aeb6247201
581       741 2529e85e0acbd11b349200fa291720     9eb89328477ce57ec6f038                     1H8xEqy87JznjoKakuyJqv5VBeBuW5Wkrx     464c1005585415522cfa51
                                                                                                                                   045827f12e54c834e51d97054b77fa001e479802f35cbe13f422204
              04916fa6032abc23bef344520843a70790 00000000731219aec041addd2c99cea903071350b0                                        9b395d1bd6d824d4711817dff6e776ea9787840c64ecd9e40e761df
582       743 47361c31a1187a5a0fbb53bbdf77a8     944fc2988bbec86877abaa                     14o4kbHFVQXJZqygEBCJUJTNGaM5G7w3Sw     4bbc76b3d2395e2bf969
                                                                                                                                   045060343293c7e34cd314160e596d584e9ac929ad92933036f4ba
              47e3078794901a499c4416873ad37cd47a 00000000349816587f5e5a9095174256b53c5f4572                                        82a6d3abf8c1b1b8fb0e863d29aa3c6f50991a202d72a8ed0260ba5
583       744 cbbf7b36bfeb2a8b469ced0e2d40a9     22e3ef5362db55ab026620                     194QWDkvD9jZSaHtA2ffUEdenwQBiGyBWK     ce627dbb5044a218cc77c
                                                                                                                                   04a1ee11de45917d9bc57b668ddc633a7c2949768776e5eb1f73dd
              0c6af4d648111cfedc3a054fb7dd85cafaf1 00000000bb31c71c439638b4a79f4bd26bc4b3b64d                                      208cea546c93eeb4b988a035f39860d47cca4e42e4a555fd3742404
584       745 f9f49b68753580594ab07fd8d22c         d96bd104494a5c165a3aff                     15tFMc5EgxDDcT1BpbSfzuqsmCpBX1gNXm   edefaf9c26c7732710603
                                                                                                                                   0486d1c54c80032e23887041901b67484ddd826dcf583eee974fb6
              71ec402380c6cb4495d1f3c64be339014b 00000000f74ffef987a1d77522559eaa3c20d7c5ab1                                       b21f247c7293e3623bbe66c56ab4ea52ac2eba5faba526a32db372
585       746 c0134d896f61a18996bb519e4a5f4c     31fa51a7c79a4c5776a80                       1MZLpEGNerHXCr6qhSjjwDm3ejaFuVAvVX    56558adf47752a0a2dc5ee
                                                                                                                                   04d2037ea62461bbf60fe0e2721e7e3863c816a730ade2e2929f70
              eeb40b8863bf4af340083842cb8ddade36 000000006cae5f88a202295f6435ba871e03290523                                        bf9e0d0f805a653f3da957442d9106dab3f7208fc69d25293e356ef
586       747 dde1dc9840406b52784aff923bc501     110e4b4be443db054561cb                     12RHqP4YgB8CoFWVkHaEc5XftwUGVXXAi8     61e60ebc2180c9260c762
                                                                                                                                   04ad28794ae607e6b4be79272a4b20ad88d4368b69161b2613fb71
              8d678f9dc967ec84913e4e0b8779dc404a 00000000f6b7bac6920871b0a04a0c6c0d3aafd178                                        fee86baf3ed98499706ffd5c33e006be66bdabfb555ce42cd96c8df9
587       749 d19309e09fc57df0aa37f3f63ec239     acc7d057562c45f7dfc0ce                     1Jyuc5xSiQkiksj7uiqtnV7w2EuuMdaHBp     a229ca68bec5c912e60e
                                                                                                                                   04cc3f9d2cde7c80eafbb8d80385086064bdb436c95457f9eca72cc9
              3ea06ee850efdfe56068e643ef9238ec49 00000000ad8174a71c1b2c01fd6076143c2cf57d768                                       0184c1026b47fce3b611df776c19156fb3919ee6cc289f7cd570f811
588       750 dadc333c49c43bfccc248577d0d1c9     bf80d7c11b6721d3a2525                       1BYLsU7c8uAeRfrSTHMMjaPCqYfFRodoo5    5990a892f5241a1890
                                                                                                                                   04a1a683d7832e7cf3b45a8f0290786348263356edea13c22692a1
              9dda78aabc54a575174ca4fe89eb79c676 000000004670c45a768b79470e72978d3e265d632                                         abbf1f54f1920e04a48eeb41f5b205fcdc792fac23bd95b485095fd6
589       751 0d7bdcf669e70f0c6ab3705a0b70d4     334e0a3e79ec13fa866b425                   1ER4Q5AmGRaVFYmNbuRCupVNo7qzUxzk7a      f2c34f23dc67f0f425ca
                                                                                                                                   0473430f3f00c9a65d208ade72e89db118bf06c792c98eb579b418f
              e2d39def68d039444be01a3efcec099bd3 0000000017a3a3cbc16f12113fe4d2c3f315967767e                                       f5c22ba7edb4f7fbc65edf310249e475d573fa3d831865a8f6059493
590       753 5eae77d77ebd67698bb7b94a40d7d4     df9d3dfea7126b10a9589                       158ECj16ZB1f1mZtB4SjyJp1joPuzpg9gM    a922868cd1f2aa3cb5e
                                                                                                                                   04231fa201dfc12f20343a710a61ec09667e502c7e4a3757e7bcff24
              0de403b33004fd1f8dd9e7ad35417c07f5 000000007a97861a5765941225104fc424dc76dcd9                                        f313fd81a180b63129d790c44598a816edb390b9c56a245b5cbcc8f
591       754 e7cfc6824b0e27e877a0bc492ae8fc     5f2d84bae78beff16ba484                     14BEaEMUZiRx3V3aSSJqUJsYLcaYc4SbDh     a3a1275ae0ab689daa9
                                                                                                                                   04dbe4c46a47e33bcb14e01f8a9c62eda840ad2906ad7d7490df74
              f45b2c9482d868a6f40c6fda166cea27c3c 0000000024c6a84ddf1a85c22e955d6b016cf13611                                       4b7d3a1fc15e5869deb810ec88029e79ab89e96a0ba482ccb27335
592       756 5e5c4e6eaa1e809a024e2bc5ada4f       257ad8f634cb4730158157                     1DNvGr6KiGzP3SwXs6jLab139Vd3MthtxW    c46f9c357597844769f975
                                                                                                                                   04958187f815567a223f90fafbb7308c02ad4c8d931d4fd89dc3bd3c
              9ce098a623e47776b7392c9ff0f30f6a32f 00000000249d85e360e7fa196bb6cb040fc5bb6cabc                                      4a230e91abd4526e478adf9e93abfc92f1dddb30b7695c5ffb9ab2d
593       758 c91fee1b34b348ed012ebc358fd2a       4f8e3c0bf5a0a160eae8e                       19eXuYBBdP4tzjjnrgWi5KBQo5h4Z2fdqd   893d736b54f11be4ec7
                                                                                                                                   049f977ef6d8b7c7f26f2d09f28c79ef76b3c3f726895851fda0f70c6
              a19280f07c87c17f64c3cb123343786277a 00000000eaf0da6bac4f877a43261dd151550d4103                                       0cd7f379996fcc2ef8d39a6c7d2df0ceb3f60aa80d7faa41f7a7848c8
594       759 72bd36332b89cdc2ddafbadd3ae2b       b4d57f6ece36c143e48a17                     1H9AWe2V3gm1tiQo4eHv1MKA5dDPSWfE29    2c1fbb3c093f878a
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 35 of
                                                           913
      A                       B                                       C                                             D                                          E
                                                                                                                                   0404677199a3c35969e367e3f6a8c7390979cc50ef159484793f7de
              abe8207237d28324ebee3f176fb07dece9 00000000ad622ab6c0e4c9860075f52949a10f0231                                        af3356d4d802d779d305d375774d4c92cc2577afab051b586502bce
595       761 bb441d832d98271d94c7e13bf9233e     79e6280bbbf999848f6564                     1JDtiTXT4RSPt1kKmzxCWXnxxzhPRzpe2R     637c77e76dcde5ba5a02
                                                                                                                                   04d206198a8dbd2fffb1764de826973b3c05c39bca747517ca1eedf
              dc8bb7e1af0ba2895699b6716d15c5429f 00000000d5ab597214e9a7d2f83e0a21696d5ebf49                                        ed4ac1c5670731f49465f71af362f83017a30cc69330369a3e77bd1f
596       762 3a717c2de8193e3a957ba0aee56acb     10c2d7d283794d68129aac                     1Au9CUwFFpAUeDZQ82tMaHCBeKfW181Xnv     8eee2b3123e505026f2
                                                                                                                                   049cc7acfa563c208aa0d606ec83077884b9d01679ce2f52f0b775c
              a21f53c4457aacf4a3403e8e8dc9774537 0000000097e8325b37343ea6e7004b8b088602a68                                         d170c3de35714cbe166ec78e7f37888a7ab506ec2c7ffe1960c4fab2
597       763 9970148ac1448c15cb8cac8006af4e     065cd7ada89aef6da0a3abe                   1CSBrZFSQdjVZAf1FC8mYwDDXQXYhyU6PC      e1d80ee6a838ce4bd37
                                                                                                                                   0412c9452fbc5181b53b8fa87d7faea03cdce0a55383d8ef0d01546
              fdb086ee0237a3b1f85a4a5181952081f0 000000002727bdb811d6c1dc0cc2121ac07a90e37b                                        0294612cd32e1450e54481c1c67bb6d2f85214ce51b7f9fced679ee
598       764 6abd8b4337f2a5b4dcaa71522bd992     83954eafe8ae948388aaef                     1BaFYHfx5epHmP6akADEnj3vCnZTFRDbQT     14817c64f6aa3d7ffca7
                                                                                                                                   04e3b1aef8a211e99ca3068e5910814f4967d843d09304ce9fe73ba
              86aef95da1e14e635e802e1b8af7bdde3e 000000009dc6f775548971151fc86491ebc626057e                                        90841b389db2f3e15aa1cfaeb69f8813653a01f4280325540ed5c48
599       765 6a992b89418665fad22d0d59e9d28d     9f5be06ab36421717d52bf                     1BYhVn7vuUXfBvaJ73bfjic3tQa9h4jBYm     a1b559e6a5a87cbce0fc
                                                                                                                                   0487982b377bbb9fa0a3a9868320d383fdd05295c9cae171ada255
              3e3946e76ac0b59a432fc789fd7888b100 00000000929527c680e5fcab95d915ea5d690d2fee                                        a76c045877fa236cc0d665d595ef82101727e12f6fee1370abfe45c1
600       766 a50b39ff2f6aa8a45892e9ebb88d21     0b6741b8ff34016f0c1acd                     1FCBGPmnrMSYaphEEtXTVpNcfjsNSTDNmy     f9b2524756f0c521654c
                                                                                                                                   04cedb6da2990328d07a4b2767255aa58346a0541a72b8d1c9fd8e
              bd6925db4de3f2512cf137fa5d50554a6a 000000000af8d998f9358c2288930f510664fda475d                                       45c931bad16a136431d1943cd7752b5d807996fe4e4525b83b5665
601       768 a7c896f0a89c1ba6d8ce9af82570de     566bf8fdfb2e1b5076e48                       1BzbciDiCbK4Xy7RXgPCdNCruNAU99zykr    d9c71a1633bd2f82ab18d3
                                                                                                                                   04262989765fe91ed37558febcddfd54c1f989f6d8beffbd89fbb537
              0aa75aafb5b4bacc5497f6402a6bc3307d 0000000014ae7c9765f35c9522e3632c3115142a7f                                        4cae1e4d68f5c238615ceee23a41901ce50b34fb4b80b05b4ad2b0b
602       769 2cb77ae977642b1e222b61fbb2510d     985015f708339cc94878b2                     1NKZDouK9X3Uwa2vQbtt4WDnG2NUpMqSG3     6b3befc04a3d6af850e
                                                                                                                                   048b3014c8229f1bb5ef6a887e471c2b0462f2a4bcd5695dac8df73
              c23945b5e7275f721d034eeef52021bb18 00000000641ad9cd4ddfc5139e95d1062e39239e35                                        358b391694af208c1979fda0350a48bba6762c31735d8336a36d58
603       770 65b2ec748f6fc63830bc2cc548b816     8f5d2c5c3d425237d4ba48                     14zfBQx95CP2iRxUuyouhqJsBzgj9iKt4X     2f917fa912869807711c1
                                                                                                                                   04ee6aae54110bc0aeac35c7a2c9b59226f9323bf3d64682c883946
              84c0f854414d644397bd06b36003bf87fd 00000000c6846ae9277a93737caabca0f5e73f5cec0                                       85156597c0daf3fbffdc9ce0d7089c6f8eb7e5397d6fe01a015b6b70
604       771 57f24692cfd2b2e28cd1e9141680fc     8b9d2843aadf4d9992d70                       1DJo4bfp3jWEpg16k6q15B3ohaNhyFPecN    c531ed0cd01a0bc00f3
                                                                                                                                   04d60376f495f32c4d9e0e3d42a0b93d1b722497a09f7119ea856b
              792dc28a543efca217374b4a802e0c8850 000000008f858bef0b058c6d32680ccdb7d1bf4c35e                                       75efcd5b867be001cc4a3b3ff65c6e25d203c7e041f2fae445e86321
605       774 6fde8bc7bbffba4890b2726e126009     97bd73fbe1b42f5069829                       1KQ8TavuU8zTg6WJYTxQ3Surk2v9kSGgJi    229dfe93ce95eb99c464
                                                                                                                                   04ba684d4334c601fccb54cd833d58e258b599e448b07f5d5ee4ee3
              330d3cff164f1e6f9900315dd2c8a52cf88f 00000000284439b700b0f546c490020308dde23bf7                                      c6916d58a0e5b1258ff449a4b28dc3a837762ca27adbde5b273102
606       775 1572f0a7f367fca0b65442918839         2f1ee15253af6bdd19468d                     132hW1FJARQEZxgCmJuiEMeBkA4ogd8vQT   8cd7d9cd19548d9c49e40
                                                                                                                                   04420316d622bd13cb878dd96e4f2f493c990f54871b6bdeea580bb
              e770e0eff7a0b0b7ec298b467ac79b0e96 00000000a03ddc295497366ea1fd8a80e890c7d9f4                                        9721231292af5b4465c8430148958f47e0aececf10c4aa5c2d7fc9ee
607       776 7be0861304a34d8eb06e4d7726d205     30771236c83091ff6bbf6e                     1D8vz9FuQJMG8kEiDQwED1eCbhQFcfzGqB     39d651e424002e7e47a
                                                                                                                                   042390eef7932a67aaf1db233998a491aa29f18917a9528c42a401
              98177a2614e065742252dbe4a0b46febc8 000000000507b1b544c123048a54d131a6a5eb868                                         e696ef683dd0d3632678c31f7f9666267b1703b64959abf553242b9
608       778 527a5996224ac8ce07fb29aa013c55     84dca2ec2a6f5e29b3c7c51                   18SSrPo5rDpZwtQid83mJ74YMMxU8p2Scr      b88c75527f2b51d2336c4
                                                                                                                                   04bff92c6bcd305a6d1bf45d979c837e3bc293398c746264499f178
              4313ae9c4ec7155b35e75a44dd6d14d67d 0000000088705973e5ff59d1a5b6cefbcdac79b15c3                                       538f62417b24febdfea0c34451fe4852769aaadff147e6003a53977
609       779 f5de94b2ba13ddcf0593851242606a     e20f91c1dec6ed26c4230                       1CP1eqtu2hKeA1pyL3tzq8FUV1DACD12Ao    23ff8b7b485acc9d2695
                                                                                                                                   044ad27c26a0c3f7e1fb01ebdcf04c14aa9a841dcb027a7666c254a
              cc7d84b9828ddd7f4a31846cb80fd1fa0e1 00000000ba676d471b894c4d66237733dbffd900eb                                       709420048ed670185579f84e7bad1295392d16a7a2d00b8f18b26d
610       780 3df22cca904db9a9d22221f6565dd       a759091cc95b8de28a97e6                     14GXUTbTkfrVT4ixpee9Wv6mMcavGdgKTV    35bbdf8dcd50f33422e15
                                                                                                                                   0449b30409c1a8ce05d476eec5e4dd31d379aac681cdeb787f71da
              34e34f49f383939bff4725edb9e6f3e8e05 000000005ceec93f3dfbdfa1eab28ceac7ad24b7306                                      98142dcca0004f984342b312a65b05a291036ec9eadea10c5b6644
611       783 bd295a01a2dc17b1cdbda4d7f8ce2       4b3812b73fe6c6be96a55                       13cUmv4sHaSF5CydeeucUF2NBCJa7fz5QJ   1426457f6d3b7163ba6877
                                                                                                                                   04fec416e45177326da9329c0a945bc99324a32cf238adb582118f9
              470d7a126a332290d7530fa5ae9c6615b5 000000002dfc22975439a6a353d80a5bd5ae2052f9                                        8ee3e86fe7da1f6d83d00627aac630668ddfaa7ea082594d237c4cf
612       784 ad0ea2a2d52c0a80ef536c91632fa7     c6c647640f3b102e2a2eb3                     1HN8RhmyTQYm47ni4pFMhcGFU9Kzq53G3q     d03ac386e30900fa392d
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 36 of
                                                            913
      A                        B                                        C                                             D                                         E
                                                                                                                                   048f7c89d3a1f37d38f7282128b03ffef56a4ad25af2b08c4a418c05
              af4b9e2291e1360d7ff1d9bbd49eb7f40e0 00000000e5fec80c2f953b79ce5b60fbe7473d0fe4f                                      d1d35530ac8d62a08c1a2606d912fdfbb960c5fd87c72f80c5c3899d
613       785 69d659c589e835e1bc8b33749ece0       a3dd0895560c9465554b7                       1JrHnX1BKH7dBLJVm1YqnCaGpsUXD7y6Co   ea60bcf9d6ca789190
                                                                                                                                   046ae8897930a3ac0e84f589b38ba9620d1865d51e015448b09535
              ca68250566bf272a6c9aa65c5c9404baaf2 00000000cbaf0ee85c41dae62e6898ea29801106c2                                       bd0d066a926750202bc61fab4c7cae7d0da7d987bcd8bc4ea49e2f9
614       787 0ae594faaa7e0d2720ba3c1c27da0       4c382c2d29d16c3aee12ba                     1Dvaq4cde41Bz5KUKbYEjBhHbZVsvSFgV3    caa7de45e1608e431e60d
                                                                                                                                   04603610257c9a1082a9b0f36185245b8c639159e40e3321d19e4b
              a1a84427f79d587a41890811c21c173353 000000007dc74ef3358ad4bec22f9b3a46ad7596b6                                        75c987cbee9380f256ccee68e64dde3d0121183760a6d2b37355e8
615       790 8b5f8f8ee7450160bd5faa169bdec7     6ab5eb71e72ae562b47f83                     1H44ka896uxwe3mf4m4mntEuZ11F8HA62J     0d6d112d13fc867875e6de
                                                                                                                                   04a9e115c7c30e609c11a38d3404a1e1de987dbdb6d4bf112e513f
              1e1481dd3fbbd51a635b6f3b93c5ad8e1f 00000000be17c92a1664248ec855e4b4a930bfc492                                        2ccf199f79fd72bdb7c601046e21c5728b62ea66b25947f1cc4a032a
616       792 5e763297a094780c8512986da2e9b9     defe7a9428d80e5f1c1211                     1NtqVpiCRWACGEgw8KJzF29sDC9t9nWXiw     034069f00faa85a48f47
                                                                                                                                   04a4eabda54d1cc2488abf9ce26a8c1f2ab9fab9296436d8dc3f07e
              8f77041772a4d9cb93cbb57f0ab2744133 000000000e1d12b6db7849adac4a60d7af56e6d3b5                                        bf7afbcb83322fcc088fc6cf56e3567cb3e5bc9ae236450b44f2be34
617       793 86feb6f2572060d57163e5457eaa09     c1087d64aae1444dad6a34                     1MF8v5JG6NnE41i5g8iZSHCoYHijmQ94ek     e3a0b7b44cb04239ce2
                                                                                                                                   0433ee9528c3dd17ea96d3f66765d2137838cf5cfce1d41e3664cd1
              664c809efb6f90980f741f909bc3413f2ea 000000006470ca6145469a3b54dba5c1a03c54f330                                       f83463fb617023e2b0690febd20ed30754ddca4e93d99d315a0a85
618       794 aad15df0ebf065eb8c32d39987c99       e036061571d580b7023ee2                     17qC5cT9SWKt8DcKQ7iNe4nf2qifsnUeAF    5f045667fce891759d1c0
                                                                                                                                   04e8409b84404fddbf24a3f1a49f6950d38cbb326426268893ad531
              e5d263abd86ec2c2100c1857d69e504657 00000000c8e6d6e1e61e22c780e255ffb21b420fc82                                       4bc7dba9c90f40fe7470c69a461824f4d4fcbe521d7e628709f7dcfd
619       795 385bd7ca192921d8134af2bedf58af     f6b4d10a16bcd7710fc89                       14je86gJp2QKgdSnVC7ZFurpCyeVp6RXxf    6815aa3d48dd1995b63
                                                                                                                                   0496b262bce28c705bacc756a9c7aeaae8cda87d0e6a4a854f97984
              657503bcf2bafc423cf2c3d2aec559e98ca 00000000b5c41fc778883bb00fe535d3510d8c0120                                       5e4379dbd4b29f397a292ddb9481aaeb1d544437a6545e316156c3
620       796 cedcbe0427460e6f5b4d1e3b02cf1       9e1201151d819795740b0e                     1AHL57NfmJT8n8q4AnyoqLiyJHfDBHmtTc    2c5836fbf6fa798c3e555
                                                                                                                                   04d2a719b1e44664f08c9568b6767e511db912446d78d6fa99e1e8
              adac28d09489b5327e2539c1b45dea7cba 00000000b0a235f2c0d786b99d2419dfd446183884                                        c286c173aef4e663d106a8a2ff6cb53676499fa6922465e384c7328
621       797 4a1b346e7bab42444222b1cafe92a4     2dddb1b7c9025592983fea                     1GXheusMrRbndHuPLFMu8PHd6QYN6yBYy7     a846396cc6205589b2ba1
                                                                                                                                   043e58de317694bb5358c0a2556c88d9789471201efe0f092b829b
              cdf46f6d9d4bb38ea7c49767bf4bdc9f231 000000005475f9938641f78a7c167f7a9f792a78e98                                      b6faf4cd8bb0b9df421da66420353565b1fe533f8b2ba7d8e5036f1
622       798 6a19d0e5a34000900f9c42bd825d8       c79b16e516dee149aa024                       15bLNWETKsRuAVUBLAnFu2815fAK8bu58X   d49e803d0f72ae7f41d3d
                                                                                                                                   04c0ec9f6a2b67ac8c9a18379f29ca861374ee1105cad63969fdf104
              b6c5e7358116010ec0d19032d3b9ed053c 000000003b22251a4f456dcc27c4acdd8dd2b8832a                                        72f707c1cd5c12436a11f29c14e6d6791ac9455bb473d69aa308e98
623       799 569eec250835cedc459de3eae2bb8a     0ddf410d8f864304c2c888                     1EyMPjJS5cxYmX96tED27Pnea3DV4p7AWN     0649417b6880e162f84
                                                                                                                                   04aee3e63c3863caf8804f38fbf99c1ab38e69f12f978df12dd76a2b
              1b999398694feaa6c2d583d512bbe99db1 000000000057d77971fb0bf24812e155f9eb7c4eea                                        705656b7387b6232bf5626379802efcdbb920e552400815bfb356b
624       801 fd110e7f2cffa149e08cad5f0f645f     682b62defd627b7d42c2eb                     1Lonp1EhnR5t4iUc4ZUsqnBsDfvHbC6FJ5     26bb47903bcc06bc20ae
                                                                                                                                   044098d05427209dee61fb6f61785d8c5be291086a047b703b7eaa
              6477f24bbc573964f3840ecd692cff994f8 00000000d39e254b36f2332bf52c65b6ad300b8cfde                                      9148fee1589a530cb6386ee21bbb08f1324cbb5f6aec167769f4cd9
625       804 29ef839118926651daaf8b56e7760       371c7126cc04ef8a27f8e                       1MAZQ1HJ1FGjUgoanTN4gj2DXzwKcPqbq5   476139b7b2a8e7498bf43
                                                                                                                                   0466a858fd0c504b4272301071637be1221ab2a2074cff2848e5af7
              38f28bf4ad7118fa0145ba1425ebf6b1559 000000003f6405145c3d3e36acfeb3aefb090ee17e4                                      3ca2b5e2ef651ba751719c1ef582943c7e93a512fee139bec102401
626       805 856e3e9eae603966dd20b8bc9a48e       e97554882f7dfc2ec4c34                       1LWVS3vYAwLFk4UqFwFDNcECEDKvMTnBZV   4be4f9603b47a33e4dc7
                                                                                                                                   04a013a600a51f7a7b06ab1b980375f8d472f16f7c12eb3c15bdb6c
              6b272b55dabc0c54fd2f190ccd07d7b86d9 00000000793b1b2b35c9d7565ea731452e87a835b                                        6ab437137308885c0b1df841d6dc5a0151df93adc06b3616e13beb
627       807 de04a8ee8721638fd1bc29b8d67a7       79de58f65875879c6c195d8                   14NNcfY2eFjG5YCC2DmgZfjj8kYmfAvWNs     2447228df40c8ce45436f
                                                                                                                                   04098545f7cae20d033c0edbeed849ff3b9abc127aa785fa3077795
              07fba96c6d8a2d8782ffce6cf528a000979 000000002414cdffabf5c98a9efc410883315435659                                      79531839d2a853b35672c6c23046bbc73945cef7241e3acb8687e2
628       808 86da2c32535b47a276b52a20adffa       4f9121835c702ddc337d2                       17dxncK8bqPjGsagPRZfGftcfvckfJ2qcJ   bf903f0b279c6e82ce1d4
                                                                                                                                   04aa2bc30713b2315974342d2e685c7c8fe4ec08c8d9820e71e35a
              6895db7ca5c144c7fa264c8529b4372cbe 00000000a120b4f04e84e2d2adbb5384a08c490c24                                        ad3723ca8b8f8c0d247696930bfc635d910be9b34c6e7278044dd18
629       810 6aaf6497a14afba33594ab1a4410c9     b0a134739da6aa2a287b60                     1HF6wV9QNKKdhcW4gUwKDdf4P7v2d3AzZ9     0dfe79de54f6a715af042
                                                                                                                                   049941ec2e6eee2e036aec3012933a78ef6fcb8da65db32735c2d5e
              9cad34944886dca0e8e88ec2e2a508fb6d 00000000d139d167e3f6b575cf2578469e86db13d7                                        0151ebd7448ffd95b202acc19a7fbc1e59644bd8d11d6e1c177469b
630       812 a1789f6cbaeffdc3668d560d8062bf     cb1035eeabe64e751bb5cc                     1CiLqjv4zRvcXpYT86GsxPvodtsqRgzf4y     9ce8db35479afacc75f7
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 37 of
                                                           913
      A                       B                                      C                                             D                                           E
                                                                                                                                   04a009987419f4551f1795f63416fcd6dbaece12def545c352dd82ca
              dc03b4bff985848382b9e703edf9df25f64 000000005310be1d1359d2ee7a7b810dae924ce77f                                       a4f69f5822a994cf74c9d3ab4a9b2d47983cbd78c82e589b185bc29
631       815 534c3b1784991a8938d25bbcddd3e       22e5b48a44d248899c5134                     1B6AeC7Vm7vfQ2EXkDKqS6oCuwMg8QXD5     01c54f4d2887f6dc6b5
                                                                                                                                   041b58b9b55bf1623cf1aef126e37e5b2cd02ac3747b7c3a592d73d
              a8987b44c876befc29e2c1e358effc17ae6 0000000099b87777f68f4308d652508aff9e586f314                                      7b8a1d8469795958a9db68d9485ab9b3c5ec665807e67e89ea156b
632       816 3c4adcba573d39e5c11a30372d8bf       c69a58f30bb6c22b6b58c                       1C6ehGeAAPdxt2AVWDw1Xz1Y5gu9wrbkf1   6d9bf7102229f287757d5
                                                                                                                                   04ac0a089c753113a10e6d195102b496ec1e2a547eb5a4016d7579
              818d4e526d9069e9aba5651a7a4417a44 000000004a55646233610a6524b766a472a8764e8                                          1455d6149e3e4d4a8160e3260cd90dc60a99bb7294f3351b114ca0
633       817 78959fc0e5a59f9a898e9435e485804   a8db78e752b9fcefd9cb01c                   14t7yS4QNCUyeUsxcZRaXBYncyKJFAeZyU       11e03744b43339b6b9bdcd
                                                                                                                                   04e828e4679aad0ed55c9013fcda8fc5bdd94cd7bffdf1bda6a187c7
              a5d8c25db574a6523e1f80a71c5c55f405 00000000c43eb3505e99a37a7e5c85de0c04a8fdb1                                        b88a6bbfc8351099368def8ce6ede3fca07059f776c511260d471fd3
634       818 07593a25dc406692f21e72e264a1fb     6462b900f7f3c6b9ed586e                     1NkbANEoqQDigiuDNWBW1DeELht6MrtZvz     4a4936d9013d7a060f
                                                                                                                                   043925fdf930bc8feb80b4b78dbddae4b7c1701b633b79832e66063
              749dae073371bbe5a1ddc5b127c1f7a6f8 00000000887d1fe5c13d7f73e8a449dafd2b2748bb                                        1109d7b08c5f1317a6826847968ca44fb2ffcedcb690e17d5a126f79
635       820 1afe84740626570eed953cc5872401     55e4510526c9dbb9eebf09                     1JaeaW6tASuSdhUshq3DY3YPzKsW8rCAdo     2bdcc57e0e499a712cb
                                                                                                                                   04dfabbff92eb7683f7718e637c5be8d175e71b16901801c73ea913
              82146875ef6e7710bc1365ca1f4c83b46cb 0000000073164bbac990536ee07ec634a5c847ddeb                                       973f60ca956e2a40bf2c8a27ce1ccfc8668f7751006b02a4eb7427eb
636       822 44d232b33bb430b7119777e49a8e1       92f3bc415f6edef69c959d                     1FoSUq8JhYC1f8AhD53XYgqdDGTr44KNHT    46df6ad084dbf774d4c
                                                                                                                                   04d112082f6b13a98c183e2f2f8ff517cdb09f121910bce12c7913c3
              e3e932f77eeaf47a09c6c61675276e8f356 00000000edf94d4cccfad927d469eaabfc1e8c68a71                                      c976259d6e8cf8bb783286a42e476f1c5d7d1b7355a8f54f09066d8
637       823 e8fc6d6a4f404ae6a966ebf864b53       5203f85e2459f6885296d                       1NMe3EmPxBA5xFqGRZtwqoA3UnRNfxG1ri   eff41b9d043526cfc2f
                                                                                                                                   042636c1b37e8b81945d814f44fa2c85598859b88b463af4931152e
              c94c78e59390e73db5ac863eaf50cb8005 00000000dac774c3cb8558b37d6b7879c0cbcacb6a                                        b2a4fe3b9ba3b2d2a0a12e9a2bc97baf33f0dfbb1df03ba91390336
638       825 3fb464fb3f3a8c0dcbc7a67b95ff0e     455ca4e780ce85dd70a791                     1M26CMgofgWJva25H1ZVBLp9Ego8oAmDd8     862369b3a094708c90ee
                                                                                                                                   0483b6bacfc472001673495056345a75932544e5d30837f67b5b2a
              1250eb3d3c033248250a39a5df553be24d 0000000085778072ebee2f72ee90c7b6b0aeffe60c2                                       68402a4ee1c8abcb795f3f375eb001b47506a7fd8b326946bd98be2
639       826 dc8a0e76d71b520904935a440fa225     e225848adbc6311fca93a                       1D1m9EAj1Z1W4otGTc3cx7JtXdjh4GzrDC    fde54fa333c573af80aa7
                                                                                                                                   046d430bef0e0d4d0e70be095593798d68919c8d0c362153c6737e
              fdd6c3c3cb3de7e8a68e920541befe5469 00000000c50b4d0ca3f17f20f96190262dc7f7ce232                                       2f9b17022cd37b60909cc20fa5e55feb0001c3867909753d924662b
640       827 084a68c68127f4ff595f67e05d7942     41f0bf81976d5008ac110                       173nP2jc1E7pqaBCTHhUpkbCcmEKHXQZRt    ec724d63017baa7aa1899
                                                                                                                                   04d15410b6281d4fd861ecca4da9958d3e73664d5110c13aa763dc
              16ce2f4b6ea02f6638d037815c195f216f9 000000001a25cdaad9a9a306da9186c20179e85f5e                                       3aa9d96c3a6af343919c30329d5c19e8e16bd0ec3eea36c086a6b3
641       829 600724460a3f1f4c153a2e392e190       8f27891733711cbd604717                     1MYZRzR6rbrM1MsJvytWK8DNeAeMCaj3DZ    6dce5ee62752aa852496d2
                                                                                                                                   04cd86a2373ef5e62de66fdff2defe6efeaf9634c56d7a699fcc5d68d
              a5b6aad3ec7e4949973565960508eb1eb 000000004e5c0c526e86ed66dc93ebb866e3b7b9b1                                         dbb32e16858d928f60acce518e3924530480b7496c13ab85a2835c
642       830 803d201dc73fd53e3f6079159a1bd41   f40aa520ae251cd19dd399                     13eJ37Beo8JYTcP6kkJN5G2WUZKvBJf5Ng      ace94be5a295abc350b
                                                                                                                                   0458d7482f2ff13247b862b8dcb1b4e1772adf23ce95a0458eb3c4b
              b64786cf628d74f9490aad0fdeccd974a1d 00000000de9fa40b4107faaeaa6f05fcf9592b9475d                                      9d00463fb3e0d16bc2b8de94a2f6be105322bff0bf2ef9c662cf5877
643       832 7da30d3a90187c78275a393d52937       d1b9a8b47110089e9ba0f                       1D5rKF5f9ua1N4gPngd6vAd968YKn1zMh7   2cbddba1121053fd1b9
                                                                                                                                   0448620cc7b5c75b5722c3f569d2dc96c4159d39bc1db333babac1a
              3c0023d96eb5f0673ea1e8297baae0f64a 00000000b551883cb80c81ec7604a6309fdd65d9f5                                        54dd686c312be9c585c30c005cb730b9ade2140849034513428ad9
644       833 35a6ca93df63176b0c6cf59240fb77     9de7bb9a9ed6b81e1c4446                     1Ny3i36MmcTpyMk4zHzauN1kQTMgVpNxzR     75a8804a2e361d33810de
                                                                                                                                   046d8f7d934354fe18806dde9c2362a4693a4c6f55e4e2382341954
              aa653511d368baae692060b2554ddbfbf1 00000000e218d46cb2ebea79906e0052ae1c5bb6b2                                        5bf82c39bf6af29e38ce585f570960897bc60a3b616c4028322a891
645       834 efbd49167cb25c8213f327d4362d4e     24b0da3bcee63ea53e33d0                     1Pxo62x9u7jqTPCgTJs9eaKxDUcnpTN8dt     046dcd3c4373a24a1577
                                                                                                                                   04bf498941cce46614f90059d2904109fa24966342218bb2a27c5f4
              284a4ecb86e143dad168e76c1c8a9a802f 00000000657735ca6d3368548751e8c4cde75698d0                                        024957c316288c8cd0d78510b3e013ca507ebffd146285b46b570d3
646       836 aaa56545c289d736462994f21eb686     ed4f55e3f1297e27724c21                     1BaFZrgNmXYbr1d6Ye6G59bD1Z5uLLoT1G     f1548f9266b2bf68347b
                                                                                                                                   04a2780eac192e1dcf1aedd501dbffed64a261badccc58fcdafc1346
              bdd70593b434db35414e96caa8026a796 0000000064ce70558fb016627685f36a7a5ef46cd81                                        d1be9f777a287b2fb5330e48274d62c3f8e48e3d7639a87eff8e707
647       837 67c807395ba5b67edd26de66d1cd25b   8e850baa21ce5fe4ea041                       16VPs6exrkXqveSCwqGXxJ1GVYjCY62R4H     a4ddb0cd5a463214e1a
                                                                                                                                   04a0cd7a3e6d98d55c26a44ac2090ae93ff3ae9d504924bb9ae17c0
              b80c03e4b42c692281ed25ac616b262821 0000000078eecd2a8f456ed336fe4ecd7c84d0bdc18                                       37f92344fcd363fe91dc561e981a742c94933a394c754a088f6f7ce7
648       838 0021746d0afe83af213bd072f04de7     cc609fc34b02ad9b4ee40                       14KGc9MVADVxGxorV2Muhgc7aTSmLYdbPQ    49ace1c4dcceda9c0e0
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 38 of
                                                            913
      A                        B                                       C                                              D                                         E
                                                                                                                                    04124d609f5efed44543f53fb6b417f96ddd6f4ca67d8ce4671b8eff
              d38501417cd959d1fead3bfa81b2cddcf68 00000000c01e9863cca2d4240bab413192cd564403                                        978761415217c94d1fcbc9762bcb602a88cbcd5748715363d40bd97
649       839 b5a35e610e802d4ce21efdfdb0a55       6cfa613f0d9504d8c8de97                     1Mzp1twTdSXZYDGz2srrLpvQZvdxUPaCco     c212a47a6b70add9aef
                                                                                                                                    048c3ca5f64494e93f9f9b84a7a2baf786cd047b4a7d2a61f23094b
              d40fc3ca7e3a920ee9db61ab9ddcf00cc52 00000000b03cda0b68d1da2dadf83e41ab3bd27c63                                        791bde206f8627aead54dce83951dae6616415fc3c8f63d8a95c7e4
650       840 e96a6e41065db2bd93f61ffa12a6a       dbc06d9f0fdb3636472f76                     12Qvuw5kibdF3zMn3e7AEszcpaazLegLEs     ac8e164e35e681eaea76
                                                                                                                                    0465f1ce369a3e7c9feab1003445ea6e047cb35e711dd2fb643ead4
              8c4dd475e2c4604e83b52334270d6b3738 00000000051d92a464c9ea82e450d8ca44a0d04065                                         388a3de6f5e80ab9e7529992584ab6b7f8fcac6206d09c8c48ab544
651       841 463c814cf8d1965982977abc75a8f0     e2f66aab01aa227ecfb3a4                     1CtvNmv9iTMAUE2Uwgg827WKxQnXrrviyk      13fa3359274a20006a28
                                                                                                                                    04973b97401c3177436cedd95bf3cb0c86fde4ca3106654d7406b01
              ec260ddbf213aa67b82992a91085706067 00000000fa5dae315bda889b42d81ec0d94de20d6c                                         e97468829501ded4533e0d8996d2be975c421060c653f29a22b954
652       843 eec3b7b1b3874f90df2ecb74260458     a6b446bf6e7747bafac665                     1FNq7z71WgKx8phKZqedeJJQgorhnohrxx      076ffd93e1058d7291c73
                                                                                                                                    04b9a92b98060964ff044871ab7cf49daed4ea9d059e1b1dc64e51e
              59a07e38ab9e04bfe7a8277d1960b1407a 0000000091072446161b75b86354fac4270de72c0b                                         23eda85bdee944a6a3818aa9f90cf474f0d8600e5fa6a6fd48ea27a
653       844 f81cb515d5f1df3431ed40eca1f135     eb1281135892364b030931                     1EWK8AafznR3NNyYufSz82kpWxyckCvkn9      97d1dec96cda4e865908
                                                                                                                                    04d6192aafb8045ffc9cabb7faf56bed70a354afdd35fb3a1efdb1e7
              e0c0bff8c446bea53766341ade4025003e 00000000a33e8edf4d2fea75ac94487f3140d36ce81                                        13dc95cb56f89249a37d0a97c7c1dbe614e044731fa8175517835e9
654       845 b77299b8c3da2fa82cd06c9d7799fe     10048dd928e63370f4f44                       1DySoY7DB9qku8QYtdgKYkSEVA1JA46Uni     51d84190dd41742f71a
                                                                                                                                    04ffffcdeee179409d5b0e3133929d6c1292d57768182e650878304
              d1aa3ca0641ccbd624097847c227448823 00000000249882bd5f1b31768397d8da9be83b1f6d                                         dc6867e7a0b0f14b11d089328382dcc962312d22fe148b01c8ff911
655       848 f0b5d6eb8c0b047335c056886f9084     85433adaa3f7dba16df466                     1Lx9PbLowBtAzMWttPuXhMA5dJzJsvaXMh      bff70af274146fb000e3
                                                                                                                                    040cd3f2d90db53dcb3e1687c585aec3754a87cf6f7fa1ba40398e9
              ad4e97a2eec8596d1a14ca2ff6b8c7ebba 00000000fa04ef686ff46ea3a1f2b76687539395fb9                                        9372c190cfcaa3ed36e6a6fec493a770260b071f0a9ea9dccdf680c3
656       849 2fc60705601671cc65f30d390f26ee     ca7ce2dd013e9193aa4b4                       1EXWUqLpsczWPfBPe3H8GdoUWWgec9d5bX     bffa27167c6122e9253
                                                                                                                                    04c0e4e52fbcb5451ee1c40cee04f54ef0d53797542712679acdbb6
              362f1da2f76d1096dae5c946cc7912189d 0000000002409962f89d663037584576946a5f685d                                         2c50ad2ad37a98715df1310ef60307514acb3edfcda7e956f8c27ae
657       852 4d6a5eb2cda130aabd6c618bb7dd71     2d5baf7afaea685532ec76                     1FbGcXCL6aVU5KpVmUKAmr9Eipmy6dra5r      08c97d3d40c750056c7e
                                                                                                                                    0414dae4edd31507ab24ee1368dd701b24d6e3645d653c205b973f
              d5ad2bcfca33dc1dd908a87a01dd605ee2 00000000b00e6bfa1742d8b209ea16cff0ca1f8466f                                        621b0a69123d02b5ce4f84a29f72215d0bce724ffb71966e81dcce1
658       853 6cd81970c5ffac86a0e8b317a4b798     a29fb9b171a1fcf9e09e9                       1J9qECCZUvSQ4HEpNxupr1wBkBKuZfKNe2     7709b7d8d70699bc6117c
                                                                                                                                    04da9db9fde49a4a6dbc10172cc73dde4e7bad43ad04df746008bb
              dab39d7c718626019f2bf22079cf8504a9c 0000000098340110d25610650daaca4931a51519a                                         e8b7d11f4839a1d1c0af4afe1326b504936ab6101c53300595322a3
659       854 2a5af529205b794571ee0ae1950da       5bea7e789bbe6eb82ad8244                   1H4McnfH2geBkGx7dZaG2wyFV2XLtBPRcY      683ee6b5dc1f88fa410e4
                                                                                                                                    0467e4eb7516e26ea57d97f7348a15906ecf1c2925e3b671921a21
              697888642a848cd90c3fd39336f1974757 0000000063c8c3d40807ff4f0a12841d127a6aca2f8                                        9f27e934e7a14932e78e4fc27136884c91f1a4894f9fd4bedd4c7c38
660       855 1abfaba06e30c13468b0ec753833e9     53522a74378902de72ebf                       15rau8784NmsVEirV1x2WfRrk7gMwbcLsU     a7665acea26ba6829ce5
                                                                                                                                    043a51bced2a320e451501b6a2e8a30ebcf6596821f9e96702ba5a
              c800e5cce29790efa8e07d666bcb48a639 00000000fe908b5f74b5c07fcaacef2832456fe5d69                                        16bb54b001d666bdd2cfc120d3142b4b512477b9f1dd64fbdbb1b5b
661       856 6d558dbae50d61096b01227b6ccbdb     aa816e9f3f9df616b6113                       1DQTU24Pz1w2Yc8i93DpDgJGiXvT9knDKT     f71c5902af53488e69edc
                                                                                                                                    041a49f9a5204bec20209bf73d11a49b902ca617a2b884a628cb55
              ec0bd6a494c6946b6615048d4b082a8d59 00000000af29b995bd908732300c6314756d2924dc                                         89c6f810a925e55fe91b3d3952bd8abecf9ceb7d5afd67f4fc46f197
662       857 844c9b06953da681694f61c5dd81a6     1f65500fcb9d374c0e3a8c                     1Aa4ZtvmuQp6QuyT4cTSkwMsetm3mKupvz      cc338566a54a83ec6e57
                                                                                                                                    046411ff62af087677ceb856437f3af17e475b2c8f1b3969bab7c1d5
              2a88f8750845e0b6a86ccf42e4e0321fcd7 00000000058c90a6bbc96f0a8f8b3da0d088aacd6e                                        b4d31bf26c3f21ca9d3b63e7867aede8b3996976abe4d5fc12aab1b
663       858 e18f799f0e3f56356e4a85c978a1d       d0193e99d7b9e8b028bf23                     18PWsYzYWWvLiMju8cVHhKNAQaFdpiDnAC     aa381976089fbec3381
                                                                                                                                    04f697f17d9c40763fe64c756b6f86d6fd16c2d4b37c4b2207be4029
              d6ad8c8bddc366fba7cf6917ebd9a9b273 00000000a2e286043d34c707cefcc27b02e1bfbb1b5                                        1e4ec37d4aa9261e134b3ebff031103b5bffa08d73ba5fdff74787f4
664       859 7b216fe894f2d30f856b7db6ffc9d9     9ff0dd5ba54cce2ed2ce2                       1JJF5kWv1qyxghvmacSfUafJGMGZ93vA2N     7b615614c60d76498c
                                                                                                                                    04f5c062ad778dcbab3bcd8d3eb3623c8b72ffe607c8f73f26135179
              c3f2f0eb5ccbbc2839bfa62f77fee492ad8d 000000006e46dc98b8ce7175ae7bff4c2ecbad3182b                                      15adef1af195d8e5c7b09ba79b71b587fa999e96109ec220f5e729e
665       860 04a523c00ac24b9beed4732b3706         d563c690e9cb98583ce9c                       19pUYshr9bb7nA5fLbsKfKrFU6tzZHNksJ   677f569ced965eab10c
                                                                                                                                    04b0db59592289864233ce40cf1dc7420e8b5e290b4402bd203545
              86fb2190ec4c8c988724db96feaa2bc55b3 000000008a4287df2039938d49b04c5d32941018c6                                        d330ece6ba841ffef40fa62b76596688a46e70b284f57566766b7d8
666       861 73b0c2c86286b0626fd92264d29a2       c48e34553b0fd404f540ac                     19PFT4oCetuFmCUY4H72Eqgy8XKAVFqmkW     bf75274b343164bafc8a3
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 39 of
                                                            913
      A                        B                                       C                                             D                                         E
                                                                                                                                   043a02fb401f623fbd9da1a691aa1b0413f1c540721dff83c1f28a7c
              d0d91fcd42f8cac2c1498947ebe09ed9ed1 00000000fabd6dee2258f91f3a57e541cd02aa2fe89                                      8b13b6901a3f7f99ae393b7931f02bdd0d4a43be5d999d7b1ba95b
667       862 3a7b1cbf1c7b2a68a56b85d2c864c       27c521f16db186206330d                       1GtYSwPDrcKZp8GH3HaYMEtkMeK9EptsyF   8d1c4a6bfbc7b3c788b7
                                                                                                                                   04a1dd436c229447fbc9dd1b3230e492ce030afb25b74608737790
              358688a97d456fa082d6bba91681445ffa 00000000bdc509334b7956b5da137759c024f6a1a3                                        8ceb152cc969a133cfbbb084097f30636d136801e9ef934f557e62df
668       863 54fb539afd5742809dc45d5b8bb7aa     5097f8a28ed425e9ae9909                     13N2t3Q5VrHC84ZdV6xC3GuNhZzfbCreJP     9a7a12b77f26a05ae6a4
                                                                                                                                   04e3f74a2229e9f754776e266b68f54247ecccc31f071b073d47db1
              23e2ddcb0a75b0fb2f1321bf86e2b6050a 00000000a38a77491d4f92644f9de9ab8c089dd651                                        55eddab77b2ec51976b55e8a03895050e04282738e848504cfd31a
669       864 ee538cef8a42423b2c86ec45d8762a     46dd9dfbe46a416eb08a21                     1H1kce9jmgkGTfQRpxtyjdPwq9n8SdC4ag     5e94567ec3919b813dc12
                                                                                                                                   045f788d5ec8f6a7095bdefc0409f74b32850b78233defa75a7dfe0c
              aecbf57160335e33419531cc91b641dd2ff 000000005ec265cdcd67bd76a48e73069972844c8e                                       44b7fc9f645a42dab57b0352aeef5ab70319c51e322dc2bfb47c7db
670       865 8dbb07ec070fc856d2bd97e1d7d6a       4be6aaff10d0fbc4e53a84                     1QD3acY5qUZqgtsqwA14S83MqpLF8KoHhb    4bccdf110879b97cb0f
                                                                                                                                   0455e9beb2bff160b6fb170cb122ac448f6946e5d0cdb574eaac96c
              f0bde99c59d8e59ca00bc636979e3b31d2 00000000b349dae46e25152927e216a54825c0d7f8                                        b07fe13a6d6c8d2e9bd5e1170dd5747a43ac0ead3ce90472a7f644
671       866 28183da970b4c69b8988a3fad3e195     89a4cfc65a37abc1562fed                     1F7rXV2j92X7ZjRRW769bGa2XjmogTxoc      84e4c9c0ff7e3b87209e1
                                                                                                                                   040788d77f27959bc8cf4bcc0064f8cd10beff8a5c8daaf4b06c235ec
              fdf47435abf08e414ac5398f8ecba4acad5 0000000063eb0473d2a03542e142034847de1c47cd                                       a00557eb5eb4285737ef0abbfef63e90e1e2f3c80e44414c2dcc223
672       867 7ce0e3c85ebfc3485c7b1624ef9ab       d0d6a4067142b33ade169d                     1K4n9S8dQbe8Qoe21rdaZmPrG7ZFVhi8nm    2d8badf47842fc014d
                                                                                                                                   042195355f02b48ad0849cccaa805695648dfbaca29bb5baeca7f83
              98deb09fc4d3d5a07b32ff16a47c29c2f21 00000000129a2736ea37e637c00dee22006c096a56                                       e7b684ab3a088245bd52c81a01f269dd0754b38e60ec1f52b252db
673       868 bd262e4d3c9253bfb50371a7c170b       a61cdb7a7d810732697878                     1PXzjjq2kW93okB2G4DaHKTZg5YBNNrpaf    c13ed6727507081251a66
                                                                                                                                   049a98e22f6fcf467f92a5812e4b61581f4579bfb949f4884cee2caf
              d39f36f74a4853ecbac3104c4b8663b5e0 000000000f50c9b97b28606ad3d8bcae55684984b9                                        b9c1eb951f8c7cdaf3d98767b446dd13a3153262d3d75428e15e18
674       870 42715185c632a5480518c095d56116     3b5dfea87f47f4fc7b9dd6                     1EqKNuaKJ8jroxEzZQQjyykrqtJ2x42VNh     b86b9f72a32ac30438e0
                                                                                                                                   044457f19ced97daf726966185d8aea9b11a404c9a68e72df6c15d2
              84bc056f5987379f763ff998d598ffd9c11c 00000000a2708e0112d83a00106dfcd39a4b56f089                                      4cbf8a8c06c4dd125a916a3b3ef99c256dbafceeda9d4870805300a
675       871 0432151f221e505fdb28259ab1cd         5c8e083b030cf2897c67b7                     1NeWN6iQFoqHUoPUMYFEP3zNzXde93eTGr   3da103ce6225d85606ae
                                                                                                                                   048d73fe3c2130e2ceba9ed4b8f387969b645c0599faa9ea3b4c0d5
              0ea978fa97b831ffb02ef81db0722dfe5cb 000000000ce9445d0ebebabc8342070ab85414fe92                                       9cec039c5412ce39706df1bdc40c077f7f30cbe2ceec670d66de21f5
676       873 6c3b5d555d9ec476882e03a023754       6a8f30286c1e14bcb4b687                     139cAssmKieyobfmJbMc4qhm6DL5vFfxHC    00dfc21857cf1e12c1f
                                                                                                                                   0462f282265a2fb5c49eef0db4676e5dd51f36c7e07ca8b38b3034f
              92011df6e7eb5254315fc695b23efb84d5 000000008edcba2d1a4982ec30dabb6465f5f3922fe                                       d9ad74dfa31521081fa6099b476ce02b8f3165b82a3c16c999ba9f9
677       874 352af12a1766bf5d3bafe489db469e     39fb14f8d285f02b49879                       1GooGzwwk4ZHsUCV2XnFKiyxSRqVNNSsZZ    6a41ad6cb8b6d36ece67
                                                                                                                                   04c273652c37d021848e2f2df67b4e162e49b145f58a1bd8effdd9f4
              85f5a0e051e02e3d4df287b8466a3638c4 00000000f8a387a6c5e6f093d97339ed517f2ee659                                        6372bdd8c68cbba1471779ef546e84be7b0d37d4929488de50afe1
678       876 42732b4051eff7746a8f9284274405     2168556f761a758b82a983                     1ENCjpUcLXdF93hPprqPqPVhkt41cQ8nca     33e95640bf9dc7af6b81
                                                                                                                                   04c8b378f224cfa7aadca06d6003bc816fa4234e7c12d505030084ff
              fe8459c15da69f76acd83eb79c28fad313a 00000000ee13abb6a7b843cd46d0a5318e2713958                                        02fa5fda582decac8c317a212b228fd044c8113310ccc790f6ac2ab5
679       878 08dd28453051f216d41d3fbf7ff55       5832922a4a2dd16096eca50                   1JbemV2BeHcgmTCLdWPJpvryUCLN42j2JT     1da338fa05fb99f887
                                                                                                                                   048ece7dcea690bf5d1209ba2796c729c41a6836c79578ffc58a399
              d7969ac76bbf667dec3a3989febffd8ecdd 00000000703049cdf8677b655afc88c370a89788f39                                      ee502457ce37d9978c6025ab96a1ee2d3dcb5ae133fae272ebbc60
680       879 eb706b6554dc37aeb88e9611b16c2       a5c76a0489af5d3b8477e                       17iHAnFai5KujE5vHqRzuqxij81H6C7KFi   aa9d4c1c7be7cbb2bbda5
                                                                                                                                   0464682479cdbcbca179be6b93dbc4e9f9ed53512a17049aba17ee
              beed13ca4198ca4512d62082a2e521288e 00000000722571752a29b6e318a450d1b09181b51                                         bbde7c5d2361ce6208ec7d71983351b575e18d87a5247ff3c67c752
681       880 6fb53f7c5effac5625047a5ca5fc6c     ca3ff498ba52d8dfcb82f19                   1KyKGQGUc9N4KrZUzhA8ww7AoeukhneUgN      f6f12eea2b13e56362be7
                                                                                                                                   04fb2ff3a120a443910821dbc2c4d089527a60faaaaa7faa2266659
              fa2d79be4f9dd000fd596aba2a9a062ccad 00000000b715b0c5b5812ff95850038bf5af4e00112                                      e8f74839af4cfddd8bf0239b65252178ed3f2469616491f0ebc1f757
682       881 4f7d0e8a9d98cd9c47f7e46538585       511d9d673d9043f26fbe2                       18giYm9AyeNkH2hUahvfD62ns9zXUxj3rC   2e82457742627670ac3
                                                                                                                                   04d50835a2f3e4aa3ae8fe471c6a4d74597f8028f9cf6499377f3844
              3cc7f0c7b1a85f9ce1781dd76cd4880275a 00000000a45be7b90f33fa3ef9c2e5b842da5e021b                                       39cef746a0665ad4a930328c8757c038e5928b8398cfd9417b3293a
683       883 e739baec539474f14f876b47a648e       4ce7434668dde286496946                     1BxUYPaiHVPB3m6ePsD5Kwzfh6q7THzqdP    2e6defa85aab856d791
                                                                                                                                   04da53386d93e3cc4e3ba23c1fcdc49a0cd5c8324c95506044036f2
              e4de50e888a0978a1acf770a67ca191ec6 000000006879ca957a25003148ef00058597c1f09d                                        87f512b6e90f760f170359abcb314fff724a6b9e8ab180527d8ec537
684       884 51ce9b0852918f70bc166ffaa02c0f     0099ac51a8ed3b268e72ef                     18Pyh2DnqRAuqhJJMEzUY23MeP7y1pdXS5     909afa420d46ff7db6b
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 40 of
                                                           913
      A                       B                                       C                                             D                                            E
                                                                                                                                    041afde1d4b8f798bb6bf05ebd127420c58060daf441416371d15ad
              f478a9e1098e8d048be6b859472121d7e3 000000008f6234fcdefbce28a3b12e5083df353fbdc                                        837d1538e5c982d6ecb05385a630d077ac74f88f72a4ee50bd75b0
685       886 c0d0ba59a7ff584b185c3dcc8fecf4     e4bf479ba7e6ba0d1bdee                       1AReAE6S7zHydRwJzPA32p5JkmgK4TMaNY     4489b602b491a645220b2
                                                                                                                                    04c4a4d3cd3709b1e284b11fc11a0da8608f9a1dec1a30aca59ba00
              cc13b1faadebcec8921fd617fd8470d8911 0000000038e0e9e7b9f3b26d59d0ceafd1240c931c                                        1709094d2ea7150ff88964725ebdca9de8e643512486032de50293
686       887 362d23790bcace2e8d800853fd8ac       2d810c464ea15fbfb150e4                     1CFbNioxzQMSyPpobcuLHtu63xMorCJczS     9c2a242d283cfe125619d
                                                                                                                                    046f49ecb4dbb630ff4aa54b93e5b80e085ab3b22c00b53906ee896
              6d60f589667778cc6e7c59ea0af29db97d 0000000071dc739913e6c9c1189f92ecbc457b680a                                         f6ca640190068b946f387dce025af18e1e9e6023e23880c6d669ff2
687       888 d691386b64947b5abed69aaf151a27     3d448c21bd1a2710a06a3e                     1L8g5GwyPgyek92DD1ebkFQ7QAcEP1k182      2e7ba41b62b7c6bd7597
                                                                                                                                    045900bbdd6fd956c6f3c9b67b596a6b7810a9f45b7dc0bd4265d39
              7a71f571df4e043071244a7b49ad3e6321 00000000c18cd3547c7e848abdb4b42966970abb1e                                         341de18af754d05a03da8f50cd6a22dfd4959f7a42308c729492181
688       889 a74995a62338e1e27d12a70cb0ad09     8cfb4857bbc13e0e8dae06                     1JHyW9ZPPdx3s8U5mJFd61tD4WpexKPoZh      8cf8ab1746fafd711252
                                                                                                                                    046a462ca9584c07ea42589f5362a5e222b2277c87f4481d93ac533
              dabcf01b5f3223c3414d0bcf4b0c9230f2d 00000000b6a6c5d987b928a698cdf797baa7e2c1e8                                        9f9f9123c52ae1acf44c9f20fab23ce9610254f6265b71c443cfe5154
689       890 2ec6d10b0724f760ba231415486f9       d4be0421f704bbc0fde5a5                     1139cMXhXYqtr7HbhPRZSVpRsJpWgZyrr2     d10e29054bd9c43636
                                                                                                                                    0407f257cb455ad0bd403f8ad2127b46c69bc130b7436706289ff0f
              9df40b6a26118df069659ba9df132c3171 000000008c9c8237506968afb5fdd89a970bb2a3a1                                         da38f9bea891020680dfe6168c49c5475994f99d20d2e6ffddf7799d
690       891 dbbd3cfe88718e859644ec75804c35     49b6234293e054f6c6ef52                     1Epacyf9C2HhDqYQ4iRBCrfqLn3W3176SC      8846f637a8c72adec1b
                                                                                                                                    04d623a85e09bc8b0cc914815914393c98142e049e8c75ca3fd71e5
              c2abeca18a8f63ae6099184205ff927ad79 0000000063111563901347f960324f320cfa61eb98                                        0c025e01d2df499eaf8ac47f6fcd86ed496380eb1946bd74655063b
691       892 e1228a91dd810dd904f53f134c4b8       beb60185a640068ac87f77                     1E1dyAGyboVHpJ6txNj1CuDS2axZvMsFVD     c1e08d717a70a8d7c9ca
                                                                                                                                    04dbd95c71fb05924a7afb025cf7a67d6b9759c595653ff8b4bba22
              74e079947de6fe3c46f263d35a22a82a75 0000000057c7d5c0a5aea3f950bd831a938d8e57a9                                         57cf24b9a95ee42b86302018ffb3d16b8888ee6ffc884c39bad7013
692       894 b52d53f2aff8190cd2732429e1a4ab     8b07557a964fb62d7d06ff                     1AbGykgxB1JoYT4mpzgfqyDFkVKja5aU8a      1a8739391a087b88f440
                                                                                                                                    042dd330d2a2ee97eebf59eac18a2f422e2304f2ba670532ce11904
              528142b32cc3ada9240db552b43090b1b7 000000009ee07a92b2efac3583968f836a5adca93c                                         7531e51bdea2ac832fa89da68cd9828cddc65c6818071eb2de648f7
693       895 efe63672b92476cc162826449f11d4     525e085f2512644e0cae26                     1PTHfZrvmzaAMJDfV6hqs5YpSESjvg6mwJ      9fa1b63216b405ce9c60
                                                                                                                                    045c73dd1bf50febc82d30eea6542cf0fccfb05013b998de74b3a303
              7c9b05865604479d11b1668f292c6d66c4 00000000dabe35441efb615ad072e22ece58326cf0                                         f2cf85b9101789558440c6300ea4acc9c6a0991d4d0ce07dcd0b6e9
694       896 e636ac4aaa7c1fbe0c42f4b223b6e1     a43b990fc00aab808e8589                     1EAimSoQVG2DQJDsdyXtE1nFgLn6JDKjLN      d4a7aeb3728444bfb92
                                                                                                                                    041f6cb4b69afd49ac3094d38aa707c287298d6b0d04f5e427198e8
              3af22d6c1bfe8633f09307820affcc79cace 00000000306d8ff2a054d739a88fea4d9fd45350857                                      4fb6d18e9462ec3f2ddd88d2948f7898d4aa2db4e410ca792bc9b8f
695       897 1a39d9d3c7c5d1d4ff271bc1b63c         1331ca944099ea77c3b0c                       14VzDyJrL5FBM3vuWd2ngCmwkQAetN2zqy   46bbe859a15ee538c4ec
                                                                                                                                    04838e1c25f8264c643b4d9cef7ae39afeafa77bfa9525bc3c555e55
              3ef208172ed0e3d4121a1640350277d5a6 00000000d7c1cc9c3b971360e854059298ae70a0d1                                         f0203230738140fc4fb96446a94724719e267a2b0923582e27aab4f
696       898 1c6baa577ef26d51bd6b009732269c     a410a9aad67d49663088e1                     194rvrXWiCoMj4uB8oT6nigJdiXsAFyj99      11c8b2b27a739354401
                                                                                                                                    04d51c1bcd275c33db6f40d87ee0f795204121053bb9a70e8eaba8
              aab671fe9073655be38428228b6d1561af 00000000e684309e67fabdf765bea193cdf8532111                                         67232afd896133f2cc8b4173822e826c9e7f297dedcf0e33a7ecc319
697       900 a195a66d1fce363a7fc55918921370     079b7f53a0839746d19240                     1HFNKoyEhhLU5SPkeEbHvPZaQ434YUHr7Y      ed9f7497ce4235a8c36e
                                                                                                                                    04503785d76f397082fde8029b0539f0df9ebc11a3c3df48f916a012
              2e24a01d4401af1b7f1c51a685af5794fab 000000005d43dd65f5b334be51b6ca0910477a0344                                        75fa6958a4e27babcc93b5cd40034f5e96957898bb3cb9234672576
698       901 8b4e21a79516ba2e4dc8651d382ec       c5290a36f147c0d5c0730e                     1EDGDbYZ6stBrKBaTkfRQPX2VrofKP2To1     60ed79ed689f7ca655f
                                                                                                                                    04ee1419799271951fe2e0c9e9f6f5a077570d3d6e01acdbd0d9904
              d2e1de6c3648422ff8adfef39cc072912f2 000000007e53b7c2305ef1d7cac84e37402675d664                                        98b04ee6885c72597f9b06640007e9e82fcb6cdad73e7de3a621dd
699       902 6c011f5a4aff3c87c3336810dd868       884ff9e94c44effd2097c3                     1M4j38q9tjybiGXmpyusvvHsP5RaFqFhem     3a999081c6a4f3b77631a
                                                                                                                                    04d73777d290a91a0dee653020ab305fb6a644f92da402b7894cf7
              e41d9c08bef9dc164bd527f3d85f0a2631f 00000000b55ffd9fb6287b37c50bb6c82a8bb81d2b6                                       394a5bd69c913ea444ce703bd79b436b52653a93328d45a3ba6b6c
700       903 f481686b7aacda2eca8f10187aeee       7c8294ddc8cdf46e79fce                       1EL6T6V1EQwzbL16vGiPz9qiUhVc2U6LfP    4855df8c1368204cfabf6e
                                                                                                                                    0446ece72a7234ec1c6b1b857fe20692911d911e8057637a68c0d6
              b6c79a1d20ab448ae370578b9b73ab99c9 00000000e971a5014d9f7a70e26b223dbb68a51c4a                                         dce7df3c21cb00e3ffe584c80a105c626c0c2e8422e44ae5dbca4d91
701       904 64ebe1be515e9d705620ab3abe9b4d     6340824ef8deca00a30430                     1E63tqFbevCQ5NRbBN7MkVEcLB7pnXp7Y2      bfb8855804db892b034c
                                                                                                                                    04ea7b3fc8450b4b15abf0cc9b3dc96e3f8e964d3b37897b96c0aecf
              fa1c23eec89ddcc242748d2c7864eaa1ec9 0000000096732a5e1eb8fd8da3bc5024cfb882a9ed                                        641bce4a760de3375b520e4103f7fb4c8205d0cd2bcc2de9c18e7bd
702       906 314f8a6fa261bac60019b5ff3364c       4c04b3a0077eae470169cb                     1HmE3DjnRmJBxPvXSAZ6UZ5d2rYkxakKh9     0151ee54f04f84353fd
                     Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 41 of
                                                           913
      A                       B                                       C                                            D                                           E
                                                                                                                                   042493823f1d01634cbb93f6323724361c911c4481d526d194ae15
              e3ab08d4f8ed2b3b67702a4603a612b282 000000001296a12c71fb7ab664179a0d47d0d6a96e                                        a50c575ccdcd5e647e930f9b46838cea600c1c7fcf20f54d0998fcc18
703       909 248b85eaff680798d1f93b7863eb80     af1b5590d6d0ebbd472744                     15fptg9hmM6Pk1TNNJcQJEqosbve8FBqKS     1c1503e931a580181c5
                                                                                                                                   042b4dbaa91546669ebf24a065c39d3ac043a21c1f0b199b134160
              ef166d2a815faa7995e8476ea6a4cfd123 000000000c26bbb4b7fa0da20e0ba50584547dd324                                        7439493674b11653d53647544b525fb3e8b1a5d7bc4be66726cd2d
704       910 22aeb75422a715bca33a709e4f9171     a1b9230533b8a475903873                     1KPMxxukYJWPfzcyykKgN1etRBhwxLrLki     a2520412227f552fb8521d
                                                                                                                                   0460f50ab4184a9dc86fb57efcc847a599bcca0f3d5c260fd2d61c25
              d0c2299abad8c970c945ebb0b7a9c99c18 0000000047560030cea942ff993f9c5464dd6499e71                                       9ddc6f6dce5a62cd5dacaaef1efc01d1ec8fdc6221cb4c20262789d7
705       911 4809d16bdb2ee40f08fa10624f28e6     18d189c56ca57a465bcb7                       16jpiyQBrkgQ1P1FPg3ws8Qd3pVHRKSeiN    29f7dd977aa9d003b5
                                                                                                                                   0455a575ab9294d1aa1e5f9d2fdfb2e6f5a55429c0534148464d60d
              3ca77265fc69a1d21dff015b8fc253bee9e 00000000f7b6ea92bd64f943a327f6b19ed7799c42                                       d5c09eb0e216e8bf93ba55e025bd460283fae9f5b00a093a6926c1c
706       914 feab77e8d3f511edd4cd584dd9562       a7e284ba6ec1888289a87e                     12GMVTpBzaEqR5UD8AvhfvqQGbMSvwSjiH    d1d9b3e2c41e2f4fbb1d
                                                                                                                                   04414879dc5cd19c8776f0f329738d0c0c399d8bae33af061541c9c
              75e7b6ae4c82b47ec4ec201ebd00c9966e 00000000170dacd25631952163cce7b2fbffcb7e0b6                                       54722acdd89b9dbb9cd4b13c3346d1cd5fa6b9e64f2dc30229de258
707       915 40f63bee5d8a996de9e9f87308d096     3aacea2a1b16d52dac3a8                       1MEcWn2yPjsCuu3xSQa68c2oosGZDpzHjT    44adb9169fe4a574393b
                                                                                                                                   041124ed04a72250d8efed5e3a9cd0321a9e956842661a03527276
              468340002803a8db9740ffd3a9af7a3d9b 00000000740acadf4cce36a0d8d7616f64a7b1fdad1                                       0214a70c865cb815985271b6120197e5b27ae82283cb52048d7bc9
708       916 b278158acb5179a0e7d48dc0713b40     0aa93fd33e36bde2a67fc                       1JEYqqKTyFCVNrjNcj72v4csBH613puAVX    8b70c1594baa86dfc3b32c
                                                                                                                                   0497604bc59b0b748e1e68c925f0fa041dac8bde1008dcb7b4fe73f
              01fa154c187cd706072b9885c44b79339e 0000000079fe2d3adf72263777b6b47778870f959fc                                       3c20bdb2bfb589b4b7cd7d96c5e020b9873bc2689af87659ba4a4b1
709       917 d3acc1178b6c4bd2cf305305d30668     9b3a4ba10be2ce320c734                       16Dwz2poTe1rDeDh1Q4p2AM7VLzqG7LorJ    fcdf753a1a0987c82fff
                                                                                                                                   04e82fe07b1437ca2c6dbc5a0ca77eb6f30e109211b0e26d83559cf
              ecefd83baf5b7958440b32917e289d77cc 000000007912070eb7a6078158e549c6815f588dc2                                        64777021acde033d14b6307da7405415d7c15fec35352ef14740e6
710       918 0aa645a8e9e0b3a6fe7d95312c10c9     ad174a5f099edea2ef30b0                     1MmbqTi2r6rrsGy2QdNAbYmAFrcoMjkVXd     1607fbca42498a5941d86
                                                                                                                                   04ace975f0e3e40556680f2f1b3c21530f5df7bd9ac107a887d7b70
              798f879062edcec1a770f3f8109d4849643 00000000442ee800dbf46277ed4665e6565f3db02c                                       377a333f87de1bf140378145624d97a8a8fc2fe504465c021cd463e
711       919 698a71b6a46a564e21084ea21ae9f       26ef4a8b08ab177c32dff4                     1Kjr7yzPLVWFg4nCP7ef1dHKi4C14yZ9uH    801eaef46e2b7e2e362d
                                                                                                                                   04b16a017f7e0ef3723a18a0c94094db41de65f4c4f4ba43d3a1663
              3e67f3f4a04b8bd0ac4dd33c2994b7db0a 0000000086bab1e650c7fe174d5ae7943b39176fc9                                        3b00492839faa0e0779aac5e62dfb7450829840d8cb38ae20207f96
712       921 6851f66588e98f0fe8dbd51874b67a     56041d16b240bd8b4d7d2f                     1E9qEzJ2zEtNZyQEvejK2mTm46AZTKFEiv     c6f56a63a52e629c52d8
                                                                                                                                   04a5564463843e9643a6e9d21292c7b61d7bf34bbcb56eae0bbde2
              4343cabbabcf5f693712e40bcc2790f703b 00000000962e841023ce2177e1975f029b13a1fb3fc                                      26bfdee42ea3f33ac24829cd74fe4cafcdf2f6edd6568b89aed55618
713       922 dc1c42b729dd1d8806cc70d976ddb       0a1c537e9f2a19ead5d34                       1H35hhf8qtC2wVeNEWZcEwVnV8SHpY9QAJ   c36ca3b1a43e6b753cc1
                                                                                                                                   04e08761c14d3ede04813196b3f4aaf0e0d7ce937fbf55713e0dcf2
              749845497284ecf84ad16baa69d342d5c8 000000007da822264487e89357fb3be68ceac17943                                        8a326b30f80b8d31962c9c0a39ceb8235fc0721a4e902ddbba5d2fb
714       926 28403a53d5df3dba1d6743ad54db13     0d9cbda4c24358b681c175                     1PPgaWVgmFsiNPEpHjrYpCqfGrdjbSWxsC     5fd73f9eaa77d9cada76
                                                                                                                                   0462780cdbb745c5a419a700b49e9e7cafd8a65a961a1e62655c28
              31c50f13eb36730367828d8a917cf2fc79e 00000000058404b3cd08c57cb15574861bf686353e                                       2fccbd0bbd1014c16e45232a81938e32e92783537751acf2f09d250
715       928 a27a2bb059bcdd525fb27e42c7ca1       f7e100abe6ca9994133eed                     1M74zVETVNfwptDmr8B4e9ZQ8dzFrBoGkW    3d2c22e84120df449e977
                                                                                                                                   0433df8401f762469bd50ab4a9862633053ff2806fd275562fb71bb
              56895ea1f357bd7d71e000e547218eed48 00000000901b87d55132395401d2c3786df0265489                                        e5de11ce445a685ffc950b277ae0929867b88d63ba43c6bc2bd7302
716       929 8ea4f2ed2e1a97a1baa826e18f33a5     0c9506101c39a918c2730c                     1Na4jEErZ6ewssMLFa9JCE8SC8B3kcd1vJ     90acc11713a5b132e932
                                                                                                                                   043b6fefb5c9c98e959225982d0151740b7be8bf92984650a11aa80
              66433e2e8c839048849f59c6d17035c37d 00000000da6e80599108dbb4d23ede0fc8fb45adc3                                        9ad97d80a31e63b9855413aa53977f2a28d2ad23426a25c810263b
717       931 fb8a4d8d0a007de09257c63c293ca4     d974ada0742786ad5008a9                     1KFiC86ok4gRBB2JztbsSRoPjuhJJ9GY89     5c7c3ee342deea2c92bd6
                                                                                                                                   041c53453becec6db38eefc36f8eb122c7a8661d3662f8ef634e984
              e8cb53863d3aafee9b013c0e475ec90e62 00000000f99261c7dd7c7492cd2917f0a43f010b630                                       5d7cf06e3d4e8c112032ddc1d8b9300ab8328fbef5dcddc3b7f3fad8
718       933 4944233f0789897be408e6eea3b650     b54e16b65cd631d6bed1e                       13hEUo8avFwqw9UWZD8hFctBsJHrs7wHss    18cefe1684a9d5acbbb
                                                                                                                                   04d2a883484de23123f65455e84ff1a29532378b477f0e181f929e1
              16c495d2e252f86a8efa3d862c819ac6ece 000000005120278f36b55314b0a71920b959c23e6c                                       12c8ec5d941183c6a82a9ae6ea3a6e1eafcb93e636b07a35510dc4
719       934 2c3e340249a031ea493a38e32d20a       f06fd82a829188885fa236                     1LSK2gVchVrFCqHiJ93fhq5WF1UZRqVVbo    e529e4d0a2548721b9e2e
                                                                                                                                   0449049f6e356baa22963b29f5c1115d5bb6c6f22acbbc1f295dfdac
              87d1ae18214ad64aa00ec9ca746c1b1df2 00000000581de2600b068e5bd207e7471fa4e9cacb                                        4f5a5fd66e23fd4c233ab6bbd302427d34686ea84db9bb44b4ecc32
720       937 51aaa4d790709bfaea668c57df6dc0     51341a1217be0a8d229905                     1PMJkhAaREDfNct8QjGqrRMbqrPjTWzizq     f2e83f8a7e6e4e4d323
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 42 of
                                                            913
      A                       B                                       C                                             D                                          E
                                                                                                                                   04f1c82e299269f51ad39c48f99a2f4ff97a4d699ee6969e4c1879bf
              d7d8ae1d9c2774bd77c823e0d52ff9252b 0000000065f9ca25c3ea505c3913a71ccf0cfe9476c                                       4d66fc247ca29e096b67de9e2d6e26db9f61144baca61e965b6fb3c
721       938 84025f9f4f7e63ebc752b813fb5421     6ed643ad63dd22c074fd2                       1FJSv6DUSBmo1s5im1c5j84igbYgQwzvFp    e041518dc2aaf60e239
                                                                                                                                   04a7d7f20c69474be7ee2a9332dc69715cb3f14e9b58e73d380298
              37b1cdf50109c5a5cf6a4eae97f370e033e 00000000163e0be930c1049da5864c0e6b38a68df9                                       604377adb795165a02f2b6dd91bf374834d29c39067cff64259af7cf
722       939 17ac6cea1abb0e38ed130c2d7df34       938539e32fd57b2e14ba12                     1Egh7BHenjF87qnqkuNn2ncjbUfXzLbEv4    cc0f59ebe64d118a2f47
                                                                                                                                   043e25a29395e850f1f601c518b9852b40dc1b5127c1919b596d23
              e8f9d5c4fe8166547dfbabe7f07cd5e0f92 00000000fa3c04695a819bb5ddcbe4b06c0943c659                                       b800bf2e74496d1e53e590f9d29698fb98588ffaaf133c6348eff235
723       941 109905cb0e8dca2d54545217d3bb8       ad2690f6dcd60e2a0e20f3                     1DU17i5o4Wn4HXDUQ1R6uuNqia7kq7dnoF    ce85426c20d8b92391b4
                                                                                                                                   040bdc77d7480da9151fd5bb7c7feed3c93a0b92c29cfd44a8daace
              c9ad232dc223d242a0813cab4ab80cc105 0000000002edf896a1d087514c37b37680e1e9d930                                        3913d190b8e9ba64c086fceca7991b65af0f181d121781e80bbc0d8
724       942 3bccb9b7c585ef8cb882cb5263b43a     58bd6fab49711169a2a79b                     1CShePHoLvn9BKYR1VDuVVC8oUi22vQCxf     9978cacdfd7cc32af8a3
                                                                                                                                   04b67e179bc43a88abaa4020f076d69717f77a71196a104009586d
              7fad6c73cf98d9d5d158a918504ec2ab72 00000000e9a0e6f8f08cc1ac6198e3ea633bce37531                                       1c030b35733d9693ef5920bb8136684e98f5d4496f448e6ebdda6d
725       943 131bea0dc8b9c5b6ca397b7673bf5e     6c3d593a6654ec7e08b2d                       1FxzeKonRrReGe3biYuRp3j99Lv8cxRzx7    2580145dca0833da8a2051
                                                                                                                                   04482afca658cec6f80ac7dd3b953f9651c7c776b0958d4503e2b4cf
              977e244c9afcab2fc0718ed12311325e4f9 00000000121b7be05ecb69f74ade200b8d90f39791                                       f58e0ba3457c83d18c1ce2bc4ac196d61a7b9134d102095d58a54e
726       944 748a5b6b688d210bc2e57ce9b4b1e       865064b1c1bf14c22cade7                     12UDKw5qw7M4XB9JgUD6F1ifA49RBUev38    1545a2bb2d2cfbad6239
                                                                                                                                   04fddc4d9a9788d14d8bb8d4461a003893cdc459b1b1f15a7a1ee9c
              a00f4d652e2b58c6ba0a274c09d47b10a3 00000000dc9198f0e49f7af2f4d78c935dd3f4523d9                                       287d2cbc6b08771faae7f3865955f5d4e19ae5759e1f4172f3b9d9d
727       946 6ce3d8dce449ce850db86d1da82923     a88d1c938bdd448337edc                       1HHy4MQSp2x6A9xxqZVd6X7613PX5NUMT1    385c01dbc31255d4014b
                                                                                                                                   04fb3c8835d951702e03dfb64d19ec554ef6cb2a5971b48c477da98
              aefd630d82657f09db160afa2512eb9f5a5 0000000052e8defdf229e53f422755f9c4a9a9f031d                                      2cf7fb94e411b9d0444404e96c1e7acb10f032581247da667c74479
728       947 85b49d9ccf7189f45fa90fddeeea2       8caad0fb64f285ad186f6                       1BmEyUrV8EL92dHwMfCxiMuxYR2VcwyY8E   357edf285b4d067f8441
                                                                                                                                   04f54370f6d038606967548379fe526831806f571b2e15c00319a4c
              7f1bd607937f6a5e633c1455e174d79887 00000000d49a9c4ff3bd924b3f0b083b5169f2dd327                                       1c5c41d90f04150c2dac8e127a8f99b586ea1d206f2ae760327c2f4
729       950 b151c435baca445fdc23008d5674f4     090f205d155f76d0e8fec                       18bCMRkoCBVvr7Mv2YyRopawa7hrmY37Qv    36b574468ceb365ad131
                                                                                                                                   047832c06d8faf8e809d72654dee7dc7cd3c32e4587e18c3075c27e
              a7c9ab3f9104ee3965b4e62ea610276e73 00000000040354dfe4ac02f4f8055b93adfcc36eb46                                       99c92a5798aa94f7ed752dad54d00556ceb344add7ea4e365693d5
730       951 341e1da56597937079c1c8f6e40773     17643e305f08e02f2edb7                       16Q4ozBMbGMJZWVYb6J596hEUZ5GEdKe9N    6595d314043e1246454d3
                                                                                                                                   0401473aa9e1d49921904ae4635c3971e51ea990364ce965774191
              aee3e17ffa75e1392ec54b2c25dfcb4b36b 00000000519c816ef1879837adb619b12b6e46fc30                                       63b9549edf788a3bce2a3ef70ef31e4b554d0d6821a0c9bbdb66e91
731       952 74d1b6f5a99cfa1abc4e86f9bedfe       6fe53deb7862e7131aae06                     1J5CHhZr7YuSCK2TpSHnbfo3vc9ER8tazA    9800c94d0f58d6a305a28
                                                                                                                                   04560a74f2b2458c52059403032582253b676ff59e59cdcc968358a
              a520b17061a1d979a5be949436aab5909 00000000b61bf949bddcd48b7c4eadac2972f604e2                                         0bb598ee66282dfb1539f8baf0b7a840193635d9ff7847c309fbca32
732       953 3dcc11ff289aaa16ed46840f3d246b6   2f9b34be942cd84925b6cf                     13MUb9zCC5niHUmYcXb6gyfL9RpCoaoUjn      32f59d954151009c98d
                                                                                                                                   04756cc35ea55c614a7e76e21e6776f411aafc747a36337ae4a2561
              9eddc393edb1d0dad1be954dca2ed49a87 000000007193a7d412482a8bfe194e2bcb5f1b0b5c                                        36fed3a84072e8b7a7a11a586550a5d928d3a25d63cdac377d217e
733       954 a6ff352f5d52f304cadf20739dd9d5     5c4582e0435ad162095062                     153QVGuKp7FkVbZCLRDQmFyzZs6z1Lofyk     9d58e2f0c75a634bc16bc
                                                                                                                                   048f496514c8b6d7432b9c06f612bd3a1ed0853f3d99cd6b1545928
              e70c3f5537a631b048198e5aebbb0569d6 0000000074162224a54140815b571531707bacd94                                         8454d71da00035b890f7eca0d6cc0aa6bbd533c2f7e62569c3f146a
734       957 ea8c43357dd6e193f26e72e33660c7     259d5593424f35aad5d35d1                   16KBHNEruCnfkuVKEEHRo8fHV4RxGtnEB4      1ad3082dc5ff2c572e5d
                                                                                                                                   046f4e71ff22b538f31413ebfb18e4549c3bc02d13c9e9f35a6e122a
              e930898623b7fa595727e6d94f8630356f 0000000033b6aff54367192081c65ece7edb4277eb                                        263646c55f97545485988df6a1c599fbe9b6128ccd5a757242e278e
735       960 eb1d57a18b1e57f07494e1fa8cf0a8     b727c22091f47916e3fb5e                     1Ey26CSiK5jJD8XVWNw1zJiyQJRvXw9Ysd     287124a8acb969cd602
                                                                                                                                   04dcff1752c22d796e4ef154f9d9989c9589be1deec50ac7401904e
              358a350af0f310854a2abf3505f1890a915 0000000057e2da87ccf7f2ca9538096a67ca77fad5a                                      7fd076999b05029450bf1ef4eb20aed57431ea1f192a35ad203dac7
736       961 6b76df88bdbd66c8557a69b14c2fb       e414417c51d61199dead0                       1PvMaV21Q5T4zHg5wmeRr7iE9HAKd3MfnC   63bd0a62b68f56caade9
                                                                                                                                   04306daeda64ec6340d2ca26975c505c8846405b6980f43a110b91
              c721675b37e5769f21f689de4681b35e92 0000000057686e655de56e38070ea362aa012d715                                         6c32ebd4e4c9f817d0708820da8db10808ff7709a4c5f91fc2a6a3a5
737       962 3edb96408b0644b94a89337c204247     41f349ff9b4eb8acfa8d611                   15Hks7R8Xadd1tc2MSttJhH12j23B5rcCi      e51fe2e8d01b42ae1375
                                                                                                                                   04318634dcb6b35918686547d9fd4a6946e4e7c68ab46aeac1ee88
              8f7afaef06a3962763491a0fc4827de5357 00000000b054267b1e38c6c6b9c85890c414d55203                                       cbe8c368bef535197b15b92d5b94e8b0c09a9aa5c43cfbcd91a54c1
738       963 204dd629b1491cbf97a8374453dce       7105116cdc4a5659c55362                     186tV3WUXJBxvRTH7w8SCDk4qxGcAmRNnK    54dbc361b8ffeb5c5e646
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 43 of
                                                            913
      A                        B                                       C                                              D                                        E
                                                                                                                                   04fdf749ce0dbcf99f19c5a61897149a4ac8ca06e8cf69adc753dd8f
              5a1bd6a01373df7d4250adc3dec051bc12 000000004d3814f64f864ff1e3c2197618154b43c62                                       38bad00f6c9efd84a9b1480f2d6e17989a359751e31011f6e1849d6
739       965 c020f04cdecb063526d3a21d0c128e     237c80ea1be1a09c20c92                       1FE1efLG7YZpJVrpvaEf96zWof9LG6trKk    e5d4b6f781902c74826
                                                                                                                                   0427343df688b2b1ee07456f2f74885297b350b54819b8b2a39fdde
              4711b7598217019b9bdbbb23689908e88 0000000069ed32a4d4ad130aa267687f78b25236c5                                         096f0e07fade98d0f44b50beac30b34087535c597d3bdd938e56ac4
740       969 a76886ba37ab2f1b41a0e7230440486   efd1d54abf65a7ee1fa0c0                     17tAKf72nmD6TNdkLsWnj1jhmvFPajMHZw      375a3b30e65751d63636
                                                                                                                                   0444a14402cd23a620f9d41abb96a73ccea1664871199d6ae4dca2
              250de8101ac618582dfa9c3c482c8dc702 00000000aac7cc93d4935b998ef0e443670fa85fca6                                       47dff221d3439065a83cda20af0ff4d9293a305a61eaa9f36b18bd8
741       971 ec100444f517c9da3b54423e49886d     31e0441595f9044873597                       1PAVEHuQDUkRMrZ6CocM3gR5ZJtvR6ToNA    9f60a8b38a35d9e03ea47
                                                                                                                                   042cc056b23db770658f8ee7faacb3543d7419546ee5b358786d0b
              1b8f8b1bd912d814adce76c18aa45e5c3cf 00000000abe6f867ca73ca6bcf77fff97a214ad1be8                                      bd4e09e050c840371fca229fa9f3ced056df32e902394bdbdad140d
742       972 3b8887bfeb66e35ffbc0b64af39fc       d93c67648f34ac33b605d                       1KGpr9uoKPKNCmvFWstQYitBmgbX1uXshC   527f1391995e2e0665567
                                                                                                                                   0416af3eb8f6fd873eaf0fcd4b90ea6e7683a59d378396f6c5f5bb0a
              f0dacdd8b7bc23213a3b9d56bcb8c7a68d 0000000008a63e41a03767c76e4ba79a2132db23a                                         6129c00da30a5d52ef23afcf43fedc7e22dc4fd773b6a168106aaf03
743       973 849468e9c3c5ceda0bbf34278e9549     7d714f57c5a7e4a7288f479                   15gAazz2GL4FgPBdFvTuq2u4dHogc1R6eR      4104e2c886a8b23533
                                                                                                                                   047c8135d87694d8b49adc3a64bd0807b95dfe39ac7a5ee1996d34
              261a9eab38de62e4b5dc507514bb7af0bf 00000000be3c231de630b045c165b842d24d53760d                                        c01556273ab4dcee09c7ea5b9ff3e72684068e3e44ac7ca2db5d89d
744       974 cae8661207de816cf1fefffffe5778     c84925d0d332f5f833f7d3                     1DnzR2hfKfTa96WEhYQnmQrDkQvycxkyVn     01b057591963543338b7f
                                                                                                                                   0479630e4794fee8c4ad65d577b93aaf0e5dfcc83bdc8bba0805cf1
              e53932e86fae409f517ef31dd3ce7c029b1 00000000d67ac3dab052ac69301316b73678703e71                                       84d6737a3398d10b92256eac88a2b9975c2be3062ed6582cca2aa5
745       975 865c8a51571ffd0a1e0eac72a4538       9ce3757e31e5b92444e64c                     1JBWiEsDqXSaK2pb6n4VJUbkNpRsh4yqpL    ae9aa9b87f280b6e04df3
                                                                                                                                   04efbd5128c3dc3689c22e122e7856660f948e99d517390f4ec6c9b
              a3fa9a291400544650f612fae54945d474 00000000ed7ccf7b89a2f3fc7eac955412ba92f29f1a                                      5bb9476bab8ce5cd418c3093990a5dad6cac4f521bc0a122aca8168
746       976 27f1277f087d1a616a342e88c141bb     3f7fa336e05be728724e                         15VaaLskYYjnKYBjxpjSABX2quyvUEBvnf   6c5786b787ecdab49793
                                                                                                                                   047565e47c95d1e3f4c444880342bd71e26ecf82f1cf1f30e669999c
              fa6068d270e66d5da29c5feefee60d89c71 00000000dc3c50f11736dae2b2a81a2879eab4045a                                       5dbc9458bbe6173017ab2b8a50b1bbfddcc82937653af1b83b96e1
747       978 498e39e65b29b18aaae9e66d64447       f9cec59d359ac1a84927d9                     17jPcds8h7jv2vgnVntft46rQkamAngNPY    ac1db4c474a26677b102
                                                                                                                                   046030557a82ea2411745d0df9dd46711509cfb8b248bb80f0c13ba
              0c0b7bb4d3d7ad501a4c29547ed6199e45 00000000597a88a69db95f4d27a4f4438041770ece                                        e43444c4362a9484fae32ffc64d696bf6c259605a5452b0d5fbbe24
748       980 1455e6fe7bc934ee1f852ae677edef     5eeb66642bee1e95a81ad7                     17G319fJwSi9LhwCgkZo6ad8rUfBLM39Gs     a0ab733fc29ac226023a
                                                                                                                                   049020adc7632ab1ca911599a470a0d22a6fd229211302cff8926bb
              ecaf911acdb8f76e56eea318c3cb91c1d0b 000000007f030f9dc40eb3c9b3b5aea163105bee02f                                      882b49cc1836281ec9aa7be043a6908df09f33895ee8bc75f80613e
749       981 08c85048ae0596e70bd9de4f349ef       a6f539c5ee7cab649f944                       1F8Jvj2ikp8yrhfbubkjySJb5YEzeNU6R5   8a64aeb22211f3dd078d
                                                                                                                                   04f00eed7d74c3c3db67570dab33a2c121fde4960156eb7e430a26
              405d3ee9b1dd0b9dc751e839ee2559c379 00000000bf6d26fb6d73d9473701ad8452bc39e0c2                                        37c5b034e0f5b137990958d07e3e15a883d42f66eb1126aaed30f9
750       983 649314fdde8fea40224d4eca763502     e98a5a4007bdcea01c23dc                     1GJ8nuLwfMiDh7cfbHDjCAc7fEkurEeu6G     e49f13a8ea27c72d7a7910
                                                                                                                                   04444baaef1e463ee0ffd4c823b90c2e90077b885369ea4011f4d7e
              c8bdccbfa9fef00797bb73fe9c7c6a295ce5 00000000b7c1c85a20a8912759dbf358891ac723c1                                      b337e81eb02faa4732036f9f7c7957e880c0e1d32e9edaeba9ed5ce
751       985 730740cf3d5b9b3df421b5989422         bd74200107fe01278f7535                     136W8Adk7XTrjPoDVPCsGhdtzik4Kq1dZi   d19c58c15b1f31f3c104
                                                                                                                                   042e680b3227f3d3c4dbbaa00dd8f9fbdff71ad35ce68c92b781cf3f
              c407af23173ffc395d5759dccaa77ab7907 0000000046e6482b90633bb69bf904b904ca955e27                                       aadd31a2eb1cf0e9a07436b1c2efe314153a440c8937de9f0aff89f4
752       987 501d7f42b202c9376544db5796e8e       5fbe93cbdd5c9dd78dd3f4                     1HEAbvGxX3yULUtoMtb222msWSVbQxZrR8    dc7766d6918f6d34d6
                                                                                                                                   04b1d1bf4daf9e14cca997f8a20c969eb15cf62fe2c195638926eeaa
              af6397d00e2ebf9cb99ddf15f68eee4e58a 000000005b01b8ddef835564691bd96f7c418dc48f3                                      77ef5130080fa984e7a5e6699f9d8ed211d87b3cca8711602de387f
753       988 cba358f6a3900ff2d313fa5926edf       99e6949cf5607420d971d                       1J6ZuXdHGVCTGUBrB2xSqwL6Y8ew464Yfy   2ad2ae9916afd10e16c
                                                                                                                                   04095106f6a6ecbe22bec9c502ae1d5e5cc0aca28cf1bbe66331b1c
              e65c5d4849339ef038b30b542347a9940e 000000008a3893cb71fd4fe6d29882bec1de9fdbe70                                       a7e85cb7e8337726ac0a8dcdf596822b237a5cd809fca377fee0204
754       989 88645cfeec2893fe7616cebdb7f99d     a4f5408f6d9bb6ff2680d                       1PcTVf4rWu6WAiDybtUERfUhKrNiY5QbVu    1bc358051b598a043dd0
                                                                                                                                   0475707b067e8ccc5afd38576a4286a5438c8b57ba8b18a0bb4fac2
              722ab4df9e1fae9baf3f5afd280459dd40a 000000003fd0fa5f78eea07b6daf176bfab63fb28a5                                      8531fa451b57026bec3c96ddac0fe7f0ff5c6591bba69100fa77925f
755       990 1ae5042b692e7d4dca515e8e74636       6768e7bbce39f047a7c14                       1GquniFprXVGm5zN13VMa9reyGsnpjQh52   20a67d88ecbca251c00
                                                                                                                                   0496a1462e868752ac6e42aaea19d8d449276ee9d399d41b4e39b
              cd07a869118591c6bd02be56a8e0199615 00000000347030f090cf9ee7e51d421804362334d1                                        841108c08773caf3d991541ee0399c47a726908d8ffcf4de5986930
756       993 792c44b249875bab0020dd764443e1     f97905b6b7158d2d3fd737                     19umGdotR99xPZUqJZ6FH5QAxpuBWL2qnP     e520b2d913c61897e92094
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 44 of
                                                            913
      A                        B                                       C                                             D                                          E
                                                                                                                                    043e9f1e951e56f248c4a51b094cbbe9cef39ba10190c87ffb04be10
               0b15b03de70b8a12268123c3c8443f32e9 000000000881c1287f3eb22d7cf45356c826ec0d35e                                       e95c3ce3d60604a6e73e172d49bee0d82a228b60457ec9687ae44b
757        995 5378b0b2bd05942800fea1c0748ce9     cc0a7724b3f7b1817d3f0                       1CzyqFwisqXrqXdWtoMhEjLsZd7vib7ZBj    9d18ec84341fd58cdca5
                                                                                                                                    042937d08d910b7568f3dcb45340d02699a66a5b9c218ed5a01bf4
               a8f1815e5deae697e2fa082289f26f3789a 00000000a231f8c4eb3e7abd317d52964002854596                                       2660eec0c3f9528eea4172534a663178905946b728be8575537127
758        997 5eca1419f263fc289986ec744f592       956660a678e4d11537e73e                     1KiK3n1ZaxoqyowdFAuZGh6z7M2B7VcY2X    9ec011a2ee2a6c177a016e
                                                                                                                                    04329493cb21f89d080d7842952cbbdadc8a12d76ad53173aae8bb
               a6f66e5bc206d09745c05bc590113409ff7 00000000a2887344f8db859e372e7e4bc26b23b9de                                       d74352ee328233e326503e27c4399415e5fabacb98cf9cdf2a07effc
759       1001 cbd9199b995cc0a6274a4690ede80       340f725afbf2edb265b4c6                     1FJNKtXWjbNA1TBzCyTEnoMEbC8XsFPmFF    590e8e29a6d4a385a394
                                                                                                                                    047753bd08ca7c32cfd73dbd6f1bc5753ba3a4ce65f8aa85459f5d6
               9d5c8fde7aa7647a8972c59d7ad8c4527a 00000000430a20b3f4f658c153168b6615512dfe1a                                        d9853f38e09cbdaefd79ff6d58ae22c0a663b9ecea467cf479b3e107
760       1002 b989b5f37b599113172b38499492d2     8362602e44a5e11e83011a                     1Mv5U7ET42fFbz8oe6xrqwrVfM9RcVLJf3     78904b594bcd650f05a
                                                                                                                                    04d1c72540395df5cde4c03c9e3535d83249795f1ddddeef634e30d
               06db333c1ac5b2d4c4fe9885dd0d095eb1 00000000aded3a9953bb6acd0f51a99ac433369696                                        86cb080e573d17b9eb39c9328dd0641fd70ebe835a45ad89ea7fbd
761       1004 af588e3c3fbe86d5902f024db20dc4     116a6b72754c672a350a65                     1MecptbfSKpm72cRf69kyP4wQCyKVCpykJ     48d63b999366beb161d3d
                                                                                                                                    045bb479f270391e293a9356207f81525ff0d3aabe8f917512f9f9e9
               425daa578f5151e97be98212a94c6e5cea 000000006659f6eed8840da4336211802af29eb044                                        3874711cfc18a1b886a2eb61a62895b9621f81d9b5a37536e06058
762       1005 ff9f45e651ffb3ef663a73280ab17f     53e7e92d0f80a98f3e833c                     1MhFLninMJuo7ftiGAe8NeXuTmHQwNysQh     961c83c7d2d74a56de32
                                                                                                                                    047e8cfc09229af0b6c4bd6a6e93ce2f47e63c80e5d53c1073651ab
               7e93b3642e1601716659e6a2e34f1ca76f 00000000c88cb61c8093f11df65dbc6633ae783e6f5                                       586a11e2f05170053e678af9557eddf6dc37173d36052035d61335
763       1006 9a2042440316dfa35a2f890e1567e2     1be9aa8bbc6c624a994e2                       1Hw1KmEsvZziTfqkqm2vKH2qJuWXJQRvbK    26de7fa3df68b23d777a3
                                                                                                                                    04b3e563fb2e042525fbc4a7d2923dcc93e9e3afa9be6a8ffd42ba0
               b39f415d194c0da23c21d9a42ca972911c 0000000037b9be6143407617d34d7dd70a09aeb68                                         80f4d9ab6a751fe860973482571fc5c8108c403d2dd64cdbd24dd0e
764       1007 20383f73a1ba312bb7789a44849903     e5da5a092bf5d19d7a06da6                   18StgZ1ubAf7xEzkXeRVHPDWbvATt9inMU      3f8ae415dfa915fe156a
                                                                                                                                    044fe9cd3b148843ded4b14a74c58086c88de1b723fdf5ae4e5925a
               f0f707c95cfbeb287ba5e0a332bc4e453a5 000000005f7e442c07d918a1f2cd4f594f5e1946c22                                      4f500c2d9b649df54127d99a84b0f08358a48c6a70157b677fbad61
765       1008 a15bf3a7640bc6b53dbd072e10342       b06ffd7dfe378f59f70e8                       1MNfknkcxAatMvpsW35iSCSc6UyCiLBTqr   a67e760e8ba3b804ffb7
                                                                                                                                    0433c152bbee7d745c2dee3fb800158599ebf42d4da5af39baf3b74
               dcfea932a766b5259380e2a23774bacb96 000000008bb80b928343bc65ea33b2c97b722d7b85                                        17009a63edc50ac037dd4959d0d3708cb61cb935f3c9f189279dc68
766       1009 40e10c47baa5fd6edf2e0f258945ef     f0470d32a7519d2b7e5550                     12XGWXzYmqbw7R81aXzzrxd8kU2Rixy6hp     a39e2af88fd67eb68556
                                                                                                                                    0430e487bb0dffafa7007af40ecb657e9d4e102ecfac6a734957198
               bade9ea4284c738d4cc9909bbb560ecc50 00000000bbafcd3677dc5f3c713f464996e0253a245                                       62f7a83a9b9aeb470f0daabcbd9f6a0ca026b2743491bd2ffe79b3e
767       1011 b31a68eb9e02711464595c3899426c     7828d3e775c83191abefc                       17RcXaoDLLKZzWJWduxUJm3oYiTXEPXAGx    1e96921679153d12c769
                                                                                                                                    0474c09fceeb39b2ccb4d14f7124f57797654a2c1dc40e36771aabdf
               65a4e0789cd4e3b94cf9c354ed30c940a8 0000000071ee64ac3fc9735b74d39618b38c122572                                        5ee987f07d36b52390c7d50c316658e062e365efe314489fd00900f
768       1015 07beb084231db2493cda6b122c35ac     3a98bdbdbe83c010069632                     1EwedpcEzotL2fq5STpenswWHh3qvbv1qU     85106bd325f77e6a310
                                                                                                                                    0468e9bfb9a90c48834bb83e070497bfb0db0cb4a95f504b8f9735f
               728c236388a3e3415f80174fa21bf939e4 0000000020f9cc70a8d53e37951c3bfa56a3d8b50a                                        23d589a5dc411db10e6b48ac4c385898fca869c123c55fc4db5fa62
769       1016 7c948ceb60f9736233999fa5fed4ca     95d724e36e2e2f916a0ff0                     1ADdoQFxCa2PvXmA4ur39x3QhorvfBabeM     a7d7a6daab7f7cd9ab22
                                                                                                                                    04f48010b0c3d0fffa6c5ec8c11255fce598e093793e068d53ec4690
               2eb329555c5a87f39d49ab6f1e962aa311 0000000084fbcc1de75dba046dd98e5d1310e89892                                        8903d28e10a7ebe62de0f1a09a56010bffb39f3a20718922b9938b3
770       1017 f204165dc850abe002fe022ca37d71     3c85da165452da9df3ce1c                     1LB9xLVnJ8P1BozxBmmqBgQSqiXuY2SP4k     c7a88d21db608c837ad
                                                                                                                                    04cba3c1c41f5ff779a83d77239fc467814adfa4f1461b958d4568b4
               2d209c0f0132ab50ad16e395096263a725 0000000041d393d6c69950c23ed5d3e349c76c65db                                        31203302ae02305fc1022357fe12dfe21a04771f78809fd27c292bc
771       1019 5a3c26d3e606fb60ea0650cf7cc06a     6e468537a5f3e7762036e7                     1ML9CwMG2yVpgyCe1E5xHroZfxnS3P1rwN     d2f7c56f995236e0284
                                                                                                                                    0464fd50b81dee689c128b2ac82d044992669a703d7eda7d06a9f9
               7dc82afda0bf83cf504c3b2874a3c2c34d6 00000000aea3469718b670a4f3e86f5d5c10d58ce6                                       1e4961f073cad9b5ba3e37efe255ac31afeb709f8cf4efd5ce5bfe57
772       1020 86129026757049096467a8f521ebb       c92e2fbd1b0f0a9317b5a2                     1M5KuNaQkAiDoQwyi4Y6hezLpzMjzVmQtK    6244f16942bcf0f47975
                                                                                                                                    0480aec2b977a8e0b955c2d97b21c59c150f863924e9b0cc85782d9
               14ff7379051c8efbf02af9edbd99b22c926 00000000888fa29c0d536dd58236724bc0dc115120                                       a8d185fa1f7920b73ab3acffe6f16308cbd1b67f50aba4784d48d6d7
773       1021 c928d7556a6a7a24a582e6cf04910       dab4bfc529ffea1cb680fc                     1U76x2xAfxBzzb9hU9MZcxRPQ7ANBeHVJ     0749957de376fec37f1
                                                                                                                                    041b1e84f776630990e9431decbd05331f495e27a1e5c3afe99c968
               0a3ef3dc1277e0c8bc453c296ece188a91 00000000e677056d42005209b140b3ff81d64dc757                                        9728126db78873147056adadfeed138263a90a2af73c21a3a7964b
774       1022 49fb2825f84eda5906dfa6c994af2e     ad4fc30ad6776a289fbdb7                     1K9MfS2eyxKNbnRkPmNC429sDLdMEYtocR     77c4effffed418be49b0c
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 45 of
                                                             913
      A                        B                                       C                                             D                                          E
                                                                                                                                    0457618ad8db1871ea5dce31b1c841a84ae06b4008ebf237d44ff2b
               e4fec85d2803c115a10ed8276514ba76e7 00000000edfa5bfffd21cc8ce76e46b79dc00196e61                                       107f41d296c72680a808285cbb642aae5ad9686adab4afe5f7f9af3
775       1024 69c1ca85a8c577b655fcdecc323ef1     cdc62fd595316136f8a83                       14UjUdVChndAh8r2yvNbXXhptb2qmrbmG2    47548ef55baa9b9e9681
                                                                                                                                    046475416b985b58ed97453a196c2f48fc0d8ed631898f364c6d76e
               c8615d76cba3600bba8680533e2f7f3eeb 00000000425a4ad21d99ec0a32e1a5b5d0db2229c3                                        3fce8b35847fac344b22d08536a394205ddc5c5056469d5e2092dec
776       1026 5ee0e94afbe2d6ee0755ea8272043a     7ad433f8976db6c4397a66                     1K1AwHAMfMNY2DoiuD68RzQNgwwYG4C2py     e07ff55b25cd16fe6db5
                                                                                                                                    04243aa1ccb105a0e880f239b7ebbbd2bce889ab20ffc83dd750ed4
               65448a8d5d5da1d68e6f71dc90119f77d2 000000001bac8da2b747fc932bc14d168e25be8088                                        51a792fbd0a54a8d03c04eabe9eae61500bb64f011a0f8b64975db
777       1028 12963e4022890f18f820ba8f16a1dc     adc164fe859f9acf8c5d16                     17e3PPBbzp6gNZu1D4AWBe48cSRNsYbowh     9a1c7fc408082766f82c2
                                                                                                                                    045390cfd719cff2dae111472d65510fb49070a9b1d5c4530e2b84c
               913f0110ff044e6c7c94faef03621a34ef04 0000000042c15539de289697b27c7ee35089d71878                                      b457c97b8108d96c1d317c787cbcb99060ed01f5f12289f8bf746e3
778       1029 0983268d432160aa441028184fdb         96d2ab2d66e8fadc61e3a3                     19spG1gFVq2tosaukzYfYW7zyKbdfU7wFG   6abcefee7426db7d345c
                                                                                                                                    043ccef63a65945d4bc9acf0f36789fcec61452e4cf149d13973f07a
               1e4d2cf7e8574a0e7b87ee7ea5e192e534 00000000f10051ec4605c41b0ce790793b794d490a                                        5548867eb055fc58aee6bb581ba88d7def01a116ad7f389f68585c4
779       1030 1f0a6f8d0294603a6fb5077cd36824     adf9c9a5a2c09f717737b5                     1Cj5z4XF43BbfagTMMyg81BqSGitDeDsQD     966f57099f76a4074d8
                                                                                                                                    041c68f2819731108edfbe5f486bdc7e9e1602ab8f91031a0bbd863
               e84f00e32ffeab3cc2c782e9fa6c54b596c 000000001c1791a1ffa49c32784da7c51b77c9c3ea1                                      ec16ac97b255336865071dd2b526cf68798ab5d1ba84eca8a46091
780       1032 6c2617c805adf79f72d4e26000a26       c4484aebe8627104b93f8                       19atrtdSfK2y3zQ6RnDNegnyN5j1RtHSQJ   aeab879182f9f3fc2e45d
                                                                                                                                    046e073e5b61cb5a9e4d642942993744ca6b772bebf366cbaf0a5f9
               ef29d04bc0fe79f0329e24291e74af970a0 00000000223bbe66d010f869ffdd9a50b7ecc5e952d                                      7f7b6692d34c9145fc09280748d42ccb58cdfbeddfeb91685d0c5217
781       1033 dbdc482647576b5bb2270b910ac4c       cf496fd8824c386cdd30a                       18sVTFzVmmizh8TjbnhmUAiFmSgAmzfn4C   2878fd514e0203e1067
                                                                                                                                    04a44254cc40f516034be7f1bce7f4e27f0a31a4c9143453ae9e7e0
               db8bd3fc1f6acf81628ad26b8aaf69ff54d4 00000000a1987ee5fea1bae12454b15dc47546d2f1                                      cc0ec1c6ad865adc2c75762722bba88b90c8b42572c031084e03490
782       1034 8f496cde0205c4b351c88a5d9727         5e95223983c9b4c3a822de                     1HDbsTWASd7NGFcaw11WdQceWsaM7G7hQc   3548589dd14a8412f2fd
                                                                                                                                    04ddc587832e1cfb17c4928c4b183ab685ba8a4b86cf52f5d04c121
               28e5a49b425e0d7bba34235d74293c7fe0 00000000bc0c29229324b6b2d483ce7da1c9adbd40                                        4fa434beea3b5cbef9632b02cc214772ad199b8b02afd18ec84f07b
783       1035 8b8e2d5e3bd8702caf8354ddaa6deb     6cbcf5aeb8824c0b5fef7c                     13zpN32f5SD4jQg2iKm1ftC2pmwXUvXupb     98331763dfb742c49696
                                                                                                                                    040ca41c5d40b6ccc95354ebb73cebb88d463b367433f586c9bcaae
               85cd55d1efa12f0961027667b809b4e8c8 0000000014968cc5dbf73179697c8faa3055c668b23                                       defeda95a714a68797e62684be2c7d32e5976d7609e9a957cd8722
784       1036 d587bc386243bb379a8a047f30ae20     6cb7436b166b5753378e6                       1Mx6yrhhWkfWB13o2w6VoFG5zJXByxSXMY    db0f227140071c557acd0
                                                                                                                                    045d07251f71e84bb150d925e531b596b4c610677f4e14d0ea8dad
               1a49cf8e13cda81f0d6b839de7e89accc2c 00000000182b06a9e48db4835b47500102d0363e3                                        98398520d6775bd35df7ce2fa93e865571cc86beb60c614a938d344
785       1037 27395dc4df92046bc9e2a97f6026c       7513f4d330295cc94aabf74                   1BjY2CVHoaAdCyLnkSnAkSJdLoav4xqWQa     6374b13372f941b0948fb
                                                                                                                                    04e7f6456dc0e16679cba2cddf4d7fdf9cd1e3084a1e54b607988d2f
               203b563b4255e923352560afcf66d4ecda 00000000ec36a7861096841e14762ac7abd96cc5dd                                        e898dd16142cb113f47fe2306720dc5269d6bcb9a3c959d7742a531
786       1039 db27573aa1a526b4c6539b220eec1e     95968949f41b0b6d1cb732                     1C8qWd9JsbmPnQp7nQgyxNLcaSTs7nCqND     69e65e5f0225e6a7229
                                                                                                                                    04c25b5342087ccda07dbbae1740d87881d99096c0b5ef4e396178
               c07bce47b890a9f4352e1a938fc904a874 00000000a1c2ef7c9653c9d46ed4ec06407f052b88d                                       2cdd9306a7e6add32c609906e092798bb84f3e80ae6c1da249b38c
787       1041 80c849e981a2a2c097690f95da3ef8     7599c4ccb04d758f8bc1f                       17vHXR4TVEdnPH1XcJ9dFQoDJash1tYAm8    312af57cdef1cc84479a47
                                                                                                                                    04ca1f0ae4aa5a4a6e8ca90d2bb2d229a6929491061555dc8cb587
               ee8095a0bb7eaec4e5915d39a398d7b3bf 0000000060e2f2653b379638732f7624de0e7c66f6                                        b9fa981c49777a743dbd7879e7b9bdaf9fd272d3ff365d406cffc58d
788       1043 eb154dcd976ffd677c9889c47b3b4c     04ed2e62de6033f007a2d3                     1EeHD14CCtjqeNwViYXAbCzhQbUYdFWfAH     7831e629128ef5a6d761
                                                                                                                                    0459f9f40dd961942d86aee17b4d85c56ce1fe3ea6c0126f4226961
               e402949a8a7eb80dc00f9ed40d36b110e9 000000003f5df7ac48dcf4ca000cc976aa2c73ff0e6b                                      6ba770987ea17991dd5032ab373b7abf187177ea7179faa434dd6d
789       1044 31b9ecc1bc94f8a6a26b46f5c3bf42     4286d265ff5793a8a3f6                         1NEEtaPrUL4UJ18t6j6qVJbFcY8btcUQdB   b0a041ae9174427d1c57a
                                                                                                                                    044b187477925d0b1dfdc641cfe8f017af847f2f6a2e15c8eead077e
               19c493dd123c7fa16e1535f3bc55c5f9e35 00000000198fcebe08bddec72991be0dacb438d0ab                                       82a8aeb311261ee2954a6c451617ff6bfb8b4e732c73725c4c04b96
790       1045 ad491945ffb5682504fe9f3ef253d       5a9bbc589cd44cad250005                     15gxkvZ9ckyYdX3RGipfvay7jnsWvboSY6    ab4b69aeda04a32f349
                                                                                                                                    04f12bdc86274ac6b224700804c27bac30fe981815acb359358fa7d
               41fb522504fa38d5dc17d7194da120d750 00000000b1d92d801eb3385f605ddcb314bf3d2cdd                                        1d38e8a97d2347bfe2d0cd4f23cb7e17f7dce28a57fd8fa9267f26e6
791       1046 4ecfaba8ef475422dcfeb6e7abceea     94940dd47f6585f41fb749                     13K5wAL9n2GXVtDPrKKPHG8KUxTDZ22bnp     2b60b6937392ba46ca2
                                                                                                                                    04598c21d86959f5971cefe3a7bc4f7ba9ccb9c9884349b6afcdc86e
               23a9b84f76569569185cf93d74d6ba28db 00000000e7c3d98b85bb7a6699fa88085a946f3d74                                        6f877438e88b23ef4c8dc99b17e7b211bdc2b1f9b2b8d0b857c8a77
792       1047 e8f7629bb9e2659847b5edf96d04d8     9510a5f19ea137f3b324cc                     1CDLe9BKFUszWjBWvGu3zjtYGx4JKhNvt2     7d9a4b8f50c7978d07b
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 46 of
                                                             913
      A                        B                                       C                                             D                                          E
                                                                                                                                    046bdce83081f544731e6709bbaf09d99c32e1a3ce6cb2a2b3a0dee
               e22a5e7b20e2a0a7cb5150928b7d8a1e2f 00000000c3ef87a393c796f421783d69a184367b22                                        0464a6e5155ee7f567c7e46e279158bf7018d2abac6b276cbc8f572
793       1048 ca00c2b8374053cc4d379d7d57f9ee     2c226dd521232ab3a54472                     1G3BhXmhfr6i85EMV21Ez9ruoTdF9GYK4F     db22026a4478d1694433
                                                                                                                                    0400a7ba016baf3571f66a4d464a02788f46c7b41d77e168238039
               315ce3f2245f80bd7244a6c941c0a693f10 000000005282b3bae8fe27fbae5e19473ff1ee6932e                                      45acb3419028645bff76cfc33be02c4247c13f89740e949a5b75a5c6
794       1050 7d4fe52e832d5c2beb1f5737e5b1c       1997b139d933ae76fce6f                       16wUKucrDqKbkVyyC79ncfuXmwK1VLEE3m   613495522117e50f7493
                                                                                                                                    04002f4be36185939e35241b04cb940f8938544987c9b810371524
               7ae46b0ef7b39ae901196b404dd8fb99b8 00000000dc5cc02c005e9ca3d4d605099ddde5a28c                                        253172b05a64ea74a05e13425409271e0f72daf4760259faf0ecff0f
795       1052 4b8db7b6cb1fd1b9ecc3ef64bbb51e     7a091a8384f67e3362b88f                     17WAHRffS7z8iKXJLZMSt1dy8NojRzoaR5     ea894304e277752a2065
                                                                                                                                    0447ac92a3747a9a9667a651d6f225b0df6e382fefb9e1e6c725556
               20a5b8090bb3679d2aa52325169de528d 000000009dfac9a157e2b19374478d54251f28c8c4                                         1c5cd8d465716e90e189e9df0633a1458be8efcd92505d9d13543d
796       1053 6f1c9dd8de4060e7bf0bd3ae2b3483c   88f091b86dc1d38d813425                     1N1H1B6KXkC6QEDdjiGFvDSPbGaJGpwNJh      1bbc4acb8c9313f9945e7
                                                                                                                                    047a31b2925e6537e233ba8e30dec6e9980be13e2da35bad69344
               e3595cf6e676c7e7c73e7a372dda304bbd 00000000577ecce387c006c3bb102002263507f7f3e                                       7740961af2d5fe062b780a8d9de015ddcb0892302fc656f9c4470fa
797       1054 857f127b4866e3f2e24612133236d5     5a33548c4f07637ddc8fc                       198GT7V696c4e74Jnz7VozGggYHuFDxN2G    9126f19374bac87097e2ca
                                                                                                                                    0463147af0b7280493247b091857d05091e365d4882dbb68dd3b54
               e033df47866f18cad933cf44415df3d1a7b 0000000008dd027da9a853922d5c057904d4d5906                                        5a1619dc87f42f99ee3f07f7bf2871726b44164519777f52f834750e
798       1055 cbeaeb16ad467b50fee3e0054f71f       2e6935f5be24a87dc4e44ba                   1NiJmfdVuW9EyKYruvWRMrBESHSLMnrXM8     b930746835fce59e1255
                                                                                                                                    049682fc01efd5f9d37b8e193b875abd23549a31e70f9e82a06c3f9
               d1822b88fc1030fbcc28a8b67c5114e087e 000000008c526b4821b66aa55980dd0c5c40a710fc                                       4baff222575248d31fe8424799102c71fc13adce85d911c6fa2fb32ff
799       1056 33d469d1ad2dbcb004a7e5b972567       45b11e4e2509c207cbc64f                     1LihfFAtdooJQDP93jpyyVBCajRrRCnJpu    dffdd67013bdfd417a
                                                                                                                                    045749dea2ad3a28a379b99f0de5e7a25edcf747fbb212d9d5648fb
               3777569e2072d38d1480e6291275debc6 000000004b6da5bbb89d6602b47021c817837330c9                                         7a48ad11ac1702db199228702cd459c58b9574bd8d67763c8fcb1e
800       1057 8dbfcdd9e2f552995c2d93cb46512e9   4c92ffdf0fe7a3fc65fa57                     14oWXnq9cHYEZc3dzQu2bkEHYf6EMtN7uM      60b016b6b53501b282ef9
                                                                                                                                    042b0c7dfa38fafb68763aa1b3c75dc7b474a96dd750f7ebcef37d19
               294f7ef7252e37e9ebd4e4e9fe88e307af1 00000000d357309918e1e2586ca15141650f39b809                                       da6e6eead4ed64565342468ad8402fce9b073aa67ffe6987979f4f3
801       1058 57f11cad937d7aa1be4aed2504dae       7169274ccdba05991a87b3                     1B11PCsQYfz2TyLvdKUN9vC5bdzYmdnAzB    83c8321e9c5db0ac16e
                                                                                                                                    0489963fd24efcc2f34bcc5f55c2286f1d2e706688e1227052a32a78
               91e779fd411268b47be65761dfcd0b9bf2 00000000f6e758bff279b5d6c6c557dd1b90511eac1                                       b497d49190b7a9138580cae3f26cc299a0e7a79a5ad329387b7acb
802       1059 ef2bf3f096f505846f17af4fc6fdbb     df10652a2a782aa5733b5                       1KfcwHmSHE3oS8LAHdunZohFaYu7nn3umj    537475cb1df66410a20a
                                                                                                                                    040ea7ac61d156510932378db93d35b5be786909c741fb5249167b
               ea768331a499b9226c3ec3e14b9bbcfae7 00000000813a89c779e6d6649c4e8f3ccfd4bfd188d                                       0d17020cfa5a052b77283902522569949903008eb8023dc10209a4
803       1062 ffead2647a4e3c9c0c21b0dae8df07     7608f8f652f6b4f28d1f3                       15sKhUaZUZLG8p5VbK6ervcX5TDi3W6PNe    c758b21e70da2c3711e690
                                                                                                                                    049258309bdabe14986075e7a7eccdea0e3e5695a5578b56a8eb33
               7502aad84a16cf8c468489cf56ff23b71f6 00000000901629857911af89940f25968fed60168e                                       dbb92c32f51ae60ce63a161aac236ca3a411e5012e2d5e4674cb05
804       1065 b81dd30f8a25ec537ee1e81fc344b       cefe3f843ea98ed604032d                     1A56VhC2mtDLWtbZxHLt9DMcYt8PWhBFhn    6690bc20782194731d0552
                                                                                                                                    04ce72cf88ad916387204f5f3aede0c43643841a5db6a73437efa0b
               1be48b9c3f64c621933cfd770af351b5d99 00000000fecd0d39a38004fd68f750df914176ce5f7                                      697f0f07b16dd7e0f842b12dce70f83b64f9888e8c2d55f06db5226b
805       1066 5c18cf1a88db1336adf772300f8ac       096f10d40f92451692b3b                       15t23SezMVMzy4E8W7bEv6aYnuWgTozUec   6c82acc8343194fb551
                                                                                                                                    04e5e9a08c0c7d2323a4f86f3e9158a0f11c2e488351a27f9cde229
               71518f60620cfadd2915e2132cf44fe1f25 000000000037504b6bdd57439970d748eac0f09194                                       11739373285b5165bf8309df0f23c118ad5da51a0fb022ff88377d6
806       1067 a11b927c20d60649ebe0e9458d11f       5f8b12373e83c1bbc46c79                     1MBWVtrmvKhzVZtfz1tnEDsqaVdVJqvCNa    99e52fb0b2abc88d4628
                                                                                                                                    048fa9c7abe4b8af109e4c1270581fb49a1e04b57c9b3b81820742e
               421b8d8a0e50d4e9ac040d6b116c46f744 00000000db89c622e0fd700f8849c5f68015ff4ae58                                       a1b6f56cae0c9290488e4b29cfca0f4840fd820a4691cef35fc84b85
807       1069 a777c30904528df0fe7501ffe3f64f     b9be410a21da81edd1400                       1D1HjYwm9omR8f1u5bgFZozTGScNJYBXwV    4b368cdc2c531a12409
                                                                                                                                    04f7d64088e07eb1c8a36dc0575010bddd9c76feeb9a0f8458123b8
               3d541d142438e2d9a6261f5d688d5ce370 000000002eee7842ec8bd6950e8173bcc056509423                                        282b77fbdf499f727090d4bb3e60c912fa64f5d62e4e45718764e03
808       1070 1a851cbbfa315b29358a361e439ad4     a9154b504a5b37e0a1d657                     1Mr2DwnE7oKd53QXRsn54nZnQpPjQon1ze     22ed669b904f5dd0c7be
                                                                                                                                    04a9eb539b788526ba93fb15a17c81449097e77262640d81e4d489
               7baa3d31e80ebfa2aaa75ad67604034b63 00000000aea67f6e8f83a643ddd9ec2b7793a8472b                                        2255edca3f4973eebe52fe78b6140039f4e0f276e25b6bcc9085cbc
809       1071 21b86fe7ee8f048d4c2e20f00789a5     f5bc9a41626edd08e51160                     1KocXuW7yz3W3yrAm3YFng4MRo3ZT9cwHx     2c2d92edde9d0955cdb29
                                                                                                                                    04569c7ae886b0659bfdf78a8330d3078d71d643750d8cc0e262a2
               d3a70ae3c703158c4081f985cf50c7114c6 00000000e6096f3db08fb6e0d3d92f102226edded2                                       58eeac6932d61584ac54a83dabec657c6d89c29d1eeb1c20ce891ff
810       1072 22d86ce80c92b814a984cb0a8b2bd       754c9e3aceef1b366dbdd5                     12ZR636o63zfSHtmScQLWBqpvHzQoiKW4F    bb250daa95670c680ef0b
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 47 of
                                                            913
      A                        B                                       C                                            D                                            E
                                                                                                                                     04b33609bb2779dd4d31eed78085e683b36f3df704734e8a701783
               e97cc0d9d0764bbb98fe1203fa6a1d01e0 000000007992ee161457c2a991db0f76708a88eb7f                                         49b19b950a0bf8b8cd7513c668dbf98d9c173db719b5ad131fd8c9e
811       1073 498cc8082cf3ece09640c61d90070c     3011c5e306545eadf93192                     1Ajwomq9iJjdnKnvPsAsX4KTxQTztPHLJk      c44ae23ee2c92c231191a
                                                                                                                                     047cc4580d70ad10166e1cf6e2c47f3df5d10a9a3019b5b9804f41c
               ebc6ab4245fea8bf211fc12b6b71037230d 0000000022a6e7d05ed7bbbfb7cf21c9a8fbb4d9e8d                                       daeedc87d94c9d5db2a392313acb0892384066e27a7628d6ffded1c
812       1074 c7fd2a9d0d6b98fbc2c38dc9902e8       eea84ae4147662b3a5815                       1DM5LdC281mctGhkRRH3CiS12Rhpo8z5d5    6963fbd4cdcb021b3764
                                                                                                                                     046191fd8d743df49dc4234d042f0963b79f52fda45abe35eb5e563
               f3c7a75f7cfc8e192a0d7ba8cdc1bf501cbd 00000000adf54d02a4f99f8dda409b1165e927c09df                                      56999618c15a551f161bff2c579fa978fa6d9d30ddd84981aa2500a
813       1076 65ccd5f37d950bb032bee41a3356         c6242f36d2055c6b6c817                       15EN4ybBNB99o5xkANqz2nbBuvMN1dr4oy   b76a9c41319847575059
                                                                                                                                     041406cf8a3d4cd9dc1b9eb6e42b64e7debac17762cf5e257531a31
               b71e742a5fcb2c53e6cf660ac2d3795c415 000000000c11ba5cfa026e90b9fffcaf873c9182e533                                      bfa67e7a06adc1c71fbb02d3ec46c80f6e282d8ce8c2ff57096c1b41
814       1077 a66ee4985767faba9352e5f33602c       d40191f6f3073a95faf8                         1FtAGob4Z7zTWYARFmxmJFihKLxUmDdAmY   7c51cd984eb034267d9
                                                                                                                                     04407ba5e05849caa32e83bcf6f5c7e12e767aeec38dd7cf119a364
               29d477266b44d92b26d3f2c6cffd8d82584 00000000121ff2e837d00ccb1386835bc0855e2094                                        946de894613b2f28d65e669a85f418c320af0b2cceab9ec3b7488c5
815       1078 7ff561c0e4f25a6155459b3ee5aa6       7d8f6af17201e2bfa8e1c9                     1MUytRoTQrtUvhwshkRgEe3pW1J7bCyNdY     6f327a8877fc760c22c6
                                                                                                                                     04357f6a13bd1e9dbe9818679b423c1015305317ffe28f3bb699e69
               24258eeede9494ee788eb776d6b63f7142 0000000008d501c0bdaa3e966c59110a18546369e7                                         0bfa4659540b04f3f6f05cb72a882748a9812220690c7f4b2214349
816       1079 f046785ad33726a54fbd8978d47495     ddd2bb81a7193b98769aa8                     1MFHzUCHycVy6ffbWnzu7SwD9acdSU6DUL      0092323267dc68530c97
                                                                                                                                     04e9c6ce62c24fb1d3e7d9f544da264933aa64e82380a817a8de94
               3bbd4a05f81fffb3e7cf8472a165b3769e3 000000006327405c513ba8016d62aa8963ba59f812                                        aa2ceab3899df8f1a07078cc3e795031b593597c5a602b68f3da1dd
817       1080 4c436a48c6dcd26536b8a11dc4bc5       72b2cd4d16b1a5f9b16ee7                     1Nb1juAe27BWYQXaKrmmDwn1HExPrDjBNp     e65e395147bdae2b57df3
                                                                                                                                     04acceb9404e637c652a28b71ba3d3a8f6a489d261b61798d88373
               d50f65db5bcb69874642e25c0822e8e25b 00000000a748cbe2ec8fca05e61699e970173ab54d                                         bd77596432f65559226bda0d9d2f97d9061111bac0d014d9320d28
818       1081 d0d12d08ed49bb124e37b40a8a8047     d13737a69a514fce64c3ee                     17DBsbVwB4c9uFgdxBMXhuJXsG5zfrJ23t      7a68d7f66e43711de9eada
                                                                                                                                     04732da76333a2197e9455e3def8ae8cf8f05dfb07db003d104b0e1
               aee1252b01c496ea94bb1bca2b3909b49c 00000000b9f66944817ba67b775004d0db2b3590d2                                         9cc9e3165f5d80c206ee66adc7a292aadd5819a1892599ccf45be81
819       1082 ba32af0794665a60513bb1d576a81d     babdd53336e71dbc390f58                     1KbvBPTSe4RX3GYipB89t3LgmkumhKTuMX      c4dd0322799a437a6834
                                                                                                                                     04e992d886223f764e07ece5c70cfbcf97bff27f438a6ef9d7f579ab2
               3a95fb7f8fe2119afe4ac12321386c5223e 0000000080531d52d3c5d4b517a81ae1a10b958b9                                         123fe3e791e965d73d9361688d1547de0731ac7dd17601cd884e54
820       1083 6a43c6f5535ab6dd6480af4a6ff22       3c0c17f10754da0c638e362                   19o3NMFbiuz17sMo4KU8H62RSi8N1ttDJd      8c82ec516191ee53b83
                                                                                                                                     044153c4beb1ca5786d122703e71c968bf10967e7b7353ff3c170a2
               adfabec2833f472c7a432232b940645197 000000005aad239f1a26ff4c7557d7412b6037b81e                                         07a9f6a08aac681bb01645e65ada56ed80c8b2accdad87d6fa3f3df
821       1085 d47f8b72d368c63413212eec9307ee     81f55de75b1d3347a73be4                     1wwya72pvScYtRHiaMbSh4s4M6kVZKMwv       2aa196ea65ff65e66972
                                                                                                                                     04e0beec2fe0e1a3fa927fae21b3c5752af4ac01c24c010faafa210b
               417740339e83d596b71df371d2c62f3430 00000000db56d479773fce0c561ad839f0ee4b97a6                                         a37c1ced66734d59946b03654c437ec107dce6a43f0fc06f911de7b
822       1086 7bb032d3fa3921e8f0637e2b545908     646a2597a4aa4d2d9c4190                     18tFcweZGcv8GPBbpcqjM8xudSBjizbttp      edf7e8f3071b4d06e62
                                                                                                                                     045fd462a7ada54d25f744444f4e884add3043d1e13e8f5ba7610dd
               9c5a776f7e64eab1a61ccf1b6b5b0f0108d 0000000098d20ec1ed1fce48c5e055835c0fd2d259d                                       7774d77237289033122ad17028408943f1c8b6a4044bdac8d2406d
823       1087 d27f4644d9aeae134a7ccf77c1a95       ac022254ae8d43e0ac5b5                       1812gop4GjvkQiqUZnBMr8nRtNjhDBC92d    e3c4be6caabd2b639880e
                                                                                                                                     0429a3da2e7a62006ee1c03ed0b24497da2ca45bc82f259901730a
               88d48abd553db0824259e3acb40ca46481 0000000018aab814ca07531c38fca05955c6338611                                         6a937d883789b051256683ced8a7a03d6513981995715f1447df9c
824       1089 2f946ed6af09bb3ad0016c714fc8ca     dde29fe610471d441499a3                     1P3nFZU1WmCM9sBakiptj7qKHr94M2cC7w      0914279100e4364a520490
                                                                                                                                     0428a5be3a059526dcdd291d6a82e0c44d91d32b1952d502116ae5
               42bfe522a1e106e90d183ace7abc63694d 00000000d2d3144f44de46844c58f4cca884aa5790                                         4bb044b1ec7278cdb59e74f03442cc36f3b1ef5f4215b4d2eefa5e2d
825       1090 83301802c6cd8ab3215aaef468f293     01b62de4168cb458a5ed35                     1PJCMGHQVnqz9b1eHZ84EEnoYrjQC4cBai      45cf9ac04734b64ab681
                                                                                                                                     044549e6a91a62d44f02faba7ed2d67ed4c055f52d46b709ec5809a
               c8040a7c2fc09ee854337f3ea746d25527 000000002409bdb34102b0aea3532f46b1d645cf71                                         5a544d4dcea8b5ad36abe5cc5647c02b8325ba4348664373b9a2ad
826       1092 be6147aed280685ef46b34c84a79c1     d8ee94aa00e01ac683ccd5                     12jtBrd15N3xof2bNSCLJneMP4uricbcaf      43a8167f5835f30ce49cf
                                                                                                                                     04faf0dfa985094176bd20e72791f937a2c1c77740a93aec62ab71c
               81f794120c6ec9821b338d0cf1b4ef165ec 00000000e64e510a837bf02cfdae8cb189a400fee5e                                       543ca392b415101a11b63d38cd6d22ee6136abcdf51c6b8331fb0c2
827       1093 e7189de8d8a66868aaf46e6c58268       6d25397639fd7099cf4e8                       13JB94Ue3Sq4BMLHtyiZXYZC5XmaT82gZN    3cf39a63a74fd4b2f793
                                                                                                                                     04ccc76786a6d95616b130320904e39c9cff90608bbfafbce0248dae
               1b84d7ff19a9c321ab894b8b5c5f1f5eab5 000000005744bf6986d977384729b72ae7e2350e5e                                        422bcb82708d49b9f0e6c69679c45680b498a33e4dd34ac3c49049
828       1095 afe983bdae58c0c80788f0d5b19fc       47640fc501b40808b6c3bb                     15Eb7ZDYa16dAGyxon8CxVpyGYj2V7bXPw     be3f6559ffe91e0fffd9
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 48 of
                                                             913
      A                        B                                        C                                            D                                          E
                                                                                                                                    0448f7ec563063bbfb7f4e05f4354a1865f04de335dc10f1da1d0355
               87bf4c92b6256beb334c8a36fff871996d4 00000000f305ffdc2596b8be1435264eebcfb38033e                                      1265c267bf45031c855ed1824f819e4d53c9d1f4c1da437e9bee623
829       1097 0225c7a34516f0b4dd802ffc6dd15       f29e54b6f245cceb9e68d                       13nSXAyvcyuRUzyrtd47aV7Ac8WpsCuStL   510724f8703ac896da7
                                                                                                                                    049b27b4aedf1d3947f60a707cd25160257b9e2344655ef72bbb45
               bec000b4dd6299350a868efc7349d51698 0000000043ddaa2ee540420b55ffe3ffdccae3c269d                                       9143d049f27a166cfafa0a527e217cd2f93b58b2e313a76c2477758
830       1098 be2f40f806926d469441aead0c5d1c     538ed5792c7ab4823128b                       17TNbnjZAEpx8g8wA585MBH77X2ke3571o    5b3b532d0e9e50e9ec9d1
                                                                                                                                    04d8a52aa261c80ab37335e007fc601e0b4f009e0a021e24c8813b
               044dc91b523fcecff7da52e436e23ac5162 00000000834bb6337558816ec3599ac50e48652c11                                       6b30710845c40678ddf4de910d8bdec7e3bc684522950e2f4631ce1
831       1099 46c77b8fa61809f98f5c973187bcd       49921bfc050817b8e49bd0                     1BYcQLufoYXkBLUR2esUXfm6TZQfAPKcUu    c4f6de3154cb7e49dcac4
                                                                                                                                    04bfa6c7552f7c7cf28963af1fd62d1a1576e5f2ead5976fdf4d4a74
               bd7299376a6a3c9d59512bacdb2d2eb9c4 000000009cd3f93cd2d843202155561eb773b2a7b7                                        7cd7025e332fd621a20101a6a9345772561057e50d8dad5ec84982
832       1100 7243d46eb919566a9f33f37a75ea09     c97561ddef31e707f4eb4b                     17DKpRhXaEVAPMPzSWWNj1YfYm2ofXBZwG     c24780464e36ac6ebc67
                                                                                                                                    043600a38abd73b2dfc23788d715809550c1dc87a7bb4128d5ccf12
               747739c10db3a93bd51d0a54788477e31 000000004ea3fb1a453c3c7d29dbd5baabe7e23571                                         e58fc53e01976d7c5208f3f9f8b968b49338c5cd8a2aa90c9828c068
833       1101 7a00c679f78714a6fde73f6a52940f2   f73cb242dc10282c705907                     1QGmrvZTj3gFgTmVGVJypsVzXQAsnsTvfW      14792cdcb4263ed3654
                                                                                                                                    0428ef006f817591d553ff5581b38a6443a7d87376f78198f8ea360
               1235dfad49b7a7f50492e7ef1ba8d4cf165 00000000a46280322a5e34342d7cbe4c9709e1e99d                                       eec0ffc79bc947c61217c5d3d60a872e1514bafb8011f62aba8bc3b6
834       1103 2ee8e3c2ff88fc827acde3e251533       dc522da0713459e5045c3c                     1QLMdAix42fviBigJ54S17AEVFNuNK97Ho    860c4e5daa5769ae9a9
                                                                                                                                    04df7b4f089a9a6a47ba5a7a0fe75a7afdfc2f8366badf19f338f337
               46c55522a162e8a1303f4668a44b7882f2 00000000e6a38b6f334f7c43e4e17dff29226d894be                                       1413677131344465546b00900d278e6110e2d98635edeca01d56fc
835       1104 13b2dbe11c95836b79ec1865f819ba     3eff2782f82e73598a0a5                       14mzNmPrM5nSFLMTZXUKxHuBkeRBk24QRi    69ddba275b95fbe8bdbb
                                                                                                                                    040c123fbc784717a021d6b86b12012975344c617cb69bba4b249b
               47c955df26dad69254181e56f8a1f1be0b 00000000dd27a015ea5d0eccb24914b3c49d676344                                        9947d4afb38c776aceb6bbdc756f74c9c5adc89fa58aaed70ecd975c
836       1106 8d12738908f3c2012baccb42a460ae     b4dcd992a575ed413d2d60                     1KN6uTGo1EJC685dpU2WHr5FCiU16ZfgDC     07080e0948a2abb4059e
                                                                                                                                    046d2e7e7e9ca80dfb7fbe1903983508ecedb478200e75e93aca3a
               3e71ea705440e5d5f28005c09fc8679f740 00000000d033c35663d5d35acac6551cb69ea976f0f                                      5803c58763949ead991992b7e6d51c6d996eba54a1052009178ada
837       1108 1389356b6471890acc50aa7885fe6       9efa8d903049b0888ea23                       16t8bA4g4zCGJc3Zd6S2vtdNwRiaBpdPNj   f211c660cf87c3d5b38506
                                                                                                                                    047c3bd42272d397a1a6cd3d34af7de19957254172430eafe86b6b
               6bf08eda9310d6e5fbee1aace3179bc9d3 00000000a4a9db6293064c6f7a3e583af08cedffef0                                       c7de3550858a2fda758eb023bc9374ef23a8b777ec8dce28f159db6
838       1109 d4af261037bddf3e001d0457c3aa9f     ab6ef9c4d5066e2463868                       1FjG3r5fRYxuMTgFHEtDUz4z3c11xjQ83X    0af8e02e8e927e07880cd
                                                                                                                                    046fb7f82bd5b19adcb4e0f2b20f1e670ab14e316f880c72057e2b1
               49a29f4d764270f978033f7d236e50cfd21 0000000025ebddf45176d4cd83fe40389178af94c9f                                      315bcadb85f10a9e439961111e263578f8593b8c0c43b0b48760f81
839       1110 c410dc8cf99e12f898dca6e1f1a2a       4a05e6e6799ccf7ac88ec                       1BSVqq1TaNwEZ26iG6mGAJZyKXzkQoyLzU   1c73c5a0a06f6959edb4
                                                                                                                                    047e421ece71b2598663c78b23bbf8e402aa55e70caa7271004981
               738854126f4b81fb02557d30d4639d2f01 00000000ca59764b4ff11d88ea67e641dba94a1752                                        4b04cdc5d7bb47158a1bc89d895c3ab39ecef6dfc838f11cec328124
840       1111 5ddcad923a916e82273ca302a30522     0ebd10f1631b21a18d5805                     14isuNox8qbJMDQ56RSrpVNktDs2sPnLzq     ed61caa5eebfa39875bc
                                                                                                                                    04a26ff01cc9e2f2e2608a35c256580dc191f559b61733eb2721ab7
               cacdb6ac92fdebff41d4d342d5c02f75f4ac 00000000dd74d572772cafdb8c9f7a7ce14209605d                                      c1afd17c6c743c0ebb6738f47258b66d758248edd943a3e3bf48416
841       1112 300c91ba7b35b6c217497bfd823a         b76747843d811c91e61475                     1DjwRCjT18UTCMzJZ6GK9PeXwP88smrt7n   e0922136c9a64e6e1480
                                                                                                                                    04fa3583511e1496a4599fd8e937bd1213492302b04856dba26517
               9536a8785cb175666a5ae06abd00e3a50 00000000f00e7ebe4a59d68bb2c1800fb15195797a                                         9ca434077d8fe12565d004f37fc07b09b23df753aeffd30bf01d57e3
842       1115 9955a34a957c34e23a6b102fd73634a   e781ad467a120f7bb8feaa                     16V6Emoj1w2uHVnx58urHk7Sr2w4wH1GGG      f20a92613f4384aa4867
                                                                                                                                    04c3d50cacf6a8abad5de3dd2983eeb280108c3eef7e479e1ae1f64
               2515ad1c775c4ccf395a6dd150c952fdc04 000000008a815b7b526932718dc52ef9d69fbf66d2                                       8593e75462e1eb8e77fb395a554784d606a8f3831e3c311455d1ba
843       1116 96ad6161caf8b4ee6ad1c6bf8aca4       2d5bc7a081b17d157cfba2                     18bc5b75GiUUYGv3hn2uQL5oAgqz97ARQZ    f368e0403c52c5b5a443d
                                                                                                                                    04ce5d35ab7d00ef381463782cc74db9db8fcea70ca5701db6e1967
               1bed6973d28a9a52ff68a5f53ad18c6f02a 000000008137e694130dc3f23a1441921a6bafaa42                                       96ca67b8b758ad3f67029c8a209b670048ab2c3733dea1d8e481e3
844       1117 c7375758e430f228837a62742a8f3       47b116edade8ce89847339                     1ALKohaNQ1WfTC3PAZBkeVSd81DgnAvx4S    c3be5752e7751b2422acb
                                                                                                                                    042bf9bfe5f9139e9405c95a243bb5be2b05a22264ec3187daba10b
               c62bf6bc9e22ada1220b869828454be005 000000000cb69682e57a58ac02bd4af63e983a3478                                        335df992b4c455ba67a25883950616590ca8e5e9aa628cd19ac473
845       1118 8437be9d4a54a85d38fb0b05e1c804     bf793e2b684f130325eeb6                     1FJC1jr8mriKJJxFjaLJQ4QgojTVuEg7x1     95481615fbf8e5bf3be38
                                                                                                                                    0432b8674e797465d1ac46da73ffe6dd72e2103d24b8fc467de8da7
               b6c632d3545e1fb483d6354a1557dde09e 00000000ef9b99b56eb53d5fc71bcd9a5c4d437ce43                                       28b9744bfe2fb661fedf9304400021b0cfee21ea2ef3edee8a1527c4
846       1121 c31babb74013f2f8ad525acb564eee     4dfcc9dca183a33615636                       17Y3VtkhL9qT9shBTrTtcFcKDJRTX58c9o    de07b3c8267fecbf2e7
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 49 of
                                                             913
      A                        B                                       C                                             D                                          E
                                                                                                                                    047b5e7f8a625e719430bd8ed542362c78043face86dd1231ae60f8
               96387a5c0d6b8ca7647340ead7e1a1a856 000000009fbb06401af2691eec5fcff8b79d7202720                                       e43da6c68183da491b36400335d4d8180a84d1672b8c873cb3997d
847       1122 3ec623f3f4a382cd4ea9a2bca1549b     670d492dc88117b57fd15                       1Ta3NyQjWcECpcxqSwzTeWYUC9SPj3cfn     0e2529f7c8e883ffdd286
                                                                                                                                    0476221b7ed5ef791a809e9e03f896f95531cd938e88e3db78a6df4
               dce4934ad20aa6d65a3f4a8c8177c65262 0000000047cb2b6dfa319b6149aafd70bc4c2fd22df                                       e33a43ce11710417d098b1be1de36703137c8b4c6c106c8a306f54f
848       1124 910d09a6aad52c123aebbecf0b78fa     ac67c253ec92c95c0c607                       1EvWQNRmrTNfPmAePKYe5ajimDsXkZLeRX    c172682989acd631cd69
                                                                                                                                    043079df83ad536dfe7817e3abe9a59c5ad8521ee62d740f5d0926
               7f7f832f1e96a9369acf4669a2a90530bc3 000000000aa50343f24420ca0c897bf8ce616cbca9b                                      4a40a3ce65c1360d2a7a0d1b4e1781e62ad02e6b913681f17887cb
849       1126 10312f040f05c7d0506b6a53eb52c       e08997c6ecbed99960386                       1AvWAuhveV7ZFf9erPkKQzL6pPGgTdze7R   3158d14682d4d774e04c90
                                                                                                                                    0482aecd62b73f6bbe6b36681631f39f9da2c082e2b4b722ba883d4
               668315113776f8d5ac5165a742574dd25e 0000000003f56c1e963b2e2ed7ee09df31fd783453                                        2ce9a7b6516a453697abfd29fae2222f1c1b4586fc31a15fafb1bcc7
850       1127 d9999da6b8adfd0c97189361b87527     0a36ccc4a15df0c57dcfff                     12Q98VfHb3YwGUacByKpFjNsBkk9VEcUtP     8e7e77a80ad05b15bab
                                                                                                                                    04732e41e1c6b17a336ac97f073e2b94fbbe0733131af3d790b9adc
               03b5b752157faebe329e5d7c9bd88bf672 00000000040cc7d952bcb73d2f5de80b15945c08d3                                        3922f35f60df10d2be2bcd32d0e63662cf2df6d41186de78d53c522
851       1128 ddd98729adec15f76c54de9951724e     47bdaabb207cae9775a6c7                     15w5T3XU1MKopVNvWmUcc2oi6ZNZmzgKfR     ec34cca4ce5d718dfba3
                                                                                                                                    04f7c6bf108c466a75803c2639055d915d12dce463252ae3370d128
               c04ef4942f0125920c8f6736abb276a45f7 000000001785e36e4037082e8b803f5fe274eaa161                                       e8de148c17b6b1f0b1e4cfc963a4ce4dba7b33d33dcdc2b8c99aec6
852       1130 2db4ac72ac6169a3b300ab874d046       f9c96c41da5af4b44e1fa0                     1AKKCQDyvVgjdF4SfX9EWA5gUFAtwXANEa    6657d26b247e03020509
                                                                                                                                    0405e6725c1d4b0d4e9bc33472cc78626c157f304090147980a30d
               c28b4863dfb8041fd96c387c857ef0dac25 00000000d02f8a6f352ba7a55b6ba9d32a346eaca6                                       795e0aee735e8b73d65000861afe94591a9118b8da613e385011d7
853       1132 e2da6c5d88b27e7265ee9fc994e91       ecfd8d14534d7a2399bf08                     114vgHSVHNiZ6LfDkvsSWGnBhgskQridRj    399669e31205ce90660b56
                                                                                                                                    0471fc8c2eef2c8a055158ffd5be7d7d02cdefca76cdf7ef14bf7bf7d
               1af5c8806f123fc2ffd180584a66d7d05e0 00000000f29e00214e99c5dbabee71a1033b577a27                                       379fa077387a1f837603c81cb21faa2617fa72ed0982eb7df9f23f07
854       1133 d5f1af8cf361c7eb064c372848a73       143248bdfff08adc3644f3                     13gZ6CX7QckgCZBrjh2526QM89pGQxTqck    488a539a548677443
                                                                                                                                    0463ac51daac04c85c655ddc49f83272bfafbfb5b6ddc929acabbcf4
               d9401bfeeb67bfe3a4eee5e13cf3a94559 00000000f209d861eca97e4cf1f10d13698459f7b08                                       b4ccf6302411d67dc803fe8a777ee197ed3ea90478f3a3aa2e8857d
855       1134 b71b501c4571ef620cb370c2726164     be9281b207b97a804f0c9                       1bwEvd85bsnL1DriNVBpuK7Lkr36v2gjC     884d65e9e3aff4a04bd
                                                                                                                                    04fd31f05c2372eda5b05089c93c0f656e00303bdf74ff07994e0f70
               33a5e5865829f434cc7e5e113225cd34eb 00000000c50214402a9094be3272ef2eace3fa12f4c                                       6a184dc75919e26955b06e39e9f8fac107f7f2673e2333e885302d4
856       1137 183c3aa25090e42b504e1ae615c431     9252a7f3d79823ec43be6                       147PUpYvU7Un27UVVGxLc5RUZcVgJtEYiX    bf906bc08a6ee508728
                                                                                                                                    0405483a5a9bc9d6e41b1233ce2a39eb7ef2b26bee51ef171579b3
               f30a83fe583bb1a9b1807e546ee04bcc37 00000000741be2ff27c475aef18342f43fb5e59eff3e                                      32160badf56eb23db78129d76a8d1f5ac54a6a2a66842159ca2df8e
857       1138 1ec73d96af0c6ebf66cd5529b43a69     23552328ca190a0ab195                         19bRiVhCq9niEn1nGbvBS8zXUwdaGhjJ9G   4ef0764feda2a424ec0bb
                                                                                                                                    04793cde062948393aa0db65757e0f4ab34a3250a9dc9072f7a189
               ed89f09002850b8d47cf96277a1c1e651fc 00000000f306301a73aff3ba71b650691d766d1bf68                                      2a929a6bc8e9732da8305997f7fcbb64096f52154e1c066ca57a5d0
858       1141 7c7280a48bd1804e670a849907eff       56c36c398724ce26521d7                       1LNrYrbVPue5Ct254hcDvorcpvX76PjMTn   2a5bca8de608c7966fb35
                                                                                                                                    046bc0f1b5f248b49b5c7f45a74875978710171de76aa4bee1c789c
               8d4359e768e03dc398007be926f61a3737 00000000c7550934ff7d02cdddff93a3ba0904c828d                                       5bbdbbb28fd06cb8605133aba39b48105c3f789f79e8e116d5d8217
859       1142 f28a4ab326bb45329988264b4dec73     13bae6d844abbb55969e7                       1GsAXUSvrrWtkWcVAiVYZqm9i3cdERzP7S    7f51d68a2c77961adeb4
                                                                                                                                    04eb18f5a93abcd9ef78c50fc62239cf4e6944bca5ba24edfc373aad
               a7cdb5364507f54bb0438df34e068a2aa8 0000000077e87b894506363f643f8cba6ea0143810                                        e83af8062779191c22a4e59f18591d4c39ecb8153a52ed7af78f796
860       1145 c25c0174709325db95da1a8054c106     7e8925042c357b4f0a6c62                     1QFqdpRL6QTkPCTz3x8B9d9EqckrG4scDA     9b9d1330550bc59ba3f
                                                                                                                                    04361a5aeee93f7e45cdcbeead32add13bbab8947e87c33a063c12
               a1ea571ab5b71ed8bfb65af0c7e01dad15 000000006490882d27c8666a6b72b4955d96e1664f                                        5f361ff5b952b0d6c975eff727753be5b4c445b9c871aa2d7caf0caf
861       1147 b6a0c49d4410683f879f136ccec9d8     f68de4631220e53c390238                     1C2ag3Wo9Thwz4eqXYYHwbUk6sACbXFWCk     122c24c57042c3127c8f
                                                                                                                                    045775489ddddf634622caf0183c6c1e5a65a9527aca20e0b262b30
               44507021570706e3b1ecbfb485d0cea4e3 00000000daacbdc1415b33e4f2ea96c8ef99cb518bd                                       7dbd2042e0f2d645f6a503e8097093e42b9215b61c6bee46c9bf156
862       1148 4bca8c0e636e09af66534653bffe3c     234b34a2b28f5d9362a42                       1H3ezeszGPcG6zJWhnC5X8RGzYV4XwDfFt    c9545b5ee6ef0a32492b
                                                                                                                                    04b10afb40a9156da5d854bc5dd9cfc6f28b18451b1a5f42c93a97b
               5a3e497f715f5841e69552d7081f76d319 000000007e27fe423979067dfffce661e38264081a8                                       6a01f456cb5179c486626788dbdc1f4122ee2a9d139eacf857ff5b49
863       1149 8646acd771fc5efbacad105aac61ca     b1d56bcf8d60759fdeacb                       1Kpzw6WPE4c7Swpitr5bQJkCeaYcCyRqx8    469b46f781ee7674a49
                                                                                                                                    04fb38f8c002470096b806b60b7bb2dbccc1286804073067a11d99d
               0664925fcc941898b97662dc272dd59833 00000000bfbb523f267ed6fd206a7cab9a132e6fa43                                       bd8af1e2349502bc809518cbbcea6afc0cf598d2a608f05690e420a
864       1151 3f95ef26645655b38ec3bb5cbd9f26     70d2aad406eb13dd1f60c                       1KnUbT8XNRYxkMwtDzUgZiSJwTuVG8Xmxo    6125ef9f64fdec0b7b71
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 50 of
                                                             913
      A                         B                                       C                                             D                                          E
                                                                                                                                     04df302ce8ae22a312dbd7827d9dfdd6f440d62558045b8cb80cb42
               22ced1ff70ba0e8b17e157d3ceffc36d5d4 000000000453e2b64d5a6f8fb5416136a8fb10d4bb                                        ff96369fb0fa85955098d4d5fe813e80fc852e218b64c493c06fb35f
865       1152 dabe75fc372571f04a0057c9418c2       ee3425ff20857e1859eaf0                     17VAvqWE6zh5uDeXDW7HDEoYMrZb4aiiVR     9217f0929db795fe1d7
                                                                                                                                     046cb3f2c84f0b6bbde6e8cac5fcb71c7f85bd5e98d4d43f4845e55e
               71189089b85b3c0b79dc666af6c8849a2c 00000000259e1bc251ed1341c5c905ac3497ba8cb8                                         fa805f3d852def8cb44bae8a0998237b70148ccd34d5640d894bfbc
866       1154 2407d05985b6c4e05e30c6611441fa     a6669cacf14fc396e02313                     15SfR22QVZKWyywAJygdgTCn6KVc5tTfKS      6bf7cb29bd937cf82e9
                                                                                                                                     04c7f39d83545b0f4051e1b1929f08ab0217a75520e14c6a5a7c412
               c461a1299da3873502e5addc605130c50a 0000000042c37bff3a0a89a0460b76b7e8fb9bca1ab                                        8c7da2b6f934c1ca57bf660248fb71fa1646b8b04aaf619463e6e17
867       1155 f537118181dd728197f6be12dc2c20     626ababbdf9b5cc47929e                       17LXujHqgbGyK4bGvcRVuvfpCUJG1pUX5w     d64ba7d69983af218710
                                                                                                                                     04facc9d418de080409a6abc3d64ec010dd37009442df4949224601
               dd01e53016073399054d42d343fcb7b87e 00000000bec4948cf315910ff844cd28f553afac3207                                       b6d9b936885e349006b8fd5906842f4ac29f0e4745ee69f3fbd1a42
868       1156 3689d3bce8607f9d3f8c47f3631ded     55783ed0f2e2f0aa2382                         137p2wFwR7PiiRVpZWRKNmQERYhqCssnSG    a9d4bb1849b7799e03b0
                                                                                                                                     04def92fd0c80e29f5da63c0c3a0b9a84487dd94829b5089c738d28
               18bc005c25165868ecf5baa4f810c5f4d45 000000008b875c8c5d25fcf66aca787e77572f2e57f                                       8c2b5f5f93f3d2e72fb8816a1bb3120a8438149ee0393edd59de6e4
869       1157 ff3feb855f177758e0e06f084bec9       5cbdf593d769d064b18f1                       1AfeW9jUGxdQaPs4V1F92woxPrci7TzTkX    689445829e91d31d39fe
                                                                                                                                     042e0f928a9a713a7dac1d1461cf2d64220366724068eaa52c2ee4
               7a90064a350a43da88abdc1be996e2dca9 000000002c868f123dc8b3b490665dd6f519a23b65                                         3c0e151968c74ad7c05a089ff55fa918367221c55086522a64bcba6
870       1158 94546b45a42ece1d0b78fd8944387a     1b5c50d84f1279b64a44f0                     16p8biiqZ8URmjQqx1KkAzDtVzMwcP9vuS      bc33ca6274a537646ebd2
                                                                                                                                     0458600a3a847450fa55a7c9e0708c1a96aba824b85620c26835a4
               429f5ff8b8f74c063711b6a9f5ff3930f9c5 0000000084da3f864eec07bf66533f4a7cc980198c7                                      fec08a9a323b00f05e367fe235f2956d76e214f29764c0671e79997
871       1159 89242863408d48f9e65eea107478         38e16a83a1f24d902b4dd                       136TRwSgTUnhcgsfZeh9Pe2b55Ji2PaCv3   6bc9c26c7b80c43a21235
                                                                                                                                     0472eb740e93903c41d8b5aa7e58053ff17095b3dc2ed2fb9676b3b
               b770b488e0c51bbfa5a1b0a491b1195af5 00000000a51304fe9f8c826c8434ff8b8f6926cf14e1                                       e3ead7fd31b1eef93adcd3132f485f30e97bc3f19591e279c80688b
872       1161 db8db4ccfd8c5cb76dde83598d6d3a     0ee34657a6c9daee8e4a                         1ACqcbzwxuTHgA3xJB9Mnphdz8JBsutU7i    81274fa9524cc7f015ad
                                                                                                                                     0419f99df8ccd0b5df18228f3c199958c4d624fe1e8bc5f877f24a80
               257a9c45f5bda15b704384f2d0c14ea580 000000005ef21d4d4f403af302b3f855335e85a0e7e                                        d16fe871b160a66119a040954d2461cda977a927ae2255ce9c75cf1
873       1162 9e8d61d90b18586df4f3e52cf3089b     ad44c2cb5ec1bb3be30d1                       1DuEzMQV7VdpXjjNKRm8SJMt7Vq9GchcLA     92356cbc452dcce88b7
                                                                                                                                     04c9ab4d9726f24dc2f5c64b26524f44cd0ec850696ab404e9eed74
               7a91a3f31a1322c67930540a5d4e52555c 000000002feb5d88964e58ace2ca025968febc52ba                                         ffee00070e24d04b4b84ed67b37226591c4723321cad792f90ce1d8
874       1163 14ff28e0dec35a118ce360f3f2ca79     0e9249b452a741c3d619f5                     1E7dxoLZzSbemPzBjbbRmWQWgqpx8DaEWy      2b9b83e28f4c2ac28fa4
                                                                                                                                     047dd8067efc50682dfde1ba3dc2583ebd0131e1a6184d0694478b
               ca990bd8b6474675ea3c317d498365ac7d 00000000916b7ad3fe0820aace4b006c8f1b3cf3198                                        5b6cb8d61df448316639a6bd3067256a6b01d1532dc69a907693d6
875       1166 28af8740f4608b12894b433835ecc9     0d321bd6bed6dd62418e1                       1CihghFAqXrxwRjCNZ4n6vdNbiDe8sAY7A     c96074515b0d25efe49f62
                                                                                                                                     040ddfccf2dccd6b41470d9743ba0b721053798bfd3254f1bd0dad7
               24ed28aa35e28297e65ad5c4fe31194215 00000000f0767ad76279839d0fced591231529c8b5                                         24b248ac0ae4d93604270d64be87caaabd9d93612fd5005a19cf0e
876       1167 59699eda2ef9508510245a9051df43     3d6ee282c6fd50d7c89660                     1JZCgoj3rvuKpwNFyptR3itaZxo59pwooX      a12910389593e01c49de5
                                                                                                                                     04a04246d3a00fb21930e029cd1a68aa26ab41123e973f47e1d08a
               1a9230d7fdc0c5ae0aec9b676c96c268afb 000000000ef8725eb972f2426f7e63a0393abbcc3c9                                       782e74a5fe92f68f68a3a6dd2900e2708e50a311608ef840612821a
877       1168 7ca9b3b1bf5911d124914ddde89e8       f9d0402adb77a14d6b5ba                       166X96Eth7ebc1etAZTSqBE6kUNmNBDvdj    f0e26ddf874ec6b8158ef
                                                                                                                                     0424747f7d8377da4a80b0df377e77e4c1ad4ddc7899273b58988c
               1f81044f1bd35ef75c2a12f3c59ffebdc49b 00000000e387669a236a5a5aa809b33ec8f9dd4cd5                                       4de17296c352efcc8020a644c9426363842ebc4e258075a8dd1524
878       1169 e0c778d35e720f641600bd6fd87a         d9bffe017ee5f20f004a46                     1M9nLDaS75XfN8E3VPZjbw7dNjSuCB5pQ4    194a7ab27942660769a82b
                                                                                                                                     04c7f8d532a056eee5f6341f36a1a67bc15886994371cccef3f6c436
               593c2241a6a6455437f77d8acf646764bc 0000000037a74bef375488f46021f90d3690317a16f                                        acb105c82f2c51de928e339912a1f12d48333e1c3b5f8d9067c1a99
879       1170 3bfa0e84132e26942bbe9a460680e8     885a4e8f41e255d5dde09                       15qywNVPm7CyUX2WK5qcutMe9kPLjHwLJQ     87ac6b5056d1b99a701
                                                                                                                                     0417f1bb4139bf636c09d275109ff5708fde2926a3e0b196271c854
               649384682bc307dc4fd9ab513352b3e0c2 0000000088050140d2390ff996e2c3036b25945624                                         27b288920641fca440819369fba7d30ae9ed84eb2ce796fbbd694bd
880       1172 0ec804259461d3684560642a997931     41868303d3bed3b02f53c0                     19pFgvQFVeBQMTXDPV6WGWKwAxd4w5aut1      7fcc015f598b21cfe221
                                                                                                                                     04d3f37971b3ba28c5bb9f02b1ab7a3d2a264822345e4c709b9600
               e1439c704916ad70c1450f3764a6459c50 0000000054ad9ef57703ad41d194197f44048b09cd                                         ba000a87ed1c2bbc28844d4c8c8678a7fc85bc884e9572b23f1c1ae
881       1173 16503483d249a3d98c97bb6a7b878e     472badf53a5246a3713222                     1GnaXV148QJWbT1QuYpuNRF3UkPikQZnEZ      ac719c51242a854ba423a
                                                                                                                                     04cd3ffb0293887478e046eada8b4839f4a6fdd25071c5ded6c4a77
               8386a5861b89bbeb29a7b554078de20aa 00000000976317d31e8d80cb68f4ce62f32f5e808bc                                         f3a9c272fb6d8ade46fd176296e2ece8e464abc07d4fbf44c716e621
882       1174 33a53851ef66811a2c1f9752cfd06d2   169aceeedcfc65cd4610a                       1BHEYHHpCdavA8h3mJZ8ZC1BEfBVH7Dgrq      f0fb46ebc0c66f28dc7
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 51 of
                                                             913
      A                        B                                       C                                             D                                          E
                                                                                                                                    04a58e206819c32aba25d37f6d391619d770dd6342b4f786b33d47
               dd462bc3e8ba50491f37936008689a0f07 000000008ac1737e8278283841daf67b89b0c23b2b                                        582fc5290660ba70aa2bde0438776b51c151c52f2af1d4c8649e90a
883       1175 02128633bd33abee080c076cc4d979     bd2337e22144597e9d17ca                     135P3qbF3SToFNRNzq6kA5yijYJTE9xpz1     2f0f165e6f388a4386e67
                                                                                                                                    0460185fca310d3fdfc8713121b9b0b2d73297eca3ea158c37e6b3f
               f5e3c12440f068536e3dc74c818fef3c63f8 000000006cac1e42db9bf5d95270e2c6d6295acd34                                      a36e3b6ff315533165ee26b62f4160e1a86692cdf25633937bbb5ec
884       1176 7fbceb0216fc60a86a7d0505850d         613fd90b963acb270dfbf4                     1EPpebcC7Jg2eqvMJHEVn9BdpJSKyaTGFE   1bcf1b945fb4d847e07d
                                                                                                                                    04b4bcb11219a5a25cd7cc9f7a741831c315c876d803275f573c614
               3ba33197791c3c6ead25af6ad8b82d72f6 000000004af6b0d366a2c43803fd78afc3030c92b28                                       7df51702e34fbf0730a37f72e61d9474877cad3b453767e7f88b61a
885       1177 9ba15ac778404d2f556a9a7f774c82     9dbd5d6adc90dd8a5cb6d                       1A3dccT136nCjmVkocVZENCLUVniGhLA1E    70df22c368824213a3a3
                                                                                                                                    041e5187d7bba06c0ad8e27022e80f6cddc32734b3b09403ee0bc9
               a6986dadbaa962214fa72579f4fb30b12b 00000000592ac01ba4e9d4daec3da2b6fac63f0faef                                       956a7abab69fdde4b7660dd7c69677b464ce86ad88db84e0429c44
886       1180 132b3fe708f05f7b2d984f5de182f0     a0222c715b660c18ddcaa                       18ZiqZDAFUEPqdEzNLrrkuMMviwrCJAJrM    4a509ad0364be7381412e5
                                                                                                                                    04a4ce6832a09d1b3dfe53197b013937e50d42521edec1ead53d83
               bbf9d4ea04d443211005058bb1697dbe17 00000000f39741da98b6f3401782b09fcfe02dba0ef                                       fdffa8b9e1b70106aee9bc515921fbf9b68a44109e3de361f59e7ee
887       1181 936016adc6ae49d58e414074cde268     247ac9f3342b70db463e1                       1E2ws3JoH3XhxiRCNdcV2zVhn3uhW5ahsK    85d023f1eecdf8942d175
                                                                                                                                    04a81fffe6cd17eb90ea0c31980e9bfc9cfe8877ede606afa6fb78aff
               832ad09b70c0452607aedf8f02698d8f59 000000000222d331c9cda8a89878ac1654b06660d1                                        870b7df8f66d802ab8fb0301767c07897b1921fef5b6f9da5b40caf3
888       1182 b6f45e0f5594f9adf8f5e9bf2561e9     0078ff7bf67793a6ca290b                     1NsfX5hCjoXswE1GrdwXEzFmJPeqKnJcqM     1dfdc8f10fe25f1bd
                                                                                                                                    04ec4ee71c0db081c6baa2fdadbd9e5e951998d60bfbf45b299cd4d
               493caf814fff558359190f59412d17d5030 00000000bd5a635c4733f07f1635e51be0fc122de3c                                      fc73150335243c56f83a7cb66c11df7c520e83b3d564af24c0f17162
889       1183 9aa9ca71f7999033579874c249ec7       f0edd42679be0da78ccab                       1Fh1m21H89iKSD3whPedmU8QrVEpQz6TQZ   6b34eabf68a306fcc9e
                                                                                                                                    0487f181159a7f9e1f778d54649079e1f90096dbae771025045a150
               dbc95f42fc1dc7334735e11fe3780377aea 00000000f0816fe38cd51c7f9a5602b60233ac311fd                                      5e534e5140b55e086faf9f2b11d414411ffde7d01311c8bf39fa1b7b
890       1184 af5d3d11c17d19b3c415990f6a8ca       8351b8353f35981133501                       1HtEt9fTUJKVPmtP6MJScvjU3VVsiNJCZ    ef872073c55c46cbadb
                                                                                                                                    0497d44731486be6c305bb7ea78f4c7c16b82bcb09c4fedf41d0773
               ed25614ba4f2e94b25949e79f0b3d72285 00000000d6da0422931a51d5fb47379f6330d9e608                                        56a1910d96921e6bc9aed774a30e8a7aac5df8e8b5fcb01dd0d964
891       1185 dfc0c7b810d6ce944072ad9264a1f6     b1c340942d404bcd56cfc8                     1NSwk7GDugQC6LsbPbGtwoYrrGkSraQe8a     b1cd40bd123cfbec3ecf5
                                                                                                                                    04edf5d4e74c16fbbc8cea74d38cc34bedabbff0d2ae21f13784f8a6
               9122adab59514e582d7d09c8ec0d596388 0000000085ed5798867e86376ea39cf26c1aab9cfa                                        1c53e64b119875eea695d7cd964221509eb920175b81f2881585b6
892       1186 caf91a4b06442ace71f61f6d38d9d0     6c3c56c543bf81f7a9d0a6                     14pGZ8GNEaNi9HM791QMBycTg8oYGAYgbn     f3c18926889d5485b08c
                                                                                                                                    04b06ec13f4c0d833a8e602f9cd80e2b43d995ba169dbb69258cfbe
               40048442cc3a1996f6e1de12246ba50ce9 00000000106621b9a59c3aec765c8a5f1932881bc8                                        d2c62983204920bfe828f5b5de5880602bd60403ad50973cc1feed9
893       1187 c9ffad081603e1a7ffef975c8ff3b0     6e43b747e371ab6cdfdf5f                     1Bs9g8ynYhWbaXrntJT3PxR2UuARfja3yg     c16f2162f9ba935e80b1
                                                                                                                                    0470d5c109430bbb3faeedcb97be7858bc1344c5dc5f37f0cf8a428b
               961b80cd6d98b22568d80404be225d233 000000008bbb96eb48d21a0deaae236cdfc92f16a9                                         6afa19f10483b2aee31bea9248db49d4d54bd7b22fc6a3133e0138c
894       1188 986a3743116fea59a02f266487277bf   a673ffefee05381c3c1638                     1Ew5HBR5d7Gy5ai4MQ9v3AcMBdBemAiFK5      7bcfb40c48a4b03021d
                                                                                                                                    0470649f9e6d93be33fb6297f55e6238eb7f16fd6ab2c00ee2bd1a2
               bd1faf258e5447465b3bfb1a906d90b081 00000000d094ac53d917dc62f798c7569485ed6f5b                                        e8c8e314cb278de7aecd101369d27e2bc393e82b1dcbc5affd11e01
895       1189 505e6ec52da13587f14d2590e98c1f     e43cab46d3b953143303de                     1MHBCGsDRagH1kKwMvNDsPirwHZnnP68rR     14d72ab10b88ebc3a583
                                                                                                                                    041fe30e2536154809fdbd6f371fcca2c6f5a234c496aa38d10a0ed5
               078d64a60e25e69be88b016a7594a0e36 000000005d8c1f827319a4dc019cc2474346e90ef63                                        f8d8fc6d405e5b65f9f664bc05a801fbc80f8917133065da047b67c2
896       1190 a25ad0e8ab5d0e8d86a6aa0fa9c9a7d   35f17e99c0ef9b50f3572                       1MyvTD1Zim5mSaMggGycys3mA8P4hjbY9c     d04cb83d70d6f414af
                                                                                                                                    04a9d1c2cdad5077303d0d260410c437fa185acb24de84c7caaf7ab
               367f265ea29e6b4f425a9dd2a117195abc 00000000ddc3e3ea9e3a0274eb985a05dc5551a80d                                        5727d415e8476a5ecf27f9815caff3c04e1af55807051dad764e375c
897       1191 f570adf9c003fb90181c5716538c8d     322713533ae6b692d642fe                     1ENKzcFp3UiPxA1RHM3aE9nzB1xC1wLT4X     42405f158cad102ea18
                                                                                                                                    04de53a0a04d8d026aa4ab7833d7c60ba81a995cdc05298684faf9
               fbc494b7c789205c02e8e606f27d8e738d 000000007f423780d48a8f3d35d9a17a3469274c4b                                        33533bc77a0f63a988686eaf050d769b88af2d8cc0dfec44f08ce48e
898       1193 767e35688fcfaeb57091ac9238558d     f51c0c05d3a56b8df85007                     1GVy1Ab7FLix1uqsfTK1oV77B4FChnsS89     f9e608abee7605c5815d
                                                                                                                                    040671d5378b7f27f847c05626a99525153c2a8a9e737df7fca9fc6a
               d695303648cde5745a34fafe28ec43ff56b 00000000ea612819da6626a99a8965ad489f302b77                                       26ff3acad88a6a1aec3b6c21498b807e408330960c14732bef91e6e
899       1194 2513d2375d69ba0979f90887aaff8       7619d7e02b08a4fc8d4161                     17LL2Uv7aX2HpLMUFwCpZnTZMAKPRM3kcw    b96d5e327260960eabb
                                                                                                                                    0475511a7b74b29d54ae3acbd45c5bb0a043f7a40a85ff33706aa73
               f641ee08fb228a1391d20b4e328c4f51e1 000000003063fd14262be0e5966d703f25b6a28ea4                                        0e248ab8956bd73ca2a9d4de4af4069ef33764157f263118994f7ac
900       1196 b13f0d25dac945893921976e76e140     2af2f660be9b4cf254928e                     1KgcJy1piJZbV5eTqbSC4ZG1wsxWHJgwk1     68043d47ace995ab6cb8
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 52 of
                                                            913
      A                        B                                       C                                            D                                           E
                                                                                                                                    04e39aa3f7ddf4d3cb479e72ef345b264198026ba2f60acb65f3fb3d
               f6472c231f4e80c170a3f32b2daaf49ef46 00000000de70372d549238784fce4946fc7d30cb7f8                                      853b7578bb5ac8d6f4065d90b41d6fac6726c07a5306b1027c030e1
901       1197 3309fb1793f4b438ff3e4c534fbba       187588d937b76ba7e2fe1                       16RyZtwpYGTnp5xyU52zYWZx3W1CwiGdZU   6d8fddbc0820327b972
                                                                                                                                    04511869400dd53232d05a1473122e5f4dac5fa965e26c2632b8d8
               860c8b69e80fa7bb2ddb85316f3c50d5ab 00000000801be6582ebaa97591962b4ff63fa51976                                        d58426e6af1e13c700f93833df90eb1884b84531c510e4dd273ed58
902       1198 5f14a7f8dae5bd80a4fe27ed034921     082079f6c385d9026ca123                     1GnYZ5mGfvKpgSKrWQn2t5nEu31MLqGsCi     af200224b6e078f444179
                                                                                                                                    04cf2ef25540f42bd6986dac4fb2f502c073ca4ad8499ecc8021b6b1
               81c0b639bc5bf41cbdabdc8f8ee939c933e 000000005b3b7ea5ebdb0d518bd68cddbe3e283ad                                        d0155b31a6005cb495f5313ae5c7848348f73e4e761887e9081d45
903       1199 07c30012fb75e5ea8db25ab9e14be       b447bcaa5b13a459c474737                   1DQjR9F3PmMkA7QjsFQu16FVXQXPbVyQNS     c1b67c196f8678939b0c
                                                                                                                                    0468c05213a45afe39ca018044e77e7c30dfdac7b6ed1fcf7bb9176
               1805975cc25a94f46810e68950c16dfe99 00000000f0b6da96d1e3272e87e181a7057c3d79bf                                        514c1f3d8da7483979441bce524de1ab4b1223b14aaae7bb1e2f5b
904       1200 684d010abf5c72c51bcc9cdfb56ab7     984b420d4f6fd6d7a49fc7                     1Dc7NUeohUaujaqzcUg9XQ7YLzSGjn1FRG     0efa26cacd492739d2fb7
                                                                                                                                    047a0d1183763fefa15b4f6205801bae9d6dd4db91cbe14c6e37337
               750309a675795b925868f0e039eed671ad 00000000e6fbf1fd197e80e1e738ecd5890cb6e038b                                       93e184304704c3395a30b4beee4cb4c968409b981de48116e4072a
905       1201 4ff0061509566145a428cf2ef8823f     6ba32484adfad3c335921                       1FhxckaJ3jQ8U3KWMW56X5UCeEfGecoR5a    5a91f1eb7cffc8dbb57e3
                                                                                                                                    047887d31c2e221b2df56025a0631b7f5146f635bcf9629a8876048
               979eeca051aa009f25fe505533a144eb35 00000000eeafc92caf8a697abafaaf35474f557392a                                       c778e0eb6bddbc3c7d1616b71a2ed8285139a20bba8415dc7d90da
906       1203 3fe5d0d6cafd131d66d5be91dec159     ab520d1867569801251ed                       1KMayHGBjeSo6DNHWeqLMJofCuiNbZYqCw    a0eeab7c9889cae878fb3
                                                                                                                                    040ea251ea114853bf09cae71bbdba40f0b16e979cdd5d23bd075e
               df112c715f991dfc525446fbe04ec616b74 000000000316e604c093c233987a8df534ee40abe9                                       5eed109723fe3a59b47180eb00cbc34997c6ea6cf67c53b2706d736
907       1204 4dd64a921d5c3e343259b49ba20b8       618a189f512baab84d63f5                     1PMTvetyzeFxDniMRoRZNSie4sbHG95nK1    569b212a511eb5928bb5c
                                                                                                                                    04e0d0fb35910579b03c763bd4f5de1f876d008d191c89cac7d4d40
               29a7c21bd48b9f9a1b547cc8e988ba4f88 00000000cd2aefa450b4f3615caac2d2f9b8d555267                                       0189a59137f006ba3df4ea69a71a162711df8276e076454bfea0bc3
908       1205 4dba521c853e6ed16da75fe129f3ee     c43c1dc63fdcf93c1168e                       1AVdyzYPGE2qZ727nogdJs4oYBGXzgnKzU    7361edfff926dd15b831
                                                                                                                                    0455b0480727a3843365a35d5e503195eec923d153d40d8ba986c7
               467096ffc0e0e3433753f04dc6ee45d8c27 00000000206be65b27f200bc6c642c4d31fda97142c                                      df5edd66bd5808d3bb0a29618c8b416f599251d2fd2c19c76bcbf79
909       1207 f24e7922e0c77697fa12eda4159c5       04e20ae6ffb111a88af93                       16hDcaGrkEY9ci2Q9inAwVTpnMLHB9EGu6   d5a5f81b71fc1f6e48c04
                                                                                                                                    043c957486a5bf8196d2f89c96d7105c6b6b26f0d07dbde74556fac
               ee4cba591b16ebf1bcc8f62e5400b8200e 00000000a949a93111b3b55ae95dd6522a6ff925e9                                        2027b9c213960b49b81a1760f88140aab48d52235237f9a561b1a4
910       1208 5984743fae939460fa9e09705a2fa5     caa0bfb88575333d71dbc6                     19AuPspdun5ZjbrhXXPmKYZb9NmTbUAqZY     2abda7a3b8712e9d806c5
                                                                                                                                    04640da2c1d7dda8aecd5cf6a6867e7e280755198673a02dad45ab
               5a6ded51e1f4425ceb03d929d8a7d2e9d7 000000007f012928cfafbad8787f42c7f303f2ec7285                                      3fba2189ed2ac497bb340feb5573a53fc2f452cc6f169f7a5d798313
911       1209 750a80fbc4c02102704a737a271d75     ad0407930e061abdd264                         1MjAymXtK2w6RsXoExdtN8thi36SbxHRGa   a5c98174457ff1a1c91c
                                                                                                                                    04c94480b662108b6a8dbeac5d4a898d7a42d11ed0f1e1dce4aadb
               cc341fb8f817c928890c8e503197d309e56 00000000b35633852811643943145d4412b8058fab                                       c68b939a803e59b8d9a6f67cc388522752e4b26b8d809a6261cc66
912       1210 110bed0567fe7153833b6e0814fda       7e7fc258726575e8b3f15e                     18kYraZPwAw3N76iM6xQZ3UAtw4BrJkLRx    e5a0d7cf92cfc90803b2f1
                                                                                                                                    04a6c5887a737f3e2a6af315c426724dd3113dabb0be957ca93c2ba
               b511049bd329350875a9367313b8f0e63a 00000000780466fcb330e60ac640806c8db5a9fce4f                                       64e8d913c4ebd372e0c662e3ec3e5d66203ac2094ea8ec90406294
913       1211 cbaf23d768d47ee270cd1f3e415b52     16b8ec04b774347a15117                       1D5Hro6zVb5DcTDuKX3y1x4rJvVzrZhYWr    7c41648ce24b789ce2eba
                                                                                                                                    049952bf66b19aad8aeda7bdfb469b667c06b474af06c2d9ea4fbe5
               eb9e16e63d83fd7d8735a64ff8e72eda35 00000000e7f89d2ee842c8be0fabdcfb16fd633a27d                                       32b879ff660fc3611e28926e2c4491557e61800b4531b2fe86156d5
914       1212 71c709a6d772f72b71e4e6254e5050     2033c1e8afde8251f1381                       1KEMwA6Vr1AkB3GyHYEd9N3G2KR91j5SPX    0a4656f276d18272c067
                                                                                                                                    048c63385df44c46f5de306b253c12332597df043efd722043b5480
               6a899e9c59e39d1780bb510374364ef636 00000000b14eba5b24c1319db46116b447984fccb0                                        493299bbd2688f2de7737cc13e5674cf4cfdc641785bfd29a7fd7679
915       1213 d488ed48abceb9ae2de53b16e50aae     ae5409ad42839dd8cb6a73                     1Js6QUodhkUPcpS5npuFVVtH6KWk8Bzus2     43d7ef76d243aec4937
                                                                                                                                    04e8d341e035ca507d070a32a3bd07f844447c76c9c06ccc4e67066
               9adfbb0fbfff5e6f919b387b435e607eaab 0000000032eb03ced956310a68a58e267e343d827                                        82cd988e9cf108d4dd60d60d9c1eac605815509573aac28955ad26
916       1215 91802128755a7829010bd45c3dad6       adf8baf7c5c7fddce70b848                   1KxgyMjT9EorReejjpcWTPN27oXNZmkmXK     87621a15a94c84a166cc0
                                                                                                                                    04879ebd34da15ee96af9cda3055727cc5d09a0d5f0e9b5c5e8788f
               bef1d7c9dd6adc53dfb445588406d5203fe 00000000e3e144a9089a12f84aed842d4cad995e21                                       4534d23d87daa86bab9469a7dab279c732fcd3c1b12266b3a62134
917       1216 8ea7b0e4e373eb09dfabcb6191781       2cc4e8662d1766f8aa3de3                     1JHirkPtECifMbdqkoxhPR3y4dmH5xdSQm    162128c4d6a26f326bbe8
                                                                                                                                    04aa747aaf1ed370c18e37a507103f22657f3180c36175dd499ed73
               f72efe6c9cd27fc0f2fc2a2d6f7e2808d345 0000000047e2deb17c9084a5940152048a485c04e7                                      91b04ea5aa9a0e0c53649fec5c4d397103cc552e6a197d1ee1a6c87
918       1220 f3bde42ff63d6de83c7addc412c3         b85145eb58d001c641c89b                     1Nn2HHJtSVu22TmPChGk7NywtrrXFw9WAF   0b924eccec9b3cd84c2d
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 53 of
                                                            913
      A                        B                                       C                                            D                                           E
                                                                                                                                    048e4c30b0822da08d5aed0bac7c6d43e30a08b95f9231c590b37f2
               a4979a177e3ffcb43192fac61602e1f57a7 0000000073996a70dcbd4dff31d247bf4e5d2639bd                                       9063f95e15987ecdf569c0a549194af701de604e0909a0e9b00c1eb
919       1221 59ce1933207871fc08d85133d596d       7f7b417b131114ae0c9c9b                     19t4PNudzJ6Pggqdofm658E9nKGnabXDMv    f7999a190579d4566fc2
                                                                                                                                    0452ff43b9a5263b64a6711619d59a1fc718e8c1be48b9ee18f2a26
               81eb9c56fd548841004147c5a434a402da 000000005ff5517646b998056bd959d654ce58f0c70                                       1cdddabbd244f7905639425c95cb5d424d58e88c1155461631b6d2
920       1222 98e0c28072f084543b694e4bd92a5c     6e74f2505dcc308b31907                       1KJgRt658ZDggY4R4cw9A1fVevsoXVYkyu    bef041dea9a5dc4ceb511
                                                                                                                                    045a98d8115499123c996e137b88975d2c18d6ca905c385780fd95
               0f0bf98d6ece01f897b8daa5c1532a824ab 0000000050bc0cf1b4f7b3f119247d33e444b46a80b                                      1d450832188e92874e7cdeaf2cac79494ed35b8a1688a2a70888cf0
921       1223 940b844673c96521275cea0919131       0eaeef71572e4abe970cb                       19iNkguED79B9A9G2vjfMikMsaY15B45wr   a55518cfb47aa715b98d4
                                                                                                                                    04860cc4d3491861eaa8c8e3638b740d30d61711a80afe3b40cff86
               7171c4e3f922af574ddfd323ce5a4b95626 000000006643d66edec3e41db33c19852503b42b95                                       1c0ef855c2072ca47f185bf84f9dccae88cf6b042ea55ebc6816fd12f
922       1224 1521cdac690f846be5e66f06a2e4a       4fe34e0943bf69210b4ae0                     1NQEYJFa5XLGWDmCzRQHDV4WAcW1yDwd5Y    ca81a9f708f6ffda8e
                                                                                                                                    0441f66b586f07c6201241542b46c677816c041962e4bb653c908b9
               101cc47a5784581facc54c343944127fd21 00000000c813fe33e0a07746ee401f8ba5d1ae459d                                       1835f062abba96f684c08fbad1e0195181a40aae1256a9d1bfe9ce1
923       1225 d784a673a0dcc2161a15aebbe06ed       323f740a2255bb7d7285d3                     1GNykzzLLCXiAjFJ1bZ4C57PpbtEgMBwzn    2bd63c329ed42ec09d81
                                                                                                                                    0485d73b893654ad5518ff98505de5d4433a6c959421330cdd263b
               6eecbd82b7ca28d12f67a5ae07777bab47 0000000059ecbfba0d5849d63891f3e197d4406b26                                        450fade850b3fd66f9bc55ae3c657d8ce9e9471c6fee69253b1255a
924       1226 2b9ef7418b9cb3c3fc7f5e455a9177     bc5c55537b9369ee3dac60                     12AzWpcC7nwMK3rvTBhGLKPm3QVxZkfS7J     54a17acc43e1e7363c93e
                                                                                                                                    049579a1e80f0053dd65ae8cf77326982a46c50aa8e6bd998f218cb
               7fc555306e0d844367253293a1bff847e9c 0000000022ed5a7930b0c0476353ef4d47f4b563c0                                       721af074cd0d4fa74a277ad211b2c42da11466bf74923c3bcf70fbc3
925       1228 f0e335315d7104bb36b800717402f       cd7699d7d448406204d63f                     1AsK8YdEa1wwprQEsJKn68Gmpi6i8kdK2w    4088211cf9bf71f602c
                                                                                                                                    048c367971a0d2aefee115caa63d8d19363e1a3797336113897a94
               3f6fcd69e54f1f99084723dd88c19515e12 00000000b4eb604337ef2a438539f7893bcb4e47d3                                       b1ff872db16e0f57e360f8738095eebf37b6571f0542ab3cf040f17e
926       1229 98f5d750e973050602e707e0a2ee6       eb97b4057da9f34a2b0c41                     11432DSAw8tCsk7WMt17vR5j4XNMMN8AbP    0928189727e0224f205a
                                                                                                                                    04643cebf1d0181603dc88f74c8aa001dcbd9bb3e226d6900ce2497
               69ad6247a321f9e67c8c55503ff6effc595 000000007db5065b2afe36a0551fa800050a5e11e5                                       49e8f8e080de23aaa47edfe9ed831eab797d5a952a0a11b2c00493
927       1230 dbf529e2622c9e64f20118a61387f       d3adf00c7be82af557199b                     1F5rqfgLh4yYy3zdQEmdFKAm1aZQinhAh4    cd9630687ed469750882a
                                                                                                                                    047a64c55ddcde954ad5323d42d263e1f242f44b98f02ff2eecdae4
               7180183d30a4fb1fb49532f295ccc1ac46f 00000000c27f99b034e535f4fb1052bbefce5886bd2                                      ef6573663f40c9141c28213c2f0711d271cf24f744334e9bafa35d22
928       1231 5ecc987001b182a50748977dca877       f7bac945ea4a31a71f829                       12QBk9cvoRLfkMmxj2XK41R1Kg4zMna8ST   80ea55bbc88e00c9bc1
                                                                                                                                    04f1a4b8b5ba1fc8dc57c06a9e4edf1c2e08850d910d2fb2506dfcab
               d6957d0c9783ef92e8f43e4ab0db4ebf1b 00000000b85fcd8488a7f12d71d94b07d5492494e0                                        a45a06577b89a018b509b480b14cd81df75427bd46399e4ce3081d
929       1232 06a262ddb5ef0b35b4644acd762231     09c3cf1e4f02bd71ce8569                     1DakKH3o3DXB56CZBCbYc5reiZCPKVngPv     68c00781cdd8cec07172
                                                                                                                                    045364965997c2ac8b3b4cc6ec4ceb29c20338a2585cff657da8978
               d611f5f26a91770b77c84c5faecb037f98d 00000000557f4dd610df6144f7cee23c16e67fdbcbc                                      533f15f928da9e4f9fee8369bd34a7761a747c46f84bc5a935b1f5e7
930       1235 ad4398105e66f8d4bab3db1cbbafe       c92bcc9e49ee71ac8cd5d                       1ARWk1UeKCjms2Lwyw6tBoFa2heKbfW9Lu   31ce44defadfc60623b
                                                                                                                                    04f340172d2df10c03d55e8a4d4c006988bc8544d281a2a5c6d1ebf
               eeb05d4ad458725fbea8aec99a0642ce68 000000007534825a00c1cb0df8be677f98311430ae                                        993e621ed68c2d7d689c2f8b2904476acf742665e19b0990686fa38
931       1236 8c6bb44e3ba3869d955b0e715f381f     80307b46517d46e0bcc975                     12mnPRkTefAYs7kK67tRzs393StJqAiRZi     af29fd0c7d78eabae71b
                                                                                                                                    0419cfb117e8a9be521f131aa22559ec963589bf3ce60f9e9b28c2c
               2d45a81fab2627f812fca19f861dc1c5eee 00000000ce532079f1135377e7b1b4e7f1ae60f793f                                      2ef92e0646129b85ad699d8d9b6d17fd1270ad89428bb7c0ee58e1
932       1237 6aed7344e5052a07d4901eede45a8       f5427e8b2510af911b391                       1EtvzKQpXyqswKopcvMheAYDysFA1ajRWN   41832f100544616db127f
                                                                                                                                    048fba74e3ad75146815f15288f627066c78920653904526fe4a3ae
               01591c221665e97a70aac828127d1abfb6 00000000af67e0ab8b6f8beecb9172f632a037d5c57                                       831fccd2b3ea6d73097592f3624e35071ee07e63f0ee6dddbb87ba0
933       1238 47ae44584eee31f146b4b1ea783857     01af697392dbe9471ed37                       1DDSoEdpvjosGG7w5mGvP3BZzDuRFy9V1x    e9d0e55e231a66b5f51e
                                                                                                                                    048f0564fc8c5d1ba7de9a1956ce7215edf25a9dc0252ce5a0a1730
               b0743a0f63590116eca59a6f09dd9e719b 0000000010225c4184ee284212c099a37d333713d1                                        1386719ff332386258bc2ec6b8003e046878f38ad9540da56dbf7b4
934       1241 774b978aa50696513f7230b8cd4080     3fe2389649bdd880f018b5                     1EpJCATjjfSb9sroPiv5R27b4oiLwHSM1T     4c0d66c7d2779e410c65
                                                                                                                                    0415fa4dc728c2960c631654f83c92166765cd46bc983b2f6eafce3b
               99cb195efb2046b499276b604bec7345b0 000000004662421a8c32ca813a5ed9198cc98c93de                                        4f8484d01086cebb18a448b675afae9e1f6a77331a5f56b61bdf885
935       1244 2ca7e8724a75d47facde905d9fc856     7c31b902344917ba41294c                     1EF3kg52qMDX1B5jY1BW3aMCFm2JY84nJD     216049a4923a639681b
                                                                                                                                    041edf58dc5eb5775a9be5750a84f2fd0dac6bcdd770694915659b2
               a8753368bc2b8cc4a018025cc659227ccb 0000000040974ccb3370e53c9b10814d3ab23b613f                                        0b2de5ae12441113e64b8975e80ba92fa4d3469770a644795630d0
936       1246 6fbb1d477088471091220e4fd63d3d     9bf261982b16285348c4ed                     1QG5vdmbGf7bMZG4pefpA2TSHvVy41YVLD     eb086baa38e08299b6686
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 54 of
                                                             913
      A                        B                                       C                                             D                                          E
                                                                                                                                    04437cbf9f3da68b34598c0677fde22220819a54208fac670c7ffa19
               786b2d160a7f353b666f09916dc0a7e998 000000004ac87f99aef41b034dd585692863874c04                                        5c0154c14b6b3484084daeb841e889896fbb111d2b0db8389b6163
937       1249 6b4fb519607b369c41e5810b0f4768     55cc9ccd8c3a90636fd97a                     1FxPGSwqkqRxUq5BZmct3NLjCNt8yaqKP7     aa818a8d10c5a11ac904
                                                                                                                                    04a29807e114191fe5a8347f1349b11af11ad6ef00359de0f3f1bef7
               0708f96ea23e591f56cbbb2f7519857d47 00000000ded2e141b0a967c28babfa0894f3825ceb                                        146c8bebc8254809870edc38789b9af02a3c1ce7ea4ad41521110a
938       1250 79d77dc2e23f0b355aef9fadfb855e     b06b42de3489925acbc461                     17Sa6XkYJbZAqfgvm3sxFofKZ6L6q8YAhx     2f4e9f6e8985c5692b26
                                                                                                                                    04c50486103246836e8c6c79fccc63bab9203ae315e0739588f1b66
               b4e8585690133dc2930dc0ca92be1566e5 00000000d9d7747e14af87d83517e248087792b278                                        38753d5c139dbdb95e83c0643164717a88f64f88ec92195d341cb08
939       1251 504291ea1da29796fe2a2c045c81be     6cd730b7f192917305390c                     1A2YWvZnQYzstQMEM6HGs3wBgqX8wtUVvF     2130828a277ac78aa121
                                                                                                                                    04f371637d1a345e2ba057f5a22365f6db11528138444cd7b04046
               eaa865ad4ecd54d7c6cc7ef6fc83d61d54d 000000003be45000f15296a940f153485f01379bee                                       b1fb17a858949d84bfd3d5974bb6f255e11361a59ffdbcd7cf780d8d
940       1252 828454b766900f08aaf08aad51c8f       bdd01a49a62e215d794cd7                     1Nt4By3vNwon6imF19BDvrf984dLJMttR6    b757176aec6b00b18098
                                                                                                                                    0461336a469a5a09aed0eb1fa10994472d17ef1ec8d1aa3aafa2e7
               69fd13ea6246b61db8779e30188d252e42 00000000345a3d81722fe7cf8f76f234d42ee24f935                                       b7e483628daeb2937de7fa1015f4d983b7f6eb7303e12f10d47ef91
941       1253 19bf5ccf7f3b8f8e0d0d4350e3f139     314d534c33f5ed73de998                       152KXmgu4M8LyFEn3c2FyDtNQnzXrEN7yL    c1bf520611b1ee350cc0a
                                                                                                                                    04679e1d13b8c8760f1839b289bbd85b998a63d9ad07e5c28b4b57
               36715026b5489d51260ec5320a2ac0eb31 0000000056720bcfadf3ae8342a8b37ffecdd46bc6c                                       d65b95375a848bf3fbccd3eef03a919558c9e3ff5d0f983be37fb3ef
942       1256 60fc6603ef110f6bf7d9382e2c88f5     b9df631bbf68f899053a7                       1ArWwoPuJ2ysGnWSDYLjn8WaRJC3pViB5S    e91542737bd4884f055e
                                                                                                                                    04fbacbc531d90fae91379d27d74df6297177c4e6ba29970beb772d
               00546cf8bc52d978569189d1055fcd2103c 00000000fa3313cddbe69ca006855cd38b0118b35a                                       c0a24fc55190276f7a0ca5281fcc5a4d00d883f0cd1a5143eac3a9a1
943       1257 227e4d408da412256b7f5ff129891       984b42dd2a1a226dd609a9                     1GTjCLe1KbVeTdSzeNkZeK8KoUAdLxeJ4Z    94c897ce1e63b9deb02
                                                                                                                                    044fda412acc204ad6bb93af0b861f4fb1229ba8dd3143fc931f9a3c
               18c508e7a47ca2516c1dff75535a25b73b 000000008bbef28a6cf15c2fb642361b7a88f9c96ad                                       69455281a6581729da904da4ddfc5b3e78a0c0d5a9eead55a6b51b
944       1258 e81a5dcaf7b2d0b9492735fd47e35f     02b3dce53e716575c4721                       1Mb4QryRsqBgc17rv47bE6chLyN4woWwMg    617a2274c6f1bffc089f
                                                                                                                                    04a4049ebe3a56bf7a08564353472cc3d2eef6d6bc9baba1cd3f407
               a73cb9f3566998449d490d30efcdd14847 000000007c63de5a42802a1eb3abb16918ffe7f7fd0                                       501dcd17aa73456457571a012ebe24a8a79cec0b3b7116102fd3eff
945       1259 278543fa5cfa39ac1ec1927082e540     b226084399aaeb995056f                       1DyQf7KeBhBUzyFbcGZJWqTVQtPF9oF92j    af6b07d607f23a13d62d
                                                                                                                                    046a84c088de0c52453b3a8a93a8674d541a84ebd21b72f86c587d
               0ae98e4e8c14f57d4b457ed516c3a5b158 00000000ee8206099db24119708c137b7d7c54ef2d                                        b13a59206fd032dfae6019580e421aa310a27c3ac6926169020f316
946       1261 a48e9f52170172d6a9b0265d00f8f0     328e475b3550ca080649c4                     1EkCjXxkk595WfUEMBtiNSz1nGpg6S5CfD     bd040e77355f3adca0473
                                                                                                                                    048a73ce8c7b8a2155067941ef37157e94fca40a9453fa8de5d3d50
               97ed735f990e933177d0be897cdc7e1bbf 00000000be689023e049c968aee4fe38e95650d7a5                                        714dd904e18944aadc9e501ca146af292c05a27ee1c268749f1153e
947       1262 eabf808e776d51d4049acf23b63cad     85d1e1480f05ce087fcd48                     14NHfjeRs7vPFVKkAhQg8hWbFr1cemtP1X     40936c24c9ece5a340c5
                                                                                                                                    04db55c2709b653bf02e795db48b442878ccfc6fe7614b75ada66c0
               0710100f37bed130c3d11cadd6da4a4204 0000000051fcafb8b48dc5e2bd0110a9afe11f7537e                                       eeaa2eb1335b0183c0771646ece6821b9a752216572a1d28ef0f77
948       1263 3838748317c4fa0764e8ac2339c6aa     736f4dffc475dc92313d3                       1KjLX72tpVP8vnW6MbkTvRREoF346ct2bd    105c3e0573de3132b725a
                                                                                                                                    04065ea2cea4e64bb5e0cb849ff06fbc13b1bf134d61c278e6fbb86a
               c0eed6cb280f28d1c3fcb2b7de7466da478 0000000075c53615a885fb183c632beaaebb6ff7bd9                                      bce0ee386517b50177ab4955452972e7ee27fa4db68455d74c27e9
949       1264 ac5c106a8265318d84cb288fe5c42       0ab7acfd4eb4d9ee2d357                       16vtEfTy3LsP5KuUbToG526TpFXozZDP4Y   b46ba5f8422a73b373cc
                                                                                                                                    049c2b512b1d703df3ef6a0706d2eaa4d820562acdab178b3d75ed
               79360de2535a9bab4c8ffa5959b43b3493 0000000061c9682ba3045c5ab56f45f1cf98b0029d2                                       693bc69f60614526adea4a4581b93f5aa28595d9e6e844ca12f329a
950       1265 9f605e13f2956b1f209403850f1392     ea195e2be4dc2327976aa                       1D2GkjZ9D5KqqeeuuiGJXqbc9CeSWEvpuS    8dd90d62da6e2572b16b9
                                                                                                                                    040b3f163c3215f41ef3cf213c513cf357548c3d66f4377b537b1384
               deaefd133c68c31e22b3007181f7c05983 00000000b1d5f46af55418375118f256a0d0e9331b                                        6046e83749927f2189a47fa6aca3e3127a0dedd697b5425b487af9
951       1266 7f70bfc15251fb5a66ded8a8aaffaa     74ef01225c5f0ec0f77629                     1ATUy4PQXpwcJ2YApRHAbyKKCmFkNC7doz     38c2928a19a6a3b448a0
                                                                                                                                    04d320c88bf4ec44078fb090857d7fab4dd8c332466e4a6416fb914
               6cef449df0158da3af2ec381e67cb9d8857 00000000b85542b54c1d112bf198e33a2eff45f323f                                      9455bd12387e3e0e850047e97873d85a9ef57d24de38368eb1ce71
952       1268 c1ab85debae065bef1187fa28f29b       b1cac544fb8098c44bf32                       13zNw4N2sdsdkzNdbJZ2eqhtnnVGxr4LW3   5b8a8d2a677989c41df10
                                                                                                                                    047ca57ca10e9abd257f7bbf1c76614ef4e9380c434960cf77b8190
               d57958fc8bb12d03027f4f2007d9368242f 00000000a51d677a650f458903657e41da551d386e                                       7f89f5da865513cc71549d2452cf3a018a7c26139ac449b89a488f3
953       1271 043d9d39a01a2054c3747f23641ed       a91a17273c38370ca83f17                     1HaCsiLVLJsggBhgwd1WCiWzAWLauHstym    0153678ddcc9ae2645df
                                                                                                                                    047d21964d132f2f5a63652955b5dee0e9e8d27a2925791df7fb3c0
               f565804db4887879b379ca83808acc146a 000000008a0e04c1dab3a0ebce631587066b76a01e                                        76b50f7306aa4b174a0c3f968ec37df6622c4f569dc40fe3ee9ed7e5
954       1272 b6a8b0aa225a5d81e1833b4e09b0d0     f118d10a73a944d5f65842                     18iasU1P2awPfXMkcMsk8X59V9Gut6xr9z     57c2f267edfdd893ab3
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 55 of
                                                             913
      A                        B                                       C                                             D                                           E
                                                                                                                                     045bba868ff54d2efc8edfaabe6f2e9071292bf22bea24004178e4d
               03839ee59906a9c60ce4b972da31c6bc94 00000000e698a81d282d9cfd724263e39bb3d98aef                                         4ea0437c7d316fee6c2601bdd36c41c052f2ef23f82d784c16ca4f27
955       1273 611af4fa1dac4e87707d855d31b009     c26b561c216cf5ab8cd867                     15VnvDPQXYJqzVGGL9z1ehHs9emSFRJbrq      9c1378a78740af8bb5f
                                                                                                                                     04cb8be92261e1ebceb443ee41f5f50bc7ad3fc77d3ad07d7a186a0
               00fefb328e346fe225ca1685564472b440c 000000002ddd0358ba695c1b212294f3423d6e3f2c                                        2db116e85072cc482c6fa553717f2f96f0b6ee897808b08c0347acb
956       1274 79f92056f7f1cd614bf8fa0e91eb2       1fc91d3a8db430f021403b                     1HJjMwPTNPT5vW72uSCbcmXrpK27SmibQM     5522c570e445f5651cde
                                                                                                                                     0446b877f1c65eeaafb15558ac873b1c837c193e1b6f8d8bc007228
               c33a697688a2510f03a6f1dc362082c0ed 00000000e9a6b1643752e435990537332c31cdc62e                                         d7f72fcabac135adca13a2601bcaba4f8675261406835c1a751eb1e
957       1275 a0743498d77e07721559043649c0dd     e384ea9b4a04910f0ad03b                     1BzaLQmkEVLReajV7oA7BUTZoxPypL5Cmc      2ba4933c65441a53408d
                                                                                                                                     04e64134eb90e03c7791927c8bae00fd0eb1112ae6cb24ec5be4f2e
               c4f0d08bbed0db980dd57a6e30f4057baf 00000000d030affa87468d74670822ed0d46591cfa                                         6d2574925403c6c7b1b811fd271cb5205e3b47a01b56ab8cc5c3042
958       1277 5f3a4bcb23f970f0e95c5b451b373c     2dc1c628a0e16fc208a01c                     18hFGeBpHmoQsPaMV2cmDT2tcBDhHbpbzC      2d9a2fe3037d9e7c413e
                                                                                                                                     0492e4fc7c7d444169b4f191e8daee91869a79f6ea963cd1495e4e6
               f1b3871ee3e61c6b9ab2671857f549065b 0000000053e557e806f01419d60de7c7b43dc4fb68                                         50eede5c206a66fe7aa7a92058bc28e2c9da0017a9ca3fdd1efda3c
959       1278 7ce582163273588323a3352ae33c6f     96a93c9a7957b73be57fe0                     1KepT5EJf68VJ3k8fEdnMeHzcaMUQNCXia      b417272022d85e2ce149
                                                                                                                                     0459b50692099ef89b436cb5897ef68d1d9335eaeaf7a00ff600f72
               e81e9e9b3baccbc24ff6c7992673106dfdf 0000000054e0f2952d4cff87f3478ab319271123878                                       d22ecb2b06fb00f66673b7c38680baa76da72600f72048b89a7d473
960       1279 ed8de8b221c58bb22aa09714ecab4       173676b3531c3d90a2653                       1HDknKnd28R1XqC9yNaqvc14KjocjmrdGn    8462b0d967412c7e7e04
                                                                                                                                     0422dd53fdf8540e8a9311243e65caa22deabeecee95ed4eb00c52
               df09d5cbb6113b80f47607d549348ac6d8 00000000f6fe35b1054765089f743de53ae686fdf13                                        292aecbe24f042f4c951985960920b7814c5fb993a9d930c3975832
961       1280 0a270c8f353617bffe4e480177b540     b55d064399c2385404a22                       1HDdP2LhtSEZ4xs5DDbogZJjbHgHWgxzqg     984c69f2d0a074a17ca47
                                                                                                                                     049e470eef8095e2a32d23923da50a6a7cf2f9a6f2f993e3c5a0b3f7
               e22ec1dbdb07a440786baa717fd1dc196b 000000005bcc4c9b9f0fd22ea09985abd17896a063                                         3492a86fd117b11ad7e1f9c4c72acfe7d07a7b78f89c002c0cea38fa
962       1281 f03a3e2aeda2010fde9db78a21999a     be8ac81390e3d56b5eec71                     19XXBJ5mp4piscC5GxdBGytVfGDwmVhccm      44e01856265750e4fd
                                                                                                                                     046e0f9086d0a9202bff6be49d059d0830335b88cd00f6d04b29171
               64c7c3e4ae3ac1f104307389c1a83cecc60 00000000671b1e2b5c146ae4a256ab6ae673eb09c8                                        bda8618e26b82466effcf56c5939870fd9d55930e3418b8471c6ee4
963       1282 dcf4d810e1cf3860329fc554601e7       bae09500372fda89a9010f                     1Fx9WBMHRBXTQhUUS3cuuCQWJbLfkzKg4U     6858d78a7d7457c76486
                                                                                                                                     045c04bd067f02ffea7ec260e440deebad4124c260ac559f4e5111e
               c3ae1c62747330c3fd0cf23ff7e77b6a3cf9 000000005bc20e95e988500042863abf7ccfdc188b6                                      ce49a8ae79407ba76834a30b94ab3047a3419f6a7f142769245bb8
964       1283 e9e43106b832271ec9021f31deb4         9762108dc653947281c58                       1LfFoWUXqBqvbzJHTKKGxmT2KZsy9jyyu8   c752f68d7b591015a1115
                                                                                                                                     04c8d6118e5cf68b51489fb12afb03593113832c3e68c927eb133cc
               95ee278b6216bf8358b8dae7c7e7b0cc7f 000000008f40e88b84b2e59314f86eb02dad46f335                                         a8a555c6c9e6ab0adcbb3072acd064120642f2eb005e3f81768077e
965       1286 7911a8a1bd2c6b25d106594332a494     c8897a3197d0b5894c6b06                     1AXRhFrNm8Nt7SFQyzKW61MGGu92jaCJo1      dd7c21d8ae594e0691bd
                                                                                                                                     04b0b04c72c4dd4171539cff26b21e62babfd7868baf7502ca13ad8
               33fc10dc080fb15d2e1a45e610350c9a76 00000000abd10a678446693dd5ef014eb69c116020                                         7f3094667b962bef6fed6b20e32281177c518934592e74254b65f00
966       1288 aa050b2ad5bb239f4b105b341b228b     5c4b4c6fa6d3667ec5d519                     1KBw4G2PVdRpxAvq9DZdJkJTQJVRRxtP4t      b3ea8c3db63992ae944c
                                                                                                                                     0439355e233ae2bab1116adc8fd093b451a83f6ea3a137bafb8014
               db7429f445e8b7acfcb40367872f80d193a 00000000e7e14180e1bcd82aff7fba4a4874a4028c4                                       75ed42dfbc50250955614e99dfb0e1c77d822f14e3f76af2c054abfc
967       1290 87a36a0dd94cda607b29d5b196764       beb1e9de18ed2404b4d30                       1CxfDhY3rjbL6wGKhLNc8XS9nvUZbSwSgK    d4b38f6ad38d3806e847
                                                                                                                                     04f00b9b0ac97e0bed2b25cf1bb06267864a17c0cecf0e54815ee6c
               b400da6562816187635eda3ffd801075f8 000000000e62271197b63b2ead7af125aa9668b6d4                                         9934ef02b2cc6de217896be6d4db5c435e769d874680e037ef0fd4c
968       1291 50dd69ae80a49aaf34246daaa49441     12133736f18d90b72c183e                     1MEdBsYBx3R3vjzBdXsVAzkbaoQnv2PgD       ee50bd34b4fb82b2fe95
                                                                                                                                     04ef88a272a145afb4ae6077c20310fc2dc47d3a046ae04162701a0
               db4af323c4de5c562a027412a28ae4bbc2 00000000ecd009c870b313e354ca121ca8dacd96c2                                         6f7675baa345d3d64731f1388c1f7eee7d646d5a5c2217ed273ad25
969       1292 8e4a8d95696fb26bdc64ee380410d6     921f218822a9909d32690e                     1J8jH2Cjmd6W9cK94Z3Xh7yDyQwKmfuKbu      98c866cf803275c3911b
                                                                                                                                     044f59be9ca20a7402e6f60f35594d8a34545b824ae48b03f1dde34
               80d53751d0b56e0f92b47f3e012237ce27 000000002baa152b060801b0a83905815ff991d60a                                         fcf4759059acf2cc2802b1fd95b2fede521eb753105f05d8ea3850bc
970       1293 abf2101c812c2d668cdce52068d70f     e1c0faaf48f0f8ca5ff40f                     1Mbiq6VQ1jzAbNsWfETxec9wy13ARvrhSw      e64a7a4e31c2c4b65d6
                                                                                                                                     04d5cb04369f48512133f7db066a80180cfa6edb0eeb2ce0d30046a
               00902f63a3b137de83d66d73bc213790d7 0000000046d234a513bcba7c73d6c9c2b2b43dace9                                         848945bda8572cca75e6cf0820c6f726bc90f3fba7b63e9d9e0172d
971       1295 fbcf0bb35ddcbe6237b6bd992bd172     033838b3eead334a7d39c1                     1FzawNV59H5fNU3De845Vx7CWEfu8R7nQP      23db46e3c2a32101473d
                                                                                                                                     0487d673b0611f4c81092507cd9849e5c19141f92e3ed35de5faa32
               dc93c035d0921550e35236c15e5907b4a7 00000000c909f46277e6748d6f987d6d6b395f0b68c                                        71adefe1afb2dc9267c6770a9d1d3132d039bf8851ce6a6edd8a684
972       1297 b7448a9a69a61f0eef7261d1016acf     d7b4d50a2286a917fc365                       1GcnQ1J35ZXab35cSyVjuvVpm3QtjDEYTs     d296086ae1eae2033f50
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 56 of
                                                             913
      A                         B                                       C                                             D                                         E
                                                                                                                                    045c994109d3c2174d4540a243fb26e70548562d4953f9010568f93
               9bb3456f8597574022ec1184b86fad52d6 0000000047a712b762d9c91aa1cc2e33fb48ea6427                                        ba79127e0c1c3c4411584d245a284baaa539340230a3c7d8571721
973       1300 8fb36017a4960a75d2c9b8ea8a23da     6a7086c3c10aa252a934ab                     1Bf7mvkHE6VKorYZU9YNYuff9vWGqpHoQi     d4f1733b727917f3182f4
                                                                                                                                    048778914efeff4ba9796885657f0068e20278e23b81cefc954320c
               032068cbc7ab4a2bb1e3ed552bff0eb0fc1 000000000b57d2d81865b33cbf69ee905688ee7077                                       8d14be00a89eb3999536d316e0441b3d6414f4c3bfcf51f506803ad
974       1301 2781429f1f6e66b010c5474f5ac06       2fedb7cbc7407fbccd5461                     1Hb3JAN3oRMxggAM4ApR1NNrPANZK6BaTt    c429fc8a8835f5819eef
                                                                                                                                    0450e0978da3f889502a7b9391cf298fa88307fa7bdd9f20fb87cd84
               be736c8a6257811a9eb8890a1cdd5cb6e9 000000004fbf34b9179c42c44c29c2117a658f12bb6                                       f1b059d0e48015355637c1c2d0045a20b6aa08c5962d83c144e345
975       1302 26a0e7a5e12fd1e3249b859468a859     d4d467e9b5fc4759a5b20                       1GEuyvgW4ZoTFJ9rpNQjYJjXDBKMSi5s7M    4ab097666b1a52976257
                                                                                                                                    04e441ab505fa5ecdbb0f663d7384d9b4ad2a9e4026ccfa50e3ac51
               ac7f520d6cce1929831d0c25e576add82f5 0000000005e9519fba6e06d401e872c45d1f79e621                                       37c0b8e01884a61a7dd03f5264c3d5bc9d834529e974bc3e7647e0
976       1303 884ca65109ad3fc2894792f861e76       e6f2a18a4923da1d3be42d                     1AYHRSaDMdxzbkskZxe2zsVHNvcJumx2J5    ab0b00a1938e8d34eaf7f
                                                                                                                                    04ec83fac61bfd7b3562e7d9b2be209e9f09ba9d2c106e98f152c48
               1e5429372cd8858498239ee8ab20fe7532 00000000fff0728c5da1548b4f15576aa272f0f4952                                       d4bf94510c69a63e70cd0fef7c1198dc1a4916dca4e0994ff1f133aa
977       1304 56040ae0e4c7713058cb508fa07db2     031ae56a5be355310ba0a                       13hZZPcqaa4CiAL5C7TBSscbhvvhskH1c2    cbb7d45f14928169b76
                                                                                                                                    043ad74f13a61a25a5544e7ca41dccf3bdb3a1aa6adbb91eccfb4af
               6ce8646afb57e9bd1e373d9beb31e15e4f 00000000eeacdce37f856438d78a587e9b60058998                                        790a0098fae361339680e7e819da1a0dccb1f6fc3c3e64b9c86b481
978       1306 2d967c9380febed81f91d909d3aae5     116f3201cb817b78d702e5                     13HBzD7vrUM4VZ529oGg4nXQEgjRoUhaR4     da88c2403a0fc59fac02
                                                                                                                                    04b0d7a11fdba9962ed1a49dd17e7cac8921e9bebbd068d63e6df9
               b44ebe26d0290d53d58a40a8371173173 00000000f74ecc436b0bc320697f99ce120f604bf91                                        3a0176ae693429f4e04115c27e88d91453d94d76050755d5c69cd9
979       1307 4f5392e3e5b4e1e1ea26469a107fd42   eeef3f0e3500b034d9235                       131RNzgZdM7hgyLvJHh4mp2PevALccdWzh     eb1c951bd105f88d0afa2e
                                                                                                                                    04b504b00ebfad0ae682f824f066df78b8e42a135eb1e75e0e52dbf
               6fe5e2105e592ca8a27e54f742d856a7ea 00000000379d51e5d7d42d63830cec26e61b18261f                                        72d655b0a08482491269b822bcc890fc1f6860315c621e98cb2c6be
980       1308 bd2b25ca79b6028cadad82ebea9db1     10943c5447bfa92b596e5a                     13dp9MMRaUBWP9Dfw91rieobbTJ2AwGpC6     8db37f268843ad6b5068
                                                                                                                                    045a74307e77a8fe8be694570976f0a3761106b3fc4c7e0437782d9
               db601f2acf37a3abc707dddbe52e17296b 00000000af65d8750ebd67da9421b8054e5bac2a8b                                        6afa6349f60777d9b29d761ace9c91d31feaf8d4e9891f900dd63b8
981       1310 247805abc4042cd3af494055ca21e8     25dac3b0f4ce86dcde252d                     1NNXvLp7Ycioty8TdCm3r6MNXEi9rD7k5f     478aac27ea7551088a49
                                                                                                                                    04ca3709ef54cc248c97e0fb9c51e873744267fafcf8efa3728de15d
               a27b5a6a91582b5b71019843130010fc69 00000000eabdf33ebb1a8f1793e02fd1291ff1b6b24                                       19262d94f35bcb9ec279eca53e30522b7e855e3f98ea6befc80d5a1
982       1311 de5a4453675557a9a6c6285ae43cec     6f1806a820f4908999e1e                       179tV83geeK9hdGsVDRbvmXwu5chZACAQf    09772c649db05c49eb1
                                                                                                                                    04007299115ffc67ad3a7c971ffd86b962834c9801a1b6ae68a6943
               9ff2453da2effc15fa0502b1096c05b9f507 00000000d328947cdbc1fa7392351a1667120f918c                                      d6b99385fed6049e041e8ee9b3353c4e79d0ee4c5cdb87cd954421
983       1312 2a5288f4ea83fc0a95449f3f2cad         38bd12174d872f7382c1e7                     157ytNTaDnfXp9dEhVQrEBChVxWZgza47T   2398be70c0912d2889a97
                                                                                                                                    04e5d59ebc22b24261d235c1dd7b96f3e1515d827772935ef06edef
               7900af7e9b84893d840cdf3f5aa04b4fe85 00000000b1686525e1ad4669ee2cb8fd28d375af98                                       30c612c7f5384c712bd086b68c1dfc0e4e15ba8c2d9d6cf8f0467cba
984       1313 325c7d7876f26db92882b35a799ed       3853727a80015778df47b5                     186DVmrBFwbxCzUPVvCLW8FLCJmYRx51f3    4b513736ad7a0a7f70c
                                                                                                                                    04923fb71a034fbab68d78046283e379011752b311c0af863a037d
               57e7e0131555bb79bd5d32322e5079cf3f 00000000f1901f4e95b25791a73dbf3979d2fa3f677                                       256d569cf83c0a813b3d137e362df27408978e9e3f3a9e93a3c77f3
985       1314 af202f0b80adaf16a2afa8ec23ccd6     d43c71706eb9c451f0836                       1N33gc7mqSL9V2mBzR9VVJTGxtg8oWi8Tu    402eb9a69351806595501
                                                                                                                                    04cd74a59905860d95e324ea09020ce2d276c783ae0cf34e884d89
               cad4d42f6b25abfbdfa6c59f677abe232a4 000000004a7b4643e2233a4494c8b08c099ea0c47e                                       e05a7f6722e768759c5988d52049c3c33ae316e6ecf823c30171a84
986       1315 09e0de88ff106d5a94158c75d81e5       058f226ceead8c74402f6e                     18qyjRrBWWb1f5xq3ovem8vgKwepjrjG5V    671b1144df4d8a282466b
                                                                                                                                    049b893acc2586848b62280d41d16243d082560409adf2ea9263ea
               684cdf005ca4dc6a1ecacb9af7bb1ce2eba 000000005385e40682f749dd1e1945a68074df7866                                       a76452ff957bc0e2b4f307e0cca1f5133db03f8fe58e73019dc10a97
987       1317 2501e7335df37f504bb6af07ffaa0       77d12a4a5556afb8fa974c                     166W4rMNXnCPrkL8zJPz2GQiFefBN75N1A    0dc672fffbd29ddb1090
                                                                                                                                    04b96eb898c2ea898c58d0636c5a55e4dc134a083deed4e30ed016
               02626df965d83194010816f181ac1558af 000000006b56931d2097102e89bbc1ce959da8d32c                                        0f5040b4936585197bc82aa8be8a7b3f97a62e35da794eb3994deb
988       1318 5c0e977017657f7fd4611eeefa24df     cc4042e95897a65d642df6                     1MHmGnzAF5VqdcxRD8pm1TjdU8xevPMHW9     7e1c1dcff69071dd574b4c
                                                                                                                                    049e13689a5e0366d726172be7ae6a52206ad913502766be52f32b
               38eae2e72bfffa86d1e2a80c5d729f1eb7b 0000000024c349961797255cd1ddece5f0e917eaec                                       b46b6a20cb402c66a63fd54758e7d3750e3669ef20455fef034e214
989       1319 a98391d39006defd68d43021b4fdb       d111f750bd91340def1beb                     1DcGjCdn8N6rEQa6TqFuuj3LLfKa8JGAWk    9e17e346ce7c5f234ab84
                                                                                                                                    0400bbc96feb10c7bd888302d60e19430af8294d8c8193a2cf4dddc
               3785bcb978a04aed3767e9c8ef92cff0a55 00000000b7bef491368d068bc76d029fed30961c8fd                                      b87c75e424d4448b6c021fddb472f7b45fb6b732222430eac3ed843
990       1321 5c3524b396f577e53c6daefdf6407       64f9f7c3ae9599ba98a77                       1HrF6jsdswCYAjU3iGrsHJGw9JrtcAUaYi   9f1df81ba1eae795165a
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 57 of
                                                             913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04bb2d1a48f727ad3f8d952ad187dcffcc610f1ab4a6bbcf026ac328
                ff6df4065e71a667364b45bd87309468fa4 00000000eabe729e37fb60d9d9c3aaa4ce6c2a96ce                                       ebc0493ae74a1b99c2974db68d74e285e061166d942a29c537b459
991        1322 377385f23eff219707e4384113985       abfc17d9818a5d32608195                     1HzoeZBUugMi2CPg56u7xUjfqdTZHuJb6Z    473d885df31539c42190
                                                                                                                                     047e5e00a3aa8a6c71ca067f9e231688e8c128c8a8f9e23359e02f8
                298161d6608211c680bd40089cfb32ffc6f 0000000008f5640471fee335827294f32670941bf9b                                      8d17708f197e866d0be51d7bbc2224ff65fd7656d166126cded275d
992        1323 40928669a527d24645725103ca358       183f722f433a3eae4557e                       1EgPe34moLFE2HLwaEp19PxB4MWf93MSEk   4e5e1c6af0730120a8c6
                                                                                                                                     0470e0b6923e5c1279a255da74ebd0c6d8e6afe4bb31d04f561246
                936a0d0b02b1427cc211faa8e9eac0f58a 00000000d375bf381d4d70787980e2aa27d5f4406d                                        e879e48559ebb4cd655253caf5ff7f2aa609a410e2b787584f043a9
993        1324 eee6f94be988173b38ed17f275c36a     8513fd375ed44bc3b8bdf8                     1Bq6rAohCsFqi6KSRrsvv7fDyZoB1PB4z8     2d54aa302156b16583b99
                                                                                                                                     0457a11db24926bf2f685bc3845768043a45c8e2958add0a72bd8d
                710ff17fab1939455fa4b6dc076eabf1548 00000000886950f32f0be2c9d48f0c05b5ead3662b3                                      d0a21133dde8387721a93622b39f196b807f674913abd5e50df138
994        1325 7dc41c67d8fb4b2eb65d3ff072ef1       60b6c3d5a254e3ce7c81f                       15tqZqXenWQb8XtgivWDxN4FRp6wTWssbX   75a2b7228e5c49172753ff
                                                                                                                                     0491164efa85704bc7740dceb5585edf93854ba03736cedc75ddb51
                5a32e2f2655b4fdb51ba91390110918690 000000002c4a061ce273b4b550a28287e19b487f10                                        45488db7694e5db4da0d5e45aa0c68d26e51c6cd6d59ce64c32f3d
995        1326 bf6f3dfbccb75e2277a1d33cf99a3a     677e11768d7aed93e533b7                     1KPAvHpZhV9niKBdUHuZZFuHQRUuQb7bcd     ed57c8fc7bd53c0ba4b8f
                                                                                                                                     0451b06a3f4d5ba27dcc29bc852e1c0a7aaeb406fc393d0066b4e3a
                170ff658859a13a63889e2a9fb2ee14940 00000000181f90775d280ecad91c6e7c5f98ef147c9                                       822dc3f397eba98688d75402ce5b3197463284222647541e374aa7
996        1327 eea5ac080243a47569c16f28caa834     52da85069ef2c42c32baf                       1PTCLqXYkRei4odSj13kH4UmmQfVUn9DU     6e9e43ea8910bb9b9d24f
                                                                                                                                     044e64f38dc00501e9a81b23f42b7936d6e3162c6d4ec81281b97b
                015b382461e0c50bca5a5f31baef2ff9247 0000000073ce30b0cc83da73ccff5a3bb2ccf7986a6                                      1e2106ad8eb0222e304dddfcb8508a260f3d88311b394c576af5dec
997        1328 9db144bb07736e9b1c1b88aaab0c8       dd16e7c6bfdffba178fb5                       1Denz8KUvg2dupKcV4Yff9vrny4gt358UM   add995ee0e4dafc5513c7
                                                                                                                                     041064a69fc07c3f5e3e07601513772182ad535808964a9a4fe6c90
                a017bf71d20e910c7663639600b7a34303 000000006850420a1b636ebaf72c9c722521704fd1                                        1ae83c4f25eedebc17d7564cc6b746fc35e736be5d2d9da2962a55b
998        1329 d41aceb8fb16a1bb84ae8d35da6159     a67dee1c81ccfd252dbaee                     1JXJfMC2QP6c8apXtYXKyDeAAHnQZ5Hrir     bccb7ca6820fddd9198f
                                                                                                                                     04728c6f5a002822f1ca37699e86ff160f906bd89f757d816ef02538
                28f3f5971132b8d1622431135550fef63ed 000000003d244449bbd0f01087271506e9e19b8f7d                                       c32f5072bc5760b92866f401115dbe07ca94a00be257fcbea408647
999        1330 a8a7add638db2d9a259b73ff9596d       f9dceb121df70f6ba4b141                     1K7Vd9EgwQAbCeKbJSCY8uBec4F6kbmC54    1278ec347675872339e
                                                                                                                                     04d5781eb2b9418899b8cf6d012e9ff0b3d44c36f279a69694ae969
                df31cd9bfd1331acee744ac67163f5c0d5f 00000000f179266e5fcbb409fbcffc0a1b7b2e68457                                      d2208f743df28024a8cfa2cc96052e449027f9b0ad7bcb7b189186d
1000       1331 c6fefd3d3c0cfbe1957f1d6c937ea       4da2269bc82a7eff03ee1                       185asKuMvceywAWwY92uwyfghkZXvXH5t9   060ed8b730f4f4ae4866
                                                                                                                                     0421113d4a12375f2c50de08b9246e13c4037d1e22865057edabd8
                d45e525deec4c8317507b1d11cc1c83f62f 000000006e2da81cbf5954bf848a0716d640c0c9a1                                       c9786fa3ac95d3f0b31b88e8af75871de1013c92d9525bc2352ac9a
1001       1335 9242a495eb1280b187cbd0d38284e       78af86f3c4f62ebf888f9a                     19YMjJ92rbHp4LadyxVJSN4uAkeBSm1HbL    36ba7de9aa9bec9bc204e
                                                                                                                                     047b05795861557f9dbceee178443642bfad915c9f85707c5dca235
                068a532c6bf9d94715ab1b04e6426516fb 0000000073b4019fc436e5a38368f24418eb773fb7                                        14d7d563826a17e3d8751f82145c25e47f22ead5330e87ba95e6f0
1002       1336 6f84f86b788d7719579a48a7d6fb31     d142644a47238e2ac423ce                     1Gh7NVnDsbLwhGXs6yrhyfsoahmxJkdqyD     1dc6c1e03a89a64c501c3
                                                                                                                                     045793aa1d737d8be6b6fbce8d78df2cf115d4424f38ec07c95ef776
                bda142f78afd9ee444a9aaa7fd2a4e35f3e 000000008bf44a528a09d203203a6a97c165cf53a9                                       6be82a1a3f546db2cd13fd6dab2e077b8ec35af4e2c718724b919e5
1003       1337 7d785d4e9498943bed752198d44b4       2ecc27aed0b49b86a19564                     1EcSu4ucxUpMgbWerA8jwfre8FigEvoZ15    50927555758870be235
                                                                                                                                     0416f871a19c15fedb9d73cbf658339e4754acdf9988ae08ca90214
                17a1f3d8682122a9a7fad26b4bd0da0986 000000006bfee7e986540759c8b18085b8f6cdbbae                                        6b87d248f2fca00f89188aafd392715bcac6056df62fb9bc795de818
1004       1338 4a220a05e85a05fea09a49a810ce7c     8bdefe8e5bc12086c25777                     1nQfpatTtxsLT7QupWCzAVdh5EtBEVJsQ      2fc8a94c3f0f558173f
                                                                                                                                     04c7757f233bb51d07b7f43cb33d6c052336a760e6a449ca964dcd1
                13d4cc3123d09e9fef3ee535ad9c092ab6c 00000000324093ac23a52cab4b9c6e17675818d4ab                                       6a186211e82106b7a339c0d8b1515a0029a22a9170ab5ed64d4e2f
1005       1340 9d4b117039393be8d665908d07c28       49b071dc5263eea1379c6c                     1ApHheLMWxfiTooWHtwp4y9yy7TzZLX5uN    cbf96b160495174c19652
                                                                                                                                     04de4294eea03db7f137741095ef0071f7cc19161dfb916beb08afc
                6de469a9a2dbc5b0195ce938c07d52e6e1 000000007a88a48873eb2ea72692e28736efda85cc                                        1d48fa55dfe4f37eb901b988f373339aa7142dbbd6c9944e4b60a87
1006       1341 10c82be62c531d915f5ba326582f3e     ec78e8d067f06ff93f95c4                     1CgQ2vQVnGDPUaDe1a8i2ZaK9xTk9tuwAY     a9f72cc9ce3ef36ce844
                                                                                                                                     04124ec46eb494c6ad09d44e9ca8848f6405791712f28a9d4ce2b9f
                1154c34f5beed66ed741395bfcc3ad84da 000000007640f80b4355a643ae4791394f14299dffa                                       3c75ef9e3a48644be56f5d034f3e59b8b0264e6817a146e57c0a652
1007       1343 68a1c88c4f248aa4fb4c6acc55afea     196c99247f39957fe8c19                       1Q3waN6pQUAkaSJxgos46Xoe8maQeG2QaD    b0ec7e0db3dd65976e79
                                                                                                                                     047d1b3681eb670f6e76c6cc638cb5c6150b9cbff142889ca196f1b7
                2b1cb748ebc55e6b65c5747e5506a9795d 0000000006d5f5fabc6f0a3234a96583cfe534d9dc1                                       581753769982cc120c30dd404eeef03c5f47339eaa816aaf55162c9
1008       1344 3745afd906372a77c639d2dfab1e3e     70067291cbfdad65cb2b1                       12WUx3ULJCcD9Zf63djjoFBzrQEL6xX5sL    0a539e474ac4d9dd41e
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 58 of
                                                              913
       A                        B                                       C                                             D                                          E
                                                                                                                                     042b9a36b080463e5a025a00b3e9dea6d26c7effe8d3ade09937c6
                0b4dd29570faa9eb77d51935500abb7250 00000000fa61e838f0d494211d874b881877148017                                        bd5aa9e6fa5817cfc8868ff46ed2acc723193459d0568700d46a279f
1009       1345 40c2ce4d37dd5119623145b8d3b2b0     221e8f95b7810dc6a6f6d3                     1F6dWrJUjBUU5F1Dcq7QKBRXkF6hnsh4cm     5b26cde318127e26a4f2
                                                                                                                                     045010db5cf2fb7a3f76685add86c7949acf319ed3b8e714ff1484d3
                c09b989e9afb2fe7a45a10065c1ca6c2f52 00000000b7d04dea83e90d8a97690740a93cffc19d                                       66edb30b27c2734e6a3fccad99fe121977e47684072ddf70f9d0083
1010       1346 1db1932fdea282561f5860c25cef6       d978df621d32c4e3b3bfcc                     1E7QmtCvPvuSr4xFheQZBE2yN7cXD4UkWg    a9df691fb073002b769
                                                                                                                                     040b3befa1660b97af9b105538541326543cbedba24dae45cfc1178
                d365fbfd2115fc783e534da992a8ebd893 00000000a414e24e3ed3ae002559874146a7ee6d2                                         9bfcec9c9e36e02cd89f3a27dd02e7ce7fdf841691b1d2acfc815e42
1011       1347 59b5f0a39ef149857e04b4860d5ce0     1b863b4cfa3fec4add297e2                   1NBhM9HRjr4tE7ZgGr9wue6xAdzuHjhQQW      2e9be732f57d2c147c4
                                                                                                                                     0492e91f956af306b0531bc445b6e9c22a19afce62979da57e338fa
                1385c48e01caedb111f2dc1617a1e54321 00000000b0383ad53d30fa9896168074f7f51a6a33                                        e9b778ef04b46a06c647f856e37ebb0da0369ddc0b91654ff148e64
1012       1348 70e9833409eeda73cee6521d366c82     66b1aaa2b263c7cd72b6a4                     19L63ym3LwB8LCm484QgTPi3ZsXP33A5BT     e498a560fb0bda8d527c
                                                                                                                                     04a6f9a957b4ea8ab86a17f2d9f04bd7d089b66312792938096778
                81146729b7393de972447f19bcca550785 0000000087b97399a2d8c2de62e64d61814a3b4bd                                         b55d5b3c6d27b80d2a246a48c2e7b01b3e7a01d4faa7e2f909106b
1013       1349 6fdd2f5aa031f56738c2e753ba0b72     488522fc9618083b125738e                   1HQ5rrDQvfonBypCPQKeTxiT55M7EiGkft      582cf77bfc9f08a5887178
                                                                                                                                     041358d9cc54591601972e5647f675f07422c46f0c50ed110c3271a
                d0a10c4f8bb390c3de5a2477f504eddfcdc 00000000d557f507f6a0e674f7ebed3df990a341ebb                                      954695be2a4d1361ff13d34d79aa145b0e54f6e185db2259a98f73c
1014       1351 5c9737e5346e2b6fe749634219464       d4d5903d05f8249046c86                       1CMUW4MFXWhtFjZK2VGLwdv5xQ4e7wzD3C   0d0f785dd374260ab829
                                                                                                                                     04fbe275af6620bd203c988d06b39993c16efa1edccacad6ae2c679
                e298e07e52d74a8bf9615b995c9e3b0ad2 00000000daf4096c5bc5b11e5f6d0e1f835525d6583                                       524739ee92f12944157b91a14716a41faa1de7c84bbaf561dfee497
1015       1354 a10709edf1f889646adf368d1b138a     33c791f11d573c9295f79                       1DtbUuwkGj69c6DuktM43scry2GWYxmVGU    c586387304dd872d20cc
                                                                                                                                     04afe3b57d94d5ec9eceae965ef7cd01401a19f260acbd66d32822c
                ab8f00b137b10ae479fffc1c4c673836708 0000000019668292e90a9b0e7246f4f829e1f99e88                                       468da074b88f73a72389c6d17614cc4bfbb90f0258f1f02c3a765e58
1016       1355 fe6320f2d00b0ef18973d26552e49       18482203203d5e25b2ecab                     1JMzYLsrBzmdULfRRSWn1qT9nFKxfhFoq4    a90d505e6d88b0904e0
                                                                                                                                     04ba1580bd1c7e65ab48737ac2d01f3f76dcfa4b9a946312d590b3a
                9669ba726f99d9fb5e9dd3509163e5e148 0000000034477170a51f40da9bce78f85c555a26be                                        39c6ee7b75144e25c371461be97c4b1c0808e3ccf96638b95b8405f
1017       1356 2053421cfbaca9cec6f006c9fe3425     1361ce8c2900b02786f0c4                     1L6ioyvg2NdmaAk9mBPKpSnH2QpwRYP22B     c7117f29e5f790e60626
                                                                                                                                     04443e8da33b29775cfb5727dccddc0f87f93a4d789db28c5ef0a4e
                84e82558638b23a5954d53fa5208f1c340 00000000bf4dcf6e329283e7182d438a8f1f8970359                                       41495b92b404ace3d7c1c5d6b24c35045298074332634bfdce9803
1018       1357 fd45ebf419d627735d1da255b12da7     3bac3a7d11f4e31d33dd9                       1NjUohB5G9fG3WPNMBtSy54zAXddMXQYXq    95e2724fe5506f76476a8
                                                                                                                                     04b35f57b43ba510250ffb89a2ec71e7fd889d6996b2728c0caa04a
                705401aa7f161cab154dc533672e2d4d73 00000000cd59f48beee18995921d026a34e6e09941                                        69f7298bfac471e90850f126dcf5a31b937937a2da53058f7b5f6f6a
1019       1358 1f9753516b4da0c955d1815ec142c3     ae2f78f529a9ed6f698009                     1NVoabgf272nFxD13B5cMXvUA6BzgtsF8o     59bc03dcb9df4e6e074
                                                                                                                                     042acb65212f09d3c87fcadf10836294d40399ab419770ccb26f45f5
                29b818c504cb1f6428b7668d5dbc8faa3d 00000000937216a873edd99bf12eef27ed5c3ccbbd                                        163ff62d419d4e30a7ff191bc87f1433e48eb53076d318c567c7a51
1020       1359 8594f83b72914d155c62516281727e     8b0f42f931887d314d8038                     1J3C8HsepEHmBSpnDVDfMRW4VCcp8LqH6v     16229b342477cde561c
                                                                                                                                     04dda7b23477c72d2afff0b9a0dac799b99234a1636e9d723e4a5b1
                1982ece48755fccba4d5b25653fd768034 00000000d0b483c7e7ba3ac75e979d6d42a173ce40                                        76ab4c69f3c27be73b95596343d38909a71884471c0f6c5b83af35d
1021       1360 0240fb3b5faa313e7bf8f3534908a4     f6dd0428903a400b032450                     123NW9MjzA1ruijnfVepMBRkAgHeNAeRDC     d9c9f6504d469c3dd7c7
                                                                                                                                     047832497ee7c45d5e73870b6885ed1b28d01a2a37009ded3676f6
                b41b0add4cb37eb0389026e7ea0c5ec0ce 00000000174f4dcbf9ce8f5af28ebcab270cabc9066c                                      96552170eb9a5bf7b21c9cc6e72a25ded64e56f956debfd47da405d
1022       1361 dd30b877623aa899467f1f1895ad65     67fb2d856c1227111e0e                         16TL8Z7JqYwuowv7CiaLS7CrNKcAoBjt7k   e910466a2d5fbc6d0b125
                                                                                                                                     047402e3c3590ab991b9531c373acb0fd0fdc5887f83cd0fd3feadce
                1bbe21956b6925798adfa8e083f592cf87 000000009519f6eda3a12664c94d7577f34f880e8ef                                       3fe2ddeeeae33d4d14f4794bc8ae8662473a834075d8a105d963ee
1023       1362 2aec60788944e307b635c7e3be1e69     c5f6908642a53c064fd73                       156ezyfJEbyjb1mNZDRcdMDUxZ9f8tv6iv    1d8d6f90e56c0a07660b
                                                                                                                                     04c86c456f01be4cab98340df4df0914cbe2aa691bc354b6f56826f8
                1956ff201a2363ba08a3a9e6d1dc96f592 00000000e6296700eb81d9da0c208dfa4bd797809d                                        123c37f30e76401b317121b3595480bf057d0d6fabddd7edac890c7
1024       1363 1456e18d9791a43257150e46531052     d0af29001442bc698e876e                     1F2tqxvs8HH1zVg6ihtNLztVGhGXXpcjcj     a74c45cd8f94f4155d2
                                                                                                                                     04590fb48c8691fc536dffc61de33cabfa85c32b6276d88da185d560
                52ee2c21a7f21b9c4c65b9eea11ad1b9fc8 000000002fd527bf2256edac8d627faf66ee7a38592                                      723bf7da3a120b2a3ef295611330b6a0a74678470dad6dd2fc9c939
1025       1364 0e4aafbf1fe9278763ff52b279bc3       192040223b5d8dd1feb3d                       1cSBC1zEjSfxr7hnmNC6CLYpobatKK2wZ    13b3f6f16b12832a684
                                                                                                                                     044fa079a8361c16d17b0afb435072db17d5e96d462313ba3f90e5c
                3813f5892160b57436827af2c383151338 0000000001511ad3f629602f88cbecd0ba96c9ffdf7c                                      1f65036c2ea7d6e00bdaa0e504bad7f3e94669b2ba99e709f372c15
1026       1365 5fb79f77e0744dc161f7e5845c0ce4     bacdedfbff8619ae28f3                         1FTpRPR2RuavuMJ1ww14F3ngKTfQaQmJsj   7a880db567de693e5255
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 59 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      042f5475d1da854573c8d56b92f90789e84dc312e6102979627e49
                cfd6f5e9dcb111efbadbeec365e1e69df86 000000001eaa0de9af3be951fdf24becbe29dad16d                                        651311a8190682b7d99a1abbb579412c36d75f2c802048b6f1aae7
1027       1366 0da991831c7260ae4697ed6e4e1c4       2b1ff71a863867ded88e29                     1HSZJAEgHKCKt2Tcr6HiWuUuaksuzsakeZ     a0b6b5a488567113d639df
                                                                                                                                      04a8cb6d389a2514d695aaf852ec8d471ebedcb64b647ce2c5d201f
                ccf88af0be92b32bd9fad60dda5cdaa955e 00000000e76c0650088fa82ecfe07574cf4f938c5cc4                                      c06cb11c292031e416437a698405dc695668d3c142880955bd5f5a
1028       1367 392a6f1290c202da22513a4f88b44       6eb6195dbb4f083a776c                         1NQRcuwFfKQ98Xs1RiJHeZao1XDx1H8924   2e4de32ed517537fc48c7
                                                                                                                                      0413f7bb36347d0204f263fe23803e52e30893da5d9e5cb023af103
                012a2cf8d303ca428fbec87900a556e1d9 00000000c340d2a0b9c5b5406605c42eaf07b5ed41                                         d2dd4fa156ada6dc163e90d3e968602aca690189263d89db01765c
1029       1368 b31fc7481a9c4c7a97ad37f2ccbc9f     0db83b6b352458739ccc3d                     1BwHjAxHXwUky1TSASM3S48jExgFGSnxWx      af4d2e0df1685b25623d4
                                                                                                                                      045ed0948f44e0ec092716f8d64b3081acd5b917b92a601c1b4dae
                31710da9b86891d34a15c5c919ffe0926f8 00000000de770fc335724bd3aadfc1a2172050a892                                        865c9336c777d3f4769078bbe840fbfd65f6693eb9907950e41ad72
1030       1369 41d305cc418cc2fe6d07c4f582379       d4379973c82fecdc974fa7                     1H5Ztqir4iYw3pXL95k3LsA76CbTq4VdPJ     acc64a0246eb87794a632
                                                                                                                                      04b631003b68f63a55ed129f82b6408abb573071d6483582006a0f
                0d7e59b4e99f502a56de6342941f296d50 0000000058c984f21ab7ab8bb10244736c262ac0af                                         c65624cf99daea8e9ea9d8467388632595bc3327e7e4db00ab3ecd
1031       1372 2d496ab0b437797952f6e819470ee9     93db33a24dd361e829f34e                     15QZJyvtCDuJ6VpEFv2vM4vA1o4GppQqQ6      4c07e12b9ffd5c9a3f96f3
                                                                                                                                      04f4c840d4a8b7c0b4ec8506cb5f2a611d500684ae378b2cea0d2d7
                3aa29bac74852742140c0fd09061f92fd3b 00000000cfc2e2706677f1de553f6cec4c2a97fcd066                                      e95a413af137e275271f1c809a0b07f8eb907ae26b66400e5dd559f
1032       1374 d00011e2e725a91d2f5cd343c737d       0e9d1f9b4621ba16d612                         1LEHhJyn3t5GUAMu6j2pVKuRp4uoKp25no   c0f91298cc73b0e88e93
                                                                                                                                      041bab985d3db2b35d41abf30d6a3b980cd89508bb9601dccfecbff
                c8eade10a5ed8233d318e5db4114290aec 00000000fd7cc38aa4de3261606ee9920924673291                                         b1649e66b6dab6f6724af5d0d0ea73844609e1c73feedbfe3c8653c
1033       1375 b914c5a4beebcdabd6927ed4043881     91a3c63fbe04687d9130ac                     1H2o9v4uu1GmHVo8hFR8zD7c7x9D8tKpf2      5f85135a321883b9aa09
                                                                                                                                      04f9eefb64528012a3f433e09da1f480dab73bddcb3bec22435f188
                307250e5778b99f43170489a7f5e455b58 00000000768e6324465474bfa0b39edbf01496fc71                                         0109a663b9ce7e7e862cd311e9730ce513dccd413dc884b4d30d90
1034       1377 9a9045d906d3b766506031554f3926     88a390c7b04508a3f6cb9f                     12Ffjbf9ABcdu1XrZ5h1KoYBziGJrJ7uLg      0a12cafb8935ab929a0fb
                                                                                                                                      0442f327c33dcd826e3fee28a6b096c4114ef63b59fa5c5c0d7dc32f
                7245235f362c0756fcad792acb37903a03 0000000007cf0ad7f7b147111cdcf23ffc7f549816c0                                       1f533aa14675c1efbcb20ddd1ac4199116e12f012cb81ee42efb9a3
1035       1379 007c6f0ef42eaa6448ca255dc60a37     15229a24c9e46321113f                         19eSffHJzVc1JYBRhu5eqpZn72pgBHoJZc    b0825eaa3c4b93c95f1
                                                                                                                                      0480b2b5b31016f2c4357e4567043293ed0ba2e402cdb3a50c22d4
                bacff939009779a95d30a133a63fca85c9b 000000007744641587852c7de2729dbdc16888c0b7                                        53cc1e4548b637094ab3ea0420db6d0b65df467543c95c25c8e935
1036       1380 3323009d494a9c9687c56d201cf95       f686899d7078b558058555                     1MtP3J3TWBoXApmvagNLoQs3GSYYmjLNeq     82f5de2c7dd778a5ee9f6e
                                                                                                                                      043998aa9577431cc66758d91508b18d4196d3e5615ed358159ae4
                a55b0280fb29d5b2985343dcb7f499c7e8 000000007f523341e1be1a5b4833e575cf5e5d6f38                                         9d36cd513d9f3758a056299644e4f5da0f1b81d60af0968d351e334
1037       1381 a5895105becf69f1303f4ee206bc54     682d399c043fd2ff373c0c                     14ZT7wtrwjAVGGAB6E8tdHg63q1GaTdCSY      b60767a491713dc420c3a
                                                                                                                                      045f2ddf4e49e3b41ee1f5283deffabace305bc959718f945a8b7718
                e1cc779a8f639c240662e2df25b3a00ab4 000000003dcea3255a45098ed71e8de630c5b542aa                                         a5c5154a5d67259c63ccbcd5ab24f8249b157333797f731119db39d
1038       1382 4b0f2335c61263ace71c45c84b56b8     dc0c245a5cd9ccc45849ac                     1G26XYDZcY4j4GJ7bo9btBwCa74r9tBQyM      c1f8c710040b6e41fd5
                                                                                                                                      04b8475671889c5aa6e97c7cd2b4d302b605fb928039c1d9a3a471
                7ee09ed6c5fdd935b104a0db40fb272adb 00000000e82ac6f00d6a2e639b98e920162c994aa9                                         acb14ff63ddbbf96967283766cf736216297e849bb5f3490c0debb7f
1039       1384 abcc630e6794df77698e4055b744b6     0814bf38627100d3e9ddf0                     1CP4SiH17kZUquMStDHUVmZN8DkdDPQrW6      75ebfde8bca06fefd465
                                                                                                                                      0497da7077fe4516299c7ef1d2b30f553c6fc40fe3ab10c66a007473
                c390d571ea0f03c56c7dbc0ba1eabeadae 0000000020f954057fcc0743b5d1d09c5fc2d9a0bab                                        34e19962aa98c436ecce0b334a37247995d65ca75e4548231f6c38
1040       1385 d3102f12196b479f612e162489ef04     4f26eba7444b809e4807a                       1AJTKK38u6MYWQWHB7dr7HZufw3nF9zguD     64a67cba380ec747eb30
                                                                                                                                      04d3180d300c61df67dad07c27ab87c96c8e1ee61ad09db894a87c
                97003617682113fbebc5c9fd8676810f677 00000000ad99090dce514a009fb4fe0dedb178027e                                        95e43a3a79eb60736665d7acb56cc67d269ab478bbc647641dabfb
1041       1386 068f95279d35bbd1ba373d12ce457       7dc15eadf765d8f69dbe75                     1H4XHsXwdGgWMT65PTyGeVXrSHiUvUCWyH     086620b29c7b6d4ee5f367
                                                                                                                                      041c6d9eaec82e917b98ca2d80f82a1ed39b7661088a954a94acbb
                cb682e6f25bb24bdcc27ff97e5ae542af52 00000000c9c28d2bb760225beaddbc212a01720869                                        85ac2e23c7d3a0c4665bec40ebf96b286e8511e9227d3678b2a41d
1042       1400 f7084e618247235a0e21ba175999f       b624f088e9311df5b5d8f2                     12SV3iXwqyDiXQJ1bGZrDNTQnXuCfTLzgB     e26dfc38fa72393a043fc2
                                                                                                                                      0462e364dbddcdc955d6518523ee4bcf58de614a11c5c95b6f486f7
                cf2e9e537eb3429c0a3c8db400201d94ee 00000000c7a7852c997de77ca70c5788d2e4941714                                         f6ffe0903f1995450c294fe86c5b6821c10e9a882bbdba8130ea3e8f
1043       1401 7c96fa2a78d65b1598330b92e7b492     2398b245c5d257a2d96075                     1LmLwnRMd2KN9FKaVJBDoYMiRKLCXPk6vF      394481fa2a306b48141
                                                                                                                                      04db5dbafb725c86ee46a6b5ad27b2a41cc82efbc6902366c6efd3d
                48ea1bd73ad9f07381d9c9637fbb6e2d85 0000000055e06ca8b6fcdb26b4541cbd9b495d7dfbc                                        392d4268d69212f96ae5ec2720dc9d2237088ce260d53b26d29cdd
1044       1402 8384c118d20a9e01e64b119723a9c7     5a4a0d24ba15254f0f45f                       15QibdtQZ4SFUidRKLpkxhoSowAF7cfDfw     a548219a3a8ce37fdfd31
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 60 of
                                                              913
       A                        B                                        C                                            D                                           E
                                                                                                                                      042a379adc35c48f7c7e6bb19ecf6d06cfe662b8fd8155dcdea5362b
                f937cd3632781dd43a9740fb39c917d492 000000005e2b0076ca0f6454bcd3f2444712c66865c                                        326d6bb7762f7165b6315a8abccb53b9b5f05c694cdca6c78e3f496
1045       1403 427669adc1b67bebe9a7a903f29f61     f7d8ec7cb3a87e2e48471                       14x2aP7t5NXVZmR5SQM8omoCX25zEQTYtm     bb53f68e2128a3fea3f
                                                                                                                                      041c495dae4c01016ed7fed5863bcf74b1db2f9a9b9ba3f58d98d00
                465ab3e70975f72fda0a6f504cb5daa59fe 00000000875ff922a83550005c33aaf82b6b76c1ef4                                       2b7919fea4ddf73dec9c42128ddced795f03ecc888ee0c0e48985e4
1046       1404 2be1bb4e5234ffabd6e0cacf4dc74       d40b0d4b6e021224fd2ab                       14DGaX6ZgpzyE3i8xxwqv2Epj1GmMPBnG5    c8dd8077e76ebb6201e9
                                                                                                                                      04f29ab72f2008ed3eaaaa09df79302019ed5acc5bd2225a8246905
                eabbe5174a7369ae329c8b15e224609e6 000000004472faa5e8894259c36dd1b07032e2f5f9                                          a6f3eb347bb8373df30bdefec0bf1ff244c81eabeb661058e306c4c1
1047       1405 1f8a3780c0b0106610b0258ef632cf2   1fc0567a73cfe7c5337909                     1HL39LsmnHZKUPoBLPiwdcH2peKWxvP5Tr       b1059fc94cd2e17dea1
                                                                                                                                      04ed7f5bf5d7ac4eb32b758f320bf393a88e8e51105ce25fca146c5b
                e93c14498a71aedf009abe8d13a931ea05 00000000aeb12f1156bd7d568d39a9db82f70e093a                                         2f5710201f771643f58f59d91185c58c23d111384eb7b6664ea6378
1048       1406 11a647bf54238fda95315a2e2ce850     eec472cff510af553b7c7c                     14x56X28h6ZpA3iDtgc96ngqxD9DUniNwb      113b0104b84f4cceb29
                                                                                                                                      04f5f4fbb9ebff4666f28d20338708bceb56501e3f72c0509cd9a879
                d40798ed67eb1e1cb372d596242478b8ff 000000002f62790a7d68267a5175c6a6a32a34e13c                                         76c99bfffe5e9cd98c481954ed668cc1997af09b3deca114309fc09f
1049       1407 f2a8907c96a80545312bae2cd41fda     3b8491002e40f95bd03539                     177EQN1N4btoM8it5yiMoxh5sKKzoHewf7      15de4b76ca12bfca11
                                                                                                                                      043192d277f525dad1a022b8d6ec0f8fb29a9c7569f632a70dbfbae
                aa1f4c157fe0018232cc7e0cbaf5621f3bf9 000000002607a33986c36cea0cc034838ac5b332f7f                                      30a6456a06bcd21793f2abc7679680ed47d07742972e7e25e1e636
1050       1410 e5a8213a260cd880f486e6d64da2         b702958f61f6b4f38840c                       15iLTcchtDFbxBS6cdorw3GW1wPTpWSvL9   cfb7f00a45b0dcd152cc9
                                                                                                                                      0447b2338b1178c50ac12375f54036106fe1307d3786286b55ba8d
                3f910e9623603d43a0bd4e5843721df341 000000008a445c650d29879722e4d37c945310907f                                         a44ee4aa768b965f2fec0ae881be8584bfb5ab102efb1823e7e5732
1051       1411 95556fde500b1e4da95aa9623396fe     74e7d3f2aeccc54a94dc82                     13S7HWrjjUcuf7jFXUZdnYz4LbWztqfKfx      4f2ca461555ca367d3d8f
                                                                                                                                      047c095fcf737f99dbf0379ed3af89746e68fe9886067768dc0c99ac
                12fa7bfd939a3c1e5bcb73f8cbc1a4e9a66 000000006f7aeefb7422772dab079d9b7d720bacf1                                        ab9d4f50f880b0d2ef7001bfe3d670ab4f3e5f3929c47a98ae4d73a
1052       1413 59b8faf6292a74bbb1068eba252b0       e484db7b139c97adafb113                     1GU1ihrSPkafUrH3RH36zVVNZpbmunivQT     b040342279fe0395285
                                                                                                                                      049f4f130f0b06a818c23e7c2f867957e50d161be9e4ae708ce81f4
                b3172b472ad35adb9e9db232d58e0d4a5 000000004d6162db48e96c60539ee73637524ad11                                           7072fad36b1d8b0838bb7c71b84f960ac098caf814f9636850ddf1a
1053       1414 cd0612f9b443a12a23c11e8a673b259   e0b401c6bd327a13e3ab865                   1H822SZMV6upNyaLyYtb7tXA32wUc17k3e        49e0c10169e5578da868
                                                                                                                                      04d8442264ea705bcf3d1e039b8ee707d18dac81f16bca01c8c2dd1
                e0a5e764f0073226ce21f97a1a57bc6dbfc 00000000e9470e3bcf702822ecee32a6f686f0dac42                                       c61b16d05a5627446ec07ae02e807e595d688b6457ae2fdd1389b4
1054       1415 a98c94b122b3452a080e0b0e98594       b5dcfc4a3b1feffce6128                       1G4iWhWp4Hu9JD8BQSprZDGnnDpLso1vfD    aa5c11dd50b53de71ef15
                                                                                                                                      043021c1a24473902dcda3afe59928e8d3afa939c9154a657dd880
                1370bef70336d889a35223402f9797da18 00000000a55bd68777b9412975ad67eaccf5d37259                                         5ec1ed06f37023b8750958e1ec24695e6eed5209e4d3efc089fe467
1055       1416 13ab48f4dda0a6ae5ed2b5ed06eb6d     c182a2d7e15aa37a7816b3                     15LdRdMsTR3CpuHkWHASQpc6Ury8JhJtcW      cfed0ba1307ea33df3b4d
                                                                                                                                      04b66770b8614ed317e43be9ddeab339318795325100c64210787
                c6a40435705fa52c5c4b80204a2061d120 0000000003e0d27d803c20957f34bd5f12758f7c4bf                                        d475fc0d9042ef91fc8db4eacc1ac4abf03fdbb71061468646bc5c4c
1056       1418 ab98a27fea406ea65e97343751af75     2e9db2a399338439f27ba                       1AgbC6d2xfeePCBQjZ3MuScaXoMiLd3S3y     1c55c19e61d7da61788b3
                                                                                                                                      042f3944780af1dc852f126fd55a47c5ef5c650d7503973cbf94b7f0
                c5b52faf9543a1651040627fa80da07b90 00000000070b5a4ba16f846d325fa4ffc4144dbcfec                                        34276dc5c60cbbc68b21aa8f7f808234f570b2e55c602035a77016c
1057       1420 96518248573cd8c640aaa763b96e06     4e6ae3a19fe9272eb8e5b                       18U42Nhm5UGoFXMefn7SCJ7BMFNtVuftTA     3663219e8fced756b12
                                                                                                                                      0420c9606f2ab083d49b7a24a60312b1dbbb3f178781e3145a83cb
                975a9503b02286d30fa7edd030d2db3961 00000000cf780d7418f2b1ef9a413ad8d8d85d9b28                                         0e6f8652e1a272b77547828938c90a049ccf01a27e9507b42075ab
1058       1421 d90d9fb000ede633a671796006c623     30240911bd488fc9af1464                     1FxZhT6BJoBCwAbF3UVbVahoa6R1Z4dKEW      b9021e4c276ac70a5202de
                                                                                                                                      04cf427fcfea5263a41cbd08b9a9577999298f71b3285edba32867a
                35ee0ef1d40ec7217d5a9431eda5d263ea 000000007dad2b881db96066bd40c89aa1a79af74c                                         0e067752dd6debfe6f74cbc4d78ff64607039e3cac0a8a4048e9fe7a
1059       1422 a90f14085a98e01c040780134b4b21     c3f9cd4c9cc5273bb2cd40                     1J53Kj4JtttGRFcUbC67UVbc39wX763DiF      6fd4a5794d1e3412728
                                                                                                                                      04ed64f5d3b2f9ecbcd7c2566a2aaae329a23d24d23f3c6253ca3ca
                f8f829b635671bc2354f078f64ba2b8ac19 0000000042d2a80affc893529225ee3af68f8272ce6                                       a14d02224f24190492e3fc8bde6031178af04a926cc669fb6ce6ee8
1060       1423 c95dbded1702fc2a17e8289be8db2       6a988e2b746574eaddb6b                       1Afh86YLq9tZWGsQhmDvCoGE2QhwYXxmcY    39a5d6523fdd1f664800
                                                                                                                                      042f8de307518d03fd0235f1a33080177d9ba10c0aefcf1e768cc864
                327e2d584cafdd42dcabd4d40ccfa9445bc 00000000147473672b2be974c2fa0c56ef679a7a9a                                        f1d5dc026d015c36e4323fc8c11e24f3d8a69ddd8c9ebdb6445b175
1061       1427 541d06e457e5abe288930441f4718       726457539bbdd30cb3b57a                     1ULuSauFqgjXDZoJnZFBHidTPtQ8iLica      6408bf3e40c7d2678d9
                                                                                                                                      048bd54ab9c997a92b64f5ea703a5a8751eb913822c8603c209454
                2c60158374745cc547abe0bdbae9245347 000000000943001d3fffff625b880567d5ca906d996                                        85754a5f6b901427e1b27d4c7f6753a8a64e5c6da9e91b554d4702
1062       1428 759df89e22b845c87fd6dace028ea1     f6908d1f8b461ac203403                       1JSHar7SVMkwamt1Ry1z9RX2nm9MkV7kFH     257576ba18744869e96e63
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 61 of
                                                              913
       A                        B                                       C                                             D                                          E
                                                                                                                                     0439dde2196e8bc537efdc3238351ecef1f24faf206e59804089678
                aa3bc6b65cfa9154ac38a947c1a7a53dd7f 00000000edf28e8862df8c9c4d1496e89228c1472c6                                      403735a4a96431ebcf4938cd120f41cfd0c1d55c645d90875297be1
1063       1429 c9e3f23382e9886de367275513912       7838e06198da1117ae40a                       1FNpkBY8g1QdoFEXQXJ3Rd252LX6JUJpgd   0f374b4f4e23c355eccc
                                                                                                                                     04bdc7dd2a7969b1d1615137178894604f1f8a6804a936e9a504a3
                b725e7ddb25a1bf798da14dcf92330fbdd 000000000009606d829b157912edb060c406b519fb                                        5eb13bf81fd2dba56c6ffa73b26cbf4c5de3196de3a0a49b962dd1d
1064       1430 845c95e703448600e2dec41688ec75     2bfcc1078c196b69c67e49                     1APFqH1Pqy8jdfrTTfX7ngxhpv5zAi1iCs     413170aab70380873a798
                                                                                                                                     04e0bf225f8998c7e3dc99899ce2f08d87969ee1bdc0f0759941134f
                f771fdaceee101e5810ebbb6649969411a 0000000072c277adb4922170496fe2f181fd6b3c661                                       375fd1e8eecba4db44e3f76dce7fd16262c2ca9e93628eafde3d5a6f
1065       1433 bf58838e232f33737cc64f6ecd13dc     03f8284e01818374aaf34                       1Hvtq7w7rhBvMFsH8bRe7WN9rwprdiGFYA    fa99ae13e74bbc54f6
                                                                                                                                     048a4208a1c6c91f7a86295985a00673eda338073e80b2c532470a
                baf69e4028faf8bfb5bda229083cc4eb89f 00000000570833758a30d31d67e8e6fd8c56488173                                       286b75bbcc39b617d5f2770540e7dc4f50ea2529d68a42b3f9d90e3
1066       1434 2c7ba18726281c757746044f931b5       e9a71f4fa7be920b93190c                     1JbthP7oZK6iVXrr8Lvv5frmZ282WtNtH     85114865bb3f461138990
                                                                                                                                     04eee221ea1a5daeefc11e260e67245851f08ccdda95551f715722a
                3dfdf6e6b1ffe92c8721d7fb2c53ba95a47 00000000d90d095ad40666d8ad56af00b8c8b32b39                                       570716b3f138b88315ff72eb36cd8ada9fa8509f1d51122e49670cb
1067       1435 d5702459ffab4b4f010db00fe5435       a79301ddd58a35e0176654                     1CuPkvL2h73juvSb2kHywvXuQwwBnMjytU    c2f3d26a3e04606d28b6
                                                                                                                                     04b0eabd1c248dc40429861f5e6046489665b0e8aedb6afd9c78aca
                3db445c1fbce899ea4286b8e80afaf5dd93 00000000c6bdeda56c538ca9a63a2f0e46c5e3df8c0                                      b91d0a57a4c7d946cc7c79710c2c49bf1647f0dd1c59455e81208cf5
1068       1436 2393a39c55652a20e9a8fe3c79a35       eac955300f1964f5cb1a8                       1KLxzWNLmVk2tssxTZGquH3F2YVFVxNiqh   ac84b38e9ac8693b325
                                                                                                                                     048f72b8f10685453a883bcce9bf5f45722b88f82d28909ac9d5bd8
                1178c1501e2ee87e2e508924b1d3fbbd9f 000000008f346cd97b39692b44d0cfc824c4f19454b                                       bd22c1eef48cc3cf2b1aa1f3fd8db9613c414092fe48f2cf6a7d24248
1069       1437 305ad8c88ebc95160cb9881ba51543     bde5f26f5d03434751fbc                       19BCyEigpHSY7mdaQYLPvWyRekLLb1MHxw    68f3a5abbf8b23d077
                                                                                                                                     049a333af0b5984e0fa23563eccfcd18a64e06ceca5e4f9744205a1
                e7193b3a8b65154737e84266d848b07af3 000000000e262c2960b79e930fbf40dc1ab67fa5c74                                       a34ae73956f663f4f3e09bd2865e929c34a0a8907c9c736aadc3b6e
1070       1438 841d485b56d29acf07c8a48c10e001     becf72251ecefd07e54ef                       1NweQu1hr6v38A1Qq4pE7XFZt3J9LjJatE    4788b85e72675bb7d713
                                                                                                                                     04a356276b38027c5d9d95e7bec4c1d3dad7533a4afe34d37dbd48
                dac2d3a8209f3b9e9977e8304205de2c58 00000000a37055f99a4c0ba0c418a30d4d27c2c97e                                        c119af65c6894ca43e1e3cd952f4261718bc28e55a08d1866fff7e2d
1071       1439 42177b8640751978ad5a01f90be3f9     cb78211e01f66d34701f59                     1KjyqMy8oY672kcLYm7gHoCRhfycq6fsRs     835d54a4e2d449bd0ffe
                                                                                                                                     04d84a1986d47ad9c2340cae5c8bef30f74e8e4f6176e0aec7b0688
                01c764372637a9282ee673dd9bbdbf1660 000000009ea40eadbe623ae735d05ed6b57dc821bc                                        1efd3d444a5326876179fd5d5fd12b11f31daa1c44cc8bc9e8add3a
1072       1441 ac39b694d192931b9296e922553bb1     d1d871e1b032fe939f5c8b                     1613aNk5cq9qz12gqg6MHDdLWE8NL1zSt1     e84af9a8659d6e7425fd
                                                                                                                                     0411b33001431637bca21d54d5d73e83f7c47f69d44ffaa33296b65
                1e244b5844bab61468d3f2d6233bfccd45 00000000575d08bc344342ed03b0efb608b4dbf8e1                                        899d12a9f78e559766c6fd90c30358363bfbdb859bcda912e411b8f
1073       1444 0e8202c7ad709b9e9f3af5059eafa5     72bf6bb60aed30954c1036                     1AHNsRToQ9BM1cFtEuBG84UUfibxqrXLLg     76e0123bd6b16b7a4ae7
                                                                                                                                     04a9d191b6634e0540acd23f7d2a93d7b67d945720a646f7d7e448
                74402082fe007a095fdb76c816c55a5b96 000000003c8b441c72e5da4cf42a254cd0bd124aab                                        abc325f1e9437d4ef7e3cc0ccfbc68249b742864cd2a121c25006c57
1074       1445 6f0dd157be43ac77067cdb01497291     df0e3de31a9314d461104a                     19XbWzurygScrd3hZoSjw8C9YVh3CyM2sK     3e174d63211fe344e69b
                                                                                                                                     046ecf4c0021d7a2fbb0d7b28eacde1108483c4d45fc9939df24192
                ab80224a8df02010f06fb0b2e878b218e0 000000000a40b0bc6bf7d848c0c3276f2d315ca4bcf                                       eb6137cf1dc37e0178e9606faf494ac49b601f76003fbac83fd8ced2
1075       1446 b53ebb8cb85d5f56bbab6453cdbd82     3b42c53b470c5bfe31a94                       13SM8c996BC1WhqpK8C6oHTLt7Myb5hXNG    67dc5cc3399a954ebd7
                                                                                                                                     044eae376cb9db0e4826f5398cd60457ef4bd5ea9f9910765a48c83
                6f1261be14e54847f30be5cfc3297ed70a9 000000006635177dfec02298a4cc0a3ad3091c8e34                                       23dfb87834413a84e342ed35515f080b3101c7fac5a607c4f71c84e
1076       1447 5ef4d784c556348329f754b3b2c7f       924a3d6cb50c8019b18007                     1DG7Mx6PAeXkorzKk9BBTTLtVVpaCnE55Q    7944402ba4d61f51949d
                                                                                                                                     04e7459cbed27a96d14cb1707dc6af4947a0d4913fcc7ed74e035cf
                550d124f20aba7dd70dae4755eb6f09ebb 00000000a968eef92dc53c5a70be90bf1b96b4e3ca                                        6e76c537804a42b89260952d59ebba0ee7ad88d31e36e2aa1457e
1077       1448 4f8a3a665c650b79e7d5806b975360     bad694806476d038f54774                     17rrv3Q72zVm2TBkic4ADtupjvccXmpN5y     ee86373073401b58294ec7
                                                                                                                                     04bcb9c61205f2541dde30ebf79386bdb0f882b5f7919c41b9e5561
                9a5dd98dc311726fce8778e31346e2c8d1 000000000aa1de01ee09679ba0b9454a814d3439af                                        59020fe0568e5b1b82885aafe76f15432647572e4d8f170f15da510
1078       1449 0585de314874a8f6843cfeb62451b9     3c9ef5ada73e54c6c3f6f8                     1F4zpJYRps96CN9UyzoY2kKw868rMmcPVR     c93c5d38eec9c32cf382
                                                                                                                                     0492aea471c5d79d358f4a33a5edaed6c4c37042b92f16a691a971
                f291aa487e6c4acc6f8177dab2dc208bd68 000000003077f52fca44f7881567de49c2d816c2543                                      0554057e1bca731297354b18a9cdeec9538e52981760568d3545ba
1079       1450 999ecde0492a726472fa05646bde7       5a32bfc104c2158d709d9                       12HVK8MmuyATSzVXfhcJiRBmZ17Y5nG9Va   2efae6f2d2f7697f488366
                                                                                                                                     04d5014ae89bd720615a6f472f64f03e075ab467278ff5adb3eb7bf
                aa3df3120ff59220073e2d0103886864ae 00000000c86e77bff65887d244809851ea3904abea                                        55e10c4a8de1e6dc5b36a899e65d4047999b6458793c80cd9babf1
1080       1451 71efaf1754975279478b1f7d27c101     3dad02857e782ffda469aa                     1Am5G4nzLd5oZN2zxko2SC1VLY4UjfnA1S     1fc2fe244cb16454a35e3
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 62 of
                                                             913
       A                        B                                       C                                            D                                            E
                                                                                                                                     04b7e09d59b91de10cfe5a71ab4d5ff408852d4a43596617391127
                979c4b8415e47983ddb90c9d64e5fd0d98 000000006f2f3682ed2b5d209f26d9123bb9de156c                                        e78482b04d93ae13b1db649874127bc2ce32a6a1e5aa9f04ab3b92
1081       1452 51aa5142ea65f975205498569f1349     6e9efcab1388923de9ac0a                     15aGXyAGgSfyYd6juubjCnTqwvzPcfn98i     84cc1d0900cad9ce7332e7
                                                                                                                                     04710e2915edd8b93b4cc14cd403949f54fbd6da8b708fa20d08b73
                ae700b6ac476abc286912b406d2faa9972 00000000f9dc03c47f0e89c002134d1fbfd9b3e6c30                                       41b0afea9abd2fa7ac09b4718c220127c0064bcb9d24de0c170aa38
1082       1453 1301d58497d7e75a33b7d38553d58b     11b74f1ab6a23823cb2d0                       172KTkS8PVd4GMshncjMdu7QokuC3S6CYX    df9c89ed1f6d85a01b9a
                                                                                                                                     04bf7b06ef52e5bce091023fb4c34ba98de49270f50817a3d45b860
                a1e13c7765135bc6854f0243e4f310376b 00000000dc5ccc1ca96f2bcb8f605d07e8f22833cee                                       a08dabf80aeaba182743ae49c1fec2d719d8ce1edd948377fee699e
1083       1455 4e935b3b8d4944a988b2253f9b192e     65200f604c122bd4e0e5a                       1PSd9dbhhHzjCaCfMekenTAzWpqmicFFCM    7bd4546f5cde3899a3cf
                                                                                                                                     04f73f333a3440cda84e07df846d08768b12560391974ac1588bdd1
                d9a52ff2f2991219fe7518ed95eb6b15cb0 000000003e1d7f5f5be73d0eb6b65d4f0db03f57e07                                      b369652bbdd26fd21de3a84889b2a7ccbe6dc6902e8f26186912a9
1084       1456 65e42cc9c584a52606443192cc178       a41416d8f2647fee45984                       1Lbc44M7iJsM1xYThNzdPKvx4EefcMHcAz   2616661f1b1437d9290b5
                                                                                                                                     047cd3def1208e67599f532638a23cc6db5ba49be6f061d410d6e08
                37c97479f2c1b522937d439efb55de5063 00000000c1b653c16878482f16d9d25f59214468f79                                       c616022125781770e8e0524c30559e68dc7cf70a44e909d01455f63
1085       1457 0d85f7f0ed38b21c4eebe9ce8d2f82     ceceb6b0b58020d83aab5                       1Pbdr5PBApcgx6s422hBFdsbzMqtxPfBw8    506273ac5c967b1877ef
                                                                                                                                     047b0cd45e80374c849819d4d7f331229627885df638c69f25cbe87
                bfe3e9e6a914e0026fb6b6c1d8ba95bcb0 00000000d50d3e2b0e9ae8ab263621cd2028199e3                                         08998f20fadcd41b9e8f9c93959b3bd62ad168238b94719d3f8dd5b
1086       1458 376e976268058a7cdfeb8520faed31     93bd8e28f7dea983f073f19                   1HQc4yxnDqdAicy4xVJnJRAh6NhCiSJRgA      e42c717da5040459fe5a
                                                                                                                                     048175420af33e6de556c647a597b634e6e6a87ab737a332798874
                d580435367b7cc39a6beca4f026cccf4d3c 0000000060d16cce0658fceae1b62a37cc62f9bf09b                                      9dbfd8698a7596084075e1282bccb262abd70060ef0f92b8739145b
1087       1460 5471d02a62399b95077874179fa32       e2e3e52937cb2c3d9524a                       156UHojM4GC9HmqM8tmeWk7RhAuhprFXbo   5ecf8a7fc2daf21ce4b90
                                                                                                                                     04d031b9f4090d32b4856a860fea06c1d2c4b7f7d497611efeed521
                295c8da1bd9b4aa713af4d11e46b48b1f3 00000000cf6079dfd7ac746dba92447333a73ac03b                                        d13404c578c294433da6aa690de5d9882daddd0a2c41215a5742ad
1088       1461 60bb10eb80086aabc436522f0d7e2b     31572a0d47e42181bd48d1                     13TDQ3jRcZb5JLysT69r8wF9THVSpiMcPB     c5884c348767e7b3ff9c3
                                                                                                                                     04d0a2cb46a4e7e463c872e7261f62634f572d08097cf2d02711fdd
                3a883224e8e588d253cf81ff1f8898f6921 0000000015243c91c068abb57207f19c67825df2fce                                      f66d630d4bfac8a55c0193b2120045b2d5260bc0de28b333c93e726
1089       1463 d474c6aa0e462d8fbaa1ef505a60a       e5ca28c6e78eb66901b8d                       14UV4bnpdNH1AnhJYHzgGRRJbS7Z6t4Zh9   adca02e91bf98f7d5767
                                                                                                                                     042e6d15571938f925d050ccfd8e3660a504f57eae03a83bc74164d
                8071d7355af9f39b7786847704e286926a 000000002a3be77c2d13aaa76aa74f8c6a0395230c                                        3cc9924956d26c6be1e7e2dc19b2cb2916cf9e740baaabc9c1b535a
1090       1466 0a5074fc226ebd0976329416d4ec02     0664b932b3790305f2214f                     13ydWD8Q46xtjpVj4UmdAvpFuTobTR59Wm     2a498629ce30277b9a2c
                                                                                                                                     04e8989243877974ba957dc4f4f605185a3e9c2c51d8d3495b69ab
                24e50af68dcd361999c6ffdade5b74037c6 00000000389c21647e4c1444abfad4ef7d186694f5a                                      2bc9730d59c91663d8f26e2014e400e507881548ecde7844be049f
1091       1468 15c1872adbfb92fdcc6c71beb3afc       0e080bf617bd99692611f                       1LY9FB4dYjGycwjrgRVbkvWcF8Ah77Pdhz   3ed04329dc387bcba88279
                                                                                                                                     044e4bd59dfb8e1fef39445bd2d3df411644cb86c5ef8e8cebd0d04
                befef3612fd77ec682aa698fa5177c8b9f1 00000000275bc54ff48c36cd5226a3660155618cb73                                      88f909841df85c46861e8a8225b81d72355e908b06a5af27ff393ae
1092       1469 10873bc3d8f86ca19ffbd5c6185a5       a7bb45550033dc29cfec1                       19zCA7q2Xjmy8heBVDW5cJ9KrCQ46nFrid   7b49ccd33d5ac05ac30c
                                                                                                                                     040c45ebabbaf97a08090e2f0c773f314dcb43079bedff8bcb73df22
                561e5de81e935abfdf14aa2561b539b5d5 000000002207b009445560de0ccb14ce5933c32c5a                                        173f6e8bd2cab1632b0f7288d9aafe94421e6cd8aa1019fb272a0ec
1093       1470 fe73bfbc6f5eb4043c7c97b073396e     a5a277e2f4c244b5ea3e09                     1KbeGRqF9P9TxnZKWmDwbo7fBLJyujNFCp     4af8e598d061ebc0cde
                                                                                                                                     040d14b899ee0736327042fabd850ec538125387e06fcda92e0095
                798088c58f643d59db338804bee5905671 000000005695bd272704009b6a34cd94e96d7edac9                                        cf6067f733935232ffe689b8fff1541e6f5dc71105b46b8d87b86a07
1094       1473 b062787d5227bbf7fab19ae69a3a0c     0aeb8f717687b1c89b76cb                     1JE2za3RBfhNqJMT2RouCkEQ3zXH1Twyct     587ace73252ff40d57bd
                                                                                                                                     04e9ab49ab67e62b4fc39f6e2fea213d0ee0aded46b587fb70d8e72
                ccc571d8106ef2338085624b70c981321a 00000000a105efad7932483c4a82aea3ef3aaad162                                        45074dc6b7098aa01845e732bfbe90f8686e0b380d10c4c7589386
1095       1474 388b6bc53e59a30e7d97d4796d5b75     9d825dca80b78206a0b670                     1JiF3EpAUuYFnrUCn8uS1FCFVCkvfDLWgB     4499940fd85c99c4c0545
                                                                                                                                     04de4f284e305abfd7bb7d933f65cf41162a32587e9a2ad26be5a5d
                8a7cdeb7ac79579b1d4afa2dcecbc1df9ad 0000000010534ec39cb6ebefeb87faaadeb1e38fe1a                                      3a51af9bca213c538b4a055bc1319453aed48bccfd388efb83988de
1096       1475 f3090c51741e90a0aad03906594f8       170350f1b20402ddb0c5d                       1AJyHgJpxmpYcyaVmDhMKtoHZCTMgoLwST   89954855e3b242962645
                                                                                                                                     049e0159b9505b2bc97d7f021bb4faf78c2fc39c458400cb63c17a23
                9732922b80839683e5b0c11bf9d4879ceb 00000000772c87d06808e98d88a78e03cad0819827                                        f0f7b3f0c85d7536d6e7097a72012d21f3ab7076a597ff30357ce162
1097       1476 9d5bc02cd5e55882e716bedcbd2189     6062da4face95c6bb16e04                     1PEqtaBajWc2ehw7meGZjoX8r8HSuakk5L     fd055ee855f3e759b6
                                                                                                                                     046ed5db9e2ec9a1cd73e3c089dd0776d8e785b4bab40dd0322863
                6a3d1f03780a43c2e4dea1fed60a540919 00000000147af18d29249f5c9eed6c2f38c9f8ab4fe                                       2a87be96c8c441ec985483ad7c16d079a0f97a7034fa984dbd2559d
1098       1477 e6629b60788f0a172c6962d634c666     48d0e7b84cc9f411def02                       16ZYQ8wtMNQzTTVcuEYxM52mk4eLr2T8HW    ecdcf8f63289e9c068f40
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 63 of
                                                              913
       A                         B                                       C                                             D                                         E
                                                                                                                                     04643f240f9a2395d8c545a4490758795f7afb2251798c5c0ca4ec5
                491661c71065ffaec46c677879d1c2d27a3 00000000fccc14ebbe230e2bd9f5cfaa0130826c8ae                                      3dd87c0b74c1629a3698fc8aaeaf15fea72dabd90da6bfff30e2ae66
1099       1478 1adba901f0ec0be94a890585837c2       ed79aeb530df1c5f4320c                       16jXMMz6Qwza3fktJLw4orJy2wyYDjLWTC   b7272d870dec74ecd19
                                                                                                                                     04df5aeab016572f76d323d50752aa9ce893628496b0084092c42d
                ae003c0933d6759d7d41131cdb29952a92 000000009d0fa2b877d57be5825026b4c2a570fab8                                        75f4b9956f5ec3caf397324510a4f0b60dc37d5a0bf5704f5799c22b
1100       1480 f72a5a7e9ea666cc544a3c5fb07c59     f8bccf9aa718f9090d5747                     12ZKSNg1tGW6kadhb5azTjnrRFXWmmsJJt     1cab3664df53e0a29032
                                                                                                                                     04d1011487dd8057f104b69a8d36796bae39c284249fbfbc415999e
                2c70e252a4af6ca3486c838c67e41836c0c 00000000fa1547e48cef5ec9988b7c847805dffe71d                                      4f72ad2209f8754fe22f5f57a606c7248dff3ed3d90e2d6ebc90493e
1101       1482 6840e706066cdad1dfae103050da9       3c282392c72835e4f8300                       1JmhXdXsN3syKzXErNa8knwdYCencx7qcf   f1c5efdf43e04e77b77
                                                                                                                                     040ac0645499b6e7491d7b1eeaeab4858b687b7c651206f3c4356b
                bf30ceb0e7f96811f0ea452a5af952b079b 0000000094fac7c1faa819b126571e587e53355893                                       5bc08de79e9838e64968dd7180c7a1ac5210d35e728f205de443a6
1102       1483 09a812d02be6e5d09c63fa2a6d8a5       0772bf31d86f69cfb744c2                     15PT55NYPr5P9J7DgWpr9wS9VoZV5c8gwZ    ffe90c38e8b295f345de85
                                                                                                                                     0483356e6426e00946b1b9871b058b0ebf71738c255c23f47d15d4
                1c08ab202d4412153883d328808bfa911e 0000000068026e7e0c455f0f390b250a71ecf8b8911                                       ea50c5dd7ed96d4a3b26f414e3af17e99ba99f2a560a990de5286b
1103       1484 d096f96ef667b807cdb03eefad0d4b     fe50c86b0e4a37cdcf13f                       1NfpUrwUum3wPThN37hTDR9em5hctCRKPE    3470ad09cb0a3e5a5f08b6
                                                                                                                                     04c57cf1c8c2f49b5ce9b726a8f38788cd05916e1a425948cae7975
                b6208e23c7718d1e559e976a4d1f372c89 000000006b1f5dc15511fafc195ed3397c191ef1298                                       b2b5de4f7b5c5860d43de4b173d10bc5c1da1f737d3e33f37ee69dc
1104       1489 f75f993d2e06069425e0f64d6323de     a8255c9e99d877a5ffd26                       1JARzhmc1b5txYXgYD1SF4SPMgyMYVq99K    756e52e01682bb0a4ed4
                                                                                                                                     040fc78a6142a26b3609b6f327174286ed37ac0dc0c2f088742bca2
                cf9f13872d12777bcaffc9999242afb3844f 000000001d48d25d3c5cce231e54dd545d31c41d05                                      0b78fe6bf7850f6b1a762fd3db2ab7dfdad4a8de48c2f925929c4adc
1105       1490 8a0f05c71c2cac62a4e5cece5138         0f375a9246406e85c3c821                     1AHXpkZZU7aRGx2ohVjRX7Ceajkaa8tuek   81878ab400bfbc37391
                                                                                                                                     041b27382db896bb3ecb9925b213b476814b806248b7945e04c11b
                a6021a4bb4c2c6f10b192f1fa9df8fdb0ba 00000000b7f525ddd961b69117ec21f5fc253af5a60                                      081069b3604592b8c9ff81fde1e11278ea5d6e28295edd03a96010
1106       1491 87c1c654fb654baf1b435a1698c6d       be885a72cab6cc65b4adc                       12h7omQNe6LCWiscjVvkVxVrXSv63Vc4RK   ba9c491209dcc7f912cbb6
                                                                                                                                     04368339748d3379c16e8fcaa6efaad12be7198099488a975807ec
                f7b0f921fe4ea687ea1aefd9cd6cd83e5e8 00000000de4ccbbe194b8393f747881565ef9a1928                                       e74ce052dbb5a09a0ce2c9fa98a2a81315536cfdafe18c5a6d9093d
1107       1494 69afffbcf249a7e0952c968df3e8d       8328228b53dcbaf4f88609                     19uH78q1i3Cw37jDMuuckjmv6c73TbiEaV    16fc456b039a659d2c54d
                                                                                                                                     04c3635b7ed6ea79ae833d08dc254e0477772fa669baf5b4b395ab
                fb8c4da98c964d171d5ac962215e822d85 00000000ac1b67360d0372804da6a0db00d1d9587                                         e3ed29a75e29a1a3f4b31e3263a799b1972177c3d57079d0826402
1108       1496 5ab8ab006b9c1274b2d725157ae93e     dbb2087367fbd3d0d4bad50                   1LXbZebqx8jnZnVqaJmWWirxhuqi2zN3iZ      595dbf6e6bf26f6cff8110
                                                                                                                                     04f3400f43d75889fc4ac5e219a796c162fe4a1b528d3693884f1db
                c3daf50e9c22afba5b5e7337e7df7233a07 000000002a656240dcd2cbbf5bd9d1ac87b6c7a513                                       83607cdb3092efe62be7e8e4ca4abcfed92fe3b34fd74237f05fcaea
1109       1497 d2c8b8ea7214faf655882619d0577       577852b048f1f412008d21                     1DfW4LTvJgmrFzGixJpTKeFwY7dNMQY68c    fdba9a6ab8524050723
                                                                                                                                     0479381a099383e44fca7fff612803abbb0d05e5a5c7502ef89126b
                33981fcae484e9a19f9dde1eedf8bb933e 000000000a20cbe365611f74cd93f91ad2f037b465c                                       d19ce371576bb1fc188e23e8f1662a4974e5b57c8a6b0ea4a8b368
1110       1498 a00b64f6f8804f7c0b2e6d74139a18     d67bb09ba1a43fbdfc278                       13zeXDFXxLMQYhaLWWSGoMBcsePtMeEcmD    6f2123cc6e494bbedcba7
                                                                                                                                     0468ca01fea493d58ef76a49efaff4fc29a2d2ed8107569c174c6382
                1c773f36f009504e53ef709a3c7f5abb9e7 000000007d07681a955b7bb9d96c473e847395b59                                        9dfd0efd707fe229cb76156362f0a7530be26c51e0099ce07b9a0cc
1111       1500 e6f5c26594baf5539e004591c5ae3       2b6e9e5a73b15b594bd4013                   1DZXCW2YVeqJUgT8iZdadWM6qKguDzdh46     aff03a00859962a423e
                                                                                                                                     04782c4325f56f655c697a63b6f5cb593b291b775a63b59b556f7bd
                730702ad7a3df0c2807c5fcf32b9284b051 00000000b0deb59c67e3efb491550cefba0c3cd959a                                      c04ac371ec710cc1d4decd1ca9651b4e59f31fe0d86e3c07a902c3a
1112       1503 9b0c3a40d68de3b2ed75b812a9059       f391e5735763e5e62706f                       15fyz1XFeSh4Av95ZYEU8eDnYLFDXKyrJF   3b70baf78e0a80fb23c1
                                                                                                                                     04e3293d8c7921c2aa548415b0adede6b382c3e168da4bbccfc0669
                c76c0154483a28fe13cd921378f9c7cbd91 00000000477a98f1bd6fe9c20c9a838564d58ae3ce                                       f34494845408a048612549c4a1f3ef1b66f04182520473ea425b445
1113       1505 1b83e546430c8f888eadadd90f351       92346b42f771d44a52abc2                     14C8B565mkhtE3JVrXxXSsgrjtZ1st9c1a    067e75ed891d15292b7f
                                                                                                                                     0427babac93480e3463db2f9033a119a42b70d4eaba1a14c8748fb
                e4c88e32b40b3037e2f56c5be84d323df0 000000009b21280e899a42b1858cd2305835d5489                                         39a227a30ddafc805e7c718dbaac6e2de0f55802f00fd6fcd0d33192
1114       1506 496a5d297d8fef1f78328015f23ae4     26eb7840653e040a536daf4                   12gLqtDBZoHV3EpbpNi3Ptd8xjNvA3pBvf      4454a887230d78e23fce
                                                                                                                                     04bbced973bddc068d1ba9430cef591c9e8b01d64baa18b1d623e2
                71160838a58d4e86cbac63dcbd0985880c 00000000bdfb91e2ff603c06a2487f6b046e2399931                                       0f32be7500e51f40afac4f6328c07c78f37140b3ab31896e5a69b43c
1115       1508 d2197ba1256b57539f9b0e0ccb5a9e     2a7e68beb164cf5524b6c                       1BVsuV3guc8Kw7xP8Acpx98vup5LbHHTLE    1d25d48664cafa33db28
                                                                                                                                     041fa7571a8467e3acfae764e4ba1892b6bcdc37eab26c87efb4d9d
                026f532acbe1438d928030ad705e2250d5 000000007cf65564396af4a75ba96d5a07123d9f43                                        3e6fc64620b5b63f773d616734526c09d91d481814b9222c4e83f03
1116       1509 ac9b1861f53cc8c9480632896673b6     0faaf49758abc4e50cf2ea                     13haGXCwbhTYwqW4WN6id8rS5o9Yi5uktF     e534fb6827104dfed88c
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 64 of
                                                             913
       A                        B                                       C                                            D                                           E
                                                                                                                                     048e453c9ec2d300ec4c1aaef93a85987cf1a61044218d30c4157c4
                ce4ea4732513089c9c9286ca79d5bb6033 0000000035c87619e4408443c2791f30d3d27c7252                                        54032d17d1720bb017662d754697b0b273affe7334b06614e4611f
1117       1510 4543df11a70f1187ec57c336053d06     739b3af85e910ab2c50306                     1DCPSUpdtacC7NHUkqwiRe9QSfxajJT6jq     838ddf169575f898349da
                                                                                                                                     0414bd11f3bb8a716aa72644d1f6802c29d4806cd02acfc77f07d80
                f29d116999d36bcb7a1a351ff7cb7b91a75 00000000a4a82c938d12c1a4fa65d98e40183ad338                                       e01d1aa2de64785170b3ba88c8a73d067735349068ea7b1690de5f
1118       1511 edb3b9882a28aab079e1279d695d0       05c40b3654775082f19273                     13Dhjt4E9nVNDx3K169WX6EfhMN8awVWXb    8ccc5b7db692ed1778fb7
                                                                                                                                     0411e2290893154a10b1093144b21bcbe8a3f64f17f2ec89f7e9c56
                962184529424b3d0fa2601907c8cc2d836 00000000dee2dd1ce1241d4b839cf62c51baa75e4e                                        d2126bf4991490585c99694e7047428a7edf71eede89884aa4f34f0
1119       1512 c880e7457c3a849a874435101afe76     004ac839e8e20b6f22c535                     17ZiPHEUpCUYsdyp26yzjd91BbGe8G4ePA     7bacdd1b690b49985a82
                                                                                                                                     04c1ec087380251217f4c20cd531b48cbb039cf522684858b670c2d
                0974cd910f0632604f778f86f69bc7226ae 00000000fe05ebd7a36e8b1b40f4116064bb005386                                       343f5b6d352acf6c4931cad5c0707bcff1659b67efc60c9442d33a95
1120       1514 6d47aae3c2d6706e9b3511f5a43fd       df01b0ec353fa4225f48eb                     14bj9QJfyUWTcw5BubEccohmWz5XLYGG9x    1a9907dafb737d26976
                                                                                                                                     0404ce9402d3bffcc1cdaacf51eba815612e7c9dcb1766e26e21666
                7322b2b990bf83356eae53e43d9cd5ecff6 00000000f897c771fda24599609f93c1bbb306a4eba                                      d7c4fe81baf155fd4c3e5cae843d74c7849b48c39511af81e14bf1ca
1121       1516 fb7ad89b624d1810bf1b18b7e1b25       685b718e3445b0acf6dfa                       1Grn1VrmWYi5viLj6TLu8SzKdn2mnN2qpJ   4df2feac098059e0596
                                                                                                                                     046144ed8a7dd706f08bfb1c2b7e60c0be8cf6924e5410615914bcf
                67494b2d712ded910f8594c874e9c736f7 00000000f27b6762dfa9cad49822ad3a7bbf628efb8                                       2f5de757b8aa85a7e828e5524804f6e4eb00a4b6df6526a145eb58
1122       1517 b1f1fabf5766203b945e3aa519729c     33eb357f1902010434e19                       1QBvbLsRwb1HmtwTG1WGMN4Z8xd3mA83fX    77c09858ca51a52b9b934
                                                                                                                                     04a5deea772966bdf0703bd4fa5503f0642e44656a5ecb5d2e8d8cd
                2beba533cac8c13e4aa6e5669ef7da1580 0000000052af552fb616ca24d4d85c1b7faa8d5cf9c                                       3755c6fdb73c4b0bc9123ffc56cbc4d1476fa61d822251063fcf08d7f
1123       1518 0cce749ab2723227e78b1a031fd0ab     a911e87170785c922bea6                       1KH9Ha93SWE9sJdcrxtx4GPhSeCegcdB2m    84fbc68654c206b46d
                                                                                                                                     04c4b2eee071a5a5f6cfcddd85c6909fdba9e898ffd3c47f757b5ec4
                34112682b6d09c6d01a708107a80f545a0 00000000c0bb3a9cb6c02915a21d3ff877043acaa53                                       696bd7566b33dd4d68aa226e210d8efa5477e20c283c9d015a816e
1124       1519 2cf49947f1f9f8df5916c75c125f47     fc91d8d6092a2f51cec07                       1GnrTDQ23MJf3EYBZWcY89WQatMgWwVUyh    69146b0b2c5b19ad778f
                                                                                                                                     043e3c7f85dd08460cd5238da2f6d8b1f9ac3b67c0f29242e554c4e
                8aa44c99f055df18c2bc80787055dab4edc 00000000b5a5c14a73568884ce80b485a41fc3830e                                       42e7942ab367df68b19eeca38b6663334ec542fbb65426c16ccaca8
1125       1522 f66ee8435cd75e666df0ef5eaef67       fb88f32cbee576b89f6d3f                     1H1s8XivMxQcxVdzftP2r8wdFoo79iw8eK    3a6e8df1c6cc323af6b3
                                                                                                                                     046cbe62d834688079cf99b754b1e5b8d9969bdd59487be4b4484d
                481210a248fda7bf102762b87dc3ee33b5 0000000069101f877f3f3aa014a4b7fa0ce8c80abac                                       f65248fab75cd58656ddc04770816061a4c6e4275093a3f24f9c94e
1126       1523 1b73472629c680f1bf412a2de5c964     7d029fbf34dfa461c66bd                       1DriPHrqiUPQrtmnMN9mmshu8mnKRdUxpC    e48c02ef0f4b61e055560
                                                                                                                                     04e4175a1ed8c9391ff3b137a98060507a0b8a3fc7f9260307ec894
                682a84730f650f760bd0be48187f70d65e 000000000ad51181e1fa8dd01d00ef0f63a0df05fc9                                       5eb257423b2e420aa4ed613fe71d17a4ae247477b4ab3e55cb4186
1127       1524 9c89a371f83cc0b83d95d8c18beb75     f2aa82ed30debeff3e4af                       1Eb6AfA4eHa4MWH9DhybasrfFQ7pGzDRQi    5fe5484e720fb39d739c8
                                                                                                                                     04d42b78cad2104d37984683626544c792dac52dccc42a8f398c753
                40302bb89b2d6465f96074104d312418e9 00000000e9f13af6043e8d4580b275b113202457e8                                        628c0d37c1991dc0e3960ec3a3905f2c62a708f11552de183dae889
1128       1526 9ac10c995936f8720f07b90a25a20d     3aa96a6abc782ba5db2ae0                     153KAPKx8N754gE2QEZQC2EfF6mWSpRuX7     1a15e0ea71c11d6464f0
                                                                                                                                     04b5895bc3e0be345e3ff8d1fae7af557d60c1f992124c0f81fa5aab
                71412205938f52f5a528b0f689575a3b77 00000000adefd86a2e5602d66ba16e8cf1cdccce802                                       2ba7709c28557d0bd3ab6785de022ae8b2547137245aa5ba91316
1129       1527 e76d01c32dacd43d20a28cd8531d1e     762556061f4506ec7fd1c                       19GZDnoj1JScai3c2tCu26FJrFbmmsXhvH    34508828cc142aa3f306f
                                                                                                                                     049a959214502aa8f39883d79a77b6805a1a3cce288b535b754cb2
                ec939e7ada4a860c5ee697b75b3f640ec4 00000000c9e353c5706413a4a94b0493f1c33243fe                                        744794fa1b0574215a36475e9eccad2835695a5b19a5c355d5bf24
1130       1528 bc7df2b8bff5163068e3a9d78c2233     800fca039035a73410e643                     1F7DEAzwRDgvMPEbzGHH3sDCTedRVZMurR     62465112505c1ee1e0756f
                                                                                                                                     048aff7e2bfa89eec25c1a8df0e8ed4d8f603b380207967046e950fd
                ff36c87e65d60e0f1af450dc242ca6b6af5 00000000a2b3837ba2bbe6808879d6e118e4377bdf                                       36598f0dda2f6c35ebf0ce7ce002c0bb7d2bd7ab057b0b9b5640a36
1131       1529 1ae676d2ba6ab9bdfcdfa18c617d1       5ef90176e6343cc67324ff                     12ba7F3dpm7proxK26v2eMkWNscNV3SYe5    47e15728449ab81d68b
                                                                                                                                     0406e8166a1e1e60cd801a6e0f5f867308d2741b587b01ad279790
                37f4e676957ea75106d55a470f010427df 000000002ef590480c5f64b5a69043dd8ecede1971                                        82cc0dbc86bebd0150f2d228a9bfc1719d4dd04ad4fb9f64246c1cd2
1132       1530 50c6256461084dc1399e88635fecd6     7034987732bc47cec4fa15                     16Du2xuxpcc7nD3cZZta6NuPSP6QhqSv7Y     d3bcfaebfabf9b41c885
                                                                                                                                     045ec875e0388a6a701fbc84b9ae82091a8def34c9205871e0058cd
                0070f173d27cc29c68e86630d71d796429 00000000ab0c55b92aa267c49e9946cbcd8ae616ed                                        3538cacb86275b8f2dc0d1fc9f7c78d5a306ebdd0450ed749914e90
1133       1531 ea68e512ee4cda162ba02bf1cebde9     524f4bddea4cb23a0ab523                     1DTb6usL45tEoxoC9xUV3nQgUuPHe35G6K     fa14588d50c0d37a0eb3
                                                                                                                                     04fc88b6a1b31d672a82743a0cc95415be769fc2e8b7862d2ea1584
                ff013c5f1e7bdceaba212b2418ce942eda2 000000006bbdc22eeb78b62b2c3bb7e71c433e9aaa                                       becd2fca6c4e43dfd32c8101b5200761838363fd47921b119b386a9
1134       1532 0327de05e5b38854f30b1275bc286       8702a0fb13fad244a68f3a                     1AtDTChVfXHU5CkyYjV7CMn1PncVDhdRBx    1059d40cc295046fdd7b
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 65 of
                                                             913
       A                        B                                       C                                            D                                           E
                                                                                                                                     0406e14d7ca8aadb61fe73facdebd27f3e4d115f708de15b8577a8b
                8163f4dd49c552717bcd77e6b9eff078fea 00000000b5b113200f59f6470f8f6ce1fcd871409b1                                      0d3abf8ab219a8cabcdd333943363c764e372418e5d2604286e9e8
1135       1533 cf2590a4fcc39b779239187ba6868       da965a12eae7a75c18953                       13DeREVtaeVyr3kAxaLydvY5Cb7GgcP7SQ   f6e2208803860f24ecbec
                                                                                                                                     049dbd7a59d5be56bc909d6dc088b13317d504e53dd4058de22b22
                cc28c04a31b4365935ba0fed3ea130886c 000000007d40d49f2f08726f70a5649f564d644ae2f                                       bf75110ef97acb00279d58744b2246c30701d7eefba3e463093fb2c
1136       1534 c0821a67d1374ff2b1779ec5a4ce18     0ab2b60f8c9819911db5d                       18qBEEz2zSdWpSq1zibb5x3E9qnK1JpPx2    ebe1eb8b176bc26b52a5e
                                                                                                                                     046115db857402296814b8c17ec50c3bb20c84dcaa7b4df2d9f578b
                093d1505dd787d5db81bb3e73326d4077 00000000033500537dffe75a6bb5d2b55934001a6d                                         b28a2b30fe917e64334bb130293b40c458ce1ceb10d0993358d09e
1137       1535 317f0000702104ca7bc4098a9bee754   787b1a7c6605742389f6fb                     17K3ZABEQsoAYNm9BbPRBzj2gzzVZRMizs      d52eb704bbd82afe993f6
                                                                                                                                     0474fb29873ab8efbb59bb8730714788b2ea04419d772b417ab98f
                a5ee760407129a58bc71938c24c414c64f 00000000e54ab466b9ff2411cd7fbafcbb94d129e8b                                       81e697dd23ac4339a0e3869eb9d01499af32248dab85b63f072449
1138       1536 bee9319635f5a59d125b390c60ebb2     77c23c7e5dc6ee70664b2                       12gZV3RdiRqmvzZrgLAhVAHT59WEhyrUE6    18dec7a90f5e7cfa89e421
                                                                                                                                     043d4fd79338a37d575cba59d61004f122151974c974271ae6a5d0
                573de801b779cda3c1edf9dc0c938afdf75 00000000809330f2851b51d33720a96fb9f1333fec6                                      ac4f0f9cb6ab0baea6bedc3c64465354b2499cc00027d1eb86c7627
1139       1537 d602616a98bf361292665eb5f3111       3a306d626412d7115ab17                       18m78nXJAHhbadqXEhDBdMt7go8RqoyqrA   be97f3fc11a7eb27445a3
                                                                                                                                     04ce56acab23a601223c89bb62de56afd6506ac11aa05617a37df3b
                57a947d9b216a2c1cab6a75d5e26c48418 00000000a05c1fab96a447ee20c205aa74a69c4856                                        0e2b658c26cb84e5746ac0569ba6066b1c60cca91d6160dbdce72d
1140       1538 50a996c43437a582fa4c00478d59af     9d8d4ff607fd56693a267c                     15iajvRByBVGUuG4NzUC6RxhvpPUJtamq9     7a3e8d2846b921340a841
                                                                                                                                     0413b1fd2024c98514a93f6b2fc5185c8f58a4bacd7c2db70c8b907c
                dc73f0964532ce57c0e17c4378001d03ca 00000000de0af0d9501ffad632b2302d22cab8b0f21                                       a1e1be3abac0ac03bf08e29146f4939d9d91f87733d95b98198b27d
1141       1539 e44bcd67fa376e5674af5ba64f270a     526a81151ea04eb29c26f                       1AviCTBpe5kSLtq1pBjqmNC2e336HJa7Nm    09191df6a7d63462f1e
                                                                                                                                     0402eecf32569b2eea20c53732a6288622b7138ecb65c0618f86c95
                c665a387cbd7cdc79b70019c1f722d41a9f 00000000d2b9d5dbe0ce0c18739a9e237438db82d9                                       74c3f618d692fa3c6f4abfd4c49d537b66077a9c2f90994827925b69
1142       1541 33f6fd0b01c2426af49f61be2179b       8b98c9449dc3d4ab2994e3                     147ZZsrR6DcCMq1aFodbKzy5Ks2JoFyzJK    1623f645bebf9f4a806
                                                                                                                                     0468b6cad532063b5644c1b29879d8660beb9266a18242ace51b5c
                f92862d82263f9a0350e8b5a28b2eb4f52 00000000c00a1eb009cbfe369b501a87547c9760da                                        9f90c1bf8618c37c492be8e255c4fa7ffb91dae00a7afbaabeb76c72
1143       1542 7414ac547b58e0db840928838ed6ea     b9be33a10c6066d0947a0d                     1CjsAFQKAFxSxmS5VPHhYmjK31FH4Sj5U2     ff0c5dbc89bb3946b5a2
                                                                                                                                     043febc26c93d8c990506db19f8584fcc02ccb92261446678a628c4d
                6ed64a0f08c50bd9850f4441b8653aa483 000000000b4d76d68f8be883d7ec1ab435fb15a971                                        ca7015c4a722f5e4f8a599f0b3a5a95a7e16ca73edc20f3d800a95d
1144       1544 2367161cd6a64c9e2643a05b5d861d     edee8ca2fa8d2c3312199b                     1A7tSRzVZ56St8iyGSnSMV4ooDQEyZ9bRV     7b9665c8692a1d5c491
                                                                                                                                     045089e38ea7a690cd130fb23df019c48ae6082f482a8f7ece2d23d
                d58103322efa715974ec51c2a5d44560c9 00000000ab1351eb7cc4e628402c721dd8a0ed1fc5                                        19a0ea9764b5de3a154cf50e30e59110f52f49427c191123b9b4f10
1145       1545 8f2a9a65464f16ac6c7c7eb7bd8f7d     2ab1981d0fbdf4076565b7                     14BH74rY8dNAz7reJqFmkSWkHvg2xJdbXm     875af1fb0e54091e566d
                                                                                                                                     046c760d88a5ad98a3d6736600854285825d287a5253ec3c79c70c
                c23747e9c5aea3b4c5592f3210466b3799 000000005fb1187e0f421479738db9c7fa205f633a7                                       5d09b97b3b1ff8dc9535c9707b2b2be72fa6adcb2df06a539c8e901
1146       1546 aca0c3f670529703d05e35c9da6641     4b988f338ea84d7212dd1                       1MfXgJMcr8D6kd1y6BsWz4p15GQQZgVMG9    06ecd4d3d5ac751f8102c
                                                                                                                                     0461db166f45af0c86840f2d5141ed6c21626cd23142359aec4af19
                8b0d6d301591a03cf1a4d660f4e65b4566 0000000029e8f1ddafc3291295536c58679b704758                                        739366e2ba48c0b495dcede5c8a762bc091220b88a82c3f5ec34814
1147       1548 8fcd68f47722bb6e5e3f5b274487d2     5b51926f3a6d05a29efe15                     1AtxLHD167SZY17hfo1E32E9kcSYZ6bXRK     543091b78d01fd248eb4
                                                                                                                                     0425febbfe8d84f68a5ff1b93e237b97b13aef6b8ac4ed7749564fcc
                45e8b5d95fafdd48c8f5919edb33e0f4cf4 000000007a2f55c8785431caf8b373ee9908ad7d3a                                       9f19a660124882643344b65155ec7a6e37a5ba42b627519b6644d2
1148       1549 c7b66a13eddc64dee0044c3223338       db6ef50d903e74f39a20e1                     1KzdZKnuYZKYQQQ686HKv9rLGLpzkJkgGi    2bbf2952544b2329e551
                                                                                                                                     040cc1773c56f3442d1082fb5fbcf88e80b42ab7ede8357206be0b2
                8c1aefb3625a21c2e537b63f4aadfa18e8c 0000000083fb9db6cdd95705a71c717243a5048358                                       734eb1929870b3b4c78cb817c4421a26d6dd1bcc1a873c967ed8d5
1149       1550 b85b27b4e50a14ae28fb3cb7edc08       99ca35a1807dab4764de47                     1LuVTjpTPTbPfCG6E6eTNfnezk6XuQREpX    b0f34a9f9cf37583e2d59
                                                                                                                                     0400f2a540c9143ee62254a306b15787c8ebb3a3ca1555b48c337f8
                36bb965965fdba56d724878191ec240f76 00000000932127d2c7c987b0b34ac15b2874c9a57d                                        96260d3dc384c010b7a88deab4c975b0ac43d2c20e1ac7d51907dfc
1150       1551 362169dd99e5f8ba3666e9cf37767c     363d14276c447f9c4abe37                     14PWoVZf2zLP7Xdbpxa98c3VpuhqLgiDEh     e447066b4884518e6d6e
                                                                                                                                     04632e4b8d55db6a9f85c9e42b2a80893305f3bb502352782886d8
                271574aa76b14f3bb9a7166488f27e52d6 000000008fdb65e1b0cfd8099d65aa8b889f23c68f6                                       a652198031bf614ddbdb942c3fca4310c8ea1bcccc8a62c70afdcba8
1151       1552 e13a6b9fef031cf2259613222972b6     98ebadca6356f9c2003bc                       1BfMtez5wQuYJdX7vazKo9RYy1FTYkr9JP    1cec49b45232986cc689
                                                                                                                                     0473aa2659ab473c36473b0a2ffd7cf09db58844d6e9ae47a0b7e30
                c2bca4037020943f4ee142a7f1e4d8c9b6 0000000056478f3afe4bdf32da9b4a0f35e06e207f5                                       a6b40678a9a4fd385ecf3bf1abdf1f20b2d2658ac35ab5749f690569
1152       1553 a50ef32fcb7faf7b73f6fdcedce9a1     822c98112fd765a4aec30                       1Kve6y8Htupvw5G1QXHBTHzMzdAxqSF5ix    f9393fc20f6fb2e03b9
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 66 of
                                                              913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04f7f10e3c7d971283f83c81c4d0a49b2a4ab5b9689ad001ea7110b
                b2ea7c941995516aa2528d0ebb91f4dee2 000000002807ceb4bd813aed6cbdc001cc0424e425                                        d60b2c5e4e9bfbf775b4b84dcc721942b16f3bc468cfbbad51c3c463
1153       1554 dfdd7cd99108065175e04b4ae45429     f2013abedc8f021d19d272                     1FikQ8RRvAu3ggxrPKprA6HztsiStcbLhr     882c4776e22c686721c
                                                                                                                                     04e92b15d177bb219ef92167490a1972e15ee2a4e672063e8f05cc
                aafc67e3d79434f67c39bd9106b25b8a52 00000000ad1471fd5e8b872b9124b4d334fa594cb4                                        9fc338698cae73901f2d200bd7530c566fb53ead5bcb494e2a342a1
1154       1555 2f43a38b6ac67ccef00b0ca038a2f7     ea87acac8895051bfdda1f                     1ASnNviJgD8oU5PFG2VztWcAD5h9fPf1Zn     a855e1ea2221b6edff4ab
                                                                                                                                     04a64d860366a5cf79504c785c72daa14c83952925fd84e010c1777
                973065ce0acc8fe0b2c48428c53712fca0a 000000001554e4b19098bb2f36845e75ae1453ca43                                       a6664ae5aa0ddc34d0c15df9f91dd680461986f46d673a2b1ae6c66
1155       1557 f7000eb60c98d660c3bb9eb9b4fb9       57a9597cfb82f4a48282f3                     1KymXCLvB7fVSCbzK6FooLiPkBjBQoaxCG    7adab2a45b7080cb8df7
                                                                                                                                     041f7ba9cbf5c3e93f6a6672da15892d77b7b29ec62c524b0427a7f
                2c37ea69afb73a766004b81bfc7af72eb2c 000000006eccf4527b54c788162d57c66b8b5b3bad                                       8e0ae7976f00258c6f0bda1a64daedd7b46b836c811d7b47f40e7be
1156       1560 93933ca1261569bf1f7dea72f1268       eba857543ef9e621abc8d0                     12pPnxBdMwzfYJ2Dwe63JVE2M4iXrH65x3    a546bbfad1f17b27203a
                                                                                                                                     04ba2485c7a28ea6e4eb8748d480386581d761f235b8fcb7a2507e
                dde576bc6ac5b2cd4a76c9409a2e6d0940 0000000069c73469660e9571f822e085c3314b3c32                                        b2fdd287d6afbfa8f9b44b0760ceee9dbaac384af3f9f5dae4aea656
1157       1561 8d24b2ab8e0a79f16a4d7be554b92e     e1fe2a2977a257412509e4                     16TrGNrncujPeGzpRS5uUGpvufunrhumDH     65c8f3c9381db7209bac
                                                                                                                                     04829d0016571c75187bbb1da7fb3bbaac49dab8ff4b5acf9dad3c4
                815af3af1d3bf6f9c8fdb53abb7f184222a 000000000674ff0ad49b195652ef85d01eb574790c                                       523031b4bfbf6e40345dba05d5dd9eb2b2a94eef6a429a08eab679
1158       1563 4bf1630d74dbb8cd4b80904955c39       b4331e711f7c1b5191363d                     1CUtsuhhu1RoHHZmer1oY56z4SajTTq8pw    7ade14e1cdc58589ea684
                                                                                                                                     045a3de6e2f3a3eaef74058be4788de12eac3f5525055a9138eaeb
                ae44c3bf9366b9d11bd015554481e0db43 00000000504c3d6d65cc9ca8f760598faec82b28df8                                       58b9635f415f60c6de51ebf36cccda506c8ea2efe899490c104e7388
1159       1564 4819ddbbe6cd3065437148741c9ae7     8551de71c653b3c89c95f                       15r5TtTX5whvaWURDgvKihweqv8B2j3kDv    4b7c703efd2d6fdecd4e
                                                                                                                                     0452a9f96cc3a77e80552cfd59819ae96082a301f1d98c2347ed21b
                900ab04b0d168009a62e1813393bea3d9 00000000119df6ccb9bf4a35e615b31ce3a9246b55                                         2ac09c948ca9a412cbce8670370f67fd44fa4b3ea4083e527bae42e
1160       1566 7a392aad282cac15e0879de2a234b35   3e59a02b99522dd95838cb                     1Hhr3ky17apPg3qCMdiwzy6ipbGjCudLc8      2aeeeb0c7075bb537abd
                                                                                                                                     040f7c69fdd60bf57a58040b1e5c7ed773837ae83ddfb59a09f1280f
                0d677c8f3ee3b80b759386129f54ee180a 00000000903d5d9237c26b3fec535f33683f0fe9be9                                       ee5ac0969f7bfc360601b8b64a346e80fbe25273b60cbf14391923a
1161       1569 cbf9a96cecaff09e969c843f491b4c     900340515a0de2197aac5                       16AbmsXM2HDkta85hihXHrsmJRr69fDW9b    93baaa3b04a9ba30057
                                                                                                                                     0458d628b3e157eadf76039b0961a99909ea101a5492bb0210aedc
                90fa28e5354a3b436e2f9482225034a2e9 00000000515e2d36a0b202ecfe4c8d72750c47f8dff                                       c0e92ee9c669fc51b05cbe6a8f6fefc2a31d7c52299322ede745dd15
1162       1570 c41eaf2444ac26c85e80f14b391ee6     761272097ab2a8d6a24db                       1P9je4VcQYvsmP9zkMCXqxsMeNAdG7h7U4    e2506694408340b50162
                                                                                                                                     04d33720c649cafc54fcc8c4711a7a69250d45bba0ac791c8c88d7e
                3dea198e7236e944d7b49401689e7986b 00000000a22dcf89f9172a1909d5735e7ae134bb58                                         5c36970cc1563d06393060a1daeb03227308069a570d4c1533d505
1163       1572 0fffbf0c71fbb7a4623f27e475bbcfd   270722649db21a48f033a3                     1Ki145vCsvfAqvg1bcPe7vraDtfsKWbK46      bfb5deb6f1920c7746fbd
                                                                                                                                     04ac6d51b3b9ba68264f5391452c8890ee7247b65c15f519f3ce37d
                97eab9beb85b2f50a50da1441c1ad25498 0000000043626d97946d947a03e6c08c410f040cf7f                                       6029f1fd11a28e31fbb04649589d4e3e7e055f966d0e7ad695308b1
1164       1574 282436f987425b51fc20907d0f13d8     5b1488a75a1f4778e933a                       1Q1chP8U3VUAi5khNHRAjH8ax1ZCzvKeeQ    93fac7aa9da2cd006b37
                                                                                                                                     04ecf0b890f1db1d0fd861aa3d3cc4bd54d02e4f5e0b7de32cfa7fd9
                5632bd6c271700b63568b52808d3e3739 000000000c594e91c5fa9a2bf8a358c50d0efd81844                                        f118e7adf6424696b1b3f71fd6506c21ef9e14bdfeaad1d192093c23
1165       1577 22a65f55d252772712033312b5eac15   1798cd8568fe25e214fa5                       1B17qtmzevrwXHMV4JkMfxLLLufa3GtZaj     0b14b15d35474fcd46
                                                                                                                                     04422eef86eba8a858748972644d16bfd3693eb5968d653242dc05
                b9f58463aeed32b7d7b9362e39fc579d03 000000006d3f392120ab7ed4327901cfa4ad0ceef03                                       e0d7ac03b652fb7b51b7e9f0284d7f6c9089b1be94d4dd41cf0e164
1166       1578 ef5ed26fb5d173c150ab0186d15ddb     760f3157c87bd3e06a51d                       1ELoR6KgoqxtKN1S9GouDzVR7eppFEoYxe    eaf4bd1cd1ee13323037d
                                                                                                                                     042528f6c3742ed418c19b722fef94fd19e1222011a27069e37f493
                6a4542c9b26a330eaabfe02929c50163cb 000000005160a17e0c299c5646de80a210e6aac12b                                        7844277537fd6fd8e3df2106d0f77b917933c8191ba98eb892fffb94
1167       1580 ca470c0a21985e8aa2ad8a498e649e     f4e2ad9796967d22b4e547                     1PenKCs8o5HBMj2wokUvZZSX9SBsdWV7V7     c67a2bee1624d124a86
                                                                                                                                     04787a2335c8473d9ddfda09cb7f7741fe71c6e4e3026800b5618b2
                c8a84771bf17da2eb1d2b8f3735343b545 0000000020cc993b057182358df29839534c3233ec                                        b763216e1e0c73d35ff35fef9b65dc3b9e2e2465aaaaacb2c44a0c2
1168       1582 e4494cd495021ae2df58c8b5c5d26d     a80aab0d42748a55a7e0bb                     1FYMbCNvJndFuqAYVZRvf4mXcX9EEE6ctT     d1be76c78328071957aa
                                                                                                                                     04c0e8220a79b1614e1d5bcea93558cbb8f8ea1fb77bd87442086d
                520ba9dcaf8de3c00585e8595385ecfa0d 0000000082fb56bbafe5f60356ddcff4bcadc8f00987                                      d689a8a9effe6bc230376df834c9f83e0f73cd81a447e50eecf99c05
1169       1583 14ee08ff79c235f0f2baa8d8a24cb0     18b2ff4498a7c6a0cad0                         1HnUzgdFk3zLch9Gvi14PxHHB3YqsmEoK7   da351bfd76d5e6efc15b
                                                                                                                                     0423efeeb6bdd3afc10427e8b93ea18e0bb889687e80d95cbc6814
                9801ba7ab9a6bd0cabe1c2b628ad898886 00000000fc94c5c2b9359e3f9a76fd15a6fa518e3d7                                       b90b88b381683f1c044b9218ce29822aebb0b2553a74dc24587dc7
1170       1584 f5422a35680fafcf94dedc8a93819d     819d765c3f1ff93753024                       13zwDGRQ2ZybwCd2vxHbKhmgJgz2VQw4VY    3df6f4f46eec26285998e0
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 67 of
                                                             913
       A                        B                                      C                                            D                                            E
                                                                                                                                     04ecd05bec64609fbf68cd2b74a08232c4d288795869d1dfc2fe6d1
                b5a97b96b45799b01328c8f86366be61c1 00000000edf47e92dbe2219a8c71a66f10108a0cb8                                        e153b4ddee53051e21f95d567ac3b847c91eeb249d6200cecdad13
1171       1585 9d78fe9b8448a89b2e4e24c5623886     7f7bbe0b6ed1db89bca085                     1KtCLSm38A8aaPeuWdFydAz1LcypHnRWnY     b9cb8e7d05bed089cf1de
                                                                                                                                     04cd8b8804b6bd184910ed191133a1c9c04e2149e5f30da8604032
                0802faa692f0f583e7fa79c7a546292e7be 000000005b9cb994d9eb7d7cd8f9d1e5f7132826a6                                       0ad8d9f3aaa62283d614e88ca04af1a20c75f350023aaad8328f5dc
1172       1587 6c1105b5900fa075a894a1f5345c3       01072a205b13ccb84f2237                     1D3UhqrfyNTaKMQiUC9ucR5o87oCgUqQuv    a993f476ae0452d4a2c1d
                                                                                                                                     0491bcb750c47623912850504491073adf54656592bb89c9db2a8a
                994e77375b63ba42cb174e58e1d8f0e5ba 000000009f3ca6b97241f9224a114fe9e8174a6813                                        b64d1664af59d18f7d2d55ea61db95afca009b3d9d9daff5700be1c
1173       1588 286c423180a95166bc1709c760e421     0c34db98fb2bbbd1bf01db                     1KvH12ZiArsejDqedS8NPoGkHE43ZAqkty     952c4a369f28bf480e0e6
                                                                                                                                     049017db160ff16e98e2b1a5d3fe168feb3418d2e29a8705e914e11
                6fb3a1918a16385ec374c54a66dc821032 0000000015cbca4a3b174bf4098540b8dfb6a9b516                                        2cb2a704b08837b1db28f44b1d8f40cf61ebc20a74c379d702b766b
1174       1589 346e0717f1f3f065c55444a244a378     85f90411d326e7288240f3                     15zaw4FQcrPsmSVXmMYJE2mSB1TK9WMKaS     c1accaa8ae63a86753ec
                                                                                                                                     04b75a6fc0a41706bbce13f52a84d84780d04eabb5e3b639030202
                d037f3c2cc334674ea9b3afa7dc4453bbde 000000000afe8b5ca393448720e23b588e0f842285                                       193890b1309f1eadf3e927785d77be467499828b7395e4a32c77ce
1175       1590 923370f05fbdb03696e25482190d5       2ab872ef704d0852d55ca3                     1N7seByoiWhMirLgws65vFwnmdfeDYXted    dfd2a53cfe33c21c734d9b
                                                                                                                                     04304122f4b943253a44d06008375b2a1bcf8d335de785dd7014d3
                2e00cae73e08b3a278eba53400ffe4e2f1 00000000b6424577a0a7e0a76e4714167a68c9083                                         eca086c7cb07afa9b5b8e2df01e460611432b5d4867479cc61f441e
1176       1594 63e990ba8af23add06f59161458da6     b3058d40ce5bad463fb13cf                   1HytVqk2AMZiUs58NuqGFb8NY1cAkRB6EG      b324cc5901fec46a44a9c
                                                                                                                                     04ba2e1a3a637dbdffe02ab5aafad97dc7273711e3812296be7c215
                a10d3045730f4d5b7964fb227a6036ec29 000000007b3c95711d2117296d758059a8eca0de7e                                        8af6ae655f49adab38bff35d90662eb837ae46bf0bc799b5b511de0
1177       1595 6bfc1db8bda77707a705878c4c58bf     bdc4c0ac001a8e24925116                     1KpKbEzcFB1sbVLfWdJFRF2a4mcqnm3v3U     f5662fedefe1402e9dbf
                                                                                                                                     0423a6fdcca29f4caf382b89c1e4e0eee7bfc4d69c2bc1c3db8de5a4
                c9eda8b8618bdfd2072eff47ef6152dff97 000000008674fc83c749fa228fdfb5ab407da28f246                                      d632cd7807f8413982def8c3858a98c84c327a70992e406210a73fd
1178       1596 434a863218d63138e63088b187a64       7228fdc6411c1c76ca955                       1KTacquMYP9SDCZF4oDAdiHeBQ4rmbXEkd   a9d949dd77dea57ce8e
                                                                                                                                     042138d39d6bb95f44631cd2098913cfc78d22f81b56fae31877b69
                033e85deb32eb960d9d40630abe7885e5 0000000088b781801ae07ed459fe1581a4cb039e2b                                         2f72229ff2097d2325886b62bc51147a2b174db51b282de2633a72
1179       1597 ac6e0488bdca3c5f8c806164d2c7ae6   72aea274ee83fea7d77875                     13KVKW7fQJwvXBng7YbQ8jBoEto13gPWjT      93e6ff8cb0eb45b377c75
                                                                                                                                     043b27e059bb7bca51f07861fa37dfeda686300cdc9c6f5a4291552
                040d4ab6af44c565e6dc4427b0dbb0816f 000000009dfdefce1a205fa0ce6631cf58b3e262837                                       255258d0f4867ebd82ff94c9d9128fe026123a8ecaad9a389d35be6
1180       1599 4a77a0bb8306d557d77a404acd86ad     7e97b91f06564568d016d                       16PnVARufBD6m3jSF2Lau75A7EqrBca4B4    06521c012000cc7b34d9
                                                                                                                                     04a2f1aeabc2081b036238a61fda6d9bfe4ccb0108f224356b250f9
                2a21c434ce9df342346dcb8f5d9ee663c8a 00000000f6b38fee667afb9cb2eedc5a9988d345e7b                                      e32893b68f5faa646a15c9da25401280bab9c032e30b6c75068e3b
1181       1600 f421c383e7c8f2087a102e54f659e       61ce220d34005d2d5b8bf                       1H9iAvQWsmQTBxcA3NZESEDBaDVTrCQ99X   348b18fced0ae578e7d76
                                                                                                                                     0469a9d1188bf0975480a31f7b732dfb03aa75553609b14589fdea1
                3ccaba19e99ff7f9583c72bd3b2fb367c12 00000000ffdacee18e2c714d840888e87796855b44                                       154380dc8a85f19aa686ac1268a3e50deaa2ddd69e15743ee587ab
1182       1601 aef273a761481ee84152a7062a65a       6f4883c2834c6ad1b9a1c7                     1FLxCK9tLYy2d5Gf9AfgZTu3WLyKAHHx7v    b54a9fc3c29b981e77eee
                                                                                                                                     0494841b2e7ea8a31326b2f9e53604c4483ae989ff5b6506adc8d7a
                42adcf1bc1976b02f66d5a33ab41946e71 000000000fed1bb31d534e542fffaf55ea28b146dcc                                       ad164604e38d45a7284db2cc1773371da138e71d44f02b085ca2aa
1183       1602 52f9b7ec08046a51625d443092e8cb     46f4f21e897834189540f                       1DVvSWBNJQWuKSTFKkJdZP1qj1NE8e5bpY    0e51acb7b9e6479870691
                                                                                                                                     0485e06d19b6623834cfd3f8c2d045191e50a15a6cbbbab367c274e
                b48c6bbcf292d5989ad224b73f715a133e 000000008bd209f87895553ebb1b97ec5fec8082f14                                       987218bb530089b1170e9618d06123552f56dece75627c7b4e5f44
1184       1603 86dcc5f03c103d090a4c04ce69d8ff     492566c343a9b61ecdc8c                       1567rR5v7m4wrLuczwHXHPui7LbAPQwmGP    dbb0685d096549b02ad30
                                                                                                                                     041d552aed6992d3ce632c7f84a9ca10ba31884962130d530c72ea
                6d968c7b32997d03832f6345c35ab8e30f 00000000be1365422b3f7768205f27ffdb4e06170f4                                       268b8800516d6f5d6595f9c31c21abdd29968df6d3b326fcd534847
1185       1604 6c76a0bc57a832d0b7df78e7f14275     c8e6034e0c0927b45b486                       1PDfjdtc4SAGTbSPpNQWvDXmFdWhkab5m3    8ec355ff66350fcdb55ff
                                                                                                                                     04708dfb789ff59e88ccbe777231cbb264af764bfa69b6b28424dc36
                cf1c69ec87c92ad7a03aa122ae461fa69d0 00000000ba96f7cee624d66be83099df295a1daac5                                       71305fa729378e1ce8cb4be3af44bc616d17201a441fbfb3f35beafa
1186       1605 43eb5bbea56f8b597514fbe189a42       0dd99e4315328aa7d43e77                     1Cd6gfoFNtUNWr7FCkWWMKcshXS5SdWmYm    fa4fb391bb3764782e
                                                                                                                                     040b4e1850835e8959213bf8997df42972450743fe32d38f66507dd
                744193479b55674c02dec4ed73581eafbd 000000005d388d74f4b9da705c4a977b5aa53f8874                                        b0a755281730d12608f67611756b83d6221a5d6fa55300021c9eea
1187       1606 7e2db03442360c9c34f9394031ee8f     6f6286988f9f139dba2a99                     1L1rjH74euGwnoYhiZhqYqkntY49wE4Qbv     6e8c870afec1f729eac3a
                                                                                                                                     04141a5da5074f4d237d4c202fdcf65f9dcec998c5dccb06d5d3e53b
                f8577d0e9ee99cc1af28a838e5f371d84b5 00000000745067eb1bc28aa5f31d157455e8eef074                                       31d2835d73d5ff1ca81d7b5ff28b9f1734259c6fda0ac917b3804720
1188       1608 88fb8c1b3c84f0f146a6dce7e6298       c8c998174bfcecaeb488f4                     14D6ksrXQbXrpKZzhCUFWnUvtuiWQZJjxo    f21af3cd04461597fa
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 68 of
                                                             913
       A                        B                                       C                                            D                                          E
                                                                                                                                    04dc71d0b0da51219b8383c63e8ce1a63acdbe392b4e13aa773a21
                0f02695a69d6bc79c8e894e89123e0c384 000000008b1ffe418820785bc733082b62377cb97b                                       b0e77e7d77ab8e89c2c736dc79defc3a0f962df4107766bfcce651ad
1189       1609 8e9abdabd55718e3c2a9f3619bfc99     2ee2282e4bcb6d70823738                     1NkJudMSZgKvfApib6DFswJ5ij4fsa5Gfy    84766ab357ca328dc1db
                                                                                                                                    047f2386b82da3996e6db0da66c48b545655409ad5354fbd259bcfd
                6b56f120fb737280b0dcea3046b0f86861c 00000000d97359bd7dd742427a81f88bd01a27ebe6                                      10ce3854404f0b6a882bdb3daa581e84895f3dd1e4091efa0ce1c3a
1190       1610 bd9e6776ed4da26bdd0436fbef7b4       6c5e0ae010df031173ee7c                     14gj6QUgdM6F8yvUGFbtyya8fPi3WaT72P   72fc85b7d40164344e6d
                                                                                                                                    04285a4cca65e26cfd47d3307020225cded5b3438892b008a5a349
                c63ca6d1680d3fae1ebd375304c775f091 000000002b13991d52f8f0e629c3cf8e313ec593f01                                      e190485d75c7a9c681da8dc224498c90e97c1af7e275014d6bd8c71
1191       1611 68a2c377ebcb708d6a71c9a7e9233e     bdf05ede184dc5ff23ff1                       1PetNL4w8ymkZHwoPsq1n29pdQ1htgCmu9   c17a7d6a43aa84f100e14
                                                                                                                                    04f8883684e81feddeda69e7c7bf45720237478f9956350a8692f56
                d01953f37a7436cbc743a2b1499356ab6b 00000000ec083259298a88779883c683fe245c7953                                       b7fa8969de2e96d25def0001a37a993d89d873d6a9270d2ee97bfb
1192       1612 be88d71c67ced40dee3db79dfa2e71     788b3c0a7686f3a3928756                     1Gb2A34WuLoTZfgZtK8dzucE6uCsMPcTBP    add84e3dfae6744f6fa73
                                                                                                                                    044a7960d56b135557ebd7e28e4a9775824ba8957eb5669f7297dd
                cd2c69dc342145e76574c8b7d0dc47a114 00000000e8221c0f6f0f42336add588eb183969abc5                                      d5a932d9ddee6517d3d4d5d4c4a648b53a862b07e7fc383a074182
1193       1613 a153f028f36eb2934aaca147994cea     bf0d967fb60fa3987a698                       1HUWUynqwiKBS4UXm2uFsLtPxAFtc9n2ZZ   c155e599606d5f8e1da223
                                                                                                                                    04c03927f12ba8c58fb6713aeceb9222fb56166b7cc59daff1e34a68
                ac62254310a7b97706d0f9c9231edae274 0000000098c7727f332946230e251548a8a2b896e7                                       607ea6d0af95ee8e1954c59f6beaebfb9c66b12dad6145868ce1010
1194       1615 abf6c98f2b7dd09b23d4ff9def2050     f8727d416162f71b8b34bd                     1NaEx3YwsBbkpB3oDtEi1GhDiD5MrqFzLY    a0bb67b81a4d702eaa3
                                                                                                                                    049e31f4950c13aae8acef219a7fc585cca43029056b89e7230ff3e0
                339996ddefe78e83885a2eb5363af33ade 000000007caa0b0b5926322a85cc521e6dd04b8b01                                       8b5e49dedc579d7d2d83ac3b8116d5ba91c0d313980e1bbf5b64ed
1195       1616 4bf6a66f77a0866ceed4141614c8f1     474ea13044e530910e6e9d                     1MApb5YQ2LgVcgtJFcgUDW9cB1Qww2tzX3    27ed72460070e46534ad
                                                                                                                                    04949da11cdc0ea0043a7b3323b215993a9be9828791578bf8e669
                0690edcee8bfebdddeea1cafd0055ce355 00000000b52ea769a94d61147fc8dbd9c36afb0bf10                                      431bac5b645d4a159c34e102fde755dea2f7f475cd6821a07fa308b
1196       1618 ebb9a5c1e9ce45eb84416840d09c55     499a179d14cde80cb46bc                       1EMxbmqEL7jmefZGmkWV2FPv1cANccajVF   9fb3461d3c169e9d2fb44
                                                                                                                                    0463f85ff03645dd45b6c7234d3c48e79452f1999e5c5a91bec3e03
                e7b03135e145d0c125944f88d3fff407288 000000005d0d49633cb396d5d6d03f3436e22b4bd1                                      57293737239e508d54e704e9ff5b7023da47cd1c8975cdb79c1d002
1197       1619 534ef44d40a8861c2472beb910e0a       45cb800d2f96a9cc2a3fd0                     1Mq5uskq1WZzQ9meF1MDVCt9r9ZwTAAe3p   27a57f30484eb69141be
                                                                                                                                    044793ef4fb6ddc81fc94800e072edbd2aded327685b091cdb9db82
                7e7f86fdbef92517fb4eeda03b1430fc133 00000000896aa7735d5a1f1e4702f17425abaa2112                                      b1d70aadbcf2219149b1b737d0414054413bf3619a0a352766e200
1198       1620 56337defa888c4a1e4bad2b0851fc       e7736c67b8d3cc1ca90fea                     1CFiJuH1DnKFofKNrqnNLqFDSFAHCYBbr3   fa9ced6f7c7c2513c7731
                                                                                                                                    044ebf6ec9a04426a4886918e76647053316677122b37d73e22750
                c454af04978eba685bd6998eb47c867afe 00000000ccdabc8da7cfade006e318da72afdd3fc48                                      8a6dc519c9e53374130178eee588009a01b2ffaf46f3034855062bb
1199       1622 1389055697b601e357c01eb95ec1a6     102b960722313d087382f                       1MnteXmjbavgk1if2NSrqLkSTPw68QA6u2   3de10318c242704c9b472
                                                                                                                                    04eba8a6e2b3e76a05662988c6235798885f748e52d43cc38a9f2a
                58b5fb7ca39e99489198aeea3ac211c064 00000000dd6dd4852c465daec9d045abf836107dae                                       795a8d8bd5c79d1b12cfb0ce08889703e44264e412b5cabcf90068d
1200       1623 933d7cf755c173307d3d4dd8ba0804     2c7bf711692d62b96a00cd                     15WMvxGxzAWbENb67xNBQFDsQf6MJaP6yV    02c4ed1c4f24ddac64c66
                                                                                                                                    04fe1517846f2307ea980991dee7e8faa99d14d7c49de0084042bd
                9f68790f4fac520d0bc3813afbe539ead5e 00000000bd7a659da73ba4bbeb4dfd8c9326463fe4                                      0e499ba2df04a6d0bf4dae2d668a0ef0efcc72bbad07ff3a8ba6c523
1201       1624 830f5d3fc5ce5e82dda6133ea6bcc       e243f45cdb905bfe0daa1c                     1BHuT4XBkRnepwr3aUM5tqpTdVZt3LTjJC   b99395a305fa04217d58
                                                                                                                                    04c510aa753dd28b42380973cda5749bc46c9745d2d63e1da4a40b
                dbd971043c29a547f47fe9fc9764de3584d 00000000b3483281759f10027c5664aba7bbcba1af                                      ede1bed080caa12fde965a4426b278d551951bd082a2fc9bf44a702
1202       1625 942790bff7ef10dbf0d63cc9d2884       c95a0f30a7679b90e5ae1e                     1CYzsUZdMLgatviZvYARxt94DBtLLT3bZX   57795d670c58ae256c2fc
                                                                                                                                    04513730c8c3b3d90526e6ae78bc2bae624d647efad55cd8309990
                1ee594f8dc29906692d6bf1e2af5cf02bdf 0000000038aa3060d5e47ad9acba85ded0f8dd6bae                                      3758bbcc786ec3e8b6dfc61ad3d109182c0012b2715c1d2e316a25e
1203       1626 94b5831dcf4eb0eb5f8957006b705       5a104c9181194641f1ff54                     1JgmNEeGuz5wfcjMyMoFaaSNbu9aQDoRFQ   e48686cd4ec85c592e0e9
                                                                                                                                    046b408a260718b714c49ae668494f72adea7453a8e238ab8cfb86
                1c849c0a6a78b72e1c88a59ac8de7230f7 00000000e6f04bfa6c67eaf74e67c74c0495eed0117                                      85f542a669dad3068ced4e11e15f50421f36b5613abdb2c309d1d6a
1204       1628 1d615f1dec7c5f18d8a8d1cda3dd95     935ac95097f3c743fc861                       1JygJaEgYeTudTWvNa2ALsajzQw13fiQuy   29234861adda9f0ce8c91
                                                                                                                                    0447531c2da251a5c69d838b700d31a52f5b8b3ab517d367381e82
                3c83fc0aac04a358ce57d41a5a817c82d7 00000000d64317c09dffde5f3056be9f558ec6741fd                                      1390a56bc7c129bb99bd9777b4a09b358816172d597a0a15e48659
1205       1629 079a3ceff0a00a31053137c52f22fc     1a8cf78082bcd8b29de47                       1HFQG9rc5U5NqQDhe4PDL1HXRWsKAUksNr   84d785d09a8f6dda643a74
                                                                                                                                    04f7619d234707ffcb42b8cae75c4ef221d7df62b5ad0292be46add
                6e0dc8bac6f20e8a18aa1a13081ba30fe2 00000000e9442450d3f43bde529cfadc488a105152                                       41bc6f703df4c4c3c67e9a4327f1af9e6a3108e81fdef5d7829b0ad0
1206       1634 d3137e7b4a4f3eda9e8dd56cde1ac1     d6b607fc332b3a13d497e8                     143TS81Ta2LFvMGSnpmFq1c81yAEJfQh1V    63a9fc179adcaa594b2
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 69 of
                                                             913
       A                        B                                       C                                            D                                           E
                                                                                                                                     048c7366734a4efc3cc72742bc3654e2e70040c574c34a7279bb5b8
                7e74daf380463a636eefd683ca69a9ffd0e 0000000094f739836057b24bcdec3a532bba8b5f7b                                       a60b05621b2e1bccd79d292c4e73861200962b80d97f5818d27969
1207       1635 39c0a4e4caca3af03055dfff02c76       903a530d3a29bc422c45eb                     1ATnqND67fZzEsYLQcgKZ9nPBbKeKSExKq    f2299d47202651b95cca8
                                                                                                                                     04adb3c3a77bfb1573494319b7f45ac7655d44d1f4d89ec09869025
                b4a4620a79c4683ebdd7b05880d2abda0 00000000be752294d937ba5fe0ee228b01bf5b11e2                                         3e0910ae07d2780d1bc9ade34caff15d745b2a9eead9693d3e8d85
1208       1636 75a71a9a5123c8b0e203e4390917f83   6691e44a6a3cfb50fe1018                     1Q4Jxb7HyqRtKi7kYLZpxMxL4E55TG8AL2      0005d25690fb056e9baaa
                                                                                                                                     04f9ab75e35708567bb230010dbfec868bba85d7eaaca8766d3c0f6
                47fc380781e008ecdc79775f6869933d05 0000000072af7bcb74e7756770bc1f526a9c82500fa                                       1dc4722ea75cc77024b3f8eb65ac9c915fe8ba8e7292546702305e3
1209       1637 d87b8d8e39edbf55a6c27827a338b1     decd0261a25babe8583f4                       1Lr2nkWb9hiceqhGdh4ueGARsgfuUSvRRb    f1998b8e4901d5c4d902
                                                                                                                                     0465d2ec44adcfac135b2f106a929d9a96c108d128ff4b9bfff299a5
                25d25a5abdde8c0f618e8b8b4f5e2eaef5 0000000015668111ed6b058329318b4077bf91d2c3                                        73704d6a3026220259a3b7254d9ef2ec702a3157408b74d137db83
1210       1638 7c118384b96f89c209b3c0286548a0     fd330731372917bb795db9                     1GPyJftWmdQwnp5T2CTLTcrmwBT9euoiLt     e8dbf78f529b515b2d84
                                                                                                                                     04b71d7ca334d66c8bbe6418d9036f894e2184beb245cb29462544
                005082a6327e1ec412484ac1b125b72083 0000000065ab62062b11798ef540cf0ac0a7be5004                                        6ee075c50e58a71d0d4e10e61c3000f03fd8c2b6c79a1c84db3ceb2
1211       1639 e6fbecb5b4c12450d5e3f9177ee042     6f1ffd094d9dd650e8a512                     17xkvniNiRR166X1hbvWFoRQiDa6qPkuDP     cfc126baa41094e8796e1
                                                                                                                                     04f9d66dafd4546a4c5c3e10d72e17597367c6cb5a9e6450f03d2dd
                08d67f61d38a0c61819fcb582f4ecd04b85 00000000046c6a34e2dee8bc6957cc36223526924a                                       39b056db87ee67a3c8ad3b8f95aeb8085c025bdcc8c7d51ee541fb6
1212       1640 74ccc3a91d0a03ff76fb70ccb557d       a5fd824564bc730905143b                     1GKrNoB6PaiEYWfxfGXsUjrR6Ykry9DFVW    afc187e7245a51ea112f
                                                                                                                                     04005d64a377ef6979a1f09ca7e402932f8418dc2b66d71ff8c0518
                d219ec335b9e81ad87b7baa6907a9ec820 0000000072e23592ba4e4c94e5f3c2909c5158c42a                                        08d93f0e7d9079670f06669973c3d2add1374aa59ddf176be17353
1213       1641 9ddb5fcf46d78c6f41a0e6ee7c96d1     937de79cc427eedc45acc3                     1MEdFqMXLwNnjYJchmjeTwCwRpzZpUkD2c     3bda2de30da3c06fe2363
                                                                                                                                     04c63a6e559a9a76496109d431ccc3bdfefa6644fff9be35c7f5aea2
                54a5d38c42780eee2073eb9e4fc88e7e1c 000000004842fee15ce6a523cd4354de3315b90272                                        0091229c1391e0bc08b88e61e2d6ae06786db643572d9813510b4c
1214       1642 95a605af2c4c8e991915d7ab913ead     e5f56066b93f94a3f68e28                     1PuBujp6YkMTu1WMo8LLmXnmj3tmE7rPmo     e493748d6dba1d64538a
                                                                                                                                     044f03dfde82dcb26ff3978129fe36b6a7984501788be97afdef785d
                93cb22ae9cfefb556f03b2d70a880015e2a 0000000092ebee186c3309fbc51634b7c209649634                                       216a54da8ef44910a2d506fa73769f8f8a572ba77b0eb2f0d09dc6c
1215       1643 c6da947994432f51df34bede3e5a0       e9bae21f5f69305568f63a                     1Bc94a3zDAVqZwdzz2GBx39C83XsP6P4sv    05c36f59fd14d11211d
                                                                                                                                     049020893120ce5f62106333dda8dd09c8f4decb15accc6f8c07a93
                a0b8d7cec036c3c3bc4a1a0d41c450c16c9 000000004312708b14e4aca8afc2441fe2ac9fdac90                                      ee13962c2a14bbc08b519074e6f7f7a46e4ad0b351845482f1e7de8
1216       1644 ebc0a74ad5fd0bb62aab26e1ca3dd       b08cc076bb03ecf077aab                       1DezQK5ph5Vj1P9z2F7wugLqpnHFuRZwcP   8b474bd323da7aea9927
                                                                                                                                     04399fcdaae6ab7135d40aca693155cf7854500da21548a74ace29d
                a9433bad394b0f304231ecafdf16023dd1 00000000804859b11bfb634ab5922c38aae5b07e1e                                        109d2d8e6ac5af32dda94f26674a4c337168386b90b9a1dc5167e2
1217       1645 d346b394bf8ea986c47aec510b3331     f221c9f9ea1a0336141a76                     18xx9GHdU4CDcCHfhWFRshM4Seu9gQVhem     556e91ee8d289f3ed9cbf
                                                                                                                                     04c487f40b0daa5bdea989077b56bf23c923655f0f0f4e41c663f4c9
                e6609713a6f18b63c54d335fdf96a1435ec 00000000f4dc946a7d82cb1686970b4300d118c132                                       8a2ab6b2ce6eeb3ddf79374c5349a50e307a94967faf595838af9b6
1218       1646 eb95e577c50de0b15361cdbaa9690       513794426fffaa6e1e7623                     1PJMu4bM5k6qALPK49t8i9hHYZGeY8vYus    8e12f8060206400b52c
                                                                                                                                     04751c5eebbe353fc5fa221e62ae1a7f669473d3caea52dc75d3041
                7f58a273aed20bf38a48653e7d7c1eb0f8 00000000a70a77fc3609554fb6ffca2a1bc7b242453                                       bad9195c59a6049795e8fa972635e523e65c10fbd397063a460ed7
1219       1648 a00598a53bdddddadc91a1e5f9de0e     32f9d57aa16a8656dcb46                       199dXaYAhqdaAmJYNC3WZSWQrrPLnGg263    7f09eddf4fbe5eb60a3e0
                                                                                                                                     042397e3e6f6e22b16a15896236360ccd9c4998766c6c7faec3b33e
                73542e00f6ab56d60c4ed4072bc1127cbe 0000000036830127678f188ce9655d890af60dbe64                                        56384ce4326b5b4540d6ae3de05f006fcd1c187e9b15cea4f306f9e
1220       1649 7b9a15f588bccb3e6faec4b6899775     a0d0dba8c306dce4ab6d46                     1KoJ7dGw8vYvTyZ999LmrxdjsoaHG9sJm4     4e3dcd9cf65e6e7e60a8
                                                                                                                                     04aa4e10a4f3712b0280bae375689c6d8b1feb186b21c6e5a817d7f
                87809c548d4153a0c3ef4e9ddbf63c6e99 000000001d31aee00267ea4b4814869ff1bff68492a                                       1d5e675c73da9f8e7b0d6521163bd5301362cc8f8892dd94577945
1221       1651 d5a7d9b135a900b4024c7cf40b4e6b     920fefc6bbb80075c27e2                       1K7g9Ti4Ydnbh5tjoPzgvwnHvkAtaEdU3d    9429f06cb5de185214d62
                                                                                                                                     0402328e0285754b4522e36cbd9543b0bff76b3c916ef229ff34970
                7235314afe99c6cbe7b719b914459ea4ca 000000005da52c5f43f857bea77d20d37645e875f7                                        6ec009a6fee0b99472c8b338f08b514347fdcac5d22e958df4f215c6
1222       1653 49e701feb077e8bf4c3aa1f0e5a7b0     b6fed7f7da286059a93921                     1EdwjNXoKVuhVyQfoCse8emCFa9sT5hv9v     e0c24b0bbbbf1659fa6
                                                                                                                                     04e2af61b5c91b49f193dd16b4613d76b4af1627c9223291b237a60
                3f6603c9945aa279924becb6c9c13ea1ce 000000004eaa0043cf91a137bb342eb46f87bb4cd1                                        2f74de42ecf076a97210c53bd16b3a51c04c8829607fd1d1f89ca1fa
1223       1654 afed903c70f321569604f4b4269a0b     bb8d8e8909ceefb901e048                     1Q3Q4UMbnbMa9HDcwc6uJLQbZnbX4gz17J     415ee0e5c8a18f66fd6
                                                                                                                                     0468ae94104155c8fa1885897a87612bb4281afdac4410ebe3058c
                adeedf7d34069aca1304e954902bdf58be 0000000013e4b004621f9f0fd3bd4960644f5d641be                                       bda40d30faa211e7c4d9443ae706ba4a5eab143e266f631bfb7836
1224       1655 61440752d09d1c09ba34c048059434     a7035f308ed1591e49a42                       1GYJzd2FqPdrH9EUiWK585seP14WGQ8K9X    95d1b4179f22eace8f7a66
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 70 of
                                                              913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04c0c0238625d1e54a104ff5f3e2e52fb551468417d6aeecf1252ebf
                2daa705dbcb841cb56b474766ec0968cee 000000007aa473a866d49bbfd76cf24f9bedfdb02dd                                       39c6cc1ae8ab061d27084f953584332ad14953f1991c7c384fb80f4
1225       1656 cae8583d5cf498f059aaa8b878e742     f3da031ffe6617fe54054                       18SMA81d8YwHQVL7c1KWUp295R3Tz3Nd9q    04f712868e8326517ce
                                                                                                                                     04a6e38e4905a082ee028878fd80ff0a01b864d9d266dd415732a6
                717dcc7eed390aadee685fd794f5bbc858c 00000000ce93cde80c0995a881d0c5520d122089f6                                       0783a41dfe1b8a4649acd96c20eb8ca4a7184e9df5023ea0cfddf06f
1226       1657 e73e0fa4c823ccc1519bdc6b12c68       d78f7edf5368bc0128114b                     16zgYHopsxYFYU2aBvypNdVkguTATaJtE4    9e8c797dbffac151490e
                                                                                                                                     04a95a371afb59e0ff5c3f718bab8c4cc9de66a40d0969956221462
                c080439beeac980a17faba0f12415a5c8fc 000000002fc2753e869363a1c9194315a2ad995b30                                       eb64f54811cc5e44720dfdbf2d86eabee6168a1476591afb1d6e3e3
1227       1658 dccf5a464ae77b89222bdf56c7e78       760fa81a674bafc71defca                     1FkDdDvUmTP6tmpdiZT6CdCU6QZBZsDxQv    44a1d1ab82c4d752e814
                                                                                                                                     04f9ebd325ac86ecbc42128a22b03acea14b08d8246de851a6de56
                3b7163152b5e38c2406512fa2cd3d12778 00000000a776517f08957556cf726e2ba182b2d484                                        d463555dcd8cae4941b837650edb16c9d97b841ef833102c605f8b8
1228       1661 841e882505a5fd1ee4493348b042ab     8ad412ebab74043eca4308                     1LSxJfDAfZ52HBjSikgyDYiYpPdH8B7z8J     9709041cc3465aa10ed84
                                                                                                                                     0428705fa939ca3bd163a9224ff1950230428ddfc346b9d28215f55
                12d7c68050ea05cd16bd793e996681a57e 00000000af29522b2f41d71a460e13bf508b2c3e32                                        6fa1537bc68723de2dacc92bb7d132fbdad4f5f8c9c5b72ba868d91
1229       1662 11824e6acdcc2d56ec9e342b231f2d     1f3c68c18e09a0803744d6                     1DmT7LZcjuz2hsnUuQX1p66iRWfqWB2jRb     aecb25b50d4717ee4fa5
                                                                                                                                     04445d93fa63eaf6dce15a09506b93409f5d3d0bb0d1f0b01d3489f
                5a315cd02a688fac59834362759b54c541 000000006d1a2f7f2b16e1b950879de117d75ce7f3                                        f1d31f3979b716c5f3a5748db18adb7c0424407ca3625e7f907559d
1230       1664 f05036b87fa93596ed4c770e6ede94     111f7a261b657016131385                     15nfpmGKrYGaJbEPPBMjtYmbxuFhZxhPcy     92be9926ce15f68e1930
                                                                                                                                     04925fe69f0950beee596671ac9a36342aabd5fcdbd296a024ede5c
                1adf6ecb0a06efc0b06ab447afd2eb48648 00000000f7faec5b1ca7ebc049b6a4549fbba3dd1ee                                      2e10b4843e5030a0025bebfddd8ebeed55fd5b2ffaafdfb55c534fd7
1231       1666 f8af742205d5180981eb66c4c270c       cde8184a2758fd65cc042                       1Mj84GjfCsk3Cxv8T2WP1KaMkkDfJm3L9Q   f3fd29d2b8ac5b0b308
                                                                                                                                     041800f16bc4f88cd614d615e60b52595afa7fb7158f8dbabfb0043f
                fd16ed08a67d5616363617b3e249b7d2de 00000000bcbe926ce2e80ad73147811703d86bfe35                                        e19cadd48dc7269b6c864505dc5dc30792cc66963b292296e157e1
1232       1667 b0f924d5aa908e21f7103491b22bb7     5e911f75676f77d5176bf8                     1J4yJfEQozXqFR9GGX7PhHVbsbP2bMJpdZ     98f53b2337ef8518498c
                                                                                                                                     04cb0b1fafa0c0ff875a509aeb2733c63c357f7ba85045dbf39cd097
                1aee18ef1115281bf9878d852a33e73c11 0000000084cc951412348cf341a7ba90232248a280                                        0dd97ca14c20c1aa6a6b319c9e9a6afd12a62b46b1d0c15818d798
1233       1668 6879fa3b9466deb3a7270562edf925     318d4f8bf740a8659074da                     153m1Nu7sF7XpFabxn7TrSFN39xUt2bsub     bb8fcc86d6dd12a82bdb
                                                                                                                                     04b092b6c8603af858e562bb2123ea05b46753821cb1af79d4ced8c
                b11b0822df38b3dd009deb48d0784c5daf 000000005b7a58a939b2636f61fa4ddd62258c5fed                                        16b6011bedaf2d295dbde36a5ff7c4ce27e332c3b77b0e547c7fa40
1234       1670 dcd57a27ace6974c9dd647df688d58     57667a35d23f2334c4f86d                     114nomxssbaFNP7LZ3jtT6fjnvcTMnA6KD     790e7e37c76494322e32
                                                                                                                                     04c95e0d20055908271d9ffe04332daba2a6b5638b1b42a98ddcd0
                405612c54e299a398b4c39d88544593797 0000000067274eeaa86aebce4bd4146197069635ac                                        22580cdc6e73577d015287cc71e658f11d755c627db642f313ac20f
1235       1671 af7289aff7136ef8db00f0f679e663     edb778bb12c109c6e0bc86                     1Ne9ye1PU3U66R6p1gMsooXdwsfSNoBaSD     99f6b0a19bd6af020b585
                                                                                                                                     04163966c292d381721bef30606b2e2eccb0063c658705f828b7856
                6568ce3deb828c2192f492e84a4868d63f 00000000971f78fd0cc78b8399ba3efdd96334977d4                                       0e08177cbf5b14b78295e77aad77839fe3ba07c5e499dffcff5abb10
1236       1672 a5dc5e95f5b516785eb19f2acb48b4     ea1e14800af9d8d89ab37                       19QdcRCKmWJwHtkbNZxyY1cwQa89Hh8FY5    a7036746b72ae2295e4
                                                                                                                                     041554a5a3440bdae5d901d08eb1df829d29bffa4f5370cb068c203
                391bb6804d0fcb53534e8a8ede8c61583b 00000000bc8243c8b97e217b7ecc2b9b75eebfec61                                        bb485e92c6bbac5c8c43a3777f8268d5dffb081eefaec5ad42372a5
1237       1676 cf68b940c4b116add23374d887151a     407e76ea29df12c676b149                     1KAzHBWBYf5RQTRHs4LYZhvhz9BAmNZxQU     49338e207f94a18a39ba
                                                                                                                                     04aa831d33d3a829dc006d9d553688b08c166792a33ec06a47f2c7
                56ef5484f2a4f321c9e54c0b644c613fb19 000000006bbca4fb6c2a1b6f1d1a625afd94b9493e4                                      04979d7374f1a2d9d650f251238bc945557c42a00e8529425a1fbb3
1238       1677 a573415aadbb33cff08105816838f       91420637ac29ee626010f                       1KeBxf6BF512WecHsD29ADVQXDRu6QhY4r   ad6625ae2574230a466a7
                                                                                                                                     041e510a543c48cd811b71986c690d24f750c3866313a061f4ddad5
                3383531f30c6aa6348cb6633e02511d8b0 00000000b4df63292b5cb43548367908d8b998a67c                                        2e17405fe72e017df60a1fe5cad604b5d04c15b8cdd5a6fa2fb9e12
1239       1679 3e06da86590a3ffac4cbf2365bfc4c     4f8e481a32f4bdb467b3cf                     197pdmwHUmQ5xYN9zsEMBy7rYeQe7d3KXd     d7f21b2b2b89cd236522
                                                                                                                                     045cb74e91dc2a361a4fcd95ae65e474ecb43c7c5c006a5dbb27ddf
                dfa8e065c310b6f86479e0dfae4bfcc6416 00000000a88d6a14d79b7afd292071916cb0489941                                       52e2be5f1e903201a2a3c193ecd5fd0924743ec04533917cd84c6b9
1240       1680 f2d822b72e46661f24c5f1cdcdcbd       1fcbc83131e86e5f98269b                     1KHviWUvNYm6oNscpnnygDFnJkUBba26r5    b352c7127207e9463ef5
                                                                                                                                     0412a8cca4f450bcf328dcdfc9e21cbd7cf86fc862cefb8d07d8cab9b
                eecffffaa81558f06f28597d1f14e557eb8e 00000000af33e1eea00b0c03076f5a06291d59622f                                      657d44b5a3362996e8ed9f895fcfccce754acc24ad97dbd9461fa681
1241       1681 16fbc50ca481e1e12e2a6de7704f         39920b53710f0d60fc8489                     19zZEsma1Mkp2iNseAmzju6CaBoK788vUp   0585df5da96aee26f
                                                                                                                                     04665e3edf63e016622a8901dca8cf7b42e43666ba962bbb3b40a5
                e1915d102d3d92a6128757560e024186b 00000000b9ca35c786ff52a0b9eccb7730ae1a033d6                                        08f4e2a8b1e6f4a5f07a4d03779b22e98d3256ecb58a3f32a54d676
1242       1682 d9e28eab632dc81ab339413e7590714   313a43f28bc95b571cd1a                       1BPE91kctMG5ZRa3ybDv7LzdmKBUaycqFG     eace27b186c78ce98e942
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 71 of
                                                              913
       A                        B                                       C                                             D                                          E
                                                                                                                                     0412074797b6addf0843da1ea692c7406b663f5188750e8cb1b7bc
                39597d5a242f0bdf51332475324be5e741 00000000d8213c90c9a0747a61a18ff7e334805adb                                        b873644e22f9a30fdc11204c05491e48e3f7ff7bfab7dc0a83081068
1243       1683 9318c83f30c31cb32f2cb5cc129701     5a03e1d295b3e104934a2b                     1D38JGW7vY11eJ2gB29Z9S3kYuNcoQJQrU     30664ce1dfdbd57e8b7e
                                                                                                                                     0483b0076768779ba409e336f4aa90114e4d3f430a9e367e56ee41
                916cbcbb64fbf797fe710db64dea71f37f4 000000007c85c85c1f2e9d277206d87343cf47703b8                                      86b714baf04edeeb1a9e433f9da540e415b8bd6dc014caab0b3db5
1244       1684 4dba7d2e412c9e0aaac9adef03bd6       b01cd6efd56d1df85df18                       1DnYJNdc4N88TKHCaWZ87mwLxgbZs3JEx3   72421b6556002e952511a6
                                                                                                                                     044561e48661addf38d6c8fa6a0e71e9a96a6b3b44f04ae1452c833
                803fd048a1bd52d4e36bb7bfe5805f1fbda 00000000c7862910c4b517ee31e53c4d7c387442a6                                       08cead99b7d0c0c21f2899daafb7de5ba022329cae6335575d5fcc7
1245       1685 6b7d280e2600b7e3a4a24b4f7a41d       403e281719c20bf667d607                     19rffCe1mo8d1XdhFWY5Y6xjacpKTTTd55    d7a10e74baa0736bbffa
                                                                                                                                     04aa384ac4fec70699179d7e7aaa6b8d040c499f15aab5bfb311b3f
                145b3a0de2ce9b8a3a0696782811090e3 0000000007123c244126c38e1c702e49b136905581                                         7f324404fca5dfb2a507e2c1643300859ae1c46b0a78a706f073166
1246       1686 a2092ca44925c37b5d1112c12260067   f43070f0b58f2bbdb1cbfc                     1BFhbfCiJb4CtjTxYsKygaAWpmdgKCRXaY      773383a8c29619d3e3a7
                                                                                                                                     04a299d9cfefeee7fc87f493cb569a98ca59ce98d6a3e589d11bba5
                08718e34cc633f2c3459e5f2dd634b6980 00000000aa195e03989d7a4c5dc4b58ed4b1ef55e4                                        55f2d3c9ecc0f037b23979d615e7bf325683d5a5f84c82fc89b0d403
1247       1687 6d6992d4799945c4d7c3922f34ddee     60a780a2dd7bbfffc51398                     1Pw4vpBb62RjkbM9FShr543e6rLQu1jq5Q     bee75eb0ee24758e9f0
                                                                                                                                     04037971afabdda925079c9e77da4fcd6cc893ed1717abc1a29ee2e
                cacd4e31b49706a017b1a86dff3aab6a8b 000000003bde7050ee6fbd219f93e2192f03897d9f4                                       97db002739d2d3429016bc52a90fcfe6b9e74b1335403a10859b2b
1248       1688 e6417ee92fa3bc3a063bbe60ee26a8     9103e4ad383c8ad8e395d                       15Pvv38MJL8f9A2w1cnkxQSdrtmKUNJs31    955b1e3c9fcdf14f98979
                                                                                                                                     04bebddca3f54f3d3872108112b4117fe16a4b837fb919d72d14166
                655c75e27f542b99eeb5c93ae46a54e573 00000000d30fb8670693d4ac551134110e54bc13db                                        9af5978ef4cb32bfa0e332a24a38b44957a49ef5d1474225fc81a21
1249       1689 0de6126af31f3b3d2649a5e227d254     ac82b58332f054ffa97192                     1261hwCRfSEA8qLkVhLYS2a3CFzegiUxGU     8a6030f357b0a398bfd1
                                                                                                                                     0469c78e526a078599785d16f649339abe78719a3eceddb026fee4
                3eeb8fe2711fd3f0e11d22d4034ac328c4e 00000000a95ffc19080926540534be32472ec3759c                                       8e65b03dd58b6de8a4079bff074220f6e6a3930afca2c5eebc66eb9
1250       1691 413a37915bbf40200a1d3420d1337       1e95b5cb4ff169e4b53812                     1MaVbwKqqJunujerSLNscwHEFATZVsMPwE    a81fe70608988ca14b07e
                                                                                                                                     04769bae7328973b511d295ccf492f8e8d67840f7f6e59ea4c3c33a
                19933efc8fc6e118386ee16c28ffe5a6c52 0000000094822349a2bad483eae5aa27f154adb020                                       ddb16eb38e8a580f1fd8d84dc51e11ff94fd1b283dcbf689a5a48c24
1251       1693 d279a65e955736354d4bf4ce6d1c1       77fc3d02c9f9c6260fe8aa                     15Cc8ctdARCcgGDTfUAeeNppGfmKsgK3oh    cf7f39f3b28a41846a6
                                                                                                                                     04bb5cdc93ab16192b6001f51bf5ff4a0632775d733e9f37a0e018a
                dd7b6e78b57318288fc3b6b4d7dab77249 000000003351902f7e327de188067342d59d9ee65c                                        c3dd1235c2cd0d31a443e47f72b5eb9edaf109a1052c82567acab22
1252       1694 cc544b8a268172b73d2f229024cae7     18d080950c157ebdccfd92                     1GFFo2LnNoP8DgAuVbEr1qesbCG13gZBNT     e0104db66baa49c63162
                                                                                                                                     04c7ce4617a0878c7a5f84a8e6328efa52f88a0d97815eb4f2c53e5
                1dc4049de1f795d702d8e3f8b299839d9c 00000000dd4469f0ce7cdd35cbaeab1cc6db413ad6                                        d1208ad566a75a665751c845233e58490217d1fb39d9aa9183ac25
1253       1695 8c9d5f99ef78580ea0ed1a5247bf58     90bbba24ed1effe2530312                     1PcZiteLs9MRpRNfeYHBL6FzQk3Gp2GCFG     5f0a68ebdb2ef7f4e23e4
                                                                                                                                     04df1170d4ef888bd8b2d3c18ac214e35a77585cd60bb9f15e633dc
                69bef9dd9540a5fe57f2ad5f03e2e45d9bb 00000000c0a1b54e1db9b30863ebb8f2c5eb529539                                       755ab76391b351bb7e96571f6903348e4b5c9456bad0dcdda15845
1254       1697 e850e14407235f68a22597d32e714       e4db1d012862fa06fda081                     1AmNLBFMg9nc7HtU59hA8kna1iQva4dyuy    41680a2fc3e589b1aa3c3
                                                                                                                                     043cf8de495e68d323747b7e7289b7eac48f9e9e742494ccf124ae5
                16a904efc57d955f8ed17667f9c36ea100c 00000000601efcb04a6bc1b3c8a717ef193ab63078                                       fdf1239516e8f47b6d1a4ffd0395c7eff6ca5a7bb9ebdd20ab59fcfbc
1255       1698 e61ae25b0e250f06eae325487feea       23b04818ea5302909c5e1a                     1NgXnPU8ZDz4HxRvqY35J6KbVtuTAUfwK6    748660a7cbcdc61114
                                                                                                                                     04e5cd62a394a3ff4e24ea09b34339ff2555dbd1a08df9e340e13fa
                2b9eee5a4c1545c04be9431784d192d1e2 000000003adc7620b189e487d65c8d1144f9801cf7                                        8e031e625c05e545bcb2d3f8bccd1ecc18f473298ee74de0c6feb65c
1256       1699 536ea7d6da174fb024e1770be346c0     8bffc2ffaee3b7b2717d68                     13w6GLSioPHnu13QdQebqFCR2QFJByhVmD     bc96af7e31b6e4750d4
                                                                                                                                     043a73c35ed3f2b3130ffe35e9a47bacd772adbf5e7c7ee85ef0b8e
                ff5e4f75a69a1e0035cb82435ebff9835f2 000000009bf03aa138b1bb31491261221f8d456294                                       2abb05aa4aad02d58f1c750e8d4c0d2de3d344e9e97e05afca6751
1257       1700 753bff886eae1ceb825f487da555a       1c1022a798acda7e3158d4                     17HevizHLPY1xPPPR8x4RvuriPetCMXfjs    158916e584f482583e43e
                                                                                                                                     0466f818ee4d62bd9966e6d0f92a6deaf5054c2b84c36ccff4d48652
                bff1544d945f2c4761f9c823446cd9336e6 000000007dd71ae3fff47a7c60552dfd33b33250882                                      31357aabbdad1fe70c12d94eecf5cc6917eee4b459cfbd123476904
1258       1702 b807cb2f6594400ec3c09fcb99cec       f0d5d1751d7695681ba40                       14zQ7qPqZxgQyTCZrhdwzBku8Be9tyQ5Uw   0bb7da19f333c6d9416
                                                                                                                                     040731a81db85eae3e4d30c3702e8171722544334cc803f35dac71
                bd17fd68eff136556a33260155fda3e0840 00000000a0b59cdb690a435633a8e533383e3de78                                        84711c6727a09b585e0c95fa161c861f0aa52cc76602c4a4a4a95fe
1259       1703 a04a7c53da2b6c74e57c7727f9a27       b2d7605ec8eed2ece9b64e4                   1DCov1rbt4mJcDdd89QAFSZn3oUxEubzu5     877b9df067a6e11d90ee6
                                                                                                                                     04f1b9809054061eabdb32257dc8fbc606d61ed8d9fa1695982e6df
                400e8f236ea296a3d2fe89f3b4246c9b83 00000000320e33f0755026d6eb0df394e8721c937b                                        b8b4e8127941fc39cea2f6ce71b310d2b2ac7f470ed07f9a96fe713c
1260       1704 eb7ca753cf1dc6a58044fcc62ffe0d     4528c8abcb49723026a794                     12fhynvLknj3saM6EKiiJdXqZG3xt9YKSq     66672a1930d999b892b
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 72 of
                                                             913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04b2383473f7431451502b7a05f597c70606420bb9d2bc5fd33379e
                3ed405b78b460868808a220c1bd3a4c731 0000000022a790ef1c9e3b77e3f65735f2eb631e7b                                        9b7959bb528bd5a2f5bafa0495056be19a70e42a55f632d876a750
1261       1705 7ac78d90b2d79aefb4c40530ed1c9a     35279ddea1b943cd2ba3bc                     1FjMYeoctgjESvohSzWVbR5EATLcLRNJi      01a5eff535b9de65a83cc
                                                                                                                                     048c1920a065fd05880bd3ec638cb87e818827070b29978c154ef1b
                b11e2c5c9aabe482601b34cdc20a7b6c14 00000000e666a9f293a5c6b2431d05e104efbde613                                        4422b3a69f8653d50cda0116bd7d22b901c3b9224d43e768daa396
1262       1706 580f09b74f2433ad2b9137642274ca     6e803fe565b70b47a34b78                     19z2QVybpKacQBrKJq19hkRuVsiwrmzhgA     0ef7cd8dc3b284e09258b
                                                                                                                                     0407c1ada667990a33fc4411fccb5c15a05f769b7d1139224737471
                aadd223fc3b0684209aa909cb4ad85c975 00000000df67a210f1360326b96370b21e2a7cab85                                        7c0440587aa21b93fed63be106aa8bf8168e3b3195ae6a70505572
1263       1707 0730aad3ffc6211b42480cafc63701     d21c006ed78e8b8f8be6f6                     1AvzcWpnU9gx9Vi3BC4kfFuhHQsX39vuXo     9218939a1b64f9bd7d29e
                                                                                                                                     04aa433a23cddd3c0d5ea3720974d777ee9285fda83301ad434151
                bd3f181e9d12d1e8c368f6fcbc373e1fa2f 00000000aa73dd78c5969494dec670aa8ec157824d                                       21779475792dbbb68765a100091f20dc5ec9f69012e261b513ed8c
1264       1708 b649f23a551030cbb6d74a84ea9e3       76020561677e9aeb7f5c09                     1GLsHVCR5GKkhAdCVW6upe4bA7H8yFZLZp    8a24e6a8d58d246212ffc5
                                                                                                                                     044c48da7abd53be25d0b683a26488b1e2222987817a102cf49c3a
                8a48ffc778c49999c350c9f1855e7b314cb 0000000016532fc35ddfa019d8c1843f9de6a396c81                                      ce4fb95c3bdbd348419562761f05428f6cff242acb63d2212a7ace0f
1265       1709 529f085704983c21f8a77ce61167c       d29f5186f2e5540e0bee5                       1Ashv87YMHKfR6HuYvxFEf4gPpnuLvvXfu   8cd88f52d7e99cbea47a
                                                                                                                                     045c59a9286f057de9b9dc81aff67ed8d1ae02d3c94648dad8a20df
                66d0f1a651a54f20846986b454031748f9 0000000028f54de8c6677b1eaf8241804e6d9a6e89                                        2a528ed9c33eb570bd305d714b9a0b2167d0dc5aad780efbcde970
1266       1710 536531635da05c6a571f41f790008f     fcf326049c8c3bb3495a64                     1DVZJpqbrMPn2py4EjhV1FXGteqpsPzTwV     824d2a1d8fc26ed224168
                                                                                                                                     04e36cbd29570edd7454073d4aac39cd881aa8a42cc5e5fea6a8a0
                8ecc11d0a4e6b26bb8875c64f4fd15e9a0 0000000041107cb95f9978f2a7404d2a39f383058f3                                       04372478b9e705471da25d2455f344806165f2d6d91d0b786d9af7
1267       1711 8d79e1bf5fe14d263300c8877ca6cd     bab641e59a4952af51396                       1Xh5LtZFkdgLMvQzNeV2P4uiTBzcpE1ub     503d3e67010ae7a25b006d
                                                                                                                                     04b1d76dac7015aa3656a2893cf7c1ced4b2eacab41300de6951efc
                b98d62f0de38a2ab61cf7452365d215207 00000000a3839a56950197028f59ecc0d1826ffe71b                                       4bf08a1fc11c80eed27cd9db14baf9aa064e247f2cdabc257ed4167
1268       1712 17c35efd1c1df8178bff81da5c7979     269ad92c0e083edfc26af                       1GvXH6Eszrn2gruAbVG66Zs3pArhz7PVEA    5c23b1b6a6eaa8571a96
                                                                                                                                     04dece49a5b4073962d2c97cf04bf6a426ba583c64b02d5f89a80d6
                fb09600d999a67ca11b0e6787356827497 000000009eab2fcd75f4c85926a13257457d8ff1196                                       828a3ad2de299d2513b4e2c39e3f7caf8113dce8bfa01e36b094870
1269       1714 3ed662ab274f4f8cc8cf8839b64ab8     e581bcb21fc1a6cb5423e                       1NeV2BggbNCvm6ndHgeWe62x78N3uEb2pZ    3d75063b00fc0eee4529
                                                                                                                                     041a1d52e98e9f1029b219db92247d9c7fd6e597d80f14a44518f53
                40b30d7a95efa42181533599225776b25d 00000000585c2dedfe6577f81976e567c212751987                                        68d78ffe87e1e4c6460afc90471b7e47f5bf1a32bebc8425927a92e
1270       1715 fa6725faf33c259c7abc3e684379f4     0123384037f03e3858b56b                     15dYMJMkjj22sctHbQZHRKJWHUQbS77Rte     d76b3726011933e53005
                                                                                                                                     0477d76e59416094c8bd930ffcf8845e0b98c6cc13e81a731fda47b
                b213dd64e3c058d41bb3c33a46daa5f2c7 00000000c1e5de7f58365d13f5d53caeb336767498                                        57a638f1473fbdf166344219664c57dc2c84907ad6ac9374b3e332c
1271       1717 1d4789eac67369308f1928165be225     cc4a781289a6fdc22da4a9                     1LZFLEmzdrrwXMLg3SGKet7rgxsy6ZwTMR     e4a51fbda53db2696465
                                                                                                                                     0419c4d55416b86305b71aa65abf2b9853820bd4075382592c796e
                d1d3ffb655f5aef54235ba4ac0c299c2811 000000003a2c245fd89ff480959cdd0a1b6a554dacd                                      516bc115d7749481860d612717acb9c2ed1757a711ac95878a8a10
1272       1718 881b29bbc1637c73740c6c6d6c136       4d648efa763b6d69489e4                       1MFHLEQYPiJMg5F4U7Hc5Y2QnpALqwuhhn   7bb337cc6883be81ff4e4d
                                                                                                                                     04c1ebc3de9f29b02c4aefebc33ad3ee62a994c621940cbab4b2b12
                dd25d20d162488ad354e2034613173804 00000000555b7f7c0400d762e8665126d47dc6d23a                                         f2daa301b192bcca9a3f333121cf3b8f46f3e2fbc4cbfa105f7c3b6bf
1273       1719 74cfdf51dfe51c83661ed04d4d32af2   9bf785e836c7997295da36                     14ZZFUVoNyXPJrssTgNfmB7LrrpNeSotQx      9c60fba1c475f494e7
                                                                                                                                     049ceda4f122be7a3b0d61176a6949f709fd13634fa4b7e68d16b27
                fedad63d3406fe79e0307eca8e9542733e 000000009d2c5c3da2b431430c224e45d6f8ae9f99f                                       e8cc8100eb53b54ee64c805b1814b1966507b11eebc1e7d58abaaa
1274       1722 e16dabe9f7b605af62b5b6dfe95ddc     883530749328503569fc9                       19gR8v2rgiFxUKu3VzgCazApPzAgAnYy6D    abc8a0937ddfb05c9eb02
                                                                                                                                     04dd97981b0058b9c379a31dc14bedc89e77ce893629df0891bff0b
                a2d7ce22ff22e5bf423e688c1886bbd040d 00000000bb391367c0d16a54a7430a98a566ba9b7                                        fa0b779b66e2b776f582b7da0a31e0e3b8a957c97045f94fdb6d781
1275       1725 33a34686b330c42cf96ab318454ca       38a49f9876f3c90006f24c2                   1CQUir5pGvS6B3YRpHCfZDTdBe6C43Yqn2     2da28eaa594ca868d4a2
                                                                                                                                     04516d4f6a89b4b5896f69831d63cf70fdc3b917549225f9cb80e0e
                e03c5c9f72fef45f126d70931c71a6860c6 000000003e26867afdd61814502ee0873383d89213                                       ad1898d8b3e803b0dc5fef3fb80c38ba90f2f31b565eebbcc359d9d6
1276       1726 d8d45d79a30b416aac53db610b2e6       f7aadd6ddefe8d5c991df4                     18kXgPTFP5nmFbCfzaCLyAAiW4yWBVnH5d    82fd4b8cac1fd5a9bca
                                                                                                                                     0442e4c30e80f74627ba970ac53789238a08bb3cb62aa52674d31b
                e660f902430a266ca3cea7ea8ed42c8468 000000000dd72e26537ed7e97d2fe5d0ced050b355                                        034ad0128a475385c912182fb8477d46c2d134857227f994bb9bcff
1277       1727 477c71b8ae1630e108b0e4effdb6ad     cae9550cdb19ddd80dde4c                     1GoEAd3BdcmtT8bRLso5K6LCYqQ4pxoP9m     010f1acd5c82899d4b5e1
                                                                                                                                     0468d5fa8800eb31467d5570022817776537f03f817e8840325a3e
                319dd1588bcec8d37fe1c985b6c414b1aa 0000000008f9fdae1079df095d5306ad0b1923da74                                        acb8232791cc2492f1bf145a6e94e5cfb962ca769e3acb853d24ead
1278       1728 b01c93d028af8f2f833e1f583d9017     565ab613f207ee1617a287                     1ByAsJn6gyPkp7XPfvDn9xM7sbdy9M6i4Y     7955f7abece2dbcfacc44
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 73 of
                                                             913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04e3fce19d9d2775f0d7130761d3beb19ebd7565bdb84fce8dbf8bb
                3e8f4eab28436413a059b351beb6b92695 00000000dc9d18c2d104934b4ef2cbf5827ea7be47                                        6abe0fbb129050fbad9198c2475f449055e051e1a14b85094dd5e1
1279       1729 8da96de15cc26ecff4344a819cf8df     353ea4d27ea34b9fc86569                     1KhBn9osU4YGV7FctXZGEQpwvRNuQKusZn     876784991c0ecc3c82bb4
                                                                                                                                     04784438ef9f59de7903bf60e2b4ca50b5538c1de39cedf331d0704
                12dc1c164f217f368006346a4de3bc8b8a 000000006887ff71c96202da488a0052f79e4c03b1d                                       81450c5a0bbe000eb43f5f5a447be6f501dd73d408a397a445bac37
1280       1730 356e927104ab19b9a77feb8aa5a4f2     098bccbd6f80b9c6be7e2                       1Gkn8QKfKZxcpstRkmmoTYiYocdD8qjbgP    8b84b8230555a2bcf7c6
                                                                                                                                     0400a3a070299a8727cffff2e69f317f5175cb4750696283a6105736
                84cf175b32498d96a2dc71139429a7a2e7 00000000eb110fd65125802a2fcd5d1b68fd6c77a20                                       de11ce15b6b7ed51e9aabb45a61a4c8fa5215f35c5596c100d0199c
1281       1731 8f0d80e85da27df63f6441714eeadf     19c5c7a4e11599dfa1a01                       1GMEjAX31PhvcJ6JobR1ak2Ss37AX5n13e    bd6087d028d7924e135
                                                                                                                                     040feb6ea8c9dc362ae988d7940e8769996dd046d702c911938ccb
                d10426a1cc0fd9b92a5581fd709a5ae7ec 0000000025de8cfd005b4e2e485ad0838870d9158f                                        096f345fac11ed81854dd2549d22c61c0c4cc7921632d8aa56c5eeff
1282       1732 3553d405707035bc4682a92b2db684     fcc350a3179e469920e3a3                     1MtactF3p9D4GRNmnR4vSQqk6UVHynW8SE     21cd3a9992ef878a90cb
                                                                                                                                     046c63ad8d9c587f29d984f655a622f792fb6ab78a3341034424475
                6ce16e98b9442a868aa7bd8d8e4a3cba63 00000000b657947b4fee40933358d97b9ec6b21300                                        53ea820b3168d5c15e77502a25426cfcbd6d0d71a7a4c75c6ee638f
1283       1733 7530f365c13ac592d7757e92644e37     83d1346fd5e0607d2c5941                     14NvmcsMQsMmmWkjYQz4XWKFYFZVvjtwg1     963f3a47f299a2bc0430
                                                                                                                                     04aa025911cb13dc46623605b1811101c52e05b3cb031b3bdf9afcc
                8cdd1d46c5fa7cf75b2cabb4689dd535e83 000000007f6d461815d7d53620358498e179e846a6                                       1a8c91f5c4f926d4973c603dd98d6fe57f2f7e73632779a0765b5bf6
1284       1737 38bc265cd92aa7c9ce60d0b56d1f2       6084f2f6239c5e7a3ae9f6                     1BHw76ep1KcW1HoSijwqiETcaV8BY4n16     7c2a9aa9d9b32f956fd
                                                                                                                                     04400fd1b769b4120e3a519ea00f3d28c8d1dbd0ef0594eeded488
                c81461c1d237280d5b56cc64db589c0387 0000000046b7ed5890ee696b81606e98bc97481ab                                         44a8047137f0d03756c6184cf19ee84ac9b2e25fcb3b04847fed5ca
1285       1740 020185bf248d7bcfc80c8b8e689866     a201255721cac2f427d6b15                   1BWbtA3EyiQoMDamh9ssLCNUcSsm9QGEdF      a699c97015810de9997ee
                                                                                                                                     045f738c84a3ecd8bbae4fd91a32873aeb66a2dc1cad257757ea246
                eca905c448e1799c6fbd562812e99ca471 000000006218458103c5aa28f412e6d56bf660eca9                                        b73f4ff204099aebb421a73a3e93bbf8a6311e241ab1f6aea7757ad
1286       1741 5aaccc60e3d0ee45dcadf44d41b4b9     74d0e53aa5b5916f08de68                     121Ync8LXWKEzy6tn1C8nkuL8FkoWvxDqA     b082f2fd72e107a600fb
                                                                                                                                     04ee01f045a88517aea26afcbd7fbc07ecd2d1ccfe8f9d6b2141ebcb
                36c3de21b93dc116b443b36b10e2f012bc 00000000fcb88e7c9e4300f89c53c2c1bf547335e2e                                       8dc9e703d80d6162e43f18e88ff919779bd3c9ce49457c06976651d
1287       1744 279df17847f7175c8d104aeaeced22     dc1d88b226717dd2c618e                       1H6acjUkJ7ME5jeqwumgoebw1ev19t3ovf    09abe5b98aa1146be74
                                                                                                                                     044ffbfc28642bb8b3d0787074539982810b350d1c0cc616a20318b
                17b9dc938bcf242bd27880e4dc40e8eeab 00000000446f4aca4f8a35100496a83d97502b3512                                        d89ab6502b6736650fd10ddbc4e0f98f40ac8758d07b3f68ed9ac03
1288       1746 f0f09a4a38090f302fd5d3c56789f7     9ed1301cafe7943d2dfec1                     16uNYngGQS4poxHUqyGLWKPer7dUsZ7gNj     27acf3cafe65d2ae30f0
                                                                                                                                     04d2a9b91662db0a1615b3050617e20ef863727a6060afdff4036f7
                15edd0f51d4357458efc35f70d1b5ed35d 00000000537e9a57c4218c609393dcb41d415e998e                                        d8b51fcaf229a04b3d4d6e676a41016041ae5779e286054486ffab3
1289       1748 594ef94b81f92cb09032b5bc4f4a94     e6c9081a4815fab60bd2b5                     1CEzh7ZVskcsshDJnKHdpfx7d9ama5Ku8x     f244fece4a34e01fe366
                                                                                                                                     0439b805d696d31441fa4a1b579c989756ae93597e5a31568a6155
                4668ef800093828b7f5c70d5c6f73f7b76e 00000000972a2a2e86dc713a277acadba1620837d2                                       9402931ce9eb2cb9f28a880abafd36c1c00472f5da9523c3a157513
1290       1749 f90af8b1faff16c4ea354645d43b6       b9855dea844ad81e302a53                     16iyKQmKR4FhQfRz8AinujZcrDFoNcVsCq    b033211bc4312678547b7
                                                                                                                                     04583656ca1179a094262d8c2ca89c39016e5c8fd8502efd547a1ee
                46a91454a7b1cc225d227b4afbc8ecb6fe6 000000003fb07cd6b88c2d72edacd4c9d168fa06c8c                                      9bc92da2a3bca3cd10c9fc57b0bdb92a9745d050d156518124dc38e
1291       1750 a4bb59b8867594bc3793edc5b8714       9859cd51a9eb593ff8f97                       16q5mthqBasSFCMqLYh3BvxQ8KKN2y3PnK   76e3a74ef45179c4b514
                                                                                                                                     040bbe924588e1158f48ca0b6c821570d746defa80ddae79d4bf93b
                3be1047ce87cb300528e0f5d5b5caa27c8 000000005b5c1859db198e9f51966a1719e53efb00                                        91779e7f4b1b89c42e6fd0718718c179ae797d75de20568b68ecbcc
1292       1751 4b067f2088994e7cfbdbfd90700cd6     a3ae7f2d5489bb9e9db1df                     18hjyJMPe6oAQdYtnZeFySm4aM5u1hajrp     a5b6ebaecbafcb1dbed2
                                                                                                                                     0438a04eede65b860fbbdbdb4659e2966c8be8c39e01eb1b813e20
                096cb85a3a14b7d6eae290ec5e912b30b4 00000000f396ab6b62ba13ef214dfd15b1f17062da8                                       22ae6275ac5332b8f010f7f64e3062b1e641e3debc98a24b900c454
1293       1752 3af90e2867bcfd182728cf6ef60526     d99742d63bbeeaa5a6a3a                       1AnPASBHwXK3uaPmsVy7Wrp8Vee9cqt7x4    6485c3fe7abf4d00d42ea
                                                                                                                                     048576dbcbbf82f2cd246d521450d3c61617064d7b595e9473c66b6
                77caab8db630c69659d3bbe5994e905b4b 000000000c6bcf9721175a9eac5fb5ef240d9fa96b1                                       66b6786b186949941c1d9e0087d18f608b618af8bfcee3307366d8e
1294       1753 f14a5177c468ca1b2d59942b28508e     ebb2ac30608788c055c5f                       1NKEP3jt5yC8eFJa74c5qKKHydTzB1g15U    814587f802b1eeb55463
                                                                                                                                     04fc35c54086ebede06dcd8339a41b6c3ae89dfc71bbd68b7926840
                0b9680d3d1eec02c49c369699e45815cdc 000000001346de321c79a533dea54f329d69acced3                                        10ba2f9bae7565e1e526e50a13d7fbb708517dc40c715616008372
1295       1754 3f17e19cbfe5d04fd77a2f82c0007a     7153324594e6b615775909                     1CWkvFfziih3axLAmMcSweQnLF9D4r3pjv     aeb994cf5121dc01c2bd5
                                                                                                                                     04c87ad3ab8d9cc918cb41c7cd2a10052b1e4370ad15f65e087e345
                9bcdcd25b2f9a79faa20994ededfdd7f638 000000003a4e4b9193c3632d820ba93ec30f192c4b                                       2b76d6b1a3ad0c93768ebc7a159686d20cc4e37709fe4eb64d60b1
1296       1755 04feeae5404f3a35d7394308c6632       d0be902f6304edeeaca9a6                     1PyduNsX9DPzNAN4z3piQPUGFYXRcbgjoP    eef38eb80a903b2cfe5fb
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 74 of
                                                             913
       A                        B                                      C                                            D                                            E
                                                                                                                                     04622699a143ac931ec758936e41764f433e49455c7ef18d19c63db
                3f7637079960f8a5d21d8748f5f7229f2a2 000000005ba792c43083919a3352d96da39563de6                                        ca62baf7693b280e75ad397e72422572d2ea8d9edf46c816bf86ae7
1297       1756 62fb372208a41cb7df9332a16f074       553a660b929071f90eff728                   197gcQGbupG6uHZQR6LUYo6VD85yu811vw     2a7e1dc8a0664ac604b8
                                                                                                                                     04b0354f05b6153df8c4eeb6663f4826a7e5bb257f35af16127fc041
                9a4897038d4bc10f7a941c889feee6be55 00000000f512066d0e3b2d3599420092efd44976a8                                        1c832fca946a1b4dee75fc92c51c107f371b53716b82da5ca7094bfa
1298       1757 5b551a21b31e4a31a960e06e359dd1     2cbf4d335beb947031e891                     18iaa6rD4GY9yk66Fg2eisDauZB1sWpNMT     7875e545722f811999
                                                                                                                                     04a3c71c9e8d795d6965d18ce4d16a81a8b9326c86e1d01f92bf8a7
                b7356cfb9f77b317c171c5354c3e97dd2a9 00000000fe47c494b4ff5393c885888f6e1b134c09a                                      a17684f349c9bfe68d24ec08258edb5a9320bb7c860c62abbf0d6ab
1299       1758 ec9d3df3763d657241c2c4dc752cf       b42e06d40bc795d9d9ed6                       1EWNM4vW6k7ZdwyyVXnQ5rNUpM7BRcPJu5   768b139ebc1c70824a02
                                                                                                                                     041c337a1aa8726ef5effd2e63df271e50065fd6607824544d4f708
                11d2a529da8ea99235ba0edcaaa0faec2b 00000000d52d9d0b6fe6b9ec08096d3da59c3dcdaa                                        2c96259aa715051b01ca7a688ea42b61593837aaf3458eb610a230
1300       1759 88912201fb7cae0944b72e9990af2b     2e29bef2dffdfc905f5f7a                     15tgeJ6zAqi8XPXpeoMU976PGU65sbhDem     bbd9a8bca602ce40f94c1
                                                                                                                                     040c6e8e281ecfe2a865441437cbc106dd89804eed9927397448b7
                a9f7c368e35ddca8fa529fd467475716899 00000000e98eb630ca32444cb0621dea8818feea90                                       ca8d3ace0a062fac961205b38176db9db4320d92210ec5cb2b17a2
1301       1761 164162fa1b9ed9820d8e12cea8817       39296ab322fc6f283f296e                     1Ay94cDoiswLSC5xDuDAcRdJzWzo4v5z24    e0c5f982bc75b0f5791956
                                                                                                                                     040f583d37db133b29da27631a4daa61d41f2e27103c97c28949be
                58547094badb9e0809bcddcc37598e1bb7 000000007d95532530049dbbb1aea78bc0d0a71b8                                         e82eed621417b1a5c119f257349814dcb5235e911aa7719a09b17a
1302       1762 8cdace39a991aea3a2afa4de6c32ed     b9f07ec8871ff3faca8c28c                   16KNj2Etqe1yFyXc7NuPDj7LknjbZfNFfe      8e7a3400ac6d4d05763bda
                                                                                                                                     041f9a80e858deab23b790ee61c2c71d95f01b8717c4870853c36ca
                35c8a864b329faaf01a4062b7ed1b4d2f2c 000000003db92ea2d744dcb2a7a3b54a3d40496cce                                       30c7402e388c9a5043a80ef96682d998c7c457529b987ad5202026
1303       1763 d739539572b421879b5a705f57650       d5a166ef5a1d328300dffd                     13nGhMjkvX4akzJmReM1sKo51pemUFsgnN    35fff4c349874a8929cba
                                                                                                                                     04632fb0a59d6ed270fbde33a80ddc25e0f4cf549c8834bac619407
                3766b5371e8fde91830be993775688216c 0000000016d9d08f3cf31549e6e96689a9e3444e90                                        003b090dfe4c1c0adac35a7252090ddd6259888ede83f6d52508d9
1304       1764 a53b6d6fcc0b2370ba952002e1da51     9c8682cf860f2b79dc2e39                     1FqMmTWMqsFvAyK4dL9uTqn6pWjr4rSa3J     1700d36f707bd805c1ae9
                                                                                                                                     048b500d2aa3fc687a653a0b853344ced32ee3f10b526b532ec27c9
                05368f1bc03d81d46bb01c5357294633a2 00000000f0c08a990808201c33ddfdbd066dd970d2                                        bf0b66e921a7c6b739dd1272b9b4070844a471d56b5f3022372aa8
1305       1765 623de448a54f3e93d252add6650a6e     40542bb9331e43d7016bb3                     1PMdqmFzKQHPzcgjZgJY7F6swzcAEoFxzT     9dfeee7914ccca73c7225
                                                                                                                                     04adcd9ffbde2b42f8869646e3b63867c7ead2aa81dca37e18167f7
                fb41f2d0c8f4d7784cea78a24147fefc9ee 000000008bff18478663187c769ea567d1e366b5b6                                       16950dd668456498e1168fe0d678a52a49db8a93839b1c91ecd28d
1306       1766 7cdbc91c945aabd198d4b4000497f       93b820f5a195e1f851521a                     14GBfiGDtJe2WbCrNcWrZv15BEkiQG33RK    36d32dfe1e9bdd0c190c1
                                                                                                                                     04713720254c828204b6687a7ffd40254cd72120c8c3ad761ac2d20
                ee21f6c43e07b43fdf21c82c06c1cd2fb97 000000004a48edeb998d77a0ec1c558230878ad0fe                                       d90250c7bd66fe5c3ed8c0454db9ac0eb9f3149d63b722ef0264f87
1307       1767 02d6100daa2c744c1135a12f3ba62       24ba7f255d5bbc344570e0                     1L93PrmKZM73CFPG6c1BPqkvyEiF4i1mMY    5da747eb688de8642fcd
                                                                                                                                     045aabf464f916defd2e7a37d28183ef218ae15345205318fcbb65b
                ec9ef20ba0657437c51c960dfe8552e862 000000002b55f8cb48deb8d6b7dc0817df9849a7e2                                        3a97fe1765654fdcfb52b280f716e50c75e5e690aed527be3f72a09
1308       1768 4298d17d72a3513d910d8331020c8f     080d9648979f0fe45d2853                     18jXySuJdqiRB2TLsywLW5RPPuCv8wwEGs     27da7993a86cf042ab1d
                                                                                                                                     045c4720b9c8392d4c21736f9dcaa1ef6d83fcc381ab924913da3be
                9fcae3358a09480876212cb38e4d76b47d 000000006947fb1ec7bda93f3bdb54372faaea3938                                        0560c7f79d3f92b5283cea88c5bed6410200cfe318c4f3068487d23
1309       1770 7d4b9ed9e0c9454dc9b5c0f6b8df0e     07409c6c7cfa236da44c8c                     18dNqSUtev73xrzwKWV8u1yBTzYTim7wmw     e101b8b0e441b21c7c7e
                                                                                                                                     0499d5d3fc05e8b3ed0d55aa1635a9537a5588c7cb5d0c6b1a1aea
                f5e8623d54c013203e0f8355288025a4a6 00000000a5e1552a1ea5e75e7680eb205a8fc32849                                        b3084a750270302a06404b04d7bec8683f21c761e38fdf25b1e91b1
1310       1771 bd6ae02eb59a403818959882ef0c53     d4d61ca9826935e2e204e2                     151aRDYf1aJC9M55ABa9iWob9ZUGDtGeKw     b68ddcaefc51e051f6a05
                                                                                                                                     0465aa6dab9ab8d5331afef44a369d761418d96c46d41939eef558
                42f64d9dddd167ed5ec3041d9ad7afc046 00000000d79ca1994b80322b944426b607c9729f26                                        ebfb6a55290b98aea7008306dc4547a00861480c8138460431a581
1311       1772 019f122bfc34f03e2de718d36e8b98     51436a7a87a1cd1048ebfe                     1Hk5JPZ5rWgSzFx6chU8VSAxqe9HRfpadY     e34eef7801511930369006
                                                                                                                                     04da56ae8df033fa46e12115cb597de61d72a03c6707bef377b5afb
                52d723c63d0d7f00e3d7ce6f024cb9c8802 000000008a21a11c739d3aa4ef2538253f229e196f                                       e8d73def290308b85e53dc20d4d3877c0a445a884e8248ed32318a
1312       1775 2a336ad6a315ef99b5b8626f32639       e07a29a0200f18c6cfebc2                     1HC9xjD6wzU4ZKEujvjuDRf9SrQyAm6Mys    dff527d866e0f5dd2ed95
                                                                                                                                     043ef9f0b0f0c801d8ed400654528431fd7ecb38235202667fff4183
                e36467b3e85ecf3b9f0604379036047a99 000000003944d8d27be5a7551be4360817580a9c8                                         45bbf8c36b411b12d092d77dba7025e2cc831006a2ddacb84115fba
1313       1776 7ffc3d4c2da4716ee031889440658d     a7e24fcd4bd6c1cd3df792c                   13yyFSsEmSfSYRo5PCBnxmcMt3bNukFeoY      3735928f3d3fb1f5fe8
                                                                                                                                     045677a13fd98da379d95d107d740f11fdadd0a0e7eca70c5bb336b
                e09b0237f36e1f71f38991d35a21b2067ef 00000000963c8d5b2459cccaa6989d10f63eaae0c3                                       d58c0708e617a88bfc012b6001f93dc3f359baa3830692740f13cfba
1314       1777 5c45521bb973183aa7554b4c73427       4366c451f2d9a2953484d3                     1WuS3kwmNLzVbzAZDRJHBZqptT6C71PJw     f1976094f82ee90371a
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 75 of
                                                             913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04aab099cf80a7bd35e48cdd52e5baa5e7de055aa998ce5b19e5af
                861ded8e3b1a39596052872160ceb058f8 00000000317b4bb991241794ad06039987459a82d                                         b6c3ce34b5f5c33fa600184ce750ce2f2d8e908cadd734704a1c112f
1315       1778 d58e22e1e1ec5429cc918a4a0495cc     7ca05b2da9282e93b475f3b                   1M1rjkmnkz9HEGn3d8BHhiTkmUeDkwsGwp      d5ac5d5f3d6b7210d272
                                                                                                                                     04a9288b5f4bc51ed4e65dc5043167c5ee4588c7b924e821115043
                577d06c9b92ec1e196e65a0189b2ab9e38 00000000ab798ba558d898672adf688356cd75fde6                                        45dbc211e4048ed831ee45dc4be5884b9e284dfb1d3cb1b4caaef7d
1316       1780 3e616360bacd2a3e23ab8652f6a189     7f5a02342b196ba915fcc3                     1a9WfgU5BC3E6EiZZwuh94fNkD3cnDLzU      3c7f42c3ba91441906fdb
                                                                                                                                     044a666422733f9efe9545ca1aa2705fbc861b176e741ff2940e9bdf
                b9dda9b54e397403adac04d6a3185d9cac 0000000026c7079d0d3839cc1071227ae16a55ee2c                                        851448ff4bfaa29a5289b5b59d55b77fd0af2682b316dac26244ba6
1317       1781 8e3dbb4185dda3346b0c9913b1a73f     52a2360bdd39c0774f0ee0                     1GQjbtwSZx6NWycLypYtM5kcNVVm5UhoCe     de7d4b396ffb235cbb9
                                                                                                                                     04e9e656af3cf23a1ff998fc83069d2075a763452e50a413cb070d5
                f420bd0b7ea1e2d877dd75eaa81817ba15 0000000030953d7744f4906c21c1ff46cf091359331                                       bb3dd50b140e5c8a5bc25101b24e641aff95b572416ee449da542d
1318       1783 9b7f7237af6fa00f771fdf961036f7     9e0b0e42e07b11bffcb31                       12zu2MSTfRL6ALy9YJdxZ9DToBwQxTaWhy    ccccd5b2ef867b5c57541
                                                                                                                                     044d059e143ffaa930c146d20a20d70d22251b044376e2388515de
                85b79274d5bc2a22d1255e71af7c7e0023 00000000c8b50f874c15e4c264544fa7488e956700                                        4bf2ed113e26ca81a1d2785ce38c774741665fb4727432e92c1ff15
1319       1784 e051077908a0d9447b63f4f32be55d     bfaddcc23402f3674da724                     1MguYSUKFXNGMEKdLhBqtZW1w6CJDq7JzN     d0e3590b092d7477526b6
                                                                                                                                     04698edc8522c2a932318e2b1799dcc73e205300b85eb8be21983f
                336ebcc147aab709311ad6b860db79068d 0000000019e19aadf5f1ccc33809e8c779c32703f28                                       14cff00a524e23771f0935c2047b8ee5c521667778c3e908404cd0e
1320       1785 f3589c43582f7459a2bae0cf6606d2     e61200b7a6328d05950b1                       1NbrE4u6zLUqDKHG9fMaAYqvHhW1hdExAQ    b2ec4bb437bf67a5ef19f
                                                                                                                                     04b334691cc8c31cd2493ebd5551e628206a9b4b04d2d7daf67923
                ba301ff5a8eaea39d6975af00dead0e931 00000000d326392707f91aea4c155dd4687fe459dc                                        540aec6b8fc98354fe4d36feb7ff3006a4f19f546ca1f80a5e7a1213
1321       1786 a70fdb61324db1c43df9100a1ee223     9016877c50b85d82049b7a                     15US9FBS1ZakBs9F8LAufghBRyqAUnjfVU     5fcb493a29c5a3b45298
                                                                                                                                     04b209d795776cce58201e1ed2c3fd19b574d0dad28cc15ae42bd9
                e57ac5a1b72219c29b69452cab0c2ad83a 0000000087bfb8261dc2f2d7b780d339455653078c                                        eab34ec06b361dc97cfde21ee570aa96b18f89056ca1e46dfdc9294
1322       1787 8e2fdfc38c91fa6ce9b1c8fe2652c5     e4adac50eb7cc5f4f4abd8                     1Hzigyre5S4Y8SXXLNF1z2iuX9CaibD5pt     259649f6b8d7538cf697b
                                                                                                                                     0452ad929594ddc978043956785cb42bab8c723fe9d05cdc8045f18
                7b7393bd8778df3f51ba189a8ec140a17d 00000000435237ec511b7921fbacd58e6362586ee6                                        f519abf1a50ae6929fc60e9d6ca3ec722892e36ec55299a6887f901
1323       1788 6bad23a29e3772a8366b950321161e     ed114525873e156bebe671                     17ezoy9yKiZF9PHYJCbm3tEH9hHHaHB8VG     87d8f868a6d907a8df74
                                                                                                                                     04f164342fd9b804f93445e869211e4837115768196839f4e749dfc
                96f26c354ff5d553d39ef466193fca54de5 000000000d3fbaa25f0227c92f29637a5ae5c86d3b5                                      c3a535416bbe0f7d5821b73963a1179cc59c138034a2895fd274598
1324       1791 653addffae77b12825af01d6ebe73       80b4501c36ac81341f375                       1CFhaHNiuL8uMRsvkLwz6T4ach4e3Qi23p   ce6e4667927d5c4cb483
                                                                                                                                     04604b25008d9c679c7b9e25ce07b7c7e9415cdb8cfd3109a750f10
                b65e925ea15d9d36b0afd6080ff430a0af9 00000000b60006aa4228517957f825de73774ef378                                       10c852a8a180e59fe24e879d9a6fc71ec47b2410d44b618b96c505f
1325       1792 2ea70f8711870153a5078b3c26d8a       ecac7aaf794491c0057326                     1LzivgKhYiyTUVDN3vRWpgcRDPjc4AzDQs    53eca8225c9e0e758445
                                                                                                                                     04f3f15f5f0dc6631379e78bb96747a7e87fc15010c74fcb5547d6fe
                65f8f302c2e17e16e3a4bc679a587633e1 00000000a261e79d42b6b6cb44caf88caa09688b4e                                        90b214e001ebf010dfee001ae8f08ae93b13ecfabe94c4860a81425
1326       1793 e54579a300264936402ce1d8d00c72     945230f725a5d24ef9cdc8                     1KTB6yF68SLdwLuEarWC1Ctwh3JbBzGYav     88be83449e89f7ed57b
                                                                                                                                     04daa2fd460681c644b4944f7979163a9157f5a10589067150ce5d3
                208ea1805b956c4cfa6a1164f48b2460f9e 00000000d12068880fc7112623ea833c31ebc94e7d                                       47510017f243587eb5ef327da68c19c459383b41b0fa512485837b7
1327       1795 15ac73fa253bbd99d212da2ed5ad5       61e474fb86ecdc6f963230                     1MUDBv7Ao5Vjnh2XWnRBbaL5hXXyVMMguk    c19244f3d309d73a76d2
                                                                                                                                     044118dc075aa35bb238c38753cd1f38eaa72b0620a11ed7afb95a
                94b5366e663e586bb6f591cbf5e3d780ef 00000000e655a6b283f0b716725fd5681aa41b08a6                                        6dc793128b95cb8618dff1b92d9cd19edd2cf3fb9ff415820cb55e99
1328       1796 d07cef6a43e4a18c41a4da85aacc70     79d65b1564ec8515ef45f0                     13tULPcypQjFFWPhphFNnzD357S8R1335S     40416735ccb46028d33f
                                                                                                                                     046e4c7f9a78c0ea6b20a3accbb0aee7d41f9e2777244f38600b3f2
                460b1094ab146a20e7c667be957b682cdb 0000000077a1b71cb25955f6f73aa3fb9860df1f98f                                       067272f281e7ba7c7470362bbc09e2f92e73f733525563c34fd79a1
1329       1797 550df6f0a242f30b17de4ef89091bd     7f16d295fbd843c61cd77                       16rwTW5mda6n3YfNhQSqNFqYPFwLsHDSvn    a5d462dee5e837045cee
                                                                                                                                     049bfa50658b24462af9d24ad6e1ad7da51097c26d2cb868ed4f5f8
                de2b05d03485778ea6eb28c5e4b3b93d9 000000006a88eef081b653d0bc7cbc7296c7bcf0bf6                                        4e74d3561a100f990412aeb82f167d672da21aab6ca8e059e3e0af
1330       1799 0d8ae64e2c5c5432ae24b0933f7acfe   0c0c92586fd4d6a0c9fae                       1NBBaFqm9avr82G97QvnsZjJ1wN5Qyh5Zg     8dd4b29b741bc6a689342
                                                                                                                                     04afb7fb27c1aefa2ab1b4e3a0ebcf734c9234de732aebdb1998590
                70f2708d62f2d664d28fd840be6019df316 00000000046d4e2de13c9a31dec05fafcae393ae7d                                       1afcbecf9184fcaf2d24656581da88ec59eb22c0ea814e23b161783
1331       1800 3239defdd0c7622e050bc75118965       e773242abd4db47e9e747f                     12tvbGeADbrQHpvwXc61DKKYCiyDqi7EW8    95e84c20b412eb900616
                                                                                                                                     04a1d076154ff52043947902bb2049d3de3cf62a91106492c050b39
                675988d27196bcef77c383ba526905fa9d 00000000c9ccddfd2f3e45036a8d04fcc3263a83b82                                       974efa1787810871f062764c7920fb0afceaf30dcda31c0b5451ccd9
1332       1801 c7bdaf3b0c159dd48095de1be1b94c     b4a9fe134dc1d8c7ef295                       1Lp1ShiMm6mBacgjqnrx3t3W8NMnwQmUXF    f1853e80aaad7ecace1
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 76 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      044b66fdf2c047de8de1447c57ce058ef13ea7ae332ad7614c86bc8
                3f918f708e00f8c5deefdcd07502691f89d 00000000d238b9599d98265f4313d8d57662bb8f8c                                        a7a95b100ff7da26542926ef0e50ff1fc65c4c00bf6aeea37ac21451
1333       1802 7f48cdd1583a2a76cb22f3edca9bf       51a2c6dfe54fcb847194ea                     1GqP9wWxzXr2ATgnBVFjaP44LF4D5qq936     3a550bb9900eae470f0
                                                                                                                                      04d8f85d907ffa9d8fd097ca234bd22a000d8ee85b211c0c27f8b57
                775a72f75161cfa0d4902903d9ce4eb4f34 000000006463e5ccebec857a449bff36431f4d02c56                                       a23eac3f92f6b07cb6bd95ebcd712358636c822863bb23496f8672f
1334       1803 387d4fa7368b413d2f0e9a6cd7ac6       c38aadce6ec1a37c75014                       1F2jPmcmptkUsEGg8uBZ2g18AtqmXSqdfw    10b05c654286de3868ea
                                                                                                                                      04d8cad25f511dc5b19a1ca9a86d0916d3f0ee2bc01300e4088c338
                0c0b4d061969b9ae5f28899d0d9da77716 00000000cd9ad78b3ad79a03418becb9599d82e676                                         fe7f391fafe69d13936a51f0521f07318ba0607e29f4038f7db280f1
1335       1804 12d3124b31fc99dd519bb6f15e8090     b0baaf161eba3c32aeafae                     1MQ13bqizx1SCCjppEHAdFvd476zScm7Bz      5df4ba686b51bca0d45
                                                                                                                                      048cccb72b1637b88ddc7e1923d39cdfbae05abe171a8bf9851e605
                a03f68569b73c1bbbb3f85659c3d163b35 0000000001c93a0932609054f9b74426ce2b83a216                                         3a0767ec45fe2598603dac0b728d010ad55e5e8139829d489cceaa
1336       1806 ec72478abc45407ad207cc423883de     09f8bad01b0f0bfb28addc                     1FG7wy8GLBfb6VMmUrCAVz2bZoj3ZEW4EK      9e491ebef88c13946c15f
                                                                                                                                      04c721258f8fe8c03963325542351ea93476fde4894b9237764cd92
                f5768fda81b2cbab87f0341723d6b6c7b93 00000000ffd7ae8a525d0083ee8384e13a6cbe1f12                                        de178f155b0589320a155aae12992db4412d92a41285fc232a9b63
1337       1808 6e75ce3548577f5ceabbaf4194684       18f9ae26a637fbc2093a05                     125rvNCGC7uhQHj1SCBfwo9TVtvkoaHm7i     d547032286aa3a812142a
                                                                                                                                      04a634c79fb4c15da4306a16375f68fccdf99e24519fbbf835edad18
                abb23470042419e92b1feaa1657464cb45 00000000d648126dda6e110d9b04870bcdb4063eff                                         4860ef3b72339daa105b796511a8104be47e947698c9a166401a1a
1338       1809 6eea842030e8689b5e86963c9f0d70     02538d84a1212208feabf3                     1GBXngkC6KSboF5zZQxdWdG2QRjLhR8nV6      7253acbf8150f1309cef
                                                                                                                                      04916702287d798bfe6f842f8a05b72b0cf5eee909bebe3d1930f3b
                a17fbf35bc78baf4d2a73ee2e8e1ab2116 0000000047d5a0870320bfe1a147312bc5a042d8e3                                         aeb5a1753dfadc0fe014d18e31e7f9e0c415a99683b81e1ed717d91
1339       1810 7c6eb8c7686ca9446fadc67406aeb9     e25dcf1bb72b5a7f23ac65                     1FMFz92Lprb49E3GnPLcQRvU3yUapx76fW      f326dfb3fb0bb362b303
                                                                                                                                      0414d93c87fd39b9fb722cfc27fb73d915d83b42cf6037a6cc086637
                af97d8e062771e05e90e465a9737e56a20 00000000e04fb2b1746560fe55b178949972bcccd1                                         0693fa866ab6f086cf527cd3aacf8c59051630f25bebb91fc06913a6
1340       1811 fcb2604de6b6dd0f646f0bdc693bef     0d40474138d00f67592115                     14KTLEerB7uWPYZ5KcsxrJZwhFUDVwX9ZN      95263ee9a99ee1b5a0
                                                                                                                                      04c644dd6a13ad066efa8db9929dfb3b9149478c707b7dbc91a461
                3520af279d508fd85982bd27341329d0d7 00000000fe2351603896e6e3949ec34bd4abd89af0                                         91e72e3b9519ab9b806e1cc55fc3a451e5f953f55ee31d02ff2b7acf
1341       1813 08e4004cb0d8ed74ed163091d5f435     22c8f312b943b542d1f717                     1HCu6T3vGKDbj8mADKzkdPJ65895eZHuRM      388ae4c8717447c53b9d
                                                                                                                                      04b432ec5ab9e5dd7c003d2cd93b86e434a7b8ed589ce97e2f6bc1
                31530e79873bb554edacc47f9cfa56876d 0000000031083eaf072006f0f4a9d056ce067f886ffc                                       96f976925ea2697ff8e82984bf2de20f709f259bd7998cc8916396b0
1342       1815 7a7eb818e788acb5f89c6e6b627ba6     260be7e8d1512a720996                         1ATK5Zs3K1BcsVAmP5js4rcW7hPRh6Ui1J    efec9eb6434373dce776
                                                                                                                                      04b9dd51cea9d24ef30e91ee35304439f1a70e59a76f373f26029ae
                538b3e96a4562df5a626215924f3feda59 00000000feefa3cf0b442a9be3687761f4b231ea761                                        c9dbb6d94e4793be28931ffb43ba6de8e728c02a2bab33c6d52174
1343       1816 e4bad8c7bcc5e044bb4b00ff385ea9     e009f36650e7873301e78                       1JYLXNuxCDkygEH9ZdGJmsiLZfsY6XKv1Q     b0db746bf382b41183740
                                                                                                                                      0434c6ca9d398e3e08724fabbd3394dfeb2822a05cd1f3247ae0d64
                aea3c4e3504be0dfed155b2d990f3c4384f 000000002da76fb5927a7e9dfe2ad20868164680ae                                        49632a4046cfdd652609e8caacd4aedaeca4537f40d0b60ff177f6c8
1344       1817 64155dfcd0eaf4b363142f9949b4f       45c8ac9d7a91456979b3da                     14J1M9Hxmiuy25WBFfHZAaHUuRWCrbWRXY     be2a0ac5468ec071dd5
                                                                                                                                      0444e56eab3d6f4aca5e71f51b3fe389951af2a030e14cc33dc8f665
                728b80555e5bda8efaef7709bdd9a8d387 00000000c8d16cecdd439a975b05154b1714a25761                                         c5af28f65875898b4dc59ab1bb2071e625d8140b4fead2706fd43ad
1345       1818 af80e8ec550f5ed963e6ecb8070290     c02694855f82c2526d43d9                     1BYpPJHowiz9Qr6zsTzRXKNeej2RV2Av6H      907339aaf0e090315dc
                                                                                                                                      04f35f968c13f414cc9f512528c9546cad5fd81256ded7bbb07429c3
                9f2139625d509f43501e81d1dfd1fbd248b 0000000032a05d688e5222d231cdc902d84c7844b7                                        9222dbbca952d416e93d50c453ca3b033e868eae9e446cbfa450eb
1346       1821 1982b5fa55ef724b197364350359f       032c2d9f4406252ec4284b                     1NpojN37p2G2EHf5jp4KJKWSmmkUkSLgUz     a08915b6acda8505e25b
                                                                                                                                      04c35e2a6996eb6aa7b4588e698aa2be20cc88b404330bbd053dff
                6a0cdd4554684c9ce25b894722363f9a2d 00000000fa225dd8ab95710b09a2fcba3d41e0bff4a                                        7ebf5ad99b1c0ad3670683514538e1ea1df3c7e258861288fe441fb
1347       1824 c4f30e074e1dec4e2a497d3f197686     9aeadc8b9d6350c6ba152                       16gVPve3H2rjbGeBP8S9Go6XiRngAhS28Q     ecc7c45a0bdd41ac6fdce
                                                                                                                                      044ac97505d8ee6ca922dc10f0ef7cbc368fd4c24c024c44201b89c3
                8101322baefcf03fd555580f8f88bccfa67c 000000009ac0d790d7b6cb821ffbe69985fad7180c2                                      e8a268239bdc796a997b81223b7af07fd49ce039f2adee6bdc3153d
1348       1825 c3b3e23e18aa8fc46e414699fe1c         9ad5428c7e4bebe8cb9c3                       18NurRjRxHgYd4FFpQsrrRXfAnTX4ZUZxL   bdba21e97240014f0ea
                                                                                                                                      043aff7f6bcac4167b77353ec9f1cf8d3896ce1d8d77ff1a54398037
                3522cc9b7c685f181c4d0f44bd90ffdd045 00000000bcd40ddb0b2d1bc0ad1d0f8f41ad730580                                        3761f72c970569f6295e4f88ab10dc9c00f3c8753c8ff810ec657801
1349       1827 92f61d1b9795f7190a8c46595b43e       7bd16a56368938bb9ab842                     1DDLDT4Lgjkv9rrcYTftg6RCwPFm9xfTmW     cf8055d141d0e0a18c
                                                                                                                                      04d9dfc4908408f4bafa06979eed1b54812bfbd974f8abdb78de4d9
                ab384adbb710c9b8bef321cea225b20315 00000000b974e0a66bd2dd1973758c7dfdf74d1be1                                         2cafba4f784f03e4904131d453716f3b03e2d294768fd78eaf85375
1350       1829 0bd5216344ea4406829d9c2c5d7b1b     077c2e413c5f8d7bdf0aae                     1PkDHAJETx2L3m66SW5zo3X1rSUu2Ux5qR      07eaa35cfc243dbf18a9
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 77 of
                                                             913
       A                        B                                       C                                            D                                           E
                                                                                                                                    04baab45191bb3c63684bd18743fffbc6e7781f1d38cacc86fca9d65
                cc48b6fc28488777771a386331f43ec591f 000000000b0031e013f73bfab101e0e08509dcd2bc                                      9b73162ca5e8ede152149fcc5eace64f2c41e943c933d95f7174dc3c
1351       1832 d69b8ecda7d9ad6f6bebace9ef741       54f84c5e6b941bd7238c86                     1tW3jMknqsHYjrSAwVYC2BorR7snKZq21    9d0a56fa95d12ad92e
                                                                                                                                    04f141a07171c7dbd638cd0c43f3efd48fa17faf7442e37156a1f00d
                09ab18651e948134cfb9f0711f21e0aeb3 00000000bb3515b459870f58e6defd2b1ee555da23                                       0eab8b7f5f8a246403db3efb663b3867cf155f9b93171ace2dee064
1352       1833 59175d76b5259f87a08214818d0ad3     15328d8edb8981ae3dc130                     1AvXt1m8RA6MA3VehPYstomN5riktS6cGx    e1f37893b02fee3b11e
                                                                                                                                    04a6a9813271158abc0c3e534822e359bfd69687aa4530b1983c3d
                8a3965ecc78611642a576deb36d0867e53 00000000a4312fe881244917a19231dfda84f629e3f                                      a3afd9d4b072212a989b01fd7623bdad4ca29d4e7acb6d3889f3457
1353       1834 ed8e0cc31a4d7164b5d873103b65a5     b6a620f7ccd84a4fc2af4                       1886Ynb4VwKZqyrziEH3NR7ZzVGUpHixGd   3cb1bd81c5b8c5cab7acc
                                                                                                                                    04baa446c7375698f381db4a6c48327ae5a82805388a421c6c773a
                d61a7c8d72097428bc710bfa4836decbee 0000000018acfba39f5b2d3065a1705ee2df5640e8                                       a47ed21430997d2565ec13026c1a358dcfb786e73aa89f886a0b02
1354       1835 6c6787e66bbd54f76a82fb4f02f739     754d101eed68f443037150                     1PwS6e65uhKhXGvCMeFYirCfdXHzM5QQmw    234d2557f9464139734a82
                                                                                                                                    0487eb1a43fa4e9cebd3ab45120e068325286de257f038da0e2cf0b
                6d8fae6a1b92f3171c4a3a698e636c683f3 00000000f78078420299b8d5c188bb8afcbaa49085                                      c6b0620c40f4d01ccb25a9ce28a40d2c51e07f9c0e216c84630f794b
1355       1837 965559e83ecc6ce402224cc2f7766       569c106de370ff0b39289f                     15JxkfcWSvjqju8qXK1pVd4nfukWBvZg5H   0725c39c0e61f84c480
                                                                                                                                    04a577219aabbf620da52578e5a6353381986ffd838f33380978eb4
                d687991250569d11a460b3caff082492bf 0000000022fa7cb365cc0e556ad0f9afc0148c9f2e7                                      9312f8bccb2af4f1e161dfc9914f1ffe4f07d0dbd6d2276b6dd33842f
1356       1838 ecf5d6095bc973a4c48951c9197a88     3d18b6ff7f6d82af6f31e                       19oLqjPF1U9nHyabVYgtuX8oGuGbMLFhkk   a9e21aab716aeb1ee0
                                                                                                                                    04f9aeb99dae57356acf3f2c7329f19b7f53ecbec76f3b9c9b8b8e7b
                8d75b3e36d91bf4c80e2eb4f052915fdc6e 000000003085602911b9da7c4b636f2f809a3a3d1d                                      7b59c6f5d23b2abbbe20d61c3331e4257bd7ce971151e1ab325ab9
1357       1839 52ff56dd8bdf09b8f245cf2716da2       b4155e2bf9b9e572791ab1                     1BRXyCWda2WqQZVJijT65MterK7bydo6dn   73f3667f4fbc88ed9169
                                                                                                                                    04fb7e69b074db8e20b136487954ba2b6ea306c0f3a8581b8048d9
                f1ccc595c1f191687244275c46406a86d91 00000000d84f0a18e6563db3149a266515eb6c2381                                      e026a4626d3fee82d1fc3e104987820fd2a42ff4387d364dd044a3c
1358       1840 f3306c25d5b4b62a799afa3cab1ce       0e19c714f8ac6e037f108f                     13pQ3HKy9DytoPrXviyCAwkuAwjCDPzyCc   413d13e6625ca9d8cf57a
                                                                                                                                    04fa4386319b5fe3d76ed7cb2b66bc4263f6fbcc97fc9f071bb66db2
                361568b01803b3ce483d2640ec1f7dca4d 0000000019011bfe67ef7cd47a5ed0fd9f4ef7b5b65                                      c0400febd91199b5ae5a2710940c52bece4e17c5e5e1e85c0c20485
1359       1842 f27ccf05978ec28524536443ec6aaa     3a83675fbb3e354e490d1                       1E7XbMXhHeZeAkFs19Krhpx5tS5VxbV7xc   4c19dfac1899393b00e
                                                                                                                                    045a5fae90b78006405c860257fd66cec47089a716c3d417780fc5b
                2f54566b0d9406f41c4f70885df509edcc3 00000000ea6988272f73e60fa77b8c4de81d3e2d1d                                      414fe424abc92e89b63e37b6a082a95b88c840a24bb72806407f79
1360       1844 5cc72b93a413bb84faba79d2984db       4a7f524849f6da363e23e2                     1BivC97CdG89vZfs9k35ZDLWUgNbri4SPR   00a61e95e54e46fa381c1
                                                                                                                                    0469706b0f8c5c1220663e06b5fafc3346e5ea46bd495a6c39a700d
                e176d9daa3591b884805343ec5d925de6 000000009b0925dc129edfd20a7c4bc33eb5ddc41b                                        e0047b799ff4ccdce06f5ff55c71b62e514f13907a50fc94f3cd79fd4
1361       1845 ebfeb40ed395077418b3d4b82869529   ee1dff262e3b0d8b83cdaa                     1MFA2ys1zFkyagvCdE4393qwi1QJMmCDMT     086d1487834e3d5179
                                                                                                                                    04449e89209a3fe78289289d79e83847c7136c8364b27e8a9f3075
                ecaf66057be191cb974225eb15b0b1c37c 000000003c883c858ec953652a66caa23265ac9f33                                       201d62f7082c366dfe182f0aff5ebcef91602582c0762a90b50eb37e
1362       1846 c1b34cce7951d57df193342b255d9f     1b602691f3092cf1ae7299                     1KBMzUfY8HU8cPkehD3ZujhRBBADEDDBm8    244a1ca78a5bb85bd6e4
                                                                                                                                    04d0be20a2b6b1a7a15c3008413ab0e182b16d1a291595736ffe1e
                a9fed67900c0afa57f9d50739945e9c7de8 00000000845a1a4a029bc2a33d5eb51ef53502e314                                      3fb04b93370d66d517dd4ce6a6d608ddbddc8de06d4bf1f55002ed1
1363       1848 ef842319a4f7f1d5489e008c9a1c4       e5ba19ebd835c4bd353b3a                     16r7KXhKcL2EvMFo38sAPpuPNyEGBet7Sf   2c409a6e7e10887008490
                                                                                                                                    040ee0fbb696e65b5c434b9cdbdd76b9b67f85b3fed94406da1b88a
                dd063f3e27b73ea65399d55a6968cab62f 00000000df89927ab39d47256afa9a7de0a7c4a15b                                       dc22d325e60ed98155599fdc89daf0f03f9af658e9cbc54c26768097
1364       1849 5e0b451ff05e8a41bc52f4d099e4e5     32f920456c057467eed7dc                     1CZaNmwn4ZRkXa55EJT8aPz7SyfkM5g3Fj    5d6a07a9c9f19029b7b
                                                                                                                                    0460e5782071753e57a3ddcf1be3967ead3e0057e8ef8222c3c8f09
                564b36b4b19e706a8b2ef4576629ade17a 000000001b5bcdc869f9be859cd3f7cd500c718ffe3                                      6a29a1f5e8380b53f21712163a09fecd87b702af9296b97830541bd
1365       1850 a2db723de3730068b1f84236505931     d4ad3e941bef111593078                       1C7UeXouYEfThE88axwUKzusBCU4sXvp6x   e9d630c9d947308cb842
                                                                                                                                    0428c2f664e8d0fd2041a0623d6915eb91abf544a9ec71c7403fd5b
                73c31449bc52c42f3534f8e8759eeacc98b 0000000047643027ae09b94967a01b33960a45fbda                                      3c9cfc9c59488e5c97431b01e6035cf547ac6ba98d5d77d5ff07597c
1366       1851 f67f2dc4a72f7434fb4254a9b6cbd       04f06afbfa158974dff321                     13neHkv2NAZBjk12uSWXKjDrYFzWDE3yD3   ca5785e326406bed9c3
                                                                                                                                    045417858ba41bfd67538d102e85676c8be7dee7076ef3720db220
                bae6faa03606acbc9ab6a1823d1630f476 00000000a40a9d672c54ab44bcf8d4826087253203                                       9fe10da5584330489f0f5c337930f53b4a8fe1fa791b279eb71d88a
1367       1853 be64a8c0d7777242d501488727808d     a88f2f7ee51d59a3c97bb8                     16NkdsyZCSCRAmPoEw1LStQd6WrRCdp8fg    802c21deac584badb799e
                                                                                                                                    04cfa9270d84a8264b142ff6d6d0ce899b4f225bf53d3ab87d64bf8d
                c5061f16b431f5e45d6b5d0e30874a8b90 00000000ff6956311d1122294f29e862f2b9429133e                                      79474e4d3bc96f5d82fd684925c5ac04305bc889052a723905f79e6
1368       1854 96e36aa151448ce420f7335cf37551     bb66e7b7237102f481df4                       13SzQQ8iDdDKwstnTXETZmy1e5AKUC1xEj   f2c0898ff4406d3346b
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 78 of
                                                              913
       A                         B                                       C                                             D                                            E
                                                                                                                                      041c1f35f9884eb0efd273e1d61c64913e65cb1d10df10615b45137
                2abfb823c25528ba0dba392a792a00b8ec 000000003de1ee229e167223897b679e43b43f9a57                                         c4d67c7cd29d7ee01fa448c0736e007029878a9b129d8d5e16d3f6d
1369       1855 ed1f43ed99ffd63750ed4188588257     df1195472e4b2f74cc2ad3                     1FpPfmxarnwW4VfNtFXZPU8fbaLz7YeZ9       42e83f00e74827f96cd8
                                                                                                                                      04950996dee3086ede8802e8241b4ae6acbe2d696040b6496e218
                f5a0386566806762ebda0492a1a9de72b1 00000000a637ff6e13683bce30ea71cdbb508c166b                                         8b4d225eed6ffcb88214b955c610b2096b772a02e510aacf62a3ed0
1370       1856 0986cd1e4df17e5c6fe24c03fff702     1d0af90a4224da387f5bd7                     1JPfM1wjaYv4MkKebM8rxZmazUUHDmXdda      ee00b09de0007f74dac28e
                                                                                                                                      04985d730ede8d8c2eb34bd566fc6e58faef77c2aeea3f4cdac4867f
                3bd68df383a0b730afd596ff448050176a3 000000000e05bb2ee2b7f083d105e7535aecf1d769                                        b9e06cd7e5afcb725a10df9cce7dc46c8db6b750c80113608405cc0
1371       1857 8f337e549602f14768c5469ffb505       cf50444e35257c707ec18d                     153wFAVYN6tKj4oKrqcmrcfs6KsXxN6Vo1     503cdcacd5fc742a41e
                                                                                                                                      0438372e5b9dde3516d560b372a8d4c4011ed4923152e282bdf33b
                de48d146d56bc31cd6e20e24c802305cdc 00000000029b27ab7f224473ea1da915b0cf8fe4b4                                         d9911f0d56f119b92aac8a875583c0f2a27868482744bf1fcde7500
1372       1858 90212b450285422cf5d821c2737a88     92145b6c01dd0a17c119b6                     1F75RuUTC7if3LEfmwNxQoZLuPLzDUEtuP      edea35e1563912d4ac6ae
                                                                                                                                      04cb6e02b876f5c87aa1dafa82b4db733cb517e3c969a09deb2e539
                cbd2fe44ff92648ff2e5b4f7acfc97bc46aa 00000000f4479ff07f658f4763092a95822792d7ae3                                      e4c96fbc43673f42fc8008922751edc12f9719ef4e2f28225efe62dc
1373       1859 c014f4995db2fb6dd59c4a1ff3f1         c2ed7c3f381a7d84b52ff                       1Gd16REHtbxqgKJ5cZ8t9KqfZctEtvgZmw   876b99fad8701b2c2c1
                                                                                                                                      04b4e8dd02ec0cef8d350df394ae668d0fea6bb7c4af77baa01387cf
                55e3186cce21df26e19939ebe598abd46a 000000003bf1f8df98f0e5f2cfaaf8cae43811f6a297                                       6a220b3735bf24466b5a4b8ffee903b0a112a2e3a5ed9e292c79be
1374       1860 4abc713149a2ce76844bfbbf0a8ba5     335e7e08245331d8ed99                         12PjtXcTV6xJ8QNwbJzhLaBTzX6x4YmLgh    3dfa85f34f3dcd7b8197
                                                                                                                                      04244201343385a117d5e821aa2e9a89a61089bebaf41cb80a2d13
                ce994b90703ea283b0c5c923a7fdbe2383 00000000f6033a344df6851d86ea1d78f03912ee5c                                         420873881833a74d7615e12b8aee7a5a8f1ef768e4fbd18b36ca7cf
1375       1861 083f721bb8222e795a7e477e980ecb     82a042559fac51a330a06b                     1LPSwWQvSakrYpbDRnDTkwNpzXttFWAfZR      86242159dbe4c0cf039a6
                                                                                                                                      0413ffef8cb35fa6f01fff0d7ac2fafae84e6d36f9738665ad9f69f50c
                00a8c30978a96596a634835854383b246 000000007e8d96fa8cb1477d84cc550c0057de2dd7                                          a05c58485920ee7126d9ff834dbedeea0c793c8440b5637a57024d
1376       1862 63d0fb5151d6e6ebe98ce59c50396dc   7649f9b9cfc018ff84fc6a                     16AjHB7uFj4VrWZuG8ynhqbcxdgL2UEpMx       0cbfb83ba66b05f09e
                                                                                                                                      04b8bf425b00e5c53c6691b8cc1c15673dd102a8a7e62b390d9b34
                ba1c62b4ed7993d769e56d066dafb6e994 00000000728d8e5b68328b0357af3b1591f4cfa7e0                                         b2df49787c5b90d0d60b92e277ca5b7fa8fc16cf5b9eacd11fbad102
1377       1863 79c7a7d093a846704dbf8b873bc997     74e1c6d5bc900461863606                     1JFQ5LjberinfrDyddBGma12EJksYYyvhv      74823fe906f849800c3e
                                                                                                                                      042c1880db6e5f321553ed72903767ba5f7a0d41d238275832d76e
                8cbf002bd1ada1ae71f4e34dfcbac30bf3c 00000000cabdfa62f62553973d5ba3a0e74eb5b4d6                                        94949500d470ff0a4fd3804724b3242c3b05fd74ce0f6abcf2cc7fc2e
1378       1865 93e7250b0ed86a0201df94f72cfbe       e03366f79bd05f2a7c5646                     1CenzQKUo4xAgiTM85zai6oW4Q9jHv8sF9     13ce19d07e6271adfdc
                                                                                                                                      0495f7b5eebab779aebf43f988ef71fde2c21475632f7f4f35c8d94e
                0bef7a440ecdbb3a89a674491b2009524d 00000000f918fbed0d800462cd4f37c25109185019d                                        4de127e8b5e86289b45acfaaebd058ce79727152af20f287af75373
1379       1866 0fb2c546bac978ad5ca5c2743d6ef6     aaac1789134feea9c641e                       1LWzyznkUAybWuYpTsfMshL3WVL8Sb6nnG     41a621a83515ee39255
                                                                                                                                      0425bf73672fd4c35105ded6afb13739f2307f8ac70e216e6600ab8
                54c870afae1be9970bada02d5906e02915 00000000d0770388d9f8e34235e8a46f6acf92777b                                         81f70638e7064fff940d453869f72f3452a1e86ed79a9cf8d4d01e40
1380       1867 8cc24d67322e6e18bd0d8c163f5f6b     489b45a8bbb088e881310d                     1GpWmxcdeTVQz84XPn4RBV58LVaKaGyHyf      8e8d57776dd0ac3a333
                                                                                                                                      04ccb7938047cc6cd8ae9cb9cf225bc2d98bba2634d1ef854a374c8
                e4d1d89545176816ba13a8b778501d8c0 0000000062ad09e4891dfc8ef3c454c92ae68ba033                                          31f204f5c9db38055323ec0a89e5aae492d7849b86f4c93fcb0639d
1381       1868 77dbb8221c0c45027d1561b4c38ee92   a8762eda270227ff3dcdc5                     1DnoFTKKnV25KfUhpTUW1sYR8daBH9W6qV       6d603cc14b3b20c45925
                                                                                                                                      045be7e96f83cf9c94d23e09b49d366c8914483afdd915a6bf3f68b
                43812311cae8942aa0de533a7550508fe5 00000000a76a1ab5f25b55e9d47ea902fd6039cb30                                         e64e2e4ac64136befdf8ff361a1d365ed5201abe8026f8cfa9cc90e4
1382       1869 e98244a148c0b3dd97e723ede37012     806276d7b25460841cd9c3                     1NbbVFCDNsaBRawTTJM8LWbiDkfW7fAxR7      b65a663bcdf9f8a6eb5
                                                                                                                                      0477925e631558c54f7330ce6cbc811b992d6d3b1347eace49538ce
                f99b03f8875723c4df808a7a5aa3c457614 00000000c2dfe3968ef3133e68e9d56fee1eee7409                                        480550d6580687c4d6e4bd11c119228817e3dfdb1ef489f4138320f
1383       1872 c8b92fb0655d2c7799076e5293268       ea6986aafb5bd003f38478                     15mtbBF2Ai2vDLGukHiFHLCmpJQWRYsQ7x     c9acb5a6cad0862272cf
                                                                                                                                      04b36c48c6b7832691adb29d4e8a6efb16d37fa73ced28c0c2cb7fb
                db4de11a22f21745df0185ad6339d48d82 000000002aacdf4f815942c612af16cbd181b0102c1                                        2a48cd2316cb8a8158d06c11e804b654026cddaffdd0eeab2aaa313
1384       1873 3cf9090158cc3888cacf1b905ad221     d9a09f41c6862815f9d89                       1PS2muq6NtUZv2kariL2cK2iN4GXk2Cz2z     a8eedb6bd1dcbc447fae
                                                                                                                                      04b9eb01fdf999e254376b6fac11033e017109dc963bdbce24d362d
                10cbe1e3236f65136cdab06211ab916636 00000000963d1bf30564d1807ab3e156f991e3b0b0                                         f1656e410478a3cdf8837e7277a400650101d5424ed01991f67be8
1385       1874 fac4320e0117335e9ea51e10fb4e8c     967fefe27b7b2a90bce6ec                     18Ug7cy39wYDQkMkwaHFYbwLa3YJQLGUB8      aaa9b3d365b2bbc581373
                                                                                                                                      04dce4dc7d86d3fe1b4bf77e937cf0f88f3c9441f110d29a85938f5d
                3462b77e0f97483bca3f42b3390593c3e7 00000000a15e23a0455d0453a6216857db4f192030                                         d11eabb1646822e6ad0b4ed186515144e090b9a50c4cd65f2ffe8c0
1386       1875 7682b51e8860ca1aaa90e045175777     8eea8b7f21b2ef9698ed75                     1A26aMgRw6wxdoTkk2PAp2eFPMW2yLn62G      80b859980eee184b645
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 79 of
                                                              913
       A                        B                                       C                                             D                                           E
                                                                                                                                     041b69047df31951cdf65d4c4d2810c1e728094c5b935bd395c5f5b
                6df64c6280a9b1466467fb59b8facd5a32c 00000000ba48a5254205120912ea04481540b940d                                        0a6c7b5d9e4ea8f7c7345b388c35e31b78c7d59fbddc9d1300bcb3d
1387       1877 7415404bbcd450701027234d289ce       871f1e5828f8e4421d57241                   1FEZSvooD1vaa8pDxz3hVMmzarjL7J8zUo     973c3c5526512831241e
                                                                                                                                     040a67e15b5cacf741860c3fed4a23257cb62a9cdc134dc1a2438e1
                19e5e4d5e5dd4f382afcdbe1db8bfc91185 00000000d02b479f4b12acc60bd26b95c74ea25ba8                                       2ba0f39f7eb776c292e92754462a48407cb2e5a43baedde37e2fdf2
1388       1878 5d1ad6981fb6fafc635c65c7ef052       31facd30117dffa9e94cb4                     1EjUdrSuQKywJLKQdruujYhGKMX1tiX8yd    be32dfa0c5e0a87a5410
                                                                                                                                     04708b56a8c97cae16ffdb816ffdaedc8d2e432777d4336a3b68bac
                6953cdcb809eb37e8dbceb830841513c1a 000000004718c1ef012d3980ba6c85916402c57e4b                                        849ad9d5657166d54f84492cbc19cc47a71bb8176d665a1344cb5b
1389       1879 82858ec92567cfcfe3743352962802     b0d285f4041627f326d850                     1LNXF2Ex8ekSgRXqJNXJGxzj8GBreSFsML     ea69c3bb10c58b2f5c720
                                                                                                                                     04e0fb82d7162655f21396459856f67b4dc06c6762094c6f6f14cf34
                14a0d804c307ffcd62d8ad235a9f148d83c 00000000ef5126d211c6e240795c88d9475c2b0b5d                                       04c6310e345fdaa4d8415bcb47214a651cdeab52d46b4c87085ab9
1390       1880 30ef56c42b496d748b0d7adf24c3f       5e75bb0feae6cf59775f08                     1PjSgsgct2kEQjQxYnB7egn8WMtJD9BsN9    9ff3e5c238426b1df08c
                                                                                                                                     049ad154ce1d3e9c457f722fde47b2d4e91fc4bfdb5b91cd01b91ab
                35f71b84c5dd1b52baba02062a98197392 00000000c0577d1bd0329e645f7f6f79d224bb3e6af                                       c8add81c08909e85f291299c0fae2291f9be84c833ccea985a72ef42
1391       1881 9de53f60da739b335098f521a3fdd4     8cd480c1210010ce08680                       1NMp2PUGG6RxEQ5Y694YVuB98bUA1HExax    4110022ba81eee3b6c2
                                                                                                                                     04493a1a4c70eb3db29ea7a6a1b2b04d4befedd7b3a7277ee7d4ba
                3a561f421d199812e98c7a7e06a519bbb7 00000000feeb0d4b6494e4ccd20aef37fb9d93fb45a                                       95a268975a394bc224746a2db29f2297f9bb8d48cb2500b7ccd39a1
1392       1883 503097c2bbdd7956692feee9285b31     1feee644c2aaa33ebda4a                       12JLyy7MYyRX6xLfpeui1hm5iN3fCJ8Zrd    a4e02ab7743dad6549d9b
                                                                                                                                     04bb2b0e73fad76fe8771c3a81029915fe28d84719abd07dc181b76
                27a99e0addd30a165cb5322585d60d995 00000000be3d49138ffadc146173b21c3b9f4fd3225                                        77a4b61e11d433f0270a22bcbaa10ae7025e68ea3258ca9c8aae16
1393       1884 6e8f5342141ee5d69f68c01fbdd46e3   617a4656873b2ed4a4cdd                       17JVHeAMWRzabLTc7tGN8Ejkha3TDJLxts     6f0a9ed90193a0500e259
                                                                                                                                     047d7a4930a6448837939fd370ab35ca575ccfa25cfa987ac95d629
                96b221f9e8afbed5d7c56d98c333c1d4f6d 0000000072d2a9bc066cd767cc7b87f55c2ed6a56f3                                      43974bd8ef3e6931ae5ff11de1a4fc4d2dad97789df6e555361f060
1394       1886 b9a64b255fecb77577ef189623b0a       afa209875fa754e33a9f9                       1E2tpYUtiX416SdgkpBHoFArsppvZccVDe   aabd5b40e22da10971f2
                                                                                                                                     0407bf23b1b82b485832667c5d8438e84c37c41b3c6f1c97b35d586
                827f281a429989963933f09766ba3ab6f5 000000008865014383055fbc472d628eb95ef3924a                                        34ed0be10825838d1a99d5893127e715f85fcadebfeb2add8dc7469
1395       1887 6bc0e1fa854ee4cdfc00f1aa057686     4163b1188eaa7bf6a0aff3                     1GbH9nLbLZCAJQKnUkhAqsKuih5EKf4tBK     85f059ab50c0eef6baec
                                                                                                                                     042280116a3111856732676f10b39154ab3c5b9e0b30d180cc6a28
                3af3cfc61587a5d2e5772f1cf4fdba015cf3 000000001ee1d3053357a374d6d9746e80d56a666f                                      118ce8c3a7a7bf36d056fda45009cde9a5f6cc12943c70b45e3a817
1396       1888 a9434032bd3f5560f4f66b33ba5c         3827c92e80e0d1b3f2f2a1                     195qtFp6MeJrdPHRShRD3USjAp64B55YF6   afcc5c36087810188285c
                                                                                                                                     044689739ea73872a3d056882cef1947f4983f7d255b4afaf1c985f3
                787f140c5a8c93a5ba3878a1fb1fdb048c0 00000000bf3fc4c4ab6737df907f613b5aa86373d42                                      480acaf955a4cbf8fedf9cfa1d116d53daa2d6ef2b8a087a38f96b26
1397       1889 3e7dbc61bc095781300117e50c80f       6b5e86a1009030852f129                       1Jgo1EohdR9wKfiRMRjVyjrLfeQfdaw2pD   95e903f64039562978
                                                                                                                                     0423edd392e15866506794bc25f19c6c8a8e12a99c9c6657132ad9
                2cc2b6249548ff770bcfffda1e9463f67c0f 00000000a8a51545d4f832bdc7d613721795024a02                                      02725852f996a29046cbd80ae7d979a5cdd2a0c759a8336addb031
1398       1890 311117718521eb5d0b4b989a3075         2ee5146358045179e1b022                     1EzCyJJbCZXXaQPwFQKxHUvk3DSmR3xRhj   0e4a0e52e271c2bb71a0a8
                                                                                                                                     04cfe8e2bdf145a13502230ade1ed5c66986bba95318263f1574f80
                90954f72274ad279e9b7257b61df5b00be 000000000b9b127df1ddd724973613e688ec8e8e83                                        ee151518051bb840e0320d19dfc616f57a72489ac8b4b064e553b9
1399       1891 d7e418ec153e2027e6438fde491f4c     81ec893768e40c0bcb1026                     1BP6sR1zSrMmLo3G8TtjKFCphGzMy9C8c      915190061a9169f3ee33d
                                                                                                                                     04b17d3d629560d57153f2f8dbd01e2014250c685e9d14829f674a
                7bbb83a34e33d0768292cfef44d79559f1 000000002a4816882c1c3c88a8f79ac8a5c760dd2f9                                       bb39f089cae783e0b3577ec1fc39ffa307d134e02d63312da6bb4ce
1400       1892 b4730d6bf842862007e0aa9a0fbe88     41148e80226024a56d74d                       1KDoXG5VsPLko4zQ4ziQvLrj7bReX6kdmb    0ed974c5495eac84aaae7
                                                                                                                                     04db5a72fd3c51af9f42e6586886c60d156aeba0db3722f2babf00b
                86424d3a5cc6453e35348f5911d34dd138 0000000028d4d888fb3a640c08a2aed5b26ccbdefbc                                       24e16d93eaf5be96bbdec26e2a4f23da22326c6940df6777c68c5f0
1401       1893 ccae0c1c2451bcd6175d801a18d3ab     78066c71d4e8b4c414fb5                       1H42aDe7SbNknFfMUPd7gMraG4MyvDeKSc    dde85895ffe162fd26d2
                                                                                                                                     04db737d4ab524c451ca12ef0b8acd7073822c6622295a50ba5d78
                aecc5f417e27093923b7de815c21e72a27 0000000039f4e3c30b12723e6084ead7a25110ef17                                        4f186a00f79ae4da535252fb5c631f84e1ade64e40672e9ec06c6cc
1402       1894 54b185541fd580612065dd1b19e891     2e54a3aa70d7c8904ecd9e                     16PK6fE9bWjSTRRczUEDUXrYdbehmqRQ3H     5fd851bcefe3dafdb9c0a
                                                                                                                                     04e5cacb188ddedf4d8ded26ab241dfdc2b98cab31e7e20886767bc
                340f4e817d7d1bc1c137e9a9142ba4eaa9 000000009c8947d18a2f8bf459d370150add628984                                        cf2b6975d4af1fedc28a937ee6535b392f76abee194d2e46c1e89d2
1403       1895 53cdce45c9302e109b82d1a14163b7     b5274d729790f1950ab1dc                     19SNNeK7QetJzpKKfcGtsSMjArSy3rYt8Y     8d5a3ab1bac83e6557b1
                                                                                                                                     047cf446c85702c8c649ec53720d54e2ebc9feb9a8ae86b8a1c7688
                0b16f41e043556578d91438655dfcf2cd39 000000006ee697af79c396760f2725a7f25ac2265ba                                      1ca02e282a9322ac034674534aaa0dd75792ead95057b483b52490
1404       1896 75c38c2b221d7c138f37d995c01ed       e2a6f622f81c89d47d083                       1CxMAJ2s9VGJgFAC8KipMKFikvuJwDG5LA   fc039c465200784822000
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 80 of
                                                              913
       A                        B                                       C                                             D                                           E
                                                                                                                                      0441aad2d9474f0b419862b367cf9f1790967cfa0eab2bc3d11689a
                72dabd1630035ad05146a4c8f452beb9dd 00000000a9c424b6dbd856f62c4a92754b3a1d8e0e                                         2f733d369ebf8ef6302dd76fee9b46967098f62ff9d6442a91fa674a
1405       1897 2dbe914a74554b525e0d8d093dd1cd     2ab397d1c56b1b46e10b69                     1PTdaWXDgsByMZpNpAyUU8u48dFiNh5KLz      94ee4501748892d6a0b
                                                                                                                                      04940607d597df2f0355496ce0321b3c14eff30f0106007efd0b9866
                b9ccfb8c84da3929f98171f1be304a084af 000000009d05386b0c8db415935befaac2bde702f3                                        6d64a49cab0d2da1c544bb53de03139bd6af3997ee5ae6a746a812
1406       1898 52504ade534d59045d79dd512c5ea       a7be03f5edd971003d0839                     1GNjFdByGaLm4ept7LLB8zdnkUa4z5PcUh     953c0b585e5c61104b2f
                                                                                                                                      043039675b7a54e7fe74da2c5c5ddf2cbc5f42cffd09b3f9dba52843
                ff4ab3ed0f98f526791cbedd17c55567d49 00000000d77df12843c43e959cf8afbb1b20e3625f6                                       59713395f8c6554e73c7fc3a238b4d91932005c69f77ae7d1382bb8
1407       1901 e0cd43f5b0e1bf59bf378032809d5       98602639bec1635c7eb96                       1AYwWgFvqRFe5nTXnLeCV7DaRnuf8Dcuti    fd53d9c5619023035b2
                                                                                                                                      0475e1b8f45ac9bfaf1efd8083cd79eaab2b0a1103832abf9301123
                d983254dbf4b6b122da279abc909564421 000000001ec525370be8bda598710df2b258cddb54                                         9f6b87a8bad242a6da4e625511acc018d31b27816023130d8d5948
1408       1902 9bca95275e6b3f5348f95dc9582193     1c03d0d71fcaeb7fdfb2d1                     1MSzEpnzuY2ckk2tuTeaZVa6WxkXRXsToB      bee7ab0397b08037442ce
                                                                                                                                      040b2a42d551010608b23007b597526c3f4a80e2eb3a6bbe4a6341
                bcc81eac4871e11a1d5f5e52c46a481a7b 00000000a281b04becaff7e9d2509afb83861a5b02                                         bc2a1e693b995e7de160eb1218c263673cd954af1b46424b0321cc
1409       1903 c8b6ccbb5cf55874c4a66740fa3953     7f814df9d0bda54ce1aa56                     16CbC2mMSTcc4wf9pGzmnSaQWmVsVXa5cZ      bc6f0e7c1e8470854bc353
                                                                                                                                      048729638bc6bba6332ced33b37b324525f079fd16798ab31c0afde
                7143225ce9bfc25203d4a12ea5df5cfa28d 00000000424fc94a50bc0390944cb4a73146b5d63b                                        6c54698cd48ada1bf3070456b733e97aea9a95d021241767c455f4
1410       1905 c7d43acf66c18675643aae02c4b92       e28de97ba901e311f34c9a                     1AVgytizGwvE7EC7mmBEDnoQVksiMtzFEf     9e87fb80fd587f59d4631
                                                                                                                                      0411d893671e6b514030b0f11a5d21c56d03f99af2d7e6032fed12c
                3305a0ca92891c39cd4c97ebc440e4591f 000000002878b44af3dd0ef5065c5846c14b092f842                                        f8d9a4fdc6d5df11d8847f2bac69b09841ee2ae8408b92d81688df4
1411       1907 9d6e6b195eac9b67b3436a45965fbc     b3a4a5377f0e28bc174b6                       15Bg7T8fjFJvytRcMQDDt6qHR9p7ciHTLi     29368dd9502b852ec2f9
                                                                                                                                      046782966c7f9d66d28ad0278b87c38c2c9770f77eea5b7f4f3678f4
                24b2662cf01fcd0fc1a967ee409c94da186 000000001c3119accc6f62bc92607a4bd4a3878bfeb                                       ee86ca39fcf32b9ed8b10ab84d20410fb84dc3a9457579a47d5f6c9
1412       1908 16f32592cf4d85f1099cf7bbeb59d       643ac91b95ca547159ffe                       16TX9SxGH6JaW7tYx9TGq62zyWyxgncCnY    e1af79939c1acb9eafe
                                                                                                                                      04e35959748aff17e08d00d5132e4c14039b1915aeed6b7f8cac69a
                7d4c7bd9b4fa1cf169a43b4d53c6c15d5ad 0000000000d4325fa7c9e97ac69cdf22a6803e925c5                                       58f2ec2b5f8cbe46ce9650c7d8b4837096f66ca086c5cc978a29bda7
1413       1910 aba42087a2d84a4eca50eafe7b7d3       297d925fab14fd53e86a6                       19A4kMjp3qYojRMBZhHfWXCtxGgf9jdNgr    ba6a82d60f5ccdffd49
                                                                                                                                      041010cb95353a2e23c704493f12514cabe83a607a82f76695e04ca
                046cdaa9496e7423b0f310ff84067b6b86 000000006ddf1cbfb47499088b01454401df2dfe50e                                        499c7275a5b091028fb39ad34e74823f2263e0db354e6455e3876e
1414       1913 48061b776e0fdedde49bdea6ca2393     759a0ea30b5cbbc99acdb                       1PEj3B7RB3zFcXwc2WBQWrK4JkQmcnoy2Z     3b7a610759553790082aa
                                                                                                                                      044b7c94ac227cd77b037f739eeb1a6d87fcc8c478d1c67c89ef2062
                92acd1c4d6e87cd4a5ba3520d3fc79c4fb7 00000000a5dc6a24f52c2f0cde936fa10efe1b31240                                       b782d49cfb3fa715929018f8bccbd46dfec525c882df99377a9d1998
1415       1914 158603fdfed092063b9e62bf2e7ac       a04704ca2fbc7dfbf21ee                       1BBYkR9pa7dvo4jvz63CEn1i2gHzPRQqRd    bb3f136465ba8229bd
                                                                                                                                      045e62e0bd58aea3e58c69f7d5bb11136fb5c4979e7a25b45ea1f77
                0a3429d1466e30e0fa5fdf167f3cfb2a1e7 00000000739c5e05d27949d20a623f246760e1006c                                        5a81371aa5ffdf8081f0ab9817574fcfde906fab9339ab8fa3d87e33
1416       1915 60ae3ce9192e70e59debe17045e01       9e6f29ca39c3ceba5a416f                     1GPkMdRHDjgTsUTtsuPuWQbftTML6L5SaR     c34cae169c681069023
                                                                                                                                      044bdbd77efcd2f62106008edc8061ec5b838891c956eb3609fb090
                0186c5c079af089bffff827aacc7283c2ad2 00000000e99dc5bc27514e37daf534abcd3ce26fd1e                                      c5793b721fdb9740c6336e8b9a5b6f29c5eae2e7789c349dca7736e
1417       1921 753a2449966e5bfef858e3dfca7a         32e2c45e834c214f4c7ae                       1JmHUxd7LnmnGQbTX628rR5CYCxATF1m24   7be288496578b973b2f9
                                                                                                                                      04e332b67354006a2dc4047b69d4c7cd309e3cc3383d5c63b9c35a
                9b8c2e4916b0e2d5ac466c5ec6ae3b29eb 000000004a24f3f9059dab115d7358b7e9b19bef4cf                                        78922536a7f937250c873c1f633da2be392be439dbe1cd9b49a4d4
1418       1924 b30ce487ad46a09e70727fb476e97f     64f86280ef7d38ae5964d                       17xVjCEWJLSPmx8CCPSoa86ZRu43DTDDYT     8350f6cdd3b500282dabe4
                                                                                                                                      04d48475177f6031bdc3384af43882b1ec1d936d5b11170079c219
                a419eddff28e3eb3ae0074e5881cce2762 000000004c2a22b369556e823dfe3c54e57f21044af                                        ea62bbdae680cb705f4e817882d0239d0b3ce91e90422ec39e928d
1419       1925 644507c540f409926a8e7b0c11b93f     3ddc00949d5b7268a33fa                       1B5hfUza9nksAHWpZjQbHUcwdMevp4MqHF     c843aaf8725e347b90efd2
                                                                                                                                      047260ae3f66b68fd6575ac98e3ea8391302d7c5ca54954cf33c9c8
                6531c5105b027eb9a2177b17201b27650 00000000b51829036629cdaf3ebf7186478366a8f5                                          6f3a2252c584e4e6a1da9e1954130bfee13f00fd1964d5455d7d639
1420       1927 9ced504e1b3ed75e5fcc9069b981be5   1120e267e7e66dfa75f0e6                     14s7YiALWt8YXAoP7yqwcrT3e96N3EAi8J       3a2a7af1e6e2d7cb4ce2
                                                                                                                                      0433940c01f1613381ec45854caacc77481e07906a801229bad51bc
                0add3c83456eeb4bf110210248a704c7ca 00000000f90b3671749bd2e1dfe405310731d554ed                                         b7876d76f7754ce74c9098862bccfc468b0b09b8358fcb9e0572409
1421       1928 3dcb74c1b80b4e4aee94619d8672d0     d01603d6d2cc143a25054e                     18GXZxZxwjQxhFX4VZExaE5e24Xcukws8G      052667ec492f441935fd
                                                                                                                                      043588076635cb7bbc11af738d05a719b4dbc356a3bec99acc96424
                d4468b355b92df2de457ffc29e0be649d1 0000000022fcfe5272c4a161a8bab8a3a83916f4112                                        32c16ebf9f39491ddb2864f5c88994af9fc86421e73d2aa000af7ddd
1422       1931 3a2b681ca66bfa62931479b06c3976     f447d247a5a7a0d4ec493                       1No6Mu3VzG8ASsNKuUvYqm9EkRVJA739zn     f1078e9876c88c81a0d
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 81 of
                                                              913
       A                        B                                       C                                             D                                           E
                                                                                                                                      04db012fc172b3df775c270355ac1e04a7edb31afa1c8a616ce0325
                f2f000afa153cfd3864dc8c0f35a3faad748 00000000cf29a2367f90e4c81e32cf8a00d02f2c824                                      4cab70cb0dc09e1516d791c07fdd86c43b3e5f908c9fc82d8594d3a
1423       1933 b55f1973f6b0db23b37ac9c9a60b         697c4cf473ed1d8adec23                       17mZ9DDgtAyYbGKBBgNfzwjm78FwRs3SFP   5ee300bdc8d0efd76071
                                                                                                                                      04613a86636c1d8a10927992c77cc560a09bc8bcae68acb9bc2f496
                3b5c5fd6f5a8eebce30a3ad3e3279157be 0000000014508be38bb90f3be774d262c209303a51                                         f66be4fc1d054356980033b76a641a952d72f939b6a1cfdb1259804
1424       1934 353b04b10dfea067f5d1516343f2e9     c71bbf3102a458f39b8e3e                     1A2bji7QgDw3xQCGte1umAmR1o3i5cLb47      343ffbeb2f09106dc134
                                                                                                                                      040a0e1e28791ece3440bee5c0cfafcb58c752c49fcc681d410ec017
                6b68e8e0a3f3ccb34f98f98c6fb63b92b4e 0000000062f250b9e1995a186da0136fc5589d86b8                                        518952c6bf966f02266af6072b5d073a129c2d802662b35410f6292
1425       1939 f0e01e857bec3936aa550e5b7d856       5ad4d750f7490921cedec1                     1DLVaJ1bVbrHjkmSC2eFpZvccnFbRtTLYp     7a83b95fc4df291bb2e
                                                                                                                                      047aa88f695b7d14ee87fa437bb1d1717e4e2adf6dc7f4a69b406b1
                9f65324fd5bf91e6850fae132e6e6b0a25b 0000000056cb3abfa6d975ce08a6055365c432426a                                        7eb66d37128873e4f2ae594ef0d3ef19b17b1b1b7af751b54758d1d
1426       1940 15eaa57a6918fc6decd6c43bad95f       39ea7d8d984562dbbcea07                     17ARyU1ccoFoU9Q3KzMRYFbvgeD6fMf1QH     12de9801f2b84fc4a7ad
                                                                                                                                      04f6783f993e227c72b47e7f6cb97ba750b3da206550e4f77f9d472
                ce7517f44f852db21ab794ad32c82d9d9f2 000000001382080813aa522a4414d659e6e70df279                                        1a3c2367ef50f6a2b9b58c524dfc85389495ec75009f9f9041ff069e
1427       1941 9fc04a13236499e88a0cdf54fc924       99f3477096ed885b589a02                     1Na8NYY8JBLYwv3ff1Lhx6bzWyjHsJfUM1     540398530451181a134
                                                                                                                                      0426a5dff5549c3f699f5c453d8aaf0293ece2c878fd310f71adefd74
                8846c080224b7b4385871c2dd282f56d76 00000000aeac8600a0469f121345575bcb5957f00d                                         0bd71885a67a9cf871e55335b2ef1a8f8abbb6c399ce21c21ab4d6b
1428       1942 720f08e5f80241567bbf8db53f4fdd     42ad88c815a69eb69b864c                     1MCEF11EeW2vzSvgnKAbYw4ZK7LWj57GLU      4cd78a4489dd3a68fe
                                                                                                                                      0414289ea005d289fcbe255d3d78fffa885075f9a944c0d1d07e36a
                435b7cea28d87501bab1547177624ea52f 0000000059ca1017ff6862865f8e3faaa75d57e64b7                                        0544260248bf2a23333ce1f2cfe7223b68288d209632587c66f0f74
1429       1945 a3728ec4e17fc12102846da8e4b351     dd23d223e964bca250cc1                       1Bb5MLGRoWdjJ8chtZ5bsuWmX5q1S2MWPu     3289b114759077cf1a4a
                                                                                                                                      040160ec5cc012022bbad94e5df5450057e757f3aba8fa360d5e474
                ea1a1315f903e8fcbf1c103b55647f6e51d 00000000eda3c09a860212d3c94703be7f159d5964                                        e1ed58980d9759d2e90c3fd958bef2d6e92746a2419cdfeda782ec9
1430       1946 8145b058d134098cf2c2e30347c75       d666df9b97c9b97e68f3ad                     1FBBnnRoXPb2WtKTA2vAjmin2cDtJ68TGZ     071e4411719bd0cadcc2
                                                                                                                                      04ca09bd886bd8dce3d4f11b31006b003d1bc222477f26aa99867d
                27ee0d8b98ef1ad2b2af2c1813b0b827b6 000000004723d31f9674a64bd453ac2eb40ec950fc                                         0ca8644069260c0be594be8230dadfebe3d730305acdac78bb4fa49
1431       1948 4572189ab3e37e3ea8d9878e753f84     4429ab80dddc4a875297a4                     16guMW1pwXfbKkmBSBj71az519oZ29aB9Y      2bfb452a5011315990315
                                                                                                                                      04f4726fc2578bbf46d4d7ac0b9d978f8fd1ad01106c4395f49c635f
                86203ba51cda62a89ccf27f37abf5187f82 00000000fd33d335a22fa4f3f139b9147de4733ef6a                                       88af5346cbd6120c6f44a73422f00c5e01141f2d678696758b33bb9
1432       1949 f0d30dd21309cc3f7ce75e1c01ac3       abe7b98c250931ec92284                       1A6NvRKPsswAX8wwPKY4Ti5FBeNCpne1NC    cd76fc50cc410eec1b3
                                                                                                                                      047357ae4801fad011338c419afbcd1c5c5ce000b1d5a28e2ed050c
                9b0b15c823a9bc03e6e85bfd91cead3876 000000008a3f87d76e4e59fbd3c531a87b0557b91c                                         c3ade825720529e4046eb9924b805ffca9ac37781cb148b25873bfa
1433       1950 a5e3e58df66d9d8d68fcec5030bf2b     838a988e7c9589b42cf7db                     1D6X95xhGpa7oqkxP7tzab9D5ZKe296uL8      bb4e814636bc6536c35b
                                                                                                                                      04b4ba0a2a853decd6085e9381a3b7e5f3f3ecc546c4a4e3c46298a
                cc38f4a9e12f8a3d73ec60a332febcd8be4 000000001414f1c4b00806241cedf3fb45c843c9144                                       fee4b0432dadcfb488c0f5041aaaee69ebaab3a2f210e6c9ad051ad
1434       1951 120f40d18c00a26b741feebc0e5ae       fbd14df57c03a84b8cc7b                       1kB4VKL7MX72KYWdz727KpdU4uC6yYR1c     a6494048b5b3f44ca9b2
                                                                                                                                      0499ffecf2c68b1d7a4c31a6b949762a21fc0cfecf38b6179ddeddf57
                fb9a4c6f0d1bd84e4b8debab6d0a668248 00000000a76232a750ee00bc46ea28d6fdc59e3448                                         671f22d153160cbb8b1c7e4c4b4c67c0d766e217ee8b2bdf0dd24da
1435       1952 e8b14540c496fc520ca73f3e738c57     7adbe6f985b62cd50ef7d1                     1FsogdCukoMd2nRHQNHk3tz3Ui6w2cf5iP      5f38acb6be81045fa7
                                                                                                                                      0488adbac7d84c05ee024bf66223da37d2ae3e2ac450be55b3673b
                666e36d3d875ff617a8612a4b95d5d50bc 0000000087fc0397cf6acaef40d56c9a5427066041e                                        2ca95b39c5d44d115c7b0f08b39a1382bd02ac1aa8896cefee5b362
1436       1953 2c8e20f1966450c5f0cbf4060d2b52     1cde1d1bfcbe12f023991                       12UJy5zbqQTQHA7Y6wGNdHur9qqtY75pYv     d97466263cf4f55866307
                                                                                                                                      0449807d975bffd141d7d50bc7477881c089c51504abe692fa436b6
                1e27fb4d588f4a5828a8511cfefaa5e9cee 00000000710bdfefc65fae752b3777f415778049632                                       84ff2198f427927bfb196f5a7dc888ff33e723cd7dd1220bce09749c
1437       1954 d9006e957a38db0fd849f4ac85de5       e37f5ab8e7cf0ebfd9f11                       1BGxPf6T5tkViZTDd13AihzTcG3UCHxZuu    6f29a8da93770354a07
                                                                                                                                      04411a82ede41f8f23e97c993d3f246a3f35c8e015d99a1a9fb0992
                c7faf98f650ce6d628d695ad57f18457c3e 00000000bc8a0e20d31d39432595b89b9b6507a9ff                                        6e56f1b3b1bc47d57c1071daac9edd642d778e895d09d76098eb72
1438       1955 1d3c3f69c5e2c03cea110061bbec1       25aae48289de86ad303c18                     1A5BHYS5B2Yqz2qwjkipSpdW3Yp15Lsmef     a61e177528e17adca53ee
                                                                                                                                      0483f5855d687b974a6182617a51315aad94ecf8a07d77612795c9
                8993dd34575ccd6b0047e0ed593b3f3834 000000002f807d8ee585ec87f0f6e120b8154c2b317                                        4543b0224c701855b6eff8d83207f600c8c03c494de3de3fb4ab972
1439       1956 f102f260604d87a89b829ddfa8470e     3c463c23265ea3173eb7c                       1K1E5CR6XJ9WKjsaAx9ebYJchjwp8LyyN5     446e19caa53137725d13c
                                                                                                                                      0406364b1584f84c24d36d55c953aa33455ed4e6f91cfdbaeee9b31
                acd782653d9c970b54a8678272e97d97ab 00000000c8b4a5829742a4b5da101072d2971e4f04                                         566a1c7d581cebdb77f49f93afe68ce6982009f5e3cab80a7f989727
1440       1957 8292fd0d70df94f7c1091fb8dbde19     852cb01025972c3466ade8                     1PXzvASraM27epiWUAMGHS18Z1RPDJ4tPE      362a99ddf00cb6c0229
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 82 of
                                                             913
       A                        B                                       C                                            D                                          E
                                                                                                                                    041f97c7a8deb771b988b663fbbdf7d2f9f276a44265379cb7eef958
                d3e4d9fff549c3ace68e37d19045002a104 0000000054573a9e32aed11105dd68d64a00ee431f                                      cac75d53f46719a10b873f6f3ea90877b0cbd634626be27dceed8c0
1441       1958 5d862df3e3e54d88773d940ccc3e8       17846f5ff3b3d198a453d8                     19HQrRbVwNDRSxczVpVAR6w8btXh3mw3Rx   34720565bf31eb6e862
                                                                                                                                    047f4cb00397b774e7374b48c922ae852513ed6f6249ed3748e30fb
                a111f64596e728199114af474cd65669bc 0000000061d5ec8fb1e4b5ece099519a437af09b8b                                       7bd25eb361831ccfabcb43100c94bec67d7ee9be2bd549dbe2a9cb5
1442       1959 9f59675682c139f540ae61d276d8e3     5e9590604760964e188b14                     143tiD7eDm9kfnT4CWoogFnR4w6Ln6B6mX    5afb59f4947990f82662
                                                                                                                                    0404fd3a0c0db69c425ddf0bd057517a35a791baa8d8fb4cdf2f15ac
                92002205bd5c720ea2df35edb0da13ec33 00000000c362f74664af60d2dd1841a9151c81eee7f                                      a8b976287d096e2dc29f7d596eef79b78cc95806cfcdce682c66fa8c
1443       1960 c8083cc23ee00e6674efe6092bb6ca     61fe9efb67d3e4ca15dbc                       1B6HRnubhCTPPVdB2vW4jDCLkecStfzZfm   82b9ed0a8963aa0832
                                                                                                                                    045e4394c1bf3983e9699687da35191993dcd6357cfd30dff610b5e
                2b6efc0af218de2882edf8300debd396bb 00000000acdfcd699a667d7089a912e5fe83d7cf9e4                                      b7fb256913d01ce31cf1a98a254021929ec63f5e8aa721c13db1c77
1444       1961 1c40e8c85a6f3d4e121d2b5307c9b6     65512b8491f51452e5308                       1HFT2fKikRpKoMv1QLrnuJzZBPMam1NZWM   781c872e1556fdb87f6b
                                                                                                                                    0417e369d07e3f1ff08c5daefa08ca9c29ca8ddaa7ff17f7e404f6222
                2df9ed530291b6d316a856d0ca6e314c90 000000000354f5855e16e6079550d4a6ec7338afc0                                       a14502df3f9fea46d3a94b30d516442634fa45c9febf3db77a80281
1445       1962 ddab34d9d329328adad5054d46e01e     3fea201102fea5669f20d3                     1MDJjCPTeHSRorYfP2g4E1CuKvycuvt4ip    36efef2391e32187cc
                                                                                                                                    04da281a9b915cc5594fd51df6927567588901134a6ac92a19dbbd
                df5d6c4cf51b8f7259db480aef1d73357d7 0000000070934f580a18c251a4f3c6559c8b67a390                                      696846b162333a5fe448f2353abb9c922f2d276bb91f9e0354a724e
1446       1965 c0335a6b6cc4e40ca7846f7be64ae       3546c6705cad6cbfb9b6c1                     18pew6gDGqArf8szrq8JsebVxCNJzEj1UU   5bd42c4f6849d5e3dfcef
                                                                                                                                    04fa239393228303a182c141664025567472fdd811ba55b0aaf5cd1
                0688d8ba5277e3c826ed9b2d3138d765cd 00000000e9c874793faeed229d340019de32e49f31                                       a683d9cb6467a1dbba25a76b4144c8df6e40b0a42fbc7ce7bb83915
1447       1966 f9302ff1a8edcb4380b6764a1420c5     c74f96b609d7dd987a65e8                     1GNXXEe913tgrATvF6Bo1v8q49NnHwFLYB    7efb06593528154a1d1b
                                                                                                                                    04372826495c803387ebae0f9f5e0f0b70f9bb8c5e6205e0bbaadc5
                2b1df83557a92b9ded5e175b97b8cdaafe 000000001210de7676a0944eb9a0df4cd4001868be                                       e9eccccd0d564fae03eb47b29ae2318bc8edacc5c09e302bf530529
1448       1970 357010154aaf14a0896b4c2bdbb8cf     65f0f1b0abb80061521bb4                     1PmCLpk2rjGrom2JPkdxupHmm4WbmKvw2f    bd81fc939fad7576c0f0
                                                                                                                                    044af51ad8ef38d2a351466a22e7a7d9393a18302ad697c5e3d23d
                8db7247e10c7f29ccebd9df41f7b160d95b 0000000003c11ac3a009b94dccc057555966b994bd                                      2f2ae7726eb648182dc998b1931579164522fc0e5fe8e8b15752b78
1449       1972 1e617fd0602e9a83472094bb8d2c5       1de1f538758bf22b1a2713                     1HFJ3xfTQY6k6UTokR9s6aQutkKrf7P6xY   fb73061dd5fac21e5dc40
                                                                                                                                    0473da55be424c6d86992ea3bd1f311cd9907694866dc9cd09ddd6
                8e743bbbccc1a8fbfe97ed32532f5886749 000000002d9dd660268a57b9415be9b27d1eefcff9                                      8c0e75d30f8454f30fd5f05b643762881d87955fd8c0d109f2c75a22
1450       1973 64b91b13864ab02c0fc4f0799e967       34c75a48c676222b00ca36                     16DNnVQfqU1eG2r3GxwKshbeenXaRtgYei   cef6ea3deb555d1c78f0
                                                                                                                                    04b869fca974267af1e00b068ccfb1533254b49f4c370ebd1546567
                d88b16cf76b282a82d2ae05d2e4f14ba6a 000000004376743ff349325f3e1d1b919848bde813                                       39be39f58e061998efbecbcfe717556905282c44840e9fa6a657f40
1451       1975 3d71bccd38e565e3cff25a50162d80     3f8948fe79978d2233fdda                     14rTSU9Apo48yh5XxterUdpsBxJmENTya8    8c19b1b665aea3617f68
                                                                                                                                    048738f9c4c1c25dffb8c696505636121772f1548ba0e1c95ed7615
                208c1b3184560bd98249c6b1cd0b494794 0000000086980b604dbbb98eb75b8a897d0b7c963                                        0d3490e7365423a1e6fb5e92decca1b74ce07d6cfc494aa7e99d4fe
1452       1976 4958f5e6996a1e06fdef7aa558bd8a     89122ac1cea52866a3ef5d8                   1LW4DG74bcdHPy8L141ZRHBHfntTBEiEJe     25df2cc8a0fcd1857b36
                                                                                                                                    04d90a27238653f1132693351dcb6c5d3434a1c92b656671ffd78c9
                81191b02ae0a906ad39c95e019ce8d9d4b 00000000abd7ba2d26bf3d2079a2406f6643d32e16                                       ec9df721b23955c4eb77871b600c50c9d11717236cfcd17a0b90ed5
1453       1978 a7add181edbee00ae3fa4207b21b2e     bb41d4d4ff10277b6a5743                     176uNTPokx4GgB8Xc1QEXkRxAg1x3CnXw4    f99efadfcbd00e304e75
                                                                                                                                    042e2f5468adc05880a33a688d03836ee66c706b3281b59ccb01b8
                8ee0bac2677abd4378516a97d0b19a590 000000001655468039ac54eb2f17e14c58f751ad6e                                        0ea12ea79ce6c09636aa2e70978632f833e4bec618debe77ed3f5c7
1454       1980 9f3c0a33f3b8634ec7baf91f3eaf57b   044d1e80e1624847d2b6ac                     12uj5z7UWfrUNRU7oAbVB77Kkju2NJieMZ     3ccfc162edbd1ad166c2f
                                                                                                                                    04538a40710f9accde9a921f6ac6381d13954298afce38c3cc78a58c
                c6de1abcc57bef58ea153d4bd24cfadf665 000000004dec691ab72b197449efed660210c7bd2d                                      bdf8819aa3e0ce27606f6922642958ad078ad23694f28a1452ddef1
1455       1981 9df1f1728c8ba6df5cfefc80a71e6       17ffe3db263c3fea2da653                     13m4MMK5quwQ78Z5vz6ehzQUH3KA7JYACT   be768064d8c6d911373
                                                                                                                                    04a6f04f8993e82f1a7b899620649e86a96447cfdbf2f1529761ebf1
                67e2d4bd4b423dcb32c1518a1aa6ebfd32 00000000f13dc76883b73f677d3a63b85f75f580e40                                      8b116b9b53e6bd9ca28d5b075d2ccb51850d8fce15d436bb980fed5
1456       1983 b79c2998fd469a379162dc77ca2286     4a390da41db64885d8ca2                       174Azqao76qenUSvHp1o1Vzp6nMgEuo7ba   7126267bc385bab429e
                                                                                                                                    049d6f0e49023ec930aeb8af9e802a8dcd0bfdc802c0f6efe3c9e168
                ea46046920e65fab584923c6753f838e38 00000000d46ffd1af121ae116adaba61d44fbb8ce96                                      046f33b20e27fcc9ddfc49431c4877b3be52c2b966dc08620fe6a4b4
1457       1984 3ad3619367dcbd6de250251d0b3e32     d75143016583052715b33                       1B6AbNyiVciwVXkSgKUwVKZsBJDg7XSK9T   923ccc0482ddc11f4c
                                                                                                                                    0455ee32661becf2d2b7e548f2ce4ef3f65d61bdbd1bef08dd88446
                a58d2d625ab73b0c11efc6c745d93333c8 00000000c7b984d0429b8e9ffa044a776932944d37                                       4dd0ed49176b9b89613f1baea9af2eec815a02f6eeb5057e434628
1458       1985 6220714b951fcc6d494c57c25b6850     61eedee5d8b7bedb7a1eb7                     1DYqVS8drgqnPoJ92cad3B8o8GvqKTinn5    a9130ec53c8afeab87a15
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 83 of
                                                              913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04e0cfa880559affe0602eec83f866e137bb59392c897c39fe15f903
                c6423218d57b002b894b511f92e02aabb4 0000000000243dfaef0a3b85c3b9c13c958ce6bed9f                                       b424061f7cbafa8254cdd75acb6579f8ba5499b53657edf7defdd21
1459       1986 bbe714a815318990e7b927006f4b6a     d4cb154c1df109c1ef884                       1BypfR23FbN8njLezG1ZfSUUuNDTixiyQp    2e32f119458cb376930
                                                                                                                                     042bd10d2f3d27e932a372186b0537e2caf078d19e4aa2a7f88edc4
                6d0b5c94d7051d610b5afb71e932e5c8d1 0000000073ba0d47c8458f2dafd7d7ed616fcb43e6b                                       b28286f2329687f180be9bc0e6d4bafe54738d4026ea3780fd9e5db
1460       1987 3c07e668b32919b2626f5bf1d017e7     1a6c8a87236c7d991c89e                       1EcaYin1spCBeYb2CHRDBGN8ySMfg4nr25    50eee2ecde78515be807
                                                                                                                                     044783eb6bb40045e80171c313bd147051197993637ef1c72088e4
                873b243e87c7c1f7e505e017fabfc45be1d 00000000785992b7d5ee630a7aaf650461ca6a5d17                                       bbe0d56d14cdc5530682b3449036a0ffb1c295bee5630180a203e9f
1461       1988 513b069bb533b48d643c64d12c105       6d96e8f1d83054132f0bf4                     1BgW5UNzXfCHfSoenV9cgkARnftDagb9Da    5e8278a41c8bb8196c16e
                                                                                                                                     0407f635ccacad2e9aee049223fdd3c1221166e02e4390defe429cd
                a946937dcba704ef7ea504f709c98d160fc 00000000675bcdd144e9e266ab737f9dd2f62f0390                                       35ec061cbb6bc9802b85f889a27a524a13467692b916074b4955ab
1462       1990 3bd060838b37982ee408b2df19b08       74dc1afc174a9d69acf41a                     1LvwvvTLjJ6kGKQEoQXpFJs3o5dq2VwBZU    ab1d46fa0114873e4711a
                                                                                                                                     04e8b69016bd64bf7bb1cc14c158be854ffb501ed1b0d207f5ae493
                a2900a244ad24cb0004a9a23dacfab7071 000000002a90502d96e8baa75b749b2fb4fa6491e1                                        721b85a728b69cd58858cc00caa6787f27eded50346ab93868c839
1463       1991 a73e1365f7065b0cd0e697fca2e56e     15314bf7674f1e26ff726e                     176ijzrd28vRrj4UM2R2zaj6AaTri8mxfS     5d0a424a2c2fee960bced
                                                                                                                                     043b48aca5b9da67123422b0771db2228aafa14c27a254f524c869
                0b911e31a22182192dfb11b33a9db49369 00000000bfebb625430b6483c7f19d2886d1970cda                                        ddcc2e7c67f4f4c18910b0d890f213c535ec34fa485b7c43f4720eda
1464       1993 c0e9cec0c287f0e000af263c016164     683971fcccca292cc9b7f6                     13r2nAnabfPPsx2S9turKiHjdTK2qDWPzi     5630628b92122ed4fe1d
                                                                                                                                     043278b407a65d77c0f6e8e6d1541a05550634dd89709239dfdc0fc
                76bdfe46519173029a12ad1a892627d14b 00000000a2c8ede8616565cf6900e5bea3b4f29734                                        b35457631e8e96ebe63b59dce50117cb2f51c99038e2b507e8135b
1465       1994 53a2aac332e6bb5d90231dd4cec2fc     b88c31c06462b6327f87b3                     1yZErbmw9JCHqVdHRjSWZzGku1apaxten      4b1568b45e13c1bf9bf7a
                                                                                                                                     04917ea9ef57e304262b47aab0d1670319907c8a5d29b063e35d77
                a3b6ca5456d9de369da6220fad8a39a3bf 0000000062436dec026b8c8fcf9aea8554312de16d                                        64029e59863cb9ba938bfab2f57b14dafb53d4d612594cd5d226c71
1466       1998 fba5ca12c9c4b680a5e74a3a76958f     35888f05d2b41710850477                     1v7s7Fqh57JFc7ZRzJPCrN2LvnDA8nGsX      07122176ce6ac5cd903f9
                                                                                                                                     04fb79c0e5893eed7801ad7c77be9dee532cf93c0f5753e9b51cd07
                6f2b21a0d327f23462c5ef2aa0eaf916e4b 00000000a1496d802a4a4074590ec34074b76a8ea                                        58de648c0a70cae27f7ef0dd6284ef222647ae9820cabf12937342f
1467       1999 c6e2730f5ae05e8492d1fe05f57c6       6b81c1c9ad4192d3c2ea226                   15orZyCtNhoF3t8aZFduTSV6qG9KrNY1Zw     5d6d62a3e542e464ac5a
                                                                                                                                     0413e59d83b9055a14263cf4d953dc11fdc767be418325ef592150f
                10f072e631081ad6bcddeabb90bc34d787 00000000dfd5d65c9d8561b4b8f60a63018fe3933ec                                       16f944030d64a31105e2b5977118f4f3fa67b903b8ccc05b09770a7
1468       2000 fe7d7116fe0298ff26c50c5e21bfea     b131fb37f905f87da951a                       1BtoGXncDnAtsrc7oKstqJ4BFoPPmY5qhp    91adfa061511f16e549c
                                                                                                                                     049e7fb5764a0bd3e4c6eb2f6d41f9e62e07f92364e85c4e000c335
                d9bfb211c73d0b243e6f651ff1628a8a46e 0000000067217a46c49054bad67cda2da943607d32                                       1be918d296b4ec5f5068a844485cea8e1c985e447375b6f3069a42
1469       2001 5a50b349482acd753b660acd32b95       6e89896786de10b07cb7c0                     1CC2Eh56scCFMdXwrsRGK8cskPBajAmFcC    81fd4734586c24db1aaa5
                                                                                                                                     04cc0589c80942607c6f78139216141d614039edd62e0d851f6908c
                95442a12c2aedad135169591f288de7a78 0000000014e32b67d2ff48e5491124985e00badec1                                        eb63b6e6e922190e634c6352a0de4a6dd9fed3abb6d1eb6eee086f
1470       2002 0b1dabc2df687ae6dbbf097d68e7f5     1e3013fe4b3f6049221f78                     18UYf8sX77crs7PpvjRVgPgtQS1tco4Mkh     e76cface3a5449583ee1e
                                                                                                                                     044ffa70d8e2c0be81da51122c528b83430d1004acbbd0510f6c763
                0dd225d8e3d5cc3a510b24fde7af0b95a0 000000000c49b18cd444599d03945b094ffb8ef7a8d                                       b12d010d3f00fc19b2a3ecd06d9530415cda00e19180fdc342802b2
1471       2004 64d79f7fedcdbf3d4b03de5fd70c22     62322fefe51276a274d25                       1FdwT7VzmEZh2wGYdDj52mJyzrQXZjU9gu    ea80abe0801243973e54
                                                                                                                                     0499ef7ddd823e67a7c4438cda3c4f07cabe3dd875845ba0e65cc45
                7866601a0f9b3b40e0b7ec5bec55034566 000000005c6439ea5bc6a07069f0345b8a05a377fd                                        53a4e4d21c88e62297a702206fe065ed9c53c75547d88ebff059f0f
1472       2005 e29d5a1bc7e075e09902efd7406ff9     7fb572aeb6f8a2d5dcae85                     1AHXkR2xQmng1EnDsvxm7997pY5fhQAro9     29bef7229eb44b5b2c10
                                                                                                                                     046ea179b55489ace1ef491e4f8b839515dc93a7d5a97077e89df15
                2e4751bc040a863314f7080158ebfbbd7c 00000000bbfbcbca844093b288adfa9b76a96d7538                                        21f2861e86ec1ff349b30b4f3de1731ac561a12ba92bf7b1145d4c5
1473       2006 acc554453930efc96cd62d8a5fa1ad     7eb3829c484f497f6665cc                     151Ln7RS9cEM1FGyE17KcVQRffBgqsLUdA     80681e0ee1c203636589
                                                                                                                                     045dd39f5c669c326e590fde5293c60bf904a7c3295cc8e5129880a
                1e8a38499c46756b59f7efdfc03e66d624c 000000009f28459d210f6ca4f8ce9b5c588914d723f                                      c01c6732dd2224f471f557f9ee524dbb776e0b6eddac7789cf76ac4
1474       2007 ee6cb5865ae77c1b6742901154a53       328af19fa0629d688e3f3                       1HTwyts8UKoFv3cQ7Cpqu2rEmCsLtzrWzX   65ddffa280b3c9565637
                                                                                                                                     04626ce508eae9b89a88624d67d16e0d7380fc1e0d20a470d30130
                b3009266848084dc91c19231ac975fe6e4 00000000111d22d3255f989748fe17ec4b07a4cc11                                        fc26037568b02e268eca83a4d002a9d057b2b7ebdf25ec0646f5e20
1475       2008 91a8b3d9f35a54b22e4ae32ba70296     46193a75c7d3b93c42d492                     1AHfY5ovH1BD5JKSjqkGVcLgfbew8iBgGt     d6f9ecc74b17d8e9eb7cc
                                                                                                                                     047ca8e20146285243053af9e7d43dd40626905770e8c1164bd6f3
                84ac449aef90471f777da77298c36182ad 00000000d0b593345df9b9284d9144baec9916d5b1                                        1225dd6e80ce2cd575a874ef6d14b18b8683efc5089637bc50b7cef
1476       2009 7d0ee3799f1b921c14555a251b9782     14921260aafb6aafa0294f                     1AUMu2xVy5MtSvPF4BFQeDYaUvreWTfFao     f282cc1c1ab853c7abfcb
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 84 of
                                                              913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04d2da23887ad49d7118b47f2c30f55b8c96146d630066acd9c182a
                16f33c8670289de8c8519928eb534942e5 00000000612cddac3513ac8a59168132e07dcf5669                                        cd45d40afb5ed3d230cecb9a167e5c16befb7c6e6c5bc570058b209
1477       2010 4fbc237cdca7b3a659386e963a0096     0f6da51b76663a9182df2b                     1KM8fYQ62d7ofpq8zB8MEYJE4WvCCZ16UW     d06856badb08879b9975
                                                                                                                                     04f6cad23db9464b11a18c6379f8c3c2b3468d5ca2c88a2e3430df7
                719f14fe67357736509970a830b00b1403 000000004be8da201f34d6c8d2a0387cd5cde7e94f                                        659832725216c5f9d8d3d40e1be7aa3f401aa0bf16cad0d5c5eff25c
1478       2014 d8462ec7b84513997727d5c6cb96b4     3e692ad0c307e7cd0955e2                     18GqqjuX8S34k3QE5suyL1dEKG3tL74MAL     e74b7e8c39b67bf6481
                                                                                                                                     044cacdab163f95401172664f36e52e1fd7181c15a321eb99d7d009
                a28ccd135385ea0e869c9b3e5a707dff00 00000000693067b0e6b440bc51450b9f3850561b07                                        57e22948b7bf8f924763047e44d663890a961208c9a0634ac86ca3
1479       2015 141de21f032de92e165e18f13d110c     f6d3c021c54fbd6abb9763                     18DBnZNLSQdSuUQwRgotfj9PZbw48h6sti     3acc016c2ac5307154e05
                                                                                                                                     04c5871d6acbe5a829f97add57ae9a056c18d929bd3dff9ce6bdd46
                cb88ef8f82feae901ecfb04c5b33d1dc0b4 00000000a30d73bbfe167ace49a48042099ea64bab                                       75b1c1df12a39cb71bec31f2816ee03b26df5c27928222a5773c2c0
1480       2017 2c58ff362457d061e497274bd5bd6       675611e29545a7abe06dee                     13aNegaKJpFKVEaRDk7xZkmugxiG6EFdmp    4d3eda47233033cc5a00
                                                                                                                                     0448fc3fd6ddc82d80e695d9d4fdc0bdb6a79aaddeda034944e3b3b
                af9873d29df492e031ce1121322ac591a8 00000000fa26cfce2cdce6a5df7491f71cdfc8e75c61                                      06964d8a612f5b84e1ab10d4863c864d95e0552ab7830b1931e149
1481       2019 1084568efe78cb3e410fde03e68d63     b6e26ecdd361ff052763                         1NUqWFrVzMrsSsbPLLDtFthVaywrnt3vDJ   4bc35cd633faba0ec90d2
                                                                                                                                     04a2c2acaae770f08eb65d2a50274029dce3f77897b184e3711f824
                a37cb76b248e3256058b24a111c099e02c 00000000cda6b0e6ebcfe7d45ad2d977f1b264f3fec                                       abfab01c63013699621628d73d495ebfcd6ee0971b48ef1c5c27898
1482       2021 a072ed1f232efab1dcc68249506824     58b41ecf53dba795b0d87                       1LUBTsByUut1VcTgHD9TQns3X7shaRs9jB    ce95951c21442dd5d4b4
                                                                                                                                     0436ac42aea65415e003cce8e63465a0353cb375d90cbc2d3da823
                d35c622db305d0ef5b5ec416c9b35937e5 000000005a6dc0cc4c7efac72b59fac06a22ed02118                                       9e29bc2850ab30a4294cc15ee89b11b562ac8864d71dbfff442f7e4
1483       2023 d05a64c75b037c8f2e7788c1f97454     789300fd0cc9ff9a48e3c                       1LzearLHcHT8jwCDrUE67LxdJvxjjBmfq4    3db384fedf89ccdcab1c6
                                                                                                                                     049b139aca11375c4a6dd6f0a7a7fd69e5400cf8bd451e36621d48d
                d67c796d6992e799a4e02e21acb55131f9 00000000df3d3d8e1b63db203496a67c186cc7508a                                        dac99f5f42f2d6aec5daee8c6e286033e7d5c0daf677ce7e985aa28
1484       2026 b2a0e013f30d4ecd5c0f962eefeb13     dac33aa72db03685ada3b1                     17VPHDYJpF4UUWe6qyogPXm9VLyn9ko3zC     b02870e9a505db07d374
                                                                                                                                     049de51f8b02ba22571d628ec6ed458c8c0ca449e2a1cfb180b36e3
                2c35e4ce0fca576931807fd8ac6f93566a1 00000000bf7540f41ae96e804929b75fb307c16ab4                                       7473d2f95d7a6bf4fdb9e460dceadaf9ba2eef55bf5bd49d093be5b
1485       2028 4dbb184a21e33d32cced09f6dd34c       6f071765ff35184231f066                     1GN2eowjrPxin4tWVMjcE6YSYWexDUBN4N    75b8e24f2d3828841f9d
                                                                                                                                     048d4c7ba428273ba9e1fffbace0271a94c2048cfe0baa03479110e
                1f20951e1e26861397427a147ea48bd8a4 0000000056db511c4a2801cab2704dda95dfd97ac1                                        bf562d1f5c0f8d3dac3e61b74cac044fc019128d5ff7c5199d908e74
1486       2029 e59325da3290085689855bc88c0dbb     ddf7c107fdbc089b4a19f2                     18BTFFhtNXvkjKzP2szY84a2Sgu1fG98oW     22d21fa73264b3473bc
                                                                                                                                     041ef76c45bdacacb7c13356465e73a5d537d2013de5df9a4baf38b
                c7fd112f4880b7e34bda8465160560c1fa4 0000000036e9b23428b4e9e275c5edc14b4765c82f                                       f09bee2f73588d00dbf1b8d516be2659852b404779d6e9f7cd60395
1487       2030 92bc7680237564190805a7c1d9de6       dad3d5f8abd078303d63d3                     1MkPdhCEPGvdoo8wBFfeWoCUMzHsEwJho3    61f2fc2f5ffddb3f034e
                                                                                                                                     044849098810c0b4131a5d759db2966ab46a69eb65ba9f3ad9ebfb
                1331d6ce3d16439813d1669a318ecee67e 0000000079c4800a1f1a60d6a2e39dd37641b9f00e                                        3e4e729c3f546617d0d8beb93480f3ac0c54a851ffda123b5418198
1488       2033 ffb3fff2ebeb260341bc6298c34eb7     11edc0a30e4ddd3b95f14d                     1kRAugZp7EgmvibxTVpRkHAArNoa88UkP      413cff9c1dd1a63db99d8
                                                                                                                                     0408abf70c5f7d504a8680e988cdcde6dd5fcebdd16c44e17e45290
                c3211bc55f26ede8266e739ad55fa02a8e 00000000aee0dbe3b27059da0a4410e4d59b3d709                                         e05e22b7521a5fd53d2b2f0228e4a0d3d4087829b228f243ddbc01
1489       2034 cb3886d3a263c3ab327fd2cd0aa8c7     59f01ed21269dfab332d425                   1JNhESBfpgPGFYsLkuRSq5metqvHTuLVAD      35eb8a8427b077ce28f9f
                                                                                                                                     041a0f6439ed94287a1398d5ecf5ae4421e2f957a57cee64b08455c
                733a1078721b7af63880758b97ea79688f 00000000837ed9c989ed7506b7ed9d04cffc3b32c9b                                       1f21f9b6b1cbd9aeba6fd1fae84e2285ea91b70b3192ce10965c323
1490       2035 6197e303dd65dd0fe874e2f3b61b33     c5bca7f4215d4c08f9237                       17S88HMPYkHWfZe4VuE7UfrM1acCFTCR3C    f45cfa9eb0b3f1d7556c
                                                                                                                                     04c4ccb0af30f08bf5bf7f8ba9b8d4f83b0d4b7edb77d1ecc139fdf2e
                789032697c67ca4dd6062c8c212b4edf91 0000000011de33c7f0a5c814697d7844d1c6ea5894                                        c06d08e35c1dae8b2c10ad34fca2a4d8d97435c977f0769ee76129f
1491       2036 0672eb7187739e87a49792f3e14cb9     bb0a2fb348289632844018                     1B1c2s8bBSFYV3mo4zP27V2DaCoGAzb8uD     3429302a09ea4bdcd7
                                                                                                                                     0462bec24e626456d64edaa950915edce9f11f9ef300a167e887485
                7e11d118e9406c24d3e751311884caf4e0 00000000fdda310197211d8baa3283412f078b2a41                                        51e5fae1d7fc5755c8a3bdce1bb952fa774303d6f58c3b0ed638e7d
1492       2037 8800b98800bed04317ffd81161cd4b     94d59b0713f08861415076                     14LkYFsoGyZnoTR1PwEZoYTJ47aSy9p1ey     0e75e9cac7a1bb39dea3
                                                                                                                                     04627c46a2f2e33a6c36a34dfc6707da8c41177e206219bdc44ccba
                204a7b97547d535df77aa1f7627ab82f72 00000000d4df6eb7089e80d84e4b22d144a901dd63                                        9cf9fc7eeb36621be1d9058bcfcb0a725d11670a82b39277208af6a
1493       2040 e03925a22691bda2e0b79ed7754e86     162af435f742c319b025bb                     17oHmvcDqh7vs5UFYhYAJkGnpcrJStRxBg     4bd2190987930002e28b
                                                                                                                                     0443a2ca3b81cdd35b78e176cf26c13bd0c2e81638411a49476715
                b82ede5f9b4ed25a4fec8a40271ad010ee 00000000f076f68728aa514ade3e30bde5fafa5cf87                                       4db461f63f796b7942756987885184ee8c5e9a215cb6aceacefbbd3
1494       2042 60689270b7d269db7d97b3840ea478     18bf0ce58acd6b4c37dd4                       13Rtci4A7EdEhoz6Z7evV9tLJvhq6baQmg    33e74ecc8a4eec18c7f9e
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 85 of
                                                              913
       A                         B                                       C                                             D                                         E
                                                                                                                                     04e709f9d424968f207b42a1b98d6a32e6ddc54225458428e0cc64
                2fdb7da465d4d4b9b04fecf5ee2f961e73d 0000000001f55779c901704db84f61e4271ef2bce2a                                      45aea8a7b07c2bf5133ce54d7e863f153b3459344546e78fd052861
1495       2043 559e584ad6ff8be92e73ed1efed34       81b5d12645000b074b842                       1AxNJJUYyC4T5kUnMDmgVRwfaADjoPULik   ba63f65a8a8465f9a4956
                                                                                                                                     046cbbd2869246aab1cb914073f17d413fdb3fe47d21531918a9f37
                de60f51fdd3f050908dd797d2165411a80 0000000052f1ba4554422db2c5be11790b1bc71a70                                        72fe4a8900f2f49665ba7f1d743a82b776e9f57a77df82c194ae33b
1496       2044 6d628cb2db861e2e1a6b33db56c52b     309f4cb870f7919b72b700                     1HxvTpfHHBZU9Ty24e2rhaAU4PcB6PKq1s     a7a7e4cb8092744410c0
                                                                                                                                     04ec87f58f930dc6f8570cd4720da2eeb47d9f5e993a2d51c578490
                fedb42c0a3b566424288b8ccdcbfc426555 00000000cdbefeb24b2048802ab7a6d92b1a1e86ab                                       ac66590ad036b6e353154115f1d0e28aeae0bf373cac9a3c081e470
1497       2045 9730e37e404576c66694e39a9f89f       4176f36bbe88180ff6e651                     16HDpjnAFvHfAT5YGJFUwUnT6FYAnFzgmz    e9ec03556214d14280ba
                                                                                                                                     040653e3d88821e908f92f7586b7a691f4bb3398bcbb76a96338a2
                ada1f0faccb3e93f6ceadfb6e0a8219a478 00000000faff9b6900e995e98f7d7817b6eb7563361                                      96f6213814560cf52b7ed591c3e51c9c0918c9c775a5c0b9e59307f
1498       2046 9ac5af8b3b6a43e1ed17b94704276       bfc2c4577c39d27ad94ae                       19sq9jChrZJKvztUAmvvC4BHf6fJpKt41N   b9d92c27778caf91f697e
                                                                                                                                     04020f28da35f1b7936d2b0a7ac6df8855d1cca75309813c7398625
                8cc2cd573aa4e58f36c24587e43cdbac2cd 000000007e8127fe750bed9f48a7c1ee882bb3a366                                       9193d5db224a4aceb708aae5d45a9cf8dc957bf27c548706e73cc41
1499       2047 a06bac046eb20e71012cda2422915       15f9966b95f64074ae3254                     18f3Q5NTGgoaTbz9NZ9BzLdFfGDskihBKf    e2b24b6430be0bac9b08
                                                                                                                                     041d4a59b2c958b9ad3fbc5402170f0daffabd22ce8e4a4163f0511
                1fbc85bf48d4603051482f191be2c2cf746 00000000e6c3c75c18bdb06cc39d616d636fca0fc96                                      bb0af89730de9a18b6e0ab722f8070d1347fdf8fad337fb940b9919f
1500       2048 dba1906382a063a38258f84c39d62       7c29ebf8225ddf7f2fe48                       1Njx6eESaMjP55QDhzpW8aeDmnTapWf6Fj   b2d8a41676b0c40f18c
                                                                                                                                     04b3e8a8b782870fa3e643064d70a8b38adc6dbf5f3ef6c0fc420fe8
                b10ee8d1f5518887f20a59f92ff3bddc09b 0000000049b31cc0cdcb095f96d25cb6fdf3edd1770                                      e8cba1c7e873208b8eca7c5af8fb078fce5feac16f5bf69814021ec3
1501       2049 ad434072943864cd44d9d0b2e10ad       c7ff30a247fa649424443                       16UtqedY5nMFArWUgFMZwaRVUUwZjfFw1p   6ad807d0ea3d222cb9
                                                                                                                                     044d4eb73442c20ce2df494b7786a2af5dd1a5a6a68b093486c21cd
                23e9be66db0a63254d61065d224246238 0000000006ef8c34a38cf705d623808ceffd2eea1f2                                        521893aa52442dced3c17bc18659d993facc44009354188e645597
1502       2050 abd74d6f4be4a78ea5b4260817ce8c1   dd8dcec85da6529d86285                       1F7zEFFYFwJEvMW356bye3PjFU8U7F7oG4     3fd2e1ae8aa51b2dc1cd0
                                                                                                                                     04ccc0bf870b75b27eb66dc0f7a93ce71e0bb8312e8cf1d38b0ea0f3
                bfd6c19bc6272508811142ada2c8a05e1b 00000000185a25b78d36a0b357d86f6fb148c5bf37                                        a6f3656dd06f9132343775914fd7a14b8c0890d0992a5a3ed5478c9
1503       2051 4f75e72f3cb97910f916f9e8b45269     a4db2a206923e9011821a1                     1GaXy39JmQ5chZYEAieFQu4rvqs3p4czmx     5bbf7d586f00299f366
                                                                                                                                     042027f4a621a3a8b2212404c5a8926358d6c5eeb81d19112e1920
                7a24db7ee8f7513b34315d38b63d1dd2fa 00000000d34e247dbed14f0ffa448155b7a4c8ea80f                                       f3e1f405a314c7a278b51cb6ef8d5ea91081bee87be4f886cdff1264
1504       2052 1f2f43563de6b1b4c78a193938b4f0     867fa8eb8c2982dd431c6                       16HiFohxgHjxdtP1YzUgbbEu87FzoQfhJg    5039667a04508dd9f45b
                                                                                                                                     042167c6dc973a2600332b5489b9ffa55ec1d0096c9449616902bac
                88db345a9e2747815362a2990ab9f8d579 00000000fdffd873ef1ab43725f9822482015191da3                                       d160b70ba62a024774e001db9a785903cc62c11169078c3216cc8c
1505       2055 7a75c7136acdd92dab9de7dd64daf4     b87e706d742ef983f9356                       1N66ALb3HhZ5ZYSUDzgaEp7voskoeeetZh    a44e05b62c2efec25e10c
                                                                                                                                     0473ae416d66df22dedc440e985bbcc6ef629f6471760c89a305c29
                79b41359f1a708c0373cff4b2f45eff8d81e 000000009737fc85becda1878da804a7dd7e393999                                      d2f28ad93139ea48828fc0ae5285fd3b4d6af0c2044f0a95d0ccef84
1506       2056 b1530b95cbb3c525e88d79498003         a356afb9aa49ac612fd838                     1DEqMqTHQPFZDfWzoFXonMNGwEsFx1XQ13   8a55edbe115adb4841f
                                                                                                                                     04f81212f7e0639b322cccb645827d40d933b874faecbfe1992167a
                d693da012c5032c19f4b402e6ce133956b 00000000acd58d5632619a889f751c9f508f7869f05                                       1302af07037fab5173ca466e6e8f52fec79453e05eb31ef6bdf9036e
1507       2057 9835bc9139a33f663761263972989a     814e6ce4b004258969342                       1LMfZBrxNQK2dSpScD88p7TEMzjkpkXrQV    0267a6889b3b333c524
                                                                                                                                     04590d513c126e2458c5b43433b72c7da3198111b282cdc3b52eba
                69d21c7cf22f9c1900854a1a306b1efcf59 00000000c5d078e6198193ec872d5400ce78257db3                                       b6b8194fc36366870073b8598d8e859d73c9365b636d8db127e87b
1508       2058 90b23e10a847c0a67f57e2bda1d4d       c4298f060344f86fe1fefa                     12M5zg3mtWpYQ8rUBefvMfrAPpwVJQvf2q    35cf22bb71a0351554d94d
                                                                                                                                     04e641d9929700a685e01ec2f5967f0391f1cc5268a41ab1269c65b
                b624666805920a692fca0e3dd7d6b88c30 000000004fdc363a128276c9acbf4e4e9217a9a888                                        e241a0266b6805f4bacdd4f3cc9b715c433865a70d8355754532a4e
1509       2059 34a16c882ba8ee31d84fd429a1b045     52b6682d71a637d029c21f                     16ur8qAMEjiCcP83gyGEknBVFCu5FF8wVm     0533b8d8df480452faf4
                                                                                                                                     04515bcc7007451a591400a8faf5ce043cf9c50645d6703fa4eaf3f2
                feeef0e8e1681699d136811d32903bbf06 000000005a2d6394da35269c09425f59f4d76c5b48                                        b4be1611aee55c7e98daedb8e25ef8c06a82ace317622c153ca325c
1510       2060 9acb7fac3eb2efb25b1d970ee169a4     6b2d6b617f30bbd4fb79dd                     12oFB7KcEQPwukHjKERKcuWndtktQiLZJg     16c0749629a2560e817
                                                                                                                                     04eeaff84f7cf88200fa73bbc6b74c45d12eb6d1d0c98996762a87b4
                f1b2af1df558ec0f7047c05b6502be3d7c8 00000000cd2ae5e37f774026a30f6880fb5de6e73f0                                      3f73533455df65b085a1daa11f2797c7da954879baa7be93e51418
1511       2061 bfe01fee111d592b34874ff9ae05d       c6f27cb0e119e607e4b6d                       16ZGBPuaewW4qSeQx1H5HyjA4r4EGMTQam   98a65b5b2ee9bcc3fd52
                                                                                                                                     04c069320754e64906603e0886ef322c5a430366e028a91c9760ea
                93c0fbb1c0e2cd03e3c64a2d26faf2b8331 00000000d34199387862c42561031f5b25cc35bb98                                       3739a9d365029d60f57d12281bfc8904bf7bd9cf03b5e1959e2df8ef
1512       2062 8f4ca02bbd5eb7bfee6c14d405984       95e53dd07e30508748ced8                     1JQpVLsoi8V5w684n5oxpWybs8MPziY2Mg    3a5c2f895668de175af9
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 86 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      0464d5c24da473f662bdfab349bdbd08e2cd5283079c3dbea3509d
                1adb62bc17687573f27c58f85e523a220f4 000000003024fcc0de00e9af302c8bf69b0c625eea0                                       b61db524564fb1969b7e82b6609cf7ba7377209f52809f00d148cb6
1513       2063 4ef468b54adbf7e82d77ee16fe933       ac3502fb25adb935b652c                       1GrmbNHNubzPXyKYEnpD5inwoun77quRwy    e611ff396b94d5b198255
                                                                                                                                      0405745d9ede5f7b58bec566bcb1a879259ca2f7fd385078c355da8
                a9d1e7da3bf80dcf91cccfd41d1bc82a4da 00000000184d61d43e667b4aebe6224e0a3265a2b                                         3abbfc8b1f0bf82d376e445e60b2fbec77b657655b5d97fae44f6769
1514       2064 75422cc5f6810d130e17a7ba46ea9       e87048b7924d7339de6095d                   136g96YUpjmMM1CvFGHZSu9fVHUNHzLUes      23bee399f0d66be2f45
                                                                                                                                      04a2d582c61870b0ef7d6b9e55125d6fa4e5f4480d3178e2e3b0aa
                af2f3ca9eb0466ac85392d5cd1fb9c8646e 000000005d1ee9f633d16642d1bd8af362c3e49e7c                                        d603a11bc19ef3b95fc3a70ea0198e3e091b80b0c0a126bc62de1de
1515       2065 0e309aee3be111087914afa10c9d9       e819937ebe6873aaa8c7b7                     19ixmyGkNPqswNVpE4rwWjPs3tNj61qVnA     bbec42799ae8b8be27a57
                                                                                                                                      043d724b40ed6ca3265d9208e266822f2b1c3ff0af07056c7f55393
                1f7339a092b173583886771d9c546d19b5 00000000b0ffc0f6ace673e0e6ad6893546c5c80891                                        818477183b3878214743208c2ea7b0c6abf6a1c4f268b7dec6437ed
1516       2066 910d82e3e82b5c9069684f5c281d9a     9e6a15b6b5d51e4d8af70                       15gAFWz24n6XzdVJb3Xno1hEYoyyxj36g4     13cf2110a9d1cd759667
                                                                                                                                      0488087e2cc9a63efbd6e7892ce83dd813ece74ed801bf32752f878
                0b51d0ecf59074fc5c66f9004dd76d8dcbb 00000000eb952510b6fe05aa6a0fd7730e49ea18d0                                        c36c642c2aab09ceabcba1a418488e9b34107f33ea848624a804d5
1517       2067 08c108aa9d8c145477ed18e62a8f2       51be315e50f1007f200829                     13N98Ci3deQt8UT2AU8fm72UgUe2RxvWZp     9f7e24d3f3df8f0161c1f
                                                                                                                                      04e6fa62d3fceaf242e47db1ae1165edc055bf07605036bfaef29bdf
                3af01de58515b7ded1e76aa6785ebc2356 000000009e51da9980dc4f98be36c65abd497fcb00                                         1165d89d207fa597facc2d91b1b41435d52eb8aa2dcfe7eae62839f
1518       2068 b7b6e61d6861c942b1e67fa343f5b9     9cdfa488467c2f6152805c                     16jwCj7Z3DmqQjNToyfb45VMcamtRqaUar      38a4a93f600e7c4b607
                                                                                                                                      0409a615f1a860190804a5c2441b6dc0ff6147699b1c26dcd0261bb
                968098fff0edf63bcc72a3324f85c6680dfd 00000000ea79bc139ea90db3446daa3cbdcd1a4bac                                       99c97615adbddab0e03f5a56304c6d95512118279df886a562bd71
1519       2069 319caba7534aa28e64872dde02bd         1fdc191743dbae3633368d                     1CyDQCxyGdE3FuUNaT9S9nXWnC4pyHNTga    73b639425dba6521299b7
                                                                                                                                      04ee60d0d0c3d451bdbaba840615d5c21a4f54f6a6174cee7bb926
                b13ae0229c67ff26fa386e3184b1b9f8c91 000000002234ec90ec5f93aed5b57ca339bce76e57                                        6bc281cc7258845b1c14b0c043cb543686e43e0b6b39d37b730ad2
1520       2071 9dbe09046d8b12ff6bc70215fd3b0       690367f713e53be014ccc6                     1GGjBBA6Vm6gNVpXjaR2kUwR3zhqAVL8ot     5800af71e136cee0037204
                                                                                                                                      04745894b07d254a428b7a7322936e44de74dd9c782b4ef54cf2c5
                6ca7f7b251ba7a07a8e92b26fc23cf3220f 00000000a14bb926208eb6326310d9054de589be3                                         a118f88b86899d0f8b307f88e95df6e66f270db329bd56bac6b56eb
1521       2072 68413fb3a2cb15f1884b92ae95162       a9d6217130bcbf401dec5fb                   1K6qiXK3nTdriVs9FfAEB1AzHZc5V2CGSz      7bcd9dad01a31f762a410
                                                                                                                                      046ffa36175c421974cf7ba6495e06de4a8e93ac39c83d140d54f81
                53b8d7f9b9a89eb4ac766332d91cf8b69a 00000000b724efff8f4676451ae39f9fdf73e9e1f756                                       be5d4657e214c10e269d34dfc7452083caeb9838f5a4c89424a35b6
1522       2073 5cb41d8ac3dbe39ee94b76da1db77d     dd6d8c69fe6ed0ed1f4d                         1K4nAVEn3Gtx68evfTVbdGygVQnfv4rnEG    2a95d7df504c24260c3a
                                                                                                                                      04ad809db25d08653f1ebe9dca82585394d8d5491d0cc869cdf7fa8
                0e5ca2c0397e70f048f91f2cbc95f1f57717 000000006fb214a441e0beccf10a78c946eddeeacf0                                      2db8d88abc7acf2333767c068b2442b8ed5feffc0b96b61a41467ae
1523       2074 90e8dbdc2f212f3ae4e5b3872476         bb8f658fa895a498f20a0                       18was9JhoPBKNWtmSfEM4vJJTv2eMpuJvj   50f16ca415f6cacda52e
                                                                                                                                      04ad2bade97ef0df20d9a37d0bd61f5340e65ad965e17de4da5b64
                3ffb137b10d0fea456cb7fd0691c94348c6 00000000257209405eb293496e10080c0dc8192b53                                        544ffbeb1c510ebe949b7c53ace0edc619ad44ed3ca48fa489b8336
1524       2075 7c1605ebbd891608a68d69b931072       3940fdcdf2cadf9f2a2444                     1BFSTsUv8k1eR4XewWoVVztXVk2nB9Ybkj     5f0a3e58d8d8d0c4f65f7
                                                                                                                                      042a03091f1060e1b58836f6637276c904550ccce5edaf59a0e50be
                8ac8b1baca0e819242d5f267bd40ada162 000000006b5d6191bd2f345fa1b1c168bd2591ac56                                         7ce1d5db6d9ca3b37952e7a4d0822e52dd9d477d0bb8b77b909918
1525       2076 346a726c2eaa15fd2787acdd9ac312     aaa392ee4da2efa9ece829                     1Msz1v5MN6pr7wZa27r4wkpXRgYizm86Wy      a3ee3d370091542007ba7
                                                                                                                                      043d3dec60e1bd4cfd3cbb55c548ebf167c126b6bc066848de90602
                5a31ff2cd98c2cb64c660a80aff2d10f0624 00000000960863ea6673e2849756218aa5a6a86af2                                       16dbd84e7e39ed8a91a7abe39e0922dc5f273737b1a442a05d9de8
1526       2079 42d3b2a66d59c058af49ea0a02f7         6d8992db5c4e83c7ec44da                     18NyqGsa97gcwnvko7eeU1GYpktsCmyPuu    8b8c4dc3e72688b2ee3af
                                                                                                                                      045eab3856733a8e8a00a6924aada124bcb94ec52e9732a024e65e
                9aabe8a2bd6c5d91c71658a24b093d0656 0000000056776041ebdc54bb829a88d4d6915793b                                          7aab640890135d73a97129f1226e3192c8881f10a2db07038cbd86
1527       2080 33f64ba58fde24ddd4f0464afa8ef4     e1f08be507c4f7bcaf186d9                   1Myv45x5B1LNTZ2s6JwGWZwnLeuAjULNm4       d13b0d892d797d65c47cd8
                                                                                                                                      0492ad0b9a6a8b5d063d2a48f68fa1a67f5abfb45518a81c7850d5c
                e93e73b36ab32fb53d2638f26d5f77226c 000000009c9a00e0b53d961b28f1a79245bea8b583                                         37adbc20c02df3b6a7073e1217446525e86bfe30b8b224f7fe06cb3
1528       2081 04c8ad539020df8bad18f8c5c9bdec     5b10637e99dc22b2abd98f                     1C7XrczJdpFHE9LPjNFY9NP4fh8Vfj16SW      fd7ac867a89ecce9aa4d
                                                                                                                                      04d5b53c6da173853d527768173d6893f57dca3592f8e6aef53a65b
                3853dbfec11da2c5421f7876717db919c7f 0000000014c3bd382e733796a88b7e811f67e305bd                                        b45c77f4675a7b7738465148343defd602122f11f773eac2f470f638
1529       2082 f24320e06df40f7888204a491abae       9afe6733ceca8bd43e47b1                     1EnFnGMxAjzCaaAxai9nCCkGtn5cG1AXg8     736c6f915420b5d6acd
                                                                                                                                      045a2316c8b12feaabfb5c04f09980a6f431fa92bb66d68795336ea
                f691c0bf89278c11543c041ee194e24efa9 000000006ee9fdd942b1357e5c480465caf5389123                                        6fd6072320ae625bc46140eff823ee82d34dba14122c5f311776556
1530       2083 7d0612d5671d0813fab55aab196a4       b631f9d5710a9b6dc75e2e                     19raW8fVUNLtZVb1wi85rGxJTzB9LookMS     7ac5be0564dacac7d22c
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 87 of
                                                              913
       A                         B                                       C                                             D                                         E
                                                                                                                                     04fefa6c1a2c81753b16d4993e94b78a6c64b7b4f7f9acab1fad4b29
                c230c57aaa1cc8f7e451e1653375d5a5f5e 00000000444dd3fa2b3604a8b9059656122387679b                                       7c9d7e333194f51b75897bb8976008e06878b1ad319dd4ea55b877
1531       2084 261f2dace5004690be7c83cb64b30       1aede0c43e1c3efdb41a60                     1AGEg5Svs2CMh6gchk5kpRW54PANJDwzec    35271816b33d2551db9f
                                                                                                                                     04a504fd08be1974f5fa0c0ef711d141e5fbe131323acf7902c0bb79
                542c45063aae78c0b9511c2fe4ace1921c 00000000b1915dd2367819ab3b5fec9ca28eb03936                                        c4f0dd414f3e5ab708caaaf26d303a35a08a8f99ffe79b0c7a4955d2
1532       2088 81d40069ffcb7797fd2ae601a70fdb     dfe34900a7a57efc298980                     1GDLqCYUeCZvNQ778UGifrmNSRCeeZNy2k     7f6af38a26c0e75937
                                                                                                                                     04162f2fc78dd8f557a5b8945e54461c61293825e2a604a3f123314
                1387450545b3b2dde45ad7c35f8c85c4e9 000000008cb4680dd14cccadebd9e6127373c71f94                                        1523ae427de792d9e65f5144f1204766288f7a09067a4b8e48c79a
1533       2090 bd6c2a798af5cfa9afde91771023fc     8015a502eded2921f72db9                     17eKHxvBm4CCt1jM8dYgWX6Q1BTP91gD9W     4f8bd31ae0a8e77d583c0
                                                                                                                                     047afb0c49a06f601fc9b21b342bdefa47d27296fe64210ddeee11c
                c45003e563a733424d6e20d258e88516d 00000000509129b194cea2419dc5a6237bd7c3f650                                         b335e23079cb4195c9f2be2ca4110abd784f5c8f0ba33e9888a2b13
1534       2091 7ad26e47883a54b173befc97c1c8878   a7a49e11bae5e7a2a6927d                     1W4hBfx48NpAM5ZEo5GHetb34mxmt9Dm8       26e2d7fe1fc39a331312
                                                                                                                                     048d443ed51730f2b834b48a24bfa74342daec76d8aa3b6dc1557a
                a860b264815395d24e2cd9d1e56c47d764 000000002632732de3262f8a3df0c1516439fe3103                                        95c02b43a8a652b033fa4ad9e7c71e7b9d8728ec65ad782695406d
1535       2092 2760589007ab84e095b3afa632633e     53e183db101a61bc77a788                     1FrbHiWWTaB7nFb47G56nXiAqPEyvdfhtB     bf5aa1282f83e9eba1b903
                                                                                                                                     0467c9d4a89813cd51df1fdf560990a0a1c3e80d6d7e5a214e32225
                843161897e1b82e20f030602a1e7de4742 00000000a5c9ae7b0c97436e0bf1111fd421bf3fd91                                       68b403c978f539c973f722a03f7514d981395530c5821d1f58ac9b6f
1536       2093 43402ef82730fd1b676af2ff2a7e98     18aeaa8063575cd1bee7e                       15qts31rRUm6VBLiw2N2bRodweQnyJGfSX    f052885e67275e481e9
                                                                                                                                     04c0728c05d576afb95a7f9f781110866a508567b83dec3b7386a54
                8eeac0e17157ef498eeadb47c37705baa6 000000007e96f9aaf9ffa534df258772228aadf119fe                                      35dcd1c9108a3755294a52d309429d0621e239e800f631a425e8f4
1537       2094 bffe158173932d136e8e98432e5276     cb09b05e942686dde7d4                         1K3xLshU8VdBqA21UxkPWxja9jQk1sBEDY   cf6762f52c053e1fe2fd5
                                                                                                                                     044b61c965dd4d6f172cdcdcd091be27673c8e8efd73a6d99349b3b
                a0eb11ab9447882f2eec5ececa91ca13a6 00000000bd56ca2b4b827de4a87fd1e5b4bd043723                                        eb24c22f7b58b781b2e7b5ecf4cc5e518adecab6c7d8e8b5cc45e1c
1538       2095 c027056bd33ee06e7d0625b268c97b     6cef6cc1cbf32b586e16eb                     16yffXrFESUFmLYxja8JDtppiqEJsTUbCA     772e82485fd8d4877eb9
                                                                                                                                     04effa35df74c2535b7e9ad135aa832f3f423e12369030ad65bb79a
                31149618c8828028c60c267de926846dd6 00000000613a98b6b1ff823ae8af5b1613f436e1b1e                                       8d06d0c47688ff8c556d5be141bcafbdf3cd6fb4425f2f7360185fdd2
1539       2096 d882b6e14517a5bfd33227cfdad7ad     f62744ae39df6c62d7b0c                       19XA1iBCP8BXYvZMgeHCHHqgchaFJ8ZnSD    b1179e0f0e64d3dce3
                                                                                                                                     049baf1dbdda448ac367662be5796dd7e67287b6a4f98c60d2076e
                2cbe0f06fe4c24d6e3f994add29ba1f1736 000000005a9189f917643e93a3fc11775592586079                                       452b99fa687d99b5eee158705e73a5eaa43cfb336cb82aaa57d595
1540       2098 90e2261b2c3d87c288e1aff97d4fc       ab775db9e5e06c6f7861d9                     1PsSkLeWZfino3yfSFbi2jxJ64TdVzseQr    5d36734370487f395fabd5
                                                                                                                                     04d54510d1dd3e2fbbbcf4081fbe5938778915e52df5a64b2feae20
                a643148bf1de45907e96ed3e754529ed15 00000000d5092034c3a92473d42f28e3fd279f0652                                        2eac6e08ffd126b22e5e2b3faecce999f72615d49269123344f2f6e5
1541       2100 59f226bd38c5524b772ca47623acfd     e2d5b0049c7d40fcbc990b                     1Ep55rfmxac1HPsvHhhmL6QZck9pgx9Lhv     f3823cfdd8b20846207
                                                                                                                                     043abe58a1582479b76747da5acf1d070826a04041e2f8d90532fd
                c9f0059ac1a1e4326fd457fc00896fd6fbef 00000000d8982f243bdc42ea9b6dd9961f98d99db5                                      68c7d942effc6433669b1807eb0b2f7704c6430f24d907aed24c617
1542       2101 f398fdfa32f8808ab04252b2a5ed         4decdc6affdfdfd7205eaf                     12dQ542gX8z4sJsWCLzJYjivNtMu4TLXag   9bb8b2d96cf8c9b209814
                                                                                                                                     04291cc9e853db725270fad2dda6b2f83c918ac2291d8b460df0345
                08565bddc947de3145c02ac56e8663321c 00000000d5c38d3d304e325f7892bc67affc7c1bdbf                                       917f4169043277d36e8b803244656ed42fb3ec5e7bc88dc7ba31c2a
1543       2103 5d3fe34975a0cd4fd058f3a42d981f     82db7d6233178afd3edcb                       1DF5gfuyT5YekQvXZmrWEvkQEJnDRZkcdf    8b7c9ab4f11cd9a35700
                                                                                                                                     0468b3bb09493cff1595ae99e781779422542858f376338896e4a5
                77f634b0d6a4501c20cf756d0a98467fada 00000000266f48b65050bd91fd8584a2e5b3225c64                                       30ce64e8e3c8e1ab177f4f62b7a67fefac5dc5158040cfe60d35595d
1544       2105 7e4f736c4dbdba9b2055a6ab1fe86       af4b8f2321a24a1d7b62cc                     1LzD7Wps95Lpu1ThUemBNNqyGp7AafXknW    4907cc7625df7374f647
                                                                                                                                     04b1542f84debaaded5bdccd2f3df9b89e0103f050b9fa1061623d2
                af532fde3d136f481fe95d84a11da2f0137 00000000125bd7848efc28349f2f8a45aa2412e25fb                                      2008ae6a5756d48963cbfe0bdf08d311fc0c01fad8bf55bf7ccd3447
1545       2106 7a19f64d57817a4392643ee899006       0c9a63ab989db66ba910d                       1Gp1dRJavuEx6nTQVLriJ7RqNmgnJLFD3x   3e88a4d7c97a82fd820
                                                                                                                                     048065bf586e0be26a027e984548fdf92eb6b6629717fdde4969f65
                2bf82b0a56620b682eb6a4bd436c3643d7 000000004e9312de3e91560422cfc38f37d6e96f836                                       4a0bf04e9e1b9cca9a4067edab69851f0179f1042e5e78107738ebd
1546       2107 745b7293f6f735ac4389d76c43e726     169d3cbef6284df27c0da                       192y9nNS6DDWJ5QBADb62it3idMXs8qfp9    eff5299b25c9dbfd1b35
                                                                                                                                     04923b3f89e0c29e830aa61b92ec94952102a1cac838a9bb5ebc5b
                b224d522dc25ba984f774498dda6808a97 00000000ea7f9f046ae440a6d6b3e42f67b20c9d51                                        69d2d69db601c626cc656e0623d15050248c968f10e783ac10d672
1547       2109 e380abf4bf8e0ac39a51a0b5d91e10     d300cd5d757f309beaf883                     13qoaFu1qnGN5bM6Hy75CARqqKSpbXdYcp     b33a33d25e9687170dc7a2
                                                                                                                                     0437e4f2316810ce18e4edad9eb57d192ae7a63d8ee0319ed7a3c8
                534129356897f9ce638a0a5dcc2d18df13 000000006a1e87b12ff12edcc04408a61b6d436b21                                        9cefc79d156b70300b855f09011da3cd1e6a67942a0f01abc456ce3
1548       2111 bf79fafdf880fcd76a6d62e91fde88     dd6d8af9f5afc759a38116                     1AA8RdTNvy9LEnbtHw58ZEenMdqDwdwjjY     c89555d195e08d15889f6
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 88 of
                                                             913
       A                        B                                       C                                            D                                            E
                                                                                                                                     0474f3106259ca1e9b248181928d0744ca82bf0d7c0c8096d1477cd
                e022956b9616ed2e4bf857f7c5eab12628 00000000e8bcdaa8ab9f8ef19c5ecf6d5e624b8b094                                       733169523d4a62b57984a983f4c26a2eb6096874d74dca87311ddb
1549       2112 973d79defa57b3da69782614671292     fd62c10ddde907881a81e                       1AwqtwSNiLaHxYmdEYbktFkeMq1m3TbcSh    b3b5fd561efb3e4b3987b
                                                                                                                                     0493dad8b48e1fe4ed852ba0833c61be0707e4f448e90e6914e7e0
                bde10228861b2bc8e42f2f35bb47610696 0000000074e6f8830b061e9496206845ca583f640e                                        d39a7ce5e44f2764f4e47f4f301e88c89183adfe558b55a2304bdc3
1550       2113 e19d10f1e0fbad01b249af25985a2b     6ebc57add54cda51b0d981                     187VVKjAD41x1dBfNGUbPkKnzViJhrQd5T     23cbc1b1895707dd4a6fe
                                                                                                                                     0492f994cc17ef50702eaa7962448ebb9b6d1d649a28f41ed1b2c86
                41412ae1c6fd54d81df47b34f0c238b5532 000000003b1a33fecc66ca72fc1742865736881bcf7                                      ecf14a36a8b74f166f8ff4780ccecae3f52119634299c8341bafc15c4
1551       2115 ff24a6fecd5f775e6506994c65a1e       8306b80fa44195678313a                       1BHmR3orrRrDoR8mQrBVh5hSzfMozAZC3h   c575f6883b8040db80
                                                                                                                                     0448e66dfc8f203dc813e6b21af4b5e954e56b636c4a6e38a049bb4
                7919e93973b1688469e7e1b19e3d5011fc 000000008f42f665cab52fd5972974ab3c0d1b43b97                                       570a97285081b111e3042887bc7e7923bf1f6127a123b3dbb7bb2d
1552       2118 469230dbb983f815ca4dedcb03f60b     ac20105295f0a224af886                       1FGLKqtavWy1oAkvCK2BenhyqXjWLR5cJX    8da7ee944da79b207c23d
                                                                                                                                     04a37cfae22a93f5961cb57fcb74d826ff6f25999ace917df7704b58
                f13cb6f739d5fcc25d04e402d01852483c4 000000009a284bd92fd73540f30123be054f164385                                       453b45d7b8e854a2fd77f5742f622bbd4a1757a88777c67adabe13
1553       2120 66d3b12e10a9402859e62f757fd42       32e83b7a5c94ec048a7ab9                     1PdQXjJ1Ye2QLeoHKkKx18TLByZC2quq4d    3c495b9df90c9c82488a
                                                                                                                                     041548788a9d8a78c71ff1043c7158d1a0708ff7ab6560e116c67ab
                9a4a351306ee1589d59863c4a9b9e2b26c 000000005fa35ee08a2283747996ed3e79f193b1f1f                                       f32870be551731ea9170a7601159a44a7d3a6e1b88b5a17195ab3d
1554       2121 0b06aba7922c442e988a887e249d11     630e08023c27645f71827                       1EG8nbFyrXj6mhEnfTicHZm6u4R7xgUCv3    a7aeac748de68643440be
                                                                                                                                     0420c49e02d3fd648d42ef1a9ab5c5707a0b39f7436b1b90a1bd997
                f1591a81aa8cd0feab3a144acde0ca1b7bf 00000000a3099f5f4100c759a09d3ba7001e9075d7                                       51e19c61934e4ab314f5066ce6a0be8404c452fad007399c8e05832
1555       2123 5d24b6e88950cfba9ea9dedcc57d4       997c4e0e76308209dfece8                     12CbDsSLXTDSwYiP13JZXvtfAbheLFmQ4T    2229ddd8b67c0f45b757
                                                                                                                                     041323fbb884c540b804f884057644195bb0103bedf6cbd431a8be9
                4854ffb1641119d2bb9d9a446de655125b 00000000ec63bfa1cf092e0ad9a2e6bb3df4f08dbae                                       3f2db6814ef48b8ec1c0bd27469ede58eb881d04ace535ffc675959
1556       2124 c7d6307599ff1b53ed2eb922ea954a     655c068dec3b136e78bf1                       17547cLx8m4SGXUv9wFSeYb6Fb63hfUE8P    60a0657a256d6606e45a
                                                                                                                                     04b6f9ac120c85adabbd959323051596ed58307ef2109648bb3065
                2d6e789c79406d9b3734d1e4aec8774f49 000000004c45b00360e911aa80752b4a82a470ded                                         378d0bba69f5715c34e40ff462170be05ce9b92b328374b2946916b
1557       2125 cb2e7dfb02b30f65f6d031fe054afa     8cb054f376eafc763526a23                   16aPxMzFA4cM2kyyMZMm2KXR3uK6ExUK6C      c4e63bb2466cd243077fb
                                                                                                                                     049cc8e74ee194d6832bf204a1552eac536012aab1e2a8816e59a2
                89c53d6c66c8a69688d8c45913919326d8 000000002c45f5e772f779b811336f05ec6ff8644cfe                                      239de414feb79901ccb6bb5c33b9ad4ffdc2228dc186168545d49cfc
1558       2126 36b0c2ef320c0e99bc0b9b0cefa417     8df6c405a67e176e271d                         13JWLef14vgH94AJ5ndJDr7ZfeDPPsbpMb   0df8b33bdda6c09de051
                                                                                                                                     0422d29939396db83116228fba878ae63ff8558dd4445557419f795
                caf371d3e486d54c7b1758d42241c71847 00000000a86c9b8c3b5dc9f22798f26bcec6f88e12d                                       2c93014627944ba311184ddd7cb054ecdfe4028d2fc7fce98501b57
1559       2128 3aa3015678b0b6d98727b3e183c4a5     6393f4d5c52dce1d2108d                       13s2wevxEUBkNMUfWUxRyqGRn4Bq3zXTDa    3815dd28447330fbed7b
                                                                                                                                     049eee6f1b7fa30478f9640703259ca2ff21dd5f72917fc65756182d
                dbc32197cccf9c2e16add485d64c5ccb73b 000000001b5ebb8e71cc48a0950bbba9cf94758ebb                                       397e06965d4b8b715692e7678517427b0b5c0387fefcc8b1703275
1560       2129 5161d0aeb461d64613b36107c714c       2e3eb52b5c04c9dfa496fa                     1JpjN7VJkJHZVJPMF2mnYU1foSWKYiNepC    bbdc01120ec744af475a
                                                                                                                                     040b985d7a1fc5e850cfba315e16ec0454d3127da2e71a5a612e2b
                99a79c96d48c2ff35374253e6b6153dc7bf 00000000d375589770b4652369b6cb946209240f3c                                       85b0e60e7952c8406877b8bcb4c3b7b3109dc7ccbead1f93dec61f2
1561       2131 02fe14947accf03078ce7c8c91b52       06dbd7bb91d3d0d4ce7c9e                     1MPMGnEFEnXnoGT4zL9ZQBgd2hAUCKTZab    a90ba7af16b479b42d5ee
                                                                                                                                     04b096a4545f7b64fb099a853c351c3d87d8dc983f95955b79823ee
                758e7992b613f59fd4857af5d4b09ec4a1 000000001330bcf09ebb284a528734961a23c361bb                                        b3ba7c08c5d297220d1f3803db673c698ec42f870346d780fad74fe
1562       2133 df435dbd3df0cea764eacc31b9f0f3     d3807c47bd0d570156b975                     1PdHqae5n6NweTL8F4woAXBBUFWsTh9yti     05fdb8c77288122b63f4
                                                                                                                                     04f0000dad71db855b764268c269e6a6722949c6fe8e858bf0e6adf
                c9e83ca4633d231321fbe00882f49a7d6c 000000006d15a46f33f628b76373bcb4c42ed89937                                        c6ddd6b9db17a96ccb7065e5e5c45caa04a19486382016265171fd
1563       2134 180d08c32f488b2ff03c02b1dbb935     b033823d0cf0fd86809a65                     1HwzempVwrHBLfCazguXxEMy8mD9kQe5vt     84c8480bc914593096594
                                                                                                                                     04d0a24dbc7c13ed4e548cc8c48ac48ca0b34778b485272ac6b4583
                2c57fd29803852e1c32dfc36e28e49f835e 000000001e4ed2d4b03580ce578626d40b3424889                                        cbe51601fd723b2ff2a60b653c5b0d647cff4b1227a0c09f95e9ca2b
1564       2135 48389298fc8def78c840ced860648       953df0dbb86ac3d37efce54                   12Crdda4VYTVfJD3XB3hE4ZgcaoJRRGT4a     97271db575589daac22
                                                                                                                                     044ddd246da83f775c2d6be76d021b683b2749790faf33d1801f44f
                1ba71ce97e0747da1f6ad6031b7dadfa3a 000000004cae720c41e23ebf521ab2f9d35bfe364d6                                       ddeff3185cbb154c323a60f7af46a1e9056e8710c0bfbe70f9279217
1565       2136 3097681872e36c3ba08439b4282ad1     70b2b195618213dde8783                       1AqgcAToupS3NmBv2WyLACdrdFsgkBiVqb    6a09e6d03af8375c322
                                                                                                                                     04a0bc398a0be2d208f051a0bb35b10fe4e2aa22f431266b57028e
                12cd534192566c1eab57a3cda9159d4785 00000000c45c54342d8846b07f5c75b188871a9c31                                        bf6be238c1c92deed3a86d921d27d0d09233599cef9eaa378a05b0
1566       2137 550e2636d5794c207b2fac20c75c0c     b3495aa682b8c0f193712c                     1Ax6tJwfGLm6vrSXuBg8jt14SEzS1vzYDw     1ee0c330d52cbebe427214
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 89 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04a6ba979d07a39f95004156b1ca88c1d26399f35d582e80d7d0b9
                cdb045bc74345456f4938cd6e8f41bb0ae 00000000066b91b7693f4fd69b0d3b1bb42df76b8e                                         a78ea8101790e25e9327296e2e3643a440a607af49e0daac2b76cb
1567       2138 d611d753bd58802c304e37a7d0c52e     040e01310c086fa234c6a2                     1FtPXnyNnZaYG93SdEv1tJbdmEWmn1gCNX      a0d7bdc87b28131ff52e1d
                                                                                                                                      04581ca132c7beb57e80b043c647eff20a1c284c12386f00659c6a1
                7d022c11685f71f48501e2ead72177fe75f 00000000e626f2ffde2fd0c4a8bd46fcbd5fe62b46c7                                      e7d9b83fea206b1f2151bf3c819239d3b1a8077fcb57278426e45c8
1568       2139 730fd595cde8f58556c7e63910c01       00ac2a4e5debf32e5367                         1MEAChjpSTGPeYq1qdxKueZEHbPq3U1tLn   89eadd51b48c9b267454
                                                                                                                                      0414ef0c43e075c892abd7919e732ad674db51e42a3fce48432c7f6
                7b59d3ccb7390101add6aabaf0c81f44b9 00000000ef796e6b802f79520d9d13ba4198773345                                         5d8ce45cb44fe7f09fa851178e211007ba18d3ab5a31c3ee194af0b
1569       2141 efa3416d16d2f05e96aa39693b99a4     9d5fca01e9ed70ff2c1e72                     13kyfiDSfJUVZjqpyeLN5pRQGMkRoh9dby      8c0bca5a7b8953fe4042
                                                                                                                                      043730d98ad9006a29f8af69ab639c1f5fc9d7429f7de9100bc58b9
                de293b1fee6df5dd0159b6450b4f9767fae 000000005d4a5902a4b909926739a348f7789b6d7b                                        04a4178923375aa93b6d48152ccdc43391b1ebf58875b6f1349e26
1570       2142 69e6b42513e378b827652e8035cd0       24a9623c3364ea7e5ceeed                     1N1HxXkHbRAFgFgE6vTspTtSpoxAxZn5FR     4a9c233ae7cda54b39c52
                                                                                                                                      04b4ef2ed776b88c35f2b1cb374a8ba631bf9bd183ae75a8d24fb8a
                2ffb1c51c1837edf59ed571239f899c2afb 000000005e007f176975230d68510149ef9d80b518                                        510453e9e219e95aef83d0f08981f4395bb27e34d25cbfba662ea3f
1571       2143 352188db5db7067df75b4e4d5c38f       0cf9110099b09d7a23e80b                     1CvktqrEJfzLvVDozptyN9X3yMW5Wjr8Dr     2988fe049680d3eabe0e
                                                                                                                                      04514bb3bcda39169dd531a7306ea31f3a490b9559784bec6841de
                c68906033d5087e4cc94ab9672236943f3 0000000080af307a7f9f2edc93a9a8846886a1a6f70                                        b447831d9a8967f93a673ab28dde7f7c3b62903f87a72528911044f
1572       2144 a2b36c23b4e1c9b19b5453702a832e     31a009132d04b1691bc74                       1CdxNLnr4zXdqZbKoatMywn69o6ACFEPK4     573efe64a7ef5560e0059
                                                                                                                                      043ed0b10782fcaa09aa36f6e0a46dcfc60ed5273c2f9f2f63cfa20b
                446c537c81b971a243d2dcd5ea955587a9 0000000027639216483775437aaf3bfbc8153ba2f4                                         e7337e487029877ca932b43791964240d1310cc7e6a083e203e6d1
1573       2149 7722c206321fd43457a7094e2b3b78     0ab525511ff55732996bef                     19p8uGTGuostWK6iiAFnHAJmxavhBUiFLS      238ef9fce51b3a314e84
                                                                                                                                      04e485907eca7545cc6b1a533a8daf673ecf746d23848a737d75870
                b6e5988e835de702d47183502c3e93c2b8 000000003a9d525344b3aac97bbfca6a7898642ff2e                                        082c68580943c92f783d320d1fafe27fd17c1f8b20cafc996946baed
1574       2150 ec14d71df9a3055002368645cb9326     072fb9bac354d0aec5217                       1JyvcLozcAjURsELVtx97rj6YAGf5HiE6g     18e0d186c3b8a088434
                                                                                                                                      04368c9ed6eb85a52bc20a1615f34d89b0b85520fd9e0516d09d34
                0c31639828420766c5da4d89a5303d2812 0000000060853d68d5905f6d2c670d36d71b248fa1                                         464c0a7451f7b750d746b03cc1803857a21683bd96221edb9f84de
1575       2151 2fb1ea24960cb3879936240baae460     fa09c74cc89d11dbfc78d8                     1CG9LZeHcggueRbC3EBpPKpgMm35poaW4Z      51a8a878e6502db50a5643
                                                                                                                                      04cf6acb127207980c58a8154a78867163810784a88146b9a24a5e
                84f3b70ac5b327cc00c40a240a27cc641c0 00000000d1dc5228b3684b92435b2e22b1ef1b8bf3                                        660c3df76f5ed8ea77d41a061099cff098006e4879b95bf9ced08cb7
1576       2153 22f3cbf376ce57c56e5be12ec7232       b139f6ef9c73fc3153cca6                     18scn98jFJjACNfUez4RdhStxecD7uJgGe     ad083a5e5d51b2cb2904
                                                                                                                                      04a753a96cd67a816387cecc609605a64cd9f36d93a39c74443e7c7
                6f8cbccd5fcd65e7781fbc158e64e6a48f4 00000000d64b54ba52dfa38a5bc37e0f5a709f04a9                                        86c728d371f6b11d9926a3565a41eecc0365b6dac76c97197c4de24
1577       2155 55ae5ffe6921b6ac142474016242e       2b776f3ef2e2c5152c2cde                     1MvfqgD9t312zB6BpW91jcLP5eW8s4uXaK     ef1d3005e95e9242e543
                                                                                                                                      04c919d8aff9bca6273cd7ec1895a83f252b490d481cded215fca17f
                af81353964ab6b5190540cfef887a8182d 00000000ceef5fc8747f408a03466fcbd1bca6a1c70f                                       c419246dc870359faa8fe8c31240f20fa4aaa06a4205d45c40e8695
1578       2157 97d29c2b485314fd9757480f7232ba     b5e14df9cae395e22da5                         1M2z7Fnx6ZiPFZmwzM9Uh72CPLhtCswrvu    eaa0de83d7aac17d192
                                                                                                                                      0445c6766f1ec1d3de022e1975c5821ee513129b8f5cecca7446b32
                dc1ad2515e3a82da005bf6703ce82577bb 000000003d168fd8c0c91ce4d57d802b73da38d6d4                                         61165754a70e1ab65227765f86fcad15516a0f424faf3d7dddb4fc38
1579       2160 42e65f0772e782c670911048a2d1b4     620545f704b363e2b21ddd                     173K4P4fNgdC3deBzDZNGR9ctvKbc5zFv1      c6c78dd6c333bb5c504
                                                                                                                                      04757dc679b05320d16a2d7431dc68994ffe81ce1ec7e6d000d9644
                219ae7be2a4c401624aa10dea98018f5a9 00000000aaf0ab905dcdd85a8aac5bfff33b2221122                                        8d8aaf69349804990e62697967580a4c9a0ea5a799fb989236ac1f3
1580       2162 07a74f83959e0a53d52495d39af743     2bcdf94b571c00d93d999                       15C9aFviSQt6piu3Cw6Na12GT7dJv2H9h5     5fdae2ee2a233bbd8393
                                                                                                                                      041ed0c0f67bca50661a8d45287e939b58cc0c87a1b5e2faedac297
                379205c1fed322672c2e3ff8263bb6ab00a 00000000d8b214b9bb7a8c0fc48ccedce5c08743405                                       850bcb89c06076cc14aee4974f524fb1958b30c0b4d9380df5a1252
1581       2164 f650a21cfe1017324dede7a1283a7       0775b5dc70dee5547dc06                       17bwbrjrfd6R74ES4T1MEdhzmH4VQkRPMN    491115af122b373e3595
                                                                                                                                      0456d797db4b96f3ddeb09effc16962b4970b2da98409dfbbcc6740
                f280df4349054a2b3e14981601af3a0f709 0000000068c27222034055d5bd2d4e3611442c3bc2                                        f6eaf314c5a4dc5f487823cbc61d60f40e50f23d7bed1864bb9fdce0
1582       2166 3c2766c7774d0e9e29de5eddea6e2       37fa1663bb76c46c1ac4ba                     1AehAu78WtqQPYfr1X97YGvFVHrppGvG3W     a0db23a328d6040ae5b
                                                                                                                                      04cedf74be265a086e5d2dd25de1b278ee56f06c33fe5fa9efc253b
                9c92d678d8d09562f516d799dad97957cf 00000000d7ddd69dd39ee2adcec570054fbfdf5c7ae                                        0d90588159cd3c8d14658afa3d82e05bd120905f03b761f51569ab9
1583       2167 3ccdf0ad434043fc5f1383557859d0     222d5b9778e176308962c                       1BjGaRexdCCVRyk2RjUHL4DzdiebXr24tA     57614dc6942922924aea
                                                                                                                                      041250e0d9fe610945c0e64ecb99e8dbaae5e299a0d3c7eff41960b
                3ecc6d6184cd86f54eff9d2d5ecf328c39e 00000000543ef2a2077d9b423251b1293fa4ed573a                                        fbde2ede91f05cb651878853b3adf28f39b10894b3e156c2ddd169d
1584       2168 86340497a9813c5d2bde5a42f0f1d       7c38a3553ffc7917e2013e                     1LZzSCqtMSJXZawnYheKgwbXtS42XDw7DN     beda70f6071cb8dae7a2
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 90 of
                                                             913
       A                        B                                       C                                            D                                            E
                                                                                                                                      049c8b4a4f1849893004ac61fff4652d620c8e07d89b159f2dfb5b05
                aebd851a36239b5db7d7481c489d5c6279 00000000c5c4c42dfef8001bee355aa6f94fc865eea                                        0c6d6d8d9fdbab307c906b4d4d972ec4c22bd9000f56e829e7a4e0a
1585       2170 36e2c6788fd19c76884d50327d9579     e3d4c880316e55a8d7f88                       1634fhYNBkbKWhPyRsqTeJ9YWXfz3WW8iJ     e013a8cfe305181fe3c
                                                                                                                                      04fc015d8de57eb0573d9ce00066ccaf99762f49829a3aca8ea6443
                9bd181fbc86e4ad8ac52d5986779ec2be9 000000006eeb5d7c42df514952b7d0967e9e971592                                         5f79f355faed9f3bf533e272df4574622a5df9fc92b1fab1e14f4e045
1586       2171 60402a4770508aeac02e74d19799d1     0e1203f5af7fe5413379ea                     132scWeH9LKLgNTzaBPm2vz221QEcD7pdf      188657b54384da1864
                                                                                                                                      04ecdee894e9a6e2ede30b409a51ae512264ad439a4fea454976b3
                f1e0510cd757d8ef8729ec600db19ec9a3 00000000370dde69574594d54c8881a95f42884b38                                         4b0f1cfcc47171a55f3f3e571d11f80d9c11293cbd7117ff9b41015cd
1587       2172 a24ef70be3c6cccd710eba00930bdc     9bb1c373374cff00c1f5eb                     1A4yPC6cQbM5MDrNKoxnRBkiXzShXFw7ST      73eb13ecebbe14fa03f
                                                                                                                                      0425a56b696f69cb65d9088fb553c75bda7f8d04575530d858d7be6
                d99523aebdd8e26fdcbfd9ad8c030841fee 00000000f9987ab7340cd2f131c213e651b22a94d9                                        dd31dd299f27bcd757c32fb7da87e60cff11f60dad05d47af700d21f
1588       2173 75119244b9a07169dd4a92dfdd136       6d5b001bf76b6eb0d6042a                     1PAvUwr1JUNmCrzHkmYb6r9aczKWjaLYsk     96ef82d2465cd74e51e
                                                                                                                                      04ee3db9f7841b01f69333acdb1b8743242aa1765e094051602d44
                fba411024544a61730e78bef3dde645e43 00000000b2031d82577d9bb787414b85a64ade60cc                                         0b944b008f01d2df844a133a4ff4dc9589e76bf34c479281a1974e1
1589       2174 0318a217a4516737755fa27ebfd1ef     c77aba4a226d68e66878c5                     1F3skjZPZAy549ChMz5gUc4dQ4zCaCr8KF      2a85922f0778c7a279f56
                                                                                                                                      04b72a4075bf82570dd29211c42e2109c776d2418a332579301356
                0689f697a2effc17d07aa05417395b53af6 00000000f7a80dbc86ad8adb945f503d4199716553                                        5f368c0e067bd50e31e68b7e3989b92869edb346cf579e38e9ca32
1590       2175 5e1427cc515021f5a70b7c349cdb3       a1fe6c46811b524d1a765d                     12d4VPzJH6PQxEVgPmNj7yuYgpoRS2q7m8     9a2297e0e585759e146509
                                                                                                                                      04f026c4d0c764b557e7a8d7df19e1fa5c275d59a3a89453308acfb
                b43411eb5a5df54721872c5f3afeb076bac 00000000bc3014410bd11fb34d87835d9301cce6f4                                        bc8852c7914b330fb2571d9ff5c006db445e2584253420f0f0f8f4ba
1591       2177 a2e3b1d9c16a434e1fc47381393d2       8ae38e71a56b6cbac985e3                     1KbwDCaby3G849neXBSQ8hdctb7Aj3sRTZ     e8b72bc91147eb2e3eb
                                                                                                                                      0478bdedcbc34914b19a0f081670299f18cba88110b641185e3507f
                d03c92e6d5c35044a743764ae58169c4cd 000000007c8087b2f6ee94537a66e56e6bc0a1b290                                         01c79abe2709ac66c4418aacf26edbcf370b19a5f7cfa977f740df85
1592       2179 ec73579686a20253604d1b4faa0953     f2def8557c1bd1bded70c6                     1GQ97ng3ams7bNXqHGB6b4Jb4e8w5sQbGF      c55307894b849880786
                                                                                                                                      0417dacd2c93c6af5f169cf7b18bb244ac6f72709966445aee52ae0
                7baa9eac2c4338626023cb7f1f26b44bb9 00000000905094bf55841908b240d56d7016cc60d4                                         e753f787956195d044205177c7ffe64717bd986cb37f5aa21ab2c72
1593       2180 8c10752656757a5931dc61251fd6a9     9d2ec0bafdfa60edc1dea8                     1C26Ntor97j8CpWUM4cGUo65NGFk6R9ZpD      2c3828f3b5939ac7f597
                                                                                                                                      0495cc7e2a329b9d2e58c93e54aecada2d5b581121d8554a701688
                3776cc3b8d6b823ca2fb5f73d7082bf69e9 000000005e03eceb949b01f3e8a4e13382850aae6e                                        02a5710d0e6c1c233d06ff16a643610a887a84d48c644119e3e109
1594       2181 a8775738d20f782dc48a765921f80       7097482661ddc1813b08a3                     1Cv6XTDpVtw3ZCUPXSha4rmCQmeZuxqzRJ     84552411a4ae32f2e59aca
                                                                                                                                      04148927599548ca3aa6471699e606bd4412755f11e4f4dd9de0ffc
                26a5a38a8b5ebd623c2dcf4af45efcb48a7 0000000078c1dfef29ed103d268ce77b6f5afffd0146                                      de89afd5c0d6fc62cecf1250076721d83d524ddd5ad4ede6a482031
1595       2182 6f18020b704559a1ab43daa518deb       dd2f5796b35b45d58342                         1LdhEkaH5AeqWoi3hbc1B1bbvqCtCjKmTn   60898c0eb7ac9e683987
                                                                                                                                      04f067414aa858adeaec43617b6327b346b966b92530553ea3464a
                902ecdb62dc4dcf73bbe18ba1c44fe01ac1 0000000053f12d670dc0188a5f4e8be2f59215ce14e                                       3a895d0c8b60c022b14cbcebe6c3a4240c3977dcb774fe73904fdb9
1596       2183 770d32f678d2673c69739091248f8       b128c14faf997449b7183                       1Fr4ZpnqPiKbVhBB6ftGzKBwEjtVeM4W3v    a2baadea3a4f693cbbe64
                                                                                                                                      041dc377f7a2d8c705e0443f9f9d73ff5f9125fe43c737b0e644df6c5
                5574cdc552fbcfba8599d26c8f7126eb4fb 000000006a9a9a493078ad2831b9fa32695d970101                                        e27b116c7ce2e20cde27e60d2c9c2b81551e177981e8c92190e1ea
1597       2185 349d371df990fd1f7bb2b7975dc93       9b3cf97114dba87e4054aa                     1KEXhuVQg4iSuxVExuC8dTMR7MWFBg9Fvr     25b389abdcca413b052
                                                                                                                                      046a337b727a3bd413f8c6bebf93e51c5c945a05646f053baac1c81
                a9e604ec46d7a8df7ab5c10c7ce9b452b4f 00000000cae563ab1664f9981aadf913f9d8d92712                                        ca44f240a19a695918ae4020b6583337027c18a0b65273d5aa2bdd
1598       2187 345969c80eb5f7fe3aae7ee993599       763f43b5a683d13b9fd1ef                     15MfFJYTdkcgiKdBmLFsjWCGV9s2LYLbMr     fe72a8bbb4f8e66afad08
                                                                                                                                      04fbdcda42531da4491dd0ba722df08b07955900d486abf6ba1d2b
                ae3fb9cd957f071502f7f79ab4696ec0d3f 000000003cbf89153b0526e193ed74e5489a98c0b7                                        1aeef19f8dbcb111181567d2fd2a1ca7649ad44dc07366840022efa
1599       2191 7c81a43041bac95af165482d3348f       2f974d71c255425861eea4                     1HeYXcEEyFpVfQUSUBPqeAu56Etp96zMQK     cf1030b1cbac2446c1f9d
                                                                                                                                      04b12074c923cebcd9a128fb61cc8dc704a48976612e1b45ca93f46
                8716603ad9f544f63a5b5e776df6ae2a3d 0000000031fd90c9cb5be9db548a1767c9d3ceddebf                                        2c6cad6d41d3e3f27a4ee9aa865f7ccd89d61bdf7803a9e42e81f41
1600       2192 a40e0e44f3f77ec2a2f41e6f11e2dc     9563f4791b858165d318e                       18UsQpuV2CPau6nPQ57fuH3jwUJCzZAWw1     045c8a01effa2c6d0480
                                                                                                                                      04b02af81b08923efa5c7c5b39e550713eb5bcfe13fba8c3f9d00b63
                8e756882796b4bdbae3a36ac69ad51d60 00000000374a6102801382307c41f9ddb11e089d9a                                          236f7349dd99b7fffd1720e58f26dab9ad584d02aa326e01dea5ee3
1601       2193 68fe8dcbb27f4084f95e1ca3c0ef177   3362a96a84fd849cd51ada                     1PMCGsSxREmxuGEh31q1cKVYwN6v9FqjdS       a0a1b2ea42c52dc6b3a
                                                                                                                                      0439922b7bd8641336728f07cf2807cf35bac4cc53de92b40379726
                d4c704af3fbba12a5e04a8c858a86213b9 000000007eb604956e2f591f9959baf9eaaf6d4eac8                                        ac29916c4faeccdc07db642fa5227c9fb1185654bc26e05ce4ed7bee
1602       2194 ba96ee6d0c223b408f8c195e6ac97b     f273f5c6cb7c0555444ab                       1BwhLMxnNm2dksqaysF4A3MtszckRojUH8     950ef81a1cbd033af26
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 91 of
                                                             913
       A                        B                                       C                                            D                                            E
                                                                                                                                      0476e9a4d82f02556efa31b21c6aeac5626a764a7cb9554fe58a88a
                c66d72e2fd387100e31ba011a36e0762d2 0000000014a65a70cefa53205e5fd3523696b11a33                                         ebdc5a8c650608ba39c8493b0fb80cafa4cdcf706f33f568d04c997e
1603       2195 e89b69a61e4540e4331d5b55374976     abb522ebbc2dfd5542e1c5                     19K9Ru1ZUAzsWnW86sS77n46WDECu8Xnyy      a09b19f42df2450987b
                                                                                                                                      04b88670db96fc3418cc6bc931933f4cb400199632fc5965b95d759
                8fb1ba95252925b6e129959e46f408b9a7 0000000048a3ff4c4fe37c2425e88272e19c720796a                                        504f830c84ac221b9ab670663b1a7913492026d9814e87fb8b39cfe
1604       2198 58cc5857728312a89fe2d9d3f2bcb3     6a8b3fe451f46709c83ed                       1DkBhXjthYEGNYokRYRTFMkGijZZcqUMdC     7a95f008a771b4063639
                                                                                                                                      044306ee0668a08092e1879ac0e5582e6a35001c0d5bd36350d16a
                94429693c2b2112879884913334752672 0000000033b798200d01296bf7d274eb4a8d6937d9                                          c607196d3ac3a44a259bf37bc5334fb8b2e4e10998396fc5ccf39d5a
1605       2199 d685bb0eb55d0015a4277c03cd92e5a   3adf740c4f311a4ed3cd82                     1efor6ckKiGFVcpkvhymvu4EFdiaGec3B        f5bc8c25e26b6611d952
                                                                                                                                      041569f355eefedab8e901784fc053017becc4fa2a6ff8d5d4ec54e1
                13dc37b74858e948021babaaf9efbd3980 00000000bc04ac00ee40d71ceff705a5e56f27e7c09                                        1252d6083ddaee571ed4cb9475c3f013ed49717089fb6233380c57
1606       2201 7e3f3a3868cc8cca15fd827c8f8b6a     c60320fba0c1da77f6c82                       145VN4W2o7v84W1gdJ8w6xQ9L1VzojLXDZ     dc680fbcd7ee372adc06
                                                                                                                                      041e9bc767abd70f8a925109b19815e6347b381c7fe187fbe0d4431
                9853b98ac320db0e35f2bb6bdba0b8347b 000000001be95682d66918627de7fab580a6f07f28                                         60ba02fff35a48b988e005b68ec86a9eb0615b60410d5236a6b7a5
1607       2202 b4c4139c6f47c5bfcc01da73e2a975     6a72f9c9d365f0e8b325d3                     16oXMSEM3Vhk3cRsZ4LFkbS4fdPY4DGa9n      aca4732b221d3afd8b9e8
                                                                                                                                      0422a8385a054dacc9e017480eee9e3e1146c4daaa49488b004f21
                723900d82c58f94e29f87a51f58ee66d3d 0000000021fbd71a0e845db9ad31c9a3f31d79e2a8                                         3ad8a3890cf2368b1d20cf0189fc1555dcd0990353a0bea87cc2f730
1608       2204 dca7263e92e11d28a009e015cc5104     da66f460efeb1ad903c898                     1tzmvULPkMc41oyUJUTKLTR78QJVPQLuE       ada846c5012999a27a45
                                                                                                                                      044c9c85caaee9f92da16dd4d145b6a13643322258c93f1d297e82d
                ef7e662c376ea3248ee4d3c310c0105583 00000000960a29c869fc09bae1f2475f2b85710b207                                        6030ca3074394aa448e1fde26b59ddb2dbab0dbe1794c6ad5b619c
1609       2207 1ead3e895babdb09f3a3d378522136     0479e1a6c133768916921                       1B47wkU6tJcapTdiBxipfEXpeR47gmtjxM     1226f9ba88e2d9bd455c4
                                                                                                                                      046d57a8d397965e736691558611d747ecbe2aed6d0a9e6740f94a
                59cc35cbe3c9216b8e22b235b8e0459cfc1 00000000e6296f1eda44755317774b3e9ab1f585fe                                        35c9f035697dbaa6a600d60efe84d476368dd660ad9689ce82ac76
1610       2208 6494b181d36073131e55732f1db0e       39c373d0af59092e79bd80                     1PtNZ8QJzgQDLAy7y6Ld7PJfF5g9zEdZWs     0a9ff6b3970452a3b7c4b6
                                                                                                                                      04da175d0901db61b3d073adc626de1ccfaa6fe9873aa6326fa3424
                66721e3154705e5b0262a8f25b824e1b0b 000000009cdf8746d02ef9c07ef02447edbdbf22218                                        2b9f23e16bd45b08c669f11c73d5dac2cc722a1e1b808ae7405f62a
1611       2213 808e459579992373a1b8ee361fd88b     ed318ad6bcba33f572996                       18syEdq4Xiyjudo3HU3jA6D2jYLMUrQdxG     850e1260a365f5c71bcd
                                                                                                                                      04247a5ab54b7d0c9c1adae87fc1813657cfb5f57b40131bb00b9f1
                17cf4d876b81d5ff8625f954f3870657020 0000000092e1853b69493c46b1b5e4e02bd383bbc1                                        c05f2cb14724e492b96e9b51e89d1fa49c20cc61965e81a3f5c3859
1612       2215 2e24b15547a9cb5ed75e29416e321       152b1519f76f857afdb719                     1LtS936bLogJr1W32uhokxnReBNQy8sCM7     b84b0f0ef3665c7372e1
                                                                                                                                      04bb1e861c6537d543a826ff2c98e49703d2fb129af2c6c42640eda
                a568a4984c971015ce632a3034cbda769c 0000000068f0ffcd5493d706ced42fd21407d9e2cd2                                        921524a68868530d320391fd3410b2eb0f830b22e89a275fb151c1
1613       2217 9d20c2a33a97eb464ca58252366ef3     c90eedbb53430fb7df297                       1JJEJeK5v77nChM1StAHvb2uBnq3DxQBxJ     54666e98af36fbf92d83f
                                                                                                                                      04af97d1be692decfcef4261c5e96b6b4ef60436ed548f1ce5ca5955
                c887fae0d51f3ab5e5c819d5d68f0477714 00000000c80ae0a54ae7eecf84c157b3e973d6b30f                                        55f01b35fa467aa9413128343e3e1721be3f2ea25da31863be6936
1614       2220 2d8f7d527a1949d25a7913a7bcd1a       2ff77d83f6d06220bfe08d                     1EgD1yCWGeRpriDfi2k14H5E1obrijQUXY     46de9f100a26290f479c
                                                                                                                                      04ef9e44fb442e575f34c1533b8199df2e33b17f9a84db67bfcbb687
                8a1731f243396731cc1a5a07209673aacb 000000006d89216b4cf7bbe9f6dec95741e4f706925                                        e9c9e9a788774c6e35686f4ce43ce9811e43611d12bb962f22d8dfe
1615       2223 2c189c012650b028edb7c1fed5f1a6     9c32a4efe31091e63fffb                       1DGK8JHyYuxb5SaprGgtqHW5eqpUc7JY1v     8a7067dd179391c5809
                                                                                                                                      049c5bed80bb2345c49479fd84b799028de1a008e22fdf2071478bb
                046695b8c2e6701445a7ced9b3970ba8ab 00000000a0fd3885392267c114707089340faf95dd                                         ec5f4f9fd93a823290ff2075ce7243c58bb265a150dcda4f1c4247cb
1616       2225 27f625d350b338b324aa416380f685     6e8cd1f31a688a1eaaf120                     1ERfhFaokDdq1y7UhD1UKoseqQQw2fHUFT      049deaeb2e476cb2225
                                                                                                                                      04e88259680fec5ea5c44b3688bcd21fbabec8816f695e73bd9afac
                f2ad671a56fe1f433f51bbcde3ddc0cc747 000000002ca17a39e2e284d22edca6bd7c0ac5ddde                                        036b473648b28e579327e94292125e2bb8ccf9b4221813baa28265
1617       2226 cbe47b6932913d340c354ac2fd62e       a66a11bdcb5518c6b663d2                     1FoSgG9UWvnfYYR1AAkXQjsytq7d8CSBCb     65e5a495d28593d06ffcb
                                                                                                                                      046f3d1d6e00e83e0ba8750782264f9e4447550e53d1da60ff035d2
                bd9c4758f14591a07c874fde4cfe35e2bbb 0000000002fed247aa33b2afc84e3c0c6f25a410fafc                                      60075541d178c0991433e3528c00d79e9be6619fc39b4b94035bd0
1618       2227 9dee96956c63a7a7073c507cdd2a4       d31d1e27b824e30a47f6                         17T5qWyWYoVR3uMgUPQTcxfeA9Jv8hvXF1   6d12069b0251925048675
                                                                                                                                      047a49622cf9cd27b1d45639cd42cbceac069ab200b89142513813e
                56b11c27d6358756a30e5a1a0c56fb2ee9 00000000ec317a78d83bea685e0dda3c54a7961bf2                                         f2aaa6d560b3080a2499165d87a2743eceda60a7eef4ef0f3558c79
1619       2228 d19d628fa2369ffc7b0690c152d7a8     28619f7fcd98c7acaff834                     14Wrbp7JHMkR3u7yGnEDPCx9yGMjBB6mz6      a134f0431aa90ac4af34
                                                                                                                                      042f8faf034bc2d8cafefeb1200d35f1a4c19233ced96cdae080ddf7
                a45c90dd3f359fa4143d719af391d10523 00000000bc61525dc9c80efe32f801de1b83082e2fd                                        bb255ab5e6e75569018f7e44447cb5e9ba58de1a5298ffb0c1d90c8
1620       2229 856b0d8f5eef72af0193df19d7261a     5bde14c6d7d376ed27e74                       16hL7dh4bmCB8b1QofHfbKsbk6pv7DLpTR     69c8728768e218c50ee
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 92 of
                                                             913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04401571b6c3ffb731c5f533d743550a514eb426c871731763cf0e8
                b69184320004019fb313f74d5385a54c1e 000000006f580cb6ad9ae4f8087512620a57586277                                        ebb71c816c65bfe6ccdaf3dc33e6b675443709ab5e1da154e53f8ae
1621       2231 0ed52365ff9c1fb5b344bc86796edc     2c5690e4e2e4587cc7d0b8                     1DTAd2RaQLNRkRtz2qHhUb4RyTzUNFtEDA     bbc36d24882aca896a24
                                                                                                                                     0499991a388bab6740b7707d1f501de4838df5703fca7eb4abad1d
                da83c015c5eb2d0b24bb99f13f246e6d8d 00000000d128995c0a95a56c5a045331f26a7b3d77                                        681e1e21522c390bd7ef49363b0fe975c7e3af30b395066dc0436d0
1622       2232 b99f6d41f0a19662c2026a1f30c114     c5f2705558564c970848cf                     15mH85Vin1rm3KW8AFCNyRyK3iDMb6y5L2     9371aa8d611c43b366a4b
                                                                                                                                     04d64f68a22aff34c727736aa43a6894d35145653a2e371246d2ae
                8d02c5d9ef5111105927975810ccd0000a 00000000380bd2cb07ed5b938a7ba8bbedb3024ac9                                        a7504e1a810d7e440a132318967cadc7a1835ffac2c0ceb48c9e6ef
1623       2233 a0e5ae8ccffecea7bfb6f3755dc5f6     0b146f730fd0540113cf96                     1FzSH5Wj2qGb9jivTHsALRSoaCDmbreCLz     0773ece9567562cfc7391
                                                                                                                                     041ef00864b38d27b2e284f11d2a3e374e82e66cf908514d84c9842
                0868a87abd312efb0f3219089afeb46586 00000000af4d5749cd26701cc85675c5c6b8c636512                                       e9305f49ff6866fe065ec96fec3e0010768296456ceb6e611bd17ff1
1624       2235 d7ffa45d17df51ce8f820883082c64     92364e08c8d9c36a549a5                       1FQkdo5kxTjxrtrGa3QBohCoF76qcyHs35    e0992346d6538fb1821
                                                                                                                                     04baa294760f11de8d8a3a4271b70af4d0aa6a3d5b70a81d380b14
                fc08cc07e547c3af97441500d7c28d434d5 000000009439371e0edadc3fcca04f10319f6ce7a79                                      52829116e31c1262e701ccdf1fdd9c09b5e3f6d41d12a472687ec9d
1625       2238 af0686626f815640b2a0b54366315       664ff3bd81539cca12739                       15Sb1JcPugXrXR2xmEjtAGMseqsSh8MbuX   31dbeb3fcee1141df92b8
                                                                                                                                     042200490195c16c77e0d5b28079e218ddf23c0cf23e770b5e1ad05
                0fa53ce8b5aa3eb9e46a9dde25c26df02f4 0000000066ae0d91024fabd8d88174f338b0749477                                       89d03a803cc188a1c79601dd181a67dc121a2bf2c5b2313c89f2b2b
1626       2239 b0cf11eb0920be2780a8c7b9a6e33       a9d6ba68b5c4afa0bd2ccb                     15WLVXrj2owbChece54ibqqukk2PcA4TLt    e758caca6c7ab56959ac
                                                                                                                                     049eb9ba0a36324251802862ab6210a3cdffcc3e679ef9232cd8ff06
                b379585fd5b0c21477f6e25b2f5633471f1 00000000c7d2f053e0b0fa46ae1984b6eff0f63776f                                      28d63dfeed44c278a7000c40e33360bb8b736442d2444eb002051f
1627       2241 e70adfecbc4b34b59eab80d569309       88d55979105181e67addf                       1BYni15GYxoRTRH4tGbdUWZnximjch5Pqh   b657317e98030be79d60
                                                                                                                                     046be1dc272166172fa021b23cee65019a0906b8bdb426b357f588
                e0b3fd1d5ee3be750a238cf85022c74dbfd 00000000f0befb49abde7a1ccd219fed53cb65e22fc                                      db92410cafa39a4c64fdf4209b18a930b8492faf87c3cc087d0e0ddd
1628       2242 7bcd14bfd8dc3a723dd60a2d53499       5672355b9e3a7404e0406                       1Lmpx2x9Rn1bauGTYSpXWmfrgi39YuJmpw   06c80332133439302782
                                                                                                                                     040e1cb61beb008a19ab5032fd13a188566b60fdacb17bc0eafca59
                cf8875140376adae7e3d11bb701a28ea94 000000007f0b0e0dd45c162fa9422351a5d4166780                                        828c02cf9c2bd7ffeeef107001a3444ebd49a3813cd95a2781e3989
1629       2244 e23f6a7b3a282d74f763c00bcff6c6     49860fb8d0eec97f33e925                     1EvukngbXb2vkaij6WPqmHnaQ3cikQ4hK3     2dd47a60f79215559c33
                                                                                                                                     0467953c7d545037df80cebc41446c0d18f070d972e025e62c7fa99
                a76126ecb64c74acd042c973a9d24eb9f8 000000005a2ba0f0644d2abd0066353c16fc79c4e0                                        83973dec17abbffdf112dc10077e5b442f0bc2301557e039aabde77
1630       2246 9255b77aadd10e2c2b5554e1286c8c     bb7b5ab4741e20bb491727                     1KqGv2eiH7ghXdncFR2y6xDkg2cfJnTdKa     15ff717d03c092fa5659
                                                                                                                                     04e37019fae265365225aff9f61faeddd5e43cdea58a6981d8f4cb75
                12a8d490bef858d33607108f825c72cf248 00000000fdaa632818dc340c1583270703135e1c91                                       3c213694cc6d13b4f008568d2764bfb3708e847441fd1bb7de7d75a
1631       2251 56add61c545c46d91ebe2f356ffb7       9315e526e679ee873f7ef2                     1EX4odSGabjwg6XMuQ7kWrVNHNzTCga7EW    f381e42383fea923123
                                                                                                                                     040d8301669b4af599bb3af286beadb029084af19510819cced1cf2
                299a9d3b2812eae9687a43fb088b3c79cc 00000000aaea93b8453e6ce62678ec19c0adf491e2                                        e13bd290bc94f27c422256064a8189562d01e776969924c82123b6
1632       2257 599a8570c30dae5799e84f9fbd45bb     156170ba6a4651d9a0ff6f                     1DrpEtCuW9kUhQH21tjPuoAdn4MJGMmBgd     ad7c006386736460bff80
                                                                                                                                     045416b081012147df7517d92a5a6ce3fa4ecf0d8113d30e4a56f3b
                08b71812898ec461561f112f2d322a02a4 0000000040fd733264a702fcbb1b6365e160b2c601                                        b29424e796a641f0afe478e06111785c23d567099bd48a32f01965
1633       2258 56058609361f51ef8d2c1570308096     613aa23fcea98aa60f65d6                     1GZoDNxPCcc64eErWPJiHpP4k6n9oSRsaQ     3c7626581ee12b1eb405e
                                                                                                                                     04977030c265d257231bab81fd2897bc3fd8afc774990b08b3173b7
                313fecd56057d3a32646e4552f19a92cc1 000000003b1f1db33f398ce3fe36e7575923241564                                        dd995b7cf29e8bbaa9368bff1052b6eaac2af2ebe030c8c1af5e2636
1634       2260 d77f0012dc3fa6c1ed02529fea728f     657be2bfba10c2056440e5                     1MPNZdxaKZrVTW2ceqDNGYf2YBXDxzbqvZ     52ea0f19c5912605d12
                                                                                                                                     04f30cfcea63d6fb9c7316da8823e358ae5c173b827fd0a8170b3b6
                9b2552031f70ac546423931bf8d03a97f9 000000007ce675fe62345c4b8fc6bddb22d1856518                                        ad779839d3f3312e9b94d1e7c3bcf6adbac7c06cd91a616b3dbc630
1635       2261 a2ccfb8ba3527eff64efd473d54dfa     56fd93164db8f637f49678                     19B8poGJQJN4jqUxWF1E5VbQB7CGVHtF1n     7085b0a7160342c8bdc9
                                                                                                                                     04000d82179bdc0fdfd4c8f7b46e7bea3a84c35dbaacaee3f351932
                8bf4d8d40c2a329c13db5515b382c6d1c8 000000002e3aedc3009c8f2d92a3db486eb5990d61                                        13728fb4afdac18a09151c36d7d16e8b72851e90e7ad4c247ac8ae7
1636       2262 1c393b4c1ba7b880d63cf211bb59ae     f8506623bf059e227eddf1                     1LsfkvwMo6JBisYpGHkai18hyTzs4qSZjz     34a3ce096cb354daf2c0
                                                                                                                                     04392ad080a6af98741c0ff017cf45de7dbeaf1377416c122ea8849
                08c359aaf7d4f8d616c2d07677c3f173f51 000000005b2eba6c1e6d69772b8954cacdd63ae22b                                       5e8016adabd8a938f43b591e7a7e5aa9e233eac7a196fc77b29f863
1637       2263 bf683c92aa1ebf21b8bbf054bbf11       219a95c15efd9140afd218                     1MWDYCr7XBMBhe9B5qUgjKagBVpL8YfSbF    1cb96fb754871fd73571
                                                                                                                                     042427897afb9a89f96c3377d4b32370c44a6692dc82207e31422d
                434cd44333c0381efbb8ea3f090dd508b1 00000000af519c91833bc83489f1c3a6a64d679796                                        06eaa81ca3a01a8285eed499b4864561d65d105d415303c395fd18
1638       2264 8738ebc9057784923de397e0ecb249     32537f55711d9d0d30ea77                     1NrV2f85um7w8LnNHewEWtFehY31Gawcow     46e9bceb57e775a2f8903b
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 93 of
                                                             913
       A                        B                                       C                                            D                                            E
                                                                                                                                      04b8719e7245c865207eb8de9f9e62a89f074da5e8c97613769c79
                0c2e3d6f1118e65b2844bb99f82637c6f47 0000000067ebd365b2395ff67596578ce726242229                                        283e335a7be06d519c20cb949c67ab5fb19742bdf9f91569d0f2eb5
1639       2265 1c4869c8fad23579270aec02cd97e       6f384c4a1787c0a7300a0a                     1FALnJMHCifdaYwemtVqaTq6LPrcpUCX5J     2dd54ad7533b76218408b
                                                                                                                                      04811903822f4f55f98cd7b87d6d54368abb22a83b6bb57f5c3678b
                9a89f417aa50f7dfd18d4a582f67711d7e0 000000007c150a245e1c17f799f07529a601d2fc2d2                                       d2a412984d5c7a40ba7a87a27e03f0610e03dbc688efffdb20ea543
1640       2267 db21307683976978aff019dfcca59       72e86184f82ee6188d13e                       1KH8wtKiwxBjEasY14rkMvLNxhW8oAqPG5    0ada128f0de43ca15cd3
                                                                                                                                      041f21bcc7aab82f0909243d784212b3d2c1f17d518108005b543be
                95f70baf2c5d58a1e22a01fb2e609cd77cb 000000006c7010bbbcf0a3799dc409ba75543e9beb                                        80b5abc3fe46cc1a8b92048994e6cfcaf9e617b861107f6ba0cdc9d1
1641       2268 d5f288748f1375e4856249b4a5169       4345e9532cab613d6f7d5e                     1GNKtF9TWZUcseqjZ1ekop7KUsG25Cta9n     11b18c9db84dccedf6b
                                                                                                                                      0451f4f3368a4a91b170c754b834460a80db55bc8e68267030109f7
                456f41b961b96b7bbda9ccd5e2f0b6f7811 00000000fca03856f435bc8ce54184c907c53f3daf0                                       a2da14dbab87f179834c5964f8dbde69f2d6f178cf60e11af7e4d061
1642       2271 f753971c5f29cf9278399eba51f5d       4c42aae9b57f358c9aac3                       1Ex5FszUqaYNUczZF6b6MXKR7VUGRs1gD7    f13b2454a9368a5fd35
                                                                                                                                      04983eb6d0fe149e30dae83239f5719c7dde5364765e64c6372a23
                e38bf933a78865df8cbb609a51004dbc2d 00000000d03abcf627e67ad05fe2893f010e95f668e                                        ca37bbc4789e1f3b1c794e7c7fa10ce0d137ce778748b547b763bc6
1643       2273 136617fa1e21dc4d078870ced8e99f     99fbb55476e4dae07210b                       18WRgg1WZp942yCoe8T8BTYZGZoerQk79F     ebfd3758a7121fc4edc0a
                                                                                                                                      04d57efca84ac8bca5ea78fb112dea156f01b219b7c5d127c17a5ec
                85cf8b9dd1ddfeef783ae38f89d6efd9acfb 0000000063355349fe8807f7f006b1bbfe4f317ceea                                      dc2bd717108117fa16dc3ba9186d5208818f85437072c783ee4dc22
1644       2274 102b6915c2d7ee5fe74d1a68cfbe         33d383c8b18a5ac5fb132                       17uNp3Kgi4HJ4kW1VTPFzvCL1yqR4BA5eH   060eff1c09efc326d988
                                                                                                                                      046fd27820b6a8780739fb459bfb188409d19d8e69472511e0a339
                fad5124b6bede583fb577876f0c9af680dd 0000000017ce60547cbc7106176fc3db42709d2cc2e                                       5fb7289b2837c555d141c4f2dbca349795e6f0cb07f9db982a08636
1645       2276 be57592cba12ffeffb99118a7a8df       669863a4409a4d67a58f7                       13JxJaAd4QVk9kkG1QLVfEJNbTJQBrkmX9    9f53002cd4dcea7dbf944
                                                                                                                                      0443d89a805e9d235d760e5ecf176672c52381971e3d0bc877c9ec
                a30bb26a7ad32140e5d1edcf37fcf74ed58 000000001052ca40f382b01b9640bf8150e64746ee                                        e9220b9b8421f3881fcedfd1069dc7cb5a175826e48dd8c3ecbc434
1646       2277 1a45fdedffa2a2593248f19135c0b       3346f33679dd8431bb7df0                     1HU2NWjg2UyGPsDe6Z4UvuheyzMJaQv8jy     8fc2b3a0d6320fccf6b81
                                                                                                                                      049328d38e0e1fb0183fb62f566f030f0fd98d66bf386f15947ea089
                cf8cbc05b02af93b853450ef58515a51a23 00000000b3dd2017a779d84a62d2f63aeee8fdc9c8                                        b76b5b51712587f74e11babd76c68c4c31ae2b3c59b405e5015443
1647       2278 b7bb828651bfb13dfd6e6170488cc       c02ceb236988a621b00502                     1LvC4xcipM6M2HwEtyoTaMFAtf1f1WVuD5     dbf78fd099d0be1525bd
                                                                                                                                      0419697dc40263273c64a609e233b1b6925410ef746e6288728fe8
                3fe7c321db58b6a41c7d2629227709e851 00000000d9da3e4b800f2eeb7b5cde52d3a646b114                                         9b74f4fc1894d1d563543a0f664b788674e092e0c0399b761202513
1648       2280 883b21df9e44ebe3c9e6b5737dd37c     f1a4995465109be76d9814                     1G7KADG6DeC9MAx1SMZvJf9i93TsyyC2ZT      f96fb291477dfc719c170
                                                                                                                                      0488d65e25a595133a04187c06afa46e1e7c41d5ad0d918c277ab3
                6d7648e820a4f4d34c8c7675613630602d 000000006f9554b1b00ac6a3a52d9223f6083373f4                                         07398a4dfbf1c5295bf699c3f8cd1dc1d0d17f791c6eb920943843da
1649       2281 486bdf45d6b362992c92018fd15cbb     aaff95effdbae09f359be6                     1Cd4j6huQaqQJvWKB8L63csZzAy2g1dgvp      664bce4bcb26067ca1d9
                                                                                                                                      04a028c6e3e677132a676b526a512ce4c4d681fb3050668bfefeba9
                3b02184099df523d3ee027af7a7fd6825fc 000000005743d5f574e5a96826445be944e59687cb                                        4ad06bbd59cb4246e3b559133b75f5936739840a2660f2e2f68bdbc
1650       2282 42788360473d0c89e7e7143a15f7f       a22ede9783155a1074da9b                     15QJMgmZ32hw7iCsc5dyCUjmNG1vdbsqCF     312b253908c04f15b4f3
                                                                                                                                      0487111548569853ad3306ed960638adce3c29d32e559fedac9ad9
                754791069db6684e51c41ee79c00e47022 000000007569ac9cf8db89a6903ed71218bcf25786                                         c30dda427e5ef98680eed3822d83d45774af52c7593c7c39f663e2b
1651       2283 2f86d1083a6625e017ee63cf4e96d4     370acefef1866e15e96216                     15AgMb7QH7syzakbonaawse4E4UtomsG8p      731191e6ece7fd7301469
                                                                                                                                      04a5a7acdb4f035e7c6cedb13c98c193540fda3fd5d9ba7d409e998
                926ea7c24b207728d612adb72c1416e18e 000000002d9af58ffb34e9f64fd800380506a575c53                                        d52da09b26b0caf5b15612473f9534f7d68f1e497c3ea2b227e0224
1652       2285 0b7209e1dfcceeab81aa08af4a26f1     476fe65b806acee7d5e9c                       1DQVY8HnZ8g2JNV1U3TjqBmMZ2gURFj6Gq     d033eda1a0008467ee49
                                                                                                                                      044af623e205fedac3cf6a5a8cacf1b623d4307644ec977364e7932
                beb1857acb79abf0d30ec2176503045c76 000000001e77447f842ce3058379840fcff6a670567                                        1188c7924729aa27b4f02078db25972ed53aa2d9b0eda3853e1feb
1653       2286 5fefc473075adfa846e50d5918e952     eda1a8f88186ef018b753                       1BXfjdDJ7Dy43g11ah11z3Do4KFrBuQYTC     2f1fead9ef08d2bca06d6
                                                                                                                                      049cd3c1cf80b9fea60681112151998c5d7f5daab8af7dc70db9bbe
                fe2b05397616a24a0c36ed894842abff07 0000000065aebd2a083094fe89216a6c350e59db07                                         775217700ab9b2804a5a570027bee4e75a9442e778becb8d19f58a
1654       2287 98477ea45517a567653902482d8f08     7c8b5aae471014c8f54afa                     1D4oRPTagcrz3CZzsSHQ6Gvac6b4s3WbSf      64c5a4a4b0c6c882601ed
                                                                                                                                      042dd2a124ded81463d3a77356833a507e5bfc7dc05b6906c013f1
                7d1cc65c0023460a8a9ad298bdf3818591 00000000c068202bf064552cae1c57b92fee3d24d5                                         2b24a05174eedd2e0bb7e98af863b65701c2299b1397a878833473
1655       2289 15ceab45ae458f690ac4b63b33a40e     040f251f48a03c7217320c                     13QYRXvPeJdeyTKJSudqwar37QjWkrgwYw      f68e1eb24a20b22ca8e1ba
                                                                                                                                      047104229dc8ee0975f3e549e53e72ccbb57b48bcd3b52b60f6a5ac
                6b13786df48ed07b78795bfc7adc2284c1 00000000ac60be46c3f78d9ef740ea974d910a7f51b                                        81d872b4bafd415bacd9baf8833c0422a08f78d9f8d396a7356444d
1656       2291 3a0ba4291e0ca30ed57077a6e6feae     0f0befdcfe0400469a80d                       1Q6okQ68twe4BbxSFwZDLZRM6BWWDGtJKU     a041bacec5844e5fa316
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 94 of
                                                              913
       A                        B                                       C                                             D                                          E
                                                                                                                                     0424c622776d336e33cc52b64b079ffc1b380b0f8b70a7d0f2a7a9e
                9a84c87d872302b54d05549a0660d5055 0000000099731fe1e5dcc7b7aeb1f00c54abefb676a                                        5c8daf9254c3cb6416ad1db372448f5632f82e8595601ca72a0b805
1657       2293 e651a0492b289bd93fc7e008d980d52   96f2a08c36117b89c18f8                       17hQF3GBYx4AY2qxmf5xzqSEXGcu2VUa43     040ddbe8518968e5eb0e
                                                                                                                                     0459323e0eb6b1cb3329b080a68c685fe32e0bd9e8b78aad1418ad
                d35cfc6f7ba42622ac38d77954bc9dac6c1 0000000018f5849fabd683aa992bea25e2d9c8a7d8                                       c18b8f757bbf09f7b728bfae952ea1eee4777b3f15f0d9577006460
1658       2294 08ba54e188dbb1b620dc291252f45       744dca5f67176d414d7df6                     1Kw9nhH7YTNtbiXE6r84VeWYex3K8fRgFe    7363d899b9dc7798ddfc5
                                                                                                                                     04c03277c0f1453107b6ece49c870b12d9b09013e799e53655a694
                03ab43db30d6d51deec6ce765a0dd2ae62 000000000173afcf79614b471d2956e6f6419ea33c6                                       5e620de7baea36cf5ecb59c466cb62a541a6f2bc27d7947adf17822
1659       2295 6eff48c3110c2a5588df5a06635d97     adf8201d7638a2c00ec1f                       1DE758nXpgmfXZiZeZWSMcL2hpT7G3b3Py    7a8f56e85c12cd5d65725
                                                                                                                                     043e0993e4ce3cdc1cfb8072b7c276734750b16f35ab3c11a3da237
                7d7b5debe56f329aa3f3f6b42ac34fd61d1 00000000de1a62f59c544724d3d7267033ed03b833                                       e5f46afaf193371c17a226c8e65524d25050e1517663066cb2c49b4
1660       2298 3b57146e6bfb1cb1798905356289c       9aa5469a15f44da2a36428                     1QBUoyE3f5gLiYeYS9LR8SjZDBxXRP99af    6739d46867bcb9c36062
                                                                                                                                     04634c1aebf0cff04ef9e250899b96591041767ab40767eb67d5a40
                e2bee07f4eaba3cd2b541d9b844cb8d1e1 000000005845885b0f3e66a5a7377c408c7c42bad7                                        0ab59b5a023741f804e5c10e862a6fe2e7d54a180e0e663bc6fc05d
1661       2299 bd9ae116eb1af38b6df688b1f5d185     528f44862f7b7e741bdb9e                     19Mcf6YATQ61tjqr9mZhbvxeXrUt7crKJc     dfbc305c95948239674f
                                                                                                                                     044aa4e96d8cf8682cc97ada1b8ca1d55b9cdedd0d3f1142d0d8e9a
                99508053f3b0a75ec2846ca351003b6345 0000000005293c54b44c3ae0230ebe9efab661dd7b                                        b84cd94a572899f5f319fda55f2f5e7338751d65590d58ce1f5aa7c1
1662       2301 298f5d02986fc78e8204b70a5aca98     3068fa44ad33e872282363                     1MYrgwCT2RBqZAzNQbGFLaTWs9g6tW8USH     06993761dcc62890ab4
                                                                                                                                     0456bde321d3e03e74cf0be2c391637e2090dd3e90ca524117d714
                02584733bb4fd17a6e637fdbb37903a7f1f 00000000c00a1d667be37a43eb5e5f2a409cc0a72d                                       e21d05785b229302f5a89cba7935529ed0f82609363b34d46f0573
1663       2302 03d9139d6048d817eb7185c7062af       9f3fa89a42d41409cd5ba4                     1DGJDuSRro3Nmrf7aKDjNhS9HiC1LTwhYg    e7ea569146b628d4a20f32
                                                                                                                                     04c089576153ca7b45b8a5f7c9d3e405108d385b69914b750bc008
                cabc6481dee651e1e2ccf12516cc9d8a826 0000000034513c8f15e871647ead42a924d597b5c9                                       07b207fc0ddf305b383e8b5e4b0f8bfc3142a28f8004f61c98912f35
1664       2303 b6faf7c077a1feccb2a9c344c9fa5       303e6aea529cf06ad302aa                     1MxAb1VYuLX1pFYEkBTBeRi1nTm9fzDLWr    592403294c4415593901
                                                                                                                                     0493e63119b2e4432ec1bb6dabba58308a4bc36d9ffa63d2c881fdd
                40a490e1003fc44549111c8279fe6b2eab 00000000f859605cd1ae6c87a84a9ce862da68db14                                        01b2c20f6de83c6cabeae5efd086709053a5044f2c83d4cc793e1f3e
1665       2305 01678eff87237cd60e798ff1bd6644     81c8d508ca4d1b0a35c6a7                     15VXMSwXLu5BkhuMXqthxgJzTEP7QAuATE     98bfc32ef72bd470b26
                                                                                                                                     0455cb7208595b30db71fdf7f81a2e730ba3234afde02ca93f01a94
                03198164edbcb9fb7f3cc9288c030195ee2 000000002723d8bf25e81b295070bb37f03754fec3                                       769ea9f46268a034e617a2cad776a9ba4404e6ecf466727c907668f
1666       2306 447ed4b3594777c9374011b5be5f1       2dc494d6426c9a2e776b9a                     1HtZpuNtNUJ1pfmRTR4civcZpgGHYKEJkc    93292febcf9d8dd471ad
                                                                                                                                     04c3923c810666613621533b28f29749fabd10306a5423f3288b033
                6fd8de99ec86a7fbbf6e97ac7d6a0e11d82 00000000b352e35abc4dc0fc9a58ca52631616d28b                                       b6d6d1367a36ad9dae5dede205abf0c03324b3f65aba048c2a6707
1667       2307 771217b0a5afb6454fb214bef450a       1a42245166f3dcfef5df9c                     1NFX9tm3sGTsT87H8ip5G79pDNxYfVD1tM    0a84469ca225f97d1edfb
                                                                                                                                     0469eecb4163bf15df77006208ee87a3e1283842bdb32a25028f03f
                0059a1dc8d4eba60af60675e6c25fc08e5 00000000e0600b60a1e769bbc5b45a3f2e081ad11f                                        4f906cf3dcf40dd00b9287dfe316958587c83f627c66182c0b1a251c
1668       2308 bdd4a4d81858f092fbf06c8bf7b009     6ee7e63850fefa281236d6                     1EuNvEgH5waHrvgdoBnqGJH7qkgEqRmKWM     4493f4eb57fc0411b8e
                                                                                                                                     049ea82c89ca941219677f9964bf979e61dbfef6301da6a6c95609f
                75c8ee89bdb1568bb88c1ad80ebd80b03b 00000000d57d78286874d1070edbac52f2db69b041                                        7a5e95416b4c2fd432573deaea83de3f658f63b12c0a1e7c6543fad
1669       2309 ba87abf5e4ad454e67ec97ccee61fe     3214a112f63d620d259922                     1J49QZPgoSeJ9tMhiLTgwSC3THVwcKAENH     490aa61d00d28ead3940
                                                                                                                                     04995634cf7d2d68213e2d8c832356938d0e712276421b9af6d2ba
                357e889c45a2e7bbb0288cf7b71e98df9ef 00000000947dddd5cc9dab71d3088ca43f02bb3dab                                       c535d78d8e1b35f027e965990d5d28635586b1bf0f57059cfd00dad
1670       2310 44aedf0d20c64366dbfd26291d9c9       80712f693dd7ce67c0077a                     1GfpZaFytT9Jisyf64cWVUmFVtEa4jxTEh    c8981eb51158a04875da4
                                                                                                                                     0454fa6f121c98db5479295d39fe2b6756efe1ed2b7bcf238222302
                6d1fd0b8ffb966a01d76c571eebe136507 00000000c56f613c78509701f4564954047124e831                                        252b70438f70043686777afd8096fa3a3ca1e9eb3222da6912261a
1671       2311 8b0548aa5a831c304e25a4a722dc8a     3743795ae073b86003012c                     1HtLTCmDD28iWEsRwK2sgPsYCuk2K6wAEW     df5cec443ea977a764e6d
                                                                                                                                     043ddf3d42e3813daf4fd3db4f0fa7f93172eb8b99342cfd53109384
                8aa6266e7772f01875b42cdff5c311267d2 000000005f94dc8d776ffe1d1e27e0116fb5308d3f6                                      5019a2941ab711d2cde9caf67b94f96da8f874919c7ab206c8f75f84
1672       2314 63f162423d22fe789710fa7f48c28       5b6c4c077c675d3d92e84                       1MsTqENg5VRmZ6uad6Qj1qCXanjvfBx6yR   6d1cca23e59eba8e5d
                                                                                                                                     0449502ef0525012838398ee44bc4d18f963b17aa7436869b8f896
                f7c7e96571f9f28a1a8138eb728cd09f418 000000002d12c33db8318af7ea6836aabd8b2da30d                                       d0a28b7a223c3a3a01dbaea7ba0c6a3e344481475214f217cec808
1673       2315 18dd6367269b27122f86b27039abc       ca4b3a7e38a48dd99e6ceb                     1CuZqL4JMFNgGSKpXDbDYW7RWN9NTru7do    331d7464d2e0db19c8fa3d
                                                                                                                                     04262cf1b755f469047205e9f248132af8cb69a2a1b8c53f928cbd1e
                14dafeca56ecceab41cd6ed9d3b6e107c3 0000000084fc48f2fc98e994ab6f676ef5a58992954                                       bbc7ac622e8ffc84ba00f22bbd4f89c4575715ccd5086008c0d91cb6
1674       2316 5d831f84e279e77073878153561bd7     775d6e02e5a864ca93455                       1NgAzE18669XicU3aXxNJmwBpXVxhXVimJ    d824c4a18d32f13c5f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 95 of
                                                              913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04b498b441785f0f0f5193c9296381aad170bcc80342b146daee841
                bd1e5bfa345a9d9e4a41565df1274135de 00000000e0fb65763a98dd44af4150924c3be965b5                                        0719644ed57ec75bfcd7fa068ed5896dddb7158b7f8f3dc7c7dd14f5
1675       2317 5be87966e1fe2819af29e67346726c     45c625f8999821cf7bf37b                     1PAUzFo7f7WVuWdSzhkCmZvBM1rJdjF5xK     510887b4b8ebfbbfa02
                                                                                                                                     043421e319e72fa9ec83ca38edb49c57e8e8415851f8c1afd33a722
                1830c7cf40ff1d1f6c644399d9ec2feac95b 00000000fd09b9bde2042508551ba03266daf362e8                                      0b131d69a1197000086e44b421665f64c2cc73bb2e5644757bcf090
1676       2318 85b49e53ff5286411483f45a02fd         e2029332c2d93d0c947033                     16vuQ2MjnXuSTLVpyzaxpZMLZSAKhQ3UYG   9a7ce1bd6ef4fa195e69
                                                                                                                                     04dff8269c54c31c5dca6247b43eb4a9512e811a6799e501240a59d
                228704f5d5906becf951a49819052a6334 000000007c10649de417536ee07de1f01c0626c12b                                        72e60581daa481f79ebb8b560b981d2117cf67c9fe9f39ec1494394
1677       2320 b8e7c7f4be6626d9c4f252822ef3c2     7ba2e4d5fbba3795eb1a69                     1GC65gNQqGn3qL5ySGXsfSbmhh99MuqYCv     bf13a1de709e7b56ea19
                                                                                                                                     04f783161c2890c635f5c3b03f8bb0508da9df97350c23c723b8133
                41331b0d6541fbe26757e28856633c66f1 00000000cb47a64e56fd6b5281024931710888376d                                        a02c6e8b1a5524feb4019995750fb8a22183449e954cea3a92ce7d
1678       2322 a1e0dd529166ef568a2463deaa68e1     f90d9f8dfbf706275bfb98                     1DH7PK2TDnvjFZRKsrx8xHv7EjqXT9DU5E     500ca51dea07cfe66ce67
                                                                                                                                     04a4f1891870adf24107ece13bb04030519ed6e5fbdcec4a2fb9bc9
                423712126ad8f388718b8d168a4b5b8363 00000000c0eb042f3e6a51a8c5f4f0c0350724affae                                       b68b4f0a0bd3ea7841b069dd2a02e36027d33ff9b77aaf4d657e2e5
1679       2324 a0b3317a2726258e0e3f836ff68079     79436f0fb315b94ed8cf5                       1CpgNjiUeBrPz1a89N8NjNRjjFazwdFob8    9c7525d5b0153d345446
                                                                                                                                     0441df8e7dca34686911b78dcab3bb36e3c0c5fe56ab298b351d0e0
                eb45c990e6e7ab1f7386461b3e3fc6e5ec 0000000068bca7204f5b11298a2e241f12a8ac466a                                        90c498e400304e1256a6c37fc92dcbdfff40a70e982786bd1b2f024e
1680       2325 406b9c348b895ae22368525cdfd3ea     a67865536ce52e928e2e40                     1HDyq68MKgvoHztK5pwFFdcWznE25MU9S9     302a811d3d1b296dfdf
                                                                                                                                     048d6c08830f98760b93ce10bb96eaeb6cb927728779be2363c494
                a19248171859df942387ef3a84dc2de7fd 0000000014a9f7ae544cbb2bd87caa15abd342687c                                        0033f96e19a32793c389877f86e83e887068a7ca25884abb99db84
1681       2326 ad44e2252eb380c55089bf7597dbc8     0a70e125cf4e65a48a79c2                     1Hfy7hxFuJgWFn6XyZrnmimchtwa7njm2P     4c62eee314f2b9bee0f27c
                                                                                                                                     04962a344e2823d5a2d7640b79d7741163761368f7174ea1994f7d
                25f747458ee4e76db8381464624d8e5858 000000001c8642a2b4c7572de6ac52fd45ad50c422                                        ada326f0152b88ec73e609bec03b144d52ee26406be5b4d28eb837
1682       2329 1a61e2eb8d2f04b8abd2e2b6b559c9     931c74defb37e30219add2                     13cK62VSokqKYgc6KsLCzKZuGNsAmFLAaz     50281ca991ae1c69b0e309
                                                                                                                                     048200519df1eadabb1b8f1cb3967e8b963afa324ccfddeea1c6263
                07bbca4fed5ee18967f21529697b9001e5 000000001e090ce0b60d8f264dc4efa37e4e5f3126b                                       b119cbca62e5967d917b75943924875d5a4e19bf5dbb1438ffa8de3
1683       2331 835b12231bf92e81340d2793a5d8b8     1d362cc9638c8068c352e                       1LocFGHY8iduxy8yvau1ygEaiHzqfvudq7    2f22d556df98b10b050f
                                                                                                                                     04da2ae01b29096d56281a1b7b4e24f69cd02e8e11821cc48f00d3
                340b34960a85aefcdafea0c3d9acbccac98 000000008b352dceffae1085aff7a87bdaab4fc5534                                      179a9920de3524b596ba8643e8bcda681bcc9a03cdffd42052799dc
1684       2332 93b612992f91b3decdb2352757306       18d0dbbab0a8727f19b02                       1H1Jhb2XeiQBDuNBQ5gSFx5pdrpjYRDBVR   75e86cef691e5bbda15d0
                                                                                                                                     04ffbf610155201426ed7d50c39ee484d8662c52b2e66aadac7192b
                8b55afff325f41f68e3cd325ae42ba8fd11 00000000783ce6fe6b2880adced900649c85185163                                       7c0dee739edd17146f16377b4bf00320dffbd3ce3d67a4679d2b1e9
1685       2333 7490d378d8e123da84026eae06e8f       0043888079c76fbd3d670b                     1NEvi8ktpE2GJR8w8PGkHzqtwrNCgCPCGE    1ea27bec8846cad8837e
                                                                                                                                     0409590f45cab51f80c679b18bc25b56d67e535df344d0996cf5868
                2fa75b44386b06ab1a2b15d238940a587f 00000000fce4189472e39f5ddb9d08d00b9f4004e2                                        ed420665ec1079ce19fa8ee5c6fabde0483e9b297ce5a886ec5d61f
1686       2336 a7df7ce053a206db4880244ecddf4e     d1e962b93e0e4bdc4e3d7b                     1C4sTNZRTEMSBd1HjJ6QjnEV8PqHWKDTcY     3c88a5e8532951654367
                                                                                                                                     044fc397a979ad07209c81b4fa950e5770f1cc151d9604154cf38b5
                1e5bf6248dfe08e817f3f5f4222982ecddb 00000000621d217b83af87dcb7814936aa60bebaa1                                       4484bf20bc3e8be053fc212aebb3f15bb206a1fda51ae7bf1b90028
1687       2337 21630125c8ae1160ed8ff240eeb68       af67f6434944bf78a0fbf0                     1FzzwLrhiz8g4WXayf1TXNK1ah75KXrb3S    4012d78a620aaabe1e50
                                                                                                                                     04612386bcaf11fbc5e36595d40c990f72edf17705d9f3bf0731afc4
                dd70d16f4edb39d5834596da77e718cf76 00000000112d24a5aa42bc6695b9c7797ac8c874ba                                        2e04fbeb0503a9291e1cbbf7a3dae5f936a457703677ca523e90e58
1688       2340 f2f7f77af3c274190ec0cb3a5905ed     5d927793369706ef5db1fe                     1AuVDjA35u42sTzmeY2bZ2FgiconFsSoZL     3c53937c3b3fecf4932
                                                                                                                                     04f90b0e3b9851e24c41c9772c54b8ddca6a890947675997622396
                c191210a66ad6cff3a2b1a808507e755db 0000000011c0a69f3063cf4fb95ac340e2557e57463                                       056e4b9c10d9f8943b53481296b4fe34444f65e51a4163efa467107
1689       2341 e570eb26065b4003b348c42c2b05ef     f71817e7c2b6cf8c356b4                       1EV4TuGZYG236JxPwjXrk5dXoRowWxjtJk    67d77b3e2bece4bcee26b
                                                                                                                                     040ee4da69fd9cd1b4b5f8e5ab840b669ad2b7024884888ef5024df
                72e5c191c84714da8f6da8cf72518f394f5 000000000ce977110c4d11b875c77117a4b0c75fc2                                       69722a76829ffc33018262eec73e2643884f8d633e108a824016504
1690       2342 30b831e42ef0e91ede7062c97aa1a       6df4499cbead8b099e817c                     1NDXohudi7WXEUQmcmNcXXwxusP1gb2ZAL    990d55ccf12a5c616207
                                                                                                                                     04333f140c9970908415f8832a56c941c11c360eb24e02aa4da1763
                e74374ed57fdc64715c0bb4f0a67f46d00f 000000007024f233aa44bc7784a78926fb1c325f998                                      6da075d6c530e0c8c67e0bfdceaf18fca1c67c9febc27333ac5859fb
1691       2345 72cf7984c1850f7ccce67c0ebd652       5c936ae57b94530505062                       17YntyhjLK3PmJQZCvjh5JvR8U7UjJZwaF   8ede22f38d77d2a0316
                                                                                                                                     04a690bfac4ecef3d5406857c7e82751d1ea1b9177149fe3010f111
                a2e56cc8d9fc2d88b8ac4b9f6c5b5e36f0b 00000000844e0936a9990791b04e701d6ea7b7ad4                                        e079a28dde51f0fe05fe36f70761bdbd777b83b6bd7606d4c7ce699
1692       2347 d45b0d3e47e37cc66537489325ccd       7b256545b760f848302aa99                   18K3MWr9nMPXo9j72i2pEU8jJrNCWp56Xy     9176e274df7b485ed3be
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 96 of
                                                              913
       A                         B                                       C                                             D                                         E
                                                                                                                                     040da00556e2c9dfdb4fea16b0465efff7156d078e06882d8c150a5
                0ef36059cb4a24b6498913261b2683fec5 0000000006ef66fce69f45de495904c485b083b654b                                       7b796642b8f22e5d17bf013d805101fe5bf25bafffd5855fa7571d3a
1693       2348 91ebcd8e7b4f03222c6a561e4ef9dd     445eab66d5b4293b78258                       12XT9kYdXhaFKySWi8WSpgQEWTQs6aySvW    8cf0eaab34315345e67
                                                                                                                                     042c89ba0e099cf73a5b481c96a536eb3e1611c9f7d9e17af984021
                883365ab3c6ec8e6e5b36dd869794ec33a 000000002378d870a489ae9b1460f3a170fdcf7ee1                                        18541686382071797505bc9c6dc4166e9fab60b5cd1605b14a96c6
1694       2349 b998a4395f3871dff79b3e065ca1e3     121c767a40cc3c5baec2ea                     1AifYWUhSE46khFd716gKFPvKuHNj1HEXk     48dc3a6b20e5396e85e61
                                                                                                                                     041cb8066b201235d2ebaddd5921ca1dbf9a7ecbe8d908be903324
                bfbe19020eaad0154a88cedac9b9d88d09 00000000b15cc18f1326b12b66218aa68f3f038e45c                                       435e4830fea31be3e913520e467e3ee171eeb072146aa624622222
1695       2350 716e6725229946227aeeadc02d7355     6ff15ffd47a8bcf144c31                       1Cqd7gQN8MzPKM7Xbtyu1jTusDHrqxjnE1    ea646dee9f382c92cba37e
                                                                                                                                     0476ee5e6ae615bf976be16e165146a3512e8a0bb528260145706d
                47c03918820d76420bd010370a33d4423c 00000000e2269a36ac1e516cdf914d689cf5c8a3587                                       3e133064241d224b1d6796633b66c320511ca8caf943d7f2daae72
1696       2352 9eea6b2ada9ec3907eda3613006d30     6140a9a631f282fef384c                       15rj4FfkjRRdg2wh3S47oPARiWZ9ar4x9V    b5ca4b51d5c1d987a364ba
                                                                                                                                     04600110e8969949cc79bd6d788de6a4759ff44a8ebdd1676e1fc2f
                3b3a7dc44520973202539023cf2fd25e35 0000000057ea5c6679b78b415069daa707cca2a39f                                        5bd3e281b44af0301cb837412616618e399a8da7033dd7d393ed12
1697       2356 59354510bee6a657b0fa87f27d8000     fd93a7e170482c4af65884                     1HnfdQCZx3S4nXoNoPvKZ7p5A7JQnumyyn     7ba18d61ca3bae1782be7
                                                                                                                                     04003c29a4b78b7c0d9b7c29ececc7b5e156c611a36aa035de69efb
                ff17520361ff276bda1167d9635a5b3e1e4 00000000e88527b4966a476e828e7226af310d4328                                       7794241c7c19f68f88f1923f65305309d2e82242eebe85048bc1778
1698       2363 11eef76b2d0eb0735add738f17125       8b3a733b15c947053414c9                     1NiRWxKBzbbmCgw2mcZxvK1XewHqgzL2F7    97310164a043b6abf4a9
                                                                                                                                     042d33de711dabd740408d6b9d227554d7e5de1221d44ad102d55
                824f361c94d6d04fd87a739bc9d767c656f 00000000cafedc2f63b9f605bd03dfb7ca612b3f350                                      4de5cff09d339c026f1fe6356caf8d2439750b4b571325b37ced9862
1699       2364 dc770bdccda22512977809743b48e       0d9268a5e61a1fcdbaa96                       1LLkcgiqMAV1x1QqN9Nr1z3p35tP6n4UVE   83008e34637e9d63d112a
                                                                                                                                     04551caa918f2b0601c009a0c3697da54e777618a57f07eb469851
                ec4baeb2616d5bbb7e97b08062659271b 0000000080fe9cc5080967c294bbe730b871dd6566                                         aac7dcda6fafd156f44bd4effcd202e0a5ff20efbc9307207d3263774
1700       2365 50f40c31de84d09b7b2306e1e59cf92   58b32fccc74bb0a2d579e7                     183CNKu1eSKuD5GP5j5dfgK8Da11prJdpa      2a33f365b11a43afdd0
                                                                                                                                     0431b523ac271843f4a3ad9a6bd8ffed15edaf8def0ce6cdd549672
                fa840e4c94d1194446c72c1563824e08fac 00000000f4ebc5ad93758a8f72c9f205d360e4d5757                                      88ee6605bbb3b5dd2c805629a38bbe8725f2d40228525e7808e792
1701       2366 b0a49779f57d5baedf35d6a2d499d       f233777de9f846c255951                       16xZTgRcjHVrnbtgXb6S6HcrxhjuDmgZKn   8b89106eb44be4511322b
                                                                                                                                     04586cd6704464ab5014a54b2761d86751f3614fb39edb2bf0e395
                aa90bea93e0833dbaac96dc0d03fb13e1b 000000000f97c9f5374a4a547bf11639cac07692368                                       3b98f36e6c3a96245b3c112f4b583d9680199e553a88a0b11b5e19
1702       2368 f8ba17f01c7712bf0aa2f6b6fa330b     7f2117afa55050149eece                       125PPqw8Am7Po55jnxvqfjrzpN11m4P1im    9c4f3cf64d95087d4276ae
                                                                                                                                     0401802f44bc4905959514d8fea1b3b57d1ee1921ac89d69449ac7
                e38b63a9340b8e519a0a5b4289540755b 000000009836981bc8bef855a48ed5c3bc77a4b26fc                                        754354f32eae3604b8dfd9c990a4e0f872102739685847f4a88b127
1703       2369 e15cc76a614ff6423e2e0181a152d57   ca29fc636d68815b29184                       16Nc5zP6yqcRSDiGTDm2GcWkH4bPcwHzY      01f36d95ed5c4f5ec155d
                                                                                                                                     04999376a2762a6a7c3f221da42ddb7bac39cda1d1f2cf50c797361
                68350b6cd53292c20de052f0b6af6c476b 00000000f5c717faadb357dce445bcec4df0bc4bacb                                       8e698734ec6fcb9a138ac2febbb34da37f19765da01b66bc1d46bc1
1704       2370 7bae48d782f00cd79cd9c0ee6613ba     28ec8722c39c8f538fe78                       1E5ktVoL9HpENXLYwAi8WBfSBGYGyjNMtH    e8fd249c6b0244647052
                                                                                                                                     04788e2396cf7168d240702717f1a37ac3596266d7352061a8e56f9
                a97046a3ad235342384ef534e51a65fc66 000000009a0e5a58ce8d2fe91c10f50bcf676dd707f                                       b8e29a42c448ca3c8feacc71cacb8e6a973b8bec1598a4d06ea7240
1705       2371 b5adadd49dd77c51bd7feef0454497     58e5cddb8bd67698a3441                       1MbkYhufXYJz6c7BgXcAhS6TV8NjmyHgct    1c6ba15159d678eabe6d
                                                                                                                                     0401ba84055ab94e845380402fc92bc00d4d797caa019eaea0ce9a
                fb3f667dfa35e99c03dbf58e02501031443 00000000e254e4720474a5b607a52e09af1fc743be                                       7c12a12d9b89f110db1eb0423fc57569479308aa5d1c8f4d076e2ae
1706       2372 ce8f70d7daa54ad47e1e81cff1fbf       a6d449756a49f1e9a00dec                     13V3qCzQMLDTFoosYJskZaVg1GsdZjEL2q    8edfbd85923e92c29d8af
                                                                                                                                     04ca982bac106a6e537c84e44a848e47124651d6d85c99b3c60e97
                b6fa68ecc1d827e7af0c57b9b2ddc0b5dc7 00000000147696b36a9746072c377cd42c82df4f78                                       0e6e70873e10e368d64d29b16b44542e60b2cf0c9e5a4ea52fdb0c
1707       2373 81497bd41a5c51f4a8a8a50f05d52       7b88fe4fa37ac8375f96f4                     15YdA7psHauQSbriBuwitSC2ZQjoy467Ab    36362c949f2ff31057573b
                                                                                                                                     0439ca91a2d05d7da526755a08e1672325629f5f3927e957e71ce3
                b7ed6996aeb695917ad21c0a3b1817458 00000000d4b71ccc6672d3e1f5a356c8370b69ae80                                         03558bc115de04b209facd5c0ed820e6b7cfc2dcbae3deb773c0ed6
1708       2375 b241cdff5647467fcbbb2c567a04e64   b773b16feeb47516f525b3                     17xzVNwh5vZH9HDqhdvge1TJcuQBrLfj1H      52bc122fb69ec4d443131
                                                                                                                                     04165ebc2e057b5871ce0eab3d0887eb1ca0ef1e4453a5ce524ba9
                e4d7f7e441b4ab4ad2ef4a5028b7e8fa87 00000000b7ff527ae532e7fa4ff24ad476c5bb1efe3                                       b48c09edec4d88854bfe84a4dce183636dd6168cf013ee8de435120
1709       2376 3165db71ec73095ac418450c3781e0     870e9d8794c8d1ff5cb43                       14BXssitH5UJzjJpN82ftHR5vyFgVYdhJr    d020453544bf9db299be3
                                                                                                                                     04de7579fed41d76053e217a56e1a0ae5ace525850b8552e5801d5
                6f379e78dde5ef9ecd831e29aade1fba6a 0000000052da91541855a14d302fda8dbdec3010f2                                        8597dc0ef8afc2562704814b019af4260a1bb6bace1bf6f907ba2ecd
1710       2377 dba75db429fa087d82d2cfef28ee66     158e1dbee67e8ade2cb49b                     1CQFNci5fTXtTsSiSoGoLFxjsJcU2BLByh     de1d945fb048aa16ca37
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 97 of
                                                             913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04af801df76eabe3572ffeb925aba13853592e54272f05c4049db36
                7f3a7a8f980b81f6707f6863d7c8ba3b125 00000000e2907c985adfec04949724dabcf39b401d                                       a99c9073c545361c089b92b8d4b356f17174d8a445a53179c33e4d
1711       2380 c757008ec969ea42f8346d9559a7e       1fe20cf1709a6f146ad0ee                     1MDqK7aSRxtLTm2izFUx2VNMHjXgkj7YM4    8564c0b3c171d22760db2
                                                                                                                                     04d2920f59f89c65ce8e777362ae9b5bfc1f579f22894782da20d4dc
                3c1f32aea73f75f48df954ec02579045e4a 00000000cb9cf810f154eca3b897fb9fc32d5ad6b11                                      ed361e943cef22e458e1125c5b64074cbaebe0f9c2b2abcfa7a839a
1712       2381 b9eb982418c5dfb228e6c2b12fe6f       8d8f3ef25ec855bead8a9                       1PLTyxYdbEsY1ura3icmmFHMjPjN2kN4MA   f9d9de3323c03874a50
                                                                                                                                     0432ec5d4058ed92b0b513e6f337a6fa7bd58c548fd27cd52840889
                6cd01bb1243eb9b0a2ce9b2ba3d7c6410a 000000008b0995d4021e3e6f26de45cea8a3d7a335                                        bf0a5d1786b40083351a88518bc16ab0b8dd04b374cb139a00f4f7d
1713       2382 d91e6f0f54944fe330399352cb3454     66656baa93e034239895bc                     1GeFn59gbc3xuDiN5KtVdGHhuQRBMPStGE     807358f8b150ecc79b27
                                                                                                                                     04b1aac4d864cad13f9d168e2fed8a8f1db59d33f5e4041f32882aa
                9bbc8631dec9925cdb357c4bacd3a88c3d 0000000074c231be4740a4e86bdac239d601e53770                                        75d5b083e80bba9e05ba25a61f68053fe7e0889e822c56519c9f065
1714       2383 ec61fae053b207cd87d8055944b7c3     48420bc4eed5166d125c6a                     1H5G1HXeMMQGowH98rF6FpGWDnxvdVeTUr     3c4f9534ca91f4f56ad6
                                                                                                                                     04404cce8b0eb608f8bfdac1835320c892be4b61b4f35d026364343
                2978f48082a399ab24067b35b04c95583b 00000000d4b8102b902613c2494ff2c454d020f2cbf                                       fe354940ea649ea1f52f126f168b78661a572b251db9296f19ebf3cc
1715       2384 c7f43fe669288720fc91f3c8a7af4e     dbc0e5f306a0b7b77e9fe                       1781V5n9HYTbJxsy8M8PGSx9q8nfFUgmTk    d5f5f461750a3834944
                                                                                                                                     04f5901f8b5092c01644cff369dcc6def58b3dd8d71a826bd554cb02
                c53f9d7309069f54a1a761d5829e6a64f7f 00000000992382eb485095447db1b59a3833a9464                                        010eaedd11b52e711d082eed16d8317138354842635f0de736c112
1716       2385 bd84f46b551684669f1148f817ae4       1d9033c2aad27b1dbf974a9                   1CfLj1gsxPbRy1oYpYKQ41ePLFHEoMGwux     d82b1694b753419ceded
                                                                                                                                     04d6c2a17546dbe395b508efd413daa9fbfdb00b770c5fa0b1278a0
                c5bd09b5b91c40770bfe2c47313e874d51 000000006c03d7466e36937aafa0482560257003b6                                        1ac1ee53b61331a7abcc3a4db97004127a50789499ceeadb74483f
1717       2386 be86983aa4119fb7a28c760e59bf28     502887ae367b7d9017ee21                     1GPZRhXeEhncJqiCSxNH2TifvPk2bcGuxf     98de45ae745922ac8bdfd
                                                                                                                                     045276408590f3b728900c784010f7612c58189d92a872440788c0
                3d9ee342bd0c0a1239385731f280e36961 00000000706dac7112e7cabbba1e37f5c5d03999ea                                        eff71c9147bcea71429014396d29146ceffdb652458bead969bca23
1718       2388 ccd29e70bbbfbb4c4028c077cc0635     1de530e9a9dd2c87abefc6                     16aTYHdT2pGP9Wy5DAAekRvDTUMYoDVp5      ac90d636fec8c61cb7fc7
                                                                                                                                     043ba3b221e16b0f0094582d5d9095bfafe506accfdb4ab59fca491f
                f89e0e3dc99b9d226acd77801450ce170a 000000004ae594ed6a8e3d5bb333720d81107e41b                                         73c8feb2d4f440a3e61c2b423123e250f43855709282251da8d845f
1719       2389 547b0edbb7e7b175c00766d130c49c     c72cdf515d451565d084af3                   15oBsZuzTziRqz6ntQeP5GBuracAtLGbMJ      c06f2131c2fcc9e51f4
                                                                                                                                     044bd946e3ed6eae2e9aac0b1c09e30eb724bb0cce7e47d4838e77
                0b8a99ecd5ecdb05349bcc724ae183be72 000000005ae417501a41f95d138182e6b6922f1def                                        8cf404c28787451757caba90a9ddfac68a9205e821a794d39f10f78
1720       2393 397c2e07841f1d9250e0f1dd112642     b43c822ae25a04106fbbac                     1BefpLVfyVdGFERR3RidxtnTfDvxBofLG1     6ffe583ab73fb6b648cf7
                                                                                                                                     04ca872902a168868185739b480b985d4063d569aa0950daeea2a
                75f8ddb4c7dbee2ff1d64dbcd0d9a439b14 000000005fc0564918d56e12523d158e0d452fabec                                       db69907f1d09ae8143d13161c6c33e24701885ec750437a7d5738a
1721       2394 232b1cf2306654c69a1c26e29ea30       129c6ad627908b4725fa63                     1BPvRRXmDgDGttsL39mvtHoMuAPzwuXVFc    3ca0e694b37c91c23d3ec3d
                                                                                                                                     04a5ebec3e03ca07c2e2ca8208760ecae9c3ec7786afe2ec29e64dd
                c9146165a0e7421e232b80c20b4658c2c2 000000006cef7c465cdc7ceb4587fe4c1cd7ca3269e                                       36445d0112cdc898ab08be2e51b8bb915a0175ee11ab995306d410
1722       2395 8071e7a46f6ed13536eda24473caba     df9bb53623eee6cf50356                       1B26zX1PsKpAghKWPemHN9Xq8rep8Szhbz    3ecaec347e33d3ccbc8b7
                                                                                                                                     04ca9c8ae1e6e0810dc5c5fb8eed1e0915bcea821427c268c483c30
                fc3b79075ed938bad2151fb0dd5587f715 00000000dda6be51081341e04d1e120c18ab2d0d4c                                        6acfe81ae13220623d8987d1ac222a9bd2b0deb413ec7c72074530
1723       2396 003f94748d00765558b68dfaba00f7     7a85c93a5a8ad3a17ef713                     1916872VAQLKCEHZzd1oQYFd9zJeNNHqPT     5e67d2bb886a6df995e98
                                                                                                                                     04601ee8b9dc9c04b09a474ef5ec39aced1c077ecfc4e37e0e71897
                104516b5a344b8d21e76c33ec906037a00 000000008a2cc8de40740016b39102e38b0e532e3f                                        1e1f033bdeef1dc783d41a358bad94754e5719182a71d26dbc80a6
1724       2397 e338df9e61f73abfc107eb92bed3a1     c7b318e2d23c3ea2c1bd7a                     1MkJnBzgYLfbdJ97LU2xZvoEKVRu1Jxb56     4c41aab2146b03aa43609
                                                                                                                                     046785039d84e1e03846a62c9f778149ff6370a30a5e7d1b3ea6a3
                2a9364b8cba81fcf33acc6694ee574b6c71 00000000507f2d91edb7d97fd6518e4f8cf624f49c5                                      de540beadbbb3b1f62deb59b36469866d89d824e8645fe3dcddb69
1725       2398 13ce34d761f15a580d7a1d1a726a2       6640bd7c79c811fa5e458                       1HrLgoDMRhVLsbS3AhzjRixukYBmdJtrWr   ba236a9f746d294da8fa96
                                                                                                                                     0455f005998d21a840cfc5bbf8b394bae00937cb73382f62e169b4a
                3b7dc28b195f8c64693fedc498ca710e051 00000000887dcf0f1d752603688a0458e5c43eaaea                                       da912cc158837fde43ee76f245a65a661935f40d0eb9b8a5ebb121e
1726       2399 0c8a7da961b781c02b180351a48e6       7d0486a6cce2f85b47b468                     13xzrz4sRP6QxGfHbw99xsRALjbbzXp2f7    89d1b45bba6de319b480
                                                                                                                                     0496ea94bcd883de92e9095a4e1b0f5ec122dc91fc24f6b4384422f
                ff9229aec4b808183fd9a38f7408d5ef0a6 00000000040ea4732f40af0f7392e3b97a4b58309fb                                      23b67e03a67e543a8ee5850b4f9c54fb0eed464a0a992ef73acfeb8
1727       2402 e2417e5c3374890fb62827a701142       012a625120be5899f3f2d                       1CXWH89XqCjF8dDhqd52mQDzA7MrgcUkqv   eb1158bfdd8a975b8dab
                                                                                                                                     04eb56f608960423b8e3a1d1eed3f3019739e36922490231048a32
                f52d78150746f8db15ff4d15c1a0dd0e3ec 00000000a8dbbd2c5c1b17611ddde87ef045a49e52                                       b3871435461a0895a04fe87d2bcd557949109a6a51d70754566e44
1728       2403 bf36802c95d6d8779b9c59b736d84       8dd91df13d4ef0f80ef03e                     1LV7kfheYfnRv91MZ8QrtryV8KWH1aWw2c    23ff590c1f6531c9016056
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 98 of
                                                             913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04645ee6c468b8782e9ebe6d83e0e951fb1abb8e1fb350589b83c2
                1a1c40a9b6400ec64fb08431ba0cef32b2 000000001b855e08f1e619a9f854a9bc3914fd5321                                        0dbd8bdf47a01c619362fef6589d8e1c1ac21fed41b1ed70d251582
1729       2404 29d0ec2658681d65d2b46a0ce76d75     02bc93970647299b373efd                     1G9YDytfhBJDCgUtncG85ndpirbrgBwC9t     b4bb5b990bfe834850403
                                                                                                                                     044de9c4d53958ec5c7e0574ee99d352f959e97b611b7fcad83b238
                08161af3a29bcb8f42ca6514127f740fdc0 00000000f64d740c99ad27c96ba81e388c0ba9662f                                       a1f25d54eb2cb1f701322659a03c88079ef555b43a7c860d23e772a
1730       2405 28ee98a1d6a52711f7d693c313411       8993eadcedb259e7d469cf                     1E8E92RertBHXYyFLHz2xkFEcvFFTHHEVT    d3eb5eb73ee95e2e8420
                                                                                                                                     04eb6e143bd59111d719ff07a434a41af17593194659dccc4de689b
                7b64979922a497a2236dbf4bfd18403f80 00000000e04c96acf5b8eb06f58d0f345908597d75f                                       29fc3bd17860ca72ebb295eb8cef5611798eddd25e60a88543aa21
1731       2406 abea9a09fc1b4896be80f49cc9ca58     436b474f8c6cba2ae216f                       1APoULdcYfRHhTjm5vwyu5otfrsTVdZNxx    331ccdcf2f97defd2da43
                                                                                                                                     0431c6e9de935419b43cb7dbc8c021ea26fe6a69e71552a2fa21e5a
                c7110506e1df433652ebe684df478075e9 000000006dd6ba3f019c7057a6e127319318d7dbef                                        2c4ccb44d7fc38ccf2dea62896417db080a6e82d5076fb4335984e7
1732       2410 be337d1243cdec2ccf94c86042d432     4efb7f2f3d39d7d53013b7                     14PkzVc42JMVcoab92XedSQvEVNC5oHP7q     eca3ef8ab18a6ac1b159
                                                                                                                                     04a08f87d01312d5d61950285e4f8e795f9990d3f6f9874c9cdbca9
                cf7e04715eb63d87e5b9a6c2d2f8bdf5b62 000000003c88883fbfb5820a0ce9af26ea2c1c5c111                                      0d2865155c4a4d7fe8e93e56a9f12279b7b24dead3bcc7ed240411
1733       2411 188a211243b87b553f70ff4fb8d2f       80dc75ad47e6d0e9f0877                       137x8d1zuRM21Nj9qnUd1hgrSAYLdQkVNM   5df8354a43c9961004531
                                                                                                                                     04ba1fe2c7ea588553bf59b1290d61dc0459b427aa6de24dfb0f2e1
                be525441abf0a005bcaa20f365eee5fdf39 00000000ce45140ff4b62388dd98730531216285dd                                       c49cd9d72d200924c3a69808819660f76545b6986f3fa40f370bd57
1734       2412 bfac33383abff6294f1353b4465c5       1a9ddabbd646ba615b0461                     1F5zsenkCQSycLsFVTRn7nArvUuBiWAJBN    faa3dd9dcad31ad655f8
                                                                                                                                     049042369f343372e8278c4a097a148ea711063e3527e15bad8d6a
                7d17d9b5f03f9ed82049c202480064bacf9 0000000041c7e25c7f8b295d1b50b0b7c99a25265f                                       f6425e9a8b09da1c27f0af85b2e65070ad6ff739fb3412c0273a448d
1735       2413 c5e0cd4d4237622ecaffc30489a46       e41a35e362e963db1eba4a                     1KnyLXsEZC6ZPFfzDQzy6BjMbUMUrciMrx    7677996cd4647d23944c
                                                                                                                                     04873c3cb92d66b1cb92dbc034bc0fa19325861496aa6562a8e231
                db4007a7b14fb3630efecc6d0f865776d72 00000000c88b8ab2b9d55880910cfc106a71f0b322                                       65ffff481b77e4d90a1e93850a9dc0f8a0d63a6024e33512429b66a
1736       2414 db248f09317b652b6048dbf48949d       04dd5c7e6af5177f7c2771                     1GAdpwwL1JRV8mVsMEAo1wUmLKMgvDehLh    53660461bb593e32ee178
                                                                                                                                     04207975dec9d630047b2bf357e8cd639675ff913a8e5d5cd5e77c2
                737a0981a7bf64f937a6641e8de485fc73 00000000b1487a2d8b73c4396e3e381d0602df19b2                                        71c8a0336dfcd13de5c0265bdc84d42f190afb4454225c8e800ab96
1737       2415 b01bf98c65a5edddbc23e69b4f8b64     64a7103639d303a5ee2cb7                     1Emq5pSQYvNEhryrMkY5EuPx68Fi7VekHs     35a7b941038501135818
                                                                                                                                     04e6f5f1c00a6aea8bbdf4471448ca8f77641c2e8fe3b515f3ab232b
                1bd11d7f069a23f5dcab7b1c6fe4b193d1a 000000004216f1854ce6d125d77cc66556f4106323c                                      b1a028fa6503aae9235be4a16c8cfbad406bec13531c333cdbd420e
1738       2416 f3754f8d3915017a4b699365ad8a8       5cd7b96f3da8d3425d616                       179FGqeceEAnBU1KKDvVkm5zcyQTVzLvoN   eb5e4ab47086b0e74e5
                                                                                                                                     0445395c356dde2b932e61103f42a4128d2ff94bed29d538642d3b
                acedd5b2a607214718252998781e19e96 00000000c0969c1775dc2efb67f9461039750c47d14                                        6389e734d014f9ba1dfbe32871ee41af7d12e44a006698d83f8dbfc
1739       2417 4f0dca3449c96068f30efe69ccfa117   9665b5754d4ffe09c9df4                       17J5Wge7cFhwP2WGKLpDmhqZnWyj2E4xDc     02ebc96b6bf995bf27b51
                                                                                                                                     04cec69b1f71724bdde7e380aaaf7890509604d88cc74e9ea1f94c9
                57d36541694103f6842e1a2190803c16fd 000000001c77c4cc9a7489390e942b5180a7a60430                                        3a7ebd3ef649662295e2c16bac6255fb93c4eb3135f87720a9c6b90
1740       2418 410119cad83e9e138a0ddb54fa8307     9de003ad53d79813699dad                     1F2amRc4YgWhd1iWWLmroPAFo9a58taXni     98e52f4cf813e0930767
                                                                                                                                     04380126e05661eb5442ece3dfbaa9165b112da9be6b523a168c9a
                e8e3f3a6ebe32cfb8b6a41de091cc1373e 00000000f650c21563c0dba2bad638a0a0723d3363                                        6f9783e7295885c4de550a9cb4735429089f815c9baa13e32f1bf5d
1741       2419 32a3b7a12e494695b19661b519de9a     8a7114414d18fa05fe2335                     15LQ78zaFRqHvdZH9aWo3iEWJRnXHeG8Jt     d07cdeafa51b32fab79b8
                                                                                                                                     04a70f31948adc8622a1d30b88a88afd3c549b0a70a1a56c697655
                010f54b877699c7ccc09b4ce2520c9e1a71 00000000dd622ce79e7ba9ac8a58ad8ec10cc5a94c                                       9bc061f132695f00113e30c7f87d05f1b67b54a7c81493669676108
1742       2423 e6b3de0acce1cdb5619368b7644f4       c1711e99b96b9ed98083fe                     1LNdC7BEv7vHxbiwbHNRgMdknRNM3WPRQx    1cf2d93e4da37d96dcb55
                                                                                                                                     048f691c79a0e45267a494906749055184741371baa3a473c99156
                31bddc35ada94564402781c18a7270290e 000000006aea5ee991100b4a3d9b926aa1813d9b9                                         a0d63f03502957cbb4753da0ef7668086b3c6ef610c2c9389b3eacc
1743       2424 c8205bc085d9961c1b468aebe4496a     95342d4fba6484bc51d76b5                   18f8LrZFjWhTKS6ANXa1i3hS1E8D9oLAxL      bf0c0d0378c5fca4a8767
                                                                                                                                     0421dfd98896244dfc76c3fc17fac3728ec29dfa23161a97c38b7eb6
                724d0577b973cecec364b52463ef237fdb 0000000022ab27da26bf5857c4b9e744573a75f848                                        4b005d852eb7eaf1c2c978a6be59ddc38638ac233b132fbeeb883a2
1744       2426 d6af634e91051d7f5b574451064e6f     a46eb91db3f006f3e08f25                     1KFUTD8bUvqPFDtA7yWqS4ovYUhzcmpWyc     98e34b18ef5e2f6650c
                                                                                                                                     0485178d9a00e069a1f7e203f38dbf8fe673e024450b9bb83718d3f
                deff29ba30aab83f11d0d56cc2f7d27678b 0000000074772e648f80fcdfebe2d0b3ffc367881b1                                      f2223493bc4875677867d4973fd558cb743f892ab8bb65cacb32f64
1745       2427 214956d6571acd08601a2e744c3e3       343127d22506f69d37a5f                       1KSxPDV9BXpC5sFVbi1RQNuC8Bq1dWw31x   4836993bf2f108359007
                                                                                                                                     041ff7e0573fbb66c8e79209e75095d633607c28e052ea4277d6562
                a8c264136d42e1babd8fd1c731a15add31 00000000d0c78f4f45bd0cab892f82dabeb5b6b40a7                                       b8b905456b53aa1d7224649102cf741819546842dff9e27ccadc186
1746       2430 7645660add1e0e20532f55115762ec     3111dd29b050e32e7c1ad                       13CGWozY3ou8N59oRFg5R6TGQHehqxW7Wd    42e14c23a556a8d0d5e9
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 99 of
                                                              913
       A                        B                                       C                                             D                                           E
                                                                                                                                      046fad0fd843598d2a2ec4fe9fcc1d3f365f7c3e9b795cf622e38a80f
                a66e2c0da568d187cf7d039acbc0c423ae 00000000eaf6d5a6b74911becc470a77b9312e0fd7                                         5a4023c72fdf8a8e6ac0e5d1b1a6e69fe5d5beac4cae562aae01a5e
1747       2431 1f9333f9f168ff36706c964dbab31a     531adcb06980936d0116e2                     1HGg69MDsxzzZg4uUFDBcLQLW4oV5VdzYs      5defbb7715ce35fe7c
                                                                                                                                      04c915ab8315145d200192a23603ae219789e1b78a368a0718108
                fc4d39461612cda17e22df8145260fbd249 000000004919b23c81fa5ffec029f005fa9bfd25851a                                      49240c4232b70b04471cc24d7d7917bf4808e08f3cca2bf2dfb1dc9d
1748       2432 a5a42ab65941f9f0f923fcd5579fa       9605b1fcc280e830c74c                         1N3wivYD7DfSALZmqn9YzN5WZqivd8S6Xt   cb78cca5047807932b916
                                                                                                                                      048370f426733f497d24ae274000533e7baa5a00754a6388236a75
                87bffa2bfe498095969f81d7195881a75a5 00000000066397fb85d28f2cdee78c1ad5e1a01cdd                                        ca8162d91d4b1bbfc8ed76c47be08eb68f0a1feba6696cc0b2f4139
1749       2437 27e12b3a78b6f455e42d4261ff64f       ba2728e728f92a04c6a405                     12HFqAmsPq6bzeD7eJVG4BGbrMdn6UBsoV     4ee9e0d1ed330856822d8
                                                                                                                                      0479bb58ea8914c4266e7c2857090ed236055a72cb4c04f89c2c3fb
                8c851e45a6a278ac719bc3befc2ce85e72 00000000951f6f6673daf5146e2b0d64a9056faa598                                        93b4e86774090f5e95bd02f51a058da804ede66f438e4dac3192bb
1750       2438 d64b927513ac62c0b9a24c917e2dc2     afadec03cc09664a21297                       1He66pGt8rdDhX2G6B3RbmQPu2PryF6P3y     98266f5393ae0b564b0d8
                                                                                                                                      044c6abc402a4e12c127e174b530d8d941c431aa1b59b792e3cb65
                4733bceb887a2a42a2560bd1fc517ca2e3 00000000716ec65a3944e4282b67d65a91e42271ec                                         720e8f81be2c27ef4ee591e5dcc75cf7c83572e3bd56c8314ff9a9d5
1751       2439 3ee03867e6e7ed0bcb2f68066b3725     199270ab782c80ac182704                     1LTqHPXQMNtN9GAjwu6gc1gpW8mqPwcR6y      89bfd3ab6c649fe6172e
                                                                                                                                      04491d45dac92a0768cf8840900c2c0417af26f715e5f1dad2bcd42
                adf4bd16ea752a06c230c3a5fbb31811bd 0000000074da83bbe5295d0bcf0b14f98b74272619                                         3bc055d4a88d556e1d279c992f5173c949622d15f8cdf2c7b0c338f2
1752       2441 9304d4ba1670fdcf251cf6fd3b15c7     b381545179f6655c54f363                     1Mvej1zFtosZNgUu9UKBB6iBFrWmjggkMD      9090e8e182b4b8dc84f
                                                                                                                                      04f5eeb71a88f8737701fc134b108f197a16a3665e50bfabec8ec0d
                eeb2ad745d49a245070e2dbe4e38850fc4 0000000083a8010a8c77c6e96e00586d04562dfc58                                         a983214c75c3c14960548bafeefeaf5658a331403de5f94dcfbeb3d1
1753       2443 adeb3013808d4e3ff3fe5238e44789     d26a1dcf6520e73d1e5978                     18Mo2ewxDWrAHTEZpeMH4B5XK5WY31Vwc3      8dd87d1b2d3157a3e62
                                                                                                                                      04f3559066e24a31d25da9017832b80152e15e94182111da124b80
                104766f36bcfaddfe249a7934e0885ab52f 000000000b25395a2280c0e3fdfb19149d1a080009                                        909e43dee6ae2a07e808a34f9e834f4f3e9dff8825e44e6e41522ce
1754       2445 fc27151f6b58788b77dbc8dd0f706       3df9760e7714f72e40339d                     1LgztABYyzLstktcNQEYBkzPTAbdEHaxFS     85c0d94d3c24b3f3a3b25
                                                                                                                                      04c372d9b6b0ffe1ed108a10fafc71ae35a4242141bc638d1fe1ec89
                6ef475576676ec90d79ee9ebaf9695952a 00000000b9dbc1f3df566792f19e87f3e9ec2b4ee98                                        23a6420d0456100d397b0016e6ed204b83115752cb4c9c74d54de1
1755       2446 4a001e3f296d301c06cc7d001970d2     f1885e53af0b1968788e0                       112uTnRahwBKPvTmj9uwXP5qqNo8g2rdig     f2f80b6c7401e34eedb6
                                                                                                                                      0421921a506b935b3977235cf10776e6c782ed69b00b549ba64543
                175b0029f6cd4701dc89ee1765512f323a 000000008e6d8a7b7ae77ab2647459e3e1300d0adf                                         0145667c6c54c9b4504be629a6f8e671b2c0bed4f6e02b81645957f
1756       2448 9a867c84606dfe5925cb4a8f944bc3     a7f6cd6576fc9ec38378b3                     1CNLDAaRSK7n9e9ih3b2YqeEasY7ZA1axb      b610d6f999f0459a6ea9a
                                                                                                                                      04052a513319f4394ca373054341fcfd1a475a09aadd396c639c259
                db4ed532b01b511753caf1f0193c165c8c6 000000008fde5983d3ac6db5c744e37fc2da2be557                                        960ac90d01ed6c6e45648693e80347f74c691e3a6d5808e1979e52
1757       2449 ffd07ca362ec28000d36956221550       443186056469437f274578                     15gY6RKxRH7x7eMEPebPwpeA5uuf5HVRLK     c47b516d9d3febdcd0b39
                                                                                                                                      04865f23ba3fdffc0c91d36a04fbf6dc5f7ec28cc7292756d09e4e9ed
                433ba2db18f23f807110184494e1ad3c91 000000007bd0cc68f33f022f9d73889fa3e2bc58820                                        7eca310c8796831f80eab2bc9d865ad009f07a31ce16593d24e843d
1758       2450 b12cd355a704e07fd90f919cd6fdb4     e30d21567475633c40e99                       1McezNaintJJnp1gCKMrAfEaxyLKRaerQK     cfc7ca08ca321487f5
                                                                                                                                      040ccc152992eac87d0f982b1eac57bd7b7de08e887afc7b0f17e09
                93d0902652b39637dc85c09a9f174588d4 00000000aaaf7a0014102a2cd47fff390d94a36f25a                                        98edecacbad8124f216c3a1ff40ed395e98e5d078c04131629b8d35
1759       2451 d9ba886377608cef3e2f664bb054e6     c70c5d5f5b0a3e988f978                       12GYyHTQDBzso2UHr5cdMxHekKvhiNLDFf     a533fa0dd823e9fbd3c8
                                                                                                                                      0471b2c62ce7574ca8e3d77860f283a5367ccf27a2fd9474fc4b93ad
                2e2c00d17f3fc5a07856cff846a34bf3a7b 00000000258f83690646aa7fbc01b0a54634871dd8                                        8595e54d5940883b8e93321b85f69f05c721872038ee1646a8bf49
1760       2453 09852d0a7a52ef2dde4bbf608c27a       107bc18e602cbf5ce9a2aa                     1DqxnVpXcsXJshU6zFPu3GuQGwwdiByefw     4c2cb0c897614dbc70bd
                                                                                                                                      0427ef3e71d6d45324806bac2fb2ece890e2b33d8f7d0ce279a4de7
                230b68f57c2d2162c75cb1a18027d847e9 0000000087e23245441cf605ab7dd6dacebe12660b                                         b0f3c2349339052d4c51b96456c85f339ed833e77ab919add060a3
1761       2454 b42f048edf530972554efb2ab9210f     537a6c5780b316f1b5792f                     1N3XUGSTPgZJGfbwoKdtAsMbj1znLcwXwS      001c3e626a6d4d4c29491
                                                                                                                                      04e48d7bb1f3c37ae71d02262028a17aaa77df6e8ce29788da4d5d
                2aa6397bd7069af97f345614ffe354fa3b8 00000000045287838aeb116c2463ae3c6063f1bca7                                        ac0540fdfa056938fa508d1df4f46764bfa2964c7f354278502ae1ec
1762       2455 ac872a5b7ed36027a130d8016ba93       c6746b6edd9c24b5f6263e                     13J8FkimCLQ2EnP1xRm7yHhpaZQa9H4p8E     f535e18ddd1c5ad8a7f7
                                                                                                                                      042363b1113fa003d09cc46ee34fce5120e9c4bbc80d07ed0b7b86c
                9bc4440b2bab0619c19f286bc7995ebd41 0000000048510e76eb02fb23b43f6fdaf1f0758b719                                        68ed8fd6533abb5b08bd60e969dce97f48e987702c08fa196b107f0
1763       2456 66777282387b2674b80711d4cd12ce     0d0181aedb170c84efb6a                       1MP2nrgQ4UesDh67fVqMyviqZeFe2JnHew     2a70c71fbb62ba998276
                                                                                                                                      04f5ab9d24482bd36a28c19a6f07a2d9751188bcac1ded438be341
                d3a2082e38f1ca32b7807c48a7ba4326b5 00000000c9c22e90d7a211af907d88630c48381fb7                                         454e3efee1162f6d5aeca49c93698b870a77f2b220818e412454edd
1764       2458 ae5660abb934866b893aeac0c6a4bd     985a83d1cc1bf723f78205                     1EEZ8tgNsdyFc7Wxyje5XxTksGoC639Nci      d60b1115e1367dc50f2fd
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 100 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                     042b41442025cce757e5a342f6de04532391bf4edc0666d318bdfcc
                8288147c50c30e5eb6f7ed17e94d14fada 0000000067095df2a66d4e3dab6633ba3dbe3073e0                                        21904c392c3409439b5bdcbe53812d957016f68aab0e2bf1ea972d
1765       2460 393aba1b7d592c27143761ff63613d     1b473ae3684bb117b34e54                     1HGC8oarXbcH8tPsReZTS3yZzwwtQZ8B53     0280a54e4f2e737206e6c
                                                                                                                                     043163f0dbd2c51c31706017d1e9740724bc9e2f1adcd387f0a9712
                0164ed044e32fff9c87d2ad07c95186ece5 0000000030aa3590bd74cece671d2ec922e2b01e26                                       551fb2fda96ce5971c789d748042674f7536b4829e7ce4873a66b9a
1766       2461 57c82bab17f2190260deb8e15a80e       23f2d177fac8b20384251c                     18geAycP7hJqkqFyoVfgt4nsUYWZSB1cjM    98bc7f3b231120f4a85a
                                                                                                                                     04827fe0f773beed4e983959094bc8d2f77093d63bed976b6a687b
                fc58d7ca65a0097b84e86aba63ba6e21a2 0000000018873a0c260ed81fb5a47802f11b00991b                                        091b994fb52b2e41158d45e50b8d2e65b4081eb6110372d49eb9f3
1767       2463 2e062ed2dd845c844b11fe54f8698c     56a352575c92ec9d1e238d                     151RpaSA3hgmkWYSPeNVhcN8TJhXrxhk58     1e469f885393539319b229
                                                                                                                                     04bc071d47ce51db92abf1cfcd3b28a475a7a804f826759c4486ef3
                aa24707223275e84d6f93a8b45be3bba90 00000000cf9f32807a51004165e3a5a63d265de3cfd                                       87fed3eadf688aec59ca3880b676a1c5f3c07af1fa6a2e94cd5aefae
1768       2465 889a8fa010c5a751c5cc4e7e205895     1dfb5068c29acff74634b                       16w3Egj4THk598PdaQXZgJop2FsRP8Uhxw    1f78f7f3ad63cb95146
                                                                                                                                     04a55af0562f94351f70a9c456d758406bec535d5ab27c6550a5d48
                a421c87083d653f36d93d1481567dca9ba 00000000d9255f85c6aedd5fdbe650fe5dcba77b0e5                                       27610eef6249543fae9a7f1066c491e0ce95f832aa49cdd51fd5f2a3
1769       2467 810141dff65736b334afeeb7b431b6     77ee540da8001cfa55fa6                       1NaFNGpjkiX6jYPVCCgae3B32SRJShr1fS    0be7e980276f1e38909
                                                                                                                                     042f1f9442af9f4702cb0245d64b0673469d5b327274294cb81c489
                096c3bad77fe78d6ae0521ba356e13a58d 000000005d82dc4c3a197d1c1adae9ed768189191c                                        2f0a700147d63e461fd78b372d0ade114c119a62729924488b34e2
1770       2469 a91a0d761e2ceb4a40b9c79a33c849     a5079e2fd69ca610243869                     1Ga3A8Fo4CfsXCH65EvKUnpxQQkfB3rVzB     d8c0200bbeb6f53594a10
                                                                                                                                     0456082da6562f3dc8a05e5ff8c3515ef41abeb766a908118922bd3
                a0b88e36baf35ad05e730ddd0e518d87f0 00000000a2b6910e521ccb8263147cfc3cc474a1d67                                       14cb5d424911c159fdaf65c7f7ee21af8f0430648e896da40257f909
1771       2470 eb6d99eec9412a44927cfd0c613bde     44b745fed4f912f4c381a                       1Mk5hnv8bujET7vc6VEnbswj4R48qq9Wkh    43ba9e3d9a97d1d2c43
                                                                                                                                     04da4a5c492df4451d1534427f30bea947354b0c82b121b9c3e15a
                3eeec2d4a439167f4c3ba1fedec046a15d 00000000601c8f69fc2927982428de99f37fe129a1f                                       4fd72c9f710d541bb3fbef972d6ae6f7c3014100c1bc64fc66f990b3
1772       2472 77b17fefddb7d2177519888d2f5bd4     191092daeba32a61bfb65                       14UCX9ycfb51YropJMDCqy9NkLoWyVcqC3    9b5a63dc4cf17a6264d4
                                                                                                                                     044e1599ae69da342ec6383d664015408c4eebe6d2152ab54c3cd8
                bfe819e29cbeb4b7dd961aad09ac7275fb 000000001bb6e245ba43ac29ffd68467c054359a50                                        735612bcbaa837129956746276801f2f74f4b3866d1b7c560edac68
1773       2473 c4f0bed0838dcb92dedfbc467a6e44     076617faa15641ffa24387                     1LmVBAr5vfJqKxqSoYQWPYkrPEJtVTpvV6     92acf8e13c0be6fdd902f
                                                                                                                                     04a2ce194c13201dc9363bc27a64fded374e6ca2f9a1150e359dc6d
                1241d541dc607fd562a97d42a6cbea12f9 0000000078264401dd53b5ae6b94eb21040b0d0da                                         9ae53ce89fa6b03ca3a5921b7f895cacbf96f118dda022421f2db8c9
1774       2474 ef40a8d3dff2f56915c65f2a409a77     a44e2c6d1638706d204d9ba                   1AZmptMcmVdxg9uZma5HmVkHQpNKHMuXEG      927e04bc0fd87dd2896
                                                                                                                                     04feb4f90f4de93f28cfc7710cc1b45a6dbb961e74bf095580fe697c
                6a58121b0a4e53c3981fe111ba218d163d 000000007371ef0e04a8406267e7ed4bd918a294ac                                        d624ddcc99c7487dcc2bb72e701519af7fbf41176097f1f282eb3687
1775       2478 837abd3c684fa10a5e16c8b45ab980     4728f0da5a7efdcadc36f6                     1GtjdrHdXvfvAWpAFtk2PQ9JodNUWKUFUM     587b98ef449acd2a19
                                                                                                                                     04f8516475d8a2971821a24b8638e3d7eb69f389013a40ac25ef81
                d9d584ef8fb230408648a9206045834865 00000000b47b07272c47c66619e52724ed730c3b75                                        5f419e93d47b432b9b104acd7f6f98591c5dde90298ac3b23342b3f
1776       2479 4f6068d3f3f1e1d498e10803934380     23aa7ea71610167d7cf154                     1u28iUsY4QSUBdgFSAHgNnPgQKEkHgfs3      82d406985767c8095c416
                                                                                                                                     04f5825d58cca901ce70426b3d132e8ba1b5668dcd3d15af3a1c369
                38020c05524edc74147c003384e0f9758c 0000000023681a59f33999c8d65be2ac85e9987641                                        fb9fe4c79abb06dc1fcc2ad577af51093d992dfc038ca57d6c68ca64
1777       2481 bd0fb556c9efc17922b6b7e403d9de     a79b02bc0531b4a22500bd                     1JEMVks24BFbEgYzT5M4Ns3znW9xtSy8UK     68c7806d6126f8f40a6
                                                                                                                                     04ebfbb3069a2504c1966f9e0773bda911dfd71d2687e2f93c0fd2b
                0983e1a87ff26f128238449a3207d0f8bf1 00000000351e0c7b39324667b4e61689a023c202a2                                       60ef3caffdf576adb6ac9c0973ecfbcbb333f467f82670297fa167f90
1778       2484 fa3a11aa4de45e048581ff3883bad       3a868beb40f8fb75b32be5                     1G47wHiMFJ1S52yzQbbgyrVAdtXYD9aToF    60d98c9d76ec6fc062
                                                                                                                                     0484f5df9ebaacdd34f0be2377a1ae6a8ff8541290148a12efe04e6
                b7bb6f9f34e73f182f99ec57fb7ad570da8 00000000bd6fa884554428530dd33f1a9aa593554c                                       0057ef06d7a08c9f15d7e7aa4c1f66726e15ea89d5391bb02bacb76
1779       2487 8a29118e8fdf0e0ebb53b66a9e712       adda89f4cf8264e50ba3c9                     1Liq86JcrDFC1zcD6aQSwoGa2vdEbALQX6    18aae9c41d6022b04526
                                                                                                                                     044e69be1e6808e4ff26297166e668f043374d6ff3aea273795211d
                dc7996dd5e0f16f46e863df4cb9954b91d4 000000002648680a92d9329bc70021fce9e9f02f20d                                      39c3c78e7f441b0abcb3f16d72b5db171f846577759cc86c6878c46f
1780       2490 08e864772a2a8643ae880b658067b       dfc792fcf61482c41d7d7                       1DBeaAVxXBroBvXo8fPjmS7wtaSQzoNdUG   df3baa3a599993b4e58
                                                                                                                                     045c555e5121a568ee08665c7c44d876c3e6097108dc0df81d377b
                cf2a3dd2de2e51fd902fdef84dc3390592a 000000003cffb34ef7437f7c54b0e5c1e855b3b8a33                                      b7050979f00cdc65d7343976b0b07b5a0774b96d855804d37bfe75
1781       2492 6b7067170d75926a17a45670b20b4       520143a707d3a0a7103e8                       1h9XeRXrVDciJzRae8rD7Dm7vfi2rahVx    59e436f57c68d46226ade4
                                                                                                                                     04b86cd4ea99fb2c447b49c8d7f3fd01c82cff15c5b7576873047fe6
                ce4cfa6b4edf08f6cd1abcfab711a6614ce 0000000070e67f9dfd07af69263b1f7d9e943c5665c                                      dcb380a0c33f99017b2bdaaf780696f7e175659ae6628b46651886a
1782       2496 57935924132a8ff8156eaa1c8413e       d5f45ab187504d357f251                       1AtBJD46P7LveeZCGjz9BGjMEESdd8qhFd   60e475b2b7cd850e547
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 101 of
                                                             913
       A                         B                                       C                                              D                                           E
                                                                                                                                       04ebb7d4338c99b6ca042110b5772d10522aef94b2950fd62c690af
                b89587352b6e819135f129ae1723a32457 000000000d88aca9f27de54dd924aa087356c51182                                          e4f19bfa0beaba5ebe7bcf385df5784998fda77fc52719c36cc735e8
1783       2497 2ef455bd7b7da1e159c0183f91b170     04fc2e61715cea75b95c03                     16EkTzDi66RYdC642obexrSJJqRFXQTxV4       0f02408dcbfe52e3a59
                                                                                                                                       0495ee8ab6c3ea580846e87bf43f3e89646ac2e4f077d71cec7d814
                c84df1eb66695ed7c2bf47dcc84cc8fa707 000000005027b4df8186a6221dab20522ec47a5c5e                                         cff36feb9f9fd1f2932c6b65e47a42e663edb812e5e82d423cfb6abd
1784       2503 5a6e4dc5cfd7eb5e58ad6964e8a1e       b146c3bc56c1429ddd26de                     1LKXRfw9tM64VAmRTeZxv32MKCLuH2Jjrt      3eb23a4c2bc70336232
                                                                                                                                       04fc0d3c8f1139e7d39e3ab3b767b04982d0cd1e70f91ee208fbcdf2
                90572b88e7ccc7d8cbf39b4c9f7a223ce6d 00000000ab860c3da6ff611c6c618d2ccb184c00bb2                                        7c9dea42cbfa91eff0c9624b3fd3312ce1005acb5ebe3226a87f5377
1785       2505 73ba2926bd360e31e84d6e28b3b21       88ac3d602cc41450e4c7c                       12k2CJrt1nKyTL7M6CijeXvsyrjrYvu8hC     629ee4925dfad5c97b
                                                                                                                                       0436b2f946de9225b25b46878d7ee1fb6ebb62551c6094eb21ca87
                8db5b70e9f8c2c22e4c0986e159c1bf282a 00000000a8d4130e02dc53426f7f87a6f4ec829e5d4                                        2bdccace3e04e7440eb3f632f15d9309b43d9dce87b30cd0c8e6ef9
1786       2508 f875bdbb16af82e8bd657c78c124d       4d87a284bdfdba50fd2c5                       1LRiuy7Tw4hyteXHU2F7U4UCKvoJLt9m72     81b68849a2f6c0f9d1cb7
                                                                                                                                       04fc3f7cc6eab2740d56c8105163b6468c4997dfd1080bd9cbaa5cff
                520e82f9a0476b936b1423d8d9f8b80a9c 00000000b294887aee80614cd133f8045225cb8613                                          33d280be3be528fa0a672e1ac0f35103e6999ecee940166f17cb18e
1787       2510 4871332c7521eb05b495592e3f45f1     63b2c5efe70e2721758f51                     113WoimTQJqgamEZarMmEWukJq4jDmRLrZ       d545d0b5b9c7cf6986c
                                                                                                                                       043c76cada59d3f10e912ce5d22c78477f596bd1d357889ee568a9a
                3fce3389aec9c69e8dfeebc3cd4c87ecccd 000000001e07a73f81ff6000eb8c58158aebcb67bbe                                        08c741786dfddd7ca451cd5dd41aec4296fc4e96d9343e12247ef22
1788       2511 0ad0c35939b96942e52405db7fbe3       af43ad580a518a579d7d7                       1D4bxe8Lui1y5SpE2exTS5htqWt97iERDs     89f4cedf5c534094d79c
                                                                                                                                       0449d39ead0bd6b7bdbda9cba43b7213a74c5ec73cffc297ef00ec9
                0b176f11d409fb373f4fb62e0707df219c7 00000000211ed6ff8805fbc536ee7b5a9ed76512c54                                        d8ae0569bf9b5b3541f90045001906e8551be2e0e11cf991f449075
1789       2515 34f929687a0e6ff5fa9ee8770778d       205214c3d1387de3b6962                       17SXCHuGArgoV2vcnoheJMrNzSjdgrxQ33     9fd48c641df3800f638d
                                                                                                                                       04d92ab0e56ad3249091f76a8736d82829d56408b2309399334726
                e1dcbd4ed47146e1f3ffd3fe13553af5e3b 00000000b9e3515f421c7cf05022323515f2d084c17                                        16ca9be0a4bce8d35010783e982469a4b42d3faae48c6ac7be8f09a
1790       2516 ca3762fa360c856ac6776db990197       1da4556ce0a92b2fab388                       1LioC7Pk1Dsw8WCA7cqD3xCmngHbhfq15u     76c56bff06c276383e54d
                                                                                                                                       04d39c12d424f061bcc47f6ef0c5469d2ace203b5c0fb3f06f4300ca
                b3f4d655ae5cfd3cefc55f5df26348fb51fff 00000000551ff485c4327858a3fa9be59635d98f427                                      025d60db21de882d47a4c05fdc8fbaeba4084b519bd399ba1b9b5b
1791       2519 28d5de62dcd7ac29b8729ba1496           2869145919394ef3d1460                       1A3JrJro5EU2a7MhL9kC8z8jy5pNLzmYHM   3d6adb7ac7c4794c8d19
                                                                                                                                       044194375b2769bbe6bd7deb9f65c4bffb3d088217ae61431f87b33
                93417207619d6568c0148ba70079722b4 000000006fc2496723747628e8fca0e2992bc4e04b                                           e0fe657f532ed8406eda391fdcb7c39d1280c5faebb8151e37056c4
1792       2520 08fc433575cf0224ec268694077f2aa   6675685f27acd3d83c93b2                     1AyS9EoiVjy97xMsqWP2gbJP7Z4dAdhHoy        6d5b7208744079f8afe9
                                                                                                                                       0444d0d2d78cf06fdc24992ea8323e5cc346ec337ecbf68630825a1
                8e35703e87a975252889155bda35d379c 000000007ea398cc04b3902c4e5ef0fb3d7de85231                                           3c8d926f4c35c2edd70c5d04c9e3e77a6697021863102595f73cd46
1793       2521 81a9d3b27489a5b26672b1f635f46fb   d7b6dadb31fe6e69f0d9d4                     175Yz79mpHQYKLej6qSNG7A26Un1HC9hnt        d114f93d95084e8d36db
                                                                                                                                       046f2d7b1f4217762a9591b3101353a7235022760cf8d419417d1a
                ab3e7f4282c92687a574cbd0f4415ab466 0000000080e27ac62e6d209c3866764229ae47ef98                                          7df47a5afa4acc9776e6651bad2e732e97908643ea331e838c6882f
1794       2522 9532673cd3e9d967c3e1036e6a7d66     8b2d754af30385a6b12523                     1D3Ya6JYJFv9eXh2h8ycqpanPg8ArR6FkC       412a57694db68fd63e6e4
                                                                                                                                       04420b2d9ccb06e549b7b21dbeb2a0386d989a834986aab40703df
                3b6e670dc3eb7cfa9ca684fc7ab4a51eb49 00000000f1022ea9fce00eec106c1bc0bf408fb9d3b                                        238724c7082bbaeb831fa6ab13c02bfa9ac624125440212294dc326
1795       2523 9681a34fb14b705061fd08347e502       73493242ab81348ad8a85                       1AFmWmUAinv5pcRvV3ZoSawA8owCGCXXHW     b2263d18c5b9de736084e
                                                                                                                                       040b33244b7279feb1c9b72d6b841a311dad31a10d7159a67d11e6
                d491b19a0c2f56b11fb10ddedb74d1ab42 000000000e1a27ff4c29ef750fb620bef5697a32554                                         d3a91003cf90c5fe13fe43513cf160312ff7ced1e3c81618129d197c
1796       2524 b2c1dfbc2f251f5121667bde453482     e007f008c36bdc129b150                       12iEQ5dHtpz3UvysUysDkumv3N4z1LED3o      147bc9d191da067a684d
                                                                                                                                       048c3ec7284dfbaaf7d86eca6c68c848102e4dae418db55d666a754
                0096ea0cb33480275bf38a77d204571fc9 000000009b292446110215b7e9909c0ff7caa80b6d                                          8a36cb54920ad2c7dc7607740abeadb5fb5089636f9f10be2ef6d63
1797       2526 7b5cfbb677f35d6eb28e630cd541b2     5a18ca5197d8ee5e083ead                     1FreYiT2YTv48LPMfDK4SeqjmWT5CCmgKk       1e2e3b8abd589adfb2bc
                                                                                                                                       0413ed84e0544b4dc6ca966459d9341d8f987958630eaf72668718
                d99a91452a59269b147895bf2475b72c04 0000000016ef0ca7d0a7ee227ded3f37027c1c25a1                                          18d0e4ccc96512bed6f204aa1abfee4b6854f1b32a16e27f88333b2
1798       2527 6ed35fa20ab1eb91aabcb698b04a08     9aaa625e01a351a297f629                     1La9r4BSeZGBujusjcNWiUVAVVcR15qYTY       8a5db64a327739994c46a
                                                                                                                                       04c5d0b9781b34efe838e9ac125039e885e37b61db2f1928c97b72
                109c417dac97aa47284582c45c05935ae8 00000000d177b625fedabda6866495f9c1817d65df                                          3d4eacfe43d7c9d6b8b97f658202e4b1b31d82cf424a21a66643d5d
1799       2530 5b6978e7d6ef52980e14c4cbba05ed     8c4e06364a7955f4642ef3                     1AD6R4KtiAfkYuWqYcEq3eGXmbRhfy5yLK       c4cfcb1ee57d5f52ec83d
                                                                                                                                       047d3cc206074c4e4f136bcb0e3855a93da864b9dc67377701400e
                0f503e394d14d88ed0b8c8aeb91b2eaac0 000000002d942807eaecfd8c7dcd0876ad677ba0cc                                          b670b29cf509a5f3ede66a41cc439455c1cc6caf8fc964abae5d0e69
1800       2531 63025f2263813ec6c35d1271f1aedb     0324cd8764cbf36ec4a1a3                     1NFzKvzSMsXh7kiGQs4HkdBJrfFQRFbqfX       a307fe95191e871da656
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 102 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      0463e15692d59067f34f8b2570c06fad34a6682495c1ff54e6eddbd
                58d4befc8430a9e640c59e0b9d7c6f99b6 000000004d092f3b5f821106ec5aa6aee923e59004                                         2d7486537e6b32c3568ae33e59592d647803d689ebe1116ab64a0
1801       2533 0a76c0605ec681cb68d8ed176824a5     18f31d8083f65e72ae8ffa                     1Jch6SKVcX3td1xgy8vmFv8kdG8VkujdDT      d6a642f8a37977daef79b8
                                                                                                                                      04f750eb6ab776cfc4b8ba5c7407f8c33281243622eefd0b5f53d4ae
                c30c6c2aca32cf62bdcd407da07062d6c0a 00000000bb0ce082a9c12a10d4bf003e64d2d3de46                                        767bcbe8879aecf7509ebd5fa27d7dc20d8650e05dd660b5234ec33
1802       2535 25536071e6fb43e2f2be49fbce409       4a7b7011588660426fe145                     1H1T5ZUb4NwsibfSwh5jkCZvRmS2Uz7Sp8     de129e37a094c0903cb
                                                                                                                                      0462b0602c7f9f3704d9e8ac9e37eab13d1d2972d8b0b8e7b65ae5
                2c2f391aff40e205bf852dd6b1c683801fdf 000000005180e108826aae57b4910e1a06f8bcb7b3                                       84ac407192583dcdf5d28f7561580779fdac11d88f1385e7a3e36d3
1803       2537 7f81bfa341c5717701a9213814c2         e163913cea4f491143f4cc                     1AQhZCXj4gSsWLaTZYGQsReCXen2oCeG6e    c323975ad1a60d3c4d0db
                                                                                                                                      04abcf4c08e07fab8e27c5af84da0ba931abd27213505c3127e3816
                a07492cdf2e21e637aac35fd92d105e6bc 0000000044521f3387f0d64467c2abd615f9c8ce354                                        b97e6d15944c2133591535a5d5695ab59c1180396bd7efd474cc12
1804       2538 a43f296569e6d2453fef9de6b29ce7     7542d4af7de426cb553b8                       1PKSWSXKTGyKfHgdya7jkMZiMYLnyTMwU8     103707209a0d3d41f3979
                                                                                                                                      0406eb143502ddb4b2edfcbfac2b4d9ecbc824dcc39516ba23a1881
                325fdd477b9c02b8f3e1f56ace888915268 000000008efa1b463e936907b292aba8ec65a84c4b                                        1bdcc413a24e04a17ac06f8dc84d912f900ca50b478c80f1fde05d52
1805       2539 464b6f934651be0e44e666ff069ed       1e0978763b3e3dd9305b11                     1HpdgRo2G2Ro6AdMABTGiG67ejeorZ56Du     bd72fb08ee9db75115c
                                                                                                                                      04f353dd86deb43153a74b5b24f63c5b799a1d32426fcf2b9f6b972
                9fc44025fec2912193515b0755f629467a6 00000000ac41d26f0e2f890a33895e1317f735f298b                                       a7c18b6a7c96aaf9e6c26bd278eeaa3f6c3b3059c7d542ac23dad6b
1806       2542 4e88dfe1547935c5e515247f2f1d1       76f409103a4f4f0f93d72                       1F3z6n6hA27K5FUecfDZan7mWY2u1q6KVh    bce67df68f4d2c43706f
                                                                                                                                      04c8e7a39ec72153599cbdc696130b9ad735f4b91a27ce84ae0526
                1ed7f9fef190ac4bbb33695b287aaf940df 00000000fc475c10ab951e3a3b01b45478de43741c                                        5781e776ac97eef599ed480862a2d42173143388b0f15f060c99783
1807       2543 39a8698f079b2a6d7407178153458       ba68a8bddcd28063fb686d                     1HDRNeAq9ZS8Zt4UZAu4ogkSaAFcTkv1aP     911397e01940eb78f048d
                                                                                                                                      04888a6c659b56f3ad2d652fe045ab14f441605c31bbcc70782ae20
                fa7c4124942d27e5f411bf34263c410d7ad 00000000a3633674322a3ad241b11175f7200503e1                                        3180fa5ebb2f1fa4ba182e6d4af03361eeeb9de584c45726ee43c87
1808       2544 17bc24870a1c913b6c35dc42a4e90       2e9948090dfbbaf8aa83ce                     1MDvamuvnLknuWs75VHAhXeeEWBhfJmFcm     7011aca930dc89119904
                                                                                                                                      04c67c08b8d5054cd9bd75b593fe432e377af15595e8c4f6e50f1f19
                662589851cf34bf4c057cf6555fbcc2a7e6f 000000005cba1279152a1d599e1bf8230345c17032                                       7b0e09ec9d4a5d9e4de577e5a2aa4a1c91f92ffee94e31b05a0b06a
1809       2545 31dfd673198083eda7afafb1e1cd         065b9ea8c5360270c33b39                     14kz41wbV69xg767cL2rbgbqZTN53vcpJG    8be6236a6ea86b9eb0d
                                                                                                                                      04db065b3a472dbd4528b5dfbfdca90367889f4721a8985f02d06a3
                f2b31cef9f3484f546896b2d0e9a20289df 000000009b28503a1755e120cb2ef8c744fd45961b                                        15cbde807346191ff5e25f5fdfd03b9bcbc5cb65849742ffa50c52d3
1810       2546 9a1840d15db234830b0319911f7bb       ea18af2d3c4e43492eb20f                     1MVHABPBcUkhvswUJkvZwk4q51DWgnd4jc     5f820c76b16b1974c58
                                                                                                                                      0410575078c5607d70cf8c880fb0cec793f187fcd82ee3a290314344
                9d39fae21af1a95ec73317f9965cff7fa783 0000000098f2f5e9a0d101e620aab3f07d29ebaf051                                      a2311873db5fc92a20f3493f47fb04d267b3f8761aa9f17f17eb82e5
1811       2547 1edadd1d36de1d9457248d7939cf         95b8cfef4620dd883b274                       1GcnVmRDP1pTrUmSNHjvbzwecLtJ5LFFqU   65e6ff1500cb6e2a37
                                                                                                                                      041fe074752b6660460ec96f071bffccc774838c99c6d05d4decf1b4
                3b1263c60510b4d182d9333d544c1073fb 00000000d2101078511eef00bc4ef45bf9617cfa364                                        afc642c68dce4df1158916502da45763b1cae1689cf8a284839fb44
1812       2548 ee51c79061bbf236d8fb2c1ca34fd6     40a6d9b5a0bc15f77fa40                       1PSJE9RKmmb3GKpm2CknxxAZaHvNXJsA9k     7aeedf2154c8a4c2ade
                                                                                                                                      040aff67a5d876fca2a627955370fee994a4637b7592f7d549daaf4f
                3e07c7db865a179850aaf81d3beda061d5 00000000594397a29ea81a2a61f94299b6005d26c1                                         0c871199ac7fe230e7a1f0d50316e729892aa19c26a5e00cacb1522
1813       2549 8d2337560690c41e9dc485ed7af770     ebe942236fb91649fd7929                     1EjRtU2cEXJKw7zA7Uh62GqYFC29pLQYCB      a376c5e2c2865020fb6
                                                                                                                                      045137955228de157f6b37133ae47cd6127f1e79d0e22c42df04443
                0e28f8f7ce0a71e3bbedc56af16345c36c3 0000000085b25ed759f375678f80ca0dff8ed09f9f7c                                      30187e9ccbdec40136a604cddcf00659517c442376254cff2afa48ee
1814       2551 f84f1983f6b000cff0a35e9bbcddc       962f34d3fa21338e77ae                         132u5gAG5YuGUi6ykdsEEtTfrZVacPCWJw   b091d473312b8c0ac16
                                                                                                                                      04463a6f1a769c890a68a961af262ec4cc5a764703ef5245635f46b
                aa8e49b3ac98614c7acc178be22a11d34c 00000000ecd1c4ba03ded0974b83c6e16847928309                                         39323b93753c9a3ae57421115d4a6e61fd3ae39315db3148cedc06
1815       2553 e2ddd5424b42af6dde6e206bdbd1f3     9bceb68c71b32139be16d2                     1M81e2yRku2TeaLBmmWM1q11rJhiKuK1qj      718c7bf9b79539f683f19
                                                                                                                                      04cdb33e2dd7236e819af6a13a88a68a6410ab281092a1447888f7
                0dd1575a58e168a0631e1fff7a59f2f36c0 00000000939822ebfdfc460655ac56b1c38cf95a919                                       0c39d4d7321d3a74cc721c367538b803bac3e3ab6c4543623a39e6
1816       2554 52bbaf4a7939946513d91e8f45431       5d870571436f5c29f3a40                       14fwxk68dZHh1Ke2hkXJVv3XHV57yWUfm5    77db586c2fb35a8b171481
                                                                                                                                      04cd2ba0cca1bdb46ee60510d6c110ef15b49821263bbd2350f1487
                de604145cee73a84b1d83ae756698dc6c2 00000000e5c5fc186ddd5283f3de91ec2637a56730                                         917aaefb24c65d02cd6b51478a7bb2462d0692ea2a217e5d525d98
1817       2558 78d42ac9795a639ff813aed170bcfd     7faa231e775066fa570959                     1AR22er6sZV2EqRULpsDLTTMetd3cjybUZ      075a6c4bb53ac3a167089
                                                                                                                                      04cf3bcbc263c598ef74268e90892fb27de436e5a7ea229be5b3d74
                ba905e52c67ce3428156e3ea0783270148 0000000037ba3b25d293d04601644c4dc8dc504762                                         cafd849bf7a649774f8c253eadebdb1a372b5f4b3a4aed3fd368776
1818       2559 82020ea749d68b15322aafdf3dcd5e     a161f3cac43ba7347524dd                     13ZZmsdxS8YkKCkdLEq4RvdVUV23ksEvGM      53d3d86627de1837d31e
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 103 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                     0466c82226fb6cf4e4471e5d506fc4b6f723ee1a13dc3beac4e5a9bf
                6d7dbeaf58b901706fccebb02d222fca8ba 0000000015192eb76ed385c70f4a81b99016d6118f                                       03c49c9c4d7dd35d9085dbe4291f379ec7a3be256c8fd6aa250471f
1819       2560 f03bc9c4c418617e236990599c18a       02ab736c2d75cd1c87b4dd                     1HAMdUd4XyJ8oCMiseMrGpybRBFzYxhLLp    9c65345d69e82f6b183
                                                                                                                                     047ab21f3499780863c415a8d2344e4bfe8791258481f577fdb8c19
                36d82ef072acfc2bae2533647548bac9cb5 000000003bf807ef4c12b66a98e9e21f6fceadc9500                                      6e0876b6ec685ba915b69372fcc91302e9f55c4edbf00ef63b80d58
1820       2561 afc5b8c73681e71230abe1f5816e9       85b35e2c58583d854b3ff                       1PznfoXqpit6a3LcrrBmC9dyfceWdxGKxj   9cd67ebb5dcdbde5dae7
                                                                                                                                     04390e8d8e5818e4ff2bf144959c3c8e2522b056d30734d900e0187
                a479cb90e025b040b71eeead5d514c5fd0 000000007c1726c73e42ddae7f3b5f4058ae1f884f1                                       2c8b8049439bbffe439f04f408693c8273ef069b6363bac9156d137c
1821       2562 c656d0c65b48cbedbee3a44c0eacae     a6c8d09941f05af116d31                       1N5UvWb1HmGPFKHHzCxCEGzKonoPQpTSMX    cd2589ef861308c4839
                                                                                                                                     04e6a8c76d73d11afe5b88abf7443478f3564427a2bb3ea5011dda
                bca8619303587770488aa7e47237bf611b 0000000020fbcdfcca26e26a37f65fea339e7c26018                                       250c56365093616100671fb0594fc07423e45c1f275b27256e5276a
1822       2563 baa6e3b83770bfdc7c83ace072e0ce     671e1d89bc13b66ed292f                       153fXAMTS6wvtAakf4o9q6p7beor87LfJy    ce057ed3f74c7a45abb44
                                                                                                                                     041d04824813cb8bb36947b1b83945e9efbcc0bf476b55552cc4c79
                f6cb1889b997f8220f9f1d5d6ebdd2205fc 0000000016dd8dad06f66f1ac4d0af1a1d5e685dfbe                                      3b4459bf819d9e63fa365f0c8672437b9f797b6a37caaa7602a1f87f
1823       2564 2b562910721ff7ebcd07f62efb9bc       f53282af34f9b0b714031                       1Lkyd3A2jRgucPhSXpEQuUU5eof7t8JqMc   5312192ab37b5448b2d
                                                                                                                                     0459f03891eceaa8b171d9d1a8de7346882ec07993e620a18a80a7
                02aa38b246b9bc5fc8262b9b2503c09967 00000000e0698902e81680ce3a1d4de8c1092c6e27                                        64ecb03cb0b2234beaae46570b92df52aa7dda5a573a5c71e968a5
1824       2566 5a53b28a0229fc705b1891cf375a52     0fe78ed182f668ffcb7033                     1DWuqtgNryPtzgAZo9JEGaF3bH3Tap6c6Y     1d557c0b107ec10fc607a1
                                                                                                                                     04a1a8098fd3458a35289ed581beab7dd97054fb80fd4571bcb910f
                9659f10f282484a93d38657ec17e6743c7 000000007a2d56a9d355b09fa261bfa1d61fda4555                                        cbdeba24e18ccf2c6ff74f8ed4dfe9da68c487cfc1ef0170a69b01a5f
1825       2567 7e460904a640cf38f0b78baa5cc11a     6cecf0754e524c0eede832                     1PGrFqvws7qELpsGgQtZ4hV9MG2nNJmnYo     011afb0c56121c68be
                                                                                                                                     042815834a07fa9e5c3451808267239509b62567a24f3dfc8039130
                31b1fd420c542846ae030c28b9e0ada484 00000000ffb05d42c619788bb38636c1e59ec056ad                                        9ed5476c5e022d4fdb05b0c006da12b27cfce172157b924633459ad
1826       2569 fad8f2feecabacca750e648b36d365     854893cb9fcb6ceabe14dd                     1H3fxPoywwpfJZyFKdaJz5pMu7WDMnukeE     b8db440a8418d580141a
                                                                                                                                     04cdaeee5b0604a80396a47325b312751fa557b051156be13925f0
                1b628a15db987879f65ee799d273705f9a 0000000046757cbe7e2e93f787e4801005b3033e0f                                        3423cb66661fc4f3495840911ddc83116a830f515bd49e1d93f73e6
1827       2572 be3197e37372f3e504c918c5417231     d50fe45e6d7082e81361b8                     1Jm5QiC81tLFssTB7JpS8ZzjBjmb2owqSm     18c5d62ff2fc8a850a622
                                                                                                                                     04a4b0a9df682d823cd76eaf1e562a7731c40e8c0251c3fc7aea2bd
                fced981f49b9f21dc11040cbdf5e100b21a 000000001e4311a635821c79fef6238a0d4a523454                                       1a8ab4785401582da52c6b829e2ff0876b4c7316c377e4ffb359aa9
1828       2573 aff7bb1274562f2617025384bfdf3       fde0846a0547785c7f721c                     1BvpPcAYnGstPerHSYbJ8xGNijDsC1qec4    5a71910d6cd86e6cfe97
                                                                                                                                     04684ea8a3ee59cf3dfde5f150970dd1aefea42ad1fb6c66311e4c0
                324578547c6f86e1aad58f93c7f689dd678 00000000bd9844ad2b844fbb019788034a20a48444                                       aded02912f716ecc360c5080f50719eed5066fe9429d6585147d55b
1829       2574 9754753ff48749de5662a2d19fbba       8c54c06e9ed6c5db8e7624                     1FXH9fHJbvh9yp4HdYiUp4adwr7737cahc    7fbb6074501740663403
                                                                                                                                     0430713aeec528806eacfeb49da2f5207bf3d5e1986d1277e450dc8
                45408fc81d8ea3c7944d7ebfdcce86a8895 0000000096a904fbe562c936302421be05856fce88                                       492860270305322ad4456d6fe6880a8fb41c5eed591b50cc5b10b5
1830       2579 96bd96a2f14318c11ff1b1804c7d6       a4722a9333734996b6938b                     1L5JxQArAp9hfSVJf9jhLi1ZbbwmJD3iwk    83bf46225b4038ce53fb9
                                                                                                                                     041d8cdab688fc941dee3d19f4e615879212036b8d36c8d7871ee4
                c3d7596b2ae8dcef11e65895533610212b 0000000028e5e4ccf9c8fb193d58f0468bd6403acd2                                       ef2c05313d5b31c4bd3202cd9465cf8bb0f3f7b7b012b3c26f0a4797
1831       2580 60afaea1e6c176b1b9350413a80e9a     3cddff590149bd55c4880                       16S1CLMatquLFpovWxhrM5hrkc7QRTV58B    249874f017e4f3eb87ea
                                                                                                                                     04c9301bab25ff769525f63874a78fa003f4733fa27e533a82743de
                72aa85b139cf6a34017a7154e5f43e3610 00000000b03f84706793f7980988895fb09e53e14ef                                       b1aff2a9f008aa80020f795cb88998d9ae2b96c064c8d8f43db455b
1832       2582 8b2ed9452e009ec96b90d592866d99     747c39fe82e6263392398                       1ECWaLXmhAiT4bTNMZcW4hJqVJUQTQjWv7    3ce2f38554c9e8594135
                                                                                                                                     04f7f5f6c465fbf219292726a6f7cba45cb460d93ca790e8f35aa5ccf
                58f20ec3486e232c0836126402014b56c4 00000000cf760c950cd4733f117727628d87cff2b05                                       124a69e55af499275d85ea90c4a940ee75244c92d9b7584a130fba
1833       2584 8fb6334383832e9850dd4437abdb11     ac8956e53381b908fd6e2                       16ePUK2H6xVzkJZgFmM2aZ6PTjNUi7DDng    8f7e44eb304406c0eb7
                                                                                                                                     04702f2f3e80fe14a542d08f70918957461130b60ec0e2cf40e7a4c
                d9bf119b6c6fad12e29ab0d1f861ed830e 00000000741db1bbc2a0707960b309608c9da020ea                                        52d92c28ce966a2f0abb977fde8ee27bf349da3fe33c90b981c5260
1834       2585 13777d69487c6e67d24982083ca48a     96f1c15fa65e646cdfe80f                     152JvVkjjSomSTRMPem1XrXST4wdKRzpak     e91d215187edff552879
                                                                                                                                     04f663fc9f29070a1ed8a7a3c0d77674edc87e61be20366a14fd0cd
                256f5caa74e91cf39fff2dd9e743329a291 000000005d2d3a1945055e423653faa725a430381f                                       24806e77539e81fde59d09bd23fd0ccd74eed9788f3303e6fc6e4e6
1835       2586 05097d9279e08794a47b2e9b04e4d       16dfa98e1d541721a67b35                     179iNTZdsSYnQaZp9D5hXqG1u1AohnvDwf    c96d54635edd57aa8bce
                                                                                                                                     046fe7deb898c23c98916a2ad778c920c66d823b610e1cb256f8893
                f7cd6a75be43cb594167e3f917425c9597 00000000bdcba5a1acdd9363c35161e255a531a3e4                                        44f25666dbe6f94ac783722afa22fbbddfe5379f03139d897773d6d
1836       2587 1362e2a91a036569bd9615615dc6fc     974c76d0e43a88dac8bdc3                     19ThKMRpfTWoDKxwkoXc8ZN6BdPmwE8VXu     2bae3d5a663d66fc840a
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 104 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04ffec10254ba4acb51c8dc9fd360a566c6c8608bb01417e1ccdaf00
                e53b14be86b5896736dc6cfd2b80e5845a 00000000826ba9819ae31fba3ffd2a377747331a7d                                        20133fe04cff1a10dd55e32f0ac433db4ad7e927d67540775d40816
1837       2588 341ecca3213a0dd15d5d2c10815ec6     d819d104e207518ba74021                     1HjR4jemgCu5GQjhH1Y53s8qX2UVFxkwQf     680e46788e335b078b7
                                                                                                                                     04eb297b1e066eac16ff4c653d8af92c254624488fa0a37a9d045f6
                744e29137a1b23cb22f714e2ba72e5d927 000000009bfffe757ad0a672c91bbd920f0c6bcb0db                                       e49346add06bb02d8a87ed3ac5cf3638e0cd9edd21d73ee8d96665
1838       2589 2409fb57617dfdca314f9542d08502     c9915f1684eb5050f8c47                       1DwDLqw8FKhvpkhxLMPkYkXHhtFWZKZe6     d1992f9f83b52a4df28a3
                                                                                                                                     049834f2eb03caa8ad9a4b921efba45289e17dfc446c42f60a54d6e
                02e05358d958f66f3981f85e9b0a46f333c 00000000422b3acec93f5327c7b8735e3a14ad5a56                                       fb70df0352549773b131550019055cb6be663e190cba3f76bd44052
1839       2590 1028ec3dba748d92fc932853eec73       ee6087596af5b489935458                     13H8RhPzQ4338NaYrmdipZhXu4MVpc6Nwo    b6fb8c8031465867527f
                                                                                                                                     0405e8c28ec5bac3f403f1db573378249e60d934c6e0f8f385196d3
                3b4317f979c952d47ed8fc22deaeed87fa7 0000000065b1ae0e2ddc79aad73de63ebc730cbf43                                       dca5673eab3ac18c4573dbad24781c20b9d70b79f1b57d8bc5d8d4
1840       2593 a75ccd1aa5bb9c3c7a967601b8f2c       38d13ec9ce3f8cd054d787                     1P5RRmPu4QsaUNMfjS4CKv5MWCi8QHLkrm    e81aac4b240b115636673
                                                                                                                                     048a0ab69a35f6654fec92e1e578dbd7a6ecff22bf68f3b6e6340630
                346fcdd80e9f94e2b042e24913f888015c5 000000005ab0f1be1bd8140c1e84bbb4b036290d06                                       836230fd2af35e1eacec1218f0c94497c561272129fe4aa6357a992
1841       2594 e9d814aeaefdcbb2584d68597da2a       bc776971f7c9eccc59ecb7                     1Gg1g8Kqo1Z5Coxqe6bWmfDzgoySZ12f1Z    7abedec75e814b06013
                                                                                                                                     04ec165f6a433a212ba5b714648d95d39091cf370820520f7f7d668
                26181458ae74dd81369c44efc1e0f2cf317 00000000133e1cff927825f11abd9c70201277f6f11                                      cf6fc5122972bf949e59bc409296ab1b6a8b0f329eb615724cf550ab
1842       2595 f1e97f787b750a44582778f736125       28e06a5e333c57c5678d3                       1NqmdwLaRdboPef27WPFhAYvPtDPLtkPVW   c140a831beb9103b059
                                                                                                                                     046430e8192ae73e4ebd8d90f42664aaeb8606527b4e1d7b1f1fa4f
                14b8a0f017843941fe5075aadcf3b35b24 00000000d66246fba8e33ff91fbbb77f902bc78328e                                       5b04c85e48fc3234df8dfe06e1278c94fcc302502a84baaab9127cf5
1843       2596 1a9ec7ad50468dc6e40232c6df6ab6     ec4d2790396bfb7987154                       1BWjPHUPuGEdCxrj95UTC4ZVtztYH14bsh    b46ba6b722578e9a771
                                                                                                                                     04622da6835ff25afc297575f26f96273452296f3a504404b8ebdfe4
                e165068af64a97ecb67995db66d4b69f80 00000000228868bd1c5fad818799827c4bbff4cecc5                                       18dce344225e5a366d5f7850baa7b7d36bef3c4883446cd8e16eb2f
1844       2598 83a29783d4247b5a88e23a490ab040     673511a1c594f7ccaff4b                       1FNfsQo9m7kFmXxJciNvKaLeLX6JnXrwMN    fe6fe43aa56afe31702
                                                                                                                                     04210297dee62091e62736d42c9a29a317fc862da97ad671302bcc
                c369ed41082869bcdca512e20f53efc290a 000000001ef2ee83e0a9e851bae4530566ba9353e8                                       82125f9f72656c7b636c1473a8efb11e505f81de00acefb62c55a072
1845       2601 a2ac050b80804317050ed4dcc6652       9a7f814cef7bb36fc99641                     121SP2ckTSeCAtMup3maeZ7TwrySaEVS8V    160668fd542c62713a10
                                                                                                                                     04c62f8657f7057732aa8944297371368c542b0d55d7f76f501ffade
                c4bd420d2b1d3838dd98ca49d1236527a6 000000005e1701c2667bb986891b280c9c1a6ac15d                                        c61a4cbb13bfe81e6999e5969b1d6fcb326bbf820c971411616d1e2
1846       2603 641d2099703cae6685e502ec0260e3     978a8ce2059a3155c97a76                     195TZ3ndCi7RqBoZw1dxoN6S38kW845R1m     9ec52526694798c8a8e
                                                                                                                                     0447a0961e9cf732494dd3b8f3a0a4d6e76b30038473413a52a178
                052e3f70b3c7c79d4a743dfde6d0a09371 000000006304081c10fb81029e85f8930ce1f4d656b                                       90db1396acac77fa96de51691d819c6e77e3c15b40b782e65a05b5
1847       2608 a29112dd21dd667ba9b533c5d901a8     ffd35d049078db4de767d                       12KxW6QD9frMT9tGhqdUst3Xa4XpTfC8up    a2eedf4038c25494991365
                                                                                                                                     0415be13ebedf5e71169c87323e97212ec891c2716b61dbb30a1ae
                c623d59bbeb17f9853d45f7cbab4f55c1e1 00000000279241dc111765893cab93b90d93fc75d3                                       c1b76a08a1b0851ca25d032625261b78a9799e1bec664028221222
1848       2610 be7769d87b73986016a5cf7c1ffa0       07fa4894c70b90a4aaab54                     1NZHNhmzv1Qvdtb9cgPk2NLP7jnXx2HTem    bc8ad276ae8e6fe218123c
                                                                                                                                     0460d73d7a87c3b749ecc394f88c7ef7ccf9095276904e1d0395017
                25e3af89608e97e779a2b74ba19aac6d58 00000000a208d65554dfe46ef515582b8fbc3adbc1b                                       e94a7267df92693d0544355ec28bac802137bbd4eabec30e47c9df3
1849       2613 e720dfcf201eb23d3d0b1b8f5f730f     e1c27da59c5060f9bcb91                       17fbnVsBYPmujiswZA1R2kB3vBxJdc4DNx    2327a1384c3bd0db1e05
                                                                                                                                     0420e00da0d66f7859c2621c43274926cbc327048b7ddf12dc4f12a
                a6fe299a09d1dda791d94b08baf1bc6366 000000001ca4cc980de6cabd3540ab29efaa548459                                        87b11aedb0a98417da3028eeaf0b8a2231aeb23ffc755554d4d55cb
1850       2615 8fe660741e31107339958a9b9c70d5     9aebee965a940e7a173700                     1NVWxKZS66vJj2ZXa5hftBFBFtiuKYpM19     703110418ce151c62fc1
                                                                                                                                     0439516cba541ef6247b13d118a322630b45cec78d37d7c82ae3d6
                0142dea92da16b0d3ee76ef8462f603905 00000000ee1b7888016595e03c8839543755859c1b                                        71b275cae25298f379a8fcf2f42313adb222270da315e03ec48facfa
1851       2616 12d9c39699afae953a59fbf2836675     baf66ab2497b0e0c874990                     1NABUqaNPgKdWjqEjBRvDWurKmCPpcE7sb     aef30e8c553070e9cc92
                                                                                                                                     04468e1346f25ef3d6f0982976572ff4e7a6ab7156c79e82d5f602f1
                07ed1fa39c30ff5cab8959988b4962aa919 000000001c9ba344b80400237fef2bdbeec76b23c6f                                      8a0dc48d40a0376ae8a43804381ad607e61c2d44799469b5c03b48
1852       2617 8c154a890cbaa89ca043442a55f35       debe8e0ca0cda55077cb1                       1HVynKf5T1at2D9pCY4MyDecZ9Dke9CDCx   9032290896c5fd5fa22f
                                                                                                                                     04103fc4d2284a9f6c00e78280f10db34060893511b7e2834c74f5d
                71b2ad938fa64e2bf458477ab267300cc5 00000000eb3e381ed39e7eeea17eb4a347719958e                                         92d0459258fb8a082253281c6a45262e1058ac693440b2a5182eb6
1853       2619 edf5bc27049190ad8f5cd03fa9fd0e     d9b392ce0405198d7fb949b                   1EGgNvHwEoZ5j1g7umkxN5L3DxwUDe1xvm      212663ceb117eb96893d6
                                                                                                                                     040925aeccbdd95e01b12fabbdb5bf5cb60b020b47ec1ee4036bd0f
                709e9b2278e233a743a4099c0ce7079307 000000007d84f0fc9926b0e250051ac411d490459c                                        644f81d2e8f125ef8af084ddbd7341ff034ced5fe3357d56dcff71a67
1854       2624 5198f2ade2e969db58af44e55307bd     7902a04f84feca33b90566                     1Jmh5wsa8DBNhFgFdNt6jizQmDoaiBnKik     d7471c48afd8c33ec5
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 105 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                      0405c9db89121d8b9f027ff7f12580e6eaa6f078b84f7c002eaf6181
                46dd40bf17bf165a3992c0659eff10af7cd 00000000063335f5ab0c00399db8c9ea664cca26ad                                        c654d86c4c5b93a73b69becb0070cb83befe6eb1903a50463376bc7
1855       2626 7c58d8e10d865a9ec4f5f3ebebe2a       74a0ca6341ffa4095a5ccc                     15SdHVtXzyBD2BgU4iDVocFM3uLSLzpGCZ     3391c276c3dbe860b55
                                                                                                                                      04790ee94c2097bbdec4c82ac5e931e04eec62275a27ff758f9b5f7
                9c3c87629948caaec26f72f4545a730c0fe 00000000cf73ddae7851986567ee8bdab64bdc95ae                                        a13069bf49c24dbec09ad717d84eb5cba772cf3ff61430d525807da
1856       2629 e383ff52e3247aa00394a9f96e557       bb42cdef81f009d0dccc2b                     1LxV6wnhbc8GwhZTwwiHvgPxkAjuBZ5N4T     0905e1445f4663c45060
                                                                                                                                      04b526ca173b3f9fb05bb12416df22f95cec3cce4bce3331b4d8e238
                01eeb0482d6fb87ffef294de19b3bdcfe04 0000000056dac9034059805345565f7fd0297ee4ee                                        5bae748a910c691ec2026e698a3778539d803d3c53e8b234540d98
1857       2633 3415bd5988b016e176bb7d3cc1d09       f0a11fa3652a2b15db96ab                     1JecA4BHc3z5Zrjhcsg2nCsnTVB4XxD6de     2628ec5ed845341d49dd
                                                                                                                                      0482f18fbe8edb5475fb66c6c87d4715b98c490d9da9f70f59a36ac7
                e2c89ca606523876bfa93e6f29c6325ab5 00000000dbb5e3731817b7b7e796b71c0ec2801c78                                         006c33a7f7f47942428087d1a72f934825e537c640953d7cd8a86a8
1858       2635 31420c36e8ad7c65c7b80bab20e34a     7f7ca21772d4cc62366d42                     17PJh7LAVzMR5EQd5VQwq2mpcsxEEV9rmi      6c1e95da305d925a0bd
                                                                                                                                      04ea3322e6c24276d951c9031449a0daf4bc6c5161b3d15e9b7b62
                d6644b1b61fa5e94c4a1dcf0f6955ac7af6 000000001ecfb379356d51ddaf0185a10f53b15a4f2                                       09ceb3f01e0d162a89033307eaa8c8d3779f6d60f241148110d2b0a
1859       2637 1f56e393b9f9ab4a18c85e4e8a27a       142e4fccf1d778f12be65                       1BFDuhy9Ynau9ALjHtfEZutzXrGJBKw9fJ    7996d7ed01c80bfe812be
                                                                                                                                      046706f319959543355a82274591456daed0d8b7b5e6b73319d8e3
                3f40906223987724d1663fa587d07e6467 00000000e720e6bc591b7f271757c923fcb1d114bff                                        4e7adaaeab89b6013cab4265310ab6f5de48f5ca0fd3e635315845b
1860       2638 48923630187905dcb979e990a04054     5e4a303f26a9f931f27eb                       1AG1dRDBmQgGpsAwMwozbLheWwF4fDTocm     603c9376fb501ff7a044e
                                                                                                                                      04e2c2721517e731113a04902438aab2c0c79466c8e5c3fc0cf3713
                eb645b9dee776944d3163b353d12f7d323 000000003422963724f09b627b6fe20e927ea04b8e                                         1b829e47b0fa3e125aced314370d71b3b96c4803d5d740af567f610
1861       2639 0d23a896c55f08d1dd21c40703c7fd     98fdb882b7377e3ce51eae                     1QJ7J8qpMW14FBUyqjaMUDihsGy8N88UUy      3c28c2569fa566636df2
                                                                                                                                      049c9e4848558f1f8fd6a554188d2dcac855a7841c197bc699bde63
                d5c8fc8aba8b1af31856ab2bf053372ff1bf 00000000c0fdff868df4a80a43d3e6323eacb6378f4                                      7c1a9f2a6ac3edf1c6fca5eb0ee578c221a3e85b6084d83a648e183
1862       2640 3d9fbc82a69481d7d08d98a71726         bd12c14d7b970a9f282af                       1E5DZJW3SEHL4gbh2hhtzaRf5Seah8RNkx   8c7f214e1fec24c2d50f
                                                                                                                                      04faf542e0b6113f8a0348b6bf014b8bae546c4297094872b875579
                69e36660c4b107b7dee4d6fd88209b650d 00000000992fc36cb87322f89071bf6003a91f9ebf6                                        72801aeb3d08954511b6bdf3df787bd56fa79c3a6064afb8ef19c53
1863       2642 26374ed08280735795e5e412c9ff5f     4b5c33caf6f0a792f8224                       149SSvmqH5Q6V3eyCgVQgaP9CK1LCjcfuJ     866395cc2db85698579b
                                                                                                                                      041c4c4b2c720cdfb77d3bc232f18a5058ee5eb505a98ac35bc39d0
                8e1bae4e4594703661e665d793d189440 00000000e56f6303c542afc1310d1cd1d72210096e                                          6b6abe291f35b4b578467c21f9eb285dc10185132f6a99bf7d45006
1864       2645 0916fb96b96b72bb8e2eda8516c763e   e5aa525d440127eb4d1d0c                     1C1Tvi6vAc8N3QGukQDh98YLsBigKvgSkq       61c936caed2c96161dfd
                                                                                                                                      04760fc1c564c4d65f0ea13fb9a78e35e376179397c9beddbc2c2ad
                0f27e59a41737a858ddb833a95e117e79c 00000000eb901ccbac335c161fe3c4ac12e91388973                                        79d6c353b3c9431122aaa7e881204e11e3d9f05ac75ed1b6126457
1865       2646 02ffceba802969d866e41c7a2cb4cc     9b606ab2c1b98df6ffd41                       12n9vzbu5EXgRfmfQjFB8BRrN1fybSwB6i     b5500a6601e5ca128bc2f
                                                                                                                                      0438b108f006d9c826df1baf4d18aa4d82dda3619b02ed6c6d22053
                69f53d266cf27cad0a242e947240e12556 000000002ff461e227186231070823e34c522dbc56f                                        97e604ae58ea16a9d7a156a0b26c766e19298ca2f33bd6edaae2d1
1866       2647 62343d63e0bb3d829e78dcc88ef5a7     60dc2138f134a5e867d0b                       12iuJ1MmwYmaFAbpDJ2ojLWkczRFYR2Fr3     09f9c3dcf9e3f082ad5b9
                                                                                                                                      048aa2bb8f481387f0236cf0efa7ab225d9e5d03a7a1714b299afea
                d6a12770f3e86f94b2cf9223ed5bbfff520 00000000d7ad7a2573998232edbb6fa3dd5a1da6cf                                        0a1d7688e88baedd2e1047e48c4be479d05c5299b11c822bf34874
1867       2648 2f574e817be50751c8d0739fabf54       fbd6ad3246467ca5465234                     197bMrqQEezwNjDc5wjEqozrkztWsKYGTH     b502f888cc4e3667b7b6b
                                                                                                                                      04018fd9a680edb2ce19ee3338748cdae2668824580aad19fa41de
                c77d416c0606ef4e40d4160647aaddfb81 0000000019cc588e4e3b530372ee1d91c85b50948f                                         2f40315f769cbf561f0885fdf5865db8bfa3a964d15e45355ed2672c
1868       2650 0d8d679834b602059ff7ba7925804d     9f23de09f1320fbfd9cb36                     1J43MqwLmMDXf2YRdVQMckji7b4embjYvz      48f1d1b9c0ae43f93396
                                                                                                                                      04e3d478965aacc7fc3cf5e5cc9566efe21c48661837aae8eb13f464
                54f3e71d43f71e4d794da5521cd6df853b 00000000e0c974daa5c778099828f0227849b35eca                                         7b29b02b363d882997b48dfa5d65eaa494333ada247188bd7db957
1869       2652 8249a03ff7affb28e9b7d5252eae09     a2b6d165ce0a8d9e9118c6                     1DjnWS6RKZEi7tEHrnwZgfVbSj7oxZg1Fy      d57692626885423823cf
                                                                                                                                      04bf707566c5efa3c84e37e22ea43a2a65f736f097fa47afa4e65b4c
                c926ca359a13b2d995c95c50806ea5272e 00000000a3621a4520dbf44e5d406ac70c4c5c3002                                         e881a07df28a84d4a2c662fae1558420a04b19e5a1e84ca71d17a9
1870       2653 b0d1b3426921ea51d7fa28d6819a24     dc14b5fc6cd5768b5fd9c5                     1QCUK67snydeikhQjL5S6VssT7YSCD8iuw      e7ec8005a531e4c3e103
                                                                                                                                      040d2b77f4c82d747efaf26efd667a6ffdbe35e34fe1d0c478e61f70f
                900d592e973c9f97a2196087ba07933624 00000000ce172c65c3d534ea66f719fb4d4a0c90662                                        3ac4145bdb615b0dd7204cfcd768fcc31f445947171ca3c98410fc33
1871       2657 45a0743b3aa5e0b1f9a1973b859d3d     20375e50c169a0b0c8ada                       1DmpGVST6wUG1PQy5PLEjeeStf1TAjQv7A     3eb8880648a782a38
                                                                                                                                      04ceaa362f4fef79e1737010372ae9223e29f20d614660404044cb1
                b681d4883e256378349464b802cc54e7d5 00000000d4f802358c9fd7fde183da3ad137979775                                         bd95ec9d624d7aadacf83a5e84de766e423a85e2dd428700afb95e
1872       2660 9905c5fb31eec888ff4eaec6437452     893a756ce93ec3d2570526                     1Kwn2GmhmnQr4bzUP8Va1bs6pUfAX8dti1      b47cad3420b166180ec8c
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 106 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04f0059d183e8556093a5350557b6781f161a0a1ccbb0c2e606746
                f7ca4f4820cbc6423071aeb1312313bbb5 000000007fb3dc97caf583a7740fbcc579eaca202c1                                       bc41d1b3d414deda7c05c6696985fd646afdbbdc05d24f781cda0f3
1873       2661 7aaf307e651a5022e44dd951ebfb5c     eba5ebedc80d8e1a3c696                       1DqTzpPmHvEK9pUr4tirFEwNFKvEAUVDEE    3cef2ea427dadab050233
                                                                                                                                     0442239ac840eccd3c86e753d54b39a7b130c975bb3c0f36e583e04
                3ff8b840d02e3af9b6df468cc3b4565d05d 00000000861fc17d630b5fb4c2a496413878841e99                                       9175583d4361b6047c911b06a8afd75710d33cc89234aff1c34026d
1874       2666 04f9999b4f66e17826d381422eabc       846bfc55072bc8c1624e4d                     1NJUcNEtjpux6w8Pw5QWWZmYo5C2SpKui1    c994b6790f0b83044c86
                                                                                                                                     04414e4ddb1a9dd6491ed06f0952e1288aae89d41adb75daefff657
                31ba12fa83195e693bbf8dc4880242e030 0000000032e60223613ac26a22e03e297870eda40                                         42d55da30170ed7f85515ce88841d2fb4d95e4b8e24a34331b48f9
1875       2667 f429a3162d01ba124e33fe12274e04     13249fdefff43318e168c6c                   1C5yQmCEF3BdNu7YzstZC8mcH8gsREGGYB      7628eddc19c59f86065a2
                                                                                                                                     04cfe7f794cc9a01541e7f1481d247611aeffd75c70d290c074f026f
                0838c5093bccc9577df67ff386f3b133d6fb 00000000b649b594c7f46bb805ad060248a078eb72                                      43e1f9a314b487d91994ee03c7cc86879d3dcfcc03fa92f252cf0a32
1876       2668 7146bc6d5cf5b635bce205162586         1f5754613e5c2ed7b21243                     14pi7w5jwiGt71FF6CbAvnXhFLbJ8unRHX   72a562bcaa71805920
                                                                                                                                     04d228a6f295c969b83c1aa6591c75e90db15e39cff77645e322f84
                0b9aa3dfa33a2790f1477e705fd984fde52 00000000794981ee7b4866a799bfd474b03da9fea8                                       29efe367c6c3001ee78735056b0132c22141bba4a91ebfe9ecc0181
1877       2670 11f0b795d76b741b3063a04e816a6       65e58625d7168c89007fdc                     1NxPDnTbkL5srQ9zVayzFtYjhVz1MA51c5    5df6e21b0ec8661325db
                                                                                                                                     04bded5bd90bbeeea642f606ab58bf2b23d5b7ef0b35004a6f3ab69
                6da6a35cfcbbdeceee79f9922b86d5e874 00000000136c18e706a94aee3ca40c914d4ba806e0                                        e43b49668b6aa73b5eb135009a7bb0b8c91de1c51921d52738a3fd
1878       2671 0d1292a498e88eb3950a60c6e13be6     606a42c7e951c79cbc8f86                     1K52bb5huacWr9vNzufVH5vE7YuwKSWRew     1581d21ada56b7edcef8b
                                                                                                                                     04686d073155cdd4fcb5fe261f91d97fe51a3bda1cd072258f85297f
                887adb4968c179f6be8c894cac7d189584 00000000f0fd60a5eb86ad77fda2ba38383281ec27                                        9c61a019ba17c53ba1ba6cfc4494a228ea850796d866e58e03a9ed
1879       2674 75f2600e211a92de2c55073bf83404     b6d3ffc66f053932b7fd32                     1NDyUx6tvjqyozaMT61pAmKtYJrMvBudxf     0b749d03430e7961f491
                                                                                                                                     046ebf894481c5b9cc66e6edb843e64def5a4e798d926b0721d9b8
                ed903e17a1495d5bfa79bd14a8cd9273e7 000000008e20654a74b828f6959e72885b276bf9cc                                        20321b011882bb8aa9e3f62cf8f380c2f8046d2ac853eade99076ad
1880       2675 0a6504a0833b7a8b2549eceb43a55f     1d54744385d0ec49089141                     1PWnVgPr5XcBkz6bW1dQ58RgrApVvX6bCR     f55bf44e64e55d2d4ca20
                                                                                                                                     04164e1cb6bcf170a171fda54d523fae6e722d73294786bf9d8fc0e
                b85eba392725d495bb91c62cb04b2589be 0000000061f7e541b19cbbe7ead47a67d26b2d7219                                        7c01adfc6c21674376c1acabcc71bf95c78a90415a12fb0ee6c0eddf
1881       2677 bdda54e7933a0f2fdf0cce276295eb     07b959ffb79fe9b56f14fc                     17JfymfQ8JZB8npUMrM15NBfgEVMV7gmLE     cc60f9cdef588fbdae8
                                                                                                                                     042dff82dcfc37adf71d006c9b1bcb3c3a7a292b681d3903137463e
                17c4c74b72c83a8e64ba53ba48f3105201 00000000cb8ce334e6e2e10d6c20c52782729389a8                                        085dd7710a705cb8244bde47a446bc6f416cac5cd610cde93c2590f
1882       2678 eab8358fd2393ac89fe88785420134     23283f7ef0eec12e452edf                     1MGtDfMVQ7jktcaaWMfiRdfV2d5sEaMURL     47922b5b6c9b3a2aae89
                                                                                                                                     044a151a18d3abfdd8ebc744449944d6430a060425768bee381348
                938afbadf7e74d6a515a9893a27d8f9f15f 00000000e15e3f9f5237c4d268c20f23ddbb78c2787                                      0cc6d5aa130b4ef8fb385a8e1f46f89013cabdc4055ffdd34a3eef66
1883       2679 f00b9c0ac4b60c828d08e78088925       fe3c1453ce625414cf656                       1DBXSRWdbj7RC9ZkgP9irbA2SeP5hJFnyZ   7877fbdb099f2713ed7b
                                                                                                                                     0431a4c6006f9d5b9f26437d41b85b5142291880d78a01b8d91b3c
                4379b1c98a66633aa58ff7d2129300d7a8 00000000a2696fcc7e4db264b594b481759b692eba                                        6d61a7e5b46c58c16ae3659b61ab6523ccf86d3a8b02cfb0834090c
1884       2680 05747dec4086e465eb987a1fe9c8a4     ff7cff61145ea11d983593                     1Avy5jbXm1UYhs5G2gmqhqABR5ZB1SdV8i     2b6ca97be7f30ce67288c
                                                                                                                                     047e9eb3a6e0d75c7dc907608da874cf786fa400d4d9da16c36835c
                67487ab916c2f425817662e2ef5f6abc83e 00000000a6c5fbddc973517a87e614bcfe39d05310                                       37b203ca26940f865361672fba140160e8c5a02c6145b593ac2b959
1885       2681 6243b9af8f42c0c0f05a2b3ed159c       9dd357492e1c114a57c32a                     1KvCgp6PGtWmtczkmw9wRkq3gBhjstKzX     b31baa083ab00e338029
                                                                                                                                     0420df3e0a3ca0d5c6f7e5dc7ea84b9233c9615cbc676214aa2de5e
                486ca93ee124d34feb879c820264f77d3b 00000000eaead7d7a8ec90b0d5759b24cb40d84fc6                                        b0b166bb66ff720f6f51267cf667d1f66a840fdec28f9f855737e274e
1886       2682 147a600aef294cd83349c20271aac9     d5331bce0d0be4613723ae                     18iQEcKzqaWnJdCc9LnNWM6cu9gJ3GeEDp     02b50d876ff846afd6
                                                                                                                                     042341df5026a09968f501a255a7fa8f32feda41cc0a598be1500b0
                90f291ad61e3db8d64fc63d6d207afc1ac6 000000000d8cf4669b79f98d128eba46ec24405e57                                       123cf0f46cfd6e15d2897a9b02714dc7d26501fc21c912a5665e050
1887       2687 b8bd900046d826d0bf2c7a41862ff       2b576dae32284b269dfaa7                     12CdfVcW7t3vHsp5d3hWer9RSFCg8VbvSH    87d3f3e7701613958252
                                                                                                                                     043ddac7af875da6a2babc23b6b8d757b6ca96157c5cbb9102e1fe1
                d1b3281151eb9505605979cd1ad066179 00000000d764cad472fd749956c02ee590068f3c97                                         f1187854e827144f8d7bea324d2e8e504f35f97b1bb28ac65b7a6a2
1888       2689 39052468f9537a6df2f33539f5eb5c9   a40dc251f728e39459ea14                     1JDR8w7rdgLbkuGFBUjFtQ3pSmKdXj9zYN      5d65cfba1b5a9a699828
                                                                                                                                     04cc9fec28c36412e452cc30d6906d0b64f7e7f88596ecde1065392
                e0c5c4472f4489a758136ede4b9434dd4d 0000000030b9ba1a81913fba03fe1c06b824f9610a                                        6fe152eea5166a8f4043636f3166a7228b76773f6ceb80640be348b
1889       2691 e668cdd2a3f9eba092571dde2b88e3     5a91c62b7c26ca6b972d96                     19aFuZ8YBJY8gk44BRZhLCXJ1KcYsoQ8p2     1f0d871410ff3d819831
                                                                                                                                     04b6cbc790eb64ec2c4c2b79cdb3cb62b4040a9392a6be843f55047
                b4a07837d45e1f8d04dd8341dc6b65664a 00000000c64b2c48acd6b43ac1020d5c0bdbdaea13                                        d3b5a13f7dadfd1145f7c00ca2cc6e2131ecb630d02091924e2d5c7f
1890       2692 8f7a951d435588c6f690edc3fad3e0     8360ab755d9b5f2a91855c                     1LpKMdDaU7wgx4ijTC7tZWAtNA3bWVm2jH     44100b7926bd3626cc3
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 107 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04d05fa42c08c6b37501d9b65bb4624d42584f9d44b5bd61f886dd9
                ea4da80daf36b84ad72ee774635c46306a 000000009968b9db3d60b28ebf5653412d2e3bca60                                        16f42add47e253984139daa409138e21f0033a6dfa3142dd522948
1891       2694 372a87d22cacd2c1e141b1f7b24f43     9498d409b3c78044a8f61d                     1Ni9sCxQdQRtCq4qhtUDMpvN42kJ55Jesk     18de1ab30f13ba19cfa74
                                                                                                                                     042789e372d15af477c695035dc2629edb7778b3ef0f7122f4f0e2d
                e609cafbb29cef348c6cc1800ba1711a411 000000008da22f7f812db925f5ed6229d5815ae89a                                       ec96e6172ca1086159182fcfb16bd0510a2a66e00e923b13c3df47d
1892       2699 b31c1f2790ecf03ca20c735a2d237       87d71ca612eecb8bedbe6a                     1KrTNkdoeGhVkVLbrM46bYW6odZ2opgFdD    c1c8569edcbb53f1e307
                                                                                                                                     04b54f7367660a93bb28e45376eb5b48a305bcc4280bfa21575136
                1217a1b43e84cf7d99220c16697c1bcce7 000000001731f7bb532ebd8ff11c253f128a9e3108e                                       04e53c8beadfdeaaf88905dfe20c7146642de5b65973c03f3bf297f0
1893       2700 37cfad7db7fad1b3eba867bc39b001     af038d8155fedeba5bc0c                       1LfdErPNDpM6UmgkjtTLKJ7g65reQ3nQAj    35d3b0b41befd27d9ca5
                                                                                                                                     044e7e382bf4dc83e2b48c53bbd1dac06252d6407ee9fa26bb1a40
                462fa1c2ec086491d0b5a1a5f0b15dd8ec 000000009d65522d29ae00f24ccc272fb66a979624                                        4a10c54d0fa61ea2cf3dd7cf44eb448886e579c726e8a5b8b26eb2f
1894       2701 9847e84d193c19ec7f246d0354b702     40b2fd8aa0ca04bd1744ab                     13dgnqeujxtYPwWfEkuamqyk5mH4UxknXH     99afa52694d9a425d0f2f
                                                                                                                                     04b508e206b34dd15df62f8894e5914d4e3496cc684be336d85fdab
                baa767b004413527be6db35dacfb3a3e23 00000000e6f3ddd1f93c53a57d4f00e1e96246d148                                        684b300020045e02533094ab40c44c0bfaa8b108a9d9d8c3baa9f7
1895       2703 bf29d93cf42db3f6241d36b89f2f89     4b4dd7c3169f3a01f13841                     1PaFvDCbkXR2RxcDq6SNcfjkY2qLy3zKtU     13a10245fbb70d40fec51
                                                                                                                                     041367559e45f795518648a8fe934331a35075e426182e40772a8a
                99ce9d4af9afd66831c13c21467471466f2 000000000ba2784ee0e60204f2f49c6d3b83843c62                                       9cc7be750ec50e8f80bdeb01406b7bbf3b4a0409fa39d8d722a83d6
1896       2705 08ba87ee8326858b139ccc9c477a6       cadf9ad5b1a2892a01f408                     1JNVAr14Hhm7zttgikRjEgxgijfdye6UpM    4b8667ceefd4ec5930e4c
                                                                                                                                     04e1ffe9bf97fa2da32ca6b3e3099aa254067ae77694fdb6be20840
                67e8524fdbcc7b605ac5915d24dfeabe13 00000000f87322df1a585b17e45ed0bd817db29fcb                                        430d97b13787fec19fe17abd71b37f661610f212ffb33ef198204c3e
1897       2707 a68ad05dc01b3fa0b1c70c60364ded     a4188e413c006f785db504                     1Ae1LYhTTC2HwNUvMLLVs72fqo6mbadDze     01676edc4c31116f321
                                                                                                                                     04f179b7ee036f496de05c3d3750a684bad9a1a64d1e2b7298e499
                166a45db3acfb47159f7f483500d24b949 00000000bd8c7e54921ec8e98bc15f806b3f238d35                                        d3d0443c204cda7865f2d5d9dc3ca607187a8a4e4fecf9ed8848d8e
1898       2708 380f50dd95ce6e96c8baf5956677c3     a12f41d7caca5a3aec97e7                     1EobvcdjShytM85RvpckmFCDmhTLqEpEj7     39839c2cb2153e5fe7432
                                                                                                                                     041b61dd9482a90fbf3432cd42be2f6e8051af0bba5117f349d54a1
                2e20d4dce5a0dee101ef0688d8fefd17ee 00000000a54af06bd71199d6643ecd7ca5b84a7708                                        5b6b573215faf58b43bbf8b2dd678e594045f2cdf93b01fd7e1397e
1899       2710 5a93940eba6293b5d57c128ce3bad1     3ec77718eced30d6222da6                     1NfgMZhYpUg1X8TBjRXfCUQhbPzFVBLdDp     4afd168a6b6520e2294a
                                                                                                                                     0428e870699b8f0f84c45b922a5785cee547a791dd4c81e674c6dd5
                47c4c2167d6d953fd6ab6cde3bdb695319 00000000799e1ddaa6d0f89314128d23c07cff013f9                                       bcc46a1ffeb87d933566d24d4dbee6ab1e98934649fdc3ea3788c51
1900       2711 c3f26aa189579369ce13d482c1e004     0180f425e6c6ca21cb0c3                       1HUQ4FUSHeDKVYK7SnqSJwybY2cZLPpQSf    56cfbd266cf5175565d6
                                                                                                                                     04692ef7ad45bfeb83a02796c4377105a2981a7c959c4c1a8fdb6a3
                91fe04f180e9b5ad32d2a8508247a9b55f 000000008a12b1df85d2a7549a789e9ffb47d74e5a                                        1b9731fc5d5993a47fb1d18c0072347225a290f395f8d94110dd065
1901       2712 b69c1f499f4dfec374b5d2c8136015     513c20db7424a7662e9071                     19qEK4n5gJQtsZ9m3S3HEzL3w4V9NzkpGi     f4d2024b9e72f08b8320
                                                                                                                                     04280d24392504075ff98fd19c8687eeed0abf3fdf52f8d06def1c3e
                f3ebadfc2882fd662016760c52aaa80bdd6 00000000ff96cede2dbfdf69a0a88c800f3ed9c1130                                      9b931f63c9dcdafd44bf1e3ae62e3e7812a025250813c4619dc086f
1902       2713 e8578f2ce1feaa9366245f3b75cf1       201777090103de9afa7e6                       1GtP5999pk89uH6Se2kFJWcmzqiY552Hqh   167f6d3316e9b8200d3
                                                                                                                                     04f7a75c5910037454f06102aab77c38feac4dc35630710ab63928a
                13737f562489190a623ce68ff2c7a7a1427 0000000029b8f33ee6c012e0011773682777b93555                                       505ea5f34db9a8ec1efbdd84f73fa7fd3bf673aa067e8800bd14817
1903       2714 cf788f705a940ba45eff3a131eb5c       aee7d41b7f4f51db6b5ddb                     1QKz6QEuQRfMABe1QuRhm7vD2tyrGhNWrX    0b1631ed48055737f047
                                                                                                                                     045862a40efe88b2f4d16776c880739451dfccb8080c44cd4c82090
                6b13d505572d069b2a11b1b2d3af0aadd5 000000002507d02560207b4aeb0ac78bc42160d839                                        a43c594f75c93c8060920eb2175cd732f4f7551f3a671cfbdc196a04
1904       2715 34008ae6994ba9955608231d34d2cd     65e6aab4160a078c6ffe65                     1KWwx7xi2aP2HUQ6iYXqN4VQ8rkRo572NT     9a207320480b42311c2
                                                                                                                                     04d10dc72ed82c9ab06b8f309408b9f57b62d4e2b286d85a3ef6fc7
                48eda3465ac57953c56b4e3825a0b24db5 000000004bf01051fa90794d4ea563d350304a1aba                                        2dac3c95d224ae6e4a3fe53461a5e234d1c7a2e33e455f4d0600b9
1905       2722 c4e89f6cf064e18b9134aeef3da5c7     b32ea0359f9a0369057e25                     17PdhWggQwCBAEnyonQeTL36cfYNcqbXq7     bc92e55848f4f8652c76a
                                                                                                                                     045e9650e7ae57d92b386bf3fa182fb771e2010249ba429b464e17
                bb9f01dcb09fad21b9ef6d33da35ac983f7 000000006f7257a170baafd603b8da9ad06695f9fa9                                      e48bce8f5af006180fe4535f55b1cf62afda303fa2996a96aad90137
1906       2724 213ffd3fbc2526cf6f8b733e8eeed       fdd2c9f764099919b998c                       1FdFxGyrH8TaL892T67FevjUQihfQR97MW   a8606afddc3ece71e9cf
                                                                                                                                     0471180a25e47c808601ac0a7e46034e2253c99506ff7fdee502b48
                92f0481690a3af7f758be12221b29a8645 000000009c8b925bf3883d823c47602f4e304ea665                                        e46e770acf88e88c86fe75bd85512de9ffc09f1437aa08542fed6661
1907       2725 9b29e816cc49a4a4dfa4f2387560d9     c7dfda9cbc9e7b550f5965                     19LW3uXg72RArM1eJ6gZYzDTgh57XGc2pL     dd4b85ed91264a1dba8
                                                                                                                                     04a826b5abc341f4145a0112d73f03dff0b51f0a9ff8a22bf9fd9885
                27300eb3d05237f5edd9adbf9e0bbb8e3d 00000000beb2d3ca0b4e46a1fa2b2ed679f4bd4b4d                                        2c9c50c09efe4eeae526fcaf2cb5c4f7242ad9167f16ec1619f32fac5
1908       2726 972004dcf49d1c2e74d6b637c9dae7     36603ea4a7fb8fbf07cc67                     1Mja4rGvNcwV2ryPCN2aRcp8P7fJqSaoiq     5e8e6b2f4601d83e0
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 108 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      045579ccece79ee1dd775fe270b3951eee8b15a89229efc98e74ce5
                d722236d34042e447a6bd71e579bd6f542 00000000353203facafa80f07f05a2f5df0237846d9                                        6ab5b244a3ef1b933515c47d5efccb6a7350cbb991ab73f47af77fac
1909       2729 3b94a26ce7db9ac1a2c0a18740f50c     b5d1fd4dbbfd56f6dd107                       1Nay76WS7VSqUMk5BwXLW6YVvFLkzwjoup     028d568cda0b923b912
                                                                                                                                      04429e109781d54316e58451dd39312f59a61f0130f0133074f41e8
                af9b855096809c6df482af6dabc7666bf10 00000000471e58945f3e967d5ae8b6dfd0d6335c11                                        6efc79cbd780b7666a1a685b180e1465c12140b6cdf4e3c8dddda98
1910       2730 e305b88c99f0f20a8e90d6e841cbc       260c2fc6075c005a14ab26                     1MJWVjtWfh1d3ez8Vn4kVQViXtnDk9HHpk     5112f0e60ce921b7ea87
                                                                                                                                      0414d5f4aa4f472adbeb4fd4d639358b6a2788f34d7bf8fc5bf66b86
                a61b69d4aff6a4d66ac17b3c20164ddc26 00000000cec0b218145a7f68b9a0c50b09b4c6432c                                         9ad834fd4aa52c16321cda6318ea43d259247476673ba6950d1f12
1911       2732 1d236c6d8dac74fd37f6f504a4299e     7e23e3fe62c9113980fd71                     1JR3mESqsqhgWFPHWN99sFU6g7bTaEXm8F      668711e9def7fbffc6c3
                                                                                                                                      0489a7e7af6d9b3955399d17f842a8b535f76fda6d7af1e8eb9396a
                1fa30bb5611620b7b31f3ebc8383bb3349 000000006156794ec9c81f2795d1150d504ca910c8                                         ec8d545d35ef969b8c010b1203140674883e6fac4cef5424bdda8d0
1912       2734 d4b20790465d2093bfcbbd9af402e0     cde5b06933bc2c9d335fb6                     1D3jTpfVW7yS3T5bcK2fHYo5tMnp9PnjvP      de5a94056c25bed5d9e3
                                                                                                                                      044ebc309b66daf31ba0d997730aadd14d8c985b787ec4cb15082fa
                d8489708cc3bae311e36938c5fa2f0d348 000000002d05816adcfec765c0df902a8f030afddd5                                        23662231188c5f15823f00e293f329e3d349d33232359a032a499d
1913       2736 452e4735b4a4489ef1d037f3b65eb3     57e40f827af8a73cac064                       1JxkBvp6TtERheyeLyzR7L8CyAW7jozzPV     d4eb3314296821630f134
                                                                                                                                      0495c0ef61624a9ef6b36f549a3cdbe61c566e8598d3f7c9fa1275e3
                76271d9004a2f5d5e79c3a0dbd02876782 0000000092456d6b560a6eafcf1e0b2ea9dd1b109e                                         0f6207319bad98660dbb097f90fd90050deee11ed7d50dccfe46025
1914       2737 3a49eeccc8606d28819a89e04cd4a6     68cb028adf506d014ea6f2                     1Hcv8DydABETag9mQRrksMBdxrK3qCB8M9      92f26dcfd8f646bdca9
                                                                                                                                      04722707f26fcf55171709b63426276ae15329892e9b754de47198
                99aa68bf7964619a00bc4b05b50496897d 0000000040e7ce608d0332e893a0168ca2bad8d71c                                         d4840346f8d14c07006400561b53c06084422138baf17404795824
1915       2739 3320557a8f6c607d06a34bb9e2780c     2ed33718389b63d2b9b43d                     1JJC2WPoyMgtnWj7iiByFA7rJ5eMbyFCpC      0905bb22e9a453a12d044a
                                                                                                                                      0441be5e02e5c5d1583e5200e1f95bb87fb76c6f2aa76b23c829cfc
                22aab2b2efbc948c6cd9373fa2aab1f64e2 00000000f7036ccdafcc809f415753cd0df2161c71cd                                      2a29e1139241f34d298becf5ecbecca8fbec2531a36b4da09ae2057
1916       2741 c28c630400a078e610a202caaa3cb       3c12157f4fed1a4f9b00                         167qFAURt1ZBuf2KwobP4LfSiv1uihGMy6   edc110760a4419c9e6e1
                                                                                                                                      04cb284fcb7fa2c2929f56f34298147d5adc529fd687c26c551dd97b
                e2300229ac342cb143fcdfff960d80d7550 00000000970d5d17eeaeef63e578db11b0fe0f2002                                        16a9b679f609d4030d87d077e31c7fe89555bb7ab8f0a3949b78e7
1917       2742 07216836a0806beee3a563088154c       c0050a6fe5d5bea1530de1                     16Eb9G1Mngchfdnyec19o62NRouTYXowjj     76af0af681fbc5242790
                                                                                                                                      04ba7b1d47868057be68f1ff7a08ced1ea7a5eb10c54ba900bd1ed9
                ab264bb09cd97c4ba3f43188aad71b1741 00000000e59d1527958c8d5a025a57033858af2edd                                         60607d52992c131905c9801c02327f1ca51bb87156fcdd87254d6e1
1918       2743 caa304b5054da6ca4d85dd945ebe8a     e3edc3be315e1ff072cf0a                     1H5Xh6xsyQzuu3aqN1wksTwnMhbfkWEyCx      eadc7ead0427e6aed703
                                                                                                                                      04fc4d2dda6829e58a93c3e7a59cf736857040be3b1c07330a5ffd0
                495571821e0de8e6d10701220611ffa9dc 00000000159eb744e992115bfe47a11714ca046430                                         adad45676d9209261f38ba10d725e8ff21b0b297f172d7dcc4a3c0c
1919       2744 e72d77904469c121e68f34bc9e4e24     37989d9da3c9579afb41cb                     1BVhLBKwNP83NS423Ykhg4Sag6KuLYm9YJ      a8126f35366e31190088
                                                                                                                                      04ea69fa00275afff590a42e5b6a00b7e37487f07e555ef9f7165d80
                c9c14594465dc741ed1cd906e0721a5fd4 000000003a8935612caceaa7181d1c4a66f09cd874                                         c72e31bf1f5a2408ddd1f3e52adf307104b2892f75725970c3f88902
1920       2745 2b5355ee34ef2b0a16a88830d02a48     5573611d2fbadd43f25033                     1HcmevJQrVEGaWcqeHfuDgs3b9WnR876dQ      a3efe5e91ddc68d02b
                                                                                                                                      0419d1107fb4c78d79cf8e64bb5351fe64bface110bb44ee002e740
                bed494bee10bb248c4bcc29862a6c449f6 00000000e2c4a4e9a491e5e82bc4284f9a28db4abe                                         5625b571070d321e911ab09a5b593c90e50130f3bf6a586716fa5d
1921       2746 6d0aad4278cd5ed3928d2fc66c48ad     1c8109f952b9e25747dfb4                     1PgFFbgbXizcrhjez6qg3LKr3b2f6UdsRq      8c17ea8c2cedf735785a2
                                                                                                                                      040ed75dd86f151b4447703055427f39f264dc73767d5b77c9c5ab3
                2ff9908e831eea6a200b0f6d68fbe551fbb 000000000b206d7d6e00babbc7faed71377c382d68                                        aff0190a839810213152371238f32eb0f581f5e5eff0290eaa78a0df
1922       2747 a6656313e90cefec4a5ff6fb40b52       1d3fbb32cdd58d33257937                     1KBDhtU5oHqCuod61RKHnxCkozzvHQVcSH     58b66b8a7f35629986f
                                                                                                                                      0475207ac83423e5b54b532166515703e161ae7988075ee170cf27
                10daf5fc6bab05e81ac47d99780e70ebeb 000000001b001692070ab82419545619de22eacf25                                         e5a789aca9512a6b06ef903beda5fb53383d21c327abcb3c5cc4ac3
1923       2749 11948deddffb0f8d9b2d5bb9fca188     8fa887c01a2128dc1b4488                     1KYmUsEa691tzNE4gYSxjXUM1k6D58eKkV      4bc43e1cea046dd64bc8c
                                                                                                                                      04515db4d8132e39ed75c738bde67e763451bfacc032a67a51a4dcf
                7565fd6601d5218f49ffec876ea72dc6627 00000000f8758cf9b66dfb602fa55fc99a0abf83eac3                                      95df9dce007252f62ff671bf70e6995030c2518987e8a6097e3f1bac
1924       2750 a14b780901d9be1d021b858b068f1       1243bcb7111094934005                         1JnGrMSqdZZUy28sD8mwVqo5kS4Ed1tbMK   4da9496cd242c63f597
                                                                                                                                      0471eacfd4446cd9925bcc79d3eed0d03b612b15c7cdcca90852c01
                81e0dc7d0c015f0cdfb75bb2fb20561dfa7 000000000c6232610bb9d7514e3ae66257d140f159                                        16aa976e37a105586fff1a47abe50847ad80c72c2e18d4c55b2bc28
1925       2751 a6c49b27a9ed7f438af8dd3b34dd3       83b472418e804014a4c514                     14jMwid2hNyHsLBGXjZgXbBLik5EFcvyvz     10a15e88e455091b4184
                                                                                                                                      04b78e26ab52ba0c98a84d6ad9fb73d78d9ca7773ecf6e89f8713db
                85814d23af094cce2f64bcc01b15a7e6d9d 000000002714afd459070dc0fe4073c60482e4bacca                                       2e3971eb75fcb6e2a99a70d70e9f75fa76c8f14abe461e61dbef1d7
1926       2752 0e4e722a64cd8374b03919fd4f441       2a4c6c801447c367726f7                       1KvAmKLHzpbaafgwQZj7QgxdxYZeXNAJfP    8fffb038a6dd1b44c996
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 109 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04aade9931734fd1e076cd9d581a4db5990952b69323b9fb1b2b42
                7cf0fd97d78366b456adfe2cb949b8271b7 000000001d307c7681bfc13da72ceb92f7bcce29e95                                      6720980022c433b0d84d7c9eebf89244c87ea10cb93e46fa753601b
1927       2753 a3209cc495aca6de65d53fefe1ee1       6261eafa18210d558aca1                       1534WRcgfH71XDk8RtdZvzJVFGkoCTmKix   1c8515ebb16a7c62ca57a
                                                                                                                                     0424eb9933521459fd25f17a034ccda47fabe5d3c2016617c91f298
                ddacafd1bad871f1f42724bcd815229e0c7 000000007f6c94c3ad601c4095a9a29abd8fa98797                                       90fafb7d9ccf582ffb8e63cd7b03bbd36825b5ae37ecb5739c0fc234
1928       2754 e71b009027eb15fb10de8ee601dd6       2652972079b721b949ba80                     1AF4Axw9KFgyVH2wXnipgYXqAyr82FnZHR    eac3db7b8bcd8a5df65
                                                                                                                                     04845ac42ff4dbcc31ce8632618990961a7a61cb28f91de2fe84b34
                c04b436425fc81484e5dc32bc7065affeae 0000000073d85338386a00cc94c1d31bc6d91deee3                                       bfdbb3be575183842cb8bd97fe7c73f0685939b35c7e5a10001a3a1
1929       2756 2feea371e7440b20d8ae9dee52e7b       2a8cccf188df1b9169ebb0                     1KYSPNFbJDcguiYxLXogsmo3h6AJ6ovD84    57dc1c26ca059d21e520
                                                                                                                                     04fc80f9ae141e1c29c0b69afa8f1b141745293b6c625f66b2d72d59
                46b92499f6e8e766386fdb19dc29bc7d0df 0000000035bb26acf342953e920830edf91dd193d7                                       2e7d5c06d8928ddd1cebefbda3d115d549823b1770d768194cfec87
1930       2757 327de1fa8d4ff489295c4a77fa8d0       e86a4f109652b2d88faed4                     1E1otgJS6uTKS4oN3yTiGqVE6ZKkKs6deT    9887d7de8a216913631
                                                                                                                                     047298a457cc84291f4fe138d95743427fbd90b833de2445d5d2b20
                7401ae7b1234c5bf2f3f9c0d97e25b653e0 00000000be2b84cab11eb5ec4eaa6f9bd342232761                                       4a699e9407781327dfececb87134524e455a668171a5a943cf9ff5d
1931       2758 9734405f509a5fa5d1604fc9c9ef2       4efe164d4a6b7712511547                     18rXc4k2KriJuwrLGYjed4EvwYRXgR7CiH    d29b349904a3d6bbe3bf
                                                                                                                                     0492c38ef59b6ee2f4c44f5eaad08cf4f963b99819df657a818d08aa
                1855b0b2289221897913096ae1886e1d4f 00000000d553fbc81c7d7b14be1975dcaf50d728a9c                                       c3b319e2dd31d106c8549753fa88a01e8dde114994ccb92ee61732
1932       2761 1b9b0e7b31c46e515a57ee0bb310e9     88e9730408a33083a5cd2                       1JpT7K3QQwHvMnpGw15ZsWFbXHhbcbD2N6    a786b82b5fe9ee17ab40
                                                                                                                                     04471421bb22b97d522932865b0dc3cca140318a308e41c379617f
                af3337286ef19a8b9303eb781b40234a10 0000000041439bba955e25091f8375196c5a1a6d88                                        e7440770804fddab1d48cda6dcb2fd4a3dd6ef694ab2205b17c1c12
1933       2766 4f0bd3e83f566d2ab3a23f2ba155bf     9e4a872d1fd5401132133d                     16vYAyL3mGuwHVFWeZ4YeUzJbP6gCNAMDk     eecb4351497aee1cf6292
                                                                                                                                     04c31448d7d3164200d59746334496021b0e23ee66bafbfe6ffb486
                1bfa7eca67a5789cb58ea388891de2b901 000000000687047fa5cd8e392c298a76a3cce44994                                        8e17c624d6e76be447a70143967ce0fa87494891b871d28d9a874a
1934       2767 e1ca94786da006c9ff4aa94ac7f759     da426a26352045da0eebc9                     1LpnNMQZcoaGveZfd16HeCoiTjtFtTCLnU     0d1b764bf18b11236b9ab
                                                                                                                                     04014df7619179cbd8ca13df91d1a934af496b7cbabd902d60e19bc
                a042dbfafd7f01ca63d5ed407ad5c9c8df5 00000000b7a16bf1538d8324b9443995ec49935c75                                       77989118c80f6a10073b38d2bb7c778f9052488e82984bb24e1a06
1935       2769 ff919c376e25919b2adb19236285b       008a8a335b34936d5732b0                     1AByFeLeAZJfhcdwsM5Nbed43gForVHzSH    c352953db490b29498c83
                                                                                                                                     04bf8fbc16a299e071135cf2b0ba154ec3ba4d0996216958668e5da
                2731734b0264aceab24989b79321f391de 00000000ccfb50782878123cde5be406678c903803f                                       297c4ebd2021b15146d8b173b7a6d382a96052e0152c487b99da0e
1936       2770 fdcd1802ba57fd57d1424eecab9b31     c8c35d6555dbd9292290f                       18iPiT19FYj5PFH8jqZzA11VmTngty3JaQ    24d607546cc541ec97e27
                                                                                                                                     0448d8f9718af40f8ba25caba86907b7b28a025329a4d2ce0691670
                d641fdaf06ed4469244a260e191447c8ee 000000000db135a4809f3a7f75c7fe5c72594d928ef                                       71c24f31874b3a53b8d63335fadea4f54100d3185f8518c8aaa9923
1937       2774 75622c59211473670b8ec1be61501f     f19bb8cfe4b1d2d29073f                       1NwC7qQx4hg4spe4VUW5TBuXzFwkqQerX9    13b72ae571187bc4e65e
                                                                                                                                     0470a616ac954b2a541220d76e8415aeab9be56750a737d390411
                ed05a42bc58fcc02a65a65b2ade53fae50 00000000492ea80aba09540dbb3bc2a12c6a67f107                                        d2c7f4558377bbe9135c57a401fdf58c33ec82c57b56787c9cc564f9
1938       2776 0bf79e943b356cd1da45b141309b32     543fc487adc178207424dc                     1GYUZ5RKi6oTUx7t9iXpYnL8DDXVq9H1Rp     d4f79fa821bca8804f143
                                                                                                                                     04776549ebf4670c8639759ef34f4da7a686eef9f436268b0ba1aab
                07b906f8159f33ea886dd622b970bb5ca6 0000000096c03ecac0f1f4ee4c253505ee03a16b27d                                       e9be2a60a55a2ac89ecf687a0647655e0e9256f6e48c50e6e8cdc4d
1939       2777 54d70cbc22399544190a1a9f5250a6     81327861edfbc360ca9d3                       1jngxDVaG2xXZtQ3nV1g8pYKzSSPTdt38     a9b6bd6f061697f58363
                                                                                                                                     04ee2dc04ceb7e27b9431f5828db092fef36c982ce3d63c0c7f80373
                17c23a3162e0fbad304456889ccefc58780 00000000101ef076a211b3ae84724c8c6af1a7992a                                       31581353bcc96a47030c9e388a3c901fd7fb831876eed6d0a7b8cb0
1940       2778 45d9c9d969ba47055c8df4c7747ea       44f8750f99df28921e8e70                     1K68UEUovzWwZd2kmcLs1RaHzA38rNWGHJ    ab94eeab7828da3b722
                                                                                                                                     04922f50f5f65d15ecc11fa5f796a7d784fdebcc7a505d5561cdbfe3
                f59e344138a52c64543791b955118358b7 000000005dbb85aae7ebc3ef8285d78edf4f21dda1                                        91753bce1a915f09950d176528aacce5a0c7f115ea93b2c96b769fc
1941       2781 9cf950b9923de53fbcae7e9f6002e7     b5ec623957e13887228fd8                     15pQ5iaurwrDkp8Ni95cM46caRqjNE2Fdw     26fe70258c25f075438
                                                                                                                                     04238f4a4f8d4efd44f943da26ee12f5269615425f37b9bc1422f748
                94bd9723c87690e6c1be9d8df97bfddb18 00000000b27160fd27b8c14c3f905e7c3248256d0d                                        2fa1709cd35572cebc52afc584fb275f4a607b42c819de300e23d0df
1942       2784 7f2daf24bf81463ec4b6426c949c96     1e005eaab14e2b3bd0d16d                     1PzuMa2yywkERL4kqrUS9K2zoXRumD17m8     c583a8e56db252956e
                                                                                                                                     04ebd00384ce3b1e35030bd13d567f7ae65076e0f5eb89cd143696
                f353d7ab94f3b301fed9473b9bb62fa949f 0000000024ee05e0c277c9cdc20f68a143443a7bc5                                       8152b5e19db522fea0d8a80e34cc309c048b2024a2f064561e6094
1943       2785 8c423adef001b37f7fe64e58aecc7       2d1ddbca62fa8f4671bc14                     14mtoQyzUiycaoUpc8JoZFSwP9QrR5hFdn    8b3159da1fcab57e3482ba
                                                                                                                                     04ecf01b3042852f203a7b047146d9609aa6c80e8ff0fbfd54c792eb
                d3fc4948ec72e0ef4a6568c76d436e7c2ca 00000000261d653c81f857b35c36960a7e7eaea344                                       62c89de87fe8aa159e6f08f8b28a76756433f5cd9d6c19167963749
1944       2786 504186cfd83855365d61098e93b11       49dc310459404f134438ac                     18vj7EaCesrUPwpSjPr3ZhpQgo596Nok9J    3544c37b99a8e8facfe
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 110 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04b878449a1403a251d15793753d23c7d135892049899cadfa5294
                05dc0571c778499500b4a311be691ef5b5 00000000952f5425fa4664f3baf13e8889d1adf8bd2                                       9dc89776f6badf8a3427e3f684202b65963c95d69e4d624d6f4382a
1945       2788 48e5a895e671cdc467e05cfd6f7401     08a43a617725c18cb6c19                       1QL3kmWPxUr3P4ADXqtHeKAEM8YxS2ynyo    fcecbc294ee32abad824a
                                                                                                                                     04c2903e265ef9326f2d1b0b6a5765c2420118da3464391ecae1b1
                5592d93908449c859fd4fa1ab8da4b676d 0000000049bfe5a11e376a59f062e59282c8068a70                                        10c6470479894e5c5722749057f46608957154459e3598e6df4afc1
1946       2789 975dd8377ee08ae6b008281517504b     edf1c82088f3aa3e4b6aef                     1JNRTepbdk35s94Uxx7dUJ6y76sAnu2tAh     7436c995f3bbac7c60ed9
                                                                                                                                     04b25c7734422c8a621bbcf30398571eb7cdb1b9a31028b10b4e57
                a2009d8a6f680e69b36a0661fe514c8387 00000000fade95f148d84e52cdd2848facf7e54c69f                                       a430b485f7634ad34c4590b1b91f4c6f4151c0752ddcb678b839f0b
1947       2793 a399e5a6cc7a65c4dc8d5b9bdffc56     92b2f9ec59d6830896687                       1JpveyFhpuSqqqcPDiHtZ2b1uLGGNR8N4M    9bec894c8e11eb183c6ca
                                                                                                                                     0408fdde1dd2bff391b54d3cd9643f85f774df54864e3d9e5c531c21
                580aad2349ea7aafa54a34da4404e5a3f6 00000000e1a5b93a6243f30f23805eb66d14ac674e                                        64b864266c96c2aa0b8612b3bef3b4e1dcc2191f5c33c1a30234396
1948       2795 2ad8f643eaa20b706306169d071e4a     6fce9674329c6ac713b8c1                     1EtvyrGHSDTAUgdiiNppAASdpcUbK6CE1b     183b8be86410bd39cd5
                                                                                                                                     0429540aa8963fd39020c5fb6599d38f3d6f9c5f20468772ea00a46
                92f5d38f2f27791e161def5e9d78c64214c 00000000906cef1ee0cca07b30a9db422d481536ca                                       7d35e952801ecb16944e790b5901d37a7e43e758c99a2a162a22dd
1949       2796 f9210ba3e48d52eca8613ac79fd7a       22cc61cbc31fd66da7d3f4                     1FHtnAfdfrhJCw7VZkFU6EE7VwU9meCbQa    7a71ed04187dda6c24c64
                                                                                                                                     041589c9c75f983c4b39bcb8789ffab3e2ddde7479932be5b053c3e
                9302cf1d5ab77aab30ce9ab257a08e88ea 00000000e19626b41200b870d34a1e565a694ee1f1                                        c6cce937a381ffbaf3e754baaaecb6c472d1852990eb01587e6174c
1950       2797 f64737ea9c0e38c65e21bf18795567     7b351a360356e0dda821b4                     12Hog8JfhrBKLKviPxhtGQCnWcL9HzRbAH     7d5cdfbf968981851369
                                                                                                                                     04f23ace7eacaa4ad003b41ac3e97ff1ba76e337dc7bbdead57b5a1
                26237c8e89612cb14d7ee6dd82d3a857ce 00000000c5f6cbdba8d8a5344839183f53bebd2818                                        9a19a2c45c9406171ff2d029ad2321ad8d72b22cbfdf037b7d7cff08
1951       2799 893312101a124e8c1a898b9b8b4518     9a2f1b43577a0ae73409aa                     1DCYSPZEtd1RsHcHKUaTtEHvXV7Tz6wgWW     3476d241fff21cbc728
                                                                                                                                     04df763b6761c68de86b7a465e4479f77ce20e17b9b9af4954357cd
                98b3b625a1cc13e83045935370cde57b49 00000000eaac134c9d036c67b7d9e6006abd10a0f9                                        c5d046bf300767b4a5039fe6a3633d744f50759048ba12f91eea0f7
1952       2801 739953b1641cf0572a5a97dfe20b15     9235cdf910bcba535d8d3d                     1LBPwDyvadjaW6xXTgJ9MDubKrSoQWLxEj     2892bd93fda25a232e54
                                                                                                                                     04df71ebcdd7b8c1cb03d1f42577034ba5f4076a30a1f6805864b71
                959ef363033e477ed8301bef5aca3fb99d 000000004c20e43cab82077405e4fbd9f5a71a8e82                                        c79d5edc4a80bd13e819ed82d3bd78d7b18e0d2358903769845c40
1953       2802 79dfd03fdc3333b7be4acb4c4cdda0     301e4a687192fb5479be6d                     14jsKu3HDY22TmCcpBQjSwLmi2cGKiwAZF     17908ace5cc6f61a333c3
                                                                                                                                     04f9bf8acb951aca1628e112e8efb7e21fdf94aac7fd8f1bf43c4d850
                589d094938d582952cd53ff9f4c9205c211 00000000d66c824bb833303c5a9b5c22282903a98f                                       457f04a51d42ac440f0186ed15c0c7cafcfba6278afaef4289b36efe
1954       2803 530dac1d2cd3443b1766f445b3382       a42d1b68330fdedf36ee5f                     1EjC2tcWuEMMHgxwMYU2it6mLhHC9WjeFU    0000824e67e97ec93
                                                                                                                                     04e7a721c5e66299d47abda3ce356687b089d9dd33811db8cb3896
                c9ee4e555121e17b22def09c1ef021cecac 000000002de0a74517206f6161ecf3cce5a0edfa293                                      8937ebec75ab567fa397220c759b2291a0da8b73dcb33d5b68b887
1955       2804 0481cd3475dc637042e5dea445dbd       4eab85a5629066b0dc060                       1DRHkgqYa7J4FKppqQu7PVqX32qMLM9e5p   8637b78f57f87480d35499
                                                                                                                                     04b2e786a9ef78c59afec58beb27f4f002f061213ac371e22f6babaa
                2001cf817dcbfa98838493a6d981d46991 00000000b294b553450f66fc9e09afc49450d91beed                                       1fc2d1a0b67af2430f2ad7e8d6020e6157cc82e8973a6618f1161d2
1956       2808 bd98d6acc7e35a5e2a6e34e35bfbbd     eee319326a3d245730b36                       1HAZX5KtU5HQwo1XmWFoQZBMMYs6BdJ6kx    500925d68e402df29f4
                                                                                                                                     040fd3b11e95e2246e90d85bc4624b21506f47b991c4ca12306e11
                aae3396be7f570de31ad9adcb1eb39718d 000000001acc86035f99faf5593a151d08ff13612f1b                                      6d30ea4544e1fe4d2ee500fae04547491e6267be8ee50cf303ca915
1957       2809 6a89cab0c69e3993bc965de77b1b91     e657a5e99f4047e5c64f                         1MMGJdRwAxCz6mhWywPRp8frXRxsJbwDjj   ace765122e64e28f2c49a
                                                                                                                                     0457b01038df72202cea56ee3edb1b90d98178d8e6217ac2bb63f8
                a4728e81a890482f088e9d57fd2d0f9343f 00000000cf6ec26ec732d8568cb70877b4799c7e89                                       75ffc3dc2d4f5597f7a905dca5835b17e9f40a458978668460eb19d
1958       2810 e7d72611c0e50d32f202852853a99       ebd540fd1661283bd74d28                     1JSimjKCAdyXDBRNcGWzvhTELYRP3Wwbq8    9c7f5d0ba2a2c9ef9a623
                                                                                                                                     04bdaa228a2c6593ae43f37aa45269885e37acb1894b071de30481
                09c2de1226e2c8b92fd37dedd505ddb25d 0000000021fe55f1272f05be953c251477b579de72                                        1fe81e61500e8f9c11c100bd1e3d13948c0310732edc293013a64ef
1959       2811 899b62ac01aafba8720edfea027b56     28b8289bf3871c44e3c4a4                     196QwtrcnfaY2Q6Kc8hDXGpd7zBJJPx8q3     d89eba63279ff730ec5dd
                                                                                                                                     0431e1cb363a76c8f15f008026af465f48aaca8bb4c8ce4b3880ec9e
                73c145f4a4ad7375a6fd0c2aa2de5ff2776 0000000049a63b4dda3a43450c19d085d6c28bfb4c                                       fa1db59c3a11274f85db20508abd28bae4b10e5d6b871274d86da3
1960       2812 033151f1a077bfa2ae893b0f4fa7b       bb2e0576815d7f31919c5d                     18BVQDX6QYdeKfXDa1JDUWdRHZfvEewZCF    51a3837895dd4b20dbad
                                                                                                                                     04e1b4bc62f1e162cb87b103fecd2c2493a1679d50c765dad63e024
                4916734cb723bc292c547d1ceaa046b0e0 00000000c1ba1063e40a409c05f9c4afc6aeadb9521                                       d8bf2526ebcd07af2f364c9eeff55c4532d5391bfa19861199702e99
1961       2814 847f80ef61bb35990badc9919e99dc     da748b4cff7debfcc1169                       1APjjdZnxbdAy1XWLSvAkFFLxSZv6gvp6S    b49a8a70e072e498215
                                                                                                                                     0479ecd6e117cf7333f1dfd2b02cb44d3b658a7e52ebcb722d30a26
                e958faf790304fc4185b377552e93fddae3 00000000d50a3cd05e451166e5f618c76cc3273104                                       8d0ad1cf15b0820b4a8e936001ea752cf1cd266b6716de97476576
1962       2817 a513c255f8bb09526b5886ab83936       608fe424835ae5c0d47db9                     15pAxcnYHxT4Ljn4DG1RjKH2aUdxYMtXjg    1e1ff9b683a1038e5924c
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 111 of
                                                             913
       A                         B                                       C                                             D                                           E
                                                                                                                                      042ce24c7bf7a7831c861d1158a586f303d781bb01fc81179a88c77
                a76cafde649f06b623878d2cfdd0aa1d9b1 00000000183141f025fda1dd451800e25ca1159d58                                        6e3601070812e01c392c486db34bb1c89f17b527f447de7b9e445d
1963       2819 c389f2c325197541f553ea07f19ab       4831758b85760c14598f8b                     1NYnDx6dYBYFzDyaD1PhktJvQPvGoNVas7     e69f80676ff416933baeb
                                                                                                                                      04097ee58e6a8f10c63777abf6912d8bd380865c72b77c7571bcbe4
                fd3759f3b5376b1f2fbc5a5698de776897e 000000008f7608780c98670ba8cd045667ff29d33f9                                       58d57280c52764ce39349457912cf24205eb174bb7e8fb0886a618
1964       2820 9fd2538d504a6f5389b9acdac8e35       f162eded95bc78a9bf54e                       1GtYQmgQ3KwnULneizNtXSemd279yRJXfo    e688934c60066bbcd4c0d
                                                                                                                                      04fe967eb4ba774c6a191db04fac53adb16c46f0fbd977d0d9711ef
                f3f71dc0387a9ef4f559a16930e6ca6eaa6 00000000e606b121c9dcb76525a6f3c00f551dd718                                        0c79b037becf3b2e87477a2b065f388cc8b32a0849f2c573b26fcf2e
1965       2822 717d52c040b0cfaf15affa9458bc8       3fc23c63635597cbe3b783                     1AXw5NHr5Bixfsgem7KiCbY4ACV1NLS4hf     0e8c52f55476c25c6e8
                                                                                                                                      0418a5766bfd1f15847112bdcc4511724b9e50df982a672837134fe
                adb073099c1648c59a2581726c30b2eac1 00000000a7f86096839afd4f8a636e702b3312adcb                                         4801d0fb3b5592da334e872ad2b48c415549d4d976102d7a29b90e
1966       2823 c31f2bc0dfb576b6d4860dbdcda1da     7ea6206e249e3f59f3d93a                     15cVkndQREtwgF7MAmoHVEwnZ6ZjKzdXxE      acdf70cb8f8daa492700b
                                                                                                                                      04fea33650560cc81bb0827c0fdfa9371da56078e37612872d23ba1
                dc125ba9d763b3dbb597a4157137df7331 00000000f0394a8c6ccdc1fec741c8e3292bd0d6003                                        9131e8655d3af14a32d2417ae50739166972efaa797962d1221d3d
1967       2824 2127177fc35fc48d00eb8990e047bf     4fcb58cc74597151c59a7                       1C1rbzADyWJkZdoN4SG1SYdAmLokeTf4gT     48117a5cdf44e0d8e9075
                                                                                                                                      04e9d5fe1e69bf31f71e44f0bdd6d9504354369a472db413213a70b
                73db7608c49d6a9b9854f1d2292754198b 000000009ffcefd1e0d8cfc8defaf8fa597c82cef1ec8                                      93b1497f3c8807da50cc9b0e41e5e22ebb2399c9cdefe5a0b6cdd58
1968       2828 39c49bafd50d63df18b2dff4f26249     8a577ebf9dce34c9379                           1KTyMtdGwScS5q9KWHYMkq9tfjaqAd49CA   31442ee890ab52571558
                                                                                                                                      04f7f99a06035685c1374898ec17c2d4e4ef120585e6bf800718e77
                90867754cfa98557f73cf9606b18e50bafb 00000000a5d02a6579c5dd2fac21be1548502f6da2                                        fe6613fab65c824c39c6c99d90c833c4733817e2ac7108809335c2c
1969       2832 5f07f513e2a8c7f2621cd4df137da       9a82755614d189a092b23f                     1JLgf1bEqUZuZMTTbKZYcxfSgsexvYKbrS     03a3d4178d042f2bb883
                                                                                                                                      0425f3ae79b530dfed57978bd1ba0a3883a338bf12da4b6c37f5db1
                9f85d1acd277eb5fee9ea97713eff3fb810 000000002bb7ee07bcad4a2b614bd0af837f6ed4a5                                        37463c4d79e613316b91757c8a5413f1e3bf96fedfa82ba41913c47
1970       2833 ba6cbd03939f6115de75aebc2d29b       c52dc95ae50ca6431c162f                     1C7x85GVmcDyganBxcQKEmGxRhTcNPkUAB     f303c23de7857e260816
                                                                                                                                      042f1ac5c64c6ad011b3d74bfebfd9a489964151d51ff3b9c655d75f
                7e54ca698056151b162c130956d12363e1 00000000f0f505ccd8ee85fd63ece452379e4218cd7                                        c8c245074044b6726672ad758e44941137d08b2943f9fbe292a58c
1971       2834 432363679f52fa7726c91759ec2851     43390e389a40ce1d0fe01                       1GzeKTdi2asrupMkfEaRYmqm5vKFE5WsCN     75011288ef2ffe0ed1e7
                                                                                                                                      04ec41fc9ae0cf77d9f3accb1dff9ed2b338f501cdd3bde4a54184bfc
                8871fcf94aae5105d7cb51294322c0e5fe1 00000000c0251a421946cdda9db14def325eab6e8b                                        ff6c0ed360dd18c63cd28c4e440a319cfc3dd12dc82c44ce8f8468be
1972       2835 346fdc212fe707743ecf5a2f200ac       f95cdea5e9b859f9ef8698                     19D9cAgPp3cufbYAUjDjPBMQrZCCjhAsCK     4ee73e7188facab10
                                                                                                                                      04f5ba0e12e95d47508c818566ed1b920f700560e16d4f51cd64e6e
                51fb67eb1930cbb4ea48ffe387ef0ec4840 000000006ebffd75750dcb1b54e9ae461bf4ef73381                                       bf2bdc02c656d2550cbd7b6c68ac6611df6a7e8684c145dc292efd8f
1973       2836 51ebce724f59acd09f9ccc70ed3e6       d0e9a9bd1995f3a4e343d                       1F3EaXU9bh5ieXs6SPCUtFPrPucbDs8pYA    eba068df8059b76b7a2
                                                                                                                                      040cf9ab50dfc70dcb34c281902264bb1e1cc131809b03aaa467097
                38d26ecb422bd5f6c5d823f093a01e77f92 00000000fd28382e084f93747bad7fe68cc284dc407                                       35e568d4652367d48b179f2edb13c0c375cfbbd2bbc509d650c1bfb
1974       2838 a11f1bebf3b22e1a409dba6ed5813       41762234024aa22c7847e                       16AoRjqt2afjjpWu9Y6Pzjq9bwSua9iG7h    17447fffd52159337294
                                                                                                                                      04537c3d815d135b2608b5eb0da24d91207b076565ab82a37619bc
                9707ab7974d5a3bf32d6575fa86924204a 00000000b5194b18f6b81b445b7cf29dd0e96f6f2fb                                        1d81f25b966a8aaee009cdaae44728e7d32c77d6353573c7b14032
1975       2839 ae1ef4c0045671b0932dc251490edf     1402740256994cb8a8778                       1CgWvy4k15Ksw1j7ReqZnrqKT42mhxzy8i     cfd9d7f913410ef85543c0
                                                                                                                                      04cb972e223ad01467b288ebab60f11252441773685f4f574dd436
                cf9d1ba5e0d99eb2661fd2244ea47179c3 00000000da2e83e3f29aebb8b37d98d4aae9a41b05                                         1e7bc4ae910d5f8bbb737bdcea914e5c623f4bf0fb3be25aa3acc1e
1976       2841 45b9eeae3d28530c13416edd05f8a3     3cb7fc4f4ae2137fe6484a                     14KWhxS5p7gUNQtyadC6dWUUQYncudpoeE      768434687780c24e6fc98
                                                                                                                                      04be23021723da7ddadcf64d4811e0779a9d458e49f4699d510231
                751577d8ba488aea7995d89d336cd6335 0000000050090fca680ffc54858e98ef72dd21fd115                                         d352f75a217c8dc7d47766ec65ca8914b9bd6cf5caa8d058cada939
1977       2842 dce266ebfad7d8dba3355d8b1994d1f   9089dc22e2b1ca10024cf                       1EEbC13oFas6hLXh5WvPjJd1DZfoagd5os      537c079eb853d264626b5
                                                                                                                                      047cfb87391326eddf9f2b2081dee94e851e5f44dc2be4865e20692
                3491958dc93fd003fa36be7a28586f684d 000000006615ae955110e7f027b2edbaa6ad8beab2                                         02df445cc6378dbb191ffebc922fcfa4f48f8a0b9d2199e23eeacfe1b
1978       2844 d061336e8780ad77f67d3e1e3ea67f     dbf06612aa38a9e849ed95                     1D8Hh6sbiwyzZDj7RkukLAUGHRAX4VLC6h      a57cd263977ce940ed
                                                                                                                                      04971fe61e8ef154a9f07c9877c2eea18ccd0d6449c2d8840b29b18
                febbfa8456312bf90d3bc393dde7cd2c668 000000007b9f43b5e27860a43978f7fcba15828e2b                                        f7b650c7f78092ab4847bf03c16d80d91d1c3c81fcff22b29e797eb6
1979       2846 d4720f90dd23f2c0a460d02931827       ec39588a55626982f458be                     1MHCgVWutgn89aM3B45DojjbvodfgMPPss     87d0eb112cb4726fa2c
                                                                                                                                      046870034cae29c2678f6260e755008da81c9e3421a02ad85d390b
                4722d56553942f5e669588e26fb08f2586 00000000dbf82ee2e246552dbd1595d345c8f1abc9                                         524cc3723109c83a6922708dde996015b840225af288a6a219cd7c
1980       2847 5644dd24fbb4216fa0989fd5565e88     95d3f289a60d6e4ab851b0                     16mHm1xPrTWvNsMwtgPxfJe8Ucp5y3tVE8      3602788ea709afaf903678
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 112 of
                                                            913
       A                        B                                       C                                            D                                          E
                                                                                                                                    044a57db30e09d222decd3037f81c29a4a8e34cdbcad8450aee021
                85c014056cf37244b361148a7a2849cd57 0000000029600c3b2f4e109f98875b0a14d8aaad02                                       5b87f36e2fc115b8ec29945602e8024038d2c694bb8fb84764cb50c
1981       2849 a353721b2e8e01544109dd6f069e34     8f7ad6e48621c8d565351b                     1FQRhomdSEMNZ6fJBjPt94HvpMs9wBnQRp    18b0c9f2a90941ec94c32
                                                                                                                                    042d4b4bb1ddc2d5a454c68f3972084e333a63df3e428de47c8dcf3
                3e4aa4992b633962b4682b4c11c18677b0 000000005d468ff89f544ccc58cba53493cb8188154                                      2dc6befb3ae86f5672d7e47e997d9fc06af81f5dc3e68cd492eb6316
1982       2851 c02ead212781a0fabf8ad535070ceb     55742034837091c6ad473                       1LFokgNgUVxiSJnq9CXSMpXY4dWEynrmti   43b5f264012129764c9
                                                                                                                                    04954177a9fffcd575eb8d34df1c4f239d7adf2419fa51a80efd298b
                2227506532f5055b305c9e5a842ad38ec8 00000000109b9ebab7924f0bb110dda99b3ef399e3                                       80a943110f30f77f85fedc628e2ae923174bd94af3f975adc674d461
1983       2852 4db8c2fb9775c339375f6043abe0e4     3dd4975cf2f69e03592726                     1As4QSbFPVhbqTzEjTJSC7Wzbtnifjeyec    a6851d2f5224f8ac43
                                                                                                                                    04c08dbe90651bc076d166b23c1bfffbbdcc7c41ddc0996917f0f4b0
                748c0cfff80e7c148941307246037769393 00000000e75be357ad65995aadcbc94ac72cd5138f                                      576f7860d42315a2c2a0cde21d0f5e43bb6ddeab8548a6d4ba14fdf
1984       2855 7404686ef9ea1c2b8db0ad19f270a       3f81b40a79d482696c43f2                     1Jtm3cecP3EvDw3Fw7sbgUwhjyPFskokWW   3fe497eaabbad02b8eb
                                                                                                                                    0476f04cb3ea5f456d523acb17db12c9e96cb90fa55e840537df3c9
                5744d25c8de4f07cb43c85a4c6d2d44b21 000000004c1085c45f772ff34d4e894e74290c25435                                      63f3d36a07628d5467999d5edf1735b6c3175d4f2afb7bdf0f419c8b
1985       2856 8cee1c682f01271d0b87496ec7f568     103786e7355e4799e61ee                       1MEKScagwuv3ZAuia1ovVP7WgT1MP6yW32   fa741491b6a284ae857
                                                                                                                                    04866d5b4fc0eb38f67031b782c953363c19fc2d46c196699c7d14c
                1626db14f5c661aa146411596dc815585c 00000000f26567b514e19d504b4ab552193273bb96                                       746aa02535179611b530c09afa47c7b0bdcade1e3d1e8edcb1c995
1986       2858 18a3ce1a58ba5fe5b9935b30eda04c     cc8e4fef34ec5e4c970a47                     157xqRvkhdMihGEjLLBaCjz6cgUZ5W5QZR    07d8105f8ecdbdf89d2bb
                                                                                                                                    0436b9565f1577a1dd53d3a1b3b42e74667e86111609acbdeeb30f
                160efdbc1adb25a11db88eebdaa44e2d2d 000000008d84d3d671ef1d7b3996427f6ce5780987                                       37776a8227c3f32f03104a4cdea0b03e3697b37e1eea99ee756ae0
1987       2860 8fd259bef3a816724dd22d3815ff42     08074647d002bc8a118a36                     1WWGCFwK2ZdkxFxLKFxHcTfWiXt7HWXPp     ef938b89e46a9731dd7165
                                                                                                                                    04a2ca964d4fcdc285ef2e8569bc50aa33752e9e6fbe68b6bbf277af
                e812f61441a8f85a74ca710865ee715afb 00000000ec36c8bedef9062c8ede8ce0141f364dad2                                      56a8d4f03cf98c1aaf94e8eeeece832fe68b0e62c12584544a67e54
1988       2861 72860c795450eb588afb269fa68f47     204f1d88a63ba94809288                       1M59ddtkgQuaHAgX96No2FKg1XjARV515i   ad24d41fda79639ef38
                                                                                                                                    04c241682c6f5e698be57e417bafc93834220f263fd7bc0afd0699e0
                b297ae7883a6b57ee813aeac555a560b7f 000000007c9a0b63a06defb999a89e020ec34c3b63                                       42f10c21227be793c3b720c47bfec46dc8842dbb6d270e9b5e61a2b
1989       2863 fe421fa96ded1e18c7b3dd3f5af8e6     74f042fdf6b3c3e51d13a0                     1FnZe1wrv3D4YmSSttBTU5fw611Ju2FwQQ    549f225c8f49ff080bf
                                                                                                                                    04fea0c53c866eec0aec4bbfea10fb6163416b8973dad7ad15d1a37
                89c25afc08862ba49baa4564339c3f653b 00000000c8ef57c5b6e2186198e6a94bec3b6cd3d3                                       6061b65af8ceacfc1d63f5f2bb2e9841bbb0b7629a11276fac5c87ab
1990       2864 2e14533baea9f83bac72b1f3d8422a     b77b380611ef8c665f0429                     134UUetnWVDXmeNJgwyjxJkAymwLdU19rv    a67ea45f7f536551d74
                                                                                                                                    04a698d3ec1951c7a71042e8932a3f170746c377e20785095a09c6
                d008df66aa87a8af07854f804dbdff29ba5 000000001c65bd4a07dd7f2bd18344aa40b92f360f                                      596f1784520fff1e122e8d4eee4fc8194a8d9fa860a3b60d007b5fe9
1991       2868 6b0613917606f5d6a5f7118eddeea       3d73f6deb1444b3501814f                     1JWdEHWsS2vg84UzHVevZK516y2UVsTiSv   7ac92876f8b72147b422
                                                                                                                                    04cf9f0c5f8bcf518945a7ad2216adb9d16a8b54fc7cfb5cb2cbef0c2
                b77cfbcc4fa0aede0053a860a3d9e7e6ea 000000004527a1612412087d1a5ac150bf1df0b966                                       6bbe04295b67a2299dcb37220d383d06a130051bd99f7c6a7993a0
1992       2869 9ec5a0797d070cf942904b05c7d0c3     85786fc4c76a844bfa35db                     1CCcPmYm8nWH2yAVaQgtM1RGYwBKYRaibX    2df63286fac75c131d8
                                                                                                                                    047b878197511c6dcf47b09c08a8e5eaaadfcb67d9e7f15ca47f7b3
                6c31569b693f550a55fd0877121237c812 00000000c9d078a1c9b44c8a052a6fc7b2cecc3d290                                      3a1190357cd15aaa3d01ef42acdaaba24ec37a19a83047e73638c5
1993       2873 0b42abd2f982536446e9cc20325cd3     c8133289a6edee1340e74                       1GFWJyCjd4tDy9DLv8au6AjK5Usm2tdAiB   47153cf44d522af2b8ee5
                                                                                                                                    04402b819ca1d54cda2f7bc67f3c574af3e617a420bcd384c81ab9b
                e3d8cb58a001607547729eb24fc90bd626 00000000b755e7fa6b511a6f89d7c1748cfd4bcf987                                      05738324b48c7f36a276df8e6aed1a0fc027365c74b904f750372a4
1994       2875 4c7c88665f7b1c94ba447868161806     24b95d7ebda8add953975                       1L1XEWZ3uBRD6ZfrF81KfSQHELBfdBFeD8   b0ae4be8d539f30026d3
                                                                                                                                    043922999eeec163353ed67096ebb236e8b1f4a1b4279ca4d700e3
                c262b593f46826ca5e2a0fcbd725212640 0000000049d32ae3139483c40cb413c21b47083f20                                       c38be1d93db9a5e305d91a47ab846e953cae18e48c77c949875dd3
1995       2876 1feb0547be8b0195fa9473079b58c8     1e1c45988cdc0eaaf581dd                     1JxZ7QXUq3jbsvGcMUoAygfAm1XfDJEYFT    699ea062413b9f503cd77c
                                                                                                                                    0417d87d860e2ec6d7fb3cfd254b25ed1243dd16b69df3ab92771e0
                f1d23d9dcb2a550459e372f08523795abd 0000000011e028c880f449e319f60a59da457aaf6e                                       249d7f1d8d5c3c89c93afb84e2e1248041d5a44bf0943fe9bec0830
1996       2877 69e11d50c670f125a8767ebc5d995f     6ec60d5e44c53fbae938b1                     1Lja3ZAPzx5c7cZUg1pRxL263rada2Moto    b501a45902b8da51fe9c
                                                                                                                                    04eef3214e3d88918fb3da0c7b535d3562469f6dae039b49f45d328
                27c11d328b413eca9cd7375f8ef32fcb518 00000000d1140c906a48ad5b6adee641f4e0082535                                      4a99f6b94c7f5b7446c4258048969ea6212ac4167805cfb962f7bf9a
1997       2878 09a3ec8fdff9c75073af53a1eb6ff       6bea282266c723a090d86a                     1CeL52WuFKeA9tdX7oj44wXirrrEm2rBwg   46af4717e3bd95ff953
                                                                                                                                    0498c27f447208cdd84584532c6cb95bb986eab3d2502aea600300
                ec9d4cd7481b328a4223cc78111f0f6fd58 0000000077b3da96845a404a4ac3e27ccdb1972e23                                      09fd95dc97e74071a6631822749a5d29b5a8fa1502ca45558ecf5ba
1998       2880 9ee01574a699268ea58200f4da640       8b0deae857c32a432f9c79                     1FMFrfLsjmUBgUiSJ1SUi2gGC6VaFgUD9w   d279f5521f0c7ffe9116b
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 113 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     040d564216ff750c09c459fd89e010cf11cb87b52174cae66884a79
                d3011a62c9a86f5b0b750312362e1066fe 00000000416becf6020383b27bfd8308138fc219185                                       db5b2c2c8c4f7ae5fbffa65a50f0bea83beff09c11de75fba854c5107
1999       2885 e0a85ac6acd62ff6617f08655e5642     37a6660874b21a7876487                       1EGY1ZvM7Z79oyovSNzT7V6RMqMcvf4ELR    fad71aac3ace586cb2
                                                                                                                                     0417cfe1f5cf433657e840ff6b256290994f71a2288aea998149d6a5
                d25895214bcb9d3a96c46e64b104546eae 000000004bda688890f25972298808ab9f0e615306                                        0bc7069fb4c3702a3c69116f5f4f29d1fdf7d25eaaf687240d56d88f
2000       2886 4cf5c678e78bcf0d0acc0709671072     2d1059dbdbe59e7036bb9b                     1F1QNYVGuL95BwKGi2LwHrRktRpYepLZS1     9b1f63eea8050e2a63
                                                                                                                                     044cc910674fb0f076ba53f7af0d38bb333843ae66fb4f3a14e97d59
                b22768844becf8a335a923f90cfe7742ca5 000000002b4ba310cb0455518429e9daa14fde8ec9                                       f8426e84b396eb1c0f104f386f11f041a65f4b6139405f749922bff2
2001       2887 16c8b46a690fc34a941415f5fdcfc       91a55fcc131d53f7453d59                     14dD4Zhzp1sc1kYrsjpyRNbdRCK27dybuW    936d4eef90cb8a4de7
                                                                                                                                     042cde5a9c92ed161c37cbc9602ddc095833175ac48d9d0baf91d4d
                8304fb3d17263113637f904a75ac8b10c5 00000000fb831f909a4b0abe527c5117ed7dfa290c4                                       9b9b8b4f4d77cdd4a8e2ad0779e8e29949d95d92d0021c262dd152
2002       2889 ee48314035115752a00e60eac53c11     585bdd6ba498482a2e1c8                       1K555qpRJJuZVm7ath2Lv5rbLfDGUvDxLS    de21aa7a5da62dd7e3291
                                                                                                                                     0488095a9fd6d601026f0a6b8d0490a37d886127f68702e52b4b64
                6d25f1b8fc8827e13671f76bb0fcdd946d2 0000000084643dd55c0eb44772299bcae848787484                                       1e90f2192a0972101acd76ae31763a0cb5b3f6f117ef1a7ac45e448
2003       2892 c23922192607f01b3ddfe34bf5ac4       0036a9b45b5807e24f6a3d                     1HYEc4a2ANtFBv2dLdfBYiCtBmpvR2pKWF    6f9050f3119e1a29a586e
                                                                                                                                     04d5536fc5f9b015a2bbc4aef465fcc1adee881b4392fab3d9c4b2df
                db7fe562b03bbf4bf10fed30eecc56d2eab 00000000b619e0d2de2553e632d75814cba8b95af7                                       60cbd06f60ba57e3d2a93887b261beece282abd78f7ca18eabf8c49
2004       2894 f2c0b60013bc6a6e21e675373b9a8       132d173c23ca8a0dbda690                     1DimKL4wuEpNsezGWSKpN3T2FLppTY8kkV    9a28057f24147db7c8c
                                                                                                                                     0465ed31431a9f81cec0b0824d4b0d2d235a28247b285fa245390e
                20ca219eae976d62372172f1bd6612021f 00000000739051ee3f517aa433062cf021d50b81b6                                        6e2509b98fe56f8f35f28f14d7da1cf79e3d474d93799912e8856b3
2005       2896 d10b75744489a7f363060f02d9692e     e637c2d8113307c09b900b                     1B7b4BMzBL2z1uSJnKg1VfnDcAFgj68zZ6     2939c14ef5e27cf7de7d3
                                                                                                                                     04a1c2597a822c66af17b426bc64e9435574aa9e1df1f59eb8224b8
                79beac1ff9dff813e1891e863a6cf16ca1c5 00000000da2bc3cab56858357a59f787a0c5229278                                      b2c1ac105eaa8f9d7cf3faf5d7e2dce0f501e7032cebfc3a0dd9309d
2006       2897 2d3fb11742ecf50804f042c447cb         7f01f43fec45aebe534547                     1HXubLK5Drc4K3E4X2toCWpBkkxk588ki1   60f2758a3853f694382
                                                                                                                                     0467c6047887c9edbc24686725f263357f6706f64ab4775fad90b24
                cb383392822e4337d7cda508b4f99024b1 00000000a210741369a4ce79cb9a318bc15e02acc3                                        5abce1b35fe1fbfc812127e32e66179619a30eca2177e8801efbc38
2007       2899 96c7d68f2e8ad58fcd62214e97a11b     b16ea9657492bb0d3e3fd2                     1H14kvXNqMUJ9pPNdKNKkCQ7u6sQm6FXxA     33d6afe7f11c9ea3c046
                                                                                                                                     0421626adf831ab7545705e9567ec95b62a949ac81c236314be6f9
                09c618a3949b598e9b7a19e11c88cd9687 00000000a4342e04aa766386cdb4da70137efd47ac                                        8ea7ddaa1b751a9167a0a72246a63321ab4f76862037bada57d6bd
2008       2900 ff567f7b7b2adde1715c40f89be0ad     271f1a4e18429af3020a7c                     1MZoaPwaU9Dc9ooUgnJCrxZMvP4kEQTPca     fe92c81485eac5ee752116
                                                                                                                                     04dbda4683e2644dae3c7d4b1fa5609f87fb9c53dcdb38a37a96df7
                036d60dd7e91cb9acb99c6d6cf00e02010 00000000a0b3bccdae1b2c61a97981a3d7b4893395                                        4bc408cec83a5a738f48335295e1a2d226967836f99736d4eedc3a0
2009       2902 dcbf72489d50008123f3baa4bd6ba5     862b37e043f694586c2276                     16U8YxHRH3Rba83jBParReQrkgyfC1So6Y     33adbca4b8d90698d2d4
                                                                                                                                     04a7ceee69aba3f954c444fe33ec8a013f9fad4a5c858f5100090a82
                91bfbc2c5e6fde6b0b5d24313f22fe06dd8 000000009a102824511c4bb8346b68066ee0e1d5ac                                       23462977372d2145201f6e360f4bdaa0d860e376ea6035b3a01820
2010       2910 8c4d64563809bd6bf79e1de9bdfd2       470e841a7f95d218ad3c8f                     1E3nuvexijtSG9NcqP3F9meUup1KxdpMHs    f59696be32e606dd9771
                                                                                                                                     04e826fa916b7faa2a753cebe985f4ada6d3b7c14b55708373dcc11
                f10d5908d483e2372fe59c8f4047e4d849 00000000ecc497948551055d2df1f67f2c0798c86dc                                       20afe337354825a4a4c70ec19d9e8e37221d02603dd7c25de5b66a
2011       2912 acc20aad22928ca906d71fda5e834e     2a8cf52f8eed84d14995d                       1GQ73vzmx8cbSuVADWB1Gd9tB92txEAVRr    a46cdd2940bbe19f8cc01
                                                                                                                                     04afd52e6493a420ed154c9f9a6d9d9533dbf4ce3dc9646e163cc1f
                568387517f293fb2209ea0517cf94972b2 000000006c2890a86b30cf93d369b407a67a273160                                        af6f3787fc14c4fa5099fe7ed892dea8344b54e40688025e8a5025a
2012       2913 52b20dc25542830eec5e70ae5a8bb9     0464ae7b2da7c79ec4d40e                     1Qc9yNFvDMV5Eu5czw65Ema23CFt7QSwi      b72befa409ba9e7386d8
                                                                                                                                     049ab410a960fa9a9e49b0e54a7acaa28fb619a57d33feb491f163d
                f2d0ccb293c23ec613af430bc3694cebc6b 00000000865cdde8819dab3ebfd65b67f2dada2df3f                                      9d22d43475b511c33c9441a7c57b5be41ab0fc9c61394c75c0d2ccc
2013       2915 9c2f6f97581eceb69592c62f5d550       7a575a2083c490b1c470e                       1BGbgJofFCjRceRLax8LwbHXJBbKXKRWy2   53dedd8fc8d3433aebb2
                                                                                                                                     04ca63aa6755ae41a39b4cf99b55cb74808b0442fa238b1686eed3
                fe934b8919d7666a97acc274c51761c9f85 00000000657ec3a6900586ae23550048e14a48ec9a                                       1b14e8b2467ee53b8e19d3dd46d22b87f25a2f2e2a88eab84955ca
2014       2916 0ce5b2beee5354ad920b889493f6c       c71ac869c7438900069179                     1LsbphwBbbPcpqNtMx3wMZPcwiykmYNnxo    c4a4202cece3b949f3ca81
                                                                                                                                     046a1c2c5d996f9f4de1ac67574969847f7e41a3b5d8d6374512154
                4874312730bf8028afe804fd4c1dbc57dac 00000000e580752830a7430c1315dddc83628b4852                                       6122fca11539009690e309c7d7eab4deca765faa06cc5437c90c11e
2015       2918 5ad3d0f09bc0106c729b7547c0c16       0a83147cfb5477b90267b1                     1K1gRHBGRhBT52ykGFumhEPXgceAnphq2G    9f0d20e37f7cd85f49a9
                                                                                                                                     041237c3b2df4376bdc0de5740756243278dcbb12775aa466d6464
                2d621dd379390b6b20dbb542594ce1a42 0000000026489f015f397719b8b0431ce91a3f40f4f                                        9f21b450b57bcd0252120d06ac4c9d7616ff6b3ab77fece4e8dcd4a
2016       2923 8ee2c938d5d1bbd2ce69d8031dadd48   2c9dce3bf4081d61bfc46                       15tQKdYax9RkL6x5Kpu9aWknDUzCpmpMu3     ab11ea9688190302431c9
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 114 of
                                                            913
       A                        B                                       C                                            D                                          E
                                                                                                                                    047abedfe35e618a2da966b947953269c2078d7ca0be0dda47d654
                fbe57d60d62660a4aa9c502227b5dd2003 0000000011b6a8aab82d7be7642ea9c909b2a6e78                                        b9919984bff7784c3cb3e317a05b5d56cbef46b37c14eae84f33cfc6
2017       2924 5fbd9659c9e22fadb6baa6694b702a     3e5b96de4a77b9de04f5c02                   1HNx2uN14JPYgTBi4TFD1SUTa8gsMjJGMm     6ddbed95f1c9fb028965
                                                                                                                                    045058f7b4897b95c2515ca3b7bd4d615a03f38c3903e4b278a473
                f6270decae492e19d5903cd1d87f1bb331 00000000d50a6a8bd41991340a80b0c01402d5fb1b                                       d1438469a7162e33e67282dc56291173252f0e07593aff475b534b
2018       2925 5116b8bdf80f688980f919d9fd6a05     da31ec62d1c768bcfde542                     1NJ163vUBXKAAXSUYTppWrjvCmgrLph9UD    b1d559b805241f060eb61e
                                                                                                                                    0465be181bd2cd64755fd62724fecd3c984e8c5d9219a42e18667be
                3e63a51e54962e8fe3ed151310fb596609 000000000d72b52bd0b37eaddabb740f841ef07d94                                       161d725747476cb7440ca2d680253d544e00d075425ced5c3c939d
2019       2926 90669f10a5b5569158290fb51f5153     9bddb1e464e819c4a8b96d                     19zHKnzaVUVtxkB1RJrMv1reZw6aCkGMcC    17367c250ea38e9c98c2a
                                                                                                                                    048f05b482f5b91b883bcfa0113672ecf446e3f5492627323f3b8e67
                44ebf7d70712aa7964fb3a864f85976110 00000000e9aaa8adb247ad74351509c6d22e1ef0a5                                       1563400b60da444d8de2d7baa6685821b346d15cd9ef9f58835f83
2020       2927 e0dacb0787563cf9c0925185ea4455     f509bc9c3cee7be4b18a26                     1Borx8f7J8EGEjmHg1s1fb1Xz6kXcpqZxi    d6f1f5adc497118397f4
                                                                                                                                    0468bfa7456ecfe25afa648e9a8e9cce4b6cc5d9829c19ae7fa55c51
                dd9ae587296457959d5b100a9505dfa42c 000000000bddbfb7a2afc264db15385f8a9191a511                                       ebb2b9331e701f333a7792920299b4aee438513e868dd4a897d0fff
2021       2928 aaba4b02846820783181ac22093d6d     1edf6bb633b189b24237ae                     1K8ChDCev6GsXoNthcFboHhbLRxwRV7M25    fd02e676f38812948c8
                                                                                                                                    0455eb552c9aa3838886a1de7383f95ccdba08d0077118eaa83cb2
                83d9f4815df51a74648f318d645f16608c3 0000000004c49f339a7672fb0f63328568728bd974                                      0ffb0413dea745dd905d0388754c1286c124097725c2e10fd99902a
2022       2931 f37fde7fa7636c3cdd743f097a072       0deefc271b9d0c29e61523                     1E7xKTVdABjAwFwDGLYo3FdCkTJ5iQW2sL   f22357133efadad337b0c
                                                                                                                                    04542b017a0586000205a9c110efe93efed310db6e9734a9a4283d
                9d63c7d64b5790e4eca0b41712549a1303 00000000f1687149c9658dfc89186a4404d3650a56                                       7b3da38428ab8e3bf2ca617f39d79b5e3eed1201a85f6dc92b85d93
2023       2932 e61eb55e09180bceb82bdfda98faf6     74c3fba114c08f4355fb64                     1AUkdAmz4nGuN8EtbavGjigshYomMHG3ti    ff18f6fb27fe16970b1aa
                                                                                                                                    041585fe0321081479b7a9c3523f13be479c84bf0f580cb5fd498f6b
                1ab03fcb2193f7bed0a71ea187e5b9565c 00000000d6f0d7cee72dd0f0eb7de68e7daf9e00b0                                       ce2b3907cd16ed918e68a85d42b7cd801a58b5600dd713a3fb42ce
2024       2933 7fa5a6d7a7d08cf2fff3252d44d2dd     9b0fc5ed3d07abeba185a1                     13KAkhhhdKHz96Q9BUZhnthv2j6V5U9yRq    e53a7c4fc9ef2dca2a97
                                                                                                                                    04249217697aef49873c398272bae813ddc09da4a59efa1792d05b
                925c826c929ce6a52c0ccfea9eba7dfada3 00000000a5815d732899aad3fe8c69348707e022de                                      6f88578d17736e224fc90d176621b3b62b9cfe1ef8fc9e5d318b900
2025       2935 990471fd3d4969aa18e1f8a1da2d7       c60cad4f92b27e1de8ff18                     14hDqiUod5qRBFuht5d4tNAHggFe29Wyi1   e250ecdc765f66c61bf0f
                                                                                                                                    04b834ef9d938908ef72148f8b816fd3bef4f7b4ed45907e8dbf862b
                25866b9421e7006d844fc49e1ee467f6dc 0000000024bf107e716056fa59bc1ea7d61d531504                                       0263381e7873d03c87b66fcc5f087084647c46a1f7fdfd7afa407ff2b
2026       2936 e7dbb0965b249f224079e07822e266     a2d487e14fbfd139c1f000                     1AFUHWf11aoXWyeYRRx93qEm75bfx6Wp3d    d8403fd588d03d84f
                                                                                                                                    04a499dc9053cfc6f4459da39249dd6a6b8729fe49dddf736a91b3e
                b6a5272b80dd2c2d68087b4b61fabaf712 00000000c75abddb0e530cf708779071caa59bbc03                                       e5f2fa7ad9dd6889130453241b57df460a9663a785379fc4af85a0a
2027       2937 a5db9bbea50c8c8824c3af935c1a9d     6b6135f12c929c40f5015f                     1KBN3SrZ5nXgQ48tzbUcjGsceAaDE9uG9j    0d081c506f051c9509fe
                                                                                                                                    04d000c30258818a03c3c4615d18139f5d0937ecb910347fb11d898
                d7b5823cbbcdabd0521ddebad3c2c35dc0 0000000009e8ec81ce4d599d67ef1a780230c9db23                                       4150ae0af8815e8715e99c5884842a35a95c107ea400f2625c840a
2028       2939 2d67143e7623699091d52836984523     cc7aec269b08d684a05d76                     1FrXT7JAwCuLfbkDnq74rbpG19fLbHjkrh    0a21c2c4f31732710e97b
                                                                                                                                    0415372321fc6bd75d4033f493ea5c5b87c0ee8600711cb8552474e
                1dcab5293597fa6338a8c43ede80d77ce7 000000001c9a6bbe76159eedc2a94c514ec7e8e2d9                                       365694ecf35a599d4b5ded4cadc12636a163dbfcc5de4ead5b4f99f
2029       2941 71b7160481de393b669523a969ed1d     8202c699cfc095c39daab1                     18jvEQu7VbEPy2ddBkvzuSXf4w3vDzw1V9    85a69f06875e4d721910
                                                                                                                                    048c115aed5fa8bee690d86e62f09550762b9c95bcc51cb7342fe91
                5a3dc5ab27c3fb2e08773b29a9ac4d4b59 000000005c9813a94061e4cd2c831cb47bad634c8b                                       fd74ba0a937f6c38ccfb3f02d8a78e3e179bf279c0d7422ff1e02b70
2030       2942 bbd3121289376b1309812a6211b8e1     2995b3e9ed976a43df9087                     1MbY7paGYcrxo1V1VahsDKAsEQR97B1DLL    2cb86549a3d4a053e99
                                                                                                                                    0480a0235b0cd4a3849d1af9f8cac629fa513a329b39cb20a027bc7
                6c5b3336177506561663cbc4f7de630a34 0000000089919eef6b1b30911aa9d30be93a778c41                                       96c49c1216bafa3844ad7def06c13ba8fa829cb96b042ba9bf763c4
2031       2943 d1eecece5364630fd2d358b78709d2     2416922b10d0ce9190bf61                     1EwZZFF38c8kXbJ8PTnLiWAFCWwLCZnirM    5b409ae98903f7de09cc
                                                                                                                                    040e44dd09fd3effdd70f945f7c7e45f391b0c4bc19271613ec0231f
                58f95158522af60bdf5a729a05c9bd46b6 0000000003e906ad154d2b10f27253a6235228fb16                                       7a3cab15534256e5b0360e77477fd159aa53a283d74e5eeea19f25
2032       2947 d961917150b0680d6212ef580289b5     566f96d45bbae382f3b81e                     1G4mUWpbWoVmFvGnHxqJXjECRqizgs6ftH    9bc5ce4c1dd2d174a5b7
                                                                                                                                    0481063bfca05eb04c7f5312e1afa5e9363b048df834a02ef22284a
                a32cdc02d2ed623af080a8018d8a78c110 0000000037f5171ec12d77a798b7b003c89ef28d45                                       731b157e874b14078addb7082482744625e508389de59cc0805d98
2033       2949 271e1ea330d1c13892c3f5622a1928     192a4afdd9982a904a796b                     1JsQqwS8sp3ncjX2LN3RNmmSNpJMZL2FCc    1fcc239289ddf5bb790a4
                                                                                                                                    04e7ea25efcbda4e1e273b432658654d11be59a698fe6bd333744d
                589518de30e4ce1b80703ca73994f8fc38 000000003139a0765e857ff33f55f8f2192137cc799                                      f0580e7ee115541116a8c52c0b347d143ce7c0b6a5912cd80e1dc48
2034       2951 889119e73eb233d8c5ab467283e019     06210a44d5c032c4da7c6                       1EWPCXjWNQfSS9wWiCNfDUSTConJTrVLP8   26ab15e74685b0001de56
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 115 of
                                                            913
       A                        B                                      C                                            D                                            E
                                                                                                                                     0463554781da3d74bdd4365937ded657c85321aad79c35f2397ab1
                960e23b69ec4102bcd6fd30d14728a9dfa 00000000f1f448c224dc7587b08e983df2e1b82d4eb                                       547b257bd6736e6d5c3ef20ed4b61eb6d738308ac852c8293d25c9
2035       2952 8064c3ec341773338a4f28762d685b     d0c7a3cd90f72644723e5                       19i3AiS1wMDmU36ossPVHkEBrWAuRDbPga    66f46f0be6952aad51232b
                                                                                                                                     0484a96e3e2eccae67a53b22da55e35c140c265e5d5d1c7019d379
                e57789216bb89a26cebabf51b874567b0c 00000000a98fac937fd0e2a74db339b25b3b0b948b                                        6768a36406f931eb091ed069575405e275e1634fe7b8ab27120620
2036       2953 99db00c55360908b4b7519a293b9ad     99438c86b9d2a3a7b931da                     1wjNn4grMNn2Pygrq2pZSPrF4ERXL3y6S      f7aa77a7b3858f0f94a578
                                                                                                                                     04f54e88ac67de381d84a2af3ff2f5e0e0c39ac7daf17cd7828c9933
                c1d0225881378ac7da05c687cda0d8c57e 000000009eabf8d88547aa7101656e7517fb67461e                                        b9881a428608a4e678b3628972db1c3481bae60562cac82f264d5e
2037       2955 9863902789a1e3176349c5b13a4379     73c148440b2c3d878bd02f                     1DQ8Rt9qDTgWrmbHwL8p4rSMR3SimXu9AK     98225c04c13d43589c53
                                                                                                                                     042baa58429a21bc3e6f0b37af0fb7a1c788b2a328a894275cd076d
                f119896e6820683e39b8c569a0c2bf7f257 00000000e1c6c4fec8e18026b3f96f8f7a7d289aeb8                                      d9599d706432e7bea0b3f37244460d64ec4bf9f565906d708470ee
2038       2957 056c5a6b9d14c2143758861d95d16       e8d99e16caef2a580281a                       18TJxkCDWurXQetKdm5hfKAZssjqWz7N67   5823f2091d1b6d401a133
                                                                                                                                     047b66c4a3f8c59730f289dc484ff4095027760185236bdbfdca1924
                2289dc966fff42e6d783c875a23c37755cc 000000000fc4f99503403c52453159c7c6ac9c4a96b                                      b6681b3a34b18508fe4d5f5096777cd60b4769f9634502b1c0fc417
2039       2960 cf7cc981b903c5d96c7e49615a334       115490dada1e57e587de1                       19AvpBnCPM8VvFLPAcwzNXTMyKXxYF1bkh   f1017154f5ff28a31f1
                                                                                                                                     04f876d39a0842b3694d1a8d400862e88d30fb7a567fb937489c60
                5a33c9fbafa1e247e77c56ea3c6844d865 00000000bedec7389b93b09aae014400a334b654a                                         2cceeb0957d16afda7a2c8520547a76e2350273621f3fe762a1407e
2040       2961 01f508ea480715e5d35fc72925f5bc     6aa2baf142237e72d7c0a47                   1Be87oHCPRWfzqzis39Ao9FGhFENkCNrqS      463cb68b9b348d439bc36
                                                                                                                                     043dd454ecda04dc7d3b83f8192757d148128a1d14fa1ded12ba83f
                9a89d1470c27cdd13fc026e8c561cc3326d 00000000db3c531d6c5ae220af33503eec76741b10                                       eb6803502f9e967089f4222cfc81a5d522b09f5c2ad34a843f4a72a
2041       2962 b2a13324d022f0741b8602cd97c8a       5ff219801918f793f088d0                     19eWrBiVYAaEgRF9bgS2Uh96pW5QLyvRk8    4659e64d4e10c0642c56
                                                                                                                                     0498591ea0cbc74cbea0d04b9cb86eb31de43e520ef73aa1b2761d
                02dea06d3c89451685584e8ffc4a1fb0745 00000000089b2c209ec8528ab849448e8e175b469f                                       736688373072c838a665df2ecf1897ae8310e4e7165cfc5fcb0dde3c
2042       2964 16d97e1ad0bdc079a29fe203b81dd       eed8b62dbe325107b8d90a                     17aKcaPDewpytTMbex4MyBFfA62SGheA98    3da702add3f4fc260d75
                                                                                                                                     04b80c5bcaa946e3f539100e7e7379cccd431ac39958d4ef2e3eeb5
                29c559a1ef0163b63920e43a2222efcc9d 000000000467d523783dda1a1bf918a70623c4e31a                                        33000bee535078102409002f2db65ca954b6d635cfeab9f31cfb9b0
2043       2965 066ca8cc09f31b26f8d53eeeca7bd7     9a193a38517cbbf38d1843                     19N2FVsJmrKG35AWWJL5mm33JmH3pqs3j      ed45389b3f94bc7ddec9
                                                                                                                                     047a3e30793d99916379dd00a046945609084749bc2c0a5ba30200
                8748af7c8c26b6d36588edda691b446cda 0000000049cd7c0044964f6e9148e3a7c30beee4fb                                        391789600d453237e5ee707442d944c471171fcfc59177ba16af1bf
2044       2966 0eb0696d5a3239a0d6f6e29ab032d7     b1a7670881e941ecb1fb39                     1LZTcyZyCxdnZRr1hkCUoUfHFKDk1qfqtV     d1d7ccaeb1454e918b513
                                                                                                                                     045041849821725db9d911d81c2fc31b541879c0e1fa8405f138369
                96004904ae6fac1b4b1b6bf594d7d402e2 00000000113fc1ffd1e47d79786edebea211d22d9dc                                       9564ce088ec7fa4e7c92fb475c896d3b3ce49845f740c2575822cc45
2045       2969 8f0d0b67d59a5477a05b619d0dcc3f     608850cd980ffc9023da4                       1MstJBupZFwWKjEZXzRPYM13fnKRsUEefc    38118fccef0af16c7db
                                                                                                                                     04d7c51b4d4ea62de639b10a15764e74bdd18ce513bbee58173d19
                5725b8a213c5d1f673dcaa0d908810a6dd 000000005b718997744bc4d45b0f5106db14ea7e84                                        9ed0d1779abc3fb5038f79147712f1d2d9f0e04b891ff9b968dc8fa4
2046       2970 f9cf030ea755979b145bd694c51c26     ebbb00ed074c4e40094baa                     1B89EiVJW7t6kQkZqETg4ueDHxLD9AVcJ5     b60d06af3c96f82d6913
                                                                                                                                     04512739c36abb0b1ad8919eb804eee1854cde7b8d80e4f437f191
                ab35afcf412b46b048d829aaa37797749d 00000000d94f1d51a312d293fe4acaea8aae1377eb                                        8bd1ac267ab0c3101013b109d00fdd53a1c7191cf1e71db01592524
2047       2972 8ab6b33b17fd00846d7e2f6055f5c4     26ca4c0b8bcb50ae43f743                     1NTQbYwuwsnhEhvNxADsQxhRWmnYauGoG3     ed60f0f027c4d2855d2eb
                                                                                                                                     04feded01e32c24d43c1a31b6af213a33e3bdcdd6f5f3866faadb64
                495924c5b09b0e851bbcd48615c36aec8c 00000000381e31c7775c6b6aad8c4344321a24bed0                                        309c4c533e7c69eb4217a40884b77a9f07b7d0d04a65aaccc5d780b
2048       2973 c081706f743bffcf1fdc0e8111e916     56e020cd8e6b5149d2c447                     13efXVyyceThUKCWX5kLGwRmL5dKRi6bWL     18ac0a34333f22a83d19
                                                                                                                                     04f22cd251f75c541dd981e540a7084ff7da1a2d9bd9fef0f937c366
                bc6b0f2adc821c593dc430696a92a1a060 00000000e38cd27491d5a6ada8965ab82a6e24ff12                                        bf44e86020d576b9639c5aad9811b4130d1540cb105ac4e83e7031
2049       2974 00381f0fd78637963d99d5d57b4d4f     ef2f9aae81f4c30beab55c                     1DwhBMRQk9AsCB7aiuBwDF6Qz6HCU5qohk     e535d430c0d1e3fbda07
                                                                                                                                     047380391fff25038aa94e4fcc4290c7024f61a234e9debe1984c6f0
                079f68f8f657868bb66e0723bcbe214778 00000000ea632440f0d82612c132320fe0ac68c320                                        22421c093312f7c08c26f04199048464ed1dab6ecea49ff22e2f77cb
2050       2975 3f5ab54ab745581f4d5ef3cdca191b     468054c6cf836c4db50c85                     12pe29Qx3e2kTgygjcNZ3847nyDEL34rd8     a67c6d59d4feb752e4
                                                                                                                                     044c8087f49d1a85e9fa74bee85ed8435a59f971616224fc1609980
                1e94c2767758987bd734c2d03a9c37b5ac 000000002c7d06e470034ede0b49597c3743b1c717                                        41cce78c45d532cf3ff5210c1bf6bf7b5525364e2f7bae08611cad2e
2051       2976 55d2620442b93cc79f621383da7e49     ec1605f4a86cbb07647e08                     1EghdYxeE9Gp4Pks7SxFrckhCBW65TzGRo     e077aed608f45216267
                                                                                                                                     046928e474428012bd97fa72ad59316da1f4b41aed98bcac8d36a9
                b8c268bdfd3b6dc7da3cb0bd42f364c51e8 0000000093d886b022912d12fa6e21555ae43d1c5c                                       6bc20f2e62dbad5148e26f851707627d10b0bfbe9165894dd86f065
2052       2979 6f92efcdf49f6c2aae4e4ec6c8621       980083e44eff6195e1fef7                     1KBFqY9WaPJFx2G75JQ4QUYqPYwXftmVUF    c5fd6b55ebae90f3b75e9
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 116 of
                                                             913
       A                         B                                       C                                            D                                          E
                                                                                                                                     04cd2dc9f640870f4142665fd6a5da8b71f2ce8f495e542be35602d
                da46340a48dba313a98d0d3b5935edfcfa 00000000572d35219bf83f85f0d8a3e972df391ff75                                       901d17c92ce7b3a390df06f9e64e8651c7e63d7cf34e85dda9823c3
2053       2980 8d6d89ac3c82ab6baf2355cb53878f     c000ffff80455ef526abf                       1JPaPZUgBDarVeXwiKoF1gqnqv5coYHAgd    7765ddd90dbc98018d49
                                                                                                                                     044eaa577ae5a9e93bad347dd30e7f9aee7684e88a1fffe711ed405
                974c75a1329f7463718eaff91f480fe6383 00000000c8e5e14194fb10f3f4000368b750dde2d1                                       9379eea3908e2e1d8cc608a24f3666183d8b070fb44e54025c98cb1
2054       2981 a887b9df36dcbad4f8c96f82422d8       055cc4ffa29be0f875b9cf                     1GrcuJkj9t6ThNWJdB1amYFoMuwXSdgsPa    eecefcbd438df0a7b61f
                                                                                                                                     049ced3b1788b7d675416cab4f9944ca353655c10a5b1d177eddcb
                1b3028964beba2b0a0b945f0aa89ff09e8f 00000000b5726567b9bd085a532889faaaa0baa8c2                                       8e4c3c4c29d25174331f0eed63aa91f0f8fea485f978995c47a80bd7
2055       2982 241db046a68ca1f9813f6482d4f9a       69746353f2a484a1fde927                     1AjFd61Jtx8BPNfLnMPwpPmbGfFEfKAXjz    8a8ffe0dcd51d65cc69f
                                                                                                                                     0409a0ca0f927714ea67c26b5d8a382666d6cd2b69c5340390dd81
                3794f9fdcf8ea78174c85b3d945de9ccfb8 00000000c5c3b1bc0d890199113420a367920b20ab                                       d6007648cb4f9f2652f4e1e755dfbc887ef84f423906f921465eb564
2056       2983 5b90b8caebe32dcc1ec203e8ab2fa       98ed8f6a3d31c932241789                     1D3kshHWqCCmfgmzpoRLbixX5m3iBGsTvK    fe4c3df5bb6de2bd5bbd
                                                                                                                                     04b6b2351e4fb6743f71dd3d104757d92870f3e300cb2755624360
                21c07a30b783fcd1b2d856873aeb386b3d 0000000029eb62e606a4659c7149ba5936ef2e8a1e                                        9d57d1c2862a82d719cc3759bbbd5cb7ac0247796eb3aaba419d6fc
2057       2985 b82693a5763a06e77bbe9d47071621     32ea63099ace69a9228e2b                     19QVzh9WQs5WYuqgVXR5QqJqfWkfZpx19N     6ea68e7b6fb95bff1ee02
                                                                                                                                     04049456608cd68bd1f7b7971a14157140c1af9e8b746e45808b7fb
                f1003eb9a282ad3d761b995eea4682c369 000000004648220d30d699f150e358923678b878a6                                        ed6125c4d918e2eae98dc4a7da31c1d3c366e3b8e1223433cd226b
2058       2987 b1772fa1545469b7726036fc385049     800b5bfbe72119f9969447                     1Hg7pRkqrPZ374w9G4HzNSvQVXqii7NcQ1     684d4ac2a6a66f048df26
                                                                                                                                     04b3f86b715d7c440c4d5fd3215965cb1f6b1ad0cec7581435d0933
                d0b740435fcadb7fc01c2d411469fcf0ddd 00000000c6cb8dd2ab0f9a04b67feb0a177f88d427c                                      1793fc4c984c9265b2596e200512926278e54439cedd3cdaaba21b
2059       2991 513ce49acb394685d047a3057bded       a780a945a4954c54fd4e7                       178y6EGkK3f5NKYHZqK3kFvdQShwm1M3Hg   70db2f74ab376c05f58b8
                                                                                                                                     043a5f0b5e9a96be7529fd6f0fe05b9dc37fa645c2ca5a45fbe3cb04
                1ff965c969d9680a86a8af9abac77b3ed26 000000003ea8aead70be315fd1ff49ebb4a752fca9d                                      01f0682e41f6534bda44f40acb3a755254c5c4ab2306348b631d643
2060       2992 9deba576cdae690d969286e0ee297       0a4b54e52ef1f8df30f87                       13QYV29ARfDrQYVjvv92c53ZZkMkKQ8BdU   64384de81e7c3c1c28a
                                                                                                                                     04ed63abff809edfa5d441f8d1769a6dd30325ec2c6a1386b63f575
                229917bd80f2284dd7a22559749d2e3e4c 00000000f6a31af28cfe8839f21bf7111283bedb001                                       d18927c025411b0885b2b7f2f6c421d67be1927007b0ef2424d3bdb
2061       2994 dc8bc9fb96e4f1e4122fb6c1376ff9     373f206f86067303355bc                       1GStopTFhtzgig2AHQP28D5icCVAFLARxs    853f0b86a290ac833fa4
                                                                                                                                     0420fcc2ffac06a9430a2dabc65bf3adc2297f7583757d82dec8fc65
                dc57bd04bb76f31f23b434681e6fa845eb 00000000f7168274a3047ef33ba3ed9f9faa5e6acb8                                       0e41a5f71b5507b1ee4091345740a1b0ba59c431dfdab994664a85
2062       2996 06d912842b74bb33083dcd441f1956     90d9195a1e8be3bad8f18                       1GLJaJwMWkGwotJqXaEuTzGRzm2MR2Fuya    b659091d335ae29ec42c
                                                                                                                                     0487ee5644318735b3c5d1095bf013c3d43aadb5350dbd6ebc3253
                ab35e397b79c615b3c23baebcbf3b492ea 00000000ce0798f32548181acbb91e85ddaf67f44bc                                       521b0c0c4df2b4f342b73de07a6deb2da2f048bf9a84ba63191da21
2063       2997 2f7c89db27dc0841e3e87c96368c66     2cda454ea7f9ec5e891a8                       15EJgX5SviMw32w51bX8wacK7KvoGpdcQf    da711b5acf0af62b5a7af
                                                                                                                                     044a65c08177f3639f793b421b59bd7d6e207b9aa6de83f837cc653
                5432d309a89420cd743393621af857707c 0000000002b81b9c30e258956531af1b812dea3d3e                                        c8430ac701fbb2d7bc5e69cb2c0739518e2bf4d31c6905de937148d
2064       2998 740341ec35de2ded376023e5bf0aef     9aed28dbac8c9fec3f1554                     1HR2DvD3CoYQXdRk5kgCefxfiraFBrRnqj     3ff6999498b0442d7527
                                                                                                                                     042d0f0b5125504184319deedaee1b5ab70cac24311bc062cbf5e91
                1ab497c1cd367e115bf7a7c22c7f7ac8708 000000004a81b9aa469b11649996ecb0a452c16d11                                       d62ecb2eb13dc86f5e4bafe99a175c2659adf3440725e837eaed245
2065       3000 41d6c44a90214af12aed2258df97f       81e72f9f980850a1c5ecce                     1B2ZfYcB9PkhKXU8ZgSetKneqZ8oktpx8p    391d392896f6692bd17c
                                                                                                                                     041cbde50c916cee8ba77575f2be3501cc0d43ab9d0b7cb124a50b5
                773dd282e16dfad9df3ee495df34830341 00000000ee1d6b98d28b71c969d4bc8a20ee43a379                                        4175bf79eed5cfac77d9ee250b73cc952fe34585397b2875b8fe255
2066       3001 8bb9ddea0414a9bcd2eaeacf730c02     ce49547bcad30c606d8845                     1EwYMHkcud5tDKdHuJEPbvopxY7VXbjKfB     565474e1962dd33c8147
                                                                                                                                     04abd1f5c63e6396ab4fdf699866f385a13c217d5fa73b77bf3c3a4b
                00b719641fcc64ef30c4455ba2553bfe517 00000000b81b771a8a7bb38f8ff734c947c687d8825                                      a1551b818f2467d8614c0c67dd75d31c02cd35c6b9f47bd85c9aa0b
2067       3002 7811daffbae40406fef0e6a7ca4e6       c26a64141227cf11c7f6c                       1MRUHc23UhTKBva7FXwYS6agVoKeEfGdKK   fc1ba0916007da971c5
                                                                                                                                     040c9810fd4e1cb849de612ab2352a7c8450faea9b5cd25df5b3477
                ced72a764a4b55f2d9c59f971eb27b48e6 000000003c0189a438845b13551ce64dbf5840c937                                        c5c7018f531f4209458b1bd4124c3359962ca0c4b8aa45664b54ec7
2068       3003 e52b8d8b518f1fd754ec02759af562     5495ef0fdad0503de4feac                     1HvM7eHkVbrzQQ4A8KbjBSCJijfXjJB7zU     03993fd9f24669ff19c5
                                                                                                                                     047e4c7be0b551e39b04893b88fde544ee617f05438e3a9000d1f0
                1f08b95a63df51758cbe9cf65786a568ddd 00000000625d1042ec41ebe2215a9bc24fb66efb87                                       af53ddf99de1188f83cb06c01d56f3e0efe84fb1262dccea7cf16be0
2069       3005 d6184cb5a695606f153c3964b3ecb       301f31db890819f917bf17                     1JnyusV3fZhhx7ocbSn4NSdeLrjKfGeiE6    13e70dfb3304c96a9b42
                                                                                                                                     043a46b1db1717b700a452c184a73a555e59faf76f4ea377f4fca3af
                15d6978f9296ffac0e974e0d8f243518028 0000000022b5b4e8016c2518a4fa06d89472b8a6fb                                       aa6628892fa82db750eddda846ef10edfb10bae08b4038e4be5ebc
2070       3006 a5999dce4743a8c330db383994d04       4f97f82c67eb7b13147613                     13H1oUvjTK4q86ybrqpFjLYwuyDJA1s38J    38701350a946890d846c
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 117 of
                                                             913
       A                         B                                       C                                             D                                           E
                                                                                                                                      040ae5e73495ba6004d9aedd92075c722c06a8d09761d843767a26
                20efb581469ac153f4297a3f4cef9803838 0000000060ca21bb10f560e97aba228ccf5be2b0bd                                        b673c40a32900a08da1547a2b592a0d0bec627b2fe027d8115b80c
2071       3009 ffa27917d86687dcd9669f955805b       9da7caba42d57ac9b47066                     1EJFCsLs213EFJJHxowfT8YnobvtRtzZf3     6a59c79f4d340dae98364c
                                                                                                                                      04fa6a6be253c5ae1fced5d37bd96a7c3933bcb1b2b319fa4796916
                d56ea208967f70bbfb3e576c1601c8b8eb 00000000c9e9198636900eff14109b07f973871c12e                                        2714d5ffb6f82f8f7e4088dc6fcf51129f009648f2644a13d5ef64da3
2072       3011 64f84de7c6c5faac75f9b735f2e230     78d11e8a7ba1bae64f05b                       15zBfx61w32K3AvQXEKeSWfD1VaMgz2jfD     ad641ccfa3eb16ad5f
                                                                                                                                      0493bfe8f465c72f1d6a10b3e9a4cfb720f5ab43b62fba791c06f702
                386ec61f6598578dd5dc3a3f82134036f0d 0000000094bfee5e5359e8913c5cfb461282629dff5                                       d127e68a57d117399a5e9760ec3328dec6b521e2f1ec0875d45caa
2073       3012 edfb4e72c2c53b8828d8c2308cd3d       776bb17b3addd593e53ab                       17FosADHcz36gYNy8mrikwEUfwycguEFKg    7664086f49e08a1116fe
                                                                                                                                      0492d310e470d10b3249f093a8b0fd401b108de9ab943ffca40c77f
                b9fd39ddf820c133729e536730f11983a8 00000000b3f870834abddae4314818204529b780f8                                         89af790d58727a5ecdd6298f7039e69a690535040b36e13b0a3e47
2074       3013 649c2900c08ef13528d07bcdcddcab     33669157bb65b384d81621                     1Dyx8ke5U4jvaMwQ7vNjJZZ2ZfivhwpuNy      fbce89054be40c9b858ea
                                                                                                                                      0472025cfd8b1d3b1dfbad938326cf6a37e4dc5decb3267b186db26
                36bcff07794ecd8c64ad6058a577e67c271 00000000ad2ac991747dc80b656e8f4af4b3e104b1                                        87822c12a2984fddfd83ce633d76c524460d643f3abfb2c6102a026
2075       3015 eb0e704e911f143a361305df4bfda       311cae6af631740c644a8a                     1E7pjp25r4pwetbeuyddU41d4u8To6qTcK     dc69be8daf1363d1477b
                                                                                                                                      04ca41249e214acaa1a42f5ffcd51157b9ddaff89357f9fd47844ebe
                86eb6a5bfa8005797694c9727153d64bf7 00000000258f32cd44afd8e8d523eb8e778175ede7                                         348e056d6b2c03ac17f60d83c2e17e6f978ef4080cf2f0bcbd852a46
2076       3016 cd586c5456d59bd7af4263faaabeff     535ce07c9b64299f61175d                     18SSgvGRfVHVmuab5vfjWWHuehZFvgFTx8      be0561f534386ba96d
                                                                                                                                      04b9053556a9acda4789b0a582bc92b462f76e7d048392363a4489
                6d15cbc711b1a499b56292685b08e8e1ae 000000005f2f2e4c4e8ce832beb63b73cb5ceaaab61                                        cc74e407ac04db63d381aabc898a15107859d7d989b96fc0356a4ca
2077       3018 ee9b98334ce5a92938c0de29ab76d6     527f9b1eaae0221f72dbb                       1HToiHh1fnCJk2AKKm4VnLjL77Qhai4vko     6a75bebb5c5338143931b
                                                                                                                                      041889e41e3449bc2af97c7b104a4b1e189a2e3e39364585f9561e
                9ed9d69516105c997db3103cd5706f3872 00000000af213faaf56c36784a0a11050d7089c5e06                                        82c3f5cbe7c77edf570c0f2e1606afcb8777cf550f588bb9ae061c6e
2078       3019 84879ebd0936207f1b26907187dcef     a15940d6a856d108a6b1b                       12svmEM4Noo1cTUsfMRHWUpeE2FhfPsuzi     e7d822a2e74678b9a4fb
                                                                                                                                      046cb7e41ca8cdb6b5c4a103c0a60d27941b5504dc93927b08e652
                9e8e66ecc6e9b49072bdb79600e5741b81 00000000d9a05c3e4f3fa38316f615e1c3bfbe32b77                                        b7d11e74a1626ee1b91af4587ab75941411c2b670ceccc51a9fbd24
2079       3021 75d82191455ee364fc922a443923f2     3ac237ebc5e2597a5eed3                       12vMkdoueA7B3W3QcKX9RNkuTZobWvUWTX     f07e42922311b60ac812f
                                                                                                                                      04f46f202437ef542b4d4f93b0657e57919f73acc9caad1669501bfb
                a4cca40f736bc5888ad41afb7003103cfe0 00000000fab5fc2278a9224c4c0905b6159f6e28f0d                                       30abee6bfe17a5260efc57b704dc0ad0bfa8be3bb26f36080ff5bcb3
2080       3022 073187a98700589bf44600618f5af       7c43437f1eea18fb4368a                       1Bk4oZkBUGzMCwmiM2a1tXZohQ93BXQnZj    8129398fa06b392cf7
                                                                                                                                      04a39d2c525a9bc8dc984d5d5ee9423af84f21d8eb2a0d58633c786
                3cc15a186fd047f9191559c8fd3ec6f041c 00000000956918d60ba336d469e04e79113091f0c9                                        f0291b715b1e5f6fcf79d1e1a0d39dd1c5185269b211f356b5fe3af3
2081       3024 a0811cc4512631482895ff999096a       bb465101c4c7e5d03d7d6c                     1JNqMB6iAwhQE3XY7N1cCtqU6swZ5H7uqB     3af158a62720be8dcf8
                                                                                                                                      048ec0ae12a3b5853436a2c3adecfe36f4fa09b7edda7d4ee96f054
                9ae3d8de7ed8f1dd275c9740caaa1f99b7 00000000963ac3e467d8d41ab5525a2c57f21b7997                                         e74ff7683c18e8c27b610eff7836e1416b3e8748bc0cc5b1c079f508
2082       3025 6e7a062a7881eb23897d59b70b533c     7e1380d01dfd1652a5d5d4                     1FnuSoHyB4Jfn7gpbSuzvoomR6roH2PKks      147cf018c04fdabf43e
                                                                                                                                      0466e6b32852a3fec87db2ceeef76b23c672b436bd73ef7c8c7bc2a
                dc8279d2e1a8c048e65f7c539a43b4946e 00000000421803952da632bac717866599153b4ab                                          ba41427f6de657ae1abcd56ff3b049e210a181486b626cd036b075c
2083       3026 9a5308d87db824f1ac156b2051a498     08e6ea302ee8b16206ec55d                   1EP9YqBzRE9YPcr3sdPpRa37VeMZZSm12M       df6f8488e6fb4670cd79
                                                                                                                                      0449a1318c0887ef59209ff581b62a2aa3bf467f76a0d64965f84df5
                2a7750fee89e1b782c935d5d3de7d7c712 0000000097a84662b678aa8767613c4b3f13003d0e                                         e4f0b4f9e3217c0f8fb140bbe488fd818cddd77fdbdf8b497bec6040
2084       3027 a38454b0b534a86f2b33de65902b86     0bcf0819c2fe1a79eb1974                     1KqYMG4Mzdy3z7bmNN2zpEyyFNLWum7MSB      ef208ffa18533551d3
                                                                                                                                      04c90a1e224f09785371b4c294c5f752560df61ae0feec783998ef1b
                85e62c80cf30a13f3729803029e0e68e17 00000000ebb5c787dc062f35b25915e00b89ee2f49                                         2290f2c987101e7123c3a7f162ea6bc4294a8f4b5eeb00e9a1abe44
2085       3029 0f2321d7a948eec597c4725014547c     9767592828c9fdb11c092e                     1KcwrdVSgYG6vbZfr7sb7sf5v2Pbcjt1YG      cc5e4e2af43093488a5
                                                                                                                                      04e73602b8337c1bb6b0a80049f485813b9efea2dd378c75bd8e61
                e6f8873be09fde768e98fd19e1c7b74af8e 00000000b7b927177c9fadc4a393e12a0b05aa71d6                                        9da4ba5f52c917abab7760b9f6dcd97280bde1867912294bacbff86
2086       3030 e1573978ecf4d316e7091eaece3e8       6cd8db2ade5e86e6e0fc8a                     181C1CdGWXig1TftnWd1LKDU2QC1Z659TG     7054aad7cc2829163485d
                                                                                                                                      048fe8f713c5324496910376897e577cefd31097ad8a85dded8079e
                de58f5bcf2ce7240749a85162c1fc4f27df9 000000003cfe3e2403cc46de7c6c3e20221786af4f4                                      07af1910e292fba26be7c5f1135183ceda6ad41a265bff7d2ac25aca
2087       3033 033b7cca8d661816aad6762347ca         577da48225bbb539b5d5e                       1JfkGF2uWbGikrUeMXZQ4eBEDnovwANV2T   56e9f1c8fb791594859
                                                                                                                                      04b839c959f777cff70972e4340846f26362be4c251224fe85b0697
                cbada082921da5e150ebf56865f48dd560 000000003325a43f430be1376119060c42b9fc8842                                         46904c9411cf458d69af77d27b7faccf477e103314c97bc9289abb88
2088       3037 b675cb5892c3771fd4af71326d06f4     3249c80cfdff1ba19d4319                     13eaeorCx76ZgmpUGEVf6b3LH2gCnUtUiq      de45ce2e7b5c101c029
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 118 of
                                                             913
       A                         B                                       C                                              D                                       E
                                                                                                                                    04269bdad53616a43bc8a888accd1d692f784f8b9338f3849fedc94
                1d62a7781f20b80455ac6931a77cbc3940 0000000041eb952c8fb526dd78d604b07e74fad9bf                                       bc1260d6d6036c6c690af3dbcdb8be18421b9288f2f5d6cb49ce5a2
2089       3039 44f97de5501cab539fb355c0d50c3c     2087f3184e0e8bc73a6dc5                     1NTXgVJvVVkArRaVbWHDWppGAyzwk8Uxr5    40336c4ae23259e136fe
                                                                                                                                    0436151b0bef46402b1df4164840b0f129b20b24e0f4fcdc895a289
                1f379c543833990183a642fe4a91c2041b 00000000d49db14e5c9db263bbc5989f3eb4cbbbcf7                                      bdc8894339d0f01f863ea97c6643cb66c0dd48281eec9f32d8c5cd9
2090       3040 0351a8a944060595fefb4e224c3d15     ae8443d174f18a80a00fe                       1Nv79oqjKsRSZeGbp4Ggv7B8uRgfELDxc7   0728509371b1583020c3
                                                                                                                                    04f7ae068964ccc6ff8157ab2a6f82785de25adabddb9f6ef0527f45
                85acad1623755bde95b3ba66e85769a49 00000000dc3d517468456d8c7be9c3a4e272d93ddb                                        c7521db7d124fc23edbcfaa1d140d522f0ef29bfe784c0c1a4bc4164
2091       3041 3e8c43c07d10ea8d4b89b91cfc8bbb3   da96e6afca523d5937b8e1                     1E7ohZczYgQ2pVzRpYEGprRUaHL1Gis9pT     adc153dbbe97f1c026
                                                                                                                                    04db284dbb6b337798f2a2f45e84c4d77bc012f28f0e6c9280f1dbef
                2f7ee38af695c70bdb43b33048e87fe589 00000000b737d259bd94e4eb445296436f3c8681ed                                       55d2d998296b2796c29966178926485314cc91776b54dd824188ea
2092       3045 27d0c36c6dcec0cf73c8b08d31a49f     d6365aa20fba896b13da0b                     18sWd1syK8xX3YmrWZG9mktTscwdC8Nf7N    86b05e8807da50dc4d29
                                                                                                                                    0494da1ae80ac0b76e0fca0951e402fab1677211b7162c13110ff63
                8254ebbfe26decf6259e384ed95f1e5b0d 000000007e11d94606724ebe109107da23c175c3bb                                       a7908f26cec509e754dc46ef30ca0d2b0ea10c85a49985d9a36f266
2093       3047 bfe1cd4cf9a52866390997b82f3a34     383c38885f49a92c4b36c2                     1BCYRQJ3XRedFVj2Hu2UQWDYkwLoV47qr     b5089c3586de056834a4
                                                                                                                                    0447258901e22ddbc6833dae5413d82ea1b3457d433a0c29749e33
                800e2a734dc053d1ad2b33e665171a663c 00000000c0b5300ab3f48f768ccbea253d86dd8949                                       da11d53ecabc3a3e50f1a27377ccd8f37050c1b6d83792013f94446
2094       3049 1c9b7aa68db4c9dca8fa8a1e1649a3     52ce048272787deb5bc2d9                     15Uh37TmmV4HP458JYJfjYhyQrc8GEaThA    ca3e64a990ece4a0c1b76
                                                                                                                                    047104fac26004e5196538b7c403639b570abaff5aa609b973dbbff
                aef2ca1217ba3eb0756ff84764f9a4de915 00000000e6db66070661bcefe01e5b80626de9af28                                      0616d0c5d7a0ba8c38fa19806254454fcd65f0468674d8bbb2de613
2095       3050 2af24f93668c422aee71577ba3601       ed13c2786a9e5cb779d1d9                     1nh8DUo5Ke9uWquLJeurBT3ER5atVAhG2    88d145ba25ebf6e2bee9
                                                                                                                                    047f09719ac3e525e601379b379ab546513cfc140a1c0c8182b42b6
                2d77d3c9d1133aa2215704584ee2ceba93 00000000129eaacfb9262cc58a77ab961eb05f2840                                       db10aa9d266d0f5181843af9b7b54cf9135ee71d3caf247795ff1d8f
2096       3051 0cd4ecc65849d52021e6555e7fdca1     dd5629e163f465fabaf528                     1FJLTByzBsK44WqLyKgTtLNGnNsBj7ScWW    1df7dcf4761c377dc02
                                                                                                                                    045be9495f985532685c6827f0fdd29c14d2acab5d98e0b7ab2fc04
                b3bc96c1ff366adced3aecb25bbc92417e6 0000000077748127087216f283a991031dafaaa521                                      54d8116660df4f004e3352699549e2fd411fa2017cc9093a0d0b57b
2097       3052 338efb52fd0d1b11e48b60f87cc5e       061cdfa5ac11f75c6088f4                     1ziXjVFVksqkhpEkv7gbcHC5FistfgiYd    c4abb550b2b2d99e9448
                                                                                                                                    04567bbae6698eb73bc1aa6f3f1ba4a9a9fcec2307f904bce9f18ebb
                b4b896709f17784154057107556e6894a8 000000005768713cb899beee95c08ab0e134862160                                       6e0a7cc6dfb46c5abc7cb3c812ac2c1beb5e479713d165e48538054
2098       3054 3d4b9037454cb93c913897c2869fe5     36fedee1df38361d65d230                     1MGU4A82CGytVTSLe3cQxjs1tzd6S1UkRy    d538add3983c6a5ebf2
                                                                                                                                    046dfc8f0cebff505153248a13436989820226a3c9a905a1f457b85
                ee7b933d21e365e20c7c40a8822f7798f8 00000000221479d3c5d717c545f388cc3ee08abc7fa                                      a458228ed147fd14af26e54c1aa1880b459815f201a2c8101ba6d4f
2099       3057 1b05f46f0739862e0116507439dfe9     c0bffffbdf3c049cb244d                       1BaDDccHjkZPqyGh4VQJAniv2M6KwJVwoN   5808dc14135596247ff8
                                                                                                                                    04733a9b4d5c5557a94c8dae4198ecb913197720b1832a12b2d200
                0f13a00656744eb85e56991c3a429d03df 00000000ed8f29434b37d0728fccb20680b739bfa82                                      e2c25e50f515897fdcf4e9fcfb95e255773f50d434f5755a0abf8ba9
2100       3060 bedefff897546c61224f0cc44d30ab     defb5fabe4a7226e769e4                       1Ki1QyyZQnMLT7JJkgptK97D26jPQnsuGJ   631573a35a19ee116ca0
                                                                                                                                    045e259be1dbdc2b64096b58836fff1903e2d8a5bd7b2390af378d9
                20873d26bc23b31491cb97e05add763788 0000000024769204efc5142a8376e14458d923a23c                                       e84930ac3774e1d4170415d99a30397395bfba613334dc4970afeb
2101       3062 a4356491abf2da224680bde29181ef     d15bb43b38975617803f6e                     1LqP5FvrLwdTyH3tn9uuyZPrhRAus2NtCT    77309fe03d74fab77e30a
                                                                                                                                    04284d0efa467e7467487f5aa7b73cc6625eaac2cd21f4e85ad40b4
                e4df743390b51d56be830324224f9f466d 0000000078b8ab566d23a6a4a23de549c1a2881f3f                                       d0a058602564fcbffd0917c4f9163241d143bde2f509323f2750a2d8
2102       3063 37bf4e0c7a8cce96b6835cd382aed4     6e34d9ddb14fd0d33a706a                     17nbApcSFihd3ipMVmAoCzJVWCY2fFJh6t    26a1fff4e96c46715d3
                                                                                                                                    04ce8f7c00282f0a697dad147adedf4660d0af1e9575024140a1d33
                2575c837c437dfd85823e5e7dad8e0adcf 00000000045d342e3048127de12cbeaf890f83f7ba                                       6c61ec18b03785fd6c17e677595e8379cc268ecec1cc5601aeeb44b
2103       3064 a1d2181078f3c4b9f4b9305d3f0401     bb08836a36f8a720f1fe27                     1Pc4gCmYnTFnCnLmD1vma5yonqHHrRLuh3    67d080cdeb0e1e432ad3
                                                                                                                                    049ed7e756c1775b49876cc36efa337c1ed5d84c2e845999c2dbf07
                a3a174a3d998e7cc34ba68db7edb5b14a7 0000000037c50c38f580c653a41626326789b519c5                                       cdafe782ff98be6773e2c1dc65f77c4902c46c4ca5e76af0887dda33
2104       3065 feaab140ef0626b50ffe44a9bf8b95     7248b2d8d2315222d6084b                     17kSkYh5vBrQzpzEu73GzaCtDja12vHnKp    35566861e9ac8f082b2
                                                                                                                                    043b7f76b6f636d1de5a3e79448e24cf5232291ad5f63fdd3b523d6
                8b47a9f5b694e1fcbc2d675badd3e730dc 000000007b308f42e27972faa8cfbdf1c9162f47009                                      11613aa1dc3ab2672b8e0bf7e20a8302d46ebef6170b23a763bd7d
2105       3067 d3bb49b852d05e03e3e25a0e506f9c     5346450ca0246ba19e185                       15x6SaJtprgDFrSj3p1GBmvZR36gkH17eS   f4e06673e3a1669dbd226
                                                                                                                                    04c94d056dc55acbd5b9a348d7ff67d12f53b6710f7d6ac6302a8a0
                2a877b7f8a45daafb3f8656845a5b5a19a 0000000090a824325eb9cf4106e1b1972881aa1a82                                       93ad9b1df0f94f90930c8959c70f77a06b423d7f918664511e5f00be
2106       3068 047492cead5054bdd6f6048d9bdff5     2384bb9a78e812e16cbced                     148bomfGUCH5M4gaEALzxqGHi8fVzZKDYu    3d313e61d99ff57af94
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 119 of
                                                            913
       A                        B                                       C                                            D                                          E
                                                                                                                                    0453463b350d4d6183312d3067e0d15ede03bb223286188ee804e
                b40778b8d61394d635b7fd8005ad755443 000000003e3f906f35b88dcf209aa9678511c09ddfb                                      b14d8cb94e3b336cce65a7b8cfe2062db53114077e4cab0c51214b5
2107       3070 7861816d4d520b326d4e8a5ec25fa8     f966b32603d46fb8ebad1                       16mNsc4yvbrSqQMCQMRT93CbFYPDts2Hx3   878c9b4dbe660942bc0893
                                                                                                                                    04f79249aadeebc0fe32101b9636be4f9abcdb18460baec74fa6316
                a1e6417e97cec2c097217258156aa20226 000000002a871d6e5cd6d89b551dbc96d992637000                                       6bb3e9fa0835928045b3edefa77a42cd7229d7993a6af27049882d
2108       3072 ab89ac71fbab9e5b0b69f60acc118a     bb02ba10140e41bf06ae19                     1ABkrL8i3eg4LMEDW6HegSERCHmxg6t1qn    406509a82ebf0db1ca5bb
                                                                                                                                    0491810c7e59098fb19333aea599b6b3fee27117a6fde6abdf12373
                8a44447762d2fe4b11e59f51798506da52 0000000046a4798ecce0245d7cadb0cf8576394615                                       3bf7f1e85e227221a859a5c96f18b20ed2b2fac99379b7567d160db
2109       3074 81a3e381d684dd5c006fd80070de4f     82a7cebaffb064f7897012                     17vi7Y3RQmz9wjVvafbsUvCFLN85P4uZxu    94ac4a9311c52d55881f
                                                                                                                                    043a05474b03cd928e0793399d1bd2bbe504f845c72882b172d0f4
                9e465bdca5f7e88170fd7b9285bbad81ef 00000000135d526c5e8aaf9925bc6f523195862e18                                       b8c2a9fa3f32dd42745c5c240c8a4c0f2ef90868f978e6e9c4be6fc0
2110       3075 9c5b11705ce747a2d2bfbd3c6f0528     de359c4db66e39f01fbed0                     1M2WHy3AGhUV2XX4DpP3NtP7FSbMBqxFc5    7941ed74689016e0a836
                                                                                                                                    042e4a588d0be7375f3ee6f435cf8f1a822dcc918c6f84ddbbc1a112
                89c5f204d0b5a7c0c995997ac61fba6a75b 0000000048bdd6234a18dd0a752de2ec2b6000a6d                                       f7ec5b82a298999fa55a7db1252fbe9c987500d1d0e86d6f56b54f0
2111       3079 9755595e57210884a3b8862fb5cc2       51be07db45b33b6441b0e9d                   17v5SerUxH3ddrsduaF9MdCTxCW9MPg2P     92a7216d3491fa99402
                                                                                                                                    045585bf384adede13d45cf5ab9ce233fa96612e81f3e00160ea96c
                c09a95a7165bfbbbbc80af91645cc91c13c 00000000ea07f354aaf01517b170749d7f8e70732d                                      548ab026ec3e090af662744996a40a9a25732418c737aa91af305f6
2112       3080 42a162b5454e1fa0ef0818be7443c       1f5edf0299232532f04932                     187h6MkdSXun38a8BZGtB1NEZTjudeqotQ   1e94f532478c1bfa49e2
                                                                                                                                    047ec7d2b87aaf6e9df871b232f6bcff4543863dff5c4f7f514f069e0
                db06e3954224136cf4871c04c0c962a91f6 00000000a0a3ceb93d4e40056addafae7fe7682ab6                                      3e7e5088288885957c8f7189314466c486eb1efa14ac7600792c4f7
2113       3082 e06b18cda3515c5f0d182f3281682       1f78ba65b2c9a76fe02b78                     17wbvXuMrQ8gFrdPFVbqt37FKAVfhs8CYq   a1b33bdbb04be376d1
                                                                                                                                    045a792ad068fd18e363ae4f2aa2f0d8570c604ad05fcae88f49bcb
                3a491ac788effc48b8e6fc8c8a28de6810e 00000000874d2d7346e90547a739390e5be3e7cfd3                                      53afda8b5e942539afdc571a85b98d0bab3898bd8c3bcb8ba36c293
2114       3083 bec50d1c9a2c4b52df36352033cf8       67d0ee5f4ab515f89428d3                     1LYNJqcYEK9nEXBp9r9rLd7vB6rMv3vpE4   2b4cd612da10275add59
                                                                                                                                    0467c509abb1b54dbaa0f4eea1c959fc5356f5a5522cd9c6c145c6a
                f3864a5ce36b088fe8ddf2c586603d3f51f 0000000097ae206cfe8db5a04816e5803bbfe58e3d                                      0509fb96481fd66fd563400f59837842c2d8373c034a1ed28bad4b1
2115       3084 8ba233dfe944a0870d48b0637fe02       400d4d1bb8994deac61707                     15Lb3eLETYiZFzmCoorqqoQJEYPcXrYxRV   c30c096b0adc1d6e4dcb
                                                                                                                                    047a1fdac5db6a1535a6e3d624d7a2d76a4002371a050008ed4602
                56e8bdbf6ee3711ea964dc73e3d5b456a4 00000000108a0cd17dd40745752768b9647d80581                                        39c7db19530eb257d98658b1dc21948bdbd187cecb130d80ade591
2116       3085 3a77f7a8d12e2b082e5b5746ab306d     d861602a7fa4dc5e0ac6a1a                   19qvywBvYz2gMrZG3Qy1sYBvnTDbQzgAqh     e03c4ebe81790c97ba8946
                                                                                                                                    04f249f234e6cbff6710b31171464b0a36b983fb1595cdc2b69331a
                8ab019bac918b56737145b5505736339fd 00000000cbef185e083d66765bd78e563c3b50bd11                                       36b7b8d0961f25ed97955e79e0ac2f48ca7355e5b736f4ffa80792b
2117       3086 d10dba20bb76bbba2c56848808ffaa     2ca078d500c2292ab7f776                     15puXBDUaEYPSJwtcd5anUqg7Fs4nMeMVk    91b9c8bf59da88e5ac9f
                                                                                                                                    04a63db176c17d7deb904bcb2903d1d09659d1ab05329b921f8dc5
                33120303497d540be1a0824583ea3d5d4 0000000000f2a226a43a012b50da8cad09c1cec438                                        a75e2a214beb8d1f6ea3080e5ab622682bcae022e81237caeafa7b
2118       3087 42603df5d6ff48b56906c58ae96cfcc   34d14681efa9974e623b85                     1P31Yp4rEuX2EDKLoUfKM2kwR7e7CwEvYU     28ff9027cecb6db0803811
                                                                                                                                    04af4a6c423a3086cc756535613f91e79747f847ad139b8e6c3eaec
                2286e8fdfdaf65a6f94811d0be2460e051a 000000001c66cf28e4186b2240492bee3c63a2e71a                                      ee1b65600aab65b7378b5ac498e0e90a89216d41140d453051094
2119       3088 fd55db7346636b31523ee8a5bad04       d2deef034b76366f6143de                     15V6nBzgw1JLVaaftqvarFLa9hWU24HAiN   ebc24d47e5da84c52eba2a
                                                                                                                                    04029eb3ff3da53b0a34b1f310f731290947da1053ac0d011376894
                5343f856661760ece7dd9ecb30a59124c1 000000006b9689a5d2eb6da05a901a2e197738c05                                        191a5e5b4562f0d12c0dd5d28f0a68af792248ebe5c3c29aeeb221c
2120       3090 5b2f95d7db46b0a5b403483199133e     09b570151263736f0b29e03                   18xu1Xu1B9nh8RxHVWDeywvnk4ED9Hg9cH     6f77c1e5cf7f1e79d6a6
                                                                                                                                    04990a14d8f025cd91ca6c43c4a8238a535ff0ffb987b4eec88e2f7d
                77ace1d1201088b56232cac32575b6e34a 0000000086297b5867c36c29a525c33717be5ccd4e                                       15c7329972508f0d0c71f288e79c3af74aaa14ef2c36541a466ef60e
2121       3092 9a376fcd885758e36d3c19933ce1de     cc1dd85f71dd28b22dfd0c                     1CHpLQjjQJM6WWz7UM84obz35kbE5NB8EZ    60c3a2bb3346ea04bf
                                                                                                                                    0425a832ef968e8aa49aa9e770d051bfd8345d6e2827f4fc7a0bff6
                9e766921d3f32b6f09e25119ba46b6589d 00000000bd597f760d80147a29f1b59af24971b774                                       0a79d6ec81237ed39b9873e08c9229a674c28e9b371533ce05e56d
2122       3093 d0c5babc54ca8c0e750c273dc653aa     31683c1f01ff6b7b1e30bb                     1DreugfPTgrVCwZZRgcozHpN2vm5HNKiwL    69bc5077d354f177d53db
                                                                                                                                    040d22d242d3905e40df0f138275eeb95d4658c55d9141533ae938
                0cb1e63c9a64015f69863074003286c9a1 00000000f5e5e1b325b5a1b27c0cc3f13d52e33ffb5                                      08a2c0f56bff2b72e52c22fdc55126add20cb476c7c8efb6d01e6e70
2123       3096 8330f49ac0f6b80eb8395c24cd6a05     13ace2cccc68291b01740                       1DCADJPcNa133m79TCPFDECSYgHZdoJXUA   f1cf01fbdb017904120b
                                                                                                                                    04d427dda539b6900a7cdade04ad7275ae64e046f956ee25473c2e
                67c203166dbdbb3019bacd54a5a32727db 000000009a2300cca22db628c1dbfdc2755b3c51e7                                       7310246249fd0c2f96a8eb507610b155cb00142f3e54446955855ea
2124       3097 b84d3ec3cb0480332ac6ef090ac67d     13357ceff6e838049f670c                     1MWyKn3rBXFpovsgpEdNw9jK9w619fVym3    7de2d80bb518b726f9fe7
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 120 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                     04443c66164e535199bca187124ed8495194d034825bb743b40ca7
                3a145042ab4c8ee0bb7d18d574e067a73 00000000bcdc52e18ad52bf541ac25122cbab181feb                                        f8c8ec06b7e110cba82caef8e109b4a2a77b33cc81029ffd2a812629
2125       3099 846273aef42143ab80c960a21199ae3   8ddfba2b47674f5183e91                       1Ji26EMeUzGj8Y6525c6vtGGktPUJQk7sv     ac960bde21eecb3c44ca
                                                                                                                                     046d5bdb1726efb867eee9c0d97c909e79d1e3aed660abb67785eb
                71bd6c90a0708d0693372ef06deb0bcff95 000000005a83151304f6be998d66d53d4e68425595                                       36557e59a6be3e5f8ea6bd9ab59aa53d825ea38b643928eac8951c
2126       3101 ec619c05bc17a532e880b772832ce       5d352e85a65e7020801738                     1ctA66V7xkxSBHCTEhVyLqGhV47VyUTUp     d165522daea906dfad0673
                                                                                                                                     047359d2ea844b8a33a099aa7e4ae74d8376801ec633ee07b9246
                9c91e4aab8e7cc95b67a4c16a207d8fc54 00000000de4e9e30d87758af6afab71f26ab732cea                                        83e52e4ea8150389952ab10590b40924499e0ed278e89ba053f87b
2127       3102 616bb768473333d1a1bbf12ae2f927     8bb5f36a927253ea44c944                     17dDtsPyFzxFZVHeUj5EG5qNJbnKzukC8f     cfe0f4754573e3acb9ace5c
                                                                                                                                     04420bbe98551ea7d4d110ec92049975695775a722f055177fd3fd
                1cfbe464f6225dccdb1e1ddb701a68a0e7 00000000a2381ea41f749c4242e3e55d4e8f4477f9                                        86c04c43bf045541a756c21146c72f8e1a8e5b16e5c1b5839a65c1e
2128       3104 5e98ff2d6ebbfded3be421770cfaa4     ba83cb3ade3a234f86b365                     1EnHu6CQk8wM4o8LYAeKA5umMVajtn7wrJ     e566fb805ae4bb756500d
                                                                                                                                     0442e3ff02fe483f6e9499debb44987b72f6c301261d5840df98d6c2
                58051f27bd7ab3a532a4efd8f734ea9d13 00000000728d8d5a898b120f1538dc68e4df44fe48                                        26722c392e9cba2241f4810253c0f96e22dc17a07cbc46cdbd0018d
2129       3105 bdcece56e406ac2c3fa109c1e49aee     6cc91e6a172b65a75aeb04                     1BftzYtAyU4SogRNJgdrYw177k6PxBKKjE     d1825377b5874abde9f
                                                                                                                                     04b4b347d1b47a7e05e06abcd004c9521e57e968259348e95f44e7
                7b3ad068cd16aca1863d752af1bb2ca07d 000000006d7aa7b2a57502a9fdf8df7781011c7413                                        b06c3270d8a6d1f464f01c00c9fc4ecd0ef10bf75231eacae26d18d9
2130       3107 6e25abfc956bc76e4e37016e7f2774     8372c16233b21d80be0e17                     1PJLcnqJ5unnPdvshC17yqqcpHtYRzVcoY     0eefc53f2656821df89f
                                                                                                                                     04f66fd90af748d9df0a9f58ef63f3d66d30eb04bfd39d3ccc0e909a
                0fc0f3b9e8e89adf764a1755091d976da6 000000001e146282060620f817e7665d9a815b2ea9                                        55035456ff6f03b16ee14da31bfdc35989c29bd42bc31c3e88a0d32
2131       3109 b20bc014d0ef153132bfdd5651c3ad     55d1de5e0cc7061592ee2b                     18kbC5WJLMkUrc7VZqVwdTRo64mWGhMXC      a3ec146e17a296f9828
                                                                                                                                     04b15c3a51f85fc04fe64919e8265f3d618f2153cf86d17bdaa4ac1f
                4657f3c95a389dd4f5ab29376a64429f06 00000000d36383f2c2fc24f6fd45b48dc171da5d5c6f                                      5416dfa93e0735a2c7f5736d8f79c15ca8ba58acbe331fe6293903a
2132       3112 41fa7befcf36b6fe6b8e671cb7c51c     285a43ea637b2f235acb                         19d5YCE9pLzPxo2nPmKaBm3AoSESv2ii75   1051b6e281840c170ce
                                                                                                                                     049eada8fab6e50ad1deedf02f4c577a0b4a94be05c8a183e8e2c7b
                3e8766dfa4ce752a29f265729ceceba1a7 000000001041a6f4076d4f5b0cc6d4a78028dce771                                        ebdce2e84ba2ebf3dc084d3351735ce6394a5a5714564fba64c3cbb
2133       3113 bd2fafcc9a4ec34976747676911d43     1b0df42daa08703ace9427                     1BA9kB6yXfYoej8BVig2a5T3SCvpiG1Tzo     e88357ffdd4cacd2fbd1
                                                                                                                                     0423da884a244f69d11c78780bec5ce248575db2bd824ed8a09df8
                a3aaa9493384eb9086a514e7e9351bc78 0000000099d8c3452d0cf0c66a72d143ad09360e80                                         4e5209063dcebeab7bedbedfc3eec3f19cb9b09067311698119e9ad
2134       3114 d1723dd3e8d0af7a0522380d305dbca   ea3ee20cef58ced2b703ae                     15oY7ANFUE8ngFFDdjBDYgN64MLZT5hT4k      12cf1d8bdde5a44717690
                                                                                                                                     046073cf8ea1e884fa0c999c4973491aa910aff12c5f5526b5c93ac9
                adbacb65585eca52f42d72924066df1be5 000000002e81c7595323fbc6335ec0563ae386453d                                        e8d9315b88410f7a4740dbde6e452e367c15988814948792e745c3
2135       3115 ac59aec814b711db6de3653bb2ddc3     b47d7a308488dcb272aa3b                     1C9HisepNdshHcuFYuRz7CCdshaBcmZLen     80b72efb90d59afb2b98
                                                                                                                                     041c0e13340d19e125f131b1bd32445a88cda8b872757e2a574d33
                8a02b86f20789e3766792be837c3aac6ce 00000000921ac50edf3fb0fa9e18cc12cd547df29fd5                                      03ac738ed81b4d6c5731585f1d78ae9111637c70a8d1a9f74e6ab3
2136       3118 2c055a14c3bb9c71eddbc69f03ac78     bf1ecd7332b63875a2d9                         1G7YDLgttryfYfoDw21DjzqZZWLz21cC97   dc762963304f9c7a54f45b
                                                                                                                                     04de303f5077804b46d45b52b751f1a5fc79699553942980f2294c8
                1657f65d02518296efaffbcea6e4dee0aa6 0000000045cc047eac436ffc773d8668499d01607be                                      4ea8ccb3f9527f9b4d2476ab52ece7451d20f4c22d26762f2d422ee
2137       3120 b94923091e51b4c208a42f6739ba3       ba2a3a1ffec8d02662e9b                       19QS81VwPjQ3YFm6ghjdLbtpS3XkVKPhMN   51303f3d8e9006d4b348
                                                                                                                                     044665921b0a8f761106f8437ee38d6eced7aa59e1597f84954494
                cd8f632f5427f472450f2ff8a1830e57261 0000000035acca84ef491b90f5b5c78e1528b99896                                       0132151f98f0a2be233beb19bfb66e179474154f1981f6fecb7534d
2138       3122 64b27054f9d683ae7ec4c2361bca6       0cccf0224a487bf93f9d11                     19MKH6f5u6Uay4QYonQU5sFyC3A4j6ppuL    62fc6f61333fa1ec8a90b
                                                                                                                                     046f87d909aa1a146f3c044c9b2e438de92e464616078c3686ba5f3
                97f69295550e2d3797590d9ea03221aaa6 0000000029a1e642fb3e9952470057572f98bc4fee                                        0aafdabe8445fb120baf017050b0cb79a8844d37b3330b2d16c1d47
2139       3123 c65a8f8bf31cf6d75199520c7ad4a5     579fd78aef3e5c01cfce96                     19mS7V7vZQEH3shabrHCPsXc7jeEpaUR59     d69512d283418190efab
                                                                                                                                     046a679f001a47e61b245cf6730846404839461dff98af1da75f601
                72a8c5f982328be31523c0c210f4133a43 000000008dc260f97887c1c39d1b7bc49261d5f23a4                                       e73be314668359a3f6cdf192cc8295f4c645195913a10cf86f1a8796
2140       3127 8426e866ee1016f50dd081493e8270     eb5f9fa0c3cf552d3a9af                       1NK1aArNWwmhJf9P3iTxQKJ9Lsbcuwzg1a    ec9175fbf54a0ccaf82
                                                                                                                                     048d73efda1a87008a3d0079bc0faefdc06708b36cf94186cef3e471
                84231038898d61916f15e57ace3601a181 000000000c4ed029a5b413fc571ab2eae0d261ea61                                        15774d0280f9ce66f3e0c392d49a9fef8581a653c14c4b682f3d7aa3
2141       3129 90f45104dc6318b64223999526aeec     64b2ddbf520aa78abfa8c1                     14fihvngoYjEFhz9w9SP7NP38xAuVygkYH     c5bd162396f74dbe60
                                                                                                                                     04ac96e09b8d7e5ba4b5b09fec4413cdb2615306774c76f0934f37c
                70d5954a6658c054bfdb5fecb354b418b9 00000000a8491571ffbbcf4dde1b50badf32c54ff588                                      6fc504ef48a9804dc03b5e794ddabe746f746a25987e569597f1985
2142       3130 069d9c0b08fda3fdbd64d491a811f4     4d3dca4fca3fd9067a12                         1PFbCL3wVuAsBJVitA7nN5aXVtz1HirgGt   c256f5484b316404a027
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 121 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04b3f4d58ccacff7fa619ddcb06df3bab2ff87fe2ae02a10750492ba0
                31176f8d969e2f5f26882ff3eabeeed283f 000000003b4f4c304e80a5fbdbaf200ae4a910bd54                                        8c1af7b0af8b73b487a56c7543d54aad497299cddf41f4deff4cd865
2143       3131 9b56b7b8b478e45d3414d766fe6a8       32aae07ea0cf45e03b76a3                     16M37YbL2zFSc3qQkthMSx5jJiYzY2VAJR     ec05be51a12668008
                                                                                                                                      04a55e00ab5e68db28c32f623109848be8281c9f10f21a8a9716811
                7560230d30c6e30d4894d79f36fa01abec 00000000c7d607d0e612e4c1328d8912055b561a44                                         853e5d08df62c10e117fc0e4123a41680503bbcb5eb5433fb39d955
2144       3133 5bbae44272848df7660f6651f44d58     8a580d83afa9ca01ad5239                     196qttihScrcF5LHgMj4pz88Wnooq5aVQ       fe0a5d2a35ed4003b65b
                                                                                                                                      04b6f7f6fdc6e6957b91c2b4058f845e4966a9da73b67e0ec0856e4
                4310b3b8bf9591e3ceb66e44b9b4a0e556 000000001ee955645635bf9569c048ca034efef0bb5                                        fd22618cac0fd934640a3bc0d631deefaaa1cf034121338c840ea9b
2145       3134 a34ba63835a1e6d0c35d304afb7469     877f24767c310ea33fd23                       1FPuMQ6MT9yE2wd1p1KfiN3poWMAiwdu1m     edc65636398bf4cfcf6a
                                                                                                                                      04f180c09789fe8a5f74a7b1a84dd933e90e7c278d4ca09f583bd3f
                9d15e00f15df19ad2215a4d31c891cc8f4f 0000000036649e2e83334c72daf01e4445807ba927                                        20ffec892fa5730ba2aa7034c05b065304c69a64f37e76ad34c0113
2146       3135 0feeb0947b9e115835eb98268da3c       e4efaeb50c19dba1076e48                     1L7SzkJrjRMFFGyh2aFfgHtaLqmLVZZVWQ     dd211787de162457ed0a
                                                                                                                                      04e8c9dcf6d123bfa9baccdda0633f04bc3a2e35871f9499f490845a
                2e849e5d885bbfd2662a9cfa1b039992af 000000004b2bc2b09f8fb49682dbc60a36e4af39344                                        35ea02e3d138815e124e206459ad73efd69aa04cffb4e8f6cd12eb3
2147       3137 1fee2a6a485913ace15f6e35b488b0     0876806b1f19f560417e6                       1DFn9sd3HQQ78bcHvhVyrw7nhKTgFvYxpd     df69fdf993d28bec719
                                                                                                                                      04476d3bae215585451c82e43455869beb215983ec782955e552b4
                ebc9aec8e9a02693d2f98ebfafa8ee85a71 000000003689c00dccabe8863c98de945967966a8c                                        cf6d1a8f192b2f542e6ac016f727c485a06bb31f5cbaef46f1913395
2148       3139 644eac0f07cf0b80cfe2b0db5a759       563a4ae94ddf9384b4ddf2                     1Ld8AvPmCV8PREGZYGQREn2ybQLGj2zU4B     878194c41da6cf55e369
                                                                                                                                      049f35bcce4857f87f62409dfcf6d249c7ab843b36246ecd4b45213f
                2cccff555cafcd7d05514f0556d3ee0f9fa0 0000000066728fd7cb9bbf27a949f3868188abc7da6                                      5fbd599e31bb12323cd85389c7c8f19396b50af276b737592d1481e
2149       3140 a54f4e8e96a004e28b5293200dce         49beb7be0596f7050581d                       19FXJ2xEXDJoyyhQEyY5tAaMkvGYBJRFzT   8339330463c7a8d56a4
                                                                                                                                      042680bdd768e49ba5e445c859a2330825c96a58d14cff84e03e78
                d471911aa46c72cbcd9a72ebc4be71cb31 00000000d043f79aaf7c941940d42056f0709a592a                                         ee1d372dd7b045e6ff3fcd421d9940d1b2d5b26be439e971caf1f7c
2150       3142 033e2e35a7e1098388d89e2cf3c2a9     a9354a2f65742078cfe33d                     13drVA4KBU5LxHWBxd5v8BpKqSqN8CC3L7      e191be64f8b3ef4235377
                                                                                                                                      04ba459ea8355a263443caa79b99bf14919050ee6590c85941f8ae
                8ab77d5e83a0f987be56815a04fe919989 000000000a7500e6d85b71ebdc936820644b2dbb1                                          2a638dea3523dcb8eacc343de527aeaf58f349c6cc56945c79709cff
2151       3144 54a12ad8af29ad7bae990118295b54     152c026fc5969f3d6942059                   1LMZrhfJzZ7VaKU9uKREHYKugAaiEJ8QSC       e42aac0baf7b6e5f7cb2
                                                                                                                                      04a96e6128146fd196abebdaed6c8271a92a24c6095925a426d788
                f01051d5bd905e3353f3b9c19f5d1a4073 000000004054a6f0c361133d75d87810c11d6386b5                                         efd71b3250267616ff3ec7840948920aa627158a93bdbbe1634539
2152       3145 151034cd4edd753f0cfdd5898c2971     3454696037689824060cee                     15NQywu6p2fQsam9MbryezJYP9AZuavxKW      b91cd8618bbb042f63c0ea
                                                                                                                                      04e5b067a2ae7acd58ccdfa17a6f04388ddec299bf15cc7ebf19c2d8
                a7afcec49bd742de6bdb3a3399b3d08eb8 0000000013e04165771b8944c41e88935c7b25222a                                         cbe80cc29f7441573f9a2243cb436a083a79550d89325eff5766541
2153       3147 0f1d4ff24c53681628850bc6370d52     f1c6e9115dd33a6f16f8c3                     14FvNYbYs2HimVX73FavMqVkkRmNXbrYm9      e1f9fcf87fed4dc8d69
                                                                                                                                      046dee732a049d6e0f8af41d197ecdc771bf481b36e09b301a3edfd
                3aea95a02f8cf08f568cf577ec39d66538d 0000000004b12b69f025ec124d120991d8a18a5df3                                        d0d8bb1a3cbfe1ec9dfa7b04d2990b0e0e0ad9ff15f466103bcfaab7
2154       3150 806a1bf296a7b6ac76e4c73ad9ba2       cb66acf9b74ddfd689b35c                     1Dt1RGf5iTwZgdzv8DM8TrR7PnDtjfXUAq     ed42f5eaf44e772e661
                                                                                                                                      041a700da4c1b469e9d2bbc6e497cc4d663c56dacde7c58ef047f54
                1f615ad4a43d5279ac916460453a689352 00000000652c66e45a2ca664d646231dc932583f7a                                         95f8c2010cde10dc1c1f43396493d2f5c83bff3cfcb70bcbd6be281db
2155       3155 7293fae2f93a7e8aaf8f54462256ec     3291753d9308ef5b4c19a1                     12HEtt1ZB3cD3Ruo5gef67SQcHF2jA7ERG      19bb362cb4fff67cc6
                                                                                                                                      048e4249f7fe416fcd749282b107ed3a562e1e94f8c0d9f49ee22ca
                6f86bf13a5e2133ce7e9e980d1d2d74600 00000000a74d9c54130b3088791be0d87d7f65a67f                                         2aadbc45378b8bf400663109c616d6e0ba9854e88737a530210fe0
2156       3156 1f7c05812a933060d85f781f311860     c29cca81d5aa30cbb3a109                     1H9nPRKSRJEbC6A9xepB4z2bE63pGFNZeS      247b0e459cc463b39ed83
                                                                                                                                      04e421ce78be8b526f036ec7cd537a78c4db6af7a040da236599948
                e1fea8aa0a486f8488b0e6201ad444bb18 00000000aff68c0afab037c2ec227bfd8356002fce51                                       255cc8c9c4370102eccd6d21dee859fd0750754e7e2c163c8909849
2157       3157 c2b005ceac529068b70b673d3fa792     0fa8b7c14419900e6ea0                         1HRYkGXUMHJzK8Cw6h6acBA89kd3E2C4mn    a66ca532b169c2072632
                                                                                                                                      04d274767732c557495167b2c9abfef5d5f96990879ba2ddd8f2d4f
                21962a2127aac4f0154e4bbd397382f9a6 00000000f6b35310402b04383538314fb8a9399c4a                                         7bca9f4fd3198c6352552371e7547d169a5884e788a00658ef450bf
2158       3161 7c0fd11182ebfbb84d67ce58eb23ca     dd35d0927a8d3807157d1b                     19eExtS5gm4yr5aBtMEaT5bngHW7Tyni6V      ee409268dbd4135674ab
                                                                                                                                      04d47e1a91504a5ef94dbb52989e4f935e9852deb5fa5c4f9f49431
                40bf70b42a00cf1b1684c127c78045423d 000000003480b0828d65e242d60eaef79b3ad0f9d7                                         e6f82774002dd5dff0f6cb43b556f864d75458dbd1490c45b495fd76
2159       3162 2ba215a0b6c81508c38af894fd223b     16d5eab08f2ff1ca35c9ba                     15Cyb2dM6hiKWr99Fg8t1fi3LJ6PmPj9Je      8bb0cd5d28079db1060
                                                                                                                                      0445c7e2f8f8fc4b7dbf5a37e45a9ae0ef03a666fdf84e4223b601ec
                b5d5c4a81b38e78aea6174b21df5c8a292 000000007296fe3afdeadd1832712870b7083c73af                                         8affeeedcc2c13ab8afd9122a1eba2b927fd328ebc52e0b10e275fe2
2160       3163 e22347ced54fc30c6f57166142502c     6fb116dc3db86aa02db446                     1KCa8GY81YyMVnNq8ZVC9iy9mwzbvrMUNF      d7df83087e96310269
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 122 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     041521fa6308fcd29703653035d135f5cf0484178efda90e1877376
                28196e82487a278de886c0e06d358fa61c 00000000c0df5f7bc61dea5dd13436b3df13d3964f7                                       e5bee0c5829ab485030d01ffa1481d97be671ba5725c19bffe2ee3f
2161       3168 7c7be7b5368cb94676619ce346bb47     2d5ffa03a6c6a64dff757                       112xvYy7V5fYrMgPWjsa4QLT2JD4hmszfS    99a17b403c978fbad955
                                                                                                                                     049c293c6eb598409eddcdeba308bf4f29ce6584d1f4aa7e25dea64
                f4e8cd1ebb7bda0d492e36900a78d6ee6c 000000002d60abe7d9e7f40e34b718559c81ea130b                                        40e3a1c4f2c56ee10d767eeedfeb74894ccea56ce792db3d62658bd
2162       3169 7292b176a7511a218d8a0df43c352e     09e808d2badfec8df56fb1                     1BpZG98biutYYnBFznb6LbLk2Ln9jTeodb     f2e46069a92234d40c8d
                                                                                                                                     04f9c9ae4ebe0ab5a4eccd5e3b78b1b294e5f8e7bc135863ee5550e
                7d7dde58df0ec9c3e3558bb30ef7ae7c6b 00000000066ab05249afd45856e1dc0f66eb3243ea                                        0400ba0450a3316b213f0bacaee3c9c48267aa59e35c6a9436dd73
2163       3172 5ca75580404440243cb339ef4cfe25     241170d0ed503e0c9a9d0f                     1PgUbS4JmN97wB5K5jigc9j2bc3wrX823x     c3a5af24241c85fa0cb52
                                                                                                                                     0415df9ee06d6c7291d840c8abeb5afe64ed7276220d68cae44277f
                42bb625186a19d2d9bb4ac9055af6dcd84 000000004d45f9c50da31b2c243c285e2468022343                                        383ef2839a52b660782a6778813064e1993eae2f67f9286cad86aa
2164       3173 a6cb8a136982385452e5ebfb63e425     df15862d3c659bcfaf480c                     1E1hUbytwWYLWRWyt2cvwZbUanjCuydnvP     1399f3457ea706228f434
                                                                                                                                     04c75b0260430cf3ced940461bbe464f74c63bcb85b8b9fb3a59e35
                3faf832df1e8a993e67d4e352a89714f4cd 00000000170b8ee3d8c6a3c70a8049ed290b7d2105                                       713efefd126cd42aae5140a956c2b4a6a3557a4b6760a1060c4891
2165       3175 60236ee32a9aa5818a6b89d62e48a       af86d2f177b28849193311                     1BPa1ANmJrqr4QzTqxqZRr8Eaef1jvqLFe    800bbc42c9d66a10fd62e
                                                                                                                                     0475d09214274a2ac177e395cb008f002aa44bf770325cb881f43a7
                bbf4ac02734e6ce3c70ea7d63fe19c73a8c 000000002b3a1be079ae0b707c5f208b5484cb8ade                                       588f2850b9292dbd79a57e50494a497d4b9b042b072db771fe4c16
2166       3176 c4a34e314892a94e93eacc2a85e56       ed5a2e683825cc3c047fbf                     1FotEh8HeGbH6KmnCh9tWiuzPZHLa2eJuF    d2f0e1b5d4ce315d64ca7
                                                                                                                                     04850e8273e8ae469289dd0c1d524bdfa79d7f3937687ceace45ced
                068e8d93842ab100a1a479a49ebb711b7 00000000daa71fb3427053510afd13ab565f093cccd                                        fe74a593e2e3665089ff7901dba29dfb26404c144e4b523da529514
2167       3177 3e2530d1de7713c212eecf81ad12a3f   9ae127aa8d168aee44cab                       16g13wsdoCheXSemxfgMdMr7eiBUEmVntp     81faa54ec987d480d695
                                                                                                                                     0423f032f8be4340e063f96e45807e2e819457253d67cf708db2f35
                3358bd3dd9ca1f399146043a44a4bb00fc 000000007438423065e44946e51006b4bd0deab0c                                         cfb1808e5378646e0cf405c4cd8482203ff36d7dd8e8d2b8d5aa6ec
2168       3178 ccc98a02f4eaede62bf2629446d14f     edc635d38abd16d6b430910                   1DHfPChbTkscMX126xfSkvwcr1GbqMucFu      00b5cdea87c1dae96928
                                                                                                                                     0463c9287a425f7c4dd2a4deb3729adb571df0e1752690710893efb
                e92e5775c2d701add92580df5f79c6d2e0 00000000fe1e50a2bd550116932ff1e9193a38594c                                        bcb1e33966fed94dda8397f754a45d388ffa300ac59d871edadce13
2169       3180 609626044f4a373fdc38c321cecd6d     15fd6b2936102b7cecdbf9                     1NZiTcJuSwbAxUwagdycXYB2FkVZg6wNjy     0df51fe1915b64fa7c0c
                                                                                                                                     04b009dfe8756440eece8da1fc855487e8f93025d8f8f218de7a6dc
                e415f12d731b0d22c21e02eea00131c0d8 0000000001872c838e03a9cb5ead26df64328a0986                                        ad31eaac226de73f221cfacb8475e39ded78a15ef42a5b5c53a9c78
2170       3181 06b0845d65681be26a827fbf7cf6f8     161f493e157a53e449f00a                     16Mi6Fcs4cJYMsz2TbAMqVkYLM1TBokXMV     a730235c2887635e3f8e
                                                                                                                                     046760c07d28bdd0011cc36341bb546b3b9680589f8eef6040238a
                c1f1aa32f853fecd5d886faf00d6f296ad5c 00000000dad0ecbdc542059731fcb46178186d9548                                      63504cb50b9335f537996a3e012662137d1cbc04e49fb5d0d4c958c
2171       3183 7e8000a104ab60c314a884b385c4         84a13109eeac05a9eea5cb                     12qqc9iF4q9VGbygobY9eVpSNa42e6GmVo   fd092d5a51de5e8911a7d
                                                                                                                                     0451bcc2bdbb834c4961a4b16558ec5f3b646aeb1388cfc89a8248f
                1a30a9ed2f79c7815c4a549acbd58cf32a4 00000000b6cb8a4e0e8059b3b6a089002c4aea360b                                       748f552a773ae4b2fda1f4a68e27a22c3de6d68d2d37e12ab9840a
2172       3185 b088ae08638362c83a8647fe1d597       5bc885e124cbbba91c09f4                     1JgCcddsj8mxVDFcFtA1E23CkUVVgurpjx    2464439bc411d8220eda1
                                                                                                                                     04d3d18050775536a7f3aaf3f99c28a5f27fd249ebc29581d6dfc206
                37197ce7b707f2b9808aa30dbee10388ce 00000000b9850887a5fd7ba79a6d1194fc43008d2e                                        c548cd0fdab60e5351d5f5d46612a97162cf40a5d67ec6b66703092
2173       3187 80e3f9c4ad25a5ea6d5c7ca7183a46     ea05ef63e61d5098ce6575                     1FHFZGafrCn4RbRt981jFX3HjBTHJPEyty     ecd4ba5923bca69644f
                                                                                                                                     04ba5fac283afbbc8f6472ac4c80b0a5e4957407255f4f2279eab71a
                1185cc9459946d0d8c95cff10f0cb28910e 0000000010cbb7b07ff1ee301b25e6eb8c1f7a5e635                                      c76326638e6c3387e990a02798cbbeeeea1f52d630d179e9455b8f
2174       3188 7b859e6b6c305628e766a639f2b2a       0c9c6c04ef68618891a05                       1JqbnN3ZsVxTsHhe29Q8nddkdXK3mtZsQP   4ebdd12984b032da0f64
                                                                                                                                     04d7e8ccc163810a4ce0c3945337c9070209d206a1879698ff23604
                b3288dbd961c18e862a9b968920026d5bc 000000004747b92355b84ab0e4a53a411fc640485f                                        a86a05f797fdf0a245ad9bcaabe0b8e19ae4a1adde686e9128361e
2175       3191 fbc86c2901c0a24784bb25ac54877a     3c055b0f7895e6c074d650                     1HQMxkLDX7trtdJWkCxJFH7gVYYtLjuVgw     68e20acb5700a3dbc8fb5
                                                                                                                                     04af2c7c5443d5a277a675ccde876bd9b085b7be67977767c22b5d
                0e4abd9871c172b668d6220dd6d3e91b7f 0000000039071cc3993397398ba6bc1265563383f4                                        5a003bb99148b5435ae1c9b6951d770dae0104ab36809834bd7dd
2176       3193 5b8461b32258e829ddee8c74045d9e     28226a972903a42017b4a2                     1PtBDFgWS76DVPE9G1pFUnahuXzy99ydzM     68c9646c99bb9af17dfde31
                                                                                                                                     04f4bfa215b2355ce32c62547c10f05276ee7be3e538ec0a76dfe92
                9c999d5a301d5995aacf78b79c6c814017 00000000a2f6bf1b6180f8f5fe088c265bf506f9c6e2                                      cc26089dad33502d79cf11d1fc01fea64912087dd772cad28a98d36
2177       3195 5ba12771a2f66ce73a5155a383a88d     ef1c85d8e398c7604d66                         14wsBJ8wZkQDVjktGDBWNiYaGWqViGVYK8   452285e9f3690df12256
                                                                                                                                     042e1c4f30bec40b302ccec846ce11247408f3b20dc341fc8feb1bd6
                fd6847576e9803a170468932b42af9a9e1 00000000fa0f9d275d9d0f963cd44cd811b5d73c611                                       ffd0914f0fbc0e62e06fda87cdee58861de0c2dce348826dd24ce38c
2178       3196 36e02200d5600b01f0eb4f4b6a932c     b25d2e49f096f92cf6c4b                       1KYwrqKXZLjGZdD3hpi9j2tKku4S1CUqC5    be606a01034cc6cde9
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 123 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                      0475455795be597a1130c6d4d79366b1c08a829314ce5a93feb052
                e4760fe000e6cd84ae57d82f9c5ece3892 000000009dd977c7dcf8eddb9562f7ad4da7486fbb4                                        b0e846185690b69fb4349346ab7f56cf659ed075dd42d1e704aeed
2179       3197 69164cd0285d349e4ee33a5821cf1d     ed5dd871e8732e5e49f32                       1B4QXWi47RnMu4FoFr5iQz25pKW8RLKdJf     b87b738b2d3f76b22cfaa0
                                                                                                                                      046311535a444fb44f36e365c70e81b955cb7808a03305a2fed3514
                c170d4941f41c109f5beb5fa9f5f5b17452 000000009daeba91628accf6aa92c55caf0ab7efb4c                                       7ec0819fe6d83d01f44b474edde227d49106f6f0c6d48f7e3fbef719
2180       3198 c69305b41715dac6f1a89a6d7d7fc       81de2029544050b63bfda                       14WWkf71kh3ULLidUupL3wTU3bhV4tLdPw    661f014f0db00779f21
                                                                                                                                      0426ac74fa0e9695241b9b0461cd752e81c48a77109e8197217cda
                9cffa3f9eb53cc525a69833acfa1a6e848f8 000000000d3bf19ff55606d892692c0e214bf1db8cb                                      7adc121763dc08d50ff722c8c5e6e3f244538d5b46b8817e73f9a5af
2181       3199 0f3ede17c9179325f163592ff8ba         619e62b92b71503631e6f                       17XFnM436e4ZiGqSVWYzvpwQeN2T4hNcqM   376c11ea46dd784d7adc
                                                                                                                                      04bd11a027c018916113adc5101ee69cb113176cff28c0796711578
                b6227f56fc1feaca0256d87b14737d817bf 00000000bccaab487030fe7c0d8d66a80fefc157bd7                                       65daf2dfe631e598cc2661b8b1dbb3b22fd54c822f0546f2caa658ce
2182       3200 559e120d823daf1672b38d48f6357       5f0de40b6b8d61ea1d287                       1MrVD2nRNLeWacWRhW45oh4S37Vcs6qEw     17966f58095b5d2c156
                                                                                                                                      04b27bd2b35a9e67420b995d3f0e88cc79439dd2cc10e09bc8eeff7
                97952418047b38b163d73f380b6d2bb2d2 0000000006c2e5cdba453e0e936acbab80c8e2651e                                         315fd028445c21c509267f8c3b6144a35024f4f13218647c1991798
2183       3204 69020b470eef146b35d5451a58c534     bf98afc30cfdc773aeba06                     1GuDqQBVhxtAL261PYPnxPv8TyZy5RWwLU      2079dcf80bebaa4ba59c
                                                                                                                                      04147f70779d36a4067c95e86fe473c1a5755e12ac6e3f42645ad98
                749dedf18f204dc56785666f8a4b175cdb4 00000000731863fda62ad45cb258731b85038f96e1                                        4b399acbef9b9f7b77d0f3edd870d930a4c7f6ff4b5eaee9753d467d
2184       3207 f9766fb5ff1fd09eaef86542073ad       9bca63afe7201a5e4a8e6c                     1DnpvgvDZTr12ZDfDavVW8KPuFxUrjDgX2     f4016b167b2782f06d9
                                                                                                                                      04f2c006426cd86789dd623f220337f813e4e4f4b80716734dc9584
                6e40a4d2f66cf59a43910cd9db9592b0e5 00000000e9eac4f031a1594cd03d8c04d30e6efe46c                                        0812c06c3f0835ee21a0531571744e0cae98a24074858632d4cee7
2185       3209 8927e9a92acd2d7400e98333ddf1a4     f9befe52f41f0cf4c41df                       127QVnC4DckdpZ2wKxDgjYTCZSZtZPSSJY     16c806951e656448680aa
                                                                                                                                      046c3f74409ccd17626f66e6e2c8b7ea80f820df58513b9dd596f5f7
                d7496a72c2fffaf2d4f87a7bcb6370a1c89 0000000041211665a9770f6d733f221b386238f4c0                                        893f623addb8b9128a06b3aaaddd08f12ba996bdd535b05e3cf41a
2186       3210 edf2b55d5e6a9e45b9b5acf63d69c       97cd7c373b7f30bd1d625c                     1M5TQTxi9MejTrtY6TV5ag9K6NW6pXwbPh     b98b351fa7463f6e2fe5
                                                                                                                                      045bb0181654bd58e4976fe869ba2b8bd96d43f416dfec661892b7
                1ff6ed37653f43e359f404343da113c840d 00000000c66f9f464ef9a4af1be732398c36c28046f                                       6897cb73bd673cf12086a4db847d770f1180d38db189f713f4e4264
2187       3211 ffc9ae3e85c41b4c0009e36cde212       77bf727145c71722b85a4                       1FoYqTZ4SiqmUjL94NzdcJFRcXwiW7SVAG    89943baeb7e279bfa1ddc
                                                                                                                                      048924bed4546bb6b53f84aef6fb23ce07a45d847ee8f74e4436d11
                c2533e6dddacd193f9267eb995f833578d 00000000171ac986401d1fa44eb0584fcff7f4eb7f62                                       1020e6bdeb81d50c5515d5c907817a19f61620afa044703dc46c0f6
2188       3212 63fbdf9877a83a25dcb3816ae23abc     b4ecb14e052f634180a9                         12Q6Bjih8ff5fnFyHYv88DAgd4KLAcz6sF    38c8e06d136433042ccb
                                                                                                                                      045b5e6f461844d28efd3aec353fdb635145fd1f2deb7ac8b241b9d
                0ee724eda1bfd59c69e14bb39075afb17b 00000000310b0b5dedec0105d997d31402b7828b6                                          edc8c72db5531fba27c01f6954f38292923807dae1b049c110ad311
2189       3213 1bbb726b47976efb12b4358a5d4444     417d1a2673b9a86596a694d                   1JdE4rt8sQ9XgtDzZ3ffrx2L6z2SYmuvoH       9209157607e93b852223
                                                                                                                                      04782952db282aa563b755fd6e552d3480cfd11a6138ce2f59b9971
                8fb854f8185b082f6709b50955dbdc8ff67 00000000d0f0eaae29cb6081cd4e842668b59d638a                                        b0bbbe648597c01bd4d81fc38d3ff1659011b36928bb43264f96362
2190       3216 e9aca64f578f9ab80ab1f24be6c34       ed0355a0f67fd11e1d55f4                     1PY5zmMSpH1Vkj9emCA2x81wBtHN8QRbat     2fe223d6c87dcfaa949e
                                                                                                                                      04dd8407a41b7eb4f97dabf07a668b289d309a015bd449dac0f5c8a
                13fe88ae16b60b97b53bc2151b0672a0ab 000000002372cb6ea0ea8053799c90a1377980a356                                         c72bad5b7d75a5a5aacaa11635409b5b79eed4d7bbd9bcfecea010
2191       3217 e3f449c91e81d1b9ef1afaa45c76ec     0cc8d37abb2eb1817c0eaf                     13sZWeibfbuq3eqqV89d9tPLzPn6BCEkMr      9623fd8efc31db52c34b1
                                                                                                                                      04c466160755cb723d56520d425d93a2007f8ecc75d096b98443ad
                f0229437082d253f4b7ecac2922257683c 00000000cbc60a6c6ea5ddedf0f029d5e62ead417fa                                        e896f452174810eb2e25c8bc4f536b64589f84d82a636a254dd9c47
2192       3218 b2845b36a768399af811eac9b34014     74591cb48d1fd07cebcba                       17r1XuFweQE8Lpv5VbjmRp9umRjdPXhs5R     39915d9c857b01535e34f
                                                                                                                                      041e3268b06a97b023895577f961b9be7796754596510294d86889
                a60ec2d626fb6446b425be8bc3a39b8198 000000001e2d9fb69a7674c9e99cea651f9a9889f6b                                        fd94c612c48965164004c297e2803ee023a558a08e2ce66d359044
2193       3219 4aef67acb2d504e2c0ea99cf28346c     ee7d49a55001913720da7                       143emzyyFrMV6A6FhMPJuqcKhFXV4AkC77     929d1abeaba83f79affe2a
                                                                                                                                      041990e1e087797b56387d16174b608496fa1f8cb1f68955175f159
                7bd17a76d18abb9a2a57303e1c8d2ab29 00000000fec4d1033bc750395d89a151b6c2861521                                          10bcdf8b8185422d080048bc4e3298aa31344dc273934b9072ed53
2194       3221 1fd7a09e8cc8abc851125f174ba918f   8aa1b6d7e519062bcf50b5                     14ntJFQUnAgMYsmHsZ2zkQ5T1coM5ciJyP       0779916584a5f3d05a9d9
                                                                                                                                      04f748cbed2fba417ae02fac4b10dcd4fa917859f0582af2f29411eb
                6c20d035e7dc56ee4aae64abefe3e8fd04 0000000018e47c40744098734975d694ea51f7be28                                         afd020fabf303c78ebd501eefe82eff74c2d448be8880515e7c4c767
2195       3224 682cc4df07ddfabedac48667eea929     382c5091ab7efbdf76c854                     1Ny6eSU7ZnfTic8Q3yNBu8irqD9Gp1k24j      1c1f9958d56dedf7fb
                                                                                                                                      04b687e77d0f16e6fb383ca41f2ced778220d4ea37acf8d33a2767d
                2fcedfe0387ee9df42ba3ae105d620cb7bd 000000000e33b16c879b77e0b44b831345d744bcce                                        9cd3044aea32c2729016e30b898b5475c81f9f4fa90010bbb545b80
2196       3227 85770e213701b8eb7a0bb780efa22       5875665d80ad175dabd11f                     1D76oXmzRud3SmK9kdmuotCjcxotnKbNQZ     a50bb077e768473112ce
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 124 of
                                                            913
       A                        B                                      C                                            D                                             E
                                                                                                                                      041b28d99ae9fc43d6f49a0f49e7e1eaef2ab990167fa689943e662
                bfe79f7e6acc5e3974574dbffa3343f5fed5 000000007d626f305f95eeefe3749698a9f0e3c478a                                      67160bc31e99af25076a41042a6733b6d901aeba66dadacf016d4b
2197       3228 6781b8bd10f45287d39971d03e2c         31a9692e503eb396cffde                       1AU56u5mi6KwKqm3i1TVTVaa3ooTE5KmEx   2aaa06f6f4a146db95585
                                                                                                                                      047633c2f1d5749d02fbbe2767c683968a5e1332168a08384d12acc
                0c47704536ddb0884f93addba687b86bc0 000000005efa045324071de29a6ec14b436d661dc1                                         f05f85812ea72cbbacfc945780d1b0eeb6b13d66f46e1dcfcd0f2414
2198       3229 8f30f583fcd91022218b6c3badd91b     d5342229f638e3625f8161                     1GP9eNsnAJL5CtaWBTfYzmB2QjxnYif3oW      3806a3ba3e271e56df9
                                                                                                                                      04350568337bf84d59b7a8e06cc8643bb63adfdb429437e5bd2b3d
                47dbf8847a3aab378a881978e41fe81142 0000000076408cdaa9d8fbb05251fd29fd0c1160c38                                        c868276269a0a2a53426ace42b633869ba4839d6f35bf4eec6efe2d
2199       3231 040a2220558213bc907118774cc620     b644a47a4e495521a3c03                       17HPwtqYy3WjM9HyLbrjfBFp58dtFaMqzA     4231ab0f622ca0a3b6e55
                                                                                                                                      040bbf5628cd0d7af51637fb158cc7eda12813eb6dc6592be433569
                31de6ab5497aa95a110a395415b0cf333b 000000006e6beb21a9b43035cc1db8a2fc5a31e8ca                                         f5e5491284116e5223e0aedf7b194740d3dbcd6617cfc3cca3d1020
2200       3232 43bf57c30f6088e66f61b166ce67b0     6df2935c522977c8258a49                     12vybvygNDRxwnJKa2CucRrjxiiQVqh8Rd      3942ed1497da61f02cde
                                                                                                                                      04cdde4aee2f90e6498df5a1dc5e43945559e6006fcd669d0eb503b
                b5290edc95f0ed1daa4d0364bfaefe0568 000000003867f96c1cdb30e7e6e227b817bad51ec5                                         be3afc093a4c9e5186176263b5ed2e098f7ae44668d9f1ea71d2bf1
2201       3233 d262e51fe686b4549248ef5c833f23     28f5911bd4beab345998c2                     15WpraustS3Zj7nfMaBrfg5DQdCSioeS1w      5200221b15e2c3a8baee
                                                                                                                                      04fa31ef77cdcbbee6ef56f8ed174f5e145393a81790292367e99fb1
                064b18911b275422e13573a4618a1f2279 00000000792cc1513091cc859381657e3525b2c56f                                         d92caa7aaa163dc26a94b4dad8aba10c108792b528c65003490a2a
2202       3234 8b31231e62b28d6c24fe8c90f7c555     1283cdeb2ec4b3e7b5ef1d                     1BCtk4G9syK6TmFhTC8XVHT3S4Ex7Bgcrs      4ab8d936d0f56437b647
                                                                                                                                      0440e0a6add912eda2a395ba5cb671b706e8ed41b711749be6d4f9
                9c596c6e16db10bae29495f362403f637a 00000000a7fba9d396fe8a8ce031da63ed9b0019f4                                         c3e17614f81963a3540bc54abc257311c125de7d7a0a5b485ccba6e
2203       3235 20e9a77b9a8cc2fe24d23f283d7fa1     903d09d81ddcdae3c733bf                     13VCBUEdCKKMZjia7xZfKau59ChLP9EuDX      9e043d9b91aeb1940c463
                                                                                                                                      042d1d60064ab99c6e96239c69356e6a2c65bd63cbf24910f9d1212
                28115bf97af7731555f4e9a6a24ea829d1 00000000c8885684343666662310937cbd34991f0b                                         13795bcdff1a16ab96cd532fded7a0ec5880ca6107fdcd367aa23d4
2204       3236 26d1c6a5ffb35348c10b6ea1947e7c     00fa6abedfd566687a749a                     16MFX4eC42ynMHofsUqHzk1GE1zf3LScdK      3dcd4fba9463df59d146
                                                                                                                                      048045cb79313478f7b2356e2d307c2f7938080824529bb43d748a
                39573e06b65d015f36931bfe6d5671b1cf 000000000964c78e630f65cdfa02da19fbe958cdaef                                        203b6a9255f129de40272d4d1b6b14a36c81a863c6232e5e756c93
2205       3237 369ac30034a0dd174a2795bf990ca0     7a53f9c9e427f42bda5e1                       1JJsVw7VKuXcZoFmtDS7EYGd7CeXErR4qU     ab2ef4fb0ebd4c8ac81d09
                                                                                                                                      04a032c0a1352c160c4e5b2cd75b7ad9c963f65dc6ba3116f629b64
                ed64a120e0443b0b781bdfd9d0a172efdc 00000000465c6c8e879ee54716572d4fd7e02edf6a                                         bd1d45ffa5c56773705c8607f3b00683c01152ab14eda3538c4b506
2206       3238 8dc33bc6943c5585dac8cce321e2f4     973f417b6dc983840ebe49                     1CXKSBhQvk326UcEYzvkkB25fNQccvEQUL      d92cf779df29f43f67a1
                                                                                                                                      04a7d74c0cbee52ecec50e79bd244daef85c00f29ed116e91d889b2
                f33296956864b6325d5e62019de6e2d302 0000000010b867ee0b793b0a469d014bb487e30b1                                          8f431793a6b5b9053e20fb41704db774fae0a1946240cd7e10d3e7
2207       3239 a7d99e7d8cf4be1599cda70231ee40     1b39a80f6d1235f3af69a94                   18yVscZon6ht5AdkHb9ELz6HcgqyRQ3V3z       a197d6910ea35cce123be
                                                                                                                                      041fdd701a33d06cb42a41d998bffac5293fa3992ddfa35da6ef3ab0
                cee6132d5ca4ad940354a905c25a85a491 0000000004432268712b572db0d0e55bd4003daaa                                          8b14d8afcf2a9b1ba0155f504923467ba20eb85b0c510cf8d3398fb
2208       3241 bb95b27d42fb9e8af77c0724412e87     3303edb9cc0b63147e69144                   14YuaMT2aH8HoYK6jLwNh71WiCCrDqhFB5       253d698c583368fc2f5
                                                                                                                                      045eaca7e5d5c1ee4b5617a1c974b6f243aa89bd9578743cf85f367
                ee4a8263edf6416693d04f9220da7fb367 00000000a8991b1c8e1b331c6d30f21157f489b0ee                                         e788b0ae838f6dfdafdff22b89c564be6642e9e5c76c21873eea9ea
2209       3242 20521d91d675c252eca5d8354ff7f0     908afc2718cc369b51f540                     1DEGoNi14zzF7pdmvQo82t4Z3AyK1N7pFx      b8d70cfeb9739ad1d08a
                                                                                                                                      0434a4874afd9d2215cda4f296c301a7541a140959c2a16e48da95
                380107610089d51310852f6a951ce1a10d 00000000a0771fe1dddca4177626dba099a7a01b8b                                         d494bceb9f0b46573e2be79693126fddb925ddc4de659c25702682
2210       3243 ea53d0f572d78a9d21dc7a6615459d     5454a2350afcdc8534da23                     1PdPHQwM5hBDsu5Vko3V1SvB8dzWLbTkUf      65ef661522230e995109c0
                                                                                                                                      040ad0d812372002feca89f574d29a73e7bb98aebc75ca0189fab17
                ba437d4ce87a8f4a6f786e4311e2d7fec2f 00000000017d85a68d3c4340d396c0e91c8c691c49                                        730ab91fc3d819b9dccd01931663a0d782526d8383059271e44744
2211       3246 33801245b17585a95d82dc8fddfac       e7b0563232f23a39dca6f2                     1CrDp8UkSAAsZMCzu9qez7CpnAaEMRvrNi     2912c1253bbf797682454
                                                                                                                                      0493d053d8c86e563399933f198cf7c285f70b85eaa4cd9da6d0d3f
                b8852564a7689904313df488035febcafa 00000000b479b500d05a1f3d5cd3b3ea631bc0c0ca                                         3aec5220feaec71485f3d74cd042928baf2d71a36fe555aab820276
2212       3247 5527a7e5e60d4f631ba144b2c22985     23a38812c08abe33eb8d3c                     13B3tTeCgfPWAagQosbJWKCY3mupoHVS4m      0b30ea555e0271a5466d
                                                                                                                                      04cdf61f3230204c0ddaf67377ef3a47a1c0eceac545f1837bac0a4f
                4204e6eb25a3cf6dca0dd818a48e0258c7 000000004f2c68e1f64dda76adef1e474a3ae54c4b1                                        9e5d0be231e1ba6eb8e27259cb8892e472561eea5950990420bfd8
2213       3248 3926bbf5994684c1003a44aae23fad     ecad3b94012a58f328f9c                       1H5Tz2dgcfv9enTNRXrvoDwGMKhHimLX3A     32ab7e172a46ace946a3
                                                                                                                                      041f5c56368367e3ada84ed0f9a7d677b07defb4c7ad87958517f94
                f345b5ae5add680550f2ae3be81dd27e9a 00000000d5cd813b5b739ed8de059e5ad40553711                                          9661f4e40d6c6d2d6046d0b73e84932a58673139b32c0f4b2d40e3
2214       3249 dff2cb4998febc29d102a95d6da267     455b068fdc456552353a8ec                   13Uss9Pr7UybdjoPSsJaicFiYRd4fDQA7V       241479b39dfcd1b65c9f0
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 125 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04ec4d4c5c2f99e941c4c4336d4c735660ee95a2678206383eba153
                d623643537cbcb512e885bc39d23f30c54 000000007b0dbd5c0fbfc0f2917a179f514dd69bdf4                                       a88cf18d5b4790bc10f52a7b761d5be68e6e17d9556bf16365ba298
2215       3251 b6aeabe7739e0440cad7407c620a17     76f8dc96bc8acf78ce0f5                       1LotaeHRvCBT6ctdWhX4ReqQ8FAsbS258w    ed04bd4e3c9742b16e12
                                                                                                                                     04263379f07c078d765a6b4a39d678b2f675502cfd4df71f3b59964
                85a2d2fdb493ae88042ef72d8b7f913461 0000000076a7445733d78a7d99a59a06eacdfba71e                                        04a3439601efe4aeaf10173afb7a3caeee80dd15c8250dbad6ae6d3
2216       3252 df6cf20b030f69d91cc0bda0370bd5     2128f2b8ecfbadba08807a                     1Mp31QdfypBBxUg8HXf5tT3P4uoQRKJew1     9ccb042284551430c6bc
                                                                                                                                     04af171020d191341efd74ca93bd003451f138b97a4186014dc628e
                e08cc84529bf8ae9d217f615e6932b14b4 00000000e4b07b0e58e33803cde5611c543f1fdd02                                        0567d166e4fc8f5fcbbd34869a98d78f37bd4b92d40821c982f604b
2217       3253 131bcaf7c3775e4d4b5219f0085c0c     67fcadc3e6d33cdc6603a5                     1LEWmRDqvqZHd4uQgDX2JfPy9WAdrH968F     830eadf0151054bcd917
                                                                                                                                     04b80b4c65f07a6b99abcc497962deea8ed543b7de9aa613ec84a8
                0c4d83692661b2d9f7ff06bab513c2d82a8 00000000bd7c172b76e84035e453dda541c8d05225                                       2edc54544ecedbd7c9ada89356a1ae4379f511357f21bf7a21921a7
2218       3255 9274c9be3197a6854fe078a92d5dd       f32dae20b99852a9656f02                     1Hv3ybShNuaxbjRJrSPMuSsA1zU5F3dWop    0f47d2dbeb4937951f944
                                                                                                                                     0432bad94c1b5a66ed7738cb6e7cd770d3b609094f268cc3fa62e32
                9aeee16317967857deb2a833b001aee38 00000000bcc93b7607069e18c888c49f0755e7d188                                         7ee640a08270606407af26130f29e64d6045b38dae71fc039928b9f
2219       3258 582d0ed0670b3a41c392bcd26d2df99   abd2af14672c9310359da5                     13rocVk88WJdEpwEpBzV9vo2Qcg1fRb4tH      872d528f572ffe2d26b2
                                                                                                                                     0480a7a2ed1c2727e1375b12cbd17879457865e46d59c74aff3b81
                32990f98911e2f6a74f46dd297ea710f2a0 000000002b20e0a5b1e3f9476d567791e75e15be1b                                       3c84e623196e1fb6c0e43e6cf709117050ccb6006fbcfc7c4e2dbcd8
2220       3259 ffd03dacb3038702ab37b6c159b92       d15d2d5f81afcbe3b6b391                     16E29SwPjWZhTqaLX8VXGjAb6eX7XXpN8f    149e54e1e56787bba78a
                                                                                                                                     04348578179044229d3dfefedf46a83b7aa31ab85cc623665e61af6
                b248a509751d40794d9f8e1421b7b63409 00000000345b12eaca4c045bb0320d37fb34026b8b                                        1004258520aacb884e420636f28aa08a6746debb869d0e80d5c87a
2221       3260 fa2c01be445abf0eb73539a6478e91     5f2e951c617e4b90bde130                     1HosyFoMmEgzn5789ZyFQap7ZBvHu8kw1K     505960c1bbab153bd1118
                                                                                                                                     04bed826bb1722f2692b7613d94dfc722489d4c03f06659691cfa53
                069ba699736e79c496c138bfa5913684b4 000000001f7d36376d55585e6f69f1f7b4403cf94f3                                       c30147b4e23e577cd0fa73b33952970c91964fb2caaad7b3c0b99b7
2222       3262 8d7ddff4b278279bf019db2ada96fb     0f7d5d523605420a30032                       1q7V4bg8zJtDgCPuJomrBsARSDTm5pojo     6543e6067c7a811b360e
                                                                                                                                     04f86d4a531ae154ec04fdd5afdd3cb55c1038cacb4d58265835a17
                18f2b25291bfc8496334595d154c81a87a 00000000741591462cc354e1d44ae3cd997c2d49e2                                        e919e5c11e063611a73e51e481f4b740e164961ac736c488a52634
2223       3263 59aabc2fdb162d41470c40cf970ac4     3227722b1ac5c663400328                     1BnKmthpTme3kDeMxJcFFgYcCSjtNjTCb7     d42d5a281af5a051f0e7b
                                                                                                                                     041b1741bc1175c813143ece680c52269bae2c5ce2d1c8abf43e9b4
                2e252b90bea0b4444abc6a0135ce6dbcf9 00000000cc8e8997eed18bf23dca4f237b62366dec8                                       403c39ace2980691c59114743f70b5b420fa9090616b5751a8c57ca
2224       3264 5d6e58ea3eaad19486fbf731f99f7f     bfb285009c8f2f3237517                       1HNy8TjjRpQHUC7St2kSqbRXm3rQBq4H8S    21c8afe454e67c17f5a1
                                                                                                                                     044c00c6317a7b5b66697ded71b40ebe9f4af47537052410688782
                24f9d40df98539df96ae9446a284a7eb86 000000008ebf197a1354e06b65644b01b213bfe40e                                        48a84fade0b4bdb6567e2643a0c5443593d34ea45fd4b56db1712b
2225       3267 42b1f4502702b8180b195702aae9bc     11a7e74663006fe15dd051                     12Tfn1HTnYSGTZq1YjP3FMQaLgn21QacKv     6751a546db77d1f3f79104
                                                                                                                                     04ffb9858b6b6f19210cc3319cb44d79a95fdd85fc57fd3865f637e7
                f35810d4d4ae1d381777dbcbb6e7a3e807 0000000097a79e2bfcac5d28cdce5f3deb20afbd8bd                                       aaea5f1d0f2e7d2befbdc0e76bc61f9c750326a26cd96ce563ed146
2226       3269 c552cd1791888fe2f78c550705593d     b74f2b36a12cc83d144b3                       1Cr6tc59ZyYH9ButvNjniy4D3VCCpfjFY2    aa9e08e177ea5bc6b90
                                                                                                                                     0454e330da71a690d7d020a620ee132f130dc66a0def1e4f4944c4f
                ddb5ee4c7afa876c9c99d33daec95c2c6c9 000000003a1fa07baf049c20679908fce24dd8b06bf                                      63a1109ecde6560bef7f4b371ee154108a8094947cba87598ce8b4
2227       3270 ac7ec33550aebdf936c30c811f877       ce964687b893090fa2b22                       1LETD4LUVAnZAGkU4nU4ZzTH8Vgku2wQhz   df1e9720e7ca6916fdab4
                                                                                                                                     045524938cf9fc3533c18787f6319c953cf1d194addcce306cb84313
                1c66df354620e9fad3266c51af960d8bf9d 000000008aa571cc43317ac88bfc1a9a9debb8e227                                       33168638a8c98c09233247d3759e87bc5fa74ce7b91beb9d00a454
2228       3271 dcf3fd67be037c797d3953bf26bf8       220f23c94450d0ca1384d3                     1Q2TiYrBwbSyq3U8SK7cf6MHzNGYRzzMUq    a47b631fa951b258c310
                                                                                                                                     04eff0f6e0d4c912d8a349d797877680505287b96829d2e3450cd8b
                936b45cc8d56b6859758083011e6c35b45 00000000930aa2fb288282e98f8f334a41d3166144                                        2ed1c4a2a561050ae04c9b60babe1b79311422187cefd8af90a94f1
2229       3274 51550b524fe5618052b1bc70385ea8     1ab9a9faeca0511da6c873                     13gP1azcfnEjAjwjHavcTf747mP7uumn9c     1f95807ef54f1f96bda8
                                                                                                                                     0411ca1f41c48e171f0886fbcdf99aff436a679b22aa7d7afeee3f28
                3aafc7e1223c98f4759b50dfd9587e3738e 00000000b07fea10b769fe1ae372fd23705f11142c4                                      3df40fde5c522275b30de4bf486a0d3984543d2792d9e6610a7f27d
2230       3277 a05b1bb4b11e0195ef2c63ba972a0       a7b3627ff04041afc80c5                       1BJKAj4vnPcHvkvtrH8u8zv42UYGBfpsVE   659815eee916d1685ee
                                                                                                                                     04f92512b193d2a03d23b18597f68d7a07d22b21d750fa17ebcbc38
                e583947cda7c863e637730ad769eb09146 000000007c6f35c2f9c077f5c1ecf761ce8e8c69223d                                      98cfd00b4b743c3fa7ec1f2d3c6c97e9972a8db2a0b76bfebdc7ce2f
2231       3278 485782dfb777b484d82e1d0219a091     9d2c6c5eae3e0bc6a699                         14XpE4GRduZuC1AJB1oHxy1fSNFdgKCAP4   d35a211a2170df1bfcf
                                                                                                                                     04c27eb8308476e2bacc739f2779bf16059e96ef96e350a2637ce89
                fba58c5459a5d997c3b4138b11bc746ba3 00000000813a8b18394a8b96d47f53c9e417107aaa                                        38209b75e4cb7d4808a0ef22a1272640e910939eeb477745219da8
2232       3282 4be7add893a55c52e58aed94365915     b692a408659a881e3c1f4d                     1PpSPCnScq6BNZ9pDCU6Dbo2m7b6QGa3mX     d9daa4ea80be65d5b9b10
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 126 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04f6dd1384eee878d1230f73568e87ca6fa47bc20fc0f6efdbbd99ce
                8d23e5c0db1c953af1f03bf56b9caba8eb2 000000008cd94d166f06496bd1b706ac2ee225cad0                                       5cfb7b43bb67342020cac5b4cc8e7d82075439a0a8a58c603786d80
2233       3283 24bb008a0959c8ef6e6f1929cf59a       4386fac39f7ee8d66f79b8                     1DwEBVqmasZ426xkd9DoJSmg2KvzDW3aD3    bac5637953e70974c27
                                                                                                                                     04e3485325f7083d13b1af3481e824960b74f77554148ac8d192e5
                749f5876092f72f6911e5191446ec477a0f 00000000390b31bb5fa93549aa99b5e86f877b4d07                                       29dbc50e3af2bd928b2feeba70d96785c4554f5dbd6eff62ffcc1596
2234       3284 25066923aef9da66760bfc7cc1e15       b725fd350f9c9481a31eb5                     18HC2nYz8XHMRVh6DyyWfEkEMZYkrK91mj    3101820af4185a3e3d00
                                                                                                                                     0489904826aa098c8f447b1995b43651eb8ff0b7b18053bcd363321
                90bf801ae5024f67fbec523985f5462531f 00000000f10906b2ba9bc24818a505636a81767da5                                       4f0122adbca74255e8cd31c74bcc14477df896109a27cdaa6e85a96
2235       3286 9076246a0b2c769d638d8e55a2a10       1f266deb79ea06297aebdf                     1AZ6sd1G2jPmLy4rgdEWRMju38mAkV91BC    55e29747f88e9b1b4090
                                                                                                                                     040d032582d5c666974e448d8adb6a5e89e0b7c09b6af02aeb4fea
                e7d0abd722d530bf41e52569d0b100452d 00000000460ddf4975bb46903298de10afc2b44d7e                                        65d688d7167c2ef6bdd6a6a932e80e7ddea61416e45997fd6b2bd3
2236       3287 26a1f6092786d58a1b23d40e077e13     1cffec0ccfbcc04902ce2d                     14jYpc9eCtVysiyF492QmzLKCikHEeNmWV     3986b5170d437eb71c68f2
                                                                                                                                     04fa7495fca3d9dcff047b19a2fbe1bc8ec3933e38e46a5943d403a5
                a671207fbf06f8c322941c2dce4c6f16876 0000000032450768c775c1ba0d5a64939d77b30455                                       191d81efcee86bbb78225fddb7a1775d87b7f1c1b0219130e9cde8c
2237       3290 7f5d351159173d830a4be1cc6729a       3d46919061eac43a3d077f                     14kT6Atv4PmXHFZmtBeaMfu7ET25oQuxa5    65c02fcfa8c3096267c
                                                                                                                                     04e4dfd2ace9a5deab26170da9b98bfb1db24675793a2bfc1b3f306
                986ec6cef1350ebf010cece0f5437fc6c119 0000000010abb476c7bac26a22b8907f0299fa6a14                                      c65ab2ac9bf4dada80cdc01c1a54b824f56cb2dd46539228397916f
2238       3291 9236ca5ffcc47d870b2f251c7b73         86238b61b47d0370b6259d                     1BufjxDq2zt9nnoHP2EgG4M5a4SR9TAmqL   d8f514ee7cc2679df083
                                                                                                                                     048b974794764d77186ccc2b0541b0c92d08e015bffdcfa16eb43af
                a1f0ad396b730b6113951092c25cf417a2 000000000e4523a52ec47847eb7bd92e9d2d2c535d                                        2ac1109cd34c52e7fb09ce46e6c4a8bb342ef25d0112da67dee0832
2239       3292 7dbc2e2ec6af1f2879def9a7642ab1     ecd665807b577e62999b1e                     16kpgxrnpBTt4PbXq47AfJ12TdY2GLh7hW     adfd672709a68cef239c
                                                                                                                                     04eada37b9f83cf8800e8298e2168d0f5d1211e9469a46587d5ecbd
                cded020d321500057424002467a5eb893 000000005e77d434e55f6e6cbde60cd5b829fba71b                                         112d861cc8e2aa9e66c34119a3eb54819a9b65b72c877ac483c5c9
2240       3296 8b212318c4b11b11eab892133a84baf   09859232e7dc7198884e40                     1F6NLFPK7WraU6BnAg4w3gB8yR3HPbgfvU      7122b02db7b12f5f7960b
                                                                                                                                     0485b796fcbc705edad93049d9ce2313133961114a42cbb3c707fa1
                2dfa135ff8aae0b9d906bc1247409cfdcefc 0000000031348600da1c5b2dadd17d6c37c6ebdfa8                                      2a496ef3863710b2115e8b9660267625bd36c092ad5bc197b96102
2241       3297 c82019bf4fc7a965ab1cab1a4284         a4780d10648701a7a0be16                     1tkdPEhHzZmQAXkcXsAtrzdC7A95CYkEg    1aeedcb683dddea38d0da
                                                                                                                                     04a8767905911c5e5f9c1391a650ca974f9c5eadbe62e05762c0ccb
                275126aa494f50c4bf320b0cee8c35445a 00000000310ac14a0f1fc6adfbdddfecd334a884315                                       0ffd96697ba5f74f2e541069bb922cfabc4f63d689110bea750b25ec
2242       3299 15c5954fad0f2f4c416e6834a71eb0     fa4373a80b9e46b3e7704                       1KbZSmj3h9s91e7qMWB9EruEDWB88serQ2    8dd83215210122caee2
                                                                                                                                     041849c3d6035dd247afb24a71dc0855349c6af89977473a9f818b9
                fe6e01837f5f809cdd85e5993a22970346 00000000e5a427932794530bbadc6a9a6c354f030d                                        e852475a565ac484bdb777acb055fbf32c54a610cf80fe6ec9920af6
2243       3300 ea8b919331868b258ec9309c0faf2a     a4cd9b5765d866b51502fd                     1A5C4HqAbd4CvDCNbPDyySpsvUpys1F7wa     45d0f03f223af984bdf
                                                                                                                                     04b13bfebbec29035676ac6aadbbbef3ff7431510237dcc3639905c
                480f0b58c8639c6fbe6a15fc468502934d2 000000001a2b99010ab59e07281c075ffdde342a15                                       405293f6e56e9faa5baab3d20a68bd846c4c4f58597e1788bbbd2e4
2244       3301 0f81a2807c62c8b96b8dfb36fc405       64ba1419036c30e4dff0f5                     1M9aZeiHirrAGsN34c5LGGRAu5ArryP21d    883c5caaab3b4cef0b04
                                                                                                                                     0482460ffc11ada5894199fafa14280e598f19be6151aa0382a2c01
                ae5571461a8e22234d7cc2c5ab75f1f223 00000000522607f1c46c1cc2f537863f0cf2ba7af30a                                      a7a07100da68e8a57a426eab22c979763e26d8195c0bbf26322c3d
2245       3302 5fd4775aea013d77d0ce1f5ed29fad     6fe52c56b274d64f6390                         15TRV3fHQp37vmbBSkKMLr2HKSWPRcHWtS   f9935a94f5f43ce9acbe2
                                                                                                                                     0492806cba2cfdc9404310e2324624c103bb74f64d2c8a020da83ec
                280111e42a83898dd2509d63bf6d641d69 00000000b552e1e2d2998cc49619d1138cea9ff5ea                                        fa1c7b4ef1fb7e02262eb5173f056d84a725428baf7987cc6f47176c
2246       3304 a65885ce4ff53e4f982f7c512b76d7     d9f8dcc8febb4e60d73f76                     16baGp6jo37pPCApG9ABLGqDM9EY5XgwF4     c93b584559fb14b1852
                                                                                                                                     04ae87be19e69224fa5504a73a26761a587ed6f34cea3b6c3fcded0
                34965308a84a81935aceeb2bac26e76878 0000000008b139799229859fb817bb24663467d350                                        d54879aec76f8842d07d47ed796a7efcfcf1c5dbb63c16296a1aa2e
2247       3305 822514575ba9c2f69cd31edd746963     9916d013dd79574204bbad                     183bxvHWKz7JpMXBCouPZxJPw28Z5GBu3Z     6ac118668562b22555a6
                                                                                                                                     04cdec1a3a6f6f5c6e7b9c8b233bf2470f853ede5cd788da343e5d8
                7b507f68b6a4b8fceb2221b5436793f56d 00000000b0ff4b60d318d8f104f7221a206059befcff                                      321993d4919afb87d553b47b614272ecf27c4497c1d3898ebd8184
2248       3308 d0e62aed1f560221e7ab87e7f53020     ef865826913240bbf25d                         16mSmtQGaEjYxURUDkj5rPnoWbuTV8FY7c   179adddc6f8a95ec7182e
                                                                                                                                     04284d72ae1043ff0cc773fc26d6824fafce84863bd8bd855ffc6e47
                bc64f1259c79a5e883f1510a5ed0f40a62a 000000009b086764feb26634176677c819d122a4c7                                       8546438a24cc7a06b3a1a5f0f8df0510c2c6cb6d9e6d0fff91513f93
2249       3310 74ebd8d26c6affb2c54209a0ae0b3       06a0cb1af68767edaa59d7                     1LwJfch9urBceTKTR5p1rAmVgVyckt5mAv    0ba043e7f2203ff2f9
                                                                                                                                     047c44ec02ed4797b1aa2afb9c8690fb1405d4ad935eb870a0e123
                8c290d3c85b9ede30be14b4009051af697 0000000038ec1a8b75e443e71fd9f74da1e61d7a41                                        a22474a267457d5feade0b702f87496a1e8fe702cb664499184c1e9
2250       3312 ccd28d087d5c94aee0288742e10133     37cc8cdec234c6fa4b6b24                     16m4RStUf5ATQbaqPkcV9eTcAPEXordzs4     cc8861ab0dc66d842d807
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 127 of
                                                            913
       A                        B                                       C                                            D                                            E
                                                                                                                                      04303a8f15f8787e7a8307369c3171d248ba972da2133097df6e24
                770a94188cd9537ff2e9b3f1e5b8bbcc603 00000000ce57e50f981f1ce85249ede1f6011bbee6a                                       dfeb6adef01dfd596d94257c3b4f2b8fcb7098095b8505e08c262d0
2251       3313 b5e6fd95ec80e19504b6012bcab52       a3426011e16d6737555f9                       1N1YxRq2sDCit5ZbA96474xkrXwaYDq9Vg    5b941325f76a514c5c8d1
                                                                                                                                      04673b371c3b3a3048f343a9083cf4fed21f1bef8aa3b0a535d7267
                12cd0a27186158ea9081f80098af2e093b 0000000096352c7e7bf5ebe736b8be0e00befc6c32                                         a547635965f916526458868c6643be86c70bf1043914bc1169ac6d4
2252       3316 8cf48c40c4ab1425158a15208d58e3     eb941a32cce1f78d383c64                     1Hm7DUHCAYJfujddKVsm4enoXxizx548hi      0ab50bc0c55432570875
                                                                                                                                      04ab13e93922307d6c0146205a0401fc6dc72c500eca36f2a471525
                fe037b68877ee1d616bdc0c356f703f7069 000000008699bd59e1bfa04e989745eaf231d3e63f                                        d85e232cf1de386462dcfc38b68ee6c3ffc15f54c7599450f688ae51
2253       3318 8385df498bb80361458bcbea0c3a3       d4792dced3a6b0f4b7cea7                     1Mvsn1gM1mKtGsmpMrG7MaU79Wd9oBZeVo     1bea544405638835d72
                                                                                                                                      04b67ac4ee2840cf51bb5a30488472d609d1c9a08cad02a805de27
                46b6d9bb19f1e84dd14aed65160959be8f 00000000519517e8d7c408a7a819a990bd639ff70e                                         d6eef1c13301e4e1c87e570ec451d728239acc3262820b09a9e35f1
2254       3319 2f77cd935924e60d9fc3967dde3ede     bbd23d27d8c8eb355303e7                     18mKU2wMsu1kMG6QVhfNQ4vqxUDvteemCP      23a1fd6decfa72803bbe7
                                                                                                                                      043838662cca15a7c3a36054d4a3d015f722bcf9dd4301c81014941
                b9ba579e8f7d9aeec44f9f6d1ad6303e01 0000000096b10c38faeb0f0a8108d6b3abb98df220                                         712efee227db793f55fd2499278ba26b82564a9b3e611cd4f7a9096
2255       3321 284575a34ce546d0b1c6a55f36a860     66a1ced832c853dbfd536b                     1Gb65TPCd1TMQcrnGicwLLjMFLwfhajhRr      45d29fddb12e9bf1d852
                                                                                                                                      042925ac3f021f2b6d48d6aa614b0a660b18044cf1eaff51edb404a
                df63781111d719e064fed3363c1f3c25612 00000000b59a16623d132e4bd5dfceb8dafc87d7b9                                        9f89a67b7eabd61e158a3ab84d635a9f0b498375443ab419d7322e
2256       3322 f6a85672bb556c557e3b10aaa3c90       b82aee8698d6a180693100                     1EQP6pLykBfUZVuApFDkBbnGvUTGTyirCj     7d8cd40027e6176b591db
                                                                                                                                      048ad170f58fca91b5c2aa461833ff2f011acf1fba821ea9a764f297
                690c8bde0e0bb290ff31e33e0e8364e9d0 0000000020029ec024e149c0abc9319ccebe038a16                                         6cf5b56caa1091622b878311c7227f5a222d6922e265afe87543bb5
2257       3324 8b9e7d2dd71a24041fdac20d2c037e     3c17a27a7ad029152133d6                     1JLciPrW9NDz3Q12zq8N4WuimT26VK4Xth      ca5dc1a2e9b1ef6df47
                                                                                                                                      041c0ddfea23d93356d57bee9da2e656fe0f551f3b8f53076430ca4
                04cd9c8ad35a45e24ca5a51d7cc2371999 000000003ad78dad85af064768461527ee2458869a                                         a402df8b56177798e55c4f79fad5ae90d73c6aab069f4546a0fa3f42
2258       3325 6b10d1c10ed29e027a349777d94f88     e7066cd22b826fd6c31dbb                     16NFSXpkVhehEiVXXJka76TWV1cTjvoa8X      8059ddb213b267bdc20
                                                                                                                                      042a2a44d3901a001e83638ac6cad75884849c62e34c19bd214766
                7489f765e221247b8b8fece26d6f5ac7a4d 00000000eff54d5e41ba2af7f47e568590ffc136967                                       2d0d5154bc3dc4073f5808d2de77a62ace451195527ee7eb860f98
2259       3327 c84b75583e340e63a6cc91a557fd9       1e0e9bbf710778a271948                       1DUFK9YUWw1XYdYtvvnFQ6Was8N6QrZpH9    0cd7c4f7da52452db85cc5
                                                                                                                                      04b0e9c9f0b485dd9b35c8693ea36a634d4386add813425614a095
                d093f66ddb625757f845998ed658973b4e 000000000facf3d80ce6b133c757b7080454e83120                                         10470febff640b1fbdbb444da4d5e0a1cc434e95ee296ee5110927f
2260       3329 993acabc6a55406f53bed67945f6b4     539a962d4939efa244dbc2                     1EqAu7qxmehvf5faUCjr1a7icNSWLRiCMH      9ab1fae3d1bee50aac1a3
                                                                                                                                      046f1a071c5b3084242ac783ce6acda8ed47086f99bafe99222bbb2
                1a7ec22e3032d16d1310ab84bbfb0e9f75 000000000035f4cce8ac52847b6618f8bd3f53d501d                                        bf9eab2a88b1dfcc98499ebf11aa5f8806020d33d946029199f4dbc
2261       3330 afdc28e0a00da3c7ff2d69f40ef222     c6a006839a0963a8f6f6e                       17yJbWFCRazChiAW7M2uyrRqBhSt2BjkXD     af42c39aa802221f68d5
                                                                                                                                      046be958ce8f0436440c6e97eaff6d2f1eb3b71ca9d0f714f894a0d8
                3c472a4477e6bb3bb146988bdb9a0eb7a 0000000029dd23371637ffe40c2121b5bb246492e3                                          9dff8fc00c1c85509302e6ece6694f3bee16fcd971b6802a6825defa
2262       3332 6cda6ebc0854c6b0e8c9bf51efde2ed   595248f754ea461ac433b5                     1Q2eRVbr749VWTWm4y34RnPyAK5SDptr1P       8bbe199b880bfa79e5
                                                                                                                                      048155c643a2e73ccae2deb546577486ce281429149d021e119f0c
                8d3119e23ed59706d396ddaa6af574ef68 00000000c792e56146dbddad10fd6291486bd905b1                                         936c60864f84bd429f6343c932b706d2e4f3606ccc618c793092d2f6
2263       3333 926801e0fdf4ad649d2744e974323f     4992e54319f08196d88da3                     1MBzUhFK2M1edvd47xKMHm4q5iNjH3N3TK      28b35ac8d5eec7693c02
                                                                                                                                      048b751bdcf3cef648093c9891e0f56fd6284db047bdc8530d4f1417
                4087621faf3d364435c6c846980abd820b 000000003cc13c075db46335d860d9e7eb559157d0                                         c83387b365a14f4e7d381c636989a64e7a3e979cdf4f39030c22289
2264       3335 4a4295dd68e23c576c146f3946e2b5     a7696675799979363c7c39                     17NMxuGHktmQPVW7QFKowDWivQwT2eYivB      650613941d6cccda530
                                                                                                                                      043979ca1eb552cd082c3c4b151d278398483e4e3451645ec7b904
                6defe34840641fd49126d1c56da6a4f4f1c 000000009cd2022b5209ea9f0988b8a599cdb3aa89                                        0742d9462a2142095fab6ef7ce40dfe78a22679687d4250e404e00
2265       3337 7c3cec8d88c660b5bdc31863e6415       7b30b7c0cb50bdf07e839a                     154iPRyuAKmvE82NXkZPSLe7gWkAnZnNEd     9a2f4f0cb66622a231ac6d
                                                                                                                                      0498d8ddca9b17a5d759e5a9b84737ae741b4b637ebd5b6123abd
                43dab95469c0b16044a506a70d81cfd2b9 000000008c6c7842f13d2ab7712a437e6755787feaf                                        2f8a5068c450cce45a7efd900bee14c4ebaafc76f5886f58539abeff
2266       3338 17888ef610cfb247644cb609da1956     61b1baafcfce8ced1e28d                       1LJGe8otH5LLeyLu6QWkEeYdBrnPZ352Lj     84f0e980131665e52b917
                                                                                                                                      0449e40f7e387506809a08d11f7e571d6bd7cd178e17a96b63d968
                81958bec381cf57594e54290ccd052c8f30 00000000ffd27d3cd7323dfb9cfda5fb363cbfe283e7                                      d6cb0526e9e78d9984d46cfc165788bacdd2aad1c6cdded8a4e9371
2267       3340 bfba0fd1e9e43b51592e173c1c24c       fb248a5bdab693055a60                         1KW17BaNqg786QjA1MDYxmPhntMdshtAtV   f3e22ae569c119754bb6b
                                                                                                                                      04edf2b2491df22887b0cd4327edb1a5e2207432f46ae36a99fc52a
                180d5f63d450722a413b79e4d2f401984e 000000005f769a80286a09a6c2e630dd437442fdfd                                         d20b27d4f2a5295a3a59ff33a77b0127f7d0987f6cea89149140460
2268       3341 37a74e3479025da82492b9713106bb     877e0076a6b077a6e1567b                     1DYGVFN29XdMsFrw1HPcLD7GWvBzmWKKnK      925fb6d02cf07b7f553b
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 128 of
                                                             913
       A                         B                                       C                                              D                                         E
                                                                                                                                      0479e8c42908dd27e3ea1f59c9925a1e2bc6b8c75b88fb6e3fad89b
                d8f4dc81411af2c15e5ababf2f702b4977d 00000000d51042239d9dbfe214a29c85f0e17ad84a                                        80dd54b8c538e84678db5be93619e938b188b7e10a9ed5279e02b
2269       3342 7c735ddee959185e45b4ad274c6eb       1ff55f2194b545f3c4be4a                     1zUDQMUYn5J67v3TUMSSUHbTB6cfBcei1      730629ed70d155bc8eec83
                                                                                                                                      047782b46f8600e84bf73f5b0e25eb0f408b629f820d410c74a7694
                19572a88f90cbca0539b60020623a36440 00000000cde4ff7b7d4f8b1dcbc0b3a2dc3bf3754ef9                                       9c7a998fc3f5ee23f2b6654068fc4db0ded959b365ecb92e10dc4ba
2270       3344 018270f6abde4610781d08cd26041b     f293dc38fb30653e6a9c                         174HgueFgu5NwSVdmFEzvUin1EiLopcuCZ    1e9271ab5e5acd63096c
                                                                                                                                      040ee1b27d414ae1b63075204e23e35ac8ead1d96c488c9ed4dae3
                071bc7b93140f31d4ba7c7834e87cd47d9 000000004e77aa6cc95fb1b775671d07b1fed4f470c                                        c4e0bc5cc79057b4fbb5b4f6d7deea1522daebf6f155b6bc5b3f2f4cf
2271       3347 5c4a144a34855a84164994ff6f0e19     66e86f1b9b39770f5fa71                       18PdZitG9eArmN7VpEhbsAohnh3eGGnjvJ     5b8bb76b8a5b9d27d15
                                                                                                                                      045b7772637022854c10f7eb9ec755e5d7afb5bfefa8307d19f816a
                239f996bcc758da5126ae6fed9a16072cc8 0000000024c4bea40ae3879f08c6e3d6b7afe64f6a0                                       8267e1c28abfa305d5fc86b4b7051b9de2ca55be6791824b192649
2272       3349 973b4e1ace3ceab96fdf954e839cf       c8f8478d0b2757f680064                       1EZcR3uP9hAHB4b9SEUWcw1vrga2vNFoK8    34c610067d33dec271c0e
                                                                                                                                      04142f1d344895d17f0eef807580afac8e3ab8949b06ce854809cd4
                b656bc47f961b8f6ec6f26f1f28f81491f50 000000003c3f43a96581913ca47895f7ffdce19c1c7                                      bc87c4fc02711955dadca36ecf8ea00e7142ca687e21a951043dec9
2273       3351 e70bb4b1b425418f38238ff9de42         63ba1f8a5462f16aa01c0                       1Eq3iFjFo95pzKs31jseEUktToCfqUQ1wi   eebc9d0869ad9c4fcd96
                                                                                                                                      04d28f2fb48e4931cce8998240a544ac41557f927206a110a0bebe0
                9a853b217cf30dfbdd6c0d1b39572d3875 00000000f85b5decee1e69250bbcd5a9b8745e5e54                                         829bace2b72865bfe9dee9cb0bdc42b0ebca80c632aef85eb04dd68
2274       3352 52633c9a4a7a31b92229764964af44     7b4de8f4d7868a7b9b7468                     18xtQy3LMoQivhiqbXtJY5jTvb7VqBjqxh      20b5e083a027cc2ff131
                                                                                                                                      0421dc63506e3c4b4b3f97e773098329f5a5272b3f2e2e1b6953c27
                8d30491e68ba108613cd6a33cf2a5ed0a3 00000000de396209129b1c7a002a6bf0fb951794e2                                         6122bd771f42506b6e9485db2857c60f1d6beb988aaaea39dca409
2275       3353 8df3f3d855bc48cd1fee76f693456a     009c0e384763ac21359947                     1CMuELPy55TSxbh5Pngq1ynZQiA1sSPnjw      ae3b9244dab7ed665f625
                                                                                                                                      044a40ec7e118561446e61d7579cde691f7756d32563537521c8f5
                c4eab2b8e75c648ca8b5f1b2c49739ea2c 00000000d72ce9b5dfc502f0220cf57d39a001a3948                                        10552b7473008a7c75c7c331c2da2e4b6bc52e8fcad8e7fc313a75b
2276       3354 3379dc363fd47d1777d3dd48b0659a     2223249a32b8853aafaec                       13s7p4CbJ94Agn91pYpFzGYEtEozMkfgLm     eb8eaeb54d6f1e2a739f1
                                                                                                                                      042c0b103a25e6f0296339bd51635912e030d4dd89aa4351ebde3d
                d4993715e6a8a1a5b8d3631d1419d7fa47 00000000030aafcfd8bb78cdff0a4153fabfaf25be41                                       f11735c1f629d0ea13790131f6300354925054aa230f3bae4c99d33
2277       3355 537896e3435a67b31b6cfe55db16c2     99a8f8ceb5c7c79d6168                         1EyfDijAjghhUwyF1v1UFHFn8ADm7XQB8t    6639ad1775ef392bca6de
                                                                                                                                      043a2dc633be6e7b71649170f60820502cd22333668aec2b8ca4a4
                d751b2a7d184e3589a6303ab10f0faa6f8 00000000a0734082a7ad65f81b90d0eebcea55bf03                                         55fa1818ded0437008d95712c2516a12a25d69c4cfa717bd07c0a71
2278       3359 c6345845e29b16954412474baaadda     7a316ce7b3fcb871a0fa61                     18EwVcFNuQxctHjbjumPnLc3MbgC9rccKZ      82ef32487dc6fd5bd7ceb
                                                                                                                                      042f93f56be130d5c2429f85decace7e25314ee921541a00b2f9aca
                99795fa2f98b53bb9126143ffb114daf69f 00000000f4d6e99c5cad59f196e206d0f713b52c051                                       026b02ebf852e6f5dc56d5200082622b307f76bac62b57f36b157da
2279       3362 5fbfb678e1ab7eedc0fd34fc41bf1       4ba5255a1deeaf0f0612c                       15c6uQyatbep9ykg1AAAMqkv8PzeShYcAb    51f8f4d9840b1e11bfcf
                                                                                                                                      04515703666aac9bf0e0888011282e4bc526073ade75cd4a58aaab
                f4541a7b34c42641111064d79cff108196f 00000000c843444a37d3940480b25c8efc2634ed4e                                        a36fa1b45e63d86fd8a8b2c7fe97380cc3c030faa6707bdfcd438534
2280       3363 6a4b99f11006ba60b9b0e7647fba8       3749e70c3d62543fb35205                     128kfQv5GqrppKhVNfh9KoQwD89Br7yUfh     baf6ff6e72584f3822b9
                                                                                                                                      045e3da11cd0f25b9221406c720608272ccd51ea5cd09b5f73992b1
                0b6bce733fc39ebbe710b7d3fc7fc936f40 00000000cdd1691076469c884667c363b5dad93176                                        ad543eebe74729892933b278da7a854df1b317cfcdf09add0271801
2281       3364 d6f4d76432da96c7d3190c07a955f       7a1f8a7d6253ccdd73fd10                     15mwqgUFtsgQSa7n9zAfLzQ3ErC5DooCsT     e7e863d3e510cf735c1c
                                                                                                                                      047239ba26e2505ee027b2e07f2db7801ad4ebf748128468078329
                03ea21e90a6bef69b05b05a40a98a21090 00000000bcf6094eb54fb19190d9f59727a3a877b2                                         2f6e2b30f0f958087e455fffa6d0a02be27f40111131d5cc40d835a0
2282       3367 1ccd3af9aed5c272202cfe4354b283     73ed131c78a4647f0820df                     1K6CUZ38aY2Q4U5y9cwzScXWNUaciD92PX      db07a443e34341564a72
                                                                                                                                      04345d64d11aa424ad25672eb1b8cd971539240065c7bf0e22c515
                9f8aa0a6bb2393af83caa2f19ec25a4f82d 0000000060a98a993825482154727148249fac31fb                                        1c216298e3035471205893c8c7e168026496153d691e0ae0f5ed73
2283       3369 81705bee0d5b315bfbfbc7ee67f8b       c717693674ed35fac290a4                     1F9ZVCNUtYVfUMJCV6oJFKZYcB9Zd4BjAL     3bfa04508c77a030423bf0
                                                                                                                                      04e48ae5d44ae1233f0d75124717e477ffb5aa5511bed43fd82e79b
                c72b99cee93b401d155ca70c2243d3b1e4 000000009369ae1a9e919dc3a7609920c4a6d157e9                                         4c3d6f8d6c2ab918680004500aa97b964a7aef45b122c63c82ec981
2284       3370 a14b1f1665d0ff1a30d5cb98a553ee     8a54ef527addffe81c079a                     1D6dCjC8C32Drgx57ERrJTVaMyh9pypbMf      4743b33f87efb41aca90
                                                                                                                                      047ddbd36655019c4717ff287ef5566cc7824534c4604e59e73cb47
                98a412581fe8cbad6085b79f39eb6ccd0ac 00000000b66b9de950074a4955c75f08ac47d7052b                                        ce0430456f4193da026a15ff182e01b1f8461bbd25add01dd86d2c4
2285       3372 803c46cbe9372b3b30fdf7ae80354       8e876eef7d2af390e17897                     1CQNaiBQTQT78whTCX9BB1ox7paYc1SFGX     83afad2c5a0eec12eaad
                                                                                                                                      047a67862c617c0b0fabe1a212cd429b81e3fa7d4a98aeade7a6d9
                2d44c4b922691277e7abed730e5588a1e 00000000f0ede191e805b52f64c5ebf41adee41a82                                          8cf0f569e8f8e52c6657a9e07d34d44c8b1a7fcf0b9b811f8a8b496c
2286       3373 39bbf0baff351759da4e758dac162a9   3c8ccda52449d84d49610c                     1P9SCv4j2LcrLkjGC23ssbsx8DMaDHP6Kn       f5e9a76badf344de57b7
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 129 of
                                                            913
       A                        B                                       C                                            D                                            E
                                                                                                                                      040a379a6cdada28d4f2ac1da7b80610817f3a901a353ca8d7a66ff
                0f53ef2fe92e9d6576729bd4ef9d2c47bf1 0000000014626f271bf6cc8eeb388013362d8a6431                                        d637607ee0cbb6809305c44b88b17a0d77077936ca8e0d69afcaf13
2287       3375 7206d0853cba3987337eac0f32609       6b373fe348be51502a13af                     1GkwXrHLNP55krjQQ9FUJzqRCrZZyp6PQB     d93cedcb051a737fe1fb
                                                                                                                                      04610f2d722e87c88e791e86424b234acb171e8df793b5b9ce6e86
                c8d6b774cc5c0bcc57209b046505f6b45d8 00000000d2b67cdcf773c28ce2fe89f81a572a3cf01                                       a90cc4478908e3be428ce95078d9bd8ac7b4731d23eb36324b7e70
2288       3377 5a1fbf627cacc95c027e98ae30832       63b524896606e4f99f578                       1KdyQNwwY5erF859zBmgtcYPbBFsHQQaRG    5a4bf0c592456abf66306f
                                                                                                                                      04a9bdf67778daf019d2c900eb40c4db9330f844948b14688485343
                3273146d4e6de7559acc7f382540ec50d6 00000000d86955a7edd28602d2996ce49e7919f851                                         d79852c488acac3c1c2d9987ed0a471725b0d0d345195017124cc4f
2289       3379 cda83d5ebdafc9fbef0b8210936aa7     b428751ee09a4a5617e652                     1FZ4GwELQMTXvtzaRwuxSZA5mUeGyYmk5L      d10d9e330c8be5b6f535
                                                                                                                                      0430ea7806efe00d348ca6686ecb650afca14dc0f768274137fea9a
                1042420ebf0cee79af6e15fc525337487d4 000000004718487b35052e2ec87bfb3268b27e20a0                                        1c7bd01d602eb97b47b61861d4d381856330e790b9a56352e7bd1
2290       3380 e7b1d269a87f80ec801ee6cce9873       11fb13583510fba5d873ca                     1P5BWkBKsndpzzocYcvJxTEDrNtWrr2Nsv     366aebef4bb35099326799
                                                                                                                                      04b62bc776796ceab362f844958dc6eb5039b1049ffae72b06eb2fd
                26ab685bbfe24c157f11ff14abd9414a0c7 00000000c88cc113105b3c905ec89793c94b6cda91                                        5ff96d6f19b8688ee76f641084b1569ccc113f4c50112df81e2b3598
2291       3382 8b87ade06a31a98c7eed3083d2665       43fae52b1c80cb83950c94                     1KoioVLKV6opQj7mYDNuAFy1vXx1NCRt1d     019ca2f45447c147c15
                                                                                                                                      04c5d06b4ae95135260cdc51761d68ecef8cbfd6810484cc59c732b
                45ce76f5f9f581af28c1d11f4f93c2f701d5 00000000f09e4f302783f7b119a638fca8b9bd70a2c                                      abf3ea73a90da0851c40662a10bb95a961f668970102de69dcbd14
2292       3383 d3af2fa51f1ea756df46c395d4f6         8d06e208b642229d9e885                       14FkTfarZPwsXARn97Z7SWdiMLfAVCVaDQ   3dfcea109b49d792a2d65
                                                                                                                                      04c16f21cae683b067cde2c95d6d8e91669a67708b18f82ba00e4d5
                7fa74b95816639155859251a1b4b1579b1 0000000022e3e4ef2ddcd5a8dc6c14f18d7bacfdf4a                                        c092cf35859e3b234a4961c23f12ea64da6196c78ef8b647f3d96e6
2293       3384 da31fc7cb02e257dbfb3987f0355a8     8456da9afd403ede4c107                       1HurhQQqP1XwNvdCDCtRaDDjcrhxNCPSMJ     32cbfae217bdd0dd92a8
                                                                                                                                      049ee0fb17da0efb37088d0d4f7fbed81655fde133982feded56fd24
                2a3dffe4fc22e20223d2db5d4307f7c0348 0000000087fcd7726f26681d9506771adc62d8da27                                        51858974d89ab5a23af4f184b0aa8333a2b2cdc4cd7e0926b229faf
2294       3385 ca5a6958988cee79948dc2772be46       8f88c3c98034029377ab32                     1K1quK7W7YAuxQiLUnJLWsxoqJMz1ZFTCb     c8a48ea2c66a511c8d8
                                                                                                                                      0439280329cb79b533702f0fc3866891311467168544093b43756e
                48006e617f1b29df760fdbd3c1ca8e6e2b9 0000000045cadc125b19fe38a76994fa407281949a                                        2d1639c6a4c545ab14e3b239ad8dcc5163b78e19a275754a8b8c49
2295       3386 b652c589370f998017c1586ab9ba7       4a88b4745de306e92dee4f                     12oZzxXxnKzCgw4K9xsivcnZid37yMuFxZ     17fb8165ba98c0ac1a1c01
                                                                                                                                      04661b462a8582d7dda5ba8c3bee8215c4d820a323fc942118f38e
                f37eb76ff38370d51ae043e605325b4437 000000003280d3f41bd2075838bc67a90e019e9a8d                                         64655a45a7d4ca7424b4e538fef38f578fff7ca7a5cac57a1b586e7d
2296       3388 e55832fac08c3b21ae86cbc9b316f0     060e09f7d413d6c9639147                     1K79o2zquarMm1vzVNXzk8s3u1aJSwPYBz      da492c6c19acef77d6f3
                                                                                                                                      04bc5d0c6fefa16436d335a6ca9930361282a61ae20369008f78db6
                3b28a43eba741e38aae5ec5291821cda6c 00000000145a5dc9647cf9995525ae0de3d666b925                                         f45dc2dc4cd5203f4987ffa03ad47629c12253ca365c3bee24f6a8f1
2297       3389 b42d207162af3f353da51c7a089c17     3573043e8b4f83bd143000                     1HWrtwG3FaCLZJUXbpjp6GoDdkpyo8kUp9      cc86ba3d660dc002b0a
                                                                                                                                      0443fb37131807fb443c242a5807cc21100fd87ce59784bd47e4cc7f
                c14986106f4913cbb5052b17e2968ce90f 00000000fa65a679c1aefddf8bbae2b6e988d40b23                                         2bb40e379780f40ddc1b5368e6a3c29f3c64dcb30385b212efa27f1
2298       3393 dbb9626977ba03c4efccb48f36ebeb     075ec194bbfb8ec59dfea3                     1JN3ERvUz6wQdRru9syHQpucdZr3e7Kbwr      6edbe48dfe7eab9849d
                                                                                                                                      041588255d592e58d73811cda4b32781a4b456257695d4bded90a
                e8b8fa952e34c72e97f40fee7e435ddb1d 000000005c639e971b4264e37ea0622756ab3ae33                                          58c00e7b90a4ce0abb62f4e3cebed3fc7c6b9baec3f0ba914028d5d
2299       3394 46b873d90330c5df4fca53a93e4119     a48ea7b4c241e517cfb85b7                   1HHPgdt6tJo8LMXcm2Pvbecrn1KobvT2oi       da15ae7eef9d2ea62e2670
                                                                                                                                      04dae6a2cfc356e830d9bae2e3be49904ade1d48aa4977e10df93c
                0f9bc1f589ed5d73bfae04a6ad4a0f1e31c 00000000fb738e8a6f04d0ea4f66cf5b7c250afd78b                                       71bbe18da5b95ac54f11f87ef6b3c369c7bd671df1cca3a09bb06d8
2300       3395 b9b76278da24b124cf0c8f278ade1       8127b8f8c0ed01d15acfd                       1JkjzgK9UCrM8xwPkXJqEBAp627bK8Hovn    e7da9271290b9b5894063
                                                                                                                                      044b7f8ddcff16c71f46042942a5d8b1583fd6e88d07ab7bd4abc06c
                26550d85003547654068e21e3f36ab9466 00000000b7837cb6ac84b33fed0fd50b3b49a76baf3                                        9f8dcb4b8249fd99f68115c8e4e9fc78021f5e730f846a87f3307576
2301       3398 6f00118d975e5e07cafb1a5e5b581c     d80981960d8c4003bf19c                       12kW851mZSM9ZcB7zuyDhyQRKtsTAzP2Fg     7005c53a1774be3732
                                                                                                                                      043c3b21c9cf5bd5f6c261a32e7742ae10d216d99870c4d8c0b6a4e
                e45b2251b47634a53e841d83ce6ba7352 00000000b6641cc18693437c5208bf362730c533fd3                                         85821f9610817960b3be7d1542508649eb77d08206a622e2f73b60
2302       3400 2fe3e798e906761aee58023533f7afe   ea4cca364793603bba957                       1Ev3kDGCcBc28NorYb5ciq7TtXH3ipZqiv      d9066db7c015ce285db3b
                                                                                                                                      0403fc11ed383e83adc6d28a39884a6e2ad12a5143a53ab8fbf960f
                a472a4d502bcf1043b5f55ccf354361f5fe 0000000018494c27c243e8ab8b6c322f12fbbe8f590                                       b5280bc3b9cd0c0f166065d16fa7e22049591e0b9b8b5d658ae122
2303       3402 0e63f2d4d150e0499863845c39e0a       8d0b42eafb9589fffe3a7                       1C5S9gNX7EYHoVBnXx1yXq1r94acXS76xq    37004c2f2d87179def53c
                                                                                                                                      04ce322c26a60b2a53f019a903ddd868c3d462b0191a97f2bab32c8
                cfb88123aa9619e1e849f6b3d789bf9227 00000000b7b577ff23b9d45212efd9c5dd98d347b7                                         40e92679028677430aabcb78d7cefb3d05c5d6b785ae2c778d68ad
2304       3403 70b0d9469e705a1bf24a56beb9a431     a4b4e8b19df5a51fa2f54d                     138FUhee2SUq2m1LYKZyicjFgTLV7jSJzQ      366ff3dad41bc51884984
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 130 of
                                                             913
       A                         B                                       C                                              D                                        E
                                                                                                                                     04122c7d3aaddab4485516ade71d7ad2e3c66ee9156625e0b5a9d8
                56f0b618023beac1945a8a499efd4a5dd8 00000000de23a229d2781b11596a19dd81647ddc4f                                        916510658b9364585cfe46dd9b03d150841e0c5d4aa8f7161ea5c8c
2305       3405 0e7777d1e91975279e64bce1d62a36     b6c85998bf6a1ea4cf26f0                     198z3RdfuECzdEDt6XkV7efPhxi3y5ZjPo     d3ed0ce6b28d1a7a6cdb8
                                                                                                                                     0414ded81e7a78852328f66b1c61ce0b5e7138cdec7aae7ea477be
                663da3c1ea5c254a4f4cfdafb4e018eaa08 00000000398efa1cbb530ceecd7db424d2151cf86c8                                      a9481f528a9de701eb0fbc526c50b8ca4036b594a21b5906cb0024d
2306       3408 c1850708e37cf8f3cf3924c82d61a       67ed2921c162a428c55c2                       1EyiLtigJaF8dEbXK5JsSibuAM2WjgtjKA   bb27c8c1b87a013ea73e4
                                                                                                                                     04deda650e001537e473bb9d2adaccb8815eea1efc1c98f53d0642b
                2e6e76ce9723c28e8458520c0757a155fb 000000006aa3f5478fb1f417734a322f020ba444704                                       6090a9fa58ba437938943682ea3fc91924b9941de6178285255a85
2307       3409 eace1feb715248b2c76891e86d4107     2d04c439c11dc437a7836                       1D6hvAkS24cAetsQ2CPT46GyHiZYL43rBE    a7b0b169c9d02027f2848
                                                                                                                                     04dae0b4bf117c57486e7c6a5d0779853025284e1690f713a14765
                2cb0e0f05df5b8d6eff6e2138f655ab7a0d 000000002f86835861250a8da7a1b4f0ef0ad097c1                                       6e2728f25f067f96e2883b4ad828b807703d182049506daffc70556
2308       3410 f3b5c000701533feac4ae207cc489       a8c580bf60a4ee664da997                     15ZRSJUHPmr7WdyaGcj6dLbH1vvk54pUkK    d1311b5095185e93d5031
                                                                                                                                     046cea6fd312dd2ce0a803b8418126cd28020e1d1dbb7df41c1f918
                b89ca6d09e6d0f19b1aa05546d3352c7f6 00000000fb83db0cc4c15d57f49636d2be8d747d8ac                                       f340316af302701d3d27168a3ded54ece0919bc1038c94814a9211
2309       3411 41cf81022a799cd8629af460bdd066     5ca9e99e2f4247e1744c0                       163jsPtFvaeaKpBYZcAuV7GA7ZEe9VS3fw    2a06e97bcb76400a5d512
                                                                                                                                     04103bc6eb8f64d6ee8ffeb93106e275a3d916f3f066924a8e3f2dc8
                b25cdadf9f6af42ad3eaef13c5ec7b77cc0 00000000feb53bdf310e0094e05de83aba4c865da4                                       db1beb5f7c68536e584554728179333eb51e7c76d94a0994f6c352
2310       3412 0012743e0fc5a3d22425f53f18483       578f7f059d1fe67cf7d20c                     1PY9CcLbysrfQmjSzBbLYo8dL1r1LTvDe     9c3a69d7d41379c8e123
                                                                                                                                     04009e6555423199906b7fa88131f6012932b1303cba2d8bee2527
                f804f587b1bbf1ceb28d71a72fb94c933f3 000000001b2bd1ae61c12d0d015711ba3a7eab386f                                       ee5088d61ead76a8d60c574f0be8b35a341a0118c486f115f8e565c
2311       3414 77adf2f1df4865b15e875625608f7       6ed8b539002140ed9c02d9                     1K5RnnjU1F8NWeeUGk7jrFBCQJpiG77f4W    03ec3b9d3594a4b0406b1
                                                                                                                                     04c4b8d7786c76e58cd300ba7ea9d59d531f34ee464be902211723
                441c2eef71ae3ce4eb0afde52293b20d00 00000000261f1b92e5650e378b90cc8f779a3b6447                                        668b176a37318bf46854748f0e8ccf6b0ff172916c516c86a552bcdc
2312       3415 22f850f52bd7f3d6e5adb2b26877f6     23b81f3400dbbbf3e233fe                     1Y2iRJLUHH6TtH5KKodjimbqBRB94LqDk      784e277e3866042cdc33
                                                                                                                                     0435a58b28d8b1b60426d1ec3b94bff3386129a7463b87c0f1f073e
                109d0dfb6cbe3f66df14e96cf709f8c8de1 000000000e05727f996038fa8b7d8b5826d567c90d                                       3bd19395e9420e5c6759870b489c2a8cd1e80639bffea010c3d85f5
2313       3417 8de287b13daddcca8888f4d3cf42b       f934f383c29cb8d9dd5d8f                     15PS89ssioFPUwwYoYCZrVe8rzYKtHPqBf    e01b1649e31c8de3ac8a
                                                                                                                                     049bc205baa96421e5db5af9fc1481fb3c6f6cf5094842db504b4322
                efd3cee8306ce6db798e50dc3ea632a0ca 00000000ebc2588a2d82f3cde4af7223cff166a191c                                       c9d2942c1d298999d70615c28a587f11e3bff1770a24061bec88972
2314       3421 719140a058c587ddf5b90da8e2ca18     5c9430411fd084a2c7ced                       1Ktrwq3W8CRMpfPcrDpdEykoFv8KhKQfG5    feeafc20d9f0b3c1ac5
                                                                                                                                     04d3ca62561df19a799522de154e3da5e5a18394d02a2a2d7c8230
                1a1f7981fba4a2ed552806a46e92921552 00000000c2fd7031ee6eca967579eb4000094bdfbc                                        0d7c138aed6b4bce9ab5566f917e183418925a5e397a96daa8a60a
2315       3422 e1ed47246246ddb0ad6edc6351b751     11214bd62d6be4eb9c7f35                     1G4Abcx5EDzJr4ERz7Hqh555ZaSCJyKkx7     4b4169358f944b58be79ad
                                                                                                                                     04756008782e98325562f5a9e2fe4a7659f07d667b69fbf72b92db3
                7a1ea0c4c663799899a8cef43cdbd54634 000000006282666c70f10cb0d1c13b3488cf0ed5140                                       a34bcb748c83d549c8bc2dad080df3557729fb89fbdc972aa3aaa0d
2316       3423 4fc80d989c38ad211a2bb34151019b     dc0893ce176ae01988548                       1MiZtscUAeo63F8t4iFEhQVigrMzZd6WMf    f4ede3ce36cadf65920b
                                                                                                                                     04fc88cd764cf80c7160f83156e8d7fe00de5b86040abbfa07a3a0a2
                f71e8452ed6f5894f5f42cd5545e52ddc4d 0000000021fe503ceff7ddc10ed10ad00ef14f965e6                                      5ccc3673f8c2f5f542dd8db3f571de0219997d2640b9323be97d22a
2317       3424 4f13886e03633d53dd7d31320f364       b9f315ea43af238e9176a                       1KzAwfCe7quxsvvJshZ464HJRckb9k8P9N   2d54424538dd3b4813e
                                                                                                                                     04282ee7bcb8707a7a37858a6d0b89081247fff39229faafd326b25
                1d7208387ac98f0a6005e022601aed676b 000000002940b85b30c79da2088854e94ed94f1a50                                        2a6f2cbf00d3d60cbe06aa8ca76b8e66ae0ce2c15f83f2aab9d53ae
2318       3427 83af008942ed8c02969dc8eb63ac41     06894c1806993848950723                     1DYcuGrcZhinYbhnf2CZaqnZSPCdcuH8EC     1940cfadef3979a58a6e
                                                                                                                                     041b42204d064494efdc2466cee8c5fc4a3e0003ba6cbc8d485044f
                c718e05f15a065d3db247df1b52123d730 00000000af22adca5a00ea77b26e222efad29ab991                                        26921164e6b2d5666756cbdd8143419500f20868ddde59f57b8aaf
2319       3429 8ddb514f3268fe05eb573af802cb46     5ffb2fb26db80783b33a25                     199oF3852uXnwT3Jn12A8hNV8y9J4uVw3r     e0dc086aefed6d228b9b3
                                                                                                                                     041546356c28bdb8decae1a1c7e341467fbe006055e72c99bc6b23
                c01fcee27ea54b90e589fff08a180a9ed42 00000000a2a59182a50b4f9e1b2f0f966933feea493                                      ae47a1f5e18a17e257e1cb03774258f4c40cf00b8fa48ef5bf01c8fc
2320       3430 ade6787d0d51c0c98da6ed6cc0543       939d429707c1389956a9d                       15D6fNfpffY7DTUfdi4B6fgC5JPAaDKryc   4d8da3d22d527daca71e
                                                                                                                                     0474b3bb6c01b8f5e56592f76aa710c1e1ba7e8b6b6c016eb8b23c4
                bac7334be18f34c81b53f8778fdf597a9c4 000000000150d645c43690bc7ba1caaa7add0a25bd                                       5ad57c3d292e0f240abe21a6c6ac42b9d95931ea9064756dfec1d95
2321       3431 85deea887dabbe293424259703acd       32c21f67ea1cdd594e1cc4                     1DXSyQVzy3pxLrQUJ1nb5d2VxE3zDC3xK8    277a7a6388a93ae59aa7
                                                                                                                                     04c6bd673367f8076603a71f3869e3f935fd0ba0a5be57d5388ab92
                73199dcb8f48076a65a67ccfc5f5588df1cc 000000002997845107d9649b1d8e55fd8c35f4833d                                      ddcecfe53f0bf6a094074c892e2f36377768f128468f22e372e5ed03
2322       3432 dbcd8fee2b745d8fa46fd7581b03         a9db973f515c1162addd21                     1Q1nZqcdAFqg8GfGzetZ2SHUog8oZYzHJd   142c51bc195d5c77654
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 131 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04ee45915bf7ae74c697d20316341a684984c5a863bcb94bd553ec
                70716e63794d7f1b27783a3f5a5b597d3b 000000002bdd4d2377d0874616e031f9d24b42b2b0                                         df1dbd0aa15ca939558e5c2db1eb170e66d9ba29735dfa1b437a3d
2323       3434 2be7b68b6c96a80afbd464b4ecd226     e03d8d6600010a0918ab1f                     1E8mbMUwKcdy2Xg8FiPHSoGq8aus4EjcEe      78a031eb6704875602c9ec
                                                                                                                                      0422f277547582c2a0ca28ecbc8ff458967987f97283445ab815f7e6
                0b4097cf608f66a580262e1b01e4cdfeb5b 000000008447de49d0f9ba366fc7e7e8b09699af48                                        f5fb5937f2af2c5f1770304a461e462d1af9059af7f0fb3454beab8ef
2324       3436 90123c53ec9adb876e881ea4ca4f2       bab369ba849220fcf4ffca                     1QFBbAs5RVFLQwf6g8n5fSwdjY7mMXRPo      bd86913c84c2e1215
                                                                                                                                      04ec9940e21bd015ce76bd38ccc72323ec56b0ecd3ddda1499199c8
                d0aab1b25e8a6754482d202baef3a9c415 000000005c0011e37b2350ab6599e62b52663b38f2                                         ab83ecd1eaa7291bc3d9d5f657fff3fe9b02ba09c2bf27467c6f29b3
2325       3437 2f8cc2759c4ab58650242b173f1960     6f85292a556c2923253020                     1Ff518AzPLw6oZjGfvcwXAYZgKERbPZvU2      d3b847498ce38cebaa0
                                                                                                                                      046664446b172526767e0da466fb265abdb668d0306a0574c04c15
                0349a40a0889a79221c0a22d86c6f1faf45 00000000d77100eeadaa69f6232358a6f7b7919910                                        99090cc60496db4f9920f39ed974124cb1276c237995a549c4db4fa
2326       3441 9f178b96e1f731265bf19d26de454       8f84826848d49fad83482a                     154yGGxZsHsKRgywoQuQ9wy9UgboSqEPWa     3703a960136f24e992fda
                                                                                                                                      043584d38760dcc62d97b0dcf0b65e08eddc8c5c03abf45bb4c77b1
                dd3b6af29c7ff911e9ab801c9d156f64af8 0000000002d82d3e958363ae29b1a07bf3d8fbc458                                        d0b419255c28cdb33433c01b391add163e40695730ee801009c897
2327       3443 3bf877309e0b94b0abf928b3cef49       7540e590e7f15f3edabd81                     1AHDKKC1aQh9KPMHBqjE3za3v912qJNL2i     a29ed7417978266e9ff8e
                                                                                                                                      04999458fa40090b68d5dd1b306fda400b885d5b373cb9ce987e4c
                189f081040f2bf79e964bfb0c658f09ee5a 00000000ad18b419feecdcb6e635b4d4fdaeabb54e                                        12c8cfefd75bb94d50a05e04d93505c72c32b59e21af0910d8088cf
2328       3445 48e3b7833b3d1d26cebb55140792a       b461c4c2a581ae01645f3e                     1Mw8X23njzccBU6EkNdRehzNskRWaQdYUS     2c1d6a5f14b04ee18b662
                                                                                                                                      043d2114492018b15d693358f165c740c737092574163d31887332
                01fef985a860e25ee206aab71d7ba50fb8 00000000f19fade0693c2b209c85dbe384bda8de73                                         51566fcce66b6e85d1883e046f747c8f4f345a0f29aa56e9f18620aa
2329       3448 67a91eed62c810d09f4e247248012e     19909e1f8e60253af87ee8                     1HSxNgHJtCa33vTXUf2ZwcyAcDC9Ax85n3      20eb075dc3b141603844
                                                                                                                                      04621e1940a12a8252ff3c79697f93d93d6a124950fe2cf4b029495
                705e56cc520d20c31a666adedd93828457 00000000cb80ea8e006b699b241f3a98968cbbe277                                         9baddec7c616503621eb21be514ad895546124f5aafede271fe1bfd
2330       3449 dfd46cebc20ff384ddab2a560e4da7     f0c397ab440045bc1ffcdc                     1KZHyNhj37NsacbXgFYLAGrFPNxM9BxKUR      f221a2e6bb20b06f4e69
                                                                                                                                      041ccca4b43c92d72ec7ed9d0631626445ec67bdb0be52fb73489b1
                57ff088ff0445033234c4e67f4116e32cffe 000000004eff5352fc6057783c78973bdc8bb267012                                      89a6bbb51e85fa900bc283ae90aa4ff6966aa5f6ad4c0bc159aa835
2331       3451 79ea38edd0bd906645b6ae561229         14fb73d9765922320e06a                       1AtuLYs8rkz2BkNVGacwqr9aY8SKxEYYaN   d63cc69313781e76f303
                                                                                                                                      04c9cf8d554801496dd3da8735121fa62ffc34b7136b92b868d0962
                52294d2026a50939c52cbdb2cf6fdda059 0000000033e9bc3c26cfadf05288fd4f1922e1a526f                                        bc758b472a659c845b31f1390e7b82647597d367ff9a565e7d3c527
2332       3452 95f9361fee2c7bfc078689599f69aa     297dd739735bc9bc47a49                       1MmWT8Z4MmDEiAb9J9cSgoFE2hpPM5JyMx     3c4982b43f29d07afcae
                                                                                                                                      0437a16f241af73db13bd9bdee898047a18c38abade0f61b5ea9a7
                67610aeb7fc8aaed94a7860f18ca2b4669 00000000c00b0ed1b46c6fcd608e0b2e84bbc39b99                                         1680d53b2485f4cd633384ed33072163959fccc9afd169313f300ad
2333       3453 8baca958daa842e62fa6ba87d407da     38c4f2673f9e5744f4accf                     1VFXSGJDvh4GhnUn1cMWSZovBLv4XQ6VA       6d7aa56ebab51a0f85307
                                                                                                                                      049ada269ec35afa425d12f7472550d50ffd503b90242ac7cf3fb3d7
                7cfc27984e00d94adb23188f71d17aaf3e3 00000000529644173fee24b8025b60721dbbc94ffa                                        33dccf30001cdaa2fd1c0370697026e7e513043fbc0fbff26885cb1d
2334       3455 5f22898f22346dedb91256bf962d9       62ea31ce1f0af7d294263b                     1Hz4CR4ucNmKog2Trko3opT4SvEk9p27F4     ed54f9df2ee6b1107e
                                                                                                                                      045a6c1ef7a657a3a8e6807afc4ba04253d1bb72bcd73c1c412c866
                9258a75b6a9ce5b4a142b8b3638c47eaa2 000000006b53f3a991ed120f781e2643f8f5a83440a                                        909a1da93c2b752d7011042cbf38352884966cddbca219b34b3e6a
2335       3459 b1e134adfacbefda5b3ad8cc1e98c1     266a8c8dfafd4dafd596b                       1LjfJhuo9pChRXFnmmBHpSbWUUd8TsBkTH     725caa37ebee18e5d993d
                                                                                                                                      045442e12901790c990cb632d05024c42731795e1fc8eed63721bf2
                c8fffadc22f118cc09945105ffd5ca0187cd 0000000097bb6a307e7d4d8eac9a119e611eb5308                                        efee6384b047292337a968ae8218264c42715dcd2ad0da7608e77a
2336       3460 e2f3df34fedef06b51a7bc78b603         312ed6460a0dec0bed101d0                   1A8iYAvhwMLqzkxzCXKzHnNRuqjrD93XHS     85910ba1d2260d6133a75
                                                                                                                                      047f0c24ca9af75ace9d7b803ff2d8f47fa6ad7bc9ff27915b98bd0c1
                19e5a21ca2b7eccdc358ed1aae676a0d20 000000006aa047bf832dcdb8ab61a61fb56d159eec                                         9e5ad0450374b6880d50eb2ce657f94c66bbb4ae21be2788e0a4c2
2337       3463 1d36ae7091247659489c2d76c8655c     32b0a4db46aa38e9b00a7b                     1FBtv6oUqTb1ttobM8fg7QJYSqW6i47fEe      bff206215062472f576
                                                                                                                                      04d50cd3f3d0065ae7ec621c25a2dc37142b9b06e48cc84278dc48b
                9b13fd9f838fd04829302c3f229278bdc4a 00000000ee0bd02188f01c7aeb91dba868064b2d6d                                        7d08e6654f608fc076f70b1cd106ca8cbdeeb3ed858b196f373a170
2338       3464 f07d1d4067f2eb7206d1cf173476f       c0fdb19a9ade6313964fbd                     1HWabsn3n11FC8bAmHtDhAYv6w5UWCbQPJ     1ec46d4399e5603346f4
                                                                                                                                      04235232131d6c9fc05853bc59b76d4ca890e2c49cf096623341abb
                ea1dc92ee9442eac6634c484ba89bdd011 000000004b9ce9bb495f1402d9d50b39bbe12d6d20                                         21feb637737027109412f0bd8ddd6eb2c6f907476be4dcb448da2f8
2339       3465 e03ca4a64e5ef503ed7234ce1fa59b     cbff1214106d60c941186d                     16fKvULPMxkH3hMfBCrZKVRGXBtQJ3KHu3      8f505220f2e3ac3b4f10
                                                                                                                                      042e77eb88f074e225fe1a5dd58a0305cb27c0ef352ef6d73440f67
                f0c6631cc1bd8d512397950cf9e32b6519a 0000000008a02a581506fb52a591a78243682a9993                                        e7af32b90e1267ec8bd94f06938759ef6c5b9644222d3cdf1c6d997
2340       3467 cdb497e362fb58e59b9f4b1caaf8f       a0d8e54ca4064dc6318863                     1GUbhuuqEa3At9dqPUasThiAJsTE3y1E6a     b02a51cfb89091e1a6af
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 132 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     0480c8c0ad476ac6c7d028cf9dd318e705f375c09982788fc924bba
                26916c61b168e6cda4bb5ba2597445ab12 00000000819b993295d2540b1bd60ac2cfb74c821c                                        8a187aeac2b9ef9c2b6a7452205104b0d6ebde683ccc4c55aef61b7
2341       3468 26b3950d6d81e3bf9c52d5438d74af     85a6f8acc8b463cf443104                     1L6eF4LZduJXtADNczihHbCohHZX7eUzp7     b1bd0abe0a9c41775f65
                                                                                                                                     04ec7fd8bcd73196311d2b5c7fdfdbe01cf5386916e508592331adb
                ef1a6c91757de5d96ef7df7bfd4ac8c61e2 0000000097890139a9c9f3ac2b18b06acf561c8f88a                                      d0ae39487aeeecb02527cd97c63ab1c1da5cbdc909134b6c1980a4
2342       3470 9969f50d6a20b0fecb4fbf4be2f1d       0994496be23cb3311efc8                       18a38fBvVGM8TbycQW6yheev4TVUukH78G   77e955e248d986ace1f87
                                                                                                                                     041c82ec856097376a60ba8426bee0a29b1a3ef66b4da46d9bc1fe
                d6b18861476aa966e4875ac5af069e869a 000000009287915af840bbc3c23db76a3d35479853                                        689bb751332303b9baa112c79a3cdef69a8f6ef1714bf7f17c8c6cfe
2343       3471 773e4a2784ed50e6a91e730771564d     0f7ef4b6b31e528b66f86a                     1JA1akSkRfVEeFJU2xKrzyq9ZKfi5E5HNv     76096d8a4479afedf6c0
                                                                                                                                     0479d61cbd0fb8d36b503fad83caef2a09b7e6c128ee9d724d39ce7
                d9e07a0e01feb453cf796d34c8e3e46fadc 000000006ac9437a950d4807fb7cf1aebe871fa223d                                      704b117f6f39dc134b12b720974e9e5e665e576919bd9a6e211d23
2344       3474 2cb482d5f15d9673f6e365931b1a8       99ed9450d4b7298739918                       1LQ476ZPiz1GBBd2pQseuHiXcsKuQvXqDw   b10d012d87ceb6aacebf7
                                                                                                                                     04d3eaf241be4f573fece2d15eb6dbeac623ca46a518109b0ed3583
                334c6218eb44466cf84f3caea78b535f8c2 00000000d7da154ad91caa04a3ad22d0d319fd0551                                       4082d391d416611a81f8bf9d292e99b611fe20fb04f678c60226f47
2345       3475 ac8a3e11a9bb790fc778d071ebb1d       0be6b6004cd9ed10439ed2                     17kDTKsH226cVCSKXt4o1cFhE2bfUwLHW7    2b5dafddb712a780f8c2
                                                                                                                                     0450dd01ccd1a45267b2da101b85e7e5ab5ea7ffa2498a31336ceb
                42b1ab87343ca8d704fcfd8fe312c82b191 0000000029df2753c0109814afc0a08c1676b38ff75                                      4809e26a7b6d09b9e0cd5b4f60e36765dbf14ca98fb6587835f37ef
2346       3477 889061430346883e893a92e221654       d90cc9400d8646692fc6e                       16tWrXVLjfD4mNgNN6LwcM2QWTeAM6n83s   442402d93bcabd0cfa009
                                                                                                                                     04a9ee6e9849bc9211a123066e85b30441d803a6d9d89528d35f87
                fe84634973ac4b074d56366bffde61a8c2f 000000005cbfb96cd3e7e45b8ee8a0fc60eff22619b                                      fe83ab65be8b239504dd200545959cd49d4af51c286088c059a0e0
2347       3484 6cae38ece41369b0dda382ce3bb01       13af19e30ff5e74253e51                       1AUFpRbkTf4xG2Y4Wp7g9b7LTSSVk7RCrn   8f390336be89e9dcee21fe
                                                                                                                                     04428ed763e087b6adc059dd4810161d22aa3e1d6c6bb77eccd6a0
                955f796fda051358d4aa0fed77dfdae98ba 000000006074335004c32589581612cdc478c789fb                                       c830679b83b8256102b63af59291d08d9ffdef4057e02a215e2b0cb
2348       3485 c0930b7a89bfc0ee31d3d09b89d49       1d1259a89c7e69a08e44e4                     1FyU6nHoUbKV6C4b65ZnbEaxLn1rkxVqrZ    1778557eeaa22deb39567
                                                                                                                                     046b48a8a9e340d97664c77ab2387ac8176a5cd79f1a0e7b0228d9
                a84c7b3fa7a3e51d90c4ab98f3d31b3834 00000000c54a1f4d17ea1aad4763fbd66b380d20df                                        0eddaadebf338ddbbf1ac46a3f5e8c504850bc5463ba69d5bad3080
2349       3486 a4fcceac349bf3b067d682dcd903a1     06a7b1f19653dfae48f4fd                     17QeSQvsvKPuaxbViHVzeNMQ1P4nmiC53G     5827d99d1584d824186fe
                                                                                                                                     04ce1d03a572bdb7cf0d28704377a7d6dd0a1f1a5aabd8d5ae1452
                9d5a3d76e3711f17d3f64b6acbcebbf8b8b 00000000220444931422b8338356b117717da3d22                                        a7a13f1d1aa434e81ead512da217df4d2a1aa95fa4512271e80f678
2350       3487 b7202540b64350d248c692a8ecde2       e78a1445e6f8354593bf43d                   1EDcRyt64pdU9sSYmk21Pcz9rS1UATudvd     89952e7f0301dfa92f59e
                                                                                                                                     04fd472408b56949fdff85e0204304294cd6cf8d8f03ae396547564b
                6dbd515016c7f48b7b47d7f1c05afc68ca1 000000000ec85529bd3bc9e198cbf6773b8a9601d3                                       b6238eaf29f9524739b4c6c66e0cf9e08fb32066d91dc470a42d971
2351       3490 15ed9fcfdef15d9ba32f8130ee0c7       01177328f8f405610f205c                     13TRm3VP2hY4p3iFzzLEFa7G85muJKdbJH    ce04bb401dfd9ae75a3
                                                                                                                                     041802c24095cfc2a17b3f821ee44402f212ee96d476cf140a34e2b
                70c8c52130647d4f8c04016d4286f8e3ed 00000000af8bd4019e655d01f64873569d7379b9cd                                        378cb42e943ac46d637744119dd748abd37e87c3104e726c14e931
2352       3491 e7ab373eba487318706a52de10bd68     8318c8e91f5430759e0969                     113Z14u1B1ZmSxSmVNz9NK4nDvBZbL28gd     8bfb73f36e4038206049b
                                                                                                                                     045a4423b076e6169e45adf2e81069653cb5783dc18a07eade7b85
                6e68abb9fbff636b81a81291aca7fb65607 0000000073777a441e7058ff46b7b2c4be347e459a                                       d8519e5fc55c17eadbc735afd5e8d3d9d00a31e82d6572558e5966
2353       3492 5aace05fb233b28423ede84ba5da4       4e12754bc4c24d90f10908                     12kYm2BpgfX5EEX7BDE7G4TcMtDiYa4Kwf    9d12f5f9273d2174541303
                                                                                                                                     04277e9fd62210018878bebf03286c8b7eb0905e88a2634fb8eaecb
                e858911f456690f340117336c64ea9366b 0000000087ae6350d3e5b5d1b76414a74b545199a                                         4a14f44762185400dda842adf6a447c156ff9e648e1a2dc565c7854
2354       3493 465384033d714ff4c6a3f1f838f486     8f7296c08434fa0c99ca8c1                   183nkgH8x7ShPLKPshBZyUex8YpKg3CVfn      fdf24b4c47d7b145aae8
                                                                                                                                     04f7e84ac57f81b2e134020790770c58f1586bd52ce82d223d7087e
                664d70792c4d98066d6fc8f14731b6072d 000000006e2f3439b7b471ca90e8ab179d4a95923f                                        8ffdc71854018fe034d0404199cc8135d8e5e238f5b9d521dc2e801
2355       3494 c53a1ef0a19175d12496684d678d06     ff03ea85600627e59f5ff6                     1KRH8MDQpAT1Hs4ZFWAmKVPWsZTBgSErT4     75c36b207f24209c486e
                                                                                                                                     04f7a0f413f131734bc68312626981fa332379caba2b630fa79f2f3f
                d5c0371ae8ee8b4b43e9d1c408980c8b49 00000000f4e7ccacfc7aa959e978bc1982359110e4d                                       60075f09d3187b5360a5e7899bcca931e85b6a20b6ecb9d2a91f5b
2356       3495 f65e1bf23d9cc23be96d6785e00c11     5ae73bb204e114367ce60                       1AVCmnNAX34AWJ8kGU68NmtS7NqAAN7WsD    0ce1dfd9eb55f58ca838
                                                                                                                                     0468d722727d35324e9128cace1deaa147d4c044e78977c06d7c95
                0ec8c4b4fb32774cd49289302102846d43 0000000096ec9536e325f69e7cb1b9fb692a257c7b                                        4121b711956407ee53e86f94038a6a1b63f55631fcc3129317f5688
2357       3496 efc973e3af381bcebd85f3ba49bd8e     9d9be027c7af3957399f28                     1JH3mVoFGChn4BdhbpbE3krdAQWUPTRJvb     1d31e8b33570606129210
                                                                                                                                     04543adc6638c31a80e47e8f2dccd5b8a8a3183f4966bc0d04c5e8e
                94d43f022c537fe70863120080c69a5e88 000000001cc3f1448fd84e923d3630abecad50b19e                                        0e21163677975be21003b63195bcf56660554c174c8766ad788815
2358       3498 03c67212e9e20067a9a4647f279df5     15f668f79cf70e02b514c4                     13DYSQTw9aMquA9NCU4vGZseMJeEB6cnuu     e0d62898c23b01fa1354d
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 133 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                      0454e4a9a6513a250c54fd51e9093313cd4bd5f0ef2767f9ad62991
                2f8a984acf936d00d38fa5719000f02dced 00000000fcef3095a50563a76370837f90b87d0bfc0                                       6ed8da0c23bf7c7a487aa11651bfb30d786abbccc061772a94fe4f1
2359       3499 298d323161f1c5dc55b91046c54e6       60a8bd4effd23b1de4225                       1MZjgDbk97tCTUjnJ7RD9XbxMvNhwHu4bX    dd4e500bd1911f6a009e
                                                                                                                                      049991b886128b683986745cadeb675895cd9bb67635bb4c2899fc
                08787d9a5a0b84c43b2306e5171ae4493 0000000022d49c5a3b2587f48bf6583afccac824f5b                                         8f92560b58ec66eb93edbcc4e38d082e7593bd9f036219b66094ffc
2360       3500 2fd5dcaf052ba5fdba74e2f034c1dae   7535949afcff3ae82a44b                       1HUbvGDafqRoDRGLx4JGeznV76aGQEPPzc      6bfdce1b0674dde218ad7
                                                                                                                                      044430746ac491bac41aff2b3e01e5b286325567330474ba780cbca
                a4d246c9196458dd9db1c7017f3c50d910 00000000a4adc49cf8b98835b6523c5ef1f27e21507                                        ad9e72451716d7b72b9a1899589924e819839d3bd8dcc50aeeab83
2361       3505 086f876b564102f6a9e6bb1054a5b7     7ba9a0fa558c21616d0dc                       12FuMPuh72AhrhVQYG1VoYo1Dqb7sRkUia     45c87ccc0b0939b4e0af7
                                                                                                                                      0488842506e137593766af1fb5f168240e46b52484655c970428b5
                e12d3f5184c4fe2f3908a116785b1c32590 00000000414f125d89e439ff1bf0054ddda03749674                                       a288f5dcecfd17dd1cf8a984a85f44573736a56880574519573e3c7
2362       3507 c028bee9910dc6d59f0058a31c002       e936ed0471d8760752994                       1Db8jPa5mpy6zXpGmsgoUHyYVjjF4bNPSJ    9944dda71937024d02a9e
                                                                                                                                      0422348b67c1ac0ce471be241bdb684b9348111b6ff77dc7ebcf7b7
                73d37b2c3ad499980602624ef7dbb50c58 0000000086c0fc142e9b6714c7db710b24ecf805570                                        4f3c174c40b32bea282b560e6de87281d9398de161991b3ea956df
2363       3510 6153fca9651697644fd7ed7bc44bd8     4e9adc2624c5cc2f9e4c6                       1F1uXsLceyxbDBno1jYUdQMmGzmpGQd5ph     a63268834f366fcc7782e
                                                                                                                                      0458a6f42a849c8cffd7358cf436a0a2c231a399e4cd10af44c5b3d4
                32ff78bee06952b07630e3a05f7f77118af 00000000731c945178ae9f7fc84908c9d3d9256b7f4                                       42cab1b17fe79783ee0ac0811cdbbfef1977267cb634cf0c2866871b
2364       3511 e7a9a558b96fdf8fcf69bd6d61708       4b15aa5ea21e3605c8559                       18aRmtCVdQjizgQ2bUAv5eqCepoMnCCRZf    0c02024e92172c6b6f
                                                                                                                                      040fc4ad8a7f8eef17c4c701aa01c8cfbde2bfdd2dc9b6660397e8f5
                8e432f7691de95745cccb327d16f8f5a505 00000000c4ceb5911cdb091e7983ba557078c4c9e2                                        d4a959fecd0db2fdb4261e9934a2b872e54f128080a3da0da1a1bd
2365       3512 c2470bea3cd08b3a0f749f4447479       b4babb490fa84988e783c0                     19eu1v7A6iBs6fvFKJxFnH2haqZRyqeJN2     88dd8c7924223e09022a
                                                                                                                                      04b2273cd3ed535bba85e418516a729f0c40c174ebddcab65c4faa7
                e7083343952db0e9d0a9ce2eceeebe8d7a 00000000f48687042f081e01ddfc33f07840e1185cf                                        48276e451c03bd85ac29d5c15aaadabe8df0c4b123a3b2a7b6aea7
2366       3515 6cb26a783e4f166a4c71adf6aa164f     7a4117b84cd372adcc9c8                       19y39rUG9FfE87ZrG5Am5Fw6Jjui7xzCPB     89c0f2e74f17e5e814d92
                                                                                                                                      04a917fb4168310f1711ede7de43a1e0d172e98e0909e8e53571f4
                7867e8ad8e62316b0ccdd10f91583a7731 000000000a182da448974e74238ec9264c91c81491                                         9a89ec67a09f1f9e376dc06be9acd796e214a248cef840b255d45fa
2367       3516 464cdb7c56df392e7e3b747fac7a04     773fcda40f01c0af842fcb                     1LZJHPyQmYvpDjdWbKajTDXkiwXwFSo7Zx      cf6aa9b6e507e8814de26
                                                                                                                                      048cfac485a37060550890fa3668baefb94171ecd60bdebfb03483c
                70810d956108398feed4bae952ff63015e 00000000e04d4895a162fba0fb5fa7199830b698fd1                                        46242fb0260a858982054dbf8006b0e3ba290963096c0eaac9a2d4
2368       3517 13e7b7097a53c6419e60a6d2cf21a7     64a5cef2b411ea0547d97                       1AWRXhW7SnrMEbxM4xaXWh41s7gNCtubke     48051a0f38dcb0ac09587
                                                                                                                                      04ddc3f20fc0de56785ab70f0800f57158f70c66dc26e41ff72ba7fbd
                7a0698c0e6378a2c4071a0e06538fc8f7ff 00000000b766cc05d769f86c3f57709358c88aa0f6b                                       64dc410bd28b82e0123f7b5bf45e11a561d8b7d6dde8665ca9f8da2
2369       3519 8305fefc7a4902265dd3a69abd53c       dcb2a1d466477575839a6                       1BLVdZxJz2H6e2rEPcAuRoQhLmgGtrjENs    d6ddbd377b4efda304
                                                                                                                                      04da01c4caf150c1344c0b9904a47843391d8b8e5cf12cdca592ca0
                6ff2658741a2bb646b387ac8971244ef9f8 00000000be44c8da28dca45feb177c1dde1eac3177                                        2aaf752c10738b2c715f71acf0d3405fec3bca2c847ffb45816f51acf
2370       3520 f3b75b6d5924db7a4cc0952b914a2       605b2ee879aae85a090728                     1HLxp31NvvTxH2N13TybrXDYm8jQ2b45em     3df7946a626d0cc00e
                                                                                                                                      04c82477406be8a9afb799991814b72316ef64e50e602b3be04672
                7a6f640c3fcc024eb9c9526e218bc55efce 00000000c548782db9a8ddd2a50ea1f26e94e763f3                                        4f8eaec8c8b0282b2dfe792a52aff734678a7813248fb8c02f95dfe3
2371       3522 6f1269c175cfd6228dab9311d127f       554f3a00b5346e3de80d8a                     14vGy4SNUr1AhjqyNVJFMwFkmBH977PiVq     f32ee860eea722922e19
                                                                                                                                      0463a952514dbf02c2ec7841517946c03d76ac054c367288dea8b4
                c25d521d068fb92a5b0c9115aacff825392 000000005287f0691e716edb27dfff2ff55f085ddb33                                      6df4d3d379cb13d957862d23bff9cb3608a056ba049ba065929b13a
2372       3524 e5160f1bacf4d12909f5d82f958db       8657d107db1115aa8dfc                         1FLEezLyxocnAnW2jzpYgzjaZYZVRLJnmG   9e04e08787ee99f9fb406
                                                                                                                                      04f4238dde4a556c8c8e31a912a7eba4f4e34674fe8b99affb60c47
                36e5c2125085997a2a042c67e45f16d7f0f 00000000ad891f0b0b3b40cf8a2e5453947cbfcae49                                       5ae7768e39419704fb04384550dc43da50a49ea794cdb68f40abe8f
2373       3525 9458bd7be4986415a00d234d5a878       caa6e01d6f9e0165cd599                       1KLQzg1Mj6PwKce9KNXQUsaF2GdpPjb3j5    dfe5e75a4c3f7aae96be
                                                                                                                                      0454d61bb773f13797d3b24e73304a5e50e2c2a7fb6aca3860d7ac
                a3e6bffd3f1d46da471bc639f6f158956cc 000000006a6bff857a90e9b7de8e1652a4929e2ef7                                        8117ceeabf16d06f00b0268cfde14d1d063cb826511085ef3661ea8
2374       3526 09c73b9fcb9f80d3de61f49dd2f7b       d7a5b61c659f57640663ea                     1b4LpUHqeXmYsezzcBusyQAy6Tmkbebm5      38195299369fbf2966853
                                                                                                                                      0468455ed923d3ca7b77128efb73fcc96070d2c2382e5ac8c8df5f43
                8b60d5fa6019c9da31392eebaad171254d 00000000d4f1e2a9b9cdbb21f9607ea650c7cbb1bb                                         9cc94bfc7e2ba3fc574475805bc9f8f69c14e546ad88aef680218b16
2375       3528 26488666e68d17e6a438688d381aa3     84ca974cee3b6535374841                     1C3kAGvC1RZh2SBAEBbkRdPdfrqGkmRjY7      08228ddec2f4c230f5
                                                                                                                                      046edc12108ce891b9d098f013e0d3590dd8c25ef85b4400707acf3
                7886956fdf6ba00deb123382539fd457cc7 00000000521890eed39e365695ca6373a1f9c72cbe                                        f8fdc45ee0766a622bfa4cae67354792762b16dde251c63c30340c9
2376       3529 5de1f3ffaee4e67e4193e676384be       ce96da0ac0a4fe92bffa0e                     1JPTaSjmNrmfwgPm8qpQzZZYqNecY71ddv     9eb240edecf36e3f2b5a
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 134 of
                                                            913
       A                        B                                       C                                            D                                            E
                                                                                                                                     043793bc7c835a1236d2ef311ca7db4f293b1663ffdd3e7905029c8
                698cbb5aff60f201a71350faf109ea15d9a 000000004918fa52aa349484b65ad54c55a850c0a9                                       19727a7e208c4fd1a791007143343f0288901bcb16c0a5c67c6f998
2377       3531 29fb6a0744cb8e3108270c3c02071       e4034b5183087e6e0fbbcc                     1dGmfJnKVjtTMH5rPrkoBb82YRmJMDqkn     5cdde32084882a8fc2b3
                                                                                                                                     04f26b2f8e611fe2d10d89c26c361883927094c163d774698c1850c
                288258ca4aab2a5b0258e68fa1552af1d4 000000007077d3246c426993aa89e45aa5904da8d                                         c67bb741960c255cf5a5d68e18418272d1e6257aa3b25e1436253f
2378       3534 024a55d68aefc4faeb914668fc0573     edfc6086b70f3d5ae039005                   1F6nikYRUwoGKLQV5S7Xz9SjdNZcyYWUS3      160f3aa04bc0399dae510
                                                                                                                                     042e87dd12f2db0b32808abbbc40c5909ed7bc7b4502bda388cda7
                8ffa6c4bd3522652f671ab412ec3caabc94 0000000090a3f95819fc5ae42d8e1175ec0909dee2                                       005116334c01d253f5da8343c363355737f85ffd67f7ca628144be5
2379       3537 383f3a7e087e9b8820a1af51195f0       7194b9076f0b479fe2507e                     1Ar7dxLRiZG8Sc1nfkrinvoQeyW1UsWB89    d2d5e02bbba7337d7ab15
                                                                                                                                     0443206846e6e2e110b03180ac4d68aa8e9a329b49eadc6d44d223
                3c14e17c1bf4f4aa57bae39479652d6838 00000000c5374443d80fb0078de87bb5e727277dc7                                        a749a5255b5abd27b588c0fae74428b0b00a8ae6c0c7869969e810
2380       3538 b3a32f1ffe7d0bc539fa891711f265     a6edece1550de11ca6bcd6                     19iPJ5PPJaAKtMNsKYr5VkSySGc1AqHSgF     092ac20f95e3abe070ccb8
                                                                                                                                     04f8cf84f12f327f5c1e0ff1de42e8b91c068c33a5b7bd7ad75a9149
                6814388208a141b92ff41023ad2752ad36 0000000093a74356a4a7aaf8ba31d0ad5dbd41f282                                        2c326baf318f5bcf4d2ffb40edaad724b713f1efe14f06f948d4c6fdf
2381       3540 c8fc194898f2d1282a006d6fb7ada0     96e9ff67710f2d03cdbe01                     17ehh8yrg9y4cgudgzUBRwXjatK9AzFKje     45c64d5fa6976fe16
                                                                                                                                     0442fee8961db50eef8d4fd9e7c3172a2900f017baf91d31c23aecf3
                e9adcf66ee1160387f8c4c7743845ffbaa6 000000002744f7879f5c746f05cdca2bf82a36b8585                                      a1eef58335ae775d2c51555fcc34c7b221aebe72d4a0b4f7a027d79
2382       3541 66ba8564270cfcdcc09b56076bd50       3257cadc86df28fadda97                       1JjpPGiiSn65nMRDWkMeiGZUc1t8MgEW3B   cf2beb0d8124e4f1090
                                                                                                                                     0421a2f66d6e9a9aad1cfc5641de1c7da23af83c956e737bfac3a04
                28d1b721bf1931ad403670d8f140d8e9fc 00000000e564ea9b6c2bb13079ce8011b631aae8bb                                        0254fcb80e60975b1e2bc178df9aef2c56cd3447a048819e04e7a9c
2383       3542 94eaaa401affa6a728c238ceec9f47     984a7f05c761140b9280ce                     1LnhZszRcVFrT62QG5vnVRjcqgt3kEKho8     3bec4aae31ed5b1c0d58
                                                                                                                                     047f8cdc9129b37c89435f62677960a0f8f40f6607e7b9f4508c2327
                26545cf1d6568d52c0f64f6b207a4012197 00000000d8a13923777c8e43026b44de0c652c7d7e                                       a71b389acde0c54c3c10c5a7a3da85264c8b5f72784b7b687bb5cf5
2384       3545 3cd3eaac6dbe5f118871528947e70       2325fec947100147b43790                     1EqZqRYDGFy9Q9yvEeL7y2XncAdkEdb8Kn    50d1f3f9f78e7326fb3
                                                                                                                                     04bb9cde4bb19dd11172dcc918aa5f156e54ab9e5a3b4fe0986f7ba
                1d8c89e06da4051b55c869b4368713b49a 00000000cdb2251af508d8c65b1f4700f0d3d86ab33                                       32877cd684b7995ed0fa2975d65f8c98a51be98128400762a1d628
2385       3548 75592d96d1dc90d9fb4579776ad3ba     8d0edf8fd19307f18e32e                       19Brg6TFET5t8Wzm76joP3iGfLy2XSBf2m    e5dc85d8b22f25fe515a7
                                                                                                                                     045058916a88bafb5452cd9affbfceeede4cabea96354048ca5692c
                bf9649187f2dc7c3fcbba60fb0a8e14e490 00000000cbce6a88cf334563a211378c2326c3bcfdc                                      80adad450c5831d8f5aeceb0471d5d38aa3696a78edb77f58c348c7
2386       3550 6892b502f14ba7c5829256a341549       30162e41da5085161cdf8                       17eP6Hytpe9xhdvzkfL7XAvMoFQe5zo9sX   c7499f51e3d64d307346
                                                                                                                                     04853162653354126b0ac364e86528b7b16f41292bdbf304072be5
                3d91eedfd819d113e7242f75b7def078b9 0000000036077629581b246da139b2ac089419494                                         e67df732340808fdbb52f172f009d9c0f8f66587dc23877ee91b4563
2387       3552 8b1a868ea70074456f1841c1b55089     ade33a1691f25490694e391                   1bgGh6ygb7u47tfqpPo6H9ANvBPoF3ez5       2d9d0454ba5a9792d11b
                                                                                                                                     04617fe9c637dfdf5d2ffd2e9812d4ab2e1782072c43512ce180617
                a90fc57691f9eda00e2b61151f8378167a 000000008a36ac0c3eab7747fd921a84d741eee298                                        9cb810d15a6bc914b0f8fd97f072de2ebedb5e505125ddba5f090bd
2388       3553 4d38f78d9cb533e8e8522a878105da     d27453e38983d110773170                     1cVN2VkFDSDV833Bock43nMfN7sDBtrL5      480dec52c0b5e4e065f9
                                                                                                                                     04e70b34c7f6788aa65d108bea013b223f40bbed3b477cecaf02e51
                be92e35fc1b6ba777f4cc4c5e86872a4373 00000000c48eeb26dc22031ec946bba9548b067969                                       c0895e3b41aa0a09109a92e98976cf3819e4d857c113a00441c899
2389       3554 67fdd63c4707657b23894435f9daa       463a4211b7fdb77002e3ee                     1D71sLMeZQLMRYkmMreJXVrgqrv1xJuCW2    05e39c47f615bac94a99a
                                                                                                                                     04204af37a5319ad9111d02a2a9897f2dd5152cce180c4764c0e74a
                91be1355a1ef2c28ce6d3bb11a914217bb 00000000d78992891a9b944796364086e5c7e00b9c                                        3cfc2f090319eaec4156c450ad876e9de0585fe7a27da84f7f0b1dfc
2390       3555 5f8194b4a62015c29015286d7b54ec     de093d958c8662f3528d64                     17q2DPBcdzzvgPSV3WH1nukcZfDdX4n5Nu     dd3966365df41735a7a
                                                                                                                                     045ab1774f7c9ecd292c4fe4125dd3898a3759ea42492b474249ef2
                98b79a0472c40f882e8f9d58d705fad628 00000000ce9fdfb294f56b62cda68b885d7aea0fab8                                       7af0ffd387ec6cec5c31b6591a1a505e86c83ec0b85d59576ca17ee
2391       3556 521392c1b9b738cabfb22a339160a1     e21a000799a53f53d07f7                       12udqysVgzk16MYNMdcyGLuWmVAexpg7dM    ecd811aa86112324d877
                                                                                                                                     04947fac19560606ce241677f22f39295e97d187b1b8f415fee42da
                6d16cc70760b00fde3802e64e3dfff77d46 000000006e432237ce5e8ba21746594215d84e756                                        384903cc7d4f58dd7b8d797f225f03a4e3d93bd33cf703fdba9d00e
2392       3558 e24b6083c5bf7232dd226ea3d9cb6       59ed41fe065c9bf14bc04f8                   1NSkGr6gtfy1bSdQ5ystDraSXM68nVj8Pr     4a69afd5585af4d899fb
                                                                                                                                     045fd6cd3435709b44daa68b1dbd065baeee5fc116782db05acb86
                2752928e128dfe733294db90d8fe025d65 0000000071add5efd47ec95c09f0eb33f488a122dac                                       6e2b07408023b6228bc00402c46eebaeed02406b22efbf781ad965
2393       3559 7408435c7a30e87a0da8c9522fad23     abcf0fdf6a29eb9d496cc                       1JmaUKJeTaBeQd823AobV2wDQ4WrthMaA9    185bc0e32e9e19f1e48fe2
                                                                                                                                     047bc7ab3e2ba228316e00c4a5331cf58b9b3e8e6b208440fc0dfcb
                66f316fd4ce53cfdeca70156a5049969cab 0000000072a28560ea6d957b2966a9cccdaa1846bc                                       a8c1f0704d5ad12d2fefc91be39d2b5a85054bd631fe897ee2c15ef
2394       3560 fea060b213051f5cd76048f3274ad       cd2d07b10509de84f6f270                     197tLvnwDheegb9KUwzxRMJ9VnE76vbqQV    99eac9dcb353bc959a2f
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 135 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                      043e947ef3df1848c2e2ff635a02930e55502d4418414b17ce0bdfc
                1c33afd3e6fa5c04f6215b95cedbe731069 000000005c0d9b2f8bc46a08e90891a92322533c7d                                        e9f8af42e938c4492c416a48403d22a2bfd8404a80af6ab12a1c389
2395       3561 a465b5d05d6d89060ad6a61d27779       ec22398bde2ec5cf6f2e3c                     1Bzin7kFViFzt1DaWiycUaC6hNUpzBCNWN     92ec0c72436f78e41c3f
                                                                                                                                      04c024320c77a4c28799742077479eb23db0ff716f39bf4a7376a68
                f15c820e3f47bca73deb80c320ed9d02e0 000000009c0c9f64016ec8148feec752fca0f197e2b                                        ab2a03ceaf8393f015e432702a5ba5211b5b64a845959a743489e1
2396       3562 99ca1d423680030d52fa7455f4c9a6     8434aaa31939ec7479fb2                       1LhTZnkKJS99Ujc7QNiSkeHAvrZsnk8CaW     1ec59f10e13442af2aa8a
                                                                                                                                      0420cc117dbb99e24caadab273e59445331468c835e4ea69b4b0be
                27e522ff83ed6c62b130eab5189d966f55 000000007d526ce8bc82121f998045c81ddd59c689                                         e6a37c26b19f5511599e705c27fa7124bf6568ccb29dbdc232db09e
2397       3564 2200e76965c0452585700e600e9a6f     172f1f4a65f7348dd6bee4                     137bxoBggkSgKcdW7MEJWXsCwXDt7qddE3      bbe71e3f89ed88d27b4c6
                                                                                                                                      04fded0af865efb600d235b9ed5f5640f86620b155473f6baab2d7c
                c10dc187cee5dff6758eb1566120d58ad5 00000000ec957dd67696e7695e9d50bdbbe7521dd                                          893f7cbe35cf228b3b2c6f9fc284fdd7a04944177588eec679981888
2398       3566 154f8b179dc011a8ece081780ad7c0     22c46a3273bc2190961d246                   1PhzsbL5rEhDhFLeC4yTKn6tzpbN3oR3Tk       3dcb8c4493c67e72c34
                                                                                                                                      046a96393cb5bebeb0ef1f18bf7be46ae6496d5097327731ea2e71f
                6841c3c58fb60ad1082b57ddd5fdf8e90f0 000000005d5ba30075901d8663229e15d4241ea16                                         9f6c36cd01b36e9a5b7e7aa7b01c11a8869a68f02394a1a5dea543
2399       3567 bd4f084ac5351d70f1e8268bf377d       85a2a73d682b2569eccaa63                   1KcvTNyYrSSStUb2UFqfMT6Ba7LVC4pS89      16d7fe2e9793e5812bddb
                                                                                                                                      042fc9e12ce6c26609258d8e01ed2e5a9f60d1dd1782ebfd0eecd55
                449dfe387022dc9db453e086aa7550e6c2 00000000ad089a4b935079f3c0257153a58040f3b4                                         2755cabaae8f50a3059a24ee18a613a76c43108d5f35b3b012529e
2400       3569 f20e3b485e2a5cf70a263055dea34a     97a33ff1ba7ff58d2d30a8                     14y5vZzWfffe9zuQY68kd3DoWAF8hiCWm2      48f75834729d3a8a8308e
                                                                                                                                      0474c30efb9cf790f4fc826f1e357d926d65b41648008efdd5ffe428c
                68d0b3693d537dece3bd745a6304e629f4 00000000c5791831f832c4b4ae675a2e0381eb7fb6                                         39007cd63c73d3fa209d4922531d8e9cd217fc9f0a4aa8ef229d33d
2401       3571 3ff855ce0add8d370c66dab5044347     72bbf53d47893796a2ae90                     1BMacBE3ZjcE8NMMxQuFM4rXarJNkf4aYc      5f98c989d530bace0f
                                                                                                                                      041b92fe1cbee3732f037ba6bd4c522f625cc5647ce6891a00e3fdf7
                11d89592edacec24f3061c9b7994062560 00000000743db03540fa59f71cc7eca0645a4a807cc                                        4cf9fab719661ceb1a07ba6519c7f5365941d33f753a516dce2cb72
2402       3574 aff26ff11a5cfe63978513f0a72002     5f99cfea6fc432769e7fc                       1KYmq2JBRVHbR5o9vuMXbn9FFAVzeYDsW3     2b181146ae7ca263a14
                                                                                                                                      043d99448bb0f52c428b9cae07642818b7ea1f7ed1d75462bd3072
                3cd9471bc0a7bf0b7f8f3ebb29e516cc534 000000004e3d28b1b5363931d9f44b0f01404cc943                                        c0b7a963e59d70de3d6be86764c7b991c23132d13b0937711bcb36
2403       3575 e62fffb40b431d524189cb40a4fa0       76495905b0857bb1a5f766                     16asJXtABA2G4fMbCNFPN2Voaem7y597gR     9bfd29ce1b4496ffcddff6
                                                                                                                                      04f28d64030ace0d40b3beb6e0514bd9c4c8365715e88218b47b12
                88deb2c74925cda53b548f128028bee725 00000000b9faa00f8097efe2901134eaf869e238c9a                                        176a00c1c9f43c469994f5ba01c6248fa4ab596f2e55479f391c5148
2404       3576 b583ee701aaa81a12920b5700be673     d74b69b6f4ab84ea1d606                       1DyCZP3hwVT3CptsN6UPLUCYGxvSM2AF6b     876c17fea7742a008dcc
                                                                                                                                      046f035b255f8d3df01b40fecc72ea8b5cdc3094dc22325eccfd149c
                41bddfa004785a0ada3f304f52017c945a 0000000008ef59f72d9042b689c0c1aa45beb43a6f8                                        746799b368c1410b406a5ac465ec82b28a30cb25146427a3bab09e
2405       3577 088994e5739d815697ea0cb4e5f33c     b4e2970bfae7c50cb2120                       1MMxpEan9nLTvzU76BoJbR7iEp33ujApXK     b6f5bb4652865a7099ca
                                                                                                                                      04c7d538daebaded7c67f7ad3d30203df5cf8aa3fd28b9a54090737
                a6912b94f0de05225a1497903aa8a70b64 000000001560928dbdab29c0c701a527582ed9ffbd                                         f84ea15fa602a2f9d5ec09f8c3eddc56db8793586ced565a97d3567
2406       3578 781aa63a6ef28a22e388112a023209     45b3460926c4d9544744ef                     1HhUUUoUVm3jBPwk6m3PccYCcCFLR5qyR       b033312721fc9c7c6822
                                                                                                                                      04aea584c5bc8d0c7edda7b3722931e29558863ce6bc6346ed9ede
                f228473bd9f17e4c35e6424afba2f5f0975 00000000fcaf11bffee302c7085407625234175cf91c                                      1162783425f1fa0259a2f8713571bca9bf25c9dd536e4a5cd5a5b32
2407       3579 5222138d71ea44699d32f4dd95c7f       48d8cd324be9303b35e6                         19fsq46ARcxSuFZMD9EChLtmRwviJJjpBX   a7d13d73f84ad865bed6b
                                                                                                                                      04368d6a83389130012ea289a3639714f5d768f3e13cf72d839385
                9f11034f9004df73b6ef19fba9e3fb31cee 00000000e8155548a6cf3c39485845249bf6e6af746                                       5a60718e642e3a936dcdc3dbd810a6b26b4781cdbc5ca2c28554cb
2408       3582 6d33464e51b164cc5d1d726a9ab2b       0474552b2f5abf164a944                       1MBZzVinCvWEdZYXPaEJfcodf1QJUxL8DZ    26fcae3d16583d1cc696f1
                                                                                                                                      04b4d3d68fccbfdb33f5314760e15db1532bb3fb83e9450bb09d1d0
                b658006061396a7e60376d58313568835 000000003635c78b66d1743a2743e5f891abff76a8                                          90e8e88386f1ab6db7f0f0d59b4c876e0d472fbeb2efcac10116567
2409       3583 917860f0cd36d97edfe7344ae3a903a   12bffbf5e2b9f34786ed53                     1BMLpBF8NrZu31tEaxRv87u5cJMM7oAehJ       5f463f4a6d6bab88c340
                                                                                                                                      04eb1440deb9e5ee9409b8ea047cbd664678e4bf668370e9fcabdd
                a0cb0d8560473324599ef46819fb886d5c 000000000ef6f116ecc58b116edcb072be5ef88b7af                                        6833793d61ba50b579c9aaa6699807a4c4e01b1f418c2a248de52a
2410       3584 89a189527df75ae25d54adafc089de     44d784e73319665ff41c1                       1MWNWYkFkPTauVDnP3AcoKkrB66meD2P9C     098dcc4cba5493992067ca
                                                                                                                                      0489f47f46cfc42c669de3972743f8b69988c09b676ba84cf6aaf3a7
                1d170f50adff07a0f166f6325dda460154b 00000000b2e6abb2e0fb33342e7076e502f898243e                                        b8d8be423ed17c197b69520c491c6af89ac66d4e27ad1a18273720
2411       3585 19b3dc169161efbe982e50d3fb006       2fa2254589cafdfc159989                     1NdgFXsJsufehLYhqac3r9gk6qLyP3b7eS     d5552bac2efa05a1efee
                                                                                                                                      04d6c377f2d8204674ac9613f2393a5086f660b12f971e20893f285f
                98c411d5683909754418f1b011c242edff2 000000004cb8e9df43d64e0d52a82e7d1933d69691                                        b227336abc39b450245c283395573892dc2608f0376b25ccfdd19b6
2412       3586 7061f3ffe98ed490ef9391a3405f7       2cb45bf2b75965ff3b5092                     1AU24gQuSUu4RocRPANFwGmv9xgdJUprtL     0c474b49d53103fc8ef
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 136 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     045fd2140e9ca5725694e411330c2623fc1b9b6103b068542bb350
                ca81b4f9ace431bd31b04b0f60b039c251 000000003809f142947d5bf4351f58c8249ababbf13                                       e768bfc35d3fc879cc9c8bcb67d8745144f623a6ff03f10d1b84ba2fd
2413       3588 4853cdc5327abb69e30846d91ad709     b52c615784d2b44d3644e                       12CME8mYDdBXjEK6NtByF9YmiKedgqFZAf    22d9e48063ba09ee00b
                                                                                                                                     04b7504a80c39c7de861862411d92fe0f5d3f1e6acc4de8de3f44f42
                19458adbd0f53d9cb2914b327db50f3e37 0000000050c539e0380620c5819d05e7b5bb3afbb8                                        5ac83fa845efbb704869b0d7677d8e7d602f7c011dfbdd8ed02d8eb
2414       3590 c5ad61529ee9b74813c4f10e7ff902     bb430181efc34684cfb004                     1EVfoW9tyNsjVGGsdTWBpBJgALLuENmmUs     14809cc8c4a7a41e8fa
                                                                                                                                     04f35c49527d93c39449ab1ccb7e14f6ec27e6b73c5bd76f567b796
                3580731b733b09c32c82c5885c21ebf343 000000005ecfec8fd3d220c04242d06baa6e27219ca                                       ef3996d43b902916ce01fba3b16fb67a1e6830a043b4b71757939f8
2415       3591 b4433075152ac6840816cad6b06f78     44b2713c264292d613eea                       1DRL32ionKRs1B9zcLdTNs2uSShKQ7ESyi    d9dc09a3d924a32a6747
                                                                                                                                     04c8d2ba955d7b45164466e63e2c70729963e19f3b9e1f52df73afc
                9f95d724608914909ccdf828f6c52ab0225 000000003a7124e4ac16cc89e6c7c564c04cdccabb7                                      833ce3bfeb095d979fb483e867ce55f2aaadb693bce0884c20cfe06
2416       3592 c76b5afc09891aa1dc9b4662a34c2       576ad0768dca42c47a4f1                       1NTZ61Bjnh75fRypNpFMY1YZ8qmoA1JQtG   137fb1b2a4e9f56e8681
                                                                                                                                     0475adc683e46a574b2c27d13ee0695c942f9f34e7cd71182d18bc2
                daa7a16d5f07c9c70e9fdbe699df5fd422a 0000000079b87a8133a42c754a248faceca856cd9e                                       96b7a58ac1a2672c7ca279966ac5ac4f1b278f64502d910d873ecf0
2417       3594 2602a2c70a521edbe6ab2b1044a6e       9195f3891a1df367574da8                     1BifGJmerpXGinbLqHvDMqeaBZ9i93QBvT    3c3fa58b107fb75a5b3a
                                                                                                                                     04eb81131f3e6b209663356f6c8297551140fdf02c99f2a8db16771
                00f910784aacbd5e5555896591e997e230 000000002d65894ac42111196a3cc544594144192e                                        c7dbcc7792cbd0ac9bdd21cdc850cc7d94c3b3a9c95bfdbb50c124f7
2418       3595 34129d9a87f66ebd5c5ef0e8b53db6     e3bef5faf291fcdb05f0fe                     15H61sgLQ3FjjZP4svSNdw97ByqKF1dnbw     dce3043f92b98b84585
                                                                                                                                     04dffdbfdabec7ba4272f8c9753bc0224d4114903a56bba8167cc2e
                d08d730ed7b03ffaaa6ff1d5db419b8adb4 00000000273d39bd3e2243ab87a273d42dc0d4ecd9                                       82b0a88f11dcbc598544fa7da812954c9408054f65559a9d477d2ee
2419       3599 91e6204ddf877090d51093196fe9b       edf53f700c743886b81433                     16aogpB451bJgQJxz18NWT2Hbiw8GAuUrt    0c2cf4c9a9f138cabfe2
                                                                                                                                     04c7d7fabee5c4b3442421cf6876e438b7132ff404470728437f227
                ba75a7cb1c2582ea645fce4e467ff77c42f 00000000caf8f5eac6579a9b86bb669ed9daffb99fb                                      14f101d54de2744afd45403bf275ce2b7ddcdec8eec5c0f92eff51d7
2420       3601 a02ad567f954cc708982e2142355c       aa1786b104e150b825aa0                       18Fw1gADSEDVSvKzj1pSFBhS2pvXH8H3DJ   d21ef58a2a8cbcb74df
                                                                                                                                     0407d0fc819dc894113eb4cdd9bbfc389c5fda73b3551dc276dc7e6c
                ade74602b8e8f37bdb2242165a9cf0a77e 00000000b5542facdffbc50fa60a706161074025770                                       afa44d06031aad9a7753f3d902840e33bc82f1a911d03729faf4b62
2421       3603 bd3a2a8c4ed26f45062cd9a6349d71     7991ef2f0e0402545e36f                       1FSe7KYmcH63XLCRwPVwv35xfu7QvZ3CeJ    2aeecf68270df50b316
                                                                                                                                     04888acb13d4a420fdec8c6292a19d3108e64fc7107e769b01788e9
                e93e469f76d98a23214ed61ee45aae0d52 00000000183e1c9ac836aad5a5ee4013709ad415b6                                        89758b063ad925458aba21e0febb41130b6f7618d806f0bb066332
2422       3604 4c0df55bb6397417546876277ce3cb     639ad1eff3f7db71dc0d66                     17AZ2jtdx7pn9phGtSr9ayF2VAdEE9S5qv     77ddedd00d69f321bd327
                                                                                                                                     04bf08d2feb414b0bffce4ef44e93b580d9515aa666691d626fa25f4
                2953873643eb2668bfcb8297671c1c5aa3 000000008d708e0a2b7e7694904ba14bbd1eb534c                                         10446675e01a0a245ab2b863381574de2aa1627d9ca1441846efdb
2423       3605 32f74e5712cfc5dd4feb88f43bd7bb     507742e4d5b32d9d2729eac                   17fdtPd4wkg4NRbNzc8FgTmDBwTnMw26rb      d670e3fae392e74dacaf
                                                                                                                                     04d764790b559ddef5df219952ad428784c23143ba9cc7c8a59728a
                ed847874bcd8cc37f04310e87132aa0a40 00000000785228f0d067057b286955caed37d7b570                                        d6e67bf184596f751d33bc54779246bd9b0dbce62d592e0252eaea
2424       3606 d8540a033a267b4d96c7082027473d     85adc9199f2412213c3b99                     1iU6iQf8Z8t4gEL97JBgy6z2SDw5G9vj5      253202b43c0f2c6bef63c
                                                                                                                                     0429a3e94a5a9555e97d34dbc01220bcb6271f07c1da81c8ed428b
                c90409ec9d077eace8b43dc7925057a107 0000000041621c9ccd68229883c7a553a565200942                                        4476e3e620ef955989d264b4ea75a562114010274eaaacf8c6b755
2425       3608 cda21d6da23ebb46ab5449914b0cf6     d235441a13b1a1756ab697                     1H1X4p1BjTu7v8yumabipWuCqkBdxGC5ZU     5e2aeba285718e3a3d8400
                                                                                                                                     04341af5288c5b82031d59119cd77aec187f2ddd2790add80f0d12d
                c92ca506d7b6377e5ee9817f32bfddb3e6 000000009ac78cc4031fa286bb2842df37e857fea44                                       98d44afe070d2cf3d217dc7a5d8edd0501d9b8e60de166dcc01858c
2426       3610 994b9880fad453f493f22e602083ff     7e7bd61c0225f820d16fe                       1FuqwEATjoZsMS53s3wb7ygSEbWF2YcB8s    53c509dfde3f49780826
                                                                                                                                     048ab6823500143f015e5b493e418640b7c77a5eb2b0ecfa389b0ff
                a93f8f5d761d1db036283c5279b74dc499 0000000095710639baeec64aec542f29fc6299a114                                        b9c5c8cdd7128b1f9e49343661f114211ceeb30409470259b27e65e
2427       3611 4950f20a1f2068bd64d40209d4f319     31fa78138541aa613c4ae0                     19Bc1k6XYy1WuCYTgwqcX1fnmvBY1Jrnv9     1163d61c813d7ddad8c2
                                                                                                                                     041051a680a7d5bbdf04de613a42b7daeac754b9dd0aad602e7161
                dad5684296440b7879fb8c06dc64f569ba 000000000d1d1f6659c00b782e5c18310149d37182                                        fd5ccd25dda4cef43641bb0821cb056c250bd02b71674ea68a74f45
2428       3616 aa5addd427a213af0206b1c2bd0875     47a06830ff9b831c3574ee                     1BP1ywbdUDb7yXVQARjniTgU4ZNZPGc1r5     63d92b085f485e546f95d
                                                                                                                                     042e281225f7cdc2a59000d419ea83f8baa6ffde78fefe8804645720
                5537bf12c31ee995bd3d0fd354333f97ee 00000000c93e62441044c1d6e59612f1f7790d47c3                                        d509eaf3220dc0ff2151eb469c4832ac9b7993c2f4db77e532dd361
2429       3618 bdb5e93fb6f9f7d5a6c5acb8f84355     1ea5dea776257e778bebee                     1EsLXY7arhueephn6xqBQU3s6nCVGEttig     70ffe0b21499488e3a5
                                                                                                                                     048cdc7b2494ca2c1259a3cfc6e94ae343516ffd3500c8a38879943
                7d992b6c6bc71da524c2e7f343b769ee4c 00000000ba40c14d8fe57dea3c9f2b8f9e917c2b582                                       da67c84fa1d8620b12f5677f8c8e5ece4c6e5992fc139206fd5a9cea
2430       3621 8891b7d65bff843b45dc1c8caee4fc     6d681b3cfbcad7eac99be                       17t6mqu7C7m9b3i2nsZD3GbJkk7Zf9G5CW    5cfe77e6d86dd65dfe1
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 137 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     0440fa1a052d9eca51848bec42cd370975168272b0dcb2623eb99d
                1c4cff71e1f8c38e915dd21793f8412f318 00000000c188ff06f43ab85a24029db0b005ac3ef8c                                      5a83eb718c24bd7014597bdcb93e9e887009733c6f7c1e4f3598e84
2431       3622 a62bbc7d4f405ca0bd968165b4309       b5c2b45a1c8069cb44d00                       19X32ZWFjHFugC6cqxeY8gaXRCDjgQRfjN   92071f53542cddbf358d8
                                                                                                                                     04372e08b4be6a27601e405bdac213ec4ce5d3c0d3819fedfe901cb
                f28e4349d1728d4cd0cd59b0c3d9aaf658 000000001089b8daa01146187596c7f81c8ed253a1                                        936e0e4f51734eb10a31cf14adc6328c692af06e0fed04f799bdfcda
2432       3625 8cba9ab0a41ea51ecc3ee599f6d07b     af379bebb06f9271334679                     14RyiQLPimkgtZQfefSYSgLX7bzx6kho6E     69d4e5009c23a8fec3d
                                                                                                                                     04c16a9b78b6a8eef3b4d0524453c4f81acdb84ed07a75ed9a6b32
                6a9322b8fea558dedf41fe3ecf20f58cb6d 00000000508a91354e9ea0b022772e4880ffadf21b                                       70b247e1413707b9f8e258277d435e766c2591ac1e2e556ee5ff018
2433       3626 b7c5bf8dce9bf85cf84432d5cd812       97ed341f047887fa153d2e                     1FNem6fMSfwygJcJCwZh4NWeBNkPPx5ub7    c7b15ddec14b15fe38d35
                                                                                                                                     040de0ace078577c3f76fe6f659ccfcbf892c668acd51830f213054cf
                337bd2da0933e14bc46b19f8bbabbe5399 00000000d1793f33f5ba85b8f2921c2d81ad4f111a5                                       561c6107435a2c555e12ceed36d3a1847e594c0583711ed463fbf40
2434       3631 a0e92f42972cf1a27b72cd56b0399c     bd67fa1fc696cb4f9aa40                       1FJKnVMedP6X7cwsMJhi3aWagZyATcQqcV    191b33b177c465fe89
                                                                                                                                     04b3f44d45f2bd3e866fc57d5a536736c2157792aa7bc752ce973bd
                79eb176e7cdef6717613a79d7310647cf0 00000000d59f27729332440c835726320bfef8d414                                        9e1c1895ac0cebce59bac9b723a68877249f2943d30ddd1f4c5891b
2435       3632 7d70e0079441f2bf8883c4e44a9717     e570c6172f8de528717a45                     1KfZaPVHudYQgpQsALgA1TG6ie9H934QHX     9faa4de493e3ce172c21
                                                                                                                                     047cf08c8894d770797be6df8c371014fbad0ee9ac2de895eb05179
                d699fe255242a06acc49d84b96d194803c 000000006a9110164292ac6f9ba47e1d9f2104d18c                                        19674ba9cfd5132c54ecd4050f223baa9f07279991d9f6727287a58
2436       3635 9a83a69a999d43cb4ced550fd28fd2     046428ef5ff5f35a95f129                     13k3DycNY4dCJdWR6SuWAhSsWaofnxWv7u     c588f41661666209cf34
                                                                                                                                     04993b0c38d76b45b53469ccb26b6f7f44e6807695ddd6a4a01782
                a37ca2e646794fe90e58c715b4d01e819b 00000000773154fb5e95c65f36d1f0f6c02355f61da                                       65de24b4e67cbabb0c52808f7a9bbfe36dfdd4776a71af8590b8257
2437       3637 246e57b8c437d2dde50010a3fdb656     430dbd05d0c56166bb1cd                       1Ky3pMSg2AsWtA1eBhovFfCormhmBqoEuG    1d9c4ec9062742abb4a88
                                                                                                                                     04c11c266973d49282ad3ee143c25d9ab545edd69e9cca13e128ea
                29dd9bfb76e6f141166281959857d039c0 00000000f3e160a69e8b6b424b7ed6591558b63fc4                                        a1027e13452f10771284fea80eeb54a960f87dd136241a7cf8fb875
2438       3639 a03a8bd16447c56a8a5a163f7b224f     1b24c3e317988bd93313af                     1HRpvkfHyYo4NfKanVmRaVKjqComEJqUmh     30eedca15409cc39343e8
                                                                                                                                     04a00e6650cf50bbc276b525fbae74b5af49068e063ccff69c8ec2f4
                af0b4d91d28730021502d659570ed3c32d 0000000002af85152112866833f4a30a251324fa75                                        79b95897c0b17ad53aaaca37d454964dffc85a34d6e2c037690a11d
2439       3640 27c304ea441bce7fa8bcf2139eb403     552bae9514f9ed7e9fc0d6                     14G3UH5NWeKW1hB1xdR5xRvegGCyEpRwho     9bedfa31a67783ad00d
                                                                                                                                     044823823c0c4b86deaca763e3b1f077da75b5bcce23102320ccd6d
                f6dc3d5f948eb445211e9a81ae2ae38dd0 0000000025fff6b137a13edc746bda8d10fde4a8891                                       f28413a36f4fca05dec59bbcb80860b2ad61f8e050e445063c140c4
2440       3641 c31aa7cb98addd2e5ec016ad0ea48d     36d1f52bbc45a24bc1af3                       1Fjo7uTuNb83yYyojsaxU2zUvoBdi2jYDC    33e69d7a4a586c28b0f8
                                                                                                                                     04b07f32704b0d2019006f65f1d4f9e3897c309790c2f7d3e2eebf43
                1695f86179bcbd3e131490d263141b1b78 00000000ae661e50017916b454ac771d9859b234c1                                        7dfbb807e15ff2c170a559c0242f14e65b37e11937bdaeeb602e8a9
2441       3642 35f3a00c9ebb18bb768f4a914dc48b     6ba1e297b95a2b6f3edb53                     1EndaUZ8y1Y3gAPKq28ssux7LRmQvwhWYh     e01c66c588934556f5e
                                                                                                                                     04f41f866376e433e740396577c05434fdcfa75d9f9c95727321aad
                be292799e037aa06c0d7e97d1ae301f74d 000000007ff2663ad626f49a2a071b6c1f2a2e3d5e1                                       0326b1178ef0c983457d229e7fa75c5dbe603f6aa5958559dd3fc38
2442       3643 2abbef0734cc6f602fed685f0dc804     22a538bb3dbcefd1690b2                       1Chs2SqaufVP9x9vMkKAfC28fjMKd4hqLQ    c07697a3fd3921b11fd6
                                                                                                                                     0492bd5a6a07dece15dce4cf5817f85056ef8b93620bd716335d33d
                9672ae0d16fddba0a825c3bd6b3edec18a 00000000c21019f786fd488fa69f708d66e5a383c17                                       1b915cec0c1b1b226bf58c8404e16931541e18eb131182c92c6b5b8
2443       3645 1346ef04dbc64e0a63a8333af217f2     db5652e2adb0f4191e16d                       16zf5a4wqs2oUdByRj2DU8ErmYWHKU4oeq    fb510e6d43e28b774313
                                                                                                                                     0474dece4fa92c6a7d0986bc719d683778ae951a76a98d69184ecd
                06c00f6abec9a53ec1fb112b53fe1cc8ea2 00000000d8687454589387620174191e81cd8a9d9                                        cc395c055eb7e4c6ce5542f85d5183e23faab3703ea7881cb3e0f62
2444       3646 2a8880389a1803c51f546612be7d9       2300b78f3d4a848be7091a3                   1LhgT74xNgcJBeu7jjBhEZfqaXAib47S73     5632765fe805507e52746
                                                                                                                                     0487fbbf0323bbcb4f3dd8ce74ca71ada42e19e1dd0d598553c7eaa
                6c951c460a4cfe5483863adacafad59e5de 000000007ebcdece21f9d22e36e50c4deaf9ecf6d41                                      fe1711169d022f084835277a1d56cd4f88dd3c5356994e068950b22
2445       3647 7e55876a21857733ca94049d7d10c       005932e52afe9ba18bab7                       1KVuGxAVyeFPM7Ny2yzke2ZHkTutxwchJu   3edda5a710a17049c5ab
                                                                                                                                     04d1eacbc9831d11a91bdd4098094c981d3c655ecea98daaf3c1c78
                cfd1758688c8df7f1640f9707ab13e2ee82 00000000c749e9a485d741a64f1684454e39524961                                       06e115d4eb32539f0b6d6a3493408816967c557f3203133b089cf4e
2446       3650 8cd53815f66aa04e60670425ae780       b4f548cdbe77fc28634bef                     18d15KiDegVnU2yUDVKmBcGSGM8nb18WtY    7f018f446cbd3cb03a1f
                                                                                                                                     04211609c602d9f3f9e1f97d0e341a7d906fa704da5904bdd0403ed
                c4d2b02e5696fa17674d288923f6b0bddb 00000000a9c5d82e9944455808926310dfe0d96885                                        e0b276834f8040b3ce27872d52b0eef8cfd95ffbee7fcdfe2655b60a
2447       3655 c7218456a5279e8d62fbd5ee793626     17460c1393ef7099710160                     173Czjd3Ysq5tT367oqrpFpphRrg9ZZuxF     b2ba91df5c13448add5
                                                                                                                                     0412445ecafd315f94eedaa908fec3f9e9c76567f3f222924ce1c6d1
                c0104750f6b3f521acabd246316d6e64a1 000000005be369c9ba2987d4be251b8391aae04f72                                        3b452bb815e88748ce51d61f00db80b946f4f1936e8488cd1a717ae
2448       3658 30032f669d39a4e3bfd46e5eecce18     a49567629cab56b10808a8                     1K5qXZRxB5Y9A1oSR6aEn6iu51chqZdGK8     e62d3225d471fd2fc44
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 138 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                     0400a00c3dccc74ba9ead81b43ba2e3312c4de703791a86217a04f
                87346a4372ab559651e9858d200bcbc30c 00000000c8eb5603b6bcc934f66e1654bb0d8ca0c8f                                       5416f14ea3b72493cbb1f38ae07e4ed54c39575633eb4c4ec08f4e0
2449       3659 183ccb5123f22b3f8916cd4680b74e     1768b6d1726fde28d91bf                       1HK5tq7QWkBQTJWCkuEJ8F9HQqwTLA3HMY    7681d5e002a0ab71a25b6
                                                                                                                                     04f1e2f6d32a45627de320ff43f44b70d8e68165b2142ba2e2b8634
                31269aee5ac979ad5c874512c5001415f2 00000000a38ae6416d0bc993f260d5d67411ef5a1b                                        bee10dd3f766c73c3f242e999f677967a5be6ee12b132001ba021d4
2450       3661 a12ed6fe43d16042489b1d80acdc1a     53e0f083483355f75d78ed                     14nQTEEyPkYzZisXxWPUXLySNkYLxv5cjo     698ce2096918bd1d1516
                                                                                                                                     0442f1ca5fbf5ccc370dc0cdd484e25817d2438c20b2aeaa7f2cb458
                7175225a62de787dc861a736dcc50d3aeb 00000000766d9b0c2d6686aeb4e313e492396271d                                         cbaba62d254a7869b4e03d7cb41de5d134d19c8a9813be66126bcd
2451       3664 51f1e047a7a1d746d7ed37d6ff3421     86673d8cf8f42f0f0d6f353                   16eQ5ofrK2pbd99LghiYzPakGY21UFak6e      935e52ecc56672256b81
                                                                                                                                     04c40f75c0360465ad4ee672d16ee4824162fb73b2ab23ecc619379
                6a80281e58ce741c55f8e198782f3225eb 00000000870f324e5324bab84899b82073a6f2ff724                                       01ccd154ae3118148f7413ade1244cf7649d16b298f230d94a01982
2452       3666 59f3d3aa14df11cc8ce0e3a21514e7     000d586ce9659d4f16099                       17zvQ36o1fXuaT5C3Fc53jP9NnMPRbHB5A    def2927f6bd856c475bc
                                                                                                                                     04b3c9738ea0fa23a4de152725154d7250d88cc7448d9472ead2ba
                3470c1b3c5effc91da2c24d6e3683d0b7b8 00000000995af6d670190c89138298091ec05eb735                                       5b58602736e70908e5c1690589e515f9b8dade54649074a193cf1c
2453       3667 feb69a9d2e2524ce82d1824ef8ffb       7eabe106e39ca8732336d8                     17QRwtJc9WovGpF7BQPUz7LUx9r9XQG7pT    6fe2d2fb4d965631b1fdc3
                                                                                                                                     04806549398a6a5805292beee2f1931e19d1a06092fcf755db2732
                c9d399165e9cb388cc14f3d962aa9ce2b1 000000003125bc1ca2512559dcd25211f07053ee45                                        e6139476d9f2bb92916d13d664aa4f0892155c7c9f3fdef8e487e68
2454       3668 4e4110538f664ae760046e21ddbdd4     86b4ca604675dc618efbd4                     1HUqnBCxd39hQKVUZk2Kwm7cK4gSxHjfwR     ecf2f85ad020796c3b64c
                                                                                                                                     0468b13cec96b35f6388d21b76a4c89a753b7c9b5078d0eea3b32c
                666bedf095343237c1b000cb5236ad2518 000000000802b224fd80eac82d10051af5ca94b62c                                        0340ba97571ee8889661efa0b8325c783af66b8d454868ec378afd6
2455       3671 abfbaef7404d177de1168f821018ab     a50afac06edfeeec27b738                     194NcP19iFqAGej7WgtFXA2845aYfKcv3E     36c4969966bc17559003f
                                                                                                                                     04b1290fb1dc49e352d0f49cfb7e763a5dcb5276341d2926735752e
                dc0c374c3c01e7c1f9a41372863e91bf426 0000000099a190c5e30c9607241446f3494fc8bfb9f                                      47cc86e7a0e914dc80c106414df12dd87d7beaf2885a44552904778
2456       3672 e5ef78be5a28314fc2d5587efdbea       a04fb12d4b14ad494ed80                       1KdijbX5w8ZXU5hgpsNcv2ZKFCGiV6S7J7   2ed03f3ea1b35f52b1c2
                                                                                                                                     04c40267428b63b3fea83199da906e0ba000497a3ebc1994a38e81
                094e9f0c4519c66ba46f69a90176f8c5803 000000001d1e170d3466be882c61a21480840ecd88                                       363f50a07776577b650ad630e44148e8ab1835b5d1da987ffa0c7fa
2457       3673 7a4d4da401d8797550fcb8aa9e2ce       92250a284d8cdc27bf0ff6                     1MDVVMJcZ7DmSYeVUMerkVnZBQPXU1bYFp    ea91dd44792eee3d18022
                                                                                                                                     04d3010762edcfc5eff5109c9fe3bbf05fc99b5494df61ccbb7d10847
                088561840634857c9a83320dc2008ee6f0 0000000023889e8a1728f2cf31b073a2f488728470                                        3e556b02c62bd7d84c1b4c59fe71591579ac985b3c8b4c4936d4ad1
2458       3674 27c9afdcea6c9206ea00b79aefee65     291952291a8196cf401599                     14i78XN3shJuBc3vFJtTGAsE2RbK7ner1N     a8658998acfb997777
                                                                                                                                     04e0e1bab6c5fe32ea5f1da4104d9df57aedba94b3aef0231efcc60
                7df0e13a39beca9db1525b7fecc00970d5 000000000759edba4552e80a22a25e679441435ed                                         579ca8d6fdda6ee694a3ee884cfc2f5ba32ffbd22330958e4d7f810b
2459       3675 8ac72554de9a2026255a8cc5434934     6244ac41656b786798915f5                   15zNQVJsNgLEFuqNr9kPvdqdVNiCNyuVo6      7094f83349fad6c49c6
                                                                                                                                     04e29426e1419edfbdbf0fe113a0d02992a44c56e1885a838f54b1c
                13961446eac84724fb89c35023bf097244 00000000748e201e29c8d5e6cc6b5842bd8f7eb3b6                                        0484ccaaa36260e5ba917a43f1aeb720c5bed78bc3e2a3bf821c896
2460       3676 ac7bb489952d5fe6c9de686d392caa     3893c194a2f4de4b1fb772                     17GEWgpctdvoFMZu3eJ63CwUkWZx5Er71j     db6f14210d305c06ed17
                                                                                                                                     0436e8404822da5e847e4baa61401cd5efad02e973db878497f6c0
                8432f94cd18e09000100e3db78e26b4dbe 000000008038d966275f4ac34775824ed41d5ea0c3                                        81db529fd2de133c0ecce55026fe23ae764fbfa6e5eb7c13d85785d
2461       3678 30a0bf1ce2cea0b649f8d56bdc20a6     71f5f7fd8e91116ade9a75                     1CAzhSfHd8iLG8jsdm32PheWM9353yjaVq     ab74b574a1d4acd5f9491
                                                                                                                                     04e5f0f151eb1800d1b787437eea66493c8c2c6da2ba4d4709e058
                e5d109814149b0043e9c01dc87c0d4a8fd 000000007bc6bf48f2d5134ef450b56bbf30b042f32                                       3daefdf5aad0e30bae87c7f33b04b0f9e5f2045853bc45be1526a31
2462       3680 519c053b8ea0356eac5a0fb1d65817     34279550f8568705cab09                       17F4MKkduHkjkouQBkJRqpVL7A9Ascuc53    a264e1c17e75da91c18e6
                                                                                                                                     04d2ea7d0c1d950547cfbee32f8c03c8bb7dd385e2b06fda44323a9
                f098ce1c30f5e22c8e90700ac1d80212c59 000000007f4df2938477dbaba0f584c6d90499c6c82                                      1c3f6e3ad642f1a669fc21a1d5c2a5cc2ba49c3afa9e1240d0eea01c
2463       3681 42136449c5023832b8de2cca21e23       6e253de64cd8400d3946a                       19psVvndAK9hTQfwLC9T1pBSizsiphfRk8   66c5b0cd5047f8c41c1
                                                                                                                                     048de14853c488ed2202b3dbd48c84d47bdd65b7cf21ab76b35af6
                c0d1552b93940f3cebd389af4b630eb379 000000009ac77e4dd63f434995a94f3cc3a00ff66ff4                                      dbc3ab2f3e54497f5c22286e15821a57fd9ff349c2841ee3fdcc9dfa
2464       3682 9de65aece4c5e7f5f4c7040579054b     e8045fbd24883ec3fd12                         1Hc6MHuj7Je1x2WRQw4f7ryAi6Nxz61XTf   dfd600dae1d26c3671e2
                                                                                                                                     04030c9453eb2483260578ef1683bee4411d8eb0cf84d7c352dab8
                c1a56531791182808828c1600c3964e378 000000008a96abd5137bdad9baf7125c2dfb0b8c99                                        095fa415c36d7580ba9811149ce1dc1f1715a5b43092d185cfdbadd
2465       3687 af1dba138617d972ffd48c8f767e67     e16441123f8f98d5593e01                     1LgnqBQTVNPdtt5bCGdwDNubZoUKfxN1Sa     d18c92bb2cf6a6d259beb
                                                                                                                                     047dbc23781289d9cb141b8e1e41d2c0d08cb5f5f81bce5d167a83e
                f47c75b66dfa382ab4489979799d1baf85 0000000060c88d0a435dbdbe92e682224c038a7783                                        0cf8673f7f35f0b258d5a7af31f176dd98785aa72068ec68c5e34874
2466       3689 e2cf23313abe74cf80b5603f5ceef4     59030c5973e6e26d1fb2f5                     1GCMCQxoh9HAP43W29j41bGDYoj3kq9NUN     95c18c856bc64bea098
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 139 of
                                                             913
       A                         B                                       C                                              D                                         E
                                                                                                                                     04bda52befcb73a0b8ed2f4adc8800508819f2aebf80d15c27f4fc25
                27a77ae15e7f970b46b06695dd790529d6 0000000061215337b0a036622d3e1b087438530f6f                                        32f15b5dc895b297f146e2cb6b202925de8401ff279ade9a6f1a21c
2467       3690 dd2456c6f7fec8f52aa8b4749ef567     d2a2dfe11ee546cc5aa6c8                     1MvfoegPJK6J55NThwznkaNv1Xr5rpbNcW     d1f1618a4fc2579b008
                                                                                                                                     044d128a97f3194274df3804c762449386683d201531934f592517
                9ce251c31847f116dfed9845e08ddda86a 00000000bca5c9bf9e28fc9e9b6eba17278571644d                                        d4d82da00a1a14b1fedeaa402620f15127952c10bf69385266e44b
2468       3691 7f48e7522f1bc1e07a3cf1f82fe429     6dcee9492f0ab1213227f5                     1F4aFadNe2xRgqgsdSUMftv2cYML2v8xmz     e5c1d65c3f87f048ef052a
                                                                                                                                     04eaeeaa9e36836dd622c6b773e05844213da79abb7b26f72232c0
                e96ebf3525454f504f0a98e0a6c3457659 000000004f3af3cb5787ed3296206272e161974269                                        e157d8a6f5fd753cf908ff879d7fed90a83bce044e210f1791d58a4c
2469       3693 b93075c5f81065eb205a1eb3b62906     39adc9aaf946ae379f4c6e                     12pWxRZJ4CyxzJ2UwTyQ1LTQ8mQiNrgQnx     c75d6d186ce711a1fd97
                                                                                                                                     04ec670c34e36ebd72d125d4cca25b572c31f76db32274626fca4a7
                ac7cb9f320a3e120b98f456b1e365c2ef58 00000000ed1d351923415477e4f0bb1d7d00205965                                       5c079966ace2f77dde94a321b07e5b0fd88fdc5043ebfff96ecaf0b3
2470       3694 1241240f9ad867f9abdb1b1281eaf       bc41e4449083aa7d8f2f31                     13FBUwFsRYJWiNCKiQDCvDFg564kJVqpQH    19723c0c78be7cbd191
                                                                                                                                     0495d4c7f73e0105be0fd26b2e174b3a531acded22d7c31512316c3
                172199982ed30a27192929247b3f3cf4af 00000000b1bd8f4e875a01b9421d70c519309e4af3                                        e41137f8ed2bdcfaa3be28765eee2b80690f9cbbdbcf668297caba9
2471       3696 a055f7fbc093568c1b3325413fe6a1     a5010b8cddbaec32ec8f75                     16fAqPVWnTrYuLk4ayMmiora4Sa6XvzQZ7     788d42a52fe6a5878f39
                                                                                                                                     0418603d55826cb1d4c6dd1be0fb09261292effab40e54ec0595a3a
                75d604fb516c01219417a5c906f7d5ffbad 00000000870030be2b5d991093731b47f5f03e3f04                                       2d802dad668d756d947ef21ad4c29afda08183ab87709b822ab65a
2472       3699 69e7f32d14a2874281487b16c5237       27d3d5af16e34c22d2030a                     1BqCpVjfUi6HX2rJK2uYEXC4jx3uEN2eSk    1bd59501b09220532e077
                                                                                                                                     049158bb083172b827cbcc870c94d7c3cd523a48d4e8d99748f35e5
                bf1e2d997b82fbc07acefff054ff07029347 00000000d9edaa8b2912a17d733001a1eac038171f                                      8c625d9dc2b64c07d58e0b7c489ffb6138b030a895ef9eb535e5ffbf
2473       3700 9fa3284175462984021f2ce405b4         f6ecb2ea9df6e7a0283dba                     1PkuWqYeZRSwcTnAntjvMzTtnBMZzczkb7   300e2c87fff50c37ff5
                                                                                                                                     04a3a89e8143f319286515cbf9d94bd23da564f4a1b24c8e70583c7
                7bb3b49533fed50136b61057f50067ef06 00000000028275d3efe836133b3601a00a4be1b0b1                                        bb3ecf4c76b81c1a68f530aad61122a9654cccaacc3ef220a8c43471
2474       3702 b68db5932c1c7f8de09991e294bf70     b54dfccaa2d58148f83628                     1DopZ2tu8SsJoQUr45Zvw1LBDESHHzCD1t     8a5d9a451a0dd972464
                                                                                                                                     04fa96ddc68f13f104f04ec74a993dfcadf0c25f741f12d5b769c5a80
                043830f0e75623d8d49e37850b36fdbfab 00000000b13e0c5ef85501baebff00c7efe94bdd9e8                                       19a788101d0971f1d579043f3e0a2152b51c2fc02be664ad8fc2ad9
2475       3703 72e164c730b95547631ba345edcaab     951889bdf46f0e5b8284f                       16pizzgZteGHncFLADCdgZwpQWnv9sEhFN    7e38734cfcfc6c3bd2
                                                                                                                                     04bf4f9d0b79c4b7a4d799da681f24f493256069b1e5637ac98cbec
                203ca5364b498c8e4df9880c31c3a97396 000000009393366acdd7be44a073defe6d17b6740d                                        1ae40d40d7f3dc2263cbdbb9c5017021752008d4c25a91202ce12f1
2476       3704 44f4683d9a7cf482b95c5267a26ebf     24096f910d413aca2052d7                     172zKFnk58JobpBmfjD8ozhpBfJWye6rX5     7a443209c3cdd1b5fbd8
                                                                                                                                     047a8c61b2e36b62001f4035461cec8aa91990cacef6c51e2ed6624
                7276aadd43d2c710a8f6ae7177b5905763 00000000203261e4d716b8705b15d46a94bd85514                                         cf80107fe1db0bee6e5f910be5d5c8d105ab0d952c73b5af0ae07fd
2477       3705 8ae2a8959cc0f69f66f64125fe8699     196033a80c9d9b2407992f1                   18p6yNPhXrrW8bSfA4KhXzci4DyyBjvqG2      58c5c229838e0fd2ac29
                                                                                                                                     04bcb4d8931cc5e7c4dd148c84305592477cad499f59c7207c582a8
                10fad99f111b5ee58b94d7c9bda666b108 00000000692efff77c79410ae0715c121a6cd4f6c69                                       414d7c3ee31042168d9c5e5c2d26e7734893336c20cc5aa7e083c1
2478       3707 91d731753ccf4f91290f5fdb22ebe0     b04acadcb1b5991c8054b                       1JZNmJJzkUttgrtJt8hiXXScStZySzLKAN    ae37ae229d4b21c1d26a3
                                                                                                                                     0492bb8557b92b7c21d97859e20b10d85efed1479f5c795b85b3e6
                aa45dead60adae0e8bc2c9d618a48f551b 0000000097bc83678a53348e4908e2dd682282897                                         7de7d9dad9ea77445a1018c8823c1383aab94d0fc8c81d783343c5
2479       3708 6e50b8c4123f4792f973961afc1ae4     1f3de8bd011f6d19fd97120                   13wfUUuVP3hAA8NLFPc2RztUCXSdWvkcQp      df59e327859ed17d0ab5a7
                                                                                                                                     0497a2faafbaf55f9fae776177f41d5607acf59d4b5351d56fb15d0a
                9a8fe8227da9568c110f2c1f5c5c46d9dd3 0000000042073b28d8cd72071261b3a03a6bc283df                                       1e727a726b32579be6a2a43f51556b990354e2b426438d943844a0
2480       3709 440ce65b19fea1bda60149570b585       9b23512fab140fdc972dd2                     13ZQdT5CAmHPKaz2JHKBchPbxC3nmUZJzV    eb4742d3eba657250f4c
                                                                                                                                     04ab96e8d63ffd5ac41d018a8fbfc8b6dc277cc8ef6f37fc1f46ca836
                ee341aa1e1a59d70dfec3b2786ea1a9eaa 00000000dace704787f744b67a066aae31470415bd                                        066e29a8538d3f390869416e49f762fd46cd4522190f218aca5c681
2481       3710 b67b0520841e9f3dbca7ede45b0745     ef7c1e283bbdb02d8a7375                     1K6dT6BSAbtBVNpxbeRGipGMb6E3brAUhk     287df5845a511f48ca
                                                                                                                                     04713990e4e719100043c0072fcecadd390dd4b979c109f5f0cc6e1
                a5c76a0f89c370dc07fb478575ef8a7ce30 00000000a5b96b99cfe9dcb58f04797f091322f4bb8                                      0362138a34aaa7b43c1b02c150510b2f6aa352d302141210ee00f6
2482       3711 402d6f0e8bc75068a2e68596c2ede       048cf0abda4f295483114                       1Pr5BNPzpCsemsgQe31tLU4e56fmMStpM9   8566357a12404e3a6e7af
                                                                                                                                     0445341f25aee29e892fcf67ad93446a65b7b05d6325351f1807459
                b794ed4c837102f439ad1dbe4ad6a53f29 000000001b606f358619b40b1806a2e9e057af966f                                        7749f30380947ad1a86ad7c945ad17b20fc8d2a1a61fbc8c21fdeb1
2483       3714 085e2e20560c5261ee3875db2a3826     91a2168557a3ae4210822b                     19WSZaMxUhU3AqfHVHVTaKrEKiRipkwQ5z     2d359393dbd6b3482f2e
                                                                                                                                     0441e5774bb160b56b1c57ae4bf45f186768b7ac15695ec476a1c9d
                180627b15894e6d11da317685084576b4 000000002fb9230b57ef3826fc1a6718803de12a5f6                                        0a8e344468258b14475179d0f8ccc347033f7ede8e27872d6f26147
2484       3715 d5faed8139491d81bcbad0862fb84ba   5afae84110f3d9605da50                       1K7qYBRWBi1dkfaermK88AToPe5Huu3JPc     39443b844afc39cf9ca5
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 140 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                     0428fb411f5ee642120ae7ff2e8ff8a8e180fbc077f8ab4cd2a3a7e2
                55bda174529c0b61d4c6397ef7fa97b3bd 000000009a1088fe9fc56cc98b851357d7c8d952046                                       302ffa1777410dca080846fe032a1391bb908f003c04943a24b985d
2485       3717 242f1af1f857377788c3d6ce07fd4e     c8199548fea13db383085                       1A54m45TLMaGFu3BetL9xSqR4qt6xKBG1c    ee3f12b173ff6f2e2ca
                                                                                                                                     04f101f3098057c2e8d51bd65998ceec329007e47e8f1526cf5b49d
                d17b0d3d5050f0e24b71cbc3c971b10906 000000009de1fa4e60b1d719021d9b990589af813e                                        456f712b3080afc33add4fd8582adf00e4c32aba343dd1d29471247
2486       3718 99cd9217a4e9fb9c8c6c191141f748     3e6164cf00c99b5776d897                     17i7CbcPdCmsrMe7p1BewVdX8eLoXJPLYr     792eec7ab36fbbab819a
                                                                                                                                     0476d7aafec370a515e41638e9f66a88f8cdd3eca1ae95d2746e34f
                e1c7a33e5284488990db99ab71e8b33ca5 00000000b64e8c9993582a248b929fd8892d43a1d4                                        a182249c4f3a6eb24dab32e0d4aa63c8a4164a9f7f387433ef17ede
2487       3720 78fda112532bccf474d161a712c7a6     d82e316c916ba77b997acd                     1K6ohLsVrqsKcr5ta6gTm1Fg49d6LGpfQY     49af88401c05597213d2
                                                                                                                                     045e6aebbd8c7d84ac83f6dff07b5c0e58bc5337502da481aada1b4
                dc3867ca51a8ae1e8c0395e2ddc7dc6e52 00000000b6212607842d539ad5dd946a0103651d3                                         8c1916e4cf5c77e6788991ecf54f2ffba880d9a4ec9d1df3dfed0312
2488       3722 31bc03ce98997167d62ed2c27078c2     14ab149cd4c291bffa55311                   1G4JmRSGqub7UUkmXdwwrUR7cRdiLuQQab      daeafad336550a2b163
                                                                                                                                     041fa07950b1fe217965d6997714f6e1f3dc1fa39b7fea053c90902d
                02848b168a299575d567cecbb252a525bb 00000000c6724d4f30b87ba3c61a83b5ac004188dd                                        8682a46459c9e97661874b9ce8777d41c0373b6430a0d22b1d082a
2489       3723 6a0eabd1b55876293f2ad0813b0116     c12d8e789da073623ae472                     16ZgPtBaoz9AAW84AAk218yvu8BCCCoWpQ     5e43354008e61994678b
                                                                                                                                     044447ab24158de3078e5fa7009538735cffded7a2ed935b583b2b
                32cb7b5cbd0ba82c8af9bae65efd8de874 000000003e944bca9bbe8438a6dfbf3c874cb1d71c9                                       8fcfd5b9a70e1cada1ce61bef898fe20876034d26d3f3feebc8f2bc0
2490       3724 ee6d78afed7d35501e48f536c00222     478d23685cef48b584ce1                       1LnhXUhZKZr8a47KPJQk95BUhpoBA8Ro34    439de85f8d125eeb8bd4
                                                                                                                                     048f085add87b3ad69b9636c364dc3cf9583f8e30795a90e080e2f0
                d19787e22ab6b35bc62de6b0f96b73e07d 000000002e9d7d4da21c0f03c168500cb0f1273dad                                        8744fc8ee6a6fd54f0f1cc6dc0f6c7227bace7cdc0fe932621385d625
2491       3725 3052caca6c8010600d0c12fc1e3f24     7d7adfbfa7409a4323fe43                     1Kj4ryaW61dzVKQZS6aheyr9uB49UfG95w     ba4ee979d5541a6440
                                                                                                                                     044811cc985149fdd6f532ab83c4650f70cd4dedd47d8c99cf63e780
                11f6650b65358046c5d3a36963693cce96 000000003a83e8631edb1a7ebc0530e2991b8acd0f                                        44c0120e3da9e892616fb93fd7ef0962907c2c8f9a4cdc03676b09fe
2492       3726 ee0c3bc34517b0dd8cf69f5a424f11     bfc7339e90ae84464df978                     19YFCNbcwMgPA1iFynZGsDrNiNE1wfVD8i     63f2a21ba53e9685a0
                                                                                                                                     043bea5447e5c98a17614721bc37f3dd68d13fda4cbb7502095c59f
                bec6cb0a2477fb98a6ab280183a388263e 00000000ae65a8c73b2bf0ef6a648e40dde7586ee6                                        b0eb51f295206f065d5e43e99138436135426375a00632cc3ced92
2493       3727 3d77e76f3ee0724a731a5fb3367836     d0aed6f141b8c1b6e2c63f                     1MYXpTSmBzjT7jinEFVzbmccQPVP3mhmkt     a24ac78ec9d3bed88ec1e
                                                                                                                                     04799a32c0e348df9a6276a4c8db490fb0d8461893587da74d6a0d
                1e0597e3665fc7243149a86f3be595d1dd 000000002e088ac667dc013c89e656b8337b85a3eb                                        1e0376770c2fe0453bb57d29606693e09e269c35019f6c94b88900
2494       3728 3e8c9d9128ca028d2bf5fa6564efe9     ac8404633d7e058b87a096                     1XMiPEKK4a1v67bKDdn2Cb8rH61nBRuru      943fc508cd0f09103575c0
                                                                                                                                     043c967749b4ed4822538a6336a9f6d34cfae9c210a2c8046382d11
                0a45ad14ac7c996c650a52e614e2313e52 00000000d74a42e428e2d21e464cd9d6e72e74fac4                                        cc2b38172c45e6093084ce5d7ba3d54556bb7fc4a545f5471d62538
2495       3729 c835b7b972fe07c7a293111056910c     8a8389881b1cbd1932b564                     1K8XYiKMaoqRFrHQynV6qDAXZYNtRhTj6h     141ce8afaf43f6e38772
                                                                                                                                     04b8db1ac80f7a78e17f3ec41c05be1b8dd450b9d2f2b22c4862b27
                fe79f9c6f998aa8e6ff1af996853ab4112e 000000004022f29215d660e57f57a9e6875d20f733                                       90f22a781af277a27e15a061b794d544a3b8a39a5f819ee082d8e9
2496       3730 5f670084413c8b4b5fec43de37c98       1ba5bf5b9ba2e85a67dad3                     1NT1cDU6wKTUhJ8UMVs3vZYP8zRKzRh4zd    5e4f53a0b249bc7d5d932
                                                                                                                                     04e56fa4164097e01fe797a812f1fb38adce97afef0a668169b6fee9
                0785762ed528946f4e53f09c761061124d 00000000c4548fab1772700e7b3bc812238180e39d                                        b5c9cf15becad3e972b5b8a743bf7527b0c984831df5f116b14f4970
2497       3731 1b3d6fb74436f8075099c153e81d7e     b8e61e4c129610a2e3d0ed                     1FZ74saeGJGpuGmyL4Ltufy7wWxVAirJ2p     38f72f1bb9d3be899d
                                                                                                                                     0425228e284846c25b02bf5c5e437086a5885789adf5a10b34f9717
                3bd038411d65738cad7e97b8cc796e0cea 00000000a8233dd7501c91d0474385145686628e1                                         14774adaeaa258ff357333ed5e1ef3a1dcf0862ed9b2b8f30a06b51
2498       3733 8b1fcc5aad2c905880acb3aaf736ac     024d1fd4593253ee1428f9a                   19zkMWBKQZUwusK9kVeueMHAQrsGL7T3JT      ee63e08d593bc4e68f4f
                                                                                                                                     04b1153a67d4830e986f434d9149bb5ccd03e027de96b00993afb0
                3e27de5857a5d2d8a470fc40f6edf8492d 00000000416fd704533ad8030057b3ab45ce53e859                                        e9e83b32d2c734ce886711cac6d208515f76a90fa6483d837fe5e5f
2499       3734 74a05009506bce96d56bbf3f9fde0c     d90ad0e407ad736c718673                     1QFas3g9dQYrJgoEPvMb1q4e1aCncxoLbc     be1844b93e4cdd96d4c0b
                                                                                                                                     048d5b6c99251f40d6134a20ed41fe8c3b9b6e0ce4cb6a1319ef6bb
                9fb695c2aa95cd5338cb73663190aa41ae 00000000505b340c3278544c04264aff94ea29757b                                        62dce5d4f63fa592e88fecc5f269da5358bd10104934e5a15f37d4a
2500       3735 20ee4ce060921a9682773b18d35cab     59067f824f83cefba68a59                     13VctVHeUDdSn44AdhNei821bueWQhhXE7     0c4b2bd8ed52fe46b73a
                                                                                                                                     04bd9c5ce1f69f5bf0a6f3451e59e6a84839384c2c4d809aae4a7f4c
                d91b048fb7571dfdf0fcb3aae0162012e8f 0000000096d2e1bec83a991fa920117d3d2fc74678                                       4f55788a8bdfacd23bbaf7404dc229c256e95f638ea8eba37eb00c0
2501       3740 6524d24b5061f28cf5ee7b2da69c6       9f1ed821ce22af28e6bab2                     1JVvtv6ufwgDfr7Wku7DsnGhHu58jGDcke    00e35b6cd622387d86a
                                                                                                                                     04271da372c2f9aa8dfef486f5e1031ca117271d25568f36eefd1660
                1f312d9c25243dff08d5def075b7297a6fc 00000000df01937342f4fa17c4848e31075d6d3df26                                      63f0ef9027a2a5c24c43fdaea1e5b8d380e3ddeccdca80e115271f6
2502       3741 dfad2db4ceebc12033a2aa8c60678       47885a2483b1c0717ab75                       17Yc8X5VPFM6FtAVdx2gKLxv85HjfBjCzB   1d29e37eafbc95d7c01
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 141 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     0464720bb50cc3be1e2f3103ec53b42ffa4f1b07d51010fa8bace5a9
                90a23544aef2e458c63b41ebd1e149b5d5 000000001419e5881c5acf071a5b27ff6e473314ead                                       13e65f359830a4826c71e9f7b2f1ed7ad1b71de63d329737b8293a
2503       3742 6247c326d43b8f0aa80db189160b3c     91830ce138d72864a1a04                       1K9qH4xWnVSSXB5xQfYzzZp6pLH5BD4Eoi    6d12f09864bf95ed329e
                                                                                                                                     04bfac052d591dcca84b0c0bd9fb3b361db59667c41991df6723896
                0e549c600725595e3051831840eb74951 000000000a79a13dda9e9edcf7f1dd7b88ef63ca6d4                                        3c1336a2b9941a3c8c58a0bc288b1c0262bd640b25f559d2755f839
2504       3743 352e19906b12dd5356fc2b0cea87c8f   a0383d40c5ad12bf93b29                       1NXHChz7tVjhn4WwPtxqHthtfDZn4sQz73     c04857134654d3e3709f
                                                                                                                                     04175793d7521f93ac59151b3af84cc5198c5e4c82fc8e459e34f8ed
                0a382011c159a3bd5d5eeac25ca2a3b20c 00000000c660ed1ea27df629561a3bf3b23111d9d2                                        0b219f66f0d6527d47c37352621de4a0e622bb07e094a4b13ced7f7
2505       3745 b88ebe65ffd612371ccc2adca5738c     3a2be10bebf8c56f4722dc                     1APisdn1qvgEQimMBTKLme3652b6EWofLB     18a4d5021174555ca3d
                                                                                                                                     04c8ea0eed9666b276b76101e1094500dbb80bcc1f45350511f20f9
                b7b4fd65dcfe4d1d5cb64c100868026183 00000000bf6295c210fc5815095173d91ea3320e2c                                        094d7d5b085591d934a1a5f95053e144bfd5807f93c4b313874693
2506       3746 7199e09eda6fa3ff0c33b6a916bf2f     bb77c1a481118b3bf6fa35                     196tVzgah2SCVsFY98izqVTa8R4RdAZPtS     e96e0ac41326fb2898ce5
                                                                                                                                     04b41832570000829ce92fde7f7af467a256cc30511a55f0d88df79
                fe9b7a6d5f68b87ceefe780635cb3921837 00000000af34d9b405132cc1d292ff58b1ce0d4b494                                      03853ec59db8eb1e32f1561562e66d5fafb1951d30768a3e3d0477
2507       3747 26aca5a149f2e0a9d86e9227302b2       9a86fdc7c99491f55e340                       12eDqgdaCBZsGqAapSovSLjmTKcaAo1nSj   d732c4bf0a9d9db5edbfe
                                                                                                                                     046bd763d5995626ff4e48ed1bb71176c371b50f37358e8b124f7fb
                cbf6029c81365c7a00561c2717719798e4 00000000c5fc512b11b322694c4f8056b44cbee05e0                                       0e75d24dd032a321e79a4706eb9b46261ef114dd0420c15194d165
2508       3749 8248f2f83905fa71247ea506cdc9fc     39515f0a6844e6c731c73                       1CtXXYdBuE5rWdKKvysCZpyvGrDLw6nN34    caff0ff5f13152d24e666
                                                                                                                                     0426dc90326a7a9fca95f61ab7a4c4a9ca70b8088e702db1d14682d
                6e86658c76519f0bcb87db35f7dbc4e676 0000000002a794feccd0b5653dd3825141c8012b14                                        6f5851e98d72f2b4f9b6f1348ccc17cb9c32e443fc199867a8f2f8005
2509       3750 ec47e162612632b2a703d1eeaf5ff3     a456acb20dd867750f7588                     1Gfxo25Sh1pMBABPprARp86i6FWAYDBozy     a106a3d7e2958fe6e9
                                                                                                                                     044afaa033c7747d1fb718e7318a27abe47ac37ecb3e131e396ca26
                9004b9463ced5da39a76aeaa8ec29c5f55 000000004029d5aab9ce4056467eb4747e7fe8152d                                        a05a3975d79f6a94b3a53ff2c31b23020d2f0b9ddb19f41ce8417f07
2510       3751 35a2c65924e67c4e5057cca5b2b383     2db2506ac7b216004868e9                     121gyjjyQQYTSaerVJQn7EkfbJ9d5Z16HC     abf47bd865be93543ff
                                                                                                                                     044fd72142a31956567af171c8880fbb940949aafec56e5c5b239e0
                58ffd4b75b782a4af5b0c167f17e7957411 000000003cdda5c66488fc2166577db99ea1393a0d                                       6417e4aac7dea438d3afe9925a1bf2f240df58f417fd1fc697956110
2511       3752 b71a19e4e2f54acb5d330c3565263       f7c82eaa9a13f65fa3562c                     13443qfg7sJSknN8C1dj3YVUa4HKsgJXtA    1c19d8c241ae975a8c1
                                                                                                                                     04b0ea0505999ca86afb3803886c0998995256064eff7074ab2e711
                caf40ad58576d7913e56682dbff1997daa 0000000080d9509d6350584026717a4b7c792ade1                                         52234a87a134dd90432bafba11ae9f145a40b8fc75bf4b8d7cc35c0
2512       3754 ebd786509b3f720e355e6fb535941a     14acbe177a80d7b9d8366de                   1Fqdz2ZQN8txXcmkyBJ4eKnnZWuCMxtFoi      40538f3fb79cb0199534
                                                                                                                                     04cc4dec9ed8696c53268ead64adf70b85bc396689e5de92a7e0d9c
                876aed2f0bb9d8d030adb65f9b3398f463 00000000aa4942c459af750f210070b7915baf4819c                                       6d091517cec55095091da8fc445d1b19f5d35651f1c5e8b02e25f3a
2513       3755 eac6c3da8a3e27acad4d8c04b97438     447935c994697b83fca1d                       14uJR1oaTDsu9PzdMx6aUkxw3WdN6YRBxa    9a3945bf9f1e255284ba
                                                                                                                                     04f4f528e670ff7f2d68b5aa7e3b99e221dd38b5a1600540296b182
                6ef60ead3e8ec35e2e54b0cc2e27f095b4 0000000003037afa6325b8dc63f67d61b8d0803348                                        c911ee0eb87e73bd09a77e6644f5b9247578928640ce739053bab0
2514       3756 9e4d967e3bca7fb50c99a055fc798a     b7ec6401a3d49c552c7a6f                     1A1TuwNq3pb58gsPXpxhqWyVkD1AbpQd1y     c6998a4c726de030b28a9
                                                                                                                                     04d4245db27a4d4299e8a4fa53804bf307a6f2e656355bfe368902c
                7146560df9dcf9386f9af625c365a5c9a1b 00000000ce16d4c34cde797cebdca5e499dc20526e                                       fca308b70f729027ecd2ee5a79d87fb5fb777996d10d50fee1c302f0
2515       3757 201498088948ee9e77f3529d450f8       b066db402f14bccc1e42cf                     1NLuhXvzrNBCwLo3YGj5PwboNfhnwpsyqS    35295fa989e3cf65bec
                                                                                                                                     04706bdef27e226c58eb31c6523f882144e71499d7d8ea32d2fcfba
                0f8b8313c8078f283e922a05e3253d8913 00000000429ef09d41cc04d732007565fb6664a566                                        01e46c62d0ad36796b79fdaa62153e6217fd55451e1bce196cfe3f2
2516       3758 0288ee942e13d8a330d448eef7e2bf     4bf7dcc09715c990810ecd                     13QWJKZ3UANVn9yNpQB6aK8Ek7c6yeULks     9291dcc0be9d11f4429c
                                                                                                                                     04b6331521f86f4b52482274e51bcfba84a7b5a4290532d57e283a
                ff367d628ff9669c492467606219b36fadd 000000005ed01e4057a60c1d8db55b3930334aa86                                        77fa472cb49a95844e7ca19121c198e32a97c95b5413b4a60a80de
2517       3760 b440f24a2690a68bef0b5a98e5d6c       9f07d0d043c3d5bb15e77f2                   13BkgmLVPvwVT8T9QivBV6mqkEnFoQM5w6     be3e996cab36966d563e8a
                                                                                                                                     04c17b4276004e9d44cd123de669d520821a400a1a49fce1bb2624
                35ea52efbc07b54546191e8148e8b2c094 000000004904ee5765d1bb1510b9f5b0cb4564fc27                                        4d0e3bf3dd22e2eb6344329f5913fc9ca2a62b227421005d8c81eea
2518       3761 157f565229964406e92b0e437a2b7b     b4665224ad25b704f097c1                     1C8A8hZzaYLemde1qoPQMmspueG1qUXmq7     3060acb3998720d2a07c6
                                                                                                                                     04617777a5f8b98ff7b332283b1a5ef8ac4d07070eddd69c7ea675d
                86c9d2c8305cc40703992bc87a8c688d57 000000005eb00849f56a989030cf6d51825007cc1e                                        142c0c8b923f055c9d33a4bcbf40f94d5215e81c785ad8fd1ffec07a
2519       3764 e566383cac82a6ae12665b2e33cb3a     13cf16815ae6ede512be5d                     1NnkbhFPHqyVoJq8aiVKX3snn9T98UNBy1     a9cf6a3ae45d7df0d90
                                                                                                                                     0489b22a9793317ab5f80648d1f5d3f2e548495ff623ed13c89ca17
                b5aa53764eec01171beb8f0aaff45a1b9d 00000000d72c87c2e36a2a477747baeb2c851c270b                                        e0e123ad95b653d6cdd3dd0c40201ba8b3000ab0a2f7d667dc51cfc
2520       3765 2763b55b7de683410348a6f7657ed6     802f7269a46d21087a833a                     1FacBr9GWHakuaNJrjGB2yEQ5gHvHvqt5e     bc9cceaaec282f2682e6
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 142 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04db5759fafd5785ac2ebb8c16ae3e2fb5171773dc1bc2253473b4d
                46f1497efc15a2f7192488252013426794 00000000fbb4e4f58b06df63571a363f334661adbd2                                        bda7bcf4dc0720cea35312ad900fa8b56456e9fca8edc33c14bd8d4
2521       3767 267a879786af638ae99ec60f803872     6f9e2efbbbc96e79f2ab9                       1QLHLP5x8wYnz2Mw4JubHQomLENp5pbR6P     1d9fe020786c92fc4d47
                                                                                                                                      04da990acad1d885f5a5572f31adc8c7863ab9c76d5ce4899921cbf
                c2c1d8093a29ae0f0565ee8f4c6e922b63 0000000075702abf053488b052c1268835dd679f8d                                         b9f41214b88010872f5be9098fd88da78ae0a68f1c1964cc5993192
2522       3769 8da1fbb520779b283c4265e48162c1     53ca070f4dff9b4392f9a5                     16g5QPY9HcgN8wvcBHLotxrQLwgtrJQTFB      6672ab65e9274d0d245c
                                                                                                                                      043ae4bec28deb8a5972fee5b924846a021e41cb3cde730be792f8
                96cb2f2e407cf2c9a764c8e9488449c93b4 0000000099ee0b56888def476e4173673a95d85ce1                                        752a35e2487ebf9f2fa690c264ceb9aca0473fdfe714cad4d13a3954
2523       3770 441cc90497c64786b12c614e8a26f       44c6caa9a24e08a117e58f                     1N1SgsiLr9zepKFEUnmQH9HvkH9PG6bCF3     5c1e2991849cfbd5cdf4
                                                                                                                                      04a28d697113af3ec091e16d9c65bb4087fdd42d86f2ec779d9f2ef
                acb8dea14480cd4b91d32d3a37db44da8d 0000000083de75d9ccf21d9b4485d3cbdbe51c84e7                                         3e74d90c640900e518999e4c4de3cc958d4c61084685e29d6dbd99
2524       3771 24e8641e20f76f05622e215d30d11c     71c92e35ca6ac9ef7f1d89                     16htBLD2n7mCSUZQsaSZXw4UGUKMFibjZy      f338a25dfa9dcc45b40ce
                                                                                                                                      04361236f22a4649ac167952866641bfc05fc3633af6ff9d7ba3946e
                876fae4643f1a5b9dd739afd076fd23dea9 00000000f02c723b9133020b3fd816c0ca646a17bc2                                       56612bed85afc944f7d29f78dff87edb648c1ef452b6938cf866eb1cf
2525       3774 0663b64d49a5d59f64543b5b160ad       a5142cf3b333e28f1db1a                       1BXEyPQJtT826sqyzVHSkdDdfARP7CNMZY    ebb1ae564d8c4d39e
                                                                                                                                      04162362ef24d6cb8cb418d4c1e1b1df63608a7ebfba63d167c0822
                12153a306a67ad5a1ac471fd55a1a7060c 0000000070720385231d9bc37befe0f0789380a91e                                         86e02743eac9abb424efbffc16e572f2efeec19fdf4e2d7e57b8b8e6
2526       3775 ae7a10407bb9edfe6c25fd54ebdce2     f258b837e2aa729b51a7d3                     18kB3qAED8GP3mRga8wRi9AHdjtJH5XdTX      a6ae653820d8eae9187
                                                                                                                                      0420aceadff3e52313edb9de462c05d63798d8dea1592f0203860d8
                c63e5e75f9a257719433869183c1c6c43d 00000000e08bbe78b86d88e875c1ea84245282cbf3                                         5b1ba905321f9109b3c2d8808ff6feb4e844619dd13387505b7fe47
2527       3778 a434ea1e838ddda4137cf2b85e8f25     c6bdf6379ad056ffd30f7e                     13FXV7ScE8eJTJfJR7KnfuB2Kuh6WuMtF7      034328b73b10902cf8a9
                                                                                                                                      045795f0791faaf0732028aaa9a35eb6b1cf2b4a03abc8f4fa42b97e
                6db359de3a8ffa7268274887dd2ddbdf59 00000000c742f4b873a9440e70d6d8cf97fd3361ab8                                        443626faaffd425dc72535da3597693f744ad1082f8abfcb492ca739
2528       3780 d2c48c3a80ec51cc1ca12542093773     9a66807eae7d6fe1b2ca8                       1FPuzqrQEb3gfWs2CucM5qocoambB5QCaq     749f625160eda8a739
                                                                                                                                      0419b5bee46f53a86aac9477023fe15e183dcb0f4ff6c8f9f8ae8ab6
                0dcf6322086ec6d0e2147900fdd3c8c8d94 000000007105edd97a76d92a591de7dc1adf811472                                        613cdfa76483ac513ca7c0a6e368f83de3bb64faa350becced24069
2529       3781 39a72d2ea92403b0945a2f497f3d8       f9776c1f52de659849e876                     1JCxA9rhDHESWNEEHKpyMdBaM24vWEriiC     96edb968841141b1b6b
                                                                                                                                      04212cbc6513cfb274f1f709dfbac0a40b1b23c29cf9a423ee5e8ed6
                314ab8699cd1384568a35a006c402d9542 00000000cfacf074cbd6aaad8c5f789fb7105ffe920f                                       bff398ded6af11c704f3da7745360435c78cd6b1ad4aa6d53c9baf00
2530       3782 26a239291987f041fbfeaabb9aa137     d4bf0459524a3b0f1f60                         1KRwkFEVaD9LC6WnyP7yFRwSP5uBmy6c4T    c45f336d384d3ededd
                                                                                                                                      045f8b1457ba0ad7448fe6f16aa6a4a799b0ef6cd208ec6393368f3
                a6fc91cd8bfeca9175b81f59e216a660b6c 0000000065cddac512636d585cc3512bf8695c6706                                        070486dcd048e46e270feb24c5eb4e706f7fa77510f41118bed74a3
2531       3786 200a27c30ce19c9d77ed095b4eb72       99dfdb49e651ab9266c564                     19f62ynMxojQMggbDgRxt8WyewWEwSQ6PA     f97fb6536e25b7ff0691
                                                                                                                                      041d753f39ecab9128952dec587256131047850b4e7e376b563796
                7f9190ba92da950de5feff13b98f23bb97c 00000000affef59b351d72d4dcc3f5d3adfbff2f70bb                                      488f13e88a72ab9ea8538fb4d3586270144b5b3519772bd804fefce
2532       3787 213a42866769370e4200d0273b020       190ceab076599808e37d                         1AzjF6HK1EMia3qCqaJmpssKaCL2ht2jRK   7d07c6a98dc6320f71263
                                                                                                                                      044c3130f00b036d70a6f11bde57f47699569b6538eb7e80c56060b
                67755b23c1bd098371296bba44b5b4658 000000009dd93ccb24330fec31bdfa4429c31c3b641                                         312ed1d2a3b19e90c064423e83e459e227de9b789917c3c4f98513
2533       3789 31445a648bcfd7513777f51f12d72ad   13fca84e37ace602a7a59                       1eu6WKun78hhHQpQ7UgVzr44a6yfhyMh2       6decf182f77f2bf3c1278
                                                                                                                                      0454be8b37d44467a19b487a0f9591e710d84581fbfc70f510f5cd0
                2ddba21026d9b8427ecd99a3a0e95bafd1 00000000eb40e16e2cdb864f03dd90063ec6eb946f                                         e87545f6faeebe14591c196276fd93a6966328c4e8dc2a164507f40
2534       3790 fe09a59edd48b9097814e26a85fdb8     39bda727d754aced6fdb04                     18dEsiHK2iFaWhRvdykESJ9gbR3PMKbWnf      f51b6356696d99736f87
                                                                                                                                      048ae1b5340fcaa380b97b272eb95a37855374b41ce82f19775479
                12d6c71292aed4d49a07aa2115c1750c15 000000001f9b6d703a0ffa10b1e9f134eba300af611                                        85c8879778084b8d029b81d5639008ffa2a0695b8e9a4e74fa04bbf
2535       3791 af1990bb82a28c4ed2129cd4e1c079     9287d2dbb0c87492af32c                       18dUWMmmPki3tJGq48v2GWbNEuckAQzcTM     ab37a0182c6fca3ab622e
                                                                                                                                      043df5fa5c9716f063301f156fe5ab36af089149ef9f1aa7d2183aad
                9e40ba880ecbad87efc3e13b267eb61a8d 0000000057b8962e962f43a9d965c4019b595045a9                                         12ed54189e3cf2b1ca1c9994539239d5dabad8e57ae6e8b50f858d
2536       3792 7f25fb7ac0dfb5588fe37c6e68a2f4     64ef55a513a558b4798a37                     1B5y7RCrNTRWFodnY5XmL5FuJXuB3YLAdT      38d87b7ef7f37cd5c9ee
                                                                                                                                      043683b0b9f94e468e63fc4227716057a7b9880e376aa9537c744cf
                2e7ead5d4d27f5e2441e88956ae8e3bc12 00000000672ea7447f2a61ec03eac7190909840dad                                         8a048a20c327c18fe00b11941142cc3e8452b8ad13b2b2019dca82
2537       3794 9c886eff49c81301dd1c5beabf51e5     4f23c8d72a61306a75fdc5                     1NFzhp9ryGw9QCFUhiH2VEPuDeXCh3Hfqw      0aa24bf921b9661f1c670
                                                                                                                                      040bf2eb3ca6b9dadd3c609d23d9fa5bb2aa7f42091ff0cca0566539
                d3cc70ce92e898877d3e22a3d80fb30b8a 0000000039de1ccbc3cf5fd6f3f52d3954c45177403                                        98a36c705f2d0d781d7432849cc8f5c1ce48ff79dd5f9a6f3b9154ae
2538       3795 2121f1b110d431f23a28a76f908f62     b915bbc6b25f2210e0d31                       1Nxhk6LkvQ5qfDLHrynWJyc7Tpo84YUDGj     0cbcd4252f54446867
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 143 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04f6af53618fcb0750d6758934a18ba66dc099be80d64633865d3d5
                8c3a9c482141360db3ce39a49337d27d3b 00000000ee581151a4d182af021c376bf71d7fea4e                                        a5bad2929a545b91cc0ebc1ceab752f7ce26a9c530f24b1c15b7e8c
2539       3796 7c4f088d091a8ca0293aa77c6f8841     10d892550ddeb1d1645161                     1Hu8FFRFT8xBAvcBRrueFeZotdBxuVG9cq     aa0bac1f7d94ec67de47
                                                                                                                                     040311c66d5799f8eeeff25cf49e30ec0eabb209a0054a8ecc4d3c85
                0d5bc1fff396ea1abc522526fa9382faedd 000000002df0609369f9fb4fdcb2ba58ee0192e22a6                                      4f332e387c82ddf585dd567594b809ad771bc4fb05a016c34427e44
2540       3798 08f9d405df3f362bf76dde0bbac94       82fdd17023b8ec82ad885                       1HrMxYQu5M2C9tBxvfF6hnAaBesR3u7YYX   678ab20e3212f5e4f0e
                                                                                                                                     043b2b4377e209694ef551ea72d255c591d0f49c2e99077b3c5482
                c86055a4b1f5f130bcb7de711103f2736a9 00000000b590a5ff44afeb50e51444d8b6ccd08f623                                      932483575a7b9ef1c325dc369b12cafdb489ad120e8c305d6ee79ce
2541       3800 963fe42c1374405651235bda71921       2951316f33e19b5ca5ff2                       1LEpTTqZvnyQtw5J9NcKPMUvh57np5oZNg   035257ca5015d264142dd
                                                                                                                                     04a0d2b2113b5fd9b45b4413ccfa6feedea4a06c61cea994e9d784b
                a705a319f364e0ca39fd5c9d4c2944a51a 00000000a186abbb4918a881df9adb05be688a3d51                                        cce2cd661b35ce201488c2eb642a5dc0c900845a91909f3c8adfda0
2542       3801 24891f355abbe95e8f3d14fd48315e     d8ac6e33b599d752da0b25                     143FPNamFxtgw5sgTYfzLEviHcHUoR6AAw     edc7d7e14ea4ff3d1283
                                                                                                                                     04c02efbc97adf91482f33f67f701f359430696b034f8fbd0dd5f0c20
                3488a6f1569e5355a523111c9d0242f582 00000000296688219f64d8120be5b49d152f849e4c                                        f8246938c4bc5b8e2999aba4e1ffb2a78f779c3de903fa07cbb916b4
2543       3802 a6cfdfb2c93a1ca886988e02d05237     cff8ba522af8d95b8f398b                     18ku5pHovKL5pJDDb5nwnN4kZR1MqmSGKj     35396a3eb3e29b910
                                                                                                                                     048d5081295ced75ca7563d9c1b7f2ce9b6edcd4fe1b467e3816326
                58e9be2cf37927ffe4354808dbe6387521 0000000017d2e1b5902a3196ab4a529e61a8dab39                                         1ec8c6088a5d2f8002bc156851bb2c8ddda32b050ee08cae7949a2
2544       3803 7ed3b2732ec8051002db812ad63f46     a28e8117c7fe90150d82ae5                   1MpLujoy2mqiftDanD95o2uuSctg5BaD5a      0c60fcaa5145cdd217be6
                                                                                                                                     049b4a7b2c04b7d228c5ed0e4d344ee65b42079a7a1f9c426cd890
                9b9ab260b9d649bfedfab5a24001beeb31 0000000013ffd0a8a4840d5dcfb60f75c8e9bc2b792                                       00e916ea61ad44ba0d0fa7134a811f9f5939374fd1dad4e9738dd5f
2545       3806 c482434fcbc8c409ad08f742a81f69     2a16fa2f7e12b130466c7                       14Ye8BBC6TdF5pKiLFsXFPfdEztunE5HXs    7c9d1b8aebea58f7a554c
                                                                                                                                     0446dcaa774f969e98cf620cf8c97a1022a560e83106a8d3da227ed
                96ec084c4aa452ff1887d9c9ebf3245900e 000000006f8648807dd770d06929b305658307bca5                                       f016a0a349ec05a0e30406914577965b692d61f84ba5d680e1b2eff
2546       3807 923975ef4b4a9d28723a484972931       87094b3398c481a1b70fcc                     1MibGhB7AWtVg6raoDpN3o28xygZxz29Hs    ce9a488793c756b9ecba
                                                                                                                                     040abc599c17bcf0fb39afb251dbb8a9f0c0036cb4e78bde5ba1410
                abd7574527bea5d24e9c97544bbf979df4 00000000c2778d0f857f30bc33d74dfbe81e7638bd0                                       0cb2f4a4f95a32f1033610aa5b1e16acfdb1f1394c2850d77461455
2547       3808 ac5379df1c33dd9f1881178370f93b     9c0b1d234a634e4f068e3                       1PgPUJAHAbrZUT3FJz7p5qp4uSf9fc5wdL    13150cf7dd644f859176
                                                                                                                                     040a7d9bbc4b4b736b8c4311045392f9b3f3b671ba311178b09489
                052ca6ab08cb235c0897a6f443ff7819af6 00000000c02f94742dc19fcd2ff068dd7e2e6294454                                      edcde5b08bed261d01d635bd2b50088db94bcb7fa50b1abb77999f
2548       3812 5afda2a9ae505ac829d5a7371b85e       1ba1273b40b697cd1a3d6                       1Hnjz4ZWDH4iRdtfardwj7UHTs8FZag4rm   0fea8c3fe56837824d1e89
                                                                                                                                     04efae576e91d278de65585f393aedd823c581890059b9e86fd158
                811559e038f913f2a6275ecd098cb86e2c 0000000085f4804376c7770616a4d135137c13414d                                        99bfb0d388c5cf4e8c36615e824ac9676e6c9d7494b6a8d8e31d06e
2549       3815 efa8018f8fc5ffdf3cb816d25cda32     6bc1657cdde7a0a43764d7                     1PSrLWPDFMeycKxqfNf2L4AAfiJNvUy8p9     2810fb2f40d9e01a61498
                                                                                                                                     04ed68173514df86da01daf6e0146d8b902c0c6e391a826b02e667
                8d64311c91c92a91464885bb44b4b81e2b 0000000096b0ff5b668134d8e0b03ddc6965c19c13c                                       822406d6053250901e198e680115eab9e311cc1d8f032e51216978
2550       3816 095e130fe0e7085048ca92810945e1     589ff4aa378cf4b0d405c                       16vnSWhKcXfFUaXFz5hL7AbFiiHho9ihwv    a48f0731548c029326d7a4
                                                                                                                                     0435a2547928cf1453e11d353e4d36c4aa45840311ba86bfb4753d
                953804f982f842e15ba4bbb9c7abe97025 000000007bc3f4303748cdcf99e275b1635ba0d9b7                                        d8c758af64b0af50f5f12be1b0fec5e97d5376f520d890deeb26eb38
2551       3817 42eb91bde6b4100e692b6da6569ea0     5ef31e5705ba00319c293b                     1DM2WmEV9fNraW27VYmDN9o4DhWz6ew6Y7     1160eb745e6cb8d52c15
                                                                                                                                     0477ce87e499405b9855a00b407f15bbcffa53089ce07cbdf18103c
                7331784f9b9a0ed5ad6581076644c925a6 0000000007dd2f02caac382b7392e0bdf991ad2a0f7                                       ebfa5dfb048851757c41856c07da44beee181046a7d32cd5815bf3c
2552       3818 ca15c4cb6384ce6f5419b647e254da     70d9c3f65bd429acd53c9                       13ziT2QRkbxvnTqRv8oWnXcdP7wNFHwrJY    72e7cf08a923a16b1c25
                                                                                                                                     0424f7e322ea8559f604109ce774e2fd66ee4bb5a7e5e2cdeb9067e
                31c6f11640d11ab6c951fa8cfa674f2e530 00000000d4cf6db8224f0f2240b92742529354134e                                       11adfca55978a12ed40ef3b5a0044ef91f46f2ab5c79139097be2cb
2553       3819 7352519bdb6d7c3f6d88e190599d8       02a6c3781b18985145a8ea                     1BNUvVTWXqexnsRXPz7LXtwJkAas2vQBok    dab674b5c9b3988f7530
                                                                                                                                     045a36e4165bb4e3dd8fd7f1435a238df536499c108692a15f01c3b
                94dc175450c61703aab10991200a416d62 000000008ef011d801e138c195c44a61d7bfc9623fc                                       c93a62bd42d540fa5ee4ad7051f377090d3aa6ca73d7aee4f9dfccd
2554       3820 1e19a1c243aaa7e642766547b0a1ac     860e40615f6fc6eadc763                       14U4XLq3inskuvWjAf6XxCCSPZsQuu7TWH    9d02929578dbf03b1d8a
                                                                                                                                     0420c09b967560b4b9a85dfd4d072d9a41364d9081b2a225c1b2cf
                6c40e7a1ce0aa9da49cc30e4937a5614e0 00000000f6f97fb9a00d57772ad01bf663106253b84                                       1e72de5ddde6c9aa652a7f59c897bef971490fe5f502b0798af4e7c
2555       3822 84434edd112ff4e1b44882f70adad1     0aaaf1f37fdfa9e734282                       1BCYJyR2njspRAAWtb8T3AKhUpgZPizvNA    23c127bc6a4dcc5112c11
                                                                                                                                     04625193db37304bec4c1589ad365b90dfae5692e2c5dbe4584e5c
                91bf8eb8726f7a6131b00d076b6b4e90c6 000000003accdd74c6ea69311171170403a757cfa1                                        9561a08b201287c272e2f60b5295463198e3c564d4a4a5c4a2fe0b
2556       3823 ec3570a59b538dd1b251cee7c8c792     0c9747db772f5034bc55f9                     19g61N7yivGdXkHRpY7pUgAwdmEu4fyAUw     33ffd2b3b46eab3b4e6b29
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 144 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     0466f8dc0a990bedf17247bf6cd45ce8f8aec65ff8303defc58679cde
                d803af1005e52d73a8394a2a41d5461181 000000005366c11aeb2a770519c1a90938bd6d1b61                                        cbad7dd4a6c6c62951dc690488fd975f251dfd1a73debd084363018
2557       3826 d6280d5e22c9897819607cb630d3ca     fc84e9cedb7a03c2c13235                     16htbx2K6rGFHppNNzU5VGp62SeBMTqcdH     2b89cf6d5e917b06f8
                                                                                                                                     04a51ffe23e16b54c4d4ed32f835ebf152d7fb6e7f29b3bcf7e4b561
                89e00f209a377e6e1bd9251000489824c6 0000000041ac1395b1611414055e7fb3940005024c                                        1cfdaa61a659ce4f635ec19325972ab7456ed7010dbe456381e471
2558       3827 8b6119471aead84b4e10ad5dabcd8d     e34a1fabe05fbd90b51535                     1L4D2fmPL1kgWGdFswfFkrei7fpu6xSztX     9910d38d12e27a28557b
                                                                                                                                     04fb8b7a372ee2c91321cc7b38f6d5057e8353180eab816111505e
                ce6faa407798d091eaf0b88175fe47395a 000000003543e1d96b74264de7fa457beb6fd4697b                                        0cc92991d2994d90df792edd69c3299c8f66eb98884ea0e17684616
2559       3830 8b15c918ef24a7dc940e2de29c33ad     2d9b17808cec3ce096d9e5                     1AaGsvFX5xewLxBd2SXuXbEwvyNzweMq78     522dc5a7c520126204a97
                                                                                                                                     04239612d3c95219fb0d39f12903d87a2b01db1ea271cb4240751c
                14592123e3bf0d144b8b6884b4c21b981f 00000000a2abb8aebc38bdf004cf287f2f252fa9b19                                       7939223076615c6ebe5fe854d83320947c428725be69b66197a48b
2560       3831 2ce64245ee2ed9fc59069a4f3d2b44     9f0870678f43ff5a66190                       1M9MSJV6x9wimw3UY7t4QAZwnnWBtTrdTb    cf34ff273cb0e816ff23bb
                                                                                                                                     04b6e708408bcf8e32f6e7f40e5699343897c94af0792c76c27abecc
                0590d29fab3ec9ed1edac5fd32bed5bfe82 0000000050ceaa9d6e946b3edbf02f0d192bef92d7                                       ff4550cbf36a2f90d5b8d999817a32ce3efeb6a753721acf29f7b04e
2561       3832 8bcf0e283aad70c52c3384074c01d       1bab0f4eba2218f2555588                     1ME4M7c2fQKtqWFXsBV6cTH8oMCG7f7DRX    79a4f5a73e453fe402
                                                                                                                                     04bc3082287bf762515519c91896295c2b25628fb1741a03f71fac9
                c098a3e0992951326adf8332e59878e656 00000000392fcfed7699d2a96a7caf0439b1ff4bccf8                                      30bcaa65152741b2a489bd2bad609173866f722dd7c7ae5c7c0e65
2562       3834 bcd6fc85a961d3477a34851786356d     5ae522651b481fd4e74e                         1Eo6dNyxAaqYXfLPDYC9SmkJgQ4xYUscf9   9fd77e205e72d44842bbe
                                                                                                                                     0446307659520278a82577de0b790668e53b387d2dc2c0e08828db
                0db025145f554e61dfee2a58738635544a 000000001bfed3b7ec2c1326ce2fb6a932fa2c4a22f                                       a9652cd10064432940011233efd546a2aae304eab9424dcfdae0a9
2563       3838 f0857cb1475a09931903cf47d89be4     1c06c6893b241d75c66b1                       1NQN2DBxWLjAG9TnyRtXQWVNSWFHAD3AJS    115d004ffd622775817618
                                                                                                                                     04c0f831d56c164fee816686e2997041c5cd4307ec77f7ac82908f3f
                3a557665bf7ef023c7902f530b19c5a1335 00000000fb3fa6f0d3f8707d41f30e8f6b4cd71027b                                      a092c5e1246a09debb50862b272f5e79c17137b64869ef5f435b216
2564       3841 cbebea20a396d4f71d14cbbea9873       2ced3e08f37cccd688f69                       1LptRqiU6K6B6HfBxkWgiYWPqaDvzA8BU8   9a21bda8b8c29056666
                                                                                                                                     04f416f6cf8997d483f0e2228544e80208136f94f44156922bfb9114
                b190857f1f23bd6d251bd5970508ac4b72 000000000be5065d6c87ad157b7093fe503da6ca68                                        34f264ac2803e7b44df9108ca2371b138076a3bd8af5abb49b11a88
2565       3842 6f560d87b57b8e77946a2fd6408068     4e7b17c4b4fae1d555897d                     1LWTNowQ61rKB2on7SUAHEJmjrmPfnLkWY     a3cec36d7062430e811
                                                                                                                                     04a73d43823a00b4179b1047ba09e996c27d2713f8b88a5c30c542
                8e846fd2b6a8a46d36c480ea49b8b7a437 00000000e3973f284a3d33f15f7c9ac30c10b5a6df9                                       b4a64f4113bfe29edf21e0a5d86a63a4b854edb305c5f17a1db80f3
2566       3843 2300bf64138724c6bb470a36421165     513a8d8ef7a3a7e1610cf                       1JRK1rxUwrZdvyVofnnHAe6SSssRHnNQH3    ccf54cc7083128bbde0d7
                                                                                                                                     0499110fad21a806243dc2ddb38c1c0db21556adc18b0e47fe6c47a
                fe4f2a5916292c2a6c91f322e919700ca09 000000008e021aa6181559cf54fe38706f99a748d4                                       9fcc5c8bb17fb28b9c1eaf2a1eab2c847120e77f687217336df83ccb
2567       3846 5998e46aa4af3f615e85121c50af0       0b1ab95a013e56301d42a1                     1NB1JrFdPs95Pjua9ZteFmAJQokz1Q2gqJ    256172a2491aad72034
                                                                                                                                     04546f86623598336658335dd1bd9445cfdb6980a689ae8f0e192d
                76fc9b99d32662e96c1085166cc7066687 000000009807db9881793a07d86126a0cfa503fd74                                        4bcca9c7925cf2a8f9a93125ae1834924a038879a9efe226b27ea24
2568       3847 3fca141003733df78930500f12e392     3a1f00ecbf857bdb23d0b2                     1M6MXRAFEBs1KJ14cHtu63CsX8WGgLuMHG     5d52e6a26c12164a08738
                                                                                                                                     0463fddfc2e5e9f072632da1cd634b118874e311ec362780d65e06e
                a991f3a5778bd4bda19ec82ea51991bdb3 00000000e76d1b56988d9bf216ddeb8c9eb0c9aae1                                        9c3164d3a016443db86fa289f6841f012554626df770a8e0c02a27a
2569       3848 203f9113be9ea69731afcd69776b1f     cc8e3c8bc69db229441b2d                     1BzX3PiqigNUQrsKp8FEjd6BmfaJPFqPnT     7fc57ef15918b47639e1
                                                                                                                                     04658f478cb67d53b5774a1350e308271de73b4f3c571d2c822931
                cb2c3cb4ff796d700cb6c779a0bcc342b0c 00000000a0bda86e80d04270a830fa75994399abfb                                       210070d2475df95fe56d902fa46acc9d2be9a8859c147db853b5fb1
2570       3849 13b77db71ec6130f585693b13ad11       77ffd2111d3a411baa9a87                     1LPkGkGHrdxerTtz6tCZg3FWNMYeUECYM     702433acc5ede24995d14
                                                                                                                                     0465dd547f4e91d5eff05b0e07455680cb1ac2fb7a30d8fa7813b0b
                79353f7fafe03004dfb212789648525c871 0000000021968ae308f6669c09b9bc9642af7deaf64                                      0d2530d0c0b42658b0f65cf644cc14fb14fa4aedfdcfece907621490
2571       3850 c4684a4718712ada2b127084ddd27       8ddb6e30378299721856d                       1ofm7KLD5z6QPAZ7F6dHmSo5TQvwe4CxV    b66f14a6c3a196d370d
                                                                                                                                     04d7ac05867e185a4df1fee2a4cc511c1d1407c6341d2778a3a2882
                0d86dbba6f63796d318a187097ced6623b 000000009fa7ad1b0cca243262ab3aa68124971b3d                                        4b6222b6b70858b37c571eebc5076e07dc1d8d49e28340661f74e9
2572       3852 d978328131243e453fd6a6ab1ce566     7f9bd08c1fa0d1632f960a                     16Hdu4nj5Lmr2ojZXEY38oqzuQaSrm9Upu     67e1b1226edbc71b6ce27
                                                                                                                                     041accf576da16cb0ee35df5ea0082513fdc9c1c21640a638834e38
                cb3a8dc0dc402a395f5bad1d128308eb84 00000000e7f7813204ee4115f32d01dbf2ed0458b8f                                       2ec9998ceb921ae5f4966d7372802bb21a5a053419aefdf58e2cc9f
2573       3853 9b9f75f1ff133c6132b39abf04a73d     7050bdcdcf8f2b2271d68                       1LmjT3t53ekP2GRDukXLjrzpemodJTKZ6e    406670e4aa0bb3144765
                                                                                                                                     04e13b04fc92e287f0b65cd877ab3bacf23b86b7ca438fd463ba6c2
                00b9af4cecb907e2b84cc704352a4f5c66d 00000000c596271bbdabc92a15f0332e85d76f827f9                                      25f29288b5f78d098443987318ad0a949810c9a9bbcf5997f9578ec
2574       3854 366032ce18b156d0eb7cb04745dbf       df0994f14d62777d4dcce                       1GCqdaeE49YW88rrDKzyvLBwD9UZU951p4   309da6a673b88e4f42ef
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 145 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04a17acc12122720623f19c951b8103d5d09df24431eacc8f94de5b
                bf064ee990a9009b3807cde1dfdf174670 000000004409df337b3391e1d509e2faef5aecd25e                                        5ccbe52ecc5bd5f1f7719b89fb4d9ca073eb1a17839647018ea1973
2575       3855 9860f19ea4b5dfe7843ad5c6931154     0efde88313483695352dc7                     15RfBDUhgyaPtPxHvUUicN3PvvA9DmqgQU     0f748392774b2ab098d8
                                                                                                                                     049eaeec8bfcb2d1c1054d25669a775a75b9b954ed8a0547b0ff89f
                da7c101cc1f6a39c58b19ba23515ebe325 00000000de6bcd4f223c8bdbab8a2d9af296290be0                                        8bf85e9db24ce493aabe962f215909d016d4551797da145137e040
2576       3856 dc62e1a5dda13390acbe06b933237c     e24c94caa98a8e3150401a                     1Cp1CfLQPo52EzoMbWm2vqgW3Nay6GcpDS     2c85f72417a9c90ac4547
                                                                                                                                     04a3dff39f6322d07bd448763ad77b9e60cf7de33fa660991131d62
                ae3467b87e4d1f3a6b2296650fe4d67136 000000002acb7a5ef424a6a916e458c1dc55f1da37                                        146d502f7804d87b761ee36cebcd986024f2530695dcfb36ca7b4c6
2577       3857 e3b6fe55e0512bac1c2064ec2a928e     892bd55ce0605feba3a216                     1EH9h829uBBshoFbqRyAYfGJZWwCCRKvBi     832a0b8cc82bf6b03dce
                                                                                                                                     0408d35b81a87edcbe53876e3b46d74d399961edb4de19e14f1b8a
                b7f2bd9550ef6aeb9848dca67ef753a9ef0 00000000761ef80954797890f50d0f0860e7a6a8f02                                      4de0f09211cc851cc1b06d4dba1b31032a727bae400a426083bd3d
2578       3860 c517cd104968753bf3a770436e192       d16c319edb681db996cf8                       12yCX3jQSveQM9oj2DigfqXaRdhyaDUd97   c68c7d980eb0584b364f01
                                                                                                                                     04ca669e54f48cf28d4e064e0493f91f4fb59df529e32bae746f452a
                8a1d7dd9f619e71c542bba61292740f6ea 00000000ff1d8b19f3b4efc30cd67c1ecd15557d9c2                                       a31e82ac289294b1e2d05472cf765ed76819714065162fbd170f305
2579       3862 76df51c95b13c94db7e29a0008207e     bebd43e7b18b381dfa892                       1LVTqWxynR7nswxRviXoDXrKtWY5rjqz7e    867d2df616870312ca9
                                                                                                                                     04e1e125e1a03c0d2f9e38d63884e941293cbf93dbb666d1cfd7ccb
                15e0bddb099990d58029a3ae592e943e4 00000000741c22b79245a5ba3902fb58fe3c1293af3                                        11a2b8f42bfccd65bda417522c8761a5a22b9099df1ecb3f14e73c3
2580       3865 05929019409746a4c77405b0dbe4301   6dc9ae877243d6750b915                       16jbaK3C69exCP3kDvXWNSqYQZKWQR5FrL     173f10a97337f6907b7a
                                                                                                                                     04808350eae77eec52951a8e23fb0c1d21b3ba2906a3ad35356079
                af5963883b57ef34f4524ea6f90de50f9c4 000000002f2ff0dd5bd7e2f053b2fcf731e3a48e457                                      ee806c35d39f12ccbf136cd44ce819045b6d5a067fdec59f323cc12e
2581       3866 244c9b9967aa4cf29c24410cb2587       98249a1d9eed49a94d4fb                       14UqVwcrdEJGtEdKJ9hdDFGmJLJ4M9Uxib   8400fc2dfcdb45ffe7da
                                                                                                                                     0404fb4af11698588f00cda6263cfeb8feb1d2b07175ee1ecfef8226
                6f35e2594a71cfe8c75d8b4d9930dcc276c 0000000032e4e379c1dbe01389e630d9da05038db                                        f664d04091bb85dc0b092a3d19f675eb21588a1cc4783065c89b734
2582       3867 f23d7744ba3bad87ac35077aa7447       a034ad93c26699be4ae33dc                   17agmotiV3GXtMCfLG3uUSivDcSqLxeL5Y     19ac4dcffc5ca01d0c3
                                                                                                                                     04721a8007432c8860d28659ba38c91ae000dadc8d7e8cd3b6d6f5
                acc8a76ee96c08a4468adb1cc09d64eb9f 000000003c6f8e2b095ffd02010241ded9ef7b798e3                                       ee1ca70f330af0e5b95279e17294015b85c01fa240e4b3c3244cd72
2583       3870 4ab80e81be88f469d5149808c83b2b     76dcf55929ea658936b10                       16coj5bzLrYvS2MZbjXRghQPx1gYAwGFzx    0f637c6011f19edccce2a
                                                                                                                                     046e926daa2264d39d7ecf87929f2a23ed971e3718177998ec0ab2
                d6d9939ed639460f3a873b6a9c1c3168de 00000000bc3199975615b3154af5084dc14bbb31c5                                        4b83241268126aa99d3e58711b5383b63b29e06701c714f50de31b
2584       3872 4be3b76e2fe50f0fc257a470ffd2cb     a3e8f7aca2da881faa4338                     13XJoVBt5nhMTMAfti1FPtgngxM72zGYRu     a70de663846deeafc7e82b
                                                                                                                                     048c7a13d7721a03462c906e05b39019bbd45a0103d696a58edf6f
                f1a9b7d847292e328c2e115b00517f5e0d 00000000d48680218b77758acdc82b87ac6f57f978                                        7dd5c8b01a1d346bf823d50668d8752159def1d5973703c9e64bce
2585       3874 ec4e5f95a871a9ae00776d71ad3b65     4d22fd97a34b8e4cc5f696                     1BQme4kY7C33vygZkJpVVDLLrmbXceXsjH     b2598022db4a71446b565d
                                                                                                                                     0425851d67884c0e1adc75f0cbb5df397b45ceb75bdb3e70bf4b29f
                9132d893ca7dedbd2fd1476ec829b76a41 000000001f0c089aacfaea31785b2dd4e01d6bf88eb                                       772e31feb0bd1fba7af9195a3386097e98d3d9a4ad5e43578d30b3
2586       3876 741e51c8879ebe048ef0f5f484ecda     a408bed5e47f638b5f28c                       14VufsmtebQzZ9qrQnSnXQWsiTPhK2PnKK    edd1b8ccdae7bcbcadc70
                                                                                                                                     049e71e642f50f01fe64c19873d628718bb4cef9acf360bca803814c
                0d0f8f84d160575a88b151342735308f17 0000000042a1ab6f5b78f9cc0ebb0ad22a38ea5bd3                                        78f5c35cd3f3f745d3c0589861f47b5433c3d36dcff7971145012d37
2587       3877 3df912bb974e417b8e15422691e687     845316822e722e02f389ff                     1LHoZwgSXC7dXnhuoYUh9dbPR2g2Z4iBG5     2f796cb1faf913d920
                                                                                                                                     04c4dc51393349c68f2fceed532e4b484d560b9fed2814cd06b832a
                b0541189a1c0cb6ca57fef9817b9215618 000000007cc6f7e3020b33d35874672da644cf6d82                                        c25fd22e1c35a10c08d74699ddecf4e9f483e102cbe82fe69c5a42f3
2588       3880 e05aa8aa37a3fe2c0d9576a14710f9     5d8c1f8d91661dc2a38631                     13LYg1aqQC2JAKa6jCawGtcFxsE82rEkyp     39e64284f21ef9c1dec
                                                                                                                                     049d4fb04f331d13417155e191c4499f9464489f909068d39d8aa46
                464480cf9f7310133a7fb5b632d4145572 0000000019a37c6cc7caa8914a6351398a3656cdcd                                        ca641e620469e437f9a22c7bce47df2297606fdab229f05b66f68e9
2589       3882 b1393d367b9d50ae020b265143d920     89031a0c52998fcd3f9076                     1DibYjhVUyqCSECwxmL1ZFnDRF6oHCPWCX     2b91ace8bad6c5ac60f3
                                                                                                                                     044d902aa54670ae9fb98a7fc7539e1fca5676e3204add13ea89470
                01527b49b6eb2b4cd15d211fcdf20a9909 00000000ea2b48f085f41cd7e00c313c50966070e4                                        99a060b85e20ef6cb33a6ef22ac8a1ad318760adf765c464129e3d4
2590       3883 06689069eec9afd77f6ba397f1843b     08246887fe32ba87082482                     19T8NVcWM6GNj4HsTk9NBtwAPLmD58xyuv     b1849334a57cef75fac7
                                                                                                                                     047a29b765328036d5e0186a2d07f510549577619f28d125a07e44
                6739c6aee3976e5b8987e601130bb02a5 000000006c0b1da5f2d08cbeebc3d76cdb68e2c182f                                        4617f129393415cbe1ba024e227f8b07ba391beb32947a97fa1e82c
2591       3884 5602d1e22f8945e1f805829a28c3f17   3e019fc89987425ce48aa                       1GAaVYXpyJCakqKAChgG97cu692xNiJVTN     10fb55a4abdd4b6513da8
                                                                                                                                     04a97332beca23c0136f1dcf2b70780964d5ec5eb1cc2cf7f267d387
                265018ab4ad19152d684d93ef6b71e9df2 0000000086fc599e572743378854ad5e4a42881282                                        0dfc3e3f954d6dca9238fe31f5f2566bd9ab80084768a15cc44d9946
2592       3886 55abac9ac6678f42aa95722732be54     c23729654959d372caa675                     1C3f7m2qBC2hBBA1e5njtuSHp3HpzCEL59     7d91d1458617018411
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 146 of
                                                            913
       A                        B                                      C                                             D                                          E
                                                                                                                                    041c8e4b7a8fca1e070ebb20851e347f521dd44a0bb4e0f63a7cbcb
                cb57d674ca34b36b46ad3b2aa8b08a656f 00000000f31782868ab3bacd8a838789af3853dbc1                                       168e7a911ead24614c8107cc73804fd9ab4e1af018789018d90c1ee
2593       3888 920f22138a1ac464dec8c1fc0b42e6     656717522daf9ef9d76472                     16T4wiS6v567tHt8aFP4bTx2kWwUf19omS    be54908052bc6689fecd
                                                                                                                                    044657d87814a8aa474b348cc7ae4606db0b9bbcb120bbe47e5b51
                3f9368cdac998cf16d5af62777dede28372 000000000cf6176d4e9bc85d43aa9ac476f040b837                                      75d3a00f0daa86503c8307d364c07856aff30e6d53973b3c423d18d
2594       3889 815fab9f00c53de0fc8d6d3ec06d2       eddb8035a68b1b21df42a9                     14f5gLkEyWXiHUaa9yB4REzeeTng9gVJkU   4376eec842217908f102d
                                                                                                                                    040c1fed3620aaf61eed9c3e73582b21ec214c5d8a8511f0c18c4bfe
                32e942ea8a1bd88f3a44d45f93047a4e10 00000000dbf91c8bf2015d93c49af59da48f8766423                                      9683d34a80eec714b85c666d55bd12442b164aefb41e6206b6ba64
2595       3890 64bfa1fbd6d133b83f944191844ece     dec5b323191578cf07cbd                       1Fk9mgBVmzARWEcR5hFvs4eqh6QEE6uCc8   20050d341d3ce6435cae
                                                                                                                                    04b437434e565109c581b68f8491534f1152b18132da847dbe9963
                26658b65bddabdeed2621cd4ecef4e4f07 0000000007d299e86ec5288fad2a3af02900996a13                                       2a08d08819d5b3725cd8508021d6c4d058c3432a1bf7a50fedf80d4
2596       3891 d5bd3248e6ad448b493dc783d9a821     b2891679c074e7c83add0e                     1Q3HexNwfMTvWQEByQnMjn67njgDi2HnZh    0928580c6ea3bedff2e18
                                                                                                                                    04117254acf6a9b73562a96b4714500374a197ac5c115d5b63a0ed
                f2726220939bfb61f01bde9cae835a382fb 0000000098121f3a486078137b75bc8b11f5481b44                                      0e10a7a8c5e34a114101923de3cb03475317dcf71c7e93d9f80422a
2597       3894 77f748a2b14b6ec93beb16f41e1fd       52088830cf13cda67f9b38                     13kvRLC4BB1sDCdPpn7GVcdfRDfzytPpno   7b7d9c9f7ac27b1236bc8
                                                                                                                                    04886d1aa9a71de118e507610ed446ef2a51c304f17dd91461e831
                a81cdf4b96374fa1abd00440b6e24d91dcf 000000001159b8c62d90f45e81ea38592b714d059f                                      131cde6b953de91c19799d3be31212ed9be4b66aa56941c937833b
2598       3895 d90a3306b6593a91faea4148dceca       776e28e7f6e0157c107452                     17APvB1L9r8wTqYHNfmKW47yD7tuV3XRFu   b241c6593a2795782a8401
                                                                                                                                    0425b222a38ddcb571ad97330ff645518f5a639e7a4fa94c494a3c8
                0c1b5532ed6fc41c1874540b74e1d1b862 00000000cb39a9dc6f8a66b6809f10528166a5c018                                       74b9a250ea3d1ceb917307395fc33cbbc1f96d25d9c4fdd4622c6f0c
2599       3896 5f65852a58976ad903f9dd443f0d72     296fca6011f554475b8094                     1J5b2zjnEvocY7DNugayCna3KhXRYdbBGr    0a49e0ceccf7b22f29a
                                                                                                                                    040e166d753599e4bf770afb2c4e38e6cb63ceab88edc7f07030421
                3e9ce3211c4ea8db3c5162c554a9e81028 0000000034453dc9eeb36e28eb629db25daee787fc                                       844e04c20896bad879910ea048e248f3d15a36751dec5d6aad00d4
2600       3898 87ba305ba5abb1cbb6492046a0775b     c05b2e3e2ec3625a0bc9f3                     13Dk6tVmE1ZT3bDxJz18P1HL679c93nGjV    87dfe8db4f82d4b9550cc
                                                                                                                                    04d0bb23736f91ca6c5b2366295b1dfa10570682d03d33314b1958
                17e507ece7cf520c1ef1e4852c472433c7c 000000006d4808897076416d57fb5c39927555b43c                                      5ce356de08d7643c78609e7bdf014dda84a11115bc7405a7ba2810
2601       3899 0937e864a90b40906f28375145aff       650dc5a51c192510c37e9b                     15akXQpfviU1pFvf3DupNaP8P8tVpHw8Wa   ee925084cbf84442f0273e
                                                                                                                                    045788f847afba490ab0b8a3febd867cb33cf64aa4d129bd1ac93ea
                dd141e75a3b96e0f4f82603bbec15e434f 000000002f02872c40bb68c0e73156c8a0c7de7d84                                       36bc2c9734c5117963842719a6e7864e3257c35c4459d68cb40857
2602       3900 d9932ce6f09e760013aa5331b48ba4     bd01c5931775f1c123f2bf                     155JXgRCaL9KoMbVQDtRfZyDxaYhVYGmy8    684c3ba35c9d5ec984694
                                                                                                                                    04858961a02567e2aade0f5cc10e25521890ba1fc3377e4d9135a8
                b861d0eaeebc93b44b63592a05e1afa1da 000000006d6915857ac924ae6be19ad161952abf69                                       090ece6a4f43cdf458bdbc110e622c8097b11623db4a2eb4bb22651
2603       3902 255f33d8a1c005f90a9140ff412229     3f2ee4494a4abaa158b880                     1Mw6gcFyLCCTWyvVoFfuosUxE1cvnQ459F    452f1b7fabe5f8b25996e
                                                                                                                                    04ca9f33a810415a45f4f0c16fc468e3689d4b2456c0806ed4bd33ff
                101aba97d7d26698074a31ae759ab6176 00000000756c9be39d5ce204f928ce4539c364659a                                        45b92335eb6555037a616f77879e923e1806f5f953c0924fb8e26fa
2604       3904 6969ad3d7fabdc9340f44d1e42b483c   c91dacd34e88b848e6008c                     1KJa6TVrKJiKxveCCDreybPiVU8M1KwPku     0b4b3cf674e08516678
                                                                                                                                    045be01e03e4e68326f6355664cd4369a432ed9d5f757d8824cc56
                8b3b5a47cc0b90a5e86bc92081c1bbdb49 000000003a730349626e68b47408cc016583fd0d5f                                       5c82bd325e198b5f7aa6577e94c75988c7c358adc60f4da4779f0fa
2605       3905 60cc3d4d70668c2e519888741da490     58e3fe2da56a6eee19b9aa                     1HeFZQVGqndt6xyan778QnjdSyD4h8tgSv    51cee4e1c74fb64c419ef
                                                                                                                                    04264e887ceb0ee490b6f15aa5f3299d374be1515ecb0934f73e096
                85ee6b2956143cf9487e74cfed7bf7daea5 00000000171b38ad66715b7c80304d2ec027b64048                                      99cb42e22742a3055cef14e5325bf998e4367a585fb7e164716b0c1
2606       3906 b91e95e19863aeb21ce63d580abae       3f32ccd4f5545f5c0dc5c0                     1S3MeqSCzdmqmL5qutLsd5v1rCtsNgPAB    6bae38b823db94043dfb
                                                                                                                                    04b26c765dcfb610e23244189123209f3f1acaa28f8ad8c9f99c0347
                6e15e2cc667a70cbaa2bbfe71d1bb0e538 00000000aec9165b295095eb5c98352a98085d2733                                       8e04af9c00c5fae87149134904ac978ddc10641824d77cf5f38016e
2607       3907 d1735301f1dee91f21146de8d598ca     999da6de79d45ac8d72207                     1y1JhsUEBcHoQRq7FxkoimiTHtFMiRYA2     1eaf0396eb129ca6909
                                                                                                                                    04a5d2b4d96d47df86d00873c2e5826b0aac8a2a5963240f93ff114
                98a23b2d0e07c88cfff73a1ee49b646b631 00000000bbe85bda3173cfa8cb3d5b55910c282037                                      886816416ffe2de365a71cd198984763bff6dcd8db9473c8385bdb9
2608       3910 d14e190a1b212c0dbaf0e7fd6e7fb       3e07267fce2e5ee22d0f08                     14F1kMLndA9jBboP8aMQyZsFy9LMzjt2Zh   103381ab90bd2471ab7b
                                                                                                                                    04879dc1e456aa2caae5e8f98b01fd219af2587e743707afda32516
                94995e7de832a62abab0360c1a2660a0e 0000000019dc526a1bf21d7752ec68fcab77ee296e                                        aa153d15a6ccaae878f1fddf4ced331948832d010c73ddfa66dfbaa5
2609       3911 107b8034f95c82a3a48cc8b3f131207   3a7493567036a753b8f9b8                     1DH6EtxgiPbQKHLcn676h3aQnfbD5TQcdd     031bf61cc5e9dd0f50d
                                                                                                                                    0401a6f0e7034cff6d5accc184d2eb05c1c9bbd67cd824b39ca52391
                97286998cf75f21b65721f869a45f32c49b 00000000d6c33f5cbda7b31d2c21360391703144bf                                      f76c0e54cb52e76219f3de771101be4a3af2d1192c15eac2ba5bbab
2610       3913 73ebb5a2362329648d2161465a557       e017c9bd62a35e28a919af                     15KEQYWpCGnfEFV4c5QCSTdMTxTvWLgXg6   23ceebf84c0867b037f
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 147 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     046d21eae48dc429aad8b4e3afd8bb617012b1e7c23e32545d8331
                23e28eb1e910804faa5a5569ad961dc708 0000000059860e1d8e432c12f0550fd881cc2bb270                                        33d55910bf94779c80cfa0e82f5ea800dd01f26c84e102e39ea3099
2611       3914 41f9938cd01e6d256eaa585ef78054     5295266276a62e8d1a9a89                     17UwFXcSdBXQvb8J64nmFzQjEbVVh4scNu     673aac70022966eb6f250
                                                                                                                                     04a2ba2eff71d9448a5e2609b577763f00a559cc3690c12510eb4cd
                94cd631df8f7413c5405c6e012d3890fc1c 00000000980ec95db6c9bb4d009162a2925e6de788                                       4554b765957ee8784675f811dd75c00651785b200a4aba5a2e14b3
2612       3915 bf02d29c7414f3c6228ed72379252       ef63138baa99abbcaa82e7                     1CmKyrFg7FSDQexfrWvvhrLcBsD4TTwVTi    cf99b121235d4c555bfdc
                                                                                                                                     04cc5ddf3a0d859483c0c751fa6f12cb3e584e4b754656e31a46e2d
                e095b14ce30350245a8328a6d953f1cea1 0000000014ecc942f416a118e91712e1280a73b00f                                        a2622d8a1b20efb97c174f4fa0a1eae118368f1f6573ed6185133f7
2613       3916 71d39f45236a772a6165af6f54f67d     669a6451fe5a91845e77d0                     12gMC7DpmkdpWx6XqqVCaprNmiceaVNivZ     2eb997f93b3ad51d82fe
                                                                                                                                     04f47c55956010364a10e956096f6bce3b08fa5246465ae1bc1283f
                879cacedb6d92a7067e1dd494ccf511ceff 000000009d54d0c7f7c2a96a988cf35988a5adae18                                       f9f5f5316d0325cbafbf9e429d10fcc71130a3222e51ccb6bfcf55ccd
2614       3917 8e829a00ab69bbd55180632c2a2c8       97daa7e23ae4cbf4d452aa                     18S1CRxAkPBPdRLUSGrFEtrfic7fwhefhe    b763da48a264368cb7
                                                                                                                                     04a11aae7e33fa823b90879d4566e02e9a183e7f9ab21869e2ae7f
                b4f19263c09c334dba7a5af4795aa029de 000000002e7fe626ecfd4dd73982aa8902992d7751                                        28dd19cf43c5b0cf9ccedf2dc111a5e70ddc6b752a40aba0877a54e
2615       3919 6a8adde54ac350bb9bdcb6d3d24605     bd7ce332fcc3a8b524bba2                     1PS8FnmiLK1nvqEKfJxBMMsHnCvoTW37tJ     8dcf9a6835146cee69561
                                                                                                                                     040db1421c3da08bef569764121082068d6d5d972ca30f444c9d11
                b5a6eaa4eabb7dd40e0f02cc587086b69d 00000000005ae5d168d58fb301e897215230ee22b8                                        ea70552d093e5f525071be018fc08879d5d0e37b7d0e7277492dfb
2616       3920 df26aedccfb26273bad5d158ad3ddb     a5ea522a1cd5cd3fb655e8                     1GULhpWAhSCmSjfd7LJGNkZhC2KbVQUW11     14f77439e9eba07314e4ca
                                                                                                                                     0444860c1021f8ca0078c615ca93cb6ff83b4bb4fcb91f9ce2db60a3
                bc4a81e2fe9704f59e0cdf8d0ee45391d5d 00000000b77607cb54489d0140ed72bf2a83274519                                       0f5f6a06e21bff7e289b336be8ca788c1f6c0ec4f421eb9bf8481a65
2617       3921 965bc2cfaaa7499cdf95ce719c455       b49bedd6ee37bc8bc103e5                     134eibHP53fqc9gj1NWt39Zcxa3GFnb1GB    2b6cd3e788ed1a4f19
                                                                                                                                     042c55bfc463a2734a2642603eeb337910fc067ce45aeef6c3b4969
                9d565e39edd114c45fa145f6933928609d 0000000054406a96c114915a079bb4cccd82a738ef                                        8ab8b6e1c5ccd25ba5bb96440de9955e39dd0f27d8cc3fa2d5d6492
2618       3923 3e4d36f64efdb4a08bbd36231c393a     e0cad5a5994406b37694c6                     124QHYQDzf4XyoetKvDgLD5swfz64Sc2fh     782a8026dedee0458f90
                                                                                                                                     044266326d0c2b3b6bee9237e9a1f4369aa4c9b5afa745f8f785c18
                bc4f6b90fa156dc3a9a16eb72f41df8a7d4 000000006b2fe0fbda596688cc0d8f6f716ee6ba914                                      61794c3832d1ae7b99e128bb3db2bbbabbbd208c9a363d81bf0c9f
2619       3925 96cab824ad5024e86d85204437fce       8f9e6716b4947797396f2                       1EThJoJHfyVR838b85w3wXKe8E14qR4yhM   32122eaa7e654c2fb8438
                                                                                                                                     0496f8408d590978146e02a4c0eb393131b7d24fb5f5398abd8620
                36ae23888b46311319f990b57f1208ee7d 00000000779a45e38ec0a89f694155fe431712845f                                        17ce2b71ccce42b5367552d3a20a569d463e5c488024b8c7c5e15fc
2620       3926 b91164415d5f7d43bb37b27a9e4fe8     6aa928af97d5876cdcaaa6                     16ySvuUX8Qb8UWQjjt3h8cVnakpWEZVAzh     e0001885d3f646a07172f
                                                                                                                                     04c5406d8f8e5b7416f89f345a8237eefe137af2bd38a63bb358db6
                3d45ef6885d306450a98b8317724e6715f 000000006ea6fef59ca992ff840e1ac7620b481fdd8                                       1c284a11140a71f28d046d9ccfc099ef1b091e4cf115c2c00885968e
2621       3931 4fcc30c2e5e385440874a33e8dd7ad     e74e563aa15805cceadbf                       1NBhysL2eqLxfp3U8RFUPVjJQt2V2sVByx    3c3aefea94456197340
                                                                                                                                     0474cdb8d3c4e58a97e67e7535d9de76c71a6b1909f16b26d4457a
                d7f70b8624b4de7300f8ceb4f299a105fdb 0000000065553b4ddefb916f4932204ed0a3c08106                                       cff0853c9867bc4649c0b0777d26e11f98c8c3ed501fe94c21b35f12
2622       3932 af61837699f7854e13d07c78034af       8fc04cd41e4fbefc89874c                     1Q2csjFxE5auKQiY6X22exj61bikfhCPpN    7dad0a9e2149f45e00e4
                                                                                                                                     049cc5f3e816538dd4c44a30b184df07a69e698c1593d707d52b2bd
                2ba3e55e31ad490d83acbccfdd9433af4c3 000000004fc6144f97ebfefb30ab69bc608bedd3fdb                                      48845246a6e3f35d9cc131923212b5b5f661e95df3e0ecb900ff9c25
2623       3936 2cd7ab70247a6ed254a3cc7366ec6       3781cfe9d7a629f6a01f3                       1249E4J6xgyXmU8pyFEaFB7f6UqDVEfgYL   682ca24a8b938ba9937
                                                                                                                                     04e89433dfebca8b19d4faf6cdc0faf9e2316629a008c28331d81c93
                f9aa0cdda56b060aef36376811ff971030e 000000000b28be83284a4c6fc88261b9266be87c6a                                       7f48b38c7ab491d5089f7860bdd1fb97bec31d1260fe3f900fa10f49
2624       3937 36b2e0169ad3cc761cf66c5453daa       2c6df4d60eec11d78202b1                     156h5oVoVfzeDk2NdgHyJtQ2yf7BSCKWGj    330b18b996c43c0484
                                                                                                                                     040270ee99a4c6cefc9d9ee7be6081464d2aed2688d05c22a69bbff
                1adc63ed79071493864e2e62e79cc6c4d5 000000000c7feb01ae44b42f989809ff10817333d32                                       1bc2013522fe633126d278b18c46488f0242e2601ddbc52cb8a29fc
2625       3939 43c161d5b3758ff8a3237109a6d8a7     f9e60c8bb3927562849fc                       15ADVff3nDychiRXaaiLQ4svpFqi1FrutU    358ecec7fc57f54adc4b
                                                                                                                                     0401e8c9cd7c8a9f0cfa37d1d13e7f79b2e38a25104d4218cc0b7d4
                a45523ddeeae9f1440f29506c12c260a06 0000000033d217c1a40ef8f42c06205bc9059e2a43                                        6f87549ce405a8949c4bf21e3fbd2bca57e0b2e8db2f2bc9c1e4b11
2626       3940 10ae2b6af8e777429ee675fb4261b8     756ebb1a3a4f364fc78810                     13cHnu6srreo1gcj7BSqELXgqLsDCn23Ag     94c1bcbc1e34c351c069
                                                                                                                                     04805a365d15d72af470c9bfe22bdeb8889a526725786e33ea3121
                f3dd8e028a37cf079024ca8c02728a70bb 00000000f6c8487b4fa793224155c4d6de426f97fae                                       61e7bd6a6b1a88deedc6404049c88d4d1934d6f97ce9acc75ad525
2627       3941 60d292962ef0c9cf07d7b1a5abc3ad     1ca9b7ec3de9a041d1134                       1K6p5ZBysHoHArF789V9cvoTXVra14PN2U    3bd5991594636b9f9781dc
                                                                                                                                     04191ffe704f922507e7c3fb9b35cb3355eedfa84d57c61099a4287
                04ff41292fb7045282ca100d91d2c6a543a 000000003700a22fb09197e3509868a0a3d01e4eea                                       44e25d3bad21097ae98217b233ea61ae8dbb4b403873f826a0452f
2628       3943 0c0a2e1ee82f7f92a756ca80b2db1       72c596bc571c0528811c7c                     1AyiJ61GtFRP4MGiLNTkmtvXNyCc5KXWTS    48cc403749908f1d5139e
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 148 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                     047b2981b875fa8fbf1b6b95039bd669a290f6770263151b2eb855a
                29933664e4f4c175fe9d724d1daedb39a3 00000000380bc674466d2354d788bbc384b409d3e0                                        ac8a1f24f32fb540db012a23d6b6963308223dadd434972b3da519
2629       3946 84bf2422575ddfe03ab03043171d28     5f665c2560f01729c5965e                     1LQHSyMX77xJAnP2yatib1Kt5gqZz5e6uD     5015a481b9c8369aeedc2
                                                                                                                                     04b374b88ba503510c4ffaa48b964f13b7c864d6d4ecf158a85f9c42
                19351f6259401fd65f0153771b62d87bdf4 000000007e44f42dcded6a1aac7b7269552c2a0b34                                       abc3951588503695398b24b43b7989fa4583114ddc5337ad6c89e3
2630       3947 a3b04112ba4d9f85222d346f58b21       6fa1b628148dc11fa2e064                     1tpeWHnPkCXQPBUsByxvenzACD7jks7Hd     a1ee52466a4abe7d5bbe
                                                                                                                                     04471d77675af995275e1629c5967444c7097bad0faf8a7f89acb61
                f3d44c54e30810de23aed539a3aacbde5e 000000007178384fef810de8a90ed16e71197bf89d                                        d80ec9245e80c0cb7ef186d3c167665449b3e6ed02cf769fcd0c1e3
2631       3948 083db919fa843ff9be977863776139     05e75267babada153e5662                     1HqGUJQfoz6qjMzDs3DtZaq9YG9iYawzff     09b045ad15dbdc3dd16c
                                                                                                                                     04074481c3344b471fb34b99b2291b108ca4af935b42d8a441087e
                30ebe17645ebe92c8b5436c6c52254c705 000000006ec7be174df07ab9382e982d8af348dd52                                        dbab878e015d2660829a1e40e690ffc8dec490f6c8b4f3a9aa05e46
2632       3950 da49026b09a6cb8fa89a932d267e9c     f4091e880764bc060a92ce                     1GNQm9nZmvjbQwy4Zkp6tKSu1YJ4zvywkb     19775c80396195d5a8483
                                                                                                                                     04ac7f094e39c95e7da90b8dda293d20d5b4b612455687cde9afc06
                e8e792db521ced51baa6fb849dce8ebb63 00000000261ad90c54ace3a5f14769df9dc24d7812f                                       31e9380ffa41b4f064d6a9793419a5b7e649b27bdb9c8b8b462333
2633       3951 9adab53a87e0e197be60d134eb3187     ab58dab6bbce59419cc00                       1GM4by5BBL6npcqfAzboaTLBVt5HFovGrg    b8ba28f754ed55b07a5c5
                                                                                                                                     043aae3a8d1d9cb4e662e39a40708ae52a4d047e371e7f7c4d98d0
                90507e2668761ed0d3dabc8490324d0a0f 00000000917dade629a89768bb1822f39f84c31ed2                                        dd240246012f5a3db5e613b56af8af5c5fd1ea612f31422c91a7eb3
2634       3953 3e4a7bf7d4d97e2961dee594bafa42     cc7655131bbd5c900a189a                     17TjgiQwPJwtn2g79g6tCwtAj2srUhp8yg     ed27ffc7cf56cdc1b4adf
                                                                                                                                     049937509a03b16003de679f2a50f3ba7c21e67ddb15c41a3197db
                a175dd74a78be4381ca1ad151fce16d3c1 00000000a4b40d392945f6f5028609374d3e0fe973                                        15f8b2d442a7cfbf6b97867bd6fe4833d01fd7f288583cab608bd600
2635       3954 4e01439bad0107d8689314a618190b     e9c8a312ed7ce524583613                     1D5Ko6paE8vHtzzcYQEqkgSS3DpLt7btMx     873316a91c2586ec5cb3
                                                                                                                                     0485ad3b5f1e9b04f75ad9539b127d4827aba4720f41ec18a2e50b
                f394689f062aff6bc8a13229670edab2d53 00000000d218e41de99b3a609f095c4915d87946eb                                       6d4546da52bb1d7f2ddbe74be4ae6c212ae09ff99d19aa6e191ff6e
2636       3960 d0c287869a93c05c9bb7c71375a38       e92b433fb2b8b160ca768c                     1uWoZxwZyMz9di3G7cY9BKEZix35SqNVc     71929120b0c5b673e44ee
                                                                                                                                     0478a332f03c1ef478ffd28c9f487b6363bdc2baddf71bb0eb3d4683
                2e38187cbf9e916abebaf4f9d831fbff2e5 00000000f5aa35ec827f4eda3fe153261dba3f6ee59                                      23ccf8ceaaf1bf14fdd61c914c4ec792252b0582bc49c7b627042c76
2637       3962 037fdd7fe4490dd1562a7683b9c76       56b0fde428f39b39843ea                       19NG4Q9XZmoSSjYEgCV5iiL2hKMq8eQtqb   2cb268ed20839e0a27
                                                                                                                                     043fa987d7fa36c54c45106d6ff4b8f841c0ce35c8eb6f3c23258556
                cb2ca69e17778409664d0e6e26234f70a1 00000000f360afd09a2880d00c77b21868c17b1968                                        72279021bb227c407240612ff0a679b0457d84c0a3f91c627ab4e2a
2638       3963 e78badd96f0c6cd6c51261f1b32fce     e620eb374c4d1129470cdf                     1KWipsaRnk8EFVNG2M4JxmT8zU8TmD4TNu     e3c4b134728fd3d9da3
                                                                                                                                     04f051a9b4652595cc5ecefd0f61a22433aa2e89e5ffca84490e33b3
                19eba14b4d6920f70cd2e3087282d0d901 00000000f0f0cb40a296f5dc76d120bfafae53dd9b1                                       0dd3155d171fe5eb8b0bce223f5a4c78b00cfa8a2fac9c55d5645a2
2639       3964 2145c48f5ffa6176a5dbda628c5b68     44ec29c11610b56e9ac63                       1FpHRKSxCsVfT1wWed8pZ41ScXc6cqrCqH    7fc5c598dc6bc4db2ee
                                                                                                                                     040e07fa4c6a4d1569097ec95d590f0d13addb2fb63419c5ed62eca
                3bd59d4be295e1310be9078d21f108d098 000000009ef8015bca450ee33ca4912c9be51e230b                                        26b6f6657bc8a55b470626222f81646b960b898963f0e747aa062e
2640       3966 2aa8084b9ee811f6416c4e88e186a7     82b9365139c303e4b047bc                     19qXXmjPFqeK2e22AKoczxax9sJiywwsNw     04a4d28ff5308fa85590a
                                                                                                                                     04d59067e708c03e00b59f7de1c75baad16b8badb585b7a6b0cfe7
                ddee9b4250f3a6663e46f17c6f87e76335 00000000fccfbb1f5dc4b8727578ac968b2faa2829e                                       317f744e8c7538884301ea77d37c0dca306bf2b0ee748ad587055d
2641       3968 b6c0cbe6ec15de970a12f42cb804dc     9a8fbf49dc4a1124cec6c                       1AwahtArR1dtr6pDmkxatHzDB4QCo11Qtc    d19f9e94fd9fef9b9e997e
                                                                                                                                     04f75785cae6a212e7c6dd5d39a642bcafa0588f089a9b893f4df74
                178e023bae2a337253be510050ef705e00 000000004fc7bfa78316460e3001c3b0a6ed8d4196                                        a361a18f3505718d4acbd1543f03de86b41aba9b3710d50d822764
2642       3972 9e61d6f49611649ed4ffd0920ba774     e9e98fd8c8e6487723a18a                     1Nsr6KTMjmS8ZhZpTJY6sZxLfB4uitTboa     ecc442dcc2cca81e6b8c4
                                                                                                                                     04b7ab7855f46227902d20fdd3d666e6dcf99d48360f7244be5c21d
                a1e19fe50949e54cf1cfb0ace4e2c9c44c4 000000005230c1e5a778a20e635d8849802910006                                        40637792d8dfc2bd06945d2e3cded5a40f577724bee90a1cbf54417
2643       3973 185fd279f07606b10ad1652ed4e98       d7a20c89dde07e65191f67c                   1PCd5cA34WbExXLHY8QZz3DY1YAuCGyZaZ     5f3b7243485884a0e5dc
                                                                                                                                     04935c88f424138950e3e0165d5cb6bb68b75d5c455e45d95b95ea
                3ae631f7453de8a11289931f4f0c4fb00e9 000000008c567fecea359b01bb8ff19009c8931ab6f                                      8e097ca879304db48b4b14bb5e53cd094cc30f90da62f02cfad9727
2644       3974 0962473141841598e609c2b191840       86b95120cf712ea5b16ff                       1CcNTLHarbLAadmng3zyhbmrrf7hyBrbZv   b5ff60f6deaa25f20335e
                                                                                                                                     0476b74b245e24c013760138d568e479ca137529abea4429aec53f
                efb056f57c3df0a1ed033530e7bbb83809 000000007dd71351eea076a9ed1918373e6c4834d                                         cf94bb18d35d7c92f0b3c3e8a4fb029747708b0c58d2eed2e7e8186
2645       3975 60bc729447d4d79cafcc3ff62b3920     984c73723dc0162a1b1cc38                   1MStQyatjN13nP5Kf39fTj2fTaXidRfGUY      1ce0d34b320ad54899fc1
                                                                                                                                     0418fd83b7e35914cd23cfa98bcd9bf79dd0ffbb241dfff0896e8582
                a5d48fa4025e1acf1e74c5ab5ebc869d71 00000000cd81bc90bb330c6010750be2590b98c434                                        38b2e744c0507a45b739c8ee90b6b9f2ad715f5f2e5a66839de186a
2646       3976 34c75308f4fce936338b9cf522acfe     d062dbe9767b0775a623c9                     1PgM3U29ZhQFAyRYcwxxnP4uuj5AdGE6HU     476416b5ebfb1a536a2
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 149 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     041b2f18cf9b16b99bb06053bef0ba2ac9ca4e693a445a7de73a4d8
                3d1b41ad666e2ad713baddd8c07e64781 0000000072cdd67f39f045718208dfc3357cbc18662                                        7572aa6b7f30e8dbf39cd2623c5c03867c7128cbbd7c42a62822841
2647       3977 736fa0d2962a72b20e5fbe85062ac07   eeb01742f0b9b1eaf709a                       1EuyrStQ6SuEdMk8zVfDrFoxshc2WgiRUe     54068ce2f83c8dee495d
                                                                                                                                     04608eba72fa8052aa46227e37f8bab288c24097a1a5f4db8c51c65
                b0083010b1014ab37867632da208484d6 000000000cbecef1a6e4574dbe98608af2e40ffb22b                                        4fcf3f3a29529388a278be7482135c580abce0c5adb606b2cea4b72
2648       3978 979cbc72edc89dbf671fdec901882d4   d697289a99b2ab804533c                       12dZPXE8VHbk21rb3afHD2ksEhvJ9FfAz7     d8989c7f82735a783b5c
                                                                                                                                     04c3a5b79349fa931bfc87aab1778cf5fe849d8265b4df80d366f327
                d601060bf14825856bbb043ae16fd7d58f 000000003efb2ae9c728cdffe13923c2b679dfb1dd7                                       b597fe6fc3411e50fda6a5cab3e80a9e3b1b798afac5e8f71dc8ef15
2649       3979 4f3b4e1048c77a922c5d23c4b6a3ba     885f0aad383eb0f1dfc7e                       16WrzD1jVYnyBQfqj9kygt7Tp6UwQt3Dtp    4746e5fe4bb89168be
                                                                                                                                     04c2249046b6e98453d3c7316dffac62d01664f6ead5126620b7710
                5763b25fa1262cbd7027e22cf2b18d936c 0000000052da77e6ee0287d6ba87f22b132e37cdfa                                        36d028bd6ab04ad2315a8e7b8cf2e16641561b0ade03c8ec5d6f6fa
2650       3981 b0d3c42cd03edbe4ae55d5e1cdcfaf     e3a91e03f19f49f28f4a1b                     1LsYtioLYJS7TwXos7JcdH4FXyi6wDWjcU     6f4c0d78a34ee61aab73
                                                                                                                                     04a8c1d60fb57b36454e5fdfa6222c19007cd69759209496b2fdbd0
                4467950bbfd4dea74a393757c798c5905d 0000000087565ddcf78b4c674190ae46deb6b03441                                        b7a9d2171d499f11941bb84fad7087a27c2297740919bf6311846e
2651       3982 43645c33538eb26a9b4bdf80704e3b     2a0410dab4b2e4ab484bbf                     1QATGa1vsVvPSiiX5HGC5ds9YgcmFNRsL4     56c6e780139619b8798c1
                                                                                                                                     04a33d33e765d4459c61689e061bf2ff69aded7c933c79389ad1b4a
                f7beae7a313a734584a303c3524e285942 00000000723bf8ba4cdaf82f55284747d8d4f021e47                                       459787ea59b3b4d2e4b2f7eec5d425e66d4943f90e379da31d7e49
2652       3983 f6a7ffd6a960dcb6677dfc2e9e1f41     f293653dcd5f7078040d3                       14crC2RTxcLxnENmn3knCBfjc93vxKrFpx    0aa1a7582770b8735e6e8
                                                                                                                                     04998fab6f2b7a36eb54f42303ff41340e1cd765b9851c14dd5d1cca
                cc40d89f767cfe3baa01c769228911ff5ec 0000000053ba3bc1830f26bcd47e890f68582708b2                                       8b88f718b4182b5b2dd5e04052a05743f4673c69d3b0baa02e93c2
2653       3984 d459428558ff2a5a56211a3de55c0       70022d51d284039bf00e23                     1Eaxk4tV1ogozz3Y5gj3aXJjcuaPRBwMG8    ce8589fdef1c7fabbb75
                                                                                                                                     04c46278c8ca245a9c893edf004d89dbbb396ea5cb722cfa852f863
                e98ac01a1282b19c70c864087e0c7596f6 000000003bfa66de540fa3b88042e310c859180b53                                        b62581011994ef2cc31d09b38813222bcdc8d665f588ba7b5e56a9e
2654       3988 b79b592ce1bdaec1de19f00c20d4dc     991491bc6fecfd1fa774be                     1MVMnQFdmd3TbHxYLg9KSj4Yy7T1cXHJ9S     e28c85e9b8fb8904f900
                                                                                                                                     043352bc1a97b21d1b82b1ea3a16229f1ac5d325504f019f4c1c150
                f2be6376c8fadc95bb04034ed9cdfb6be24 00000000bcfcaabb3d6497511da59fb4d2d1516c90                                       68db746fc17fc551efe18d069e8846c6158557be2d0f25fd410b585
2655       3989 7c21212c774174e6a96bcc86fcc8c       bfcce4dff760696e6ef0bb                     1KxHa5pys22whXN7fSt3aRYxVeyaKSTbqa    5994275449562785fb70
                                                                                                                                     044fdacf31aaaaf785909b26221f43678c649b43caf28c55ae2b2274
                882f73fa5607ec4486681a688a970a1346 00000000076934de634586ce25b8b7dc86d939481d                                        fd00e52bd076835aa191fae92834160e318f6df2ee7d4447cd0b006
2656       3990 3880db4106c2bc20aa30531babee5d     3e35e571dc409775295ef6                     1GnY3zTp5EvhhyD3MCt5ywSTrQeTFHaFFA     9e2f485ecb84c7fb073
                                                                                                                                     0423f4026cf70c3df3e6654638a3510c2648b52bc64abee3d28408e
                8dec8eee8163b39c376a0703fb84a9a9fe 00000000d892eaf4ac2f146554cac69401b69dc873c                                       b2286afe41e54dbeaf723946b1dea1c5da60f980da0d939163ca3da
2657       3991 5e7082937797f54f1cd9de06e688b3     2126c2addaa685f230271                       1NX5WKYhpVia9BNSeYgLUnou9QrBhLTsje    ab02acba3ba1186b6776
                                                                                                                                     0407939620a81a07b71c087e802e210f4380d026f4061353980554
                647f4c3c0f728c801ee6118ea1bd65e9e0 000000009991f8bc01ed43fab8f85ad79c6b7450034                                       de9a547aee9ea1a623c04a852d0c420eda4c83a2366fb433680f21
2658       3993 9ff9d43e6853b5d9c102b5d0b5918e     b1a24ea3888028420d441                       1F1xFUunYcRDCQcYxGWD4eES7VLbrYiRYD    6de6455bc1b9ebcbb18e31
                                                                                                                                     04922e99b2d257de5d2275cbf5786d1136b8fb6e5a2dcbaea1b9df7
                7a6608efcc78e4ae21d90da4231ffc63ed8 0000000044c8b432e9e66e7d9ecc780b78d5a7ed3c                                       06000f88cab5eb470c72225b631b2ed555e1e1868e32439d71c37b
2659       3994 41f8485cb6d5f6bb18c77512895f0       26ca2ce77bf4fd791ebc0b                     1qFiBTRdUtsCwAQ9FqGNMFmpZivtsniDK     a08244fcd00416ff475ff
                                                                                                                                     04ed920e4642d6a6771b129ed5a3cab760036755f2343fbfd41797
                ab2c1cc8cd6159ae7baf771b59a15b526f9 00000000e18b7e740477aac3c565ed61e91e45a560                                       4cb52b741307971b7ee342f2d0c1fb290205e1f10152e2677ca60cd
2660       3995 6c0be537aad46ed69e22417dc2329       3dfa5a2cb5cf3ea834c922                     1MbLTbcwsV3UJeHccsFx6MMxULtWzKrJhe    192c1c090a2545bd85bfe
                                                                                                                                     048ee1bf353ec64825e422536ef080c6ba6c03e3be5be5f2d24836b
                b8e0b74404e7e483ebb1ff74c041368bdc 00000000f645dc17976a74a132108467f77ab1e12e                                        33cd862de9a54d531a38d3c20456c971eac091a5f963c10271a4de
2661       3996 819639f154987ed2192133c1f5318c     f6d001d68437b1fe80cc02                     12sSKdjDqcfuVnyRmhePxgRnr9NNP9Sb1U     adc94589a0d27cd74ddc8
                                                                                                                                     04923a5beb6d763ac745624a1becc662a18b5e4de8e9b51abc4bec
                caf0f3fcb6064116df86377ca84f021942cf 00000000690d22ab76cbb5eca33cb018e36aebe464                                      8c857033ecbec21621744ff7551cc7d0f9b3ad7ae2050cf68a039d8e
2662       3999 295197f9701f7e3d7cd6dd742408         8e6ed79791aefe0f936e07                     12SreWqVzZXCDJgz2r6VRbzN5qEcucf3ip   13ae8e552b128bb531b3
                                                                                                                                     04f8fa24cac18935b1dca3bab0200e34c89396fbae62acf9fea9325a
                bd19840186d17a3ac904eca54400d7e95a 00000000922e2aa9e84a474350a3555f49f06061fd                                        011ff0794b0f7b1f0c906ba03a38a903fb622287a0fb24d5991eccd5
2663       4000 06ff62f4682181a2a893702abd4377     49df50a9352f156692a842                     1FozKMxbGPHRptormZDPsVgEWsmUwACB7N     60f54fddbe03381fc8
                                                                                                                                     04b69287e516e9cbb4b4cb26af6d72d4759d3d98771a281067e277
                12a6a4d0b668358593e268e966c161ebe 00000000810284d0982d795abaec44fe26485b8e10                                         9178228fb65cbf9a5ccd2da2a740468a43d2e73c7a15c40e4b04649
2664       4004 d4df4603fb3cb5444971e6be6212a50   ad9d5d24cc45d37ee4b8e3                     1PZHgdvv4wzmdgx7WN9WGNPE7Vajock5tG      baa1140bf8de9943aa2a4
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 150 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     042e275f4e66f1ff208ab646fae1ea74c6aca0f0ae984209d0f1c7bf
                1009d36cd0a8d1c7b80a7615aa4e608e44 000000002e62a82f8fb2c2c278be1a30d4252db28d                                        5ef62d60af58e369522fa4a76fa8b2f1d40de821356585ac9056a69
2665       4005 e3a86ae728f1fad7c19b0b11aa1370     0e0089023ff2b5facc4596                     1GnKfSiDQzoaM31897uGyCYwb34FvfGKwC     a60a9e1d83de838e025
                                                                                                                                     04a53b7f01d08950d6db139177687f0351de74b10d91dbbd5f984c
                b33e9bb83364601c4d7f6ee2a4e1313f13 00000000811ada96809acbf4db23a713046e935a22                                        740285b762bc769e4cc0f3e0d16b36b9b485da927d8f1c0a0ff10e7
2666       4006 10516df743b3086d92a6b105f0bfaa     f3371696cddc1a927d6342                     1EP1kYtRaGWc9HPgeZ4JLsgo4534bnHnth     07c152486393c141f5183
                                                                                                                                     04ac1bd6a9332d16a4dcdf6bb5b120b8a837638829e85c1a0ceec2
                e81410b90496b2fd192bd80997da509045 000000004ffb4b9643ef10ce7a636d348ed96129d6                                        eb36e39db5cd505b91dcbedafd193db146059a428292ecfb141876
2667       4007 58cf8db0bc444ede6d80186fbfa3b2     25b11c5d471624e7180f64                     1EXNqSKAfwnPsP4aJHhT6h1gsMcYX52HDK     07b9ee1476fb1bcd1226c3
                                                                                                                                     0481368212df8d40703b6b89bfed590e901e39ef1d6f1e83dbe3df8
                ff921284450d3077e9ddaa2002fa9d6459 00000000dcf7a5ca207952240d241fe472c3b86b25                                        7af2d68ca640f2489efa6e30f197de779959d3aeb8304e22f93fc43b
2668       4008 02c3c3ef6e3758aeb7b4d7907e89c1     4f0a9fd181949b53a1f2e6                     18qGEZq3iVoF9xE7cEt5SgdkbJ1qJdhE6d     88e4526571caa84a322
                                                                                                                                     044ec60efdb99f25eaafa455c857a5e37d5463209b4988beb3b98dc
                ebbef4d49c9fd75ef973bc0aa4f908aa1d9 00000000f410270cd758d5320fc578ff3340096399c                                      e5af0d71e58475c46f239f5265ecaca2159358c823539d068c25a19
2669       4009 0f21a834a503ed1cd5f75f74a32e1       fb0be0e0fbfe297208b83                       1EhHMz1GTG73mTNrWgfsmNZ1Dc2RCU7XRV   01d0eaea4d31741df4f5
                                                                                                                                     04548b7ee10f9c48bb681e057f7aa6e0102d727a50205351ef79c02
                d031429e64d9dd85adeaa71e1c1756d83 000000005b1c6306ad9bf38cdb60642bc24793db17                                         31a10f03021be7bc37466e53613b80d16bdffe93d4891fd5c8ecbaa
2670       4010 3fa2d97e2849d856e40e0767526b590   1daec4986fc41eb414a7c2                     1HKJCkRJXhAjGPfNko9dcHN7NXMXg8NT9J      3b58f1c08e221193ba41
                                                                                                                                     04fce505f75324ef37d89e7361bc9d1fffda6e44c91720defeec1bf0b
                091a098dd47afcc0216793ca991b553d81 0000000042e3a31c352dafe659cbbac90e425c5872                                        6db68720c26a19bea04e1a2b781452a8e2e7b38d429e785e9b191
2671       4011 4aaa09437da202c28fcb36b4d4f2b6     dae689db4e5f75871e08f3                     1M6XXPtQ8BR7qnSV47yZY8au5AiLh5cc8Z     4f498767957efda5bd7a
                                                                                                                                     04b62cc4268ac17e110e09fc6619a79d6e1034efeb7bcba5a8aa120
                b3e6747f0683c9c7c278890a049d8ed349 00000000310b793ce799123bb96bb4eabb46940b7                                         3c58da6ca109d471a9ba756129ef9f47ad36216804e0083f9f67a81
2672       4012 036efd36532dc97afb2a58e9f3aab2     05d964b789137c7d0aa83e8                   1GgDY9LZHD32LFDFZaA9j4LoNsXFTjmiDZ      a7fe0ff10e53d91085a4
                                                                                                                                     040464840cffd53207a4409879fda67ec944b0261cb5f3b410e39f9
                ee2f0f271196d2aa47247b7e2aef09a6d1 000000002c180b7aaeb0080c24b85df497e271be51                                        ac9a046f2e36e43a5121a05524be416a8b2476525edcf993e826e5
2673       4015 b527ddc8ff25f5e344e6f7d8566136     1aac71056b1ae15b2ad9d8                     1613Y9yFeSou6LyKybrQdUCMMWH41VYCWk     1752fbd61d1a57f3264ea
                                                                                                                                     0417678684dc86bd8b00c2a1070c024c46bc72edb2b5c1e1fb383a1
                904858c12fa802a8c5653b7feff752f5c3a 0000000048d52edef26381ec4baed621ab80d446d9                                       d12104d76cf29fda350559f162c771e9eea8e11709fcd0e2a02de94
2674       4016 3a36f02fce51cf649fcbb941a768d       ce70d62d32dd99da4fc964                     13BhALpKA3e8CrKYpW4Tj3B9KLSK79rMLd    bc7db74cb57a2cb41a5b
                                                                                                                                     04d0e1e8efe8361b55a57f1d89e2beff74340cd4ef206926c86c349
                1371d4364b318fccf87e978a3eaf409f89c 00000000f3758a93c7e95c0189b4e9ceb3ca5f8c474                                      a99471d7279f6887cfa954c3900bb69395ba6b076f7c40759e589e4
2675       4018 1dc21fd40bcfc05e0924ec1c7ab7a       915638fec3a6d1c4a4d8e                       12ojnZhFpr5UhLKacwddkXcnrAkvzMiiUA   6f7b6804086b9539505a
                                                                                                                                     04e95182c1bc8c41281629bf8ef3308de15c11716b7e8826b247afe
                a271b4c5d6c2efba2589de4b03b6f8a99b 0000000064d2997618779ccd32878a036f4b5711da                                        d4f8b9934d457eb1f426ff8915521e12ae06f839855d4bda565a808
2676       4019 145871727f682431185dd25b5b4612     049e017438b644025115ce                     1L4TQVPUuwpuYtgihbHApiYHt37VJZEajF     82208c3100f547712ca4
                                                                                                                                     0433c3fe4390d2270c740bf067a76b84ad995f8822a853ebbdb2534
                9c61641ab22176f0147e7293bb74a2f218 00000000fa92a59f4ddf3be43c5ae208935bbe7e81                                        f88db9c4d4e3247fbcfaf9d67f79c6b9c18cd31f2ac4dba4d4d92f3a5
2677       4021 ea021233ccad14578dfa9dd70a08de     145c8557bb153185885197                     1MYf6c7LSRCFdv5oCva9cnxavoca1QrDSk     f808795e7da762d0ec
                                                                                                                                     044bef1bbd19eceac6a3497a6b253428f4974bc505aeebcd10dfffd8
                bcffc8a90bef5499cd0902e1baa7fc604c9 00000000f70e1cb7a8e2a3e299087cc719c87a1625                                       3a28cdaaee201f38f66aa98973bbc1f5bd4fd8c7a927eb8bc94d232
2678       4022 7b8468873039b130adf7e0c670e09       18aa10f004342a606702a2                     1FTxjQ5kswJsCcZhGPbNjoG1fvLjvs8bSN    eedaed06797446b8937
                                                                                                                                     04b561d824d65cae71083b57e8ecd5440bd37921315577e53e5608
                3504e3221975ab63fbb8baebff364c0740f 0000000093da5f345b0f60d1c2da5a4c88d2403dea                                       65512565ef36bca3118a83ea1be039f0b60ca5b4d104b331152cf1f
2679       4023 bec6128368b70f891cf480afb14a7       accaa2457f4fdaecd0bf67                     1PX8nQC8L6suuefo3agGBKAndUYm83dKH8    f7f5ae67e50298e003f4e
                                                                                                                                     043f37bc104c9160b73a1dec38c475268bd6603e6e99d7e9a2ed2a
                a8a5209291a82e9083b8ffe9c098ea5ed1 0000000078604e1b00d28d47d465d9c195297862c6                                        0604aa62c9247fda594b45e5e7d1257d3957b81c3f632916142cf21
2680       4024 24dc0074f4d83c939e2192e81fe4fc     9eeb961aaaf06681b7eb21                     1AYqnjbH6j5M1pNyGmGgyhHD5B52bs1L1C     2cb790109537ff426c045
                                                                                                                                     04bff7e7cb83b3669f4a7731024796bf2f8e34838f836fc63b0260a0
                9d74ac6d7b528463bcb2da4524fc994f07 0000000069d8e07f0163b7d428308ce39498bb85fc                                        8f30a82980f65e4b1c7dab7b480d7cec5248e1b1476f82832124d8a
2681       4025 d431d94f5798c102e2537cbd18aee9     4c370e475683c54a9c9288                     1NQRiVLSxq7vhPJAqvuayJNBCayjFKifTa     b2123361179f781e30b
                                                                                                                                     04d76dc97a919b880098dda701aa01078dcec7f2863580f883cb26b
                f39b08dd57af87125755dba8cc58d26399 00000000d3ad72793633ca3a5ff5aead3f2225741a                                        0c280b80411b42333affef90d23e2a47a589f3e158874a9f48b35dc
2682       4027 7614ebbe840431a1bbb11333e6ecbf     d694d45876caf5e4749591                     19tJr4tGQbNwzH2hhExrd7TJyXQAofBSb3     83e7fba741aadecc2b1e
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 151 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      0403e9290e6e7d606fe8ac8db89ed29b7f378cf410be8f362aef9a6
                db22f23177cbb7be750ceb67ea395b51f1 00000000eae15e704ae8b13ef6e526051bf8013d82                                         ea7c46654499d1da12763be74f9de99d13f706cbf6cb6bf6c7e1072
2683       4028 47160385599457a2dd35e0d0185867     568f0c6015359363066264                     1NLPJ9vLPbm227fLzZzKumQNf6k8q6uPBy      b460cff4a74609da889a
                                                                                                                                      049fe9d30d8ebee44f860b24a89eaf53dbf2eef9a81f023b10996fe8
                bb854bdbccd306cc22a32061a0b1d4e2e6 00000000c059ff0a3a8ee2f8a255c626fb370916c26                                        c70658f421cfbb92c9c62b1c10f16a007d9289cbb8b660f6747b6fa2
2684       4030 a21d4fac29d860562f1007558df63f     c1119b6565771968c9c0d                       14PRpTkUNikNcSiX5zBMPWgKtqScCDzTRf     11abff02abf6e3dbc9
                                                                                                                                      042bd9f04a3ee50ab06bd6f9f74638f75b7dc8251dc8582b516b889
                2c2cb2bd4b1c861eed02409b6143252530 0000000001f73c49359c7e44160a7825feac41ed2c0                                        a1ffa0f904a37a3d2aab2c843b8b279057e426b6baa92630639e06
2685       4035 8ba5e3e88efcf1656f0f6f03bde71a     eb4040695f45d82715d3e                       15reccuMm5DbJPjpuh4oTy8pvpb7szSvbA     a1732d81d0f83ea0a4f50
                                                                                                                                      043025aaf57268409ad2039f80f8d84fafa188a3e6ef28e8a5f760f1
                58f90d1403892b786ee0d797c1553dadd8 00000000e185f244cd92bf2b9c15e189e55ee30ebb                                         f93b109b89aa6e850409377e67f473ebc824a51e2cdda8011b4812
2686       4036 a786b6dcba6bcdde3bb8f3e1f345ed     73b262d58edcb3484d348b                     1EC983FQf6bDJ4bpwcrFoaDMM3kQRK31nd      21c134210f57ba4da3eb
                                                                                                                                      044b1dcbb6f2ba0725452c10df65390fa6a4938b7a211a842edf024
                e78046c6c63204418f19ce31acc9d55663 00000000d49c607f7cff19324ce8ef67d47b743bdb9                                        91fa501fcf96994285db4b12b57665d2e174ef47817bd621708f185
2687       4038 72403b4b9a5577e837a003f6ec7130     1725a5ca1b2408516b90e                       1KfBcqHsfquV9VUVF7Kk8pjez3XkbrhoUE     7ba4f9cc05b5f5820417
                                                                                                                                      04d0e320d5dd78a8fa5d98ba7a5651205cdf55564f95a2fc952276a
                91f47e860ad7755f07305c8cf4b00398c1c 00000000baf8cf1b20cfe00f244c780f0bfc24ce922b                                      25242d0f29f878568203be03c45781755993663fe7183fcb693b44d
2688       4039 5aa3c3c9d4e352a55587bf6504506       7726d5d3bbc292441892                         144CHzjvDxYTKyeehiWHduz8iHEPnkHWeD   0e7c53b85359472d3c59
                                                                                                                                      041d3efe684c210eb4732d2c7549c0d8602a453c17d6bb6b96222b
                7f2ce344fac3a81ae5579eee31e48a71eb 00000000c300a4e199097e58d28daa4ec90f5ae386                                         21181e14e3078b8e1989ae2810fb22753d6306b398c53b5614d190
2689       4040 0502e984ea1c1e452e13eff4564d70     03392080425a2a44a64b8d                     16A6QnjJ4J9ZX4rEza5wDLtpwLEkPTz5Zj      df7fb6527a12e67ae941c5
                                                                                                                                      049500008f7667fbddd81260ded0b4703e90abd018a9965d1784a7
                e8bf86d73a9637bca8631343f2f80af5a7d 00000000991c2afa20b9c56f8a1c679ffe3fc241e32c                                      abf83b9f41459263c35ef59af1df47ab7c96e695d8f845600daf6744
2690       4041 e90e970b87b1f3fb12f04ef830832       57dd3028f5d4e5c82b5e                         1AK8fDzd84gvDmAWSVkgtdLLF1ViMffwcv   4288dae1364b4cde57d2
                                                                                                                                      0491d2d31b0ba7002fa287878c030207a4432a51d145cd1a8d0fe7
                eb6b00ba2d5439c602cff70f22a2aefc48e 000000005d167706d7f6d69d3562af6e3ecece0983                                        1b0171afb31ad367930f36dc8e79a86a1debf3aba455e7c5cb00216
2691       4042 f80704447f48670aab853c6b0347e       92336b71a40bcdfeddb57a                     1H5xxk3Kkg1NJRAPgZEixm6JDzQ8RXULTo     fa151dde820e9c640a22c
                                                                                                                                      04e9fdab5173a9c1c20f9af6605ec35c79b1206c9c45cf88343ac034
                f863bff5b8c36f7d22c500a91cb4e420b00 000000002ea27436706d7f9d0e2e5005a3d2c8a3f4                                        a0a0fe2d932e81f2634c6643fa311dd1f004787443f31b8fc6bb21f1
2692       4044 0215a1bee407a92f817db84d21114       0bb880079d243fb1160c42                     16BhYQ2f2x7mf2L3x4q9kd5VHm4BYbWKPN     6c0b9ef3337d27699b
                                                                                                                                      04b4a8681345d7b7569fd342fecba415aad2cad1a626bda740f70a8
                fb94aeaf47f39fcc449016f06b7f5c9b76c8 00000000f54ae42492abbdc195dcf041ac89e7c5222                                      099b188ce06348f72992939afb946e5cebe64d9aee1ab7233692ca
2693       4045 84709e675abff083c87574d9fdb6         72ae1d28e95caaa5e6b0c                       19B52Q1Kqc4fhLnqjd1oRe8THVqDaYSqyT   a5a4e7a2a0cb35c6bb6ee
                                                                                                                                      0425ea9c56b98af8ff680219a5777d1f9bae71a64c62417e6820f01
                4532173fa743301246916027a42ca5eb0f 000000003f3af7c360e772dea533bd6be905db241c                                         7ccdf02535ba49fd8575ea31535b579910dbc8bcb9aaed9c3011210
2694       4047 d7b8a9a8c8f4521beb13fa3347d830     3a2aa8edb5d353cf932d17                     1N9ik6kBqviPLZAL2xwxnBrt25rN7wpJMk      76f468f0553a5198264b
                                                                                                                                      0415ec4a94fdb9fec37a87e8333c669bf734cb12527ae747ea3f25fa
                8774ca3390fcd32989522037c9b94f3b7f5 000000005521f7073f99a1cae1511c386efee46d23a                                       27ab31cc4fc4ef8dd453ffd5776cf17cc3d44644d45b8a5b2722414f
2695       4050 4e763ce921b40b5d86146436bd420       ccbe3db41ddc5b41798b0                       1HyPP77axmJCoWAgWEYfzvRCCQyeT1Nqce    899e6f37376bd57204
                                                                                                                                      047bc9ce38518e393a60dff2c4ae55df0b01161d6ec6bc0d8062c65
                bc1e8d5f441e6660ecfaaf5a25dd36f33fb 000000008e59bdbd090967473b94ac429bfc1f5436                                        89c95f58fa33d21f76e87ff2375d99de6b9d56fcf1a3c5f63c8f40ff71
2696       4051 312285eaeddf9db218f9b84b1807f       6a520a40be7106dd447e12                     1BzAkjVFYwi5Q5LqFSQShio5s4SBo7zmUc     8a7a7ab75d0e62612
                                                                                                                                      04b83449363dbbb72be790acd456eaddc7979cea018b35ac2b89af
                6f88add1b1292c8a2a129a8557293e3592 00000000f897024119d130276b00d5d605f4e938ed                                         cf51ddf2f4063e5aaed29c7ddc2903df843cf950cbac91b5258962e6
2697       4052 f29b6130a16146a382bd0c114c4655     a6a2632d87b1c921e2d243                     1Nwqt4pcc1GhHDJH4HN3cdjJ5tquYgXAPG      9ef5bc2bcc1173b41ded
                                                                                                                                      047ff7adfddb218ce0a6a26ca518e6694b351138da36aafb83bf81cf
                87efc724a8006f09b2ad765ece1cda78f29 0000000017fd33169a5cba282545358041e867cfd7                                        82e9b7fcf5e24059add90470168329dcb8b0047214313096610d31
2698       4053 c14736476fe1c30f2c8e14d5cca21       51ea0a1b86caaa74532a0b                     14MydMpoJ9SPkNqVsZeRK1LduGeyotwso7     437e35ed0309791f1baf
                                                                                                                                      04082884968ffc20b04b95b6f89ee7f497fa45c6af29e9e892267ab6
                6621dd9b5c3a855134eb9ad6fdee0df299 00000000db3350d99fd45257ffa0656c73a58df3e7e                                        5d3ab4111e72820f3f5d5bc7dc2c2b76470f04a1f2176da39690e90
2699       4054 402898a4277f47319512d268d66d36     c2f1ad0c31402296cbdb4                       1D3AojwSS5niBv2rehWHTjcxDxwr8wLCXb     48a765975b1094feed6
                                                                                                                                      042fb02f98f875490661287d3e6752a5e783684ae0cbe2942ef6ed0
                402ea9d23c6ceba8e957943b8b225fed1d 000000006f2d7fce759451566e4d3ee7b118d126cb                                         423c56036979b4610b561d3841c7b8559c494c2237062c2653704e
2700       4055 93a83307d1c00796fcd12be52fb38c     b2749725e35d222e4a8bed                     15F8xL1qKcWL6zPFxbzUZGXnXneT6VfnJ4      0d4d674ebb315c624bc21
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 152 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                     0407bf3e85c81bfbb60753d6c1bc23cfc422affd5800be79d02cda41
                28790edfc064a5a54833b0f594859e68b8 00000000b005d169de586881ca9d11d8cf998c7628                                        4cf6c3836374ce47c7a5171f097b5c67f1e2111c8cb0b36396b0ba1
2701       4056 b20372c8bb1decf50d56d6e16a3d9c     4887996ae5d98ebe7778ee                     1Q8Laa15n6x59MKaijDjAiMbHXMzUpnsuF     76142d5411755132b73
                                                                                                                                     04336c1b7becbde6b11d6683a83e4190e72d5b5eaa3035003828e8
                06e34cde1135dbb3b1aab0c01afd0c68d0 00000000d12a0e207d618ea3d25f4d63d8c9dd818c                                        68e4ef81e5c7491567bdbf19b60eb221b84b4f2e1054fe6cf678ffdc
2702       4057 5f728ad09f70778b28038e4a5efff2     b0f79576b64c8f756d151c                     1pxwU1KXJhqLew7Kzbm2F3sHdqS5JNt4g      447a776c231b8a75b869
                                                                                                                                     04c86b605aea6ea70355ba462a7efa9120ea0be50b7e1afbc72407
                7098fae46507b91971734de117c0b85e43 00000000eb4792b5842f8fdba6d8fd2283b5447931                                        3c9947870045497c64cca6b0673baee6fa3049c84d6b92f767dedbc
2703       4058 ea9c5b071f805d71a00db94f3a42af     a0a31c05cfaecbd2b9bafb                     14prYFf7xEU9hZnQvKLBArVevm4GFEVf3n     f2b2fa6c3895b811525c1
                                                                                                                                     0434f678732d68725bb46b3eea63473708188025bb414a3ebd3616
                072e6ce424d4efa7982d99b037af391529 00000000ab44313c02d4f5d29fd7cc536467019455                                        402364edbe7d612f20872282551905c71c4dfcf564e9f50a24ea213
2704       4061 e91a3215d542e1dc97cc7492a5b6a4     9520ed5ce54a4889526b4b                     15bD9gb2J3xrfubJAKvbWVPSbXtiHsCJU8     066cac026029fc75edbf2
                                                                                                                                     04914e8ec7f12f56933ed090fa22f1e61a7d8ea91de1ec33b568d61
                54afb02a282291bdb266593c6ebe3d541e 000000006241177e373562d47f31cb22e6882f2322                                        1c340c93dc4a2884dd0625bee2af6df84b34b9b9bf7c56fff85406fa
2705       4063 f1a2f3d6032fb32b9a4d0b31018949     477e112e0c2b1d52be2a30                     1NxV6Whv9fq9gifxN1UdMf6ihARuCHdhP3     4dc10e0a3c61cd21e46
                                                                                                                                     041cc6f3b47a03d52d2b0a4fd85bff377928f5f8db4171ca8ec122af
                bf6b254cf2582825e88b18a595e44d9940 000000007741bfdff7cabdac934909f37681ff9cadb9                                      703c9284e569bbdbe4d55d458c5ce36c36b33249fd784f923a7f9b1
2706       4064 3dd967b6037286e67436f08cef745b     d9e5e144357d092e6c1a                         1DPXwLXXSD46TZsXQoVK5DC6bghp8B4WEV   90d8d9c3753bc4588ba
                                                                                                                                     0425b6398b84318935c5b5514d5d9e7cc3dcacc30bebbb25e9422d
                2c0ffb3efb33e3bedc4df8413cc52015d1e 00000000c047ccfc3f30c0a3ba8721f734f99b65b2a                                      b96f449b2051ea53564456b4aee44969fae4004b3bd998229e41fe
2707       4065 a291e130f0440312246a32234ea21       1501d3de25d6e6dbb9fb2                       15QGroJwcVnpSPDZX1V5JPhoagX4ipjcrC   d268f873f72893f60d0606
                                                                                                                                     042fa172d28350ebab4a5db0e09274df4009d3ff54c2252e36f2201
                46aeae8751ccc74a3187ec0c64aaf7d792 0000000066ceada565012ca45bbb89e1e0596fe533                                        074899731883fbd59a19adac24557449496e41be3b085079d1b46e
2708       4068 3676737130f9672ab28554442acdee     ff42de13762d0170506103                     1MnX8B234tgKGc5zmfRrLUY1rKQf2r6bAj     22d81ec07b3befea5bfb9
                                                                                                                                     0432c5f2991397f160afd49cf8d7a90819d7390105ce4dc929aff8ee
                0066ce3f46c5a0650389f8f2b81bb9669e3 0000000043de9da7e9119fcdb43c58f744bca23b21                                       cc0d62ab3fbb8f61d1f45a2c6a081ef1428182364fc17a696a15fe1d
2709       4070 50d3b130cdfdbd7333b6b6d6c5af0       10ef91479cec78c49ce86a                     1MTFRv47TeMaGEPUYcpHgiDoxs2B7dyZu4    0dde04dc0fd3d2001c
                                                                                                                                     04348c51b452983f6d08baba0af74ce594b028571c8797db98234d
                5582232944f00758851fc05752e4cfc0d91 00000000b3bf9c16488b0fec49bb1d7bfb2c6056e47                                      61fd113a74dc77dca41591ed4bc6394d1d3f7407aa6e617141b144
2710       4071 9d85fddc9f00ed82b938fdcbd44e6       d2bac35f5b070417cb63e                       1Q8wuo3nQt3JPPuXfGgzY7bMjivBGrymNF   61ddc7b9de5548f78bab72
                                                                                                                                     04d8b83a0afbcf41f2bde49a29d3f80f3459e540521c151705c017e
                269143684d53c221515d5def27ff6ca4659 00000000a63a02390408c0f0ef30da8a2b88f4b182                                       7a6abb0f6004efd095f63e1579e58588b1af8015bf3e5f0e88596cd
2711       4072 d41302a3633c6844c6ed7ae5e6288       985cbd9a3ad5225f46920f                     1MsGY5pjHjWRWMEgc4WTwRSjKiy2MPokGA    ebdc608ec8aed69f570a
                                                                                                                                     0478192c1ecffb8d6fb541597c0085c87a8819b5c240192acdf9144c
                c47a9b54e3189e761adea9881a839ec08a 00000000e7b1552835a7b26bc8ef39ce021cbf4d34                                        19752312731a47ad6e9776961c2205b481669675353c7af0794d04
2712       4075 bbc41f92253f3da5b869feaccead5c     63ab63a636f43eadd839c6                     1NNevUCmQXgcsjPLEi38coeYvC44LwMXBB     b4ef3bcfea03cb5f52b4
                                                                                                                                     04c54a5beb12e1a939fa8eb1b10d71479c2e9cd0495cf66825bb561
                a9b83a0efb46a6abc8e0f19db74c4c5935 000000004be4c5bea43a61cd60d367f30f491beb39f                                       a57b6770fe81dec78ac116dd20c0fcb1486e40c57486d76d1b94261
2713       4076 a2660f6def278979a7612cf7679664     54228eb1779f705b8b837                       1PAQB5Szh4FDj8cEDRwVhieq8hgmViZWRz    3767cf3896db3d397cfc
                                                                                                                                     04cdbd5c14f3b64da8164e4353a37c1bf3cc2328f98eba0063944a0
                5873cfab12fdb7bff4b87fb7421fbe07440 0000000003a9a9b0e2e09228c557867ab8ad31217c                                       d4fee1d945f6fa3ff5feb7ec5bff017754a0edd84bce2e871498eb03
2714       4077 8d1fe187c5bdef9641e3aec7026db       1548f13dc47b22616154b7                     1Dc2nYpdLqCtXBNipFaHvcpqDAwLqucF5h    186010b4e21cc33f5c1
                                                                                                                                     0468867976445f292bda00e82b7ed902c82880fa6d53bdaf4dda33
                adecbe143ec673d3efad3bc42386e57514 00000000342bca0a9b862adc6ac6e699e352a4b83d                                        bf4e80e5049e1aeb906261d4f6e7f959713809d39c84020c4ca2941
2715       4079 e3e603a8709434584102c431b6958e     1cf0036a7a1c20b3de6971                     1PKyr7LunYkegomBkr7FDxm1iHpVCthJed     1de9b9035b8cd129d6f54
                                                                                                                                     04501a9c66daff77b3e1a5c33814e722ad696c668f170099077263f
                aa2f645b85ed19828406703d7d146b02c5 000000001bba0d077bebab403f5ec87c4209b77c7d                                        23ef793af66483759f5f22412c14cfd3305f208c09c98f22b6578d96
2716       4082 2f569375bdb8131c4bc0e7ac502dc7     5612c8eb2db040b774109a                     154hKM3E4UL2xmGfCpHevg46vus6pwmKon     d7709efaf2b4db19734
                                                                                                                                     04507b646b211391ad563f1a9b658af2c5b61a1b6d262d9b2c6461
                855feb10b19f0ae658863178f20ad4b248 00000000fa61494157becc4a0359b5a6c7075a486d                                        589668e18a7f271a9ee67325ad9e5e2e0b936ff674eea71f1a79e6c
2717       4083 4a688de55961c198772852e0c8f2e2     b0ab2e77c12a32402dc7f6                     1PZWBSznQYTRh2XyKwotCg6ZqGnXTfoABV     47cda42b17873cdcf7b65
                                                                                                                                     042090d51608510027e09d139d759e3b3cc8537545e54521a5fbd7
                0cb4b06fdb614652a47e9225548b8f137f 00000000079dc27b9d2d9f2666b7623267c7708765                                        cee427453ae68aa8a9a6e0832fb620f1db7c3586552274b69bfb554
2718       4085 db550ae31ae59b7e091541667a7660     58bc4b27d090bd21deed8c                     1J5Mnv9QQK8qi3MzhB2QQsaxtyPNPvYsgb     0fcecbf12b6d0c5005444
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 153 of
                                                             913
       A                        B                                       C                                            D                                           E
                                                                                                                                     042b54431164837fe1fad994a016cfa42b3d013bd2f813ff5a3c8356
                f867549b75bd73002509e2e80112b57e1e 00000000157fd2f08d83fb93daac1da4e9eccc7caa2                                       dbad2b29763a02a7f1048645fc718db9e1d2d855e98f3f72f329fb2
2719       4086 4df1d0b130da40c1d0e89d6856de26     5a57f20a443e86cd9ab98                       1LRb1esdpVKXsJ83GEwywBgYuTiaPfSJdc    330ca908c5e0262f6d4
                                                                                                                                     044401e7a51fdf22440163e444755476506b7d10b0e26f856003b7
                340859f6c49671fa3bb7607fce22f54d089 00000000531e4155ba3c359f0e4f20265e20139284                                       516c511af234c5138198b6c5e122995e40580a784e721a94968e6f
2720       4088 909c5f34d4811e251c4d8797530d2       e18a75bc3baf77f8bfe414                     1EaCExr2mSKRzupJQscQSEd1o5ghhYHdQB    101f4aef75856fafa4e0ad
                                                                                                                                     0453f2b8e03b1cee82ec6a804bc31f4ff5a702fd25ebf4c428ce9ea2
                8281b0a6050622b36b29d47c960101736 00000000b8234b6c5dc8fbec7cac15533fff02b2855c                                       24154bb840348682098185382caa968ce4a917f98054df9457ce65
2721       4090 ab78a7c2518ffd6a73869aaeb5a05ff   12ddc1136262049eaca6                         1KqPMtkRjTHGK1emm3udsCLDquT6w76hga    abd160a2de096c3558ff
                                                                                                                                     04bd5c3eddc184aa7f7b357b29bd2bed06ef0303154b6ae5585fe39
                206acdba59d7697b515233e4ebc238cf83 000000008af2f7e50adfea5af321b00e884ead00d87                                       d20d935ebc6f8fc449becd994b9b8e503fcbdcb10a1e5d744601737
2722       4091 bd31d6cce2931eb1813dd8941b71ce     fde7a7ec1f5b85e5924e3                       1GPTu7uvemog4XfL8CEzqGVJFHMydBgnrw    cfa66a151e63b07fa34b
                                                                                                                                     04e18e8e551514ade1febc099612369b8f580f704975b860356d75
                1d7bffcf55fba2e04416c4197c4df4a5b00 000000000ddf0028b5d6b6d0caa5fcb5944395e0e9                                       65edd137a5de565c51a3382c399f73d95fb54e77c7a69068352b76
2723       4094 940c22fad2770ef6ec2815d0a1866       bad55b9be480ab7ae03483                     13fvS1Q9Uo158F7RwhDL7tZUxZ2rs7fnip    1ece8fc9ef7298f2c83b37
                                                                                                                                     042f880ad6e632ccb270737f59a4d38445d8d80e0fb1c84c262d3d3
                c0097c9fef226dc2a30bdd6b368f0e8b16e 0000000066ca066a388fea7b34b7ff1e0e6f87f97be                                      4915fe6e477d62de2e4865f10e970892612efdff59b7ccae1c4c1521
2724       4095 5bc0f35e94a3c4582eae7ea0af6e3       2a1eb82ed574182664fd4                       1DapU8CWw8wu4PSdks3oaAW2jh4g8mqcCr   b25f43fb7fa4ec9c0b4
                                                                                                                                     040e0a4ed0ccad055d1792cd3c4251dc9732852f0bfe9509e697786
                d93d2317ab0a1714e785ca22fe6f906fbaf 0000000007e95100bbaf9c467b1416c91ee6c8942d                                       238681fae230b97b97037d75d80a6818822d9c68b5d2ddd5f780e9
2725       4096 a3242bba251d8bc3a4a057475bec4       78db630d8d7c4c49eaa717                     1Q1zoGFFHNQUCtbji1NwKdH16NYQ3veBsc    d50cfc54ec7860bdb3cdc
                                                                                                                                     045a343ac977a211e8791c945dd4443b538e7cb94424ca0b53d99f
                edfc84bd6244e48906540fb51848b80ec5 00000000860819695ff009f818bbceefa24da888aad                                       2315537cc0ecfc38e7b3f2151e7e3f8f5cacf52a8840e5aebee26f05
2726       4097 489ca52065123aa514e65c9ed7ac8e     021e8a2701c614fa5686c                       15ZrWSc7cUSVQYwd5Fi7MdkMwewrus8n8J    c254519a14f5040d6ad2
                                                                                                                                     04021bca130937b721bbbe80f28f6069fc75be786cdf89f2bc3ebd89
                8f3a1cf5c501e42e3be1675685732b23c8f 00000000d55579d1311c2841fa900531f34df1d543f                                      6ede36c5b5856f80e64c1a0ab47f4fcb4d9bb4a40f6317d6c46458b
2727       4100 b416e356e997bb09dcf686d088b2c       f52598f2d526c5550cec4                       1LFhmMpX9LuETk2icuPrVN8NDeXd2v23d    2d3f0e6ce8b94e30721
                                                                                                                                     04d2337281c12d0c5c1d65af6e059d56bdc6660201b332af8a0ee27
                ded5db2e82874e78f5f3636f880db43e1a 00000000367551c3c80466ccaa7583ea433b57aa1e                                        b8a3c5b29b68908d7bc3aeb4c50ce68f12eb237e46b155161957c8
2728       4101 03b5cd33547157da0b3b5330473bf2     48b9f312775b32d89beb50                     1PmviyGuLF4DFUCLFiMdMGny7wUnUQob2A     9e132c2328f77a529b326
                                                                                                                                     048734c3b68bb32d8f35698261cae671b7ae7e8ecd43df990ce172c
                98fe9b9ac2f019dfe99e627c9d6afeced5c 00000000d3dfa80f2b20e2dd9e5fd668a87dd3a51e                                       d495cc4622129d55d08222945267fa1066b0d4d4c4edf552ad7879
2729       4103 13749c7abbc42e4c68b83b9452de6       7c85f78ea53e9cc9977d3d                     1ByWNQRbB5SYwjhdUSsfQR24h1eZ9sJ7vf    28551e9565ae1422a0dab
                                                                                                                                     04ad52b00c7584b2f9dd3400bdb20e8aef9a9fcd92d824ef9c37d1a
                5481503375f29799b1e08ccfde949152a7f 00000000fae62fa4d847c64d8fc50443a65e86c97a9                                      94d258e8e1a51c301c57ae0dabea8318e76e3ffd1acdd7d1ab134a
2730       4105 d85598bf28975168f0cda7e589713       d0dd349239d83e0870eca                       16ohE3PV13CCdcfT3tqZ77Gej5xxGxHYHg   80e8dc246a5de7cdf8aed
                                                                                                                                     048df7b24845c1faa393734e8be066c53fe9e390c541d71a9f5a632
                54b448887f34c928b35d0672695c3b48c9 000000008323f6cc569bded72ba278e64fc9507bee                                        a44e278fbabbcc01fb5589acad65f2e24e0537f5152cbe62d25b4ca
2731       4106 9b2aed459f90ed5dc29378d35984d0     84064fbf66baf478c3d462                     1BakqNPNC3ab6gmDxY1fuYDhidix4px8uj     0a097609d40f89a92c42
                                                                                                                                     044e11637396279c37cc43adc208eba75352483ae7fbb07ff93bd05
                2a7d575634df54ab0e8a4d4801948031f3 000000005417ff49f9c909ac241dd2f1b9a3bd595ac                                       f9be2e8bc1647a8f627f40b72b09e5adfc7a3a26c82150c51c512b9
2732       4107 7120c0638086271a7d3d81d4197107     00fea62071f069d92a850                       17ocYaW94ucqEgvAEvwpiN7d16LR3kuX9s    be5c7fbc99395c47ff0f
                                                                                                                                     04f921d770e98d88dda88c677f59e3478ed2423e14f74fcecb8046c
                f621a312881f36d96fd1dd8ab27653eaccd 00000000c309d8f14f7766aaea69dbeba31067bedd                                       2009bc8f611ff3d667635626f157b0af117e454e5d2c6323c2fd9a91
2733       4109 da9f3d5607bfcb9e608be402b64ed       b87c67d476d59a6c2b9dd7                     1AQc2JCTa6r5Kd5wvnNrUS8nopzkUUxe37    193f739cebc3698ceb6
                                                                                                                                     0473c57532dcce9ca5f5ac8acfb963d9a245af83d3f7820241d885e4
                394f36eb9ff916a3e913444f7fd32c0e159 000000007c619c0b922477346f1f6fa683ce4321321                                      ef8082e5892bfa89a2173682316b6d208c33d520102d0dbc0efd322
2734       4111 3134d648d2fdb2f84ab8efa441fc5       85e5bf2815e0893ce2f67                       1C7JtZUBeSPy7eZQ9vuCcaHRzYjKmnXACJ   7498578eb989dabf4e0
                                                                                                                                     04eb2d53f4c71cec2923740e991e3de53a415f80bff370501e59bf1
                7d4fc154bb29cfa0dd432007a649eba2ba 00000000365489a679ff9062ce98720370884730a7                                        d4eb737fa6b414519fc130b362db77cbaa4b917fa520fde4f245c15
2735       4112 8e76b92c8a89eebb6aadc6a1895206     0900df577e1bd62a6c62a7                     1BLyc7hZQgMijudW7oy2DcaNoqQTfhcVFn     9c0e93e6b5ee45366de2
                                                                                                                                     044eb82da8067df457abc065f7d4117f6fb63ae3620f93da7a94123
                fa353b7f08074e8935230b60b4f28577f66 00000000b3b2cf9c17d1b1ecc6fd6e3d3ee4561f849                                      d1a81e2d5f77fe996a89c354180c9d52f7bf3121686ef01af40f4eeb
2736       4114 6f1e5938ec5d359db130b1acaeee7       ec0edfd12edab5bba9341                       1HdpjTi2XvUPjkhLpWVcP4DCQgqusXHBxL   836d2e7342b3f693620
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 154 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04a99500f6944346cf8a1b8843c2293127dc27601a9c51e95aa38c2
                449015844ec41ce31c4319fc4b25fc97667 00000000d6ce21eb90fbe6d913ca4446a20b68244f                                       3beab03910d3b30a6d090fea31ff98831dfa2fc3bd4814b8d2fc7c22
2737       4116 72e087805801c44d131844015fe97       cb9ad60b6e488b30a3088d                     1MpuYyG86zWf8Z291acATgcdfLbyBmrd77    391aecf7c6e84ac1aec
                                                                                                                                     04db5aea06edf7dd51ad37c63955fb8149eece47ef9fa8697f2750b
                1f34483a948c9d4583b61a71ce888903d7 00000000a244a05a450e401e820bfe30e3cb4d149a                                        a68e70aae2e8095454472f64862322f615b8756e12fbb902846acb
2738       4118 392128dfb1324e7e85f4731f3c29d3     3a468e83aef3790b9fc4ca                     1CmonD2JeDdaUWNaP2eRbt4maXx1q3Py3r     122929daac001168d2bff
                                                                                                                                     04b3e773ee76c067a111eec4b8ad35b700505376621552c04155d8
                2ea2f2f92811ddf960f9c065634c8b222ba 000000008eb5127b83f7c34ab666d529ec8afa9f969                                      f74ebe63524a3eede7dfc3b5861fbefa6a864c8dff07dfb654a66a5c
2739       4119 9e704b7f21b4406ab2630374d060a       2d9baea4bf519084ed796                       1A5DCGTJJs4griQTEFXvBHxzPMdUqrC6eH   d9d37ab653769b35fd56
                                                                                                                                     04c4eda03ddac9e02668c0b6826ac7219a2ebb7a2e6556e139e308
                cc23c92cd604d0ff38c6cba3948b6aff41d1 000000004c3dd11208e16ad40df372a990621c7b64                                      dc08c5a368e797c640cdceeb15b76884b4e9955d226476cabcb19c4
2740       4120 15b1d0b6ed96b1307f168a487e9f         74a126acab4c7f3439b16e                     1KLCwfpdXLAoWW4iDr7pAa4t3YqRtuNj93   f1a1392283f0b4423f2ed
                                                                                                                                     04f9306d086e6494984a74baf3d924ab3962c950ddcf1980fb2bf3a
                43838b62a2170ab93e4a0334cbfb5fe6cf7 0000000049acd57a59922799c70f065f19f565674a2                                      75610ae4462b93314f218495c6e60cd88931f85eb2fb20c7fc0ffa77
2741       4121 4951ae3d7ba1102488a4b1b7c4779       5bb9c2298d47697f28839                       1K5jcgFpYBsgUL4bSavip1RpGuM26TRvs4   be653667c33f5aeec84
                                                                                                                                     0498f1f07d0ec6bcfc16244d2302aff8c4aca426e9eed28c8080cf61
                59f896dbfad2a46d7595910ac0b61a794b 000000008c87cf1558d619a075b4f8698e1b5db914                                        822d700cb5d079eb7adad8e79a3bae4403b08cbd6ccff9629f44295
2742       4123 db8df1b9b16d883bed3ee79c7c58fb     c521e7f036be311f3f2474                     1L5P8fukJgQ53ZHahkTHx5g7fYUszsVWfX     b8895949a60a7bf66ea
                                                                                                                                     041929e9601e19b73a01f8a206c3ef1710dcee1edc071e0091e99c2
                7410d04a9d945f0ba9ff93a74fecc343cf4 0000000051b92bbf9193b501e765c517f224312038                                       44ae0b5a02160e07fddc8962b4b6d24937670693fcb7c6c014ae074
2743       4125 22f814a7219812a64b7d2ac6d8a49       fd79a84fa73ab99b60faec                     17gKzEHYv8imjdMhzXDN52aEbTUjbtBiBW    939832a547553b7ccdc0
                                                                                                                                     04faaf3e5b4bef4e79e602d548e118b43b5f2eeca5e03f09bfc6ea53
                d5e34729e1b47e728afdd2cc4b08bddfd3f 000000005a25b22d31fae1ca8a6020f03be36dfac89                                      7fa5be085980b9a01177a2c6b6a2af053e4c42b7b426df107207f9f
2744       4127 bbb0536eb65b785dad45198d5b415       1ecaabfe43bff3a722d5f                       1QG7BmGnYeMvCA2rMgs98G31brsUkeE8ss   c138de0430aaaecc92a
                                                                                                                                     04e4d3178ae1413ef2f8e0fceb6a95e9ea4f592ab5d0cd9c77590a0
                64fffc81521a7480b661e733f5fe28d7643 00000000e77d7cf7348d3f5b59b4c6c3663c475bb9f                                      5cbf25bdbe6465ab517696feecbaf515df2bb48c54d57270c4f6130b
2745       4128 9b64b56225aa177ba1a4f93815838       3a6ef9e462761748b771e                       14Tknuet8DZDfc58CvqLze3kJUvonR27pi   16bb487aece71a14f92
                                                                                                                                     0427265190f089be72cf75c6c63f432ca7791adf029d8c313a3c0398
                30755372cb399141ef35f4e784f1d0da48 00000000c3911d69c4b808ec8f076a6abcbdaf84e64                                       a778866189e51684a9c6a5020102a8f097338ec2e9d924b5cbe476
2746       4129 9df18fab81db6144f182e5a8cf2a3f     93be2793e7a1f1a626693                       1Cn8tNrqH3L6kUQ4azVeCTTe2CtmmwvAq4    478257c95afdfe5bedf7
                                                                                                                                     04bae2a5cf86dceddd28642f0dcc52c24db15bce1a38cd71a611ee6
                c29b61ca1c7bd2bfe770c56cf14ff5fb56ce 0000000052c1dca64bc91a02e78255cfb35914c440                                      6bf34fd2f2bbadff3e12bc99f240366d356f63ee1233e097b4f4bab3
2747       4130 0e8d60ceb8cbd64ec7725cd65fa1         10aa187048a5ac0974d835                     1MynSAR1esniKef3pJH1sMbx8Fk5MDnKBQ   1fa68f0ed1a2449d13f
                                                                                                                                     0451cf5d804cb64e012a0f216103caa33ad4768f17b85c9f5402629f
                0f3c6837e94f030be90921bedd99ee7230 000000009eca8facdc4a10396808034cd74acb4b25                                        94537a3798c555f6a1cf83c4938bdc8a0cc277bdc7dbb2b93ab831a
2748       4131 07741290a5bd5b593a281d5ccafe06     d5591105458a0cedf571be                     1FDB2oED3dKpvEFLDrTH3hbkdwTVoPi56r     1ce9da7734a3f59122f
                                                                                                                                     0493e47722e21056cfb9f45ee9146a448973ebe67f00083cb5c811a
                10b28638a9b3d00eed7da6410bf5860794 0000000000586980359c4c669ce5247c4d084a0392                                        671bcfe4df049708e5221abfe9dc9c6e60e547c1dc9ace641dc8362
2749       4132 3699de78781f91b96fbe3d8f3326d2     3f48f7f964857d4aba21b7                     1F3VZKzcg2pvQjig6tneBbeoBzojm4XQXY     78672dfa15dc7c92375c
                                                                                                                                     040ddf653e5961d01eb1caafa4a505980c003ba460b236fb0761e7d
                6fec10f3756619140fa614bbfd3d37b275a 0000000084baae7baafe67ce82785de8ef378ead4d                                       9b68bb1367afffcf305ee027936addf64b01559c31f1736c1d648304
2750       4133 d72b402b6eb04301836c5b409ad31       9c9e911d8fba78d56c68b3                     1GTsC1tkp17SzDY6WPr4qbCYPycz6ebQK9    87e9107df0a44786b15
                                                                                                                                     04f5bd7d7a983529f06ec04b6b7333a06f04292ec1cec71656c3620
                e5b7a04d193c72f4c13109eeceb8f7afdbf 00000000e509664c7f625d7e7d67ac8d10a1599719                                       9997889e3b0b9787eebce9065a018a8f64ae11bf97b89b77f02cea0
2751       4135 e4a23f90b71eb65d4189a0772fa76       8753aef1b42d918590cc7a                     14WZJTVCdTvroSXJgoaVPQSj2NnLdXP3bp    7a2d4090a434f0753995
                                                                                                                                     043089e856ff7acbe057a1df18e82625eb11f32b4a15c308d42a3ec
                f6c84f1d11e3d1708402e93e161bdd7697 0000000063ea2e3ce28c3b9e502491af8da703ae41                                        c89f56a10cbf170b413ea18e07f64cab3112ada5d4fbbe8711c8640
2752       4136 414035a584b42f7a7c1af5733e45b9     980c39b6be0ee383239179                     19jcg1rC5v53NWTSGgDK7J396ojT2t8tSG     a8666235b6c1ad03b2c6
                                                                                                                                     04f2e8d3e945611858daa2168f8d3545e123d55ed9e63dbdeb982c
                3f4b69603958819b07ea414cc1a20b1c7f 00000000097559226f21bad95c5376d61ffab63da5                                        56742340a66235267a34b017d8e22b1648ba36c06541c39637d14f
2753       4137 e348fe7fb83c99b428e977e3ab7cad     7945e9d42292100a4dffbe                     19FxBNpmYdh2iWrgDcaE1THFHtgGjLWPHZ     0d5feab61be36868eea559
                                                                                                                                     043a300eae6b2496333347e81abb8eb557c9d905b1d479ea3659e
                3e3ed28178c12ad85619325d826e2ef095 0000000081a53e8972a09bc6724ee2686f6998261a                                        610c4e6a4509435a63dd465e3361b5d60d33e929a635218e09150
2754       4138 426836cdbc6b1a261fbd91241c5210     d51f902f75adf941b442fe                     1LuJMAeLEhf8VVJvmhqZXMwX3ujVucJzbY     a94dfc9322e71ba6c2f4ce41
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 155 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     0488b9fff35f973b69e87c9ea0a0f25b2710f92caaf89780ffbeb5122
                87d92032ff9e401ce49adb7a3060637cce 000000004edc3adfd6d3afe58427334b81c844f54a5                                       56f064c0c2f9e28bd26e820fd3409cfab03b59eb250b76a1102dec6
2755       4140 d2cc2dab59eb66acb11a93c1a2aef4     4e78f034d417c2290233d                       1EWgZkWbNm7HLGG1a1muKJ4NyE8mR8J5ju    a7fc493df32d181ca2
                                                                                                                                     04c050925f89e5dd1b3a70ff393c53fc7a855012d8622cc0861429e
                cfe2b4aa34b249ce198a612748e4dbce6fc 0000000068e5fa5b8234dc167d7e761ce7888c2db5                                       dd21a643e39e1b459300d8b241cc67c811ab23ea006e5fcff01960e
2756       4141 41a135881c1fbec8060a7e3d0abb8       810b32ce4ebdb133159a12                     18apSHpu6FRGanFgBS8ps8Ld55nDEYgFW3    187136745e42530ba341
                                                                                                                                     04d0c6ed1d0a57630d7250199785990c7412e556994a9b7ad2e0f2
                7cba26bf5e57fbd996c11e8db5af6f2c3d9 0000000039dd9ba80ede5c3c4f023d60ca8fde3c300                                      d927dfbc009c55284289c476bc087d16912bd47a68ccaaaa48da5d2
2757       4142 ac42766875c64df005916a0e5fd39       8e10dc8ad5f01e0005f61                       1A6xrxEw9CfrRy1mT4aLnAwc99bF5n7VVD   0ac77314b891a7f9303c7
                                                                                                                                     042fde1590a95dbbfb04f753ed98f67eefe2c90003c2bf506e53fc35
                0874f60fe79d17e93fbc7ea85feeb0778f8 00000000a82fca5d735979f3a709eb5f6f18af05dee                                      6780221ab524c9edb1e414cb9885ad015bb0aa99bdbc627feea8b6
2758       4144 824dbc140c3155f1ec075aaa87306       fbb1f11a58d7a371dcda6                       1KbrNUthRZqwuAEeSaGqYz41gJDdy9e5RN   41be01068146ef7b5681
                                                                                                                                     040c592866b0992d8c4cd47d4b8a2c4a46f432158d3ec202fd1b65f
                1a61f5fa3b7f8f2f764eebc132f3623661a 000000002fd7ff7c739cd4e586da08320445736ceb8                                      f29afe261248f921e8ebb0efd61815a290b9571d6e160d8b715a131
2759       4146 d989cdc4f6a4b688f901089724020       5a4b215cc4778d4aa473b                       1DsAFHkmmfCAF5fG68GQGiDRz9nozb2Eui   969b78902fefc47da621
                                                                                                                                     04bce566d2d41020d6b43c34af8be2fc04265212883ffc9483b0ac6
                12a7f0ebab7f04beba56f345da983924e4 0000000018685c7be119b5f0cc0ba0c0501883280ef                                       001c859dbdfc9cf68e0a3bd41218ad1efce5b24420a1b5f8207e8f08
2760       4147 6b9da48d5c41a5a19c2d75de9cedaa     f81e5e6b1c479f0bca5db                       18jUj17zU9JthXh74DK4ozfManqDG5NzJM    b3515b4aa04c90a0808
                                                                                                                                     0472487612128b594fa29e0a323fe6d2d5790edfe3572c08386816
                41fede4ed56a47b46d81554c1ff5a4147c6 000000004eb12c2afed1b5ac4950557265e39df441f                                      4b15122d6b513ea1b668e414f1df88c826373564d7863f58fa8fe30
2761       4148 6f9facbe9057528991d35063ed76a       0d74cd3a67d334d39368c                       17cUBYyhUWGBwVrjBteJoS3Bo7XP5Ykivg   0798bf04c373cbde9a533
                                                                                                                                     0481935948fc97a873f1d27479c70148452392e7f665fe5cb8e0414
                935db6e0a891a088c3eeb6f008b5bf7f48 00000000875cc9366cc1cf79163277797e43e75240                                        b8992c8fc9bf625b3b206f76833e4902af55cddeda48e71c2577a45
2762       4149 144616ec0c0984f04eeee8eaf9c85c     e75737e01e928de9fe6198                     1s92FQH9yTBGp51tFpD1GV2Nsv85dfkCH      991acbf2b78607773158
                                                                                                                                     04043d5771a0c0d91c1d8bb29e865aa7ad39edea5f6e1b0d0d47fb
                9c85cf765bc210ccb83c137a6b82b98aa26 0000000087bf3306d466c50bd7da99e3c77e11622b                                       04f56a9d66e4248e1182f72ea1f68416c4ba1db8efafb6cd886f9bed
2763       4150 725410bb4c677026d9edfbbe98f55       64b965ba52f939b1cd10ad                     1GZt3VgDfibzKJTcRUTAHQqMrnXNXUosoG    5c39ddf46f592e3c3c65
                                                                                                                                     04c6440d5c8a48612448968c65b03b05c1d5e697ffffea066eb59f20
                a0925fe82317a2d50050927de94f189392 0000000036c8118cae642fadc55b7640a689e14d9ff                                       c5e2666da4e75c1133feeeed25a7ce903f44735f3101f93f15789a5c
2764       4151 5438f2b62e5f81bf64f9f574f166cb     b076d794a3ee8fe3c8b98                       1MgfVmo5NJHvUC8muqoKPtY5DKBYb2stFe    a49eaa04ff20e9fe70
                                                                                                                                     04d7088a6310002b600af48f6d50ff2db8e3809b8570a7712fc4283
                fd2c55ce83691ecc37d620d25ebb0402f52 0000000028e21d8670cd0be03ff2b4de82a7982a27                                       34e8f6d8317d0b8df05913fb769f9037785634f7214ebca4ab19242
2765       4152 d57ac4e5fadfb9edbbf7102b4d419       961fc49e658e5e906b3744                     1AeJQeHcoqFd9k7tHuV4Z5J2cWGgbd8YG3    1003ab32f3dea0d5433b
                                                                                                                                     0482c5de972fd343235ee8d27b569e5af600a853966071eb3aeb42
                7095cb592a8d7349b6856cae7d297bb0ef 000000001a3b51c0442865280c85fd2077d92840a5                                        367b45b8ebef8aaa5744d5e41ac9f3b8b3a70f38e94c4e7a57f61e5
2766       4153 1756783f8d0ebcd842cd24330ffebb     8f6a22c29a8841983174fc                     1fRMQwik5Kmo6MSi1WFqzPNStHTVLvi1p      b555462f862fa6efccad8
                                                                                                                                     04775382647124531ac2232f1105b488075d9d4e00d66490c7e8be
                f66104300bc1d15691a61cf3c207a3f86f4 00000000881a84e0b4b78c221ca646b9ff5c29a5b1                                       bdf9ef5358a20e43f5626d3e697ea9a9df7f64371dfd0cc4aabf6b61
2767       4154 b588ab63b5b0e698f29b53ef64519       a7329fe8d14b004ee03ee1                     19USFRGjFRusPkGL1vsN33nXuPpaHMMEfU    24859e0e3c3ea3ef7c39
                                                                                                                                     042b6ddb1e33d34707d1e714ac09a36e7047f38478019f91958932
                d6428ff3ee46933c5e3e9ce4295812b330 000000006ff93b9f91a0716f376a4eb93d945ca4002                                       a51b19f145e1f37d25f61894a07e5ab8d953db5eb3d5982c2fdebce
2768       4157 bf65cd16df29e7caea11a5aa892660     c498524a7d107296211ff                       1Ew9WZ8n59gt8L4qbZqKazhrpGB2CTFZz5    40294d0e7fb9621cfc1e0
                                                                                                                                     04209e10d26e0ab25e6d95833245821d118110a4dba5f739e412e6
                e25233d12bc24eb72ce2e8df612f30f3461 0000000056098e866a30a6ab016229703b4ba631c                                        2d9fcace3e868450c2c8f5cce5bc3841c883b095f8ea8d27ef90a510
2769       4158 d18292d83a3f681c754fdcf06df2a       3c95389cae1b21aeb789586                   15XDxfC8aU9vAxoPgApL76S1bvKZbsjruw     2d6a7f2fe771b73521cf
                                                                                                                                     04ff58f44264a2e504630eef55e2f56b515f5f54ddb1c6d756413fda
                0c3d1311f43074675c7506e6e40d8115df 00000000885246c633ede610ff5837b77e50bc1514                                        e3516685fb1b1494807af758a84b99487a50f734cbf91a905b2aae4
2770       4159 39502782c455332bd7aae66f0d0d21     3db185d956a89dd20db945                     1GkrCaqrGwjRhB7A2W6ehJeH1yXwGjsQyX     2a82303647abac346db
                                                                                                                                     0463bfbe1292d010953428d82efdc0ea3d93f2b3658dad01da7abc7
                bccf024580643577e326cf9860519e29d2 00000000632eb42f520db5b639ef966aa5df61b2a1                                        b307061355a21a67cd2fa85f8141addbd1e8cf9cc01eb2b25db3fa6
2771       4160 9df2b8ecda720d46c28711ec96d254     96b70134e2f6ea0db234af                     1NxgZALRbx47v796WPGokYAkd5KH1hKhoU     add08ac1184213146249
                                                                                                                                     04b0a616b755d5ad75dcf341b9311f6625e293f20fe2d0067a1c25b
                532dfb45bdd049a25628a4c9d531f177b5 00000000b4299197a0a6eba1ae63363c9d8f890e8a                                        11bc6c291a9b611c8181f77ac9b09709c2cfc465ccfa4cfa97626e62
2772       4162 de60c6dbd0bef494a7c2ee7d0048e2     cf1fba782100078b8fd991                     1BWHMWEajsfY58LVqEC4Bn8bZHRWk72dvx     e0b069ccf20b31a6b70
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 156 of
                                                            913
       A                        B                                       C                                            D                                            E
                                                                                                                                     04f082c983106b8cc60591cfcb6a71e510778c3a9816ebb6edcc25ff
                bc169d9c4109ae1c961a0ec3a4a6ecd8d4 00000000c0b6e39acc4b2f99c84635692a4ca9d8cc8                                       cde4a1fb640752ebeee91c9acc5b3a9f8919e70e7b94b66d4a73d30
2773       4163 93b8666dbe577537ff639c4dea7b67     c885e0a1ad72ada9650d5                       15BMqGmx4JitSNeqsJ961X6S3o91NMLnRm    e98a45d7232cf74a549
                                                                                                                                     044157d8f18324ca6e1ba8feb917cce751633ff6b247c48285d3840f
                d75a2d59f927bd1469a4cddd079dc96a25 000000004c6c56b3f40ce35eae2090b016ed800dc9                                        3ec9cdd6bb5433fc038059aea2eab20309ab3cb2dbebc9953996c3b
2774       4165 2496fea801a28b62efe5a011733361     05f894bff725e19b13957e                     1CnnkGiH1uAuikcp77P98aZsNa7Aut5616     fb85b21436247f110dc
                                                                                                                                     043eb7978a139b52d40de96e10bab5b21b6f23702d56650459ec94
                19908a0425510a0341f83510190bf2645c 000000003a53eaa1c7fd940ab93ab872b52cac982d                                        a7aae63e6f11db41a9e2ee4af1eedd92ec33ce0e72bd37a17e63df2
2775       4167 6b956c98842be492f517305c481032     f29aaefe2d575c14b20291                     1FvfhWB44mF9zxf1jxis5hCchyLE62PHLX     d20aa9afd7cf164ee3088
                                                                                                                                     04e703e3673206672a79d89e178c6a7e0012ecc4eaed8df5cfbc9f2
                2656bc3083d6356418ad179a293ae1a76c 00000000a42f9229a6ec34f62df5eb4590f6c6c9aa5                                       4b61e3253b8b65e5efcf65f7b54baf9048bc6b2b7aaa939bd2432b3
2776       4168 72278b5518ee85d9f5c0efcd9971c3     775e47e26a5b4a49372d7                       1BjUgH2BrkHC1roTpfgDVFe7senQe3NRpv    7c4170f7816ca3972f6d
                                                                                                                                     048ebfd5310c6e1ce2843618f2e742f2781a9345dbdf06f76e21b13
                d8d0e89871474ac7a6f49ba7fa20e328e7 0000000045cff2437f8a47a325cdba49c79b538ffdd                                       45cf30e0e8a27e6c8a804f2a876e7af8365a3f75e92556c4fcd5584f
2777       4170 36658f29ba40eb47946abbcc5ba4fb     73834cb405347f7050b0e                       16z9Zd2c8qGojCwhnruy29TrR1ErCgrmqw    daca1b1b5cc15b6f87d
                                                                                                                                     04add72ab1c25c8b9da66d8dd589494c661b856b22c0ad83be1b25
                23abb9b87bc73dc55784ee989301170f7f 000000000e7dab742811c365d35000f0c9497ca969                                        108f3da6114d5f654fd772d20fd0235f61cf94016e6ba4b3942266cc
2778       4172 221315bb16ff8f095f499db1c7c050     709a09156d02a1bc0cb820                     1Gk6xZtcASY6MDqi6ZkUbnKgMUhTGCYih4     83ad83c4abbba4c837f1
                                                                                                                                     042b0a5ebfdf2f45d22fa4e157f5db83466a601ea5edf5a1e31ef99c
                6ba2ed3e2706e8a6fd45ee73d76782d157 0000000017972154223d92cb2fc7bf535978db4f963                                       de2cb9f933aa49d5d03fee4c0e3f52ccba4c7e6347cb04cedb0157b
2779       4173 7be06d7a98ef7454e511736858043e     c5b373a4a167feec435e5                       1Niu5mVkHKmPQ4rHhkrbUoaTV1hAykzsjA    b5b3693e88111bbce88
                                                                                                                                     048c24e8d041c407fb00262f6280770dd5b65257cebaef9b721db77
                dd62321ab8b8dec85df742ec20cc7c65c1c 00000000370c26dec84bb83ccb816be1bdf6708f1a3                                      b036c65138b5dde439a307b0f7a0cea1b2f9e52481a6e7aa1e961a
2780       4177 aa98435aea7033c232a2c3a25110a       21ade1817f0aceb452d89                       16yCMBwQVi6Br8gTq8xRDz3moa1mD98v6H   be17330ac7da0090cfa56
                                                                                                                                     04987966c343041c9021a88996fd6fa5dc5a7736e63acfe7aaceed6
                3e03c1c980d7227a797cee267397153675 00000000a8df943d013f398fc2fd56a2b3b6407140a                                       9d3ec8fb0464560ef85f0a9b2b086869fcebf445ff9fa91e11d1515d
2781       4178 dfc9f5a43ebb8a46a9037b78c7d71e     8bfc0988d7d590cb6c8b9                       1KDipR4kBZV7XqNddbaCz8yEdEwoWbiZbZ    84b5b27023a05ca86b4
                                                                                                                                     043842b6b6e0c0ce17b95a41d3ccc6db7da62b111e79b7169a6d0a
                f3346a98730eb0bf09391563b0b8091ca0 0000000002d74bbf295f514e83b467ca512a1eaf5e                                        e18ef4a1b204812ec11550c4cff08879fcbe5dd38e0a6f4008f09e81
2782       4179 2a7da6d5bd1af90a6b3eaa19bba826     4bb82380b42b20cb5e2dcd                     1AHZMp3eTGRdyDvYSsaUu48SPFMnEWGnkR     33c983abfa895c83bf9d
                                                                                                                                     04ec87bdecae3cb337bc46738ebea993c6ab32fecc634a9ba4c60a3
                b891f52629d1ce141fb03be51023749f61 00000000d3946935f751969fad0912d3af90ebd4f41                                       ed1304ddf0d1faaffc6d2feace4ff70f0090616d8b39a4569fc03383a
2783       4180 302e35348853367a606687ce949fe6     06f3f8063678ca546ac81                       173oyuwE1892eyMkAKoScyoCgUQPqdndcM    262db4befb0d55a972
                                                                                                                                     044a2ddeb6c51eb59b5b8b09256a9e7b1b802814a8638a8cdfa46d
                706ad4fdd95c8cb606a550a546e27b8a05 0000000069ee3699b42e1f4735e6f8baec9d0c2f4dc                                       3bdb93361c6cae65e35496b1590f877f890ad6e4aaa559aa263cb0
2784       4183 b86e040da55c92f0b0dbd40ba6c8d9     5b8149828b17971106f50                       1BsoWdrU9E8twPHF9qpghRzWTsq6ZTW4Sv    83deb70f507ced0a3c7b81
                                                                                                                                     04904f99ec7c6be7b24cc7aa023cc6f17027287b4bb2c48005901dd
                14596dd7b56c26974ce707815aa0a695f5 0000000089e9aaf7e68733da9e52b4c1846b77b98a                                        058807621b2db4aae4bcb938049933effed485bdf8cd5f74f515045
2785       4187 5965f287b85cdf7546206bd92556b5     cff2d505ec71c5180ec297                     14pPc8E4V5hY1G94S8jcvBkqMwhXHHoUK7     8842f0e1ea0f65ded7e8
                                                                                                                                     04b5cae80b5da1129f7036d46f8aa4f976402e3f26143b12e1a2354
                0940398fdc571b065332719840d37aeb2e 00000000e3398c0308ab1d83b216bc25fe0d4c9106                                        a764c09be6e5db1bae36c286a01e7f326707920c9138acfd8361bb6
2786       4188 c2f9df78449770d26cd3cb969dd4e4     e844cf3a9ee3f8946625c7                     1MJsZmfKJwLne5v29KG1cLCC9jqcwrt2j      9a3f85b6bb785394f90d
                                                                                                                                     04168c7883880e3b5d673d87dbd522944619b123277ea74c8d8a3d
                bbf67c0c9e46d54f0d21967a5bb7d80231 00000000dc9b7219827322a8526001a9334edff469                                        26f7efba82c933753d5cafbe394db2bd3fd820504930f6fde45f2e17
2787       4191 76b64a140a0c7cd921b594f69af228     78e967d7008e9cb22b0445                     1Ab9dJdPZVEyBGXz38FSJCTswyHjJHejwF     0092a5a06c23c6a640dd
                                                                                                                                     045c8da68f41c670c1588b9a0b74f70cadbaeb4d6270624769192c2
                bf9b88b32cb7ee6694ccbf9039c30ff0e5e 00000000c7f927f2138bdc97b3ab45af1805dc9fd53                                      9714f08d53247f699d99e66172d4e5ba1b414730676d75863bb5cb
2788       4192 ef2374810d28872212bf0d5c74974       499488b05b7799fffe58a                       182k3WxmqSpdDv51PxG3zSeMYtT6wVCkcD   a36da17392e51edbe5b5c
                                                                                                                                     04da7243da314c02e09ab5251d9f0a08fd333cb843b2b30084e692
                f680b9a363c6c70c9eb2987116ab495a84 000000007b770a2f50da7e564c0064a295c1ab874a                                        af393ab74ad0483a289a409fa7c7de16ba62cc0c606b9ffddff5ede0
2789       4194 6fa9c1694e1873e90f7f7e528d79f7     2da22ce2f9fc3bd0b87a6d                     18K5YLT9uuitk9TSr7hhV1vYKY6P17JZCa     62c65ee2a5f5cbe87871
                                                                                                                                     04e646ed0b9c37553519325c2abb03df6a837feb08fd6afa9fa367a
                de51b548e418f4aa94bbb6ffc7c42a54121 00000000782745b5c7c4e3e6116cb028719d636be3                                       60b5d76a3ee2f2684b161f91bee83696b4dd6ead83af5f542d33e4d
2790       4196 8f8bc502d0e2debf81989eee87127       5f3c988c82fc7988a5d5a8                     1GELMAcYWuJ8dbUsvM2KqR6Bw5pugkZTwY    a54e61b483be6f8142b3
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 157 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                     04d6ab3200ab8c8c7a884b25d820f3afb7a5b572957e4bbd20c1a4f
                3d2529894533651afa79ed54010672c424 00000000456431810949b7e73d40120a65e6db735                                         8874e9f3727725daeaadc01b23970af8be4aae18f8d243389f5961f
2791       4200 938a158cb2945d2df30882e2ed69b0     3db1c7da8dd141cdddad4b5                   1Aj6hV2SVzBqY7aJXsNKDRXHU2VPr9nXnb      428e1644d6fdc0007fd3
                                                                                                                                     04b3861177c948e65ce81ac14efdad268890096d4a1e42da7f132e
                093b9c4a46cc01f880ac37eb2c2d597c2c7 000000002f099129f89e7f425d3d846c15ac86267f6                                      ab017ffd91a81dbb1f835b33c02d6a2c35e495e72ba5838284692ff
2792       4201 724d5e434a2adabf1ad7f43c93da4       5904deb73999fe22e334b                       14wM6bnSZPB6FBk55pcDW3d8PvVQCm7rv3   7a954cd5a1c0465411691
                                                                                                                                     042c790aff2007fe50a780d35a2cf5ee1f02c80a3860ec2987466c64
                d61bb19ced0985cf8f5e8e047f24942e520 0000000056e935d6f192ce958ca2c40664fd93ff987                                      9471f60a0c8f805bd6385c1999a13bb1958837dfe3b6eed14d953f7
2793       4202 56d3329b9fb41aa8339b2670d4d1a       8a116a40943893578accf                       1AE7CCTHuMedz3YotGrDz8wffPaYTmYYcZ   9ffedcd622659b3adbc
                                                                                                                                     04be433da5a94a2bb4d06d5843d375ae3bb7653289008f83603b50
                cf46beab4bfa9d6d0246ad09e206b03241 00000000bea685c8132a1ae3bb21ede1f59944b62d                                        f7daa0610dc9a5f7893ec6d8a97638c227b06d2ebc469ce0b14b2dd
2794       4203 f56bae233b22ff6345a2d73273d19a     9591ea77388bbca4ef336b                     14XFNzgL6SDqdJr5skrXVRPaY4VgCX1UTP     ac1ea486eeb6076d332bc
                                                                                                                                     0469bb73d654da307714ba265ace0a2aa025fc272d79be9f7e644cc
                765aaafad18f19e787ae3fa7509cd427f1d 00000000933b730139e5079783fa68949eb38acb35                                       289bf88fc61dd6291ac09cd60591a61448622b52605192eaaa5595
2795       4204 a48b85924f906500b4f742044ccaa       a0fc3f10487ba7a1637f92                     18cG7VhApvZun1HfwB2hh7nhUHUM5BQxx7    72975f575364092b5d80e
                                                                                                                                     044b2b3bd184b23b31c6cb968a0cb3609d378a9b783f39105c9b5b
                5480c1de62e94c539a85fea5651faa714f8 000000006bd89db0dc2f8b4914e06a8e83b6dd5a78                                       c352df0a0f9fa8e151e315676ea3aac761a7c2956be68e4b0aa9ec5
2796       4205 9cac2e14188f8b0540af2a7cb1ba9       a81bad5bc0bff7767d0291                     1Mo6HS7QAKoAiztxA3F9YhLuKeD76nm8Xe    77178534668343c48e781
                                                                                                                                     04e45459965ccccade86825ee958d6fedce83983fd24b475ea5efba
                1c47b968bf0ecae3fc614dfe6fe556e9aa9 000000000c50df1dd86b14f5aa5efd186b2ab6e74a                                       f19b97c38a1e3cc31d27a9cfe5ec397cd6fe4f899b6f7eb4b69ecd6a
2797       4207 e0441bac7e88057024cb096684a3a       0c6c522f49c8140aa846b1                     1DhYe52aoXRVhaB6nPbonY9ASqtjCfQiFM    1aec60c9f47e4465341
                                                                                                                                     04ae4a314a0cd3b6782a7b9872552f5e17e7a207040d8f5ab0c188
                a43650666ba7e32524f448556092364517 0000000010f8bb365d832e511aa5ad6155f5187e65                                        6390f8c410e86334d1fcbe5ccf25471a3ce2fcf699f0bc0b8a32473ac
2798       4209 b0d03c858ec62ac565ab7eb0bfab30     092064c8968a06cecf7f45                     1Mq1YiTNwiHMZA1N2ejUWaNribENSwh2Pt     c2255436c0a159dc178
                                                                                                                                     045583cefd723b245b6d836b10e4f8e74f1da6a90c781abb36321fc
                2a76fbb534b1164e19b5d65de305f2caea 00000000fddb775e2627f19408117ed1ca1ef3208b                                        0ce6e133259618fff2046c5c8dd763c539f863ca9a60db3d9f07dc90
2799       4210 0350781e5f5243711fd2ca2a8a0d18     b299a55cd6a4c33e910ab0                     1JLpP8FwC7oDu1t9TSej68zX5RFCKQTaYD     56a2fbe20bbe15c87a0
                                                                                                                                     04585c274a7daa17be5f666b5e27a0486ef5830c3b09252938f203f
                a3e0989da498fa9a31f72f6652a52beb2d 00000000ebce38b15bff351dc41181858bad549561                                        537d5fe0fcffecfab8ab20c80276e9b9a317af0e0f94c553f53330e6f
2800       4212 b456b4bfc67ba2ab7506c7a748dea4     24e309046fcabe2eedf431                     1GnW2hWN41U9Vs1oUWRojBubshQrSWrBro     de409e5b827c7dec5b
                                                                                                                                     0456449f6965aa15fcbd2ff12c7c7a97ecc4cec3c11d9f1d5f734d1fb
                929843169e424cbc714ca10752655140df 00000000e0d4840503e1b8230b0352d0709b65cb4                                         ec1292af468fb79cd1ad66dd1ed16735288b105e6296ddf059fd8b8
2801       4213 10e0584ce1097265b9f06d706e0afb     1afb86ca033214cac319daa                   1CUhX7tXGQUJFsAvv1Aw1iBEGBjfoQXe92      5a454b564b8e028022
                                                                                                                                     042ac3e0220de939a58ef4a756deb4833064d1aa4f5ec500718da6
                be0777ab4a4dab12f600e4446ea1766965 000000005c552871e824c471bff51197bd91a6e7b1                                        df14b4c4883866f4b79ec1417c1dab0bacfa33a5c3665e58216df20
2802       4214 0d7a895e3db08ac7c20f9b9eccb71f     de71f1aa992855be14703e                     13GKtvMC8ma9PZihi2p7py2UwagZouKnzF     5aca22d6ba8e27d5d8a85
                                                                                                                                     04f81b2b62ecfdcb03db8d579fdf476aa1e93a8d38696e303e179e4
                d46d4d9c64a52f55428dabb483cdb43fffe 00000000570349fb422fadf2d2e5388dc0737f2c608                                      0a378504a15f06c1ab50833db43c408eb0fd45c00738e44f54823de
2803       4218 1bd06e4f7202c45d688eaa0b75c43       9bed8924daffb4e09edda                       1CpyaFKjzyjMYKZYDW7sdvLpBdwFDaEt7q   15a4316704b345a911c0
                                                                                                                                     04d6cbb4d2ca9ff5f4993daaaf6a3d04c4270bb41b8ea7ba629b2c2
                1d4167b6d56ab8a1b3bf82a4f296771339 00000000525f8aee1501cbe7da6679cb0468983200                                        cee9258d050148273f7078e3a90c103e117a2db2573111e3ea7813
2804       4219 f65572d6e07a3a3cacdc01d97958f9     aeedb320ba14c287774df3                     16L7dkk7E7qBhHp1wyQ8WkRP4GtzmSJF9d     9ae0585066dceb6ae418f
                                                                                                                                     04843c0965af0c38fa8ce9478d13f3dabf5ba9d21678f6b55310e5d
                3fa38add57f95f9ed62481329629de7955 000000001cea975f48af9093bf2b1bf9a6c30afaf2f3                                      7ad0e7abec1db383c5e580487f8cd52003c8517e824a1a2a19c8ac2
2805       4220 8a7cb562e29d856853514ad09c29d7     a4abe158b2017bfaace9                         13CwPorhLQFxRodJ52znkWd1RaAaG1xNT2   989ac735bd87b75a89cc
                                                                                                                                     04e3ea519e459784612172862496cdc416a01298126f4a8cf1859e
                3bd5f57def7963aafb5be068a478a81cf6d 00000000fdb47917eac4f292e95945e3ecbf708dca2                                      1e9bea4a0e5c918fa19fbbc98ce3d01d51a85dcf115541e157bf5d4
2806       4224 74d92c1d1225a5734445a914ff5bf       095109d9f5ea02834aba3                       12xhKsnLR5DxcVGRdgkLjX6B4fu1e5Jd2S   57b639a6ccc69c03f6a57
                                                                                                                                     04209ad1fc42167356d9ddd1c1782240356603c234db4776fc1a184
                aaaeac364ca74831ed9e585145b65602a0 00000000bc56130cfb709122d342b3cb0afe10f31f7                                       553ab46d2d34280c5f80e6713ae97adf3d5c0664147dac0667555a
2807       4225 af19eb9e57247b750e60e7f9bd14b1     a16501698fab5ecbe398e                       19mzytVHyRxzvJEE9LLuULHyisv44QpB2r    2a9386b5bd1ad4336e652
                                                                                                                                     04ffdd28694cc0e8dc1014e21aae249875efcbd511a2d8f98060c1b
                fee8501ffa5e8b4cca943cd10dbceb4dc73 0000000084e120606e2bc784a003602cfee150b324                                       1b384019a53eabb18aa9b5633a22ca5be915c965f54c8943a1eddb
2808       4226 18cab6a95d408a1132f29ef662170       14ac102db7e9e67c655505                     1NLH8rXCEUeraAcrS7qX8G1SvQ3AA9JVJb    65a53b51874850efeadab
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 158 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04a30258c191edfc48442165783b1040ac1c59e2e0555b7c35bd77
                0ccbba290a67e560189cc686f4c15eadbd 00000000812d36a9b8f6314c6e09ec289e62c29334                                        429522979b48012686a2f4c11be91c35914f0b561eab0f5a159fe5d
2809       4229 2c791af53db36cb62d7a7a89c263ad     860e035eaa18e7369dda25                     14dLhwu3j58428SnYqhoVaqkZvceMhRJmu     5c6f299a1a269665989ba
                                                                                                                                     049c87e6c3524b08b6cfc4d046aba8dfe67065985240e4b09bc2d2e
                f904a99ffd104fdf305841edef5501116ec 00000000291097fcad98cf422b7dc8b04e6d0bdbddf                                      2a8f1a09a35f225b5c556d0dd529f922782523cd15ff6d4dd36e918
2810       4230 1aca4ed9c3795849f1b2808a155fc       fe90c0114c6e09a66e6cb                       1GowYittPyRvBFuLzg88Dv8RFasuESxC3g   3aec22ce3240716a9d8e
                                                                                                                                     04ed17812e718ee8ed47c802d800820af0679e781e423e3ed4790c
                98d08c0e00f1b1b267e1bd6a4cd0bfe2ce 00000000154f3efe2674df0ea0aa37e2ebc269ae6f8                                       eafbcb842363cc00c68c42390cb261d64ae80c72713ad0817fc4f156
2811       4231 5c847271516ac46070dc1a8f94aa39     422dbdd36fa3dcb8041ba                       1GDjtxYkXGhZQQ1yrdkJnuohTZvQtV3qN1    d2ac70a89d6c06814da5
                                                                                                                                     04280e350480de9451986c09c85f9f915fbd22818dbdffa722b65c8
                e88b40ac9367eb11dd918416b668e67f09 0000000093f988f4a44506a7750b4a005eab861f0d                                        7856e472b1b57ca13230050a1d6f646bf13e2fa3de2807d8f6082fa
2812       4233 bf24550eac93de7f2d68a0ca0c6eae     26bb56d60207ec547babc7                     16mNE2rJ513nGQ55Ddtv26dcRMs5vhcnDX     c1b1c076d9557c9c6134
                                                                                                                                     04638bcbc3379e7c3e19cce88162651ea40d9d3b3573b1942fd802
                3bd37348ff6fba8b41600809468375737d 000000007f2470a0d47e9d84fd5610ceb164532e7b                                        bedc0f3d935386f5db0d012698036124fe2c8db8ea660e068c47963
2813       4234 42c1dd9e1421cad837c565375794f9     d1ee76a0ed57e3d9bad8bd                     1FSXSBKP8notFiKgiEZXCGEXMi3WAQJRmi     79a2b07be160e5a66a4a0
                                                                                                                                     04b4f64af74b9d0bae6596dc7f4b066f2ca2f9e433f87941d41e16e6
                907c6d166d55e6670e6add24992dcc6e5b 00000000c453c57ce57144bb34ec1003785f25fe1fb                                       4662daa03c72f082a60645207f980df64af580c0eac3cc77836d12c1
2814       4235 e1af5e2db93df39b555bac8a64e68f     56bc2164cdc0f5580dddd                       1Me1yPdGaqWRCaqvWTXzuC678nvLB9xuPm    1e70814440f94d31e3
                                                                                                                                     0446f20ce8348c054207bffebe6612606ef36bb682647fd5a58de56
                b4357bb947c0d5f187663163f90e96443c 000000000be4bb6331205f2815b835ff014d27ad0c                                        bb10cb8f51a560ba1a3fa0a1e336986ec7b1721a7ff2ef284ea1256
2815       4237 739d769036c11d2f481d0396dba6f6     85ce831baf0f5731158968                     1JjSpE1qpbqDKf979bMYuKfQnafKpFrSVB     a30150b33964735023f8
                                                                                                                                     047f387ad4c403f65ba5924eb19f4359fd6b72c3d38fc21f05b3ef2a
                264481f21a2e60b60314acc737dd23eed4 0000000040edb653ba83e20af57d3aca3591716eea                                        478d4c8cf602bea842f5ee1153535e69e633b752780db7323d4840
2816       4239 a9f2c9cdedcc7802d3e118548bd683     a7a78d18c2be1c0bfc9613                     1Hfj2PHUmhkDB1JVWscrrLGuPxwSHVSXcn     e83f9b4d6c9693225718
                                                                                                                                     04a2a7d93a6c1f6a5f3afd254b8e2777bf44cdc2c0cb59419046c169
                28897ae9934839288d9b75343727d8629 000000000d65885bb4ea77a06373014686b017880                                          b1b1b4eb42f20a3813ee93b339995e352936cfd3f3aa20ddebcca20
2817       4241 6faa71ca7a736e458874625cf20b805   31f32d156578c131f66c2c5                   1BCQQnyrEw9RNi6yspYrcyzxiVMvVsP8VG       8b78d22d5abc9a89be6
                                                                                                                                     04afa3b19211d784b6fc9307f6c599a32663457a5d16897d3f04824
                7d78e536ed449febe2655baf3d4832c495 00000000ecd1f046aef628ace22e4ddac3048d5cb51                                       aeab47c2f1ffa61af92e7fb9e825be77f28cc9025214d3089641ffe0
2818       4244 cc6c665b215a3e5dd8abfcc9d8bb65     bd48c187e6d3a9f96b29c                       12yWUWLPTdXNuo85cRBJ29nS8b9nw4eLxH    d42bc111c43f3c3b3ab
                                                                                                                                     04b3fc01469e7399bb14dda8dc34ce72939275497681bb0b678c4a
                b945acd34064cfb6f86c37b7adc4c8797bd 0000000055bf008876073794c0b5a5da2298cb831d                                       afd545d5268bccf8befb99cd3b4a385fdfb39bd15e55d077fc6f40bd
2819       4245 a2cd10ee4f746d10eb03b41518a20       4e702bfbe7033f88f93279                     17shDpXVK3TGHMsQQt9HtVaLMGaZ9AkHrh    af89d931b672cd0278da
                                                                                                                                     04c6d9aa43694e0ca721bbe9ab7be12797fcbd9e4dea36dd15b0f8
                d7522b444c6913587efce9c37b760e8c2d 0000000007e9e69669e809529e986b281b8cd073df                                        dc4764635c8a1ee6d406380f9f459273ae8aa44e3801674bdcf5848
2820       4246 51bdfd53d784786ca907cd6fb56c0b     3a7da879db6b07061d3ece                     17nD4c2afj85nZ6GnSgLrv9dkW18Nk5ab5     f4c5a1174cc3fc90a1a57
                                                                                                                                     044ed210405a9dc466c5244b0cfdc2c675df67eb123425618d0ae4e
                cdcc70d32aeee0f364771d15338ebca260 000000002d93c9fc83d40de38e3c7c4840955293ef8                                       e0ac33eb3073c29d3e97c21efc9e286f67fdeefc250faa2a81f86da3
2821       4248 77df8ef9eb26075dbcc7b734860282     f76a7092653b8f70778cf                       1KEpcKpt6qotw3UvfcVpfCFrwnn73EeaGp    db659c79e11796a8ff5
                                                                                                                                     042a0756f921b45ccff94de5eb1a1a1b5d2e6c8dd30ce194364db91
                825b0433fbb1da0b24c31bf07afc5e61a58 00000000f59bbb0c2905796a460a6de2fe4cba7096                                       5a440e10022dcbb1c59c7a28810103fc2bf337024ee30251123066a
2822       4249 444b3a76095928c05e6bc0257c201       0ea124946a6d204f214ffa                     19abK3WVp9RKTwEW1PAUR4SzjE8XhgAgRG    001f7376c19afba77b91
                                                                                                                                     04a94b79a83786912f08286887bc7d6f5e747ee4926c413f4b1a5f3
                64e69fa2a2e7502a98ba19303b9a4f28d7 000000001088404d8d8d337c3444d0a783dee5003                                         fd004928a8d3669111037202c22194b8d7df3965a88c2418553a00
2823       4250 5734e510f85810a948f4b24bb69acc     3d859bba0fe33bd0e938d5c                   1Jt8UbQxJGWyemDsCHu52AzTJU6paQXpzU      cd5e725bbae9044b3cbf9
                                                                                                                                     04108f410ce104234a992e4c1565385e2574c6f16a3cfea710284d5
                acf280363f6557a79c590d1aa52d04796b 0000000002c9b26e0d2cca6399913d1b13b0768926                                        9ba835cad2fd59d85fc24a4151de9b7abc70c81f23c7b458ceab40f8
2824       4251 d4c59eff7008c3c55706c3e77bc1d8     f51c53d5e843953f9559cf                     1K2PrJDpYHKBACmfgm6q23UoWexbXYas3f     32f9f2ddc7f76127803
                                                                                                                                     04fc1c2bda3661c0a91c57b3a4fd77c7c6ae74f66b0643bab0d4f35b
                edc4949cc6994af483d3fdcd92752e61a8f 00000000500312d6f27f52c80b730da90daddd15d8                                       94d1f1c80408c622146a89192d20419b66c4ec29f17f58dd4e2f306f
2825       4253 26ba1cc4ceba39f9de4064165caf6       6ff788ca8885b479141d2d                     1FDHKUS1hxFGmXQmET9U7bVTm3vMQZKRyi    0c2d8695eed4fa220b
                                                                                                                                     049306bacbe6f012da00e2589790b5bbb6e838b4623cf229f70b207
                a713d8f213211645cc695fa6327aa669dd 00000000db369e007e500ef26f8c099dd1de32733d                                        94ed723b47fd6a9002b94db8dd177dd0295b1b56b67909fb7ad2bc
2826       4254 1c4bdf77c5fd28f3ed808a8d3467a9     480c4d0ede0ec8d218d747                     1Q9tKYKyCBe26YjTAJwGbYJrosberV5JHU     1ce0cfd4947d4d5b65e51
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 159 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04c079396d93d2d85777c397c2e510d378d9f8ef5d7514fdfa76234
                0152277658276ab997413c003e9a1c9ca5 0000000084dd21c2b382624423b64afcb98e2918ca                                        761ab731c4db45367d5916ba68b28e5dd1d61b542bc7701d38200c
2827       4256 08091d4d289ee9fd5551127a2e26d8     a46d0a912237a028945adc                     1PM7KpcijkGkZF46ge9VbPx6sa4EyCYD1j     79763e3399bc9153442d4
                                                                                                                                     04ebb7aac2be772d22d9948b1934c6b9619a9ee3ed1635134adf43
                1b803136daaa1c27dc3f9fc4b9ba56a683 00000000dfb27b850a46d9ee253211c00e5bc5db9f                                        346b2a33d19e2abb6a2da1d69c4e125e9791756e0f0c3eaaeff0e3f
2828       4257 a587c52bbb49945b16de3602dca81a     e745a18d7ba318cdaa6a81                     1MduyV27sA48Gqwsbo2dhn99u6ZT5JBvWB     90e4e8620fc8d3a2d14a2
                                                                                                                                     04ad26cf162aa0ab8f5d9022171ae0bc11ff815d1981412fe4272ab
                221ecf077a0bf56c54b4f5413f751d8e3e9 000000007d3037617d7804e2376266203f19861de9                                       22cde50d89d63ef7139280e9ed8be143a00f7e1217d8df338e61a1
2829       4258 a9cf8451a16c793adfa1bbb9b39b9       46a3490c3525e1034cddb7                     1Jg63RbfmZWYCMgvYr5iQcbCA1SipyufYM    1824eea50030b155ee00b
                                                                                                                                     04d7d6b69f5a03f24e8c3caef02b42694aefdc841b1fdf2cc65dd208
                3658c6297b242d93407b44b6231eb37a8 000000003156b74fbbd80830bc22f8da3ad08a6114                                         e2847e6a4572bae5ff06f4c908b83b0282ec23ff531eebdbcf874a0a
2830       4259 537a1163b595fea1aabd94d2184633f   a53fb30782995470d1db1b                     15LTphvv4yJzqwSmAcEkgMDoDQ6pLnqMbA      a1fa15d4e19b8ceaf6
                                                                                                                                     0452088e457eaaaab7d685b6b053c7deaf99070c8ef9c2552bcc3dd
                0a159834ee81f4cd8711f4085764228b28 00000000084a11d06f9abc8b7b6a18af538eca7873                                        832d3d8ab4d794469ee7e59afc4d2ca40649daceabb346b0b207c4f
2831       4261 08041389efb10966e4755b87ff46df     4e4af41c9e0e5550eee950                     12mXGXjwBdiVjr6iCvGEQSvjhchSrA9smp     d2f1924174d16a0f6a02
                                                                                                                                     046dfe5038c151b85ef3d271ff614cf1ba14d84d55a789e36dd431d
                f00602d58718ad1ecabff2129111eb5d85 000000000a16b760fa47b19770ad99986deddecb24                                        98710f857420f6ccb8808a481f03004e86dc6461924a0886179fb74
2832       4262 230e0529fbf413870b28c5649fac53     26bdc6e60fac7d5c2bf543                     14g7acoSiS2u26mxpaf9s1Za5QJUhoGRtD     83ed13c7ef35d361bc18
                                                                                                                                     044621bfe0ed531dac74bed4c840d6b40b28fb97f4a42f42747bb44
                952cdef0555b7ec449a7edf89d71b6d7d1 00000000d5772dcfc3f1b1596ee0b5556ea841669e                                        7cf58e0101ec8a7173f37dee989fdbbc3de59b2bc5a83c35a1811df
2833       4263 378f81c3ad16c26556128bc3d98852     3a3505c0d1dfcfe324fe20                     1GZWBEb4VYhQMsnHrggUSaRGaUAAURa5nz     bdce8cddac8cf43128f3
                                                                                                                                     04f255b325b5e17ef656f690e6e23b7a81e330747b4cf6bd5b12c3c
                f516dae1433298b31f3057c10d88a51865 000000004e7d92d09fe41103dc0b49c8392799f00f3                                       758226f46cddc45e2a05004b72bdca9f180e9a40f7a69cb88a98686
2834       4264 c73bcf861cc7ec0b36bd7569a7dea8     dad673c7504b1fcc23c66                       1P6YR2ZLu22xFzLyxqG3pxn7CHGjNcp3cQ    c1565c72b9b9d7170f33
                                                                                                                                     0451ca5f375eac42866b5bd039f4f8626b87d65094a2d07b5eb5b66
                55c5d446d618a47411bc880f88127c7c68 00000000c655da1c0d5340ae1b23728b044d39d2fe                                        79ebe6d31e3b78852cce3fb720e576e774456151c86960528fe762
2835       4265 6fdd5cec2819cffe1a9929581e8b32     bbab2d15e0f6e0ce3d1f8f                     1JBEXSEnxV9q2b5zqbMtUMCHwWdAm712MS     a642db16a64e562789988
                                                                                                                                     0482f70c402320e7dfac5e8a531a41dc29122b66e65ff56761881d6
                3bbe842189cb884546d8d977ddcb5587fff 0000000077e3deb6236674a777b4186169c1b5c5ed                                       7d75e2819d9807f6f9e26555b3e97b62cd341ec56253660aa20a4e
2836       4266 8ee212defa52db2221176e6ee5684       bcd37758280396e0a1b199                     1DKNZVUALNcmraDETzXdXUrhSK9HAfGx2Z    cc41951036fcda7e0c55f
                                                                                                                                     04e23f6c16570559106cbc4cc024919b560a59d15576cac23202f1c
                b37200dee41f48aef1df2194bc8434000d 00000000c99e8d9e1c369bc0d6d838e4a59781698c                                        0eb824af8ee8965ba602ad7b4d1ad9e9510bf8f9e4335f64adb6671
2837       4268 42925130c2c2cdf6cdee0cd80172ee     1fbeaa18b25af4cd192651                     13H5L4UMeJWw14qSAdibyvBV7nBnR2pXHn     edea1784ee95254bf50c
                                                                                                                                     04b345d3d710194e6540d043406dafc8ac979c21703106d0ebf069
                f079fc74f691ed66c095e49bd2e21f551b0 000000001ec8d2cdf22c45ca87e1fdcd2823ad26378                                      5b9d65aa54b9b7c712aee40a2586f1122f577ac61f99f69b4e9b22c
2838       4269 7801e86fae294a77f3463cd67a956       973d070d7ef19fe07f303                       1NLqRu1S5Ss9LnVcysrC12YD8JQkW115zn   a8e66589fc15510369c13
                                                                                                                                     0476243819d41049960cbab2577187d5ec30801a8b83887e650a90
                1e6d90dd5d21430bf03c6febef9793766d 0000000042c0deb0e0bb3fe97be2ca7357b18a8d17                                        95a2ccedbd3259ca5bae72022781400dbf162d7cd695553c7d6656
2839       4271 b795d55254ea9423b2b53f414ce2a5     383f6431f188b8015c6dd3                     17aTnvhFGAJLa8BQKVEeBX5qWPzYSwpeH3     500f3c0a42630245dd5de7
                                                                                                                                     0482719670088b1bc87d64aef55b3bddddcdc05260650f11a26609c
                fa7b1dd3dc8b359ae553bb90326e74b1ee 0000000028e799322637b12a289d73615061ab609                                         a88d61fe0a83fb585dcd8df3cdb0b24db7cc77e5dfb9eed93c32a55
2840       4273 e0081e9f6ae18634ce10f35326c352     a6b77788733a357ae6e58d9                   1NCcnsH9YuQ9aMuesqyxCLRfyfPwEQkBqs      6168fb66097b3ea44a6f
                                                                                                                                     047a036bd25d9a3fea0acf3cf52f49d23c71efa5eb71f223b4f66120
                3f546bf32eb0552349b49e613e414a6af9 00000000dda72c64578c0a74d961a3546ffa6c1dba                                        63ea1bac6a324956d12ad22d911373c7da688d9ced9529e3e15163
2841       4274 717225f0798cb3a99d66c19e839308     67978dfa5e851f9c87c36c                     1HpSr8ppFoNjfzaFmrqqLKgzSBgCZ46sbG     3f5d0427f470ec5c8443
                                                                                                                                     049f0e156ffe166b45b03afb00b329b1dd7e7c0f119d6305d41f59cd
                7be84a650b32cae15d7a9ae0dbf71fd117 00000000f1e3293bd933c93f0926d804a60ee6d58b                                        10b9125e0e4d968d8d57a65feef49de1ffdf9da67659cd5e941575a
2842       4277 8f957a4cfc28a6475bc311f04e2e13     1ef155eb52ae9ba3b49427                     1JD41CE8uAF8SB2BgWmzmwUCiBaPmAyc4f     b2ff8807993c4f7d354
                                                                                                                                     04e8dad90d62e8e9ed30b3265ea00cea82e41a2c23c496acd6218c
                c4fcb836d6c5cb4688e6fc0924438225fe6 00000000651a9908ed98790f1431e5a08e8d2f79cc                                       6940975b7321c487f8949213ab5f7e55133a6821327a936157ec4b
2843       4278 79263b976b8360e72cf063a5de4c4       8acc796bac3be1ef5df558                     1NEp9AtmNB8Tn9XQPFHy8h8WKy649faWki    23732ec536d8a5c980dc90
                                                                                                                                     04dcfcf3daef3313714d9b61caa4657242670a7626c9e06a2cdf27e
                db525095d098e9f13ade181478dfd33881 00000000c21639cf017515976786be5c4b84d1d36cf                                       070c452a60a0c1ee0167a28277232f225fcb105bef16ad8d073a03f
2844       4280 70c67d9eabc95c2075888157dec123     ac50b1d8bb9d23fb89108                       17Pij7xTkpUsDKREUb4SDRYVAVh5zxVBLf    50e5b734ee70ddef7064
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 160 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04fffca3efd66a25b493321265feece4a2f722d6f19e03c394fedfbb5
                2723882f9e914e07263c43c0516d1927a4 00000000f53ea76b32a50f179246402013ad9f89b3                                        2dd88e95b8320c05de59a261b2d17905c1a3e51bfef70ad2f9a3e1d
2845       4281 d02e8ea3662c6c0ead1371b944dac7     d520d182e70bf5745b2e86                     12DnpSrGsTDxDbxYEw6CY6HgQfYUr3ifPM     698a532f3731a0f67c
                                                                                                                                     049a85e773f2781c30d3501f522e9035e3d50bc614284bf0e0a94be
                44a611e5a6d2c3c0437973aaae480a665d 000000007e1973d58cb411a39f2910644aee47c63c                                        c59d09551d9a81ddacd2703b5b93c2d4064a2bd8af3d6a822e2ff10
2846       4284 df2a78cbbb2f38910f9b0cc5db7999     8755a1fb726d961fcfcd6d                     1DcxZochwZ6QMAUgPPiZC1akLfj8UZA9TS     47df5adebe0987979aa9
                                                                                                                                     04cc9d976db0fc36bb322120bc9afda2248bcee1df0d8192bb85c56
                0e923843b3ac1e35368b3d280bcb1c42f1 00000000525496f3bf5045cccf1a2e75f125ca75300                                       238ab699291bd07e1d3c305f15b4e425cfc358acb74aa19fb4139e7
2847       4287 d1a4980f50b6dd3835b4b9aeccb001     448795b36eee643872aa7                       16Ew5G2GuqZdneqw5tGksBNwtx6QGk87Qz    a28eca2c30d7992dcbe4
                                                                                                                                     04942579a0323b9a36e2e68b538bdb8b8f36ff8c91ede589d964d9c
                43a8db6fbce5e942e57f8db4f89195ac178 000000006d5e2deae03b412459e1bd0b5368008b7                                        43b75fcf6e16d0b9cf4300c19df020e755b84faae241e54b15980be
2848       4288 84358d60c5a85d88b50cf24adce6c       11fb67a0bfc81fe2da4bbb5                   1Fc5PMUdNqDEcs33PXXeDcSVo15az2HW4L     d4afd97d2d85908eb6e0
                                                                                                                                     044709579730aa2edbc1c72132ee5e0e5e3241330228a5f53bf2a2
                a62207f369fecef58dd5a8cd9b4e85b03e3 00000000eee94d88c599d3de9572c13c99e3c0a205                                       6812ad741bf509576ae2921c37a663f6bb18b8f8e7c6dc293e3589e
2849       4292 ea5a392bd417d51c1c38a97142af1       88765a51d5c41450a6a769                     13AnKTC95nvLxB8Xn6s9EEuBG8yh6pyP1d    4cc175bc0e26cd5d6f57e
                                                                                                                                     04c688d088edbed8af897db34fd57753ecbef92a6933142d3c06033
                c4c635541ee2361500f56265d58db5602a 0000000075fd168f2c87b3d7e8c184f290807bad627                                       23c2dd01f6ad327d6999db132eae0fda3e2c208d36606b26bb1ac4
2850       4295 3024e4fabb7c04583c6ed73fc401c6     933efe29485f94bbaae5d                       1M76wKyPrD2fzsSW4vLqc9TNE7ser3NeUM    8a2f75bfe5ef5748ec109
                                                                                                                                     0432aec842b597384daec1792923320490e83bacccfddc00be82609
                e327f7fecf25920057f99bad67c653d931b 0000000061c6e5cce6587e39921c2b77e2925c7136                                       05140cb918eea005742899234180e8097123acf26e66989eda5864
2851       4296 70674ab51084406bc1c0451bfa4e7       7bd2efb68b0d7098e685a1                     15Gkhhv2s7xTRM1DHXZ29ab2Rf7wbxmMQ2    1b4e7629775c98e6670f1
                                                                                                                                     04dfadc5a73591a498f55e3993205cde4d4b7920628c547c9c25b04
                486a4c2ddf34dc675f4523371afb0f7bba8 000000008fae380b28898add3a3383a9743caf4122                                       139d3ea01898397645dd72851c90f354b7acddc7a9c7b08b0fa9a4d
2852       4297 186830a9491ad69595966fdc455bd       06508ebe5ab86707317cbb                     1C5u6UB1nvLxYb4gfX8bDok2R6zJAmxDza    25d228a0661ecc987c43
                                                                                                                                     042b4f8f2254a603870b0f976c768dfcedb72ece9ad62099de295c4f
                6b22e22125da7a377f751ac50f3202707a 0000000037902846623149dd4b8117f1e03469b12d                                        80f36c5111f2f058266dd144c1fd3537e3133b484963c89eaff3b17b
2853       4298 0d7f998112b2785d7dc4d9d43183ec     a037ff5ddeac8ca122c38c                     18RRUY5WjwwC1cE6Y3rw8wamEJ7td2Jp6j     399df80583775936ca
                                                                                                                                     040288bce0ba50c84e0dbda9b1d614140c5fe00a108870f5e5d415c
                b482101788abd47c04a106629e8beab83f 000000006442d82b6504a4fc33d1a2a3a2c2f7cecce                                       abec273c2d64d7a3ffa3860d6ead635716f23183a163e725f02da49
2854       4299 bfa888e1639dc0a92117c9517026a8     bb0cb093b1b59b8457002                       1H77VMzohHmxdZiJEJFaMygVzyBvteycgm    e69e34f04c3b369c6e4f
                                                                                                                                     0486af122f9197e86ae65415a2558e3a6eaf8639762099e64f4e712
                06de8d9416b4f9f790ebbcfb9dba12f0011 0000000000b54b5510fbf287ad4c31ced608521b2cc                                      00e36bd69ed763186e90f00c1f5262292bad3b6c8f9bbee7154b5f2
2855       4300 ba96b5539a56b0d151bb3e4831fff       ef6c7ed8ef033060e3eb4                       1DvtderzkW3Cb7GFosX9ro3eGz8vQQ1oUB   bba15120d8b9acc47dd0
                                                                                                                                     042f87dbf5e4cd499a5c36797f13a7b29fb3508fe6217cea84a0438
                26ce20ac0fd65fd4d63ed1c617702fd8607 0000000064362f44f56750a99e4a090c79bd245936                                       e881848eaa48c2437639f9c6db5b0bd20bd0ecbd7cf00fa21b6e858
2856       4304 7bb4a061fe3625e5eda3dc3dcd21c       b39ecf35371afffebdab6a                     12aB3SeMjDM4Bj3io1tRRjYpQKnPeZqiNS    99c0d18b85dbe9ad3b9a
                                                                                                                                     0405fe4f689ff3dbc9e5f8666e9b04eda4d2ab15b36a6fcc4d04064a
                3e480daa64821ab9f5f6daf1e025ad3c02 00000000c32f186c6abfbf9ac7073fad1e3ccadbc098                                      aae64c86b4424f055dcbb59df28f02997fa236c542ab28df5c4fbf42
2857       4306 7e4ee050ae3a0d706496d773b8f54b     847b3b7c20e9ee26b34f                         1PEwPTA9eCRttGyeXCNAxkhaYJ4N7KBp1D   96d3b9d376617adc8e
                                                                                                                                     04ecb8b7f94b3ca30e6ed00f88157794be034caa6d730b973c421e6
                66f893a549df8a908eb44e6dfe45fe54fce 000000005843339bef1e882b576a391026a3836e87                                       47c3f271c66aa6adce4caadbcaa96835e8c4e97dde5dc24b93eb9f8
2858       4307 01da1aaeff5dc5463235f7208ab04       ddda4bcaa8568d633e16dd                     1DEfXD8JyTZHoKD7Fr2togvGVZakMJ9dTf    a03210c68918f40fd52b
                                                                                                                                     04abaad0f833f2ddd1b459eb8b40d3dbcdc4210c74bcf0c0b1db4ae
                38862a4e3904d7ec4c6f054597df8dcf2d2 00000000eeaa7e2c5d098af7162ff783da9c9a30738                                      8f876d151c9260981d1ab1b72de7dc64c7da43a446575e1b197690
2859       4308 43374d129714d49634aabc2260601       411adfb8921664810d635                       14WE1UpwPYkV9C2dFMCQ9sewnsCpWB69vd   0d7f4603260ca058b801f
                                                                                                                                     0479fe12886895eae552a4b53e1c49e3b0b3f2baf785fff0ea0e990
                9118a142970444e11adce0b8466ddd014 00000000351170bf9b6bc61fa4c7512b17fa5f2796ff                                       d44e1fa0810b03998221cc9f255677b4fc5e5c2abcb01758a1f7ba6
2860       4309 95f7f1c6718a6c6c83eccdfe7e5a67e   af63b9512ad8fa20c07c                         12VMei5iLPTUNMHPWZLHandtr5nWWVNYZz    b4ced0d3755111103242
                                                                                                                                     043f7963084665db8212e56872ea8fbc3d319ad6e7a3cbdd111d26
                415fc75d45e672406d8ac2f865149623ea 000000004201ff1f9c46ff10642eb40bc664653b36e                                       9b9d2a1f529b18837ef299f676d349b06ff2c13a0c3ed71bed84b20
2861       4310 27b6d27fafd8deb14025812b469f9f     9d6091a6cf5b03fb8bd0d                       1PDDtJK3TQpsNCA14hsfMpoShtDm463deH    3b9d52b78e5cd4a3543d3
                                                                                                                                     04f862da7987b74a798a7f01853cca9c36b5bbadfd198f0a3784c98
                af5c184c62093dd5046fd41528909cce922 00000000c4df9bb8a91975c195d5d407def56a0d24                                       b9f8bfb820598660e734b3d683935d3e0e00714ea163b0be90e421
2862       4311 ebd7c0328b1aa49c4e7f92533156e       855bed48aaa26e221120f6                     1M97Lwpg8efXLfjy6ncvp6dAmxc7P9zhDm    76cbcb1ac52946cc9d0dd
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 161 of
                                                            913
       A                        B                                       C                                            D                                            E
                                                                                                                                     0497f948535708cd8c73a003515ea92b2baf6aa582ff7b5bbc568cb
                855b2c4dc3d599f746b1aab210d58dc728 00000000a9da635727dce622d78361b153ce3334e6                                        8942964ecd756d81572c7245d09632802b16bbd787d18defef06dc
2863       4312 19e4b995ff9b18389b94d9fc3e73d2     a60d4377fad529abfc7863                     1BUkr8ihfUUpgNWM3pXS2PRiqsKqRzR4VH     28713262204d2e2606411
                                                                                                                                     0483d6fa312ec8f927b8dad8d4f8efee919353dddeb907a5489d2d9
                0561d5e93c41777be5f0f3235834761e25 0000000011ce224e34caf69d1bc72cba58033e98d3                                        5e5f5a8afbae78ed71679bfd1603fa9e89a4f6618ddab27bc35c10e
2864       4313 018e128d9bb3f9a8b4fff08edaa553     3676506f8450815c35c1ae                     15sx1XbgyjCUbJ7RGVCDM6UTTNGzANNaFo     2fe57dc371ebe7f68aa3
                                                                                                                                     04a0da68aeafcb19f6c19f1509b1dc506af9109dc9933df69cc4233b
                d906183d6d2af28b0cc278bc950cfc0dc52 000000003cddfefc244a280ad0093d48c991fed0f0b                                      906ce35566b1bae4c1c8bc412b24e6ac1450c257beb3b6d8242003
2865       4314 56c1eea8743577b3d16886c9b4b01       3ea717c684351dfa0e059                       1HsTrFMe2J7VrX9YcTim8KvsBAfTmRCjZm   d596ba9e77e2a216b72a
                                                                                                                                     04c37d7fb449bc8fac5553e8132bf8e57af8800c2641e1c954077f4c
                a52e4288529e2c6fd889ddd155225f4c06 0000000028cc6310021666c7a9a9f72f58747e448d                                        a7817fbc0e63c74d780b29c377dd03e774cce526ba8e6be799c3960
2866       4316 da1da47498a859ab1a256f4032d46d     a49aafe3828d002e2021d8                     1KUYdLFHxWpRLvUJxm5qE8rbnfJMmvYCNX     465f789eb6ee8c0c3ff
                                                                                                                                     04728095dd46b590c11ca615acaa460fc7cf121b3d07d401015aa59
                c9836f8c50d4cb831817caef761da25cbe0 00000000740083b59118d1fce839ac4a452bc62a0f                                       acedb0413e8ae84e205c7117f9f5b01ac551b8cf1811f02e5f108dba
2867       4318 efc0f0d8ff7435d48ddc8926cfd83       747aa6d364a2ff43e56271                     1KQ4B4tpomnfuWgL9LcbWKPn2ciXqTKWed    78c41dc7f8a01b7f597
                                                                                                                                     04b05f2abc48a80eab4fb003041880b8cb00418d2298438e43561b
                1bcb67580135f7ebda25222589e6404e60 0000000078beb1130019f36f66a76b25fa3bda43c5                                        197bc386bb35379d48a5dd40df67a5160d70ff633c495abdf843df0
2868       4320 7a2bf4bb1f5323ba83bd25f3642eb7     1eb107bc96cf30fabcadd2                     16i3BxvfhpTzDv9wSMWJY8qHum7p4Cjd9K     7b96674947c5169d5a320
                                                                                                                                     0439b96d0d1d7f50644bcac5ba7514b638f1c89fee1cf02896c78e1
                e5a731d3162796735b78aafc9792bf7274 000000003477db5087dded86651685882ec943374                                         0f5aa123ab7860e4b8903206b1f242ae9a0bac8cb3d4ca97fd21ad1
2869       4321 6608acde29006b114f6dcca1edcd3d     684ddc475b4cb9fb9d75e9a                   1FpnQBTAQBC7sD1DWmi13qEwCGbXuoD4NZ      a0cf8bc28307ad3bf4e1
                                                                                                                                     04ce797ffe9143ea259d997c6c8f1e6b7adc87dfd75665624373773
                8e8359623a46c76ab9ea70ddc0a0997a36 000000005223d36253e5d60c73d7aa3a3581aca082                                        7c71432ec3105b32be34d264cc37397a0cce555efc2b2f1d33b5238
2870       4322 fb3148af1af21a1244b7722b7a626d     216044f1b7f58572900db5                     12KPt6vw6kcCQGwNQJHz86LA6akdp6BE5T     6b0328059703f5d9000f
                                                                                                                                     044e07937deab7c96a4ac1a756e4e7b334ae3fd58e30a0b1735d5c
                56858a870a5cc7b7a574b19154adf97b76 00000000191745f19a7ca2fb515a2b1f7594e89bd8                                        efe930529b12e0977825854ebbd27570b8823523179f050c4b43e9
2871       4323 7b6942404360de0c8b6ccbf3f12125     43c9118c831e3541eb266b                     1BWpAmBG5aUrkadgsWez47uEb75PWCdupz     8c46980763a0a3ff8410fa
                                                                                                                                     04c2877401f48e38d2092334882630d63bb78ab23f385fc17ea2724
                0f18913ef68a229ff49399b571071101d7d 0000000095f2f99630d27f46bccbc35344196da5651                                      1dd8c9e047b7b3fd0bf9a5285de4ecc862c7b5e45e370101247f612
2872       4326 e21e2a5a7a7dffd3ecfb54556e655       7d512db1095358c851362                       1CXWL8Ubsu8p16cL8LSVTZ3MuW1KCtonpX   259e41f587ae718488aa
                                                                                                                                     04220862fa8fd34b9f86eaf23b2d124d4a34e6649bfcdbbaf5e88da
                9a0f890b413394240137ec117e660b6238 00000000a5172c1cbc1879e59d35daffe696d547fbd                                       b5111d8acd4d74f102d1629366a44a787cee05dbbd842777dc4731
2873       4327 e28cde25b2d75b327e06031614d3c9     37345c13ef5407887d3be                       1K8enjUPQfdUdHE429rSoeoeAX17wyspn6    d0f93d9902cff089204a1
                                                                                                                                     04a413c97670ff958332b438b9fc59a7b7f3a8848231f501244b92c
                9b3178b1ee0a5937f1cb631084701607e0 0000000080244524dc111e7417cd17d35135479a91                                        d377f8d6540a7fc8faf295f78f16c02266bd76256776e49c8e9b9f40
2874       4331 9cd68a58cf2241c892fe664cf527e6     f5af938175f8a7d5a31234                     1EWErcvWWEdDQoUEwBaeYybvUqY2d9dnUm     7553c00a4589b9758f4
                                                                                                                                     0489e0b655cc07d3f76390fba3586a2fd50e9b80bd74c0ed22d90ae
                cdb0f46b36e53433fe93a454bae5192522 00000000bf963f2dbacf7724bbed1bdcc8a0dab2380                                       d3d11cbd344e82576ed024265800e45627e03a4124aada6c685994
2875       4333 8bcf0ea4c4a6b4c352c6dadd0bb6c9     12b2c58437e7fa6ec0a5a                       1LqyGXYR8yypvAp1VSffqdGGwsyQUqUVc6    cbf9cba1ab55eaa733041
                                                                                                                                     042443ad121206f58c2a3c2a8938f19ad792041c3b817114541174
                19758d27595d7f1b9ab066528ddd39473a 000000001ac3b452b95d0da24f73bb9cb2451f32b5                                        85e71ff61719d7aee4419fff9e867ea87a5ce17d6e9f89230f61e267
2876       4335 785f75e32aacf0431fd6c5647d64b7     dd0bf4107c52e190126246                     13Lh24XjZzXPx8kbyNNShRTQech256wXGt     6d6e8a6ea117b91565b7
                                                                                                                                     0445ae03cbf93531b4a1cd7f9ef2249be305deced7a70956044d323
                958fd5b0fe60181fe8a1ced66af8c568b04 0000000029d61178f864bbad5cb83a5fe9b004f7e2                                       5ad787e44bd2fb71855e222fe76de46d31b094971f45f0883c3c0de
2877       4336 d9d81a8a46b22894746d54a59c795       d73bfb923a30e6b7739d04                     1KxcQ3KHT2Tq8UjzReRDyoiyfSHUmYdmtJ    f7e96f96fda899c20dfd
                                                                                                                                     04ca461edc87983ecf2d79255682fc98fd212a8971eefe6a2733dfb7
                d7f1d1a0947c729a659cad804303d5ed7c 00000000f2a7a14a4e969c118db43111a594e526fd                                        bab34bcf7cb6c1ad48415d0c12680e676b711c0f3b3339ac6ae424e
2878       4342 ed8a82d4d8822a95d4bdaa0222b79c     aac7b7fbbc2de268d0daee                     16xpPyaxYskt3TEPQf1JXFYCVzdb9sMLV5     6d2cf9745f331d0e18c
                                                                                                                                     04c9ce0ffc94493e85c54ca2972ec79102eb4aec62d14f07f0778cf0
                77caea217a6ca5329bc112c8759dc4d485 000000000ed039a379b37c9ef322845925eeb290ed                                        ceae426fdccf2c8efb216b723fac3fc08bb1a8c7cf3745736fc141a71
2879       4343 8f0c3e6e996477db7c2dd6758bdd48     65d1776bfac008e406aca3                     14Z4BzrLUBvbeq5NETGVkAtb9A6Scc4CdA     54fcf56426fac3e33
                                                                                                                                     0460404f9dd782d10429e1b2ff79266634f9fcf833ff7b2eae8718f5
                e9d40c51f2aba39a13d85fe3e2638fbb82 00000000671a2d3f5a7f097e90cde88fcd874bcc99f                                       b95930cb4dc9443fa1330fc5c96eab40fd82669f04299dc8132cfb69
2880       4344 35153b77f986a8c849336bde35d819     34b216e1c9e543823603d                       1KLVoqLcieY5hrXTfYWUAJi5XCC9Q9JBdU    462e9b839f94930016
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 162 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                     04cb07910a2bce4941ccccef8e73b43ba3e8535d409cd883644096d
                b081e1f082bfa14d964e03de048359e153 000000008838046c8f7fe89f7cbd1b440fbbf9da18b                                       d79cab3ab44ed5eab2ff8ca8184ff7da9a2c3959f1ed8ea3e88baff5
2881       4346 cb0b5fb14ada646c8b776d8d4fb793     a0cb5e89b6ac33b57816c                       1JihYUs9kKPB9psMJJ8rfPWnqj7ASYQwSP    19c2679431a89724795
                                                                                                                                     04900870b8d754844dc15cefe9a2f24902d0b7f451c3ce5d19c0431
                e92cbfcb43d35876ee779c048b530d0c90 0000000004d361a7193cb5044ebfcb1115ec868ea3                                        b6ba0f8b219d24417e8eb521e4764ef883e4706675f7b5b8ace75a
2882       4348 a6baf2a883a15cf10e26a428974e2e     68a758cc8e8c8f6685e6da                     1Fz1rNNwrwC94yphsRXCDp3Cy6PGyF3d4K     67a9fb7dbebb2569f51fa
                                                                                                                                     045f879d8df6e0bbda4f60e963a6821d64d62fcd63434905a43724f
                682c7b1040d455c597075643adba52ef4c 00000000c4d74a7b3b077c5d037cd1631899091981                                        e3f6af1ec6806da985db2942bdb6c264f112aa426ef732c3d4ce154
2883       4349 6f0693715d1b0a861ce8de9e25c928     d7d61ccc45e6c272a9e735                     19PysJo55ScrLCBAM9eMrgatxoQjXxkkpm     1a63e10195786342bc8c
                                                                                                                                     04e1759230b8095a4dfc57fb583c4d0b66ccdf3ab045703aab48cd4
                0609eefaf2253560fa0cfbe4643978ccd62 000000002c5e4efd28bde3d14946640f05f98e7e5d                                       7f7f7831ce91dada678dc7f5b66d4ea880d5e7ed6eac37e8f422c5b
2884       4351 6df8b5a3455d7e4ec1df5555045f5       7e804ab737bf3012513694                     12NG4sDDeCwd1ga1YHfcgoqFjjYug9kEvy    56127e29e51f32385873
                                                                                                                                     04f754f432f3d4f3f6040f57e9dfc67e1216a78773a97c162a80eb3e
                66123b633b0add03df907fef8a547b9946 00000000ef969c1ce11305651ec8a5ebb6e85982f2                                        9dbf2d7ff9d98d41e589196fd9a0f2986581b7d2cc3b1442e86ff6f2
2885       4352 dc512a335ca764bc080f8f36c94879     affa1d854cadb57709ae3a                     1NnaHe1upuRiE2EFKyXreAk7zeZKyQu9MT     9abc2238ca30b23063
                                                                                                                                     04bb77c6fdf5fd0ad100964272b0eea4c15e1dee562159f1b5fb4ed
                1107c5d937409935537758ebec1f852dbc 00000000dec7c8ed9640ccfb3679553bdd2f95946e4                                       e2b5107732e04cb832ffc00f51fa9e6323f60ea2690c45824dbcb4e4
2886       4353 454ae19eeb3d63e45258bd0fe8083b     59cc262022189b7431136                       1BXHiLUcp7EVsVtSQMwHxaVXx8s192QFRY    9571130d135a40855ba
                                                                                                                                     043166cf2b99fb7e51018015611ebdfcf0c6f84dade0eb28758068d
                a25376721a7bbf1e70a2ac5b06657b22ae 00000000cd1f08cb3f60082bfa90c63ffa3b90218b3                                       29568706838eee76799f3cb85823ed5bcb583502c2bbae3f48425d
2887       4354 ccf38c24bee7abd68b825a3355e8fa     b9d7719279283a68fd84e                       1JJX6bgXiFsUPMen4sLScdQ6969LqLGrg6    bf070740d6ec9ebd5842d
                                                                                                                                     04fecb76a356a6bbd08eb060f31ea9838176a15d9f7a6bca6b546dd
                5386a3cb87aaaac2b5ed9cebaeb6dab142 0000000001fdf3e0b8fc9f6dabca935225c4bf667f7e                                      9d1cde86caf99d15f1ad88d7685c4e05a85ef6bf76c430a1686e3f53
2888       4356 2c3e2b38d82c083f134e44597ac366     ab8ca17199e693e4bd92                         14XXJRpRtWupCBfBepxgAVJ9XKf2Gx4RaW   d40aa6746e96a295373
                                                                                                                                     04ddd29fa85a953d06fe55c251da2b54952584399afc0878978d191
                bded9f565684a93cbb4fa4afc32216cb658 0000000096fe9fd3737ac2f816ff211998d4215add4                                      7e286c6d06412bdc211bf610f18f281a4db7563a97237625754e3f9
2889       4357 caaf9ea8ef3e51f0da17b717d6c52       11cbe3fe7b29f4883aab5                       1HX5mJZqRmGwiHZf8ZHy5NgeDGpv2U9LFd   9960d82106b0a49ed04e
                                                                                                                                     04c13eeff83bfe1d796626f57eecce51f3656a621994fb090e8532db
                45881b64cd844100ea114343c8338f1728 000000004f872607ad0115dc95ed43e1530131e8c0                                        3976b1f8d8ad15786ba58a7b3b4324147722f3058b3b0ecefa934a
2890       4360 7a42ccaf880655e8212e00474483e8     f58971ba882593e3005863                     1HS3eygkuGefhBfHKzAG9g2Tb6vffc1kKo     498e2cbd67de18816f25
                                                                                                                                     042bb2493323ca1b3c43aa312b5f4492313ce11adcd007639c0fb2e
                d40454c6b5e614a60fc0e0ef593b9cb606 00000000bbaff67d3365991da62579401419060002                                        6943f27c066168c29a292bf6713f1c85348202c571fa7f3f91503ac7
2891       4361 083d8e64d8cba192cde220e8d6037c     bf2c059431fbedd3939217                     1E2UgP85h1Lj5S5hTCJRs7ryduWWL3FyuD     d23e27684ac5e23ecb9
                                                                                                                                     047cea5d60899cd6de416058bcd5f705da6f49772e4571beca71f05
                2193136c9b4e85249c5c5f506c2a4d2719 00000000d84564d3ae642b0318b5488a780f0dd8e9                                        b7825374c2b1eb5fca98be494e26b62013299ccf6a96a548f851f08
2892       4363 070800050b7cad3a665a0e9bc0ba29     92ffdbe9ea76af78b934fc                     1N4vMtQqBNtzPbksXpwFnCr8KhxYfug4jy     5fa41abfc58c947de349
                                                                                                                                     04c9cf8593c089469794f6e23b26195860e2296514ce90e06a31f37
                17f12cb2dcb82bf72eca7af29a634a29926 00000000c74999e10d4a99b45fb840017a5829bd8d                                       4fe595aaa437b8ff8f6a3aa46370d2a036edd47ce802514bfa7d936
2893       4366 480ee622835d8534725096f49eb11       c3ca72ba382e3c660ad971                     1F47gZhzGnDEW8eDAByu3CcKzZPGdPUtkg    e580e817d98e666c5a99
                                                                                                                                     04b1fe237a9fb3d466468b52248b69f5c6a26b1dfbd4f3bc3db8e5bf
                661e8e69a5d81011a5e4d7268e68bdd2c 0000000020322edfa2aedb4efbd2d5836cb7b92ff85                                        f45ee96551e8a1ee89df008ac74cfce57f11005a325d051dc256274
2894       4367 dfc279b90df196d8fb387bb39afb65c   4a0baa4dfd11e50a7f92a                       14wPrPdXkVsLh4Rzw4oNpuissFdsA9MQza     62d263404dabd750135
                                                                                                                                     0467ec3b148c1418e8ac067c95192c794e76381978eeb3798fa2f70
                af9e8ee5c96e963f1a29599ad9a8d996bf 000000001d82b15d56e5709d4a816cb433e129b73                                         fbe02214fa2650f9887be53b308d603253ae17250e6c4a199a5ba8
2895       4368 4902c334c39e7ac06779f80dda4b8e     7f5d20651e6fbffabc2bdc5                   1F7fokSbBGG2XA66HpWbhXKrKCfDB13BAz      43e912d6da065e150b7e7
                                                                                                                                     0414abd6eac280c89d177793fd3f8180a96e886171d8edac03e155
                cf4f3aa771b0e723743f228895f8fd09827 000000000be226a8f24b8010362673a162a86c5ba0                                       7a7ac39697b07e0f9b47223453de0cfb0b765cad3bc5897a2610540
2896       4370 5b6a38e00a905fa68e6bd4803b004       4fdfd5c8de06e900fd80e9                     16bJX37KUkJbHYKVzfRHRRVSPLgsnMBc6M    0cc944b94c711240e2cf8
                                                                                                                                     047082bb9b85c28541ceb94a42ab007bcbb5d1a45dbedf6dd2cc99
                88065a8f3bdb700f4442c94dcc5fb9967c3 00000000bdc344ec1f9da4879c6e395e4f42b436e8                                       2cb8550cc57bf91ea3bd9ceadd79cc482179d373d74289b4dbd1b2a
2897       4371 0ad08fb24dd3be7edddad74124001       5de7a3d1bc40966ea1331b                     1BDi8jjmLkKvPJFnSdyx2NYBg7iCKCtX5h    9e67d021aac463e6aac70
                                                                                                                                     04933143e5ae2ebe25d700f8df644cc2831988f7407f9da606f97a0
                593a76f0a9dc6c7d1e646f3ea447a651ae 00000000341ea330b89347401d82a04afaeb8e7d74                                        1212caaa3a128efea6bb232e8d9540d979043fe3a14fe802e25ffc8
2898       4372 3b1c9fc0b234300963bcb72ef52ed2     48e895730f443d093414b4                     1Byivv6944fiUT1cur2zHmxus9o8BgQyzk     b46b664a6c2db3067723
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 163 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     042dd3ac95f275b669f611736bf821579ed8070774f94bf0130f840c
                92906ba56c0433b2172362112a57371fbd 0000000001f331edb2c0da92e8a2da20c696429dba                                        eecaa2e926458182192cd6d398f24acd74c8801e5cd016871a6899
2899       4373 4f8beefaf6aca6391e0ad52b25b724     378121c40f7cbc97ddefeb                     1Q3AEXFZ3DsAT5rV9UNDSTh4cWEo3WXjWV     4e4a1a0c101eb4652502
                                                                                                                                     041e280f9d6091902429bc0277f9650440cb1cffc942ce789f96d0bd
                ec77e7200544bcc5b0d7239bbdc12e31f0 000000009eb06fb957af802d416a8becaa9d78719b                                        b53fa94ffec2a169af25e2a352e750fabbfeb2ba6180399db351098
2900       4374 064b4397cbb06eedeab07207c8ade4     cf9f9549f3861c44b6d3d4                     1YNdJLUZsDE4m2vUNrwjbsbfNyFVqwnJR      db5026b73921ff47945
                                                                                                                                     04d33eb55720f2a5e08c337e9010b84bd3cf212b7e817766be5b55
                1144378ff97376768fa77391ff8602a5305 00000000530b93f377e48afa7e6ac6653571874c27                                       960f838c9fef85baf6b4dc847dd67d8f37a290525361085568686dc
2901       4375 d83b8195262d80bc15fcc9a480f3b       d8a29e8b88aca8636852cc                     18JE6cUyTTTSR9jnUHHCYkpfd4wAsLxGEP    28edc7eac76c2c7f3ed66
                                                                                                                                     045fd7c7f0f9a7e5f181db500cd0a4aa0441dfe1312c98fbe20280ad
                79327d64fb0d83138976a70d09eff87b55 000000001ccdd97cc0cc5004543aa434f3cd741eda0                                       fc6d4cb6d4e2e5e9bb7e50d9fddd249fc59ec5c20dcfe988baff590e
2902       4376 5d8564746e1833646123d17a6f4587     f17dac3d5ccfb24f1aabb                       1BUdEZxWN2iHFaczS8hmbRjZEQPPat86kK    8a69efce8ed776595b
                                                                                                                                     04c70f751cd49a0b5801d92aa9fe2422c0fdf6e6f315a3cbb7d6158a
                af81d03adb10d07b9af80019347a42a807 00000000b46af2a29d5c21c15f7e0e9107839b6295                                        06b6192d0f437d75d295a3bec1debb9137176b2f5bdb6eb305c1f71
2903       4377 e167c48a6e8bd787f30627bf5d411c     4bbf4c18e1b70b6c38bf80                     17NLeQ92qu47XtwPiFcbfgFPebti3uryhy     0416c72c973d6f5ab73
                                                                                                                                     04f094dad1a5afb73d78f103e4dd4e736cfdb3cc1273fdefb65809b1
                aa6cd532cb032dfa84fbbaf071dc2834da0 00000000b38d24dcf8a81355b591e8e2a47e75083e                                       6699b642091b7c8ad9c5b0c38c8b860a85653a458922a79e466727
2904       4379 d330772453593dd1c96a5cc6a94c1       d267db8bcae49eb0982b53                     17KxDY87ghWBPTeSH8PuW5dn3gpzthCwyV    64b358f7268f79f828d5
                                                                                                                                     0405e5059c0468153c8350e9cb1071babebf23cbfe82b55b959598d
                a26772872fb38215c1290d4c2ec8f21c230 00000000c2cc1a3ad6f1078ebfcf69167c034381f99                                      78af38f1a4a882bed88781796d774f2e2e724259a012562671b6f4d
2905       4383 b7b36f661254d1c45e323083af01c       906cce1da9ce4aa4cf3c0                       1FE8ieThop7AoQsm7MNnTkDwoCSChbuWMp   b5b114aa06f41758ba61
                                                                                                                                     04aac804a36be19c8d0139b01e6097a4bbc137c26547992f145fbc7
                e07201a626d9b8b4f9b61c2836854ecf2c 00000000d612df399732d3aeee466291a8044e4899                                        0f97d77e213ee390e1af81aa62f0a1b36992bd51ab0fb4e587ae890
2906       4386 d985ea893dd381d9d0f84657f956ba     51df4eee845e6515b58800                     1HEL9GZdQnRVy2dwHG2MZjhed7oc8J3eoC     0a5abdd100431814f1a8
                                                                                                                                     04bdc406b57c2e33ac1f6331eafb026924f6ddff7a2d7738a541a97
                eae5791875f62c29f58fbf9331f35e67122 000000009c9790334bfc19c8c03910a87b7e659a96f                                      12a78a0d79792f7192a2e4fd12783689f3bcae205204f4d7b91039c
2907       4387 29a59c9697555b3c00400dc412fc9       a1123aff78e830e7dcd2e                       1PTNpWQPppSu76tC2ozzb3jxBrjUwVECG    b61ee5b45e7fc646898d
                                                                                                                                     046a87c73d6aaf6a0c04e8bbe0c70e5271bcaadf69d9e449deaf6ac
                2b4d32e7f8b8f8b86b1d59a7cb5f988d7dc 000000007194d44d9977b7eb4f52c931cd2e2b2186                                       01d52b3404e3fad4fd8a6e755a01bddf4de16763669cf80feada38c
2908       4388 8f03526221b0d6226a1188486d05b       f3c039cc733a34cd76fd73                     1GoXeDfeAy6azFmfCgX4kJs1aSSiJbWkGm    eeea96ff440cfa1ea5e7
                                                                                                                                     04c9cc392f115cdbf32640b14d4e27c9999fd30035c219cbc5c340e8
                862b3e673fd16a61972aced088806c97fe 00000000f08170055b8c405f53cc611bd153d06277                                        7cd61444169fc5812cdaec7c2e2949d949253bec027aea4a9c28bc9
2909       4389 48a6eeb84f24f07ae3a0a0cb0da080     6bb26e2d4c4dc748923296                     1D64J3rBbcLm7RizZ8xgJzV9QTX81XGwDQ     85661502db48f0f5425
                                                                                                                                     0452b345610c8527ffb5ce95df4ed89cc842e436c284f257127d9ae
                cd2476c3b4d02d320968bee4105799d768 0000000030b563f66e16d5c2732e3f5bdfb097bcfba                                       a3d9e552027be021ddc44239b53933628019d48664f10045348e39
2910       4390 3c99ecdde5aee67c0bf546b5d72121     1c751718e3662893d5eee                       1D5TuHbjsBHxNgPcV4KvLaajbcY7CmKebK    b78ad50465288f32b9d53
                                                                                                                                     0453a8cdc1201b168890e8d4676a1ecccfa1556fc3088baefa942e1f
                c774ffb1ccb35b6889b93f900c374ee1d5d 000000009f94d4d4fd277f70b20f5294a9757a7f962                                      e6ac9116fec278945f251518d432adc7b367d600ec00fa098d6e93b
2911       4394 6cf95e52f2754c705ad8ed91b3710       0cd947923fa9384949220                       1D8KXsq8JxmBTCJzrUzSKdaozBe7zVznQF   eadb019e85e32fcd3bb
                                                                                                                                     04328e42216f076a510ea67cab22b80cfb493db6fe74379eb7dfe78
                939b3e8014573aae29c6da5dfcaf3bffbd4 00000000856aa6a1092a95dce827025856f1e1a01d                                       4426c156e52eb73d6ec365eaa8522cafb41d6847edcfa373826f9c1
2912       4396 4044a94b0f0977952f3ee1c24effa       ec076953f50b9cca182f64                     1MH1Yofp8FPHeQBVSKVP6kKXJneDQUNQ8Q    ce7ec05923190cc2b78c
                                                                                                                                     04e2ce385cebeef9e1744c59dc44aeeb6a8ebf9ff1f9c76eae44761f
                93120c2a372f88b58a4c8c67d1446afcbb8 000000000eef7238cb7d0788d127071db13ed4fe90                                       2165933ac231bab4aa9ac418233e1576ba78008ef03f1bbaf4f53b7
2913       4397 313fbe6d42026edcce0a614ece2c7       0ec4a416df92a1b4c4376f                     1MqAByzrJy8TKPAtsWer38BgY6TyJMZw9m    23b22f9a4bdb39fd787
                                                                                                                                     04a476e95a7844897348d641ee2127a5114f52f839ef4224b072c9
                3cc6e767ece93736f4205c04d6c9dcbf3d0 00000000fd3b5cb9099e6e242863a9938e06791dd8                                       95246a036a199ffc48e68437716be5521860ad10182a1944c6498a
2914       4398 28e141af70fd4331ebb4f34ffc52e       6d9eef6cc0608aa72e9cf4                     1D8FezPr8F7fhArDHQgxXqpcfYbLqEvH9     8003a9d6d457a5a842ca14
                                                                                                                                     04835558129960c34b8b214193e373e637829d078bf3aa485a2f3e
                204fbb323ea22fef51a9b63d353f3256c8e 0000000089f549fb3a00f48c651f59da57b2aaae051                                      0980f0f09cc9e7892a6603031702fc315afd29ff8ce8c73b4425cda4
2915       4399 e3bd0cdf4fd70e83c9f9ba022edc5       8bfda54e2fbcabdccc73e                       1FZo7KiX7CroQeT4iCHNi5SKAUSnc9U8KP   859fff64b32515ac6f8d
                                                                                                                                     04c6398a4afc4ae5c13990514d0aabeb4b183dee28eb12678603e0
                875bbf425839933358d17d19382b07ece9 000000000650038391c2d2ff162be23c9e43e1c945                                        c9d64566780580f07260764776ad56331320b1b3380900c0bc2b57
2916       4401 4ca41a0284a06e33b70bb13cd451cd     2929db31e7ee8374a86a7c                     1L1kYpAEpdBeCgxCFbuWjynQVmohb8NWFQ     e1032035cf161e5e9ce804
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 164 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      04ad656a10d21c07bd668754fb701e439fa2094a49fc9cbc79e8f69
                69c2b8b2434b5d42b44adb44c5fa714b00 000000008e48f92403a332a50fe2b306c15f3cf54dd                                        e24ae73c72baec809bd7e41b03278e4364f26acb9bc7a74b1a64a6
2917       4402 2927e0e2bce9de4771e85835c0ea1d     704f648ef9a3711b449ef                       1CYyzV9dh14oZhZTsbPs6n4iioc2xvien2     90f161d8e20d92172dfb6
                                                                                                                                      04e923a5604c095c8736a708f59eeef3cc016ae2b458e881928bf6e
                b14f21e8f3d5bfd939def030fdd4edab375 00000000ccd826ff77e291e889257fb4834603f97f7                                       86a0242cdf5ee3bc7446644c3c127cf32a9fba7631b828f293df1b0b
2918       4403 3be66b1c59f3a880e939ba2bff096       9a9a29a7f878b2b53a189                       1Fww4JoijANz2ETuyEaKeJrQVpVLoSpiHh    d7c15b85c5863399165
                                                                                                                                      046a9a272cb473384ba000c52b894cc4b7316ab4649eb810519f6d
                bada5e71b8481c12923bcb6f77682d26f0 000000006b3ee1390c63e6bbb67163fcd8b48be110                                         b1e16c11ed12724652e2df4eea4823f6e535112069c3fbd6c068c1e
2919       4407 ef6b35f47d37340690f4b9fb3f686d     f36060ef1419de49fa174c                     19jhbSYbTDhZa34DKjJN64JUZCytpqRoBS      588553663328c38224960
                                                                                                                                      04785ccf486e2468c854d33985c2a07cfbca33105edcfa9903e6c9b9
                172c983cb3f0a0fc51769cbbce9a71dcaf0 0000000050f1efa0c2d73fa8b622f4fb303ff0ad32d8                                      5656c7f74d09ef06673c0c4f9578d75e1226f69e1d54d91f04383ef4
2920       4409 e75b2bd941df80acfca6af8297255       c42674740f3d3f1b3ea6                         1Dp9KjKpMnPy4k7DqqBMEoffPwYRiS5EWm   382fc0fb03edbb61a0
                                                                                                                                      045ee7461d241a3e0535c0f5eb96e8489360768fcacdf02a21b57a2
                42013eb90d98f0fbf24888d5f7765238fd9 00000000987c93402072ee7e840eecc6af3f695f59b                                       2211f9a968cef64736d3a3bfce785321beff8a4513f18747008d246d
2921       4411 d6f4bacc1c4b058980b9cecfe9820       23c6a61f08fe3c8fcb35a                       1DYPJQvK8UJvVQZMxnPYMD8xmaQHt4pmhV    d19c9336d810322c1d2
                                                                                                                                      04692f2f0bcfbbd6a8b9b3108bb312a13188a2cf60efa53bcc8dbd9c
                6bd1a987ae7bdfbaa0003aae2932a878f2 00000000e6ec35899d569bcada462482ab5197b21d                                         7d5f5013786bdadc6088ee783ef492a14a2b206b956f54eefdb8c73
2922       4412 adccd28d83ca1ced4dbbaa203511ea     38fc9d56aa8c429c6932de                     1A5urzvq1i8koKaUGhkfHAvsP4kpCaM91y      030fa67bfcc13c496e0
                                                                                                                                      047a21cff27c8f51c6fb14c317762901a6abd6970bf7a1287f51a141
                89a04ade170463f98ec89d98e4d905b4e6 000000007980078cd90d72eb360054b0660d3e0e3                                          ae22a12c74f21afac78a4647d1eed9237440a0a4eaeaae372b5828
2923       4413 f9a504c98d867f0dcd5f102703f642     ef4a97ba816c66678e243b1                   1DYQwZS5nyiE4DcvarEhHPtoQfDSs3bTL3       da29af68830a0b3a9724
                                                                                                                                      0455c97346c542afc985c7eb61e8e3d913da854040dcd191d65ca69
                28c46add54060662e6da16d1f4002bf0e8 0000000082e6da08e02802ecdfef8e47d2c7a634f7c                                        88a30424627c5852979d1d4f6e5cfa01b5df6004368a386ec04c436
2924       4414 5da18c4834513ba4cb61ce78d33d8c     98b212b9a15c111c72326                       1HFceS1zFptSwU1f8poiXd8ohFQqjL3w8U     367e51c3e587c6a13382
                                                                                                                                      04212cf4ab4d0e7de74ca2eaaa08aa921316cb7c6cae9fecab1d28f
                e12e76746d24b83ccec1ce94d8d0b20dc4 00000000a851897ca8c4c8629bc5e8b59c02357b92                                         b09b9141ae9d6a57afe425b519bc9da7793c98480640c63d16cd7e
2925       4417 cfcc53fe291fa124c033582144539c     4ac2bbcbe8240c7764b1fa                     1PgRHiJjyLqDCVeFCqNCTV4P3YnUF8tPSU      307dbeb287eb744e97f0b
                                                                                                                                      04b2a35a0e65e4d4dea41f05d7f9b5421714cccee7d4102eb658eb
                79817df456e2f5f56068664e622bf850a29 000000005b29024d38bd43d157c0e89e9d33187c6d                                        89ff584a4ae2c7885652332068b2d5e7b27759b63f82102982ed37c
2926       4418 205d2081f90a7913049b9da68908a       b4b257f911a43d982ab1fc                     19cgET5qwLmTE3meAeowoWXoz3wKVKmdBA     3f46244e287e46435ef58
                                                                                                                                      04e0c2537fb49f940a2ad8579f8d427aed38be08b484242a9b81b3f
                760553b82b920f54a73cdcd3cc4208cf5f0 00000000bbdc6e882a4f8711cdeab99dfcc5857f1ca                                       8b27068f21bc8de7bf0dc90d4bb648690bf1e7ec0388d9c011b7d52
2927       4421 e0c64f094b4b4980f4b4364dc6491       fe1c51ea32d443aaa6dd2                       1CHLHFWV7giQZcPrQgCDYNY8qirdqKzDew    096c2c6586e788c21251
                                                                                                                                      041db0c441448066bf2a4e82adbe0ab1a41b79b166585f23b04c3a
                e00d9933f10ea48bf39f1d5b586cbc00d98 00000000d82db4fa62e1684021477b21116f258cc3                                        708691863be9876dd557aaf75b904f8b85b103659e8db9adb9e5a6
2928       4423 425aef4339b2f77810b51f54150ce       21aabb90a050f2843cae54                     18tMJBz5weBKKKbRT3mvtPnmUz9LJv3MQf     64daac8bfa9fa79263c9a6
                                                                                                                                      04708d77bf2c7e4683527455589737a0f849a35e80f986660529e5f
                23945fb7ad2a6e5d212d5a20ecbbf686a7 00000000d129cdc2382cccc1ca6881efb7d3fc3e591                                        e2a2a04741821ba30e1d6abac06b7fe46f3dc85b4eefcda1e7b3587
2929       4424 28fb8060198d8f20d0d3a978ae934d     e89412f0000220a3c0a9e                       1JQFn9zRuCsuwUNV3hqeWQU6TPMTP1PxQB     db66fff1d2e5a45dbea8
                                                                                                                                      0459a73c60b15e481221ad5e1cb8dff3b3980b458553c2c06ea9c3f
                d2b36ad941d9bb59f4460aa7517a343adb 00000000e714f4c2d0d62cfcc975ee88cdfbba695dd                                        6e54ed0d2eedef44108ec84ec2b8ea1253a77b561a377fd758bc2b
2930       4425 b09e77b489ee623cca5586979fa789     b0c8efff0e182e8c70857                       1GGCcsUcLMuhnG42hcW12cXHdp8SbW3M8D     8d5c708092584929dc02a
                                                                                                                                      043bd2ea9a976f969bde1674ced66c3e72e9ab1b42ad56968a08aa
                7a6d547661f22a129375322dae505019ca 000000000d40f101383a30a217b75f65468df86b97                                         5f4767c4663eed508bc61a4c84615362b9094a8354008bda188d16
2931       4427 3a052a754fcf2f209ea3bb79303dbc     4be8e7d6941ba5f8a968a0                     13JHYLE5Dz2ZmNHmjyGS34NDCi3xj1qkTs      ac73eeac0e57043c6cca4d
                                                                                                                                      044b93632ac251fb4f8dc98ddce23209c5e120486c19ecaaa629e1c
                ce185bec0b7ae2019574d2be16efaf3e48f 000000008ce5f7f18a07b732fd8a7f3a21eaadc36e2                                       b2de6b7d80e403c3000a13cbb51d36501d913489b69c87061efecef
2932       4429 6e9ff2cfca8d29bcb06af7d5fa553       070e50c804b3c94947de5                       1581HKDZswiVQA21Uhq1iyHvHYH5VfcW71    04abde467a5b078b3e0d
                                                                                                                                      041c2a11ab23b4d8f8d5b59e6c77a502da04beda631056465c1863
                58b590014e1736a58509dff277c48e63ca 000000005b7e67ecadd41625856cc7bd17d5d91be4                                         fd6f932975fe5326d16cebc042b0b4936294cfe2cc53b5fd47d14e85
2933       4430 a2571ef233f29c3c27b5fb085c90e8     a6aee32e02a633530fdbeb                     13TgpPgjQLPojUVrpyXRk3pBkXTGju1WSA      11fb89d2e0494e92f829
                                                                                                                                      04b9a0071c20e549dbd613cadeeef65c5065c900f50b29583fe5b99
                a87eaa3641170dac8a19520fb297bdd516 00000000ba493ba53c6e90068bc3a234c51c04daee                                         089e1c3d6c3347bb5bd1b05e44c72b30e5c1c1bb92415031249f77
2934       4432 6a5b4ff9bf07bf0cfa6c3fd43dadf3     56402274396ca300552359                     1NtNs23BSuT3MY6vWAN7pt6eNMmTn26s7L      7c70416b2db87b8cf0849
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 165 of
                                                             913
       A                         B                                       C                                              D                                         E
                                                                                                                                      04bccf88045ebdcc2c07ba4310a3b21e566ccef30f200397e2c22ea7
                e683f8e7d346f861bd75bd7abc15d5e3e4 00000000d5bc803ab876e0fa5e198504a653c2e575                                         02273c305f38d824de0b4b97770f1b84f970b294b05a323cefbed81
2935       4433 223b06bae8077f3ea534d005041b0d     2436a80d5a41a06de02365                     1EQDkN3jasQkc1beQcTXSZyd6BaKBTCevT      f5e8a55e56cf0b2edd3
                                                                                                                                      046b86df4727d32787a1f3027cf7cfed0444de56cc778c91fe419ad2
                0b852b5f9440fdb1db40ecfe23a71a2c3b4 00000000ca754770850fe481031a1789a0ad83d481                                        4b28e6251f8e1a6cc41eb7b803548d7365bfae2737e84fa0417d49a
2936       4435 2b54de23e50c537607aee9528fead       c123575fc6fd484c3c07df                     1C1kvsV7BniW25ocBtJ99wy7fD8wZ2A23y     4612be92d834c3ffcc0
                                                                                                                                      0452fc449d5935b878962f27280895990f162b09c2250195a9d6967
                ebc76966e6f9ec77aec34a5be7c5aaf335c 0000000000e01d798e318d3677cbb4d6f642833da6                                        d3de077fccbee7b28d6bc499fc13c02f87d5aaf1ee280c93da565200
2937       4436 c980ae06ecc7719c7bfb9d3cc7b80       5162472a6513c5a9cae5b2                     1KFHx5gzYz9ts5LTJ5SNYPUYYSWxmcaJTW     ed01c4ed20dcb178a37
                                                                                                                                      04b8ca8c9c7ced31312168b283e6158691323bbe2ed29084b81738
                228039ce6436cf4f05c461c370c7587d3fd 00000000d6ee7e4c92259a9e84108cef8c6820fc744                                       53ed60ffeb4a53c7be3b934ffc8dbdc667f7622c389cca649a3d6740
2938       4437 05788011f611745f7ccc20ffb2bbb       072781a61f5fa86fe549c                       1931TGzZNvUiDNq1TaGrnJqKfeCvVpjBFm    3ade1a590519a7c1dce0
                                                                                                                                      049a01cde8895c17e981f741862d124404d99cd71fed536a7dc1542
                285822062729f2572f3916fc226784417a 00000000becc5d7748f4c9de8fb059eb1e65bfcc3c4                                        e3dc04f105a41aa6410ad11916175ef1c28711fd4cec832a3326507
2939       4440 9c5f3488cfee00fc80862f14c2d6f6     a059a2c3f3dc75d67ddf5                       14hZG4iqKzD6oSudaiFeTyPR2bPnZsY7Qi     519a92e409ba0c033caa
                                                                                                                                      0485d604f75ef63873f1f9d6546827f54d64c69f833a93b588c303fa
                ba27c24f5009c27ffabd3ffcc36fb0728200 00000000196f013b289d476b5fff7442c0ea5f90846                                      1ea7c11af30f2f3d5600fbba6594200794972cba590c8e60b970754
2940       4443 fc38b241c75f10eaa438ef735c84         58402fa676931ec48de47                       1HfoSNjyN5tEahbsff9rfUqxMmViVYFjbg   6507a6bc3083bdcbd71
                                                                                                                                      0492853f612edcb7f8c531832d7b73de6197a9fe972a4a881df1595
                f68866194bd0a6349063c44e904fa946e0 00000000924b0bb46e45576c1761f768da718a0db8                                         e343d9dd4f09a1b119890dab5c6fbc9f9b6f6006717817fccc853af4
2941       4444 653db8ec28d0c579b3d6edc05bdf20     8610472a58ccab56d881c5                     16Wh6nx57afkcxYpqba1m3hsRUpPLnyMWT      a6f7ac60e4b42cad346
                                                                                                                                      04a3f3954f228824f62871315afc6f0ab1015488f1927a257a02115
                ddf89f9b878de8951491c7c9732c7413e3 00000000b01d3fd25725f67f339fa30f6c26808917a                                        5265e16eb741c32b9bb3b2d8c3fd0f645d445610d4ad608b104092
2942       4447 2de6f02f8ad424440ce3cf02899664     6dbbace950c681906a389                       15AEyoReQZUzZKgfLGwJotNUxNPPUYUeed     5e34012b97367a98effba
                                                                                                                                      0473e99ea40775ed4fc0e91931d9f0de3a67e346f64ddb3cb8e602d
                f3d43bf49b7620133664ff62004cc324f2bf 00000000aa255132b638ab621b2d7445e358f99db5                                       3bfcfc0d61755d4fd9c98c2b2a39d40f7a97d64baa91c300c588b94e
2943       4448 9c6feb17ede1769ef1749c198168         c0436207012af92951b030                     17opGc3zeqkQvfQmkgM4ukKCfQxtDvzso1    f65ba61a0c2e1ed9867
                                                                                                                                      048476870436ad9faf83dbbc2cc302d0bef8a907a6249fca521bfe29
                527402714c772b7db1f37e7c3ab535463c 00000000ad06f4f7511021eacda0cba44939053c67                                         d7c18cbf702c751b03261f485c4dc031bb979757d831e25204b7ddf
2944       4450 b852c88a6ad48dd3e9064afc4a2d45     18d998407772ec47c1b79f                     1NLXJng5prvuZ98udtpSzoZPFKyAWZc6KD      93f885f6f8f54cddd38
                                                                                                                                      047990f520a4a1c3e43a783b74c5baebe2e2a39fd6f097cb4e8e0cb
                a705f4adddb2665900d5c009602c5248db 00000000507ab3dd0467321183049f1453f731876a                                         b65e3fb5ca9212b0936573e79d3575b64c01054a21b9e179ba4cf2f
2945       4452 35ef705c3fbcc5a507e749cb18c822     8c77129969377e6a2912c7                     17HE8PqPg5iHz9agNT3ZY2f7oBb2mpeteN      acd033ed69c84eb5a814
                                                                                                                                      0495e0b5a73ab1e33af4eb85ba2a3f5c20bcfd360e3aa7a9c9a387a
                75995fe80f862cef0750403f6a416bdf232 00000000dcc41d7e818f14ae157b73ee7e0daae9bf                                        084466ba84f352071de0c97cc1ea53ca8affb8e86fb0123c4223715
2946       4453 aa66adb53d0c465c2e58a1844728c       8563486cc0f55b628ae5a7                     15QxDAtYipcCwW12R8MWUzL32Dj7DzMXaR     d489cca928c3880457ba
                                                                                                                                      04608a39153d3ad43778894828fd70c814b2ab25974ec48c00f739
                44d49787ecf07b8a63734750d99b83ee08 000000001573ff4d06aaddcb702b33e379bf458d36                                         5535aaa0e954d1b3f852dff52072c6801162082950177c3694f5661
2947       4454 8974f5031a072b4edc730176680248     585e11b38016249e148264                     1DxYieBvzJvLET8twCTp5EF8JecRn6td82      09e2798d299b593e6181e
                                                                                                                                      04394ab051d974c9644659085226f15cf9804f2315046a4e2e834c9
                b6dc6564ed9018137feea958ac23ce8ab8 00000000b6783577e64aa1e305d8f3e85d37213de4                                         32d7343975a4e6b898de5053bf1b30eea59cce00e2082028c0f498
2948       4455 5101380e0a04d76783cfa7faf571eb     5e6adbef7debba5d13b289                     1Gpa8ytiXXQjmAr2iRomYrgzpjZEbbixSm      54a9b72ea93f572f9b20e
                                                                                                                                      0427105291677a49259b07ce98ec6d89a3469f95547b191e3e38cff
                fade4b2aefadb245a1e166cce22c0749f64 00000000b6bce3d61930a6da83e1e9b2bd70feb36e                                        770259fed11deabb72eed004cff546c34ac1e1eb82c58ef7777ccfdc
2949       4456 410d5feb2b0ba5850a9b7e7f7ed8d       3cb446348e54e54f29d132                     13p7cv72pLnpe3j4rH964ctM1KPg6xa68J     6355b3008fa0a56acfa
                                                                                                                                      04152d80590e31c4f166b1273eebedbfec3752820bb554f71870d39
                dd13d582123c4302df01f1208f99b5071c0 0000000088fc60ccf24a2a85ba6d98a1f6a64cbdf11                                       dc3cd43f3dce2addeea7dc6b0a2ff0726d58ab07d74d75c7bfa02c0d
2950       4458 dca439999bb1959bb0341bc41f49c       04f3417bf5fc923700db1                       1PeHu5vicyqYMWiGDzn3G7e3qwS75jCH5C    aab8c9e025973527779
                                                                                                                                      04eb87c062149ff42146cc5722606670972731d8bd5404d122aa92
                1f56c885dafd0a7561113d7e8416131cf74 00000000ff18ea765c3b7fdb5891a93e3d8766f0a66                                       adec111b2a982206727a3bcbc926b1ff2e9e4437e48d042c735e0b0
2951       4460 50219e770619778224f699223c0d4       a5245eb62d8f38c2bffad                       1Kkvqr5Gec4iB4vUHEdM6gxdppUbGVZdw7    b4e46173d074282282dfb
                                                                                                                                      04b724f8886f8c2d3e754ccb33ca9814c73dc991a541fd284a7fa8e2
                c880519b76646f1f9d4ebf16f74fea110fbc 000000006faa5dc3642b575bf8b5846e38630bf7ceb                                      2b2f1b202f11133f3b5cf1232e360b09fee629068d078b52e0ef0e3
2952       4462 49519816f53d6a1a20e9705020a8         d812bc8ec61718fbc746d                       15FU4X6FGZMnHe3djFV83j44nWUygaFWSd   aa82760187ed197a5a1
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 166 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                     04293b3b00c44c4622881c0fa5143587009f7756e842244aa8c589a
                ad2063de1b981332a49c23ce4178a91b65 00000000ba0cd29557c74074d6315eecff1057429a                                        91030da6b149abfea9a26ddfedd364cacafe13bb3ddf1e74715dc7f
2953       4463 09f03f361910722367ce1fdca51be8     52e008d409d578776d3a2c                     1AUxkG2R9dfGhRj8FVsy4wvpEhVC6NSG9d     5da2dc0badf797e19a27
                                                                                                                                     04cd7bc9378243978e528f89493795d257bbed0c78885a74346530
                c98f2e30de61c6d49d8bdb6baa821af406 000000002d82265c8044e152db6d08b5687e72eba                                         9c70ad5c041bd9bfd6fc57280eed8c12550fdd41a8fb5a6a8c0c626c
2954       4464 af0d7283af93a14f7a0e8fb9f79727     d40768d1341d78a17e79504                   12X4dRQ9CTP2eDxX6NbmwbWS4YaCn4rUJ2      88213bee3cfc2cec816e
                                                                                                                                     048d3429dd4d92362a4a9cb6c4962f92a6a9c40d1b533364d093f1
                275cbaafc7e243beb50afdef46b7698eded 00000000519c8df3498781e52ccac64688f69314eeb                                      0b22c2898431ea341527330b3af1b3b5c5dd5fcd77ae3c5d36777c0
2955       4465 ef44a2f4c03f9cac999184ed3ac21       8bc704e3dc95256a2e296                       1F9jir8xVeFnHECxoLSyqseSBopRZ893LF   9316f7f22057e9a90cdf3
                                                                                                                                     046a5d0a3bf1d011fec10395201401cd70ec5a2dda41544ca8d6f1c
                099a769d36228332cfcfc5ce346b58ce8e1 000000009910b8528c188dce5e284f32349db2c08b                                       dea781e93d2a20fcfc562556a24e4287fe04aa1671fe89e4daf9cdf6
2956       4468 6db3f47e01e00bba0529844731bc2       f5ee2028308f221c5d9756                     1PghwJ5zhJqD2jRy5mp8exELFMXnA5XJB7    65b2b13df94a0437b2f
                                                                                                                                     0413f1366e3c56c2040b8c0ec2f69b1170a5182a1dd7ad752ca79bc
                f4d8f17fb958972fc9804efd34cdca1b5b0 00000000b309ddd568afaad8877896efd83a90cfbb                                       a29b4f7b8920d4178a3c0c6a248c8365178e4c0d8fb56b6f12f5894
2957       4472 35e12c73912b75a6f8bd7d8f1af50       ec212f5085debc3e988a4b                     17xWcTYM9DgcPFJfhxLsZCgVdFFLGN92oN    eeb7b74643c29224e488
                                                                                                                                     049388b7a8558581446b76044a8235fe61c87c2c3b98a5e2eedb8f
                fec898785dfe0553fe790016034a4d17f3f 000000003f7a971bf38ff07c943605568a3afebd634                                      70640e566dfebd57311af6c95f762526266a1f34fdb5f62b6bd1ab1
2958       4473 b6387f4ba7e00f5e69e171167b5d6       ba6e05ea900526138b07f                       1DtHM6gy3NTNTnzz6ctDesEEUMRGA7hPbX   9420c963ebadae159d29c
                                                                                                                                     04be0233bfbed39c0ba83b50f91a4291117176f771fc5d9140591f1
                c91d68aa54f7158fc922473e887fadf0814 00000000ce4685a5b3647de4666829c40aa95d2874                                       0a990895837d689493f19954813498e6898b9c905ab0aaad348d13
2959       4476 96b02ae22cda609cc208566c1e145       42f544584b3d72f575c7cd                     1MNqjFyNL4hsFgeWmQpVANviupKb2CZfqa    d222976d73e81d549c3bc
                                                                                                                                     045946abdc799df3bd54d7bce56825bc2f18911009fe64fe38775f6
                dc5a67f5282e003fbcc8d73ed3726227c2d 000000006e4f62e89a8f39ee46b92d98884bd50fb0                                       e59f50a6fff8b3ca28446974c80a63edb9751892d1ea72ad80a070d
2960       4477 ee2be47dec70249ba1ab86dad3883       353308d8ee7e6819c0642c                     17SdZSh81MmDxqTpNb54zuDUMAVsKBgwKp    5eb25493617a2a7a78a4
                                                                                                                                     048e6d361f032896e7fa03b556b354ae133e832c8c0fbffaf4026340
                ce529bf34e2142458af9d8e74d33c33eb3 0000000003a0415581df304c38440e3168ea271a45                                        e8f50f8c1970fc1d4ecb45ddb1159adceb393a8c6f7add44208b91af
2961       4478 0e953aa6f714da2127b4ba28792565     e134b91125f1175ddfaf7a                     16kKX7oEBeUYG7SoefM9k52oy6uNg8kxJw     bc4395887bcf2b713d
                                                                                                                                     04ea10fbbdeb3e3a14bd9d2b8624cfe7823d43f94616f8e6510bb75
                53804c37a4c148d2176d86e837dae36ed2 00000000784b30e19707950458dddfb34cd42dfc39                                        55e5f592c3301a93d44aafb0c9320d2f8e95355c10925c080a27febf
2962       4479 7ee511830864aa5407b04b5b678470     49c164633d9d2d216ab00d                     1G54N2AyCqbBa9u1FcnFxv286AoQEwumto     97e923019c59bb630c4
                                                                                                                                     04d89edbf00b5b2871417498198646aeabe45b3310333a8cce75fe
                2b577785e525829bbfe6c6959bfaa9604a 0000000061cb37d6fa617ec0535f11c413deb39469                                        2ff0a6d575f05e6472d33ad58fff5810d77354d2a4d35ae7af77d975
2963       4481 ee1121f596089dc23003228c9ead00     18bdb0c909fd158a0cb10e                     1BBLihaosoR7SaoNJssKH1tLUW5VLgZ6VM     b36c08f214566b3cda93
                                                                                                                                     041d8d335691298fe032192b8eabcc353f8dcec10c0f295efbd94c03
                a5b1a07a5f2d49c6cf0bd0961401bbc986 0000000009d5887874cd925b7418bfa9a243b466dc                                        7329f11c7dc37a2146c795041eccff68b3ac5757e28d1af24bfd6242
2964       4484 876a6556e5901754bf31318d9670dc     f6fcf3e2d175d43aded182                     1NmN1f35Wr9XwHGHb6EXSvcNzoTjxFL7ia     ebfb7720923d608de2
                                                                                                                                     0475fcba0c3ac9d55545c21ee1e506fcac060490227e14ac644cc45
                d6cbabed781313003ee05237ff1483ac82 000000004ac5a289c27d3c232dfdaeede94c71c8cc2                                       0bad02b6f09f1be3342ecdd31687126c27e0ec14d4be6472cfd9935
2965       4486 29c5aa50e7dd27f72259e823d57aaf     6ad70761f29d0f0899d44                       1QCeEADk6crvdVmaCzcDZMv5mRFGJWCzhc    bcbf02e52a21503b0566
                                                                                                                                     04b10bd6f6260147dc829de20eedcc84fa40e5bc9b4bcde30539523
                5306a008a83929a8ddaf9a6cd86fc5f2ccc 00000000b9ce40954d6fb6eb107bf4184198de4418                                       885449f031a64d33a3dac145536fd5f48398b63205fa78a3ebc92ba
2966       4487 08123ae373e9e04bc36efd956a0a1       a05540e564a7c0261ba24a                     17Uv7QGRKzWgJw5GcLgCp1YS8eBLHQWqKM    5a8d7187ab50d5f1dca3
                                                                                                                                     04526f4272400a015725b666bcfe95e69ba89607e22ef2e34c2bd3a
                22037d5e7df482201b8cfc2f50182bbc680 000000005ced5b0d6721ad74e4a08bc1b5a04c6005                                       4291e1563a4ba69bb1b4bfb2b0b74f1bcddd347e03442a4bdbccbd
2967       4488 5fb88f683577a1797f47e77bf0954       f155058db682f379c5d9c9                     1Fh1nsK5M1LfJ931tV7UtF7ZESNs3r1soa    71a6c2ec721b8b02e346d
                                                                                                                                     04fbbb70366bbdc63271849728a37fd4a548420f9ef9dd6c301be56
                0159abbaa162235e04f9ba33ff13c1599b 0000000089e399d12c0104c1601b84166a7b2ecf16                                        bd4693f24c7718be55cb19cded0d57487b522be73ff5b5c3e0c1513
2968       4489 a3e2a5c9aa90cd080d62b2dbc8d692     3a3d1f7e6372d0d6265d5e                     1Ng4dVVgvNJCLgWDw85uGezKuMpUyEaBJs     a6986512c969dc403b0b
                                                                                                                                     049159f68f4bfb01fcb3fc1dce08a0f3d9511b3ac87cc7c1d0cd2a39f
                787e234692ad741a286ffd3ef542ecc23a8 00000000a63464d91beae0989e1be6a419faa928f7                                       7c27d9cff3f322ffd9cfadd8aa1cdde6892be721fb880da9045cb17dc
2969       4491 f7f84606bca7ba773316d573e1145       28c7388d2abdd506fc807d                     1DwHRnqNfB747JsdUQsv67rcxkVvi5p9CD    12341e4689e744c5
                                                                                                                                     040c94bd373dde1dbc8b449b41b2359bffa8e9840e27a588580be1
                d7393ccd6c056a32be36c0d79deaee1465 000000005a40feb0df143aa622a1aac57edd38a5d2                                        e392650e6b7ef24f95c15619a8460b5c5dfd9256e34ab21086dbe2e
2970       4492 2a352ceda7532c04211a957a53260b     c2bc51b7ac27f8e7177af0                     126qAoMUW4xx4kbL2xhCv41DWW3G4umu88     250fbd1c2c3ea3efccc12
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 167 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     041238fef8343c3ae3fdda11e69b5befb6d8c91ded2bb4950c29039
                9e9c7f938c16b5ef77304112443ad91683 000000001fdd75f2fd988cea23e2299bc922d3e62e9                                       2baa3db1c9eb681a1f0ba712950541547a4d41e1c7c163cfcf63da4
2971       4493 94110cb93baf17f5a48cfc06a449c7     d0c9480b8e0d88c408d40                       1GDfa9mQW9fYMdDDseKi3QPGSkoZHiexoF    c3d468711359737f6683
                                                                                                                                     04e36f7578c8b2b48e8723d65988c90200e0272910ddc885d26feaf
                28dae5f6e58bfbd69bef58c830db46616d 00000000d9a23cf059f612caf2022047961128a17bc                                       06940a90dd0a7a780f4cba1f0e394137e5f9bebe3405566033b56b
2972       4494 82882bd0c91ad169101657716bad34     e3000d833e5e5af8b3c42                       1PnV8uSgBauDYMpJqXa7d2FoPcmFoPnbeQ    58bfe33d71ded470c075c
                                                                                                                                     0418d17a2c66c301556b8364afcb99fa1bcf4841c795386413f7827
                35e2ec3659a62c4c0a34b740a6345610ba 000000007c35b2d43bdefded7668d3a536b09f1e19                                        e9ad932aca4f98bce417805467f6dcd1698e1b779459bb66300940
2973       4498 755510db55fc37b5ec0a079cff906b     d2f351e5b73a11ec270176                     15p38ExFMSVJqVBeabca6pveRCfBkXNT8w     dcb720cd5d1df8d36d7be
                                                                                                                                     04a1e1379795be99340bc348de5cdc27cc82377aa1cdf455b2060bb
                179d4b76ea8c145a2d6ea726ee04d315a 00000000015a64948e4248f08bae4f0e9754dc7a74                                         c65bd0bad6ee1d387c0a039f777c5434e0cf006ee2d995cbe775cc5
2974       4500 6401baf961b0206d926f4f9cc11c25f   7b10eae2ba603d21dcf718                     12ZnxTNrVGLQvXkMJ1qsdG44SNmAHFfzJd      1be1e540e0408e300ceb
                                                                                                                                     0425e7f743fb67fe6759046b79a62c352c1a45bebcef0a95c66d2e0f
                ae66d98324f165c440a5a40b29cfe2f88a7 00000000dbae13c4a1366d42db3967b7cfc7604675                                       83c8945bbc0414e0aab3b71d4a2cadf262f9baae095a5d003cedafa
2975       4501 7f789697c035e97bfc1ad3cfb541d       cbe8be06ecd08ca7fb97b4                     1Au9Knbut9gvq54QTkEC91Bv5UYn7Mznmh    0311752a37df690241d
                                                                                                                                     04d7d61b477169f012e084a593e813800b6e6ab4cf7a0ecbb724df4
                82fbcb66e909fbc43bcda2d86cda129d792 00000000d16cbccbf3efd887605b96cfd70e4d4491d                                      b85dce880615d25af59710b6f33fe2f5a119036ba112fa80bf99fa5b
2976       4502 1354be1efbacdcda832f0e8a86006       bbeb7e4f2d4114c1dc935                       1LatJYa3np6rarjHpSm4MuZPVoYxH2oUme   d7e75c55bc744bf1b5d
                                                                                                                                     0484eec426afdd2dfe7907ea3948889cdecbaff5d22c3e19a448c3d
                f8bbfe5662504d124bdf5ffdc5b8c3ce111 00000000d253ee01216f001ccfac69a958eb415642                                       bf17ebf93a52163f01f2fb2a685a5106417d26d09336b3078e4059e
2977       4503 2f1cdd85512d596047d5947e36a59       4f05f4fe4bb0507bb87650                     14oNmhWmck56vdHa9qnjCGoWY8a6tyAcrM    dbd0ac9cf3051f11bbd3
                                                                                                                                     041ce3103f1e08e26b5ea9937cead49d071e5bb9253eb2699220cc
                2f0efed8b56c7a62ab4130ce009b960451 0000000038ca7e407db23d4542eabd4f47ddcd6f4b                                        1e04a50391bfd9e4aa1b7a7a104473b97bb6aa7e614a75c2be9674
2978       4504 a67660c32401017a3f9353a50601f9     2267c921a173cee43a7598                     1869JrkjNheuMTU1ZaX1wNKDCY27wEDYnb     87e5ee130d0cf30ff599ab
                                                                                                                                     04ee9a2117e14aea08feb2646bdbdbc20845e1be84ea88bd7839c2
                a5aaba866e015621275396e402c2113d9 000000001af2bfa1fa4b191ab86de3d7784789d575                                         3e04f599515dd51ae5b666daff4eee938b755f910715d2f37740c8b
2979       4506 8728fbc7c29e048dc080ed0b2fc4224   646229de07f1521082a8c7                     1JGjBoADHG1GJrf71WDAsKF75Ce4EdHJvp      ad0dcfaaeb1af79adbbb3
                                                                                                                                     046936efc06c213ce8af5e981c272ba6ae9293722c0e4372dfd5417
                16ad8eec9405cfcf3759e07c6bcf0f27f61d 000000001ac1155d821860dc936287ea66b5d3b788                                      ed55123a23e391021e31899d0c2f07c73ecfc39d82d54ae4f4d2d66
2980       4507 44b310d2d07de9fd33e172690946         7de59698206ec9d39a8e02                     1AeErpCxGkveErqMYg71aiuPPm2dx7hPbC   f8427eeab169aff132b1
                                                                                                                                     0452ffa3c64fe21a51204552759d406aa601c26b82df39b90e15d12
                b05fbda41b2231cf2c1d9e7b189b01da85 00000000023347e389e1cb6ff259a372a9a225d16a                                        4d486e77a3e007cc97187efa49bc2c9b4c46a659bd823f7d11a58fa
2981       4510 1f9589170276f6ed5462863f85d52b     4c9f1be38407b2df59f1a6                     1BgEZAG76cJBvJnMx5hzFQELimDPbYkF86     85bc78beab44481975f5
                                                                                                                                     048a5ed563a0ff91bb7261f29da80b367a1e7fa073e30a2286b4dfa
                0a6e5057682f3975c221dedf06dc64263a 000000002cf45e622b1fc1d3ea00ca5912e5c84a318                                       aad6861d32cde4f0bb26beed50890a66adcf020c11c14687048a541
2982       4511 592c4a42f10c9b5e537470a52f1917     dab599b771aad592c355f                       1H9KqMt8egzLSAXZjkJCz9PxgrCRwc1QQ6    07165d85a10d01ce66d3
                                                                                                                                     04a62c22d7fbbe130b5ca59d06a5aa114106bc4d0221cd8e3af5f88
                53fade6b056af3fd84a80513034885cfdd4 000000000b7d91723ba148c84f41bdc68104ec0c6f0                                      071d944b8528fa8dcbcd64ada416b4559d91e4ce2dc64c04d28c8f9
2983       4512 ca0b3e4161db161f07c2b1325122d       aa016c03af1d442933eee                       1P1PbDddX1rYvWNgzErQP2bJYSjqdMnA9m   0a15faf6808203afdcac
                                                                                                                                     04c729215f6b31763012b2baad2dee9889c966722a98f63b17cd1b
                94b1459a58f2952486dccde99826364e09 000000006bda10ea791cf151d394d1274126da7f0e                                        932c6f3a2b40f5aada5f3fe58ea4a76a8bcb00b399ae03048721029
2984       4515 9a7ac3d17e7f72c4309a847784f0e8     ace8c45f7d95b86373cdae                     1HEsQUaJ1a7GZWzfWGLRBb29Jy1cSg3AJi     eda5039a1de8245e7adfe
                                                                                                                                     04bb12d96e7b8420f8d00223f4297fc53282bcfdfb8f48ca76abc17e
                37f960bf3102fa018682aea52541415ba6 00000000e5973dd1555a24b4b225ee720329f59b59                                        b993896be25b5e77dbb36d18c46ce81617ba1050b368483f9b00c0
2985       4516 62a761af1cda934497cda6abca6519     4a118af4d2faf01343f0e5                     16SKMhu9iYA4FVfiTEJ3AwJCrBuyoWtLMZ     00956e34047b179317ee
                                                                                                                                     04cea72f00cd0a7700633d2bc357ca74a2c221a3393cfe11e928ccb
                cc647c1d9c32b2a337ae2feaeb792e7d05 00000000d3bb05d683d2a335e6ae17a44e326144a                                         cb045c9ff3be6766cc4f4b895b9a9511f73d6375e8ca6d41a2e563af
2986       4518 3aeee931e8234247de5bac8e97262b     806839e51123ef94080050c                   16h3WqsR7XdM7eBv5xy9vxhtuwzpv3HYuw      2802a473d7e5f87f9fa
                                                                                                                                     04927de2f66be8afc0742df069746df2992f8d636d62d82263c7134
                579746afa3df145d29f2dccd3cf4d8f5949 000000003a57929cddf8fda4fcd5816bf6d3ba2c8dc                                      6063896245403d030ec2dea2c1c447a782d426606d189ab230e7a5
2987       4519 ad4f7849cfb3ba8fc893a12ca9fd7       e9dda017262d8d270217b                       1KGFWXwAkGrPaNiPHtXHPuZg8w6hVQFDXq   5148b05b968ec86613589
                                                                                                                                     04aac403f7acee82217e3af6623750ee9fb3fea11f7202d645aebdfd
                a9099c5c108195108d6cfec9cf10506806b 00000000a3a10dc229423a4cec8d0d82591719702d                                       c6b8b2922bd0f0e49bce01ce698098dbc61fe4a58d853857441f73e
2988       4522 a59ddcaf08fa7bc4a85bac725e555       99f85ebebf954282c65fab                     1JYG1y56tTU64dQ9cwd7h7QBsLyM4n8Vkx    0742ef6bf40684f9edc
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 168 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04dbfefc23b17de99fb62ae44adc35e2cd0bc91e1b9ac9c04111042
                c97fc7b370ff72e9001e77a1b0a6300b92f 00000000236c4f8d671241bb900a52e28206e16bf5                                       aef4b7c997a6876a4eb5ae94d9c2ca1ddfa541129ec3349d8561834
2989       4524 d9bad5133e105f2aa210e18a1cc63       7d7b626c52a1ae5e0cc648                     1BRPz1PUtipHF663QX39vmC5EtWWPW5xE9    fc7727692dfa550df8ff
                                                                                                                                     04063093dadffb71fe1f32a44d08297fe7560cef3cc096efe3bd4a6cf
                7aec15233acba4d11f5eb0e78991d87f60f 00000000263093535afe5f41c92e7de165f3c63c054                                      b8301074d7494787836b3f78a812393ec5eedc66c09d5dd0effd64b
2990       4525 59e279099b65218ccc4faffb1cf72       0859a631b9e00d88fa45d                       1FL8fo7Lbn1LdXBjMPc1zjm3ZtVPuXspgG   18cd480cf66fd1686f
                                                                                                                                     04638e77fb19e78006f520d8ef557c01d72b46d8faf1b7d131dae26
                faf273c16b0db8d88e66da32abd8d1e684 0000000057b48ef8de22c955bf636d54b807620a6f                                        dac96c0d8c0f3f72b5d26a411e859e6aebab914bfd48b0e455296b0
2991       4526 7e375616f8df2816ec5635c5478f44     53c0df401eb080ea384b0d                     13haZbm8Tyw6dkhbmj4VjV1xbkhH4ubRX3     56d532a3aad54f7c983c
                                                                                                                                     040f5012bba3c1bc1f444af6625dc2a3444c92cef0c7d651a777e1f2
                8a0c1c47a2830c1d62712d942027cf0158 000000005c0fb76f462638eb5b98aa282c0c2d8893f                                       5d42cd03b9a9d63e72a6ef4f55d76e1f3c5ec93ed69b5b004dbd11a
2992       4527 125177a2abebedda195f666a0092c4     d847014c331f76a918b56                       13kEpyzkzaxU3AuAh5tDT8e3qSvciGEhyx    c423fdb10b31b2978d0
                                                                                                                                     04dd7be8ca49593fec9f2b3595ee56c0423c9bf25eea65fcc631591e
                8245fafc7b3c662b65fc7e9d242e0f8d56e 0000000046475683d2e0adf6e8c0ea90776be3e1eb                                       9e3a5c34fe74c6be14f4025ab4edf023b5c34dafc62a2548720a113
2993       4528 6ff4ca116c8e2cf3440b56ec1488d       d65145af910a898c9d4c3d                     1MSFYPM7RPEiR3nx9Vnm1bNnohzFbuE9HF    e6f499689f107d8fbf9
                                                                                                                                     04233a0ce403464ed5b0e9e3a9b5498a5660e665edd61911f1bfeb
                5a60ddf6c3700e2e333374c04d1fad7857 00000000116983d1a8487b215a3d0c4396f9490ce5                                        e0f3d1cd5e10fef54bc02a64b08003231ac375a90420b3c2547bc28
2994       4529 a9f41914d798a6151228eca70abf0e     781d9fe0b6f64defe7c363                     1FD4AwjkcwVpxpRhtWTzqCE3mEjvrViy5n     1a0a46978a494369fe8b6
                                                                                                                                     044024e3b273c2cac25c46f0f349f78e530fe94d6c8d0992ef26e550
                a244d59cfa843ae3c580573c8969317967 000000005e626f41710604fb9154aec55318e8ba13                                        fc19cdf1d5fac0db967a1a48a6648a527990f83082383501eaaac54
2995       4530 119e41aa803f05788eeb1378fa522d     5c94e0a6c81bbb329681e7                     1PNt1X2f77rjfpzuJbiMSvSRoPodHyUe8o     c1c6889575973e27e36
                                                                                                                                     04ddc82a15dd0f9b26f7a3700babea69aa80b305ae676704d63b43
                6c62ab5292cdf8457d7ca344525ac4e811 00000000ccff6d9265224ce26285b94ee0485984c30                                       427ba814f70043ee6a0ae2cd9e3a8a832644a4c1ed28cb4825e253
2996       4531 856cedcd1293bef7072315a7d4395e     ee395383533941d65fa11                       17CS6N63MdpXUa9bizB7e6pS6bD3RbBAyQ    8427dd8270d73ed39235a7
                                                                                                                                     04a8338a5c7e91c24974bb10c8b06c560a2d84f0d990edf4198a0f5
                8c4aa4e80913e24b45e9a6e108192e507 000000007ab2239db87fb2d6fcb38cf7b25f3ebd081                                        bb0c7e0dfdd6da4f478a18170de9c51420070df59b502a6ccc0b9e1
2997       4532 17cefd535bc8259d7ca520bf84a0cf0   28139b3048da70163d559                       1HSkuW2PXYVpgxfH447wcTpR48f6KfS3tf     8b28d0b01a8153848b1d
                                                                                                                                     04aafce6dfcb547ab06c05be95364be768f70e9f4705025604f4a85
                af3888fb7b1a7b812b831189be5b0ed257 000000002587970779c750c5820c90c23c764575b4                                        03c894c180c8c12c5c187d8fd79e43471927a8d66a95f2c1f490dd4
2998       4534 4d00022f8457310b6eb9fece6d887e     6114f41a269f11251aa76d                     1JZfcBPVwfpsHK8n1JtpxzxPtmRM2JhgvA     1e8a5e5fe3f6be5f22d8
                                                                                                                                     04e3498c961f1a866e8bbe56103b331eaa2420a4ed6bf607c54318f
                87a299dcf509fa83cbe2879644e8605c21 00000000381e36e5e3949bac6c7c767413d34f295b                                        4ceffad0ea7242cca2f3e35f004b8bcd67c200a65efcd7ac01492312
2999       4536 ec7577057b873b5b90293b5aef4579     9f88f8503cec52835b96b9                     19ivv3qAt9sb8fB6YVpQs7T8vsBgdw5dng     d79f7c5aeef61ae2106
                                                                                                                                     045559a34e6a04c2f14812ba37d598c2682273b321bc3c7d474e41
                3d19188c85cb41033a57d46b030f959f92 00000000a271dfb84bc49f55e82fe20430551b0d87                                        10694ddfb6ea3a964bdfe50d7607837554401c4441b96cac4b2ea5
3000       4537 049904e5be4bca7d9e24b106a0a075     a3e6da78503eb1377c1049                     16FKgjTdjm66ua4AvXNPTR6UgGESJoZVoF     8f7ad495453f6e73bf5b9a
                                                                                                                                     0493643b245d457233387a8387238274f336c9741ae30826017678
                261de603a4f3471c3cd1cb20d27b0c2999 00000000537a6d01c06340cf6ed680d684654753cc                                        f5f44c373e8d2da65a95fbde95bb6b8c02fa1e7435ac8ad8d523356
3001       4538 be5f280a1a01d168ab1eede4f9a3f7     eb01407bd2b74240718958                     1Jt7HficwTg8BXRPPfqXFVbZPMuHiag8G2     967efcc89da43a3275788
                                                                                                                                     043064c72d4962a6c74ece350abe027ec30a408204d1c26a6fb398
                db6d5c214a93b27d881315ed7f472f963c 00000000aa98057e1058184e52bb9a472ae4e5ea2                                         ebb04faf1c5535953551b4c6d0107772467aad67034f8c24dc1f7b4
3002       4539 106b24aba67f3354cb3300577cbfb6     be1d64cf9cca6dbd6b853c5                   1Ha47PGm71Qp3CutJ9jBbNnYHN7bxwCcNb      7449a868ba14bda884a52
                                                                                                                                     04545728f4667637341af6b9a166c7e140161ce543756c61f341d0d
                badf07579e3159374eaf78bfe67639832f5 000000002857c59b016b62d443c6cbfa1ec93ec5e9c                                      8e23aed4c459250cad9f2d283d3d72d1a8c6d4130cb3f0b7f4ddb64
3003       4540 c8d4ab632fdcf6dd343fcf0917143       43e4b3e9d045b1ecd1614                       1GsSAifCMF1rQBa7rGxx1CCT76KVGWV1Ha   87259939012896ec5dfd
                                                                                                                                     049f4d69b7b1170c3d6ffb2b67028468a08eeabf112242968156c55
                69900b7683864e1a6159a28cb7fdfc0285f 00000000b7ca75821ff3eb358761d02b51e0c5fb57e                                      c1337e1814cb1693e5e7b44660c22bddeec4d49e0f4cb2b1a5e0c37
3004       4542 dce1217d12ba8a2e2b2ab4c89477b       5b2a02621c566a9318dcb                       1EDaKCMD8qquVsSt6DBUnTcPb4RkxvpbrK   fba6a168863d951b12b8
                                                                                                                                     04ac73b94c650cafe359dcdab4d29da15d68829e212a659ff2218d5
                8e32920b1d62d9c8599941a576da8e568 00000000ba3e73a608792d336d60d352288f174f91                                         119fe0cf84f1bfe4e82649cdce337d8172539614487fe121d17436e
3005       4545 448ca48be11d0ce27dac1e95abb7646   c02b29ec098a786d0e039b                     1KDFGcSecMVZruTdKtz6BDQMFQ9if5oKcB      740c7fc0720a543744c2
                                                                                                                                     045fc10dbc0ea10127c1a07debeafd5550ae6f386450111a8d30b5e
                9b161f1dfb334f0827bf05d295d60ec1321 00000000b1c0f27f337a92679c51785af544fe98ac6                                      aed8ad4285319b3f9aff5b81adb0a5f055bab77d7882149f92b42fc
3006       4546 fa6d9b461de535d1338d1e566e972       e1f2fa92edb5fa79c3c75                       1D3AXUN3Fsro6ymXcP7ZH5Wc9S2ftdnWfU   5076b4feb1e16a31710d
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 169 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04879971f2472880e260f88e55c02cdc3a1ebb9fe9cdf28647fe918b
                30dde576ab0c4129245ba0e4a17bf0f10b 00000000bc47ee406b13ffc8ecd82cd245cf82ddbe1                                       79f27ea9dda4751e5c6be12cdc19a753130d49fd73ae4aa46b7032
3007       4548 37e8bf36a052a902bef17d1b2f0876     463c1543324eb4dcb4778                       16NkzcUnANZYF3GMy2BVt4m7zXLKqgzj2B    ee22b809ebfc4fa755c7
                                                                                                                                     04f8d5e2ca1c42e8cf11f812849c4a39baca75164df9115d2b9db5e
                08b8cc44e002c9632de6a718cff3baefe65 000000000d59ddea668da22b3125c200f09719e6ac                                       96cd3ff903e4c07dfdd5234e067339ed65f805eb26df508033aaf011
3008       4550 8a8ca249e7663063d4fc2f5a723cd       62c5ab2b55c86bcab0790e                     1KB1swBTonYv9rLv486uweTiDkbBGCCXPL    4f224996ce1ab70591c
                                                                                                                                     0477920788f8b3a2b06394f11e7831f48dd1537980f00184ff94428
                6573420b98cd0fb03bd1e517d625b77974 000000008555c940e09136773b09dc488ceb3f4265                                        dc03c5ff23d3c78742a3c24f4a528ce71081b72e86436ea8c334a36
3009       4551 9cf181c9ccbaef2cafd8a31e81c899     1cb313e6b4d5d08e434c14                     1AjbNaQfu448Pr4YjStP9d9DuTZVEniA5b     1fb75c88824b2cbe1ec7
                                                                                                                                     04de79829ca17f1bc044dfc76959d738e93e84d77cf3baa6ca0dbac
                66ea06d96c04f815947b49f8c466d911c3 00000000fcd5ef4eea5afc135e0d18609a3690b58b1                                       664500cb8e1d1edd9e3288ca7e3b1c29acc67365e0ab08af526a5e
3010       4552 0bb20f1e37a7ddec77b1acf0bb8e9d     2f51f5399f234c4391a05                       1MXnDHAuHem7QF16dgeBgQ5RfGVXqFckwN    98f7e5a84f3dd1b2b883d
                                                                                                                                     048a16a327c2e623af955c9743f8694b1bf92fc0797b029d013f80df
                ba64d66d079fd999ababca8c0d19b077de 000000000e30698ed3a2b4e35d63bb9fe5d22a17aa                                        a406901bd14ef28f50ec61137ddef5aa460c63525e45057c638a35f
3011       4553 fcfde887899ab99644869706fc448d     b2b4035364a02632c6fd25                     125UNAwC8JHp6TsPf6NafaTfNem5kjsrWS     9b0f0590c590119f04a
                                                                                                                                     047e87a85280d8dd87555efcc5c9ee5afa8ed5df1c108f5bc95e95a
                2b32f604d3cf90c37052efb28a293269d11 000000009932103735fbcdf36f7110fe8fa4e3fa773                                      5558326b38a9f84fb48c799c0e573d61db84dbd79f28c279886a5bb
3012       4555 940f8f93ec5913f63795c2302ea05       ea612014f3bf10661a021                       14GRWiEEPkrozYhtUoVooNx8gsk7MKE5uz   becf7197bdd633a4187a
                                                                                                                                     045c2144d10f0585deb0c5e906529cc53354ae68c7925bf675c2f34
                21158cf34e5d75cb249e810137b2c35a64 0000000067190382658f2858adae0bd268ec888a43                                        3ef4febf7772d32ee1c2fcece8ece3c287ee9eb3f283a20fd85cb08c
3013       4557 ba7569a0b77090ed131d30c62c7b4f     5afb15fd3b76a50e3192ca                     1GgVzcAAysp2Erw515dV3UTs2m4ednMBtW     4d2daeb3c2f5b0dfd16
                                                                                                                                     04981376d295b2fb521180d0ad2200057cd8ae311747bf87e8fb0a
                9b1f2d8cd3c542a2ca747997855459a1e2 00000000aa76e6a124d09dc0dc182a8f7632f9121e                                        10becf4fe0bc8d62b5271e72e6f96cf42b66d292ca752a234517674
3014       4560 7ff9e79e1fce814eae8c02d9023431     34db37def27648f71fdf52                     1PVAaJYoVyieEPwM6dhAemQmmXj22Kxa1u     2846383a917de3cea7109
                                                                                                                                     04367d11715e2b69619b211b91fe5cb3e9b19639981cdb4246d525
                be988ab7abd5f576dd147ad67dc7ea83cf 000000001b70b3e98f11b60699cb6d4c7eb96e3935                                        4388b15f4321270962bb779121c13af79263f7733ce77ad104df289
3015       4562 961325cd5cf6bdd11adf831a150b4c     4bfdb50fca98aa31f1e9ea                     17ZiY8FPbfgmC9A6mB2VQMWhXPVhZxDPzR     0aa7e012e0036f9f36f06
                                                                                                                                     04930e733a75d1e37452e72fd174a05a132e06a761a5f15fa0e366
                3286653ef202d4cd4b808635dc7a4acecd 000000008e2981f156f202ba98ef49998da81a5947                                        857da387302af3424d4c1689c712953656f7cd007df9c8cedc02e47
3016       4563 bbc7232ee1b72501e376db0398ab6e     01ec175cb40841add4c735                     1BAn5ykyx2myfERGkb3XtVnf1kcmELyCN2     cf610afcc3e56f7b679ec
                                                                                                                                     0422c412e5e8201464280d35cc23901b3006d99b89249452cb7dfdf
                0be70d9e04c2e567e38471fe11b50b3437 0000000090b8f2c0e70002905461d7fcaa05f40185b                                       f8da4a2d8c95396d4b695cbee8b4cb27ee0c4db8c42466b06c67fb9
3017       4565 1eda3348525b0fe1bc0d03efbe1061     4b62b4ffe170bc555a068                       15Lg3x72SPFe7XbbzhykbZRRTsbqj4mcDf    34a6dd24f9fa84c8d80b
                                                                                                                                     04107d0fdc73fcc224672d890af45b746dcb04a291dba28d447929f
                b1fec34ae0533fbb34dea7f2bce007bac35 00000000f716a4ee9ee578b947faabadc3eab9fbed                                       2da49205b2cc3a9dcdb60629671511432b25c1b8f99902c574f80d9
3018       4569 e7a0479054fc2e7d1f3d89998ebf1       a12a00eb18b44f9346808b                     1F5qTrHTyMujAsXeXYSGgQfBuHeFG5S1Gx    abf2e472e8a970643741
                                                                                                                                     04e2bbd8b3d667771a234b8f88779624c3083f0edbb1c102b254ec
                0514c94473a376b3fbc6c0379e6318cebc 00000000ee197847158fc742e4458129d3bfaf1cabd                                       1c44e28fb87cb6680098f819381e75b4ac4f7bbdd8d75b476da9551
3019       4571 4913a61c3ad2450adc5affef7446c6     4ba765924601a1d0ccd30                       1735LN8uAiaWNHYryZFkpy53neuzyuY62L    1d85267952311cda70342
                                                                                                                                     04da8957b41a284e8e406a373e95a5c832860073a70849f50e642b
                19e645f0df735e2fd40befcad40272b793b 0000000051bd361b9c923cbc188688acc07e89973e                                       04df8a8d9aa475891371d842b656dffc42df989a9f1a28e41b8d180
3020       4572 2693e9b3a1e2a519204c16913f195       60a6956a7412a068027b46                     1HRDeLL2TWc51w3yRukLptbaszDFkdT4va    e557e5920166522f77c8b
                                                                                                                                     0489e33ac8bb362cd6d4be414996e06d6be79a3ebbabe3a14fb3f0
                3a439225a1e48607a52304f23f053b4a92 000000008d6f832867fae99f901f857a54a345be2f4                                       2c911e828c8b1872f41ded3e7b52105416db4f991d00a1661aff2de
3021       4573 f0d82f9760b1c3a6549077197253df     15f58f501aef1141a41ca                       16urumZFNGpeH2Ndg6ZggJeF84nQLAcZAQ    746eb69374dd5eed4835b
                                                                                                                                     0433d1ab711e6c923e030ab0705867ab585e598553bd1c21175f2b
                7ebf26dda30e083b470b2cda5c737cafe8 000000007a5faee8386b6a58d0ece27ae55d7c94c7                                        d8874bd483f45a698f850b9391e8db5b5bd35d46c55202070509dd
3022       4575 0243f819c3f64edac8223bc2b83118     1657e550826ff14c6bb49b                     1HTey2UJmBRduhrTQPJ5T8Tx2s8LxK85vA     4becc1bf4508bbf132dcb7
                                                                                                                                     04d991b67a8a6f33fbf1f9a96a2a308a0d58c25aa40d62e4040ecee
                8f2b7ac287df18eecc3b3245e6344eb963f 00000000a0c494d54eddda640e880db4c7e2866323                                       9b9c8204950972e5f484609bd7b09fd969bba49c5c94fc5295e19ec
3023       4577 67f3fc7705559a61be9b1ee7ab6d8       b15f9163fac00ba7f63638                     1BRju2pbJBbdzuMjgacmMzaxGqmQzXNst1    e90bd201d679302cfcab
                                                                                                                                     04c0a3c28881d590ba3b1e6aaa949305c8091ffb5372fcd9f87179fc
                81b9292b92263f9a541b3536396bf9ed47 00000000d2b1c3be02b1ccecff6345679e15f71b6c6                                       a101d1a0c62769ea158ad68c5bd675a0c060bc7c140f44409d69a0
3024       4579 6dcbcee4f65cbf99f781d55a1a5811     37c3af4c2441b8db9f677                       14qJWCU8Gjh3TFmRYqibCMaThoSH5YPyWj    a0259555226329ff28de
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 170 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04bda3f24731d0928eaefe3717fd8773bb3a8696c5083775f4d6ccb
                3b5cba0938e0b60904b1c1d27de373c06a 00000000d388b3b5334aa4d9e51e682421cbe7081                                         a207ac804540e12943b8d92cb096824a6da89bc4aabe22eadef0bd
3025       4580 fc8ebc9eba9198dacadd37838a106e     17407f0a99a0f1b0932d7c4                   159eHHdaMQr2eNKHPTQGBEsUwdDUFpxsyj      ace69e53a12c5f5e06ff2
                                                                                                                                     04c8f57e1773ef9e22f34bcb5803249c8102108a2051c126c2c6acb
                7bfddca9437c8098d5630af444210b34fdb 00000000811115a3947ba5eff8fe7e34df53a942493                                      854a79a069d7493c61eb1f06cfa271eada785c83f25299fc6cf142f8
3026       4582 2ad5043c9ead0a5d322af39d3ee91       3e0e714c90b2548c9dc07                       1NxWqNWydp6MvRxWmLpyjnFwwPmT1EPtwX   6acdd0fbd88557cc727
                                                                                                                                     047c19ecee90fbd0e6cfbf34a24c36025c85e535debd87030a52689
                b1470e1709e5f5dca1157e35a898c1d762 0000000002ae17e3f77d3df4e8c9cad286a605480b                                        888456daaf6e5bc8e960df6d56b81baf51578f2702f90296e8398be
3027       4583 c0fab53ce4afe55fdb0388bc317ca4     6fc59e09793f51073b429d                     1JsF1feujJtEwGoTLiQcGf7Wus288jBHwx     7308a878f303c321beca
                                                                                                                                     04da080f7dd1c1f3add03a326277aeab840a9dc1cf29b52ac12e652
                84b1fd5182c99ea456f5e30d0ac2830e98 000000006e74e8941f04a90638127208a729f3dcd7                                        49c15a0d6a31a27064320ee3779291f09074c95d371d1420081217
3028       4585 5eb5240b4ca610ddfc64f6c0be8079     7e1f0eb658df9998101b51                     1BPwR9p1APJKy4zaAb9DZw9PCodPu7NGoZ     071471f0e7534d705d391
                                                                                                                                     043d518e201d70c28bcaef18411292255533900288ba9f906e42a2
                aa5ee2ad31668e6f686be3e9864fb319c5 00000000cb8fdd79a24b182318d7a5f5c46f495ac40                                       203b4f057291a01148f6e5e11b0062afc8a0d37a437e410c7282d12
3029       4589 0462381acc10f174f6f4f5b7464fb7     3f2334b389d82d71ead09                       175Py8rXLzwQ3a5awFi7JN9tkXr8SxnYMG    ad028e97e10ef303a2e35
                                                                                                                                     0458fdf28a4cebbb5a708d3945f405e8057668f14a66f8e9049e124
                432894ac7122f27eab0b6c375c775fa1c5c 000000008a09a5705e67ced1af6b82b14f020f9ea0                                       09034b8c342e9be8774385c8d8336033ea7ad424a481abc2410153
3030       4590 46a04a39813404bb8706bcaa66ce9       a1d8c6b62374c4441ebbc6                     169GaXHkZsyn671hB135fYVaGVMnAKP1Xk    161dc4808f3b7485085af
                                                                                                                                     0460860b6af1c3bd3ec44a56f89831dec635a703e116eac9f89d10e
                58d7eb0706c0232b093f6b894b8da3c81b 00000000c5165bbf9f089926208a58360b522e7a81                                        5cca92853bd5ada7de60ea5a4b725b03403842522f5211036ca900
3031       4591 d74061a505840840cac660eb236281     12c6ddc55b7724bfbe24ad                     1KdZfHAZAhYCnugej3a9LRaQ3mgNnEfigP     10d043ebce248e21f725d
                                                                                                                                     042ee4975c381ecd02e8488aa79123eccc83a5f3f5252642ffa7d85
                e736f1bc3a63b1585e0a38392fc5871ecfb 00000000f4fb71fb3305ff0116389654d24876cc1e0                                      49a4d39709d3921da48084df3a5dfb38f6922df8b9b880efddf2707
3032       4594 1cd45596839148d90ded21332ccee       3a6a7e9eedd42b4fb5793                       1KyzRtba38MwAwXNPmp5XCackK9NmUkEVB   b5b678fc2e1f35961b19
                                                                                                                                     0489f10c69dd0de266496854c12740939dfe15ecf4d72034c53a874
                2dd87e2e12aff9bbf501ce058b22d04037 00000000fe5e7891b571115b1744ee8697014ff8ca                                        c3eb4a812161eeb373ef81652a4fd6cdd0592991da5d2707cb6fc67
3033       4595 1498035ce1eacf4a3fbadb718060bc     6f2f8a5ff5ca99c90b3815                     1NiAvLJmBwTAwftT5pAsH8r2TXSpaWgUt9     17b94c8b8b0f427b0b4b
                                                                                                                                     04b957175ee4ec165af0b2b9e3f78118cbc7999db93277cd6395b25
                3f0c6e827208a93316c28f6db2702bdbe3 00000000d25f8ae0bb55d86e070ffb96abd81b4f498                                       ad48b0312e2af90cdfda5bde50d5e9b74555d83e5d3a1e50e401f5f
3034       4598 a217518fe31c8148a69d5f00e8a675     181e12238b17b0b279b66                       1LWVAxcTL9wNR74vXoCSEYiWAuo7p2xzoc    dfa5efb1addfc085fafa
                                                                                                                                     0490318dcea4edc72a8a87bbd2a3bc66cd84fe5058bdd42776de6c
                d7116195f83123d515f341380081157170 00000000013f500570b064a9bcb07667ca77993430                                        bda420d3f13770b9a3e279a41597122e29ef843c908686ff7f06425
3035       4600 ae2beec176974616bc3946bb075692     d602eeb536cfe29310d636                     12PeZLRR2h9hv2sCfDfu5tQ9LyiPosXQkE     90f553ff9a09de1e3e1db
                                                                                                                                     04d3042a22c34db160817f6cd221d861fb71549b1014cf2838f0beb
                db6869686b60b767eb38fbcd3d506385dc 00000000c652bc6f62205d5eaf33866a64b4fd09898                                       91be6e606e587cff453a78c309e8a94ad08b5211297f7611f10f1e0
3036       4602 945fef4bef94007bd19d64f6b4e0ba     d811b508b616d0b6efccf                       132MDEcB8dPqfDfW6qz8i6pDNyfNCEW5ze    64dda271324cf8a5d51d
                                                                                                                                     04370f245168b31d414baa387f4cc4744d876d523f4c2cd6dc9c800
                caa16f33a9ecd39977566baeb79d62c2a1 00000000944dd57be2a436ec0a7d81db01eb8f5425                                        7de7e5da184c3cc625acf499afb726d13c5167682c1f991bae6d9d0
3037       4603 0ea0cedb390edeea8c2a3925c5314f     f3353364750e196e37689a                     1KMDm7ZkT9smmzVAGHSk8ciMpdt22tfNvU     b8c5d8eedeffa50d3f64
                                                                                                                                     04115663e2abca4f72669fe670f656291b2906ed4e1424233c4765b
                13f02848dbdc0fbabb70a614bd4cce1505 00000000584f5ccf808004140aec6fabb9e905d93d9                                       75e076cfaf7cc7fd6682b946f479bd963bdf37a1d421bb85206c1bac
3038       4604 570b41191df291081bd5e52b01691b     c30516b182a0d26ad9481                       17WYjnhVPBdWxRfZLKWVWWDQYJetCFKTCL    cf2743261deeb9afb7d
                                                                                                                                     043d2911f611699aad04ddf7e3c0e15b5cf540a455db0faf16a5125
                21c974c2ff565881f1e32ed65709af772d6 00000000cb5a86b6b6764bab9a09058630c6544996                                       23c88bbb02ceb172f2847baee52a8beb4cc4674220bd21aeca2292
3039       4605 b53e77fdd1ed1ab5770d111ed2441       0b21ebd088e38bb173f14e                     1AvnPzhBxpUJQ8KfYdknJK5VPK7JchCyuA    11b754c676c29480ca6f3
                                                                                                                                     0445f5cd1c10255ae0a5a03ffbe31fafc84b2db7ab540203c567855d
                1a7f667532b9f72ac00638bb7e1b9dc918 00000000c209c0f989f82d580206842faf60259f186                                       6db94d6bf7e130aa75670cd3bbbc2c0fcf1994fd68780ba18e98125
3040       4606 c99046caf753de3111b99a25ccf3f7     b10351d5d46372f5c5e6a                       1LCdwzQHkjTdZ8MEboYM9o2Snu1n5JRnaA    1c11183f4bfab8adcd6
                                                                                                                                     04dcb6c506dcf9450dd96b95a018627f53c6c3a76ffd33372ede6db
                b46c0b2cdf976962603c2f450d7d5b22b7 00000000d7cd0cc429d2ef6cd858000c5dd822bffc2f                                      62923d690f1edea16055b0edc879321f9c4b18888b6644a2d89a7e
3041       4608 e1c7e94ac99e3b89330a7a56f59b0f     b174ae53e47cc27cfa9e                         12MtkzQoS9UDCMC482fMWBqTsbm9CmVTDN   aa5c13bec8dbd41a94e0e
                                                                                                                                     04b5a17c69cecf4cba85b17d1f81e779e814b086ba73c15a5aff086
                7ab9f91ed0aad2acfd6fa6223d1163c7515 000000008863c11ba979dc0efdacb391d2c3e0333fb                                      5820111b8df8aa2390c8603eba10dfa6983e8058882f9be93ed6aa
3042       4611 9b9841aab829e4fdfde5e4304a418       139ee6e267faa53d92093                       14xzK43hPey23BxdqzbuttRwHtd4yY5ZhY   4c90fb0d26b0531c63415
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 171 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     0435e2422ca46e9cdfd0c382ca401d6774ff709b11e36ba08aaedfe
                69f98ed050fa71acf4d9cf1959c1f717781 0000000024d47498fb72f2f92a8ebbc1ab0dcf55ef8                                      c2514910306460471f1a0e302f3ba8b6d414b656b4c9feabb70b619
3043       4613 44e7c3aaef646ff90b3d74c5d97d6       85f2ccf9c3e4a2b85cfef                       1NpxRU2iV5Fd3uF4m8KZ4DvEDGUFqwiadF   9c5f29a8f04c8d86d14f
                                                                                                                                     04cb8635c98b96f9933a788b46bca2ccc4152b79d642adef2be91bb
                03a34a6baf5432a59cd19c1e8e545e5071 00000000fa9e98110f5356fa909da218530d180296                                        2f6793769b3d0b55a232b5b4b2599a1c91c6f79de157ea32f8539a4
3044       4614 f0c0b2da5d9afcf7aab1abaf86a210     c354821792cb7f4e8afbd9                     15pR9xwR4GWN5Vj6bu5AmnSu4UojMaFNsf     670217ce18623008620e
                                                                                                                                     04f98d1d38352ff23771b8346d51a80e6ad880058db45a729153a1
                aab88ae7bb6a491ce4b423c1ee2f9aa26e 000000008418d133a657d1d7fd0a032e4af19c6dd5                                        e9f0c3f416c576b5db53d8a1d0399feeb994b6fddd3958836af4876
3045       4615 ef87a3dbd158ed849974e99446aede     5e7a2ee465087deeaed510                     1GfiWX9ugiH8L6wctBxeji9n39KM2RL5pN     efe16638d68b97cbdebd1
                                                                                                                                     04bc6240de4dfca5735cbdf5d2fe6a849a480e8a4e8434e81f127c8
                8b81ea72712df7f485337420e2d68cbac7 0000000062579e4eeacb490ddf756e7b2034469087                                        323113b0820c0f1cfa34157418dd6ea243bc4c6cc42165c0572b256
3046       4619 50d33c44ea4fe7f1e7a588d70722bb     550dafbaf66a18304e3ae9                     14d8yeP4GtwVH6b4Sc4YH8yNeZWGFLMyPt     c37e906fe09c3518ef48
                                                                                                                                     04d3a3c76bf628de12e00955aaa08132de3559d3c6028c45de60ab
                417bed0a63e7e53ac0d002876d5e3c960e 000000003865bb26cf1bc21a885718fc4209b1e37af                                       da351747f692da23497b40fcbda39528ba9d703cb79cf1d667ea6b6
3047       4620 e4e4119b1af86fc67fed8bb7bb13a8     ee79c21216a03d9b36d9b                       1NjKSfXVZnBYDAm5kTCrFCvsTWLbxoewjR    93dcc6c30e870e57156f4
                                                                                                                                     045e39941705c4197aee5900d035692d28079496d1272911da64e
                6f5a7087fcb824da117484fb39bf9b1a95e 00000000fe1bba981554c507b4cb5024ab308a0075                                       216a3cb254831c04734cfbe0e08d6a1d8caa93a50493c7780524f37
3048       4622 832a5146dc9fa3b2f22ef61f80506       3d913a9c6340f2048aeb1f                     1HV8N4XeWRKX7zvQudqgJaLMuNjMm4r7Nd    6da0a4f33538492f4bf623
                                                                                                                                     049689140ddae2f5a7bd0f2d81f21eb2c5f2e32af2ece4bdf5662578
                ac2328f6c06ea914764a0c6af9f151f7b34 000000006e28abe332fa2c0f959eb1e35afdd1bdd0                                       7b13d250ba9e80d335103326ebe76d96846d36924b6237c564f2f5
3049       4626 efe89e3e91c32715395be36781345       484b50df2090b0d6635124                     1WMxkDXGUdFC2ZnFpvw3Nm123ujFFGmbB     5a302cf0b2788768d232
                                                                                                                                     04aa74d878b527068f861a76d7d4c02d6c05916e72cd8ff7a6e8a6c
                708be58f41432415d6836480a9d3349ca5 00000000c002740f01ade8189de73cea29b280f681                                        2816679669ca5cdc47fa4b591446f672a6a7e745189175369a01aa
3050       4627 0b345acae1856378b8fc54ce6e5c8b     1ef056df387b873dd8bfcd                     1EYBqw2UKt4Bu1983SwpHYG4RjukQzxban     3f0faa9f2c32a5e9619d7
                                                                                                                                     049e397c0ea3f74f9f56f5905c6a7a1f5b700910bd33ffe98b61d4f5
                f74d65b264841b3425f62d98c379756f77 00000000cb22ba2add4f6f5c03211294d92d866384                                        68201cf3f8d1e3b68db10fee624bda6557a17de99013a4550211bb
3051       4629 860e28470edad4cedefb11162af0e5     6e6a90380d1f0e1eb1539c                     1rFBbDSonoBYgnUPGQvgoD9FS2JPTNJ7e      ea8be093222d3e47f087
                                                                                                                                     04b75e90dc868bf328cca2d05c14eb4bee1f7cc065cc4c1cd79789a7
                42f8781953adbe86c8f70cf3b1590e51d47 00000000b55a63e6574de916a03a14f0afaa33d10e                                       4895d53856d0e0b913a764bc839f96996fc1f77b1368470f843ed28
3052       4631 616e3cf8f98b8c69c535f44a3fb3f       231244d9fb6146f6addd63                     12mJ21vWwx6NbC9RfTX5MFGAi4gDwxdtvX    4b274ddaea2ac8422a3
                                                                                                                                     04d0537417fb13f3dc7b2a5888f725c501f1ac0f3c241067b8164da3
                142d3048395e6ce2b4197668d00ee028b 0000000012659c5e938e30ed5139aac38f75ee4a43                                         be1a62d6912ac35d136321b7dd0cfcd047c0a06a3b5b7194bff5e66
3053       4633 b54976bc05cad3226645f328fb7e502   340c2436f910e9cd2172ba                     16MxVn1Ey9xwgHyY7j1j5Ut17oJVC568bf      219d3eae30e6567783e
                                                                                                                                     04925a6146e05e100889af294a55164e13f0c022adec2b86fe35493
                48ab3f37fd0f1152b81042771569f6464b2 0000000041f9574646b9b48ed553f1dd1c59c05c3a                                       072c0c4913e353145ed3e6fc201277bc6577a598269d3ca68cd5d1a
3054       4634 16b872066a0a9802aaf414e1c402f       056eca10d691823eec7a06                     1BjvWjb4izqMXPXPX8BSKDKQpTJPwQMj8K    355c1622fd5344b8be21
                                                                                                                                     0450fe18b8b2f47fe76bb3e7cf09bc7fb86ccbfbc71aa5becd101550
                d1a604d40f30d775917a922ed30ff813ff1 00000000e799142d9486756e81dd9c5af9d3e560b8                                       145de2c7136eac05457b8fb5fb1238778e934392a43a7a4e613c23
3055       4635 4835e1ba493fd5047910daf3b254b       f7f9ac1e14252031418f60                     19r58vagJSzhxSXHRsBLsVjWx1VAaP9u9f    0b45981cf0e3dc49d5e5
                                                                                                                                     04cd9e4ce15b6c8a9014e74a538bb5368c24ec728337371dcd97efb
                868740e589ff2716722041792ff7e9cda9a 00000000940ff65f8a4e61cfbdd89d1aedb9942fbb7                                      3d1263416cde1023112fb6a4dc68d4e4eb8c847e16425d5be8b017
3056       4636 e74be8dbd719a5b390aac9422630b       7026be03807740ed54c89                       15iQz28KcuTPNTXU3qQYPGrKMbVdJALcZM   b63e486ef3af83befa761
                                                                                                                                     04958d84af645b95533597b116472392b5682eba0fe74b02958e82
                c30d470b7c174b310e0f1b63d42231ed74 000000004247d8088fd1d7c393982cfd579c44a19cd                                       15cf2d45ead4b91819e7fa4bc18a4ebcb14155619b055d01df31bff
3057       4638 a2ea691eea155e84b30f99194c6709     54464be2dea09f9ee3d6d                       1GmdLKe3r7ws9ANZqJBCEE5Tcxk8Me18tq    505ff8e698d6b5061c699
                                                                                                                                     042f63c8d6de10556235412b56ea2e376359565c93b981b486e7d7
                7be3d586444063c9028cc3972051ef8687 0000000066df0453a5339026e5a01e34ee92bf9a59                                        f7fe8da17319e38afed687cfa21ec546ac615dc80f54ae0d73f743f1
3058       4640 16ce0e30c53cab33cc9edbd9210dfa     ad784669e2da00e685c293                     12hdS4YKkhQ2S5rdUiL8Eozqc6iwJjyWRH     c0c77b737c62ced0b032
                                                                                                                                     04e83284265d07a7737eab7ecd586dc4de5d3a4061411d7d5e25bb
                f7599c839a1ad2e4b464f2b8af534933a5 0000000033e0324fd6118545d1fef7a6904a0983f20                                       338965317517ccd1fa337786909453c0d110a62a54d789d289b07c
3059       4641 e7958bd18dbc0f2922870cd9cc84c5     043cc94dc087f86603dcd                       186DiqaAnpoJHhZxCWoxdWeEJL1V94uuws    5971b0961b5861a5c8d64b
                                                                                                                                     043d443a6f6a0f843ad2a252f49202efe6dc929a7c29114e1ec487f
                2bc8ad3a535e588464a4f3049fcf0465370 000000000df7c3742ff608e1149284cf83adb1b3196                                      04d6758a085392b3a709c83a52a40a005223409dc0a355035368c1
3060       4642 c227b7b61d58f54b2ae5698e3024f       d39f704a3737571d2f7e3                       1BJi36WiBT1tkSLoWVfTwDCJLNUKB3owsR   3c603362a072a71d05b2c
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 172 of
                                                             913
       A                         B                                       C                                              D                                       E
                                                                                                                                    04926e0331dda2a42dff8721e7095e249c496c9bd9ac6cbad72de24
                c684e48dfbc477c7d1ec3c9af73592e68eb 0000000031e3947cac704a53a054921e492238be32                                      398f4adc4e9aa9066c7d7f29307c070003e9e08d56788fcd31ed7fd
3061       4643 7cb5ae5284f199330bc6a1c1fe01e       4d74272ac56aa1203535f5                     1AdhCvVkiN2mQWPvqF8BLadgUtyxpWvwnv   0d397fc95a673a2cb64b
                                                                                                                                    04e0194ff322e749a5ed5c02b128b682fe333f4f51d0b08e406e4bb
                1b7cb74700a007249bbb30dc81d8f3f582 0000000088f568959bc898e3af5325a67a27d5a438                                       b16b93c3d59a29a93f72b95e8a65b6dd3bce8084e0d6676e31ca27
3062       4646 81eb8833883987d78f3bf7e941d50b     0fa41c5f6b7a204708d63d                     1NwmJXYT5bzEdqEZ9mVs3LbzYk9SAKf6mF    f01ad7c79f884c58f8a8a
                                                                                                                                    0497e87a62a19565fd240e0bcb55b5ff68b10b440850fcd8e366f9a
                7af912601599bd8f8442676c6a3a0bfe02 0000000065f9598f72c43c9b5fa99ba145d9734b758                                      e9d1431286406d1fd8cbf3f2ed9c51f94e501246c84ad5c30fc61192
3063       4647 750012f978dc9da85bf442e9ea8f79     54ed1c2038cf9ca51fedd                       1GCcka78ByfjxLmtuSSioidmxLJfrtjkxR   1caf0202404e6361311
                                                                                                                                    049bfc9e832b7a35cb7c535dddd19db1ff978a6543cfc53fc5cc49fc7
                5551b6e1010e044d66d39edd952df72bc8 00000000bfa7a74708ec82baf0a713e6722eef86b4                                       cc4c9558870d533d3f20cb869176da452118ec04bd6899d1332398
3064       4648 9574dcab6dd81a46167d4482e1745b     19b4b26e27c45ac25097a1                     1AHmXiieJ3BrLpcr4KijpyxjUSFj2R5RPi    d8a11857266b814ed0c
                                                                                                                                    04f90af7f2d17b4b0830de71ecbb1a0ba7dd90457a54737ff51933c
                b9884d3863751c93c62b32a3a38ec8b510 0000000065518fd4517416f42466ba519b1fda6a14                                       8ac1d2ec1c94797e76d6472ac7de2237e74116caa584335b390e2c
3065       4649 230e750c6e878e0cf179b8c27a83fb     ae05f23ac683b8cbcd2d56                     1EgX72B6h6BEU5xp7bed3jYiY5zpwdKUJx    0e15f156df0b3c3cd0fea
                                                                                                                                    0419fbd37c2fa2c02a9a71acefc0f9a04e918ba79b614d90a192102
                2872b62c72d7d441652df7b544e69a720e 0000000032ffc93152542861b6fd778d1547e5b0b3f                                      ace921898831cabd8848798bf7af353c4358abc7f74e4ee0c65a6ee
3066       4651 f466ecf23e57a251764bd1f20a2cb7     798fd372b1792005e1bd8                       1DRQLn9em3GZde1M9sju6EpzfJQ7Qg5xVd   13b1bd554c2b26b814e8
                                                                                                                                    046ed48d9d12232ef8035c815e37e694a9920963a90b54ffd18000
                dffa8f061626549ee146e189066f061a610 00000000fe2ea7200c070eae20010570b94a05a4d8                                      3f8a9c8589f6b9f3afe579783859dfb1fa76761544dc744034a85b23
3067       4652 f7106e3d54354d78e444d42e0d838       cf2c01a7bd029f78fe10b3                     186n18cE1a5u2amRWaseE9LKZWF955ooSq   c0f2baf4ad0725f0bc39
                                                                                                                                    043a8ec39bb14139f837e3fba6e1bdba9e94fd6eeedbd28aa20f037
                76ea15003a39f885d8cc4567d49cc8debe 000000007a73100c50a018f8ebfd19878fe0e8d110                                       566e0fb06108b7ed3bc7f6ed418fd5cffd6321feabf359459a4688aa
3068       4654 15b0d360966b67af4de6b48ae14b57     7bb8433633cf6cd21aecbd                     18Vf6tgAqsTA24zM7RxFhJGjW3PytsGFre    46ab74126346c07ba0f
                                                                                                                                    04cadeb16ddd6719d3cdebc9c8d33f40b5d06c765df6859f38b8774
                cda54518b57887475cbc4eb80c3e55c764 000000003571fe470db466ef0ba2e0e3dd98747305                                       f36fd35c28835daa4fd8ecc37dae87eba1d40f8bc11d75748c57e84
3069       4655 d4be5249c72e260d52e140e0b20388     4992b86c40a1914282bc96                     1GT4YUPmeCcWNVARccs3JdK4QwhSfUbibb    7f508406bf47dd51e92e
                                                                                                                                    04e99de603f24b6c6dd4acc520d68d7d877e507caab5c9f621b8ac5
                10b6b610f2b7f944b8506d14c0d48c2da6f 000000008cdc2b9644f029150a3da3ac27491a4c69                                      cecca12b3153843bbbb8ae7d5c201213a7c1050f62de20e1d4e5bc8
3070       4656 ee54c29b2030f94042d338d77760b       826bb40f3bb47e5d123d2d                     18YSvcGSUtoWVUaXMti66b9PfLhn6Ru2mg   bd77b02d19471ac9d547
                                                                                                                                    042ee893ae70ba80ea4f59469a1778bd461b0a8c5c42212e803fe6
                cfddb9d898aac0b3581eb2978d3ee9bebd 0000000001de3c526d957ec0037d88a511aebdc11b                                       3432b098a47cc12a6734e9d93078a332f919acf3fd63ccdcc4593c41
3071       4657 e68f2d2021b6ceab4804921cf7a447     4d0851ede92116d51dc10e                     1DtaumVVBhXfZpAYptEnF5CP7mEpMHysjY    7643876417533b9f29d7
                                                                                                                                    0458bc3c9edf298b9ac0d84eed0e870a816c0fc7dfc4ac3ddf1e0511
                afe3fb4f6022b56d2e0ab843d8c8bf27c34 0000000057ae735976d4f788499212d8223f3c67d6                                      04031bf3fb1f2254f30bb970cb376c1c516d8b8e14b1ec342002f264
3072       4663 7f80271bc5103b3b45b78fb651e71       9d1f488b32d3392f06cb1d                     13fxzS5duxrg7eaY7Qgy4FeT5SP3mNrt9D   a84079ee5f1e7d892b
                                                                                                                                    04018c2d47fe0ea01a4b0c3538a8c7c0b4c4d1ce948bc70192f59ec
                f3f24b06c8c1172a8833e75c0b25ac0a1c3 00000000f94f7897fbe77d87045114b5293e91ca6b                                      791db31c4c125826e8932b957c70f9328507a23dcf9f617154bc4c8
3073       4665 bc3cf2001e7edca2db52725689963       3542e71a5e209b40044796                     134EvfLjZbS7xLvLvBVTJdRRHg7DLRsSXP   c7370b0dd4ccbdf1f847
                                                                                                                                    04e5d84d593a9d56a04bab9745e82fe0e49cc294c19c3acd83b337
                546417e171b28ab54dd1495a3dd161c81f 0000000055d2628dd5d137bbdd617c00dfbdb9c707                                       85b8d61527496df49ce10e44bd74bdfbc7bf83ba836218b613970ac
3074       4667 077be3988471d52e271da74f2f29ab     0c24161acfa80e5fff84a4                     1Lq7ssW2V7PgqsRqHX8MVSPJ4aDy4raQMq    0286a96480c815dbd6e66
                                                                                                                                    049100910ed109c2548da2eca81703fec9b43e088de2bee0ee24a7
                cf0a11516a7844be01c09d29b4fcd11b8b 000000008ed22e177454b0be3e3946cf6df21c19b1                                       4d792076b877562270f7bd38e360f1feaf3f4aa71c10705bc3f26870
3075       4668 b238917397d00df4d5f2d4a6326c89     476a4a733138239c0669c1                     1G3jSmwKKJfHFjt6KNyVdYnjB8WmwY7GAd    a029c75ca1fc4cef942b
                                                                                                                                    042732b8fbc61f1fa4c65457405ac5f1b835249f7544a05aef1e68d1
                104c240dbc403a3926d7114998bb0661de 000000007fef246d58205bc404fa5f41ed714df5f76                                      dc4984d4ae6c38176fa504f7950d069dc27960da4c7e44ffe517009
3076       4670 b7820371e9a51d1f9fde14447d3986     0e689515481c8c90377f8                       15eVZpPdW9MuCNcvJJ1SjCWD7KTquE69PX   8a5495f473b1a057bf6
                                                                                                                                    048c4f97c4a25a0795363b269e973c69f2265a7d2b419f43b6227ba
                a3db991b4923c44b45b9f62d65ab8b94e9 00000000122d1243a84e3a343a3a29eea03ea4495                                        88a310ae54de370cf7d2f85c7ae489b731b3f79908b9e6131e0ca63
3077       4671 eab4ab8070c991dfd178bc3caeec4c     a634a572ee46badbfdc7459                   172XDAACrBXBwpRsCePxzxHPiiZDswaV9M     798553667b9894a9a037
                                                                                                                                    0480af1e0a6c53efc565cbda5a0c3a255afa498b8ab47fc8e301521c
                1ef01fad31bd155d370cf5fb41abda9e148 000000006dd132e61e0f30262b34e2839c638a3b1f                                      84d3e3cd00ddf12f239737bb572dfeb59af10872f02e55c988f55f21
3078       4673 3c05a84cbce94a603311540438bf5       d8d789ea8f40d13b1cd6ba                     1P2ckM2yD7RNF4QCz1Hd2APoJsaTdXP6Qt   dd7612311e6b647f89
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 173 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                     04b4688289fa9913db80e7a56e44f202d35687f8acfec1fed4b74a9f
                f438992c7e11e432ab440602938f676472 00000000649971c0efc833e314b0cc6a8ce4caa569f                                       3b712a504aa0bba81b31f6a5695af7657029cc80a9c02d9d8d71bb
3079       4674 bde6214a154e773880f7954564abd5     dbbdd91348c3dce8cf432                       1FNk6XWUwAW2nqJdSEAF9mFGfoVbcq3RZR    bc5db896253247f22a9a
                                                                                                                                     04b0fef3727f9940a0232fa3eb82e45e87b193fec97a8525810a112
                b9257fed3d4f4f3f76d51d5bbc37966290b 00000000bc36e6185f6ffceb28b634b6d62fc71fd3e                                      0bf3057a79484b407e4850406892b986408d019fc8c19e5c0cbadca
3080       4675 e59e6b6473052b7a3e59e7ff3ff47       92b7e356755bd608b8531                       1Hy2r4rD4wUtgJiij9nXF4m2k7pX4JgFsJ   c4ff1969c4218c4970fb
                                                                                                                                     04f2d9980e8235599f36ecf1fa810b24ae33e7c9b27dd36b2bf9174
                2a92fe3995aea38439e3df07482d658e2d 00000000b7c873c7597c114ffce16aefa00c8e88e93                                       479ed4904a563d9c930df8cd530ea6d650a06e51dc50c68aaac0ecf
3081       4676 b24714eb3abaded14935dce9f9bcdd     d23a010de012766e91063                       13d7ku9ZqiVjnSjFFzRwcRu1ZJSNFbhbYy    c8ed18b1cc4aac330839
                                                                                                                                     04a811dab67fe948bbb16770f74e4e6bd78b38e6c62211eb0c3918
                bdaa941957dcacd2b171240e7a5c7fa0db 0000000086bf44fe7972e38474f46e86b975220d08                                        dc7bb1a5b6570e181480528afc22e84a81d450cd034c9a877e315fb
3082       4677 fc13b18f0f20a2908e3ce5b2055e32     daa6e5d8d46b4a5d934553                     17MW17Ef2VHs1q1Aa3XnPRGmPdW56EfhBr     5eabcd6c3434e6953f9f0
                                                                                                                                     04072ea431935dae507750a40794e630763243df902996aff521fc3
                070f8f307da42efc2a7fe645ced27a1abd8 00000000b51700575465f4fda4d5093ed15c1e04d9                                       1b8f611e004deb680bc95442d1f1fe9a4d00d6bc0bde760ca3169c1
3083       4680 b00337eaf69bd7c881202aac07aa5       cc423c1721d56206480ced                     1568nRDinb7LvqDKo7e4v7prKpiv31i2VE    0f515aa4bfb3a34e87d6
                                                                                                                                     04191dad60afa658ab4029a49a113a32d0c97b90163962dc9de529
                16e20864dfd6fdc10e356b4c5ee6285133 0000000064caa03ca20b6af858fb85d0e1c486bfd39                                       de357b3e216c07427c924436091fbfb16e0e6b93a1a1ebfbb547183
3084       4682 6e6f5fb42f34e041b23424585bfb74     049c6a29d70a24566f675                       1L3powgtRyELFn56KTnW6q5CQL5X7x7C8o    d915b4f198ac921e886e4
                                                                                                                                     04035124aa645ea6e179a209c6ac180483937319e044a74dccd364
                c2762fa86aae6fd2f1a7b953e1f709e72e8 00000000094d1f52c6918f49e56ebdd73b4fa63c052                                      9644f6b690785cfdd04178c75bd1d7d3de43f78b5a46b18a15cedf5
3085       4685 13da0f57b1d513d494acb8f322c73       d610b8ae700a47dffeb0d                       12jU1YTLaFjBXCzi1xXsP2E9re7SainKKU   d86b73cc783f85072acc4
                                                                                                                                     047a4a74ce4667ef7eb48327b4d00b8a2280465527c3699674e38ff
                6cbea1568f95a090f387f1ad5a64058de2 00000000ae41f718c6913b391f8424fea64be54d0f0                                       f3b0f17bb15b46a07193320d72635808da585091c6c090b1619dd2
3086       4686 650d0918a813a54e9b70ec24c8a0c8     b599a78e73cc2eb8c49df                       1QC7u9vbta9xLQGt6ZhiawT1t3czuhWD7K    8218dcc190a78de785d86
                                                                                                                                     0435b803c6bb78e681c078416dee7f8c58307d6e9ecf86e1c67d4fc
                23aa67c3b134c1ba32a65e6be0a3d0f76a 00000000f4cb9abb9fb84ebc4bcc0dea6e790a705db                                       4536d9b032d76f851ed0abf15b21784fa5cabff21b638254baeaabe
3087       4687 18827d1646fa4169534f617033fac2     9a64eca145a0869a14c1f                       1LLrTqF5nHJ33FbFcEvSEw7ifoaWdKAiRg    c2ea281ad73d1738a0aa
                                                                                                                                     04721094e6eda9b853408aa013272e37d449b7b7972ce3216ab12
                ba16fc9e4dd95495b60cc2979963334927 0000000065ea24fd3534802bd17335ce1309b80a01                                        e8e04b8b279fa6d7f738dd4f4e07ed244660b515be919e236a82af0
3088       4688 4ea4b56f6e7b30eb50490613a4f17d     1519f98146a9962e36e438                     19KTApGwUPKEbSrL29J61a8RxjiF5NsTqN     b96c5409118afa279879a4
                                                                                                                                     0465350eea66a416a38de93437ae5781be8c9d29a8788ff76f6e28
                8054eb363f21d853a733ec15adf41b6b41 00000000fd9f958d3312b856e2dbdb86c63687fc9df                                       70a8213f81aa30b1457580a173b6e83b71b62282c045153a82ec9ff
3089       4689 189789a4296a709c21a5266945efe3     a199734c7129a0a9b47d8                       1N7sLD1HbBdtNjGx6LY5Wjpx2YDZNpsicg    da23406c2129ebc683172
                                                                                                                                     047ffe6063b67ff67a0956e794b54112048febd63c9354ce8855b04
                b29e0f1063f06aa0c6ea104aa3412de9b7 000000002b1ecf0039c543b437959548c98b08ee6b                                        b2018d447a35d92ea640980031127d62fb3d47396c82fcaa5f14427
3090       4691 8aa2c40af7d1f769610753b34877f3     40f1326df73a169287afe8                     15mb3amLKzUgc4BGYktagUVnJMH7N6GN78     45ab9ee3decc00160434
                                                                                                                                     04dd1f097d12b5468aadd9ff753f202e3030d8b7d1c8bb07a0e1c1c
                68de7a2292ab41474c5567da10538286df 00000000fc3a0b1bf610cf5c44b5c21d90e1d2d278e                                       5cea2397984cfbc4cf2d33339426cab65f3cf13fdd62f8426bc8c8707
3091       4693 8385aeea4743b2b71169f3c6f3c4c9     b5bdd46a59c5ae4c3980d                       1JjXMpKBgjQxcFsnoXAziLrYYrmFfJHEaE    ffc25ff9f65ac1957f
                                                                                                                                     0412e4ae683fab0e181b4132afef32320d3237145c330c8436edfd3
                7c8a73239be8e57a6bbb193a6ad226ee2 000000006b2b6b9681bf01f3151e2cdf0e7bec99d44                                        a582107fee2fb6a1f85b7eafff93ff9dffd09db0794db8c778ea605fb
3092       4694 b2779ba7ebbec404b584418c0fb722f   776564e3a568eee83dc2a                       1D1hx2f1FPvQmMnzunVwX5mmxzsMd2gdss     1ba1282de6c1ad5a33
                                                                                                                                     042f34f68dd55889a50148eaf63e6bd14a6795a6fcaec6774c11fd1
                2fa8c17f4c902754f406c218998645bcb02 00000000b8314d4d94ad5b613e77aa99f21b515ff6                                       4d934d5dd9c4e81259c7e6198584b3a2473510c1cd5d77b19377dc
3093       4695 a20a69621c3011a421b8fe0aaf1d7       4d5c18265e7eb4afa1f4bf                     14PFFj7nLcuQezC3ffaGzBdXP3t8ZEhzkM    2268ab8e1287953bd4ba9
                                                                                                                                     047f3f139eb0de32badfb0a990d2b146705e1af44b4810faef73402
                caa91539c7cfd5f661683cf83748d96a6ea 00000000838a16bc7957a506d10f89105474d44030                                       3d1f41125cfdbad595fe65ea24e29a0fe867ef35692675b70ef4d68
3094       4696 35a1eba2812563e7fac1da5c57025       909f190b495cfaba0ef670                     1AJvxHoT1K9xqhuoCsGsSvEY8fn5eSEatZ    d8c643ad7d49588b729e
                                                                                                                                     0404b862245149a5768441e5e8a9cd48ab00e4c66f71566d2a6ceb
                8373bc57e035e52a59316fe4d7752a0925 000000002109eb6940db1ba3cac1934cd98473311c                                        00c7baacd44ab0154957b83fc14d219e3b54e8e0c48833d6101f58e
3095       4697 49adc5a623c606b6fa2151d46315ba     28aef747dadaed24a2e26e                     15dcbXbqHvBepg13iXFq2DQ2AFXDcEmKwk     5a21de765c8af713f280a
                                                                                                                                     04b6d9bf4891f17926f5e78393ed7470ffe6ff2a257d33b71068d5cd
                f6565f3a841fe066355070b4b18ba4bfc70 0000000058443a2d2ed22c6dc6f85c9df598647d7bf                                      fcaf4bddb89f8240039582a72223c97461a4df654e2c96c845199dc
3096       4698 1c4f007d104f54d2d9d40c35ffb60       d2fc9142c44794b811ba2                       1CM4szYHViH9zV1kaP2UER63BDd8reBezj   56957c2acdd35e1d6b1
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 174 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     045e6114524f7c5da2ac0e9e61449d618982dad1c4ce927c0313d4
                fd3cb2cd526a1e76cdee441bb1d8d6badb 0000000062b33a11bc5a429dda8e81b8119cda4a4b                                        b1a5a560fa4427867a74000792866cdfe14cbb875d1f0cb500ea005
3097       4699 b184ee684d162cf196f2e251d1ee52     5e638b8b8803651c302e99                     1Frqv5FTVJBu7DbmmwgzH9eJsjMCcKgM7K     51f99e6a78347b6ae4bd5
                                                                                                                                     04117595ac380edecb43d4975610bde757d449d1f5c4a2173462f8f
                410a3875f3e653f8c8171ff42466b89ec26 0000000050cbf0bb4491affd04777b895195114a6a                                       011a4fc6ef1be534cf93186684c0d727caa4e7810c06183cbf44b271
3098       4700 7be39c6436820c18abe14b21a82c4       2dea7bfa51f1626d58c1ef                     1BSY2Gz8smyzFhL6kJDv6Eqo6yhfaS76Sn    71be6b74dc9f159dd7b
                                                                                                                                     042e400fe80cbd37e7f56026942c90734491ca37a95f0080500dca7
                7acb43cb36860501f1d17a2d9f34563499 00000000d6be90582197a2edf3a3a69b11a0672ff4                                        e70861a7bc2e8a8d490220747d11b24fdffc8931f6ea3307f4945b7
3099       4701 5fb0e6196559889586721c0330fdee     131f2554d15c750678ac57                     1FqqC4MaCGvKzFgWmW1NV76BPVrcMwjbBt     63046891cbdfe4a8bb4b
                                                                                                                                     049d47d01a8fdab75003e399cb7b669d5fb6f209a0d0a9179a48da
                85c9e9ef4eea524dbf5ea7f037673bc0158 00000000523ea570173e660ea90db89102290078c                                        12f0634398ae33dd39aecbc647feee202680106a48c7fb2d6c5c4d9
3100       4703 eb63ebf0c2aee365b55977aecba9e       4bf095f328c8f8609c11afa                   1MU4SnKyuNN6nNQRHxJfkpVCWAzwXAUuwW     6829f512f820c67555da9
                                                                                                                                     048a4e9c4a9db19a1ac8dd95f4bed416dc0e87e88143d3b86c7c5ef
                ab22da6aa094b416ce395ce276cb316599 00000000466a967e8b5c1c483f221fca9f399bafae1                                       9e9c1d740601bb951fa09e3ac72b9e1bef1a2feb8b4884d12230f22
3101       4704 dd0cbe706c6a59e16569ebe72b9efb     8f95822db0bc37f118f0a                       18CEbMGFQuJETWQRPGNeHb6DBbWeMmq3nW    c882770d4ad4c38c402a
                                                                                                                                     04e2cf19f23609193b9eac33e5e8f1c0fc25c7bf888d32818a665cbb
                bac73eaf57eeb352388720f520a8b6fdd2 00000000f097957affb589cbe6e4f3c79fcf466a9848                                      ee9ba7e6804c89ebf0f3756872b4ffb6879627d0f3f1ce945cec31b6
3102       4707 99fd0be06086707698cce41b11a06d     f0d3da1ee3f8dfc61897                         1A9JrpmZXeJwv62Y2E86tC91VVwErX2EdG   3cda4e17d38273093a
                                                                                                                                     04b7d8b4bcb6fd1354037d62993d786dc50b71371838a118fa47d1
                2d5a3f1843364cf91f1454272c4511674ce 0000000044b3121de12d1bbf5b5a6b1b78ade1373c                                       5e5b5d62d9647b921a9958695d948f8e65794279d4ccd21f21dcafa
3103       4708 037cb9ee6bc4d7ea8d10fb6ebb020       01cc44b064e6552fc24491                     16ZSREs8jJyJn1Y46N6wphRj6TNhDzqqzC    a561ce9212655cb0ec486
                                                                                                                                     042b4b337b6ae9faf71c994c2fcee22e461fada3bcb5ad730cb80c10
                ae94e89eeb64abd73120dff48e3f929edc 000000005439691d25a97a4fcc33a982e745618a4e                                        1f13acc484ade2f8929d5399717b1a19099205e9f33c0ab9a8b5dbf
3104       4712 93957479b6ff334f06a1b80c8e31ea     42ca2088ec418caeecb80a                     1MDGThr9d6LBtRoY7mZ8cQ1KKHryPWQm3M     0e97b1a12e1b7015507
                                                                                                                                     0413d4acd38c81657d4a61051f47af2f84cf8582d838deb42d1d3d9
                116142d6f63cd7adf6afbe843e851a06bb 00000000a383976c25e2877bfd93117cf1df074c9f1                                       edf660f53be6721f795af8b7d40b615aa455dab557ae57bb43f7b60
3105       4714 441f5230309ac600774643cf131541     6a9d687dfb2aa55bac1c3                       1Fu4TbNXxVy7q3gxES4wA5Lra9ePtbYJQj    6fe604bb469250091340
                                                                                                                                     040b0a59fd32c112eecef56ca77a974f043f44a6f181f1f420c51c50c
                bb3c5b72662f8b4e5a0da0fb6079551977 000000002a05ba76ab6d662d62679bc3b04effd6f3c                                       1ad6ac6402f2f2e8e5f7a4894a0d7f513ae47a7da7aea8f9ed9c5e2
3106       4715 0f2fa7464140c40070487857c4097b     3345ebb9e5331f8053473                       1An4LQFEHD76GduVtM8xLbKou9E9ARnKkN    3e5abb336dc1d6f64b
                                                                                                                                     043ff057745c873dc32379a1e62bf252c78fb9ef1ec2dda3a764a962
                97842a8a9b3e3a0fdd5b923bf9f31a6317f 00000000db40a28de1fe7a8ee77a6e426524a7620d                                       b23e85f0f2b4f97d9ebd1f6a656f972a60160680e3063fd6b2aa240
3107       4717 ce83d4f3426a7e78963ba059b2a01       91823ceaccc44e1f358a2b                     13MhvpzrnKjrfexzrYxWb7VMz5f5ZD7ukM    3efe5f003361f4e15dc
                                                                                                                                     0406103c85070ece4e9f49d0922c29cf5c2136c90492a9e01d7538e
                09c7534fa0fb7844fd9dfc52fb0e856ed7f7 00000000348b122b754c4a07ef4ed500412faa5662                                      14168983e9be766d89aad86e4b7a94306dc3aa697833576c73f981
3108       4718 c91f3e41ee64deabb8ba122c0079         50573da396c342f72398c6                     19a4yfWxnxrrsDMgbGqBwUKLyD33BEAm8P   1d66e83070825b69b9a52
                                                                                                                                     0419170bb16170ee7f60427e96e31fa7c1f1ffd75b90f6c3b6daa44f
                bc9319ce5406fa2db142feeaf9b97c5e77b 00000000868d2a95184084ae9fae816835abca222e                                       3e11f6a60697cafa8d5c3a3e78042a435134396c2fb40df6e33a901
3109       4719 3c966a2a9f813cd24398226bd871d       efc1b8f847d6a68d91f99e                     16BUn6PrmPc3RQLqbfQQmsGhFNbcQRPCPY    e3e1524c61014116806
                                                                                                                                     046614966a6d4465b5cca8fa3430620b7d30fb45efd2be63101c4ed
                757ef81f17a5a477144c42e59fe4173960 000000009c292ebfb80f9150451714e3b498fa33eb                                        163da94d828c916d7b805514da4f6273f92e809909b80de9e7f7bc7
3110       4720 dee08182bf9d9a3c67db0b0d0f1d1a     e58ec300d25874f8b4e953                     1GUB86K4Rr2SfNmPh8kgWnmovEHM3NEVpL     539acbadc70cde6e8cf1
                                                                                                                                     047839243c5419ac952cb4a3b5077433cb0b8bf8bc43ee46bdb108c
                c753e50d80cb9dfe3b7efe22b2ceec3bb9e 00000000431a290feaa4b51f9a201631b00ea54ea0                                       5d84a3abec983ebf1aef375f663f642b69ea65469ee8ffbf3a533110
3111       4721 9cfa2f75cdd391893f2fee55d15a8       1435100ed20e55e0963e57                     14jeaR14qVHPJL4x2XT4CymG7mnwtNmYop    917adb57f418828ea34
                                                                                                                                     04e631672ae5e7869a8a1cab7ad39ab9c945ce9dbf672ba34676f3
                8130b3d4e5c6424099ddf23801ec5c855e 00000000ead758e5bbad4e5c0da409d8600669c4b0                                        bf51c2454af7c8d3f1b40c40816718c8d6404625616a74ce0426ec0
3112       4722 150bbe7ddde342dd95508c32d7d70c     a7fcbb4fb1ab4d8df0971f                     1KYPiuXRMNe16zn2BPYWdqAP7HcNHmDHrp     34b2ccd0b1fa3ae8e6eba
                                                                                                                                     040b6af2f720888ebdc0f6b51a934718ff8009018e002d8eacfbd304
                ffe8c2320270262db7eb11f3f532d20aa9e 00000000fc279333515e70df38ed11fc97d04972200                                      5717cad8ef505ebc64c2412b974d10058064592652c4008591e6a6
3113       4723 d141023b9f356da0b831004cdbafc       9b103146a042e40689f69                       14yBmBWrHTyyRTaApWvqEWbcX6kCc43RJa   c85cfe210edb19e727ce
                                                                                                                                     0428ccb74b3c6e6d8504f038ea46ff4064a20b9faac006111da412b
                e5936c86b9958529069054fb342ad0b05c 0000000095cae1e8c3ce41d03392f145dd908f84e8                                        598cfd793defca7f2effc9152518476015f349729d51a323900f2445
3114       4724 34b162b17176641dafbe83bb9ebd22     b15b940414d5dcf416ee6e                     1K47tixm2ecEAWZ4Y7urNmEya9yZ59VHuY     830d61ca266e8864d6d
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 175 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                     044b819bac5ba9c5e91f0105b6d204610c62588055154528c7e5e2
                695bc7ba9094f342669a2118bb1bff8844 000000007f516bf7520dc2e1a16d4cdca760b8fb251                                       b892c136a270c19ac004975d8254bf32183a4c4f3a32d4bfe28f28e
3115       4725 6f437495a9d8ee2035bd88088f09e9     fb4707b0ae5b60a36ccf0                       15uxPxeGxD42uYp1QBwpBw5RKbjtKEpCFM    081eca89c6aa7a0ee3582
                                                                                                                                     0440be01fc06cdb79786494679406e52cebc563d6c2614f7914e7c0
                8234419fe8f9afe4e5c032e040f331fa94e 000000006d3cd44163e49744c4a8ea078168a0579c                                       c006644a95c52667fb8a220c192a2993a3abca4a29ebfb18e23c9c2
3116       4727 0f53a0c8e5583dea2aeab613dc805       89603cf5c4819826c70368                     1CJjWXX7j23Czywp4iNPNuhzUxqgyeVY49    62bdbc56e7656778d1d3
                                                                                                                                     04c44b2b4453b57ab8a22daa0be25e8bad81b25562ddbacf83405d
                3d31c4b40edf9735a8f446fddf079340816 00000000c6e535100cde044fb3af02112156265a17                                       5a27900a0c9c6ce342a85ee38316db9e4dc95246b2d3db5289ed75
3117       4728 58bdf2806e08af9edbf03c751d429       6ba5e2e12f4cb5882254f7                     13H94E5KuqcucdQysQouoq5qdZV9NZ5fkS    4ae418db71050e0f7f0135
                                                                                                                                     04d2a8bbac86b03ffcdd28b8e221d89d6c88e31c415830266826669
                071a2f4150a21a9a21b70577f4409611d9 00000000fbc5736234403ebfbc405fd9c19a5c48530                                       62af066d25021b94ec47a6f16183a22446e0c656526cf6385ff4ae4
3118       4731 6a600e7621742eca77a52b2a085882     6ba9e857a8b0009c663bb                       15Ve1XaqvG2EwqNbJ37jVTDHLG2dJsTL4R    6e906260a75a6c2948a7
                                                                                                                                     040c9b20217bb0539269f919db3f63b4fcab9380270b883af9f9787
                439e99e53ed02cad48efbebd6c85676737 0000000058e1b08b9d04f9a6ab3cb2dfd7c91c65f38                                       e4d48cb3a67e30d2c88cc32e0ae6a1cae567cdb517bac6b6d32ab1
3119       4733 babbbc7191d45862832e1cc6925bad     0f649375e908a623b2298                       1NTTRxf68WkDRN4rVgf6zSSKPnRo8b3BFt    5b57ce64782d9529a1b81
                                                                                                                                     04e0b2db122b49de6f39fe111f4f066ceeb4d67fa33001bb9113799
                5a6268a251e6e1429e767619bcda4189e 000000003c1246491942826bed95189c65c364aecc                                         41f7db0469a9bfba742ab918935c3256eb69e08d0a24411881d2d2
3120       4734 bb043892f5fc8189b077ba79990e787   1ae7d525ec7658b331a328                     1CDMeEp7iaYfzfLYpsz495ReAKi3VRghsT      a0c1d28f091c3b4e8a935
                                                                                                                                     04a9c209de70e68808484f27c0db550838ee02a5a1fe2ec5f9b1683
                1598609de730b880c30dbc6347f4b0db62 000000004558d5539db6a40d847b0ca128b4313c2f                                        c369dd9613e764345da55311aacd79eff77ea763df72df405928d35
3121       4737 59e399dd25abec146b9338cb447e31     9091646d8b1aff5f88c6e4                     1uwFXH1A6Kw6iZ8yAdjnqVoei6N5u4dpW      cc9d1b7306c7087b1fb4
                                                                                                                                     045201a5542382f9b724e36f6879996dcca32475c6d6034a974aeb
                a15626452b48c4118253d0d3d96eb158c5 000000009e1dfa3f64dcd7f3b1e3230ce3b2668f8ec                                       89d50e5a599bf2acab1a8665b8c458e3789b4802439a3522c0b6e9
3122       4738 1dbdf739250763681592b538f6ca8d     f0e814a6cd9b88dbe9ec0                       1HJZyjkboDsTtxYUxPfLKx5t6qWXakeKkM    0011df3d1f9a0922c23a1d
                                                                                                                                     04b3c93a805e6a33f3bfaf7511f27a8424f2efd18b20c6215091b0f8
                0f93ffa9d15c6c9727bdc724ae74b0d8443 000000004a3d1f5b51e09ec1bd91931eb8e170fd1f                                       11b487ac4f0b23b370ab852969e74d6cff36396b183507fc3f8b226
3123       4739 c8227b671717e09ad667427dc8e40       17269ee7fcb60a2f262721                     16Tqj3vd6aZ4d3pYygtyjKbjKgFVjxZjoV    2fec401cb4e664d9a82
                                                                                                                                     041ce2125de0356c6e0f71df902ebe20de1896a7873ce7eafc3b268
                6e3f1ac7e7217c7edb861ba015ede67933 00000000d71eb8c1626357306f752c2c91910a0e47                                        985ac391e4b7345da0f8b6e6a324896428296dc4783e3ac313952a
3124       4741 0f51a52a811ee510f55a87812b0ebc     be5dd0bcfa9697524478b9                     193FU33amvy2ZA9NRgdFFFJvn3qbsbn3R2     922196849f109d6d890e5
                                                                                                                                     044944930957d8f9fbf94a674a9c2ade75a55767ad53f97361e0ef3
                2c7605bebf15ed82490d2a1fde57bedb9d 0000000001b7d9a476e3351be6708422701c951ccb                                        79decb665ca7baa6bc58de20a8503a79e1de0c9aa335f1b49352e6
3125       4744 8de81db38336d2194f1467c8ca8503     eb1b34b7cc3e856d2d1c13                     13ugxignveVkj4WL5Fv9ZV6UDK9NU8hFZJ     3188bf1aa10703e4ecb59
                                                                                                                                     042fb43aae8dab53737b145fdee69092baa93f90bdfa893601ed70e
                e05ed5d528bfdb67215fcdbb146301f3f19 000000005ab451dfa33bb45121438ca7576104d3e2                                       c94c27185b8701cc3a948e6dc2a2714500fe8e5d539999265a5c194
3126       4745 34438c956adb6bbf309fdc282ff32       0c41b8a8f2b67b1b2384b7                     1QFtmf6JTh7AbUyN2vAtLGFTHG82J5a6UW    337966d6fb4c5a908e90
                                                                                                                                     040a2ce8be7140ec9b416b3f5473fbce7a90f9a75cc6c8ca3375837
                b7c91fd29b0a9b125da357886006dfc2c8 000000002fc610f960358ed65403b1548c41ba4715                                        ae4295ad0d31d8b9b9f75c6e86899c05aa6fb52c116bf70b88e7124
3127       4748 ae0aef897dcc8dde853d7c29b2945f     46338ac799dd9a8f386063                     14GDuEPZSvYBryGgfRH5pdPRo8ZDL6sKPJ     108c83bd5f75eb7a5eb0
                                                                                                                                     04d22566ca7f51f042825c92845875a8e33811b241467088d5d992
                3b4058e1e9598778012dcd5e3567b0bff7 00000000e50a1938e72ec2938c39d7129a492a99ca                                        a2a0e0d8f85f90e7c46419333d67cb4fe363cb363cf37dc883e7b96c
3128       4749 be1361ee8a7932d82ed0ef910fc94f     05ff93c6561eaafd52944a                     12g9kUxXyQ6wgappcHDtHsHXHjEKEXSXKg     7fdbb34977fd16dfd11d
                                                                                                                                     044e4e09ef839e4a2ee72252759492ca68fa83b2272ac6a83d07c5
                1c26e5152bc816e2cfd9fdafe3e2b3bccb6 00000000841ed80660098edf2d37f2052073ba4b0e                                       beb34a04ba78a991ada86ab6ae574e70d15b185e52bf1d53f40396
3129       4750 10502ce5709fd72fdb31e8a0df660       8fab706c6ff51995658bc2                     1DgPWYoPTZZpVrmWD5ZBMNCyG88T338Sx5    a0afb907bebd182bd8cee9
                                                                                                                                     046b1ecbb7ed67b2926cce76c06433240df0dc3d16841afe5af48b3
                3422751d41e8754e4fb8529bd0cc5d53ff8 000000003c3b1159155620e2d100c6d6b73e3482f8                                       d4a7860dd0e6c61b079b1379e7be6c29aa11a75e1bfc638a6c694cf
3130       4752 78bec04b919c5f76f43e0aca532f8       1401cfa8472f7d071edc69                     16BPnKd8dETDW7XqAczZjRv2dTDCikuGWm    ff6cec2848adbc1dc016
                                                                                                                                     04fba4ad9c7a1274ec3f5de7fa9b8385ce03a8f28a8f935d499692e
                9bfbff0592dc46b08b4b4ff8243565bef6d 000000005b44f14c9d8c2e3337fe41f2d75817da5ab                                      91029e03ff5ac47abe514d845b57157a4da162407045db3769c9fdc
3131       4753 7bec892c52da10e73488f349f075a       5e82421e8274230691b09                       1KPxjb66DK5vW5n9mZezRoLnsgSdHE8D4S   60f0b50be694e999210e
                                                                                                                                     04383de0edf67e8dfecf15ff6ac33c03d8842fec382376539a0f4bdf1
                b49533c4d9b946054d937f0b462087ecbd 00000000cfa68f53aa8ff725be603f359dff13e3849f                                      6f2eccad123f8ac8069903542b8d06992fa1e6224c36323b255bba9
3132       4755 9acdec8a98ade3c72b63a73c18ea18     c6ec84bc92dde2fd3232                         16b6SJPXVwLadL25n1i9eVfZSiTdDUcB3K   dfd8c68dd76bcd2a2b
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 176 of
                                                             913
       A                        B                                        C                                            D                                           E
                                                                                                                                     0459c0099e360812e5c7d42392d791e2419b028801cd13165f682d
                800d9c7c29a52d6d7d00383ca46953d1c2 00000000e4c4dd68c9b01657152de78cad5c6fafeb5                                       be7ca6e876ae1929b47bf64b0262d71e0897b9a91eb57df94758fb
3133       4757 f1f5cc81a3bd01130c48903b34f836     f4687c68ef00f78b08956                       1NNgNyEUvys4R94iomxsMjAsPkBoZ7LWx     2afd5c06adf7d0a7b9ccfd
                                                                                                                                     0461baad7b323678533f0b432f07c5cfe7cab2adf221a9aa6e01d3a
                82b635d536c60e14b842274cd14cc56f20 00000000e4c19a39bb0c60a79fc5a0ff27d2d00757b                                       2be9940751eacd15375087ea6687b7d3588726288059d1f5fa4b8d
3134       4758 53c0bf0c96cb01a7986a2303da455c     0071ae683c322b42eeef1                       14sazfdVa8wJ7317fhTcThi143Bq8pfRVm    1cfc8750eb96753e2b0b1
                                                                                                                                     041a9caf6e816a32cbd94dc49495a3951ea0694864eff85884830b6
                0ad7f1af2c8cb49380c794148f98a7a4060 0000000098fcc4e0227d5d7dcf7a2b16cc6fb29207c                                      a7ac48e7444cb7cfe0935e379a700f6769a5042fcb796847ac26405
3135       4759 36ba34f6a4cd57d7fd34335f95250       2c13e675d3d243f77a14c                       1GH3knjEsypfgPdEtBXem4JXCL6Bk1Rj5z   72cad3722677b17c3fa0
                                                                                                                                     047c3154b8dbeb5339dee29dd72fabc1bd288f364a32a8ae097999
                9be6fbed8445e8cffd39a02aa4dd8adae0 00000000f900c5330ca5eb43cf2b544bfc8402a867d                                       c73e5e9d8e8138fa60892dd97f3614182fb2a9f172aa0ba3cc40f36
3136       4762 7e1f65702e75cf162e1def86abe347     a09d161cd7cb8844d7ee8                       1DGBdRopW2mqcB75QvSFRsyRbTL4KhJBrY    2c28b35c9c1777918072f
                                                                                                                                     046353a2ff7511c5979808e04f8f105c349977a19b99c3daaedf23ca
                c3b59728d02777f0306f2cfc7cd7d00ba53 000000002353cb462f6b5df44370e63a1cb24e1a90                                       7e71f6b2ac7b779348455b6a64a59d3abee87fd8dd78fe3501d681
3137       4763 574ca0a8b4ca35f7b966ed799cc5e       3302656001971a7dccf19b                     17x7N4Bh7fkU3F1LdzxNBe32x81YJnW6KP    795fdb11f3a435dee5cf
                                                                                                                                     04fd40f62c7a2fef0ebcf84aec43f6d5c384f9c45491743d51b1c53a2
                99993ec7c97efdadc4727036983caa626e 00000000a93f8d177929005f9ce8f0587bee33b91a                                        4031522bbb4de9bf5300dcb79fa8d8a013172b8561b5886622d787
3138       4764 c3c781c2ee5d711a675dcd721c8190     52608416c142830af86b42                     17Tb857Ch1YJs3mfNFQY6JxisDZG6VyAK3     9ebb656e6689eba85d8
                                                                                                                                     0431fed3d7da88c1297b5bf66d0881646e64112e154ab6258cb7a2
                b8abea6d846fa8cc19dfcb53f4679612c52 00000000941b0872fe8b25faf40e67bb37ab5aea35                                       ad7612215bca93308acdcc674a3c52cd3bd4a599b1e6ab38858b83
3139       4765 2c807e1869c49b323ced1e998bd6a       bb5247a46a7576368269f9                     1DgvmBUJTiAYo6X4n4NHpLQFXh8hz52x4r    d8a5c4c98a6595ec4f96a2
                                                                                                                                     0426d761876a407b62c8114b70f4e407c207631ccb32a3116c5776
                0a8fc0f2c28f86e301e792f32fe48fd1d98b 0000000005ccdc54b0ef0e52a8062fe80420e936b9                                      0cbd26336b049bc3a7b330ec5be1e2b8de10430562961596b6d39c
3140       4769 1801f573da629f7f90741ef5fdcd         603d67f6ea6a2af7cd8be5                     15TJTMfsvvjfBpF3MPsdygxw5YvaUQ1sXj   541e0c811a2c0e1b0b0c15
                                                                                                                                     04bc1cdfc3738f43356b3e027c40e0da85580fc1344c68bbe537cd0
                78ecc2558c75fb8489b26355e6fcd1bf2cc 00000000b05b5db5f71378da335bb345f8f96bdfb9a                                      54a97820c3b89513d759ed61f7f6333924428ae2e8247b81d2eabc
3141       4770 1f266932d00278d87dd0f4a43035d       d85bd8b2509db8fd7fa80                       1DNPXfsrJrg46QYKyWBeLmRpN1TN2cxRZA   071e48d2f56ee348537ec
                                                                                                                                     04ee62c7fea94a05f4dc8526bd0ef11c3c362f3994ebe3d5f92a4314
                cf286478236fa0aad9d397a306d371371b 00000000c3749cf6a535bcb7f151f6293319555fa0d                                       29b7f5e94aef007b4b806e5927fc8940fb7c2b4d27404a5efa281ed
3142       4771 545ffbbb9c53b127bb4468ffdf8940     2f1f30d327bb9a15b1219                       18p6J4RJiD9bgYU4jK5CUgojsYzTCJa5P9    c3aefce214ff67eee76
                                                                                                                                     04468087f2dc4cf716d97098ec3d8cffd2ee9bf4156dbf9b7d551dd5
                7c56f7ac75622e3614b9d34514b46fa222 00000000d3774a7e7996feb4710590057f04ead5e3                                        da827382b2e518a038aff7596cec11e694ebd2c8c5f175a9073ab4b
3143       4772 4f685cf62844920b2e30f29ebf44d6     f41d901961f8c0d7d91b60                     1Du969KDjQhtcXn5YfJDYBbduQ4PtTXZmi     05cc3c14ccde95e2c71
                                                                                                                                     041219a6f1f9bd47118f5a97d64165fae7e5579c17469a6a31334e8
                deca912609dce21422736889f017738d89 00000000f1cae4de7db10b9ab37548ff588c5a369e4                                       e1773e347b94c43cc35e834112fa51762ad8a1c0a8b59a255d0195
3144       4774 d775c096929ff32754b5b79addb904     b65d4e0d140bec2094910                       13YmBGqujwXS6vEyrRDa4gMUDEQKLKoHvq    df62e369d872e4e7f5892
                                                                                                                                     0464e6db4b700c167d636ab2fec56ab943c119992b7e32b7553a3f
                592cdb622f492376e114442180e2b1dac7 00000000e859456fdc9f1c7652e302fe5a9081d6063                                       61ae13783417e4379a228d749ddb98d2ed101eff9c56c1db1eb60d
3145       4775 7062edc14d260d9247aae63d5e93a3     4d8db7858ff6b2472c2b3                       1eUCKCYfWYAti28fH4Hat9iXXhxSrcszF     159dca72ed6532f2890b1b
                                                                                                                                     04db9b6973692acf72417f71f2658124f43116e07398823d6f52958
                cbc13218221e3a365efb8acb584e0acd50 000000009e9b5df42e49a2cbf49259cb298c664de7                                        764853e7188fb620af05d0c86c63212f11d4b5e5898852bcadeccdf
3146       4777 947e83900acf0d504d600e09ac4dda     887e2e94d5c4a7885f5cf3                     1L35ynbDmFVdiBZP9QuTrXWEbVJruXRKbn     14efc808611f4348fae6
                                                                                                                                     04c280dbe54eeeb9f815c583ee0222ab576ea69001ad598c8d89e4
                1854e009a66f3d6faf804b0b53290e037e 000000008c758cfdd7fdad6c13c6d7bdc0fcf56919a4                                      4ccb2cc7468e62b7f03f18bc8ac44f6a9e878a27ada7ba1d118e383
3147       4778 4a9ea7ff06062891b83952b7d172e6     76a752c8cef0bf131af4                         1K3m38qxocuizBxVKqSAdXng2WFWRULS25   ce2ef7875c341ba1f8305
                                                                                                                                     048749f8d2ce14198f23ab3f040063d75920addb124f1bd90ea127f
                cb2599d0625b3452b9fb3f84d4f36b0b64 0000000083292e55898a418aec0d6c5265abdd3951                                        18443b1a49219b77c372d6f10108f4922c17edb0c7c056fdc258258
3148       4779 da2ffe751bd22ae724af72bd01895a     2cb8465e34db7e968ec9a9                     134U93uzyzSqcjTmpwfq3vYGvicmHdgYZV     0f733b23d7a55f4810c9
                                                                                                                                     04e5515ad9bbae933d722c060becffa4dcfdb2763f6058e1824af3d
                9e7f797b7414c58cfe959bb1f02a7caf43c 00000000d44353e18f09719018b035af533e8eac30                                       16d0b2d77cb527562f7b0270dffe56746a9c8634b56b3a5ca2988d3
3149       4780 8bde8d838e0b8a1f09fd6f8f29a28       ff2e159510d37144b96c3b                     18mgqBhQMgne7mfnNHuVudN1XDMiF438qu    75a445ecb8ee77a015b3
                                                                                                                                     04db37babda384304851146b7ff9a30183c1cba0f2376e279e80699
                526a4f0ebb946ed655490788c238ca8fcf5 0000000081710a0792a486bdeae59b9693e0cda96c                                       6124eb17099f55a0a5ef336d0916d96793c2d50fba217cd6aac1879
3150       4783 1969ebfbf52e6b79be62097c327e3       b513bbaf3e721cfd6966c7                     14RMMUE9RnzwzJJDFeEBnsLiiynwMT1BQB    cd631cc69c07db8a465a
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 177 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      0482fedddd8dc66905c53059dd924b3669248e7c4c37e5f51af71d0
                56260cc5e055da82517c0faf0b7ea46a53 0000000062fb83bd6bac814c573c655f62febdb8b5a                                        dbfeb2dfb99427172875208bfe5c404564d34f063118df48865d940
3151       4785 d6ab6b33222557dd69174ea91f3590     3da6f87e6e0035206d897                       17WEgCCExvPfzQQB6FrQKne6ULKU8h2dXQ     ac7747c037c2cb1a4e27
                                                                                                                                      04b6474ae45f8080ce08a3a902a0f17663882b1ee86324b3d7d405
                6dbc03d83b871bc70146e26353759b2302 0000000083a705d8aaac782aac89a162a04b5f2f50                                         debf679d4d266d1a77c61bd2fccd7d08afbc90759a5fdbe83eef195d
3152       4786 677c628c9d764dc2cc1713ee506a2f     c7d7d48656405b48c40579                     13LNHEQJdcuyzgsddESw6REbb5m4wVNYee      23360012181ba98008ab
                                                                                                                                      0452266ae693cb548aaa09693410dafdd0467e25eb969b1f44af49
                c2b8ad639ce4c0f2fc12e6339a826c99632 0000000088afa4b823451c4f99727ceab87c8bd57c0                                       38ff475e1d00c0e97c2f2d5545a3d7a611d3a0095aecb681bd9cafdf
3153       4787 8a765c9431540f46eb9a3012026cf       5712d5530d54170765779                       1DJa4bu6JKhc3RAuDsxG8EbcpnRcf4i918    e60b40f8c77d042415a1
                                                                                                                                      04392fcdc4eb8559ea867fc3a5a48a1426a4d0ba7b368e0e3948bd
                3948def1d9344cfc9a1841c77f9a84fe647 000000008cf74765b186b965c54e3151941d52cafe                                        8b1205b1e2b94654526c5a8e26449b58037e85ba207427a9aa1f7e
3154       4788 5c367eb1dc91597dd387b520a9deb       1d01eb0350ded9bc9b9ccd                     1845sBdhJAjVLrDcfUBLuVqSwSGouRkPFJ     3a7598508d7f84bf0f380c
                                                                                                                                      04b8ba75dfc0044f972956a980e5f4bccac37bb7b134548cd3bc2e1
                e6993b2b2816371abce6cba556f00fdcdca 000000004df8bfc1e83994da15fbd7709f029933a80                                       01c6487d04b9ec10e7333cac859dc38d6c4636c586c456b02db9518
3155       4789 b0883d084e66b507571605a006df4       95683fe3bd35b53818f55                       1MaWgmFowRRLTZb4jRoVyYCjpCz3JSpf8B    15e54a209b7ab9e3022a
                                                                                                                                      0430b3f515b33eacdb29d7397eb8453a0ba6c61f8b0f07a557ba52f
                ae8e8771a3a693d7066a98bb437407ba4 0000000013371ed4d67e526a2fd2d8bd270b477c72                                          605014b60098f8e704992facee02b6d4068d8ea8ba3a9162685eccc
3156       4790 46354072c1a55f15cc73436c6bc85ad   bdacbd01048392f5528eb5                     191eGVtnAzy56xyLPeHW9LcMA8Rtc3QP9M       8693b94afee045f7691b
                                                                                                                                      04249937ccde87b439e9d01d12872c35461b5b63f21aec6fa8b0cdb
                20696dcacd635d57c6db1fe139ff98e4d28 00000000a2cda6adbc43b1d72813ed8a3f45993225                                        fc970cca6a9b36649f7439e82c8bf3910a41de440fef0eff5b6243f49
3157       4791 f93f48aac243f0b469fb7a4a0b791       eef84704070ff07f285eb5                     1FEtX6MZENjWVcTuZBX7F1acmnJh5zUWKv     4618f3cb1d91412702
                                                                                                                                      04200f5e3e09324a63ee29a2e17b9e96d2624da692b0a72b7ef506
                20967593dc1a33241038e38b43a798496 00000000eee6df0f48944dd627dfceaf42f27c93b50                                         e4eeeac6a656c6696caae35a776b8152691ed674ff06aa8cd5bbd75
3158       4792 7c1ead48cb14daac8a0428c93109b25   7326e092b995de28f50d8                       14ypVRZdU9vyBErbzkWMpDKKpMovfFoTHG      2e0d6f9b76b6f64f12d9a
                                                                                                                                      04c2347511e15031c3b327cd3f7d5b5d4f07557f5c478832db99f51
                949eea561c04938e455e60cf8c1034af5a 0000000046ac4f2201ff722934f21515269ea25836d                                        08882b131d46f10ea3ffc223f9cb46f1078fe9577bf3b344a4190013
3159       4793 69daf61ab2f3aa6c492b0c5f8a7d81     18b48fa90d42b079363bf                       1AqA1LZR6bwupHTZPGpUPGi31TaWXCFKNj     9acb802f2c4b13557f2
                                                                                                                                      04c37bc58a23294a710f4fa842d1b38a825c8680ff071bbee55c4eb
                e6c169045a24e093d7928e2a99622ff718 00000000ddff5bc44604c75c4b0115d6fd3da3ef3ad                                        5558600d83e7c99067deb0db3e7d6d6938de60a16e5fd47302f6e3
3160       4796 f481b5d5e3254cfbe9fee8b7cd753f     f0addd773fb8b40673e8b                       1DpBoWERmSzS5bWCqBrNB1fgjEtNbfYcTb     48f602cae29d99281742d
                                                                                                                                      04a8d501f4e4930c37ae82287e7b869e5e3080c64df733440f7d9d8
                79901031a0df92a5a01fee59f4e16a5e87 00000000c5e03b4b285b0bb006a4c4b45f3297b9a3                                         85aeb73cdc4e76bdddae13782e3bccf6e005f658b765d19fc130eab
3161       4797 51fb2a1e54fe9b9e4c2ed900b913d6     034974dcd90899ae13df0c                     16k4FKvxXkiRvLZWuxktCMo4Amiyn9J8iv      b5b095f7a7c4bc03328c
                                                                                                                                      046b0a04ff11b2c950eddb3ab380a114a48fca9192d335655ca1f96
                c0ee5c82106baa52d251e1a7ca92447c1f 00000000ec99240475db5450bc37f10c0dfcdf00b6d                                        746b82af7fe0a1ce2b823407e92f13d7a6ce1953d1e22193c81ac71
3162       4798 3ce657f216d4fa9bcbcc4ca9734fad     85e276d7cc5436924aeab                       12ZVyzwr8q4AVptGoxkAcTbard1Qh6bHbX     0a203896c96370f138b2
                                                                                                                                      0411e2ef3f15e96929a0b58680031b4f7b661a86343f1740a7609eb
                f682c50cf8d319ea6b260a35b3b1d8de99 00000000abb2ecb0722c82e4b3c18268fb47fa7a5e                                         6d091d620d21215ea2507b90fd44009afda3b1839f3dc47d1cfc74f
3163       4799 7d97c73a2c83378ef56e601f6c22aa     79402927fd3cc72638e0c7                     1Ed3w7WJpWAQ4e3rdajKyzdbWaT2Sb4y5V      e15f6dfa950e892695cb
                                                                                                                                      044fba9c5c24490f9f230dab7c57a1fa5adc58b688fa6fd7367a6657
                f2cd87b69424ed41742fd4a21719be6796 0000000097ff6abc82bca6f90e04c2f898fff86a3f13c                                      71432fbf60b57741ec849a12084188ef5a367e8bbb99b684df75bb5
3164       4800 c5dbac5ac7b215b1489ac5bad1f80f     361a712d4722f6871cf                           1PAreqEDmbTVxSnyyUzw7EfF3QFRYXkB5g   0240f6124ebd9b4cf72
                                                                                                                                      04efff477ffc30e60dd020d8d026c6b329d50db7b8e62a134c64887f
                c7776e505cd944722e7178d61c950de9f6 00000000b525d70053db9f1c2aac377a94f0779d04                                         803b69d32fdd06a4f00869cd68ff7e72674de1a529d469a989584ab
3165       4802 2b9250a8a31fe181f40d495e4dd0f8     c58af7b1016d2da82674fd                     13x8aC2yzw3Vw8tVDJFFgHPWNdjVSezunt      ecbb5bcc12439437a87
                                                                                                                                      04170eb71440853db2108278d6686b6e490e10106bdf9a268cddca
                43d7da34ca43c27478420c9f0e38e3c328 0000000014b799828f3618f7ab03a91eded4fe0f75b                                        0f02a9ef6cbe04c428996c8fc97066422065aed504461e820fd72a9
3166       4803 2061323073577d1b22efde08e46f51     ee695ec48c026fd424169                       1LVg18J16EPP53Kun42sjLSsmBGvVs3JPA     778cdeede56b997d2b902
                                                                                                                                      044ca291506cbdaf13f4aa34600de5eaa8d568e8d44410f8ef02a2d
                9668ee7e0f88bb80c4840f6166154351f6 00000000ed5769e62e6840c3e78a26ac238b5ed2d3                                         2a898bac9acbd5e98864689159c23d9d71105bdb72f78d7733a2bb
3167       4805 d87455d97789f7f54873b7bfb0f0ae     0729832a3a0c00b61c7b7a                     18kainsVHrSMLY7pBnA5LScNsygPL8efmy      70e533ce2f7a8426c1a17
                                                                                                                                      04f91bb8848e50b6152c568cc5c015900ca276f346a42c07827e493
                ca747d74a8bf5e67d49e92ead021aa0500 00000000a18ba4ac4f021d33ec832dc10c79f888b5b                                        c3bfe730aa4c643018c3ce7c54005a4ec42d6d118e8997484c08e51
3168       4806 3a1732196c07dde15930b0095b6cfe     e636d25e01e5c4141d68e                       15U7u7QMtNrpHkWsYXXD5owQP4Y2y1bN9B     0a2ea75e7f3e9f269010
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 178 of
                                                             913
       A                        B                                        C                                            D                                           E
                                                                                                                                     04c3f9a17ef849776efc4a990e7a8bb1912522d1917ad44c69d601a
                1659fdea4e0803b397bcea37a967f673ca 00000000639da7c336f301c900371d7c5ba695206a                                        2705c21ceecccdca9f5fbf802de14c6aba7863e8270234d171e09ba
3169       4807 4638dbfa86a4b0aeae1d0fea0b8ca5     d504853dc947b9084e189d                     1JgA5YtiU951GDo9FxhBnr5yWimU7Y4HCw     6096f0ae71af7a1b7c08
                                                                                                                                     042fb58958a2eceb0211b8c073579a2aeb1a8bb89d67865a8f0b51
                015481392d08c399a6427187f9935d380e 00000000c3c3800a7c806f7237fd96aa83625d08b9                                        a30fddcf2ae665e1efa80eae1887c7cc5da5ec17dcf11813ab50b24e
3170       4809 ac171c85b2d055d472dd372d5e3047     6ee4224847887e0b245557                     1PbQsxEyXiRbsPtpbLLM42F1tkm9TteZyU     19c460196e6426c305ec
                                                                                                                                     04e0ceb42050b2b4aa72f575efbbed8e9bb9277bd9c2a00e0520f95
                e40f8e7e21dd159860183d133e1de45a1d 00000000ff2f292114bada4009503a5e8351e9587c                                        f200bb79939d62c498fc5eafa80bb03c831e6d2645b403e5387a673
3171       4812 439dd5b61d4410c679a175da392c9f     82289c4d51499b79e0b80c                     1NfJZU2LZ36dxH2gSKqVPRoUHBs6VicfF5     2b1ede567260abf5df6f
                                                                                                                                     040ace7b366aac2aa5bea7c4f6d5e66a076d180e720b770442b4ee
                a3bee01ff1d3b5c9b4e0dd0adda2e42726 0000000054c0a4d5ccaab1f63ce125c2d68119a133                                        56fedcbfa95ebac8a9dbff1c357b957ceabf59aff65da42ff6035994f
3172       4813 adb0eca959fba565999ee19666414a     89f10f9ce62e5501b60fff                     14qY5HSnxv1Q11Kbpf4MZ2h7JybgBGYVS9     89f58cda6fd2b7b171d
                                                                                                                                     042608178539cca23e4efddc4efcd17ad123673b1456ccee10fcbfd8
                faf63b77a6ed08e2714fae04bb978aee1c 000000000c14dd4337305bab8064ecef876e0839d6                                        fb9b468b850783b347a08da1a8bf5252a527ac1260ef7d301f2d1c6
3173       4816 87f3fcd31a02ba43efa70db43206a0     ff69cea6e07f23f5e326ef                     1KxYVoR9tb1Vy8roD5Ur4p84vyYQ4rj6Be     57a614a9618b63e49ef
                                                                                                                                     041ed6791a6a1b71dae4a9eb53ba266d50982926b8f77e1960bb7c
                0c3346b0c63c120715b06d6be17b8e444e 0000000041bf3b1c00ced3f3529a6326af38146e301                                       802e2763bdbf77357141fc7ae20f6ad772925b5eaaca56a9ec7e05e
3174       4817 eda51237f106ec12b3851192409b0a     77de5810f90eaf7e72032                       1KHPJfao4WVdTgY5A4DWcBCWvKX73kTRPD    5668d0aa994c0fda74e50
                                                                                                                                     046d86abf91973484ac2bbb2936d3bcfbfb939c0bef00474216e20d
                098cb17c1dcf16beeeb00215692675771b 00000000c097a3d70d66d430bae5a410e6a1ab92e                                         317c75aa3659a688ff8f5beb52240dc6f6acf5c2f815f8e2006166ac
3175       4819 b50305edebeb3c166c6a8e12a32817     b817792d5e1a3954fbcbf7f                   1EpbuwA1469AKX18XuSLWktjfQQLALArKm      a407d8bc1e474fbe138
                                                                                                                                     0466bfa4a1c4f03d6b4a5694a0d42053a1dfe56680482b33a67295
                b964a4214b51df48cd9472c46648ea55d1 00000000f2dd2f23d3d3008a8ef26be0333d06b071                                        73e171dbf20932ff56ccaa2bc1d1285e65a451bcd27e6331865ff85a
3176       4820 3057693f4587193943ae4110553255     687ae4e414caea637f2f93                     13DWSBNEsHof56bpRzA5bGmVgP3v9xmRvH     7dcf46e185be2ef159fd
                                                                                                                                     045e5e0b9a80b66b5e80bd49bc7951ac2c97298672649bd51db4a3
                9f2ffeda17d782b37952456f074662e16cb 0000000079f9e79fd7c741bf261b712379495dc62d0                                      5463802718287bbb240105f906282d9e868d0e238af7271d088d2a
3177       4823 4639574962efd484cfe6145aa6ac3       6eca38884e7aaf3887884                       126pg6JwvRrQGC1k1Vp81Bp2ZG2Ek3TapQ   bcd95d4b9a51deabf4d56a
                                                                                                                                     041bb51121402d8f52d8cc6c2704c58e4e8e40173b7b9a8d38d4f02
                81cb55e5c95a8ab8f689a81618b32ffc33c 000000008a49bf503cbdf8c5016927183ab252673d                                       5bbced3d32742ba0f7546f925812a2661ffa2d671c2dd26e1f50501
3178       4824 e2f5e529a3018bf36b43813109f6c       cde3b552a2441f6c4b5829                     19V2fbv1vYS9VGYKMfRsDUkWCK1m8gn52G    892a6170cf98ff0c1524
                                                                                                                                     04ca5c92992e00f3390c7afcd804fe77e36fc8ef707e881827e8704d
                c2c251842340ff50babad1dd37ae700933 00000000ace0b517af92fdcf78ac71bf4c297205cef7                                      fa1371c9d88f4c26b03ddd335e249d09403cd69c35246e45dc1ac76
3179       4826 9cf9381fe8678f2b05938ffc164a11     9b9854433df7dace6f0f                         1BkfbPukTn2Bn1xfTrcRo1mK86DSjkiohS   31cfcb2e84078b1f294
                                                                                                                                     0451b572cdff3052f2f5a8f66976bbb961d2b96abd67753459c9c2e
                e95374ae8887a0b66b2dc6ff431ef7f2c63 000000004a898a49dc00e66790b40784f86b4a3b20                                       6cc801fd05267bdaf8b1888b9f0780e023a24c02562d72af61ea24e
3180       4827 a05b778f4eff982ea00569a5e88c4       937c9aaa35af8be6a45a09                     1ABaXFpWkkAWjxkSEkykzjpXavDUstv2eY    c5ea5ae3927967203e49
                                                                                                                                     042270c0ebe4b97df414c668b1548534fe20686b22f32131e248440
                35168ba17d7c67e35df26903de2e812185 00000000a0f48cdf9e763911cee38b24f391cf3b492                                       722ec77edaaf9369388bd0741a13c4e4973fe7e48c58f8c01a4d55c
3181       4828 fc67903d9eafca3cfdcbdca34b9a60     697e93671d1528d91fe88                       1EnwmNiVvkp3Syuc1ThUwfSQ1KqB5p38q1    e0da100c359c3b3ad159
                                                                                                                                     040eade594d1368bc1cd9ef235663d55379a5b138d47ad97b76d42
                b081d313046fb7ecdb4f67e2c482236fb2c 0000000020ea3ceb62f0b425889186f80144f92280f                                      83760527b5bd540748bd06982b1d0cf3e7cf80d24a3019672e5f246
3182       4829 b2025b11fad8f87a2cf51de024fd1       3fef2175752d9091f4c7a                       1Kiukhr5VTfg32B9hNBnwMv3CHqD6mFEmj   faca93f84514621c346a2
                                                                                                                                     047f12af17e569676b45e0a4b5c73b1f30e29bb3f253e0215f0dc53
                863b442c607d25d368a386307e44cf4738 0000000016f66f0d2df87801739dac3a8f21ca0e196                                       7fa5c389a11fc374f95a17b1461ccb7facbea250076afef6483e9e79
3183       4832 20357e0c83906b82a499328452eb43     ced718251a50f4ce25605                       1U4QEi5pzUb3ngwwufM5BwEkvgGHTm95c     15a49a4c5cd3224b441
                                                                                                                                     046e4c1b863af5053e0b8ad2167feae01f8fae30ad9ca8c338f869b
                f913bace2443b3801f77b73436adc13a41 00000000c16493f14a748fc3d3ca9e4710e066bd11                                        142ed45390f662a4a9f9faffe12f5b5e9320e58c89882ee3348a6d0c
3184       4833 cb9e1ed069a4e4d30a87875b672e41     beed460af5e22b431272c5                     1HXB9rprLhWFNM6CNrrP1We5H2JwwJmeb8     43787da112b645189c0
                                                                                                                                     0454ed7e671e7f065985e24ca15aa686280febd822f2dd88ec2de61
                affcd6b69b8df3a5755418f05d5c9ed99f3 000000006d1fa3ca766ef9fc18a563e2b54de10954e                                      934245e6f8b3d61c0f30aa6c2ac6cb5a4b10802b27135bc4dc1fb53
3185       4836 82294ebeee24a7719d24cde970efb       bac43714877d061fbe778                       12UyXP8DGxLXNRdjtftUYiZDWvb2BuEEmA   5647eaef17ac2f9a5567
                                                                                                                                     04946f52d02b2e9bcaa81d968a6f5ba299e250527c6143544a90fb3
                ef6b1bd7717ef5bfb0cd3890ddda15487f1 0000000082189e843992c00893ababb1c4fc1af7b3                                       a230eb383caea2e3e4ff333f294b02bbecc69b280604fd235fc59295
3186       4839 b03bc50b4cd4d82b8f0c73ed354c7       ee3f6ab71df2938dae5467                     1KTpVQ7BwqAgFhXUdjoVFTYkysGh8dkkam    ccb7810ee249abc82ae
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 179 of
                                                             913
       A                         B                                       C                                              D                                         E
                                                                                                                                      04efcb5753547e9634586e7834f399e594081810abba7f77eb19fa9
                70f67780d7cf46cf7a4f6887ebc94f9dff99 00000000afe1718fc86a250c75861eceae0461e0f49                                      e956e1949814b8de087272c6894c50c60d97ccc23fddc642d6c0432
3187       4841 ae152e5f58192a48767c812a1a40         9fe3d65dcdbd38f233077                       1844rTxi71VcFsJN3ushx8BcXYj16MiCsY   c1393422be6932e32404
                                                                                                                                      048e7e7c3aea3776bb161cc0b86aa6f502be025c94e21c504b8a8b
                e18f0b633179652960568dd72bd386b16a 000000004da91b6da0a6d96cb00662eca6f0dafd9b                                         50b82fc88128a3932a660190b9450bcf9930780913b0264c17c2083
3188       4844 063de13ec1154f19331e0f83b19ccf     d1e8a6f0a24fca8cd317e3                     1BrHPvwXzWXkNjdqjRPpDNJm43Dc33yv6U      d5ddc2fba4493bfde9398
                                                                                                                                      04ae7b04a5d0648a23e1b468059c30f841ab17d5d723a9f80001ba
                959a02cbc71495ffd70c687238f103b7519 00000000faf61b1875f68064f0dbd0055db17b2df85                                       5510f17bf5b54f09cb5f6ef2476612c1263459704149131e6c938cd3
3189       4845 8bd0512c6100c124433f810876751       cea7276363def7a656a00                       1CbgiGe1wN2HtBYDi8fUEjVtdHP3Ap4BzV    c7df4620ea65df5eddbd
                                                                                                                                      048f27527e812ca6972e8a0a70aaa242d7e269c39aaca7711078aa
                1e46656baa1f4173e36b35717c07eea851 0000000023c350c0f3a2313f97985056510b32c681                                         1836cdad70345bedb482e1c8252cd546c4ce83e897a2682321f099c
3190       4846 13372ecbdb7673567859167317c42c     990acf2fb4e32afa7aabbc                     1BXD7m1UGDXhnz4YaGBzeqWvrRGRNZBcUV      1846fe41924f5bc51d261
                                                                                                                                      042ad24908c14eaa6a61a716294e2f22478aa0118443bf510f50d0
                c575c3636150d941025ecfbb394fdb8a14 000000002bd3e8bae57ea82ff737d22c88cfae5fd68                                        2236a43a5c39b65cc8de1793fa1702ef62b25b53e2ce77b871cd007
3191       4847 b1951b383585b3cd3896dc81ac8635     0c97a49fb9ef3a681ad45                       1BNq2d9DuiZUTbR1QxhwgZD9qiUuqRd7x8     05b02e872b515711efa95
                                                                                                                                      040452adcc3ede84c64375cd79f20f3467f804ce24506104aadf83d
                24f3f1a016690c63786d5e3eb8f0c268517 00000000830d8355ed59793ef81a824c2f613847b6                                        e7b038dde2cd60b75c496108936a31d8dae1ab61cf246e90808c61
3192       4850 54dab56d455cb7f331fb167d98727       cd03478920c5efe42ef837                     18yB9FZLZfBnXP7bEVWgLyPrBxLRJE76Ls     5cd2e2ffe323717f2ee63
                                                                                                                                      042a64493925005d87273fc67b2398ed52ea463b96db956950d7ee
                40827daa79343c4090b19cfa38ea4d277a 00000000e233f8e7006ab1269ce3f6726f81eda73b                                         d17f802028fc6d655127ffe9c734bc98366465912ad75170dd61ecc
3193       4853 a456e14e95a2fb1ab8ce9b583357ec     86e0e9d67662166a3280b2                     1GBqnwXm7kvdFx6WKb8o6XXDb4rVwXn1JK      99e7149af6348e8ed0f93
                                                                                                                                      04698d41ce3dc73bef13b314dc4f498ee25decdb4ee18ba191e7e92
                1b187bb7cdec3aa1545db853b2e2ac5965 0000000007671d4cba889f9e90a257e677e94ac7f0                                         96e9c980f010030020a99a03ccb0da79046bb6b3c9ad9ceb706352
3194       4855 81f9ebc5ab8b3e0aed925e08eadf03     017c9f9ab29147ef35e914                     1NVCiHrJZLgd4MhJjPqpdPPCigwwgVxrqE      8e9707e747622bfe0d569
                                                                                                                                      04f9145dbbcfe117aecdf590a95795581836da830aa1e9abd744e59
                de26430dd11f66255485c0b0df03837949 0000000099c584e4ef5403c7d2dadad3fb0217c8f5a                                        81fa0cd5160ef3b218e1175593ce414d743392c3650db8b70c58b1b
3195       4857 7df7084d003800626910745c9260a5     0efac11f505190cb5a6ba                       1hB4xymoKKRFhpp8JuymtioCcT3eSCYHh      c789f3c245d444c3bc02
                                                                                                                                      0435b79bce215f46f386f2c9e4d00a8a7786b2bd449de7d25ed0352
                3a4947f08e15d0a48e67940b764aac6da2 00000000b1a0b6efd5dcb96f42c49d59c5a370625e                                         6bb9096109ee41c24dc2c816ce06c804c549fa211b3555de455feb6
3196       4858 a0344225734c1b05f534fb8d60d046     ad796ebcea91f3915e2b75                     1A2nkvUfAyL7jnDx5AF8ngtfLiz6peaGp2      6ef4787a2cfbe733831f
                                                                                                                                      0409f1b74f9904db8643a44ae1d971bd73c1ac624aa6a9225ed135
                48cae9c957bb3107b4c293323bacb5f32a 0000000052161695900d6c0473ee81fff5b1060869c                                        a263ad099e6b93bf49f861e69de6198dd3c81863f97e7130b88ce85
3197       4860 5d3a24499592a86fa3a75fc6ed9ff8     57da01ebda4c75aa257c9                       19DqcG9GnxG8MaUgymwbDJTJsb7agJ79bq     a941545d1fd3c1ee20565
                                                                                                                                      0441c3a14add6374221cee99fe185821914a6c0c76bab13a3175ff7
                e3056d46afd8a1e689041ef0b4f4296124f 00000000307708918efa6f5d0544ebe95849ec783c                                        3835ece8d24b9869f3f4ff73786a68700276b343142b9f682bfb80f8
3198       4862 ad5d0428ff63c1f00c100bfad4610       964d8a1e6c724bb8e836d4                     17ryyZMb8nPdByKPsTRpDJVWdySuUGRBJh     0c54aad05baf8b7c783
                                                                                                                                      0454df6d66ed0645626dcfc9a6ac752a4aace3612683723ee61ea0d
                a833a027c34d2c5270f5777feea6e70803 00000000324eb1a51d001b4dd870382f1155a52f0f                                         af848f52bd557d05cd78e660bcf4e47c9279fbe62bce0ca1d6f441be
3199       4863 04da35cf4fd8832d12871f92ef9473     b87f331386ba3c902e3cff                     15rXtasi5wj88rPRmfNny4JzBQtqQHeqJ4      8efa040a8563d003367
                                                                                                                                      04dac06cc582dc0ab6e33242030328597ed2b92776da63ba6a6dd8
                01fb244a42cd909f6ef6e229a872fd7851e 000000003078260ed6e02550a80eca179ef25aff17                                        5a16028be6722f6d8bde91eced1d248006797a4fbb8f78b0f234bdd
3200       4866 4bd826e7595e5978089fdedaa06e6       039fdece572d90804a9aff                     1A1Jj6v2cTGo4yn7BcthWpGrbwysgvfMhb     23a4ac4fad879dea0ea1e
                                                                                                                                      04c1c3827a9a0a6bc0cef0feb7fde1115e652ea3727cad9708fd2c33
                ad4afb41d9683788236e64bf68bcde0c12 00000000a62af389701fa23c5aa195906449c39bd2                                         3f2a10abe929a2ef81be3f037c41477623375b8e8e62b14f1aaaa24
3201       4868 d93253e12de822026275694b427f70     6e49894c75e2936e21cb01                     1GmaLNhVBGUZXxe6hu1VMMRchmvDpwirgq      cc426945c39e3adf7f9
                                                                                                                                      04557eb5491a394ae3744e40272ce3113fe221d957b3e2ab57a77c
                6d4f2a0509a2f3f03086033f5d986006d92 00000000152f06cc03da5cedf76320afe61b0e59156                                       9ba02e5cee4eda7cf0226a732e4a1a9295402fbf005c4fe09979a96
3202       4870 a64267ded04ee09f9d650860b182e       e04ff3ad9857e7e2a47f7                       1J4UtFzRTi55daNbviPA5xHm1yTJ67Jb5f    6fbe0093459a0d596ae4e
                                                                                                                                      04b0423cd1e6922f04c7d784c5bc47432521ef7bff5ee83b63ad846
                1659544ca36922062096c712a82b917b44 00000000a996ec07b801c0f3bc34e0514670980297                                         42bee0a59da67337ea7eaa3291466eb4da0ff1628821ee009e78ca
3203       4872 7ee7f46f4f3b1c23e227f75ab1dc5c     4f6ad3f13b6e24ea6db377                     1P4inH7pA4NzRfEBaFzzc3fH2UtzZ28bNt      4c1fbf54e5eda9fc0d8d7
                                                                                                                                      04365e8ce6f0c9e6c8c2db8a0e12b2f443b4c4943a73f2ede16403c
                303f85f6afefd8b2da52e3a8278592b1fcfc 000000005fd79865d6505a93e8f8100cfc51df0d69a                                      1898c6aca1e5f795fe76d4801d51189c788cae525eee3b86835b0cd
3204       4873 1ecd87a0cdcbb6be42a9fd03053a         c2d644027b129d9c0e3bc                       1KMiZqFwD3EsTLRxtBsdzcqytxQ3uG5Vav   b12d74cee91ad187034d
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 180 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04b4fe98a6e196439d33c3e5e87d21991290e5b30d481048f2e2fa
                c133e6adce49fded2794d5a9d6cd4aea71 00000000e36bfca3bfca06cc29b3cbc3999c7f9a91e                                       7b1d6652c18bef232b605c046cc33d8a35f3d4a346f31a24e380df6
3205       4875 87d90a7bea4264bb449bb250c4337a     aa3513befa74e4f9e8725                       159wVUxWwcfXnjr5wqpZ9bv38E1eHbMLE1    5e6c5d465e3fba681366d
                                                                                                                                     044e8a63ce092cb5a71e7ec452e414ae46300f07a02d29f17ffa826
                5798757e22b8f2b2b2de5bdbf9d070cee6 00000000e26d60bb1c8bfc938d480c7b37113a25b4                                        340f589dd4cc164dae0795d72f2717f72c5e29577218f5c9be4269f8
3206       4877 616a49561ebdc5631b13193558e090     efb27db836d61f83515885                     187rVtPjbfQb6LFgXAP4cpiJzkybK81gBL     a4a7a62ea59050a03a4
                                                                                                                                     0484fdb315c02354a5f3b575a125a693b854a8f50bbebf4df70232e
                c6b61a7946100c41084ccba4c4b6ab4672 00000000d2b9593398848dcd293ec303c5397b4ed4                                        69c14aa0fedf2ac3056d2d6c4646eb45cd9f988dda2255614169b13
3207       4880 7657ef49ce518fb6cc578925350b73     2a0701dfd4a48a221d8e6b                     1FFStEwoRuwH34qEdrXiZqxA4tVEqfXnCv     612c27323d3d9d4fb7f0
                                                                                                                                     04405f0bd1ba15a7d376ea717a4c0aec30e4fac72b47a1885e42d8
                a8d967eea33a1f8c4ed41d7f43dbcca028 00000000267ce7ff5ead38e833db937890c794cbf66                                       eadead99424a081d5d4daa510ffe515f67273aefee1d4aed13770a1
3208       4881 4d9ed84fa0403c0ba946057916affd     3c38fa3eafdb2c3453de6                       1P992UF4Y4c95hPHktCGA3seJhGYai7bTU    c193936f6f009d1523133
                                                                                                                                     04a5fd6df5c2f97058566514b3258b4f1e4f69537a965e05a28e708
                d11c859dd762a667f893d3dfd1df3c4bd52 00000000ed745602d4ea9f2b5a899e2d9754bf5409                                       c29516da6333fa8dfbf790f23653b173d7267e5e9796b588e313169
3209       4884 a5e3e47b89e42976a33186f17828d       12a3ba10961349945bf032                     1HWdeAoqFF33rmcDkCZFyeVS2j8UbCY5vW    8af7105cc07d277d6ebc
                                                                                                                                     04862aaf53c1bebca90b9c37cfbd433a7616fb3f3208533d6867947
                3577b82c1a63a13731f3709f4e8cbd52bb 0000000092d836c8cedbab7c4ea9f63b0e63261cc7                                        5d869aa1d73e152701e78423e4ec0d38aaab1cd097d5b811bebc71
3210       4885 304f656d7e8116bdf6b8a8fa736204     566d488aafcd4c200063fa                     14Nh26L2UiV7BDjUGxc9GtyYY1SWzwgvUS     32ffe4ae2ff976be913b9
                                                                                                                                     0413e1ff7f6cc055fd695ed2a46a4c9b22c3e24b1b45c26aa9cf82d5
                78c27b24a2f016d5eeb755f3b893fc35a6c 000000004862371d9012f1038abf89e04c4c431177                                       c0dd1faf109baff768e002c759d76b1aca1ddb257c1f2c47cf5dee39
3211       4887 5af283d128a48dbef75dbb81dc6f1       b91f1397042e0bdb652ca0                     1GG2yK4ee9GFpMaR8hYUxLX3YEDm5LHg27    b1b31b54c6db82fbe8
                                                                                                                                     0467e71a3ed13d7e1d49c8fd757509ba3f46774efec45d4fe3f4a78
                79e34448c02d3a11ef1373774435b35776 000000003945dbebda4b0440b7f7d867fb576d6dbc                                        0356520bd166043b3a68e2d6aeb2647701585b75ba0a7e237a638
3212       4889 3f6a77d08506bc58848b69c7801793     d3cb6f90f140e0669316ff                     1CnYHHW5f5WZo6AGX57fUUWhmGUCSNq41a     3f473b4ea8f0bf005ac114
                                                                                                                                     04219f6e5fff832c9ef3708fdb393908c1ac0e5e53eda4c04730cb04
                b10fe9991e53fce06c2424d7877629e436 0000000018a71b22d226ea6e365546a3f13dd1c617                                        db8a3801df01296f69db8c111cfc4072c5db6c941fb3ea5eb7475ed
3213       4895 e03b592f73aa9b3b226a64fc8240b2     fece6e9fa1438e243f4799                     16bvqWCRkdXMVphPRymZ1RjtxADLoBbhpm     db2cafb591361fb5c66
                                                                                                                                     047b89430e49aa2c28f280a8f7e85fec1de3808e6ad75a9bdb83aad
                b5ccb4e504feffba875f816555d8da2af55 000000000de025f43ce2d03f6c2d7cc406f8956ea27                                      627663d9dd13b54f182d85fa4d37c99e462daedf666a90114c061b4
3214       4896 d51684012de21370c5ac16615611e       3e10fc6266def7ffe308a                       1i6cLZP3AxLBXgjCHV5K1kUUwqZigo5n2    619ad52b7d6198b9642f
                                                                                                                                     04abe1a39741f4ab2d90b637b85d803ae7e4a66f29cf5328ddd13ca
                d1466707467a16e96beebdf5bbe2500a27 000000006c7eddb91900bfa2837a4f594e519ecf2f0                                       828b21161d03d79361453ce96394ecc0a42e9fe908cd2e6615c0ac6
3215       4899 ef04fe585ab195515461d26dc69c15     b5ace065fbb53a0ebdcdb                       14Dh3utcicaK8FYuUfdAicMzdxUY8HStXW    f2f5e3ffe75bb1c07232
                                                                                                                                     047813fef4c8fd28835b5537c3d7d7a07dc9ec4a41b821f0afba259a
                3be0f0f6a8d337756ea1aa9920e8fec0aca 000000000b1bf41e99038c31539269f799725cb56bf                                      85b511f3158545feb745585c619fa10f658588891db8b45ae896f94
3216       4900 6dd9b7efb7444fdf84e5df09a25e8       f67f7a2492cad380d36ac                       12vh4FiEyWijChXAgXCNxu8QNirF2QN1z5   978df5c4be10f24268d
                                                                                                                                     04137b378bfea1ec9a2037fcc61f5a4a8b52bc86a554bd8dbb18f3a
                1acfc55d2cd8bac816ae5a653faf8325f5d 00000000c6303c4a85f581fc12d76a945055d2134c1                                      e385bbea62b9774f0c44c3a265c9577a818f0097ed0db73e531168
3217       4901 8e1ce79a06c6d7e6c52cfb898276a       8f7613493d94c972d5133                       1AAAv5hkuuNj4tCxsAdNiPLwKZ3Mb6tAMN   16141cb44f3df14d6ffcd
                                                                                                                                     04acfbede51902b12f0b1735d2cf000b4520e8994df150fc3b25013
                1c1682bccbbbb77605934632a147376399 00000000c11cd998d8a5b461a50c0a9f64c5373740                                        6f7b658d88b54d433692f7f02f950c85f9da14155aa32c7b996afdfe
3218       4902 7f48843488113d69f8bf82f3dcda5b     82ae0c2427dd48724a5623                     12sXyxxSeG5tP3qaKS6JxvkXy3pG8S8C2R     74442915bd7bc7257eb
                                                                                                                                     04da3740868f1c2c77089bafbd6b0642ee928e9cd5b7f3dcad971ed
                2893fce1ed298c8c8f1c5fc1d58d5eb935b 00000000be82eeae362817e100b553d5ceee2437e                                        cfacc8318f47b44f929ac0be8b9609113ddc2ac175ea41f04581d49b
3219       4903 cf9a4e13adb8a274ff020c20c2ab8       a28621b1e32aa570898aea0                   1Q2bsVJ8oRX48kMVvumh7sFcYqT4FZRVop     b9a3cd1e9e176b11ba8
                                                                                                                                     049f4e8db0728b9b5a2e3c7cb44b47f592aad55b29c07daf87bf726
                bf7a0e2652fa9fe27c9c0e3e0899b2aece9 00000000638d752e26e036560f4055aacf3845e4a3                                       36d1165834c27fe0e64cf5a0557808ae3fe91f1da03691210a31680
3220       4905 d1bd11c47f5ab074362c0218f6e74       3775e360d40d96a3950a46                     1JsPWny8eppek3DcV7AZQXMULfFUdHUY3m    8c9178ef88a268c92f50
                                                                                                                                     04c243a9679e75e22db558948cd5ea933acc56afce787b67c4cc15f
                55c2cdd35d67a261322f9c5fb5a6a00c281 0000000033a17623c7ecf0c8700f749916dad22b7a                                       9e2fe027068f3ccabedf7e3e8c24dea44dd17a0b413d9d5a86fa540
3221       4907 f2082786c25b9e51f4797a1987a98       3972a353c39faebf73e995                     17jMcwZZuYh9YKxAge3uXANXxGHqM3ibGW    eb335bb2d7f020430de7
                                                                                                                                     04ff0c1851a21317cd6759753acf2eed8e6a8decbb54c5384557720
                2bc625348da7dc44a73f55f6b484c713bd 000000009c230fa37b01db4ddd33cff8d4c27be5848                                       1b59669c2760cf926fe112c802c25f24effa8ccde51189abd61d28b9
3222       4909 e9b215dd6b7773c3f75a75a9e10d73     e24be88b4bb89341ba164                       1N4GZTkyDDCqsEYHRCmfWGjGrKgx6R32LX    b888591964a1158aea3
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 181 of
                                                             913
       A                         B                                       C                                            D                                          E
                                                                                                                                     0423d0de8a9c1e91f0c1343b0a3487f90e91d573703b7227fa9d3e3
                6957816a7be9e06def8e113ee939e4eee4 00000000eb2c876cc1125d31010538ed611330bfca                                        6d513f3b5de513ef417e37e5d33afe682bf428929f60dfe9540c5f01
3223       4913 b3e78dfd0e52c3c05e6cdd057e0939     9933912979976590d9fe8a                     1PUgJXfCuyctJeyqyErxQeNuxPjoybrFDb     54f4e4a3238bf8d09f9
                                                                                                                                     04718f95921eb9ef306ff5c59e39a2c285ec525eec8eb6ee3a49597
                da79e2043da6b91ec0910a20098a8367b 0000000063f2a8df3250c9ed3a88b3dd03c156a7de                                         6d704b8f435c490f739e5edc3fa4f844cc32275fc28a1088aca2113e
3224       4914 b6ad4f20386a0605502144c5c998636   74219a3fca969d04dce318                     19jkw5j7XA7edZPp1QtfFFxfKEjSgma29V      517e39369fa7d06badb
                                                                                                                                     04cc053a9e3ea6163d3490e49c8aa0d72a99784554bb42a2cbeb62
                148db1a893fb3a9477e0326c9db100c63d 00000000f98c6d48b5a9b48a12231358985750a238                                        2cbe681df267ea3c17b4d6bb660978f17240aec1c96968966e88add
3225       4917 2025b46462d25916c3cfcd81d42e13     de6848570617d3e883e24f                     1LiKZk6iiSLLbpSv9fnzPXahqNZyLj52AA     f78c40f07f5457b21d336
                                                                                                                                     047493fd3ded8aa648222bd51c16c88a7ee25aa5aeb001981b947c
                2021e3cbf5b4a090dfa476aa25f01a9aff3 000000001028aa59a2fe098db8628eb784d71f852b                                       3fe437fb8eb88060c8c009cd6613191b0695ced244ac341e4131d01
3226       4919 0ac46f5d9378595ba6abbeeff3e16       16d06a1651a87f2a056b69                     1CSzZHs1V9H4S7LSXdsqmSBro4sjMdjvxN    8179dbff939101f73dc5d
                                                                                                                                     04236ff414371c8a789096abd51e2cbbf7f332eebee9fad50202ab4
                d41ef4f2372becebc781d0d28dcf8fdec10 000000009921191d67470d126d1e4957849aa909b                                        73364b1df5834d84655ac7c1bace39f139615e6ac6658a18c358167
3227       4922 d3b3c0f5c29ea6d7bd29342cfd4a6       4f14c9ddd228b35db08e2b4                   14C91gnC2SzYUJAmpdZWZJuRrDVXqbNWtv     d919d4f8bfdd0764204d
                                                                                                                                     04efc7cc1c0b29e365438800296e84d5a0a86994218a06b26e3ff0b
                42ef81250d68aec8833c72d55b0b44cd73 000000009417874accc99f06451effdbf7378093fd6f                                      e91e329e2c02b3c9d7b3247169d5c2afdadd1b0f11eeae71f407f3b
3228       4923 3a1d03650c3e0e51880a3692d39a1f     c85d726fff584fca013a                         13TrJDAsge7gwFiq4MwJFPjgVSZ3JSFnat   c6e90aecffb66ed5df46
                                                                                                                                     049af393123fbcf4918297dc90e60596677ab4097796d49fbb7a4c5
                fe53561dcacf280039935aea917d8ab861 00000000f8dc3d57135d86bd5e82957e07ab709eab                                        2521b101f75cadec270547576390bd63ef80ca93150b13bd089eb6
3229       4925 d164c85607936603d882ae4af26fc8     5dc965fb4385714c77a182                     1KNvjBFzTMF1EosqzVeDRk2stEfpmBgscW     be0a606fbd19c86deecb2
                                                                                                                                     045684b154d2832ea1e2daeecf64cbcbfbc58857e99352a701e0ec6
                3b94a2a54cb93a015ce8e572ce3e994613 00000000c2603f07ad141c6539dad67ec9afc62ffe2                                       4abfed403aa0ab597e956657d27e72ab0788dee2fcd5c6752bb218
3230       4926 c243562bb7720c39ddee789ddd2783     9853f7da077aa80505dde                       15d2K6pRfnbSEu3em8xuYo9hw8FT4wQUFU    4ee3cbf4e73326505f07c
                                                                                                                                     0445a5c32ca4e2f960a3dc011d5bd94c2fef90d355c8edd89b158b9
                f42b40fc639fd257be841d2f45365b0307f 000000000c9a17ee88c2f75e0327150ef799177df05                                      ee3d6d80aa1d442ad7d05b6a4a9266b8c028a9edb7ef427a55e89a
3231       4927 d1a9a73075b81f09796c8bd823884       0d55d12ba4bfb536b83b3                       12SzgtVZqYY6npHexcBqkcoZQF2B1weL3B   c25f60af01652a04dd73f
                                                                                                                                     04b0b5b3b563d24e64df274b6ca4df76c137fbcf232708964d33025
                8a5729f172880a9f38cca6b7086a5e951e 00000000780a852aa74c8ecf8efa643f89b5a4bceeb                                       5a2af4fd492b37304c0dcd0796a61fb3d412f248952b704cda74b49
3232       4928 1474926762674fb3ef0f5d5466712a     c667077fead3d7068870a                       185LRoBPeAnEFgYU2TMmES49e1xDXpHXFc    923ec8ae58530f578042
                                                                                                                                     04b29c2f1c8d285af9f5d7c17a94e1fab04a2dde74ffd1d6661bb96c
                d4098f27ee7d5dc8c9c783fab2d2f32a339 00000000a0fa43da5b739b04bf5b561acab1e19617                                       a99616a51f10c267ca0c266e8452863293bb6b43d1c8dd3e8c3f316
3233       4929 6179911ff8b76b4dd55c92d971e10       d28b334853101f59e0fc90                     12zth179DXZpi9qmaJvSwU23xi6xzSSJZM    742ed1e1f40cf3b6da6
                                                                                                                                     0421f6d8dc8075b6019f8f0585d0945bac92034382dab4093ab9f76
                b794eb2662c6623c3cc265eaaa047b05b0 00000000641e79528630c80390c83e2a9d70b0ae8c                                        1a3adb93471bf40bc0a58f2c51bb5a937be52e33cacd9c5fbe2429e
3234       4931 d5617c101d485b6a6ed3c4fec00121     7d3d4c4091f73754eee564                     195U5RbwXVLMKu7BmefvmycqV6reQBJxj9     a6042aea095740ba1ab5
                                                                                                                                     0499a2e00bab2cb8e1c5a19f6e9ed42c5c4d4d323301f68c509ebd9
                bc848b9765df47099b0f3be1b1e7895a75 00000000b6ef2f53bef81c9c04a010e5ac99fc586c4                                       77d21b5ffa52614b43dcb521c3b25fefc9e83621d0d125022e4344f
3235       4934 345700313810336d2b1bea6598e146     21fab2957926b127edc86                       14k5T38mKmxH1v4KqredVtvJaikxq9zLKD    0561fe3f4e7ca89f35d5
                                                                                                                                     04103332ce9929047c6d09d58fa91fe467d145810ed8e47d825a46
                7a51e1abaff416a49862365b8835e0e03b 00000000e62c4e2da549427e3283e7fcb97f74c26d                                        030f459cdde1e938a07640e9ff11b97b386ddce1d83fe0f84e56b10
3236       4936 b5cc7984f92cd6347df8f73642637a     4c2ce71f7b89a0d3509d67                     14KeLiosX66VAv3P3UG4XumGm4oSAYBWXo     a630d18718fb7b16fa4a8
                                                                                                                                     041f6fa58c3f1993f6598621475abdfa656fa86f6ce07d71563ea23c
                bc3f016d60ef172d822b7899fc8224ebec0 00000000ff39488efbda526e1a1eb49f9c97a570b15                                      cad710314d58e71a1b086f10e0314f10349c3e7c4e5423ea3943cda
3237       4937 18069175ce61646d4edbf5ed76079       19982b7c580711053f5c3                       15E4jTLTWEcoGenBFxACRpEfLCSyW1uwrs   ed6ce34c7a47098c969
                                                                                                                                     042ed747342d2115aa93c82d3944ba11bedf7c90953b0fd7c162ad
                a12968c3a1c3e508416290847171562c01 0000000034c9ed54db29752d200cbcec1ac0ea811f                                        ad6295475481facd7346a4bb32b6a9ca2d450f11480188f4fcaf80f7
3238       4938 530cc44920ea4ee05dcd594dd3731d     810a959238a952486ad76c                     1HtZE9oQGj8hMcEjpsXazNHKQf6TfL1U7N     846e43a6873226be6bf5
                                                                                                                                     0484726d92c4ffdab0ae41c7992f360a7a47fda185493bcd892f6b1
                c5402855dc50c0d88294e227da6a8930de 00000000af36b9118036baa7b9c82bc7d1a3017642                                        dacd17b504b28b0321ecee2563d4459e00d551c0f5c1a82ff5cdc17
3239       4940 b4c31c957fd769714ef68c458b3383     a08f4255dd71c45c03849b                     178ZhRZyeRYxYn1VcChemaocWvowmxm4FM     9f8cd467c9341726e2ae
                                                                                                                                     0460b587e5f08c9de74bd6d752edc4950973f7fc7b32904388beba6
                880c95ff949189e7335b08b7128e588386 000000003078ecef5c32e4d4327001d58da1e263ea                                        dc936ee01e07fc675ba3ad5d73584a9722699e4290bd936b8e9f3cf
3240       4942 31459b3cfd499c9f8320ed46efde5b     f63cbaf9dd6a7687cafbb7                     16fM8yjp3ZW6g2NRx3G3ic8dSoVoKWMDhY     566728303b2f9e805d8c
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 182 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      049e192d26f441a704a3c0fcce209f7d4f013c3f82dd4dbb7a612dca
                f32536092411cf272060c794365b21419e 000000001f5d25207cb9c9639cfba77bed49655f354                                        29405cca8cff82c110c687f90b77fd6370264165b2771a02eef2d284
3241       4943 14417b5450e3d7a3813863290be5bf     b214af03fa7673ced36e4                       15b9EL6PGtfNeE3J4Fyv7ZQQQ2x2oXrQJK     c25103fd9a3dd0fed4
                                                                                                                                      0489691ea338a216afdf0740d785cb3dd756079ea5bdd95d8ba6d7
                5317387ac8cf934b5f2daf2611025dea3c3 00000000cab62442761a1de73baa2851da45fdac2e                                        fcd730c7c02d78c718426eb16f847b280fc7e68cb641ea457bdcbc5b
3242       4944 466a925f6b9fa79b8f4e60e7da39b       5f87c0dfebfe632631e22e                     1CxyJjujsfbSBWdwjRMWWzJvT2DfWS2jsc     a1f1071d589e1b411766
                                                                                                                                      0497bbcde44c76e69c02c1d3febaa42be78ceede96800cb358767f7
                d107a52b5b032423a5dd4a0e70f2e481c6 0000000043acdce0a5ab1b6e35881aa02a18c519fb                                         45555f24514fa4a8a4fe9b5c1c61a4e21423eff5c624197723e6545c
3243       4946 62e9ed48a9cd36a283bf047b8502cc     814fe6f3ea033ce68c3a92                     16GcaKMkH3CFAhkJh6JnvYTmz7tJccvnta      7ca5735f179cd33f66e
                                                                                                                                      04a963a686d5925036b66233adfbb97c1b64924e7165a277ec5e59
                a52f644641ce0906bcbffc3fae9f26c82409 00000000c9c89a55b2a873eca0e3cdd1bda9e3b546                                       979cca03a19c1a9c1e7b077da4735280e035e329075bda8e0b3d00
3244       4947 68888bc75a819ef4526f34472667         620aba787ead8ba7605bdc                     1Q6m1Ht1Yi3YeUg9P2zS2UsrXDJdjbThMu    97d79572359538abb31c0b
                                                                                                                                      044282a4fb99108b28a8b94b53dd229c595d1887c1d6cc52c55851
                b1cf953ad67f2ddc2f6af64a7e2eb606178 0000000073da1d6157fff6fe35c9afe2802cf564e908                                      556f94658edbc9128740096c3ee59bf63e610270213e356271605f6
3245       4948 93dbf9d2172585e86dbf3dcd05dd4       c63e0f092371e3687635                         1GtjJu5iRURKMj25BZx2rDrbqkMx8XjnmG   5355bcd58edb5bf5125b4
                                                                                                                                      0416bbd719dbafcc1c4b716fff3139dc1992de61c052f759c2f434e2
                1979840c0ec291ca7a06edd2216a1ecd7b 000000001d5226224debad7de500a1d410272b36b                                          d8b7c73ce31e68b4ade5714bf32957fb127eea40a806cf243ed0e22
3246       4951 e37ac139d2f804aa7dcadcee64c696     221788ca3c0fa9a91af87c3                   17vR5szSgNUZRTYHDJuVyDY1xcXD3w3Tp4       e275416c0f3883cc53f
                                                                                                                                      04671c62c160be1fb5267baf1a3eb20d199e233997342ed9f6f4521
                8bf65705dee94c090cfc53db11e1d92a7b 000000007332c79e650f38f073bff41f25d01c9bde5                                        9d70b2ec652a6c1a4f12acef06da1a361bb8432386a764a86f5344c
3247       4953 73c3d7def7048ded8fd7083aa1f2fd     0f750ee284dd88fff06c3                       1VH1Nfvp7PMfRW35bWct1bLYiDqzcQ7VW      f9632e1f9702a2cb4983
                                                                                                                                      04abdb37f398ef17252684a19ae79c49da33e5304d2b099644e451
                35372eae3ad6720e264ee95b96ea1971c 00000000b99441bfc61169458d0ba6a34e68285a03                                          516eb040a7897d240f3e1bb8bb6a2581707bf77ddbacce7414d3a6
3248       4954 041b9593c4bcff767032d38a954647e   e16bd9ba8489f7dc7b06e7                     1MaZfheNkYdFNh3uWDsGXo8BQauPbtwSWz       99229efdcc232812c38996
                                                                                                                                      04cfb2864bd8fda74b0962d670d7527e5b5941f6afb8f5e65f79fb71
                a6b70592072ed91ce49acb0b69cc081e27 000000007ea90a419346464a23a7f2fe4b2f48f9415                                        38fbc4527dea74fef695d286f67dce1701eac0a565378c42a21fe8f7
3249       4956 896359b00cc40bbcf3bab3c430eac0     192465563c6ca9343e45a                       1PgNJMkgr61JXg7Nh8LsuTvhJS7kntRmr4     81a6b30f4e46fb68c0
                                                                                                                                      046279df1f04184a7e61994a1ff653858a76baaaceed18993e39bf4
                956d8b26378beafbfbe2fc4810057d3cd23 00000000c302d38b8f6e0144bd9fa64dda7a905ce4                                        9783fca2337c7d2b43ebc3a6b4aae376f9202927905f0154a3bfa92
3250       4957 a320767950c8089c5387a19469d4a       76f6f49647118f0ab436e6                     1AExV8AbkTyXPMSvHtZeN32H8EMjp9x8zr     c4ac20fa69576cda7b36
                                                                                                                                      04abb6d02d70939113903f64017f70320d97ead831552ae14e7807
                284acbcf7c9764cfa3141d699e14c11155e 00000000abd8c59bd611214cc5cca8a5c679267e43                                        ec4fb23581478fd3d48326afb8e4c61a7d4e36db4ea60f965e7cf84
3251       4958 8c64149a22b83ae375eb433746e87       b09aa664eae1caa611a82f                     12DYfCgJDJNNdtduxWvQ8EfoEJMQkC72U9     9a400058325ba2ea2270a
                                                                                                                                      048195f82a0d801950998b81a54a404dd0c05155bdfc2cf6d4d7584
                99f082ab0bfed3677ac9e5f7ce09a8fd125 000000002abf185e9996fa694219d10bda3a8ee444                                        04bc38ac9dc42827115b085f9a603900a24c05ee02f12ce49b19139
3252       4960 a09fa5be37f746902b4d8a82acbeb       602b4315cec22695cf7246                     1KDKbYCBRYkJbabVEApvM4qPapBzmoNUfZ     67bbc9144e1a62cbbdb1
                                                                                                                                      045b0ce21269bab37e6c1cd805104d238cb2de29acb13bf4cbfccfdd
                05e4dfc182e4019a98e75ad13b93e2226e 000000001867c90f9f9ec67b6001384a3630c7d7c7c                                        46f6b6208592f6f09360a59daab230cad61b5b0b7195e450c287982
3253       4964 6c68dbacaa7e79eba23bcd0d8c8d72     3fccd4757cc4fcc4a686b                       17osShKvYiEeekYLTQ1CPPAwoW6Ju9y3Xu     ef7e58c843999176eec
                                                                                                                                      046212df395b684bbe0f986ae513558fa7c4a3db711a063cdcbe943
                856f0d9bb89724fa6853a8b5bcb4f9922b 000000004a90da4d949e089ca717ac1b095cd183fb                                         76a29efa4e92bb0d421a06e75bbe668341968d424ef744237f6d72
3254       4965 a1d037dde2375c5cd2507fbf534190     fc42a71d0e17a7cc11ba2c                     13kaKgpMXoWaq64iJ3drCwByM7Mc9JYiwK      4ca693b16d17d584a1030
                                                                                                                                      04ce6fea2782938098f4602b8a752cd269a3ce2cdc2b8c81e690165
                1cb9e67011ae696f6463effcb0910843d05 00000000d6c6d644a13d10d17dc3f6b02a22cfde54                                        e3766356a30a681cdae94c282f63be42df5f49b63b518a91be48082
3255       4967 1c1a133c7df6ed83eaeef16851a40       12e3c94fa55b54636dc6dd                     14QgQ1vVyNmSyevoiEAYS88qfURffQnXNe     239b361d175c8e85ade9
                                                                                                                                      047bdc73eef91f255bc74b68f32568f29822ee6020082650ffe20cb8
                7ac1bb3f7862f9556406e8803789e9a98a 000000007424ba7641af26de3067e92d49ba8d21c2                                         f969c06cc9a4d44c56f6b8bd5d272f11724ba5f7ef5704cdacfb9900
3256       4968 e2be367cbb7a77b2b60cb760c500f2     b726e7f28fe99898cb3f5b                     1L9vLBzgXKs845ZjLAdgoKBzFnpJyFao4C      345567aa73ac1f677c
                                                                                                                                      04186d857eb2e6d77c393b43a2508a566d0d94ca89a30883bce60b
                1793b1aca3a437e05b0939464752431e3 000000009599b9daf24b787d76febb4b08ada0f80d                                          747efa99a2a4143002e2b32d1708c61c48a7702940d3c63569fa69
3257       4969 66cbb078d50d9c5f38b4eeaa50da923   87586456b6f523eb9f8352                     15iezZQJPCBc11C6BqFox6r4QEBi3A2sTj       e554211a3e5f1fda9c7556
                                                                                                                                      0411ca4e47ea932d4bf2262f6e32bccee863f89e6b00512ac719bfe
                1c64eebc0b7e04addf0cbaad4a9268ff439 00000000262b0b63fcb7e829b82cfa1bfa8c6fff2253                                      a16eb9d6043898659f1faa270bb0879c89a8e3cebffbc43974bd1f2
3258       4971 7b56554280c706543ce7478bdaada       9fd1590e9855f29e9ac5                         1BUj4ZRAd3itLEkT3CmPN9Yte5m2ER12zw   ac567a60958e13a89569
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 183 of
                                                            913
       A                        B                                       C                                            D                                            E
                                                                                                                                     046b2bdcf32be3a5d7f933a479a2e5aa5ae22be9d21c1893be8371f
                c323151ce88c5c658428b8a4993d954357 00000000336a20a1040ab496ceb92abe060720646                                         83bc5376c39ba7c3b2aa05b9dfb4976107ca2e33dab9f950cc95f3a
3259       4972 ba37ec4a14c57b3fb5b5863cdf367a     631c1b3a9b76f917f0eb54c                   15WcB8rXd8rENGTH2uDP94nhiNNNgmzAvf      85e54a998f2719fdc6c2
                                                                                                                                     04fd520c755055cdbaae8ac30109304bbc464a8e74f3e11acad010a
                b386e856743aff67d39ffd05abedc1d1af7 00000000b8e3e02c93d42452ef0cce4b5ca4c91ac77                                      b2bf1cc3f81225df3f17d4f5d5fa814b342093b840ec2a0dade590a1
3260       4974 e8aef9647c638daf15b50d384bf34       6f77de818462aa43c5deb                       1PutXQnVjEjcZM9LXfU68pGEc4WnzSHM5Z   7e0c91103d27b2cc91c
                                                                                                                                     04b42b76e07e353e1b298af253a6069208a4252ad701467befacf2
                03e77d74aabd5a12e0ecfe8a5abf224d8d 00000000d9db93f719d49cbca051513dc0fee615fe9                                       85aac0442c56008d42b20c54d3279bbd13ca366a93609a450c6d80
3261       4976 620c6a9e8c5898eac10707314a2c04     7e38dc3652a6bf90d218f                       1A7wvNqPA3TMBpZ6GEvtMBz52Atendfqxy    29b34d53fa50b2a2192ab1
                                                                                                                                     042aac78c322e1e66f5e83ca06271138d9ac0e3c702928533bccfb1
                b62582e73da8d908593c9a76270bc29cec 000000000c3a8b9a51d2384f8d87f4ed856681426a                                        c796722f158ab37c07d431c10e903ea99362834930eb2f9f2ee070a
3262       4978 bc01fe3dd20fcb12c39714299389de     42b9369cc77d841a03dc86                     1LChAmqSVehQMR5pwgoBDU2UgzWoojVPUu     1e13c5300b0ed032b206
                                                                                                                                     04af4baffd758067f06896952d44085a004290290b2851a7240ff8ef
                ad1f01394cd82bd9bd0491b6df2487fd00 000000004512079b08e0e260cd3495f7a1efd44dae                                        fe43f874e9b4042f083065b362c415d13c16f5a7db8188a87e6ecaf
3263       4980 8c72f396a00d2442af466db5c72040     909663ccb3766b7bf87f0a                     1CVaKy1JjYZrtkMo9ZvfT42V3UKvMUNBLX     254f6f7fba9debc152d
                                                                                                                                     04567956a277cc0752defff3b41b7970a3560adc06f38d99131c3d5
                deb286e24f823c7cd3e1595d00d036af93 000000004a8b7d08ce52c63addfd00bb787ad487fd                                        19358a38daa495f0b97421f4050472bba8d202ce4f0a2f75416a232
3264       4981 a0a4eb92977ac3bdf33970bf9ff24e     3dd727a8d64b7f98be2423                     1ChNZsFMcLyPaCi4AHwi4apGCWHnkf4Vhc     6830a3be03a575e0c796
                                                                                                                                     0459d4fe6f404644e26876e7eb825b4b57361d811d333d5640f3fbc
                8a1e8a658e11cf4383569a6009c2dbe07a 0000000021b5930bd047ff6d8419ee7e251534a865                                        301994389737aff2700171cb591e1667896bc514bb2136bbf7d0b94
3265       4982 f1182652b2871f93eee79d9526c3ad     f42dc5e13b2e1038e8079e                     16MVQ3WQzVsLAeQ3tnretbdoDFLB5ZrNcd     4bfd348de6d725fb58e2
                                                                                                                                     04836e8dd68475d35062bc0b18a735a7a19d7998face9f896554db
                753372ac2b110d15bebc4b29c0ac54f063 000000002b61d0523ea9c80c7f522aa6fb117ed93f3                                       b4b5e42f09026556ece3ee81d508f2e6c084359549f3ea34157065b
3266       4983 d4bee22a1ef4b995084e00d1659869     d2c6aea011267a2c1d973                       14nxxRwykz4WiRkn8Az3AQKHKSMVLWWomM    52963658102a58bea0f17
                                                                                                                                     043fa01254162fc4c3fc059a5663d87c85c00611c15846986923a96f
                3a39803118b3e96b0551bcac292895d0e8 00000000a93d04783fbddeaf8e7961597889ea1674                                        5bdc810a2de1a93908150c1d7d7a5efd45f83c057e6d893be9d283c
3267       4987 14b69e04bc03af0ae82d23629b481f     a5ba635ed18d6fc1bc9ed0                     1Evns8QptgNqviyTMwCzGsrRZLGd5ZsooM     ec3c9453ed7104393be
                                                                                                                                     044d039a9fb8d9e723dcb52479119f05fd00e777c2e77711dbd506c
                e5cb16a5f8370ca5d2588cee1bfb5ac6c49 000000007ca8e0774811e5f1ccfd2492a57b6b4196                                       8c2e92536440491d782137ace549765c817d739dd0aea94d0cbf8d
3268       4988 2d047f91d28e4db879b91d055020c       b1b6a932f6768f4574374b                     1CnY6mK1nPiDm4nd798oWpy8yoPtkgMaAy    9aa25e8faa3498a9265b8
                                                                                                                                     04e94f1ad00c0ca5bf2f29cf951904e5588e04e52055b76d040731c
                4642bf891647ce0d0efe4194bfc4bc1f981 0000000040ad5982384733ca14e235a6804d31064                                        a37ee0c8b32383e58f701fabba4289197a75f0628f1f5f0cdeb9f2d6
3269       4990 97b567adc2e96230d7171d68a6a48       6e0f53e1f9fa9919101eb40                   161LBPqak8MtGt3tLq97FaSi1KyGchCwjS     c0b38ad34f96b2ddc18
                                                                                                                                     0434b7b6249af649c6041ae51a7124c3ff6784af3eb5fb1ce0933a8
                f281b83b4c341659b849121ec549fcbfcdd 0000000039ec9a320d22da935ddace441e1f9b3827                                       4a614134c4d0c187e8285a288397cd138f2f2e2d3b03769ade5c8a0
3270       4993 dd7df6f8eef2fbbe681ff71967004       c33d693d366fb6a788a818                     15wovWW3E21YBciYtnGMS8JdrFTSq54pWF    6cb156847904728e82bc
                                                                                                                                     048e4882a2c7ffa9bf1b0228b96a8854ca34c403894097f4f1c60dd1
                aece4b973961af65b794e90060736714a2 000000000d1a13f38e7174bd1eb3a87c0690511759                                        0fc04bcb0a9612eb705eebb119ad458dd9a41a1252932b53033939
3271       4994 4eca014455041099f05cc64fe3f763     b46b601fe452f319b09e4d                     17FDVeQNWVT54iroo9NnMvSKh8ZkZfs5T9     1c0fe6840f6345bfbff5
                                                                                                                                     04aeee9ff8467cc9d065e7497e5dff4450a9f1b6ccd92b13a1098b6d
                8f12aa314bdedb83db670136c7178508db 0000000067088c4f789903333a7e50cc34cbd5784f9                                       afc159f06e7add19fb0198e5c782296f60074161ea0fccee59307422
3272       4996 cbcdc3bcc51009013ea26d447c2e9e     6d2a112670b5b571cd077                       1L8oUUgZJwQzmXs2FTnY9QfsJBD7sB7FrT    0c08085227df6746ff
                                                                                                                                     0455adee1e00110e05f740a0b54cd780eaf8cb40995fb64bb4e5776
                86a6f52f88bdc9bef5be5c52189eaa15cfe 0000000076a2ce70e7323a4f3ccae9302d0bd4452a                                       726588f9f905740503b770845ad3b21343bb2fd9c3cc6a77827f48c
3273       4997 86dc903e29a3d6888e6e625b641dc       0f164767cc872e70238acd                     14rnYiPVb2kDPse9oZ3HYcvDka4xpjWAYt    67b171d47181d55277b4
                                                                                                                                     04ed383f943fe236529f33cbaf4b360ca72df412bbf9d643f12bf0a3
                b0e585927e1737d07bd8157a2ba9f7615e 000000004d78d2a8a93a1d20a24d721268690bebd                                         b1a4091ad355b5c2e9f8ee585eead7ec9083abbf49ab0d07bf404e1
3274       5000 f8ecd2af6d03523e51b4d23e134b6a     2b51f7e80657d57e226eef9                   12yuSkjKmHzXCFn39PK1XP3XyeoVw9LJdN      1958cf72df21165b99a
                                                                                                                                     04e4a766f69bf478dfea119851a9d794a244109ab9dd3a3134cc589
                0975bba9292a9a6ba5dcd0f83aabf014a2 00000000284bcd658fd7a76f5a88ee526f18592251                                        073fd053df9fd5cc3a88d0103e13b7e45bb0fd253a32b1578c4038f
3275       5001 80124b338566d0dcd546491f65b1bd     341a05fd7f3d7abaf0c3ec                     18gdiDS159Mx9h2NWbeWVZcXWJeEsMw4yx     8a5e960599d3f77a40bb
                                                                                                                                     04f3aeeefc7df95d87d880938ea8c08761ccb9f743aa704d9d3e725
                a0aef9a478bd9f0b9d25bfd5f96d83e36d4 0000000058c93b07908de1a99f12593a18c0dbdcfd                                       8bc9b518f28fca3a15f95ce8446bb2e7bf9953b1a0b00f5077dfae6a
3276       5002 d58145e4bfebdaabb496594d8d132       912c2327ecd36a6bac0c8c                     1BfgRBMCvP4gbEQem6a2Drm1CT1H3o6Lwu    c736ecc121314821d58
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 184 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04153e6b9462b02ee6f7cf1eb5daa235553bdca4fded01070a8848d
                1708fb5a4a7535f40970239f3965b66422 000000004a365ae12d9e43615db500336e9c40afd1                                        d9938a5eb34fcffa7a571d0a15b40bb23bd97d53e510f2c3592c92a
3277       5003 91b27f1b14369b3b7d1f0b407ffce5     9502d3e1fa066e0c924532                     1ozmw5Enu9vAVmLe62f2W3LeJyxpkz2Hi      bfddd199394d6195087f
                                                                                                                                     04cca5209b49bb9cd4576fd4ae1b95162816d70970de007d857cd2
                875bd6ddff039b9c567f49610e575f4a221 00000000422e1857bb1bd758376a2e541cca2f329d                                       aea2f4aa2f0b8cb2be6394d740ec27f2347000b64bea618c59f2793
3278       5004 c0eaa114cd071d3038b7d7a7c8672       e1a63663f1fd9787476f01                     16ZUrhV7KuHQ8sKaLRL9UutwzHczxajrjA    7d3180f4c1466e65866ed
                                                                                                                                     04ef36bf3e13ea3e4faa1f7428eaef483327fc013db1fbffae01ff88cf
                116f1715d5f7dde9e7a96853623f051fa00 000000009445629e5662b81815da26b0cdfa65c54f                                       183fc5e53ea53d002ab40184b1c2ff136bfd324d9a15a1343e9ab67
3279       5006 4ef0b27ad1c91b4c655bed9c445aa       9b64378ab2a3d501087438                     1MPBC3hDeDUH9bWK7Luj9WQYsaXZAxeh4A    4237d6c4acb635760
                                                                                                                                     04665cf6de4fe016d2749629fcb14f2f97528ea2a21ef433a24ee2e1
                f215f06d2bc67cd7bc57bdecd91c2d3bc2d 000000002d2e2c744dcad27e34b5674ce03194451f                                       b11a2a5a0511635a836e640b373f5f873aee3a7d6054b9b1b02a52
3280       5007 4160a9af23a81f094c9fe0cf2629d       c82d34d0b114aea1c8e823                     1EcuDFffLHW2i6U6zJSuZofhbhGWJiCxug    b811c8147bbb1afa2b4a
                                                                                                                                     04214870079f88d24123100e075234ceb6bd0eed6ab3e42321acda
                e1f9563b5f3f8c7951948dd946398e9c21b 00000000db02b5d1a108b80d9f7aaef7abe80c5d58                                       af9c7288dc63e32cc90c97ff9d77757dbc25d9281eeb9812b7b4cdd
3281       5009 338d23e0b1909b9114eeff861452b       3aca83ee630d77d1c6b1a9                     1P88pxebVh3bBrebukZxVXsoum5gC6WgNZ    1e9706129ac7863bd73f8
                                                                                                                                     040d9655330288137b02be1064b55d96969a313776051da11fc67f
                2c836a80f18492d63299419e64218c15a9 00000000c535e0f28e371322849ab28abb37ddd9db                                        62dddd41d13c90478a08cc95a6199642f27beaa14069f15cd6545bc
3282       5011 51ce65891aac64641905e4df71599c     e3c2e100302375ecf63fbb                     1BxSr8JcFSc7QwDH6psk6DSFHVTZKxZfBx     3994042dbbc10b330a216
                                                                                                                                     042d3003680a9654c7ae3f2d381866b7e510c43263e07520413945
                f771b0dd6268528f0b274bcd5da6e6496f 00000000cc686b75642b77dc7239109ffab8d22f697                                       5ce4a2921ba0ac0bc8583f9e82090fffb9446f4e01cb9f24f244e8f3f
3283       5012 e67d861fe3c63197cfc24b18ae0ac3     f6b4425ab4edc8e0c2250                       1M9EDNRvWisWq9naATGabtQ4QYUMHshE3Z    9481f8b970d28c10e4f
                                                                                                                                     0476d9481d62823306a53bc24cb2af9bbb06a22f6afe23480c1cb7f
                14883850a5c54d9115e8268c470f51df8b 00000000299ded291db48445b2642a0ffd02ac51ae                                        e5f7e54b29bbd8807eee32f953b6ad2fd756056d5793fb0fd2f5ce8
3284       5014 11c440ed54c7f194fe748c3085ebab     e52e494e024fd3dcae9bdc                     1Gkd9H7r12HRDdvzNuuadEAUxYpWH94zhA     0776707cb33b98bcb290
                                                                                                                                     04b7de9a8ccf775f775d747ac9bc4a223ffe61687c2cdd5423440332
                2ef3c423dd175976c4d47282efed7ed390 00000000332f23add6bf08f8d6aa46acbdfd3fd238b                                       70f7566b716cf957ec97176e900315526311d936b1c87e3c1f3a5ffe
3285       5015 07adebdfa0a8feaadb4b356230cc84     afa3640084eb20511bcfe                       1NKmrcgYFs6RGUSaJcn6NBahLUdsBzUpt6    0733ed3f47c18604d1
                                                                                                                                     0465cdd947044bf2d11e4f0d51ba1978e92c13e1bf789b8be566920
                3744df457fbc4b294969f1786da602d806 00000000dcef08d7694a92a9cbb2b90a4e66dc9299                                        99e6ab6bbb7a6edd6fe022b2d491dc7bdc5e3f12a2a0b566a35370
3286       5016 64fb4b4cd8b3d71bc41cbd05e55557     df51d7296aed972af369c3                     1HuWG38wadeZ3HbLVyT2iE7T2qpo3oymyP     249f0a52caa19b38a1ce2
                                                                                                                                     04713604b66c0dbc019132d7f7393b4d4ecb1de761032d9e2a01e6
                3b88a60cdf2d19ffccaac7d2551dc015d70 00000000906ec21d7b5c22f724f955212463b7275e                                       ddbbe9a2f1739d382b9643e479d50f33a3b73e16d7a27176c31a3e
3287       5017 92fd3446dfa9edebf5ecfab0cb3b6       d4f209ca44a6c235854202                     1FdXMkrQhT1nvJ7qJ7ZMEzscwuXAye2jPo    bfe5759ff72c3b61be3597
                                                                                                                                     0400f928a588ec16e37b7747b9ccf2595d4b25e96ffebdbfae32ef70
                09f1eef1d861bfb3c353abd04841abfcc67 00000000c8dd410d3e675d7f6e3d5e31012bb8c0b0                                       7b76496cdcf9242a9b7fe5e2708c8ad4b8c607a0a8116064fc1b41e
3288       5020 bcca762311f9a57238c4d9a698122       3789430f4c09a04e6fdd76                     1GVmsLUHSFpTa7ao4iV57u7KAxTcvnjbn1    4b0f87e1627def3f019
                                                                                                                                     042d47383ee82c7164efc66fe38eb65d399cf829fc0906535b6f9d8b
                2bfcd72081c086b8bc169f56590eeb0de7 0000000002dc07f38ea16f57508dbdb9d26028971b                                        00b3b42b18042849b6df48f59ff49722bbd76d52e9983f64ec48c69
3289       5021 5e5931e85c5d28e2b91b046b6bbffa     fc6dbe5071f17155e759b3                     1Mob2GqccG3tZLSP1iyTfjGcvDmFm1584r     d6126509447d6d8ccde
                                                                                                                                     04bd420a00bcce6245629656f1abd59d0f8b7369d91be69277bc4d
                371664bcd42d7916079cdd025f9c8cb3a8 0000000078ec5c8d0925dc10cacd66af636471fcdaf                                       1db5a5494615a4aa39c1a47dd9951c0a333806e8e956bb389da905
3290       5022 381f69d4a2175f7d566538773f7731     d06166487efc7dbeff623                       1GcjbWpQfS2vw8hjVvQKxapTANHKqarBof    87b7202c4d80e0614866d0
                                                                                                                                     040d651b9c392fa8d7cf5fd6fe83e764e774f9340389dd2737af41c8
                f852eea78450b2cf1ed7255a8b565f05e5 00000000bdf23d97d052042f298c0c7f54b9b58f797                                       d563b455ec11e31a859903182184a47ff689d8f57700c73ead0ae76
3291       5023 a0000818dcb9e4c90cbf1826086903     36dbb451f4fcae20b0a8f                       19GuimbkXuHtVtzwhhSSFZGTu9VVSrwhL1    8f932677da2fbfe5d0b
                                                                                                                                     04216d7fc119e84f87d9065c78e4cd766bd926a85c206198554ee35
                f3543b62b9e328e632b6be96fee0ca90b0 00000000bf9d10a122b4b9c96fdd46c270f3e311074                                       ae5b9da70bfd728f6e5a48cc9d7bcff75ca28c71520c04e0e6aa934d
3292       5024 1a30b9ef56ab4bb830d4f43b08177b     dccede28e37f421e634bd                       1LyCeQVipyh5xV2kPQwr8EDdTVmLkjWQ3t    e8dc76cec54bf630518
                                                                                                                                     048c330f5ee7b59ebb35071aa8a950c359772281cf806551975e82
                887f9f2bc873cbfa114b5f11e9d5dc79d2b 00000000f312b1fcbfdf1b5a75d2414e4f3d1e28fd9                                      7b20b0e5ad8393f4029cf90b8f7eaf2ccaaceaa1883c10bf426d64a7
3293       5025 44794cc93bf161192fa1a29072430       0f2e45c1a4a677cca45f1                       1A9gY3GZCkD24D6a12LbMpDADfpcE3AWXF   b1c332404d0a4bfefe8b
                                                                                                                                     04bcef88f6363d8ac1f147d9406a1ac26921c9719b54c2495ad7cdfc
                270b10d246d191fe80bba68e3eb71354b7 00000000c4512a444a69c0671c9b9910624981f7fc6                                       54e88c707bf69924d6e5dbcce658ab44f9d4da6cae26ef64f9f67439
3294       5026 ac1d229c25a03a8a4b806634e58e0c     ac5b44b78fd6613f79184                       1657vC2zigT7nnDmYANzUe5Z37gENzeB45    16211bbcc1bcc9932f
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 185 of
                                                             913
       A                         B                                       C                                            D                                          E
                                                                                                                                     04181bc1377b1ab7bd4758eb362e20f602da55e58886ceca1b0bb8
                56e37f5a099388611a64c4826d247e451d 00000000cd4e2942b678d341aaa6469a832b54921                                         2d9c1f1df6b11b0ae36dbd5073908a76a0fca5db207ff91b784ddbd
3295       5027 6d9fb34d6b7edc97cf003d20f33ab7     38bff5e650a785dda241cdd                   15M6nBfNHWhPxc9Na6TD1fJrrcPoeK184E      4e13ecb9d2d7f0c6575ba
                                                                                                                                     046088e486e936851a8c51e79adf3d27fde583d48e6019396f377b
                020bac487528a143ec23aa68f434e1249a 000000001adc6c26e9860749f7905b1df0af564de99                                       0589cb06f5e08f58665a208d6e519e2a67b0e3e693e0834043628e
3296       5028 9642ee6663170968a51d827f60e523     11a145d5dd7704619907c                       1988EAdREfuPimRB5VFQB7hJs6gKCuZqCv    fed41b4b9380e9662d5ea0
                                                                                                                                     04023fad4f7aca6d2e139da5a21f4771ea913bb621bf9d92117629d
                fc0fe4b38e03b248ff35e647b4378be7edd 00000000f3739ac268a4b17119a5f131b0a7dee165                                       570cf066fe56052a4a1b1459fa99e2bc128cccbe964029e7375402f
3297       5029 361475292ad008b4fd29fc771291a       799a959bb541081ad82727                     19AAKn8hhQ6gbBzeyk28Q6B3461t3roy3X    e971f17fafb36f39939a
                                                                                                                                     0472d51c8dcca3291b360228cc6db03e24341ccb053f29573b0ecee
                9c5f88cb594620bb7f5e9632591521bcac0 0000000020510fc6ab7b2c0bc24fe4524d83cd9238f                                      c8d8cebb79187629ce6f4067ba4885e86635d54330b8f16467c5049
3298       5031 b3b90d9bad5961420d7999518c8c4       29619097fbf17fbad7331                       1CifvKQBW1BfTRpi71rsPG2bQ9QgsF1Tgz   8d39b92d67708f6cce7a
                                                                                                                                     04efdbba998a80fa81b88c95d88b379cbbad51ee883dc80a92a31b
                c5c3a4047fda8d391a97356a692cd74caa 000000005ff9176bea60f69cc15fe74d97c5ee970ba                                       871c96e7bfdcf93aee63c82d2322cde50f7cfb0bba17db1c60ad0ff1
3299       5032 8c4ff752a8ddf824c5975ad4b11f81     99a6d5ce33396ea15ebd0                       1JB4ZZWSyPJKzz7VrGGxjow74dDVTabq6n    3b2ea5e655fabdd7360e
                                                                                                                                     04f30ca0a078fd27fa88eec42b44b3e55caa532e57b9fdae83d8000
                d06ec195fbda50d6891903865b57d47807 0000000015f5d05292b863e839cb89eb88c21274ff0                                       b028c05f30fc2f37e8ca3e7e6df20b65377aafe9f0aa45986bcd0d0e
3300       5033 92cdc7b0cebe7969b1d122c61f316a     ee4bc7ba673203c199eea                       1CF4Eco7jd2LhjNt38dFRX3GXZFFjxrPgJ    bf12794a8403c4a1a0a
                                                                                                                                     04aa897c73acee9f0c99855cd6b33cf93a9088998c1f046d2011547
                41e84f9959e7b6c7754262565fe0b822f0 000000000099fc7a4e340d4203deb248ea83f7e0a1                                        abb33d662d1dc7ef253b160f571a10768fdc0632ac3c3b36cb380b3
3301       5038 12e95535dec54d57a6ceb7d703ddcf     864b8a907d6af8a2ddb04f                     1BFQGSVT99BUkVevn4nrKmbnQ3pA6sgAWu     07550a9add8d695d0c27
                                                                                                                                     04cfe98830050eca6ecfd7b7a14e4699487fd907766e47c7a3e34cd
                1345b1f66e3abf7457818ea0c42fad03fff 00000000b0dc00a3e472579f765d08538f330943d7                                       f0d431e68df502d0afe2684491d7d9a3cc832385a9056ac63d3ca85
3302       5039 e1084067f4e39bcfd8091845b0754       c9f34fc1a3aa2dd8849006                     18zSGcHVs9yoaTN5gtHXCCi2jbXPFCS57A    b52a5d8e8f8674d8bfef
                                                                                                                                     04b13ef68665a8f0df68c693b00da9d9aa159ea326e83b5f8856125
                f60482252bd7f248c52a2e3ee1bbd20a44 0000000039a115c36715d1cda9bf7b9b20ae14c53e                                        1abf2deaaadfe64702fd52d1104f7e03758bfd7971fc2eb00061048
3303       5040 fb303529d370aa618d1859980d73de     1b577881b8e290ee9fbc51                     1BMQg2YpGUuTL2bqQ3fgyd9WNubXxKWciS     22f84d21f847f017cb42
                                                                                                                                     0432d3971c4c58ccc5d088b351f3173c9e5c1f91be3efdddad9f0232
                0b4fa56132353b16c0105ab7e7f32e64c8 0000000061768ee56b647e973cbab21891fcd0d179                                        bf813560f62dddf5a0d5ff08fb82db2fe050d315466f2bd5ac254b36
3304       5042 d04c061ce404c5df9ffbca7ae33412     48f1601e906bdf4211de04                     18J1p9gVfvo7u2iXbcJv1Savvq7w7aweSN     32ef20e2f8152c419c
                                                                                                                                     0430ed7d66673de1c5acca63ee83ab51d4146d7336dc4d43081b18
                d11b27bd9e7653cf8b60eb06c9e82037bf 00000000a7083ac59b43735681230174ba46d9050                                         a3d2dbea5f73f030f250bb6f3ac32fe1f7180fe25aece088943ab35c
3305       5043 a53f1a44d232e04cca258f8d353740     0a87687ca4b06c323118dd8                   1ND4qaHFgPLkbC5wsjeKa9XtboZy3BgjKd      321d3d0c82908f754175
                                                                                                                                     04fe5773bb1fd38865a892250fbe79182fe7ac0efb92cd05bd86343
                043cb4a01b8108a8e90029bcf9ac53adc0 0000000052005eff5d4cd698f9f898ad1908395bbb9                                       70e360c2833740b01679879980d3dd1a0f78fee3138cc7706d0cba8
3306       5045 94d4deffd1adfe8c11a918941f7585     221f053ea24a4431eb284                       1MagiBVu9VG87Qv4592v239kTUpPxCdhFn    27ab7e86e01f2e251671
                                                                                                                                     04b119a0a6e28b0021de19f12b3d9559cdcd30aa8733b21f877475
                eed72db36b5e0986915f4d5eeee2c02ae0 000000005265d22a7f5676ec1fd450cd1008549748                                        256d553f1f36b38b22e20274e0d4d0778a8d1137c1bc5077e299f11
3307       5046 fb9ee838be044cb16829a28b236a56     2439630530abec39c5d2d6                     1BM3wWiHkrrxLNGTpFFmx9A6ADspH8CHke     7c61cf0de256bfed62fb8
                                                                                                                                     04f84ed9582ffe95d070748c9049edd1b1325217f492184d415dd5d
                51fd6a0a8d23b1a1f66dbddaac0b919060 00000000bb36847fdbe8d6afe7e91db9f756352585                                        1eb43d29d464efc4289d756be9432e8df6ce445ed7d8b2ac9e0d96
3308       5047 370c451a0fe5dc669ccd525135e5a7     e19ca2a916228ded217e89                     1FebvPCCMySLymwrSNtWdrtWJLLfn5bE9g     bbeec6a6a4a581c18b246
                                                                                                                                     04f4d4e01d673cb7493468169f1e40150b5a21baa8ea3932e00786
                213ceb8c17607d7cf2b5d2b8bc044cb200 000000009e8637cca72b76a2483107c59edf293ede                                        6a2ad018c16e039a64cabe7a347d8e1b0ca1da0ccac5375eb26704
3309       5048 6022a632530865ff094e40e30f6979     8b0f7d01bbd293ad10cab6                     16H6p5pa6XJXFGmtHrpSY2CyhdeLbvqJ8F     a878079aa04818141a2c71
                                                                                                                                     0431a59c03bfc2bad6039b89cdd8955c24513e0533e271f37d98a52
                0a4851562fea567b726fbb44a4002a6491 00000000059b30fe09e885a6c7364f26d7549fc050f                                       dae0f07ac624e0bbd363128689a85d39c01be7ab04d24d5548e9fe
3310       5050 12b883c7844d0b9b241f20d81d17c3     c2326de899e77819a1c25                       1BsGRXwmL449frkTmCHkbeaj9K7DzkDHpp    49746699917fb76f95d45
                                                                                                                                     0498ec63b3590125dc7ad32350d5c0f442dfb5d60f9aa5119c38af3
                1083149d143db6d31ab8e2107e8b34e9e 00000000a2b0baa09090095aafdd991d2832477ddf                                         4e2455b23b1c712030ca5c3745082a90675fa790badf6aa9822ded
3311       5051 bcbc9c5065a7f681490047bda747bbc   f157ee48108234fb3f0d52                     14USDwX5Lu5mSPSvDmtQpo7xbpHiPc7BN5      7fdf2c8834e20f2d1cce9
                                                                                                                                     0417368d93c747833e4b486fe3a26be197a9d214c8e32cf1fdc2ab8
                c4a68928a6688f9e315eae05e58981f1c8 00000000f39724ade9277650c4784b2a563922654d                                        6c19e56427f04cc2796e17242d809fb5c2ac4ae22a0cc8e7398b969
3312       5052 a9ca92f747dda4c90917d1159cd588     b2145bbab9476bddb6c6ae                     15jhzRsfRMoCw4FFCNLBANtn1wwhGC4uWi     426d64ef5a83a4064d67
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 186 of
                                                             913
       A                        B                                       C                                             D                                            E
                                                                                                                                      048a51d3bdb5680a6afdae91b03226b436bbc51e6bc07e33db4ad8
                a81d7068a66320ef9d17163a59b5a364ad 0000000058396950e7ca643635a5ffa98f37a3548b                                         0589c0b0268423e6d4d41a21fda5e571502bb80af52b552acb3efa8
3313       5053 459831fb81b91adc68ecd34b2fe0f6     1a3ad0db1f7864e3221649                     18xboa2zGJNpv5kRJtHF3KBPZwyatxgS84      7c7ea865f6a1243d86a24
                                                                                                                                      04e63c2e061fda6371cc40906b1307520b7f0e66d2f8614a81ef0e1
                ac404fe575f6cf62b79ae7e9d4a1a262f1d 000000003c44a7c633f9002885a277e35a397c7924                                        49693e6c8868b89e87e72634cf5a4f44c8cc5e02e4711ef753140f2c
3314       5054 98af9e8cfe229df63109cec876b5a       87e3954d634133ad070e4d                     1KZX9iVYLDzRBsFLvdeZsH8LZKC5CFKEU8     7980e57c276a576f969
                                                                                                                                      04d216ad43b0bdd16dd67463fc31eaa6093a71d4af031f305cd984a
                e3984564d7d3aa5fc833f227122c0fe4c8e 00000000292db442edb4c46e17ad0186342484220                                         052e7e428cf5c476750942cbc1715b03a21cb0c86282d709ead7f1f
3315       5055 f449365816d3724cf66e7f0e03937       b51d0d21b58b2991001f83f                   1CfCNtXrv9SPUZBkVCtU623Ut758aHCW9V      37946a0f5f6836a39332
                                                                                                                                      04d3d452dd395ad2e529a1294e5028164dc7747a3766cae5d77f46
                9ae64e45939bb7c867e588e8e91d0a20f4 0000000004fdca0b00bdc8845d9bddfe8086a916cc1                                        96b7e39e37de14a82ae788dd395853214d5028ad5cd9f5b355052f
3316       5059 416d0ea3cbba8b00b4af39ce9ac4df     968e9b5728299e623bfba                       1GssKhyeGwZF8CEL1ZVS2YyfFJeEr9ZqEt     9c12c8e7a0e8efa50dfbaf
                                                                                                                                      04827df9f80491179cc43a5738f4336c48bcd9bb18ab85b2a1b32e1
                cb3d4f22b49e037f749748a1cf161920cab 000000007abf4c8c2a728e434a329be762197f8b4e                                        5f90333ba732b7be598b793a9b996eeed684973ce520d3d232e7ca
3317       5060 e135567769b163aacb4089c1d02c5       e3b6032de990d9e98786c0                     1DDQaR1Awiz8uqcNtiSXqXesaadGnth2S      0137cae09da728298c5eb
                                                                                                                                      0414625f36904e5c1f2c670fc280a5c75b78f2ff7b57119b1c6b0a52
                763c728e452f4f59777307a703cd73b92c 00000000392b1048b2297c6fcf31d2f0e1cdb3794a6                                        0fd3e2aa2c754f9ad8723189bc063aa6f8feb769ba769c02efeb847
3318       5061 35e03587d7cbc7ccc15d75962c0d4a     4594a136a2019a668be2d                       1CupjTSXds1YGZDYVfZ5nn8eiAWUgmkkKJ     ad69b476c50e36a2f4a
                                                                                                                                      049b11e1c7be657616fa4d83b2d185e4f146180a7752e796193ce6
                6ac0492cbbc247f50b031bda5299a08666 0000000098e574e8c06d4c1748cb547be98c6b725e                                         3bb03ab9963fa2c818ddac33dd4a252e51c1a2194d6c5ff4501402d
3319       5062 0fbd68b59afaad2c688622b7d5097e     642efab628f8b0601a7017                     1AChm3E8gK5HU7Gm7tC35a45akkSpJwGo1      0d618d050f28b5ceec1ea
                                                                                                                                      0432febe9167062594fe67b240a57d4783269dbd504a912e549675
                2bb4a518317b8e57c237d23f437484935c 0000000096c0d938872c42fbfcb01d44f76535701e4                                        6eb0e5d8e06cf6022d56169d84440b0f95404c162639dc71b1a7d5c
3320       5063 932a4b50eb30a5ee489b35fe98db72     c354d5c3f7345b004e3f6                       1HYiGVCMC6ppHi2S4Q42vy6Pgr75jgyxWJ     c0655a396d788ba031bb5
                                                                                                                                      0485664310ee2fdef4af3aea13f6e9f9b7c244a406f80f12b2cc2731
                96de335b3b568803876c5921e94e745e6 00000000db624c94fc84a57293dcb2d64c2b9c3581                                          b9b9434ac5728be555518bbe8a0f374b86ecaf16e9f41d3bb81e355
3321       5066 0e5b60099a01aca27df184250b8ba2c   aee2b6d2c99a9b0b43cccd                     15wvh5biWs1EcN59NyxUA1J3AL5ALkYvX4       eda4555e2cf3aff83cf
                                                                                                                                      04a8f0c8f4ecf285e766e8f23054d5a31e46729ee61e148fc8804ec2
                2553b1cf7964e33090c85f58d528c6dbceb 000000008be92518a8fb1528c37028919b3762b268                                        09d0a1bf6ab9412faca49118ecc1b42566adb3c5b41e6b088753ddc
3322       5068 60feb1eee4824b8e83c2a335dee90       8940e53949b4045c611b16                     1N9PkdXckvTS1xqjBQXZVfbPNS3VdpC9n3     79ee7958e284804bef7
                                                                                                                                      04b7d549b1ef1a6588fc9abe8b0f75f8fdda4d04eb133091a5d6566
                59afe3af321d292782109e09530a27213c 00000000704c45aa59a87ce579103125a28dd20808                                         f17b5b3a4f31d551e659c6b00a7bf1f2ca376a418212fa21fec28e2c
3323       5069 b6adcbb669f2957d341fc28ad9c4ce     619ff0ab1b52e5a0c16fd2                     13jxxKTkvPjvEAMCo38MTQz5GwzLpP1mM1      0a472945815b2ad74f8
                                                                                                                                      04fc3dfcd2a3463fe512fcd0c6beb83ca28f4e0ab60730d107e54d26
                df18540cdc5ccc9a897a2f55cf65d24beb2 00000000fab16c47b86ce9a6759599c3de955da28f                                        32ea79f3f29c6e7b3e7687a18354ab527b165628c71478a48d9842
3324       5070 d1a583069abd2ae8e8f37925b9e2a       e4b178d23f2d1d3ffb6ad9                     14daQvdjaJfk7cmPgC7WMFdSPb1dDky8bb     a32ce97aa71f454004e8
                                                                                                                                      04325fb1824a89204d8042bc6741bafdadcc0309794c8a6eee59c61
                169841336054cb5dd7beb1be1c9cc19f41 0000000062efff3d5ad81e54b42db0478ebbdcfcdd1                                        0012c678315cae5918c4ebcad5a2790aef68975198252d424e91e3
3325       5071 238750559bb5c1daf7c611f2ec6f96     46287bbd7c1277d565a83                       176ZXyMtf62GT3gvqzCsTqSLoT83GxYkPE     3a545fa2b0d4720b49bce
                                                                                                                                      041f41dccd46b0055a3ff10165ef9ce916bcd068471f526bcfaed0ae
                2ee3ba8782736b9c7807b4d87e7d7beb1 0000000094d00a8dc325dc3b80fa5202b16aebed27                                          fd912d1dc6ffbd176a6cab953ff731379f39c3f7d21b80c537b41904f
3326       5073 34e77211a739d0948a1382b1072a1cf   937d2156988d33ed5b6200                     1EaKfWB4qBLQbwvoRdaXu6tNagnm4rqkGf       aab26e5f4bcaa26e9
                                                                                                                                      043bad3f5d6031139bc3b295b15c814e915927372093ac1878cf27c
                d3cd8cc4273d63c2ec3f9ff10f028a6f08bf 000000002137b6e7d191f6ab9dd0dafa83b453a88ff                                      3078f3a7f9aeb043067d0a886859d927a17e9df9ee810beb662a6b
3327       5074 5fdb84bea577b41109994c5b77a0         d19b091f5f1c92b33cc34                       19KcrYsZykDH3ELy7oJoR2TDNWdy288msU   2f29f0dc2e244d78e6b15
                                                                                                                                      04eec4b44cb14824e84c38020f7bcb2e9578c175102b147ec629c93
                06b90343bef25405206af19999cfaa0895 000000004fd009d894abe93f6fbbfd88ef9084dbbca                                        d787e8cddb898e56c9b8c3750c6a71ea1d55edea2df32ea18a5c16f
3328       5076 1f46e995e286768a9bf4709c0997a4     d5b865eddc5d4f6ade142                       1NjQF9VGw7cgAsHGFiyUdugPdbRAe5mQ5r     d107d44dbe660c1a7775
                                                                                                                                      04f7db22cfa8093a8e0ca4a21a7d12cebe24d6a379c448687500279
                ed679e3789578deac17e2796952093103c 00000000138212fdb5ad5c0d5be7962d7c76df0ae3                                         194f405cced0301dc74b2b6b703fe59c0eff1a0a7de490972fefccd7
3329       5078 ef06dc8bb6db4be94677a11917e74a     60473f2f81837e89014b78                     1EaQqQBMpGgoE3e5QkcQPRHCtxqpPs3tUb      d2ecd0df86af5370d38
                                                                                                                                      0442827ec6a87c37a1d12010dd00b4c382e1b581e6887a096aabfcf
                d4de0600f0ebb4c27e5f242f1795b513a6 00000000734ab21f150418f24e54223ca0ee470a84                                         aacaa15482bc2f19f92cf243bf7ff65a597ee2d77e47d70b72b33532
3330       5079 1b59effeac9477da79ab84f00ab1db     72137931eb586b79a0c9ca                     18E8dRUBF4JApM7rratTCoxot1T3mYESgP      e53876bbaa2f11373f3
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 187 of
                                                             913
       A                         B                                       C                                              D                                         E
                                                                                                                                      048dfb48a1cd226e52d987959ca07a21f84ab1466d30dc80a7447b
                52ac68f9bd2d316cfcd6feabe3b2c1c1fec2 00000000f49df538620cb75473634b4e867ecf88d7e                                      b22d219aebd76e1e1743233ddf5e8d932e633002d729bdb3aa779f
3331       5082 3e87c415d812a54720b47368040f         49ace3cfad1590784a2ac                       1JFgTfJEiC4PorbHYm9HjZPRnJpv1k7vTG   92ebcb88b35369e9a7947a
                                                                                                                                      0475abd3c94e8a0f3526124567d6b8dfd1d5a532cefc7c023470a71
                8c85ca7ef507529f3584d0139f1a8e9c22a 00000000db884a1624191f86c836671aae80346a5b                                        226bb2032a1115211fe54a2b05a7ca088d4667b41470411c0994f2
3332       5083 1079d0ca6d2df3d5e9a69b9cede03       d3ec4eb88885650f9f88ec                     15Zv3YX9eoNkCDKzaa7Vm9bCSzAsyJWXcC     67d37373f07bd06dbda07
                                                                                                                                      04849d038cf9edcf91ac66f11f634880138eb81df3f5800ffb30f7b44
                6c677bf1e0ad2be36e520ba44ee992d811 000000006679495ce21cd5962ebdeedca2dd15e761                                         a65a332abb191d1e9899968d80626591c04524a25e34b32c2f5945
3333       5086 7b66ad430a7c9c46fbfff0d2d4b5aa     45a1a3182ab282842b0b83                     1NfoLFRJ8ZvyLc78h3Tzfi4YWCVXpAR2sq      e8e8b7c395d7e8d5997
                                                                                                                                      04e5ffd955d81f5da0ea029cf97db240fdb6e91a0d253d807fc88355
                7e646af98122e03c81a13e480cab2f2d56 000000003a470f36740bbfe1e35696cf6093a35516                                         197ea825bd93039774a3bfde0fd5c880b0a4dba861f70c1bf251e14
3334       5087 8739df38a253195c7d17bb08cf9830     38ddb8df4d4de45016276f                     1FfCiMZAmzEc6VZ2o2F4AvKif223bnN9iy      d9f62bc9b17b9d11d39
                                                                                                                                      04bcfa12ce591557b850952f397638cbfe21deaa85665f97e8caed0
                032606329204acbc3ee54fcdef36d98182 000000000b06eccdae6229a5386160f8e3896e4fa8                                         630328ac5bfab9843377f8fd1c9f9abe89c080521abd0a5fc0aeabb1
3335       5088 a34446ebccec8f83bcd31a0cda4fc6     b6d2cb3e8a445115a693d2                     1KxaS6d5YHjGg5KaV7HDSBwznTiphUpkJK      08c163c4028fe3ff030
                                                                                                                                      049dc451809246cf312b61c09cde1380c37458a7fca703fb0fd909b6
                3c3baf8065f3ccd2be089c7f392511dec96 000000006aa8473ec129d0d46edbdbeb8f9f1c0583                                        09dc6601a9aac80100a25a66f681cd92b06d94c4ded5465dcffb8ea
3336       5089 90c13bbd53dd7fa6a4f92300d7054       5080372918b2c2c54ffb80                     1Hs15suFs6evaBvXx282PVkWokxsy83b3f     5d94bb13d3037564163
                                                                                                                                      04f88e39d52a99de7066ed8750e2e0a752ffa639ecf058bc0f04cb8f
                de4646da9f8a6860bca4a48e88733425eb 00000000ed25b34ed7c71c613b92d7ce43e912993f                                         58f583f03d88e2e7069fd0ee098c3c07d28352dd648305f064e3bb6
3337       5090 79581b985132bedad58406b8dc8a48     df506dbdf81bf759f9a362                     1GzXqde6qi9LuvGahdfu44xD5wsP9VpQFc      2cd808bbb6d14ed13bf
                                                                                                                                      04e8d5d6b452d74a33ef719fd8101106dffeb1a296de371dfc59e7b
                1d6c6690b41ea41b00232c2363fcd8b3d5 000000001d13d4bf1518d2afdc48decee30efe8a476                                        87fc8db3b530b3d49542d27012f5c62da9a15d47991c6ed647569ff
3338       5092 5f04a2b3d2212d0898cd8a0d81d929     ac5ae76c7b597ddef95d7                       14JX92no2j3KFp28CLbwUCByhZhp6MgdAR     11e121f26f54194f6a55
                                                                                                                                      04148ebd57d2db1485104de6a9085b62eb88910111455e9db4ead
                269cb03a8e2f3ae2c4ed15fd0a95ce2f93b 00000000823171d43b172810bd2ad643dd093f2292                                        52d583e07d1b6c10800052149e9aabdaf96b74f222b8c6bf7e3158d
3339       5093 a617f45f4b2a6f4a1233cdd3f2723       51e2e64fe6c477ff556340                     1BTYw6UuVCJYV8VdBTWBzMNVzQ4tgLMVvx     84b7ca1b60fb0ed677fd15
                                                                                                                                      048e3e1bc5bb9dcf0e46f868cf7beb0c64636e596f3d789f48bee7d5
                1a6d3c8ab953ee9b5c802ea123a58e56ad 000000000b907129f8d5d8619f38d0931854949496                                         c00656368ff3e7824abc6a218bb1b571d460f54357dd870a78bbbc8
3340       5094 cfb801915d106e1933acd53ecb8d62     4ffc1f1a687340dbbbf866                     12Ww8y97rKRsfm8jutLCFYMiWBo5Y5L3Ko      2082d5afdbbb1e8590c
                                                                                                                                      04b772fe586c0c1d347817967d77c8eaf1abd103f6104015881b3ff
                c46cebcf60903a125d1b4d0072b13b2bc2f 00000000c53755573f641113a404aad6f3766d6f79                                        226f1ab309d57320861ca41fc94eca8c95b2cdb67ed8fbfacb3b34c3
3341       5095 5771c59389787c522d11f1e332c46       25eef27ded88a22f52dae8                     1EBSYTGbsXfqwHFgCKs6vFpxMvLhYvu6q4     1f98e1992e33431a6f0
                                                                                                                                      04475f92551f297a4ec28ba18de220183c9386d66408c174f4d5b4d
                c9d51543d7181f11a2eec94ff448306a850 00000000a31782e3a3bb3ff479cf345eb827b72a65                                        a8eafb484bd9f09ae3c43087e580de3092ddbf26d1332a951e277e
3342       5097 bc220520c15caaa2e3c807c17e565       462fb5cbadc9147a09e840                     1K3DyDcTH4Hm4t9vnF3yJAeiqvp83JuiT5     2b37bf2eacb3f3b61ba47
                                                                                                                                      046ecd5d3b77279b89742cc27aa0b6de213e03bfd8114d08661d90
                08c41b8128e59b800d9e2aa9479f8d551a 00000000bf76e75b9323269e3060d562c68d0da260                                         580e5e2b930d01ae91ac3e40954a09eb9b9a1e397bd770d7b7b6fb
3343       5098 96a8972539609af786fc5478eeb4b4     514a716814f403f52f8cbe                     1BnTih86CAs9MnsQrKYYJz8EgVkJnyGGRA      23d698623f1faa24601ea1
                                                                                                                                      045564732d6ac2474f58efb387626e69b351c071ef02f559672ddd6
                282de3351d06045060be030016eeb9d20 000000006280c0aba2c1776df0eee0b1f6a773e4d4                                          37a398c623a9eef6947ee4736360489d2e03e50161860489232325
3344       5100 39156816805f7fab989f8e14d97d76b   7ae78ee134bcb6ed21bbb4                     1ifzmc9gWSGzJf5ANhnAZ7y9yAhqSw3V5        9513433fe85c49e3164c7
                                                                                                                                      043f66477167160863272ddb5fe1d44ef9dc0a1c4368d05001ee094
                bd621dbcb01c34f49f50e4ef1059a8b0e79 00000000aabde39b81be3d18ddb1e925e3990f6c0f                                        998086e6a712a3c732c52314d11964c629e34352f83572532cb479
3345       5101 a662a4736f15348d4d4a721703b38       011e6ee6bdccf52ba32531                     1MoDHkGT3JUMtuKHv1Jpidxhu7ryCBiFiY     6e80487e8b10fa20ecaf3
                                                                                                                                      042cb1fb0b3cdb20770d5bd1c3f78db0d2720694bd38b208b25137
                29c6f86c1a4c27399bcd805b208a704c59 00000000ce1821664f777cd39b9bb5ca4a56746740                                         bbde0d49e4c7d7c36794af5f7952b458887a3edd5166756f994cfd4
3346       5102 61ccbc0c6bae746783431c467cbd63     df26342344c052fec8ca6a                     1PqVh5nUymgfP8LFNSsYCpHbRMu4uWVQ6E      5b6d91fd91df363a330a9
                                                                                                                                      04916c2953821cdeddfe32882596c167537bd23bd6a18d2d1d5923
                208c43fcdeb79263604f0ce57183209543 00000000d604ed18f352964ba0e60a4dd510f168b7                                         ccfeee848ba82cbd1ca3859ee90ed32d6e11a3f3e83b1c92f8c5be8
3347       5103 e9cf0e68b20005eee10ad75647a4de     27feec6f52325a4f8ee31e                     1Hc6Cj9Cn8i3nhmJdN136CabSVeMF2s6tK      4fb4d10a444900b9254d0
                                                                                                                                      0481be94e08814d1f7133c11e2c6cda73e80fe7ecd6845ba0018051
                1d6d4343eecfcd1f27a4cc077cb6147a937 00000000ce09bb03abbb48b1a6ea4a6af2ed8a2488                                        45749cdab49f298489e23cec4c77d813b16402953fb4ccb8b595ef9
3348       5104 c55b248e578f1acb67a5386178077       81a2d8e01fa37b0093a17e                     1PYYpbNzkXWVUVFK1Cua4YPyJdSKSvpRj2     3fc506aba0b6f4f3b867
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 188 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04f5b472085ed1104fb30d8c8d56b2f711794f00ab2a9e5c1d9c87a
                3b8c0713673e7354b5e6fdfb9ed813eb53 000000000ae0aac8fe8437bbd91490a24069c40bd3                                        8edc3a783f8eb2391ae15a65b9b29bc6aec2ac56f9ea36ad314d4bf
3349       5106 76fdfc9c8f91acd99389b6365dabf0     14131ae2ad3060815a292d                     1HRyUbsURVME1gqLtv9QvdRKFsxG1KpDQe     32b6907ceb867b21c148
                                                                                                                                     0418c6ad238cf64b7a51e82c3cf766fd57ba3c555030de8355cd7e3
                3e5c0894ab32c85da687996c075f3e59fd 000000001ebbbbb7ca120ab3d6a3f11f6a00d9dd84                                        2e09f0a3cc8a2ff49781fc384513a12fa123f41d76a2b037e5a7ffb1
3350       5107 9e98555562fcc4ba49ad7142826f60     23cb183b8a218807970626                     1HjLpofRAm6k5nRqDMG3yokhLFtujd2jkx     522e2ff86740aff3563
                                                                                                                                     0452ab689998dcd12ac60b93b0ec457318127aa969f3028483b3a2
                7952c69322b229abcc0f73d49b425786fb 000000000c517d45e13df76251a37a2f98b49370ae                                        b8b721bd21860d97074ca884c9b46278892f5278726cb9fe0c60c8e
3351       5109 09f66c39d0aea30b00659b836c1286     834840961276101f16e244                     1E7Q62HvyCtzjNy5PUJtBiCXR33aBw8XEH     8e8ae86909cff6a5ce52e
                                                                                                                                     04f9da6b473bffd1ee7ee62556d3a841211198a4dc90edd34a4d32c
                f3caa66894081b1daf7e49ea5f5579d253 0000000015263e10c6ef50185bc1dc6f14138ec5eae                                       62653223e72c78591fd838c11e89f0edd8e8a946612c7efc83b99a4
3352       5111 48aa45670805bc785cc435f842d11b     fad6c92aa3216ff2d66c4                       1LSjLQZZ3y9Nqsq54svPkqZjuLeuferDCc    ebd046387bfa1e8ac5f1
                                                                                                                                     04f87802bfe993ba03b12f5774e45fda7698607556ba37d85199974
                42be10376ae39cbf1fe05014d147aaf646 00000000a4ebc8522eb6edb64d11ab3f048b7f1956                                        9235a7eeb7b2fcb3cd2b4dd1e5f97e8b9588deca7853fdfdac264fe3
3353       5113 2d1de8f7c06024f7e7fbb4a9c922d6     7bd6222c69b4b420336910                     1A4Um3ycq8F3WNcMmtL5khhvUhNUfKxD2K     23c790c9e3576d41c28
                                                                                                                                     04f28e0d31f9af66a5fd3b0674c4650e5125761c1143b07d078e11d
                0c4edf73f942931b2e2f7e4a3c883697104 00000000c4eeaa02cf94004eba86b724fe3c476342                                       225ac1399fd8be5ae77ba3526a7e229bf790c1446bdeb987250e2f8
3354       5114 8cfaa29de5bc4c7a5bd3f6fe72067       92a3ae0aa20339f17aae87                     1JQTUC2Fs4nrsXcNpd2EUWozwcUa9vLTYp    24a6678b89159dbd913e
                                                                                                                                     048f6e19c5726907c3e25a146118c104eeab98f8b0e0a171653dfb1
                2475a153dd614027ef96183676fde63364 000000008b2cde95da2c8c37affea1854ed3f450172                                       1dc92a42199f1b50db917c7f12275a97201b4fa29f86b7876ba8b51
3355       5115 080c7bc493031a5b1de47f3283be70     249e2533990dd63a41bcd                       1Nwc1B8XzvvDHs48GTFf3S6UbY2FVBuwC1    6240173d7f1429fb63bb
                                                                                                                                     04c5cf6f50caeb3586795f77a7751ceeed39eec8ebf7cdbb5bebe3d6
                999994013e2ea6cf257fe22f2f90a85f995 00000000bb6f3e9f1dc7ea4adb5ddb96269ee74ded                                       0dce6f291e495d64d035062f54ebe2f776b6dc2540e75db7817cc97
3356       5116 5732b2145f17eeec2b339ccbc308c       0edc64a78176a82a9b842e                     14SfsnhdY2xk3w5J6fm49JkgFWq8JoeBaG    35fcebf4cb893ebc8c0
                                                                                                                                     04e05518694a4af38b9803552545e43e69e08830e4cc5529d9fd20
                02c4c29443aade244b6bf1c1e438241075 000000003babb3c0681dcb3b43e7f200ee884229d8                                        c73e73722ea029a122d0017b7a9b7c8f04175824ba105f32f1173f8
3357       5117 5252a4e01a6148f7fc369b5b416cd1     8c0ec9137ee30c6cb687bb                     1GpoKV6jVFKKWKUF63stnHKYBXnZJ6Jeqz     dfdc4fbb9e3ddd4ab5320
                                                                                                                                     0412e8f1057030b876caea7996b3b9201892b9edc22e6131ea8e7b
                6a47ef1a6cc33fc2ffe42163be19ccbc94ed 00000000803780d553518bdda590cc5cd9440ee2a1                                      41840666e5d737e885346c35371599ab36a2898a5fa0081048458a
3358       5118 0c4c178833dfef55d1e9470164a6         455550335e91b379cb6168                     1NPMVBa3XrxPYo6ViHfe1FjrQiBK62ubWD   8de51754773c205e04d4de
                                                                                                                                     04c9226c2869aeb375325a0dc11631523d54e38ba6a7b035379730
                99789d23bc052fbee073fcce5b785f62fc4 00000000439281fa1ef824c31692ded5f7df39ee529                                      fb93e3f8264d860e44a9ba5b1f7e6ef162004a0b3b91051c2b50801
3359       5119 3db53e82fd43c35c096533fd9f3fc       d3a534f41ec934265baa9                       1GiiykvfMuT5XGozxDSkMqbDoRDH1FkycL   96b46f7c243b9a291ebf2
                                                                                                                                     04c4efc2bbcc6c06badc34c4dc60eeaae46791cdcad2d9daabbd510
                ba99cbc8ea0918feb13c3eddaf6612829f9 00000000348839143e107d56efa51e1883f6130384                                       78092614d7090d433559c876956496a0b3da43eb263e7ab74c63f3
3360       5122 b8633f6e74ced63a4eb59c1f5cf1f       d37f34b111070a4e2e8180                     1KALoX9kXLXqwSoSGLM8SafVfKyMu2Bjh9    47f15e50bab1c81eaf808
                                                                                                                                     049f40206e629a7683ae20bb3cced3f00270409a125598580be88d
                7b26a1967014c8b3754bd1a7588d9bde4c 0000000074f93467cd042ff543456cdc048b61a3fe6                                       774ebb2d93a7c16057e56ccefb43bbd4737830ab331e4acbd348e2
3361       5123 eb198ab2ed0d68139e470e16c42885     80ba70a67391cf82152e8                       12nJaY6Yz6GrNXmjbqhhqYqF13vEEzb71s    6c1b21caf3b31aadcb3a66
                                                                                                                                     046c91753fa16480f416daefb27d03877507792e772cd8c12f7c759
                6d30ed92945144b0b7b548883be3f5abd6 000000004276bb19c09247e33ba2aa49b8b5eb68b                                         609e0fc47f83d6158605853e400e726c0f111c5adf2cf593d3b4e7af
3362       5124 19dfd41b9f7cbcb910a63fba114018     3b55d975bbd509e1f402c4f                   1AmkLtUoCMmioA4hJ3yELPHJEhzCeJxzUh      28808797bf928dedf37
                                                                                                                                     04c6b5cfb3b010a95320bcc37254b649588d35a8f9fde45cdd7b4b8
                f620bb769866b5f9513b73a9b13bfed3fb1 000000009043f3e65683b7eb3ceb3f51ae254cc8dd                                       bf5f7fc5bc73d05bdd7b1b94e25193801a8a00f5b92055ee9079ec9
3363       5125 96f7bfa02af273ea08bbb53438208       d2e014bdf244dfb9f65ba3                     1DrFQtGAYNg2XSD4pSFBku3CMA9gVRsWwh    3598127bef9a9ea691f4
                                                                                                                                     043d4863c284b508e1817fea3fff94dc88555060c3f14224e96c1645
                ae5b9999e30a18ccd79d1acdd83d945fbc 0000000057e88a6a6bef8144585cf4911c15c84c797                                       3ae92824e7d7f8c90ac57f7a00e23dcaae08203e7bc86157bf94562
3364       5129 8f7f7d09a34cce5fe7e4a799bbff7c     d160c553ea192c1137ca5                       1NGByYwXRiAtxiR6rxMAGN1WHXuF7RiVkP    944ff93ca6b91ddc122
                                                                                                                                     047020c375035acc63cb867c4c04d6359a5cc5ee9bb047bb404896b
                aee014c65c150829a2b384ff877fed20cd2 00000000d0e646265da32fa7eac3a7a4cc9bf2953a                                       d11239627f69ddc65655ed38672988c7750749890bc94a7f951743
3365       5130 ac5ad90be62038e69cdff88574d05       5c8333d59c9ffd83bcb894                     13zxiiXRcxmDnp9nJXEHACHWHfSXsYKPgm    23464d6f3ae6832079d63
                                                                                                                                     047c8e8769e7a1812b85b4faf49365ce857127c102bddc747f2a2d0
                7af100d546e94880005c728f0b17427484 000000003227c42f597e6e6a77e1abfa39a271f32af                                       fa94f880d12ba3d577d410082e0ff018716705c42714431fb9402bf
3366       5132 54fd2559ff0114a530131334e876ca     a4442e3b06f99b4bea50a                       1N7bWy1Qk3XaMRXtspLM6inNjjhch3PgtG    851b3ce2b5d89acd90dd
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 189 of
                                                             913
       A                        B                                        C                                            D                                          E
                                                                                                                                     04ad491a041d5d0b420abb8800ba643e50f48d1ebb50a554bad30f
                16b49f908e1400feacba2d223f9c767ae64 00000000145406f7d62b54cf17a406fc3ae654516c3                                      14fff90cb992c97d10043d3f03d29bad153fbb69ab14b5c2e6d712c5
3367       5133 a74848868db72dfc344b4fb3e6808       d581e4b55a301b060a82a                       19xyw2uBSn1Jw9hqrz8TsnRVE57Bd1h4w    2d2ba35e089741d40c6a
                                                                                                                                     04d6ef2fd4ed0b3d1fd0d7fc5d0ee2b6cc498722254bf6f5a61c31cd
                233159e7477e0d2cfcbe195fbc0166e718 00000000c74f21f764aabc6088501fed78b47dacdd6                                       8835faa4b8421f7eac7d87d9a86bef0cfe26510e1e33498eb1a28b8
3368       5134 72dc45d5c0bdbeaa58404eeba8a146     adf13afb5cc756aff6162                       1Mhs8VokRowVe6xoCqgHTVXPV9kEbE5tiv    7476f8c1e33e434fd9e
                                                                                                                                     0413d5255af4a4d5554114197e3148bb2fdf3b8430558deb81daa8
                3c13f2f804738bf12b64c5562f16998d882 00000000ec450b5fcda1012a7f550b95942a3286b6                                       b20f251937ceb76f2c933b6f5895c5d7f8c016162740a817209fffc3
3369       5136 4e8e37afa7962d217af3a6d14d13a       e417b18bdd90e6e36bf79c                     1DM9BDFUVRduWt3gEsMBaJEvogCLhC5G6F    bb0f5bfb36e8cc8d5871
                                                                                                                                     04c9801823b83e33fbdd538dc8996c64a9358e1fe590af7c9c5feb8
                c66d9b4da70c02ea9c48a0690d67a649d8 000000009d2fd5533a9775da3723e39226b9658e7f                                        94b0519c9c6d494ed0735a46293319fa78ab94e92e142cd6ac03cf9
3370       5137 38d1d2a3b888e2316a2c3ba8c3ad06     373e41aef7755530ac3f57                     1EEVsBs1N9Yxgh4ijhJ9NA2v4xBoHBHJxu     9f6b7f267f547c82e489
                                                                                                                                     042c737bd0cfc45df4d355121c4ecb3c2f7f2eff51eff12d5c7a47e70
                756d99e707126a8603e597fc268bf836eb 000000005ed1735c348257670a302cde2d55b5bdee                                        35c275570c20b7ace3c81070b1a63eae6b203a68e261ea11f13fa10
3371       5138 a55ca830c0b47ce6cc7689cb6ad304     d2ebdc25626f238c736da3                     15jFnmbdPkSiE1VbtJMHRjHTWAUsWEU5jF     49c313f297bd336fd5
                                                                                                                                     04e61777e304a5d56112ae869308fdf2dc51533f4309f6dfd2241ca
                6e9d903c8d7374ab1360ea8d8e7703641 000000003562ac5b8c41bf0ed09ab126ac1bf5b244                                         20b65de0074360c0949f7d45a1c9e05808af5167d9a25c4d98e332
3372       5141 662f4d5c1d500edf4cfefeb81517745   b65066df51472267c4d5f8                     1JsDKGwk9t3xRMidMSWcJZZr4LtJjLrYE2      dfff30c5b0bd51ce97f66
                                                                                                                                     04e8f24b93c820ceaa765995040ab8b033770b1203768ec21801d5
                88c8470a4083b2efb7c5591336595f3acf8 00000000216216c3bd47e4c75660053f43b6035828                                       dba77bc53bb5c1a86af2e7c0a424c09bf043f0a8a1b219c00481d98
3373       5143 819b65a15d197b203a93d271f1f16       f00e4ade750de93b1efcec                     1DGyX9HiSfq8GcoDqGPWUwbehMq4Gj4fB3    cd3ce6a18f3375b55b5b0
                                                                                                                                     04d2dd76026f5b73395e6ed5f706daa9a7cfedc504ad310d1139729
                9d07bb08495d8bfb2086a21da20bb8667a 000000000ad2e08201d27fd6cb17f87c0e4f980a566                                       2ffb9d92178069c3e1853ff434009ed44733794c994db18e9e5148d
3374       5144 b41a8708252f46689820fe827e13a9     8bd619f294ff99f0f2c2e                       1B2Mi6Mb7Ako1nXDmgwqdPFnCAtwMggJUr    92098fd898d10b07e1b6
                                                                                                                                     04aa4f457e069b89d05e33679717abefde0facfa1c215321494735b
                2411ca6bf8540eef3678a32162e286591b 00000000e8bcaa99f456be9f35e6a9ea7d4b471236                                        6a258dbbd66238d53e5e327d49aaa5baf15e38dde449db72ef7f73
3375       5147 492f1aa8ceeec2c6744ab4522b1ead     7871a9158d417e0083c311                     1KFbsd6Yr4FatPBFMK6xRJPjUdiezyo5RN     9dcd943622b7fe9233cdf
                                                                                                                                     043734a6343e4fff9251caff716a95033ac36d9ac445397f6d446e1b
                e2d0085ac45a052794c64b2c3ca4d9250e 000000009713cdd4b0b1e88ba44fdcb0e9baae9ba5                                        d06afaa1d30bb6374e19f6228b0c1d3179214ca179d2b35a1937d2
3376       5148 14c580a7216adad69af935d02f2dda     34cd4d1689121a0d3934e8                     1APKnriccRx2aUuT7N3rVhXZEYzVFZCikX     abd8e116069b67f20b6b
                                                                                                                                     04e30e4b8a24b6a0572dff4766f352e8d233b3d86820136afde0d2b
                fcc22f20b353d566a963a818e32e907db3 00000000d359dd3280b18846242abe55db3ec6c60b                                        50db0019938e3e77ec7de2208ba3e0898dc6a0e6e0137eb4fa3ecb
3377       5150 7bb0579b5c827254493117e4976c67     04d70a0e6461592102bf41                     1C5qgMWG8pfsvzdxjPHSbTa5MWqEU4BzPF     4bf2d7c7a3f58526b89d9
                                                                                                                                     045920378a2ced6fd58ad2fe47925081b0ac2e10ce29dae4c270ee2
                224e5efdc7c71ecd21e8d6a304ecc6e9a1 00000000c4988f2fb9916040b2dfc5a1d4b348561f9                                       c2b120291e11bb48d682e4de204eebf3e17d4615e17bfdca713206
3378       5151 4ad90728733e77c5b66782a19bd83b     e15f972fb4529041a91ed                       16yjX3hWpdnFmkZpmmBaJ8CnwT6EnGXsJD    bc659eed368c1c2160822
                                                                                                                                     04d0edbbd0bf6f940bb708b3dd7ec9b034fea6af7bcd528b16387b9
                737f2468b72b97ab6ad17132b37b05dbb3 00000000484ed3aeb7f32c789d72a730682cfc6a16f                                       516f0e9312ad083879d9237d773de1f6157b847b657f00a7c6a779
3379       5153 9b5f1ff487fc8737e8a09b7b573b09     b1dfa8fd9cfddd60940dc                       1Q43xRdcnmcV9SiXVxuhWg8pxKkMvGiUUh    ba880fe0112bab2bfd179
                                                                                                                                     043d1b2922cb6df5aaa8cacee18831a00e962560bb1c2ff63f3e33bf
                3272b3c038ddf417cc4c0e7883d2707abb 00000000b4ef896caf07fc332d2a735f12c850b4bd9                                       616bd0736f74f93e96443fc7179f689e37ff65aefd762e77f95a9447
3380       5154 7e7ac9b1036cea62fef61fa444153a     212fa8267b70d4c1039b9                       1JfYzTY3iZ7wt6mt1DTJo47Jryr7UPcFpF    0309ae1662f11ab431
                                                                                                                                     045ed0ece536e034a1e4ab0ab4a21bdd5f4094a22d56f217fcf1b74
                1f14ef9c48b3bea62b4eef9c0876093e505 00000000f1bb9811fec52b698e65498416cfa52d93e                                      8248c68e935e634cd957157eba6e67c310a9325e17a3d6789e8e53
3381       5157 cf4aee87beb69ede2b23890a10f3e       b44c351ae8f54538d4f77                       1FQvgx6bNJBim61cKmaJfRgeRPp2m98Hgy   2f288b322aef3f24c0a7b
                                                                                                                                     04f17369b4dd6e2aa50d69489fbe12c989a04edb0504248aff85dbf
                d1fc3f0e37332b15d38ed26dd75840f01df 0000000019865062c94b143bbcdfa77223bf810453                                       3498e232901dc26c5d0e028b9bf665bb11799efc696d2c6fe02e909
3382       5158 3f9314a28f6fd1bb4c844b1be86d0       73206ed642db588c31c573                     13G2fCqcvHRmYKQ2VU5ZYEkqsdr6tnx3yb    dcb72b7703ab93f6decc
                                                                                                                                     040291ed395c4fe13ce801cf63c0ae58abfe2ed1edff14f236a1f0ca
                70d224a502d2d5b34a5e054d74454304c 0000000001b376dfebd38cd56cf5befa1522eca4ec0                                        965e2d905680885cbda625d6bb97a9b6ada36ad15ed2f944d2bb93
3383       5159 492edf67df9ab1669365a4a700860d5   b5203d3c9713fadbaaa4c                       1Fd8555bcqwxMF3XPTWhg3DaqP3VbLuQiA     a1ade18a6de7297cd9f3
                                                                                                                                     043cd5bac01781647307a99b48a346d9609ea0760f5738683a9c9c
                f7207f8ccef5e77dac5424a8a16cdb28d3e 000000009de59ca8e81e609f370b879d5b819b19c4                                       4d051819bbe590d9f1a0533795281858ad1dac93a08bee9e325482
3384       5161 28c74af0351b469eb53321e0925d6       2460ff5430ce556282f175                     16TuNJQuJcGFavQzKWC9yXa9g33ubLEh9a    acae06d686cc1d69e215c7
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 190 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                     04e1bf63c1e1eb26559fea362e39b798e2bebf82e0d173b5a4a0e7
                b2b5a7caffc1195505ecf7cf22fdf915a4cc 00000000a62347cd09208a6683da1b735df5815443                                      9de7118a514a5be2ed7d1c2ff404c13bf92ec6d562111534b3347cc
3385       5164 2164f50f03e582fa79dea212d33d         84eecfdbcb4a0ba4f13488                     19mgWxpuEZtDyaKh768acpdZenyAkjfjA    3dad21ddc450511e38898
                                                                                                                                     04727824759b39294256d0b79e22b17de2d3147f4b9452fb5e70f4
                7ce513c0b9e647e6fb8ab645c644b5a2e4 000000006758d578caf2ebb468e61e283078515e1a                                        6a272caa6a8fa2870827662002a8771fe0953f8cf0e6fe67871a740
3386       5165 0305fa728119a107bb0dd94554a94f     3814a230cfb9ac7c290b50                     134Qpu89dHZKnVfqDaZjkQNGNp1jSgfnZ4     aed69dc7a0f12f9f542c7
                                                                                                                                     04994c86805cb63d321e56e295b4114a7c48905c687275baa06fd1
                efd5726755382078e5b96cc28501a908e2 00000000421d29a21be4046f75dcc1b9177886c7f2                                        6291f6730ac0ceb094c77608b06d5cb1c37c94f2dfdb90f7d51174f4
3387       5168 c3a67d5fa1e2a301f23b32af6136ee     30184fc9af919e81f85fb6                     1BeGnS32fmE8519HS4MZNzEXNF9qac2aZe     6624b4c67122aafe8075
                                                                                                                                     0473cb0e8a9997e09236a4d0f061922d467feab92f9dc31c992a48d
                dbf7276b9ab4680285a2f51e137c654b8f 00000000b781c7d1b96912017ec6d006d2d505d3ca                                        b58d7bc6beae9f2233d25aaad56ae90c406fd7d62b75ead68f52ac5
3388       5175 82231fa3db32a9b2f61db3789338a3     c0bd486550abe2066734f7                     1zmfvRXCCvYCRdYjpnFBuy5jErMoHrnMX      cee21d497e50e3abee84
                                                                                                                                     04f254e36949ec1a7f6e9548f16d4788fb321f429b2c7d2eb44480b
                e1be133be54851d21f34666ae45211d6e7 00000000c57da0f07304c040f3d65dc34533b4ade8                                        2ed0195cbf0c3875c767fe8abb2df6827c21392ea5cc934240b9ac4
3389       5176 6d60491cecfef17bba90731eb8f42a     50beaf053ae567f73c954b                     1DR5CqnzFLDmPZ7h94RHTxLV7u19xkS5rn     6c6a56d2bd13dd0b17a9
                                                                                                                                     04da8040f3d8b4d8ec985c1c30fa6f575de27ad99677977366c0ab2
                871a4e9e8ca04033fb09494f43d2004693 000000009f72207cffa94789713facfc7eb8c8527b13                                      ea042a756096d34ac475932767bc45ccccdae697db26722c77872ca
3390       5177 3570a8950a6c53f18fc336761a5850     1973db9b38ceaadaa6b2                         1FgnrSGXzsCxTFb9pTgpd1hSGGixf6sFMx   772f447c5982ea88514f
                                                                                                                                     043bfd2007f95a6ba20fb4cd2b2aee03d3bdd79205fdc9fa7f9cbcf1
                1cfdb3b2c76db3979eb7b36d5cb2098876 0000000079991e4f34d867e6fbc96e94397bfe08b1                                        54e598b07b29d65e9a99136039b223b6c1d733f7cadc0703e35486
3391       5178 942340ff00fd033a7b7d1e99b32302     d6acbcb5d631f63765cab2                     19yAZnc81gq5RjxEKFG56UuoB3UuyBKV7c     35ca48ed77df6bd85829
                                                                                                                                     041792f2780b5221fd738c440fef6ef831966c805dd62d12b3c4b5c0
                c5e568e3430ebfa9728b6f988cf93fbc065 000000003d0a8d0328cde44b802768488fefe3c11a                                       f7c057ff22480b4501d28cfa03e46818cb72ef812b710f65c2a3843b
3392       5181 f19e3734dd8c585dab15472c2752c       2f27c26716d2baad1b40ed                     1EBggyA2RVsEQxeTwq4NMNfqvvKTwnZSSp    9612181a6cffdae970
                                                                                                                                     04f3d6bbff53e9865e5cc54381839465878424a3e2c914470a3cbbb
                462f3e070c3f922f53e22645a5cfed7085d 00000000ebd8c7431a6be90e160a05fb198de2ff29f                                      9649aa889d35253228d51305a84f8dc712e4338803b8c2a57b5b3d
3393       5182 2b0bedbd1033b705349f35736203d       d05aed72f924f8e61f26c                       1CaXdqm1fPD63nKK1CEXxuSAXqewW6drmd   91962b2ebd9a3e5f54f1f
                                                                                                                                     0446029463dd3bf22520f8bd18afc03fcb72c0adf9854c6d9c5a8f88
                582039e9844ffe3e2d6988afbe973be9fbc 0000000059896c850423261359ed330fb9ba2a0b98                                       bc189dfbff9f1b8646b0ff4f345cbf879eac2d83e815b4e9e590dbbd
3394       5183 6caaf172f769b8ea9263ce309e626       1d75972d54096925aadc33                     1DyLFfxgoDP7SAuZJBY4ngUXoGdFH1Dm8b    46862ac7019e7c04e2
                                                                                                                                     04e89e7fee8ab27753379597b9b7d4384fa9a06faf6a4a31f34fce3
                9a4ffef1b33ce1192df4a9f4c5dc68fd332e 000000003983b989ed5037704b37ccced779def688                                      03aab1b4ba3976bd2e69a77029c07e0b64968b1f096dc104ea312e
3395       5184 55f3bd0701af8e3854c2a8a17f01         ee8ad2ffba10f1cd94c731                     1D58JzoVsAfVC6THM6bHxD1zt6MKVd6x5G   7b0d1283424440d0e95ad
                                                                                                                                     04cdfcfd53dc03f5f702484f7f615bc8f894662ce078b53458a955d8
                13c84920c000c05e0e73b1d4da4d5e55f2 000000000d21a8252b86bf9105cf4c0a56ca512238                                        7adf023d3b01bfe476628748c5e596b055aa767e6ce9a7ebda5954
3396       5186 4161d70aff58f3ae33f11325e2bb7e     adfd3ee483f0e215b96252                     1KUYWP3wPmWoqj2FEZs7apBiZeNSGFuFez     14dff5407779d88f006a
                                                                                                                                     04e3672d9173b12fcfd7a3e6afaf4a4389c969eabe336df105fe9c8a
                7562912597a23375201924159c6869db6 000000008eaf02534ae0e5fc425563ce9084ec1f89b                                        43816e6acf322039f582ce5f91395607a47ab0fe57605c68d8abfa6
3397       5187 289a88a4576fc4785211ca524455701   1d917f4351ce42a4cb79f                       12DQs8vPwUy1PBPD2LYFJEsBSz56Q8qZEg     d9c9111f4182efc391b
                                                                                                                                     04f21c39e178bd5625fcd3a82261a4caa24cf18ab261f576672e9cd
                48036b5e170b2db140ed97d83db86ef8be 00000000e160e3bc26a8bd8cc826c6b065dac61a48                                        dfe8e59ddfe96c34d650c8968693486d9d761c360bbaaf9492923f2
3398       5188 b24adfdb8e305322b9f98e138fa074     b6683d29997e94c45cb20a                     17eewdkF8k5F9bKYpckvbpXfCXwgFxDFqK     931e6ebcf8fc849f6791
                                                                                                                                     0429060b3f2447c3e78609a7ed2bc2d9f19680d72073211a1b0cbe
                4504a9903e543231640df46d2ca5c89378 0000000067651305205a78f27820c114c89115966c                                        37af4cd52d64b494f453fa88c0a7032eb2b9cb900d6a585b7f36076
3399       5190 0ccdc72100e98f0a7c8bcf94e55767     2fbe62ea20d2b571088c2d                     1LCZUoGsi8gYPSJ9pzc6GZUh6eKBgo4ca2     41cfdb954ae06c5cb3fed
                                                                                                                                     0483d492f3e65f2c3b96e277afafdc965ef51751eb55d405540788fb
                d6ef7a2189d9f1e72f433f8f2a75a6926b9 00000000a6a591abb20891a698480583a76b4313e                                        c083fd3a453b485de118db21b01160d179736d67bc18bc846c586c
3400       5192 a033dcfc355d8e7567da513347413       b5d6f6dcda282755aecbf36                   1BLdJLH5AtYGx978tM8VfiZnj8b7D5Erih     8cae18c49734253fa188
                                                                                                                                     044828842ab0d44815f8a412124ef771d56e5c341b1f4d8977704b
                bec148c1374d4f1e388ba485670c662246 00000000943ba7339120b1825aac5f04c1d3b35384                                        00485cdb0a03e2c0b5da35b4431c69102560832928f021cda04b8e
3401       5195 41e70dd9f55dc0279c3e31ee3b1299     1168b3fe9c2bd088416a21                     1DyCrRKMe4rV5gbhW2qswpaUHfrc18mKMf     b6f8336a040885fc09a73d
                                                                                                                                     043b136ce9bd4afa376568ef7df8090cb28060740738b6d6fe02f5e
                c4e50a367dc412bc6871ecda90939c0804 00000000b2a680fb402a48739d1ed3e729cae7e391                                        a4e6e3bcb1baeb51199935a802056f7666bc302c7616404e0ae5b7
3402       5196 14fc90beb17dae9c63a7da10ba78eb     595ab6750546ec76bafa3c                     1EXoS5Ao1K155py4iYbarF6jqKnLC12aDc     8053d9555cdf71b7237d5
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 191 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     042b19517cd9c98349ccdc9f54696b1b7e23eb4bb486db5b5d6c081
                5385e862dbf1d2c8eba178b1179b09b002 00000000c9a90bb14ed4b41e2db5bf1e24a06b0379                                        5aaafa2d251c12a7a2371c9a41d236386e1ed4b7c7a8b5f25a637fe
3403       5197 be6fe0d26dc38783423398a20ae32d     2e866d7a925b52b2e5ecfa                     1MZAiAkcTyr7gb5v4vKvkc8ABnTheuuemW     6a9c9ae052fb08a834b0
                                                                                                                                     048f2ed1ed4afef62f4356bde31f5ae580f0d2640d0cb6b1c32aea70
                5a6883fc20a61f2fc87d8dfef71e958ad90 0000000079994f85bef0f1d6aabd59b089b5cd58e3                                       73ffc862623024e9e675a996d630c47d9ec86430b00dd087fd3e916
3404       5198 73ddfe5e37a5b2076e688b4506a3a       6d295fef9c0087ab399d30                     1PbBiDStcpK5jRBkmf7FmS7eEKDCpn73G1    489b5f21ede647fe9ab
                                                                                                                                     049f87669fb295f50f68363617bf6894de2218613cb8b698f370d6e
                08025b1602b588886880cbec14ca4c1b2f 000000005139fca0ddd3f3ab9372b45b51171e3ff95                                       e185cb39f2487a8418de080e3c228fbfc7efa878c483b626e16fad2c
3405       5200 cad2d037bfb2f57079be9257b0aa29     68dc2e5c756d08db16b0f                       1PtX7CUjft6htrh6qBZb8JweW5pZBwr7Tf    80a63d8f4288d7a5e8a
                                                                                                                                     0430a765a8a94776ba58e4a1feb4fbba419fc6cf49b0fb63ab98aea
                aee59bef69c06be99be780970be7d32d1d 000000006b383d48b71cdf1aa824697863b286e6d3                                        d2dc03083d32766ffbdc2495e9392e6a65c03880bdf18e145c12fc4
3406       5202 954c99dbbf08e364355b73490b7a80     02150d898c9783ff20aef9                     1BkHxhUTn1UbGfFNuTxMm9BgLUhGTNDsZX     da72dbd16a2ae1fa1840
                                                                                                                                     047ec59b73b5f23f2fce9dc55d35dbddef00470a0d30bceacdb6bec1
                b8f7823eb7caab9fb79e2691f1ed188a93 00000000d0e19bba017fb2e4f9250ccfde58f0be055                                       3ef18468e4dbe92506edd4595ed3bd040c00640a1b5d0ce640fe17
3407       5204 bb2148bf4db0ad29a7741e18503ce7     b46b0fa4ed8f6b52b871f                       1MazrMmu38gUgDtM3dUhMGmUU77dYzgzj8    714464bbba974964bcfb
                                                                                                                                     04746adb67a098eaf46bcc802bd2ad6b6414a034f23b02276daffae
                d14ddcaa63295fb7a9308f5ce4520b9901 00000000169187847245c73167740fe0f71c0e6106f                                       5e876ccdec63e979bcdbcb791e6f64d24ddf900bd27d7fd205f5db4
3408       5206 eca57414c5509dcc09ddfb52ca39a4     944745086aceac2c2e165                       15z8NJfhuzehsAscXfsasXMxVhFw9xR8s5    134398c50a75d36d5048
                                                                                                                                     043785f9c2e50a4ba602ace3cf7472086c71c49ececa8f7e023e125
                93b86c2699d5058be814585bebe427b55 00000000225c742645a738a40408457906fc0982d5                                         60f60e49e1a27c9e28aee56af4e6b517b7ff2f729ce3630564f05ce3
3409       5207 42916eb0c403dbd26f7a13dba878034   94ee9f5e1cc805ee167083                     16NQA26Hf1GrxLHZoyZogJbUTWga3mMwDg      4ef61cc3dfbc9089ccf
                                                                                                                                     04b8d43713b705ce454a60e0ac84c58400ea3f56c880b8b7dd5006
                cfbb78dacce7ffafa82f1d1844dfc7519dc1 00000000386e3d6a8e6bd289519e5aafb9c7216d17                                      e86528b75074adc75d1da7efbc01e929983188c2407a81b7233126
3410       5209 d00e326116689db5f04b36d8f32e         3e9621465931dfe321d2ee                     1AN8dUq8fDxYbZejqgKVZYxtXhLy6zKyxZ   e09ee36d110d49758812be
                                                                                                                                     0470045605710947d081c34a993db08115485b9e2b6e6a269ea65
                ccdec17001c40a0f3bfd0f70c210b655547 00000000994224fb25bdb3642854d2c03137272675                                       93b496219da1f0e463222842e0b44c17b2b80cd57f9917b0c9aac95
3411       5210 ba51a1f324ceabf1dba2ff68343c7       b05516e478dac3323873be                     1562ncJXdGBU9bBNPsCFJxG7dKUeSTsLpv    a06dd0b3e12c394c67ce2b
                                                                                                                                     04a2eeb05323ac521717c0b11c59f6021061914dde6eab3b4e7720
                ec58c64268819be2f0616f8edc2edda19f5 00000000fc0835127379eaa4c4592084e5b99b50ee                                       59f54187b2311f257fec592e48e9793563d646589e6f547094e6d26
3412       5214 bca014554384974753d9aa7f21b61       f43c96a140a2930fdee654                     12YR2jCXvmNek6eHuWN46SM2LmxLeX1npZ    8732b7edab2e9d15aacdb
                                                                                                                                     04cb7979d7a1e1e967f2df1f15190e4534b1e467e47b18e67e7833
                9cc8790c39cd32319ee1369b986ca56630 000000002d98b5f04bfec834842873d9a8dcaf92f25                                       dbb5c7a759afeae3091c5a28f0102eb2a52fa60e568c0cb0a5b1d4e
3413       5216 59fa9f66ef47f5c0582397de9a4476     817d5a3dd04c601b84b94                       1MUx2CgDAhb35BwgVrUZc6UiF2WCVuo4BC    0d8e55540fb630b803e32
                                                                                                                                     04f4af426e464d972012256f4cbe5df528aa99b1ceb489968a56cf6
                a2949d0b9c413323c5cd47ac868e453d32 0000000025075f093c42a0393c844bc59f90024b18                                        b295e6fad1473be89f66fbd3d16adf3dfba7c5253517d11d1d188fe
3414       5217 00773fe76e2cbef29ec09c11ee68cf     a9f588f6fa3fc37487c3c2                     18Z39kWCX2ehirjHhopoWgvaVZPRmikK2z     858720497c4fc0a1ef9d
                                                                                                                                     040be59608fc40b9664e1105694ef1c8a523aa2beed1db1a9534f04
                21c02825dc5fe1934fa1a9d5ea681be81b 00000000980997109d9cf5de1fe19aac6de68ce809                                        490d18546d08c2485286ff69b8a0a9d9697aa145ddcfad39c70ebe0
3415       5218 6c074285f7fdb640c6aa001310980b     a07fdb4c2a14050ce9b1d7                     14EFqeUZSEruGDHFpKpM3qKpdMRqRij2cV     6345f661e010bd61f7af
                                                                                                                                     0432afa8ff4411def66068330849968076961b364625ca35e1e46a9
                aa5e822dac4a5dd3fd21873a7c4f410c1a 0000000077a46379120a2d081b212f4f69f9a5d4f15                                       29a2d9919b32d8c8e35163370d95a6b87949ab6e7303f6c01900cf
3416       5220 4bc748e59dd8aebf8adad8e332bec2     3419f7b58bbd9c94f85f7                       1NSPpweh63xdFJmwfTHibDkZx6cs68zFU1    920129b4786380ad370d4
                                                                                                                                     040586250750360593babfb0fae163ea5edb8f58ec1066e5377fdf9
                b863a558386ef0bf19c9c37b8db57587cb 000000001700f2e36768136bdfe7afc1e00eab22d2                                        044ee47dc09b782eaa50061a82de53b282582f38caba15f212f13b4
3417       5221 795f44311f21154dd6e1333d24522c     62b0b5b658a0d78efa1f5b                     1LFY3MopTEmEoAB1yh3UerPZKYfAuMjmZ2     f6380c00ce9b166eb9bb
                                                                                                                                     0445e8fba14d8e84975767c6a9be37b5009863031750a7f9e4d0f2
                aefb76bee203ab0f87d63be956b7f7056d 000000004ae563e322b2a2b6cd268695e30c28e126                                        5b503defc35adf13f0286c8fb3aba474de01d2155719d8b0121e776
3418       5222 95885f5385b3a8a828619031ccfc83     2377cf52382b50edbbf623                     1ExAQkQPhX2b8btdTQbB9UDRTYdbhErqAQ     22b6e38cfec5b269342db
                                                                                                                                     044ca6a53d4679f9c8c5553c79e1f88232e4ce2913a21987317d914
                f969f03dcba2bbe85e405cf060257e79524 0000000096a80b51b920852ee9dfc4e721a46d1062                                       9c4a2026e6349bf9262f8e578b9217e9a515a601b5ed7f9d5ef98f9
3419       5224 d0b6886d9ab5b6e51f60e08090a30       2c0fc41aebba16928e13e7                     1MrWM56zCe6ESamT33SDZ2DB2W8grG8JKn    d5d3db3cd78d0a9932b2
                                                                                                                                     0475e7331189de990d6fac1022f934fbcb4a5fee29dbfb7260212d5
                dfe5fa05f8e440850d6cf56a8a29a435600 00000000abe4c28ece0280696df0b1800409d4d5e2                                       5651587caed9210383096dda32d7d2bb9bdb1f440e2186f2734769
3420       5225 2da789cd88d9cf7aa4ec9d9dc9757       12c3d5a1f21f3549abf0b9                     19zm6WNqFkMGCKL1ngnnkZZESLKKZNqH5a    6995f097f5ec1c01eb03a
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 192 of
                                                             913
       A                        B                                       C                                             D                                         E
                                                                                                                                    04d980f1ea2d7febfeb6370c744623d7274f687a16cedff44b08ab2b
                40f355fd801457daf94a9cfb6d1e33dc645 00000000894026d9592927a8801cc0205481186c66                                      0c80132367250ee049301b262d0ce0f2804cd836dbc1145b6dab93
3421       5226 0fe98bf5de9408338dd27ca84cd8c       c9b5798e0b052c3951940c                     1FGcrJXh2p8h8fRx7JWiuLTHLFibKQrDnJ   a4fca508431343b57498
                                                                                                                                    04f3cee75822908d6db3df22377994af05f52c785c22ebf9d84323c8
                39c377e08e779aa8d1ea869bc7c3a1104a 000000003db6a8c848dcadb131d97296db6047219b                                       02e5a23fb5bf2d11a87fe8bd73f5329bc809fcbc454fce8c093fe124
3422       5227 b1bfc988d6a97abc5f1a7538f07008     f845af05a69aa73bc88bdd                     1KwaAR2aHi9C44RCAbKbBfVFtCpLfggyJa    6721a2c961454fced3
                                                                                                                                    04362f05dacb16d7ca7b7c31adba5ba9da523d3c7662180755fe7e7
                b35a41c2e601168f7947115f33a8523303 00000000b532e7eb8df7df568a936746a2a703cbe5                                       7c0acdf71a0b5a1b8dc3bed58f3819aad97595a40527c161dff2de8f
3423       5230 9b06f8d8031e4749bd2e67076fba45     833eb51681fbdf18e07835                     1BwbMTeaaPwNZpT33FxzowHWDahuHUUMFi    615e83fd8bc03d22b3e
                                                                                                                                    04a8c2d14236c2af3b06724101939ab06536919333c13387dfc0a0f
                431b9a87e1da25c2323af83aefa01d65e6 000000003d7f565bb3875bc5a3469891543bfed8d6                                       6184541bb5a18fb93cfd49ee27ac09d0a02e4566eb3773b0c4b435
3424       5232 aeef70a94105662a3046a11cee56a5     d05e770bf63ea2e7ac8f1d                     1GDpfeSRLrQc9LLw2A2btqorYGVjr1AaK9    04ba085ce7a565a3cb00d
                                                                                                                                    0439fb51576eda62e988c54c5a7a7148f330dba9fe03d919acc13bb
                9463afa46e0b15d8a24344e1c100e19e95 0000000010760b88f8a59cf04f2f4abe7c7421619fe                                      d52c11fb3e37e6a92ebc311eec9ed4c1e96cc8142a238d63da0dbe2
3425       5233 36e2eaab49d9e358c5fcba89d6c7fe     2f5248ed24ca0001952e8                       12SA7GvLhSthP4fE9FEQ3MNKNxf8C6qNEc   f77ae1d879fd67c916cb
                                                                                                                                    0414cfd23106285b879fd1c763ffc6ca2cf1fd8155e6ae60ca028e29
                e1406af351e6254c73229817cb1ade0b20 00000000cf0967a75cf5c6c111b6379184e70665c4d                                      b5a05ae4457b6c9fddb13c01da8f96d9963f9981b1077a466525df0
3426       5234 5a41c86eeb0ef5084db8e0ec768285     5450370355423ca9da917                       1GQ6P7bcN231pFNCSAvWvB8xRkVmuqeWJ    60e65535f31303635e9
                                                                                                                                    04a53f176c2cbf0d4a4aafdc51f7f544e65d77fd2924029903352122
                21af7c861dba790a90a681e84d17439884 00000000f9b2fcdc987caa6011728406cc836878beb                                      72f06a945c37e05bf5642029e05a2b3ac9cbb30032a0c0e1011818e
3427       5235 c136fb6c1b5074cf78e74e5a099e63     7f852fa3b362270d9745a                       1HEvxXvXEiP1DrnqNtpvBS75bAkAmkzxHo   13ba1e01b3f2cbca0f8
                                                                                                                                    04d49769518490f502c77578f6af282d138547afd228d540b17e825
                456a174676651bf957842f963005e071a1 000000002658852ddf8110ed5ae8b42b0089f0c2a3                                       6f7e23ccdbc989b8f712d25d97215f083221807da445918760d514c
3428       5237 e1383f0dbb550630c4475929f09c3b     18727d2b56885d458ce907                     1NFcaJSWt29HPvd1wfmEUnH45gtduMTXW6    f0abfabd8c66d9ca4294
                                                                                                                                    04a348930021694a909747810ee5f61106a60f0bca187857a7deb6
                d6b2d02fd9a11013c89480666599ca5a5d 0000000041c1fc4c6b7a54a72c248e136633dd158e                                       8c6f6b5de115eccddb0b25bd18c1a3f022623b886015217f966667b
3429       5239 5e2845493066dcbc0c23cba0630bf2     2504ec768c0520435aac60                     1HTYmJQVcVDzBWuauRts93BJykXotHCa1p    65de707ea3b82a368ad4a
                                                                                                                                    04558903493d65b75fe9e1106d24dd98a5cce05380171f5a433ae9
                66b7892c6b6d314a9a70cecdfa46253b37 0000000052bdd6f8ba3d5612fdd8301802b3241cb0                                       35a16e906de13b6a26e28782f37535e712f44e286a73174a1264cb
3430       5240 70bab9c26bbe44737f75f9a6f23a12     140109e5c8b81d99d0a5a6                     12N5VKRPi4Th4xdHCd1rSuyiJuuqA83mpp    8b51a69154f689fb2beae6
                                                                                                                                    04810e160367c064467691c7bcab9520ab59f9fae7850909770f8bd
                c4f48bd758b77975e75b6798aa13b4d0ce 00000000870e5a1ab7db09b09b8657da6e938b687                                        a16db1a337d392485c4bc27eb99fb903a69a83cbf4e4a18da84dbe
3431       5241 9b5613c259c326a8b7c5b3baa56ae8     1456f12a1dc8ba87bcf7324                   12wwuXf3hD3YoggqkNYuMJmzQCA9R5aqeB     244385ae63d0aa87663e5
                                                                                                                                    04b22d2d1c6f32ae1a0a09594d15acf616bf0dff21a9c70f832f752c
                d056d8003f44df2c83cb844b5aaa46c0b4 0000000037dff915d0898ffc914ee3d2c87472185ce                                      9974fe3f1b12dc02486d218b871ab9aee8ecdc9c75d15d0c1c8d42f
3432       5242 d6dd062e507bcefe0d064568058f01     1ef083e637ec7db994d15                       18fboPPZ9a1g4oJ2tguEQhheGR3BiGhJYh   23624ce5d4a46994be7
                                                                                                                                    043c97c3b449def575c65ce165a76b369941cbb298d394c0732ef81
                28cdfaa646931c80742dc2195a12c0a491 00000000dce646012b1fc3eea4b8e90bc8a253eb6c                                       d336b6abb418a937cdd96ae6f488baaa4ddafd1a68044f307af25ba
3433       5243 9d50af2e6b3e8baf5db45d1eb01238     781ca874fd790d953c730c                     1FLT7yRyyMmSTZRwFvsFPcEtDptCF1bno8    02d70018cbe05b91297b
                                                                                                                                    041ea2fb2514338e7cc1092744af887a40e240be85e25d7c3f299dd
                7b317670336cab83bf498719450bad36cf 000000007eae4bac692f36a760b612ef21a217cd97                                       c24d60cefab8de8ec8237696c81899d86a3159aeb7d82fa4c98b4db
3434       5244 4c968210e23713bb6d589d7e3db899     0fe72a6a908c22dd582dd1                     1Lqk8dPGbrWjuZVApiKGJPsf8kBU65Doqn    d1a58385c56a81ef8bed
                                                                                                                                    04ef7f89e5b145becf7d653e585ceee07f36921ad46148b4c123930
                430d9e45643e112975bfaeb011c5095d8b 000000007a07d829e13c59e78a17753562ab6fdf95                                       072afe7a01860953b51c82199d4a01b79ea097acda0869f3ea888fd
3435       5245 0da4c366f2e79c4223622682a39251     c7a0f36fece7ebab4d7070                     1DUcdffBT69Pq7sRkx9W4DmGoqamwspyzg    9193ae379a29ff4b0e8e
                                                                                                                                    049734159fcbdf2d52c86b2495764a1e33a86ff52883f8d52e39e79
                022e9ee96077b3e1b5d771af082249c436 0000000033a27c42a6d51c428de207c78007492be4                                       5310674a9d8e447dbc765d13d439968a148ddb472e13f7dbc38001
3436       5247 3e2c7a0823f9761385d836b658a5ab     6d5488e636121e84161a18                     1JZyGHSSRUdJqu6NE8cV6CZLUGFMWRRTJv    192d849f5852e46a2a71f
                                                                                                                                    04c0770c8ee3c45778911a2f4a42901ae20b53d13f12851488f7226
                2ac8d487f021365c171dc51555465959d5 0000000039bad54d526624a26b4d313d1af008cce7                                       709e0deaaa55c628ea8691cf93fed5b9cdbf4e02dfbdb111b17e21ff
3437       5249 b0a8c6d220272b02310f39aee02b06     3af07662b0699ddc1f26ff                     1Bpz7UgBLjV8urT9ZumEpmNtjefG3DY1XY    96f19739f947e114912
                                                                                                                                    04126ff581856d5c469f0dc41b9d17fc75c4442a7e6689403e2b475
                795a122625917a9b0371f4373da8c0ad4d 00000000e6e89b27af3ea7484fd5c7e277ce12754b                                       a099ea7812fb9d0d311a42b693446bba188e22da2aae11fbac60bc
3438       5250 d048f0d57e67bda88ba9d25513a6fd     ec74c2718bf5fedf5058de                     1P2LT1DA4T9TsWGzw1dsWvacLJBNA4Lnwd    805355faf28e3ca75206d
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 193 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04cce07a4d24c4f5cd213de7edac67c50128c941c37fbf4f459118ca
                f0ef22741219ac4e293f8ebdaaf1a0771c6 00000000978d4dc87fc77895f46fdd7857132863feb                                      a4b0e0ca8ee6f5942b0a934969dfdf7a7e40229928a58755796e5d
3439       5251 2d4b3756c7f2ecd92af5c85132087       ccb784b8706819ecb4123                       15194CQE2WZtMbXMyFzg9FuVUcXH6qfkrQ   46d07998a48e6becd0c4
                                                                                                                                     046854e4e24b25c218b528639a38ebec5d05dde7d9264a9c44cb05
                0d8b5d8010afae2ae66647b2b18aa0dc66 00000000fb6963d7ca76bd49ff3e2407add5b96b3fc                                       7c3617b971d56791ec90e0302552db689fd0069edcfe2f022ef5015
3440       5252 99873f58a3316fcb4a62953bf2ca99     176cd0f7110adfca4dc5e                       15nSdd7DhnL7U9P7iyotSsCLPwQAPXyHcQ    7e18c637589dfc0a2ce67
                                                                                                                                     04499a2a991c31ff8ebf3746fc52512c75c3d6e6b65265093132332f
                b19677e945d7515faf25be0b768bd45fc3 00000000febe72cd9885d0eeaf388fb0ed120918b5                                        170fddba675e4361d27670039c588a9da3bf456120db0fdfdefe9b4
3441       5253 7b90a99a9708a0376a70d0c09cc345     18d7fe730a0c228db64acb                     1FK3eQbxXVKqYebvzEeJsggP3c3ayZ2eYf     3a33b2db12901180bb3
                                                                                                                                     04055cecc283c42bae75772b06d04ca1070a1e1ddd9ecf02f886e13
                d52af19ec7909fb60e35846a8697e01167 000000004c50f59d25e24bd70e847d45ca0afe75d8                                        631751e03158f3c3ef545be6ad25d5f409269e52b57acdb779f0907
3442       5255 df045a93f9ceb24111f2bc9b98d464     61e99b4e4a54ea6c4b908a                     125eKnN2PCSDNgUqNbYNQRkgQxFrNmRCGq     d01b9c20c54b709743d9
                                                                                                                                     048c77213c4c0587ba1bdb20215a454c013dfada5556c85407866e
                883d4354e73c392c0abb6c7928b11d149f 000000008e5508b05736619c7a9cccfe88b36f7ace6                                       22e21a4e8f17a88c3482879a6dda48bbe3c4c3a1770175de788f3cb
3443       5256 f68a43e59ac31196f93dbcaa93ee2d     9086e1a24c0546854db13                       17UQ5uhhB1GhmsXPPefQ4JkCGi345HiQ7s    8f0ea6d044d6fd7fbfa87
                                                                                                                                     04a0fb0ddcfd8c5adccc908e5835aad7b7623cf90b56d506a7ea929
                c55423c8bcac92f4dd0974b05add92a157 00000000ae401b37b65edfe4e2627692d496db9d71                                        9d2d27e4ed5764e87860db6fa2804a7f3e243ede7d5194740dde5f
3444       5257 4470298492c77505c56ba9dceff176     ea701d371a24a1b0556128                     1AuxY1C9XEsaaahzmL5PSd98c2vs8BXUZR     4660d9d8cea07f4412a7c
                                                                                                                                     0458a8ea8878247774de3d04bdbc7b3d6f40f51a5cf6b61b246c04c
                fe4f1b8c33ac7e0703155e1688d38fc02ee 000000005e9e4a56a50b265fced276903d284e6a6f                                       15d1999917ba245fbdb697642d1124e98ef2134cd64f5c75a25a9ad
3445       5259 477ffe2e781370aa74d3b3938d4a7       88a346f6113b38c1a35891                     1A9QJc9D6z5drZLioo1bnAe3UdhAA76V1D    7abc0a2b26f8629713a2
                                                                                                                                     04575108876dad350588a876c9c48376a0512de3c0522c3f0d34ac
                ff0c8032bfd4ef9e69ac25d9dd2e325278e 000000002622aa01985953101c787b85f2c9fc10b6f                                      b4b660b203101a71c40661c1bc0e74ec13b827d5fff8e745a30496d
3446       5260 a8d80b4638500bb359d21835d76c6       b50f3723588fca6beeba3                       1ASya5f8RMDNAYoqth9Pgq44GkP7W86k77   2d7f8c229c84ca1f2efc7
                                                                                                                                     04b7b7a53abfd25c21f59c0558a9dc7f358d43c3abfb048906952fa4
                9a4a0db44ef5f759deb561e8459ef6a73af 00000000d47ee447e9c7b04828803f14fc1a86bf671                                      3ef805be2dea44c3432c04f53cfd1f8703e3c74f97bd9cd9ff3c34971
3447       5261 8614c62ac5dcbfeacaa93952b6036       63b3e3a641e8ecf57ed6e                       1EyedM6x5Cwt2nsUwptEUGAvGTzGLqsKzv   f828e7e83b26f3d4a
                                                                                                                                     04b1941262ce4006f617393d553dc5276caac0fa383b3daa72ee39a
                a76037651a18a81391ad4e332e007b8be 00000000d0b88b709f1c6ace8876c77957e6548aee                                         6cdc4601dd59d000603074509dda4726d11eca300641a6bc11c021
3448       5263 2e91a238fcb649bb7bb257ddefd8833   f7311329fdeff1f3dcd814                     1Lz1P6UnX7H9LMN1weidRofDhmrhKntPfT      372122fa38bfe718d25d5
                                                                                                                                     045e903b13934eb6932db7eb4994f9be7cbd28090d5678d2d964cb
                cbc12c124ab4e96bd81978f9ed05714c8a 00000000a8548239874d42f2566c8c9976fb7aa162                                        be85bacdcf3da51ad24a4d467bb287a61d38696093065826ebc0e0
3449       5264 066a389763ca8913fc69a3a177c91f     394c3ff60030d86219f366                     1DBXmnt5BTTvjbFRBGdjkGAJpSa4yh79Xe     c43d1ce4ddacdb136258e5
                                                                                                                                     0475fb611685d0f6252513bfd08742309f6072d2bfe2ac3e0ff21881
                929c35f8b01959040ff998d90cb3472d3a0 000000006d252aff157b8b6b5212fe6c72e3a29049                                       a22cb5b497069fb687a29c62de865ad90cba2a4e08def270f1be1b0
3450       5266 689bb6afcd89454fbb61ea7bff2e5       12a6022c1161dcb329d744                     1Q9d3DbsxaSAQDw8f5tAe7SuaimdejmAvi    c77ef977c04ad248570
                                                                                                                                     046c4f19037960f0498ce9f3d722960c1e83cd302695364babf3f6ca
                e64ef2e6a54a9fb0638bff5a339463de16c 0000000090a0137ad27ad897e5f3d9119007b0aeff                                       53ebe7730594473545a7e27a7673b013a856f1c62814b80f996e0d
3451       5267 3b42bd2c9e63af8c3f424dba08cac       4fbec351340a7efdd9fc30                     155YeGWZFgEkGiAth7H1QVLUDMK2r4zyEp    0bce01b170c24c93f1f7
                                                                                                                                     0434b4f05904c6d4b0107bf6146cf7922b840a6027f101bc03d96f2
                e703dcd969ffca4bc6a295e058a52296f09 000000009972e6730c5f971f0b88a2a7702d240ebe                                       2cbe017308ecc05a6492c0a640f0b51e2664e6907d83aa8973c004
3452       5268 efcc99bc3cfa56f6ade2250af5c4e       1042f4cc77d65ab16bb47c                     1MUfkGNxpn88nRYP4PZAcEtaq92NpTdTft    43234c0530b37fb425d4a
                                                                                                                                     042e72c6c6cebf9846c3e7b21d211e7626d4fd63d760ef508acb2b1
                f0baf8f51487ed8fb413c0d656f99a29ca1 00000000c1408749bfd1d2c8f5c4a95f7671bd209b5                                      21cd55a2e758fca345aff776f97fb352cba8afd9dca84f3ae938cfc0f
3453       5269 1bbcc877432e55d7d1abc3a4fb683       a1e2b2c7fcef37afa7bb2                       1EQxwKwRLbuhouaNbdevk1Y4Z53MSWeGku   d6e66faa51728bd745
                                                                                                                                     043b964b9cb34a60f86e339bc342d7e50fc64159a2bc3dcc065c4c2
                7f79fc2500cd82d9fc11d1ca15de152ca75 0000000008adf19edf3f8ab3c717706ca45ac51cdf4                                      ab53deaa6cbb6f8dfb21e1282fa527b4946f0b8735fe02c30b1b205
3454       5271 ce0d30cbc26684dd47ed0ccd5042d       a0d055e9fbc328ee0dd2c                       1LgEPHAzYHgcKS631eHaSatTr6u4FMvvvy   8014d62dc1af040f1a35
                                                                                                                                     04b6c18886d9f4c3b16283f750c4ce221b63f5abd272252994b0e13
                791c3242e52abac92c898be00c6fd54c4c1 0000000036f75ba422b327c6cf6dc8e649f66f4c0bb                                      7e4cb3250d1911b231ee10628bfb52e75bfb461d4e10ad2b606550
3455       5272 bf1f590f22110754b2e7512647377       de53df199bb9b1b717998                       15Zo5VPSVQ597yrTXUjWaHHVqameWto7Tp   27ae8ab70e61ba2d87e94
                                                                                                                                     045cbd73021b56dde316ec639846032236aa4d6be1c2c6193a6a71
                6921978b71cf1141fbb61ab23e550c2248 00000000f2eafaea8cd71855ad7ca21ada8c0e881cf                                       5cd2729b0518e21fe5cdb041ab290c4a866bc835ea85eca286318b
3456       5274 d95dd9b41d6e70579af321e66649f7     16d9cd505fbd826655ace                       1EuNnwYbYdCz6ioSPFMRmhuV2Y37C8ymHf    4dcfd8cc403c0c696ad7de
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 194 of
                                                             913
       A                        B                                        C                                            D                                          E
                                                                                                                                     0423b296d06b969372568fabea4f4784ad84a57138030af4f15142a
                d74c4419ee9147d7438db0472aa7964ea 0000000037a08f8c588abe7b15e7af8f57446d78c4c                                        0b791eb8291d9a6fd84979bc4a0501d91dfb1c42b71a3f17b94c278
3457       5275 01bfae4084087737853389bb5e2dd4b   72f1332b34d645502ec42                       1JgCXb3YnrjHGTWrVWyGuDNf2qN9TUNcpU     9fe9096381f650ad1694
                                                                                                                                     04432b816b58ca4b795ff254274bc8ac9f5a712777670993e19fc5c
                9a9f86bc9e82d7239ae14bda2f827db189 00000000d7e322dff76eb78f0b0a3683f6acdeda5e0                                       6b5f0b40b648fe00ccc9d89bc3cdd036aaee0a03ab4ceb8dca32d69
3458       5276 ead402fe1d8f715f6ee4dfb9f484d2     b8d176bdea7a37ce7744b                       1Lkbf4Cz8BKsmCpPpAjhf4kaUEtyMRNrgR    e39094180614ea998b78
                                                                                                                                     04fc35c528d3d7940f088ed2f805d2d38d43a72ba8fed4929c5c092
                ecc01617ddc5304ea3c33fd6c2868f30f61 00000000ed0b20b4c9cc4e4546ccb88aff1402d39d7                                      e2049bce8f4478b4c4828f5060510ff8ad679dc4a46c9dbad0062cb
3459       5277 b5c4f99234e8cc0c2d4240ee8330e       7d4421ce238a72ddbb9d2                       1NyzYmx8GKrQ2vHuQarYupGXxPTaGvxinK   23ce6dc14d6680ba32ad
                                                                                                                                     0412d204f654845b9db7fa404f072cddc8c9304976a3a887fab4ccf1
                df2bcec91691e6a10d66a728a349b6a19b 00000000cb2c04f9b7cb34fbc68e839b917d50d28ee                                       37f37199a9f41d228aefe46124e86f7074c46371db3710d5eaeee25
3460       5279 6cee4473df5033124effbb1b2079e5     129591af4edad6254a8eb                       1LBNt5kaH4aobYdu1DNSxf5Xrujdi67ESE    5497901c455ce278f25
                                                                                                                                     0484b6895e8ceec75177f7b1a38b6089c4c7bb7c7634624e067631
                465b2793ebf03ade0187921f4f0e11fc28b 00000000f7eee1b588e0acb92963ea2d83c29d9641                                       24d2ff0b79bc2781c2f8f771121038205621a096b0ef4fe03f952bad
3461       5280 7b860c3c4bf6eabeb47919d3e652e       33e379b94489803af89b7d                     1LBHMNweUijUTYttTFwmXHDK8DEnir1M4S    4fb8f60c1002700f8df5
                                                                                                                                     04a7c3e2b410a5c54f4560f396d357ef7be0665c03b5a20c2f1d949
                484c2624d4b50130ac9314c2ec5601bf87 000000008e56e943232a31c8c685b1911ceb99f892                                        0396b0f0eff4f72f554b736cbcbed87a87be9406cc0644a7df16ec7f
3462       5281 44146560eb938b3194ac4ca7638e1b     3dad3f56cf3ca0601a4b94                     1PdtZ5f2Cor9dzWvCLepH9BATiRzKkzA5q     17a29a2a339010e64ef
                                                                                                                                     04871283f17906a5e7b0e002e1055af904eb0f48be8056adfbe97f4
                0c3fd0306aa808710136e5dc09454200aa 00000000b049cef6b1ebe0d1ecdd2465d6907a68d3                                        28c655946adc19e4534e7996f5e18369dd6db0e756b8708b5e9d92
3463       5283 fee9f388151be4fc333322f6d2b3b3     5e9c086a0974b73c2afef9                     1QBE8sFNjffHEkYqh9RUavdmP1yKTpbYsR     7cf0a7836faf6fcf4486e
                                                                                                                                     04812167c5826d9621cc0e54b072e0ce51f18dab0d49a82a6375f63
                80f063067b48fee7ffb165558ebf123f1e6 000000008d4c1547c65043606c7e22c2630dd66a07                                       4653f0279f0196910984df6833eb911f87f518f6abf1e9f619f6e026
3464       5284 69b296c5bebd6877b2f6bea12daf0       8e77e1b0e9cf70dfa95ef3                     1EXF58CLaDrNBSyae7dVLTXy6Mon7osEuq    b9257b62953be5fe21f
                                                                                                                                     04f7350ee9e3a5283ec65ee428dc671cf03d9797d1593efe1aac58b
                93125b309ece213c75e61fbc347a75480b 0000000041b04aa7c4de065196858b0cb9fce59b3d                                        e675bf209e1210b7d3cfe689345307781ff05dad820d1b1f10b7019
3465       5285 b00ef8148c2448a0239e8a99499297     36b438e59043bba4c68ab3                     1E9ooAEq2RJQYx7YJYGC1xeHrudzcPAgqo     61a16708c23a03164686
                                                                                                                                     04cca2cea58f005f8f689890872db4d51505dce18bbf67d27d26728
                7c8640533e9870e41158381ee05276d96 000000006dcc7b6f3aabef0115fed3a5f7686157f68                                        3c935d47201c30f5f4ca143202d61ac68a22da5b407fe4eb50af390
3466       5287 83a549e721c9c3154cacfed54eb1e03   27a8e1d246cedc9e6c387                       1L7GxzoKNxyR9VGjjkzJXpZBxFD6rrTFcV     2d01a89e6f3dfdc64fcb
                                                                                                                                     044a3454762e46c11228ceba1be1e393615f7d6e016cfc786ae61b1
                7edf7569167f198262828fc55d5bcb8d34c 000000000582a00b84ae25641340e3511ce694580                                        3fe1e5d46f4a8e97a4b8d26e2b81a0d829b7d2968d461ce6fac4b93
3467       5290 7d0a2ed7cf6ebf328708501a6fa26       7dc98fbb281c4417418fd4a                   1Hq7agFrrhXyWWE3LFjPKfHySVNKpFhjJW     b9bcb736083df0c95843
                                                                                                                                     0401968eb2bbaf31cee4df35fbdd8accadbbbfa072f5ce12803b0ef7
                f0148440e4fe53ef60fa65db62b7f366b2a 00000000442772a606f286ca57d5786f64b3bf1f600                                      525afce39654b71dd63023fe15caf49fcde8b3ae4af785d6440271e
3468       5291 96d81fa826aaa134db174dd8874b7       d47c413023aca7f1d20ac                       1ANmbvYTBrW2c7feYKuDtUy81h7RyuzF8d   2137c1198a0c8bc24cb
                                                                                                                                     049c3da09db0b71698a09373f67d7606628e65805fd815d2290eb8
                afcfab87aab78a511074c35da9d96362a2 000000002e1f715b21279b96cce36ca9fce9caf8719                                       20b4bde35c1e8efc6c812b0deb9b539d25c19ad1bfd8cafe1311591
3469       5293 ec5b3c814246d8156e5a09c3dc306e     12b172fe6a10feef3c939                       1CzBztayT6veSPp4ndz8Q7NkmKSkfCu5zr    663ac6713317895b33576
                                                                                                                                     04844ea7758237fedc95ef75257552ce528cff6b6a3677cea03b650
                ad5c7b470663a849206bc5dab8787f78d4 00000000d58e34ea1a1817f2f8155597424256090d                                        db34d0ea29f502679590960f05aa82a4c0b68ee77cb0c466720f1a6
3470       5294 bf101143f42969d71e0466f855d0b7     4701b3c23af6f2722cf988                     13SBSvciGnaaujV3cbfjYSwgGTUHBMDFo6     4705e102612269c8f189
                                                                                                                                     04a2f0b592195e36862b762c717ccef16f444c3975857392a1930c7
                008566417f65d5db4f7a4ff11398964531d 00000000427e457ae1d44c88e78ac0685f2dbbc192                                       cc84ed843f31bf1962181cc665baa111393bac6ea813c5d97f54feeb
3471       5296 a4d1e54f70357ccf72049e65ba9fd       dc2318728053e8b77a7603                     167j77Xdiuzb7UzJ7AMGRtXnoHq3FydF4r    da6519bba305d4568ab
                                                                                                                                     040c53deb57f7dbceae2ad69200a8bb931f694be2a7ef9703be9ff0
                7db84e12f36b87be7cc4d548bff3025a285 000000002f032e44c72e21f5205f5fe315b7b8abdcd                                      45c745dd1c4c5f804d1b1b15cda54d6e221a0aa8a5983d8b875b8d
3472       5297 9e0c2b73c85212afdbbdd4ceda735       cf0a06cf543b69d4ab3be                       15okCyHfjqeBML1bLZefnorM563qvdxT8Z   4e8cdd49160fa5a70dc01
                                                                                                                                     04550ad1a47f21a1cbd4e2231ba5e14c898ab77ed7b5b2efb96f7fe
                33de74a344be8233d7f0df02172cd7736f 00000000929fa878ae228c8df06d15f897d2c33e9ba                                       3c44f61778db37eba832ce5e754f05bc6305742ca04c29a498c43fc
3473       5299 9af9110c4537209d8bbf77baa7003a     fd7932dbe0604c4944ca6                       1HRepoEYXgjBkjFSPgjswxoi9yxeimKypt    467b3b6de8fa847b5db4
                                                                                                                                     048b5bd082259dc981eade796766e4d4b26e9eac8f7c3a60923e58
                64e412cc379bf77394034b6034d8470616 0000000033d54f6bc59c7da718bf75fe4073f89990f                                       ac3f14c262427013ea4238cc69dbea5437013a97c0b50b30c4d814a
3474       5300 936739a46e93bd528d852d030cd42b     827dbed01469b976f86c9                       1HcowpgXwPL1XJAGJ9duRKXhd2kjdJCLgQ    feb0146f169b774ef31e2
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 195 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     043291d086d75d41b717f02458d54034b5a90bee68e0f0be1ce6fb
                fd7a6396c17b0feabdcdc98be6c4aba5e3e 0000000011696100810276aa2c187641dfd89e734e                                       9a9a8ad19b0b1f406c990978528bc3c75882766eb882aeff41bc638
3475       5301 dc6bbd843e6311d4a44fc1f76f9be       1eff851aa9f3cbfa869f09                     1FKdRNoBeLaUtpcVrJyoeessVZ8FsNrZB3    f54fb2abc3bf19c964b3c
                                                                                                                                     04acff614e501174643ab6efe7cf85ce24a4745202ea1fe7a9c92ad6
                ea1b673569a728f07340bdc67a187e4573 00000000119a7724fd72488c6e100c18201f0d8e50                                        1f01edee590126d110d975188748c5385bf4d185da052b095d9514
3476       5302 3d5f322ff029fa453c09b195c19f05     db4ac468455392a0df09bc                     1BNx2BFDd9WNqoHc3Brx3uThwYLaQobPL4     b634ff61cfb3fbcd06eb
                                                                                                                                     044c679252b302dea6d97b6fe334a0afa6149e42c5cb49a9109c43a
                1d645db3df005f5e4d17d3689ef68ffca99 00000000da6d67ed610bcdecfa6b0c12c9d98ec1c97                                      61f6a4b42571b8cf0d8b1ea7078c3ddf9fd05dccdba541abcd1972e
3477       5303 0de142960dfd36049114eeb3bc30d       db998fd07fd4a241c04d5                       1ERNkgaZuAqudK7K7AjjZA6TbKbvBPM2Xc   8d618c3f26e8d9e4a6de
                                                                                                                                     041a9f54e4530468bcbebd0d8da91e721291b70cae3908644f3218
                06114f5fe593537daa89a926160afe5618 00000000d19d25323ac06516ea4c42759f77a6a167                                        7914fc19866d5e70523adb211396a450a89e3546c03279cbf8d76e
3478       5304 a8f40005415f1711e8182fa2f31cf8     b9a4e041f0951d198d9c00                     1Kefo39nYTomiMXJ6mfgk7vf5jcfX7Rppy     6369cc1b52b8a184669e95
                                                                                                                                     04b4a1b8a06d5c54d459641a8d27672550659506ebec8b1af8d0b5
                6609fa36bf8a747d62d81f4ab62c79782d 000000009ecc5f466b465b4435fabda37468ca0ea5                                        f1ac9ede16abb3ff45623ab70b186d72d66cf6e00ef4c2408c0c7ded
3479       5307 42bc60b73fd0e954065ca1ef4cc3a1     de8ddd922cd3f75b337e5b                     18ERhF54SmRAkJF47jZYNkoYx1m5KeUprG     6745b4f8e966418ae2ce
                                                                                                                                     04c10ce9e881efb95acb4c9879ef9216e13adba6f533f8d1696003cf
                65c067ce0731cb1a25997eb2756715f502 0000000084e8e6edf4f6f6a8207243b69981580cb7                                        a1131bac5b1eda81d1f5acc01059672e05d324b21be0e0a542daf8
3480       5308 9048c1bdd9730a96a6fd546b802ca0     5aa09f856d6986aee0bfef                     14Mh3LbDswo7TTM8G2gf2mhdmiRA6Jo7We     8571b5440deec43910cd
                                                                                                                                     0497055767b96e3f5e64881fdb445a92358ea6bacc79e51ef88aa52
                98de2fc65d27f40b38699a281a5e530e03 0000000013013cd4c77776266947f1313ed4af861cf                                       4c213b192e444c6c9df08645cb14b0bb9d81756b76edb6d84286fb8
3481       5309 2b0ecc00e90c1ab79ddf17d71fc268     f01880032c2b3f9ce6196                       1LMhKeQQVPvhBw1LTcN4wSNQCmjpDCyRLS    286fd55ca398b3df7f64
                                                                                                                                     049cf0ae3cc97c1130d881f639a4a879c84bed2e30ba2875adf6dbe
                932c18bec017b180a2c93eb0dcea4e237e 000000005c4267c6f05b27a1925e9e5cd09a9e4568                                        96ff90c1daf2db857c0f92d71107c52b02d50b63fd5741e05c6cb390
3482       5310 b177437bf986eefc6ff7d82befc8b6     510c4b10976dbdf815643c                     18Whh7JLoMCsm9BS7KjajRc3j6AQWvJHzD     dd075cea1ef886d2a24
                                                                                                                                     047a3e2b2a4fdea173706f0aa2dc179da23a76f4d7af73424cea628
                a77b09442a17f494ef0b14e38a24690344 00000000601a82b45f51455744837ea97833706b07                                        b8895fcb3a4bec63757b9a7abf5b587d66a927613281e4be98774c
3483       5312 6c8705cc9b77816eec2c93e6ce3163     2ee40929e78f489c6cd00e                     17jRpWoh1ZPLU3kPS5dfksryW18u5KohJn     863e3c6b946c043233849
                                                                                                                                     04f570ee1c9b99d96bfe687a73a2b6287ade31e284dace802d1597
                3865b8be6a44b7c671b6b54e913cf477c8 00000000a0db993943e1b10920aba4a85febd82dfe                                        7461a34be7bbacd2a1db790ca2a5059d3d779f02faee6fc4ea246fc
3484       5313 693eb121f210b1544f343572031f72     d600baa3abfccb0cf16fec                     1Ga4pXSD95uwK1VhdCcoRf3QBCaoxxP8Ey     dd63ee22db0790e4d7c62
                                                                                                                                     045942af833d0ffcb7193a539f49912434dc6e657e55f02c932926e
                d45189acc16cb641ccb11b1b44122a4929 00000000ac1000fcac73e8009d583f15519eb86423                                        34201831e170fbbe8c9448621d62341a294e56c7e46467a64ea358
3485       5314 5e933aed77a103c2c2a6f7121e4688     d5b142352d661e763a58af                     13T6t6PrnHUSJVzmEcQ8JEQmHrCUn45tFS     7ef23cefcbcc80c410b0a
                                                                                                                                     04d6f29bc99fdfef1032ba18b3c55cd44bc5271ee566e01e3658858
                beb80ee74fafa431227e678f296cdc5471e 000000005656e61d1e4a4b6b8db1e35cd3ba55aa5f                                       6b298aff6e502453209b8cb833821c79ad12efd8666637c0af61eb0
3486       5315 b7675bdab4f61552b586e60adb2b5       4e026f91abaa0283ae93d0                     1JxFA3bXry9ChArQwZqpFzja7EqMZ6PNPg    5f5e266911d9e6aa5f51
                                                                                                                                     0444b1fde30f6646c0e79acbb171e30f2a248686f5a1777ae46d263
                eb049abae9cb3567c85ca0b1bc1a8e1357 00000000337ad9abadea27e4f1a0d2bbc91847a70e                                        dfbdac1c0abb4647aa5cf55764200e95ad60cbda303df032d168241
3487       5316 eae2cdf6762f14e11bf045d132f06a     67a0aa254fc4b946a9ba32                     1MoCtnLka4iFbCGCvTgx1a4P4UYTUWdieW     94b1c014aceb15f76a96
                                                                                                                                     0459c4250c84439202eba0ed337e2446b13b89592db791fe4276a8
                34f66a17ff9860110fe0928a2525293f2b6 0000000077373914195560aee41f7b290477bd4a6c                                       de9fea04cd89a5a93a729c3416adb22c37ef26c4e550dec8687b9e5
3488       5318 0b917558b53ee74ba888e5dac4a54       8641ebf52539478ab31345                     1HKTETdjW7h5nazXch9QzcDkNj425gezLn    6d59725020b33e80315d5
                                                                                                                                     04815c2c73b9aaa597d80b29b779f546e3ea164e08435fba8eb0a6
                bcae629bbac8c3d5d17384087bd0663af8 00000000d3b69f8f9b8a6128e417b53412c6fc8ed53                                       e951a4b6a8b0795c1b374e0e568d5df7cd345c72fd3e6e3964ce0af
3489       5321 3ff23acad062831cee8092b08475c3     54a7d5739bad8aeddbe92                       1Hhoj3PJsWtLKsfvdUsw1wK1PWF74XefRP    53c109afdb2f4256467f4
                                                                                                                                     040d2dd0d99616c137df51141771a48cf47e43ff14d878abb640abd
                c6d7097a589c4e8170f58730caa6bacbf39 0000000047117d57b8cb010f43ff3ba298f61a3e336                                      7c61d6bffe8015989c1d7eed0aea73be24ad8e33a3e3de353b08f9f
3490       5322 4980d345ffee65b4b6b90b7adfe21       92d47519c2435237fe5e1                       18S6gAqNEdvPSbGdnkRinR5MQBeEQYLmkA   bf720e921abe2685aed9
                                                                                                                                     04b6ac07af93fc83e7b94b281526040a199bf5dd1bf6260d57896c2
                2d989890a93d938acff40efc43b81c8c58f 0000000028a1d7efcb39397fe3ec2842c283f2673bf                                      bd905933f61469627922bb95a4f8d911a350236df42f3f19e3e5487
3491       5324 0606809c3391b1c0109e834e341ca       3aa71a15ae846c761716d                       13LLrQj3N73sxdNNVkzjZyZaLtz8qwnNGs   b0cec330213db5045682
                                                                                                                                     04fd064afa5987ae5fe02045ea5fc1ebc957607126123fd02859305
                0b0e785953c0980d80e6c062b962e7d506 00000000523bb635c3a4a4a289ea466db47847081                                         248a256f8d80a665972fe4d89f5e1e55f4d06447ec9099c674635dd
3492       5325 93ae9e4e81a5552f274007a838dbc7     9de1e06e875b54b5f2b0f6c                   16Qs8yMjo9JLGnZPnkh2dJPKipf1WPKZe1      b6aaa02c76eacf4bb609
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 196 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     0421f801bf1d501a85daec9cbdd76254b6076a95b01f3bb71037db6
                e5fe618e4ba9b9ec0cf6b789057fe619597 0000000034996a68e2e034e1e2f0666529af14937e                                       15669e3c2bb5c20b09c7f3b5dc95e1572401793845d89fca71ef6e5
3493       5327 18fd24d54e3c032fb852a3b44a654       49bc92a8ea23f4500bc378                     1BJHNAk6mw6AYLdqQMsYqv7brk854RNGnL    6664cd6e8612378895ff
                                                                                                                                     043952b19a7c3372b409a5f919445238f265f46cbb670fea3d87f20
                1e36974e2ad29d82cdaf38a9c6add10ff6f 00000000843cc27b41ec1e55d9f8127282b0f7fb297                                      49f8ba5c242165f17e2b9da864d67d943791d4198f86eb790cd3489
3494       5328 aecd1cf3b143593ded738d0398080       c199e2433dcb5a7d37261                       1GwPFESUPKZroWS8cmz3YYSYw5pBz5Jor3   ee9d68caa52f23807cf8
                                                                                                                                     04d7df5526972d968c59d2dba25ef20b2d19403f6d86e153340ce5e
                01c7808c2686382a0455a79488d33d14c3 0000000040298fb6cf9a5694b0553d93f82d3d5aadc                                       42d0a002e85fd4f8da170cdc78a28ad5d0ec3eb2d3d4c06da714430
3495       5329 05240ffe05f08233ca19aadbd89068     a420bf50182b8a9c1673e                       15wicWbYPVHipzsZynKbsPKrRKT7QpCfkM    2121260b903a35dad5f4
                                                                                                                                     043ed92e09771273290d99e00d35d9af5433fa1d38568ab5c0ec6d
                a4e393053478f254bce0a2462a89f55294 000000009efdd8d604a9250d5fc1cc992139b5ace55                                       d090e6d7495e4eb199cda7faa3f6e23fbf51be52433feae01532bc4
3496       5331 28a4ceec1356b7dc68c3b160e5614a     80a5fe00494ef99f016d7                       1K7eBiVad2hu5bqNAD1b9YivNxsbypahQP    a092a74662362044c9ec1
                                                                                                                                     04717c95a50dc9c9140e593ca54668d0c2c704158f78817fb40aba6
                9dc0f21771cd9d6095d0ccc3255d85ce9e8 00000000b0bf481b4d8b9bf9f01097f68a6227893b5                                      80af8d4686c1cf8d6b2efe21406d832f312b82ddbfeabce508a2348
3497       5333 8d3637b031236b1833af4ac3fc9a4       88b019ca8dc69b70b8821                       14wDUJoee2CvNRpYpT9jPATraPcDQjqUAb   72f923242fce4fa77578
                                                                                                                                     04de0f528ca717fc1cc8d11b2df3570bb326a9fa7f04d9eb74270e89
                b46aae420f12ed4598e5862947ceedb073 000000009ab599bf5edb629d03ab5f7a83204c3e3d                                        81cdc8633567570cedb2e1bd03f82cff1220b1491c386553e63b6a5
3498       5334 c7b798111d34cc156280d875681067     91fe800cf87c0314db5cab                     1G4jo3AksQfeHS4fynG6crCCDcLUhUA47Q     7dd6836f285e4f2f9ac
                                                                                                                                     049c8f9a49d2e2c769e56884a138dc5d9cbef6142af05328c8c6c90
                046363535a43578e6510b06b133562ffb9 0000000098bb546b5c9de3f5d54247747fc1314447                                        8019b510b2604e79fa961b1c278d486141b248cc55098de1e28bcd
3499       5335 6bc540247aaf07a9571f97faca651c     d421ecdfd5a4464c101303                     1AskM6ifTb7UA2Jwf1nSYuQ2bh3Zt9ttYB     8f45f6279e6bbd46600a4
                                                                                                                                     04e58825d8944b6ed97c57fc11a06bd1bd48bb50e4bbf2be46b792
                d219ba9be44886a933a2ddd0f9765e8840 0000000072774caac272e804392873e6c575b91b14                                        5798e4802c8c8d0bba26d6bcd85922194c17904b8438b2b5968078
3500       5336 a12439ac605d8f175810a8d64ca927     ab83de83fa27b57773020a                     1FpNkbRbm38iHRZNeVivZWDVR3A5Y1Amba     ca315f2ac228c6d527b4aa
                                                                                                                                     046a70e9e95355a4d6a723adb19336d341653d659a1628ef55e9f2
                91e43fe93ff22d8fddb94765fdbe3cecdc7c 0000000056867a9a01b46242f15e891d94531ac53c                                      8ed14f144d1f24798b9c44703a9e2506f2d6c42a1ace8c0aad5e387
3501       5337 766a58958dc5d1a40a6250ace621         aa8bc73eeac3e1c440bc41                     1A4S6eDPjmhXjHFbbcNoaSzRJ6ZVjqNt3c   e1818084d21aefdca6c76
                                                                                                                                     04a9c50dff947c9c00f04bc6a3b7cdc7b6b59c81c27bf74dddf858be
                71417e70961fab7f58310c57250686cab6f 00000000d057dbfef14efa6bd5f7d1e2a180c9b40c0                                      bc51f1a0b19168ba3a615e2c9ffacbe8fb08f4225af7b773cb2c7f8e
3502       5338 9d18bbdd1af558b4ea02221b80c24       ee4f71cfe1afd87debc61                       1Ac47jh44BxE1vRBstouuZ1iDTSzaFmAbA   238a19856c6ee8e833
                                                                                                                                     0423843aa1f5acbe0e6b49d3bb4e2d7c0b3cb72572c4433172e2cc6
                292ce38188127d1c922ba737e9e6edfbd8 000000001b6ba78b9f23da0a6154a006d63e13e81e                                        e7134be2e5ed244861a71d46147095932a2abcd56a365379df8f3e
3503       5340 7896618b0ebc5ec971faf164594988     5cae8dc3d43f2db64b74a6                     1FZhTdVqujdFwjNTdwkGho48fNXXDpHemg     c8b6f9a274c637377d9bb
                                                                                                                                     0455ea32069975f9007da50439fe73f7d619aea0a791dff295141a1
                30d926c6a2c7ec7fc09169ebed202e2592 0000000011c6402717798fd7fd4ac1c92d615e301e                                        aec7c557b63269f449cc0a1c30da0a57bcf0c921fd0c2dc9a9d20f1b
3504       5342 4f8da174b8aac929451a36ca2677bd     d313ceb37b57543b53bf5e                     1495He4wh5LxRv6dM8cSYsKwidfjarJPRm     a43b86425fb6a548d00
                                                                                                                                     04d5d19bb1c7a4e07be80bbc8e79e02d1da3516dfeeb4bdfb30cd9
                18bb18dc6b2d660e3f483f776aae7504cff 00000000da94ecaa210171c19b4b6c4e98c81d1578                                       3f1cf16b33283e0f2bc45ab17a91f5477b6124c6a9fa06af892238d4
3505       5343 d78cf82506b2b1beb68ccb9852007       795986acd00dbd9007a44b                     1FnF3d79iFmgopBcqvf17iCuUrGAb9BGnv    3d3c1962ba7d20b13481
                                                                                                                                     045147a9488dcf497e7ec173cf34bcc1b53de7a52504688796ddc75
                e6bbc39f7658c6350bba9086096b5a6363 00000000a88480f5e39c1ac94060b0a9e5599ab191                                        6077bca975fb610d1f8f76b8eaf0e55851086d6449ded90ff34e919
3506       5345 cc20ae7ff404f424b145a1931c2716     b4df17b2fd8fc94c8b4766                     1K6WP4XXzDNy19WQUKg98YxAEMfCjaZWB8     05639326cb4a2b80c575
                                                                                                                                     04a8f239bd5489fa042b95637e23e68ec1c09dca018446389b32ecc
                98bb259af05f403da172d4c0609925b7f0f 0000000076cc801f9bb066d08246c3850b3fd8d160                                       77068a09b6532e0fa45f86d4cb0c24eae2ac42b98f99106891813d0
3507       5346 e162e1fe5be7bf6e6170475bbc8d5       d0fc658c5bbb7d9e82d732                     1DWLihECthnsjv67U4NbT8iJbgKQxxgPfE    269ed3ff42720fbfff0d
                                                                                                                                     04ace17f6da8cd2656d2d1e940d330ba0062b481ce47988dc8d058
                d88c30e4020aa4dc7949f046632872c0ea 00000000b48007fcdcedc6b3709abe3c54573a631d                                        4a84a7666a6ad06f11cc37083d5f03ceb47918eeb88b50f31187617
3508       5348 b2b9cdb3987c20e14231c77fdbd716     ea64be1ce1e6e9f769ca8a                     1KC8wGhS6aBzyrMmqvF7E5yRbFbWgbbBgG     db69ae454407f6996c363
                                                                                                                                     042c6065763f80d96b2995ad468fff6e6825c85f0be60a0bbcf18397
                40ae5800032ac91628bddb73a9409c66ba 00000000e37aae0e36b4f1ed6da9bb16d0a14815d6                                        cd56e4afc8d05505dc772b2258b3ecec1b58bd61cca0d5a51ef3b2f
3509       5349 71ab43dfcaa98450a7123a9d686d5b     3cc1ee7ca432e76d60c04c                     1JvWB26V54Xno9qWfJntPEsFmxeCT4JEoE     4b1cb1e50dfcbb271e0
                                                                                                                                     04e0cc23d5cd7cdcc54251f410fc385e3026358150787522b05dd03
                977e00ccf9d163ad5bf2e8b8774d16300b 00000000660aaa727ebc610ed069e23abd28f516c6                                        884fa52d929c8548bcb80c2d7da2b95746df85d24f8c431e376f809
3510       5350 978492266768eb2cabb8be8d16688b     14de894e1492994df78edc                     17DumSGoFzNTG4ebaEHuYrrmdxTbzRJuhT     6c114d5cbd9765934a2b
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 197 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                     04aa51c6ab1b51a0665c58b848d880fb7eb8f45cb11de6f530a9975
                379e3b7a975685fce2e0aa47d4e9939533 000000005ddd8f039574aca662cbb1bb13d4e295b6                                        0395a8493fba5fe9647c080257b4b8c9df9a43505e14633ee9de249
3511       5352 fc08cde26973facad9b9837722423d     bcbc48f602859d2c44a651                     14eMGWBR1Na4waHsCFhzdNaKAZxkDg7Lux     4f4ccd404cb7306ff633
                                                                                                                                     04f4781d02e998ef5fbe9524363330caacb5ee4baae5f66fb6cf2d9f
                4003cb17c1e75da30089ed7b8f331d8ac7 0000000025bb3fa79b724a22a862edccc36d40b04e                                        87711bf814f398e31fb8d5a717c2952d80d2b32649e4a2a1f79d76c
3512       5353 fbb078600f8c1386641a4e2b312e63     0a3661217aaaab3242b543                     14dbyDbrb7mbAADSBrDYPrjZT1YfCqZBRR     6c654805fbc81084af0
                                                                                                                                     04a7da95275e8aeb5207da0ee19e552e773948d2d6b6e14a1b2e0
                ef3dacc3d967c9840bf61bceda0d3f48b13 000000008f64cda5d0d1d1e4c443112051fd16ef4bc                                      8df46f7f2f2764d71aafd3ae188127780faff3f1ec9ccf0accbffbaa4e
3513       5357 ebd555349b5edd6be4e153d8af167       e34dec33022872b19702c                       19YpFjGW1GJoyvDfe63VsSGirB3uRVfPwB   bf6a8def6e1ee92f3a1
                                                                                                                                     04c6c1352ed008960c53a5a15ac2b1d879496f10f8c1e1dcdf87bf73
                e922d17e9e8ca8463a9d87fd69ca139c26 00000000bafabb8a5a07292226a73808b925e55a61                                        f59f81ba958686f4b5c06bb818a89b09dd7e275a7fd98260a2b6885
3514       5358 b2cd81b2fc012e1e44426fdd11a263     b11adda18b62dedae10c55                     1Hue8MRFUPRXiWYTTS2njWRdkQAyWypHfY     f08597734ab4177debb
                                                                                                                                     04c1ec2df71db1f140d61f815c54c73e30f4ed02b07d702c6bf21be3
                7769226a682c640e2bb185ca1810b5e7d1 000000000e2eac523b558633f6c2cd01de71c7fd67e                                       bed7528e84ca1f4bb967c61a4eacaeb483b6a07c8831770b0df0d9c
3515       5359 abebb61f3538e9b337a50d9bd067d5     44b84e564bb49f00007eb                       1C369HvXmSLAeGHFKCH7DwS2X1TZCmFdKx    0f19051a98ab7d35403
                                                                                                                                     0467789c22c47e4ccfbaab7583322c0e443296d703b8009f212075f
                e60cbe727522f7c59d61e7a07bc607fa86 00000000f2e759f2c1f39d4f45c0f3fbb4ad0c79c380                                      78ce3765f6f27e0f4c3a6cf28987956376dc8dc1ce2491293dd73207
3516       5360 a4d9544fe8a9dda0649f7df846e9c5     823f3e38ed8572c09bad                         141iF6NpFBbpdBsMeHXtmwXPXvoY55Us2E   517d5264a17392868d1
                                                                                                                                     0402eff98e9875c7b1acbdb2fa84a5154a99663e664fd12be192729
                ce6fc5e0ea48372d8c9811642e57eb32ba 000000001324b900fa5d71ae666b9a0fbfcd4cee9be                                       f106ce49e1624e235996420d97f241963a79a4a0bc03d0e7533882
3517       5361 22d8a714c7b24a4f1e7c7cc49d0b12     901c27341c8c86765916c                       1ES271C4fbbNUQsKko1cr6fdrMctHSYQ26    efacfa1e839ba230b9308
                                                                                                                                     0469e10bb5e87e0dfd641f150d474c40d85a6c405236fe46f2e6592
                2b6e527c01dac8c33501d0421cceff6d6de 00000000609cb03b69502dc7b47a517a22819934f0                                       e61b760e5a30a4a5881858bfac7dae44226399efc4b1839a513e56
3518       5362 f6161a253818bceb41f07b379a4fd       f3f7e9e05d8ecbf6c7d3ad                     1Gbz3NWmiyLQuNSsp6s1bFiHtwcDZJqP3d    50dba3e8e33eb65c51d8d
                                                                                                                                     04f50d53236b9ff4b0fb2fb80fd317ce1594f02638e3c51115eb18a7
                d32f558995a983d46217e98d82a48e2c4b 00000000c3922a5f12e7c3230c641a36f5d3de183c4                                       041f14e617ad40618334e8daf6a826ca1953afb4fbb5db557f6e4fb
3519       5363 3b101a996bed3ed84f3844dfe20277     a3d92e40ec5757eeb7704                       16KUoXoboevoYaugvo3safWu8CPqVnoF8i    80a95030ce75f77cbe2
                                                                                                                                     046ced35123a6755c8bbecca4ef54829ba3df0116498fe7e290784a
                016d4b67400b09dcfc7fb6e0584164d0fa8 000000004e9efc3cc310d41967d79cdc89ab3e2a52                                       c8cc44b2bcabd451dfee525d83c0651e70dba16bf92c660d1185511
3520       5364 e1057ab5c7974fb27e107b01ebb20       7255a143b3f6cdf361ba57                     1K5rRYjK6AVsFCfAhtSHV7vKpPzJjWcdna    28bd70b589d29976b656
                                                                                                                                     048704b9c587a863106958ce77eadc16e16aeb8ec544c3c2c45a32
                e5f5564770dc6e63db376467e92584653c 00000000b6f02c88b41703959ecf1a4afff198b5ad7                                       94f3ce138a1c308ec5dd2c3b6d0a6de0585c924dbe1d282691be77
3521       5365 620cf2fc878057792dc037fdc6d14d     8250a5520eefcf277a64c                       145RfQuCs7YAHCMmdcinFMFZntzpTWZa4y    98da500b7e6faff5e1a862
                                                                                                                                     0475089f5ac3401f3d7dd911e86a3bc9aa2e1253cc7805b5934949a
                fb0c4bff341fb670ee798cbed5b0f2ebfe76 00000000326650214b4292b19928852e84a355cea                                       3997b6d774ddf289238da349bb3656041aa0dd266e0170a720e7c3
3522       5370 3ff9b7a203ec652fd8322ee882fe         3745d9e014795548775723f                   1cMoxHh8UbCp5BJ8WXxTkojHrL1r1aS5S     f42d689b1229805f9a8d4
                                                                                                                                     043efdedc9dd0734a5bf905bf983d0274c2fe5a55b78ec9e99e27e2
                968736f625627b67ad2b821031d9ede983 00000000dbec8cc619aa4609606dfe91703072ac19                                        b2682d40849cae00649a818a8a95364b5a207c862381887329fd1b
3523       5373 7ea47806d0067d0845c746fab71152     131d91037e0d6279d44ae7                     1EGSRdSrnN6vSnNX3rhbtHDFmtzfeRQT6T     091e63bfa1db0920a271b
                                                                                                                                     0439bebf66507df41ffeb576417a14cfec5af7c0d518d260dcbc8816
                b8eb3feb9445ecf33b20a22b90b8301036 00000000c534ed7b5a33633e2481928211755b6fc1                                        2c4bcfee09e454717c2b0017613eb7c8d42cf7abe7d176a4b773120
3524       5374 4bfc89efd75380d211a3b7f7e98321     aa34a3594b8050c85227cf                     15vcddKGcqDP6zY974xHmRobr2JW8Ry1qH     2e1bad4af1ec9f06fb8
                                                                                                                                     047f3b993a0fa49a12ef2d6360da61a777470968602a2504262467
                d2b7ecac21c622f275c6672f37ab4ff41d5 00000000ceffe58b53f20d14bec6c194968983ddab9                                      cd22f5af3784bb9e9d87d0617880c36c0d273a4c5b7a6dd5797153b
3525       5376 e8d1f650f74a357e90e9394192ab5       504e187f88c0b5aea8d7e                       1JVQ1mo4Dr9Pn6mjZh1BykfeUs1nAzCbP2   8f0bbb426361e49f9432c
                                                                                                                                     047ad38f09dfa93d166a466171929c32b25bbcd21aa06a4be81292
                f6ee907f0da8c96ce2da2864c6fb6f05957 0000000072decba8d531c499f60ba06e5a1f652bd2                                       57443aff4e2b7b9cb32859dd24f736f323cb471ec126c015a8ca318
3526       5377 600e2c2031e88f19885d1a695b707       7acce716c421770d8e1717                     1ExbVY8fjL3fFgsmDDaDuoS4H5rZoJ16ve    6048df00e7b11d4157ff1
                                                                                                                                     047b518a73e936845338107ec940ede280f23af85bcbb8f15003ee6
                939604426ac9def4f4157264b727aa56ea 00000000b2d28b4761a6095a53d575c891e50f0f85                                        dadef99c65f1bbbc4d40e8178d1694025ccfa9d03b298959a345d32
3527       5382 c2ce177ce70e130f005839042496dc     a26533c5c50ef7b57eff41                     15JqZUdBQpUZxnjfrjqx9DjiAprfi3z7s6     0faf5a18249aa38af538
                                                                                                                                     04e9de50de5d312eaa805815edce4ebd9756c24be321499a2e3134
                ae20eadb3f4cf8a6c6c42dd7728c6d32fe9 00000000d9a4c6e6ede14f7e651987c1778d738b9a                                       733cc420ff0a0107425e8110e6c911faf9ed1e2bba6db073ca7309e
3528       5384 f57bd145d1580ca1c82b653b155a9       99a85e7cead047d3c28b96                     1LzD1a69LTfdyRAtH1NNBxKb9SksmrV5Ng    cb5328d807c88ee50f314
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 198 of
                                                             913
       A                         B                                       C                                             D                                        E
                                                                                                                                    0498e7eb2c606e6f2a6e7d95418f3abc41792cc74f209cb456a158c
                a5e923283c997b9098f0ed1d1498c3173c 000000006b316a2f70da34951fec6f22e2964c86f34                                      cdb6417fd45a028c93ce792154c3d7aa1fb4c6ce30b7b4c05a394f0
3529       5385 39b2a0c146b8beb9713738d682a921     e4a196fdf3f4d164569fa                       1Mk913fpaAjrRC4WpGhtcYLTTTfQBCkBWY   1b68f53649a628903b3b
                                                                                                                                    0415ab8f30c1e7e0ec4e3114fdfe5849d048ade0f91bfde1f4a07898
                b6dc32a39899d7aa6d975d797a1659fcd8 00000000fff91949181449d048aca5a1cc6d0e3e3f3                                      f1ceb4545260b96685ebc99c1e4e115bf85a1fd326adf810cbd0bf00
3530       5386 75c4fea01b25a7fd61f451bd7272ce     4e89c00ab2709696b8da0                       1Efp4nzy8o3faspGqMr8vfDB9jLaJjkjpd   fb4535006f254bc3d1
                                                                                                                                    04c8378349ef42861d629662ae116f2ef710a26af6bf27ae6539208
                8f6d2b508ebc330cd7a6beb59c0b164dc3 00000000d1eae9b740ac989190b3f0a311cd1f18a4                                       12f00abd350f06a5552bcf796e8299bd33b2c069aed2ab45b5d441c
3531       5387 346ab2e18322e59c222e091d86f3c1     7054ed811ddeba0f91f385                     1BGL4iKsJ42WUqGvZpkzjFGB6zQmYrwKvT    f490af4fc5fe1ba2aa7e
                                                                                                                                    041c381fb75d3ed165842b25cf7bc2d3d46a95e06dba26a71a605d
                7bae93d895a7b57c7a168c44ea20584bba 0000000029f43c478ae858c7c74dde93566c7d96eef                                      0c221f49772d75e8d2b2e9c90a31de03b445db8dd74c089a0c3a81
3532       5391 234db009f9df28a6d58a8671236790     8d7ce5f06a9d9b0683448                       1B172ycG8gjbL18bMPK5WZ4SWqQqtkSHZR   1dda4bb7ee365594afd1aa
                                                                                                                                    04c9495ff25586907ffd82d7d1612fe9f7a14e743c26eafd70a2f4e2
                beac811743266c57f8951b5b7a53072f6b 000000009071cc47c91bb79252981fe5aae10d67d1                                       defca2576fcf8b76a8652f9ab0198db4cacf7f6d1998827728be7573
3533       5392 7158db183ec2305bf893cb43b03766     f2c3cefe3e6d7669e54e8d                     1KKGNeCcBa7Dcb3yiDmKXevKdwxacVB9QM    85ed15defbd433a1e3
                                                                                                                                    046ad566e15936a667f6e7eb82d1841d9cd1466dbe8cac3291d01a
                b9e210d6d550728a2b1a02c712fd8029b7 0000000060375e12a4181dadca9dbd5058a632885                                        724438d21376da8b434f4218bc0d1a4598a030a9fe5c2e3d1c4415
3534       5393 5b19b80f0784c60175d9624c5ef375     dfbb74478e8f549c0ecefd3                   18SFN8Se9HhXXkR5TJyqwYVPnfjbKWQ72n     043d384a31eee0b8138f86
                                                                                                                                    04c9aeb3b1aaa63c6e7867235f6998757762a95d517a1a26a61d20
                a6c90d43e737a45c21d2e1ed1d455cafdd 00000000776099d8664f85b33208f9af14d271e255                                       67c08d27378596c63778ff91740fd655779068b63894ab979abb2ac
3535       5394 43ee705b58b1a3632f3716579d3afa     2ce812a4b83e0164c9366c                     1DtZJb1oJu1WUTHa16Wds4oYxXSE7Qmnjw    7c565f99c462ebcd61b3e
                                                                                                                                    043d0a7c9690be5a7c5f4754d49834053680ba4e43d6fceab00fb63
                1e2e352f6210ead2d2b16cdd8ec935a13ff 000000006dac449ebd360fa161069dfd3869376201                                      27d454a5f2bb6654f77d8f59624647eb4c66a476c8a36c90eb1aa19
3536       5396 244b6317674b1224d2bdc2960aca5       9e978170707db68a2d6e2c                     13xmzfL2FpT9c9jGgP2MoUR9Z748PVAjvZ   4e19a6f0320569a2b0ea
                                                                                                                                    04c08cc392646be058ed48ae051b89585d4332b653eb6d08c5c319
                c8bccb923d0798410fc97335cb690e5012 0000000082c123deb4ddb3b5cf8bb3692567ba65b3                                       22764d51c4ec35adf9853183df046d1ad5176f8586b52f705ff6bf02
3537       5397 ebb9dae0839902438c5926e63a9026     a165a93376424b90247a99                     1FGLf13JR1Uk5kfFe2SyWKjbFBY2ddYe1G    4fdd1dc330116bec1059
                                                                                                                                    04e1561d93a28d33526f503740754385745efa7badf922594a90d0
                49896aef824d1deebed49e409aae0aadfe 0000000005265ff2fbcf60436eb307234bf5ba5b365                                      dab55d6941f3aa91abf23421c52fc34c695a23601d31d524f87a5bf
3538       5398 831d500c9364ae1e610948f3169213     8198bebc2470703ee7e01                       1Fo72qtrQG98245uDuvWjWVRNuz22EWjx2   7dda5d31d2b8f8a538df1
                                                                                                                                    041dfbfcd5a9c81c817caa1565584be91ba63dfc65e2a08a30cb5b3
                742354ef1dd7a1c5d652149e59e0021d8c 000000003819e45f96d069bb41dfa72e94c0ee0c9c                                       a07342c942fd638a27cd87adf6dc952a6ba0616c859176a9f1491ba
3539       5400 b33114625208045464e185ad78c476     97a1b127b62e8613b71374                     1BFu7aR9WpxXTBoGdxWSLmjEUPvVQX2G4R    4055e5f337ab6190534f
                                                                                                                                    04935b0ba009b23081bbb4315faa4ce55b54cfe6da6d97dbc2b5b0
                75ccc20f66860a5e9fadce95a973b73b9db 0000000008be8b0c151aff5a75be4e99f28e72de02                                      5f549b870b59c37f0a1755604c43de3c51f77ee651cb6fd966dc813c
3540       5402 71c490cf050bfd5290aab40b42fbc       7972afd65ee9d0de09ccd6                     15y1SnRgWRjWWJ8goRLr9Qq4Xd7wCrKSvN   8f3891ac092946fe2c75
                                                                                                                                    044ae0c0d6bdd848744ad02f78c8348ebc73f6134d18e386524c0ea
                16fea6c39fc97cd012eb49b8b172e67869 000000009d4aaabf90f50d5e1e92fdeb39d12f93296                                      e0eeaa037f10e3b7f59e1c5cd371e4f4e3ba3a49c27fcb12f0e5b191
3541       5403 5ece95eac90294d96154754e99428e     f126069f8ea4f933bb8c1                       1EYCThwSsmJE537JX6jpS4jTJwMoE592Wz   7250432b64d54ec4cda
                                                                                                                                    043d67587e69a6e87ccb78132600e7d9fe747670dde74c281b3b97
                a4dbfd98b5e092d7595e22bcbb06b80816 000000009b7c5fa97e36106f2c0de5fdb16520f7ba2                                      eb986ab0680bb40288ba44f6fc922e721c087a15fe8c40de328ee66
3542       5408 5c60acc0f642abce0ac43957b7a112     49b67e48aa863a9fe3ac0                       1NjkPLDugJEex1wt2fki1Rtu2E41teo6yW   3c47a7a3e5cfd0ea391bd
                                                                                                                                    04a9e8963175184d3a18e1a4d829f196d783f1ad4341ab127b4484
                704975c0add9cba1c3b39f3706de9a106d 0000000064b2fede9902af1a7c5de4bd5fcbc15e766                                      4187a7606ca72a41f17407333170aed6f09fee22147fcfee1d050b8
3543       5409 47b8c07d38139fc6b1f700f3def134     bef1792e3c3a63eff0624                       1EbedrLWCuJPEQhU6FYALqUvbUiH9H5s33   b8dc0702a3b2b99c6d988
                                                                                                                                    04fd0edaad50c8452865249faaf02335bf61cc2221a7dcbc5e7c0f8b
                c71c494c7ab9fb228d3b28a7ec6688c436 000000004e8bcc37893d2785c1929dd69cb7a03b2d                                       e86991bbcbca468c0ad3af5685a511e59b22f4bca426c93e90d650e
3544       5410 4029f0137a3842164b731b47aba40d     aded0ad0576385e1ce9705                     19Lip9vwY9S79PcBM63s1cd7a5dPtGXF6K    e8537f2292d7c19bd31
                                                                                                                                    04642bc4956922c9da34d106274b9509524ceffd3ee73f53141cb2b
                827525c2e3152baca62dce0820722c3071 0000000084a35f342311098378bfa518f6d08533b8                                       f36a767fb7359bf8b6a7ef2dc2ecfaaf2ea34b81bb77afa5a6bf5c0e
3545       5411 b510781cea87db676947834e023c5b     55aea88a18fbbb8bf61033                     1GgCNpCcpUpiL5YWEZw3rGnyWdsyR3H5FT    85596244d570e2a24f8
                                                                                                                                    04af4828492cd5a7379ea357e393a2f8c55a3ee813b2bd85dec1b3f
                31305ca69f30d3c59438a90c294d39b6bd 000000006eadd08ea3948769f170df099a3e1f523d                                       ecb4e0e8cae7eab80afbaafd80cccc597f52a801f19b10a680c71710
3546       5414 881e70a107ab38db7ded03329f72de     1191cca9ba91e97fa31e59                     1BHYY2fmNySesYcvXvfsoka1ciDM74fsDB    5cfc4ce8831a18e0371
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 199 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     0471e5c496ed0fc99c610f8f844f2c6bda2122f00a33d69f9c05fd1b
                708dc78338860c2bb25fbdacbd4d989444 000000000157af061fd5db33b6d5144e641162682f                                        b05a09185e246be3778750ea7c446fcc72d7ba86abee23d0580582
3547       5415 36d441600fdf8f8540228b9dbbcb7f     33e81d239e4df09d612f53                     1ARjorKLcjVbsrjm5xJLPThwSqgaweo6Zb     8fe3a9d1261561848b99
                                                                                                                                     04b2de092749e3a743ca651651618e2a81921bd28013bcef20c1bb
                78a655184a8f8c2724b9ac55f0a0eaa085f 000000004f056cdad7e028b2227a96cf6db21d1c77                                       501d9db8563f5555ede5a1da5508e9228092e3c674740f72e83680
3548       5416 758793ba64c42ad6d89bc4a6c3403       67a89b922064fde5dab7f5                     1LdoUvJTsHaoV49EWsjQ5a6uvTUuVRWdfA    f2ad6d4bf7b8dcbd361a78
                                                                                                                                     04da1747f12edba31b57d8a50741dbfc752d77026cf3ef46e1845a3
                d3e7f37d1d7b190cdc80024fd74b524cc1c 000000005fee47bb2ea239c052d26077078e4d8221                                       bf8a407402f8a68b544c5deb42c9eb5bf06dba43c4f69a4683db3a9
3549       5417 ba5b3685cccb78abdba085c99b2d5       55fbad9669475b705d708c                     1L6EDTfRVkJjQ3dsZtcemoqZDWsv6gNi4G    4dd0a1cc17df3f1e2d52
                                                                                                                                     04e6b56fb76775524aaaa3812153cacdedb725b363c2511e9082a6
                de028c0e40615f537e41f0257ecd844ae9 00000000afda0e79f404bd04f14f6450eca2a9cb1ca                                       6263fa2c79a6a8e63072288769126fb4a4028e0dffcab5ed3a362f4
3550       5418 189530de3e11b92bbb8dc12a90433c     c617953e1841a4afa4e65                       1Cn6Vo2yDuJao4yA84mw9phyymNWzqhNTQ    ee00231803f819da123bb
                                                                                                                                     04b6415d3a9791a443876e0fce43226bfed72152ce712424d4eb18
                dcb92aff2e4c312fdff6b847bcdb246c4e26 00000000fd0d2373e1a563ec2744aa8527f7893910                                      eec21e9e5a056448002186c299bd8bb7a10ffae8290621319d43ba
3551       5420 b8d57783a64d520454a0e41c56cc         1059cca2330c1fd7a86d31                     19TYUomjUicc8sRU1vgsKwQLMCfWRufbK6   6e88fd4699505fb8ab8876
                                                                                                                                     04b256d7c74ecaffd925f38d25845642f0bd3b13bda4a7b2181769f
                b9e1d8c62a8582704c3dd283658da3df2b 00000000ff1922fd00fb342a2f1a633356d69978297                                       323327f3879d251a0166867aa714a069e3c84e902366658ef53d94
3552       5421 ea020ad4b700f2bde15a05be14432b     d75f75d90eb495473552f                       15SQtmWa8GXNcJ7D18GRddkHqy5hnSBksZ    c46495223105bac9c4b0b
                                                                                                                                     0449b23c52abac5715ca0c55dc796a3c00042e1b68503fc95c4d3ad
                fbe78e87febaf457e3a9ddb3c47e0da4ba 000000005c13788d942f3c7c03407c32b573d571f5a                                       d871e353a1b35f0639a4afe834c00c45152520425ac5d2f4f9d8779
3553       5422 609aae2f9e5b76226b2d5f636587bd     f92654f9c8f6bfa798e2d                       12zHt5AoJLQoAqBATnwfcAiNvHbJhdmj8A    0e8aa6651e3e70df09ff
                                                                                                                                     04f2850b0667459d11dae5f082bff897469a523bb244fc15fd24e3b
                827077a61b4ae1a1dc8ff129ce6bce1fdbf 000000009f74e6529fb869f2193613a1c27a5e6a6c2                                      804cb05ebee599d1208745e86088dc7439c1a4d52b38f3dce069ae
3554       5423 2b431edfd7fffd6de9fd1ff381b93       b5a95d12a844642399cbf                       1H7DjkvvQsckMnnNLvQLZD8BTx1pfjNd6Z   29acd82b447d0887dba2d
                                                                                                                                     0418a0017507c11baa1352d22fb1aa563d5feee0f3ba4da6e755fe8
                0adab441a4b29058f0a546f20d6f22c011 000000007e87f91334c1be083b131a91c1d4114f6a                                        97d1cd102a9f5a264c336c82cba59641e8967bcd7ce5b3d1327e96f
3555       5424 96b135be3fd31309e16ac2e048d3f9     15ecade25fbcc3c3bc3e73                     1PrwgfV627WaL2WxzdMtuZr11YQyC4vNHu     00a1d3f2b8d6490d2c75
                                                                                                                                     04f818768b97f69a5af2bdd5e4b352f3b53def49219ad969e757638
                9b3418dd2dd6e7ecd6270825d57bf9bc52 00000000b1864af6e54979ec7a500cda079fec0f7c8                                       e2f73b0508e5e08e94720a5e00f70328e49df2410ad00c13011ef08
3556       5425 f72ecda63ad7cf5c33c8aa37b85816     837b610ca7fc4bd8f75f8                       1Cit5BxgGRJupvL4zTEv6xFHuX3q95oLEU    c06b0ad6fbc5f291d81f
                                                                                                                                     04eb8fc595d5e353b40b092065ae2134b760170fe90c1d4a1dd2bc
                d12e51bd7d1e71a77c8d2b7b456c8e6ba0 0000000018d2323a1ecf127e68846085fb9036f85cb                                       213be77e459937721b2bd0150ceb3161216435b48023bdae6473e
3557       5426 788fa33a9555f4a692bb62cbb181ae     e9117ca4a69f1a9312490                       1FWX8SpNBgEdK3t3Agu58Bu4QsxAMf6GxX    9f59a1a3c60b261f0b458e9
                                                                                                                                     0419d76f318ad8fd0ac1bddb036f904a680d07bd410f440fbfc9dc54
                98df594752aa7c87b5ccc59811f77d22c80 00000000288877a515fa6e40b3f257a4821773d47f                                       37a913f19aeda796dbddbe4f69bc0aefc92df24b176039de193d31f
3558       5427 93aaa7591fb504baca23b777fe342       235ea6f5c2105140ace81d                     18i8ArnqmEczj7UFJseVt3yuRwcZtCdaro    67d2ab496e4a208d022
                                                                                                                                     04b5fe2a306e2b0fc3e02ee33379de6ce470d85419ed8316ad5ba4
                e3afeb6caf3181ab8db56d3553ae902e34 000000005fa9181adbb3ede82c9a692974e06a3267                                        bc82dae7d0f57a1c9b9dbe129cbd10b6aeefcb974dde0c5c4185a87
3559       5429 a040bfe3724f126881ccd28f95ad39     429243c831b7031664a9e6                     1BmbqkXuVE1AxSV9Ytz1zMdy4Esru5coq2     68ef250a02899e36bd741
                                                                                                                                     0461b90bc9256abe54970a56664a4953e158e83e4182495ee3f66f
                0921f67ca78b340749399c87199bdead12 00000000febd91a57b25bc71ea677d2e3489f30655                                        8d0f8166396601167a5799b46d13b7d3bf9491f614324858f53bf46
3560       5430 838bcf5275bbc30c2f8a7d1d1d5aba     0bb95e5d170c0d8f97a242                     1KQf7E247aV4C7fLqMZRVbzrFg67fc6KxZ     66a98eb65b10a73822d10
                                                                                                                                     0454432dcca92dd8268371563eb91603bce2cab1eb61ac285939d4
                812327ccacbb47d40f814fce6f7e1a00bda 00000000927924e2175928d9fbbed5c4021c09ef53                                       885b3754ad39dd956f9758fa6f727b2251854e3e20f7785284b61df
3561       5432 58ce7fcab003c259ff89d2ed4fcf8       4adf11faad418698ca71f4                     15TDTuDejCy73ZMkcBrhpkK13j2zr6E15N    c674395ab1521fdbb4a39
                                                                                                                                     044f7984c995ba05493d649bc15d4c6c340820b59356c003bb4a1a
                8941f900132dd7d68ff6f4f7feba0b8b1f64 000000003a92733bcbe53293e9473154db4695266                                       6eea57569d77a091075f566ba2812913af9baccd81d6281379aae2
3562       5433 9de03caa400e95cc2e177c061cc9         2b64d5dcbd4aece69eceac8                   1CK8jcMAapaUY4cKBavPWhLToDkYsZG4PV    ae8a12a8729ebeb93ef45c
                                                                                                                                     0465e729bdb287cb055709818a5eceef506fdf197fb9e3fecd8b32f6
                288a881d86c95312be54b5d910e5ffd8e2 000000006ace94212f64bd7eca22c6ae0ae302e480                                        64e6c48813fd661a7b4a2af6b6c6802dd76c64b34c1c4a1c173eea2
3563       5435 73debabcb57b7689115179700b24f3     27c774e6a2abd42e942228                     14gWQ3y3imeWLAFfxbV6pVtTVpiMhnsobc     ae3bd2ee86388c10990
                                                                                                                                     043a513a6c1fde0f81f4e6fe118273db200bf3b2aea6751d85bf4dd
                79c1903eadc8cc7ae625bdd4968d8073c0 00000000ba57ddf4d91a3bac9f723f8d51dbb0ce56a                                       2110beaae029366db13e87dd955482804e9b4e440228f699250445
3564       5436 8e2a12ed1ce244f033a3734dd14703     2270cb31ff2f4c0ad8491                       1EcSij8GCXXoBeo4qEm9T78xr9FpB7sQvm    ddddec9fcbfdb4a2cfe84
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 200 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     0455fdcb84ff33d7b0e27dfa1f91755b954ec53c04a039c5d9fbd007
                0afe8cf9c5125982e3191e9d4fbdfd9811c 00000000e1b8efb1cf4cad378aebbe85af2b468cb35                                      2af28866c601207a21a89c7fece2749e497f799b7df812db161d04f
3565       5437 8dcd76fb09d05bda74a364c5efa91       46b469b82864c99c15551                       1HWmM78SArXKvHLNPod5y3ub52JfRWsWx8   842e64d050e1de845cf
                                                                                                                                     04ef92e01864ccfa79f31b627ebc3385139b89f2b8e44058a10d4e9
                f8bbbc5f9ea00a41d829bf0ad0d8ae64d9 0000000071e1202e62f5d573f368c359d9bd5bde89                                        74dcb73c52f98b1b248042cf8edecfe1c447996ff1afc61fc035e38f6
3566       5438 56bad45a2e8227811687a90fb3cc5c     e336b78e169ad738fb776b                     1FoaW9LQiZY4VaZz3VSVKfYcuxL9RRqHUt     1a4bbddb788ad959e4
                                                                                                                                     047f42ca30093aeb8d5fa9995d7c53eb2fd88607677f3d79e4a7ed0
                10601b59f7591fa194955a5bc108afc0633 0000000004b8ac72396dc937b7e1ba3153917fcb01                                       be63dc9385f99551a04c5be40ea33bb3ac5cb8de6da627432e540a
3567       5439 8a7484bb0333bd9ab38ef21324500       39b6896150bc4885c556a9                     1GD48R9Ennd6nuRSHWnkE26ZQ2b2Zruzgz    8bd33c34afc2f99df14ee
                                                                                                                                     04265edd8617ba1da8ce2956445ff7504ed6c3c9ef4da85d17d2547
                bb5dd416e3243a392dd3bce967e505b33 00000000bb8f23edadfd9aa1a5b30c8de437964600                                         fa528b30409ffc6aa99f85d6efee616c929030999a345ae156516e7
3568       5440 b6b582df7a30a12e13d4de316920a50   0e61b1f35daf1f16eba782                     1KK34vgZq22HiP6SiL5mcHuDUmiEgFboRs      c3d472b006e78f5b1eb5
                                                                                                                                     041a4834f245d7ef8f95ac2d9d815f35833817c843f6437d39310aef
                6820a6729d45da832a145a0b1ee547f313 00000000ed6673488f06a571ff3a22352bc6e713f88                                       804daaae52f1a65d4ac7b6f26531c2127b14c3424417ec92866e337
3569       5441 25f72f3efbc771f975d0ee338ee64f     958bc178d3766f067862e                       1FjeGFBM51Q67r15ymLEzAchLZ8sdEtpfu    7e52ca508b8c374a580
                                                                                                                                     040b3866af37e40ed2e08d5261e0ddbc2a2295cb9e244fa5f7049e0
                7d434cf8f85a6fb9d0d66c421e47e1899d6 00000000ba6e6134d72a12c5c3253823f3a8428d2b                                       2b1ccef05faf891d63a27dbc56268002e05cc29ee49fadc33b392048
3570       5442 ad9e0992b3b60886a603065342b06       ee15f3dbb1b530223b3170                     19Y94HgVHNJPGZAax7h2o4HqYhiFBx4TFL    d13a04377c9f9488f93
                                                                                                                                     046391b16c65482a3964ca6d581038ce4c65b5ed9398deed7821e3
                fbb0e081db673c0a90e5d856e18135ab76 000000007b1e802ce144540363a4ba736f619a0294                                        73e6a6c6e864f901f1d83d03684e037bc1d601e2636f644d8e35286
3571       5444 daf43f78936b4b44de9214d8487257     c8b3e603758edef3d3dfc8                     1Gi4nrNXKK55FgZ9qbGjhgLE9J88yznBJF     621fc75950cc12e2dfac6
                                                                                                                                     04010b7f3f1da84655da431c249b12538e6a6ffa4615513e5d13188
                003d3be2916fa188f3b6e81893618a0c07 000000001d0d45fbf714cf0679297441051d6c40203                                       78a3cb7b78d8ae1abb9bf49085e6b67bf8fc25338be52d2f565439a
3572       5446 8f7ec191f6463f5b0b15a904589a37     6136ebeb00e5a8f2af262                       1EbuTujXsZYe1pauZW9PmDw69UMsgKwYEB    778d3d58e1ce32d7a1f1
                                                                                                                                     04ace26bcbb004e0922b5a06721c334a55816385523c6615694a99
                0221408ed6326857d537e53f008f152e07 000000007e76d84300c766bea55f3e03cfcb31778a                                        947d70f847d219f5edb6cadf03285f2dcd434f7467a00d596a99a16
3573       5447 e074acfafbcd77656c761ef1e62739     0a254a25768ee515ad4e88                     1GPEeYyXDDeA3saHXWT42tuT5YXSTELZDg     7207cac23d6857bc6bdea
                                                                                                                                     04eada302630ce70123a646a7e0575dce2048d6b186900a6d6e857
                860ca7c06f31f3bd2bfbca28e5bf0bf14ea 000000006e2cdfb59cc84c13fddbd10fa679b9e9b31                                      0e052698ba907f6185fe24f553c41531fa7af4a0a539bfc50a0bf813
3574       5448 1412971503d3297cec8386fddf846       e8f1d3a26d7352a24def9                       15fjrjyEeioNE6ZGch2XaHNXNeW7D8pkA5   257a3877081ff2f357a3
                                                                                                                                     044670af5bb508f18cbf3c0d8c45b3060b22a7898940e519680ada5
                9ce04b05241f42b7030f980bcd153b6b5ef 00000000eaeca7cc08894da9fcee0099c1919b82ab                                       e547a4118dc6a3a63107aa5e44ee59e5103909faf7ab3b9fa0e527
3575       5449 c2c7d52ec92e4be2d101bd3af2a4b       34e85727c5d067ab49ca2e                     1NisUpfXZpopDn4mVp5vSPgrzWTuvZv6gi    74b7d1e4798b5e377eecb
                                                                                                                                     0403e723fd4eed69b88651d2677fb5c0e37f1468f2f5db38989609f
                11a549b502b9552c2473053ccde7e0cda0 00000000ef6abf5bb17bcf59365ef8b783e18fc7dd5                                       aa3f6997c5c7e560201a29b8ab71e59c6be27f3c8b76613152fd564
3576       5450 72cb04229ced1f7e1000d6ee5f91cb     bcb44340b2e710125d9c3                       1Q6XtAm7mRSwX5rQWDLuQQEbnQfDMzCCf5    75befeef80f0754d77c8
                                                                                                                                     04589f2d2ebc28d32a691c87c73be8501b436db210539a35788419
                1e533429250048aeaef42a794107793bdd 00000000e6b85123ef8a72c3001c72a9b003d858ac                                        b4a400647741d505aa6499130875f373cec11a40b769cd2eb39258
3577       5451 4ea169cadfcc9484f30fa4afee0bf9     ca502f66c0fee3e3f4cccd                     1AuXNvL3rsq2piCVp16MXpaAWK5bpVmi28     909b8767aa9ce3933e2651
                                                                                                                                     04546674a939b6bccb8ccb32bbf37d0ffbf4679ab97111bc6272fd7e
                1558f48b2d826be9c74dae016a1f4894ca 00000000bd6d764b38bc485d7fba1aeadbf2448958                                        f4fd24a4ca4813fab4d385809298ffa196da4d41a9bc501f056f4ada
3578       5453 bbca5f54aeee6294a9f863900a2cfd     671e2580a44d45c731d023                     1GR81uwGZpUkvQQtcJyzFVzdsVVJ175xh9     57d4affa39260c66c3
                                                                                                                                     04ddb5ffab075d7698b02af7d0f70d90df42db87355c2672436c28c
                59d590de0f72d6011a54f5963e8be40c86 000000002e4f27548475b3bd6dc3542ac929d369f4                                        823471473cc9cb2685f3db8c5ec553b6b7d6edf9839027f030c8473
3579       5454 a1c57eaa4822366e31ee72fa62c284     53181bcdf0035b11cae813                     1DAgeD5YudmVDspdkvw7HRg8Ht8FwM133d     d5e9973a47d7373bf0ce
                                                                                                                                     049a78bb1112c5879bb5f87c35567d51f71a4f297b02b5a5197f899
                e6168d120718919b332efd40d667dd9a9e 00000000c195cde16f3dbf9f7c65976e9225e500a92                                       08a9c5acffa59b737b883d4938dbe209de319036ba6a35647cd1dd
3580       5455 cbfa949479b69f5350a43801fb2a83     d285b052d027556253519                       156gfNYQx7RiJ6eFN6FpkC8VvP2KNZa98M    4334e644660e4a3bdf7ee
                                                                                                                                     049179206ac114668adab38bbf1804130ba39d7914a19e6f4df28c2
                0222afcfe95fa1ad1eadefefea2ae73e6fb 00000000a41d7cd90863e72b25cb473115c90bdc83                                       169191ef9d882d1692dfc65fa584127a54bec2d3fee111859d9b7f3
3581       5456 5887ac9719ab294ad9afa688f9192       9059c24d4b9418aeeb2238                     18b6N2MeXfjtaErcmg44u4vi2oGWZpoQHL    6f95d2be27ddac718ba7
                                                                                                                                     044b12ab2c4cb7fc2b6bd56840c43a4279ecab1aa5a172b817f958a
                c6e7a5914b0fb0588de038c87b04d0d86e 0000000010a507c16fe49a0f1c49913a77e503574c                                        9ef29c826090b05190a45fba85a5ad039469984ceec280ada0e7b1c
3582       5457 f815445f09d3e0ff3ea92c78d52eb0     7cfac13222362ee6ef4f8b                     1K5LGPmG1oq2oXieWMyEbCqQgNBMDAqqU8     2e716d94b4663feba9c2
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 201 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     044ceedc9abbeb7cd83f07463968cb7867c529ef6df3d7dd9c8ad86
                c8be42dd647da83232cb7cd7ecbeec4d8e 00000000855aa5eac1e017604d138bceb58ade1f00                                        82ea2e85fdf99a4f0e37ca5c019d6547d7b6e4cbae4177830fd4b06
3583       5460 675907fe3775cd351afb8b11040cfa     87aa20e6bfcb7500c35c61                     1KU2iVDKmA53dGkGfs6riccifch7XUdJSP     8466965a21db821db2ca
                                                                                                                                     041cd937cbf14260a8d7fc4293340e42f25cdc38125af06a7c8aa878
                958072ef500270d6aa1a2608fa43d41ed0 00000000b74544f44585efbcf42f3bb6dd8d6d5170c                                       14180f4d0b1e4625d34ccfc5951c3d661c85167815a22533299eed5
3584       5462 c807bdae081b057427ae9ae894c2f4     7841a18a982f693e7675a                       19FPZaYcSrpbKwA4EcjPLkeBi2uwfDTj65    0dbd1318bc1eb5bb965
                                                                                                                                     0428550640d4af7ae2551690a02a744d96f898cb91e3b511413f2b
                337fbd3a365752bd717dc99cea554d10c6 00000000662ed3796d99b20390e3ab727e98b5cd8                                         9a3cc86beb9d117d463706f18370bae4438e4002b74086e288d204
3585       5466 04f21c943165511f9b9b648aabd964     0fb1a0de5a0bf7aee21fce1                   1B7vnd7pZYAHxkAuxeJ5CZXdEnSQBHuzCG      3410774d5d6fcecce78484
                                                                                                                                     04e1ce49682dcc9938daefce571768797ad5243e4922fc4d42bc8c0
                fa01cecdf83b0e542e95c17c59fb6d6a825 000000005c95d7229440d56d6717f7f242b1907ce6                                       ade61f7c3b9cb417473a05cd1027b8b57f706d19b7cf657eb089c2c
3586       5467 09f35a478a8789a780782be3f5e76       83fa4b384f1248fe4dc55f                     1Cyd3gjRpyGUzWyL2nkU459CTWhzGX8rCd    03407612c9e9ecde7150
                                                                                                                                     045be22e7db935122dd7c1a34cad7e4d0d53158ee67905c7978c9c
                8a938db8613476dde6ac094bf9e5a5ff5b 000000008219711a4f531cc7a78ab595958e5095e3                                        b996d4c60c452b166f81c795c6f05b7879a6717291d615e1e08d306
3587       5468 18b39b588880c704e68a51e664613b     343bcd4549bb406db1aa8e                     15au4yqKJE5Gk6YL4dS3MmNctCy8DdBXqy     2df07a0ebff05c8af5fe1
                                                                                                                                     047438e66bfa87b1fe99e1977c363e557dfc52d23729db413ede93a
                7ee7f5e9514d81d68e6dbf91335577425b 0000000012edd696c437386ce5b18705914c083f16                                        4f377b90d292d1b679607d477e6c339b97d58b01eda35fdecb50c3
3588       5470 0b441b1256faa008052fa129dff0e9     33720b390f43bf2235c7ff                     1AKutroxLwy3RBQfzr83WmUUCa13QHGbs8     60dd8c7e54a12556b4e86
                                                                                                                                     04c2b8ab37cd86910d756fa3caa40d5d7d7d6de1eb9f2277d2d24df
                37e8b69036ebdafa22695528c9961b265b 00000000cd67e465a7dc7d6a61165a5920364fb1b4                                        a91a82b684ccb44eb6e47ea6a16adc9ca8418bdad1ca7dd233a24a
3589       5471 071be8d5814761178b276c151edd3f     a4219fe9eb7762852ac2de                     16XCMUomoVTYFpjqXMNGcnkCJy3MXvGwir     cd9c933c894cbcceeaf21
                                                                                                                                     04f45b0ab8c94aee06203ea133c1874d688a1b83684c16338b0042
                21aeda22f735f6bbfa6f4efa83a960357b5 000000009fe858ee32bb0b9f98507080ae5938a417                                       9c23f4864ee4ab9ca676d1be8fced61a3f6caec2f9d98cbfd497e941
3590       5472 2eff41edbe6cb586b08ae97e5b6dd       69b425e37d0038c4f412f8                     1Jgyi9Sx9j6zgwWgo92mZXMJikGqMK2AAs    7fb111d16793c2f82f49
                                                                                                                                     045a2f29b16755665da32a27a15becbd4ac93f443cb848b06f277a2
                cc440526bf44ff3e6a675f7080874702841 0000000070da89af371ca6cc199981e32dbb3ecff3e                                      7d443c401264eb1decdeda4f2b5cbb7498e045333a05a147532a67
3591       5473 61622484a570adb15c9d55a5755d1       887a15f6c228428352101                       1N7hajrwL6ZvV6K67NH1SmVQozjzRHCNhJ   fcd10e4a37e30dc365a72
                                                                                                                                     04d27ab5e47f01706f613261c4b2e19768954475a023d402b83e83
                401fe4085965b8c952eb2bea0d5b269f58 00000000b2adbec7d75aced42b174f6cb2bc92483e                                        aef645fd3af0ee09b988b96b4dd0ac5413895b435a04256880a41d
3592       5474 9872a9991635332e789adcf4e72797     5eeb895ff526c79bc9af49                     18oBLw7wJKuBFL3pFJ11RR9iEJrni2ivQ7     052223795714b87f6d186c
                                                                                                                                     0410bc9112a68a74babfb4facfb68f5e6be74d654fa2262f7723f886
                3bf206e8b8cac163771b69bece2ea7b9e4 0000000054c9c7fa5bde77cf1eb5b0bc398a5de9ab2                                       bb852de3e9f88ff49ff03c4266191ec4e82467554092195358d1846
3593       5477 f1cfa62e334ec99c1ae1e0afd16d7a     886838564f1be68ce26e7                       14jgRGgLEPAEywAPWNsXgn1CJmcErYKhMD    426b3e952a819cedfa0
                                                                                                                                     04d04d144e12042511bbaf9292637459f50b9e1547c0769e46f726
                07a0750123ed155df5806c494ac5a89c29 00000000cc6ddabd562993839c89fd9d89b4f43191                                        456c1f50bc6a5dd1bcf6da7ab31bb3b3bc02233cd2231a7abc2d561
3594       5479 0c52f47df1365c6fb4b47a24eff1a7     ba6a03c9b8aa997eef6009                     1ADx78D3eUkzA6SW3gQmaPMfZaQx5i56YL     ab9aa20091a462af647ff
                                                                                                                                     0496417e7d730e1f1ed17a60c8d559ecf141a5d1bd8004a05c8026
                d8013e1feaa45c64edeca72dff47d72f4ef 00000000986d1199ba058a27a8e3b8bcc2cef88101                                       b57be7302358d3721f276f36e7a44b6553f75915118420c864ee7c6
3595       5482 8d4c98347b50b185177fcc645ba35       bff887865c5bb154ca5e5f                     1EVNhxGCAvGsLn2dnxksckFrDeq7wj3cSz    a9283fada389c9f6b9e2a
                                                                                                                                     04376f60394e2591d3322882b2ee129614d485f20188550be0c25b
                081bccfa1ac7f3cf724af6df6917a4a8d4e7 0000000059d23e34eb3dcda6bc4bd13c5f96354168                                      772ccbef3ea6ce88082dc92a3f0582d6dbc46ff3a4cff3a53c202376
3596       5483 cf641217c5f1635eca4a286e3556         db30ed14bfba4be20eaeae                     1KGwqF51xE5AxJLg8qpkzUMFJtwismd7NU   1b57682aa5e7560d8107
                                                                                                                                     0455a3680e3ee1be976c038fafc6ae7974f80839aee262b8113fba4
                1d55299f4ee4598ee20bfe813c16c8cff35 00000000a51d7f1727d1b484ae0c8cfdcc0576c291b                                      d5e107b79f3c4b0b20ae7ae4479b63401def08f9069c51205525eb7
3597       5484 192dca468a24f605cc215256b91b0       e93622b1be931134225e0                       17sZmzNeAbZRqL6JGqdaETAeeazQ568GjC   31457632b6d85711fac2
                                                                                                                                     041e23478c0497231e3274b74e97a10aeb872ba15b6220178bf78f
                dd20f2d8b3997efc5caadb1bc0fa866251a 00000000c028057c1ef4bf6644cc469144972681191                                      431ec0809c6eb7bb647e487d3a64ccd2cb1d61a5c72f7fa2ef0b5f73
3598       5485 559790cb2c179e4b53f58d30f43be       70f2fb2d2823aa1f71e43                       1Nq2Ka8o8iZNXeoyRjcQZwPmJ9o42TNNfs   0049b83aac5cb70a8dd6
                                                                                                                                     04f35bf5dab6da6578b1a0fcef539cd9144b8484255cbbe81e40ffd2
                1d1df9d12bb709983ec0b1ccbbbe1714e0 00000000d0a5fc7e786da1d1f16bbf40204ca38200e                                       e7bbc6e08a04f38fdd11d5a20cb9aa436719e9920d107dcd06e448
3599       5487 b7b7a0dd75bba1a992c1f436bb3b93     6d9212e43cbb50fdd0bf5                       1EVTo9DkbFGVUKhdaHQsbbRYTbH3VNrjTu    952a2f01e30bd88e7113
                                                                                                                                     04c50394bae1e7c62c6163b3fe3d34e1c93a8f698ef9b4c4765ffba6
                ec91499a4c470a971d71c498b6fddfcd5d3 00000000de6548be719b8c1c974b369d018d9595d8                                       4514c646bb407b71c9e9ba673002a9353872e136e4d3792049584d
3600       5488 85bc536226805c49373dfc3fe0c3a       0b009edf4cdd29fb0e3175                     1NAL6ivUKqHCsKytemQo7dqCyfCs2Br7b9    9593423998914712ddec
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 202 of
                                                            913
       A                        B                                      C                                            D                                            E
                                                                                                                                     041b025ef7aa23a42b610f95ec26d887d36a2e7bcee913600f3816d
                db735de4f0bb432548b6b2a3b46c98a78e 00000000bb69a1bf1d28a7668eb1d2e3cec786c2ab                                        8de4339c04b22ee3287f108b04f2c208106af30b39863cafd5f9e63
3601       5489 24e317f97b8f33acfbeaf8bd770f1e     95c7693af6b05e3db1dc06                     1GjtfUc8Jx5cohhNYaqKLGwQhBUZskKwJu     a975880f015bfb37452e
                                                                                                                                     0447f82034dadc064d90c5a591e53d91df6e080d191a743d8cf6fdd
                3e3f2a924de8948c96d2380193fbc556e0 0000000097eaae862cc361fc29a60db85d4761187d                                        4f51f8335b31d7719979bc0dbd07745578889706f60bdb66a7e825
3602       5490 9a3af706c1956b3f4c037627a9e6b3     a3365d32afc6ca556bac99                     1E3Zuu5w7jv6FioT2YssMyP5YiMizhwNHu     5c56e079d7732860dbd9f
                                                                                                                                     0438ea344805ea8f6aadac9e9c337e0582ab9c65a20befe3430625
                b15506200e5032ff72ef67f9bf822c476a5 00000000aa252ddbaa157a655a6d6258a33f6cc907                                       2b20aeca9a97d081fd162a5605156ab3ffc5e9970c430582fe38a47
3603       5491 2cd7c283a12c043bd3596c6748d20       a41ac147f8a1fe7682eecb                     18h8fwhKBkiBNFZnHo8uuhDLhXUaJtqyo6    c732587c3cdc15eeb9a19
                                                                                                                                     043badb995f44df93c7ee52145270d05c1851623790ee84dc6acf4e
                2dc73ea677076ed39a0a98d2b4560afb19 000000009e33a46937f8244cd1faf4a18792e8ff3bd                                       9b6768b52fab270df64fe97b1b2acfbaa9d80b8e5ee6cdddeffa7fad
3604       5492 bcfa2044aa3563822b27b2482b7c11     0f2370bd94c0c96ecfaed                       1Fhd61vTjvdUP2pKzvZHWDymwPxbZRbqg3    306b764345f19acb737
                                                                                                                                     044ebcdd18f24987cf4c6ef372fbc23788aa4473bc256dac48da6f89
                a4639b106ddeb486eeb851051b88e3eb6 0000000002d0fcaef119d4548758959127b52cdb34                                         f023a6db5850d6e4d5a4d47a8414dababc1c26061d543c43b6730e
3605       5493 681e82d543ffd376cd294401e88f350   d52a81293cdd2030f6e67a                     1HZ4ENpa1MFVSgw9X3rtCZfwsY79MUmFCW      ee089b6d7a4cd5f5f0bc
                                                                                                                                     04b2da0bcc812beba6bbee6f587ad142624ec657b66926a981a386
                f74e02faa89b3795020382b2dc45b814bd 00000000ae89774f82991c356cadcf0e8767dd6f47f                                       c7827f989ac99c421fd257044109552d8e5437be8f699a8c3eafcf21
3606       5494 2faa66844a3acd4050bba5ec0f2e05     4c25dceda948e6e160676                       16jRpZNJDopryhEm8koYkKVEUGUEszeSb6    22b286510b27950545df
                                                                                                                                     0481831b9bda49ec1773394e4e6d808003351bc73fba3bdc3b8549
                46520432d96ae0063576f078c4c80a141b 00000000dbd440eca4c5110d78f0f10ab9ef037dafc                                       6b3aa7c60000cc08a2f996d983214357a48282eea5dc5a0cb478b0
3607       5495 85a9f3931f8db712b7b7ca27d12b0b     d06cb50ff483c9d7345f4                       1LwBAYWrwp6FgHSLfcwrXEtd8ug7mLetww    062549fbb0f6dda747810b
                                                                                                                                     042f99aceb606b2cee2cf5668d1e3e027fd0c136ef3ea5382a47798
                0a15ea591feb96d3a36679c0aa72ac5d3a 000000000dd21696e382cfc77279cab9a6194280fc6                                       c3f1264bf48435078578bec537fe43a37c6a23d65723414dc994b1e
3608       5501 e047f87d34e956fc7a081bbb752021     02d1ee7a6809fd549534e                       1DYSUaJVeHJz1UuSLzkX1xgBuny1ZTaRNU    f038b358a1cf08c471ab
                                                                                                                                     043d200bcfa48afadbecc6a97f880274c03fd0a074ab8f61216896fb
                cefb92e2ec41d86aed9327c6e8d2171230 00000000c97387559738150a07f2b07d6031f31f7f0                                       acb27bc07af022fc3097d2046477823f52c9bbaa9c9e3f094c4c13a0
3609       5502 14ef851e3a780e9d413953d3646496     026f4bf3a2728eacd91af                       151Sme6Dy5EYVWYgSFzTpSRz98dHjy9rS8    c1ab5f315ab741c094
                                                                                                                                     046ed64fb801e67025ca4ae909b4d6e70b884a1f211ca63d41e526
                bf3803cb836552cabd1f9d752e72cbb5fb5 0000000063f70a539796b75fbdd72df37fbcb28ddc5                                      246bf498646b059c7cd0284f6a60179f99e912a59fa678055bda503
3610       5503 c1245a9d6cbf78bc06df2242e8840       0852e2a32923ceb2a6173                       1DGbZTw3XwR4ynV1zp12vRCkiddcoqxveo   0d81147414b619b57eae8
                                                                                                                                     0417122a95b0e1ae1792e0418aa70a4dfa7a75b276e4f9246aa62c
                69ffeb9747d4fe3ff403390afb2463e788a 00000000381d1288bd5db198a82fb1a2778f94992d                                       9001bf2003965cc1bb3f09e83019c2ff0b48931833418b38a877bbd
3611       5504 721967ed63afc5e5d929dfe78ca3e       e2213c9bbe2cb942beebf9                     1E9dwkpUBbYuwjQsXu8BK2wd9PAH5U9Rc9    2bb9c60f409030ef10c28
                                                                                                                                     0459a1c60f871cace565cab72a66db3dccfb4d94997610693255b74
                9599f49180a3ba7f452bed5b044ca524a4 000000004db659f79a3162b5cd0d7bbe3bc2ec890c                                        d07d10df40463d6f6cb5a645a54bcf7664e056b4b9a329d2ae64d2f
3612       5505 6166b55b50e1e9dad90bd07a411217     c1f969582a3de443b044e2                     15keMZA92tg1KgucnwP83sUcKAzbEaHgH2     4a6527333862fe80df31
                                                                                                                                     0405a179bbbcb5a49db3d57b73fb9e69484552103e851e123e1e78
                643e6dfc1096bfbe314e9aad6bb60642b6 00000000dbf58781d0fdd7038ff072f3de382a4b31c                                       e64e45a674d350139c5525936aabcbbb2bd3c940e4a24994d5d3c9
3613       5507 ea2bdc5c8292ef06a4219ae3102e4f     cd24d88ab49d229931369                       13AMyodFetnmnPZsmShCD5XXr9VmW4tiCT    527f92e12e96a2285bc063
                                                                                                                                     041a9e811a4e96cc5e5745c403a697cba012f02488b4b32771c8da
                7aab9aa0494763dbd925bb4d57941fef1b 000000000b83cb62913e9a1fe957d8eaa2135c83ca                                        b970afa451a18730e280dd6b0414790021ccc9ffc265fe8ed7c9e74
3614       5508 dfce4f5a3494f64e58bf9ac94a5021     bb41abe781f4a89ef8bd43                     1AwE5qD832GQvKp77YNGB31ewfvVyuwF9e     eed1011d59b7ae268e032
                                                                                                                                     048119e78fa4188025882c54ca1bbe60aded3c66b7aebe5aa49303
                aeab1385acb50fadf30c53792c31a0bd5b 00000000931cb664384a4c637862f20287d8df407a                                        596619ab02edd2b699dbebff4ffcc489e6a725e1483770bd014c10a
3615       5509 bdddad6f4b7aff80d095a044253728     b6de0afca432d98f6963f1                     1E9MYZbztdVpg7mYprYN2P4oMiYypjLYRS     779aa3cddb59b81ec3983
                                                                                                                                     04d85c335d5ddba591cfa1644fa9b35bdc24d0a02e4ec8f72e4fb4d
                ab789d926b1bb1ca0bffb086c9f2ea7128e 000000009e68d1afdc7c07b4b3bbc1ce891baf47249                                      6f4a2677180148e5936d64ae43da1eccaec959d488e415057bfc775
3616       5510 47d3f89d6ab3fe35711343a29f62d       5aef5a57f8ac73fd4f9b6                       1Ca7JMnsNWbFypiNqMZN1HGconxYr3uGiG   e5d18c4deef17fd6c8df
                                                                                                                                     04fcf235c6b79226719e1d206d824d4ed14af48b22c1e4b041f406a
                f8e7ca42576a8985adb52d2519244bbfc4 000000000c0cfb45eb088805bacb26e3258fb82638                                        6c47209919d77061351a32a5ba6c6edc9a749ff30b5db3cd37b7968
3617       5511 b1d9f9d8bf3def0fe4f28680328bde     4f7ac0c190cbdcc269de5d                     14ZoDUpmWvzLahvrCNC3Uez5UjReKFcTuR     6f60c69927c801ba4e57
                                                                                                                                     04c0ed5f6c327178603272e4854ea28ddf3e045a5b5153f83cfd619
                18e5869b068c40c87b1a0bc713bd9e7a8d 00000000074b4c7a212e7d65eadc4fbb88ee8f7de3                                        4258f6a98d7c65c60a2d56e4b3deefb58c996e0623da2b1665dfe3a
3618       5513 820d7a01d99f78b1ea1609a1ca96d8     d75abb1eadb5c580395252                     1CJtxe1ZsQqfGBNLM639DtMqxX6C29P397     52c00b9145725f355943
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 203 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04fdcb209a962821e5ab30146cb00324b3b8eeef0a3eb390255dfb0
                144f2c3e256bafda2555df9c781a834ba47 000000005f8fdb9defbc5bbfb36d8ef7ef911010757                                      0703951e52830322db51dd6ddf4aa239d6e0ec81da0d47a571d7b8
3619       5515 54005f3fa905cd523dd09a5f74a0d       084f2f14d4eb6233adc03                       1MutxSqCpyLEz9hCiSW9FUjeqM2yJa7zTG   f2fb116115e3c50ddde1a
                                                                                                                                     0457572eb53ee59ec7f7f13796d2c82bea685923deaa0b685214a1
                6a016cf2abed79aa33bd87a11d58ea54df 000000004916d6ebc3db4104b00783dc732721afac                                        eaf5bba25dc425bce237b00391081c7f02d69f4e4c81b3216861196
3620       5520 8e4987aeeca0ffd6be11a8875498c4     1a7251007d64106436c840                     1EAKvrNQHN2B9KX5HQRoLSXLCtxXTriewf     98bde327b9e7897661d9d
                                                                                                                                     04605dc6335c3f743a565c487c12bd8588602a870a95a31a531be0
                f73e5d14501a724db7b1fad753215dcc5d 000000001686e1d92319baf8038fff00f036216317f                                       0cb2429401aeabd4c867e52e093a086e4490752916954d263bf118
3621       5522 536a9094d3a3fb2bc289cc4c761cad     0c89fd77c36acfeda88d9                       1HLPqg2CsjysXeG7ZB4fH4BsVBxiu61QjD    ad8631e20d38c879cb7534
                                                                                                                                     04d2dc4cbe1d48d9137d45a2c62c310f3758cd5180b3d541aec2240
                1bb83a178485d949186a3c12d36d68f9e5 0000000098d88753452c62bfce6c636c7a139ebac7                                        3d1f3ecc490817b066b6590cd173fa25e61c31af1edf745d4d4bc08
3622       5523 7b5e142a77a5e095d50a287ca2ac39     d9a3284636af5c79de0587                     12HZHw4uGC7YdLoFH58ZVHC6eXyMMJoDa2     1e84f7559f726d44ce37
                                                                                                                                     041c655e0095ab2300b95fec280a861d7e9f2b871109bcb9b77110
                9f41f5f30bef1da2d4c70ee75cab0bf7296 000000008a80e8ed5ada2b8832572a62152acd7be                                        1724b469ae7468f4788df30a9418e329e6e68cfdaf280d4654fe95a
3623       5524 e207207cb1931543f93903dd8e1ae       8084c46a7ff153ee14f54c9                   1CP6iSTVG7wgBPbynCfn4JH77z1sMEWMw2     39d68d396a93ba85839ce
                                                                                                                                     04d17b6b9651fd0a121e61c0d186dbcefeb0559a7e369d72c107ed
                0a79c2e1239b115b55528c3c7335c25236 0000000077b2d94aa31f27643f15f9c707b6b7a0f9a                                       3b2013d95367747b7dd2e34ec4e42d7b9577dd554da48f0e538700
3624       5526 e02709e0bb9c1558dc266e1e9fb3d9     4c885650ab02f6b1425cf                       1P2LLhvt827Edud5coGvsBjHN2FQ8NzhZn    2473827f42a98bc6d01c0f
                                                                                                                                     04578b5a794f1be25644b506342eff4e6b8d88de80c1978104e4ba
                2ba54bcb6e93cd08a5d95211eec4c0f330f 000000009f7f024e266e044b5ef2e5460f2b8599a72                                      8b5c9acc7d85310b895a7e844d7d539282f5e2a5ccea7e6bedecc3c
3625       5527 23a8153fc8b17d18c901f05aada35       48a13b0eb09b029b50636                       1NeJs36BgrYWRVW2dJKrmZXtn9pZz56Lz    d142b8c9b56ece65384b4
                                                                                                                                     04ccaf179ca8af89e77fa24a134e34af30388efc5efa961d8dcd233a
                f5bc76773d712626618f8c10ab2a67ee9a 000000006046d37c2336f11cbb1d00a17557e003b8                                        5db4495663b0309a339b9e60aff802ee689a9b869ea630dcf6ddc75
3626       5528 074857e05e207187cde3ff024b4290     f3b93007d5107231db585d                     14NuyagFqbY7zB2b2M16yiJ6eq87m7KTx5     309385c812a3f5b8897
                                                                                                                                     047e70b6ac049a0d4e545b7001c7d798223fbdd37e018025fd610f9
                dd5f8e61ae61e8e4111d928ad6d042e1c0 00000000c4e031a9a9924efd3ff0ab34f5b8f76ae66                                       587393567854b1f5552090f2b632cc509a2830c21306ac37f43d785
3627       5529 5b3e7cb470c795d2cc76d6e17d71ca     b3275b80f35d0767fcec3                       1ADYiCq7jdS4P3RMY1Lc53Ctabb9QTr1Li    222f8219003553f4d1a3
                                                                                                                                     045169be0f7c0a8c0943556fdc0bb11a45fa935bd22a5ce4304f4b8
                e16995109ccf577715cdb964a07a65a53b 000000005310971d1304a456759d9e85e4aad473f5                                        4dc40a30d031a8aee47363efa9d53cb88fce0b8f6fcb9825658dc9e
3628       5530 b9fed9bed8d01a85986f0592a055e3     f773a62fb9d08a51e313d9                     1K3vSJ5PGzGDCFKmpveKDV8ydkXBDfiJGv     3090e9357f271f06baa2
                                                                                                                                     0445f23c911c271d1109e2f9cc2d4569c62b218722315aedf8d54b3
                1a221854491dea200bf180256f798f04b8 000000001d58b1c023e458203f5389eeea6a325cdf                                        b555049cf999cde9b8d0dca66773a63b44fbac8fcc476113c0dae2a
3629       5532 bf7d4ce40e7b230e43d42098ca54f9     75306d1cbc5c06620dfb41                     1G7uCuPgWg2TmTFa2uGqkLbESvcSnjXTKW     aef15363f4ff9b0f9557
                                                                                                                                     0473ba643b30183816f3a6e343c10e3aa43c741c86fc6d228d4da51
                6eebf8954cf5c6355e91e4c8e5a277dfa43 00000000c29bdae03f2f331c1ff69309ed7b55ed0c2                                      39e0fa68359ace1f3ebf89034458f81c2b01cf109c6277bfc51317e8
3630       5533 d2dab7f010a3bb20ea97120a995a8       1d2e63ac4d36c6aa61bde                       1KkyA7SDKKoBrf7jFNTAYxL92qiW2LEv2n   32c2b12819021b867b1
                                                                                                                                     040bbc98e04ddbbaf4b852129a5e1c8dcf1fb7d2efbf3df17362fcc9
                2e719694470dd913433ab7f1573f4c4ca0 00000000b7fad65ac1dcbcfae581af39d329f9d5e0d                                       3e7338036ce1cbd818a9dfc40fd0546287252d899ca594a6106abb1
3631       5535 b74b623f092eb8e11626d4b53260c8     45ae221db87fadd01776f                       1Ms2rRL6JQcjitLqQagFynHn7Gpa3WEah1    00d74a1a0a07552f634
                                                                                                                                     049e389f1d04ca1b01431748404183b0e8556cccc2edc5e31a42746
                2195f7f395c51f011d9fe8477e4c1402291 0000000093cad29af9f1a453c1788d661e1f03973b3                                      6de23aee4af821b0c8a9afa45a8b16e6b313b9d813630fde8f0c4b9
3632       5538 db849f05a8b92afa673b65ce37848       de7a5d9895b5089b3560c                       1Eg8VyWV5TntNzrU2XSzzwEarkgjMMof3s   d0f513ec5aac86e7b23c
                                                                                                                                     04897f74e5c19f67c0f6dd6ab0858bca37692dad5f22ed25d8dc1ef3
                95e2c1e0590a8c56ed3cbbbccfabce504fd 000000009bfa84517289deee15509534073aec4d2f                                       c451ccf39a0f3d3ac426d714820c85ac32bb2dddbd19d4b917e8702
3633       5539 98465e25d1c2d34379b34daafc380       44f7be0e58fae9fa9165d8                     132Rxe3rYtZEXbQEriZsiCosbUTLVqzSwt    f6d9af9ef269981180b
                                                                                                                                     042d062da8da078885ad3f60616cd119702ce240bd58841f36040c
                f741b7c2f1526b5b734ce677c45f6503175 000000003762accfac345c2d5a99bd95010015eeab                                       1cd315ad2c60210b6afa369c4bc5e8acc75d3e85fd203d8f4c30ea9
3634       5540 69d544ac5099bb5ad80cd9aed4f54       1376dafd5910bd9fe0bde3                     17PXHUnDjJjpVBM7eBEwbTBgcitduFuJCj    21e6dd4347addbeae3045
                                                                                                                                     04c32fec1bb0e1bc2ae3ab3cc170612d723a1411c9136618d3631f8
                dcd8c69107f87e3b0b0bc85cdb0c31ad28 000000009c927b3df26058a468ed1bdb924af1beeb                                        221c0e9320f85920f4bad8855e21528430f5b925e7c5c92cbd588c3
3635       5541 d7cd2e3d8d4f5f4d642d276a8f1db0     6c5b673889b6d7ab816088                     13uhYL2JrcuTHet1oL3ZAZPhVnVwSR1Ubz     5d79d4b6e0e16117c838
                                                                                                                                     044d70a50d5b53f2c1bd0e2e3a8d3b67df559bf79f5dbc38de53a02
                773b22584babd3430aa8a24e027a25699 00000000829fae72753f0d3fb9ecf5e6329501bb075                                        76da0a2c727b7d8dbcbe879a60bffb56d018be059359723e7d7e45
3636       5544 b7cd78db7be2e986f1e0c640544c84e   a20be0529ff6fdeb333b5                       1CUF2Lfks66oscUip8y13JrXgboDQpTsf9     5595b74e01c9af8a893a8
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 204 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04d962fa10f95e785bc36c2c979f1aa8587fdbcf9ccd6eaa3f921886
                a8bf17ae1dd9da74876eb348f1f7d9715a 00000000d792554eb5222f19e1d3a91fdf66a3cd49                                        493a144e0dd4f56967c14c4851ee81655448301bc317be53a2ecba
3637       5545 30e595eee4c10c6d8a04701935593e     49588cc1fc5bef7441d1c7                     1AyAQ9nmeJnAsjpVtPefbDd7oyVitaAKik     08866acbbe639ee35e4f
                                                                                                                                     04b7bad4ee22c120e859d98d26c3c552c8f1db21896fc63ba57c4b8
                7db045b6eccbc00ed99c4ce7dd1b63752d 00000000e89fa57610a2194b859ae2ff1d6129399b                                        28f36d61dfe15345482f58eb052942fcf6995dfb6a830387f300a487
3638       5547 6794d7a051fef8e712c2b259fd3051     7f92fcf1e6dd81d0c07c57                     1BNXMVNmAM82oVEXKaG9w6FAGf3jqF6faE     ad077f244e39a10e31c
                                                                                                                                     04e786d421a81a28865f4378a2a509b8668e9b8b01f0b069242333
                684b3a3654f60165654792554b83c9923e 000000007cd9ac98889d980cff5d6ff741ae977b594                                       1f4454915f2ece371ebd7698f20b49bc946fe0f21dfd99dfa189748b
3639       5549 9527f47dc0c4e9ed11d2fb7ce0dab8     ff17bd1795e79ce916ef5                       1BHV6np9JE1ydcsvCYbgtjyd6Fbyq2YZb3    9d613086cf1598614a22
                                                                                                                                     042e04470880a4a92bc71e7ff97ec571f96657a266fa79779eb15eb
                45ece8114b431a3f5e99e059603aa2e449 00000000f17bb352960d24ca298a9c986eafa9ddde                                        bfcf818de7e259e1803f11e99cb2f493c2826b6273199dcc3e42cc9a
3640       5550 131558fff88063b779eb8b9bb28598     ed41eee4a09d75ad610cbb                     15dMbrzMh8mM3oPNG7bSQx6Quwcg2tMacg     2ef6fcb14a5bdbe505f
                                                                                                                                     04f49c041559bd5ddda5a55262771fa1889573f4fa1c94c71cfe79c8
                57f5d7bcd951330835243c5b480d9fb6d8 0000000007ab003805c9a0a86d856788bd90ae79d                                         be2975cc8932da0b3de755d7e1f9c3ccae6dcd151929d74080750d9
3641       5551 8954733c1bfee59819a7e4a1b07b96     7ddf712fc75a751a98652c9                   1B2p5VFLKaezgc4C4ZghyjC2vQVSxjbS3V      40db3eeaf95d979f2cd
                                                                                                                                     04882323f6deccb52e48ba9ca20625920ba8bfb3793eeaaa7f881e2
                8d2d2625c1ccfb7a0a888be7949f4f7771e 00000000d9ae185cf149ea6615f846a216dafd8aa4                                       79fed68929f5514dcaa372104000b3803842b669aae8f6028cb415c
3642       5552 90fdef342d941e8e1134d9a9b3868       d5c613564a9bc5e1e0f0ab                     1HzNkJSM7McY8zFRj24pzcqBGWmbZxN3iR    ace4d247a881618c8e24
                                                                                                                                     04681178d04de6b8026e57c6b8569b1a4a0c3a10aed9f194719e8f
                be0a438f247b613252cc62b3468c59e3d0 00000000d8110237beb297b474cbece88a9e87158e                                        b6b948c7158b6cf2f9adb2643c4f37d3e410a32d99ee7166c4977b1
3643       5553 6adfcd6544653e3c365e69796b3d50     50dc963d4c711331d699d5                     1GU5inRLV5oc9AFSH3twWrVKfNPUWRanzC     b3f409bb8d6d375211188
                                                                                                                                     049fd30d00be9e00220334371b9bb13ae0f2d182288363c42f6d74f
                2e7025a8fe21cd5ce39cbb2b562d7da693 000000001ef10065ed17286819f135fcdab3c63dfd6                                       25ce3e0b16c24b1c79afc9f713b9afc2f23ad05ddb3470c367586ce6
3644       5554 54ebd1ae674664f3f68c045731861c     be5857465ef89304fadf7                       1EX4ZVn1MAmw6uvyYoS4RJpDHDuTFnnzyn    7724d8390536288e369
                                                                                                                                     04c87a9bbfe5567094445d0695e89efcb6b686abf0a8e76260edf9f
                85dd420cb745de4b93586cd5bb3cf46a13 00000000a36835282578e947e538e92d454f6993e0                                        d9c364c90fb64ef6497448a9e3ab5ee7b0c680f77b8cb9d2c0b1e33
3645       5556 f6e8942cc25775c2d3ad5053ec9fbf     a74821ad0b23e93deb58fc                     19nzVX2SCChzvjb5Whk6YivBncVEpvxGn6     415e7707f57890c51c61
                                                                                                                                     0404432e432bf2b6307f61d04bb45f7bade59f06c741cebdc33d0cc
                c43b86010465dd2dd98035a500b98bc1b8 00000000ad3dc1d61f61785f8a32a0d8320fba6f391                                       76f026c3d0ad0bf6020d3d555e2df19b20972a2db1c55f8994e729f
3646       5558 8bab186380a635991ae1bf201285e6     cc1416a68c1e96d950bcd                       1KWqkvepRc9cEjcXARAwXDC9CCGokF3o6G    b96ff4ef11fc60337474
                                                                                                                                     04e1a30e054a8f7f992a950e149f7aa794bb13b8c102fd2bc7b9ae5
                40ea042d9d6f3c8e0edad9d1204c1fb145 00000000a84e2c5f5ffe8aeadbe796134a1882e69ca                                       1a4bed4866cc5f76addab4287249283e571de65c189e4b501fc2c73
3647       5561 85aec97e31f26809e61020aa7b4488     f9c2d3ca8eaae4ae5a042                       189au3ZpdG1kaRBcamEkRTRfoEqqFzHakx    bbf599f32b98a31d49ea
                                                                                                                                     0478b5a74dcb489e87b6db2761608c0982036d8bf8e203530868ca
                2840230aea26cee9635c18549c50980260 00000000f18bd9fbccbdbf97c94b0452572243cf835                                       6bf0fe0c1329f3968373595aac900e51877e2d291da81fd5e26a4b7
3648       5563 c244f836b7055045fd30cb5114e5cb     5ce03204d490ccd19c90f                       1M2wbLUUJPhMAQQnZ3kScExM4qxsvi3uhB    e7c57e073733e3e883923
                                                                                                                                     048a1980ba528fa12306b171573c17ac92a9189b3ed93c02b9c8ae
                0351e33c9cd0512860f7d62b70296f99c1 00000000042f0f3f54ea856a76160609bfb9cb35510                                       c4508728379870813b003d1f39de72e6ab1262c4b44ae0b70601a2
3649       5565 62dfa5ea066bacf770fe31a3827146     85fa0e9f12771e9bad5e9                       166a36gq3icX8UERNy9eBdVm2qJvvbRrgE    5c60d15ac2cd7ad76ed73f
                                                                                                                                     04db42f1e670e5f94547ea9cadf8cc537e61d0433c932be45f80d88
                44c07b78a5a24f550a3a02000a4261d163 00000000fac4c353a6e426c186b9f98e7f600c2f476                                       4c7658a689eabc224920dd0a8433927ff70efde96aa585e566c71d8
3650       5566 c1877ddb3cc0bb27f7ff3c7f823b21     8af8bae898b738ab58d87                       1D4nhDRXiY3biQk3rciXgd9yfs6QR7hKyn    28f51a044f202f6187ec
                                                                                                                                     04326a8528faf880d4f9483e2452e6553de7b3893c095f21b768bf0
                545e7e7cc2a876f15362913da6f3cd2295 0000000035502bf9fcaaff088b8434511c180d9edac                                       84c00993ae9e5639ca7b06e64b4745778135d64330cb82acabfe07
3651       5571 1d3522fe77f62cbfc304e0cbba3677     705bf33c90fce2176d4e6                       1JZVQJ3PS4jroVE6gnA7HemEfrErjgNvui    6b979bce455891d3f7897
                                                                                                                                     04b0786ace08b2f0e563a447462856c9ac86b22f7ee03d900fcf74a
                0a863a312660ffb36f5c4617e6ce0742a5e 000000005d33fab13686ef8117ed7302cf56310c224                                      281afd7ee30ff1b853d03bb483b2222cd6d66e10fdc1b44fc63a297
3652       5572 4e5c45de1251589b27f60f064e6da       6455e4c704d2b4ba111bf                       1NH7niD88tWMNfHxjD6vRmC6Vc13WEFnMq   686203e77d6fe369a28d
                                                                                                                                     04f98eff89f3116e6433b3324227490dafd6d2342d5016691f0c4fbc
                4066a8bd94932c2f2e1033718c36bbc0c2 00000000b669d0b14d368ad802dafa51d94ce86a30                                        0f9a76fc6719aa6c45a9f175beb9a30951684ac1bed9fae012b049c
3653       5573 89b9d3ebc70d71ffda728654886574     cbe1e1c9a58a412ce478c9                     1FsYTfZBXjswQMLCQvWXqNc6U215Xp3Xb      4ced5dc17c8ad30496f
                                                                                                                                     0473ed1a845d01885f6d64e4cc31ba92ff3cc35edfe206b33def3824
                821033d00df06371d42c5b2fcee238adc8 000000000f66c52ee306c5bb6fa99bddfc40eca4f00                                       ebffe428abca16a062964c811eea9dd24a725e6e02789b148e7378
3654       5574 8340e89c57f191ddbfc0ea9f126a72     ac7f9a9018712c1fb3247                       17zrSz2YvC3V49aNrvMDn2taGuU3MsjgvH    c478c3348aa4fd1254fb
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 205 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04bf437a8fa0714d6baf6569202570f81dbb28f00617717fdb7fed16
                b8017f066b2fb0e85d56b33ad7fad81f17f 00000000a5adc84a63c77353b470238f6a27cb436f                                       ad366c11f23f7ebe7895327fa7ba2180ab17def789bb718ffb867e9
3655       5575 6fe13fa759fce16269565577485e2       229849766c7a222493207d                     1PMAmXVrgLRq1mr5PLUMnX3faGv7wKhPUQ    465e3fa7424ced30512
                                                                                                                                     04a34cabbb91c7c1bb2ef89469bc485c9a052f53d130db26e9df63b
                99550e7aad3e7d11a06d72f615c2b74e21 0000000020f5ab646eb6c6c0edbcedbbd92b643002                                        b1c3a10b0af90d2dc2aac71c73c0c73b5af8a78264ee45a6f23e51f7
3656       5576 812f9a81ea243c2bc20d5384f368f9     17cc9d7297cffc0ec567d3                     1GEmNsEMJTtYaZDbxwJ3B2aiUUo71WVS2w     5df8341f39f193e5f53
                                                                                                                                     04ac057b483adbffb46460b77023965a1a2ec0f88834681f607d683
                7a1106d84b63fb389ab6a4c5834e1050c4 00000000e381c7ded1f09fcfb6d3b132ec39fc29696f                                      b3aec52360599584a26e7fc67d966d1b03885e3ba11c6f65d8ec283
3657       5577 22b559d974e99a28a115a2b001962d     82b45caa719645bc4939                         15mTndScJHRZyfq752dobCH7AFHEjQBwXV   f6228eed317d3c0f3207
                                                                                                                                     047c118a1b77e80d696a6bab92c2189e24c3409ab9f250a4acd906
                7dc149823ed321289a3cfb45f125261209 00000000b850d126a3ebd95aa19350b3566f60b706                                        ebb1887d7dd0f22958314e9ee9705317b98a6ced75ac2865528485
3658       5579 8d09115949e3c95aae8837adcd462a     e541af8fe1c9ee415e8e88                     16UmEm8L72xLpybgAmnAR7h3hR6EME2zgE     955cb1244e80026b4157c6
                                                                                                                                     046bca1961ed44714c71a1e1442e346b83abef054b4bae9796779b
                c3f01132eb0ffe88371d238032beea2a74 00000000760a45e73301d37ccfc01410ba9e102c30                                        9deeed58cba0cf0ba466d81ff288eefd17e418a32b07f025b03ed82
3659       5580 8e6a6a49ffc8e355853431b8de5ce1     555ae8375d7d8970f07341                     1M4kjwbLXScPCAZ9CELMy16bvn1kyZbWio     ad53bd5fa9a4284840c90
                                                                                                                                     042ad05400b8f687483d5ddb63b3e8ab03201bde0b450ebe398bea
                dc7c2939d2c85a306d0f6400793795fd8c3 0000000093a7fcec32118ea5a252c86aa663c7bf8f9                                      38ac8f549e37267b99c36f683ec1457ae62e53aa4d214379e30fbe3
3660       5581 61a895fc5c5ccfda156a327373d7d       e9f07c6d5032b04ec7cf8                       15SdPMN9SjfEKxmRAWZGWZmw2sTRf5Y7T2   dcce5b72bb320f689757d
                                                                                                                                     042200d47ab6283d4490e11cf1965674bdaba97571b89e5f1efabc6
                a5f31344f60e863d3cfe30085901593d4b 00000000edeb4b4261b9247503271235f44d9e3f40                                        4681ca0e8f220336af39bb091d8ee92974d522f20ca851a341824c3
3661       5583 74930b4b5e33d9ded1e62a0ab13a4b     e9f473f3956c985865a384                     17GQtjUp9vPA8QRtPgv92AaPbjMtTshL7J     fce2c67301dd467c4990
                                                                                                                                     041c4c4e74ac9e9c1bf92c9dac6105f2179b1ef4545572fc5fdaa25e
                533c370510e12eb6673243f966b51255d9 000000004e10ed42c184cc5e04d636c6ee59bdcdf6c                                       0501eb84fab7988a2a8a0df18e24857fc8afcfecebea55268e3bb67
3662       5584 0e8c0ad9a133d1fab190e052c6440d     ba65864a0b971f0f91238                       1FcMbptW2omMyBUiYyZf2biadvGg8ZxKS4    9e45d9fee781f94fe4f
                                                                                                                                     04a1a5af9bf719a01326ca7de3f5591a16f575d58bc7a49843c70f2
                eb6b8312d7a3d800acd24293a83edbd62 00000000e2b2970fec6399f09d668cf8806c62a50a1                                        30423e13e997c713cf2291b9fdf23e2842dffca1381ce8cf1d7dbe8d
3663       5585 bab8e355c3563a680417c92a92b15d5   be3d1b0dc17cef08173f3                       1GcwQ3Joweh21igLBtyG8NKTuqpNZXvrBY     68c9e34c5977c378737
                                                                                                                                     040e1744fd346b6b7ea7a068c6b66ef2a5cabcacba76d9756a6b63a
                cef683e50171283aa9127d5d697db3365e 00000000e4994b7328ab08b81a8c9f8653718d74bc                                        a8b80fff3ca2cbf359ed42da03e33a690d3861b416e98af972da432
3664       5586 a5461a44b5149b0eba1471cdbbfcae     5b0b107faa4533eaf6346a                     1QDTRgFkP7wREZ5Jf6n8cH5L6NAnjUv3RJ     890718d7f1efc5ad612b
                                                                                                                                     04494d8aa973e8952ab2b6d8f01a0f5300905dfa4afc63ddcea408a
                d72fe906ae95cfb3bc65f5ec5eb5dc04264 0000000065fb3894ac8259bdeca36b7c7e602602b6                                       86ee721459383433d89b8d96358ea9a27dfd6f1aa479769c976d0b
3665       5587 a1547d2212447354f9f5771116361       3d411ba82a28e8f917e6c7                     1JJsgrD8daYGbGsLDv7BacSVt7DAJXqGV3    dfac6944b92835fb58da4
                                                                                                                                     04488b67be52dfc00a64990eb8c6cbe299de8488f21a339d651220
                d9c80758a59ee776d21c0eef81103adb5d 000000007314d0d5728eac04a7549becea8938b99a                                        06607b286c957e029ed430f0672f545491b1e25742f6c92ff9b76dff
3666       5588 038f1f49292a4eb48a2c9786572181     6c37171eba1c4948784f1d                     1H4w7tnSPdkgTPvcdfdsTFuG6jfmwaxVK5     78826b29bfb667ac07aa
                                                                                                                                     04619de8695c89ab83525763b71f8c4dce71cbbe016d53ce7a9b34
                817ba07615d3c73d93e7e0bf06d00d6249 000000007423d0eb705bdc5b13ea30ee60d6c84272                                        eb0781ee3d096a240d8ecf916bc121b76c6dbb559b5e26b7065032
3667       5589 5e098b7cf216f861c90de2195671c0     5bb4d4778ad9db376300be                     1HQvwQ7AZSVKsFr6Q6S1MAevQ9aE9VKdME     028cf9dacc93c15ce2b545
                                                                                                                                     04f983246ae2212aaa5a611667ac4be17bcd584bd4d59e79de45fc
                d78d37588a3240225377bbcb636248bf99 000000003cb3f6cbd14c21ddda5f1e6f7fd2bc9f4c13                                      e852241a38bc60a2b0951c4220836bb6124428812095ca68d15b42
3668       5590 56665b809ba7e9146a436e602bb23a     07f061094a237f1d8efd                         1KmYkNFN4UYcYy9KSDJdLKsEfyFub2ptGg   0c1b62c2239a4ecdce03b4
                                                                                                                                     04a4dbae0c43678a04ba8891b2659041b249bbf56f9fe61cd2227c7
                6bf6aee9a17430812be689dbc32af8777f 00000000d85dc3f8c82fcdf97ad768a7f1ed70bebdf                                       a24d22518b31bc352c6c611a9675b30a6b00d5bc1f5bf0c830290dd
3669       5592 bb59ce589dcba449731192e0612296     0d79a3dc243d4583ad905                       1EXhwZuxQCXXeE2CUyN3RRwwLeaJ6xg9aL    326bb0150515c5835073
                                                                                                                                     04c1e629b1c8cb123beb215c2a8c3c4bf9d24c1458532512db7ba82
                42b6c1bdf67938022a5f223dd7dd1974cc 00000000f70e7488c538fe667e2aef73aa5a8c4748b                                       ec5ba590d492fff55904fc195c0d52b7da7b28de85b2435f535b8e1
3670       5594 a654790e857cafbb4e7a27b1dcbcb7     e06ed6bcd6dcf2c4ac7dc                       1663v9b4DcN33GfqjN9rcfnPVvZPRR6nWw    6273ba81d691b4884c4e
                                                                                                                                     0429f77b904a197786bb88e134be66d86d79f2864295aa6cf98530
                deb35b964f497da76dca0c47a95eb5bd47 00000000f4f728599c73fd0a2c30e5b8f601804e117                                       32f7f81572f69bccf8596c74727648211584f8a5991d8f87ec6aca23
3671       5595 d76d772f69d3200f66e2c2fa19b0d3     3bbab7f12691fb80312e8                       1ADLgPesgDw36v3VRCoC7WEBQ7SzSXEFLp    9f213abbb17fde36c638
                                                                                                                                     04aee8329bf5fb5b037b0a57d6744b39a2162cb1e5aacad84bb1c9
                b3084bb21ce2c7f880ab3679c7771607e3 00000000fc8767ebdf7832b7dde1e63093aace9bb5                                        7616130ecac91b24f061ed906ae8050a6eeb02d3c5c5f8e8e6d7a53
3672       5597 bc81319475875d1e8047c6c4392bae     ba0ebf81773dac6be08a67                     1CsATHZrX6JESqdt4NHAGPmSFkQFhVTCS2     471d71a92a865d76b4fc8
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 206 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                      043c08bd38d707b50d7dd328b2bf5ea901c88d02772a6ad0e0efd8
                e07f3d876ba474d6c01e7b1ace007bf8c5 000000006bc82a0fb19fb21a1ecc82238a37d1bc138                                        1f99b177de4bb04fb639fbea1c087a78c938f5ff92c46bc01fba5198
3673       5598 164b21566a1b49f7fd39dfec65ab05     49e72d10d4fc07566d6cd                       1LynnFey7W279vqJVMA8DF1Wj6uhPs2T49     4d500c0de82c4e02e0d6
                                                                                                                                      042762916d2cc630bb764f44ff245e258bb257b2d11e110b958b120
                b5c328d15f350ca175d14ad5a8260a681f 00000000eb82e342307f9f24cbf6a5518efa4ac1824                                        9146c9dd243ce38b12b21e8af867f08c338c6f7d350dae9bf0aa8a1
3674       5599 03d04a9e4a75ab47d63b40dab261b0     b62bf4e2981a516211385                       1JUfh8iHuhuNBMQ6sx7JShd3yvZMKPmX1Q     60ec21c91e855a0c746e
                                                                                                                                      0480b77ca662cea4e3e6c0d332aebda2b7805e97a31d5b59752dd0
                277e5e0737b935521be23fa8f61fa22617 0000000089c7926f6bbbcff90daac70c8817a40e6df                                        77ef3be414270f301e85b850058a3099f8c292b2151147a50f6d830
3675       5600 6f1aa19c51499fb1e014cf30ddef1b     58abea652dbb6f4feeee0                       12aMZV7Mk8uJDdEaef5fxZGiA1ufSuLQgs     654a0723ff231e6300b8b
                                                                                                                                      0448e2fdc9fecfe7b17d5c57cb6965313471f46da2c7084e42d621f4
                af3574c8dd9b8a0ae234680d20bc597987 00000000423ff2bd1a5bce685406e1d166305f1704                                         fe86d92027abd64a9c6d2d6a3099688a3725ae79dee2d5c771ad97
3676       5601 68570b111b6983af0dc24439767408     0cb3123c1f52c93f6c1605                     18PALNr9g6zCyUZRXUkTZBDqA3yJfE3RXt      26a50a21f65b3e7392a7
                                                                                                                                      0497a365d29a7a180ccae20b2cdaffae9f7711fa7b17cf44215265bb
                98ba5d75af4b01a6a53e76aab198791e13 00000000e385882d51277d4d761613f0442b29c872                                         1d3bf68c7919bad664274a33b630923eeea290dfa25e25d81b49bf
3677       5603 6199ec9de8fd7a1bf8ead396e06c59     5ab8a77b5306cc34fb5419                     1PMCnwkwndaSxESpkriW6r552Jn88HwDSi      350156638de2ab9c9687
                                                                                                                                      0432493f96606b7ec689a64e1b23783c7838e0ddf09b6d66c71028
                aeb7c84163af7a28e3094d08972fab10ab 00000000be64a3fbf13da1507fbaf05763df31306d5                                        6b5aaaa1c2b8c66ad416b1749c1fc2fd3ecdb3fcf8339a5cef4d5097
3678       5604 646f641afd51fbe4f68f898261ab72     a5650c2e841272d077774                       1LigJhq8VWDzyJ25G9RSph6W1nZ9EDL2FR     32a3d85924b3ef498ca2
                                                                                                                                      04d781601b0b599c8d2a0a1b9cd2c0ccccc7cef100b4c24a82ae8a3
                ac84de1d2ce8f9c96fa11f96f6b6b64ab00 0000000060817ef9a8e80134b432ebfd7ae68b0e02                                        5d35f0c99fa5f5e178946db623faa432007d32d4b850878f8949cbe
3679       5605 aa73898598c0158e250eb134b65bc       f426e828ff2ecefadca7c7                     1DSbufiriX9LsMHaGnYVAgawk7gx6AdaGD     5d755006a99b415a1f13
                                                                                                                                      041949c3c82f16a15dc2f868ea4fc41506867c9983764bfec2bbaf75
                41ff13a5262e450f1c200fe59a10bc3a83f 0000000074f161dcc1bd634c82d0cff2e30c5c9f7e35                                      dbabfd9c5e0b00f9e41f0b87b8e680a85fc04a3f52502c301c040b06
3680       5607 7b8a31d7a9f39944c354dddc0fbc2       c39cb9f27c8add66c919                         12rTuux17tNzeroiuoUfAwwDenkQLioVg7   fa3c79b7f3d422cb68
                                                                                                                                      0434e999d148556d3dfc61cdba5a1a11ba7afb382fb0ab683a0ca57
                0fc45146fddb3bef535d636e922a691e09 000000005da0fba5f81f2f2d200b3ea101a12991a45                                        a110c50d7247b02cb1bbc489d32603d15b3be99f2f417866b30997
3681       5608 870c24ec038502d037b1c6d0df1611     10b41792b6000720ba715                       1EZ7r6yR1KKMwZx9aCpBSBFZaYEqSvYtAH     8555c2b4fbcbbc486dbc5
                                                                                                                                      0424757497f3e88eddbe249682cd52452971378b10ffd571a802b7c
                95392c032c09f9ee569ec4e421a92a4299 00000000c89dcb7be2686b3e3e7b20244ae3c02cd1                                         0e1201cec7d592b76d3a287491cfcea5f71dd5292ec9b7b8030644b
3682       5609 03bfce7577daafbebcdf3931514415     8cc8e42bbdd247472802b4                     174d2y13H6FGqVxFCJdBtmjWtaqjpXpy3Q      974ca0a02580ae0cadcb
                                                                                                                                      0423a823bd3afdfcd5c552393e44e5a6af9ddb5f3cb86992027ee35
                8e71e36d4f2ac8e48ed2c2d8c4fe277c387 00000000af59b841c5484dc334be66c7f5c8de6714f                                       9997b62e88a849bd56e0a70b1695b4fca9cc23fb29549feb2878ae4
3683       5610 4a60b228bbe436692bb5c492587e1       2bede973444f189d08de0                       1C1JHiwux1qjtCrkXicifaUMDDJzi5wSu7    d1a3bc5da335719f5ef1
                                                                                                                                      04dd5e11f9cea6dbbaf4239fdb5b961a9b53e278007ecf16aba3ac8
                8c8e9a53801d8e6927d64209dca9a27d8f 00000000fd4cc74ad1b37f149dfe5913118d1d8f457                                        a94813147f57406d5df02ba16b30353bf3f3baefc36e03b176317f8
3684       5611 cfe4e984846449fcc4ec388a55fe78     add57209fa14793a8d1c4                       152X4SWQV6DoXT6z4ZZWvmEeR9f19aX7sP     b409b0e33468e3219f23
                                                                                                                                      04a86a676f8b4daf0a426d5cd4f38c2c57b36eaf4b5fea3782e3f02c
                aa46de11463f63083e2339fe7db292d952 00000000422c4bdd5a4216a9351ba060e9cba84686                                         1c3718c968edc75e3f713ffc596b6ddd232988ac8a5aa212e2314eb
3685       5612 238ddac8e6937296b1113af991051a     974b9ca940e5013fb4e725                     1DMAMWwuuLvM5ABpb7dUeMeJwKZSmkceH3      1e521c0e936b267b2e6
                                                                                                                                      044364b92682e0e72adf6e1bec232def81e66ecc268461d9ba2030
                adf89bb8d2324827143b0af7f4bed7cf31d 0000000077f55034faf5042bad15a2533008161171                                        334a1a122b96536f1e89f868b8b326cb548294c152e48d77c265be
3686       5614 892103f0c61c5590f2b6b5c3104d5       902b783fc309162040aa2e                     19DxnLpQoaAb1z13hg9U6zSPbafwBCtM88     2b69853d4d416fc6a82abc
                                                                                                                                      048c0ec1fdee8a6300ffc55c9b0a6da5fc84df18f665400bca393c3b
                55c2b562fadb125c0b9f052ee7b32be53e 000000000c77605c9abd4c89dd1734ca8feba72ae8                                         ba4c5e3be98016b87b38ec1bec6fa9c7b1bc7a4da857838021451f9
3687       5615 8360b55bed5179e58d71c537d76c35     b9e654f9a88e5e6d3b3ef0                     1GJqjtavW2vgW9gQVEX7taQVKGS7Pcc2GH      e3ea01a5a855d1356f3
                                                                                                                                      043e546ce834db8ced84b709dcd6427220fec989992ac279e8d554
                f7bf74cdef5b6e88b1260bb91553b81951 00000000a42aed303e7d8c8bdac435edda2005c829                                         b1c8289876d14d5355aa4ca7630895b099aaa155f079d046a7fc89
3688       5616 02732da3b814c0779b040d1f1c0a93     555353190d9b4a0ea3c299                     1ETsvHuzDS2i4zp3nHx7gc2o8kc8PG5BMJ      1f68bca3737f3596dbe254
                                                                                                                                      04650b12e81d072552552eb35a1accd697421ec466377b1ad07279
                884e39e5cd9de3237f93ff9d809eb96044 00000000d8738058a2623a01712488226f7c2c0f04                                         02bd1aad10a7b9904f9f353cc00cf410e11f472c524867efd9d160b4
3689       5618 7ba8fdb0c1f57c1468b70f352c75a6     65b3083ce4f78d42c79635                     19LNdGNbec9DTgvUG45XpucD5jm9wsBb3Y      56d2e13ae77c1093ec0b
                                                                                                                                      04bc27b088ca49957bf7dbb65903a6f029c7ae95f579a9167624aa4
                f6cd634a9ce53f1cd084f9d9ebc581b4545 0000000039f2ad51345de657e8ff16d1d961d7446e                                        44bd8bbe2e8259577ee0ecb8e8314ccf66ad9414604f7ccdec26dc8
3690       5619 f1cfe9d5652b632af931bba7ddbba       e4db55dc9ccf56dfc7f2ff                     1JG7cTxJYaV16xsdfVHAPPah7kvoRAwc1u     718558abcdc487e05683
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 207 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                     04cdcb3af4db85d5cf97f8268abbd571cd76af26feb10b518458aa7c
                82912522e29cd66acb9e32e8daefb7e2e5 0000000020c385efb05bd1a41ad9b3f27bcbf7a3230                                       8532bc58f7c0b791aa977bf66107a885542b18ba88949fb0d5f22e7
3691       5620 aafccd772862dd19b47a28a79282af     88f9498629049ede86097                       1KJnPtsSn4dXpAQf87V9HhB6wMUR5jr7hU    6d976e2cf3fee0012b9
                                                                                                                                     04ac919c2cde36dcb7fa4405a4fcdb2cd5cfa24eb493cfec39e69cd0
                ab6cc79f84ae291f73618c6b70ebe02e29 0000000015686e6d20976f90b363e6aea897c221d3                                        5eab6902d45b96b576845804ef4e09434476b7466a1151103f468a
3692       5622 8fa9f00c7f2e023032c376489a0632     5b7e91a90bf94527adf546                     1Nswt8Svie4iZHMFVRHyLxH9BasKt9c9gk     315a2990328b4b559351
                                                                                                                                     04f8d70a42dc785fbebca916c57304a0f644edcce663c31467dcb66
                6ce2e5ba2cb499bccaef5a631c46610243f 00000000468745b1dba20167e045012c7492e3615                                        12256ad0d8581da07fd55bfcb6bfa985a048961d5d613fa5bd0cc3a
3693       5623 c32f3ac856db31b69fc4b42c5d42d       ed405f7d9bdad9e7b4f2029                   19wgnk3a4uzgJxc2gNbsWeBDzbyVai5zwY     aa29edbda1ae5d35f339
                                                                                                                                     04a4a666763adbefc40b5109d1db05d4d42df3f177b25b0ab7221e
                eba179b34bde490e1bbddc4f3bd1f022b4 00000000dd333867e9e05c70d22116d836fe301669                                        9f412e88646621569e70143fe6d44ad3f9b4782f7e2d8c61678b5b8
3694       5624 3f26e7757dbfadf004e0e8f6bd9d6a     eab69e3928e6b52ca5d672                     1MqdqTr3ro6tbTNS4VNdeXmQRngLmuN78c     5fe83e174942d2b0e78f7
                                                                                                                                     04c284454ab23e6b3ee56fca854aafe7508a0b8393d6949ffeacd79
                c95a8146bbb6ffda6d448fbc851a92a326b 00000000e8ca9ad4f38bb3bafc5834fc4dfd8b91488                                      b294a2b725fc18940efbfe6f4a93a20d5521fc9e185b7134f5dd4c36
3695       5625 9e20dd3413f8fc10ac721c2e03357       c17d8cb8524224141b309                       1MPz9HahQ6CUiZbLnzYYp1NSucCCHq4kV9   91be0feb8785b69d895
                                                                                                                                     0456dec7c2fea44539cc24ed228e611a14b5c672318d79b997ea09
                e680c923f5fe9e3c9f7603897b198ba26d9 0000000098f28df657d414aa9d31da4350cad4b3c8                                       d7930dbc6d67c9041c8eb559849ec47ecce03d4f961209db3c0430f
3696       5626 480c3f0449e0b372c16663594087b       046837c0129478be169d41                     1Fn8iLT4F24qE1kBzLzhav1EssMsRNec9D    b7cb174b52da527758e27
                                                                                                                                     041decdf36fe76a08bbb6aa0a058b325b41b51fee134e7abb60e0cd
                75f8f2661212a3082e8b57568cc1f97a6fd 000000005172da61ecbd45772b661a760819fd016f                                       e5c4a8f3e91c293a21f188a6b8b261a8ff57124955e9a9f2e7c5e34
3697       5629 eae3daf4808983d67e0b0fbf1b6ff       ff994e68a2d5a26ab3382a                     1Ba6qH1BR1EZ8Z8wGF3jsN66Nkr82USoAx    42af99fa2272a86b3ad5
                                                                                                                                     04a4bd6d2e8ffc86e9a2f4b484061f378d1882165db228bfd83a8b1
                815ecd6c9cfee94ae825c822d7eb7f87d83 0000000009e9cdbe92d53b0b9fe6bebeded78146fc                                       dcdf70721ea256b880d9bdab776c1ff1c344a1464551ded118e02ac
3698       5630 3eae5abe8e76cefac467ca32e986d       57db033f58d10dd6a24d28                     1LzHNGuxCU96rJuVK1kyUCPwu7uxs8EVGQ    06a6ab59079c753356d9
                                                                                                                                     04749a95dd7a46937cb3e88df12cbff6d8e281aff2cb6a6ac695ba67
                fd46851043208aa1434533a22284565a46 000000008f8eea4d988b36f4dac1eb2ca51b1ef1800                                       38669094d1abdad37f36a15dfefc397f98e165f798a653b85c3631e
3699       5631 563afd6337c64afb0499db379c6aa2     e9747a3ce5e2271bda43c                       1ARefo2oBP7SoEPqyGahtxgjc6K4v1pmcb    35a4f2c3f1e137f3036
                                                                                                                                     04f072c9a8ea30a5429b9388b7e513f556c90c9a1be84a829c43551
                a5812aeba48eefaf5e6e3012b2d5966c59 000000002a98484f5fa940d1f5e7c1340d354438d9                                        7a292c275c466b20fae345c0e8cb7bd6dd04743ccc91fe10611d25c
3700       5632 9df2cf959a9d519131d04d5a645cba     842b974afdafe56dd773e1                     1ABG4Aw96jBVWwB1MhYwQaajgo3FJgGfUx     dbb09ac8ea7178b2d853
                                                                                                                                     04580d761dd88084aedfd432da3cc55aee59e02879637f1948da00
                9a234c7834c953a1810a15c82119567175 0000000033f505543e0cd672552cd0135d4fb8a109                                        04f1f6d17475d8147417886ce72b7a6e2b8a07d051ae6e4e6dff1c9
3701       5633 1e29f0e9e0b57e9acbae126abe0f78     61ff386420a8e9ac5a4779                     12dKtu99h4UTZHvwMpxFPtSXEvRpXdXDvz     89b5cd1dfc954ab1701be
                                                                                                                                     041d2634cd54061391505d067fb9c23d150b113be2447130c4e283
                cf7261459776449210b0bf15b1aa0c2b23 00000000d4cc36aa56bc86e401bb3748d974d3fbae                                        651f4eecf586c2fa6062ff618abba40b907613e738c4ed8ce2bd5e37
3702       5635 5e962321c4c0b3868fe4cdf387a7fd     22dd555e9ad1e77308e391                     1N9duyGTV5tFz8aQAcuWLBrxPgF1GSWK3B     9b962329039f3f822fdf
                                                                                                                                     0438fdd29a7b9d59741f3398f8528403598f6c735468b0ba384e95d
                3463c7329e318517260430f26978312932 000000006044d922fae8142a8dc33661b8ace68fc4                                        ee0f2c9d73d6a13ebacbd8a6fae0b2dfd9785dd40fd65ae45f31a8d
3703       5636 0bf3c852950c7d2abe5920324d9055     8a148214bf25b6f16c01a0                     18R7dF5j1twrPehye1i63eY2NoJDTJpG6H     5cc9783617c1b5cc4b98
                                                                                                                                     046fe15bc2421e975b907058ea82db06c86e42e3f2deb6fec5ecd3e
                a1fbcc98ba77d617a08f87122c34bf3e60b 000000000a73e64735a2b75c97ea674950a9018da                                        3eb63992f63fc60333b5d82dbfc513d93f167ded0f662543c64ca2e3
3704       5637 893c70fff081f86a12f951e9ee30a       1420d01328a918c9ff9852c                   1NpnTMAsGqQzE9hAbHC217F3Y3QnxHjgtF     5ca6e9a06a8f13bd824
                                                                                                                                     049572cbc86c99174b850c485841b16a75f3a94fa05e1661e8cf739
                6992e22d9ce9907320e27619a64b0c7ebe 0000000037b32f32b177ea8d09746c5b05c60005bf                                        77202788fd97fa2295df407997c388acbc69abb872db4d6bae88f95
3705       5640 93578d8bf93c8b0dd039400eebc6c7     cc84c78ca8fb22c5269c10                     13EsH2Yt1k29STdnV3aPEu1fxSQ7v3uZpN     aee2c84a04919f7fb47e
                                                                                                                                     04bbdbeec6cdfc0770127ff3023c54a116f75adeedc95044bd6172f7
                09af1f934858cb6cf56224abff5b102b844 00000000d61b82fd6ed1423a19824a9b7dad03adbe                                       a00a0427e0723abfb0e56393e4eac3d30e78d7572f709f9eec8868a
3706       5641 19e933dada9964024b7f4818e119a       ff0feffe06eefab3149531                     16VHF1Ldd4yGu2x5hf5QF9w7pKgTFTqYKm    2799027a8af81e5bbdd
                                                                                                                                     04285e1f547fdf70564d3acdd826b204b70694a334a8945426ac195
                8d0c452cc1a8f2ce1dfe9fc0ad0cc0b2fefe 00000000f194a1196643a1cd4cbdfe716cf7765b49b                                     612ea4d707afd7d9170557c21d79bb278ded8bce6ec0606da9cd5c
3707       5642 15e2fb2e296f4bb7bc9fe54c80c4         0df73f0c76da44fad6d34                       1fd2JKMgbnvkfybSr6jNiuBz4ccQKHbXB   2ab78a2fb5bcf56986e4f
                                                                                                                                     041ad6d3358dd9cb8b3da6dfdb3948b7242bf31980dda79e00edb6
                f5e6a20fdb01ac9db83cb1a2b2b8f39214a 00000000100fecd6bf10d11e6a6639bb4ea23b80ffb                                      45a5ddd6b0e10f7505a39efbbb66485d8d86945dcd962d7e2c9c6f2
3708       5644 0b17747e88b2d4022fa75ab3ebc74       8cb0ac6c5bd7a11eaa074                       12GYb4HkNnKy7hstsNRy6F6ZUep68ztyG8   4383d567c059d0ca50072
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 208 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                     04d8354da7e977fb71abe0b5180878ed7bb7499861f0277c46d339
                9dacdff16bb4be646f6f8ed5cb15c9bce29 000000000e848e4c6b43a767fffb1a5a5e4be8b95ce                                      28345d299a89382adbaf4162a596d46c8eff34aa543957c965aea84
3709       5646 73e74453b5e986fe77916cea451b8       0c9423e4a6b568113fc56                       1Q9xxNE8sxiY1hXCXy6M7SKvZfbprLxrU6   bcdf2260c2a85370aaeee
                                                                                                                                     046c310f143e1944ed051a28b85310380f102ca9931d31d79a3512
                c34e51fc5adf722e46197c95c5a43954d61 0000000037d7365c2c14c5a0345b430dc55ee9ab4a                                       a0100b2c561a393013492903d776f1879960c24256914083412af0
3710       5647 12f4474365ec44526687def229139       49d92b3d0e3a0646d0e59d                     1GNR5Q2GP2ZMpembYLdKF2j7qh2DrdrVgr    93da4e25dcfaa7247364d0
                                                                                                                                     0489a680cfecfbbfe870b33abe7ccdfb75ba28ff750756dafa1f87556
                53021116875d4aa0aec9b24bdad00fcdc5 000000004500ec9713489276e420b5e13a256526f4                                        8d08ae99ac184aec2899887ca79bfac9e895c318dc1a3a611df2352
3711       5648 d6297955e870273059ba73ba1b07ad     937c71760b7ebc8e613444                     1GTymSt7Nci6bjb2qCBiAqQscGyEEfzFQw     86b594337df7278f30
                                                                                                                                     04ecad24157b4d413814e24154b0e0f7436b6708521bb4e6f3cc6cf
                fd8e4095e835d9a6f1d4ac0cdf80a0898b3 00000000e2df7c3a57707749cb968329205d83b276                                       809b0c183e9af12057b47531689708a056e11c7146de2b49514c7c
3712       5649 01bcc0e5316ede31037c493253d62       67063bd00fefe73712b941                     1DHt22RRgEkFeC1M5LD4SR1Gqizjrnuziq    c54d37478ca84670f58fe
                                                                                                                                     04313f867af22462aa7f3481f1f53027f842c3c00fc3d5003b766dcd
                efb3dc5705ee33a7ba6cf66adfb7f5d458b 00000000ff81be1e2f43b3e325790df946a36d8dde1                                      964a42b8398c482041a0928a3c5d72c50e3732a282eb34bf8ce1fce
3713       5650 1ea9a0771b5de51e3182eba295cf7       0f7d39cbd7ea2c4291939                       1HKX6FZYchbd7PqDGRbpd6xsBSBaMjsouT   a6a43a4ac635613b7a1
                                                                                                                                     042ad0b085f106adc9e57c1f3435398cf43b851008958bb44e4d4a5
                c4f940b5721f56f6ba9250fa7dce7f86fd38 00000000a8968a4b2b47660aa9ca625dbcab74bbb5                                      f8931f7db114f31b17490a89051096e093f1a05691c92be4bd20f33
3714       5651 f749495a4f03a7c7da1ee5d64e0d         f89af49bcb9148b502455b                     1QJKRzFDbP2Q1uETS8nmYZqbdfuxyhGLnx   aea88a7e717279d26216
                                                                                                                                     04b068c808d8f30008289a25a295bc0a969384cc8aae76046d8fdc2
                276d167ebbb6511ebc53e72dda52d875a 0000000014a04e29a42928c4c640f51fa022cc822b3                                        1fd8f58762ba659da42d6c3be02ec986f151e5e2b45d7db89caa247
3715       5653 01f4c61c82a0f6c50a7035ecfbff95b   1fce4f0146bcf60abdbc1                       1am7V6WgJbYNExaFAvZ7Xjs1pk4NuaT7m      60b75a815e9d1bea696c
                                                                                                                                     04a10360834140be22f20172c1025e15ab8ed6609d0580d76d88f4
                d1c135472af5be9a135b48c876de48c389 00000000f57b72d02f4e1e00ac446de10f311caad10                                       1820d14451c3ac5fbfcafd94d1db6711d483bceb4d2284d0954b405
3716       5654 4973c5d05ff96a133a6d52faa5430e     c45c8dd97301bad27ab5d                       1PPn8tZgdunBUkhMoM7QSbj6GZwbmj2dkS    6fe0d73c0e4c706353344
                                                                                                                                     04be35dbff2b6ed2673201ea8af973d4f9201dc20e1268a1d135c78
                98bbb068435d771605ba54ebd3c773bdcb 00000000b013ad8580836a6ac6a905371542f3693a                                        a5f8f55ebbf88ea2653664951fb55339757c2e82701c4c196d3b993
3717       5655 ac038a3ce368184d88751924c77d61     7639a93e066c2c0e473570                     1NrdnFK13gdpgpfnZD499XtSiFDvG1EQxP     0745a7aa5f7aaa7b90ca
                                                                                                                                     0478a891f8b7bbc1338fc90f421adbbb9d5fd970250dd93aab3d89a
                cb83684d67619ae3b3066d70b0fb86f1df 000000004d965280cf9e134acc9df0a18fd562b7750                                       fc56f928cb3cbc190fa5f940e7ab40e08fe22dcf2de2bd84c8e0f2f70
3718       5657 d6a57b1f32e44a8b9b9e5f1f4ece78     0255d9b12f15d98095ab0                       1FXcinFQuBNzaUGUsyNHuRAdGgBfhi5qWh    3d3567f7c4c36345c3
                                                                                                                                     0458b3ea2047cfd6f05b4e02c4ca80aa4a79a3299e57be2113e285
                f2a2484a477ed8c36d7a265f7a736cbb6f4 000000004d05f98e9de57d05c6412fc92d24bc1107                                       0c47ee37b5fe19c2034919cd9144d16719a8439c4c4695cb3fd9dd1
3719       5658 3de80bf2bb50a93abbf07e8171edc       a636b3d0e4b6cb33599260                     1sVPLqj5KgfGgAHNqdDeZf6WYkyNffALh     78e8d238cd23a3b9a677c
                                                                                                                                     04950124a07fc98503480c685d6340c6921cdd7ba7ca56c58b7c3ea
                0e3a158ac090af7a8eaf4cba66a0da54a5 00000000faabb1739a9780e0e6f36f06f83724f28a8                                       2c8e415b5e7804cc40bb90c46ed925750bb75cb056b10e0ee95da3
3720       5660 9147c41c304a3906c9acd882385700     766f1a2c9120a4d5e8b47                       1Mfp2E27tjmD9qCNHh9cdnhJQseHLfW3mR    df1028767bbff25368559
                                                                                                                                     041ecf75796bbde768186043b8e134350b648860be290b2adf7880
                1e323fba4780e72e8ef9d8eb3d1f5bb496 00000000acf2fb91966651ef64da2807f589a0f93c1                                       e2e22e1f6e425b6aa72e771b4311524860a9d2de0a2a682113f202
3721       5661 32b4bd4e92f9d830bbd49d5ab93018     24a04ee8cba86e3220473                       1EBZXXEJb4saiiBrXQsT4T2jruTy96DCci    fc5f77c662cdf33e8db3bd
                                                                                                                                     04644b36cd898db3368bd2fdc6e521929f1bb46fb3b9fa54715afdb
                44162a7e408f4ad1094c4b7ea20fc04eda 0000000039ed3376af265235bfa4e3fef3258f4c717                                       45db7f239e1010712b0a74bdc600193f4f855a3d463012060027cc0
3722       5662 ac171a461e5f4464940505909c867c     da457623c5ec345bb52f8                       1AVQwhN1XPzv8XX5gAyc1CABradEaHkCML    2576407ab0988e279b94
                                                                                                                                     0496a57808420968d3d9a2cf090e8e7fa6adf1182149a79be7c2d77
                dad22b19e4292c3f149b979efdb2d66d37 000000005c0f56b1ed123e4ca9746f88cf174ab9232                                       71942e2ab1f9cf11f64d95f8fd45096ef8d5d1187def8dc45da5d637
3723       5666 a3f6318e99e919585e4b3a78309ac5     aa74dc3ebd954ba02c2aa                       15S3LKbjPpVUQAP7c8eKE1qgtj23tWcoyq    f93c68dcca6e7328c7a
                                                                                                                                     0472c576cce8d978407779930418636081f1de88a9c1cb0686e789
                6f6fc7bab5ab52437536fbf562b78646e25 000000005472019fbdfd744554f49b43d6fdbd8b17b                                      73462205e200172dff7a4e526ec648935d6cf2bf8f9a71de4293773
3724       5667 7ab75375285611d2a3b7f1a6ce7d7       e944c385a4382f4fa563d                       1D5dWC35Bq1WjVucWPMEzSnvAGJdUNZzSv   1c59ab0c7ed7604991ca8
                                                                                                                                     045dd43f9cc196a4dd7d723879e51ba60a133b0e21ea18c1488ff61
                961aa4513f5c1a988107e89016f2849109 0000000084054713ad279e29c8f8497ca80405e32a                                        f804a350f001adbb33c1cc7285f564c4e38ae1dded61e18d4fc3e40
3725       5668 1181487db67bb9f9ee3d67c5374034     a728c71431ab7c802fcc56                     1EL7iB2P841X9x7p9NeycKUaof8hNtu4Qq     e7754c70e9c73f084418
                                                                                                                                     0425e139d081c957c9612dd6dd9109642e2672bd8f4acb96b2f8a6
                315a7b1f9332abe11a52b4ff94cdec617cd 0000000095a387d69be36dc016d5025fc12257f616                                       697773b71492340b87cdfb1af1087e216c05c013e2d917a0ed0336
3726       5669 aba54f02f90487281363a6d35301d       e0defcbb76b89157e65c47                     1JkV9sQtw9TkjVsatBb6F67Fv2np6M1cB4    1b6ce8b188ffbd5045e53f
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 209 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04af47c4b500770570fb35e874c803f3fb93d48e03f2fb0a429b90f3
                e50e5137b6730226d40d5eb427d4c92df5 00000000ef78b3d4894522830144ea85a6e3dad7ca                                        6950d63ab14099392a8e1dca9e3df9a85bc0c44a15fbd5ea84e10e
3727       5670 7e4109948041b6c874c0913fe644ad     ccbda7a118e51eb8115cbc                     1FJ3yH44PoqsK4B1y4kazJPdg9dVRnrPAf     30c9efabd3326401a317
                                                                                                                                     04569ebd0d7711d95c7670ac8d92005bf228f25a45583f6edd34704
                0d83e0e0cfd82f5110c4ddcc0de97d9ff56 00000000a4d4a5a85d5944b8f4de6a7efaefb5a056                                       096c9c956aa77d471a4a999edf64e0045b486b875d5ef66ed2d71c
3728       5671 6c172d919e224e5490ba2df3eacd0       ee0997d587c19493062d6d                     19iiM6BBc4ZugLipehNy9APDmiaC5diqWs    11e3539f8051a27ae4a04
                                                                                                                                     0449fa09fe1a70ffc9bb25f9293e1a909b73a2a320e84071896c32d
                245193463a898a14da88e239e83ec4160 000000005dd2b40fd79157d74961daf6583ab3189b                                         e1ea6aee6c639a86bbb5b535c3b6508e32eb4768c69fd9526355d5
3729       5672 aa8048353828cce40cfdb368ecebe5a   51d26d316af208cb61c358                     1C1xETbaKDqzvSHrEZUSctPmVvSm9WdYHM      59f91aeb850a2f2ddcc64
                                                                                                                                     04875553318f57a993855c55b7a203d50c3eb3b727cc812dc22c427
                e024385f42bc5f5057f14d7b8a94354221 00000000cfa3e85c598e71a7b4af92c21d60c63f2f5                                       3c01d64bf5f0800ce406feae2960cf4b64cbda7f205912f1e6ce3041
3730       5673 9ddbd8f412c3075a618a4bf436946e     234d7d4a241e4a6263ab2                       1Mw3Wn8ToGjQoFxDVkok5fY8KpumN2A8pe    3a57c94adf179269c23
                                                                                                                                     0494bd37cb1d6be9f6b5cff631801b232d6299f946130956e3f2ce7
                ea072d27ecb0dacf6b06fe70acc120a7ba3 0000000041a4c447be35d04d14eba4764a359e379                                        5712e3a6bfa37836c43816442e523d0bdecf49c5ac1b97001136403
3731       5674 87fc427b4504d4b637bb050f9e6f4       8001a44406152ad67d12587                   1DfUMUqXnUYb5WeGHgQzEiFQ7yigD47E34     c5adb41bd720ccf5af5c
                                                                                                                                     04a797f3bb7b731c25f1a83969b98238bb4ea767414f3a8e6b0847
                cf2c8082470a60a720f1eba88af861bbb9d 000000001e2e1d2434b7a484ba71e34b5e76d665e                                        46a8215119b331639aa580bddb70d342a5b857eca3b00dd5b8e44
3732       5675 ff456f45e794c0ffeb2e0c2bc47f7       eef0f2e7dbe77784b71e045                   1G1VFTFyv4z8rnJt5hBzr2ZxVABVjYNiEF     834176653c09a888578bbc6
                                                                                                                                     04df371e7cb37734a1e7711e49254659fdefb7bd0d308942c4c3801
                3b91a687f6d2f4b86d33f77b5633ab59e8 000000004f896c12fb04bfc61e3d8ee6a39b74948fb                                       3066f5030887fd383e695993afd65ea20e03883e8fa443e791a65f4
3733       5676 b8ed051a7202732a2d6e0c996dd9f2     7344dd7dd1b7017da5e50                       19oHaf78gJPtDYdiSKp9A5kcAf9KNLe7nZ    ca66a867cf9640013122
                                                                                                                                     04640faef310e7ba3b3137b7b8247568e643599dfc5528cfc2f72a3
                9173f9e22f571d6b6b27ab924e6423710c 000000003764448a75a66060889b3bc0a664af73a4                                        b0031088017aee2eb24892b9cc0f4b91e4fafee4e5c053f77e24901
3734       5677 f4a29455c54f2fe085b8b99a402a04     94ffcde1e15893c102902c                     1QH1iAutYGWxBhXwivZJVAMzwQawFbwqfJ     170897f68956bd994010
                                                                                                                                     04d3a02fa07109937f8253f905a8279ba8008aa31f5e6efdf37ae42
                34ee243f50546f4efe49af9540152a8f79e 000000005e707fcd51e766ce6bd973ff5adbe756d99                                      74e02a33433633997162a24c13083dd46769f7e1c4c50ce17d1460
3735       5679 bdd5dc05bb5cfcae80a6c373f5ff4       6184f476d1d3760ab4fc8                       1udRjwot53GewqkWpNLPpG8RfmLW4FCc9    05b251fdf3b43425af307
                                                                                                                                     044050344362ebc66c44c9c9a44c6536e97dfe0d7fe0a6fae7442ab
                a24b30bc80c2b4eeef5e8e60b16515819c 00000000f10cbb89e740b80162df1f679def8d24937                                       a553609c70d24faa94011883bb148c40cc9b62d009d0c248f16eaba
3736       5680 5c92c48d09ef5ef962aaa9e1f9406c     1d46e6ddc671b63d360de                       1PLWgnmGhXc6kV3sHnk2Yx4Qe44NGpmxZj    de8763d370d0381fd58d
                                                                                                                                     04c01ca78432490c48c1cf2a9020a438df4415ff1f5995a281c51792
                0f02ff4e753f4040a5db921d504f486af41 0000000061e609fc1590a6b5fcfdddb58a03c7e8240                                      2fbce83ab45ba8791947e025449e7e33abf7a30089f74f0c1f2a85a
3737       5683 644a4a60232227d91d203c4e880eb       b4275f0ad49d618e26d2a                       1KDXQL4p4Hjo2beZaZnkiex9cPmwpvnsci   30c0592b74112fe7056
                                                                                                                                     0482bf7c03c84471638585a5923ced8ef58693c85bffea012b7614c
                2a8a567640fa003eeaa75a57840aa3e19a 000000004d18f3fee1ce2d7b407748e2f14e330b4c7                                       5befd7e035c29e1a99a56162595973f55a83c8624bf0c34e45eca4b
3738       5684 0e0c08c748e25f09849a02b1100157     b1767763743676e1c9cf4                       16rnxC1SWjLUEe8KguEE5n4DrEpuT3FoiS    da47b91bf20432d46f4d
                                                                                                                                     04284ac955edb0d7e90cedca03e6568b02e087a83c6673ecade3b8
                536fed68701ce55160e1a8706eea935c3d 00000000767e2a9150cde98fd41225d82dbcef705ff                                       617dc87a97b00ff19cc02ca3b6e5384d9a45c5dc11f0330a421061a
3739       5687 475c1ce20bbd471cd3033963139a79     5ffbe5627bae30404b870                       1NTS729wK7HxHzSDF7YQoUFCj9wvBrSgdZ    2a0a8dd0e3470d733ae46
                                                                                                                                     047350f0c7c8182d9bf85cce1705e57b829fe4580fa13d68fc6abbdf
                f8985182b32287700cb3c7143f453f9d259 000000000941e2ff1d64d48fe0d72964d2ea14d33fc                                      70f14f5e7f2d555ea731e75aff6ed5973dfcf057739bd46aa9f86f90
3740       5688 66054c61ba965a113c50d98877f1c       a450070c7217975c5da46                       1EsnGP8r376eFBg2dnrGE5oX89oc97mBYx   25fda16c643d419b29
                                                                                                                                     04247bb8c1e26de44c34c8bedb72e333b479081c6b63e752ab3b50
                a8a3da0ea7521b285ddb18d96656b7d85 00000000e97b7fc46af3fd4592fe0fa9a9c0094da8b                                        5c8e5f9845f4cda4c314ce6388c689f80bda27d8cf9909a98a493135
3741       5689 1930a5e7359e7c570e24e11b89846b1   9a8fc7ef4810c6a23c304                       12py99FeDZKTgrksGJWhqFUDCKvThNhPKS     746bae5c85118564ff69
                                                                                                                                     04cf69bb52134e0a854d739002015209f803823f0c8f349013f0d02
                9277f8295ef7b4a294a176d970107fed23 000000008a8b4be0aed3eb15efad0eaa713b726f92                                        71a0b1fd8fdf26247e53f1ca7036b05e8b598bf0dbf3f30b323a8f6c
3742       5690 0e868a036a5a7c67c42d2c1cdde8aa     c3c835d0081195c3edc919                     1DJKHQucG4hCYiNL3RnzqgQkACEBC6zA2K     a12fab79503c3838609
                                                                                                                                     04774f036a9fe3697d08d726f1e741bbb7dbab87a4181779b09d54
                c52d3d2b9280f75cfd62459709bb43f1f5d 0000000053722ba5c29caed83eccdd4fc56656f1609                                      d90917a84249c7d3c761d02e86eac142662324e66c578fb60bb110
3743       5691 6b125a9e20da2872f4693d27fcf47       517048adc1143477ef1e9                       13tBdjRGNQTDHSVqEp3BHsECJcDypBk9Kw   53567dabe3753bc8daf623
                                                                                                                                     0426236a288606de9e2fe90a571b9bbaa5d65cbce28b43b9a5e7b4
                763471df3ab972a06d1e79beec627666d3 0000000073206ed6b450c75cedfa97ae033d3ed686                                        f661f09d0c4fb7ef42b167c47a1c96b55422da61583cebe34fe36a29
3744       5692 8a10e61e90905fcb5c053b6a900c85     6ba4ff83ccc35a388479e9                     1EZAA5vVWhaE51MjtqnS7txPGfMEXFk2xK     724b54f7ff99f07ba402
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 210 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                     04a671190c735812a21aa1953a340f14f614b5aaf37867a9ac49641
                ebe7b8af31fc9b846ce0a6965c61860105 000000003f1bc1f4ac95537d79c9fb4bf77654ca170                                       4c884ab43c76ba3ac1f9a937d685042d2bae9f514b357ff93f1f6fc9
3745       5693 5292a75f18014176321925307eeb46     3c94d2b49f52e7574fb3c                       1ArXFHPwYfapx9KMJkwWxgSrk7mjdLA4oH    0d40751b9bd66d2682d
                                                                                                                                     04e800bb48c9f0521e1d39ec8dcd6ed0227d280cc2f9f5f81e1c0bc3
                d1bf6ace238f04f77aef0740494fcc63041 0000000012e205a04fe7a4742f5c954e6f86249760                                       41204c9d3bf1d9d899bfc2720c36c26ea75d6b3b8f6f023bb1ce146
3746       5694 7831d14bda58800e21a323c59dec7       d827d72db877fc5b2a9e3f                     1Kf4bZhtVUBkewwgmWJS6HrM6DoFBzxPE3    5b07f51bf09cb59edc3
                                                                                                                                     04bfaa04e1ef8de952ecb7fb074b864080320a70f217ed567e688c2
                9bc2728b71092815228e947870852d0f60 000000005036d70314279359adb43e4491dbfb418c                                        bc43cc64897eb30b0e2e4106bea40b70050170752cb25c2f0047b9
3747       5695 353c5ac47567abcdf6a2de6a6dd9f9     4be653b11f7eb2a4d506f1                     1p31kyD33HtskNY2TyrB6t4qYGV6YKiEn      681b23204c9c613d5df9a
                                                                                                                                     04f2269d75ff32460f1257b328106d05379304965bc6a55efb0110b
                8de8e84b5c55af528178ab0c97ab1a129c 0000000043daed14132a6a3b129c5a87f8d8b27b81                                        83237770cb3259aa75c3edaf6e5ea204cd885dafa191dea63f6bbdc
3748       5701 af23c96b7a207ccd82bb1780e9865f     8878583dcc2702fd32a479                     1F2DGngqVVjzp2TyZzWBGrxyGeUTZsEdsJ     c6401785b5f0b633c0a8
                                                                                                                                     04304406b284473b1ec820d37a4708d5a4e37f15a80884d1d3bc2f
                de3a1faaac951218b70d088a800ce40f7c 00000000b1b83eefd9c54cce943557976252d43d68                                        a521bc6b2358f9df90c12a78a3fb21b2f0ddb11668b0d922fb88f57a
3749       5703 da2d31b183897084d3a692c8ffb72b     ab28a0ce7021f15a55ec0e                     1F4eCbyznZGbG3yBQwXDfLMwVqKaCai85N     925da80673b07f32e5fa
                                                                                                                                     04a4bb2db8e5d50af0a8276df441aa25006e5a8a3364278bffba3df
                0501757928d031ede724a392889bc9f8f3 000000005bf129772a6ad06016b514fa89ee7a4ba3                                        3450593fc7ac64944d787924d84e2d9ab44d53b6f1cdb811e4f41fa
3750       5704 3886e0054ba1b51a92bb3ee63d3096     33a657055bf709d3017c5c                     16u47UoZPAFctWshmC8CHDCgVy4ashLvcL     bf5b3aa35f99c974a87a
                                                                                                                                     046ce3df8732461b6cbeee4a7d71f4ee21fa760609f0cca3febc4ee0
                46f5e3e7b9c9ce13c5599f1cac174ddbff0 0000000042908edf3f36befc516476b3f94db81051c                                      1160673833f0b46aaa8f0f07e48692cda27fb44597e302ab0ece78c
3751       5705 970c7aa86c794255c2e5a97c73672       5fc5ae6084f0c4eafa6f8                       1GDuwVtsfUCvxb1tnCipf3T4vCSkSTkWfk   8abaa0b93180345ee99
                                                                                                                                     04f1a056bb9043e9ae4e213a61e103b3f07cf2a2abebc752d89321b
                edf31485d5e7da1c5893f6faab222c82246 00000000feb1709385920e9f3df9fc8605dbb942748                                      b582791afee270655f2d57b37b07476084c9ab37274ad7598eb796
3752       5706 f66541682dca8b74542af049d5d54       8bd8c71c3d2dbc8f8c073                       15zGWbPdqTXRTPFVmwKwj8U43x7bJy1pMt   15a06a12c5ff2d1c13ed0
                                                                                                                                     04c058563fb3e638db07070ef1f9641a79160366fd83c3070a09382
                80f47cc5f9b74bca1d4287ad33c89e82924 000000002fde9b67df624be5391cfd372f0ef24a53f                                      60d39e10278ffb96cd4be03a0508e82643f6d45e13a3e9f5d81f8d7
3753       5707 60ed158ef3b2ba747a1cb1c134c88       9f7ffb96559139d5725b6                       1AmpNroumebrAvL6dU9yBmByXdDM2CyR4    0da75f022b0a56fedb6d
                                                                                                                                     045e3fb9ca59bf43650eeb49a2b0506a2fe84f34951e1cf823cf76c7
                75cdc2aeb5dc8d0866ab356f43a86b88ea 000000004cd24ab3e22739277e4b1fc0d1dbb7c622                                        4864c268c60c7df1208e579718ad4f8c106c0edafdc47d874fd54879
3754       5708 d4feaa11a23b9b2d5028fdf5c68a76     c12bc875474bf9642e96e3                     19WqeFd5L2uxNcG3Js4z4H1Nj5wxrX3oFb     97ecdf6171b7e5fa52
                                                                                                                                     04e8e9a3f6dcd0ac44b893e83b4d4a92688bff32d4e9f1591cdf9ec5
                057b3244bec0b0e53943291f5fac697e10f 000000000f4a3e27d33ce020c4681a8bdbe02ca4fd                                       887ebf2ce055ef6855a0768f37f3bbc4c0699fca846ea97ca697f343
3755       5710 3edbcb3cd6d453d73b72b09eed44d       3942c274643b5c04438fcd                     13mAL99Q4Ss25aQpbVUsoDm7hw3ND5Eav2    3258394f8fd3ab8588
                                                                                                                                     046f65f4fe004faf56ee2c1a09ba5e271cc24355dab78ba08eeef44d
                29546a3cc9c65cdffb344c405da2e5a9bff 000000003b081994b01ed6693e8f33f6a4cc9a5fd94                                      f9d1e6d0236b9f72cfcafa3c919fafcba5aff1de38609f334f1209f5a3
3756       5712 ad961ae15c85e2935b394f81cd3e2       b9c037743ad9883489c72                       1KT3veZK6bEUT8rhQgKprzbm1zw1e7uEez   cc31a6e63907cdf2
                                                                                                                                     04a4470045117782f7228a708b107e2452dca8b691ce31aa121cde
                6acf1c38a6f4db231e5f9c950b5c85c8c24 00000000670c002eabbf8a7f82dc78015e9fdc87c35                                      47d2434165e931d7f9b635b7e74993f06c053f1cda879a5c98cb57e
3757       5714 2a3ae38ce60f192361ecefdca0fd8       3e6aa2f8c3e27e4a066e6                       14Q1WB5RKr6TDsCEH1NCmkppuSc2XLdH9K   4ae80e01d079bfdadfd08
                                                                                                                                     04ea9fdcc14e73c88fd079b7e4dd3a9c4731577eb2fe3b1ed0bcfa0
                6be061445fa34ea3f3ba17968c7e9ddf75 00000000c2b65b5f82abce58a34b062881a9877c40                                        016ce7c4fc17eb54068f52f60ed7314e3ffec67d19918f86de33bef3
3758       5715 d565cb9ed2b14196bd4034da487cb1     40e7ec0fd317ce1ad294c2                     1P9XxJ117Sytte2z73bvTmWRJWKUoiDX3Y     1929f173bccf957c57a
                                                                                                                                     047a002f75cbe384fdaa65885873da469a178d46fb27991f5451c9b
                fd5d2f6f69ec2b66682f0b56ac6bb44780e 0000000054d9dfc9f9577a1f3cf9d2717fee8eac818                                      d3accb49a9bff1cfadb9150ee7ed81c66ca822f3ec8c60d9eb4ca16c
3759       5716 dc16da1adb7334705c5629fdf9f41       756e801c34df54838b08d                       1N1v3ZcBFNeTDEGga2xwjquoZXe66CJcRX   ff9fb97132a71fd70fa
                                                                                                                                     0435465deaf7793b7856d27d19636075050a643b812d24d8a165fd
                c93a2f1d04ce5d65166547f4d8d8f10e339 00000000a281b098c057b406e8de544ceb9d6f693c                                       8c7424ed6490306906377256ec6f202cf7b8347fe4710decb326c91
3760       5717 f33d8bab1ee0b96a501aca4ea4707       1875501d879532a1c2be72                     19xWY6aDJuWxdHL3FozKRsfxxBuFQ25NfV    8a3bf5b1f76b9ea9f6bb3
                                                                                                                                     04822b92cfb0cd717d4069168d73efda45cf1e5a25e500412266544
                1a26fa2475cd5c81041697bc41bd1ca80a 000000004fd3f62c52990111e9f9be4350c25bb978b                                       c7b1db5f305a75fe978da2c2761ed0a3e8094dbe853ed0f2eeb6128
3761       5718 ece409eec7546977221e291fea093b     7680a68d8aa61473100e1                       1AGG9fJyrSZd9nzywxzrpFjzcYArNRw1zu    f324bfbcfef4dfe871a8
                                                                                                                                     0432c917182887870c18048b125e228f4793f7028bb9e913fd031d0
                a943cca60de2e2f2503061497135f8bbea 00000000005cdd0f359287d4c5c9e3611c2cc53bc45                                       c8735c7282dc06b3a67250d027849c70311190eb5c611c80f7580ca
3762       5719 73ad09888eee2aa40420314506b435     010c1139bfc1660794ef3                       1LbffoVerbKTF5wYj3Pv71qpxNBLijivuP    c9d21372367eefcec44b
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 211 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      044d3750e10f3f0bcef6f0cf0e8a6d0b8414bcecc6b4110fef72e9b5
                0836cc7cad8f6c51cadd5c43f0a89363fbd 00000000b784e504878064739178668992d61454e                                         b05c0fb5f66526c2c81fcbbb546216d38c1092bc72b48222898a845
3763       5722 30294f21404dd34cc02a13c0942ab       62d4d85e6083df78885dd29                   14Xk5BxCoyzBbpVAtiUGbYk3KkF98SPTeL      4f9db41951fb5e4ef0a
                                                                                                                                      04fc9c87b7ad9e4b24c0e6bf5d644697e3aa4d73249d1f02a86b4ac
                a3c240e7f0c1e0aa941c2a58909b860c15 000000009efd230152ab33755a4da19ff606c3a218                                         88363107e8e5bc42e6af7b4086e75d125f93ddd3b7f87ad100c09b0
3764       5725 d1702e0e5e3c1a193fd639fce2c017     4afbb7bde450457bf015d1                     1CaJcn27gFMpr2A5pfUuALCB2zvka2MnCb      224369c25589cb5adf2d
                                                                                                                                      0428c22099a1bb9336c4934845e3a1db2af9ef39c37dfc4872c0106
                08dfee493bb27dd2409dacd4b5d76cc24f 00000000ead5c4072bb32e58e150f28e520111a144                                         821e678c5b9e66c49cbb64ffe3d0885de40c5f84d2c46c5a42c00dcd
3765       5726 14185d6cd4ef67a4439f8059e93454     7187976afca31153cfc838                     15D8JiodBF4dQR7iYe9GAeN4TUvBUe86Fi      ce0b052cace940e65ce
                                                                                                                                      0404a3f1c994d9572f6fed206aa81f28fb870c3aa9e2e8409379e19
                482065eddfbb33e9dac70f53b93b8c20de 00000000d23c53595408fb2b5b21e97d816db497c1                                         16d9d45d6790fb4ec60b83b4b2e8a133a0279d3983e2b70e1d70a6
3766       5727 cb5936b6e16affd9d2bad997185648     99b662c3ebd1dee708ebee                     1GStor3LDJuYmoxENJPNtBPH2yboRmVAbK      08cc766af8498a33ad97f
                                                                                                                                      04ef91f88a8a235154e31eab84d74f3372c603db03592eb862d98b
                1e538d0e3fcf22156dcc5d3a23c39e22b4b 000000004fb37075fe8f2c9b0f1e51005036de6161a                                       1d50d4c4ea6beb53df1de1ad1778c4c802755d6d7912bf736f39e05
3767       5728 8bd70ab6420c2b72818b9b7648c15       2a28f53486461c97cd966                       113AquhKMmLL8bn9Efxe5hLSRvNLvFC2uh    ffb3d67c45a39278265ee
                                                                                                                                      04e734c36d18db1f774dcee95a080a1006fffc63ebe612faa4f5be37
                298df353ea7e121c78619f545ef8e152ab 00000000928d6e95db96fe3dfbee33d3ad024d8dce                                         b8fd183d7855ffaafbe50d474117f912b03c71f11be77c819f2db6a0
3768       5729 bef1abb12674cd2d7ee59299499c92     7ee8539b7e8126f452c2bc                     15p1fPHyiNEL6gHqUWEbayfLFcVWTbaRYJ      accc07cb91837baecc
                                                                                                                                      04e94b805c874b0fb5bd782c18203a7ad102cd5ff00907be9ae489a
                7cab36c21f2490dcb6f13c10bcbabedb75d 00000000a591a0a31953764ac5bfa1f6b1ced9488d                                        6a6f8cadac2083b7e392c6eefebb14f450caaf89ae3e8410b495f755
3769       5730 2fbce4b68cd34e4733a293e3abf3b       83147c7fd757382b2656ae                     1N8H6Z71UXYoSxAK17T3A9QvENy2XePh78     b4544122b25bacedbbb
                                                                                                                                      0498cbf739f1ee945989c3461c6dc1aff2a7e24f6bd2321a6717d8de
                9b05603cfa4dd2bd215e7248d5262e3973 0000000090f6f2723c6ca4d9b935dedf309f6d150c1                                        d380c5551139858305e57b09980e50175d855bc48251430f45da83
3770       5731 2c8539f75b7fc786ad947ed42e99a0     022184caae070406195a1                       1HCvaiHcVjR9HAEd9NnL5bRxmiZsnRAFGS     e8b3613a4286860917ba
                                                                                                                                      047a4811f83e0da6892257942fa0b548a315846c157ca753f57e761
                3910440cbe715386eee7d211b6605a938 000000005d3426b59913052bc769be948246bc6886                                          f8d2cf726e6e101aa5698fdb774d1380c2f4bb6f5bd94953f25f6f10
3771       5732 77c93bd01ad8b242b18a07fa712e7da   22d646023cdbe0c8c1148a                     1LMkxG1Dq7WSmP7QAxZKcfRHhwRrPUqKVd       af7284ffc7cb9c62200
                                                                                                                                      049c7f389279e7224f3e493a711a5e87f5555d89dc51bcc83a3831f
                fb7188f7993c36512eaedcdedfa3857513f 00000000314d10afa32ee1e395604d6d5f30f5c7bfe                                       420b2ecf1153ce3779125aeeee80c4dbda585c4e317b5c46200f101
3772       5733 cfe19000ae594094e6f91c3543972       e78900077aa10884edaa8                       1HRfL8a3RPenDZAA2Ghw5Y9oiRsnnBXMbz    2caa67eda831e521298a
                                                                                                                                      04add0d06b4164c360217d634dc052d9bc80b6f62e0f1a4d3ea8c72
                fe88a20866132bc8e2348cadb5836d4a6b 00000000f394b4b366c84301059474799b88243c32                                         ca5fd904648210ebd6d785383930463fa87e411716eb49c56a5375
3773       5734 f4a46bd8adfc624e411f926b70ff56     b800ed86376517fe27659e                     1EHYwC2MU824apPQtaMbBMrvhG7MFXgxXS      bab14744dbd7be565be2f
                                                                                                                                      04dbdb54cc95765d5c0c409095ffc3d5ebd095c828894b8de3a0a22
                f4c17c6e8232cd0dfc68bfe8b4c9c066271 00000000f1fabea7162c2ef951fc96c6eac554d1b81                                       cef431908de40b41d4270b04c78384b308d651e322b1e0f2ce154b
3774       5737 c673b0cab6399b4333f11b25b941c       327681de02ce91d6b6870                       1Pde7mZL4mb2o9nJeHWezhaAAY8WPUTa5W    3ff6693720110e7110e92
                                                                                                                                      0490a24170e922e6f3eeea94c38b35598f62491be7d322dbbe2bb9
                c02eac142fc0a94a3153f82e2f9a7bee4ec 00000000cfafc98e75705e6fc693f0f54fdae4dd3045                                      2c85a976759736737dd216c139796445e781e9d60f028cd653f903
3775       5738 f859c018bfe06787f5041f5ad1522       86b1474743b1f383b381                         1FpD4qTWBxqrsBTGTd4hsXimjVwTxer36g   2d11ca2ea8669d7c928a91
                                                                                                                                      0437dbb2f47bb248b05d357188f2cb64c309798c25b0a3136d5bc90
                f04865d1d59bc33d1b3463967e086f221d 00000000cb46b92d09a373864a17f84a3e553ffac83                                        1ddf3b9621b71e1d9cbd6f963ace2e24d938bc95839b4b70094b36
3776       5739 971de9521f1e611fb688fa6be23158     858d5cbedc659f01112f2                       1EWkQxceo3kVt8SbEQLbR9cCZ1gcz3S5ZW     e8becd7c13691821043ed
                                                                                                                                      0468ad2a7c62859c97b207196384f15e23a3a239bbf27737ba528b
                b27b093954baa253e9f238409687878c5f 00000000173387ddc705e1b4cddff3e993ddfc4eb08                                        ee055cebabfe5e90c8699a1681d0efd7c3da7a705f402172b1e859c
3777       5740 d42aed582b89f71229aa9befe6c4b7     7c6e42ef2b245ccf31e5c                       1HJtEu1tgppbp3ap4MxYFHStHuW8JSodXg     2681e8619d643cd8a710e
                                                                                                                                      045e69d7cfb2f51e47325d2921c9af690528883e92c5bdfcef70c7db
                a29ad698ed0c7805d729903d7d7f6294a4 0000000007bbb10a32beb11f9659fd246cbe09b9b3                                         1ee0c1a6c6df8f83ccfb518d18f942d8fac506a9c7c74a06d18a32df
3778       5741 50b054f1a6de71669c7403fb8cde72     c933e2f4fd3dde9aff2aed                     1Neq86dGvXfZwWADaRuZ8HTv1qNyqoiUv6      59994fbf4948c762f8
                                                                                                                                      04689b8cca6c74cecee6d52cefa53ec733a80bfe45c25c2e437bb0d
                81a2143f223b51dfc47286ec7c2fd26059c 00000000b4e50cb9b4a679c672ebdc5022fffbe0849                                       7b925d676bfeab09039a31bdc1ab49762546981bd8443727d00bdd
3779       5742 8028a0c019aca961ac1af8c8eda13       f85356ca0e2bdacea5087                       1HQFQsW9cFwUEbWb88qijqiFj1HX4Mx8va    dfdb8e405df497d02fa7b
                                                                                                                                      044f35f095b17524dc344a9176cc89057c2278fa4ec72f16a1a7ca66
                331ba6c7e01530ac9d73bf87a30db8155b 00000000da2620578421bef48e904ed4cbdde9241d                                         411dbdcdc75dd0b70fcd9325b3b7adc103ce602a3f79c6a6222c657
3780       5744 2347ef22ecc361b1deda5ace8bc16f     887d27a0c92dced7a5e380                     1FK6EJmsxRbTHW69r1p9vJPoALkJo6DEDj      50f0dccc1f328f6a02b
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 212 of
                                                             913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04e5d512a035842a082e1ddca78665795f961f7ea23f2cf900268fd
                58ea02d807e20991005bd24ce69b3f8613 00000000c8d895150743b70dcfbadbbc5daaae7ec8                                        28f07a5c9c8428e34dd399b81bf550b0f7983719b5a9961669f4ced
3781       5745 dd45dd39d5621af9e63236017a7d13     d697d1a02ea2d5e3b56aa3                     1NGP7Zb7L8SqPYCt3tiaqtfanSEFRqPmej     c5222a10b247c018a46c
                                                                                                                                     0415d783f38c17ff7580968f76b3b1aec51c279862373ccc3cad029a
                669ca8e42108a3013e28eab380c0bf0afb 0000000080641eb0b46507f316943ffde2543b3712                                        1ddcc5a7dc3d4d993e33d720c02c5fd9ef6bc20e1c21fda11abd8c54
3782       5746 0c2faeb65816c81e8fd6f45f315525     33dc30511b3679f57739e7                     1MrtaEbkfz6fRaZdZkxgVKmaErVyjAVBvd     c71e7f455d2bcc8137
                                                                                                                                     047db6a05201eb576823f4b9fa9301461c7d0845cfad2c4899a468a
                d5a447a5c33cbb1bca32af4355a132bc41 000000003da58e69eb89e6454a6cb044a8a968fd5f                                        cae7ca193e56d4197808a3b48d4cb951a7852713cf639549188aaa
3783       5749 7e165bab840a077b707259bcd3ffa6     5298b81ecc8ac6614273cf                     1HbikRxpGms5kUdbhTvhcyqsxJdHT6kxgP     5db30d2266fea5c9d8d32
                                                                                                                                     04288af15565442d75c10fe7e1a228c52f37421e09523aad85d61dc
                6d0224009c75bff33a89e49d7fcdb1dbdbd 000000009d9315e82b2936d2a1a2909cd396ada2e                                        2fc86465b6992600bb03f6219095dbe599dcc9591d4146a8a68d39
3784       5750 e0d345050715a6d86581ddc8b9bd5       25559e9b849963a6caadf4d                   1D4WzJtZMkDwDjHuiqWBk2Ha34BpttKoTk     ac35cae85679d2af96a5b
                                                                                                                                     049d0cdeecb17b60999a373e1c5dc350d3023baec57438dacf6e070
                3bbbb273f494d0035cf0a911e8249ef8c49 00000000b780134d08081da0e2afb34485a0c2c191                                       5d8652654ddf0040972cc4439049c76d2824ea5d46c6e011cf5f9ef
3785       5752 f56127c65492957a621997cfe53fe       96715b65539092a8d5a555                     1KFHM5eCC9x3omKzs62qzXBq2jZhtBMy3X    d6d1b4ad962572c63210
                                                                                                                                     04dd47625a7c544984df303f854ecb0e8a79174234d56712ffd3e0b
                a251ecd3fe3714d503a2cc1f36707c8b4d3 0000000059734cc49793a3ccb9b5dbf6a213db50b8                                       5963d85a645484c610a9184a6a3b04c71b7661ac9730262e1d5726
3786       5754 f5ebff97a851d667afd66763369ea       4537d7493c79c0150bcaaa                     1AttFFjUiTH3DFoLa67gdNk5QzbuMmAEZA    186a8ce837a435e90a6b2
                                                                                                                                     043f3e328217743cd97d8152f3112c6c7fb9b911bd0ed8cb2f4c961
                ff2ecee2aaa2221c88a0e34d5096d552db 00000000a8b2b31aba382f5d892001122d8d20a397                                        ac686db1e02ca08d9d135a78ab7cb13e8c73aeaec6519a41a91908
3787       5755 ac4ac42e0760a6563ce32cf3902a2a     dd979d3414907a8129ac97                     1CXii8tDR2J9Xb75XdQiuT14VqZLpGQ94e     b904bfd78f321d66ee4f3
                                                                                                                                     04a2687419d28afc9a6d99f465b902253f4d78688de3b980cee16f4
                82fc79d3bf2858bbab1e71401a23b1039a 000000007c0b9e3b8c9ca8e7d46248818118358245                                        36b4bcb46491dcb090cc7f8c8f8cd9276a49c8b92ad53da1162657e
3788       5757 91f3193e09c0367bc9af47f42c9b06     d3d248c4c9a73367e1785e                     1FR5UZ3hD7pfnXZdxZxEdukXDLr1q1ihJF     49eb1c6ea0170a0a6646
                                                                                                                                     043c9d952de7441bc9499b0aecbc2788a9499a479e8913d5b457b7
                5795c436621d42f5e801bbbae5f5ab2713 0000000015762864c8786d5a9d1917cf003c60eec9                                        fe098a6244c6095de523fc285b98d741626c1526edcbe5340c2fad7
3789       5758 598f54d6a18f63631a5d78ca459149     aa620d7485bc2abb1e5ac8                     1PCDH5dVfbBCpcuwZxwYCerPKaicnxpnrE     131e45bb24e333282434a
                                                                                                                                     04fe8f4892fcd32cbfe9e4332ba40bf6dd1f3e6b6930b962e20f8d23
                4749052582b5589b9fed2fbb6cd392177c 00000000d040404ade368aae49e4d4603feacf06ac                                        112614ba8e5130533ada1d56e2cf073d077231e8f74704cab07941
3790       5761 61799c24fc156674c69203206abdf5     7beb9777aa0872035b3eef                     1HXhq5ycZGHVqTUtYSCCyrEnzGXYRG4aJ7     5d9d52861727112a95a7
                                                                                                                                     04ef1a90abb3b82ac4909016b98c8e9a5003eb744c482f84fda6a6a
                cf9f4edeab0099ca30486ec33651b640a7 000000000b6b65684e019339fdbd2754ed872fed98                                        ee348087eb40ac5e140fc274d65bf508e235ed6d3085bd9e51736a
3791       5764 3d30417903bd209916cf6766311778     7407594f984773360dd977                     1Jf2sjHNxbA3LtFyeyMXdoDn2RaTh1rYGk     970385037aca655e322ba
                                                                                                                                     041ee5d2622f46aa13cff2d79d9281107bbeb33d5fa401210e7f5a9
                8ab769c48635cdead5096317b7841121b6 00000000d9de57f2fbf4bf5ce092006d73995586d89                                       da0500f7cccdced8d8e6f98bec5cc226c16bcbdc178f762ad801f31e
3792       5765 dea3beaffef95d394db2afb5942dbf     c45197752fcc4c1f07526                       14ntUYkN72KE4SaMxL65m7VsYeke99bqwG    b19616c328ca26477e7
                                                                                                                                     04ee4ac41b1a1dae77f9c8ff71bc723e40351035094507d737b7b0b
                2fc6c241b6e4c30381db71d0a31c32c76a 0000000040073d53f6a78dd20709a045a2cc448a42                                        a382cf79e034d5d6255c84a6ceb0bf286436f8f9b4258d6f48cb36a1
3793       5766 724affed4ba37d3e05d7ace999cd87     8f235740744e5b36bb8571                     1JQ9JmjCC3ackYRxfregaSHkiFBnFiNfDF     a0e9965b025c9b25252
                                                                                                                                     04b9cd879b1c61b4bf0a128418cbd2347d82d801c560167d78cbb9
                6994fdb92c18baecfa2383f28d5f4921324 000000001c5e1c8d9368ad6d4d7101a6176525856f                                       84b1e3944e9d9c8d1b6887fb3d82b5d7a0bea5db8df4f29d231522c
3794       5767 81de9a93a65604ff5633b1a615b03       d6aa81ca6b8b6ce25782a8                     1LdRbMHebkw5cXMA9SmXoTtXMG4X3Lu4Jn    3316287234f210083122a
                                                                                                                                     04698d5dda92937a4d9a2fdfc69be7082824f5192b702dab1c55c61
                fd28ad94c787820efd01b2b1f55099dd69 00000000ed97861e301d7d21c0f626ee2bd6827dc2                                        0bca72852285057f33c595e5ed5f4a56b804a76378bfbc6db62dabb
3795       5768 e379fc27cbdaa2748a79c7a02071a2     c4ef1c1a34d991ceb8a9a8                     17zortC6R5dnUHJySXL36cDV6o296n4VcH     aeeeb8c09876c3f30413
                                                                                                                                     047803b40cc41a15ac0601f79a64e26ea11b32ac83096011b00e65f
                81567cb82bde5615333e0958944ea0f189 0000000011208966c8f880555b817111e57b091aa8                                        b15f850fa889bbef01a73ed46eaec625d974c5a45b2478a9f5a63dd
3796       5770 9ca46aa457714e17517bb2061554c8     7d7001d9fb9d9f82a70e01                     1HJQifDdpXyXhif3LNEKq28go5dj6BZcew     fc9b03a4ca20eb95aa36
                                                                                                                                     045f28dbda0a066d3c375ab608e1cade121bf4bc38769ff6d4f4104f
                85ced9f61df5d7e7c31874c59a1cdce8233 00000000aba90cacf7fba8ead3b9191a50c9fa76939                                      587af1da3e7a0a58ef453656968070178c86d1d3b51de740af763e
3797       5771 5101a1a4afaf195f5166af5ad556b       b9aa7ba055d6226da64f3                       1HEDeqmqxUtPyGU2kKYyCk37nFDRrYoohq   28863e126c42272e89b8
                                                                                                                                     040e33afd85fbcb1ea3c1da51f6f5e717f80d1d727569ddb6d1d702
                e97975c5075c73dd584aceb869baacb3f7 00000000512ca848725a11c84b714fd2b6b2be71d2                                        0721c0b2a7c13cf9d1048388de502e0695fb8c4c5a8c920092eac91
3798       5774 06280c1a84a0c6eb98a65b0e0a4908     8be2c2e5d5ffd456ddad57                     14JBJqtdEyW3pgJeH6CaZaRMNySxDExEat     54ae94c117455fc2e900
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 213 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04856e596ba7329ae5857bb8ad5a2bbab93b9799bfb93121a4e498
                654b579af0d5c8204351780846741cfd7df 000000004249479797773a5b8551f3274fc2a8dc4b                                       1be801b3a8a8403379af01679bef8dc8782fe5d1e71f7d4abf53723
3799       5775 fb65c5cfc9a791344d24629a2474c       5c52260e68eb62fd6b4ba3                     1AnLdPnkTJpSE6b9ZaKWafj6uygcgpCBse    6e75f1794db370dfb7b23
                                                                                                                                     04fc65d855039ac1cbe5bc70d56c6792c751bbd8eabab92b07dc0c1
                3e3e811e2a197d93f9d17d4371a355de65 00000000056b9bb9760b7f3323c4e8699394b24f83                                        d0bfe507e8c43edfc15fb16ae4c22225142c70f1c4f5ec61edc43f6b
3800       5776 6b04d3aa10b6dc5d690160b47f83ec     dbb22eacf7759bba704eec                     1HDgdWh66UPpw2cAKNvK9tr57Dk8L8tGgX     e120695c507079aa1de
                                                                                                                                     04c8808d044bc43f17bc8b1a0c332b082029d6e059d12f30b91df9d
                39b9393b57cb97c6cc7cd3bbdae714d09a 000000006950a126ea4be46f40412a2c40c580d075                                        c844fc6651ad1527e0551b7fceaac302714e63de5677d7427344b95
3801       5779 96fcb4fa9fb92fe8ffd6e2081c3fda     cbc57653fef2167aa5d295                     182DTySNapHod5R4XvqrAYHpKVuWU69hhb     8885373a0d82899054c5
                                                                                                                                     04d41889ba9889ec0c78a19dcf57b749d0d3c17eda079ff5417e361
                40dc8047beca29b84d1613a3efebaf5746 0000000012650c830b5f7274c1161ac090ab727a45                                        1d468fe5b58666ebcacf139a6ed7d17761689002e0a9153051b38df
3802       5780 331abbe424203523a37fd78131fbf2     7fd25dbe436137ced84363                     1TGgsUMDUF7aDhXnRApYwDTzqihY9ytEV      ed65cdeff96247ed05c6
                                                                                                                                     04b5551ca9ff040d1c7f6f1cf618633391e7f8e1b3e32bc86a0fe31c
                aed4c54e8020bc8118a9dfcbf709a27d18c 00000000211bb5d4ed9b771e78628015593cd1c381                                       bfeaecb3ce7f790ddedc38286833f43002028d37ff1564fe4e9afc40f
3803       5781 f3254fe196dcd44ff9e959bbad51d       956f48e5b1b1daf598041e                     1A5NAdqrsi5mxLjXradhdxPwDXtdnH7FRM    257c4e50193357465
                                                                                                                                     043e7f78fab305d9126533cf4ddeb882afe1d3f947f349a8fa9c14fc
                a2cbac8eb24e38e6eea91f1e3dd6fa66e2 000000005dcc844e056aef76ba55ccf388e25fd92d1                                       2517a7b293632228e5b812ce81d3fda9640e705c6f22d6d084e787
3804       5783 39ea4ef93887921d1daec8c6ab5764     ec64d7317577aa8a66161                       17SuA8esUWcK9qSUYa2ThVMjBVoQdhUZk9    40c57d88fdf117a4f820
                                                                                                                                     04d66981b6eb1b7833ec09c3434c90742868fcfc655776aa58e9ed5
                742b7b1b215fc24fa7b46bfe2b488be15b 00000000ded964897b5102b2e70a685fde945ad884                                        263963a101ba0d16219ad788d1f0d403063918b3b0c0f182bada1b
3805       5784 687a6c7bcf863fdc7b8db040de84b0     05e657cd8406e1f519a404                     19nT3FtgbaGteaSrzx1kifUMMUHZomJ5TV     7e8fff8369cdf0c41d4e7
                                                                                                                                     0433668ea69bc424bf24cd08a67437211ec1de6d45834698fec1d36
                3666e682436c3ee56646dc35c6b74b89e7 00000000dc1aca742f8e8192fd60e9ec882a3ce0e65                                       a44401a83df72351c5ae334fcb19455c78793d3ae6b74561997147
3806       5785 2d09ee7f54e69f00176f6e102f365c     015a73b18034a90aebf15                       1ACytLdYuSxKKYJQHwe85synTjYNjPoNAH    768db9b5059766d51c097
                                                                                                                                     045f90a2028cdd302c26aadae395c91b61047f3e4151f63387619a7
                b4611a76ba64c99f58c1681fd429e967c5 0000000082512ffda27fd65932cf4bab94dc7d667f4                                       ac7f7050ad15e17dc9de906938f350c7cff1c96178e6c5196e732ae9
3807       5786 4f5404a746600c78f20b68374949ba     83a1c1a2acf2029d90f0b                       1PGS8K5HzW29EadPw2nbvwUiPM4FH2HfUh    75cf6c841702425188b
                                                                                                                                     04c17a9e96c24c29fc8991d535207e2f48c51ce374f1cc02bccbb0e7
                2986a5b0507cc507c35002e44dc66ee2df 0000000081fb4ba2876b73465c44cbd8b2645354aa                                        8cd68caca3b693da5c56c6894d9b0323841bb4f5c4cbbfbab2556b6
3808       5787 e7bb5df7db00a6ea743057f186af16     9acfab02c7a02bdeb6b65c                     1Nks572BGT1KH4LUE9cw1Newoedvb8KMNz     db2fe5c5ba06891d2eb
                                                                                                                                     04af599cfc407b618e34af3e288e7d6365bddd823351ace0d800b4c
                0f2500459b196b1018bbf1ad117a4ffbd65 000000005bf0467f52dbded6b81ae713b4f06d7e99                                       e8260270b95615fcc2134a28f6089ae6f4c599d9e0366993ebbdba6
3809       5789 9cc1105a45cb5aa742a3e4f9e38a6       bb0546adcdb6b569b9c5bf                     1FMvdJhg3D9KQx4NxL3fa6uMkcJE7mqv6Z    45915a8e85ef4e07bc6c
                                                                                                                                     047b8a40f2b60c23dc01e26819a4459b79b4f4646c8ae47eaeb1b5
                1817dd27e325e673221c8e5357f4fbffefb 00000000ab7e34e40570e019b8f9f8d3cca13b2932                                       507ea65e79051b83d14c78d6e0e76b45997f684ad4db3ff8fd1a9d3
3810       5790 fd272fe0096a650af6bc457635f68       44f38b6dd40992ebcdd61f                     1AgzfyFp8btuYFtuHHeF5Ar6DWxAZScPCz    44129b4b52c8b0ee0d88c
                                                                                                                                     04f06f5cff5dc646eb23f91361299269281c10577a82daff46ffc400b
                52485a5696265d1006cb789a74ed7774a 000000004a9b4f24d57657d817fc2e5bf505020b30                                         88637f2913846a1fa52d2b6925a25e4ac073e644abc65bdf4ba0a70
3811       5792 8721f20c77bb7d9046a0d43eb5950e0   17f3fd53a4e5443f5ecc9e                     1LGBtBRbmfUHH1wTNp9uWabRZLoTTyLwVn      c4cd8c75942804b3e5
                                                                                                                                     04da6f6a648c25612374498512abf5439e695bec04ebc9e3cb41efe
                c056557af957672eb42f48f92b66362764 000000009aedb4ff756036b52b369c4f0afb3df01a8                                       5c932f53359be60ee902835e47af39d041b65c7fe347546b82c4fe3
3812       5794 47310fa7aa9bb921e5ec45821055b9     87e91887ac29a98edffaf                       1MANKeFoUcQQmG7hgYwL6umJ3WczP4QchJ    23ad8babde7e7361a3c4
                                                                                                                                     04be3c197a5a901ade45347da38c7420d97764dd15fced279df77a
                c09de052393fbb26fc7828a5091ee7e183 00000000bcb00981ddc55628072c9e8e4420d6eb06                                        0620b879effedd7f54ffb8cd4a95478e078295195a82406696cb490
3813       5795 5ef614d80ca619adfdc926f1c4c85a     2df616f9b2c2dc1aa29c26                     15TYTiTrNvYbcwhPbsCg5jKgdRa2bz6Pv1     3c131cb4a865d79d84f9b
                                                                                                                                     04c44afc63517f1d99d09c7d88731f6c54ea2ea6cf91787657e1430
                81d65d0a2a17bb368ad1037fd49b91a6b3 0000000017599abe29157e86036b8a99bf38c80efd                                        051881a36b8ad3c410c7b29ea92a8faeda21b16a1e559a9d386bda
3814       5797 69af3efaa17a6bcb4c773a5a7bbf16     5b24aada62218b32e66670                     1KnbrNEEXM16NnTfg5skJrgjtrjYbxArC7     b470b0999ee9696451db9
                                                                                                                                     04d84155e38bbb21b3deea1b0eba8cfd996b76c7eced3cf6731917d
                5376f5020199d6e61ecf4fb5119735f2320 00000000f4dc7e3ccbcd4edfe0eb2d5dd3443d0b1da                                      f0d0a2ab0f8226f68591a14a700e3987cb0dcaa069960a419e99d76
3815       5798 8a4b4da46407c3f873ced8101a042       ad84cabc7080d3ae6b8eb                       18NFWuMYRiJjPy3oUUcJBPYSxXQ6QFDW2P   38a5785bfd1613e4d452
                                                                                                                                     04404bd0d3d861a4a90474f87be2a538a68ff62c48bcb630642e034
                5536876aeae13532557b621a6855da9de 000000006ae24426eb2cd7384fdc364d01b52ae2d6                                         b0e7beb3c52de6f555daec5efdf109873b4a9259ab93dbbc8eb2cbb
3816       5799 2882e5d806056a5c945d2cc680b4d05   153bb2ea6b766a398f3fdf                     1epyAvJCkC44pttnnJFgmSRLXhHBwvric       0a8ea2774ae71e9e4c9c
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 214 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                     04de46aa0ba3bb1592e544dac3ec14c8f38738b71647f034a40f74f
                6ef9873a490e1796be719785452e19e424 00000000c93c9874db8d899f8409a98980d3cf2b0d                                        0aac14920c537f9fa222ae7ae03e1e229f6313234d85b025f66d683
3817       5800 d1dcd8c47ec7196d321a84e087fbb7     776aa8e18e82a961d7eafc                     139bYiaYKZJrvMorYktqWWYVCY5UmVHoW6     4901ad607030fc890fd8
                                                                                                                                     0413759030c91da819c00b5ce44b680725cbd0176d8f42b53be91c
                3ac7df90372fdba00a52e1990d86037457 00000000f94d02c84f733bfa4cf26bb87a44b6261c2                                       1845ab863816fe33c6b6ec0d7a4c1eb0541e54cd9629829a9ddf80a
3818       5801 b69e4f1383bf4806b97d315efa7daa     b62c659e6f582a402727a                       1J3T9wY6tzFiUhJQN6nsS5sdUVyxHDrnpN    9a8063c481f4d0891e9e8
                                                                                                                                     04c1dfd9b30132215223c4f4cc947da49c4101c8182064ce361a0c9
                a0b4af452c328ec83c9e4201327d014bca 000000003d8d831b6db7a57fa047c943d88b675823                                        9c89867121c2444501e127c636a5ed2d6da0c6e033ed7992b2846b
3819       5806 d75c60113435995d6bda62409df498     ddba026519f206dc6ec126                     1EhadcAPfYirdebzNrCUZT72BmtueVKwMs     0ae7f17302dcd48d21d47
                                                                                                                                     04997f84a783e71a30162b79a1ae84ac6296a6194bb2c57a09b7c8
                6cc8e5b1e81750765137dd6de8ad4023f9 00000000baecb2e8f0acf8c9632a4df9d2605beadee                                       33a0130c4a58179323402c93f2b2673795d4beae69f439439337ae
3820       5808 c64b812873db47f30ecbb1199c68eb     aac78f57decd2310c8013                       12e4bqebumzeukec7ppTwgcNWSEnqZygFN    27d6ac2b4fad87250286ca
                                                                                                                                     04bf49f1010b39a3aa08fefb223d4eef7dae44ad5436ab1d15333bf
                e8a12f1d88aac09343bff96269ccc7c5f80 000000001912e096fc05e39250b509c3a7f296f009a                                      0fd9b26bc55f91e6d9935915ddfdf50a987c67f15f3401dd1078531e
3821       5809 116853095337f9a4155d50ec3ea77       9d094e063092a5d57e315                       123q3FBYzcCci21LZYpSVLnfqsAcy1KPcQ   764c275a6b81fda8d3d
                                                                                                                                     044c27c8f3372a8b81ad57555ff03123306f6f46f780e1d65e92219e
                027463ff33531d13f00ce9eab30557b186f 000000002b2a480b297c264ed72b6bdd5a50d6e2d                                        04013015ad95e8ba21020ff49adbf4bf15a167b8ca49d70dcbf9679
3822       5810 6ad26cc0472ee717142ea0c6eacce       767dbed63aac4aae29f4503                   1PDytHeykBVgCSyJfqynvdGnvppKLYErQD     61ac52febe313d4c24d
                                                                                                                                     0499f311e5ca6eafac7f703c8ea74fdbf744d22ddca7ae55b13389ac
                cd6d7c4cad057080b42dfe1ff3065f9f800 00000000e77d0285d63710f82deb70ec76e49fde5ff                                      c9b0e2d1b2114f29149700afcdd22990f49ccb26619db3141aab114
3823       5811 37489c94cbc9187b855a88245e77e       da000071d1c00ec112638                       1KQtTBXRRSNwWwkHS5tGDD1aeqxT6EjCD5   5c4c81c4b26580d0cfc
                                                                                                                                     044b308d827577e0b1ba3bab74d17f1e5107043e65061d1cc9c815
                2ba11fed1ca3a1be5a959357cfac46636a 000000003c0600d80391cf020c05a733bf097f4282b                                       1c358f297865af0475a4aa8618a9d493ec87675a342fd5df5899f5b
3824       5812 bc2ffc7b258ec04c1dcb1e653bd69d     1e6831648bab40c159f38                       1MeN3Zh7FtgemvZHx1hdUSQHwifPPCckRP    cd4c0c5120c0aeea47040
                                                                                                                                     047ff9981ab4e22a02b0453caa0629d08a751ca399ac8d1364e575
                9a048efdc61e6638c16ddaed95427e456c 000000004e0e1cc55b7f35f5d2d4bcd8a4524eee3e                                        e2dccb22d523663a58c46b8e604df3d884d9814a175e700d8cc9e8
3825       5813 413ee246aa381a45ee6c91568aefb0     8907246a51e412025605bb                     1GYAtDn942E5ey4RPeERYeZPnp2AmZQi1b     b62c4f71c76ce452fe5490
                                                                                                                                     04b29c141488896b813df7242c5fe97c5bf332bfc3e34639a1274ed
                88100a7880a65cf953cbfa688166fe58e43 000000003e1aba3c139fd1e7399a92d0de0aa3290b                                       ac9ef771d3fd98bfcac3feca4a41834aa291eb62730961bdd03dbe8
3826       5814 1598ef22a24d5956b050708061daf       34943ebfd38903cf59cb0c                     14oM2KEwJemrFDXoQcHRDfXCYwjbLMSeTA    51c6d72ea0c020a7de53
                                                                                                                                     0471153a368f9ff4e1a017ea3b1ea0990615bc6fe1dc6f67b008773
                178f7357d8fc828d457a0a1e1bd71856e2 00000000e962aff490ab5a8814a48eba9b205430e9                                        8e5cd0d7519be1b3807624584437753bd74b37439ee9b979aa83b
3827       5818 1c2fee455ded81d2af3b65d26c58b1     70ee091d8a6eaf329374fd                     18nrrTysG9ZpzzbyuCcseGbQUt4EuTZTdh     af80facb0eb4c40a4c58ae
                                                                                                                                     0418d9957040dd1a8c81b7c025c7c8a347a0b71a8ca80e1f284a45f
                0e9b12bc784917939691363dfdd8971384 0000000069c08c4b577d689ed9266757b1f4786f0b                                        143d79693a61a07052d0697eec5f0e9c5b86e665aa4b38411b2983
3828       5819 e90f72d2dfc2880885a5bb650115fa     9083f092d7c469ec33c0c0                     18Y3T5dq8aDwsd3muGqbjfd7B7ykobTtSH     28923526e1cdff6533f87
                                                                                                                                     04e6d4e038fb0d799f25f9f0b2d70c1915d30fad5de96974d02bb9f
                70892eebabe7bcd3fb46c9001ff377fd655 00000000e22a461806146e4a1fddfe060198e808c9                                       0a130e7d9cba4542ce12b24d16d620785d698b66623b49e912b0f7
3829       5821 8cc033fb756f40e8f448c685e20ba       4caf56964fdff4fc8c4f15                     1JfeSqFfFKdHCc7ib5GHX1vWvWFbbQ4tJU    b60922b4682696fd7ada9
                                                                                                                                     0465050a0f7affc1be1f23d542b9f6730394f7ea9ddb6ff12247f953c
                3a731788a95ccaf5a3b2d161aef39c5fcf9 0000000095ce2319d5c3e853b6e3d86d54445bbf16                                       affc1e23061198e72c5c209994dc8a24bd5d6e257791d70fcc3a00c
3830       5822 9c5f2daedb3d04730a0855e3319b3       504de3a486da311d0235b7                     1DsMGq9vbJgijNxBhFm1QAhrFcJE7sakR7    939904e62b02137bf3
                                                                                                                                     0446f19fc28b24fe30ecb101ab190be80c743d7b940330ee7904437
                3fcd966fa82f5e516db67972d632f55884f 000000008e15745c8ff16c3dacd1ec2e9bb0cd45c4f                                      af5961ae84e253a5237fe1291dc79ab7ff08d438becc88ba4f9f5448
3831       5823 8448824c3b3e63c70df0c4c4d0e86       8d09dcfbcc018a28ef30b                       1D29HQC2aiWznGRg7ZfXMHqttdFFvwEnQx   03bb35f7c044debc374
                                                                                                                                     040465ddf213375c83425c953535900efceeeb50a8c0f7ad0a94bbe
                c793b3253c2502de4ff2a9c5dffe9e7ac7b 00000000db6f91c65401f84f300112e3c1da0a0f524                                      4cef572ec184b2b8ddf08cfb2319d94ed84fcfa2b161fccfe41b0a874
3832       5824 8b639cb76557bcdc259f23a9d8249       ab7632026c4f678a31dd0                       1KqY18oyChLK2LjNQUbhGhsazqAKPJM3cR   94728f3dfff2e30629
                                                                                                                                     0492617e88fe3618689b30905649d11bc3f68c066fc1315553fbe38
                95b6ae4900b0e1cb4000b3225fb09bb31f 0000000089cb1e9dc1faccf347fbf0dbbe293e8c0d8c                                      ba6747622b1bdcbba54063a4d5488ec5afd9dabd6b3b557b4e1673
3833       5825 e623785af3e23c026f8c1928841d82     6892d571ce520f6d68aa                         16Kt3uSC8FVjDcyy9HKqyi3dzELmPDM9Jc   893ce07fc0add81cbe42b
                                                                                                                                     049adf265fe2b2e0052f6874e6d679d18b96ae1f9cae1b5136a6fe8
                9b348df53778173b6dc3c919ff57ce0c8cd 00000000e15a133d75d10d57785caa5092d7c7bd2a                                       adad989df0b437ff69a50dbd563e3df0534ca7fa0cca0912fb2c49b3
3834       5827 4465b68815ac23f0f25bd1ec7df64       6d8adb4b6bc4a04cf6016d                     1CtytUwnmLqbVpgBxrukKt7Br3vDyNbwfC    18e3cc7f85cb4478325
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 215 of
                                                             913
       A                        B                                       C                                             D                                         E
                                                                                                                                    0444e475fd0d772826cf9f5add853b36e632ee0f933786b9977beb6
                c05c8eaddb5bb4878182cbeb455a929ab1 000000009aa258286ef2b93b9e9f435db70027bb8c                                       4016fcda342a9f321e61968f2ddd24bdc99d3f4ef62c3a55141e20e
3835       5828 a6c36590ccec9bfe7f49f56ede42fe     67af64709500da5eeac52b                     13ijjU995sNMWbLaX4khQh4QZ45Vwhs8by    e6861a44cee53bee54b4
                                                                                                                                    044f94b6a2730ff0c673bf2fb90d5d7049d590b25bf453730b124ef5
                f2d7e5e8b4e4d36e8054b6617c88773c2e 000000002d598c3ddbc6950d1d6e6214c00a480423                                       6604ffd385a36570dfe8f4942a58742ef621bbd5d9eefc664c117d7e
3836       5829 44b4174d886d01fab5b82e48a49c54     f45994b65f3673b40b0b07                     17YnNFeHwRKzfEkhxZ3SYaENsPv489qP3Y    12893bf6936642a893
                                                                                                                                    04d68b32683f55c3c8584adef2e23f7a58f9dc5e3afaf9fcce6709f84
                fea36da071ccaa748b2a6bfea5e124baf5a 000000006b2ea9945a245352c3850f9c442c61d16d                                      5fe6faae11ce8e5526de086b33470807332f0baf8476776f0956901
3837       5831 0413133fa2bb57df58ddce24942e8       e84abc25a3c809efd45b0e                     1Gj1avQ8FQwpyr4gntTZv2AxFi4WyR49re   afd8dabc300decc097
                                                                                                                                    04b6ec73a5b5a66b5f46c3af6bda6048e83300a81dec6e2caf0713b
                947502fb0ad1781a260c25459e437ebbd9 00000000a9acee10e7ef660a31e0cb1253ca8503c8                                       e1f8ac5d3915e5c0044a3b41d1583872a14735d4c22eb90ec619df7
3838       5832 7ae15491ffe30ea6a342b6987d5ed2     03950daed0968a8f6a29d5                     1DdFGqbQRLRWUg98w5brxCkH1NBT6r3MBN    3f1b250e8ad9f2f1264d
                                                                                                                                    0422b758d77e9e6b9f2030b28156c4fdc2ac8a302401950718bcd8d
                dec2c7041a7e666dc13114ea3c0a3d6653 00000000c2599abdad11d97b46094a5a9807c8d038                                       9e443007c34d968e3443a3d12fdf7b78e85d3cfc62deb2ec33a266d
3839       5833 56a87b4bd4da37253fb62c640078ce     8f928e9f5b2bf6ce8c1ac8                     1EgqcgTcx3Usb4ADxUuJWHdqRRbLkUyi4A    8770fc1531234fc8c187
                                                                                                                                    0479ec5fb771293f283ddf7e7c53312d5afb1ed25ddd304d4ab85ad
                ad33ae8b905fe41a7b62aa106dafc8ec60 0000000016f8d64bc2e4a9d74fbd145f2578c8a872f                                      886383026a4d61174d6a06a14e0a1c128e4880bc58122b3a6edee1
3840       5835 7477f483c7593187a0873bef84c6c1     faa623b9291468263d2ab                       1GRaocMZg32RceSyoANPQQX3PtN8RpCU7m   fdb4f624ea91afa59cee9
                                                                                                                                    049585bd824dc69e597c9de7d7f2e696976cdaf0400da0600ff5380
                8d8f63b32000e0723fe470a83d33852cb9 0000000068112a6124280d18d9dca70716b77186b                                        544920a14bb7b5f491bfff291f40b3743edbfadd22a99a41b2eb9fea
3841       5837 eb33b74d2f2e22ee359ff6e899767a     8ad5f0f49b1191ad7af6566                   1HmFBFQCCFatoWApZoVRnWzwAU9K2B4GzG     acc98b8e304cf560830
                                                                                                                                    0462c5874988bf73621b8b46d7469edb74304d4df66c259653018a
                8b05e8a96592f433930b94d2154f99ea3b 000000009219bca826bc9591dee62fa035752dadba                                       16b95ba7ce0111b9af3ac091ec12f8686a193442a628a85b810b90
3842       5839 8f96c47855905aa7e241da18bec16e     2f17cfc6875588ca2d3fc8                     1A3Trd3EHkfwHEqFtc2QVHa9CvZ49qrDXm    80a8fe2b3deeb8a7f34375
                                                                                                                                    040819f31264196135682066df3f38cf5b8d424749e69443a7a5463
                0b3b52b21195bec6fdb26a7ddd5e8bccd5 000000007f87a3fc3a4c47760cd2e6df646be144198                                      482d5b355b89a294603a5190eebe69f87701ef4034c21ebd050f14
3843       5840 2c0ab38d5640b991bf8c8fc2b63488     714dc1ba6240eb90ef35e                       1AQ2q28BV3ZLS6QKE1HbW4wmvGCktAfmxF   39f237be277e4081b4a54
                                                                                                                                    0418c04b6eb6f210b4e8d24dcc12e9f8913fae4671151b536f7f60a
                7a18c451f00053c94f989912614c1a495b 000000008e3316a0a8fdb9e806706f0893d0f739d4                                       3974149b9ad16dd685b7b6ed7d60234728ee8f4352072eea5790e3
3844       5842 51fedf08188c1ecdf793fa014b6783     c6eb9b5ed4e5a7b63e1337                     18LeJd251Tn6vQzk2WcGeBTawzJsK7hwoK    0ab1cd8cad50e7c1d89d8
                                                                                                                                    04082f69e5f8ebc172799119a3beaefac15063db27aed9b3c47c247
                92192b95f42c0ffb3375cbf0b59b0b9285f 000000006a8259db8a37a442fd42fc8a15b901ddec                                      108f595a8960276efee04040b3c1a6316032a0fd7225a99f0dfe039
3845       5844 d5d31ffe7f67681133ff8c1b8231f       52ed8dd3a604510220524b                     1HkC31QNLgiTuDDoSE85DF1tyqLA82QjVP   66ce22de4b77a07e4c1c
                                                                                                                                    048b49f0ef4f10d69bcdbefcec9b89ed114609a8c1c1fd9880f68db9
                389dd8c4a47dd7309b3888d73efedcac6c 00000000480c187b74ec3800eee1d79e16a2fb28ae                                       bc4be430743a27be9a3ab1cadf64431c73cc8b82b120080cd534d30
3846       5846 dea1be3d1029daa807422099e1d656     f585b3da4da330e4661077                     1GwAdTx8T7x8nVxKGUQEjc6mkC45cUa73M    06c128a2d0cec07d7b2
                                                                                                                                    040ec9c30d0684b53243758f193fa4456938b2577e07a128d20b31
                cb13f3553d21e08a43ce8454c226f0b761 00000000224fcce8879d3247c3200c3274e0706641                                       6bb101bfb8189e2fcbb136a43c6b35e9d1f59df15e011241fef83b5a
3847       5847 5d9c39a33cd31b0e6361dc2bd79085     a36b950382a7c1c05a83e9                     17rAVxZxATuiAyHWCmxoRVShZrfAaHgQnu    5a911cb4812112f7bc1c
                                                                                                                                    0487bd78fe34ae11626f1469071bf450e42d113061d83c2c0ac41e2
                e6e320afbc3dec35d6741cbd4cc0bf9c64f 00000000526004111d4119e7986346e8fb5fc24619                                      5f044c5924a9c44bf8c2878cbc2344b4e308f3cf2d4a063dd4f36bd2
3848       5848 7b38946aeb4b6ddcd281a16596d88       452dd5edf281ae63273287                     1Mik5CuQCRfTukVcHPjTBJXQSyyvAWGsKd   ca7815334aa18e08c2c
                                                                                                                                    04b2cd1b12f2a6bf6828c7d2b3b14620a4b999d1d00ba78409a2f29
                67a250b5cda4f0c5e659b032cd50598df4 000000004e0681c56296ec7b351243e40d17e7bcd9                                       2644c79215997af60e0d18f1d9cad32efc94e50698da90e2bc0596a
3849       5849 d4a84eecb55d2a206d2603c3b7f5cf     0f4a1664266a95c5a1442a                     1AAihXuJ19CAdR8iSkpAxDQN8NGQTyU9z7    61e50144cb91ee45b56b
                                                                                                                                    04ab8b8beec6ccfa2dcc512d97b819ab82e70b4f06c383ef227faf40
                bb19598112744d92c6a0ed023c1f4d046f 00000000cfaf10860f83364520541f536e50fa35cc0                                      b0dbf19b01243d5686cd039143eed7b8211d29d52c46cdfe8f23e99
3850       5850 9998104453b4ecf1d92b3d628b1107     907592caf8e322e0fa7b3                       18SUzZYP6YCiGupCgfAZZH4jahV79x3QhH   6d28f8c56a2e21c64c0
                                                                                                                                    04f7b5cbb69c3a2b9e0a6cd0d16ca38854fdc56e0d9902985085b78
                e3ea0f002e03260e1d651eb12229676941 0000000021393cb4a7395ebe6827733c6241971244                                       a5ae7cbb1570c1c379758aa8e92db6518649620a54f32d14cdbdf27
3851       5851 8e6d164788d373d07b33207b6795ac     dcbca4f263edc469202ded                     12Sk2r8Z7gg9z8Kt9ZqPkhE9Hiomfzrjyy    8d6a75db86f6706e2030
                                                                                                                                    04070eb2602ee112d7b639e352ff634d12bd3a39942299dcdbc085
                9249741817c432e82c066205571f1eb32c 0000000054ed490bb4247a20489dd985811b9155e                                        bc2cc961de2d9bd888a9937b1f941fe87c744ea76721809b93a5bb0
3852       5852 76da416649f665e57b55d71762f947     35a1aaf21c06209e76331c2                   1LLdpypBfubMLXAoC69d3jASMSLGoHyJB8     417b156e43e9315168f6b
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 216 of
                                                             913
       A                        B                                       C                                             D                                            E
                                                                                                                                      042833212cacf824a3b8aa1f4dbf292f890d3b1856b7b7b3a7e17e7
                ee52c9af2606d6ca5c9bfa98e0d268f79a7 000000002ffe1e277ca93864c175904d05aa20b03d                                        dec4abcbafbd47d57acb06a63c34fb10b15272fa81d813d569cc5ae
3853       5853 7ef547347da4e1e98ff89398ce196       e7fee121c617eb6a465840                     1LudQodf53X2JugMkP7Jj4mtY69abGJgQQ     b4a629afdad0695d572c
                                                                                                                                      0489923742c037f972bbb21b7111da2e4e4169f85df2bffe0bde44e
                1a9ec0e36d3fd4d7c46c78edd71f44761fb 0000000013605b5a77f426511614e08bc397182090                                        12c4ed290a842848fb1d518c450cec0d94701b9062bc3ed7358164c
3854       5854 dbb2be3f13a912d02065cef3e8832       8a5dc1daee3351019ff1ca                     1G6AF29Kwrpvbka9uJAfLDf3LYJfSuNTE3     a39911ef2c78db17c0e1
                                                                                                                                      0476f104d0e78e6bacd7e1c7aef71f0fba95608a45fde0b04e19a96
                03325ba99490b0480e31a58054943594b 00000000ceb4102b03d4965ec0820c9867380fdc4df                                         cb1a3203b07d6d68cf92a48ec200d130f61002216bbcf384e76e83c
3855       5855 de30b679c2130833775c034128eb556   1caa00839fec7b103e774                       1BtCpSAJ14d64ZHTqc6uqaLMVXoovTsSXr      3a0823efda6df95086a8
                                                                                                                                      0449ba7387ed2cc166d1e76ecda29eea0618a845393c58b0a60c61
                f06d705a73519d67cdb19319d1e60412bc 000000006b6870283ee477fc3e514b22767bc3b39d                                         958d9430dd759b640ca6603e53c9b080f35ba07ee4af86068abd14
3856       5856 0b2a885af60c75b1399c76e4e16416     d6edb683fb67d921feb861                     1FZpWRvAhWVMndWBoG3WdrtpyKiVCTR4zP      3ed0f17c1edd4a266a1eef
                                                                                                                                      04b800c885d551e6ddfae4c8ada910b4ea8792b961c969d0eff38d4
                dea82c0ce94aaf9b7a4ffdd8d4ca21c45ad 000000003bcb083b87ad79fe333e3aa90e29c3ac41                                        97b5d25ea4ce39ff92cbd26ac0a67896c30be0adf8a2dea2b0e868b
3857       5857 82299945b6c924b868ea8178448fd       7d26ac99324ffdba260a90                     17tkEp8KBxhLmMqB8R3cfTDoQR7SXAZsNT     f1df6dec1ce79cd052e3
                                                                                                                                      046d007f3b291d309949b68d7fa0363432e601f226fd1c44cc7099d
                ba6bdd2a06eb0a01cbd6fe31b1229d7fe7 000000003b00bf0720292e4cbf4a9b90b9b793db6d                                         d6f9fa034a3acfb8fafde0aae33580a94f9278d68d353a665a0f615c
3858       5858 0391f17eb38d7a449a31be8aceda02     047532afe3c69784e9c34e                     14bkaKykBVWg76wVDMpyPDVEbvQ3f4YeUJ      20590efd8d47da45aff
                                                                                                                                      04fbda361963c7e2a7a5c6a7ffee7d2b72fe0df653d29a48694757a
                494bdb6589b3917ab871d8f2a7b3b37ce6 000000002301e5593a516241fa2a884f334c1f1b58                                         dcb184d6d7d7955f85e03c9bce1758c9773b6a272d876d4c403c8b3
3859       5859 17f5f86dea293f1358bf5782ef948f     83c7109aad1b7f3e168c34                     1Hrhsciqtj8cP3cK6qeKLBG8usiLMf8hBr      a6468e59a78c18d49f0c
                                                                                                                                      048247cf6bec4ac6d09109950d9acde267b17f1dc16892644536c47
                55919b88320e706b61af2712c8890857dc 00000000f38367acbcdf031b784f66ce4dee8274ae8                                        efb7a8a93b476317ebd0234209cf5323e3cb736c6896697ded25e5
3860       5860 4a026ed133df5b5c3e7fc94aef82dd     007e68db34475b8cf707d                       15LzpmKMnmWcFuScJeCg2uAgWx4YC4ogiG     54a75ebe813246756427a
                                                                                                                                      046c5c2985cd6c50968b3f87ef1461790fa6f7cec305663ba2668b33
                d021cc824f4a1e49ac0bdea09eadedf771f 0000000010a3730834656b9c3a6bc67e733eaa8750                                        d60f63ffc3ccc094c818b76ea7dfec176ecf002314fa986b75b3dafa1
3861       5861 6239c6d6fb0bf5bafac0cbcad1934       a97d8270626a24c62b4f78                     15LG8eHq448qmWLVTwjvPySEavkpHPXfNC     5685a3dba8af08dfc
                                                                                                                                      045e3983f16a1064672354cac4748442c65f6da32b8b645aa80ff6f
                3138dae07241a016d3d2d4f0c4d79575e7 000000006fca06f668fe9f7c5056ffcdffe0a95fe3bd8                                      5dbfd4ba87097225f40906f884b57f56db50a8a17000d88a2b2fe70
3862       5862 172df28d39484b9db774b49dd37681     6eb5ef1f8125b0c7cb1                           14kec2sWTaHjWMvvPYALKMt2Y5bmj4VP3N   b3cdf7703ef0c8c6fa32
                                                                                                                                      040f11a626b8d2676064e60c538f97fc5e0fa0bd6087527421e3c8f
                7a412c7e2c28720220352f835c72415673 000000006b26e14a10398ef0ed0401873422bfd65c                                         13156ecb98f13c68d5b3cebe37782f3b26a5e0af741dc1f4d320fb8c
3863       5863 2d9b79197425f8cd65b3033ade26bd     013a3eb752056c79bbf067                     1GLLduNZDZkRYAGsibinWeZJPkJkixPMBg      aa8909430e067813718
                                                                                                                                      047d98f0d96fefe872472bad10b13b2eda23c4302663e605dc45590
                90484c390e580fdbfa33cb6e99c60ac1484 000000000c632c30f3f4adf7c1cc5f1377fe2d04369a                                      506f86f892f6fdcf6a583c8fba40818946add0ebbf412030dc07eac4
3864       5865 a2fac4e891f40ec9e5d1d53943c30       aef23e59720aeefc1233                         133aTpc2qmiG1g4pg7SaaVA1ejXknMU25p   ce6920bfa8dab6fe5e8
                                                                                                                                      042ad2788ef7a849e8eee541ead1652159a3580962784591f17aaf
                c4b23a70f4158c0b71902d9a588f77d065 0000000099944783286a0d443b6ae43b177af9c85c                                         948b63d4d86da004abc56967ac7cd1682b96fc44392830c6c899c37
3865       5867 5ab0b5f8017409d4154b1fc9940342     d45174a3e4d3b15e1681f8                     17ZhPcSAFnHQsNaZj5yUx7cW3oF6Dw9TRV      ff408065134fdf10612f4
                                                                                                                                      04ed09b73eec447d0c759b761a9eece8a204f4fed97e05351427bb
                28b5d2546234a22c00c1ee6c5c1efd94ab 000000009bb83b66dc1addd894f80eb7066b32e3f7                                         a970c1450f793fb8d805be1bf0e2f6e7e9b53425625753362bcb229
3866       5868 02cbc885c981a077c08c5dd6429655     53f83e970ea074d97ce248                     1PBvZKYjMywuKuQYcxekdRKFXbbdotFou7      eb9e02ee5e65291dfb6b6
                                                                                                                                      0420dfd920d13d08367c7b4ba273836aad7130f8e0ad8065a341fe
                eb505e25076afdbc8c7d0e973b0a8875ca 00000000404b5328de24b1830dc776736e2c9ad9b6                                         26b51da20d25d65e0538b2991fbd78c57072a268b89c55a0312461
3867       5869 438731980a01a653caff19a5714132     4497929be592d84a856eae                     17D8PNxdLpwixKCZmBgyUSeVCGipL4b2bu      7d5a9c0a8a573ac94c7b03
                                                                                                                                      044c723131f4bf60d9d8b07af1159cee8c6f00d3a267875bfa0b66a
                9b175c175d4c9f979b895eb5f7d765a3ccd 00000000524a5789deef37e630a93efb34117b75e0                                        a4c2d9973cfa85fd111d05caad7f79d754bb88c0379d9d31b0882a1
3868       5870 dcc2ad70c7d7239dea30b0d3f51e8       907c68745d2634d0c9b4e0                     1KiVaT2W6tj749ArB9gU3fDWkUsAawpSnz     f4597e271558623854f6
                                                                                                                                      04c36ab36681c23852dd855dbe10c0f92e20db2e183b1a2f94bea9
                d035375cc3c1657f5cb9ad62804f07201a1 00000000c5a96455c917eab60e8a5d033483148c93                                        3ae0f2f279299cf68ce505514bd8512427d293ec3ffb5b93a6debe2
3869       5871 9edc2fa97850e8e8d13a123c8b069       a96ee1da638286781d24cf                     1MVgyaLZEo1fPzosreaPN6KuFPH1CdmDt1     604b5557e79ae0001b053
                                                                                                                                      0477f2fab99edadb0aabed103311907617b7b54f6091e953174619
                a1246054710b222799da79cc8ff6f389165 00000000a23802670c853f5b77391aa86fbd64f736                                        673bae57ebfe2cfb874a029e52cb2140bfbe64d176e39096e18b410
3870       5872 52bdf3d1c03447616b2920f455422       5ed672486b7f7061700d23                     12yx2kzdoLv5xyAioAsJ2QuqyvZA9h315J     746e0218a42a966b4e5ee
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 217 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                    0497b81116ca5d3614841205f118700567814aae9817ecc367de21
                e1eeaae0a74ae59bcef2e559e71010c9cb 00000000a1026027f415d4addcf74ed216156ad496                                       af08121735c4f52abbf38c66122eba297b1723f1997699f6d04fad69
3871       5873 b928028f1be7f233ddce6e76018116     bc38ff6e7ee0df93ef7399                     1E1J8TKSCo6yofgfMQpv6jfB8n9xoBJ5NT    05b80b4240fc9584fa77
                                                                                                                                    041dd2ebd89b3e52983cded8de2bf9904cd4744e833c6c62280c60
                14b8aa5374d107665f7440a7fde879eb48 00000000618eb41e00414ccb0c3fb55209f0b29148                                       73ab0f89afbeca627492a25363901d31397457bd7dfd9e07a5da34
3872       5875 7aaac17e3ce6f52e06674a5e3302e6     d5ddec0120cd6debdb126e                     1HRj8dZc36iQhBJeMkpJ8GY1gKqzqj4TJW    0f091371abc30591b2b426
                                                                                                                                    04271f35fd5ed003939c921843463f963cfe56ec0b21c91c26b01b4
                9db982d8557f4466196c252d3cf796044ef 000000004e3849b0e27840a1b9e9dfc5bcda2633d0                                      ab01d91bce7bb1282edbf21c30019a75dc860c44352c1c81889dec2
3873       5876 a6be079c484cf04f878d6e948fdd8       5865ace5e2941bf88764d5                     1E5TwoVkhS6Nu9GNeZd2so6YV7a34HDPkt   0952c0918c3013aa64f5
                                                                                                                                    04df1e0a6faff19a85c0f39336f7a3d68478ee871925b852b40a551
                da9915fc02d3194faed94979596612d55a 00000000791d0d95530ac776f0b1757cc044c575eb                                       e1f7ffbbd06ed0cb0fd1ecae580dc997ac9e8abf95eb38550b49d475
3874       5877 32ff98acfcee37e7968bccb030f622     8181ea78384b9828bd0f28                     13coM4CEDHPbjvED8To8135BC2cp4pJ6ZA    e7d3adc08a941f835ad
                                                                                                                                    044cb0c4020b7c08698c5abb3305402404937c2930ba3409d0e86a
                1609aade45a6d24162d3422236b76b0c4 00000000140a4159ffb9a2ed5a4cc267b0da71bc0b                                        cb7f09c2d09e554506bfbb3ee450e786b574babf6c67c80c56469ce
3875       5878 e0b46db00f0ac8b9e2f0be3990c3863   0c89051a232726376a5d58                     16Yce23v7cSoCC7CJQg6bULYHHkVjAWKcj     8131a0d89b3a6be8bc384
                                                                                                                                    04f1c2cd07a00688c5ed062a52de7c3fb17ef8e31407468fa32cee6
                ecddb780fa9e917f5948a39bdc3362c670 000000000509d8351af50926d7a305d2e4044bfaf5f                                      3f5e67159862a992c26cb8a327a9be87243dfd1e284e866d8d06d8
3876       5879 a14fd506e8e9b4b9d434a007687abe     394894702c5c2be083c37                       1Er9gNzaDTg6mLvQAmwwPj7Ye8gvt8sWVg   6c953203ff319f23164c2
                                                                                                                                    04932f992f205aa12911403f732c1c47415303aa7eda94031dd3a83
                081a9ff8d9b1bbebb34c95ca059bc9eab6 000000003eb751f538e66bf2d6ce2131184b11e3e8                                       d8a65f1561e1bda177b0aca1812c11eddcade14160bedcbe69f7e04
3877       5880 5b3132d35bc1207059ca8e34d7cc17     04a87b4a839b1f50a1ee14                     1ETtLfyQM2XysYZLXRoqtpGSTAStVJfxXH    d5f1be884bb15c65d191
                                                                                                                                    04a2daccb6110098013923956fda9eb2beda06b4ffa21864ef3dc21
                49a22ef89609a43092c502ed75497c490c 000000005d0d04bca775ea7b312834c415ab28b40f                                       a2fede5a9f03e27276fb625782466e506e65fd45726c121afb843b8
3878       5881 4c6602840ec30e5d032377feedfbd7     623b19084186c78b3a56d8                     13kBFyVS16h5u6K2wGzW2FcRyRcWgawbdm    d6c2da891643a55ccf4f
                                                                                                                                    04e05dd76e482fd68836d5b3e9d08e92ef28be657ad332e086b5fa
                597c25149bf62dbcfd3ed57fb563858b96e 000000009212abd1bf88429c39215c2d070751091a                                      a1671ab3c0c1423bbc3285c8b6d0f29359b646d4385a2177ee5eb2
3879       5882 3b77d063760874d39421e96ed56f8       77280ab3535550a6a9b4c4                     18QUvpiZjGm2q75sXufdt42piPzBaC4SYo   11bf14bba6c3e420b5be6f
                                                                                                                                    049b65cb72e312770ebb2a1ac07eade71f48c8519b34f1ffa2e53b2
                f6cb9a94fc91e4236cefad04fbd096aee3f 00000000298d9d16f6d3bbb0eec95e53fda13869a3                                      db7b6ee1d88b269ca59652886bd9eda124593f440e501891739fffb
3880       5883 d9d795dbdc5626fa599fa7bab02fa       63e70389748c065256031d                     13Mey32ZbnNTaLUcni3qYnKXxF8SsiVrJB   44571fb39fa46b94ac69
                                                                                                                                    04e27c0d554af17c149be33433234fb9b62827acaa2c2d180f15683
                1857b83776aea3ef26f00ed19a50c083b1 0000000018920212d4d4dcddb6e24f37d23b35a007                                       a092b70d4d0bd620cf127d9da465d8d8061aa38d6a604fa2b5735e
3881       5885 d369be01b805d50255bef34814928f     8d270227c83051bb350049                     17rjsdiEwCnzvtwP7uVwKuEoPNr2ift7U9    df903d384cc372fb6f569
                                                                                                                                    04bca0ef9da2207936062045b94a052b23847f1c5d9f63ca694fcd7
                d45ecde0337bd42e1c369da560469b62fe 00000000d823258cc6f8a7c1df101bc326c50181b32                                      dd2e3d8a63cfb31eec33c467465928214b6ea10ad00f4ad9420f911
3882       5888 52ef39a6e5dec11506a2537c5f0d28     9e4e6b4327962e3d172dd                       18RvMezUWz73CJk3uooxhjVBXasJx3r8X8   13db9af7f7d80f26f547
                                                                                                                                    04d1ffcc6f1094ee10f4bc77eaffba28d2714be7645345d7c9f491bf2
                1eab88a2a37c19a99f1b382fc111241d6e 000000005de793b4cd1ef39e48a78c06f9a6f209864                                      d4199d21591ae2bec33b71d1a426827ba2333c6969a55f37c39fb0
3883       5889 d83c6dbc4a053706421b0a5172f1b9     360412f72eeab3fedccb3                       127kKHsoyveNc6NwSHwbJz8XXbHmPhAXmF   5f075df04dca7ab87f6
                                                                                                                                    04b59ca2fd1516a1694a0f735f860a171e19604e4fd4d10d4249f16
                ec6df6f8e00b84d210a7207d9aa060a0eb 0000000044f729c68ab2eff4e29ef228d676f93df40                                      e8db8716ed5cd2da686644bcf9269bfaaef1f2783a05bcebd5b59bd
3884       5890 e24847c721e0a3664add3490eb57d3     5db00620703db33f2d48c                       1KCcd3jhDpKgj9DkUe9n3sjGyoujsuHhdq   b845f034af1e8ac5ea15
                                                                                                                                    04cd886ab9e436eb1fb1eafa86a25b580d05f7e419eb77a1711867
                cea3ef68848f41a7e7dd69b9c889832af95 00000000086bd4e5384c020d8bc39092076909bf77                                      9085a2b0b80e9c4858c87c563e2bed3e2cb5baf19dd532240444c4
3885       5891 97992936f1bf3b874b4b0138611b0       ce2090e81ea76ca188fc63                     1GVrYXBSB7kQRR6AfGR2jMm2tV48Q5sEfb   06fa8e446f6b12e91d0b8d
                                                                                                                                    04020b6c95f4462f744684a170ba949adae36ba6df844fe988937a5
                c5661bfa45ac8bb2f83d030b466b332bbb 00000000cbbb5d05c519f6b66c37dde9aedd45d835                                       3c87502a4f2baf983f543c2abee6126aa8e32ae74b37fe3539857b7
3886       5892 63362385feb4f687a37062e4fec39b     f2a95608654a2b7920745b                     18PeiDsdqnpqy5ex8zfC34XY95LEXqCKhW    518e3952f0c7f64f29ea
                                                                                                                                    04647aebc66c7125b493d0a28d23baca3b4e92c4ccc2e5989e7c7d9
                3621bcc99b6b274d098993c2fe68df3a7cf 00000000425e16548b84b87ec3c813ebc013eae617                                      a1f8c1616f11e0949057cd0bffe0c034f73e950e0f7be2c9ca4b07a8
3887       5893 af087978a4c371b130f7323c319d8       2b3e89f01fd78e34490b21                     1E4mZWjShWSZqYBiBix5RaWKNdQ49RGLTG   a22c2fabebf00b6a5a7
                                                                                                                                    0426fcd55529cde2ddf97b8b384559d9376dde6dc9f62200e9a9af2
                58114e9ad50752c7297f284a59ba7649b4 00000000b1599e775c6d83549a0a7148dd49ad4a2                                        bfbdabc56060d4c5e97a55a8cd35d186d26b6f9789a68ee00e8a76
3888       5894 c5e37bec9e82226ea0b58c9aad864c     4b1827b24dff23352a41c7c                   1NLp9n7AHr69fUbesDq9CWKX45ev26645e     5ed72e56dc9fe3a4b27c3
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 218 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                     041559f8cc8d51ce2b50869f1af623ca91c357bf3259046034bd886
                a7fa0cb1c6b8b98ed7f95b9dd407649ed3 000000000190d4e3cc233d97fe979599d044aa3e60                                        6c73d514b95b608269ec506ed2020714eb3db9473b8c6eaf28a23b
3889       5896 94258d285d9a866566b0acd74b6b05     b8b35caf63c87186d57312                     1EM5ZXv1WvbZJT7BUq2C3G6NB1iKSEinur     5bd55073123aa4748fbff
                                                                                                                                     04e4ae58ad325858c926cb91abdfc4da78b7bba3340947c39456a1
                6ceed9c71f508a8f43e0e116f9643f9c87d 0000000008c979dab95c9adc5c73737db9e418aa14                                       13d14f091518a0d919fbed123c95f09f545c8ea2db48fd0286c81fb7
3890       5897 b0b0ba061bb572b5c63b5ebc56682       f60cb3cebcfd8ddca323b1                     1CGF57uMtrEp3z9qXscarTXNn3i4PAgcr3    651d77313b5c2040181a
                                                                                                                                     043eebb1c1824459b70052d531027748c0e6770036f9dbb3ef97cb
                89dca9ba0504f09d072da67e06c77fc45b 000000006c754600cb31121249d282e0ddcb11c80d                                        d735dbdba733633cc18d1ecc52867122f2369cd66a9f8e1eac1954d
3891       5898 261c477861d6884de3605f099fe3ea     1867b896e6d3fcd24d1fa5                     14Mt3HhBvUsZ1aWBv9V7CKz5gBeB61fprz     63935a164f31deb0fa8e5
                                                                                                                                     0440e4f03bbc23fc8523eda8ef78e993eeca01995b0355da0d87cdf
                572323438850d1c75bf29115de5f08e7dc 000000009525cb6d461036fcbb40ec7ffd427f58156                                       9a0a0ee0b8df7682097c6908f3744ad20711f8748271a4e596313ac
3892       5899 aa74828ab0e6dcb2d80da7b18d492d     9441c1395a5deedd765a9                       12qWfDv8EKwNPokLYrKbkK3pUMZbGGr3hp    cb194adc27c10868efc4
                                                                                                                                     043f39f4bf924e79a2c0dd766cb5249e7c8e44db1c924f050df4c656
                8cb9deb19eabaaad1e3e7e09a0576779e 00000000b81a499a58a1c13ca64f6f2bd072bab814                                         1541705d5418959b149ae25ea340e32a3a2b6fa5150c94cac8f3be
3893       5900 d7dcc53112fe9984730cc9c0e3a20e3   6e3067b29dcc1eab71e926                     1BuAQ5BXhoyZVmxEd2ofwqF92t359Egj8       93606dc37bf9a468ed5a
                                                                                                                                     04b0738d89215ac94bd7e0df576de0c743307c035565abad6cfa373
                49811b191a4c129a60857ed87f319a4e24 00000000e2ce26991d2fac07c4600b4881e91819d1                                        8815deca0a3a311acda62a1538ad414db787c05963f7e97518cb61
3894       5901 dab9c9f1ddad2d0a38b954491149a2     86aaff6f530ec237725747                     14RYkArQcgi42uujs7M9EAFeNAoeYybwjU     e152a82f13a9565132395
                                                                                                                                     04d79d80be6d44081c200087acceb9be6f5a718b027f04264812c1f
                1293e0f2b56f507090e0d4e5f4634bcd66 0000000018f13df791e8023b7a51fe22d06a7b9be1                                        297c0261a751a05f3f4132cd1ccbeee08bd4011fa92e7bbb32ad13d
3895       5902 40dd4b206f35bedac5024f6c0bdd16     8723e52431d4795231c816                     12QGZpyycCDkzDrLnEBRraXMvA4BCVT9rx     efea63879380f4b8f279
                                                                                                                                     04beb9e625be65c5f84c3d401efe8d4a6496011ef9eb88fb60a524e
                aeaa6f7c03c3db3e25a05b996913d959b1 00000000e8f1013427bd6f39cef783291463c350b72                                       56544e0903f7510a10071e03aee6fd2e472ddc2a8b0606b9ddbf7d
3896       5903 6a618f5f1e2d31d30650bda2d34843     e8ede8eb7c256407419f7                       1BjAGepH8XSbCi3FricwmYd99nCg2aBRzx    48de0e8a646324c6ffd07
                                                                                                                                     04bb39e14a29a0c09a85c4ab57740bfff20a37a0b08f5556aa3d458
                d45125995e342e622a64eeb1c1ff598ed7 00000000a7c7e84b9651b6d6505a14a0a474effb10                                        c791577baf8d50ac90dfd18cc1f1997746a7d0379f295d8b55a594bf
3897       5904 424ddc16dfcbb33e5ce8f863f98bd6     5b5dfa44515909a12fb274                     1LhnCyFR6VYN5xAK3zrSvin69hRE3zDWZw     72599951a242269c948
                                                                                                                                     042065988bdd8c016d1773f8ca612460c9b79328764ab0e610a495
                57d16e211431e22d9fcaa4652e233e98c3 0000000009a6af2f8248f9661fd0e3381d812e83ef0                                       3363646c22902521ae34abd8df2fadd5d032e87f4d7bdf9f633aad5
3898       5907 77fb638978a9c93371e266d6a97c97     36e382620b64d79dffc0e                       1GNuZmWzzKSBmbCqA8tRdFMNe1G7RH1t7B    596ea3983d803d0a575cf
                                                                                                                                     04bc4df57872ed9ee0e1eec74ae91d0d25f7e9d5c448a54c252008f
                003db385f38a4bcf5f66a005be0649bbf94 00000000577e05b71bf9959a8061cfa13c0880d9c4                                       dc8f1b4ad17df336f87f7183c8add111a67553a270beabdf543ce02
3899       5909 2c14685e65416570a19daaea91be8       91479189c362de93a9ca44                     1JBxvVQsMcXPbTudYv32P4QQHubVsjq498    2a9620ab9fb67cd46321
                                                                                                                                     049982389c886f69518c54072047aec3423d02cdd2c7723ab0869d
                6832b99f394fa12711d31c9b89a0b5b287 000000000178c9e89ca1e4efb08deb3acc1c5bb3f7b                                       ae8609865a579a476a08c4ce68f37e2c18c9c2f8521dbdafe554614
3900       5910 ba83d4d95dabd9fbc898c1c0f43aa1     a212417c1080cb8dec830                       1KZKpyjXjtJgJ9wR678cfZPKjhVqe6XbZt    c4ae83fa0310618ae86c8
                                                                                                                                     047d8ae76d846ac4c398ec10d3e1fa010f3fb328d0750307f893c77
                3b3b7b13d2fb533bf5ecc1d2670eade1c7 0000000026fecef114825fdf9442e3e7b435488dbcc                                       2e34c7cbae95177f9d6e87d52a5335184140ef5aff003b803db5373
3901       5911 46137666fac58b59f56b8b19957e39     21817c23ee075fc246283                       1LG661aYqxnGyjM5gevrpFwG7cwYZk7k4L    dfffbc79a05c443f853d
                                                                                                                                     049e9f8105e04a5ef8d7f8d3475495716643a6c5e2b315f0c0e05f3
                fe90e9168aa7f9ae542a5d9790428637b6 0000000065842f62bc7b048e44b9c89480f6431210                                        ce83a0c0b542b90f6eafed81ad055abefbcbf28d5d86def20c999de4
3902       5912 23c971ecaf02600e3cc1fa449b714a     a8b88dea5ae09de4be4eb9                     171thzJFdZzANucY5ZpWiY4w18t8D8P19D     4d0bdbba5a342a2eb98
                                                                                                                                     048682d75e222b09378ec7f05582c2a710cd5908bea66627d9e077
                906ce263950c6dfc43964240525f6d4fbf5 000000002509f053c420965b16ba18df78cf1e707cf                                      d22053b67edf1c4e9290fb9df4d7cc1da52a69c6548ef5174241449
3903       5914 6f2cada02ab65b331235df01987f2       8cc4bfbdb70d9a97e29e8                       1DhcS82395PuRDzx32SE2XQ2XnMAq2QrFf   b824034bb42424f11c912
                                                                                                                                     045e65f91aedc3552a7bcf37140005825f9182cc5063958ce9c8946
                947cc4b04c2503b20f3a40fb17f67ef8bd6 0000000098f7951febeb6d71c15e5fef937fd5f3813                                      874c6ee56d4af4398dd2bc0e91e215374b9a7189d2d91f33923499
3904       5915 2c64f4bea05dc7a2ddc7782ff5d25       721f8a1ac0f410b1f39e3                       13szQzQBQMXMLpQPLf3kVcCiUW4BFeUTrN   9d5c7f8590b0b37d13830
                                                                                                                                     0445671ea30028d178b802b499fbf945fecce2e7898c3cc2ccb2c560
                8d148be5c483be2e83d3be08d57e75bee 00000000ac881b32a5b58f7e066abe65431ed3aff3                                         0628246843954b6f5eaa4ca830af5b073bdddfc59564656a306a38e
3905       5916 000da77c16ce0b039c18fcbac6fc9db   6c07d69add04b4aad503e5                     126AVS4oARUB34cL6Pe2v9jt5aKFHjDGSm      5a5f7f3f3c1b2e34078
                                                                                                                                     04699948e33ff8295480c315db90703f428ffdcd8012bf43b8b1afac
                7d2aadf1c1cb57498193dbdaf3b50f476b1 0000000040fa2efc3dfc985865619304637bd3f9d08                                      32be85ee0c0ba2bdf1bf663e1ff33812b13ed247ca4aec78489838a
3906       5917 e4371b2456eca7a5da51db80f4a4e       6ccd46879f8b5e8a31910                       19NsTKWR8A4XVew2cjSg9BTPaZuEarP8TJ   7fb9ed6563805b607cd
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 219 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04beb93c916d45add32f4db78ef40021edcab7ec29929da82f7a7f3
                cebbb2c25f6b3c075b159757e3993716a6 0000000036756e204db33d761a29c187431b31c126                                        3d5b61110d7ed2d7a046430d3afb76957a26ec23bceec4026c3042
3907       5918 c5f90bd616a6c7e345380e2582e0b8     cfdffe3aec05ea1a0572c2                     13GnmrkK4Vvo3BH26sq73ecd2paEtsayzP     8839a6a56c25cb392dcd8
                                                                                                                                     045a32450626a19eaf1087b8193e1d231bdf3f83cc1c7eb320f1555
                0bf5e97ffdcbd323f3ee47480586e712046 00000000322c109c030efc12ac5646c3100ce7e33de                                      b48b5329b47947a9f389cd3bd6eb544aad530a37c2fcaa75e5a600
3908       5919 08033a598b183837fe1bb14bb20d3       b3c605560bcaa0459cac5                       12t7rZa1VcJXvBECVMxU6FLsQqRL3F4QyS   0d610282d70fce4f6e005
                                                                                                                                     046d3269ca27b0b09663babb37cf86f671219628ca2c6485897a172
                8fb1e1988861693b7b3005e24011e54e6d 0000000022c4ed981e60b3cccebb719b1fe19ab4d3                                        84377d4e707489d96687bea2c4666f69048f9c121a5c094b2f34622
3909       5922 8f3464d60851435ccb43a2713ea0b8     4dd968310dcd1c92a2b9d8                     176H8HXW2r9NznHBConttT7fhwoq6Fzupz     19754bf627bc49e7d29c
                                                                                                                                     04f765bed6176674a2228e0e936d7349a69a09ee729a02d33a368c
                16ef6ce43774d84c4cecc18a85e954b8ec5 00000000dff3628050a0cf1dc78296821bed27e7c64                                      94daa71e13f6d29635d84bbec1a9aec0194f0eb4deba858ee8f73d3
3910       5923 57651d4c3c17d6004ee6dad7d4afb       a4257fb1a81b7e4f1841e                       1HS8JNTxX4qHDxtXkcm2i7L9zzhLxEMHbF   aaba38791143dc0250c9d
                                                                                                                                     04c17885736b581bf20ff88c9f6a95aad9b029db82f5f7f854697972
                c5b31ca46cacba5cbe55fb7c4cd5dde76f7 000000002fce7124497fcde33aaf7cc52d4b289d3b3                                      16d5aeb7f8d23d61dfec3290ba2bb6fd123de40ba83a079f958e491
3911       5925 56596fa369bc6e076f00634cc0931       e6b88f9232f17ddf6cd9c                       1DYXteaauyC6ncmqnYKtUxxxYQsR4DY8QG   ec2c8846c800ff561ea
                                                                                                                                     04e9637dfeac1e8209eb73776accb18b41aac43ce1888abc2e5bd1b
                eb0cc73e2a8e801afc2696c0e0e19ca26c5 00000000ceea5084fcd34dadb597d392d7c9ed0d59                                       cb74a2968ee61d1497f94f485ca4c4004892aaafc532da4a48472d5
3912       5926 2664f5804301a7ad9ef41e9052398       f06b3eaf6a21d3440e9deb                     1MFifGvsqxWRxcDXuQK8cYdpGY2fKRS7Yz    75c9b082f461d7601f2d
                                                                                                                                     04dacdb2f56b17c649140ec6956ebf5ca812753ce148ec6537774c1
                c5858c07d49171a51379c04b3b426458fe 0000000045251df12f1ad0f8244982942ed3e9aa2af                                       9dc8c6ce29f4df44643fd3069bd384c9ce684488ddde7ca91a071be
3913       5927 cd0634209313ae4fe76e2b9d562660     67e1f00a39ae69f49c471                       1N9RFYdAezLs8r1DARVaszQP5Z1xMaZZCT    157fd501d25971c147bb
                                                                                                                                     0464cfd5f7a56ceb70baf1f950de26f46da149d74b734345171408a
                26aaa9884e4985910ab5b88e9f40b46002 0000000032f2da95534b162bf1168fb7e69921fcd03                                       1b26c03bff62fd5b223bcf04ee5cb3b9d94645b082ce8f4d06999033
3914       5928 aa8f1e3dec782bb1f85cbc75888e41     e241488698045a2f27e7e                       12MM1Z36BtVbaGotiGxAJWaRUxPbuHAWyP    c2066da9410b26aab38
                                                                                                                                     04af9a793558392b4e7c0dfdca425e631b42908f4ac3c9996e2599f
                987b66e49021832c9cb32cd8d6ba470177 00000000083465d97c0b52a0045c2cffaf0749c8220                                       cb179a310cdbe753d7fcdc090047ae7ab4f1e857d4af2f207d1e7f7e
3915       5929 dd1d769c7ddac99e68a4d9383e54c6     a952929aa46510bcf8e02                       1HkTSqCUnVp1kAYRtpHYyqc9W5RdC9FhUv    1c1d0f211d478120255
                                                                                                                                     0407f220b6b64c3a91772ddecb06648fb85f0d5fed67f5af639cb064
                4009331689d308f76a20898e4089bd7222 000000009c8e1a859cba27443d5945a7f15553bd9f                                        a5605413f6e011f053aff001ae817fac19dc411954a8c8c79b86f67c
3916       5930 19b7305a3fbe5d11ffe639105ce47e     3067357695dad0850f88c4                     19wiR4m3tHuwmp1oReu4eRYEaiXaaC7LFc     cf8ce02c213679c024
                                                                                                                                     04b8d9d3795f7d30007eb3bd3e18b65c344809a8b8ae33d8e35fc3
                f6f526dfac60f8a7d386944b0eba745c44b 00000000a6fc949b6c31948835a2678cfdd38679de                                       aa939ba4ec51d25d5229952e9b36b435fc2bfeee393a3029af87527
3917       5932 5edddb813b649238c241a2a6a64dd       b9575ddd9ae34d9db0f258                     1E97uQtPLGcKXABLYtMsKwYkDRvT1bmMqP    c411c861af89bd569ff94
                                                                                                                                     049fe7d440b80e1663d741809f57a1acbace38e7a4260caaee55f35
                0e19a2982a69d09edae41c5ce386b5d802 000000009556c08430fc765e27e484a187e728bb01                                        637cec4ffc2143430dd87e66e1cce2d9ab3dc406c40f75e5e7e69f46
3918       5934 517feda61205852b91888a1768cac4     cf1e83cce4c5576b11248d                     1DM5b4rFsp3iQNaCLbQf4UQQwgfn2jF6w9     f91361d4426a5e003be
                                                                                                                                     041d0cff759dccb2ab3761340641f8c5e376a3da062dc3ca83e0cc19
                8d47815e6bebb2e59af5971a69447d7156 000000007dc81a43d78ac2a6b7a21b99670e7cef08                                        ff340d921ff2732e90474685b870da8972954ba9cb8a7dae13f8a08
3919       5935 c1edce67e343fc6eba67f8c3c7c0b1     3609a29098c181e97d06ae                     1FDWMkiixsYUV9TQk27gq4cDGRu1XWcVBS     d407a0e387766085a55
                                                                                                                                     0403fc4a3bda4dc35b8610b38b7ad75e2557ca18473d4f30ee8863
                8b1747e5ec1264ce2ff122de2fd2ccb49ba 00000000a439be94e901c6b16149f25f549c72ee0c                                       9828a863610d7d03398d33a7d8d88a73dffc2fc200a241fc2ea228b
3920       5937 9aed443ad357013c1f93c562a3d52       8aea08ff9f41f1734e2270                     1GLhVyM6FfZnzRacKjJq8qN68SAaTh8H9U    5bcfe875a23cc0fafd013
                                                                                                                                     047872893a76a7443c5c6bbc9f8759f997fb806d326de8a7bba4928
                459544161bcbbf4ec305db5562d93b0c32 00000000f5727d38f3cecbac7718f51db5256b2c403                                       02b103eac696b044b9495e762ed3655373323f1ab4282c125adc03
3921       5938 dcd03a06e17008ea76c221fa621c78     f7b6b33025b1c68f53372                       1PrgymoikU9JAvEMw9D9RKWyTT931ufJ7w    49e8a38eb7a2de524b7fb
                                                                                                                                     048374d70c0573a8ae46c60b65461834ccd26aa30869e7ebf509b7
                e5b954f4346832ae2244db2ecc5368f475 000000003f87fa6d28f979128c1e89cf6bb239f885d                                       4592f68cf3f51ce155f98cd784b23236f9b59b6dd2e8f9ab65088ebf
3922       5940 7b42c21247ece389c5141ee9aa194e     7d811cfe7e6d10ca9bb2e                       1FNeNCSsugXTvGQsZWoE8TxYuQmK3npoiN    21c618c262993668a81e
                                                                                                                                     0499aae34c82c5814d124bf7ce900413bf9c4520f87f165efdfa8e39
                17f5a3c2d9714687e7adf973f0c95b43c54 000000009b8514d16b4a64f6a458de01da3b633275                                       adfe8e54ed3efe6ea1ab7e4213cc67aeb59743f0fe1abd80669fb17
3923       5941 5b4e8880aea035acc59dc778bb13c       dea5b511be12c121782d46                     18SMSWpUm5T1FzhDsZRpF4eFs178FzKiQa    e81ceb22043e16c514a
                                                                                                                                     043456c9f83920060bd563e05b95c1eca0c15d72f5c28681762fc7c
                71be026bd9181870131f9ef5d21901ee34 0000000087e87b084602a425e53819b65dc0f0ac9b                                        db5738e4cbd0927f3dc5e1d66ba3631e013e9b3fa97ef25df5ba10a
3924       5942 71b1ca15e4e6d9cf62c5c760a58dc1     ff48631c7d24972a0537b6                     1J9usstwisuSWjSUZ5jaMDBR7PV4tMPWoU     0ce49290d9a383388212
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 220 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                      046eb777a66c0be58a0738a34b6fb6c5f99adc5fc91f2224b9653b1
                ac6e6aa1c3517d109648b66e781db62c28 00000000cdf2d26cf41ed165002a30ef49d9e8071dd                                        8057c748c3491e0e5cb1083b84800a3a831d65e1bc849a12ac396a
3925       5943 bdfa0ab6768cd9a389fa88919bfa8f     8335607f19c6080e79bc6                       1Hpf3ihCuFL84HfuA9psZt3e6wrP5iPqY8     fa71ce6c5201356835504
                                                                                                                                      047d2c7cc0af23115b1a4a7b5a65ffb339bddbf066f193ac06beb3cd
                db1073e7e06542fa1c6bf710167df47a5fe 000000007b3b7755df1dcffaf3d8db55c69750d6e8a                                       a9718305103070d0f6f7a2df2958d51776dc289d5f19fb773723477
3926       5946 424ed239a4698157ec42961fe1283       82fdd2ba64969f38c4282                       15ChEu1Upm6DrxPnAZi13nn8tbsCFXSAM2    aabd037a158dc29a9ad
                                                                                                                                      0401bd50b4ffaa4d963589e8f017544357a96a15b0624f9e9ed9511
                072d0bde0f25af6bece86f385403982076 000000005c215aea3901227d55e7e9957b0e79fc49                                         707da905d4cd954ca2ba3ec37aa1c41a702714241c564069e5c0d2
3927       5947 d3aff2c1cd5b89ffb236b3e0af430b     d4c70d5b75846a8667d403                     18yUqcnJ4bnDXpcGjs1zRYaisGavYS76T       12321ccb52feb67dfd5b1
                                                                                                                                      04cfa16c59898c63d35fd79c4e57569760299cf439cae238f35dd24e
                7d431af35caa6fd155988e8f28d0a8de87 000000003d5f612df33fd402bdf9b8aa21249d31af9                                        75d009184591d345743ae2987ae91d82f60e5e026a05af628d14bc
3928       5950 e847c9a1c6bdcda103fd2c6ece9ec3     96003cbd5276af86b2cb0                       1D4pwdmLg2gaJoUwL2p8bKPDu4UtoND84s     43e20efc5211beab04eb
                                                                                                                                      0424648e53b89b0746636ca9cc2adf89f904ab9efc6093f40f2d450e
                45db864fada380428618932740dd045f30 000000001dbc678d1ca75d45178db84af4436393f1                                         fa8b8df41afa41e3a73e06c9cad3ae286518112c30af26031560b70
3929       5951 552689f139f2122b93e48d23425d82     4aa4af5b9ac0975913e5d0                     1BH8NcUrUsbZ2ymhbAgC1BRpbbeTZYARou      4bddea367661383bdfd
                                                                                                                                      040b67c5140cd9380b5d48c7967633df368533bde85dfbf61762af4
                9068056aff45b8290d3d38d328a205d4e9 00000000ddd70c8bad8786e0685762584b0c110b86                                         e886d57dc3cba3260192edd282cb12a7f73f4e5dde713f95f7870c2
3930       5952 10b5e8d8d3b7ebda6b2db1a73f49cb     15b37cc5f85a59df8f4177                     1D3WHUbfsk1wZwULAZSRodLGEtBx5jVsN5      a0496b97381221327af0
                                                                                                                                      046fa06a813f00df51425b85444a46ed9c4dc81f01dc54d266a9b86
                5732203f0555c435dea41a5ec126d6d6d0 00000000c2b16a00083a94ffad81805bc6cc639138e                                        99d8d657bbc76a07e368fa6e1f4bb31fef01b50855f6d5c6261b48b
3931       5954 5012ab704e94728d91a5cc068bd601     967f2af6a4bf165a0d599                       1ExMTBmaqdAcNqNizhRj1fi4qEmSfFsrJx     01bf390d9086fcb431c5
                                                                                                                                      04fdbde0d8f6983be0a8fe0fe7b84e43a934fad896fdfc07cc79c1bb
                91c6749e124d5af492c8a22d17735ee16e 00000000a7c151b1265ba5113696eca9ea57a0e2be                                         799a6c18d99ed6af3fb3cd073fdbbc7c5789d4c9bf324a6da587f174
3932       5956 afc2b8c2c21ec0000a416d0b9247f5     aaa9b7e3cf4718cad07a4c                     13UDrJYMcmfMhPQH4jXnbPe6QwAv8CgtVx      3ff8ab1701e57210c0
                                                                                                                                      04c1f645661026c55cdea779039eb462760a66a3d4a90b77ec09dc
                772c960080a830e65d36a34543518587b 000000008462fe42d69930b0e98b5cb33d68d70a15                                          99e480538ca4dfbde7baf3a20becfbd9b62509274ce2eb68f287d16
3933       5957 ab54bc0b492c6bfe0bec6c771267267   955a066a4169d70fd01cf3                     1N4RJ9fRGzk1HCWfqZs3jYdSJZprC4D76Y       b450bdf41176522432c4c
                                                                                                                                      04cc723372cb3b3e747dc5e17dcec84e343cf3b824be16ebcd18e8b
                3a3e4b503f93e548b1101c896df4fa525a 000000006797a0a0c44c2c46974e627d2fd29ce00f1                                        1f829a0a1c51064b1bc9eba0f1620c1588cca5a9cbe54d118e82c1f
3934       5958 ae264fbd8b99c438fb8ce6663ab585     d5b28dd16a0daa9ebfc7a                       1GEUVJeyAZnCCsEAfE7u8dfzZpnsTHJrsx     ae645ba2f05c7bc2531b
                                                                                                                                      042626c7e44190b19b0bfbf254615a9795e197db70845343716b51
                2f99823c013a3b7459e494ea4b940c4e8d 00000000a70804e462feebaf48f2ccf36c646c84e5d                                        5c0925c763619788712a064be3b69d5bfcf032b0588bc6ef3c34ec3
3935       5960 37a64d62ae767754371fdc5a5427f0     e8e589a90c0b703e7c4c7                       1PkL5xMWHnSfcyJuosUikfE5nFPPxcBRb3     18be21ace945314d76eb5
                                                                                                                                      0467f452f093bee5a19c92e4570564581ce53bedbf771e7c961d8a1
                d828e678063a85480ac914262a0dbf5e98 0000000007c7bba9a86bdfe0f613b76a521e7af896                                         f126b73a3f4aa21228984116bb04d74de7cb451b65f12b97af15ee4
3936       5962 4bc5680cd43fb2dadc3a909dc194de     0a348ec401fb6a0ce1a0f3                     1NesXrR78S3C6VhA3Eomx2ERW1pq4XxouR      e7ab51f14ce8f5e4c374
                                                                                                                                      04150dba4651afd90bf8a776127ebcace1e1a3e001e8c5cde103825
                9fe100e3a5ec4456fcd148ac7596501c67d 00000000907772f1d0fcbbedede3847b42264045c3                                        0dc42512735b85c3b08fbeca7dac0f2ad69f68227c31d3b190affcf8
3937       5963 36b3ca2dfa5dc879328467f66641c       1e723ce050fb0a1d926a35                     1EiapKgVDWeaVotzEyM7pcbXhkzaPcayvc     ab6302e1ae3bf257682
                                                                                                                                      045de6b66f02c3a340cac7deb6576f5e829b20cce5fb93092181a0a
                70bc5df93ca362d8747fef8eacd76728276 00000000fd1224e16cf1e52aecd12cb5ccfa26ef61fd                                      5e40944468aa0b45d6ca0faa5d44458f8b96c3aa9bbb41abd619f8e
3938       5968 70e4d534b0a75db6980bb4504d791       8421c487e1de2b141749                         1Atvt9BSRNqAexZJgFujiD1JLPYiC3D7NW   3ec3762d755b1a77ca58
                                                                                                                                      04db299edf62b65cdad6cc3c0a03c3918463e730347a8dc1fd8effdd
                58d91c95178db5cff65658487d24165930 0000000069d30d02057843289750ed3e2a6a19c39                                          9004cb4906af787dbcf00876fc14a73eca19f55dc6a8661a605ff679
3939       5969 1a9281bc05e145de7779ac4ea793bd     4125de570d3405cfb623c95                   1C6m56knaQ5FZ7pZhCqBo3dhLsSH8kAkFp       1200d538014a9b2f19
                                                                                                                                      04b31c17f54ebc085855031273dd0a86561916e69ce96499c3d928
                7c9cf5c8fc092ae1c3b690417771fcb1ffd3 000000007dcbd6505710437090b76273870914ffea                                       91407cbfe6a1130ee2211cc8ad42a44d6a0030c0d930dad8414530
3940       5970 519cd100673d2703468e0257147c         29ee61958f6f06240b1590                     12W3xmAARf6UNKsVo51QB12Z41MyrtBMZM    146cdee5c71bebbcd87fe3
                                                                                                                                      0457884e63b84c58ef9e9bc8d04f786f6ba41ecece49d71834b7e77
                7790c402ae6053b5f8705cd1ae84f8dc83 000000008e50d4fcb8e8dfa0d9f5679882a730f90d8                                        d9c941a7d1060bd7677b30526483676f82a5a3920e809826117e42
3941       5971 97b426189026e2d36b606449dc4735     8be2580f2763a199b985e                       1W7C3yrXYD43BQdHq97ZegviKLkT1fzGH      7853f7209af0afb77671f
                                                                                                                                      04ed4a4d3414bb2ff0f74c1c26918f459bd63b7ed8860fac0a303ed
                21887eb0cf1b952a6ec6b5fc790ecf2d642 00000000dcffd6a47d1be3e8a0ed45b50dcb952da7                                        990c6f714ab09a06538e14af9a6e9cfad02e6f78601313aab38b0f7
3942       5972 7c7eeadefed91bcb0e849156dd297       e737d03500d5fcfdc9b8b4                     1FdwvR1fRpEGk1XxJQNV9pficN736dctkY     7fe536cc8211479fc6f1
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 221 of
                                                             913
       A                        B                                       C                                            D                                          E
                                                                                                                                    04f2c6993a7652fdccf58d83aaeef70e4962c0fcfa928961d3267517
                a2dcf2f15e1650c8cf3d95d0019d41b1b2d 00000000a007bc9cee66fa22462d0a43627e3e9370                                      ca3bf4ee881bc075f7b4c8f00f4b5e6ec7857ff97cba62c72c1d8375
3943       5973 11effc84d658c3d40c18e9a522740       0dbfc4396b05ea1b9a4635                     19q2b9Bd44CuPfAk4jnTGbGiRsjccDEfhR   0aba15bdfda6528e9f
                                                                                                                                    047eb4b1ceeb75fea9bc356508f759dbe75cbe87c4fe8089b19a8c1
                6f7efbd0b7b9490d4217f121e29ad248a2 000000009e2b227a3bc1f65cfbff4ee1556501a31db                                      24eba8ec9b531b5dd3c8ae5c114f875975b7e460f610eb60905ca94
3944       5975 048b710ca3d2573ebb07f47e021397     849e5a5be46be3acc69eb                       1KEkApXs5iH6fSau29gywBii7UQa9CJppM   6c68f52daa4f87032367
                                                                                                                                    048b116f2878b80c541b0a0a2f0bc4b221e94a4ceade7f1070ef9ad
                eb927b34f3552110024c311225ef376eca 000000004426ab753a1b3200a81baea251f6914e24                                       dcb9f64bb8cb33c3e49a9d08c01266d2bfeb1445c208a500a94225a
3945       5976 e0d5f12fe8c61321c0b1cd6bdb7232     27668906dee1b8df015788                     11FGUaLk51XgFuEwTgsdfbCLFbUhxfX5k     d16b93b5b2abcf70a27f
                                                                                                                                    046f56b691a022f92801df8d2d0c98aa147b07687ea76c0321bbe4b
                e85584b1a3b134ab4644350fd3a5ef0707 000000005795a59fb1b1ec304af65a747a73bcd66c                                       4a5668eb77d7a2b1731e7f2c74a0a44fec18c3dbdbbb6c74bb2f448
3946       5980 8e644e9d51553eed6574af443d5677     6200286392e8c47375a924                     1L3KVu8aWACfhe7oHru1a7NC9wSQutenii    562a2b194e542a1443f7
                                                                                                                                    0486b72ca57e312b80f56b8860c5051e9e3b1bcf035248434eab57
                afdb8cb12545e3c2e87ca82629c138e1aa 00000000074e3037bb19046e7afc5f88418e6d1884                                       9f55ff38166e92dca23474456fea05d1e2fbdeb992c4d603bf501983
3947       5981 a998548a32d4297e7e8998a9744c88     77615dbce76877b2e639b8                     1ApqQwXQQ9HgzAmYSrUEeX92SHyGDaWd6U    ee3e514349ccb36a5a8e
                                                                                                                                    04a36a83f689d3378fbbe0125ce8b1ad8dd8599a73059421dc1973
                b29afb5ae31e09b85f80e3ac8e8bac3a21 0000000030758b5a93041fdfcae3c10de124013f0a6                                      9d0e254385395b58cd33df028128a1930fccaf1ad90ba37e84ece4e
3948       5982 3c705c98f337d94135d5db568bcf89     133bf2efd61872eaf622b                       18MQuvddpsqzjhwRM34QbikY9PZnYnv1SJ   79639a13f932bb9be519a
                                                                                                                                    04a6172553c515ad5eab2050e71d249722ace7a3d6e250bb559ec7
                0dc259cac87398a4eda37c5a178e823017 0000000007a3d4e82bab6dd5c48f6be01b0b80ac51                                       b69db1f4391e91ac08f5813f497a32b4e75637889159d14c285043a
3949       5983 c47d445cfeed0477d3d6425bd3e05d     34a3d87629a6fc26c48dbc                     1D2y4TwKwrHydtPJSGfkdLzkVYDYSUdDBq    acaad68d0f8369811e8ef
                                                                                                                                    047b6c28d4399e678189c1dfba07f94e275f45f229e559288ecd785
                936e01245f8d72fbf72a7de45dd1e72c16 00000000b889b91e5a6c043366f29e31e9e9cf64b4                                       1ba45894318f89766221b84a43691c417446a237a9277eff20ca836
3950       5984 91954f5fb3e8a6acdde11d537ff5fa     e771dd4cab87562c2306d8                     17j4MXXik8FufutVkp1DVw4aeXD9ZJP4w5    5dc565ad5ffb29aab576
                                                                                                                                    044f7bae068832cb843cd40d4a10203e2cbede8b6dcbcb57c737feb
                07842de3daedd52fc541dde8b2ad3f904d 00000000009b4b024ee5b5a011fa3a8c1d6d2155eb                                       5b522589815353ede31deece5969aabd8dfe63396f418f5f5c7432e
3951       5985 cd46fc23c32e3114c5bddb6c23f8bb     1822d2d3673f28160c943d                     15ndoPP3z4ySDSL7VZioZaMRPmgjxwMSzW    b4d3431101480498b274
                                                                                                                                    0493139aef473404325b88b480a5a367718d9bf67e05aed3aa16c9
                9614d43a56f2d68b09764fefeba58c066ef 000000007a662cad3436e863e7906ede734d346d1                                       59208d7a077a5f84a51d3f6cb7b966228e9d5711978a4a01986c30
3952       5987 caebe5ddffb7bb1425a1547922c96       a7a21b1b1d1875f7ca01212                   175BbKSePY2RJc8dPodTKRDv7vCejf3f5K    d3fda3dc247bcd19560b33
                                                                                                                                    045e136ace4a7096a10e90cee51f61c1ac22431b57eba8596fe5eca
                3a46cff56faa67a351ae72cb771782ec1bf 00000000922b9826d019a1e19edb02b9b63138f8a2                                      3b9b875a4eb2bf6b9d480a4029195baf83fdc2c637aeb71a105ac57
3953       5988 872f91ddcb7a8bc7050e405b3af21       13ffd88449e94cd0618e6b                     1NeMAEeWHwjjWa3p1dxrwSZWKWANVizxEs   58e4bc2d4ac12b2737c0
                                                                                                                                    04c7d194534fc51d5ca4c45008fa6bdbf43f8a44062664c994e41f4b
                2beb7dcd49b6c53d49885d0f6605aac902 000000008da5da1d5f7b8c1516770407f5636769da                                       3f9c3c70190ed3d972a62432c28f5190a9b750479b096acd09ac44e
3954       5989 e2e04274b9401df7355373324c6e08     593f779f2b00be31cc11b1                     1BzYwnjyifQXYomvn8sTgVGE9SKpxt97C7    8a08425afa7a0f3435a
                                                                                                                                    0497c70d4582c17cfa90912523e955853a6041ccb6bd888caddc259
                e44a3018d46e54d987bf21539853b53322 00000000b05ae9b737d5d518dde28f7a51f2656066                                       f1e4f4c2a52a7f64d930b43711d1bb598dd568f9506faf0426b8c40f
3955       5990 99cd4557bb39e2c7297d166db6a803     91e2c1fb5c6f05a7f3524a                     1PkVMudHUSyPsWdacZzW56JVFQcpEgFLxE    7709ceda3f2c7ab51d4
                                                                                                                                    04b67fcdbb9584809332187ed5cfb24c1646c8687ccc8f0002838ec3
                086fa14e71cf86a71f12c33e2ed1335e91d 00000000967f7ac20907833790bbcb4f4736b6a65c                                      b69ca406b5ee1b73e2a9e895a295ec3022ef8cd3b27027c65995e3f
3956       5994 9af30adadd5bc217001c97c994cba       aa0b17889c6545c73854db                     1CKBXRXtYkhLr6m2tgR3uFonZH9ugR1CmC   df1a16cce20db813af3
                                                                                                                                    0471e45772794e0e7c04fb0345de6250feebe73fdb18266a89cb2bf
                b9af37ce592e2300034354db1fc8bc2f28b 00000000504506810152c882121f64de975bd9074f                                      d5b60f19fd3e96f3b9eaea1d596670de503db4cd10f1917e28e8516
3957       5996 e48fdabed5c4d093f3cab810e2283       ffbd0e6a01ae1f7d132eef                     1G6B6pMFwc2oYGfqmw8kPSuXNtN5CJawDx   6963f67558d20ed9d5b5
                                                                                                                                    04f5576d8f5a747020c9f9c05ac9e41843d73ff7a485b01e1f75f6ac
                0fdbdbb64edc7905eaf393abcf1aac43cc2 000000000c6d92c5720d01287a7067f6694b81c32f                                      cb0b4bd59cdb53dec65ccc7a5e572b0fa8b54c47575841de746c373
3958       5998 e4f56d275a46bda0722cb8d905412       980449f412176f43a6305b                     1HkqtkAaP7Cqk9QVc2DhJCvSLN4J839BBk   002f2242d58d6c2dcd3
                                                                                                                                    04f96b66563e1df382c110e026b70f6777874e4dcc95b76c15d5796
                dee533d8d0ac0b1f0ccb49b80f075fee638 00000000dbbb79792303bdd1c6c4d7ab9c21bba066                                      e161986146b50ae6aebc1b3b2d31c4cb45e63be6bd2b276578d849
3959       6000 02a9fab9114a90e9c5ae866695731       7213c2eca955e11230c5a5                     1EfWfVEU4G2rs4qDTr2BKdMKVXG8hM3rJK   5152716672ec84a03802d
                                                                                                                                    040076c4dde91d6dd619a4ac257ef0086ae6c592d250cc33c8ef7d8
                43692803a91208232ef82817225448d37b 0000000055fcaf04cb9a82bb86b46a21b15fcaa75ac                                      3883e1213a53dfbdce278488b6f76b4c69526b018145b9029fb850f
3960       6001 6802eb97721a2211d8b1d7fa368cc8     8c18679b0234f79c4c615                       13fqrd42sYn28TCndVZUwdWSRBSihEXCDN   04b6f26fe57d1d376911
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 222 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04bb6b667eb637f74eca54ee900d73b694ee966804a7a576d4a2c5
                5599623d6c21f660b5716e24f235030e0a 000000009bbf3121ebaa969547ef40f479bf64bc4bd                                       6b40c08a9536c7a5902649a0c6fb7c5ee92e522d1fb981bd46e2a4b
3961       6006 f65e66063c40e7ab222ecc90737ee7     159d263c640b184eb2d0a                       14MxasP8WZGsjbBiDSwq34gTW9Fyhr5HPy    3ec2e6788e2655bdd2eb6
                                                                                                                                     04419583ff09acbea2a3515e4683063494a1003f0b739f1ee5c852c
                be21d07f08d7d47032a94d3067c1d6148c 00000000b620e15a469e3404a0a5e74ace5b93d69                                         30f132f64a9b918e8f78e8952100b318f0d78da1840d5ba6a3cb9f1
3962       6008 bab77d0c1a0ccab1704c31a2db3ae9     234d1b5dc5dbbe59d54a1aa                   1EpJiZXfeXkB8huE78bVLKPMx7E3VaWs8C      b6dd710533bfcc6f54f8
                                                                                                                                     04c9fe2ff9ec02bd8b46e9ea6162ff16da3a504e1752ab04b44e9ca
                155de27858810b74b9103e550813b7584 0000000054c76b6f6f5281bec251577475cc500fc2f                                        875c8c13862d782154a0b301718841ea37399af2e4a9ff80f9669e3
3963       6009 09d4e2770a1d4e4e28c24b7e8e71496   754a3e58985752e6cee12                       169VfBF8mRyszAhnjWJZjniftznqdPUKik     b1b7ed2932727b3b6149
                                                                                                                                     04c20531f16587ffb0b9a82a564ee7e45889f5a187c6c7c55f36b3ba
                d51504d7bd442c70c1fc1315165e479b7c 000000002d099cb0497257d14889b8291cf70642f4                                        d3dd9022e3ea09fb218445c91a1f4453763ff94fdeb2b330942ca48
3964       6010 951b8eea722adbe743f1edbf0d2d8d     1d3c4784e15d16b65dd961                     1CPVxg7HLzs4GygjF6MjbmKo5HoRsMj8b6     1a04043fcf928c16f90
                                                                                                                                     0478a1892654d722cdb22fb75c2c8d0c71126930393968be72b4d4
                d132e2ecda7acfb840b8b01ff9811e7d089 000000005a9badf2cdd1e57a1dc8ed30ecad795976                                       cd484b5d348d7b783054fc3d7ed18f5af2c3a254b88fc865f7d32443
3965       6011 eb54ed9d9f22d1cdbcb7ff3f12060       af5788f4deda3b5b2b632e                     1ALNmYJ3mz8pQ1scXKSEs3k26bPQ2nZgW7    a4b3e1b751ff4a20bab3
                                                                                                                                     04332538004f7cf541a4a7373498e05abc0cd0c27d9e9c99cf31c72
                6fac14247431be76b063b74472224b7ed6 00000000443d8d4d473d8275ca2e568501a346eb9                                         d98de1104298c4da36448fff891e5ef73a01f6e36b00fa3da2c04cd7
3966       6012 9e2471bd9898cc338e21bcb18caea5     2a0e20577fcde95dcc2bc86                   1PpXRjZ8gjK6vXFx8cj8rogmUipfarVx8f      17f5d320b5ff559ec29
                                                                                                                                     04f2cbdbd3234ac1a8057670daccf41716260879039df448802cd71
                d340e0bdc7180f1dd35d8bb5af427d8904 000000007755eb823c04747e00e18de3c3e586208f                                        4d2d091779aff15f0a7f956d3a2453bdbf7488724ad43382e694a94
3967       6013 280450ac0534d57afac06bc505df0f     2a1915f41aac57c9fb84f7                     16pdBgVbcZMFbhxLvFFjm3vdhtLPuffFUm     3ce78433412f946674be
                                                                                                                                     043c1e52d3471d49fb88711336169626efc7c0ec30b823967761807
                68dfdec1dcadb09a2de480078b31b3a7da 00000000bb4c9b10dc931eaf84e700b355db0a53c3                                        5620fd4e9048095ced3f38b7281591cc8ef285da55edad6e0cdd44f
3968       6014 00d305ab1bf9b14ac6de9fe55e7f48     8c92113776b6e8ca40a053                     1GLTtQgxSHLg4vAsJCLYW9DQMVD4G3P9V8     873622dd7e22fa0b6010
                                                                                                                                     04a9ff61e387618eea2fcb28803573a752c2741ef462a8454b63330
                e7b760d9809f09beffcddc4f33e305d85c2 00000000d21f73b2c345ef705b54644a685eb7cac9                                       68b3bbd7c8961626e6e1069302335613667703322b2f15781af009
3969       6015 0e2b4b57d7613efb62f80ced3a303       e4d0a5fdea8ce4fdb287cd                     1B8wJrBv1oYLYGSnRTYV2mFK4yKoDPT7uw    1159488d73f7921c94b10
                                                                                                                                     04958c70dfd68d0ff904ec2d026e23b3d20f15f1d71b27780612b87
                a38b5e736b00363d43cb1ad698af769495 00000000f47d854ffc9c5bf4f81f1486458be903143d                                      a369063f56e1936b97b901c5cb59339424f33feca8bb825952ec1a2
3970       6017 945d6e4ae91f7847240d035d8c02d8     c1472a98919efddd2de5                         1NjAdxzz8Dyajk5dopq5DMjNaUn1uFA4db   86c88a540b1fe75b9b55
                                                                                                                                     0460121eadd9327b1df88abac536e090afbf63d413cd0f5e24b6cc6
                3efb67a0bd9e8b6979191d6c50e2dac97e 000000009ff42c9f4ae2390e49d20a2bd1db3194df1                                       78e1be256db01ee9bb70fa15a074da554506864da0a1a2d0949593
3971       6018 164991b7fb7555df4f9b8c482cf67d     a7827448ea1dce2b3736c                       1KnRLVW5tVNwTdeWBXZ8zqeVGeJhyo2WMH    c743893c63647831c02c9
                                                                                                                                     0480ff0aaf724b1187da275976478842e8ca8645f35131c7e88c630
                f77a6ae2e5c96861f1214aa42bf7d4b9d1 0000000045174a571d0d57c1ebfb23d1bb03bdacfc                                        f6d6efaf5bb0b1f07d54c8c6c7153c11c74b1168d1959fbff32e7793
3972       6019 8db67a5cfccde9eb7f914b7c4eb62a     e99448cfa5a528cbe4c324                     1Bnsuedig7BnYsXpB9grXhchCTrYwHAR4S     8efc0f6e5b9fe7bcf7e
                                                                                                                                     042d9acc3aeaf0b809a278c451804b0be1df33c1e1ed403260b3479
                0a556f30ae592b36cde2fd4b7095436653 000000003f013115cee88169bc8eadc95cb705f0629                                       8ac9416035e88cf1125c5cdf98a565dbd2fa87ac62a00156aea8625
3973       6020 d84e1ac59e963ba6c4b3f6b49696f5     0e69504d6a98980d89171                       16yEoXXPQUu5abQ2d9Z3aHNm1AbRhnXnVa    44f65d11efa89deca179
                                                                                                                                     0444e6f532962b5c732d7a0c5e13aed6b3004da5d98bba64afd29b
                352fe7ef59a7056824cd7ad302cfdff53be 0000000028ea6b7d019dac03b828383a21fd7e4eba                                       8d64b7e2ab16661630678b681b88021652dfd99b305c683d5c8eb9
3974       6021 3499c2c6f352f7bf86f654a1d680e       5b53cf6ce7fb54157348b4                     1DtW4DofyTqLJP4sGGHSAZzYM7aW5E323j    d55baaf02da177e798b2a4
                                                                                                                                     04b9d4ac9dc4e9ed30f1959e6753c49d134b566a5d84fd3a0c59c18
                c5ba52423f5cca2e9d5f804c6c3bccd53b0 000000008334c87587ab658302ff35a49a8c91e710                                       7acf5a597acfc67de23092b9d85da78188ed699ff37abfcbe8702667
3975       6023 39df40b0a7ff52cec0b41be8e2f14       4e61f1f1641961add38197                     17GwkCck6DT3zDEyyyVFWwiYdRWHEYPSgL    9e57dfe16bd755c36c0
                                                                                                                                     04da8e847fcb4056510efc9303e41c70ada4461dec0fba156320592
                e21b6ea0c634b13e04cc49c053abe4dba8 00000000218e64fdb5bd5e8d1a798da284c2fdbe26                                        70e7e5f27f97e094481ecc8a77554303279031a2c8d57b82f8458c8
3976       6025 945b4b1b7c14c2d525088f635cf7fe     d966ce6851b54f4933cf41                     1NUv9tWSPVJ8HpKZxcW8ZGtxoyHRozaAjz     c5a9eeb0a04ca40b2ad0
                                                                                                                                     04ce88dcb3ac1d9624997847d2f8a8a0ca6f59a762805323aec6d1a
                396bf405fa3796ca5200b2b4e12a0b1777 00000000d3dc73a054e18dcba96273a2a8017ffb65                                        6f9e51337ee0ec9e5d3382088a9f19a4e4d9505f6de54e587996f5b
3977       6026 67310478809a78ce4e07145321eea7     33d09cd0c1db1df8756d73                     17qi8cpU6a3XLsxfmL1fknJYTjEUvZidjV     49300a960a43054a43d9
                                                                                                                                     04a8e124fe76e1736de427145fee3c6f56135bb7bb6b3b7c8553c0a
                e835f87ae1c737ff529ea03689b87d056fb 000000009ff5f378dcb19ac91210dd90a80228d5446                                      236af31f25b363bebd6c320a106965fd74ef3ccdd9d914c1eb2be1f7
3978       6028 1e88c053f7640890dec111c2c82f6       ba9fc66d56112694c28e0                       1Lbmon7ykB43V77VkRWPgkj3bEdN6Z369V   e4d11acc8585e2e11e6
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 223 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                     0488b15eac41e04751d7d2b4ecec5d91cb759b3a61c0911fb962c42
                c7b640493a53830bce601b3318497b6caf 0000000009d1247d2e4001aeecb7ab7ceb36790893                                        38a87386c717b91a8df5a6dfeef4e988d159d4b1d4a3baaf288d1b3
3979       6029 c0453d862f98b885e1bdc09dee482b     fa6d40e8f114a8cc533939                     1GKTdycaf29bsBpdSqyo2buHDiMVnobkxH     6f9fcabf971c61a9375f
                                                                                                                                     04800609e49acff7de96163509b14c5314dfebae422a9642357796d
                91de636d8acc6d845862542d32aa9ce4c1 00000000e53b89b483821ae404e64476692089be8f                                        512aa268d060a8647bd46fdbc539044f24ed9e749dd22d8efba796
3980       6032 f8966ff635ba3c84b2406d1576fb6e     9ef5338bbdd5d0519872cc                     12kA3iWZMSt2TnZ5ut3Xe1eR9SfmoubQdB     2a0f296686bdf0148dfbe
                                                                                                                                     043978b49e84583a8ba590ee059f547f06522aa9a195b771b517e8
                6a1e019a6d4a0f3b46101f7fd116ed7050 00000000838f0bfcf42b11be09ad50111df5e838e7f                                       acff0bcb12397e7199bfd5045aab5e71ea48cb20f549bb21b165e0ff
3981       6033 7cefab99752a20b4a831e1d09d29e6     58b1616fe121ba5bd330a                       1KaPuMXYV37bbcbYsCwgLMFY6XMkZ3iDLL    910ee4d6972b78850076
                                                                                                                                     041ba6c3d63feb39003ce71d259cf3f5f3e907ef2a5cb4f691263a8a
                a4c6407e06035ed1c03c77a493f9c2411e 00000000470490a60dc9b43350cce1e554ab25f842                                        aeb373187f66f99f34b95adbe887d1f9203140730fbb827051c66c9
3982       6039 62304b495f2efcdb0ca744a350bc62     c0786d84e2d72cfcdb7b64                     1QF9SWXeoz3H74NZB7Wd6xawxMHuJgKqbw     7cb57209f48a129fd10
                                                                                                                                     04657714c2314888dc854513e57d3f62c9b2e49b2026ab5c5358d8
                0d6f3cbb1f9d1215d2e7c4bcb321dd3b73f 0000000074df583f047aa6f5e217d1b0ecd9ea8eba                                       034480608cb85f7f4a502495a0c31c014703b0bc1ad277c9f249d95
3983       6041 6b0523a93023390d5db2b0ea3e61f       8574f60919506bd45a4814                     13mtLjtu64987m8raQ8KFEUkWHyigeyQP5    b70497c09f12cc204896e
                                                                                                                                     0486b0a1fb312bb105cb92d2fc23d451d80f22deeb28fc7d16eb87a
                5403f2b589caf651e58cb63e10e55c31a0 000000000126a0ffa188cfcdf725e363b82bffaeb2e6                                      adae4294e7d13615c1406aa812c7dc394b49a7b87f433400cc0a5a
3984       6042 9d6c5fc23dc845c728d9ba0d552b6d     f121820fe7f5083e59c7                         1P7JhC48NfNJWwqBrH34tmxgYibZDgxyG8   59253549efc45f08033d0
                                                                                                                                     044e9b361f12c5cc45da0dd4c034b9c77ba6f0beb2c70ad8d2e1125
                83cd1255eba3e2b0470cd678a56c44bfaf 0000000042f0497f6fdf78b6155b66d1216cdbaeace                                       e22e134d1427d5e8bb8265c77c5b3b315a763aa2a16a8c444e65f4
3985       6043 7ef1f5a2591997a91259e9cb1aa9d8     101d032cf8b300863293a                       16g5fxH1vNp4yJwv4z929xmaVufoCxa9wJ    957ddaf5e6063852ced8d
                                                                                                                                     0482acb43c97ca3759bab33cda7fd4b88a7b94b9c6a0e0ff961a601
                b560cba859eb4d94c46f5075f9644c44ccf 00000000d6a4fd6eef690e40e334a8b629a32828b4                                       723cb2cfac11f4e663ecb6f9b357c456eff2ef9515f07069631397e5
3986       6045 cb83fddbb292251a30e6846468dfe       c7be33cb579bb98acbe0a8                     1KrjZD4Dw1q1RZje9TkLq8bh8a7gTe8zvL    36fc1e5d6f8ec4e8bc6
                                                                                                                                     04a5ac44962634ecb3d600843310f2fa33c5c07903fc66c1fd77c13b
                a0a21db76582efad8133d45809fcb60529 000000000c73f0d5da07174f87d554a5d9379332e5                                        be03d4f2b016b9dcd5e1da3aa8552fc28a4f357e5a482b5cdf9d7ad
3987       6046 f007b95902c6a9d440a8fda8ee51f4     9d28a3eef798dd33dccc24                     14NManBxovH7yBjeFdmFNowdzMqUNc9yDL     828a640039fa9a99629
                                                                                                                                     04bd43e9319f67c44fc11716111677426623c0d0912ae5283026e8
                7e806933029d5a62143a1b5a7039b163e 000000006ce8b5f16fcedde13acbc9641baa1c67734                                        6f0e7146fc7da6973f59ea61ed90059b9c783458e907b40ff6946f6d
3988       6047 52d152c2dadf0f04b6e381ceaad35b3   f177d770a4069c06c9de8                       16yizNvYgdE7ZMMfQJFqtET5sgH73rgWDh     7f860acb423c9f3386aa
                                                                                                                                     04eb87d97dc6c675fbd8a798921cef0497040b42314f5951e3a4799
                3cd8e83af69ba2dc49ef9b8459f5d345413 0000000084586ec14535fded4476cb93f95d764c5b                                       f5245bc48a714d484d756b7471b8c228d0e6222a5d3ef69fa146653
3989       6050 532dd1045f99fd9e95ccdb8f34b9d       e84b2f81153470986293d5                     1HxGbCSV7M4PMYmFjzENThcTYoZdZ8WkAE    d7e9ec8afcca75a08111
                                                                                                                                     04aaba873df4ded968049fcceca063b591ed6b73c824d42f9543ab6
                0871e1f3d47224ebb943f455ea7f60196d 00000000db65512bc5d055de8bb5c82bdd7a565d10                                        3135e88e3605fddf6673d211ed9edd5a5243b9106c001c89b195e1
3990       6053 b09e79e1422b5dafa5aecdd903db55     337727dcea86965b64af40                    122ttVpdkuBJ1firQ9nVXUz9v6HRyGM9zw      ef61cacf53825e6b15b95
                                                                                                                                     0485334751c33ad45991ad14aba09f94fb3a3475076a85b9840af0
                0fade1314f3a24a2cda6546401cac9fa5cd 00000000733b28ed2c3f67e5ca26ae992c6431fa1bc                                      ea4fb2cdaf94402af47330241830909508472fb95efaf2c5a71c0fd6
3991       6054 29d652a730c92eebc619959b9fc22       cf55f3a1832a897eebfce                       1A95pCU3ZBhNv81V5U4UrdwnFPzixaVq53   6bf8ea512d60b5285483
                                                                                                                                     04306ff04f031c1ca6fadf6d9ea8f2416437c405f1a5d52ad45ac066
                6559a5222e5474543d847fd1fbfbfe88f7e 00000000531b2e3dcb650559d29f149f703be07888                                       daef3feda1ba706fa7e6b0de932b25c086f007f36d99905b505da9e
3992       6055 43fc769e535f2162721654dedd68b       61b7f405b7978ec57c4f6d                     1KNb3zQStTxFExpAHUHZmppEoMGyiXBb9m    c2d24603e2ab2d81c93
                                                                                                                                     046015a8b58ce822cceda7fe89e2444c5002ff545ad0ecfa7786912c
                30820c4163448c9d5cc818f86495f73ea79 00000000830aaffe63fabc719de483567ecbb1a81b4                                      938fb2fe1c7a5eb56ffb5ac317cc18d507ee6b6c43be0103a4fd96fd
3993       6057 c5b7f1fcfa389544aca549e0baa39       580f9693aff2e35e35901                       14SXoQz9srVu6sX2eKr4Ff9rHNJZEJsCnZ   3bf9928dc354e2f835
                                                                                                                                     04e0ed1c3507b22aad56379d34574a38bb0322850ec560c4a1499b
                66b26b1beaf05f9ac28ae6dfb676d99317c 000000006e43aab406210defb10a04ac39c44fc82b                                       673cbfed0c9294c4715fd941f1cb1c5a121d02cc8d3df6b0cef049e5
3994       6058 926c05a83b790e5fc6394cf934889       30261824786578b13b6c8b                     1PGKEHEVPioHL7aMPik116Gbfj3jJCeRW6    57415bed9d5396860621
                                                                                                                                     048778a15b849fc19a231aeae0404bf44b700305fd5cc5290256602
                8d105010d595e04476596399ed4ffdffdbe 000000002ad59146db1a734eadb7e3fdb8dd225045                                       0090109768a58467eeb9b64c06a0e4bef91610af9cde87761acbe4
3995       6059 28815190142d954742c896c37df45       5f82aec47e4a9f704da572                     16EmhihH3MRnL6kniUbxSDEmu4SehMqQdb    5b2437ea6282c89c99f17
                                                                                                                                     043229f8c1aa140db8173d0a1604ecc1d274c4081735ea62792647
                953d88e33d47aa26007fec91b81ab4a0d2 00000000731b601cea4acf3f15a530eef752e553084                                       3008b67261b7d4d7a41a9e86598a579f8b4a051e5859ec1c92a77c
3996       6060 3c32f5ba2bc60ac815875ead085303     9b9a5b565f4aed006df25                       15k7GhhoHaJhGouaBvnGCHJ7aYLydyXgLx    a54683fd5466cd68f3839a
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 224 of
                                                             913
       A                         B                                       C                                              D                                          E
                                                                                                                                      04491e5d507e942724a50d84279010fc5c94aff4a136b2640922648
                93a6354bde0caecda45ff07c196a7ad929 00000000f60fd4df2c29b076d9879f45e1bfd429510                                        cf4d47b74011ce945e38e3a89965dbc4e0c6fc27bbaedc1a368d4be
3997       6061 7a2fa00c864fa42ada60bbf02a6657     34d06498b28a1eab67da2                       1Ha6R5ReS4nj5yp54FXfXRH4WeCoxddu6D     e956b13142871faaca7f
                                                                                                                                      0484922e1f8d6029cbea443b6578d550cb1ede0f988493dd13e79fd
                6cd5167d05232f13dba51e647c53e3b36c 00000000430e26e7e50e4204e74251e3f1281ca26e                                         68e86817e4ce1c59b3eebd1d8eeab4e6f5215e2ef84dfdaf33bf48f2
3998       6063 9c660cc4091750dce870fdd5ebea48     cef8ae069ddd354a189574                     1GmHn63mv1gSsNyg6pFo8ybg2bQ3sTVTMD      fdf23474c8d3f16f529
                                                                                                                                      04f96513736fb045024cf3d626cd39a8a9389e9e75399f12222830e
                a36c95c01f128dace69848e2e43aa93a2e 0000000009596ad08b94e1c59361b94a94dc88f17d                                         7d3e37415d8d9498047f6a5d80b85616e37cf46dd15d320b483580
3999       6064 feb083f4a2a8c42ce1a47caad144c9     f2dc0a87e4d1648fc331d9                     1A3bV5QXWn8GgyUUpxf3WWngXZzJLE2x5a      736be92a11774cce6c8f6
                                                                                                                                      0468e55c36696c42e27dfc73f10a47da6ff1088535a3d22b40d576e
                8d8860cf357822d0e940f8fe8f9c71c2997 000000009f1bf38b2b8a4a1550cead8c03d56bad56                                        516610e83416c0c7976daa1a17417dc821ae2638c9a5973d256309
4000       6066 9df2708a0ae2a46447fc74735f2f3       d5045d18f2a99d2e047456                     1N9vb2uPwfvwxaKmfi2E1JLPp7Gh89VQHS     70508d9cbe88e8b876374
                                                                                                                                      04927fe088b9de66d0e6d5556b229e3698af8123aa6e3dbbe9a814
                8d163212c0a2bb4f0f68a366c1d3285d41 000000002028dce804c5982153e420c51d9728fa37                                         0153629f5868c1070055d2897ea8c6083704970e252caf485b5611
4001       6067 e20dd112f510a97b03b35e6bfada7d     38f565ce077f9aab778909                     1C7ACbMTfwGKqm7EFamWfsN7gxAKsPwgLD      0cb247b93797c16d50b7a1
                                                                                                                                      049a80d0ede6ab645085b55994c990cf4d074194d6bc5f4fd1aa6a1
                106bfc5aa42f8f1a7441aa4472ea4203f0d 00000000856b8e06a61a4ea67d381c8e3481244e8                                         070650ae7b132e79b8f0a18c8f896fa400007f0edb15e381f1d103a
4002       6068 b9dfdaebd93771218dc2b94281bcd       4de0a3cbf02f192d2187e2c                   13Y9E2aWHFiLuBfyojBVwQ3GJ1zvbEKYc2      fd089be9230eedcc457e
                                                                                                                                      0441444bb0341e297c9bc31b2eabbca6a779c04fed105492a1b934
                8e5271cd15a52d2a608cf6e1bc81b93049 00000000fd8ce4faf105deace49d2e0477771855e02                                        a7786272d73bd772daf27a8871d1a9f529d543090fe034f6987a4ff
4003       6070 17da8b0c004b9c07d2dcd23ef03133     a6ddaa76f6f9f4d1abdd0                       1NFwmziyvzQY5AFoc2xSfKtmysQwQxr9FS     392f722aabd514213f531
                                                                                                                                      0460b871ef01876a09be9f4955857f309381ca010a2612a3c97bfa2
                4983ce82115a3f480b7ceb2cf79c82c15a1 000000002708518166f28f1f63afd72263ffc035f52a                                      f3ea19996bbfa799917b337858c04aa34583c8e0b899cfbaa2dbd3a
4004       6072 0d15f5a95b4c88560c887ea635201       00b083a4985a8514a31e                         18w3HWwfh39fKeAadhqM3kWJN9KQdvkVb5   e62ebfc168bcca5629ef
                                                                                                                                      04c509ed2a1a2fa58e6c3d3e31954dd30d8c5bf2e0f87b51eb4152f
                0a7172a1f94a6adf8b7a0aeea4ee461232 000000008199d6e2f355950fc8f30c1f702d935e2b6                                        e9131df3aa14c95983c742907df364dc6b470709fa9f2788dcfb9707
4005       6073 16167f30c2a74ba17f94d7a8b3ab18     9ba8a310753ef6683a98b                       1HJys1gTd1DMCYbLe4neEGQKruCRtWBEZo     7ecd2a948fff0db17e4
                                                                                                                                      04e76ccee45dce83a472d277e7cca96be4c8dd3c6e4ff46291bdb20
                a9a6d448202c70d35290c83b1be84aab72 0000000074cdfa02e95668af05ee2bbf380b62e185                                         92108c66418c4054b4218bf89f20fb44181b52b68b24e68a57e2efe
4006       6074 c45f7bfba5b02e023cc496056c3c69     6fdcb587ba4e90962a5b2f                     1984wiB4NLamCtCErUzCLQM5dGAwc18Ysw      1739225147c25080a268
                                                                                                                                      04461503292ddc465b960603a9226d65e0e2bd4849144a06db4f48
                846a4065c7de25965740091cbe28ce4982 00000000e55bdb23e325d66d095a16c6b803094f0e                                         7713f9f51b59487545f3d4c664fb4b60a8cb199680fbc045807a157c
4007       6075 1c7bb88b34394a02c6b060de00fe6f     e7b782b3ccbb8e1477c7e9                     18Ftx2E8mB16265PdbbyPHuhwUDkSxf6Px      8a14230185b1e9fb666b
                                                                                                                                      04ccb44cccf852b95584926ee6f7877fd37d9423220db792b30e9c0
                80c6a37b5871c0ee3f02e6520274a4fe40 00000000182a930da4e2ea42375f514fddafb17655                                         312c9f0bd5d527695215ce0bb4f5c77cee9312a9e5cd227697a245a
4008       6076 bc5e64f6f924edcea4f9da0d81420e     874965757fc4f690a3840d                     16uTPJDg8cH9JL399B6ERCUAQZg3RajVSp      1670b6c9cae656660c2f
                                                                                                                                      045841a7b6cb50a9755d6c708dea1d6239307016679ba133bb21b6
                012d75de0062ecc0d487a78e82b6d77028 0000000021f862f3a534bec45505c23ec4c89d1f038                                        0d915afbdb483931fef116575f860b62cbb6f6c49bc3a8c489ffafbcd
4009       6077 e27e23a4dc97cff700b1716e1ff9bc     c271e75cfd0e5a87eff33                       1CLUfgqb1eo52hegBL2QnHhy3pZ3yZGCyQ     b523be61992ad45b7a7
                                                                                                                                      0444fb2c6d4544264ca5af6352eda1baedd4718c46915c85677772b
                cbecaf8106bf4c2fb2ba104312c61dc718c 0000000026e82d8fea49011794df552bc4b65f6680c                                       73efdfe016d0ef77d80effd20e1b36e41725732de2e9b549cf625f6c
4010       6079 d5766e99b1c1a0c7cc64c444a5cba       d4a40d6bded2d6d536dfc                       1KJbRJPbi4a1W9t1rEx3jY6L9PJXx1jhrE    0d1ce992795ea684651
                                                                                                                                      04654d71442077a497a220adb2c4867e4692018670cae8b1c870c8
                95bd985110616fbb504d42192152740ac7 000000006d30b804fed339990eaa5651ad7633bed1                                         c2aefef4f33df91f379140fce2df8afdddf92e31108eac5c6d46eb9e3
4011       6082 9478075ddffab1506c23a968cafd4e     a626473e46c3d148fe4227                     12Kk3afJsNBfrAjeTtNEE5opVRbC28Rbxn      9a0c2de51468b6e93f1
                                                                                                                                      04f0276c3b1ac9d6460587430c3995fe565d8a6fa2765b7bbcfd7a8
                ff921dcc28cd38c443e0f3fd76786bda0f5c 00000000ae0070e0a2b1132c2ba236572f25c925b0                                       2c41eccdc39bc247d99b2e5066557e5d8b80b1dca19096501c8855
4012       6083 a798003b0769582801c920ded566         ebe2c3394db845f19b2c8a                     1NibqB5aDm9xS4eddg4Vcs2RmYMLit2Jym    9a528d7cab867ecbd47a5
                                                                                                                                      04d9b86ab12f8dd1fea2748161ee79b6f4db7f11504971027b127f7
                a25ffe0880e46b8053c2409e948c013016 0000000077074d2a3acaddea3756ef49c5dbed50b8                                         2dbca0f7e1dbc877afea95c32b1fd2a00eb5200eee237519b0d6e96
4013       6084 538d4f921935e08d25580fd02c6030     0a4c940570133baca826b6                     1BWPqdbhxfYF12cYbFN1GXbAkSj5Svhn4u      3a3df96ea855f16ac368
                                                                                                                                      04c686b8978eb7be87a3a3fb7228181a144969a324581eaafab345
                17ff7383dffe7d135f12c3378c8b9d0cf517 0000000070c52a8c799a04da60306c2aa890dafa2d                                       6aff30053072d6cce716488d566944e370a80d9cabd0ba13f48009d
4014       6085 82fc237a4cbe8c0a827a250dd47b         19ba090a616c27d972ebd7                     1HwGg63TcE81uQQPXQDPxZTZAc9DWv4s6G    200b4704647a59c2f1135
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 225 of
                                                            913
       A                        B                                       C                                            D                                             E
                                                                                                                                      04ff2755ac0924b6fb25f4cbdb8ddcc926dc88a5452a18476c6fadd6
                9a70736993d37dfdeaa57b68d219c3097a 00000000e758d6db2b6d4fbe5733d28740a97ef2a1                                         1f0ab487e7209b79f5cd02e1223eaa181e6f79f70d53de028504744
4015       6086 7ebb85fc6f519a5920b815a2747d67     0d71cdcd12060a6b2cae66                     1KRFqSirSPi92SzGdxTCgYTLhyRUWVCbBw      b29e6cefb1a70e31863
                                                                                                                                      04aa4a09d4d86fee334bd53eef7a07c8a30423906e6dddeade0e13
                e9ab19dff68cf4a29890c03605cc9d66affc 000000004eda6096f1224f4643bf7fd12bc7c058f86                                      740a2b6f13b34cff95e42927283a904d5e8676bd4c96ed0ff22b4ae
4016       6087 29f0ff8cc2190e0c92b721f462e9         3d378da470f15efc14b43                       18qiyPRSUMHGad5ZV5ktqcDpH4VomdGGrL   e0d38e49bdbca03f771f2
                                                                                                                                      048769f38c7ec7b449acbd0f08bcc5aa7e35e1fa4142437a0bfb662c
                edeb40776d06a2bf98caba77c05703351f 000000009da7847f369b41a097529cdb499668d28a                                         e134eeb3766c80caac0d2ad551b4a279c20ade5e083aac817d42ba
4017       6088 5955593e2e50bd9dc70e559a96a002     6df3e85d0470fe405560ba                     15UeGTvbggj7mRcTyNsYDJoRcVhEZzuiae      333a042b6d6a8e037935
                                                                                                                                      0497d6f725553749956a4d5b60a25d45a703a26f9299acb5996828
                7351fc837f0bd774793375b9662680e404 0000000053546be7a5a27a2f352732622e5ebb27bd                                         21f557ec4fcfaf4f61c4c2d9631696d1b58612c8bbfb195e9da94ef7f
4018       6089 2c865c242b2439fc1e072b12554e1b     2210cbbe0f4338747aae75                     19figBCeVCZMAyN6HkJew5nSWxvhe8S2zw      37ec331aab3273a6932
                                                                                                                                      04cf4f0cc4cda72b48e599a8866961cc0371cfd8eb141dd7351bb12
                2922da30115ebfceb929a29665acd3ffc8b 0000000038ff8c0d624e4170f4d465544de9acc743b                                       d9a27dbfb3fe055d279442c880008fe28268b91785d9a44a34c3ba4
4019       6091 6979b41b37b3a062c587fdcb29ad6       d8f6bcd286d85b4d6f342                       1JuCkyEZDBqt4R7mFCdKQJeqdVTBY3jd8R    5115a547b929e485e0b7
                                                                                                                                      044f7d46b48944f07ecb3efb7b420770c32c4b07c666790fd600bffe
                e224c31f70ba0e45d77f8821ebcb80a701 000000006c5cfcc268b09c6d379e82dfeb8eb6499ff                                        f5f545aa6b9877a58ec58e71f737d8f042e291c331015843ec0b5efc
4020       6092 e752a9d48c380db93fe5e1df12b88e     120b669a9a658fca197bf                       18qRqqt7v8jqQzKc3aezdgojn89wZRkWsp     abf0f52face8bdfbab
                                                                                                                                      04983358a212e258da353d26b1c3cb03e96360c2e7a5e73c5ebe18
                a5980feebb1237e4115564c561968ae4b7 00000000386eead1eb7ff8d88b13996399a278f23cf                                        d8fecc6d54d753fe7f113dc97a74a4499042fdba2d3ac7d24f4be6f2
4021       6093 529bd9dd0f167767985487f0e1e34d     17777bb8e434ce9099886                       19zJCkBiH7TeTxojhShhGAmCaALPjDjAka     bfd607fc3664bee140ad
                                                                                                                                      04b326cd82811653df3844a88c88a7061b7ee03c579c49e755192b
                4843defb803a2bb4219c4b1f8bc8a0b858 000000003a41e9d9830013ced42cd835579b1bcd96                                         47cd89b3563c6edc91960d77f9c63e831f67afe7563547f250933d5
4022       6094 e4d8335b4b4564c4ec37cad0a3af0c     3a928fc781645ef055f78e                     1GkZndE8JPaukWLk14HNxqPrKeGaVNR1Ed      01f96afaf5979dcafb7b1
                                                                                                                                      04390738994e15747b7536cf73f65ddb8f16f5f9779dd8f19865cbae
                320f87dc321909ddd27af84e6caa327155 000000000fd36aabc5985a9c4c5035dce824de3911                                         7793f83b9bb29b0cdd7ccd1355f7fa2b82cf70ad27708105e8640b4
4023       6095 958c5e0c17f5d630f5305b987ad54e     ec9f7ac0c59c5653c9a903                     14wS269chJ5cjwJAHKwzWivs1K4Nrq87N7      517d5ac4d8c0ae520a9
                                                                                                                                      04ff58b3533d472d19a7ffce1a16bb1a80e5a13d5acf22f57ce3b172
                90f450cf2c3803e2faa10e1e6b6702ea23e 0000000027d570e238f94d66317c946f5e6faa736c4                                       ad2c22823a1fbbae41b53fb58a775edd3ae46cf745ec2b4961d3aa4
4024       6096 95d59d5b4cf7b95a56997eab8691e       e6456b989fc5a5f55661e                       16U7THigRWUNGMPGuRQ2TZvT47txyDUeNd    652f9456bbaf0c1f451
                                                                                                                                      04fd5bac02cd8ac86c1d00ac714defb80771f1ff4a099a88c32c380b
                a9cd75bec2472763dd81ea1e50096d6f33 000000001e17043848bdb3618e9b9d4e6cf3978c5d                                         c3b7fda3c6fcbc6c1a709a18310bbb5f9e9f060adecaacc949f39c45
4025       6098 2add4c646cd088194401bd33e1968e     7fbef38051417cb2c519d5                     1Fv5W3XssAUp1BMHkLmMqNW6tRMAAfSwrd      80fc0cc0565850d480
                                                                                                                                      042347c5e2651b35debe6c17269cbf20c626787a06f1ba25d55ff6a
                782366bb5850cd4edf33fb74ae69f9a251 000000007fda9f0206d4f5ebe5f948da07b65905b63                                        aa888f5110aaba3ccd8dafadd7964989dafeee8905648d655216d72
4026       6099 8ffd6623427df8dff862f9f3aeb651     788af377e9134b0b12a88                       1PQNL4sRs7U1wdsStLMAcvq8SEvoVEkWik     55e2b0d7d366c3028594
                                                                                                                                      04db02b67d824d1773b48888eb6c653ff8d84f33444bb98d6045af1
                cf440616d782b1edd5ca0c4eef3806d39e 00000000707f5eba0caca3b6e725956e92c62f68c11                                        f90553e14e7511a7c08e6db7d92d216dcf9c559279338bc2bd30ad0
4027       6100 8f7bec8c6e66888314302d74a1c732     4a239f49ca9cf2b043801                       1Fa7UXdW8rKrNXpGCwL13QT86KQLkhzk3L     eeae147aca28ba5c1f74
                                                                                                                                      041b1393a9d38a954b5858d9613d1c85bc9732507292dc69a79bb9
                896ad9043c9e6f339cec00b42a4a8576a8 0000000065dcc2ca9250ed1e6c5d089663266646ec                                         0792f5d6f79880c2d7b3725ce7fe53cf712bec38ed4c4e7e9f10f9b7
4028       6101 be34ab3bd5c0611e43e35af008a620     e20545a7fbed933f3e8753                     1E8RvUi4owE5gEcn16JfdC6YbWTvBvxZCK      1e709f4482d2ca144863
                                                                                                                                      04f951546fd8664eac8a3b76b16fbff97e376b2e604394a3f15bfda5
                39a9a43a44a71eaf3b80c341b80482a1cb 000000004cc8ebd7a806c3acf1bf7c7d3063cbb3072                                        4186627638729b512e32bd80411a5cadbd951b96d43e46bc3890d6
4029       6104 4799ac4b7ed0b0a84ed386198e208d     aba4bd37a7c8895964c5f                       13tFDtPCK5qP1VmpWcw8u33CUcQMzTeNVs     eeb6647caa106e72ba1c
                                                                                                                                      041f6e1cca480ea0ad278b660371205354ed5bd0d831d7c261ff46a
                8d47402ea20b0a0cf3d4d77105bb5fe6a6 00000000e9bae0e8d8c11601625ae2c5f53cf15560                                         823732fae05ea3f3f00793ab37cba3507bda0343863ca07b059b068
4030       6107 5d3fc7cc767c525c4b3e811152d40f     4f7093b822fb2ca1c76c24                     1LFnqUygepHmRbybDQ5VCs8QzGkfqsfVk3      2c398853baf9a13a4599
                                                                                                                                      0435c70e347eac65e90fa4c966a8d827c695ed12b268376eed2272
                48f0322819330fb1945874521193301684 0000000062ad672a1552b48011a28073ad9e0c2af5                                         58550d565aabb5edc4656b982d27fcdf2170108710fc428a56c8b70
4031       6108 f3fe137d581ae1fdbd812c3332ec28     3aa92760675016957f58e8                     1G63NSXNrP3BQo6bBvgXuJteZPnzPvvJ4e      04fc597bbad3814757075
                                                                                                                                      04aab54e884507856ce4fc07f7333ad0b2be6e8af4dc1400de58ac2
                25669998bbb8635848ca2276b269f214d0 00000000085a4776d416c8eba3d2723a113e51c59b                                         77e4c62540e88c6b62b8c33b599ba4c1c7f1f90944aebeb1879194c
4032       6109 ab1c7c422febf4921192fc24df90b8     ce7d1fdab54098c399f3ac                     1FpDyM4aLMY2rhB4Psu8pWuSGjVHrYwMKb      5bad8c8b1564eb9af040
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 226 of
                                                             913
       A                         B                                       C                                             D                                            E
                                                                                                                                       04b7d177aef082cf429622203f41e25409e7640aa29f915c9c0ffa51
                bcf01804773c56f6ac29e7faae6f94a829e 00000000dac6dfbd3ee5ab827d0cb3a4a340ec6645                                         c777bfde66277be77fc86cc271011ba853148b92331ab8e2de32f6d
4033       6110 7919ead75bb62b2cbdc8e305af864       9f4f551b92e0b13e27108c                     1LtjzpSoefXzqYP9sUnKCzFHfBzsUTcHxD      e410ea63b2e3bc30eab
                                                                                                                                       04500d8ffa5f33c30f8c53dbf3f2ed2dfb6db370f919b16ecf6ee30b6
                5381573768941a5a161af53d5d4dc2d13f 000000005b28ffb3c31a309a53425a7190ec55af9c6                                         970d4461a854c4e64fbdc49096f762d8b6048ac56357e0b3a0661b
4034       6111 bb65d8ddd4dcadaf2b42aa8df3e616     5c574e6b5abd45ce83846                       1DjgRdccroiFgMoxRgQmxoJBc48Y8mjF8L      ac52444104a97cb9d5d
                                                                                                                                       047c12837f5edc7d0e5f87983c26fa181655b7cad7822acdb55caf4d
                bea2d7683f3cacf14714462fcd943f55408 00000000846e60060baaaf0d930c2738f287534f72                                         09c727a075a83779385a218958b808ed45e599084c41fe89265ef5
4035       6114 9929be6316bbb1c531a58b8f97827       d5b6cd4e9ef888da7652cf                     13awrZo4RFoXnSEh4f4JsTtY3DnwR2qqPu      7d06c04385ee352d7bfd
                                                                                                                                       045782b766b9ef66a90b3c4dddf7b28f796f27927e9ae63fc6ce906
                8b33c7f087cf08e4b1fc99ae826c1e07a64 00000000e40fa013d2e89b45429011303ad6c3f85e                                         5762647f9e787768b0fec8d57ce2122a90ae755b5f3e09e15c56c1f
4036       6115 6b2237a62c7dc0a10ca1a49a94884       44a6e3ddee314c78b00474                     1DXMtSUK8nJVVAJNEtVfu2johLTZUv9DM4      d13bf5e1a7f2cc2beb7b
                                                                                                                                       042d5326e3204440e4a68e75e58aee63b72bb2c00ebe47e90bef41
                a1a2d6948b9478cfa67a56e8bc1a372d05 000000004748a0c2d940ac930fd767ec9da39d6369                                          e240c7a49fa40c8dff31f40d99e1eef93312e5e2e6ba228f016ade2f
4037       6117 652c57931fac57a470a305603a1223     014345b1c73e7621945a1f                     1JcuSkm7FKNf5bREWkoRvUvW8Sc8pwEQRH       49c70a26ff91174959dc
                                                                                                                                       0485d28bf7d1a97bc56f33cf66a73cdefde8768d5750cae20ee151d
                653a007071ac61d7f47ca93630149dc484 000000004245a3a490252f474486d5dc0c40ecd6c6                                          b8bcb213fe4b7e769fc8858327f7dd8a30f303c524e1ae99ab59067
4038       6119 26d5a75048d627338847bc0de671d3     4b0066872e81a65d47ad04                     1F2KmfbJZPVMPwGnWwtSXi4yzsEpeWdp68       f5352212f6b44e543884
                                                                                                                                       0472bcb55ffa9c57def58e2c5d3bdbc41477c73177b61325f81c668b
                94a952108ccc10384cd6cdb4159fd19022 0000000045eebeb8dde04afe8706f42b549aa63cf8f                                         956c4705597a0e9f1e23987293a043df36c2cf2d52d5a2e5b8da800
4039       6120 558427fb4a0741bf11f3014fb2f91b     a478e46917ef823335e44                       1G3166wxjjai6xgz5rQZ8zD9KXhi8jgyVF      8e4e4933a6db6e405d9
                                                                                                                                       0417b97d936d119a93f44d6439420a1fe6e7002ad875e809ab7719
                d81f220b9b1a9d68830c141bc774a9d363 00000000e77730de17ea5463179ba997970c9bae5                                           8b4e5ccf7800379176fac3e924dd8591df28a47f7d8f433c6170173c
4040       6121 d254bf788aade7fb87f790fafe6f21     3b0e5c4faf74773711a130c                   121z5DovRkUnYiYWXT3xa3mToeUEBwG9tw        ce41805e56c9cd39ab30
                                                                                                                                       0401b7ba8dabb8de8cf5b9c8a20e628048fcb3c368b72227ec0bbab
                84154ffa7627880317941a3700cd8b0bd2 000000002b7f6e55aab66535f20baac45b59440da8                                          d8a155678906cb2b06685a007a805be1a3430ecb1c6fa7432ac6f8c
4041       6124 1bb8144f3899c75ec27fd6ecea1a8a     f82733eb5dfdb814988cb2                     14oexrH7ZHYKwVmWzSoQUNRa1eBZfeAanM       9cef7d3d8473f419fb89
                                                                                                                                       0464127b06dc37eff2363a6004aa10f4157aa4d8cdbf5b866116a66
                dde62b1e02090ed5ad3c33f2ce1b409671 0000000093ca739f386f6ce9687e5849aaadf3600d0                                         2846f359eac63abf46677f47708b6aebe7a26ad0819df2a8aada578
4042       6125 13fce6534cbb55bbbfa40fe125cf9c     37e01bf92a7a8183dd313                       15KHizehnvsQLrPw8vxuohozjiJjRzL6As      193293ccc7057873884b
                                                                                                                                       0435eb5b4e0eb6d0c8658489eee3f04d0830cda4ee65a7a36f299a
                b74a5e28f894143a38dd650f5764ae42b7 00000000e02dd6d27f0ee3727b97f9fe72da33f0a1f                                         2a3e59022f59af4dc457dec4a19bffea64a8b4e5f901f0a805efb68f
4043       6126 83b7f248b1942155692cba6a43d468     06dba8cd4fb887fa1f646                       13WZvcJDGLqFAJwUcqfGiK7K2KFHvzLVm2      4be76ae65a15617df3cb
                                                                                                                                       045c5642236f577d141fbe288ed9c5dc3bdecfc6434395df3e1a0a1
                0039271bc1da17ed0ece697c71da173d55 0000000089bc59042b867d7ddb16b6c37765a222e8                                          bf8fda54adfc80befa43f727622657affde1e26dda52d7e74acc6a78
4044       6128 cfbacd7c1769db29e0dbbea4f95dff     48ecb54d6e84f68c4f7e90                     158waHpDXzYy4tCT2w7tbNAKsBAYP5kU4a       bfd58b21cb65b0422f5
                                                                                                                                       0496446c451fd5cef50a4714a3014867b2eaf0f25dc42312fd81bfeb
                eabfdb8f711a38d9914a70372edc449bf1 000000005e5637239855db5d7eae501fe0baf795ef                                          de8a2a2096a6a1df0c99d8f61849f8cfbd93c8889fe7eb932de6c132
4045       6129 29bdc04201b10ae186520618e56325     dbf279d495e12d273bc012                     1AcewsceVLSMfVQX6wtfHqyMrPRyabohbE       d0de0403640a88ba5f
                                                                                                                                       040ccac3bb7b8136c49af0fadd100f95313adfb609776c212f02d822
                f4777dcac6ec3f26b5dea03644df6f2049b 000000008393f20762c0fe982f60c125d3c29d54922                                        1a52767990691c8fda12248b6498b25080bfa17ce8e8889c8ec75e1
4046       6130 efc2f2718e203f3627dc06d3d1e9d       3caddcd30bed2123fed4f                       1DVJpZB9cHLCEgxCxDWFgLoQ85PoLizqQ3     97e289103d404f7b483
                                                                                                                                       0493411ccfe3077166729f0ae694e4958bd27b380753d00405cb02
                3ba642b81a759e080f8efc14ebf658561a 00000000e5a432606e00173535adf891aed6e759d2                                          94d897e336025e85295b9d023ab6a4feb587c584ffc07135adac116
4047       6131 52314000fe94d9a37cc1eaf6a06449     a45b9a6c2988c3f8e70a3c                     1478Uh49PTcUbBvZc2XZwwsCvNic2tFQjV       029acdaaad14e879b5369
                                                                                                                                       0451335cdffebb3f313196776f6a06b86dd7625c4abc836bc8f5dade
                976ef1b54ee821a29699c85ac94ecc203d 00000000dbbc4c005a427f94b9b7da4c55981aed04                                          5fe0845959ce67e6a1234adaa42fe7fe1d2ac51eaa19e1c96306892
4048       6132 b4ab1540ce0ef15d3878864e2b0b19     d46cfc76f8fc97b75de846                     15Vf9BoETi1kUb1Gi4N1bYPAZ5DXMiPAka       d0eac5697c7efce2d1d
                                                                                                                                       042adf29e0a39c818aded5d6c14494aa855daabb6b67c2fa5742ec2
                8dfa35118c96bcb7233be2dac5b84b7c73 00000000ce3f95831ae055a9fe6e497340a15a10a1                                          0fd0955121a72fbae6537c93c70c1a7c748bf0acf450885f07b417e1
4049       6133 1d4322a47fcae8a76085585bb3a614     edc7c06473564635f7f1c2                     13fPdHQGvHYks3Jyabme7W8T1cdQaG5F5F       b59adc28fc7c877a4a9
                                                                                                                                       04b53ca1dfeeecf982e76169317cd50b9306871ffa97103a47806cd
                82d5f3cfc57548d7fee334f8cb9b727fca4a 000000002af9ef1b57fda3700f6cf24fec26f78ec9ed                                      df37e2bebe39bf87983dc159910e27cb32490f00a4f3124e8c5c5b2
4050       6134 331b5d6f76df0892504cd7a1332b         c468e38acecce0237e8c                         1MGMzaTv99vA5SzLNVSAqkpBsCbBU7fxXt   3ad75de137b1c92a8992
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 227 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     048493f6a5111b76e7ed3690babd71fd0a02b4f30171b5a5fd2b680
                43eea9421b997ff2c488d96f3acd9dfb9d7 0000000010774ff48119619dc84c5b158dacfb715fd                                      67a0f01c3c589287083e28b88773096f4ac9ce457ba116731e74977
4051       6135 93012213dfeed9d6499f405b9b667       b8aec96bf0324797d108e                       1GXVV1ca9C5okwc9P9M1Zav2N89PSrFKSH   f9f7ec6cc1cad341ad4b
                                                                                                                                     047c41e990656bac4eb57f449d3f02270829488d4a7e7d9220fecd5
                b1b93e48ad7acf4a5acf14df62e3bb9aa79 00000000c242f9176c79dafd651ca5a59db13a90a3                                       22b9b4474677283a0ac9aae1c4e2ae1fa6ba1dee478c7a4cf92e626
4052       6136 e876f1d0f81c4482ebe27ea0107c5       240ceaebd16798569ef8ab                     16ZxXJbXMVpHGzAuJCF5p5JMZJvFdmcTDj    884db0753ef7f02dc165
                                                                                                                                     046d025bf5294981a702262357f599221e7fe09691d8e7601283d3
                b02ff43ca130f31609be62cd030410bfaae 00000000aefb155d7aed0437259b81c2b20c5905f0f                                      1ab66fa27fad18584f55c47ce9058ad55a84886f38a2c738e4d4b80
4053       6137 c4446f3b1d1d54c179b5ea3995279       88035f32e857bcfa2faeb                       1LEfDp2cZcFhLHP3WocS9b56rfBRhvtgRa   eb316834cff018d6afeb3
                                                                                                                                     040766aa8462489f7957d5ae8dc499fa580f45f7f143d94eb7e461e
                050a20f455b8e98b7a374fd00c810b7c51 00000000ee1a46427e38ee9e582cb273806cbd7ad7                                        2597416005db647f4a78c534057fc887667c5c332b287cc5ade652d
4054       6138 02ef260b69bea89dd5792e55235fd8     dde48d2ea68e8d6a138f73                     1FNvVBHw1vjBBU1LghGcmxauwbrKGsMN7j     319cc6942649f20dafdb
                                                                                                                                     0474155a6c32d09bbb5f843a0f465d3898152e2ea1cac54a96f0750
                64ec9d5b53ce2b1007f3a4f53e06168d38 0000000092da292cd2347953dc0a331af3353e4708                                        9fe377c82c585b9835054711d90e8e979fa811e6ed3cf12850474fa
4055       6139 298a688cb2f95841715e6b63d77046     ad95455318f5d7ad1a3299                     1GK82eBXYJQKWmNy8hKxNPXDFAPUBY4FK2     736279a5f81d3fbedce4
                                                                                                                                     0401b93ed720d6291bf50d2bd8e9adca41406186ae8123afa66414
                81dea5cc5c45ca3f9846d960b4e2767bfb9 00000000d39fb19e2d805d2603a5ee371464f8a4cc                                       e4f48ec2f4ddb1d8fd85928136141c25c757a032f608f935940151d
4056       6140 6a90ed428df04c0bfac5972d0d5b1       ed6ab327d54811887b8483                     19rC9hTGJDcfNRC8JkqNnodLwGjMz8SkJG    b6d52e799d5dfee1c6bb1
                                                                                                                                     044b051e561fe3a1132a9156f9ff9f625caba5f47fe9a4cd92921793
                83d0c7da9fbf0e8855f101ed07199ec8738 00000000cb143287bdfdc286751f8d967aeb93a011                                       1dda62db3529e59bd3de2d6372206c92c226d0106511b7a846f846
4057       6141 bfa41afdddde196d70f3d86fdbe91       b776c036f04bc10ed81c91                     1J1iQUF7A3i7H5WLSSxV9hPnRxWfeoZK2f    84cedcfd36a51d5f1e97
                                                                                                                                     04e2f53297ebe3570c66387fb7d5eafe9ca8c6101ab14a868466bcb
                ec182306d5e992faef7e801e987d24c492 000000004697d4cffdfb10743b360a681972be122d                                        a12b6cdb4e169a85a9c545fec41f99f57b5849f1c42f1d6c0477a340
4058       6142 0c02ae54bb65413a24d1060880c45b     058f01bf3eea56a47e25eb                     14r7cStpAKj6bBWUhaD4GaQqA9VqPwLXAV     dfeadcad7192e554f7a
                                                                                                                                     04599a6f887c8f34448f6df70485d6bee5fb6cc5853518c7b753d0a8
                0ccd10bcfb4fa4f079399687b13aeef5be4 00000000c5461cfb9639792f4a50d79743a419f3002                                      fcd5a77b8ae1ad559c1b4ec4c86d49d68779dfcf9100e82810616d1
4059       6143 006eec9f12a05df0230d4b0de1302       a7971c47baa44ac85fe17                       14sHbfCjY7FqoEoVZAMa6ucTVeCJAuTr5J   3612d02c1642b476ea0
                                                                                                                                     04327cd8c887d9d79cef6b59fc50ac867c2981d3e7585fb46c746dc5
                f703d96174559156df9482884a47e9b0dc 0000000026012804d17f67ee488623b59dffecee6cf                                       14db27ab24d27de796a79e6522497961f8aaf2d0f41cb6c6870d2ed
4060       6144 26a1e70135641f9aa03dff2fa337b8     8dfd691248d27993fb2ee                       1BLkRKmgpZysd7eCTMfaTjtP5BTv2M6jkD    4aa5fd722b75d30aacf
                                                                                                                                     04771a61245a6bd0e70fd270e37386cea6450af80b94364ef8adb2
                96e35d9e3e8d148ff3233e4f24817f27007 000000004183963b5304e97eac8a03935fcc8f3b78                                       a69f614d26f85121334d990300264fed624add171922243cd769bac
4061       6145 73c4ddbafb36bb713dd426dee9501       db637ff3e3ed86cc26c7a9                     17XurKCbm2trpK9vMtHwd81px49gWpDycN    9f5d1438dc35fae9486c5
                                                                                                                                     0443553eb785781b2fd9a954d4dfa98a48cf3cd94dcc6d247dd0dfa
                a0fee3cc4f33fedfa89e2d64a70afa38a26 000000000073c2eb2cb4bc5d9d66bbd99353ed34f1                                       1b6e82ea7661317b688d87518a1430593217a95e21a9eaf594848d
4062       6148 a620ac842904ed4689e8a0fa76fad       0576c7b5afc507c91064ef                     1NwYtUzmtNW6uwT7eCea6qWebjXVF1sNfG    a855c9dc38d6911e13744
                                                                                                                                     046353a0d7948d738542567e7691882f10a5de0ca9aa85fc42f0de5
                45d352556afd810b7dae5cad558f718cf7f 00000000c16d6d41c658e786371d22c808b1fb3664                                       3ddf729f9963a3f7b9326fe004a887b69c1f4672791b194e9922d5c
4063       6150 a7c4f7750a67e64173c37d52b4c6d       08536dcf80398cf38ff9bd                     1JU2A5333XXArLmSNo9AqED5vG6FHY2a3Y    38e7d676ca9c7acc9039
                                                                                                                                     04690d76b1d044722fb863eacb2bc4b7c5e9af7a64a731b5691f694
                c488864e375e773271ad3b28d00ed7af73 000000008ad1eabd35cf1c4bf69dbfa3adb92b2ceb6                                       e896a6248a94203cade944874a7b5bfe93ea5b1679205ee0a6eb49
4064       6151 b8d9ce5279773994e1d8385be5938e     63458b1b06ceee7dacca8                       14DjGLpNaHdPBbhoQA41YiENPiSpxEdzGv    007a3200c10086009a2c3
                                                                                                                                     04dc5459d38822048c69f7e3e89c34943d5bb4905df974f7034c866
                b8099ef5a2a3ecca2df4158f6699df53308 0000000055f58d3e2bdbecad9ac3923b2043eaa3b2                                       57d25e48fecb25ef208c0d81f44c2021ca238e6be22eea1422d54c3
4065       6152 4dd601dc5f349110b25806d91f8eb       6e4906e5a1d3cd8b9676d6                     1TrCrtZbEdmYU9oNFTNNeempMJVaZVqR5     b7582686d491600e9fbf
                                                                                                                                     043166b3ce15af48446542a4f4680644bd5ba30f8db35d1ad9e2cd8
                10a6ee162c53fb74fbc0798580d897786d 00000000cd03d80e5f2fe3002af88e73962be35235                                        8d87a0e2005fd5391f9517411166f7bd103d20b6f1cf547ef7dfbe28
4066       6153 914dc32d10dcc09e6e49ec25b7e418     6718937edb676e3bf19396                     1EmB4V1v5o4v6wRELi8xXzwm1uCxiWxTbV     dbc2a1aa3bcb019c266
                                                                                                                                     046845f82554a9cb7a3df649e2f0dfa3f7df56f9f50d7206e550d7b8
                24db23094e4a984f07ffcbb2a503132816f 00000000b9d7199aa393e2b13b6b1b516f0a249321                                       7b7c8af1616af481604572e4b3d1d40ef39940bca23da82db81826a
4067       6155 60da04b235733391f99947e456cd3       69d325ea9be89048180545                     1ENztkqbrp9qrLhSLY6zMCEAHJxBuRS6bV    b826d6effff10a12b6e
                                                                                                                                     04d12d96bda280245b466e09dcac7dcce5ec5f785742d451b406d5c
                07227b69fa2915d14377c341316c92a3c8 000000003f6478724271336ead5e709616b066e019                                        10d1859ea6e20dd06bda0ce3ac7a2cbce84eb55ba3f2e53710e872
4068       6156 326674b098c937e63c22f32ca04683     0f1d04ec944c899b880ebc                     18sykYQDhGMTJa4Vi9EKF769ojB6WBSsDx     1f4b3a70cbf8256530186
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 228 of
                                                            913
       A                        B                                       C                                            D                                            E
                                                                                                                                     04d9c983e6c93f1eaf31d9499e84a9938b04a286f57b233f943f77a
                44de5b97cf5166ce1c722cd1198c924aeb 00000000a8b2e10ddb8996b9abf88a6f421a1c5eb9                                        a060708995ad36700df5ee5c1e40e98ef28e87b49190c1f67aaa5f0
4069       6157 99c71d215014add0f4248089b67ad1     61396e7b79a08ab648078c                     15zfxxMoWsAkdaJ14Q637EZeUSnYPpGs9S     923dba148180f5388165
                                                                                                                                     044f548477452922fe6ef24c43c0a7606d90851b81525d8f110f734
                37e89d3b40ccd2f0771bb7be0484a2ee52 00000000429a5c03424de0a0d38c1137d537502219                                        6da5b32087da8541fe8ca1404726fccf9a80b1c64065a611d94536e
4070       6158 1569d0434422a2c72588a5ea1af69c     2d3d005c8d177d34b19aa7                     1NvMbuGPPCST8rAShrr7jaXtLkymPnq9Rc     9e870ee39824b4589489
                                                                                                                                     04498f387096dc0fd26a8750cb01b5555f29503566d8fa3b9b7204f
                3e67df1b77e91370d54bb6b249ec1e8cd6 00000000ad574610042954c95b3a5434af0dc72838                                        79aa78b2735d76a698ea32df298e66851812389bb8ada65293efe6
4071       6161 340c320661db65c6bafdd36e1e4630     5180d44998a97b224825df                     1EyzNnS69a2e6Hj8m8GKm5ansZJP6ZqGDC     a0075c97843b529269e61
                                                                                                                                     0469e488d0c1891a72396184ba51f6eb3d875be12f9e1c58f4f08b3
                54f2f8007c3b49355524adf1a324ef824d1 000000005aee915af4e32659f261f28496ea1b3a9c                                       9457bbc7763e84fbe32a64c270438abd5421ebfc95b2a268fff27c56
4072       6163 5f94d7bb46d524ab92395cc4a7a12       76fd8d2645e9f29129bf4b                     1HRJ99NPkvrCKAz7gBiHM2Pv9NAb5o6F3L    2ae0a6c4e2ee063e087
                                                                                                                                     04fdb39a88e0ff540a8689b3c3f9dcb5d0a9ecca9453aadad61877d
                abc55bd95cba89a7b01b35c5c4e8256eff4 0000000083284da1de8c05ec05b7a88ac4da5331ca                                       d861a25f077ef2e537ae1df9871a0376c5ed60cdff10b8bee43cdc8a
4073       6164 177cfa2c098657b20ede7d44e7e33       6ea1f08edf24dd7711348c                     14aijkVxxWdJQ5vcLL5o9K3k4D3AZocKd2    fdf01c3038f7b1d6227
                                                                                                                                     0499b244fd80166c50e183f007b7b1627d71acb45a13272bcada34
                c2b8c9321df15e5a4f03f7ee5093325a928 000000009c8a2d74b55b8c0f70ec24c37ec1e939f5d                                      e59d5b3d6054163e96ccc93326e993c5d3cbc4d1e741daec7d4bea
4074       6165 53c149d8eaf232585b0347435d71b       a8d04e8bd4fedbff1fa3a                       1KwQ3geRgpWf2xZL1QzuiH7MrmuXKJUrkf   ae16f9c040704e1a558985
                                                                                                                                     049146b6feb560925eb3f900bfd8c2375c68af0cac16998991a3908
                af61bc6ad048025161b5b9a8dec6007729 0000000046aa0f0f8aa64b8573f550c7a5093d5354                                        c2ccfd399008914a6648164d3df42863d6b6451bc5d949232538a0d
4075       6167 3e671c3860f4131fabb670068938c7     5b19ab65c79bb7b232b400                     1KpyGyVWp6cFENEs5YehTEgb5nxdikZhnM     c7b3d21afc8b38f8c109
                                                                                                                                     049284c4f5c1d17aac196e102a60ce8f35b54be4c9990efe30d8ec1
                2890a0bc1d70364eae526689062b85b6ec 000000007dfa532e04282f23e6a275e9b43139ed93                                        915a254d5e4841f8edc3321fdd68662956a5fb5e94eada7d6ca29b5
4076       6168 e0e83a59e194fdc88dbd0823bc751c     102023e87729ce753aaa85                     1NNm1XT73d6XXpeCFao8Nz6CtCequrnsjV     368e165a431777307afa
                                                                                                                                     0404761555acff91cc177e2fb440231bf9b99f879eb178f105300177
                3001859bd239302a5ffc6fdd5a46454954 00000000207f82482acd5234af357c2646a304c5fef                                       d2bb28bdcef2300dafecec3875f96432ecabb25c43498717ea51ee0
4077       6169 b515e98da1a169565081e7def969d3     2e41473d051cc89438cec                       13ZBjjZYu4Dmp6TpnGANKkmkrEFTQqn5cb    84df0afcaf1227f0704
                                                                                                                                     044ff7fab22cd6ca0990cbfdbf2f44541b9633d6c83e505821fddcfe5
                faeb99fa026671e65d9040e418389c5b3f 00000000394cc54dee47569153413f1ccba4524d37                                        f4272c1634a9eebec9e185e8da81344bd25f69edd451b7f7bf2e026
4078       6170 aa7a119d571fe8dcb1940997fb6265     746de5a74a1d2da3fadc32                     1AF9tLKseV4kjSG3Hc5t87J3YzdWCW8x5R     6ee3d6a1b8de149c1d
                                                                                                                                     048f8b9ff1581ec3aa6a9e3e113cdb18ffc682e1cfa2e857206bd1c2
                f269a8e56a813b8499536a53b39abea145 00000000a13aa7ed9fd62a5c4597457a12c2ebabb4                                        ecefc1c1017b81ed12876639144efa1987e8125d367d33ec6b18b80
4079       6171 489521aa77d23c37c322d8955d8b26     03a148f87695a2fbbf5eb1                     17frjDSZ4o85reTpZT19gSeCf62JU7UfPC     ba1864ca4092660d1ad
                                                                                                                                     044ca9b42003a20afd533a08b224333c25359f75eca62a727f3b383
                9579ce9e406a83ac5e7c83673dd34470f1 00000000aad507218b583f4962b53ee1fcd9e7a0f1                                        faf23881852a356fe6410ab27f2c11a8d390bfb504629450b34397fc
4080       6175 ef388a6932c844014d9764df6449ed     0e736cf7f07c8342b90507                     157cdsQtThxXEk21287KmimzEpobg17joS     f3816976d69b432ca1a
                                                                                                                                     048bc487cf29fdfd1c3d0b267bb7d1c0b402cceb91e9efab2246d428
                ab217178e830fd6eb9c47c9b3279099642 00000000004eda0d6c9fd39ad61fa535efb4bb1a33f                                       2af7fda5c9229b31edbe32075bb35e79e13bd75b74a92204011160
4081       6176 195c4156bfb24f57e61216885f2be5     656185536c256c31a3d8d                       1NNfmNv3JbGwZDk2Hj6kqZ58DHtighzrd     b4700cdb18af86f76621
                                                                                                                                     049ccb1e2c619ae1d1622696d8bf23fcf98fccd8a59373fc932d798e
                1703ca42a87949a847976cf48655e2a70c 00000000d1a7a18d5427da8d5c9c0f407954bb0d57                                        4fab4ec865a30e6819ba8eb268cdb3b049d3e7c6a364245f6307f03
4082       6178 7624eeed3ab73761ea0f0c6a73d20e     caa046a62f770a155bea64                     1KfjcRV5PuKZQ1NDNzkkuwwxNjXSz4ZVXv     2c5c66d2ab8c51d8c6f
                                                                                                                                     04c2f32ed38fcbb278a83a204c4c3cbaedcdfbfe829138ff401fdd9ba
                968b9d50aa9815bcf194c8fdc4a37a3b46 00000000b65a3b5d37a6909b3b0a5606a3068ff9b2                                        04369dc58f6283b72bfe81cc7359eb0660fd39728fc86735376658d
4083       6179 05a68ae9fa3258304a0a190dc15ed8     3e3177c7986b2767d7af3f                     18Pvv1pT56zzcioe1CzWqyniqrrtE52Q7A     3f6fd45244f4bf0685
                                                                                                                                     04fa11b3e8eec4b840d40934e173fdadd12a3b569c33e9db5499e2
                531338f445f9f80fd81813294e3774768c6 000000000324a4d2067b0d0d42a7ffd0d63a203e9a                                       6bf64597d4a2671a6602236a54646ba94318878407d2e57c3ffceca
4084       6181 342c7c00696d99814fc6faea38d32       961672b39bd14f1dfcbf67                     1GQUa34HdTqnDPq2bKzT92MQU4sgfMyg5L    aee6fcab4b1a23e702b6e
                                                                                                                                     04a6fb38489808300e789efe96258be59cf158bd6c020d5e8c747eb
                8a21f5f95eaca66995d9fdf0741be814741 000000008c9da40f51b0ea34315f03ba7f367a69c71                                      bdc3c5ab4b39d4bd4322a6f847567edafd3cec84e06a1e9f5fc15f2e
4085       6182 d15d37c7ad2fbf954050cbd8be192       f1654ecf42d9fec355960                       14jWYXJ9GnAJKQ5Cg4MQRNGVD5jxiWSSYF   d7eea2e6cbb92d9833b
                                                                                                                                     0431952482206b2426530ca874f2df8cd50eda95dc2cfafbf6304ba5
                108dc9b413ad08521946d8bc0d8f188ef5 000000008db36ba3c95a5780c247cf049570bc1b3a                                        e75d34fab430f990ced2ce8614d6195e7b524ebf34cf50ce8d922ab
4086       6183 a2d1d2c58f165220efe4ff586b22f9     e1e7155db166e6f5eb89fe                     1JxnZKc1yUpQp43y1grXMUxaZtRstxuYBT     e5c11d0bf923de4db00
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 229 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     040745506d495f7a2c1f20464a8a0f51f4a79de3b28bc9a6862610f
                abcf6506eeff7e030b35a1199aef22732f6 000000000108391e7d064ad376d734d6080de6740                                        b721bc6f85b978403fd4b99dd76a2e04ed674da918c63cd66dd428
4087       6185 6ebd58eae8b39c9aae00187612bf4       9adf46ca64b8f7d338ff7be                   1AWpC1XvB8gCkMJ9QUocNc4c2jFhuRayW5     340fd79ac522ae838527a
                                                                                                                                     04aa9c77c95bb4d7134668682f380fb750f381b03380070a529d291
                579231701c60a201daa4cfef1fd5298703c 000000001420514c99839a2b4d8c7eb6686591dd0a                                       2a79fc7bc81b5f3b1c02ce63f8e5140d4257d389a81578ee42db7d0
4088       6186 bce2844ccf78db999ec0ee127159f       18157deae56f1b9ff832c6                     19iQotmcwp9JVYDyZWrxYYenWxZzCkgZHu    816a099619aa6e89c227
                                                                                                                                     04f0c35f10f7ce92d2c60254b129b2c0bcc76f2031f4385cb2e6ca7d
                f4df1d4a02ff491f9d49e58d1d8c705e763 000000008032e2398a53bba8db9a4c60fe5bca798b                                       b03833261c56100c29df2e645039d995ce22e3b2051583fedfda9a8
4089       6187 a28f7c8c214cc95936c574adce426       6f4f77e355b7be20281a4f                     1NAcHqWYWvxpCCCaADBrNoj8ZKVencxLXB    d589a453723036677dd
                                                                                                                                     04639b7c9b7849120546a1752a4563751478ecc0f9117251117bb6
                485ec7ee20529824a89757a4cb34076bb4 000000008537e6e3e13087f759131c1e435a647a00                                        827cad57597c7e2d9a3373c31f878cb9bb684a4729c3b5baf801ea8
4090       6188 0b2f6652530cffed0c311cfaf7a59d     64c3f43815ed3b702b19c2                     1BuGiKrTeAgWBKhqQ3LMFDeKNduNTm17Re     879013ba6053c32697f1b
                                                                                                                                     04691fa487e218a7c3129df2ee82012a7b058d87564a81b0d27c37
                7ac82c2ec84ece18265f0053f8645205dce 00000000e01bc2b420a9005f6df58fe070e5227089                                       130f2780f6514fa07843257f09ee9c8c8a7905c35124a90601fc6d58
4091       6189 23f4e3e56eb4affa789d0c7bfdd7f       b6cc7bfbfa34f5ec77c033                     1ABZ5HpQD9bAWMaUz9efwaDKJTxZ9rkx9m    bd6dbf57d12aa15c5aae
                                                                                                                                     04a3f486212f17b8e905d9c85bd50872102f90b188e5127a0ca96e7
                99c6b9b7257097e0657c85d00af3d7d664 00000000ef0252b53d373088b548ac267b1e2c7c23                                        eeaf6d05eab0329e17f662eb7ca1e80cab5d3842291c5334eaecb6a
4092       6195 f20d1d1ae2f1cb11351ee63cd82a75     32a0e058bd0158a06310cc                     1JzNknxt9RgTp9wngaVE4nRjVAYhqNJzb4     2175cbcd5120b75471fb
                                                                                                                                     046818ccdc593219bd0d2f01745d7eb26f0baf07565171cf424d6d3
                b149abc71f37d4e03f01072e95e9df863d 00000000e4c24c8da149d97dcc84164563c4be3ba5                                        08898a2d15c52e3b51b462447c89e740cad381b8ccf968f69487788
4093       6196 6278490beb87215f94106821305151     842a15a8e3b737c63273e9                     1A6wRoCuRFbLnvFWHPsnvrpjTV5ZNJvUbT     99e577063d7993b3a203
                                                                                                                                     0411a8b14f04d73190211d07c170a92b9d7b2cf482a28ab38012b4
                88d7193f1565a016027da2e9482dae4503 000000005ed7ac20fab32cfcc5640605a94bac1820d                                       7322a1f6f2083d2527692c724f8f153941f1b2a4935082e0679d662
4094       6197 64b1cc243f49dfc592df31a46a18ab     059cfd5103e55ad87f266                       1Dz76rLizSJhmxKwkvwQVC3VbESo1vrf8P    735de5d243f3bab8c85cb
                                                                                                                                     045751ed5665f441fb06b459602650b92f47f876c85a8bbcba91ff71
                73f6a9ac831fb40eecc4c6f23365d14091e 000000001294a1a6e85d6fa25d7e23bbd498e757e5                                       14f496a552bae598cc00d25adbb19e8be7c223b682d1253a79a19c
4095       6198 49734a72ebabd946af7be359434f5       dd8c1fbd00f877466e0879                     16ehFrrGMrPJctPJxrXVTjWxaRhmqW6uBg    364928f536dd45563667
                                                                                                                                     04f0198a949d27b9e8090c863ab2512cd608a2e3bd083cefc55918b
                94acabef33fb871a9588749e7ec92be019 00000000276217ea9d792c820e08e8c9123e297958                                        c108ca244c0e4f535b33a2051bf0b49cc2f0980460bafa70567531ac
4096       6199 b801a48a8cbf0d17aefada4ba8cef5     5194398d4118cfc7f7e6b6                     16t7oRZscoiB8xP84VxGx6c3RhMXeeZfzZ     b6a9afdd0426507b190
                                                                                                                                     04533030d8e00d526858acc0db5a496ab49ef1aa0ff0cb1aca7e585
                185999be6919cbd1e9ba0ee5711e382f85 00000000ce6f8700f60c1814cf727e5c05360bfbf876                                      f1b5f63a516f65102c814889d623dfd8a08a05d9d496c38b384148c
4097       6201 29286911d7733e698e75f358a60982     76f6cbbd8cc1c89c6d1b                         1N1C2zhRkUmyA97dvxKnvyd2ysiDgy5pFP   3d7751fe57337989414c
                                                                                                                                     0440503493aaedcaafd3a3a25ac59b5cc3e7f8b9f59b5df4c3fe674d
                848459cf58267e197c8224ee10a6db7a57 000000007680c0efe9e7875772f05e260fa3048a61                                        da42b0c8946c9784733fffc215994d45483e9d80bff5e47591fa3422
4098       6202 8739257dadb20df14241331a8f9866     1ec70b31a39fc9df6db2aa                     13cGZ8NcuN8RgvPRLdpji5jNm4RJz6oCDk     8c46dd6e55a8099f85
                                                                                                                                     049a7917fd830f52f80902d9306f855d0a23bbe12774f7db6980a26
                3c3993bb82fb9b694a6c0704d981ce193e 00000000cc7dbdb3bdab7a24a741932fe99f225c5ca                                       a8529449e11eb55331a60e83a34b2f90329ca5ddab930c4c2095db
4099       6203 4aa2f8090d01b7b091c3f3a2c451c3     7e2d03b2deaddd23664d1                       1HutSDqjfikuhmwMQpwGBf9spePhqs4qxF    937bedf13731cfd968e1f
                                                                                                                                     04e2dba199ff7f822e548a22aab53a9a99ca8533d9570e536942d2
                d59626003600b15e79c1636a2f092149a2 0000000081d5a9f81b92293bd9233d5e2045c7299c                                        0921daeb2c3aec7317fdebecae81d0e0bfd9475695d07c900f1896d
4100       6204 f43d50824c07277c4b96345c6ff685     c02c0847e80afce6e56e6f                     1CMWufCmVDzP76z7eciuCLWF4FRHoqdkaj     a4dc8461d06421315d494
                                                                                                                                     046e36f812e1a3318b438ac478d85aba0beefadc9a686f5b1ebf25c
                33ab1c9b6264e635962a5f58c850a240c3 000000009e0f57bcddbafced11db614e839dba4a90                                        d4f4491030e2772c497a7773f1561b8b017f6a156996b247ff495c1
4101       6206 f4d63e45dd779daea1645ec9a1205e     70da7afb69ccdeb50b2cb0                     1JKXWSYr5aZRwc4ot4Avc2DRT2cLs8zp3      8dc8e6859470d2701bf5
                                                                                                                                     04576e48881f72be29a4d3664749de822e9c829fd6116d02424af3
                1c29ce249aed92a705a89c4305c5b143d8 00000000e8c79d2856b69431bdef722ba62ac6fd5e                                        6209b1bcc61c6f07d58a26be403d03489383533c5800b0d39e3916
4102       6208 83ad5215d90268795f82e565592186     b31bd3dd4485d020c0b5a2                     123veB4kjz3dkqxVTreW943RDkvyW6aikC     1da8d90875224cbadc63a3
                                                                                                                                     046f094b1940a9aff0dd421787610c59d78081b07ad61592d51226
                9d0af8bbd607b506e2a397a34e1b3ec6b3 00000000b78bd41246d3bef0b842a8880f7f5c9913f                                       12e5742e6d1fc1f5e9dfb6ca4a8e6ee0e3792405c35535d391bbb0b
4103       6209 c8f952b9c25bd83a9de2b35f6e92df     c0efe24fe9a1609cd0e17                       1Gmp2oRvUoPVKS5xtmb3hJKPiDaoG9UHaD    5b4f84155e8acf172c2c2
                                                                                                                                     04b021b66be744ee22780b67c8afc7b5f786c05326c7b4f7dca5eb1
                1a1fa81c5c875b11eda72a0550cb212533 00000000a6d82049de926fae94a37758bbb5c6ad8a                                        385fd1bb2752ae2f6523c47bce7869df97737808226fca807f426f69
4104       6210 b9f6541e38704695c48da28c3bc863     301015b95b05cc096f0de4                     16gxNVKQcmVekzzFwaMnfgDCSeZAS7ntwo     b01fa4a4b1956395301
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 230 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     049133c6d4e96b6295e8f10200ad51acc885fa9a9f2e196a8f72a52
                068fa474c72162d128515b615b9d5823ba 000000006b282401107dde85409af86b2bea8e9dce                                        894e9f6e035f4cce8a9435d56f29af70f6f303d05368e99ee0186d34
4105       6211 9b45d070488bdf874dd1cc56948ed6     3d824edb6e3bdd9429cd29                     19ieRQkPGAjutwkdyabDqLhWiVGw7N1JRi     67f823da988d26eb93c
                                                                                                                                     04229796582349cf0d5491710e40c5f1b72518a553d5a2d26ab54a
                c8611583d154e93f1ef3797ae3b239a803 0000000052b0361fae7eb7b7612b34b7c8f13b3d88                                        0e2cddc0df2a8bcc6ca6ca64b83f00d3b542e7403a312201eca91ad
4106       6212 08323eab406450897fd8165bac9273     fb4046af83b3b0e9d2fc58                     17HyTNxoDwSmqyU2PvCT99ZGwPqQRquBf4     c2b70db8d839559c777cb
                                                                                                                                     04b47865cab229b956ca4243e5bd02db5176f256ab6242c68fc4f6e
                b725c4e809c23d74b1d3ce20b27135b714 00000000fa194d73503b3c2195de33f526e3ff57310                                       3f47d6c2655b4911d40e29f624cc787e56e02d5ac553f7ed3713f98f
4107       6213 c1d872d2d16e7ce36d5247e29c0608     05b93a75de60776a44ce9                       1KjAe4nP52ZNxypJFDbcAs9E2NRXL2dspC    18b2dfab4ac1d1d609d
                                                                                                                                     044b5436b4db9c9ce769ab7a79395b3e65e5636ec9f7fd17defbacc
                84619bc5d2dc36dc724d5860b5c5a3fee5 000000007aabdb1fa774c5cee7bb4daca791ec5ba0                                        0ab2df188b04bb193e17a3cf452b908e649d0e6a73436a7bb482c6
4108       6215 5eaff899742d9e6fc12e1684996842     c2dd3d110129526477acf9                     18xdxjKKv3wLeXCVhrTuuemLEsGud2dDHa     ee42517215ff0c037f2fd
                                                                                                                                     04536e9e8efa922edc31d499acaa95b1fd1a32270456820af2b0ccb
                6b0223ddc9f238341dc1e56cdead9bd980 00000000f5958051f9bb3989f7445a0f3f052cf4edd                                       da21c48f257d1b8fdb21426d0e8925f092a7e0c62cb92fdf148276a
4109       6217 1eae3887b6bd7c80de397355ea1279     882bbec5001ad2346d20c                       14hCEaTLMkFwqwvLQkv72nGeYdt3BT9h9i    a2d9b843d03c27a2a20c
                                                                                                                                     046ed3b2159a38b9947b70eb94cd38de1db9c50ac2133a837ac0b8
                8f7151a8bd5599b609ee27f66f6077a859 000000004e246d1a127ecb39813359b04b012968d                                         af384d20ec30b387d02a6f0520cfef1a8db663f2287f01fa29ce649f
4110       6218 c72894552d4e6f7ea39753de2b48fe     590609d3dcb319e85447e24                   1PyGJvZTBzWMokbnzCzE6SSXzhynPxShrQ      799c346fa8a1a7aa61af
                                                                                                                                     0430ea5705b9cf50656eb67e3192ea0921daf1e9c3dc8d5a0304ee
                c213fa50d65b5f34e98f2814d0f585c2bf4 00000000fc3ce6b6f0044b2de74bea67c131ee0594                                       a66ee6f7523fe6b7538cfe9d515628a838c64660e6e57d10504ae29
4111       6219 83fcca5a26d5af8299dbc059a4946       56ec011862154045b643e6                     1NN3VVDtW9HNH5Bhcfc4UvKZoxKjwV8dUb    ad902e369268316289d8b
                                                                                                                                     042ac9331aa3162a179d0b3f82152a0e01cfe23d238dd1bd3ef16ba
                dd20e1582b79d5df26009491f9e718a948 00000000b6f7a2565b3dc0541f01c76803ad67c52d                                        618b14c48ea8ed0d02298914d43be78c9c571456bd2b8cfeb032bb
4112       6220 bc59c5204d66ed33b83a20edbcfcba     6249fe29d40ed22dd9a2de                     1EaM46JXgU1pbscaBMRWiTEFcAzYCnQEjM     1bfc855413f2dd9b1ea45
                                                                                                                                     04a1e5291d8b2260044dd76ebdc9d4bd5f93220093501b4fc1aa2b
                90ac179b7bace14dde2ce3b77fa325c0bc 000000002426866050252405485d89a58df2f51faa                                        054dc8da4130ee9c5eb987c221f80a8a0602291bcb2ad92f4a8a6fa
4113       6222 5e4dec2fd2d1bddb831ac81b00fd95     b9ec30c9c99b775e389378                     1NoowbyJT283SZUkHniDFM5E1V2f6dysmc     5ff6cbea3863662719880
                                                                                                                                     04946d8e4ac8d1c819987b445167a54e923ea7a6d25654f030ad63
                2088108f799cfb6f6c8460481272bea9f5d 0000000005e8f18e86f55c587101ea0234542e505c                                       b4b41409810fbd7bf8278b994de1f9ccacfe44f2803ad5f07def7ebb
4114       6223 6a836c1e64cd59ed8806ec75b8d4b       81e8118ca1ef6e07a7f261                     18UZWrZxFJTcKtpHvSAC1HV9gPmENHBB8V    0194954e9d56f851cd36
                                                                                                                                     0461878e080d6cfc4e9e598f4df7dceb048766bf1bea1ae04c4ab1cc
                0e3ed841ab972997412467843041651e0 00000000ce58ddb0014222910ec24be4ce393d4319                                         6530274bf3caf8c550a7bad6d0db58b353a89af9568f370baa5fe95
4115       6224 2c62175ed46c78292b4cd5b8b3278bc   b58ccf1ea02c74891e8c58                     1AYtTPMaQKtacWG9XyiqrZdjZwB1HhJ9aM      ae7c43891a301fc202e
                                                                                                                                     040195e0daa05f0d25e43380175a6161e480c3ead9370b0412c233
                56b49a11000334d6e2d9f4194713fd4234 00000000ca11e8575b26f7ba2146b171976cb227f2                                        3680a4a7c71e14cfbe07d4c0c7590848cc04805d61f19156f4ac783
4116       6225 c3fc0472f9fd1f09a869d62d12e4ec     e1193484181ff324226711                     1GHD4Ece8mADJ6u9jyvcqYduAfL5qMjj3D     5c3bfdc439cd5b0fdbd91
                                                                                                                                     04e7e839dbbf584b82507ffbcf930f916ea33d0bbce3466448be06fe
                f0200cc58d8757ddf076eee82aaca1fad86 00000000deffc03974a267485011beda250fb16aa0f                                      d38a5eca46dd38949218e42692229a779cbb2782d117dc86b783fc
4117       6226 52640239f2cce03e82ae7b2a9b81a       cdc26399c8e6bf32061b9                       14H6iLNNCfoCejF1cSdguUpS5gGiqHmNAP   6c620996160f56524edc
                                                                                                                                     04ee6856cc0fbedf4d5d56e9ed23613597ef3aef2b75c4d263773d4
                943a2e05e68969e1e6f802e5fb68746673 0000000053e4697b1b98f884acc39ded8adaa93452                                        e70890df23775af3322059d482be48f5ecf248793ec670bea114742
4118       6227 daf7fea0a88a6c4e9ae7330c20dd9c     7c974468d5fa3925bda2f7                     14tW2SfFoRA8ACBXUUkiA91VBpSYEyMdZs     b52c401d90c92b64c394
                                                                                                                                     0497a024e7fb0a13a1b453affc83de2819d042643b62df49ab26da4
                e1f1f030d2ddfd37221f16c87330728b25b 00000000a2d1ca6edd9db559451b983726275adabc                                       e496576f0943d20447f1e691deb3afe630b52055d19215cc0997536
4119       6228 bf89cf136d0e8f594663cc8be785f       3f299baf7eebfcd98454c1                     1LFcJ48ias7v1jHERg4geqYbAeiTCNabmX    43acaaaebe93e75a8dab
                                                                                                                                     04631567aa785dc97d0da3686c4e678de9f7970ac2b70d63300055
                ced81bb6169e30f132f1747141ffaf9df56 00000000d03eaa6098f26f0d241b7d7310348f2140                                       9d3a48571f7f5b01be216ea66b71abeb2db6c05b42a4ab0be1ed3f
4120       6229 65f6e837606d152e4514926c07d93       256af8b92a13dcfa4dc7ee                     1C7sp3CAEZ5wSMqxhYx4mGkKjrZkQqpLpa    d5a79c8e2cd0d4a34c58b2
                                                                                                                                     0433a9649c17507ea52093e4bae08af6d8bc45adf6bba9a3b32f10f
                3cfe57f986abc8863875d632a3edd7a254 00000000db50a10eeeab0f2111c2ddab9daffa42cfd                                       caa68ca5aeddecb053a625ddc78ac960fc50ef43b913e3808163145
4121       6231 e5779a3c4916b0cadf0e342b765b3f     adc5bdf343824f2b22aab                       1LrDV6tYeaegPZqyyhhEyVnZ27gFA4qcKH    56510221da8161990aa8
                                                                                                                                     04b5cd377d219e039bde6f23345c329d59ca44e0e0a890e0c9501d
                005177ef3bd2d5efcedb8fccb4b3a833650 000000002923000bfc24029d479d2d76e76c106e7b                                       eecf2b746f43436b0e0ddb68d64bcd2d6ae3e06b487e0a09c09831
4122       6233 437c98590c5bab3fd57aac8899ac6       0e52c359f14f81ead6fb83                     13rCYWMH9BBCBuCQYonHZZnTW5osQrdGyW    d9d2f649f6929cbd5f99bb
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 231 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     0495d0d48922bc0a818aba04f4603fef132bd365f341c6db74cd9ab
                e87cc5e33c4c05ec2c42fe4d1a849481fa0 000000004e86c580872ef7535517035c34868e9c6e                                       f8ba2b572f7dd3cbf921b83d6522b7c8fa47c28c34dd8a9c3593b9a
4123       6235 3231070563df79c727494aa515056       516cdac80b5d269ab0b3bf                     17CiHQX5SYTjF9mH1tiyXWWCdY88JcrdEz    12c2eb69daf29d549b77
                                                                                                                                     04528b9618dca5b1bdd7aac4e96d594a62a92565f97f2a01d41d77
                ef045ba1e496b150002e50ac413a4be8dd 00000000efa65b37a20a3a6cc6d7c0c4416aec940b                                        d31d20d3a77fb4c072113dc71c3412a158cdf2b94a54bb5d51c6c7a
4124       6236 c20c97e072fb7f9ddc24774ee6376b     a165ce921dca422859ffbe                     1BBfyc7Bkek4qa8Wyae2xMkKWcR83WxSUL     a7396e27c44519f82adce
                                                                                                                                     0435bdac95a7c91d476249aa766bf2ebf99ecb7f01f0c2df3f1d2036
                488132d9ef1686a9c12ae0f1a4f1e71b64 000000002d7648884f84ea6960f99a08bc8aa07a71                                        b13dc19e5e479e7173eee0e64e26f2f2e85e6c7fa7be06ee6ab2107
4125       6237 efe44071f1c173569d229b18f672b4     4a4099fa23cf66d166b28f                     1QKb7CeGnmP1nQGUhrtfaCGEqUUG67GXz      6015030671fc9b8cf8b
                                                                                                                                     04be17fc76820af35c6cf9497acd85cc6ab257b32f89d9279e332f99
                ae8816679e9ab6b3fe84580171ef568341 000000000049d528e1ff957e93e089491752d69a92                                        38c096dbb5878046d3760f8aacaa4dcdb67c9b33010f985620ac4b8
4126       6238 45a730bd497a001b54a9bf6f1f4b19     4e4de2b5a6ad2f2c05f446                     1FufzmnYMiys5EPUivicvB56TTc5SdjCZo     445c383f0655ffea1fc
                                                                                                                                     047c12d27b14e24c5a73d9fb093fb947361cf16da521fdf62317531
                237ae656c8db9881e779aaf4884927779c 000000001d1cca193a7055038fae6e5eb81b8cf60b                                        da5521ed7f4092f15109dcf3f557639b023c32d1a28e87bc1e1f8b8
4127       6239 cdb9cc5f89991db9cd72e712bc802b     600767f85d0fc87d9086d8                     1GENtCgzLdSXHsR6GDtacDmRvKMUub6CHy     08c4da3e6db9edf2f39e
                                                                                                                                     040a822fde50ad46537ccf3d419eec8aa56b0a0095b2afd8155096b
                c514bada8cc4a2f17a22f522e845b3872b 000000004e99495b7d628aaf118be591159fe24e62                                        9420686f2c41e7c8cf214c5d899ad2e034e8027ea9acd2b0293f39b
4128       6242 8aa5bbfdeb346f1669f44593d5a56d     b9e579c54b13fca19cbaa2                     1446aN7ga6ie8sa6zuSh1jBS9HYfzgdj9q     c6060fca041dac158a94
                                                                                                                                     042037f56593b7a94c8936bc41ffece8c938f51572ddc6671a0635c3
                22a1621fcf12ad651b16d3ab5e1c7abee1f 000000009a7cd048d59081828decc229eb4ea671f0                                       d9a84f5eb687a9976a59e1e54566d09b6faa4cf1b569e5f7cb35842
4129       6243 7304986a5071980bb5e27a25dcbc1       fd10b1ed8aee3b4c2759fd                     12y379BSF2RiHtLtzuaWyPfgj42VNhr5Su    d21a86c2398addada54
                                                                                                                                     04427e591c3e32c93a876c00827c6a14e9c7a15992a0bbfd6d61e6c
                9b20b92e418b254bc11bb8f906803cce08 0000000061a39096a7d96eefd98961e4c82fc750e9                                        3ea884d0591742f098bd218173eca4e34baf443070ea5c8d7a6b95
4130       6246 5d24be7b80d943689cebe40d01b5ab     a5ebef9fdcb8706f6ed828                     1FmkWAuSuThXkq6Y6oLf39NhaQ16hDSbpE     469d57eba32058ca21e95
                                                                                                                                     047f0d7123156cf0da8eed55dbc9919645f3f8ae6d53aed007c7fa4
                83e5cf40a2f4017b3fef05694f65d0f787c7 00000000cf4d5db0e86593924cd37beade54cd8085                                      4c777144768342d3d60447b8bdadaa5ae2c7706953169ddecc3478
4131       6247 2e77f7e4694862bae342691a413e         942f83248d1f5fa3871284                     1BMijJUnyimXdUwqcuCVsUqMLmxhvBC9T1   ae2ac3e173f14d6e725f8
                                                                                                                                     04bc48d9535a6d8007dafdfaee3e3e65fec96ac1fe649ad7e5c04d0
                6e5658b25ecdb20ae27feae890d39c8141 00000000b4b914dc7346ce28f26e0c67dfd728cdb1a                                       8383a98551a31dc56e18df54d26c24a358703c54c8e1a7f1886eb4a
4132       6249 d2582b62500e373ecba8c0413d02b0     1c13fc3941138ad261a8c                       1AHhhufFe244JouEzo3EUWW2cR2epNg8yX    943e2cc600eec4e588a2
                                                                                                                                     045722b971e413b8db63ef9963060541ec2b485d248505debf1150
                43d43bf6a9e1610c477aad8c1552f3bc35 000000006e770b1ca94980e21a70ecce08431b2a15                                        2fab277b75f6731c0e2a087c12c6f5789fde4383f34b89e45dbe988
4133       6250 2ac0df6c5983cdea23d56900674c3c     079693d099d7b7a94a14c2                     1A78tgXXHPMKW5PYR1DrakVc1jXnu4zMfX     13c2e440486d7e0a32c9b
                                                                                                                                     048ad4f4adc4ec09d5e0931a0d22a0031ecc67795fc334f0967f7ea
                702a9d2524391cf430d74c84a8e9156ff99 0000000055546a4294b2d4f69f88820b64bf4c09b4                                       6bc8a7d36a7bb6e57debfec0f44622df63285f3cfdf5152266f28935
4134       6251 0281470e7c6c3e7bbc99fa5ec8879       a35cfd90a1592abe6b2826                     1AWaVprhVaGrvR4LN8QVY8BvBsUhdmBxzC    02c2c21af36b1aec63c
                                                                                                                                     0425fc34f94d49ca0d34906181ff9a491568e94deff3a4fc5b414e2a
                5867e9a1087ce34e59d128cfb78c3bdee9 000000001a5940544c28328371f6252db962f0540cf                                       9150df93bf041f9181a3d0954d84df5f5899d23b103c0e651f69fca4
4135       6252 4df2951b84eecc825d190d1a768935     dc30db2bd1aa334a72d6a                       1GcyBuMkPWYwszwo8ax1Pu99uE5STt8SW5    c68e83697399d81f04
                                                                                                                                     04c58ff804b996629823b3f9d47d1dae65f8230fc85a4de1a91223f5
                e8f425e31d0408e91bb2d2bce28d6e6f70 000000001d092804b3398f698a251344220679988f                                        3b049ab6f20a79b15430907f877b29774182ae55052f4d89564887
4136       6253 5aa02b65c1b416e858eab6532c271c     db0e8ea986343a23897f8b                     1E4KyEq7npW8wqrtFQK9JPDSdisZg7e2TS     ae1d8f4ddcb20ebdd988
                                                                                                                                     04b8fd4a34b80faceb74459a41d3c0f5c63ec6d6cb6edda555d324c
                ef943d2d0540990b66404306126cc83f60 00000000f66b5cec27ccfd92c190803a556b4c03416                                       2a45864c020baa62a53b856ad221663c6359fc0938dd86443cb827
4137       6254 6b64a9a799ecd1f1322eb265283678     22eb8340c13fc62cb6265                       17QnXDEujKSGGUAnDzEsLbMxm8Pkvzb1pz    50b58b7ca4204523f11a9
                                                                                                                                     04fcd8e6b7248513062f74ed94717c3e91a3566fd011a50c9e36cac
                f257648c7623f4db85f48e1d8c89296dbf2 00000000a08c6cbcd6c90029c8130ad54eccf7472f2                                      777a8a20fbab43cd2465f2a556655f6139e4215922dff253dbce70f8
4138       6255 9b770ad24a638eea254678d2201ed       abd2d3f4312624fc8d40f                       1Pu4GapWa7UvGUDeuiYKKDgLsCPEyamV89   be017a280b3d5e30a11
                                                                                                                                     0449184862a2980abe868d62f5db6866afe511d5064857a11c9645
                49a43206b159e0795ee0c0936bfa2b530b 00000000484f3bae55c16d61a0b40f355de3da8602                                        0e7c8520cc467f8d7d5b496ff006fad8c02d70e1a93707ce014954b
4139       6256 1f726903e8699eeb145fcebc4fc9d7     6348ef4edf1a32c24dc6c8                     12J9jXbPkctvy45YRmDhUiweAK2Cj6Fvbr     32f736ebfa527b5bbf00a
                                                                                                                                     040ef9267038f365e8de76db052f3aefce5a4f72b545a8aa8b6a4c9
                cbdba42fbfffd4d2d66032ab407d40dd902 000000007f2da7d13ad58e8fcef5026c90b7c6cd9cd                                      5921b2560dfb5b0af75653a504ffca20adcafd7581e97266ada15f48
4140       6259 09339f89bc2d03e10ee1ba2bc0931       f31d74dfd296138e27eca                       1Eu9AQT3QQPhTsxF62za3aXNQ5KquSPLQq   ee066bbfbbbc295bc2d
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 232 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     046baa0803c8adb9019b5bf547a50c9b435f90d44ef5992ccb208b5
                3fd483b0ee386f760833ffad206e86dcdfd 0000000035d378f569eaac0e92e4a6133e4518dba4                                       d260b2f49d0a035346123b472a5bd34ae3c4e9d1c701e90a5ef875
4141       6260 01dc52c21dd7a48dcc256ae2d2e07       7e4aaf3d86541a76c7c943                     18jV1MyHCUpnGmAEDEhgkUYMn6t1s8odtw    2ef17c160e2b6150eaee3
                                                                                                                                     04e02b3618a324e81d6d5c81fe8f935b80336e8762a7c3e6e8756a
                735ebb0dfd28b618e0d7bf2ed6fd85aea0 000000004cc909a4fd8b26c905109985f5894b5e88                                        45d1075adcedb004b1e08f493c73dae82fd1c89966af838e58bc57b
4142       6261 b1e0a9fd767493ec3d3aebfe592fa9     a0137b0978d2ed55eff1e0                     1LJswGfJ1epAjeqhMYwzrgFjaDcWUtH97W     0331f8f50513074e84400
                                                                                                                                     04ffaddbe763eda6af1b32fd8e1d6b9d754dedd9bdf94bac869a4e3
                523eccc2eb4b68bfa2ef4b98eaed74c478c 00000000037f026243cb3370690632e52be1e9bc32                                       c2fae0312c1d08c1cb16ca282690ea655910d910ec3f08155114114
4143       6263 58576cc89338cf853d619b7295b8f       dd84b990443cb62b5e80f7                     1DJapsufjH82bwKEfudpRopVyCb2cwAszB    1be304f60e901d46fb4e
                                                                                                                                     0487fece47e101b011034d41ac2ee87e3aa8e04bc6b2ae88a32362
                276191236913c59fab13c5e6d0e17ce4dc 00000000dd9da4f4a2a548c90f3cb923088ad0cfc34                                       24638a9b6377d865ffd59d809a94d28d5879e6b50354bc12081309
4144       6265 abf3ca23df1abb3bba946220811920     a81fd3ff89f53e079ed8a                       12gGiUgMiioeNTzBbggRDxzdLqc4nYykBT    590407c4bae757ffe38ba0
                                                                                                                                     0446bee57bcfdf2e9ceb08278c3a009f79e8d1c90aac7a4b1b69fac4
                87fb4e5d1731d6cff159dea32774c71e010 000000002c1a2986aed5907c096e19ecf3ce132056                                       c00261a326b3062c374cd1c715d1528ac7012c2b7fd380051130aa6
4145       6268 3f34acbe07596f4cea51b6373f9c4       d178b029bd0cbf273afb95                     14N5td9KF8peKRoow5EHEyPEn7Cm9U3fMV    d9a0b02614b1ee7abf7
                                                                                                                                     04e21c594b60475674a20e2f91b4535ff2d4bff1e8226d978fc798e5
                f06ea324bff6e9099830032a5b0337a2a5 000000002178dae529077386d68c48b1660f6168ba                                        c2470673325f2f1d3f7d15222b5de7e544c32108be57fe5a1b0b7cf
4146       6269 dce84d710bb1dc811fe438bdd4760a     adbabb6bcbd0a59dc10b17                     1KwoB25UX7VUQzxqH6VQZrXtvXgZvvzGax     0695dddbf92801dc325
                                                                                                                                     040ce72d5aa62fa01af302f99f7b3301456412c2fa7ec3c442cc9756
                31d1b12714c9179c1b8c2f9b178da77e37 00000000927235e53245ffade6c852fa742e51265d                                        26f6884c8674f8f50256bcd21c5deba364ac6b29dc9bdf8616b1cd46
4147       6270 bcfa084ddaeace552af99fe24ff9fa     4a4657c61d085ad9cafba7                     1MSMA8V5E9pT1Brw18Cnexdzysj3Da6Vhn     5557fa3a9c47875b47
                                                                                                                                     04cd5768c4d7f89fc75f02d0d7774f4eb06d5f888a57db26e70db4b
                438a64a611f0cd30613f6366ca19c9bdc40 000000007dea7650bc2fa9b3da3aca691b286b4227                                       1ef3eca9f512331562d5bd87354aba0eb56c1851762e23f19e631b6
4148       6273 c85e56965d781271c0fb0b78dbd4e       ca4a3cc8d430c988457636                     12EC8eV4y7syDN6ZM3nGCdtepgdmf7B1Rd    a3c56ca8700b761e602c
                                                                                                                                     04465908200c5f916040d365e97301e5c5d92a8119c0077baa9ecc
                325d2fc705c5d2012e8e8a510245d8fee8 000000006f1a159c96cee945b431aa2bb594017d4c                                        2a0591e768fba9b557a759725dd0853b5888f9e721abb6a53c27a6
4149       6274 a88d0df5f4369a206ad4844582e2b5     bbc20f29768c5018b7f539                     1Pa8xy9ueixJfqHK62rbN95rFfZLdwzhWT     fdd4f0bd3750af861a317c
                                                                                                                                     04073219529304e6554400f08becf1f8db658a974638be5f2f23a4c
                761bae3e16b31fc2496f4ce5abbd7fd2efb 000000005cfc10840d76b4a49410b51e38db0ef523                                       35a9982e25f4cd6fa38e1589575f305fc9db6dae7deb0b99bfb8725
4150       6275 20477387faf188c3cb40ce8f0eec7       bb8b5687e6d86965675d79                     1BeykSgcbsKTB84a12GbexfsndYMCXvspb    479aae9ac8575f1c01fc
                                                                                                                                     043887a57bf3da1015856f8ce790b39b9d89d67a92bcf666ada242b
                bb02059116ca20d20b7c38d982456098b7 000000001aa61392e330496cbc1a637e9254571f66                                        f6c2bf55d9333b8466809463220456aaad98f2aa394a59228b3847
4151       6277 d9421f7ddd84bf716cf8ceaeef76f3     5ef6997ec35e8702a81e27                     1EqUVmWV3QwALCp2BhuDPTyfqVckQe46zK     77bb2d675a7c70f9a8f3f
                                                                                                                                     0431edd848f7d028f147f1764dce6b1932856f566943ca232776812
                57054dfb81e7bc3ba28d9ac08b7c93d6eb 000000003881d7b41d383c4aff6ba9ac7770c20035                                        8da53375fbc57ec55c47e76e007811df18d72b6346b50e28848b16
4152       6278 1d055b470a1c9cb30776beebd43d2e     277ce2f6c041d65eaa1595                     1DSbWaN2SKFPpHF9pK2bQzNh1vSgaYhdyg     a67367150bf35a7b55b43
                                                                                                                                     044eb039e1a5f9af8959818a4f47ff0c96e6dea4cc33a9b47124abb
                e3f5f1d72bc68f408e4d6e1704460b5e01f 0000000006ddcb44f13e5221ce8e85f6f4cd239c4de                                      ac45b6938fa452fab5180673f401092cbb6ec9771b2930b625f37f9
4153       6280 5c40ae1a88406b271a3e8e2b89c51       6af2d86d886319ff55c68                       12XMVTnEvCoQaDzQKpEc2cp94XxCvEdFBJ   e2fc3c635f942ec536ef
                                                                                                                                     04c70e413251f628821053f502af28c3ea21b9b7a0cc7e9ff8f3f9cc7
                d184dc97339a02fc93ac17f7299c5820140 00000000d7ca158757439629b22b2466bb217494d                                        450ff0cb28b251c986fb63863d495d72e6f822d7be30859109c786a
4154       6281 c0094bf3e0217edd44bdfb44072c8       9136752dfbf8e7b9f2b8b68                   1Q2Wt2kyJErFWcSrci33eNfe7VrUcXbRAR     ad5e065020afed944b
                                                                                                                                     04337ba9ef8908162f6886c467399155f204934633e7025b1b50bb
                3d2b215ea1d53d1e8a122369b3deafcdd7 00000000562c91f26d71cde437b34680ee347feb99                                        99fae5294c5d392a3358998ef9a12096c62d066d2fb187ea66c24d8
4155       6283 c3c9d661b8bb2752f8716bf185e7a0     01b77fe19aa57d2654e037                     1Ft6kWayonJLS25GYMt1wkuMBGuVF4cG6p     88d933ffa1ed361de2b1f
                                                                                                                                     04c81047054b1587b505fde1971921da939ec2ad6be7a126b53ef8
                6cc52fb996a59d15e01201803052bf625b 0000000012b510fdff8ac104c294afbb0248834d1c8                                       5152b9db5157c92ef04fc39ff1d527fa9384117b8c1aaed3095b067
4156       6284 bbe5217baa380b2d6c5bc39d7a2298     9661ebcb35f88dbe8fe53                       1DKg1DWGvBNvCu5DfCk6QyFAnaMAZ77LME    77f10cef5729b910f3385
                                                                                                                                     04b148d56088b1e4c077573e2d0499077f99c4b259369c47d6f322
                59adb2041753d3aff87cb2af136387165c2 000000000477ad4733fe68d6f813c81110d8bb886a                                       804a8abdc72c2ce022989644d25846a16b50cbcefe43e1deff16d36
4157       6285 487f4930587234c8aa605c829b061       f9ee892b37b06c1399f6fd                     1HVszwQ8CAb9QSzzzfz8tR9ALaUe4mHwDK    a0673916df71d83b1289f
                                                                                                                                     049fb15c3c0b8eca9a9a7fd3cb29bd0cc628ccb657ecc3f03aa41e29
                b87b1d61700e6455d7cc9a5618ea361c7a 000000001949d2e66888c9f734f4d061e5dc942fc5b                                       1f8349bd138572859589af5c442d7424f718e12dd75997a4ed0c776
4158       6286 d51de8a97482e6d083c9fd20cbbf96     399ee3dc3f67dd8663ed7                       1EZ9aDHrcJDsE9Hm6AtpYAXYm9UdnJGEoo    2f36af9e5298f4c63fd
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 233 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     049987bf116702dd55b8bbcf8d81c9dea918620953c4b7de42a537
                715439af79a08315d1852ab0539ac42d16 00000000a56ca23f24f2abe452198a521e40bde5fe                                        bea42ff780db579fc0a15df1650fc40d1faea0a781aa1b543b014582
4159       6287 6de0f5474d3c25f12cfbef64e5d706     35f094119a0d922511fc5c                     1Ag3GhGi9NZNKmX89FeKxBvHZR7wnSHJWe     57111751583ff2e3affe
                                                                                                                                     04a1b746de70511a2f21c53c3da93119ba25f243b87c3da85366c6f
                c92d3acf6f66d9e436f6b0000f05228ba92 00000000a03e9095f0f0785c6502f5d25ba50967bc7                                      dd118a7c9f47dfac073d302eb325a9701dcd6fc0ff099873620e1cca
4160       6290 1f2dac08900c84254aef0749f5abd       7ee63ffbdd34cc7045bdd                       1FhSSumbjwkGa4CT2F3KYibvT8RsRpkA6w   865b4d4f89248cff441
                                                                                                                                     0481d7b3af75b0af0d0c67c71a7f841e95b793281008c20c9cba6aa
                a860c4abb459095be66e1bf76338c6b894 0000000019de4e5cbe32d0609b7f6499216d1b2b82                                        fa50ed0161e7e451784d312e099dbe9bb91eded623b1100bfe6f0e
4161       6291 e2dfff0758bd36ec5d5a64266382a2     43085bc0176c58b0db44eb                     1LkxPuvQ1XtnS46ArottD7q114hcxhkMjH     167430008c3bcfa6069d4
                                                                                                                                     04f47e80448743a65fdc1c0e0ad63808ee50089034d72ab57672d7f
                1a980830e06fa2d47ad6008cb8554a7e1c 00000000749287aad39607403d52f762e613dbbde4                                        f0399be29d8882a79fed193f6c26cb3ea9954110bb751f1daba1aa4
4162       6292 d17a8e670edf01e1a66e583058a713     e580cdaaa487892b8fa72c                     1KzQ53nQC3FDrsFkUjQQYmSvRgbpYZsqK4     54daba8da5dce99b7dd1
                                                                                                                                     04df29fa5e0ea3ab0967a4af14995a63d76252a3eb75847ff3f1342
                7ecfa9d568d37ef2a87020489b8990a091 000000002c141c4d6fb5c7830e27dd7d14dc497f245                                       9e721be5ad5a010cd430f8eca41ba46c0798b31bf688d28afd1e136
4163       6293 e527f2d2af276905cfc96a21052cca     8363abe7d380f2b2acec9                       1qqJ811Y5BGZ6FmvXqWWAY2ZYpC1WTAwo     f25ed8ac5af22fa99597
                                                                                                                                     0416fbd529af852c954f592c64b7ecd3671a59b5f733e9231c58857
                03e04e69642fc44e96a9fd557288d3888a 00000000e2468860edf9b2d10dd231c4e02ef10e6b                                        caf471cb4d136c702c18f6fd60f93c3573d154101e155d0eaa82afb4
4164       6295 c1f79abdb190a9cf086165e3540b1b     5deb4585f273b16046e293                     12r7p245b9DSZt4EYwET4WKLufRtuWwZYv     b00acdc24416643db72
                                                                                                                                     041fd964c9cb47b8e1bbb99f98b94ce5135865d4fe8e8ed3727fc9b
                0353b3e003e000155dd701e564d2baeafa 000000004dc7e0fd5f7b7e694df8a2ada39f5263b0f                                       8ff2af70fc458d0f77c846debe63480ecccc8425bb3601a99cac4a5a
4165       6296 4ca0e794e76a3293d24ce3bf672701     acdb37c5d6027eca50ef3                       1LrQf5KKZ9no5cEhHxE1mLtY8JZAXz1LeT    422f633b6adc9b28198
                                                                                                                                     04d36a23a93848428e482cbd0931b8613a175bce3d74dc02d4de5d
                833e604e346c1046f17f474b93005e4e1b 00000000df891453f150fb58d0b08bdeed24199162                                        679610fe235c50b83286cf74fd1d87323aea939aad3c6435bc107ffe
4166       6297 b50e7607a93dec9a22d7aaa8aaf2c4     65e5801d61a6e4db217d29                     1Ao4ZQs9ex4SdKo4XjHBw6EiWAKzmZpvnu     abc2ec0ff56b5473cc2f
                                                                                                                                     049d261427c010c9cdf9ac9688d44cec6fa497eaaf14fc770dbcfef5d
                29c6d087269fdcf9d70060d8ff6e0f2a674 0000000085292b3042abf1f35a48e42db1406537d4                                       c2453d8c8222f1a771123c592de9a216b3b3741ab40c9c9fb6aed80
4167       6299 c9a4e2b2fc62c96853543cf14b648       937986a42fa8d5b3250979                     17qczimr6gAzs4dge9kE7YXoD68KhgPmYB    8a0883b71dd751cce0
                                                                                                                                     04a87db67305e8c3d911e092806c3b0e0a97c9df5f9d74e10e3be3
                e4676e8f875c91df3de449137ad8eb8364 00000000d75f53340a8ec23ae9396ac489ad788c2d                                        d3398699dc4f2de507173e146994e337de6893aec3f4ca4e175942
4168       6300 bcb0ae77d3fa1f2ac6cddcc1d66d33     1becba57a2e468b29bdee7                     1Q8cLszjLXJL28HeHGndgSrh86uaaSioD      853f9a2dcd945290d5916f
                                                                                                                                     04efa49cd7a889312da05eb01300bfbca7477ad6be8d3c6289196d
                b3ed7bc268f4667f32114b68d2ea027692 00000000004b166c36d656f176b051ebe712ae69cf                                        60bb1816fcfcb425e02f64d4624fe68cc1be256b4556c5112e60f3f9
4169       6301 0b535b0aea56025c9e3f88213ec5f0     a624c5ab74719fbc6c7a56                     14pMQU6uvvPvWNcRHFhQ6TLa33AZjXdTto     2f334b889da710adf8c0
                                                                                                                                     04029fa5db4ba162bf7815e2677a3ba5b061db933978fd4314cf071
                c04f2bcc127354c63fe5def05a1b7201315 000000009e06b3bf0a2df8d8302747e7d606e09f32                                       51ded1541d835d3d1b6b04fd477cc753ad7a63d836adbcb9733365
4170       6305 6c4bfd7c9bbf284c9740d0f386627       351002ea026be85f8788ac                     1JuCUSeCb6rB2852Rgvkzn6XkNzX3a4rY9    a050e0b78c6caa0e80ca5
                                                                                                                                     04e4f8f8b3126db7828058b2f39fa3f96a46c1f95d675486405a30e
                24f0a6aa7e55216d3776231cb020b33277 00000000db621826b75e25998e9dcbced0259ebe8d                                        1d216ad4bf6097d28675fbc8e549f6c1d3be1ed7c97fff1e43f75b7b
4171       6306 a647a3fd752ede8e3ff8ddbc78bd3c     d10386611797139052a6c4                     1La1XNnhFZuE72DcghUycd1Ga7jjYc6B2P     baac305031ee2f52d46
                                                                                                                                     04ca2a68a9fb7a5408f05c7643bc17d66b93041e2d7e6324ef70d70
                8321b3217bed8d092b99b28fce8df5ac96 0000000053a3118668459bbae5707b06702966d51                                         9d62251fe054c1b4fca8c726212182e95c643e0758466ff93e6a836
4172       6308 7725773ed9f554d555142d0df1aaa4     00c9c96a9dfcfd2476f32ed                   1HoP1XyfKZnfr4snJLAaq7628KUSLYvQqu      7be047dd3fc6a2dd7117
                                                                                                                                     041debbde76b9b8e5c6fe399ffab119c9044abc386a2b8cf29564c0
                a1beac774df019212d7adb376cfb892756f 00000000bb40a23fb280ea5366272d4b6b2f60c80b                                       475928406d8d8852ec9cae3e084716ad1c5f52bbba754fad67fa932
4173       6309 3c0acf241d0b0affbb7edb8383606       da840e5517e34f4a797eab                     1PTyvFKj4x2ptBC9RHD9xT2Fd7YkZR7vBH    db7bde8c558976b08970
                                                                                                                                     046d5fb32a950e953b8a77d764664725005c2ca25d08ec3336f5c12
                d70d18f4281c03e9fee81acb7215feee09f 000000004d01cf13e444c7e3e6d79b7ac75a871298                                       30df7e0612863341451b070e654320c59376145e7dfcf6bfd870faf8
4174       6310 8e53c1fc2bda9342f1bbfd93c361f       5de947710d2e5b2b99527f                     1Hg8g57SCVBwgDkB1hKewe3Smmm3PzcomM    62a0704f73028e1ec55
                                                                                                                                     0400b227c64696d6ee9c766115522e10bbf9119d9fc493472b4f6fc
                09754cf009cf38f6b6860c75da894a3b2aa 00000000d1536f0336c4a77c538f08ef87e00f6b1c1                                      9e75fb3a001115dee3cef82edaae355a8b94bdab83955f855414f5b
4175       6312 a0dff143139586ae60da7160001dd       f846d59093d9511d023f9                       1EQLCwbRuahx1nFXVfxCc9B6W8oY3pkDPU   f30693de718d3ba7f543
                                                                                                                                     04b28a6134a1c695dc124093dfccbc321e5926ac9a35c2df41158fe
                83f48ab6ecca6ca8060f51709540acbf43e 00000000d74c8248447e9303185424232883e1067                                        69005a579b30ea28bbfb762796145ece38bf2ab5b878ee385c6358
4176       6313 cd161ab018f748205903bca53c0ad       9a38547a417d1dde615baff                   1EpFmKdpDARqyXiFkoSSmuZzoXtgS86KJf     8617a165eb8fa2eddae35
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 234 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      047b04ef41f6cd016b44a7813d474fd2c7f9eb27e1c9f9754588140
                38d463789bc2a195173f00ee34b3aff4fc1 000000003457e576d0076d86f135eb895290bac9a4                                        2b53cea6742b53e66432ba4a379e402a3989336910b9295fe02e04
4177       6314 54dd198d298bcb5a6a24b1b2d9c12       8eb080ecee6c3c5b633fa7                     19Dwqmnuzc8yRFQ2nrJzN3eAF9QvcDiURV     debc968b2664175946a86
                                                                                                                                      04bdd6d7548f9a16ef053d6cfff8988d88c9c15340c9badb43931352
                6704b281078f7cf693a19bdbed7cb64316 00000000c19d343702bf8fa5b9f86be983dcc99f471                                        471a2d2bc8fc784fc743df861056623cba543ecbbcac64561680f3ee
4178       6315 45fd6316ff8893e77b04671a7e1862     267a4f84e5b22462c4269                       1AW3CWptiB7dfZvrWKYPo5AoXuAVaof1MJ     a6dadea4dfabaef153
                                                                                                                                      049fafb9d8b17dde7916898d80fb6e93d8910bb7c607fa426eda7d6
                2d239b264bd33dbaa883d044b78e47cdac 0000000038ce8e369537e3fab61a0cf7e944b21a96                                         440c0a8d823180b4ef5895e7929b39f31bef7fc1de9a690a9a73e82
4179       6317 b4be42e2506448490d4b1ecc30392b     7e2b7d276a4a79fbeb1919                     1FkATRHnoCnACGFX9GymgzWw9Tys6y4okd      33c4f90c72e2afc8809d
                                                                                                                                      0490406771d26015ee2b32378a122eaf769a0da2b431e501843a32
                3df22e49fa77a965df04c9e11dd863a463 00000000054518f6420800da4f4fa09dc572ddcddbf                                        320b3375d84f571886b61c3f405dac5eac3b59c0fe4f2f72a11b7709
4180       6318 8c6f1ddee3aac1f4d9e262138bce3b     494ec75aee9b873b216a2                       1HiFQfWc9MaHd3WjD5vztNggRxNrdQND9x     88fe04cf54d78cb1641f
                                                                                                                                      0422bc957dde8e876aac0e7f7e493be256070ca255ea505a50b591
                a081349849a755d34a0bd2e4c2a13be81f 000000000d6d4a20d139d57985a6717a4583fad5b5                                         c91424192a4e8356324e11daf7e0b262e8ba3981de3bc1d848e06d
4181       6319 81dc32a45782cc7690ba9776fbfe52     b904a6706db831b9c8ec81                     1DTXSR7um9yBPv2KNQrGJDiYNVxRqeS3Vt      6f6dbbf4285ef463e785b4
                                                                                                                                      04f2785eefd75e8684e93e65a2844ff5ee10e8a46442c90ea33e3b9
                098e1a6fa51023bdcf7c185ab7fb5a34384 000000003481ff5d71910856ce839f5941e659ec472                                       c672c8ec71a0724fe153135e386de71abc4b081ffa0aabc4b4c0484
4182       6320 f8da6b229236d0ac1d97445d1efe6       297aef821489bc368d3ea                       1HXmCdgRTA7Xic1vW7bEpv9LNFBmeRrwbQ    01305c55c802703df767
                                                                                                                                      041cb608ef7bba73edf44fdcbde1b6aa91dfcb59dbd301fd2d0e676c
                4258ca04f8f9e76276711383198014b061 00000000a6031e902c3cb08d4988b0d06d25c85ebb                                         55869440f97a48aae806aca7c3b9fe9734f40bad0862dd48189087c
4183       6321 85091362e9953c92df5d20e9d77a9e     13f43a6afd12b759d21df8                     19n5nt5rftx5kxpaoNNoceoVc36CtQ6YQv      a608a719df875db2937
                                                                                                                                      04c2bee7ffa6a7622880259739d1f9fdcf6b312976e59be8353ab7b
                01859efa9158231bee4c73aef75f8efd018 00000000328db608ed96a69e2d34f51fb39505eae2                                        3799f62398feaf8f01ec1fe94b35067921fa36fff09f752e2f7e65fdd
4184       6322 17fd620a344cfd5c6821b63646a08       e7f6dcf298e00a20ba33ac                     19mzKmYAenv8FfbHdAH9Lv7tf8dCsHFhBM     2f36a250823d07dcf3
                                                                                                                                      042245e57cf41a75034b2a178ccd98ec768c3e43ac7f0dc4f370e53
                270f3ab213d6a123ff73453fc9d54af8920 0000000055f0e2fdc9e4363c7d47a3126f955f45ff27                                      04240010e9fbc28b048aaeab835487046046e124c4d95a8cee0262
4185       6323 50dd178e5aa91fcdb3b5ea1637246       548811c9a4aaaf8a6d59                         16RytGwVNCUj3eriSUxPGm7E3ap595hXVP   bba3385ae3dfc4fd7ed5c
                                                                                                                                      04dd545db3b5028dd2624a48c906a963310561049cc3a1fd424013
                097f4a75c315cd801404e5029bb96434ac 000000000779d1bbd8e59aa27deef1bfbe46e0070e                                         509acd430d03e673f094869357765299e1befcc3759168f507a92c3
4186       6325 ad93010d4acb67bde13c2caadfb9f6     64f733ff734a051aa9034c                     1N6ys98KeYDavA6Ukk4qjT95BUcPtKpcFr      b46fc11ed01f3586dbab1
                                                                                                                                      045bc9b3e7882c7495a0918f802499d53538e3dc4d3bc695ae2e8b
                0be1e9e5d69bebb52f6f464e2c75091a52 00000000006c56e2d190e509e63bd9fe6e8789d9ad                                         3a62d31b61fc494e611513ba781a8f493216a5a44a9a14989db957
4187       6328 bb2934b79710819eda884c0c46629d     33727d31754aa76f1f97f7                     1PNVpHaGgu7TqUuwZSYENpk3gXuLB8EtMB      ea784ce32eaf2203b3e726
                                                                                                                                      041b515f82f300ec0763aa02571f906ffdd1a14bade4949915ff1f90
                0a01253667b5beae38fa736a4e1e94f2d1 00000000e4315a299d86138a2114a5a4ad426b93d                                          57c75ff3005f8142d9c53919840fb7cd8f4e3e687a4f4cd2fa47b677
4188       6329 0eecd36b935bdee071025c434d9ce8     2500d8deab4752bd4e1fe81                   16usaB1vFaZPBKZXK8xHfY56GYVa9oadzm       d43ea99f2408e30f45
                                                                                                                                      04cadebee58bb29c2a5bebb5091c61a76ae936630665b3a815d34a
                28facece4dcca19e9cb2f833d8a5eab2d20 000000005e440ced458ed300e09b98f94a913a7b4e                                        41636886c33c75bc6b1c746cf89a4ac8b463b58b6b21d509d02a9dc
4189       6332 a16e6ea99da259ce35de8728e0d1f       f196df009a8055f267d22b                     1ASHHKy5t957Dr4ZXbpftFtFAFeAL1pFGv     13c26ebc2e59973c5eb50
                                                                                                                                      04e432112fbb49bad58cea612a1baab09d25a1e33a84fca9abfb6b3
                20d09edd4e8d60ce32fbe041cc1f8fcc0c2 00000000429f3066e1963c94df6bc5b44c5c5e6dc59                                       f2ee3ff3a962821f8b27e949ad1c14c6ca1497daf8493c56185050e0
4190       6334 e5a2a4dc97d336ab36595bf850356       861c403c91efc2e6e124f                       181K326F2BPDTYA2Q9NCDhfXT8nnhzWmUS    1ea89952782cafaa2ce
                                                                                                                                      04918e800f0464be75dd74ebaaeee84d26731fa644bd24bc48c204f
                484ed2e3534284de8edb7361b91087eda 00000000b36d9aac5de8cc1be1e7cd7e7b2e610e2c                                          e884d9b70ca3c6f6c64be50e7389b8610f95f05caff80dcbef1478d0
4191       6337 9b1dd579ec2a0975807358824f793c0   ece81251d4f52a03b5c1a6                     139aU7Hy1UxknVK1ftobkEVH4j5e6SRX8T       bdc65d8db7a765ab609
                                                                                                                                      042c76b35c8d6bad3bfada707654f4e0c5603e3219cc8888ecc3691
                7379dcca7976fa0b38c3ac1e2b4c74bd87 00000000a9c7b58df891736322b516799232e8c700                                         e1e69ffda35d9a6e4ce67512df351bdd86e245ae25226a402033f95
4192       6339 a319d79423aec0d031aa9bcb5de8b6     6fab25255a871e00808561                     16LvumEA2tho4D9LWxB2EVGxup1NKsKgTJ      ee6d27e2cddebf227729
                                                                                                                                      049aa3efdfdfa7490d014c42554c37561b7345cc0490dbbece47323
                a9e5c3993cfed128f8918bad5d1c963c0e0 00000000efd2d97de7c773f03ccda887ffd5e86b129                                       84634a4c5bdc804a4eefde238cc0c0e89e27b11459dc58117028821
4193       6340 3a1e1adac263cd2fa4fd0aec128e8       0be4ded356a25147a0a0f                       168yY6YtDucsH8RreSxYFCEMsPqxofchaR    a96c4c2e708afa84aa9a
                                                                                                                                      04a39b1592bc3a7409e8647942aea5d8b6163bcfdd96234902e2ba
                025f620632e4aa2d02e9d2f69215ce7e78 00000000f5989003c6281f982010302c086da7aeb7                                         0b92b4ba704e0e6252872a697eea1f1e91bff8be25998fefbde14cd
4194       6341 29a8686f5ebbfec3b2c0d90b1a0acd     c5b7cb6c78d0a88b3af70a                     18MJY4JcSUe34mF6FsnWLN34qMVXhxNQLS      33f78069d5458332aef84
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 235 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     0482be200904189b794a5ae8636809e4916821408ddc5d1bbafe90
                f7257cbe6d961f8fef0f93360245a90d1f6 00000000dc13311431d8a8019d731ea5d6b7a6dab                                        57f0745229f4055a277aeefeba657be1a5fa75ee54a92968130f47d
4195       6342 962c3c3fbc83213515ad809999bd3       21412fb37b28e8d494cb892                   12Ub8bAdPRbGqHDrpwL2Hvk1KJG3BLSmgw     73ee4396db5644fd9a478
                                                                                                                                     04bb1f57b81925d35f42b0d6ede4c0212bcc5688a65cd6946b4b63a
                6c85d5e71119113577c1704b75a2dec480 000000001c53155b3f5a9e3d7a9abdd9f73a6d7a24                                        ecc2ad7f0036b9c7348f87d8a2633db275c124d2c5c4461b8b3902c
4196       6343 e1ebb8f082da2b47557c4bb330e8bc     4ef5891fba5ca0953fb03e                     1Jwz3wG33cnZWF7oX3djmhTsdrHNcpbAJ5     9101444ed7dfa9c31941
                                                                                                                                     048bef31c3d79f0e80ffd7a74bc3b535f9560458264bac0f429c5dea
                415c72b5b36bf5c3229747bd353695b214 000000001e6107da5e086b101e8af5e8f68cb0f5d2                                        6585874e6d319f4baa9fc9be572606b92f920a562228246dc1c8f1f
4197       6344 10ee9f90f06079d655bc175a0b0557     67c15d66358c6b9ad27af6                     1PtXZsajYtvNjijQjtcvA7BpeW8ZGztd9c     b855a60d3cce84ea7fa
                                                                                                                                     04e60552ee5110bb09d6f266f51f1e04a17f5c6ac6f17175ad00208
                02bb97b4d07f8931ae1b3f5ba9f7a83dca 00000000999f159b0f6ae26078f331d5d20aa65b17                                        8ca99d16690aa7140e2893f890fa6696994b5212a66e8ee5b8943f
4198       6345 8bc19c88e102f39eb756cd996f0a68     ab58b8b41422885eaf4b25                     148DyyFuLwsetFcuAawPiUXDnUaUFAGteB     9762275b658638a7de5f2
                                                                                                                                     04fb0a1adb0952ad3b2d95222c0c79d201690f494dccbd6c425bd94
                01daf0b21eaa809deea7f8aa89fa0582d5 000000000d01f01bdf97b4cb90133fc9f2e20a61e1c                                       e851e06c8f707c840137f07ce370dc49814c757aab9bdda8ecb8462
4199       6347 a8851a78e2c301bdffd76023814a00     d62a43101f5fdfd88eb11                       1GgfNBAhP4BwTztrZUPe3b7ThdGeMqhw1L    b48aab6e9bf0f226590d
                                                                                                                                     041b07cfa770f2d51a0142e10b9788f6db4d0fbb4b52444384de89d
                95417cce7514a5ab048f174b351560d384 00000000709ec29ec2dc71813775b703420a9778da                                        4e33ffef3e7c33523c04e9ffe1d67788b3649a2b3b4c691d95283de
4200       6348 d7baddbca959a3552732d26e766529     c292d48d28756d7ecdd60f                     15LFuUVmRDHe7YZG2PG1u49pQjxn8gpspo     4e8180d8ece6d025e0ae
                                                                                                                                     04d18039ff140c69745f2892c3b6509384690d7ed1212b67632c9b2
                7a2deee71ba8a1b0cc3a055d7907eb7d3c 000000006468ac6f353b6619057b3be1e440297312                                        2ad126aa95f150c04d7d1bd37bbff2c5be9439afa62be6edd8ba7ac
4201       6350 0311a6accb37bb22359e7e00d4c421     72ea2cf3e6bb7427f226ce                     1821VhDk33C24vgBcFoA7MMUGrq1ZZy3Z      9103bd9dc51d0df29800
                                                                                                                                     04793c03a4e15d7ea46dc0bba82a906c62800a17b90a02d404c57a
                0a1ff8ae07ab31dc25307a4f9159f8ec641 00000000a8bdd379ebecfbd4b8a14d03ba76db5add                                       321f3c683bdc37261a5ff1e0eebab1146ab454aab8730c48e7c2373
4202       6351 1bb35859241e0145bd7c6a58c8c03       f4274eaa427a84932883bd                     1B51fpyMH9WaxZagfRoscpwjWscWgUJEEV    6c9de142f8f8351e0ad1c
                                                                                                                                     049e7950052540bed17c572f46f87da6727d4f32778dddd1f88961d
                c42fe5d81a319181297e1aa5a8ef8ffc9cb 000000006af63aee2f43a15fd4fb7976da0be07ed90                                      dcd42e26344d5a320659d4b2c3760a32530b2a1ce3ba1707e00e10
4203       6352 20e1dcdbf5f419a44975158441261       e0fa4feab5763a039eef4                       1BPxbksRYMeiBYiLEPRD9ZJfVmtmpkD1bs   6808bd98958761c8eb961
                                                                                                                                     04b5a87abca72eb2d44a72a42bbe6f4b13c84a642aa0379a52f82e
                baa07be709d7d5189161474670e408f881 0000000019609f139be32f2e339a6864af9cf0e259b                                       07a6f3c6832cb535d9e15074732296c7a842cb596672f137bce126c
4204       6354 3d7cbf8b92a6a800af1cf9f472e23d     de27e193fa90d333e2e9c                       1MhXbXi8hCeaXnzgec3FhXKimHUhAvviZq    c0a871f4d3acce4949f92
                                                                                                                                     049b26dfaee41b80d9378016acb43da9a57cea91055d4243433720
                330b90d1d2c4f2ceec2a338634a5e6a387 00000000b06b148c98d937cd4ef4dcf0aac695a60ca                                       e0db2aab9b6b364d78367cde17704905fb54bfe8ce15d9e1cbab12
4205       6355 8c28cc02ed88b339d16819c27c18c6     50472746979b59862d038                       1AKeR7UbV6GahYGzT8PbzPyzoSH1CaUZtN    6a38c0b9454e90025f7165
                                                                                                                                     04e44f2edabd991b0ab32353aa4cb408fc9c41e76b994b282e4fe02
                446de0d80c990ca27dbf3e27a4c684e4b9 0000000044b220178a823e636b1350c16318b6bb8                                         7e117bdbcbf2d2508509fdc0506767e2102394bd3a536bf0a477dd3
4206       6356 192641593e035d1b7f9c4a51f5253a     6761acd926994986c036cc6                   15Q5jeiyxAvaFKJKA4XoKB7z2YZiJSVG9Y      045139b67d7d59d520fc
                                                                                                                                     043d732fe5867a267e1ef0d4d6d999ed6d33c01536da66e55341a8
                d7fc99d17d4f88ecde790cf708ca6f7ed40 000000007721a546464c7708aa9257e62bae773ba                                        69382e2de31bcc2b5063d82a612e7a9b04a7a1c6e705e66972ed64
4207       6357 e375e37a55fbfab0f40c7f7aa62fa       89583442dd5ba2f8162b9d8                   1EmMZXoADtcb31feA6TEVRBWrfyyLiyETb     6d2f1b8ddc25e35345eab1
                                                                                                                                     04e42e96a6ddda750fe6ad0f23786ed899cdd0e3b4326f3a3dc0fd6
                dc1d4f3442583f1d0e8f3730cc173a40ea2 00000000578c7f5de49b1e67a0f0a98f36cd206c4ae                                      c73fc773616541e648936d0a390e653927e65aa8bcad33d4a28258
4208       6358 d4533af1a9ed8f288b6861344568a       8bec82edbe04960e316c4                       12u7bprwLm6SfVrkpmMdB77zJux9jE4nuo   e48c7cc7c98ea5fcdd293
                                                                                                                                     04b1dbd94275439281d8913ee4443c0bdacbc73bed7682637245ea
                b0e58242e18d841acd0d739e0b184e424 000000002476471a1189d9a7ba2b3754c9cdffa563                                         d67e90b531329f653363a0b246df601091aefea35f02a923953d51a
4209       6359 e240bc3abd7384206c402ea686d1634   49c07fee98393bcf6dff10                     15sYp3euzceQXhJDoRWV9JojnT2DojdAnd      fafb6366996907a79ba43
                                                                                                                                     04b51d32bedb992cf54f0dd9f637b372e4253ddc719363982371909
                29f3bd5e63510e20af4c723c645108b4a8f 000000001ffa94bdac5facdc01272d7b1dbcc95ec8d                                      a23ae5a66809835d6776e28530bac236a206ead989b840e02b8b9
4210       6361 04781512082b4ebf542cc9db115e4       eb80deb4a8dbcb17ffb28                       1NTFCWtmi3oDPxSQN1cEFD7r7r2Jx9xzoU   eb3f59d51ce9e2d062d1ec
                                                                                                                                     049dee7bd14e3fc2d086611c10aad190b4c8e302901dc9c3a7dd57
                08e10ef21d823d67e2e93705bb958d1206 00000000c4ab6fb1e089574673cda7ef0c322ef9b2f                                       d4c4cd863bcc4225fdd63f4361d9f74365a0fa936029a14bd2a6f38b
4211       6363 f5fd50e649deaf8592726c1be0a5e2     17ebca593215b55074bc7                       17nHvCeApHPNXHBSjTaigx1XzoNSNTzucM    5c45e6a3ba9d719781fe
                                                                                                                                     049fc79334bc63dc5f3d50476c0a7317a94f511d8c38186bd83ef42
                9009f666222465e2a6fdd1241e88938820 000000004f27086ab1e6a6f04c4268a4658545cf2b9                                       86dc32141dfa3dd378cdf426a8ec342bc928c24bb584dc2ce163a12
4212       6364 32c137cef31a25886b688ca2983f0b     976d022fbd88514443f4e                       1C7fNerozq8WTtxMSN4i1pqKrQoQT1BVqi    94556ccb2d422c78f706
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 236 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      04f98041eed144b745d18120e5693fd4b29a6af3172b8f756e3bc2c
                94130a18725388077b637ea6b997b6f7f0 000000002ece5ab68892dbfd32c3750ed5f36d5322                                         f479dfa1fc35569c5ab97f9c6776fe98c254decca3e9cb186f11f8d03
4213       6365 c9b6132de885ff9190551b7518111a     6e0c1aaac454a6e07c783e                     1AfvyQNPYEtJKdBZQssLFVDFbUFFHhvMjT      93b548d7ea66f08d1a
                                                                                                                                      046c8688317a0a3c420e6193bd5f4e037122a99dcbaf5803dd0e34
                7e4d1b131e97789929b5d8e4a0aaa8369 000000008d06da88e4525d9bd2ae2f1713f4e39b01                                          3e51a349fa7c735a818f0647abb34fcdb75283267f5cbba307feea7
4214       6367 6aa6cb1aad2cef4e9d73721e513ddcf   407b6cbb6285be1bf3afc3                     1DUmrRLtoAk6c7fqXnJhS8B53TLkCFBa9S       426bd489923ab76b0c9dc
                                                                                                                                      04ee849aa8a4b8ba4ee293ea0ebe388513a580ccb577e29606ac3f
                c8173f157991b2370d906f772dcd2d84c0 0000000020337a5544de860139c076606ca212d53a                                         887f20dd80023d162400c1f54b09c21eb6b7f8b7bbd77fc7dd6cb44
4215       6369 88ab97cef3b0490c13e70f985781a0     611ae65f5fa4135f193ade                     1GavdpyAgynuKAtet63aTDA3mBQ24XFE3C      a555931cd54486afc6591
                                                                                                                                      04ed6fa88f01acfac9ef63ca56ece332e192e1035331557d65229c4
                6aae2e19ea4f24f667f97866389d539e66 0000000002a4bee2cd31c6fa6784aa11fcf0cee7f0b                                        4c0685dbee16a3d849df0afbe6a657c62de77146193ff783223c57b
4216       6370 4046bd7c4c7d944e400f6a5d034132     29a9ef342e09b3b33e248                       1PujZzfoiVZV3xNmX4eCBNujstAUVByYBi     e0cb64c2527caa79e8c9
                                                                                                                                      04a46c994c1700454abb43861c440060bbff1a1cc443673c805438c
                ee270d1dc2bb3012832d397b24335f53cd 000000008c600e846c66c9eac98969a1d435f569e0                                         9709babd9a50896fead5870d9e88f0e66966c174772f2e8614c0e4b
4217       6371 08e55e1b83d2423711ba2f2d2a25de     99db10d19129f777527600                     1N6i1eUjHp6r2hXAineu9vsdRFxurmvCJy      39cde79f5a094a3bd1bd
                                                                                                                                      04fc53a8c07bdb5cbcbbc80169f8abefb456820ef4c9a5a68f0abc3f
                aaed6be5ce31f6b3b317fa6c795ee2dfe2a 000000004926cc20d8615223a1a330e7f6ebc30d3b                                        2313218a971abd34c142826ed06ce41813a6b16abee0ef686e2efb
4218       6372 bfb29abed0d3350f0e6f065de4575       d12e53a974cabcc88fe13c                     1EmF3tkbZfcYX562kJ3xVvJu5aWpVVY8ZF     7ec469b081faa06c11e4
                                                                                                                                      04f9f5f12f6ac9d92fa17ee9c9217545ff20bd71cc9b12695f6dd7bd1
                1dbcb4ed5ab8df94584b3480ce6c46fbea 0000000027482a073a4f97cca991d6702b871a5296                                         883b88c26cb28e0b3a34bc44c259d7a58afa9b600746519887a210
4219       6373 39957c4ab342eb59cc924b23562543     f6aa75fb4e41208ea4e881                     14EKWMc7NnhWSETfgFZsgutP5rHXGKbMNm      69d8b0e7d1ab6475b51
                                                                                                                                      04980ab4f3ac792c197bed6384a10f42f7d37da1c2737adc9a2b33c
                26748a69ed21bd6f702d4b257176d512b1 0000000068977b19cd0c97cbb3600f3f10165eac14d                                        bfcbc5abdf006412c079f957f8a150f736c5e11c9a2c2bee6d73399e
4220       6374 00524bd089153ce683285f136bc57e     6f38c588cb5434ef19458                       1NJpbUuRjso6h5K3s6TWriuUjEvDSHZ25X     8cd69b990ce3121f185
                                                                                                                                      045cb6092abbe565a2388d5a09d72ee80ecb245f554f21ee0e9a2ef
                6994823b48cede492528e57934ea7a669 000000002a14610115f83d647a6354a706e273a2ab                                          9bc70fd31acc99cb1ee9551ce3cb1d5e485494163bdf5857655e6dd
4221       6376 4feaaefda71f9edb1261649a575d23e   4425c8eeace6152800bcbc                     1BWnpALb2e3hUjJrCphKxppc9qVCAdYumu       bec2930f06ccf6e411c3
                                                                                                                                      04be3d171a064e6d81786dd1c10da2b7b159d332e578d4c411d3b1
                78983ed896b80ac5cf97fb09054ecf37048 00000000d6612711fbafefd7143b744441cda78303                                        d24dd777a2eb19d5f65309b265f0439d6cf109e91c93cbf4fdc3acb2
4222       6377 242069f4d9c1421c4c76b4751ba0f       0178232a2a7f7d219933c4                     17pMwfYYNJrYfEukLhaAaYhERGooqaDpG7     6dae8c86c885798dc09a
                                                                                                                                      04b675fba31e7bc8654fffd1225afe50f6466a333e50d8b6ae84666
                77fd0f6e8b033a8d52d8a259482c7489f5 000000005fb69b9bec712a7f91f9fec73e942eeb08c                                        6723b6023635cc47b6bdf9d6530775a861c96695b96d136314d578
4223       6378 9b22cb9dfba84d3052da14f3801d0e     808585afeba0aef29db6d                       15faH3pL834Qw1jKiLLftjXBPXvntTyM2f     e9560f3098f291ad80bdb
                                                                                                                                      044060c262467112511767ce0815e35dd810af216543b005a1a525
                af6773c12fd3f2c7c9eabe37acdcae115bd 0000000087200ccff758617644f012bb91af2c0f690                                       adf2fa3a116d00c3011da146c151b77840fdd96afee5a1058404a00
4224       6380 fe3991e2042a27272c9b084014703       b7262fa1e756d38abbe8f                       1DKyAN265FuNAMcTDKtHhABTVFfCoGwUgS    e54b470866b8ff82aa041
                                                                                                                                      0437ee4ce20c0287719159fb58c1064f64c9315f0e417d000450bd4
                9044a3fdf72180bb7b3cc631db097aecfaa 00000000778ec9dc56936fd5a0f40a87453a6d2477                                        b45fcb50d7faea9a11565e884eac15bdb579b1ab95ca228ae74f852
4225       6382 d4bef63f297d1c7f126d9f71f6184       ae0196e5aced945cb6507f                     19ZVyd9pYh29L6n8J35mxTLjNGcosek4m1     cca6a48fdd5fa0079bdf
                                                                                                                                      046cc1c155c51c82bf6362dc291b8ca363cc8cf69a9593848307622a
                06951808f1b51fa27df970be4d8dbe0b12 000000006b1567112c76099a3cb73da141ce0e8e23                                         0b1e5b0be117825e0617fe562f5d174b6c71e5e4dc9f41f822000b2
4226       6386 772a40e3c2b785cf8c6258db3fbe94     7078ef59132102517b846d                     1HWrwAPJhJVdgjNVkFGqMg74pnSCio9iDL      579ea893a99a9bf363e
                                                                                                                                      0451b5aa253322a9c48537d6d22e7ed61e831dadd49b3e55a819b
                33f57a66cb39344b0ae6145120e140baa0 000000000972b748f2bf37eb8e5319cb7aa2dc9b97                                         3e47d2d25e0ba02b2cda5449dd55a9992a784c99b3a7bc17e9f4a1
4227       6389 36726346413c70bd2e68e4ef7d7e9c     6ded9e15a56520e7272830                     19AXiH4ZJxBu6SU8giUK3vryKN5m1pbRUy      dfeee52c4c8a2e9d8356ce7
                                                                                                                                      04cf1390eca91deaa3c17c545c1e10a93b0cbb8eb61b97becca7f29
                ab5cea8f07fc5e006d97d200b7bedb93ad 000000000631c2052f9da47327cd63591ea2c13ef8                                         9ea2980f5e03f55eefb91213c1719d8734c32d427e7840eebe913b2
4228       6391 baf33d8c12e93181af5ba5d47def2b     d0e1d74dcf9299d9a1b760                     18ZLhuTAFFJZ1D9Lb8jLw2oQNyaHd83bEs      d22c990f78b2f2096e39
                                                                                                                                      04eb98fcb05c6cb0f9a4b3cedb3377fe9e09dc44035b69c6a6f91f06
                8f67f989bdfce65f0d2696f7fae9ef06f4f4 000000008fc68a02f26c2041822bb9f569fc8a5878b                                      f3e10fea2d2b48dbd5c0781b79ea97030c01a0c8885e0f31e61d4f1
4229       6395 94b40fa3864e275f602b32d33253         256a2193514f3c441ea45                       15vG7DTgm2fWk1ye3ZRa1SXULssN7618mP   b4600bbeb7581f66c8b
                                                                                                                                      04723733faa24bba15769832c528129ff58fbe32e7ec5b10f86cbf8b
                18bb9ad638fe19e186ed973f3129d36ea4 00000000cb507fcc36bc5f87f902bcd13d548d38005                                        69ed24190b36a51ed4451ed2a56afbb62183ec3f5af4d96719ce89d
4230       6396 def0118fc6d33c3879d4944803e13b     d614672e6813e4f664706                       16Bw3ZncZjqZ3R2cKzB2WyG1hksJr22KDX     f0ce725f0ee25902bc8
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 237 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      0442c34093af20594269c8c855ab6df74183dbfcb09d2448f0f5f651
                cb04f12c30cf1442adf506faff7ed42f8074 00000000d099d910dfdc0f12c7b2737b47fa528fb04                                      493c3252446332a515c7d6c574d9dc6dda7354159952a8c583c0b5
4231       6397 5f289c3d01296ed85a670ac703d9         dd25548ee0e78309e4e05                       17VMpLUc1dEhdt2CBVryX1Q5R6oZK5XQrY   ef6768da81494df86087
                                                                                                                                      04ce81d74a51133303796ea0be7c6fdea587ea5f077ab973c36580
                2923e1aec82014f386bc15eb44e9b65cb6 000000006d562551f8040cdd043feed3d6a0147fd6                                         424fff4d82a5d508f56e466d721803903fbbfe1ba65e5bb913f31c30
4232       6398 00fc5a19adb4e9189403e3f54ff4b5     d56147e06bd62c266c80f4                     12db3N9QfZojBNkqeZYyLZ7NJCDJQPeoxv      7e92a528689392485c0d
                                                                                                                                      043c5a585a7dc5abb158b10843a5b3960dfff7f59f1644316372e42
                ca40d2f3e8429c3716889d7307ad4ad01c 00000000b8a3e3ea56754658585a3714cdf7615476                                         51406a27e1952ec403bdf42e08d0a474d8e4b060cb568321c2b829
4233       6399 404078cdab2da9eb3c454a2327168c     87159ae4026328cd50f082                     15ryhGJ16bxabsxuoPHU1JKsRzKkujRuUJ      42a88434e20c66c1824fa
                                                                                                                                      046c8206b2d900ddb36cb33318a57942286342510f86b726a4dde7
                9e3270df3603912f13613d49f39c36688cf 000000008967b63ef7bf00299f69687bfce031022dc                                       ec81ba84eb1735b9994138ec3272341f2777e9931ae9eedd668282
4234       6402 9382ab316d1c12a864ad5421360b8       2db60219bcdb85b96aafc                       1hrMJsEbgKpV2b2n6NnZnrNsj7xJm7TfV     3a15beef7d414da3f6df1e
                                                                                                                                      041a92300f56cb935975a79feac18ec3b3190da976613d77e32677
                2734a1f114f76ba7ca71d6fb0e74ac1d474 000000004e56014d59915093432fb53cc27ff9832bb                                       125ae5fa7d678e9b6e4726e80e32276ddf3f70638c0d63896bd9f16
4235       6404 c5d90e55294c3413bbadb4c9c7a6d       88ec224760053855adcc4                       17kgdTvg1a2mQNAEC7Z9CZAAqqcCKnbSk2    cdbe70f57edfae3432561
                                                                                                                                      04def9c50f2d34e4f6584383b1ff79672c86e9a83ecc1c230c701456
                b4f016c3c082f25db47f3a682ae4367640c 0000000098fed875813dfbd674308c11f430786821                                        33d40990df7126423df561a272076d7e78ffaaa16c8e038b7308b15
4236       6407 79c6a921a482cd74f3935728c11a2       13aebdcf807c3db85a9274                     1M6YNoGQJm9Gi2zzpx4D3LtoEc37rn8dU4     cf5010b653243b696fb
                                                                                                                                      043fedf5b93bc6112f619e48e8176b64e9304d503c22ba6520b1b91
                eef6b47d5a85a407cebcd4cd8caa136f425 0000000077ee8bb8e91ef9657695c874239b0060b4                                        1c0608cf583311cf6884c012c7e06da0003a7346ba97a97583ce51d
4237       6411 16f02498d11966ed3592513a48037       bd2bf95839a7d118b5edd6                     19Xyz4gso85yaHiVhwfp4asJXyAoSB1pd6     4c516b82af98f76e8abc
                                                                                                                                      04f1b75ccdc53baf25a3dcdd53848893686d854465479e543117719
                14c5e5aa3783f7219b594717da8cd94307 00000000748ec6c31fadf6895fcf0cad33d06ae1f590                                       ab28bb2d47a4db1a5237cb6587affe68d72a2048c4c40ef8eaa7c78
4238       6413 c17d8adc3161ccfebcd62e36e2fdcc     1929b28874f1b6764b9e                         1BWaaqKx8CPudWCx2TKgYF4NR8WxsbSKjW    2ca593733b54d4800aaa
                                                                                                                                      0415e2462666172e57a703804c579bd635365e165317856af6e3de
                e0f32efcc1cf374f4b06730440021e35215 00000000a8a4e1f22885af970a9317b3d97de8ff8e1                                       dd21e9b59d1204103ca3dac56d0d1e0b2715f98c08016694c4b5ff2
4239       6414 1eff3b1436445c2f23992d490a77a       b4646bccf1b9c5891d32b                       1DQkcRB75QnN3DuMbBDERokvMC5fJVLo6a    02a7298b6ec856b29ab49
                                                                                                                                      04e3639dcb1fb85c89780c8c84b17d2b779a495e8f21a5d6951d938
                95607289cda3e168018e800631b0c2cde2 0000000073209dbb492f207b6d8d49e4a4eda05727                                         7a2373fd91188ec3db0a468ae5e487504b22678f4f4b5d7bae7f191
4240       6416 40bceb5b12d2b5c2fac2e97284cff7     9759af3b87d79a33ee16d6                     13hNzdG3zqHEbGjD6xZkLuuj9o88mAyJH2      159c6f342ce974d2a53c
                                                                                                                                      046a0469913bc3a0e8aee318f1ed0dae766253413dbcf836a8d2f7c
                5a349580280b0aa9810bab5c39cdffb0ca 0000000067dfa8751fd11068f79075298820192cf13                                        b3f6e1adfa458ddadf9bf1dad9682d7ab942ea8e8d8468484054535
4241       6419 00e39c46c5ccd95b5cd87086cfe302     7b6c11891e0178029e022                       1HwsUuEFCZDhncSGDkMuR6YPw3DhR4XWCM     4fabf66a4118f288195e
                                                                                                                                      0407257dcf4653c045cf02c89f4df27f38e1b991e8cd2a21e56753cb
                c7b4da17d3042b9895d32217cd12016635 0000000031f1cdc6ac29c2ff3e5597bcceb127aa048                                        810ff946477c3c033677663ddbf1f4344c7d4b3bb156aa5c7cb386d
4242       6421 956b754684ca7c73818ad5b6b30efc     56dcd44d63bfec3911ddd                       1LxwLG7enTURVCJomM7z4fP13nr5GL3s9Z     d15719cefa3ab7d3daf
                                                                                                                                      04695927595fc267113bfe308d910e60e46a72109ebc0ae19a6c23
                ba9b84bb29ca2c4a5b34d216c4ef8b54a8 00000000d624dd8adfab7602eeff44d0bd9d23d177                                         3c057feb3ee7eba0bc0d560c9e16c9cf33b59bfaacd7f654a06d152c
4243       6422 3a733c88303f80cb76938943d8454d     b72b80b00c066e370dfc2b                     12L6ESYqBfEr8EjNEqMg6PT2Y8WLRzuYbR      5e5637aeb206f198a02b
                                                                                                                                      04d5cb674496b44fd376ccad15fc923169cc807ce5c707ceb6b57d1
                94b5b07dad2980161334ffb319a814f7b8 00000000ddc2c05eeaa044dcd039cd68c74f2747f8f                                        6c518e343baecf285db1d179dc02d573ea78abb06ed3f866b98aa8
4244       6424 33ff33f460befedd825ee3f90f9850     e38b2f08a511634ead4a0                       1Ni8MPrQxGkzWtz3KcmbCeHnPrLLHQceHj     0e037799576c24e4e7b44
                                                                                                                                      046dbc689e401e5a6c1e31d75fd7308124dd5b475e9061e7b73535
                bb3aaa6fc7da6eb807f2b7e4020096507f 00000000209cf1fdb3128f8d37fb6af10c93aee04b8                                        d978cbb329af86debfefea5fea6b6e3412485b0c5dee2755f51277f3
4245       6429 bba8c0e8d1d24edf8cee4cbf9096c5     0de3aed6688f5d80ded87                       1Jz71zSmfzteSEKx3omJpVr64MFaGrdmJz     bce89528a03ed818b9e8
                                                                                                                                      04d3f2adc05facd0ef8e117cce486f4596d06f7cc4f04f03489998979
                165c2ead1131340f9ee2f43312070d0597 000000005a7b929d8c155d3d813cb95d61b50f1a5a                                         a49744ff5fa185fba653ed32b0967bde931475c27473c95554fb913
4246       6430 582b1fc6ae3740b32ab20a6a0565e2     d050a2df0d4ef5d3609cfc                     1Ewbusu4DB5RZG1yG8tE8WBfsAqKyU1fxv      c940087235db580d6c
                                                                                                                                      04d9045ec0eeb28c1d96639f5aa5fcce7b53c13f9bd040abefcb8230
                be43ef704cf775fb8709238a9321beaf1aa 00000000cf799aca1e2d24f8fb6af83f1645858d370                                       63b05b88bcb0e9fec3742929a9b2ad8ac3421e1cec392fc50f75236
4247       6431 1bb170ace78c7d51067200f903ffc       d402b091e031282230b25                       1KbJPkx7XB1bjfN6DvHo3sPBc1RW6AryEY    c3bbb6262ec2cdad6ab
                                                                                                                                      04bad8e6536db2569a008445895fba106713331ed712d7494680b2
                78e32aea9c9b49e291c358e72c06c3fbb1 0000000096167d3f681344c10474938f00eadd1f40                                         78d63c0593a4afd54d3dff107226d1e3c3a2473486d8c04cb7cfcd76
4248       6434 75ad076edb6d4c0edf88e630264cf9     63395a8c6c559492afc1bb                     1HXCsDAmEhXZYctUmu7PJ2zzLBRyngYQXm      0543d75e72bf74aa2e0d
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 238 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04712f9f7b008afb60a13c1d56563074086e0d861c0760f03df8c00
                abffa229a2de733b8bde9faa43237409bd 00000000bd5b11b70c81f25faa5f68bd6cfe8995adb                                       13d8793dfc2a37d22383e12315a11bdcce180748a1a6f1a2ffb2ba9
4249       6440 1164d4a12addfa6a0635048086bfe8     f24920c96239aa29e2842                       1F7f2uXw57NrGnyDFy8AA5QxVzYR18CnnH    9090349aaa378cef7ab0
                                                                                                                                     04c2764349b3fa42fe716fb6e1dc5293fe681d964c67b3f66fc0c922
                742c67f0879027f3ad6a0482cf6da5d51f7 000000002922e47fd435bbd6c36317332d561ae460                                       8930314c5d7ac001f577bb4ab5f0c0f9b2be8a0676dd94acc0280a2
4250       6441 3cdacdd364cdfe5538a64c1bfcd56       94ce54523b89bbdaa746da                     173q22XAA6jnexuEMqSpZ4QGSgcy1FvyrR    7c3d5b7be25f165fa9d
                                                                                                                                     043f1ca73a74b79766fd7010e65eb32763a10d55762428d7c80d5e
                7914ed34e0633b69b92faf5a26b4122e92 000000007ec99d19c41c794e40bbd92acab40fe1ee                                        d24d0c73e3a9d81ab15a35fc7f8bbc03bf03b1b59db165e676629c7
4251       6445 176670034e4e32e0c3fdd2982c6742     019bf672ea01c566b78bb3                     16MGwUTjDMdzsYT9YmxSxUmdHo4N9Yp3mL     807b9a5101052b6cd71cd
                                                                                                                                     04d602f23173bf9b55a4e6a62f79b8da7e12304f8c2522d2f1d54e0
                25f27165130f6f129708e524d979da8645 000000005b5b539f6ed5b14ad19e716deca5f5dcc4f                                       d31fb2ba6fe4d0c715081f39a7f710e3a9b11343a39bd7bc3ac262a
4252       6447 777301c3483717d9231d1ccd6b1687     9863ed0d46cd1a71954ba                       19C8XgX5JgMmyyjDwFVRf4uK33uwvDDSXc    39d0b1669de89a218261
                                                                                                                                     04e886ba29d86075f5e68f99fc92f94b99d07fe617e99d432441d47
                ac323e33a6bfb10e371b1db9c30e2228ce 00000000e061bce5df4c77b549ea1daa962e5fcf714                                       f8559d9b64b831c084f9f7a573290bf16e1b930994b47a91db5fabe
4253       6450 22790b7de7d09a5176d723ffcaa5de     dbd7b42e6c897c3c06cef                       192joheVaHNnzFJzb9FWoHe3i9huXN1hkr    1fd8e0d9f34ff60244cd
                                                                                                                                     04e7913a776b917ff79669f157ec89e7ceb0701724e6b11e62b4774
                6441c43af0c931a24ca129acb5079d0647 000000009acc756a47a300705afab95771cf2b66d7                                        280de6bdcef2d72f5ff4951483bbc433d2194f0a53fe06462646c35e
4254       6452 14b6ef88493b826fb831d885605af2     6988eddf464016fe3ca89b                     1Jes3PwHRXDHdDMbmGDFWa8iBSoZh8Q5W4     f33f42cebbeb6b336a9
                                                                                                                                     04e48746614ef5345ef5c5b04ce4d51e0ea9dad60d8ffe53f6fb11d5
                e4f93377148ce61e5b92a1aa286d260f80 00000000ea45133dfb3c76ffc0e75c4c0c5dcc21fa14                                      04474576710a4fda26324d57020bcef3721fe00bde2b433dd38a0b
4255       6453 86bfd61fdbffc6d22148182d30e330     ba9998cc8e77d4600d98                         1M4y68T9RUigGers6R7wsiJzxB1ZMLiqJ8   3f397bdfb107bff96542
                                                                                                                                     0494c66207e2a876a6f748457b42089a6405a2e5c78f4b481fa3425
                c586165ea31a5f63b44f6036b438a5038b 00000000de73e06a0aba72009d81c96b55b470400                                         05b2ed13d9c3ddbc14ff84c8cc4c413f5aea07a904988a6a75bc5cb9
4256       6456 882418b0cf165b884f8732c7a03aa5     b4bbe784df0286f4ee29e96                   14ki4KpPMbA9RaMBVhraV3E5ih3WwycxyP      f387d6ac3cea07e560c
                                                                                                                                     045ea06e0199fae1fbea52cdb5e267e643faf69971d7104fc1ea618
                7fc7888cbc2362a7409c6a533a854421c5 00000000d55d6408ce7d024168e5c0a051fa489230                                        77ad7484eb0952a0454e91e59a6d8a92ec6fb09fa534c0fb3feb681
4257       6459 8970e903ddcfc01f165c9cd1cdce9c     5145e59788a5deb1f6c0cf                     1AmjmtHaJjxNDjoGUmTuUa4WSxDXvNWJvn     8e10adaa8cd428bcc472
                                                                                                                                     048bd9083ae7379c1b50909d22246d4307f4a1a51d98257886d838
                0d29fd34024ba47f9b3adf91646f676b710 00000000aad46b09e74ff3a1b37b511fa5e44e004b                                       6aa1abc96e186a1a4a694da9698fe78d66e69ac7fe630ec7e57380
4258       6466 6ba196d3a3c2c9a3ecc0602db30f3       33432c28bcabe487b5599b                     13cTBFSYVvtS8XPcdRTQN4Jz8jzbENQzUk    e59dcadd7ca1a457e56551
                                                                                                                                     04e624762791b784859dd571c1c8f2c962b92b7d4495bcfd3d62a92
                89c985cd95d295d31029e4795615c867db 00000000923fedf5838df2d0813d7b3131e3261ba0                                        ef816f5122f4ae43a9aba8b8cb1dfb77a87d410be11c0aee641021f
4259       6469 a3a012e6d20294d95b82f0d4e4fb88     c5194c123ef1b6eebbaa20                     1LVARtrdnAmaRyw59NCnsQbeQ8pW7H42TT     33797b30f4e7b873339c
                                                                                                                                     04948b9c0bb27e790460e586eed0d922f68d50873a6156e46a2671
                6dd37eb67b2b23e2c0369f85864211a59f 000000004789b808af690cd3e3bef36ca5c4025219                                        7561992677fd3c12a4ca02051803c0df26352ed106d2c57b70d5c7d
4260       6474 3afef663ea216500e093fe424ead40     3b22eebb758bb094df9cb4                     1MN4bvtmwcCNt6JrX27T5ciphfq17Vmv4k     6a95ebbd526b6fa849f9b
                                                                                                                                     040663c825563ddb92ff9bebee0f93e9ce2a06b5c3ab13207a2d0ad
                877b559ec7c4283a5095237e24f8fd5a9b 000000000010b24a122163f2037132d767e6c5bd4c                                        912a4cca731bd3060e7513545a04a68b2e744dbf388dd63a286414
4261       6476 65a12afb7e75a74ba6130680330a72     0642d9669fd94845e93289                     1KeLhnc7BmfHsK9xcVFxXVN5hop7t8JCXk     9d3883c2bcbae431515b9
                                                                                                                                     04e10d5bb7f3d16aff9e0e4e5f2f441ef30c5a1934babb516727d7d
                1fbe82aa1591f9df23337318d903d97b0e 00000000ccfe932c3a2a2129b5eb7415dc6775643c                                        2c5d04d325aff5d1b6b01553c700246d5b54b706001b053bbb98c1
4262       6483 d70c1cf0310caa403b998659e7f317     4bdb9fa58f9117cc8eaad6                     1EVPJFLThwKYwWD5ungUoESZoAYVCtjMUe     aeeb013abcd424217f30c
                                                                                                                                     04b694e739fb24c38bbbad287d704a69ffe2f9afa7971583adfbcf34
                cb8838a3400bb87f44d7a8af25466ea1a4 00000000bd6efd0419df2abe501946d4a90c24571c                                        d1d13e50d92574d759b8a22959a9bc51c6001d6c0a7bb6474ba595
4263       6485 f0f31d92c55a4a5ba7128ad6532cad     5f44fb176a7155292db3a6                     1EjfQwmMzcneSY6bUFGnF8EBJvR1XusTqh     1d3d08c07b5f9dc82f27
                                                                                                                                     0418016423e8e4282ff1ddf9ee3cb79f46b294be49a2753f135528f
                0a5e5814435c46278c70e6252ea55b6b5f 000000003b2f4d7964d4786046cd595d8f7174dd50                                        d9c6723d126789b5d8c2488dce096834da64b7be942c36fe34c30d
4264       6487 ea6db38b6df97375645ed35699f6fe     3e354ee0bdde776d125625                     112ZcVsmjfchRvjK8D9w8jUsfjkK2PqiN2     dd100564891aebb27c86c
                                                                                                                                     04c0845597de434a6125f2f041bb45944be797ad676216cac45808
                f529dd05ebb67662902eedfd60c7a7f61f5 000000006438d40acb75496695018c91b82377cbcc                                       96a7cc25b7f80b6e19fc7bf6fe8356127c01617d5813ba1c4a87342
4265       6489 e36de5e9b17439e2cb732cbb5c38b       ca8d477797fa7adc721f82                     1H7Ex82Szv1gJgHbVyiVryoN5zz99VmXQv    23f0143f9dcdc82ad8775
                                                                                                                                     0446fd251b382a49ee62aa6b08c9dc576dea93d84ab67f7be5c475
                1673780ab55c661bb14590848e14c63b55 00000000bf15fb64c76a8c269c966bad7111cedf845                                       e62f54a48dedc323b36193eb87089f760ab00a6d980aa4fd13f8c6f
4266       6491 2a4c10936d8144c5801a5627df0616     89b4859350857482bb48e                       1HkPK8qP3qDQa77auw6GxFPY46rDAHA3P5    cc3d78783180702cb4bb4
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 239 of
                                                             913
       A                         B                                        C                                             D                                        E
                                                                                                                                     048d94e87503169a44a0d6459e1a62ff04cc42868ad5796ff629a07
                dd63b18d12dfed41fde782b0c2a9aa3d12 000000005fad9ebb8923cff268ffef5cd61d22062700                                      da2efb38aad37ca5d7221c4ed98d5c1346a0220f2a2f804d5bfae66
4267       6492 69186cee3ad3bf823ad14be47e9fa2     cfc331cebece79b21015                         1BJuj5znnAXhrSr4nNJs1QDBERmMzC3fDk   3a52347f5de964504dfc
                                                                                                                                     04beff1b4e6b47c82196ea5da6f7ef79c3d2291007251faae4dd099f
                ee7c3909800f19fdf846f5dd004b0792ba0 00000000b58de9128809fd2f74b9664d8422c2e250                                       0932a8c4482a6cf2c8dc6b2c7d09336bfdf4a7490324bf372e74c49c
4268       6493 a696c2f347fba2aba357458add457       d5a3f1454e69579c6d0d18                     162d9TKA2VcQk9qLiy6Z2yitXuLCdMNS8W    0eadddfd85d0534bb8
                                                                                                                                     045c6f44adc051be7784ff2c37f1c985def578cf322d9159bfaa5d36
                9a3978a8bad249961fd753558f420e60cd 0000000098a1606801259815d3c8e24680d91a597                                         6d4b42a22a5eb559d4ab4e5073c4458ac2ce894abe19e2f2c8061f3
4269       6496 cb87ae66513345d2a0b37eba254f03     b8fb724e7a79e1db22b46c6                   1341qMX999GfsbBgitLGdsHTNJPUnMrSg6      1395931e05df095d995
                                                                                                                                     043e447866f3237e71baef99c97500548dd564107494783cf7194fe
                d583a1497a62b1e17dc52550555ebfe33b 00000000812c50c56dd8e51a0b7479d7e610b8185e                                        3e388d918548cb232eed70ca37e08da53374d1ee9f4f8bd9d9aaef7
4270       6497 1b4fc2839d511399ded790c140f338     41d5dea86cfc297526ec75                     14DDjnSdruZtkzeHTV5nV5Y46vp5idvTo5     9405d34a0fa761e7f855
                                                                                                                                     0486effe3136c17bb0f1050c1daf9ef50dc8d5becd5570186cfe0884
                7407aad1e354d6272e45295220e09e527 00000000d4af32f13e211f10c7f1a3af0493b85a099                                        c92caac5a1b240e823f210487fbb4828a258110c53abc3b3d9448ca
4271       6498 ecbd4a175ab6c335221ca4c7a0614cf   80be76f46c43259e709de                       13GT9DCx4QgDCPdPSjNciEVdrVuRL9WQiq     5156cbc5c5b5c332680
                                                                                                                                     0476e55d4359f1e569d4c7e3eaf34ed47d97112f50efa7244c19718
                c8a33b31e809464d25f8cf83771f307e828 00000000bcaf0e3c091ec2cdb925f8582cb9fe04822                                      307814efe422492a7b6bdb125eff62c5806f87fc35cc02f5ea52d986
4272       6501 ae38804dd612e579f2b1520f0ac94       f4ffc1e8da2760bc9647b                       12W2k3AXK3X2xvYvRzXBgE3nCNQgXLRZdm   f02ec06aedf76431690
                                                                                                                                     0411707b2cb6099b0b870b3d58fc3a90bc4c7bccad592c5b7658462
                07ba1bd571fc09ae407c6f666177e59026 000000000c1c0e78796e4c57b7324c75f4a1b364ec                                        a56dc066d443ed62a856a84ad53e3c8cacc21384da425f0a4f2dee5
4273       6502 d25e233033215d21770836d9a1f29c     5927dda87b0e2d6885026b                     12N5st5aPVNc9pH7G3Ckn9hzCgtxbjc4Mf     a4de863328ecdb92e4f0
                                                                                                                                     044e90bd307353eacf7a474da22a4b019ac674416f235d0ab9beb2f
                c5e85305679886f4510e6b48cd1cf1cada4 0000000092c065597fb404109ba891cdd509879774                                       fdf51af100e30e6bf6d4a1598d8f4ec630af01404655e16b193d48e
4274       6504 1d62a3c7cf7a37accc99024937b8e       bf7dea5e3d9abafe888db2                     13My9E64UACiHqTPkXhKvkchSTSzka848d    18e5a30d27388c28b0df
                                                                                                                                     0494a9e7d2b636ca136f809a6d4c93d17f7a0f5462acda2b3eb7f23
                16cb66bfb69817397f9e6c960d6621dd9f9 000000004c32116cf9c711a9f3668efc9a486bf6567                                      7a5c9780e932896126d616974f967ede83d9b2b5efd2f635566257
4275       6514 11d07b8d9b2ceec359f06bfac596a       71b97eb6b3c3390dabaa1                       1NfLhuUJaiSw2akQmi2XE1LGyhuDK75PqT   b4fc732ad504c52811b13
                                                                                                                                     04fbcc4c20da410cb5881a746014f0547a231044818f739e6977c1a
                3f84052a1b2aec5a2ef2a53cebd7df5aecd 00000000b00e30759b2921f01ede8c77783d3724d9                                       89a57795967ba4db919b6802fba8a0708c4d151a76f0d88d943caa
4276       6515 e874ee6e6bdba94b52bdf641d5219       93116f5b7cf731d5c51350                     13g5QdtqBwnh5wmvRdV15joPQjspvox4v4    89e9c9a370b1ad3486092
                                                                                                                                     04bde4b26453f1f72dc52bb1dd849c0966f43376216712f83212ca1
                1a25c49103634bd47ca7a40d2a14d36fc1 0000000070e817b3a18fc341b538032ae23b0e063c                                        62931962d59a4e246563fe7f5759da01cc149f36d78a94a87e9c957
4277       6518 3811afcef5c3891ad47c9b2c1b3b35     4f15f460ec639d19e4d235                     1Mqccg9bB4XKmerq9ucAqr1XnapH7BdcJP     4ab812938f1834f046e1
                                                                                                                                     04391159a1c86f5d9f999b4fd0a56c7ef08708672fd9424180c9c41b
                468c3482bb56475b8afa681349afc1cc825 000000002175cd3fff9b3584773254d1ece5d01a6b6                                      a0d0580a359b9adeb3aa27d9f048d27dd91524960c1959956662e7
4278       6521 fbf36a6048b43db1ea26b503f7410       51bc48f193eb2a79acac4                       14H28XqBFeL4siwhrizZfgt133fjLX3znf   02ec30a08dbbd82d35e5
                                                                                                                                     04df58529b946c07230a4bbee22359be5bc43b322fd637049972fae
                d773f3158d8859fe137f0047ac8837dbcb5 00000000c9d9669c2ae1ee135ed19ff72371fb5d783                                      1dbec2a311e3432e440a7b321b8b3fd94e73442ffb8a7409907b7e
4279       6522 4eade56b29a52ce94074c4baa63c6       adfe2f6c1ca73f786700d                       14Yk8JtKoD5CwTVLRmvtGBtG52bAJF954D   60d838b1fa5a14cd3672c
                                                                                                                                     04db7ebcb0e502afd51fca2bc417993ca95f733b8fa01537de03744
                2386d6754c9a1bece9b3725c4584c4471b 00000000c97af4753e18ca6e0d330227bd30aea82c                                        01f1ca6ffcecefedb2c746e6d8565f91ed88db0b428d487004de06f4
4280       6523 1c5d19c4e3ebe9b15b84d2261da65d     010baa81b9cf1cfba54146                     125BqvTmDndZH36qMuUzKVGh5t7rvkd8Yp     a0b526ca288438cd2c6
                                                                                                                                     0489d01692b96b87caf19cdb943043bbdab6babdd5885d57c0e2f3
                442f6335cabae57a4804488d2021afe520 00000000d57f67594ab43b983a67c59ac1fb3d8776                                        ade0058f4fd886c1f344fbdf11583dc52ed5c427a8d078dc38f5c9d5
4281       6528 79ee2af322cfad7b9f8125adeb3184     40594fb255e53b86ad0de3                     181gG3ufqpMAcyv6ACD4GDE8BwWmEJ7w2j     8a03dc78c560917b86b6
                                                                                                                                     04b7fb7b8c2d013c091bed99781dc926503c477c2ee7f5975cb6852
                f5c16e3dc1256f5674573a8b77d200a17c 00000000791c28f549fcdbacd3b4abeff8ea70825c0f                                      c9202f42f2883be1bce8bf1d0716bdb8b7f4b4a976e09632695d7d3
4282       6532 d24303d9c2fde2cbb9569290e77c82     c155badb8897f62a2051                         14MxdTHR217Ysuvpbhw3jnYqmwoUWNXg4y   a659a9f9015d8a2f0a2e
                                                                                                                                     0474531646cd1c9d8e9b34b23524f46428dc6eefb065b4caaf545df
                3d675f9dd7b192391228777738a70c7410 0000000002a60a8bfb2dd08a0d3e1f58696557da15                                        37c290f50003066f79fdd8f177f3faa79ce67205a41ae513099197ce
4283       6534 56c154bba72419c59fd008aa3407bf     9b223fdbecd591b53ac56b                     1E45GmEMoLVRgo77ahDtzUSx6RgEESRE34     35b4ecb9400163c31ac
                                                                                                                                     049dba97640c4259f5bcf23d9fdfea460180a79ce568c7379909dcff
                6dfbe13bd6d5fdc051550704c86d3092ab 000000007d0185eba9d8d4e3f5d396b6cc793871b1                                        8e001ec59bb2ae2b01495c44748be05e4ec8e994d35376d4b1df10
4284       6536 011dd97f415620abcbc7f472e1acaa     6e31f5490f59fa8f7cdf08                     18MLMUHU2ARmEuv7uyE7LymNcgG8ToNbT3     80ccb86e8254e5e7c88d
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 240 of
                                                             913
       A                        B                                       C                                             D                                            E
                                                                                                                                      045e75dbeccfaea1dee36b57f66d960a42c20fadb34b42b678ac690
                89f2b03a44bb4bc5b2f107ee57c6e29e48 00000000be977b98fa3affe971e3f4bab32449c9307                                        d693ffadffa0f289d2efc7a870d56b15929ce13330c7cd5867ead830
4285       6537 36706587ec1dfa394de0dc154209cc     7a14752d3579410aba581                       1AHMvBskGTd1y69GBM4VrzA8YPFcSr6r8S     adc9afe6dddbfca79f7
                                                                                                                                      0439ce830b9605d527662e5631caf3b7e89625e3d95a30765168c2
                f6f9e5e17dcb3ee11275db84b2f92c53b38 000000003772166c5a96e7a18481c0d7875ba47fed                                        aaa788783b129ff29e3ff3d890374fb85854f0c8621d0cbb097ab50b
4286       6543 50daca0858221be17ac34ba489e07       4524e9db445846215293d4                     17hTgWr2uuhH5Ke9boSnfd66JzxR9N6hUC     6196522e7e4ef80e0af3
                                                                                                                                      04bd37069889cbc836d75d403d0ab9779043ec6fed5c78099c1492
                730683983572ffd5bcfd8cca1f2be72b9c8 0000000042ec50926bc6e547e89a2bcc339fa4104a                                        586b797d55f3992b68186dc9ffa8d60bf06d4c7f8fb9a35092e12f85
4287       6546 9fe77abc0e9c6c03ceacca31438e1       321437dbb79d58cbe19da8                     1GwE3tRriRdHs3JD6TqcYHjm4N1SioCnG      4c9dbd14d45ed6d4327b
                                                                                                                                      04062677f8473a9c78cb971d89753ce31963c9ca7e97fa9d6392443
                0b2260c054133f17aa70e348421abe335b 00000000e0d9aafea15349436e44e9d256531d1db3                                         ce20a9e268649239382ef862a5d46a17c27d81965f7fabdc9988985
4288       6547 a692b33f6372c70cde6ee3ab837acb     d99d78b7c15c8655085d19                     1EzX5Dxe1qG8qjM2fJRzESdvnxtX8nhU22      e1773a7ffe1b66b80e9d
                                                                                                                                      0487cf28cef1727d7ae39e78000a52ef35839d7d1a778d391edbda8
                faae99be1e430b4c8375d7dc34e43806c8 00000000176d5e0d79d721f3a359dd15e941f9219a                                         df8b3ccc673e3b8cb111853b62cbe4bfef7de301512cabe5baec040
4289       6554 40e29a85486785913509cd663de695     ce47153949508161c33b24                     1Q8ggUfxMhdnYLeiYGxTLFa9K3KvxmqXhZ      2510a18b724c863fa619
                                                                                                                                      04cbb654186e768430355a80d03a4a0ac7657faa546fb7738bfd0b5
                b09d0b2f52533d442b6ac0d98860ba87c3 00000000ce81123a6c51ebb5f5a0c4e56db417905d                                         1abc101927026e2039b2c28808188518fc556bfb05d87f45f40fa65
4290       6555 a5ff47d4c8e7f14ddabb691e49bd3f     e679960a6da8b5ef57276c                     1CNhEqec3fsASs2ZtxJ3LPhy4sGqGD9Kjc      5fa266ae61fa41904dbe
                                                                                                                                      0482c681275352185b69bc4fb6ef9cfb4fd7268dae74735d3e37bc1
                b76ce354d9270445535b68df6e2c5e9b0f 00000000e746958c51f83d12ddba62886b212976f9                                         c24ca3a32839c9857037cf0eea832877c9eddbb8cf304a3ba694754
4291       6556 d9f19cb53f4183472b42fa1577e119     08b382a4fda49641d95a18                     1HmuxFwtP4U4ZqJFAG4FEtq4Ja2JFM7unr      f04556f9f87cbadb0650
                                                                                                                                      04deb235be1cf1a72d4e52059f1968c857d3a6f906aecf2e0ec52b9
                69259855183b1d5856060b5de36dcd330 0000000041995328aff3a68c1d466f9c7906981f492                                         8594b2973d8c5e44c9c800fe97601b392477d207065b585da1ecdb
4292       6563 1e94c913c8b036349a03dbba678d7ec   235ff71964e06cf1053f2                       1FZhanLwoGM1dLXiCjJqYZD2QjJDUkJHoW      4adcd9775bdc057b7e5dc
                                                                                                                                      0404d50b83e324c62f5febe4040fb8658b81b7512574cb02b907790
                37fbb33dc64c864852e2f92e2b5bbac890 000000000897999f131aadbb67f87200bc24d7dc46                                         6562fb7c230cbe9ea4841398e9719d17cd6cb7b780746c304ffaabd
4293       6567 3492c47bc6fb5ee44538759a250745     ddd3d6ea21e1e82fb7d354                     1FH8Kr2vnLbsdWDasnCvcvV5hYCZ7Ru8UX      9f0edfbd7564d819ace3
                                                                                                                                      04633ab238cda4f6c54720d6b92ed19c186f68b79ef4f9a9ed0412d
                2a26f6939e15d208f08fd75ac28291d55d 000000000f473a759506cf47ee544fe35ef4f9bb4a1                                        9f657c19545856cf83eafdc82b7a0095809e72fa9c82c3222fdf110a
4294       6574 8f337f5d7c94818af2f2f80e846ba2     946b00aa278e079adfc47                       15RoSCmdpzRGUZqJMbxr35f5zyA9fnJYgi     bdfb929a3998c5b9e1b
                                                                                                                                      0422a250b88d7977095e097726eb1ca92f183a10f68f2390e6c4858
                65cf9c4ce7d68faa53d6e230a3c0fed1680 0000000050c878a194212cddc468fced5162630accc                                       89376d483b30a35875bff8d0d7faad0ed707a52a0d07c3406c71d97
4295       6575 866e1672623a8c9c513fc8562802d       ae8a01778a997c307e347                       1FTwwL9fHwTd1eW7RQyxXWPQuead3wSTj1    f03f038a56cac524aaef
                                                                                                                                      0427010f79ab3459f292d8683c0143cbb16a96f4e579d172ec0ea8f
                c61a43b8c87150236650508f8760991918 00000000ea4728c14bcbbfda30b77e8f84eaf7646da                                        888ae68bb6b96e62c0debf9ecd556829c7c4416782c09e06fee9ada
4296       6577 18c8ef5ccfd145dccc8ff3e6788950     a9090debba19770b9fb57                       1N8DduD4kgxXFwskfT6mjwotxvKLnCci6J     446edc102571d5f13f94
                                                                                                                                      04e9e2c7cbda0961e5aff265a1cc383eb97299e904b44fa0e936455
                6f8d00ef775a88ac7c9d58998fe1465e82a 00000000b5e64339fcaed867719bf17b4416839403                                        ba0fc4204c8f4b9796f06597c8cdae8064c23d6b8371bce8b4d4667
4297       6580 631f527b1157aea354a52144cb798       deeeba1ec96ce5ea8c2929                     1AaEhuYEQ5oRFgmaygy8c2hkNYhQp2tZMw     de85815eb40cff0aaaa2
                                                                                                                                      040e0c3bc0a6636f4e33f1e88f58b93b77d3804b0a2914b69077eab
                247b93aa12df5b90c602b3cefdfb95d6bff 00000000b46bb9d830499302bcf3e544e679897ab5                                        1321de0c29af820b6a97394f643f3453d0427345307fb90f9b0f3e6
4298       6581 4475eb05276772d9d5bc1aa66636e       95531d98539a4593e5a849                     1NyREymTGLfmXW5a1Hy82KzMEgCeCQdFL2     1633d9736c42c5306743
                                                                                                                                      04825290ed87de876357f03648dd918d79f79d9624c2fed660b980c
                6766cdaea6c9b8377b1987bb23f5934da4 00000000004b536fdc5171605e51357a91b53f1cbdf                                        1fc4e1994bb824c9fcd6d51917279fa987f67800a54d46924a23061
4299       6588 2d7778875ed9f3ccb015cd4626dbe4     fa59448fa07c5ef07be47                       14GswBq5qDUfFcykQZrzQfefhNf42NcExA     31ff8b11c6cf821ff36a
                                                                                                                                      04ce67b69fa19c9079b0e1f3f6f940fbd8fde6e53bfd71b335632803
                311378672a28c6979093dff2012c6ec4d6 00000000c326f5a6a64726709ddde82ba58a8fa78a                                         dd7d0c74be7e37969a08f7a82560a7f005ab4bd0e94eb7079e3203
4300       6589 ac8d1c2695a76b452e1f6a9f5b5f84     a4b9b6fb6df3c23fa876f1                     193Bh1MuAWvKCDUAYE3MbGnGtoZLMaTiD2      3a1b3a005aeb84be1a66
                                                                                                                                      0412ccd415141101bdbbf4bfb39db86b645e585b1c053c1bdabe214
                3e92b6d75d6e70382d29f6b99e54b44be2 00000000d9cbcab4341ca7707690bb5a2da1f10acc                                         882588e0856c0ae2bcecd4cfcfd84e1d2e044e8b6eff9b8b7e40057c
4301       6593 1ac811eb20d6aa262770cd3c08b44c     7ba3a8f93ca9795332e228                     1B9KsfbyV7ixfJteu97BvQJJ1nbc1MysKq      896ae890b07545b1711
                                                                                                                                      04d90cf72a342c36e09998cfec45c1024123284255e614d8f2ea17a
                151b659e65c1bff3808f2e6f2b531086e37 00000000f3b7880ffb51cf6ebe759af3f1e13649c8cf                                      4517030d452e034e00d04c0f6320936f4e029097800558a12a6193
4302       6595 02ff09e1ea5637cbc0d1e3c8dcc99       e817158232f0a43f9538                         1PmpscnEy9SZ5ZG4XtzwkzkGv5sKsBUqnZ   1650ea60e076a172e6c89
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 241 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     047fbed50cfa9778ec0008c9237c138ed663c28b2ef4f6198b09d4a
                d176cbb4a8b264d4404e456398ab276a2 00000000ac79664ac9f5e5539a70966d84bce6e2e1                                         749d0d1e89c85a5dfbbe1c24e3048807ed0d0931a187ccfc054f2c2
4303       6596 521663edab007ccd1b2b4aff8cd03eb   70003c80df4d3623a13ddd                     1Nmbz3KxP2yAFfxP51vxtSxRcxqfurkqJJ      74b4d4bab6cb6407672c
                                                                                                                                     0434267b1f0f7e9cd36c36e8f3b68fc3a3ef2a2b1e1fe5e111948f55
                f14749c075b07706bd35e722904755e29b 000000002f330a14301be6c2339930c2d72cc141be                                        b2075a722fcf9c563f5922a1412b9a03cbfc713a5ecac71bf1089f2c
4304       6597 43ffef037f59502798bbd82d088bba     5d5f7a7982253d4f7c7092                     1P8ySVa3ZVtMMi9iBgJYMsgfXiyxpvVSBL     a45aa991d551458229
                                                                                                                                     043a5add5662e91fbff6fe2c40d9acc46b3259906ace471979c3922
                b2b4633f3ab70597fc971a98ed0dfc7307c 000000003d2e9b6028278e748c5c0ce4aa9828c60b                                       ddeb83b6d8f87911af11820542819801a3890ead93956de4094a8e
4305       6599 e42b6e92325430553858d41f372d3       f121f48656ad32f33e52a4                     156SnHsenrQiBC8ZH1pbGXgyFaWUnky5oH    4c13a1ac94b87fa73ba78
                                                                                                                                     045e189613e055c30d5806f13fb792b30d327f86b494ec2bc3ade12
                e692f307ae1b5d1ed3d6a582bbcc8f8e1e 0000000030d8559b2a6a5e5191bd206ccca9278bf3                                        2513d049945d1ccf7196f02ebeca592a0ac83b1893a5f9baf7d713d
4306       6601 9ebd6c93950263af89f34e4b0a3acb     7faf042f61da3e4cf660c9                     13mF9QuqdLhekzEvX1wEprkp8F8gz38u2E     0f9c81adb525f718d555
                                                                                                                                     048e88b3e76c500d1de16a898bfc82fa1dc04cb67ae597ea6aec661
                2edd036ce6b7c032f3d888af882de99f148 00000000d7d7febdb0a8296d74a691660cbd21f4f1                                       bf47c86fc4201ead66af88dcce9fadd71295fbb37460a243ab264740
4307       6602 289dea25659f605a012c572be7a42       4be0eebda4c3f91dc88ccd                     1CLgV1QnYB4tbU28AdAqDzAvhSDQA2CqbT    45998a0ef9c43c74cd2
                                                                                                                                     049ceb99cc2dc3a82914ca2636482cc06697901738d9994c64b0769
                b9f7c786fee21ff5a2a1ad9c94cd4e73934 00000000b776ee1fa3ebb0171daf50fa16b9d57771                                       f919f22d844c28aab8eb9f809b274b098d5e46598719204b633219
4308       6608 6903c7a98bdcacb21eade290d308f       edbab95731716e58a8bac1                     1LdGBrfj23yVybzAYEvBLPjyAJUGoszM5     b5d08a69019df502b00f2
                                                                                                                                     045fdbccc2ac8248803674985fe3c4941be5ccb4a53ed59948c31b6
                7209b46f05b7fb3f3cf905868b987019e89 0000000058fdb956a96a2b83168e70fb7e48be9057                                       be25cd85db930e5bb381fff9fba21ec0754dacd517c2c077fe6ad38b
4309       6609 7e662bb405879934b0ad225d358ba       65c3bd6dd9ec1de620f65e                     1CvNYxTU18zXFCmRu75i1kk3vQPA9iLKPP    4f0161a2ed5927d28d2
                                                                                                                                     04373ba2783de8861af7ca4036ec9b3e2cd2f4d29e33050c277cd86
                ba96f5a5a462031c042385f138c134d666 0000000096a8c39735960c1e0722516a0b8bf80756                                        dd85af68feeee1fe890dcd15332aa2aa183ac57240673f6e32f76a5
4310       6615 a5587843f004fbbb4b9e63a8b56f39     96f7ebcdf8bf2f50f60777                     19hZYVYkVDL2eFfArfFCPGz2hVjKD27UJi     7f852c8c433e08dd352a
                                                                                                                                     0430c8606925069585248b4191df6a2680c90b9691b020d368aa2e
                56f5ec159a4468dccc0fee20276a4b5aa30 00000000c6d0f26ad10a297481f1af0607bd07b5aa                                       dcec05e7c962a255f28b9e31c0a9e0c98a2879f3e0125e5708a7268
4311       6616 180046c052e12ccf21247923aa43e       18c0cd3a9124b6e3e5fc7a                     15eCbjbLFSfNkoMBHp9kKDxn3nJ32f3ptF    b47a134623a1e6fa15982
                                                                                                                                     046803de67e3477aecc88d86384d7985df31d2f30a00999b0889acc
                2d86b873843aec83fc003805917ea7840c 00000000ca391d792442f1bee1863e4007df4575eb                                        1dae26e907459d85026a9bf68787e19e7f2b391e6e2c4711efd6b8
4312       6617 29ef37c9a3ed370898f2cfff68149c     1dc8566cc14755e5b397bb                     1GPaaXJVZGewKDi7Y83KThTYoXNsaE497D     464df377de9d816d7c96c
                                                                                                                                     04c7f63aabfc1ca58f861bda738af30c1f359a44132fb6a8e8218130
                58d1732e38b10781b5f3df245474e1e391 00000000ea99f0abd8798df94b3d09b0da09c41ef3                                        2a929278c6c383ea67abe1851f4eb8fb36b096073c12697608d896
4313       6618 5a8ed68b5bef81e28e4a168f3b9441     22c8303c4e89e8a7b91c07                     1DNsfV1JpLDvrYGJsG4gS5w3JQvJLHxCdQ     9a54c1e51c49b5fc9b27
                                                                                                                                     049c088e371d033a47f7a263d1f04492b301c1fe995914762ddd5ed
                721629fa1cc6728af211da4fdfd5b2385f9f 00000000649197a8e7d6973b4ed5207b689384b54                                       933fe1bb06f4b3c0b746fabb69aee40db6cfff602b8d7aea127c4d28
4314       6621 168676ca25943d114bf72e1c103a         ba117e3914a65f57de20b33                   1FNdMYhejRKSu3VUZEq9PmJBB5Hev5wjS1    8739d6aabb0ae26b678
                                                                                                                                     04d320249837f65eb5ff39d985f6ba6681af378fd7b17b979d1e23b
                8bcc9b3f2cc24c9b9eed56232fd3424078f 000000006163eb62074580c67500056146ccdbf1b7                                       3949ee7e37dfad87a3a06a5529ae1e73a5517293f198b5c32b4594
4315       6626 2ff9c86fa7d42152a77e7144b5703       c8c48566f752e2f4971cc6                     12ExLqJJUNrJ21eBGz1Bk7Wk9Q5MkWUXpz    f7f911a360ad3de54072c
                                                                                                                                     042a0408e562eb3794d75849fa22221cd6da98195e3c4be46d1123
                fea84a60dc735b6e5df171bfd4ff6bf731a 000000000f724595d732e7bfdf59303b9bdf7666deb                                      6137c7d1c8d777efee6be94d9b52c3e9cea9fdf0321ea4a5b7ddad5
4316       6628 ee00f13fe6c408fc8fe95debf6d4e       0ad79e7b5875ec181afc1                       16VS4iCWjWuYEW9WMrb7au8mXPjwgoamt3   922e0df84557fc2e31b94
                                                                                                                                     04d285c703648887f226137be3f3868a95ca562f70fa1654f19d530
                9da4cd132d68de00ef6bbe72918fc8e579 00000000641089c958685df21d0ac747441faf8c2c6                                       d134cbc00edf6f5827b367d9b358b4ea00f32486b19e630603f5f87
4317       6629 913cb6d6fb1eb7eeb092d11ab770b3     7cb0ac7060e9c1979030f                       1C7X4UWpSa4GteWHaRBm49fMCC2SNvJQF     08d068c2ba759dec9665
                                                                                                                                     04fd0fd52d8df04d0ff86181070a0ed21ce80d0fa6b45df0e17d93ba
                799ba949cd684cdf351a447a6b9b8f379f4 000000006aaf40fd3d8ec376557c446d56be3048e3                                       f3de7b1f13109ad157583b59e639b91188431de6ccb60985de9dd5
4318       6630 afbbc9b3e3ff42e934e4d3f020566       e50e80270da1f88f1671cc                     15zdUp3K2VbUCiBZC7REb1EA2XwSWmpT15    1db9eb90d9cd6827fe14
                                                                                                                                     047fc7bc6fe0c1d04d008505781ed3b471642aa3cf74c2ec34d6f6bf
                96b498a09ca6052bc6b96fd61c00bae31e 000000008aa82460fcc7049b175253401719e1425e                                        ec08deba3a0ba43eeac8dcf228d0db18246b7e50ff28d54e3c19c63
4319       6633 5d40fd31b19a58c9db8d8b07417a40     b24a1de18018c26583aa27                     1LTctFECTtQuZeTLgcsqrBEJTkS9vZDrJR     becb7b4f2ee656b0023
                                                                                                                                     0410459de1f04791900a72a6e6d7b4cac65ae1061c2c3b98f9d0d13
                10a36e22d5a5758a989d23446e9fd037bf 00000000ad4de69521187e7030317d1ae7afec0a16                                        368ba0d7975c320a061c35b1b10c0de257087129b6e73f690d960b
4320       6634 1db989eb173a903be1e6d5df3d6e25     ef85aee761e25cf376e3c6                     14iHJKUiZNBttWjJu6HQXN7RPcjwLSAfpq     ca37797afcc217fda0cc2
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 242 of
                                                            913
       A                        B                                       C                                            D                                            E
                                                                                                                                      0472ccd8279ca5d58bdd127edb5a1f82d6495e99d2f96bb54a7222
                0c884d0e2c256871e9ca9d4d9499c42258 000000001a8ba6a0c8a7ffcd81b1611c3d383b1d8d                                         9b55f0d262e6d06ea1585f4b3a02e1f77f0fbc92f440d0a737e8f8af
4321       6636 b41f80f6dba3601d395cb7d749c0c2     4b58ff48053be236daa789                     12cs7egwHLonobD8GHiNZghGwbbzFZoXQa      3002c0da6053aa82cb8e
                                                                                                                                      0413a59903cb6d34735ccc59687249d2cde6df60bc5226fab42aec5
                101f17dcfcf279f219e4524a0bf96e9603f4 0000000049c16417c7396e9c7ac62a3549d874e86c                                       d8cfb6861cdbef522927ebe3984c5ccd849602242e6c365fc0fad7b2
4322       6638 6a54746bf74190819094368a12cc         a17664e8a55664bfc27cc0                     1BurEbtWrmijPFy9osgpW5qbsWAYeTZo2Y    b54193d79217d0f7c11
                                                                                                                                      04cf7c12968f0b5fde5db01f7b501f3fec639dd03dcc41378a100b06
                8de63a4c470da65b571ffd05fc63075ec1b 000000009da10f71d6baa3c6e3494b7fdadf5ffaf5ac                                      11e57e3674d65d7e5e55ee16c68dcbd466e3e8485f7a86c853758b
4323       6640 3d5f6f6b171b2bb3ea6cb1f870a4d       49bd95b5398816c45c11                         1BKoeHXRDupgsHapQeuDh4YdBjrPiV5W1j   ad2f344c98d9da4d1b15
                                                                                                                                      04da8032d02a5d1b21f7e9ceb206cfae283123a5935c691e681dae
                375ff0dce04b249bfee14189872de75819 000000007fe9e0f146cca63016a5681c18ddf026184                                        2630dff3284b0582b226db645626673f686b4f56d44d4819e4b07ad
4324       6649 589a7b592be5e582e7d855eb5dad42     cb05eedab3e7593fe484c                       12TDcM48TnEvD2UL5vAW1EEFu3rUWZ6r29     647287450105aca864a32
                                                                                                                                      047cbf60245e2c6fa2b337f5012f1dca23dd8f0e040d7f5956da3c45
                e8e2e1d88931003ed06c48584dacd29849 000000003367ecf7ced02b79a4195b68d1c5ba932b                                         d498b866f5667a7e02f7f12e19e620e0388474414ac3dad2c299634
4325       6653 460a98640e26d7983cb488682c56e1     b2d820bb205660c617baef                     1MQW49gG6ZaAytHQWXeo7XQvt5cKtrPQro      a5d9711fe0af5664aef
                                                                                                                                      04a9d991784c3c77470120443b4d878555986ff163aba85878f8c7d
                181982f993ae17b84ddbe0bdc10d3b671a 0000000059e7320a82d07619edbb80111446a14afe                                         8c00e716f471ceff7245d41d1b4cb221b1ee38f2c7c9fd46a5e3014c
4326       6654 06d9b5e09fb208b60932de0a30d4b8     835c62674875d9442dbbbc                     13z9y3TB3cz7K1EtuzQRMvroZHvkxVPaG7      0f068f1b6cc69c24c1a
                                                                                                                                      040e33f6d2958d807004119e8527b1ff4c285fd21847454d0789e81
                2062e53a17778e83aa05917a6e3d4b58a 0000000079789b316275f77063322d08b49a123eb4                                          6e26d11d207e248b5713f47f76c74cfec162ef9936a45557424ecefb
4327       6655 d5755519e82e4ad95680420e7c652cf   8df39e3c2c9b56eff7e942                     1NH87HxAf13aDPcQcDqwsdCrGtTbCVRM4E       119256171f89c6a1d47
                                                                                                                                      04dc83181ccfb3a738186e9abe41791824602b2ca9932e64595ccd6
                1514e954a21e19449985781890233c2c58 00000000091b6da7043bd1c9f2f468cf49ba510eef4                                        d2fdd90dddb0ab121f8b3d81b30e6f5e9945b611a7bb700fe3c3b63
4328       6658 e9cd6b2c726e0b2104acd90a40ebf3     0e4f490f3efb667890f7e                       135RGiWDc8SFMfbjJqFWWsAZwxCnzJM5SL     e79070eb17a622f312d0
                                                                                                                                      0408043ee4557268a59177b6b1d62fe5daba064da6e312852d4002
                915aca56abf0b941f86cc44b7f5c611c792 000000003c1610cbaf4f38b6b4eccf9aed9ff2ec252e                                      afef5e8092637b3c515364d7127bc74b6b99b22d5495e42d1a9e0fc
4329       6659 02f95513d78e3be655bad7b4a9012       b29fe7f44506dfdaab5d                         14S5u8zrxwdyqw6ANSe9B5fo12KB1Cbo3a   bcffb6020028bfc003925
                                                                                                                                      04cc2b7bc9bb473613cc004bf14c6c27ca2fee6d8bb9d3143acfedcb
                3fad00d91abdf350ce45ba6593ea043aa1 00000000c743875e7268cdcaab1c226acf3bbb3e20c                                        e9ad2a72c4de21695abb9de4762c354aa699317c68766efd8ddc5d
4330       6660 ee7d28d8e5497a19904573c9c8b817     833218c7ce728575ef140                       1vgYyLuqfkKJ3EUbp2yz4xXAQerQpkUwq      71d192dc62d07458ab5f
                                                                                                                                      041cd2310bfd1b8fb85af31cd9ba42216f4755a1b7cf565b862b293
                64f2be4b8baf173bbaaf89678edcb3c5ef3 000000008b948c2c786e8078aa2514d34aa68f726f                                        a9cce26a2e7410cf1d4f5f5f10d10b48c40cfe72931faf90512ea24b
4331       6663 2f8789e8f5a1cea93eed1453a9310       5bcf360dac67fd4313d342                     1H4Y5Jdqs8LBJCuNubFBXxqU8wr9qpPKFV     3dd294beba9cf011953
                                                                                                                                      0497849bc2978990110c1768772628f81e95644fd6a07f16a59e2de
                4707eec843697474094f7e2bf97137f4e6f 00000000c2644d8135b6aefd4b064bd7d450ea7eda                                        bca8da99661163adbc98aafef10197df0820756554537970f0b6019
4332       6665 efd0b657f13a9f8fbe922085e4746       c1da6f286df9b4e61e297e                     1Fr4FB1GipPERAZatXsCtsE12aRHUvGkCD     f69d695d070a408f4106
                                                                                                                                      046d4a59e5a2590ff6ebe196778a6195a38f2aeab7755fa43dd153d
                6f3c31aaa7e8c370298b22c55d0401e713 000000007e2811a6012b2f6b797ef936a1bfccf2f00                                        5efed44b750f0c562f49df67029c629f1971ee70de9aa8453a661b9
4333       6666 4fbc2ea5133cd40b4bab9da366d8de     e150ca8fa28fafaf0638c                       1A1MBqW6RpNjE1MkeDAGDXN5hmkrg1HNqV     0cbb78b2d0bb4b91072b
                                                                                                                                      04b20f5707269dedf65a4eb7feb52c922e8c0540315571561ce322d
                25d3111ba19ce7ec0cb85795efb822bf60c 000000005fc3c5e1f29ea3d5e11501857733ebb3ec                                        54afddf85603ac7e40db700d8abcb6f3ca14d1b4712e747922b9367
4334       6668 abac084c63d2b8c234cc2d4c260f1       bff103ca1b42164dbb0c74                     14psGgUxPiYabzjiQ8xaZvW2ZfdE6vySM1     602d8ed636ec61bba58c
                                                                                                                                      04237b72f7f223d1340ac8483b7db1994595b1b45bef49aa22a968
                f2a6ade17cf24849561ff8b05c9c53bf2cf5 000000005ccc739a2b7eb7f987ebbda68cc40dd28d                                       065ad5712b78421dd27842239510e3ba1ae3f6cbfc0fb4278e73162
4335       6669 20556f8b3dfe06eaa1ac97076a8a         53700f658f89ff8072cf11                     1C9tMPgieW9FxcAuGk826kk6hGg9qowCqU    1a8731e5124a9e2ed2c93
                                                                                                                                      0489e1e88553d857cffbee4e1211f4de7dded6baac7248e0bf5a430
                1860bd2a823a8e5660d12b83a01ea42d9 00000000487ec590554cb1f4771dc6f54f9796989a7                                         2daf799f0d2c2d7e39687ebf88a8c00290c35b883ec437dee4a347f
4336       6672 ee2b995262b43b944aa5fb5a4d65340   36fc164778e3807d75c51                       1FvAFn5yWiN4Hbjq2EgeEmXhQG97C2u3mB      31ee79a0c7da912146eb
                                                                                                                                      041dcfa172ee2c9e69480436dff64875569b79db97a9991ed369f5d
                8e3619a34db9a4f335583a6c11577b7ce4 000000009f216b350d06272f3b77d06d064607bf7d                                         b84816106a8bc82dc62d17cf946a10854b69e4bcaa2b5d7a9650f74
4337       6677 46fde69e47222066615a0968b5b63c     1ecdd2e017a76ea98a5381                     1BkG6NhvjLpnX21iLoL6qdapUhiUkk7Lb       6f78f0e7abf34214a8c8
                                                                                                                                      0461ef95f39e0fd4b13c0e810b00cf8ba397de5f4249cbbbad5916ce
                fe0de26177bd7c2b8794645d448aab463e 00000000a801774477a798a67ac390efcdf4a1345a                                         b30cc8a60290ed351ea173281ffda8f6343073141a97f2e1d52f786
4338       6678 2db02c323407791c50a12ba8965f59     22d7911fd5484c95479a8b                     15sF2xn9CwvXwBCvJDJjuCkwQAtnDPDJPb      c36e84ff0c8ba865e94
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 243 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                    04292112ac226a4b4fd369486490f90f779c34a243166dbafa434fc
                2b788593482ea455d89cd2c193a348ae7f 00000000d43b85a4b11117fb10fb65640cbd2e9df0                                       b6e1191877adcacd4c3cbb8c2259fb076b1adf3d11c12baa3f1abe2
4339       6680 193ae37cabcb21b64fba5d64639b55     152547c6828157f03a663c                     1NXobEmh8G9cYuoeJvtLSErDx9Ya84MmHq    e63ea4accb63e79a6e98
                                                                                                                                    042865dc7b5e1a625b0ad356618cb916beae3e686b7611424c07a2
                93f3b98d39fc8dc6c6d7126e49ecbffd16a 00000000230110ed88fa279e1010c73ab127db68f7                                      ea885e97ca529ffdb592a5e715fe7958e7a300fff73db1a8f659aa55
4340       6681 947e9cc9b245056444e3b0db352d6       1c30c56ec948fa4285e38c                     1CwbVwgT3Jtdorj2K1SFh6dmR6DzUMdEg3   e72bf36a4d5be0aa6c22
                                                                                                                                    046a481a8561187871d73a58a078cc1d5a13248664a71ce3ac1181
                2882d4856690ca41ad5a34ed66101e498 0000000081b33893a9c9bfad1c8cc1d86194501000                                        38c7fba65c5af99b5c927ae73a00b58485f42e64a1fa410f5fe32f28
4341       6683 d95e7710453256f4873925be10dd9d2   482a02f30523620eb096d5                     1tCLE8nReE5bCu32CPt9pSMu7caPxKbT2      43ab6bbe29c75bc7f1c6
                                                                                                                                    04acf66d19211667033ad4c146b05de53466f289f498b8cbe5a9bdc
                248603b71b4556112be217363cb6d7914c 00000000181b4b6c7932fa9d7eabab8922cfe7bf656                                      de5388408177bf8208b01cabe2834923409349742c6b03361914fe
4342       6684 bbed3847710bf4fe5f474eff282913     2d8074becf20fdf58d41d                       19LitP1rof93Zy4qUsHoHAFZhmD7AZCtH6   260224b238010458cc4a2
                                                                                                                                    046db53d1bea49ca1fae647c1632778f4fdaf02e2abe223434d296a
                f6a904047a4765c94e03200e2154fdfe9ac 00000000a641cad738e8ec59f0599d5b9d7e463e45                                      b13683c7c38c8403ac6913bee3561c8f87646e776d96b7978b576f9
4343       6686 096004afd325bc13e3ed65b4cc73f       d194ea021a1ace23b63e92                     1G95FFAEgTG9RR2yCeYrECP5RieAVLshw3   cd7771d318c7dadead53
                                                                                                                                    0402d2908286e7e480cb2d3a7fdd71cfb861d45e906ab96b4fcfa3fc
                01602869b9e1b4018d1885cafc9b3beffd5 00000000eea3e5ed45d24b009087a5870586c0182                                       dad1be9336812c40e8a19a0e78eb3963e9ae707fd160745e37e38b
4344       6687 94949c6c5a3997e7982bfac086dd1       805fe519a370fc4372a88a3                   14QxjBfym5ThkV7VQe5xTdKr7brH1Pakp6    7e94efe839382a47e71c
                                                                                                                                    04e5cdc7e70d45887b13ecd330d621918ca8e89035ff7c680242ca3
                79e4a9b66f2cc6ea889d2be45ef7755b1d 00000000f2b2004137476fabc5e3b494f82ed65509                                       d807ef22487a870b8c7ffc0f8a019a3f8f95e0b52a6d79837db1fc8d
4345       6688 04958b9234c970080d5021f53c54f1     4e32cb45f79cbdd573657b                     12ZYTGVX2GznsZ4iFeZoVMYnGSG5ecwMjz    cb4e75eaf2e5b15dea5
                                                                                                                                    041f73fd9325bdaef449a56be29ec2502b033853d55aca3315dfbf3
                c2e5af12734c07244809b02621bfb6634f4 0000000050947d271497480d525e1f0349467646e7                                      64a7ec5d8179928e6e8b674a2ecae5b5009c148dab76dd16cb17dc
4346       6690 679b95605f779fea42a9bf6e2d7b9       74e1184a83aa8e7736683b                     1Kn82GbKXmEj9QTkCqDZegF1J9S4MQhXhd   94a171c1424383ef8d280
                                                                                                                                    04025731f9cf1244deb1942864b1c12df1e6c19486cdf5ccffb1f637c
                58189494edd2336f54310d3ac8d84f7529 00000000703fba258cf11ad0704c0156cabd2e962f6                                      a1c052d238d61f6313ece08642a4fcf9082890644db2f94ef588e67c
4347       6691 057e97f9707513229c3f0f0a911be2     c0c8218996ba791388dff                       1BjRowc8d3HFbo6Ajakemfj9jivCdiuA7E   a24f5c1f1bee50006
                                                                                                                                    04431722c6e514582e031906a3ff55ac93c1756e0f12c9136b40a54
                cb49edb39de24488fd4fd857f0a228845d 00000000aa9f9c565876fbbb0652950b6e556df7b7                                       f598cf9a4532fffd22e52e225f761ee7a188a3eeb6f3860cec93e17f
4348       6694 5bfc727aee046af12dcbd8a534e8dc     e3e6936862d0d254373a34                     13s64AGcZHDwzDwPpfdwPk61mNQ9M7tX2M    ee8ded6c1b4cad966ee
                                                                                                                                    048d09e9549ea03e2f29783b23c207be147e9b9a73b20abfbc5a06
                1127e09199e1306f2f93a661830c61b7f5 00000000a977c83c38242462733a5180f0e30774cf                                       4664f4899b36090779322eecc1c17c7c57f63febe1ea91040bba735
4349       6696 6f7b9f5bb2fae7fe68a9046c7a01e3     d05bc2763a07505213c37a                     1HKyQKrGSptdyLfzho5eciJk6ckTMXuqvB    5a4fc77ab634ac6990ebc
                                                                                                                                    04ffcf63e24813f44663c7a98002d8af5b57485ae789333cb2e5052
                9c32a620cf4836144a76c6ba0ff03da7310 000000006b7195baee156676bbdd2ac7df813bae4a                                      824270665dcd1900b7b5a36ab582cc1b95329860c8f629ea2c5709c
4350       6697 952b48b3df77c21a30b608c4a8478       3a73e7e1583a9526ba6762                     1PH7suS5eCmo4MmwEYbgNE8VstUyHc86m5   95e95013c20769e2c3d8
                                                                                                                                    04cdb44d522cfe23bcd9efd184f045ac5a1fe3578a41719752defdf2
                c6f22a6393497708c02aa65f3d9fe196be1 000000007685a480254e11edaa377568317f4d8af0                                      6a771807d2cd5148e6624306149eb31f899ca98210aa1a99661f46
4351       6699 66e9b77691688130b54b571ed7880       b1cd91f27d04d4f0cbfce8                     1D6a9gZTmaKXMNci99SND85uEy1TA6k7xj   486bc589902dadd7dd1c
                                                                                                                                    048ed8b66c4d4981935df8299d52dddba05fc2b5acd1ab5ac2df6bb
                7e66bd40c25de24fb3797bd932547ab061 0000000097ad82fe2e9d3ce60dc11312efcdda3815                                       1a5629a4f999f4a2eb1c58e0ce450683e0e871f77445554524c639a
4352       6700 195c1b9a3cbd0cb8038fa4b1ff7556     e5b1acfb886a787ac59c4f                     17JS7Jc6kyibuE6y5buVZkw1caytk5yGzR    17b3cd262f24c51e293d
                                                                                                                                    0467921f0f4a7d9eae0b3f84f0f16c5f1ec782f1554e80cf680e9ae3c
                c67595cccbfecf02854cc84301c93f08fb07 00000000604643cb8e376315a85d139613aaa211d                                      fb21de97277dc12c9fa3277e929e0fb71bf2a56d9a44ebba4cacca9
4353       6702 98f9af96a5286fc74b0d2c0ef29c         2d216ef9772c66c85c54cd6                   1GRhyjuNDMZFhcnTjZm5Yq5LdLUfLG7s2D   5e76445c251d26c0a4
                                                                                                                                    04429648a9dbd3dcfcf6f81bad719604adbb3ec9ffee4aea19f763e1
                0f7b4be2295e7c98e3e1cb057715d6fedb 000000000b64b7049faa7af2b20184180ed815252b                                       4d75dadb63aa3a9eedb063b8dfe22e846158baf9c876d7e262c4b3
4354       6703 8b90836ce3ea47d337359f950eecef     194688dd435676129a6325                     1Q6DrA2wfKPbeXLrSes1ki6kS4mrCdDooE    d9e5741b339ac3d09bba
                                                                                                                                    04e2f2c0a8e9482a1165e78f59791cc6bf9ba976fc7f2301ae6a604d
                6c3af971e4e4de64516f85eb2c0b8681dc 00000000ab4e46054adea7301e07e786b0207d34c                                        89772c381a1427d956eeb5a25bba7a65eedfc57262f34f38b822f32
4355       6705 0aef34a02af91f56d2777cd7d76756     565b52c7cffe89e71cefc18                   1PvF98uA1yTovkcPFZ24DGCWge4PqH9Bzt     34a017ea2a23dcdb8c1
                                                                                                                                    048eec31db779f5e783d47620068e40a3d75e6dd06860a82ead2f8
                db159e6509d65ffa0274be4d6862dd95b0 0000000017e80cb6eda62df393a0921fcd5e4fa0b05                                      ce8a010716f2f170255eab7fce4601acd0ec0aaeb9354cc4f0641feb
4356       6706 d746eaed4b28a7d9140e0a8fac86e8     d1c497a517dd993843be8                       17X3KxbRxVbR3RMdEMNuBdreGWjAtNzxhx   8d94c966033b76c77787
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 244 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                     0419fbf484b130617d69eca30fae9558dbc6f48f2cdc23ba830f179c
                a6cacd4a8a07f982732fab5701fe8decbb9 000000007108461df15994277cd6fe447410fa837d                                       9d27f5fc64ff8bcf2ef7349bc61e608334dbb8aa269a9debbb1ea41d
4357       6708 37fbd05fc0d1cd8bccb42bdd50d17       922e1fa5c6c5f1d8b69455                     1AZQJQsXsXbeXKHBd9cek3T5EbSkDrypPa    5d62cf031f5c00e4eb
                                                                                                                                     045e2985057265d63fd14a4dabc47968d7c2736ae0c5c11d0c3436
                a6630aa3abef8d1c57ef382161c6c67c92c 00000000517019985319688c802df181a7a9345f86                                       3b25161c447793d6f0bf0c8f1b3d9d5d9318d9531b0722606294b21
4358       6711 051cea1bf7b74d20bc1688207f660       ef7cc7a1f1b03106c8eae7                     13cxx4UpjuxxX4czsX3LsPJ7DfmpeGFCZn    309a78db506ca22e4e795
                                                                                                                                     04440698bbc7a0ba3aa5bada82f3c96fa8a6044b44ecd020aaf6e9a
                8bd1edaf7893544fa5449c2392a95f7f595 00000000a50a8a7b5db2c4556a40d8ef13514104f6                                       ee706a09c36be2e162d7a591ee997e1b2c32972c652e5271c21acd
4359       6712 d37710128fe9bc9ff77a813521792       42c8bddfd9cddbac1eb2fd                     1KMpL7vjpDWeT3S18fVYHPKcMGfFPw2D44    ce41c8fab246cf09af42d
                                                                                                                                     043b0f8ad7af1c18c8506e13afc4c471b44c4f0349a64545842ad7b
                2b6ff017273be57e0c10d5c31f7ff4b09ad 000000003933b11259a938879479cc743fdee2d71e                                       90b5945ff96f75523e660ce62cf15378f332df00335335a12e605884
4360       6713 c832d78a65a736a9364cd1811c590       2f0e3242b7fc7176a87f12                     13EP8cNycZm6NT5NGur8xSjQiG8YsB3hCA    6614bc45ad126bd4c67
                                                                                                                                     04d49b517d1b3ecc5f38b59c06540a837a5096292797e0a12c35c7
                f77e98d0dcb1864a7d47d8f2a54a6951b6 000000009ff1900d129365d25ff6529fb89b01d8aa4                                       d468f952998821fa9a6127473b44f63c3cdb5f331044568e5c44087
4361       6714 780f695e461d12ad55ee3eeb8dc5c2     363d35d5b885c979e4c86                       18rYbD1N3LuPc2eBjZ8996m7y1reYGMPTc    eb7e12fb6bdc86235d0be
                                                                                                                                     04b1eebc55f17189f7094898af8f980d080017e2d8e18755ff68253
                52314c47cf197bbc47a5b37bf985e831df3 00000000caf10e58decf15b632e23e1806681a6882                                       e7cff649c90de78e05b10f38a54ac4662d32cc896ce70a6d0031351
4362       6715 e685f7180b6fb17c7b6628aa9063f       5b25f8e6a60df0e5a2da99                     1944ZJ63rnjZYLkkeEVb6aki8YizZprKdJ    51c96848d8c22ac77360
                                                                                                                                     04b011e9c490b7df346f7e05ce25b59f7aab20ed17922bd830ffb7d
                6ff558d15e61b5b08ccef2f0914e2d7af9bf 00000000e806613a9ad88f4daf04431d66908f5457                                      14cd504a264322b6824b1ce0723354b0d3115584c83a31b1412f2b
4363       6716 410af990e33bdc6046a91b0ca0fb         5276d4759bb378d28bf29b                     1Gxnhf7wfiXwRcWRpPwFXx35XmPoZNzX1F   fe2ed00d3db1ae6ef91ea
                                                                                                                                     0498adf05836d32b274851600ad94821172a4b282d74ea2058d69c
                7ffb84c6a12fc10f3b43a7f42dc963f0c454 000000005cf02d8195cb19206576d9be36f8858fd56                                     b9fd50315fcf2dc988530303ff57bc6ff56eb8f8e70b642b7dd1036e
4364       6720 24054b05c66c4731fc0179fa407e         61f5c99441b5d693e3227                       1dxTTR7YgXiUCPKS9TNo28VNiHTcNVmBx   7e8073a35f355caf104a
                                                                                                                                     049c6d3c6a9f93b39cc2cab49036cb4df67c08ffce8a5559ec436dea
                8a1d8f8468acce1b79b54aece0ae614812 000000004080abb89db4e7f36b2a2cab5e6fed9b21                                        201105e5422c585a404075b5ec4f767b32e2dd753c7cd64d7cca1d0
4365       6722 1be255185650d451769b7acc27e4b2     b14b27eb2acfbc1d48e30a                     115zoWcXavkzRnJZKTTnSuoVkBC47xKLhG     a7a40e54aee0bbc36e3
                                                                                                                                     043458a2a2f25b951b694d7825116337613f5d3890d7776853e478
                d573f39749b5e273490e75fe9c02ab2f38 0000000043e220c96c58188dcb70f41786d09913a2                                        62d696cce1b66b57821640aaf8ff328d78d9d0a61733767cbcf81a7
4366       6723 dea5c9ece10f52fb106756fc56b998     946865b26039d64d8645db                     1DULq3aXgf5ZuDiVBt3s7WFpouCqgdCvY5     5f4651e98c5238254d4e0
                                                                                                                                     045bd997c18a01e78217fa2d1741ab6f0fb84aade1c8a435dae46a6
                25a06b6986d08b7ee3509bed173db9500 00000000f228911f74d1f7c5e683f85709218f79ef2                                        0f4b0d1acc6115bd8530deb03e1604477171cbb02c38c5feffa8b60
4367       6724 a43683e85f350f8eaf7e65453232c3a   ba571a25b7822df371173                       16gnaDzdsSkxmtpTU4x4WoovpxS2fHYyTX     282f794aafc379106bbb
                                                                                                                                     047db445a5797d7f3a48dd4046e362df4696d5145d8829fe06a319
                9052d5996c1e3039b276907dd34fd73bc4 00000000349ad13e9a2bc3939cc42903df3a3a85ee                                        e01e7862d841ef9aa5dfef6a8f3ce01b39f3e8f139b21851f95361f2
4368       6726 dda66e924e97e504b5ebbc0d4b87ca     ae4191752a1fa1a1e98b08                     12zDnxJxEs1F384GfgWwpq92WRt6Vzh3wz     8838eed234a64d393baf
                                                                                                                                     041c8d84b7abae88e124d4b1239205adf10e104911ba44eda2450a
                30350352890934b6ba27877799c1b6bb3 0000000002a8f6cbc349bfb28cf89c268e11aa9b416                                        c79be09c6d206a320844d09c105fca478d4f3fb9daa47612e9cc76b
4369       6728 bd72e67e9fa4a8265d2254accd44148   c88e0ac7e68a0f99c7935                       15UmJ5eAiywgquB7GAbyCRioGTARcpF2JZ     b4b7528ec67daf68031bd
                                                                                                                                     04544b1ded42d36104d7515b2ce33da68352a8003aaf67c40f6c2e
                8aff7f3864d863c4e16a7dc059c09c93316 0000000062ded0482f3cacbf7b6d9f3e8f0f72eed1b                                      5ee405ba8db0b61b2ae6ee415823fe08f2c5908b8b8737fea8ac058
4370       6731 8581d37a613e3c1752b148590270f       6688cc20e49e900c4e490                       1vMoZgAduRzD1qpSnA7kQG46hhC5WNcsT    c4b674b432b9b2f848abd
                                                                                                                                     04b423abb367f67acff4269aa36c1556fa4936b655c36b1d41b1f21
                167faf31da7edc30ada2aa654ac50d2774 0000000082071efed90bf22339edeba39516ec9a06                                        e6d08e4ef326dd25d66b5109a1237f75664796911c1c058c8177b9
4371       6732 b188fd95f9bc551135da1c28564ac1     ed3eca7133c78e6a0c29bd                     1MNjByeLtWgBYwDmFLRUXMcSSqwT3CQYjk     9edac1145ffe20798b337
                                                                                                                                     04b37b845bd288da370f1319512ac58c03e892fa6009c859558b29c
                a1d9eabda1502f493262c29e3c56f5768b 00000000d1c1ea2f48c97ee9c31d533e604a65e1d3                                        4785b433bcf0a1fb4ac00630bf92ff782a6144cacd56686dcecb433c
4372       6733 6319bcb604943ae198062eb065ef8c     2b00167cde4bfe39a7b714                     15gpN2PjDpGZ42BbKWuRmkTV8CUgrVUk3J     18e63084ad4aa6c2a73
                                                                                                                                     04e4e1b2f3c950d56b3109bc53fa5ed27bec2eb5b7312f7296f85a0
                16c25c3d2bb6076b4582ad279f74791c24 00000000bb38c0320408e87cc0f84b8545273e48dd                                        7b59467a0274f245e687fc7d17fbecb9266cac4230130b70f7c8001
4373       6734 dcdb8b7dab8e59103f54e3c8136c4d     7e0c19aa50abe7c1818b81                     18Yg8nJ8qQRQqKSL6ioq5H6hmj7kxbPxJK     5c1e46fd6b92f46805d3
                                                                                                                                     044fac0635994397e52bc315c707c01487c9840f2e9fe293b3c22b9
                e7db1d3c0be999ba4e726c5b2a8fc03a21 000000002984ca7139a46c028209dc8c361422c9d1                                        67db5d44e2718aa367a5586ac7d0be58270350f8472bb9c0ee2f6bf
4374       6736 dff498ce1d671364b706da00004e92     e08e83913b7863db3775e3                     1CrRqmipczxtegonYF67G1RmnBBKF8VGAW     a3094ec8ec63bddcc694
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 245 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04f2e32ca38350c8ec27c192c28e118d6dd0d8c44af0a7ddca7e759
                917a3572adc9473147ebbbb973ebdb6a1 000000009752ad49ba70f50e5fb03df6b0fd89c4fa7                                        792ebc8ba17a35061ef752285a0efa362796e7b6ddddbba7b34261
4375       6737 9f9ce35fa5b8528422f83017721d9bf   aed73f8a4470a7a20ab1b                       1FKjvZiTGN4oZTSD2uuB6Mm9pYCD4i8Wxo     aef8d28d052b4235bc393
                                                                                                                                     04a2dc28d193d2746ac45e72aa21a0fa94c82029e4b9b4b2fd2426
                686fe06b7edc19a9571cbb4e67ec36ec85 00000000c2bd9f137f8e98e81660515a3310c92ef07                                       42389c181a74bd9b9b3102005c80ecf6e5c423322fbf49979e0ebf1
4376       6738 d2e4a199bb89a5c94e6f2423dade4f     0114099e62dcb00e596d2                       1JkSVk8PR1o8BTBf3wtFL85BLUbibV48zo    77d219fd029164637a0bf
                                                                                                                                     04bcc47eb87d1a05a172d57b3c7c99631bf23f6279616eea63a6feb
                97c44ce3fa7fc9de65ce945faaaee41d511 000000007f533ee5c11b5b8e71e07a960ac16482a0                                       59b8a96f9383e55fd30b834beeb7ae85fd600d879187942f955e9d1
4377       6740 4fb040b0c9f5a6f78b71e3e3f4b55       e1c9a53843330f0bb3cfcd                     18yssFadjaNBYZMnUGQbBUtQCETMmvWaQs    94e6ee18037cea5fc486
                                                                                                                                     04a8db665855eca097882c98440c2e4c21c9af56856878198ccefb6
                dbebea0b70ca080c7d9dc5640eb91ba872 00000000c0c06a428289ab6f5447027c67562ff9121                                       7168099fa60e6a41fd105f5e16eff7a141333837c05fbf2fb6f39fa49
4378       6744 bdbc1dd60fea197e817771ee3a1ea6     3fd06bf5df4bf050c69a1                       1L4UE762qACyhLep39U2gmxwQfdpaVPiZy    5646073ecb93a6f979
                                                                                                                                     04d230ad5ff85334116fe6b2d29c422218c971a728d5934e6d7adb4
                8607efc04c55deeb5c4208670bcdde39af5 0000000037b6e2d6c3b3e9c6eaea5f89a1d1fdc3ac1                                      e99720c932efb1b26cca2478135b8465af202faebf56da8ed210fc91
4379       6745 afd50b78722fe1be13ee9026cfea3       9302ed5da81f8c9c1d247                       1HpmpaJQVsZWhuZTqLdfgNwGHirkidmuVD   9084097fda57ee39d6d
                                                                                                                                     04e6a71e316c4de21788782a6e0e1ed118396a8a97271f8d88dbc4
                e3ad6dbf9e51406e530c691f97259099e6 000000009300b70e71451244de470a3fc53f58bab3                                        656f0a27683cbf17f06c29be62e948097d15027ee517f73f21925f77
4380       6746 318d4b520efb414ae3319f72323c58     47292149d6b375ccb85eb4                     1t4MWFYcxk2fhxNsdBtj7X3VyarCR5dsf      60ea284a4422feb1b79a
                                                                                                                                     040510cca390233e277a716946dc540009e7661b9de4e92751b306
                1cf8a5729fafe9b314342148f44b4728e4c 00000000a4b2ad5591c6de2f743742935cfde0adb4                                       e8dc02e5b1c3febb5ac389b3d7ff00e2be118ad60f3fa91227e9124
4381       6748 b3a8469f5fca7cc8ae9434167c018       b590de1520abe7c0cefd68                     194FpctMYccgMPsMqwKu87wbFtMdXhpQ7M    6998230f90fdd8ba6cacf
                                                                                                                                     04fcd9b391a339875b88c39b34d13c9f378928fa96a436ce15b8385
                f2cde57ab88086d046119f308047c54661 0000000033db164200689cb657cfd86a66ee6ff3867                                       5161c77a13d0175f3bf4bd98dc6dec2b10910bcba8c6a3e07abeb30
4382       6750 6dffef9586507a53e93483e5838ae6     9c388517948fef79b7423                       1E7BCdwq1KsNXobUVyiWgDxjRXUUYM6UYF    3a9bc9e6b61ea1f8f26e
                                                                                                                                     04ec823f190a1433fafc1ebf4e97ac72a9b93f372c9d4fb60e547a18
                a06664177aa4d27d4ee631fbc44f37bc94f 00000000b51605f3005d43217446c483615c74d959                                       1d516838e9ef8357da7a33c66038fccd5557218da82908acb87d2dc
4383       6751 f3b81e3fe08e4dd56cc966fb3f60a       56b4c569b4682e42fbe05d                     1MjtfPVSF49YUrCy7aygpVY9zjvi9bFDaa    0d710b4f8ed2aa10c54
                                                                                                                                     04943bf65135929a3759c1cd8f800889acb861f52061bcdc6f76b47
                3a2cbb6cd493bdcff41501c785789678127 000000001c6e1e47a1d818180a56d06abfc729f2ed                                       177d73de7e6c3a721d0fc5b6fb256d0173fca349111653663709f0a
4384       6752 2466201f18ec43fadee6010e4163a       c05f24c6b61f20c077f2ae                     1JwFJUNix1MncFKB2iAKLiG6ANRr2u4YH6    10d8811d9f8de74c018e
                                                                                                                                     040d6d0a6461691d7b515228c61710682d38729b36653ff37543ec
                b284f78be41697882bd398708bf7f88f8ac 00000000d3a93d99e3b9fa20b7dbd07ef19f25d322                                       bab144cd36618e95fd8639807824ee671df77bafea4f682dbf40fdef
4385       6755 c3f6b331c7ccc8a010b5fc115fbaa       68d82ec3510b16726961eb                     15mXbKvg6HirwwvjpmZ5BfNQKeHxsK8Pz2    c78060545875479feabf
                                                                                                                                     0493936753c3c1ea441a70d5b25d1586af9b658fca6e495ddd6027
                c86c45c7bf21ba82e8826865a643cb41b0 0000000077f62bfe0863c5991a92eb347dee345f2a                                        e316cacf365e27d9f65207e8d3bff48dcbb00e4b688894b14d461d9
4386       6756 7f7c46168b3a9d78a977cdb944d4d4     d1c671a1f8fd96af2db8f3                     1NZBm8eHK58Ah1NB6oPdyfGT9Y5efUF5MQ     5ec8de2c463517fbd6259
                                                                                                                                     04b311a06ec14b85b3e6383a9594fefe3eb87a10c866ad5a2b0f663
                52b006df7b6d20442a18cf0d0623fb8e3fe 000000004f5b1c434e7cd1995c7c187a5dad98a471f                                      5fdfeecda65f12de2441deaf79cc06031bd832b45bd3ef391e98303
4387       6758 b932a290565527df162264f0e8ac8       29f86829a34e6ebeed6ea                       13F9vWDEhZNtZV2FuFLnG3AaoeFG4cRvAM   09ab5dabefdd5af20c31
                                                                                                                                     0402345c76c4f4478be2ee58bfa6b4c376878655486570bb360a38
                0a1d761fcb962adaf1b1a3d062ff4513b83 0000000016f4735551894f42756a4197f8603dd15b                                       a2d413a382f13b579c184a81e9858b63438ff079f584c71671014cc
4388       6759 77dc0c275a21e21f377f67607e19b       2956a36b67ab67162904e2                     1EtbFw2eBi41MCJVkFDuBZ5g9n26TrfPwn    7862a6f7f20d0ebd832c4
                                                                                                                                     04bc161e0dfe553a8e6032ddb3138d3462c71f50cd52adaa29a6e5
                900cdbac438d2ac3146c4a4d999171fb47 000000007991e021ac8acba795b98456eb34c20542                                        edc86982452fedf325d1146c3c8ff1c8fb6f4ecd7a64c13ee2ab604e
4389       6760 65dd276ae10a1d12c4a4d3936a6a25     3d873640cd5ef8a84b4a1d                     18GEmAwDUV7XkYqmHtfa1xQdWX7uVCMHcS     2f7a50c0795220743547
                                                                                                                                     04b1a470c0d1d500f91122c1f32154ac08632f904d4d38209db462c
                fcc65a1ee00cd9611a3882c55d6a0075db 00000000f791b7968f56df4d214cbd6089dbab8d47                                        3a489da59a010b0b87f039683f937c2e6e569d97a936c7708dc83cf
4390       6763 5cfad60673010da64dcce58a2b47a6     5d5e85d118334060df0fca                     1JYTRiCorbuonnmJbZXLaLMKNtH9AKEtjF     b7fdfead696f7476184a
                                                                                                                                     04c6cc8cd3f7156b43b5c711fe5be7581112431410d815feda1471c
                8717398fb48f19c4e4fae67601e7cdd952b 000000009d163a49baacdc309025cd43507a259d29                                       8cf78653a284d760944a739e5487d0d51a49db28fc44a76a4fea55a
4391       6767 07c8e9c65ec354f1c0d8bc78f0132       e6f58799a3c9ba7a6f1cfe                     12Yb3vBtqB2iyjGZEk18W9DmZvovykShfh    8d63d2ed4ff526386c0c
                                                                                                                                     04e28f5f6e9c12680e7729c66b0086e99f0274abf93f4ffadb8dae2a
                647885db9753f636d8560207ea97befd66 00000000d9bde484ef76bdc5e92bcb4398d231abb3                                        bc5a32eb5527a621785783eaba2d81408bf6b84689dd196900e080
4392       6769 cf74df2683391e61424efef8c646c5     57653d05fef0adb0d75123                     1J9zXMxUjWtzjs7jC7GxDC78zzGSdvy2bV     a8cf2edbf16ea6d44dff
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 246 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                     04743c59059a53b6239c8972ae48c9cd2b70c42e2515241d18f1f74
                d6c4a3ec5809d8ff44c06a86b60ca4f5965 00000000f03dc0954fa8b920fca34258c1f84c5b4bb                                      a8993684dc3efbdfe9bdb217ee4b3a36a6f1171cc591ba216a6df47
4393       6772 81b1db097ce14f50607a9698bf9d7       89b5c1198ad23a1332cd7                       1Aq4wxtb3wE8Du5QfVUhWHhAiPXHiHDh6h   dfd67282bce041b22e02
                                                                                                                                     047eb299692566471903bb1445b0d61b2338edb480809ae0c4bf30
                be9d1ae033b0b003c2b63ec72b9429ee66 00000000390f30d60559c178ceaee9a3962a12918c                                        a6a4f9f19ffef2fb3e03c0c66c658f6fc0bfd1edce75f0a64e1412174
4394       6773 41e6fe11724a4afcdb9f1c2ef1bdf7     301fd515bd1afd7e9adc07                     12dzcPhnFXLsx4ucnmmxs1Cwf6DT9sQCRQ     323d12c97eaffee20b0
                                                                                                                                     0471a7faa18273bbb910653b72cad2296af410ced94944fb739821b
                437aa368a0e5f9ab56762ba3ab5b328b8c 00000000e3d54bc8d811f23952e3544a33e3de7713                                        06aa9c14c5e82756b1495d868bdede0a9041782d160e001cf967c4
4395       6774 c8f09c48543d0aa12c542303fc121e     cd31120ed743938edc78a6                     1Pnn7rRHb1gepXnfvpicF7N47GXJCsxX7M     0b234c35b9e53de8df462
                                                                                                                                     04c3c73d723f06eb3174233337255f1e4ed34cad0e2b0efc5f9d525
                337c7d90df88893209632332add5e89d61 0000000039bd5d3dbbb145e86c87cbc510534dc037                                        3a11f3ec38a9018619d53f58f995ae083e214a4c83879d87ffdd25b
4396       6779 1b5fbdbe21aeeeb7335b5c456263bd     5f7e35874f2307feff05b5                     19R3cqw7Cqm7C3kcLV3jqYuZhZ6QsAn2VC     17426185ad8606ab6a8d
                                                                                                                                     0425a0b2a0f273bf8934f6c1e9107ed474776773ff7ca33863016be
                54062c3ece6983b5ca6b0d54f173cfa6eb7 000000009bcc11b4dd61107e161624fd908a034fe8                                       0ab18f5db8c35ad94484cf0f13c52580ab6c9ba1af7143d2166d498
4397       6780 ca13cbf54480f6a472a60ce1a391a       73d665bbf995955d1e8aa5                     17JK9kRqDRAffV8mDWfTjdQf6SkJTsk4q5    1651b049995e626da26c
                                                                                                                                     04d93650d709de4554f02448fa79914b9a3dd12d6a4494a4b8e8ee
                efcccc9861acaaa08a34599ef0d6d3dc09d 00000000336e4ea5c4aaf6ab1ca364716f61a80700                                       d4fce6a65320481ace3aea7fd2714b3814129eb9c044a1089d317f3
4398       6781 8c635702683ed911b0833a7e0ea3e       d3daec209989d8611bf6f6                     1B9b4Bb6usTq8FV4eP2SZ9wA6rZNCpef7i    dc110940d613842014bd8
                                                                                                                                     0463e66e7413d9632cfd50076e53a89ebe4f18ee608c426daa673cc
                1aa6a276326b070b21de583f578dddd7ec 000000003e9fd14891982889923642c92442f72a61                                        ccaa611389772591710b77bdfc8e30daf3fb013831da3e6a4cfa4a9
4399       6785 8d74650e98c625274e469e431948d4     2c4f28cebf3fe91c27ca3e                     1GZYorYzDcxn2czGFEqiYFnhUUJxj78uVp     eb263fadd2e2e30f8c2f
                                                                                                                                     04e84fcc4e77eaac2331419eb78c68c416c259895d0ef04f8c61dc82
                59741e8a4117ea3a74626eab1b4cc9d74f 00000000df61052e8f43f94592ab2488a5221306f5c                                       1c8241deb5e5ac934c5afe95c507ed25fdfb55ecf37c65c72862dc4c
4400       6786 1f717939bea1edee49e7d2e1705841     7db778694ebba62e1d23a                       1Gq1nfSUtzNqHmkySA9xExTYshjPurF71o    9413b902c7177a1cf7
                                                                                                                                     04ea15e23ec4e750bfac10e2a36829a4556ef0d7c87279630a53fdf
                f8002993c374cfb652e498c86a424b6e54 00000000095b6db047791627424c582acfd3f34476                                        06c392d630e60b9cd39b1d8ff42f69c917832e4523021341eba5b04
4401       6788 03280c3f2a05742754e62cfffb27fb     7b80d6138fecc4f6d844b1                     13AK1xac7cE8ii9xpejSkMQ8y5H5Thu7Xr     f3cdca2f591c17be4f36
                                                                                                                                     04ee5afe89f05b995efccb5e2ffcfa1817df05f2462b74e12a105503
                7c7d89b0c47f693614bbaefe787af892949 00000000832ac9edd5405a1fd4e417d879d17d8f34                                       dfeb660011c9a6ef6ae4f32c40a63db75a23f5a9d30a568959124a6
4402       6790 6e9f8e59e9a8b81a9f96e410c04b2       4813f48f49ed725f9a5690                     1Eiie6UoLinKse6gzYXbBEBcBZUWAdJEwv    d5bc306be9cbf8efaec
                                                                                                                                     04c5da45875eaec7b357e1d1ed02cf940cc5b0b9b1c64d62a3c5187
                f18362bcf70c53825bfc99d05b82e88f235 000000005228ece0026fd6d775ca17dbd74fcd7dfe0                                      0e10a4ae4364dda39dc49861a680604fb4bae5d936bd1e33bcad43
4403       6791 d2ad81027c59bd059bfd76a66484c       61b0b4072cfe2c58c577b                       1Pn1kuwsJVpTXJ14df4ZLTrCSMZXrwpJqK   dc541b5bf380adc175fa6
                                                                                                                                     04553249076c58cba6ae20a5477b6bebf3ed6faa0706838f075b0c0
                aaeee2bbe41b0babc42f97c5293d7c7023 000000008d0c0a890bbdc4cc9fa5810e5245f8d4138                                       c875c79bf3be814ed06f498c6588b22d2637065f9ced6b5509ff321c
4404       6797 de2c895067c8160ed7452ccdbd7f07     05e799d4a323096c1e5c8                       1KDyQwYFCg85RPhNTLar2bXN92hqzPGmxG    2495d7a5efa7eb28383
                                                                                                                                     0438f123d2d6080c63cdbfa24931cc1286957fe8dda4959320c80df
                ffc7a8224d2d67bda2b701cd09864780c5 000000005cf1b64cac6f75161b89c7347baaa181b5b                                       bad996d5273900e937ccf1b5885409e81acdb327849fbb645c41462
4405       6799 5626109dfa5fc58572e1bcd01c6fc9     4f29ee62594981d9b5791                       1A1opfncYfpStSmCDaAgVfjJe47h9WpavR    244546f037f82a770e30
                                                                                                                                     0480568b375546a3cb9f010c81b8f700b4d62bb46798654bc943ffa
                2d4ef727c8ade62d8245ae592303102cce 0000000009e116a06e5a8ee2f64f3777ff2d82cfaf1                                       f7adacf389afb6561acc61e1674d93ab5895ec12bd457c252342849
4406       6801 bb7acfea4d0ee08bd4f0c76e290983     0a97a6a27fb947a835353                       1KvD996ufA84ytYs4VcaoefAMYmcncmC8S    252fa0d7e51653b1098f
                                                                                                                                     04b867474bd1356dce19df80dd29a6ca081b4f3a571f92f15fd8a89
                ec35e2e531a91d7609e0d0add3fd546b3c 0000000024e6fc9d04106a21dc9171f2c1a214d62c7                                       700cf6938b0096db37a1c5e62c0ca561f064eeaed5e476d5867a3a6
4407       6803 dc3628d42e6a3c196327016dd665fe     1747e155d652577758a6e                       1MWFjWPMCWBKcEQv4fAPHTQLsbenCdE4hC    9de47c76c982ee68246d
                                                                                                                                     04abb9ab99af26fa48183e13e236154da4e87afd8d6bd8c40bf021c
                19e10e52ee00bc866e7c0d249f24c0eb28 000000006731670d0f391601c38e6736111f23ea6b                                        114dfb5433ca50a20a4100eda3eb7416ff81fa2d611fd984417c0a6
4408       6805 9bb1563619c35d5b9341d337444055     746920959d828bee6913ab                     12ZfMcRQiRcBALLKzcGdsg91TWdx86wN6Y     8f7b416c6aeb46b5928b
                                                                                                                                     04e1735431d7b90a98c334a86c1252bd1d4d6d773bb0d04911877b
                98ff8b6a1c6db61daad183b185ff2b5cfb6f 00000000b0584849a2d5df998c8cb640333a1841cc                                      5222a3c72f77646a06b7cbb6296fa8475508ff9ff80c11d9829fbf15
4409       6813 adf8d964518ded2cff24dfbfcce8         e54dd0ac207d339735907d                     1PYu8aFajt9Gw1KgSCqHD8eHzQhuY1m91J   b30209746cc9e09b8a6d
                                                                                                                                     04b08e21a52eea71bc52e53ea5e3318567650353f141f0d7bf7cfc6
                8ac3dd6ba2a8a50881688d94f1a0687e02 000000008e316e5d1e71a6c2d2d9812ad71736a28                                         f5f615365e5b883798fb9ac458af08f15baadba1ca69166e0e08175
4410       6814 493b6869e6dd011f4ff495a2077a61     eb4d76fd7f933ed7b02a52a                   12kzzsmfdmMAQYg9cuNFECYWWXDcKaT2y6      dc09b5cc0474ca03a995
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 247 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      047073fa1927b3d215d9064ebc58aea11a581993f30a959de5e88c
                c9a7d8954949c3c0072fb2cba787791b56 00000000815f50e231547f23c2b67a932b6d9fd53f2                                        e183ebd8c77246afc45aabe5659f241523cd5773bcb57b3f7455c2e
4411       6815 eb479b62b0241cdf12a8d711fc0946     46c1aace8290ee2ba8b4e                       16kEy621m4sQzLhj3juN5jAfB3tHW5RQVu     9e6ba5a04f1c4f0a83e64
                                                                                                                                      04634448c32b05dbddf55c221b220ec3d58d1f635c96b37b448a95c
                c54091444b6c3a52b2e5c15d2b6f09f549 00000000b2985c1d290f3ccdbb5c91f0bbed2f3a220                                        3232429e7fde038e2452a512658a7bb4c5d37af90265f83e4942d4
4412       6818 e03fa2a5d5f50363b860bc2b61bf94     b363e5abe11106e596351                       1BxY6Gw4SFvwN58ayQ2wHBacq3suTvLsEg     3b9e60e0a7410bfa08ce9
                                                                                                                                      04b41efd2ad901aa4e790ad8cbbc2f2cf908e721d04d8d77eae8dbd
                c660dfac2115c113a735dbeacb3682e1d6 00000000ff2ed20ea31ca87c034d0ce0c3624572ad8                                        0c678d487133dcf6bb4031c84eac5d99c24c1ab310954fc1bb6fc236
4413       6819 4ab503112d92cc1d4bbbc00417e88b     4f1025d41b070b599c7b5                       1ExaKx8b8HhgwXgJbYjk95yeV4GZ5K3gtg     a2e11312df0c18fdd0c
                                                                                                                                      0459efedf4c34155dcd573551318d4e9c117e2dadbdaf58f5ece138
                18da151ceea7feca531b6f30f69124d1491 00000000e098ca34e9f3f5db8747ef86ecaf2ef37c5c                                      9650294ac114919bea28604df32355c7e0249b697fdabbb4f4ec253
4414       6821 674f98c1baa3c753c13f563b7ef7c       2e2c1efc16471ac9d6d8                         13PVGrncC1pGck5mQeCeU5quRm7WNsymHu   7a5cf82551126a4681d5
                                                                                                                                      04f0eed6a132b20c82ebfce4758b1186377177771cb29fe4deb172e
                032b8368bea45c2c33346ae62bde08c09d 000000009cde2ce5bc01b3866af3ac350324f222d3c                                        71816c5a32324f4c886a9ba6527315efa49c12683eebe0de150aac3
4415       6822 9bdbfd9b44c3e01f20b1867e60a918     3509435539a517a13227d                       1Atf4F1XoqmFtsmwNXG8s3YcQo3peE3aR3     7036424c684b73d47bd3
                                                                                                                                      04246d0727bbb80662dcba4a786afac3202eadb8bd981247bcf8c71
                22012e885b41df990febeab7945c087657 00000000830b0031a58f8460a73f0dfabcced1bdc04                                        a8ee5bb17fd4b35447806c10064c5050b09f3482e3d20e86480d03
4416       6823 c4602659124835b4b48ceb0ed1a9cc     60133bbfed1cc69b7d731                       19SkkV2KQw4D9iGzgQDWmPwdoo9xWGKVUZ     54c6671d712a96b8e65a5
                                                                                                                                      04d640247ef07a9f5226829c881691003c4d144ec1dd27d5d2c7801
                f0f418b0018d06461f7d89fb048bc4d0658 00000000fe2e1eaa58d615582450869bc1b6dd5133                                        913a2236228ddd76e2b638156a406a8a12195dd250ea761956c87c
4417       6824 0c730dc2580372be138bc7d1236d1       a02d9323927dc925ce0a70                     1FWJqMNw1JtXu1T19sHNrinCJhkPKGxAdk     27eece54b6376ffeb241a
                                                                                                                                      04398cb0e8d9b0fefd63df33e3cf37eaa292ec128ee8be0bd51b1e3
                70f3dad6c2fabe51ab37beca77bc75f1815 000000004298278bd4280f82e6118fa21d419c00de                                        03472db60a700ba5ba422c303867bedaaa395d9fbdd4932b4a95f1
4418       6825 411b8ba7d4c8807ffc70f7f348596       75578973f85a18ca0abbb7                     15S8wHZULZRm7v3cWBNWMsKo7bTxKjoJrM     3ffcd3ccbce48b1924c20
                                                                                                                                      04beaf968015072140fdc5bf2e7806990a7f4a4ec9ee63055fed64c
                f5aeeb5255e88d9f6a98c80567c1727c02 000000008a953cf3f66ff03264ffeaf748ded859fbea                                       1a3c55b8180073549b81b7963e82c516088f65faaa65ab16d52b20
4419       6826 4272e732caf63108805f91d997f4eb     8ffe3892e8195c5b53cc                         1HcUNTXVhcJN6E6JnkLWPj14n3w8TH2ndy    bee0952a79fdc6b119325
                                                                                                                                      046984a386e2137312e721c1781f2fc305ef508c18ad74be7f51a72
                0cbc87b371f8b1a2bc63fc3e826255ff141 0000000069dec34efdc135dcc1f9423f988cc98274fe                                      1c847146569aeeee0889a1876aea124f4603a6498b4a6f8be5458e
4420       6827 4c1d8ddbfca4bc15b003eb4416b80       5be00bae76e2443d5337                         1PiNEgTyzQZ5fYpVxTKGegAd4pnmn3L3te   4b7abaf42b8a67a3811bf
                                                                                                                                      045418ddd0fad921f0a12f8b7409d4309620843a6274aee0fe56de9
                e035cdc3eeed27075b5215e50752c346f0 000000005a0ad65fd0c1010d8158886f7a86356970                                         a2d4206bdd482586f0c3e982063bfc332b3fea26855db628e04e732
4421       6832 d97dc2bbe206c9bc921c59806aa9f6     6caec527f126550c3b0c84                     134ebULqEAUwyLWcgfXEtz5T4Hqf7NMMS4      6f394f7d42dd41a45f11
                                                                                                                                      04cd5d33dc2d43bc53735497c0318ec0512bb6f052eb2c2507a03e7
                a9eff4d97084f3e7e53be0a913a35fc743d 00000000a0f8a98533b772c7a34d02d258d074d5e0                                        58efb24fbcc657ba93a894126be21ff55f0ec090bff95f85a388134f6
4422       6835 407dbaddb36213d2f4ea57157c490       87a3d21efd37bec9557ee1                     18ayauY39fMpQzUCg4WVBvhPxUCZ3G4uFy     0e99e2a0c24234f046
                                                                                                                                      04d9c490859dedd026811ae0ffa898cbd195876745c415863e0579
                7d17b5bac536447470782de1258f7dd67e 00000000dd41ae581467f58797ae4dd936d83a6175                                         d99e1d31b17e1791e4794e065e76df35c3d340ca603ff8947732450
4423       6838 1f45f50e9c63fcc1651a50165d8e9b     a49405eea334bfd99834e4                     1ALU1UGntWBbehbCqk9F8YbuUeMEkT2TUq      4768805197199fc1d48cc
                                                                                                                                      048646e4f7e1d67d7e830b78a4bfa45119178ac52018c7199805ee
                b1887b72af8ed9bbf92bc6fb1c003e9f742 00000000853193b088e2e1fb3d6b74bc4d6ef37234                                        7d3a52e9feacf7f3fd529b7d275d38f117649643fef5f655e9e7f1a7
4424       6841 d0ed000199969d64eb20d2215963c       01a769fe03603b193684b1                     1L9hP1zZPC62pDhV8HEbEN2Kaptwh9togs     4bec60b3847040c69b9a
                                                                                                                                      0496e33c97de3e75bbab42ddae16099ca172262ee08ceae26e168f
                c3fe54041347776e9f0a1941f83485f6dc6 00000000ff121cfae8cc0af08f232bf767fbe2568840                                      2d1875e0b7707042c0d16304db2d0f3eb6eaa05a3baffae7ce70fbe
4425       6844 4868e099a89c3cd11bfb9fbbc2eaf       e2364156b5f19d62c440                         1Gb3WP8ZgPMs9awe1T5jrpAGfiF3d1914W   c2a3f2270e98d489317e2
                                                                                                                                      044143f027669c504c46ed9e6e2dd2b087361a93c5a23301a3f0ece
                c57b1f2bc2c7f75d52a01a60c37d85fb091 00000000c22abfe5235fc0782a817fb6efc1c52d82fa                                      de7d3966e54ca1025805cec2e4cc539572dc3e806b988d3ebdef07f
4426       6846 55ea77473bef64383ec4a9ee8b6df       42aa9ee60cb6de753282                         1NCPYunzwftJ37weXtM5qSNXjSPDHqQtuF   1197ed12d3cb9efa09b7
                                                                                                                                      04e117a2eb452bc111adfd32fa1a26ca2de09b614b0b78e9348e5e
                42b820688fd4b53001262a2eccd1f02181 0000000078f8f28a56ef1345b070eb3ffbf432828feb                                       2897eef36f5817d6eac9e585a7cb4136d252120fe293d142b21fc6a
4427       6848 e7ac3cfc817686c6bdcd48749bcdab     05ad51db938022d8b88e                         1GZBWt4d3bmxC5jYHQ4Uzv8xHjuP6geXju    9c7981044435c053c2ca2
                                                                                                                                      0459e8b695f67d0d1d8003fc604e619eef2105a22d7a6661a62c7ff
                869d3cb152318fe795da5fbd808e5ff66c4 00000000aa05c832c21beecec20b55876fe8e01e36                                        0a56ea23b4e797cd5bdd069b3c1a323825eefb8b53620c4f2247bf1
4428       6849 f06db5d03aac4f61f34466439581e       d22e41a7f64225ef96c23c                     1DswnWQVRZBbLX2umuTfPAmpM4nWV3UePz     cccb97e88b728acdcd6c
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 248 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      04128f0891d3fd7822d72ff5be1f03638f9f419a0639f9db3c9ceddc
                926ee3a495b0444a1a00888466be2c7a9 000000001bdc1ed3d810ff59f3eb7476b5da6327e0                                          da3215687ff9e086a8b0e84d462bfc0aecebf85fea3537dd55c3819f
4429       6850 e255b55287c2292924c12ef022c098b   233d8abf1158e15de5a701                     12UvgfskhMxwEFotPwQVhKDHTnk1wGmdcV       98e5411b8a67464b9a
                                                                                                                                      04f6e1b58150e3318df254df96e9d9905ee6301c1057d4ed015455
                ff97da9a93c021263a42a17751b50c2571 00000000b8197fbfd62c8f20bfd82408800d7fd172b                                        7da7143c4af6b3d3efe82b13bee813bb53808ee201d8a7440a6b90
4430       6851 1aed2e603136c48d29a66a7ba04996     a0cbfd0111edc45136b3d                       1LKnvwnEffxtsQvHNLbswCqQoE4cbGv1Wb     118572a1a5da9aa01f88ff
                                                                                                                                      04c6830429763412a36f085a8136fa9788ccd052682f39b0b752b96
                80706feaf6fc0d2180170ef8ccf3173c2564 00000000d45502ab04c1adeb0a3c9c2930a880e78f                                       371e0f6bd80943b4d63a1912a69757f81f16a907972c31c63ebe4c6
4431       6852 51c0fee4364e828bd02536e27961         94c4ce0fc707ac52588696                     12cHhXbs2hBEpgCsav1wq91McSUrVsKxfW    e891287908de168f6a7b
                                                                                                                                      04c375b1d401fab9ca0a1d2a067c2974e2c02abb84b031eeeb8967
                0a21214c16a7498ccfd7f7c307aec160d63 00000000278617cb288129fdc526d05d9f3bb671f79                                       cbeaae61d487a7d3d8eb0f04da912c593bf9cf3205fdc731b9de3ff8
4432       6856 bb6152ae1c019b6ceb221e10330e3       33b12100e1ed1d6896c8c                       15iuCCoS7TPcezCST2SB7aNSMb5pwqJKoK    73b08a3a1cb0f672c2fc
                                                                                                                                      04390fb7e51627c31712d7fa3cdef0c04d964b0e2020356d0b6c3fb
                d85a1b3b99d4003a36e7ee24915443338 0000000003a4cbd3c094831fa8668dca578b5d0613                                          db93f20ee15bf11c42efdcf8b221e6cabae9588911177fcd1f3cf14b
4433       6857 bf59fd028c0fc0c84f5af8cf6c99f12   204a590ebeb23423869839                     13KDhPo7EEcv6niv1p9yMnRXrBAckQiKN5       2258e2a71d307af8d9a
                                                                                                                                      0496303bc70e0470d2a161222042cd2a3f247b1de5963de3346d4d
                aea8ee65f20be3fbcae5bd6c30c1d43e5b 000000009e6227e6974ecf90eb7414ce9c7df2a531                                         9bb1746705e3ab3b55675c3157e444ca692db2b13becbf79f6434a
4434       6858 27a726113cb134d36abd8c0f359e05     45df91f8ed5a742bab76d8                     1Q63j2UBabpneJgLDSLA5c2Jsd1DPTNKK9      a8d69ea84b07379d36505a
                                                                                                                                      04959d24eafd37dd6a28c549271279cb0952017d3ebe742869eea9
                411ec6cd635ecbfe5ce31a0c1ead952bb3 00000000e12ba875291c457cf695927040edf8d144                                         27cbd786ece5895e3547e5d4d1d0d53a2168358e4ce8b6768ea3e6
4435       6859 a97ac30f7a41933737f133aa30de20     923bc2e92b43d6e30d83bc                     16nxeUxXLKHQJH3FS3n5JyHGw9CSZ6iXNN      c45eaa1d736e545c3444e7
                                                                                                                                      041b35ad4de84ec944d892240338c4f2134ce4596ed68878b94378
                3e44bbf7dba045022510cb9fc8659277b8 000000001bc2484049552d3302ff29bae5b3b11077                                         cf3b7bc52f97f3a539709204e62ba5d2702a6cc349bff43038e81b7d
4436       6863 556ffa83fe7a1d773d6f9d036226e6     2c97e4a4edf9efd82320b0                     1Jg4Mcp6AgbJtWtjmavLXCMk2ZeYA3oAms      d2a0857f26a860f0cb63
                                                                                                                                      041b07219ede88f8674888824552b668daa4f044bb294fd5adb521
                b433a3179cd068abfd55c1954f35548282 00000000fe588b9409e65b74d465f36b7d792e649d                                         86ab3b14d4486a96fe02177b72150269cba02ddd6e82ce9cc5b53e
4437       6866 04b4a7766892451d81ad1025d8288c     3cb3bdcacaae5d3d3297d7                     1H6hZGkuvog392VSVTC5QzRubVx91EceYX      8876154fb0d6a94a932c6b
                                                                                                                                      044f951a8685b5298fa16e01bff575f7eee79cd330c061d825bd7bc
                9db6bb1ffcf72885399f6f6f05e039b2c3e7 0000000015ec638dc43499574063a1d1a8b47a4775                                       e31df22998269e89f4872fa79661ce51f2a8afb501c12af3bf640bf1
4438       6867 bc2607c66c7ade0f4ddcf5d18ff3         6e3608517210c7abd9b2b6                     19p4zAzYTTC7pDRqVAF3ft5ZpFJBnHyQjq    0e92db05906baeaa5e0
                                                                                                                                      04413de2c4a1f79a6971e6887cac76e999845c112ca445745ff4a58
                a22f266cc5581591b6a3f93051e16471bf3 000000002e02c833d243f4459015bc631c112395c2                                        e8168e1a4011d2def0459cf867173c054da5dad1b4f5705839382ba
4439       6872 aa352d0f7449db8ea8018e56b0a8c       20e8b7a1f709025f2f862d                     1EzZSDyVn7ecW8NAQxm8QxbiVT6k5icptn     7ea18174dca63b60921a
                                                                                                                                      044a0bdd5187c12e9ff5804c57723885eb71db920efca9949fb6abb
                8988d4cfa82affb0cb1185d64779ca04602 00000000ad6361f79e31938dd028f4b87f60facd85f                                       7500a95bd80ab98c7450d754bf292c2af884a2fdb92bed8b3cea787
4440       6873 803bd4c764cdb4e22ca11d0081159       9cc8dde1ff2c9950ccf42                       15bLrcpAmgABL3rP3kW3ng8rS4eDeP54nX    74f3ddfec09d128ece1f
                                                                                                                                      04a4976785d0b40975277bc4494cc6d3087cbca6daad96e3cb4d9f7
                9e57376394ff5b7a7281ef1628df9d85f86 00000000eb0750ff4a5cc3cf05cc34c758dff20b7820                                      a6d02147a3f3024a62ea7aa7ade3b2e8437630ffae4022b18e093d
4441       6878 374bad24f90107e1bf827773763e3       059571faacee4124ebc9                         12VaefdTi6BPqZRACTi4q8DSVCU9Bj9mCG   1d8bc67fa360220958432
                                                                                                                                      047a0d6aaf060d23ca36a33395e9f2469f72256d739d0decea053ce
                73f0c6bbe33617ba086158fcc456b59ba4 000000000a57b458066939e046cabe71347f020e6a                                         b926f0f5ffd2e29134677418722f69a15eecaec55e90106e7bab480
4442       6879 4533c11034edb9819356d98fbbf5e4     82c2fee68850d166863ddb                     1LotzPhWVZDyUFAmibhD4LuMY8DACM3TMW      e5ccbbd6afe34d8a8646
                                                                                                                                      047ca136c2bb6ff6875a5ff5e70fac61efb9cf6a44961bb45bd3cba6
                ae097bb23cd6db70103457ba33776ee87 0000000030c4ac4baed7725a572f65e1392391669b                                          9b5585403307785677abdf6f8a6a343a9b10cd9fa0aa0051439a05
4443       6882 d398d4724c89fa4f12246cfd1edcc85   c199ab793b565d30b2b810                     1L4C5EPeQ6CQreJerh3c8VV9LJMvStrTK7       a4fc35c80b7a22fe8ba3
                                                                                                                                      04d9737e0dc924e1ad8d8ad7c15e1e282c398c87ba9c46cecbde70
                2f616f53b5e857ee22fd04a04f09b1c2502 00000000c243644e8dad87233f1c211b682562a49c                                        29b9e61f010a301109b7d17e7d68d06d2f615ec864c1b473cb95a2
4444       6883 a2a1673b688b5b805636139ccef21       2f27137557b06ccf6a4fb1                     1BEUVPyui2qzqJvWuJRRh74bkzEBL73ewq     b26d1d553a969afd22aeae
                                                                                                                                      040a9b5c88b7619bafc263c0823a7b97123e2536d58bdec3d213f99
                b79ad1b9bb3a0164746b03041d7014e3e 00000000c744db57e41f4555b8ab84f2484e689875                                          988fc136db26cdf15ffb794f3d2164d7d2977cd547c2703a532a1cbd
4445       6884 ebda4541f5c092d0b7339599701a40a   4de72289cd6f176d1dfc5e                     1QGgWDGbNkGs4khvTM39rYUQ71uJSMG7qW       740ba5b530e70e0145e
                                                                                                                                      04f974d19928b9c5b8c289142e4e549984e319d7087475b876cdbcf
                55bd96bd8de3ab7a1dc0f14ec8df646993 00000000e7cbf17e4da25723cc71121d461b1a85a1                                         0a4ae038c4b320d1c63fa1308396a0aad243b73a343a9658e0d963
4446       6886 d0255291c727306c9e4cf0e0161d5c     dfa13a605005f056d77cbd                     1LA8nXiTbmdxbjdBXTP3VhqnYwmhR59y3z      1adcf6286c17b51ea215a
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 249 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                      044ef71761572e0f4ef81cee1e1d76634ae36081266e95ff546e839
                fb88e6e8ea36b426ba58c3ea2c987d2198 00000000f5df9a9a3e31318ffdc8ea3f01fbca1a6732                                       a644a856687bf7633f4e907a40eb815fcf31900b55e0e7d0e7aefca
4447       6890 794a235763a2515de94a24e91b329d     22075e306f9b9da02fe3                         19sWWo9jAMGGZ5cXDFMV5YNZvioHwy9cBT    61c849532c5f48179c61
                                                                                                                                      04dbf163e0c8b97cd6dabc045e689c800b10048a0767c9c242b68a0
                d5b9d8a41ffcd89c7a928fb06d59584bf5c 00000000b8b8ddc7b3a454eb9be11de1d0673500a                                         23af7369ecd07ee6194caf8d1ac08f8d399d39ceb4e63d204ac4453
4448       6893 67ef857ae9166e1c5be5239ed5387       bcd6ca1eb3e770bd2a627f9                   1Fxat9ENScFrrYRYMeBFTa5UEgaTeeZ13p      2dbcd567046d9beeefdd
                                                                                                                                      0474fa24194631834387e76d363c179836dd9f2adf629871ced6583
                78842591ff6f39758436c892c8a72c0f6d7 00000000f41cdea74d54ba0783469e09b6f34ceab6                                        f9e987275f8fbf1c084a46048291800b88e522c8f2ac76355023445
4449       6896 3ce3d34b9af1db906cb625df58cc0       542260f6428c890059b57f                     1D6UayLLbB66GmxFnqErM8z3zxWctcUjpy     e17c46949d7fce477e9b
                                                                                                                                      04e4fc29d47e17f1656cf2df6dbcffd20d363f8b117d01a1e7b50c01
                8cb4a7fc8d0df549fc50011bc2dac3861c7 00000000986c05c1a1eb41f01d51b3fdcf6b566fdd5                                       d6434f67cfb0ff669b7df167b6ae8e347f7f2bc8635795a8a05d9972
4450       6898 636ff86c206254af5f9fed45a99e6       49fc32be58d4a1b792ff9                       19u4DCscQBh8AN62Bb994LU3jC9zE6gbXc    603f4c777361ee0a62
                                                                                                                                      04afea36d561f07c3939d0bed6bacc5c4e8ea5e3ad43f8c35fb866a
                0f3eef4bc230d4e0f6dfffc41cc140aa13ae 0000000046f671b1a1a53fb5d2d63086b9023348c6                                       858d69b74616007770554f195f513d5cab190ae359817f18c3e959e
4451       6899 c09252e272c1d569d4d3703b47bf         e7829a76f0a4375d405804                     1H7dQ6x6NCC41eRBM7Mh2YTcbHpUFpbtT6    65d27b80d105cac8eaf2
                                                                                                                                      04c6bf757cf07dec3252a0602d585b454125c2a49965a3167834937
                b4aa9e5438f6b2157c523275ebd81011d0 000000002855bc26b205524b86a8c5440a1fb7f05b                                         d35a62e04d042d64602a194915acf1839329499063b2cbeea85426
4452       6900 25cfdc95105296312482b71cac50ff     136d840310308716c3a3cf                     13LPiQ4Q7QK5X7mAhPqGpbe44ybFT2NSVK      0cc358a544f92ac95f422
                                                                                                                                      04c57ff7f68bfda8e3d21d78336cabe6f86fd286fa883a8c10c59272
                8bea86762a85f2c7f22d2d49caedd64b75 000000002bb02e73ed4eef388e4c4f738b688cc02d                                         30436139acec3040edcea83e3e2100a81085207172d260ba3f9a8b
4453       6901 930b150af5108c212db2a188c9edcc     a3265fe0a57fb8c951feab                     1KSxYP5Xns9uBn3M7cPKxToPommeWk5NQg      cf485d730fa28c373986
                                                                                                                                      041eed9e03acd80e55d8e28edc117c895c4173bb062c15891b23a3
                3bfd9c6639f1e8dea25cf8e5438ee909f57 00000000a1976737c59dd2f6b1b466df65fdb4b9c52                                       ceaa0bc78eca51f5a5865371ceada859ff94757b7fe4940bdfc0f92b
4454       6902 76ca4d70ab8766cdfa6817896bb9e       c2cd00d8925864e9cd996                       1GwgaXQyoppST7va7mYtzh3uZEGr41YmYs    e2fc724f35d45cee356f
                                                                                                                                      04133eb24114f40f223ce41f8733a9bd294c02538e65d774e9b537b
                e4e2bfc170cddb364e6ddfc960fde061cfdf 00000000a73bc5e2eeb63d88464ac28cc371b5d036                                       b0a88d3928aeab4d083a1fac97ba7e04258e687613695874fbceb6
4455       6904 035a8705a7ab6e7a393139f57f03         261f8e2cbd0f956efe4dd9                     19EitXtiBm5KkaZMhzxJ2VGobFtJBrGkkf    01c093e82aa28bbacb88d
                                                                                                                                      0450a4bf895fa442c61a7d8c1b8e10a47d238d2ce114ea3d7698a1
                2951ed22cd835ec0585d9d8a21b6375405 000000006a604bf70ea8d7fdd317bfe5f7e9b6bbbb3                                        dec153e624c2a08cb31c45130884101b4f724984243c6ceedc6dd9d
4456       6906 972efc2f9c5492880c76dea07b84ac     b5a4a1b65f6997d0d1418                       1Ns87UbbWjtqpKJCxJuFPBGKNF1qMYu6Cy     d38f786f0027b739dd5c9
                                                                                                                                      04cdf9f07c1ab7a7571ffe42090ec661ff5c14f6293740876c64f35b4
                164fc09f0e72997c739e256672ba971ea0 00000000c38e2807c90c9c1a3fd5034e69d1f271021                                        2c0d92c5d6aa2a2a6c93d7a53a20636c4eb25865eb96f8d7bc7fbc2
4457       6909 14d5d09a9ca605ef41bc8f5970941d     7ab0683a62a1bde438645                       1QEESgxSu943Qkf78vW2uYFisNc2Y1f298     992fc52ac6fd8880e3
                                                                                                                                      04ff4c3795e43fce0eafae89c09144733c232f5471f40ca7fe9f506fff
                ba379aabee25ec13869401d5064be226a 00000000d1f205ec80e83524fdc865c36ad93010a9                                          0a1ac3e5d6fba9d23c0f53921b4b1629a57d23eaa56eeda0c961a2
4458       6912 771dc2e708ffc9f4ceb3992abb35d8d   e3189ac9fc651de1bea67e                     197BCBK6bRsUuGuQFUMLfv2XpQ5gEzBStX       1c18e739db1b8e59e3
                                                                                                                                      04500e9b6c78e8b6a8164e70d16e3907231c9981974b16888009ce
                581fbb87735fba372cb0c95de39409850b 00000000e288b131db4d97f623323513bf6b46c492                                         3b80cdbbb69b70b6e01499ef252ede7d29d392bfbc6e586ec51e04
4459       6913 3b265ad9aecb8509be921cfab70b60     c8c6b7fc4f531756f056e5                     18LzFwP9DCasNmxZCeU3s3R5YC7F4QUifU      0aae85e7c86741eb4033d4
                                                                                                                                      045ca5e42fdb9290aa2160e3cfafd6d4f708650eb151238196d4891
                9d077df4b46d4c28e4f6c79f7c13309cdf3 000000007d0986a5542d6b72357388a08ca641c8ab                                        da50f117be8b30874d59a440ab68ee13bde2ba6d0a38c27ae3ded7
4460       6914 4e90d9834f2aa9f34dd4a7ad6ced1       0ae6293279627cf5b5de8b                     1PkRZQXRkyJyViBMVLrsjxvGk2nmsD4TnG     59c1ea2149b6288bee44d
                                                                                                                                      04586eaff06a6694c42a4e5159355c7ad827770a023769e5c17611
                dd67defa860261c0115ded7df2e3206689 00000000d2112a77f092ba9bf9534546a97cd164e0                                         43a044c3adb4fae7c3727d2f13d7a1d796c3ec0bf5cbb88cbef7f89c
4461       6916 4012579946d1576b84baa73129bf7c     27ec6ceb406a26e5166733                     19uvizt5U3VJY1D2ByvfoRqK6VTAm1VpKP      eb49d57529e048380467
                                                                                                                                      0479c2bc09f5cb472c7a5ec2a48bb68e2732182c84ae0fbc9ea447f
                e36f903504daf60e8e8e19c85509788be3 000000005e75f01fd9f13cc5607476ca4b0caf1bb40                                        8893ae166d0b6764d585ec210099b5b6b1032f60e6cbd6a7c5a458
4462       6918 a9c07e22b92a4f567c00878506c4de     5cf47ffabf4b97a15680f                       1KnmyTLVE6zDgmF9gi7MiftiMA5YrqnC1r     d5f1ddc1ef7006ebf04b4
                                                                                                                                      04bd422942c97917da493453af394a93a8e42f6aacf84b5418574cf
                f2637a730b599e3ec71ee5a6cff20a2fbbf 000000000e27cea4bd8828046017ef610080cbbd8a                                        d5478326a2eb7244c45d4616da5fa28b4b1ff5e7b38ae17118e597
4463       6919 6628069a8daf2c70eb2810011a4f3       570b36be4cfca2636c7437                     1MuTHS1rS1GUhVyjVCC8HX18XWRJnzQPJr     ac3ade6ae637a87281122
                                                                                                                                      04d5c84410ad308eec41bccce2488c695a2da26641918b078c64de
                06504f1bd9c5ff0395381b4de0ef79c56ff7 000000004fa16ed5632c76e1d5f038c1fdddb38b6c5                                      8710ce683c761373d8029ed219428d49716c2d2916c90cbd390b87
4464       6922 0959f3691549f4e44377b3475fea         ef4640e6e04a49e14259a                       1LLhSCaxAv8TkAfEUdBLS5PUKAMYVPVQM9   a8b5a7575649279995b7bd
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 250 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                     0444ccbf826130c0940525fcc474876c5e6c37a3b421c29e4bcb0ab
                7d754e00f48d81cdd7fc4a7b43669247d9 0000000088d28a379c83e5f176eb13ceb5f8e8859c                                        79834f23a90e75c828ce7d630c37b8ad68d8926ae2ca99972d881b
4465       6925 93a6825f488d1003b7062868a8a44e     717608972d24d8f59265b8                     1EsXNkQgyPLRu4ETqpA94oVz65s73CAkWq     708589ff8269ad8b7911e
                                                                                                                                     04c1f40090ca820a0aeb53bd14bb2cfee88d3a39dbb917a9476e81
                92c2d2791b439c75a90a7d40cf59b92eba 000000002b6ff52397ac898621db7716df7a7fabc42                                       b9c1f284565964c2328fd40c1646b013e4bef58900b3e99f4a72b29
4466       6927 0572fb14fe4d5ff204d5fdff073543     46fd1d5a8027c2eb61efe                       1CRsokFLAZCb2g3MCw1bM3USxUApYF9sfJ    1b2b61bf5c1b5e6f2282a
                                                                                                                                     045dd6716765c97ea64b9ade043de65b46817a812c1da1325e9bb8
                e725b2a36fbe3bce185788f5f64dac6530d 0000000047911be990105985f50e3365ea69202306                                       91e80818518cce7b5a979a89818fd1ef9556e2c89b281fb4143a9b8
4467       6928 b25799ff4c07101ad11afd4408bf1       ad052201e0010d7e989999                     1Pu4tjDL9gNGY4CAmCq6DPr1UeqCMouYej    e5f60fa9c1daaa9369a5e
                                                                                                                                     049664e1c12034feaf7e38bd5d58e5901f67e43868ca4a0ea5bb8a7
                adba876a006cc5628a890f6e1ae7d5fdcc1 00000000d28bbbe0812c372adbd91aaa946cd8c88d                                       764b7035b7a9098541869831c01611f9b05abc80c00091eddcd6aa
4468       6932 87dbdc509dff2f94869c172deb0c9       151904e174c0165ec6ddf2                     1tAE5eKUwygY6xiT3jRuCtiVHmueuFzaP     bc3d805a0114663c863f8
                                                                                                                                     04dc37df1e4ec40652e58de5994510177ebd6144c5bbe93732d8d8
                155a805f70363ff6509a80ca2fef50f7eca8 000000000dbe13c5961daba3e9b8f3f6870bbd6fed                                      efb0209c549d8e89ea316bb744c1f22f84848ae57a54a7aad6a032c
4469       6934 5ad1387dc77c098f7219c94a8a7e         966bb0d1a6084174f5e02a                     1Er5GWzXhLRBJ9eHYsvt5v9F1EcTr4MkRP   9deb88a5221fdae6ff3cb
                                                                                                                                     040c32127d9d00d6083ad9c8e4ec9c892e8b166a5a810217b37ba4
                c50665439ed9bc94b2b2ef8340dba88e51 00000000d71cfeb717c2f16b2409f21a4aa3230a7c8                                       0b376894f1fc8f5106e9fe61656c1bce85b9c1f6e21b873417ee01a9
4470       6939 6834ac447423f2b29cdc5c0c98e9b1     ed25837831a5f52486e3e                       1BqbTEBncmBZaUtmbSc74vhy46EbKFbDMq    ac5260799a147faa97b4
                                                                                                                                     04e3db153191af7f034a640f72a8487767112248759cf3de8e77450
                d0b7f908e0838339303c13a5f05192375b 0000000076e05f8e9cadbb5c6b914fc7949285b516                                        80ab861c055aa08b5556a5149638d5ba6cc9d6d48b36c497111223
4471       6942 f259e23a0524eef76489a888e56249     1ecb8b419eef7b4a8f4fac                     1DZzqiF7FhfwsjuK3d9UAGnKxRdoPKdMPy     45911500c6aaa6cd2f9f1
                                                                                                                                     041b2596f3916fdd9d1057dec727be20cfb2ec58908fdb26c387047
                1ec546376353964d06f2fe5b4207d20254 00000000e36f00c47aa3be81cb91ccc7626ee00182                                        6360cf258c6b83307feb4ac656a74b9397dfc708a78840dd6779e4d
4472       6943 a75241cf030b0ebf8ebcb07445d7f5     d7f712661a0068ea5d8020                     148REGhQ1kJLaMc8ecKsFnkszxLsaLJ9rY     6091434cf8a7b2a2c5e8
                                                                                                                                     0493e850a55530b1655055f31f9433352eaa08836560b9df8a92ce
                cb817ccf08ae4c0ec45674730ce225ee154 00000000497f464b2383ddcba50538a0c48c2c2b04                                       b5525e16bec046dcc1b52269d37a3d035da5504a1e5a60af7b3a55
4473       6945 e51dad3f4b63bc25d52f08172edf7       886186844e8b8e42f98bca                     1AfEKWsnxYn4XGczowo8kzUZjpVDT1cn7b    0cf103b0b32dd0a7610870
                                                                                                                                     04e2f52b41a6ca00707e021441311ccaddd2da3beb15c1c16fb56ed
                c5004f770eacc7879715f932e87b6d1c960 00000000ef1c8ded48197dcd5e54e06eb012eebf19                                       61046a8fc03fc428d41ae6b6a4ad97ac156deed659dd07a8944404
4474       6946 a2b2c286138e0f2e7cafcadb84279       4e01111fd49de8caeb8546                     18Q5mYUuFzMeED2MWKXNiQJ2mBYv89DqEU    d4fa1fec57a6fdc0468d4
                                                                                                                                     0476024e777b6f7004992296b42b314378018fd3bb2a7477849bfb
                dcfecd8452684f50803112ffbdf237a1776f 000000007bc81d57229b2a115a582b2b439d9d8ca7                                      d2d2a615d255c30d994ec46c67fd7179c0eb86ba631e6869563f6c4
4475       6947 4b5d7edb84e6de3fd2b7c1d13ade         d0ba6cbde2c3bb1c3079e6                     1Dnhd3AmS1b3TvZL1Au5UJG446phDN9fGp   164f5624ab744d4ca66e1
                                                                                                                                     048834913b2e93249f4c88ca7223a27fd8fd8bec4eaa7013b8460a3
                445676faac63a139d12f6d9350f64f0e4a6 000000009a52745ee21919572ccb5bd32ea6653834                                       9150d6bfc3511f2df2c75b1989924796fb37f2fce96be9df5180a70b
4476       6948 a1e986506d2b6b13e687a8525cf6d       301c8426428035986dbfdc                     15bhpMdj4VziPMoorwnQXQyVBzWfC3M47M    5f6afad7ae10a8dcd5f
                                                                                                                                     04974242425a01c8d708d99238f0e7f9b0b77e94ef4721cc8a48116
                40d5c21b2683e7d91bfa9da31e4a719d4f 000000006ac271cc372f307d969abc97356c7eb211                                        30f22d037c3306bd2690b0e5e23209848015df8f33d9295ec220d23
4477       6951 410222bdea38dc378c8d03a2bf952a     74439f36d2a79817667ad3                     1CZhheBYMLFw4efYtFekBjeTmU8Wfmu94u     40ea0c0dcf8629c64085
                                                                                                                                     04f6eac7ea7a50ab4265cb17d3c29fb87d996cbb0f7fe6ac65c08e70
                c667418580e130fe3f7824717b6e3ae108 000000009528e65fa55b5dfdfbb9662aececf54169b                                       1e2f5984bda5a164a5aa4c1e3ec28a675c5d47568635f321719322
4478       6953 fe197e1d71d6903ddc083f3729b5d7     c5e2a7379128ec4345765                       1Cca1Z91eiXK3Va9oR25BwWeUkXfpVb4Gn    59e57229fbb46efeb93b
                                                                                                                                     04cf85f45acd7cd95909e2b4cb4c3a9477aa0af3c94faf89cdda0e37
                d6f76dee62d31ddae7484f0913e1ee1c21 000000005446a2e7544a571fe72aac68046ad5e18d                                        236c4eb4c03e57186276740c858f974e6f6bb2727d7e2dcb71e859b
4479       6954 8961cce5a573f05ddf7d50ac33b30f     31badde7196eff89f2c43c                     1AKJKZX2CEp9HNvjTCbAzrDNiW1CGo6vaw     9a551e0a08e56e0ed17
                                                                                                                                     04e88bb79b7fb1dd655c6843dd6f79e242631580b9cfd5c212e0286
                095f78ca5b807be2ed06f5fcf1083117f1af 00000000e29b4934eb46ea3a9a4a14af2e80019a25                                      1db9036f09d48e40054edd75a077f4691113f0de4562fcdefcfdf5e4
4480       6956 36a8dcc5b3e284dc789b81779950         b6eb3549db9dfe1dc229d8                     1JtQKz65pgDY7Lqqpr2fjfpaL6tHnHcS5d   bc7c75123f6ec8df5ad
                                                                                                                                     0472377840d072007a27ed7ceea6dcaa97d04e6c74720108876f99
                1808589c0e25d74cd5f9b809bf5cfa3b779 00000000dbc35f72e6cd66cef162d287a04552019df                                      13a14360fc76739fa29b132f37c152c8b0495133d0bdfa7b3a71332
4481       6958 7d6aa79336a3f12d191cfda9927e6       eebb9b859d4637daa12d1                       1Aksc6W1Mf8xMV9ZMy2qX8zv9mvuTj3JwB   ed50143a4208d769cf517
                                                                                                                                     0416efca52b1122507dafc40b1414b5523432c0af62ed3cf8f85426f
                8a4e582e3fa4ff602721caeed8c95e16449 00000000336d019f0ed240b52f597d86f210409530                                       1d38399cc87b73e4bf907988c18ee5499e84817c1bdf4d7d6d2a1d5
4482       6959 1ebbbcfe1990ea9e22839eb449eb0       7e8386d53f34e779056456                     15qDPWBLhUu2NSyCuUuQZpFiEDBpCgt74p    699496a9437973c37db
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 251 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                      047aa973f9ad06810c7b6ceb551ea63822e5beab85e3afc02bc60b2
                4607b0d349a135e325c0d4c5c5f57a917f 00000000da00b8154b4ade8c1d36147fc61b6c5973                                         137106820b22f586de13f465f67b7c3b131d08f9ada6f4296bf6eb4c
4483       6964 1ac2c80a4d839c8649d21fcd795dad     a99a562ce5213f8ea7979f                     175JaxzjfUYWSYZH2P3kY8ZoMEgnJVaZ8Q      df2494fcf174337d416
                                                                                                                                      04f1185a690e339e30952cc91d358fcfda74269dfe7a85da65c879c
                db906b2b8d77607865852bbcc5fe2aed4d 000000000ced11649abe4bb6dda4b2f48629c5484c                                         ef0c63a5728d9fd02e94a3291242a525918c59c9f4849cd835bbd32
4484       6966 2bb6c66ab80ae5d9796ad0f1eb0c65     d26dd57419d9b0ffec9608                     1Mw2PjErHVmgeW2qWmAEniW7kJf7QTrwRP      963b7a59a372eb7fb7b1
                                                                                                                                      0420bad31f535d0d1cd6816fbca33fcb53d3932c4c553843b280d91
                313f10ccf958e0035d451d48cb14fe2c3bd 00000000545b95108c138019753166d1357acbd157                                        d97142f0c72e93a1965fe674a7eb70bb06f67b0ba00fa01efef9066
4485       6969 4bbc4df4b862793ff020d1d59816f       66c791eb0ad63ebea6eb42                     12qPxdDRFYPCoYWjhTv43k3TvtRSVPTK5w     06c01422c2027a16ed77
                                                                                                                                      04757077c12f7b9875d14ef81bc27d825e1bd29eda2057e8e9c45a
                5203fc9e5ee57df2f0226fe3d577334935f 00000000395cf80fdfcb67aa69779a02a7d6d21562f                                       b454a2a506f51947db34e4a0dc770845ae3687aed8636b512a9525
4486       6975 008a778bbe7d8b4146310aa9a2f28       74d4b53238d542248acae                       14i9F4HD9aS1z1y6FU86zXonhk4wxRpr1s    99d4cfcb25a39ce2af8ea0
                                                                                                                                      0415c448442208d882cfacd5359e21c8bee2c8b3ea24f7389e2eb95
                4960a669416a4f36d97bd9a7b3d58e42a7 0000000067f5c9058f4beddbdd38bf49dac8cfdbe02                                        4ca8841cdfc48cb4d0398492ad69b612e87381826f315d4ca611812
4487       6976 fdbf3ddffcab9e6287f18fa40c6884     acaf919f045b6a38a080a                       14zua8U8tgDNuffk9gt8HgJNnu14kn2isU     568a0f2dea1f933899c8
                                                                                                                                      045d7488c8274012218b32888cd45833a64ac1324884be0a429283
                0019b665e978c8a11c10c62a35bfdb1581 000000002005017cd42078ac81ba7eb579d73d5dd4                                         c814a4867786343cdd857a293c72ae371ef02cacb29f5f3f8c0de8a2
4488       6979 adc24d9a5e5224fb54d9f79174493e     cd2c8d034a5d3c01f0fc61                     1CBLfyDGuk15Xw18hdwj8eQvComeKmD8uF      9c9f1a69c2d086e78640
                                                                                                                                      048c7e26684aea5a650d0e4fe01466c5cd4eaf213e618c1fe196c05
                f7b530cd3ce6a45f29bcb09f46d119e7390 000000006d76d82e9a144722fe2cbc9365fa2ed246                                        acb989c2a1b3ec2095674088d1bf22fc937c8b17a725a9ef51ae282
4489       6981 26641b99fe7cc4c29d27c5cd2d4f3       cf47ff2a7b488b8c6bc1a7                     14P22eruz8St1q9ghCTJJUf35UhQS7JFfP     fe071f7cf94c2a0942c7
                                                                                                                                      041ef2863747cc7b882772b4985a987464cd2f0559df0b8d3347af6
                7f540b4c08ba62e46c7ec35da7368eda87 00000000ee01f2591da756d1045ae3bd0434127984                                         679d8dcc78e7840d49cc6a1fee09b242aecfcf83695e9803b154340
4490       6982 e84a8fb43ec1b3bf4b9088a24eeda0     2dddba8a7d002b7c170f94                     1PCEhMypQ7KdkUrQR3H26nzrxeDWM6ET6A      601996cc8a2fa527ac91
                                                                                                                                      04fc1418484fa105f88f9a914a1666305501de34cfdcf9e05304c5b9
                807c250061bf5177ed24e78b22f8ba2258 000000009b35c1ca52988212e39430925c5f11f9f67                                        c917e75f359abf8ac5a7d2335e2568d434d16e714b25f7f06703031
4491       6983 6f3770a3dcb533abfd32467ebca2f6     9a233e08daf2fb7baa744                       1HPAef9KLEszPAhDAzCr42MSsjQdWU7Csd     d11e7bf1b779704674e
                                                                                                                                      04efc78d04572d9238c7448466a8d0fe1693c7f2d992a639442afbf
                e038b19d15165261dc6e63ed4ca06ddb64 0000000074df9d9258ed1acc85abb45e099a7aca5d                                         497670fba30845d57930022a17f63ea9d60f026e908e93bc3ea5f1e
4492       6984 60435a6c1446fbc16427242decdeb8     53f082c17efad5de4cf73a                     1B1EojqvBDW8MBMRvn8CuSsrXgzC6XU8Ru      a501d09583ea9d70d9ce
                                                                                                                                      04305adde80bb4723fda8740bc45c8a0653df0c34ac635b9212e7ce
                dc72275866f22dd8fb6dee915a7aefac2b7 000000007dafe62a0e8ed540a46e5f65b5714cbaa8                                        2543502a4b5fad73e2cd3e1f80441ed094ef5ceecf403b958c3c3f87
4493       6985 0d939232251e96db86da5f7a96d98       d88b29c38b98f8b4e73753                     1LjYHQdQevEqHMqo2AwgL9DGxxGr2TfNwc     a9fa2290d5bed4ba7fd
                                                                                                                                      04755d502ac106783c84556d3cba8f6f801ba8fa4bae14965d3444d
                aa50b00aa0f1e039be56c3fb1172af337a 000000003d6b807793d48087a98b3d3032022645fe                                         53f7c35a4231f83a1dd83c29bba2c40acd98383ef4cb79a346343b5
4494       6986 239722027140e00ae2017bfbc0ba88     42989ead45d94c64cfb452                     1MSm1KaTRQ5x5HzzSkvF8QEuQ41rFPULXo      7fdfc9afa53e025fd234
                                                                                                                                      04cfb5c36a38d04dbd2fa2d70153fd7c67397a41eaaa7c5ea201e7c
                a833a6066cb08b0f1dc7a7595fc27454f5f 00000000b74de1a2be68c5fa0b4306dbf13ef64acff                                       6a59bcdb2ab19e41ecf78ee77b95ba8074afaaa6d70543c1a07d87
4495       6988 664aaa7564cd03f4c868f12ea1b17       69a62a9abb4957176e847                       1J41GAaEVs5CSyhSF9pGSxyxYJNVwvBez     151664b8b559e5729878e
                                                                                                                                      04081a2049f7b22463e8dc3f52f2dc84702c8e589a6dcd680675aa1
                a700862230c8b551185292ef15466528d3 00000000af7c66a4cd6362cfef8f2da17d976773dcc                                        71cbbf8212876c7fc727418405e47cfd3793d7e53765e46d76f39b7
4496       6990 903f7caec10663dc0c2037e7a3b574     b31c36b64dc4448e91590                       16xYeFSReV5adTUTpQ7wpS3UjB4eVcx8C6     73f1beacd54cfdc47d44
                                                                                                                                      044c504d330e4265a874fa5efe9106569976df26a3e6ef2c95460b8
                ee70e9405673ffe63b707e355f676d27b0f 00000000eb281f4ededcf2f8570fdf048b13364578d                                       c816f8f7a6b6eef0703cfd65332099b72433e7ac4b2889e07726d4d
4497       6993 ec1570854e136e7e15d74916bd61f       32c31478f34be5378619f                       1CgYwj7TaizoYTcKh7bMhHghfwWuNKtJ7V    5c528b1446253a1bbca8
                                                                                                                                      04033ec2c8abc9317d6ad076cec884586bb08203e68df73c91f1582
                d9309edc00f3ba01dcbba63a52ec1d301a 0000000095dfcb632667b03b58caf97ad7282da99d                                         7a5f3595b08b7431e198c671a0469a52789c19414b6fb32eee811b
4498       6994 848cc4db1a578b6dbe196853e0b0a6     1fa00f22d292cca036cf30                     1PXtzt3arag43gqN1RdaedrKs1UypveDXJ      9a96064acb6b9efd18467
                                                                                                                                      04e308a28b5836a62af0306ef86e34f1975847c4504ee211cc069b5
                8972d251aa37c5cc6820de358d18af2b77 00000000dc2da453e2d4576146e6edfc41c01b636e                                         c30c73e8c78444d4bb0d12bd7d5c3f508dd19cf7f10a7d78c21d78b
4499       6995 538bdd836ac8f3501279ece514096a     420a9fe0e2d1b36a2d894a                     15oYhEdbJQYuojwNywcZuie6A4jSvTEC86      405ce80fc200c79edba9
                                                                                                                                      045e5bc9ce56fa360a44c19ee71aafd354ff5a617e28f495562497ff
                430fa896e4b756f2ffd43cf3bfa39fe0f697 000000000d9c8fc997b6cedd8a7a6c671ceb3bc51e5                                      7299e84bfd742f1c85fdc70047486fa811c92e3e6efa6f8945e1e86f
4500       6996 28b4b7ccfec71a1d23b924d22ef7         cbc01621454408ae3fc71                       16UBEiXjZ59TJPcusT25nHAcAmBZAErfbU   872573c2a6845b7ac7
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 252 of
                                                            913
       A                        B                                      C                                            D                                            E
                                                                                                                                     041c133abe80fc9700e130cc6eddf2d94aca5766270e60dcebb23aa
                975ed277b2b118313ba9bc903b2cb10ecf 00000000202e241e5270b7ba44929a822724ccadba                                        5a2dd705b780c9dcfa2f3d209cf852b8f4fe0f1817cf311e7f7056a16
4501       6997 21ae49b851217663f5bfdc73c6189a     9b8846bdc01d8ea9f3d8b9                     1Myo9BhTQoQK9d9VMLpbHU6CqhMgjEG5zP     ba36211190dccea099
                                                                                                                                     045ec4916c555cb594c787e0746b9897fbff2493da25fcf193c5baeb
                cd4e34b266037e03e4ebc5e8387fc27a52 00000000bced95e8d882530a8d2350390a8147c42e                                        1d379dc79445206276938edd78bc606bbd6ece8cf55492fe39bafa1
4502       6999 2798bc6a0c65b8d7401926358a54f8     1bc6917b3dab4cc6363298                     14ZHW3brpxs8xfdKPXt3LsDQYSNPyivyUr     e96c1602cfaa3d1031b
                                                                                                                                     04cba611b0d3c3172098577e810e62bc20b948e6c343b285f8e478
                bcfe072b35e79cb956cf9dcde64b4e621b1 00000000febe750c27cd55f8bead2b0d4faf33ba961                                      396ee8af3fdb78fd86dba3baa8166db7cc1cf5438da8e34380af032c
4503       7000 284c1fab68bd81bfd3c4d8016ab13       f9e3c0314791ab90ade55                       1FVRyiBFeYZwfG1LfE95QVM6NhbWxwqnbz   c626d1b559f93a72af42
                                                                                                                                     04e683571c120de5b9f4a41a21b2f17e408256baa2b8fe35c96a45a
                eeea9761b908ca75ee2a0b4d8154d5070c 000000001bbde9ca358ef26004688ddf7f6bedba18                                        a628b867cd4c8584ea707cb63061a11c289ea364ba1b4df20c306cf
4504       7001 d0dc0c9e883aa0de94fbc657fd0717     69ebf2482831b6d1376be4                     1HYVU8Edpmu4VCoXFLkrnzjE4seojnah48     dda534ece7b85b7e1e19
                                                                                                                                     04269de580e2aac2d52da35c2204f7a98d70de084816a75d39b733
                95af61f0d30a75053f743f9e074f9afb0c8 000000003c33351232ed433627d1cbc8b8ead2dd39                                       cea3d6c5b6997a2134a9a5a1c4ec15ed6fcfc2c7af21b5e76a9b552
4505       7002 aac7720531a0d9cbf9ae1fcc45d8a       a110305573bb7b8034432f                     19Nw7TShhmvB4zS9pUmezZcLxse7ZvyuAq    a26a3fd09122372c69f02
                                                                                                                                     047ad27a2582553d927982fd8ed582a37936ea07ca7c77ccf78aae4
                8b366b29e79e451889fe6cdd14acfd4c8f1 00000000c9b99d80e54f26a4c2be8853c8e9815413                                       c584e6ba2a247d0cf6cc101fa054cd897c466a8809894f10ce2b520
4506       7004 8383658b34b28ffd9ceffa6b3485f       c14eaaf1dc437e6943c2d6                     1AWS3CvSxhXaRvccKEtfmVMGxRfqQMo6Xk    7728ad0257e8454cc4cf
                                                                                                                                     04b02d54f971d3dffc5b63d10717ab50f6775294b74057c892b741b
                0ab60716012e3384104679febc96e02f5a 00000000b4852e4781193991e5e336082d0c8f65aa                                        bc61af09204080781d674f4c72a86c566d86e1cdfe5f78da6a49ba9
4507       7005 90de2fea4724d26e28bb432e7b0e39     f2e336e338146077366ff0                     16NexxN6QNkuwdpEF2LoiEF1VLcBKjGU3M     c5a79c538f3502b84b55
                                                                                                                                     04c19a10142441692e7ef77a52473d4f3b2d829fee193d58d40a10
                0d815e37723e502370cfad50062ff0edbec 0000000006e019b125d0d3c80c1adb46bb8b6f5242                                       1d17c467b0f91b8c19d79e512ecccb7dd49cd95eacad7801ca5aaff3
4508       7008 13a23b0a0a1e679f60695b08fe34f       967eda74904ccf68046766                     1DNXbj4rQ3yXTNTqCCCfDWZuwCvm8AjJyF    c8cb6181a66de55446dc
                                                                                                                                     04bcb48a0c97465a42a4c0b916f74ad3651310bea487dead02d1ce
                d4e3cb6414272d8121e9553739bc60e0b7 000000000ffe966bd0cf881d3e0e96f0aceebc2a888                                       9bc4201aef535901f3b1627eb671dde0096d46666045e15499f895
4509       7009 ee7f4f6a805aba2f02a551cc903c2b     e0f906fcb206b618f34f6                       1CeRfWaAKwQ7cYViYPgaQLUoBbDMcarf8A    a9f4e05cc514119aabe046
                                                                                                                                     044c3fd00ef1b93bc1af04a448e5a7799164a68177008f06625bfabf
                0167edd7669fca4620acd0e1263ba0a832 000000004b7d7f8bcb61b74b3bf6af5c34bd504224d                                       c03cc378a00df077a1fdf15762bf1f78bad109695eda53f45966a316
4510       7010 2ac19fd1e2ce35116a63809c465c21     a9476522b94b05ae6043e                       18tzCMN37K9TaQKdoCL3A4Sb6he7w7xzgn    9d13b82e7dc2857a02
                                                                                                                                     043d2d661406ec9a2385c39ab96bdea6c009dd78bbc5eab740f5fe8
                3c44b9883cfc1d8fe78cf2075c392e34967 0000000029a5e818e3e74610dc1433265156472f21                                       120b62300a7764a7e896ec13155dacd6990adc8063e1444d3f0714
4511       7011 b9979ab7f9909adabc3cbbe7eced6       778c426f86797aece0f29c                     1Gm4q89vnffyoFDNizkwUzrWMJ6ufmeSrP    548dfc0fea7e55f34f32c
                                                                                                                                     04d2127abc5023ce717b40ee1385f5a2666c556ffb489074deb1a19
                f7074f0b5ece7a84d89d6e055c9a850c6d 00000000c02cea79e7a14c92a7ebdc0a3ce377088d                                        b2229e7ad1546322402aaeefb98c57284df55d8c877deb8f9ad52c5
4512       7014 d86b772bb9454ea2a2a945c177e879     f5bab6ce84d4ef871be01f                     1NFoPV4sZkGZNXfDFUDTnfQxkRc7WVidaR     0769cba0479e021b5fb3
                                                                                                                                     04b02d2cf5a72fe46bb3cf92f5a0a1ecbdcf14ff6934da232b264c4c0
                963ed1a44ec437ab125ae78f1e2fbd4cf06 000000008432d271e10da213c08719ee38207b54c2                                       6c739941be6b432504d3b7ed38815a525dabbbcd01db77a9e479fd
4513       7017 a9e5d6377ae6e24c82a79eb60b3e4       4dcdced3f1dbee2f773dd0                     1JQJwQbCSYCZMBdZswHYqGs5bZKBEzJmio    db7af5c4ced6298362e
                                                                                                                                     04fab8a0a3f52d7e2bbdf70efea2321d392656aed3d4cb3712bab1e
                922d165b5e2309151eae6b276e4cef1c98 0000000014cada73a7c2576a7a394c885b2f9f2d2a                                        aac8d3413d39b82a3b2982432494168c9b6c1ec5b3d64da30afbbc
4514       7019 c87d6b67606f3cd3f8ae464e19405d     2b86bccfb431141d1f32cc                     1LxphzsdFFVe5j2kFqr2D1YaydUvuub8GU     27a352bea5c8b8dcdebff
                                                                                                                                     043ad53de4c1264376c96bb6f292f9295a2a0b23dc7a31a27d069a
                c6a82e2d493bc0c46041e7c38a77cf88d4 00000000c967ebc6c9350840f9ade3c62a36980dc4                                        53500b22174dac7913badc6647ec6964ca740040ad3772b68f76db
4515       7020 8c84fad974f6d77b9e90b65448e08d     5e643338e578a97ae6a1c5                     1HGb4vzmpran4i2gAogMpyJsZGmMK4JuQQ     549ef1559576a4bdb45ce9
                                                                                                                                     04cd2ea33089a69203e3d13bd6054800146c012a255d4145038292
                162714f02d262b25d64ad2b12880a1fd2f 00000000e9c08bc4a3f0c0a5c7bee4228cef02ca22f                                       024cf7bd8c06ed8518ec631fa1b90c432c923bcfb34a0e2203161af4
4516       7021 9b4661210500a11fcf65505949448d     9c3580b9246f8a75b20cd                       1BUA77HG8yA7oJmH7wdmVqs7T3xotqnJu6    145b44a20425f2c7bd56
                                                                                                                                     04beb4cc256f6e2a375f1f9176dea9f4bba4ff05e48fd6bfd76fabe6b
                c8ad63c7f6ffd08b0367893bbf655c235a1 0000000062bb306418e50588a575dc942bdaa89d3                                        b6d87bc02e04b12f72d48e2bdfbf7dd674af8d4434d3e8d6ccc9d4f2
4517       7024 e96e365fb70e453fc0f2664ed2f26       aad7f5f05cf7e5515ea145e                   19R4Pco5HswTriCy56QxwGNqZAAic8RDzv     e522b6211855a986b
                                                                                                                                     040428862ab7a8c7edd36fed861793ebe8ee112d485bff85eacd3cf
                7f453e79fbd693bb06500961a78b4ba8cb 000000007770e0b928a9a972c10c1a7bd91afdefc0                                        9092cd3b7026c1c97ff0e8236f1b86b29328fe92df9f751fc2b57cbac
4518       7027 1b2275a9e674e934f36050e3097e14     eaf09580158e1703d17cf2                     12qAvX5p4a7NJ3yqhKx3MBwHUNrdqndv5U     072ca503438be67d72
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 253 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     040327d3d940bba287ccebdb9568bcb091ac132b69272ce5957b81
                38aff376dcec42dab85e3fd2d30839b572b 000000003a1f2355922617c1ce8c0b0ee6c08e2614                                       2e6a5d0a3a40f2580be18a5e751f2f486f20295319bd919527884e5
4519       7029 ecef481a19468e3db5e17bb9c5fa4       ccc6d4a898191fe3f1c237                     14PD7FoxLKwcpGmtf78ZJCxJgDcyNPiyx1    7caeccdb70ed063013f2f
                                                                                                                                     04c139bcb74faaf80f07bdd67ad145f7ab48b075bc3ecc130aa1d3d
                d8eb38c63d8d649c6a454b71c5dee51ae2 000000000763975802abb62458b61145ed86ef8880                                        3327aa7250d7f8d8b4992cd49d1bd297a57d6cae7d9066bf29789b
4520       7030 540de4ee5c09f00519cb1cd45fdd4c     29acaccfa2bd567781419f                     14CmSUopo4N5xWsUK8h3De429NSpGfNtMF     e170a9cc0463d6a6453ef
                                                                                                                                     04abdb068698cc5a9789bd9f19473f13f0f06ebef50a68cd56c8c253
                e9047890dfd844a10435cf05b2ea773b6e 0000000064c177ee27588d11dffda0f450f131ca155                                       394f51b36fcb81d0064f4cbfa3665ab68a1ad80e1bca53f5040dd30
4521       7031 d2635dab30bfb8aa6223ab926e4da8     ece5987a88d211976adb9                       186NqHhVTHxQ8ZpayRjpScWqzE41gaufFG    1c090bdc6ce02eeeb5a
                                                                                                                                     040ada34c710442635d77d00b53141d4d75bf8cbc889e2112fd939
                bed1334faf85c4d095dedc293b95a47271 00000000ba7796b119b0230c5b5d9b2f55296930ce                                        a7ba8f97d64e58e8a017b9d7081c7751806b7379a47af9e989fb9a
4522       7037 476ae8ff2bfb4cbabb651612f9774d     323ecaa3ab5e8ba0c26851                     127dpTqjQQBWeKgLToF2WNuv5kAvSZwHKg     60e4b2d6d168c0202d5035
                                                                                                                                     04002204709cfaf615b1bada284c362cfa8175fc5052d91f0819f6bd
                0a6b7ab85bdd0b7490915463d4466ae26f 0000000070cdf861aced1a06b79a4072650000d6cf                                        a12ff4844585364c4f0e4c69117e8ccdd75f74973841b57f0b0bda74
4523       7038 c0341f43a58d091d3a747dab226e0e     4c360642ab0a5171784352                     1HY7voZstCoSQES5XxG4YBzfwdVzDH6ofd     c3575d7384b9091fbe
                                                                                                                                     04f880b7b630a4c573abcd3330fe32ee65b4d8ccd1298ef381e5cc2
                22f2b44faa5fb9b8d2ab7ff7648ac5e181e 0000000002d7292bf3f95b1396e5ccf025e6b43c228                                      1f340efa836ba3858d5353bd227cf5c6a48c5ac22aa84a46855d8da
4524       7040 d1357f92f5f1b9d7d140b946a557c       7db8bbf3b5b2b366974b6                       1GwbhyowgxSE5BFBQbi2y16L4oUF5kAXQL   d54c7e50ba548cb4efe5
                                                                                                                                     048469e0b5fdf6875bb7d3d5da840275f3c7f2f660a6f156f12e503b
                30efbc98b8793c7b2257f59216e0170049 000000000a7730e01cb8697d6ccf1ad93e235ba42e                                        614a28f5cc0a2cf92a0924fed241501c74e974686fc9ad5b0fe0b4b9
4525       7041 575e55136b841aa6184a0b173f1d7c     86eb467dc22a7d581e5137                     18mVZgimch7kXuoUHTtDaRZHuqVCs5WQjS     827dd68d56eb62fc54
                                                                                                                                     044430a9f8ba5496118a2cc285fb9ebc4bea5d1750e85ca7f48c3d2
                0fc7709126d12369bdcedb24ddabbef7c7 0000000035ce6849182998e5c3ebca7df396885e0e                                        7fd118e5c7f50f5588ef396bb1290c51edf9ca056d413fc4c772d4b2
4526       7042 d22362ee9476125da45807ceed264c     a53e9bb28eafb98d5f7d9b                     1G7ceeamsJ8zy7vYxxm6b2Kj5qhauDvrsT     faec0bac28671abbeb8
                                                                                                                                     046cbcde9fda356daec9111a01645fdf11b034974d10c586133df56
                962c8ade537b3730dff092efa69cebb77d5 0000000071a1fb064c6ea03c5a3e2bda8660f2c853                                       973ed442aa5b44b03213c255611fe8152f42ea8ce2064089d59d9b
4527       7043 da0ec5b82269dbbe92bd4ef0438bd       d935c197e03f87d254b4c9                     1AnDtwR38vr29XKxPgXDcKe3Q4CtsX4ss3    a341fc10c534cb437290e
                                                                                                                                     04b053419d3986a7683f316949e5fb8aba97d1454b9328d2c723dc
                26183ab8c7e5bcd330dd681916db1cf29b 00000000a72d798b3fbeaf6eb83b4bdbc340a61e41                                        7e5030986919dea8ec6b78475d8839142812d9b389e3928fa55ae8
4528       7045 65dde42ad75c290fd2851d93a1b5d8     f5db02c53e2e8903822f6b                     1GXQMLWKG6BqPYSriViLGdwk1niBRVXrzN     f95066175971f37cb6c253
                                                                                                                                     04471da308ac0231260980189fb3791ce99f3c823c1a653c8d701cf
                9c49b89269e79e149c5c52bbd3408136d7 000000004f012d3deeb53ea9bad75ac1b9d421522c                                        e9a1ee2883c0b9331fdf5bc786680e6662e3bd1a469fbcb1104d5bd
4529       7046 e15eb7876381102bab1f763f9d861c     4bcb84f41c4429265594b4                     1NUenSDfzgb4LJP6TMjn4DgmaNCwBwcWAw     b0a392d3841bfb98d8f1
                                                                                                                                     0472596e18003b60e6209189731b558eb940b86cb57383616d9bf6
                7ce483abc71261d55249a5adc40409c749 000000009ceba0463e092013c13f67b899e2beecaa                                        a3d94e5ca31e68d3a51b186cfb37429101c7c5f18991240dc3d2097
4530       7050 83caab3bfe4627b3e6e9367028b3fe     b0a557115ec9aa12a9900b                     1JoeEmphfsHnpUyVu2w54qWqMTvfxGT48E     788b12f14d131d22a7c6b
                                                                                                                                     04750d1cd24084276743c067b8b99381620a291592f91ac0bdb4e2
                05c0357afac271402dfa01a3da82d1d768 000000001abb7927ca26b78f91c85a2e4b4f76cb12c                                       42d4608fca819615cb4431edc68e9efd564574f07c9b5da6d77fe7e
4531       7051 15f7ab3ce8b5afda7ee4c137a9988e     e54de7f4609c5bbc4e678                       14bFqto2kMVf5dtqCN3RVUhA1RA5Wp2YfT    c96cf15d2a9298eff3749
                                                                                                                                     046aa859edc3bf082415aaa8982d249fd63ee4a336c3edf22b6040d
                1d0301d1edce0529bf5207beb50a6ab553 000000008fb7a87bdd34eeec27ac4c2e9f92b7ed47                                        1fa36fc4fb9795f621128a258f71045c2546f7529b842f4fe1d1b34d
4532       7052 1d5b24145330bf67de5f81b30cbfd1     ac512c8958eba1cc15aa99                     15Rpfy5RcqtJvVCRos3qHXxPXcHE7vhdG4     15bdf31e86a76ebce01
                                                                                                                                     04c91f71ecf763069eae7e41910f0ee1ed35efa50b3f5dc45188f7f9
                0942d12699863e58b77c9af29aa7e8d69b 0000000012c720c66528e7309bce4c6a282361d95c                                        a67b967dd6d879b3fbce90af3ba120520ba9457a43cceaba0e8f36b
4533       7054 61da680329e3c31eda6ed3da4accac     83380e296535a891307398                     1Ln9ETRC7XFmRi315mzUfL28NwC5xjUiEY     b4579d7067c8825fe50
                                                                                                                                     04e0ced49750fa771acb34e1c8447635027440fb1939212b9f493df
                8b6a97e0d12b738eeaf3a4887b1f07a368 0000000033f9151c79fa660b8d84dc8d0278509b1c                                        bb0b0349d601a0875d1d0e8cf808028be5585e0aedcd7b01d56356
4534       7058 63761dbcfb3ccd6699ae1f10abe4bb     e41a4257d6d5e0ec4f58b1                     1CWUi2cSbLekpHQTc6WiQ6KwjeWMPvnzah     b1a26eafee844770bbec4
                                                                                                                                     04737eb94c7012cd7b5cc5b6b42defb17192114f7e17fcdec7e2c21f
                8502e47fe0578e8e272f2636113d33df33 000000005923cc03a2f16a6b0522ac290deb290cc1                                        639281826e2d8c87cd157236a8e5b971815594fb35ac9ee5fd2013
4535       7059 10801e2ba10f4f040fba35e6e78a77     3822598968159492c9d669                     164obYgirugz7v5nf6Lm7fQHR59DdS6473     aadf17f3cb9b6d0d07ec
                                                                                                                                     042388a52cac251c2b6b97cc2d84f516337c4d76913e6efbbd09b10
                43197748e8b8c1b6302808ba7a7475a87 00000000335c3f9e4bf41b2b36f62f182485ebd2db5                                        d29201b014ea16831930f227c30106ba5ad3b3b62b1aaf67e023cb
4536       7065 8da00dab1353a9e5a929662e561926a   1f226c99f4ba4ddbb801e                       18NV7NjkhjHAZ2Tz32cCSp8n1WdjpbJfjS     87b104d89b2da54988349
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 254 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     0414cb7d038d6f9f052e41b728e175418d963a522ebe37cf4a8e501
                49087ed37abbdc8b59738b4c31977cc3a4 00000000a87ca128a42507244953ad72320da7057c                                        a4b985148f5076546cbde19545f5a3a99b9641b920a086a7857d6c
4537       7069 4d2f633e1295ca964f72af82acdaac     73141c125cb23881ca1aec                     1KuDd2UHqzb6DHkc1quYNEMtwavAcNMLuW     0dca3cd2920c725bb646c
                                                                                                                                     0400184fe22ab152b94ef09143a3bea7c3c86fcdf4a67f58ba1a17d
                2bdeceb5f49eddc84088f340b3acb61ebd 00000000956cc093eb4a15ee93b0027cdd35fc9018                                        af66d13a281f1ece6d4895f38d45d50628a0988bf8b173d39d1d9e0
4538       7072 2c168061c5c59013d362638ea7c61e     5060501a1b4d77f7aa596e                     1gv7csjhdpEPYVgMisFrbhcNHtDymMrkJ      f3d9ab4ede1f977451c4
                                                                                                                                     0441892f56cda507358a3983abba5f470a191ce7eb159b69afd1276
                8f63651feaa2c3f03957a019d8169c9967c 000000005fc31e08cf3517f3ba151a111fdc4e68cdd                                      0800eb3f9acb147ff2c8507f8169c2d5ab82f609580d6878917b386
4539       7074 6fd24c1c8ff0e3d7f004f4ba99420       06b8edb6de813a5f35f6a                       1D6cSA7ApXVny52fV4kkuu4jC5iLyPZ4fU   56a33aaf8586409ddbd9
                                                                                                                                     048ff9495710f43b35889f668dd56213178f86bea95dc8c56967cfa6
                bd59f78db575c62269815cf64a3c1c85207 0000000035d7911d79ad1167526cdb88e653c106f9                                       35e5e58b8434ce9da1016800369ef5dac26845de7b76c42551f99b
4540       7075 5f0aa8660c61bdd8859675f56d22a       3ff471a56182426db79bdc                     1hwyENZun166eRGDn1jHDm5L9EUnPegDw     0d5c1c76abbb9c28eb84
                                                                                                                                     04df15ead6883ad79498f72ccb7aa9db8099ea78822f6a0cd0fb36b
                09813e248eb07433c5267690366a6ba1b 00000000e3541db216f20583cf9c653b9908dbdf3e7                                        3ad45b82a17c97360db0bedbf1ba1e834ffd5cddde4fffab2328ac07
4541       7076 9ba3821559c2e29645792f3610cc288   854b3416ac9b63ab4dc8c                       1QLWYV6AiG54Jkm7gi3UvpTzcaT7VY8zFy     0720b338ab873fa9cb9
                                                                                                                                     0438c61a4aaeb2608d8b12b3ef5eda16809977eef5d3913022cb45f
                4775891cb2c2ada431ac4729333eb97f26 0000000013cdac329218bd76e15ff51ed52fa68e9d3                                       00fd52ca8be2286f5d73d6d9f86148090e653cabd942967a776f3c8
4542       7077 bc09ad11dd802e7c74be9cb510add2     06e00924f196a5dbf2b64                       12vrmwaoRm8dvAvSaguRS5NUQenMKaEGqH    2b29f750c7a19d73c063
                                                                                                                                     04db4dd293f2b7c932622c43b22ce91eaa8e09725ca15dba46f9408
                c322f59a5cca46ffe1e87f9a08c3f29e1895 00000000e682529cd536649ddac343e7aa2db6f8fe                                      95b60ad6234c04a254ef50cf5c33deb526c32da5952d665ea75009f
4543       7078 218f5aef719147296d8b2b37b447         987606461da81036068599                     1BbcXd95atsHcUQHeSPpmRZgvw9PbK3rRc   c5b2ddae12e1d880061f
                                                                                                                                     041814661a61700bf171020ede594bbc69802ed9d8a49c8127c7fe
                8e18dee72bd82fb08ca5cb655e5b781fbd 00000000487c1dc00849fd069a73009c4f1086c1535                                       b25c82c58ff3b72caa8c9ca2f6867914b33e4a1fb292e9d1215f3c51
4544       7081 837b04caafbcc408b28d4b3804252e     85b40a30d925ad705cdb8                       1FgWTTf7JjnyNNjiH9wLMjiZmEyenPY6to    aa343062b5e452e991a2
                                                                                                                                     04db5b5b7f2dc49121632e7ee55bf5ca4367731539f3abae9a9b546
                26e4ffc286c6b269377c58ab7c2df6d64c0 00000000285e3e8f92b44d5991728c88461091356b                                       a5c9a163cfd37a60400be751cdd1876bef854451a9f0381df8cf561a
4545       7084 d43481c639cbcc24a83857512426e       f8a7901d6a6907570f04d5                     1Ff6Js58s8HhK6LyUi827vAJCKUai74a7q    1ea6b74be1261cb15e2
                                                                                                                                     041e4b4e4fbce61f3994685695283ffcdc43a6847ae5257efd63903
                dc17b739b85a5757a7a12a5253312043ac 000000006647ee2e6199ed2ef35a85c62d4b0a378c                                        d430b14156dc6501d7d533ca1c9e903ce128bcd6f1356bc17a9227a
4546       7087 46424236332b7e0459697dd0b82946     9958e93ee1b5cbe1348715                     1L4qmxYrLGt1kbnYot21VVwGWgXhhjeUcj     c68b4526e008de02b2ae
                                                                                                                                     046d1d9ebb1b78509e623fd1b7cdca87669080b6cc407141423e34
                b3820a6729d5535c21b1ac33ac034df413 00000000709a5bd4108d01c035bcd5b73360ead3c1                                        0d4a0613ab0c3a050269ed1a8009d8ad2deb0ea49dbe8c0590f47a
4547       7090 b0faa286120cd3bfb1ee29dd394b97     07b52fc92a5438f08a0398                     1CsVfPAwcabA1AiR5sAvpdXZ2ciNDz69pi     228253d243e09767feec38
                                                                                                                                     04fbbadd52037139567481cc91294ff786ce82ebb2cdf2ebc71bcce0
                3570159741d5a461ab39e909e5476c28af 00000000dee0460b86b56b79ec96ec6d2477c05bc6                                        d31eb8ff7474d937d009abd73f8649077890f6aa3ceb8e233da4d06
4548       7091 82eee6a0840c8f9b00424340b150e0     1d669653c5a172683f7c94                     1Lt3wukm633VgQV4ebuF9NmhC1fHk6MVPv     9da6f387be8db89f713
                                                                                                                                     04a206f6e6a0ac2860b504575f29a70d7385aac34cd6320b30e25fc
                8799b298c7c0222407bb854315f1d1c842 00000000021df86d6a30dae7cde5561371426a0308                                        15edd696003b9c82fbe41897e43357015b75d75844e185a620371e
4549       7092 a4bbee42a4a176ff05b1b6ce90d43b     40af9c6fee2343be63a613                     15YUYu9S1Z6PF5N1iJb86QTnzstpNnbrgq     4aa256db8463e77e44af4
                                                                                                                                     04c95a5cf7f070149e4a82d5cab21fbfbea7e3ca0aaf3d0921e42f28
                2390ec23dcde443528ed33563e50c07a50 00000000e806b4a56f0ba877190842ef12289c57fa                                        af7a26ff9245f9b93101bc010a442509ba9cbad48712b6525d3b065
4550       7093 3f17a7c8cc3813e0386a18bdd6a2cd     ae57a1b85eaa0ed87ff22d                     1L3x7m4f59YjtUwnww2b4m7rdvUrh8BCow     9103ff17fdc728c8229
                                                                                                                                     043e2a91e90ffbaf710606a5dca2b9f7cc46526f3b93f920429bda76
                cd2e32cf1333a12ecef23944e127a38076 0000000046f2a151b08a560ba61fafeeb4c69e0082                                        5fae4673fba3dae87cfae3a0373f915960a407ab3e16d3fd5673fced
4551       7094 7e45689c71f11c7c0b7c1d2f2c35ac     2a31b60eb27045d8c36c0d                     14qPbpF28zvmVAtojogXE2yPdn5s8cPKVF     600da3e3bd8b76de4b
                                                                                                                                     0474b1ce59dfa76c34509e32e5f36418364a594766205852229a4df
                031c80bb65429b4b5423749d5b9f222442 00000000482c230f5521df0b51af99b47dbaa0f4010                                       03729f230f5d14608e42ae7ccbeffaa3048bdea5f1e93b798ada2dc
4552       7095 6242801ada93fe3ee5ab78bad3d5ac     6f8b26ccb8d205e32c011                       1EBNQU1wS5RLHCLYYFSyZcN7PELmg5w3Q5    89e027ab14288a7f0605
                                                                                                                                     042a8ad516b970ccfd904072c44d141f584615a585f7344a0e02303
                dcd751ea8b88a7c4825b1b4ea04c1a6314 00000000b6020287497023881010aaad4473c8d34f                                        2579208e4897a65ca6b44278992c31fa448af467dafb247433db2cf
4553       7099 01074677921484a52469f14d250691     3287a813da392962a0ef44                     189LyMhdPVW7mNJbRJnSaDN7bw4ELnaj9U     766c0a2e1d0e718d6faa
                                                                                                                                     04d2c541d2397bbec0dae06c6801e97c112245a1d916c2ef0a849a
                1c56ffe68d1cdf5be120960c9cdf265eb95 00000000ecbc3550f96e5cf97c35a266eb0a55a3160                                      369df9af6488c4573d08573fe955df0ae9a241f2bccd512f27ac6046
4554       7103 a7ecc7b8be5b68df043500bfabd82       64a2d2a7da7111322c9e8                       17MxDsCnYJHJ1NhDAGzu5L8xwVJzvg2BUH   4ecc125cbc0cd2b89504
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 255 of
                                                            913
       A                        B                                      C                                             D                                           E
                                                                                                                                     04ef0b1ac2598931135adadc144d953641122836800fa93e4aeef74
                e7082ef7505d0a19440de8101c6a00c278 00000000adee5d7e2d3fd6b4b2d44f1bea1d1342d1                                        4464ad0da4aad41ea3422096d557e564a832e4f2b8cd408644ab73
4555       7108 af482dc2a27f2eefb81c0f36dab36c     dab9db7441b782383fa3bd                     1F4asYtVxM5MPimeuDznTsVUw92CPfEUjE     697fb75f055bbff18bdfe
                                                                                                                                     041b77475c2b1e590b1dc49d12dab357ebb140b152edec4d35ec1f
                a3ad8da4ab63a2b9409f8d8131b3209406 00000000fa07bb9eca2ba3e614471ed6cec04fb1e3                                        d35dd2e3cad14de253031f2d08f5a50925209312e5ce2a7f5c0a8b7
4556       7111 55aad4092ff824dc128307fc962aa3     d5d4c8ba6b90587a8ed7ab                     1EsuoQrp1yek2K3D6JeFzoTF5kYnENGzUW     181007c30f91b6362aef4
                                                                                                                                     043d812f39744a59f2324c823855446273dd11e3a11f2a064337e0
                7eacc9daaa2c786db58039796fc6744a3a 0000000044a5854add7cedd006a413cb5fc06e3b6c                                        3315904b82d067b411ff5b95447114b8a34bc00ef5cb4f85747812f
4557       7115 07da427ba7cb1abe8e96c623bd9c8d     4ddf6d149f23c6ebe6422a                     18BB831hzfBwGm2ncMXisqKsRCsVnQx6E8     92a2d43653bff8bb9e7f6
                                                                                                                                     042980e94fafcdaf6adc22a1fcb6ed89a663a552e35f0e0e8aa0ecdb
                db3fe21e1a8d7b27d41a51dcb4c800ad84 00000000ba286b6fc8afbc7d0c525d0077d559350a                                        fec15f57ad63eb6bfd2b7622ac6f5daa6851f89d978844ac7030bdd
4558       7120 a89156f581f64aa3f64326e9c6e94b     808b550f9a71df0eeeeea2                     18MqvJfeQJSyftDDdgLnoYuuCdd3oDt5WP     6b4f6c4b71c1b9d9815
                                                                                                                                     047f24259ee5daa4373cc4c10dfcbf60286f23a2c4ca1624fee28116
                3aeef53456d4945602a7a4a6af71b3ba2c 0000000032a670c80014c92a1eeb8df33d40ce8f21                                        6402748102f1d2834d0ac913bf2827300c65f1b97af87eaa4db0a22
4559       7122 2bfb709a3321260e5b058fdf7e1837     0637a77be6ba7420fba919                     16siMxFhL9yht58tu8UQzWordAT6BB6Yov     9c6387db72bbabce7f2
                                                                                                                                     04df406590efd5f9b929d566290e006401fd557ecfce5fd044bf2fc1
                e4329734abe7886943f77e7e131a99ab0a 000000001d484e67debe5dca7d3bfc2742108e08ee                                        dd24e1c8de5b0355d16978da24d4885cb3fa1d220634165affeeaea
4560       7124 3ccb24b56a6a3475cff8a3bdfa1bee     da38cd65841016a102a3bf                     17irdVSWLo9zqCbsgZXmfWChv4fpevj234     3a59766fa3833c3bb5d
                                                                                                                                     0476b4750c2793aff68656853aa4519f3f1932517dbe3dfbf512d02f
                7f70a6c4be06818c025fe4c24a99c2fb5f3 00000000d2e1e0b7d3e5121c7d3d2f023232d6b9db                                       06f34b3e3cc859ef19f960d097196f11120e8d42e0e5dac0b951767
4561       7126 d1eab7413ca6ef50c39847b3f2406       5f152f86808da44a577a23                     1HZTtRL5AkTmTBcSG7f7xg6am2h3KM1Y8G    9011a9bb756beee7865
                                                                                                                                     0467d73256cd603e9f28be4bd389a23887f79fcc07fdc7ba902bcc59
                54e354dddd728d670df3e9323c46717c11 000000000ab996d2666375cb2f0949f2d6dfe56598                                        e890aaf9f407f2c4a8a4c183fd662e653d85b6123a739b7814eda74
4562       7128 c8753931abdb6f7eb48c9571375da6     078a32c55a84b5c44bab38                     1PRze8q36foEYGsD2FxHpPKrYyt7ryxZ8Z     b9e7050274f34d7ae41
                                                                                                                                     044b2fbd3035ebf3105ced604cf555b8b49cc87147c99f4d7f410c47
                883e446f03fa71d8f6465339a877ff24dbd 00000000219876fb06a0201a237403ad49ff78eaa0                                       70b554ae48ec5f56a08ce1aefcb026a1a771a93a0848de9b012ca51
4563       7129 202fd60beb470c5b00044125f2796       ee9fff4471ea5b207a5c99                     17nwr5ypm1bZNG9sT7dM2K25adaLG71c7z    e61fcfcf7982b0fa361
                                                                                                                                     04c06b9fc240ec7d7b08a01bfe3a238d18985b7426fe1078bfeefd0
                ef721ea4537907eb5c46441df1e54cc2a0f 000000009d7be8b29e2c9da1828b9b8503efb73d64                                       12efe435157a341a78a60940c13c72232e31bae4a94aeadba7abc3
4564       7130 f6b8c88bef6268d9029560af82dcc       7f86371dce553d15888677                     1E86rHDQUN8wjnGCwGJ8Bn6EWGqDbkkWYN    b91195f859ad8e9a9bb2d
                                                                                                                                     04a6185a4793422f723bdd7bd5bf4449b4d520f61d276a362d5f072
                6b8e6aab6e68813ca6b981a81e5ba8759c 000000003531ef6f6f09805c59bd25d089fc225838d                                       a8cfb33a12a00859661b3371ce4d341971f15cee3786348c28ad0b6
4565       7131 db4c6e732f2b0e8217cb5e3a58856a     f2b80a3441c48165e58d2                       121Zkq7xcr8JSgMSto6xRZexMuEpsEaDgE    8ff5268887256119e267
                                                                                                                                     049554d574ee0063cc6bdc0eef73486c65518acc24e7b2797b700e3
                561d808b20cf3458aaaaa0ba7d00876c84 00000000427e8425bb4358f01c712a09cc9bf81593                                        93fe5a3fb68615565eb3eb73d4b2c276dec027b11fb4764dca77512
4566       7135 680efe6f4f9facbee5dc0802f18aa7     3fb5d9f6c1a4d24d0b88f5                     1JAtYkQHEEQ5JhmNr4jSRLJc7GYsTK7h56     918c0ad709d4a9d20bd7
                                                                                                                                     04a521b7d733438d8e8ae05ef6a0ca847542e0795932a80c42e8f1
                a9eeac82eb18a12d26a9e429c79126e5c4 000000008b998999ce67ab3c8431408d289d3c057c                                        a4e755253ee1025d1c2efc87b998a6f8e814c0e2439f7dddf2bcaaf5
4567       7137 fd2375b50a8a26114471ff7d9e9593     6db389c41093fe91b46afa                     1KF23XBDTSrgvYbLsFDeCBbySBDrxPTyA9     37232f3e9a4fdfd66436
                                                                                                                                     04d26ba9d7dadd06710bdfb5acc89a5331781e1cb394452de0c043
                a8e560c765997f1e3ab9ebdce4fc8941f39 00000000de5243c9bae6f197c7762df5dfcd37b2daa                                      8be1559fd6f28a13d4a3c1f02310eecb3bf50508625da0ddaa19e6c
4568       7138 cfd42bd7ec7078d4db589c59e56f0       2e521cde4691826c81f4f                       1NmZh96AS1GBLqXK12cF8crvgkBdFQnCXu   27e104b09858ac19bce49
                                                                                                                                     048bca50a154c0992a17617d6b007ea29cf310caa7d6aa8be821a9
                b83a492958eed5d1b21b2628a4fe559793 00000000f5b28582ec2c9a0dfda17a1d79b7d3832e                                        75ef8b3b3cd6278d1f27d8158c4bbbe41c765e065c1a8af7c054ca5
4569       7140 369021d94de96fdb645cb513c94de8     135db5d9ca537fa8c471eb                     1LHCjMx4wpPwBL69D6P9rk71cR6zLNxHb6     39f09d0b175a568ed8e47
                                                                                                                                     0424853a67e0a06b7bdd9f2a5932c9f3267a4232a766e91b38f86a
                c576cdc2538bf0f426907502446ee44a4b 00000000d483f00655cae8c9467bb5d77469b61d64                                        584e690b6d466faf34f57c9e6a4c47d10a329e7b9152b44df783628
4570       7141 ba4d1fcf214a676637d123b68b2646     a7f79dd6d53c7b20a0b6bb                     187LoAEkDouyFx1BXMuAez6Mx19ugYRxaT     19f5bfcddff47c13e45a4
                                                                                                                                     04522a673f8646b654533b1369841cc59e701753f1238967b83779
                b264e3eef754ea8b0927955a8ea58fc6fdc 00000000645b15f8aa73a5e715e35a22fb59144498                                       3f0f5d6c31a146ccbfaa2573abe3e81d09b7279b12b08b9069fec7e
4571       7143 40b7a3d4cc6c56e38d1caabb5eab4       bbb3b784a47a340ef6af9a                     12xA8u7xYpgEXAXDpsmLuFCEZ3Wgs7a1WP    7a493ff558f98e082a500
                                                                                                                                     04dce5617edb72367ca46c6d8f170b2a9ff0863bdc8bb367119a8e5
                d98be8b2538bc9897cd3fc782d290f5f95a 000000002612547d0fcea4f7d8b80a3df6659b71d3                                       c5225a7e85e9a3e3145c65926ed60a9fdfe26b46133f87d21b7eb33
4572       7144 18fa2b135861405c3e2e05499fd70       46e3d306a3c86e21be8d22                     16THuHr1ECBMYmhSZxfGTiNGGqUqa63PPV    f6c3b64add66caf2eb64
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 256 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      04633ad401d13ac87982744ce31e3dea8f6e6d38559bf7dce727c20
                9d4730e623f0b7460c910dc92e8a77457d 00000000197e908be9fe98cc0a77e7578be2c575db                                         ff2529f7d04050df27fcc2a5d66aff8844641b12c5daf4680c4e4f4b6
4573       7145 ff55689e12122e92c277dc048439cd     0033ba7fb8e5e277a35149                     1BVy5S2tFYWJzgSNKX1Z79cGF2enysi63a      cdb41076243169d799
                                                                                                                                      0439fe695e438333a35734be1451be9d5ff60442d395f8ac6a5547b
                7b513015267e2290d9d451a4c815c52ae3 000000000532dccc9b9b4892a0729da25846d1f310                                         32dd74c31d25ce47d8d1a997bf2c8523891f2b266ca7a325c2df677
4574       7147 e58368ca070b904319b008bc96ae5c     60cddb95aac68aacb0b24d                     1C6jf9KMkTqobPvCtVwBUEFthVBxVE83ZZ      ee0a43bcd825a219be4a
                                                                                                                                      04cc3f860cebd7a08a54df09ed5a192aca30a21272da31fb00620c8
                0295b4a1107e9fc3687168ba7ba8699ed8 00000000a842cb9481ae4f8612cec3a71f96c79c792                                        e3f8ca469921f7f601e320a763c0399ee0d29c8fd60f192e8e9dd50
4575       7148 34a24da15135d731db1d07b6b2a561     1e378f41586ab8d0fa022                       1NYmUsR7RXDsVHhSbHVV8NBvZbF5SoP4jE     907248f751938d4c20ed
                                                                                                                                      0491765f3ed1f595328f5a0be5ebec5bca37f844fdec153ce0e2222e
                d995775086ffbbd7315598e217118c546e 00000000ca247045243ca614f4ee723365f1979ea7                                         94c1f40d3662c93021275d9f8499ee630587f952f5cc173fdabcaf76
4576       7153 c1f903cdb4c9f889d00b6eb9fe1945     1d7d7ea91782e7c21241db                     1AqcRyJHobXbGptDMZ5xAPkvpiBio6aEWu      8e72c690a62ef7140b
                                                                                                                                      04cca40aeace0c2b5adc5d23e5c0e45762327fb6ad7a7d5300d8a05
                3aad3ebdea8e4d686dae2036a691cc690d 000000004349a949fb70c61c113f3f04ffdefc652bdf                                       6be0886dba84c12a3ce1c1623e7c8b838c9538b078afeeeb6fd59e8
4577       7155 4f898040efcd783ece7666a584f56f     61ac2fc968658404a47d                         1BMnnR2e5UGC7GFupaCUdstpL4E9FizmwM    e6956fbdb07fd5af281c
                                                                                                                                      044ef8136e3100a601828ff696dc6ee20b31ee229b83a986990924
                0b3d77cbb7a1f9295f57706b3865253ca9 0000000029b9a0a930d3e3e15926ab346b188220d                                          8d6bcd80df5739d6e780c4edfafac67a2ebd6d28c0e86bd8be3c2e9
4578       7156 260829ef381907f24a9dd8384f907a     67a07bf45b9419c5da77893                   162KWdcBJJRrTKk33MArhkvkfSsobL2UMF       cb11aa6122c5ed6c6c6c3
                                                                                                                                      040777715308f9994d720fb33dbfe54976a89b57844372fb4955427
                bc67fd4f49ac47a4562f3ef3125ec872eb4 000000000fb83bc7fc7af5ddf0ffa8c99d5a810de00c                                      fde7291488f7757cfc214f5c8ce5444fa8e5753db5f8a54ef3fd96fdc
4579       7159 05cdc316b6bb0edc2ac6cb74152c0       0ffcfd725cef238ee68f                         17DtRxJnZFXqZPU88n59xrNxmzUhkUk3sc   ae8c42eb58f2c1f003
                                                                                                                                      04cb50f47e7e54fdb977365d34f9e39653b480dee9464b3e21714b
                16dc893589feef3123e1e8ad07af7e81a6 000000000f760314179c351107625b24288d28d5e0                                         4954f5bf18b39a04f315c557da7c5512dc0518b5ac7d5e1c7387f5bf
4580       7162 091ec9660797113574b3d710c1422a     e364b8abb4bea2923820b4                     1GYSVFtKxfYSRJqeBEySf63VvUMk6uSqob      7654f621ed687f0a5fdc
                                                                                                                                      048066e8bb8a67f8d2a2c3ac7776b1fbb36616745dc508ca5b117e2
                37d8ebf34259fc51986ddeab38d5fe2ffb6 000000001be82443485d96eb5595e55eb5400ad70                                         dffe229691b1abaf50e2d262f20d9d9143b9612c20c6cd255173570
4581       7164 86ef0cdcb57d46ce77e9711264449       92c4da6e9f65cf10fe9cbc5                   1FHg56HU1gnRvHhtTzbbzFcebjT2oTLbwE      aaf9191e238f7cd773c1
                                                                                                                                      04548b53acfb92798836f62e2b5f5f6354f5a6808c230198cd83166
                9dcd471f8fe9f08ed816205362de305d53 000000007bf41fadd7421e34b71f9e0f6accc14a323                                        a78c64a27457a2746c7fd329f57b3f3c6173af14bf9f310600cd1a66
4582       7168 93e31e2ee182598edb8df40c9f673c     836e1bc8cc8445c9ebdfb                       19T2QXA5p8aHveX9DfcgLDDSuBwGYPfoJK     84d46c34114d6969940
                                                                                                                                      0412c3394a2a147c44689fe10be3166cc342ef9895bb2235b40e730
                d5571457b54f696a4016d4765ebc37f537 00000000cc7567de5c48b49491fd520efcd0606bfdff                                       5adef974d737c0f32787b94da1fc64ee014881e999ad6833a2c9b88
4583       7170 0542f84b40ba705236549e63c30749     3adc8b2640e50c53756d                         17FrDjCf8gvfa2yLaAg5vFH4y95UHzkoG7    aab5e17108059833e38d
                                                                                                                                      044f228d81b4474c50d0c381056c2db8befc11fd6d0a867a448f6b5f
                a17943485a7bd40d5bc08e60d4d334f096 0000000048d63c87803479db8600d99d8b1a4644f7                                         0f78b88e7c95806d857549b6c95f1372c7527e906db06160f2c6abc
4584       7171 112e5c267e82135d2090e3e113dd32     361da1e23ac06eacbaefaf                     1PQyAceRLUnMWuzdPDp8T4x7QNMcSXCR97      027791a160e78d8ea7e
                                                                                                                                      048b3a49247ede3081771b7fdfd9567de0452aba4f57a6d3e775ac
                30b66375d232951266840736292083917 0000000010d6771ec0c8675cc55bcaeebf7af18df3f                                         498c2ff93fcb9c4fe250894d280d35a52535710ab401f593435723d
4585       7173 687a04cf392332931dfe7f73bccd168   d4dc38858fc9a115112dd                       1HMpyBH9PqNPF9ML6dTGyxUZEJHd1mau74      b35cfb492c6e426d0573a
                                                                                                                                      047e6307c0273a14cef5c80e0aa8d561fcbc76cd3256b05a347c8e7
                1c166e3544afbfa0a4e694ebff4fd9c5a7e 0000000043a6beca9339f823e92f50e857d45398a9                                        133b2ae1c0847205a81b7764a0217c7f670140ef50dccdf42ff1c066
4586       7174 2555a602040090b49042aaf9b4fd8       8483785090f8246c07d0ff                     1GbK4LXxS8YM9RaWYxvuFKtjz6AU6o1h5z     51c425d1960da3689f2
                                                                                                                                      04b0608487d3c3cabcd653cf82fe9d7061132aca3f6fafb66181280e
                704396f5cf8314120b132ed886efc8d0b78 00000000665e84b1b59fcba37cc7674a4591e40c8a                                        c145ac14a28f520e353555c356d9104078ca822e0c194b45fd1056f
4587       7175 ec11d89900b419ce4264d953f23e7       89bc0fdab40f70f845039c                     1NtPgW8JhodEiLAukemxNBUrmjHqotJTAR     0235db956295a170e4b
                                                                                                                                      0430b567103786cb8c1a59500c8b36d43e8680727368aa5553cf05
                3d89625aec1db54412a9fc54c96d0e3643 000000003d09f9f599f17ef2d1c483a2c76359b424f                                        4256e71828ec0c3400df0c5456fc204cd2f89b9647d8d3d1768b447
4588       7177 fdad754242d795780f2533a3d78fd0     3580080a4777f88b64bd3                       12qDX8aa44c9YWLCkCAQrdsMMZKSurmyTn     7b9f5e21a1775ce2b700a
                                                                                                                                      04cc9bd8ea2dcc8d35f9cd98420b47825614056dee3c9413b875524
                e21ef5669785d316f4e8d765931f0c8e1fb 000000003f206cad3f9d1e2aab3d01cf3bacb0d1fa4                                       89cfab933226a4392cf0c85457be2aa3888565270e98b35a6b7585
4589       7178 bd4fd0297c75b377569c2fedfa577       ff57755d441a2c5dee2b8                       1Bcdznm7racFzkowCXYWo4zj63bcrc8XmF    2f2e20208c9e1b0b74c01
                                                                                                                                      04106f2d536b4ad08d9d0b56f912dbbf693ccae4eeaf3e15aceb462
                e2145e802ebea0ddfda7c486cebc8d4448 000000005fee4ca7eec12cfbcd1e741845b81c4fe2b                                        9f23f183cccb7a73523f9902de018808ae1fae808ecbbb770ab17c4
4590       7179 020e35bb876a41dbef00706187b039     8ad11c4314db1ddb1a9ab                       1NkKYY6R2p91AEi1zYzT3XKTocEXer6EWv     9bd6b1614b9a5ece66c7
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 257 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     040378011003a4cfb1e82de23069a08d67683b5f413d53e8072e55
                ff47af2d5d1a4ca7a49a04c032ad8c3ca1f 0000000081c4b4acd5cdac45547858be7c09eee018                                       f930291d22be3b3ce152acdc0c2b7e19750aea0615a3815eb64397
4591       7182 8bc9734028ae556e95c3b98dd4019       6e8f6e39d94ec89226b8cb                     1MwCK9pH2xthxtoi8A8L47SQpVsHJa1Uy9    1743ba2c9c0c59d7eabb01
                                                                                                                                     040911f40310b642c4950104af7154de58b7d108f460b11bfcf09f7c
                b0f4fb5fcbe30a7405f533f65cd46ce5fa6f 00000000ff46ebbbb998f968ba271e2a5b7a5c460d                                      8e3a773e36ebf1540232cec608368d1c7d480315959bebb5d8dcc0
4592       7186 6363d46ae91d20d2f9071bfca0d6         d330cefd0b32c1363b9159                     12TdpUFQzQRnppWEktjVokwWsLgQAx8moz   2c9ffc034b95ca2b8fd1
                                                                                                                                     0440bfcfe317d54e3d0566df6cee82943c82443ffc9ff91137331195
                3868f898611d4f9c5861e0c23732840b33 000000000ec22cd8f789df05f81a61bc58dc9d8644f                                       842621b542918346634d09695372a41fb63238f4a00817fd70d31af
4593       7188 b8ebfd1348ff8d27d2f0d77de68e37     c84fadb4e9b454c08d42b                       162DhWgFitRRu2VCta61oru84JD66661e3    575958a921811badfd1
                                                                                                                                     0489929f5ffdfe99fbee86c11b167e102ccf2e17dcb29feaaa2a654c
                66ac005e82c4fd226b1b47e3f05c630a19 00000000803a23e4a80f66522b43b0da5de9cc3e05                                        aa80b9da8ec175bae1f0923c96df9ab12fb172ebf41db754382dff2a
4594       7189 bea5a56289e6b81062e1c218672cb8     05b3467c6a2541a689fc81                     1DmL4WF43eKgdyrUa3ufUmCUdnmeuX6siz     df2f938bf8655da3ef
                                                                                                                                     04887918e8fd336fd7d6678f3b47aa7903185ab55569664461cd48
                b8af7b447df48f96f318df77a151163f9cb 0000000040e547b48aed97cf8be2b4a72242cefea5                                       2fccc5f34feb1557fd8fa928d11519111d3d2f5f4210f2028eb5a459
4595       7190 d6a807412d48162e65827af01f6d5       1d9211c37e434b9893024d                     1P2xWrfnmUT8Ato9FAJpp8eJ3bswpxeBaP    4d45ddb95d2f8c4ba079
                                                                                                                                     044f715e3cc9186179e597f2350030eb646fec8d3edf41d1de077d3
                1c2f1be23e2fcd5396e14e3df26137b938d 00000000c48f09445e988fe63f8580727a3aa8c0561                                      5e032ef3ad96c556e8be1f7088042e7c92cafb6badd3c1c7e5a6e86
4596       7192 2b7d69500a24b6f365a4b437344cf       b89354c301fdfd808b2f2                       1CJWbjSPcfSmTKfAJRsm4Y8oYmXDkFkYXk   44fa8a1cf5ab0c878380
                                                                                                                                     04bb99addee1bd6144b72db249e964d7800cd76e996660830f79c3
                8277cfa0826f50f65656c7aa6831c8d6dd2 0000000090b995d03360cb830c2420f33432df40c0                                       a009246de3f0702cd219b8e9de5968f099614c87c2cd432a5564988
4597       7196 ae9da6cb794a55f77b11b18e6c525       be92bb7bb8e621dea6726d                     1Dg5RoQLBrwuVjA6XPWyVgXSwCEbqijRPG    75cb20ea58506b14673be
                                                                                                                                     04ce98238e1feef4427b2390a38993a9ebc25df5ef9808ff9796adcf
                98dde13ce846de4ce7db75c8304e70bb34 0000000014b203ca88a1aa26a8302a7075e3344d5f                                        e75859d1d8fbb515549ccb98157f49f5a8b1a47fcc6689193d90a3fc
4598       7197 7861ddbdc8811c7933e8513be93a0b     bc80fc0988e4402254c8ca                     1JLTeDqEtJq8JSdcnwFC3unytFUynZpH6E     f98be19b2247dd69f0
                                                                                                                                     045530bf61cadb90ce3b4b5f1c63bb22c58cc7c0d7e5b1bd8fe8632
                bbd7b4f5c1035b6a6413c7bd5c9a523fe9 00000000a588431277ece14d08d79f3f2ea6a937f7                                        84e6e4d1a7d17132f3c0894510ccc0da5fa1882824a4ccd249010e0
4599       7198 d1dbf315a6a27df80565c1ec2939f7     e2571a9246f7a3e7752614                     1C9MgsqAE2XzMqeBHmMwBF4GG7q73XWhUL     e1dbad0e3030ca302f76
                                                                                                                                     04b30956c8f642f97556a99293103fe64bcb46351462dfdb6e6f773
                8e482e27449b468a468439d2aae9b0602 0000000094f20fb6a309b8d5686a13a9cd3fdcddac1                                        9f1a7eae17cd05bf1f484233ec3f55232c07b7ce375be4bdff1fef57f
4600       7201 b572319646c2978ba0911d31b4d921c   a52e5b7c5660e560cf1b1                       1HodjtEZT7jWJ7HGxtuyQ4PujDK9NCgqgg     b3c6592d0c1de6bafc
                                                                                                                                     049b24d127c2a29e60d7633d2263cbe75e7569f30c97a1ad4c206ff
                1c0bc5aca925845f11c9418babf0e855476 00000000c100f071cbc58a957bf94adf2f04b3162c7                                      0d053fc5011ee708e51be135c7722f53a9438ef02420b9156ecf5a9
4601       7202 5d55ad55e66853c5bdec6697500c1       7637de0bd8918b4ae418a                       1GUxgMN1zTax6yuLjtuBdPosFS1pW3F8m7   9cb6f1ba0bb81dd10324
                                                                                                                                     0480e5650f0f3edadb9cd195fd8c79c56bef62f3796cc5e375a56b63
                d7e40e387c2905ba544c3895448b4583a9 000000004ac89d3329a8a1bd7148a329b78aad987c                                        7a0a06ba757b07a7d582d10ee79b8ae2d8103947b3e0accbcfb0ea
4602       7203 9d14477ffab73bac20c5de0cae7402     a01b50ccd86c0b871ae637                     14yrT4XMTD88XbAfPSG6LmQ8aFx6VUxqfi     120fe8054e4aedecae1a
                                                                                                                                     04e85cbade255759793c0b45c05dbb51e022c2ca5b8e07d21ae3fb
                7df49fa9f80b2401b5178c410aa563fd332 00000000b7f9d7ca3c044228c6f279f79f326ca0c8b                                      3d454cd76fc95fe9fa13e95a1779092c0a5a70a927329f616f46f055
4603       7205 89255d095d788de2b33ea7416f2b1       ab40a8051264a98e0357d                       1B9VqeDw31krtggvY6ynrPmjXkF55YPkyC   8674a304d9c15fe8c034
                                                                                                                                     04e686a2f05c9ba1d328c320d032fd1b9b3c9340123bab0dff62e02
                2bddf467ceb9135ec7b94d9a1d9af76bd6 00000000ac3bf74a7622732573800644b96129de1a                                        c0c6bde777d22fe524065b49f9d95be44504e1999eb3f9ff175b53e
4604       7208 b313d41ed1609ed31cf3690c66eec8     634bfa4920c40fe98e6e41                     1FxaNRj7eXtvy9FvQEmxzJUGzxpSa1ypA5     d87d433808365040d3ce
                                                                                                                                     041dab5134d47dc9264b4fe4fcc5035c669a2d64c43ef1165cfe416a
                c1813032640fe009143f7ab63665f1e986 0000000017f705cb7ed5be17eb1eb9d4af765c6281                                        6ccf387a0e8e6386d3693da1d61d1aa4ac76623884c619cbc7d8abc
4605       7212 a10f74a80e23b361cafb3432a62b81     0e985964322140a8347e28                     1CBiRh93sfVQZozDk15xTaks7bP1zMHeWi     d43c59e587eeb9daac1
                                                                                                                                     045610b22a0701b2d4f1f07bcd59ccf45ef0f60e9568a531b9f5ebe4
                1bf9f6a76e6ddea48757d6925fa0faf95a2 00000000bb8169fc99b63b93cee142e681d9730258                                       ccea4235c53437c919482631e11993b0e7b053765968fb6ac8090b
4606       7214 cdd0fcef643c393eda17075fc5f23       7325bbc2884e00b408c4f7                     19nWVitSAm6BGayemtsGoW2wNtrCZuCipC    8b85cc389260ac41989c
                                                                                                                                     045d0b4a795c4859e4f62274ca20b5358871cfa1dd523852c0a1d11
                b815c92c890703edce34aad590277a4c57 00000000f2ffe6e9083ce65a57cd94131b3eaf0dfaf2                                      754466963efabf5933b479408e80c1677dd493324465ff0c5675b6c
4607       7224 e5c118250445e42fe0362dd900b0cf     d7921cf8fbe1a4b0494b                         1PzFEUvRJK4CgHaPjK52vt2v9NZucXvL9q   3d5072c084615cd8c449
                                                                                                                                     047b14b6fe3bd37999d0bf4a936cefa8333c6435e99925ae59fa908
                6bdad8ee0bd3fbdd49732e8c97993d2852 0000000094bb5fbd86492b3259b328ed1e5d497c27                                        c5d9a775d984a78eb105631f5170ce311b1e752ef2a69181898a09
4608       7226 5cebcc8605891163efe58c02f7434b     2159c3c84e2637b968e6bb                     1PnssAP4S6KuE2VQYQKXjc2HyUPZp597rL     21a6f121ca0711ae68f4f
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 258 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     045368c1d3511baed1e35aabc8259b2f00d9529fbc9df02319930a8
                1518504209379026bbe3064046c616c667 0000000034919ca31173f4f19fd71f9d9b46d9f0d3a                                       ece5fbcce7176ae360e46ae83a8995d1b78ebab17156e63ae72ed5
4609       7228 ac79ae3f933de415c4591957bc12f4     2231bc6ce83aa569b1390                       14S8fBDmyMU1wjVpxt8iZyUsmycKJUCFJg    870aada94c4090006060c
                                                                                                                                     042f3b1f9ddd4cae125036599a5cbe531b31c8dd25637f39ea3745e
                f85dccfd726f480071d5115161330c30fbd 000000006d0f8fea03ffbc8a045e8df4d35f571d8e7                                      ed252cd1347ec459f928cf55177fd8fb7328af441360526c50e19633
4610       7229 70622739d0868364e3329fe4b84e7       297503a6a64269344c152                       1JujQjX2h2cP5sNfep4vbXWujLDHjBU3oG   58cd0b7292636341ae4
                                                                                                                                     0475478a4a25ce5c6b97f6d2dc6798b54308461e8b84ab067bf425
                d9c5e8a8380bb09d43b95902b1b6f8b82c 0000000065642847653a57223a93a8f111e07a30ef                                        3fff44576ada54ae9bca95a279ff779d4c87486fc144235f0ab855b6
4611       7231 398e8b64c340b363ce6fe4887e7664     7ab6ac0bec5f0a1d3c5bdf                     17ro9ixHj2aV2XVWfLnBTGE2amnUPPrDUG     d335037630ac3c7ec782
                                                                                                                                     042890c465cb01ff63294a4483a242e999831ff3fd0ff78051ecb677
                0eb061ffc6211317aebe7be5edf1401bc79 00000000d33ba642f396bb1372dfd23a7936e49079                                       327eefc96202e385e364589dbfe566a87600e7e8fbb9e328c4d06e6
4612       7233 2fde13c84b5d0181ee5d9c3448a22       9ed3d90c7fbb07d868a65e                     1KAsZym6vxh24DuSNFaAk8S1fSunqyQo6s    60970c1633b7e52d4d2
                                                                                                                                     04af05fb64296fb7d511ef7aa9b6d1f2e723c3eafbc6dc8af9acca1ac
                ec3a87320a29987245bebf511ceeb08683 00000000b1ea7ccb6e077387e1ad2f74c14be3ec6e                                        b3db5631352f426653fc2ce45f643cd73b6da19404f8ab930e7cf8f6
4613       7239 1b010680973f3e7c0b1ef90d970bdb     18df2e4bd5a8e499a68869                     1MZynsoWG95Mn4rLb5YZ6MhkEkBY737Wpk     3c2cb9a8e4253b84b
                                                                                                                                     04b6dfa21a14f7c7dca54e2549ee4972f6000ea8457ebe0df7f49d0
                92cadc30c10d779693e5cd2865530bdaaf 000000000cce01e2809bc75a5e5ab1cd7ffe29b096e                                       5f38315ddc43d6d819e53ca06a789735bb7d5dbacab3c493f18cd10
4614       7242 00d6f46b8ad4a965d26c6f30661472     39ccdd6dc413009f90cdd                       1btRmZ1ZiPiS8R9N5aYYMDhDmBMfTUSaC     18630a5a760b9914a01c
                                                                                                                                     042fd1ded3eae4f8a025530498729cda97e6be5ece9640a42189e8
                0236df7ecf9c512f812e963d5c423e33c78 00000000666ca3c27c61dbbaefa666520c7e6088cc4                                      7c743df469f2b2336b365e6cb3c26e7c5de5720df1767df88a6e112
4615       7247 9ac01248f8f21bca7b301dbd24579       4f096322442dc022facdc                       1CrRys4ALijVbbTUQnK7JN8N6CJV8vbMQ4   219ca8644505d29b6650c
                                                                                                                                     044aa905c739f6d766e027315abf564550fa12730793b6914f10be0
                f7012f7a191fccdb01edcaf0919a6508f81 00000000e62c067cfa3571b2cd4ee383567acc8177                                       36f355aa4dafbaa197f3c10372e9625d68d2dd8a74cf91377e833ae
4616       7249 911f3a4eb40018f7c184b37a91c74       8cc53254b65ddd9af389db                     1HwBoDzSdZgXZm5XPQAZS9jSzQ8m37LSHx    3bf26dfcb644f5877cf1
                                                                                                                                     04ff06f07e8d5511a08cd15231a4db255f6b3d942605894acccf5cf2
                d7beb6656ab5eb2a7129ed96dfcd0fce01 000000001cf82724a71aa902376b610e59d1cf7e62                                        c4edcb0a050dcf8137f74811c1baf8f5245222e6ec42e313dd1a77cd
4617       7251 eb78431fd4254313a131705eeb3659     e126a03cd4987dcb30fada                     15Pjv2iKWYDNwerPK5YGbexX8ueXS3AY5Z     5ef99368ca72eff182
                                                                                                                                     049f86c8857cacb3d223aca1b01d5f6fb9cd9bc0dccc27145abe4224
                e16f21178828e38d60a6676fd7719d41e5 00000000d76f4237f6eb76539aba91a03113a91c9e                                        1c8bbedf6251fe3c472c492aef5587e6fc5a5f800538816bd6bec142
4618       7252 c9f3e3dc37ae1e26037f4961b2635d     ae2eaf302c3dc01248165b                     1CmRTgFAEQJcSvCRTLqkoXdzVQP9xqDLbH     99f90581b1cd76ba48
                                                                                                                                     04045f4695574f47c9073f67df2219708cc974e64166fd78840c81dd
                ab70a41bc2558dfaf335ecfc43bd8641ba1 00000000b844e1330daf4385c53f65e68c489b39bb                                       f30c66ac77b57ebc2ef5e4f52269c1672316e5f5f270f9692f61452e
4619       7253 4e32eb5f2c958a4dd5c43eab7a90d       67319146e35726fa0c2ba1                     1NgbaHRLHR9ghF77f2JzqQocju8yHGEJwP    90fb3f7a912d1375f1
                                                                                                                                     04a26cd83f5690581c9ca32ed173eb1b0dc9283306a7ac067f58ab2
                0515b217f061133eefcdbc2ff8d9964dfb9 00000000e57e1c8c92419233b40961ccf47186e715                                       b7c96074630c00cdb99d41f3ba0a1d6bba13a06ea19ac6ff17a72e3
4620       7255 8610ff6ff5ddc6b62cadff8affb06       59194b2791aa53cb169265                     1KvkdbgjrmGwhWrEhsTqELko9d6o9odrRQ    7338297891f6051a76ba
                                                                                                                                     049c49bd2847d860347f4b323f75e7a0c1633527d7002c207e6966
                f6d35534f5fb57fe9f54566316eb7e51ca9 0000000056db6a4454e23ac6b37e36d355c3b767b7                                       43916c7ef3453ae3c2b1184df82e36fee83f54d40c8ce7067256e2f6
4621       7256 c358cb84895945f7e2c75ae2a92ff       e16711e5680fa47cd67056                     1Q363DRukNSkiLvzr8uNauLJ4JesCHhHKb    6d996cd702632f9058e9
                                                                                                                                     04dcc9c0f5807476b7a4a51d00653f5cb19fbe70eb312cabbe71eb5
                158f805547769e6ef79fa1e2caf0fec53b4 0000000073313ad7936a139e97851b826f778737c5                                       6ba5156f2e5a4c9c82a726ca2556b5eebd2b3b6a594751a0680738
4622       7257 33ed4d7bdda697ee554541216ac62       72919ea5deba76eacdc41b                     12xbGzECbAiVf3gbRhsnYLXAh9reRa7asJ    524ad1a1057fad1c9b624
                                                                                                                                     044171b30ef3fdb270b09d75b558ae87a12d4b4f0557d1ddcbeb30
                ca2a57326f0941b0bfcbd8ff1882f20dbdd 000000001904fbf0b1dd2d14c1bb713d5a7f7ae2fc9                                      22fe801aa129b7f727c4027662ddd89f4f85868c8147bc8ed98d942
4623       7258 015c2d60abcc3c663ded48a92fa87       21a516e8f2f4dff592437                       1EChMfNrQJLGyVjzKwtTeUFSevPupmH1vw   3b768dd4b5b46746d3d9e
                                                                                                                                     0446ace4df5785cdb39f4106de1473d77cc69a1d18556f0b5cdfb86
                f0e729b9db282f9080909dfdd5bf5f84c48 0000000093743ded074ee9414c4bd9faca89149f0b                                       79a66991c44aca2b03e22e3443da4cc43b6f51a4b0a4636413cfb19
4624       7259 b62b2b4c49fe0876d94cf7d1d05f6       35325286de4c9111d2755e                     1xsM44jZypd7W6ZWpDaqbAeJUpxqMfPwb     ef50275b504845f54b68
                                                                                                                                     0401c402bfd9bf02a8dc03db1cf91b15323d20d121cc6b652f99a3c4
                c510a57ff35ccb936adab3a4bdc39556c55 00000000d206578bb06e7de703603d9fe23e4480e6                                       35d3f05dda1ef371bc39d9d8e10ef5deb770f16c9bb22ae2aa784c6
4625       7260 a589e6d5e56a32d6c084de10f1a2a       8aea9d4f26fc0dcc555b32                     1CKHYRgzYjc11ScjBBaEEy4H22NEUiZqyD    9d61eb1a62e4467999a
                                                                                                                                     04a6b5c98323edd586fc341b09d341220e8f4e133fc4498f9714de6
                da5cd1ee2e9e68191fa9d3f1dc20fd74160 00000000878119c100055d8423526cbd934a88de8c                                       4489a79aec8396424e6d4100a37b79d1de5f8a32f45aaf3e4dcdee6
4626       7266 7c24cd9511d0374e0a1ab3d3a6816       a8db65d9795f1677e4cb6a                     1PbhGLBcSqVjuznJJJT67VeAyvLzSEKXRU    0775e329a982364779f0
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 259 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                     0464492de45b63227988a5ab276083294df09c14517602fc9373e4
                742493ed60bbf03d934dc9ca9335619420 00000000fb4306016140d54443a226596e9998c3fd                                        7c372b9e1e34060eaa025085599ca22d547f7510a1ef1fe7d8357ff
4627       7269 99a6272326f2b774aa6be54e3ca602     3260f13adf24a4f8555617                     123kax7nEKgsAXYpk4BWDyrw22sqYhydFx     9daa0f908a64c0462d925
                                                                                                                                     04897882f53dcce87c52712fa74ff5334f79544fe86c8ad217690d56
                af6217e2a8bed596b9cddf123296d6993e 00000000939868fbee66bac335b18ee928f431d075                                        3835730fa6a87a67703ef2c7616ace72bebdf17609e69495cdbce47
4628       7271 cc27705955a07a202d6e5747c20ad5     1b9ab37a2fbb4a2ce13fba                     1P93jX2qpf5LFuaKUPvmbd9thd3NS9VMYV     a60b00614e895d3a257
                                                                                                                                     043550ad198fd8f1bdcaf0925cbcc676552c560c906188605f44e048
                80e141f5808886563dee29d11dad9a865b 0000000052fef4716fe4c23a5625a6a2a5b0b6b93cc                                       f6bdd73387166ace26fdcf0ff9810f043e01ea8442b70de786f311d7
4629       7273 d0dc12a36f2ab798445f7466d24712     1b0a51eef1421b121a07b                       1MVskKAiWrWPLGuN4cyJSRHGybx712PRKh    4a7bc7cf9ade96cc1d
                                                                                                                                     040e20f99e5cd5d339a7060b66e27cb2c1bac45057089dcfd493326
                dace261e0946703d4ef17f8fbdf1100981a 0000000075715d9417a0cd173cd098ec87f22fac267                                      cafac5d54cab7042755d62b16877c7075d26e05cd8f5d7572f1cac1
4630       7274 49dabd18ce6f0fb40bd83dde3e7b4       bc91c7666ce096a09eeaa                       15jqT3dADenb7AmkDzK6SnjTuRbg5fdPBj   b01043b217d5612ee4af
                                                                                                                                     04da7170f95be74351f75390f39a2f7b6880e633aeb82bd7d029dd2
                ee5bbac48f5123c2f68fc6bc68b38f264b4 000000007fe51eab27cb67946a3410430e4af64bfa                                       b12c5a44a1f3891fcdad3fce87ca4562d2edd25259dc9de1b4b9e8d
4631       7275 c80ecc01d035420182818a9f1d876       dd1be96d081a9460409adc                     1JehVxTKUiGEPe6Y1YahvkA3ycoBWpL7Ys    f2a99c188ce27e3f83da
                                                                                                                                     045f349550f6d0c56aa71995310a96604d743f5206211c153513144
                59bf4ca914c0a065d0accabed25bff14675 000000009b4eafe694d7cfe4f8a2555130d72d5fdf6                                      a2df5e3f2283d5e3e7f4c5db77929541c2879d7362cd0121a1e26e1
4632       7276 e7cb6d88e31cd4fbf5771b3f4a9a0       2cc1006242e2eac8d7f9c                       1JxuZwxMRJzy9jeTfh5jqzRMDcVPA2wGpy   0f22bd8a271b1b6655a4
                                                                                                                                     0432a4dff2b1e60f7efbf97fd313032842c743beff28ab95937bf800
                8e989f374aa88bb253e64ee17302d01ffd 00000000424dd4464523a62a4b39c9ed23ec6b6d02                                        3c8c079f44a3eac3c9167bc5054ba36c4074c3e061b0af2b5131b78
4633       7278 9425326b5c6383c5b84e7fb4f3d7ad     f73d18064c5660a876c276                     131BXWjbCUG4p1JRBmJ2vziQjRc7zvnhVT     e6c4aaaaf90808df9bb
                                                                                                                                     0478d35643f364791d289522d61e82b57899d5e3f5da312936ce64
                7cc79461192cba8833471ff93df78a4b927 00000000bdebace782e92206845942b7ff4c89071b                                       4aac8318f97e6f54f841fec8d73073a0e1ccb7c68887aaf070b52405
4634       7279 52e0e3ab833b5304e813462da3c12       3a7bba584a31d8b6d6c505                     1N63RX4636NcCWYeY6VifDWFGAAfpSmGWU    2154fa52803b7a679fe3
                                                                                                                                     0473c50b39222f24149e6475075c21b6c870c9646f8f34fdb512aa5
                b360e0813de940b053bd90889338e9c02c 000000007a6f495d4f7495b8f36266822d741415acf                                       be7a3d6b2a930b80d940177397b579318611ab85530ba9dca5e64
4635       7281 e09d192f6f907e0167ed91f27340c6     0ceb3729f8863ea8e6567                       1HJA1qksRzSufnACcUrqi6HbBYBcLFW1h5    918d65e68b2e21c8f05b85
                                                                                                                                     04f356eb158c2ec7767890d2e367222d46620f8ce259bb32fb5f38f
                570a1b0b8eb4aaad4e6863142721d8232 00000000dc647e1a8dab876039d77f9e54561b6996                                         e14fa8d72d0f651f26668e2c2c9157cd6018645eb3833f05b83b779
4636       7282 1f08957e77bdfcf32a272f0c535d239   bc4bf63f7398cfb19d83fc                     1BpuQRQkNT4N1VTbY8yxX8rcGkBaotEL9P      f2189d4cd40c79b97913
                                                                                                                                     049b5e679fbabfd52cd92fd3c5892e389b6ce38b701c462851cb925
                9b105fae758f40937fa77e13f55bddb5f7b 000000006ffb9188ef126ff462598687db7832ec710                                      b10fffef800cac6209c50bde4f7c5a25033657205cd31d795da1e9a0
4637       7283 dc66fc75868774c92d4d39230623c       41d3b90e0b559e8d00bbe                       1JZ9MeeP1YVjCHyrHLzuUnzx7ZHHCz2ag7   b73babd6b92cb308dce
                                                                                                                                     0455de8bec5f4dd168ef8312a90a4e9b7038327933b7ac7c4c3156a
                adba3bd29f813ce193f5b7a6746d480714 0000000003339b4c239e4c4a5c0e49a89e91da9482                                        13d60088f4c4e5134ba3f5096f3a580a4ecc3ec46947d1864d6b0df
4638       7284 9cd7a28c21230abb40099d452543a6     f575f432d3db7329470772                     1Az7YbZR4wr7VqsTtYVpg6MWLncUGd3fGr     2545df29642304459c9b
                                                                                                                                     04404479cf62b69433a39707433b3dffa06abd79db49bfdd1025412
                a725f6d9825fc5b46171aa0b4df45851fda 0000000072d663f7274a6232b84e45bbc9272d52e1                                       c4f4d62dc6b0f2a0e706d60dd99d717d1ba1b819cd73832555e0a7
4639       7287 64ab1023e3b51d149576661ed20cd       a88901749b6f79531092ac                     1LFsBhQxQWmfUyV1vpeiXG49J8gYXcLYaZ    82ed8ddd05682d7e05243
                                                                                                                                     04231d1e7ab7bf34a568840e3f5f4bcee9085abc26228e4654bbab4
                b1091e576fe0074d942fc201c36c00439ef 000000002f9a0690fe60aa6111258c49c9ea48ccc3c                                      134704f54a3e8707b9378b91e81b7abd3e77dfa7e89d006fab2d30
4640       7291 aaaece981bf75518d3f2f6b3245ec       a7f3d9684a35677ebfd9a                       16WnDFqSs2J3Rx5jwasBP5nFTt6JJSoEx9   213f630138605b8bccfe0
                                                                                                                                     04dff7047f1fbbe05aeb12387d6c56393123e0646c3fd7f2c2e2fd4b
                424f6d3516fe930abf9e085c46f4ac6f719 00000000d1de2a3f2dbdafb4695675917ef357570d                                       6486be0c8cadc35084f8cda77454b65973d5627360eda4dc323216f
4641       7292 85a804ba0194ede7bf266c985521b       2a79be1e3c37818a38f034                     19BFLwtNSG2Hqm7tdKB9bfV8iLNrSTYScE    92edd401e9f4312249d
                                                                                                                                     04ce0cd7f1faa4e2bad9bc3668cc33dc1c71a758d67e7d051d89d27
                58eed104020001316d4f09cee6ca7eeb5d 000000000ca0574736201b901abdb4f9dd2b9a6515                                        28ab748dc2465c60992dbd84a1156924cd01c08f52265d333a0a7ef
4642       7294 b48b242421c3e5543c70020bf69be7     e3e9a93fcea95670f38dba                     1CVXpRNo2sgtNU9rZp5xcvPESaaLFSNzmg     f014b78ff57a7caf8210
                                                                                                                                     0467aa829278adf08c429de6080b71d3ca74c353c04c889f9896e66
                105547e3c26a2370ffcf9864b670a1a01db 0000000054937164d49eaaf404730c7c35377f2815f                                      f7abfcc47afae2c1f2e9abc29564123d3fd0883d2241a2c05428636c
4643       7296 09996176c03b9b37078d82818f268       917a2ef9a7ef717737ff4                       164Mrut3JQtG1wwnsFu7ao5FVMPe1DxVH3   ddf495e7229dfd4cf5d
                                                                                                                                     041fb22e3785028c2c00e8502e10159b5d1d62c9d81f0aa1600c6f3
                cf24b6fbf23a268086d3abc23e2d19aca9b 0000000014e7358b03c1d8d38c74df6ae5bc635a19                                       a052e7b47c79216003c45a7a69cc3930b64406bd3b55128e394f6f4
4644       7298 2d710507d3b0e53bbeee8ab77210c       36ac2779c8e7bbc1260035                     15VBLMpXoiCQHVxz12jN2LLNPoVS4hkPFM    aef3bd35b648e22d17db
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 260 of
                                                             913
       A                        B                                       C                                            D                                            E
                                                                                                                                     045cf8a7775967094b706786d6d7c76e479d14945c5aff8d4f8a241
                315ce02d3e97f3ed49fff26899e8c2255ef 0000000033ae4665f982447e4907d14478d018a37a                                       ad6944a413c419492ead00f59410c5624123ec38405ef18f9671c1c
4645       7300 2223f597c191595941f8cd9f77a09       d72ad9799cbde30a864410                     1DKZ9jchorL6c129yyjNe8jniX57B4fmmu    9c5f348a0b20455fbb3a
                                                                                                                                     0421bb72357a241b7852c7c17e4a4d3706f749d605c9c06bc90be1
                d7de5a72cb29a9d52f0edd7025ed1b45c4 00000000dddb48473d55486c4d063039aaf7ebd6ce                                        33938112b2147c826f81f67c692c4b6117fb32b6073a5a2e25c88ff3
4646       7303 8716e68d3342706d42a2e9fc08267f     9cf1df04711f98ceb125c6                     1Hu1w5sumT5F4TH78qQKgk9ZmQg6E8RAsx     b2661624464dda26391b
                                                                                                                                     04971c4fb54f1a523c2e5b644378578ea31f5ac5871e59595ff462f7
                e25bf682a95997767bb8db87efc8fc6633b 00000000e22730660ba64d3c3f561082a159ec44f4                                       d7d76e5130fab98b13d209d7de1de6ce2ba798b035784eef4bb035
4647       7304 5ea1df8f08d3a605493f460c78ce2       4a8057a37e20214379a163                     19reC4D5Uo2hgJa6CxB3yAsT6SZqDb2X8E    668e8db1028861d0e25b
                                                                                                                                     049d8fdc8d352ac135840ace4d100cbc1b8f532c9bd32a47cffabff7
                222dcdd076b66419bbca0e4bf8306b411b 0000000001d7e012d5f8cb107bbea5a4620772adb4                                        b22e1001e876811746dc76592d6ed9e84865680ba35aa3c9810b70
4648       7308 3b991700943e035ba9da97021d86c7     c3d3043958b93df4c29cc1                     1E9yBKmLrCTz5uu8x1fijfqi3oc3USVE19     12511d9e43e38e9fa2e2
                                                                                                                                     0488a0eaa80bd0d6bcf6d8b7d0875d3993dce9d7d3d646bc40aad7
                1c827e943ba21a6bb8f0301bcdbb99e956 00000000e43cec48ecf4f3eff99257f9bbbad40cb358                                      91691445023a26b35fb0f179284c9ee641e77543dc3c53ac80e9c47
4649       7309 287a73df5f6499548c4598a2fbb758     a1370140226ddc728542                         1NTtpx1G8TemJQwXvnVB8NVsBgq7RgQRBT   1771541dc034e0db7e609
                                                                                                                                     04f0630b7ac69b554e02878fe3321051611da507e87e08bb84d0f8f
                8afed4adf456ccd35018015764127c99f2a 00000000ef1d02cf7fdf0667eea606115e0110f4bde                                      4547304c0f590d1b8871f2a43278ed132d40e6ca2413feb1bfead9a
4650       7311 ed2dd25416053de42c2fd8fe395a5       999a246fa70055df8dfe7                       1DvRTqjyNLU2ypynrrGHpJNmW46SXBCVob   1fc755cc8430276d0fe6
                                                                                                                                     04ae9ba827d2aac20e5e9aaaa53e3e877595473f4207126b28ed93
                3d5d913434f5e44b2097c871172038fa81 000000005ab4b742680dcb3f9d3be40b219f3e8c57                                        68c906e23bdf770ca6c79d60697cf5d13324b5c9ff765b46057fed37
4651       7314 497ff93c03af1021fdc4f54d092671     b0bc286bb50378b6450f8b                     1skTZ7aoZaL8zanG9Um1Q1FpRL7RNRRWe      5b0c682770d23b4f0e10
                                                                                                                                     046edc492ce3ad8c210f0d0e5ffa978e91178444f340c933476cb51f
                d70f9aede614dac7448400bd5c6365436d 00000000beedef81f6ac28e034c64a09bb3accbab36                                       cf6fbd23c66f05eaea1b8fcbbff67eeca752aa0cb9c62e15207ec52b
4652       7315 5c672d5305a5e5cbe6005555833ba8     bb08a446ee12589cdaeb0                       1yLLgUQuBZbTxhpP2PyPcrDYjm96jDEmP     baf0cc7637fe0f77ec
                                                                                                                                     047453cdc2737ad81fef1416c10232c417ff4d3280ed320dca6494d
                6a46f3acf74605517a414121f805d9ff91e 000000003632eaf7db30127b94b030dd558e8a903e                                       a0e4233a1d63589f82ae578fd975b33c37ec4d753917246efeae860
4653       7316 f33f688a85975475997936a210727       ac8f66c8407113d97ceb84                     1KMnhWWXk4SNzmcvC51yoXoyafu2hAR2mz    f42262f605c935285120
                                                                                                                                     04e06e52203f022c864512fb6f78e8dfd5520626f79392849031f2b
                71d8290105deb97aaa98864232f12d23e0 00000000e0bbdd572a72c9c8b5498e93354bba77e8                                        058d52bfc72edc7f46b86fef3f06c16ca6f71e42e313c3dcdfe376eb4
4654       7318 c7ddf7d92227408036ba9736f1f104     3ab0b345596845d706ea51                     1DrWjKhRexTfdSVKhEMeUDAF8oCtzcp74c     c7272e5df921b647c3
                                                                                                                                     042619a7d1333b8763695991a3741b0511d1ee7925a1774fad872c
                555c26fd32d55ae6ff706fb4b9a16ff78ed 00000000a14daac133dac89bb7686b49713fdcd784                                       89a226b1c452cc3c4588d41409d819f68addaffa755bc6f7e456759
4655       7323 a32ba9add64cd6ed72c23bccc835e       b951afe0863ae6d36944f4                     1MCgwus1CB4yXrVsCTHHgFKAXL8Xeaqj1W    02307419aae46930accf4
                                                                                                                                     044e78c96f298e4ea3845ac628ecf4e2bdeb0e1077cbd87a8366427
                d17d5f1ae3cec427c0e05fb2b47defb945b 00000000c041cb35fa7c3f2f8a71cd3ed85838d21cd                                      2ffb5212a5420d3723a07541b44c085b28f79f6f25b51038060fd79c
4656       7325 df97fe65b309b95f95b7931e2b193       fe93aee6d48a131e9866f                       1M6zXHp1GcCAUjQLk58L1EX9Fk3qPbuD1e   3bf1012f02aad6c5d97
                                                                                                                                     04f15b26a4122300b411a05d465a50cc5aa83a785383dfb4844200
                8311af1560a7ec415321d6c1878090a246 00000000d4b08aca34609811875a3c8f9570c00e97                                        894d4ee6f81bfa04b6d71e9562e9a3b85a78a2d5ff1f3f4ec3234a1
4657       7326 6b705510adc7d3859d201ebd98bb02     63baea6c4d640a418ce7bc                     1DusE1jd7rEcx5zAPMgHYdDHQ8fVcmrf4r     83ca3c1487191f5ce959f
                                                                                                                                     04336a20ec1548fa929a92115aa4dba820980c7897f53cda3322b1
                865ca8290dc631a23a62742d319a2949d9 0000000036ba5f0892f8e538f8e11bb525368921c0                                        06fc8401ee3c3eb898b6bab650a6260e802e0d869c9fc26f1d652f1
4658       7327 4d763c70ebd960d2e061f4868f5042     da9a972fc351bee24695a6                     1EncnUxBgSVd3KmupwqZYzwHkLAdMsNHcx     7d335a30bd4a987618c39
                                                                                                                                     047c43c08a9d6c5f6e9fc3c687ddc9aae0ac6b6913f968ecbb253be6
                589ce1e19b94b26b8b339e9a5e63eaca4c 00000000e1cb38cae3a27e65008e52e85db2ac6740                                        a5689a624753ad7a694b46a4c4b18971966808814beaed01ec2f80
4659       7332 94eec8743b6d680c2fb91c4b5b7ba4     d9a0cd688d3e60c63d3bf4                     17eUMUFP3jBNkxhp9hFk3JuPczfwNWjdRb     dad2006e2b5d3e794ec7
                                                                                                                                     04779fbcadead265b41d75d446321c26d5261718e5e040ed10bf8e
                7c54772849d5194f61d72455fca7a45b0b 000000008a487ac5d4af04a5452e7b5f68143eaa0c                                        35fe7a2397ec06dd4b47ac21ed7ba95e408b52f57a9ef58e23433e2
4660       7333 50cfc4f5759ccc55873e621dfde5f1     e93b8cc3984a8cf619e702                     1FRKTm7sXShKc8azdQukfczHpKWd1Rc9Dq     c0eecb7a93a1d306da88a
                                                                                                                                     04a686d4ba9489a7af305078e4fe6de04dc90cc0ebf7ea844eda8d1
                ce1a01379548cf230a78ee4234f099485ff 00000000188a13c1bfb71ef32a6f43fd5215e329d66                                      95a4fea3fb4b2eb8ac5760b9162e3df4c68df5d8c2290dbe7bc4952
4661       7336 be62f482c8583ed52092d2d56db4f       a9106f0fe2e51de8b3a0a                       1MKtp4KzHdfixQrWAchUUJdKhHbnQWLUoe   5d72a1e91c71ea56207f
                                                                                                                                     04cab3125ff08128384b33809e4638e5686824e54916763be6d604
                952f5990b40fbf394742e6c3679b0595d4 00000000c87118e10550898d7bb5fa84ad898e0572                                        90eac31731d4cbe0d4a70282b7e667ce71f7456c46a50cfc6ea043a
4662       7338 bc3151f437f92c1804a876dd3057b0     198b8eeefbb05a05f39ec0                     1Kx2sUffhvcChwYhCe46HouqcPCWYb7ms      822cb0a09187176216888
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 261 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     0414751a8e734da3b90274de3cbfb0df166c9f9967d60c3827765cd
                cc26ac1f72f1ee3dfe0e8c97273d2556e2a 0000000002f68be966d73de0212c2b7b0f1184c99d                                       584bc987ed0178c7d04ca201f5b85491cc6a04840e9a05a08597fd9
4663       7340 12776d02a7b0bde19ee7fd3253bb7       700b076dcfda31edb88d0c                     16xdPjgTnJgEYDUAa9NTGz1m1oFsMKp29r    42a467bc5f9ce8ea32cf
                                                                                                                                     042435c34fac76de4c72a4f913f595d6c888494f18a489d2dccf0b97
                f9576612d1d8a9f0571dc9b28f7c1e090e3 000000000381ffacfdce77f3544e4671ce4a48a12e1                                      782a3514f7538efcfba716391144c7cae5ebf392e3a99cadfdcd35e1
4664       7344 185112fec1c133584412d157e5bb3       5502c144dfb4ef00b8326                       13NBi2A5R2RHSncfbwMbCRkQFpHSSFSV2M   13d5eed1fb30582632
                                                                                                                                     043bcbfeecd2fb88fadd319c16074b928854895b8ebd83c004221e0
                eb9d0ea19a6b026dfba1fd270a2526a728 00000000a249463a60d644eae16e4e2273d06b876                                         b9e9e97fb759fb37b6cadd906649a507e422f93108f48b09b7e4a13
4665       7346 0de8554c6b4afe17b0514a97e19c4f     0242df2230677d16a22eba5                   15k1wQVKrb9U5nuZmb451HaWyFMmZXxiHx      19c5622a8b36f971a907
                                                                                                                                     04b89ef08bae58c34785cdce67918287318716789f5b0188091146f
                31ad0275a1b32d65c0abccb1b7378dbc37 000000006c0d7bd1e0b2f00425a672729c8d95895c                                        e3daf5593157de7999fd36c0ca369118430006aa77ec88afdd45751
4666       7347 aef679b82895a1e69dd7317625c037     8c3f39042889c269c5c51e                     1MZtWuHJ219oo64sVjs81nXZ7bWK7oHoDQ     27541707f9c9aa1ee47f
                                                                                                                                     04732d642890d1d736ef1804ff7c25910a2ab4d8c4099e635a43023
                130b5c0a6a7621d6474aae26abdbaecf51 0000000076825dbf5a525d8fab9a7477b76c062ecd                                        6c5e42ec72fe4c98412c83af8e265294cf8840f8717d289943a55fb7
4667       7351 4d864eb5c468fb547cecf4dc40a32d     2aa9b35fbe3b987a4890e0                     15x2SXvRaHBmfWciEW6HXwDuiiAx5GCybS     dd73b693127f1c0c031
                                                                                                                                     04748eda81689d24ef415731f1f8caa58bdccd0a0cae75d2ea9aaa9
                1ebf2ba5b5c7e45ad6681148fd0891db34 00000000aab2f42ccb56bb0b294168dd1e0cac0ede                                        ef310f57cce9cb5b823e832c96ac7738dc0fc01da9be81a8d092a90
4668       7353 e8912902bc5b45269bd1ce40ab3963     aabdc05867ccaaf9cd306a                     1PXPXrPnjSg2wugygEn9UnQxjPDS6hXjRj     2e46bfb87de99209b449
                                                                                                                                     04255a3af375bcac58d846695e672f005171afaceca3317f1d4eecb
                a73e554105a964f97f4d496d4688d0881a 000000007a9b083588cd854095aa433fb010ddd0de                                        bddb596e26880bd5aa2c9ea4de402935b84dd3e375fd8ac0887f55
4669       7355 aa0ddbb56b35c12c3a53d299c2045d     02bd49c04d597b22729c05                     1EsV8t9dXy33bYW4AvfE6ZGig1Vgd1Msod     8cb368e64fb7b3a52c9cc
                                                                                                                                     043df5f8d82a8ae788e4ec5d62f8c54c290724d7f6373cfabd585b03
                d51eaa30e75d2997c340ab43894fa907e0 000000002de29197d5cb96c1a3ec08a2265923f893                                        510ae9c2e5335d6b3201b1a741e213157e33c41a0dff0d644eb1cec
4670       7358 0ab3fe7bf4177a08b8728055591b1a     3dbcb491a0c5254c18f7f7                     17XQURuUXm3KD7xfNYJwMvMziRojWYvf5Z     2efb7b9af25bea6f47b
                                                                                                                                     04846a51163ea9664191a594c34f8ce3a96e30b746f6cfbbfb87a08
                8643d70915bbc2bb0a1755c1a913f29e60 00000000977ae795b3e3eda03f83e3dddf98a29489                                        a30a07dcfdd9d2f87f5e05c5952d435f7f8eaebb80cc2b60bd5e4892
4671       7359 091b873da8e7446d070ccfa6d8a166     5dc34c94036182d76a16df                     13VRaoruNF41oBXgu9HRPycWZo81jnzfAc     63a4ce9d846cc1b3213
                                                                                                                                     043aea44a1063d577608a879e1804bfd2d01cc200544597b276e9b
                dd57dd40c44c5bea34398b3eebd9df40e5 00000000a92806c80a2797ac6eca1d5da16df4e8de                                        35866d83898eea7e4cb980b85515ed4088f479afb9a46c96a97fbe7
4672       7362 8e0affe9b9241217cb182f7aa4c91a     aa35f3d556221871841c46                     1B7L4KXy1DYVNcTrTc5nvUb28LgLCGZ1yd     ae1fc8045d0ab3f932a23
                                                                                                                                     04d83ff3dc7071364b70df25d56a46f4356aabb0905f2d1a61e1fa9
                8e9006cf278dc9c0065c9c8666a71ce9a16 00000000044ccb6ba36aafd0b7cb9efddd361a8773f                                      6e3c0a8519ef780a5335a515f11e93932fd82a5ffbfff94c2476f9786
4673       7367 234ff4efeefa47af434ad059f23a7       69fe17c2f9b377c836571                       1A2gcEseArj5YHnDqigWfjnHtPUoVXNdHX   845b83ced2bdf0f459
                                                                                                                                     0464f825091cc12ca4e285de813c85f9bc418b8697d91a15bb30997
                3720c3dcb5901b67767fd08f8536bc595fc 000000005eb9eb90598b4c8a7813e0d08ca7ebd6c7                                       42abbb98fd8e2f28f42a27bc6c4652c7e893127f132bf06785b7aa6
4674       7371 57581d43327e6f883ba93967e1f40       bb0c2131cebfa73d0461d5                     1FVvhMnrDwqDuAvqwKqA7QRxj5C17CEh74    356d81f517052447aa1b
                                                                                                                                     0414e7da244030a9a29ae9cf6b939502ad45f64d7e1ac51015a3db
                7fa1ee9094c06de2382b27b5118c991b35 000000006850617955d4768569384e0a5dd88dc1c1                                        27d1be84fd9e655e99204e4a19def73611e1a737a87d74e8f9a821
4675       7374 089998ed00f5ef7cb20aec3022aa45     5ba559b0b231cba6bd63e8                     1H9b15FPfviC6uwnz7KEwhFtFUbmEcqfaw     7847bbb920c1a3e2462717
                                                                                                                                     04b22e35ad9492a95d896c74d73107e91b48ed273f5fbe3180290b
                a2fd081c4ef8844af4f0abbe348fe9a72fa 00000000cab80ebffb2ae3eda249cab4b0499ff8612                                      50c21ddfb6c32e79e9d3c8bef2517ba7f6b9197aeddb406477c3f9b
4676       7380 87a12e14389f9179d989cd0899f1b       266dc0cba8fed59806d57                       1NkEJ7VDz929ZjBdWprwz67ANu29Dw86Es   bd9cf6b5eddeb5a6e3c3f
                                                                                                                                     041769777e04b781ca1464fd9fbb9fa8dff325a94a9355d6ef25502
                081ba9f5f8266b2e6945bc55ed317128ba 000000003a3cf35ae842a1ec066d2ee285c22a32f4                                        7014648ce0a8adbde73be019ae55820d2ecd9247b92fd758718dbc
4677       7386 96e5db24baa31f390047c334ac143c     8c442ec58e1e31d312bdd7                     1NGn5vWz6VgX63BfoA3m2BXYDDY2jtHpsY     fb70460b10372d2c7fbd4
                                                                                                                                     0468f97e6938f165f15d1878792aba8fcdb7b655bc6cb7013413a8c
                8b545d05207307cc49b65fe32c57bdc1d4 00000000524557572e1f396e9c54c44bf7183c7c84d                                       cf36c256c206c966da69e3a5a3fb6879ddd7eccfa76044d136ce073
4678       7387 8c2e294929de690a355463e03eb299     9286407ce823a994e8406                       152cEjio9DGF9J2YX59MHgmtBVCH9iRYPk    db50de331e69340f523f
                                                                                                                                     048bbde730fe2ce311fb51a9686eb6b52c7c86a57feccbe54cc40b0
                6af81b394582ba39169bfe2f5449990c7b 00000000f7cae754b61022f00739d16d76387b6267                                        9709d2bfeb8d09fcf2f0aa08e564f504dcab28146dca60ad28b44a9
4679       7388 5532feab92e9cf5dbf50b1f9b54eac     7e050e4cf533027e51421c                     1HQAK4JwdMTUdW7R5ES3Guri9JNEW2GmTv     afdf7d535a6c613773bc
                                                                                                                                     041a158e9ad024266e867421de39703295879659b28c175957295
                e5255d7ee801510cf70ed9ae318d0b90c7 00000000030313ffddbcc77c0be213cdd03fd66e57d                                       9df34f05759651666ad13766c83e6cf081b79d1a9c23a08314a968d
4680       7389 cc735f7baa6a2136541013bb1ff7cf     e54dc90877aa5512cf46b                       1Lr2ySeiWveznjCUWDfGEFf7M7VuaiA4Sn    7c85d8153a080672f71dce
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 262 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04769967c4a177b09a7d37ec7db04293684ece3e3c7d661581584b
                086f294cb26d82f19b37a48d9bec4bbe9c 0000000054be77b2e8577df495a6ae01bff8b28ceac                                       b464f9f7e49af848c870b77ce18cc0785cedca77ab591f15ad8316c0
4681       7391 d339fe05fc9957efc65936b21f4c1f     f7703296dd59816f10805                       1BW4G6ChDkMA8VP7Q2N4ZkQFvzBYFzfRNr    7dfb00131824cb1c0b55
                                                                                                                                     040cba6dfbad51fb2fc842b2504a7f9523025b646418832c280e449
                064efedf7569d635e153c5e607b83fa788 000000009eb616300c00990dfe813ab0f307e9a482                                        3e86ef134dca28836d33dc48913c1845c033082e55295e4751a9e6
4682       7395 417731ee6486d245eb6b18c55ff6ef     d7d3fbc1c59463b2555a09                     17wrbbCDjohxJzdKdVRbg1TUfQyMnfGrWD     bcc39215e896a9973f0c4
                                                                                                                                     04640f2fbf159642a9242e158f2d6b5fa56d568b443c4fe32fa479df
                f6b1f07af67a250ad479729aa0c162c8b88 0000000039989e90ab5f258f9f64b385a9ee5d7d4a                                       512ec160dbf6ddc5e33e0b4e83193dced99d360958b9950e6ab1fc9
4683       7397 a770b65fb740229050d80fbd01f9f       aea1bff29b10b9867489bb                     164upJFVV6QxDdZFqzH6kZBRoBKpV5oBx4    5bbf940b22ea8fba2f0
                                                                                                                                     04cb48dc8b2249878f9f2cbcca7756bc3c0e97a31b28e4c5fd373596
                c4f2ee8f8a7449b7a20077457de4662efc3 00000000b2dbe08506622dfe67e00afcd15f202d8a                                       68bfc2ac349d11d04ada91b82925c27de9eae0c4a5a53e9fed36809
4684       7398 bc01a6f5f93a268a196c897487ddc       27f8971f45adcdfd03d22e                     1JVDjwNiNDMMhG6pA5K5Pd4quM11EdYxiw    44eca339a0f3594a9ec
                                                                                                                                     0449da29b4447093e5aa6361dde276c415fe7d098644312342502b
                06507f0e20a00efd7add7b12599eb1792f 00000000ee3e5d6b3003677190edb6b43459eddfab                                        a680ef1553de2499eacab40c8fbd64165bcd912259719daf50945f4
4685       7399 c532c4be02f485305eb9a567d8a50e     9211072b22f26968b1c3db                     194wGa4uJZpcu3PB8w8Uh3qDE64HtWuytw     b0ee9cfb4a2bf6261409c
                                                                                                                                     04d2853ba222f10007c2a2a3bd30726849db7f053e00a60e6b43b8
                f333b7befbd2c01541b0ff1d52e03c84c8b 000000007f2bdcc71d60336ec1636e0d034d73362b                                       1046aed9596ea7324b0c961763b05d7b37ff9ed3e805844473caae
4686       7400 a1d061ad5eb140358e718caa39bf9       86bd75256b4bdbddbeae78                     1KXuH5Zz8EgBDSW5fcBde9cGSQBbC52DkB    a33800f816f20a52f73def
                                                                                                                                     0443daea1bd83d69fd0793ffb847e2df9d59b21598d46fe2f0efe347
                2306eb3165e63ca0ec7ce341ebdeea2953 00000000405b854cab1a2522e3c78e0af016ac98cf5                                       fd880debc28c73e9492e0639a8076d389f60aaeb0ea08cb0b2726f3
4687       7405 3053f20e8a8ceb991d5cc870f8a4d6     f223f1ee85f56f9ece3e0                       1K8KgrPE3MJGKZMZEBp2RZRYr4K4pxBgFi    8452bc3e77d2b432512
                                                                                                                                     04609aeb8c02d22ec3895e666e15cbd26d9a8d9e9ce7ad3c6a5902
                7b2b80d1b32de49392c276e64cf5eff1386 00000000ccc4a77183aba7a1908236a8e93890fb2e                                       161e3b74137f01aea4b5d8b6bb424aa4f8496217d343e7ac37fa39
4688       7406 c9f0c20259b4fd2ef757ac0dbd176       69e74d67344262b18583eb                     1P8SuMAV7EpaGH5pPWLE9o3HFVJiuu3CpW    7551766451fe81f7fc8597
                                                                                                                                     04710b425d99e8d8994a2cb622e5eb544a087987e48bebd573fda5
                7201d974bdd1578723d915bcc8c09a7c6f 00000000f987d459a18c8c1b46fc1ab96d85a1e9f94                                       3c1f3500472d14c45a59babc4017b164d256b40c8ed8bee020d3aa
4689       7407 9f1d3b0578ea37be829daf3da10a3a     e8273a2fc93cf0060e1e5                       1McE4bdyKsu2b1Tbp4ptnWBzKUEUKGymWT    5d923f2b26db497ea9f769
                                                                                                                                     04b8d308b491190117aa5d0a6a150f151aa4ceb878959fb1120442
                5a863b34139de4e3d093ec9f6f9815f40fa 00000000f98177cda4c7ca8b0bcb3f7b7b65ab17ae0                                      c7e8e3742e23b093049df906d69a384773a086d20fe70fe4dcd6409
4690       7410 85735afb16887917a0eea741b8bcd       a47f726b318a589bcb01d                       1AWSJ7zpKDjGwVGsRdLXd7ToAxuUoihnHz   4793f4861d96a256ec255
                                                                                                                                     040673f771ab60689ea312d1c4d37a80a6733d2135e50701b63d79
                0237f7179ee22231b8ca427939c4ed66a2 0000000039558e5b2dbc2357daeb5589fa90f48096                                        8d5b491d7b9c962e6083c94847c077fae519be174439e35e3241c5
4691       7411 08cafc0f0a56eeab04abd03ba671da     54631ae776b2e0c0537f3b                     1KZkqk235S1wxTXQ84JjQoz6PZ6zY4w9mv     140aca30ff86c5a3d93222
                                                                                                                                     04e2d9dd345dd7a100ab5f0a2ce5adb211f9b6ed8ecfa7e60db9406
                0beb80bdb6fb2e692795e03e8f70ffd342e 0000000059824cf5bc5d1d0af1c7dd8608d5c7d91d4                                      5d433a70e445d294628ab270c6c995e09f8a1bcef04bab0500e19d
4692       7416 68b51b1cb08e927aa509700dd4c73       9b2d9c233332e47dd9d22                       18UX6z8mMg2LVY3a1izacT5njzNDRJZBkR   6f7dd17b5417616faf0fb
                                                                                                                                     04ab0f6004fc0fcfbbad9c61069019f08c8cea506c6b719d40def4d2
                edbb71ab8deeb6fca54d292402f8b47e1c 00000000fc6229edf248274a072d5b75ca8853539c                                        ec3ede61c2645ea6470c12bea3f6f78320ce3d9ee43b56c3e287bff
4693       7420 0d99266cb6868fb2f688c08930f5b2     817e6faee4edd02cd0a4b6                     1KYJpNT9cEoE1sT8PVAuHeRuSYBnSsXRjs     07468ae55a7c0751a71
                                                                                                                                     04b3cfd169833723dc8c9da907aebc81d863bc7be4d5c80301dbcae
                2e70d76c497be8f32ce0317bb34399f963 00000000e0d9b8de4c2f2a966d18fecb2f600df5de7                                       8180aa551d8d973a8be7184d0ca7a51da63a017cef1ea6e7fbc6e3
4694       7422 ba43e0e258c691bd5c02a5bd9578eb     a00634fa77c7ce7dbbaf8                       16E7iykKni71UQaorfE6Yt1uTx2aFoGSts    368553fbe26004236edb3
                                                                                                                                     04614b590c7d298b443afbfc5c6f5b255be32db1813bfcf0b4f18d33
                ff7d764b0a5aa6d586445899606c29f46a 000000004c92274a6135a675095eda7ecb75976641                                        d6ebeb429850c44e3b694efd3d0a22f6c03148307d61bb1defa6ae9
4695       7427 129ac27b77992520dc019042f3d089     1d199538bbd44210e2a89f                     15XreAX68j57um1m6UqZJ7V1RtWLsA1mFC     98726f67b4976c936a1
                                                                                                                                     04dc316d0e7ce1ee62de393f6bc3eb7d8032885764c0d22525d4eb
                909b42fdcae4a647f7e3b3c1c2678eda5ca 0000000095aec581cb9903f935c4da8edc78cd1948                                       201b8577fbfe181d0224f2a1d74249b8294d911b9f1cdbd2a706c4c
4696       7428 8d999d6d560dd1dd1830310abcaee       24cc34077e4d1ef822f3bf                     1AenpzbZSZSWcVYYddbaKv3gguM6pXW7iZ    11ed8104f4e42089ef884
                                                                                                                                     04bcf5eaa1512889c5f3197d382105ad48d1fbf599190a53437cf97
                7dbfb875596293e7d2b2793cfb3e19409c 0000000012bdcd3576bdef9371a94e68dcdf31351e                                        0001a060c7d363f425e013675e036e95762941aee5810762574fff6
4697       7431 468af8f2ff9f73fc0e55e44e7b0add     79ae7911f822c084a966c6                     1CkvCkoth9atF5v9WBv8YE2ivnJFak5uZb     9dda0fdea7eef8871d39
                                                                                                                                     04213933432f364e99a25594f19ccae4adc3b5620efa91926e55d6e
                c98bbf6c144c1f42a8884ead651df0e5534 00000000e10bbc74e8d27d553d1d2c9b27a024ec3c                                       60d26d039616d6c06a27ae81eccb3ff82c64ed6fc40f48ebf46d88a0
4698       7433 08678d0e92f432bb63e41c87714b5       358401a2e1b2ba8b0ea5bc                     18kyUNyS89H4dDre9So75iRBh3fnfFVyjY    5a541a6a67d5ce1482c
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 263 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                     04c00dfba408e00b79bfc97a25367e37e19bbfca4ba48e510d9abeb
                d5cc21bd23bff8089797f56027dae576b00 00000000cb08aaaa6c03526aa0d8bda28957562228                                       ba8c448af740f072e3a697bad6356c705b66fedf86a7c844ceb0203
4699       7434 291e34edfa0f96be9eabe6ce0cba4       4b66aa5a9aec7cfa97073b                     1BYtUsaX4SnumNfr3iK7m9YyzJAXCB5Qpc    3623a4ce98b7edd51f61
                                                                                                                                     04d936024c5701bc6efade54138dc5784c69064a7ea06b5dc7609b
                e28e4037bfe309ffd50bca13bfd0fb8d993 000000008e26a6ca46f3cde4cfaf06b21a6902ecab8                                      831422a8c462d0cd21558dd65c288d23e90578f7ffda1bc0bfe71b8
4700       7439 cb3acbb21e5691b2c7b2e5efa3cdb       9953059ca366526c01e30                       1PfeuqAU8oQETAZttZGJAeQqxU8qSzBCnq   a8bd1bd0f66d9661d4d7d
                                                                                                                                     0475a7d756bb83e4d1e03ee4b16fcf248fcbc7a36498a879833801e
                25f5615af82142bd0685612aede3751d4d 00000000a7acce51e7e86d5ed81c361ad127f27c02                                        3390f39cdc0c617fb8921508874138feb3dfec5adb2b4ee20a6de99
4701       7440 5a14b42617bb6a949359352bf2a65f     a80a5b392ef6330c2107cc                     186V462Fx2Quggqb5HseTexbuiEqTiAcuk     8479080431a4bbeca0d0
                                                                                                                                     04a468573ee20c4f7983f963f8a8023fd69e843d21b97f79a33198b
                428c97db7327a36bf0e67b9a8a1c250878 0000000054562c25534c2c8815706f6ec67b01e1ebf                                       50cc0ca02f1d41d923ee8bf4efe5b0a89fcf0256b903d9cd6c9150f8
4702       7443 1b419485b782cda19e9f3196091d36     d15bd81352c0438e5b38a                       12yTBHcmSx8EkfwLSS4CxeN8d9mqZBN9EM    304b4eff1ab8d351494
                                                                                                                                     04e204a200d49a82a210183bf8d2e717423f373709967e68b6e214
                ddb12443af0453454e74078416da7948d8 000000006182f684cdbe2dd5bc7b5b7dcd059c2ee1                                        012763ccb3f9490541dcaf3a3fa2d60d8311c305acf18a7865d60f82
4703       7444 37df7af4980a9f0214c46fcc0ff114     ae2c7b39659f2d44355e03                     1CkBHN5AYzCCJnY4r53VghMBLqHTdKtQVg     e55cd32be46dab2dabbe
                                                                                                                                     044e70ea7f6b8362a2132d7179687fc464aed5aa37960e96a7d998
                99a193f77486e711d4a1eb60fed697533d 000000005401086bc69a6bd6d9b58b0de1ec274d17                                        da88b1e87b5c2164e9ba1b996c2b1eb580e5f22648fcdf62cdb4901
4704       7445 6017c5c07459fbe06eb8e6780d7bfc     89ca42b359dd9897aa8b59                     14TEycvEiTDNht54oU3RfneA5WusXdc5wy     03d137756a99a4e596b70
                                                                                                                                     041e729cdce8e7eb5ed48ecd935ed3701830a3b9d00e30e2497f6c
                0fd7fe3cb32db9367e324ba7d5d5600fe5f 000000007988ac387213a9fa83d7c8fbeeca5b4f3be                                      4ce99f6e454e0acbb770cca98a1ffae234a5589de6a2f6e7f12d3d96
4705       7448 9c34b27a10bee2f20c05d2759c313       5dfe1180dac4eef8c30da                       17br7Wk7ut4cgNcF6fhNgpLqWQ2BkkiDKK   3b247c0119bccde1f289
                                                                                                                                     04c5bc52719b144d7d36d439c781ab8d98b732afa04a875d23ca38
                ebe384cf6c2bac0753c2c57428dc23afb45 0000000010cd9572bcbd92d1fad5bddac4de4c6f5cf                                      02ff5f67345a6ebf9c72273c84b4f324ea2efbefa9a90c03f196bdec1
4706       7452 a498449ec91788aa284ce54929ca1       c4b8aca6d747130a9c956                       17BGWa9rj7NpFETvoAh6WdNrzVjLZNVukd   6a672d76bb31312aadf
                                                                                                                                     048ad132ee3706007b7dff5613db6bd71e7b890be5a2dacae6b7c9
                a5b406c1edc5ec1bb55248775b8f69da22 00000000625035cc71f2053ef141142fba0460953d0                                       7d3a0dea54468147f1e2e6f738a7eca2be552d44cb612c237a64f53
4707       7453 c8f2eab814c24fbf37b8ac0742829f     e64b39775b5688c5d9c26                       1Gejkc2bN9j7qvhfh8mpiFokrtqikDtyLJ    c8ea9afcba8293325cb52
                                                                                                                                     0463b14911c4f4e8a4d16995b495dfb2e6764ed294a84698d09edd
                060eef0fe200b0dfe83541f5bf2e37a33ca 00000000e587ad57bf3f71554211864ff0f64148cfe                                      c26b66d39c6e1e058de6e2b08d2c5a3d6bced51da602361160c50d
4708       7457 12551e1a4dccb5e51368551b3a7fc       62946916cc5bbe8736c00                       1P74wFCeQKcJLCkPsHkrguTc5o1EbhykDU   735ef1d8f7b68dc66e3835
                                                                                                                                     0492cfbfd38e9003fe2d94b5bd55d0b563562377a1f8d82a0920461
                d7254e273c0034541cf07eb5e052a64e9c 0000000006243ffb30638fb3f9a190776275ce9372a                                       20fe8b7d402c540ae86b4a5e2cf7dc47a815355c2bd8b3a09171130
4709       7458 c572d3deeff0136ccdf30063158e37     49854d22cb1a0d707cbbf                       19jfP9z1APA2HEfSoCKb71ALr5QT5EykgX    69fddcd8f63fb56b9f86
                                                                                                                                     04d71315d777eadaf2921d23338e943b0a2cdf12adfcd135ae49c7f
                a0f8234190221939e21bb1ed0ebd473c30 000000003bab065abe88cba66391db2a818b1c7f48                                        c223e320145e830e39eeb2d62b9a7d19aed1b37ba0264a2510c241
4710       7459 46020082c95764d0d08d3901b7015e     08164cc02e263ce8fd567d                     17qwUCJr1TQLLEAc3eQFD4zyqQcGLdogD8     50993994169f8c203bfa7
                                                                                                                                     04576f0b61b97e0786cfa87916aa5b8575124231d0f356ea1880e1
                d66939f9a03d2386007fe728bcd06d4d05 000000005f3f79d743d6c610beaa31ea3b2cd065e1                                        72509854ebf5421ea1f057d565ce99ae4892c7c658828b2b3f41ce9
4711       7462 21140739120c38ed330a035e9fca03     b8b378a4c7d93be92f9c0e                     1HpYhDi3i3V113F6MXyEFuJjiZJQU7kMf6     e8db24c1dbc739cc1d730
                                                                                                                                     04965eb098db4be29c76cf12430c5f4b8386dd9e86a742c871d1f2c
                7d241f5382aaa4df69da1c0dc46b1b146bf 000000001de9b5f2060bcc24a2e6b9819b9434c784                                       ff0f8e12cddd4a883f11bfc345dbe318aa382ab500baf484641ce2b0
4712       7463 3e416495a10eeb24db5c60eaf0caf       e03362037c4f0ef77d02be                     18f5aPsg16dydoFC3CyBCShssghN76eHKb    1e253014f6dc8c60047
                                                                                                                                     0446f2746e6095cc7042523a27c604a585135c25a9928a9f5c4474f
                ed186b42cead0911d10881c4919fd93669 00000000a77f496fc7522e7a815866ea83b3986bbfc                                       a374c906561e9769532533c3c84c7501d2110f8f05add893196f25e
4713       7465 49d152c3e49892676bf7bc746d7cdf     c95f9a9eed746b3637756                       14h5YeNnbdDK9uaRAtA5VWe7FanFSKvoWk    ff08015637d078ee0b01
                                                                                                                                     04bbbdf12cf928de3212e9b2b3a95f4636fa4315c75c215b92ee928
                667f8abace40e419d1c3dd028d0b18cac5 0000000090068d35377714ca3017ada56fcb8815fc                                        9c0383b0e618dc4adb4ce499e245f2fc7e2d419f6649270bae13401
4714       7467 7d63128b4589cd6e038578c7c893ad     b2e88b137ce2b87a1f2a89                     1MuxwaTaTbPnJg8arDfucwX5RAEDa2kcuY     bac243eeff4b4f2ec3be
                                                                                                                                     04ca97108f44049903a0fd10099127cbac398468ae3bcee1ba9725f
                595ffc49d27284f5f19bc1e80047da5fd8c 000000004b1b5dc962fb6668d806c335677bd633b7                                       af3877bb782fca958f1f519e5b7c5f718238f8f26d6caba11ec12b2e
4715       7468 8b30bbf023a7875c3848f13851db5       02274bc6c7fc3ccd70941d                     1B3UH2vtSBQsyCczzJJLUfYm39bqJdozkf    4360f8b7859c42ff7c3
                                                                                                                                     0420ca1a9548f311a09e8ca0d83a9d389101a19748c8e831c23421
                a3eef6f5cae72064e8868bcd8c18707137 00000000d3594307e0b09b113898d5431697abaf9e                                        c06eae4372095d3926c8610e8523135fb221fed3f198328ffada3dd
4716       7469 2bba4723bc9a20e8d156bc847fd6eb     08d614f6262c5bd4ef7715                     1M6jXPQQfjedaEgapYrdb1wfzHKAuSLrWh     4f1c131968702e1d77bfb
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 264 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                     044fc9cc117c7c87094b959195d257ed51f63cb7d36afb645dc8820
                af76ff3f69b87ed82255863fbb73b6afc0d 000000002de78f3696efa0325b1680fda66ce77702                                       33c188ae75188b501add48699107ccd1cdd554866595c1380329b1
4717       7470 dc3e679bc07adafa6820955232513       9f87753ea3b9a9c2ad15aa                     1QEdc54nnfkdSffqHq8ddbRnHpVHCZjCtC    bd6135e6d9b836c2277ec
                                                                                                                                     046c16eacd7fe5d6181764cfb8c0dac7c06caa5929fb30e0826b0b8
                156c6f63d673b6b4d023a818935b140319 0000000042f33084b4d1d5ddb8aafd3c2276ba8b05                                        87972d0cac6cfb7fb634dafb39af038a778e2f1af372d92b083880d3
4718       7472 4af99934353f3276db359232756a23     5b7c44935f9eb63650bfe8                     1CxgWFCTG3xupNY6MtvRzuKmtneouqVh1g     a37d6bc2ca35c7b2159
                                                                                                                                     047448819abbe1808591f49f4c773d461d5d324fab2731bfe6cb390
                96c05f6d08a7c82d5a0dff839a49c146bab 0000000094a4a4b8ebe408ec94939dc31f335152af                                       6d687a1847b7eaf26be10ce6326d97ef7d2c0b5c8356f667eae416a
4719       7474 4b19e859bef14f248d7ce65814405       b39f591aedfbf83d02e5e4                     18LcpZ1fQLKXHikptFPYTCJ2YHEjKttN3X    71120f09c4438aeb9794
                                                                                                                                     04171cc6b7c33b7724d0a4bfb93898da1dc60d7c166274e3660fb25
                be420f1064bf5cae4c3864bcac6fd202eea 000000003900a5ed3dfbde49ef5e9490582d9fe5d3                                       dd6fc3b706e1c6150b343c6bca941664c4968e1ce65722665adcc44
4720       7475 178d2d323ea5c53e2542d80375133       81a6439a5c34f115513be1                     19kgfSn1AbuADu44rDDTcWxnRZrroNP1TX    f4d862c315aeb0ba679b
                                                                                                                                     044baf1084ff9909f6fd09c16a4512feb6f2d70449cfb12f088c92b1c
                ebb1b10efbd2c6f666ed76b62051c5990b 0000000019af276cc6bf7a2da83cd7d71e6cdbf8d16                                       3d98d2caf780258e2bef53d966faed5eaf3ea5b98b97cabebf84bc1
4721       7478 ae6777b7520d0477f45a475fbf023f     6d1a26805189e76e45199                       19WHURZcv6W7xudtFBzuzUJsYSLssnwfrh    7c795cafa09b3c3a5f
                                                                                                                                     0428b05fde55bc4aca0dc1f5a9d856d8b6e41b35fc4d1e57d8b7359
                1bb8a7af4960f3edf081fee7e436ec291d4 000000002552d84f58d6f064bd78324f960ac76972                                       253b963431f9961003fc3cc2e850470c6dfd37a79512166e16f1ee7
4722       7479 2b6f348bd67f90394afca683fe5bd       91de25acca5cc451d23fd2                     13c6fSJtpsxEEsczN8ndDjLMEpxwhGxun7    347546c42e8037e54276
                                                                                                                                     04359ed0ebb92108a6697de7768e1e7a47fd3c2120f262d8881dbc
                9f0749fbeb4de28a9cd1d73037c6c7d29e 0000000023f3f4e0f83ca6f225a276de3d009a8a6c9                                       c40bd4556edbf6e8aa955c25bc4d36f4cb9db0c31588428584f3610
4723       7480 452b482be1499ec279bd64a2a68dd3     3a8a281b13a2b78e60843                       1KVjKWZHWpRPwSSPpFvGwzN1oiW6a5qu9v    b597cd01efc8222224a8b
                                                                                                                                     04f5e902946b10a04278d2d82e1af266e0e3306c106b080465712f
                646478dab60066320679e3380dba63f80e 000000007e2e3408008ede8c63dd2ec864403af225                                        8df1eb2d08f33ade2c8bcafa75287189b3b89cf2993671b95e0ec0b
4724       7481 34a0e26a30e5087654a6353d044e4c     61c82332053dab811c8326                     19z3sxuVr56puo81yVz6ECKrvaWKfDcCg5     80e85b3189025e3bf9526
                                                                                                                                     04ba14039f7f1fb7e7b577bdcde783cd6e1fca0404b4089cfdee17e0
                b72f9fa21d7b4b303dbb6f1c5d51e37d2cc 00000000e2ee3a4cfb71d44b57407a78199f51ce2f6                                      8bfb9b43ae6ac016854471594d5ac53c543e7856556f05bb55d056
4725       7482 7083adc4139dff347105795433466       124d06549e291b032ef8e                       1KiiGKQecfCF1Tt6bvSoYfK4rf6KQKRSVa   6e7d17ee8e087fda2d77
                                                                                                                                     04e812762c7eec5dbf92db9868c0f7928d954991026939646ba2cf0
                e9f357b21db7f9f3d6ad718d92d20e7b4f4 000000006c9bb0c118496752862d318f356af7d1f0a                                      efbc27b554b67a4e56ce95b35f4ddcccee51cc884e72d79413dc5e6
4726       7484 e0e27d8a678a012ac151041664a86       751c4bd85c5786ff44e95                       1BiNmb7q4dxqtfqee3HDAzR1n1zcjWKJEC   d96386f9a5af268eaaba
                                                                                                                                     0482a5f6ae361df9dadc012b134a9a1c42c765b2bb5835cfec9f0c9f
                24d5cb8a7123a1735198009e167f6cf9b8 000000000a5bd621b698d946db9efde3bd5813a261                                        b6e1b48002ce89ad22770b6db1a0610c6f8ed8386ef752fa4c68ecc
4727       7485 863095d3272765385e0183c42247e0     a34d03213307bfa86ad341                     1NZwkivuXLGiyLN5WPMj5SUFeFiF6sJxA9     b6ae3dd4e0997f9c8fc
                                                                                                                                     0410fd19665acc5457cd8fbcb49ae9df8cc3f11fd9f2a0e7ddadee30
                a858853774fd83f228b951573009227a36 00000000fefd67ab470f956d555a51334ebb8d24ed                                        8c5e16fd3767f555e133139bd036ff94b46d13d4a11a9fbfccc1d948
4728       7488 86018973ab5c5707a53c3067ffef52     e181691d1776ba5368bcd1                     1FeWQBWYqnuMdJsr4w2We6CEv23sbzq6Lw     f4af0c0f57c3e60b8d
                                                                                                                                     0400724ac715264b14a50844062dfa05868c7c8bc3c8fc371fbff15f
                b68faa4408c8d867661d822dd26ac50d99 000000002d0b8096631de7653c8f1bb369bd7f1e20                                        e1021eee2cc89d1479cfb8af30b3bae25cb86624c8bfefc0d37918c4
4729       7489 5c8d1e1b15683e683c1220346aa32b     2c2dc24f26cc063c28e3b6                     13kP8V2ZjiRKo9ymAkUgvwkGRACCjBCtCk     113e7b2179a750ed58
                                                                                                                                     04e6050a7bf045e7210a13234c25574b845d121ffa4652f6f9b9aa2
                3f7a6adbaab094b4d59db63adda2556beb 000000008fd0be1624982e121c7225459b3ef5387c                                        9508399a09909b5ec8db6da9247b41fb212f5784db9a37835da0ed
4730       7491 45eabc5fa8f81a352f94b54a1bda05     52b2a8c514c73a9f478578                     1QEzbMBFQG9beEGDJtXtMujNFzu6a6bmos     f070f6fc678914d3db3e4
                                                                                                                                     042430136b7858c2b1975be00e89e6740df1f89b7ecc32fa95b0aac
                7ab02862897562883ba0408ef9c06da9ab 00000000aca10cf2fecc97eba47ecf710a0b45be92f                                       765e8c92113e06abe0c3d8c32577a7ad41bb19ad93a47389a993b3
4731       7492 c3dd3c6be671b8111f2478767fc8de     dadb8f492fde9844bfbf5                       1HQbmWLmRdKCpWYfjUXfkfNFaK1WbBHqzV    452cab4aadd13e8d9b234
                                                                                                                                     042a9133b8ba695237039b4db0e8762ab00a64475cd2d82b8b99ef
                24760178cfcd5628a176b200e8c832b708 0000000095b5297ee2a3512646f09519fca29282e1                                        8ddc99f2b9ba0fd49ad336bbcc76ac0806aae44a61dfcddf8550f5a6
4732       7493 521e2ed047d8b3ef4b7d58da7e1802     98d3cd7b9dd6ad2dff9489                     12eVFtLHCgcXw4cEivDNPGTgbx21xzwsBW     cb8315bc2cbfec111cd3
                                                                                                                                     04aeeaf1547e48c125fcec00ff2e568826971ae7a7e84291d6669e2
                46ac04f07be8db4fc349efb73bb6b143b59 000000003b1ad46bdd2e5e919236a34cca51b26eac                                       f9ad5138300d7298b8ea970bdb7f0465fb2b72347b9b9458fe4d477
4733       7497 d0b767be1af6b6bf29e5527c41c9c       cd62d2dacec9a2f20a2bf9                     18x8dnwhqzjcDSNLdJkM85mpnUKy32fswA    7ae05d5c180776f9ca7a
                                                                                                                                     0498ddb3e534d29c9c3a9f75e209d36ee66f2ac4132d6b72a31a92
                9c7adf65a932c1a906ba0093b632472404 000000009142a40196f95eb651fb96ab906f06fad66                                       84fa743f15a026bd00afcfe79997709f8b1bbbb59b173d4238c1676
4734       7501 e82947f5b5d6d82775eb2fc329d2fd     aafd95bef2e8c341fdf6d                       1DS32tqBWSJnJcmSWFmB8L4o9G7BrKnohj    d674c1c368a77e972904f
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 265 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     042bea3f76f80750dd6b939210c67d5ba6649f79ef2bd00686fc58c
                7aec741a2200b17fa3a09c5b98c6a6d8fa 000000002e311939271561d34b7ab85b55e3d4c13                                         83f00269ea860338682d7666fefae94d5f8ee28b47a9f89aa3c7f2a
4735       7503 d47a64fa81a2cdfc0eab730af3e644     a631c581f265641f7c9be63                   1LbPD4KhKXV6rrJBihQf7tfHRTFa4qmETn      a31c4359b246a1179e93
                                                                                                                                     047a57daa13ff374fc6ef6382bef1b8c33633cd35b9a81ba0d3caef1
                3fc40fdba785e4f3616027d957f2d3d6dbe 00000000078c42fe4c24ca283e3d88a7b5457ef80b                                       058963ace63f2d0e8439e380fd2139b055eeb09b10ed61f4f112f50
4736       7505 36b9c56434d5d1bc3e33a401ebb0c       3e64807faade6549f16ca5                     1KTr9o5ZP2qcuQo22Xk7KavVtsEf7jwQGb    df8c1d8fab5c6f0eb64
                                                                                                                                     043c04cdcb946c02e336c267568d84542a268e42970db3e26aef4e
                ad2bbfaea56786ebefe9418b6e882d0805 000000000e6b706d07a86752164dd5d2cc8a6f4a38                                        316fab35bc7c190e7e7cd5ddf31551186fdddc8597d3ac7c089596e
4737       7506 bdcb1a321cac87c9835372df3e8f53     1ec682a66173f2fc179245                     1EsFcR87N216MxpiqSv8PcFkLuacgXD2Rp     b194744dc32eb1ba50323
                                                                                                                                     04058989c98fd4f184e102768d6bfd863d898528e77b6ee1887e92
                bb667352230b94d709eb8d3fa408b8bfffa 00000000f60e812b7507868fc262a287ac31970005                                       26d181899a07a3116deec3208c5f864918e59b271565d0afae465c
4738       7516 a886a3c845c78667c68e9ca474d7a       6d56b54e41737604e2f6a3                     1KqNcvDuYKLEMvva5zbxnbex3R52yforGU    b442708c70992968cb81ee
                                                                                                                                     04590edfb6c109fe50f9915ec0c89bbdf89c58c467e6bdcbb658e78a
                dcc66a05762ee81eee8fceb3235efba139 000000001f91e37ad5165ede25490fb2933149d8be                                        e843aa5c87225bebf8b256f8bcfcc71b4effa924cc95869ae440b4e2
4739       7517 a0a484b6109eb8f9a74514c4937378     b4de4505a7fa734f997edb                     1PuuAht5suFeQJDkC8T4zGsMSiprUafXKy     7ca8e21813d2c759d1
                                                                                                                                     045e95bb34cdf89ab7b382ca1c74c232ad19d960e50a49a23a74ec
                09df27acf676843f1e054894e1710cd72de 00000000107f090343d1e22f8a191f60bbc1315894                                       26b56b459ed3ad91b34b2e683ef82761cdd9995d2274da46ff689c6
4740       7520 bb350d08b2d3755e1c6678d31318c       4d1c954a11900b92b4c1f9                     1P439egubwTCMJeLkSSATCUJHd6SWxHMNZ    70af5f910b4e01e1ccbb1
                                                                                                                                     04ba633e1297f25ca5d59bfdf7e1d6e28047b9d12b538661eac9c1f
                0e56c063485d95ded0afcd7e50593d0452 00000000acba2569ca2b05b382b3dd2c0245f63274                                        32165fe1ce563bfc85f193ce31a7a307035c2f275322ca01b886683
4741       7522 287ec6a70f95afca6fc00f3a48aa17     2eb2cde3f626c175f43787                     1LJkuiTxWFQj69zPfYsw3L3EuxmMddDCHn     50a2929054424d5c4254
                                                                                                                                     04f191d4a502f68e7f0906ac990c6bd67f1d04d1fb5e79d4bba93c6
                682e4c320a2391a780e2d58fb6c7cb7211 0000000074c3a098f16c35b3084800a6a799bc59a4                                        84c736b80b738adc94e747276f967aa0a8006ed59e29a57e5647b4
4742       7524 05266033271f9a30f7e1d5cbf592e6     6fbce5a27c9f4b47c8a9d7                     1ETy3gr25VM4sDiirKBDATvfs8A3z7xFS5     ff4ea2765bb0ca831ec83
                                                                                                                                     0434e26c69524c449de8860beccd0edf40490c5b15dc9a050c3a7f9
                e5bf78a4ec02b24811205b9ecdb47567e7 0000000014294fe87ec41f84ceb3f2e84c7c1454d8f                                       cce58a8bdaa317b86a5b2a2f0c65049a08fdc594998eaa2b34726c8
4743       7525 b4ee6c441e6c864f89b930ff7c9981     7512d99a614059d47c4c1                       19Fh4sMBDhqPp34pJFNunE97Hjnkn9xi91    b666b700735de8dc2456
                                                                                                                                     04cb65b24b62328f89fd5ec53973594b815f8d27fb21971ee3a53b7
                e182c26cb298d9da4a3067946284d22a02 000000004b0e157aa87eac0c56f74f81267a5864ea                                        686e935ccc0d3fd649d520e0b086dc6caa82bc05847534e9a3fdfea
4744       7528 8a8236ae16c3b6dc6abdd1ea6c6f4b     ae05064c0a0bb1e9e5329d                     1L38U8Td7zr6G3A1wqzdsC286RbEyzSBy6     403fdf84b7e606ce99a4
                                                                                                                                     04d6235f34dda734974ac37a4eed662e319a608d805ae5124d93f8
                8f55f82c3efeebad0655aec0ee7b80afc4f 000000004603377411e9fdc039c1f4f293e8b9c0d3c                                      2dfb5609f6b5aaa5d49a6ff768f2684a934547b8e20bf335d37e2ba
4745       7529 9715e75f057963243e4a2e4063fd1       42b14b8eb95591f07cd54                       19sE2mnotfPhFfGZ6PCP7sbGBXPHsaPzXu   aa01f98212e35cdc76cf8
                                                                                                                                     04478678612c8095b8442152759a10799e648fd2f6af61ff9c69153
                c98a07d9179cdc067a5e7425419cfa4a94 00000000745b41c6a19805aebdc478e72b0d7167ff                                        03d0e887ab1d924abc51614e274aa5e3e7b5b9f8f59c4894cdb256f
4746       7530 311e6f05060fa62efe895f30676693     9f5f4743169637c323b9f9                     1NUqH2GyDEHNWLWxw3z6ZbWgDGVCAfecQw     278f762b24ce113c0c03
                                                                                                                                     04e078042c0be11458d23793d93cb896a1f9ea714112a8faffffde42
                cc1b6fd96a0564fbc61f8399da56cd8e4f8 00000000505b5f1b5d8ee24a9359332e902207b199                                       6479d698bb2b29e4f4a656a8fc4b424209baea2a8d6d6b56202344
4747       7531 690b25c11e804f2a8dbb789db5111       3cc8a4d1ed3057b65495b8                     1MzFgzdnnbMokKKJAhFLxD5mkBFokkBqkA    d11a4d88794ca33f20ae
                                                                                                                                     0412fc7bfaaf9d8ebbc83416ad6aada2d9155013609e42d5ef76445
                88ec2294ebc2dc0e0526559e5f3a1635fe 000000008a92018d09a49048a2d4dec35a57e4294                                         30fc2783c168225ae3687226656441a5fbbf990b73cd6bd3b67217c
4748       7538 1372229c1715a6cf0f0711cff1fe64     80a6f5ff111cd2c4fcce8f6                   1C3wqYN8qvZFXoaF9LJSBtwa9zwdvQzx1t      69760655915bd7689a24
                                                                                                                                     0456c82eb6a60c44b7ff10deaba331cd63cd121cceae06e05128642
                e93ac652dc728ab43b2f298c6bc7357ac7 00000000d70d009d4d07f21abfaea48654e63e28f3                                        3acb30fc3e7af09bd3561fefc35ef991ab5a5cb322500f3f27a8017f2
4749       7541 3ab45bf30b06c228c6d94ed0e67623     8fe0685e3b0dea50f536de                     1H7Z9skZmjqH6zmCtNjcVhKfQkTodUnrqE     d4de7a881fcfafee60
                                                                                                                                     0455f69c0b9e52dbfde7b29d0f426ed88c20429e3ade2ec91470974
                d525171896ffd2525c2e650ee28b52b025 000000005e26f8f08a61a29b7465f2caa5f6cdabedc                                       2151937d7c8d426a2b15c8b858181b02ae6f291933beb08f93679a
4750       7546 db05676a169bacb300847bd4c3bebb     9acf740f9075c77041c85                       17tUmESfXrwNQK2DRmeL3Kz9PHThaFD538    ddfdb9d198871841d66c6
                                                                                                                                     0428766eb5bba8105ec8b9c4d1cc4b032607f154c12e24289d442ce
                028066da37e76549f288a9b433100dfc5f 000000009984e4307136cbe38d1fbb6ff078f63e726                                       bd88d7bbc9ff730fc128d57317e96f08198a0bae5e68b0f62682c67
4751       7547 617ee695b2e22b5536064e86791c69     9d9bd0bc73309be3cd202                       1KkjKY7PRrayT38TA5TA3Dxguvvsr4xZct    4feba722938d6047cedc
                                                                                                                                     04d0f16ce5b73d9c638fec3df8e89dca31a5ae9b8af8a9d00fd4f4dd
                a1cace1800728da770737188544ee4af9c 0000000057842005e176a8bef2bd36adcf8429afd3                                        0b8561ab843a4f934bab038610c8913ba21c1820a01fd6c7563f7c7
4752       7549 fc89d6db32af64f10e37f8ee647647     70194d23736d192467ba0f                     1QBXAAAiw7M9JTn2tNpPfJADajD4ojvSo9     3dcbaafa2f495371a95
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 266 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04e505792b3cf7836e304e80b704de68215db65183e3b3a8e2ed7b
                13dd219f2da09c746c11e9bccf5e487daf5 00000000c677e4258af4556188dfa5f1a49339bf380                                      1a0b3e55269d29b75953a8cfe6c28c6e19472597ae89fe93378028c
4753       7551 c962b8e15527b20f72f56c35805f7       a29ca473428a1d957d934                       17RfhZEh851tjCM57XV91NVp1PPGmmd2Ja   7986436b3dd9491139472
                                                                                                                                     047f78c5bf1a44286d969769ffbeb75450b840e3189c9535d283984
                d8ee04b61eba5a7e168b42dd6e76be584 00000000b1bf24392cb8320600e7bf0e95b0b8510b                                         0ce18081a28882678ee8288f5cec45ea7fded2029a5a71df1c287f9
4754       7554 923186dc7746d5f573cd2b4903c00eb   87cf82ec6d187d11b3a718                     1mEodzqSzTATBCtsERWLJznc63cjjASUJ       d4b38cf9d1728bd387f1
                                                                                                                                     040eefe9183908a656aa950c98784d9b5a3e7123dfb0448b0f7ecb4
                1446a55daae82267b148a317cd3d7d76d 00000000705f30762442e7c9434de3977088463308                                         00981a8460fffe5eced5490b68e72da045d59bd691e1783cd297a38
4755       7560 79af3929361def7d41fd30de6c5f33f   36e2c421c05d1e42d72738                     12d56Tur9KSWcCQWGrJ5csY969RHAYBjiB      77da07939dd7645ef8e0
                                                                                                                                     046ce6a55af5482303f02cb374e9c66e604be7dab1d61f394b6956f
                e4dccf8915bcb344a80628973b8e9b8a56 00000000a8be7f2f4853219fc467223edbf7dc1aaa0                                       f98f54cb0c6526a7e89fcba251dba950547e21f5dd5de8533422179
4756       7561 315a6b34c34fcbe47c6a465ac7b1f2     d8a35791bda3afbf29914                       13dKycbi9thj613iW2rr32V7gyYECvw1Lp    d6c147be46c4dc170ec6
                                                                                                                                     04506514de20adcfa5581fba297e1fac7642966f2fb9d16d0c0ddc8f
                8207570f60b138fc51ed6c71ad3a1ec901 00000000955f59fd9c3b10139325c0a802630ec1c7b                                       cb72dd1b62e25e0845052db8858555503bfa68e3c3af60929f12a9b
4757       7566 8e14ff9c33e375ab4751ed2e3eefa8     bf308b754465a3485e737                       16ptXXpg5u43ZPtU49ex3jjeaSyoZ2gQ6G    6a507924cd0f5accb34
                                                                                                                                     044ce553a35e9255c7c005c1bdc257c3d1d7e0e7b7029511683e0c
                04cbc40d7ebb16928c370fbd3d6ca4aa86 00000000eaf6b1e6934d877f9e1a8370208498f604                                        78533ac9b0363484dc09fbef0b4012d1f8096d280a2638a53765db8
4758       7567 c3c40749e0c95b77d65baf106ea852     a4ce1695c96c78f987c077                     1Af44jwEXGun9wo9Gewk6Nt4oYz7Q12kbU     4f84bbb94cdd01eccdfed
                                                                                                                                     04af8248de97e124e280935dbd90cacb333078080c022997523db3
                adb1bc612f7daaae21ef287d483d708d3a 0000000090be299a94be58d514ae5284df39d38359                                        5a7e699ffb04846d77cd6c053ac0f3c7e8c0b149e9c00800949b4d7
4759       7574 61fb81f7948dded5681c1a3e3c2be8     a6b3a9492363cdbfb4c7e5                     1AYUkbMntjGqXDGqZaduZTg8tGv35TK6T9     5f7062f63bde50ea76aea
                                                                                                                                     0470a83e5c8baa06ac5cb9c7621a5707071bfd8506ffac7e959b13a
                7f22132cc6c6a2e50f39b6ebfababe1a073 00000000024cb649bbe6303f9b11d2646b350a3451                                       6fba6fe20eec9e0ee2a9f31b4041e4c51f20a763cc47746a6afe4c70
4760       7576 b4f923f5b3cbd876ac23c0591b48f       8b0c22070765485765a7e7                     1BHk7Z4v4EJGwBnK1cmC6Q3yWU2tp3TLQr    b410f234080a2cee571
                                                                                                                                     04b119d24412cd05abe9cf78b15fe922b78733d4af21d39b8fda1a5
                a858879da3dfe45dd7f8d1a24cf83c0007e 000000004bc858764b741d6f795a2e4c50b313a8e6                                       235b7af839cf56d153b129da5714017c04fdc9a3084f204cb7b31fbb
4761       7579 8e02dd2d66db00aa182bb72f08822       2d574064d2a0890c5e0476                     1CfHExW4S9Ata6L4MoygcmbQEqEAZpkiNi    2d69a514aaa73e047bc
                                                                                                                                     04fd96e27379a8e6088f038d63268aa87865901f50ce162cdda8725
                f658fa82a35c02355c86ba99a9acffc6e0b 0000000035c2f89067fbf0e092d87b3dcc259898471                                      626250457043415fa2049148cb7161dcccc21ed2c793e12679be970
4762       7581 1525063993445bd42e928118c487c       b07056faaf69d2222e915                       1Fc22ppsEv3KqYGQCqCA2utx6KiER1rndm   06f7de087ad11d99346c
                                                                                                                                     04c3cc104f319c633256262142d55649e7742031d0368a7f3ddf708
                9abc90ffd106d6ff3285802a3c387e37879 00000000a3d6ab01bcc82ebef71d85bb9e56788f7cc                                      95566849430fc24a5aa8d59be3e9958d8c4b99d6b180eac3405b87
4763       7583 1e34339251f1e0056707cb6e0e39a       bb6478ebbd76d477e1f6e                       12xUE4Mqn9Vb32bZhzNZfMWLB9ABMY7sRC   7398968c848dafc8b9068
                                                                                                                                     0415e670e5299bbccf51a9d8b82a53cad64f60ace8d780b442d6efd
                1b7ced31308cf3e63f945bdd3eb7404184 000000005dfc47d56cf2a0e3bb62b51f95891e5c168                                       03cd269e1ad47e063d974ee61065d130c157488a6dcf5189c72c52
4764       7586 308ad3e3844847a5dbce526203eb6b     273ce5efc801af67d703d                       1ztT3WLfvuKcvVVLD6hEB57u9QQ77jZxL     68eab5e4d12f32d98cc9b
                                                                                                                                     04f14eb96d635727beab92cd1b26a17edb7ead353f1136f57098a4
                dd6a1834642b1059e28449f08e88a23149 00000000b8bae35be701163c708166fc2376edc235                                        08eb5890a51a1e8cc685095cada9fd7a3075cbd1e5d5dc84060aff8
4765       7589 455c6131292d4d98f9f6ba1bd4ab44     e6901e2fd704a473168d15                     1BeHhpXrRChvrJeA31DDhZbCkk9ihHLCjP     74865d8a24ac9c9af5bf0
                                                                                                                                     04658505ff0340a3c7f41a6fa428861e5347a5d465dc3fd4bc2a2c42
                9882e8f073bb47d662475c0dfe025f2889 000000009ccaf48cf9c84d205cb320718a8b7f44a80                                       4cd56ead2cc214625986b34f70e349403852083f2e5ae936ce8f501
4766       7590 0f5f45f71302688a571fa622350fd0     e75fbf28d66d04283624b                       17KbqRRBJPjVmijp9B8cDtXfX7ukkLV4SJ    18acc4297ee59894a2d
                                                                                                                                     0476633b48a786c86de68ebb11300f6cf843131331acc3f7d867e48
                bd28c454c624ec6c118e6ddf27b3975c42 0000000012f320022d8d1fd89cee1f0f6ac019ce766                                       3de6db04a2f9b7c77ebeab8b719e1aea374dcd460ab6e7fcb5083af
4767       7593 03395d003bdc0688beb5a83dd6426f     32809d5ac93fddcfa06e9                       1KxbvJJtyGjw5g5gpkqkuEUwJQ7ET3Tush    73801a5bea902a94cdf9
                                                                                                                                     04ea5bf388e58b073ad59b846222d839774dc20b13c55f3bf1ddefa
                fd34c36518edb34e0053b7358b53730282 000000005cb0a513dc5a1d0176978fbc65d0bc8d1f6                                       b2c6de703eb292fa803a8af773a35d58fab65fc99f50c8e0aa44e4d
4768       7594 c784e97e4d0ee4dfc38d6dae3f9c21     9ad232f8cf13838286ecb                       1MpZDyTYTRYmRUHY4CDJVzWaByKerp6X5p    6ef7dddc75a6fc6af08c
                                                                                                                                     04fa6f19095b2bb4cbb4eb49edd7ff6a836df2402ef20daf87b3c4c8
                404228d42f5e2f9d2a16e36539f7d7b5a8 000000007f42f3f2bc8d7f4546eb9cb2d607ae0a510                                       73cc171e0ae35f7c3785b3ea0467d92e5069f29950e74d08cd69a6a
4769       7595 28bfc80b7dc8f45cdeb9000553b17d     c44f6b1c56bb50f1e89f3                       19VJH9S2zRm13rweUzHtw6zXHdMtT8Q2EC    167a2d1aae18e7ace87
                                                                                                                                     046e53e0334c5edf98e613729db305546195530ff34c75026110ab8
                ed44e2e67e6695f3d0ab4fe3dd10df05f9c 000000006831419ee74e33be8a396dff7580cc1e90                                       311dd09fc9d36bbe305057ad483a553342c748be6e152ce4c3a947
4770       7596 ebb5ddce2f443acd5c9bcb68ee83c       b4c22b09cadb8d644d6c33                     1LPFEDLR2HbVv5wtDAu2PA7sQ5Ks4vdaBE    89ed14fdcc859b7399bb5
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 267 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                     04b392676f8b4742837b8f53d20e2733cae6baa18955f4b17307d3
                f4a9154164dc3a59dabf4193e35fddbdbd 00000000f0ed2c89adb53c4847b28ddf642ef258384                                       45eae4d840a1c587de58d3189d960eb18e5292d77a6a77acc9b9bb
4771       7597 eb4dbdfe9c1eaf1eaa65cc462dc9ae     9f287725ffdfabbca44a7                       17Pgg6YM1pEKBDfU5S5wQ2GSRtdsY7KNpd    eea29694c8254b0acd9864
                                                                                                                                     04808c45314de40fdce2eff98c8ecae0abd8cf017bd0354fede28353
                a1de08f03c416172edf51b3259d92aaa13 00000000976df3c85530c4a7e7545405289688896d                                        15124711b16d3e6ad00555b0b6d923056e1b0a74bd2be5ebacc235
4772       7600 5144edde0c0526961edf45876ae3f9     c75026c1c9c3d5d63d76df                     16nTnXP4J2Q5zR175EqQdNLA4Sx6WuiMBL     85f1b50fe2706f25c6a0
                                                                                                                                     04b00f995b876bca442746209c6f46878f8e913ab39d8558be73f41
                eb90fe1b6bab5f4bf36652b4717e456c4c6 000000004cac8222aa5d6cd3e4a977e97aef95ec92                                       e1f6f6da6b1d93c2968271ebbc2a427d3fc407a29661f2efe61ab09
4773       7602 2d0f1286f45b33f9e4130742a53c4       263bb22e12d965824309af                     16p1SCMbdsJKznK2h3ByJstsd3fjBRc587    d441f8b54d3cd533abe2
                                                                                                                                     042d609ceb683edcc23a48a9cbeada219e30fd6e0f64c130e7faae2
                be2d1a9aad7714d676ca20235d0dfcac88 00000000a50651375eb50f836f61db9e470b60ad15                                        66d85f0d953285e346ee778d7e3b5d08b6987e723ec32ae47d5c9f
4774       7603 eb595a03d1834394ce5b16ac8decf9     38806a3c1151fbeadbd199                     1AmBgWWEW9bkJZYsY4Jn7rwXnsF68H2TY3     6d6e2a1d2a3eb71692575
                                                                                                                                     0420d73ad7815e237636461957e740053a1d248651383e1849205
                2593f54fb003d95236c81aa0eef541c44e7 00000000de7e8c28af0ce816493aeeb38e793bc4af                                       48a830c3f200471cac5fd6a29ae7717a3c040f71700bd283f427f7cb
4775       7608 0c02a3da8bb3387104e5fb145c448       1023a2660fe79a5e5452d2                     1Cn9mMp71YJCjHwdBJdttVzJ2t6PvuAU1F    f255b4e1508eddbe42d09
                                                                                                                                     04933f2c2068540bfe7cffc26ce7e30e5002d2c705126164fb431581
                9489af9b7849443c6089b411dca85258e9 00000000a2aab69ec44620e839e713326eb8f8ce4a                                        f63cf03b0081097ec3a3843ac3d61d994c0bbeed69f95bd7e8ea7b5
4776       7611 a914d2be3fde07913d31e8c6f238e6     87ec6d1d2bccee72f5e2fe                     17QGhhAfsDjpkEzzwCF6R4Coc5hq7yKmzY     95a80bc6e796a1774ec
                                                                                                                                     04a6bc66c1941588dfa096bd287e0ef88fae154b2723a16ca3173db
                c92c98608e8e0d20a13134506db9376a3d 000000007f8db6511db0e101debcb9748cab4a8428                                        f005af8cb4e46986d13766a49cb84a3b186117cf13ab8cf53658f454
4777       7612 39a0709e18dba8811e075dbf349227     be673df8ad7c520713195a                     1Lax8pAWJp5bKzt5X3kx3avwYGGQmwmwL7     09780d560f3ca484cf4
                                                                                                                                     04676aff5dcddb5cdb01cc234c31669d7fcaa5922241e43d069ab7c
                1d6a6f0074fbf5f5ca6d5b8f58af7920d55 0000000068a7430d09809d047b72ef05d2c9a1e428                                       bbfb4f0c0b668c2fe09c621336487811c5d42a6fabb05a92eb91749
4778       7613 9de56b3ec00168500067ef04b2a3a       3bdc4cdcffc72ccca83001                     12CDhdLuNM6QQLBc3y9v51gQrz9VRQNTPH    1d1b93967aeffc3f18bc
                                                                                                                                     04cc1f894f5850596591a0350d18be5b0f6a1a8d8f040ee6645c8b7
                146ad380088e4acf5101d12812e7be0690 00000000e623ff9101732b8e460de88157e65fc5e1                                        18fe03fb64effcd51fdbd3b64ae410cbc73b98aefa01c960cc06d423
4779       7617 e8c62cd66c3684f39baf4e6a245624     00a9840796a95037064744                     121RhVmcyng71mc4ssyQpweXQmWd7GMqjU     047679de7c527541b9e
                                                                                                                                     046bad7c4258afdb68a943c0c1823d82c72369b17996c26d6e69ee
                3f472dc97ee6ff413483717fbb19789b5a3 00000000973393290810ebc30f6693407abaa16ba3                                       92b5eee1f564c94619a8a6245a6a76c61e65886fe8fc2e6e09141c2
4780       7620 79ad01082daa85cdea2c1106151c9       e5301d616282a4e4e1fe05                     1JZ7qUQdtZXKtnF9pKLyDhDqjWzE3DBxHT    cf2ca0b55218e124f36dd
                                                                                                                                     04352035f27847de564dd2708bb617d513d2e8604dc2f2bfeab089
                954b71f60e3000ed13485a5ff43caa66c71 00000000903ed6d535dd9ca7bb9dbf75b7a13793ea                                       8380920c48b2297706c275a3473cf56941dc6e171dcd3867f3cedb5
4781       7621 84c2706cffc673e1a32a6422217ce       bf01bb91c2d54e36be2d08                     14wSCdtBTHKt2N6P8T5qP2zB3ex1AMoMQJ    9b3740a3ba36b1471cee5
                                                                                                                                     04fcda964cf16894bdecadc86485eb94b401368e403461cf3ba7534
                e20b01e2b2ea72cf201cdea14cda50c4ea 0000000011ebb714b33c6842e807bc1de538a8bd1b                                        dd72740953e326981bc3730dde8408501d90568a750f9a24eb1d90
4782       7624 3c24b7a3982550b00136572edd7a49     f5038a9b5168b4344dd1f5                     1Hizr7crfPYjyZvUcgseb8ggZBJjiMCtaq     5b12d8e20decf7a977ac6
                                                                                                                                     044bb6d8524315763515f9034608756252e5824aff587a09ccdcd78
                e976567c316717e21421a64590c93bad64 000000004e3b6b4d3147100da112bb720077a2a0e                                         22ea9b0da234d267b99fa686a6a8206c29718f5ef91eda7a2e44dcf
4783       7630 ecdf44a65fbd4f09421b57b723db91     108cc09d562622c4b3ef7c6                   1Fk144VdEKUyVFYeypoyTLhNefQeRhnNPb      611e86b04e0e93fcfac0
                                                                                                                                     04c3366aae4fc1fd0f03c727743c51fc7c6ec2c8405e8451381c2d47
                b5fd2593453a774b97aff8f5b58f0e29021 000000001d0cfd9d4ff652899e002ee4284cdf5e0a8                                      0bbda66978e30da8d24cd0811599a577728e477f6db09282ef81b1
4784       7635 1a59e14c1689c9f6e72fa0065aac8       b8ba766f3fe1fbedd4237                       1P2L1fZc9cSrT6PmH9mCVdo8ScduxU1kiF   ab0361a307c81f88de0e
                                                                                                                                     04d2ced0122501bfdbd0e7e97e57366888e5d3406d5380efc82cc0f
                93f31e0e5cf3080157fc80c35791ce186b9 000000008380d20e65c9f3aa351b420b437f3fcfbcf                                      bcd9f83b214f4e5ec86e61d51305df92abab42b24480742b89ababd
4785       7637 7cb0156f9265ce49eb94d74202a75       deecb7e33fe3dd6f3d1bd                       1HBfsnvUMRRKggRdctZ3UAgZvaZ7UdLQi3   a3925270c20b21c4443c
                                                                                                                                     04dade7e44ed8c0f7321680867c69aa71eda6294d0a946ed780ba5
                6dbaf38a0a00bf078873774a88318a983b 00000000e1c380678a058f550dab7c1f0ae9e4d0c8f                                       97ddff7cd18eaa5bbb2cec01f75db7c74529dbf3ce270d7a7025f5f8
4786       7638 8225138c1460d262a59daa99fb9c60     9325a4c7f06c893919911                       17Fr3cZbsSzy4ZRtacKfpXuXhHqyrVYhbd    a01cfee9ea5fd0fa7ded
                                                                                                                                     047d8cff6baa014bb0fd73d68acf8375d201e2f9910381d9828d835f
                e47d828ce97ac91fbef37f25ee83c388ab4 0000000066009c2ae938ffb275d926a1fddbba647b                                       32fda10a1c8ccaf01c881fb1e5fa46955470f6a3d9b1e4882c3323e4
4787       7640 a7d454157af309fa6cf02bf8a9057       361776ebe54fae6cb6e868                     128b6K86QtY7TFuZZXKvQes6mQAJcjVDYR    c1704145b5d0d3b878
                                                                                                                                     04a7f4fa422f667434d09e3037675ae6fc33e593ef2451acd2a4bfa2
                fd49c9ff123903d8bb7e26f5b6e75172ada 0000000050bf4cc971ea7ee4890b3352ed80ba60bd                                       00d4aae7912ecb6aff4bcc41396783c646d763153f0cca87649cd37
4788       7641 73b68777a5761a25bd6a3a4841790       c82b6e040adaffad7a0200                     169xGvXY391r6WPTt2F7VUeyMFmAiWyd1y    09abb9454d3528bef9d
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 268 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04504386d58a270cd9001df634b5c6da0ebffaf94f52b50052ca62a
                9450f510ea4e7b31cb568ef01d8c04013e 000000001cf7cd13648a8613f515ed9dfebd6335b98                                       85f5b921fa97aaefc629b00f8feaa97f37f2187823867749d17327ae
4789       7647 910c122d83fa3f58addbea5977d8f3     b7140906bd022df40d5bb                       1FE7iHg68ASfTewxr5XL1ydUFWruoK1vgJ    e1805d13b3bfe8c6214
                                                                                                                                     04205045a5475bc07060edefa0f9dd62815086e81ee89e54593217
                7645a0a0ccc2226f8b67116f30d0697cfeb 00000000149a05aa3aa2544993ee1e359683750df8                                       21f7ed4b56b03b4a626b3266a3d4be0aeff447d7e10f5c0ea3d63c1
4790       7648 12e586200263ea1e2640a3fa9656b       ec055c183e749f452c1fcf                     1Fzdqb9GGnzxxPPzbc7wUThJ5YcwHwfvzn    801b9958c01d1534591a8
                                                                                                                                     04b7fef1c83e0247af6063acc0f5578bd81806d4fbeb38be7e4cf3b4
                7dd450d4d667454d776b9f63301599439a 00000000f5ae4cbc8185c894f38b43f5cc132b597e9                                       2070f10a6bdcd7020da6f38bfce0c32aab0341bc92b65261040546b
4791       7653 4b247c83f8f4acddea39987e5b3ddc     7a766b83422ccf50e3ec3                       12t9FhMUjWiSzvYagKiDnNE3SZHGycGVoR    84c1840d55cf9939562
                                                                                                                                     04a38258161637081acddbe4eed79a29d2337f46731c6b71cacb25
                ddb8d12ebecddb32672c24036502afa33d 00000000d431d2d4c83af8e071ddca5a02074f7efb1                                       bf41b7a2e5d1ec81c0771c26ff1d21dfacefa491948df1b047d13d78
4792       7658 09fa33893631c94306908b882df99b     d5b53c6a9b4c406ec3797                       1PSkzS9jfxjmogQzkosGvdKpq3AYjHmcW7    91a305bf0ad6ca46bcac
                                                                                                                                     048ca59f691d9babbd2ce9110fb976a7b48050d44f0e2248144d490
                9ed37d2d189f9e0f0c6641243c9ae53eadf 0000000032210a550a05eae0b103aaf0da198a4934                                       4dd0b60ac56dfeac6d046f35f0c8c3b40cc75d7ab9429175c7cc6d4f
4793       7659 6081c7b256c26cc39c05668e9179c       2fa9822378171b4dc959ee                     1DMkk6nEfq7Zs6GvGiFyHy8hAgVs6SUFtD    ba614e3bfa7cad894d4
                                                                                                                                     04248c7b960763ad5e80b99dd3be1450ba7a99428d659ae632e86
                9af46afae8705512589f6fb970412ee1dd0 00000000ad9541c4e7e642c4ff2208bf2bf44aba016                                      02839aa085a54d263f4208a17d3a2992dbefead0ebf2a4842d8a22
4794       7662 d40a90594a63ae82576da9db43402       6b17763e1b438afe61ed6                       1CCcPU8FPQtLmkaUhsV8t1wJUynxisWzWR   06a133106cddd2b732127ad
                                                                                                                                     0479a873f822507a8f712bee13159e380097088495380085d45a03
                d38026073f86c997c34dd714ec739717f2 0000000061371d1d2960260e545f235dd1d541ac03                                        0f9ca269dbc1fa63060823c3c3dc74c423fb9369465705115093e21
4795       7664 65dbc0820e8463e6bb081425451fc7     44c0b294f6fef9e4b9710d                     1AWaUW2TGeumrka3cpKyuCaw7rTBRvdVu6     99c971b805bd12e006fa3
                                                                                                                                     048c73b48446d0b1802256cd0e8542732c2ea2a60835b659f601d9
                572d97cf88e2a0ea76225599426067426e 000000008883d98fd3816ed207d7af28056083abb2                                        91b704a5efbef66db37d62932677bf3f808a16a89162cd372e1264d
4796       7665 66b4b0b6a2110135315e92487d3273     edfe78f2f8ac1bccefdd97                     1HpJ6T8Pjffk3pfKPnWwZAxwUVUYYvexrX     a07bd025b849734e0f5c7
                                                                                                                                     0453e6fd78e04ee9fcac0f6aa1f56d34de4521340cc4fd051c44df4e
                fd9941233b7a4c2f722827ff475e8828cdc 0000000041904cbd0779990fc4403194e093447a18                                       5365e723fbf204b3ec607112b866f22e5dcf57ffcea72f0808d764e1
4797       7667 2f71e6aafe562fd05d630612cc370       a7c5a7c2d820dbc2497c81                     18hNFaBDGFsoEdjjQVRCXexFPrgNbY3GT3    6570f4bfd5ec4fc7ad
                                                                                                                                     04cea86cf8a5b562f7f0df20bb5c0241dfe2ba1f5e3e3c9f057e6ca9
                bb750b63288abdda745809d14941324eff 00000000aa2ad049e5189761e4e1e1e1dfda226cc3                                        9966a448ebf0e2aedbb34af5cddf54f16c7cdecab8c352b6f4958d36
4798       7668 9f04d2f873a0c1ae5c95805d01b215     ff615da71080edc896f0ae                     1BNyC6WzF82hRVieCiFdT6mQGEKoCCNyvu     ab69ea6ef2bf22ad98
                                                                                                                                     04f9b315171fdb00b32f3aca9b76604cda329c96eb59231fedc4b3d
                8c80990f79649db8e34e10cbd5a0bdff295 00000000cd78da22f490f21db457237ac26725852a                                       2af4f8674406849ec76428142c9dcfc6d41f190c1a1a9db77d3d988
4799       7669 6ada71e218cb495426f6182eebf41       a58aa0650cb4e1c6885a47                     1JDxQHEx1AcaFdHfnEoaiZi5PcEetoY5jK    6ea53bb4d0b9fb40cf3b
                                                                                                                                     04c323be898e4e1b6067366fefb79b968ec2c42470e82d0f6a56cad
                7bee288f4c863d14025e11168ea7e6083f 00000000ff0f28a34a9fe0eca704612149b0ab4317e                                       f814e3989d61bb37e6c732f6a902516b2e719e4ac94cd453d7ed9c5
4800       7670 54723b4f6731922dd486e762a02d9b     c75f37e86c41adba879a2                       1EVnURyjesPiFXQKMDtKKvwPyCscu4ZfTJ    17ffa4c732579e3da056
                                                                                                                                     0479bc195b0e2090e317c253d6ef0eb54bb3f482d2e368914d742d
                72e7ad64fb28705c0f52aed029f6f0b83e6 0000000015efcde5bd5c82d81cd6a4f8f7b8a8cbe16                                      516beae5d9510354cb084c2191688e11d1527308ecc1ba26c1db71
4801       7671 12137b7fa98e97c5f67ffb2671077       c9190735ca3e054b3ccf3                       1HVN8qw2hxHQYkzw9e6cEc8jozFgsGDKV1   426d4434f9c5022a119673
                                                                                                                                     046d71e90104204cdfe1c47404a269543af5093fc66a94450533b0a
                06d7448dd0c8d676d0e609fd9e0d83833e 000000009792577a31d565fba6c9b4ef45ac219c3fb                                       87f3bd013dd711561d6f87dfad68fb906b91dc653b61170d80c4df0
4802       7672 bf08cb42a65d4d0f0e7886510f9db9     2d8fd76d1189a79885ce5                       1JADXrj4fv8Hmnt9eqEmJFgcpBMdFMyGEb    6a7df891698fe38df856
                                                                                                                                     0453884865f649aacb04fd65b1b57ec8f775b294b27179c69e58b8c
                2873e0f579299bbd792409fbcdae7db001 000000003829f9dca9992cb57be455c82332804ea5                                        8e7c4b160fec8a01378d56792c6aa73578acf4a21978af5ebf8c84b
4803       7674 52bb4b5cb212cb792cad6203ce36ba     cb4ebabc316955eb982b56                     14dWNthG5V4PH9qooQz7bjnSNuyLYgh69d     2b2cc18ec5629266a330
                                                                                                                                     04b87d4311ef19422f7e60c328c3c2012fa1843da2794237221b44d
                46ba4378e0e13d8b8bd9c2205677d868bc 000000007af9c512fabf297e811f7bc63230e165745                                       8dbd2f00cf3f38a587fe8f9f3984bdc26eb0f89290542d89c0c1beab
4804       7676 b5703bb3c2abf9107f3894641f3232     fcff33f192f8cdae15a4c                       1CCBW2REXxMGKiXk5k18xfyNK5ouRSY9iV    37008b2a10213c753cb
                                                                                                                                     04678047f615126d3d435ce1ca698919ed7b731effdf8a350f58266f
                e0f3747c2bec5ca986823cd60a2b982a67 00000000d4960de3fcb6a1afc2808f83d47ee1e9435                                       3d56658a120108a80415ab8e9cd03c9856fb761c20745ead6b0d63
4805       7680 e427a5355b9ae4e0f55ea9cffca1c7     dbb3c7b79d45af0130625                       1HUxGdSqU7i7LyJDS6r7NJKMssexfhojbQ    43d7410e24ed78cdc730
                                                                                                                                     044e9d8cbb5f65246e70b58f04a46d33e6a2cf01e7b5e8b658b33dd
                3ea9d00897d73255bc2a1dcc01571f2566 000000002d8cad650759e8cabda86e5a6bc824d23c                                        c1327023b6e592a08078006a65b38b326c1f82efd11a2f7d08a317f
4806       7682 c832c0269958e3be02345c668f7df7     493950f890144672f7ad1c                     14XXvAEoiXgYZgzzfMo6pKxAnk4KaXSQaf     4e7d0a289b1657edfd33
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 269 of
                                                             913
       A                        B                                       C                                            D                                           E
                                                                                                                                     041b9ad457d7e31465f7a120b14e2739f7239b5e757e312cecc9ba
                64ee3294a4a45d9d16ea66caddba89209 00000000ac6d253d46fb08d451a714c3356c96bbd6                                         dece8b7d2993eef03d12de2a3dbe79ef5148014d640f8da6cebe5c7
4807       7683 1c7c2d6116078b1393184715e6c6863   4833350dd2d1e4dc5a0cae                     15RJc3WYp5NwjPnH4VaJouvRhDnEZQxWe4      8fadf9b8b9d9f97d702db
                                                                                                                                     04293d1378b2b348ecc1b6c1f3538c5cbdb35f5cabbc28ffb7440c88
                2d0460b16a94d9ba9ed54e29001ce53c21 00000000038394ae9db16d211b90453c249291f3a0                                        85d912fd64860c74f7aece7376433b37232c37e320a7e5dc751236c
4808       7685 88a226f8411d5181e6fd20fbcbc885     bf5567d60b3447d6353a8b                     1LZ3miE4qxeNLyS6ZGU2EC9AGdV2W1GrZh     86b776e5d98a343bfd4
                                                                                                                                     0448ce3fd4333e2cb633e2a9283ffa9974551cdac014a91bd7926a6
                ebf8de00c52d1b0769c0a70ef109aae196 00000000f6873d893b86cbadc256db177cc7fa6f7c9                                       d69186a5d818edc436d4457cd74d4fd17e306f511f05b7861c623e9
4809       7687 d0f6711334fa61294bd2bb26a56dd5     70dc2d9fdda7d5575b27d                       1Q8tXjmy8Nya4BfTpv4G7f44fqKTpqo4jd    54730759067aa1d5f41a
                                                                                                                                     04b18e117f73bac22a6784a265056eef21fb0f8295893064febf6d0
                c473327c33c58ed4d8be6fa755986e0f6cd 00000000d771860453679c384061ba7ae9060f9e79                                       ef164c23706be0c2b6f27fa4f1a8d9b4a776c1c7d514fc672d1724c4
4810       7688 f384f6323373508868e79e808915c       aebb67fce975f9f658555b                     1CJQ6jLJMnkNjcA9po6wN79LiftJV8CF7P    597f4ce37d2913ae7a7
                                                                                                                                     047b01503ab9332eeb41028c8a4133181ca2b5e60dfe8b022bc450
                376fca4d2a4b9d07adb9e763b53a693408 000000000c9786184b3132f5571eb9444157e19117                                        e4a9b254aa3a2a5f75fc4817fb102f13b95b8cf7f6b818498f5d81e1
4811       7689 84cab115d8c41104360bcf3d6c9d6f     87e90dd0e155bf15c93029                     13XTgdGLhCLZNXxa6EW4TeH1kV4pBAXXuS     93b7f8ad200444174850
                                                                                                                                     043695efe0f06987b04cda118d8eaba497b0b839800b4b0398be19
                97d4de9f1da2ef239c25d3cdad82973f541 000000004b1fa27917780f6d64899e0c2d5b143ed4                                       3282a1eb12eb4ed113d4b11fefdee1d64aa3e376d08b7e707cce32
4812       7690 d7b6968de1838f17d4e6b48c6632e       5e4ab32e428894692f4472                     162TF2Dwvdjak1CBRVxz6wBvyJHadbD56U    427ad83de492a38fd71ce9
                                                                                                                                     0441a2e2a7b2d9153532ad2036948d2510a08cc84ebcc14d52a24c
                3ad1486433fdbffe35eb9fff3416f873939e 00000000fc804c9e2435ef447d7398586c72e7e0d8                                      cd79e72552604a9a7ced00f6f1af14d048e55ed4aaad1c40d7eb305
4813       7691 49b9221354e5cbe7da38879ef911         382a571da79bb02a59201e                     1M1nBr6APTBfxNLfhqACGHwsSxU6Y8Dp4q   363dd612c93a2e80080f9
                                                                                                                                     049d1e68f3569bfdcf0f6a8ac2295b179b99772d8971da47d9113bc
                0eef4bf36e52d2aae450c60a66ba119f43 0000000078ce9ba26300c4dd5eccd9cb7a2c3fc3be6                                       11c86c9f37370598db318910b564e29fb84aa21d7559f3cc376ffe2a
4814       7692 83947cf6acbd33debc278109cd5a4c     e585a2d28c49b86f36542                       16mZwh6TEWmvZPDaLZhfPnFwKvoVPk96jo    87675334b22b3882e39
                                                                                                                                     047353a8e23bd7fa7bf534a9555ee92505210083fdc3359c5ef0650
                be12e6d0c0eb953329496c683a3a67999f 000000008eecc1a8f452c12ee9c1df88ebb3689a0bc                                       28e66ff34c3a3abd3465f6feeec708727e7a0bd6b98417a5934c34d
4815       7693 a73af4bf418e6659f1c58ef1670831     63afc82e323a812ef3be4                       15Y34HiFkaCSqnR56yrX5xcVU3HhTrA89p    08c7e39348d0873bf8b0
                                                                                                                                     04da19732167ae5127ccb495cf61849a1494f4d617a7f173332c2c2
                ce110565c1cff5dda2abbd9685dca607f9f 00000000970066c6d43d0afa42d130dd8dfb87df97                                       d8b4d205ab1650296241f4fb45732208e12cfd595794a36b82b44c5
4816       7694 8ff48df1b47a98d2d156b00a04219       8943270a41a8a8e9ccb757                     191UdoSmWYJAmRwns2ds7KRxnvGzEFcm1e    9da5882008afe352e40e
                                                                                                                                     046592c7f39dd5d37e1cb7fe2af4f3355112de91d021807366a58d4
                3facc27ca80452f08fb5382bf2443ed9b5f 0000000097753699e6a0f0759ef6de8e47d8b6312a                                       0f312bf524c1de627ae00085047f3a6952a99d26421022e7ad6456
4817       7699 363f3075a2ca6c8e217f2f7d57c2f       a17988e914786341b09bac                     1Gw1L6UsUATuY5WY3c6CKMdZ1phRp8vZP8    08ab23db24c8164fe8bcb
                                                                                                                                     04c9c19e495023c27618eab1ebbbdb6d92524eeef1f03f89f6582ae
                395d50577779a37f6e30d852a145b2c776 000000002439994e38b1e72809730bc6c074baf85c                                        5cbf143f923137be004a08c5774a7062ab321eb2b7b4686c4a5f022
4818       7700 8c62724fabc28e9b31be60ddf6f103     6166821b1d8f9015e2f569                     1GoPg2d3o1yrpv8PTcnGevv8L6MKWayLpa     4aac13a88819c7220bd5
                                                                                                                                     04d5665e6c8eedaed8be354228279a9404836c112dec0183f7f49b
                9d230de8acab0e5c9d628cf92b8b642285 000000002f783e487717e95d7a2566f7665d97dece                                        8de7d9b31894ba5c70fb7c3973a4883bd151433d7709c57fd0b3f49
4819       7711 42b9c2e4565bc5cf024cd8bd116ef5     03a38f76ba556e9364df32                     1339U4ex1GJKBzNGuouqmxKpnRqWqoX9wy     74c2459b91240ca4a143e
                                                                                                                                     04335dc14db5e588cb4ee48cbb5d966eb4cf84078fb42e3bd0ee792
                a2c61041c2ce30e0b37b7851beead4bb84 00000000094ac9d8cfd71baeb92f12caf29c7f7f4241                                      3b98c85a4e5a7b3a87b58b795668b90058961f1262c96a48a77de9
4820       7720 3f2e91a4162fac2110d77dec85bfe7     da712736b943e4880ef9                         16qe97Pkc4WJVgBDMocjszZaaStEqxffwN   4703fe545467c88903d56
                                                                                                                                     04683fcad1690e056804080fa09f34b2b9df183d45505498874c85a
                8425ac5096ff2b55e0feefa7c78ba609a24 00000000f9a580fcdd6674f977283adda0284ea2c3d                                      06272ce0c844512adab46f2414899fdb391918a2fe5297396b0324b
4821       7721 5e6f185ecded99cd96dcb5844e03d       d2ad3abc5d364fb100874                       18PLjpZsmdDnrPZv28DFuCJGkqD8b6KuCW   9a0bec8a4c278b71aa80
                                                                                                                                     041b7684a21e9a78d55347cc557cf53ebdd539da104e5db7680540
                33aaedff3d5df915c6de360434e1b17087 00000000c478bda41179d4502f5cd54db7e243de98                                        c7e5d008c3c8d65b2a34206a6d57b88222863527dc3feaa798d5d8f
4822       7722 01b057bdee59b748833f34619059c7     811964e62afd3b46ead512                     1FjD9jDUDyeq3MMquQgqzwMkgm2fFws1MT     c106f588da266628dedda
                                                                                                                                     04960752705bba1d2a06f7185db38a9090a4289bc873a4df3599b5
                db360a52e053beb04c0fd74d3cdcabe7bb 00000000d6d9b957b87e7bea266f78bd2f549f512e                                        039e5b10c2352a642b1529178431674133308450098038404fb88d
4823       7723 f9f41f9d211fc298306aeadf697210     b315e25d084448044c2582                     1FVRvGuaJS3rgezpZCmdeBVu5Kk8wopAAE     417edfb64f4950b4c0155c
                                                                                                                                     04ffc840fde21777b4f721c300adbb470331eda190b5f5314b275f75
                18440d7a417b51cf2a2721abb9135f28e0 00000000b67f02c870135e1295b98394f753bc4a3b                                        f11a8e42eb979982a8bfa31853639b416c97e591c4d154bf9fac606
4824       7725 801fcf9060682453f7e41a9fc2bee1     11c2ff2d5647ec39735366                     1HjNqb1qmXGGZUTgyq1w6bmX8ki9RVSMa3     6f4a885e6d0dc79b1c3
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 270 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04bde55bc37dc22237b4248c4b671d9db0cdfd5691a7499d731300
                3ee7c6a0030f2417f2b8855e11c1d02450 0000000024a5462b56ce978327e365015ee6efd754                                        0988bc0c3422def5029bb9da5718c2cb757edf0dd9c6c6679591589
4825       7726 dd3b029921f990519e152d6979cc17     c1d8b51070fdeaea129f04                     14EJXqqs4YETGdREjLaPkQDNkQMEvJSH5i     1ff0639175d71d1618483
                                                                                                                                     04b5c7df69950e5a4068963ed8a9af0e54ee8e729eff39ce25505b6
                549ecea17f714cb0a1d0671b076c1b947e 00000000077aacf66d52b356e57edbcb25f9b8054b                                        cd268699cc876127b866273c862f72759e41efd863789e12f22c4ca
4826       7735 55a7a649f57fce9a431dc497590d33     acf61324d83b0a34e83d1b                     16Bd9tfwz1tjRgVCysP9SxHsWFoSU79WJZ     8b213e99f4e303266987
                                                                                                                                     04420e414427acd4f7e54d5c26e271221561adff7b70c7cb1d443c7
                ecad15cee695427befb112746fe7911508 000000003d5ee41ea292e548d8c5e60a3f181864d5                                        4704f2f124a54fab7840a113cdc739c565626f1685d536523534748
4827       7738 a6f62755c5828bcb33a959bf5cb16b     b744c6de2e10a750a48f60                     114BiYmCnan6iXDQLYaoXWWmiV2seR1UXw     666037f524a6fc6f8659
                                                                                                                                     042e68bbb619d3028ff37420134592724cac8350b5bd2508827e83
                9245c32b561606d90e8c29e9f549a3d12d 0000000009107c988aa6fe175777cae7b2e37b6719                                        d123ac15e542bf3fdbfdec5f4094059549ce40d82d2ba0cc67f003c4
4828       7739 79ce43457fa990a0ff2b01bdde0663     b580de63dccbcc9be710ce                     1KPvbGGgPTTua2fPeer1gYzpKi1qFUjguR     9e33ff048b70a5853c17
                                                                                                                                     043bced3c49c3134c51ea4b278916113a9dca0bf9f7d7219d04f6f1
                c924cd43c025baca743cfdb1a293577f6e6 000000001751153d790e15e80aade796bbc73257e                                        dc7b49516638522d5968b80054ec4aaffd49858880397a2e62151cf
4829       7740 ceb6058223f827e2bc047f51e7f99       897648d6d26eedc5166b0b7                   1M4TtuHnkDGnb1EgsZb4b8uQ2AfGbYbbgQ     abcc1bab4cb46614d927
                                                                                                                                     04ade97975f798c2398399f4f2b3b0e7d798eabc9a83654d89f7307
                f2125f1188f0fadd315bcc31b244bb954d9 0000000035bc5525c606f59fa2f5ebc9ede67ade2d0                                      d61121a16d44f08997159542a965dbb97d8a299663d9f3adb400f7
4830       7741 9c482c3c4904cb8960840c853cfc9       50fe255f831f3ff6f2ebb                       17mE6koXaSgqYsXdnurVDVt7Mgvqc4YtSy   a33b0496058cc649fea38
                                                                                                                                     04e829906b97110b038227eb44e74a3841d217f4381be887c40ab8
                f494564127f40f4219d2c260f263a4d3212 00000000bbe372ad70b7df2b13f3043c8324d4118e                                       b0b262d4f254b27a480b7146121cbd96c12035091b7a00009993c5
4831       7743 073a55b65bf57583668f98d1bb943       d71babf9cc6c584273df4a                     1ETTo4uhDZbGX1CFPfqEDhRC7D8zWmMRem    a0fc4e4f3143b042872211
                                                                                                                                     0414073842ac49292f386d9abbd57f64e6aef04e1ccbfb7a712b152
                fc40cea8bbd75b9fa50ef96310765a1aa1e 00000000d4ba898f54d5fb794f7d3856fc879260341                                      f94825424f289d0589c311781e8fe3ad238ae2d68a89e714b82efc3
4832       7744 ebe6f649aa2b317dee0f1a60a40d0       b2cb0aefcebaf957d9a7c                       1PYf3oRPbLT3wrg8asBV9AAt5VtVg7da7N   5bf5bef59ae8b3a0b7e0
                                                                                                                                     047d080a564d46b2c7adf12f7ab3e45544bf540506f074be8aca83c
                8efacb9170add3abc8a18b845949a8b2ce 00000000360766b53c44b11bcebc64d9a4c366ba96                                        7f032c3e522c40393402efb4e84bbf33633f2609d841fc5a7a3b6a3
4833       7746 9cd8b3e28859d93e27a11b9bec2698     32f273adefc7fa042b031f                     1EhnrP6mDaeLRZomCAnQwwCZB3x1WTRNro     60228d63d4b8120cb8b4
                                                                                                                                     04ef3ef697bbe2fac7e53ca01c482c80af1fcff55015054ad39c3383d
                bc8a99e977637156129897a0033434e7a 000000002c029621b8cc9c395803bf3da43711e500                                         8b539a13bf17abfc097aeb44081572fd8ac0617f0175e72d1408915
4834       7749 04aaad57873d72fa3e138d6bf346500   8f7dbf67a24d95779bd216                     1KdK9tKfhzVTgzZiqvb5YsXHvh1sDSDVuP      e5865eb1473ffec046
                                                                                                                                     04c5014d25774762ba303c42ba611668211ecee38d811f6edcf0ed6
                8d63aff188d0eb00fea5d45d4e477a1238 00000000565f674d29f07c227e8a7354ca2e330520                                        1810c133060c8202c643d4be46f446c1d1b2a4ef6a98dc1c1873483
4835       7750 a58836942c7ab0d1bb236784133077     847a43f3694ad2f9bed9a4                     17hBFvYG7Y3UwWhAgi9v9Wx3a7AsWM7EzQ     d698d06f7189a7f56fdf
                                                                                                                                     0413b71e968977946195d9cdd66be137847a667c54f5aabf56f9261
                73d57298cbfa283ed92d6ae36adb0b1bfa 00000000675cc0c2fa1953ee4fb3390b6b3cea4e57d                                       c372d4e4556b22d57e73c81f2b8bb2b9e18537d3de5a591ee3d263
4836       7752 1a690b7efa80ac0b88c3f617e574c5     9d00fb702b0984d7b9df1                       1CCdYULdssRB55meedLNvxbAEGXk81oH2i    32cb4d4791b8791f6e237
                                                                                                                                     046d5ba79cb88987f1ee27869be1e3ad157689d0c11c3a6dfcea59b
                ace1fb4ed9704af7dc1102940d1eca8ddd 00000000bd0c94b6814de04eb71307ceace6c9ea18                                        a562e063a45f40eac0db49c957560e1a98c0df059274cd71e783222
4837       7754 b8bae19086118a1f8b74af32747fef     41bc1f0888cdcc6a3d38e6                     1KoEGzmeaRB5MTS1WvrKnE4ayvphu715nK     c7c3b9c959780f734eba
                                                                                                                                     0466ee68cd5b937ea9e09504fcb7236825125f535106379eb897cec
                3f93f025edabfd94bcd5c961e2343dbbab2 000000002b0a47ee69d0bf45367227932ca213acf0                                       5eb919aef9f43b4cf73079a4435c3039a145a2fd6e5cad0313bf0cf5
4838       7755 bb56b6837672be96a479836c2ed5b       ecf592e71689cd784b68d2                     1H146Ccy18hyzCvgjSLsx2vXWUmVDRRMdh    c56160dd171b25dd9c3
                                                                                                                                     0481f170299679426cd2485a4daf36c7dd48d25f56a84829b794cb8
                806fe25745beafe1452b49c8748c6f315bc 0000000098946a0ed4f9a3339236301250973d3a63                                       c3c5404c39ab89ecaa076309ea8493b9e49c05dbba2710b00768f5
4839       7759 441cfb5f3af7c2900515d2803bc31       680c0d9d414101fae6c037                     1GbYR3tu9yjzwBK84jNSRZkntdqNprGgpP    e739725250f6ff69c287e
                                                                                                                                     046ab1a7306cc589a7f03b1db96dcfea7f56d2431e22c71eaebee02
                40905685c2d77445849b4f841ec1928cea 00000000d77149f69074b1e70233b2ed29f9d55792                                        03be4d6ac1bbe4f7dd27ffea18c7da24b7f81c2df95e411b2a8a5cf4
4840       7761 c42bec30bba88d03bdd046e2df1a7c     29ba03f6daaa290d2fd227                     13XDqQf3oh5knMokN753jKPNVTbRwwE7L5     f5334ffee8ea1b924ce
                                                                                                                                     04a68d9e806532fca158f858d2f322a576ab4f66c8b6d49f96cbcb2e
                46e6cdba37dca0f6d458aee6491e2376c5 000000005e5eaebb1f806e1f3d72a9f8c0d79a0963                                        8976010c7e15fe58403940bfc9a87a637868044c7e727372a2c588d
4841       7765 de9c9ceba48a5bb6ad541ec1002bfb     46e6dd5a68c0de1fe0da8d                     1Mtm5PBzaip5oFe3y2zsxym4ACDr6KXxzW     3f0ff535b832e95cf36
                                                                                                                                     0441f009927c9ea94603ac4da72b33d2eacab3438a436a726331a1
                c902892d4a4f2b522c4e6768e78a69df64 00000000b293631d7242437048e2cd5e2a731d320                                         f83a4070164017c72e3f59f3532e3c00483d5d215ccdaa47286a979
4842       7766 e2d1045058e5fb21deeda64b7c7d20     95bccc9dd59f3279b904dc6                   1NZ5XvEfawNJSmkg8TLSf2LGxpAtDxZuHQ      6171d44f71ea9aa596b06
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 271 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04de989ff1a8107302156652b773c03138cc08964212bb51b121d2
                72d5eeca08422e4c6ac083e87356df5934 00000000fb8adbbfaa3e850103654ef1efa24ff3062                                        66c979ec51a90fa5481af7f943883435d7bbdd87573943919806e15
4843       7768 2b98e07f6dd6bc352dcfb9d2bf1f92     62f4848a58542c612c114                       12FxvPu3V5NB163btxi2J65tnMS1Q6m14L     b8f40ca417a1b20363c14
                                                                                                                                      04b48fc9e6296fb684427c6b4fb528784ea4dc9605ab5e36af53815
                3057c4f5640e1b0dfa24e7ca6bccb21f8a4 00000000fc27aac347a23ba321aef720fd9854643cc                                       5cd1e5ef971f477643513514c62d3da236221ec07ebd66bb38e2af9
4844       7769 8eae4bfa073b444e980c25fa9ab17       11c69c0b9dff716f7b718                       1GRqGvw5SBcCxwojeW6h2gLe1cXTBFSfWh    aa19697e23213f2af631
                                                                                                                                      046effdcda6b0fe13e83cb243d1db53c30e75c31e4be0e1bd68e0ff9
                08794145bc207e4f870e796c8a57bff6ec1 00000000d0f016b5d0f7a74996da46b26b60bcb44b                                        93e3f5a9f085f8e828bcc9b5e6918c7a0fd47b717d46b41b12a43c4
4845       7770 0b70a82424f0015e9a80787c62ef4       51f351674c5bd1db05f3e1                     16KV1nCN7auFAS3uErhvo9ubMeQwWi9rSD     a485c05029c0af4b2fc
                                                                                                                                      048a83fc8c9c15df94be66739e4c212997f294190e7802881c45869
                8a940f44b09744533577ba4605049d90c2 000000005785d33c4ebe225528532e2fe7d1f545f0                                         3c6c48ed2200f6548c47363db83361635c06f27d33731d4a9830ee7
4846       7777 e4964ef863aa396be2df0d40d8e85a     1b486f16261afa3359ba8f                     1t2ofUmHid6gUwyFABWcDP3wcHZcFoxPq       67cd322f2da251031396
                                                                                                                                      04b9d8ef27c1966303e486ddc46aa902a0f35e226af2f7c7798864c
                857a86a21c480b9ea9a55108038162641 0000000074b3e5c7c97e10be14edc49589e469eef0                                          9f911e45c953583334e02741d46905dcd09d4ef009932a06d713c9
4847       7778 0775deefd1e39ae0f07e619a82c0ed2   c3109e5f5a6041383ba409                     16JfoR7JFd8BHHaKUY7YpKDKE3nkPgpTn4       bcea44a683028096b3ed2
                                                                                                                                      045dbb61f8c793e65f706a00dcdea9b3d5ef0a2963b5991dec5a349
                27ac1864262040c610fc4f36c15a41af9d5 000000007b85b403757304d6172bfd9de5024cf870                                        f96fe37d25f07a4db2a290969c4c89f2f517d568865e880ab35d226
4848       7779 1c04a147e47434eaaabc80c03f9d8       5ca0c39dc78f50b228f2cb                     1ApKWgXBKGrLMg5gnrRgwvQomFBDvoguCe     39cfd0ac4b0cd04a7cbd
                                                                                                                                      04acac8ac207382d44ae2be68b658ab3d537f19ebe2f905239be58
                1e5aaab51e2644a4c1484323de50fd3f02 00000000caacc22c3c30c5bfc48fe04cbc922d8240a                                        e743e84fd5fa9601111140ab230a79b53a156c43ae361ecac2796c8
4849       7780 d6dc04184af15c6b6245deae57a146     2b766a19cedead68486fc                       1FTuMhTJg1wEQhwUpWuutTo1LjWyaXB3SN     664641b9aa240ba9dd93e
                                                                                                                                      040743a7b2b23ed99bdbae2334932992fada05e9ee8b5d3bd7905f
                574c692db52744c998667ea4b5d568c637 0000000051123fc90ab6e36edce52fe309924cdcd51                                        da2d3b1bdf8e0c647538919035016bb21f53e22b9841d20d4373b0
4850       7781 aeb7f3ccfee2b103a9cda68da70fa0     60313d82d00536c868ef3                       1wtphGU6HdYvuJDNPL5R4DEom79T5E9ti      62bce06e8b60a26b0a0803
                                                                                                                                      04b6bcd5e4027b96b219f09a1f309c42a69d35cd345880ea1c1f520
                fc3ec7b327969f7d641bf72ff35e32acf8b7 000000002b2f5f9fad5dd5242e028305482b2afef1a                                      a6308320cba4d2def0179e78bf001b46ea272adaba467989adec79
4851       7782 5c5daf382976c90a28a9e27c4175         b84f113e5f2e53717dc32                       1Fr9Mfvkgu2ZgmATEiLZgPnMktRj2q212E   c8a13896e8e00d83fc31f
                                                                                                                                      04728500ec66c635e96e774f766deedb3cc55dd96355f8ef80857b5
                1b4f742677d82acdae5c478ccdc5e56e75 000000000357e2b033c9e9bac5ea4fcafed732f89da                                        3d555361246e065c212365e15fb481cd5d45cbf4c4c15bf8835f3e9
4852       7783 77b3254b3fd0ebae065a0bfeca0593     87ad837738ad61f6a5c38                       1KKVsDmqbwdZcnbgAiiB3A8hv8AU8G9zqj     053faeda8cd458d76173
                                                                                                                                      048e26f70bec4a18f48dda56a2ac5e673482d0fe394cb8222006eca
                5466976aa56df97fbc993e395e10383ced 000000007cac5313246636b3d09a9327ad265e7fed                                         6430b6d7f57cd1cc18a391de49b6d86e35f45df583163e71dd50b51
4853       7786 2509edee96e41f9ea88b08d8333718     0ceced58c41d2faf487f3e                     18DSaW4ccSs3Tg3itR3DkJUmdNVM1Vz747      be167ab492ff3a4a8ca0
                                                                                                                                      049dc1ab925fe7ac1632a309a5e808ed7710082a13ad94fd4f1c6ba
                91b8223522d1a4c0f7d011cdac6972b31f 0000000037df988a406d3f2eb1f486b720f05e3b9b6                                        e9f9d7a45f5ec14c08c69b6198c7ce7f92dddda8f70170491a80982
4854       7789 d50657849ecb83b960ea1ca897020d     6dfece0aaaba8c14699bc                       1Cq4FoeNeNoUpbtWieSrTGqgatQzEygPWG     109d00346635242853c4
                                                                                                                                      045be2e20d8638a62309d0a70d23f4c0defd19f5c84167b88d21874
                a57cc9a8296cd85a3e30d403b5b9066d07 000000003d7356f9f87066345cf9ca69091a0a5a3fd                                        a50854c1ccb7dd80f8768ce6ecd96ce552c84c23396328add449587
4855       7793 92ce51270146f0b60a0bca18bc3ef4     5bb812baf6b032dbbf34b                       1BK3fpYPN93wq4UUNB6Ff56cEShrCXv2HW     e0633b167548f523c060
                                                                                                                                      04666dd390cc253df4a87380576beb8a1846c1aac55736b365c692
                f25a4f443b8293e62963c7d72016ef9e94 000000001ee69e4335116867458b75063b19839bf2                                         8cf14d97be041037f5f6a9c94c544d60ddd41cd0a716f1a7ec741d0
4856       7794 5b6a47f9460d69ed157c68a551535f     465da0c52e844e9b295e03                     1Niv19tt7YXypHAxXZxTVEungvU3vDeTnQ      43b9af95fac5a4bea2289
                                                                                                                                      04b368d193fbc6e4e9749960cedf025d98d68268a1d6242ac518bdc
                dc2154d309a90651ea623ee8152605330 00000000514198be63643dfa4290fcf008a64b4550                                          c814e1e46fe44800933771e410d426281034c8577ad371777a5979
4857       7796 53cf3f3979a9178d79986fa1dde5c69   b08695016802848f872feb                     1TEs6fgr47dQtJvFpjMPaNRAXwxAh7k1x        f2d36e01dbf69b5c65f15
                                                                                                                                      0477ce504331dd8786fb5dab2dc5927bb99e4228839ad1b8ffd60c9
                355b8dd32998a4139e81564a681832cde 00000000b277e2c2a4394ee3db957aa51a3cfd7b69                                          001c8b3e38a6da9b1db54fbb892f696e92aa6e694c2629929621cdc
4858       7797 59a969a7d02801302f130c08368d2c8   d0927775dab0240be3d0c3                     14HtkeF21aiC8SmNQ127ficM6iisvF2php       c83a653a63b50e76ed2a
                                                                                                                                      041b0ed527266097e0e612ce0860336b65f0be8020d5f71538b78a
                3bf00e7cd2d23bf9c4777dede811605ac4c 000000007dcb08390ceb41de84f0d2afdbbdb07315                                        2bf39f715a9f4dec554d278ce390181f5ac0d655365a849aa154446
4859       7799 646ae4f83dad2b804ac2080bd5692       8860d1b07b869817817bdd                     1J8m2ZVT918z8si3YTBFKwDUWNrRZCyGVy     4d97799cf41641036efd0
                                                                                                                                      0425d2ee498a9365437f6dc3ff5c80855855574bd29ae67e0fbb3ed
                e6ab13d4f1db388c7b7fec7ff6821174e8d 00000000a783b17791529c67bc7c7398ef0fd86a57                                        b4a9810e9bc9ae453e61e88f87c64eae4d95f2a3ed7d2fed0dd6dda
4860       7803 d68f9ba2e899d25a00a87b4bc0faa       47d27920dab5583f903a1c                     1KoPRkthxSzcA3QxUCWuXQqL7HVK75tMth     f8820b557e6bff1e0b0e
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 272 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     0403e79e934af0834cb0a6c9de72db7094b3985df11b717238e49e
                c045d8692100da93695c358216a7820362 00000000d7fefd2d5b9880c21848ee752dc407322a                                        06842af1472e9c3e61aa77524a0904c38a319214669b7371706e42
4861       7806 a99051e3d0837c3bc13654b8054b7d     7d74752b670069575b52be                     1Mon66qcijfbGmQMp59MRPZSsLdX1dpLgo     9e2d1417eca5b9c06065a1
                                                                                                                                     043fa9c681642f49edeea5dbb939f002d59f59e2c52de54eb632322
                ce0e31af6274093623a64c53ea32686825 00000000546ca3b52352d22a6934dcefdcaa38a901                                        2ba6758d9cc55007d4d2a54af8c2322a83ff9cd924a6ee6cff7000ce
4862       7808 b0397c9d9dde26d91f5f90b2474e3f     5614bd8fc30d5d4116d8ed                     1GXjydJo38nC61G7zq52WNuBrF4ZxcMdrC     15f31e9cd85e38d6c68
                                                                                                                                     04017f2b7cb0743383d1cc9cbab75a6d5f02ec5630b62cd4157e491
                313d5a8cca013712fa8d62a12dcf138e60 00000000c6530d407106dcfa594fb4dbfcb50656296                                       1711edc27be0eec42b1f32cf58e6681e361fca9c542ff9d574fe5921
4863       7811 97f3685d0c2459d405b51fab088b02     6c0b50d837f5925a9366f                       1DtcwFQYJWT5sZuSubmV26cWXPnj5eMD8V    584caaff63e24784a91
                                                                                                                                     046e54e7f39e12308fbe7f6d2d268098feebf247fdf729db659299a2
                2855e07cf711e414b68a61a1bea26f2532 000000009a825cd7403892c0060d12a81811277742                                        7ec41d63148622e1b2a5bf57f0986850a2ea743c219dab1aa10d41
4864       7812 9584b363a1d8bf704d368c9beea013     4950d6ef3c26cebce1451d                     1PdfswJWoQ3xbqZADQiHjXcxbb2C5LKv4z     bc7fc6bfd03e22e8a09b
                                                                                                                                     04657385f9e975c6033b00b8e0bb1d45715fc75a1d0959884f2c254
                921d46a4d10ae5935dfe3f0b72354d34e4 00000000e30ac67f7c952ea9fa8ed9e0384b6546e7                                        e50897263de0be5e7a2af3a01ff02ff005c4dfd2d5ebab90b1efe579
4865       7815 4698300727397a6b410f97dd889960     0498b738a5ce5978134af8                     1PGM5477Nb93YW8iB8wXs84Rdi1qXrgwrK     66d7abda4035f8a8533
                                                                                                                                     04abca89916533de460cbf3325e0861def945ae8508bc4d86ec023d
                165d95f05cc09765836d661035cc157ef25 00000000098e472a1401580c6c70b59a709dc64f24                                       c91a2d066b0c3ad9d1a3c6dcd7be0c8dedf3e39dc4b24dad4cdf8a2
4866       7818 6175ec5f9b1295d3a187d4e53c794       8cff7c427e543f8c504f95                     1NfMGLf7jdrMNZnQFtR2XVW8cDiEcub5PE    34f7d865a48bbf39c62b
                                                                                                                                     04d8243e27b7f6a3f618fac6b9d158879362b32ab44ed015c805312
                f1b8b617e468a15beb110def05a3baff5d4 0000000070594ab7669a36f0e6471f744847fc3d4e                                       32c4ed98f2e5d71a763ae7302183bd9807629c72bb6673d4a8c7e2
4867       7821 304182ed725e978c598c27121f9fd       52a544d8d72bfe0daa5862                     1CZEwyMe3Lsw5jZdBVkkdaEwqaP2stHvqU    d24b21af9013c1801e40f
                                                                                                                                     0432029f867e4633d5816aab651fe39a401ddb0ee653a4b82343b9
                91a35353a88c40e87f3b21cd27917eb64d 00000000310d5e79478ba4c6277b389e0cecf11e2d                                        fa29c40ad561e2fc3f328df57a38fc92ece32df5859aaa3367b4638d
4868       7822 45a5f7ebfc8dc20aaa0afd064ef7e3     ada61b23b106a8084bddb5                     1LFWVYBcPdVXreCiqbAPxyb3tpzbzv78Fc     5607aba2075b552de714
                                                                                                                                     042f96868c07576db81a6d6aa7dbceaf1011df991ef794485f93a54
                25bfefdabbca5cf780a5d02099e95206469 00000000490bada37171a9c7e02118421760208dd                                        64f612b7fe8e98eb5739537f31b1ff8230eb914f7c023a4e7e9373c5
4869       7823 144a9d1bf43895c860c0cb7bd3af6       34822d9abc7521b527d31cf                   1NST2Ytju8mm6xDHKP7Lv4mCcPSvZ8qFAg     c52082464f3b02f8b63
                                                                                                                                     04c6f5dc4ab80f6bd90f5ee9c5fc0e79f585ed3c33857b2f4f1f47339
                7df6ccd3a13cd73676182cbe291b887ab8 00000000a04a6f1046fc1e5d6c64efa3588ce0b8763                                       82c42a4aea4875bb0609946d9d664f8577ac1c5266d5675bc3e088
4870       7824 ccd26108bc3aae1b69de8420ab2646     07f7feb8a2ded024f8def                       13fgMYDe7raDKF5GQu7pZz2NRgaKR3ciW7    8d65ddb949d0857fa2a
                                                                                                                                     046bc78bdf7dd3959d1776a50e768c1b10c47b934625eb3342821f
                ec187e4d2be8629306dee7c8cdb6ea0fa5 0000000072f39782b9ae0982ee78f9965adfd9a5b0                                        971f307644ad6aa0386076beea093a984c133a2a6217478b97337b
4871       7825 dabf8deabde616cd8fdec0a32ab297     bd55a22d797bc01d5c4731                     1ASxXFYdZGxmWpyJXvttcyV4x1Z5GejFZs     dd6252542c7fa4eaf8b61b
                                                                                                                                     04a44feccb9cb86dbede5301f56d8ea6b82eb44462153daad4a54fa
                4991185b9fa9b83129148db928e75fc4a9 00000000a2f327e635d538ea0e9105e929a4f29553                                        3e8d42618c8e68e829b6729399a55015ce3a5f9e45a81b4a02b374
4872       7827 146a78b92aeee671c7e44206a05382     a5ed30b0ea004bfb41f536                     1Jd8QC7d1C7xofpfidUNgHCMWumk1bfy2S     352f61c78a0ae28344331
                                                                                                                                     04119f1636c6f1cb29d2310b8d633c5d4b012c7d97ef85a3fcd0e47
                83fd546efcc14c4e242013d13dcd50f0e33 00000000c3beb2fd77559d21f21ad9ed394ca108bc                                       a4a34582ee46adc525b8923168f5600a79bf18814e4085951ebce1
4873       7830 fd55eb68ff9b7bc147c02e8dd1cf5       b99967a1906c6138a0bab9                     1BrLFo1mt8CUfBNV3NcYhEHbeqqiyJLRs2    6b4ca030ffeb1126ce25d
                                                                                                                                     04c3113d275a3311cf2154a99d0fd6745b8e9e5a3b0f5f27d7618f3
                6fa53fdf43d55362c685452ed9bb788691 000000005b6e54fed7a8ec63e4d6729fb8cc2af5a00                                       da381072909afed00dd13045e5a57d21ac4ff36e086c1738ea3e1e8
4874       7831 0a23b41aade97666ee10b6028949bb     6d95614e84290a9723e7f                       1PTaFFhgx4zDuXTpPxwbjYo2FCY8393cd6    d4c0d3ff641baf0a10c9
                                                                                                                                     0416dade734e5660ab397b9fef49d04a0c488d7f061e6777ef10069
                25ea6e889d04fe1ca5034c8ac5497e498d 00000000f90e41c414da67dc411da8f4c1352bc4dee                                       c63df6f547d0a25dd2b94797e3a83782770de0e2e4184239b5e45f
4875       7832 2e21d43aaae0939ec37356a69eb054     14326fc53ed12fcba2a26                       1FuLSPGdipqp3E49q5hro2tvjn9VyZ5Mw2    9cb081d82e9bdc6a8d662
                                                                                                                                     0410903276ca950c27ececaab794ab03b9752b3f0fb4fc2927ee8ab
                cda82b1be68f208f5295909e244bf723d7 00000000c70a65dfe94927d26223f5bfe12b3ed578                                        9687daf1c888dc839b73e6356792e7ca5c9265b2add67a4fa24fdb3
4876       7833 a52d3e2bd67916b84d64de460306f3     5d7a47e14a33ab318987c1                     1DbThK3vxSNLQj2o1LVpjG8gT8X5SYRCeb     60f95132fc981275ec61
                                                                                                                                     043af0398a1f8c11380a55cdd6527384b18af9c47291ec6b4f41e88
                820f9ff53cd0e3e0d56af82f1fb5d184246 000000002b2c78c5e2bfbf4029566dec8764020c0c1                                      276d4c98a73fc678d6cd722509fcad6702ab828d6b6ab6f4921941e
4877       7836 72acfce0ad8d55d49bba3fa2a8c0e       19d41dd072c95c153eaa6                       1NaitGiBHyRHTuK9K4b4zKqdPwC6sswKgz   b906a2d4ba0b86a982d3
                                                                                                                                     04cf954ea4d272b25725947f6eedc60afcebbf4d83ff2cb22942a51f
                f859ef49708a8ab8b3ea83c53001a87424 00000000fa3dc261b67cd450002c1e439370f8401e                                        93698542e35029d2c604a3f27442415df8b8766c006ec92a33d79fa
4878       7837 a083ea408e64337b89ffa4b3f0c57c     7c5db6eb2cc93e10883a92                     1LCJghxpdZcrokXqKbxE7ryAqqDDdqhzeP     b797ff6b8ce40a66b71
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 273 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      049907a510f85066ae7ff2237c0a57e9bfbdde5c9a697a97eb1aa00
                7abf4a61541a4857bd1508d3af4bcd5e81 00000000ccaa7b8ae59f0bc58e7aca6ea7020b433a                                         34cdd99beb200822ebac70b5531fc8f6dfd746cb8210d0a018ede2b
4879       7839 e95ead443b9c7df208b367f7d58031     5127679c5372675519c102                     1LY8uM1AHd6qhsWCZAbASa1H8jhgBJJcUW      9e9482d0efdade047515
                                                                                                                                      04e1b36e7f84f450a72f16e808c3dc061de2ea84632ee4aeac5e8d1
                ae7ee52718bf46b62ff50fdae6dacee5a84 00000000eb7ad499b9bb85905ac97b514418ab030f                                        665ca90b025e50e97c2d950b40b7a5d1098c66994893a51c692fd9
4880       7842 d1a611f056df3e8857e25e02f3af9       74424d21f4bd88e4271b16                     18T3xEPAJPjGZT6vtgP5GwAZ4VRVw5uctJ     69896dedf11e63645b5b7
                                                                                                                                      04539f1f3ede7d566295fa63a7a2815be2830cbf2a5a01098454c40
                7a3a00315ad02df465e8239005953db7cf 00000000f50ecd7a0b35076021c957d6df5b1f045ad                                        884f2e77ad20fb2d8e0da79c5216e8cfc47f31dd07872f5c3ec19f81
4881       7846 3d94bfb96d8e977b8abe938623502d     24cfeb271c278bafe030c                       1LU3teKhMdpGWbQNbeLDXAKPC68N2AeyDk     50f80b8067abedd9133
                                                                                                                                      047ccf5755967804e9b82e74eeeb2aea9c6326899fa8417541bd24
                daba81f1c885efcad17f332887cd3dfcc3e 0000000093cd17e2342eed322d209f94ca67eab09b                                        4dd92133792b94ca6f4e62f1c964cd53c7447e684cc954543cfc54bb
4882       7848 3567552ae2c033a26669358dc7105       2670ad50715a306662e83f                     1P2VNW4hyEuXH4SCUyZK5A1Nf7ueRyn8zQ     536a1dd67ada248dde80
                                                                                                                                      048d78db399b27151b3e806bb60e55141ea97f9bbd26504b0c78a4
                292cb33bf56efea7f4751f8b64a19faa91d 0000000071c93c1b85a9d259786cb8fd604f3ac366e                                       3d39d753f9b8b01daf1341eae90ed04fa545cded4aeb5deeccd6760
4883       7851 409ba49bfbc738684ae0494fcaff2       26428bdff4e18e0b37085                       1CiRC52g7mXkpPUoJTSnPyDq4Z9umgvEtg    ea06267649e33f5e41825
                                                                                                                                      043b035ab7a027ebb75f3f38b797081f5f4a249b73ae9180ef3d982
                f14b3cadeffbd74241797ea5f3bc0221ac7 0000000005b20bb1fe4821dc10b369e453a7642e12                                        e6e781a8309af3f02f6febea452e7703279e3625c6f4e0929d554d6
4884       7853 5c6c8b080b783a2387ac5f022c2ac       79419126efe34f1e2bee82                     1FZi8p5mUXpUiDMbgMgTiTMXbhdDUvBETH     33d0ebff989db6586c4b
                                                                                                                                      04c51f1fb1ebb89c54ab49c911df1c8a35fa6985bc7b6635740a5e1
                cdd14f19998c9ca4427b1717644589dea1 00000000c5ba60743d325006126cb3b1fb3a0c5cfae                                        4569ac194058cd6984b24481b168a1234dc2bf4418e65cd9983b1d
4885       7856 c82da794cbada205af9500b98853f5     38f70c3b30a1b02f81b4a                       1GuUkwyE1jUdqzwrhaPstykXkyBRA6QzJu     6f69301208d8aaf35a0e4
                                                                                                                                      04119fb47de9719f3bc4495246834fd48741de1110c83d9818fddba
                de1616ca7dba112689fb8a570555e9516b 00000000993d6ee47240bfee4ce320a54fef8b7091                                         4fd2169feaede39e585d85ac780d35b4ecef1c861d6f7335c0d6eccd
4886       7859 939aebd168bf7f240212c61d689989     334e92ef713bb3e7590034                     1BmxdLjGPryeFXRem58iE2XvaHG8xHhTAT      819af332ead66c682a5
                                                                                                                                      0484801819688e04b3f25495d7950cf920f3e6ba5af0dff849636ddf
                553dc945b42a08ec86e509aaafee4694bd 00000000ab8331a09dd577856abffbfad3b65d6665                                         f35f8b85b9e312047e7725ed69f5f6f6823c8d6d788fb627218995a
4887       7860 a6d0b512523906ffaab0d9fbca72f7     2d1ad6a1a8802f1346d5aa                     1NuG8YqusqDdDoULnTaJBtibhfmx5ELKKi      5157fc7d1584cf84369
                                                                                                                                      048fd74e72eed11d4dbc53918334477e299f208899e36e8b7cab6d
                d62ac33ac7132c6369c0b63d034d6433dd 0000000026e64b5b6ef0594d272e81ad05ad19fc94                                         a1c3b5f82c42e79b7c7111c1d4cb54485b4ae1cbc54a20bbf4022de
4888       7861 dd12ba4e4fcf3d797541b56b6e02fb     9446348b0b5e15dd75be16                     1Lo5C83yAhAcAEV5qRsvzWcvNq5gVWeaEa      1abb55f2f5d07586cecfb
                                                                                                                                      04724b3d077950d30bc6f7c28f90e395433e6cbce1492ec219ced7d
                76526587f24a1375610d1ba8cf517cdb89 00000000b7c90bc517d76eb5a16385be59b308bf30                                         364dfe165f384fe5336c91b84392f6cd31b7b47493d87bc44c23f55b
4889       7864 9660ea7894c9d3aad881a018a66e06     3f69db242a714561db02ee                     1PxZQzcnCSnwnn3X2QniqymwJAatmnmcnw      77b01be4ed0932519ee
                                                                                                                                      04a0319a5a3c7a6765f266e23923aaebc6c691d50d291e374bb4b5
                c7f053458aa1f8c3df4ff69aeef79b57e722 00000000af9ecd4de95e6f92a55106c7b2a78161fdb                                      a7b935d4c62986b13d8174eb817940264c0ddc9f94038503be8f81
4890       7866 6a8d6f1a756a51f3b4fae7ee7f63         71531497f0328b42cc14b                       1P4WhsenPF7Q4TPvKZsquezfTozv3droAZ   447d2df0ee8e0c17856b89
                                                                                                                                      04c5b39a6a4dee6a07602fd81b29e72bd44e22bf9f608eaf2e90af3
                09919f63e84c59ecd06b8e897dfe65af567 00000000b7fba4fb7744c2b2e8395048facd9c2e8f1                                       6c882692ecee3eba13dacbd4b6c2f292e2a54246c078238fdfb7e4e
4891       7870 c22ffd0ac5b9580fa5bcdb8eb6db0       1ff077996c49d738e1777                       1Cem8QHaZWCtTyX4aLweW81Q5rmx9pXRuk    20b4676c1de03708381b
                                                                                                                                      04e53cce7384157700440c6b0b8f0015ff8cc562cea400216b1e9e4
                2e6cd53f7f577ecf742d2feb62fcb70b038 00000000d90f1872204bc72859cc3c6e1462ea1b3a                                        7960779a17b030d9fca2d13adf5af1ff421ab38a402792285b4638f
4892       7871 8967f48ff7e70665bda1641b95c7e       46fca9d0a766ad250e007f                     14rT9advipyDFRGkREu2cAPkoSDjGtAXmx     2d32982cccb0d673b5e6
                                                                                                                                      04928aa0e8a7e10f8c6ddc4e51ef0959086e0e9e282c384bb59055
                6536d30384be74df8f7e42881fea1224f7d 00000000903d49e3de149aa8aca76b7d74cdb9370c                                        b1997e680325e8d6b36a964abedc9932c5bcaa609e8fd63721e5c8
4893       7875 2d40cd283328fdd6be1e07a31c6a6       2c1781fa9bdb76aed4b13b                     1FGiGrk3vgcNCWDdcXjVb5kVLfUtURAiG6     692c816bc1ae2d6cb917e2
                                                                                                                                      04c97e606a0ce3562479a62bc1f850fbcf9693d190ea2a60d4eb8a1
                43da91cac10a1a4fb09d5a1893477c8f99 00000000f2712c08fbe207228ca0c84887fa3ad29a9                                        773778e8c4cdc8ae8100d2a662e5a1f1d34486db10dcb823ed1db1
4894       7878 104096ccfc06645a7133180b48e9d8     2a526d09200a526542e69                       1MaQB6SZSPbgB4SaYN44RiyG6JAybB6LLW     7f98149bdf6dbc704e7c6
                                                                                                                                      0433826683c388f1cf4752819c6c3cebc18b9bb603aa95f15cf03027
                a353f12523c409e3a62eb6230be3db27e4 0000000098487e634c1ca371e8ed656336983e8fb1                                         7d797fbb3b22337f499f4c89fd2ae4e51327c95321dfdd7a7dfd3f85
4895       7879 897de964665ab98c118759c42bc3fd     a6836a1bb3e63d174182bf                     1BYvVdpjyW5CprsEbS2AsKDz9A5zXQZtLf      863f99fefcf6457aaa
                                                                                                                                      048ddd3c3fead3840926fb8875ac44c3f29fcd61f841feb8f929e0da
                1bb65fe7f4d4db9634b769703520b8919f 000000005648ebad9408c390f96dfae2ab036014ef                                         03a85b3db30100baed407c52333f73176318a5db1f89c3ca6f0af13
4896       7880 eedf150c97ab2e484beb3c02d5a6eb     4ab4001f0def471b83f049                     19LTj1V27ays39pNEw1o6UmRuwwEPAo17b      8597e7755021baa9632
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 274 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     040b517ff7a1fd5b4fdd5981e27a54bc2b075d64b822b1384179685
                a637526a8a5d847443361544c664c7eb95 0000000085a194d6ee90ede2b2ec84909ae810a65                                         681011d9e147442cfdb2eeb2c0ed3088bcdca7850df88d065da0e87
4897       7883 7db6a29d99a78ba376ea6601c06325     9960dce5e3ee878b1b63384                   12f7QWnG46zwCaheeih3HRVn459qpVz1o8      922841887b9a278144c1
                                                                                                                                     042563c7643239f4618f3a4e6db0103fd40aefb9f759741f9e6ce1ed
                6ccdde207d68761893769c545cdc3d052d 00000000f8006e255ca799402a87be613573d181a4                                        6a97e08cc23869938fbc6e18ad4ded5fd3205e9b283ba6583823c3c
4898       7887 a810caebaf7489ff82ff11167c0029     50a42ddd6fa2ad2d56afcc                     1NorTqEzQwXtv8ann4H7Wv51XV5azAVVQ6     8b1109e437cf07673bb
                                                                                                                                     04758b5b7dc9911d96113ba883eeb5696a8b2f28f2268d5bb73fc20
                748cd3b754c352744e8ecc44369dbe2d15 0000000005e0c213fa2cfdd581fd5a3a3e10ac72b60                                       df515f2fae74ef196b9ddc34b415f324fd0aac070077bed734c520de
4899       7889 dd47a6b2c10580eb5e0690afc6a963     2067f9abd93be6c5f4b45                       1UYwLewkJ6LfTjw4yrNUZibzr14v8Vkdw     369b39230cc6711fdab
                                                                                                                                     044cc3cf4d4b889ac53e31d3a3c79eb12844bfe2e5477e69b71c247
                6d2ab11f44934cb317abac880d4db44400 00000000396bd3ff8aecd3aa578b58821f2f9887d47                                       1680b442c5c914adb77026fb04339c32fa10a02e0b97e4a49481d9
4900       7890 d3092d132f940f554d9a8e22720788     8dab6bcf1c0a1cc0143d1                       1PNAjNDumTZfBYteU68qx6Pg8V21bNwYKq    57b9176a3f9dde39737e5
                                                                                                                                     04cfb54d65f299cf28475906fe0202fa7d898cc6cf57cf181cfbf82b3
                b4305fdf3b897fdc0db8d38af90865d6d3d 00000000ecaa563e4407b0cdde043391f83f07cc7dc                                      56e29d993436a6a88ad018174674f46d9053b45e1733ace10c8179
4901       7891 8e99094c67040a9a48b75e53d5da2       b026fb2c01ff62f3b2b16                       1nZtaXepsw97kkKdQE5zCsiV9eetFFR2L    ed0326ae15c9dafb1b7
                                                                                                                                     04cd5a6c01b744dc81c4907afadfcab74d6a16a4a7dc7ecf6a515c21
                fbe700e651d10d76df432553b657bceb67 00000000207b5cdca1ad044414be49db9536b60762                                        a130baf351e30e34c9316ac54b6168173418c575245ef49837da05
4902       7893 7b89e4d5e375ed814e2c0bccbd69f1     8e8a2bcd05f6645fd688ff                     1P8RvKKf66qZtsVNJPzPaTrY4mfGbmGRcy     0187bd471331d88e4304
                                                                                                                                     04e1d52ebfbd6b197e7c6cd64c1fcae70c0875101c96dfd7dcb1961
                fefb3ed755ce4909d989c0a4282e03ef23d 0000000087d980ceff702ede31f080889d76fea4c6a                                      08c67298a2ee77a594241aac1d2a5555b7a7e670a3cdfce263a291
4903       7894 a46e99f97da47d0ccc8460d049d37       4d98cab6bebbd8a5a28b8                       1PbrhE9dSJML3smi3xG5Waia2c7yrJUFgj   e17c92f02bf23849243ce
                                                                                                                                     04aa7ff4a33b1a5814eeb2db12f247cac31b87e0e05bd4c56ab89a7
                2e337faa70932c44a014c8c9bd6e533393 00000000a90c31d13d61094610003a0b344903d36                                         5a17656c62568e3ded80a4e9581b2739882a9b0845aeed9437a25
4904       7895 1ab90336ab70654393bbe8ac74aabe     edb41645edde01cb89c8278                   1MZai8kGBJYyLErGzSTLPyYkLNhv4i6Ucf      4570e77db19cd76140b2a2
                                                                                                                                     047825e4cc7f5925b28268e217669f7a73c180c0dcc06f614ab1303
                8469fe84c005e03c2b413060259bbfa259 000000000280b50dd608624652fd7e42f55b425eaf                                        61b93fcec206606cc45fc350afa3733206d6fc77cb62b6017f6c6f22a
4905       7897 7cb485963a1e8a2401d2be7fff94ac     0f24b38b7816a6fbc65bce                     181n8fniHHdz1s2XbChnQ9VwWHbxWG72ty     4674e146012785eaa9
                                                                                                                                     04e9014533bb41955f0969e8a90d7690113694a7ac1f980ae38e5b
                2c7052d21bc5068ac594c3e1d1833ddbb2 000000004be011192200692e4bd803d4963f13a1b2                                        348c1a6236f079a2fb76e866051af1a3d1af0367fed206a24fe309fb
4906       7898 1fa7955aee4f6f24c7912d8688656d     21c290fe325c91bc18b4f3                     1Pwb1zQejjx1Kp9LwPcfkQzScruFWFCzEM     6f7f8fffd7623d8b2de9
                                                                                                                                     0445b56cce35923400fdbecdf690ff15ce917248909e8accaa3a4b84
                1311f72c0fd6f8886334bceeae254da167f 0000000011037ba6c8f7ecb30499daa83d745818ed                                       a7f9231cf98ef029069e8a21c7381043c6b0255f7f098cc64be17f11
4907       7899 1f0177731a9d862162d10c400863b       fe8ddfaa1801215e8dc5b3                     1K3MvfUMk7h1VhUjsb3bYiz9LH2KgcuwY     4fa4a15a58ce5fd738
                                                                                                                                     0472603c80ef01f04f31563bec74d56fc2f9b7463ccd3e70668d7f96
                cec80840addd8bacbf766842782d8857f6 00000000b5514e2e72cec7ee5d03cedd91dea5c315                                        38299212ef7904fda3e3b2ad8ead40ce42cd763f6ff004cfb222130c
4908       7900 32d6bb21adb686aaee4836679dc35b     80673911d159711035e2f2                     16HjEkbK3oVqCv8DjZxc6dY13rSA6oxSZG     08e5c0f58e987bd6f7
                                                                                                                                     04be7f729650c554fb7b22fea80d1bedba67c611ec73e77545a45cd
                90c760cd491eae28d1f28bc7276533cd07 00000000b07280236b8b97753074465f2baf0db605                                        39818169ec984bd62fd64a61d2f31472633be8bf4c7d43f329d5e21
4909       7901 43c75fc1cfafb5aaa26a079f77f312     30a44f3629da847083f086                     19mo3KHsFGqiMtbYi5izrxesXzK5ruHZxo     24e5b5c48454548a3200
                                                                                                                                     04228b191e1d6928426521ace6e7a18055b659573ed0911cd86c4d
                e344bccd36ef57bac826738d4b4f9b42cef 00000000a243e44c2c24f7bf693a7dd85adf25051be                                      ac1a6fa696b7bda4fdf1941f9386c1432d770a878a1d4d28b612943
4910       7902 28cd28577da29d7f89b2459e4695a       e0308ae920199325b393d                       1MU7mUgARGmAEWUxdwVmMnMwAt9LEXMPWG   0835019ae59dc516e48c4
                                                                                                                                     045b183b63d12ccbe30927f847284ad7e10bc90ad5db5e55bc51f55
                394461da98dd82ab60d20f2ba85b8b610e 00000000efe81cb33fce22374cf6695447b1d33af78                                       cb0b08a639a5d2e8bdaedc1b6fa3ec2c104c514890486c791bc20bf
4911       7904 f58b1f377ca32bc883d038d69f5d35     0871357be6110952258b3                       13nrgrXbNiTztUWpjo8MZFDwPizChte2JB    2382a2711d8370d512a5
                                                                                                                                     04ea6824a56506bc45f32397231b0de82915d8e1853d06eb2cc348
                649c2ac56d63386440917a293f37618a65 00000000e862c1f3aa6d72c1ac1631d7628e82f609                                        bef4dd6df2906057a35f9431d85d538cc6271635f2531b95340bc66
4912       7905 3bb499e333d3976656159e0a5d10ee     6585d92880f8804ed6a7d3                     1L4LQ8i9x6RTn4ZzxScPrQygUdj5eSF4ew     90c58ab10a1d72811ff48
                                                                                                                                     046539efa30cef6074914b4f5f49a40d19df1dc7c37f75b60aa58a11
                208d6bb7f5f97419ee86a9b98192fa7ee1 00000000a2a3bdeafdd8714c6f9d5204d5511f1854                                        4b21158aba9d4bb1ff0e6e78f668be6cfdca209c69c90fd0ef7f4817
4913       7906 0afbe12ff926088462bcf8f543f8d7     3fa356f814e5cfffc86ad7                     165m4tQvL9V3GytY62DoVNaRC1azZM8rrb     149907f2793b252b72
                                                                                                                                     042ac700fe2594b8f2868f346c7e19f52f1070b1c59cc30b65708a3b
                c8ee4dadbc90ae42b0e197a2302331f775 0000000050bb353e5a7b1a9d17dbd957aaef9cc81a                                        1b030278ee01e8481ebd3b1001cbc4bbf010cb84da428d4831b2cdf
4914       7909 aece69a87491e73f1d3819bbddb846     ea46afad55da7c56bd2561                     16BiVkxk66D6DC7jFpwKCEp4JxWL3B2G5E     7f8f16054371eb4c845
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 275 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                     0438ae57dd5aab2c4bd5c6ca2adcc8a5e0c5c4acb21a87cf339f48ef
                3cad198989f77a60582a2aeff1e379afa66 000000004a91f9b42b0e51d1084e38994d16c80f62                                       7fdf47e4531ebf1839b339c71ff4def921acd4a015d3715ddf97b125
4915       7911 6f50de8aededeadbec7ca5cd1a87e       a9542639fbb0e507f4fef7                     18C3AX4fwLtkxzfi4ucdoKcioepuLS1Tgc    98532af994855bdb24
                                                                                                                                     044a61bbc1309921f13785ba4cce2dbc688560c038c7259514b3a3c
                bec5f1f3d5b5cae141d349618f4297ea772 000000000c77c1acf765a37f9407f9f1f1d7e8053d4                                      a6a5b62b640102a064ac940dec8ec5ab1086d62ca51cebf2bbf1f4c
4916       7913 8e2b4912d094902510841369b5230       a1935b9c5b2213b9ee6d8                       1919xkBygnWv1Bwsh46a7DEvc3pohqDcHa   e9fc4c521266ce07cc90
                                                                                                                                     04d2f06a9cd5f5fc23c65868f4cd87fcb9471a4b5b6b511ee35550d0
                26e29e268962e84c7c00ef08a970da2a35 0000000027708ceb81dbd309ae848d2828663554cf                                        0ce94fa989040c551465864b69e0a32adb5c20a4fefb90457b95d32
4917       7914 d9fac4c147710199bc0308e2f95715     25a502c67625b97c003c96                     1SW5xm4SgtoiEgngGdjRUKYpmquQAVHVo      8f2808a8ff62a4abfc9
                                                                                                                                     04aaf745af5bdaeccd05c3c1a823c054204c5ff54baf1b77c6a86cd9
                7de9a131cdddb43b48a52478af0a86c63e 00000000122bf27960c83c424190dab429fc725cd68                                       ee337d8c8983d171d52e0abc50b78d8e2518a949772fe37259d1c2
4918       7917 177e45aba260c610bb8308b1bd36a1     d82132c453d85a212ff61                       14umNm8Cz9EYJsdp1dPR3iWs5ViqcPfvKp    2ddf29c77b3d230280f4
                                                                                                                                     04653c7d1a0ce3c63b693c605e944b25e60c6e6562183d93f84626
                9269af63a582042da5c5f132226130ffa38 00000000f0b285d98b8f742cbaea6edb54d0d34a91                                       6cfb81adb5e2f2e5a7bfb8380bc1a8561b8a1922b260a70450d1ee5
4919       7918 0715fe2a401839afc25d67135bf53       bbe5320af47ef1625bbb90                     13FuoVM3BrYGfAd2c9vRTtqJQYbXSsbJHx    85dc20b39b718b24cb818
                                                                                                                                     0489dfc0c67762645a6a6565af1c7a6ff1029f9cd2c796a4035f8a15
                ab11a43439752da26964e34e47c6872d5 000000000ddec185ba130dab5776cf66cecf23aa2f5                                        7fceca0c68f5938d77e47aeeedc67bb4a05566f7ec6053db3a5fd87
4920       7919 0925e8a9f3fcde39f9d5865bbbabdf0   317bf62a2297766b397b4                       14vkac2KXKokX4Z9eueufmhabZWZxeNW7d     45668e5e111df23f718
                                                                                                                                     04380c22c9cc99686eacf5bab879aa1ca7bc88add873ab2acdba8f2
                daef064f331e7a3a7f58793650e5d78db0 0000000059103f17879ba261827089d0e36b422332                                        548f67646574ebf8a6fd5b76705115b6ca760cc04a8b37e100b7975
4921       7921 12aaeeee85ad3a634ff2cde017b8fc     358c188db08390d9bdcd67                     17gQea1KDbXX17wfjvFmrkmQGut1QVqTv      4ef78e618a6b88b4a87a
                                                                                                                                     04f0dc41da4ff53e310a79ffdaa8f83e977bee0cdafe643bff31e71db
                8328df2cfa34aa4a017c18e7b687e8dd2c 00000000b9a7113fc8550eb02dfec36c21e9bce6459                                       77e7b049f2b837b14602152a258b6656580226c31db0ba57c9f397
4922       7922 2d794c7674d1e08d78d2533381dbe9     5705c4dafa7ab267b0665                       1LCrXQd1ncb2k48eregwKm59s2Hydo6MQ8    750b88522a76e40c1c6
                                                                                                                                     04848a40a9fb5a43e62fc9eb57ddae45143d94ec4921364136bb27
                20110e52f29e270f48fe4109b54ed60d2e 0000000046ba32458dff710c8f28a1ae9bb49e8f8ee                                       636295d8f13b4cc0b03c264b20a0fa306ca3ba73e1a1c33dbc789a0
4923       7923 05c7a560d3d823efeb84a5db311869     994c6bf2e99ec4b2d73c6                       12vCSdgtERxqmqDjiWjcmQZrDMGZ785Yb9    6c36e4b90d0a07597d894
                                                                                                                                     0441b8776c3d788d5cd0f5303c7bd79e136e30ac36ac611cfb54ae1
                9f746b391404520c5ee7f8d4d0cb213b0e 00000000985c4c8c6b6597186250e2486f7ff7faa39                                       70c9b46590afa933191cfbabf04ef9c5b272ebdefe23d49e69e81c09
4924       7924 2011f440b2e61786302900ee8a38e9     3ccbf7070803502b78cc6                       12RaQjw9XhLQFjUnfS9drqHm3mgDS6yYba    1bedbc08ceabce6c48a
                                                                                                                                     04d2a4f3ff9089939216b2a061ff1ae9b8c55a11dc9e99ab69354ee
                e0115da220b694cc7219739139cea13064 000000005ad42614c6d52625c7756775b05c0c5445                                        d5d95ad163c6dd379f250242b43964042ac03828aeda324d42bf42
4925       7925 96878d23180cbc27a461fbe99e7c2e     dc487f5fcae5d44a54f850                     1FMyeum8m7q3BPyNsD8ej87e8EFuzuzTbM     c200f35568bad14196d30
                                                                                                                                     0459bd95ac51389cc6c9403cb36e61efdb8f20b98421c06bbf37e0b
                f343ec4cd7436927dcbfd8a686ee7006ab 0000000094a2d84cf38014d6daefa13165aa5f5d73                                        ac6af0738d754f58691035c0f02e891fa9f1377f2471ca17fbfae426f
4926       7926 3c0253a9217e5e1f762f02f8211332     7c51f99982c5b41824dfbd                     1w6kahiAzitnyE65syuHSjj6XL4b3xxK7      7ac982a0dd85f5d2df
                                                                                                                                     04307a77d2c6c1bea0581cd8fb511307345ac52f74bf7d614cd9a38
                cb68e74320c1d7681a187d866ba087fe88 000000000390cdbe7dd9d5a9d7370c89d554be94d9                                        2dc96d2d6611edf3748d73a8ac1028daad0ab37b1006dceaf07423f
4927       7929 21848628b46cb339b390cc08b6cb41     87e18b361f80836081f1d4                     1Jts6KdTdocpisfS5uWt5K39ZN2uTGvxXJ     33648e1c9a8e38b41155
                                                                                                                                     048535f3b03438003e36bc2f26cc0f9d3776e7c528083e1c577d4e4
                acfe4e8d0cc25197df639b1dcc319ee56ba 00000000c5f0a54f70b48b274672069a0732eb43d2                                       7b6c0e0e1d2dbb4196e8508ce2081ad99bcb67a9be7b8260047d9a
4928       7931 e4b6c90687aeda6885119e92a04a7       1b501e313b318ea8bafbf1                     1JTrsqc1kGnaxYmoiJaJT5jiGcU69cfsLW    f7e10f68d514529d2ffd8
                                                                                                                                     041ab58ef777b18129f4089a233b271e86c2507af794dbf862543a8
                590f29e3e7d4322e8188888a1a6a8f8209 00000000277bf2d9deb20701a7dbdeaf676f0dc574                                        a7f8cf8a366862379d613f9248aeb2c8939d5945ffda5d5fab65d675
4929       7933 839c635f39dd723464c15d9e3c9650     6ae4547c48c7a1fdd914aa                     1MUhYrFvLJWfGkDpuCxvkyYLzhGuQiV2su     b3a02955ba6e7602b2e
                                                                                                                                     04b78f4060e7630a4e71ab7f1d468cff128bda49a401640c36046d1
                d1bddec7c34cab02c8656e031041615c63 000000007baf5b168d8911a7c0154b7d39bb6ccfb8                                        d18fe413a4988c793555ccf498dd4415a561efb94ca2e7ef8688cbf8
4930       7936 a474b7edfc399ace61cc0e609d965e     2adc90fc6491fd56d1df26                     1DRJ573Ab4NMkiMd4QZCAqLEyDjsr6FZeQ     bfd3c0a2303fc1321f2
                                                                                                                                     0411003bd8aa3336ca378e6d381a51eb01e5771b4700fbd6499876
                8c31d2ab95aa49b3b95945ea00f33ed79a 00000000d6883b596e44e7d67a5ab159be857877f7                                        7f2d27f82a07096ac0fe100e80034abb08f032e53346db5db455e88
4931       7939 06e626b1ee5d23c4dbb32f4c2812cc     0604ee394fe95880ab28f9                     1HVVVPMfKPtd6vZanxvGbTUjBEELB16Rya     ff37e3561537f39d498cd
                                                                                                                                     046185f5ef8e9721718ae40dfed776a4ab783dedaee24063a9669a
                8940391c9a89be77218e2eeda087e8a60 0000000063259940e89b62d6eb99a51ad3ba08ee1                                          0fd13ce5995ea3659dd75a417b9d7cd9e0e4da0cd2fe6b2db1563e
4932       7940 54479e366bad0cb92cae611dc33314f   4ab77552e785846d0d7a876                   1FUfLL652xHHLu6amAa3YkYBMTecYQ4rnP       8b5e42968574c925f58c51
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 276 of
                                                            913
       A                        B                                      C                                            D                                            E
                                                                                                                                     04b150472f81dff13727ed03feb253bf53ee1acd6048783f1f7eb6ae
                b412860127404f673f65306de336ab6882 00000000b147e02319044264b4aca8c4c35ca59bfd                                        650072040fb724420e89e22462e068fa01286873678deb5ffe6746a
4933       7941 0447c93d06a6aa8ec888eff18577cc     2566c76dca6491c88a15dc                     13qyqJBDPnugbJaES43kFEpgRuvTYVFFdb     df9800eb52fd1374a6b
                                                                                                                                     04dadc13d40109bad4433a205e16bae8bfdd0e34d7e1674f23d04f
                2f5cd6b44ec2307e0eac1cc9c0d388d6076 00000000fa9da87d8db2bcef5be8a9de7eaaf976a5                                       218162080f2a0ee976df8768f22d5d2ea73e789e5b37ef6370276ba
4934       7948 a7422bf3df35641d940f21cf4eaf8       16541fb1bce79d4b9091e9                     16kFdP2ULRuGEKcfGQm8wo2vuRM8FGXP3V    26a0f448e5491a5f5e194
                                                                                                                                     040b9d91b6388de99de70990719ded95224a5c803a7125d75508ac
                4793967be4b58c3271c44455b4b2967ff2 00000000b24a6699586b4a94b6edc300dd0d4ca615                                        d46c20df8f3e44ca84e32665d39b189fde40c691155cdb0128dc48b
4935       7950 969056a7b22a5791b6b0fd6a21d8b3     1372b06c3f7f492c86bd0d                     18dwMFmDz7V2DnCjtAxk9SEEdEXoCGUc68     874b7f9e932daf18eb7ca
                                                                                                                                     04e472aef3342855cfb77c66bf9561f46a94aa2ab0ea30bef8629a1
                d15763e534ab2a047b0aac97787f5616dc 0000000065edeaa48820fab00df7fd489e48f82ead3                                       14ec919b1f35dad97c4ee07a64538c86c5c894cdcdcf2a5b7d34bd0
4936       7953 30948752e9cb5587c57fade1a82b2e     4856b76b2a67f2a1e015b                       1Ma8QNhLmrSzaQdL5FxxySEnZ5GTdrj1MW    d3ed46fa3129d5161717
                                                                                                                                     04c4970f323d0c5df1285b2cfa97d149d8f8d8dd19d22de0206effe2
                d39283f7a4982673fd0ff39e6ef1790b8e5 00000000ac283a2fea309bfcb78e819acd0e17b59d                                       9fb7d9d01eb96b2466dafbc1471de8ff6879c1138130c7f33c012619
4937       7955 670cb249156f3389835eb7d204e8e       d8d11f69844089f5d96c38                     19SbLw5eMUz6SFZuUBKdWdJhvxa4kpgA8z    846f841de5e60a5939
                                                                                                                                     040e5006e5d3155e7e550d30f4a9a302516c0db8c11950533d5c43
                eab5d4b9187550e5b8ed283d1d2e72895f 000000008f9123170d2400afbf2210e38006f199cd2                                       caff1a035896fe155aeb1c7a34ad55c6625befd7086f9c101bb73c9d
4938       7957 37735ac42d265c9d66a8cedfc812d6     cce0771c55a06278b2082                       19HyVK6UdsUywQ4BMa225mtrvrY2p684xu    63c5211f3ae25ffaaf67
                                                                                                                                     04a050f4f997bc6ef97035e3afa333ca5b6f4746501e9b34b1c0965
                2522089b7cd81b0974e33dc1b2ba8c0142 00000000650ad0f1f060426ec82b72ac3e8c58ccb7a                                       804c793e16f6aca8ecb8348ebfd11cd6f63318b83f733590dfac7838
4939       7958 52997b4425bd46e53c5f656723d28a     37f3e52e1e06cff6d8c83                       15MTCCyFsg136nwV4mnPoCBSQKMsLHnSYJ    e7b2a5dacac9608622a
                                                                                                                                     04317838a5fcca7e1913c2ba555e0129ce72f33ba653a3b5d0beb4f
                01e949ae6b753782c50544aa7fd9c744fb 0000000084fd837d4a4b63bf5881624ba7d940a570                                        a496d6f4eb6f2e4f6aab6d1a47e8df2a53eab3ec37f4e3f5b8360f70
4940       7960 06769f4bd95e1788f46a64daa366a4     8ed957a8d09d1ac4c4f344                     15ryWQSrAvVsUAQYbAF5Mop3qurLdsQy6w     e8e561fa40fbcdf2dbb
                                                                                                                                     04142063cf13537d4cd88dfd01d19116187d897ff6d5d5c7df87a8d
                eb43f4f62d8342fd08e76ca30196afae239 0000000006872ad3e21335c558d58629ad64dec3c8                                       5a16f50a39273359657e0cf2ebd42a6c5444af15e4ec01dea3a1517
4941       7961 1dad9abf4419e2cfc9989dfd9ceba       1e61b6076f03ad15e5b68e                     1P6oU6Duc6jCE7hRBMub2so6Cdc11NY4TR    e84b031fbcd7976ac786
                                                                                                                                     04dcd6fd910000693fe4feb3197b799a82a3a77afa99242bb2f0f90
                02375342fd93dd47f2cdd5648d5b4fea24 00000000d00e97619f499e6f19ac3129774332d2c2                                        7f0ee128fe03720eafb8d434bd742e98c37bfb4fe936b9787532b97
4942       7965 50b3da0b5d150a717b7959939d5ac3     212eb2ef38dbef39db0018                     1GG3htMpDA9Ag2CZYFzjDEWjCegkbbnJh2     858b1bb5f025e141a40a
                                                                                                                                     042d61000cc92783eb812d95b564bbfa627755c2e7b1a091b07866
                8fa1ca9f43cd83de2da79b6a59ba33b81d 0000000059fd909513a8ca388de12b87c04665d1f1                                        5823223495edc70de53b3f4f6c881bc83b29d1a9fe07a104ddc6531
4943       7966 2649cf8e76717e05030dea633eabdd     31f8d9d243eb50441696a3                     139PwuYJV9xaXJuwNeWCYC4h9wzrn8Zd5Q     0e5b80423eb0b035a9922
                                                                                                                                     04a65cf171d1677dbb1c36e31a5f5068485d0833841fb6c812fb4fbf
                750f4a87c2efbccef53a224b0716832956c 00000000b27e51b65247e5d4f0fc2922209298dec1                                       79a37ba97ac841ce2364d5e8a16ca86c4e1aa06819a545d5ac653e
4944       7967 90c438488a0ee62c6113ebac9136e       99e2d6ad8eda9910c2e756                     12SYpKqqR8Eayo4A77yqiAF7hkQ4SCaXmk    176905105b8f50e0946b
                                                                                                                                     04248c7b43fdd10db103cea5369ebc747462de346f6dd68e513cb30
                cfb0c76778095e5903c039964825ac09f8c 00000000ef518f0c1cfa351a02ad267f83a1165d959                                      b6487859f719082feeae4cce07937ca13c21fcf2c445e6d3fad7551b
4945       7968 223b28d769d1d67695b19b4f28606       ce1d757b138e1cfea4f0f                       1EKaRmWMv7B1p5iD1eCiExEGwvQuAAhVUV   52102f9066292005f08
                                                                                                                                     044b5e42021cae5351b92bbf03cf825b191bba232410adb6d18fb70
                79954db78423ecfcf30ede96077293517d 00000000ff6a75efa096d7040538a5944eb0ef351b0                                       8930a00ff1d37590fb878e593d440f56a63bb2d5e939a0df02e38da
4946       7969 49dfa9b1a229681a035499a987d767     1f6a8871d92de5a9a1dc4                       1BuU7cbhCewswUzTBUYomHmK4eMrmbDtkR    a1c15a65ad9df6907ad9
                                                                                                                                     04496de68a7fc310f36435cdd9a6d7b5f4b8f6f1540976ec198f2bc3
                a97e1142e7de4bdf35da890ef3b0458bd2 00000000697c9c23663f76d60e6d777ce26011ba35                                        7b9166f3fdd307a6dd88ab729be33b0cc996c78a9cd4aed2c1b98c2
4947       7973 ae87b871f180793e63f076f8ef2fc5     39b34963a34a320aedc58d                     1JmdMcYhh94wdVu8n7zRek9bXTFNzZTogH     fee01511a2a43d48571
                                                                                                                                     041a5e28437591825637120cb55c601f9542934ed70f25ea592fb40
                66b425423f8b3472ac0aa8cdb4cb534d44 00000000d9c0e9269ed8bdcb6e29e73dd26fa5c387                                        e791d2599bddc98524cab462280af8e43d47960629a881fccb7a3e4
4948       7975 9f4fe302bd311e8848b815496daee6     73f6a9d294734687cef0c3                     13KmY8PFGoCQDVshm6jvfW3ExdfHJNT3vX     bc9ce1f4f32702b3cd52
                                                                                                                                     045efdaf39d12e7c98087df24e25eeafb7a16d0711e579cd10f0fbc1
                c8f2f19bc5417259412a48bb70d8482d5e 0000000015711ec0cd8d5b71ef8ac65df81f6ad95a0                                       39210010aa832d8b8d29c2e3bae2c2680ba6f9086d5a1b10439e46
4949       7981 41d872741f2280644b240d0a24b256     449d90ca5bf6820881efb                       1NjbJT58Ny7m4x7D5va7W1c1rbc2hor4r3    d87bcfde8fc4b0a1e19d
                                                                                                                                     04a41a4ff6a3c3924eb7e41f29ddf6a79cd3bd2cc9eb4429781cb34
                1d57ccf4487a600d5a02d57f4cabe66c10e 00000000aa7c08193a4ecb41c36ad864668d11d4e8                                       b81e4525cbcd32013637c0ba3a4df0a9890af858b994b7e808353c2
4950       7983 67620dd56743c905a586bfb02eb64       e12bb6e6105cee8106a66c                     1MwYpbzMGRDhxxyPGX95kmG33TL2cVfXaE    201a7469691299e0f8e4
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 277 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     049b55eab8a7d8749d5a12dcf2aa8e85cb93c390660ab715199aa0
                d44671aee02726af2e3ace0d178153ddc4 00000000621ce9b7d0cdc9a4d2fa76a86902a4ee13                                        25b0f49089c59d357fff5e662b4543e0e49512738d404ff191f7131e
4951       7988 51b4ba5080f278be42034077c7ea6e     7f7fa937c8391d2e4f9183                     1C8FB3zasHKhUpQqpSTheSvNgZy1NVTGLZ     f52b24ffd77b50612d15
                                                                                                                                     042e9d5c97352a9e8077c923d943d9477364f9c4f77a73e4941e9d
                a4a24c1230cc356940a5e79f1a0090b02a 00000000d8699db19ceba1be6407e2b79fb8620d63                                        14b07c8db85f1edd07f650f7354d4bcad80d4c796cec3adb3cf1a686
4952       7991 800fbab9b0161d86d9de649f90a880     1ede772e70c26a9cd059af                     1KxGSEY5k3MbDxk8uKMKpFWBWuQyxYADHx     9614cbb26f6e86ebeefd
                                                                                                                                     0421b84e50973c710bfd73e381c999ce6c637bfe5c1143bdf7867f7c
                5447cc09da657e5131782c332b2ecda607 00000000f9be3ef6b7c1dabb77ed79d195fe16865a                                        c811605a567e2eb8fcfc79a82b16568f0b63e35246def6dbcc2f5c81
4953       7992 389cc1f8d7ff9952b81a1e9229e486     64d331e9ccee6d3c05cd76                     1NKhPXvgwWcwsAGubGHPcs2QPP7ufg9vHm     600535ac1d541b40b5
                                                                                                                                     047e0ba5ada9ea87496b487255297affdf69c05f713267ce34286c9
                0809ac31356e03a7f250de03b8ada2a5b4 000000005a4e3d0a0d7c4374759f6fd17e95f99bcd6                                       0db69d3bf74d82c79047d85ca22c60a6684c8eafcc832d7fa9f56e1a
4954       7993 3e1db3a8ac0c8bf7e3b20bac05995a     d16d43d3c0358ddd04816                       1344dJBwq9zEXUKV841WfVLmESYZFXUzBL    fa3f7bd561066a163ee
                                                                                                                                     042450ea3d17e4f1c8020dbc095639cea1924ee2861d25bcb779ee
                378efbe37f9e551f51517431f24345f979f 00000000ebbb247235e07381bad04d008cf3cab6ac                                       e66bc7e18cdbc726c72becfcd140373fcdfea8ed84a0f0a637ca1006
4955       7994 d6c24ec3af2c36d1f97f7754f21ea       377f9607e09616261df944                     12Praqbotb63v17K66tGCfbVznxNuH5wkP    640bfc7d945f58d1ae05
                                                                                                                                     047405692b60b5375b17472351f7e6d712067afd813d8fdedb15f83
                3fb67b380e59ea0e21e323c0f740d31b14 00000000e5179e553f69a7a8eb44fb186518d98ea6                                        4aa5c8589bdb65859ecec131742891f1052f73f524da2fc73090cf7b
4956       7997 93b9d67171eaa809fab0c6ff1b412e     e14dc7f5797087f3f60a92                     1JF4mWEUpvTJBxqDeqmyqUbiuM2ZCD5VHX     0e6cd34333ca7cf4543
                                                                                                                                     04b0bae5eb9f3a1055d5e32d12dbc95410284e73aeea836d374d45
                1489006b448415459763b753eb9ed8c71 0000000059bb38d53b446f247ccf6c5bf6c1c296890                                        ab4ceb8f2df264932b16ba853bf1d0299fde25422cebdbc18363e26
4957       7998 0915ff3306a00e76e45d0ec59b3d084   f1f09924ce77ff7720a99                       1Q4XbTf6FReBJNS8AnVJhMbecUk8rCUEZS     e3b165c71233d1834354c
                                                                                                                                     049249de2d84f49bd6fb3bb9c8872f30b45e64f3a79662c1b476fee
                1b8c499a8d3e952ce0e809a8efa9466ce8 0000000072e011d1731643b13159a274aa0d4e150                                         526ac5bfe0b11e926062988d557ac720eb1111bfde4820410d556cf
4958       8001 2d45c3a88df753d173548b6497ffb7     24d534e1f62804a018d242c                   1P2CrHQa14CUnYfPLyVQqnu36Dwqgkcq5G      2344a52a34b378710f55
                                                                                                                                     045e5192653c7ce2e2673aa03b18dc3ed1a09d0dc99d3511fb23c7
                19833e4307093ba007d485b88b6f4dd0bd 00000000c29e1e6c446ec15222612204ba124b158b                                        e5b9ab9435c931a778b9b811488c24f3a76a3b45b66a4169d9425f
4959       8008 4df146fa4affc95ae4b577d715803f     b7fe29b078e072ce99532f                     1J4RRupcvwVZt5XVxFqfYRT2MepdrFuM1a     d9a5609f7dd0bcc329229e
                                                                                                                                     045dbf8681a1369de107ca23047b99b4bc13284d5975396c9bc2e9
                b5f9bcd5b974bc7ce4dec010a54cb8c0c99 000000009c88d3647ea19e4f2ecb76ba0cb2349f24                                       4d62ad8b29d7a63a5ec603bef468feba0de0d1c2c2b85718cdcd121
4960       8010 2505741630cfbb77b09b39735cc6a       6cf593377b7755346ad43a                     198MK24FhV7HjyJfTVZjqPLCuN7NNppLxP    629eba6435e29e32a0ed3
                                                                                                                                     044b46a8adbeab9833d541ab3cfe29a9e97b623dd0dc9301fd1105
                81cf42782eff6f269634ddd07afc7d476a1 000000006f1118b1dbecd400b89a792deb92416e78                                       3aba0b6d68450874703232f7e24f92748ba22c9b239ca9f76135d30
4961       8011 12cf192f875dd7b6337ad771ed620       d16b56cba3f88d6515f48e                     18bo9begEvyivt3tTpAHknHwufVoPapjb2    0f1d08a6214adde011bb3
                                                                                                                                     04de66222609ba84e0bce7504789c3fb410c4e9d3bfac1e32bca95a
                af41a080644c03aa3f1a333a5997d7d86c 00000000389992a4f3d04b294470e22d45677c8ea4                                        e8223917a5c1fc655adf6fcd14f93b3765f63cd33339402eb1146c9f
4962       8012 cdb48b231267e7b8c6ec99bc61758f     5acb95cbfa71ffb468d779                     1MiHBgnzSw1sAWSUj1Z62C3J9Rts5nHQGN     c2dc7325f936c44aefe
                                                                                                                                     04166555ae3b64a76c911dd0343507c3e646c4a60b1c47db422d5d
                b5c7073b4aeeae32784878f837d3d4e061 000000008c8cca37b7e89e304e16581689df87c9a6                                        8b699fffa82988258e48c9ea8876e63d2856e2ed0c97113e33fd322
4963       8014 2a42c0dad9d8345f41cc392d7236b0     440f132dacfb08086036b3                     1AfTJ72cgD8QD2YKqS5xoWJRenFxF8LEw1     44c52d722ff5ffdc0de8b
                                                                                                                                     04143aab95c06fae0e795dd86ed58b0caf8711e930894afd4c897e5
                98dd8c2e3473060b5f7cd67246cb38ff57b 000000008c4c38b7f1a04cc980b2a4abbc4b2f1ac0f                                      741bd6bb9378587e16718f14a103b5308cf5917b71bd88de172290
4964       8015 19336d5ffa32af65ddd4541be7796       7d03514d779836706bad5                       1LVSXfpzkXLE6MxVpad4GKqoLFKm2WTFdA   e678961f9e0f751d7dba1
                                                                                                                                     0438228d00a74b1e6e4559885aec331fe17240c58896b994363af1
                270145f13e08fff0970180f3d15026f3edc 00000000070e077b416f3fa9be59ae962bc8f15995                                       6e5937a8ed5fc06c4bd8e664c8741cf2cfda3044f5b4e7f74bbe847d
4965       8016 8d71678937005041ece44c8b034a7       63b3ad73d022e3b5569d26                     1Bpeq31sBtwRSnGhtHUKCzp8cnQdUkExtg    18e6184df37a7ecccb58
                                                                                                                                     043c83c55434695d82726ed2228e942befa6aba07cc834ee6c45ee
                d408ebbc11f75b4be815bbbf72b6f7d3c7b 00000000823f9efd22a02134efd1137c26e7be49be                                       45d3067b1765778295a1dc469eed765cc38fc36e207f4485ec80c91
4966       8018 b120187dcf07c229ec9de51ee346c       127ac1750e5ae3dc976a5c                     13SMoQsqUFWZcH48U3Qq4Q5gZbm8b3vzPG    56d035699f6376b2fcbb9
                                                                                                                                     04da8becd4d3c0104e4620c0d4f9d8626bd4a99e6b4bcedee53363
                13a6ac922dcb805db334d5142dfe12df94 0000000004562798713fa81fdff3f8960ed3eb53948                                       c48876b5773a4a5907c9f4adee7cccdf7bc081685e857595585ace4
4967       8021 427a465e6289553005c5e504bd8f8e     a25b05559aaa4ad9c63df                       1LC6YcjqH4SRo2cWrM4RKkfwdg8uVookYN    8f42f204ace0d0307fead
                                                                                                                                     0413fb3ef9370b6cec836cfd04d706078bc66038f11c76626b7bb40
                3473a8e31ea40f73f719fb2d23f6b3852f4 0000000018d3c1af76b8f47452d5a9abfe5f564a97a                                      7b6bd9386eb42c098e5e80833740e891121f99d5a0659ab8962d42
4968       8026 150834765ec4e7dc67b6ead70d0e3       b3879311fef9cae55431c                       18UPqJt9dH2LyAttZa6uDKHzg1yqYMuwt1   1997c8f3fbbaf36c78a0d
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 278 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     040fb7d06ad03c132d90f7761dad784d1e90340b542527a247b0cc
                226b2def1dab9ff456858c240191b68685 00000000b4031742b28cdc8fe0e635ec01094d35d2                                        d2f79a896239add8043248aa49b18fd92c82a11ca0f163db857f126
4969       8027 606416a58c32563deed1de2fe454fc     ca2bf8e3c5f7f28d505acc                     1gLp5uC9Z7jk4QvvQHftSxU1D1FSv9MAV      261ab5ee9fbbb7c5c7433
                                                                                                                                     0455e96923db2563718a70fcce63831e77db186b5e86e3f396b48a
                35ddfa3ceb59b744b7ae93eedfb3638aec 000000009953925f26893de421307f9917fdb5e744                                        b945e5f403dd3d8155cdf816407cb84f1c0f3df9faaddd8da54c8daa
4970       8028 a7fb775bda834d4a6f1296bd8d3054     73a8d6779facacf2d6180d                     14soRQ5uHMqhUxSfLLxJSPX7LVHhkhZ9zv     d1bdf7c9e8c91762c716
                                                                                                                                     04e3d5a16bdcd80a2221a047ed479b2e0e52ef10ea47a37638aebb
                c1ef2aa01b5a719242c63054ceaf85601a 00000000c9688e6f53f7514179cab0c6483453a721                                        cd6d5a7e045ee1daefeaa6ea6e4c36d8257669fafda548df1d082f1
4971       8031 e3e4a8e386f31b85570e8d744d3054     8e9737a0f6340abc3b1a9b                     13yLq9jtvG3SADgUNSEvShM3LjLfAfWwsm     2129011fbccdf7cb50ca4
                                                                                                                                     047eccffa1b6b78fb3e9f6233ef3882494fa34f4d5445863ec9d6038
                6ba132acf1d9acf0101b2d475ce5adbb28 0000000084badb4cbcdfce3581ade61c0178b9626d                                        7775aea80c8b293c27204eca465a1d6f93e82aa94bea5a4bb94958
4972       8038 0c3482c839fbef96c9c8b337e05d4f     888c14596394ec5f1d8ae0                     142bw71YQgkkfMapQBaz2HYEiTXvwT9TBj     aa6973286fa69edd940e
                                                                                                                                     04a03c2f29f636c0ce0b9b2dc4749a7a0f6f9db396c824a0ddfeb986
                e14e36db83ec94cbcc0d58582138905530 0000000032a22799fdb7730d3bc467008cf38bc767                                        baa76de1e8ca081fe2713f85558af41f9a01ca23b7ab58d6e9fd902
4973       8039 0d08f5091ab977d3ac1e402bc11c46     35233c78348379e67e4ed4                     1KdYAMRvVdWxFKnYkaeAEcdeWfPKh8nf21     e13a9ce49143312363f
                                                                                                                                     04cc2d851898cfe093222c34bb10458740ea8d0f6bf8ddc28c7436cf
                33b8fc17fef597d4934cf674705ef50295a 00000000dd34882aa41218fc886e50e48a06081a16                                       355537fd59a5ba077ee27016cf95c4f42f75050946ad39faf3e57885
4974       8043 37dbf7cac5ab4f589a31c6afae494       27f28e4da45c4d554dfce6                     1M7pkkk8BQHxYhdKUhBjokGDcJ4A2sefFk    49aed76609921c4d43
                                                                                                                                     046b8d20aac4321b1b1b6c4090f1c0601e1e8822744962491b05e7
                00ffb589c9bb762a4737c4cafef9157f514 0000000088ed35839dd1bacc958bf26f019a96fbebb                                      7d098017e7b2997de9f0d405e9684dfa181453947953d881c399c1f
4975       8044 d91bbc334e82887f0c14a31b3fb93       0ce838793643632c7cafa                       1Ev7PmfSL8N2a8iK6mTEKVcXZYpT2WvcAp   6fcb3296f3e3e6df6ab4c
                                                                                                                                     04c749e16c9b35295406596956190d640f4f87cb598e19243c09fd3
                3bd90d8096176dbbbd166414f30a405a6d 000000006fb3f114e0b57276b80d7426f982f58589b                                       c332afa32ac3c7a3cbf7024c394c8fbf401cb678cd659992b1417298
4976       8047 ece9b0cc2578fc7cb15203692fc6af     9bc664e2b1ede88bb46b0                       14eTdP1qoaBwPYjVAuovpsPx8Rg3VhnSkA    fa1f71ba2393b354097
                                                                                                                                     040d46254d656785c5f9a1cb543ac52309ae0869d6a987658b1345
                fbcc2721d3d9fd60ec3a056b77460e07ea 00000000bc69cdb796f26d8db9cdb97f1052051359                                        6b411f4b7a30fbb6b105afa23919ea52e125a61e14c96f3adab20bc
4977       8048 7972781f6690a1e31cbcc73e163bd3     5d8b85f34adaa38557f2de                     1P1MVa1S7FmExpC6riae34xHyzn9ug1wvF     5f016f299158e59484ae0
                                                                                                                                     047a4cbb538b74b2766f16d1d6880b862504fe2fa14a68e54e9c72c
                968dea2c4d2eea3093caa2a4039ae4917b 00000000ef701c41ccbacb4ea1152f800014892874e                                       42a7f671cfa4ea7f18353eb40eaddded633b06d03981c083d9f56e3
4978       8049 e88ccbea549e62ea53a6773d00932d     d55e3fc43871044509ae6                       1DcnfhVi4MCKD69JTkMP1iyuaWNUPpQBCT    6c0af9204d5de1d28fc7
                                                                                                                                     049be0cb89699cadc53806a8e86a9eb58cd3e6faf345fe867ad9c1e
                f17a3fae4b5cc6da3866d4090ea6217311 000000003211516254a1aabe1ff27e5cfd48ce30620                                       7c432c9810374dee651ae946a41c4298528dfacf4419558f21cfa6bf
4979       8050 d2db64d09b7021b12d8b95c81fa281     7e0e7c8c097624735dc4a                       1H3Pnf9Yj3XgxEbtyyurG1Mbm4Ht7XfrXk    5fb2169b25faf7d133b
                                                                                                                                     0465303420fdcfd04edac07dd1a91a0c4f43ea08723813abe167e46
                eb5b57d324a01f8f22b239f3f5c942b34cc 00000000677656fad39aa16dccde62544df254962c                                       30cb6ac1ec418fcbd5a2a12113e8b4ae6a204b0cadffc53d206f1f07
4980       8053 f3c9bc54ac4ff5da4890f4c78cc24       a5ebb74ba27654d0467e78                     13abnueHoacxKgkw2u9ufLXVT4BNB7fKRN    09a4a6d81893b8b1fc9
                                                                                                                                     04a67649628b97cf2ebdd649ae994ebe69da37dc60654e42f59f5fd
                a411ba9ab4861acf0fc62be6b0aa60fe3fc 00000000f827639ada1b65cf1c85b92408862252ce                                       d17f038a53d83e8a7c665c6ca39ec4ac4377e577b98e3476362a02
4981       8054 037983376e484ccb3e0dd685918b1       39152b4da44ab806cc1421                     1APSVtiuXHA4hbLFEKtimcghdra2Kbodwi    0be441fe70d67202f8aeb
                                                                                                                                     04d8a98166114315863040375757fd93b9772d96b5cd707e38daf2
                0663d17b06b30632f714e0f01c1b20f5cbb 00000000adfffdbddb87e45d8e68e75725da5336d7                                       499f0dfb18e437e680a14ed1c5b9026a44553f7c8eb04d74fe42b7a
4982       8055 a9d679e2864c60acd885b46d4510f       7c7233e51f9bb483ad7376                     1FsRReaPDzGkzUvcRG2bGMVAfWWwq653X     f37af2d047cb49b382e64
                                                                                                                                     04adcd82971ee06527257e5cfc663c629053fe762e048ca61d8bc53
                23385c365621f506af19971b3b16b30ab8 00000000b6f8b037b52be17b71a60fbd893f843f7c2                                       86a16e32a04a17451fb5758d011af06754a70ea6ee0ea75f511379f
4983       8056 35e71d2535cd147a272addfc8de339     f7f43b28f3319c8363a61                       13jT36a9jVzL1KUCGqBYt9LtcZsz1vPNfF    5953f0840100852b6a7d
                                                                                                                                     0449007e0f3ba7d35907fae6db67d369ffef314ce57ac714a98352d
                14f028d55eb3ff2dd8710332afed3578ecf 00000000a39327e9baae92f3b3f3c6ea55ee2f287d                                       8280bd16cd20b555b803b606f28a9706883ef0faaf97bdf6d9941da
4984       8057 2a21b8668e611462800377b1cb01d       29a7094da8c6529847d462                     1HvXRRZTtryrMx9sY7FqeQZxySBitwCsc4    8e6014333ac67a129ebd
                                                                                                                                     04c554fc5319f7bc4eccba905da477a4fc96761fb94a2b5c1c10aa77
                dac443bef2350e3757669de09728a25e14 000000002b1e0cef4a1b58f3f4b5f742e0c6908f15c                                       237183d4e8d92d3a3f0251650a0f7a43c7d0b8be15104711c690a1f
4985       8058 717d9e2ced6dad6970e207b4afd141     5e19e460fe909dc239275                       1K1MinszmurRSjEmGTk5DLe619VBR2DPAn    f3cf1fbdb0f0e31fe5a
                                                                                                                                     04d2ed7cc9b970f2dd89dc58ebb8a5d3c972e69300191500c0f37fe
                c0f47f773e1851bea1e29fa63cf2e2b3f81 0000000073c57f0096defe4b3c737d25254f3bc6fc4                                      9b07cdfcfd0a9fab2b7df9661f63b9fe2ed116fd3aba9e7487c18107
4986       8059 7d6a4d8938f89e7bdf0a204da33ac       b4941c01953d368d2a8a3                       14GwqEHN8Vi63uLPnNGpKqrsUmhBii7zMr   d453efaf1c3433a8efe
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 279 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     049acd9e8ddce6256fcb8f6ace3a6c7b01c7415f468c6331b745617
                e14408745b3becc21415544bd8b6468096 00000000bc96e450b3a25445e69b5dae494684c170                                        d98fbdf69d9f03a0424f7c0e6aa6f7c4ddbec5dfbf88a98010271cd7
4987       8060 69b08583b711ae39b76f7970656b27     86cc9a2c0aa411f768eff6                     19U8NFMjLTkGCxrMbcLTK5RpovSG97Ps2r     8dec9379c50565f3173
                                                                                                                                     043bff88c3ca0b742ac879d6bb5c96be6da9fb3c8e5b056966f4da2
                0b1d5fb84ddf59794e6b0fe975b1501694 0000000089e59aebae107f47be187c270512a1eae7                                        7ac893f812b9beeed8eabd4afecf738266b36c1bb979456a1e8d9cd
4988       8062 26aa8437029fe428b381f258e815ae     a6749818d0891345cd78b3                     19rG5xCcm2wNXo3F7NUGUgibzxX2ZzxjXa     4bea16fe10f304021e77
                                                                                                                                     04556f90a8f9f9db39f01c0094844e5fd2ad6973bd5c2014ebe7ad0
                b45c6b19f2bfd65eb6803a242dc1644d6fe 00000000563298de120522b5ae17da21aaae02eee                                        ede3bc10d0c986723ac8635569be275aa111b830b5ad554ce5d627
4989       8063 b7c1c458a7bd10223aef1b1c65ee9       2d7fcb5be65d9224dbd601c                   16s1jWWRck8SBQbbx59mHS1D3XP6stweCR     011185d29b2f62fe6487e
                                                                                                                                     047fdf1a9eae2bef1a2f57858e4f59300a2c557f4d1387bca5917aae
                21f98db1e0f304b4b8fea6ba93873fe4eda 000000001c1eae2f038485775bad4d77500698b069                                       4a525c74c8757878b827189e5a86b5660137bedb9852e66c307521
4990       8064 8190e949e2b9bf5fef66e58e1adab       259f98900d9f6ab646b92c                     1BJH7EQRwPRh1qWH96SqQFQkL7sfPnDV17    9ebafd6451b2afd6419a
                                                                                                                                     04cbb02943ade836d240e8a2cf23591394d5a2eb6ab7deb55d8bfc
                2181e05bc83120bfc0efdaccf61dae7470e 000000009b0c0975e828d4a0f51ceea60781b27fe8                                       567a52e442c39bb9007c28d0ea96e4e835b64bdc182e48873232de
4991       8065 7684dff5450349c0f937bf07c8834       2099f94c6ae85887f27be0                     13773ed49YHnnb8fSdFFUFzYqMVcH42wcT    58a042cb2eefa6f2bbf956
                                                                                                                                     041595090b5042d2bff761fe9588d1762536a8ef19cbe2f66e5f171
                1351865e891f3bda828fa8713110d85d1c 000000005237a22a923fe226df891ab01954ceb464                                        82406881f7607f490473e359af6fa75440afa9c51ebca53bdcb29ce3
4992       8068 b2ac58ba3e00692160c7b8ce514ed0     144196ec4ba26533a4016c                     1BbN63tWL3zPMXRE2A1D3JUTDK7CeqTW3o     6f9b98ae0b0ac5f5098
                                                                                                                                     040756699579f0c6618476b2f52de9c58db9a1f59095a690aeae633
                d31f1a236849fe79d434a3d8944227e1c6 00000000a4b9d5f8b8d8ab257b28cc42174fb42f00c                                       2f3acefd678a991187de427f96059b270df5f71fc68ef34b2522e30b
4993       8070 b69f5fc5de2c31c173dbcb73d46003     9e80c93683b5ce0f66db7                       18EuDVSsSjn1jVEPHS3ojdHQcJtdjecHJA    adb0da594d92921037b
                                                                                                                                     0471b4582430f6ecd205a64c0c1e6f0d4dc69be111f00e6d2e5ff88b
                0783ba50cf4dcf75fa8b707f93205069f27 000000004c9cc15a6b95aa54bac79ed84ae8eb57eb                                       f4e1dbae32f4a419cfa881f5bab03d213a8e13f07be32dca1ae1b85
4994       8071 063ac6575aaab979d36fc1802dc93       bded23d5956e579492852c                     1K797SDcreNLoLHubNMAhtG1whTovYDw1q    5622b114f88213c1f6a
                                                                                                                                     04f2ab6aa232378fdf11359af8df50340943a6621127b21777db074
                0842d84d501cc8320b821124e5eb4185be 00000000d0ef02f86cc258eaa292327ab3e8f06938c                                       52ccebbcd9390cfb3908582fe9bf0dd1e60f36582ba326367a9ff446
4995       8073 1eb76340d5cb5cd6069f5afc355fb9     bd6b83871fde1064365a1                       13FV1XY4KPdu1qHTP6rACSK3i3is34BHGQ    fc7366e24d9fb754949
                                                                                                                                     04f2b20779cedfa1730d84a9fa33b20baa4dbb06409bcc40d5cded2
                cf90006d4405d8afe16b9757f800010f720 000000004cd838ab97d7529e8e03a17fdee9dcc197                                       4f71e877eedcbac23e468f530f8b2af7da5be4ec81e960251d5cb36
4996       8079 20037ab980c7802980c10636c7f36       c225093dec1c5250325105                     15BjCP6jMjk9WMpLfuVL8fDKnQet1sPuQw    8f082856916b9dcba233
                                                                                                                                     0492008eae0981e28402c0baa7f6491f0e4de7a05bc203b578a2d8
                01f94d9b9160e6a502e45eaccedde7bff5c 0000000081ca2fde084c7a0d8b14d0385f3d39d788                                       a01658128027d6a7a2d48f12ad16a4bff2f11f17a8a9ab15f684a12
4997       8083 a26cbb04c254733faf2f0e19749f1       70019e36e2c36195b30879                     17NZEarAdXvbgLo4oqPpsawmBvgP5ErHPq    a42ebb88388ef296e6c5e
                                                                                                                                     04cff873d8bb53e4b3b30a09f09a7acbcff7f50ac1f9aefec39f37506
                f3294eb6897517e7ec265f972cefb9752d1 000000002b9d4e32bbf849b26a60ec2e943ae70907                                       d59852d4fc21b1da6843b2e3e11c4fc9de408b9564424f3c869963f
4998       8085 a0821f1cdf09bb41b522f38fb1713       5846db03bc285f7ce0ad53                     1DQzD1N7kiGo7SJXfPaYjfAAqedk7jz5y2    5dfd3d3bed1343e2fe
                                                                                                                                     04ea04d47f0be4892e07bee27461c15375251ac877311ecfb8be11
                14de2f6593a196206223e28d5a1cfa5dd2 00000000278351f61c4b0cce4f4a37affd04a86b97b                                       49d6b888e3a08e98c2349ad59b20c0fd62273a3d4c0f6629843fe6f
4999       8087 b39354758431a912b84e87bab6e56f     f74c87352ba292a8316d7                       1KpZKoAmSTTqF5N5U9ewsG7djVWK26UWWn    a506803256ce1ab2e15ba
                                                                                                                                     0418c0c750c7fa517d38af4ad5d0bbeaeefce31b57415480bb8eac3
                e05ed406b179d5405ffe9d9fecac7f8d746 0000000016e6fd964b02557fd74349e2089a0abcd9                                       0ee6b5b2a84c2750191a0ce781650b35168b8e90181d5fd2e4cb1c
5000       8090 1a86761cbbcb4ad5d05801529e294       4a042191e7ff2d0eedf7e1                     12hCtUgVADZdSZEhZxeNEZVoNy8SD5RKrj    de30da004fee1d54322b3
                                                                                                                                     04cf4d690eca454227991de95712183432122f95591bd6903ea682
                19320174bbbcdd293a0274827fa0affb3a 0000000062505349e96b0ed8b508d01d8f44d27e28                                        9f17e76220cb4f72a31f73b72f43515636fe89178704f5394215f827
5001       8091 3d02467970aa934453f8640f60a504     a29e25bc9e2cc2f8ced7be                     13zimXiGhEc3tc7VFXfPHRvDsa1jcQ1zUz     557d7821ecec7e818b62
                                                                                                                                     0469c52c33ae6469f9e5a46aebc20bc346accb23ea31b70d15dadf8
                d3e80d508ef6ff3a8fc44cced72b0b575a9 000000008496bd0f4a2f37930d65493f1f5b6c1d6db                                      db26ca013d92719298e2b7d3145e4b5a4ecde0de4f3735414bade5
5002       8092 9225e6f8509505edd3783392f84dd       0ed3561da47ed142d6d2c                       1MDC8dfhL9YURZxxSnEPGBuUrU74oPkpBU   bb0d8c500d66a9303da01
                                                                                                                                     04b69a5f9debaf87bf742808f219c945853b114383e867685a9c67b
                8b160ac0dcb0593ff6aed9ba25a4639267 00000000e979a834d18ef3fe6e502ca498e5091add                                        8f70aded94805db499bb49ea4de1c3065598e785ab05ea17d165ba
5003       8093 01dcbc0ac9860d438fa27e4bdd35ae     917085ad632a7b9d4a9ed0                     1CgFypX6K9RZHNuoxuSphUbLBeMaUvcFHY     098cc79d6d2eff170a095
                                                                                                                                     04901ee2f5fcc729e8a695b86a3ce01de8df9cec768f0246ad7add7
                f66b62bf717e8d24806a510940a28e40f5 00000000d3f1c76de6682f0bc9ee10ceed0e76094b                                        78710176e4ff13ad2286a9a8b517f1483881d5086f394b659119036
5004       8094 ee052e55d1e6adc5446bc9768b7e40     3f48237a1083255d18d9b1                     1Cty7cfMoaqZzmoojYpmy4BAUm8Y2sAWrg     04c043c50bee6b0ae05b
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 280 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                     041108c111a5aaa11a29e3e632d52131c721b7dc39a8045841ad14
                ff04bbe332323e439d49e298cb5a5761e3 00000000189e05c4be49bff333f7c2521a760558a84                                       8b4e1c0bcd9e1a81e19e2a4f132600876d4793a713a89d4ef1d208
5005       8096 7b7fbdac23d9f10f1502ee0ffdbc87     6b36063bf463be1457ba6                       1LBHp2MJBhmNgibw57DF3CnSzgJoNP1HnS    62981886cab28bbbd1030d
                                                                                                                                     04cca151eba2615580cfbba80d9e2b714a8bb52a8164762162bfea
                a788a8582ef4346716cdda53686d59342e 000000006ccf044bc886d2abd8ae6cd6699274b0ec                                        67402a1b04fa40e0ad6d1ee6ed33c55fc3c31aa124a8e0bc377269e
5006       8097 9f40b3e619c7490c627e3096fb003b     6204da04c5170d6848380f                     1AeBe8syMKbxw4wbXYuufViGUHHRk3d28w     16d20266347af404b868e
                                                                                                                                     040ccaa8081910675dbff1384117f1bf0aed695beb2ea22ae72730c
                e970337c697885e6c1f357d227ac3f5234 0000000017508e1aa2ab0c166c3d5e01cd2d62703c                                        11be8eb0970847e59467b1cbff339e3c2c068ef064e8bf0ae195fca2
5007       8099 6f73188ae0da8bce8ab4fecc3fb40e     f0a7f7cb9227d9bfdcdbb0                     1NGN9QV5Jo2xAa3wPp3qtwdkwYYnZxd3Gq     40a9aa5222509150656
                                                                                                                                     0486c6230a02ed005e3e295af2351290d122fe56b9eeba667378c2
                773aa5c7d7b1fce48e5dcf163bfbf04f430 000000001979ca78bede4c240bc903db3c4893be5d                                       d9a98885691e64a3a340a14dca98362f6c50ef464268631ec878d3c
5008       8100 31c47bb234589cb41b78c4797f192       b8b6fcc09c9077cc820082                     1Dxgwmiz4GR358r8UN2J31m6mKAHNHJ93N    b56f581d22b15f19fdf53
                                                                                                                                     04a7331340589440a14db399f8fbbc10cefbccc4043d4023302ab1a
                f096855f610567d1901115c83b6f576465f 00000000b8dc5f844239cdf2a13a5e4a71b3e767c1                                       d3987b216669cf2ea5a9213f5980d5fb6a928c6308b870e92fd0481
5009       8101 82bdf7f36f91b787031304182f421       3004d310a5042696a0517b                     19y9nkXyJGhvtR9qYMHXRBrXrPSkY3go8d    db31455cde7537b37c13
                                                                                                                                     0432845931e84be2f24fb6ae6614f04320d5e80532a676617f91d21
                6fdf763c456ec1a599edc5e87ed66b304e 00000000f08da4ba5d41219aed535af9712919fd87                                        9bfdad5bcc5f858ffd4ff2819906454d69bdb28dcc1e79835ebec06c
5010       8103 6f9426d6cd2838c71fcd1f231435a3     293765b8a237136988d5fe                     1PffsYvQG3aZcNdb44QBwBXEUXMp9neB6R     b1ea6cc62670cb65f8d
                                                                                                                                     0404f3445ef8074835a91e95853f4f8274ad808be8a142e28789e2c
                e5eecf26b8aefc8a481933de723a67f1005 000000009cf1442932004bdc400c080db721576490                                       fabfc2ae6086a382293a16bd894787df1b2edef45c7de2658aca7a3
5011       8104 13deebb5cc4975c97474e91dea214       03d2630f85674caf8dd342                     16eVFwpSKEVK2ytxaDJm5cqwSDyY9Ppzmo    6a41ada48d9f2a284fb5
                                                                                                                                     042f7028b27d15da7fb51a3e8941bfd47fe086b59b05366fb1c79a8
                38d2a93a1e4ff4e72b5047f605a85c73fe0 00000000117e3a3826c3cf742f8bf5230053109093b                                      c5329323c5bfe9ae5b959805e5aebbd850c7d29746acfcee367e1f0
5012       8105 d18649a264c6f26edafcf5f47385b       9c9b40f8bce6b9b34b05d                       1Cqpb5H3DBZynDXR9Wg11KpmDtVGWW1jrH   72e9557802e8e8b0b640
                                                                                                                                     04a550384e46b7ba392d75e810c60a6eefaf69287138222b27496e
                08bfe2a3f03528052b3d9e5744ba4ada4c 000000008fa51c71fd3a792199bce2fc2f44a479feb                                       8854e09822d016de6575cc50505615aa49967d387c13e4c5ebae1a
5013       8107 44c11621d86f0edd952705cba23a3e     77dd4e7d17b23cb6bf9c5                       12yWFJXsriG2gVYHcfv7yk4MCF5iocygXX    3b219e0701f5b119fd7620
                                                                                                                                     04917088d8da814a333048990984b9346d1bfbd34e627e01cba892
                f091c56ff1018938c45ae95058befc2600e 00000000ce091c5521e08f4f6160b9446a95e3b044                                       49b6c4ea1a65fa4dcc0ee222e4a69fe0d230a79136f23ac8f9be275
5014       8110 70389d8f8faae5bc24a98728ab900       b8d9c0be5cb22292af975b                     1GTDythWHdscfM7r2682KEzJJFDnMgauXd    7c0ed614236ce14fd25a1
                                                                                                                                     04f0b83bb3fa57b9462d67475cd934f66f7d8ddb086f90fb8bd362bf
                b455a62817e7f732a1b8e2aa3da2280f5e 00000000b5cc44b3c0f9dc3b23afa6dc4102105983a                                       2a7c104fecdb587f9700524135f9864aae6750f423e9be520f25956
5015       8114 78ea9a9dc0ff1305e6f51904bdca44     14acd5202eb6582de7631                       1B3PtANEVgYvhbt7NtoqbeKyUBJ18vyHkH    32c03fc43bfff2eb632
                                                                                                                                     047737a6f66c7e50b0a3fb39e7499920ecea237d4875a71db3d8aa
                85f2ce0d0a51514aab1eeb722774fe2986 00000000dca775aa1c5ef1a109e885b77e7c400577                                        0b81db7cea62f8a3be1af927fba8afac4496de4d16169e1952a23c2
5016       8116 3b91e3e41f6c448c3dd39e16830b5f     1732c0ae40ea5a780e037c                     1MBCNJQBsB45YKkxvHnC1Zvdjs6weLdiTp     9e9c448048069124c13e8
                                                                                                                                     043fbc628c6e410b99b628decb0f7447853de8d8d0ef24970eeaf49
                30a713477c0cfd56a4297f72b842055c6dc 000000009e190568432a5fb158ee404cac8d0707be                                       bfd52434f5f5dd8453dc06207a4a0e6c81d5957a45af763433cc8d2
5017       8117 39cd1e6f0d8a17b7b85a89e736933       8a91de9b4ee7b5729b2080                     1XXHSLzJvZKfeJCuBgibj6rD4W694z1dS     8c0e3e0de153d0a97a10
                                                                                                                                     04acc9f6367664f034aa745b25a720d878eef5bd1b374bf23d05c92
                43391d5047cbb34c08fd70320403b8f2aff 0000000016b043cf124f1f179a1040db7c2c5d979b1                                      cf43ab62f88cc1539ca1f8c5a3f5caafc18a4a90718c0bd5e3faa7e53
5018       8120 3b2aa8a3d73bae3e845be399dde2d       24ad01cb7acc900b4d478                       12LM4ES6742AXmrGqV8TmqkaMnyedbkoxn   9c8491e1cd9fb0ef17
                                                                                                                                     04a4011c16b5cb94088f13f34e5fbe6122aeb0f17d25c51346147b1
                edd09da9e9639767f82474c11211b14dc0 0000000010739b7f33cdfa9c9df25973362825c0af5                                       c9494c7c4929cc7b0cd0aaa25f3404d643235613a4fb9907aafdda9
5019       8123 16dcaf1ad7f3049161bdebfd937a62     9c3f28f769c6a85a0b155                       1Fy9sw6venNWUmVxqjXG2UHJjM1Eq3V63G    44f23ecde303b3226a0b
                                                                                                                                     04c0d2ae1994dac62d927a4ffe1e4ad410fda4d58f1b45d918c00f4
                e8b7a191327bddfae2250de972f29e6184 000000008ef6dfbc30b0dca20d65aaf8c7556b5513a                                       09247aef6355c765a049572322dbd11a4c6fff601d11bf320fcbe8bd
5020       8130 ea413c83a9fb8ff9b008e6d43a4aa5     3634fb3909d6560f08326                       1NQU3KzfPpwRuGenA8qdPRnVoAopRzMYYJ    bedd6c57775585d4356
                                                                                                                                     04565a482bc5de6f9d76c34c9aa23ae21eaa0a81adcf1aeddfe15e3
                2c8c1268a3647806af7e058bdff63097bc8 00000000a58e0c2bd95bfbec763c376d1f0bbd502a                                       be759935883729f48e18ff726017a8f056d877927b414a824a79613
5021       8131 458ebd67cf4f180407b25bb28c7c2       274a5dce2a9105caca4769                     14aRw8kkFEDQwTh1MdGy5LTbMyp7fjjvCg    6bb5cbeb0691922d80d0
                                                                                                                                     04384bd9de103c853a014918f8805e046789cedcbec763b4652a12f
                d8632bd3b9cf3f26129ab1a157798b36e1 00000000cd4287fcda009c4c2c31448698304d2b00                                        2840a086e59c44a8c9892d3fadaf87bc1cafb1a40cfd5457a2c37799
5022       8132 698c3ff6d70ff66c1b22a99ff0659a     9d7e031e2af6921cc3f859                     19mmXxMpRJfVv68q3F2UvoZztwRgphGyr2     3e61465f4ea85b52299
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 281 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04dc637550ee5f44033d384fd967868e90188963ec491b4737ac49
                80c9c43de304f7f852b5ea99cdfe32375f2 00000000e9ef1a30235fe40e58604b08497b8d25ca                                       3afe55ecbe09be27fa1e4dcbf4d05c68cc6d14308eee999f539dbbd
5023       8133 d4245c53a2aac661bda1d91f46d63       3cf8f87c972be1e171f928                     1Ehp5zjvLmQqeeAD7e5NWS7JRMEY6wy8gW    3fed11dffd335487a0a44
                                                                                                                                     04ab80e33f13a34d08fba1ae7e1468dd723fde081e843b33cadf99e
                2d460e3d03d598089b1b31c6051c197b30 000000002033003e0ea2ebcab66f60ab701ee7fd06                                        0399ac5786e709e0a0b0be96c38a15efb7959b5dd2dc2e07b9de3b
5024       8136 9ca3181ea9a6e44e5c5194bffa3edd     b5e2b707507d841bdd3fcc                     1P9GZG4vyW4bXRrN4itSrrSqZ1vwabNPYs     411f4da5c56c445ccfe3e
                                                                                                                                     046879d40291929a4c480ef8f9ff7677e2059b83720743f47f4df562
                7a681900aaea1507c8c69deef10ae6b3b3 00000000f94cd3d689200533b1bf3a0001e05a34b6                                        1873e8ce9d7663abca0a2755cbd2d29cd51fdd08593951aa32d4e5
5025       8137 c834c4d113208ae9c5d749631504f9     83f7d22b5da08d291ccf30                     1BYN4qSmRp2eURB7j9Ghx273QM87gmVXh4     4f20212f3b8efbb94e10
                                                                                                                                     04dbbc55f1d398359620bbb131c8e121f6b18d23a6deb873bb19df5
                03dc815b8366fbe2b117c5cd21e5d102ce 0000000042992d944601e484892ca33c7f1abc1835                                        494cc0494e0fb0ed6d3601ab9c09a59e8a1dd17ee471a1b269309c
5026       8139 3018c7d11f84030ce89e8ab3f0abef     23108faf7ad0b1c9146111                     1HrzvmhT2d3QzZK4pXDNqux2jZMVCuLU6S     064455e0008072a450b8b
                                                                                                                                     042bd5dd472a24bdb10293046eba75a093ade4464e17aba78b73f4
                55043f4dd11efe52c7c8f40c945fa580d98 000000005e485b5fea16528bb3cf8342a4d852e68a                                       a9e960f3ef537cea7591ef68b4d1d0639b9bc7bfb4b8c4d872575b4
5027       8142 9ab568b44e76e93621328ffd6155b       42f7b4961423c33ea9fcac                     1HKmcSCXCNku5RTYL6pvNYpJDGwmwBUbsv    f290f075b88933ce3ff10
                                                                                                                                     04550cc32717a98765d5a3186bddabebf1f8d6c2d0e5b618a403d3
                29e4b929cac36bd8fe108b4b353a2b3873 000000001573bd333ec52deb456c0d8a364a5d1afe                                        190f1946d17f39e6cc3b394bc65349bd969519ef9bb98f11316e56c
5028       8144 b9902ec8201dc23f6aca60db795235     254a270f8d0229f4589aac                     1KH5bh2VBbwwskh4tiSDtUeJBsBthThhxe     7a7ccc2121c259043e37c
                                                                                                                                     048129289a0886e96258a54c547ba440cefa8ad86ebd4aabb2edf8f
                b07d9bdb4afcba4a3cf68e5a7a5893ce2b 00000000a4b1f2b591ca1d9d907e70342f5a980d38                                        0ff75170f6fd9b116fce1106dfe084774fa02e90c2ab0c0fd75c99c91
5029       8146 902ec3e9fae043e0064b2b20299e63     4917d02603aaea71ff9d63                     15SEvP8uh8kczFzX28F7UvUkTyV2CjwYVq     b0b2a89d7b441360aa
                                                                                                                                     04d5c1204411eaca207dc4470298d78528d6dd9ccc109b2a225475
                78b0cc493326a4c4dd2cae0967d9f35dc2 00000000060bf8df0264f34e0c5a797e76ee7d7747                                        8f40ac841a56d227bdc177f11b07ba04bf713df2cee20a2c56dd032
5030       8148 8ac76868e906ab64ad28a24488166e     ad601b2740cdb2444ddbd2                     1PUf4rYK3AsAxGgxPF4M8sv1X5f3nzgQnM     5c6d64f001973e5cf7e24
                                                                                                                                     04ce39cacc0ac2fc54515da818a4dc751c7f8bc9273416caf10755c6
                7453207b30a2fd8b464ea4351968a84764 00000000a72028741dab34d9e7694d30f0a61f004a                                        cef495a5a72bf37308e9fbf11f70039ef8cc16cac144ef4a28f462f3fc
5031       8150 f0a3b1d9aabb40b829459f918db502     f107a9ce055b8f82adcf65                     1PNpQpBHQq2x7GDKKMhfCzeAodcAW6QbpR     832162f83b1ac272
                                                                                                                                     04c8d80c8ad20059e30902c8adbe11c018fb939ccafe9e929604a98
                bb2ece0148f6d59fc49dbf24fced7eda9d9 00000000965bb293914b76c04e260e10a7cfcbc8ed                                       863351e8b1398b17412013c1d1104b53b1c4f1d4e794c633619297
5032       8151 0ab7613f8974d67554a5acd05de78       5390719b21c5f3ad916285                     17YFGYurshtJEjGrMDCqurEvF4qbtTcqkG    0774e9ab6cf18dde04d3c
                                                                                                                                     0402eca46e2c2fdcacbf0a3f1d3ae9a966827e1b2aa843df27f1dfaf
                418dfab01343712da9c5b75c98af7f02281 0000000048f553e934ae3a5bb0f69a69454fbe22b2                                       b17feef2f46bf0749e9085fa7880724377517d8798de982e1fabcf76
5033       8152 a6bdc8926417be3e363e4a49086aa       ec2badb6e2e0db3f8e42c9                     19KcGzVSkuNasjchSFMLZ4tsbTSD1x1eiL    aaa86c2866f4853b08
                                                                                                                                     04b551c0b570a4fda1e9dc213a9bc1b5bbe090750e7fea6307f7bf7
                26a4931967cd37adc947b511d8ac2d66fd 00000000b611152167c88d65f482667580c64041ef                                        f2fc16d4227c81426756f1d748b8b53caa82131b6ce47e5f6a11b74
5034       8155 a676ebd01edcbba942c61ed233ab73     92b8224811260f70f42fb1                     1J4hGSTNnwegLEKuJR8ZZpfHCeJRAzWF5z     736d629d519934f1f796
                                                                                                                                     0416fd4dd929695bb0ffbd852b859a4f5d115127b57a8dad76578e0
                a5d64927a2da4a0691a65d96515a661bfe 0000000005739b3ef37179a3dad62c474f97c442e8                                        c61099d74cd560c35ede0f376f193867dcf1842583ff52417df9f31b
5035       8157 46669156e6b7f721224d65a856cab1     34f8566384655c3314dd29                     1Lccvc2ZayooAoxaqsqy9pCbS3LKLpo6XL     bebdefe3ee8e6746ef1
                                                                                                                                     04fc02756dd5b23ade5059fa3e3692aa8d8c1749247ea0ec423954f
                aee2908290b0cb8bfccd9f6f45da2416e2d 0000000091159b34a415d274e7a7f0c8ecc8a7f7f61                                      1f51ed5e1612338bd57c2f03de57337a89fca7483ad1c4e032ce92b
5036       8160 cad43a5f7bb12e664d0fbf58b83df       ab7264082b1f22e58acd8                       1Bi572tStNSj2HmceU3y6hdHBDR2z6sQfS   ce230594a4c0f19ecc84
                                                                                                                                     04231ed48f95884686c26ab4dfb7a225e300b1dd5dcedfc26907ef2
                85ff1b0c53ec01182101557b2b2455dfc27 00000000727061d8b632e2bdcf51984a2731f8ee59                                       58e41df07292c3259eed862db9684e2639488d8682086c0f120dec
5037       8162 ef7716beade19035e9afee4817e38       5b0627e47113856d926810                     1NVHV19Z7UzDNReXopW4SqErHGBSRvVz96    af0becc3318024baf70fe
                                                                                                                                     04fe986dc99dcbfacf6aa2285ba99a30f6ade0a56560fdcb4d09b32b
                ad4ee49948f0a677e699a3b39d40f939ed 00000000858da1c33337cb05b63b2f6a1897a32d1e                                        5f5d93432e92b5ac2e8413ec2d4e06233e3f9e66a4e788372b58d5
5038       8164 f5fa4542a10a912b8a26fe102ae609     8d71e54e6fba72311510e3                     1F9BF6piMENFPRNqrrWWna2qGmMFUjYQx7     0cae5d8ae54797690d47
                                                                                                                                     04b342723954cac461180af2ca12e917b261e6452f9eac116452db2
                7f6d19cb277df695c0bad1020f8a88c7fc3 00000000383f6a8a0d93575f1d6ea8a8a02a809b81                                       c928188171dc843ee46100e782b955d0ffb7c8e499f94a79e371a75
5039       8169 c2e338d6bf1bc3bf2127f5120c578       22deb293402b705042d5fd                     1EEmVaPfBQeQJfBh99iuaHgpvEWJrGN8Rh    ecc1d4925da4dba6da04
                                                                                                                                     04cc5f4e46a45e148a97ded1382481c2c97ba853d69892aebaf9202
                181889ed2580183021bfffde315b22a51d 0000000099a10ad867d932cb4c83be9d3c1015a565                                        ed4337c69785b7e1114a21e2cf5d3594b28d0e201e3584697571d1
5040       8170 e585a3fd10f41563f388de28d9d1d9     1371c9036ae3a72435094c                     1889wbp75442auY5Yxwj2CwPmLLrHDFejy     d4683c67f6d2fd4c2a4c5
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 282 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                     046c216d99665563c6d24fdc7e474d2148bf4bdc5a87643853a7894
                9ca24e767f3ab34aa9e83074b6090aff19 000000002fec941ddc71a8e9d1ce5ddbb84f8deeb2                                        fc2a5793f2fb551ac5a85aaf2ad7bb0df606a00fe8db46c5791a5b0a
5041       8171 df2e23030daf32542b0cf944fed57d     1a8a1998056fb6ebe10c68                     17Y6fDAztStpV7fXDRD1SJjTPgSaMvuvVT     2ff159e5cbf9cec4e45
                                                                                                                                     044016307b4775f7fbcf570ae058963d9b8499971157a76cf6ea102
                d01cf24de1a2cffc122b8b28b7f7f289243 000000006689f4b18ebae9f42d3aa3da53e2e35340                                       3e49e34995fa88816f6da66a8cad0aded31df4a34a73ff9aa569a1d
5042       8173 51b972c148aab98615c4b02b58804       1b00f38daea70978518a2e                     1Ai6jcBUM6Qmho6V79CgzyuVv4HojEVJ79    040b73fb8e0c910dfbda
                                                                                                                                     04404ee62d63b3f8bfeb1ab9f7a6c9de949d4fc9886a4bb9157d020
                16d1ef98f9f8c10d438cf037b0ac89fef2b4 00000000abd582d872b2c2e2df95fd35ee849f06e7                                      edf922abe186c0675a077cfb2ebc4a9b5191406c095a69f1b8c3a8b
5043       8174 f5f42fdc9a7a82ad2f2e0ca46421         4fe5a7cc715f9a59c68fe3                     17zcq5mhBrchrTgF37sEty1WuRfmjm8Y7c   1fe82717b7420ce73658
                                                                                                                                     04939cd215ff431ca2b8b882b177b1f33809a05cb684771e4bf579d
                c92b03119dad57a70a9ada3a6eca11a495 000000001a8af3dbb163d2033002258dc649d80609                                        3fbc358015240958d79f85430468d16bbce008278882d9d04b7708
5044       8176 3fbd20ecbb7ac127d927fb80b45472     67835e9b558282f37a4f12                     14xK6jwAYbCCfG8GUz6SRH5uejzTFdVULX     42be15c767c718c522bb0
                                                                                                                                     04c3b282ce157146ed467b02a736e36bf90256d35c5190abe64443
                a6c2a10c553058d102815c160e405797c8 00000000359782b3098dbc324b8bffb279761040ca                                        2519053beeffea4b94a7ea10d92a90612a446db6962cdf928cf7250
5045       8178 b30aa734687c24026bee69211c1a60     8cf3572a877a947753f1ec                     1EUtih65vz8pJMrhPUa6Ex3btzaWXsmNpi     0e4b3cdcc5d8f52ca24b4
                                                                                                                                     047142f6d55f63286cb9c7056f3486a6953350ae3149e3e77a95b42
                44fd6ae032852697872a9608ec95f991a1 00000000eefefddda4f86c29ec384785e4dd253f849                                       dc703c3e65f3b496067ee396f83acaa20ad064728f74ab4bd1dc9cc
5046       8180 8801f190dab063641bbc473d14cce1     b007a1f62f9191cc50c9f                       1841wpToLi3Aw1KCHw7Q7EhxsNwaHiWWUD    816b91573444dd0fcf97
                                                                                                                                     040bed1c0c0f9187ae5b29aa756e0db4655017f1b23059c34f31339
                fc6848391c7a6cbd9cb95d2105d6aea079 000000001b56d9a8c00a289e21ece608739e3804b3                                        b5abd5302c9a240bedd60cb0bfc8991ea7eb8fa6e5e03e7ce8d6a9d
5047       8181 a1f80a5736f59d9cc6ceaf3f9edfc9     459b334abcbff31e8c3f5a                     1GtfXLenUKLW5zVJLtQCxvdCZf3e5ScUg2     6e33f7e1db675033706f
                                                                                                                                     044680f5fae201086cb79b6ce4060f53b71cb926cb6cfeb929093d1
                9eeed7a04a0c2620ef311b9293ebed56ac 00000000312b2ac3324f98f9c3f1b6167620f116410                                       de11259dcead093e8ca499669204bdf6a44d0d0c130e6799deecf26
5048       8185 6e0c052c6b8e945542a72ba46f9ce8     84278798cc388dbef9d4e                       12xJP57vV1oTZefFKxqDrUnyuMWHnJzLfz    fc44bda50bb336e6db02
                                                                                                                                     04b64625cfce4f52ea233591d0e4e1286f8b56a4ba5c55368fe0651
                c29895f5428300b4dd87ffcee381f280611 0000000005e1e453df756fcf511353abef26ad10c47                                      2f9690f16c252a3f2300a6b100f6f00474c1256359a8a6edbc8a8eb
5049       8186 adf4098ee79cc5d6f8b1ce8cfc159       1acb04c8aae78f66cc7fc                       18CopfpDLG3ajk3g1f2t3YJmFaNLCtEqLs   47ffe233860056ddd54c
                                                                                                                                     040fc0f9482de134a3d337e3892e77c2501d5baf728a346a8e0f8d0
                8a4ac08d24ca7e56e26f426cc4034d7165 000000002136a553f9bf7ba9979781548453aaf836                                        c2b91ca5c7c115a9b2215b186e58106bc91f46cd71dbd0ed9d653a7
5050       8190 3f657984d45dca36b6ee792352161b     e275febf273cc1c67dd3fe                     16Ar15uFwxj51WKZLLmdTbNG17ttJLH9HV     4fb9c160e1616fa18a2f
                                                                                                                                     049696572e7cabf7b5367e37a7cecf8db759dca138fa3fc77a817ff4
                037d3320925d5a2f62249d9d43cf5d682c 000000007b8668d5592a7121834c43237d7cfd2810                                        e9dd4ddef71fa4d872bb72bbe60835f358cf6f800101260e2e8d4d9
5051       8191 60726e89b2f312c910113b3e12bbda     4f6276eebedab94901ff66                     1JYKzEhBdyh9LBkBnqqE6DGzG1hF8AMYsq     7c36a8853cf5920b719
                                                                                                                                     04a5dae8cd3b6fd02aa2fbcb8bfd215e3e60975c0b107e1c2700320
                5701275af4db003ff84a85cef5208bbf25d 000000006b4c62e3f365c9f2250ea8c241d53b1758                                       f1334063b571cc71aed4937aa7a0adade18a463ee38eda6cb2d6a0
5052       8194 8cabd3dde4e6f6b65135feab0e686       7cc9042b39ba8c71b6b6c6                     1AGmv7SnChNc98vuw1ah8qLUq9oAUMMwp7    e5e5b783f0403cefb7b87
                                                                                                                                     0420be9f36154fdeccaf0dc7ce5b6b3124121d688e5eabb5103e165
                db23ef854a35ce90f6f389ff13b80c226c8 000000009f864029612a2254a39c25d52f3d7af02f3                                      4b1143fa00ba1b23bab2b96e684bdd6819b6cdff42063aca6e0029a
5053       8195 b7dee3e9db40a54f7ee9e3259715c       0fd259c2acb9d2b9e8d55                       1L7LGHimzZ4FFVeWNNvgz5AiUcfbjoGUWR   ed670d3f281a6bb4b699
                                                                                                                                     042ee60e69980f798cf9fd950b9e242a0579af20f256d1892ee4b9c
                d09af3c08c61d12321fdd92ff6afe44c076 00000000e0c83bf9fe1d1f962cf9e88dd0ac13d02bf                                      62ded6dc9b63b8dbce1bda9028a1c9978a55ef536774d7990e9432
5054       8196 73affa4b3ad68aef1d74dc4bb9ce0       95eb5bc9f2145d678b7de                       1ApxbRrHH2ZMi2X8N9XxCFtEKdM3H7YnQu   8b35f34095033ea747098
                                                                                                                                     040f8cbb3d8aeb96c079a62d97d9c3ff32ddc84a4cecc5d0e11b361
                249e15a3d16d00199fdb41df33a6467aa0 000000003eb064707e0591eb4a83c8fa8f47d18c26                                        96d4284be3cb6da0262992be31c2e923a4bfdf221cf8a77d0be7890
5055       8197 f1aaadf1aee0094504b742e512a964     ecc34c43649653fd6bf20c                     1JaVRad2n5NNBXigE6hFDchfP1a9Lg2y33     602e1d961128439ac132
                                                                                                                                     047f3e48ad7a29742e087e26bf9cd1983c8a79e5a1efe593ec28be0
                458659b5b57a7659d3cf1c9fc4275b11e0 000000006b07b6b1e5cdb6252af5fa9b86f3f32b5e1                                       8643a1deb4fe6b6ed6e866c5d30d973e22bdcfaa8c7debd4b22527
5056       8202 d6bf6b4aa95615b5e785c55cda4294     73b1b200db5673b2165cf                       1BiUNSpP34QBYH533RrUFUDbFXP7YbEkhj    76ae9432b7df168796bae
                                                                                                                                     048ed03358e332af2e7188ba820116bb45bd1d4848250bc3f9978d
                1d4ea25a220c59b11ead1bb2c0f8bf26e0f 000000001d8738aee722ee21cef23777c89abbb3a4                                       73e0757e1f0494cc801a0fa7e8c30dc690a6b10265b7b3b5d0e8815
5057       8207 95a62cbb02fbb7c2564fe5c90f1ae       fc4c5eb749fdd81189dac1                     1A9GxaM17CMcbnycUeoJUKCPWkEUHoPK3T    65b4aeeb910a91a9c0b64
                                                                                                                                     041de86d03aacef1b5cec1b95b78a35c103b20d274a99dda251e5d
                19b370184bc79b8c0c5ba1e5a39e20e06d 00000000ed67353a39d14ae8a4991908892cb45b0                                         d0d6b5c5d827b5e44a9b962ab8daa3c942ac74dd093d7a5a26e8c6
5058       8208 a0ef3a52f7172b62423d5915db0e52     3965ed55330ac41294b5949                   1BuN47UEvTsNqdQarxDF366B5yhv3ozNNx      3a15cdcb422405d451b811
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 283 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      049c5abafcea7435a7550850a869f17ff4914bfb9113320ce947b2d
                8d1effeca76b2a517959e8ef8be5d19fd80 000000006a51d284f0ea70af2bf905863887c908e7                                        35297be68803339c751c17337d198f34c8fd509b8da7d9b38377a2
5059       8209 dc93389c22e0f4b8f5389d37174f9       18fe9bdfb5c1f98e6f0ca7                     1PtHbzrueXWhfvxc5o7UGs9ja8Q8gPGfmD     8081ee60e2be421e321b7
                                                                                                                                      041a17f2f56b1e5e9e2c6702b872da4d0fde68e232855d2b8282b7
                1fccd56615a6b5e9274b3d9df48ba8028d 0000000079ef0da5be745f295d17f3cd9667520798                                         220d63d6c1ffc9fcd07407dfd0161c23f6e2e40cb0f68e49a41a61b4
5060       8216 27efad5988f9b737ea4a791acd7187     47d40b14ab7f4ca96cc577                     1EK96U3iBvY8AjRgv85X3ywYSPuS7d852o      a05c594f3e686afc1763
                                                                                                                                      04a6d3f765ac434169d74c49c991817b2a1cbc6e4626878a5f0d8f8
                bef2138148178a4809938e527a0d483fbc 0000000077d98399e6b17d1e44bc2e3b2527ca10c1                                         2ae30354f401e629c4460e852ed0b075c1902a2aa4213b935ca936
5061       8232 53b84d87de3d8c553f148679a57d5b     74b3d736bfa5ff0e4d7e83                     1GcBVUfz6R6TdRFUwZ3JtFgQNkY44TafGJ      d2381106b46522611d758
                                                                                                                                      0413e4a815f1a6caa0f6db94d173c02a1fd547e6260e34adb3ae9e0
                1f8883e0cb53292160f6ff7a0af1b854911 000000001ef602d85268d37d20d3218d272e919201                                        a5ca433a3e73480ded6652d1d70039a18028ca0a3ae8c4d249ed5a
5062       8233 68763862d712889c61be90e17da1e       c2effed87e7d1b5bb1b5a9                     194CBqyrGk572rwMFZya4HomDfkHsL1hRM     ffd90f5c01880168c8f73
                                                                                                                                      043ce510b9b309d334f59ee2e82dda2c9df277c6a272d42425e18b
                f34bbb591947df5f8f33b118d8bb4c13c01 00000000ae29af171bbf72e365e4b992ce739a2a2d                                        a2ce672d528d724cd3a6aa6bdd41893ad652a1e2282929e2cf9f50f
5063       8237 0f264e4191921c7358fe81ec84eb3       0244a68bfc2d441ff1e6ea                     1jaXxUvT2QaPEagkY3h3DWy5yaTMMtmcx      3a00f8c924262e37b7631
                                                                                                                                      04b47fcca420767139e48d59988e4176bcd247348ac05af0fe80cfd
                2e48811e7559a382e6aebc79aca944ace6 0000000078455a80c1a8348abff24732f7b2bfa51dc                                        be1d892679bc0156fa13ee796a86118b414e2c698ed6901ff1f2e78
5064       8242 aef63cd61c239dc456252086dac25a     21562ca06c58a22eec69b                       1ZqsvqtDVjCDy1x9SMpWJsNh1RKH47XtQ      dffcd763ba345f071647
                                                                                                                                      0430687e817d62fe08e94dfdbc67fb7a237720a193844f6bf868441
                d4a903cb823a5b3a9b1bd15cf644851b10 0000000095ac54894d620c90f936b47b434656cb93                                         7bbbe688e89816b73b05fe1a5d669bcae92bcce281e74f627363ee
5065       8246 419068cf3ad232538d5703a8d10b89     8defe5892ec89b94942460                     1Eh3xdTR561aQ96hRS27qaJiXgRmTdUjYq      5f618901e700d0ae98258
                                                                                                                                      046cc2541913fcd38cb22d01c8db43dfa687b27a85695c8157afb33
                abda8475ccb0e5f23b67ff8b4a00e35f960 00000000a5313d0552004c89e5f08bf82e7deeb89e                                        21633642056ff9e7d815fc8e5601b3974851cab32c8ea244371879d
5066       8248 737859aee51b74c211219efcd0e6b       01b1c3134b3ff158b8c447                     1DZYEipqn8ENivVqs2AouhAsrFdfK9f22n     e91c2148ba7fdb81f62a
                                                                                                                                      04d8e16887696deb77ea9edef01822b1498c01112bd1b24d6d2157
                1f2a190645fb875d0ee1bcb69cdef4fc817 00000000999970a56953d0cfe6608d47fb90f74956                                        7c0722c03a78bc1d068e3a96e53506dd710520c595369b7933d3b4
5067       8249 d5c5949278e34f40326a95770e9b6       6a79895429899f22c65ace                     1PXjJiwLnZ8d3rqnGUHLwD36dFCoS8UWPb     ec6407b18285d32ca1cb15
                                                                                                                                      040815d1c4a0042983d46ce993c3991388f26f428fd369df5cd6c5f2
                dc21a7f022d56fb034dd8bbac83682a778 000000004cf71dbbc5e6b2570c1413cf01f14f0698e                                        669343c5f69d20c03fb3d60d30f1df8383aae2f42bbd6f97a6ad861b
5068       8253 2bd891c56bf6b0054451e6d0f12703     c6fe5b3c8003f828506ce                       1PDp7XJbB2WYdRvKRCxfXTsy4dCSm8FyWz     02e8d5dd6d391a1944
                                                                                                                                      041fe9cbca32d12133937246ca082e46dcdf7a56afe9e3346472c38
                223d09075fe5d33f0df2e664103900528b 00000000682d24e0ec13f1b3cbddf37ad655b7f962d                                        8d0c7fc99f66eb888aa7257f12f493abfb8d38e08fd29ff1fd6cf896c
5069       8254 729c686f9ac8a5499f863823aefc30     0a604f2477bbbc9f54b64                       18SEVPX4LqK7oMgAis9pURegtv7shoZFk2     ef5ea3c46bc9009254
                                                                                                                                      04ed9f91c41db4e88606b9b973953a197cc4373ee6d4e49d844878
                075e311d78a08d87e262899a38ec71cf4b 000000007d9ce5771c37918162b59f093329e00973                                         82b07448c7993ac9f7c0dceff317eeac086971bb96c5aee7b6db4bf5
5070       8261 ec8016ac2c01226b6e673e7fa69d63     feeb9e53f568950057625d                     1PihJqRAqsyA2nhPGAq2phJJdZ9iZm4Nk1      1ffff95f20c438621ac5
                                                                                                                                      041cfc1ecbfb0249f952e847955940b94ddb1b7f2bb589374de9fbdc
                55da7a27efd300e0ebedb70158ce79294b 000000002c3882089940d09fc7600b27f424fe37e7f                                        eb64993f660f9448ab57256347ea85119054e3fb594c25c98f2b6ab
5071       8262 273ba95fb7cefab53978f4c251c9f0     a87ceb8cbfde2ee4de3c6                       1BZQ1xsHXBR2tEFRi2VXw4Yuwk2mBDZVgd     e758552e5305b5afe47
                                                                                                                                      0443fdd58d5cdd841ba2600ae7f827036e96cbb2c66eca996f06c4d
                8c83f7766433e6cc7eb96d64a70eba5a1a 00000000eb9788be682b8e427ed48cb2a128ffddcb                                         5f29a1d251d376bdfb069cef57c9c5aa9d14ee60940bf3a3f77a651
5072       8264 b7024184c4358ad7f6258924bc5bea     509fa8164108a483a41bdd                     1MQcYa4L5RnoVhn7fLEW5ViHeL9pKY2N5N      0a1bcb20642a0648fd65
                                                                                                                                      04be05db093abc65d43af4c88051690a4df13a849bc7635d2608e3
                db7a3b6ce34d2b82d1139cda1923cf1a8b 000000004d0fd467c9c464f1805333ddd87a9f438ee                                        4f2cd90e15ca6483aca6de504b5c1187e60b7b651243d1f2f82fe7b
5073       8266 f6720f32f5a1541212144abc3bf355     21bd00515b5f57e597fc8                       13qNkiPUCV9GyKxR28op5c7hRSr2vmH4Gf     1faca6b70225f4441e44b
                                                                                                                                      04941266d3a78876404015b701e20c7d5253433764f61b1c3f84fd4
                05c2c53635c85e9fa5275f26df7982dd26b 00000000eabd6b5488e55bd5e1b8309bbabde7405                                         48244219265728932f83d696401ea7f244b06cf2217e2d5297d5f75
5074       8267 da3b9ac27538d3a73652e37960d15       beb8c967e3b3bf8ceadd5c5                   1Ew7qkpy4zqkG1JgHwcUyDYGkfZNwdxb48      f2f9480d89734bede52c
                                                                                                                                      0479b68b83ff4f37706d46ba12e8d10f5d7fc2bbd7ecd1cbde84a23
                33d997fddaa890daf287ee2527238fa6e4 00000000163d2e6783901ed6c384ac09071417f283                                         6dc814e4299e5b11e8ab79dbccdf87896b0a4bf202b604bf3b3e7a7
5075       8268 26d4be9c84ea0e6291a9bc391776f1     de88d37ce4a2602b6a0233                     1GxAnUhzMNjFgh1rWziFFkvGtUbkgnpEQs      fcf0ba9fbdf74c55c1f3
                                                                                                                                      04d246b8c1866e06207648b28c5d0970ba20fc996a1af717108bdfd
                c5c74e5fd9605cf19d3c772b29281269ece 00000000dffd00f4d40f620e2efdabff6f3b539da8aa                                      d27f4b32a6cc47ee5dc02e5e0a16f443c7a86e56cdc37d5930485ed
5076       8269 b047c43c7e0bd6627f5fc98dc0162       b8f7147bbb75717c14cc                         12wTN1AUE5FZTHAHeP7tC237foGpkdmLQL   4d307e6f565738741831
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 284 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04af0a60240f151fce3f3acb50755dbc0c5153fd4c742755618fc04c
                dd9f14658d1188aaa92182dc4a0259830c 00000000ff7249c52e99c96c400b26e71c6d406d65a                                       5c2b891f780c297348e1864109b42287871f37dbcd3dabfa3ea9e63
5077       8270 203772545efc4925ee5182aba63289     6da82e1efaa43603d9527                       1N2WsBoYNYbPGePftAyunPhcRZM4GfcYsN    546ceddf254c1a60975
                                                                                                                                     04e8a809fc57a9f19a10ff4664dcc5464e31493ec72db3f92bf07cb5
                370d7c31297b6abc9d49179d8158228e46 00000000cdef22c0d89e140279d58000e440a8f3d6                                        a05e70bb680e0da70501a59b7fe7b3d98ca4fd5e97cf9c6164bc3a8
5078       8271 b1dea007b1ccb167ef8b011b357305     dfc44fd3840f9eaaf58e49                     1MhZB4zFAzc7AGm1LoScrFMG9w5YR4g72q     9aa6bc12b52f2e32a0e
                                                                                                                                     041b00c0857eb0fceef08cb2a4049452fba84d6b2c46680e039af6b
                e1b08ce397ae08654237142d2fa99bdef0 00000000522cb4cd482ce40f8014cb519990ddb89a                                        4707beb0544b2dd13cf56b3d0845ce76b89e77e978229bc0ea606e
5079       8274 56bdd1176f11dc6b93747b76c394ca     47f5cd4b58e9cee1f4c586                     13GQBjTn59c9BBGnjnWgUcTLsyBAdnniLQ     8658485a3246dc8c3d372
                                                                                                                                     043cbcd5be26440d967bca539420be1343d314befeec51449822b0
                fdfe92ec1676cc2614bae8d8e4fc68e3f91 000000001098e5eeaface1388dd57a76983180699d                                       a060210d30e0b9f51b1c8520d594b4ace122ea7a32e8f3d7dd0639
5080       8277 2dcc0c868651158929d68ba0eff7b       f43b1c06fd8ff0e3786c63                     12cv6iseNeCAC7mMnaeopgd83zuD93pYAU    a7954925bfb8870f5b9f71
                                                                                                                                     04dedbc58176ccc14c136e0b021c589fcad72885b5e757ee97e2749
                2f74fa9268bc43ee0e353c7e10f23d84d2a 000000000f44e3e0d4a0936726c88a989772fe7c12                                       b4d056b2271178bbd869349039dbc5531162f9b84a625cd80623b4
5081       8280 1c6d44761e38a72fc7bdbdd518859       ce7d62bdbfe01130ef86c0                     16hCRDHC9Sjqc2R6gt3xcssb7aCBWDRKhw    5489646154eaf18febbe4
                                                                                                                                     04e2de553eca5fe76d033888f2bfa37a7271a0e54d1d684f61531b1
                85507ce4ffcc901255ee2ed696373363b9c 00000000a5275ba694daa25c191959e7694df68fd4                                       39dd15026410900339a009ac3a08130fb588d9603d8caab791faeb
5082       8284 abeca1d18d1262588247aa637b8e3       a10865f24cfc0283d99a24                     1AD9nVxvj9GcbwkmJHAVRmwzUvDgxY5AaR    ecd9e5f97da16fbab780d
                                                                                                                                     04eaad7b2485df7f94f9ac21e76c6b987461717e0c0ea67b7c8f58c
                7f712ca6778aa27ae35ada3051e9d5ea70 0000000070fc5453f6b820a1cdec8dfd51a6a0c229c                                       7da51335821a746a417c8bb3976856ce9f31192be52e85e5d86edb
5083       8286 877cb5b043dc64e916ed9612c2d867     2ac16f0b2807221ec39f7                       12927RaLjZYqAoqge47BkCKTR9obZWAfyF    32a43f95edf1e54ee0631
                                                                                                                                     045c9e2cb4f37941c4f3f5a1f28321d13d47dc75c7b17e41e4ee32a
                b015a45ef5f3f54572e6121efd732886c10 00000000f146640b532605b24eaa612e8096842605                                       8b69dfcaf3dae5ebf68dc22b81f2deb4c2d0b78d774125b502100ae
5084       8287 bacced90408d3aaca086940dc433f       dbd3abd81f0cf226bdb88f                     1BsboMJ2j8JwiHqbvJ2p5sLVbHwSYUrYW8    9859048963e7ce55cbc0
                                                                                                                                     0448b3733785264db58e0b52cfa4e795fd8d3cbe03ef9deec3d92ce
                e48c40286daa0cf30aafe643e498f03c279 00000000e9666bdf76e2bbf2e3001ed4bb926cda54                                       25bb45d71eeeee55189d0614415671f090ac9a495cb710f253aaeb
5085       8289 4465d8d6e8dc8bce2f67eab87394b       aaf2c72af365d21ba90490                     1JZyapXHhcm3fYb3nyuJXyHyxBAUKqokBo    c93b2b15851d2c8b213c3
                                                                                                                                     047fbd05ea9de5561a07556697556b5cc23fdf15f2515a57ef41103
                1f2345d0b15280ab4289d8772755e445e1 00000000229bebfd3876c8c63e98123e6246458414                                        6df43b4f0dde20a981853008c974c65ff0bc8e15b1513c87f691b052
5086       8293 7c8d9c8e6697f1916f35aa48724efa     fe432ccbd2b8cda6e28674                     1HoZLEX4PXzz6b2x3he1UHZXxq7TqmXc5i     721bd39973764dc5717
                                                                                                                                     0489a6f18c940ea33f3113a3e898c9779ad96587206ab8f9584f5fc
                ad806066f95eaaaaa182a2904084834ddd 00000000f4d669b83791d914f8d23fac895f1e248da                                       1cb2aa21538c5f6f18149bf95c5991331ee92175b1c728abcf174c5e
5087       8296 2f7a2fe6db7a9e4dc7171265371e9e     856082078bcad41669b0e                       1tQYBh9WZi8W6Qy2C6qPyfW699K4VbDfi     dc175361eb38609edae
                                                                                                                                     04694d836009ff760472f58321793fb3a5d20ab12773d16b98f328d
                cfdedbf64cd6a40ca8691d2972e365ebe5 000000001af2bc6ce395f9495ed79306719e344671                                        f2e96b5568d5c87793ae7ee72afb47bda303c104365278c5cf46e91
5088       8300 dbc550bcefcf885d9af2ed377effcd     52479862ecaed4de7fd1b3                     1CxqTH2Wo9tdNhCLeiS244Qr7PoNNZaZfW     e1258d7be28d01fc9f1f
                                                                                                                                     04a05cde01d74a037276d2b4be5a846754f1bfa1a6e06dc60dd2b9
                8e49390b96d2fe33e25fc9580e29c5d780 0000000005b3f15cee9e54a4b046562bac7158c8d5                                        8f5b471bb07d29dee9226042eb75b810a56872e7b8e4267a66837c
5089       8302 b8d405d29422813915b69995213e35     915ffaaa16396708daaeec                     1P769V9zhM7sa8x4yWgnb1qwCK8G8bo5HB     5682d98fcb22ae13ed4e02
                                                                                                                                     045054d185a7b352c11f669aa6ad21474246ca1bd19a1eac60feac6
                73355b0601e8d940dec6f97e9f1ac0e39d 000000003a69e0aab7081522505c924d77e2df59c4                                        fb64501595a952c606f71a1ae33e46376492a90f41bd1e4ddf4b434
5090       8303 64af8c1415cb1829095dde001fe347     4c7d72bfd303ef3f159869                     1GmHDj9QAi3pBWdpvSZFeU2ZLxLANVawqD     790c00861fc1651211b0
                                                                                                                                     04368efcd8dcf4964fa39d11a65d01ddc21182bec4d98913b5ded5a
                3561c138ff95c6177bb2803d92f265376d5 0000000026cb5f5f1a5482e8a3fccd8328053f01d84                                      bd3d2426c191ba9bbf9314470792b993170a6f276fada1ad5a648e
5091       8304 3afbefdeaca51c83108dd3e84d2e3       765966b61c3b8468f9872                       1Es3kYB5mbXD6h7YL23i4nGi6mFT8u9j47   3d4953b340ac671028017
                                                                                                                                     04536f94c042fe5fa6a7b8567fd1bc5f6aa1773aa09386bff9c0b34c
                98211192411e0ca517410a6fff5628a3c38 000000004b8ac7b1d1dc61bbe0dfa958b832d03fc1                                       267dc911052f58cecf524ac67e7c246bc31a12060984f5fe530d1424
5092       8306 36f3cd206af123725b921b871e924       67e2f277b53801536822a1                     1Mdwoii1r38D8wq4LvecN4pFoMBq16bovh    3e54fa853e3d9adb42
                                                                                                                                     04daa925a6e2d8faf756030afeab1853b868e446c776579b1ea029
                a7137477250426e0222d6363a900163b2 0000000056d5a0d1e1776015a450e3fa8a214d05ce                                         8fe32b5ad5ae3e3e8bf793bcd65a422f77bed2eb559b23be77245e
5093       8309 35bfeabd1772110eadb6055c388d29e   db0747d0db32e4f4c27e6e                     1DtUYMk16YPx2FhuiEyFtxgPxV6S3DozpK      6d3400af86cae8bd9177a4
                                                                                                                                     0477275750c4346b4412ee8f11aef8fcb229ed47bdda0ba519a50a1
                882fbda2be252f615b0e90013eb7aedb00 00000000a30f9861415541ec81f08a7817d1ec6707                                        cbfd1f2231bbf3de39c6e91e492c91db30bab3b017cd572df28691b
5094       8311 67b36d2b92a3e22e3ce689c120459b     19788049a62532db8d2ac0                     13fBLbqJP1amLaYNxBQz4FLs6CBUMKk1WY     197cb1bb257185386f9f
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 285 of
                                                             913
       A                        B                                       C                                             D                                            E
                                                                                                                                      0439cc05ea77b389e2deb7009453a03994a2e91924c36630a98fca
                ed78d2c10542f474501e1aa8a82360054a 00000000e04688c27adbe825370d6156d58089c984                                         b1aab7aaf3b3cc01e9901629f6fae923fbdc4984921731b94f0cb1a0
5095       8312 f7470648cb60371a574dc1d9eb4ba1     defa2773a9ee3996906d5a                     17L8tfCKGfczEeipzW1buW6obznozFuyfP      33ca6e8d00898a4bb2fa
                                                                                                                                      04b9fbb91adb0a37472f91e37b71b3f383cd738bc69dd380548bc1a
                bd3a34024894eea5ad561ade54bff950dd 00000000919b014bc75f44102663634638acf4ef6b2                                        7d99a84ff54dca9ce8a7e4a99b0c08280fb33c8262878ac2f169e65
5096       8314 d33fa601fc7c64322fe2ec83963ff1     f914982d01172ca244667                       1HTRjGyG1vrcCpqp9XR6osn3kza8TuNkKA     7ace0868360cc8605cec
                                                                                                                                      04fb118af60ec5ac3a801e9813509d7f13674bc0d85ed8c575a48ce
                ffe5ae70c95b391938ee60f2c8d371e9714 0000000027a7f5d35d5d5b255b2c9255813f6f569e                                        a92352d3a2072f87e82d061091156bceef6088aac419e44c9d637b
5097       8316 26e7d7ce0c311270838c7ed4bdfb5       e3b01d567ad3e492f3cf21                     1Kd96sjYirFdYPnLedb8fDocCmzkYFNhyT     d7ba6c8785ff0886ccfcc
                                                                                                                                      0499059d07c1ad2d6c04d26a32003899f00124940a4f620cf2b0abc
                bd6dd54afabc4680a21ccba69da2aeea8b 00000000a3246e90188176d7d76b83dc131dcb1585                                         6ad8ebf8eee157e292ac83b9240b150b1a9420dd6978d63e26cb66
5098       8318 875a8b9ebb279917371f5767479f90     7c30ccc29356ed46ca5e2e                     175r7kaQ6dc1fSWkzX4FCYVxLRkVw5A8yx      7507b33dd7a6d95699dd1
                                                                                                                                      04a0212f7dc4e2470aa645ee2fdf44d9b3d1df80874682b40475560
                ef3c1c5056ee91edfc3d91ef16eef7dcf6be 0000000017c3df0860aefc8245f8f272ce33aaee4b6                                      976402a31464236ccb2a434af5a12e129cc0f31a525a23472b6c458
5099       8319 8fe7622895532e111611b374e170         9e61a475a24862d3fdbc2                       17ixW8LUkHzzewV4HBNhtsFg1PpMMEwfuJ   1973a282b52cbad99fd7
                                                                                                                                      04b0e475069900b98ef341af40e9f23b2cdb1c9fb5b0609f225cd28
                91a8fd26b7f69a633cf38c7bededa26fa66 00000000d96167cac0bbeac6a34b49adf15e229026                                        25a5e1ec69684a3d60eaee02f4edaf9cb5696ee91258652e211e07
5100       8320 e6398e18faa31a5020e17f4dc08f8       92945254e8dec6d1d8415c                     1P74mhfSrF67RxTRgcrodp1UmkSoqkxMjH     55de590276ab3f100dd7b
                                                                                                                                      045f600135fe5bf30c0b8e757db2dd564ce82cbf1351df174e426ed
                23bfc6bc700581385acdc7e7fe5a0c47c31 00000000fa60124bc1a57f4eec7b1cdae1148ea86fb                                       2a115af303abede2f24182521cc1f4a2bbd12557124cab19e0539ff
5101       8321 1fdc3eebba5a754368d0c8bc2c448       b40c35ead58d218585f63                       1AVpKQTSWBx9HehR1CALF6MzNkDpanBJP6    09334d0e1bd81cb0f272
                                                                                                                                      04da16a0e8edd47c0cefb254557b71068253a55c42caf5b53c81dd8
                da880c54d50a246eab4c817a09e0325de2 000000008ba44b9d82ce27fd1303a589bde9e93ca4                                         182e046c2c4543be7b49eefa9557e4880992e5d1b77a202c2ba045
5102       8324 3d61225ec46539115b4019a1565275     e01bea5e18a3848521fb89                     1LrvoC11saoKTtBP7HTokLMPXaQPSnbYXF      26c70bc790df679e72380
                                                                                                                                      04f666c0c4e0acf5f71e171bf3bbd30987a6afd1cefdc1a86debbdc6
                7266b2bb4f42a5cef760af745f785ff4b7fc 000000002069040e1667d2c6d78c69d286e5ffea8c                                       bf7428c758aad35a27770758ee6148abee3cac9b57a57533cf30b2f
5103       8329 396bbb2d1a0fb4cea71b70f7d71e         d97287cca8cfba3514b653                     1PMGyCpW6GgFs5c6Xo1CiRCtoVcfAVHgKe    5008e2d570345b78d04
                                                                                                                                      0436d827b2031107d1a9b39b0663ac0f895013e5ac7290ce7e1b76
                ce0dee279c1a6731c6688d00a3eb10e974 00000000107ee739e87b77fb9bab399165e4dd751d                                         f8bad8f245373f1131607c0cdce026d4a6b30446f755e308ee53ab9
5104       8330 ac919b7d99dc7e758954c737007569     fc6c53fc9e5278c4d851dc                     1PM3x9yN9aaP9uhNzFSPB7hTafmmK4uBRJ      98971f2b3f74453babf1e
                                                                                                                                      046efd9179e23e518dfb8ae7257620f821d6e107ac254a67dbf187d
                03947348cf36d7d37026c23fa70ba599b1 000000006dce3c435514d287e457be7a845a6b67d3                                         1e188ae0ea2d2dd234588fc1682754b44bdc123786e09fffae9fe10
5105       8331 296e764b2d6e50cc23be60b63ea895     f3267cf6504731f2b7b0bf                     13z1NguEdzvjuJVisQJqZhqoqEnwSBRMrz      e897516e476896200f4a
                                                                                                                                      048a7f57a0faadba2220dbdb838f31e95d1e771d425c9815701d34f
                acff715102bb4f0acaa80fea84e2cf8786a 00000000145fa1fdb9cfd8ff7f33fc964db8bd2472aa                                      c4dba2f6f3d331d42f8a7591c8f9a1047a95ca18f5d91dd37b0d3ca9
5106       8332 5437e87b54b18554bb018df2d2d43       d4f8fe9a233234971cc5                         1P7deQdjtM4zgNQJtpFBthHw8tyLDrfM1M   44927a6cd912aa07604
                                                                                                                                      04674f061560778866cd9f7f35dad5502e616796ca483cfea31742e
                2ea2a6937515cd9b8a882e97e67f33dc0e 00000000f61901c4fd1e33bcb8ec1a79300682fee44                                        04fe307dcf337fe446c7633b19a3261394633b5baf7528ea9ce3879
5107       8334 689488e0e2d9626975586e513e6ba8     a8b01d556759f2430d963                       125iabAixLz1DhRYYj74XSjA9FWac6dHFj     cb40a57493658b68bb6e
                                                                                                                                      04cac272ca4b212faff5f18e399f56e8abedd5ee7c725277bd357a0a
                ebde788a6a9ce4bfa2f7de094acff205067 000000002a0a75f55d31664d286633abc3ac468d6f                                        106dedd5534e5c96aa0b86305a46bc8f67f9afb4baafcf1326168be
5108       8336 512b64d78979b78b4593cae1e3ad8       4d440677056b4f907eb8c3                     1Jju4EpSTRvEMriALZjvFY8EjQ2P72Agwv     dcadeb818dc1a0e94e0
                                                                                                                                      04c6b1d5e1a1ef0ac2417251901847438a4e0569cee66b24cedb85
                88772f1814ed693a223b56fdcf2839dcb87 000000007b04c926a448ee2e0ad006efb5f36e23b1                                        54dc80a48a3cece4285a3a61a34eca5381366f1b4c30a5e8da7815
5109       8337 58004f5d10901bf3fb322499b5744       8113fd4f092a79bff4d18d                     15HV4VG3dZMWgvrfZvPNBMUtrv8iqGffeq     b31edf42e2848c37e5cbcd
                                                                                                                                      0401ee507753e6fa35b3949c3d2eb32a7ddeabd8bfa024914f469d
                56cfe400552a2412c0a14367189402f9f33 00000000cc4dd37968c99bcad436498218031715b0                                        d2a89fc87c55202db451c9450ad7392aa94133c87b023f4723e4e6f
5110       8340 692232b1bf6255a8079b48a752dba       ee1d1e901bab3d80aabf07                     15giGyNbW9eY3xFWgeVw5y5WdRmnFk6xpq     193f7e26898b311fde166
                                                                                                                                      048a02ca6a80f9f4984b7cefb40282fa3a8c7aa2b8b1d4fcc4a5a4a9
                3b005b3d2415bef6fb5a23175411e88600 00000000ca05264d412c34fda1fd2fe2045c9e70b94                                        77818217383cb08c7ad6868e435768eefe20ab58b683c6af3adf4d8
5111       8344 f7232862b483df625bd437d43a464a     e65556a6f2477a8444496                       1HCAasDn7RnL9zKMwF7Kz9BVtCRDCRMSxw     c6b2989f1786f58875f
                                                                                                                                      04b64a34e5596038a9fd3b785c52bac742dc06d262de6746c30a80
                d049a980a6f7b096ae45de8ca066decbab 00000000a9625d9f51e2ec002142e801480ed89f59                                         2e292b805b32b7edf8d61e23dfc3bd43e20eb4c5eedddb45f1223d3
5112       8346 2caaee933ecf9800f16918cf6a88d6     fc11a396048226d52cb443                     1MiqhVXM2A1AfTs3LjQ97cxiawCTCfdM1       1346690c7445684857bbb
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 286 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     0463fc9736451fc3b3db83ec480b1b27963818625f08fa4b53bfce99
                44158c3817bbfa0f37ee45e908e3a2b2fe 00000000022e51869e1996a3a5c61c92d9f2eaf27d                                        a12914238094f9923ab13b0f8b2951bdcfa06afd6bdd1d5a15c3e73
5113       8348 696c7f8a6e9f4f50114f216e87f6ce     ead6ec727b5d85526e7de3                     1L1CtuPU5zcLt1fi9rRySyC5UuYjVGMusT     2a132d1ac31f529f026
                                                                                                                                     047f0312d68bc06066e30414da21a1f2bfc0b45c27a85cac69a14ca
                bb9342b0e7ec8004a5191bf40fbe71f925 000000001355edf91f32e2e3068a11062a5b8294ad                                        bce1f4b42498f7e3049c176bf58e5c54863ccc2d9825b002cb85921
5114       8350 d318d4f551869468d41a8e04853d6d     681210b9b22989c01b507e                     1HZEBRDH7MWq3sLo65jeGmxjzUtzSmkzCV     a54df7e8197ab5872ad0
                                                                                                                                     04d728763dea6d1b590c5ff9c9d067fd34b58918a43ec105aad759e
                8aebfb0fba1a6d784c6c9232140f54a5e31 0000000005e15c0a03e58a7496226eef9445c08691                                       eb13c46c8b6f7c924701416bbf8407b9e306f7f9af005cccf1da6883
5115       8352 48f0f2d17097574ff64078a4afe80       5b56893319e550557081bd                     147zATD8syKHb5NpUNMHtMbX68D21XY6Nz    ed2e21737342584a7cf
                                                                                                                                     04b3f609a0042fb5e55d18a3dda6396798a354a633bd41ca4474a9
                c82af0790c28e200e20c0d4ccc90da53d57 0000000001412f797668fc9e713e629149e026594a                                       086e4af895e52fd363fd6afcb3b3bc097948717fcc93384fe76448fd
5116       8353 cad8f131cb957c00d512632862623       74d1e7ecb85ea6ffda0813                     18epLDNfnhu5AEC4w1BrogJUmz4zSPTPA1    9fd3813af36c657454f1
                                                                                                                                     04b36532a0d10a11811cd56b120e6b9961de927fb00ea400e7cb28
                36997515b7514da1bc200e7cac794ed8f3 00000000d50a093110c3cde6536f10c7ca57e46896                                        1864a61c3fc0b67f0b015ec654fd3bfb7233afc31f06ec178d4f9ed0
5117       8360 99017013c300d79b7f214c2de71918     397372930d74534ac16879                     13WDiWZctP3ECUTNXHgrv4dHXpK8YxKnyL     7d3e7458c38f05e6c75f
                                                                                                                                     04b3792d5132aa72a80a96d2143e4241e8dd4bb65ce8e55fde0580
                3f224ac49832c6fa0830b56dc53ef81923a 000000008ab337472c11ece22a3ac9c91e95562399                                       54ff99e5070e70e2801024349e753145a6cd7f61b4669f93c3294d8
5118       8362 51738141a797edbb4f51120baf21e       604a9b4afe38d532604c19                     1Mc77knBJ9EWHniC9xgQdPywa3n3qzYJxq    91c2f27e08e30f5764016
                                                                                                                                     045ad570f0d01475801a40e9bb2ca10bc765c3a60fc5648fc89e632
                f2fcd5ed68d7da08b5a7b066647598a9e2 000000008b11231249b029fbec69dfcfd66ff5aef506                                      56e974cd403e167a011be1a04a797280f16f81c440c3ab6ed2e8f59
5119       8364 959689b4cb0d505b2ccd3d7be0d222     4c4719334865a0bcf57a                         1EZdn4vX9EqbLk1dwAJKAXG7NkdrAyJDnt   58bc28e81558b2a10e55
                                                                                                                                     04828d901b6ec0742e34ff6b7587e19d35079ff3a892a4e59bdc976
                e8c9bfd0db4f47d5a03c33cc339dda21823 000000003c8f1e429b24b31c5207148b2300092574                                       5fe0722119c10cd93eeba9de4a59ff541a27cca476dee8a6182bc40
5120       8365 6f5267e630214b067801fb16cc5a6       6559c7b5a18d361723b173                     12DMnw57eBFL13iJz8m4Dq2123vSBz7RmE    fd449268fc7818fabb00
                                                                                                                                     04c2fed0933271e04617e72802803a14837ab6fcaf3e3e7da51d495
                7f28c68c27c6be948f191917cab3a94e689 00000000b3b9813ca08c6e789420db15c3fd8751c5                                       bed1812dbdf4a2469f6c30d8c78688e87795e90547aa6e0738850c
5121       8374 d06874f07357e28417e631c6c756a       6b27c0b3046d651a0bea0c                     1MBMQHe5EJGGpNJp7CFEr3yJ2fFoRst47D    8a0eea1db3134da0ab82d
                                                                                                                                     04d3110e1ff0b21cf6bea10f6531dd2773a497afcf29c78c6512584f
                8002c23a7f325ba3ffffbba153bf2a36cd5a 000000000f89232e57a6392f67e38f465d41502b97                                      052b71f939e81a40a814d76d85225f21452e36c532dfd25bf1a1741
5122       8379 d787dfef4f92d497bc7540be53ba         d3fbc8f82fa5969472914c                     12RvqDhkgnogaoHtg7HCKVsQzm6EkPYEc1   cf31d36bbf0ba35fd76
                                                                                                                                     0494272d415439c4b99eb1de6dd74cc3444bc980f115eb6b018899
                feda8f47b6709463f4169ebb5d42e19268 000000007991c4351b6074eade162fcd39992d42ef                                        eecc1f3f58a35b3e1bc0e9f95f60dad5223bee827204ccb6a0c36580
5123       8380 88f88ef936751e6b71aad90b02afff     527ebe0e03ff427e1e9e59                     19JhCYpXVtbF9xsjqT6XFgSPVKr8ToGv9Z     dab685a213cc64da66bb
                                                                                                                                     04f904dffc2936ac081f5247c02a6e97467597e1e2efba0f2306751f
                8432824c6b37323806aab5d034f78fdee8 00000000ebc95fe8f770d81dfdc07a034fd6c1dabf3                                       3e833610988ca01b3dc6cd7212eafa016bd1960d965a3928c029ff9
5124       8381 5f91b5183c6462a8d4f6863bed08b6     5af9bed834fedaa5f065b                       1CoJTdmfYmt2YWfjpZmNZQyZnirgEK69t1    af8ee6e44b3311d5f31
                                                                                                                                     0432b505962c1866defe3f576ba243f29131f51365299e926b93c2c
                c07a656010d35c16de45d21239b5a9f40f 0000000064fce990466181c0ea20c9b98a71a8a5b2                                        4376ef548f020f25e869ed8af2a0ecc7c2ee41554ebde6b2ab9dc91
5125       8383 e8ea9c42f33cc63647aeb8206f8d06     85a1b0ab8ca7bb185ee799                     1CiVBiLpmnso6SqSV1MBNv7jzvhG5x3tLL     7da57f79894f479af39f
                                                                                                                                     0480f31d99e913a189791726e9e13028a485b36061ee1140f8f450
                5394fb905fcbc251940f0698eda68d922d4 00000000a14f239cdc6a14fb064456fc7d6795201d7                                      8faa1b48329b869cbad89023d6229a382044d559c95ec1d8681b77
5126       8385 ed69b943a6072f8b826cc3346038a       d3527909183540a19a530                       1AtTCPdB8UWwNZJ1B3trq6jxR3gPU3s6En   e7ed56ecd628037bd907e9
                                                                                                                                     04f3227ccbbca54e961ae417ef0aca7598cebd22db57f5f68256edf9
                a8d05212255a2f1120129f0480f46da7f98 00000000fbbbd10e3360054637a55889bb0ba3b7a9                                       8840f3f7e497864fe31520979cc8b64e145ec74d2890b2b2c399c4a
5127       8386 f069bb80746cd8a7e0a59f626043a       66d6b3c4c4879c30fc6f48                     1EYzGgiqHQDkgZNhypYwheyEkGkn2emgWc    383d5189a1d397d84d3
                                                                                                                                     04597fa540e6537bd57e4e85eeb0f530c492b9cbd509051754a772
                76c39d05767f13fc91514d801f096f23f74 000000000c31c5502da4986ba32ad1958064a92f53                                       1e65a3b87282e37949654582765cc8e5f0670cc6de1df6c7f839e05
5128       8387 0acea3cea3e4a18f006564b18a090       b2b02d27f3d262e22e64d9                     1KX76BoyKKUQYzePtW8WSZS2UaLESCAWYB    0c6b98126ff8f45bb2066
                                                                                                                                     04000b1c8a00b4543af5c6121411796e2f02d7d09a57341d85544a
                9afc5630b1642459d9b005ba2a7c3444ae 00000000f5e97f5c8b8046930c5efdf7f85e9571eca                                       06e0c2311b62f2bb2f4279f4ab8ee3d6e1b98d3905ff2808a5f9d05
5129       8388 50dc4d5c2cb8472acbe9d950c59eb3     087508c739ac196974846                       1DMEidMXgX9mRxcEic94FL3zhv7nzMBcLN    429ff2e4d1f7edae95dda
                                                                                                                                     040e13421a9d74bf6754c7ed1e79c2e6d0f676b65a484772e5a469
                e212781355f1bd897f107754f3ea28fca8f 000000009f8cbf3db9d1f6cd6e63f63e2263f076c62                                      5b1f2618dd09ee790c96fa8fe282bf755afb720d658c66d632f91530
5130       8394 c318af60c274e30c8d6f237496a3e       7c85c6f0d20c2799e3ec7                       1pgTvyYWXUMrduMhJZRrUzMoJDE5859gn    1f30f4d04d9ad78ee0f9
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 287 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04589815cf6fcf05b5dc90b02c83eefb1d603265694af89b29891f78
                231eb2c9be4e21aa5dedecf8836e5baa99 000000004ca7fba723ae087aa3f24661d8659eb8a7                                         1b3e0fa8f090f2ff2cf0b15b4be949a7025fb8d6a982306338ce02cb
5131       8395 81f605955a6e5071033085ef784550     6a650af846d13c6e9e4e9f                     1KGG4FULh1qwpRtxYDo1h8WgSDDjXpAwnn      e86eabbb343a29a7b2
                                                                                                                                      04ef2a052d8f04a5a7fbb6b6e1f5d3a94ff0b698ea7d060ea6e90a1
                fdbe717fbc5e8db0f7f570f2f5980ed6f3e4 000000003833f8e889296873103ee9678c46971cdc                                       327f03cd13dd54272b1fb1aa80b3bd16a5834d8c584f7c4fac0132d
5132       8396 98054520ebda994473e9370d78ca         3688d99a61b7b53fc7f9a4                     137MmksngY3RvaEMEDMD9HiwV6TzM2kwbv    62ec6402176ff2efdf33
                                                                                                                                      04e30dae6fa791003f2c8b38e331ebeed67c60bdd9d18566b51cb0
                e88a46494ffbee1539971b577833a81fba 00000000057f1021ae4f165063a4f2940ea69cd9a5                                         bb2f2832a605930b761e201ba85aa4475495bc668e96b44f6670e4
5133       8398 d92825c9f15923b2f43ba3e69c6e90     37de1d71e77338dcc006e9                     196gqrx1n8Lhjv5x1oEbw6qrHwx1zr1KQ7      20f3dd372b455bf21a3eb1
                                                                                                                                      04c73fee30b6712fb321c75a912c26cf27939a49e2bcd4e9412b569
                d7e404ff828bd1b2afda77179cc6448c04d 00000000297c8bfa5d4cf7826f31f39d6bd92cbfcf2e                                      57bab88453c8171044f9a36eff079b0404a64cf7931c90dde840b2e
5134       8400 a49340efa907df2c908542f2d53fa       c9ca2ed298ea471387d7                         1Q6paDQLSEzehNjhfZL9xcAb3Zxsj2koTL   42768c9ffb872f6de0b8
                                                                                                                                      04ab6302d8b1d835b496fe1f4d98ab66692d71f33d58d8cae97944
                e5fea43f3664cab5301034284165145affc 000000007a91ff6b2519b1b00305e80e83b92760f1                                        adb0d83e1e328588b40d6e30eec06cac3cdc4f1a7cfd499f91b837d
5135       8404 0d826e8e0a3660f5f5655bab5b09f       92835a01ac7e8eabcf1eb1                     1Da2i6wX8DC4CSY2qYWLzUPMvHATB883YQ     9b1d440c71ef5fd07bd39
                                                                                                                                      043f7c988be34a9da962725a752f54443682dc04e44553c7af9bd39
                f06627973a378b7f8a0dc1df204b559333 000000009b6afc9f6bd55c20c5e15c30fb10b630a7d                                        0f3942c1a37295ebb196b58053c3ae64d7fd3596d0f2ab09ac0dfd8
5136       8407 abbd6a06bbb1da8a2a2cf40c02203a     a6205ab63e621d794f5ad                       1JtEj8H7n4hPBw5S7tK7jo9XRA6Sws2Gne     4170d2f8ec613612e6b9
                                                                                                                                      04c2b0f98793b80a911f6a5bf6cada7401f520ce66cc3007e248e8f1
                79e4a63e21273d08816c0468a499c0557b 000000005c9a30c6b6cf531e5fc316627199daa092b                                        da2a0b2b7c56dd25541c6362f2a9cf430a45ee3c0c1ec91aee4f48d
5137       8409 7e2ca5c3e5b08a8b94034e98bd179b     c41a75f0d67bd8cf5de49                       19cFkKThSG4PJaspqGBNd96Bt7PV5sEmme     38eb04382d3a229a5e7
                                                                                                                                      048461a1abbc6716e4491173f2acd3dea2d88c5bdf07729ae37357
                12ec9f13670c42f5970b405e80831d591c 000000006373116c7d08c22020b47120d16747019c                                         176cc69aa74dc0edec74260bf993017af995f5eda50f53b4ad5ec5ac
5138       8410 39ab39c21e30e644bda00d612c4d87     94c1bb82add99eaff21755                     19D5jpvXquRv2cm5rBT9Wx3oh8irDMi9Nt      9899c9cbcac58a3f04b7
                                                                                                                                      0491fd9f027695e7d4f9b4f825a132f68ed9e1725023a098c371c07
                b270e6385ba2cc2792cd9216439114ff99 00000000996e66837d53c82651287d97d0c6bbc194                                         ede973cd3eee2b9cac1aead8c87f7612e948cc869fb02b371a92536
5139       8422 0ae53f3a845ab5bde8d4b871166dfb     4a6f02abb52528332eb78c                     1EzJfsZd2mmoJwDrCU2D21bNHaFvVtpMR8      a42668d740bb3fc7db04
                                                                                                                                      0483c228f73ef99d90164ecd99643f85809b55af38a117e34831821
                3a591caa1ba96c23b07f897505fe5e57e0 0000000006c798269da12844788123dc62affb3ddb                                         d166edca7e4cb3b3eb02b73c27ec8a77b997846a802d4b6394e94e
5140       8424 903185d392374d5fa1af82311eca08     4fd3c8c2ff733dd9da620e                     18cbAXk8NjcH7Q2f79eo48hUkyQsaySJGk      eb10deb3a71cd98234e37
                                                                                                                                      0460a81019420cb16c65786acd301d33f64eec18e09c9f0e478ed20
                29ecdf9c03fe97e25ccb26adc7b3c758cbe 00000000309564d27c75e4aeba724b98c0566b1650                                        8a7d88d6542998a887a55ee78b636ce331d1be6290df43893d204c
5141       8428 23e6212cfc5d0d54f8919c3ec6f5b       66e33c4f2572a1f08dd2ba                     1DoomxfquYTtiFFK5ziYVwZ55Sb6iviVq4     c5a8b4bc16bf180934404
                                                                                                                                      0440b82ceb7200c7b6d98ae0122d9afddd7c3a337c10a72c4aa57e
                b851314f92f9ce0d8ff8f615e33670d19eb 00000000d8e0686ad0e5b7400712a7935b0519fe2d                                        de96e7587cbd94c615aa064a22cfd48dffd0ae8d7a42b9df669e124
5142       8429 8fea17aa389385a54e7dcf336cf81       10bdd402c9ba26d4676363                     1Eoo5ercf3G9K1MiQeSsTduKCMd5r7BCuH     baabf0d1d470d3166c626
                                                                                                                                      047c51b928eff0657ab72584c7d72d385619ee03c55f2aa596237c2
                1c216d43bbc75970ad58d5ce4c2e132678 0000000040063ce77f3226139a9843d7cdccb7cf4b8                                        a532f7328eca7c0e041618f5d66cad3bace1a5badd12cdcdddd3b0e
5143       8431 e5dd6db1369c76ebd444960d41f848     4e4afac79d6515791222f                       1PdRD7Tsvj6uhEatt2fqaHU1rgjJGBwKwm     9fe0c6d59bc78c6aced4
                                                                                                                                      0425c36a3cf074ebedf75fbfc6837784a76661d26ad87ba24f65899
                048125ee01a990e0db61faa1c63e9cee29 00000000111a049c708db300a8746bb8308d6e62dc                                         d74cf93eade70bc5ccd66b446a757f38e426736a27c4c7f048c0e88c
5144       8434 7bbadd6bfbe8b89d274c5ceefd4342     bab2ca5665875040bf77a4                     13mhJzt2mAiZV3rQBS4679DDXjkMaji1T5      9b5b89fd67a797f1e58
                                                                                                                                      04e402930d52c293aacb56e80cfd7e42a701963faf9f0ab00353368
                4042d9a670f5d8a75f4d5686c7ec57625e 00000000df940fe8b0e1e0b0f980df46a42edc06587                                        eeaf4cc96c8dce0aa4e72414014c1be8711825d0c2d9cc2218ab5da
5145       8435 b0e5b58632a22db23a94e31181fe05     50f118ea0fefc5170febd                       18HaitxAL9gtXHcWkD8uFnWspTXZW25wR2     4a3fd8ace53a42c9a98e
                                                                                                                                      040513ce9be3c1a041149b666536ae71984da13b34c90cf6d9677e
                72985a89f4dbce190fcf75846a3988d0c1b 000000009505ec73031ca38a87a4cc884075f1f7509                                       b5106d187e795546a1603f99aa999c0bbdab899be903555983c309
5146       8438 57c864b61b349eb1686cde11dbfa4       6845e24b1b74f5d133e20                       1E6pv6pbK6yws81yJKRBnnnDRNjw7ZQzko    d73f89d14cbe2e6afc2ba4
                                                                                                                                      04f2d09c7b78a4b1e6e36b536aef1885f38ca5349adf17e3c315ee0
                aed734b972dfa09da07464a2f4be0ae0d5 000000003bd708485b603f9d21e0d840ed5bfd25f9                                         779364f56b63c28e7031bbe379c8d4bed56a6f49fe58674414a71cd
5147       8439 3b2e99634b27668f619635361c1442     de87570c05fde1b6abc2be                     19gvUDGTPVjvzPmhKhYfJLkhTv1LjnVVUT      bf1d0f04bf77568af6d4
                                                                                                                                      044491899c4d400ab525d01f61cf17f3144206b67afd82b7c595d9c
                eea3a0f0f83517b979f2b0b1e28f3fbb769 00000000736636cebcad5cc39626c69dcad0a89eaa                                        3e67d815510f63a94f02b536347d93c43070a90ea6f95fffb4458ace
5148       8440 0af16cf2c08d70288685eaddb12d5       8a895226417bea93f88580                     1EqiJ7gtp9wWqXtyhg7h4aNTLesiuCMDEQ     44cb14e378bac682cca
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 288 of
                                                             913
       A                         B                                       C                                              D                                        E
                                                                                                                                     045b33fc856511ef2c28b91634d36f33ef5bc7865aafd73da1c9964e
                0f0c3aeb248ce0c7657ac473908dc8be20 00000000c9f65fe6643536baef48c61f1c81a781c4a                                       1f30615a7261e40277c7b616e1bd57dfc38afa6dd5cd3012ca20ba7
5149       8442 2c7a33d870a749407fb3c3563f6555     cbf7e3458ef1c2d0427f8                       13PrCPk7FouSamy4u1nVnd3VsJ2YxXYJ3o    6f458026686cbb42b38
                                                                                                                                     04cdfe97990f2a1af3e26d9042a436f7ed3129d128d7227b1955edb
                7b5a5fa099f24d8debc7bf8f671ac920d0c 00000000c3015f3cc282595568401ed7ed512f399fc                                      f44f65cdfe4e604bb51e9168f618b52cc33854bf325d772955b0762
5150       8445 08ce51f15c485af536f9d09cbc839       6fa7a33ed5de63d5abe83                       146vn1W1rbQ7bJ6Wqu4sR18A15VvJ9zHh9   698b65acd16284eac0f5
                                                                                                                                     04d98f0ee025865ad4feff6b0596a785b3cb28faf41c0ef7d1c66128
                7d1c9af312aef89c944b1bb57444f290bbf 000000000031e03f8f396ba4d1ae91489983fc878e                                       801e3e1f84d45afafc6c44b6d51bd443f32df71fa53c736d9211152a
5151       8454 76752b2c12e35a09ab1ac456bf525       3f4295e15052edf33858a5                     1EbhndmCscXhpbVtNVyCNL1ttxoihn5EJs    71e30ac8309f52af53
                                                                                                                                     04220539406d17d43ba70d6e19fabbd34ba91c42f11af9bbb93c5b3
                9f02fec80d4fc9997e4d7cf89ba4f68526b 000000006ef058072941c3af8ff373e2a8fd59fe1caf                                     95d8d0687aad6360fedee50ead76ad7b32b65f6dded395d3a4d577
5152       8457 36ccaa5b4ab9fd61b9a43d7f17535       0c6795b2cc54d1fa2d71                         1gyzYMEWSx9jxdhAeZRQnXtm71NVg87AV   efef611431884189b2d86
                                                                                                                                     04b628868d696952097069085ce0abcb80fb04f41087accc5609bac
                430061dff1df02a661b2ce3b21d204b556 0000000030c24b159bdf032c24fb14eeb798320e9f4                                       bcc1504c2398c3255d576e23708fe6f1e5bbeb2db5b95799a49ebe1
5153       8459 ec1617b4e424213a03eea32b6aeb3b     e11d636aeb8eae48b9e71                       1LSzrrRuLnrjnXZeatFXZ1Tvda2g9a1u3C    26bbb7f983ff98f2447e
                                                                                                                                     04bf815bc918ba23b79c3e86fa4db225ec0c6851e48ddd15d745813
                a9ce30193748022e47d4fcd0895d43455a 00000000d36813aaa6d2e7515029679f142b0a42be                                        33960a93c9cd9561b846354123c421216b0f1e9007c42345b4ddb8
5154       8460 c150bc991222d2b9b7f2d9c3172c32     684e23e91498648bacb7b9                     136RbbahYa5bNBhkbeFpsju375oQw1nTDM     469cfa1407b318eac67e5
                                                                                                                                     0476339a28a11bc59ce2f463fece78da1e3246a601bfa54878de9dc
                9e5f3c2812537ee6e5702fb1f059c0a22ff 00000000f90147358404dfd986c23e2f9cac57537a7                                      f654aaea79f28d34cb5d0edec7ec8f408a7308dd5151b21e7c19063
5155       8461 01d897e633c7dabc90f3ce1071f64       ceab02c350e2c38bb20ae                       1NkEQc7nSau1ibz5cUyw2bYT2UNhzSj5FJ   4f60d8fc41494b5d5a9e
                                                                                                                                     0445d8ca12f7608f9cb692962b06b4af6d31cc736a88ec7c5459ec9
                40123f4821e61235346c45dbbf129bffc8e 00000000fad20effda3e87cd77d15cad42364b58f66                                      0c5e9333cd911267c72c903ee1ad39eba35b72dc9d793903dbcabdf
5156       8462 0705dcd0797b2adc01e909d37fef1       fca28dda4b34363c671a7                       1zqZ1GcNJPSzHV8QcZt5gPah7UnmWZNch    584c311e7b3b1b6214f0
                                                                                                                                     0432328b47d86de9788f6396b7c2de814d4f140ec4b56853b09a92
                cd54c8b011da69dcf36d8f1000cff199a69 000000007c7efc06681fd184359b6207adc6d6108a                                       2793ad6186327f0dfe25e585eef8d0ea9b4b5a83530e642ae6a39a
5157       8464 9f5b02d6c89655c3bca1954253718       9d421ddfa8e901dbb49b7e                     1F3iKUvuGAZYV4jP2KqUHKoCTxWy2iJaEa    ba931ec09aa5f7b829458a
                                                                                                                                     040a6fa71ee7b6a09fc63f63b325e74c531e923411e2e86ce9f6402
                a6ae4acffbe6e4edee0d358f97ffc02b8a0 00000000fe37ad71656b4d9038de26a234982550e3                                       8dc8fccb242bb233887d3066f7303c595635ce4e88899ece3911384
5158       8466 ab0810903b589dfa57e0010a68d29       c867422b2e7fb918b457d9                     1Lqj1pHaCyuv2TknvZn7LpMG7UyrCVofto    c40bcaff292b38b0d013
                                                                                                                                     04395f8cac1a257a275241a5ed0972762847e21fda6c86b90fe3d5f
                ddb11e2138896badfad329158244ce8d4d 00000000ea4bee90153cf8ec446427110d978bcb3b                                        62006b0db4b24bbd72944d753b80e08e27c3338293809cf4780995
5159       8467 5f6b5e20a6c58f14520943cc529dec     157b6199dacac92e8b9858                     1J9cSAhJEkTXNGnhQeSN7g51L8j5RTPQ1T     4c1ff8ee0d308c20aa69e
                                                                                                                                     0403b8e7f10e239232a053034db528b942c2025536eb29876df8cd
                ca563b6294dcca44a42ec01bf0fc1c31b06 00000000c30fa668881fa6feac36d66ded25a322e0d                                      75369522f0edb4d7bb7b1dd637ccf5c5b16db770f1d50b17f2bc263
5160       8468 cfbc5945c0cffdf5d4ea828593228       dc3304d60472b41d4bedb                       15cJPTxrJgCQrU6rQpaCq6jXoKvEzkjfVi   a3899d73daa30e5abef9f
                                                                                                                                     0470747eb0553183740e15dd0de4daa970a572e4d420855f5b66a9
                d42dfb47b120bd8d0410c96d9ee564dad4 00000000851624ac180d0f9a3a177284acef027c12                                        471a0b8ca1637653e7a4e37d0d89561af6a41d4173983a8c4bcb4c
5161       8469 21854cec8b15b8c8ce9ba522d53215     821b0905c8b5c2e50e4e34                     15wCexrk6Xgvq95Dgq3144EB1GiYHmY3PJ     8355c81adc05cef308e357
                                                                                                                                     0488dfbb3e10fbd6c90aa95afdba3b10121f70a526d03e367ed863e
                e895cca006b03d9ae977699b10b49e079a 000000009e77338b1278e3217b90f4a7c88cb53bb0                                        197ab599447c87368e4e03e0de35ca601414810704c514727377b6
5162       8473 2fc034b162280bf939581c6990cda7     1bd666d99f0b89ecdf846b                     17UeNRutzjAkU6wNrRFDCGWEWScrE8DGUx     b3621f8f2d36ff12dd33c
                                                                                                                                     0403841de4246679187f940f06cb9c99679c8b55f03175a3d6c145f
                3d6c5bc024f4adda218c0581e62313d0a8 0000000075e862acce4e5848b4ce79399db17cf0c1                                        bc2363a2d5db2bc2769c3675a67cb02ec0bcb5730c314d76228aa9
5163       8477 35b4fa63f8053f6a8a2af99f1bc004     d72bb2f49c2bbc7de22a74                     13op2QgjLmnVdA9hhTACWvBJ3jDodZ366p     8d0b2b00cb463c64faf0a
                                                                                                                                     0481e6d16880d0856852bc9b8cc4a3e77131a7b1ec321052cd2398
                ab40a80ae1f6ed4d8109a651a86de4ba53 00000000c47e8c24b8c0fc198f9c3e45d722b6bb6fb                                       16ec01af59b73b9d38035152ff7dd31f767f09520573c45855f8366c
5164       8478 4e1a2bce6fc4cf08abdf375a88c9f1     ab723640e2c429b19ae7e                       1C6KTzHoqxGSdDUJHFRVsgShmGZ9tuzWyT    6b7842a11b68398f9ce0
                                                                                                                                     0440b23dbeae6217c0761af5ffd0c3bba7a8256f7c7187839b22ded
                1459ab649ab050f2f3e33cd47122e9fd7d 0000000041972e5277b5b27d91bf2661cbad02cbca                                        7876a11bf9b3af3cd4dd8fdd3ec68ff28dcd8829a13e237c539485ed
5165       8479 0ea8e1be6db6d2c561e52ae344ef3d     ba2fcfe70512bb07676041                     1NiFfnFHrbTZtZvVVBBRDwchSniYf3TbZw     594dc98a2034c8751f5
                                                                                                                                     04fd7b7a3d8cf665e1cdf7e46b05239c7bd67f332a23a8798c34df1d
                18a7652ce17f304bd026c8dcfbce9f83e42 0000000061c6c683046cd91a002a8fd61ddd0ed4ca                                       045a2567ef0e287aa26f949c252ccb43d090fb5430511111cb6c1a8
5166       8480 b040d9db4fdfbb595933e8cef75b2       11667348b04fc50abc8db2                     1JcojemFUyJKw6jkca22wCpucsfArkWXtZ    6569d83f526b43a52c6
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 289 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     044a17a4f74d0cf5a7be2050dc5e5260566c0653b124f75e764d7ae
                553a315a09e11ed6cc3882676cfa424d87 00000000bbcf0f70ad511e58f5495e5d508e2150c62                                       3b222f6802d22082681d3cf4a978dbca376943687d8ad2de8e465a
5167       8481 dd0cadc2cdd1d3dbe20cf05ad21c07     d49070f77731cf118e96b                       1GkefGZq7NHobmaY9fbxAgrhEdXcKTGM4C    82c13ca8b2e8154cf3ae3
                                                                                                                                     04be5ab9dc73169f73cfba2a8776d372ab40d7d9f145b61e1a49391
                105b17e326fed5dbfc3b0c7745c7543bbf7 0000000066ecd95009b387adb205ff97f50ace90b8b                                      29d67cc5c713e404a492c41e349a10223a98eafb31fdd6aa2068022
5168       8482 ee0125bb5d5326b8148cd8039d20e       fd79825346336217b5ed7                       13zsoHwbmmrKK7HPLFoVUaYay5PphRo5pK   962bd85d80c270208b32
                                                                                                                                     047d351e7793c58b123644e34d28126f5aff0b1edfe55a837dfaba2
                d13278872a6163066a0e86fcfb832a26cc 00000000bd044e01e409fe3e81f46d347684af1315                                        2c003de862aeb5e3fbca1dc681f93a5f3531b4ba87ff8714a12a9da
5169       8483 64e349154f5cd24d2ce5a49d259d31     802b0ace861d869bc818ed                     16ib1M5GNgsNJa2AZnGwMmD5zF6rTMxH9D     ad96128b319c1efd1188
                                                                                                                                     04f8c376b8c023cc98f94988a6e2ab1520ed0a14fb7336f8870cf5b4
                957df30305cbd3fad3ad9f72627f24b80c0 000000005c7347e53208461ec227ff3ed52741a1ad                                       84e92709014bb3453a2fce7dd5a809dc3d821d4715664843ce404a
5170       8489 93248bf8f9514149ddc51971dd043       acb9f6e590e96c34cad900                     17mEvZXK2cuAhKF78eHeuYMUV5nSb8fomk    7a5973ff0c908b795bba
                                                                                                                                     046b7c9fca04cba22eb2df1f2adbe0f0bb39f15dd03c42a1a479a081
                7f7f4fbae85dcd976131b1c4c2bf870e516 0000000087fdbfa68b4fa9c6f27f8bc41352b2eed8b                                      974318110b478da164a1f2f02d9a87b3ee8084084e73a5cd3c52f1b
5171       8491 b8f73bf12550bba711f9e1bf4b4f4       c281c4c74e868bacdfbac                       13wb5xjn1jxidPV86AXaeRSbwKswPzaXvf   3c209d5bd3d9c9b0433
                                                                                                                                     04d3c83489654be7e1ee79436f4ecdc5fb8f837a5dabbc84038f63c
                8208217cd1031024b26929c076356a9a43 00000000597c74ad4e5770cf0ff3a0463822b9b971d                                       5433a0da8265ab74b82c3d69cec48f9918b66dc5277b29827773a8
5172       8494 b8e06cfc9c2233a9eaffa9d8d8ca5f     11f81b6371a19d6d76331                       1CBcc61c66etjvPVJSfzZUXwMcFUeHa7oQ    385d9aedf959ee890d31b
                                                                                                                                     04c263a0fbb1dc0c622a4ccd6fb8b799ff5da3020a79b13456cd30ab
                894f64e77107023826baa882ef100f89bc 00000000835b3057385da02d39b2e0cac7a417d41f                                        3b1cb86142a78b3868eedb0de7b29ca892b159b8d9f2bdf2fb2682b
5173       8495 abc736e1c82d2adff1dff46cb0345c     75036f6a48135e2287682a                     121GjBQRneEkW2ay9ppnTpYRFDfJckqpSx     236d259aad98b56a787
                                                                                                                                     04d8d690103d16349d1f8e71a1dbde4dd030c4b6a31f137d0f1538
                7dfaa213cd6178106ebcd356a2a23c3821 00000000705189678f41af8579233325e1df6112d8f                                       28d1544faa26a3f954cf75925786870ac4c5cb477d7aa65244ac422
5174       8496 69ff2662bf16d35961d0fad5ee3261     c3d4e5e2667931b437e36                       19s11vzFuiKDi9YnteWmAq2GyAarf7gzqJ    4c8ae96669759df8e895d
                                                                                                                                     0422b23ac54fa3265ec275f8c0605f1b46329b316e86539331f4e3f
                d7ff42a18975ee6669b0698ff7ec6fde2da 0000000019db297501a3a2deb4c5d78238b677ab5f                                       0308e85e80494be9ee106f9e92aedddc28238cef4eee2d05cc9d087
5175       8498 6d4a2803d531aeb380bd04c6e1791       d5a15d6db94ff7861d4325                     1JehPhbx28DoTvHhbHiwMUYnc1TRsNZoae    ec7da79acc64062ce8a6
                                                                                                                                     04f7081181a004aa5ffa5a0e29fe10bbf4c7bb23efd99aa14fe71490
                925897e8359ba9a2451450e00887c40dcc 00000000aba1f720821fac035481e72eb918c13837                                        49b1cab9855dd2cc89dbecfce4a5b8d20bb0eda486f610aa2bf6dee
5176       8500 18771387bab92aadc24a94e5487b5f     2260627a3a976aeff59226                     13zMF1FhcytS9iU3ayBw6zrJHfh2nuLQLZ     75bb8793b3fb8058148
                                                                                                                                     0465e69516386f2ca8988ea85e13a4488a7cfec638600f2319d398c
                926a3d6c263aca8abb6e7b0b411704a5d6 000000002868c874224fd349976e95aede2c8a5819                                        e8eb05022d8b51fba9022ab54b20634224e1428e89eeb8b2931e10
5177       8502 e5070e189268a50b653dab9690bea6     d417e485ecfbc5db89b056                     1EjVfXUdnUJ5tYsE6S76Nk7LjrJqBubx2v     a788a90a85faf2b948ad3
                                                                                                                                     04ebeceb2f89edc95c70d9873044e3a1bd933246e10c0fdac3a85df
                9c6ac74665a4ea3560b7713a1a7a4f943b 00000000aae2c3b8318803a611280d3938930d820                                         aadfcb7d3563331d3b51da7855c48e6d68628337a29c615f37a523f
5178       8507 5d48fb1df5daf40237ce9601466c82     772e43f92254f7d1921c8d5                   1HGDXRCczYZkXJK3Dcq7f1bkjYbpvwcGb1      febea8e9120fdc2d8a81
                                                                                                                                     04b68647e7802819240beee448d5d1d6bbc60f0c0a1089393a895c
                26e837fd25906133074b31542354a8e21b 00000000da3bc425973d4fd5de7e1b34872449530e                                        6ecb216093f810e3021e5c7b014441bf53169a944375254714f6d79
5179       8508 c54c693cb64c0690ff43d0f5a5a740     8ea7d6ba40eea0287185ca                     1Kiza1jmzfdErZ4E2xejAppD33iX9f4jUu     7912e45ccb0491406b827
                                                                                                                                     0425fd5bfe55bfea845663bff6f5526e36ecc5f7538f6b6f6d2106eae
                def02b6af8f9a6538b7676a4ffd017099d6 00000000c8c96792b29184d00fd87cd9fe1d463704                                       e6afe97f47d6a348b870ae808b5b9725c6084a0d233ab6fcd59f397
5180       8510 efe202780e9529645b63d71448271       e4e3f0b0d9e6ba2af1cc3f                     1Q3AW9sTyKtGk1oCr2CecvJ1BNnnFb6a5G    6ed0f3e026910b9908
                                                                                                                                     041a6c6cdc55fd2cc4114c34b5f86699ee54ac2bcc84360866f34c81
                446f44bc5fcb2ca9b04f209a3887fc293eaf 00000000e46010d660e4bd1b5f4696bf5ceb2763aa                                      9046a1a5be0480d3260c7ed649633c2793dff402342745835a25d1
5181       8516 d93c3543a7a7c58b3d1cd3487f0f         d2809fd22169e582ff1bb2                     1FC2vt5xzDYNZdKpuhXjve5kkMMgRbt6mu   8c44861aed1fd3ccad13
                                                                                                                                     0487346ebb14f04008b7f41bc0613986f9863e8abcd9512a9c7c42b
                1a3f18990e0e2b3a31dd1a8de99e39a860 000000002d0648fdbeb50122f8db286c6748d9ec3b                                        ae84a0177d278c13e5cc128e264e6c4a312e49a4bdf5539d264614
5182       8518 fa670fdc936451dab60b97859f5308     2cef903044c89d15c25f89                     1GeWeptBTk1FUZazNtyhcpRtSYgV1yCsfh     b5c12fa4bbcbbf9d6d6b2
                                                                                                                                     0431d914499b70be9d1f1f3f82d28fb033cd92c4f0b14dca4351f54b
                1dc0083f5c38339cd7828cc3e958cbc89ae 00000000a68b9688d726301d01c488831ea4de646                                        2ff55a48f2b71752bbc3b8fb5adbec4e2b4f1dafd8b9ec90eb0ff5f52
5183       8520 190bc7e0cfc5457346aed80fa4b2d       9472a447a3a213a3dc1f841                   1M482Khe6C4aPLWiUCCstsvXmuvSRhKzyK     8863a8b3a95f9c16d
                                                                                                                                     04be8a3fff6465f66f1b7e72cc81e64c2f6e2597a80cca556fc88df8a
                0a05e30d30ffc090c81b67398f94743b7ec 00000000d688cf4de5240c8cfcb389f37e55f66a130                                      a2106f362d0e813c933ad5b9681bcc3c9822d5f861cb535edebaef5
5184       8522 877f8227f81ee0f981299821c7cdc       d4096f5053778f139f43f                       17N5sJRmSazytsaCciRCAW5iFL4nF8PZ7n   6b6674cbd61d72e3c6
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 290 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                     049ef7f01f5ac4a4b1887901ead0121a0a48f139cf57a911eda130b
                af65e93ad575a60566f6ba6ecef689c6c6d 00000000dd67c115529e4cd02fa4df2085d55624e3                                       790c303b850835b80392c3400a5b83599e412fb91425e5ed05a16c
5185       8524 6f853247f59bfeaa92c0b4fa58177       1bda594c107b31a2c12d86                     12sTymfC4PUK8t87VHrjbKv8dWn4hgST2s    46b75cb42d0dcd56c0099
                                                                                                                                     0431452c831943e9b48648732a5bfc16b010a7ca4504569d8cfd006
                971111c799cf00c0335c2086ed4164ccd43 00000000a4015392c9d042eba109e64e97fc3bb0f6                                       544cac09334d49c82cdee344b24e127cf39c003171a15eee348a9d9
5186       8527 c07e0708b132aa800a85f62455dc0       385d7a00f523545004a53f                     15UVK7XrjqmTGJ4Mx7wGmW8q9Ug9TWKo3Z    467a8a7591dd55fddcf3
                                                                                                                                     04d5b6733408763c8e41b15766f9779fb8ae9d2537a86c62bad67b
                5549a11aa79dc072886bb25a43f208549e 00000000be893e7b26be5ad696a8a3a13772e0362                                         db0aa20034b5d86cb6e0308cea7f9b6fdf2ebef6e23618e385df5d4
5187       8534 f9fa42c037cd96c6970af164c35477     530dc7c7149ffd13348bbdf                   15iCeLQyH3L2bcReP5vbGU5vgoDboY9E3i      df206dac1004845c8f081
                                                                                                                                     042868349f8365a6d3d7a7a186e621a662e81af6694ef23f1e5080f
                692693edf504454067dac3af40517cea6b 00000000f813a8083b5736a6a509ab49dba5d3bdb0                                        037012959c9e24d731a0fcbf2dfb90e9776da3f3172b9eeca034870
5188       8535 cff4d499b416d24094d706a1dd2d6e     8da5650522d7817845b168                     1LWQoM9NGrGtnBEhXYFrpsGMp2fNSJfJqr     df875ea6c74778880df0
                                                                                                                                     04c9202aabcbfe2c73357b8fe0c660032e4b9a2d6c3f6d54c9a985a
                94dc270f837230d4e39d0b45584ce24302 000000006a649db8a53c19693ea9ee32dfadd3b879                                        6e896da27baab868ea18165512d3d593cbea462085bfda3b4f1709
5189       8537 77c19a25a6cdf6e664eeb6bd463f22     7e3a67fa219c7375d16855                     1PkQ7gaYMXanvPiWULFWPGtwMidtWzrjy2     33f6e88ecbe8cc56069f4
                                                                                                                                     040521e3cecd92a73d0aded6a4bcf1d404dadde4cb0691f10a9db09
                21d3a9bee81fadeaa17f9c28227d33e716 00000000ed62b53eecaa6da3feb43d84937f0d8b82                                        f391c0a54bb657f502c52dd1b16f5e8f316c0ba8c53064ae63286c5
5190       8539 146b99a1814e1ddd1aad1a82613708     cae4f77a78163f4dbd94fb                     1G9dUXBgAT2jab5cmCffXVN9ncSnfLa1wh     02443bf13400c0999a5a
                                                                                                                                     0410e9c279bec4809199282a9cc32dc91919baaedde62c2e9b12e2
                195597cd5cad43a3e65afea5c7f8cccc6d2 00000000911afceb9077f749a2a13b7b29dc3ba507                                       ce158ed751c5118144b2994cfab9ae43106cb58efc2d0328e522c9b
5191       8540 944c1323cd2cd5d2f67f8e1dc68e9       07c5d9dfba246405fd1066                     14kLqdYCqBKyEL19CqDy6xPsTUa6tQxDsm    7978ea633d860223a79c5
                                                                                                                                     04e14265eb9e4827766cef5f8ce37a91395a61bb1900ccc1dbaf3d2
                eeec71ec804d17c046a52f9687becc5fec9 00000000473b084fcbbb758d55663bf61e561da45d                                       dbfa90934c4c003fcf99f7eaafc9ef391f518832300ec8e3ccfef6aae
5192       8541 bcbb0d8b37ca577044c125ecc5bb3       31c61cef1daaf74856a81c                     12HvzsPu3Zp15FrXjLWcvETjk4hrqQxSxZ    4e05fee63de13fd644
                                                                                                                                     0456f79de77a645ecbb821ca66465d1fcf682d247e27b766e53b3df
                01275e5ead771dc100f15a5cbbdcbb9273 00000000a41fd417f88c0d13b16c5496daee3d25a2                                        047be674441cfac2e45981a2fa0a15c47f52153337af135b1870bc0
5193       8542 275703b893c95a7e08335fc688e10c     d376c9677ab4cc37f4424a                     1CX572hGXSHByGhrBcaVrtRV6DRJ2LeHfc     9c480aae2de3271a4315
                                                                                                                                     0462e096189026be50426fd56a8a0899c44f693cfe392356694c4c9
                b612b5c68eea726d29a30c254cf2a6a5c4 0000000013a423907c5459c08bf5121dfbcf9e89e39                                       8c7f51863950c7437f380e862642f4213fd117e6d3201fb256648fec
5194       8543 346418cd42f8cde811d4beb534bbc8     25ecc90a36e8de0fffe48                       1Pf3zNc4CfZsxKngSaaNgsNU6hzaZacW2f    2a621d51ab23aa0fdbd
                                                                                                                                     04bfc34bcdf65bbfeb1ba0d32f4b4168e50e23fb34a3284e16a5ccba
                3d4f5afc4d39d1ba46d2d930360e52da15 00000000fd3a79266d790c01ce9f779c6c87d2f1556                                       34b226f91c7bf8ce711b51742bf0948b839b683dbbf103601072fab
5195       8547 b1522577515e33874ae26a2910d297     0dabcdf0c7de0b7fefe44                       15cF3fyge3hYL7UhqVqb28Fype6xmHfB6A    66425f5aa5a2054536d
                                                                                                                                     0446532f1f0f2ce2706b7d76a4e14d8b41424b3be9aebae53f25b3e
                c805ee2d1092007f0a824671e4f8ef3049 000000009527b99654e2466f510181719fe0db7077                                        ab91ebb96504a902c0f325da2a265d5a3278a3e82009f7abc8fccf9
5196       8548 71ebeac2befd55127923392c73f4a7     818498d07d30b00728aa66                     1AL9k1zBcKUoQag7uR6ctGiFtsNAW4QVdU     d35030499fc30a2a2574
                                                                                                                                     04450714ce3f22facc5066fc272bb3f26d7e745af96f1487c4d219a4
                f9b7e7620c33a880d954b0d5e054bf08e6 00000000d1987901437fa51afb63827b9cfa621d5ff                                       e1f53ea8821592a680ebe09cc61b012c199d4b3c7a748a211d8124
5197       8550 b800ca7fada5d37b52176ebf2f6016     57abe736750ea74556af0                       115HiSUC83MopeWUhk3GPcdNreseyMAABw    bf2092914c335ea238c7
                                                                                                                                     0406174e3be251c34fa4969357f27c91be5a909bb3296ae335fc53b
                e40e16aa71b1bca32538e561d99262315 00000000017ac7b9647460e000c899a195fa583f9d                                         f4e74c77ac9e47b61637896af41eb043cf0f9a807e128444433e2b5
5198       8552 5b805a72146bcb8fd823efdf0bff5db   31d60aed27277103021f60                     1NopprDjLg47Rp6kwaEt1ux6RsKtX5knSC      c45b99ab87994e747354
                                                                                                                                     04cffd26584dcbfa30f1fd4b3a594b4e3ffe93f7317ec8c6a0befdde1
                3cd040e5d554c003b627a209bc9072249c 0000000006dda83d1b09ce3e8787886c5b66261d56                                        06cba7e3742f45dcda7bd6ae774f6148aad86c5f6af8cac64acea2ed
5199       8553 4244b4e6d2b8ef161f7fad025c70cb     b1de7a4cfe57f1844982b6                     1NGoneHmmqVtjz5cuoRnAnE5KAuwrFoy1v     a00acdfc48b56e2d5
                                                                                                                                     043abd4ab23c79aaa0af6db7e88539c922b2ec42445e15429f52d9
                d092bc6a680fa8473f9dbf88f260159e7e8 00000000a8847fd5a6b57bcb460b431466c5649836                                       38e2472e63665b46d41028e6514858df59cc1d15aae29942a96a59
5200       8559 4452ad519eadeeaaaea813012dec3       70a40161e704f8fc00e58a                     1PuyCHgpLeS4jKoW1HGJWGsxvnpgJDBrrt    29718e62ccd86b32e1c3d4
                                                                                                                                     04d3c1fa2d08c7720337b46a7a61ba29f461e0dd171b817daa86fb5
                6f64b1fb436e46b5d73b8084516f4edbe7f 00000000b9703eeaebfcf46c17af5b413b205362be9                                      22b4e5bc3e852d877897c0e45f3d2a59147fd2b2037e2202234b64
5201       8561 5d2730ce1b093fa110baa88a846ee       f3c45201f648119a2ad25                       1MGkEQYP2gwPJAUL9JJwDhecTNZf2j5Jf3   a85131c24023887577cf9
                                                                                                                                     04b6ab225c06c88a5acbbf9db811b9881cc295cd084be7fba9c8d25
                f985ca7854855ee609a3642bdd08102ff4f 000000004f2be766fb1d19ed74236b4a8c6cbf0ebd9                                      55b6e030d87d4b940cf7ebf78aafa3da568464c0b747d16e1bf99e6
5202       8563 7a634fcead5fcacbbc6be3b0ba4b1       a0efa391a1fa569daad49                       12kgs5StrxKXPVc34rTbGsXvVPm6su12ff   3011629701344ab776ae
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 291 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     048e484006078cadf93460023f0c976cfe3abf6523e1f20a4ad9622
                130f00fd1b84d154e1761f2d8599713639 000000007d282420eed81c2227818d78512670dc7d                                        a2f0ba4b6d73c19f9a4f20ce54c3e89601c7fdcd1c119cf12cd1b024
5203       8564 1195fc29b740dc927845841235e06a     5938484fd5f3632456e665                     15Grd5PuwcWJ3pGuhbHY4PRe7L7iKfgZAT     9f3711a10461f845f51
                                                                                                                                     04fc7b006e355e77e9713e49da44f3903401bd5fd1cac6288b4d94f
                c16ef4573d99b6283c58161d2306c62aad 00000000b34b9a7ae8ea4703cbee350933c903eca0                                        cffc15e8643fd9143952575a3702439c3d05c99b3a2008509b3f041
5204       8566 9c34b7e50c439f37fe103fe65249b2     8df98c0b2d5642d7ba8436                     1JR8fMU5xugY2gK2EawYDPurUeJLydnnp9     45243ab6bcf0d5bb623d
                                                                                                                                     04cb6f197618d3ef9ef43105bd3433bb8d792b6b781ff5c76005212
                1314178d686f511a505b74f2a23d133b8a 00000000dd233dca7573fee337fb05740e539a4ccc1                                       a22e04993e34c6a9f467accf6a55514f6cd513014b7f789bc47b9db
5205       8567 b3c25d07cb75fc0734d308b4bec896     53e8d73c4a92d1207a273                       12HFN4e55Y8SYojj6azVDjRDymXzC4ibCr    b3bb4e7e8fd9d9dcb901
                                                                                                                                     04eef4316333445cb257ea9538261f200927e184a46d0096fc58c45
                d8d70547da9e0addd659d279661a45e90 00000000e04953d178b1142b710bee3bb6e072d7a                                          35744ce89d284a0d9e9d6c203937044b495f8a5404b3b5f334d855
5206       8574 5b921cd8c01699b60bc55cea5c9832c   9505aff6d3a5d4a2a280262                   18UcrSn7h3HXRGSokYgXnpctbKnX5eHdQw       207dde24316a2d49ad4f7
                                                                                                                                     04480e0ad04ca66e645257f5bd100ce854709affa1cb154e0f265bb
                6e9e7652b5a38305ae081e241522107c4 000000006862c7d7752b33db6dc770cba20c33fd55                                         334ff633c77214a759462e90c6d35c9571a0b47f815ade2b08fb4fd
5207       8575 7da871bbc4388882b9a0a3e8a8df5fc   86decc8cfd84b350ae72b0                     1JnUXrCcgugr2eprbHKqzD7FcqSnBEwAwu      30e7bae2be816061e1da
                                                                                                                                     04369e74c118744a68aa64e538af6071872b0d0a18f2a4408cf8bbb
                2780993c9a1bb535a490a55466fdf8e159 000000004b58591a63574cd8932346e261357f8bbd                                        3b479f535358a2566ec727247f61f9707051634f38ff64c25dc29bf6
5208       8576 4f79115032829d2945cd20489c8409     0a2b95b5e8f10a72c01e0d                     18V1CuhezWWEWYnMWAyyPPZMbKsbw6UJQ5     fd4091b759a40e521f0
                                                                                                                                     040c6fb790b96f679e3a34b30e0e7dfb0b3416159ee2ec920a1b2dc
                86b712b7ff284741727a9ddf4f263389315 00000000a89935b4d97faa551d7857e2be7dedce24                                       0d4daafec7d83aa1fabc60c0183f39a640f74e51725636daffa4fec0
5209       8579 1bf26630cdcb672d676968c78e38b       0778a90a992a4add30a7bc                     17PHFyiLgK6NHFPK1KrmJEHnZp7EhyMpKS    ad8f27f208b0a1d46a3
                                                                                                                                     042c786ed8b5f0f2bdb6f6facc36263a8da27afa834a94caf2f5af57e
                c0706a70322558bc523e63ad0568516fc5 000000004b3ee920cf26d98a05f9fdb48143774631                                        c10bd9fdd4b40e74527a339ad3689208cf4a8852ce133dfa177c27f
5210       8580 bb7f643c0929f8666f64e27dd1a596     3dbb71ebc82a8d2befd92b                     16EgCa3913dnGBQAtE3ciymWFCn79faVYr     de05ef8045e407ec39
                                                                                                                                     0407204ec065f263cb51ebbf8f65bca008363dccc420c71f03722d26
                6ab3fc8237eaf8d58ffbaa7473ca0964338 00000000ed64dfd40acbbe9393ead18d82c16d8289                                       c46bafb962babc7b15695f3d72e99386e286c0180fd2ff4185caf1e8
5211       8581 720eaa5ef9ef76179aaf2b6112655       4304e4c36bedec3c1c90f5                     1PKxN2AnJGN18bYghwozwAv9Wu7SKkSWLP    bb1a908462f4a24cf6
                                                                                                                                     0499dd14123277bb4b5490d74f05868811b60369449961e13acb6f
                d884376fd4b79c7030833020cb96ef4c59 000000005f5b22b1c1b20e29574119e78688a9df93                                        107493468c57f4afb041da39ed78d5e755921ffe6fe303a0c58f1b6c
5212       8585 bcf041ee47d24bfd72449cc6443668     a9bd6c6a0b245beedec829                     1PckGdgwscdziiFBFUpydv59zh9ht3Qs4Z     d40b339a4263ee3f9586
                                                                                                                                     04cfaf8fb5132494739df4003efea5d054519b8b32b5dbec70e15a5
                140ad7d834be552064704129fb5131f79b 00000000cfa69a3561611f7c31a791e8afcdb5bf965                                       0b8b74181daa94c1f8cb77ac9d2498fa638aadc796b7a899c6a560f
5213       8589 cd72770f45abdddd6e6734d4a4cfa2     c5d4fc9b5caa8ba7bf092                       1EsNz4NvgWsj2356GkWpM9rBr7dprs3BWF    dc0c0ca99b7e6b409ec1
                                                                                                                                     0455294068d46ebce600071725cee7595d94556da9ae73ad5715e7
                4864c9893f381149ea8aed61285d127a02 000000007be7f961cd64a241a97063a57c4c5ff89a8                                       76ee1236fa3ea4d70d3f7b7eb235470d700156d762ba4d01f439cc2
5214       8590 750b067ec352099d7cc2be5b51087c     684433c3fb581d942c604                       15vbe84jDxCnGrCTkDiH1tfBfwXZR6Hsn1    972a881cd2175aa3c0cf6
                                                                                                                                     040947e8f7210002260ed0d5b2a72b62e2b992eb71e2ba3351ac2e
                52e11489376e446a233f90f0c444cb3cf84 0000000091d29877d6403e3aa31282cbd39952661                                        b133bdaff57c368c07e826cf2190e25e9b8eebf67d0b28991b4bf42
5215       8591 8acfafe026dd1a597e50d1a8dafa6       ad99ecbbb484f937b387b97                   1CHCLp4PBrdmTX6gA1aBogj5HEsT6Bbs61     e02f1e12992a9c2f9f96f
                                                                                                                                     0418f0b953c41db1522069af7e07da417606ecf420320406ba314a3
                bc077f1c1fbf868b84da6c442b5efe6f52bc 0000000091a5658316c76291966d496f1ac3ace20a                                      be4a163882a299e81f28e4651197a5db221bad3512d6e049998090
5216       8592 ce4ed4de08e12b5ae6179266d7d3         c937ccf02459f896806031                     1APNy5J515ZYkdHinpyHektZTFpC9iVM9p   67e2c0f02a7a463ac81fa
                                                                                                                                     04d7196eea2b536f06f59d9942ddac07535006d08d5f35bc3887031
                a625888e1032261cf6d3c5bf50c8700aea 000000004876452a113e591ba291529948560abf6c                                        7733c040ba1d357c7b3b47ae4c6afe86633588892ce1cd6f4b2fc11
5217       8596 9d8db7b6d612142ef5c541351c2652     7b780bd3d539d4dc3e512a                     18NJRiCaqCiaM7zGnoK18XHzP4Zsbv4si      26339f9b8335b3edf344
                                                                                                                                     0492ff804b7022d8ebcd15fc514c7d077edf16711820014bc886410
                8e63e9c98e2eff7e0ab7ac77cb3ebc35d5f 0000000063711ec944b72f90125bed39f840752b39                                       e957c3fc82988fd1693a5fbe14a3e97b00ec200395a7fc3a4e86c13
5218       8598 bee89691e92c6563cbc1df4028b3f       4b42d95ccba0cf0a61dcd7                     1EXK7CkDomwHb5WhTcartUV1KF1Vo9YaVq    918debc60e41daba7f4c
                                                                                                                                     04b871920daa47c5c6dd6653898d48496557a251513529630385df
                bb2279e1efe354dea352705f8470e14d92 00000000312efa075ffb31b57ab2f1239105155c513                                       85b06d24c56af05a1f38ac43e258e864807dc89f00eb926e02384ef
5219       8600 3b7ac26a8c5d7b3447204236c6d159     49b426c19c112c66474d3                       1P5s19CgVucu3qZ5UAuZxAMmPeVpoFWXYk    7cdd3dc34fc219ad2b490
                                                                                                                                     0478d793b74b08d486dfd748b545a7eab3a24645550ac53d4e2beb
                e4a62fc60f691fbc4ce6d72b499752366e2 000000008849986c44878f325590e577febaf1d60c9                                      f61735214c78996dc019ebb6b99ac29d9be43ab60ea6b0f010e314
5220       8601 0f25206a2539f0cbf8c3dcdee88eb       af9d79411c664264e5c0a                       17kEx1CZGPK97Ljo7mvT95z63P79dHmXyn   a0a8fa6623c90a057b7353
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 292 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04445735056d975037c0bdbfd9d0d87227be354affe22738e2dc9e7
                58e77950afd5701d7ecc85313e1788b3a8 00000000483926d6830a47c25bb16f0b1c33739dd7                                        16fea9ed3093cfe74d9fcb7a65050bd217a6b021a52d38f19364b05
5221       8605 b759777eb447649bdbd506b8bbbfae     08306c7abba3f2b9906bad                     15rAhyouvJDPYvvzkTdFkEvA2FscVBTMcF     e605a77ce1908f1ed177
                                                                                                                                     0423dd2c1530f66871187c440932f96001046633580edcc62d0eeb7
                154c9c4c68f153dfa40908b3538074492df 00000000e94d9bf5d7a758b2ebf9857a31864cd694                                       99a7e2451a6053e837fa9bdef9ffdacd406ad4957a1b8f995a1c29e
5222       8606 f3ff75e0ee1419e47f271aaa6a7f8       8f772e94299ef9f65c7e63                     1BY27UzLDn3R1nxGbqGn86gNihep9VzUc7    7b9d6616e37544e96565
                                                                                                                                     04d640016e631b159c268b741182ff0494c322f8b6ffbe336885300
                70d55a1abc0167c91928b40ff50846bf509 00000000b3732246d1584953e73cb0f8f5134191f4                                       1a2518bd9e682e073ba9fecfb94ccbe87abb2df99eced8d0fd223ab
5223       8607 0d0888b441c93032fa9816fe51d79       75aa02ab07ac3bf755126d                     1CNzB2zbyiyCVRetWzaKUSWWLxPqQSLvnB    4e07235db58a6b97633e
                                                                                                                                     04a13779dabbb76a7f0b1a335547f8dedc11ed4e2d9ce3ee9a0f416
                cb0cc86e854ead8255632a19b97a422684 00000000be4d15eecaf3c7317c2e9858b2f432cfe67                                       9204a2026861538c44f3e203f0dad8507739b72741f68f74f35c2ab
5224       8608 1f5c203fd3a8c26ba216fb8a7de089     9c6404543ec64a5ed4760                       12zxnDKGXHSgc7TJ2TyDj4GrRhj9GWab88    8ca1c450a997c67c62bf
                                                                                                                                     04b2b4bcd87296e0873de849a61eb5b498dbb25f06d67e4d5dabbc
                dffc5b6371a2ec0cea4a98c70ad3dde2393 0000000020bb707c700651de0154778daa43d211c9                                       2e9694b08a9fd5c1c2396fa59675d4c06a169de3105b9693685a71
5225       8609 4907505eeec11eeef8b388df82513       10fa0553aa9dc360c3f513                     14AjcYo75U4deP2pWVkpUhvisFdfijQ77N    abf6943e78ffbfc0955605
                                                                                                                                     049442ed811b6b896454f01dfe3a9850551c1d5089be38c6ffe1c15
                71fa5f61932ec4b1d7103b66f543dae8e2 00000000822d2e65cad013384fc0d73e8ab9fa39c5                                        e172b1372962c977216dac7d4e231a07cf1d6e031068290d495304
5226       8610 e1b0a6732f592bcb609986f376cdae     dcd3b6f16f6cfd46724bd9                     1aooDAy9HuACew795Kxzo6ZhqmZ9T2xiP      751dda62f2c005922ac6a
                                                                                                                                     042d07af8ca8fb3c06c58213befcee032348d11a3bd1db2c1a4813f
                d4a1cb6922554193a378c00fbb6dd48f26 00000000cdaf56834e72c459dfa4ed9025b42e9fa5a                                       9997bd4cc94864e99c95965bc4831ddf2a89ddf9dd20aa9499347bc
5227       8616 80f1fa8d27c7fcdadd125cb5a259d1     86d5bde39f98b8848d0f1                       1EkHezG3YYpvdKVQHhcYxNWssaAZ13C99n    47a3997f5f78569ae47f
                                                                                                                                     046674ca69b62fe4790d107a7b184f71580c2053dc9570aecafea46
                0532434b96c9fccd03bff1b76981f00063f 00000000c19d44a43443f81bcf4cf215168c63a28e4                                      590734180c49acc0029a419965f082da098bca2efe1e90212d9758d
5228       8619 987b58c1ff31c674a30391a1531c3       7383f718fc12a305f36c2                       16AHKKfLzWunn7LaCvFfmRFD2PM9Y9PpgF   bcd96a63072d028b97a3
                                                                                                                                     04e7ad2820b5069e0c98b594b4ec1d527e9365ed1d719154f41dcb
                14af7ab350c92d40c43925afc2063da76d 000000006b42e1d71181aadb7c104c0f7d68407fd5                                        21247f6bf85d0531ba8e8ffdcd7d7363c577dae840bfddf6083da0aa
5229       8621 3331d797ac10aafa1e0d9085ba0299     76158c467427367afb3501                     1Go8aRGuo8ftJAmNAp8F7LUgJk1vawnZ44     20011b37fe264ac9aeaa
                                                                                                                                     04e562fda7e371e8eef4b57bc7bfc4798b1beb51473ad5d45853da7
                31a3ddbd66cb898041898cd76580e5e18d 00000000aa529a2a6a344eeacf1b9dae8e5e76c8bc                                        bf0889d3cdfe0b2aa942d02199ff784d380d736141a6345d35dee1f
5230       8624 d01e3064a9062cbb77c3b7ac9b56f5     c31bb2aad01ecb42a53f75                     1ADkcYL9vLxPiUgoiWAfSfVamoCWUDtB1v     166c2d4a61133062e0e6
                                                                                                                                     042b9897902f716bd1b5d04ab2512a0b731cd42278fae70978c76d
                9f6ab6c0a5ccca4b50c7329a28537d781ac 00000000b1b293d82e4d00be6ab2e0c106c9d15ee2                                       717f3223a3d8ae4f44ec7de85dbcfe40d302be8c59d8af7a6fd9d9c8
5231       8625 338516d3f70fa34fd5c045af15565       6f4289e572f4209d27c86e                     1GH2BrPbaHwfE5ESu6D6Uysi9oTh6cCgUa    189cafa78d89e25fc0ba
                                                                                                                                     04021bc750dc9cb21eed1be35e88acfa8e9a3206125d671f4e5a3d4
                e6e9c265d039858f4c8c8a9a004027ac24f 000000009bbb1f2b7f1256f8ba6a7a21811f02ab842                                      7ca7bbfff27c0f254b891a4af910be6e90a8f1c9eaedb99aaf3b45ac
5232       8631 39686064bfe354e70fcc077cf9d1e       67f30f8a97284b358b663                       15oaGZGmByMcZdfqcek7WfE1dcV4gNodKh   b77a6f41f5501df6083
                                                                                                                                     04bca58a1900a43131ba435b23a9190442b8ad2e71ca1c6e870bdb
                cf0bb1f650575e1dd1a4432f99ea832051 000000005f5e2da1c33bc6d86e8a06412b662aad01                                        ad27d39117df87cc4119a8c487c44e25b9c6e1a8c12aaefbfcf3c3a7
5233       8632 036e24fa48b8fbb8058eee3edd9004     d3b931b3d3e1948092d447                     1BBwEz5Fjvb2KZg9DKDhk1atx2tjCHcwSG     34924acbc1ee77f47fe3
                                                                                                                                     044156af326a4ec692657f510decf5016f32c6405a88c5b0092da08
                a285b740d48913dcc2e76f60813a50af2d 000000007c193af7b3031cfa0280be044abd3b81e3                                        e14e15a8b16ab5d5e85ab069c97cfac236ef5b0115b96bb48bb2f5b
5234       8635 96832f68bb4158dfeff33c92231bee     cdc628dd6cb8b58b2ac190                     1M19LkZT1CS15wsxqXVJ6Xoj76SMNgwoBE     89070b65b13b32f63b53
                                                                                                                                     04301ebcffb920d502110bfa825ccb94e7135f53b4d3ad12bfe95ec3
                a91aea82ed738974faec19ee1319445b56 000000004a639e0267d63fbe57f54bbad6fbb10f8b2                                       7f3becfd80779016af7b4a10f7544cad4bf01943503bcaa3fcc65212
5235       8636 36979736d7e3e14d66442f980ea74d     61b66ec1806a1b788fd38                       1KJ5wwQgxx46yshk2KYFxES6zC7xrPuXjD    5b8a8829fed8100a79
                                                                                                                                     04f527b0b72d6f8b8bc5e040cc156930bd1b45033a867353726f326
                a33684768e140aacb756a2b1b0bfb08f0f 000000004aed3ecd7f4eee639eacb046187f06ec5b                                        c4835aebe48780039bcb26b1e02dd4dfff094e49246e04c7ee27084
5236       8638 be9ea91a7278d177e9899298c45414     af02c8434134f914d3156f                     1B3DArBo4Uz5mzA72nqboxMWbKqNCGXhAe     7d2b7169cd6a7bb10644
                                                                                                                                     045ee7ae349c4995a35256b494fe6eeac1789713bf03fe4fa954d77
                95833d9b5f5f0c01e0403bcc2913760c62a 00000000428a416c6536f785c18af1fb6094c653f2e                                      92e83031077da9e50fde3ca99760e1fd981c82394e146b9d17a03b
5237       8641 8139c418ba209f52b435fa6e07e24       847086eb58755303e2d39                       13oagBeuFqNdhGbHzrcupRB9WK2pcUMNMQ   57fd34d0e5a8970e2ea66
                                                                                                                                     04bd1f0f665271a67f9747ac6186814be1fb833bea2f1179564c979
                83f72152feaab5cf3cb3f044559611c3081 00000000c14e61b3119b529b1a97ab7d8cde929ade                                       cfea4aeabcfebd4fcb603038dcad909561adb3968f745f587951c1c7
5238       8644 ed894c21bff9cbf73f7eeffbf1fff       02ac8ebdf1b44ea1c92f7c                     12j55m8ujDYdMRzeF9tEhoDJxHeaeSPFmR    85307d73fefdbc5e615
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 293 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04a5406ca59f9b979b326532d63e2719f861d6f54618fcf2bf785933
                2b6cd0ed0eda409f94bf97358066f815f84 000000005b6abccbbf6253cdefbcdf5a19b5a166b8f                                      826a82e9b4dae986a1e02acac7e32ba629d8caa11f892859c4831ef
5239       8649 ed640af8aee4cfcff90a93bc87220       4c730ad8ce1bd7fa519d1                       1Dq9if8U5kfrVo9y3zy4BJFosXMYssuMmF   cc5ec6b1d08f22b07f4
                                                                                                                                     04f9dd86c3cdd5118a275498bde1dee6425d584267d2d105ee14bc
                2febf36a9668394c2728ab9590c85ec58f3 00000000a0105b1f82c00525f8c881ff1ce768df7eb                                      406724b33c780d173db5e289e41c93a028a76632dc2dd6ca1e3729
5240       8650 467cae356709f37baa9107891d12f       bb86e72e8ed402b8211fc                       13cvb1YhzkssS4KMJR8uqkSXegiR45GA72   d3ec5e40823dbed7eacc2a
                                                                                                                                     040929741d39c5093504fb311af5c1bb1392a7ff38d6b56632e6dcc
                c643c0e1b17850939afde7096acf4db06c4 000000005be793d6abe489bbc81103a5fd676d6fbb                                       69f7107c867d49380ebc55b6e4951ed6b202e92db39020aa956234
5241       8652 6817a049a8aeb263e7b716175122f       484d9b51cfb37a59fe6f13                     1WSLMoxU9F1SATBnfThsXgbrnvcrdg7v2     7351bd807130c9bea41af
                                                                                                                                     04937c95787156f239c679732c02ce2c2588781598108046cf59c73
                58a607dcb400d8285b640236dabaa0ff53 00000000fb39895963d4284cf0f59e0ada8ffc2d05e                                       50ff6446ad1e44ae68e33b080e407b68366368a08ff64c2aaf9a02ff
5242       8653 c0fd54a358596837cde5bdc9186283     81297966d4b13fdff4fc1                       1KuEJ5GxfiRVGCVVEZzwHxUfiNtibpsGz6    c383ad9ab4f0de44d73
                                                                                                                                     04de88ac6cbd130b38eb8a917e864b966701d67cbe790baaf982c7
                efb710a758eca87fe53b241d437dcca101 00000000e135705408a52b677d6bf64555dd605338                                        77e211517f849973b8b0b6f3c4a7b2a90cf33edbb8abcbd1d913519
5243       8656 dd8ea334952f3a0af808fea6c328eb     c6e15e61bec0685c6c59e9                     1PYbb6zZpWHXSRfjPR8aLTAjqN7ijgqw9L     6247ea00378343ec79d41
                                                                                                                                     04c5bb95ba3c004d3b93b0bd6aa9a17ec561f9bce6020bfff19c158
                3c5c6d9edc508234212cebe12576e79256 00000000b3d0e74a3b0ae2884470820910ee41096                                         702046b3c1a44b74a2d9f22a254961d3cee6b47016654383077445
5244       8657 fbf752ad8ca47bd960ab949953456d     01cdb372c80a635958ee883                   1LU2wFWa4uocrjgUjT4WnPgi8DrQcyc13q      101eefe856f3e96a983bb
                                                                                                                                     04f986fc97e026d9a4423342bb935dcbe05e8ceedacddc19c217719
                1d1b18f0674fc02d9f6cc86884e2bfd17ac 00000000310584baf587dfd0c615c3301d8a065a81                                       36e7e1f48bc1558e70976a8ab524f3bbb0cfca5f70e0dcd84cf8fcd4
5245       8658 438ccddb6bcad3c2eca8031460da0       bb1097d14e65098a985760                     1AiAipAn3Lnvk2AT21koCr7BqxXjSuR1sx    a4e482632340813ba7d
                                                                                                                                     04e1025b3c250c9ac551e626288a30f3319ce5dcf3a347d5898cfdff
                83e9997c4b6eb3e057c05e32102566f8fc 00000000f027fe41b775800b11935115fe4889a786                                        020fe20df1c9fae7089095d98d94fd5691deeed0e788dc7d5bfeac4
5246       8659 6b956e1254dc95cc6a64fd4cb24c0e     e83c19654e459e6b8446d1                     1CnFKvUnC7bjNx2B2TqhSmUc7BxhaHNMeW     47fed382518e5d38ba8
                                                                                                                                     044e0be4fb319ff33c64ff58988192cd784e88a2573f6090f51abbac
                f91d7a0ba238581973f4a93d2d7fe63678 000000009cab60c85f4a391a5854bcf53ea52cb47d1                                       f27c592a2aa803abcc4b85d6c466c9839182a6e3c7cc949c4253cfbf
5247       8661 1046ad4f0ecdba3c9b15c26d59d163     e3173d190ebb9029a2f19                       1EDTicXnXpJvzRY6pXpxUxxWX4Brwz9cT1    cf9af53e8c65620c7e
                                                                                                                                     042698e5714b6b1850dd91a685080edbea266ccda8ae49711f89e9
                d50c01a3a922115e82e5f25456d40790da 00000000dbe57169cf2498176385c693c38becd8a1f                                       24a8c139d34d2031e9e03c425944807f57cacbfd4f40f9e45d9a74c
5248       8670 2b6fdca720c43c9901a8f9e6b79e24     0a703a4996307d3ec0b7b                       13Q2fo95B3vobe8ewRAN8LRFYiiukGrLhz    402a73d092348dc4403fe
                                                                                                                                     04a29a55bf2a8eb7bd267676970f73c2ba457744c42fdf1c60b1d70
                e559303738e78e3a59754a7e72887c8bf2 00000000ddfdd23a02d2ddea4b8b2fae6e9c87eb90                                        8aa2b8859377d0b66dd4b4d482b95f06147241d2e5e79ddbf1b8c8
5249       8673 098466a8d8ebe9f6f1c71e0568ea90     a8661f7abfd14951e2ea36                     1CZAxuYdSzBLFdQM3rougWx1qPw1F2yaKc     c255dcad6ae2bff330887
                                                                                                                                     04ef1c99044fe199dbc588a4597b5d06bf881c0aed087f513df6123
                e8479ac24ad3538153f749dc01ccaf1131b 0000000077991a4865e083ae4ae338c86ed3288e8                                        d36065833639658fae3ea82cc869dc3842a37e88b1818642bf1e8f3
5250       8676 91cee4711de3c656dc711cb4c5b7e       09fb9be17b1771c009afcd0                   13L1VJBwithgbcNjcwa3yF5Y1Fup4Z1Dq4     dc6581677e638ca07977
                                                                                                                                     042af8f4a3f9d5d3fe3fe09648b9d0a56ce2b641f30c1ec5b917dce2
                c502e24735d170ae0e75a3ce9befed2e54 00000000ea52f615a50abfa78d16be3dad4e597872                                        d4be99ee7a9ff1491dc313b157011a1e00b608f97f4344c0e404bf0
5251       8677 08b1c1a07498024773f074fa975dfb     019e46596b410a70145c24                     1Q7ME1Z93jBvNvvTm7F12bTc6gxeaQ1YrF     81590594b02ab557b48
                                                                                                                                     046cec34b1b7b81a420cdc640520ea4348189bfb9918452287b675
                b48495d383f1f35c628d5c03d9ba334e86f 0000000058ff161132d81b301c3699f6f04d87f7f4a                                      c6a1a8a32429d23e41cb5377152ca67b742d5e5edbc4e808a77e65
5252       8680 3990e79ebdbda520e4f11a321d9d0       e8b5f273c4b4b1f569e40                       18oH5E2Dn7RHv8KtHHgVwwsqw3TX7rSWMQ   7bdad11369d77b4b578997
                                                                                                                                     04bf3067c1d48379a9458805667c10c081b40c31e2e82a22da8e9e
                41e8a3e0c5131571cb0dc2f884b8998eae 000000001c2911089b4bd7719e2607fa24c7e92f77f                                       8434c141aca760bf5047e4f61a0c75f78be77530c7a0f82bd70b055
5253       8683 c87f1ffab5a271a0ce2cb8230781f2     0ee909c6d511af52cbf4a                       1DP8xueEeXTCyyBsSREgbhXs1UyYzKHtsS    5423a5347df9e7592fd78
                                                                                                                                     049ee8381d68da3416a406e3a68a6c417645fff02febfd9ab182b9b
                ed8dd03f0ccf53ffe570c130ba1354fb0e2 000000009a7f813c24708573b68265c730a6bff1fa7                                      f81b774507b26f941089005d4102b66aa77051f6e33fb4722db3842
5254       8690 96c89b652e849d5649671075a37c4       1bf9d447f8c6a196e2077                       1HNragqWPtAX1EVh3yZdqYCmhDnkip5qre   a8ad8598473d95e5c7d8
                                                                                                                                     046e50a7f39d835154333710e26dd1b0890ef423a819dfe0287b6a
                5660ce715659307acae8ae0126b4ca27cb 000000007c6ce8af451e99b8f9128759dfc9a4720eb                                       d8b30b23b3a87c866cc18744e3aef8ba192726589ce1daea6f7bd4d
5255       8691 ec48540648141f6e0a3d77cfb4cc27     40abcc8f8c174dd0e1e81                       144hSAKfQRbEk63cPAnrZKZ9jjsAjX2fow    c64cc6f59f10c2d6c4f9c
                                                                                                                                     04c4d5649f545a811d8b820394a75af0a46c7d586668fe12985a004
                d1ce74c6d6a06d8703a605721205cf3578 000000004ed1690d9de9afc1a4b3aa95101655ffb7c                                       3965fa6c4d88da584c67c26052baa418c9df9c215fbe457a3788ae1
5256       8693 e23649dd5d206be262d3a8117850ea     84513b5a91dc5f26537c0                       15xy3AeE8UxHwrM8ht9frjcgASNDG7a8DT    0a3e45e08390a2525240
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 294 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     040735b5496921f8888ec8cfb6e4ad63a8efd8760659b8c1feb67f1
                37ceb43327d6784c668e47146493c9961c 00000000b754236eb995c2c9dc249c024249d4ca51                                        78a0511bcb666282ba56c77d316c2654f6b4677020a2c68628d6c4
5257       8696 d38c647f1b839329cb970800043fba     8336ce5755133f3e526063                     15xE5v4XoqLKCFCwzZcXDLsSCRUn9jioz8     3b0de0a1cc12c037d533c
                                                                                                                                     0406e36d5b03781a0353f5ea648f8d3b2456bb02bd1624fca4b5f6c
                49b8007fe1c87b3840410243e690b50081 000000007a7f2fc8caf6f4b7ba2a661f086999e5d9f6                                      d14a90ad33fe5645aa1d8b296a2b4cb40d0e22235903022ebdc0fb
5258       8701 a3248ef4717c3173ba8af24851fdab     d56aaaca148c11f5ed10                         19DCcdHKMcLUZ5ABU2tpP14d3jv2chHTEs   b955869a352a50241c64e
                                                                                                                                     04ab6cb99122733af448f584fad4d340295d4552e2845e3c8b8c54b
                69d12619709a00f0535d25781b41788a69 00000000d44c165c8c8a7e9a2aa502a299327c744a                                        b22c3948758a3458e1f9ad4befcc79a9fa87d7cc318bd5ff59a44d13
5259       8702 1ceabb0f3f958b0707e2dbd8ca91f7     ddee331b03733fe1b382f0                     1NpwktNrDm2uC2VPKNvWFfao5GAM4fMR7n     39d924286720963f8c8
                                                                                                                                     0492d435f0a574b0ad0305a965a755a47ce0b26f0d65bc056842e5
                35c1e02a5ee331974bb6049f6f975d2319 0000000023bf2a6b9fdb55a03690eb77a746bb0e95                                        7f3e7ba13c892b6aac6afd50634e407ee7049fc0a5d1a729ba35743
5260       8704 c34721a5453e332e78cbaecba8126c     488f18c666c45cf3511720                     12qgRk9P3EdMCSV4mGQyRkqXjjHyU4A1rk     efc54ea998e0c6155f3e9
                                                                                                                                     04a156e281ad44e4d882b1a493ee2610d32c5403746772e68dc3e6
                e211c61646ca474362b07e1d9d66d31421 00000000b830b128c054ce9e1a8492236b24731c6e                                        18c4adc4bb3b0d3939ce1802e3ee43a4e565324786a25b63862626
5261       8706 a821348004ed6183ef722dd5a5b5b5     dd4f7c91d53444184475f3                     14EdepmcXSc1N6V8M4zaxZGZBeUNjLqSHr     deae42aad71c9b83963626
                                                                                                                                     040407a3c0735f0ba9bd4614e9ee35cab05f58fb406f8e11279c094
                8d78501aea8e84585d100de823711abcd 00000000bc0bbb516a5931c9c2bf92e34086e98ded                                         9441bc636ae77005fd60a606097e9e0c4a38f018bbcc5b28d4e0381
5262       8707 914575576320ee4538b4674befe2de0   9a3039ca6b6fedd1fe654f                     1LEgwdW7tN2K9qHF7yj78FW5ati1kn8Wjz      b9987720f9071ceae03b
                                                                                                                                     040ff54cf23b4ea8f3e14c45edb6178f607530805b5e9b106f168906
                d03b3c9b8d77110dcf81d1a6fee57cc14ed 000000002252e14a5e9415cc10dc2d5d277c294d73                                       f6b161f2b93a0ff3a7e3ca446d863190d0aebeae00919b47173faca
5263       8710 c9e15b61d9358a5d576302c42f729       f3dd3215ab1dc1570a7ad2                     151oj9HezKxjVKmz1HYHBPVn9zRLfrf6Lg    439f3436c2907625742
                                                                                                                                     04e464523879782cf91382759505105625eb5102fec5f42e776fed6
                a9ebbf586f5094e0ca02cb7a230aca53fa4 000000006d49cccf1a2e84eace24eb5096741fc6147                                      148fbe592f24b2955649f137ba380504c504155a38fe8dcd54e57a2
5264       8713 bdbf474b9555cbad23c1825b81f68       e307d49a888077d6d5cb6                       1mmBQV4qiVeaYLCAVLpgRJfaP88uHbMYY    3878d54ae32e88345bd0
                                                                                                                                     04589d5a3099c3312a4d18c15c135189835c910e3ed2cfa75c48fc4
                c5277182dc6ed7da9771270cc169e7b973 00000000e93a18e6d4acbaa5fec37dfbdf2d4109efb                                       2dec097c86ec9793947a8c5dd9558781c3165f3826771da0189fcc5
5265       8722 db1eec49d8370e91c1d6717f569700     e8ea2d962e4c922565252                       1E1iVo5NrQApNRCHG3oyqpXX9wUTckqFVX    a5610b0016d4f8ba4f49
                                                                                                                                     04df091f90fd89c06ba9609696a261dd1c2f2c1c6ece0309901e4ba
                750de17442e00415ade812bc3dd5f7d7b6 00000000b2eb9ca958d41e99e8d2adddd71652688                                         abf38aa294b030b4951da787b51157018d1d8f761c700526908649
5266       8724 2715f4c52f11d7aba42d4c610c78bf     2ae94b7c40201d9b94f5f13                   1NNFHfysfZ6QMkoYWBQ6afDNrPDDJpjNQr      8ad95dd96a199e9a331d8
                                                                                                                                     0479bfe56ade28faa2e8da629ba0d1e3d4eef9295e5cf7dafbec699
                91d76667bf0d55803b12717c73e235ec95 00000000a24e620ecaaddc3c060014d5ea3cc48e45                                        311b61cb861d4e6f6779a5276b4ceeae9af37ef6bebca40772d27ac
5267       8725 0b060ce2aa5757293e7399b7f2cc02     0a682672e9af8389d83234                     1FUwxVhfXdNTEZV6X8KTCrGAVGmvDL7Tq2     811803e0598366ae798b
                                                                                                                                     044cf786941e4fbc662e14906c80be1d8c12dd295fe3d32b6f079f81
                e96058495c40ffb69f5293318aa7f5a6b25 000000005d0beb201e6429cf8e1607f15a241cecb5                                       8c9f20893039cfa2b0fa12ba4e75954c4374727a9e6e7efeef19974
5268       8729 1b5e7583fccbcd4bb4eb44f4ab20c       d726b2e86b8b919d5e4b97                     1Jj8S2YXYm6TA83KSJs2kCLkDNTSjnbaoo    6bfcd1bce1cac7e1249
                                                                                                                                     04966ec06dc0ee05aeef3e4e85c85ef782878795bee25546d8c15e2
                9d852cb581858c74c9b95e1157297e067b 000000008fc8c267f40ecfb5297b09bfa325b8c012a                                       b6929e99e0f9d1941bd064d2a3a94849c7aaffdf8be92b9d97211ed
5269       8730 463141b93f00d2cacb417a203adf72     1b930005cf625e7b1d1fd                       13Nyu6fYXdgXxfn2MZ9Q17dEfoTTdA5HWV    ffa23cb61d3a651c7764
                                                                                                                                     04379627418e8f24fe46fbc57ced1768fb3c18ece45f6f8865476489
                bee615bd82ba5abe8958631a17eb65cb9 00000000fd5fc34e74cce9bd0147f70253e29960c62                                        7be211f2665c61bfa35297cb3f1bda56d2cc994756da9140e5497d3
5270       8732 e5565151fcc2a1d1fef424b869b17a5   e7ae3839b489f5d890f91                       17YdBmmykzomL7yiQ71YkBfpA2GBajoy6c     d9ee1cb9b9140b7e4e6
                                                                                                                                     04404fe30314c8e676daef4ee2fe398375f7a70b3468aca13d7a3b8
                084a957efc1ad8d4dbca93e78f09ecfa7c4 00000000f332186781b7f38a2bc6fc08010610e5d14                                      dc18e1a61783bf4e5c76cd1b49883be3336af6e8b3ff7767e679d73
5271       8733 23e2eab5863388f3f6f57856b0cd8       403753b0c86a88e7651ca                       1BHX11hXK7riVikqcXxyMqkDDcECDJBE7a   72a6e8ec412226b4fbdc
                                                                                                                                     048a90238e232414c895c39db9c70ca8d384e6b0532dcf7d888473
                fbe0a8d23295f52eed87fd5bf8df3f63852 00000000b111c9f1c8b271a1add221c8c4b26b5af49                                      05283305da0b39e86e5c6d8f544d1eadd23f98642ee92aa5d345ab
5272       8734 98e913693c9265788eaebc4f73039       50eac6661eee1f25c3b2b                       1NNfhcqvFPRTMnFxaYs4vSx5MaUZiJ2xyT   ef37d32a3b2ea761822d68
                                                                                                                                     04b462b1fb6868a5c7bce0e5d994d3d08f2630122b93a59d168ebb
                e272634a9c81f34a395398c0d48a4fa02a 000000009bf588ec242454e1343b03c8f1934b1cae                                        cad714ac2b9d8e8b8c963a7e1a8c08463e94f83c50109beafe7dbc1
5273       8735 d4bd8035f6244959360a748bf71109     89fd96f6ea8906b81a7e46                     1Hd7vnZbUYQQ5C84Lcqo7GcWYfcT2qyHjD     bfa65fcc4f432ffdc1e47
                                                                                                                                     045399908fa08a67eac85081f15e8e79bb6dfa83cf439a9bbe97158
                d8837b8d53f6786f25f9aa7445ba8f5f8e6 00000000665d5339b5b00ffa19afd10a3651ae057b                                       f2126a703b53eb677608fad56d2740baee05ee399500befcd29a27
5274       8736 27852a3c565dbf086ee514e9fbaef       e36112a69669c28c4aa35f                     13FoFs1yMvere5ZSHXncrbMKCPrGFvECVW    91c5d8c100a1698f2b22c
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 295 of
                                                            913
       A                        B                                      C                                             D                                           E
                                                                                                                                     04f96efeaf82dea690197b29b2ecc0fa28ffd85a6dc0f15cf09194ae8
                329cafb8634429102efcf3cfc5c343d61dd 0000000026dc445d6b8d98b2ec9cd9e79cb3458a75                                       9c71386503b9d76e3b506dad2af6427ebe044d7f5c89ab9e753c72
5275       8738 96585c6dedc7068a48acb0c6ae55c       d2b3d4aae55d0650234770                     1GRyMBAUUPsrmT5RV8HARt5QMZUWVz6rZ5    0f6778e0d605976b918
                                                                                                                                     0434f73ef32a6449d082e4d4c2cded488890e3d653ad6aeb6fb82c9
                65b57a6f33070a885390513326277eb5b1 0000000005330057f103f6952ccbf26832f348c8151                                       da1d1baef7ae6d03331813b2427ecf470ff48dd177a3ac383f7fae0a
5276       8739 328069d39c46b8046481b7b07b6929     ed4e0bf6de798c2514a55                       1GMpFhYMGCbQqMRGCGdDfHk74miwcqMZWZ    c547f14907cf0684fb9
                                                                                                                                     04d1946b33d2d22d757815714116a9720ce715816145b4b152161
                134c705daecddda32511929e4ed6ba6fdf 000000004418af7fdcb9d1b8adc5332ac5361efb366                                       e46d5b606c49d76d8538b8abf194854c0a81392ca60d64a41b9850
5277       8740 cab1c22bfc4b34cff445d92755a23a     01344087de0d6f964fa84                       19984SVEnshrcXjkD7nD5fY2RCkHaMmpPX    f9aef9df7905bd56e7b1bdb
                                                                                                                                     045b6db1b06ca2452f0df104399a47f00b5d20e63c4d0efe92c3cbcc
                f15e630c74ff8980abc7cadbe6e19505e38 00000000077c1d80ffdefbdfdd6c2e039d8d9c80030                                      0522b3c59c48b68d0b078779b36051dfdf33a31e99e657bf71a314b
5278       8742 add788fcb4a09cd6d83ab7fb1f090       f6cd26e8ba38c575fbe8d                       1Pn1WnYy7NHN7wijDDMEQJUSJjWXqie7az   c5f3995af855a579ae2
                                                                                                                                     04baf97165586950f61e359bad528866cb6bd80ccfaeb3940b2918c
                16495e5ebb1fa8616bbf48cafdbb5c8ce95 00000000dfe6854b409a89330f557a1ac28d7db8c7                                       c1e7269dc01e69f7d24cda3dbeccdf2fc5e946468148145638471df5
5279       8743 78db24b688912eb689e4a28355c7b       89a1ebed5a3080219f9646                     1M4GnR4wgn7TMWGg3neK28iLqEii9jwFJh    d32b6165f38af4b90c6
                                                                                                                                     041fb0b960ba0eb583092589073f94dbebeddb4bf8af20ff97e0626
                1502f8f12b22e61500d93bb432be55325b 000000001e3cfe8fa628a618ae5c2cc83ce0e4011b4                                       840986f0c6043eb0cb91510fb24d64761fce2e80cd1fced88df617d8
5280       8744 c71b665d7bf7ec11af93a5ba575b3e     45a8464855e59fc8494b0                       1BcvxHs55xFvYC55RJCiNMyPn5bpUdURkE    2832d6383533118cb7b
                                                                                                                                     0438b6ed52dddf53f115596c42b2c601c272812eff4551d0de8b0c1
                b319cb9ea353d83caa51f9a5c9d09611f9 0000000016e9346fefb7e09c9b7d7260e20341e1fb                                        c3ee946fb7e4bd15423964ad74a3cbb80205d5ceb3b1125bf3676d
5281       8745 27b428a6f2a1a1178679cfd4ab22f7     166a0d573f921e58d4c180                     17ikPmqnTAZg6DGgtTi2DFzoojPnYyo2Zk     d48d9ea602f40018c8683
                                                                                                                                     047167d834e20437ecf3f288e69458fcd612ed0b5850066429bba7b
                2d786739e88c40a799c270501d74058ba9 00000000305b43b45e877a84345d6ea17382b6087                                         82789efb6db6b14307e23e646e0184e478045b785c12fb420a02c9
5282       8746 329170a742054c5e18652dd9c72324     e1e5c3c7e3a280c2e24eb58                   19JnhxeRFqhGkbYuEz3qHjgNp3Fv96dQoA      b2c5a35cc3a76f47233fb
                                                                                                                                     04079f1972f60249c906c7f41f2ce5b472489ddffee0d1de613a6ae5
                184ad5291bdf53cd2f321d09fa6eef183f1 0000000005be062bfcbe94c974c8678e7b4248735c                                       c4ba8759356be277139aa31b09dec29350bacb2bafac7416aa1cb2
5283       8752 51aa65d3e2abf2cef1f52324bd636       48e73c26340585d993726a                     1BH1oWJ3T3wV1nkLegpiL4BaPWE726e3Gt    1e1f9f107fbfb14ca2d2
                                                                                                                                     04f460bf4c85bb73a4368b734165ea8297af40efca74c945e3dc4b1
                20c900be8e6790d6759062b88e4869862 00000000b69587e814b378d834d53cc5c11a488b9d                                         20348858fa7c9790386425051d70fba5a9ac8055e011317066a992
5284       8755 d88175db79e05c12d6a0661c8dc72f2   3a4dceaef877677d6e8c8c                     1CAEkmdS7BKdcqcbNF3NkoC7mFzKRr1Zhn      cf42b39c9dbc16bb5c1ee
                                                                                                                                     04c175edf8c335dbdee725fb8ec99f1f05a606177f7f0d3de8812c73
                fde86aa969001892796f123536ae0c9ec9 00000000b01260abe5a6b9f8a300e8312032fcbe3c                                        f178722aa439cae847e4c3743c3a8413cf9862119e5d7bf5673ac97
5285       8757 72d956bf1c6988d840109223feec91     aec6f68aed27a1fe4278ba                     178fN8PovKpa31Eg7txAREZL9B6pjEiAk9     0360b7715d9c5d5dc67
                                                                                                                                     04ed59d65ddfb231bcad1af8a0bff770b856eb6953ab92974f736f4
                91c95bdfc7656da03eb31f79168c700eb2 0000000098c5f4a787c8253dfd2e20b476360c8c63a                                       b90d09a223017ccc6498d537a30801eb3fbf8b9e5dbc51246ea6dac
5286       8759 90d947d344c96ec2cfbdf42e7eefd3     b7a2aec65c99a4f0334e2                       13LJiHWfn8FNVxAYopJ3crw84LXtdWqCDS    1aca41019af4ca964f9c
                                                                                                                                     044aa533b582876a36ec5cc46c45006b06f5824fc2f916cde74eb4e
                37e60dbef2cf63ccc0fc6775d898d598797 000000005797eb3df3db161fac7c403a6c45ba0286                                       0820a12890f64046332aaf05e67ffed13ad73cda30d36e197469d62
5287       8761 1bb977a0615c9363f0122884b3c7c       6300cec4aefc587d68cd6d                     1NGac2PaQiJCQs6TaHyYKaVDicTacicW5Y    d7e1bd3d49c417ee8ef2
                                                                                                                                     041f8050c878b82a4dd06b7ab25cfc2d7d0e208b5d137b599ac70c4
                2a7b7ccafde7ee30a0761be231702af403 00000000a9986bfca3dbfbbfe4bb9c093a8cc69e891                                       2c568f760711678f1fa4002d7f264a97b911566e6b08d92b9873284
5288       8762 6a3f5c69cd538b402085f1cdb9f028     d8f8cfb5d618ff7157dbf                       14TVzgWA1nL2otpG8vVLTu18Bvp7ABc8qj    b4eee7eb53f21837199b
                                                                                                                                     046206fb1563554308983c299e84081578e57d1d97cbfcc44e5c499
                dee69793835c25b179370c8370a30b5fb2 0000000092146e5abc54f7475e508978ead63a6cb6                                        89b20babdf1f3b60ae203906b736a7f8a9a347cc943e80efdf164ae
5289       8763 87ae311e4718b30b202082642dd9a4     38ae88eec5270b18026089                     18FX3Z9bPV7KxMk5yZUW5WymJYeKsfJqbt     392478976ca678c9da98
                                                                                                                                     040a88c67059187410079a2f4025402623066202f850af9ffbbc97a
                695a037def62c12bd272d4448f63c8b753 00000000376ed41c9e61d55414cea6fcb806b1c659                                        243e3dffea8f54be609ac3f2dc2139b2aa9e1437e6891ae93e417ee
5290       8770 aa8d9cf5827171e2414dd2ebc6606f     23e7f96857de44b00de6a0                     1LV9UZ59kTh72BS59qoxzKKLNYH2ScUfYT     84189d05c94ed034df48
                                                                                                                                     044fadd4c07d2fc42c5c7275ab0dee3e158b82d4a36800e59066c1b
                9477100cc6823066efa736b2ee968d67ad 000000000d61de52de2d6a2bc6dba30fd51a013737                                        b8eaec943d128c197c54c233fd549f701c225d24bc0c5820d005166
5291       8771 048c8cfa84e60f102b3b96fb762da1     09aee3761aacb0480e3396                     1ADSKKcvk6rwSdQnAmFHj9iQsddXtiW3t1     abe8deec056c5bb50424
                                                                                                                                     043ec4582aa986942bc5fbc9fbf853e6c4f03a67109d31f020f94084
                1fc9021862c064e9cc3b9c68e06b40bd6f2 00000000a996331c70cb7814d126c01e7bea080a5f                                       062f0f0a43fb79faec87bf9127c211707896a50f7973bd2c15d6c523
5292       8774 e7038fbe0fd6712b5e00904bd7a42       e2cf5b63d0cc09d41aa2d6                     184KXA6UVM71DciNrN2JcLBaKM2E7inS8w    637de27f459b4ce6ff
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 296 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     046a23bd0f7124c7dc6f52555a22f31501743ad35a62d9397ca65c9
                b41ae37b59d36c574ac8e800c2b338c4d1 000000002c304a01535a30cf525dec0c3bbfa362f6e                                       a6388bbe8bc8497729b135966627aa1b9ab0befe5994e770a11441
5293       8775 4e34b3cd43a053beb1b9541b8cecfa     d4b097913bc0ff15b55d4                       1XfzWV3x9UHmUajNkyWgivG6KZoagnFkR     0a24a215f647137ad7a4e
                                                                                                                                     045b8a922ca424f82a69be63444bb5ba96212416fe6b21fd156f145
                e503b17e454f21dfd1f7117465dc87cd112 0000000096d8c76027a64ef1b9dbf12737ffad0a05f                                      daa1777b556a037a4f193c9dc30534eae4ee952921c4d0b0710734
5294       8777 eb2dee92c49fd98949244cc9c96e2       cd7cf33f68bb74e11b78d                       1Eap55NMGVRdaikDi6r4HSzx1Qebzu44hy   0ddca143451d05cb5287c
                                                                                                                                     0401396478246437f033ef9516adc88da8369573761fe830e4774b
                15f7f2096c99bbea9c9f7e75e832105080b 000000003e68eadecbbd5bd683cbf336ae96bbb650                                       5a9d6c9c6578431855734ef654000465fe70d70b9e7112f57f0c9ae
5295       8778 180f1657365335b1add5b66ccef5a       085595aaff3f2be0724ba1                     1CCPrtwHvGPwQpKaEJqgAzHXAzkDk1Znuu    66974a2187104b0884530
                                                                                                                                     0408b9bcb373ed4e40bd39eee9e958a048c625d6291f58282882f2
                14856292cda74d16ff90ff127901c779c69 0000000065af049a9fa93cea542046013d314e6980                                       943f85873613b0990fdcf5fcbd8ee23a4c54554852a7dae84244a84
5296       8781 47c3c132fcb237e93c297870e16c5       55304d998bf89318f05c10                     1Gu4RiXVXfqHWAh2EbqSqHEZpowtJ6FXNn    d75371a2c8d5bf425e818
                                                                                                                                     04402082134bc5db4f831328efa214b48f06d0a8b459d04a2b5a18
                1b776e8dd5de073d733086d6cd77a4ad6f 000000002173b0e503a7566754711596b57d5319a                                         9f769a29303411ca6c2bf1449f86c4d51a0122eaab6c8889bd4531b
5297       8783 9deb53c884787d6ef775895dc1d174     9069c8fb4c55089acac0502                   1Me5aJkx1RRiXgizz9qVbsZPqrZRFBgXe6      38b1ca2f593eca1498e9c
                                                                                                                                     0486b54078817d0020415b8693a24173e7f94790b8623d372132a7
                8b3da36e9b36459c1b02c86ca09f40c313 000000004911facd3a8135d9ab337f67f65f4f92f73f                                      e4698f77ab7d10422b577ceb3b6d28a1147b7c445b51f5c6765fa8d
5298       8789 21df1a82da4e38bb0ff397957cfc8c     3f295c924c0971116225                         12D3gVocufHMdTptL3C5E7gxEcUJpzozYq   a748553ee9870ff840914
                                                                                                                                     04398f8abcab1fe6b7b8289c4f7d8e44a347eb533d4b44055208c62
                e8ab655ebc60e42cb28f8d1492a2bf4650 000000005f2f4063102005cb8a9f940a12f771e6947                                       585df5c288c896df30ac28b4a462407ec9a4aeffd27bdd4a3248879
5299       8790 424f24b4863ba3b9211c5aae5a2d24     e3157c77f77ec00de9507                       1Ns8bRxR2Uaifzbsax2LkRrbgA46GNnPeQ    725a3aaf0d50ce4366e2
                                                                                                                                     0494fbac6e0d000054bec604f0f06161b2d8675e727f58742beb359
                736a3260b6e322bb664d34f605d30114f5 00000000fce66f517da7e77003f45e5844e4cb00ded                                       1a32cfd8e91cf5d6bcf3f3eaf3759e1831046923b636de14b9a6f836
5300       8791 9cbdbccce4b14e0f18adcffa7143c6     20e165b168a8c8aa59fa1                       13RxmbS2sRG5xj3cWQux4ec2EUHhCB8gDt    bf4445131f696456b5b
                                                                                                                                     04bae6fb4a51b333774ac0cf21097792ac3cded71ea7b101a97dbdc
                b9692154c3ef8ba3f9b6a937dd5f7f47e85 0000000065c6b8e8013a87f447703a98e5857a264f                                       4817185c10d510e6dde7fa63ba05ac5f5e97d6d9f10f27bdb404d89
5301       8792 e7997384b2631af733ecbe29b35e8       d6b4c3216d12e74c69cd07                     1K9Rob1MJSmawPTmRyGGrFAARPPR47NinZ    e590cca1145e14b925ae
                                                                                                                                     04bd2fe7179a43ebd8ff190eaa480df4a2fe9d5a625e2b522909e2f
                ce5c922c3d287840add7237bb0f0bf5dc74 00000000b51d2b9f5faa149787d633d4c257c2c4af5                                      38c72d234183aa782e6fcb266050c7f900eb992f4c65bc340daa445
5302       8793 5843e613f3b52ca7daee0d84d5ae2       903e07fcd7734683ebf34                       15e9Rbw3aTmxaCm5GepucRwDWRbCKEESFD   2919a773097aa0282954
                                                                                                                                     045c894f260f89e11a2cfcdd696793f88bc4b8798803bc83c07ef32e
                bc9811a81285383ef9ae682a7ead40597c 0000000056270ab7155404ee7f57f6252d20c1a1a4                                        4212886ef5953c824e2ee9d43d1f23d18dea9f068b9158c0555f3db
5303       8795 3a344c21ec4226b670fed84e4bbdc2     79888dcad96a962528151b                     16pnBuT8b1bTh3X5Z5PGT4scuUbcb6QeSW     187dcd7cd16180f4d77
                                                                                                                                     04277e5d78cd81b132fb42ebb2382ddf6220f1d08d914f72722873f
                654fb1ffd43bb8d326d91edae45ba7795d 00000000a6b938f2407fa173d034c9da999e8f82ff2                                       16b51f9db0e251e012de091e8652ce739806e6ace6346ff2bde98b3
5304       8800 99769750a68b9dcd69ab9ac0fb01fe     7503edca069b88dd9b1c0                       1AC9AQzpmF695Wy67WjAjQAe2fKbVYvUfH    d795c735b076ad8e2be0
                                                                                                                                     044f59f92047b6e3dea00c4ad8061f4eaf93e1a754f5c8f9719a5ee5
                9ed2dd81ef58f62c143963532b474827b2 00000000cd741d8b0f40301c7fdc028883816ce467e                                       483136eac80ce8744045b9cbe5e04e38d0033177ba0a8f930b190f
5305       8802 1f6b27d5d2a5515061abbdcc3eaf63     13e0325e4f8ced3d4b19f                       1NegQ4ioBX3zYzhDh7NgvvGJ9ErMypjEdT    9b88e91dfe365446c5b8
                                                                                                                                     04736f649ea5e86d6d65a3deece069f07b28420d7076662db2193d
                7e8d099e7b49d2c57741e36a6fd877bf2d 000000002c59ee9cb421a4fc9a7e60d549168e3917                                        682c0bd18812b8009c98fe9cc19752aac9f07d9fb60eb8a01d2d0fb
5306       8803 5b07a42e0e9dbc98b8509e53c20571     d47a9cf276e958be8dd015                     13sLptmZRcxkqFqou5WeyrVkzSbwC2qZff     ad0b3966f577fb31abd1c
                                                                                                                                     048cf1836fb16237c80c78d08dda9c5210227c5cea217736baa2f6e
                361f4a2a0b1c0b579c172417488cea9572 00000000a94e1945863d7eef8f7585da1305541c62                                        d6bada92662c1d480b70ea5f5651e1ed6026634709d0271209da46
5307       8804 c490955577a6bf9066a10e0b5ab53a     527f5c3340ee056ee19e00                     1LUGCLaZBSSWSnbvUxZ4jnBcKvk3wZ2S5G     f12cb59062f107f44ea01
                                                                                                                                     04ca6d3458fb884ad2ebc1a89d8cbe6eed683d27e05105fc6dce5a2
                be2cad4e0c87306c34d90bb52385de64ad 00000000ea1f4e21fc336b5552e712d12a660b28ba                                        d4c244356df539354a29ea3aa47564943b8a73461fcdd47b257c0a
5308       8806 3d49f7a1a948740a2a4103168d8556     f8458b4bba1cf2187da1b0                     1HmHzgCsfbrUB4mxeKVX8tESUyPVWeSEaU     38397063ef7468e01ead1
                                                                                                                                     04aa9f3c9bdc823183561a054c38ec2d2a1d896bae2c00ab8b15cb0
                90694467131b44e21b1a8e85826be5346f 00000000c7ede4b4d97579ce2ef124526d32a1dc1c                                        d6886a81749ee61251417768491514dfcdb504d0095863ffd9c97c6
5309       8807 7426d303c1fa130229f91f4d396b0f     4d35b18a9cd3096a4f0cbd                     1B1vXEdVmbTgTgX4xFiCvxMdTNrYVUYmdY     888b8e260d1fdef3fda6
                                                                                                                                     0429d8204f8609294965a586779c2baa5a6f49f0fd7141cae42a22c
                720b62bde7d6510c9b12984c0aecc49937 00000000917055ca56f73122581850ffaaab9fc2d02                                       ddfa20a14c4854ccda722f48840fc62e14639ba72be50a78d2f18af3
5310       8810 8c0ca25a57390f286b0078c53cf38f     76e1dffbc02d6249f87ae                       12RLZJNFGhHRAhxNxq87jd3bPnJDQ6gHSL    d122c0d092bd95c4466
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 297 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                     048435768ca39ac822d67207c7a96149dc2dd7740aed0bcb41df88
                c7e00b28950a7ae93294c126dc9f67a1cc 0000000014c10689f16de16ce0afe82248be5fb5c22                                       447f2d581480d921df99bcedbd9b6e361f9774c288cd705b4cc9c10
5311       8811 11e3b39955c6bede5f3fcaa5f7b124     544de41ac6e6e550f8051                       1KshSUQTNQ3zfQ147D9L6EfZXNpnf8MDMj    ec30de2b6bfb95ff7a19b
                                                                                                                                     04669606280927cb32b6c9e409a93ce078cb2d85f7d6f5a22e3c872
                a0bc2ccf20b12fb29c0f5bddab25301650d 00000000549af48de2d951296f00b748420c5335ba                                       bc7586bd65bab873d329af963cc1207f2e4b8f09c523b61c3fc16d32
5312       8813 c064077dabe18179e25fcdcf4375d       f310b7d6d3b55ab09ec372                     1Dnrz9VNcVRZdXE96G4vFg2PVy5VzS3Wgy    d9897e7dea64c2e4424
                                                                                                                                     04c96b756f4a341f56501adfc1c4b1d93da7763cd3db66ec1fe876b
                7632fc97fc56b60bf6da0bc57bffbbaff2a6 000000003272a21b70414d8683a810a9474dec208f                                      51d66f8ac8054830f0d357d7e16de80eb21ffa532b5265945965cfa
5313       8815 a481a916b829705819f3527921cd         5bee443a0c81ed094f71d3                     15KPBdiKUZEBcyYJZyq8eA9HwjPmRHPLFS   da47c9f7546e399236e4
                                                                                                                                     0447edb3ab3c2304dc386131f3b22bb741090304b9509c238b631f
                01ffb23a9dd88c536ee0a960b0c0d40c7b 0000000064de54caff83e8ea00f3cd162c72c436f02                                       4713c9acbb2c3df8c8c807d395b6337cb68717f792631c26aeb88da
5314       8816 de627379c8d4544f97dd012b8ac2f3     33d9745351d2c4f2a432d                       1KLx8LUtjbC3P4EXsdhdkgyesUgK5miQYJ    1a7dd2f8828b5420e3605
                                                                                                                                     0437c53ce76a86d66c1cf7c04ae74e60292f788f0363804d6d266cc
                ae5c2cd1ea54dd126dbf6cf53e949a22c95 0000000030dbdc002ac83181ffa9c85f8376bf69136                                      427e24050a223869e9464c1f03038c15fe83fbd4aa7f0638c2eada3
5315       8818 3a352320ac9e72d3e002057482c39       922e43eab74034dd8788e                       16qbsoT1rPVVeg9tjnZddpnu6y6LU7kBYp   4ab2363c3532ae13eecc
                                                                                                                                     04bd170bbf9aa8fc81f1a36c98ea969248c2409d0de7dde185874d3
                46a9c0625c3c38d9d7139b882a29e78432 00000000b4bf10a5470dad6a1f3f0dd290fb4e676fa                                       3d68fb4c53b69a98e1d013ea3268d2f6bb581a9ac165cb4ac7d4efe
5316       8820 a6418dfaf3bcf2add1acb9c125a097     17987908e6c0d3985bde5                       1A8ZRYAnPXjv3xLdzYhWFEGufjL9LJQhpR    782e299dab3c3c27dcb0
                                                                                                                                     044be19b1c77ccc09faa55c2f2059bd3bdb5e4f999056fe1f72f0674
                e0bb0bd3eed563ba6d2e03fa83d8e8b006 00000000a10f36c23f35b9a7ce96787accb3e25b1c9                                       e14cb68cb0c413091637416aabfad26486105b469928cbfac2d2805
5317       8824 63ed41ad1f27b82d39af2392197009     0c0af84e89a3a605dd872                       16wFUJJhWnvj9epqXX6YPLuaDNzDP39gnH    bbbf3f31be7576d1146
                                                                                                                                     041f1479805731af5fb03338dc46cd3192b8e548ee7ce1362befd47
                938cfd3e11346b8660bdc7df4a5ad6ce3d 000000006a66ec9eda53cbf62a75b7f5e68fd1c653c                                       fb7ba199c7e7f3a726e0e43408563f8ab0a39a840125770e5f9b9cc
5318       8825 8b834fb070b8bfe2645fb0200ec2ec     ba0ba8d22145ccb7e76f8                       1JoHihiToUgaMo7zD8VQKiv3GSfm5BKbWc    7d9e77d4c6aed696d0e4
                                                                                                                                     041dd38ebbed68572cf16578731b53b825ed1a8a5e69f0de86beb2
                1201a2031bbb390c4468c96e084cb1579f 000000009e9dd06f63d361bb5fd473750633d924bd                                        11f736e0fe1fbc272c2c3a308f5b8a34204d99d916652f1e283d528
5319       8826 0eb06ac2b9777db5c6dd583d140f80     367945189b1b8277d85507                     1Ee8j972ZdH2Z2niWWMHYnRk1TtbjR3vmQ     277e13ff67e76da450f0e
                                                                                                                                     04446e5274de781ac7ccc54afed5724cfda037eedfbec1bb580a95b
                ebd850aca48a6bd57ec2b92af291ab6f71 00000000b12f5de820deb4065df2c250b33b4b8520                                        25ce565ea21b727e85226f39bb641b72dd42172b23c01d5ea24593
5320       8831 11a74e88ef0f8007f97119bef5ef0d     5ebd1964f655154d112d9d                     17S2TfPzNqsLA5yjxmuASG35Y9UPwBNxg2     5e79ac6f3c92cc71cbe20
                                                                                                                                     04a73c0dfa646140cf20078953f805bb90ce17d4e98901b76b61c98
                d663f6a5ed10e3779a2d711e315c8c2fde 00000000530b1a3e3b2cd6caeec1599eb991b928fe                                        5e283a7f397ffc6f054cad6cf8447a02c90cac09b5a7c4b78b988347
5321       8833 e7109b69c51529ce041459955aa180     0935b35d3acf01b4adef50                     1Jvo3QYDfjShpEVe5muZGmjTneLvcWPo9x     5a60f7e094f4508e80d
                                                                                                                                     047c0d75e4350a35c7a7070524e9b74c85ace116ccd1a391b40d62
                137e8a2db7c8e62c11cdcea0c50a9d0f6f6 00000000b31245632f9d27ba0dd4f18536b62d4e91                                       98ad3090ca611321eb806c792c7cc1d65c60878ff589c900a89f98b
5322       8835 dc87538de243b09ec4bb3f21fa1e4       b1590d82c8263764740841                     1JEpdiQhQ6Aoq3ke3antDFaFmqiJabfi23    33c73da31a21b459e96d3
                                                                                                                                     045483df173a35f13cc49bfffea1e4fb5eadf6c96571d79d8568d3fce
                90f0aca50a379f3cc99bf86e5fc5aca83c20 00000000d3e91a1f7df6f1bb0325994742e92435d8                                      327cf98f9383e4e2fdafff24a3530c2652f20752c7c2fa922d45f2232
5323       8836 b5c436caa4f297729a3c82ae8f41         d503bcf8aef6efb25bd915                     1JuabyzRBbzC9Fe8Cdp9n3EnHboKMshVTh   1337a201b7c91685
                                                                                                                                     0468ab5f63c3af6321a1e6883bec7686dd9ee3e6a2a0bbeef7a4b0e
                f34472d1c2781bf6416c2e4e9e3d973230f 0000000018da6af9bb475577186c56b5de3ce354c5                                       7825d7f64aa6bb603355398a7deef897100cd5c905dec79c54640ce
5324       8839 74eda1817709601852b2178648f3a       287b03bfe00e85b665b08d                     16DrN1LqnbthQRhDfKvDAD82eGhciaCPB3    5c564c907e834393e1d5
                                                                                                                                     0405f5bd0e0aab563c05d2e78073767c2021c5b3af1b93682774be
                f4f72a4f1a85ac9cf015c5ad177e33627c3 000000005623fbd1794f76361227229cefbc21def8b                                      8eba7e90cb9d3787c073c386130aca7098aa9d261750a32a7c9ffb1
5325       8840 a232603ae24dfd5f95f39d3992f44       b8bdd3aa204d64d9f6f66                       16KvJHxQex38tDXbpSNgyAh9LigYd1ajeX   3214c77f1b4f7784cb28b
                                                                                                                                     04f843e24ce0159f6feb7a5900a3288df54d5ea41cc1920de45ec6d
                3404baf6e891b47e1e83dbcbcd574cb6a1 0000000091c106e5ece058c8a68ed1d98a9f5c4256                                        9565d793300503e62b2c4dfb66e089782dd70cc18bd8d293252346
5326       8844 05f74da4b016e7696288fda9003d03     3b823825e164fcf379f3b4                     14sRV1pHXpwKKQ4ouxv2bjUWSfdWhVqL4b     0360e9d11ff31588342b0
                                                                                                                                     041ae0e44458ac9ab0a8f4dd675cabdcd252711e1b8aa2d267e1df
                0d07bed1db4e7b4114c893c54b25ac369f 00000000b3a76f808acd2cbacce2616e383b6ae2b5                                        db175f881b2cebd16f45638776dddbf7a6b1f397ddf00d820ff8a3e7
5327       8847 9fe8d80eaba252bee48ab1eb6cb98d     13078cc8da91bf9aa17411                     1KBwE9nKUYaNpHiXT5fm5HrDrWiYXwX5iG     a2ee2af6be0cf67a75fb
                                                                                                                                     04514b9b6f040cd82cfa59794bea0f39f38fdfd08ed8cf19281c2564
                f8db4b29ee7589c8fb2a3c9b2801c4075e 00000000121d44b620340776446d40875d4874643                                         b9dd1aeb39f211bb7b93440694621c435ac8f896436e51ec18bad0
5328       8848 5699f71ad2bbd12680d6928094820c     013dc1a3ff72d7090d16331                   15urQW5VYtp2knBUVagJG2B7FiA2Z5iDXR      338d384366bdda864cf2
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 298 of
                                                            913
       A                        B                                      C                                            D                                            E
                                                                                                                                     04306b805c084b1c3e5b4d5c6ca3d14df96ad0acad7e93515dde73
                a5620a30d4d9f24331cca79e19f8d87efe0 000000002bcdd927667a8a705239465c576bb36a05                                       7ec4b2806505306b5d45cad1834b590a2ac9a486f88ae724507662
5329       8850 0466878a2352cce222b3ffdb35330       36e89065f590d4b8fd5805                     14sDDAmmZxX7yVAmyC85QMWfdBkKERTjik    36526e7162fb7a9c333ab6
                                                                                                                                     0448291f373037cdf1f5acc473cb079bb930222cac70af58d5f04855
                948a47beb5e019fc2e6de5c1ad0ad20978 00000000f8e67ddf74edec45187d3fe67ba61a0d82                                        4212bb3f9336cc068025a40e9214781e353577079761523053cafcf
5330       8851 e9e14a81046b296b0c5836ace7313e     5ab61495d6a6b5533819f7                     1Q1G3HRLEAFPX6CYwzBM2Ypy3RNgaBcDf      52e21f50f0e8fa58d54
                                                                                                                                     04812cee0116ee864a1011a28bb0661716b5659e3da10bf3d34fbc
                9a95fea4147624f5bac505a98c0b57e3b1 00000000c6d6af57f7f6934b27f90bb8d1211e66b78                                       549f96602d46119acdd9bf9d4376d3b27d7435446b3a4fe57b9127
5331       8853 4c3e3322f2f920d807a3978efe70fe     e7c6dd7b572afed7dbc40                       1ARY9R3hKJQNUBxrSBHxVXzV2kKEzmUKJu    448889a49edae8a2209107
                                                                                                                                     04b95c65cfd344093c1a7079ee556d4887ad4648f740bdecafa5405
                ded8590a193c936a359b70c0834862bd33 000000002a78858548881c706490263d3f4617df7d                                        f597532c4b4f41f8b34f65b1fc05ddc1a28c34fa115becd0ef575eb1
5332       8856 d307384d496ffddae11ad8822f029d     bdd39502c19b7c582a6597                     1Kcd4PEoveis5duZFmT5PHHEciyG8CEWBP     5b3ebac90b285036cca
                                                                                                                                     0448a2894d15a8e0355cd7fbfff2dac5dc4845371cfaa32251469312
                af88afed59f85124d8f429411821e8d9649 000000009170777e5c4bca070011b170128efb51a8                                       55fe8d126f761db77843487196c0e12ee05ba3c7b635a524797b94f
5333       8857 cf4312fccc06f00f2a0a2c2a5b74d       5367238c42dc78906d2323                     1DCvUkBFJBSbazeHhTago8jMqa8NdtkDfe    06caf5368949e5739a7
                                                                                                                                     04628510cbdde4c9abb753d1f014a2ccf2dff02d0ff2fc4f719472563
                68973d0baf9022e875ecffa2ead1965b91 00000000341cd13c5f45a36e832f66c2f6692d1aa1e                                       bef61c5c9b449651031f8400681f3136b561e847b8f174c59e9d924
5334       8861 9f95c92bd09904a7aecf098dc641bd     7ef12f61aa326fbab6b42                       1EcLmDuQ6wwaBt8qThcDwR8hV8Hp4gRw8R    047477e63bd57d40bc
                                                                                                                                     0442c6eec1b317c10001e0aa98c845a61a538f36b6861daf4e91f3b
                e79538855f2dff64ad6163386f3bbd25a36 0000000062d3153a7f3a61ba5d7e94af4f2f297f69c                                      a80abea4108bea7c7eeda3d26ce973c7d062740bf93cbe4f308aa8a
5335       8862 df4f7814ba91523c8b0710861fd76       8613b8b088125b57e1221                       1GKgGPfpkrq42HdtsG6y1ypMGX4Smdfpem   9f56f0e6078dc91a59a5
                                                                                                                                     04a60d7a45df91f03969941e7f022a7d46aa4a5ee7e0fb88986633d
                38ca712969f71a8048a3dd87abe264b943 000000006028fb1be3a7474c94ea83f10905478030                                        94b5c5a7667d77e727eebe4e64e2f50c9cc1ef9a158a927d2d9d01b
5336       8863 07c3f8afe477bb58a4b677e1ef0aa0     457415eb7470f06f007dbd                     1LhMkoTkpaWEoiKPaMWW8Lq1H3UU59Zhuc     03c72e9e2e18b3701f94
                                                                                                                                     04ab89eff88868501c78708ba3d2f46782082340f26d8da7ba36624
                3cc5215b21f53d6f058f35e2686411b4962 00000000a308ba489aaf461365217e4ad97a38292c                                       a96872b130ddcde024df762e92109c841578325087550e1190e065
5337       8866 810c35c0bc8491c06cddd32b741db       469a97fa34a0fd6b34e6a8                     16z4cuw1yJs71JiKEaMyDKpZvh19Mh6A4X    fe39b15d0d40730a3c857
                                                                                                                                     04a5919ba19d88d3567de48529a93c860903d3c72394cf6f5d9ba8
                43a1558df1f20dce65a0a0e0319c6240bfe 0000000087f73823e9bc784daabf71bef5487a847cd                                      29fa3a952903179d2c3e31a37d10ec36c87bef5f72c3ba3a5c9fb90
5338       8868 cc0fdc0b8312f1bc2f42b106a4840       cbdfabced04e24b2567ee                       127mt24moNZxURQXDihgHvRaWUWCuNQmTP   bb4b2d336dea378925ed5
                                                                                                                                     04dd30873d6e637ed27b36badc0edcf06c40a5a38106dc2d7185d5
                e32fa0fe1af2060f90190851a46099240e7 00000000d75c5ead6576fbcedd9cd003cee45efce45                                      3d8646113a12ded93f1f3dd29e43d66ffa1a2b75abb3ffd9707f1327
5339       8870 c65b740b5f617b963559d01843519       c74e67d61b4a535932420                       1Dtou5XjDM26ifM4TAC91Erjm8u1UdgEdB   ef8661401dc23478d84c
                                                                                                                                     047ae4d3853cecc9732e305e4ed040f99de0fa207057b33045319b
                73655cd1b6640dc4d8e10d7ad890a852e8 000000008442c1f22d5b012cbdbb9808a5cc417b41                                        b42bd0a10c4170f5ff25bee38a3ecf36a8350a10a49a8be2c748bef
5340       8873 c31d9836b1da926665091c5d0868bd     98ff48ca952bac572f7597                     1GU8BnbhhR2qmBh9vjoa3BWCsBeuksxJq8     4e0d98ccfd615993d2c14
                                                                                                                                     04dae8516c2c511e162068257e70481536e51b27cb7bac84b6e9ce
                150c87ceb99ae3244ae2fab0be120a45df 000000007ec4b55d56bbcc0b794953348c3d30f43a                                        b870c1b998368e22e5a5b2aac4c0cbea6f17e4c1bd43f0033227bcc
5341       8874 22edcafba9218cab720157ce97125e     712450fece691b3515662c                     1Gaee71aG2txhmHS2M2HtoAK8FqvhnMjwC     d3f3f839deae3aba40df4
                                                                                                                                     04cd6c9b188e70929e1d6d42a885c7a291a1da3af66be7bc232069
                ea54eeb59c435e3996a863d75a7a3383a 000000008d218d6349b08dd2bc22537db48c63304a                                         dd0575fb3a7e1ab4ec3eee2b78506574d082eca55575e758b33462
5342       8875 b53dd58c3eb978bf89f07db28801892   5d22f72a2f4d89c8f144e3                     1eGXZDGDzoBwKZHnJFWuGa1fAJEQeuK4x       ed5b206a5df3fd7d027fb0
                                                                                                                                     04d290e039519783ad7a8894f4424fbd222cdff39ce81d8cfb15a62
                c870f33c4b28583ae3132bbd894fb7dd39 00000000e7d3201ca7440a9b084f5c0074a0a32642                                        109ded29a941ceb9ebc3aecbc5ca0828b7da33be28997c7c031a02
5343       8876 bc1d71c0bed03e710d00c29e3b68db     02d87e1bc796cfda265188                     1PPXiQskzhD6N91Qeiq7Fw1Scr19Ly7uc6     3841c46ac7f41928e3d21
                                                                                                                                     04d932dcd3a3be5174b725f7a0f786ff15e0fc45d8bbd3d960c2a8e
                e6b3b50ab807b27a48e9cece8e3b96d2e6 00000000ba671ce9b23720a7e9350fdbca314edb2c                                        339a01c5ca3f168288294cbe4a74ec0d8270b5cd4b48dabf8e025cf
5344       8877 69a687d162c2a1bd36a3e24c80062d     206b090afddb6464866152                     17TvPgAHAczyKAVP55PHR55RdN9KeCHkN3     9d8daff7a8ed2b7f46d7
                                                                                                                                     04aec4de5c7d57e58675073019331a11eb6a82c96901dbf3841fdb
                3dcd6a1a9d56b8ae4ea58ec8f9ec065f08 00000000901236b6b60ea294338dc498e2691d40e                                         a9b47bd0054de15644cdf745128ca13896a7a78764db3a802da7e1
5345       8879 0364531d03723eed669a9824f670ff     5d6fd931aa7e5e694935f36                   1FUZwgsDTmtjbj1ENfdW2LjrgC7qe9JWcc      7c74f5cc5d2b32ab6c9f95
                                                                                                                                     04d5917455fb499e62af3b0ca5033b9757d9cf2952afd61d5d30b1c
                7dc21b20deeac0289381372fb594042123 0000000024ddc3c8de38e778defa4cbe136ec6d553                                        408cfaeb15d9cc8a689f8ffde1356b9d2f0e0c58f6dc8ffa37a3ac6b3
5346       8880 601dccdca6154e4665515f914a7734     3fb38649a06738f122bd2f                     1DcTY1krovwdzHasX7Kcf5AuTkV8xsq5SR     ed845d435c44e72389
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 299 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                     04321a365f26dc262046373838f55501dd2bf95bbb6b8910cf87b56
                462edaeb12101dfab9f91c769ccedf34b4b 00000000da6880cf2152b6d7997e8c9dac562fe5bd                                       b50cb5d3204fe79f516f11f85af7dd8d261f0dff837722490b5433d8
5347       8882 b816de429acaeac319334ddb02554       40544bb7f338057b314cb1                     1PKAdJGjHhodzYbiZ9zPrv7P7DD3NE7uDG    5d3696c382b7cf490b6
                                                                                                                                     042e23925d455651116ba452a6e195a8fcad1d62dbb533410027f5
                761cee289ffa9296c241038cf0b5bdea1f2 00000000dd426cd800359795b7436e80d8098af029                                       8254153487bd66a12c2d5845db0d262eea3f1010bce1a706fad868
5348       8883 a4ffe4b5837df49c6e3683edd69a6       a289c3a3edce079bf98cd9                     1EbD2HvLPAHHreecfhweV7r9K3bnn6Uk7o    3575d1cb1b417802ff7612
                                                                                                                                     043f1c729ae43a5657ec81d80f2041f41dcaccc22053eb2d8f393ea4
                d132e6f9c1e06c3450e268b4431ff1cadaa 0000000057d38f5d7e85f0c42f8d35acd078d686c01                                      a7d58f7fffa5b87f63801370f5896a014426108a68b2f15a7d17c426
5349       8884 58f4642f5dc457abf1a219fca4733       0bc47053a14db6f38d9db                       1MH3vP23sQXS7HBdD56tGyMgSDa7bbHVH1   a44e0cbd9916145033
                                                                                                                                     0412384c33898c48521a976ee7cbb59c9b0afd6c6c66ed33bb667bd
                e7fa85d10511c5a41b5558d95adc5b086a 00000000f536d3ac9ccdc9a3535c83ae586413465bc                                       75ec25196969f1de6fecf9f9dfd477b3d2980bf99b2daad112e237c5
5350       8886 b6ffe61bcae9f50acb220cda1b6c1c     97c35a2b2efb1d2d3abf4                       18WEH9DoszWCs7rzP7xuFksRo5gRv5ShKT    1924dad0e34b3d306b3
                                                                                                                                     04a5aaf6dbcda72f3802b9aeb808cb2afa264f507528a500ec92b43
                cc82501f4a816b3ccbf08c29ba900c0d808 00000000a0d1faff6c739a8fe94aa985bab7dd8690b                                      fba90d3006bfe70cfe6cf627b1d825f8bb2914878becb06555d5442
5351       8889 33ddec08fda8fbc35c694ca420499       b089ce0952829179bed9e                       1NFsijdJwzoeRPBz5hxBfETAPVERFdLMGJ   6f0e2cbb3b44f60795e6
                                                                                                                                     04bc468192676178aa27e302094cdb10bb28534b7b32525dae9a73
                0c284357cc5bf9150206a1500e60d9f9e1 00000000c735d3c3c9a02fba4f4807d696280c3fcb4                                       dc4a8a2c6d07dae76f3c55777539cc521ad055eb698f5b22a23a644
5352       8890 b3d1b40389f84786fe0682f1eb3b06     02abd7dce29d95a38f9fb                       1JGEMJsa1JUga5T4VyUxe4PXMkWXsx57mE    7a2429024d4ad65628f5d
                                                                                                                                     04d6883544cea4b18b1f340e4ae9b80106d70c18d8cde2acdd8029
                d481fa8b2333e171d14c7d1293006ae260 000000008d533850b2f17cdcd43bff547a01f583f44f                                      5789ed0eff0cb4b302f81b1d3f3745f944e516bd575f2f8f9e48d02a
5353       8891 b4a1aea2fdb3fca8ac87ea1a782117     38bddfa2e10eab9eec01                         13gtZfEiZJ4k23DQspzUAJz82SWo3xgjqX   c12574b119c87c6e575d
                                                                                                                                     04252c1b18bc20db3d7a593b37b1b3c3d44a30bd854c27875c3b56
                3ac0071a6512cd7d31fa938ec6cd309d43f 00000000894a0f79cbdd4d62603732823e5faeadc3                                       88e349a5367e2ebcbfa93e396ec413b0796831c42ef5ed9cd111a20
5354       8894 d6c3d3daf87abb892ba369e24736a       d9781255a5f5ab8b667c53                     1GuWVuXr6zPEGA5JFHoqCV2WSoFvWr33L     7231ee9104f799e575a25
                                                                                                                                     041827c93a8e8507c5a8bcd1f42f5763b3c159c195d8a3481184dac
                c1f5874de3e8a785965c6073588ff534143 0000000097f6a39d0e65f5d3b76083ffabc4312760f                                      8f93ce3dba9861a46c8ed9f9e6f93f9291b21044afcb6e3e95dc5379
5355       8897 c3098da1e24cb5488cb77da706b07       5b0d9bb16e72032cc1863                       1DHdro8ez1vjy3ph3tnVyVoLQzL2zFXe97   1de0a824f5a59e18739
                                                                                                                                     043663bed0c0bb7030938987ab0a4d055fb0741471ea8eed2ca336
                08b8c2c3e91183655103eb37a928d26871 0000000070440a4fd1cd5dbbb22ff9df576f6e457dd                                       922e402d17ff08891c22ab92c37ed8e313b50caa9a49fd6766ceba1
5356       8898 9723d6324085a07112db0f9432c192     ee169b99103b696bc4ab4                       1JWZNdm4SC3hcVKsuYAkbtobiXH5AJgctM    9aea329c1f0ec8d2d5f90
                                                                                                                                     04f74b100c084bb2501a2489278f7907eb10574d748dc869a6ae9cf
                5730121dd4faf5461fc11fc0999628cb206 00000000d44e8ccd202074e7c892d68eb22dbb7e3a                                       7faf240ab158432461c5a6d89638d591642b7d4d7c6ad8a4d19e4b
5357       8901 0473cdc6bd9cdf8d79ff0904a6349       2201455cd7c7e428d3c2b6                     1FUgEks6cXLTzV7AgFTW45ZADxkerTWy4k    0f859229eeee76f46ee6b
                                                                                                                                     043f86b7c9e04564d3cfc1e1824da03f03c8bb4cfb2f46644245ec77
                7e2d9e75b94a87a6b6b8d5e02410253c8 00000000114f8a140d8dc7a809e4862c71e879af87                                         f10c0945a9f2b447013ed77cf48016b03a27b340efe42c2cc8e103bc
5358       8902 ea7c5ac927083fe1fbefe9a1ff55b19   72013b28ec6fa72bf6d7ac                     13YQkNeWFbJYbe7Se1nqshk7GBKdCMSKT5      513bf2007ee8de4e44
                                                                                                                                     044944ca9b1356cc0e0a6ed2bdc02f9c5e60106c10a2447b2549928
                68b37386a18bf59ed09575c426c1628959 00000000607df3a786ddbe536beabae438e38b282f                                        21f320b04c50a0098708eee3b88840285d36d8632faba0279645c6
5359       8904 273fba0d2a14ce589d619bf32ce049     7bb2ee44facb82e7c331cf                     17w7EVSyffa4V4aYMsCsz2mKQ2bJ5fkxHC     1f216b3462e78cc5e609c
                                                                                                                                     045e8bad2eb9eefb3c8d793a2100404119026c16e8444f588f52dc4
                bf780517a610095bb0bf69edca2842461a 00000000e30c8d7e2facada850506fd88c092ab4c3f                                       f7edfbeb3c7d69c427b5664b08103fe7abd8795203c5121cf0122a6
5360       8907 8341b6673f64c8f631d2d4f9435097     4355145ede7188676cbd5                       1DsXpBJeEFqi4NGNJ73kL83znCHa6fR8w6    79d758dcd474f50a2092
                                                                                                                                     045b886df0e3fe09680bb1835dd199a59e4c978d0fbc0b86ef42202
                972ba4337288db1ca5e21d9f0967efe86c 00000000e3d48ce58765479cc92d1c9e5bbf5210ec                                        9963130bb3af5410e14b142e4d200076e3d36366905cce7d1372a9
5361       8911 d1384a11efea3df879b13d29873ebd     94949f60f8d42f402a0a45                     16RvhVYDpA2YPuj7W2fhpGFuaJcykCRqz9     ac3dd62fb2bc65ee244a5
                                                                                                                                     04080a7da54a1b6315c490c704366bc0e8cd9e1936fa76e85e7787
                a671a0e789eb132b0f664f6f34d178a990 00000000ef594210a5a7902c7b5c399b049ca4233d                                        673757c7ddc9f7f863ce4ed1c35d8fc9d1c5315be73f90c1a1ce825ff
5362       8913 76d5d45c83ed0cdd4ac6633f63db10     3450c91cda55adfe2ffd1d                     177ha8nmCFK9i5jYzT6NTXx5TemakQeKBf     0bf59388e1dc874ae64
                                                                                                                                     0419f325e60cf87338fc3684e10363bd7f01d31e6fa8740ae335cd3
                538c29ce52a5d49de1a334b31d61a6ed8b 000000008d26f8741d57c63909bd91c452ae62a2a6                                        d1dee7cc6e07403fd3b4b1e99001ddfa0d17774dce5850c9e73cc8a
5363       8914 5cc7364b50aa88a5fb349b0bb82291     0ce74c0f02b03f0d022917                     17aY68m15ubmgypYUGhmobwro5EQz1BFEd     d1043d970ff029a9e952
                                                                                                                                     04d46df6bb9f738972b775544700624da48e1a6eeb2e9a0e455ba4
                49384031763063cde5cd7d83952ced4e71 000000009a1fb06bb4c7b3f1d1f9fd97b4c30da89cd                                       5d11079c52b5f2847612311c5e694f9de6feb342912abdfc24e7c0a
5364       8915 f9ab57afa63733c591878260b13dbf     c2010a8f98307baf01ba9                       12ms4T73Fab4QsgfkmvWtJhDMwiDqpgyYN    dc3a00ea754e2e3c1e952
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 300 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04a1935a29c66909aa903dff7fdbc11756f3a1209c8ba3a91d14fcb6
                8d1fa04f83e2824af974b838c83f56dbb2d 000000009b1d9e201e8be7a1aa3bc7380b448915e                                        1645034f341c4b676c585228a9cfe504186a9a8ec2532ae5efcd172
5365       8916 cdf64b7ac036882ae508533ec18f5       41413b8465b44423928054f                   1PmWDCQaXhrS8HXAzWCCy3qwsLHJ478ioX     c774fd61a39189195d0
                                                                                                                                     047f6de021a2c3b6ec1c5478b93236bdc4a2124928b5cffa2402e67
                57018cf372d8624720d0adca6a5b2c9252 00000000476eb44a1d215dc310bce95ab5e889d772                                        d5873a917a9e9faccea290054aa96620fce5419adae4026a8b5ec74
5366       8923 0666e4c4b5b30eafe68fbe135680f7     01cf2160ff2ba0482eaddf                     1P7HcP1E83coSXKN2VnhnVkMghoAgTFFeZ     5d46f78991b20d40de34
                                                                                                                                     045f73b6f9690853d844db7348dea2432455495358d35af67c9489
                1f22f2d8ede8023fe93ea2fd91526bdfb97 000000009bc048e19006c823c0e3df7d78f107b6a4                                       a41cb12554b423952a262b0f930172045135b13146565a0fe8c9ba
5367       8924 ff5dd1b599991df772621a7ea7503       724168af82cedc17128c01                     1ES4NM8VHnMRGufVX51vSG8MFHgxPLXF9Y    08c30ad127df0f2fab4afc
                                                                                                                                     04083f3a417b97cd05830521c4a420196509e2e8eadc02a8baf63b
                e4135c8963be370f4774840a2c35d0b3cc 000000009632edab3bad8322e22a52709c05d9257f                                        db85133f35dd9983d0a4dae11d0e0a9399a8330b87701f8f7771b6f
5368       8927 0e72cac675b82c25ea85577eecad2e     0ea0c3649cf3b725f090d3                     1CZbHkKJMHnoQqhxrexj9AXVMGz4wrjCry     56b9ba806fc29265de610
                                                                                                                                     04566f064137c2dfbde931f9b8d72d723343a041fc63c8da7d52d7b
                808e064552a1567803fb329fb7e691aa25 000000004c0d9d28f458d311db3de69f0fce041f048                                       30e4022a1cdc04dd2b4a81205a7cb95450471702282e0437b31fff4
5369       8929 aa436b482ea3854d75050e2faac6bf     15b6d100ddcef2456cf9a                       1NHgS6VjwvUDtXanBqmoZkHLKuQyzgEzkk    e8115087d830c4cad8be
                                                                                                                                     048d23699afa6fbf486c460516f3c7cb8c7c22cb4fc357ec5ef1cf6d5
                70bf649acf77cf82d7421932d118a5d404a 000000004c1c619de034b362b803027e8e0f2dafca                                       6a71e6055265392af604425ea8b0a08fcf7a677586b3687728ce340
5370       8931 8244d6ad719e7bdb261f6ac1426af       b0ab6b8fc9913f59d9e8dc                     1FhopMSM8Ljq9dWTXPEuU7Q19wK89ieHgU    6e362cf4cafe50d82a
                                                                                                                                     0472a695faf794b7fb0254af276bfc97890cba7dd5e8c4200b16e87
                2bbd79f5ef987b9ebd7262a9eecf760970f 00000000e7c8a4559b4adcec6a6b80f638f6450ca61                                      09a218bc5111f8af6c83d59ae761289677bf2b976d4c48700607ecb
5371       8933 45114ded1ced18f1ef1bfdba1c226       642d340a26d8600bb6140                       1GkxmF8t4ECPBvs1qR5VkK1w3oKRzirQPp   d814a8b6adb4e881b20c
                                                                                                                                     04e54a422631db46c5cb5c24508b9f4f10774740ffea2d15998b478
                b056eb2e0db0420cd85db143a87cc35b61 00000000220d009e9e7ad165566fe1792b470ddbb3                                        e8661a2c47e5db00b527ff792dc488994e87476b408817dc170046
5372       8936 fb741c4e37be8da81c8b12d11244f4     a48646ffd857cb109e8f37                     14iJwhgdHQeK8GhFcjQQ3Qg4YECtdvFeZX     87b2b4eaf54e139312447
                                                                                                                                     0439dc8fc21207470e31f187ae4c42386c07be241f7a52e6cc2c670
                17068cbe7f7ab0c5a9791ba0a1fc6a1b51c 000000007b6e0cc6e6eecf10dadc977015d80140f3b                                      3f73aada9ed06c99f3b9f3c6c0c150cd3dcdd292c14f24992667526a
5373       8943 bdc5fbab4daeb9b8489e4a8681c71       425698bdec888a893a5d4                       1DZRyKUeudD3pcG4GgBJQ2xBcqxPEBanXJ   538bb57784704956efe
                                                                                                                                     04f0da19aa288f0c418448f595ac61a3a54c982287e953c13ef5f39d
                0624333d47b6930d797e697bacee95daf6 0000000043eddc86a07d5dce3230fb925d3697f5f3d                                       5ae11e0e0c47afb707f229895bd72dc0a18b7ffbad77165b8d5f7e4
5374       8945 d94f4a51c45786772652c3610b65ad     26d0b24ff8e77269b2e25                       1PpKsz5qaA8uA9ZXzGLvsJxwhq1ADBLqX     15ec621d918e4f89b87
                                                                                                                                     04f8dcf9855a84141d30a92c2d8072911651af306468f70d7fab2df0
                d32d60a3e8dcaa0e3c8801cdb06b46cae8 00000000b92a1200bc14712de9da725f68ab198ebd                                        e9031187aea5c71173817bcd67e9f87ea2a3277da2b271ffd599e93
5375       8946 da89647c0237336089c86b676b8d0e     0b4ddc3cf958bd748539b0                     1EPvZqycYRz66PqeM1CEt5aETN8ct4w9HS     8dac2d63aeabc92c8dd
                                                                                                                                     04cd3d95ddc1ec50ecd60963264cd2a082f6ce6723a91f740f6d0dd
                2fe9bccf21bf9585c774672a5b8800beb25 000000003dc61a619c72b085ee44574686c1ce58a8                                       52fd1f053e1bdaf7897f14b12c6f2888b16953261232993b0870123
5376       8947 cb4cf6e1faa1884ac7b816261e616       ba136f7eb07b34d40922f1                     142Ac42E9CJZ7Sf7149CAt2MhKDZ4kz249    8777ff80a9bf68c01807
                                                                                                                                     048b69bc3fdeca308265efeda4989a02659220708793f34c6fca5f86
                d62aad26e9aa94ba9b7b3138b29474922 00000000445bf8b54a7c8ffa6519555b267be41e76f                                        1ccaf3345202082bc53dba8fa164f8a02dae86577226d8013ebf121
5377       8949 329cd2f62ebe67e29d3e55a788da2e4   8e18ae8e0b732b8c6e1f7                       1HTYE5T448VKwBZb3ft7wnDSANdqnExvXm     36d544c5f2fcfd2806a
                                                                                                                                     04c1e9d98aa25d96a1e018ef1819ed73759e46e45b40b0f1b4dfbf8
                82b92fd4bac092ae876e8aac957edf8340 000000002baf5fc1698949b53091f2a20958ccd9595                                       3cbd28c85bffe5554ba00dbe3446b2a0e0bb52ce8f2b3e3813159af
5378       8951 04a55282acef473916303be62f1dd5     0e9c1a0ea748cd89537bb                       189icpFV2dJSydN5Rit98JYx5XcDhACkcM    659cd3caf40c91b0f60e
                                                                                                                                     043cea84a6f2e83645e9c45aa00044a8505e0746cccbdb9013490c7
                da80a91b8080a80e4bd99d0fc5315f28fe 000000001117ac12d7d84f4ba7331c2e7d1d1f38ed                                        7f1710929487b253f4facdd2f5304ba78735b758aed791ba074a7e6
5379       8953 3b7d27ca6f898fa468391475bac189     a45f63ba726f30c54f5bdc                     1HzBGuCwXy383zxetdEskr9324KhjvXZ2N     39ce8092799d174ad66f
                                                                                                                                     04e97006cc275367152028468f8808a4e774995a5fb53f192d98c0f
                e323597d84943117316f85b803d4819540 00000000ab2ad4b32468850fd0c3c5a007acac4f6d2                                       e9d08e2f957ea2034cd7b2679e0655c9da363b2fa0845ca7e7b38c0
5380       8955 69097c9293a4766b9e8d85f83c0a24     f4d55debb9d1781ca1a38                       194WMVTAhU75b1x7tvG9FinGcKm1kjer1a    ce7be139f71015720754
                                                                                                                                     04f2d7132a8d1f6b4e4d21fb2c189c64b4324a5fb1fae0b703ac910
                8442dfa818579a8801c50d46a66c138531 00000000c2253ed36167903b09d3f2189d0ff81e31                                        9ec910e1a70084cb91867ddd073f59a8252c7c237f743901f0756bb
5381       8960 dfa3304ebc41870b1fa45236498359     90ddca8a17a721de88cfb6                     1N3KgC4sFwZt6YsSLWonJ2ms7H5DnLwKjr     a5119f248c8b5543ddab
                                                                                                                                     04d3609e2ad55a0034a18159357210bd388577acfcd5cb89a7151f
                7c9da639b1b9804c45eb2d666d2391db7c 000000001f4cdaea20f65d5535fc9f5d7468bd07a63                                       bd150f9fed9642159589c6db91133d4e6f1b6ce59dff754d00033fb9
5382       8961 8e87fa0f4f51cf05dfec19b456d2b1     385be6b3949b551f6eeb6                       1CiyWrqNWnA1aCh9v5u8ZPGvRd9paF69ia    7405e0eab7e6ca46e3bc
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 301 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     0444da9ec8c2cfb60b445b91da8bbd638b8d6f86a0fa9f0b04ac31c
                836db19431ccc2dbb945a047a1eb0a5478 00000000c80e08817fa6bf175f9594788a85f655645                                       7590118b78f3d085ddbd2261d5e65a34590cd3aa9fed163d23e814
5383       8962 ae1cbd9bd3adad628e2f0342c5c3ae     a2db9aeb6c1ce1d176473                       1DQTwkE9gownPxGo2j3534reMYXPdBidhG    21ffe5babffc7e57f81d3
                                                                                                                                     045e480f4b6bd725fa268bc7f42154a63c35fdc83d36e74dc5b3fe94
                c7fe1e803b11d6c7d835fb9bff5e15fb326 000000004c5f9a511a4287b2be3b2c80ee3da48ab2                                       f923b05c864bc77adafe02139366c8cef46c50cf312590cd448183d9
5384       8963 864ce2f404bb9489e6de10dc12e7c       bcd646d13f83d473419caf                     1GYHTTGSVqjdm5vinifyguheRLzSxva1Zk    13de85d98dbfaae380
                                                                                                                                     04f2a5b3ae02b0e470fbcb92e75db370d310943e557abcd9d259e4
                d1ce0414313ca767aef0fd6e09cf7e86caa 00000000f4851af7a696729b89e37e09b6939e7cc9                                       84139bd6d95c1e3233645c9807254258244a5e184523318a215197
5385       8965 1c7d9644dec6082848a0478fc9f86       9614963959a5a51e69de20                     13nW5dbVVvWHJPRzG2EY3qH5kR7AeArUvD    39d34346246f5ccfcef73f
                                                                                                                                     04e7c860b49147aaf43662dc837f7882a2b5e23b1b29c00912416cb
                d6ebac24bdb7e70e107d76c1eee88f290b 0000000013232867033d0db619d6c288c41e7d32b2                                        4ed8990c7a1f0a910a39551b434ab6759916647fe3ce376eabced7
5386       8966 1fdee37fb6f17bceb30a2bdbcc1fcf     e70987d30c38e34c697f47                     18wgiTnYS2F22pzaLCxSyic63frpSo4bHY     b81b895c46751bb2542dc
                                                                                                                                     04e2bedd13d4654872a0c941704cf945222e40a33822631c448651
                750c159c37a61c4d42f93f26cab59acf7cbf 00000000a5d3de6541cfdf9b4ea6c7ba7665533871                                      8ea95cadd0c4173688eb16685748831c31a0e098ad5ff726a19726
5387       8969 578cb204c13b209b3d4ea3e159d4         4076338ebe078b68c1d780                     16qeUSjPcKUXg6xVHhReSPCZDAiK2Rrmae   a650ef1589b8116fdc9db5
                                                                                                                                     04a80ed0e4af367eb5dbdca5f7424784d55bef8c307a069385de22e
                7504c333e2212237c7d4386fdd7927fa2a 00000000770b9deaf4fbe2bc6f47a80373786a5b8ec                                       aec3267e001baba50f983c83fed67a288b6dcd105240dbc9f7b7f22f
5388       8974 69760322aeb7d9997eddb1a31503b5     6c699079f21ae0beb7ff1                       15oWL3DXkL3AvVjcDb8JQVoUMfAW6k3mjq    f11af543ea3c7cbcbcb
                                                                                                                                     049efb0da63da7ca162f498ba8a13f0e84a60b3e60ca4332905cf4c
                096b482e2fc084651e527917496b1cb866 00000000f9f2eff4d24b4f63c6b86c04b54622e7727f                                      936f65c97ef50328c42aa3446bc403b10074bf71edf16f884a89a39
5389       8975 d1b7350aa25c2ced6b38a4bc325071     820df1d3a8c0cb70344e                         1FdJ6BMDWNyKA7bE1dHrwQMnqniWnndXzS   48d38d98ce47b1173a44
                                                                                                                                     0419d0b221714e536326b3ba4464fafbf565ac7f69beaa9d2612939
                7ef9bc3dba7c24f632eb16e41272abbb30 000000003aabb2148cb1f0e9a9866a40f4b4cd0f4bd                                       242c95b515c5f3e898a058b1fa133a2ca2d2ac25308958717f47474
5390       8979 d50f497bcc4e6b22ae79d3f3313c26     4922bd4fc059f968e144f                       187tfjXha3PbdvvKJAK5JKWZCTvYF8RoML    fde4c397430540f156af
                                                                                                                                     04c56cd195f76ca935542b28518870eac9f7d811ce86f0472129d4b
                87c6fa347453c5a16cf44c0861b54f99e0e 00000000d89087ae0c65dbe821b9a9926077f3f618                                       660cbd5b00f257a0e8e41d87dc2a0da89f5c751aab1c1a5e2f68cb4
5391       8983 6346e13ad107fa144a3191fb44312       fc8fac46d7070f28eb1153                     1CbhfCMvjofqxgZVgoMsBfTUyQ6ocxkbKT    e6ab8abf99cca952dc88
                                                                                                                                     04b55b6668ddaba7ab910b2ccda37e4819600f62fc7f46d24c638b9
                fec2474bf2ca636faef3dfb74c70b1d81c25 00000000b5f612cfc098368210f90e3aa7252e0fc15                                     d0657b85df5b14eab2dd079df2a7d4c387a3786a8d0bec6ad1c418
5392       8990 f45ddbba4c82618a2599131c8166         9b0c221878dc00eb8b318                       1GaRCsamqHy2dykUZfmtm5aHgvGrSHMPn   70071b9cae40e3ed7b596
                                                                                                                                     0412ce060cba66f06c65527d23308e943f2ecd53acd06e4f145a41d
                4780767e626f0a5d00abe79dd0e63b9f88 000000004b6ade3688cdad7b6f78ba650503cf986d                                        0ddd54dd71f8dda780454aabcba1409d202c7f23cb0860cd233b206
5393       8991 a19e9ea805a1519f79c9c012c34544     13ae3750ccb44ff2785443                     1M26CYaUtfQxfQFn9wF533yzpYSjUfmSjw     a2cdf84a978b6eb4ad61
                                                                                                                                     0471e36f36ff7dec9d16a57712cb4abf26a748b26c4d2ae46738e58
                f873bc01d2d415f5e87f4e4a40f28193974 00000000fb00a6ee85e96ed7418fce94d36a4b6169                                       d2adda5abeab4a056eb515d93ab07ce3be047fee324bc1029a95e8
5394       8994 a9d3e995c925a5d9ba310e2fab194       14f6e5a1fb80d9ff88b8a9                     1P4S63xpMJZBkYqhHg8KapnnboLiEr7khT    4c2a4955f92ca9e8ce6c4
                                                                                                                                     04d93c9d198ca1cf45b19bed781292b1a23f608b0522962e5f92178
                ff11c8f863beaa64461f9b030b727b3f667 00000000c411dcc4a6b2bdaa4a8678eee208926f25                                       e267aaf98e92a8ecebb3c8aaa1afc677bbc02429f73fb38aecbedfff
5395       8996 5474f6b62c491e7842e72381c3e67       824237e9470dab80073b1f                     1AyKW7BkiBZfwjDYDHS4mu9mEdMonS8sHe    8ed8104a8d34368122c
                                                                                                                                     04027d246d3702be4ecd5e751948c854e7ea0fc11a80e39e54cfcaf
                f55b5b02156563350f4971e3cd157a7079 0000000064977bd776a9bf01a4bd7cfc0315888d07                                        cef9d190deaac2f00e7e732a9454b2ee4a933a7d1ab73a5902cef06
5396       8997 d3ab4e97b7a5c194f3b8d51615d1de     2c4e7ad33ba2f6b2de5ec8                     1PX2wwcRmjBRwGRcmfugcYHMfF4kVKzhc2     c4771857dfb16eb493d6
                                                                                                                                     045a6e07b7e579fd850014fd2bd27fbfbb0edc0e892217cd1bd5648
                a5f71a0b4ccda01fa6b491b6f4d320aa332 00000000415c7a0f3e54ed29a3165414e5952fce68                                       b1582fc57568c472fe5fb0125866ba3dc7ab14c7dd6fbeecbc01c82c
5397       9000 0df81111d1c28dbbabfa47ec92d88       48b697696fcc840011a5b5                     1DwF3Coej43XpbNYaiG1EzVaoaCbEaF4yA    422b5cc98403eaddb4b
                                                                                                                                     04f5e19a96503fa6bf506f95ce0701129193c096f8c731cafd7684c9
                9a29a901262ec13f9c612ecdbb27df4e60 0000000003755221a82a55ef769e3a785768fa567a                                        907819d3f6403c307d2d3a109df569b429fa42b18762b219b698ee
5398       9001 89b11fc29c2ea3c8e683dfcc470182     1c03580cda400656f2b216                     159ZChejpYCUU4SfnsGiZKhuPps3WdJKhr     8c92a0383b61a4114b58
                                                                                                                                     04c006733ca58bc6885e51f11eeedf8ce72ce5c1fcf3329358fb89bc
                0cfcb3e9a992f41abb40db6f0f7f4de68c0 00000000e4a25e5979f06f2eb95c8bb2e80b0d0ded                                       b2f36660775d896dade47ba04c76517c732d916f9cbef4ca0cb34dcf
5399       9007 5c91afafbf3c58e94b379781ada3e       6ad3508a8ca1b8cb59265c                     1AZdrS4p8daM5ajCw9zXkVxTvJ8MLshqbM    26874bbb379e5da61a
                                                                                                                                     048a1d8ce3568307d348095e3a8213a5e7f2a094868350be4d3112
                9bfff9a152d358b0d67e561c9e882d93c92 000000007c4ac02d6a442170cc02dd26e1cb9e98d8                                       34f727720c58821fa0449b7b82b5dd99054e37d494e8045f799f900
5400       9008 c092c84a5e112d620cbc913f7b998       e20c5d80b431d1fe2c9fc7                     1DfWEFi16Dm1XMvHM1d2mnEZ82WwxjxgkS    fdd0e155ac7a5334e2fc9
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 302 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      043995c93d857aef4f96df20b8fa3ef30506f681f4a895c9ad25670a
                66f32fd87a0b93369f380b89d9613cc7630 00000000a2185f1af428c37a1b72cd744761ede665                                        f02f5a49883d02f8d99d435939d67507c85a4dcf0bcd61fd93e8908c
5401       9013 3bbf67ee940ca83906d758284ed67       6c601d7bee0de68849c6b2                     1FzbKyVGZrFJpn68tDczbJQoJ3ankAxMRF     b3b36aa0b61edcc791
                                                                                                                                      046279d4ef1d22fc2b821a503fec57010fae99084599e0597899806
                43e0e6a9a3ed86e8b649df98692557eb9d 0000000014ae472605c2919345c6c8e7f872134552                                         c1da8a88e8d4bada4d2a18cefbcbf9137c649b9e38bb27a802a1a89
5402       9015 010af7d3656b3246ab9b25a35013b3     18ed44b319f405725a3168                     1N8TNeX4KpT5rMUiMJGCyJfZyEuK7o6CEJ      4bc60a7e54e5821256e4
                                                                                                                                      04e54874a08c4a5d536af4caac4a9a5f079bc20cdd36f679ccdc6921
                7d854e81607442d9c2a9653192dba9132 000000008140175d3b9fdb901d50138c560afa3272                                          3821372f98e2cc93b72b664a6e2fa1a7837f3edbb725eb4afbed022
5403       9018 8178fb07bafc3f68b71ff7108636507   403a575eec7d17bea7f054                     13bPFDouQ1RikATbYLNRQQ1BFiWPEePBub       c79cfa741660e72d496
                                                                                                                                      04544f7e32ac6cc4910b169a65f8384dac49f133a93749cefd43605
                8a75a58578d6af446c6f1da4f48b691df16 0000000007be87cc100137cc086df3322658c8c0197                                       363720c6eea74372fa92eef70ac88f6b27296ee5b72e6f10c68d3fc6
5404       9021 332e1150c5c80b8b07d0002019321       b54b11b37ad8e1c9adb21                       13tQZy3QNrDQ7D4wQ1HE2B5iyUgy7CCcXD    b1e4585f0ff0b4ee102
                                                                                                                                      044208057942bbffa5501f8987b71132d273adc76e59f9d54c412b4
                fe1aa24b83b6c530fe09ed3b6045cce804 0000000084bf16c1bf01890349df52f25dc40c324ec                                        873d8705b36ca2f4c56bd251ab8cbdfa6a7f9fe05d3926cf7ce9d370
5405       9023 2d5a4e06c5ceeadec997424ae21187     27c08282a1135ebb78f0b                       12uFjrF86azMcDZAjCthTtY84opNQBn6Y6     96dd6951baa0db879e6
                                                                                                                                      04ebab6efa191310b8c09d34be4a1d349216a345747fabb3ee938b
                eed705b5ea3f0da7161bc606df1a80924a 000000008fdf75bf3564a69485c2e115e18c03dfb8f                                        939234dd69fbd87278bc895ab6d73bb17f196a8f762eb0bead0437
5406       9025 187c65805ee7192acb0868367b045d     56c4966b739e41fa9af0e                       1Gd3vTNrfsWEp41p7pAzSgjPmwWaQWztxW     bb59f7ca5f4a9a386b66ad
                                                                                                                                      04dd308b5acc302b38abed31095a14cc79c11f6853141f9d4f4ad32
                f657af77c9f6b62f6de8848ee54c319c442 00000000a712efd9a87e1ea84e9f781f9fabb91f192                                       ab6e9a2acc6757d24e7ad6e1c439d202a1a58d76d38c1979f9bf6a3
5407       9029 4952307c3e1b79b1aa8b048355815       4065c457b6ccb0a7b9337                       1L8y5f4BRt1B7pnYtDuLHgA4z7vKdExUhn    6d20b30b789e6e58a539
                                                                                                                                      047aea5dddf7d842401c38af8754694268bcaf78be318e56f7ee067
                5316632875182da2fdf1c6e32193b1323b 0000000022f4585cc2153d6e049ff0664f100524da1                                        043a01da086bdf019ac062fc23a896aed59182bbd6d66e9750b566
5408       9033 ccd87d7d69fb5117ef4f0d40d9a083     7823b04dd94a9f2aefe4b                       1AWtDUvH12JvR4nfX7hhfejSoKLJkmBzH7     b6c18f586c1c1eba00f35
                                                                                                                                      04852b38a41cb6a97816e75674b8240f222d480e80e5e9843cfba6
                69042f638ecb05a11f351dc43f2e25ce969 00000000e0f76cad79c0bb4af567f920bafd257ed49                                       4b8254d19b910decbf71704bb9689121e7e644e0ae2e4fd9a17537
5409       9034 67d74d89c234701da73d3f1e3ae22       3fb86e502447e5f66ab99                       1KsDzbW5GoKtnX7nujwsxY4BrnDbPuSEzi    c69d3f70c8a9918e2db856
                                                                                                                                      04000ed8229b6fc925fe164bd5be916efab02fb00941dedda712442
                b33d86533cdfc964788ba0501f5b62b448 0000000021c12ba808106093f028d52a16b3dd8456                                         c145448093995298badfde68e994f786eb41ea5056bb9f2e3e7d24
5410       9038 40f825b8e53067841a56b3d0e19e48     e4d04ba6a7b6de469d4215                     1FLLtCveUBbk41xDqDSTCmuhFUyNAq9Sbd      eb18d383ea35dca49b141
                                                                                                                                      0464e745de94c299d224259b1dbdaeec4d2f3a30efc71f259154cbc
                efdd0c446e026ba28410dc89708d202948 00000000944a6986d12e34ccdcdf52d97c2a01eb6e                                         58f8122cb44f75deab03d509b99252a8745a48b9d254d49d3ebab8
5411       9039 7df83a8c617aa58f79372985d2b726     53264c162d23c562984778                     1DxyS3wxmSnybgey8UAw2awoGhTy2qxjA       dc3755f2a2429c02a28cb
                                                                                                                                      047c697cc3876391ee20bccc236376e3e7323235abe6edddb7dc50
                5475f3ba4edc8b83492d50a1a3b4c844cd 00000000708e3b444d261f2563f04f1c4e7ea53f7b4                                        6426673b7f565529bbe5b3eed3c93186d616bced7ec9ff1d1d46db6
5412       9040 3bfa1bf34d51cf84ea78426c640ecc     315386f25b73c06e6f104                       1MgGNnxNoWAKx24sZhT1ujzRc3VHD8JorH     16909437cbf7c41c6eb4f
                                                                                                                                      0446a1f2fa4e41759dc3c31357b9684c6f43c7a14c5713007e1308c
                219f1a360c8cd2ccc8712840dc52631e7e7 000000001e8e2046288d542c5cc9ae27dbb6b4fefcb                                       6051ea90734e0c8f7b8ba5c7105406d9bed4c5ca4ad9af94df555f7f
5413       9044 42009e3118580ce33891be74717b1       1efb658329654a74edc6c                       16bYW9VEq8KFyEN9WrxgmMPzbeoE4qrMSF    147615261d5a9776146
                                                                                                                                      04031832646008e3f8906392956bdcd35c9fd41118a80de48753db
                1c162aeee10c7bcd9e713e5658584ac638 00000000652518bcaeb45faa6379068d5ed34caa0f                                         75a51531c0ff0ae2adeb041e597a5087d7387eca9fc36a9a1ce325f
5414       9047 f4baf3cfd1f836730a53cff5fb2caa     e046498b974d8acc265a1d                     1PqQSRk3HbYQ52ms6BetsdgNUXQcMScbSF      c19bd89c464e6f2ef2d1c
                                                                                                                                      04edb2f920b9bc1a98f3c8c22fc9582284898cd489d30e4b8d45ac7
                732a1d92cf21061afe3e09f37f767e8bb75 000000001247f067f39b80d4f0ebc77bd6e44ad520                                        56059b7ec9d957c77d8b74c8639df0517b3100d9fdf511456ce3832
5415       9048 ba98910c4ba9264e4585cdeda05ed       d48dcae476c791b190117b                     19UiVdL8HDcGhd4J6GPY4czwRYQcVkHbdY     076359913ebee0b8e2e2
                                                                                                                                      0414fd05900aac5e649bf526cf42818318d19d8c7f3346563e372a8
                6f2cfaf62316867adeac1d5ccacc61deca5 000000009a3062e2131984c6cf0b589c1eff5c9a50ff                                      65ed008b1663bc7ad2505381d28f35a6a24b6ade820af787a4d2ae
5416       9050 bd8f5cbf17f03e02cd48729d57289       663c23e39670d325ee26                         12kqoqWRuTMFFGDVYJFdCWYioCa8rRV79T   fcc01b35c196b4f31395a
                                                                                                                                      04a2cdbb9819189cc95739a7f7769143de2d38aa2c7c54c94b51ea2
                f071547a001d374d393ffc6aa849eb2dee 00000000eb8c12cc256bf23dc6cf4769463757e65db                                        29624c18402a96ef079885a87201fecaa9de1dc77da24bf3b52c4e1
5417       9059 e47922132ba395ab0d2cb1878c8eb2     3683277513fe5a3597a63                       14QJMepP6NAtKYDUGYHXncrYy1xWyy9bHf     313737836c88fcffccc4
                                                                                                                                      04905dd134b74709bccad2d90a2aa563d758c8c9b9b7f4a053e2e6
                abc41f6c7ef1f01b37b889b39f881853a62 00000000f223596b03ce2b9996a2c74101cfe7f3aab                                       c72285b9aaea0b1f2e311df96c12975b158001456aea151dbdf1046
5418       9062 6437cf512a9d1ccd15e78a2a61c43       d306a7c92a799a3a831d0                       1E4ad5bA8HgbqxsPYpmDtVRNBRF2XfqTns    9c8ffdf273ea1791aaf46
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 303 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04643067fa1dbfb8e95af5c970499909787ca7bc088726cded97c9e
                72ccd06f01ff251d588794a79c589815d7b 000000003b89eaf7515f9d5445a550e904aac936d8                                        e042d18692efe7cf39e96026794482be33aab8f7163528fa526255a
5419       9063 9c571ab71d4920d7385bba841e6a2       c8a1ef6d29805ab00fb25e                     1PkPh2h3vnCPWCeCxUNyJy63X4A54kwixE     d00a1c3656eb59799078
                                                                                                                                      0419fa7ea16b1e08960346c547eb7c3301064a3573abb214c014f8
                c09bd846a82a52cdc3bfd548f11b7f61d4e 000000009124fb96be321a11f2cc8550c8f8336fae2                                       4dd2d6a3fcdd7ecb2ad776c5d5eed2fad253794a324744c85707c77
5420       9064 cacfc695166dd039d17dd9a7f4c5e       1fa3589f59f4c4eff7a0f                       15Vs9xBquXH341E1ZGkYKyLew6nCtqsAzy    64464d33faaf5e91f9f64
                                                                                                                                      04eae3d26e732759775df2bd9e9957935f096756c7c51dd77a6b13f
                23c225d4a6bf861844116f85a1422debc9 00000000e49bdcc21050b26aa589674b27b57c1b7d                                         6fb720e9a830fc04f75e2dfdecfa10a259208ee4ac099aa5cb3a37ae
5421       9067 1bf5cfce7794ae2728ffbf9f3c15ac     487af694c79997be574bdc                     15dFRk33RLTXuj3AiH45s4Bs42Y6CLWDpv      e951c3b79e51dfe5879
                                                                                                                                      044520e87a8acd70fc852119aa5d29cb661e42561d4c3d3c5f90475
                250df25fdf7ec75205343910f25f54e39d8 00000000710587f7287724069f6e9c0266cac0fd334                                       9a1911500a1bfdb9d194b061d3b03205250882fd8819d8f40f5c9af
5422       9069 7c41526c9091d23b992357394525d       435efe8af228b7d9269a2                       16EvA4rVTLRvyRdNkdXwaMahPvoBCF3kMK    d18488202c81100c3781
                                                                                                                                      045a632123bb03a3becd095bc9e822dfc44fc0bcfbd4cb0c646da68
                fa6bd7e3948d294ad2c9179666725dc396 000000008a7dce4e8860ea16a68932b492dacadf2f                                         6b9a3a748349e548eb4abeea87ade3ca16c637bd4ac2e380d8e133
5423       9070 cfecf7610ce5d6f3884dddd7dab019     093a066e535c581b7ee402                     1C6aSnyTBwAiJoeTSZgJXGDrUDaZfAC3rn      826ee03d74190d1111855
                                                                                                                                      042d930f18478b7ffcfe5fd30e9a724a7d5008c7d6ef16068a94e853
                53674cd987caee27fc0ed33bfd3d7184a9 0000000013cffeff861efdc2c7071bb721ef7fb82774                                       7441399b9e2f7d0945b87894e44087749c84e36736b2381a9e9fcc
5424       9071 2a2fb59f4b0feaf41e14cfceb5f531     1984cf703b9d6fb8cfe2                         1GnxBvuE9xJSjfFFqEN2ATwkY3ttjsFqKT    79ae9533a7fb9cc1ec84
                                                                                                                                      047b9f835b4bf9df6ccfd790a558354f551309e7e473064e14dbde5f
                9e1124898166f79df9a381048f23c0fd64d 0000000099d34e8aa84e6b73f6ff4e3c8cd957e387f                                       f8f5931e3ee4f4ed072475f92756a33bc2153773de1fa6ea363a804
5425       9073 85ad7ea3d241364a2f6aeccec342e       fa4e802df3572d1fc3912                       1HPzPWZiiPEXteRMmVgTQ8ejqmBAB33Y4t    e5f7dcc4b02c2b9db68
                                                                                                                                      04e3da4f7f55f15fac1acbc99e7d3ffce05405d53b8088d965f77261
                bb1b9991f73091fada4feb0a745b929e17 00000000667c4073f55cfff10a37cfeea4fa8fb1ead8                                       500dc0cfbd403b65389b720a53e412c96c3b4fe19190c8ab3f3f1aa
5426       9074 bba76cee08793300977c0cc4fd7289     ec573ddd5a140f3a4c94                         1D7fsVo7EeqLSUZ1XBUqbziopxsbBQdjvB    8488fb1ea8542c0bc32
                                                                                                                                      04e0c920479b2413fa535a2ab2eb0dc457855b291b5effe28461a6c
                67e2a3e9d56c6aa7fd1be425bdcfdc727dc 000000007fbc8d2f5ae7660d256bfa092baf4263696                                       ba621e667ebe908ce8c224e6c2c4dfcdb222758c2d2053f296c9046
5427       9076 75fc6e9f7de90f10524a65a21a5d7       540cbb632fa098619bc9e                       15xQBFKkUJho1t98xrJbob4syzuBkN7MkU    aed5dc47b9d3742e2aee
                                                                                                                                      04a1e40f88f897dab15756736325c99f66fc6c08999682b9572ede0
                fdc22f8d5f5340b936f13ced9a78b6afd8c 000000005e92e6fcce1e5f8e94faf41ef887b6ef4ed2                                      d605966001463b89561f13036397d60e155e63eff796bc8bb9ee57
5428       9078 25f5a3bbcbd6395d55411bdce2841       3723d4897efabcc0afee                         16p1vmYdMwJtscMatsbUNdDm6rqKX37frW   ac868ad44bf3b5fb13ea1
                                                                                                                                      044b99d705f62696fed1c96ee32bb1b56a465b494e88c570975afd0
                cbf3e6e2fc39a681cbebf0713d5e6133779 000000007566f4492a4ea9c418c88e7e33180e4a09                                        0b1f023041dbda412368682c2590d6cea2ec38fccf75a623a1c223d
5429       9079 584d1f317d9614931adf406ae8616       675dbe355e411c8623561d                     1Fm7PzF5A2HvLVEfgTF5TVD8zzGSPkaaVk     84f7864a7c27840ad0ed
                                                                                                                                      040d3c41de00c2828ae2477e8cf5d293275685dfeac87a74d9f8823
                c10e8ca9a6ebd3a2ea9bba6047258b59a4 00000000bef4d56b0aa2f17693b179e9b58ebc9983                                         4eb5882c5bf78cd0ab06fec3668daf4a4c82097cd72e73ff3339d728
5430       9082 1dd26147efc4a63655aa3ad9d1be59     a48ead382ac4d1651a03a0                     1J7EmsFPzhQiNFMuo64uCjZiTwyvweeeM       d40e99b83db06e6ab17
                                                                                                                                      040f74b6114b2e32058b9f2002094816ef0f876211a4af324c9f51fd
                53fe96b28a815f71153c431cba527b7c6c5 00000000522e3f73bceb3542be4222cf5395255571                                        3a00e6ed0318882dc9708a02ac455b20b68e7b8d254b205ef46fb5
5431       9083 688e8aff211963ce45be70b6e02c1       ea7aa8ccf67a3bfd318c82                     1GvDWiFTdozcdas1F4t2woswfwpNis968f     7ed3b57b4fd67aeebfe9
                                                                                                                                      045353d5bd04fd5799a49a61b12d487b37067f4f9db76fd81b7f26e
                16a82762838fce0e1af20fd0f416d648210 000000005da08bbaf957e1435eb426248e1901db44                                        c0d4512dc8b40fadc85feea0579be156962af049a1213e34d699b2c
5432       9084 a62ebf4eb283bdedf0198ab0939ab       c2a541992b560c9fd9246c                     1G149M5WVMTo3y9rKQ5EaQ3SUmbnP94jYq     16a7a5b8ec6867ff923e
                                                                                                                                      0420c5401f9e5df90ed31007a03892a2ad359b4d5f429d69fc435ab
                70f45e5045efdeaebdb12a464ff0bde4e2f 000000002c639cf314da2cd627f37349e7139841fc0                                       afcbd518e083bbb5c161567ac23e2181b253cd0e5a245ceaba0ec16
5433       9087 9b9a3c6fe7517028938a75d643455       34eab6eeaa7c6732e3d53                       13fK3ryFrDuQW2Rq5HqKofTNZL8Bueuc26    565828b5def71ae72639
                                                                                                                                      04f53a528270d46bd00ff10918d8c3d80415f14a1ceb699218137f1
                fc646b03beeacb9daab8fb169584cf337b9 00000000ef2a79f17cf6627f0d7fef905e83bf6f6a64                                      841d881e997730d55ffe3e46963be2f603a24d539ec75e8517cf903
5434       9089 d3f595210343a86aabb960b12d0d2       fc03b31dd5151c88852a                         1BPxct1EMYqXGbDTXd2Mz63d6o7zMYmE7b   c4f1be462977bfbf0389
                                                                                                                                      0479420023e7ea3d0fe325da801658298f7bab25bfee8ac2ba73c27
                24209419c800c9f6e0661113ba4972096a 0000000093ca40d39376432134ad4be3517f314316                                         dc463f53994dfde744d62a762d50cd4c37e4eeb6c870be8bc82a021
5435       9090 61359b187c94118b1ac791cc806bf6     4761e16d09b3ffe6133014                     1FNVpwCfuWs9sAaUv86w2rebTXJo1ipJrQ      f492c811daeec2dc954e
                                                                                                                                      04124b61c3f1d42f6121049a7e90cf4f6f9ba3c41294423e92fe3e89
                78f08034862b38bb0579622a90e2843adc 00000000d0da55d1721b8e76de181c49834b857e1                                          443badd7cec31550bd89ddb1a08a8b1285a86d13a33923d3e42d16
5436       9095 6b2ffdc9118fe3574d511056fd502b     6abec4b616abf174fbd94f1                   1GV4yihEsUv6UVjRXMG15mGr23T1zzkKhh       de33b3a6443a94ab0d73
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 304 of
                                                             913
       A                         B                                       C                                              D                                          E
                                                                                                                                      04be02a5dd6da8aab49b21f6c0f0714406d0f2d11f8dbf107d0c054
                8cc922ec21d04c2f25cd777ebf02ca7caae 000000000a19c798c579dede01a40639ad01dc5235                                        1f83ccc00f5ae61dd403a32a56d854c1ab7455ede968e2f62a6c96c
5437       9096 7adb8f97ea70c1208e2cb85cc9f29       ba4a7a6df354279257daf4                     1Dx2x45LpNVHJ61exUyWYQ6jCbcHNWgJoC     6750b0f5802ded8ecb24
                                                                                                                                      04b7ecbe081cf25b9da89c971312b9c17f21691910cac1124a93cdd
                81aa160833b47dca45fe2a531d132a972c 00000000941c213fe9c2e0144ab9ef19068acdbba8                                         d2bd6a5714f0c3dac05b6e1791331f20821d2b2a731d2548c9522c4
5438       9097 b6841ce06cb2264aca26f94e80588d     b394e77407e779b5728138                     1PV4fW4iirmivizKMCPvVVw9hV5JnVvJX5      3239d5071ac096f360ba
                                                                                                                                      041d3698fcc0aa7188ebadd7c73ed54e762c3355af1f9ed36861d3d
                ea3a7dbc4ca0ab04011f6321f238ed3f7f7 000000008322a2d1dabcacd02e3f54e4007d250ec3                                        421a48bdd103c7022f2b92b82e12c73464c746d94bb5a251b129ef
5439       9098 49aa824feda0e2dd80dfc8d4b6d24       4c12a53b7dc64ea9e25fa3                     18gjzg6ZN1MLgFsLY7kjhqzjaU7yFuhyf8     0d3e8096fc8e4be2c6dd8
                                                                                                                                      046df30c5c43e1cb45fc3dab26af1bbea9d1262aba0dd6ecf5c82d9f
                f23efa09ff3eb3a92534bb386248a1368e8 0000000088693bf43fde8cf1b2c29b3ddf40d124278                                       07eef9a4b30c92a06cb24b2237bac1d1e9eeead49e313b71c30155
5440       9099 63accf20dd4140dfbb6bbe81dbc2f       1fe23b38fca9b5865b5dd                       1Gax7d4S7XuSPGb3uVf2dc37TG9ndyzHre    60d7c6559e85a16da3b4
                                                                                                                                      041c4c363ccd9ec877e45f11db5d5c1ff6644fd104fe55750bb6c555
                c87235d085df1bf1369b7fffd86c073f01f0 00000000a23e5952c979ef6f8e1f90fd2bf52943c4a                                      5cae484e0505742740f5f54be3549d6ac559f9c6f1eced68980e5bf5
5441       9101 f99d230b2788ac96621171be764a         3e172613dc0b770e7cb31                       16SB1zSxFaJenrvrxngsUmVS1RrJecA7Zc   fe131d0d05eb332685
                                                                                                                                      046db80b5e56a7a3d10118f751128c9a77ad32415aef8b1614b2fe
                00e09d6865088cd33fc71169536f6f85789 0000000002970357b555144ee840b0bdcd0a1279e                                         e562ce3c6e9942ea846c807b2ba3d553541fe5ca8c5d669dc193c26
5442       9102 2f5022093c0c3d6eb641686285c3e       1baa839a97ad7fc59ece030                   1Arwxm27AHyCoX9s7eCE7ZwkAjrqTjCAy9      9d0e62f2a521251565c01
                                                                                                                                      0427e6439124073672c228735f116a167f5e89ac085be6aef04f080
                ddcda68a26dd45b40e83f723f9807f2f347 000000007b187435685ef25ee2e9362229fa73faf0a                                       9ac117822ab8040ac57d099a4d6a860083c8a0e1be249467a4422e
5443       9107 3f46731c28d9fd7548806c367f5b7       8ad0638bce02562bdc7a2                       17xQ1oXzo543mgp2Vb44nevthzHv5qVHUt    14794dfb576a5e9934106
                                                                                                                                      040102ec9257dbb176ccddb366cf5226e1b747c9336f324f12bf49cd
                1a7a56f78b8183441a20fd13237a9df194f 0000000021d6651dc8d9efbd9c123934a4e95cb4e7                                        096ecf29c9d4bfad43c6ab97d1d543003c0023aedf62305a5b4413b
5444       9108 87bbe9531e8a09076abf7df3cca0b       88b28d3c6e747ef85d5873                     1GnxgKBb9RvC1oiAQDeDSUm3Km4tc46qRx     746f46fc4df059643bb
                                                                                                                                      04a36843fa179ac9801f2184c527a018ba73f1d5a301f1a8dd581e2
                8b168ba6927eeb38660b3043d573aecd9 00000000b22ba847638a63488558753ffeb6d32bd4                                          baf6adfcda9a0b82f1eccf10ff1bc464ab5c906080b3950aac58c594c
5445       9114 8e7c698b1d76837e57a498c37c672d2   f373443544c73afa54a1f2                     14oRgYspYyuYaqtqyxTDkxkFjaWrenryQc       b41a3cc16ab9acc553
                                                                                                                                      04aa13ebab01e7a4fe02b9be5aab579943332c00798c204c2df3b0
                877b7a0e56c92cef2027079b5e034f71db 00000000e73b55fcda1037814a85e0779ac13b0936                                         e9a62f2846d5a7e51810a4706d4e5c85bde784b13d9489688a2c4ff
5446       9115 6b23efbdfd8446ac080d91e9fa74a3     c1f22926c9fa0ef766acef                     1NUdNpoqREjAKFT3TjU5h6gfhEVgKaKb9u      ff2e92f98ccfb6c357faf
                                                                                                                                      04170a9daf6eb2175bb30b30b7a9f36b85f3c6f4933d765815caf9b
                2e5b73999c5bf1f06ec92ce7db5fa89a18e 00000000b87c684ff1b276a2229185173d0d3ddefc3                                       e734396e6fd37cf4576b1e1d164bce544ef9f2bd1fda0aaec80b86d
5447       9118 57ec9365ff40ae8508f96ec2991b4       a362a70916d6ab1e5696d                       1NdvgLtpCUKZZJNSvvrgisBXvaQErAAmAv    7d630d184abcc6ce7484
                                                                                                                                      0454df6b2a2f1c37ac56681cb4d45985c8ac2117faa109af32138aec
                8b4101ef7ca93bc6db4cda5bd42b210c7d 000000004a0bb4b37415e5ff3b37a4102545d867d7                                         ae3854682414f6ab3050bac94a4f91b7de2db1df0a41683e71b842
5448       9119 e1f21e624011558d429b50efb23aa3     4f12eb075548287b793569                     1NLYUVC8yakARrRUGRU6nVZRLdbpKwbj1K      5dde827d7071ae4dc763
                                                                                                                                      04883b6f422fbb85a35bae545bb57a1984c4179f33c5e1bed805504
                864c6d435c29b89323e63c705da6e617a1 00000000a991eb99233461c8f4462aa648e9415a44                                         0078b5128ae98288d429f9da082fc2692bda6cdb60b6ae3d0998c9f
5449       9120 30310dfb4d07d1c1dbb607de3842ab     d92878bf6f605ff26a8a27                     1QErc9fPztq7PUaM93YynrsHr7NsSuZdWP      beb8a87efbf8f5d5f98e
                                                                                                                                      04db584989270eb7d5eac867613b0db6971461a07b200c4e4e4376
                b227cc1ed49ab4bf5c3a904b5ca8b21910 00000000c12a769238ea24d69091d0bb501cfe00a7                                         3f7a1d811a01df08b80a8122f689679302ca53887416fe13c616c68
5450       9123 86444c48c6acc6743e01c599325d04     fc1d69c8379435a92bb908                     1NXdBL94bgz4HfonP2tXfcBErGyojDzbkP      2e2956747f4199c0b4363
                                                                                                                                      04829e84be2e6395c57d5170fe54255f38cb0ca17a87c2e45080158
                e300c68c6ad84277a1d4ac3fba968c0a2a 0000000096e0727225066eb269b7a755ae641168f9                                         e2b00d2a6c86220ad93452a9547b1170045be004faf64c9df26029b
5451       9124 03dfa34ab5853fb5b82b5051cd1b38     19a1a6d9e2838f641e70d5                     1BmwKMpnKXkYfRYSyAYaKcYyjv8RMHjRay      e0184a6d6a104cac6ba2
                                                                                                                                      045823e20ec9e52095a45bdec5fd536563117b87b4d3683a6ba5c5
                f7c06a163d103669248e06e6b920fc6aee 0000000039f74ad11fb3d70e8c72ed9c1e8aad1804                                         71407318c866e7dc1ab818f496e06fd487289c8038b086d85f738f0
5452       9127 7cdeb0fd3829fe9ad01236912c518b     47b7c25a266f89f0d90cda                     14FGjw4WM4oLvfJBJxePs3CgrdcVrpDvq1      8bac9181278e516f31daf
                                                                                                                                      04475ec18308df851394a128d712cdd9373f2aa9792a90f8e12f4ae
                3e7861a8f18df990bf3b074718018cf7a1e 00000000329ba70d8c8351b852cd67f5ff2c5479f13                                       346ad759b986575dbff3ecc62c101f17740d78ca20a1a955736fdbc
5453       9128 7f32447bbf13ffc93327b7bf608ac       ce0b2502fa36bd16778d7                       1MbiSFbuvBzipwDqH1vGoNZCKJyNVMkTWh    7eb29214a51e28ba7423
                                                                                                                                      04095fb33237515c408e88f4df80d8feeddc3edc22c252382f4932cc
                7d63792647c10bba7ac758ad16430d0dbf 00000000f94d95791ab573609338891c44abf68540                                         6afdb31e1f4273c662fdde082d81da9f11a48bd2b6632ce688cb0c6
5454       9129 a25f83876dbdc359d387812716c001     a60abe0bb895405bfc4f81                     15BHKJfv5okN6F6gPqCDiMVcoBPqk8SLNT      dafbb895c92c1f5b97a
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 305 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04f5ee3629279633a2bd99fb49bcaef4448b5cf85f68f480cbdbcbb4
                1beb8c1b7d2289701184ec1635ca449eb5 000000006f67edbc36f5104d05fc0db8f2bde9a804d                                       f3dbe8e2da59658d227362ce9c825bf7b9e3d56960232a42b673f63
5455       9132 e625196992fb2b8687a2f7545652b1     7a9e814afa561a658b7af                       1DARRtUGatTyE2v29PERQQVAXBKd3WkYDd    b325e37fb3c36dbd08f
                                                                                                                                     04465a495dd8baca91e157df88a5f478613a85e3df9527c3430d3d1
                3e534b33d459aae590499eebd8a7cb31e 00000000cb9d89fb1bfd6119e1f2542775a5741bad                                         02f57ab90d5301401ae34cb18c89d89f6648ab504f6d3a2e113a1c5
5456       9135 eb90f4134cdde852abd6c67dc544af1   07d0382e19db73cd92183e                     1CvzbyxNHP7wXv55u1aN2HLVWJj8qDxpAp      e393466a1871be8fc3ce
                                                                                                                                     04052b2ebdff43f89ad18c4ff3bb99e8b7e40fa02d75aad74221480
                70becba0179ef79f836e35df69f927a5ed5 00000000b9081b0b54959ad619607692c4dff547cf1                                      1cb58c1a517972f125aa4721fa8f3896c5f4751db4de96c7453aed0
5457       9136 32d43e6cc2ad3647fba6bb14255f6       cf806c206ad6a8739bebf                       1DRia2WUmWWdSWrSo9xGuZtxLyempEvTS7   c4564e9806d25a8ddea4
                                                                                                                                     04f4463e9c0269c605c44360105ffbc97fffd244431b6efc88f51d402
                3e18308581bba773736b0f0cf0a1817221 00000000d3031c2856c7735b405c5c507d1dad8751                                        9f1df3c15b2adcb3b8153c928d1bef814047f7e56f78842b81197ff8
5458       9137 c76246c14d58b1830eb1e9930a1a7a     e7c14298d9c1cea54133a4                     14nQUFXUoG5nxBZtY82odwbYbYGfLuAQh9     a61b77a96fc8135e7
                                                                                                                                     04da67d300a30e7dcc46f5fc6e2cd91c8119c4a81e80a661e8937ef
                66ee59c59585f737d43c4042d14fa64911 00000000553e2cdc44d98aa62334fda136ac28d852                                        3e04f76dcc14037cc173b0cf23a56e0baaa90e4c9e62ffadc2d27eaa
5459       9140 01a40a08949eb8fc6120232dc6288e     a4c0734de579bd038c627b                     1NnFb1rJ7P9B3oqprmqV3mAYnPuTB9tkcf     342d3555e6965d8ece6
                                                                                                                                     0470269f7c2b0f2882813c61cf01f54142609f3f6fc802c25c90de04b
                8fbc6a8198d01372616722ae273a28f81d 0000000077a5a0f4bc2d1d941e8c8295661ac4f5c25                                       88354580f2f6605fb782595eb189a1e76ce711350d1744f31008dd8
5460       9141 7ff08922fb4ec641e5af5de9c65444     f2dc131447e7dac7be39a                       1D8fZwWXN4Bzed9E5toSvKTkN595EpAVyD    9409bb61ae52f759cc
                                                                                                                                     0480a07a525cb7b64d78a244d62bd8ea986178c2758bdd0e42f49e
                8f61e4e1748d318a057265cbe5abdfa7a2 000000008d68bca852a9b0b409ebe5062ebe9ed98                                         c5bcbad9997737acaefe90dd22fd104fff33f5be19381151c9a43d7e
5461       9147 44a8619793141c2d19471f49794246     88ee1520645f54ec9418943                   1KwTZdwtFA3cocdnewWX6QDt7XsxDkBdUq      dbe46bf485df65241218
                                                                                                                                     04d34ce653a84759cb5dce98280e834a64d05906322045445884d9
                2e1370ab98d87b4f2df8e0790ec29a6e4c 00000000e14af04bc1b66ab55b729aa82d27f69a1cf                                       cc02a21aac38671b031915c1600a280ea4f0674a5d2f759c03d7dc9
5462       9148 e03930f1b2f032d9b2ee819bb85eb7     a41546b5f0e0c8debfd9c                       14geZGp8tpyakdUkme6LfgQ2mSxsvQ4wxi    d628005117b72837acc98
                                                                                                                                     04f1c9574715aeb4f38c784ec6eb3ff3cd34210ac66c3c9009aa9a07
                9f4d2316a85ee0bb7e1911e13d601ad5b6 000000000cc48842faf0df1dd7621449ff8b4d28007                                       1e6b313c6be8b974dfc0a7b0266d28a3e42d5a9a8ca4c4e01ee8a5
5463       9151 017908d246d95cc8a58c7b704bbfa1     d56c77a59be45df5b4036                       14aJjEtv9RCpk2cet1pF8wV29xbkQUwCdW    43ab2d27e8278ab09e0b
                                                                                                                                     04a94d826d011cae91d052fea908a468cb3c0d05c3b8a9e908006c
                aed10d8b08f578b7fa113ba07a1bceb82f 00000000b9370f6cc868c0810a3c651921e3557c04                                        a6793eb51a2b51f9ea4c35747a668d8573b13f4fa1dd7dd4c0f4024
5464       9154 665b488b6cd9bc1ffddcd05120be10     1a8dd45504ee87d0534f6b                     15g97vVzGn8pF4jDpWKuy6s7BKnsyADT5T     159ae25d43b6f6d314411
                                                                                                                                     0497677dd8218773a8537a56175630a0b60e0d78a2b1945d9889b
                52d72b83a3f765dfab3fbcb6d88b851083 00000000f882479c6dde4f383a80754b7c95a95873                                        31797b04f5f03fc8b75861d10e6f4c31f5f54fdb61b1c29fc93642c10
5465       9165 4e0b454931aa10ae54fa26ce0a4391     74ca0dc80a95b45ffabc7d                     1Hdf7HoakK47G6vEk6z2nGaLunKaYvCaoS     58f751b3cf1ccb6adf5d
                                                                                                                                     0457f0d4ce5ce3640e18ac27b83a349122449da2aa0ff42da670268
                8d7a6d9a9884f7bfba50e39ee87152b555 000000001c77a7c7631f4c6ad357b620492a81bee8                                        94c3fae6fe5e6721a41ac8d31562206bb8ea8d40cdf22c49ccf2c1c5
5466       9167 284fd92927cd987ffbacd385aa6d58     031f9296f9c6626b2f499d                     1KjCNjMPV5MYG4D7h396EquGsnCGNrk2dc     fd709c80802a29a5f99
                                                                                                                                     04c101319a616976f511153a719323944c1c0e8d2b5a9ab24bf760
                c07539f92ee59aab8068bac6702a255b45 000000008725c2ef27dc2a293c97bb446586d4aeeb                                        b883522182ba7d75e033b9c0a2fa20fb1510eecc507217c5dc96e88
5467       9173 e93968e01be2328b235ce0472b8f4a     1f9b62eb9f94c347bd1a76                     19PEFSf3AnzA8BuqyCF1Lm5CV4dDdfboiH     f3009534669377cc0e087
                                                                                                                                     042b10a6d16a472f37fc21c41bc7476bf0b869a361762ec2c0f8d26
                ac76bb0fa1ba211865ea8fa1ee32f396b9 000000006214c7719ee0a5e5805c6fd301df2f47f67                                       de73f8a4d3218ee2d079cc5f9ead5b48799e4327873434dbd7d2d6f
5468       9180 10d58f3316b72a1610c9cd1415ce90     6156998a3ece913defc22                       15d2tK53mu6MNJxDpVMQ52z7BfnEwSLLwr    fda9798cc47e06128eeb
                                                                                                                                     044fe11113e978ef3bd1ce7b71a903f85e81d993ebd1be0af7fd3c9
                ba873fa37b6185c749bb10a42430f0b72c 00000000e5a590bf0cad56ef68b0f9a276c48d15f34                                       66edc0686dd35fc414763e1331ee9f5c089b4e56a6473e029550d6
5469       9181 e76ca420398197845b1542120ddb90     c03892a0ad47aa918e8f9                       1eRGPh9uo6yHZrJQfTBACPPwnmWCMjHp7     9637cf5a93ac99662e9da
                                                                                                                                     047d6868e38728725a18584911c0b432d5c7938eb6f7639d4f23bd
                d994c6f0675acbb525f0e6976e1e0b7ecc7 0000000049d65f49caa5f7e9eaa8c2f7aa405c21f74                                      7bbde6066637d509be73d0a900f7299cfc038a7e8d03dbd214e1a6
5470       9184 96d942cedc15ad8a2886c816ac4d9       4afebf17337b81452691d                       16KTMSynPejBnP4HHQgTPucBQswUzeC84A   8daa7b4d45f1229848c700
                                                                                                                                     04c0831ef8febb153534aad98717f9281ed2073c9a027a38946e065
                c932e89d694b583e9715f952a0dd96185b 00000000cdf03f5843f16bb40456cbf509280afa509                                       f15d35c984b9450c988d77f245cf0e742f3eb8a9ba0271b23241c57
5471       9188 946fea887cf4df11bd13c36380dec7     3404a8eb2b76d4d7e694f                       1F9gpeEeXq5nzckE9GCHjniPxb4kxiKB8o    d264961047323646c0f6
                                                                                                                                     0471dacb982fad66f70317f9ffa904962f30d80e5a3ed3bd2b3b438
                fdf696dd2fd5a5ae4eb9918ab91eb4acd3 00000000f7b74a45384160898e182bbb63ea2628b8                                        9d52c88eafce8aae3cf32b4ac6d30110392947e5ac7148ec44f3ec3
5472       9192 28795d220b21b50b8fe0b60e98f490     ee32659ea5e901bfdf7bf1                     1P8Xjd8HfCtD8MLT6G5qaVSYeT4eh5EtFv     596ee11d4d711bbd1cfd
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 306 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                     048f01e810b509aae00bc61309d960d14a518563d1633c8c7932e0
                a40d35c1d39c84faf797a7908a0e449f85e 00000000a3d2f83fc7c56a798fb54b98ae1793a07c6                                      7c504da3623e47332603b269c01a246739f3e9b4cc0c05ec35a42f0
5473       9193 766f099ef0fad7bc8a4c04d129533       07733ddacf20f439e2e5a                       1DKihtgMH1RfM5HW2y6HBPuwd6jQBERHeW   801a8c69533812e04b5ee
                                                                                                                                     046da335de22d8be8af835e464dd85c517051c9920be8e902904ec
                9b36f9266a7839703288455e0d22e73e53 00000000797b0ba8f3b9ba14fd1bf7f8d28b31e0985                                       19ca385a326198cacdd9a9aec5bffde7aca2194d17b6dbab568b372
5474       9195 01f33ea2d9a14703852a16dfef9082     16c6b2506d8aadd479ecc                       14M2KP9SLohkV9eFEXQ83vrS3VQpbf7BRK    0883d6c3677f6303043d2
                                                                                                                                     0421e2540c4e231365bcef2a86da63094a1b86253ff0ae6a9e145f4
                85cb85bb482ed84e0901e31eec8ae5a17e 00000000723ba5be5e2a36215ed4f00d1b61e005a3                                        aecee22f1ddbd61c411a7bad476dbc1980fcdd84ea2fb792ad35833
5475       9198 9a7eff28155b649c7d1307bd1b446d     d0b1e529b74501e637e069                     1AcdvhyDtahLFawSbawXXynVtTcCG5Y3WK     280addb04b54b44e3abf
                                                                                                                                     04e8b39c7afb8e24f141b38867071b63f6a7123bd09e64ce0dfeabe
                42cb1b505ee03aa1d573658d1601d737bf 00000000821bc8b810300b56540b47d14ed719dc8c                                        d89dee1ae4bc6437bdaf39825486a16db4e79f622977aefb647976
5476       9200 947042839cf8ac16ab100ac61832b0     a50c941b4ae139e9f2d3c1                     1L85YbD4SGZY3wHcv7ra4BeuEYxVUP2C1Q     2061760a3935609771e0c
                                                                                                                                     049b051234e7eff1cf5809dc1e0f2adce824814dbf2ede9e300fc69c
                134ce3f253be3603f9095b075b8c1b4e6e 00000000365ea47381ee446a6a311955fec1dabfac                                        2dbfa56a56e2632e5e4498185edc5bf47d1c91de341543fadf1c38d
5477       9201 eaa37a4cb7e105495c09957597427f     b83a9ef57b8ff34b1ef6b0                     189583QNSZw2hszc4xMfg6Ep4Rh85kuY3D     9bd054f2d1f8859e01a
                                                                                                                                     04783c26684212039ad1bc0148b0c68a324119a90817a43b58bd70
                270aa08d8380917b143c1dbf43343f0837 000000004b6ef9dddb39296ab3665db7d0c231addc                                        7b998488f18c09ff04f48e37accd2d129572b2612f4b327b4f006c6b
5478       9203 382a28e9cd079824d95d5a606c5416     c18e225d1bda2394375d9c                     1NLv5nSVj8qvvit5K1mXHWrc14GTTAe9Ls     a0dd0e2fc6401528f024
                                                                                                                                     043c390d3c5297044d9bd588ddf27dee5e13532f28071df867e25c8
                f13ed4305ee8686070cf9b9a44d7940a34 000000003a37a28a42eaeee36c324678728a96653                                         aef5ff07806f6505a2ee1d2751a394997fc1de196460c49485eb4a0f
5479       9209 5c2e924e7ac6d9666517373eb02c44     8a26757c146cfe10daf1184                   1PS1RGEC8LfB9BHzURq6YaSQYMHsQQHmrN      51726b64cd7e9d7af69
                                                                                                                                     04694af43eaf712f8b80558ad31d9a22e49408f78b83e8105157394
                f644aba614b838a270f2d948c457a91ec6 00000000cad0c80fe23f256177706c34ded711a048                                        70eba3f2e5daebfb1c9225c7e78d34cb75e2641ab3b548b4673506
5480       9210 160d8ca424a943d4effbc038f2ed57     a1be847ef089d4456de671                     1317nwk3UTdxWck6jcQcFgzLn1an3LHRdn     05179be1c643d5a5a17f6
                                                                                                                                     0459d2c711c1ce1614d3b2e469efe591cd2b8801fce2bc494ca0d7f
                dc14e7607d95491b1db276aafacd7a2fea 000000007c3fd386028ec46b58517d8a08a719a587                                        7303144327871876e3abdcf38acbefbfffb5e82036d680727cf7a779
5481       9213 dc9c92da87c73f310b90bbd34dc93f     4ba5d1ed45c875fe1a0b28                     1FsaXzF3cSfC7ZLnYrzDJpy3xKzAnvqZrg     d681054aa51af061a38
                                                                                                                                     04d8e013b1ecc440d59e09aea92af28e4543139dc7864a93f1b02b
                7473dba6769b123db9c95e10492bbe11b 0000000094c61c16308c0e2c2e482835fd30c30a04                                         8848b55fdd80163c12cfcac6fecdc7f7b51eb4bec2e02af925dacc37
5482       9215 421f7ff80d86af9d3bc56f4ce7a266e   ac2f833bc2b529ce6ee38c                     1EeQYNyZVUbyHEpFgQPe1nBpT11yVtUc8j      53653708581b184b1509
                                                                                                                                     04487efca06e96d2b769cd13b548eb425c85e063f1e94bb0057f653
                3a2f1e252e4100f021d965125d4cd53a9d 00000000188c2430e645a76ab00cbaa925f993476f                                        3d39a44e5ec3519fc7523f727c363124d8c4b6612e235c7dc12964e
5483       9218 32418ae80f81648fa1c09ddafdd02c     e8cf75088b9fdf84e63709                     12RgbX8BhnbU4dozTh1hcRXwyBY4jMpCmN     6edc4a56317dea886911
                                                                                                                                     0460c666f0fb061d682c29167eee7131790a9d52f75bf3e1661ecab
                43b7abe11fb864b380933109e6cdfd67c3 000000005da33104778dcaad5053597a631924f5dc                                        f7d0673efddbf88dac74740490ddb376993f44bcdc37f720f392ec5f
5484       9219 89b778b2fc34ad1ca2fb7ba0399906     b245f21fa486f62ad48b42                     1PCPx1ywpKkC6684imzxSN2s9mb8fD7bA4     532928539cda1c0419b
                                                                                                                                     043acd5fe7162c6bac97e9b6c87fea218687e4c48506526a3bc56fe
                f87d2d7299c79a03e82612d0942d0f4814 00000000a9181ba76a9b035cd65682e10bb61f5787                                        9f931ec39ec5999333dc54edc2ca62f59270a92c414120f913dcfe42
5485       9222 b0b7038ffae83588040cdc5c3901ff     cc56a9d59d12a6dd13823a                     1JkLvLch2Z7uh7wpMxKeJ7YHhbsC8DpuCa     fc848113e2235456823
                                                                                                                                     049eeb360e6d59e4b9c26c392a83def6fae6488ed6aa54527d4870
                1bce610d3d8911db4854e47d53ed4ff004 000000004386a66bc18dd4d224e34506c0694a3925                                        eb95f9285e0c81f62494bebf04144eaeef508a1a71c9957df0db525
5486       9223 a94e64e6d16c1cb44273637d4e2e1b     e517bd6d18c8db34432873                     1PJeqf5mL7YZ6cnsRs28CgfkpckDwZmoPf     533b8381e13ac50e21f9e
                                                                                                                                     04086716ef8cfe1771d18032897df60378ced20096e6428ae4a4da0
                2df6f8741629316a3b57466d686083b22d 0000000048d94d7593faa1ced189bb2ebc83a5b422                                        7ff138f5f1a3cedfa7c88cf194d5bb6843de266054da4d660aa73bb7
5487       9225 1b7b2a0ff39bbf85589d4370c8fc29     0566ab05b399b93aefee88                     1GJQQiHeKn7M31TjVcLXrHc6HkbTPaR5aQ     3bfd5c8b5a70b82d6e4
                                                                                                                                     04f75b77ccabd8f3ee2f7f13533e715e9ed9190763dda9ed1368880
                9b3256b6d5fd905afc3b1c7dde53340511 00000000be4c26329d295c97db1aa1739221116996                                        cd3366718fe93e9d4e103d8ec3a4d92aba352d2218f83162bf936f4
5488       9227 369822459205cef61f88605e55546f     295bcfd802972d596400ef                     1AmpijF9vBww5AbJXWo2RRuG2rvGUJFWLg     2980b2a142d9bdc090c4
                                                                                                                                     04d2c34e16342a3a750f033238eb68eaf853bcefec8e25064310f69
                b04c5bbe298244302398979d3104a0cc9e 00000000bd25f62a827acd2c93c872ba704c20c5c0b                                       5c7d81ea82f16cd9dffba44ad4bb69706405cec2a8c05b798b1b7f7
5489       9229 cc12d0e3288b9cac3a0368787d677b     9dc3b5033848934eae810                       1NeTjPrhPLLsUgJmvzvMVAvX5dB32HwAE4    15dbf8e51a3dd0036629
                                                                                                                                     04471be6bbbb91329b686c4e24e19b1cefa61615a6a6785273881f
                6d9d3d491596c535c71c2e62095b2ff54ca 00000000363a7cce4960510203e132500997d956fe                                       c75a9f5358bb4dc37e75219566966b75701c684050ef4b776d1abe
5490       9231 21e539c654a6a130e8f31583f0b8a       1b86af154a168d869a1022                     1F3pYEx9T7G1zxcVpVp5V4KRGzyVt9uJHR    02bd1f8f22102a801a2c25
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 307 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                      049f836ab816ff99984854d8a8172411ca3d70efd6a13c1c6abce90
                15f390738fbcaf7bb92c5b5aef0e4bf20a8 000000009eff3993bd5eba722577a82303ddc124dd                                        e8ef3fd23851cc5efd835eb28010114a0b3057c317d466c0ac41984
5491       9232 d32e6bd74ccaf637731efe9110d44       acd4c26fdfc0e9a0c5b075                     13HfLHzPWdef6b3aUJgGw58ysWEdp6zTLy     6ce3dd295804a13fc220
                                                                                                                                      040166879086dc67a2633e31117f1067f6d5d4c1eea7053cd97c3b8
                cb10376bd77d1a9dfbb48f63fcad0a24b15 000000004a2f243aa49778369cd9c6d1027d9c4609                                        7834282b34de2d0cabc46e899c9576250943ded40ba9101053c163
5492       9236 022f67ab0f611c34a745fb6595a18       b9b75f1b2fe54c3e19974d                     18qbjHTrXnzo1WUW8r38jHg4VttsRGZoCz     c889d5b85a82f8a6e1936
                                                                                                                                      042b2ee885adc725e3ad5bdeb700fb482738249bc3ecdcee7bf8828
                f9295be9a3fd7bd6e5fc25d8c07f24da89f 0000000043bff1faa49efadb95802ce0c1c4c197efce                                      8af06decb77d3342c2a854047880331732a10573042de4f088f6bc5
5493       9237 69003271ae6692684fe418168a175       b59c5b40d4ae05fa5c22                         1K4VLZm7YMZz195a9dbhHBw4euuTKvtZUB   2276b4412f80e419688d
                                                                                                                                      0440ec300f59abab1be8c89edd378854a44761d811641a66a8cd7b
                b2e69c75a26e03a02e2da6dfa79d64669e 000000008efc878599e75f55b28f1d377887e9a342                                         fa95a6dbe2ed38f03ea4a96d11bb6bf64761d46856e6e3baba87c5
5494       9238 f8a20197ae342b1305329b5a20d575     426f4d84a24ef46d10f968                     1CcHBhjuRcUXa5RMepdX2zMdEZVXMdztzV      88afd1c29b5abcec3010dd
                                                                                                                                      04a9853301abf4839362ae6cc39c4d35eb3f28bdfe68c7cc294e339
                924a1ab2ccb52ab1c21336c5e4cd58fd09 000000007f587e745a6a7466fc9e8833393355c21f1                                        d14e63bcab4db4f107e29c7c474a628c2ea8095211a065134a86ffc
5495       9240 242d540c75ab01c4599ee85d70cc01     60e44193af0ca5c500fa8                       1LrZB6bYL7g1idSpamBBYTnk6PCXjAj8E2     884653d5ea57e5a56ee0
                                                                                                                                      04406f73ba9a30cc144e37d984d89bc556fa2751d19e3e2eb135dbc
                dd0f3fe36e6bf83de32d7e7aba0808f13e4 000000002967f2ddb3ed77b8de268cd71f35ff3db46                                       3a05c5750b4f745fddd09e00d531bcb3fd80f751c396146b2b6df41
5496       9241 b63071c11402ffaface403e5de132       6570bea844ab75de82201                       1MXvv1s69NRapo7BK3xBG5uik8EVMKkoGN    5c769d6cbbc8cab560b7
                                                                                                                                      045e6389af918e0e780bcbe39e33c97186040bae21cd37ffa5a218a
                d75e370c63798f3e753906b8e5da672e8d 00000000534b666b6ac6495addb73799aed39a38f5                                         a435e29109141cec4bea96ad783221adcc51e58dc52a0a3c97a973
5497       9242 6e5f534ab765f3b09f14abe0843118     3367901d87c460320c7154                     16Y973dL5XgZrBe7KYk8atUraaQ91KzEYz      77ecc0d8760afa007da99
                                                                                                                                      04f04007c426946c031d2586e907d330f986a540281957693a006e
                d28fc13ac7ada1b40e90297e87e021823c 000000003a363eba9486c486385341a05779298a2                                          098f75ef4c47c4197f708f6fe8a2d3ded5a8514054c991a374e1a71c
5498       9244 8da2d10fb00737a053c877fc6d9d4b     a3cde9aad582f334af46f4c                   1DHboW2Y7HtXjha5CzV56HJ6KigiW6cEFv       141f51b429dd94a170e9
                                                                                                                                      042de23b96bdbe7e3436a684f4568f56e084c182f461b5096d0b6fe
                9479a106990ef1ed78d02dfce83da5ec4e 00000000842d44ca92a61249883423c2c824f387af                                         c42ab5800bffcfce2829d2bfe51e54a6a87ab9ac4554e12178661e2
5499       9249 53494e794df9eae1dfcac5591f198c     268ac1843a6b39bde248d3                     1KQRxE85P7k4q33DfofZoTQBHZBv4v6XoB      79d9fe3dfdd4fa9d034b
                                                                                                                                      048aa482a97e32ee78745b61453c72d77831440344a65f5787814d
                d1590ab3c1c951307d2eda2d9b9b713c07 000000001298675cfac1fa35dc10d3821ee336cdc17                                        036c41f2cce7c617daeafbe921ed565f3c6a7a750cb5b1ed2504eaf5
5500       9252 30dee4b78aed8294c1594329a96732     53d80df4c6a64200001cc                       1AuvWFLUMK2j95g2uC2TEHvd7tEhdpLSie     c18849743ff0af1362d7
                                                                                                                                      0425cda51d8664fea0a5a9fab80c824e95cdbd69b8a2d6d4086158
                80291b7a91603631f193baba9b46965c9f 00000000de962787c333315b4a48499e8003a6d21                                          88c29bbebb043a2ad2fa6b7d885619c5f839b6f6931ce8bcb952ff6c
5501       9254 5c97f11a6a820e2818d9182fd3ec0b     d700e9d8ca1e3116584d1c3                   1NLGYJBS5AZEKtJEBWQz62iH3tEXdcmk9M       9e0fc85e9e7041418945
                                                                                                                                      0476c4a9bc7178b7b5e3db3d96226d6d909865c5d20e7a6f5c2404
                6cc12af66c2767453076c8b43d9ba63e1b 00000000c04946d09e9072226bd5c8ee8708473540                                         eb2dde20c7e0aedb320d99e6cd6540622cb08350fe46fd49d29299
5502       9258 7ff460623614cf0cbf29ac77f76d9e     d055ce9119a75a614b260c                     18uZUBWk6dVEf7ecSUiVkArBJAtfsvZu8P      17828889d42d00bd75f43c
                                                                                                                                      04e95ed1a7013b48ca943f2d33b7b36030b346e0e7b25e9c49332e
                7739a807b516e0eb04074ff80fb67f9c645 000000009d2a75607f575992ff49383af412b8d8496                                       ebb73b2d7a333f43eaa635d98a2c895f2b017470bb83e71dab694b
5503       9259 1a2e80843c16eff56b78aaff5541a       73c9503722e587e52b161                       1efYMJy86Q76GFsCCrVpjnxjFuciRNugc     bfcbcefd66e69ed4adb3e8
                                                                                                                                      04d78143dd62e1cf59593309c26bc370a32708baedf90634ad763d
                a1ea71a7e23fa83d71009d072e621981f4 0000000044b9ee1c99affa95e9a1f4110b79463219c                                        9d7f9606f2fe81a711b09beb9364c742ff05adf51324e485c2f1234f
5504       9260 ce4ba18c0fa2c36569a18084875260     83792a446979fff27ca7f                       18ReGy5svd174gXMctzuX9B6Wg5J6Jh84v     c2b554605c54fac7954d
                                                                                                                                      04bf5a03c4a6bf71930f99a581f07b82d6b585dde12fee4d68b6e90
                3974c465dfba501f40ad6324a2ce9d9b6a 000000003fb1302addd7e4e2a041b834c601bcce32                                         2f71da9dd0cc3e8688fa480146eeb725af8a2e6da1d63ca4ff64e48
5505       9262 c00800426aefa38f5ed30c9fbf34c4     b06cec44ffda08bdc6807f                     1DNCE8gfdMvFVaJzzaupu2yh8V3z3wuQhj      b7d7a8a0d0196aef89a5
                                                                                                                                      04ec45a97c3da427d23a26887aef22ab36b6ba961d41d828db2314
                e8919c05b890dde6cfafa91729e580928a 0000000031521ce8f33cf9d5e90b30bde2d62c6cdaf                                        9bc3f147850246dbfba884e358172c3c5476ef14620f932a580d269
5506       9267 2db45ec2a743856d97481dac724991     6f44a591c56e8d3288801                       14eKmi64rwt3dpdfs1vFSfCpgErPvHF96L     90eb129e5e09f871d842d
                                                                                                                                      045546e7bbc91772b02bb0ded8b20a21a802261553a5c3c3beb401
                83b87434b97ccd34679a8326e778a3d7f3 00000000a118e4a28b9aaca70cca6195f0ce0a5092                                         10b020ea092cc02859f46899c93282ab2c45d33dd8b741daba6fe2b
5507       9270 32052e522fbf892b560682b60ac188     325dbf32060c5c53d6ec33                     1D33yYiKCQVLwpFMwD9LbJBisasVJm5frN      a98392b3de52fcd0fff67
                                                                                                                                      04f79e1cfe2695cdda96900131332c95901eabf8e38e55c69f31292
                20a96c4d00443d1b0af3189bcf063f729f8 00000000e6aa546c5c2d133d0a70924c5c903a1763                                        d66dbaf5edb52cedd2c925106c362029fcf1c5dcc60412d1f00dae46
5508       9271 14549ab37a03ac04e5feac0ee72b2       848d515eaae55db60b71a2                     15tQnSFah4uPjm6rW9kvVEuzh1LVH6CY7E     51067f28aa028c8bfc8
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 308 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04b3ed8702346f9f3f56696cba94b3921b5f07d049be7997f521fe4
                afd2804a38d677f43da0344822bfdd97fec 000000000bad0ecb8a67a44f11b5ae8c01ba027998                                       120352583a24c668e18e64cf1dc17ae12cbbf94b1150471294b44cd
5509       9273 7cdb0ebb93c1abd9dcdd58b34b7d0       cc9dc8138f680ce22a8cf6                     1EL8AsAaySV9N4cBPj1bvjj5p5eZPS7dVU    ba6bdcfec021d658a713
                                                                                                                                     04bb647787b678dd3aa356bed683a01b67b2701a198c30add774f1
                95ed40138ca4982ba5e54023a5b41ad42 000000006f69d67a88c3b3333613ab0ac0f07a81eb                                         cc65513c8111429ac08f0e8f205cb1c6bc61f24dbae7c2f924802a0c
5510       9276 e3bb86fc6d48a772d77b653c113f1d8   983fdf48982cd89d7f88c1                     1eet2nGULwAj3eS623mtL8rxT5bifmV9K       508c0229c63c34fd530d
                                                                                                                                     04c767e82d66d71bc3cf3d37032305eb90163ce39b25d5d6f93cb97
                b6742458d779f6d9bdd7e030703a168a53 0000000085c7eb2c0bdac98732126e26892669d171                                        e45598abe0161896fc94171a5886b36d42f8fa1d8219489bedfea4e
5511       9278 58fa2e2e9f052752cfded54c19b793     460dfe6378e2b2e4d513da                     12aFf9E5grqDt6j3HkYP7FKmQMjx7qCRcv     2c816570caac5b43ac66
                                                                                                                                     04bb4008599ed730d3402632968a6c0cce474bbc5a3e1979dcd950
                f30b3be637c9ef737c640a658007f9baa0f 00000000efeaab82fbc4270997b41c11481f4d92c6e                                      1e585d8f4db8f71a461ca582b44118d237d5b4693e6d52eecc1fb6b
5512       9280 cd0724fef1746628ab5ddebbb8e86       334585f744d0d7074cf89                       1Ps51QHcce1GyQYLtjxvY8ua4SNsQmKYNM   02b6f6f2390944802b5bf
                                                                                                                                     04013efbdef60b6266cb1e4766e8e042b4c2a378b07980df6202174
                a6c83e3e2721e303647b5de8f2d3bf90ff9 000000002bbc2f916e063afff0c1e62318a4e924749                                      43524bbd1616558395b1c632aa74c72757ca8bf4644eb75e2b766b
5513       9281 427f5a36fd3cf32b23f92970c4af6       a799f7fee57751ad97ece                       1FFK7jqKLALqZtSVDRWDkqdHJw2hzvaYf2   60d155031baefa5fe990d
                                                                                                                                     04a5a08f409f14d717a66acfab57ff12e348824ca901ae3275d60fd7
                334cc58bc1b96007cdec5d86f35d9c87e3f 00000000de2bda4269ff82cdbf40d434408cbaa8cd7                                      8b80333ee5cf9fa2988b52137e785f68e02d53f665b248d072c6475
5514       9283 29c391524ed7696054884df112508       6c9fc593dd6fd41230c51                       16nvdSzDPc83X3S1wWKfqPc8dYWgTXwsj    85b25169e2a09d12386
                                                                                                                                     04c3938a83c12dcf6fd8450079269419e946ec26669cb9d1925af2d
                f4ed809b897f6a5639eb81eff408d6d6f1b 0000000077b4c660a460efea7a851250eebc5040d9                                       2b33e659e1e7c95a4be6b47e8d9955eca1435cc4cabd52753430e1
5515       9287 10b90f3e778eefddd482ba6580cf4       b4759c71b7e896f8dc974f                     14MdChGMKKomGJtKwuTChyasQgw8h7fszc    1f6bbf17574b29fbc7164
                                                                                                                                     043ac94d6efb53a6275195e11d5074cf14b152af33c8cca84fb40e2
                52d03dfa579299395fb4aa53112fc302bd 00000000fb5e0e40c617769e563e85ac142332b6a2                                        0fc698221f60809da70e222066235b16edff670051903e3973a11d7
5516       9289 b0319d2a5d85080562cabf87b4728b     36f1f4acc0cdc45a446c55                     1A7aFDKBpS6zbKBCExXbf9z57tb3urTxho     b24a5f9b5c043b53962d
                                                                                                                                     045e3224dad699f8e50915440f6f54740bc35e16361d6fe482dffb4
                ce1969856a04abccd5dcf8fb6f7e718ed23 000000002d4a48f6027b3fa3a00994dfb36be703ee                                       51c1a4fd3f7f4f4db079ed848a351ae97938aefd01e621a6a637537
5517       9290 546564790ccc084dda36dce1f51a5       13a743f13e80bdcfe78b15                     1MNzunEb2bTuv9sHojxqzNaLzmWdJbmkdP    793d08d62d668ce41385
                                                                                                                                     04d0254082265052f0d91e4b8887b78eb2d989cfe4e4159c58b9fa3
                531f493e49bbd86ce7eecea40716ce61f8 000000009ca120fa05033f741deff9ab96ddc48ceecf                                      14468da95536d8aa26ab724fa8d8a4ad7fffff264196a03b372c562
5518       9292 999873b5c38b1a5a8adda20dfff361     e5e1c38ed6fbc2bc7eb8                         13siD2twgr1QPGxRTmDeg1qYBfYuteaHsk   d3ee626be5beef5f9d3d
                                                                                                                                     04df9aa1a32a979a76fbcc95bb558bd47527b01a84b004c941ff2bd
                801bb106368258042e6151d8c7d550c277 00000000b2ff1d0b976c244900e87f7434c26699e31                                       b91f0b901ee7b22d06f619633e7e56ab83787822bc6f37bea2266c9
5519       9294 6b8a23dc5b6cada23762dcb3d4e3b8     c1ac5bcd7a3453f926fbd                       1EY7T4LEDUpSFD25QobzxA1mEhSsbbWZnv    aa3c028dbfdc4db9584c
                                                                                                                                     0427f6e9260549e818c95751027e4c016eff6931541dcc86566a255
                253e26425bbc7b6fba62c9f7d720c41562 00000000f9959d7bd5d8866f0a90611f743819fa0fd                                       c03ed7444fe3000d730d167e6d5f8de619a57e49ee33bb82c36147f
5520       9297 7b3be6e4e2822d61426589c8a9a444     a37175beb37236d3462ec                       1LfwUu2VpYrjQ4N5k1tXr8PsZpuHMS9Ay4    2398c40e14476535158b
                                                                                                                                     047d6baaabdf88b9d9981d29dfdb2a9adfa6714e53a86dcd34272d
                e9c9ca37c119b12077aa68486b4ff0432ce 00000000ebecfce83aaa92cfc4467c2712ab0c63ae3                                      3da8fa4465200dba426160277a09f8556f013c6abaf667e415eb8f7
5521       9299 e130ff1702471ce3190f2c72cd0ec       a5b06199673eaa891710e                       19zLcir8Z8dXRQRHhyW4XtQ9HcjUPTM4XA   58708c4e57908390d7d1f
                                                                                                                                     0414c0df273c2650cb8988b1f600945fb6f1f67ebef726ba9a181529
                9de78f8741025282d1a42e4d4e80d97e9e 00000000fddeabfbf4c7a0b26053c0a7829e71e84c1                                       38375d09326ce4093c27f7c8956ec19b0729fdf11eb5be417097a67
5522       9303 9dd64e7cbc5618dc0a63d5f025b088     d3949e0f34ee5a60592aa                       1EYBkVA4Zd8G6ga8jLKggYgPYXRUsc4vh3    7defbaf6dd1a2bf78a2
                                                                                                                                     04b1dc604af7cfa740777359f57012c1762694503c52d7e1cb60481
                9b9713be7b531b0867799cbcc907b08818 00000000e7015c74b2924ff0c3db2f481da87a3c59e                                       68009888cf6c1d98c39d7318e9a4f051976105a2754e624af1868d7
5523       9304 34b747aa778dd5051079f6cfa7d4fb     ba10149b0361e2cd26c3b                       1CHfchGGJn7BKUjSMtYwwttsyWmUdsLftA    7ffc12b38d41b9b8282e
                                                                                                                                     041ec49b68729cd8ea64e2b366df44fd25a64de896bd5e9dfaef075
                820347cba30ce4c464dfe923c86b8a9dcc4 00000000a477aa0599bd9d42573bf8e2f0d4c737d0                                       480bb5c4e01dee88503bb29b465ec48b8edac42a35fb36b06359e8
5524       9305 a52630fc2988d073c1556b2a2e0c5       6b95e1ee05fd3cade510ff                     1JsqaUuvjvqj95Gc6xJCNCXQ4f27kd4Jdb    d30a0a2af5fafe20a33da
                                                                                                                                     04c27470b6315dd641439b7543702d9e48478682f0b7a5cf70803c
                02ce29c1060f5ca238f703d8e29cb6e7ba8 00000000bec5fe9cb6e34216cc8ec1cb757183e86e5                                      3ef4060a5090802dda0047953da1a2d569b8e464f8fad3f329cf5f3
5525       9307 795a33d15542c7a4492e918c9050a       c67718f08855ffcc5de9e                       1DM44P8KNAV3qFWbE6fUdsYVMjsJRpQWSU   50357fa5425d364ba4962
                                                                                                                                     04e7afb364a6af45ead8905e9a64bb18b46952ba9ca4bc26b3cc6d0
                266c4ce80d025defa13aa8d73ef46b70fcb 000000004d441eda6d86516b77701eb913788efe7d                                       aa70f7c2491ea472e8566e2f25e623dc28b33248b6d741bd4dd930
5526       9310 1c257824d7235ae464fdd5bbfe89e       6a74ad3d06a5aa343e6d1e                     1MbfdcSyCC8uykaz86xn4XqR4fnzAn2bmS    371ca167a59c3c13a53b4
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 309 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                      04c88e00d340ccddb8a187d0712d1472fb83613cec6ee8eed2bf122
                dddf1f527d8b30dea06bebef9e539c6e0d 000000008da846cff88ef83258bf01f7ca757edd080                                        98f58e24ee6575edb9629c3feae218a478cd798ba1ee03a9e6bd38
5527       9311 d84cc08837464eb844869f65acefa2     d541381347c5ec8cb5b47                       17abQitRwtqSyCZo97jJC15MQTgTxDKPEa     5eb7d219a1fdd185d96bc
                                                                                                                                      040046f209df4ae4e5f00e2ea68acfaf6a814f6f4b8f1acd4262bbf19
                2e14f8d1fedd66d4ea3c1ac0ae171de905 00000000587aac037a61ccc1fa1022836f5c57554bb                                        56ec4ec759dd2f670f1df90e43d154c800433cd1c842391eaf24bf8a
5528       9312 bcbd3cff5c963dc1293c5c3e5fa96e     6d0a30ea1ec282aa0fb9d                       1D7QYUgUGBwjiiib5biWtywxZmXfipEKPJ     d983b817bad12da59
                                                                                                                                      0436498cc5ab0723af31d77b4fd259bf86e31fd4ec3b5ff18404e431
                2fb4f749ece8d62f0cec2874877c164f98b 000000008ff347146c3956176dfb2bb3c45ef9471a5                                       bb7581a30edfee88ff6e42242b1f101d805010503580191b47293e1
5529       9313 bbeb4bdbaec2b2a40d80bb32456e0       f59d952474b97cf28d724                       1EKViN1bj65k4K4611w4V5sbq1gc2aNP7T    52d52dfff29c3b01aee
                                                                                                                                      04d79d15970f8f6b27fb748651eeb4815661f16f26350d9935d7a5b
                a4d9bd7bb910650b9747704929883ee13 000000005030db2d311e4e34f502110e79329e36e9                                          7742ff8e8390d2966ed1cf6bc146a250567e43720596501a7382b35
5530       9314 3eccd4c6efe8935e456f3f2bdecf04f   2b22a6c6c5d9730789aad1                     17ExQvdKD5LtdGL34Wzd5Y7gvPDneEYGrE       f41ac43ee4fe9ceec177
                                                                                                                                      04ac3f32e86cdc5565e982858a1ddb28e4aaa8f3421e7dc11cdfa3b
                3da74d5f5230a86e351a0659c55ae77357 000000006f0fca19456e2824feaae5ba4be5f2542c6                                        8fa31262811559ac13e9d185c6e7f476447305aecea66b6efd97f2d
5531       9315 010b8883a04a51f1092d74a1cbb6bb     3c786bbd19dd5a1229271                       1NXAb4U4qWaqJbiy7YUKAGw8qSVu8YN3ur     bede724f83174f026cde
                                                                                                                                      045cbef836cfdddc63e52ea360db57ee03ce27ad7577238a9a9ef4f
                87ed3be63eaf3c2700af0a149faaaade09 000000009da588f7c54afef0760b5808b55472a1e8                                         77da840223535e733228b34e9830237c08b9500b729ae9690f8630
5532       9318 b7c66f301db672b1bad843e94df195     a9b919d2d47a7fa0c0e6c9                     1XCLEMNLhv6eiYprQhpPnRNppi6YThhYS       2c43beb093756916f7ba0
                                                                                                                                      04f19189f2da53dd93dfb37d4f69e9628d3432fe2fb47ebc2556f69e
                b2fb0fde8b1a5c6ccbe79f3089336799b93 00000000174707e83cc0d60c0878037d536f67678e                                        a23b3a3acd4dbf4524da5267c8733000e58f87335e62b33d67e72b
5533       9324 19046d1fa52faf1716592724cf7f7       5d545995665de6403ccd92                     1EH39JQzFmu2L5t9Bf1kiTZyTLvc3M2onh     be9616cfd239e21db52c
                                                                                                                                      041f9e5ae8226f8a9bc91274a59d7f7a1e5b0eca1fc2a9932778222
                b4baf6014fb337c1e04b3c1fef41542c1ac 00000000c458c22c6f410e89196ec635aa6e816b99                                        de474515e022f00206daeea63c258b38080689330a1c84ca289f5fd
5534       9326 7579d700d0c78d3e73956df16e563       c6a0054c2332fce646bbdb                     17avR6QHqkHQ3gHj785KwZeQztYopzEuAZ     d67d1002bff2033cdef2
                                                                                                                                      042e10205a117c98a292ebbb1ee354c475eda10d2f1eb592d19eb6
                f6fe46d3cd8bf5296c70e2ab4b9e5ec0b0d 00000000164fc769f695423278b637e89dd8baa288                                        da77e9cb2e352882d29288dcac009ba3bcc54759ca7942d688cdba
5535       9333 05eda545a0a012a7f5985b7e37389       9292dab6ebbb1ae8b2026f                     1LbCmCnHkVPj5qSdZcWN2tZCHCs4PnhBpS     369c422d820744ff99c099
                                                                                                                                      048fd91e55a0eb5957c78826a4c0b097199bd2107fcca58e8646f6ff
                c3ec0b2c535b625ecf90e466452e8be12f3 00000000261b4765edf334510ef4e167cbaf58406af                                       c29e461324628ea5321505b1620a9ef3c2c96f9551f1c0608c64d2d
5536       9334 b5fb5612ba004a65ec90b69950450       6281891b4d57595c10fc9                       16cTA7iTw2j43SryGodToAnRtLgeQxfvvc    3740cb229577378935f
                                                                                                                                      04a23326cfca83040790b6d4b03c61512ccfeccbe4fc8fff81f425253
                88e8f5a0d648ae1d649cbf97d829262545 00000000cee1ebe5ca4698c8dc203ec6a430eb43f8                                         c492c5fa677cd021db17626e2025a72d36b855e0c3ab606455bdc2
5537       9335 18d65eebc1a86f10121222ed65c7d7     5326273c5934a428861df0                     1GpkLyPoW3k4qfWQYDbXJoHkGRV4XLgX5C      52ac858677b9dab2ee9
                                                                                                                                      04c67bb4fdc99993b47d9a41c3f2242fb2f2056a0ecabfd86e814156
                67fa268dc8b4c589ec7c288c6928002497 00000000d82b8a7e2ab966ff06c1ff991bfb1ec76de                                        b2859fe02bb881b35257ded9c89c413d06658b7b2a275c02f14491
5538       9339 4fd0a3a051b1b367c5a6335bd00209     c5d0ab73ca46c6139c8c1                       1FYhqT9kZGtmPfxFBKd9qmTo8BUuD59hre     b3772df44f3a55590a97
                                                                                                                                      0448dbb20d3832577b1bcce7a73caf954dda534ec596a0b3b817ca
                d482539f0cbc4f1eb3db68f04592e25198a 00000000649aff7fb6ff0fe016619173ba32f2396dd4                                      e5855c41db0a4701c3c0b4ebd6304a2910829c5d6b68a2cd1bb78e
5539       9343 c33718b19952efcfcebb3838d576e       399a810ff850036d4a9d                         1MHsoPCL9oQz7Upgd86ZfvRDHLVnn8MXkr   b66e86f715f1e7114c3973
                                                                                                                                      048396050f8b84a96047c410f5864d0bb80a990acb08c292101ba6c
                060cda94fa6d56b43449c68d5b6f23933d 00000000db231852c614916ecff841e9a7f6d822687                                        8674464815b52c113ed5c9377d9e7acc421b1dd9aec7904d271d34
5540       9344 8b2f2352d0cc0473fdcef63abc85e6     4fbaf4613ca64e5afe228                       1KJcvTq1poFPv7XTGbzRE5p7Crv4w3joVK     95cc9e4ecbb92ebdf7b38
                                                                                                                                      04531dd156f45aeb7a3db7080da8a9d974c2e5c6265c40a55b56d9
                1f61b90d454a63125352193cc297e0ccab 00000000019858736be027ddd1628b76883e8ee23                                          180a152ca305cebec505f7cdbbab03df4f63b885bb25716010260bb
5541       9345 19db94fed491773aa0033249c8b873     2b3edc0ca8b4a64c9f54b5b                   1BY8PfUcUFUY6U3Qi1XrWeCPdzjqZbhw4k       7b3f6c10eaca7745f174c
                                                                                                                                      04297d622efcec11310d9307a121525bbffdcc38e3dd59e8cb04ca5
                f60491301ca54e6159bb83a729bb3c97d6 0000000048bb414dabe36b4d47bbc9abb9a35ebd8                                          65e826c4388ca112457afbb7337113b56640c06f1f43577dceadd43
5542       9346 63914c72ee94540ef6cf7b14092295     71906df4841b731d8b3797d                   1EXAegkjVLMu69SwP6Jw5ps13GqVpybXTn       dbeab59a8a413a1190d2
                                                                                                                                      04ba5630769ba0bdb5145d39771c28eb50d72a649c4ab43c3bf6f3
                326fa49def9b3ca6fcb4ee0de558d3c2ade 000000000e56f5a0df5518292d7d52361c99aac40fc                                       7cc7bd33556aa980c900702cd0035a20a4d19a58fbdf00c5d3a0a11
5543       9349 17bad0e1f109e453f318a6fb07fb5       138d570b9d5138ec35ce3                       12A1t4pr8AKkHoMmifUog3Bu49uSa2QiUC    61cd311ba0d14e777a183
                                                                                                                                      04e0f78290a73d696491bbe067b74ddc93f48a64cfbbd156584b61d
                9ba9f55f41b8859b164669bd0a14a3f7b5 0000000063b8e6166e70911584686416790fa849e5                                         568c4db770dc2983f9c2ac4ea4156015d26d0f017d65b2a0d32ade1
5544       9351 3dd9693e8bcfbf0d810c33e0858e7f     81a076a280937b37aee2b8                     1PAuh7Wf1uhgEcFGwVCTLwbgXgwWW8psB9      1e38c0b2d16bf3e69422
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 310 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                      047f5101eda2d2de04c09c0968f75e68bd8784a3aeacbaf04187a74
                d43bdb88a3edfbeb4fb26795645f9fbaefb 0000000037853fd38712b66711771ecc5960c612e1                                        b6aeb83c1d7d62ad916b85c582d5fd4ae53852d51481f36f737f355
5545       9352 1ce9aba32892a3f659ab5621dac96       51007d6765e71af0f515bb                     1AWodGsRFoG1JQPMvLuXh4Nu7fqDJPq4Xy     7398281b8988d787787d
                                                                                                                                      04116402680a21ad34e64ad5992bbb5a004f318776e3bad16903b9
                ddddffe6a41b63f61ad0919c9f568885ff6 00000000161be3fc2bf2789f7cb9da58d59c3d63d8a                                       6fc7acf1ef39cdbf224bd16e36d95edb8e9468b389cc3bd5e37611b
5546       9353 26ac52bbd8484d325a59419983aa0       480526ec1ddd16ae75b9f                       18vce64gePZUaMi8ojtYDquj3qnVzekQnQ    a1209689bc23bee634de4
                                                                                                                                      0420e4ad7447e5eabe6f7126ec5804244de39c9140a63641de8f94
                afac2d33f4940b69096207e58884620bd4 0000000015154d86ccf2da15aec9da0389aefd35c98                                        8bfa2efb4f4631d506b5d555d5bda4786834f7ea2f5ff97df1cc40f6a
5547       9354 1854d6570bf69bec7bb8cef60c2b39     3ccb9f2d475b36d079b26                       1JprtjevPPYSXUHHADY3EzeD5pPUZwwc7x     165069bf259f7ac5bb3
                                                                                                                                      04b5484cb3dc59573d37e6b9eb1c5f449d5d44116db9a5392188fe
                915db6166e2448babda1cb702d7507555 00000000b9843963d096355d50d6f0cf0d04b56ee9                                          71bdbda0926a016b241e58159ab4922a0eb5315a565163de09f807
5548       9356 d9e73014554212b6be495585b1eb7ff   2d34cd1d3daf7c1943b2c8                     1AV1yTmsmTpLh4AmqxCijuLLdUDDec4GZt       3cff27e16931af4a4c34fc
                                                                                                                                      04e6b6efcbad1d3d67e29e11af3dc0636ef67d43090ad09c32a5c7d
                6d8fb6059135a692a6809deccfd2f2a1a12 00000000ca9437f9df341b6299905c0e2bc1bfb4a55                                       5cf48ac38caf6c5e3adc39b7d1d847293c6b8bdac478a7afeec83935
5549       9360 3f2bcdcc81f58ba46c0053c80c991       241e45a22cae02b6aed92                       1enpS6NnwLQhL3yKC1RLyd9ZttUdv6tfM     39dbd4179e6d4fe8012
                                                                                                                                      04aa33d22ce2f6072d6019b9eec2194b2a72b875f36b9f61da6e01b
                eb2d5f372ad48def90a7518429182c16da 00000000a112cdaf41ae5037132d00c4d62cbe91f5                                         fa65700ba2d3d1d45cf071b3100f49ca000c917b497e1b97f9ef0a9
5550       9361 6ffb179e722523e59a2fe87b5aa0ed     d089966fe5a9d0bd56a7ea                     1GkB52aM4NCuQg2gDQeh5qKVChyrgEixu8      1f2027aa43faa8c60648
                                                                                                                                      04289d3adedf3ca4d46ce10958e67e7de3761584a245f19141ca74
                5620e069cec5b9d6c1801a2736bb95231c 00000000d4801c7f40fa1210fbf7bcbcff6f7fbf27d5f                                      9013355a97a580eab5260786d0180bcbadf2e8780c44dee92ee7c6
5551       9362 3a2fa7b3edcfbe39cb04267bdfae2b     643e781e48971550fb4                           13BE2q1aiqAJoWirahzREvXf6W5TqgbpJM   a389f6fa86350e1b6b3b46
                                                                                                                                      0477d5a70e044442c873861955e5a283359e3d429e9fecc1170a28
                e6964133b480533aaf08d8754beb2a6d1b 0000000068cb3469799c49a8cbac21aed190309a4a                                         ffdc6258d2e6594258197b85fc6fcc221c3395a971753963ecb2f74a
5552       9363 2856cd9777f9bfdd0a19efc9eab361     dffc89036a527dbf512a46                     1GXnaaP5LSGj9LYKimLpHCNgDXfTsqAP3n      476734bf484611d5d686
                                                                                                                                      042653c8bcebc9fbbb881e4327f97959b20514db227ebd43061d55
                0a8276c7a0ff5fe7f5d9d2f9502573b325b 00000000d369b00038746b0d8c11eede8effb6577b                                        7ee8a574cec672ffef6b50c94fe01d7c8f355af6cf31f45da28917e1f
5553       9366 56e422884c26b727333520513c9b3       5be268bfdcbd96e23f00f8                     1PHX3bocbL3g4ekL43TzJ1qhageqXc4Tx5     1ae702a8576cda4fdcf
                                                                                                                                      04b07d2985b7ad1bac072dde038a1d4c313ee79eea447a14a49a35
                20960e48c76a42a25262e2db265cdad5d7 00000000835a4f694206958ee0ea6195675d37c6a8                                         bb3c15493c92bd75f0100cc5ec4b973132b14aca9aaf40f2a9b0099
5554       9368 ff3a11d63cd71ee48e8c678cd1f1b9     c0daefebbc1b4ebcdf5be5                     156D6zVSs6KCXr61xAD8UdX1DV3YXDRy1x      5ef0edcc5ca234f8c4c17
                                                                                                                                      04f3a6031303654f1439c273bc135710c21e8d6cf521309a3140cb4
                cf58d16e7f0ebd8e35fe089b7a6c2e5a388 00000000fb268655c88bc3ab236d3a96f0df834217e                                       73bd98e0600308e7a70909c141e398f8cd99c158c5f633223b428dc
5555       9369 8d590dd8c99fdf288a0ddd4352a18       1cf425942f0dc193706f4                       13LHhqvJE4MVYbdhgcipyLZWcahJABBtdv    3ee4592851445514a792
                                                                                                                                      046142b2e211bf1800682bb486c67c5fce8c9269961ff45b06ee2afd
                98a32692359863422beb7a539f7a9d80c9 00000000a79d7faacc25bcb320aa4813d89bc4ac86                                         28616af7f38188b44acae1a8c31cffd5c5641173b44091b4e36dab2
5556       9372 3f449916171cd2b1ce27f98f439dc8     96bb889434283246c2d323                     1LD6g38zuFdyjG5ai6P29HQfEAsno3TdR3      59b498f2ab2194666b3
                                                                                                                                      044377cb65f63b5e872703f33ad5acf65a5d4f246ae99bee4d21d1f
                fd50e29fbf4ef37c0f655354524b0e8dd5c 00000000d5251fa3625e2e9ac029094d42ca5d9756                                        2abc505e0fc1dfbfb35545612f4c603c1f88f51c839702b8e0d2b55e
5557       9373 e341f09d9ebff7ce7e9c2b99a38ca       463d13445ca041fca29a7b                     1Mk3FaBJstFv5qthCnkMp8FA5dquqY868N     cdbd592d9e5edc931b9
                                                                                                                                      044416ecf92ecfb73769b1f07882b2ec776bc9b88b402d9aedd460d
                6fef6e77f93bb9bc52355ba01b4e83d000 00000000edc746c8ce121ac5a287fb48215a258eba                                         bd058c8f7f45557932fb75929f960331bfedf29b024bea2a3ff2f9a4c
5558       9374 10c51409a2dd57786777c8338febda     3e7c4fde8b1c91c1816dab                     17EcYGMfax1GPGd9aJ3UxxdmXjmfueSvYU      b3e95249f75025232a
                                                                                                                                      04d0cdd9adfb265fd81d71707a40aa2e89170df19f3ee9a22f258af
                55c8543c6106e3928dcd19a225d40e4bc3 000000005c89dfca5c244fd866a9de84cda8e0c15f1                                        21a18dc66ce8bc0295fdf8b87e9983a6d7ab88c276fadbb690a285a
5559       9375 688bba29c2241f8134912e818ca8f7     5d3e9a8536a9758d69384                       1ACAn18ACGWnFtAjdNLh18TSqDKKp3c64j     e580e683f023db236027
                                                                                                                                      04e46067140dbb0134202cb92a5f1cf403c3c19c240eb9e551c1f47f
                216011acec5d1719e2b98823065fba36c4 000000003cda70eebd121313f31fac0070e06dcd2e                                         5843316f799c4f2e3770d0cf8c37873ba06949dedbb44d6f9715a70
5560       9376 cc1c18beb63bb4ce7f1ecfe0f37a80     7a9ee5bb6e7467299ed4d9                     1KrJoNzKoV92vLUmMnGoop65KmAEGQpAio      96482b342126b04dea8
                                                                                                                                      04fb21aa30538b8592ad5aaab322ef063e5c498e3015aeae35c937
                77659edebe646ec8ce953873200b3292f4 000000006ebfb2a9b128248cf18a1f0b98996d1bef2                                        162e38ab19a3e1a6516f04bde6b4d64c4fd7842006a044e1f8d020
5561       9377 0b41ec5df2b6a8b9296fc608244199     fad7e78eb49fdadf9ef51                       1CVGwBu2iLf1tgtqUCQkcNNXXLyzsje6fX     0fba53ffde5f8b48e0287d
                                                                                                                                      0478844ffc6c2f16f38c723679c0a67d77bd1c0fdd81a93c25a01d2d
                f9aab55581bb0d161e7507594060bf338c 00000000978aa33333a6cc5c74d27ae815c0af65e4                                         81c58250aa834eca220a5c6802bb753ece9c3a5070f8e5e1551df29
5562       9381 6595ce96936da4636ff111173cc525     1fd05c9aec1d22084e7520                     1JnBpTQryVWyeYHn6H68o9kehtmK3C6eGW      0b0df13de5b2f6c8c46
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 311 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04d79a529440c7980afc3df0f3d87fc36be8ff990e64588058fbed3c
                10a0cbc95ebf67532493465d0416a19cd5 0000000088537cb5c1e7c1558db0291b7e0d79ade0                                         d86d8cb0453a1929f99422fa6c1bd1ffa39a55662288b5772c05867
5563       9383 aaaf56e10c8c9641a3475600033dd0     7709021e373579a17e7a25                     1GpCvnvsJKLMMB5PL1FgyUSELfVBeapDYN      06d0ca887034d90c964
                                                                                                                                      045fbced67bc90bcf3d78ad5f1334981e4223ebe8d583b9c76845a8
                b300aa25cd11bb5679665d323b3deeb29 00000000673405ffe87f801032e901c7f423adddc7b                                         21f3e3f4d9a624fd46f457a8be74b0e13f2106995a537ac02fd88f0b
5564       9385 0e55883e3f351e53c2e3811d426535c   51773e6b108e617e75516                       1EcqDmD3Wu5WofykYkwEVv6BhYwkJaA7JL      40c4022727be608b6fc
                                                                                                                                      04542244ee507be3a5426916bad66fc4622b4f6e3bd03b4464f942
                dd59cf7f0e560dfa0f2a8bc34cc19d986c4 0000000096e56297923ef1784ed5c574c810411788                                        0bf4fabb16debeab3b45e2f7bdef85f615ca72ee9f79f82fc6d8c498
5565       9386 470fd76c6f97f0f28120e9ed430c7       a54912786429c1a809e5bb                     1FiUJ45bvDCfHAdqtPgr8CqNPPsZFvhUJN     6ce5bd63835c5c7277bd
                                                                                                                                      043a9de8cf3892b0a8b56dcb161454e4e9a17e83657f92d42346a2
                0447363704a8e5be13dd333e0b135780b 0000000034f78794f68c1e4c83da631472d1b87f8ed                                         cd959506a36c2aa9a6059a489c1b87833efa0404827250e3494924
5566       9388 9ad37443a1ddf5425506dc59ed0fad9   b309fb544bae713333f47                       1KHvG5NY8z3j7Cocd7K5hQvsoDsFPzUJtD      f12d512d739c5f2dc20a55
                                                                                                                                      045c63fc0bc6bee3a589c015951ec6f259ada901b85ad63420c2865
                075b38cf275f901a6b46ac1619764f04969 00000000543756af7e5fc0751cbfa8a50e82399ab12                                       6d9660d791aec4738b2d845bf4fbe6accc5630f64ae3bfffd116cd8b
5567       9389 c0190abf9d939460b51a0cae38205       eb3feee5e5fa5ec8441c1                       18EfTp3yxuRoWaV3eatxnNdHKphXtvbqYv    1f536d40bce49072dfa
                                                                                                                                      04ecd93bc6615e4ad4a322cd0a9ca91e7595d951bebdf877b0b16e
                a41fd76f2a704653000feab802311b99ca 000000008bc3f009b765ffea9eda529f28f9186e938                                        88dfe3a0157b9ee63fe484c8216481a22e6b0583a92c2583dc7cf85
5568       9390 2701836852219d0ef5e0d74bbde62b     ebc1ffe60892ce1155acb                       1NM7S1skKfTxzaNcHvi8n1PPpfA1HA4Pza     d60adefbbbab27deedc4a
                                                                                                                                      049cbdc7f93e31f5dc871c37ae65593cc60c0a38c9795b6a0f4a8225
                cf03ef64d5cd57e5c55d8786ef436c0e635 00000000d7cd4bef4ee6491a622be5e5da311b6036                                        c7c869a3caf008f01d1b6a9f83b6bc599f88dcd28bde0a64843985e
5569       9391 c5f187adfdefece9740e71eaf4c08       ec4bfa0c5a534891d0b03d                     1PEaUb9FnYRcRggVmomehZ3NDyBGbf2Z6q     9f634b4451aced5dbe1
                                                                                                                                      04c90352abbe1983a08338af7e5858a23c625e96962d79bca91367
                564dfc4bf4c2e78c2db77fce8167aa375a5 0000000048d20048d2efa27669d42ee54da6be9eaa                                        c8b5f15839a40fff0256e0916623d95a4391ee2876b9414539f66eb
5570       9393 3b4aa6afaa3c12d057dd96e55ab73       b6010da9b89f7ed592f273                     1AC2Dit4zZdpP8kDCJF1QsA7oyxPDNtCPp     fae22e1ea28e6a7f3661a
                                                                                                                                      040f9449ca1b528c14d4926b9b3246d37da9c1d3de10980324f67c7
                fc064db7208baffca3a22417d15363f4261 000000005554bf1d8c846e738bb792a50fa1724e1e                                        7b539132756288328a4bc770a0fa2a2bb054ea7aeb050b8c4331c0
5571       9395 a20e51a70eedccebed554e6fd2890       4111aa48fdddd8fe2b9b27                     1Euaj8E1ADh55pXngipHBWJrKty5HqWoKG     1d2c9ca622ffa68453d8a
                                                                                                                                      046023d202bb77f91db8ded5fea28f8276a3512e1130c5bbeef3e7b
                20972d1adfd7db4f6379c9df538679f0903 0000000048280e38facd2893e687ee9aec36938cb5                                        861948a37f6541097e658979e961d9df1abefefaa1fd55d2c693c23
5572       9397 1a7174218bfdbcfba990cf4db646a       c632a720c18b9394437274                     1HRFAZ6heKsaZCLti4BmGUx4hB5GX6f7ei     3bca44d969c2ce3c1efb
                                                                                                                                      04ccdb45b72d22f147649bf333b8eacc387b24f7b677849edee8770
                acba75a4acc0f7b473715bdb835ef47ebe 000000008caef6187e243f557cc8341bb168e83974                                         a5a658e2996a1336b7b45d41a80622c6f64979a0dbf7e13e19eec7
5573       9399 87649bc0b9032ffcb5a6718683f772     342891eed3f991a4a4139c                     12yUJSDBoWQdu3BUwL8DDkpqz6cpbFyn94      c2536a1c34442f5b10163
                                                                                                                                      04c37ce078318888fa997342019d709fe15000c6dbe7d16faf76a0d
                2ae0183e6fc865254acc89346fc3cafd6e2 000000007499730f719cfc25ef66f08bee28bbe22e9                                       2e448e7ef4175bd5d8583ebd4ac10818103fdfd2ccf1e7b63a069b8
5574       9400 ae60bfd14d7ff7dfb70fb50a7dfd7       1ba9467f72aa5d209b760                       1L9uh73HUyL9T1FCG2ssSeQqc6ni5FVgD4    166856a6baa50a7b1b58
                                                                                                                                      04163b5ae561f698bc42068a791d4079565270336fc9c1792cba80c
                784a7f0cd01a50e5c5138699dc950f2bf6c 0000000007ceec30862fd84b0aab7f69f396ab7efe4                                       63be7b8564869a01d6f0f98b3291a27a541e09d700f5813edf14e56
5575       9402 d8d7054795f75dbfc2880621f92fb       05c4bdae0676f39204d47                       1ARggo8R1ii6uocKmhtSfKC6B3YY17o7XT    4bb04eb1cb32a722585b
                                                                                                                                      04d0c7878ecd1ea30a91028912ab278d3e9814ed34d67b20fed164
                89fb0480d40c0066a073922005c48d34f6 00000000671bd6f873976a5b9e2214457502de200d                                         69212edd7d2c5bde264822bf8e195c863ab80b2e93c5cf0be8c7a1b
5576       9404 5236dfd71f277fe5d0ab905a8eaf88     0b57211c9c66868fdb977a                     1NzGTMK6yVcXDeZ5uWHfE8AHMJodq9XWrT      33293ae214ad66cb28cbd
                                                                                                                                      04d52a2f9b393f262fc12694149ac3d9d2cc3f93be4ad37ed50d243
                ced5b9a7a0dc5522bc4076575c8c82763f 000000005880590f664412ef41107cc8963b1df0029                                        7cce98feb770e2fce7af7900c12fb7a4d85ba2cc0cda7b1a37984384
5577       9408 94cadd28ce61bc0013e44430facdab     b3fdddab1b05f79f466b3                       1MGCi8SVQ68ngRAg94BUBwab3viXrUKSiH     761dc2951810027ca28
                                                                                                                                      04388cc5714bb231028a2bb8174472c09f4acf2f75c1847cda5b46b
                0e18eec542f3870e4fb923b63f18b7249d 000000009094d287fdd224f711275949855e606b46                                         066fdba05af04c897d7bf796ee139a3f9c1ef7814c0001fb27e45fe6
5578       9409 7882eae51feb285b90bd0015ae0e8e     a3d30b9522cb3b8a666776                     1L7gp2ULAG6cWZmrt7rjsf4P3WDYmPWV5c      437fb31ed5dc4d86e74
                                                                                                                                      04a8a95f3094aac9733e51fc786a2fa817f76f3012558d7ffec8c093f
                35ff6f6a763fbc8cc998fb0a9366c49a5a69 00000000738ec0bac6f72b709cdd5e1baeeecff4f25                                      2e5195c3c6fee728f370746df3e59b8df1a69ed55c30b525d4c4467
5579       9410 c64dd4ba1631494739791b677461         d598b338e1bcea2e50ff1                       1APHc3eU2KFggbcESNxbrinP4a1Hj2vYkT   51e9ab579b7d5ffddf
                                                                                                                                      043395d0353982675af975a36204be0eafdc4f47db020d4c8ab0111
                0e33ec86201f7a3ee5434194b4a721e283 000000009491cb21761959d228b175416333b66d5                                          a8b408a17b6e50f06cae1b66f4beb4e9f6af5eb1a6ae93d6e5983b8
5580       9413 2fb52088ac8c5259d979770f6d3b91     57d8391214607a7e1cec045                   13HoT7sHaC9NU1WNP5vyX7sQELFrYBCozs       6db518ae4458b822f8f4
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 312 of
                                                             913
       A                         B                                       C                                             D                                          E
                                                                                                                                      045b71ab449ddbbdefa36071f62b4d1e4f37d3b93662b752a7ffcc9
                768cc9257bf5982cf26db97ba854b3f3cd4 000000006c8f8fcdcfb7753b51c27738169f8fba3526                                      35884e9b9e4c4888f7066dcad45d86b8cdc7283daf8cf5a391196a7
5581       9415 296b2052165f5a0e194f1a0e9a73e       f196619fab7520dc0063                         189mcMzghQxvEaKj3Ag2qr6Pv1b9PwhxcG   8c51389e16c96fab14c4
                                                                                                                                      04df39b8e0861ae15115ba698fac6be36889d5cc02dce095e516021
                72a36d5929d1184138b23420902e1ad7f5 00000000c30dfd2ed5be57055c7b9feb276a7b6771                                         8dff176a1265677373fe616a010af5c96efd07998de30426d086cf82
5582       9416 85414976e3f78a93c590d4f059053d     e4b521d6db46f7c19aea4d                     1DJcmJCEJcK3T7NviunPqHYrp6eAM1KSUD      e8b0bb7ff3e4b25e068
                                                                                                                                      0416cdb004b3681035edf17171ba25b7dbedb7829916ffd887a3ca8
                6d1f7affbc39c281d099ecdd272b5cad6b7 00000000c8d976c960be031128b9e71485c2376b23                                        9ab3acb35472f67c2d0ca3852fd095864b0a7d9a0b15dcfa0071c9f
5583       9419 38f6c90ad497548e6150156227012       0c73c71af7af6f91b3642d                     1t5YqQ8hMdT7T2uawkgLGHbUMC88WXfxt      a0ee88574b5c7685a524
                                                                                                                                      04e387dfbd7c58a827532fb5ebc604839b113f5cda5f8520160faa5
                e6878ccea5b8191151c5a3697e4f1c14c6 00000000193023fe6dc52135f5babcccfc242b6a8b4                                        4c5e1d9aa3e4c80499c74f1912e534900d0605316ade88bb6d869d
5584       9420 ee979fe015f47edc288f9fb37def4d     5836f55045b9b58dd81b5                       1PQa2BQnqhHTEEV41fkcEGkmyEpQnJhUT2     861c38b0c8d1e66744872
                                                                                                                                      0475dc0268c13d96f488762a0a12e490a98d4963f5ff6864564252b
                c7bc30d34bdb87fbd6d4b9e5a8377b9901 00000000f6137280c0651f47875d46fe828cf47ff6c4                                       df33005c9ab6245b3fd54f0b4969904d7608c50b9f395d2959d63f7
5585       9421 4bcc22233f5a18ca0892d539110d5c     a102cbb7468592692a25                         1CdAycK6JRPE2KYnZJCgVAptrjGiefK3C2    814c6e1b9fa226588397
                                                                                                                                      044d7ca7b3183ede9e9a98bbe1da17c8cbdd90ee13feeedd2d5d71
                7392540a28483a8819e2064e6ec90ef93e 00000000795e7c45910089c42d961483b7c4c0a6d3                                         3b9aa9562a138b29594f1f67b55497dd6aead5b0295bdf747a56a4
5586       9422 efaac388d8802c39e9390a95fe516a     9567e7476d353533688bd9                     1HaYgxwfupRzrSwb54uWsMa6UsMpDC9TU5      dfa0bf4e2899696b5b51ed
                                                                                                                                      0446b61289081f50a4beb7bc9d2d3111fd9d65b428e59d3ed3daf1
                6e30d15e131846ba666a44bae30e6a4c7 0000000054be58a206f6d11d4ce49f7e5164c07155                                          98b84100a9207b35f6241662e073629b966ebe5532ce5452dc6d12
5587       9423 1ab0ab1ddc2f8741649487353bcdf87   9a6520a5e5aeab3fe42f7d                     1Jvka6QtfUsq2Gq9RuCuCMXLQPhRGHrRfz       98dc9ad7b17ca5caecb6ab
                                                                                                                                      046fb2c532b199bf1a78773ac496b5e337c971d759199e15018b56
                272312686944aed8abcdfb797eb28d05bb 0000000053ce318ac4d4f140ab3a9db1b242af662fa                                        826035a7521d4308334c907cd72ac445e3c35f1fbab42d01473439e
5588       9429 62aca1b4efc829d21b1d4f578c4f99     c4c2b696b12d4409d8b8a                       199uHURWems3KRGnbSVB6pVNhXH3EpktZm     af53fced7e8b66a58aaf2
                                                                                                                                      04d61e4b3590c5a36139f798e7a5eee911e83310a4c61ca6b27213
                45adae6939e942b1ecff86411600586a78 00000000ad75826c1a36cc0d59fe45d68709022d21                                         b294c3cc722eb1ad00cbbdb29d6788281dee21b6d8ed747e63bbe1
5589       9430 f40c36422828d67df0825c3b0fd601     dbdb1626f37fe9673b404d                     1Ee6GkroTBxnV2KD6yUahBvjc3VYurA2mX      da01bf02b3d6e66ab1f545
                                                                                                                                      045a75bb88ce580c3bb2c1e4418c70ef10eabb202b58b880bd2bdc
                c796ab44f95f9af1c3911c8a74561877be8 00000000c1e525e9cb701a232bcbffd1d55e168e81                                        ed93c547d9cf8bda9f4684b399fbae1c29cf245866cfa0ea0cb8e20d
5590       9432 ac01d1c9d30d231ca21a90a689a3c       b39cb6339ba6174bfec08e                     16SDqUffzs4MEp2fo1zqwtxhpXfByz4XGq     4cf212b93d84e4ff0cd7
                                                                                                                                      0446161548950830eaaf2fb241168dc287ebbbe1fc434c5d72f85c6
                f116b62ffd62d5da26274b33efebd1506e3 000000008c0a10d1e24abe11a6ce80c47d8467886b                                        712cc77eb3ba0883e7151fd4848219d066f993154c080ea82baf378
5591       9433 8c0dbfa9e1504e51e876f4d3c70d0       af588b19df87db64a201ea                     16vEG5x8uk11yimwSGrj5LsR3yn1XenC5S     d7656497ff4f380378e0
                                                                                                                                      040568f4094644d4fe6850fb43bae59c6a4d2dee68737b8135a355
                e42b1a015cb83ad6f71b0b9fe743895157 0000000045afd708ddcc88a12ff8f843a462dd0ab6d                                        42f5ced905254cfa650781c1a2b778ec708d4f89aa7a5c371dfc28f2
5592       9434 16b0e14bcda7798349cc34441521a9     da3ae3846e07a24aa3470                       1NvL9FeRzunM3Pms5T5hdU543keAmke5sC     aae2ebd64dc09eb43354
                                                                                                                                      04456452a54abcbdd27540251f3713d48788848cd6e471a55bc580
                fa20800b2bb4c2aa56a78d5d8734f5cf7c2 0000000085cc80ed72c5f995a58c0008e4c3c3ca8b4                                       360371b10880223316f8403e9324b8bdec07ec2c5e7383c4bd2679
5593       9437 562e65f4f5c19bebd5994ea6aaef9       1052aa7aecde8729202e6                       1DMQrph5j2Uua4jhgGuiZE4ssMin8XEbX8    15a5f94735dc7569b47ec3
                                                                                                                                      041c4de3f043cbfcd6aca97c3a13ea4154abdef2eb77ac5d600da1e
                b8556da80b757556dd211d343d4673986 000000001a34e973180b1fe80c130e46ba96249acc                                          322d2c46ea0561260abc6256965a6a3b88c033362a872ef33e7022
5594       9440 96afb11bf5b0f820fc497d98c0a65f9   be7e240ed23a386d0bd8ba                     13ZFeREbKKsHz4QsPFHmDyfNwn7r1stP3K       0b0a85ff1168cc6f58112
                                                                                                                                      04ec8d363c5911f648d0c4ec2866fb665ce54f8e6847c18ebfb50c83
                20ed46c715412bc8b258d2d7866501082d 00000000eddcc4c5f55ca8e83f7b01e173b388a67c6                                        59a10c1ab9e956ccf16721b5cfebcc0d19a6391e49e19210386c7ad
5595       9444 35af38af46c030507cc53d96fbd0d7     1ad4eef0b595985205074                       1FiL3sRDDaqpyX7wdfpGWrkBTokzpmNRV4     5a871c132cbc79b85d2
                                                                                                                                      04212fbd3ce0641681101dd6d636558339195905d409e0d32e3adf
                8240340a14c44934fe8e5b6e5da0d3e17f 000000003cf7ecb6f1ea1e2d55062c95a32b676181                                         f52bc4f8bc6bc7a239664c53ba6ab61bf1b0f4b06785817e978ea6d
5596       9445 6866e01863deabc615b8cbfe0dd761     385136d12310fbb71e5c7f                     1MGNEKqCZjSzAuJQytkiSjJeh3ooJgmL1U      bf720e95d47b972c9c235
                                                                                                                                      046c1c08487ce3a6f189e9771f3999523e463582993bd047d3a48c0
                e45e0898815d17721120f0ef6df9b30572 000000007ded56efcc8f4403816f031328926ea9a71                                        2f6bc2b75389138416880f6ce26af844bfe252322539d5b304ae39c
5597       9447 57f2942331b704fe5646ac7b90d5ee     ca38c60b78599fc3133f8                       1GLw3HZ59kmKsf9zZJUsiGBwmuZjgptzUQ     1e877f39cee0263bd589
                                                                                                                                      044bf6bc23efc9420692fce5b72a657716bb760824a2362fc46560c
                70edff7c215d7da95a97191230c39e1c21 00000000868027af1d3282ec317ed737a0363896a2                                         4cecd64adc7bbc893a8037e29409b8310af91538b50f06eca6a5487
5598       9448 5ac230bd93300751882c0be1c4fef7     7ae4a831565c7a2d806003                     1KHLHpiXrpUUuANrFHPnFPJNwiYmHuKSDx      79f7cd4ccef2c7890451
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 313 of
                                                             913
       A                        B                                       C                                             D                                            E
                                                                                                                                      04d9482f5aa56b6be11d2cf1440f703ffcbee6ae4526203e2f8f0b4c
                fb10cbcb64b23126d76d6e6076751d34bd 00000000cf441bf382cfcee46c9521425a1e46af579                                        80dad646f0cc7cf34ae3b8556b0d432e89c74cf506b96837fcde60c6
5599       9450 51196ee2a983a65831adda0cd5aaa7     1d5a18a7bf51e422049d8                       14Mdq7uw1UYyRNpDbuzpFHTeS6dtnCR1po     84fdddafa4cc651123
                                                                                                                                      049fb04ede1070e458474cf8b38f4f60d832267b1f8acce6f836f8be
                a4b9c3c0c5939d54f5e254a8ef74dd1c49e 000000001c39affddfdda1c130d9d3ec2f70ed98c53                                       31c8845d5845f712bec1509ed1dae585adb16c451096389319022f
5600       9451 13570d5b3c1dda3b158a7f990af04       04aec20982f642a6dc4ee                       1HKcME6yKcVuQF9wdmfCBiNf8GTdC8Lj2E    61b3eb1973ddb45cc068
                                                                                                                                      046edfe379f7fc2340c0800d20e646ab19316363c995f48b3e8e5d1
                c36c64dbbbb3f5d1891e817735704a0016 00000000b75438a0eface9c6a15d8c50ee53c06a0e                                         b760f3029fed45e36d0d96e5662310bd53443bd0f0dbaab7514a52
5601       9452 32d63926eb2bde2bc6bc8ca659d845     8f0fba64afd90364b5ae3e                     15DNtRNzhR5QPck2STy4vpQM6YFPy6ZG8a      40609cc77d43a83223158
                                                                                                                                      04d0c4f9805af3d45589e89c631a942ce92d896a4e67079d865ca9b
                adf53f0d7b69e9ec77d64727671a6e3ff11 00000000b1ad16f150df83eb4f2a9c22eed1619b85                                        4aad26475c1512267e3a503a02c0e4fa4c256372b7a02c0710f5e96
5602       9456 9bec4f2aecc162ab66d1bbe9e33dc       b6aa5ba99ca039d322a98c                     1AbSJG7F6iYQoy9APP9xoZNmHxWshbCTFG     5198e4332d1bad7d222f
                                                                                                                                      0431048bce249cb9e1690206ac7c0ca335a5f4c7a7bb7de6a2baf38
                240161071670c232bee0cf1aad54dd628d 00000000d5dde2b1403c05b8546073aaab6b1c599f                                         0ad3c99039daaf62e02d6e6ef978e0a359eaaefb9ad9bfa521bb870
5603       9457 d1cc00c8f777a46e353079080fa91b     a86cf32751dc32d027e712                     19jDNuQ8GZDXLtsR8uNw9Hp7pKGDn1aabi      912cb14129ecf78aafd5
                                                                                                                                      04ca54450a484acf7dedcc9e8d1683769452b66f159d6ce9d23e4b8
                c6549b761d63f071893ce76d3ef1af78f0c 0000000060cf27882125105510bf79b940f09cb8a05                                       649653a79ea30d4ce09e2754e5995e90dc307b806a565b2759d6a2
5604       9458 029446cb894f60bc125dc8b3dcd68       820d0d8c593013433ad3d                       139c1E9XXUDaeQwEA2tBXd8DJoPdx7dTQK    05c9c2e50907b01e8794f
                                                                                                                                      043ae3970dc1b2ef0714ddbe13fedb085d09eee6bf896e372a4eb0
                e69b20e60bc9b865aedf05d58ac0c662ba 00000000f662b4d022641b61705fd966ca2f7aac65b                                        5090fffe92f2154e54521bd28f08b6896eec34268f361b210a1513e
5605       9461 b513a105ae7735d68503ecbdffdf38     ea9ab49d202177a9b5a1f                       15XMVi2f5rsjJmKyiqJwhHz6TJFVuVfvjM     2591c756033d49d6ae679
                                                                                                                                      04b5856115cbd851bc1a4e84d776c99d3b8766fb5b4e6560826bea
                895cadd152954f93eb0eaa463507c9489f 000000006996eb82f552752f4a82c86769fad132f83                                        12581c495f903206c2103539bdc739a40740118d6a2d1e49de15c8
5606       9463 86e5280fd6d9eb4b7b2634a53e4f9a     67bddac0b3197888f0a78                       1Haj73NPGdPt5p1f8yAqnoRigwUt7HoRQm     83e8d9b4ef22b0de37d547
                                                                                                                                      04b4d0114d136d3decfdd6b1f54fc26f411ec0ffc5d7304844d2dc08
                85a0944f4e0c6021e8b1a5f15f48f00d3a0 0000000035f8089050ccbed771a5106ae2876eae31                                        8f83157a7ca1978dd38c0e81843eb13ed8a1106453f50baadb5383
5607       9465 c036d1764d7fd17574c35f3a742c2       0f5ae393ec451cee47abcc                     1FnsgB9H3SZfHNaehK2kbKuobP9G2cYBXX     54f1bd277401d0a14e9e
                                                                                                                                      043d6ba247dc2558503eac6b44933cb347d3ec9ab66f71a321285bf
                0264c95141494bbe0b6cd7742ee5a6eb4a 00000000c8f4d18b6df1c2a0788312b5c8df41bc083                                        71c73cef0f594f264f513bc3cfa50cc856ef2d69bcd62ca2ec776cbb9
5608       9468 71b1cf109f67fec8be1f8f64b27ca6     a70ef0a34a9908a7c45b8                       1A329GHHbpcPWwB9xoFRukXtkQ1s9qVGpr     a8107efa48be380979
                                                                                                                                      04e3251961ed3d6b37a41341dd403af1962a20dc3cb0213d6fda24
                0849d5c8b1da88f767307382bc37d80bb8 00000000f2240fb9174dad96d3e4fa5a392ba81c04                                         d6f945ba0050eb8b9a3a68f47df613f2230d24f8b31ec4f0aa7032bc
5609       9470 eb36cff84db8c2055d764103c48ac9     8c76d1e5f8ea313ec2ea33                     18XTG24xmoZP5HzEFVbxkvfsBh8D1SMvdt      ad0e1ffafb54b4be3bd1
                                                                                                                                      0498b1337d8a68aa0c96e625a8e9b46bc6a0ba9eb2a977a6e4f484
                88567ae60fc4e2d20b7b5776f56deb8b9a 000000008d8d39fdb99089b013d9fb527af43763f77                                        c420e0bdf8e0a80baa844ecd9f5a863d03c8c41abf04ba93a9b1788
5610       9471 02247ac29c1a8d32b9928aac04093c     411fad9c682c755a9ab89                       1J87GoTByTLxgkMe4g4MTKyechfyd5Fu2H     f1b37303f5b62c518e03c
                                                                                                                                      042e0889daa2e5c4c2d9c31e2eb6410799b4aaea1d34deb937cdc0
                811f8a0decced2bca617eb9bb9ed70e719 000000003bb574ce1cf1243e0f55ce19ec1a96af199                                        b6aeaf8ee1493b29de9438eb0acb85078c93ee6c454aac7f81f050c
5611       9475 5ef7e69b29580670c0a4452e7c4240     8f77b4a627801faff3a0e                       15ok5vAuvdWUTFEkXY54SAoqRQY2qJSr2v     c9300ba4b30b1eff1012f
                                                                                                                                      0498e863ef03a78560abfa0e6f5fbdd5988e6749b31b6f7dbb748a2
                f5107966fdcde751530aa85e683bcb700df 00000000d566170eed5508b602a21d82c4fdee6930                                        e6016f86c5cfe3297ca88ae0e157ad0f6d62061e77f1adbc144a29a
5612       9476 c2956ade56295d55ed906923e64ed       a1808736c4126a5e239fc6                     1PYRna2iS862xCKdX34TNLCDXT7NEdo3Dx     075968bae65d8fef3e51
                                                                                                                                      041da3ad493d44008a148204f17c8c970240eec155c939ad4b924ef
                e9f1ea21f9fc187160719493869b22356d 000000007a7538282e4f94c7602008d4e8776a914c                                         ccaecda2ec4cea0e50efdc208f301230a4eb0e1d4b416f492d41058
5613       9477 0a8a2de702869ddb5bd941d6845531     66c79073030b3dd7404531                     17WfGtnv9SfuiMdVzxY9AAekRkQUdMM5gA      403618300e51c3924932
                                                                                                                                      049e3a4cf48d523f467ba952b0709c757861ba12f17a3e39bc0ea25
                3f8db4e7cce27c5fbc412e0684a4873fac4 00000000d9430c82ef216b561c480d996a9a961b62                                        c7c1e6f8c712cbac6ffb4df45fee983e2843c4ce3d1380d2671721fb
5614       9478 d23c1456da8f37dbadc8da4941338       0fe921a18791aa4bd4e063                     16Uf7tPY43DAep4FEwkR6vtNEgp23BXaQA     e1a2bdf8eaf53301d40
                                                                                                                                      04beb42956feb9a04eb731d9c7bc826683f4939ead0651542481d4
                efc7260965bafbe060cfe7857dcf41f308bf 00000000a95af4f120a33be882959c7f7cde1ff5ca4                                      34bebd67e25fe023a3bdcb71c5ffdf1dfff521abb03b5e15ff4f0a94f
5615       9481 b5faaca9f2dc3eb30e405ac6561a         080c99295c38998e7acb7                       1E6uSGV52e329N7q8kUHXQjT8ymt4fyU3R   60a4cb57bfac0a35439
                                                                                                                                      04cc9e9f3883f3c8283e753fe21bd7bb6ccec2a38c5d8ec7435b7393
                e7cd4a90bbef54c2426b59685cb57b35ae 000000006e7138111f1e1426d943a1ba2c37b2c0f5                                         888c2793e1023845cb3bbd5e0a72ef31649cbc047085a1eb5961e8f
5616       9482 4dd05470fd6ca84dd5e3d132546079     bb4a9f132416081d465dad                     1MR9SG1cVH4WvFQU7QmBLjPuZr1K9YUpyG      65f55cfcd95a7b220b8
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 314 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                     048d96ef0b28a823753b5cc80d5cb4fe74c4985a1a5c68a84b93717
                a12bce4369f323e396493353fefb597396 00000000cb0356066b1f8d2482c4747e8da716bf35                                        bfa61442186410564bfe0222bcc8136800821c9b4efb489adbd2430
5617       9483 4f1b1a5cc8024587e6c91815c54495     5b71f88fad0b3c3bdd62d8                     1GHf7YpdVjxRzKbnpUkYuFjiYkGmC9tk8d     51505c13aa511ae7dbb6
                                                                                                                                     04790f8c4a90ccb9450b7c0d92891edb59fa38d3ac17296645dbce2
                18d69f49e56cab4f646dc0307dd17f9a4ce 00000000cf513443f3b41f0868cce9111f76d1016f1                                      a54265531302acdf8809f3ab9d5e42007f798e458e4482e575a12bf
5618       9485 50b85f40f4f6b2412a65a44203c17       06831a2d07c8625123471                       1MrGZLeyhXypdm3DTq6A2xFnoJEZDZWZ6x   edd09a9603e6e512bd80
                                                                                                                                     04384bc4aea7b2f22e317d1d2e91921c1a3858686b002570c3f30fa
                c068dd2b29277ba4b5d0e4107225a18e9c 0000000033c7f027eb308e1dfab32a6a9959a79f22                                        9b63e6b8415ffb20fd46b06965cc9a65fde121df4258a24705dd33c
5619       9489 38800dc6ecd85be879974abe2f1ca2     4a9a4ee5dcb6389d09f624                     1Topfze8H5FnmvXMGYKChZUckgAaVkWnv      7603baddbb01ec2e34d2
                                                                                                                                     04e8c7fbe1133948b801ab025eb0fab3226f391dc6773521b100e39
                f55fafae17e433ef002b818df28260c5457 000000007acf21ebcc9a0770ed02d59591aae15c76                                       f0c63823860f0602bc9152915efe571c38a7b602dfa15ccfdce49e66
5620       9491 1a6a978cff755d87cf2a01d1c0d44       3f6127433eb949bc33f945                     1FUxzRkAv1bGY7MzSttjXkxp9eh4pEQbtH    5d75e0034ecc4c39621
                                                                                                                                     0402365344f610eb5cac14f0d049fe7ae42af6871e10df521a47f808
                036a9c3e1faff6b179ec4ef570f24aae71c 00000000369c1224472d510f1f62c6a65fa4927b957                                      ea5c1f76a6a352975519c15eb9ccd1504352ec91a634dcf9cb2caa3
5621       9497 7406af6737edd6f9a3eda678e93b6       b84b60b82a8a22296cb01                       1GotUPpRx995pMCqZuquSQ5tkQbbGo5CXs   2b2b37fdd4fe078b682
                                                                                                                                     04c77c76f5e19818be0d990e6d31e5eddf0fbfb28ede1e6ea1f3eb9
                ad4875480330d2bc82c62ef51f06f587537 00000000736261e46c3a1b5693816353226798a02                                        6c709f9eab6fcc5e798d5406c0f0c500e74a4da33f1db5698e800a7
5622       9498 4b39d21da512c747db2b6202d76f4       847ba6c755d5f23ef3bf9bf                   1Esg19AnU1bodpSXygHrTHJzRBXdmyQmK2     a7b67e9113e108ddad66
                                                                                                                                     049c702867aeef8af817ee56987d429a46aa525b6f8501b53ba674
                137e05c59b05cd64923882d31140632046 00000000a54d999e432694f2a5a94a2af153af7647                                        73286528a9e84ab383c87106821c1b3f2229b210e4e5cbc26f1b1aa
5623       9499 2d2af1ab96909f034a3edc660052e6     dc830b913d1745a51184b5                     178vqbKxThpm4yT9393JPTAQwPLpem2v5A     43df6a2c41a1114601740
                                                                                                                                     04927edfa092cd63682c45902f440d781219b028cebf210777a974b
                af3d8ecadccd482db83383a79658050486 000000004b8c683b747f0a827be10e572eaaf51102                                        7ecbc0ad7996d48988059d004ec09299f8f2c83b4189b377cc13656
5624       9502 c1c52a6bafb0d1b776b9e6cd4fb27d     2bf1b32a0d9819b1b16192                     17jL1uyzqkypwji7SBZSGNmRq9Zv1bbJjV     6d68bf86d3dad5d2bfcf
                                                                                                                                     04ceb0c5b342ad30e59ec1619ee2dd6cbc4ee0599ede4c8dc08683
                90b8869c35f1098ebb3613ba2f6b71fdbf7 00000000e0aa228fd33ef41299c7451f0c1d331ffb7                                      b001b2caa266d174da907e270b9708069cb9800729513d97d1b5de
5625       9506 45e0f73cb51032b8f411d3528b95b       7cfcdf27379fa75bac6ff                       1tCEaPaPWJWiFdieV4nFvkALBJe7Dmf15    9ef4cdfb12d36e61e9b1ee
                                                                                                                                     04c7574f20d8cc8bf8c49d3424670589b0866e93b42e8da4fa070bf
                b8196249771897bc2eaa4cc682a745eec1 0000000024825a7f2109431ab025d4e49c0c08f4b9                                        ec8e7932b58e3420969bad3ea301d00a6ba457e10a6980cfead1ba
5626       9509 0e440ade6ed9c9c1cb5e9bc183495e     04d29b7e5251c779deadd6                     19ekj49HXfjq5wta9whsqCW4tjkaezRcXJ     0ba0d7a04d0cec487a0fd
                                                                                                                                     041a67d8b4797180b695e78c1fc78d846ffefb039ecab8d49d23499
                8429abc330bfd3c1768196833320cadf87 000000003ef4d27daf6dc6488206e439006466d2b9                                        f1021f79430e69c82e674a0090e5600d67980ca166a515745878e1
5627       9510 b393ede97ac3001438108bd59b996d     b3681ae07512e3f8f0a212                     1scm2hCjsyCWFq7uxRmmse6F3TS1VoWiE      2fc86290736528762973c
                                                                                                                                     045f2be5a27c9edc9c1b52ece28193ff0e51b45b779c6f17a5632a9
                da2487f6becff8c66b95391da1c9516f4aa 00000000ca4019c36fc34ce3485f0bf44ac2439c593                                      5a72242869ab21d64181103cda114ab3f614d692b83e6f20806d06
5628       9518 bec7e712b6b9da43a5e5d3e271fcd       b11399059a8ba421b2a97                       13djtZizph82dZmRDXnh6MPvnyZf4JpjMN   1d686d94b120a62c9eb9e
                                                                                                                                     04f34367bc3a4a8f2f6e826745826c66d9d8edc8411d20d4523d560
                ac2cb302ec8c9c5802bb926c82c3f5dbc55 0000000026043b432e4c6bd79d827582acb9c72a09                                       8b10539e417ec47839ddbf0dbbc65cf3924aea3bbd0c47fa8258d78
5629       9526 ecf6f8bfc80917ac48ac554493297       e21fadeece7eda2b3729b8                     1EKP8hFmdHYD8aNNk4w7ekqioozr4TtjUS    929ed6268c7fd58e6a5d
                                                                                                                                     04ca333faaedcdfb336c5f1c07ba349dd620909d09fe56bf4c82ef7b
                33f8ac173ce43a254b95d9ab3ca9c32295 00000000add747b1142266d344fc45c498c7837599                                        25fc8867e41722577953645f24a16293ee59b669814d34fd546a32
5630       9527 7d20bbec41d641f28568e29d67e512     07c3566308de616652cd52                     1PMErLReKXdh1AsgFVLLgX6xMKBkTpxZK1     2443425c0aeba224440f
                                                                                                                                     04d5deb529b04f950e81ab74b0a3edda8067379ace3b3dab13830f
                f7b1550dd8e0b2c652f48ad4e1f9d675de 00000000107dd9466de09c0baa868916a2584259b                                         45d5100e94d6a7c25fe7198bfffe3f945eaaba7b660e06032b24648
5631       9529 6b41f965771602a21bc796df55cfd3     1d52201c2001d094bb9524b                   1AGd3Z6BRF9ajKv2rW75tFWNC6GZ8LrhmJ      7f31f36fa898e4114d98d
                                                                                                                                     04455c7b97f53814a711046358d3cc9c352427c3e60bc120bdb5360
                dc571f762da8640ea6f1e273247bcec0a7 0000000023173119b46962ddaa22d7ae8ef98cf6e3                                        b3efbf199e0f132001866d8e2a433bbe87614360c905a64cf2fdfbb8
5632       9531 24b925ac8a05bf7eae33425a18b6e3     38be74755e4075e2920edf                     13dHjkxvQis8gsDJXJC5LcAFic4vEJSj3k     963f0c58e8f8913897b
                                                                                                                                     0411e765198d95f99b88e623f186aa5dc49fbf15ca4c4ea73d23c3c
                bc8f44c67fe00d85922ffc997f35b99f2456 00000000b844536347267e9686984e824573a4382                                       2e7205da0ee790ba2141cc4fcf252c0b5720796784babf5cb630802
5633       9535 8a8ffe9d1268077b1e0c494cc91b         44e9e95856dd82bbf241982                   1JxyrWyvJ1FJdhL7ST9qzGiALTgyN6QW3w    fb6866df5f02a9d7a007
                                                                                                                                     04151cdb0b1a58a81bd9ff16f02d66f48b1dfb25122fe79be24a3b6
                a4ecfcab8024ca854f8ce1dac511eea9f61 00000000fbbffc7331fb0ed43747916f69a0713e2cd                                      65163d28df71c3f314afe0ab8639b27c11fdd5903636b5fc8b477b5
5634       9538 4c7aa374e53f6e2323443eede25ea       d270ee8894f89ce6c4aa0                       1NuCsJA8fUL11e82TnsjNGVuNhx9qvPCEr   18b2a693dc14067df899
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 315 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                     041d5ae6547f653b2ac73bcef11b9d1e61df301eb1c00ef2881d3f2
                7dfa77f944265b84f2495b11e54213e6c9c 000000008893a16f8cf72bcad0280c0afb27fe42e69                                      3731d72963af417d2a280a7a81ed3585c94b022e4fe89e8e910fe4
5635       9540 3c4d89b7cc6c2ba0c99b642068c6f       747644f5337f28ca5e32d                       14iTYeQbvVC9oMLANqX3bzGXa8v6zv6WJD   3b55e5338466c1407ab07
                                                                                                                                     04ebef4486bc79d706a35df109c452264a081c897dc6c2f0c85c3af1
                d48f2d0ce6e23e11f1dc7cea2dfe2508763 0000000010aeb8b367224364dcc3de94c10972238e                                       c1bf0689f424ddf9900704f63ff1fa0fd7efa04d2853791a2dc42159d
5636       9542 0a98e57454ebad3ad8184c1c7ce47       1c21303150c890300a602f                     13QpQ9DT5HsDdjsqnZgYYpM9EooNcrvrK3    badd54775200c9ee1
                                                                                                                                     040121c841149dc7e9d8d0a87a1f58878e235aa704df4d8738d619
                17078cc8b8d2ef09d1d94faec728f1d71fb 000000006ea2914e92adcfc7b39fcb00b3dfa0328aa                                      e1eceb92a3a28207f54321a5eca7fdd525a19083c1b5c4ae36aecc0
5637       9544 726cb31c92c0b05be2b4f760234a6       e70500f6ff26e11f764ef                       1Jon2SbXuGnPJvzrnFwvqLgCkGwxvvFwh9   cf08b3b341367cc377314
                                                                                                                                     049573bf9611d39f15df20f5b5e9149e0a33e8c74747e2e1c589c46
                03c6e197129c0ede1562a89c1ad6c0207e 000000003587b4cb17a29a80471c491b03a227eb85                                        7f1fa0fe2b1f43d813c906b6c9826ee116f625d20c984a7842c62a96
5638       9545 e53fae1c98461d0fbf1a150e7cb021     00689aab606de1fd692963                     19bYG2ubCgYWqkJX2gy4SnCYkt9sP7CLyP     b66a008973a339662c9
                                                                                                                                     04ff5db11a3adf38eb95394831e379fa6ce730daa038c7a26a21f7a
                760fb5083610d6d0b713e877574628ebbc 00000000fa1c0eeb4d57aa23609edf276a0d38f789                                        8e997b11667bb1328e88dfcb939d47e1a0fd33be7269d3edfb8197
5639       9546 c3b5ca6359e376dc4ab7132b711afd     5a37f33e969b9b04fba236                     19v8AfWuTA1EuLvQQoQTficHqGpqWM4QUf     b9534c97f01f92325c5ac
                                                                                                                                     04785e44bbedaaceb53ac23c7753c4ffad7b3dbfcf9e3746e9eb33a
                e6f04ba3cabf3fd594b2da4d51f5c7ae2c9 00000000585855b0d4b1f4554469203b2c5cba21a1                                       58e6853ceab75d67405c1d769b496c432ed7012be10174de4a0df0
5640       9547 8d1fc4b443eb1ed784561285d67c3       130633f7e54c1bf077ef11                     173cETWyxoB9nTX4MH86hMWp3QcPum771V    35fbbc8f6c7b22e7bb007
                                                                                                                                     0491c4d818d6403f03c227a86af512cc8ffe3e433b622d1705365ed
                c4772fbf2a6858697eaa6257aeb28cc89b 00000000e16d5dc0f9902480f1897956b02f30c5a2d                                       de2bc3236a02d0cf7adaa016e4a0327f18e4790bdf611ad1e9f55bb
5641       9548 1e362cd0cda2a1a64abe995fb294ed     5b88c4a1064488f09c7c2                       1DzqaLQivj35bfqoH3DUuwTYPPNbWuKxyZ    29eb66342304985b8d85
                                                                                                                                     04e6c99b88dddc3a8d4d129d861df72427cc472dab267852c7b966
                ac54d2048aaffa6cccc19abe14b8792549a 00000000abe18f9019c0069f6162b3e21d68e99e86                                       b58f108ad785b87d8e9fe2e87984f5c63c93294c491c1e39e01da23
5642       9549 eb70b6f1c19da80ba4c6ade45d1dd       4c12e637197931e07182fe                     17Y7QTNsJvqd9xEhZvxnoJd1YPZNdaRt3Y    96407c222a6b5344ff471
                                                                                                                                     045634e69d8692e3882a74388bd97453222ea8d8f52c7e16b0155d
                2916ebde1f6947b972baed1b6a35a4db39 00000000f46ba71dafc93d21bd76359486c7bcb599                                        71036e214d22ff7c17a7fc864bbb347e66bd03e27b210c61fc6c9d0
5643       9550 a20d1f6f0a6df1d3a0afb0b6f68a30     ddd2124f4c97e309511407                     1BZEa4WfTHXSvH95Z6abyPuhFyKWzdUk8W     b45047952faae1a7500c4
                                                                                                                                     049782571d71210284ebc506f367e3cafcb36aeccce8c5e655cc49b
                e20d1e996214f66a0a4a67256153575506 00000000b100054b79ba744e0012d995acfe77b737                                        2548689d6530701cb4773f36389065cc8d8a73990101b55f77aab8
5644       9551 f6e7869e0c8e3264dea3ecb976fb5c     c01fc6039cc5b47c257a48                     12QetyxWCaE3QPCdXtXGdEPX5FJ88Bg1o9     78372c4abb0df4e75990f
                                                                                                                                     04dc2bf595a1814a9fcc86f3e015bb5a3c65e0bf34884b819a03e24
                555cbbb9f55c61d4e4ce9e49026e80ffd89 0000000018a69aa4ade4a76477233795b29b21039                                        1076dedf7794d2f3b49331b5e87efe0d552a4808dce1b5480d391e
5645       9558 f25eb09647833ed51682e7d27e311       9822ed5122bf7df0a4a915d                   16BFeQJmsGXYZpS8JKizEztLEuyXrEmFUr     61255ab8cf53edec7bdd1
                                                                                                                                     0460fba0ae7a7ba2818ca264b6f93e88a8a24c025e2f426bb84e4ab
                73b4eae16790ec44d86eadbd9a8c640f74 00000000d49b4ca9755293ff435ec57a308b605ef88                                       04d5e5ca21280aaa0b2009ba4968886b21c1cc5c645b689e2574f5
5646       9561 b5a1a4075895426bba3b80af7a81de     f01a78300bea433756a45                       1FM2CTYJf8GaGTSwdTYv2rmYNmHWh58PaK    58086e1eae0f32b47ec18
                                                                                                                                     04a372d0300f3ab41d56d8d2102cdcf52d0ac4aa04ab74224c1aae1
                793496dcb1790022807576f2119bec391f 0000000054c6984b9f469f7404e6974d6dc48e53cca                                       9d0786e0143c63d858c23a6ec2775aa14db388fb3c991fde8485f25
5647       9564 7befea2cdee4f9b1d8ecd5a4972e0b     5a383bf5ce2611d84f3ce                       1MQwA7MD836MSdwJqZvssDdcLoniRoT4Th    e18374cf1a8027dd7572
                                                                                                                                     0404329ecbd569501dc504e6cdbf961fed35fa0ed1585685ab5f929
                31986a82615716dda63d81f6f6887c1bdd 00000000914e22b7e449f8e5d8b33e3a3c123d9a35                                        aee6b4560313980d403bbd7a6e3fb65f0116a460eadfac0ff8ef414
5648       9567 81851e89fefe7b35c8b0b5c1a10241     7439a097ec9720723a52a0                     1Mi5NzVmeAmfrumEJCqx4xASDabZ2nd9xQ     736f322c7f035e9f9e28
                                                                                                                                     0425b61dec3686632cad5798312000194e798429fb192a1fa5fe43d
                278b38123a7d2efb784d07352cb7e7dab8 00000000739781c45a78004847a0fef20c7499222a                                        f8a07a3e533f080317af3762bda833fbac2ca5046551e230870172f
5649       9568 488a6d5a3896bab8c4b48141f5c793     ef74bff79efac2033f3039                     1NazT2vbamy8vyKUNoVat3toux4VhApGdj     e22784c1d3b4de3497c3
                                                                                                                                     040a6221e426de68d0022c8e95d1d481cff63189870ceb973ff03e3
                f587f6d6d800b1129d7a876da187f33feae 000000003c53a5818f50e81b12fff3f32d2356a551b                                      b812484247bd173ffa77a540d77791918b4b431d0a4c4476176f85
5650       9570 0f8948e5e607c3a6555a1bb8dc783       101fe0ceba27232f21c02                       1PF2yBhJYWeUrDp2FZjDU9fTR5xitg6ppL   5fa57d01662158eb04bde
                                                                                                                                     0463c64b94547d8997593f3c25a3242cd25caba99b0355df34a75f6
                e0b41a047f712f968fefd0cc814d9491450 000000006650fe70a9f6441e9b8a4411bda08b84b4                                       9d00f575ae915b43254ae980f6c292287d418e3db07b18a21a2fd0
5651       9572 1632a560216f9181eab820d699c16       baab240910a57e44d6fd14                     1MTcBn11ZYX1wEWRgAkodM15WFkrjVGjpP    d965fc8806da2e8732f0d
                                                                                                                                     04e7e155788f8d82864cde4df52337ac70dfe23f65cfdeaf7397d81c
                b18296ad549e129622b313a66e48ece0f4 000000008a434bf614865306593649511c5d2a784d                                        a756de0619a232262c5afd22dad98d64506e5574d14521367c9478
5652       9575 b7d44c37aa06a487d712144dffeea8     5c756b9174619b2e8df9a6                     1EVW4GJG15dLKamgnizfWFLscpSUdPaM9k     5f007a8479955e9dd65a
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 316 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04127e3ca14bcd4ba0bf957a89d2e63f8697506bc86b5555c2daa53
                244fc5af57516cfcb78686b81ad04362d75 0000000088df66fc4e4d47c146e721b526b8bbfd081                                      d16fd71d3fb372d218cc790cdf60fe81e86cca550715598636c7fb37
5653       9577 1734654dccdc96072fb1a8def998e       6997e3a04dc56558f6cc8                       1DJp3qQT82YxdXVcDX4R4ixwVC6DeQNVFt   1742fe9d069d99edb4c
                                                                                                                                     04b5ccd487f775b2d20529fee40a0ea29f828e705e3d586926bfaf7
                1225ce8e6604ea28474e13161a1dffc1f5e 00000000de074c075b37c998d32df666bf1a5b57c3                                       6265c92f6c99b12ae724364a966e3ddb68f9d6488780da9c6cedb06
5654       9579 974bb6be365e623b580bedc5997e5       a51a70e93af75f6e64d6cc                     1GzLG5WYQzeTcQRjEtUDcuPDJ4BPZ1PFe8    7105601e1d15c408be25
                                                                                                                                     049a46c5c6699678c1930218a95b6cd84dbde8886995ace89e29f9
                a584694a256db6fc5d14846c1681bd9afd 000000009540ad91c4b76a3060b545daa853cc2182                                        0f0881dfbe47d3aaa969caf36754e02b6ee01ad99b8ab6942bf9481
5655       9584 53f8e7582e9e805fea248ac8677c2e     396fb23ecccc907e87d0b8                     1FoV3xx9o2tPpbJcpYc4SCRxefuxBnQrcW     045afb739f70bcff1e658
                                                                                                                                     04a651d44fd2adb7ffdf5f67cc6e91bdb9be3aae7a71bc8df00f9bd8
                9e7389a7f3c82f48554dccb780888f001a2 00000000d4845af70264d790ac5fe2e8911eec5be2                                       b555acee95e94de7812b6e1c8631f269aa3a3759c39e52f4859ad7c
5656       9594 6e2b9d08750063a09bf62f1313e4b       6795a29df65eef1bc1a788                     13YoBK3N77CPzxdBhzNDepdaMhXmweBBhM    c216a64f56148174412
                                                                                                                                     0418c62810b757e7d522ab7e58686c24622d43e46e3fefada2ca27
                4395f5a0b22929bbf3a2a68c88c6aab303 000000009befcfc715b95f5bd59e81a90de2a8e465d                                       0e8b7f869bcb466c10f1f649d0304aed8a3d186477e13faae4e786a
5657       9595 810a96626387ed5f5a141020a7da8d     3e814a53321bd003f4849                       1MoowQkEiZ7zvAswvP5mLmeEMuKitKFPsa    6177c4a83082f3744fabe
                                                                                                                                     04e21e409d80f2ed72ae937e79ba15df20a80804714363e5d6d1d0
                88d3853ea4bd25179345f62494f1372c53 0000000028f4d8160b371beea8a1cc36b026aaeff1c                                       ebd9827aaa22a4cf01fe7749fe9a8e0f244e9582760cf5df925abce4
5658       9596 2daf988c68dd8b6b06c20dd36b32dc     9e4bf0d05cfa5dc4599fd                       1JY9gcKxKny6RBaxPzCfTSZML9xTeTwJvV    0703e402acc49a37fb91
                                                                                                                                     04171d68a0c7a1843a7457a83381a139cbe356073a7aaaee877bd7
                f4eca53d8921b8c4c86a637d3966a803e7 000000000ac3ed525cab5b76f0858fe59d0677b7e9                                        c0a13c9d9e9298fbfe75e12eb56d28293d63f1f747f9a918acbafe91
5659       9598 6ba354f42ba8e37ad1dba899ad3314     9933406903d18cc0a86899                     13iBw1UtNfRZYkWFygX1ER3LQKvbh92uW2     78fbf184dbd7e6960f49
                                                                                                                                     04e3a853a4cc1c944df491a295548006c6461c6060101715be6861
                2c783cca680f1766fd0ef1c980bb96a3391 00000000ca2be0b2535ca0dc5b74a3d59f3209f664c                                      7423cbc7abb324a366008c10a53495b621113ff5c5a69e080178378
5660       9600 1aab2ad29bdbdfea72d6a986e2823       3c6dd016d227d31548995                       1AmWXy7zs1PXqMUKY2i9bG3bNhgnc1bmbv   623869814223473f35729
                                                                                                                                     04cdbb8e33eab5eb937f52a699caa809b32d2c6a4adfb9aa3fae227
                970b3eb3d893652057a0a9a8f96a4edd8a 00000000cad779b7ff1028ba66f4216ae112ea9a5e                                        870d63bd0013ec857162ae3c1c1f65ccf93af0c4e2b18f5965d15249
5661       9601 6df0ce718911e5ecae53f7df19ef7b     7ea26f109480887e3ff5c6                     13L3PyZzGYNwZZLwXSWcTaWJaEFq7HNdWU     5d46a462ed04ead2fe5
                                                                                                                                     042a34fd6503ad8b602f3e657f7017a918ac09dd38fe138f6f88c21b
                bb292eb805e0271aae46f76b7ee18f902f 00000000af7bf7fc346a50fd2614cd168ad7c1acd70                                       ffd2b042d16af01b798cdea92da0dbf5333b1c9b566dc305c6638d7
5662       9606 42130e64daaabe5c0584048307cc78     c0ed7d725e440e64a0e2c                       1NLFYD8XuFDTjKtUgLDpQdpwCXkhoEthwy    2ce72b14ed79da24212
                                                                                                                                     042e15259e7ed40715a1f5bdacb0f4584c9d38d9abd66d6e6b2ff1d
                0ec4e8553b7c29812f10d5cb4372d1f623 0000000038dfaa7ef44dfea851e1804e72c6fed0afff                                      325f952c5800a2e801eeb790e105b5b2031f2a49b47877f2fbdd18d
5663       9607 71e63476ab587bfa3a3f928e50569b     56fdc1a4e9cabff63699                         1DGSSf3NVfyvQ2xcK6pDBmBY9MfMnE6rNM   c2d6b050d3a830ba8d06
                                                                                                                                     04bc23beafebc41b9b720de5e5837e01d9d0efaaad5b61df32211cc
                3943f60477c2d5161fb69f9da92c1d2ff5c 00000000139581cca425d481f609d8c44bf5e72b9bf                                      cece9ad285d7095300cc3d8e3eaf943b577168d9ebd1a2be84c5a9
5664       9608 274f7fea3396b5370e80963969df7       1fc0017d9c657eff35521                       1ATQGRPcnwectePLnTw1VVwgGxA9HG9tL7   84f6c6526fd8d37ca3ffa
                                                                                                                                     04a0136eb524966c0054b68191929220391946313e4d53f32e5883
                e16a6cec4b376dbadf8630ed348c66a34a 00000000e836625ac5d0712ebbbd9c544cb84b6d81                                        fb86854b7d6d8bfd40b96032991dd017bcee3b733b100082b80254
5665       9613 00569c30a015a9375280ce406ac2bd     e8b8ef810d5defe20962b9                     1DGY4QQ4rTi3ti3bUyPRykTLQzFyZPCNtZ     6e128f7f82139845210e26
                                                                                                                                     04d37c97224175482732ebbd64bbc648efefe4574f05db6da9d32eb
                6f9c79db5a65b0e37faf7b9ed609a7af687 0000000007d1cc6343cbba51c9234394438e6ef730                                       08e0aac6f8ef7ae77ed1b8aac21b0fd4d97f79a1905f097daf1033e5
5666       9615 b8b526c15dd7daebb6e5cf5471631       e31cc1c1cc30ef9efdde86                     1HDL8vxZhT3zQiXvxUMHCZTQaqQ6RVSLwQ    3fe1b60cc355ba3e963
                                                                                                                                     04463dea4aa692532a39e1fcfc578927a665998a43fd294046f14f6
                a3809c2a8b61fe5f40701246ad82377ecd 00000000d27bc35124bd508ccbf9be678378e5566a                                        d74d929ebdaa303e421ffbfd62d986268bcd06d8f1bfa52bed8cea7
5667       9616 2f18b4e13fb7fc91a5886addf7c54e     c8345a076210cea2c44216                     1DbmzEgX5WE5wWgTYbWJbyokYDRx1QCgZ      03fe8212b6ca00b198ef
                                                                                                                                     048c243a1be76fbe5f8c80520e0e76e43ed69ada6fd90a4f4875aba
                ffbbf4f1b155434326a6e14794ac2251a16 00000000c1b8eeb553c7a471dfb0c746af98202850                                       594bf38ea390ea22e8fd723b2eb6e446535ad09ecdc465e5d2e2b2
5668       9617 368cee2a57e36dce2f14c7ca5d7e6       6650af6c8551027d95703a                     15V77ppDK3eeSu4SMSpzw88q5Utrwd2Wzd    89ade7aa791527bd35221
                                                                                                                                     043069d22bb10c50083f87ad9a8ccc51d2fbdf18bed06df4db40ab5
                8824b5888ff927ec26d3b84eef2030febf8 000000009d115087626388c2b1e9d115259d0eaee                                        79bf7cb47f6bd45991c852d6fdf81fb7a50bf5f1ba1c0732ffa43d5a8
5669       9618 b0250a881f4a3e06c10078e282ca0       e9a555716352c506203bc52                   1HjGqw6QnFgy7qJW9o8DeeWkCUeUzaGbjn     3c3af4c98dfaffd954
                                                                                                                                     04f66311a03bb11226f2ef641beaba4742b0d82281e512548a928e
                cd9f6349dbcdf69ee381044aa6d09eb199 00000000e7fd9047c192354a49aa03559ffff0eee07                                       5daff255a7a0aaa4e01bdc1cfcf041e860eaa7ec726a93c84bc1f3b4
5670       9619 6e3216b29bee3f0ad041a37bed2d47     bdbc5c08100357f0706a6                       1DWJiZPGpY8tsqTuW5LfRen8fa9EisuuS     b0e9b5e11019985b0bc6
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 317 of
                                                             913
       A                         B                                       C                                              D                                         E
                                                                                                                                      04ff30f965474d2834e7623d2cf9231a8bc524fbf49395ba267b8011
                2d24bd78675f1eac223285c04e6a7a8145 000000005c1911c1fced1a592b9ac697acf1e54bb46                                        5da8a044606ae261a0c8451ccf8a01e0ee9c23a0991addebe5d73a
5671       9620 cbcd9feb63e5cc5419fb4c5229815d     302cd7ec82de2570d9c87                       19gyKX5buCV89o6iL1yJy3NZDYy52L2wBY     b2dccc684974b4501260
                                                                                                                                      046ad9f4f9c65b8f525f9a8c29560220545cfc6b1b0e937c05f5d505
                8241bdac140f0999b685dcc20409c3fd90b 0000000002026d84baaf6c16bbc54f39bb89f10aa1b                                       2cd9ee1e2c25ef6befdbbf6e96bbec0920836e3140a67b9a595d675
5672       9621 b243140699bb2c70061447c38ed21       135d05265fad0266976a7                       14ZaiqmkkUw7pnqpffWerJU1dJVRVzmjRx    4e9e8b8aecce18e7277
                                                                                                                                      048e0f72c5fe3f10082ecfa4910909f9eccd53b1e91f98933ad45f2d
                3ccda48c77db894aa2ec8b47c45f0e0380 00000000fb2a066ba024f8e7fe54bb61599f7a28107                                        096d7d1392ae8fe380afc85ddd610b30936ee05899765311819a25
5673       9624 67dc6190f604b03eeea415a68ff8a3     48598aad77f369e9fcc9b                       1AbdjcXtywrTB2YEnBG39unQkXZoX88y8D     3c68b712d47eb0425aa1
                                                                                                                                      048b0428a89c74fd66b655258c85ece16d3ce321d5c68b0388255f9
                8cefe07f1074596271e67d63cb9878015d 00000000a6b6f1b2e7526a8c26043a01ce7098cbc5                                         394249051b1d0641df5e5d14e0eeacc26fdaa240f04ba73baeb6276
5674       9626 2e7ae3dd4a270773074df1e0d59467     d95896b4dc24836b908411                     12LSiiJqR26yp1C6bcFemyzSK1iSUJWCVx      abcdc3ccddef1442e38a
                                                                                                                                      0478eeebf22608f22984e852a8d035a613733a44c9882f60192dc3d
                c9f546bef112e1cea748a6bee67044bad5 000000008b57d05f433a6fcf0942b7fef226678fc0a6                                       55ade84c18d7e5c2ac949d936fb20b106c9844a20f65f6fd2f8341a7
5675       9629 90d8d2e2f3f97adc3d77cde46cc3c3     a623088fd846f48274e0                         1B2zN4srn3ebs1Ax3NXKzrW1q4MeNL8fvM    0ed1af9cf91f173a5e4
                                                                                                                                      04571e101f9f1509e5e6e525f1d090b91943b36365ab682b921713
                72ec438bc864a51ac3bf22418e34a65513 00000000de934300732c23fa07ebc4778d9b64a14d                                         6f128b83bc4e1cec18272b7d3122093b43117f6df64690de49afc92
5676       9630 225e3e20293701e05441d2f70f93a4     998e6eb3cffbefe01ad950                     1PfaMVgP5bSXPCv6a77PgKGCTpfZSKhfJs      7dfec29da4932fbda7e4a
                                                                                                                                      04b49a9bf0b5fc4357486276f6eb2f8afc9f9478644b3e5fa90b7359
                b3de1f243b03f7583da7e22252ba1f3aec 0000000059958a2cc66e0d460faa7d11f4bff6a332c                                        bec31fb6af0dd3030167f355986844a3454111d00f4032e74686d56
5677       9631 44511bbeba3e9380a58a4d00a31090     cac1c1435d25fd812a4d4                       15HwMXYJPocgk3tPsbWa4GkR5L9e758VAT     636fa0a4987ecc07c00
                                                                                                                                      04542789f2b5c69cece08685f6ea5a07aed8db0ab81c51058364515
                96123d5fe774b6e2128646e311a14613e5 000000002a50b1ae5b32b06970f7a7a082c05328da                                         ddfb2986ffc4021ecdada6a10bf927ae1eeff707d8b54248e867d966
5678       9633 8a3c8c7917195fd45fc9e04f2de295     c9969ccb55f7a05e5f25a0                     15xXQXGJjinhKisfnW2E3VBuKA3gMQbRV4      b2895d78feca298aaf8
                                                                                                                                      046c636aa3bde5d10947bc0756a0ae495d9c1a69e5ff780be33b6e
                f2cde2fa2a5865005dd249c105f35cb4ed3 000000007a6594c38dd63ed6fe9b0954eb0703350e                                        78bc05419f79828051c72526230f31be3d468bed31531a651ba8cec
5679       9636 0f1bd6e39768a5da65e9344e928d5       e7a9f98a7fe82bf9abfaac                     16fvWRH9FpPnnQBo4e19PQNHcxJQmLt2zu     f01f2309d26cbf5d74c4a
                                                                                                                                      042201ea4679c4eb624a5503ba31e0dfd1f075dce1b417a77241b4
                c143b8516157afbb95f68383c7c9c66d41a 00000000aa9e3062f3cfa493043c03d8f2b17bd524d                                       73e945d227d1333beb8850520c5f119875ce9c4bd038bf954f4f42f
5680       9637 dca32bad8725dc478caa1f4224341       93d5cb0116f1366c278bd                       1Nti5HxvnSMStmj7TGZBvj1PXozgrGQCBE    0783017f645c8760a6437
                                                                                                                                      04edb2ea0ee1362e36200ed6085f1326bc3ba181c8714fc5ef85570
                6cd960f0c7e5200d6150513ab12a65aa28 000000008a6131c86ada164f8046298cfd3fb266eb9                                        0d0c2dfbe6a9a90e529d30ceccd2b1ac88d463641dca6185f763a88
5681       9639 7b1468604a14d8757c5e1990792c0c     69cecb5f305bd6231f514                       1An265q7xYJaHahZVGW9uGpUBLr6tiFtu8     b7d71f30df05c90d3afc
                                                                                                                                      0443a8a168d5ba0e7a530cc62171760cad544cca71d7deedb38a22
                b18a34f9f1dabb77f54a11ed756df1a588a 000000007d0aa517378d078ec3a736e0d9db7a105                                         899472668f25ed88036634c6e9922826dd6269909598d26e2e80f5
5682       9644 f5cbdf6d8016e503121284e2acbed       ed8341ee8f39ffa0725181f                   1EdQoHwXQRQfftDDNeqctGBpAB22n2FNXD      d7917783e9b1d7efd73b12
                                                                                                                                      043768f6033dde8f40d455554b4244d2a75c395a9eba0df8d0ad17
                5583fd8293ab766a3ce2b1b72f35ccc672a 00000000cfc1106fedfe17720e78aaa65f8cc72cc83a                                      37c7bf72be143f291181ab68b38118507227ecc458d19c547bba141
5683       9648 644bea78ecbe327a6a1a93c0c1495       216604666f5a738b0b8b                         191uqXYdojRPKY1ztFkTEJUzrJ8dc126Pc   23dd8101dfe4c949c9688
                                                                                                                                      044101313e23a4e50da1fa95b34ccd8ba4bc97d7e3d3c3bb74e671f
                f4bc05f49b419f19b1b258c05d17646ac2f 00000000249676c42655bf8af5caec8d41bd5e2fa3f                                       335ecf194cc3a8013e33e2b1502b635fd94c993fe288691bb783617
5684       9649 eae57f9da3b50408c572b7f274975       e736f163a4262b4ed8fe4                       12wwhjLF4B13uwxZwnXTJEorBT9uSRjqai    45d4a88aa6b6c92de80b
                                                                                                                                      04d1062c465b96763328f13f8b3b98ab9971bd154e24074d96321f
                2dc6d25803ac16035455a9ade866c26784 0000000057a454272b22d687594e25aacbd3db16b                                          7222b8e7e648923a9e70be1aa9f50dc8f440aa8c8963248f66bc64a
5685       9650 3c124eeeede7341f443102a38cdab9     e45fa1dbcb71fb6d1514cce                   1DZScJGxaiuY68JYjMc17fGBMxpit1v31C       4219ee1b934339d0e7d01
                                                                                                                                      04dcc7f0be75b79fc7794e3d0933bbf2632e072a987735065a7e5cd
                ed07ce91933e864ff4b999a0dd45ca23e8 000000004c4bc2f337eb21c50ae03d91159e006c23                                         fd3406a4cac858ca19e46b4e968b7c9f78f5e5a43c9a5b88136062d
5686       9651 92bcff2093a699c80929d0aa44a106     5e7851731099feb8cb7a92                     1FaYwefCwwTRKGRpBhtwLLw1ZApXkq7Zvi      02f6b9f210182d2d051a
                                                                                                                                      04313ca7588f541150572109e2ff67c3dac34938bf8f7dce21eebab9
                3c112b20083b9b0b6dff3ce6645cc4cb4e0 0000000081aae35d3fcac45280d84af2d10453d800                                        62785d4b34ce2bc37ec78a7bbb9fb1a6f44653f9e0b794bbc88740b
5687       9653 3a4a87d49d98c8a6758c3b97ab7f0       5e9db2c549e062373b0e97                     17hY6fVFugTq1itYt5tNhfxEZVyskxRWwA     407988742b34b4c8741
                                                                                                                                      048ba4c9825e9f53b4dc659e579ad348e2a64f757d36ee19d4fb7bb
                79eda05d18bcf30d914372ac8e809eff2dc 00000000fd2c5d1d81693ff9c30987f42c4b4d9e62d                                       ae79c6829f4659fc06f7ead480d1b05892d58f25f2a58fd0d3e8dbb1
5688       9658 31a63331f2746da4b3793ba0437b1       e13009075c11f05b6bdb9                       1DrWDaSz6qcNPFmGhTcAYGQ3vytvo9pKb9    5c9cb5ef74f3f8393e8
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 318 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     048f5c7d6840b2cf58c38f20cbd4612ef194ba1c18bdaf728306d3c0
                17389fcaa3b8221b21da2520870db5825e 000000004acb0af9697e2415638fab4825be8f4ec40                                       ede0fbb01601197f4a3b1dec6f670355552647c887760ceeed4739e
5689       9663 865223d017cde10195640d5e7fc0e7     452c4ea50450aef863c32                       1EKjVHpHapcdjjhMwCLEgUiQSssZiAvkC2    b7ebf60408d949d4c67
                                                                                                                                     040c2ae460ec59bdc8166591590d5d09a2ba17917cf4e952b001b6
                1221244969637697548bab6996d4be574 000000004ba52092e9b6386979dee087cdb8101d3                                          b603ab358d833af9872b5c343ff8df9088114557bd5be3d51ec0dee
5690       9664 598118a8da16fc301ac9244b96d921e   e63878f2f79b399c616812a                   1JsFBsgd5mNLdKUFtUSUH7jgqA7a5gpnFG       3817ce8001386253de6a7
                                                                                                                                     04063e86dbee5ec00d966239aa64d20d7ff244a5295de946933cc8
                b279ba92e328a5d52d11493d7eb653017 00000000d55d8453b7ee461a86125a9612f42f52b3                                         5739092df9b3b6d9107322e56eee0e3fe3b25a93a63cd32860298a
5691       9669 7f472ced5091ad69efb5929838aec97   9c253e76ae760b9712b283                     1Gih9GLAbQCnZtR916o4aTATxBZ4Xj42nP      72e0ca4108f66947162bec
                                                                                                                                     04ba9b56eb7ef7fc5f249d5ee7af94f1cbc72bdf6fc8ff2c4de05ffea3
                dc3ce6aa29462a3d989b3023a9d912683c 0000000011773ce20390281d0e25ded70385b40bd                                         64f64d98e80206238825bbee831b4abbd4bc8b6ef9349b1f9d5f837
5692       9671 c174b00bc3a4db8bf522e63765a739     16983ed72339daa696238f6                   13ZvmGXc7tkP4etxkaEzVfXe6dztdDu3hQ      de33eef9e5cc8015d
                                                                                                                                     0465ed5f095904b1979bd1b92479639a5f3e18d84cc441577c6094
                a5f5136f904f59f9ff0295d624697763054 000000000e5be92ebf28748e676d3c55dc44a002ca                                       715e21bb8bc1c1626b5f235e1cadbef51762f2552ef06649779d7ec
5693       9672 61de79ae28a1b676905e1c452d9e7       56bd034851a47458cc2a57                     126ikm6aTShFqpY6Lrtaow6E7mfjnGEgi6    3cf54894c21aa2f95dad3
                                                                                                                                     04fad31d12095067be4d3f91fea378af68fe307b4858f4949d9751d
                8959a3212030278177103ab2bf515bebc0 00000000940ec38d0c44e3158a2781107a1b125916                                        02f4e056d3df51079dab6a5de3e219a7d901084299115b4826370c
5694       9677 e86794dc9ba8f90f9f66228ed384c5     7516fd32b96d5f4db3e175                     1DAD9eAsvGkGkpVvg1FP34gsHBgz5Aoa7p     9da48a9a98c309cf08518
                                                                                                                                     04e2db5d511ea43a66539b8f7bd8967e0f99d0349e948699145525
                747f622c5996bae185339596998fe5755e 00000000b63ba92f79892f8af3a13ec6df416e179a4                                       433cdaeadf1d6b93f43b1dcdb563bfdc8d7d44b28838126448ea757
5695       9678 b2656cb679a52e04d86ca9a1c31671     33214fe6f477ca1af8b9a                       16nQjikQ9RYXdXGzToqr2raiTHhNf7Lmj5    a1e9349adf2258e796e96
                                                                                                                                     044bcbcbf806e577a88033af95bf21cbf54ba4535d5d007f099dcb45
                fd012d007342e2cee169f0a361de184331 000000006ff67eeaf26c0b98aeedf32331b482de85f                                       e5d00f271a1c6caf3383c13f36dd4eb3d3018d9f7599f7d9b1814e7
5696       9682 fdfb5d9eac550ccd5fde10aaad3c7a     ef8b9f1124803341f468a                       15jrmA8V6B94Pz1qL6R8FewYdhfsiJjSAy    9a75d7932f9b0d13a41
                                                                                                                                     042e61a0a5c3c95333ea59b14b652aa162e954f3daf7cc19b595342
                a0d4df13a70fcb00a030bf0baa861f759c5 00000000a3111e554bc77cb60e769a1c5d179fc578                                       5ef43ae53635976cf1adc8c80e050660a183a22139f97dc3bd1d001
5697       9683 40af534c4ee7eab8ffc9bebded477       cea7eccb5a0a4a7d862f53                     15348L3qhADFHxfaqWr3YdbZPsdCjqwNMT    c6011b34db30a6ae89a8
                                                                                                                                     045157b9b0f413a6c0ca01bc20a7a3747dc63678a3e04405e23c5d
                d24a584757db5408072364fc5475a942f8 00000000f6028c9e60bb7ad158e3ccece8049e29c5                                        a8b38f01706d2e95fe67c1abad8fc0826e4e23392aabe97f320c65b
5698       9684 e9dfd2ced3af47891bf05cd05e5df9     b1aaf1bb42fdf92949fb65                     1D7sAQodz46uNUMPfmfgeTm98GDXS2UzAx     184b12fc12a5c178f8ffd
                                                                                                                                     04699d7f723ffe991186ccd16286eed77cac8066b982001d1ee2a65
                7e774704f16cb6742a772e7c7e2f6db638 00000000e1116365ea84f9145752abec2853a8f558                                        246c1144599ff157b8b2ec3a3ebd3e0b49245ff548155ca9bb00f9e
5699       9685 77d56bd7a73240f56110cc1cb1b06e     afde6142e0129aee00909a                     1PPkBgx27bAj6Tmzp24559efxxuphpRsqT     8804f3e2d6cd80383ead
                                                                                                                                     044c8bb9c3b7ba65c62537c09913a4dddf222f676bddb13a3142a0b
                f2827ffe124aa3d28195d188a27a009e33 0000000082069a2b9a9b2428da4fc3cca39b636ca4                                        80e7d98e17f8e7c17ec918ac15b0ce4fbcfc49d2389313b3546932b
5700       9687 a7e36763beb7bcf829625654a58839     bfd79abf85016906daca71                     1BVF3hp1r8UjXK4Egvptm2EXMixbqxd6dn     20156a21f6371e940b24
                                                                                                                                     040882d9da92f212b97bb61317ba674b9e67df46121417ea98ce16
                da62c71f9e83b8f40144863bd58fb23ec67 00000000689e9c3fb224713c273e182d63720bc283                                       cd8cf6f94d41ca5a77774e93d53512301d8282b9a30659662dab78
5701       9691 c92f84ffadfb2c3f1bbe98f978ec7       fe040aee6cadcc5bfc758e                     13aSQUBNTEqH8o2CCC2PA2LAY2Ph4LE5ss    b4a20dd9d2664a2639a81d
                                                                                                                                     0451c7dcb07f8f26b9e2e004d375d0e13b8179629d214825487ae2
                7ae3cf4ee7f6c7468aa800a1585158b60c 000000003dee36ad533a610769593478dc34e1d25                                         cb6fe10a5830067f4e0e85fab8a7d9011c7a0e503ea28cdb2d0202b
5702       9692 3cb1ca93abc60709bfc96e68b90780     421aa5dff5d9703ff8e57b1                   1CKagrQ3jj41nihu6Ph5TfuxBGLvj3vbfM      44e92cd21e12aacf67528
                                                                                                                                     0488fad6ed5a5c1d6eb6704f887c3f4982f9cd8fcef683dc188f3795
                a6c107127efab8699ce67cd51f22e04ec7d 00000000266b7953f54a420faa1394c378a721ad11                                       37930b3c8d8cdca5c4412624b8e0633cc633b8cc514086477d433e0
5703       9694 6afe8229fdcb6759fd06becae52ac       a825ac5aaa0c025006baed                     1K3bRk44JszERshChTzpXBvYLvp1Lb8wZH    a27bd5cf944640c6fd4
                                                                                                                                     04541385e98a15fbc9a1ff1321c55fb78847adc41e1744792571645
                ff3bbb63f19cc2c4a18c60e4c65931205db 000000002315c8f1c413dbbe1ff7b8125885809255a                                      1048da0b988df5d7538dcf8f00f91ff2997831968d142190f6889160
5704       9696 511521beb8cd393b0f427917490bc       42980e14307e7b625d327                       1J1qsXiV75WscwqRGNUedtwXwG6vgGR6AB   a82f4d9106bfa0055ad
                                                                                                                                     04b6818710ed07c8ac5aac1c9990c180db266e5924c92deb7092e8
                4111b5c113a2f374db41092c4afd5b9cb5 0000000050fee4db745e655a222e46f9efbb70f1f97                                       eec43dd24c281b6572eeeef847795d16b927176304375a5c2fae3d
5705       9697 2a2ebdbc1215b27000094b4616b13c     d78d75903e0ef70540e42                       1DCNU6N1jY4MdUF71tnYx8CXnNNpyvrzyW    47fdfb4e3fb23aa422e03c
                                                                                                                                     04fc837565f3902106ce9e2a7d996dc1ad26e3163a95949cd6c18e1
                7fb8fa3a595aaddf952334a06d5de34eaf3 000000003c0c87bfe19edc6b6896955baf3ba56220                                       48d21b232e1ace8c359f92eef48938aafbc30a587fac58a5f6ce28a6
5706       9698 3eeae2d41538f887ca25493b0f235       3870f1737e253aca5b5412                     1Dwbg9UkZABMsAeEZ8LqDUuADCj3bFwsWQ    0947d51e77755a37224
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 319 of
                                                             913
       A                        B                                       C                                             D                                          E
                                                                                                                                     04655334f44b421ba9f07c7958cfbbd9902c875096cc174e77235b5
                eb395c0727b6ffbc48eb4adeda20c63c068 00000000e9e87b0295fc0b953f70dd7a4cf96b2f44b                                      4dc0e12559d9da2226cec935c19d5fdd79971b8484be3210d8c34b
5707       9700 4e0b19bbab1a557f62a8f6014704c       02a92f5673065d92336d6                       1BwBF8b4bwca3AW8MLh1KsHp7uUrFieU3D   93ba97de3042672144eb5
                                                                                                                                     0465e3502d33c827568ef4a06c49b5a630fdeeafa55ad7d00969255
                1e251eb00b9d14207796385ef69aca2573 000000005c11d302080373491238d82117b63ba1e                                         22bd4cd0aafc0f845740c305c89196d2266c6e5ec77a513be049e99
5708       9702 9b927e65dc0a57219a86d03c909d79     2a5d5f2934b8d1b0c8ff89f                   13EJytCTtBF6ZCtKxf95nSeLPZ1Up27a89      2ecdb2f6377ca672c739
                                                                                                                                     04a7e8e5502923c91fa468a9af6bc0f74a1e5130a849fcf35c20bd9c
                8f9d63433c709de22b8fde93e1ef5f43181 00000000096a6e5a2cf06d4bcd1402b8e49db28f8e                                       2e34dbdad852d0fffd0d76c2991952c4b07377d9e6889828284582f
5709       9703 c26acd1f3902e590f12212b6e8935       bd5f0ba31b9b54d9f7000a                     129CScJeruSenCZFXsj5caLbrehUMkEFih    33b9b5ffd457a699edb
                                                                                                                                     04470ef2850a3443f646635bd227ea17a9f9c9b6ea7b7e5c0af01e6
                00f12e356cbbb856d262a588772b2cce84 00000000aa339ed7cfa279eb35e8ef16fee4f9f328c                                       9d9c6dcb1b8c0e8e080277bc01714de3e356e7e35dd6e2a6154066
5710       9704 c50bfae2c4848389de8d9178980275     088f15d648d7ac4ed0a7e                       18gYRj1ext48BXscX76f4SdHXrun99HJ9X    b3c53aee882ba71f85b2b
                                                                                                                                     04cfd62b20b2441ea31cbc6779ccc468b84877c8781d68552e5515d
                411fae4d34c9e45d355e0d4a6bf1ed732b 00000000873b99a25f123d8b09a022b08d4a56a7b2                                        e1d08cf83e8ca2e7fd04adb39da12e07e4d4b9ee7c437fa61821562
5711       9705 51f60e362b918c1e1f8c26f184138d     20f2b4ffce98c58f4e09bc                     16nv7XKBLGKX4WfJzjXm5EzosJ1h4oamv4     67c9d5a7a16888f11e95
                                                                                                                                     04983a3ccbd2505298296dd3a74c82bb67239e5095d1369c4fc240
                3375d90b5beefd9cebaadf79ee07fa2b44 000000006547a587e4961d89111585a5cf814c4867                                        1a221b1b11ffc6e52a05afaab5a67c899d59d1caa24ad7f935e640d
5712       9707 be0ebd2d8a5af9a53ec63e7e3c56e8     8919207e9e3ffa1f9da02d                     1NcHo7yAQaWHPNNZweDdqUrHueKReAykjM     da48e383f1425b585d035
                                                                                                                                     045933e529fa5e07f8ae79b37a903db4a5b167fe7a4666d730758b
                c73d247e16bbd6a9e29fad28e34028f774 0000000007518e9929094ae88ae6787c0576f87806                                        9ebff9a16b3a51c8da68faa44207b0371259ab33da73765ec3df110
5713       9713 2a855582795b856973341179ccc874     dee2a849d192e718fccf3d                     1DdeEdcDcPyYauNJtfiYLfuLum8PJvCHED     6886bf28282ec85e40a84
                                                                                                                                     044053c49a78c175c353b3e3145ad2ae0ff285867c26864186f18f4
                336da22dc409e2685cf6b390edfaf118858 000000000558b35935bd19d7b8c5969feda2b7e993                                       8ab2f71f071577014344b00b6b5f05c36f0591fff9b4dde03113a7bf
5714       9717 1129a939a3287bc08393195196a5f       f4d98ff519da470520dcf7                     1Nks7Xpdc772Zj5sEGSfjWXXsboK2i9cpT    ee23a549891e66178e9
                                                                                                                                     041700ec6f564770d6c344c42c5627d02c7aba33abfbd64931c4c82
                039dc18c15b5a19d93d605c5fa7b8a6aab 0000000023b6a52f525d702667b86e43f2a3a7e73a                                        99a2ad2c05b6af741d96a5df7610a5c919c549b953cc1eac51c8506
5715       9720 e3fcfc8cac968c90c9350b66c27225     841da8b7a61e0cc6502e22                     1JsZ2TvUCALy3RMjUDYZecT1NFxAjtDD8X     27ff87d401a6c2a53704
                                                                                                                                     04ee154db11ad514690022c1f163d8829ed17be501800257f19038
                a35f2ddaddcaa28ad9888abc1f2a3c6fe82 00000000163ed6f97b29b7c061245969d26a75f3e2                                       ce3277ba8ebc7cc1c2cfad03a033c87f9dfba064866838cd08cf336e
5716       9721 86ec7fba2159899752c9a2b498546       54a9ced19a1aa1cd0ed945                     146bWG6SYp3BTCRx4RKQZ5VHWLxkVwFYEh    b02006da588fe4c28bbe
                                                                                                                                     04fa87af4ba1123b410a9092566bf74f0fdcaf16ea6e32feb0600062
                b655bdc5365d4f34529fad65e3a22e881d 000000002369d415ec177c27ffb68f8996b3d973f87                                       cf1c1258c1dc1c3c426b409052db556e95555ca4f24e0e2edcda410
5717       9725 99c89073babbdbcf40031b6c09adff     fa9f7d44a88d47dd96d62                       12nKB3tvZ4SFJhqWFkJ97T6WEW6YLVoAPF    a611410d6f46324c828
                                                                                                                                     0482e262d6622b5e9f406162cf50d8eaeac96ddc294f71756bb53f9
                e65163d1b7dd1f48afc0239e3539f282ed 00000000852cdd8fbc5098c192225567123d44b737                                        6a16b23b71fe28a4092e9dfc3dbd039aa9b7a1ab1313d32fe31f6e7
5718       9728 2fe2c7c4e12585a5fc471f0969a921     f4581c3b1b395e60ff78a7                     1CDN16Vpz3k9JEfBUU3JASU6Rimxz3qStm     8266654a6581a9997e02
                                                                                                                                     0412535a1f0ef6cbf736e9fb1b3ebe8656857a5e31d960ab6fa9618
                d08df2a18daef8962b1469ea796b08a4dc 00000000c0843851d5a1a7e720f663af738f71d5f98                                       c5dadfc397359f3284aefabf3befd6f6a0c379dfc6adaee65a5ed3c2
5719       9732 c459b305619336d75c81db54129a00     1861d934f2bca3cedd02b                       13JS8JvVsh3CV2NXBcLd6XY1JNQWpLXJdL    00350f8741dd0cd8abf
                                                                                                                                     04ab876fc36ec9ffbe19d778805666851fcce4064de2112661a1f3b4
                e3dfd294506f8b153f111588c852c833023 00000000733c021ff99a46e43c7ba3adc7e2115ead                                       1345c1b2cc1a960556da4b8f0faa46a31b889a10a87c96ca12a010d
5720       9733 d86d310fa86185b816d71ca8269d4       bffd18b1c9aa24d949817d                     1ABiKfqVB32k9BVEbj51nvAWmPGtYjTgg7    b6b4c1b3286edd67add
                                                                                                                                     046a3196f0e2b2cfb4d0e4e89c78f94bd6ee7c42db6d41596777e9e
                ab6b3032320f0b5bbfafbc2e9a1e556ba9 0000000090bf5785d5f57c8334c461f9ab967f59d0f                                       8263420c452ee49e896fd47b43f36cb714ece8898ddb1a46e4e83cf
5721       9734 e723bd559838cab6d81ee2747f7643     b8fa311a3eb1dce9038bc                       19iG8Voe6Sswz1R7R6kS6iEWCRcFdqQc9C    38c5aafe31fc9e5ce320
                                                                                                                                     04544c9cada9d8ad6737b910bb8a3f54c21885a9bc29c212d07225
                033d94e5055b8bbb3a56abe492d0a1182 0000000069bdbe2e36965d41c2c112ffcbfa826ca54                                        b217a0bfb33e06aa8ae320752bf92d6fe71188bddb715073544d32
5722       9737 e3faa21fd1f859cf80fe978ac2635e2   5e732c11c52db36ff793f                       1B3A2uqnru29QejM7aGzbraFkxB2fV62pG     7a45026d4c2c76c9d32138
                                                                                                                                     04a725223c3793b27687a6e6549851848e88ec231d5a31b928f09e
                bcfa2d6d847c0c8e024686be46e4cca4c39 00000000c8b469622049588e3719f880c112625e07                                       bc7e76735740fcb11ff4f1e60ef1f7a6adca8fe7cf93bbf83631cc2fd3
5723       9741 9e7cdd52e63fcf50246e9e2717d80       2ea59752414c61bd372486                     1KLQeSRkL6SkaCiyGLKnoAccU5XKAgeEGR    116b4008651fc01979
                                                                                                                                     0451cdaf4f9ee478208e0f40a78719ae27671f1d75f486719317ff0c
                d283d60db539bc2766b37efcbaef321dcd 00000000e21c6bbc2a004516c3c69a0b4b62ed1c71                                        a08602298a13206e41da2a8475c29cf316621d1c8eb32cd6bfd668b
5724       9742 98241509f6f3a87a6163e64b555907     3d90d704ce486f8ffa5b07                     1BNvJF8KAm7uFEUMYjRvSBwYisjsMi1k79     d6d3c3ea00d7c77d4ec
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 320 of
                                                            913
       A                        B                                       C                                            D                                           E
                                                                                                                                     04f9d7ec3d62395a834df4c8d9e798976db17677a6ebb89d84dfd1c
                ef6915a556045a4f8d0a1d218b831f0444 00000000fc2b4cff82824737f1d58bafc8c6f32cc04e                                      67dbad4b9583896026815e636c49a49b1b8d95925bbc2b9ed2e295
5725       9746 dc07facc19447487bba6a179c21043     59241af27fd9e3362ede                         1FfCjckXyFUAnQ2nETpNKebTYwouCrvqpc   76ec92252b8f26fe5a23a
                                                                                                                                     047d7138197691fa6353060d53d393379dfa17c9d98128dae32246
                b132dd73d75e9e4f0bae8752b1cb8f55a0 00000000dc3896448966c785d23f3f31778bdb7d7fb                                       d9b6fcd1fae995c4710ff42891062bd978409159423900ded4729d4
5726       9747 a37ebb1227c52f52079cdb5390bec8     ee201c676c0793a9bbd0f                       1KxH3yuZ3uyN8oFpa6dPVTFCPuuuNHt3c5    d8d9d56cdff6ee2f6ceff
                                                                                                                                     04ed107d4391e023c1a94662650872a8bad94c5b664dddb8561b23
                ecc7db65234e363a3b0f3da485a15f8f8af 00000000e96c66f3ece9feed66332d45d9260417aa                                       2546ede7de0082e10c366669ddd6eb3ed6f1d605153b8d972a4de6
5727       9751 219a562d69e550c23f8e459629661       64ed22a5516a5709200b2e                     13doB8YU9SVXKZeGQ17zusXeF4kxtKTkDa    b4fede482616da36780cf6
                                                                                                                                     043ac2de31daf3511365dfec3b00f69d75dcc1a7278c089aafdfa5a8
                adb85810e65754d9005bee5fe6a5e68651 0000000024242b7be82e18bd0876367df92004b369                                        f5223867a90e4501ec96cb3f6786fa61f67dd3cbb2ec2c6a0db7ffbe
5728       9753 ad478dfc8c84d4d682b7e9b4523bae     fc59dee3a99a451635b74b                     12D8W9T4Wxtouwg7ZrG56LSu6kbL2eVFXt     6f7850d707bc10b4a8
                                                                                                                                     048234997b080589c2596773696dc0eb925ed008f305f7a0de68a9f
                819b4199efef51b7fa45e58bf72a035aff8 00000000e6c6176e34c2a981c13a16ebd4db095e0f                                       4cc2e665cca3d6ad8dbb8c0c651739523efdda580f8e7a19b30eab8
5729       9756 244ac4705f09bac3cae2919fcd08f       4baa3a4b0cd9f65bed793f                     1MWidSAcAr8wAnexDejmbqStJBeoBaKdzM    2e70b9a15bbd9a424067
                                                                                                                                     045a823c021046acebaf467772bc84c7b11df62e3ffd0bbf9f6eba78
                97d7e41c9198e5de0317e34d37248d9e0 00000000b83466f4f18fab25c16b2ebbefabae19bbf                                        bf0a1554f2cccb71929455f62e089b660bcd867617d1f494c62bf6ad
5730       9757 de20be076087dacdb504b98b4468832   8f8dcfd8de0c2f5674b24                       1BfV29JZkpLmEV8Nfk96yGUwpFL5dzbCsH     50dc1fb46b3c45379a
                                                                                                                                     04fc4460436bb05189a3f19d3ec0c08d8e52e52fecb49bd67747a70
                09921b5c94ac992fbdf56127cd079372ec3 00000000ba57d5da44caf8a2e232aa6a714302c8be                                       2721f0bcf1bf99465d127450b4b5d3497041598570965273e2343b
5731       9758 36881fe501bbc612d00b8035e146a       048a956f6ee8cf8d1865b3                     1CNjdNB9qitooGmffUXoypKCtnszBudt4a    d9a083c5013c1efd1cf8c
                                                                                                                                     04905c9f472401954d3332fbf0b8480387e3fbb2450c6284b014aa4
                ca51c73758dac47f96ada45bdf738d85fd0 00000000fd3a6b6eeacf31f81be3ba2d88a5fbd41fd                                      208ba25252753636fb669acea92e172dc4f72194a5a1d45b28ce1a
5732       9759 7d68499112be84f90b77e189f7fe8       b06f1a4a5c12370a5c9e4                       1AKZDrGxFSgmv4wstbzjNSCcjUK2tAmXhb   74c7704cd6a94091b765f
                                                                                                                                     044a5838415ff5956967eda3681a4cffd58991709de814bc9834674
                c3f5903cebd2e8e9f426302e4e7a2a1d97 00000000e011735719f2c8980eb2a76d6eab1024ff                                        3c15314fb2d99e71bfe4e5571691229262677a10df1428cbdf27a46
5733       9761 8bf8b796e762fed76b68ee52abe0db     ebe0773c4c1393360a5346                     1HKpK7pmwHkKGELbHfzkpK9ZiPZuR3ntkF     460b786a775f9c0f2e15
                                                                                                                                     04855feb760d7f71cdc10064489df16988de0ed90e10030ee9ecccf
                a8731bb795c61934f8f94468e51a3701ec 00000000f36f858234eadbca4edf69d8f22393cfb45                                       514fd5664febc5f7ba3422bc2b18449edda396ab97927bf68e6c8a7
5734       9763 d26a49fdb8d9bfe8dc1bc71e5815d8     77534a2ec5e84113c410f                       1H7cUd6McN59iPy9L4NeaMzApzWvCAhRxi    46e35e71762b9de41f99
                                                                                                                                     04e2090fa39a0ffc420dce11a36affb568e8f5891272ca1479573932
                7b63d19a55d73b62830ca30256b0e77ee 000000007619e5cedd018cf6e66990df5bf1326813e                                        d5f1d60eb0a2459535e7ad3cc3c0f089a6d1eb851df3ee49c9574e2
5735       9766 57874a85d6dbb078e124073c733b7eb   5ea15905e15033fe6e8b9                       15AKdfS5baMHD26RVwQHjRPmDxLT8NBQJp     b05fe7aece8e0b9f986
                                                                                                                                     04d7288aad6dcb0bb5aa5788273e262dba22a217677ea5c6d51780
                aeb65d65aab6201c8d213a5fb435b13abe 000000000f05d756c81fdd85f43ddea8eee7097104                                        f94e5ff61f9999443a7fe3986abc24e341625698116c07772f70c72a
5736       9767 2e1190bb750c81a050b93e31a7555d     27b43dbd6587a4a1c24ac0                     13a1F4UJ6EKUcNUPVC5hmHokyvTr2ivHhD     cb430dd527208dd15383
                                                                                                                                     04e116a4d445f020f71a408c38bee2b53872e2a6fbea7e17da15fd9
                359ca71f8fdafc12c21910471eb2b815cfb 0000000052a967356e6fc462d73a38732b64bde786                                       b6183365a85a75034e505503bdff8b339e61a77597e44a92935ddf
5737       9769 72b5d29e1aa8e580a15c3e9d197b9       22497cfb948dc93bcfef18                     15iVje1KnWwvYDRKW4e39oAFnGYq821ZQt    7bd3c9efdb5b8fdf47bd5
                                                                                                                                     0455788e94957442c2e5918eb79f4a7bc3716b41ba661a7df41664
                ed7d3c6080cce5a80c0da222ab5aeb2077 00000000ec7f892e14f2f3f2314f072443b96bc52c6                                       c894bf74ac39d0a2772570bba2f74fd493aa8d3dfb0ac2d1a4032e4
5738       9772 0d893ce66545370fea1c849907c9b9     eb982f4728c3a9761e544                       1Kpw2u971BC3qFQmavSUuPj9UZZoQhZNHE    0e9ff595d0ce31e319502
                                                                                                                                     0465e1ef4128418c1fc5f7bbfafa6c87570853ba727cd188b2805a68
                9f1abaf4f2cf5c8708083b8d2835258c0a3 000000001d3b956fdb37433fa326005ca53162f7a9                                       17c45c79c07b44c7f2b165ec48f489742d1fa226f1986ff78f8881c45
5739       9773 f2215db21e4f27a6c3b5e3d728567       ac1afb26afd09dce24454d                     1Cbo5GyJGnqJ5p7k9Z9EXmNArmyRf1uawo    26b2fbc9b8c62e3bf
                                                                                                                                     04d3b4bfd92c4bc8404de4c5637b5d57776c7b29048ac4615158ff1
                d4b5fa66f420aefb5352a2dfa6ea53f6106 00000000056eaac616aceb9389f9a0b4812decf2ae                                       d81f997e73f524b045d8f21ecd8c3ae1cfd374b4fab09f927584f481
5740       9778 c6992b630127eecb7abcf51cec305       900d328a7262d3da52d041                     1NgbX9h8PauV62Gd4ZnaD4VRAVFVmU9YnZ    d1e798b7f5358b0dcbc
                                                                                                                                     04d35a1096f83a8a1d821862f16529e6693e1a1fadefc52594882f8
                b9e4bb19cd2ec559bf0a564dbc72fb8701 00000000f2a17654fc79013aaaa16119685509933e                                        d6e9e9cb50958de188ded129adf041c3c272202ffbe2fd7f2abd70a
5741       9782 9190d9beb66deb3dfe8a88c18dc037     ad0c4a986dcf5c4fbc885b                     14Ljomug53r8FTKemxSEMkPZjgfNEkWMdd     8fe2e642ff6cb9eb3fe7
                                                                                                                                     04d6e1c95304392dce640b464b19a1a08b5c76d54a89ff47f2e9c7c
                e9f36506bbbc53e43e36a2ad3ad43b9012 000000002a97e6e8121066414b7b000246aaa7d34                                         f9254d4d0b7ebef6c56e154a256ad7925eb6d6cef52f552278282da
5742       9783 b685515f386d2edc1a16d1d898e174     2285e1a02341e69aac4511f                   18K1HiLRyapX4L2x1ZzR2c2Z94RLVaMLK       a476c1fe67fc17a65b9f
                      Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 321 of
                                                            913
       A                        B                                       C                                            D                                             E
                                                                                                                                      04712f67fd0660576e87f6123b0028c577e1a4500403f4a362c4fe5
                fa11a288d175a43452343803872a4c78ed 0000000016e447db6b826944c678cda4dc1a71af94                                         02c274811be475345f67954765264cec60ca22b77564cf0a9b4d9a6
5743       9784 9f448080f2bfd35e804c58e6616e1f     ff6ff9452281f0677c442f                     17zfr42mydTsP9VuLFTDZDzFXkgAFgTQ6v      bf08ae207c9c0a8b2ae0
                                                                                                                                      04ada144d801b363f09b9ea1cb3cef7bb6a2ec60614843db38d9c46
                0d6ec6f40e87b6f9c45836675f735bfec1d 000000009ac2acfcd4bdb56050db189a2efcfa8f81ff                                      c39caf1e9f9bb0ea0a4e34197a0ee3db3d0e882e83aa49f82ae73b3
5744       9785 0f6b8f326820e958b1d3284a318b7       a94acadfe10049905cbf                         1D3LUFbG3UCVzdVEjoyoNY2TcEraMW7PeS   6c568bcf30f67480a477
                                                                                                                                      0437eba24b0f0e8d804cf28f89e21814f7096616dd43b714711238f
                b1b9c53f75c33930b9df3d449ecbdfb6a90 000000007bee3c3f294e6c1b946ebbe85b1878faef0                                       5fc50539ddb933df9ea64dc31f89c457668a9f73ee16db66ed98c97
5745       9786 66fc0418328a7715035933f11459a       bf0c1e6908a0769d304f5                       18FEqFZivTReA9wNdBjHkVWcbmSTby6UZY    1724f4d90bc14c4e4446
                                                                                                                                      0478e2d1d3251942be54475d39e5a938761a9d219473bd9d71052
                79571d0692193e643dd782f783b94ad630 00000000d704e101720a1f3e58b0d96ab456b72964                                         2eff08ccefa7130765b791a6d6e65da886dabcd36c33a00457ce5a3
5746       9788 f9fe90f29069f9f201c173ffab5895     aef734b82a323f80ac5df4                     1CfPxMLaANhiQAp5UskYNb3ACRswhV5HYL      7f34c71554fd8392da26c9
                                                                                                                                      04774f0db1fd673712be6637cfe086371bb0423314a954b72f75c74
                01e05a5d0b5bd9dd520efa4899e62c9bd1 000000002e45eea4df9758f40d06a52cc05e34e9a7                                         653291a78f8a735497199356511f6a298881d0e61192c67b0bc9ca
5747       9790 396401efa3852e93cce575d324ea5d     cf2384fb19b5fed1512a75                     1GZBduvDxBwxC6SSYs7mTof7GcSm347HKR      bcb5a48fb0bbefcc42fbb
                                                                                                                                      04455471434fc280c24c2aa425b7a700ac355dff89be6f186d33304
                cc9d31fdb5f15e94c8cdedb3fea69d09c4e 00000000e9d3d760fa6b03c9308217449067adf1d1                                        c98200490f443ff55eaec3934f0a7ecb0cf38cfb6f7b5842c488004bf
5748       9791 a9d6fc30a5d54d26ddb48e4dcf8c5       d660541f133123ead320ce                     1Aji38GTCetKjY6atVuBkoMModg32YWqUS     61bf81ed0dac02168e
                                                                                                                                      045db1c51a3a4806ab6818c2e1e20d4e6cd76b0024251ff68dc15f0
                c8ff401e4fede23261d6013e9f0e978642d 000000007b93b95654ad03260436f9b27c308df110                                        ab928a19be165003761628a73ddc8414fcbedb29640109bf38694c
5749       9794 80bdc99ee7f8d1a7228eeabe3b34b       93af38c73d2693637026a1                     19i7vyDf11QUGp6hcbbqj7hKaj7PbVbnFi     1e5eaa41a3a76c971f5b4
                                                                                                                                      0496db32870a22a178870a1947246fde7c920a3063909e45352f00
                e4658755ca31ceab3b27ed39a25e6443dd 000000000ca08faf922f8cd81502787e39cc3c8669e                                        d8d01137ddbc6e3f55a5c3d383164ecfff9c5d641778cb12380406e
5750       9796 b8734c4f9ec8d03764835c803ee89d     d202e6bb4149264d9de21                       1JQdVfjiJ8N5hpuvoy4Hxm3Zg96H9TQWS4     dcb9c01a3e55826a34676
                                                                                                                                      04a0f9ba6db7a5bd543229afbc5da33c2a9df6f0bdacfb48da984afa
                b024641667ea48a71ba7e6b2da4e05bee 000000009850880db11b7ec0c5f2394d70e1a4e0b3                                          f0c03fc28b11de5fdf77fbd7c43dcf369e6b3c5b14d41fb832a416a9
5751       9799 a5a4b97a5256f69755525b71c926a84   45348439542a736fdab3d3                     1GuchBRNHKf6pdVZPzGQdH8EVcAztH9Cvv       3d04dc7397c9abd55d
                                                                                                                                      04588e62f58c1732ec7e85c1412fd7c8c3f7629afe049b92b526d9cd
                d9cf6ddb3420901bde53a1becae2ac63e6 000000001eb7936cd07a1a9d2454468f93c0732bd1                                         1ea0f8cbd5b2dc63b10f8dd9c66934f54a22dcce6a7dfcd91d68fb12
5752       9800 223411e4e334c787806196911c0c14     2c2c19433e0510b6df71cc                     1CB4fendZ4hv89Fpc4ULfu8Dj5DKHoNfDv      0600f1473f2c6e71c4
                                                                                                                                      04bc41c0f463571d9995c0ebe6751e0b8dcfe782bdb8b65ea9186a8
                e7d3e3ada7cd1f8b50347ab955b87da6cd 000000002741cb4688dd9fa868f920a1f35e814561                                         ff572839822b14e532ff30e41f512a87bd7e686d9f8e68c3243a966
5753       9802 684029e14c69fa3b600fe26bfab5d4     5c71b48ae8541ac400004c                     1447QgUUBNfZ94xnQ2DcaTudknA6q97ToZ      466522ab1e750f8cb8dc
                                                                                                                                      041392d658e518bc0166be871e1ad57e2e9046212db1f39bb096b1
                f122dd88ac7fda58745f93b803728ffd064 00000000199e509e7e2138f0d0b405d725e4b43aca                                        648be5b1644fce5f32304a6145cc0d138d16e38fd31ce3819f704fb5
5754       9803 44360a17bdcd613bf9a49f96c2dad       45beb2278b52289d050ce8                     1697AEC4cqnUU9jpT3bCdeZ3ya88s8jnFh     9f52d4284d7208b83806
                                                                                                                                      041aa6a9fd24ebbb30352b045fa8788853ce51625e7abc78c54677
                b4cb1d2afd0aa206bfd62c26b8448cf2f04 00000000c21b72384593efd6850c5e1327c4f4cf1ce                                       2a5eb0cef519654b94ec33149614b662aa800aa90e49bbd50896ca
5755       9808 4f9009a78043325926a75faee7f09       be56af3b870024c4e32a4                       1KnKmT8wvXLhLW5uaqqu51TydfF4ZgC1MZ    bd135a90096bd15f2b32f6
                                                                                                                                      0425963f9b6778b6309f999782a2545cf40f8971ca5cca6d91a3aa6
                d922e15fce22c90602cf71b92008872612 00000000277fe7c8ed7c09df84178baebe06c01c6c3                                        5097375fb8129319b30d857a55d8a2f3806a19ae80c13f931677b9
5756       9810 73a0aeaccd0271de0a886b10910bad     64c79428e6c8e1923b4e8                       13B5DHnqn55Dfkqpqhf8DZx19JD7Z4zTWA     95c4492b0c6cefb8128b3
                                                                                                                                      04c12ca3a096589f56e94e89c37797600859d25353a28578088f33c
                0f4194ea156df2ffc68193fa3bd9fec30e90 000000007fa0dae8be3bc397597f379bb57dd91e7f                                       d7c715146f761dd6164d21fb0132a20c50559f6899e72f6ca4e0c82
5757       9814 e6831d9f1240724b89c5c6a8df1b         3b29836ff5dcb419864da6                     1CLUj99puXXL7oyWxEHfUyiCAuoWxjHdWG    01ba3b025469ef5ca643
                                                                                                                                      046d1d812ab5d28bf16dc03007108f4b7a9517302d8c8d956fb5e3b
                a85acfc81206b06143424428c462a2e267 000000006d7551a9a291f139ee27688b182fa30a33                                         085946d877527508cae5aa7ff6061d818cf94ea54cee4e129ca9333
5758       9815 dcc9fe582d97a054b2ffee896f7dd9     fe62af9da5c589fca157e0                     1HLpjVDZRqHwrkG9n8zHyFAi3aBsYxzBKf      9b2e003c3ae6c8756897
                                                                                                                                      04529405c50a6818b6011f3225495001cd0b3ffe0b6ca5e13fdf681
                8dd76e2e036e37a52bb76d549ea0c0c696 000000008947233a63940abf57629522f5c9bce91fb                                        61daa0f33c5d99a6bd88a5017af26904e3d1863af129c1b2db69795
5759       9818 c083a261c70bdc6c31601b0d93f7d8     e4e26f1dca3ade627173c                       1Cgsnuk7M6XzX2NytwaPGYB4S4CySo7hi      7c57eef3a763a4f52732
                                                                                                                                      04ac0fc85f3191f4394fab575ffa1d12a5adb89b43c6c251b7b52c77
                d5755432c2f2096c6ad5612ca1fd43b6bd 0000000019844a244ad54bc30ecc9d133fa7b670ca                                         83c5d52623235a796710478782b21df8307afeb774fd2f4afa86dcd
5760       9819 9bedf21efa0a48f6228b200aa927c1     157c5928ef5ab7197c64b8                     15CSxzLueB1FwA96XaebQ8N6PB5GRkzzeG      99fa5aed1821f76fd6d
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 322 of
                                                             913
       A                         B                                       C                                              D                                        E
                                                                                                                                     04f66deeff60e8c7f7a4411c69264dbca19d738aea344d15cfb20435
                8195cfc271dff321fe879a0c28005fe6874 00000000b880ef8c65da454b4d6625295801806198                                       6945123e9cce304888616e0044a8b2ba967fb2afa5784d169cf7c16
5761       9823 980a5b35d4199f7c407f00f1dcab3       11f572fb7ff5e8947affab                     1GJmzymuJLmeqzhgbky91286GRhKZQFVYb    b4991e60f825b12002c
                                                                                                                                     0489ae750a5f57deb02a7a3ba84e7ea3aa450aecd015806cc8f8d1
                693aa41299a3449290808685352e7bba5 000000000d20a20d5254527145a196dae320ba253                                          6d12b73d0a1c8a2eae2a7368fedaba7f0c6a1893492a0ed7f290103
5762       9824 753f6eb347bb98c816e37ee6b7d6b7f   bdded919e906852e52674be                   1BGz2hetwsQSR1GtqjShPvbj8fGt783RXS       cec5d160211fc20a3c6ac
                                                                                                                                     04c6305edf88f59d521d828117c75c5f209545bb3503ad4dc5da115
                a0f53bfb84633ca604fbc61e60eb01a3208 000000007509929eb2a348285246eeacdb28c98446                                       063cd96ba635a8bf924fe2905385139140ac3062c08933fc6605dd5
5763       9826 2981bf41e26ed0b8be6f5933dfda4       f7760b6c2b2a9e98015c05                     1NtCYUJrZfuJQD3G7gZWRiPC1b1CS521Pz    ad55aff7aab1f76d070c
                                                                                                                                     0456aa13d110a6cb0e5a21f8019360e0372463fe2ae552670b8f41
                585d6accb2db5ea4c58693f33aa2157df0f 0000000003eb7f288ba713e86a91e40fc34825240b                                       12e2f58efec765671a66bac134445a627585607fe1920e0f58ade2a
5764       9827 3a2276df6ffd75de7ab4e6249121b       8e353d6083b8dcc4d353e5                     17D4t6J48DyAURdFagxtnpZZwAJsvJiQve    7920460e35518d94ff61d
                                                                                                                                     0414181923b39c4010d5a4c72a947f8dab4472eed54f539ddb3020
                678fdcb668b21cb32c58fafd4193895e636 00000000db0de32a3c00674d9e61d317669f00292c                                       1b5304b57feb3f2dcf4c935234a20db4e6d38fb9679fe9e37d76089
5765       9828 386b62939c1d05525af998938e0aa       a2b91ad8958d90ae0aa426                     17KErEXdmP9pJGpN3bmYVzakWbZzVLsb4o    dfdbc24c788960f7859d4
                                                                                                                                     04f7931b006587451ef6623994d6c5e3276c7aca1d12194b48d764
                b23cc960270d0837849c3e06abacf8ba33f 00000000cb436394d614a9f287adf06cc481eb1da6                                       85fb44b0f2b6ef8bff09f943e5ee808361e6defd3a2804b822550607
5766       9831 cc3efdc0694b912d64927c2ad845a       93ea873da8c139081a0dbc                     14ddDJDjCuHF3tJt1Bjbb88QjWeimy4wpa    3e5120252dcb39c37cef
                                                                                                                                     04021f545d3f4322d1ef8851bdcacd8c8278c80bfd43ce9a5f5e9b71
                2b74c9b1742ac5a99d7b831c7e0dc834ca 00000000291d1e9992b6fb0950aa42ee916e11c734                                        1b76ffc8b521a6a7574b8c0c58a941bb4179d66097316996892064
5767       9833 39c28978e529152547f6fa7111177a     2c0532dfc996dbc927b3a2                     1EL3saGjrnh75YtMZb1h8p4TPME4UTPXTf     8d5b68431d8dd91708ab
                                                                                                                                     040a9715e95b315a488bccafbf294a89ecaa2486cf117e0ff6f8c3f6
                fd6ff352bf2b3066ac089fbe1438ed7673b 000000009661f970f6229dc2f3354524bf0c38de6ef                                      1dbafd7e2ea042ad62b7f59d3bc4b81f677d1b6f1ecaec611baba51
5768       9835 845d75e6a72615b354d6691b45971       3b0cb5ea4f841ce6bf084                       16u61q5ariVQAkzYt47xGeVzoTYmpG4ydP   8109fb3bfbd8d675d5a
                                                                                                                                     04bb93660f7179aea4cf6c669192d6ca8aabe99e6380f75054c3578
                49b3c3bcd5607480536359ce67ddd1dd0f 00000000acc0f1ca3334891819df9916b3e93aa790                                        4149829232342600429d9218d979910a9c629616560943f536f121
5769       9837 d975a2834dd851f7bdc6afadb1059a     1bd2046fd9141fe065a05b                     1JR1aVdjdUpCNpuiAjroARNTbGzWpDsqwL     7e54c0112768f3bdf3260
                                                                                                                                     04b2f6e9c0d16c73a004b672888bbe42499aaeafc4a7425a004dc40
                19573110dc412645ef538020ed56e3506b 00000000d846c5fbd90fe25130cfc4c62e07594c5d9                                       5783cb12e59e896fcc07b34540bf240583588a87ca4f6bdad02394c
5770       9840 6f2fe7d5258bf85c2b192342a51dae     8b8fcb13110d38fe56a23                       12aA37esMkBjNdt7u29vuEBVjfZn4qVt64    5ec1fbdcd531bedb4017
                                                                                                                                     04231c80e1760ff4481d1f9fe23fb623941fdd729d5f7ec859e62793
                b577cf051185fed05f5434207db433237b 00000000a24ffe7c80ead2ec6243cc63ccf856b283fc                                      5a52131040af1544bbc7e2d9a1e4f919306c622a70ad293b3e0030
5771       9841 2c5dec0ce251a28852588ef723ada6     c540f99c0290d8c83d84                         1BUFpK1dX5UgBoRc8pz92rccZuwd6xTajc   7a3a6de6d3218c8cd761
                                                                                                                                     04a2007fe7b097b853c525450851e3b46e91e94ee365c62f390ba0
                fd419cc59beff9a35acf565c1f456e299616 00000000063331e3329b5d6372986310d4b9a85f79                                      a6f047eb03d5ed2d395980861fc1fbe1cf5a901e08a419329decd15
5772       9845 348b7d64894baaebb0cda99d1630         3c8c34541dc788afba8ef3                     13ZRJjHFH6hfeHMmcEcQk2U6ySr6zkBTRu   d0e042728a2929d309914
                                                                                                                                     04c5aca889c1b1f58295616de217fb2848bd7f37f8ed594b0b7fd2c8
                56d16df503906c323ee13c575d3d90758a 000000004bde83b5eb086c3a4e8b85e09f743e5eb8                                        9a38d47b7004022006609daec607ebf3741d61061bd44c072fd97b
5773       9846 33eee13a84a2aedb879416468ab21a     0b07f0a9df6047fa3a338b                     1BYfw3mH8x8c9GyTVdsTaXq8o2VYmj5Tp1     8321eaf848ce4f06b6e5
                                                                                                                                     04751c6f77c60ea7d4fbafb3ff585932c02f68a2cf888c96f95be38c3
                f120e9610654040bbdeb2d005258379724 0000000063ab29ae280403e55e2212679209d8167                                         624ca000d643dff6d1a850a4bd6d89a3d238c5a468e40c651c583a1
5774       9849 926b456763dfc65cf5367d1f2f7434     d8e698ace56c775ca97a5e8                   1HDhcyfUftgAcpdNFxzXz9tVMxzgizrKtU      744cbaf10999549d10
                                                                                                                                     04a204b3f187cf1b333f71d4afe0e23450cf05c8b260ad1d5fc6369d
                6a4fc52fbdb38885b3ce5ecb0698c0d1896 0000000051be16bf62e194368722b6a18063d6183b                                       7050dae9bdaf2ddb25b258464f76b40bf0eb807da4bf19b1a2dc95d
5775       9851 8f12b46a1241219ef06593fa9db03       c4fcd382cf4d3c95604c05                     1C36zj19uSaiCfbqcDtJf9FiKnrjEWyLvx    97583cd957888218f8c
                                                                                                                                     0461f991153ca210f6d1d352041e2070091ae38446bf880e8dda6c3
                dc92fbaece877681c09b94573aa00c8fea8 00000000c2eb520c2882aecab730a6673f1c7c9180                                       a9c9f49ffe5ae9027d74ba4e34c1f59b40e008aeaa3ea14d20a50a5
5776       9852 fba78db8a0ad490992bd0ffcda983       d2a9312f8a8b4bae23b6b1                     1DpgMmeKWtrcTtCapAzakwoMCUSF8jAu7v    c237124dab36ad6685d4
                                                                                                                                     0475fd071e980c5644062d9c70bcf5ef84c60f8cd9f7815ad6816ffa
                04c384195fce6bd42b210553fdfac4c0efc 0000000048ce42951e8af4797031ac2a47772191ba                                       e74343af7eae4fc14d153347cc06a97e77683161911b5fbcea35d73
5777       9854 7deaae4c855f068f5ffed8493ae1b       f7f7f2df5b57936c53be57                     1F77uwQpKjVv8rKwZY5ZPtE8mxppDkfMEi    5fa127a1db1bee18d58
                                                                                                                                     04874e64f77ddadcdf21a3103a4e406097a54c52700f177f998582b
                2178bc1a0ea0570e92ea7e8c9f13bc3432 000000006d47c68cd89311254e5a4ab94a3786761e                                        484812591083082d3e13e9a935aa9bf75a21aa811286dd5bb6e443
5778       9855 1aee2ae55f538c1737a283ddb6d398     9b95aa08c493c6b3198b7f                     1CdKqtBuLteBBK1f1hMFhjzW8RbrEp2u4r     6db1c3587161b6b991409
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 323 of
                                                             913
       A                        B                                       C                                             D                                           E
                                                                                                                                     04c58230bb42c99cffc5d1ec209fbd02139c5a79e9c33c61b9dd5eef
                d010e4bd8ed2447b81c70deaa7609f39f4 000000007950f5084d1ca62f03e0d2d838d492ba50                                        bc4d91bf8715f3306973cfaf0b57cc2a9eee92fbb100795486615ba2
5779       9860 db5bc63a738039d2da06ae51f34d96     2805ac316a888eb12ba5d8                     1GyxaoUHoMurtmr6jDnJHwaVEHupvdhPa1     9dd6ca5e57b3182241
                                                                                                                                     04e51cf15d6395bd2e32efefa5dca830a8a332c71507d58bb72832d
                90b0138783c4597aada090ef81ae304635 00000000302e1d04f9e1e103e1ea4b86bb43bdb6fa                                        ad657aaaa77c4d146a16874f1c78cebc58c8df15ff57e28426de9d5
5780       9861 e42be6005577f5faa5da7791a60905     a71f73623e121dee1412f7                     141dgweYSLpmyT6WHpypyqG5uY38moZ2GV     5f2882d602fc2f615e7d
                                                                                                                                     0449ac78ee5cba72d36d305223f9049b91709388f3a2e07f2a47899
                ce81e6d413c55366bad8f11ae7e7c26b7d 00000000b982f25db874647197e4614674236f4372                                        c32d0ebd86b158980bbd9b9768f15f88a67b724dbd46836d4c7c7cd
5781       9862 9024ee9f5b8a8101c53d18704d3825     6e542a9b8ad2a937b50f18                     1DWymHnJbvv2U4DXyht5kd8aiRQ1hA3nnr     0b93f4c1a28526636b4b
                                                                                                                                     04f8bd26ff31a345293d3f5299650a32c75038846ea47770dd7dcec
                d1f99aed5904943887ff0c55be3ca42b4ec 00000000fc83cbb1e767d47abc264cc621604725a1f                                      4a20a185c25aee57826215eb3537955dbc2260f39bd8f6e59bca49f
5782       9863 f82cf54002ff4f3075df4f4d43051       3ff04d8a52b5b11b453fd                       1GsoSbguDtWti97RGfMgdwsJozyYHB2LVT   83ae179ccdff84ce57fb
                                                                                                                                     04c907df2bb362bc23c86e5d7cf8a7adb1288ce90b9420eae37ab1b
                ea89aa31724aeb24d7ce0a5d37a120e78 000000005429a2999e0951cb13d1d5fcc85c828a10                                         7117b88c986abae93ca139f1dfdcd3e0813ed96336121161faee72a
5783       9864 a6900e44a76a0951dee65ee60ec84cc   bc610d1762bfae57f19a49                     17UyyUbXXoAkwkTE9gkogFCjD7JvRfJFUe      f94d542fc95ee5f1f66d
                                                                                                                                     04c9c3ffa2a2825a78a7f025e236391519353a67c268902f29161be
                994c6f04577fc3dbd628e04c30aac1280c4 00000000e99b6bda0cbf779eb661b874d5f6f450a0                                       33684cd20feadaa6aa127e113978e6c19ceada18f2a8249e3e8d1e
5784       9866 e80eaf98fac507ec69cbf38989015       616bb9d9942b4929feaf97                     1BiXoBr7aFkCs2pJtHFRATSk6N2YWrKJks    069472cef6757c1622a3d
                                                                                                                                     0486bf44c1a86f6efaf1b1fd99bfad14cd2dd86ecb7e9c502e6e7412
                f2a626647c47f255c4d48083dd37274b6b 0000000074642394974015239b42465e8e4cc7636d                                        4dd2dd690fc5b4b0ec61d4090213571a5d267efec086992a6fd2b94
5785       9867 6de6a0036ad2b8ed6e753e075cf98b     fac0f645e20ac68daf4dd2                     1PuPL7KNyeZtMFjm53994i42nnWo6eZfeR     4edbb6bbd081f48144a
                                                                                                                                     04c7be675995199f76481036f2891209ec2bc912a3597b0eaa930c6
                521698dee03f4ef7631fce2ec5efe4e3b37 000000006d3d2980b9c32d15159d096877af85bfae                                       fd7058401e51a169701c54db8e414374f5ddeadcec2c423a7d8ae9f
5786       9871 2bad5ec867649367d79daea53db2b       5477556f5609bdfe6f9727                     1CqacUu3Ctjwo8mAGVCgUktwCZ43hBPxoo    dae4fa86f16d743da9e5
                                                                                                                                     04db646c2978afb61245bbd01072cf0a4b46001d76ee4e52fb53eea
                27ac35e1415f08b84bf898c41b2af1d1b26 0000000049adbeeca7fb22c980d0788eb83188c148                                       c734dc15c33d265d711c7e3a5e2824a402f28587066d7bf6fec8cce
5787       9873 c0803cbf8711511dbcbcd294c761f       1fddd6009519d2c9dcfea6                     15QfZ5fAp76dNsU2MDDmWZaBBmoHjFZhEi    aec447af831910fdc3f6
                                                                                                                                     04a9a4fc9a75e81a45d7b55c3ccdab731bf0d9c6330fba1a03042cb
                7146bc40b29f795dc57b0db3166aaab541 00000000e6e807e81755db9421d65e1017661109e                                         26c3b29fb50e81497e17049b0933c1a392ff41648cbc1b543c85242
5788       9874 b256b49048ef689db83f7d0511186f     9270913cab0283fc94acc1a                   184HjjtrZctNGe8Z1wGTSRkQMGRNSiKE71      368f9fba7e078288d1b6
                                                                                                                                     047a3d9c88d2534e78e5b576214411882699f64108aafe39eab6d8
                a13b6ff5bdbc976febd8aff2e0f66339874 00000000260d7ccc02770bc2c828a2d8fedcb2c5a78                                      a14a088383a14c1d9c7669554de31eb2bb1162f5cdf975a4e6a97e
5789       9877 d34273824756c3bb141de72430f5e       b0325b913bea9317c0b17                       13vGn6k2gQr4jpRSmWqUQ6Xw9KKeUn5uEc   dabee5655647a2891d6132
                                                                                                                                     04d7258622e0c86672f32e2c5cfbae1d6301f1991c5b6274accbde2
                1049a2c26fd81fcbb1c44e7601433a1dd2 000000003d6d7481a0c36a44a14d64d1ffecf634163                                       a2051166c20852d1fbbc765098f4d5b3ebd13bc62063e7122d72ae
5790       9879 95527b540e57c806d56fe30d2dc2c0     94195ddf3dfe8e2d02103                       16Athk2zetC3zJZbey5AvLR5QfatZ6BVYX    88dc01a6dec5bf7da6fb6
                                                                                                                                     0421fa04758c64e13673d72c8def816f0c0861d662d863bd17f3870
                4125598928dde565f60d37c2fe9f89f38a9 000000003abc5f04a0388406a3f268716e293394f6                                       20f4bd6781cdc902226be0cf103f42b4bcb09f47073d7ead9175225
5791       9880 3cc3a6119673bf06655bb1e50a70b       824f8e05b8808fcba633c0                     15sNF72XPqpgXornk6hzxqABUWMzdLp9df    9873f2a90df5bc580052
                                                                                                                                     04a30fc6b4acd29b7afd3d7b1895d244cfd4d3483a4de4c057403cd
                0ea8e1348f2c5a9b803ac7e60ed8e66d23 00000000dcd9113fe48054aacf9f23cf40200bd8f24                                       3c87c71a270f2528ee40d93c0543771bc65ed5a58066e3050c5478
5792       9885 56d5dfac449122a6844d335115e4b7     a1f25bad60f842d86f75b                       16Vyz2JBFipebZJfX4q3sLT5FFuvMuxHmF    32ddcb478c8b3861746a9
                                                                                                                                     04921af89953b50f087955e591478f22820ffe82c469c8d66bb2d42
                92df8693b5227a27dcbd968fe9cd3527e7 000000006e5c5d9785de23ac829266f819b36c0bf7                                        a42661728d5abbfac052e3ba9a2fd2bb66cd8637e5473aa8c6607b
5793       9891 7e2a523ac952d852851d700f19903f     7beda9d418781c1e163a89                     1EA9o2ibDq4HgDtn4NuYygCCLWfftRnPmq     39cbfa31f0c0413068310
                                                                                                                                     04521adbeecf0b046abdaddd7f5a24901b25c28785c492753df78dc
                ef2fb2b5ef8b186f928efd50bb062ee3c4e 0000000082b71f3338960f989d2c10f14cd737ae562                                      80cdad2df83d7eac21b74428808cdea4a1347377172f4e33714236
5794       9894 d987c619d04c5cf80fb068422a3dc       13c59bf9a403bd030bb12                       156Y5nWqmdVCBHT6a6AHmyLiyvDe1W77gg   5b49be0a6cc746e4f2e2f
                                                                                                                                     04b467b714e18d3a9f1c24fb206a6337fbed69e47168be78600d4c6
                cfa634989eee3641e9de2c117809d03ec1 0000000099caf17c7189e97eb6aacb451dfa1c97e0b                                       a1a30741964bd57b5ce87bbed267d4cac4d00e77be4fa7f3aa2f244
5795       9895 1b5d4a870f07e9da67257857274999     06052ed6c2921630d16ed                       17G11bwefqPryBKdGUd5xVxKLJ1DDaJGhm    4612ee0525a7b265c986
                                                                                                                                     04112ade607f4b2be152436ab0c07db7e0ea6e55fe5c598b3348e0
                e1ec9e5062e3ececd514b310be197915c9 0000000000da30f96e392bc421c7e25bd8cf67013a                                        2dab0c91c7f260a4b97735af1df2706627d54326e695a161c92cc41
5796       9898 9863648528db1b29182ad8964c5d9d     0f5d740ace7206f2e144c6                     16g7Ew6sAxVZsBNenXY68BGLYkLRMMR9cJ     444de2017b32a324193d3
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 324 of
                                                             913
       A                        B                                       C                                             D                                            E
                                                                                                                                       040398a288ed7d9b7ad28df624810dba05f835f6d5f8448b1263805
                114177fb447069db0a5d24a12252ad8b94 000000007ba45c0524f5e967947892c696890127fb                                          6acff65e1c1f9eaf88418d6b910d253cb7a8195e3da846b6cdc33ea
5797       9899 af64ad537f6c0e2239931bce28253d     4c9826c4240569907aa704                     16iAt7zXLwU3q4bPQsSq1y8tqocUSzjNmB       333635430636136f53a7
                                                                                                                                       04b804b1b12df6c770ed7b4e89e80e0e8d79388359cbb9bd8992d2
                2fb748f1fac197c9c5817df2f86f32e8b2db 00000000b988c07ed6236c52added52aeccd504300                                        f8fd3e5c83caf1c71284e71743b7c460fb74cedcf8f1a2f86146c8863
5798       9902 88911aba97906ab0ff6e17f78f85         f8394b4bfd046a30dd47de                     1DPDqF1BH2P9eRctCwfYctKSWqhuteP5Fe     24fd355336a9b0796b9
                                                                                                                                       0427714f5f162a2fc73b097ca5482193880ea6d035e72691c776e8b
                eeab51ef0dc39a3974cb9826142ca526c8 00000000cef2a8c08e84cdc055db8a26c5f7e9d9d79                                         f1d298982a797b2a5545957ed8ff56b10795477b4ff8baffa20d92d5
5799       9903 80c2f4ec73c64d81b1de4ac9f315da     dd3f6982a2752958b32b7                       19YDQpkNTZWRQczp3PKHujt9BuHV9nHzga      e882c5e0b4f12c864c7
                                                                                                                                       04f9e8e786d24aecb4ee70da6bbc99f984e999a301e5228e54b503
                d9492cbaedc401ecaf8b3b8231c55050f23 0000000042f28c9a92ac3f9f1e5890789a3cf88e7bc                                        121ed6cb5eb0b966613cf4df2ac3d31716fceac2b4a80d2e3fff3679
5800       9909 74a308de1937e0b22deffb303369e       52d2815126f907804b3c6                       1Mmhh9UeuxGLET7fs7vLaE66XncMv9JsUx     b02afebd9428fea6b513
                                                                                                                                       0453187ceae1bad8e457909aaf8e6b61a5d31349e188e6fa0105df
                c1915e0f3213f32592a273ff7242a98866a 00000000e8999f40cb02a324bbb1e658dede0cf475                                         357360dff4c1942be9ad697eebe8c0ea27a943489d7f40cfd350ad2
5801       9910 b8887f147a4f4f94f33f1fc84adaf       448e578cd3bcf80b015564                     1Gja1C9fXzi4iRy1S8YraCzZ1Ht2wX6Kg5      085fe3b20a3a2c2f8c3bb
                                                                                                                                       04d00f3546ae6c3e5777bc3ec5ea131b6cc3fa82732db73262134ca
                5378cc0b0f5ecabd88c40b22a738e0310c 00000000ba4cc4401ef2f858ba89ce033472adb453                                          61ac74abd2cfdb1258e73218f3f49d043aabb44c9f82a73fe20425d
5802       9922 5ffc66d3559bffd9c61e6e60cee37e     65169955a87d8b14353e60                     1AB3XkMpmy8vmBS157F1PRZ15MhNeBsstN       3484a0fc7357d365d49d
                                                                                                                                       0414d96c420b9de5d48edd1d0642fe38e4a6cbec4bb7b9616f7160
                20acfb4b1dbe0eff6af7b68d9b677db32f8 0000000076c29e4855ff93adf9e6e7ae46135e0c6ea                                        e89088168b427f62ea7b2a0751507ae7d659643ab4562c20d5f981
5803       9924 4a490657575ec86558838e15390b5       3c6c9610da80e6d3ddd1b                       1KnMexTbjHTW6JzMueyackXAZ8s6zrnz1G     a1acdee842aabab5bb9dda
                                                                                                                                       04f3677a0749f7e55c6312b9a4280f6cdf6e2c4a824cbc241a7a09f9
                1c2c801f2c5011973b4c21b8e73a27b840 00000000f41633f43a827c3e6e1886ac59a7a890e9                                          edf26389e02fd924265e6cf6ebb7162a5c1eddbd87f4315b02cde5b
5804       9926 b010391027db192687dc8a6845423b     2f8a36134f11b51a1650e3                     1AiLJcCUccmfHKrf6ZBjNdmExaHsiryUof       3d517c07d784b3bf9fd
                                                                                                                                       0447753c3bb4213f8883aa558dbf2f1abb88c4436a35f792728cc1fb
                a18384f6d2c4080fd85b4720ee8a6ebbf0 00000000129114ffebe6ee8fb3583802657e7c99f65                                         b7a21daf38002a08ea09f6259657bf196aa714ab0917ebfd2b414bd
5805       9927 5c6a96a66382a19896b14eefeb8e18     dfc9666bf933ecb7a9e22                       17VXts1J5RxvbJBQhYv2HpS73CjYUGwQFr      e1213dcb6c423a226a6
                                                                                                                                       04c5e73df46311c134f9132865066f1cec1e2df054c6a39cb3709c2f
                1f7082de299771123ef54c465c942a3754 00000000ee4865665da87173e7dfab18e5b9221751                                          7a2608d34d8aa6b86610752c79b042a6d3bb846697e447ab077ebc
5806       9928 4e11f76658816f93dba367d0ec928d     d5366ac15a538961f615a6                     16P421cvbkZJsmV3QVTeUF724XMsF57Nxo       4529e2a9399d7b607a47
                                                                                                                                       04f24049d7b76d4f558944b0c1ab9b5fb34d525e66984f36504ecd1
                ce8231ba86f7ae9eb9a1c04bcb1d74a0c4 00000000f29255c1d36b5424c56d7c5f1572f0c5372                                         7cbed3c421256674d14a93b5bdbbb392a870c601d1a2a9dd1cccae
5807       9932 c516e298180248ff72644ec80fe3eb     db097bbdb7a21170fe5bd                       1HTnTP79MzLHFh4QcXLU9824te5QXyh6cn      2269dbe24dff53109e4a6
                                                                                                                                       04315c738fd270048b910acfc6b055c4ee57c999a3681de4aafedf1
                d61860adc172ee95cf207fc837f01f02bd0 000000001c5756324833a7815c2da322277df3fac2                                         09d9f98065b51ac758eac2849680c3a475b56b637625b513b90cf36
5808       9933 bec3afa8174552141e7274a0547ad       40489d9f81fa632eb5d94a                     1Am4UXDtZ66fxeNAE8BJbPJo6o6Go8BWW4      21267e80b73c956db9e2
                                                                                                                                       0416be99e7b1332c4b16e1d56f44def836b0e5dd25a94c89b64ebe
                77b308b3072b4a041eabc5f4ee22b9db2d 000000009334f65e2626c63d44b3cfd5be8dd8980e                                          754fb6cfde0e32e80d77cc23650bb2c78ea05c21f7917f624cc44366
5809       9934 d6829421ad2bb9637bd625c6bde321     d703374ec054620e27c67e                     1J7CT25NSX9NuGHnQJrvjYTUEGHym1XRSs       7785697ab42dae5c90cf
                                                                                                                                       04008edf9e15899b616ca0b51c9b02f129648187ac973e19a6ca602
                7559aa36cc68b56e389d5d6552633adebe 000000003ef1a1b4c1ca5887c90ac1a0d44584e437                                          59c50670e2e51e1c3827c33defcaab07e745925f1f7ee429077cf42
5810       9936 3c8735c06b5fffd26121217928c4f9     3f92aa7eddb52a5a582014                     12Sepn7CNdDD2v5obh6WL3JZH1D9EeQbAV       598085fb4271350b05fc
                                                                                                                                       04352fe504cde20ad067337253c820718ebc6e6f3f4a6d16d9966a9
                2e6bb7c36fe1e4f59ebbec52b296841185 00000000212d49b27f9085ff0f64ce3da962dc1d142                                         677b64a264c2b305b5b7a97c605906a96a15e38c8130a64a4a1061
5811       9938 19640b77dab79d8b8e549fc7e3ac72     88c75e1bd75c4be84458e                       1HJG2P1FLidttL61UJ8gsHHaEfGoYK1Dty      af5a9b6c776f506ab1215
                                                                                                                                       0421f06c61043e58da411f0ec439a0b4936b7bf9947da698c36f724
                8b0f580bfaff3ddcc04f3866eb431fbb5d5c 00000000220d3c67d4cf9a9aff38eeda2170b0fa30ff                                      bb8488965e2730e673b1edc79e131102dcda119d44b5c74553cf71
5812       9939 0b94ee569ce46a1c638e3388db03         d922e3ed7ff58a59a2ed                         1CF6fXKSGPRxhZx841McnM8HxEATZMo3Ft   e2774a454f16647e28773
                                                                                                                                       0416732cd4910111760e13715ff03153aae1295b372a78ca939c40
                fc510d1b9f1f7a2ceda1a88fa229a946941 000000007f6a6d00793ede59bcc8956df1667a82f3e                                        a9038730b47e57b94db8e1c51fe260bf12ca27964374386d19c87cb
5813       9940 df806327af6bd81f9b04ac5e4d22b       a95811d2e07e449d75710                       16Tj734qNUm322Ad72aWg9uCUqGRdFopfn     271390bd00482b5af6420
                                                                                                                                       04299150643dc5706b25b9d02a54e6b019d61efb350c6e79369e2b
                8871d52733e3adebd3210ae3cbeb679ec6 00000000cdddc307896ba07503cfe36bc6c1e5eaa2                                          c92e0bf82a3c70fdce86d1b4b96c86ab6552d4c0beb182acbe62bb9
5814       9944 02552ed41baa37dbafdd344ef941ed     bed269039a8b90f8a10ca4                     1PrfGKFbAM46YkP2EivAVsooV8Szb5dQqT       c94d48d3ee53b5f764b69
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 325 of
                                                             913
       A                         B                                       C                                             D                                         E
                                                                                                                                     04d4ff9c9ba37e3fc86a92b228da087963a9319c6d8066cfa5ff3732
                7db1cc56d9406d5a77f106fe716abb14f99 0000000055b1370e339fb0017ecdf886190dfe419e                                       4f74626772466e9e5bbf8e8d4849400972e1b345e578d9edfd0154
5815       9945 adb94fd18686804f6f87788b35a38       2b9f0a372d7b7fa54df08f                     1EoStTvJaLkvMYZgZtysX4J7cpgC6Aj4h6    bf3ffce16e79433e04e4
                                                                                                                                     046f5c04d190b78b31ca9c9c5424de40010abb51716eafe6c1a55d3
                2b9df512e7b506b9ba1b614bcd658f2e41 000000002a51784919db3733421e9739667fcae361                                        5a7315408ee283d2f46a331c8f36bd5c981642439875a8143160b3
5816       9947 9b4ffba392646cd394cd71c8161ed6     5e9c173c630f21098b05fa                     169iFmL4ptydSsYseVoL55ZiNgdhHm5kBN     1b48362f90c50e586c470
                                                                                                                                     04a20d12340119ad6914f173f1a4f94595b627ccbcc2d344665fb32
                2d44a12ab5b411d866c1b95fccca2ab771 00000000a2c3e65a505f4c539f41d3d0d322665d80                                        130ef4a605fcf708ab0334cea08225e6b647c9333c72c89c7b2737d
5817       9948 748ac38f73dde36a8df1bad5b7c166     9ccd4e8836cc89a83cdc27                     1KA1nRhK8vQb7yXhFqjQiQPkjweNHa4QKn     3f1bca6140c2924e74c1
                                                                                                                                     0486a3c02a75e27bf2db0095883b5c57f036a3197282ec1e44bc9c7
                270cd9f79a715383cc49c5ca8ff8b9a511a 00000000ff79b07c729f5802ec8a2d4ee8cea66047c                                      6c60894db91abb1b4600b7a9e6b1652c71b4a2813f4d2a5fad63f24
5818       9949 1e1051d0ef0e1e18065eeb217a24c       0a8e6f785e8f66072a50d                       12MfZDGgnve1nV2XxhgA23mSZupn8wgrYU   f81fa6521a582e5039d6
                                                                                                                                     04ca552717ce1c22d44eddd2610bfa4c069aa39c6b027d575536ee
                dfe1e41b916a0fff7a59b6cbd58136d7602 00000000280ed43a87117a1762b9255737a790559                                        859d2bdd50144b97e1e48998e263d693d93c8da274d7dbd07c4685
5819       9952 286c4d3bf37b0fbd583ddf4a58a94       deba7fca03171a4d23eab4c                   1LaXEqix6m19YWu1fNSh8Qf2QPRLxeHtGH     5ebaeda297b0f0e8c2e3ce
                                                                                                                                     0423fb72284fd2ce2e6ad97d94b7d13180a7e4c3e19416654e9036
                49858861c10e5858fe7cd3e26a4ba3a854 00000000dd0a273c4e4bd3ce37ca77b0f1da36422d                                        547d6c1941d1c50c95957bfef2a1052fd59413cd45a5e6a2262c9ef
5820       9953 5b888a6596d4a84891064582faad6b     87d4df102f6e37be20ba29                     1DaPExqZua5cheV3MQDn1oRofKjoPULK9t     2fce9a9ca5572e902ba4c
                                                                                                                                     049e98b43f0313d38a8068db623a4bb1df2ea07786e2c0350ebc0d
                a440c8c1272c6645af72546836c256c341 0000000037b21af94934e3eb53ab6c47baecfc384ff                                       1e7817b1d3061b3a1ae0aa64e5109f8a5e765552e3cfdb7e839dea
5821       9955 442189b449c7656e256fd789ebb9e5     c478e277d624cc5381b8e                       19Am7mtTi3nnKFR5AAhkHJX9muNTgfSTrC    58c353d82bd733c050eef2
                                                                                                                                     04b9e9709c267368c4b5579e2ce4704a2c07eb8ad72854878d1387
                9cbd9edb3e6b1a4a58f7484c7f64d169a4 00000000d086fbe7a127663c1a36495646d0c00732                                        aed4fc6669a48dc135f22046ed8717bd5b1c64581ade9a7eb98ad9
5822       9959 7468e7a234ab2979a81c067c0a44f7     f09e97718b8d297a9f9c4e                     16RsHkfS3me5XB2HC1BHcEz4bU5thMR5MJ     16bf1c80c7b1ff0c946c4a
                                                                                                                                     04624a701333beb102f1de4ac6ebc5652a7366bf0705750a1472d6
                888bb33bd3374c7dc169c2fae34c8f25295 000000005f65e257463e644ea951e4146200de1627                                       ccdb641e8f38f803863344158340d93764b819cb6ccf919ddc9b1bd
5823       9962 94ffb8fe18d5e33f7a9e48ba39b44       2557610e806b79d8aef60f                     1PEYDtp5AaNT9bLh2z2AWP79nY2NNjtpJj    cf7960dcb8afec65b99f2
                                                                                                                                     0479d8c1841b4aa3f73a315e6e05fe7134b4fe5c0a9f408c915d15b
                076a891bb98958f162d6a5d518963a8ce0 0000000010ba65d0044209335b49136db602c977f6                                        64ed2af829dbc0759cb7762b4e2809b3fe847978a2ff602d1e775e7
5824       9965 1cad7a691a0d71e8bb0ff9825ae2d9     75444752d29cb0e05cac1d                     1AxubCkzp5gM7k2zE9XdPuhyknXFz4daFS     3ffc5618f4e00a5b1174
                                                                                                                                     04951abe86f7bbfe378713b91c29272afe41d591e6161d5c266b855
                6ac9f63f2adf3ecafe2606ea50d66f14719 0000000004bd76435430c3ec3f313a7935c48782c7                                       96e10f71cf4929c8201dce7750a4512b73c4dc1942cf466cd3622c56
5825       9967 d80860279ea6de4ca4180663ad81a       313c3519488ef6a348acab                     1JJx1ze7VKuxmUCefzLmUmB9V9mS79XKk7    78293954ed4e2936a7f
                                                                                                                                     04243eb45332800622b0693f4dbec0a51b49d8c4a3c1bde9ab2c15
                fd4c6539aa2da55d361929f0734d519802 000000002c1bcf6765602f5fb4e250000a672a98b65                                       ab7850481d2a1a8dbc5add3d8b42d1eb9964506aad08020ddc7b43
5826       9968 3a738d87cb736ca5969331e18eb73e     7c5e3c1cce1fc1193bab5                       13HtUYfxGrB8JHipbZxRVHdLb6ERBzpBfH    212da004694a8cb6889922
                                                                                                                                     04cfa2957113fbf9a075636817a0468722b387550680137e734b00
                6d5b045aceac28cbf3d69fff041f53906efc 00000000b94ac5e08ca0e3e56cb5951109e30b8a5b                                      d4c52fb8a21cde08abdc890ead0316bfa76760967c5c93c65559e28
5827       9969 bffebe27b03342371cca466fc181         7b97f8b106a6d7ec14a4ee                     18V2pSaz2YC5VCiSKRAt89aSfeQKTF5jbt   be277d498075fa6bf4b85
                                                                                                                                     0470d23487f8a989f1e1d333c9001e8d85301fe4a2ab12597c470b2
                717522d5bfe2551c60c9dd0e864e134e12 000000004ae235de91e61928d42e966e31967fd1e8                                        0d87bdbbf2ee468eaf3fe241c0b3ba01fd02f05c999b715a436e5e5
5828       9970 a685904c41fa0c8d961185fe717775     6a538d92a8b415bc348465                     1BTVt4fwqEpQHN8WgFbHhhLfTDTDcyLtBc     3ef4d4b97b54150d16cd
                                                                                                                                     041607716b73e024af19d04fd5e4a66fa6c78cdef9ef9b516d179d4
                fe97ad016a1a608b20d5721037edef6734 000000001a510e2689acef458d8d27cab6b154a0b1                                        cf950719e09c7abaa86912a6ea0041f05d826c9951afc9b8b58adfd
5829       9971 a192444497be50411a0f077419438d     b0fcb5263c23182593c3dc                     1CCQhUseVhtMN3zgWrkiMLgnx5U3FcsHQQ     35f0c7e8a25aa6f2dd94
                                                                                                                                     0412bebd72963a8b64a77f6492d505252e2cb3d89b2372296a4c19
                00386b019907db6e41e4be4f9438d96333 00000000e121394a2c06495516ca5c103328f4126c                                        82e4b9979247d6a7f4d31b52897968393204d7f19f4729f97397979
5830       9976 c3e72dabef11029d3cbff2da6599a4     713ac0ef366412f7cba066                     1ExkM77eadKX8tHoZkVYu1pizCjDxvgdsw     8e6df93dba58a10b25d80
                                                                                                                                     04767d2d9f91cccf89b52acc199d5a319988d8476afee993278f50f2
                c64895e5fb598fbf6dac18b99a127c5c228 00000000a9dc56a107081fa2ba06472d8ba9972d65                                       d8a61429bb8fe696780ea5c8c55f66bc75ba7eaafbfe25613783772
5831       9977 89ec9e0ab1099ec6cd22d6da07097       6e9efc5ba1cccae44a900f                     1PrtLS22v7H73t4KKhH2hiWcxDFK2XdZiH    17d6644da7b4fcd487b
                                                                                                                                     046c492ba277a8bec659765496e80b2ce22082393063a67ef66364
                19da3db48459c0fcf4e39b8f6869ab745ba 0000000028b5a0355daaec03a326df3c9118c35ca8                                       07ff83f9d0095b40899a828db44a611c6e7c03c2e0bfada285527d8
5832       9985 ddeef38f05e863b55bc0933aecaa3       6dfdde7500d59e2af6a91a                     1G3g48v3tRwjxtj6YFtQVHgU5CAmR3Eh71    39ab3de36eedb6b948dbe
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 326 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04354f4cb3fb4c108ac8863965f733d0675d4bf38ef4e0e0286fa99b
                 9010ebbf943196fada273f826c80672116f 00000000d03697646ccb60f11e360d5bfb0416885d                                       5688aeb896f0fde1835ffa6393367d9a3cd8f164709ef2b13abf3bff
5833        9986 7f0d5616709f65aa8f39de410f963       b1fe89b42921af7557df49                     1MQHZaxEdTwCEaw8rUFWTiVzY9bAfFmYwr    6899ff744e113e3fb2
                                                                                                                                      047419084089d228400fda64a875f944c5aeeb16c764d7c61cbc6a5
                 0cac9e61db0c24b840b1527cb06e65b761 0000000001128326262ef6ae9d1a332d7d2893287a                                        bc3253ac7258f22d28d08785ce5014169c3a8cb83b46d447161ec77
5834        9987 92d5970fd0fb601fbcdb620b6b1ca1     6943d83c756afc06dd81d3                     1HCttwWeVMxyDwP5nEC36YpkV9SpJeHyrq     8fa4543f2f09c5a3bfe0
                                                                                                                                      048b2e239c09f122fb0d753f7adb766aa50d9b1ae4628627f08a922
                 02776ffe8a2b4b52e88adb16ef27399905 000000001313525cb4daed80d0f8cbd86fbb332374                                        400e9e1847b25c3371c68ca47acf52047de70ffe5872d4a4aada632
5835        9989 48e28d07c9d1a3d9f2b7075621e419     de8d778523358fe4d0aae6                     1ExL5LtGvPJ8Nv6uh5zACz9Dv851RgVG1m     aec7d5d798ec72d7bc10
                                                                                                                                      0441494674b81ff0af11efef60b159868a55e7ee0ac8a587112cbb6
                 1cc45b725a21c75b1301e707ae0cb21979 000000003a86175f154cd24e470793ff71dacc63ea3                                       52576922b3cfb1c317dbb840454e149e45b779dcd880fcd19e80468
5836        9991 1f814235b7e42b27028049e5345562     07e18b292451bc4dec53e                       1DsCHW8pxQGyLjv14LcciHkASo9j1yDimc    b619812102f9d3ac0091
                                                                                                                                      04180012cddf34cc641a6b0cb014e5378b962d1773d759922f15236
                 8f4eb148bc0361eb5c05868fc799616f7d7 00000000b828d5261f040827d682721f6f54fe21f1b                                      82c77dea58406d27e359735bf77f723415322bf1c66fafa56b98477
5837        9996 7a7ddfc15c60230caf2398f97e583       263745968d31cc1e10837                       1E91TsfDWFUgmEqTRaS9WbZVZJuca2FQUp   de80b660bacb2d759b7f
                                                                                                                                      044b55c3d21669cc1edbf96d7ceed1d59bc0b0bf4bc3781889a8084
                 ef4b49033593949778c567fde2e6de6217 00000000d59da91580f0e568e00a3d56279b78e578                                        94f63f802371bb62e9f2579e44c118b5b34dab99297cf24f6459bb4
5838        9997 cb866673c40ab6ee647f8a225e7da0     6c993543610d7ad692cbcd                     1A3b4bvAsh628NeQFrh5WXMBfiZCGpHAV3     9897f88ca051850e5c81
                                                                                                                                      04472b4579216f79f411f2adf4406d721df78aacd63efccbcf244a80
                 ff2fecc4c36854112c9481cadbfda552432 00000000f01df1dbc52bce6d8d31167a8fef76f1a8e                                      d11cb20f036a2228d302e6a65e25ac5c78549c4aa291abcba1e042
5839       10001 0012b41725200f2dd3ef8e72bf4c7       b67897469cf92205e806b                       1DCczXkxD3i2r8jHJfzRmnXdvpX5P5K78Q   b0b25b544bb5a97f6437
                                                                                                                                      042ecf49deb14f5602cf4615863c369f2590ee8cd632b99f1615f5d1
                 bba07f833df51c47a584c32036baf0335a5 000000007136b5c4ca15a77d461c5e6c6a8291adf7                                       e0298d86f902c9965896f2540be28938199023ca57d9839a309e8d
5840       10002 7e04430cfbdad6f686a2135f68035       1ca82c386e1c9a2e8b1259                     1DBEsTgHuxjC9oL4LJTt2rJmcd1z7oZnPW    449dd814320be5926677
                                                                                                                                      0472a83f285b70cb8b3b05671fd36cef1748a8bcbe18fa9a3f62933
                 7a4d79bd7b975d1ba5ade981cd07a5d45 000000008e15a6c8d31ff521eb8825a04f279d816cd                                        eb60ebcc3eacdc1707bcf8fed859d36855d280794449a2780d82346
5841       10003 eee911d6088c130569bec2557f2f62d   db1fda7eb825b5f630944                       1B6sPbrt1nN42Y3cTGA8xdeeqbzAJXVLuL     9870a2ee807e0579ac81
                                                                                                                                      04a0e70ba3035b5c172cb285faf4428be00c77a73d198769723c48b
                 a82bd1c3e9bedfecbe8d6c36fd8adf88a30 000000009228b77aad90ee4ef5cf2634eee8252fb5                                       b7d781fbe6f9f5ea4d70d46dc62946d92354d052ddee151685a4b0c
5842       10004 77dc0c1505eac5e0aaecd76df2bad       e83c83d30c40146d50a72c                     1Ju7hNJ34H8LFyZd3VMQYutF5rbLFkCFZo    ef3776af874a43b0f36e
                                                                                                                                      043998be6997db5fa62123801255b931a7db37ce2093786fd52b01
                 115eff5034470ec4eb10efadeda5f39e51c 000000009fa381cd5dd2a38e5f443a0d3006e71a42                                       930bd8d5f87b5a55c917c59fb2d121ebc50efc3853a489bfc674a9b
5843       10005 613e0306a3da1e9f076d2a438f73e       074a4a1e45369ed8d7f9cf                     12ioMzWHfTPAvZM6Zc1n4spHJNhvq6W2jm    1b18bac1c93f580ff85fd
                                                                                                                                      047383ef27f15c3f49dee047843141b3dfd252e39bf4b9d857d48d2
                 39c5540a5a7da77ce229a4538637401a53 00000000b700802c3945a0aaa5d713e0b9a5d2521f                                        444fc5a33f717d6456e69200811c96380df10b314ff8d1a567e21a8f
5844       10008 9c1642992129c60385e7992d8fd44c     f5bf0ac5dde99ebbbcb586                     18oE3C5jLcNirnFcXjde3TXkfTY9ThHdYM     5285a61ee9bdd9687ca
                                                                                                                                      04ee0ad544549831ca4e4bd84669c84b231ec39327ce78eec44336
                 1fb90579e9e54c575d4c32989a770c19d4 00000000313fe8e9266a4e1facdfe78700c3c1b1572                                       d888b721e9723801ce153f5b18fa50f1ec0d1dae79a47d694f8f78a
5845       10012 f95f3e743e785a8f43e52e8ddb5ae8     231e3745eb3f407af2bf7                       1GLhMzdnLu4q2g5faFTweVRo7PVB88kwCb    360523b020e7a8ce87ce2
                                                                                                                                      045774a801e017aa6df19d2a6c7e89c9e07d06174ea5b914a054c0
                 33d19e448b357047a516f9bb33a4e10e2f 00000000638aa025f963c2c6777e9d8124cfc53c709                                       91d17798ba9d14bb91f561b95432d2c44f8b47cf4f17d8974abb712
5846       10013 279dd3132dec7eed6eb1fa2795bf37     f2cc0ca00e8a185767d63                       12t1CyiRfNqB3WEBNvHN5Ae9vBaU645EsV    e1e82f64621e46a7f1d32
                                                                                                                                      04de5913f1ba731f6c6188f6d88f2b13e901e7495161caec6f61380
                 d5d7ba013c17ab00a80225b6a199a721d 00000000238fca89f1ae90d422738537a74f9c1e188                                        677cae6d8e2d488e1d7390a8c44e7868ffee972dda0909ae89c5f31
5847       10016 443ad60903be107fc7f22a229e111f3   5bedc48f2ee8d595ac9b0                       18bXZTYFjncqkT8ZKxgr8QcpqntQhGevPW     94731e8e95b9289b7592
                                                                                                                                      04b605420304cf363778bc317678bed911a363350632765c2fb788
                 9fad382bc7297f81e7780bcddbc35bd287 000000000b12d61280fbcd1b0ce83eaf538e204324                                        32552af1568594748e4cfbb0cf39300d522cec960f11ebc8125cd28f
5848       10017 617c1ea83c5bd498623b4a8ae34339     163d8abd7ef7a569c065c6                     115WRb3i53Zvx5YCWRmCVH8UKZ6adBSvmM     3d97dfcb318ed1117650
                                                                                                                                      04d0f9730cd3cded2a914b3ad6fb65ca69b113a10f3a32dace70e00
                 edf386e7bb15107b36207bef140995fe15 0000000073d5ae7e7384fba05eee62c26355e71d6f                                        8e1c38ac5d7c8bf7a0d880c3cc33a18adab8e7e6647c7d475793e0e
5849       10019 cc736b82ca210c79341ea3bdc1c3f7     2b860bdf2aec73df12aef1                     15o8cLynrdnABo4WUYoyZmTMpB1vFrY3Vg     e5e2b66ce8fcd3fda95b
                                                                                                                                      04d109b486d31b0bf921c1650428fbc15c896991b95cf9d4929ff628
                 99173de1ff750145a357f4351f069d91ad3 00000000d5cc7bede61d17da2d953d297f032e8108                                       1757de37c3ba8e314b732a99605237b7b73deecdb999d901ec5db1
5850       10020 6ac0cf14f7c7f880a11f5a7b17ffb       c5149d3cb5bbf88ea9f8c0                     14M9BPEyUmfNTXwJuJmh9q1fhGNCvDbgBS    245f73a3bcfdea4a452b
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 327 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      0421b765f8accea61a81c92c1d449f74e587b65a014028b941fbff3e
                 c29dd69a61217d133820f01a5ad36d56bc 0000000029fd7c8365d03f6ff597217c8270fa84b17                                       dfd9831c17863b4036b0d8fc3e82febc04d3c81a7290e8a2c939fc1a
5851       10023 1cececd5c26ac29aa58d9f5560e2cc     397d4f76b90a546dd569f                       1GVceHwP9NqW71HyjvAkjLD22ACkiZJedy    c5f31d34936183ee82
                                                                                                                                      044e06e55a27daaac73dacb20f704de0eaeae842654d739bd0905f
                 ddab5340701b7580bcabaf3de297caccd0 0000000089227e411feb59870c04aec8c77bacc29c9                                       c5a792cbd17e4c9b9e72e86841f6fadcd54be13f36086007ffdd4126
5852       10027 616279e280ae0abdf0e462ae4c3217     3c048cad56f1c45e09faf                       1CkoAM3iENg6vsBL7tKmRQogTxv6N6pv18    87ce8aea1964c8465a22
                                                                                                                                      04d870ee2e964558bd4959196cc728e7d78bbe4716746e42e4457c
                 bd442ecfefa4eabcbb8f1c1a6f7ee46f689f 000000002f68a062789832615aa6e4931a8e70496d                                      ca1d747eda3f5063fe3d7c69a435b85faa327cefbbfce87991df3d27
5853       10028 bf6442025c18f4ff1f2489a4aa3d         94a7326e47cbc4a1407a07                     1LYsJwJaZe6zVALHcb4PvVB7iEztqZX9R6   62eb9970fd2a89e76cf2
                                                                                                                                      04b9fba78f1afba8fda8c5b8e649ae5a13217458a81b358a3760678
                 72851456f4146a2f640893ef154d84cc7aa 0000000059ec9cfeeb722ce66885fc9222e75a93ef5                                      f91b6a3671987ef15198266e0605284ca148a3ffcc11b9dd81c6032
5854       10032 ce03ea49bc1880f99008373c5dcd4       4947095b80a3ef50a8aac                       16Qbncy97Wi47aJb7AYExPm3oNErvTX7x4   9404fd89d52f0a123021
                                                                                                                                      04704cc22e449b6f299647ba8e8bfc67c78f8cbae9b1ee2a7aa89d2
                 af568e19b4d03fded4c093935e4513a9ab 00000000dc1d50281876185cda673a9c4ceb5343e1                                        3425dfebaea573d07bb698f8a616323cb44f8807ede77c90b11f0a3
5855       10033 9fb71ebb4ef6eb5ade77d829e9e1a4     fa67fb5171bc339e979483                     1G7upgDbZXAZ1xk6GeuzyzAwsPy9xK2yis     7a11945f53519dc1c1a8
                                                                                                                                      04a57525edc40028368080eb1dacef7da64c2cd5c736b0198aad98
                 8d401e2f86bd8b0e08cc31f26f5085c3baa 00000000c8a8518c6e53ce5ee8139f5b229552edd5                                       70807476e273432003f874b8668150fb082375e9de15df9aefe8258
5856       10035 90ee540d82aa510126eef3a4c0bfe       fe215699c48383fba8e41b                     1HoGkwJb8CRUTZcZ9A3eXb8jQuJQokFm8P    1b757149d03a7289b2aeb
                                                                                                                                      04d11f87ea3aa2820d1e05812c6922a9b7f2a4709fafa5306ea1527
                 842ed066d719fc158e8ed3fef424eb3512 0000000048ea485eb97128d70c2cfa0fd119a16e89                                        e3bd5f9058e3bccab73b4a99d322672dc86e6d2871409f193ecd048
5857       10037 16223323e5fdb21af677b4f6e6d8dd     c240b193329ad1fb93f5d6                     1FVR1MwV9x7rNQC43p4qHeMP4LsyPi7htu     0f8fb981e16024e04ff3
                                                                                                                                      044902c520ab3cba10bdbebddff554726ef9bb234b09018b5dbb0f8
                 70a76a1beb3fc0aba82effb5704cb616bbf 000000009a0224007ffa0d2b00dcadcdf18537adf07                                      185a4bf00e4d69ed80c1b43470b8077ddf6de22bf6bdf11e109c91a
5858       10039 3023932db48d09448e6b07712f6be       513825ea902876810896b                       1HwyS8dro7vuTxRoMC994rmRTyR1F1fM37   c098ddc51f81a1ec1e4e
                                                                                                                                      0475c1767d2c760aefd22654184e66e5d2758fd375b16577b62719
                 cd97b25bb4310f43d2e5a84e515e7296fb 00000000b6408eaa13b6f69e414a334be8990a834d                                        736d78e5a0d1074ba494046959cb9f1085416f81e298d5e71c7f3b5
5859       10043 59a9cbca1602d364396a31e09f13b8     f15e3c53b0ba6edc8ebda9                     19sFPFu5rN62PzRrFQtyUhmsHZGUnxmVAq     5b135fed02b2f54d1583b
                                                                                                                                      044ed34f68b8f6b6f4e14ed623f9539ebc56c6c7dfd04f6938e98a7a
                 541716b7a0384e353272b9d1df9925abd6 000000001f86dfda7a7ff11cf657e5bf5ef8e22f093b                                      6963c5e4342ff3b2537137140b6e1fc699a83b641186d4cd0278511
5860       10045 ffe8b7b448bc52a4f020152243b851     f7b0c22b804f561a936c                         19GrMQZWkM49i4VcMXJipqoWAju5dB336t   0400c92276f20f27cf8
                                                                                                                                      046eff87a8046b147bd3e1610bfa892ef75007f9c794dbfa9711dd9
                 11c492904ffad02822f2b007d41f6c74af4 00000000ffc8f2beb8c54d552bf7e0322dd3b70e790                                      ed3372d6e6dcff495776e0bb1d0ffbc942a5076ae755ff4fc186702a
5861       10046 2bc28d8d75fd33057658b46016a36       1085ed081b78b06a38567                       1AdzXcGue7tYgzyFudYwhPvzmDGSKgBbNL   9d95bc2daaad7cf15cc
                                                                                                                                      04cb49cad343ca64d4c059a78325ee8820db0fee9f4842e28334987
                 816e82d92bf90d359092166dc4635f4728 000000005f3ce7e444ad086c5c9de86b0c91fe8964a                                       0addc8a1533a22313e8bc8d52ab5c3778f63b4d9040a103b7e61e3
5862       10047 4a7d2ad1df77240de15ef35b7cba03     b4e01df71b6bacd152670                       1Hr92j8EhpF3Y98SW5pH6f5Tj9DNsCSQTa    8319fb56c66ed7ae4eefc
                                                                                                                                      044561c18495bd754895982b644c845e5293a53b03078eb300da8b
                 200cd600c4ffa57392d6838f448d9f48368 000000008e463af4b1a9ae4791ef5e66c8a36bfe23                                       50a6af17ae2f4489da4fa2e5af4023eb74ec0de5666671b73cda2ce
5863       10048 f394441bdf554f859c7a7102ba6cd       3abf2c4e5177cf218fcf3b                     1PzZkNtmB3WwsZZqJm1mXLjLe3ouu4Khgg    e8d6ad673e7b230fbfee2
                                                                                                                                      04ba8d489bb9060dab3aba0d0886c76c371a98f73ca1167d82819e
                 21e9d8493c03bc9d1f5fc254ed1f56c5970 00000000882eccf08293bf577e397bca5743a3b8b8                                       3000a8c475fc3dc916e851c081b965cad5f054f67e15fc12f3832dc6
5864       10059 0c8427d963e8471fb28ca1102a607       5b2cc99ebc61fb41085c79                     1Kf1WtR6jXKovErXXts6ndF9g46KnuU8bz    52115fbf703b19e421f4
                                                                                                                                      04c6509d040c76904e28e42861138aa1ecc362fc2247f6963209534
                 70077f6628234a30b421c26c47bb65a4f1 000000007d55930238a0c4312a9634d756e08f1606                                        e965e664fc3b0e054c749978c2b5bd38e630ffbdc20458719dfbb04
5865       10060 86d72166a8de2f4e6678dab5e97cfb     00c189776f29431dd37ace                     1B5YhC7hJETDq5YuvNCU49sKjgGTdytq9c     ef607060b8a5d24cce0f
                                                                                                                                      0481eb2f5d32f68c042168c1e086b797e8fa043be3960b34b3b06cd
                 f2643e74ddf6a61210b778204513c66931 00000000b3d778fc9b0f57f9b54744e98d5e00f2453                                       7a7868549ba971325ff9746282caf654b54b2af3568a05224ff9d68
5866       10063 fe23b6f01df2b39e052f791b27dcdb     ac4cd3776b8b905d06a5d                       1AXCqEfvVavHqheLDshBcPTfrBmqBvmLh     25a85e88eeaa6ad49216
                                                                                                                                      04c50982d6c67ef7fe1d632a8d924edb5d1149b692b1d7f30ef2a6d
                 f8ee30caf7c8a00e6f2fbafdf3796908da1c 00000000f310b89e45efa2d7b4c5a1be75a8118cb7                                      a3110ab0adaf53d2f997c7470fb7dd32d3022dfabd88454c132c96a
5867       10064 6aced3489ec6c7c2c28198a7eeca         1dba8998c7907bcb890fd1                     13xKMk6kRTTE2AQdFwawBUtJmrxYXSG9xf   539838da4cecac1f784a
                                                                                                                                      04bc2ed25a92113f60c1bccf8360b57e079f2bf2bde25172b5fd5787
                 3bac521a746bc2077ee2ae43961dc26944 000000000c1a72876c6656978b88f0b263a0f7736b                                        e4e9d20d3190db18ab42c159fee58a3b18db7ce60ada851eecc6a7f
5868       10070 67a6464d88856ca3cad491723a4e98     0e1b15675c828b502c1cf6                     18AAtwUgzi3a83AUoywUspFMK5WaojcYSS     7c10f6b4c796afe0738
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 328 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      047a594b0fcbcfbe604fe8df7fb8628dba01d457db717cf0803aebaa
                 b267ad31ad80098b7f21129dba2c195a01 00000000cec085523bccb7707bc4d286c375c0e4cb2                                       4c9ab0d9b7a88753d31f69115cd819f6b08c49b5bf76aa387948daa
5869       10073 681727ab74d159f5b42640435b2512     5b74a79caf78768e71f85                       1JXRUN718YPSZSz8H8nRztXhLXxus267Yd    90a3f4555a658795a45
                                                                                                                                      04b1763aabfae3d556cd075877058eb0dcd844f804e851785606b8
                 12cac4b722f2b1352fa8a455ef630c9a691 0000000012ee5cd7ab160c09b83754c095fef94ccea                                      d83c0792f25f8760c57e813052160e13509f365b8a27cba1977f1dc
5870       10080 826483dea3389d7d8ad94f2d6d5b4       d459dbc45184a56154053                       12EY2zFqwX6f7ab4KdjH8tGnfJWaauh8va   aa61a051c603a190b3109
                                                                                                                                      0476be666f63debae8bc2508ffdd5b66db71d49bc708bc83afc55e1f
                 20f6ae94fb3299aad893c4345df797731a 000000000c3d7d938be6bbe1b56d2eca2a1f3607cb                                        36142f371870f7fec3b0fa30a3c55e4dd3b6cab1c2879ebea149e68
5871       10082 de907f5b1cdff1a24ecbf4296a8a90     e709dd449dc3cacbfa177a                     1Ccz6KxFtr5c2mStF6ivuLnUr6eCHZXqkX     38f7e7709d590e6953a
                                                                                                                                      0426b005bc19bb27a05b70f644d65b94159bc21cde81621ab68088
                 73cfdcdfc10fe19964ec2733b3b7e41116a 00000000437f93e4004f900a86ad233fa6dd27703f6                                      62f957f8b98e65e73423f42b701b535455fe175bd253ef56236e5ec
5872       10083 75bae3a69ffcdc516fe341de6308d       cd0d48582665e9f4ee73a                       1Jxp8ZBn3cVA2kEoVuYknWnyX6bNaxY4wj   3b287c3d449d3b35f00fa
                                                                                                                                      0483219461786ed1ea91902e69c05975064c0a1d81b0255f332588
                 c77ca39a6e2ab8163c915af0119256093b 0000000059aad6891805337a29898957697c87c74c                                        fc382baf88a03afee63e8a7a037f90f0a8a2d36883f12483d72a083c
5873       10084 2c044051b4ef0fdfd66e789ad0c40e     1f1e25ed5e9f58e4e7ca92                     1Lmah7sziVhXYeZzfZQcrjz4YjbFurij3T     5225d700917cbd9f7c35
                                                                                                                                      046dc0cf8765fce435be7d3fee3c19ec8389c18c51d7df9b2eeae774
                 eeecb717a1a5aff15cbdf29a5efe83fb142 00000000a95c35cbe043037bd513b9185971b54d3e                                       832a9a82d55b2e35f83ead6e5e5373fb10175f6f9b1aa80750b0a4d
5874       10085 4cf3a84ec828047a155d8e927a6ff       6c55292a4b2a7d31a04e40                     1Nv9RpZBn9g8jytJa7qCms991PnSFayUg8    5c38de27497cafd4477
                                                                                                                                      041e5f5e2313c3a79b34a5cc0edcdd3a62797b896cfd6812b51a865
                 0ee08fc5a651ba209e102cd8898a58532e 000000000a30752c55cd607c0cb33bd916d3c88f25                                        d2c06899e4d2a81019dd4a8d30bf22d29d63116afa3ebd17cd6bde
5875       10086 236016d96db20220a7360f6f83652d     b7a614f0096f273e28854e                     156KC8uGqAmRyURtzcBPaaYW9FLExD51uF     3efff382ac0c64fce2730
                                                                                                                                      04ef8ef3dfd5546e69a8296d8d35f62ae71c58f90e087ff4cead8424
                 c80e0ac23285b1a67c3c39be99348af3fa0 000000000bf3cd370ab9fc8da587050746c67de076c                                      c1600bc3b0dc349e2bca9d6f41c80ab505771d8bc91f3a6cb06deb2
5876       10087 3dffbe334cf597b6430fe32e40bfb       5f456f78e0451d1f2fb5e                       18N4kgxMny84kMrB2RWc5Mo6k78SC3qMkS   3e8f23d091a506c4ebb
                                                                                                                                      0455e128452befd11922cdb2eaf4d3cd3f2df2ecac94532c31db492
                 c0f1be9654bab180710f2670f47937aecf8 000000001a6b7266a388773fb8001324acee038f5c                                       9dbaa99a889a8848f060c2ef0568809909b7523e2fc874fb5ec1e7b
5877       10088 8f6cfe8684cbb16981e4d156265e4       6711e3c822b43ebb4fe24a                     1Kv6jK4WZ9k3Yg32YPHDFQyAsvqfyDn3CN    95f1438a64e5f830d1e2
                                                                                                                                      040418001b469c02137c42c646e09477f9f4664077e6de9e3ce3910
                 a2f4b855ae10777ed2cb8b4cab7f31f82ff 00000000d0f165252c17f2f3ded63a6d4495057abd                                       c4df7de5eed10a9144db79ce6ed5da56d0b0b83b721d8b7498a9ba
5878       10091 9763dc8b8922e9e5800209505176c       91e5adf31d1c597aa4481d                     15jD1bM7KLfN35qNAKxMaWJyPRVp8mpN9Q    afa02011dbc465da8d3d1
                                                                                                                                      04a533f5e3e92c2f124190f5d2e0250f3a95a8177e9b12e9e636883
                 cfc63736db21f2142460591ff1dd45b8043 00000000da1522b94ac06e918a04983409a6e692d                                        171dd2e8f35845e88793ee8c69c5a9d84c1c6dcd77916694e2a2ce9
5879       10094 8719dde2cb101ca587047fe13485a       b17aa436eb78406dd7c6d3f                   1Mim8PYJ2fjjLxgLrUswoF9mfuz7Ppjpnt     7e4881245a16ffaa5282
                                                                                                                                      0426f603ec56d228a253e53a1ae7f174d7c003ea44608f8948b8fc8
                 251aa93d4fdc07c2995d7e211d5ff24c6a4 000000001b8b6c92c7bfd693820867676efa2b0255                                       486070156f47db3e3a32ff540554d6f681c67a0a22150d763911086
5880       10095 7117084c59eaeee59f967108ed6bc       3803e83bbe416f7e5c0c4d                     1Aej9zfX7fQxmAjrHzbbUv2PEYEhE1u9x9    677a74a5e63b26e9a59b
                                                                                                                                      04118993595431eeb67b5184a55266a1ef0a40d527828a5006352e
                 380052758498d80528b8070ba053b6423 0000000078ca078f88bd06f12d772762e9405a59aa                                         38cda37870f1c5a58b991a0c6c470df43c9098b27cad393f64c6c1b7
5881       10096 3800ce014967a526b2e89ac746ef602   ff2fdb0e4a7effcb9ee19d                     17PguKKeBNQrwD1qtFWoM7xTw7aHsRPKo4      26f16105b84e522902f7
                                                                                                                                      046a2fe60b4377e4b8dbaa9c77e4ad9c0923babec73d72a70e05a9
                 c06e7bead96ff66bbfce30016855ef2a895 000000002cc750d6470b6068c86d1759cca0f13150                                       494d0add06f8e07ab860254ff1a6d3ad50e82832fe952b5eb34a191
5882       10097 fa4606425b083f644e7ca86adc389       edcf37696d5f8747a7c3c4                     14AHKRsQxNqo7HKfFHae1HeUHN5D5muv1x    438aa4a4cfea0dce0c859
                                                                                                                                      04a60c463d7c869db5e17ec7d30a1aa7bd912dd84cf19fa6c7f314d
                 a9fff25cae57bbdc8792caa5ba697d72766 00000000c7be5fcdccca10b338366a3862b76c7482f                                      b716b42d8f244f4526455ddf7d99579a3dcbf2b747ced0ab965ed96
5883       10098 b18a8dad5c22c38026133715c5b08       162c3ef0f8512346cb910                       1C1pF8QoTcbpT4V3XSga7pbTGjNJ55sokS   842840a2f0339b06917c
                                                                                                                                      04eb6222fcde0ea8c87f441c26282e2035ebc51e345fd51986b517e
                 2e0803f9d1b02d347128177e80e3457814 000000004dbf0b1fc7bb7dc72423352088d32d7a7d                                        d9d888f7b704aaf55a40cf7db893f60161578e5999d4655ac361d1b
5884       10100 6e01514dc16a1b3acb6f9891835856     79c4d78144758742071716                     1En6D73gPz8w9bgoV8h4d6hFb7U1uXo1ZW     5a52b87817fcc9672f08
                                                                                                                                      04eca750b68551fb5aa893acb428b6a7d2d673498fd055cf2a8d402
                 e4154d8ab6993addc9b8705318cc8e971d 0000000097af9ac5783cbd948785be9ebca3373681                                        211b9500bdc27936846c2aa45cf82afe2f566b69cd7f7298154b0ffb
5885       10101 fc0780e233038ecf44c601229d93ce     a2f1381a5786c1cd943770                     17NzEYqUD8YtiU8DvzR5CEcU1nPmXUxBiA     25fbfa4fef8986191c4
                                                                                                                                      0411067fd932205c0f8557e201bff920c9fc82125b02aca26bd53809
                 dd8eac2ac6eb55e5f6dc8c2a55f1db9d3bf 0000000020dab572aaf8f45392fed37a392ce263e0                                       a4ef5894116b4df61d5b16aa5cc62572f3097bf8a8daa56fcf001ab6
5886       10102 10c80f2de48feb263e0688c8283b3       9db3e938e70e364718570e                     1CcapH4EkApzrArtEnKnKuF32Bf8KtunG2    d575f702d0c4606138
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 329 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      046733238daf4142323f29ed50c594e0430f5600a1df20f2b0341f3
                 3f836e4bc295eff35575eff9c6e2ad2420e 000000002836a0a7f719e91d101ae6ae6f3e2f51a5                                       6433e9a49779737aa02915ba9c99a7a564b65a39059eaf79e94984
5887       10106 2f7b99bef0d9b526f9e309c74f2dd       2a2e0fd08ba9ca13ebac34                     12ErVXswdfqkCd5cXjQHPwg6WLb3BUNup6    36f089e4e0c27cc79470b
                                                                                                                                      045d7450db3d3d07c2ab26d7cd4546f4604ef0de237a51c982cf48a
                 f31885d8b0abc1be6deb08a55a586a9caf 0000000057184d9df7505e9e48fd27396549f0d4f97                                       de00f3f779093f3c2ad94212f5251c0817e507ca2e654b9b9ccbaaa
5888       10109 2f34abd8a9fc6615af21e6ee8667a2     c6257d1e5fa7b4cc984cd                       1QJSbJBCsVmC5tPeoswPRgyHmaMNcdEKJz    b4c79e57899406a88643
                                                                                                                                      04d81c261c8d80272727867af952e4a024981e0d669f0ec849535a
                 59407ee790eaaebf942f54ae73c4f2c82ba 00000000a8a081b2e19b1646692241b5c8aa9486a                                        89f85f32a85fe8e05e744402532ae27312dc6a66edf215d99397240
5889       10112 af496a2dde5710cb71d9c9deb2aac       b113d8c0dfb2d75e28b08ee                   16t1wm4D5zmcxicC2TKys1NeU4a7wad5fh     ac8f2d396a54508eaf615
                                                                                                                                      04d45521a3136a98439f63705c52756c729b91674337a739493c14
                 f9e870aaf3f03c9560b99f0f61160cec6d8 00000000a31e2273d4b424b9d65432677b05285ae                                        2679cc097b11618a911bf2583677225b3bed3d84bcb67b6b0d8bd5
5890       10113 aa6300345eca55c2f66bb252deb94       0f8390d9bb6e77d6567b1ff                   14UEe8uPHEDrNMhNk5GP9pELYFYDW4FbAS     958ce8b950e8dd0547ca86
                                                                                                                                      047991c57853b26772a7de94708f44c16a5e4af9d96a134e428e6fc
                 c97dc32e0745080f16d106597647a227d1 000000001aacd14191ecc11b1bec305ea3ecf517a7                                        209efff6d1b39fc0ab6dac26d57d442660dae870115b0ed064cf27d
5891       10114 809636cbaf934c27dc394c69ebb54c     ac8cc54d5b635b8b70de64                     1J4KbkdAFg6AvrzJ746uLBYmpMZ94BTGRi     e2403f0e3be3ad693d5f
                                                                                                                                      046b96c573a42deb7c7c0f1209933ad83276b7e7e4c15b9a5fe6cdc
                 40e448438c6687936f1a44a9a5eca88db6 0000000064502d6043e43c97bbb83a8878a3f230ae                                        a0ce0bfcad4288f01aebe0e96d3b60b36cc432fce9ef4cf60e0c8873
5892       10115 d6e9ffd09dd285186d15ce5340ab19     b6fdcd005f200fbeeeb921                     16gYujmHwZ5ahAsqWFEdMvxvm7cqLpZUKz     68415868b0ab5fea323
                                                                                                                                      0425310957647827024415bc0a9c31d0d335ba7226da25cebc2128
                 b99d6b6917a0447b1e8ff078d9bb47a3ab 00000000d0714ed5c270936c4a1e57e58318be18e3                                        38c0ea21b1da7cef1b187bbc3b78f46a01f73ec7b051178ed544e54
5893       10118 6c6384c448d4c1300b38674f0b3752     b75894f0ad15388c2036fb                     1Bs7DE3AbUYRhcvcoYLUWC6fz1fz7E4ydd     d7c3be5ac1c549415f795
                                                                                                                                      0487ec1964ab60e06f9a7b084e09c7bbee9a6ea8581823a82b3e5e
                 ff77b700be21d4a01674058acaca0a67e6 00000000532bad3f0624f6162403d035e0fb065843                                        fc25063103325213c2cbc63c5990499b767b6899ced73d77f88e9c2
5894       10119 731cbf3962369db03bd5bc3c5b1a70     e9d21c130231da2f6b4de9                     1MLa9UmLwCSvUw7v4nKdmsJnXjw2dSxpZ      35e06be25b0d22e78cfcb
                                                                                                                                      043e72d8cf3cb1eaea64cf9ad28798e2c8b49520fb03703b4c38389
                 6f85d1a208d4054bd762901e0a3543ec30 000000001b6d08db6fa312ad0bd26475d367144d1d                                        4fdf5a698561762e68f589f3fa687077ea7640d2c0034e2ff8b7edc8
5895       10122 d35d552fdaed971af7b646c2c2c47a     cd1857ccab9c75b85b851c                     19RupKZKJ4mYy7U3QNLaPLwi67dp9NnLT      8175f7041bf1f91eb10
                                                                                                                                      040dc793c91cb0e8b72699106a742299cb07eb696f137a1842de12
                 c9aafb6c2cbad3f2090e1d94aa1b6ef0edb 000000009d469c5f8a8498820473e15736091bcc9b                                       39b015b5ed1bf475cc23390bca3c788e74a1780c98d1787231a96fa
5896       10125 696488c27ea0f29c71fe6b6c34157       fb06004da539dec3bdf1f3                     1AKjvDhZzeLG6QnNwzdoiiRk4mdC7v6fmy    2bb40aff86c4f6571246b
                                                                                                                                      04e87e46a65dc63fc4d22f2babd15612b8e2cf82cb9279c1d48b841
                 5875f019ee37bc54ceea51bf0ce67e1fdf8 0000000083c2a3c232ec9ded345c15cde40540d611                                       da70728816101138489a1adb9a608d5f513a13a8b951c9af6f72a8
5897       10132 03810b129381e2a90b4043a589a3c       dc69effe714e720d5cbfed                     14wXrarACdMjZ8BNG1XDAbHLZFuVnN8gu4    e3cf0dd49453528e16662
                                                                                                                                      0422254e82a7fcfc7230fc9a2aa55a974bd1a3ae08730e51107c05a
                 e54af97276e61fe87414f85ded4bb694f02 000000002436259183e34e84401afdbfc758a8f153                                       82da62dad0f499ee51f01ccca9aef4938524da6aec93f9fbd7298ef6
5898       10135 084aea01612f98f0911e89a1d7dab       625950b82fd315797f9dad                     1KqvkvD4DTENm2EHqG941dFtZTxVj9HM98    9bdfa3c38b8e68d844b
                                                                                                                                      0440e33fc6a2a0a0ebce2028688e173669e1a3ded748b737549a9a
                 da2f051d20e7cc6dfb179ee105e871e91a 00000000667f74754708cc242ee87b163b5d849dde                                        8e3e659bb4355fa00303af561095ec0c7fb09694fda48b7fb8da64d
5899       10137 bec4857968376d30dfc16a8fba9e54     fc34111b9c4b4878d1b504                     1Eux6LZGdF2JYEP52iufSjwErGD4ZBks1f     af7b337d2a54e0a8770fa
                                                                                                                                      04f33429ba3dac572c2ec9e37437261577180fac10dcc5999cf3cf42
                 cc3157e60dcea776e24583833a824a9027 00000000a5c3fc1e38965ddc3c10dbae9fce88150ad                                       d73970642326b1a6951fa356bda22a85ea9fd4b80fa2f5d58fd032f
5900       10139 06e1936ff263d8f4197586481271e6     9701c87865e3833117aea                       18f2y1xKVd5DeBkFihuvQgUNjvsj2fC5sX    85e7834ad46dc8435cf
                                                                                                                                      04d3b48358d5f806f342ccb2fcffdd9cf7ab58955da55980a4585654
                 b9a272a49287bd95b9f37f8619991dd27c 000000006af920d3210a7ef5464683f6223fa343d2a                                       2882c8e9c20f431f9c7279a353fb005744101a57923aef5a5baf456
5901       10143 e04e1c11bf37322bd0fec53926e6e7     8348b71958163e0e29602                       1Mm8ArQy1m6Gmz1WWpiZCwdc3bQzECTDkf    ad7c6b2b8b03a6a0f44
                                                                                                                                      04321d646b303376d1f76d0611229029ee4a37d11e89c7cf34e203
                 a70694527d7f3e3d4e4b8ab3979ab49c6c 000000002785ecf5f153da7a2a43e61d510c75e18b                                        3f18e06eb86f0232fcad6989b186dc238e176c016052a40dcd4d194
5902       10144 6b662bf5054bb30110ed9833e544db     08b59237f2bd340d54200e                     1Cj133bSM3ZnzaxnSBuoW4jpzYCAGUPjQq     67fca680bc39b42f59025
                                                                                                                                      0454b318970c70e6b4fbbebaac89651aba3bf73c519bcb139f77c0a
                 76ca88ec29d326428696cf75729c606c1d 000000005527f35e26af299b32e736b15308fc4438                                        66eb75e6006ece0b2cb57ed2dd98e4103b39e383b9320c7b269f2e
5903       10146 65280d520b7b2107a021207ef51e2e     09a3ef1fde369280ba261b                     19dah3qUecCZx7HyXGG3ubJkKobeunYkjM     f5269fef57e44342ee00d
                                                                                                                                      043b4acf4f88d7f8a955d59bb8bd6157232abd9dc0a599fc547e52d
                 6fcdcb68889076f08fdf77fc08a55caa289a 0000000033577f47264e8dadd0c5e5141a91a28652                                      d0e9184aa3d53345a967383c9ff90cafb64de1d6d1dfa7fd0792c70
5904       10148 db7967ac7869374b6df47f0325ed         76e59e48d1fa1f60c5fb5d                     1FtghzPMZ67ENrD2cfgxAbeYwbcXVyRLdF   3a7e42ddf33fbd121d34
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 330 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                       0449cc02ce8c0a42387db7dce48bcae89c4dcb2fd724f18b46d1f407
                 748f313543f5b47219ec3dbc16f2ceb8a35 00000000280a3ea695f829d784331de4605101a388                                        19a0178345a2f1c93bdac3e548137737990078f929b55af3807e7b2
5905       10149 dda03dc475ddf3a4162f59a84a4ff       8ddbe44196c62a4686e3a3                     1Q6KzmPJnwenkNaH55yFoL2urJCr1reS3e     c1ea75fbb123dfdc1a2
                                                                                                                                       04cd80df7da6b4760018d88ef463d32214b9b9fd715795ac848d118
                 66e2e07fa3dad359d0bc528b96e7b4a064 0000000019b262899717eb266b59b65c934eb3fac8                                         a15d6e713ff957b57f78d4c3381cb25fe79f544a68a95896ff173686
5906       10150 17b666cd9c8cd82a87a0a52e783d39     f7ec1774f7fec2299cb7ea                     1HxoC5DZhwmKrNzTzWiDLfj8rHUSb2t6ib      1d264b9ac04c653aa44
                                                                                                                                       0466cb42a791bcd3ceb3fffae6955d00435b62edba1ab56eb8e1f10
                 05810e5c32d807d88148ab8650c68f8633 0000000094c90241ad727705980b25c28aef880500                                         f71883390b3370fe76cdbe4573011064f884c1d304d92a039a2c3ac
5907       10151 dc80aeb044fa1484b720b20f6fc922     d2c7d258323b956890404e                     1C1xPqVSkFZFk4erYB3uJcww1GEfuxQ6sK      a9f1997d111194f94372
                                                                                                                                       04375ba76a23b08c4c1fceaec771ad554538762e6c094ac97d866d0
                 e3b2b3b78abf8d2056f00e0dc578d8d2ae 00000000bf03daabc3675655c7c1e412f321b24fe72                                        591a02a71ebfbabf40e4848ecb3cccfb357e34edfcc51204685a758e
5908       10152 bbf36be18e172a89606bf2b04d8705     45ec1ba744fdabe486931                       11CJpFJxdjQ1s78ahHKGkyygiMH8wDmJZ      aefa9ad15d569708593
                                                                                                                                       04c609468e680e79ec040f367ccf3c90598e15be5c5476fae90512c
                 eeb03ce4fe71617c84118cb564dc417dee 0000000012ac26bc779df148e8e3d5c743f68b217ac                                        01a5a612fe962002f612fd38283f5741960857160dbbcd36e25a8ad
5909       10154 b69e91ad3b580a86a164bdef3a18a4     3de0d6cdb0937a045ab9a                       15iQ2g8oXZAsFB15UWTNwG5Mh1pPxJAdbA     e3b683dd14aafe499d93
                                                                                                                                       04a4fdb409786ff79d1bf214746528d8b6b58e745e8346573460d27
                 e74faaea44c95690f547e25b105b3c47e3 000000003df805b99845111b87a0bdaaba0afda9ae                                         6d31815826d356b9772fdaf63c8df28585363b8c1d73f8756f6bf640
5910       10156 e400886c5e193ef4e061b07bd153e9     55f515a2b4f7ac87300b99                     1NgBC56KVaAp1RQsrf5mxaj2brzcF76jcP      3300e70eda8dea0fc64
                                                                                                                                       047719c11aa17a462686a9c720353fd0d8718ea2013da8a3fe38dc
                 98bcd8b4aea234b9027200f196827bf798 00000000cfe331434d7a8d8a8774bcff24a90a8796c                                        b2e7a56cff4872b12512c568ce7b8e13d5b422294cdc3097e60cfb4
5911       10162 dfa8610030b5defd73ae49320829c6     ba2ba0f88e490cec79a85                       1JCZZJrQ6M1whMTwoTspCBmb3GxryCaFZQ     42b1dea7076d5711fd6e5
                                                                                                                                       04a8f9be6ff748fe9dbd1341b238f1ffd22eeb461a8899b2b99e10ab
                 5803f6f2b14fe7c6ca3e3789602f66219a4 00000000ce23708a1bdc85cdb044a6181b4129dfca                                        d9a99624a2cc5c8c3d6a5e64a3c95ae7db8c7b4285702b49330f7fb
5912       10163 f0f3c6f19448b94bc87ad97a0b31b       96cb1dcba949ed77aaf194                     13D2bRzuF7mhAtgacvgwhbmMxn4sks3ktz     63fafb3581da38e901a
                                                                                                                                       04a60e87a3c511511e5cbabf6a41a1eeb9a8f409a12442bded73ab
                 56fb55c73421eacd0a880b79dfcc7da1dd4 000000006a3df1847bbdb7711f59af43d402006ce6                                        946ecb39202db176a0e9779378ec9d009bf422489b0e5c141132b2
5913       10164 a47bba26f3a7e8f3b57f78a5722e8       d4bbc9569df37f51268937                     1FEDz8o2jm8UNVP123HYZN1beNgjqE24eJ     69af3ecc732462d3c72d76
                                                                                                                                       046502d470fb47b4718c385541b629aae73802b50f5cd6cc803db5c
                 c0fa20e1d89353597dc063c7055fad6f383 000000000249894d7faca46e76dc07f3fd219fdbff3d                                      c26679ac3ad0229f6982f61b8f703c920a1c14ac736d2edf4cdb4735
5914       10166 9977d9e0ecfd9d4f6cd6b60e4ee0f       95fe194bcedd637e07e9                         18yWjJdwTuL5oct4V23QFguiTLhhLFzW5X   7eebe05b530d209419e
                                                                                                                                       0465481eb6cb570828f2d6f2e5c10f2013b500bf10dca3d74710787
                 956e59b469cd3451705b3ffaa762463a7a 000000005f98f0fcac4a4bbf3cc7ecb21d425459584                                        5635a06922afec61f3a6f8ce221314a9342b1100ca3b180bc135cb3
5915       10167 20133270b0ac939759726170bb843f     776c2e4fe4799a904da3c                       1MNumq9aoew6fo5Q9ibZmycUkqRyWUchF6     16a0a554d0fd5eefaad2
                                                                                                                                       041395bf61b39f5a2df03064b699e0ef2cd6cff1bd8c03d81765c5da
                 acbd687b69798e5f76c2abd8d79b8133cb 00000000cb88834e65acf431f2df05c06b952de7785                                        2894bc44e21d5d20c3151a89a1b839be1023b09e45c71365f232fbc
5916       10168 7f084301e8325f15202c055779fab9     696f806985e329dd70117                       14UUfW65boJJTdvs82iM6As2yfATknazYU     a8165e9148ff2b9021f
                                                                                                                                       04bdfd59d5a1fdd332fbcefb4d4e6b25f4b0e23e44a8f0563da00fae
                 6c1ba61ed705722607a088da4b572275b 00000000e04e995a536da56fc60d6da06e87321fbc                                          b4ffc46ea0389cd268d12e72b57e9c0716dcc3a2915eec70f716c57
5917       10171 74e71b5468da3ade6305e5326ac9e4e   4407d9f5fa7481bc905b10                     1DCHorqzL8nUoHcnhxPo55EWLZ8PqV9A5n       39c85e7aec25ce7ef8a
                                                                                                                                       0435bfc8e527599cabe86d64a30890c53e9e933ee0f24e0ecb23cc4
                 d1a24d5a7952a90d418f7c99fad7210ca1 000000007e212a7200076f8c49f2752bc2be83dfec4                                        eccc8e2801c76ff25bab92ba37d4f570eb122e29841d69d40182098
5918       10173 933f74782af831330091228b9052e5     685f25b14fcc3c2616f7a                       12pvDm36czzDJbW7yRijf9bQEDMUDDdHTM     2c2f57af0e5403c6c326
                                                                                                                                       04e07ce3c7c4808300a7a107b2c346e26d1ecc7a5b19e319c95d40
                 45501043cff2b26a1c025cc8670d2a018cd 00000000507d2c3580c165e498530b1e1bd8c30c91                                        41b50524a3adc63f1162262376cdd33034c4ec5932141ec48988f9a
5919       10175 0aae088a798edafb1bbb672e4a59b       a0825cd71e24282156136c                     1MqSpvZih7bU2QQ7z64uZSvKfRApupBtKQ     987998ebb1f9497d99e0a
                                                                                                                                       04891dd3a782521ebb150fca3a9d5f63a2d9f279fe2a05517c96a35
                 c5953d99295e392a0a13d0a098044f8a8c 00000000716b418c56c3bcca9b68323589d81ec879                                         408b0ae4807559e62aa113e791560f68c9ea9758cee9d84b161e3c
5920       10178 196f1edab194a277b8507b15e294b5     e05585b70f701ebf1913c2                     1DVrzvHTVjF6spfqDAdjKx3tQAu2Mi2pAS      6fcbad832e6482159d323
                                                                                                                                       04fbbbc82eb36b82ddeb1fb1834f510a1f86c65e8e1399c68cc20e9
                 f0f14ad9e408049f761227f47f7faf8d344c 000000000a5fff76324129e933315e9b04aa024a9d                                       8031ffd8590ccb547b1d63a6ad6b7a9315b2366f0eb3141f1ba8455
5921       10179 17b7e4224246efad5da53929c653         d692866073aa9837d9875c                     1HeAJxCrztiQwKpQU7KgGyi8uHeA3YfXFF    7719295dbd77a0427434
                                                                                                                                       0407524b0239e1977630599483de9068c6d647cfdef0e6952bc2d3
                 9f67df4a4d73375844cec6574cd0989ced6 00000000c45f502458af25988a81c846b883199bc9                                        e69e54ac4d9564bfb3e434e220efbd8d6b84e47b8b4088db013f16
5922       10182 82df02274d9cacf734bd7a4759671       b643ae15d4b34ae6fc5f87                     1BVBNcpwwg7JvVqZTDuwBT6a517KzZpKEn     553609708ec8a86f98e092
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 331 of
                                                             913
       A                         B                                      C                                            D                                             E
                                                                                                                                       045290dbd924f5ea90d50e7ddf4f3f34c3915b59ed9983420f99133
                 d4ab7104f7cb63833eeb6d605a7f057a56 000000009c6c0db2915e7f5e758fb572f0b2d1ce15e                                        50a33d8d835299660e058c3ebcb89624977e6af5584ae4d44bb243
5923       10184 55724cda98700eb110a5f906167162     4398073bda2de850af92c                       1MWgZZXLR3tMBihJDvUaxmpcf6jHxAZXhe     2da73f779821ae405a95f
                                                                                                                                       042e9b588666a86a56aeb2c6f4aebaddd0d42eb34e19119d839a4a
                 57c01a06f1c24073dd2d83b25a1fc76386 000000009f65b84345a688dec14d0b0b7b18423017                                         2c9370bc4a52075c65233b35dfde17c83ff44f3eeda965f8a379dde1
5924       10186 af7459de1f2b2aea77a0f69806e231     8be5bbe7db90dd816d8d24                     13xrm2WMStsUcdVds34YBoss9eJy9aubDS      c42def69b05daee27947
                                                                                                                                       0430f616f2f2943566951486a24eee5cc814e86dd644726083634b7
                 6b44cc0bd304343dfbc4d3f011571faca54 00000000561606090b6a99aa110fcc447dd35abacf                                        536b979bdc04a6dffc6f81be886dba0e3ad6f8cfb6a3538c526178ab
5925       10189 4426fdc690cf7ad68e38da05956b2       a4a45a6db4e338efe3673b                     1KAswGJDnPGvoCFWQmuR2wWaHVu6eMkBV1     a9b217696dfd4691661
                                                                                                                                       0497d0d4ff48dfae722b0af65d1d92c7ac05d653f75577f64941251d
                 2ec50f532fc2961685ef77d5d75c96447cd 00000000ff2334bfbc2909858ca6da7650c91ee4fc1                                       2becd5a043d173488e261b86c481736f588a87ae0684f2179348daf
5926       10192 ed3c48af8b3fb91761c589d87815c       b0c4fff3e922a719f249c                       16MNFBF3eXxo8vWvh9UdqcRn7DExnDosbK    cd672817bb261a596b6
                                                                                                                                       04ef53a6c066105ce1cf686b2b3d2495298ff05c858e0cc81233bdb2
                 23f72e3be2a702a3e6cd17fb53ee6c9267 00000000ad3ed656219d90a3907c1559487c76602d                                         7348567204827b2d1768f79d52c1205bceb9200267fcee7ece779f5
5927       10197 47a7930f602c409ec7165954d4eb01     c2ecdd49eccf1eecf6d355                     15pMnJphURz3TeRv3WT6PT2Ugnda8KEZDg      6efe83302f4611a19a6
                                                                                                                                       04ca08d15f0baab1c42acca8d1a01c6b9193b07cfbf976f73a237015
                 7593a63d43e57167d466407533afac1b2f 000000009e69929f78092ef4512c1303f8fdcc137a1                                        fd5d0b723b15367bdbc577c143d017ef78df039dff9575b7bda99ed
5928       10198 aebdd74d709b3678829bdd9ade9698     91ce23c3bfb1d857749aa                       1DZJ5uuCdmLwKAQWG6N1ox97pv9du2Ni97     2a280fcd271d1f17fd4
                                                                                                                                       04bb3f098db45773d85453b469e7ec180d63117701c82a562615d6
                 57ecbf0040da129b6610d50c3a8cb1d690 00000000d3d29e4d734dbb7ab2a2d0e4b8f4c14ee3                                         6218534e5233efc9fde6a41bea7d2ec9e687cb513c8f824eaa3bdba
5929       10200 f0219fe47c3770a5e264457285e303     480c0ff87468498465ca98                     19XKWeo7bDJ9sYwoaC6DtXWNMURsh5rsw       fe8799b27e7610ac18da8
                                                                                                                                       042d48ef4bae386a578478f1600cb79f2ea8bacb79fad55bc0f0b73
                 740bfcd006c523652d4c6d64a2270683e4 000000004f634ddddc35a1fc63a33d7c2ae809aac0e                                        d5e8ee88d9ad54ee4343aa587eef8b2779b4c38dab60d82902e698
5930       10203 5b7cabb53e3f9c4d3c4c79b3b6ae22     d92eb3af4835c1c165a7b                       12U5GMFVczQ7AS6kpdrGNvosBc7XKDFH1m     edd5aef9fdc736923d0ec
                                                                                                                                       04101a1589c6b83338e1b39ef5a7a8e65e87527785af2963398045
                 ffb78dfe5d10ecf48feacb994540a666bf86 00000000d5ae19232b4dbb9964d2ee8f69fb0a2fa6f                                      b10050139968ecd2e084ccbd3586e17cbf696ac7a39e94b46bbcfcd
5931       10205 0aa5f2182fc48d0284a49e98a36e         eb61ca9080032aaf348e2                       1KswJWjS8UUvNRy1mDjzRWs5MBA4fjHghX   43a6997c13095126622e1
                                                                                                                                       046b4e0024716dce4fc34e02b1113b0128c443dd8b065671389decf
                 7add877ee0891f1b6729cd79120fa84ecc 0000000095d9e8804e9ef915f7d9d96debee2df610                                         f7cd2a4c4c0880fbc837c286d604940c7d418d456500ad7983dda46
5932       10206 ea5c2e8b5f2671cc64dfe1e3fc7659     2b7f38c33c8adaa7248169                     129VRLqXdegRyuAdXH4kF5U5c9pFizwavF      6c54b987749fb891b983
                                                                                                                                       0412d2f715568bce5b9469a56e17105575eae0e55cce32363ec96e
                 3facbf7158fffc524eafd447fe0805a839ec 000000000562a1fcf047220a9ce0d18e998b6713aa                                       dea75177ef5a73002ff5f65c217dffe70676b43c174e0ab3b9372317
5933       10207 76af45fb21a5fab0e18fc4205f2b         04e8342d0c2f18d39ce532                     1BQzZVNa8LHwvbG7R9VSpecW3FKmQ5rqMb    8ce9fdf3de8752748111
                                                                                                                                       04ef6474dba1b79cb7648283e8af18f61f64d282d861a2d478ad74f
                 11231c70e6d9cdc0f5347ec17363a97e7b 00000000ad684e5a2a33fc99ba83dee4acb338541d                                         82cc1a94982834fd7130c8072c52106079923fa78a18d84d37e186a
5934       10209 0262ca435f2289c942bd70cf186725     3e603e677e99d7a4b897d6                     1PQC3KkGcpGoiucPUsvq9VThsBSZFscdUo      89e3ddd67198c23e8df6
                                                                                                                                       04ab24890da0f701e5b218647dc52b25b39a67f87ba1c21004f9560
                 106cb18821a23f8f0b8a880fe01f71c2721 0000000016a9badf46e7c06671767cea5b1b8e75bd                                        47c7e6ee7b0d101a52820d4edd86f858c9f5a83fdbbb196d31c1cbe
5935       10215 6badfd5f2e0107247fe6b8c774f00       c2bd1c039483d23db90085                     154oYDsHAJ8a1ECgczHkLbw7St11JFuHGV     14a49de8ed831bd8cb9f
                                                                                                                                       041ce7698d508a0a0f289d65a459b30b8dc5dd7797103def643b8c
                 a197d209233f07330b1bccfbefa379bd0ba 00000000dccc35cc796063ebba583c118e2f5e10526                                       b5b52021cb8693ce670e3021a0cdab3e870e02edfb767efc92a0e94
5936       10216 609bcdc8345c4887388684a8f95ac       a766b8d787f56845a4f91                       1GxucyB74QMiuZ986A1YveF1WHiPakjQ6U    feb7301cd4de33977f12b
                                                                                                                                       0435852bb318aa4c2b291aa92851dd3ee796d92c5112c59a50c40d
                 dfe9561df3b6980bd89f0310c55fb74b938 00000000c8579cb01110b979a39f033b01a2ba72ac                                        da1362889276d873425414cff03b5cfd757d69d3f4b38e88480a0ec
5937       10218 9a9a25041469c6d569c9a36a8b2c1       3933b68f9c37e2e24e0b3c                     1KnnKvKAJp8GoQdkACZRgTN6Q1JUfiqU26     7af2956265898546578d0
                                                                                                                                       04723e6c751c68b8e30d38464d018d8faa0d9fd8cd2a6cedff44fbb5
                 c24a22c0f0b1cd813b69392d23fb3851e9f 0000000039f47d274e483d1f231c6581ea1aafce4da                                       de6d0b7604dcae63daeb03560a1abd1f92a2d768d7f4e96d7a463b
5938       10219 93c62d292c6253ac9da74ba193b3d       799b8fd7e6f97abea557b                       1JAkNPdW3nJ3CPGQ5saLK8B77WvtiTm1sV    c80e3dbbb61971ad3020
                                                                                                                                       04a905e3e9b55a00201648c85aa4bc6e0121b439c95fb2d3dc840a
                 44206f51bf265e114b342cb3013e39750d 0000000027788ff95f6e250edebf6131e7e4fb54f22                                        914c0b7f1f23de4ce31e1b77ceceed258b4d7fde3fb0490f235dc5ce
5939       10220 dadf4988d50ed6b30a0b3ac0b55e0a     d3525943b57bfe30e5966                       14QKnaMsULXjYoLN9JHkvNRNQ7fSAP3EmY     24c5e8a1be0b48bc3599
                                                                                                                                       046c9f04a0f4531654d18efe23d0757ef1a5630bccd2c89cd84fdc85
                 a6fad1698b282133057234cb1507e0d48b 00000000ca9783208ac167b0c48262d911623018b5                                         38d9e482cd612d88e2c547b4b5f54065c6222e290d2b85227a4b9e
5940       10227 976e743d54160ae9b3a568d3abe799     da8d5d6926efd6969b0af3                     19NqL7FPbbeSzabbsWSgHxKBYMvTBWNcqf      ebb981ced2f10ff9437f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 332 of
                                                              913
       A                          B                                       C                                              D                                          E
                                                                                                                                        04ddeac7510aae934c5cad644541e726860b9cad226c6bbdc34d03
                 aab8b3489c0c51fb4bde55f897f2add435f 000000003e70543d583b63460dee0b569179d3f48b                                         23403b87046a49e79ffe979ca38fca10344d2d1185c5a0ab4bfef6a
5941       10228 e5c0544b9534b43ef2e4189814f62       0661477fac4755af092f4d                     1Bmh9fkaCxP3XfYFURZwa1oUSv5hS6MdSF      3d0e6b670226c04387c79
                                                                                                                                        04b84a7e832c3497965b63fe37b562f23920e8ea16c5857f6bfdba4
                 92f97ad00a040e61a6c90a3df26940a051 00000000acf28b0c278b01ae0b153de0533af276a3                                          f432df8b5d8276c905afc43f7dc25d0b8d7d8a65c8c0e923792afe0e
5942       10230 2568e2d01490c0995b3c7c1ff0f985     571579b111b1a9ef6492b5                     16GtNVeCBJFGWb7ZF2FBgUGWPaDkH9YcLs       5d6cb7485908b16ddba
                                                                                                                                        049ac7b8c9f91e497ca72f3be82bac9441e98236252afdb1249877f
                 a2b61100145256f76b95ff92ebb61b7648 000000004f3a561d0877195af9640e44909cf3db88                                          63a2c194f3359a990a829bcb7ddf6945273322a21d3a28ea189ed7
5943       10232 4d80c1a85ec93ce949181df132bf1f     7eaebc3f9167bf94429c82                     15F6mCaqPhDuxwFPFn6qLd6yDZPwnctH4Z       8aec0e73ce9b2993b6f82
                                                                                                                                        043fa900de7086298dd28fde51fd0882db4b31c47642283b0e9e92
                 d899be79f49cc6cc0b6fe9249c57040b3ed 000000004f74d42205b9d7ae1cb5c1591e723894a7                                         d258e7a15d4ecbe26ffef936f28214b0ae9556a0dad6cae2a975d0c
5944       10236 e509c6c7f84390acdd5be17341a0c       1358fce73b7e0919628161                     1DgZhT6qM5o8rxUtFFvzhvYG46et9Bdi31      c68200d7eb025d13c7bec
                                                                                                                                        049ac10fc2cd88b2a92a487b75bb6b9e0667babf7c20aafb0b9c28c
                 8ca12783d436619a7972d3fc1dffe19a46b 00000000245c0daa6d231531761c3858854923f853                                         dec672caab9f6634f6b59c3840be67c255ff081557372ef56dbf1741
5945       10238 015feb6980fea3c2407b95f1c0529       d11664bd20733db5890ddc                     1NR2Wv2XmsKSJ8jLJjUWJNJtURCC9Uz4da      c2e636f20f3d560c08f
                                                                                                                                        04280e13b78efbc643863ad27fc1d74e9d787ca7f05e958a645b8f4
                 ec276ffea1fa910480bfc0a052d12f7f812a 00000000bdc742b280d6bccdb9ad87c77b6ca821f1                                        29413194d0f5e05a988eb7bef975412b77a7d46452c187c31d76df5
5946       10241 0ba8813c98ea060a92241d7f5eb1         ec494a4efc23fb0421ab93                     1zTHi7saBfKjRcqD4KiyPKnfzPzczECMS      e5818965ed52bf67f7c8
                                                                                                                                        0463ef24afd5e9636aa6c3de5ab2b27d825af173e0f930c9d8a157d
                 e315f2b237c46f89ca729bfbed34d68b31e 000000000bba2c50323f16322eccc66bf8e615c5aa4                                        05bdeae9161d87fad9c7d201c877d35446feb1cb2af1a331654929f
5947       10242 d369caabecbf6f3dc7f2c6ad1f421       e998ff3ce3127d5af1a6a                       1DvmqyVsEJeCmbR8n1aFY96xTBJZeCxFmT     3106065053d98e49fbf1
                                                                                                                                        04ce90b4ac46ef7b0decbd64e017dff9ada2e2eb96f0959da23e952
                 7b40d1db00840006ba6e2bd34c1d81dc43 00000000b0da5d96fcfdffe4b33df3ce2b6974490d1                                         4b12264de6a7c652cd3affa917a9cd26707b07d9da44efd43fd581a
5948       10245 55feb163d5147fd0c450d7df42b08c     b85989d423b2c76f1a5a3                       1LSrq2VJXDRvYUg7wn5PwC9X8i1e2aCMbN      d31e25aba03019d8df67
                                                                                                                                        0408c9ebac39896180a0c330a76a4adfb158461eb1bbc0553e7c18
                 c69090ed060fee9c45f07703c06d983f037 000000002cdc08e600e4a9e36a281504f34fb62258                                         2aa80e5b368209f90241fac2c5efe3b26c442ea7bd9d64c8fe558be
5949       10246 13bf6eebae44a4dba4b6dd0f3a3b8       061f44cddd4967627a90da                     19Bm5LqhCjKjrriB5MzLjSKNd4LDAMtvHT      145441a6c456f318f7c4f
                                                                                                                                        043fc40a82c34ba98f95bade64586e4766200b421fd4f8a88f2b2a9
                 54b5807bb569e348c67645273029c0d857 000000000639a8360e38022a377c767d84c3b34a8d                                          edbed951f8fb8c7db6f855cd117341cdb7d747f8c714a75219b6e94
5950       10249 4acef8a57f67f6b4e38cbc279902ba     848271a004def7405c84f3                     16aQSVvjyzSRrZyX5ULkJDmmuodTw3hHaE       7f638b89752c2a8ce41e
                                                                                                                                        042e5b61a06cc9a0ee48b7b32c1dd5685d10e75f96ae2c60777707
                 d3b59586af9b49358adfa6e8a78cdc6054 0000000027e46edc9b7baee17ce0ba5fd7b2b55d72                                          89fc696663e0d190349a05952c53cf46ba66446941a349d8797f257
5951       10250 db8e3f3c12a4307147c65bc874b0be     a39bbad9298180b2d1386e                     15PdSTdUqeDnTq3Z7Da8A2djL9jxRsXseY       1f6b696cffaf09831292b
                                                                                                                                        0433c8ee321a309b394d656df1fb442ae4fa95f5363b1ccfa537182
                 1a8dee590f9d7f75357b20af7431689339 00000000260108fca53fdab2a2d4741684ecb72c6d                                          ad5e56f8147c19840420d88450c1b776881ac7928cab1640dbe37a
5952       10251 21d9d3309fb8d394a05d8404037c37     4ed2a8bd14933f486456fa                     14NerB3okbakz97KJ3XDXhAc8kP4p4ahak       5b84ac00b482e853059b1
                                                                                                                                        044e476b4c8a30244af291cba005672607bb3ed3581e5499312096
                 b521fef441fbf9d1b1c2acaa35afbbdaf81e 000000007bf8f3851b13c16a0ffbc2417a7cbc120f82                                      4b7d90ce8ce62525060ff8e25a31accff2c4cb606c83bcca25aea2ff0
5953       10252 45090ef89bfc65f8b1593d7f569f         d59d5c3ca162d1e45726                         18LjToUh4Up2HdaXoizGs1Bocsr9hYHFtp   8d663cac5b69427f244
                                                                                                                                        0449c4facba7b106a18b363aa0f514d649cb5f96536c3412fb281aa
                 77039873cc225be8600e15f0aa75e2810e 000000003f9cf72977b679a442514302ae41ae98ab                                          79f139d3b3e3c591138ce80d68f7d03bc6f9cfcc2dacc8967980e93b
5954       10253 372079334921fa1dab13968e1cd713     d296d640ce1dc4608d6e39                     1Bfp7sVxLt8UUpPQgPrwcUTT3KX7sWXmr6       0a2ce3cbfe8941e56d7
                                                                                                                                        0455fa55c1e4da9fbbf75f4126a523237ee2218b3ca5573ef648a3d
                 7f0f5bdfb37757b2bc62c3a41805ba5325c 00000000cd208b2963cefe8c731091cd535ddce431c                                        08fd6b5a6a077af5c933243d3a405badc02d7221f74599183169b90
5955       10254 471fbdd1233087cdaa2e80821fc6e       18f45a6ee6efe4aaad7f6                       1Dakt4ok6K7hKdMJeLLEMCLYaCmzPHnkem     6e9072620379cd271c6f
                                                                                                                                        045654d3cf4676e6f9571dd125082e74032d8a2aa455f3bf9ff64d5
                 8626affbd054868299ad061aa3227a742b 000000005e54e18f523c7e6d254d3477ea7fbf374c2                                         9b6776434d6f8299734ada4406dc954c7c151654b9b849b1a0146d
5956       10256 4de438b93a3cd6ebca0609929e4eee     21f11f3b602941bba5430                       11LUNNcHEYnsDu2c8HUk8iMVAz1AYQpod       236023574bc5bd887e746
                                                                                                                                        0424262549b739beb273f5297c01eb79b98f847f50fed846f206b51
                 794eb039998975d7411e75369eb2efbe4b 00000000a68479c3adf1dcdda9bfd0a9ba6fe867e5e                                         008d52e2861b35089bf73b0e8fab0388a16eda07d6121dabda1eac
5957       10257 3f8934996a699e4cc39ab8542bb115     611bc50a06ed7d4a8e683                       1LyT2VUYJvqosu1Xag3gN7nuFM7Ry2u7bu      c1a47ef031cb6a00e36a5
                                                                                                                                        044f49b556cd29203677564800d66037dfe6abe7a285dc99b7d4b4f
                 6f29110fcf4c5ddc40751919a895e3411b3 000000003ae0cff5b198f2227ed90726a88538e602                                         4991020564630c8e2c21be83421dd21e3357d140f5ea0bec35b058
5958       10262 84e9e6d39dd6f5dda40596643b75c       b3d719c9e90e8dcf71b2b4                     1EzXerZNYh2AVDMy9YUS3Sa97L7nMprSnL      988374f2e051e64d4a616
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 333 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      043db7d4d59ca5b58b063fe084631d01f4d4cb060a0b6d1d86591c
                 87e7f0bf3a38f54af2a6e4e85e2ffb001da 00000000814c741110d0e8949de00110af86b6a580                                       533a3e6c934dab1d28ee1f3222f8962ca8273d9538bd1dc0ad3d38
5959       10266 ca1705676b096092d4d7197ff330b       bd0eaf53cf51da2c63e783                     1JhwHzaPeDQYSUyQacLbSgrtJSGbqbZ7oT    43f39026568adb0099ccb7
                                                                                                                                      047ea8feb384995757986e87c56a38df0aa48a44126aeded0be8d4
                 825e05731125c94e1d07c81c37177417db 00000000ff20f675735d528e99acd31c5eb2c2df4c2                                       04b59003170474baeb8e0e1624280179c07d28eae1c9b2c124007b
5960       10267 5f3aa0dee0346cf4afa8af5dfe7165     594734321453bb5c1f3b4                       1FtrZnkAHqfRRPtDueRXvV9uDxaKD2L1zQ    42bd15e2311a942141789a
                                                                                                                                      041ad97ca474f6a05320818bda0ba018f4a6e2dd8c561410bf119c3
                 d2db52d099ea7917e2b30b6c1813dd489 00000000c81c54860c418160f8ce6f2bf9a1f129d7f5                                       917cb67e91bff434394bb9dc97a5f290226187c13c6b29975f7c5e6
5961       10269 be6c4729bf3cc2deaf9642ff10cbb50   418ffcf63503c919cf95                         1N7tPdm7QvRtcveLHDXvzHphH8vw5AjpjP    62d80061a6c7738939db
                                                                                                                                      042bcf7290acc7b631d295840acdc955d34dc7f828c7ee40f9d8079
                 53c00b2b43143877c9efe58c7b76bb62cc 00000000fe83b6fd2883fd216c7d8675ecedf25ac4b                                       682ba7dc33233a37866855fd7de90f43a7f16abfaf7aee86313b45b
5962       10270 84e3758d608b416f9b1a1c0c23a1ad     d155e663c9e9c2ae8ac33                       1AQWhVFwceqckMokX6EbM183TZeDL5HEEX    080713cb6846d9dc5a1f
                                                                                                                                      04d451bc99f62d910e8da729966d7b5547542eb2bbc3befd6a713f0
                 197b519e252fa026ecf9bda3276dca3611 00000000c6679f2e331b83bb2b80d4e0a06dce2537                                        00322b7dcbc6616d5bab71c87ac261bd1fb2c7fa89c4bf412180270
5963       10272 c559af7eb120cf6c096b7044073c59     91ad58fc1d9aa2b24d2c58                     1BT6b1a5iUEQQGoU3f78jUrTNerQMzohy7     b0ec7d263e4ead2967ee
                                                                                                                                      046e9b013534a2cc37bc27d3758234fa37a64b10895df141d82ee7
                 44fe4055859c9a2b7beb5732bd9cecd060 00000000944d9d751d99d9722048afd9c35e7e67aa                                        9ca57446db5f4b4092db24ee11538833b17d1e356a1b472b17f52b
5964       10274 3d1838e2b29e14dfec4eab3bb02325     3e319eb04b77167da434e7                     1NMt2hBgNBzo9oCDjRYuwqzja9cpfvtPv2     27730001a9dd6ef14748bb
                                                                                                                                      048f41ec8b704d2806a74a853d9ddb9aebc1670d7a751be18147ee
                 982325f644eeb03a0dec27950e8dca4cb5 000000001cd994281cc809d5e02296cbd2bb48047e                                        25390a62ca084ffc66e698d1dd66f83e124baf4b0c704998c125250
5965       10276 d60ec051719f557d952e22b13a898b     c287b41bc6ce2cf16850d3                     1KekRoNepAC15BkwnWtFcLvP46YSS4Mmyp     b070548e48548f24726a1
                                                                                                                                      046d710f5d1c898db67118d0581a9fe19de67325aaa78d37ef376a
                 a34c4e2fd15f179c46588d6dd10af52d8b4 0000000003ca64a6cc2a832898f662cf5e8d5969ace                                      6bbead1e056293da600a0dd447dd93b6322f54a3dee3f8b63c5f56
5966       10277 314473b9b285e76ca5ad9692ee35b       c55fdd863d54e3761fa37                       1H6f9uBohb73dVoCC6teNECx3SkwQXLyVy   ae18d83f7f8bac07cc235d
                                                                                                                                      04e73042393707556c6c319ac9da121a968baedd04a3e56e8e8017
                 6e18f767f4230e1e950587f1fd63296e5a3 00000000edb8f3284ce9754fbfa62560c038c07cdda                                      25439dcfcb92f4c3d492c5f9e56c5f418b795dfa80ba40ed450e5f73
5967       10279 66f04a427994d84991ca49419ebb1       8a2de2c0bca84a6013cf0                       13kya3a9RqgRdShjZXtvySs9E3NSiifkm2   0215fc8f27a8c1dd74f4
                                                                                                                                      04c981078dbcb5e91141580a237b1716bc79180af0ccd66dd61663
                 dfda6ae3a275253f11b00d2fa9b2792dac 0000000045b50879188f3effaf851bbfdd4f007ab5d                                       6b9ec044959401c874ba5dd59084b404e43daf15f312001b2ff9745
5968       10281 a3e1c36007e2b6d1124e6b85e96e36     b6806f7cee7a7a4b360fb                       1MPLEaMX8vm7DoBJcgBcjUdTojVdHazyQ6    0e441d3250f7767e9f3c5
                                                                                                                                      046b2a545208cbf0b2580d408296f8f0c99e71a16c853fc78c0185b
                 6d55a40e1ef774973d9329832aecda7505 00000000732490012c804b5fc564b85a51d19c3118                                        b8ef22a8290c5800701d757032fb95243329c10c31fb6b3f014fbd3
5969       10282 7630bbd85ab1c390ed139564081bcc     a192f173612df351ec011a                     19KPbGmToZ2A8W9D8hDx9ThzaXjLWsYf4a     bc6b72e087d090e58a87
                                                                                                                                      046cf5987536d00db22658912429c712a6828adf6ef5ee0e96ea748
                 f4e1ffbc363b2a809495a6e376e43a231cd 00000000f37693724cc75a69ee0b4c6165419c5ea4                                       4538d573507450f5947a8a900603797d73d43d798b38637f0ce0d9
5970       10284 d01bd8f9ec7d036a195c02d513697       b8683632928e8767c9355c                     1JSJVuC8f3JnbhApaHQNSdzGcrpiAcT2Ec    ade464def17cb18845769
                                                                                                                                      04eed9c658e3e2a81625ccd5590de6767c98568917ab6bee3a149c
                 389841e8b06e48373c4910c30d69f1211a 00000000cbb93957def7d9e9c8127f8698bcd04830                                        8d72cb2a90577e571478c807e62fb198f553d394165f381a85fb0df
5971       10285 96371ea75f4c5f97a56a4e19169031     1e716995ea83b279b0d5b4                     1PLQEpvn5RjLTx6Kk8Usu9b4JRmPsNF8SX     5eebb7d8e57c9cb5d2b72
                                                                                                                                      04616e67c900f6d0078bc08040b51cad0a9a1ba305f7960121c9dea
                 8d8ce03a45b5a3052917d527dc773e2af8 00000000b84b32b25a19fb0cf9343d34e37bf6700e                                        ba09edb071161f02819889ac84897d10137240178d29c758324ace
5972       10288 f98d25d0e29435ecfcd4fbd2d6b64c     6eeac9e33d21f6b25c7bba                     1BxAeTkrVzBpmNvAapcsU6ads6HRmFVahA     55ebe45f59607e073ac72
                                                                                                                                      04338ff017ca98f743a2e863a1d18aed9dfb2f4aaec1a316bd474d8
                 8860dcce6f5ee776e0b1b06514ab227a32 00000000312836a59477afed7c9bf3f0d2b713c7b13                                       d204174db30f6cf7e0e4519637ac76cc3134d75f10a4e278a48be70
5973       10289 2c292d9e99d6b72d89e27c6ed6a60e     f144db7a9549b3f2e7503                       1DMNcRV224UYwLuPV6PJoX5gitSzQnstFD    a273d56ee3550cdf918d
                                                                                                                                      04be7bf334223ac2fc833f70d1a9422a066c5b63ce4e7be1b1b8b87
                 1b1763c83459d3dd7b258f30d93595365a 0000000094f8f482edd0e2323034eae9f584c176a7                                        78b6515f4f43b6797d19436bbec8e24b2838ca18698d76b2e3cf92a
5974       10293 c6335e7848d88101a76f426df137ab     54a14a14d1fe6532beb0e7                     1Ge8ozPP8YzAHTu6nNraF9zaJVJPnnegNr     3ddc13b2d20d14c924e6
                                                                                                                                      04b847337e8f9d8984e50c2fb84f7366dc531b3109b3114efe84c8e
                 fcfade7c050535ab911f15297e6ef66fc38 00000000b4adc0e96fbc425b0eeb1328c0ff41bb996                                      8fa7b06a6abb011054577ada1fc181f3a41c5716c875a77f8cea225
5975       10295 1d1d2c2aceda7a73afab0ae74f4de       de269beda5f24c75b634f                       1PCsXotNSYQb57LLDRMkMeeSsLiSXou8gL   08e00353e9311adc1cf2
                                                                                                                                      04a3b537d8634f30e04ab0b8a3f9884b309759c85991abb6c2c577
                 30ee9a2424bd5f40550e4739905c57bad7 00000000b2388fd50f0bb223e36d65ad4026880fd9                                        9b55a9fae793eaefa3ee10d7cc9d46edec3961fb4ea5e8cdc3291d7
5976       10296 6f99c34430d41076187de824f8856a     48397d5d653a4845405cf8                     13pH2FD4QeQ48wjEurQU4xjTeFyPUDUHmj     7cfadc626b6d0ee22b4f0
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 334 of
                                                              913
       A                          B                                       C                                             D                                        E
                                                                                                                                     04039751b3f7d8d0248a72900fb3a1da738e7d4718f118d3d0580a
                 b8c91083d63d802aa4afdcaa70c6657bae 000000009c0486752bc2d21e62ea864a72559d9121                                       7490a01f441ba17a6e10687ad6282b92361178b0995dda2bd255ac
5977       10298 a3abe20c1681d08cc01d296bed3121     7d3a8d216200c25f447826                     1Dk45Bcy1vEjjoecZTGidEmcqSqTjo2xPH    cf5510f94173cf3679e333
                                                                                                                                     04b171bb03f18cb11a0328c8b0731479e5ded325172c4ace03125d
                 9277b60f20e82e35b26fe6efb7b4291dd9 0000000093e7686ae17b5690a7ef88977e5b97e44e                                       0720e70d8fed3f7b450e194f6c2683aaf1498325edf937d8a4f35bb
5978       10299 773837ec90a80b2f0cfc1a71d34907     19c4ca733cbdd310599e37                     1FggD4rgMLLLPK7BTbAgkTocqK4k1v5XKu    45a8372fa95d616f4141e
                                                                                                                                     0410d97e19348c71328ffa3c6efe82b0617af0377d4647447c92582
                 ed5b7d01ab8354b1a24d51ac1e7bd1bed 000000001a02dd5ed3e0d6259139cf3ef6a981a1a7                                        5a68028f5bc083b925472537742376464a099d2a51a643ba19b346
5979       10300 2a2fa759b7a8b2ea0977cb338aeb945   23f431314039da8e7c6fc4                     12aR22eGL4wZzKVmMFVmXtCM78uvKeCcrD     6b95ee8169cbfc507d1fe
                                                                                                                                     046bc66c832d44c901a28410f77b6411d2dace248b4ab195ddb071
                 fab623b78b9d6c837ef88e49362ac3c621 00000000517960a7a42852c9bca0b371a5376895f9                                       9656e2ff317081ec89d99f6281b5e53304f0aaa649a4b8464db0ea7
5980       10301 d7aa9489e549184850112f59a641f7     d8bbd7d6739535692f751a                     1C3k6JX6tLR2Sy9cohv38Guo14YkGd72M8    9e4c14f0aa9faa5550095
                                                                                                                                     04df2331b04a8d9a822f469a1ed5e1525c23c1a6d6292f11d314f0b
                 fd5d0efc4d3081b7f7f79d7399f0adf4b19 0000000084ddb51e62f9bb48c6bb3a924e6332a820                                      28aa1534014015abf234dc3b97c0be3dfb17f479a850c5cf00b3a54
5981       10302 d3ea1a8a2b46dc995f156021ffb5d       d551e0dde99463668314ba                     15ybrprCsBXNfCjRoRYnRm1xK1PBvhh8T9   66d147f23473d10f1520
                                                                                                                                     04a75659bc579d7f2617f3eeedf831f443993b4f599719e0d0b7f41
                 815e365eaaf7c105c6b785e63333daa8c3 000000004627f0dc9e5f22c371ab533b0aa63a66a7                                       23c21c192a6a5ee471145d25078e06d693c2b096d82b5312592a33
5982       10304 25e7346cde19d4e4c7e5f0c54bc673     0a75ab432bf246aba55016                     17rsbyC9d6WTNpZFNHnJ5TaCKwHBUZj7xP    c60c58712c1e3a58d70a2
                                                                                                                                     048cb4bba2361b574fe29ae0863cbf0edb78c439f6f24b347c9bc76
                 657ffb6b8676c5b1a3a5921a41c597f2ca8 000000004ea868d2048bbefad2ee3067cd35604805                                      e23f1c7b6c16bc889741f5c4e0001638f1463c04e44a9f89d59d2c5f
5983       10305 e07b6c589b1721e92802e3dc93669       31892d14e89c142bfcb1f2                     1Ai6cowciwUCbaXEfrXY8bEyi4RUG7f5U2   36bc75c9ffde6da3edc
                                                                                                                                     04bdfb8ca2e78d0b31694459355a67fbef0459c7082946331b380d0
                 822a86cc3796693c8fc71b9260b1576e10 0000000039424465b614047076e89904cd515218a                                        a1f031b86a7eb4bd26e945ea73b092ddf5c7d4f8e4c3da71275b5ce
5984       10306 66b04d9484eebdbe4d21e7c4238729     16c36c4e6ab1ad4aa580ac0                   16tivU7ndf4u6WHMsKpHJ86L3GYLDVUMfV     126a895b3bc3627adf6f
                                                                                                                                     04f506fe4ae8be0b108e1c8e4104dbe1f56d5bb84f77fdf4db89c675
                 c5499b54e5dba73ff354df385944a560be 00000000f23c0f38a2e3a47f567a16516d97a36dd7                                       41d101b6fe43058be715f06bcf7bfc4751242d3a9681a7a81e779d5
5985       10308 bb36fc1011040454dea4bc0ddaa7b7     5291e416f49c67e83e3f2a                     156vvDpGeSTTJvk434wZQcdGmR2FcLZsvB    a29c83d016e9a3688f6
                                                                                                                                     041c78fa1d0ff3fb9c26ef1b4dbecd83d4fd9613fc1ae77b9e0843f19
                 8ea26a05fff41d004f49ec93117aef9341c 000000003694b20c46e6a2ca444cb7074de4a8978d                                      8b2b5af01fddf17c1eca0f4946ecde3f1c00ce9f739bc24feef8ee525
5986       10309 e20844b72e07c4f9d1138aa538905       005b97d779ed874913108d                     1ATEizXpTqoAYY5qAkHB6BDDP1EsU8gdmV   908b018d56253cc0
                                                                                                                                     04e60ad1a26040a451d7f89f9165c4e789f70a25ed9ab79c34c5bb7
                 a5ca72cc5429e8c4c50d662f72d9b31d7df 00000000bcdfea08bea0259023884c75d23c79f00d                                      ed0141a8dd4a3195589740f7a76cc040ab22af9dfc01565e913b033
5987       10310 6a7542545cc540edf5bffa02c6978       39b3a05e19dcb30f0948cb                     1kvvRvBWhHG83yGMEANnLzpS3eCbreg3v    792f241b5d30a327c06c
                                                                                                                                     045f38cf4e941313f6739ffb6bf62f527385b9a836d67f8f4b420196f
                 b65d149eb7a90259e82d4da9f1d88577da 00000000414e8035c953126a449e304b25880e1a1                                        e91e3d394cc4a2da32dcd3c0e01d32122357eea0b26f6dedae60fe3
5988       10312 7b927e53209b602b29a74b20154b75     09cf49ff2e1c6f8d7526cc3                   15jHUxq6xjzxnTpXSFWtknDejLA8EdjxWJ     3906431daf0be225bc
                                                                                                                                     04b5848a36fc47c82ddb617054d7a8c264f908bb0831b259efd0730
                 12d9892de3565c20cae7509aef514f4f305 00000000973e8ebe9a53f75b871b0838dae6378b88                                      1f76f63216b97f24103a1353f0bf6b8181dd1590f3b5395475801dfd
5989       10313 0f964386da1aab28f636d4d1db55a       214acb2f529c0bcd76f512                     14XwFaksswuFBATEQFBy7eFrqmhz7urb49   9871ce6d3aee8dd0c39
                                                                                                                                     04793bb9900c117bff33489be0473b1c52e808057ab6d0cb8a0f0d7
                 416edf1d0b4eac66f52df5c898baa2e5a4f 000000007e979798dce6515b9e445db0b7fd4a3e65                                      0fa4b6e43e65ec5eb1fca137b74840d5a216ca9045813544ea0809
5990       10314 43b7c264cd48823c67fd4c5dc9906       d54af72376718c1f8bab90                     179jfdwfzhSscy7aYKD533vWgsUL3yfDRp   76f23eadbf7571002d797
                                                                                                                                     047fe86d94d243cd15e1706b578e6fe55726ecff5df7ecb6c0658716
                 b3348c240f0bea1947c9e1e01689535ea2 0000000023920be4f29018581bc67652a992265fe8                                       c0cc4921e93e62644ffa640b24c68ec4beba3863c30640f907c5bdaf
5991       10315 b4182fe3e732c9318be297e3ad50df     fcb1784e702310d0cf39c0                     13vSXDaFcLEcyntNnobAbXL2MhAVcpRinQ    e782e4e130c61502f5
                                                                                                                                     04adad60d7fd4b8180b0c1d1aa1dda5cec945ee8083cc8a886d5d7
                 66ad7f1b05a36848dee7079b553d7469a9 0000000004bd3a5cebebd7bb4e8a9ac45e25d40166                                       a11b63e97336166f801fb591ef1f259e016dac5ac57b7b3c8db45cf1
5992       10320 476819f4bc20e466099f9530266a4a     46e14e41d00bc0d83a3d8b                     14Di4U76kCjEcffGAPRN31TVuGfqhm4v6s    1e28502f3f5233fb9190
                                                                                                                                     04d51f2213982aea82f4f671a14f3463e54592a217fc7e6a899ffbf0
                 05b627f6a8f13e784de5a1d54fa39e231c 00000000f9d7790e2ae40f66343d5ef3413aaa8a61                                       84ecc7ea61dc306e0ef6e4c1fb19d075c7607b90178d74acaff90e91
5993       10321 626394c38f720d6020dc5202f256cd     3053e36e45b41f056c6c8c                     1L9Bqp95x9XQSgY23g9tsrbiJsnqYoCJ5C    37eae64e39b2e2717b
                                                                                                                                     04cad50973faabb0f92f001a970627a1ddb36769276ca993074c89f
                 d99313b9d8b3b5104e604b7d3d8c1be02 0000000074cef9ecca706dcf2c86ef4bfa6499ab42c7                                      c36e7468245c7b8f00e6121f222a5ec1fd4737623ff0acf850c4a21a
5994       10322 63ea39e4affcd697bba861a1e43fcc5   f799cddb6796a1c52ce6                         16uCKridPhrizTgkLNpFajouJtVrk8awhc   a406ae705e2171aea1d
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 335 of
                                                              913
       A                          B                                       C                                            D                                          E
                                                                                                                                      041370da7b3abb8a5fcd3711a1c1382d0c8401a7d29e21d191a086
                 2995c5a431954cab29948f3fd3c473d146 000000008f66c5c0554944dd9386e63e884f956865                                        05a4e38c10e5f0f1852ea421111f67bf4329c7e8e78fdad5a7383c9
5995       10324 00d183e221a7c5a5226d6377730566     98a2e31079183384018109                     1KCunTpofJXUhxaevYD2ZpfDPfddv3HNef     1fdfcc5c85b9470c9e88c
                                                                                                                                      04fa202e77bbbcf06b6b108f2885e2205708c891312388b3a52026a
                 bf3874866eafa692596208b44a7f529d15 0000000058137880dc0beac719ebe60a861f1f1a03f                                       8a1b7bb29520963b0276c5833452fb28d1d0da6ea7b96268dddcef
5996       10325 7274ee5dc3b0adc1bd2aeeeed0e0d2     dd9ff50bca4918e7fbca7                       1GjMJQg45TK8qEijPBLHC6B5K4JmK2qKMu    28cecd6d279ebfa27405b
                                                                                                                                      04c7abbf7da48c02e8cc7c9fbc07319bdf05e15114bcf73fc4268b22
                 86b74f7396855981734d6278a437907be4 00000000f9626aa3887117d9f0ae77b72ab1813c9d                                        46830c60d3f6e42db559dbde5ec6d7390082eae012de8dc1bbfcf3f
5997       10329 dbf780d831973a34f50aa102ad59e1     7bd01a16b11df470d9ac52                     1DAzZ493wNRPvzpNVjCgrwfsmAj8Ee5MpW     e336bb0f7d3a0141e8b
                                                                                                                                      04b4afca18c957bd5ccff335cbad9683416ca5684df81f94dd02320f
                 13ec94d300e59d581e2b9e89578cb9b9db 0000000067c05a6518f92da123ac92840cb9bac22b                                        9bd06c48e1e82aaf2fbe5475a10ec465619527e98eb51216a480ed
5998       10330 fe46fdd16cd4bcd874ed66e6c5b8a8     c279b824002fad61bd25ab                     1EBDdAWd78ieV7Lexk7xhV1Ryj9Y2m8VDH     75671be7475d05db2741
                                                                                                                                      04ccbb3463268af0cf0a8a25b1177d7c6bc4b908bae7f5146a77c3d
                 e59558f4cfd91f0304f792f7f08e7864d7c3 000000007a0557ec77491724709cf74554b91d5143                                      3ac655861d902b347b1c13e16ffb2530990eec2d8bdddeaea19c7f3
5999       10331 b11ef42c8da99a6251e7abd8a05c         1535a27e82f55ec0a42344                     1MRFpmfR8SFRs2Syp37FpNQvrYP2bzZx7m   f765bad42767c8f800b1
                                                                                                                                      04cafd6615fd437aca8c2611879a2ea5a9b8c3bc655c31c3c772659
                 a22ecdc57b338f19882ffb3e63562a02d3d 00000000148317aa39f75530d0db89b3ac95516c04                                       e36bffd7178a8ea9f055dc9b3d62ed2458ecfe1cd601811a0fb1324
6000       10334 6d6157d5d29de4caa885acea9053e       e14e7709f7f0a77301c785                     1N6ykjkqPkGMdSYiRhWdfMYVtjUQ3GR3ET    8a64b8f91a0530a73532
                                                                                                                                      04ec1b85278a1cc0b209c543fa2c4e62471d05d33a06017929a2cce
                 d578675c7abf8160adfe40ad2ffa9f6e548 000000006464ffee523d8b4081c99eda3d2442ee70                                       2b1375e9dfb9e9920cece4741bc93bce15f7332da2b711f49917755
6001       10336 73179ab5888c7ffbd9eef263b1431       d1416e73d85a40b4092dfc                     1Gp8j1NoDn6b8yE8k2t96c1WmZiJukJ8Gh    6e044b01e29c454103f9
                                                                                                                                      04c38ab76289191364a0409c35b9ef3fba460008ebe2902200d788
                 811eb1a44ff8e416f8a1c024218f215f532 000000004a18468d768c8f3502738b7740ac530263                                       d82809d421fe056087cd10f70021d5434b364d6b947de9a9a7f954
6002       10340 9bfe8586e3a89c09dc131cbb047b0       da5770ffce30979bbfe85b                     1QL4ZZh9vvBqH4aeaNPkehVaaJchpKAJSb    df8ee52d39684249a34182
                                                                                                                                      040e8e145c6abc4c05ea087ccc139b3437b3e89820f2e547c6fc852
                 c1d5907dd71912107c2f99ad88f2a212f3f 00000000a93707e85ee41b181de82e0ef1d57bf662                                       43c391ae6fd05fff18ebd9dd7f1f1708dbb2dd406e38f6814255382b
6003       10341 5447de3991e58e0651bbfbc460554       bec505fa4af11da2477fae                     12zn6jjfaECTpPxj6bXryAH9oxKpVkRzzC    9cc974837596ad8b70e
                                                                                                                                      043a99af18414073eaeca959a00fba172bb4c82afce8706c985d383
                 1588aa0bc3f7d3d667fd90756dfb314c91a 00000000c5fef55bc9cc3d4bd26d4f5495af1dba2c4                                      71fa9c6d979806a2d2cccbe483b1b851ee8876f0d0e4fe8177a5f94
6004       10342 37f1b477fed15677bf1458a767afe       e284a3e9915f7c4a77980                       1vPyWa5Z3y8kYXpuskPfNKds9ToA5mPjv    d716194d1f287bad12a6
                                                                                                                                      04ac31031dcff5659b52e2fb011b52f514978c6b076cb63bbaa7e61f
                 d2875a0c1a4666452c4f5a3b926c9edf4b 00000000980b1e2df2c0521ea535e63fba213240f5                                        987a6092cc41010a121829f3190281693558c6af7a27c05c6f0a2af
6005       10344 dec2ece10f878bb09425ce9486ce12     78a4664bccefeed2a3a3c1                     1N8MZuHfDur5Z9K1x87TMrUaXWLq1QpqMW     24ec8017ad7c1953c4f
                                                                                                                                      041114f935ba68622e4990cf0b535f4d148b0dbef0b50fb9fad7b4e
                 385a0bb5b9e0645c3c15a80ed7be5662b7 000000006804d028dc3e730939b83bf2ef7f663d2c7                                       d0b2068676da1420d9f53e6aa290f36d812c16ba3bbbff2bf716233
6006       10346 b3e8792119428be058176bcd6c2cda     021bb328fe5ce01b66d2c                       1Beia1Sj9878XA5LFqLP5SCfeMvbEeZdz6    fb33bda0dd4299fee079
                                                                                                                                      04bc610d09af44730a515dc84d47677a34d78f58f0074082395db91
                 1a930060897f14fc87b12035f668a215f15 00000000d8b2b56d29216d83bb296ebb9fa055fe78                                       3e3f8ffeadd756286b2a69db992f94cafc5b123bb32e6cc06a54f452
6007       10347 ef67ed71ed7eec0d2fcdfb3ad3f61       1d4a6628341f8e69c9bb78                     1NDdMsz7pvVCbsXo6ui3UUCcsXzAvhsv9W    f259e3853a3e0f9c55f
                                                                                                                                      0416841d6d24e3dba4d0e2e33b049c2aaa9238135520034dcc95a2
                 90161d0269c8a113853750d46198bcc1b1 000000004bca37f77abfe5b287bfe369c482b9af456                                       9109e0e342d0a1b3ac97fe3e0f0673a28902dc678dc9647e26e504
6008       10348 0365eb6f61aead40d6507658cd7fc8     1956521782eda88f96d51                       1fYBE8uRVnjPquY9DJLkPHTJu1exiT5uQ     5750133066237e1a923f2e
                                                                                                                                      04ff143fab8ed9badd23ffca315189e2bb63202036aa770b38a5d69
                 aa49d08f4a77547fd8b5ae60a90e46eb62 00000000555ee9a6e7f129261fa365f18ec1bb2fcb2                                       285c37141ae21bfd645df650edc4551565be47fc47fa23363f0b0d5
6009       10353 0ce03ccb7c7b06096be598965b4f0f     3045bf0692bc3550ac105                       1Ccg7vDQECRw86UwLKqwqJxgBJLLTRjLKt    b339b95029c03550e435
                                                                                                                                      046cf1225e4841e307639d6a964522586207ce8021d37d5e06ae7d
                 6622a288261796ce1254e8c0685465a2ec 00000000c3d24ffa14b2e488fc260be176d6fb3218e                                       388819a42a212e607e6541411828ad62cd70f7d307d6eb11be3be6
6010       10356 c03120914e156b314c69d984fd6fca     ab2f419b69fe7ab9f12db                       12ujfmixmdCARJumkxxatY32ewWBSnjdhu    19df7088d83649abf737ba
                                                                                                                                      046d6913d7b3b6e861323e966099e9acc7660c03a17934f5e195ab
                 f69feefc73e88178821f01043efa901527c 00000000e5561b13ae74e8f5577ea53be5dd88b2a8                                       1a8303c85778ce9425f991e39a19d9de4bc458310faf9edc8f25bc0
6011       10357 be82ef1cd7ea802f5023ac695286d       1f3837d1c15d7f3eec2736                     15AGhCo9zvQ4gSgV6cSTggycFtKcpaV2sP    150a00582d9433139c57c
                                                                                                                                      04f7cc6d321066b06c3dd4aef6491f06d7537363612e9f0d34cc4e3f
                 7a9bf54b441db0a543211b12140448a498 000000005c22277b5e40c37f60de59d36a5c34ed08                                        870b1dc4743db93575c25d3267e54cbfd8de0483796b76a440d6ac
6012       10362 c18978c7f31e4359c2f1ba9a818ea0     f658ef72e7f2fad407d964                     1MVKkcbrgQfJjd7qT2eiJDUwpLs4TpXdPU     cc4dcfc36a0e96edfb3f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 336 of
                                                              913
       A                          B                                      C                                             D                                           E
                                                                                                                                       04d865443a6defbe7b91096b35eb7efb15c46a4163df23981cc6468
                 9abebdeafb363701a2bb6df8afea405f15f 000000007f6b3ef3ae95420e339521ef8eacccb8d74                                       1ec3557914cf728aa44648de5722c376ce9ff9f79258d9811de97cc6
6013       10364 22896baa7b9721e20345c976578c0       e0edf79f7dfe9301f1b56                       1BLsT1NQhQaftJehNumD9e8d9c6N8Ajt26    b39a77e5decbe7cc228
                                                                                                                                       04966e2574c2e262e7f73a24e75c7a85b9d2afd279652a1d573521
                 1f4e7df6c40ea01dfbce3ee3524558a77e6 00000000ba2b4312f00c067583fa55ceabbb58d6d4                                        34b0117ea61f84e0ceba7b296509d865643b67032eb24267eb36c6
6014       10367 bb625b434a71da70bd719ffc5aa25       2df0ee87d61c603a1a9e42                     1DA5dwMiK77nusrTqb3qAFY9p4mYopX7Tb     125d5698bafb3bb9340170
                                                                                                                                       0436c00dd932f8cc895c2dba861f21a575d4c9fd00c190ded59919b
                 64a61056da378c20e4d1e0954dbd95ee8 0000000089f92a8e532c5e5a80ada29ce035710e18                                          561823d4fb2ea9f01af6d43c2a9d5fff4a8a98c5f79d781956e04e70
6015       10369 2e75ffebaeefac4683adb42012aa64a   d5c3086c4510890a99b926                     1BvQ7oggVv8ufAdEkFmUEwUjqyofn6pseJ       81557147bf61e9285ca
                                                                                                                                       040e14527dcd5ad56ebf273ac09e91afa6223665b7d63fd9ad66463
                 ad8fd6bd35f39a53a3549441156b2b2a1e 0000000066e738abf3d730d800bc4cd0b665564e89                                         0f5f1017cda1696a9dddd20bcb64d55401752430b516e285f89c89f
6016       10371 1fd9a146dac89c9bba1acc62001ee2     2acb75124b58f7a70ee11d                     1C977ofEhhx4WviWA8cKHRdqP4TaMTxkna      392292f55167b65efc8e
                                                                                                                                       04001a23137d302f70eb0f78af6009262c85588562c1ba5e2140525
                 bdcb63543de491003178a52b40b8d73aa 000000002e2d330c27a450f48ebed090119eaa13db                                          06393d36cb654af995cbba0c6a46533da7da895047965e619dd0c8
6017       10372 3bbcdb54f364baba1b9b2a342f08438   7b658ac2abd804a7ead025                     162dTd1RGztAFZ9YMmFZEpKuz3vFQ1DpgA       62bf340d2f235b330169b
                                                                                                                                       0499c53df9e1ea21070308640006affac17b3dbb7383ae638da2b58
                 3f9106afc1c3ac41c300b237ee15c0fcbc8 00000000120789734f807bc7cea9c6ed06bfcd5c1cd                                       d671fb3ac4d29b3f986df2135e53bbf32294fc40c7320c839d1c86cf
6018       10373 51e1c0979b4fd3bbfd96333a93a24       7e4a13754fdbba309e449                       1KwrRcSf8GpXR3UfQbyzdaYqbuF1qJv617    4fcda5d02b296c1f6e1
                                                                                                                                       04dd1486ee5a9e5c89ea333ed5c004bfddeadc4121a9c035f64a763
                 2a75234fa62185b0358e262d66f38a27dd 00000000efd852a30fe282fc7113e80035336b9d30                                         806b7b30428060712ce60cec5e9c5c6aaf8c3d096b7e1e957458fae
6019       10375 92b925c4298bdf2e74f4ef5ba230f2     131ae31aeb93909d22a893                     1CdzKGczPiNHa6Cujw1Gb6uv4qTHB1yh2c      49ec09cc342fb279efcf
                                                                                                                                       04fda3b684a9aa1a92296d8c6157aca6d1e00dad73ec8a01ec6352
                 fba3950fcbc05faacd2a27ab283f6bf7fea0 00000000ffdb74d25c7238e3fc4d7d7244655357cc7                                      4f8b448fdfe4759378653dce76171e72b39d36c34922302ecd89c5c
6020       10376 83d2585416503ce61d2bb6346467         50d6be2955770a8fabdf9                       15a7UVLttaS7stvHQAu6SSVJeqEfWX6kBa   f517ba36f318a1c7d6cf6
                                                                                                                                       04bd404a4d7fcaeb1e3a37a4c9d4b3aa1a0f78899d258ff6e8a6792
                 7012757b70ef294fe5b0b34d202da5b3e4 0000000099cfe767f664110638dd2c0f096370ae366                                        aebf2b7d64fe355a6f47a53f2ca9f974b9db90579b8c7257d31fed1e
6021       10378 069fd650825f9d9e4648955fc6b010     7ebbdcd4c4010572d8a46                       1NJ2KCZnQcYdzgi7uyMNaxV5jWeMLP6SLG     fd638911008f5faa213
                                                                                                                                       0419f7871f9b3b6a96c0a72cc760522aabbd2288ec897978d131a26
                 03017b8f712288608794855466c44fc437 0000000001d4fc4c7b5752d75de60f89cda7889af55                                        11697493e84a45ecb400343cc8c47a370a726118868fc25fd1bb857
6022       10379 bfdad40ca0f7b4025163bfbb60d9a2     c43ee94f11041a6bb78aa                       1JJCRQUZxjWpxGKp7cajyesdL8hdhd5Mby     85e2014053bdb48be1a2
                                                                                                                                       043bad2e6d74674ed25b5689ae43927193f711d8022394e4b6ce6b
                 93dfdcdce94d7f468ca95410c58b1d35b35 00000000f3f031877d556dd26d2ace7ffcc61c900efe                                      214b6afe20d25bd047fc5b8cc16c573169d90709d23254446f83886
6023       10381 ac375d0d123815519477e75e68f6a       16d0092b966faa1f6328                         1Jr7KbnTUTDe58mtW9pN1TsrkivAVDNgyK   94a2c23648e6e7b9702b0
                                                                                                                                       0476be27a72a31196bb0730a5ab634a82e9ca5ea1a69cfdbf40abe
                 94244109b689c29fe348c381a43dfc3263 0000000094386a67604d7680440ec2d6b2d08999d                                          d8a76418d9b1a8806fd73a5b3d250c137db6eeefcd157592a6b46a
6024       10385 d2abb0d0a22949376759768cc27454     52050e1e6adbd00af75353e                   18DNX227prBfKR86KrDrSTYGjouWVvALLs       21572d7732422fbfd4bfc9
                                                                                                                                       04ba07ee6559b2dcfb80b063bcc8adb02e7f8e460892af8acca0c34
                 bcfeff8f20564b50fd7d93b4259a02f3112 00000000cd58c2ab8aab38eb33805d1db37346c7e4                                        1879433e970c316190ac37cb2b428b63fa6eae840c81d827f8f82f4
6025       10388 865dcdb59be8dffbde6d5780b2a53       9a099ec4ccff1f3aacac3f                     1GNm1Z8CsWu1opgrAusCcF5EKeJjEANwYv     c3cc1d21fb3a6add36aa
                                                                                                                                       04e967f5a371d0a5e0d2a99661ba78719eb078dd754f5c7af96abd
                 3ec412909170a3557ed85de6d7fe709c9a 000000007b96725132aa807d4cdddfc528e93cbccf6                                        480317a378c1e0e717747f7e545d6c6cd49ea18ed972b124f72e7b
6026       10390 79174d7481f8959dee2cbcaa6b935b     e6ca7b5eda74b1b01c45e                       1PmXMyNnTrnnYu6sDQW84bTNfEXzofyBxd     834740b8ee890b7785469e
                                                                                                                                       0400a3fb6836f69e1b025d059bcb47ad2c59437561abdbd9b4b956
                 ed30a9ce1c0a90db2e1a4dab2cbcce329e 00000000599c6b1ea5f1850841ca340325fb07b89fc                                        71eaa54de7bb093866b3d7019a615784a3cc17dafca95ecc73476fa
6027       10391 6c52c2db97fdaf48eaae9a5bc2780e     4fa9e8cd0e5b157106f3e                       1LMHrjHJiPfWmZW1b4iZnMsKUwhZixiNXw     73f2157193df160daaf7a
                                                                                                                                       04998594ce0db5b06ad0601372146cc71941fec30dfe96668aa7413
                 71175b17153f3cc81df33ead443cb48a26 00000000c5f606b649a7c0dc34f519ad8965d979f85                                        bb271d899a1db15ea24d7386ef924bce376223267c5160c6cd9e3d
6028       10397 a05864b61e6f9f2bc29a08b8305d85     b0a619fcc48cfc1d6c8a6                       18tXRiNLf49P1TzvAcmawJR1uRAhQjVDPt     b421e5f12afaf6a6932d0
                                                                                                                                       04a2af923fc298ef75a3185ffc49258f03d4080ffc1536e5b461abde
                 9f9e34b18a2c3e411e683a0ceb151a594f 000000002e54a8fc74da054e91e1654baff80fb9ca2                                        305c3f7bd81034a7b5323f62ab8fa26ef35e0521f3cd53838ddf3be6
6029       10398 458bf852aac99e1ea54ebbfb637e93     4acc040e06a7f3ec27fd4                       15erDVgznEZSazqowQDE4uYFbGymiwe9B4     1c6a22a30216dc5ed3
                                                                                                                                       04dbed908062666b18753acc00aa188e1aa3015ce30d2becd848c8
                 aa40327d7e8d86b50d76e036d5b5cf2adc 00000000c3d1011c3b480699baf1ccd6f7dc57d022b                                        8f585e26bfe302d10df5d8a5cb16baa7ece0b6035f172735246ca48
6030       10399 7771901b8793a1e42849ee33349377     075f2581084889b29a045                       1CWvzuKLey1nARtLphHLAqC8xeXdTKxSj4     57acb69d522dd003b1b35
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 337 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      04bf0d25a63cf04e22edb8d077fb7b0c16ac6acac55da4fc7d59835c
                 703796cb34cc536958f3ea07d3763a5f5b 0000000055f5be5964df8533a69d9745738272518f                                        8f39ac29b641f0d575376ebcf189b241268a001a5930db30c00d4e9
6031       10402 5f7c87a556f4fc75f5b92a33c42c71     a66c54fd64e54a1ea9f488                     12WXCfG88LCMsaRLMCUcHBWNfNQGigwN2g     e5dd37d2a6e4ca03bd8
                                                                                                                                      0421aec14e5526bec4fbc4469179fa1c820d53bf490272a8fd688cf7
                 835fa33314b4f1794e2d02ac24e92cc18a 000000009e20cafc1c3b472e82bfdb2b460b7470e2                                        9a16312f041bec23b64a216d75561ffb7b8ef2b5517f362a9c8e682
6032       10403 6bb45916f64c6399430bfb7b4fce83     688be4da064d1bc1b089c8                     19qQhLtx9FTrJRUcu3FsJrwsZuw6mb8Se5     c55cb439cde404c68a0
                                                                                                                                      04ad5d847448f4bc10683187563043eeaaef7fbb2c796a295ced499
                 2d967bf1587a1b61f4c8eed4d770d273c5 0000000027b60f082c4da5ba9b13da5d5e4bd5fedb                                        7159d416612573b0b92dc79454d67f1af07f1f4881b0577c5cdc667
6033       10404 14137846615b45db01671d9c7b0082     5945c267af847028b8df50                     18TLc9tv5D7BUw68TxTWoDLH2Wzv6AkhBx     0ac1b612cdaaf5e64974
                                                                                                                                      0420e4684c079532898531cd7c0cc8be5d6f33fbb7b1d388faac40cf
                 89415fb77308e5523e5ad85b271c7b5a79 0000000029ef0b48f288f7c6800c4bbac05ab1260ab                                       5bad9fc8e5f103bb96c87a87651f0c66486348c41ea5a4a8a3fbfb42
6034       10405 c1945e28ef3600594505c6cee0bab3     d8ef796ddc3107d1a1d46                       1AXyqrfUT2SmUyPi1auDRJQk1sThTCVbFU    f61396fd9a412a84fe
                                                                                                                                      0429947f080462981c6df0cb5885f877f2f697f89d73d0f5ec34fe04f
                 472bac8491095b6849cf40c8f7f47d3ecf0 0000000038f9b5da8669afd5b34ea164b957d21109                                       07f0aaaec71fe260675ec5f2b7274ca3543a5e08af7b013ffed2d7a5
6035       10409 6648b6e54a3ea70979cee154e52f0       77d229da64928b5273261a                     1KUri1aiokRiZpbyNZjxj6gtq6rbYodnGP    6bba7cfbb268652a7
                                                                                                                                      04087f5f2c7e013069b2f49a68cf2d04204d3d660dcc6510523d625
                 08fdd0649a584233808caacdcd7939b972 000000000147dd18706e16f48c226d3513b15e0028                                        181f90d9f5a202b14984fb41802e5a5449b945878d47a0f840af130
6036       10411 13d8b920f9490a069523cf9d59987f     c4091555e1694f63f8d978                     1D2ACSUXzSqiUTv1xh9eEym5ToUx3dXwNZ     2895c7e2aa5449d3d3a6
                                                                                                                                      04f5929afcb3d268dbe0099260d05117dbe452670cd242d0a74ab3
                 6f6a1de8834a684218d095681699bff9ce 00000000f6df0bc03a946fa858d7b0ae50559ae974                                        7deeb1eb5e6df04d48868037cca055b7440cd4169664a955f0119e
6037       10412 2477a0a4e7954d9013bea5c595c4a9     b9cc78d33866b5c5c8f9ad                     15eVy1qB6JW3m1RRDf5XQMnH9jjpGt8PfG     2226234763e8407615b636
                                                                                                                                      04e8c9f75e1f7c1888c156ba1927c372a24ff3034e370c6ac561ce7f
                 ceae29616657f2ff4eb651eb659336c46b7 000000008147959ce1feca8c9dc40197c7d447d700                                       3eb668d28603fd3230ff6b58aa1fbb74506c6fce98f8f53f99f37359c
6038       10418 2efe2ce2ad66509f52445841eb88e       689d7f66b31cf13a7eee26                     1HJFaDBBA3pVgdcZYdTejaudxL7bYXnrzm    0514163950a503320
                                                                                                                                      04e5a01e6198f60f5afd7609d5c2cf05138db9930374f94fa4d664f5
                 ab13277ff06171a4a059a847aa8d4f1177 00000000591747dee98ae2814edaeb858e7342690                                         4d6db2818d050d9cd5ae480f0f2cd736531d533364356629f7fd5c1
6039       10419 d599aadf0ad8436fde86c64e072241     7135150b167634a20c74739                   1Er43CVvniaXNuadBAaUprL1sfn7M5d8Qo      e5760ea0f75fa742883
                                                                                                                                      046594a0db27adc00ae4023cb13dc23ec1df901397e77b46335cdb
                 72e26b65682d52bf1daa792a90dea5694a 000000006983eb3a1da98c9a431c7100789794182a                                        70999c28ebf85cbf45ad5bc97a374fad87870b9ce11b8971fc08340
6040       10422 9144fd9a260bec8d78def244f4c25b     3548ada58401b48daf769b                     1HS4hgfCigCZSNCYfmboSfkkXXQ3FGmkyq     26ac385fb0252cb9f72a1
                                                                                                                                      0469134ffe07dafdd804c524dd18c11cd272b06d0e8f09af25905d7
                 e351883dae09dd5c425757ccde01b4ec59 00000000a2ad1ed8d6c1ece08bf265f57968c51777                                        5c14467e6f30e169338ae97203989ed93eb6eaa353f11d4ba2ae04
6041       10425 109c7ce67b5bc17683c7f3bb871709     b57d251efc29c71fb2d4d9                     1NAAALrxgiiL6WF7nAaPY67nQ1HncrugUQ     c3095bb124ad87713d278
                                                                                                                                      04300d407b694f25509e071d7a15fe7a27a6544c167bba9f6daea1
                 daad20ebce99b4f85fb21a228b10c54991 000000000c17d4dfcaee29aab1ce1235ffc1f711616f                                      904c788c1b0074700ab51f004e6923ec4d8a0c02ee96b23d5e19c6
6042       10426 b9575784de0d1d2c6f16fb186b2b61     261885dc835297e427b1                         1DdudRmjt28wHTNAoJb2ET9LcMrZoGVbYH   a40055f13e556d0c0ffca0
                                                                                                                                      04c4caf635561d66fb077e44f36b526370211911db250ff5926dc28
                 a44eda8df46a4cb9d598418c1659918028 0000000068ceb070f43dc6cfabc2161ed769414e2e3                                       8e2bc96faaa440f2d94f2522105f96aeef40dfb719c927032dcebd97
6043       10427 363f35898603fe16c3e693c22f6996     f1aaf3a05c46477350965                       12XPc1BWFcEzupeXsUv1Vf53fEWcBUvqy5    904f23ec367893ae314
                                                                                                                                      04bd12115b35969a667fc95fbe5dcdf25215a7d49d9f6c24e4fa796
                 a8f706a2bd2912da626e0b5acf3adc5699 000000001dea3ef80b265527fbe73fae800e96f5d01                                       d3d7959c528a995fdddb5c5f71d8bc570a55cedfa2dcb0ab4e0ab42
6044       10428 d58c769daefe55577ba726219431d7     ff694cb70e253599224fa                       1D2aDqKfpqapXp4Pnb5TknJUxyMdAE6Pjc    45c00db2f0307244bb06
                                                                                                                                      04bdb43222cf8ae329aa1ce9c7d9fa82f52766327c16941b885c08a
                 320e4962fa62d18d47d4f02a7064d856cd 00000000e34a04386f5efadf4780221cde6713abb6                                        11a39b87b86701a37d931df402d2e364d0e2fa8843fd05c7357a2f1
6045       10429 4dc64e5a9c56f09ba58e7d0c9faf85     8ec30716320975541c2afa                     1cbbq8QDojtgYoMxUL8jZ5uTPsuTBMjMx      ef22823d0cbce8b03d35
                                                                                                                                      04d7444beac392dd80165016f1653847a0a95fc48dc40ded9132fca
                 fc9c60f179ac63ef6616c57b5b5d57901de 000000000293807d1e3911b0d2fab672d33a373d7f                                       c8089a836a18128b360391ffc10a1ffcb6b59d242412bbb5f214578
6046       10433 012af883b0ab45c77f35e793e078b       6ca14df3b6d3191d8c9498                     1NPJABH4AXQDqeD9RHp1Thj3DyZ3QHDfR8    76869f4210e4d57811e4
                                                                                                                                      04b681ee588defe3514da77dfa59a2b654f95f11f5c90b06518ce5e
                 26e720763f4d08d9d0a0fd8c15385179e3 00000000623344a78a632c2166c20395ccdca88663                                        65b8d69b1f21336b9d1c85543c4902f92296634f9f5180c9710245b
6047       10434 2fbe2164ee5540bd199f6f2b41dce0     8605eb5df2ef3bd44b3c88                     1PVL663uXQAkmEyNnw6XgP16VtC5PrqGhZ     ae524cf20262464f8394
                                                                                                                                      04cd8327484b2f75a56ea8e1cd12180e673715c86ef01059e7241a
                 1fd374571420b2ef8cee7ea7b0567c1ec8 000000001a5ee7d39ff2dd592b46e60b0df9ff02d12                                       858c200536b8e5327762970181d6a3cbd404a69fd56ba0c3c71922
6048       10435 8ea5d3f6b932c8ff0a59d036cd3e73     0f197f4e6a011faaf109e                       1MrkCm3C9bTegTPPV4T7o8ZYJvMa6Fpw7Q    b336b655a65aa140f6bc70
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 338 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04acedbc3b8fe9249d8a14fceb46004731696cec93b554d3a195b31
                 772fac0459b8176d8962f88e7c84fddbfe1 0000000009ea8be6499d66c5207f98431d7fcd7ced                                       d05418a298b6048e42503872b497ed1cc21dc21b10aa0a270b3fd5
6049       10438 405e8dd0d400f01c92164b509f7b0       304bb001eadc2a6634d9f5                     1CHvPnr8UpoBhcEk8qN6Ros2PmmUBAfBbo    76941957a2094eef8bf15
                                                                                                                                      04f5fa617d9a871477f5957a179db248dc597548a307fe5c0735ac0
                 305b62e5b804c075831b6d429d043db47 00000000525c9c952e0b10330dd0f59d9a2c627fdfa                                        5ab399550d2061a3701d984e9abd5679606261332c2a86e4bd846
6050       10443 2867e441c8a167dda0542ca83754b2e   e392a25a3b8bebb97db14                       1DQyXZ6wDfjjqPyn44YiEV4sHgAMPk5JCa     111676b6451c5d8e74c21b
                                                                                                                                      04af486450cd7e6fcbd76994683c269090190c982863f8334f3f45bb
                 d62571a0a03714ee567d659b8a4040d56 000000009ac28f0f76c04419b99cb26915fbf0adf96                                        ff3d86db16807b1c9abf803596fadc1596c4aa690365ecda0b57fba2
6051       10445 ec558edd5911595681516dc19cbaf1c   b00f6f330b345a0dfbb3f                       1L8jHQqkBgjXMoUvx8j8EfXjtqUYf59zYK     f47ed2cc2b3c344643
                                                                                                                                      04dce8950fdae96986ca75ee2459aa328baa526c72108fbe14a2ba
                 8dc785ff9275f0cf39926a6a38fb070c50c4 000000004624beaff25256bb97a98e21776ad2787f                                      baab7ff0b076b77a25bfc2d14e4866b3e44072e432c9ab34e7b78c0
6052       10446 4712e6e22f158a20116d6464d736         63a174c2dd7ba12b36141c                     1tRAJMWrCSYmeQQQeZfk6NbRSqXxJboYy    23ef145531612ac8d4ee6
                                                                                                                                      0460fe2bb246a9a76ede7d9383598144fdd4ecfda9532e46dd210d
                 b09aa6f0639e5fbdf9272d0ee2af00376bc 00000000f649f97f42792631b7109e49cbbe21e9fc1                                      99252a0d21b03e9f63b64d27f8df5c01186e864406e9d29ae2151f5
6053       10447 4dff7d3d55e45f8c9a556dfd6b25f       57d09456577308bb9006a                       182o8AVo1oZWb7bWAJ7EwzYdwHiXLQxg3F   983d0940059242405b30b
                                                                                                                                      044baf6f081da666dd9447d2cb73bbcf96d7dbbab4fec203181e6ab
                 57311ce3adc4c24e31824bdc13f0fedffe1 00000000830f7a20e0a54a92a06e0af1151410d352                                       328b89b327d89fb357b4de603d2498b55d3e85d7cbb00df0d98ab9
6054       10448 a01b81de098c530de505f913ef43a       b433fd86fea40c3ff5329e                     1HaLsLT7WPLCzjZM2CN1WcV7nB8JAfmuUq    cf48792ce9a4c2ab6c13f
                                                                                                                                      0471920829b38e24637596d17f850898efe42ec22c7b3b7d296a15
                 75a0e2f21c2e0850bdcd19e1d951e9da47 000000004992ee3890ba9d1c76d1d3fada62ecfff01                                       a9d7264ff5d4fced07b2fa8312df88b8287821b069904fa35f8f4301
6055       10449 0328877cc7e128786414cbf41bdd4f     efd6638331bbaa7a54533                       1GMVPXUNMToUJLoYb7JGpE2YhN7D8foinz    349e92a533959dd83e3c
                                                                                                                                      04f4450fec6c53b448ae337d326bcb023a445aa07ac8ffddec1f9364
                 4169d73773a7ff3bdf5d288b8107806486 0000000015a193d0f1fd9d7f7e857e5003ac9b110fb                                       dcb7f2587af73cb4d79a4b34f275de22cb114b9bb7b96ffcfb393a2d
6056       10450 421e32415ffe4d9f9bd9469bf386d2     68d1493f3a752d79449c5                       1ED4qkvuDTWHTGVduc8H1GqA5invtGv6Gy    69578b4f7458e2105e
                                                                                                                                      04c103d2c313d3d2347e42abfed2c5409de724fe444aca250a67c0a
                 34d15edf0efa50dfe497cd6f73dbfc2cb5a 0000000075f90c69e0b8fff11761cd644c85dd74afb                                      690ba4c8f5db8c180518ae8dab1d8fee9fbe5e14f0143e7bf75a9c5
6057       10451 6fd92aa147aba22d3dfa49cc8c363       8c0036c67c9949edcce4f                       12tZhtCuzrpSgpTP4H3UUNChxNQhfaerpA   80a74d8fd3ee7c3751a9
                                                                                                                                      04e0ca13b2e1f98484f6b74be76b8c7a540de6aaf69675194179c60
                 d7d3cc65ab77672a2a69b28515008884f3 00000000840de8e37955cda404fd6f24700ed4aedc                                        5ef2176ff2f707b271e6de36a0167feb3734e2e4adb9c7f88d2c10f5
6058       10459 84cb83d0b8c906bf545cb1bd9a487f     66a8d11e64de3feb528d7f                     1N8b9E3tPrimuyiRMMgRGZjVFu5MU1fNtw     7293b53aa2d2519020c
                                                                                                                                      046a94eca68b18abd68bcd05ea385ad17b30fc7c644c656ba6d72ff
                 97e2967c6d1f0cbf5ef1f49dec9d571f596 0000000005df89911782f8f258de3aa8c01c3746b8a                                      18d4de07a58526ba9de4a3990553477da44315610668d19e315a0
6059       10460 34fb5aeabd5aa98570ff7bc38bf09       c45fc820282130804ebad                       149mgBdcj72VAW4QZ8YBxT2wZo2UsgYEJ5   4a2f27737c5dc8ce733279
                                                                                                                                      0477367314b626036dd66c5cc539073a5d3abb32331af4c07deb5d
                 566db5d4e99538ebdd94654657a2e13f17 00000000661f0d2fba262be28ac04c884ca077d1ab                                        2d7d027392a9c110bc6ecdbc809d3de373b0145d63984439054a75
6060       10471 c76d07342ff7a6711a284364446ad6     7366ffa697e1a47e6cf83b                     1G9Rk8PUkLnB8fFDtAKkNq9voi4scWY1c5     065ff8f25ea8752aceac12
                                                                                                                                      04c46cd441da98f1d561fb0d8a6e6b2d06c7e27dad061ff6589bfafc
                 c423ad05a725a004df88eea07aadca73c2 0000000022768bc6f28d50e8fc2ab386977b04e7f31                                       41fb3fd25fe69c484c8488d587705d6af8144f2a4493de4c7fcb4d49
6061       10473 ff60199811c63b4e063736db01f6ee     43225ef25c7e7550e714e                       1A2hhYnYNt63abL66dzcoVof4PxTcS7PwQ    aeb4aac95af8273851
                                                                                                                                      04a1a1a335c2ff065365823dbf3e9fd398b5dcc0b8a6fc1e8d00a18f
                 6dae13c8e94a05dd74e97c393911dbac7b 00000000fc70bfab8b1358244519d5aabbf1260190                                        2e0dd664e95c5000c431b1dfd177de97283a9087a37457fa68193c
6062       10479 08437292d4d9c277ed4e22fd4eacfd     10e9da332041fa8089c906                     1LNZwfKrj1yQZEUeLeHwriVwaY5m4Uqqs9     5108305dc1daab6afb7e
                                                                                                                                      04757d97680148a472c4babcdf90296ebe0bea6fbb3e4bf7fec8915
                 03139c7bd5f2c9c9f5e63f8a7a72b0255a6 000000002b8a71532d446b553c3b05c666658f3981                                       a83656dd1d4b1b90a6f0a84df15b4b51318ce337aa7e3801487f5bf
6063       10480 dbe30e3a02d99ea759f68adab19bd       8b0e92bb4f390433580d5a                     1PWQ1SGd1o6sdW7yNYWiww6jSr2wQD4YTr    732f363672d1ed11b1a4
                                                                                                                                      04b85c05d9927e1ff0834abad26bae493df38c64f044bd104c3167fc
                 e073b8665b361081be93a11094123b362 0000000088ba09da650d98c73d9fc48d4ec0cd9acbc                                        ed69c35f18eb7872493261b3ebbd26da6af22d7e2024389e5fc03a7
6064       10481 136b025b4b5839a661cab30357d6e5d   9032eb3a47b2614f1c3b2                       1GTtzsH5p34DYsRm1qQRzwzh6CCqiC4ZSM     6331fd5e28daac8653e
                                                                                                                                      04e5a5d3c6160599492d6e2e4e45610b149ce294cd2c4434b2bb0f
                 3011b89dedbbe528f221dd7f67674b15d7 000000007bf2547416f63bde36cbf38900c9f38e34b                                       84f8b91efa34677a5cf23265ba24d3bf3687dfb703c0a175435a7d6
6065       10486 73a467dd80100cd5ebec77e97341cc     e10b78624c44cb7faf11f                       17Jmm1a91uQsSoAMCHXmCkC2m13s2zKgeS    864edd83a880f5331acfe
                                                                                                                                      04f3b8328e83422056d05970c505ea8c7afc64c0375e63d9502a531
                 2380860f07c022433974c9c5ab33063fb5 00000000363a6f081e71dbade296cf6b510e5505f0f                                       337a308f5dccafc81a14ea34c6c636f13d69f83693c7046dfce0ed6c
6066       10487 a155a521796db1cb7a803c0f285838     bf6112c22a7ff2c9e2ed6                       1JWuTsvokmA3VfkJ6xKCzZdPJDojB38Vit    8b65bc58d4ffa9a2fbe
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 339 of
                                                              913
       A                          B                                       C                                             D                                          E
                                                                                                                                      048bc4d0983001959143e99fd737498bea4a58a79b3dd00b1e6563
                 8e1a5b6ccce4098ee948825d701de6789d 00000000c60cfd6ed923e87059fcd36b59deabcdb41                                       37c92d6994e100380c67232c4b2408f04f8aa4616a9a4d44b8a18af
6067       10488 8fddba945665dcf91960387cf64ed4     702fac3e295e383f050ae                       1GjZpfvZCcHr1NNG5HZj4pszD9nHhfoPGR    f07bf67d780c20b6a0780
                                                                                                                                      045f0aae32baca292134dfa75559fda42e43b1876b14bc919f0ddd3
                 26beef97e0e291b51b441936a722701de2 000000001cb6b950aebed5a196b92bbce075c5620f                                        20cb1d9b164ae630d26b529ab448fa3ed467b91075356912ea14d8
6068       10489 7841e957ef4355e4016deb61cd92b3     b32878c4baa9fb1b2f7e30                     1FCrQZtFCngkiPXBCDGLZARGups7iucmb9     d5782c52b81545fd31e44
                                                                                                                                      04788c7d8798bcd5aa0dcaabdf0a43522829c860ad871109966dcdf
                 b3a43368f2cb8d80de094cfcb990812396 0000000065c2b495f445524328c3ec2e3866c97889                                        fa984bd204b49af94af747c717897603aaccf11d7d658e5420aadba
6069       10493 874c046c96d033b1c82be5a052f2da     9a4297671cb00623f93610                     158XqWes8uuCDqEunka17CyGmXYGDKgxwm     cd149a0f862d48514527
                                                                                                                                      0446a2f7f6d2894a0535063f2c43759e49d7e4d5f571824e017c417
                 a869cf03700223814bb3e300786d13490f 0000000088cc6843783e9b06e69a5be8cc72f62aef7                                       d19082cd2515e92b86f0eddabb23310c438d85e2216a5b3a18aa45
6070       10494 678694c7016440c006c841991fe3c7     f43c0dd0be2ae4a924114                       1KE4u4yBaMVD5AtrZz26fk4K8uQ3t8weJ9    87e6ef41160460b09111c
                                                                                                                                      048e99d44d5d39563df1f682461b50790ef97b4894ada2908862f1d
                 19069a075d351f2df252456a45137785f9 0000000078cb1852ae76e3e416c6ea578390921c49                                        a4fc543a2fd697ab45ce0c3e48860e52beb46476570c7ae76f72380
6071       10498 4afac9847ab020dd83eb0da7991612     3482d28e5b66ce7ab30c63                     1JNRUSPvMpA29sGNyoj9WdG6zavG2kTRLV     1317dd979be764f32931
                                                                                                                                      04f736869f3c281b53c85e46738983bb587202b1935dd65f201edaf
                 95befc3dfc306690169918d2b85eaa4d03 00000000c8d9c13b9dc4c60c43e708ca77de96954a                                        2e1a2de30f6f545e4dc59b208aeb26d20b670895c708391fa2910c3
6072       10502 802d2c604ee44e9f009b76a6912783     631dcffd280a02b326c7ec                     14eHri5H8apwKumDJRsNKhiVvNbpXhAuoW     16b7e3a1ff8f0c6793f0
                                                                                                                                      048b8edf636273640ad1beba3fcd241c32ad2aab1ce4e84b7357f15
                 d77da6758d2ec4117b2d7e68864ca467f7 000000005876cc00ffe358104af345988a4400c4625                                       30383c46fe6acf84708c148e32b497645cca1cd1fbbc3a337c0a8848
6073       10504 6c80353542a15bd0c699e0972521b3     df9042801d88478b1a6de                       1HY1JPRFc1Vyct4XTnCjUgPgvJTAgUk1VZ    0895c91867cfd9d5542
                                                                                                                                      045d08d701c71b78ca60d76580761d5a930edc092e4a5c43e7c2e1
                 a168bfae2dab2323377ee2c181f26a005a 000000005981dfdbf3a403f09ce5baf2ae2a6fef3d7                                       dc78a125a3570f559f1ad0b468c4464d550b59266397790be19500
6074       10506 e4e66aebcb8c289c5b45d4c635820c     89759fd5db0e604ec6420                       1DrYov9pfn4qqmm55xdqPy8cw89BVWUVbN    935964884ed9e7143b7c5e
                                                                                                                                      04b514bf79450d5951db25bf4c726d3ccce277fa80dd5b1d54b750b
                 bb42410485b2fcdac4b18213c8cccdf62c8 000000003069def42331c24dbde0c8550f17683a94                                       08a698cddb78b5550119ae0cf896493766cf30782d0b4f0680cb1c8
6075       10507 c7e7b6fa4cc766b115fcc86d22c0f       789b2099ef2ec84a738ca3                     1HQDmnPaXtqianzCpf8doQ6KjWXbSGgUyw    a9315d8b6280b2cf2985
                                                                                                                                      04db5834ce0437b56680831de166488d4bc232edabf5394cce93c2c
                 7ad6c62ff7f7b1357bee1529d265ff2166d 00000000e1ba50ca8cf8b176adadb708a0da1f2df67                                      8bcea21db7ec6d5c4053402aeb5ca19060907959252bd947149ccfb
6076       10508 dd2bbf82739b5c0978ffc92c580bb       0a77609b52e206cb0e3e4                       1Q6RzaBTmxsQUzVAenHVrZADFQ7MGbUhqV   9d5ac468962338e9bb76
                                                                                                                                      04bf633334f9cd9151435ae15827824c01c1f8470da74084a262150
                 979d69c5393df58803b25ea0809166d939 0000000044391017851ab5022261c605a69b8f7454                                        f1703a9f331d398ea323b68fed48de48039100436384d0776b2880
6077       10523 b578a0804314f58eb6acbcde8e1491     13377352a5be89581568e5                     1FxiAFgx1fjrAkJLSvHxchYRY42o3isYJZ     c2ce6b751a61ec8720edd
                                                                                                                                      04d04ff369f728d493fdb88bad75e1e0a055f34a53be908b1b7c8ea
                 eb34f426863386660dc33c271dc747a145 00000000642cb8ea775872bbe530f2c9fdb42b4c50                                        5bcec42d77288c6e603f9ba46429ca323a1d435b211bcf5f2d5a586
6078       10525 b3b28c05b8a17d15a1f0fe25b39c1a     32f77708686bc3e204fd52                     17mG2uKrsfady8zbrMAdLpRwcEGjKLbHDP     dc882186bd408f590f3f
                                                                                                                                      046fef34be03d43795ea38539ac64fec597dfbb4ae341c8d260ae1d
                 ff42fa5b5f5b51e89e3b31e1e9eddc855f1 00000000a683a7136c7e30858c9474f71197c7d40a                                       d3e04bf52da0c34b12294ed3e5882b5901e46b25b9b7dc95b7f6ec
6079       10527 267200976ea239e0af2c93b537028       f82ef033914bb76fa59b2f                     1Bx9cEPjW1YTtkQxznbCmtQE6QhufE2Ube    36617df011e8623bfab2d
                                                                                                                                      04a0e0ee5eba0a067c98c6d68a29235f71619fa32d67afd07ddc9b1
                 01b9e21b1228ba14a612931f7d569052d9 000000007235af780170d74cbf994156ba7a0042a7                                        dcc90b6db3950a1c03bfa3254104b18859c8b1dc140ea7546d9c324
6080       10530 79deb27c7e236382d9ba029459e6c9     7aa1ec993576ec9b17ce5b                     1ATiywQoMiVzrnivCqvrRNpmiCAW47QGwK     935ad1292d8cdb00121a
                                                                                                                                      04836c4887e01352308b7a86ad58a8d0b1b78bdfcc9019fa6c608e8
                 0cfc5072f47b793175a516f09d98596aa13 000000001900f6bc29fd45bc6c99e79a1a83915000                                       40291b568b20cbcd212d3f74dbeffee47b0139b7dbe8a68e5818fab
6081       10531 616170b96c8bb5753ff56557e5ff4       44e5614d4000666d94b5d4                     1B6h67yJCyYksUeWk3ELCyB6mnNcrf5SFr    ab2fad28a14fe5bad1c5
                                                                                                                                      043d72274ae1f34c67f4c5d86841c7a3c64f9f5f2a17a231abbd191f
                 40f24049c68c426f194a8a7eeb8310c653 00000000aba119568a26c8901548381c6e847a7171                                        3ae0ce8e105f4a048c152427f76a518233b9c359d0580639a9e2dc5
6082       10532 418c829e3cec192ad838e1eef5527e     e7567fbdf23b134ba2f908                     19Kb6bAqQ14hpNXWqPDsptBipedHJEcsgc     a56517a876a843bbdea
                                                                                                                                      04ac31fc5fb3524822a3fb0d1fd1882b65589af5eddbe8432ae61d2
                 7c4d6f0deff4c6f02ba6fe94d2767fe774dd 00000000f0f5de02262920979749e238033b9fd3cd                                      395139efb49e073e7481fc71efb51b8104c29e23e48864e8d522e0c
6083       10534 8f2487b51402a0d99a061390849f         0a4e9c977306641a6eafb1                     1EzEWDvycKyPBngGkahJ4PtWobqoVfcgRM   aec7cdbc86c61d33f141
                                                                                                                                      047334af6fcaff3d9f0eacaa0552c2597c635c3bbdcc3e471b05eadf
                 748ab333920025b2308e577394fb94af32 0000000088ef3836b75087dc34efa95f6ae9728f013                                       7d341ae31278d71d5385ef47c1ec8006de241256bcc26cc492d0f29
6084       10535 e3604ccc5a6faa139a86caf6707802     909dfe47736d6d1d0609a                       1JUawVFVq8EontdH8yrVgMrbori5MKDsEX    e23103b9b643ba90262
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 340 of
                                                              913
       A                          B                                      C                                             D                                          E
                                                                                                                                      04b2f6704332bf7ba1a27b66b4f1d11eea0a174810a01f0ab2c72fe
                 11e6842768ad61d8a1be67894887f27933 00000000c881db9a0fa4b1131ad887b502be24b979                                        560c319b98cf58e8a86c01b35163635f14787c53ce0f8dc580efad90
6085       10539 00393c474f747c63db64d914af603a     2ad320bc6b0177a74fa9c0                     1Q9DyGjYKqKcE4oDhE2GM8MhJwQRNVnjPZ     9cfdcf9038772e7d4d8
                                                                                                                                      04b43af39da524b9b748b77ee5033499566b499559ca252a709471
                 e8fe00ee03c40b63572c2a7342ee86811b 000000000f0b23857170053b0ed76934e6abd42d0a                                        ebbd72703ab4519e7fe8025e941f24eb92e5e0a55a074280bb76a2
6086       10540 22a439d67a473ab7f5a4e303917c1b     e62ebf1056f1c7f327f33d                     17EU7zQc6nm2yUAfKvEVdMFfsAJwo3iqre     875c9d0b0f17b1a314a795
                                                                                                                                      040e3a180149e6b2bfd41c4267f37a9a1432f2d3f8f53eae3983950
                 8f26eb645dcb0d7d40182d845ea154de89 000000001b98eb12889e811207ce0e3c8bf4394c8f                                        dadd3db0c381cf5fe6c41167c569674363c4e9658e41843e2413680
6087       10542 49ee032a5bc372419d793e666d4ff6     648ea8ec7ee60c776f8181                     13vvrJph4CvMWik54yeRha8RsipjCJJryx     c24ba838e6096a078132
                                                                                                                                      047452e68e23b6d69ebc7ad7b9cee496ed12f42b04d73152a32203
                 1a79f43fd4119846a7771cb70583a8ed05 0000000096ae027d2946d132390fbe50d1382575b2                                        fed078ec423cc8af3a63d3b2e8b46f2c26da7e137ad1ebc0b049d4d
6088       10543 e12e58d12e62e1acae3a75f8c9f17f     362203ab7b9f4659a75385                     15r7f9D48mgd8TNEQjsxh3p2qFC2Y6TyTt     833871d70274f9a3f01da
                                                                                                                                      0418b0bc3763ef75d3ff1af94a85004a36f2fe1096a7fdbb8fe75266
                 b382d16009916ba6a20ce95fc2f37dbbad 00000000ab9b2541b62ec58267b7fb39d360ff9a8b                                        c5eb8508c66af113e84aa7fa2993ebb2b6e9eb2f9f3bb8c0c693d60
6089       10544 5667e427d7b000b95d007bb0f36d59     2f80bad342340a69956cc9                     1FMGRPa6xqfEUizmHTUGuUiR2M8Aqdzp9s     dea6c07ac3f045ed136
                                                                                                                                      0421e887571cb80401347c584b58bbc2532311417a7a8128cfdfb31
                 9148ac1c86b616342e9c823019e5cfb38d 00000000e53069991877ddad05cadbb0c02fc6a9f8                                        a99e7f00044df9a12ba92e9cf803430452578218feb21a3781ca256
6090       10548 d379db5d90ca8f5615614ecb476e2c     5b99a2cce7c98d8246a04b                     1L9FrbCMJeW1tu6ddzmQFoMyVeNqMPGYGe     72950fed3d9e478b1be5
                                                                                                                                      041a17cd8a7e61c11dc0c1f5bbbf7900af36b1a92a02ee4b7c77546
                 dbceb90860453d8956d907899b3dc0b617 00000000094bd4e0f9e34a05f08ee58433067ecbc3                                        f086ef2b6e9ae7f5e2c4f0e03fd2e122d40f36cfa5658a4e9aa3c4f1
6091       10549 ff617c1a5868130b30049c3880d387     60974a928a7b422c29b9f9                     1nPMGX4iXrJYotjwTguFWT2tgo5kpQvda      66061bfeb5b0acee968
                                                                                                                                      044c99913d2c2c947b0a52aed384d66d551b137602ee7bf81ebe99
                 30fe31d2808619bebce35dca44c7340707 000000008871cf004000255115ab23b7df7cc568c87                                       ba2b95696f179c680d6928bb3f4b5814435b8b71be3f821c3c53ac8
6092       10550 15eca2c20a766ce16b9523b682d6bf     dc87564069ed2f284116f                       1CPufBFzrBguDhYKBuw7SZpxA92wJ9RtJK    fb472cf12f4ed1e2ae554
                                                                                                                                      043139d803ac1f3de2eac985e266c2b9eb78fd90a2ebf3daabbb415
                 2aca93eeb5484f40788d1627c36b30b424 000000008b389e3fac54bf78bc295e3a989850918b                                        699cdd38ce443172b15d748aa34ceb22ace32761557d5bb678ce32
6093       10554 c670e8bba163639c13c763e7d4b3fe     bf0f0d1ab5b1d8b093cc14                     1ApgB82JbHiNA6Aw2JM5Xgj8sJ3Bw5CcTg     ff1405446b17a4102ad9e
                                                                                                                                      045e24d22f6ceda4b1b3be5a1ffdce3fcd44fe1eddf6d1a4b2cb160a
                 b231334144c2665a9e361cbb0a53f8bbc7 00000000b46eb7e73875d2264f1660602d08e4e53d                                        ff01f7b0579964bdbf437d5b0ea211d9ba2e7f09594bb80a2593e7b
6094       10562 03aca9633a2f50dcda920761609f14     9c48d10739d7eabc5db18a                     1H8ibZjsXafUqCEabwr2sXhurUdyUWnDVj     4005cf1a62f4a7aac99
                                                                                                                                      04a213ee433ac3fa148399a0a4d54160c3f45c35f38c0a990040c69
                 f05c200b57983d26cf5e33fcda20e31c1bb 00000000696c7a18f6b3f793037148cbc6be386f326                                      18136c2d9d49d81a6c1404cbc6258c6d7d0ed6b971ef45e9b03bd8
6095       10564 aafd9e06b1a8d0c321529cae575c1       7542547d09d34976c10d0                       1CredjhFNKYjYdF17dKkUCRyBcFthzF2qX   b4b1602cb23d2a883630d
                                                                                                                                      043ae0e69363f1c94296fa1bc0437735dca83ef28066ceed2aef5e3
                 eb90a9883f122b2bee5f8699c2729499b8 000000004ac55b8fbb9ad7d2572bc963e3c9b3ad75                                        d2217a6196188d4f359f871acb983961a43a0996a4a169f9147c11a
6096       10568 3c5654be04f6ddc0091d6aab4d752a     c65bbfc7dca7c880f900fe                     1PGK9MfsvXejHb9byCyFj1SSrp96VapGvA     72a5b7b297d79c5749a5
                                                                                                                                      044c5215db550d03d4ec9e27765360d445d7ed474106e163865969
                 538cfe07c6957d25361e3471ae82fc6812 00000000913d7c59020f265faf8374b04c611aa4c46                                       fc67311a4213fd0b68a2da8febd0df5abc3fc46d5b70c3f329514d19
6097       10569 81502fb458724f4cab7b2719c9c83c     da8f865e3bd01e6bab14a                       176RL3fDYGZDGS5RRWYv57t8en9c1EBYne    92feb99dae7e0e13113a
                                                                                                                                      04c4f72e22a1d68ffea1858b179c64936f2c9b27c355ed470cd73bb
                 85592c567094560fa79df1b60339be35a3 00000000671021fbc7c35980e3e0832543ff1c61f5c                                       a92dae077a747f20c250c3643e6a7d1909ce1d9ab63dc2fd5033660
6098       10575 377e004bb5da0f63320cc36e837da4     68f9d54a2f183f827d12e                       1HqDgpqVBqm2aw6iNo8WwPQLVHNtwX38dT    13200dbbd0035d6da34b
                                                                                                                                      047cf3f9ffdb26ae7244abccf4e04459d9a963394a749295a5b9eced
                 7969b6284d7e6e0266b43ae9239918046 00000000ebb4dba7fef1a2006c63e059919ddabc00                                         5c7ff93221bd6ad3716fe2c1c57616e9dc1bab240aaabf9dc4e8fc97
6099       10577 e36eb42eb4d9dba7c51c31d3377cd5f   e16ccb47ef1405849b1ae7                     12myZxQCbu2ukVXHs2CLtU5TpjY8DPZQVX      ce432de1d2bfdf6e3c
                                                                                                                                      0463dc454f001be9eaa141634706c967fdc3bc41efcf90d32c3ea014
                 29616f8dc24b002db526cdf6178b9d670e 00000000818af8784ee8e2a679b8b5a9c7e25240db                                        5197f18cdddd7faec666aca6608ecc64778a53b46c3b86491cb444a
6100       10579 71a5654b147a74ece7e11eef132227     f56f9c96dcd22b19dbde0a                     13WU8TTk6S9h3Lveu8D6WcCnxpgo9GXj8S     8f321bd8150e2a5f096
                                                                                                                                      04682f28b175904066f5e7f05e856836eba720f9aa1322a649df688
                 a09d842b8cc7bc0ed1594f08b36e27326c 000000005a33d0505c238ed0237d511828c5a89136                                        7fa76ddc4d303733998181801554732447ba24ebb60bcbcf83db63
6101       10582 072bf6a1f643afcb123abf63085c91     46724b304cfd6e3a5e4f4b                     1GYLDS4RfapbMcaaoGLzG6dBp3Bh5pRcu1     b51ac5504edf89ecd3590
                                                                                                                                      0490a86daf821d42e68791eb18296baf77a9974cac2436940e224bf
                 6c7757a558c5f2f0e490a0c4c796f83eb8a 0000000073dcb647f91762b5ed2509b039f88bd86d                                       56acce5c0970bd00a2b85455ccee9d77871cdcfb676bf54b73a04b1
6102       10583 fb55bd76c4f1b28535dace8ab2cd7       dcf6795ae36e27c3ff7d5b                     1CsKjPSFjb1oYEVUMzCLGDeuvisH5zdNBx    ba70b731a6754695018e
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 341 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      0480258cf8b3426c058a196bce7e14c6e18a72d039978dfa87afa0c
                 ed5757d893e3492faa65c4f42fab141d1c7 00000000e97bface3a73524802c3406a40952922e7                                       1fe2822c55708426f05a3f59da40e3c8c17b974a877d2ee362e36ff
6103       10584 5980e14552d7a760a246484c223e0       a0a0e4d4119ec1ebe3d7fa                     12sT2M3feXhE56WDgVdx7Dy8z27L3snMdm    3f3dd322e6b1f23143d7
                                                                                                                                      0427232a9fdf155af90bf7a6197c01d0abc77ea238d4102e65ac40b
                 0a8be5d531c7bbcaa6ed7cba1498cafd15 0000000065125b9577567d4e9bd1538c3393aef735                                        a6d76ab6e6a0d844be2b0e0ca38c796b155fc412fc306982a68e817
6104       10586 b577e0f63f3b76ede23750733bf107     b2b1f9ef4c62be2f59aafb                     1ATeEdENUTbn8xJp9Q4HZYSuKqXTZjXTH4     33ecf5dd31f4ca765069
                                                                                                                                      0454ce0782fa92128647dbfa82190ce90d75baac13f87a858565630
                 30dae411604b96ff974a9fd8a2904791b7 000000002a6ce0b549de0c6bf186a3303cdcfeecff5                                       2f065dabaf16f7d7aa8dd897f167fda966ab585e40615d8b77d64f4f
6105       10588 7a806ffa61ac938fad16f82cf1b44f     70508cdb5adc0c2ce9105                       1GHdExmcpHrHHGnvUefMpbuTX57V6orjwt    5b52deb2c5872bad0ce
                                                                                                                                      044360abb29f26bd0afce9e31822d814c5eba0024855129ff46a33d
                 6a757270dee74b133f30165eb7612f65e4 00000000ef03684b43380c62932946a6e129b52e2d                                        b71d2ff4d121751382ce8c125a8961bda9ebd6a014be2b2e922842
6106       10589 2f7fc6174baa46f606d44b04573dc1     53754d8a83b200588f13ae                     1M6KaNp8pS2jsiBdu2RXyadNvc5ov7rzjo     a20ac35c493ef87c6b8d0
                                                                                                                                      04403ab52bb4ae3f73be0ed150668db7882c04608902a9aa4d65d7
                 c80118f03fd262a3528d770d4d99ab7e01 00000000c1d8d604abe2a24af4f3fd0a7d5bb4d489                                        4ff1a6bda4627d8462108bf43d10ea86b106a603d97a7aaa32da92
6107       10592 0b4552d9c5f2694cbf0c34d20588b5     178ac76a56670cfb9585b3                     1NgWWZcmDLFDp6LR6CS45oQy32UZ6u3LpW     d91e8f49687e353cede814
                                                                                                                                      04723f4a9abc3139331ba8d1981fea0c3b6921d3f719fc6d920a530
                 6575b586ae67547551d6e5cdac2e42f8ee 0000000023e52c09e9a625ff2c4b7e4d830dbc37fb6                                       f60540a6d7e99a555ae1823f0f4b14174c8e9c6ea2a7cfba530704d
6108       10597 995334c167b0d0a2557c0ccb3592d5     3b94ec03dba438c0d067c                       1Cuni137qntKTxYcoaapCwRU3YUy2ccHhf    658b7a6b8ed99079d69d
                                                                                                                                      046eec196237f95f93dff17c4e2d440737d2fac71cccba72de8ee3f2
                 1279f32ad2fa65d055c7640fb797ea65d8 0000000095723a47405de14a0a6e7d14338beca28                                         cb9723a9b07abd0e2017821eb2a9832162992be483bb58faac0a97
6109       10601 6e8ba019bcb6fbf26444776364fa53     e6db53e4b6b1f9536f3a345                   1Ps6Nws2ffVP4yvNbNbx5yNqKyDp8TRcQq      ee9f513d0e768ef29478
                                                                                                                                      04f65c0eeaf1b929a2e34410b0abda13f1f2417ddafd08b5c4fd888d
                 f1d67b3ae8ea989f6a71d7756751104c62 00000000b899114fc9cc431a843cf7dab48d52c7c3e                                       6bd0bd50cac5833930a08b6115f385073e061a4694d89dad50f982
6110       10607 21d4b8e76f85ec5a51306cbbe40492     f3c02d37d40c8036c98ce                       1W5mySjdQZWnamGkEt4uFm2GgCuw6GwFr     ca754a511ed7f5b2942b
                                                                                                                                      04a8322db1cb97e40add82b51a6ffb0cce9ede572d66a53861293b
                 d13d383e28bd1a1d7accd2a871bf67da3c 000000005594e540920a459baf3e6e8493c45318b5                                        dbe375ef5b7ff8d27ed58d3cac690635c4dba5f56fd8ebd10cc922ca
6111       10609 0d5807310037cc2522c81b918ea0a3     a5e0b7980ab98f42f65a8d                     147dgjjvvLXm2y2AjJsNmeaef8MurL2WZJ     1e1183cc4653a6b2c247
                                                                                                                                      0441cbf606c0807c4c5aa7214d90cb302d640fa6bd7b35c9bfa35bdf
                 dd8555eb89cbda25c00879aeaacffb722f7 000000007a8151f179368e2a18f686f1046c192343                                       65a8e2e9f2f85bc48f7d2893642ca44be5261d9c0cdccff2ec87b39d
6112       10610 cb00a12d05bfa79e2506a0b5a4291       21819170f4be94ea977a2f                     19GHXumEKMrXdLcHd6vhqM6hpjd8QPRkWv    feea4538707de199cd
                                                                                                                                      043ceda2a281caf70c7076edc74e299f1d44e4039285436633cc72c
                 24e6da275e5b34cfb2317cac67fa51898fd 0000000060ba10a4578a30e59d5252e04a52dd9c6                                        8d4f675df2e623f9b459e83b29c17ba7a1456ed0c1649d4727a4f52
6113       10612 cf3c20aabaf8b74aaba2883247073       4eac875cbccb33f8b3c1ebb                   1M8Jm7X4431NTRdhfsNQ1kXVpMM7T1XcqK     40995f6c95c5cf0eaa25
                                                                                                                                      0445408c690f5338f9ba495096cf220f55df4c116fb02f9197cf28770
                 12aa28cc1adabfc0d277d4d7ca40b210a1 0000000043db4b54d4c423a270660df151aee71cb5                                        68da8db534ce9c2d466315b21dc002718bb09b1455c6418e1b8e10
6114       10613 1f80b02f22500c32f3c8f22909e870     af6005371487f3025ff250                     17T77dAjghgUGM5VmHmAEjG1z4d7218V9Z     69fab15a303afc26b5c
                                                                                                                                      041cb231c8a8cc0945b6cf5b339a35b03ede3838a556abe01dd0df3
                 21554de4ed4c1069d95ae7c7302f1a1375 000000009973c9d6649b3b8109fb1b437920a5f1fd                                        f528e8938277ee189cc2a66a3572fa96eb67bd12fa3663c41c8b17c
6115       10614 89169d1d3b19282e37e75c600ea1ac     197d997b7328d5f3859ca7                     1JhEZBePdztoDNDAfhZhGDHJwhzo1LgzR4     919358a9b75989940506
                                                                                                                                      04d870d67025dc6d86074e8a2a9e1e145fda8f382b040f3d287564
                 dc62f449d241d4673341af5baaa64acebfe 000000006bf7e828937f177a979f655c498cefe5bc4                                      dac64a0d1dbd0fba80abcd0295c41c6596ef89129b6d507b02c4624
6116       10616 c72fb16f01d6d4bea5bc784b34451       201175eea72da1c2a9b29                       1NPn8Gdyr7RhG5TbpkevqAAUfYTgWikf7H   3da66f993b8bc9785c728
                                                                                                                                      04e122e0b406469aaa99ed72b6f18bf8f77626d8c08af13b574527f
                 4732ada006e23a7c6874f4f372391f2275 000000008a5a0f6efa0760653212ef9e28e1f6291df                                       1c8afe3612bb3d3d939ea6c756ae5a9bb6a8b5007544270c2a3745
6117       10624 4b23ea17a23e7475754762c87896fa     f703b98abc4ca043bb4a4                       173z2cgN1M1GxiZ42VuJFigBkRtMmdv7m     9039c90a99ef06d9949a2
                                                                                                                                      04f677b0a3e37f9e6756540685c0d946af7dc6957884346f63dde98
                 76a6669340aeedb45d90ea35556d11fb2f 00000000f8a1a0dc96aa8482c37ab6e2fe45f351e6a                                       30ccf0d077e8d614dcf0304c99adaa6be66452034677ee2898f431f
6118       10627 193e89c5ba055a04b0045c610b938a     b497fae2fb19bb2e3e7f2                       1FJSqh8wPag2sdb51XVnCuS6VYfeCHHCbT    ba66c7c3b4f400211bb9
                                                                                                                                      044665e547266b67f32877f189bc3eb10409d5d9c8a2b07baf6480e
                 76edf4d1cbb3a52246595ddfc5f12eea435 000000001b7eea68a9ba06cc58aa84a06664955130                                       f9813dd238d5554376f83f815274368929af294a6ed58c6bfb40a29
6119       10629 845cf18972019a6b22a5a54f93516       67cdf860af86bea528425b                     1GjbsuTNS8jKXi2A7iUnTTokrQ7CSXARN9    6a14517d9488be723ad6
                                                                                                                                      046027abbd29bede9be0bfdda4d55b01ccf83fae2696086026c397d
                 ae52560109a7b2e8932f1ac920dc6914d2 0000000052f124e56275d956d9a60fcaaf27fecc9b8                                       d9df0410c031731c3e595d0b4d8e21f73bc2d648151ce6d135d90ff
6120       10630 8bca8218073730a6585f8e7284e0ad     ac5818db79eacba7f2b85                       1CNQDgkzXw4xBeSueqHWNdm171MiRbkM8N    4f1b91e610485b909879
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 342 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                     0408a87186d969c19dce07f0a341f6c20a750d0f9adf670c6d77587
                 b049960ef949970a45ac393e3d1b86f845 00000000103353046ee8ed72e1745444c764823cd2                                       b5575a09232e693eb39b00a0a41b3e93a6ae3d51787da33f7e5fcc
6121       10632 bb751270f26bc514fe6e6d83c22681     bf5f60bd65b5d69e0b84a6                     14i2av6Mntr9q8phTZqyAsMzyokhYnuTxf    bc104d6fcd4e2f2029742
                                                                                                                                     046739822868f6f6b4543bb94222cc719ecf0e876ed6163ab90c804
                 b6fb3a166bdcbaa545b462e2eb5005bc6b 00000000289e5ce9632cc8ef835ddf7c1b8603a2274                                      4cea8245ac71a6e2026d8025f617f0e79d9d7f00e316905d1fe5cc1
6122       10633 0b50dee708315210a27013d63b6495     e38804ccf4881e03f5e1d                       1LKkFgs5bspN6Zg1kUgeo9YrGfAAzb8JpH   b4391976aba86630ac12
                                                                                                                                     047f0c69bda69be0929244ccb960a04e1de8d1a364f0c33c93c842e
                 90676b9c6916e60387b11d8ad16d987f48 0000000012cd599166a7b106a34fc8c6346def1656                                       5e99f8b9a2a02509f683ac24b2672f6d278840e2f8c6643de2a731f
6123       10638 4c8f482b64276a7ac74b546b2e4f5e     24a0bc2bc1b9ceb0f9a998                     1GCL47fXKjaMnpZa8Em1fECJCecgoJMki6    97764c3f39d86d1e237e
                                                                                                                                     0409bc4c539d1271c7d808324722ec60260d33c54b58d6c26de919
                 b5843e64861d34b48c38d12ccc519767a2 00000000e9cf105a7eeaf8202749f76d7c92e6180af                                      6ebf196daab5d3b1492d5a0a0a2a53453215afe2cc5f0c420389d93
6124       10639 2e8d7b1a1652794fff7aaaa6d44862     de76146ae5b67bf5ddd02                       1MMMFMkwZM6fLnjzFLVnN9bLNCfqNNDj73   7326727a18e5e775dd0ca
                                                                                                                                     040ec158cdde16c97eea5e603fb11ec75ce9cc1969ec22f486bdacff
                 596b59dde1de7e892937e27dbde494df33 00000000452806351731cdaa18595cd50d46275cd1                                       aca75650297f6ccabd21e80da29c405a4b30e7bf816912b135976ca
6125       10640 995c995d28cb043dab7214bae58dd4     3be97eca7fbf5f3f5bd954                     13bEHpfwNJLj998HTCG94bFJZHs9BgTVYq    54d5fefde47d9be0cf9
                                                                                                                                     04c471f115162c8d95f004d5a1474838569288ded1b8e342ca2444
                 d29dbaa947f006a97b8c40af0fd1248fa0d 00000000ad7953f08ae58bf34549a825e555b2cb91                                      536d044c7a861cf11cf020650b41348c0a27d7c07e75dc3c1ddb412
6126       10641 9bcaf526ccf3b073a4d275756270e       2b7601b263ecea485d01e3                     17UyguoAb8qC9m1WSAY1wVz6J13KYQMPwN   ba9a6cacba76a98c74778
                                                                                                                                     04712d72bf2681a3f7e6f7b6b8828dc5d55050526cf878ad5917101
                 e9e21ec34511ba0e614373ee38383c3540 00000000a9b681099cbc291eaafcb0174fcbb7b9e6f                                      75039390fc5bba8397aa47dd7564659f3bed72665ea80c42e95749
6127       10643 1454f7c562b887f24bac84481c664b     fa09c608098af375c2283                       18skx7RrFhyeYvaVbwCkMYftsNyN6p8qTF   9fb4439d3f63f9e64b729
                                                                                                                                     0471a5c57081d1cafce69753ff9fe790b64c85d7a97395a71fe2f0fe
                 8dc0ee1ca3c41c59ed9ddbcc61ba02a5d2 0000000044d353536145778b821e3292e292ae033                                        33623899803159a021a2aaf9fa5f9ff1a49c49144f95134c426972b8
6128       10647 66f8cfb36aee59e1bc8764a5f04592     499a54151f2122609d13334                   1LwYBnfnwwvvydYPSbhszNYUQaw8N6sLfp     18b59717a9499b98a6
                                                                                                                                     046b9e1f76563a85da9ac035b00ec35f688697b24042b4b73ab3e5
                 c0dbb7e5b5c5ede47b0280973247932691 00000000afa0c5e195d31ef292228ce3d6ef9023eb6                                      77e99bb0af6a3da863838a6cc49b4711bbbac4d9f74c1b2daf075c1
6129       10648 5673fd0c0f7265e76e3ff3ebcb7f29     e735e6f65e4a1eeb101f8                       1HhJHkc8MwoMRqfwg1Sz7hHSnXnDbb6SmQ   fd60c0b9d90669cced9cb
                                                                                                                                     048b380019092743c07cb0ca9552250bbe9c5c174cba1220dd85e7
                 35a6c47eeeb2439f1d5c736af224f458647 0000000083d9fabaa2900216ba37947ecba40c0cde                                      bf8342bd5ca56e926a29bdd7cc18e16c5b87273465cc6ef27436c37
6130       10649 a770b6686d61670f4edb2d5eb7bd1       0f58dc479cc62acf3edfa5                     1M4pk7RiCX52ttH6sKWmVzDu78eszZFUzF   8f50ce4330efac4320575
                                                                                                                                     04b3abc7ef5d118abe30dbd7e8ad21359ceccb2804046a6f27ca6fc
                 ba71904c57570e8708aff404a230c82fa4e 00000000b82945d6cf257332173c2897c8d64313be                                      ab21c7e3f2deafafd14fda0c6cf8e7fbd4ca78fd200e6c8a31d86355
6131       10652 23171db36470bff592814621f535c       c6d22be716a34caccdc25e                     12xYEgg2iJvdCeo6HqBKidCk1nDaj9cG5E   568d1595c266da4f335
                                                                                                                                     04af3006bcdd50d3c71c574a5d57c946aebcb39ea4934c35c4f4b15
                 3ee59bb5027eff5870363ee288cc5b187d 000000006b532937aee801e22b34ca9e047bb6af38                                       846c3271f94467e5622a3f0384a194abefbc6f289593fea19a7204c
6132       10654 3eeeedc908a18a0c55ade1d2c288f0     f858b23f7f544cc17dcaea                     16MvesbwAPyJt81CXst3rD6E21enMJZ3AY    465a6c81ba389565a80f
                                                                                                                                     043bc6a3990c92a6a6fd4e90eb6942ec39254fcf0ca265b0b7fe967
                 d33d4c6388750ab2dc8aab7a0d8d97c626 000000003c9c95d4c1774006acb5016e5c3330af30                                       3b79243ab24b711b8682204986ec0d91c0e88b450456a60d207368
6133       10658 ec03093b0b47b9ae11b1719c73c995     a2847139645f24da37159b                     1FCMpJQMzviSfqiwvXBaP4EqAdxwVxG61k    ee114d3a27dbdff7dfd13
                                                                                                                                     04aa75a9ad2301983cf49e96db453c9a4c12cf89df1d124a2c6df52
                 98885febeb384506d493d16dac3f423989 00000000b953ad0fda535a91e616deabf9ec96ca81                                       1de2d72b08dde11e90fc6904ffd133658379a557cd548e913e494d9
6134       10660 d63203a404086a150d8d936b8f0353     b9891acacfab75c8b942d0                     122KhX1TwLkVQCyW74YjQjYbkHy7hN1sKE    b1a2230c7ff6d0bc9024
                                                                                                                                     04ab66159091f76f97090171d5636a5aafd23b3862d263612b03cfb
                 eaf42bba3ae7d6d182b9a0454e438cadf4 000000005d52ba8995cd978f49b85a15ae4fed68b2                                       02a0ab658909436df95c49f60e9069e98c884aab46f7f3c7d2132dd
6135       10661 29a67872d4a117f21e8f13e0305344     9c03694ac5cddf4c2c2a79                     15FUCQQLcbXPQmGJx631bGRnzDjN298oWX    542d7d22cde87d319ef5
                                                                                                                                     042f00ff33b28a2c6586469e4ff92ee401af807050adf45eef8461cfa
                 06935f624612e58a267a4a871de4f14388 00000000856e2a5f4dd713abd5e1ef2029f33ed48bf                                      10ad310245c186ff38d5f3a784bb318fce85d51bd9b59094290d9ca
6136       10662 d113265fd24780c43e5dfbc35c791f     ed465c62f6b716150555c                       1Nsc6oajD7Yv1RRvf9EtXZx7TVzkYELT7c   e3025a8dd2e78c1da5
                                                                                                                                     04c66cc1546716cb9517f00f67faf9a79f62fb8076e3d247e632cce1
                 bb482e150fbacdd0ee19b9e3593c501010 0000000025f1f061e72fd791e0178313611c97bd3fa                                      8c1970eb05fba5277391bca71653de1c8646f8ac8c59cfdbec5051b
6137       10663 196ad9d4d27998030c0e8f25a57fa1     a825fb2a0b6d1f7cfc464                       193TaU792xUvkoTEXUMzYRFFXmUeHezZ5    68913e02a286331e682
                                                                                                                                     04176f7aaaea9d6513d6bd81959f297cb1522963012cbdc4ce37bb3
                 d53e0afa98630d37aefd0479c73302d39d 0000000074675b946f1618d6507d7c8472cd418c7c                                       a31b03710d404a58533b24af6e6882f46c21a98aab1a40b6eaed1c
6138       10665 b5acc226029678305870a9c469cab2     93d54a1214741fc9e0d01a                     17saBnXVtkB3jCksKPMY35WHwHLiYyfPqe    712e111d5752edf610aed
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 343 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04e5f009c9517391214b49417f8497ddc8001e49ff9ef94657360ee
                 9c253aa8771331d2c84958aea372de6f31 00000000017a7f8ff9ab6a0aa12447db759e3c33dd                                        727ff9b886b55cea7d7af6ba0f625805317f446b49a7db76ecb3a9bf
6139       10668 ed50e21844a2283d3898a996099d72     565011ebc535edf4b1b337                     1FCM1wjt2V99UjGEzncZrDAYpAFZMwiAGW     4b2c6da9c1cc491e53e
                                                                                                                                      04ac8fd6eac92326423607dc914aca00b5ed696379d5cd1c24201a0
                 e60dc3f68cffec6314a0d8248d349a608a7 000000002b2b6a7ec35466ad51c53e6aa1cf594a50                                       67e0f0bd4a0e2b408b6e1b6c10a71d93e054d5ac4026d6025990e0
6140       10670 bb6b2e09981364bb2352d922710fc       0217bdb27b8c88489cab2c                     1M1rMyueJfrxMxdHGqc9wc1cbj6V3WR9ee    32a8f0e56a688c67123b0
                                                                                                                                      04103a4e9c7804da28098b5d985b84d9648f0e4a3278735de8deb5
                 b6070afe376e5612820e10dccbae067cb6 0000000018a1509f557c0b2a7cbd29e26d7aa1269a                                        6c856693c051216b8ad511c9a8cba63a7f4ff6a345031a56b8729e0
6141       10673 bd07e9c732de78a89192d0788eecb8     4b8dd91f2e6a0f33df84f1                     1A4CYrgDdRc3gUqqBse9iYQVrUwNodWrod     0654fed9a6f36d1b27a84
                                                                                                                                      046c31b054dede86523c8f8546feddb222173d48494ce1a2185245
                 871ae803ccd0795921f0006ec6d9618017 0000000011710a22137a6873be51975a9aa6928db                                         2fe0289bd7c515eec6a5adc81939e246981be4822ea6fb513d0f16d
6142       10674 1ed9c679c0d1c88dd06bd06d698fe0     1ba197a77e2cc0c562d60de                   17oHcoRdtpVhKfMoWc2DNU3RKoNRsDkuwA      0cb81a52f181a9d900c09
                                                                                                                                      042e0923dd1746738956aaa8f15379d76f2e229b14e760b64830cf
                 9df2dfa85641bc27e1430a2d0f812e8aae 00000000f203783e7c519356c2020b5db282c134b4                                        b5b6314ee47c6cfffaf988ae4cac3e76c473de21ec2f814ab777428c
6143       10675 122f9035336c41d7237cc80fba42d9     67f54d910b73e40ab24055                     1FXKFMDxPG2DfQXDYNqZLBDykEZQx72uXz     5eef583402f927a76ae7
                                                                                                                                      044ad073fa595b3c8d89cd52c18093bd9f58dd645f8e0d5d26efaba
                 72d5eaa31cd67c4462ad26bcc0d409a1c4 000000005964187456cff02afe1f0e3f7618fc242c23                                      6a96bb2a80d2abb0f4de84f009ccf1708f0b045dfaef518ee7ba4b9a
6144       10679 19e525673709ee582d7d7ed7b60cc6     3f7b89514837a007f52b                         1BqP8xP3YaAy81qN4zAoxmvMPzoPQcb7h3   f7de1371239bb8c8164
                                                                                                                                      04cbfa529a01b4d8b456a35b8d300d4ae8410c18d0988f198ce98d
                 6b16abce8af84793446872b65f62aeeee2 00000000e1c3cf86ce1d98ec295db97c215362267ec                                       419d3666b325a0c485ada711a33744f4b98263e4abc80a725a37a8
6145       10681 e4948a2b7c830dd165bc0728b9eb76     b02381f5d1d6bfac7889e                       1F9moJ9ELBYiKh31wjW6JcDaQe9mGGVScm    a40db7f334f0e394394a04
                                                                                                                                      0469d0faf0f928ee98c533cae218c8184e8736031e16a324fa26be1
                 828228e9abf7cb4c36dae4a57d0f5d7fed5 00000000de9de869bf3156c05ea6090a12961eb4fb                                       20982182f4d69f0b9b8129b5ccbbc65ad0c1aca8378cd7efbe7da9c
6146       10682 61166fdcecba8cc0ba0a31bb88698       c9cd98cd5ca86726d05c9b                     17LDbacmpAwBjezm7Z8sHEZU5TAinnyimC    84f0522c0ce33d2c1c16
                                                                                                                                      04aaceb2144e0ff6a026d0d05d8bbbdd72d6861b53c7dbdcbe4439
                 efe7244da4093a07fd46cfd7fb90334cefe 000000002bc555ffe872f7a8efa3be1654dba808170                                      4af53e5231f10578bedcbde7449501b0db3c64a0551b5e58de0a60
6147       10685 c11fc0fc0db5aa7158772990aa3ee       3dbf2c8fc589e10a1e0e6                       16aSUkcke8Z3y55P9SpZC6BTA6mhkkvvMN   76f67224995a3d5288a1e3
                                                                                                                                      046ee2e201f57deb178dd96fdcc4dec418afa757479004ad16c70c6
                 3efbb6e3bd97c0e776398010bb4b609fb4 000000009139b2526f1a44ce544308ccfeb548d948                                        ea0ea80302cf8862e160d4dfc70d12520b1ab88236d2b2b9b62fe1b
6148       10686 e006bccd074869efb4c84f2d248f03     540689a40a4e06083a527c                     1Amg2eJYwavv395QfvS9LhhVRNqqFZ8G2p     3aa9b264237c37937ea1
                                                                                                                                      0404e8aa133787c49417c6a37ef5b4d1cc0a1955bab298634203a4
                 9748671bfc81bed4a66f6e9617deeeed78 00000000f260ce8c3b5dbf5004b9e6fe11bc64e66b6                                       1e6300f437b3ddfd9faa0a2a26396a3115be20925f4e0dca3b4fde1
6149       10688 b90eafad8aa1d17890950c47255f90     391f0f135d2178f3979fe                       13FYL9CCqu1v1xAAPpwEVBoNAA4BSwoJJw    ace8255ecca526908b66f
                                                                                                                                      0470e4b30716421f9d7d39ddd2a786eadb91e2cb3e7be1d4fbfd7e
                 3efdfbcdb2662d5944cc8cf10b6ddb888d6 00000000dd7fb76454638e7c25060d216961e16a6f                                       dda1fc1d78b05e192b4de04dcca062047786bbc2136059b88bdab1
6150       10692 1f88ffe9e8e26cb914c57b79a924f       c40d5f6dea11c2041c45cd                     1BYKia6LxjyYVuFg88PebLwTz22UbGG2iU    d317988fcd2edae4842b28
                                                                                                                                      04428895e471ed402516ec5caf12ba25fa90a1b5f69151fcb9d22df
                 dbcf18985d3353190acad0d8e399cf382e 00000000f96f00de36f31679a290eda70639c9fc2b4                                       26249d9281032a51e04cfbfcd745c59d138d0ecad69f947b0f63e83
6151       10693 923fe6b0bf7f33ba9859cedc3e1e5e     d5a7cb9a916239cdce488                       13Vnr5jnjSCguJDGNFaATpf7uB9LoqyPDN    38936c547aa4b1580b95
                                                                                                                                      049fe6883a428a89a38f778751b313e9659693476cd5dc4b04955c
                 f50eac0820029bae12990e7f60163277b2 00000000de87aa02814ab000e47d5aedbad7310b4                                         a700a41beb58dee9fd4cdf81ef0b5ade56561b45ee80812d663170f
6152       10694 3dcee801a827237cfe5ebe5b095d80     8db1ad3735bf8e257507d8c                   18jnRwxhV4N88ULzvbX4Hn2JG4yizWbYRH      fe05a06f3bc0f12b68c87
                                                                                                                                      0427702f6e9d696f721fb7d269b11e500686db9bd36d5795c67b29c
                 9b8ad16f0c53519926587f7f0ad40a047c5 000000004304e800bb688b3b7e02a84f1a52e99c71                                       17c5ddd0f99acb54df7ad79f599ebb63f30830637283a241a6b6f09
6153       10696 15adee904fa993502adbe2c270207       752b2dffd5b781e4380e8e                     18WWRcUgu7KEZmcapXqeB7XX9riy5ZtjLx    c32d769aa9c7fe2dd2c6
                                                                                                                                      040554c3e1fd3992b827a416c097b2a8324efb6f4986e47d3a3f069
                 a1ad7ef164f613de1c02f44ec49c467e643 000000006b1e1e1627c80cd8d8ba03b0f7e4fb4b57                                       3f301e9dd30ebbbc07ee4962abec34c155d5e4de53aecdb3ba09a9
6154       10697 778ce40dbcce578fb716447c925b2       14f76b52c7a86632bbc41a                     1ByJdVgZ8Bjjaga44bfqgB429Sgyz8SHKr    c1b1c774652c655cf52b5
                                                                                                                                      049a17cd09e480d021fb01ce979f8adf7757d8eac04243a7cc467e7
                 76c0d306f7c8146229490a4d6418c01bff2 00000000ef1029af04defd28b6b69ec4ecea6323610                                      45a2771e0c3bb39bd7c5e6dd277b9f88473f4de3d7305059746d22
6155       10698 2226bd9464a867dccef5236690f48       5ead590e2d96e3daab36d                       1Ni96hEbTzB6dn565PM1WkpZqRDnWM3wPs   0f38e4e1868a1652044b8
                                                                                                                                      044ba9476282cdc94ea4fb6ca5471baa1994de6def2eefc600190c2
                 85b3ec4703b3e5a21530cd873ca5580def 00000000b56a2fa4e7b59cc8c732b5e8886037acbd                                        24b470ca3fa74bc8a3049b60e606236c3520380a919305a9789c88f
6156       10699 7b65112765e31aded904e59bd041de     77a9fdda4ce7df2e063a43                     1MipbUjCWUD8RGh3HuBSjssxk8nwGSkxku     7c05e17d26d313e33650
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 344 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                       04b48dcd7a95378fd05838352ab48442e30efb3da719e8449d3dab
                 0a3017342751c34838008bbf5673c82ba7 000000002239d890b1aa3bcdc1752414c43d6db9df                                         817b690a949212d4ac291bf22236fbd1984233fc493257343f6b8e9
6157       10700 246d691a56723232db6caeb0aa2af7     67a91e81c3e8bc64e4923a                     1MLs7eNxSfQPbVrfWeqCmuWqR5Ny3sMUXN      fe2a4bb2bbf300fff3f81
                                                                                                                                       04bcd290572887603274d1b7de3e0a310eeba42dc8e8ce3372e90a
                 f7510f8eb13ff78f40677af6a4ec046ca4cc 00000000b42d72ed212ac51bdf9105028fc58338f24                                      6da5372be81c5948922392425f7e4e6f89c4e3add0e4616ff658a47
6158       10701 73fbc2e883ae5740212235962d0b         75094a34a8439949d92a0                       15yqnHLYffjiZ6RMbohEQai1mmrAwaeURy   84bc7499222b37e04920e
                                                                                                                                       04e7f57a02a8e47e71f5f3b35570c0be9e5c32f59e15c3e08677030
                 37d9baf938e1c4612ecee4403a4801ec06 00000000cafb999702982d540c66910e4eeae22f59                                         21efa7a310f090fd255eadbdee5f6ab364ee4f09505161e4b8e2c70
6159       10703 01bed38f29c71dba07c8aa5166229c     21383c02c825da43c4b989                     1C9twRPPDMmUSYjhCLRSvQZJ8Wcq7bk59u      4ac683356abc7979e4c0
                                                                                                                                       049d6911868410b57382a3322836b7f282e6e8fd9d192f13baef1ce
                 1f1dae63286a439e744f4a612851977546 00000000132f21a76a83e51dacbe825cc5377ef3ea                                         6774299806e618912d32eb791062ba8666bbb737d77d6376270f84
6160       10705 69923a93827c3f87635187d8f433b4     d79264bfb0c59078222aed                     1FK5DTSVYk9hZMistYrg6C92Ggz2fV6K1V      cc30b375f47265cbab49e
                                                                                                                                       040b1b805d0f18fa0c4e1dae9ac8a1f4c17e78a8b039411c009cf11
                 a06a2554dbf24bab62897ce49bf6248551 000000005ed00a9905d4e04fa013bd70a28de304ea                                         571c9da888979345c6f9fedb222085c2c3c041eab30a54818514d92
6161       10708 2bc823da40b733b946e793cc57a2a2     f30f6e26d404669e056117                     1M6veECpExbomu5nkgRJuKmUhHz8HEUUrd      49fe74effacaf5d37afa
                                                                                                                                       04b9f5238acd92beb7667d7d36cd6b5d32234cb0670dde2fa8c09de
                 7d8fae68fe26c06f8eba6750f4640e6e5aa 0000000056626ed4022e955b40958c9120253ba8c4                                        03fc57a7a8de5560f093bf1ff59334f1a18c1f02f28573b6ee11645d
6162       10709 f5be30adc3cb169d871d78d7e6f8e       b6e91c09e95ed51645f994                     1Cfxr6NUhJxhDUmDCyEgTxgrgzBKABRJR6     916ca3b956ea69a45ea
                                                                                                                                       040528c5f85fcf8810713d196d3ba695b2c951b9c855d447904ac61
                 939fde93e9973822576b910b78cb59874d 0000000051f8bb082b0e9de08a676c31e8da7302be                                         a023c895d7ab2f1b96cb35b85c73a18c61f094c4e3ee6caa2ba5b63
6163       10710 b2d6b5cc056e9fdb3dee83a0008592     8d46ccadd28c38bc4386d8                     141KLyCaHtz2qCnuqy7U9qXm8acPkoVXTm      11d53ff7dab56f9b3da7
                                                                                                                                       04d9d46e2cbe785638fe1f2d9e80302c3d78af6d3dcb17129730a7b
                 9b522f18178553c53fa71298dc95f8e174d 0000000073d58c4a112019d3bed2c619aa1486b23e                                        4dedf8ae636cbdc34308a6b70873a67549266ff4e6f2a87174b002c
6164       10712 c88091393a98e1f400d7f3d01d455       700e739920ec2a235ade37                     1Pnc75UgMFGWZU7VsYeXo3PK2dYWFwgAii     1d58afcc392468f83066
                                                                                                                                       041e94e2d3711b194f4afff9d29220bdbe740e2051ed55c0064ca96
                 c608ec3ff018fc39bcc5e6bd9da0940c653 00000000258f267e1490c715c451cba90c02e3d652                                        749513951d67e67668ab5dd58da03e2404bddb3ba3a572d767123
6165       10713 70c743f8660590a0a87b3ace06d3c       86aad8a907a1646bf095a4                     1Q65mRZjK9dL2ytjhrmfVeV6SnbhhzrWs4     3a843179c46d2262759fbe
                                                                                                                                       045ffa208a4867c5779bb230a868c7cbd8b7d0f40f750aa5ddc0d45
                 fb0f10b00116671d472f19cd1ca6914192c 00000000b7f75539430b8cef337ffa9b376b7b9703a                                       9c5d1101f0faf3e92e75b85cda6b965271365d84f0887724be5dcd4
6166       10714 897a13728e684364a293758c7a390       a9311788d18c6fedf264b                       1KDDQyqGju9vxhPZTcrRVLUytPjeJmWS7R    1576f6fe82561621213c
                                                                                                                                       0490f2ea5af398940f286633da894ec0ba76535cae4367c6ae18544
                 09e0dbecaa65ad565a578d9a358092a0d 0000000048959de734652d1e726fe6a953e232caa7                                          dd2fb9b16eae149eb02776e673702c2b6fdd1175235fa96200f292f
6167       10715 7f552d3e5b26ead2d297d9a7ff28421   673bc53c452ace1dfdbd74                     1EfgxAfZzebPUzmiBEppYaQ8Q2MPLDs3b2       db32929dddf1d21d8280
                                                                                                                                       04d4d2953b15b5992a880a24dc839134f6684d4b9ed1d31f7de6a2
                 66b36c67c3e063bee4629e5f9f5b3c27fab 00000000e7bc7b89331b355bc4767e7b7dda2e284e                                        2ae7c4854f409ccec4c1c9287ce41c1574225697c072882134c3112
6168       10716 faaef1b3b78dd0b0176e44379db28       d70483854be7ffbe75cf25                     15d8HdyPCaSPBG9V76yVTLjxCrpFwQjYAT     5826745de2dcd4abe988a
                                                                                                                                       044f6715efac5ae0598e2bb8e250e7788fe9eadaea7324896302ff3
                 086cc5fc785c892e4a03a64e60d640e83c 00000000282f84e140e18871b6d72ae7cb12f70f8fc                                        8598d29f120a170725449798b8206ddb429b4cc9000b2b8368839b
6169       10717 9314f90d75c710352c62d38892888c     796aeb956a4ddf050a6f7                       1do5Kh7EDeqLGBh7tueAWQYjoDo63wn7j      3bb1aedf40951574a140e
                                                                                                                                       047cefce16400a0752ee35ea20fc9a644e2fe09d94b1b18b33b3c7a
                 c4af2a4bffe0de94a3ec9d8c501e4f32154 000000001b81935743154ff5752d2181d5eec6f225                                        b519697c0b3ab6c245cd984e6ebbed06e79e5e9eb0581d7deab250
6170       10718 2e3d2b636617219e6027c1478befe       47bcc6714904b1b062e7c1                     1J5zPsheKWYC8aEPTdTkMDfbcFumsDtrsh     829058973639677fb3670
                                                                                                                                       04dc2521a1001cc11391df547123ac77289364781aaffb1b85b0d42
                 7f5cd7f5fbd2b8b7a51b3755f67eaa23413 0000000066d0a4f7ee68823c55859f48b55745ec72                                        2bef16d4ba07df726d1eae9463974d88748d19a8239d95f80d0b57
6171       10720 18eeee48dc144df65e28f6477e308       6450e5185f038a0333275a                     19a16VMAjCgqF7QDWqNQmb2DKZavuQjrgF     451966f48b9ae0be3fb59
                                                                                                                                       04ca825af70e60fb387108efc2c4f0a6edecd57f0037166f0213edba
                 165bd16970f03b0ede5095083c04c11c67 00000000689693d83bbe123723b4004cb7bfed83a5                                         7b5a4eff4f9b921303b22cf4bc9dd9b7c9ed1c7bfd6ec3ff442b17c49
6172       10722 55b84d37026d66d8d77f0ff7f5b7dd     bb25514c9369be20935c7a                     1NwfXHxzGZT4JvnMg7Jkn9ELWxPYZTbRWK      3bc6c15eb978a30f6
                                                                                                                                       042b3013d26a1f5a83543b34222475b12f136eb057842baa6a47cf
                 d2eacd6bb3310594b78ed4dc75e0c1ed41 00000000938df19f8676bc48d8acc5fbffffb330e6a2                                       b0aa4183102b278cd58ad1713c314cb1e19b832eacf979c61b3b9b
6173       10723 39878bf0b8dd78e7edd84f47758f1a     77ce0a37cd0a12913a25                         16m7QhpmBG5n5Anv1r1m3kQqqztPBEPpm7    d1eaae9c1e2f9a6088300f
                                                                                                                                       042fd4e24a192ae685851243eeafd0019ee713ebd16c9f5b4f3f3fd
                 872cd90ba25bdaa7118f66c59fa1a6889d 00000000d1012f5d3de29028a2d7fbee062d38a516                                         b7bf0d1b3930194f064f64983b76c43aaceaf14abfa809fc735114be
6174       10727 e994bbce9a0f7260f155a914b47155     ea25014b7362e122503a15                     1yGzWWXcM79MmcDDYwvo73TFGyvMvbP6e       fe5cb27d3c38c75d781
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 345 of
                                                              913
       A                          B                                       C                                            D                                          E
                                                                                                                                      0415cf9417715b7c6f594d56bda0ac754648402106d44809373a44
                 873117c1cda82384055b8ea5ad2bbdb3f2 00000000934ca516f99601e99d988ef41df22346a9                                        7d67856da7b9064d0a81afd9946a06fba59b1d69219bb57fdc46d9c
6175       10732 bd0f493edc522fcfa22ffb9f06d317     d6a93d64675895db3a186d                     1NMrAnjqnJortZQJfaoCKZdJvuM3A3wke4     85dc17a0d0b524ef29322
                                                                                                                                      04e66f0c43a2903e5533a7830bb5482d8b078731425feb725bb21c
                 caf8c77052835a9ca4b5d424ca8589f0ded 000000007a7b3d3eccd75ba21dbf94eb9af7128304                                       002b0a75a9cd4cb5d634bc9cd42a84ccb6d9a45329593be84682fa5
6176       10733 d67d0482baed0235ac0c6998cefe5       8e40f4af257e5d61f93be2                     1H75aFFEmsfk1v9mdXqQYG9SyiY73YSCYZ    b53db06515b3c2c5728b9
                                                                                                                                      04547827e39bbda74a48fe958b35b8f3119832b35db878afb4df2ed
                 ab79c8825f0c7cba701b698133c9b464e5 00000000bfbe63918db1498d58cef3a742f26f7a78c                                       a6c54bd41bdc380307658d9d7bea5d0b5aa1b005ebec65f5b702acf
6177       10735 629d462027a61cad09617e5fb116c5     04adb0a0a847cdb3444d0                       17bE9t35EW9AVWZoSsgdJ1Q4owEfAZ1Qhc    f3ba21cdb6a917af329f
                                                                                                                                      04a105e5d3994f459ff5459a4d8a8507517247b0d6394a25d5eb3d
                 3dbdf07fa593c358faf4d44b6c17a93e0e9 000000002a954b91f264bec79c241c6d8fb3108aba                                       c2b1c50ccb3d8bdabcc92298a92883f24408e352d820560fa0223a6
6178       10736 67c3f4d86713b24209caa289bffeb       45bd0c689beb6f302eb66f                     14zyWwYyuLDcF94cRtZiYeJXbTNqKzjNTV    a634850ff8f5131b08bf3
                                                                                                                                      04879fecd19eac8f2b42b8b491cfb1ae77e23693f6cf7df90d8b495a
                 05b3937e1aff2f19729dc03694e6fd5185e 000000003ee3ce81daa7fe5342a82dd59e49154edd                                       43d10dfb3782561b87f5e36cd5dac95a5201d8e7bca80d8ab6827a
6179       10737 6922b95a2d25809a1461526f42663       fa853833c2d8726b29a310                     179ahtBA6pCSVr7QWjv7bdLWxBxZF4jjmH    64beb4698642cf3019af
                                                                                                                                      040177434de44e65380b880c21c7ff53d335c80e8022d3111d380f7
                 f44f705da5b6f5f5660d8c855bfbe2851d7 00000000dbf727595bdfc070c732ed0b154d6fe4cd2                                      82890a1ebb7d5df8d0d957d78eecdf67a3d888f777a63f0cc646cf2c
6180       10738 9b06926a300dfd18e442cbb170606       11b18bdd29a9a5088f6bd                       1NBCtbvmxgBTYspuAiuYoZiT5uLT3birK8   a5245a0db0e7032c1fd
                                                                                                                                      04f3fa291d8e7f7a26fa6bc7ef4bbf53b58207acd490c47a4d15956c
                 afffe5d3a8a9a7c68306a0bfe00a6aae109 00000000754ac6909587d789ff295ec7083cf112c16                                      b105890f347326b73f35b32c0cdfcbda7ccda2ee2e84965deca3684
6181       10739 d80173b00627089c1b879fbbcdb9d       f0c0b4bdf235d2fbcf44e                       1HKf73FHzfDjcZNJPfdMoistspNeNffmBm   1fd1e9fd1ccf0a4f3bb
                                                                                                                                      041ef7ada85f7495d0043f94508b22217cdbaa73b0293484132e41
                 f5a529a9a0c2f5361ec7ad11b792292c83 000000000d823035c2f33556038503db7873a1c6b6                                        48feb6785b2d962e83ba6acf19a32ac8b345115b73285f66c2ab3a6
6182       10747 09c30aba76fb5476db6c34e3d9b82b     5ea68f25091e7e99a592b9                     1LpBrUYtTzrzrgQXi4giA4wEmsiRFgcjE5     72ee8103521ed0baea3ff
                                                                                                                                      04102c1eaf89aa091190599f17416223fa028e53e6bbc1b42a35426
                 ac46e2abc06ac8f1f2ff2d9cedddfc42a616 0000000058c423112470d52fbd8172d539866d4405                                      a982789c8d07e6db0c84e50ff4778e92d12c27ba55fdb7bbbdb9b01
6183       10749 e93692771424e1ce4bc69b7f0c84         c960e1b18410416ccc1d8f                     1LQh6HWCaUmRDwvMJuw87gPRcYsbymtsnr   89433742e3df0f5ad4bb
                                                                                                                                      047393923b5224c47a6ffc00f05dce2ed088967f5db3c0bb1e57e08
                 0f3916d82ef0ee9485a475a211d335576f 00000000761be88bb2572760e132afb82194f5bbc9                                        03065273d15e17607437fbc7e77c85d16baa536850cac86bd519b0
6184       10751 b9b20c41b8ef9140251e223f3c9711     e32cdc3dc11a9cd3b4757b                     1KxC4qZbUkY9khBh3zWprXDDDKa5H2kbpE     4224b65fe94a1cb798cbc
                                                                                                                                      0468a8d8c560214e276ed6550b61b697b8422927c467be7e9ad3c5
                 e1311b66f4cf3af33013c3882489264c50c 0000000066fc8e3523fff95473b6055892c53e24822                                      9fd7ce29ffbdfb7df0548827ae3806563a75e148645d866a97271e3
6185       10752 689f329f55ffb876e36160a57d81f       21ddd0748e47db98ca6de                       1B6jAB5zdoYSTDmJpjYh5S3okVGiDNoXjw   fb008b9954d6f9a9415b7
                                                                                                                                      04a292b1a465ee0e19629b342d6106f0f434d297209fa6a5f9020c9
                 d7be010e38d714a22a57566adc8b12c6a6 0000000044613257f61a53b2d3e141cf5501b177a3                                        48925856960e43e317a9f7b81026284660928c3a5ead0ba3a9f680
6186       10754 ec8f358a63631405696754ed989512     000b898e936dcd7194947b                     1Pp18WPAcVwV6hCvi57NBgUomFJUKnVw9H     f659b5a4a896c2c271070
                                                                                                                                      04ccf723cfbc875689bc7d9b491a5252469e7883401e5633e9fb6f6
                 f59cd490c5bb877e80d3e5d8f295f01d3b7 0000000061fdcfc4415fc50a4b2a3ee1a34fd59f593                                      0b6cbb98ec3a111b4b0bc892412b46e31c8c1de3b9b67a62b39c8d
6187       10755 c1adfa8463529f602bb056738d0d1       7c88dc2e0b07b132aafa7                       13mYWpxudeLSLTG7goy5Atw36ww2bMdT35   7d3fde65ecfd3356afa74
                                                                                                                                      041c1b21932119da09273928c6d12628b59e74e0973d0ca6797687
                 af5ed54d086a0d911085cda720ce8ff80cb 000000001f953ad59fa19029d3416227ccaa077f997                                      41b4825443d53545343f4201c02d0f53ab81a238169cfc1c57e3c6f
6188       10759 35a0a3b3f232980616b15d70ea38d       231ca5c67e035c88d2348                       19ZBAnuxdZxuSjJv6EHRpFKadv5wZbzj3a   acc7ce7e9bc0cf976c44b
                                                                                                                                      0479301850a7ebb3222c395dc31bbd76538f9cec4656cc601498952
                 3070e11794bce74e79bf8c8e32cd71c93a 000000000b23fd9cc8313129822a0ac33086c5787a                                        62b63595b3cefaaae49f857691c18209c8959c4774945401591cf7f
6189       10764 2a829a294f0dc04ba7452050b41308     1f9f2796ae3a918de87cd1                     1P2pxEcjUt8UvZiszHvXDPQNLsHeocmtv3     8c6d9750bddff986be2c
                                                                                                                                      048f08c671fd88b456a31420821aa772f7792a6eebdaa36f5b5a284
                 f750fdacd6b303d46bcf2d44c1678e57f05 00000000769bd064dbf63b8d5695662a0fc01d769b                                       13e8e25d5c6efa0a7bbd14385c370bb708edc708f765d68fd954e18
6190       10768 41e475b41c01c1857885cc771a4ec       36a9582b0e8fb15efe4f75                     1KzApK1b2EbF3W7A8CWsQJSsx1gqhoQvCZ    3ef91d0f45bcbdac4e54
                                                                                                                                      04048fade3c84d0f4666727e2fb2a185ed779bd77d429e62c81ab1a
                 9cf54cdbe50a5d4ee03c4039e6bab95bf8 000000002b73f5b0357aa80a6da0e34a74b8205cdb                                        fea05a53d8ca07e199d59f89a6128e9fabce12858d0d16295b45781
6191       10770 80b84ce40cb64896ddece12fdf10b0     99804d5cdcb399414572d4                     1GwYSqcGhBhf1ij6GL74JbomtBDJA6mkXa     d508e9c053dcab3c4a78
                                                                                                                                      0437159ad1c701d9d1f85e6eeff0ffd7fd46e0f09d9c329594c21287
                 b5d2c8254b1912549daa53ad71eb11ec49 00000000b4d88e0aaae1027bb4f66d50d49a0071ae                                        90f0faf63c9f270940c78a3777ba8c370ed2dc9a5d26b0ba6f595740
6192       10771 12752177a5fe89855020e97d91882f     8f91e119d2ba1d2b294311                     12NKor4S5pKLjPqSmscoA4G28KXC1ctGC1     12f737d51007b51345
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 346 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                       04287346c7edc2b87d25219c936fa886cf83ff819410edae97ccda26
                 9b3a4746def5199aedb99448ff959a69fe1 000000008ab3ef09466a68e780dbbf18f323015801                                        42463fde8c5ee97eb4cb2362dc2ea4b66008d951441e0cd4bab93c
6193       10773 cf67e0164b860946ba48cfdddc5ce       6fc085ec7e3be0d985faba                     1GfwBuisxYXUiYALSY9zh151atwrwR5Q1L     d3fc31478652f743366b
                                                                                                                                       04590e5e6998e14ba8112068395b77e510bb55e589209207e11aef
                 687601d9aa147cd4a83d597363ee19498c 00000000be91118191451961457bd22bfb04ce5867                                         076ecd70897f8cfe7feb8116e33cd345d6ae5e0ee5b2559300db6ad
6194       10775 91ee0b3d65028969cdcb0790acbaa6     c3aa1d4badb8192007557b                     155e9WkjX3L4nMTaFAi2TjcBPazoprkGdg      5fe39fbc8e7e3abbe29f7
                                                                                                                                       049522fcedd6375db45b0d6e2fa2ba47491a1370ca9d89d3d6bdf73
                 f38d2d3dffdfba52d7a4c9d1190baabfc6a 000000008179d1449dec7d05242fe20d5fbd9cbf885                                       6b11601094413e86d67b1aa7ec40bd2dadafbfb46e3432389bfe90
6195       10776 870b48122dc4236bc25bdd5f5630b       ce75c149838a7ef228dc6                       13UFujtbwWbr3rTpiYzq3tDsgxUfe3G98z    1f4adee2bf07fa592750f
                                                                                                                                       04dbe2578744ed1fb0f8fc828ec173126b7d9a513de04b7c5f675ad
                 ef31aa94414be4fa1ff98dd2144a6ab4f8b 00000000244be52186ac8c86b96bd43ea48d172fd8                                        9d99866bdbcb685230f2ab5a6a6fab4a9ff45774138c698d0a87af5
6196       10778 e13dfe8bcae57d8fbcc9ad2cd1b64       daa843c843a434b242ccab                     1FL95uLtP8W9y5h6aCxWoubyRKfrWwhDY      b0f51b81fbe790dfca89
                                                                                                                                       04e4e01d0266cdc28e9dad52ce198760bd66aa413c1463104188b7
                 fee4c4af299470776801e24f3170a3b5b8 00000000aeb0d38d01666a629dfe9fd3d8b9e2eb48                                         2ac8b41c6853239a5bdc119dc09a58d16c65206a54b8e4f5f4841af
6197       10780 66488f773f8f27d90158de853babe5     198d893fd8b1a59cc570a3                     1KER3CZwADTUHJKR3RzHtbAtZEzkU1ALft      c45b184bf208827478497
                                                                                                                                       04cc56edfb9c699cff31b215626aa105250996ab77e40cc5fef9e652
                 139106a86b825ed1f5eef8e79848f94c62 000000009c78bad545567b230de312f781479ef211                                         33e49a2f9d622295eecf3424d596b2823b999b576486a136ecdd3f0
6198       10781 ef481836154269c2b197c943b8293f     03d3044055909b34c1cf55                     1MHVcxhc4tS9NFpviiKxyDqGG2xPweRKV7      ad764fed182b0e86e40
                                                                                                                                       0414e24d244e82738ee720f6dcd0051ea12ccff3af53b3c763e85bef
                 e4dcd07a060d47f59c5812f1ef174e80245 00000000d48833c859073190cd672de42994102faa                                        4992a264072dfeeab1324ad1425bf3c122b0cb173ba7779dffe7bc7
6199       10782 5856743333b11abe02024864bc42d       47c4c43b14e0255f419aea                     1ECpuKvsUxPsrNeFe5Xucfm15aXEqZ8Uhd     822ab4dace9049fbf21
                                                                                                                                       04af2fa76c9d2f5eae9d5e5f74f809152137339e33b80a9a69280d9
                 2cabc4fead482789f738d1741a5fde67ddf 00000000ab1780a892574af558b0f1487d272ed50e                                        f633a36e194bea4dad540a92e06c53961880c8a8f04c083e9858ff8
6200       10791 625862304d416ed8416388b2b1c6a       63d945a1af89a4c92fb623                     16E38MhwXkVBgCbs6m3jVpyXfNfCrEFpx6     57fb4a09a2d163f385fb
                                                                                                                                       040995cd474e51474b9162c4dae7c184e486baedf514c9925cc0540
                 be1dd787c15b40aa2078fd300c229364f2 00000000ef2e2af389ce70854abd6fc87b3cb1c9d7d                                        5c4f25c24b5cd4819e1ac3f0ed7eab61a712e2c083ad29398334898
6201       10793 02ec037a35b057573fbd739eb141ae     2e716e71bc50f7834654c                       166DnctY4Raa511NxiBGPS5ikdkdakpXrM     81fb2b0fbb34e562897f
                                                                                                                                       047d3f7d5a4055feabfcaac30f5017121cd285ed102725b2621223a
                 6af24df17f7fd036774706d70a0b32b6d92 00000000bcbf73e29f60f5ccf38bb5b550788ea183d                                       4c675a94a51e1b0df11c290aabee783500015700a06ceec8facbf1f
6202       10795 b00be1e728f5778218ab958452f09       52152e85f69236b1aa208                       1fs3EtsTpRQVNUEuSuUk55FTokYstUVHs     64d30ab8d3fd24f34081
                                                                                                                                       04fc50bd4ceae64dee260ba574f828088554a960a9496d97e9da45
                 d3a858fefa564458414268553413a1748e 000000006878cffc9b4b13525b7365e251fa86fa840                                        d3e01d1bae33e3a6b9ac9a333920b40c91749b58a3403d37490750
6203       10796 5992659bc6804d18a64ae2acabb736     5388f60afc7a16535f147                       17gZYEB4Bgu5iAF56CPbFWP2WwP31x7Jyw     f4792cf2aa3046d6f5b7b3
                                                                                                                                       046332dec9dec3e02ca453d4f9f8b77b07cd757f98c06fa027f3e440
                 1f4d7ff1b71d20ca7869c85bc681ff3b1d9 00000000096b84307ee9d4b98e3e6ead450ba14ab                                         0b955b674b6df9d918abaabf252407a81ba3e7c675aee8647d6aecf
6204       10799 7494a8b80c61bf0f10e8101ae32b0       9f12d12219024389cf4ef69                   1HNYhYuHDfEpK6unHRVAorcrsPAb9gaRNw      cb2df44de5963589195
                                                                                                                                       04519f1edfe8db8720827c73f778e667e753142019c76a936a43f32
                 45077067053f7e21cd945e56d567e6d14a 0000000036967fbdbbc2baf07dee45b6df057d95f8a                                        cc8d2fae30b9b5d4759c6c4d9b9bb90c83cc1424e1e149d099c61ca
6205       10803 2c3c6f9ae3c00fe155b9bddfabf03e     f736127711f255b6fbbe9                       1GvoExp5XhiAQ4XMhtVNPix1h4VDA7687c     e6c77617eb5722ec7d7f
                                                                                                                                       0478dc3374afa06cd7e0a94a28e8321582cc2266372c3b90307ff06
                 975f3c17197dd1a9945c9bcfcf2f1cb79fa8 00000000ca8c0cbbcf6dde89391480cc344a6071763                                      3e8a738929ede9c391725cbf4f0a15345542a3c1853df11e3bf3322
6206       10805 9294176a4ae87b501fa58b2a5545         27e487f0b26c2fe2d97d6                       17bjurW2k4RS72b9mG5cF46H64GmnLtGmS   3c5ca1a164388890d567
                                                                                                                                       0431d1f2ddec47d282c119e7ff45d3e37a2c90cf39038a5924d1ca2
                 a7615bb203c938028fdb64edc076e2fc0c3 000000004507916de78e08e1da7c37143a71b42df3                                        49346271480cd01557819aed751c16f013bd718683994e97b167e7
6207       10807 ab93a1d3af49607cd6f30070ab1d2       a92da5840574b1f53d4a65                     14F9D9cjUn4biXHTRzoSqd7eNHEdwAGhav     0d67295c2e50001e0961d
                                                                                                                                       043a29acb1295fbb77d2d76dbaec52e49d5da362e3bd045685a1d4
                 fb3f9a2a28db93471104daf93b7d89183af 000000007321f6fd38eb26115513a4f9de32b9df2ee                                       2b308065380df5cee385b120adf004f4d107eb1a7efaca4ea593dc4
6208       10808 ae3cfd5a735d9df7a56d5b7525cee       bb84150d570e630199210                       152oc3t83aY14k9c1vKWnA4jJRrGdJS29o    8488576831d8e38004f05
                                                                                                                                       04307f2aa93de617d5e6857916a349bb395808e7d362556f6a6e09
                 20a9581d7add7d56e79a0629ce6269e9d 0000000065ca409e7deccb2b68b217d2b97e71514c                                          8fdea778b903ccc07f1ae9ea9a0790e4b2398cf783421743597e474
6209       10809 b6175c257c56ef02100b16ce0b26c0f   1bccf5aecece3e84cb798d                     1HXj83Y1ndhv1XcuCU5JURbP2SL4ZDPqqX       4179b500685d857371370
                                                                                                                                       045fd0553c8696c8480e47a87c281f4d2afd810632080e27fbd127e
                 739560b4184aacbedb71fead2540b356c2 0000000081526cfa657c4ec91a0041f314fe86a8fb5                                        67ed17bb0db765994f7d878a1ad5da5b3c75a1239359342b82956a
6210       10811 63cb847877b4becb3c3ae8036bd013     74318ffa1684462a99542                       12GyoHs1d5FaPfq1Cg9xeGXDGqp3idZZtH     02f9563f9925cb9b745a6
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 347 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      0435edd95baed9001883545361b22e18955c08a17a2cec8278271e
                 6ec2da249c88e1599dbc1c2627dd49d8df 0000000073c5a9f4f39f81f93e65f4c88cbbffe86d33                                      6f951a519c7e6ca4028bbd4758f58e6bf1a7d6961718ccda3aa4cf8
6211       10814 0e318faa31bf3701cd63e53892bf2f     aa75c1e39d9bf15e172d                         1NGTPURZPsdg2ToDQLCX5y3SMuane4axEv   e25673439dd0e68f21cd5
                                                                                                                                      04d0bc12f17b024b9abdb0c8b79293fb1df9d6b8b00767a114b374a
                 30d36fa5f847f7bc0c812a4eba76dae38b6 00000000dff974ea0f5f2251357d085b9655d5e02a1                                      7555976ff4ebe46de51a41fa631e64fdf76e9af96853c6683ba2293
6212       10815 8dc0040f08b08e76b446065419b81       d9d86a2b4f27911747a34                       1HrHi69rRKjAB6TWTp1M8JKB8F6WAsFi41   d0e543b68f48a277703b
                                                                                                                                      045fd6fc159250b5c9a3b69c1e29b08f7595d18b74f386485b4f314f
                 12e87b4cf5b1c987a6b043fa2147f968e96 00000000b6d46160e9c7fe563c3fa967bfb479f0197                                      73133ff63137e63e6714ac2476eeff7aae8af9ebb013bc6b08d6645
6213       10817 c74d592548cf26cb1c3d7bd022241       8521c6f42f7587a1c70ae                       1DGZyyemUyoesM89PFoTHXbDEFzCDRQMtU   967bccbb769ef0a8b87
                                                                                                                                      04cfd5d59aee2da579e18f811aea5bd70679bc8a18df067bb18b9ab
                 f70c2ab4444c8bc2523d0bbe2acd00a200 00000000348bdf425dbd387f5853fd0e2af64862ea5                                       27a6e933b110d78f665eed62baf69272ffa81b3238e84ecffef1d799
6214       10818 59ccaac3286bed8bbc288200cf5062     b82c8792ef70587d2ac71                       1MiinntyihF3HGVfLFyoNohso5SnMY6JDG    625cc90d81c1cdb3cef
                                                                                                                                      045bbd3c02a77c1de734e1acb30428ca1f98cd5eefe6ce41983fff90
                 be2302eb1f857b1a68074b5227cdd22484 00000000d8be20ebb643d1b60a373fc6d444b60013                                        b6b4a5166e7ecda3a90652871b701962aa56ac33f4f19b9f8b2e719
6215       10824 245483cb4f6a51c29c20ab9eb0a1cd     e978536d55af94e28823ed                     1ErdK5ctNd7YtKsQzZCBBUV5mmpkPg2kZE     fa1726963b0067a402f
                                                                                                                                      04f239a86ce6367eaa4369c6c1b187a6e00c9abb1aa101a6de7879
                 db266be4ba8fe753c26ac77186d933e1e9 00000000c45c22e7309f6aea2459f5d4cb498c1a20e                                       07cc9d534996f253ed5e3bae60ba8bc564a507e4cf506fd1ddb2f06
6216       10829 68550baabdce0fcfb34b75b6a3fe66     f7cf3fe52eb7cfb9aefdc                       1EdeECLE18Q548vqWmrXSs82VoiHu6zSov    72e81d6a67ebe9ee6725a
                                                                                                                                      041b6d316416e98993d14ac00cabf7d837bf8254865991be14ab5c
                 e3d01a739b262cca9058dfde69130db2e7 00000000d26a29c7aa08f6b3a617232708478b1776                                        1f5e5f906cc72c9b7418dfaa630dd76a35b0676a8df49e63ba0c498
6217       10830 e6f95aeaf520eefcf2e96f674b42c8     b8a89c520063ccf6b9e742                     16UAintKmAD7sdyxy4V8Lww7KdN4kMnGAq     5faff1789b22d52666481
                                                                                                                                      044522c0fe56a3d78463eebfbc3a25828602b68efcbf4d75536e86c
                 c4e3679f96247892dea51ef8fca61fdc3a9 00000000260c386c5d6c5dac7db8ae870b0fdf5b866                                      49e6a0bcf4425bf8c0d6da3b21766f9b147ccda134fcb9cae626e86b
6218       10831 49d4f46b88163cb2e746a6ae44a4c       5976780dd3ad1f359592b                       1PCpD9R113fPwZgw8Ss1DR7TXFtWsDwqoB   b867a6b945107226ab9
                                                                                                                                      0443b740a39a39f107144ffd1b639e640f516f789d58ea27fc92200
                 89193d978eaffa03d4a4b03237923cbbf5 00000000c990d8ead1e65a6db2b2478b8fe099e27c                                        133a60a0597a1376224b032f82b3fbb0c1b7f16b6a254a1d475407
6219       10832 b90acf1cf8bd282510d8a589561dbe     14ef9da9c2db6368613fc4                     1Q7cFgPV3cwVzYDVU48o84jiEWeiwrLsFw     4f6c54bd7ff0d1b1cad07
                                                                                                                                      04e6215d0990f1e14cce055a446f3afb6041870da1ff7f9b59e29f63
                 f5646bac1722b3160c922b1e929e4e2241 0000000001e86001a35640d092307c5e5b8134994                                         6140ca02bd30ddae6975d9855841f218ce37760a0fbdd46fb0c9c71
6220       10835 d2f5a1a0d3baf79d351e00f2034f68     025bc787b9dc21ef84cb88f                   18jxsQvPeRF9n8ujs9zfKbGXP5NjaPktXK      e3af01d614cdba5da7f
                                                                                                                                      0453d061af77fa9e5c1951bc525b152fcf0dfa3bc3fdef510b9633cc2
                 ca682770b642f4af9529c95d6d03e67e8e 000000008bb0c29d3aa1c5ad0873e35b48149ecb6a                                        7d5eea6fcd8c654e9ff10b89d2b953540b61ddeea23045ad6848927
6221       10837 6f439e5d639506cd64c0c9f86dccf9     c6173bb5c7b7c2ef3a1a46                     1GzFxyijqzMAXFW52Q7F7K3tDc4wU1r7Nm     78aeab565bbc7e9c00
                                                                                                                                      041f6ba24a5050a8c3d2c0286b8a8d3e2fa6d7f1147f17c55586c16f
                 bccb230c0f8ae70074cc409ab26819c541c 00000000390f02ac74a0b60fc01bf33a2c6d5d7f9dc                                      0c36b189e976d8f05152364164862846035da5ed3f81995d3cd516
6222       10838 fda7a2f4eb24ec9f75dc02cd188a5       988d6b2342a358b211280                       1ETVLsRscLmTwV582SczK7SEKau5mwFu48   409af06b8e9aa30c5cca
                                                                                                                                      04f26d25390af620f933c6430c4420c82b9151c50849a8b20f60cff8
                 79eadaf2169cf52576e365246bc6f6312f1 000000002dc4f4fa049a31b4ac4efb79c6aefe0d426                                      f61054f532c34880e6ec05f7fc1ea4ccfe6f0a0432c9ca8c2509f6e59
6223       10839 fab9356bc86e83ca6a354bf433375       ac3d89fa5342dfdb61fbf                       1L9fE6qeWfRF92ZG1PjorJnhoGUyooVqrD   33a57478dfe342e86
                                                                                                                                      04975bb618643690184f5677981b7d05b84025a09d10fcecfedaf69
                 827a088ac2064238ea10fda48f479077ffe 00000000ce55eec69d8d60998d3b064f66c5b3339a                                       cc1383ed67868914d5b1b584e03abe5f6a0f5a8c525f26d4269a71c
6224       10841 417fa6af05f7c383093872151ea62       b9278fd326148758f709df                     1MEHUqUuC5keFN2dRc3GktChqaHfLexCJz    894287c8f16637901a27
                                                                                                                                      04d8b9997c9b0dc899f2fa5885899d111e61e6546e94053079f9b94
                 2a5bfc3003d23d97a9497dcce1505c54fda 0000000075f44baa264d4204422d8cce07b1f3ab38                                       7ed5b53e928cd2dda0687978a9bc15697c200ccbf788e8d910883e
6225       10843 76e122a9f11499d55ada16b76cecd       00b8e70b2bfe72a8b05ea9                     18gNUkb7W41ctsi5BGa4WDhdKVAmTKkUg9    165da9830182a5c8be868
                                                                                                                                      04a32d8453f3e6e47808b163df59f5179ab28c8faaca6430bb6ef7ef
                 9ee18517a4ab8623cf3e27b0283c99d245 00000000ed957b56213efb5060309992d97de70f4c                                        87471b0f0b385936f3fe541849228f4ab5b773e58d2ea2c1fd0dafa
6226       10845 327b9554cfabd2442073541dccec84     84e4263b3eb0e185e57583                     1PC27Zz7m1eMGZH4DXFnPorVwH83YJT4GQ     9b83ec34df9e5873ad3
                                                                                                                                      042a44cbfcd372a4d37cecdf67ba18f83d8272ffe0d966d261cc8764
                 b3ba1a83c77126118e893ecc612426dc95 00000000dadeeb3092bb7d72fc22d75997b0fe8724                                        bff1abd99c98abc2ca20190a64dc7206a61310705b968a45c52b577
6227       10846 d5369088d3794cab67889d252e2556     f73d31b496525f74cb939a                     1PH49xBNjtxumt7dJ5oKvuez7g6svdppY5     76ec45da383168bdda8
                                                                                                                                      040f63941a559f8b2c0f5c7b0f425ae61f6905aed56130c26733ad6
                 18ef78f65e23dbbad185d37202629c4111 000000001ef6b3e5b700f8dc843ba7379877f34d42                                        ddc190848badea660598bcc31b66896e49c469ecca0c66290b3622
6228       10853 83f3a91ff7bb9f426b8185ae48a7ab     d2cc3c31ccc0db7b17ff6d                     15fLuqePzEZqZLisKqP9ZgKQzKGmG5yuKV     7c4e3373b44a799917faa
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 348 of
                                                              913
       A                         B                                       C                                            D                                            E
                                                                                                                                       042a0929abde72a0b46e3515bd06c8c17e7b106738eec10b670b37
                 2a33f69440ac0f5538e1afb68774f6f7e02 00000000f93007c183383852bc6779817866cdd085                                        2e62bfdd415965e5cc7925f43d0c5f8099a597bb80e2d6c03e718f9
6229       10856 7c032ad2cccae6ee4a432361a3452       bbfba065c5091a76939722                     18xJV7Svy2bLCrkQB5VMCGVyGpzsoXMrgn     a741981401050d02848ad
                                                                                                                                       041636828995ef6567a56b0e93e2193eb3c7ead36de1764aee6830
                 645026291a218b24db1dcc63895419d49e 0000000091b2223c86d065587048ea673d7f7df295                                         e7c0c1d5cc500bc504ac45f5a7be1d5e8a89843f32172338ad19f1c
6230       10859 0be9720cec9718a5907bb29b2edd4a     ea36d0052e02fcaf2d45a5                     1FXo5T1HtXb6eF1RjBeAeMYXi6dw2KZzLt      e276e8c73554614d8f68e
                                                                                                                                       04e3ea4d87f72394d57a9afc2b013ebe44620bd6c8057e2a8f181f9
                 6bfcbc07711ce6825ecf9c20434358c5a7a 00000000c314ae1d52abb6bf177a96a5a00992f547                                        96e13841f07c73fbf35edf48c328183c2e5bf9710fddf3a935349e56
6231       10863 c1354464e308349470f841082ea9e       5b4952d6531b95ff66e4f4                     1Gi5tnCFCewCU7nbcbhbHxe8tUCQxeXsQq     a44ebf0f9ffee147fa4
                                                                                                                                       04ad7e96db94407bbb7d68a9fc00155e0138e1fdca48bc98601bf79
                 16fc85dc293fb8819f9b59be34d5294ce3c 00000000cdca697751f13c811f01bfcaf9b73c27794c                                      cbf00023f90681a0763038c74d01b8745288f95241201e62e35574e
6232       10869 f136d4e286ff63be22e9a047bcbc6       dd954bf1b9f800f6c757                         1BCtQDQaVsze4CMrPBHXUDUA9HuAbGa1e2   2cde7a948709c7f461fb
                                                                                                                                       04474dd9b9f54d97d5a1afe084385137cb6599e47bd306c6f0ab303
                 2de796ba193543eded146d58fa497df1ee 00000000073ea0a58d199720cc4265ec7eee14943b                                         9ece2a7cdd13cb95e881d272355cf177b15e12a4b5268e476d9a11
6233       10871 a07520b3d55c5639a59bb625c1b19f     e230bb64b2bd83a9e45db4                     1ATAhWKXPUQQV3FBDzdzYh9W3qeyj7Y2EX      bff1bd6098f4c21f2a5fc
                                                                                                                                       049580e9516848d2053db6b59667df803a4036e0fd417af2eb475c
                 41605d92d18819132bff94ac973fdc5acf1 00000000b86d7b7b7a00cfe96158a35099e4238b0c                                        268ed8082035028dd852963419da578e3633b52597c6ec593491d1
6234       10872 dbe913ae7912a62f48139e7c24fda       27a26cf3541481da355f63                     1QEnVL7rveHUU96DfVRHmRw4a9TTgRG9fM     139d27c8452c7f50925e07
                                                                                                                                       044fecb852531751e066f02c6be27527f99908889edf3aa289483d7
                 f38231ef521bc6fe51f30f9cf951eea87993 000000006d46b0421148b63c1aa91a0d3d2a81947                                        f097c770d9a0f32f5a45fcad0c8ced38238ce0246625d0ae2e76ced5
6235       10873 1f3b121afa32c51f0c07c3481290         5f786deb70f1981c660e885                   1KA28sTeacge9hs5c4yrGyPh7FyG684Dx3     6cd5fae09d77a5d23ea
                                                                                                                                       047f748fc41ed0bb6fa70c78f20106f22f4fe5f13b8a4f3390f976ed6
                 6532d595aae16a21a97e35201550b5301 00000000ed509b1912e1a0b53c3154eb65cdec615c                                          969e58ae5d981e37587c82e46411746d0645d4cfdcf43bc1720d28f
6236       10874 2605610c5c19675b66f80b1d959fe49   dcb401b79ed6ca870496b4                     1BiPck8k8bT8yHgddtWBFpGAg4xLXULBSA       956002c205b2358874
                                                                                                                                       042412592b865f57defb801f6c4510fd4e355272557077548aeb473
                 d752e04cfe2a786d5676270250bf40c752 0000000052a4f23244198c8620343469eac9eb4896                                         3749a12d475b5486baebc4632d50012ac3d74e1c7b4405757ed5c2
6237       10875 34ecbaabc0c6b44e84483aeb61667d     b88cb95db75fbc89219121                     16pA6fksn3TFRQAWq6k6H4YTVJSJpS62Ng      728fcce5fda37acd503f4
                                                                                                                                       04565903d34643b496cc5914598ba4f64adb9f8bf825cfe7bd089b9
                 ded597ff7986364eee081f24e2042fe58ce 000000005705e323a00326b80a9f7009f9c77df480                                        7466887e64db9a1d57e9a63504abe99b05caf82784c6df0c54c3e86
6238       10880 69dbe9a1f2faf2f81cb9b6a20c618       aa729a7dd7ccf1cdede503                     1AhTH7SepgxBCjRxEPQTHcivKPaEdzJ4z2     7b9df77d69198bd0b7a2
                                                                                                                                       049c5a843d7149bb47eced9503df1a4f2916c76b4aa919bb03f3159
                 04acf16e33c2c998304c9cb4678e2994efe 00000000c7811520845dd7d656fff58e3503afbfdeb                                       c79c419a71bad12069762d82dcab0879b2142b02f521cdc66c6924b
6239       10882 5af9b3a92010c906a089db9e9fb5e       7a456cf6e9b32e706179e                       1AhPLmtid7VkzBTzMwsY9wAr6DbeYjLf9G    005913c419145e97a3ba
                                                                                                                                       04c32f24306c3b44ed1eb7a815326f35900571f5a0f6ccb296ad051
                 00ff75dfc7d1df92aa895e17b9a2231c9c8 000000005c45b40da6f5fc7fb47fa52316ead6e5b30                                       404474a3b4d5743bc9c140952c07bc0f4049ce57490d2d509d6e93
6240       10884 e020723a4bf03b6ace873c7c71108       94a13fb6f31f9ba3d33a9                       19dZgQXKU5Vun8fGoPHvNok6b1ZPhWztau    45ea042565734a95a1d45
                                                                                                                                       04031bf3b4666890a8eaf8086823438055456c15eacecc53e784f0f
                 40ef910d5e983faff7672d12e3bcbd9b1ff 00000000f45bbc74d97ce3e22d0a8a6fbb5f8b062a8                                       c5e0c65349e8bec82e1bc66ba44c932552715b2455e17dcdb23a6d
6241       10886 17c117863ba5b9514a4a635aa60ed       47c5b1b08657131d3bccd                       12awEXMEhJ6pdyC21WSaEWDfU1TpFR4CqR    8659914234f25b87cfb33
                                                                                                                                       0459a0b27f95ee66fd49efabcc8da9341e26ddb6f2c5eb70227b0b8
                 acc3263f941ba34c7640d16b3e3530b4b7 0000000086120bea72ddf1236116bbca500ccd8c4fa                                        ed3f364555e547e084af4bfa2a0a8e67fffde4fa9829ceb516c38837
6242       10887 354bbd55a8810ef73d9fa39f7dbba7     9e66ecce195dd7af292ba                       1PrD82YoUs4usxvQPPRw1qWg9K3FV2ALGv     9e63e1dfe266f8b0b99
                                                                                                                                       047de642d242daf4be028c42e98ff5e950352e574902f9581e003ce
                 6f19bc8daee544af1c1568f4288a1b86f8f 00000000826f3ece6613189023768dfbf8b1f026150                                       8174c8a82977c5928d33330b0c83fcda1ef2a031a131a3d8e65593f
6243       10890 637dba2cb55cc1fc5d9e9d94b3ae4       53b0341642f6e6ed94fad                       1JoSeKoNxznfDMuq3A18oA9Nw3Tenq7yST    a65576486808951e4516
                                                                                                                                       04372425a926b36bd8e60da11c11be5e7527e9a26977a5bf09b43e
                 8b63950a14d7a6f2da8719cdc60ed21019 00000000f5db343f6be6b3b1b9947e2366fd723e83                                         0ecfa30ec5f0ed208e252455949b06e87ccc7f8d9bacc2b28e4a969
6244       10895 d644ee32e80f63d609b3c02aa14ee7     22b858a39160b2852fbd24                     1229qH6utXV8Fq5zRRTWv6dgL4FymhZeD1      359e2b6b72f742eab6a68
                                                                                                                                       040ccb066e3a386c8a28c2e143bac116ec7c0ba66ef225f9af30cd49
                 c4428191196508062e1a9f731d0c08757b 000000002402280f643fbf27d8709396cf5817ce11d                                        ff9e1f78c732d182a9f9e66a8191c29e9269c9fc422ca0c610de174b
6245       10898 52f2beb5aa415531786766d33b7293     b9f0f7b70b302c3befaec                       1AW9DW3njj1gmxDitvFXscQPPGdaLZnHFj     87965bc448adc2ef96
                                                                                                                                       0442a508e47e2ca501e3eb4dfe648cbfd036b6c27112f159bee7437
                 e873e7e44017a32e76347292dc066a314 000000004e501a8a9e3793343b83e86de60c78574                                           f3dd41a4efc399af0b1d8754bf1be07c5deff42b3d3a8f3b576aaaae
6246       10900 94c19d2b32ae6a4e1c73024cf3edded   4ee9dc3b741bc9cf92d728c                   13J4h19m7zincRurm3uAtJ5XziTM3YSas8        68188dc4d10a41558e4
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 349 of
                                                              913
       A                         B                                       C                                             D                                            E
                                                                                                                                       047c878b5c7a09bf4ea79effcdb4236f8bf6f430bcb6a50b96b18275
                 7fd2923c1a3db583345e5012ae7bea243d 0000000090f705a252b37b8a6c6102062dda3b13e4                                         2e487551a9b46ca45c40b8137ed89f44a1a7d7b9fca368cd356d098
6247       10901 303915d6a3242295e70b75a2642cd2     ff50c6cc1e8515e4dc2365                     1LMzqjKedMxgnYMdjPb3NXTW1rKvVbNKrj      6b2508490312415cc07
                                                                                                                                       04071c9a6be429f208aebeb773e7172f7ea27cb581446589cb741d
                 ca2960464a1bfef6e472415a563e42b581 000000003daaaa908c770b0ae9e6d62c23c3f90569                                         a72ee6da9865b89f7d25fc653da8d998bf100285cc4a16d629becf1
6248       10904 59243ebbad3b9cc22d86f7cd54ce92     4e5b682d2bb4918ac7529d                     17HeQXCbDzQXrtQW8QimFL2vvxbD16rLru      0f55214e5466e904020bc
                                                                                                                                       04b988ca5e9a5d660f0f3a335bb7237d3690a6963c0348ebbbb645
                 55b262ab7b57ccbf2e4e070df7e25b1568 0000000074102e16dadcd6bad50d91f63078236983                                         8d2176b146a1f92b153f7663ddc0543df30bab5c72705cea8f6e6b2
6249       10911 cc5ef8a6d3f0b60ea3082b24d43d29     6bdad198f39b9046404b17                     1FVgazum7eS9CEPzZdcmArhz5fnokQnxUP      843acc98522f50eb3d6c0
                                                                                                                                       04664597ffb93fadd38a6bde834ab86b9ebfd6156bebbe9d1671382
                 42141059ed206f306d97394efe10fc03da 0000000001aeb36b8753d6cadd24d210de4ad157f6                                         7c469a92f4aeb104cfe474d7573fda72b7fe40fe2591a169b728209
6250       10916 ee368f6770e5933522896531a6943f     45e66f835d6a864b78d9b5                     1GqWvThEi9GWG58gJraVA2iZuPWpcDi3sW      90f1e1a1873c6456831d
                                                                                                                                       04b4c5d290a0455d943e5cc65a3bd611d61ea3fdc3eb64099678fdf
                 f69c1366bd18683978cc522a08c7b754d9 00000000d38e6ae4738e8667689afcc0df22b7911f4                                        2e457c9ec34f124a844726dee1a80800cfaee0c9b8fb112c6be46fa
6251       10918 4a34ed7b5066d63aad21224764c84c     39e21859f7f61877be2dc                       1HhHQWp6m2A3CRevPtziqppvpFsovDELg6     7018d1d60940e2e3e031
                                                                                                                                       04b51a1c5f56bd6e56d94c0a17f438a69f3608bc2e139b68cc4dba2
                 a13e50f4454a6ac22eb6dbe5f5b51b563f 000000007f056eb60faaad3e3ab3fae50c68ab3c171                                        6653eff76e7499c582dcf497e49a600325eb609c2f334a86937d279
6252       10924 b9e901a233c0446ba9f8730106c1d8     1a2d8601ca21f478c89d5                       1KjXYTZKzeFrqLj6v53sui3wC7R1C1R16s     d6ef1a8d36b03e74ad6c
                                                                                                                                       04c3990ec77622bb24957dd06e555f4efa0187e65e95704e894fb48
                 1dd81d9e6436e846ed569797a5f8e69485 00000000d2fea2a0eae64736f64c0590e074a1d0be                                         e1e80e89f96256634af4d82971dc01cbe262855b9df566e6e0f9a08
6253       10927 5c848de5e87fffbfd5f5d1d6f8d6e7     bedb172ce301fee83a5bb1                     1BcUx5pPhoHrAZurGfmkHQaHh71wLdPSfS      7992f6c5c352cbf9ab55
                                                                                                                                       041e74fcc218a772d3cde07abd0aec9bb66de51b98c426ba79bd7fc
                 c898f13409f85de061728b9f03e3973e37 000000005b60affbd26a530b8f2ac3011ba93a8282                                         92ae5bd4f8613f19505109363b836d55d4301d463e999936dea29d
6254       10928 77b29df22d1dcb9847533f831aa320     47132340be31ae5e2562f7                     1NuiDMFmDctRcnBoTL4rPx6H8Vb3SDEB2J      d8066016524252afe59cd
                                                                                                                                       04e53333f34c2779d279173e14a51c8c704fbb1d05a08f4aabf34ee
                 890b14892776230f4736d356a6591b9342 00000000f9f967725265be035479d640fdee122f3d6                                        fc5621add366a6d26742e6b55679b31639476958e28116bd8cfe78
6255       10929 cefd489da4d458bd8abb116b860de5     a758283b38cd14d4b870c                       1JADVZ5769pscU8s85st8t9xL32mXapka2     e8a32000d5c5375a5bbb5
                                                                                                                                       04fd863eb9f0cff416c26c5a82f96bf92680ec8deff9d3cceb50dc937
                 83ca852347f13b6e88f8ad93b60c14bb2f8 00000000651673211fe406b5baf6eed0ad74e592bf                                        caa533a90d4e358087147280990a0b635ea504594a46c09dc5d350
6256       10932 16eb1242669266737d21d31111582       b746ade39420a91fe49a92                     1AdcuPrXKGDF8cq1bcFVJSu7TyF2ZUrjvE     19982cc4510dac8813b
                                                                                                                                       04bd5ca172b6c53926840c577cdfb53bf04448ada61f8d67e050bd3
                 6b171e9fd430f7ccf19fcb84d694763f363 00000000798c0da413ec0a86628125f626750abccd                                        c2af3226a657a1cb1729627c46f3c873e0ded987f5952ccd289d02e
6257       10934 09e03f1df1d396c981cbd7d5ff9e9       e630559da90c692982c468                     1DfAEjsNiKgt1t6bhAHEm6GS2uNoSMvKdr     e715cf7fdb32d326aca3
                                                                                                                                       04295138f0924a583397b4c17e4f78035c93ecbaa953381761faa91
                 2ffa3922e40a2a575cfa7821e0318f42b7d 0000000065d0af9dcf638e58993475761427b3c464                                        da7436e8bbdd543be155d215e2c5dc6e764bf09882411ad8011375
6258       10936 04b3efd0eba7c10a503acec36d369       2c0de5f77a28c58da3050f                     1MpvePyk3fd8mnT2V3pnxoE2uGAMSdRa6X     23d8c609d5549c690ddfa
                                                                                                                                       045b465e98f6165debf6b47580de0679e354aed6a12a52e9d44205
                 910c82c1bcfb05ab8d8713d20645fd7714c 00000000fa421abc09d7ab5506059f668ef2366421                                        5eaa44259134f8e334e8f5696a43e691d397f7fdf19257d9a6994a1
6259       10937 b1303d195e92955d0dd597ecf51c0       09153dfe2d02c457081c06                     1LjfwsYCAx7tEaMKtE61qTuPvpK3xdLGzw     745b0f7e760687b851029
                                                                                                                                       04d755519e2bf194bed687e08351d8a8a72116138210c0d2494d36
                 7b00c8f9206d1eff78184e1453aa0583c8d 0000000013b83c80cbcf3e47155b9a9d2ee652ab3d                                        a9e67401fc9befcb0f08ebacff8c10de58387f61b57ba104e11d26ad
6260       10941 12830567a422b2bc185349ce3aaac       576dba3d3719abb3a246da                     1EkbH2TJ6mLtPPmo42zJUw2SG7K68ixjht     9c158f39130149a31844
                                                                                                                                       041066268cf024a1d6bcec6df75c7736b4d19b16643a5ebf28aaf14
                 02fe503766ec35fad3311c14ca7b8e8db4 00000000c5591c89ce012adaaa0eeb484f61e025f7                                         537f6760b39ac66860ab0fdc35f0d84251c8b68cb8cea27888f05c3e
6261       10943 9a422c83263716184d0d67792718e1     31e688c23f04cec81ef4ac                     1L8tHz9c8SxCSTMYR3nmZzDY1nXSZXP3XU      8f5e405786f51975a12
                                                                                                                                       04261329f90c227cbf411f0a5befd4e3b35ff0629c2d8bd1e678f85f
                 aac4339162714a8cccc924f74326f05fe94 000000004400aad7376bac457673abcce6daf68bbc                                        314e8ff7d44ca80eb85ff3fa8ea332855a80fe887acfca70ae7da45b
6262       10944 515232d755a602296c7cb09a3484e       b884848190abb7f770cd51                     1AeD8EBiQENnuDevSLUkDkDYzUbC6Jc1Np     e60038ad4511db936d
                                                                                                                                       04099ea07bc949e301b0721e74d36875945ad53e157d4e3c79c60d
                 92d09fceffd1be258da7d2998748ecd2d0f 00000000ffdf54f4df138ef2b35b1d6a46ff67512d09                                      660906271f546d900dc6334c1d0b40e206757833278eb9cd232256
6263       10946 30f0ed6187cb192b6e7e22158a0b2       646a023b92e35ba52069                         1A3u6w1eUs2AdZBqcvkDkyQ5jW1QpEnbZC   2e93d7fb8407aa59699583
                                                                                                                                       0440d5a35051bc1fe55833831cfa29aa30b96721f7b5a8e998d2e1a
                 ec7ad60cca93eeb236e38ac450a60ddbef 00000000a7b5bb94f3ae6a00d965aebe36e931e412                                         ddefbf155c9331641bfde9db152f17fd2471551e4c6e735c53b2564f
6264       10947 5ca7f9eebb16f9ab29ac675e141730     230990d316151ee28cf066                     157832MDLVuRc6GRxqWNqKKzToME7yVfVZ      e1c3526e0b22985c522
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 350 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04f6a2723eb0c098f2f492e8bd6b55bd6eed43e85dc972b939b9bc8
                 946833a1adcd5536ab2a46c31d2b01871f 000000004895e6322dbf39866051812dc938cb78dd                                        b9d38a06d538c8059ad474c4a3fd1b56288ad5a8e6731c8a1b8a59
6265       10949 01919fe99f7763202af385cc807ee1     44405fb902851fb5464d66                     12HttFph45BUVg4s8HewSipkUQqyenHKrF     e9612ffb8fc6ba7db55a5
                                                                                                                                      040f4b1bd67b305aaeb72c92aa5a5b141da83af20d42853f3f25dad
                 229a37058d31c63e28dca8d6e6aa7a1545 0000000024a54917b4f535a4f6c105e088507819e6                                        d91387118dd6c269718eee2689f36306b1312372c9f7d4eeb095fc3
6266       10950 26b5eb82b53ef41844fb0f22276c54     44095c150671cfa388da67                     1CSHNYpN4dCX9LqCF5oNGgF1YNb8Jsai6G     1725ebf64a1b2e507c49
                                                                                                                                      0440acb8bdbbcbf64b870f7b7ab5e1fc4ff24a95889e877c1551f104
                 8fd14b34623335e88f2603717089f82300 0000000039e129f296d1c317dad8c0a5cf364169faf                                       2f48bf45cc3a74638bea9eadea0de018ef1dc983298c674a261ed42
6267       10954 ad7a2fa27fd80cac85167af3bc64f9     1a776244962533eae7ac8                       1GKKDxrtqJGk6bVTvKBTBrjHYKmwNr3toT    99751f92947aae45150
                                                                                                                                      043d06c62bde60827fadbb5dc53192f0686b793e35e1b619c4ff5e0
                 051818397061ba4a37a07a2c975521493 00000000bb1ac35c1f5d8be68dd05afeed8786249e                                         9f3beee92ba7a9a8ac5a7dce3c3fad8f3ad1d579a6ef7db63c67399
6268       10958 9552bef7032697cf7d579417a201edd   9a03713ce7f81494a3011f                     19vR9fTxe7mFHeyzw9k7E4Hf6TR4PFo8c8      18896571e941c87981ec
                                                                                                                                      04cacb8c0051c98f9f51c166e50929222e3721eee7770af06f247de
                 6a692b1929aa55ced76acd64abe5af768ff 00000000c39075f212a8053d4805d588bce4c08a6b                                       e7db4b978042c156490720f8ae11c9d5c61a7c4636f16615775379e
6269       10960 0313212274a85e224792ae78064e1       38ea3e3f0bb36c678514f8                     1MTMdePR2NASrFnBo3125YWcwHKBTebWbH    15be28ab80d990805b75
                                                                                                                                      04a5b5544f338c4e071a8ceee83c5eb2e6ab89f7572be19d1fa355f
                 b6e871a60aaa0f2349bcc622a9a0b44a16 000000003dfb4ee5f4c76d0d201dc513faad7ed230e                                       a5e538b832d9c99b6b3b9a61078068b9ad0afbbe1b1214d07d026d
6270       10961 ebea36877e4e87f5d1e8ae2e729fd5     ba255a584775ff074061f                       12gqrWV3eU7gjqPR6Zz5vuCH43qC2W2MN8    11a635f77dea97e218f46
                                                                                                                                      040f40addf718c7cda19d605bdda8f7e4fb0e618a18a5353fa2ee79
                 b9c6b4ee3503ce6e4a83fcde21d2fd9337c 00000000906467b0b14fa74a965252cf70cbcbcc005                                      d6919970a1fc1068770e912ee9327f2301f753cad63a961ce51d30e
6271       10964 ceb0a4762e5656d3b250ff3c05b5f       5c006a9c9bceca3ae37d2                       14Vfd8jwRaowCvENfW3ohVFZ6TYSsrxWxd   46ec0c474af67ca113d4
                                                                                                                                      042514833bc6fa4aef257f50d79c8f3156ad9eac5f2ad5c5aa0f7f3fa
                 45b8cf97dbe47afab4629735e15187abb9 000000007111d1ed8a64f923ec66696966ec00d22d                                        87698262b0ca59307519d28d0ac262c61eb3a185863b666ad0f36c
6272       10965 7c9fcf7f345b5c04b7541b265ea03e     8da095586b2de2157fcc00                     1JXpUxHCJ9ii97CxZ61pkAFhzZPnx8vbBR     79d7765232155f06bb6
                                                                                                                                      04ed6e9db7e048a7a9dd6b8ff26a74f52c4cbefb3f54ee161c58e1a
                 a19d527c87de1b5bf67b49da65211bcb65 000000004a0f6bd7f6894b8a423599b9bc6968380b                                        2244dea8797c01fa4a7a9c82d68b602a0d332bb4ad8c87582e4214
6273       10967 a53034123e2a040e9f835280dfad8b     2afdc5d8b75e560142be41                     18NKTsHspwsknuvhtgzHePxuRvFaT2trg2     055d3e8e5f2c10eec6581
                                                                                                                                      04a8c549134c3d7cc93fa4e96382c6764ef82cef8df3f8c45666ea53
                 d30251275b4ebe68e8760b16ffa956fb45 00000000656515cc43406c839947f67b94632388a6                                        7476307c2eff735e8637cd5acda96d59d437c957988fb6940c29dfd
6274       10969 9d8edace40e5a0ef4cf17eadb71ebb     0caf418ac1cbb8a2a29339                     1M1SXSLr8xqhguq9u9r2JgyVEc2UquRMHR     20861b292c81bb358e3
                                                                                                                                      0414b14fed1bcf78bb1412401cfb27bc50c31dbd378bebd06c1e2a6
                 1d10ba944bbda7d31bb2f7c0039942fcbb 000000007f87522f9679ffaca7468e9e1ae52ed51c1                                       dab1f4791c3a5454c8053c3b2ec325dd95382386f06d8a889c49c44
6275       10972 719ba9c6a0b1458c0f83369009e2f4     e291e3642c62320f107bc                       1FSpHaFrTd3zYUsgkTfL4RUHy33SQb5NH7    3a9cf320a6931d87a6c5
                                                                                                                                      04b24bea5e3dcac673996f98764ae2013c1546522c84f500b959f72
                 8dc489601137c0fba3285e599e7c187e3d 00000000a17f1e2d2e35b0f69a4b844910b35d3f27                                        a4715b91be0067babf74363e71cbf090200f2dccb8950c057433a5a
6276       10973 9d5d88a61066fcbd3379ba69af0255     92c13b3570fef8af331605                     17Zwn29cvt5Bt6SfxukqSSC7UWzzvc5QnD     2f90d64f83cfcb851bc2
                                                                                                                                      044bbec12688200b75ec7b45e9ea243260d2615046f7b221700e37
                 26833537e2a9899f07665a06261838af77 00000000513a6a076c9e8e43c5200ce34dd77b70c7                                        f81886bedfff5233196aa00dd3d15e9b7def67d9ab83632faf66943c
6277       10975 91bdea81dee13bb5b6bb9730733c9b     8b99773938bf47a5254d18                     1NkvrBbgoe3qz6b93muz4UELcjTUW1gBtA     116e420a217c9611adc8
                                                                                                                                      047a1b3c3a9190d541e08f2de65db0f0c5472171f8e46c207c11516
                 116ebd8a6f57df1daf5843bf9c4bbce370c 0000000064fffcc809a82bc73ca14350cc985ab6a68                                      91c0c8f9647d1a2c475d2105d4a401a7758a7b2a8e60c49422510a
6278       10976 f67cf1249f1342623d858b7c9ee9a       e8ca4b19e4327d0718e72                       13FvCPAXX3Y92DY8rfqXxPiYZXu8Eahu3e   bc010d5d6faad131a192d
                                                                                                                                      040fdc97a162001ac5c51529de76a01042f6363674e39db493f78fd
                 c3ea31b201eb1247c5115c61dfdad44c83 00000000bfaf3b5fc9dbc930e2b74eb2abeeb18a999                                       b520a8f5fa1d2aa2de18912afd2ef1b88c0e4c2916d9dcc63e4afc64
6279       10977 23bdb5109b6b5d722bf247abb934a7     66c3283200161f002b374                       17scCxhDyRzidEJGKiKkxGDgYLrhjG7egA    19fd4c02940ef20a5f9
                                                                                                                                      041b793455cf8b7c8bb7131c6592da0b942881c32d6f8b70cf06796
                 d536387ea890479831e60bcb14a62abac1 00000000e80354d2eedd9f2e81eb1ead002c6cc0b0                                        4b038ec5779dcd75562bd332bb2f4a9c1da690f7d00f57012b9ad76
6280       10980 29c53c86fdf436c897826dc965f1db     2eb8943ff7344a40e9f068                     1BUbnYba4j4NiLUAvbq2D5w6RCAh2aFb9f     717d95b24b28412de80d
                                                                                                                                      045aeddf31dc3972dd4767a8465aca1e29a2d776ed1370e5e56999
                 ab8b850b9f02d5993b5ebc19649e04b1a4 0000000022b4d0a24966146a67c2f8d8fa38ddeee5                                        f1e2aa227b064ad73ac257065ddd2dffd1d2ce4f979add1046394be
6281       10982 5f4142c8c25ca8b50ab9b56ebff157     d588af063e8bbbcd4dd630                     1LzDjbJspKMyNfCjUm1KCkx3y3wg5BpJGG     18c4e271a9f42c1fea82a
                                                                                                                                      0437bb246b662ed5a9193d1205ab5023558f9c6f32faae33618c14f
                 b028f332953ac285a225e312b9b0c60d8d 00000000645e711fc7bc73f2ae839e191c22479e34                                        6851cbf4eb643e3bf649df2a6532c2070cd87c994d9351d54f216b2
6282       10985 2a265508cf0b0a1a1851da6f1eb596     7ad33f379ebcf8d741421f                     1FvB5WYt1CSQUDgCnPdZkAq9hW96HHqtcL     6de5cf61f1456c3d1da4
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 351 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      049811084745e04681eb63508724ab00163c3db340ff50a83f7937
                 282a24d644d9a3b660f311984fea8c7178 00000000887466ab27b7cc3106232fb27900656230                                        3353ab542cb433ea316dd0eba7f6dc2b32fcf9124ae062e0dd1afac
6283       10988 1419e9e6a97534a2a1a8bcca425eda     1a833b4fed8644b8c57900                     18oZd4EhQrxKGdcQiDCj96NTZzGuVbUJM2     95439135b7aafbacd5397
                                                                                                                                      04dcedd4fc183fc44c5ab3ae426f446745a88196472721f6dc73cb08
                 cf468c3bc8362b2221a531af2297203c645 00000000902bfda18cde46a9e52a17ed6bc0dbcc91                                       9237646edd1e37eb02caac39cb5de47894fdb0e349eeb464064741
6284       10991 0e8b8c26281f7e8f3163d3b44ad50       011a9567df2f3d778928a7                     1Cj1Fcr4LRs2tpMY7Bq3SXDS1owc8q39h4    23d4a568baa2056dffed
                                                                                                                                      04697c273cf737cfbb56355e3c4b2452e63c73bba13503e55023e6b
                 a6012d5b8f691d4d2767a890ae4bd50d40 000000006a76e6c4028532373f8907660bff53c78fd                                       3d05d1a3714b0b2b3a26b71f9bf138b3eaf76eecae02d25d9f913c6
6285       10995 3ca9b1afb84eeea09fb5db5cfda16a     6fa2ba6952accffd7d670                       1GaKzx6tf1ytrHQKKJboakptPcJtnX3bpw    2bd6939491aa4903624a
                                                                                                                                      0448cbb2dbd61670e1ec0f3d50d937fc48946a6f6242456981e60fd
                 3b3e92208e674bbbeeacf056e9ca0b53a5 00000000ffa6ec3c76e387d9efe6d8c0a0644042b61                                       1b012dba2865d6647f9ddaac4862590bc9783fdf3c371e36c9b41a3
6286       10997 411f9dec747c459f17763203afcb56     0600ec5c211249e12f0d8                       1HXJCr19JLgJaCc9D3G1GBgHHVuaisoFj4    d45ebc23b28809a6e94d
                                                                                                                                      04e0ab2f29bc56a36fe01225f09727651f22b763048cc8a0c597514
                 af38e291e052241bb028920386195ea8ed 00000000e8c8c215bb95cf5c4bb248ac7ee0737f26c                                       910063202d9d0a2efd02265eebae4f9beb9748fc319194090124c87
6287       11001 bd2b47cc280b8740901eb0cad877c5     5d64dabba3cbb32d19cb0                       1mmaazfCMzewzNqzjUkYo1pEeoywPQgPc     14e9f85079bf7ffe1edc
                                                                                                                                      0430f6b10dadf9c713284989565ed2a9397e164433a4877931f2b9
                 722a4ee827f7e9a1a44d8c55a6e8de4250 00000000b01cb21c36076d381575b19e04dce7b00a                                        6cfbb84a3fc02dd11d97fdc02719553cb4e11fb40f44a575ce14e14c
6288       11003 6658d56dde43f702b1bcdc18053d43     8efedc8d80f5e1c1db47f4                     15RhB6UmzhwYD2JTbgY88TF2RBVGMqiZnx     2d69c33b83db0adc491d
                                                                                                                                      04f81fa3f64b4e46955e2be888e8727520ca08b89e45010fc7ae682
                 d32045be63d8503e0328a6173b84da888 00000000c5cb26fe4318d3ad16bbd8c9fc965959983                                        fe7d8758b17ffbea79f4b278692dabd1cbb52281e7dfc5f9619268fc
6289       11009 89c93f1d22dba1a4ec0fb3940e46d8e   6c7e9d6a4f48d37c460bf                       1CgVH5dZaPDh8kEh4RsvjhM8By95rwtFeZ     6d8200f82fad4dace08
                                                                                                                                      04f19549a50d5fc092992dd847707f7e9af9b94ba3a72e92533a796
                 79b8c5d1bdae72585afdb9da50f2c4b57f0 00000000b82607740be81b9b5064569e7faea0c170                                       7f0fa119cf94dc85c6a5ea859dcbe2345578d92aff070752ce346667
6290       11010 d29083b09558d7c96709e02fd2185       40dc094ceb7cbe38b0f755                     1Nf9KwSxNimM8vm2fCwDHYiz6PyHMbLqnj    2292bee0bc842e3bac3
                                                                                                                                      043092654b242d0d4a914baaee1ceb5f2c2061b2af2fae6e5bd0b02
                 37f58f58b8d77e642614bdb81902e33c47 000000009a45906c3f48b628608fe989aed9e34675                                        5de4b3c54b9b5e98f343310e2f0bddc03322bd5273c4c8f19c3dae0
6291       11012 feceaecdb4ff3bc258996253ededcf     ba21f96e5efb88c5eeb273                     1NKEbMi9w83yoEEd2A2gE8vP8YmNvGXGz1     0b79b4959e91c3674133
                                                                                                                                      04b34e022c6c53187c81d071a1e44a3d9ed701194ba29fcc08c8884
                 dd956dbc903f2c69c35f34c9554bef5c27b 00000000a4d77ff4acde00fcdb80225a8d76ceacfe3                                      acd464506b1b34a1d717d3fc16aaa57ca8b609f00fb42a342c6599d
6292       11018 ecd6bc3916bff06e3131bb1884985       dadf89aa4f8159fbc1c1a                       1GbQCtQmpGUNtTGHtnDcKDbjXhMtv6zhJD   f00b4b6538b2203de02c
                                                                                                                                      0481f81e77b58618f682565e40ca8d5c6823a3e0ab56dc6c7819000
                 c688254b98eb5f736097df4f156237b3d4 00000000d718a7f486e4f939eed8743561b9ebf804                                        0f2fafce967cd3cf2b5470c17808f0e83176c12a5fb8c3c57c6135ab5
6293       11019 8d21d651d227b1a0adc32c543e93f4     5b14dc8c3abfff2fe1ecfe                     17WfgM8Ln351d7SQ6aBZ5s9Nfxdm3icHTV     1ea3744851d8130194
                                                                                                                                      047fd7c50fd75c67f4c384d3cc701b93b82787bdc2275cf76ecbc4c7
                 d9f34b866ceac31119fbd6444752fdef5ba 00000000e05f6a617e1de93ca051fb35ec7e1c0e6bf                                      9a0b8f4d35a3d978231615fc449739a60b9048020e5a202980155c
6294       11020 eb7d4f3993b0a628d1ce892fcf3d2       c59a94750cfeca0139131                       122rUHxNbsPbFf5ExUUXERuRjTPL9VPu8b   d207c70c747a7ea5cfa2
                                                                                                                                      04276e3b5920ef731338e72b8732dd3d85c858976ede4ce9eb9989
                 3d09f923e57db4505afa80d68b056047c8 00000000d52809899e8a50b634a43ff12807449a7b                                        779691a4f5178b94bded67dc7877f46b597f07d13f007c79668a8aa
6295       11024 1b686817968481f2669c1c91d1b07a     f531f62acaff16a7edbc3c                     1zmUqJm26d5VBWHX43mbnMU1tfboFX3iW      8e7d6f23546aca4d7da4a
                                                                                                                                      046aafa809f4160787d7bf8e1ea9cf0272c9990258609c180be5544
                 fa8dcf60fa4ad54c7af441af55d0c65d5db 00000000eae800e0a350d95bf69587ed62bd7bd8ae                                       8176d2c9120bf851b36fcf8297cb998050e954ae7554c0e12899362
6296       11026 4e638d28df76c9fda8b1998ffd313       35be0fd9011ba3522ea4d9                     19QoqqpFbfeZFUfmT74Wr7WZ81p7kZ8he2    5b55f1defcc57f27034f
                                                                                                                                      045228517c99ff02156e97aabf682a9d7c54bbd25cf8e361d37a9be
                 0fed0b323a72815dc77da72eb621f325f7c 000000008204a97e14d8c26b2f961854e2125be3bb                                       75b951c033afb589386394e59e75da66f49f523621507bb85a6fb35
6297       11027 bc5623c79ec729c22708db067de49       9842b4c6e97a5c7aa3410d                     1HSz2HUDyX7FjcMDpWaBtaoY7hhrvywjCg    dc85e1e4663b1784d360
                                                                                                                                      040899e563219a90f04930de58f99ff01d6aa633488e7dbd7f32c2c
                 f9df88856d5a5c63a2bf3e1969b000fcfffc 00000000a9f833b51d103cb6d1b37e64f897d1c196                                      704970520f3d738264ac6aa2a3c3e69ddcc5b007c7e43556507395
6298       11028 73d32913ca00b8ee4caf0f2761df         a38868c62295faff4cc610                     1NSBZ2qG7jVs6ztsz6LiYRQkPD3vTr1utp   7bff2f4468acc5cf018c2
                                                                                                                                      048297aad2ad430cd8105cc4e11d559328f1a8a7c2aec8eafa6b066
                 ba984994951be0df55f03d907a117b372f 000000009d8e1637016f91f935c2176bb70c7aea73                                        a63850d07acb42b2ef533548a412979ef3a8477d79fe096ef70e7e1
6299       11029 386f23cf82e456af9836e39bc441b6     ef16511daadc8445477922                     1NCLdY1svoRy7fgzt8ZQoxHxFHomk1LKWe     605f723b31e89ef7e4cc
                                                                                                                                      04df037b110a9c320193c1f3266a7ee0363c369327581438956b21
                 39a12f46d4e41b56ff50e116f9f2221bc0c 00000000db326ae0e70688771c707fde8ac191ac92                                       6516b6ffac66701f72d44f6f8c8631623c18dae8f9795ff90d01721d
6300       11031 80baaf4a807b2f5bbcecc47b6c1df       d72be8b395bcdd5e19f04e                     1BR6YLWj44A4PucWcMZwSG2RaDqpg3TyNt    5e48103fbc3797800d36
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 352 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      049602aec6e7773e02f0b5f651facb9036c1c4d0622fa29d98038dc
                 5366866fea1f6974bb648f4b99b7106332 0000000025b70e4bafaaea872e2b61b8883c4ac8bf                                        4e74e0e589a5eac16d952ce347a336178a6f10f4f76a08666d0faa2
6301       11032 6930567cc68b18e7a2f96e77b2d073     a46b5064421cc1045df3ae                     1K1mxdFshdHkKUmh9uWLt8StUVGn1aJKTv     ec172ec1eed03df5006b
                                                                                                                                      04a23f7d25c95d8022981016abb31f7d57a7249d51fe5c9eef30a02
                 8695f0f4276489a5026f2640696d303357 00000000a74cfb1430bdfefa290397d2e4132728a4                                        8cfab51b8cb57930f947c6c0c81146a46cf6b38743553bfd5c853820
6302       11033 74e87004c54b921ec4ae9a30e5fdd3     ae739eefc7811a5290cc86                     1DYK5pV2aW7ZJQc4LX2qv2dMXJ8ZyRp765     4dcde9678bd3ce8b69d
                                                                                                                                      04eaf6485f3619971e2bd5a1da4c86b3911e9c579378a1d975cba1f
                 d0529e9248b233d98d9cfb51a6e39793be 000000003d6b47c0afc968cf2c64777df26c5206568                                       a4f32c3139b6a53c7b7395b4b7f08213a70940341118688d6054b9
6303       11034 fabc7482f2ec833f3f812b3ff0c9bc     49ae192bad6dc208bc20c                       19MHjq1TJYejVvLNK8xs3sfMBj9Fh29UkT    07dccac19e4fcd9a6ffc5
                                                                                                                                      045e1968e450148a7596693e0f5935a231c55d9a96dfdddb731e97
                 b76dc72bcb4d29deb212107b992a397619 00000000b22348710e0d4576a389a745cf913e4e6f                                        4d27e5f4a015244275b64e00b7ab99cfcc6f7732aae6889ca465695
6304       11036 4e0235b83aa32afb9f0efa59d1667c     bb86344fe869359816d9e7                     1HebpzzFU9rrv55jtHvZQbF5WnnsEiwB96     e391a52a450aeccb5f280
                                                                                                                                      04304938b5fca1be2ef4bc1224d949ed289439b87f8190e31d7520e
                 ad68da1611aae89dd3a20dc107ed62ac1b 00000000dcf7d1d0626c73187cd174df77327cbf04b                                       c893049e5eec6b226e4f8174860f6ded7d6517c10dcb02fe29a929b
6305       11040 2fdaafe97e81f25f9c7b59f0dd495f     1e7853e4b1b40f7c8c63c                       1EFa7nzCMoxpmK9BE4FY3ryzroTnXJf1g5    961aca021c24fafe680c
                                                                                                                                      0408b4b1fb01d9fb8786b7bf4e00df7582108ef1173f7eb7c306cabe
                 68ed33d5dd580388430c689153eb45ca50 000000007f068ddc7d024f8e511d8acf62693fd4d55                                       c8541f6180dd92a583f358a07dba5ec5edc4d86b5a99059b4e7d51
6306       11041 b1e488cf8b3ecbfa5a14241eca3049     0eaa83336cf058b9ffc96                       1CoREjQTaDeNELSrdrwVhMqh3SUUG3JMQ7    654415c9d7be2e5f1a57
                                                                                                                                      04b92f1f0e8109d3c7934368ce5f67cf204b918fa57263714a8d003
                 f2fffbdf49b496a40028db6152e9a0a1a33 00000000e83a2d8d2a46d0d338966c4b03157f74ac                                       5e592957da86d8619f4333d2b8cae55c9f67cd9b654c52d47a29322
6307       11042 eb3c8e6d43c8be6c74b754d0a6602       dceef03b4d29a164da9404                     1KRycDWDsEbgLwgH45FoU7UNU9pqASXRBR    84fd91398428b6909968
                                                                                                                                      043c461df2044953ad1b2355ee4bb995b57b6122683dd03912fc1e
                 d77e193835341da36073bdcb322fefb50c 00000000508921c73e28042aee48f8f51e42044533                                        5da938d041889f53fb8bfd9d734702eceb342693339763a7738dfcb
6308       11044 eb1bf9cd78904d1bfa01436d69da05     3cfa02d8c93ed18d776ab1                     1LWGRiqXYH7JBvQNbVHGZoPHcVh6JJdjzv     3b2c5261fd5f3e774b0a2
                                                                                                                                      041a7cdc540abd92a178e161418bc20325a8c73edae63d55978713
                 a3b638282727737f9b9383b0040831cf1f 0000000076dfa33cb4bd6bf4ec3b3022c0e384299e                                        fbbcb34e7366496e9eced486ffcffb732f9d19b57e600d113b0b4da3
6309       11045 ae14c29aaf9bc85ade1c3e793944ba     45e9a4dcc11f9d0aa75525                     1HFDRENHXXxSuv75UzXnZYin1rbXZqNFjQ     b67e2c946c5a34275808
                                                                                                                                      04bbaa10f3d1aa5d1916093d26d9541867af006dd4bea85114f540
                 8dafc7c8f7690154c3b3ff236de95f34298 00000000f2d51923d2aac14808594bc949796583cc                                       093f516f98d3274d477c5cca69d4a08537c316234f83c538056c475
6310       11047 07b7c815829cf2b47f5f00dcb2eca       11bdaa0cd4032d80874445                     1FZuxbByChDNKYohaHvWV3uYj6SY14kqAi    28e8011e7cf74d9011a5d
                                                                                                                                      04b93ee7591f7b57280761e9919204441744a11475d689e8889667
                 fabd3d525b33430e87ca97ce47fb7806f8b 00000000ac08130b7e1de7a414525dccd590f1ccb4                                       6f6072189883af2bac988c508cdc15fcf0f92976890992831cdeefae
6311       11049 cbc9494c4a1c11d579c5347a68bbe       8e55c426ee5c60f2b9f473                     18zMzvE3WLEnAyCdkWQRazMfLaVkSaF2R4    b9085688917cb6816509
                                                                                                                                      047b6030dc0e973fa6e47d36d664e6f2e6fb5e9cb8dc3728ece1d99
                 7f8a3fa893d993050534df0617489d34a9 0000000075b662000d030868c87f0f0738affab2c56                                       03f6509285387889b25dc5ac92f5edd677344a388f1c7f7a57f1d1f1
6312       11052 56da25068913ef1a0f6c4f82f98e6c     af30ee1d525b2805c2f69                       14ur2EnrRJ65wuUYYNmrkFUWtk6F3kJoWj    5d69ba4c0f24f7c6432
                                                                                                                                      0412e26e6e7fab27090f8f38ccacdf0b1f1cbee225d3e71f46612a52
                 89e97af7cd61d4fd0a75aa60c3f709fb877 00000000b29cc89289861e02a65f7b3e84f5f15a443                                      99e1ce0c5d84e8ba49472a8e6d9bedb22eeb1ae60daf45da5bb19b
6313       11058 9bf2c43c98a175c0294def534379a       5ba72b2150ae5eefd2ef6                       1C8pk72osQ1g5hABz6zqgsQD9GGdyA9FWa   0946ac90a2c45b682742
                                                                                                                                      04fad8beea5c31a56ff73ee8157fd6597a850ff393d992c19946b745
                 cfabef92be376247e2d7a2acfe3082a7ac0 000000003a50ed96341903f4a40f844d8071feaba8                                       3c72aa5e235ad5be9ae7b19b71c99733a273d8e04f5dc641a81e1f
6314       11060 4ff49f6ba3397906f191f0b0b71df       9d47e75ac99df2ca43f423                     1MeUeiHihxJmyQdqcgsRJhgTSGnob3BWMX    1e0d4261a32fe07dac37
                                                                                                                                      04943512c841cc2fb66b5896ade33d56717991f3840c1577f28a251
                 8da87bb28d24a9a2ed423b300ba2ef7a59 00000000dc748162a3dcf3f9b17ff4b4f6617345a9b                                       ddb02f4c102e12a960d12f95e261fd837a791e237a3fcb3dfacd384
6315       11064 3c4260f505e92897b07cd3514f6eda     dbaf39ad2be2cfe68f30d                       19y3X2eHvZhXwv7YkZVAWGkyyciYaE9uE6    50c2ddcb8c35a33f8b58
                                                                                                                                      04820d8cf0d9dc89338fb102fbae76a02744c5404b166e47b6462fd
                 522e9252d75c59a322f3c6d2f4f826b699b 00000000403cf6c25dc70f64788e6845a8d5524928                                       c79cd82f2e5a31912218f4985933c187ae5cd2ef2586772f51dcf4db
6316       11071 22200c645d1b4aa60f01618a14bbc       81c2fccb3eb0892f1dc03f                     1dPC42yWdcKmXcQAcBMdWMuB7Apb91gxv     55259127881127e0a7e
                                                                                                                                      04561d498cea969c1a7bd175340be18319a931d1b7c32a19657352
                 6ea55fbeadba2fb0d6254123f9b0f20c742 00000000fbae0ea1463f91f203f393ca3a96daadb53                                      b6527f65dc13d7f2cc78fd541777998ba1bb1014efcf78e373eaccd8
6317       11074 31a2c1e647f32c9bc40888a7994eb       1f57304d5698901650521                       19vhPMtzq2RnrTUQWxqmio4SfvMbGvbpJ8   bdf46e5ec107d19131fd
                                                                                                                                      0466782f740a610db8aff2e3efbe4058c030915d0f878d95739f252
                 5996218b91e63ef1d925a701765b295145 00000000125d367b43e8a90e0c9bc9eb5b2af3bfafa                                       a955f4c906aec1c4f1078c8e492f7e0242270b1f76f4e18c5fde99f5
6318       11076 2eed4713c9ef66e8ee7fb634bfabb9     de3cbb55797a9b3928535                       1M35sxYMrTT9teAUJgPeSMeadPQjxCM4fV    5aacee056c9bfdbf0fb
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 353 of
                                                              913
       A                         B                                       C                                            D                                            E
                                                                                                                                       04b54be11c6a669e2694fe3905ba027dfc75d3b5ab79af626d8aad5
                 e976b52e41ac09dca8992df93aee04c8cb 000000001bf98d4ea411576d585e3562844ea5e4e0                                         d72c15fc7b5d9cedbb89a637c15f345aa8d0b43261dcadcf214aecf6
6319       11087 584fafca23a85f89175f665bd2c469     ef9dad3f60a11df56670fc                     1PoXGxbVQvosGVZSJ3C1bNH3XBVr5AihqJ      f81cf7b5c0357e39301
                                                                                                                                       04d45b65e0c156900146cc8cd910dced338da2d1d6c83745e9acf93
                 7cd0e998737e49041b1736d49a935fa003 000000007bfacfd8d81a7162f150f5686b785fca45cf                                       1250335ef2672550b418ef0306384c33d21baed74fcacf0d052ae1d
6320       11090 ecc7cca52195b4d9390ad74e2f3684     dda0c55aaaedbc2824e3                         12NiE63Wsf9hmXpqTK3iSoQsRpyzmmouNa    4e3076e37a2b5a2685f4
                                                                                                                                       043b418af7f77bb01c97a42c94334fa87dfba1da2302c4e4af9b247
                 996ee141332aaea6167e6df7fe52ee8df9 000000000f35998efc68f07121d59f072f19fff9c027                                       8a5a3a434154d1c464814e6984f80b2a9347014a9aaec61b561047
6321       11091 316e37449e1835baf84d1997044f03     a2a11d2f0530835e2427                         15gjdAdtNZicV1nZwuMRGQfScB2E5rndZh    0e7afa5fac26ae5be3b49
                                                                                                                                       04c6363c60a906f21a90b7d0a7137a4e8a95037d3167e5d645d8ca
                 29d0beb018107f83aa698c85f40872ab72 00000000db8eb9a809deb725f37daa093e417e7314                                         2c7d49e39fa547c010e0f4fe865997d39285ad47fe325300b9407d3
6322       11096 4c369ba9542f613559c49a89babf55     8c44ea70f83133028e9977                     15qhwXDiJmKhZupBvVxPqmtyFxVuR5rX6w      3e164bd6f3ccf5a298b6a
                                                                                                                                       04e4cb69b27372ff4947a04991971a571818e330ccd30505ef51a63
                 0c84e07e00bfd07a9330007d2bb9dab9e0 00000000cfedd561e7719cdb3451b4cf8e6d828e51                                         cfc2d7a208859b376f37a61fed5774478fbfbc60050b012b4118e2dc
6323       11101 22686e67a870d5c3e439a1311ea2a5     2c49bdee5a75ccd1e70919                     1FhhZg8beAqXWKyw1Si6nTXm36nCTGs7oy      c4ab56506fe3f277dd5
                                                                                                                                       042827e7661b47cd9f1dc9fe4fe00c1a9f411a1d42b80030d05fcb1f
                 3052f45dcdc021e0c3d7554089cb6fe4d63 00000000b8e2caa35628ec1ac94c0d88ac247f61d7c                                       454b47305b6f02fc82b3db1eb498482e88c9077595c7b48a4a39dc1
6324       11112 ac1aec8725702003454d225bf9f04       121dd540d62ab977647ee                       1CsC4FWzgwJ6oEs4iP1QbQf1y15h2rAVXG    593a32d0d96c04349ff
                                                                                                                                       04fa8d27529f9da2fe822631fcd57ab35da14ecd2bd36740833dccd
                 24bda34762e74836808f3328704545ae6b 00000000770e86fa92245bd7c1c80d4fd2502b5374                                         11d20f96c5b8d05796b7945589f6b0bba9d85b5c13d8b6cb670284
6325       11115 442fa114d68bc669a740b18069d369     11c0a7b3a75daad208f000                     12uB6XPKPMvcQ8oubBkrscXDjPBTN8oa84      6efb6d63616b5b2790416
                                                                                                                                       04cedbd76e7ff1d74ee5943b6e73141259f11d423d1e48c4142e38b
                 3809d9af63480890390e034b064422469b 000000000bc9733f32f4bd5572db79680d578f107cc                                        049a7e4abf87f6cd274563d98b567e57c7bab202d45fcb9c2167f7a
6326       11116 3b336a10a1c6a966141deb99d72f7e     1e8ec5d7b157e5de35419                       1Hh7JoQJBMAK6pSbixXKGYutid7MuyT1Rs     463f7889acc04cef45bc
                                                                                                                                       04be3b47b3c09c03ad3beec8a7bb63e791d72345ae02b94bcbbe17
                 b25bd1e72ea176db5ff5f0b66cdbf9c1277 000000009ba321f6d68303fa2eed18ddec8b2b5100                                        d0b36c8c8237549366fe124609c3f7e26bb618b9c541b566ec4ed05
6327       11118 9f85e0c4abc79335a00d1151516c0       37fdb4971db8922a467bf4                     15FDaqVT7JSG6ptzGf44DyWCzL2BHaPpAS     ad80e26312aaa04d55c92
                                                                                                                                       04ecccbe20411e563e4eb916498f5814ade1ef46b7fb13450dc164d
                 e69056c8b1655dff598a879d0aabb1e760 00000000a2dfbaa9dbc548b6d4c2d60024dbfe0be5                                         52e2f1c038e248414379be3966441c096a2ff077d3f73426a5f3f5c3
6328       11121 b8869ed8b0c930219a851afcca2c9c     ce19fa58952db8d42e3fc7                     1F4aJY6TfG98JMQ2yGjWhHGJjahiKyNz3o      6efd30a4a0dc6f9bd84
                                                                                                                                       04d2bff3b6738b5b716c7a586b9a792f714c5b38978f97ba0d1e7fd
                 433a692c48ef6a83dec1eab962b2a4fe9bf 000000003d284890d79834e2d5edb64ddab4560c8                                         79e74efa04ab2a980b2c182f087db742cb9493e8b42d17a766faa04
6329       11125 a48a63f597a085a168bc0450d2199       338429b8216e05469873b44                   18EVMkduYasJUhRcz2rxAJSfqmiJm488YN      b614b29ea374a281fed1
                                                                                                                                       04fa941459253680bdcfea02a494e28457380c265e60e002c0f91bc
                 d244cc9e79fb3e462e8e2bc3f7077358e4 000000008c9772449fc9f85498c1ad2d6b5d8d4e59                                         d9de6ec0bcc3eeb1c92efc30c7b58ea9ce0d81ca2c59723a9dbd403
6330       11128 a992af23ff61dffecec0174eb7f0e6     13bad0a131650af4ed28b6                     1pM7NP3jYw61is1BEg4NUSURySzNfR3CA       b563c08115ed64c84a5e
                                                                                                                                       046f51d538cb61100fc0d98fef2f6c69eb1df95bc0a5ba956a7d2b9c
                 939dcebf94bb0dce1750b9651121d48823 00000000e7f53c6a17eebd552b9e709191aaebcd4d                                         9aeaf2976ffa2274d7e68343cd9bc4e8888aa16f031870524569178
6331       11131 343998579d991403af4765a2b84316     445863b7c0440bb7a54dfe                     1KzfTQiZUaqv6zgAdGAfea2Uupz9EQzaZ       4d6711fd0aeb45b3b20
                                                                                                                                       049e633041c5845b89b7852ded9df81f559520fe69d3ef0fb335d44
                 19ca7213ff5b44c43d71361533a4c9908e 00000000fa880c83f4eb123f643fff05f85b8a2324eb                                       8618495efc3f13bb92b8f08d69e52483db707d93b7655c05cdae06b
6332       11133 ecaf595aadec25bc7e57befcba0004     bc62c330615e6e2b7c9f                         1PKusff8YovuTZyYYu5QSUpEKVgpzVB2vD    76491b538189b9e4d0b8
                                                                                                                                       0473d95bf1a7dd6a6191a2e99008c6581f85f94387104ad0568f576
                 c989acb2f2cb549f49e5af317c11e68ff202 0000000042d35c21f2ef1f73e4f5108e4b1fb7b15b7                                      b3436a58ecc08f0755a2561fb4618bf8174e499691368f9b4b6183e
6333       11135 350de5f17dc74853c1b9acf2f7f0         595002720a19904cf37ca                       1ABD1mMTjRTXLurJzkXagowmkFsRtVERNB   0c650a4804b95dbb3f71
                                                                                                                                       044f564dc231a5e7cce99025f740035a51a539695d7302a976b8b5
                 55db65da3617f414b5a12842e18ae74f81 0000000047cdbcd03e25c5bf26043f141551bd72f06                                        42e682eabfcf8fd6fd69a2288668818d8020c17e8d268b163784506
6334       11136 22bffaf9b0f269176f9878bdaad414     7a691795a082c999241b4                       1Fb5KRXsqBc4a1Ws588Cph6GUR4ZGf3ZP      fc6653111b2c7713cd1af
                                                                                                                                       04fa74c1478b96b87c8fb3c467166943be67f003f4da0c857e4265f3
                 31a2a41c3891356ccd2315b338ae4d90cc 00000000be2ffa2acbb4cece23167d1ac56244dd747                                        a5d1c6804a503f2253ed48345596bc383bc73a9b5722f346030ea4
6335       11139 33666fe2d75ea3a15fc10109147f66     6b8650d2643f7e5ca14b3                       15W7A895Qia8qanxfBVQamL2nreEb7cccV     2c516114efef465b8a3a
                                                                                                                                       045557f7ec7116bc7a6b4efdc1f91e067c12ad9fa563e2150d6856f6
                 d15bc869b4c684aee3401a9a20b65aad17 00000000c86e8fab8cf9dd8392dd54326aa104c479                                         28bb4f90298bdf18388dc6e16679468b90df149c79720158321166e
6336       11140 dd1163d9dc685ce58ad5447f1ef55c     8006b6c8fe021a2eff6e04                     18wggdWzLcjCSDw4YVKAa6oNSnHdxsUzjD      d3a358ca1b9fc0ae83c
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 354 of
                                                              913
       A                          B                                       C                                            D                                          E
                                                                                                                                      0449cd1eab1fe91911f00f8014b7244c7f6cfd15484a27c23058f6f1
                 580c12c5cf89c05c3d69e4989aeac183c23 00000000b6f345e6fe6180289b914ca692f77f98809                                      a38e0cca49c8fedbfe1c2a713cd2dd49ebbfba862933a8c3c3ef45bc
6337       11143 ddeb9e185261fe27b3683486cf786       dc995ee57f54b7d95b891                       1C4b6BLbMZ71h53Tkd1aiCZocLVBHEuhfp   7f0641ec9431d69d85
                                                                                                                                      04254884e25b31b10ec15e499ec0ed2ac865b4326fd22461443bed
                 e30a129ae4853478454d7a67f9b5b17c11 00000000e00d3339c29acc6a50c749d1f4789780c1                                        9659736df8ada6dcc36ca4e8ed51da0b68e36ffa59e2749eea66dcf
6338       11145 8bcd0ff5da3b88c21e42258fd5e1b7     aea6c3342ec14296c32467                     1NfVzMqJcqAaKv5CnSPenqrMaUEBFS1k9c     3ea0295e1f4524fbf4bf9
                                                                                                                                      04302228f1bf0ea73583760373bed0bfc2667223594e981b9d6b17
                 c8a2b3993af183bd6c1e06439e4d330215 000000003868e0bf8513e073ad9a2e29a243e353df                                        d4da68a2081effad35ea75a0c5196a39ccf88ab35d8b13dd785dbd1
6339       11148 f6bd7a701bfb6dc7684875cc8a4171     08d9380e76ade01ac21857                     1DQAdjB3HGCHoccCTDyu7TBy38QmohQj7B     415695a96249ae17b6d39
                                                                                                                                      0406503cd85b4a1e217d03062c01aa2cc1aef6a8839282d70783cf5
                 bfb2686b4e9ecefd2aff511c24fb27eb823 00000000786b7f5064bbd3545cdc3c62ff8b5c8a474                                      bcb06f656cfc975d8d5a5cede094790e39a67907e5ff392c71bd567c
6340       11149 eb8da48ce112c1f242624e3b7049f       a6e6d12a92c2eb69683da                       16Bki5JMcgtzi7N9A43iR6enPQxmTFrGBa   c18edc12fecc5bba0d8
                                                                                                                                      045956b9c855ea4e3763d979e567b7c2948303ed98eb51496c9729
                 b36f9ce2fd140001dd2e46fcf00b0f07c4bc 0000000057ad2c5de177e4ad6f894ca4daa35b02d9                                      18e7306661f0511d03736159f798d6ea3ef75a9a4fcc0c39f520383f
6341       11152 102ee2cdee69e61366f313e6e00e         c6855f218dd6e892616218                     1FLCweMtY4fEgqqbdd9Ny4nqy5T53Lnc4Y   531121b423d28d58bf06
                                                                                                                                      04c6296010fcf5d29884322e2d3f6c480ae3d6f866711e2153bb700
                 ae96d1525fe98cc5c7f3c28e663953f9626 00000000acf09a66dcb379de07f5f2f7305a97383cc                                      18fbc6e2d8b3579a106e633d9eba61596abe8f3199d7d26dd784d1
6342       11154 e4f69a0779af71a020c1acd45fa8f       d9fa1d87a90f2a7b36f5c                       13ufKoxydytnXUF8TyJVR7A6tfXGeNUNwq   8cdc18387a534a1650482
                                                                                                                                      042831f6212ae3707eab0af2b915f9f7d2d1a8084f99ba9f82feded8
                 38eb5f02515c219a18327f2ddec7e57d79 000000002267652a1613fc68a8fc00ec6d6ffc17714                                       3b89f3b2a79779b0309bd850835ef33184ed00806639d71607157f
6343       11155 359f50fbb233370e1920181499bd5c     84fbd598565c1029a3199                       1DqkhjXHK7ZVyp4wAf1MdoZ1J9fCkPSChs    bc693799c4ee1e2483a7
                                                                                                                                      04a4eabdc59ad7d330b15543f4cd1810d603309a55b3b5ef8f19dd0
                 f649cb5a32bb780402cfdd6c29ae2708ac8 000000004204b5e5193fa68c2b06cec06cc18b33b3                                       6129990d503b86861fc3d6b78ac14a5372312ae550b0962387df80
6344       11163 6466611388358de65767c28544bb8       34893151646e55e011288d                     1Bx5FnhDkBzZQoxbxYq6UNkzMLumsypdfv    767c9d02e5adef0b39fab
                                                                                                                                      040a5cce417f3f011718fd32ac77e64f37fcf4f6dabaecba328142b3
                 5225b0f23533a252de20bca07209612381 00000000491bb2cd6046c109502a105f0c60118cc3                                        5c5958330dff2712c2e1612526c073e2e89c85fbb6b0c190cf3b5df0
6345       11166 b1c7a20214b3d1804ee39ad812ee5a     095913017fcca0b4fa9174                     1Eq5NVrxXhCmycmi3UEZ7jJRb16goVvctR     1ee8a6fe00371a1729
                                                                                                                                      043c945ace0b1f14768a2735ffb16e62f6b8b58c7d8f78485fc031a6
                 41d3baca8d1510d8707a481df3e0f510d4 0000000017bb1a0cc83646e94f284581f02b0a0c3b                                        1b8ccf811bd49487787c3b1923e2ae9a11cc07f1b2cd27ee74f3d1b
6346       11168 d5890bdd7192ca037fb62b3f584d75     a3ac67541f8f8380d56e2a                     1BjV1Ujyxi7m6onqK4NyiLCtKEarTUCgpz     800fc8672771e473d41
                                                                                                                                      04f9c0761ab1a7f672f91655ca545d941f9f286a13dd972bffe27efd
                 6e534298c01cdcdab1f41c973a7e99edfe0 00000000657887b39e4b72c235cf596c56d5f36398c                                      7f5983ca56f5fc099b06e8ef2da559bb0957daf76f2ff40f266080a45
6347       11169 b7d5991dd1deca2073dd0a80a5f6b       02630e1e56bdad551d98f                       1JF1EFi6A82pBgxvkdRQtAHxjvKizVmqSk   fecbe1adb9802ade3
                                                                                                                                      04a3bb27ae660d54b417b79cc888befcbc7e0272b7a0055f746f526
                 40f884a34746880291692619cae70f5daf 0000000023c786cc82a2a9b9c87e17f64812616655                                        dc43e94eac714f584984a447084b3c3d8af8624bead57ab3489b24
6348       11171 e7ba926448d5787691a5b72e14ee82     34e0fd3cf6f63a84fd3360                     1NsN7Fd7Y9HxkanvagyL7P6nL5zeNRPY4f     e49401b817fc14d7a1c81
                                                                                                                                      040193c8a6d6ec9c39c209c81cb4beb16597875f63cbe8dcf674c3a
                 884103de26a136e6bd61fa74cf7d1c8fb20 0000000088edb4a7806637783921efea1d9ac707fb                                       7c3a942680f9e036fa4b31462cd881e101b8b68a546c8641fd6d07a
6349       11172 ee6aa628eb1322906bff9cb4fb305       7853b2c1a6c46bd6747596                     1EcjK96oFX7YpVySoVFoUiwtnZFmSKHNty    f6f488af43f800b00b39
                                                                                                                                      043f9a7443398ae57b0b1de7cad72b55f218d2d1d0104d65301f38
                 7a9f2a09eb52f5f1c2f9dc68b8a29577b32 0000000097990acbb423d35af0ee72619badfd8c02                                       ad452df55e4cfab5eabe6b3179aae2bfe27fd426cd6bbb640e41f70f
6350       11176 894affd151fd97b78ba8763fdb540       6770eab0719f541f13931c                     17PErWBP6wJJyvsFm8xHLDBjrvGztW478w    c72cf78d6ea28a774af5
                                                                                                                                      04d5eeba4f13d97228f696c92d6b5e3105d46b137b0e4f401b49b5
                 678b77349a497be16aff793ae48f8d68e0 00000000a337e9fc41faaeb8e08300420bac975b04                                        dff190d57b8e82412ffbc31f0bd00f1818b3e33ed4518cd8476a414a
6351       11178 a23ab54272597be6c82c7d11ee8e7a     00681578111ac513a46b70                     18vqFGbgCA1ux8wWEh9ddkdKP72eiML8gs     2c13b379beafe9029887
                                                                                                                                      0476892690069d11a2d1bdf0e74a28a781ae8a4c4640c57893e551
                 c521a99f769a36d0b90b98ac067a6c4087 00000000a109d7fcf0cbcf62d49cac2170a13da7d3e                                       ab64041dc2e226e90742b830742cd773418a4d0f33e70bb26f8727
6352       11179 bdd404d192dcf2022ad88949b6a9ab     8284a43c262d28a488634                       1J3JVu4VTpAe31NBUCWNGqyCktqTGxdRiQ    8f19ce3c472841a401fff3
                                                                                                                                      04d76d7dd2c5d135667b94f7a92e371da3ada2fbde6d7ff4763d162
                 41a4f41c4250ae26fcebd8878eb83355ba 000000008351affb45bf932ff82edbb52ed1f973fbb7                                      af8c649c6cb108abb91bcad582cc6eb3d4f8e85e957a52f7e6888dd
6353       11181 952786041cadf47a5994242f800dd8     1559a329507331e76c19                         14btSu35UtkFPWvgTDCWa3LScgw9KxFthU   4e71dde4245db5f33e05
                                                                                                                                      0426fce813dc2bceab5112f929188d8146bae19cf38947b99af7ee0
                 aa760f1cf27c2c2e36ce3f293d1018145c9 000000001754abd2665a632719f0232c9f94f0ce37a                                      a6b05c6a4533c41915552be2839f6ad0413c1503c02b572418f547f
6354       11182 e2347c60aaaf95345f32b6365d62d       74d6fe1cf6dcee734fb0b                       1KYnTTWJ2vcdndVzVSRGGJELhUjCH7mdzK   5b50c84a9527f21eabc8
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 355 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04ef7146ba0e85aabc5cc6cd957713470a965adcdea83eb2bc80ef0
                 e47ed4be0ae971968a474c61f95efa4ddf 000000004cec3090905c0831044ff1de2179f9833bf                                       2a22dfc8fe7d0ead3bc8233b5100edce05f1cad40f264590f01c9928
6355       11185 4c78b6774828e43705edf26c836f3f     c7562d73b00282ccbad24                       1GoTuQps2UfNZNZzKWnLS2Fp6nXz2aVjEw    4db1422af8c5b0f4adb
                                                                                                                                      04cd0df893cdfd0575d4632ed36c0706bc125c68a0a3c66e80bad44
                 3f354935ee9ba1a3cb172f7e967bfdaf0de 00000000cb71ec533115875b1f3a992a56efe2b600                                       67cd54167335c88b4979f109195d4f89bf044b1a6f1a17e256c419b
6356       11191 e8282813ec849d09210be0537d2b2       4b09c1ae7be2395602cc88                     14C7eEoEAwHaxViczvs65YQci2ozAzDzRa    d1259ee3f5bc9c535b2d
                                                                                                                                      04568085d0d420a7a294d07e286cbe9aea7a2667c72813b413bb44
                 22bd24cca1c411f6afec22d56ddaaf9bb9b 000000007af98e6ae748de3730dcae39127bab2d06                                       2bcb415b4357175d706f44f3fbc4c04de03e2ad981caa3a96c7eaec
6357       11192 ebf15d93e4221f6d66899d6a9a1e9       774f6809ed2c068b61449f                     1P5gGaqzwyJ2rBrGqmGar2WmniNKfAPswN    ed335740103ba476b5d44
                                                                                                                                      04c72119d78753aa56c9050f0955dda5f079eb3327825308ca51a9
                 878ef4fa722b78f9b7343e1a624ea51654 000000009463d7eb43703b61f1af89751603b39d48                                        dfb76b680067db0dcc6bf29b3607d8a4dd98116885180794652f9fd
6358       11195 11630b5d6cdaceb603b784086201fa     316247fe63a75735be8431                     18CHfbbq67rg2YNuQQXMvpGE7QjTDoGRHM     749087a6ead164f8f2ac1
                                                                                                                                      04c46cf6d7cb066706b09718b36020212912c1193614d5b7df8fcf5
                 ed4906c6d441dc2d836a7cfc12d30588cc7 00000000ab3d16d92bb287bde1b1d535de70eae33                                        dc7644181d5899ed1ebeceedd422eed2ecf1da331062d52323c91a
6359       11199 c3bf846804a53bbe5ed7655ab2550       8349fa23d6f6c9dfa8f1c7b                   1JD7uJeK7rfDvoGH5fmBpCbpsKbnt9h1Yt     cc17914ce52997f436b5d
                                                                                                                                      045a4cd2eef837165b4d1f12f68cd198be283b594e5171ee36dc723
                 8e2867af3417dc27aaffe9efd172d625677 0000000015ba8c6c93bd35fb39eb74410becec279e                                       8b787b63670b4ca9086ef82e405573f3eac075f35df71c30ed46098
6360       11200 4eae23a7d200f4537bbba080c1c0d       022b689e97d41f7bb0127c                     1N4HFT7sK6JZgwqJo9eP87tUMdZy63GCBm    01cfa9a3936ae916bcac
                                                                                                                                      0473ff0386d01ae9b5e63bbeb47dc58be6d48214cb5c46e0d7d638
                 04640e26cde7cae4b80a4a82532056d108 00000000209f70fe43885ba809943e18b601dd3894                                        381c688cf98076093ee6c37e81f8ef8b21f0ad4c59807d80c9b64a8
6361       11201 552f2c2aa608437f6566344e5670d6     cc5c812b69277c963a4ffa                     12rccG6NKeMWqVRGsFEhAbaTtx8RQSHF3K     77b0a2b923cb6b3b3d764
                                                                                                                                      0401546225c4f78ab6c52a09cf040f3b58d116bc67d1a7edf1f940c7
                 7e3752a42c74c9948e1d17fb67c79ee116 00000000ddde586d149a373068f34c7881d41c1676                                        8116cfd87d16b2611359fcc0fda9d3b134e0834a0e17ad0220d04cb
6362       11204 03ebd3e545b2d4504777f5a6d769ec     363c0fc3b2ee27065230be                     1JYXiLWgFmLfjmVjosJZ4ZxN3cEMtJreks     f6f4e64bda119ae57f3
                                                                                                                                      04dee29381388f3d89177398607ace7dd7fecc4cb086165585bc51e
                 0bcce7771317d98081e993530f387a3278 000000003b428fcac943c582e69595b635326c90b7                                        ad471c05068b0a3dfadf58a3b25ffaefe84e5016e822305da910bb7
6363       11207 0fc04ebc23766129a90307f8f7b9a6     50c3a0e6e05fd33a7cd6e9                     1MmJ9dKPZKU7TtB5CzyfF5VYNgmyGZHwUc     b15417a87bf31c998bee
                                                                                                                                      043e61dbf45a090e70b950c039127fcd368b83552c3dbff4f391f130
                 b9dd1dfa1cd173919d691bdf243971cd03 0000000069af6c98b1aa4321addcb8d79836486cbf                                        22ebab7965dbc60202f55ab86bae5f515ef8b0ee2fd415e258ef606
6364       11208 c796afcca435dbd3dcbebb9a8bcb7b     bca2c964c6bf3ab67a2a67                     1AKfDhMSZkBz3gBkfUfmVYp1GRmWCZqxWL     23738270f5fa360f7a6
                                                                                                                                      04ceb2be70ad4207f6bb45f4a825f380f5f209cf3fe08c57e901b255
                 79f3667945d7252b4752b15661d05d947f 000000008025fa31336919ccaeaeac849fd8a457e8                                        457ad9f31d1a06617ec3392eedbc65382a1885c1c5a540d4bd839d
6365       11215 a78504d3ae768e1cb444ab6ac024a1     1dbd4d84e987de3cb74742                     12gB1BpQpMKrFMZpmLKCsUEChHts74Y4Mh     d081084d1d62b3df7128
                                                                                                                                      0453da6fb92dee5cab95fc7001c74e876ab841433344082fec538f6
                 d1fc40a67691689ca4fdaa4cbff82c2862a 00000000f3d5941bdf04d90544f83a8cad648b5b9a                                       e0f387ed5b50637e1478c027bf3a8824a7696d97fc5ba7650f0a089
6366       11216 5ef9768636231ebda0928f59d302d       aab76df980fb610f2fbf3e                     14cDaucZjiQWe6ofLz3NWRfCJnGuWkVxWv    9f4534468ad9b701a83c
                                                                                                                                      04991a0f11e7239f487e69ec8f5a8e31dbbcaf2eff7f1bfa7e03ad5ef
                 6d287620cfe545767dc1acafeddc5df0f4c 0000000004cbce4e25a36bfd6cff3fb583628baf11b                                      fa3055f81bd2bcf2695897c64a8d9107cea695b7145dab9cd2ebfc9f
6367       11222 8aafcc824abc3d285af85b3d95310       5f8eaf6cf46efb0b46428                       1NnkLKnj5nNLApvoThXNGgoKcWzNgTCNVk   d46be8f786a563337
                                                                                                                                      04e07ae91597d947dd6b608745a3b8f929a02683be385653517d3b
                 e1d86a45e30c1524aeed67158d9d3cee3a 000000004529989e2821c4619a6b282fa3a52f2d14                                        2acd5ad818aafeaa1654f467f902af666f1660e71db61ba7de6a7e5
6368       11223 6cbc38beb3c09cabf4b234ca6cc0fe     4efa5e7ec30c65feb594d3                     13u2gkfR5xUvXsZCh5kevJ8AMDq7tt668j     2b39d20c95c7481999dcd
                                                                                                                                      04ce8ea7b3f642be75a68112a57c90aa769d6d155b9eb9cc05ae90f
                 e86c5417c95828d37a11ac5b96d45c5a8d 000000000920771e03d53cc5b2aea9f19e253a6ba6                                        a80230fb4cf742d3229a0c7fb25723656285f894d2efcc84aeac417b
6369       11227 2c0637c7c453b4d7ce7175b3d1adac     7bcd88b2a23c55ba9a0d5c                     16rFjhywQmLmGfYhXEH8kZnC38NXA2aMPY     a15616d82119c3844ea
                                                                                                                                      047d2bc6d59a86510db1e4bdc0c55876cffb1e609f05da02d10b6e6
                 06f879518d636d8d6ca669c200d95b728c 000000009e0c814a71be0aa2f0bd5a933cb31782a2                                        2f17afc54d486e0b83792ef3217a17a2e58d0b889739bfec29d917f
6370       11228 25af6e4a8e35a14e540d6941ed4ceb     eafd6ebe8476483349f153                     1Ak5ChMHb5Xo5euQkHGHFbkL231BRYYxP4     32cf0e5572af9f2b5e8a
                                                                                                                                      04d2030a1be382a0ce02b6e534498346138ebe1396b785a08e15d
                 a55dbbcf54e80cc77b24318f2cbf5440819 00000000f7bebf403216e4610ead471f0de29d7d76                                       43ca1428c907d29227eabe88fa7197044d3a1f7699e56ed27745a3
6371       11230 f0f93c1fd5601372a4f56ac3c325c       141cc302bf1d01a6e3bfca                     199Mf3fuyQDLFPGrQpxyvnjhspnAJLigiZ    0b5a0de359f901b56e56e59
                                                                                                                                      0491a0d85f0854b61674c5564b352df716bd1950e6369b5c6536b6
                 f02652bdda8621ff1c807b74f5a6a71569d 00000000535483c2269644436217c561addf00b342                                       1c997f4e983eb8c28d4cd0e1ec9939b97cf3d555f6977af859db735
6372       11232 14c80288130a54ea3156f5154454d       912e2960692d62369c9515                     17NzHRjSgT1t2Bryqn7ANjx5U47H9gS91P    d4af23f51d7e3ed48e266
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 356 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      047e67394333693d9ac5d49f48a6b36bc0e22745048ba7cfb484d7
                 4722361d0e57fecf35282e34a10cc0690d 0000000070254d116ba45fa31d7814106cc256e830                                        db57dc27b2e4e2ee86604f6c7c68e7daa298f0617760161316222a
6373       11234 156332dd78d6c5af2b0517f0f7a5c9     383663c2bfbd49dc4ad3ac                     1JDx6ZynJSYKzCMDqPXX5bNQ91np68YDeR     8ef5b80682c3b911171195
                                                                                                                                      040f0efdf22d8d0b5b6116bdf8cafcbe7526b61d6c6463faa71fb486
                 c9ff213674a3248a5d79913eab0e644392 0000000006923628a8eb87bcb015a0d69730433b6                                         6b09abdd7dfbce3ecef8dd8f36f4b8a199e0b73208b00db7e2790cc
6374       11237 bdfacf965ca7d0ce949fc9d520f8b9     51aec93fd34f36732749921                   189QHw2gbJSia68PL385FUjPQATWgGQVw8      118e9b9032759e77574
                                                                                                                                      04c2186cefb61271db0796f66537b3a7afec52023626b4b3120c803
                 d40d6aa49129b8720968d839141919e10 00000000c3d602970f00280d2b4aa279488abfd477                                         305771cee8de9373fd2ce615b35908ce003090c8d1a656081c44e9
6375       11238 905422fa01911795ff5c0db633d8bbe   5b4398e21e2c0e244dd898                     1M3BugAAhyGEaXUchB1bJRPS3NoEbExRjV      6502fcf9b2145741e2642
                                                                                                                                      049b78933de807dabddaf2a99f1cf424d10c1e15504be4a443fcf6d
                 6d1c5415843cfbd406a50f15b800715b98 000000006f7ba3ba41376dc21dd53484dc3da00da7                                        1aabef24c7ea63da9b4f56a1d1f0ab20db004d6bc02d75ed0c056f3
6376       11241 e9c3bd1fc373e3deb42e14f37df882     0bff6e33373d24d67dcb39                     1DWXVLB8cHgea1BRgVmvjRQoTukfqDsAfc     2eac730626aec9a1864f
                                                                                                                                      04f02ea7aa42bc27d10a9f9283ce0d5bf79c9d11d853e8032da1415
                 2842b1f28f9717a63146cfb0ee62a200f8d 00000000b8ceeba87de98c67c729c80df3b432d2b2                                       24c4311c94f9597b11d1345eb55155fa440f633de4b9fec8d874e29
6377       11242 458b26320722d503753f6a02f5aef       703ad03d79e604cab8db92                     1Fmmkg8wcHF2HCdiBLgsJA9dRvVoUHh6im    41dcdf0636ef7177aa98
                                                                                                                                      04ea8c8503c196750486f1cabf50f1d666d3adba98e760b4ae4d82e
                 87bed453ed64de823221fd874b0fbd2a57 0000000036352d57ba8b91ac3b4521bb98a9d32d6                                         2b18b8547f56105cfa895746453d7ad69a2b2bab90456f28a4eef25
6378       11243 484a2526f83d369cc8ce9d4d9fa29b     2b8aab587fbe7aab8a3fd23                   19YmQJtbxBtyB2rxFqPFL3Bj8PA9KKjMWX      abee060ef30c974655c4
                                                                                                                                      04f85fa0ea187eb6f35903f8aa8b76d55eb9256bc1e2bb8c30f5bf57
                 1272fecedc85aa0d7c5899738a37bbf569 00000000ba7bb16078481e91accfa5909224903b7f                                        cfd2b25225956ae7846e44ee4123e07509036130b46834a8a49982
6379       11245 887b64a9b476b31fdfa31046f76730     c4bf498ef2e448bc4d6406                     1NAeXhfxzzFbJBoaXDJgY1eCBHn1PWLpod     afb4b062bb149ff8f19b
                                                                                                                                      0481d0dc00cc7f0f3854fd77a08c08913a00ed478e21741c09e523ff
                 eb737e543c3d3efbed34e8fb4a0c544ca0 0000000084d5bafa0bb27e6157d29fa4fa8afac3c89                                       a41d37b43228466d2d8af6579c58ddc0bd23749135b3a04e48b536
6380       11246 dc501b03b5251ee15ced6ee06e0b7d     5fa53ad4a068b63315d32                       17yKhFMDLeH5Tm5E4PymsiNAXXDr9zpqZu    7c7513edd6aac2ed8a93
                                                                                                                                      04543f6328d0a3131f3f595590929df8b363dde6c97bd969c7c96f8
                 569fdfe232c74fcbf95e518e2c8cf8d4a8cd 00000000d948824ea832c45af72e9995864f5d9f21                                      5de44085fb08716178e9c8907b3609ad9b3bdeea2ebf2faf69278b9
6381       11248 453fa11219a7ed1172a1a8dfc474         7b11a421e88aa7214183b0                     1F527NMd4GsjVaFdRMLp9qWH9JqeKSLSL1   593b3768432e5a372f2c
                                                                                                                                      046a41f20bedc0c1fda634596697eee7299bbbc739f44ebfd7b5c09f
                 98e15f23112dcc2ff5a66a907f97dc2a430 00000000f8725ddf9e008b1d8e95c973aa5d32d2ae                                       8bcd67692abc2448b1ba1373adf1e039655669f09619aca22a6dae
6382       11249 86866c9fa7c41751efa20b99d8081       88b617da10f2a8adecc85f                     1CtcmgPP2ReHs5Nzj7maPyLK9kg2yuBP2U    59c05c473c51d7349538
                                                                                                                                      0482102e7841280cc487329cc4134cea0cf97c7faa43b44930dc89c
                 3337df3ef779e54fea685f348f6f82f57bf3 00000000472de6dd1d8317ae79d0bb67b5a8e2784                                       35419c695803530701ff5f192337280f40afb706d05453821f4fae63
6383       11250 243409460f2bca2c23d444097d34         1e9a3286cd4848d4da74fd2                   19bLSwBC8RfKu57WavbXojnb5YT8xE56vR    2b2b48d9fbe305a599e
                                                                                                                                      046cb05ac217a4032ae4db21cf18785281b0fded76e159b28bfece5
                 717c9a68a5c4e1d0bc33ee3412cec5d92b 0000000054189fb810c3102dc6e2ccaed458c0ce65c                                       f157105582d8b70d99b0aaec4ae1765d78fa1ad1ca817f0adb82bca
6384       11254 c9b93c6330483937da2c7280cfff1e     5b447b55df885e772dc7b                       17zhmxMpH4C2XB9GSvJbynHdBuMkRhVVff    3e8b79e659eb5dafa8bf
                                                                                                                                      04ae8975f268c57d84bd0b127c946f7ff9c632ee275654abb4df936c
                 9b58ab2ea69486ee5581148efb2d772e69 000000002dce2969e00a14ad1921204338b96c50ee                                        f1105472bde4d8dd8a3b4c32708c382f48591ec6cfc91c0d12773f15
6385       11257 9196d35120e2b708eb035e87876022     5fcaec21532160f9530436                     1AsKC9EVhKPGCwAtUbMY6qXks9HMtzbBB9     d259fb71fd9d46d30a
                                                                                                                                      048f2d4e797797b4f030b5e05a712c5f2f8d09b954ac218ac38aade
                 d37dbfc086f6ca33d4fa5721f9586677f60 0000000071bee913ed7918b5a0144c723782d67e4                                        4f6e5acfdb0fd9bbe996e60cdd06d4dc3711fc677ab1f561aa2fa94e
6386       11259 54114d1c68aac300af58a855dd211       5bc5086625518a739e71f34                   1GZfeDRf1X8dbge9pSmQp1pCpCzEhHMuHo     45af0ff399cd4c3817a
                                                                                                                                      04b04277f9235972edb31e60ebb4fdbadad6a10e3df686732ea896
                 7bef05461c054db4666b65f0b2d4436918 00000000191071f0b3278077460dca59a6d4ff7a2b                                        1763ba15ba1ab94c86300228757570ea133fa12dd38ce727ba760d
6387       11260 05d65deca109bc08cc1bb254172ef6     45d0ce6273cb5e4f4ac69b                     1CizwxKzc1ey1Nj7MASyTuZ55cjpk6jjjX     47531474e5aff4c2fe5859
                                                                                                                                      04b4096d21d42e5c53bb7c37ca8ed96f0f58eecf8f74884e466f2f5f
                 96d1678a7f043b113aebf6bc475a6f1075 0000000061e771238cb3fb58fbb9e32ce0df68b69e2                                       7d8fc08f09aadc57da58b0af835a80122bbd824b69864a3d0e3636f
6388       11261 6decfa2b9f2dc69c35e9bcd1702830     64903c1451712ca0de47e                       1QFU43kW5H4zYkWbyu4RsLL9BH5ibTsEhp    15c17fc56f28afd6bea
                                                                                                                                      04af753239698dc649f24c401214da3d8124423e6c801bbff1e0edb
                 d81b9af1bd846eee02a7621e822e48b260 0000000096b72d0714da0fb9026044100161d86740                                        470605ffa7ecd669ac4f098c5fc78f4ebd45c4bdcc929f64abe20f58c
6389       11262 bbdef02d797991225cae1d3e2b350b     0c4401210e8f21b2987822                     14CvDXWG9uG99prN3BhfaHKa9BCDzCf8Do     490729f569d87cb8ec
                                                                                                                                      04dda828a1170619fa5938eda3c7a707d9de7346ba423f7a6b8704
                 d7e8beea0ed79cad4fc0964229668f4650 0000000030049228d905d6338db5890e90377ddbc                                         92f9cdd4a12251087a20ebd7c3c16882e13bef425a1e8447304895
6390       11265 c35a840a822c8b1e40e59e98395955     189462e7915b7608b0c2fa8                   1AsGrUMderAyejkVVmm5UGe7H6zLfQK2h7      843fdaf40103941510d318
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 357 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      047f49e93e8c2346a6fa526dcfa1d677393ef7188088b3cf30b650f8
                 f7e04d36b96a88a0a27573af018f4266bcc 00000000090dbb6de527b75a00e5ae86ad3d123aa                                        6cf0bccdb0b347cadff2a3de26c1b9d428efa722588171f86d818468
6391       11268 d27cfa9c8c7b0744c5ccc303290d6       b21f03904d4cef3ace8d7d1                   14TExap2oBUyxWtyvSTEZtHpdtsPTfwbmr     ffcce2916d53d2d2d6
                                                                                                                                      04e3f0c95a638ffd0585d1d168b2f9e4597879320339fd1240e8134
                 09c8f663bfc5c9016d4b6193c996463cc06 00000000acec902c39b1f248b91526dbd75d26ee02                                       08a67f27fb9b1a9a3c956b66817916ef354d5d83a468db975878a2
6392       11271 21e93f048493ebd1c4974d8e174b3       b04b7d72d14ae231eab388                     1JS856RqGo4JM8M4XHghNKpwz4p7j9ghB7    e25538283d1073606f05e
                                                                                                                                      04c94890219d51b5c45e7787253d0fbf6aaecbda19e591e2164f6d3
                 ec97512dfe6978fa2a5639807b1f457f734 00000000cac09c5710b1c4b91c1bda4b90a40971c1                                       5f9471ddcee6cccaa07e58bda5dc72e46a84dd52713ec1960d0953c
6393       11272 7514a62f89fcb42c2d61469710456       14b3aa09472bab782ecad6                     12Xsc1rVfs8YwN3TYaxt4KBWbqmP9B1oVg    42b45c5140b72d21818b
                                                                                                                                      0400e8a8954d339e3a70fca9219ca0d4892a366b7a38f3f88d24e49
                 d04d4fbbdda061381eda87a4a4b14a3df5 000000004022f615f51b56def89e9493ceac3bfb691                                       353ad2996f541828ef312f8606ab4a0f36955ee6f0dd7a2200a7f91f
6394       11273 80b895aec54c5d9bd55cec170d7755     c9a1367ac599b6525ca84                       1JjGC34v9boCbQALbKDt9RbBXwYwtsh9B7    65d4b2a02a892f1a8b2
                                                                                                                                      0497a8ef8d4210306711c064cd54092b0a220f348c49832d813a5c2
                 d24759daae4f120f8232df13fe253365d3e 00000000ac19d5d5ff4abd110150f26c5d0ff983b65                                      ac26d5b2b29790583780e5ff86572b9303d30d7a7f3577812a02d1
6395       11277 9e8a417c65991a462e14e62dec899       d62c4c049720b2649a4d8                       1JfMQRzYEySDTvf2K6hzR6T1HD9mgHRztm   7fc7dbde9e329b3f5a698
                                                                                                                                      045f82ad2db5355e1fc2ddf5bfe76c8f10e130f083e7f2dfc82911d1c
                 a8329fa482737534f98b452cd79cc680b6 0000000059f5e444e5bf44dc5e9cfa01d5b6319655c                                       0ea1831edca8f0b9d21e0e8c8707d67720ee99a800f3a6681482ffc
6396       11281 5ae9ed6585fc954e8aea2e4212b29b     4b7fde2d89a7fa73e5264                       12vzxpbbFU3EcPCof2CS3rbUbZ5DZXPGJt    34d4514b3d1429fe9b
                                                                                                                                      046796556bb1218006d3b4ce0af782c73035a9b6f18a9ab9e70093
                 c87dd036db64d36b377159e05781ee4d5 00000000a12d1e745a94dfe9635ee4832406ddb736                                         d87bcac55367f230255e30f2fb4029c674587fd3fd4d99601378e0e
6397       11282 7bd0572ecde1a7424082291c8629176   b60a0206a7e2b0ad713ec6                     1PuxrFtAyxEpRQgUaENwrUVTHubDeCWkDc      97e5bdf45493fef621415
                                                                                                                                      0434333ee6b252116a41abcfccf2d50937d1ab7a3372efee3018bc7
                 d171f523031b882a99d3b0f6f87e88fb432 0000000061074ff67d71d9f8662b0e148cbcae735cd                                      1f330f84b0277dd351f1d6a47877881e6104082821aa9b790b6629
6398       11283 db956b92fb2024c367df3538c2d2c       a9aa08fa982b264e450bb                       1NyzjTaBr8azYMSVKb6tagSAvA1pypRJmW   a8400a541551596d611c3
                                                                                                                                      0412f92f673e53692c3917cadff1406b7d6831840d30fe2dd0b5a06
                 f1d54bde088fb23767264b535e4aa1f240 0000000093dee22d24007ac2f880a2b1bf43ec22de                                        86bc4418b6183fdd8222049aab8f6761e72fa0f6a26c866d8ee3580
6399       11285 b63cbb1ee6d6e15c02412e75184bee     30569951a3a78778fe6e30                     1LAsjPujUANfZWoLsTTvPySVWpJvpYVjvN     22f16d0a9f334ad9ea32
                                                                                                                                      04753d2f99a252043d8dc431b0f0c577e79e3c453960dfc5bdf5610
                 0b0f526d542f2862eb1a1874b6ee0bf386 00000000a091b086b75e03580e2e506482a010fb30                                        d008951cab0705062729bebe1ca1a02f7b3bc1321021aec7764287
6400       11287 adb1f4bb6c2833d5329d9be292a4d8     ef615bcf3c783b4992b211                     13H129jwKCbCFt6tTk1sPKh3UBZaRuWw6G     25c28ea43a872b5e24e89
                                                                                                                                      04865065d906977acec2e4070c5e3a234e6be22d22252e8387e49e
                 e043a7c39682e4eca74880cbb9429ffae2 00000000877bec7f88ecdc821ebdd05b45710220e0                                        bf3d1da326ef4522f6d1e77489afc7eab40721806fd7bbffac933552
6401       11292 83b3bc7d6eebf24509e49b0e025e9e     f284598fb030a9a8f50103                     1QHCLyCcwBshXzsLyy7K5zvMdfMUzorpfi     a3ad9be699e92e7c100d
                                                                                                                                      04d85cbd2387798912c9c9f067fd82f84bc4d6d497ad2defd7fbabeb
                 01189a4caf1fde9688b3cd1ba6db5a895fd 000000002859f5f217821462421e3e32be935602b1                                       2558bdf54fff34e73efe8d9554890b6cb584e4ab767dcd1e8d30072
6402       11293 d11f3968657a8d3668d10ced05c7f       3da1957b835015c88d510e                     17UZ25xDTqbcqRHJaySAt9Vzm8DRMzdn8S    849717c1f5df6745885
                                                                                                                                      0408ab4c0a7fd7ae66dd7453471a2b164df469b112823d6281ad94
                 be466875e0719c7886d1078aa3b247cc6a 00000000d32afb962698ec9eb6d52ecb01efa24ddf5                                       e07777dd18d9211d3ee9b594db3b11b3bc07a63dda8facd8b34af3
6403       11294 0f5fbfe79876ff9c47a458a3e69ae6     7c13abf0e7a3b8eb3dcc5                       1NUNqXXqAGfprPN5H4GdtSbGJFttksA1KT    b5d92261b0a7438ee5f9b6
                                                                                                                                      04cbf61b82786f36390b1c19c4f964eff67869de7040608443dc595d
                 e7eda1d3f9857d1190616a48c2af2847dc 00000000363e86571678a97947151c82f6eb43718c                                        f110dc6b7ea4dc04ed498053d6219bd6649fb646e7e6c89bd3d4e1
6404       11295 1a28be4a95d024c2aa1b8de4255957     d3bda8e604aa758ffd194f                     1NooPLV2NAN6xXdYw4nN9ady6titfEGxq8     1f8ffd16aaa0472e31e8
                                                                                                                                      044325acc23636d4ec2baefb4741d1610825a7ce1b3327dbecdf801
                 397b38c3a262ab4b412045d2b99ab60d2 00000000e70b519ca350fc1bd917ea32b33c8200ca                                         9ae370d2eee1624a2a6c712dcd2e2b20f91f4ace55ebd91f71ad62c
6405       11297 5974aee1fd278a8d7c0298a8c4ff296   3920c0b70bb4d81b121c35                     1AJv8Vpy8Jmsvs9QTJYf5srEQMSibE7cx4      ebfbfd505f510cc78617
                                                                                                                                      045b2a8682b87abe053ca506621cfc23b1fd6b40530f7cd3bdd92ec
                 315594034767f0eb13202edcda1d1cef1d 00000000824db432f3f29f23f55a213eb0b64b5637f                                       f7b4b569bfbcdfe900264025dcbe5d7c11bdf4ea3df6d8c03ad67f67
6406       11300 8133d6b36115e6e6dce2a2103c1a49     175e3c43e1f79971a60cc                       1JiFY9mbBB6DHC8zZ7CHR3LxmUkEfqtSVX    5c2adb33f5f829eb63a
                                                                                                                                      040f2f40f82e51a2676f747ca05ae66840daf984a186ea7f4aef691f
                 ed387f95b7fb4a6f7b3053b82b89eccbba2 000000003f666322c2b4efa08c6604bae64eee2938                                       d51eacce1888ebda31a48a924ddbb18860a585aebd26a7d6e6fd8f
6407       11301 5ac9796ea035b849b6b7d8a44970d       721bea9fd5e22a116c9ee0                     1KRNhkaDpsApu7HthsUWBirrtnVoVfcvsV    586927ca0d8ead74a465
                                                                                                                                      04b759d33c2b5096711a474997efc1c4f2ffde9b93a20a5e72fff3fc9
                 05963728c32770ca12c80666495dd7397e 00000000ec824c652d5d3a0b99333206e6d90d9305                                        4959b3c1cbea967f0ecda3046b87316ec89ffc8a5ef4b0401767c14e
6408       11302 1b2550f4e018458433a8bdd3026cdd     098d375020972b494d3210                     1K45bLbHVAAG14iScrPmS2Coot6wmFhDGY     e5e74b391f910675d
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 358 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04896ff166813720030aa7935b7a44889ccdb9c3aa6e609116a586
                 bfee9322e89dea849b1dcbba04e31bb5a9 000000000865313278918d6435d84137f7b6832f0e                                        5ef115b7275de080a69fd16965d9451d4c7719a525a6a4989b14b6
6409       11303 f1963bc70708770bd9565a1de07b04     b6d82b52da42af6c1a47dc                     1PNhcrwNyJgvQdtx2w1vgBAWz6j1Dmy26d     18c65629939afdffe9c03a
                                                                                                                                      047f3793841477a0514dea5ea60d6e519e34541bfd3478c4a9c768
                 900792f3fca41ef7d894f00824760978ce8 00000000f1eb1d092139ad7f173f1ac14484d62799                                       c6c3f5484de44cdf77a7825330e2b885f4588811a74ce3a23beefc9
6410       11304 4b4d506bff28befd71e29af444a6d       a3779a7262b68a2e6e2322                     1D9cB82dRNW6zqJk1fsvTALyszhPRLPqNU    24d45b8665b0549826377
                                                                                                                                      04050e024c6b8879170561679ef430b3de178b3f54dd4ce2949b77f
                 bf304f8d00504c8bc753269be9c3f39f2fac 00000000cb6dd87c2a13678ac72ac7cc1021177b9b                                      a5c6784291c863c3921b9021c035961d54d6b39b9fb0d3fca5f929e
6411       11308 0d637e3db147453d2ab9e0d54fd8         8eea6de9f50e272077c392                     1GDDoDbUbxZ6B8vDp1DkrpB7YyDSt1zF9k   284613558cd451daa380
                                                                                                                                      04eb46b952ad60a3521eab35d9b50fb2c5b023975d280631094fab
                 f425501ac445a3429b1987ff99ac548f2a8 00000000aa905eff5501291de38656f3405a9352b9                                       72bf939c298942dadc2346343117c2fe695db33c38428f224925a88
6412       11309 66dfaf90b2b8944e6d786c079078f       e7c69fcda3e30dd547b2d3                     12BDCLXMmxhvouHdMgaZP6nUeH7rgLnHLo    7b930237acd3d1613f94c
                                                                                                                                      041507c63869eedb5ab08521ecb284f581296c3d98d6991ae07400
                 43de514a520794fe9affa308ae13c63d55 0000000009ea12d835e9ee18ddffc5c925cd5be44a                                        60bcc811a9f696b0a86197eb21903e19cd80b23fdf15e0748c8e795
6413       11312 e5d6fc850d8548134fee443675e7dc     2d0c2bb21fad4ac0a5a13e                     13o86Nnzgoi9oZsBieCd15CsYYS7r7UzgG     4fa48d048c24ac72bf1cf
                                                                                                                                      04939ec9a6ba9093c8b49ebdfa8aacb90f0750e16e371fd9daac968
                 d61cb9c6e2133baab2fea2bf1cb7712176 00000000a8b4bab3d47fc8c28304a129e4ae016a97                                        20d752c7289b89567f4fff13bf978303f60c52507c12d915ee4d727c
6414       11316 05602330fe3e0fef83e2f686f56729     f95dd7a8992ca3b1980d85                     1BDKG5JbTedXeBuriSNANzffAXZxmdGxw4     9686d3b9991e3b0ea9a
                                                                                                                                      049c07726c7fbd2bec296dc30d943cd10e74a62f72627e480514144
                 d2f2657f4bc691940dc626a3d7e653aeb0 0000000051d12aaa8051cf76a6646c5f13dd9bae83                                        340a6e2356798ffce24a0feabe3d383a5c5f00740dea1958190e684
6415       11321 5f4cc2faf37653eda665742e9a3de0     14c6e3569f91dfb20ad06a                     1KPm9FndLX24Qw6gTJqnirxrW7YhYf7sFd     ec9115e00ad1a887d9e7
                                                                                                                                      04cc9042691553d12c715177e10dfe9dbfddb7b6083ece145f5d2ff7
                 74f6b39bbed3aba5c414ac740bae655baa 00000000aa330936225ebe51e99960c5d0aab8647                                         f0784b2d71e26c7959fb917ddcee89b222105617600b71ccdc3e342
6416       11322 f640534b417e34d4fbe454b0cb21d1     3b8e2281f0e73034c342e6f                   1H5GHuAzv5Je3mstxRixiNBYTstoaCaNfn      a4bc21ddbf287911c8b
                                                                                                                                      040f646e3949984d5cc5ffccf500d4a7fc7c58ef9f56b94422c50df5a
                 67e079e724da6c993e4cdd9093f4973ee1 000000008d2a3e052f4213e2f2b1d72937fabc6eb4                                        680ce05280ef4b2c3c89255dce87a148de1c9d8f9fc4e6478df294d1
6417       11323 f000de69df6fbea0599d5846ca1d68     5247459a07fdf17228cd1c                     1Nqe57wLoqxdG7z6akX35GZb49CCnExa4H     0fb73219f2f1dac9f
                                                                                                                                      048b80cc6380a1c07c512f5781ad2b579a2fdf98c6f73291d2246c26
                 b166c8ca63e54667fbe6332764f078d134 000000000bee1636d887c5221db61a547466a4d8b                                         04cc7492a0a746da9bf3152784caf0f8a4653267c8f5df43250422ee
6418       11326 16f2091aec847b50db17e07c7cc15a     a369900111a0e1331d741ec                   1Ax7cjfYui4XJu6psdQtrXxRDetvEYtmeX      7d1b7eef3060e3b442
                                                                                                                                      0422caf083ef8b7c9f3802a2f7a3dd48073dbc1d523858051417865
                 80f545e82d1574104fa6fdf816c1dc6c1f2 00000000b2338f7d38e7c29ce3dce999352a031b70                                       e232be0047146ff65666823a44dd994f89320712a5565389c64649f
6419       11328 e369eb450924dc4d976762cfa2068       105738ac8a63da61914803                     1t3cJFDybyPPas8EUNaot9UnmzxBL4Pwf     a272d99832f523657637
                                                                                                                                      049be9afccd8cae395f6686098b881aaee372efbaa72427f5feafe6e
                 667dc7690987f34aa92a70401146e399aa 0000000047b9776c438c7e4634649dd6b705fb3810                                        48ddb40cfc5f05aadd798126103c85e4407d2ecce0080a2e5c74b8a
6420       11330 0451639b0d62750352f75e5897c10d     14e22f3db24e822b4d32fc                     1JTezQsFGgnWtVT22KXYEVAzxXJqRph8qq     a529048f256454be455
                                                                                                                                      0494924def343cbecfee25bd01c69977c96a391103ca6a928db744a
                 bea10670aeae1af0be5215e91fcc02ccbfc 00000000aabcff1671df7c260f25929874e57d2e2ea                                      8b91112b6287e8d12895c3e1cb2a824c9fcc7ae8fcd06c6599f05d5c
6421       11331 1fd531d0bc3775caeddfe7918cd84       cb2066a473583d6e4cb5a                       1Ec4zRSGJGdr8nSpFQnJQgxm9yMk2zgPSk   7bd4a6fc0e1e159eb31
                                                                                                                                      04c8332106b15e5b86f2cf2cd997734afac68130cff172b7509ce1cf
                 08988f22f438021adde0bb0d972bc2b5bd 000000008728ec62790c10ac445b3bbcb9036d01d4                                        6d9ad79d6c3deb82dc9c94d4f60595ca1e7dc72aae6300ccb6706c7
6422       11332 cad9add6e072f8545a7daf62ad6010     92eb2cd399bc4a12021241                     1HtUKhoGFHV8fcnaQffn5AF2zoED8DuYXi     b4f163a3fcd915687fe
                                                                                                                                      04be2f84e80aee55d671fda47f2f66504657a23c82f248de3274c9a
                 d6bd9f24d97a8df3c71b86dc7ee4e16009 00000000b62978124b8778ba7ead0a95aa2846669                                         eeb4219e81fb4f367fd50e4ffde79cf612562f3a3269bb65a4bad54b
6423       11333 bea91d3753773254c3c8a92eb261a5     9e95f4db1df182c88768903                   12JE7C1Foh6E3CPhbyNZ6hcqyfUswr3Bf5      469ba7b437f398c1b26
                                                                                                                                      04d6657abba52d151a8ed489f89ab7b24621249a759fad938e03a2
                 e94f6c03da31ebe74768423b7b5326d99e 000000008414341267e591fcd99aaa00e86f0c1249                                        c042a263b647b7bde25231273919defe2ab07c544c1b1aa5de4f51
6424       11335 735f116f658d779ff1f5b60d1fd6be     86efb693fba693a323f96b                     1LcX4vMt9LYhxwDYso5qj7oxKg1Mm53gQL     6d09dc1ac7906d2b56e81a
                                                                                                                                      048a9a48e11f1c0ec61a5355ede7781ba8f99fcb47bc09c0597883f
                 d3cc6a08bba6a3c94116268e4100ddb841 0000000051cfab31ff35403ef925ebd5bf4a4c1f5448                                      20c48507555a111b6e0147718e83c9f1f20634435dc5eed89fa4079
6425       11336 be8c23762d0b272617786c761fa6d5     59657569d5a365e403c3                         1HKVuGSVVv4CJL2CpysaLW6WPVL5g6Kxix   bdd3ae83d235fa04fb55
                                                                                                                                      0497425d09114d069c3ad24eaac0b8886bcaad08602fdcf892dc191
                 71878781512f159bb379fe27d40112d6e9 000000005f96712916ae0a902ab092b3d51ea62dca                                        d4f4a988f805ace513d35fece4d70e5172a5a0f49d1e4486dfbafc2a
6426       11338 ef015668765264d3f852de2a6641b0     a338bf12063dec2a8fb037                     17D5tr86iB2vbmq1gViv8bDtdrk6DEEgVt     5f97ada12505b092a73
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 359 of
                                                              913
       A                          B                                       C                                             D                                          E
                                                                                                                                       042ce4562a19af6f0634258cac7d7ef198cb7988892f7fc4338fa1c7
                 48e4b8965c7b242bef80a9ea18f42a4785 00000000ca6ac4655ccdfa435c97461f9dca00a8c56                                        dc0849ba2f1a95057aaa00a0cb6744dfc9f08e2996615d6291c4002
6427       11340 ea8ae60b2c091b3ad9de369b22b36b     5276e403caa4e8910b6f4                       14RdvFSiDZkWGrQMs93BWouWr86RHhgpu6     9c368244cbbe80ea3ee
                                                                                                                                       04c1504b76f83818f40850e976d19fd606294b0d56ff9b6680cdc8f7
                 116eb6a12cd1210518d6bc69b0ca2adefc 000000004e93426f4bceed196ec5eecc4b51df5db16                                        358c2c22e8c26c8a3ee8aa59694dac7bd28f7cf30b82b70373290d0
6428       11341 24dfb051da729065da0279b2d0333f     fb8661ac97e2cb630b090                       148vZ1nxzQmCsi6CCEo3WgcLb1n5y7YN1f     d987315d8f7f2a5d062
                                                                                                                                       047370687fe6e8673812c298886dae65e0986302485c49967ed61d
                 71ced064beac6a66c8d84dc0b7e4e2e2f6 000000006b66f6b07061354a870df95d6629fee66f8                                        019e62939037f127f350811a734e502ae166cb9a1c1830e9e9ec5d
6429       11342 537e5d48ea630a695e672ee15a981e     0f1e016f9d5e26a0d618a                       1P44WFX4k6zHLebyhKH7wbjm2PsXKBZ2dJ     497647a36a9a5125469712
                                                                                                                                       04c69b32c30df465adf9a2ead4b0e62932c182cc2d0f8db18c4958bf
                 ae65cfdfb239bc0e9b6e7857a762c85949 00000000d4a4c80e88c9bc31e1768c49f88688f8cce                                        54e8bdeff93ee191ec79317ef1259d39e65fd80106d9f1e70ebea96
6430       11343 738804df772cde3b108267040d1294     be6a9c1e8ed259ab86725                       1Ao8HgUCnasCLk6UhXg4CGRW3jxzxroGkH     b56a24843c19a33b00c
                                                                                                                                       042979b25dd0f434340040e2bcb8d65903c8093e294ae5538816ee
                 3422ccf3940d517026e23c58a63002157d 000000008518b51e54c0a9d13fd191cced4440f501f                                        30a3a1782134eb2ffbf5843f5fd7a2ea166f18195558c5a9369bf932
6431       11344 0ae3a43557dd8ba08447cb93c8ffde     8a00fd4f35ae1259d762f                       1B2Vebyd7iZyDMhAkCQk63b2XKVkVpVeBh     9c5a549712c1b5d410c1
                                                                                                                                       04a9d32889ae2542e498bc872047e5440b5d23cf9fd425fae15fb48
                 961064e4942990a4c57bc5ef4a679f1c5b 000000001f93c930c4133e67b0ed9d7a5143f9542b                                         cd41b37a4054f28fb7ad7ccd65987e7c459446cd4985f70d5d4f4c04
6432       11345 2c774df1613f6d93ec68e59abbf8a2     01d8d8ecdc4ab2f6126e92                     1KYthfiCH29erzEEsEeM4CmR5pWrjH49Re      691b7b7a02e89bac647
                                                                                                                                       04920b4f237b49e7e5c8048a32b59c0db584e2dbbef3d72f182d036
                 20fd61e814f1c3faf3f5cfed3b906e5eb480 000000008293aa7fea250e81a7f423b7c6f186a601                                       93c7d33d6a2fbe416af927438d5d8cb54d65e688a5d448ea6df21f0
6433       11348 051c854acb9ca585777aaabc82ba         71f9f555cc1d2aa58e104f                     1X6zJbG8cBN5rgKWdQzWSjbHh1hzfCQXA     a197025b645f1bc7318d
                                                                                                                                       04de3fe0d00cbd19f2ca11f4393524d3a7f5d63719bead5c2678e74
                 c283c15698b4c21454aef8db81b7afd0c06 000000008c47e4d5a2f25471f4d310b9a17bec3fbae                                       f17a89ef797645f319a513665f3ad5ebde57bd32dceb107c57f058a
6434       11349 10b2c5ef07bb9b8d9debb4310271a       395106e1c72ca4a3469c0                       17jn447FPQzizB2bbzsAZNgPvYSjNSDnUs    1139182b886da13bf6ff
                                                                                                                                       04a69b19c089c402ac6631519a461abe5b2a93835baba9eb42dbae
                 73033ecfa7d65c75f80b9004800b32b5e6 0000000029ead5c99205a1c88974655d704592c874                                         0d3c6aa28bfa9a6780c37e4566d094579429317b248054796f4799
6435       11350 3227ce8e9e503e96c839754341908c     837d68b456a3e6b7abcaea                     19M8STbmshRM7iTyZfFVb5kEfcVnrVj7jJ      c4e885cf76b924848d785c
                                                                                                                                       047ddf9979c0a1be3e045beba3341efa520275b86665b226aa1e3f
                 b676d47e118bd4851a4d9d497a9849c1d 000000000a24100d3286ddce545c544fdd689e8291                                          77ece7389cb16496165700fa85b17e9a7503ebd7d9f201fb76d6149
6436       11351 ab04547caa5b269c7c3371c45e9314a   86541ace830ba0c47af180                     15zjpQ8nJtSY5771wzMxYSiYN28kQujTqX       39ef8755636dba504849e
                                                                                                                                       042591481bfc5e5892860a132a2bde37fe69bfd67ea36529fbc06b5
                 ed83c74a21e6b487e7d6b292a44ce75b65 00000000c894be0e573f0c760011c90e718e982f2c3                                        5e1d4b6a913fe56d8451facf60be64f721bb38f271003ffe73fdf883
6437       11354 e39e7de70daecdaea0c11b2a47d28b     91d9cbcde7016e53120a2                       1Phk3yp63uQzd17pXysQBtRB1o66vj78Cb     be2b2fa379f59ce789c
                                                                                                                                       048e351695698392f020252d5f1df7b9804b3f9a3958ea25bdcc9e3
                 f33f657accaab92a89c935fcb668fd82315 00000000525f6eb01f75c10c6f1e548ad35d676a9f1                                       399ed1b9ee356daa5da61eb789c9220981e4a13ff47e548f8c96253
6438       11360 009e970324609f4bce151d4ae280c       1088d478cd26bc844e7ba                       1FmojKdWFEiSPo2hzb992MmQSHprxRPUhK    4e574efbfb32eb7063ec
                                                                                                                                       04e6db8daad5d1261604717d809985a62aac7c8efc0ac3e962e3f35
                 9acd5e6cf1cfe40ec32f401e5cf65540710 00000000c826667400f988e9bf85af3a96fc4bd355d                                       753bbb69b09e647a5a61f7cf1495129833ee63e9955caa339a73b5
6439       11361 d40d43151eca586691de6ac63a8df       422ac633d5feee161aa8b                       1ESC7LmQDQk6wCyAjwpYZUG1xerF29Zfwu    03a20c950c80b0e12566f
                                                                                                                                       04ce8787810d8be24e3772d8decf432e0a64a0ba57abb2c7bc3be5
                 8d7a285dc0eb9cfa978b1f19c2ac51a8156 00000000d7479b35fce1b3b7193e8098504239a608                                        949f32642209f7c3c77f7173f35f49cba81751f592a583ac674d961e
6440       11362 fddafe94362ab540f1ac019b51926       2dd929e28231e3c18f453c                     1FMk4Khy8YSABfiyzF2zGZQTDV5VFggoU8     02ba55ffc873ab678291
                                                                                                                                       04c5956abd0b73175a1456fefea59175ee701d6a53f91abb714bb9
                 dc257bb225aac71a6d946c2a1d38953f0c 0000000030843b70ff277af0a9a944f0cb228100b7c                                        2d74e931086e487f004eece4e7d8fbfb1b2c37bba3d06864db1b3d1
6441       11365 50ec2f2da7df00ee2668b9810388c7     00bdd8b9816d0e3bafe70                       16F4JfHZ5iuybifjiao6PKwrry76yWYhg2     874e9910a4171eeae19c8
                                                                                                                                       045c1a8dc8c917c99a0158fb1a3a819a40af6d6fd319cc8ebeb3fbf5
                 aef5208d5a86d54a90f73e59ffc0f9829e3 000000005f707a121d50b3c6fe84b7dcc290de2e98                                        4721c9154c1b5213c761a868a6509b4c9dce415558870f505b0a63
6442       11367 cce79d6958fa008ac34f5f605e866       722bbd977724a61165b8df                     1D8e2DzBjbG21xb3DMQEY1nTH8Q3GcpaUJ     1443f33ea1ca2f3ac67f
                                                                                                                                       046aacd8effa17086fd7465d93eb128b12be59f3530a3b704730b38
                 0aa3a324062a6369d2406a653621a86c2 000000008d51d1659d7164e740ce0db1f92da201be                                          da80e9ac4a92ee742490e5cd44dde6145b786c9e4b6de6e0a57506
6443       11369 338c3bc52c851f271e92bea3f1952ca   ad01098f29aa27af8914e6                     1xbfRjH8qrxjrxS46ogzm9aL5DD6LYgMk        f35f4ea661658379428a5
                                                                                                                                       0497f92eef09128f0c31e8b515b686e773f65447445400fbe1a5232
                 56866f38641e3416c7c735dcf15d2523e0c 0000000088f293008f3f20197f6affacc3438ed19020                                      2629aef77bc0b7b8f79e3065642761d51d0faf49a450b7104f6b492
6444       11374 b6c79f16aaea8b8d65fae4df7f9ed       ed5f6ab7ca6a9cd8b711                         1PNhVVWhX3jkiSg8vGECMmk9imNKi46gka   0ad276442d06a416cfab
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 360 of
                                                              913
       A                          B                                       C                                             D                                          E
                                                                                                                                      04286f0f85a82e0c9f3cf9208be03cf2bded45b828203537f7ccee33
                 101ada2ac13399e748732b17306a4aab2 00000000078db697f5c26171b38dc6c44e7c6bf98d8                                        9629aae7fdf8d8f997b869c427b512c4610f4c9237e2482823da2fc8
6445       11376 147a180ae19575ebd7b865934ccd5a5   33f220da93a8d2c4c15e5                       1Auo27voS5HLVpqBvnuHQuWNChGvmXVR6v     1da2ed22c2d76ff8e5
                                                                                                                                      0441945fc7a23162d90eed91f51fd42ce2a2aa7edbf9b2ef0df42ffd
                 9fb668f44bf2d9f281a8def613855eab23e 0000000077798e8a96e859d55ce25915c6d923db75                                       532be5b9f4e637ca9e6ff42242fa78fc9fdf10df46c9bd9e041f84a56
6446       11377 0bc0a00a8b206b7d7610ce829caeb       909f7734392037e99efa33                     16dJ8voodvvx6GHNfeEFzH5jSTUejNX3Er    b3f052eb6102ca44a
                                                                                                                                      042c14313385de44c325c7b1e094f6cbe511c03b204504ada35eb3
                 faefb61dbf5592b305b1e575210af591712 00000000433634e8240afad08224222101efff2d7d8                                      e165d02a9e3410e7342790da3d7047881b6baa206dbb85eab73a7
6447       11379 ee7b3772962cd166c94afee883b00       ba51c13daf42d364c900c                       16Bkx1xHRKbLn7sAYeaLadYJtHTrFivoRu   36cb6e2b7c98881ec57f169
                                                                                                                                      0468661cf3f09c45a8bf3cb388622de58851eef1b1bf7225a68b131
                 b0fb4e20efe9483c0185cf234689c077b7f 00000000c4258b79d32c6904fb84d57a3540ea9025                                       0af89737ba558972de20266d09aa7e3e6cfd5b6416c1005b7dac9ca
6448       11383 d76792937bb5bcf28f67e126255aa       73fcd390c0c6c0c0d8d79d                     1Br877cekgxMXEvvQu9vHyZJM5HStHzTW3    cfccec4110f9b3560f57
                                                                                                                                      04072975afcb7ecc0788300ccb5b8bf25ecd8d1092964a282909b13
                 43b5dc7b6e3653eae5e8a0d91f5f11e801 00000000d295593043cb74f4a626a97a075110d3d2                                        b71204e21f1dbec59ca6e6bd9b9b5dbfee947d19c04c9b002bcbeca
6449       11387 f30c2880c2c488ac444533f5d45a0f     a443db703c6cfb5d94554a                     1FEjjZhdSutHBHiUeXPq7GTYqiZcpd9xSP     da1de42c9e357250ec10
                                                                                                                                      047e0943ba3306d5e2f52663b9fb2ef1f8a3cbc4c8bd8b292f62822
                 1a033efdee7bdd2fcdb0d6975bea632aaa 000000005117d9d4c5561730dd89932beb7a66c243                                        b59589a2688ca730745840fd84aa8756ff89dbac8295578edc3571a
6450       11388 c34c58c482fd140c00f3d36209e5eb     1909c6672643f356d5b9ad                     12RMbzFLMGDKTXFAwYvYwdywxjsEK8k1fx     8b77a58a02391865d540
                                                                                                                                      0488a08f560953e2b7d4b19c522bee5c58812e6c5046ba6706ea71
                 03771029475859cf5ef4512bf1cf52b4cafc 000000007988d36469576cfe0618f2809698273187                                      bb02330106ab1ef42c152c7e9b78274a3359f95e8dedc33da4579ff
6451       11389 ce16f09df47e29e0e7982fa1a3cc         2b24705c03aada2d0637a3                     1Npg32i6DWzuuU2saNvyceuewqK4L9FLMb   34eeac236109df124ed24
                                                                                                                                      04c4f862d8532fb9f6f5fd3186dfacea90aade8f95de19591be5ed81
                 edc9cd7af5feb04a69509c0c3bdec599b4e 00000000f2fb4a93cc379465b6cf26a3611b1976095                                      3ee650cef429cd87e0d57c872f789c97fa404fc866cba0f70520ecd6
6452       11393 0a1698fe5c8a032b390b30312c5ed       e66ce3e8207ec98d2a5f1                       18ZEXdXdmmXkRNaRYWLnY4eM1qiB6gk4Av   0aa6be1133af28e850
                                                                                                                                      04bb2c96a53fc90a0f919f8a37236eb618864714b2bbb5c71344886
                 b1b2d2fc7d92634884fd7b5db44712dced 000000003a064efaf8cf22c9997486e901b4fe9bac2                                       8db05618550ca80a159f31c4deea0732792234a59bbd6db2114e71
6453       11394 b90c60552336600fc9a3bc0315d95f     128c13cc36410bb3a3ce9                       1NV1rg3iGUsMphXXJgmCgiMFD6Np2RgzB     55c7c25dc74598619c6bc
                                                                                                                                      048f0eebbe4fba152bdcdcee177fe37ef07e9431b9d90d81150d256
                 c12b486f0870a16db1a42d307ef69e9d17 0000000077fbb868f19efc11aecdf26898f31858f181                                      cabe5e28a89ee6432c3f7d21c341d9b3c6d017cedb1dad15c03edb9
6454       11395 bb70d432d191ab9adf8f286101bf52     75316be235d1a241d11d                         15YP4jjMoK14RQkSySqG7bv1HQTjvNxPd1   b981cdcb890014effa36
                                                                                                                                      04e19b88c7560bb033ad35a329ad1399c0a29eda6be759bfdadf31
                 e29e3e0b065a698e10c99ae5b59f7e9127 0000000030c700305cf3b6b32d50306bac7c3b17e3                                        91d7caacfab05173810c0edf50ab6da662f9be3938e47bd947155fa
6455       11396 65a748ca4c7e459d656f62a9bb25be     13a42506a2225031641883                     1Po2JiCEXr5Z2JzpP6MGPb1KBv7Md4wJRB     8f9dd1efd309df6ca73b3
                                                                                                                                      042abac1e968023189dbbed2567120ddb90603615f1d9f6af1ddbb
                 1e46b1dc3225ed5f252779b3d3aad06251 000000007c0608c35f8c96301ec28e7a590d180c2c1                                       0aaf2ea22da1640349003b1e77661c566722aba8c7bddffa961d98e
6456       11403 8515bca7f10147c67c60cdec3d260f     e10ab9163530417236b12                       1KzxwvTpsfzSNvgTThEHcNyETEW5ZHyrB6    0eee3650d2b9abe8579da
                                                                                                                                      044f91fbb3adfcacb9fac8e1f1f3ae8fe96f65f9e2bc26aac01531bca
                 fe32159241287337a1221008c6c7a7a617 00000000d5b1d573b40a26e440c47d12c94ef5a338                                        e8a7aba9fdebb1ae1e04f97a344c922e8a79793973c15b5e6b5af44
6457       11407 7d18795dd031619cfc25da4fe07979     9b5762ae78b43ad6324f66                     13Xu5xFY9LBbdZqdGry3tNy9CyFURUcyUF     93b9a43aec2e027131
                                                                                                                                      04f6c2d094ae12127f17f702279c2f76f151e32e838eb7618e08cc8c
                 e648be984f083f1f6a7941e74ad20238f3d 0000000029729cac61410aa6407a5a08b6be502381                                       06a5ffbe663fb841380b9f9d0c4883970879b86bc1309528e63f93b
6458       11413 d42c7be880519f162e6aca464b9f1       8fe05f2fc8f9db72360352                     17abn9KTMbEHSooDpP23pNEPXqwQ7eynGn    25a18e0577cf3bc1cc0
                                                                                                                                      0459ced120749ba47203ddf4fd29bda76bf2721fb574b5ecdec4615
                 9f00a9b7442632d898198828ef6986081b 00000000ade2b7585ef341d60298da5e2a95f21600                                        039959cc0bbab990b5a2d58aa52195677e7bf3471cc8f2e4d057786
6459       11414 692446fa4be1d7b3c734adba8fd6d3     70a10e7d85748b96e4ae18                     13d83LJdbngK4WS4hxL23ZRz56b3LUG3v7     7822a01a5b7df2b60412
                                                                                                                                      04f2cba041debe4ac92665244889afa6d150c0d8eb0089d897153b
                 3bf3857003f4806ad791650ef81637bac5 000000009d78f6dd2c1ded6501251b1bf45e98fab2                                        d799c8070aaa91a0417eedade91bd08ce0e7d05e600ae2d82c8dc3
6460       11418 4fd4d5db97480731c1cc1e66ccb6d1     56c6c14edd67f881f77bc7                     1H6TGVRrDCaRtkgAK1kyYdjzQUXxTLN6nx     04c9b22c2dcfc1ad6b4370
                                                                                                                                      043144c8aef276ddd414e1fbd6538de1db9a5991cd04cbace055346
                 b83e0cc9141c33307505b698ac260b1cd1 00000000fb0630fff46fdbe905953513b4a1df18dfc6                                      b8c83e3286eaace07b86c44b094194ee7a1fad5790be058986ffb43
6461       11422 16f37b6541b300e0643ad26e2669fe     80c44e5e8805bbec831e                         1DzQc6LPTsmqqvKCoFRrejF5gf4EWQaP53   852cb00d270a05b60aaa
                                                                                                                                      04f06f1acc1fdd0ce980a676613e5ff70df520614cbc9661a450da01
                 caf2933b89da490b5b861e3234ddad510f 0000000080ae69450a9af53d220f627e62ecbec48b                                        d7cd991a5ac23209234d29a3354c7372386857a8f27bdaeee1ac06
6462       11423 5fbae4f7568e10e5b6a2b990e87a35     a030a5129bd155b74c2f8d                     1J73wzNJyMPwDAQchEJByPk1tSWMTXo1p3     df641fc4a45fe34c6b00
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 361 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      049ccce7be506ab4929516a8c248d37ab06e49082862432856c9a6
                 32a85c4e54770ea45cf72341839e2795e8 00000000dde34dfbf413c404860bd3981c1a8a816b                                        1aedb1ffbc10639d64a13b2a7f2007f45101a42b185f6f50f7c22748
6463       11428 24307a802d47c0537e6999b04bc183     8c009956a791330f251c00                     1NoPqrPR3oszpSYsx5a6CZ3XiMCAPitchA     65b57a98419b4bf0480c
                                                                                                                                      04620d3882f639efe2a98d1abbc96bb46209d36d3ca8b379d15a0b
                 81df46946c78a43107fe3cd6075abc71e8 0000000055749e3ac3095dd58a5c64a81e0b87f8bf                                        3412eea126604dfa931be39faea7c48b49cba5ae684750ab0de147
6464       11429 37079dfac62c9d64dc66f3fb5c130c     664762b4f821e941b80cf3                     1Kj2d25UZumnNFAh8h7o1Si6Ryfci9Vhmu     14bd2bf8d8c52497c4aadf
                                                                                                                                      045bff3d8acebea2abeac56f52522173573f464a7708cfe257cc6bb1
                 cc4530574393aeaf5ad977180f5c76f414d 0000000081a92557cdd59742ec2201e072d065c81f                                       6f4d76283dec7bc4317b05161aca356eb2621595da8b16e2fe6c138
6465       11430 0afae6a925ced9608df89555bbd15       84ac9476761d6743096c09                     19PZb5xdsXHct9JSdDtcvNKREBh9oYDGTz    3ee3a69f62ecc1b101d
                                                                                                                                      048a91b2b989095e06b7c565ad2b94753d9b6dd4b68a4b825b185
                 479ef383b09d8bc6ade0e141560d9601ea 0000000071e51227b97653818334994ad1c0c6d3a7                                        e86d050c25fbafa5ec1a18b6a2a33fe19cf5c5f0bea71966c36ecb57
6466       11434 22903b4137869ed9ac05c313cd5a07     3ea2fe3cbf0651610c8bad                     1BMUUyzy2UQcNKRuQYnpvaYoo597uXG5j9     5c0bad04ba66f01cc8ae0
                                                                                                                                      04e28580f63462602f4a21b99ee66d5bdc48a01cf0294a4801957d3
                 93f2880bf406fa5cbbe1ba53f40bb119119 00000000dfdbab8b511b489cfba5ca0fc7ff17d455d                                      522be7c607587419bbc0ddcde85dfd2f7cae0d3930466c5fc892c63c
6467       11436 a2c9cc95766df45d66f111d26a6d0       ee0417cd4703656a26884                       1G1zoYgf8hkJf8et7MUo82sECWTCLqPjsz   50d7d21e5e292fa2a31
                                                                                                                                      04474a540a643971a64661ceaa044cfdb42fdbd0427ac7b178b8cea
                 85799f68b166240e57ddce7fd64471f367 000000001a32a82487a456bc4f1979f4a50704eed7                                        ec5160fe3b79d32619042c9966b11505da3071d03721fc850c62d01
6468       11440 16cbda3c18c0a5a474cdecbac15097     d1388d2bf0f8efe52cf11e                     19Y49vCjggdXSe431K6GekjvXAxtWa8fNM     f49ba459a22a503784e7
                                                                                                                                      047e378d91719d6892c35a3eb61758412be46ecf951c140712492f
                 85fd595d223bf19897a5d0a8452ca918c7 00000000e78e717ba9a158cf8199602c066e66aeb9                                        e7ed7c7cf9cbc1d24a95470ff43f3cedcb2244b3df6328a70da3d45f
6469       11441 ede6a4e414a2225524f60796e22c39     2f148664f69db4fe419bf5                     1JSVoy2zyMfmVChvzxKiXVukBmaCCSiEoF     6a6f8acb4d9a65ce455d
                                                                                                                                      047edf9d37462aeeabed83655e184d28ce5b40b8a036eaedcc7564
                 799f5fa43863205088f911b34f5b8160ef9 000000000fa9c6ea613c02d0095e4692b4d7d04f37                                       80d1b8b35ce2b99c23cc0ecfe974813dec9f0004ad93d206875aae4
6470       11445 03f4f3a90b4f9ae1795758968a08f       817547be3a1c3f3e92e54b                     13MticaJtG2YMKSm9nDD3AdAQ7ZFKuaj55    ae373688e81f479e3680c
                                                                                                                                      0406c3d96ceddb470e8369a5dd573b6ace66505200ddfe430943c6
                 8485a004d744b2a85eaf6bcacc72c08501 00000000cf88015a02cf72254bc2d79bb94f35ec155                                       433c8dee6dceaadace2a7f3b6d04f7a599bc3244528c4a1d29af071
6471       11446 bb4b185b3fb0041678613e8a4b9b61     73d909212551ef5c2be4c                       15Z8XNGDQb5ipkTqbBLadrHQUCU2zYpyQD    66f09c30335f6c71fad0c
                                                                                                                                      04babcb43c973e1b7c634f02409c5089d9f5c578ef30da283db4aed
                 36a9c19c77e75269280791290e884a2fca 000000003bf6b2f97257879c23e8e8e0624066adac                                        13c7f939f3220e8d8bae71d7f5e5c820a89a42c7612b29404e478ffc
6472       11447 409679de29552eb45155a6eb56574a     bf481602f3048fec90f949                     1Q3MS28taQsYAiyPDm1LzX2gDAYwMtJZHj     954f4307a7e83632558
                                                                                                                                      04efbb6cb736ff81ee8b9969a4282cd24dbb9613a332b3146c042f8
                 e695bb5cb4cf50e84649f541b9611ee86a 00000000c2cc0f342742a5ce45a79184a8c68d00fcd                                       cbf043438f18cf79eac17ee54f750f2a30ed0221d5b23ee6751fa42c
6473       11448 d832becb97ac3ff9d0588fc64c48d5     c976cefdcc3aa92a19a69                       17xGStpqcS8d7fDgjUDKDsari3T5ZKe1DU    47c2c0ed72bcf6f87ab
                                                                                                                                      0404dde4302bef2a2cb0c913aa157498a697e3181093fc0e3bd320
                 6c44bb002e47341c40e39dca8265caaabc 000000003f25f2c58d5d747db6e93248834f2c45239                                       653cfcb54e4656e8311acc8dbc1e0efedd5d84e52846e7a4b46d0b7
6474       11450 f4b2d08f539569a47be5d4c006962c     3e63ad01040d1792c1151                       1Cu7ZU4mvRgfyz6cqWiTV9KhYzwUXZBnwc    b3da472e9e6363f9efcca
                                                                                                                                      04c88af377d9de79103c227d5b27588b3dc684809b8e08e1729e75
                 15d1112dd9154179f878669e7047f38a63 00000000a1b964145c6336be5f35f961a871a34b95                                        d3cade57a155e6ca5e4001adee1398903cea481bf7b8ba87f9348c2
6475       11453 1a06c900aea6096d334c49aa904175     08e0a291c2e3020272cefa                     132kz1BV9A5VV3GxsFDd5BA4Ck3g9E9LdE     ca118a1d6077f22866383
                                                                                                                                      0415e3c8e65a79d3a08cf727ef61ea9cfe95a859038bc01462a4cea
                 d1d8d0a1853d71bffa90b47212a44a0dba 00000000c15ca607ec51b520663ccbf1c44f3f6eddb                                       c7fc8253e1b9814bed991af77bc9bbf2c6e7840b45f7cc1349f5c955
6476       11454 05dc6f5af6cde07aa81fc691c295b0     da59756ef72c738c3ecc8                       1BpymngftQ7kR9GfZz6HfPNmg1JPTcBsXy    9b416cf20f3dd44a382
                                                                                                                                      04076dd079b6396c406cc60452a46b36c62ae51c64cdf3007b0d419
                 17fcb5ace9d5f3f73a9f7780977a2de3501 0000000032bae037d44565419098ef3691ce1ef5c8                                       096fc3aecc3bbf36d4648d0c906c46d0adb4ef148207df4590b0c154
6477       11455 e68415ac2fee1ac920b91d535e815       376a3067e7cd9d0b59302b                     1XZRxjSYkQ5FoUcB77aEaa6PruRX3B1PS     0f888b28571104fb904
                                                                                                                                      044481782e137f3e660c0a37100df86087235fbcd38afd18ff3a7f35
                 42bc9fc4c8f7419cc9026589c7109d377ea 0000000086fdd0723b26dbb4d2748ecc63c2900505                                       eebc36888c07614791fa4f675684860626fe737b4d3b81863bbbe6e
6478       11457 2d30ebc2328fb78e5fef0d047e383       6e65f1d6e21428ee84a661                     12DbtndhooYzoCsGV69kA6HwBbhEvi9Qtp    2544f88a76ccf7a1e15
                                                                                                                                      0490fb7026f1a9fb0340d9501fa6182c1a77a9d680a1cdf0ce000c18
                 aa814b73dc13eea5699cddc0190fc7ebd5 000000009dcd1974faded1e2e51764c6a6231e7d58                                        b5d84901b8109ccb145878279c5bd241fffe80b564e1183647006c4
6479       11458 3acb4b12d1270435001689c65763ff     c095b2cbe7d733e6143033                     14DR17mbGqVhWaGwAqpGfz8EWyBVccxsyD     7f034f3a51fdcc3ff22
                                                                                                                                      0478f009918a5a2b1e9e5410a3e1e97c0166911785206d74fb1d29
                 1d992de3bd252fd985109bf6e35cceaf975 000000001a9c6b9c8da4da2bb510ca096414aedc9b                                       5eaba32c06fd3d9424f61b63b25b592e369166a775357c86ea30e7
6480       11459 4d9408dd517111f24482e06844ddd       7c9c14306608dd0cc9f169                     1FUmv3gzWAomWCLArBRa8qgPcHW3ip5xNV    ee9b8c779c82dfdf1b176e
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 362 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                      0456748700cbc0502f86c6ba10b958dd9d12a915488b991fbad11f8
                 01bfe72c7d36c9459668150f309da27295 00000000932cd982dcaf856a0cb85b1b024cd7f94a3                                       4e4f04d2ce056d7b817e0348970ddf90803c4c2c2d472ccd2218070
6481       11460 0685f29e690b53a53597001951190b     b63b9f8aa4eb41676f987                       1G6sHhXRqh8CvL1dHebR8VXA3zUUbLvUXW    024644130a0f8412c776
                                                                                                                                      04a201067943f836cfea368985342f6241aa66121ff2dd5170fd06bf
                 a11d4f1546c4f44b39153f6eab394d39d8 000000003930b66727cafa8b7286a6647695b07c21                                        7e1edaba270191006d9cfcfcbcc9bb25528ac1324f1c1d027e6666e
6482       11462 4d3131ee57978fd896a1e99f25f81c     0debc28ec7fc50a4bf082e                     1DzQwM7fHc2Ncz5eMmvkZZUYU7W5B7RPos     49771009885d0bd1fb0
                                                                                                                                      040c9764a3a3876d7476b38bbbf52bbd6d688204e4f7ab235f2f4ca
                 cd1fcacee4fe7f0fd90515e44bb640d5671 00000000e691b2a3b606a5ae590c1c961153318e39                                       09efdb2c1872c57771c8e36023cb74cb9d6cb3e067c596eaadfd848
6483       11467 3937664fa3cebb19f920cb3b41186       fdcb7993fad112e88d7172                     178cy4sK7MhHDtQj4qS7B4EVkvdtHW4W6P    6046184103214d01d557
                                                                                                                                      04a531ebc3e08e876df8a485890702d2c7c374c0c51d54bada59eb
                 ec4d73d5d1e0978457814e9986728c7671 000000007272a32277f2c2730c62496b0382d1dac7                                        09bef831307ba3735ea87b6df49110a5ee54a1093b8b1a870c535c
6484       11468 a9a4fc798ab42bece96cdab25ab2b2     ab5d440bb5ee96e1d834d8                     14t6CTYPoAkWijmpii35DwqYNQ8BCmXvod     ac820b23b2b02e341cf590
                                                                                                                                      04c758314f09115b438e333752ba600f69ffff17c140e30e406d75a6
                 945b05b6405bdcf7a5b816ea733f164fd7 00000000b8d0c77f23fb2f75e3da3664412a9a7ebf9                                       3bd2c01a6002d9df390873939ab4d000e30d1d56ef07e4e1dd2822
6485       11470 30a11f946709f5830849309d2fd119     5c3bb29476f257f1a27c2                       1GDCEtSskgh3qTNuz7H3soHbjwx9WtMvww    bdb7d87a7e0cb0e6b021
                                                                                                                                      047be1cb81e764ea7aa35009e9b0a88e24050e876504f42168c3a9
                 f4158ae32f7033374996d1ee0cdd01c231 00000000590200cbe0339254b8b15cbe650a477da6                                        16bf8e191f2cedb3d4a0b422da76de935a43ca43e1abd932f55d04e
6486       11474 820a0ffbb28cb3627ec5a525ecada6     09e7117a05c602ff5b117d                     156bHoPEusQTdqaVUJazuN1uFj3zTQueod     b1d345f14805ff680cd3a
                                                                                                                                      040c9bb124a8e60b27fe53cd890622a116a36a439fcb5ac5161cd93
                 f7c6d88d2327e0354439c1649efb0573df0 00000000bedc2dd39c12c765f62326db07b65addf2                                       65d9ec3d2d129892bf361d84db21ee82c3603dd572a10540112e95
6487       11476 af18db9aa88258a4aa3a049c2c676       3d414baf7f6e56faaa9162                     1D4jotPRyoanmhBZY9yTtbbUwgrJchkbzp    ece982b9370dc2f71ae84
                                                                                                                                      04e24344ba4391370e4acdf3c1669df1a52be9c4757b78672198a2c
                 df67fe900727010c4bb190a6a45287666d 00000000e514e6a4962d904fef76643b10849c9863                                        bfaa2396c9c5237aa66621f0558e85a7a4cd6a6a85ae1c92695bec4
6488       11477 4e3491e8a471e72c02cbecc5d17a3a     a1ea956f7dc4af1e343ae7                     1HzuA8THRasQrvAGpfuATiwuwGWVcjiExS     91fdc3f4e702bc348187
                                                                                                                                      044cc9268cace83589b82e7869b0d238a3895830578153d5f2a26d
                 6bb928bb718f2d82b5b93903b388335f42 000000009e686807dccd98ed29af7a9ba20fcbd670                                        1f88d2f6d9f95d4009bd977b7f0ec8aab9221d7fbc26767b3e1df4d8
6489       11478 720e31d65f76ed9c6376efc46fa1c3     9ed0ff11e15fb090cf4a61                     134jbZzaQz4z3EuUY2obJt1YffQE2vmViN     42da17dbc0cdbe693310
                                                                                                                                      04fe6677e00453a3c16579b31a8c2533ce0659654dbed23d260a55
                 7c61df5c28f99bfe1f68021d9ec936de30a 0000000033067b73236ddd61adde92e462fc8670c5                                       60258154d0238822b303461cb264af6a3c710c8ef3d117a705f7078
6490       11480 6fb69c820bb092e4c32b3e7376639       c2b9cd0593007b969567e5                     127bDMYMqqgsGXtvQnuYSPAsKJMr4mseJC    a081c24b1066f4b0e1e0c
                                                                                                                                      04dc0443d99b107f56d496d450fec2742a1b083fc510d05cd92ec21
                 84d5a456835aeeb2cd7f2ab7b9f9fba7ab 00000000a97d70b029bae9a60e1393bf6b5f5e2c1e                                        b0c7be5aa41d43436beb82d325096f284b5ff5083e2e4a3d088fe26
6491       11481 7f1c558a41946673182a3f3277b4fb     73fd85913ba07892cc5f36                     12d8tCav4VYi2YfMtJZMC9VFmUr18RN7Nm     c87e13dbc6a376daefd8
                                                                                                                                      045032e74b41b6647111dfdbe5f120ec15d9460e13e170d243b785
                 bbe1002f260df79b515ebf193ec9d4ee3df 00000000ece778fc177f0f464104ee8b6d78eebaef9                                      d8b72b7211697e021f148e003e970dc164554e8e5765532cd19ca6
6492       11483 6006f3bb71c3ff7bde7f3a3ccecc3       4a41e3f6e34f1acc83d77                       1JCTXbMmxPWxmJdYMUmUB4QgCDpYtZHm1z   2951c14c5a423ee60a0e40
                                                                                                                                      04be5d171fd9d282640165b6b2face91c7f83fada0fa70b250c8250
                 46d9a15dd0f760edbd60ecdb1c532db180 00000000b371a322af103a967ddf574d90ffba841bc                                       1afd59f0ff03ef08b323afcd00c37445ca70630254e476f8c8e86ea6
6493       11485 d03ee05b7a0132eb13a3ab730cb64b     3b00a5a155ec95170db39                       1CEU5bYL4W68iZN6uL4G2hacPYERH8mYJv    3b5a1fd7b1b5a5832db
                                                                                                                                      0415eed0c856e2c5f65254dc41f64b88418425b98500a7a8699007c
                 ad22c6d7cbc76e5a2faac71c50b0ffdb451 000000000f0a1ae026f59d083a44c1223a053e4bed                                       d7ff9ce3d993ec312d7bf38fe31bca03e925aa5bf3b23b771e324a9
6494       11488 593170db19daf97bf8a24c2e58a3f       c11cbedc3611e0869fe860                     1ETue77FLD3XaVPRGMbDrNsGZKEKt5G3mF    8dc960171b9986d3241f
                                                                                                                                      049267ab3a2623e50fd5fceb751ccd00a07b7f197f536d57ef5aaa4
                 c33ca315b83153362bcc4cdd5447ec6fcd4 000000000143d4f37ffc01d91f581f06a85858c1c58                                      acf75fe273edc08232b6e9d44b39d9debd6f8503d7e9702dde0f413
6495       11490 23e42f3e0ec6e7c64976d053c04f7       752e1dc4c4fd5a5172062                       17Uvj9RUQdpQAw4BRxJzC5EaWVsppQk3LC   86c4301ac8c9276c7bc8
                                                                                                                                      04826cb2bc3f774379a2ecd6103bb2533f3a27e67da70eb458860cc
                 677d740461fde272ffa61447274bae3712 000000009e7f59534f1e88f722116af8e8490114043                                       9289e1471441cd8860ac776bd7fef26d582d61340ceb1f0f8d2fd22f
6496       11494 7e7cd4c51d53200a7edb1bba97a394     951a4a7fca2b49f5bf7bc                       14tLitViXbvPGnvfBwg6GsX7MNvBGApF3n    2dbbe01aa13519dc406
                                                                                                                                      046c51a08c1f48ec894b6ecd6d06ce150734c5471807cc30c15db4f
                 9072f0ef16b7d5f43d8f09ed136b159bf4b 00000000785aa0b20562e0969c201cba8e24ce8488                                       e2fc3ce94a29d4c3213c9d07edb4d39129db7732dc66a2a0d641c9a
6497       11495 684e698e520ddd3cbcb7ffcbad6cb       2766ce1ffc5d06446f223d                     1J4iefqfBtHgMpJJHjGv2tJm3f491453Xe    fe92b762f3e8540c6b7d
                                                                                                                                      040545e9f1e532478ea04228a3c6794e3326f8a69f82b5abe00155
                 15657b9d52657a9d380d87d05d5f6ce42c 00000000eb5f49e72049ded43a832da91b9d0843e4                                        1f91d65671a92d0ca9f7a428fbfc058e0ec8b218eacf6fa0e6490954
6498       11496 45ce9913295fac7fce0d458816d338     ec3d498cc4cdab2bc3413d                     1AfDqTYquJ5ZKjZTtJVUmLqZZTXoW4q2Dc     5b6418b3333f5f22fa0c
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 363 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                      04f61ffb201f7ccc269faaffb5749c2d65c916a10e781b6b21f53e09e
                 531dacca2361a76c54ca024d2e028cd58e 00000000413409266912726788c2ca475081ffa4e5                                        9be6a8f345186c7ca70ab49971ce31c38c0c6fd3f39aa147f048ff69f
6499       11497 7d56609a953e30857dbc5308ed86b4     9746ef14022d2e4fc3e614                     1LxMq52NibCS24ftvurLJegj29VuJeDTNc     21b5e57d095773fa
                                                                                                                                      04ef5d5a53bd6d570e587e64358260b2ba980dbb278c687339e70b
                 7b8baf4561d17e6c37257ce4234f66bf93e 00000000468dd8e073fbeb4e8491376ee425a8f6b6                                       adb8d79eb7282900309fedce29f6ccafec160e1e4620554bd20b7cc
6500       11505 99dac818a9a49378857ddba1d3f29       c1fb3fc950251d8220e936                     163dXuRibmdg1zZE1rfzVqGy2gZzAgQUV6    c8dec6eaea4cff88c667a
                                                                                                                                      047cebf4e288894b4953a858d976c0508eb2b56212c1a886832a23
                 5690a4e3950e6b5cfaee9e401625df24d5 000000001317e3b9d68017824bf45d79b29e965b39                                        0724d75f0eaaa0d40c0d26b80193d6f7d8f08dee80b32475e72a98
6501       11506 cb009b972cca9b27b812dcb92845f2     3869c3fd5d62f3a1e981ae                     1Cnsqh28nbYCEuRB3uMfpDUJpwUmiUscPH     1589bfa961ce293508a13e
                                                                                                                                      044f3bc2914c98aec77cf4f131adb6bb8890c012f46f6096e077c178
                 9161ca30bb28663bd0548019933df898ab 00000000f8ff1eb42a039e5f56635aeed12fa609327                                       61a512c1e54bd9c7d60a19c77000293a6876fd43a84f61075bbeb0f
6502       11507 6b4333f02eeea9343679b3a5d7aae6     f72b9ca54c3d7475f3878                       1J3DVxUPWhzzN6aajXdQgQwVGTcjoRRAQU    773c59d9dcf6f2af9de
                                                                                                                                      041600754785dff2b1d97a6666f8e94747951069e6e503fed71a9f5
                 f5e2992b29c10ee3cb0263ac4c7de4681e 00000000a46419f468970aa3baf4c23dc06013db18                                        0f457c7d15004be17886223cfdfe02ac3148be3bf3cbded446ba901
6503       11508 2af0b0f99c5f2c125aaaae1fae9b7e     1cb23ba5f7d6e0469bbe82                     14191yMHUopu94Jp34vmQawmHf58bRc9z1     cb32e3059d7cdea00ca4
                                                                                                                                      04286afb67395542a6cde80ab45fc6dbfeb87b42dbe6cfea67f519b
                 8f7d86649c4e54a89c7bcc9458d2e4bd6a 00000000d17802aced3007ccd889bc2be1a327f98d                                        17161a8541717b7b4a4965fd33da71fab0458596968d9ae06dbdf4
6504       11509 23394beaffe10ddcb004a6602aa565     9a5fbfec6ac19410922f15                     1MaD8esuWz8voNDKYX7Mqa5e8yFy8xv8nT     c66f71261c3d4e5cecc5d
                                                                                                                                      049b0e9dd4811e5a1020552f452812feac4356eeb67462cef7a5a40
                 264bb5585c199530a9d3bd1bc96ffc102d 000000003f8052db4668e62c256c14aec57b85688a                                        73559d8576a23246ccff01b826f4d736f8ca141cb6e066253d6c142
6505       11510 d46f6ebbafdc092fe898308278b732     037a5e9a5dc1263769491a                     14hsVX9Rw2mf8Fr75rRSQ8EXRM74YmhgML     85154f0d7b5160b98308
                                                                                                                                      0470e77ca345134d00024a5bc617f4a3ad89a181365552c9483d0b
                 390f5d9ce00ea7e592678289b8313c8bcc 00000000b0628d2e84e6a1b135458c9cb65624baeb                                        ca422be8dc0a24ca5fec56cbf6795007690d3e285f0ef134c306e684
6506       11511 79f60995694e9157737408ed9bfc03     91ce855397c6d004c04a9b                     17qCBiAFZsjSgo5o2xd7XVT8KN1NXSHc3S     e048ce9929b9fba04854
                                                                                                                                      044e7bc0e1efe18303bf85f82e3b68f8b8e3fa5b0fd4f4e644f8d52f
                 d9b803c7c43f7965bec268e4ea2260a245 000000005b4bbb369d580955af2375cab3dd2bf4f4                                        5f82e50df6b0755d3482ce5a72723caacca9cce5fd1ba5c0bb0c3642
6507       11513 1445273a6d672d3541fd55f0e2f047     941071bbf8e4e4a9d597b0                     18qeE1pUdhSSrHmRwWabCJTT7WVr4i3u55     0918e1ff023cc9c87f
                                                                                                                                      04883c3e3a3463272f43de2c2a258ad73d60996ccfcfd2c7d3d339c
                 f3bd47f3db69827b7826634df586e580b9 000000007033416c3a7786ec790987a4c90f85317a                                        b8b7a438918fad3202a141169b7f8b5d7431fbbf07e0ac8a5a305b6
6508       11515 6ca2fc6cad7e759aad618c410fe75a     2e007114212f7946cb68d9                     16wnzfJPJsHTdYecjcsV682wGeZu7dhGVd     31207a86cb47373954f2
                                                                                                                                      0454e938f945af98a1fd4c64dce541cb615bb637b6fe7373769e2c0
                 055fc790231666eb1f7f1dbe810cb876946 00000000534e5faf039be3fe98d573a10fbe666edc0                                      39745d86a3d9915126dde26f7fd301153a1e32eae558934c522e71
6509       11518 02ad43dff5bd130fa97be2affd596       a087576f6c72ed1af1739                       1FTY31XpMwcCK1L5eKCnJ4wAC4jRu9XJgs   d84c2e09fdd3aab8bf7c6
                                                                                                                                      040e5f49ea9cf04a3e481518ebae0a5a5675f583f8d22f9171008ff3
                 c001381f27cf0c1da60786fc69ed41a1896 00000000a05e26eb632cceadaf59d1a2d2bcf3ea0c1                                      40fbea683b13c7553c7c6924d78e54492d5fa62b92c4d36706cb2b5
6510       11522 5d89d3f1cd9887e8df66cb38fae78       e76002c7600952d2333ba                       19vGmB1UKpGzsdwXfzmyL6ZfVNS7wX9D8f   0d39fe3a7129be94042
                                                                                                                                      047b8f270be6c25aff425fce32cfab269b477d111c48ddf6c834195f
                 b8d5b666b60484f6289e1c92b034b9c074 000000003536ecb8edb51318f0fdf73dda015a760a                                        bb561cd04157d4c478b445ffe6093268ba015217727fbfa24d61174
6511       11525 4ce817f8a5c2ca10e3582378b327a9     948cfcf3b0502204caf05f                     1EnRGsiJPAswuMVtZixu5LKhdXhCFE8FX9     66577794fe265e74446
                                                                                                                                      0490bd1b49003cc274101003222263fdf9cfb741c9d0eb41f259504
                 7614eab652034d920089add923255a3f3e 0000000008dd78e183b5c42aaf6f5dae555af493a8                                        51d02b67f005877942af2feda55f5ba6417f4bc8b9d44508f37ed9a
6512       11526 6ab9521167a3748a40f15a43c8eac0     1032215fe773bd668485a0                     1J89NNh2oHLZyn2GyBQq9YvA2tcgwNWGZL     4da284df1612e5af362f
                                                                                                                                      04086a7bbe377cc84f3485e019a66eb7fa4f6992e59dfe7f5965038
                 005a1827f12c459003eef679681f13f18bc 000000005d311d1b0a1ca8ddddbaac3adf0c80a7fa                                       a297376c0c0c8f173c6f886715525bc49ba0ebcd2e0dd4e948f4eb0
6513       11528 cd66565fb51dda30e6d1d0c284f1c       8159ccd23c96826f25a86d                     1DxJp6sCApEfJjoCoxWXWpQVfFHc8RFYV3    e790cde767067eb230d0
                                                                                                                                      04ac416ee77b08bfaeeda7a4fbd941f00b449ad745232b604e3147
                 3026d6ba56c8ea33bbdbc2cecfd6107d31 00000000e7dd12d63b34ddf7c1118a5ab8a759f092                                        8f2f127d98baadc31efe5679dfc88fa16328b503a325252636d89ad
6514       11529 65760543e072c5ab28167b3bd26bb1     b10f3ae6782793a184283f                     12m1nQ32ACNpvuyUo9oPLjNxdEC2KbHx6B     12056f4b2f18331756d4d
                                                                                                                                      04b76f6d7bf11fa71ab82cf23835ecb6fc1741af9ae1d5e297395f36
                 2bff8f095d22dbccd1171dfb67e2a0a9a91 00000000a5cfc1c4a7115dae8a268c76548669cf7c6                                      9bb34c1975d63159cd634b3b36c91efaf75c8072749e850e5f25e0d
6515       11531 4488682426b34d77490ad7b67e28c       6f31e60f2e638d8885752                       12nzfDSdTU57696n64zunbjr7RcQYAzJyd   ff4fbf4c5947bcc7396
                                                                                                                                      044c51ba90aa928b8a205f6fdb2d9daedfac821d8cc4d3c4cd342cb
                 6533941335eef43f4c396df22a1f72a138f 000000006db877549b78d03182572ac94ca590651b                                       78067debd32feec49bd82c8ae8153a59bbb4dc9ebcfeffff2ddafaa1
6516       11533 4001cb7baf996352ca59552c85e04       0a396a0d237b68fa310002                     12j4kWoubVV4NNYSxiserzFx9Gk6L26Bdv    9d0fdacd11743627c40
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 364 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04cba98c360a4771b4cabc3b11aeafebfd84c3d466e98557c142e69
                 67409835aa92684e286449fb1a0ead6231 000000001dda108bde7d4d7ac3332f9338f7b051f3                                        77c9f331a310a8ba34ec0228d8e77fb8c7df5c82d0c5de882cd9edd
6517       11534 cb624036fa8e42dece1a247ad0e0ea     0d72878ef4d353efaf8eb3                     19gWrHTZSQ6jvwu1MqmXdXw3YzEDGYgMP5     71936310b19df5fdc036
                                                                                                                                      04d1e779802b073728868ef531baaf782eca6449e76f3a27c755be0
                 883b70dd23ae3726b401c8c14ef874f3fd2 00000000cd303954fa9113003066803e12122b1c3f                                       d95e187fd208808ae320719dd24e7f562fa28df0b5fd24f16084f2cb
6518       11535 ce99862c26f7e74f8d5b605855af3       5b851992f2c7d0f7bedcff                     186ftpezTFZ51HsSdVAFGxtL4Q9SdqFMjm    cd60d7a3602f366b139
                                                                                                                                      0429e1c6ca868a0e50c4b365e675a2d045e6ccc19845e50249eca3
                 8a853dfe6e805d663652b4ba57806ff86d 000000002e289a4287ccf316c07a63bc773d8bbf546                                       119b32e2444f97d476201cb2270f0dc483e10e3359b3cc059debc8a
6519       11538 cfbec687157e6e7d9c9d60cc1e4500     2e6e3fadf4d949c8f982b                       15dViFK33vQFFov9JpSBe4xr67dVJ7czfm    d8479ed7130e274f1bd1e
                                                                                                                                      04178a289475d567cf6e9d572875c752a6589f3afbe89d74e59a151
                 a599651fb7ded617fa2f6b6a6358016bb5 00000000280ed080209db4dea4232db05b20bc3c52                                        ee4f7b451f03abc4eb223a8e9346c7de0eb9eda08feac3d95542fe8
6520       11540 3515861313b50ddde732aeecbc58e8     8f7258cc08152ec4dd3bc0                     14w1KEpizGnPvd3gmDQBEepYqFcaxAsqEt     2f30f437ec7b26a2e5ed
                                                                                                                                      0417713841821b6326b63dbdfea889e8ca6b8b3fd05624873ac8e3
                 bcd94e879d29fcbaf4c1e28bcb7b8fa1144 00000000a564b380f9dae859e7730c1d130b7eaf13                                       0b75cc90741a5176683e8421d422415cfa169adb093cf712efa7836
6521       11542 802ac5a3d256ac188e67c00c0d131       7b0509442c36f038b2db07                     12Ciden5hcAeBfKhB8jzUZX6yCeaRHhySv    78ca0f7de8aba660d597e
                                                                                                                                      0409fa1ff53f3de4aba5175f47e2641e0f3191555dfd3710eb181b81
                 34512e292149f4d4772fcfa2eb434c2c750 000000006cedeaa6430e62e4098e6a9c39da9a8c4e                                       4e50c272a878f4dd81fe8dd8aa62325e401fe1f2d463e3cd5a2cfc70
6522       11543 8b3530c442f98722cee62f0bf2bd9       1fe8eb44b65bff9f4ee41b                     1HFARHr8RZU8H5qBWpzKqvVu8taN3AcZph    a20a7a8e3a9dcafdc1
                                                                                                                                      044487e30b31808056b536453740370eb81155830e6debd3d7d27
                 7a21ba5d4c270525c9b7b58b5ad8e01f25 000000005442a23b450285da2128b6fed56df01224                                        e4e91b2bd62c0413cc6c5be39fe4aa213974aa3e6887af16c058da0
6523       11544 ec87c5e9b4c32fd28e908413a6222b     4845b39cc4e4d60e9daf77                     1knzRGFNtWQKqCaQZWbdstQdCpwkNFUxn      56bc70c7d381058759c1ae
                                                                                                                                      048e2ee2c27e4824de404280993cdca13042b3f230303594a9a5ce
                 cf59cd012b185bd910ce5a61be45a082a7 000000006ff79fd25bdbeeeafd3685c6969650f77c1                                       4e3411a17f7dc805298c8e517ef806d2c20db5d243782bf8d2c6e2b
6524       11545 2ab7780eca30640f2e480d5da62819     558b985f082618c65ba28                       18CKX9cCG6MUmmqSTkX7SoG19pR9sBsueY    4c334e38eb0528879f3c4
                                                                                                                                      0401b561458bbac4c7c468e3b2407fe40580d6e8b58c4445a129d8
                 3ac432889fe90d6d34553c579f220d78b3f 0000000099958f8b02bec36b2e0efe7686be7fdc088                                      48dff96af24b373b6345678a4f75c43a37e82493e8460a1cbd4f76d
6525       11546 5e588c3daab052c755f1eccc67b5f       008115328c97af549dc7f                       162zGqGQPXCXsPwRDajZ6gmCr9qRARoqCh   ba4005a2a12825aaad0b7
                                                                                                                                      0451093e673a061024e7f1012f8c0870b1d55ba5da256c02336948
                 d948cbc44e93a0cfaf47514dff4f302dda0 00000000c480cf5f787a54ab61c316d3968b7a04da                                       1457e10721e556184e6d7d9dc2e69a3e5b8785f6df34cad1131194
6526       11549 1ea7fdce3afdd11555defe014fc1c       bee6604dd05bc757eabebc                     1A6K7jrcz56AwyZa8CUs82cMj1xCvL7Tvr    830da2ece510e2ba7d6fb0
                                                                                                                                      049de7edf6b7ed551ae29b926ffb89e0171c15f7ba5f62464d04ebb
                 c56de69e9eb1fbbfdc3ed80eaba25a32c5 00000000d6e42969d4e4c0b74c66b0deab4f460fc7                                        32856ba476d5453cf536200c2161b89e0442750718a92a900b3f82
6527       11551 5edfcf96e040e861c0c1033a7d290a     1c5c0078893ce953704697                     1LK2QxGXP28hf7GJAt2yDwtjFwoACwQz3M     c0f53cee1eadbd746f544
                                                                                                                                      04e891213f966c7463ed2ab00324f46d205a33fb83adfabd64d7366
                 a1166343f6e3d93e79cc7d9d432dd5b5fb 0000000013045f37b7e866aeb4c736554f441d7b29                                        901d509e183c56dc173933e1fa4c064d621cbaf3b4bc600a4a6bddd
6528       11553 7abeef899f621c6d8e8a47544cbae7     0be109ec3cc4dfd2e1f338                     1DKAs85ZSrJvYa5nD2Hyx9YhL6ioYbJtAN     d5984403d16454e4673c
                                                                                                                                      04947af37be77d008c6f23a0b40f3779c0238e3bff8e37a988f584b3
                 b836d0cd4c3fe2a331a7deffec11f31c24d 0000000010cdc2b3c90cece2ad2ce1fd15406164949                                      97a0228ce0ad67e578f44b4f16b7aa6f4700a740e600dfe1e39c4ec
6529       11557 513abd4cae5cde0274e9b44b6c1bb       db6a95f6ca0b4b50e5ec6                       12XRH6zGkFZSqAeoFmRfZtVh5jUzodFFQu   4d3f1e971b10d92a9f8
                                                                                                                                      04e2de29b999815924173a3e92ed1d0b51ef3e0a207c79161f3ba0
                 e205121cfe2143ebf919cef664afbb72ab4 00000000e9e3565c958a25a7c001f111d99a84dfea                                       0bf4f1da64ce8d190166109557fa8fb3ccb16a9c6348a6a6bfd8418e
6530       11562 6c20c03c4bc3d85ba707abbf1d8eb       2aeb44db80413cc78c0275                     12yCns5ctV3sdCMWqHmzRwQ67K6qLwMPka    54c9b9add7dfea3a75ff
                                                                                                                                      0460ea0f3993e0d9ab6f07f138aaf3cebe22e0b536b57c744bf45d1
                 79661ca88a4b8c917e7dfc7bc42b8da8a4 0000000019799376c7c9c719f0209680903dc0812a                                        3f53ef88b5010fdf2e96df99620102260e800fd4ff73b91963095086
6531       11564 bbb1ed334230bbac198cca92cd1985     b24f46245aa041b8f38250                     1HdWth8CHaCxU8n1GRsbTwzKjEfoYbaxG4     0e69a4c4c7d8282b2d3
                                                                                                                                      04950f4b33aedf8f4a4d031cf529dac69da0c5ddb951f180931f4c2a
                 e9a7abb7acda1ff3368e0003196e8d6cdd 0000000022a372f41d0d54442fbadb4961a68dc1b3                                        4e8afc5791f9897f7d983321f7ea39fc76b8c545ff097536a29ed835
6532       11565 30fb640cc441f6c100e4d2ee31d6a8     34915a93474fc035f1b742                     191hcrhzcubjjyP184NMtCNpivnVSZbzjA     40ae4e2a1b3e167284
                                                                                                                                      0409254fdc96c75d1376b54ae5dcc601488000763a6e46a41dccd25
                 de794e1e565ec8e792a5cb83c669950ebe 00000000febbd0be9304cdc4c87cc3fc8fc0de10e09                                       b76974a6e460007aa315b241573892d808ed24eb575a2f0481df5b
6533       11566 b8b4905bf63b8508be97c2b9d6911f     e91a9165bf3e2e20abe40                       1FsLZM88dLBP8aiY3Gwc8259szmZNDxACy    990ed6b47af54c3ff969d
                                                                                                                                      0426eb9be20a21e1eea7ac856e888b82fae90402d60919ce023add
                 56c46783567e25df3f34eddaa79562a992 000000003bed01970acbe2f32f994b7330f0a7c2df3                                       f20ba439ff4c3828f9be24cd1722a55bc097b7010614b431c1a42b1
6534       11567 59c881f4fd5a28b4758975f718a38d     3e465be946ba02c155101                       12npckoYfK1rc8HP3ttSsrTCYEhKppYWwt    bd5e5df1b52d837219cc0
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 365 of
                                                              913
       A                          B                                       C                                            D                                           E
                                                                                                                                       043a96cb73fd25f6bba66b411d79b64d4a958b6c744a7f3651b9596
                 3f97ad5c1bea4c9868014977427ea80b45 00000000f3e8bf4f39f449b3eefae314c61adf0553d                                        759e20127954de573c9a42b851caba644d390f58cd5c193dae4049
6535       11569 e78b57d920eb60a9e653014d344dfb     9d18831026ed4adb81468                       19mZCn5JQFF1ZNkegxtou5AB4vEbbtxXMq     ab5c93fc84fc9fb285a36
                                                                                                                                       043f5cfae0864fa4441bef4706dc8a0b7eccf06d027a5e7fc255d3f0
                 66527baeee9b60b1e399578230b956f1cd 00000000cd8fdf8a463af787de45dafada6c3870375                                        3ea25c1e1a8b70efe0a7235e1fe539be0decfc8ea4e4f16cd9e4668f
6536       11570 8ef7e6b019798f8293ddcd6bd14838     4d066bbc439bca8da7f95                       1EcMYtxLjZfnNHQYj93oX6WAc2WLPzJN4X     411637f6ab49a39b35
                                                                                                                                       0459067ffa13067e8f7ad9d15e34823c6cb17be27feca01c22eb0e6
                 ca423827b2699c8f1aa89712897d5843a4 00000000b2da0b0d86aac4dd1175ea936ba5a80ed                                          b6634f4f25a02177b1b33a57f49c7810df5cb3c0c8b7f438e68da213
6537       11571 615f978ab547276528a35f41f363ac     98b2ed0c2486a33b0bd0f06                   1XyjCNPcjmSsFCiuXhzJzCqWdooYfJvoS        2e2ba29a410f8ba87d9
                                                                                                                                       04e3ac6954f5b04b1b223581cf047359b38aa016e075aa967b373d
                 eacb69f8641f139351f887d5bd887ef9b04 0000000038119a94acc2943a5882e1ab4355d7e803                                        d66507a130e0207e2315fc5fc47df4482d94b97e3a6a3684863615e
6538       11573 5e6484a5f9d91eb9fb4fdd9f0a7dd       4aa0e2e86e4d61a583e6a3                     12trirAgtKEGsfp6P6xqtVLzRinqM6c6bP     1e00b509eca3290891630
                                                                                                                                       041dd32f52c612ecc14abe5b0884fcad091ad4056c5bc89f9697982
                 c36bca2c1e6330f87781a1ecda7c54759b 00000000182d06f9df6d965862001962e4b0f922e1                                         3d34e02a694aced2c3ff892c8c9d57d717ac429ec1e78cdc6850d5e
6539       11576 98b21f2e7cce588a8d588ae5f723b0     391e261e748373489ae215                     1C7bqx9cmHY4hrDuAN28h8PQUuT5PSuyj8      c38ab9ccb1e438885896
                                                                                                                                       046dc0bc89d01b01c677599629bd4637d88551595a2243f66df356
                 acb350312becfeff3ddf014d3ac5a0f6c0a5 00000000222db911febc26f2ef5ddc44fbd5d81d2d2                                      9f4e7a2161f2604ad71c87096a873de18912411345a9f67963e158
6540       11577 45826713827b99ce64994fe39318         1433b30a5e1e1b88c0612                       17pkaiHGY5Rvvn1yXghpyVaPLk5hJzAdVR   75c85b1d3792a5692a79d9
                                                                                                                                       043c713b9541a85505362e2d94691fac73a2b5438f28f4352db2087
                 de2654a9721d228f45c649b5c8973b9a70 00000000b31c82d69edac46700bc978a94a7ea6de6                                         250cbc9512fb41f906fdb7d0d406b9bcd281af8b0b440afc9309cb6c
6541       11578 74ec0959a73c96ffad4e9b50cff4e8     c157e94d76e74fb39f23ee                     1BLm16PqmXhyKxbvoGg5PMydzZkGn9cAhv      071181a00ffd7eb8de1
                                                                                                                                       04318eb75a446c05e09a4ce449e822a20413a01e038105336f7950
                 999d6ad9e13b7fa892d46581fc6fea6478 0000000006ba0a08e97f2b86f979aa5e4115f7b9a2                                         e6296ca58dc3f97df49bc776d858428b2d83c8d982d777511457654
6542       11582 134af268b42ba8592d9c712f3129ef     e194f18bcda500055ed999                     15dTQUeLQabGChvE4qMXbAKcQa4DVrMp2y      1d8a9453a425ccb04f22c
                                                                                                                                       046cf3e318a58e92d0f63129a5880eee7ba023032b11bca81ced73
                 7a155098e925a517314416258e146f6c61 0000000091f0e2802ba6c476a1209d6359a3098e62                                         84247917a99495c23067003a8c1d0672a670e849cf58aab2906356
6543       11585 838740f5efb8e9b3bc04cc55a849cf     9a0e1d823655682cbed0f4                     1JTMaUiiz2KaR8BDg2N8pEBLyP4wEcHBtU      4dd7320fc89941306a16c8
                                                                                                                                       046d6bd2f2adb23198dc6b96d0084acf54035d371764da8553b891
                 8e81d239e6859ad72e88726908f3a19cea 000000006064b75ab3c454ce1751811e01361f738a                                         c8dfde92f6107d93b6f5ae83a969c876e62bb21cc36e2ae40c76c2c
6544       11587 4779751d631c64cffd56fa297ce7cb     fc39b69aaebdc7718ef3e8                     18vahcziRkYwE6Wfs68wLvoGrFBvmAPkyi      1289fa79c21a1d070e72d
                                                                                                                                       0463ababdbf94ff0c9934210adb83cb40831c15b54a8cced3a29044
                 3ed23ca567381935018b5ebc84c468bbde 00000000fbbf86dfe40a92d259dca2b36d27b79901                                         0f686b9ff77128952e4ff3a7befad76cfec50e25b1fee64fc59f7a416
6545       11588 59ef8a496f035433b41717610d7af9     0a805413202158b8379e7c                     1F4VnKQ5AEz4wUWjTGWR5VqFH7Q15H4Gv2      1fd18a7d70b2adc1ee
                                                                                                                                       0459c52f29f163d258b429c7c0fc8d420a7cdcc8344e8ed2c4024250
                 2878e944ca97004b03fec55ffc01ce0d02b 000000007a9a81911e06c51fbe9dad66c848985b15                                        e0a1722c4f45370d7184e9a61e3d9e749e0cfaf8b89ad7152369b9e
6546       11590 8ddeb9186cfe46e21a3df5c5168fd       bae22d1af1062ba1f153a2                     1K4pdE2pSbKDMkouUYCRtLmTJhqDqery2r     06ac01f02f5ee1d1cac
                                                                                                                                       0405cb7539aef6de9b844523ae5273b670ea2e1b5a1b2f24122fbc5
                 9670df6d25a71193b0f545c3b0a8a82fe9 00000000b913e272c7788a5ce64aadf683c84dddbd                                         c60e7ddd0288f4d77dbb28e03fd0fa1d2b6c8d82874c58d1a5a2928
6547       11595 b0f1eb173ca01ac7be8f71d9eaf7c1     205639eb6238554fef26e2                     17mRvckhqx4XH2YEVumkZT4gNav861rums      7a7818d3cae282aba1d3
                                                                                                                                       04d25db603167a11013fe81c4b01c28d6cf8c70a6228d427ba04ba5
                 461483985197cf63a1a69c8283c04ea203 0000000025b866b8e89eac8c1b2a45b0322abfd887                                         be56380e362853e409f3c968f03778c7c13b1e4dd1b51fb5748ff1f3
6548       11597 9dfe88c9fad7637ac04a13baa3bf41     6796956ec89a68454ef015                     1JGhR1JxgFe4LA83zsVvawNUCBUp6bft5w      0b86b5010e5c7d52bc1
                                                                                                                                       04be26d0a4a965395abe5062392ddd7318b98a87bdf65bfb72e887
                 1ff054fd706a6c75a20b63d4098247beaac 000000000ecd3faa889f77bfd9a25d82b2807a068f0                                       573a53bbd2c56c1aeae6353029a6ebd735aae837a8e464b0daa2eb
6549       11600 ae2e33a3ff755b7ccd022c96e968a       93557e27f42deb6f7cb02                       14ummAEpu2i3pGADzBLv2ZFMRLuKMKUkE8    aa9e951ba97a52ea169362
                                                                                                                                       04965a0b910241ece10f3e621198c447c7da1bfc4491c4ed5a302a8
                 1e4fc2b62c1be6cb49d3db94bc2e284d91 0000000007fd6d38cc1b0e24b5a84d7ea4dc7f9f0f2                                        d4e02424cfdaea13946f47c766f896b28a91df2b7a1713bb6a492aa
6550       11601 a77ed6f34d14b5d25fb742445f9c74     679a1074736f5feb50a87                       1CNrxyGuLRUi4tDvbiNwMmLDhZ2GwKJpYd     0763b15b8d8d11a54088
                                                                                                                                       04b4bdf14aad7e7bb77306b8e378ba4091872b059255ef61775569
                 533110e8df5468be3456e6c71fb863fd8f6 0000000056edd625466d5ca97ce52312a6ebc42dc0                                        8a67d1aa03de76851a6feb977f1207e6d26a6307ebc7a3d7df3334c
6551       11603 b49308ff4049c993c6979a491e225       abcd3ea78474e40fd8dcbb                     1cnzQQa8x259g9XkaYNecqCainSPes8cq      fc10a841e26a16e559f36
                                                                                                                                       040192376713995e58e41e941f1db00cd2104e6fc096726f9329e75
                 7a60edaa4d27a268a52523e43b371207f1 00000000305b8c255d584fb463f6078c5597cef63ea                                        c026425696a49fba1ee36a5e4412d561dd2d1891b1c80ced8d53a4
6552       11608 5e219c0e18a743ccb71e27a872ca72     6d324a4a67f879216554d                       14wkoBKRHkxRABcGHxpqDKNj53QnghpMr7     b3c9fa8aef830a41d4962
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 366 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04c90730f1393ac487ef97261cda2574bfc40458a712de51b4f5739
                 59d4e6969ed52e6276999aa5dc43c403b0 00000000283399a26c6e66f724b65ba9a95e8ff48e                                        ecff6e78765f98ecd1a6116d6c0abcf30972aec8b17bbdadb2a3188
6553       11609 1037ae1f874165495429fea55fa892     2cf5a9352338006f282810                     1MCmnkBAGGtDqNhoHFvptGvrd3GkfP4mGg     386ec85bde8bc3a7ea35
                                                                                                                                      04e0a1f39ca756623faec891c51dfc13b005807f4df6019874f6d4e0
                 3886b15cf9a3f5bf3ea65fe7cd0dc9e74f9 00000000fc27db4bdb0add7d0231e7d8abd811332e                                       05d00ded5d80a38484cca43a90a27788c2da3cd641142cf76210f01
6554       11611 8456cbddaeb5d22bf217777176595       8c991c396ee494895d0a6d                     1BCRCbS6XZz16bVngJRMRr42UcG2Bu6XmW    e94281b408c1ba6f3ef
                                                                                                                                      0423f284055a2fecd2a61710a0382ec2ee51c3e38c8011fa95a7f4d
                 f95e684e7693dd38b1c7f4c9459d6102f50 000000003817a6c9f4c0c14842fbab69527613813fa                                      233671a4c0a9b68c2569e3e874c9b3cae0de40d75837ada4d7d881
6555       11613 418781655e888429fa9cdd2f8a8d6       f8436f8af2d930bedfc76                       18s24TNhsXDUaK3wbc6br3baigbkSAo1BW   440243640efe1fcc40f43
                                                                                                                                      045bdb35dc96f93aa9342083cf32b8c1f66e3c520edf5fafa5426406
                 dfe2403b1b1406dd3b91c583bf8db1f937 000000009579cbae56adf3e5b8e81be19710cf84ec                                        4103eb8b25aad311d2df898e1b93c62276d89d725dc8804fae69d5
6556       11615 8ff8f7c5a6bd588ba1fa531f90beb0     13e7094625898ea3bf6a2c                     122qRATK4LCfHztjpomzKjw5BmdLMGR5xj     72db956c436e4eeda074
                                                                                                                                      046bdfd01965017e45244662f16d62a56e42a65a2c8966a5520eb6
                 0c680bdc586b4a9489806c5fdb5b293545 000000004207115519e5449b53e7e8a2d519fefe21                                        737bbc50a417218d69e92f59675ceb95b3bb7075a06690eaa6ad82
6557       11616 95b81d2c72227303368831df1d3611     7673c4112f30090f70f6c5                     1L2J4og4KsKjpYNX8STgy9t7eusrG5Q3FX     1a8d2b70a055fa6f3bf768
                                                                                                                                      044ad88cae53303974694c9a444df5478a89c51cce983264bcb6a41
                 a1757a7a842f691ea5ea2eedc85762adbc 00000000c5befced758d6baacc8cc6de3011d11c17d                                       00a5ec74a52053c49c3345e669dc1ace2495de03cbf745616d57601
6558       11618 85d3788dae92c01ae8141bac320c49     d33c9f7cc8b699f8c690d                       1LGGVdKr8JoftxkuVwoej3VSgJ2LpzuB1b    de14c1c45c074606c0ae
                                                                                                                                      048ba53c97e994a758f1bbcc66a814e8d78267d43a6807435b66eb
                 02c9dc65e946a4eb110993d5288bc0337f 000000002b519d326013d6484fdcba3b53acb27106                                        752b81d62d42f602991a24e7becf5e828a2c10302f854071a57952e
6559       11619 61dbcecbc78af61126de6aa0e620f7     d15aa390748446978d2b8f                     15C5iSFCS7ADQkgeutNC4AnnEZHLgjsodC     5e1f73b95f5276d4f2523
                                                                                                                                      046ba6f815fa5c52e30822cca73f187febd457e4d0d010dbb8e016a
                 7e1e624c421a48a2d98cd6e2cca4b6d6db 00000000c905f1ed47b301beba5a5ab23e4a18e694                                        dd86fc82694b785c144ea4ef835d337f222f008cc200b8d5f005cea2
6560       11620 f7c90b451e1d817a57f1df34d716e4     fc381fed58fa024f1ef847                     1GBktZwZqHAinqpGkkzJV3YKJcUboLk7cw     8d35a5416de2a23701e
                                                                                                                                      04b1ecd9f65b2acfffd66d4ed0d4c7c9e0c4ddec8d9f255ffffb5ebf5c
                 df739c3e8cc3b942d7e9b7f38ab1f5d846a 00000000fedac7ccd36c21d8561094548c862b6c2a8                                      58d2c037ed83675c1cbe15a1cc304f53ce9c46d624aa82c3c48c000
6561       11623 6393ff51bb9cb009a8d22a43748a6       c31d7bbd20c21ac7211ce                       1GRnrwz6cGHubLwe1RBVzDCTDhGd4fcgtx   ec7172a756260f2f8
                                                                                                                                      048419832d0b6d3840c383ac95bda3b52b9d2343a40de99acf75b9
                 38815d67ccdb7ba78fb6c6f24ba1b26410 000000009e7a31de2079afb7c6f3cbc200bb992e6ff                                       6dacf400907aa6ac880b31d1b9b677b0d10606f72c783f1d234865a
6562       11625 7aa921365d833b1b555ceae4e633be     01eb9fac081d6f10d2e1a                       17RDjaCwTfrGJJWBNbz8P8gM86gejgTsjD    f879e68120857dc1d73a4
                                                                                                                                      04879eb5add4f05ab21e0cc03c45345138c59e5fa5f797746ccd78c
                 826105444a0632966375b8616043ba7e6 00000000a08379230a29d6eb935eb53bf588fdce0b                                         b14ea4d677a2c6c3ed38f07f30ac5b799d2669c3fdda4c34e4c617d
6563       11626 35d46fd2cac6964aa9eade12f9eb755   50aedc9720f7d2d88df8f0                     1E5cw3PWiEVoBZ3HwVbLZHs7cYnxYZcXq1      afccbf06907f8033c507
                                                                                                                                      04d767f20d4df871f7287eee68ccb0e16aef9ee24066134792e3ed8
                 939511c534a342eb019dd999f8eac18cf6f 0000000066af537ebb2d5c0024cd607e4b12b7753e                                       75904879a4b024404ebc7308d895bd4356ec44e08d65a03466c91f
6564       11628 d1c512b0206312f263966cd147a44       e77bdebb32c3ab375db13b                     1224ew8jtPXvs4EWnZrM3i7ckjsKUx1WGv    2df058c4cf0072b45e015
                                                                                                                                      04a4ce244a79fca021f7f9e1cdc7ed2b59b5db7daf647eb8b5fe140c
                 21a7a307d70028969c223d77e4ac706361 00000000a3033e0d624a4da705a3ebf153b8fdf5ed                                        1a27f4d11bdfa475bcb994b110a2cb315d8c95b0d960df9b8ed0c83
6565       11629 13f382b8a64d7ce3062b28f3b7dd09     30c0651233b8775a7c2129                     14t2ibrcsYbPWRcDBc8XUWexAp6kLSUrzb     d2278fc12d29959354d
                                                                                                                                      04d702f403f7f22015152af2c1b1268d393a4d0d0a1f592e8960906
                 90625288745b986005700e64c8e4b9f83c 00000000083e1a76e3b52b3e25ece5eb3d0c92bc86                                        a46174ab078f8ee25e7d2be592d1c15b668f447e78c2e731dec9ea
6566       11630 2253ca2010ba0029808d0337073789     66ea40543eb7ed885d6bba                     1923CrSBVaUNa9m3h27DzVxa3XhEkE5uNu     7478dd4bbd295f3b28a0e
                                                                                                                                      047c18312921a8e18826599cce1d09725e1c5cf62c9ddfc5a4d5882
                 32b36ef31f198c59d4e3e67dec611de09e 00000000598e42d010e606494567c22bfd5e7af027                                        8dee8f59728564e99b5e41429dc2f4fc4c9ae4d6ff76bb311f96a4b4
6567       11633 3319477e621535512e452f2585426d     75c99e56582df14b57c69e                     1Gxs9KUBXNQ7yPhShCiHm1CoXY2RyK21Bq     d9327354ef3b9ce1864
                                                                                                                                      040044ef5bec341f83eff836a4cd3acda42532309d0c765e918fa3ac
                 65b242cd807e086d9ca4b0dc80a2f26835 00000000a65e8e9891294c1a3d1d53021ee003c75e                                        d15a03e1c0a21e1213a00cf6cd7605f2ad35f7bbfaaf89695380fa34
6568       11634 0913d3341e5187ab4a7aa8d27eb040     664ff97ad6f615b0b24ba9                     1GtDHBXYzWBvoTSVkxsivcavtEAJe2cebE     dafed54b3ae0f2de17
                                                                                                                                      045f5ff9e3ae1aafb2029f9c6064ae8e3f84454b24bed77455edb23f
                 c5c4a0d6b32e1f0adbe86e6de99d7e97be 000000009c9b1e82f3713077c97119af489a783cf65                                       14f5c79bc873dea60051b96a95e988af3add7085dd6d227a3f1456d
6569       11635 70830dc80e46db8e159837be083b23     489956c3c8fc9be8e01e2                       17tho8tWrBtnmNidxgWXAxoVuqo2G5wer5    3943537695e9bedcfc5
                                                                                                                                      045fa22e473a74c6f2cb5e11bf489a38f361afd281436274d761275
                 ad557e0e2b161d6f41c2897bd9ed89faf0 00000000971c9fb367cd25045a968209bc8c686cf54                                       00df42a5de2dff8c037aeeeb1128b79086a730265313febdd0762e6
6570       11636 0290519ed75baf729511fc51f99380     80039233065f7bf21bd09                       17xNns4PKV17hDZv9ikkdHzTN6Q6tPFVUh    d40a05b4d27483633b89
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 367 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      040b9847422021f40af0e52dcdb2a3eab104daea434e9e300f1962
                 064850e5b2f9630e6bef599bd29d8a050b 00000000e256b3d69576f19c9858dbc0ff3f7ecfa10                                       969b5683b3d294654017b2707bad984a2ddbc4d3c96bcbf1b7b433
6571       11637 8be0192193b79a09b7db1e113243db     197f42b4981e20849f583                       1CVENGcfvFAXt3JZiqSQiNndgqhtQUGTeg    b1a5734ac126e2e77cdc66
                                                                                                                                      043b95302eba578fdd59bb8bb4a3684729eb067e553cfde93b33d7
                 0952285d2d257b68701591736c9676e6af 000000000214ed47dcd7e25bde9d2b180f462b9f3d                                        e986354f504eb7b9d6dca262fb4bcd997e8dde2ce9667e789445c3f
6572       11641 b634b93a4a4e71dc040b26e964ff45     b7f793fbb21f439ae82591                     1D2n1HEymdRU1urmJ9c4PUP463VfyuTotx     eaaab5f6ccaa15fb0bc51
                                                                                                                                      04c14b7bcebcc0fa3cabd4fabad94c08dee0bf41722318f5ffd62576
                 35244f5f20dfbfac7dfe59624423778a6d2 00000000e1924dcc2e118613bcfbfbdaef8a9a00634                                      86bc43f2780d79fac29e904d8f71b60e22df88593f3ad7229d313b4
6573       11642 7ed0e35238308bac04392330d18db       712c4f7a7ddf76e71ca52                       1B8zNv3mwdRtEDzPtQeNLHeHK6rAuxaiFU   a255f6c0e825cab0166
                                                                                                                                      048f55f0318905268120a65ac3d07c4b65af81a1cfa29bea2761da0
                 947aa9101caf3266c271a48a220952b947 00000000d01e1921553382bfe8453e33599833cced                                        432aa72365632e56c500e0311fe4c1eeefaf44cf1d1f047fbc99ef94
6574       11645 92b6f07e181155e5296209c742edf7     14fcce808dc6f2ece897b9                     14SovrZme2ifeYPp1ZEJgYsvkThLee6eCP     e9708c0945b62ddb43b
                                                                                                                                      049923ef1c262961f8376b10abb48672a145f5cc2cb7746d500c4a6
                 1c3f5fe2fa9b1a8933af6832377fc08fb29e 000000005179dace8d4c67ab3090b74875f40c59ad                                      ec03e82aae097f07257a9b7aad0eb46bfc15ccc98bc7dfa4d649de2
6575       11646 828fd99d103aa49ec92b1fe3d463         94946fc86724f3ba1ebc0c                     1LuxYHvJ48HghkRQ2ZZjRGersy9pkg16MT   5aca641bd9ce40109a47
                                                                                                                                      04f9b576eee25bcde75ce78b07ee7053966eda14c2222ea74ae566
                 c9b00dc57515e4aaca1b097610817cd3b2 00000000f9c4789a210bdf334a29c3ff738f9e26f95f                                      610d9bcdfec085165a9b96b0393c432932c7cf95e5e415ffbe395c3d
6576       11647 7f54b18fff44cba524915543a994dc     1a552dee4228f96c24f3                         147Kfn3Ev8tDoWhY6U62aP9VgubXQXwPzJ   164cb26560c91380eb64
                                                                                                                                      04754cbcb646dd5613bb809e1386c63e731291395102aecc6194b9
                 65ecfce613f4a9cc10bf708b4d453e1afb2 0000000022e49d49a176a41217092bc47c4066ff3e                                       9f73af4f27213aea72a1b8265e3410663e68185d25e7b963b06334
6577       11648 9938d7f12bcb8cee7fe7beb3877f7       52074bfbd52dc6688ed32f                     1Cvocq7vVh6mBUduH99JBVuTmUeWZ51ZzZ    10e21251423de1a3b051d9
                                                                                                                                      0421443581ce69af9559331c38dac9ab61d6dbbc3d3cabd0319209
                 20f5655ee9d768e9d095283c99a7a68908 0000000097d62ee4359a2fcc064750abfb8d38edfc2                                       ad6d7258909d50d6ffa85a02d6e3ab00f2d1ecd5553246d309c46c2
6578       11649 91734a1448247df63e6fc2ba1c5a3d     ee99529ad92fa0157691c                       1JujMU1YiSQP2MPXqkAuxi4VUeb3dz1XaT    544c8d45689e2a97cb5b3
                                                                                                                                      04419962cb78d70939ce66b681e307976c084d0bd6ec7bb3f8c47e
                 fee7044c84d6351a8a20a9ee4c6e3a0ff3d 00000000db1b528f6b80321de0c7cbe097f777c1cab                                      3d9b76b74de8fc4bd0ee1060d0032d0e3e92436002e0e6115a6224
6579       11650 58bf10c00b7f68a1bd5b33e289679       21a16d5b5ca2c3f9c87ee                       1LRj7F9kaJbDWyoMAC7hqdX5Mxc6KRaojw   d79744a4db7e23b81c6380
                                                                                                                                      04fb6633413f1b6616ebcde615b3d3f7a6db62e48dac2d10b0bf611
                 80b02653da6c0f55124a056d3f345087e5 0000000091b8c3dc72494ce952fb60b7f374ea9129                                        d0cb31d394d1c3932f1b4cb8b26df58d00588571952c9e2b3320429
6580       11651 14a1df9049886a03e299d80107dc22     4189fe48fee1a2757cf565                     12SyB4PTFKW3uAKrCmA95KVqoz9pu2kEhK     84d04b43a781a4d27807
                                                                                                                                      04778f4ad875f3023343f8976f5bb83b30d5dcb41934a0dda67ba88
                 8d13346c0258b762f77745062d731122d2 0000000026b20661054137e2149868ff082b65325d                                        412d3ce3c3d333ebf34a79365e47a91b1ceb36cb85afc7acd45dbd5
6581       11652 89ac93fd9e4fd02a5490a78707a989     caf252586c6e7c99350e00                     1AKFGw59hF6hfTyyecjmtgH348zvH8VCA5     d6a82435a2deae463c9e
                                                                                                                                      0498395f9a4162f59004155f4a0337d881700a733d1782faff91370
                 435c1e5041ba13bd63f1605d067a310940 000000005455967f4a8e1ae38c49726edd6179313a                                        7d888fad6bfef481ada0f2d3046167f208d171c34cd56b83b8ea6e0
6582       11653 54da463067048f55e3195b4216223a     c7283274377857181c945a                     197YkJroPLsnP2Z2QHFH4Q9auTAw8b5Wr5     6b78f9f5b8635ebea388
                                                                                                                                      0451d5016b45b6c8b05a263166d6bc9cce1f8361e7d88d306d2013
                 a846a155155b9711541b798b1ffe96c8ecf 00000000b344b3af1e18b760a06cfde3b2edaee7d4                                       a75c5618591cee4e015b6fffe7009edc27c9297def48192f98176d95
6583       11659 861c817bfed9bffef09676cfb2f81       37efa6e0bb5c41eb53485c                     1PSawdN2TqsKeS4BqM1KocpPUmF1LsrqfT    b8985a9456acd8d8734d
                                                                                                                                      0426d7747a9174b40498cfea1ee69f8f82bfe66e24bfe5a2b073cac
                 3d0d814f37796e78986daadbdb2d01ac0f 000000003d67d27245810447bef2a938d6cdc9c7a9                                        b251797e5f48380f61502a485ffa07d7dea735ef28a1a37dca21a55
6584       11660 3dacce30151107ab95eff3af8e96de     69e1fe97aed6a281b09706                     13LcTwBKK2UksrhE8kumh1aQMp2DdbcZ3R     111d3ab09bda02e19566
                                                                                                                                      04f21c1579fc10267c5b67b13ee19ca48740cc1c2d5e69f522059f89
                 d8e8f3169aec48d20918f332d25b87b640 0000000001bc7d2cae2e36dd8d02db8a732cbb7126                                        e6ca68fc2f289501d8ae1786559becfcdffe16197b93d79a0f3993f5
6585       11661 b818daa37009b31fd465faa19fa018     d7f25bea2fd08862171eed                     1J7vmB4ECNsWqovEUPaWPydC8nMM6gEMVp     35af59385376e0d16e
                                                                                                                                      04f69c212a46d54d70347005c25783bad3a90b40affd779253b9d9f
                 979fcfe37d025986a2509899470dafd501 00000000eff0e51932cd9899042c266616ef396f929                                       8b1ff76a0525854f74a6e720e4a199617231a746e659f3c7020cb2c
6586       11662 9d4dba8c31ce9aeb1e67fbe339f821     803f4e7e1019af19f4714                       13sNDqmc7bkeYesrZV7MkafkxJbJkUq4yf    9d85fa1b2245d6d7d040
                                                                                                                                      047f3421904c5dee934988c2c731fb8a88c6691ad7150dbf3f4aae5
                 cf8bd1f3f7457db4c886f6f704b800e51c6 00000000dd4f59b636f7967b0f7c657d3911e6c3f9a                                      65c166f6701603635aa6474f2e87f6deefa3f473c14509f37de051f1
6587       11664 2fafe1c4ce9ac49542450145f667d       ad0ab274648c0271b8357                       15A8FpZB2iXGhDa3dcCu6j6LikDTz22V5g   7a79544c1ed1dc3b2c8
                                                                                                                                      04b8557af38fde8c18123a8f284df6c51215eabec29a1908e2c0c19f
                 1abcc4f8f2fcedde0e18c3a162d698f9c84 000000008cded592d937eac078e7a28b488a3e5ce3                                       ab84264e182c8f967e964e321fb960314889aba7d031892cf0d430e
6588       11666 613f06d0208b32ab0fe6e40aad352       98f16a906e809589b096bc                     16aXpZMUbdzhd9UsnnTvf8t66EzLaC4jcq    90cc6174021857bf821
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 368 of
                                                              913
       A                          B                                       C                                            D                                          E
                                                                                                                                      04932bde3b026378e99888d670854eb2cd6ce11d6af7eec76b963b
                 ae397e0a28c97a6fcdc83008f5af7f21457 00000000e879b8d8ee6e0475f527ba8403e692f7e6                                       6a893bb7751be303855008a7a01edae67ff327824d29ce2d54b678
6589       11667 cd5417106ff855496dff8d450ea74       99db96b329641df63fecd9                     19sQnmCZiyipzK2AnZfZknf19uikNYCKZz    f3b5be386334358f36e84f
                                                                                                                                      04d9199bbebf20b6b0bbb15d2cfee44ddf72783f3f7b954312d66c4
                 3ea3a2dfd836e30332ce34a5f25e2b3891 00000000bc9a8110bd7a8b28a4f80cba22dd02a104                                        99f0fe41952ac21ef08dd7baa485d2502a918183e0ea01137b7ecbc
6590       11673 676de63c3fbea31685b39c634316a3     a6f97e439548ed16669bb0                     1JAXooSS5ZbuJXbjHucFJ1Tj2UaRvG47aV     4cb958f231f7bbe8f462
                                                                                                                                      0468240cdc32a6d7fd46035bc3970cb296316ccb30c093fe6d2d0f9
                 28fa185ecd65ea82ef76f2c999767d1afad 000000007edf942ad6a60e3eca54923919028f0426                                       0c53f76b712c77d38e31141ab7254609390de96742bc6b1407034c
6591       11676 fe0f21680e9f3bd1f93f539bd4944       023161c62bc932b538a00b                     1EPxamTjrfnPcvEpjzNZdULoRf8xWU672R    d1797a80a1cd09e58169a
                                                                                                                                      04ede17ead8fd5e21b026d55684694138fdac401fedc385df39cdc7
                 01cc0405e89c6943eaaaacf7b9d63bde3e 00000000abacf35e69ae835e89771acdf20d528820                                        e0b0f23056f44845207f99c380d88f952cddb1df5a61ce6c685e7a32
6592       11678 98505bebe76818803c6fe362f68b22     c7ab9f4f71f05b9eb0d0df                     17GVmRtSpMiuBoJWoEPrrk9WhdyYckmDM6     9ba07f59aa4000d9b5b
                                                                                                                                      04b7dd716ed6b8a1ea4e170c84e6a6382fec1d340b09e9426b7760
                 b74f057f56c07de5d0ff8d44b157bf92609 000000001919f5ba42bf8da23911f07e35cb2d7ee8                                       799de1fd4c0ea27f32b155f1f6b73044e560249a2916bced4ff48946
6593       11680 ae7530100daaa0e9073b3f6c2201e       790abd4e0614c5a9af08ed                     1JtMeZ4Psmu25gwtGuirfjF7dEY49XH6LT    781fd42b4bcb0dec2d20
                                                                                                                                      043121a0bdd1ee63b5791d764f94eb9e08f1d01951c017962e22ba
                 9551fa6362a9dd4644659a8a95362fe6dd 00000000dd6cd23bf3cde901c829d1221862620ffcb                                       d259e1de959b91de1017f511bffd42fc037152ddefa0c74a30047c5c
6594       11681 e655235d408ff61351258f35ec31d7     65ab57dd913bdecffd4a7                       1JssUWaWbda3a5531YJZzfsL546x9Bog2E    4fa14e503f8ab987d178
                                                                                                                                      04b7778a0fbf6126d767a7750fec4c0eda22e9dca5678320c6119d8
                 37c4f67ff046c9fc7df4621a36c058e8d124 0000000093a9fcc343c14e8d8da8199e21287957bb                                      7f5bf60548624e7173c1183bd59023eecd3449b2278d9a9747b355
6595       11683 404b049a8ec8ce87c0a3497fe46d         60995bc63c20b84e440f97                     14uExijg7ejZE5txdGRHEdLXEWXXaVhpsw   0d3ab21743222d5d283c9
                                                                                                                                      0447874b9dc2ba357dca50964ad97d4dd94501aaaa62e4d2033851
                 ae17f0c95ab7f5a2e055f6278e8c15347a9 000000004a58057a6cc7a76ebdf143c7a5b2141bce                                       66189acfe7fae31a545a85d0691b44c320cf942d78790c96e6b9ec3
6596       11685 29a6bfd006321860be5e82eb3e7c3       3e6557c70aa7aa9ba2a2dc                     1JxkMpMbEMsAPBgjL9wNqRdvxPyY7FshTq    7f7cbfdf1d0e56b15209d
                                                                                                                                      049fb631866da607e02425310ff84b40db63ad5e0e2cf30e2c6addb
                 719bae7b921bb2447ff50e9ff3f74c03dab 00000000728e09c6b9d6450eadfd0cc064b04756ef                                       b9d22fd8b7a40ccd1ea038bb08df2556469ab4ae3f706a046b9df45
6597       11687 b5ac0aaf2d144bf141f282d50a41b       be9b2cccb32f4cea366e96                     178We1eNzTf7DkSRxjdsHnJzwtkmpRh2Si    858cd9be1a1ac3f407cd
                                                                                                                                      0468dcb76f473c60d6bf7f7c59e8c676a53959730d2c5eed168b6bb
                 45911fdcffe8633336c28584da908eb6148 00000000668e23398aeb8e1134cbd5bf5047495534                                       925db67a09f6176da1aa2e19eb01d6b53dfc6c3a7e093de57f9c613
6598       11689 5e0be36e754d2f79bcc87d6942953       8a26ba0abdc35ec747fe56                     1PAb46Rhi3Mt4e1d4GcgQGrLGoZLpdLieh    6a4996ea71e24a8aab67
                                                                                                                                      046d3da1d5b6a5834c01c98a5dc176d96d8c40678cad8ac7275e57
                 031676c929f333f57eb0b2dc56a70be73fd 00000000f8e2dc96dcfaa840e7c3b8d88f7bb351727                                      79cbf6e6c5dc7d1fb2d7ee55618f5191e78495990b3338c481f9332
6599       11692 6981f1c4afb08399dfb65ab1d271b       27901a865a34a518aeb12                       1DRAqqTdPigkWXizNQxxsejQuGGyfseUAM   7d7b6e0a78bc60a3ddc00
                                                                                                                                      04e97e9acbdd7dbf7135a3ba8e7090b7be6e35ec3e459cee02cc02
                 728f517e14425beaf595ca58021a914a21 00000000cfca289c14129fea04d1da8def784cad48e                                       bebd46a38b5caabad9cfb1045723c1f2434112c416cb70631583e39
6600       11695 161587166243f02527ecf5694a9682     5632a7653e2c2e1771ed9                       1BTrz4abxKbZybAn8RbN7AfA2VtWqXK3zY    dc1828b1a010de3b71c37
                                                                                                                                      04a3aa9b594617da934053b6173d5a6a577f3646c65376b70f71fb
                 95c7bcfee5a59b79871ff0255bfddcda664 00000000d9af41cc08d9a209d7dd8b0251df66f6f93                                      3dd3d3dcb6a82b6636368db4675c1e021994f60257d745f49a9cd2
6601       11698 0e562470940d44981b9ea065ab275       175398132bbe7fdfd6539                       18Xd5ZDi8DjXHhvqpKgguiNt4cCtfc2HsU   0d764bc6d18cf792397469
                                                                                                                                      048cd8fee02e9e1a9db4e35cb95889ee0f7914556cdcd5252649821
                 73e628ba230e8c34e27da292aa8f05585a 00000000d2a57d347be15186bac207ba6a352eed2                                         30a76526ddeaf340f904b3b778c52eaca7548b5d97491d12b0a53f8
6602       11700 addc05d3f83e4c36c5b264ca616dc5     908599aaa975a6d99422721                   1PCEv1wGxHYSzqoDAxDVYqQsgV7V11v5hQ      ce1718ca3e3421c2f67d
                                                                                                                                      04b62bee306cf87e3737a33a3fb9cfa25db9c232ee233fc50bac5a4
                 018aef8f0a73bee8a30536efa694205776 000000004c6467559cd9e57d3036d03e1fc71da79fc                                       e86f102efa000321ca3bd2501b3bc22563984a142d229f5a47eda50
6603       11701 294b25efc4582fa3e59b7d64cf4498     ec733cc7dd963bc7df097                       1DjmQG9JBg6xEznuLwtipD5ks2ccwrZz6Y    7cbb2602c15c3a692abd
                                                                                                                                      0482dd78682c149adf37e29bc23af0c2223867377b7ce9440a4aaf6
                 b02882c46e1be1e34e8c4decb58d12b5ad 00000000282954fbe642b1a30085f37cde10ea3d00                                        2170a7fd0faf581ed97e4d2c6e8e573f57f4ebc320963cbe8fb5ab7e
6604       11702 8d8327c54313b7629aa905087e5a31     8b0a181409f9d550ee5dd2                     1K4fL5L1NeiBVTSvpxohNFjBpghzqcUKU7     5956b8599a3bf0db747
                                                                                                                                      048e48ddf05cb1e94a467d46eade83a00b51b888aee9a28c7cf414
                 c011c46bf9d208ea9818b2d10ac0fb05e3 0000000085745b671a0e092711106d949e6b21c2b                                         57cb7001fb0bc159e1448b354db4ef7b84ab184afb3681abe94ac63
6605       11703 b546afb84662c7db66212f513332c7     a85790395363164eea84602                   15st9p8mX2pWQ79GjcPAAyLSptX8iJno8E      9d22a6ffe510f9d0cd63f
                                                                                                                                      040027bcff982787e2a6a21dfa42626078c089a481e7688eb100478
                 fdaadd6d759f6af08b95d818f7cb7ba7656 00000000695c29dea000716166190e3cae3d95f031                                       9f64b8e338f4126e73060178831ab927913b921c4151cce3e4ef16f
6606       11704 9bbab8d8febd68d80c05da3f0ff19       a0ab01be95bed8cceebbad                     1NtnEwvpLfwE8RZ7ptiipHc6bNZRr9Dqtr    6389693ef633fc99432f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 369 of
                                                              913
       A                          B                                      C                                             D                                           E
                                                                                                                                       04bfb0f346b62777a55a2b4193219214a9689b1925ae6b68de4baa
                 c6007d24fb356ce3e6482b54be9022ed14 00000000ff57d6d2131163a9176a9c937993381be3                                         e7de2d51e8d6132775acb39a9e8056567c1e74e9ad66ce18072433
6607       11706 b3ce5887b8fca73be27887503defe8     55546a3352281393ff9442                     1JYeiB3xk67k7oZyDZXKp5pnfPkrogL5cb      ba68897a8cf31bf473a55d
                                                                                                                                       040b59bac5ce8a2d303a3536459a289839bba9d5accc6957009043
                 aee1ced5cbd4642edc91dcf0fd0b57a26f2 000000003061f6c567404d394230d2288f20029704                                        07b1caed02fefc54fae04a09a6550ce8835a60c1d1cd85755a6c2f1a
6608       11708 29b840a35a2b8ef4ee2fa8dc7b55a       29f9f36dcef41625dc86b6                     16inqUY96fHUPYhr6dKvEJV78XDrob1ZVD     0d43ed45ccf96d145356
                                                                                                                                       04adab010f995b279e684b76a9ae428f6b7cb64c9d4d72bbadabcc6
                 12f75c10d8139ef5e9a489e6ae7779a5c7f 00000000513037c7cf6fa7ba4322e5a1f440e517740                                       ee8fc97f4ca72ee0ad4a576b7d1859f947cacddf2ec0cac56c8f4fd1b
6609       11712 6336cfd694d0f8b317300adad70b1       4508f76200de9a9b01701                       158pR8ouG9zZP1dmErB3KUN1qkp5cFau6h    564b4ef14ae5a26d99
                                                                                                                                       04f29aa79746a89db0f8d0640bf2a1dd1a97dd59c2f883b36c67389
                 b25a5f4618dfaf7e04cfcc735f8f469695c3 000000002fb83a4f41d637004ea9dd7dd4ea228c93                                       b7d1c3386536e0e71f1e4be93e6c2e21ae691c5780ede97b1b6c3e
6610       11718 6d603867a8a4b92d124a7e2579e9         35c38a87f96cf8d5a96cfd                     1AixCttFVW89xYaNPbMS7BdcTEetEfkPxH    10bee3e5d7104507dd97b
                                                                                                                                       049d9a9cace28d10193b7e28291e35cb8719d2fa35fdd102037ce5d
                 b512c3641632534a17b8823cff5b5e5289 0000000034254ae57b45be40241e7f061cf66cc9ab                                         f413eb7958ff3be1331c0da911808eaa7ed8cddde7491860f52437b
6611       11721 daf4ef90a04211baf5790a39d679d4     2fa4f8e830b6755b5b7d73                     1EDad5kAynDcU81qwnqAxrv7Q3n1WeyvtJ      d15782bf3c4c2297fea2
                                                                                                                                       04606d3b8aa4d3fad4565331848fa6cd7dbb5204a825afea7ebb55
                 3722b1be78db80d08bc4f2348a72cd2468 00000000e51c0098263e2a49c518d7ca5f64c6a43d                                         d40a914723d0473ca2746da123773735547094737841551495f617
6612       11723 bd96cd2d99046ccfc3d79a6858fecc     037067368305e90cf55d56                     188QPVLPUqL6G9JkovjdraPMLgXP7ZK59f      19857c06513b0a727876ae
                                                                                                                                       04de5dec50c79a9267793f2e4b803dc5a179f700f87288e59a6c698
                 3fb9ee1c8f33424a55801125b633971e63 000000005a2a21db30c434b7ba7805960ef260d156                                         ac9d178daa9d9f1e28a0f5968b487a05d559faffd29eeed89a4660a
6613       11729 15cbbeaa65165436a0ee6ea1a97572     d60e334f31179855d97a28                     16CRSMYfHvEJDm8rTBtPqJBKbcNfBxw4o4      29cb9f3f69009016a032
                                                                                                                                       04b7c7148a176be71a4f05366429dbc43d43a0b381c15e72cb8dd1
                 48122af9fb7ec70e5119a6d35c7f8ad30be 000000005aac7a9af76dbf557ce5ae09d4a4d371c4                                        e7b1d02e1ace498a98553ea5829a6b761b40bbc1123edcc7c1905a
6614       11734 04610be85e4a360ecae68fd468f75       b0b6a02160c80916717d5c                     13UoCZeduJ96tBcPRd4Dig5EinZTHuUjTB     850f0e4bd9ac7a44521da4
                                                                                                                                       046dab52188a903d14c3567d77f63dbc4c5661a293f9afd651b5b02
                 93b73e0987fdbe26632dca0d90dadb73d9 000000004b635a351a215df81916356dad0d7b317c                                         cce70cec77ee59eb9bd9a9a440c4d6736b1566b0bc22db005bcb02
6615       11736 55fdfc68451f018def98dfc4fca10c     d7ebb840082fe31d3eb15f                     18R7GBqU7m6zPsUXdLL5YQWrig9sbbYaex      13abe4a9e0c3bdd5c109f
                                                                                                                                       04261cf042a8af687253d0df81fd19d2442a33258ccf3ba8ef0ff6c4b
                 8dd9dc0487eee499060f749adc64732fb7 000000003b78cd9509d0fdd6bbe27acbdfe8aeef937                                        71e08e59b2a1248268e8d07e5774bb3b9b9949d465e03f78712205
6616       11741 8dcaf053449359585ffdc3e729e319     7e76faa6641ae4b2184ef                       15qti4mMXZxLoXegbKmuv9BKmcS3kiXhi6     6b76745adfe4959e00a
                                                                                                                                       042e4533d603b9950b8263486253728bd49592df3884b1c1438728
                 80f324e3831bde67476d4a670b2e3d5205 000000001d5647bc9627b110e8fc966a4b5b80dd14                                         6a3979c771404c4eb9c4f87b02e1eb7df20a1090d0650d4a1b1082
6617       11743 7bdcd9394bbe09c275017b96562584     7b9a7add71eec56ab04bbe                     1126GDuGLQTX3LFHHmjCctdn8WKDjn7QNA      63bc35a772c7076a9fba34
                                                                                                                                       041c79172dda1e1b0e0a8dd43e406ca1c2b26b77c883042bfd014af
                 76039c3c5bbc9a93e12b6b72614959a07c 00000000ed4b67c1268e2bcd084f3ef1c38f39475f7                                        7060f1c9ee31ca7895b0b88b921d35f95cf0cf4b5a64366348bcb1c4
6618       11744 70d2da9273f643a3a5d010f5b82433     56118392c1d5211b4d573                       1GAEy2Zy8zrfkFYEj3xDxC7Gzc45Vfih3b     516315452a55660cf40
                                                                                                                                       04ec989bff8b3e2869c9c8c4f1a309d657983555b16981d3ce2ebc8
                 2977628da835a4351e4dfa185a07bbf275 00000000f9969a6c6f3cb8ca709aa84f94568bf0432                                        23bbc5d456cdf774edac44a5d38ab41c82a2a53dbe18bde5e56084
6619       11745 b164f6ba7b9e0a6640f1fca28c4f80     63744cefd8efb07f6c72a                       16BKacqHfq8ip1DA88xtTLUMGpTTJonqkZ     c256c001e4ec879a5d3e8
                                                                                                                                       0407f0c6e42ec2b9b943e557c8cd591b5df29a0f53bc1507ae21e46
                 b525dfea4fefe85dbaba93b4e9c333f8cef 00000000bab6839fc1e3f9eefc28c33e1f2dbfc08b41                                      b1fa3d2ee504acf14eeff23139b15a99644d65e986b99fe9f96e32c3
6620       11746 36821791571c5dc514a7b770daa72       c1ca2d678f6e775c3647                         13eFpYW1RcAm9A6JtCMZ8rmYEHRsfRpBBA   4b5684cd6cb45a90d7f
                                                                                                                                       04b6d26ba35f93f471af4b5135b953e6d65fb7de1f2c7cbffee56fd4
                 945adb206aea40029006a021ac0bfa19db 000000004d9d8ed4e41bdc9bf1db1558cdaa30d653                                         4ef5bb1ecd511ea13db94a29a44afeb7dcf7c7a6c18a90ba9b5bf99
6621       11748 c5471bd594cd67daa51a722acd6c27     5b0de731f0976db5e74ede                     12Upvarh5qqoVwets16wHufm8VJmCSR6KV      9d15419c58d90b6ee8b
                                                                                                                                       04c4298484392340e9a080288d0595e8010d41ce4c28e99edfb346
                 ac66ca45b997e5655b075c09e2c81da98b 00000000fa43602405943120a672d46c46f96f2b9e                                         3cd4ad96c50a7e4ee618de32d9c2ca61b01e57fcf8811e91e45d6c8
6622       11753 9e442f03d9492fc402fdc479ae0fdb     0c4f3b753e92da1536dc2c                     1E5FSQ89L6cUCYuAS39AjsutA5NcLYE8kS      64f0f70ea9de510931e7f
                                                                                                                                       04dde2f982c1b9996fc16024f3b4957ca5a58137622feec8118b907
                 02a3b3d639986ffd2c90dc8a7d165ff4255 00000000854088ea6a14e8a6f9272277deb8841ffe                                        ddf529fd3ebcc9eee32c1a90eed45bfa6f8a6331203838077fda111
6623       11754 1f61c7fca21911ed5991a28aa61b4       b76ff8134a9c21246e48bb                     1327zFQ9r2d5u8CGhbmZRkJk3GNqfagx1M     b58af3a5d9d33a2b9f99
                                                                                                                                       04418883f38b27b6fe149bffe0d15c7d883e28f38582d63368ed303
                 2a619e1da0e33e33cf6d339472a8f69e5a 0000000014858135ef56fe2e60fa853d2728bcb062                                         ba6e842a309fff17ce7f086f7d65af9e432104653d329acc3af0a694
6624       11756 f36de40b42a057dfd357db2563648d     74b9207b7ce6c566d5bb6d                     1QBsmYDYz2TBpDP28ZpC6M9DymwhFPqX3W      bae1392b17013080147
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 370 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      0435ebe742af24f897201d161a1c3889751eead7345f74f77857f26
                 25b9b0c6089771793893913a84126b585 00000000d4a50b77022896ca043dee3d3155369b7                                          6d3c9be4c48bac0f32ff9c39a565b645786aa6cfd4fb65fcf0378d22c
6625       11757 9c99ebb31383a29e8ad993cbf159f1f   88ad81f692c73ad8464d232                   1AsnMtTtyMvbhJGCJ9E8sP2wkt5Lypwywa       9d3e4b45c29a869451
                                                                                                                                      042be3f7d3940d43d9311a641793f347ac8ef8fe6c4a754f73798d4
                 dc9aad8760c0dbff9ec9db6136e6e5813fb 00000000ab1ab6d046809680d94fd8ac9a60bf5322                                       df5dcb6345feb26dfd50e5b44ca3ef138e155d394a1aa1aae4037d1
6626       11758 94f5a1a33b4d205266a0cfa5d254d       01be06ebbc19c5b4ff7d43                     17Htp8Qw9H7oQN2EagsJgPZV9wBkaz8v68    3cf8418b402c34b05ac7
                                                                                                                                      04664dd592cec86245bde8aedb62050e99e8ddbcc5dbb00146db1f
                 470132f61ae9e60c10f66c46925bb53a39 000000007f47c836a834f1730deb4b82b104d07107                                        d2fadc54b51895613a5d209ef8945ccd8798b004d1fb62f04eec058
6627       11760 59bd758a1e6f58bf08444a2ff87119     b3583b4497dc88bc4cb428                     1Ngr6qAs1bhDBgyZMuuFGnz28XuPrD77xT     e419add6f992d7d5ef212
                                                                                                                                      04a03645c31e94050a616f7a5f429baa779018a114019419423959
                 96a81bc5b0c2a01facb8917923117216afc 00000000a552dc0363e161c2059b1f0e95d8341cec                                       a0e3ab1111e04dee8362e15c89445cbe612020c2a18ad0f05aa677
6628       11761 afc5abe866b29b6b1cc8c6c1fcc63       5f3ce7b8f0292cc5ce5304                     1AxgCVQuyHVezhvxFnE3RxWPUtnsFiPYz7    536de473dd2a4c160bfbe2
                                                                                                                                      0428fba7eeddc17517649a8f217f332ebcd5b6337694bd319f37507
                 8396762293417af7fc5d3b24f4bb8753ae 0000000099e41f739bb6aa9708d20cb6e1452a843f                                        86d17ab7b06a9a1b8aca558178019faaf6b127cdf9ca56067b76786
6629       11765 dff6716ba3504b322909882a034e3f     fef3bcbee8c5880258a9f6                     1PkwBCxU44zCh7ePoUFiEDeVBexaoAFqXB     5a7933aad12f7de15750
                                                                                                                                      04b06872dba453322b6cadbd432d6c1a10949c61ac149ffcef9a855
                 7bf7baf540706b5ca7233090000df648ae 0000000020ccb1919f591ea5c06151b963aaf7df90f                                       370f2233eb088c640f570b6ce851b0cb4cbc15ce20357b76f8375c4
6630       11766 7a3659863fcdc61a132984aa2f6325     7e7418abaf21febbe7724                       1GyXyyvrioA3EssYNQpnYCnHJfJhh2JJQv    432b8e3aad13d0771f8d
                                                                                                                                      0408a3f540653fdfa5e0cd8786b5b097a08873c2e61ca53d2bd7537
                 0eaf084515ce0971dccd353b1e52b1ed73 0000000064e34b1f3111d129920d15396129a0a5e4                                        36dcfee0265fb06a5665aafbdc70fa1c71e366406f7665cd845e9643
6631       11767 7e9a6a12dbef43214799be10077a67     9548c3df55889a8a44c9d3                     154eyvesFw9TAQw5u67TozTjno3Wb333Yz     9f32baa6bf6a400e484
                                                                                                                                      04b5939d068c30e14695cbd6cf20b0c31d4ca87cb5645ab7e953916
                 def7ebdc2017b7fa7f77665ed45c7ad56af 000000005317e8f92a86514392e5e23427c6760601                                       fb11a0d9f66befeae0f2f773ad4b8e82fb8e7c3a045b5d3b4eabb4e
6632       11769 8fb76f6c6308a7c46d184acd0140f       0ab8eb1b9d058e4a4024c4                     16dEQC8WZWT9phbRtzKd5uHGZrmgwb5Q7n    ae388d75db5ced2ac526
                                                                                                                                      048f163f1ed787a4e4cc568a433bef18cb5404ac788bcd1b10c30be
                 f738dfa3b88e0d6e22f7a6d6e731263b3d 000000005dc9432ef2c082ea89051159f34ac2a3dc6                                       0438281d5fcba0a3eb6e1643cfaa26c00b9b4ce3fc09c0b11cac0d93
6633       11771 aa55fe68e75a91cf544f8651159569     3df55ea29cd900b923a5f                       15FYxBM7oprRPXz3ddJnCEJ87qjTVmZnta    8e4be6ae3947424715d
                                                                                                                                      04201f23c24a8ad67b4fae46bfe3f640dbd97bbbc5d7869bda67429
                 71148c1f0a7dec3c92f7ed4efe6a14fd633 00000000c46d1168b8a3f9988e9a2e4102cba58abd                                       bc854868a636e04b4ee920b5b83d23b5a8d029a57cf1764f745c1a
6634       11773 73a40b82fe0fab0a41864661cca04       a37f7e641e4f6e4d4c461b                     1BhjREYeNmHTU8rDNr6AKhmLeXg34bno91    72861b765b9d0d83523eb
                                                                                                                                      04c778c775b2e2770a0b71b89d52dfe9b59f7ed6de1ab30af6dcac6
                 a1d7d7236f86fcc1d820cd40aab3b210a7 00000000f3d898fae6590c313a7457a572ee81918e                                        7bb5f848f49b78d8fad837c1f4b5aa32b579cc58639b8f5048c3bca6
6635       11774 62743d51001ff4537f86d523e0dc26     4a1a0c855e463c6d8ba35e                     19EDkeywgJheW7h8LPGpG88pTS3XsyZ9hb     c2d3e0ce92cc320679f
                                                                                                                                      04404960be5d486d0764a23e45c5b70399a479a62f0b9ce2f0c50ce
                 dd0f1cc3c75a290e5c32a2b6283332d6b8 00000000dac9b4770b36ec8fc0c7272df809620739a                                       bee5aae2e5d1f06554fb5d37e3ea7e0f6fea421bb5e003481e61308
6636       11775 abe734a416c56192a9766e7d2e177c     647ebb62c9a9d5122e236                       1FrNmmkbZZkLpdawDtsZLp8FpN15Ffp7jR    6a68ba1ae9b7ed02d70e
                                                                                                                                      042d2201ea32273405a03c2be55688171b89317e4d170d8d09a95
                 2595cd76857eae23593788d8c4de4e498e 000000003976ef99ec85b305c4168a8cf049fdf13c7                                       d27661fd4fe2797f058433849390b4eb50e7860b38c06609690435
6637       11777 8ec3e38b1fa719a6a55471aa4dbbf8     0a126e4428b09204b91d4                       1KBkKp1BhjKw7gT6zWUybYyTddKCMSe4hk    7a554cad58da656452a56cc
                                                                                                                                      0461b325573131d40f305a03b39aa82a91cd5bde5932d70d4582d6
                 ab8868fbdf2ecef3daf2d4ca0a17f444d12 00000000a76e02b03bc6654871cdaf32bd4fffa4b14                                      a8d8ebff012937355047e3233fb1b683ff637d38cc419099d08c5ed
6638       11778 b4d44b0ec822f741dcd0c948d4f4d       cf16fdb3ee7cc576fa40c                       159jsatthJmfi4Md2sTYcpQMhgy7bBnqmk   661cd2879801c5c9ba0e4
                                                                                                                                      0404f15c3b2f99445794ff0c9e85542bfe70a98a31d0a61fbd7b2d07
                 f6b93b670fc7ab19f0964a882a1494c09ef 000000009f5861a8c581ba54ea68a475fbb3854759                                       f1922f4cd315071f6777e08a912e267e8831bcb4c9a72a2bb0ea2ad
6639       11780 22a61b39553cf9dbf31f62a81b99f       9b5e62e7f620727c13ef95                     1PhPpJKVstaFGsXTTQjmTzQYEHe6sCt2ht    a453caed821ee0e3083
                                                                                                                                      041a40704fb83e83ae9cf0e2e72bdaffd6423d673b9cf2b7dc3e936c
                 43b4c2b0cc58f773dfc3531585c1e2ee6aa 000000008a00285b3dbcacf57acee089a16b64e8fac                                      9ab97b3dcee3b8b9d1b2518e2325fe5b4f86940530cd48c9497b6fd
6640       11782 5167223323177d9f1587fcf7ffcb6       03317fd131e701becf79c                       1Bdio1LadtVLPkxdaVjstrEqV6Btun4aay   d533db56c50a967b424
                                                                                                                                      043d3c82feed2b6ce570464e4c0354fbb1b4316a95242bb5c8ceb00
                 1df3d8fedbe14cd6f6e16828df042abe696 00000000d17a93e2450af4996167237750de07ce1c                                       423fe85130551931fb01e453dd432a574f17938be3e6bd6099d0bcf
6641       11784 0ac254eb7a5ab56d86d416653cb36       2e6d9614726cbbcd272039                     1MbmAQR21Bcv8GkB3psuV64xTWyFbQjEsB    dcb6217fdf66a270ca94
                                                                                                                                      04ec558034fcf4cd2b14691420c70bbc64d86755033606ddd5c8ab0
                 fc1766b6c1b05d52759e750b881cdc9d83 00000000ae04707003200a816b0a696d47a2f44da8                                        295fe22587743ab1ecc0a78bca593604aa3a8f33f0d95c1a675d937
6642       11786 22f26743b5911b72bdcf14ac47a7de     b66cf0b709985a2a0d8fb1                     1PHmCS6dHtUsCdq8B9Vw9CgBANbnPEAJvt     52368c8ec04446d18987
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 371 of
                                                              913
       A                         B                                       C                                             D                                            E
                                                                                                                                       0482ef644432384cb6b0355be97fd933526da825276f52c8c064119
                 775d33e0e8949236f68aaac09c43d5fc75 000000006491e80207eeb658f38fb355eb55f3fb601                                        3da9dfddd9dd062fbdb8dfe21853bc1461813637c5b6972b9f850f7
6643       11787 e85bde3356337f9f0bce0c80d27d7f     993460a7521a030e8da70                       1KJxmnZ7cdrSHfsSbaKWHJV9KUUbbbTtah     30860d0dffcd47c13bd4
                                                                                                                                       04b900298c7967f50d07bc2c22a8913e3421fc3ef498dcb7ccd9ada
                 db6f9c388e7453a9a2d3fef18bf20f742fd 0000000069b6488fd65b6f0ec915ba2cfed15fa86be                                       3e3188df4b63dda97d450d0cd0187df6c8a7219c4e9af144ab17b03
6644       11788 2a1f5bf4a1b979e09b094d47059b4       5dba66acf5565fd2a01fa                       17gTzpQHSGkEsHrn6YLetXY2ouEKjj3Beu    5b16abbe5baf7f5484af
                                                                                                                                       048c3138bc8b8d1948e7a40e29c71400ea610e1f83cce7b7ad8442
                 e5403a23921d670c3cbcf5d3be40b923ae 000000009d706f523aa2336f5db326c43121c18061                                         65dc36c53e0f554054d5ae9aae868c0be88ec03934d597c7cc5b293
6645       11789 3cca074e7de8ec6f51fb77eec6528a     458a066d696f489c098419                     1BNL1qtrYc86JYfQcCp2jJDJfPhL62HQiM      d1a4bb2652c529dfe56e4
                                                                                                                                       04e9a099e88df87085118b7a4276a4c64f130b312147cffe0628f46
                 b48f8ca51cf77cca5743ddbdb423d51a4b6 00000000b72c6dc5aa6faa3fb6953711e407c09962                                        abee0c811c109e876034115af2beb6816ca300ecfa730d4224d0868
6646       11794 89dcdfa428aa468ec4f6b6942773d       1d015b4f4de4fcb72bdcbe                     18nTWvo4ficdfv8DjwK9DqCvqTZNk7jBWw     445af45cc3eef1ccefdf
                                                                                                                                       040d37f0ae47db90abcf8025f2d1d7059ccbcf89f1b62f8a896eba7d
                 ab0fd474b55ed49a180db2470b9ca2a827 00000000ae050c94e1eec61f4b5c372eb1109cb8e9                                         cc130cc5c130b241d52250da9ed1c46932ad1753da7ba32e69e474
6647       11797 b0f64261e4d80703772627e0244c90     6110b146ab4dd8f0775532                     1As4UgddCfNGhLYhp8B6eRPJt6xiEVAykE      6e1323e639b053beb42f
                                                                                                                                       049014f47e467c9fa2efe7d4b11ee1f4761ac31943d890bdae84e23
                 669e82ca29f018762c662b3121a4566133 000000005e1c6ac4ff821b203c0fb89ee6a134524c8                                        3e5ea536794f1cd156ece8368c0f90f46174734ff018fde24ec0227d
6648       11798 64198630bccb875959d774d0329657     58095ebf83fd0e9101f7e                       18TCnym8LZrupm3Ju79XvfVkFWR8uZFwwC     936a537becb773e58be
                                                                                                                                       04b802586138a0b6c692131c07d9b1af53a413efeb214e3f1981e63
                 68f528849b6524bdde2d4333c10528599c 00000000129b70ce4513913ed3233d04770c709f9e                                         07c3f99ba93979dd4f2b9ba2ba84c230102cc96da9f16afcf51446c1
6649       11800 f12a2d4c9c61c04d25c4264325dd2f     8db99c9e4323c7782fbcf1                     1GoyM5oELkhGPZsn55Y2ZGFNWfkFt3mzyX      6abbff489fe66621e95
                                                                                                                                       04aff9570b7f6022e691f0689a45cfaae81d7277abd30a4b9f54f7fcf
                 c39a5061475c138c9046cda8d14d9250b1 0000000055b340cf1f2ac7bf0fb2d42c655969fe168                                        65625294057708d0f9c5787eded0d49b9b0679fc79b3b8c739c3e49
6650       11802 16f896b5659536c3309707cb746837     1e95e7f3e3135502e3902                       16TXr4UmwbyA1qRoXqNEYC5unH5mbb268L     eeeb8238b560ad05f4
                                                                                                                                       0489cc27a1cb0d0d58debd55c28c4c6c1605585329a33ec13c9ee08
                 d150b386d89b7b46fb9c29eb6b0eb0c6c4 00000000bda926440e473af75151e3646c77e2b5c0                                         d9b005df5a2eecf6cff6399cc9f8af99f9b334ec2d630c60a72c6894b
6651       11803 9ccad004b06eadfa12f1a18e6a9c93     e7a2ca2aad7efc9a39f31b                     1NDFCyiHdSQJjobLtTgDVGsBTS1CdGeniJ      0f4c425ec6d32bd3b3
                                                                                                                                       046cf88c2a312ab36d4b50a8d590072e23ec707f71dd3ee7b977de
                 243b3487ba5307f682e0ea52beba72adb9 00000000f3c565e841e686206094be2a3c82b17147                                         622dc87385522de0809ddd99c43821a429285c6237d02138dad326
6652       11804 743d28e8122c44899de352a6ab3907     b7abfa5e072dc49ba8b199                     1HXV2K3qGUf975scsGPcbyWMV5ziEZHMst      f68800e822d1c0c52066d6
                                                                                                                                       0432dcb68100590c936d12f0ed8bc2d4e90d9e296d1640b2bfdb4a
                 0077b42794c518ba87f7580b317e564561 000000006fa178b9250d4c7005d8c6d9ed6ee2ce56                                         506ff9586bdaec88ed9d3bce565a3be61b524724e4b47b68216264
6653       11806 8e34bfbcd8c8d5f181059c231e6626     28e731014a00b608adbec8                     1FgxSmD4jeHPUe2U7XxKZ573WiVVUA86K2      556642f2acd2ca54827595
                                                                                                                                       0484ba3e3c3ae3ddd47ae49cf5bf5649ae512afb69b20b6c7d4ae4a
                 06e135ae18b400abce6669194ce6727548 0000000048569663f65558475304e08199d66d5e17                                         5ea4eb4c4fe9fb930ed16802a46f58df0b66777bf7602e3d07e9cca
6654       11810 4b7b800dfe3b717adb67bfbfb63d49     ad1679e6c388e877fd5eab                     1Ktf1WmLcb5hAYDu4ftmCcmWcvrXVJUtu9      71de10e2181127ece576
                                                                                                                                       0419fded0aafb448c6a07582066eda53039f4a3d40f3fa1792c5f162
                 0b5f0e00bac969e3f2411c33f4ea7983f3f 0000000001c7a038e5a7951e1fbade5ee6c8093304                                        9182c9c8243c96d20b4f94439c58e7025fe60649b8dd9141620d65c
6655       11815 22e27bb71d7040158adf19250febb       3252b0c589c71f17ac48d2                     1AssPK5L1cr7DQ7KfGKfMiB7KrSPNzhMbE     615276d2b57a1a1e81e
                                                                                                                                       04e859af27b12ce1bc46c89010d47c9dcc74ffb12b46af56ca9f3094
                 f5a6a5a3a9c2879499cf55211564ab43a3 00000000bf697b6c3c3f5e595582dbcbf20955d80f1                                        600b5bcc81e4826fca59944352504a55e57123a57c6910301cdf25b
6656       11817 eddf0dbeb6944b9b5bce4f2814e030     1ec1b191bc3928dee81f7                       15inUi1JbTAHW1K2L9d2GmNeR79i4gBmzG     11090bca7d7c9fba8b1
                                                                                                                                       0420844184d4d6475cd37450d3a345e298d130bcd4a84ddd3a9109
                 53cc509a1c34598547f04196cf414f013eb 00000000628fd80e08fecf6faff0fe89b27919f56e0a                                      882e49218d0becbf52507048941ad713538c61b5a8efaa72aedb7c
6657       11818 c63c147c3fba0bfbc28537d352b50       81b0afd4b3b9e7c4a260                         1E7oDb94gkWC9xRSF4xCAUSF3gUhGHPbBS   5baed646d2e7bd1fb98edf
                                                                                                                                       04fe011a5386bb4b38e1f0f8f40579ad41bf21e48efc0f041cce20d6
                 276448cb0478008dac2199fdb68f48ba25 00000000a4449eef98d19b4e7dec6b1dfb4889ecdd                                         715215e8ce4f548d226fbdc9059aa97c6a00530f9147cf40f4685b23
6658       11820 e356467367609473fd2363b12bd2e4     65ce9a202b96ccbb61c2f9                     1AhwGyXrnV5DPScXiS6xWNvpUgebXqSW6F      04ae2032814678823e
                                                                                                                                       04a503e402460ad02e1ce6fe2989031d3e620f58f9791df395d5b02
                 e3badc79422b916c17f0102be727efeb15 00000000582b2e0b4a60f791b21289f70da09ab304                                         52bfb2bb9bc0bc588968e92292eb11bafe0824ba02dfed049047cd5
6659       11821 b1b9e0ff1e9d82e5a06541528259e9     ff731dd0d897689eabe606                     1CDhGoatYinTFsdfMiJbqg5Pxe5sdtLmyk      93d2a349f74a9c3355b5
                                                                                                                                       0403557a46bd9d9542e5ad103a41137c1fbc72de2a46018d262e54
                 d2a838d58d5ecb828e04dedaa083a045e 000000008ff2ddfdd27ba1db32ced21fb0449880f1d                                         c640a031d0b12b39db8f97e4668fa0c677b2a75feebfce00c4caa5bf
6660       11822 543c05cd4e71de98dde230e9fc6dac0   198b1f5a0e7599ef5c8b9                       13EvaE9nd5FfDuvdht6uaAAvfAEWF5tDuW      cd21d4738f746ceb1b0e
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 372 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      0445170118dddf3c70b5db8eb823d807f338e2013769ce788268d0
                 9163f59de87e547e3832df8dbe476fb1a9 0000000059ff3a5bed2cf4e2ef713fb935c136d1e52                                       0450df8af5936bf69aa9920599591c5dcfeb2d1ec6aae2be2d292a9
6661       11823 9b66e2b719b91c4eac4046d410b4ff     020b9767267ebe6709348                       14xy2ZdRMYHbuBRN3th4vbAxV94b3HeEAE    b6d64754d56c23823f8b3
                                                                                                                                      0423db35d7c00ec1dfcb1f8b4d73d0821d18f783c9de881d766eb9c
                 898f1336be52ce64cb9265b479f036b178 00000000f41a5ecf8aa34bb050875b379e5ebef80a                                        7e8c66a557a9f85994acfae03dcab7dba4bec9f2c1d7e216257c14c
6662       11826 437b1fe677e60cbb029ca235ac0be9     be6a960f1ee62ad132c415                     14FKa29MNAVoxHf4x6zWcvSsdZbt4kSmmw     6ad45bdf29ebebcc9ff4
                                                                                                                                      04167e98791dcb156eccfc167f3bce665b9700b2485ecc7adbca1d4
                 1af2ca2228e150c0ddcce7326bedb29aa5f 0000000029843393663f0faf1eaa7925f72a7514b18                                      12464b9d087202cc0c96181ed49e158d6ec3a348f8fd3c13ca03c57
6663       11829 1e8cf433d23f74ff025c23ced1e6c       be684faee40988757ddd1                       1HppggEmrhjVaU59UGzq2NyV3kvw4pk4ak   b08ce37cd10955dd58a9
                                                                                                                                      041e7d7373cebda369362aa649bd0a0bd8a00e0045532531cebc36
                 053138181fa6fd2e6731a3e556b6c22c4d 00000000e3140efe111f6ce3e085aa553ddcdfa00a9                                       f65558d4e8869454bcb7aa3c21583afe396872dc1e4b52c0af8a3d1
6664       11831 a535a8603d45f390aa62367dc22724     9f228cffd164b6503978f                       17zDkTzRNc5iNapzJzTPJqEzncQQzR4YGL    dd43fc1db4e2dd3f12cd7
                                                                                                                                      047479d080dda2ec9c24dbf6196a3dc6016e71d9b40d0a9687f582
                 bc0cce12040beb767e4475b70b54038aa8 000000005b9214c4d9d99898611bf43a91ba671f05                                        568defab36544104dc77486dbdbb3790d078efaab5dc94574b6ce1
6665       11832 05c75b8ebbba8c0d7eaf6866e79ea3     41d2e50090dd5c410198cf                     15S6FZdDg4UGcyvjnTqc4t5AyMEARXMqJW     d6fdb627e7f2cfe3b275b2
                                                                                                                                      04462bb078bb14e7100b8a0493a05715f426662e423b13c998b9fe
                 3cfe96251decfee3dac4769877bfe416348 000000008a0c8ba841285e0ffe9e27d8c05d06ebf40                                      4a6ae94533ad67db6c20181b397341ab06a020f460c80ee6a5d25c
6666       11833 4ea6aa21a4ee6f6029740f46530cf       8dc207c8cef01e1e265d3                       1QLWdvujeZAwHZ5b1GuTqa4N2GE2NGFUA4   a68057d33de64688bdb644
                                                                                                                                      043fbbfcfc22065b6366ec2b36506fba1a99a2187737976c0973963
                 cc26ad3bcffd5018e215d2f15e083c0aae1 00000000e05b3fa722d74f5a386198380c0beef101                                       7b4ec351639be9715f43ad3a4323eada5869bce9fbdfb462c52f544
6667       11836 a984a75b9943e4d1f3692b99d5ff1       3f2580cd6ea906c5cb30a6                     16ZV6fT4h4TFuNSZpBsGKzH3XeYfk4twvk    905e2728841d82980025
                                                                                                                                      04c80c2624722b3b43535341c9040d204818cc72d0c896b73117e3
                 64540a4a28726ffb44af9db0c0f193ed9a3 0000000042b71994bb4ce62e2cc6e0c68b21942aaa                                       653b5d8f08c144cfde0eca497b226b3cb807075b57ef437aac952ed
6668       11839 27b5735d806a16fbc90487739f72d       46761a37d3eb783f6c096e                     1JLUei2C3Zpi8cC5ZZeqbfgoLPaQCwocj3    52854d6222858c22b4bb2
                                                                                                                                      042d2c54b138f2313a3a3f9cea2d8610772767456a61b3f96a976d6
                 494874d6df6ae47e39c0830382eda4f336 0000000004cf9cb28afa1542447eeb1353dfed7a331                                       ca351a724ed4f24f73a965398def11c53c4e3f0fd39fe5a534b0655d
6669       11843 b0a3ab644162742180862a205e3d50     99fcfc6cd9481610664c4                       1ExKSMQDq9z1SxQ5zQLJL9dPqNPwkteVzR    34cccdbfefcd361f4a2
                                                                                                                                      0474953cbabbc90cbb3098893744616934d376d2eb7b986b94f1be
                 6ee67d8e129ecad857d9558ce614ad2fd3 00000000ebe53478331df74bf88340198dfd90a2cec                                       ff5e47c6e09e3533cd55196621a4a4924f47d9164dd58a80e535a34
6670       11845 7f86ada954938c759d1175355843a0     c1f18b950ba563a7367cf                       1KcUd88xyGXE9BDnA3by5MnGuV3SaqqjiH    cdd9b789dcb35b81bed16
                                                                                                                                      0468a7598ce1400f79ce1926474847f9de19569d087588797f111d5
                 11faec4167567b29e02c81617377bd4c1ff 000000003fe0d3a7e336cbcd1b0581e92ad1690967                                       5ca9dcd56e0df936c94bd7a10daf1cbd6e3a9537179a3af1cceb1dc
6671       11846 6641c83111e823d44d5e7b686ead0       d4a9ba6a0344e8dd910029                     1BsxJFXS2oHLLa5UFS7jEkbVov2mBLty6E    e2563e12522f54cd7f84
                                                                                                                                      044d91696b7d10c7765e1afda5ce0f1b6f9dff4cff05975d55892168
                 b255ad59f79025d69bf5e7cffe50e0fb755 000000002098986c875b1433718ea963f78c3c27b5                                       3b67bde8c0c4950c1e6f5094c8d3dae204b5c0d6fae76bed9a7409f
6672       11849 6c7e05ac78e2838516cec60317e7a       ce333418f4b7c431c13ad2                     19mQDT7CHKPL3KrtYUwjMpX2K3tdoVwSVM    ec2a255321424866418
                                                                                                                                      04a90d5ac38ee7e8c65b609dcde2f4fd776016fbd5da6b422b643b4
                 e84d0d2668a2518b206ade95aa1f62ddbf 00000000d602bb2b22ed67609b6ebaf217cded827e                                        511d0e31e919d5541042483e8953a1d3149c20f19400d038269f00
6673       11850 68223921a5a3ee608c29dd55796b84     ad0753fe43d269eff0afa8                     1GvGirVAud3pvmvFSYytnxYovuopw5theg     3bfae8fde3193cf3ba635
                                                                                                                                      048126685afd9e99a629d20ae5fee030f7a89cfc37eb04aee7a21b7
                 78a68d1328d2f2dc64c96fe162345d9a89f 00000000a1378c9c243ba87a8d9491694793e46754                                       1a027c84e43d387a05e4e404183f453ca8f19c84df594b8b35dd61b
6674       11851 6ebb93426caf6bcb9bd36be6cc853       aafae4730af4ffe03dafdc                     1yheJfvhURjgeLKTVnqpTuZMVLAbiKFoH     db52e5d9d532d9c8f8d1
                                                                                                                                      04d9fd4970a6c6d6ec1936797d2fe077ee575f9ea6123761bd0fc23
                 e308233410041d15f4d61a6658aae6dbaf 0000000079ecd339bc5a55ab46328aad005ecf4a0a                                        7435edd1e5490292047542048ac09cac2ea2668baf2a6751bf0f936
6675       11853 674a655cfeedcc49188efe1e9c7c85     0fcb4fa2dae6e8ace989a2                     1Dp9Ri3YqFatP5AobtuJ5LoWRuHrHgtRcd     99859205c418982fa68e
                                                                                                                                      049b5e4051056e0f997cf75983d991dce025568926f9ad4821e1d39
                 6794ce53f69a8c5e0a2feaf7d4f880de811 0000000003983e2be0340216c38b089adfb94b0189                                       5fcdd5276cf0e4ccb348c48792edde275f5063c3845bdc84d6f450d0
6676       11862 70a20b1c8b6658dfa5e2adf55e63f       7a87fb770238beff508620                     18eRbomqQkHtXo7oZH62eL7DAHpQGiKxCE    43a8444541e933f8c86
                                                                                                                                      04a7842eb412378f5b00e3e49b2177a54d37949e814fde5da40c7d
                 32a4602703cfa9af7ba2d0e6b3bcc4d3f4c 000000000b0e65e2fbe8f9acf658688fe5a94a559a2                                      97b14990d5864bb3c4b9b3b409a35e9477814387ee26c7491cf3f6
6677       11864 9901e40cbdf7c4498e29ce7a8486a       1ddc4145020b1e718e66d                       1XZ6Yg7EvRf7aJsWKZuvPZ9AVqrFkmhfL    96c789cc78c9e925ed57f0
                                                                                                                                      04bb5d803d7f9a33a060b8b1f00ba6f76c41deb6d0b274ace0472df
                 97a46c5b8f2e529e9c8ed41a1a694fca82 00000000cc9247a77cee03131195ac05d63aa19fcc4                                       2102562f37948d7b71a65013484375fff1db15bd69dbf137f94d893
6678       11865 a98d0ee2033dc89545ea3f787b7755     cd27556cb1bed4e39b1b3                       1CtHyy8b5zcKupo6BpRNe3GnjXL4yKvZWo    bab74c162b5ee2bffc01
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 373 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      041000d5e5437f15973fcd1d2c73e4df7dceb14a03cdb93f630e61ff
                 fc90dc0809f19be65c9f9ce64b9d8ac31c3 000000003e95a9763fb91ef926e422507bd6fc30ce8                                      fc329e3d566dc08f6f0f25abeda851c0ccf398bea9759bf5266ada7b
6679       11867 dde63cfbf4c3a3d82f7f87c906bd5       bbbe7cfc136ed8a577bbb                       1MB1QUZ2K5z1cvie2TQDpRyEkpRhaxw2sR   06464ccedb04dd3c5b
                                                                                                                                      04af4f7d64e1a3745a4ccd4447026695409fb83d8504fdaf0857bacf
                 249cbb341ae1a9826bfed46d7a9e0168d4 00000000fa5d3144aa06c2e69df28982a8d52e1b2b                                        00a3691bc2c53b564850274f721893a2167c6fe9765c6f5527bdcc3
6680       11868 bf9184e47bbf7334a7896b85326cc8     7b5e41c0cb29f49fc8abfd                     14SxRjJ92wbERf3mDkiSC4ZayqB9v5cdJc     92135874f266c1ef864
                                                                                                                                      045239350bbfd567bcc482e09735dd2eb23d44526f8bbb975a9edb
                 78078ff854e748f326abf411390dfe87854 0000000097899814c6e70cd5c69f2ab27a80c0f9b34                                      c81c1daffb03db7f1ad2e26792ac6ec2390c2b24762693d74878e29
6681       11869 a7308cd9c1f671999789ffacf5756       4d4149eab4b910c0932bc                       1G3Xsa7K3W4G9uYDGTCjgk6CCeQxZKb8nw   3428bb40d66c0beabd572
                                                                                                                                      049a9df110a256af203a6e99c5aa24ae64d77c49d5c56593e73e3b
                 7aba0261ad73b9fce12e50c8124eaa6fba 000000002e0e5845439d61da38c20fa0926eaf3261                                        275a61bc8f57e30cf03db8b1c34a1813f632ff0984ff89074eaa1e2e
6682       11874 9c87bb366bddca411d7a5c02ee6f17     a78ab72fe158143858a125                     1D2iUCtsNKvUvVutiNkdvqHwW7NB8PiKk      651058ec8ea582093082
                                                                                                                                      04b3b9c5ee3bf43260b69eabfc4a94b37692455c6834aff757ee310
                 b2eb066ce9e733a0ceb2500dba1c23501d 000000006914d1a1e39d2dffb960659d5397087cee                                        e8f6ac6bebf18cc9283b274a256f4f6918f2b4da04835fd25c815d8e
6683       11878 88c75ada8cadd29b106306fe38b67e     5c98e4c2059a74bbc386b2                     1NQoZA1VgyFuh8yW2LWXRp4gPHhomYWU2V     85c836af09e8d2f6e57
                                                                                                                                      044532511223a0ddf00c2b12c855d828f4071404d4014d2477db9b
                 d170a64d93fe28d14752f4e19fecd213f6f 000000008c9852b15b6bb51ccee02b3bc0dce73db9                                       07352b6814020217291dc40b0d0a523e52a72a50b858de86f7f06d
6684       11879 30dae61afb7be75debd1ed03237c1       a6b83495769e56a65f1716                     1BPBa84S9RiAcRfzEPhAfchfFCrw52mNZm    33ab6c7f268698325ad1ca
                                                                                                                                      0495899968cbdb6ebf3d25affa12acea609987ae74ef3ff2f25fd207
                 9784acfab41b794c8c722f227d89c63a2de 00000000c0e9d538b4dc29ad4cc489a40dd6c57bb8                                       4a0fb41174286e859f085a09946b9875eb52262921dcfab6570212
6685       11881 c1693b1bb85be24ce2dc8f9fd303b       10a47b903b24d3e4bad094                     1CJbrDCsQcu7jRquWmJ1S2zjjqMBmSxSxU    2c422f3f0c9671722bf0
                                                                                                                                      04000272b300286c7870642be993dd7189a7dd4f713ad133cb04a3
                 8c5622624ab96e5ad7f2876156740943ab 000000004272b5b3202a8b1acfe56fc69a9a228637                                        6f5560dd28ef9782ac421aaec692650b74f987d42b8330d0af83707
6686       11883 acc551f5b1ec6294b4b3d5055dcac6     6f093e7fa7ac32dbe7331e                     1NK42KTqJ2cZkzYiVgc35KpT7M8BuGhTLz     99b808644c18aab68ea6f
                                                                                                                                      045377aacb17fedb75fea7c4af1d97f51a75cbd7724f3c7904c1216a
                 cd584b3a8a029335421450b0debfc407d4 000000002d7d4277552c9d038006b8c00ce5ff5039                                        4b5fd10451ce9a2718c9de7038e08a32443f05a4f5b15d55b82da34
6687       11888 e3f3f20b2f03c320e535fda35bdb1e     1a8f62b9cda43f8f6cd22e                     1KYPwWQ4h3JWuE236U3nfhtiTjVrBazSqZ     b5f8b98a2727f4afb7f
                                                                                                                                      04afb87365cfd41f2ce54a2c6d9e7a315b23f15cacdf7fd8affbfb4d8
                 fdd278813429532b1efaac16d43eb9a754 000000003eec63d37057483d44af1abfd8ae916c3c                                        9c1e300b2a779f10c4f8bcb486b50ed517c5dd8e67e6dec89d3f34b
6688       11892 3b2dcdb87bf1a8d90e30d289f01faa     d817188a2e349c0016bd0d                     1YFhBBpR3BpiLpJG3c4c7ccXwyRrrveUG      9dc48d44964e544a00
                                                                                                                                      041bb1e9abe997693f104e1ef7aee4ae882099b583282935abb3a8
                 d0e712783550913a716a6ff7aa8bcbe345 00000000e893d41cd9906407505885400e5817883f                                        320ba5621a149069f02e2d2b8c5fe402ccd55d694a48eeb7566fefd
6689       11894 e7edaf045a0ecbb1342c70d6bbe807     93910f57fc23b3fee5fa82                     1GyiS1L3mg44zdJpM3FC9ckB66b2N1iJZQ     c4272e98b7c78774fc759
                                                                                                                                      0452a16d549fa676046182fc1284504832d88f457fb2b7c65ffe502f
                 bf97dc7f0f9d3c562a657ad938a5d8eca8f 00000000f5af1e3770672720b64ae4727d69d12290                                       1477d5c3f08f683f3cdc39bddc63d46dc80582e448b4dcf668fa918c
6690       11895 fc44297698b1dbefd28025702b5d6       cca47064bfdc71e1b4c8a8                     1JJJUVZnqPyF8UQvYKdQpfJMWVHMPHk7d1    b6b3c50ba8c34290ed
                                                                                                                                      0456d19db6abd80af15822b754b3bcbd87203dc15a88a5ff8cf9a2d
                 d8c1832397d1bbe13ba529839b45885a6 000000007ded9a4c5ef37a545cfb3ca944b5ae03c69                                        5b9bf52cf6565bc6815181a257ab1d295ca6e7f3642927dcb45acb5
6691       11897 4674117ff13e03935cff2fce37be443   bf2e416ccd7fedf2e53f1                       1MuopDvax8PMGKwdaJsBAQsz1DLxUmtksv     142751ddd22c02e41773
                                                                                                                                      0467f85c8cad7b64175a27f86d91417b1f5abf008c227ceb32fb2e75
                 11e14cafa186f3fbf4c854cd9f378f70792f 0000000098bce1639ab2a33b710c8395ecf13a2e36                                      497c639c87c0ca9a926ad7b1fcecaca91098ecbd2fa757bb803853b
6692       11898 70776e6af82b2c9e477af5de8057         ef86b407c36136d396f952                     1441UWji2HEraiBnuAyZM9ppp7gitNDxeZ   2811faa557a7961edbe
                                                                                                                                      0401f0391231cc698e60e9a5e6f54264f1331136d12f48c1fe9e6e5
                 1cc2ea747e43c502f7d18fcf4ad795c7614 00000000073574acfbbeb588e1e5c82c2b07ea4100                                       d51d140736c5fcb4fd62371d54a68ce65c869a2acf1f2383e56eda5
6693       11899 3119b2e757e17897fbaa3e212a7a9       4cd601c4c23f1980eeaaad                     14qTMN6KS13bqoa3F5w7Swyf6bnVwhV57N    4acf982b4d3f92554ae3
                                                                                                                                      04ba7979d367f90e458f5983ef590f56a56fc3de8e6eaeb172cd158
                 d3a8ae1b85c1fafad1703a552c83acf1c21 000000005b5291136e9d9cff55abf0e315318404a5                                       d525234ac13af74cca410ae898286aeda1c72fd1e3fd1b8e49bd9ea
6694       11900 add59553119eabb950b7e4caff2e9       59e716b3255d19257abef7                     1FVsmnQvWQLV6jJSqFkWNKDKvmut81L7hG    b3fe445c1bab4bfd61c6
                                                                                                                                      04fff65da67cb27c9109a2706eace313c2de77d723d23daf69eeb7b
                 9eb9bf474139b6a51ab661eff9f5183d98a 0000000015089afc2aac02a799b07f7bb27594a41a                                       c8eca870fa4c4a40c1ebd6f6b0ade182624aa4e07493f3f01c2e7e7f
6695       11908 29a4311b957dab9cfaea642c70070       28024bb2a8b583b112897c                     113SZxNsP9Sm4unxjrqeeWJcHz6nwSjJc3    b48df6f9682fdb91f35
                                                                                                                                      04e6737400b1dc59f4a723e6d289b0eab6f1659c49f8fde0d085937
                 91000b1d2874967fdaa48b29aaa724f795 00000000b0011257fd0a68a6f18744d36579be1a49                                        638fa5ce411b66c51f103a661cd74f0f647cdaf4c1dd1f1bda19128c
6696       11910 6324278937f4a7207e34fabf85a737     8b5cc046f0c83846deba5b                     12MkQQMf3XhWvSq7LazUR9ub5MxTMEiZhS     7d526fe0df46abd032d
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 374 of
                                                             913
       A                         B                                      C                                            D                                            E
                                                                                                                                      045930c4e76653f8cad3e65e1f281380b4955c30fed998030e628a1
                 a3a9dfe229af7a57639e6a07cc4b0b518e 000000005812066f18d356cbd660e77c20100932e2                                        ede8d5d5a85b87226f3c16ca6223ef6cfce176adfe8457d1c67f99d2
6697       11913 db4c8489141e6d0ccc7815e719c86d     481d916a92296d4beb0daf                     1BdieZ2fZgotWBB4QLBH8yscuMaB5BG9Ew     dcb127e3d6e4095ada4
                                                                                                                                      0423144f5f4dde844c36246e2a7545a3ecd80f3e5406a2958ff2d30
                 0a9c663f051c427b2531c302e33b0d9ee3 000000009fbb0c1b478aafeb38e1283e39202d70ab                                        e34ecba0729a29203e04c1255d8b27a8896521cbfba67c6a0d4554
6698       11914 d03f35ee7b7e42a134899270b1a572     673e8b3957f1252f0c22dc                     1BT4fQmF24PxTFVSF2iDUgBjZuWukdpFDC     251e0db3930b2f978370e
                                                                                                                                      0438dfa9603d36da3f86a6e9598c939c96e8179b2fb81f92081b694
                 6f618d084997783367e2c33ad5f5740ca0 000000002a8d0cbe17ab20a1519431a780ad18337                                         15795b7e83d17b01f4da0d614bd4e35c62fd40748bc99b14bcc4522
6699       11918 a95b9396e7e3bf68e6c012674d7201     20af8b7f615c7c461e99ddc                   19kjBywA8qH8giEXEg3QbKSU3MQn8G7pdw      28144c20a39f65968336
                                                                                                                                      042c3965c20eb1d4ccbe8431e03ef62490a4e9ba333f4288a11c0e4
                 6fe32bbeab9525a37eb6c988dba9679516 000000000f0ce2b8b78ae22fdb9bbe04e077b791dd                                        ba60288841d0a63cbe305662677c167fac46b210091f9fe0d03573e
6700       11920 546098ad19039a78fb57ba9b04ec86     3e12c197f19cc4bbb7adca                     1H2JVLuCsLEhRnkzNeVD6TrMAui7e9hMwx     e26ee086f79550399f86
                                                                                                                                      042a1d27b3b933f180d28d7b7b5d1c3050ddd331b732384e4adf1b
                 790a73bd51bd22a6e94171a32d617aa29 00000000e24dd6792a3397257efb26a87b960463a4                                         b5955319a4dcc488927b38764cb8645e77c74487669b73ad092d99
6701       11925 c6fc039ebc8f765d3c550367624621e   7d8ee249154a7ce9f435d9                     1NsiDpuVbGTjRaSHX9E1mhSfy8cq4gDuqt      018f8309ca3cd027f82f14
                                                                                                                                      041572e49c58fba9f9d14a949031cd8a2d7424d12a3a2f2696f2194
                 1bf541d814143499ec33d64e6ae140bac3 00000000b6f21ff8672399948a23c8c9c6f30b6646f                                       868c3a38f6e04cf7854842b305f891c7f9cfeaf9e197d57b19c01a90
6702       11929 f3fb3ca911c0944035b871df433451     6d19716448fa1a57e768a                       1De7mw4UaRNxXotXPxajG9NdbJAFTmJ4Tj    c362159880f4f5bfc13
                                                                                                                                      049627edc083bad38f1fe5c75fb79b1ca83348e3a129728048000ac
                 a952e54a0502219cddf5017c587775498ff 00000000e80c898abefc712289259dda9e5caa5516                                       a10af9c8d68177c239a8ed98197cea115e0fd5612bf5e4f5bf5de23f
6703       11930 96407f889583e4a3a77f8a94508e1       7495551c5583d3bfb8f42a                     1EgbhLStrBmHhJXU15zv4yumgWgbX8kTom    957361813b37cd69161
                                                                                                                                      045a70631d6f32f5b88560f5a85e21b26aa2cc6e417afb5cc4cbf6a3
                 0551e7db1f14b2a79cf31df3c5639db2043 00000000f98d67b3e78fa47d95618afe4f016e319f0                                      2e55f2e31d44153b9fdd456df4b4e105984f9d8bf6828b16a6da454
6704       11932 d60452286d22fe565cc907cff5f11       3caa8d88232509ab8e034                       1BXxg34nWsgB8SoQqqs89xYAmQrDDk5DB3   7218f3647330037e066
                                                                                                                                      0431693bbda3069b16e6447296f23f0fe91355aefd5d7fdf9acc28ae
                 0e6ef743af1a33bd6672b7ec9aeeac72d8 00000000f497e5bdf11d4bd7503ea6ecb954f9915a                                        93fd450f6e0f1658c89c16bf2c510b66b632af33e34cfacd340e2461
6705       11934 49abc308e7831468dfd57a05d1d939     1cd6bf686e2f736a6e4a8f                     13Wzv7KyCiAuRU3vk4zFo4MAEdXDASM4wi     03b1f7965709d3e634
                                                                                                                                      04506d27a75ccd1b983af8bcbf5580ddfc4718ed6537ce941b584bc
                 911ab4b9e10a2fa66a0242c9ec6b4dc940 0000000058816a08f76de9453d6cd0e8bb99bbe05c                                        3a38ab965fd8be9d0ee8e639c774bec581be07d5308bfe7d14ae8c
6706       11936 137af085facbac7c7bbbfd2aa1bc7e     e2b94637c41e518471ed54                     1BVH4R4QyuCerPwoziAEbbSZHq2fgp5fZn     8bd4efe3471b6bae987ab
                                                                                                                                      04bbcaf225d11613d0771ae7484bf9a0d0d407cdb8244372084870
                 116dd3575ef6615daa2232f516288be35e 00000000049070f9ccaa209e14969cb924ff4d90567                                       7ed910483f2f21b27f9bd666035ead098148f6b2dbc6a569ff936e4
6707       11937 19f6a4cf086ce95cce42368d694da2     1e20a305dcacb4a919f22                       1NiAMHtRv7cB6GLePZXfWwC8K91VzG49kq    322322cbe5329062ea89a
                                                                                                                                      04ecc7e4cfc6e48501cfa1974b68aad97f4caa82a82c6f968e3bcee1
                 b91a3b05e5b49722401f32d3b90b3a3e59 0000000071a589f5333ac05d809c1a1bed8e98a0c5                                        06661c0c80066ce5aeb00ea5a80208c4c2e2f60bd221e6341bfbb44
6708       11938 70f9a9af77a9e64853d96f84fdc407     2abe8f413908ef162b906b                     1FvfYjmt1ypV9mUdUHjuAZKLwTF8NKrKd      57566475cf8425daec0
                                                                                                                                      04654ef06cfcc66f0269ec4659dc076346d4b29df8201eeb4044959
                 7ece155b2c403e78e397c2dd67c7db6e80 000000002ac87dd8e304356db87702ac1dcaf4150e                                        e307f39c58427bb0f8b069dba007e459b92a1926591460a790bdbd
6709       11939 89dc89eeeeace2bce3ea40ad439fa7     382d600c4dc5ef6b1fcc54                     1DcCqx89rFUqGoHt1hcpC7moCbtFwJKc1b     acb81865f8f053409a6fa
                                                                                                                                      041d2fa248b91d91c79d3ff1bf8abc2080effe336a08b93e554d8209
                 d461d6e0fb05df46e4b77187836923f46e 000000005dd399a7a9822d62eaf9e1ee77dc0b0b1d                                        5c41ccb27cd9f747f1132207038717d025aa4d62094dafef5dde6d7
6710       11940 52e3b2e03d8a4fa729aca634354fa8     695dd6abbc49a5d7728e16                     1Dn58ywGdmNTjeUQ1sp9boGb2BW9E6gXxC     62f9bd3b3f72d441b3e
                                                                                                                                      0476065ca31933c318e57eaefd3b2439bc9cdd3149c6b0dd89c5930
                 0dfe3a66e6aed76ae97b31329863a69f1f 000000000eb8485cc0c362ae2b1ea49f69e31b4b62                                        87361c38d5c6cfda037e7034e7c6c23c85d5cdafbf7c2f1c4488f48d
6711       11942 d4873de0169610d8386f516f2cc43d     9b76ec0b751be0821ebbc0                     1A7GvhTBAKaYeYzo2YWe1Bn1K1FGVugp2t     bba74185074bf8ddc6e
                                                                                                                                      0482f238aaf5437ba2d0057d31089e96daf7ba23c7cd43fb25c07a7
                 00cec3c063dd280658fe3e9f82fdde7b1c1 0000000038b57255d2d54802cc1912ef2031698778                                       bdeb58d75f608d4c3c19e4b9f475426220a260ddf94414fdad5512d
6712       11943 1e3fcb4dedee0cd5d6d63f8a7b8dc       701f91e5a862987b8e6204                     1CnCkDQX73PaiFRrgeJ9Jc4D97sFepHNRN    f182eabb2a8e41cbc2b7
                                                                                                                                      047fe3e1f1263404e3d9dcb0306700a728e35ce5f523713b91e0247
                 78a8802121cd66633ba63020533eef32b8 00000000b06e1edbc1aa59b4e7046d41190ab3543                                         cd9edadec496cdb4da472197f315bc31bc9930bf3a410dd77b2e10b
6713       11945 bbc3407c06f9f3a268dc2530802e0f     5ad19040570c1b5a5a4cb7b                   18SSU63W73D3b4S2tnnuhhq2q9q2LpKsvB      aff2c991cfb2f7484b15
                                                                                                                                      049230cbb53c54354dc1bbdcf8c72859dc9d0d67a19a7cf1e1c324e
                 a2ca82047fe5a0a70e893050da544ff1b7f 0000000066d41eb7c4a070ac6acc71aba3103b3353                                       c30dc68a5137aaaeded2eda6ced68bc2ea8df11b02868c17ca4da68
6714       11946 6b5e3a170b4639c75010e41f06b9f       b8f80d7fffbf107a0e457a                     1JKMiPDfMaYaBtBR9quYncp7CghexfUG9b    4e6bb47e20188fe93d16
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 375 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04a6cefc2ea9e48e69a83d36c52bb25ad4c428e22a00de7449337a
                 cdf78c22ede62a4e34cf7fe3cabb96c01b2 000000002766eb5cb8d854898e8d09d7c65615ffa6                                       92005002a94b6e7286fe4d58806d5a09cbf3187dc9097f8d0469299
6715       11947 4a30cf8a3e7b6ca748b4b27d4ad7b       8157e0d513841cd88599af                     1Jny7Qq5zjBro8TCE5SEqbUaWA8BeYbp8F    e745391cfd298ed9e6dd5
                                                                                                                                      0400b5c8747db82e88e12d295ed832eadffd5719c696c27d0c9001e
                 afdbc7ee9b8f9e029f291a3853327a338cc 00000000d7ec50f0519c5cefdeb5cb68823895dc40e                                      658630bb1559689f8b311b25cad78cd12305944517bd3a85df7596
6716       11949 a1a25898637370a8dc8006d6b77b7       385a69459386dbfaf5efb                       1EeXq1QGBk4iDqCwQCB3qUPeY9LcTnLq9e   4eb31682ed2107971db31
                                                                                                                                      04463b905dac0f558a0a4df6d52c136b13abd3e13786dbcdd8b69a
                 332545334268e61bf7004d1f9d9fa762da 0000000087f668e4ca8b62526afed109ecd289da0d                                        02f02ce8970db266de3b22e58abe09e6be9abfc8d32ab3b46db960
6717       11951 0dd8ecd4ddecf5309c20c862e2c21b     56330d87adb16f71d7767c                     1GLbF2NZnM9PREDF6uaVDKCq11tfd7N86h     2e98c43029c2d39e5497d4
                                                                                                                                      0467a0b4b438438b4d80e412b285e5dcea38810d2ff0b1cc8b4f9c6
                 7a1d94b4950dad8e42a0973c4bca1a2766 0000000049f27c2d80ff6e1f90edf8faeffb00b7c789                                      cd0674c36c5753fbabbc730852d31e057e7d9aed1569ae08898e33
6718       11953 fdafcae811b23eecc3e0f49a1d13d9     d1b560ad4de9f6787ecc                         1DBQvSZCUNqADrWwpyyN66kxCezjSwvRny   74998610a4fc23272dc67
                                                                                                                                      0459ef95bd58677949146faf11c1a78f6da1d504fda398d709e7b3c
                 6b998fea89ea5c5ee4cd8567dbc22e5956 00000000346e05ca3b39c33e173ed3399debd10c28                                        6a3331cc263c694e37c17b1b7b013dba41f4650c44099de94fec7ae
6719       11955 7f0cf3777bf135e21cfa26d83cc54a     67a92ef3529cbfd9f57cf8                     12MNxNnbG3zYhPNwrM6foUZgRMPs4X7639     e2f0bed999e9ca726af4
                                                                                                                                      04fadae08cf4e499e5306e57f34276b8de4669f47f321d258c486e0
                 8a53e9c956afb407cffc8123b1040e8df0a 0000000044c695e899e1529a44bf6e56ba256385e8                                       c99e9cc0c069fc836940fe68d9484fb5b4e9c42549937b0c44f0b4c8
6720       11957 46bd5d21fc49a123b67ac88b0850b       3f7d82e488e5c7600a9190                     171nRt8EtQDX5L7h8XTFqghsSt9NMRzqhN    7800bd897c3abdfdad0
                                                                                                                                      046d0f4d85fab0e18e405170c94b69bb45799ee04deaea68f674fbb
                 d9703537c4a523262dfd5bfd67e85529e5 000000002b8450a9bf119766279b6b235ee976fbd9                                        2459db7cd3740880333ebb88dd8639d78421809a0279eff3893003
6721       11960 c26c71d197b5db80914cc1c2eed8cb     743d55f52ea08ccaa91c0d                     1MtZNKnXk3jC2HsgWovKzbEYUdjgugpFem     9a78aeaea9417e8d54619
                                                                                                                                      04a45a71f7ed3fb3118b17afd01bf0b388c33528e036754cd19ea73
                 d44453dfe85081cc02bc19d5ef7de3f619b 00000000a7f177c75338b6d9fe1cb928f482cb5f6a6                                      c23a9c92ed323a3647baee2e90b34a739d2e8395a5624203f640a8
6722       11961 4ae585690faa06e79aa84ba086fc3       ac8fb16f9d199fb982309                       16v5U6zvRQSWU8tqgX2KqYPv74Snp88BmX   41df64c0bbfa38f924395
                                                                                                                                      041c88a1c07ba4bf5e4e0d159a3cf53c72b00a19e8604d5893aee7b
                 163c4b62dfad3bcf2bccaba996519b146b9 00000000b2c9b91d495b4e3eadefb0913a1942d87e                                       14e4b3936eb6ce978c6c9ba80908c4f55d9f022e9f55e1a4eb9bed2
6723       11962 fe65d5148cd72a39540ddfa14d376       0af0964d7c15cfe5429e91                     1Pz39t54u6emfeMvsnKSuG76HvxfqS85fs    6925fcbee1dcc1628da2
                                                                                                                                      041f6591a25b16b7292dff9c0e7eb6f096ef36af6cef734a7d3b2500
                 342708d071060b535230a8a625bea94a7 000000007a75787c2a4ea3811064628f1fbc774e75                                         dceeeb4ba93023729db3c7e7346b46bcceea1fa32be0c856fcbd794
6724       11963 b498f8388622b9c4167cde1d507d910   233bfa457e88c842aee030                     1JMBrARtpELt8XWCS9TzxCHJv5d1UNSWvG      1eb75dcd5fcb152862f
                                                                                                                                      0492338b9574a86fe49f18ea85f23d23f59931127257f40f2cf84c6c
                 133b6240e493cc6af0e94295129e3437f1 0000000035982bede5cd0ca285e0c18aeaeb75b724                                        1268df292656de7c8127e0ccc3c302280593ac294a37ab016b12109
6725       11970 2d535bee8081345d5bfb5965352708     c26ea54544e9211ce03e0a                     1EZbf44j9aNsyMujjSRXYh4kuw3uxqPKWH     1d6cdd08e777bd55b86
                                                                                                                                      049d13ee386316971fa8739a0049e877b1477b577bc80835a3c965
                 731d7c452c64dd813526120a5d53c553e8 00000000832e9ecfe06ca2836d688fed2cf2b43716b                                       a6c3db1e319f3e48888372c6e66fcb1c0da231b7733055305a0e820
6726       11973 e2f8f964c97a6488a632878263556a     c0bdd2a13768f89eeb2e8                       1CpX9kAcYPUhHWLWbW1qPR4dkwL33MBM8Y    8a562f7761ee296dba75f
                                                                                                                                      04db3136f5a5ef6639f3c5f450862c2c63d1151b375243b791c5158
                 87e0cd393e379962b248ab953b3025e33 00000000bafb5a2a95abf89440d49eb515c8a946be                                         5d54476aa20023b588487c79ee46ba241edf82a187dbdb1f8c6f50b
6727       11974 d00175a3aac67d65b3a47ccbc5a7681   fd26945b4c66c288a6d976                     1J2tYLrjx7W52bWSe3gJQgxE2kx5bkXyx       cb16bf4a8b3e945e9f92
                                                                                                                                      04b6612b014011a6536172f0e268b1eb7860cf9b6c20cacdd63c040
                 80769814b308cb051a130f3e4e3fdc643fe 00000000a6ce8924e9ba849f8fa16543b7f01b6e75c                                      7d8a35cae2c53ae9718519947727a82c1b342c40d9917bc0dc0ec8
6728       11977 e1c59e61e2f6200fe863c4729f473       a358449bfde34858a69b1                       1DkqRhwmRWCXh9HLZSgVCVYuiE2WQVjkt1   83a5e28ba9bcecde9c620
                                                                                                                                      048ddbd3c460709513fe43da39bf433b3620c701c2cfb97291caa8b
                 7d89c305f2be0418c33e71d00be7b12694 0000000039eb420c354b7b7f27c3c7962af209a07cc                                       e1933e996db3f994c2411de4d4c6dc26a81ef94958095cf4762492e
6729       11982 cb44c8493d87337fd41af103a10ded     7e27e904df2bd92984c94                       1JZgXw8QbDkKyKyg78TRGQFFz3dzNeEn11    0c90ce87a1d971e5e02b
                                                                                                                                      048ac2c974410e697b3dd740137b93322d4fce8c4a1530db1643fbc
                 3cb6b8c1eed1d147a1984f45b347b4a93a 00000000d17b5ab95fe1105aa928d71c3eb8332a6a                                        d77a2f11ee6b6427130e60ec316fe221cfbc43b8cc92492fb036ba1
6730       11986 223f09ae26c5ff1b42e6d583bc3273     3074fd532217434f512a5a                     19EzrxfVozJWV4vgY4xtpF96x8Ta1zQmgy     2ae8a6f73b973f76256d
                                                                                                                                      04484e1d389e31be172850b88e780d26f636510766ee50e60973de
                 c514a0c931b6da60007718a896138c5e94 00000000ff821ec58567d041a65690d8519ecfcc298                                       2b2e5cf8e2e29a93c3249b2b73d5ffb788133a545fb788a465c2bdf
6731       11989 d472fc3958d96dd3c5396dbdc54b21     c9109dea75ecd03e90490                       1EMK5kkYT6fkKpNkhrUjkD4SutRpPyBRv2    03fc8d02e52e405611126
                                                                                                                                      040f0ccd5c712267738689d93a5efdb495288e4e0bf2818071ef864
                 9e14b560d0d7958826ecad67c58f8f7602 00000000b9e282265cc494315578f0b38ddd7c5c0a                                        45fafc6019a9440578338d4f38fc4030d225f5dc68e5c70d5ab5b092
6732       11990 550e5121d1ee8244c322409f8b657c     09bd761409cd8ce6ed1e10                     1MjQvLJzPSNG45pAAfayMFbRxMqtu7cp4k     2d09f7f0cd82c065c19
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 376 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      041f46afeaea86243cdea52bb0a4d0a78c1ff64f800734730d79960
                 af03e5dae212dbdcc44efbffc3ab9c99782 000000001e5645559457fecabed8a26df6d9cdae00                                       e5811df7893a6a24cad7fc97536c26ef7a42b3675cc713fd6d5f0cd2
6733       11991 cd70be289d7b4d4d3899d14b70ec0       ed2b9e494282a63f50dbcb                     1AQXPSkFUoSKnWNSYL59gfm7TXRtRTdTaM    9ef2c562dac0cb7a46b
                                                                                                                                      04d832de8e95c410b2e1cfcbaf79320bb696325ba966f552b30d610
                 e2ebf5729538fd6ac195e8d6ea95c7c165 000000001b47681a18fec8e6d959c1757bf62a8e41                                        a6bd8b8e3009f21c3f146a2cddf071e8352066532da62e48bf505e9
6734       11994 4f7f4718276af016acac31dd59d89b     655d6f81d7168e3f7b8f5d                     1LGXU2FCxrxjsbcQTPLqdstGgH1qunFiCv     6a27e45238e8590c5d24
                                                                                                                                      04e26d9897c66d69ad3efba263c3adce19f265583bb4be6117a68f6
                 152c95564bd3a8eed992af67c087951f6b 00000000e415b37815bcb5f8cd7fd78a32a9b92a9c                                        46a3f0a1a44f845505ac50f1fe922833a13fc476a24c7a2a4153f853
6735       11996 e0d224dbdc59cdbb1ae0a32abe7de9     64d10793a32d6ed69eeda8                     1ABPjfXzkoDxdZznDZZYvQ7HXz9w4P1aPn     dd4092b762b94871559
                                                                                                                                      04b20a1528711169c20689d422238d5a41b13e8f9e7e4505389d0b
                 b45fcd972a0360b017b1ce0eb5bff395dc1 00000000e4361771e6cca41f3c5f2cb2bee7690cb98                                      de182121f9c625fa1944f8e58eafcb6d735790673bbe91f53bd223df
6736       11997 3904c13595cfb3e635173989340ae       4d6ad4581618a6730728e                       12CfT9uvJxXREGd7UDZyb1LU2LEE1Vdjjn   4f7641f1354d86ad4481
                                                                                                                                      04357098edca5ee5b6c6504e6fa9ca94c17318053f09f2b00d9bbfb
                 e142346af798cc8941c92d219f93dae071 0000000023556fd913e73e850bfa9d2e1a8fbc2494                                        e9b06412093abdc4ca8ff8bdf0219ef55eb8bd30e70f2bf0a2b01529
6737       11998 ec12d257908eb521b8444788fc12f9     8816c202812215e2614d7b                     186aeVU5RYmmK2CWKS3NJsYH99VKvCq6yn     ef4406acc0cf4931e7f
                                                                                                                                      04a9cd7854780a14f2daae38cdcae8ec79a1516b7df85452ff174c9
                 d21e40a926ec31752b495071d8b752879 000000009b7046d59900dd75a91dfb0411a48be211                                         36f2fcc87f57e16de86c673ecb4a659c1f754287e350581c80877a73
6738       12004 0f7216cc8e1430b8c0364c31a179956   98b7c908ab18495d5d4a87                     18imyyH8VzxdSAqvMLVpHH1RrKtCV6PJjN      8a0a33a7fdde70a5fec
                                                                                                                                      04f616325ea55df34a8c54659268cf2b7df79a1342f1164e3ce675d
                 036a11cf15dab800e4ffd196d66ddfacdb7 00000000b56dfd77b27446c5ce37b36136034e4de7                                       05e287341eec3e7d1c555d9874dff27725f85af397ad7c47aefac5e2
6739       12009 150a6563d2eda54292ab4ca9b5720       9eda1c1ba55f743e81a1ce                     14V1VsiyM3a2zYLeHzZ8oFboz7gW8n9QF2    e3e7db4793c1cd389f6
                                                                                                                                      04c9d8946bcb80fb97039498148af4fafa88c25d19b14cd34daace8
                 acea392b4ca33ae6ba0aa7ec807eaae58b 00000000c2a08db4c1e01bdbcfed0a50702365932c                                        05cf82929dfc2c61876bd0b0564a1fd47654cc333e40cbcd6316d35
6740       12013 b7131453e320deab0919a55b41c3aa     873e34168ab0f6e2b040ce                     15ExeKFLBP2XUSiE8fxzUR58pFpT1ux5BH     aa74b4077398299e04c6
                                                                                                                                      04a334ba57bc14a1ea7eeefabcd6a7907706c7ffe3273b3e88adcb9
                 9db759284037787a7d5a9f4a3a92b782ae 0000000035d323280ecc4da6c7d714c61b42ce542a                                        9512727d78f8a3a04d8910b48d49fe1df304ae7cdbda3d533b7ee7f
6741       12014 60e88ad218af45c047de7c498b06e4     3493af8f99e829bb409987                     19ykGWT8DmbkhaXdRLnJjandKDUfJpiecz     219d78aede10d91bddd5
                                                                                                                                      04fc6a42b8df48a79e17e223e10fd47ef5107b663defe7c3598900fe
                 24394603101de4358a6d35e99ccc0c632a 000000000c2946301967140cb16e36d7e5c63a0d34                                        ac7fb49dadb531c292d6cf9aee5c2b502f46af11c07716cbea139eda
6742       12015 04f923cb037d793c8c0c15af7339c4     2b467dd0cc5fd47703cb7d                     1Kq2YSQHagafmW47ngi7BTzd9cgYs2DNir     1577824b8e3951e6f8
                                                                                                                                      04170286727230eb01c2d036bb1517340cb760236e26435fa46de8
                 effe01605fd654746bcf09cf34314a7bee7 00000000f7a36da2655c8df26ebda9714057cf71985                                      369b1beb367c1869e598867e2b47c5e2002863d123c8ee10deb728
6743       12017 521162cff5c9b5037772e9dd9fea9       0a978ad244aacda19f7c2                       1H86VTLJzZULAxFvfZwBVQB5zGHrag4bCw   84c03a33eb7ccf20039b9c
                                                                                                                                      045511feec3b7dda5939ae39ef7421238eb4ac031cd41aefdf5ef1bf
                 2884d74649b67d7268423f071ae8606220 00000000c807c50d45b553fddb070afbe79fea42f37                                       5b8022b31baea6a63db8329e0ec03182f4b258f4e64fd1669ffeda1
6744       12018 422a7738c962963e4f476e59117611     8dad592ae283db729427c                       1HNKpsDgYt1ztXKEtYayPhxiRkoQnixz2W    c66364326a60cd858b5
                                                                                                                                      0490e826448274a98bef41fb6779f4980e8a37c15c4f1f164cc88f0d
                 349c9678ae5e50d58adf0339c4ec7362c2 000000000fe8cb5b2baf35a43baa6244bda482b6f5                                        54bbbf53838875c6a389bc216eb230552095031de0c805d427d765
6745       12020 4f21b4c96afae1d40ee04dd55a1c76     b90655470980f3099c2533                     1HLwsyWZKCMhG4GngCcpsYA5LUBkBappmB     da87cb8137b1c48b1abc
                                                                                                                                      04bc49dad46115e757ee8c7eacd4f9d0edb4ef6eb8e56e1cf053240
                 70b20cd59d016a0ca796c586fb20bb2aa9 000000008d0b184b5f5cea9d3c8a32267f97fa3e14f                                       aa8c81de13eb993cd01ba53128c20a0c19c42e8ab515ab69d169a5
6746       12022 217dbc267f8e971ab28f75dcfeed37     f23a216b00af4fc460b7c                       18RC1UTdNk9bih6CkYqjdh63EMHoErkHLo    1e9c25a79e920c0440596
                                                                                                                                      04eda9d5cea91c010a11c44f9cf163bf4afea49ad8f5440f27373b8e
                 1bea926bb799f175701add3cbe1f905e36 0000000087ded28653e8d30fc302ad57a36100dc8f                                        00b1964a86c60e43312a5efa2ea769104a68112178e8e17eda34d6
6747       12023 8e3521155388119017bd4198dece04     6082e21da4e516970ce4d0                     1EiJmFR8bQbwjL5q7n44vLMa8zijayeovj     e82748679939e59c9bdf
                                                                                                                                      048966042e745d42e8894a91e5f0b484b98dbf2e75d0ab77bef36b
                 7b68d0279adb3f6c10d6985ecad07aa311 00000000168621bcfe2a5de9fdc30667f5279c8891f                                       cb8093894c6d08795a7db030cd9a29357d3050207cd89a1e6cd54c
6748       12027 4a9a4240da2f01ac8d00271ef3cc8c     47a4968a672b4babd2381                       1NHtn2JRje46L7y9CDTffq6trXLEKsn2NZ    3ffe7e7af19bd602706ae5
                                                                                                                                      0475bd5402d0b432de61814c8387dfe59e04854258d800c7830b49
                 bbefb30af61f03f2acb3fe66ed7de82e4b8 00000000ed6eea568b28be04c4a32837e1d06a894c                                       dcde58683bc25e083562768c6d7f8ec0d418e1236980734fa0effaa
6749       12029 ffb3869e9c48eb18d4c3815831870       6cbf3dddf62b8434adbf91                     1HYVUAZuCKFKEp972Kj6DPHY9TVdE3twy8    4f45da172a3a9998725bf
                                                                                                                                      047aa45a8be75a5d3f86a28d30c928da9b5596c42a439527b0d865
                 c7a849cac6a3a0949c7af65ff5b9ca844c8 000000002b534c0829db77a0e791aec40ad8ecb867                                       1ccce5f6262bda043df26538e628e5471923e568bf13a38726903bd
6750       12035 b65d9ea89609134d5ca3a683fa82b       2d3f848f5c228a60ef34e5                     1E1Dk6wLEqWzrUvvCRqvVLJuKCL2AgfHUb    f1336da2fa3ba6e31a94a
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 377 of
                                                             913
       A                         B                                      C                                            D                                            E
                                                                                                                                      0442037c77e4c4ea96a1094b1a7643ed95a2e12245da5f5fdcc6df3
                 6c285bfa0e364b23ee751fb5881a0d5b94 000000005913aad6fa06f44c67a199c8e9766fe8d6a                                       25f947526be09e6cabe536ea157a86b1821b7a3a2aba08d3c86d1c
6751       12040 2ddf1ad78cf78d9e590c0086920580     2378b713b252688afd72d                       1Gqh5eeVZWBUn5DUNiKq9DJ339BUw5U7Xk    a4d96840893aff5ab1e2d
                                                                                                                                      040ff0f40bbfd0d6639f8722fa393d80054837c6b3762cc6bd9a7130
                 780d36a40537b1ed16e2cd1257ed23aef9 000000000ad273ee8c85fc09fbe89bbc867878258c7                                       c8cf9a9b6c1bbc4d0206587806aeb3ffac996721e8754f5591a7ead
6752       12041 93febd96d4c28786861c285025f5f8     c63a84e7998167dae0dc2                       1HEQvGyXzkfAC1MzcBbSMDzNXwa4CdHUMw    344cf733f486ea07eef
                                                                                                                                      047b62861282615632276d207fbb0d88382a4f0e8c8843796a92fcc
                 06a480088dd24b8e16d879d1ef802aa4a1 000000007a2de9ffbf15682f6556ea95db1ba122efe                                       8c3c3f2bfa0e0f2bee6a69e13e6eda93073e1f350c7596fd05c8a276
6753       12042 693923fb837711bd031339a86e9539     16689efadb21177524f7e                       1Pz5UESqPJsAnGSPPMUMp4qn1M5VEKusB7    c1b444ebc23d50eb1a1
                                                                                                                                      04943a79f0ebca3da111e1d6d415740dee0e57e0c06cb3d57bdb24
                 d86e34dd8045cb61af2fd00d18350cc725 000000008c2e053ffbd5d4456e30181f99508e7649                                        e4caf33f6215b9ca9c28a386868134e8eb235a98760029ff38dcbb4f
6754       12045 7aa590f56aa0cda7b37c605e06de66     2571fd9889f45a5a91abaf                     1Mcm6JTfkTJXVfYshdqHsn2tWybFDCUdyM     ba8be2b79a5c6b613841
                                                                                                                                      04b551992b3d768863076fb163da80656bbbf6cbace89e46124744
                 f462e242a974bb931bcb85dd5ba98af060 000000005469eb776541dd396e3d3aa46eb480f351                                        66b6acf57fb29f86de8564f50f4b33365aa7c8064b9db273a55bebd
6755       12046 4e66cae24c6ee01c82c41b07f0344c     8abf345ae7bec3c241816d                     19R59RwpkdWNTcjrFfgQfQrXu2ERPBWcjk     aa4a16ceca0ed0486fb3a
                                                                                                                                      0447fb7af7b80cd320439387beb245dd43b9c1edccfb84bed153284
                 e628c46b042bc44247e48d1283599c3e6b 00000000e35e7f6bbdf64b5b2b97c5f28af9b8d7c96                                       554f01685b2862f8f2281f46a42f090af8cd3524fc628e180ad6ba09
6756       12047 f2a07e8446df5e80c65a22f0b696b6     39fafd0e33045a1a1ad45                       1N4TeRS4ysm3FfP3J4FWopAmqRsFTJCRe6    0e79f5f3fa84d5b0377
                                                                                                                                      04c74e0cb4b6a6a2f9863f57f212a61881c5af4af598a95e21043a4
                 78b20fd39d21f0ed8542ae90ad069989ef 00000000abc469b31f642d7c98e5bc9e7f2af935eab                                       717d66d8dfd7cb5d3da2ac6c2923e1d30c5f18957d65d39fd57bce2
6757       12050 1d8686a6f61a36d87dbe43175a2792     81c0b30cbb5e224821a1f                       1JFPKRvoqPpWHQ6nrt4dAHJSpvpxNcqpos    69f955a148a22c3eb362
                                                                                                                                      047f43f88d0e4e577f59d8e314b30899fc4acbaebf541aa3d52cf5d4
                 86242a0b1ba2bf044cc8c91aa95790230a 00000000aa1f36e61b757a9fd912b9bbf0e7efae034                                       76c19994c6623cc67edbc9853c26f71b9f0fa86239d1e2a3b6aeb39
6758       12053 d8768a8948aa8a20ed6f177ca52f39     e3f4767b58b64a99aea60                       18eQqhzdYvwurrgNWscKVfv5Yet4QV38Um    7f028d6103efdd1812d
                                                                                                                                      045b38903bf05b18c73cdd7cb66e1f2ff6b1928f62cdeaf0636763bd
                 18a59f3bea61738b236df6af15d831210f1 0000000012f92c105ddb0a3948f03877258bce7914                                       ce758aaf973d6f0f4de7c3b7b3d696eee2a0bd85bda55059809dd52
6759       12054 c6e89805161b54bf244c042a70ff2       91c7f5e60f5390cbbd0e61                     1CXpELvJMCAeHgCMo11efQqBq67Y1bJ7Lm    a8eb70451b391568bb7
                                                                                                                                      04a432bb2f64e2d79a5b0694ba3b1ee091dead21c97b51a9962f59
                 2c063b2e0c95d78dc1d7a79aed298c8978 000000008d2a454e7fa8d000077f187d0945cf8bb5                                        17427825ae4ff44125b4ebf6e3a5c65fbf347cfd35368b728e8e92b3
6760       12058 39aec628f3f9ab326c2575d33002f6     a8747fa01626e1ef18f9c0                     1Cb2cBN56rbSZR46LHunrBKQAGAnryX5my     95b7f7453b1628cd889a
                                                                                                                                      04709434c03e1e876ad7ea5c66adc545a9bff16300f139f77ddbcda
                 017eb88df97708401a6ddc25a01e680809 00000000eaba46746b2d14937608c4f92ba8f4d973                                        206bbdba24b9ed45a3c4d3c5c896ac93642d1c1af77ddbfe09d2a52
6761       12060 609449554c4122003daaef0c9da765     366e44cd197f8a2427146c                     19N4NpqEx87viNESe56o3Vmfva4Gtx1WKU     18e7ac4d3b2405a07eb8
                                                                                                                                      04c919bfad4aaa01dc1949471e05427859eafa00256a9d03e968d6
                 5385a717926d5dda89377b367a7d03dffb 0000000081dcfeff3766c569a0f1bcf9b733ed0a23d                                       10e4d554a7855d99abdcdc7e917cf2d886948abe203f2635d20c696
6762       12061 25fb5c62d40f2bab02a53cee1b98dc     4a2c676bb3f95edf921c3                       12b4Pqgr7gPbNWaGk8ccBfxdRMRJyQoWud    8a3bf3b30aec0f5654bb2
                                                                                                                                      0466976f745fa89095ad1c6485614cae8665141fd9d80ea506a27ea
                 126767b274b5ae488b0ebbaa674210f6d2 000000000cc2009abc8a0d227184d7ed7553b895a2                                        5756a0370798ad04884775321a3f7eb914dec47567937be170d706
6763       12062 b1e8493220a82307192ae9dba1979d     d367b7085ee096ca93f869                     1q1WAdypQ8biEqVoHUQz1wpRcTx3J5sA3      f0a9c9c3b6585fc2cd927
                                                                                                                                      04c7c9b227d29dd74fa61da477a251cac1650b2de7ca6c76339a034
                 ed6c984e2ec71b24ce1049e3239285f485 00000000959ca9c04a8bc34370f53df4b2f2b1a325a                                       e2ad5dcef7b238997e4bb952eb8fd36bd972468d34787242dcb4bf9
6764       12065 1cd94788e6289fa511506f8d756975     f08d3495527db6a824cdd                       14YskTXpXKDPy7aMdz1Y98bLQ1RdP5hZH7    f3518950afb544a68f72
                                                                                                                                      04fb5e91340f905827446a4ccdaa7415b1a366273c7dc1ccf4cc315a
                 69ea098d015d7367c75c7c915cff0386e30 00000000f596ceb7b13c5b695a2e9ebb91cfcec526d                                      17ab99e9294c66f24e39fa6c31729ed8ae2b17524c243c992d96bce
6765       12068 d8678d4f3ce21c0d8cbb4f2addbf7       a15053a8904ea183f3b85                       18K435meZ8RaHkWiH87RMtujmn1nSZJc2v   f8bd29b5ac84d34e6f3
                                                                                                                                      04b229233d6d0b751a60e46677bfb377440b060c22f583db7f1c296
                 820fc32d9b2e499ee3e85a03de0ee296c5 000000002164351ca544023a8eb36569084b7e2cde                                        5d83ca93d624d358dbb0157dfaa0bf4f9a37fad7ec0da1779dee3b6
6766       12069 06fb1cc74ce67fd05da0bfd7e702c9     49249da3c7fecbc2aed29b                     1DD1W3BWrVRGc2qRmJXbr3Fy75thH4WTZ9     4a432b4e771d70c0caf4
                                                                                                                                      04f54dafec2d65d743987e4ae2c72de730bd84d32d04ebbf21f1730
                 014586816e7288af9a930d82227c48f85e 00000000f711a017801f74e4144d70ba9ea36ff3ac7                                       257e033e92e3b1f9a82d2d5d9d6439cbee16a4c79f6150e2ff201b0
6767       12071 007ecd2e9c55b66d27552bb11edd63     80cbd9bb3638d317f3b73                       1NFGmJsdtjk1NXNBYjr4W85xDgJpJ72rZM    c97052964f55f5c54f2d
                                                                                                                                      041f73efc89e2e029dcc7444b3236475950fddce33ecf4a80ca31898
                 c940fb165d8e363de1db344a319769ff98 000000000b3d11a1ff2923436f5e4eb96834259bf41                                       f0ade3483b67cdeaf80892b17e226c323d381e8481c07f3d03f85fd
6768       12073 ae82be34acd0429de34a8c9d4c49c0     9ebf237effb636fbe7215                       1F6LUAtD4UMHVKhRfZZp73xR3KmxiReqLX    e6dbbc0b02f6a2d053e
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 378 of
                                                              913
       A                          B                                       C                                            D                                          E
                                                                                                                                      04888f45bccfe51226e2f116dedb28dd31450f29307c14dfb282effa
                 c75f1eb98c6a9e599100f4e02a57cef2dbe 00000000e2c153f2693cb3a8a7e1e43c7de5075be4                                       0ae06e281a47130e7146d906f9055190204448b61c7a93df1e67e2
6769       12075 6cc39bb1483daf3f62119db154547       e840547f98a495e8d22795                     1BYwQMXa9heFZvdTyFk4vrkzn8GR75r2h9    dc36d3448f828210d2ef
                                                                                                                                      04d518b08d1cf33655c5ecd108644d22e3a5d4ea1612beb5d7269a
                 3675f6fd1bc7f90cb0da5fdcf41f19b0b81b 00000000a29808ccb22f8ad846539c5c7b2657e211                                      efa09f242aa34b7cef0d59790a1aa63cab7eb1c8ac2ea9ad86ffccf7f
6770       12076 eacf92b4a3569ef9d97dc9fbd346         1e0f722572a83d66f2abd8                     1Ca4UugboowN5GuPKctoS243Zqfnt646AM   9ffc8ba134b316b19a3
                                                                                                                                      04330393127412a33d86a496975683336fa7c85b16ea7e14cb0c3f
                 a892c247396c1b873a3f4cc7a892f3da5db 0000000019e50afb90e591ef786872e39f1a24caf7a                                      659d6473aa17c3570afcd2475ea30d4ad862359fd3326b302d5ece
6771       12077 6dc4e53965900484a02ebfdf6b952       bcaa61f85f0ca6b6850e1                       1E928dFLeQnjT7nkvf82CSvfyd42amVj9z   257334c2465188db7fca74
                                                                                                                                      04f776c5adc87dbbe7ca859ee4f7c4a0f1f0ddafff06f6630b5712841
                 2a2df84571634402752e82af82195a1cc1 00000000e18852021c581ee6dd1af22d87ed535879                                        736c46de4cade6b2255782415267612450aad5244bf2f8fea007e4b
6772       12078 725ca1387209d92d9d9d42e95901b7     81a3e7cbf8bef66c8306ab                     19gCDsSXPyFQTJCUDGrhHkov6mNfmhEmvZ     77092a2b2e7804fea9
                                                                                                                                      041dd7e691086ef09202e81738283b476783180ed0ef58ad35c6dd
                 e7470d256f2ce77f9be0a180defb3f0ec9b 000000006ebc4602bd3771c80a7de1ca73ca5b3823                                       36a3de297a61ab6b0cbd5e27c2fd22dba31c01c19130b8b503a8ee
6773       12079 d1e60c453b18d4e7fa251b58b3319       773678b13c58275851b41d                     12vKVMpeRBwYhQ6JznrdS9SRum2P7EDGwm    a23939a47a327af0617871
                                                                                                                                      04a6ec7da3d1f5d5e1a879965caa1137572ee9e6626700ffb661b00
                 c90ddbe9ae5b437714e70ede08094ade2 000000005f9b0fcff0ead546ae1807b1b1f6ddc7da2                                        710aedb47221ec37023e602bb8bc110565a688250d474d7f30f20f4
6774       12080 562f792134b618c551e1066c578cc9c   0de9ec587a9b591a93853                       1Fx8piuW8re9RNzDwCxroxju6yESxJQVir     490d6bb10886a613f87f
                                                                                                                                      043a4cdd449aa4e465f89fa203006a989d77050dff217190225d602
                 b5b14026d84c05e21820d36163772f68cc 00000000e3aedec9a23e57b0908bce85584c151f69                                        efba9aad488b9888ede7de0831b8851a08a4f28ba729a73ee0f3ac
6775       12081 2071eecd65679c4cd77aa6cfc5763e     8c24fb8ebbce5e9f9432f3                     1DVW1yBgPVBGHQ5bmwCjgWcKWU5WicQPKg     6b3175074109adaca1288
                                                                                                                                      04ef0eb542679ad5af40e38b729e330bbde61be915baf98ab3b681
                 f0ad4859b2a1e8e449387d5a8a0fd1f063 00000000c611fb63e907ed0883ebb472853fe4d413                                        96190abfb75996ef8f0ae7d578dcdec9ce09e29870ffb892380922fc
6776       12082 e7b765e9319aacec3a5b409d44b0ba     3a8a1df0abfeb4940baeba                     146nuzEh5zAZKiiBbCdxUB14begP1rKXcf     1815b8491834d9146354
                                                                                                                                      0433d1506ce3c1a573c05427af2e2db014629711b29d216a1dfb68
                 be4b1e2d8d00a819f29d403ef2d50bea35 00000000c5fb3593013fba691413200f21e939d126                                        7d213904901ea5e4272a43a6b1a3593d9d2e03e24283b8cfb7c897
6777       12085 2471c8df12430533d58869835cbdc2     e1700410eea43b7dbe6c23                     122YrCY4mnESawVp9uy46Jna3z2teTTkut     4b9757b8c8e1ab7d551769
                                                                                                                                      047cebfa9a086fdc4c4a2432a10271425fab57afab486ec2f266b178
                 6ec8876835708d976ccff0c6f02000d9d30 00000000b1b0dfd9a757a9bf63e68a4ab534846592                                       6a612c8817a0fe4ded7145df631201cc83b9ce173b2761f73c2cf858
6778       12087 d2dce8ac44f519a41f8ab20de1ae1       349a0f3818272418fa5826                     1GE5iDLcnkEGWVcHzzyFgoqooWJRxo2DRk    6b1ac85322bfacc1d3
                                                                                                                                      04fffcaed2667f7a38bb709d8bd9f9cda00b4c983123b870b4f4be50
                 7e57ce42d96d593765ebf070117f3733df 0000000043b359c7cba6a09939ae59ead5eefd6e30                                        88764155251e77f9a28922b0f9bc6ddc6ca3dc913a2cdc9b76ffcd3e
6779       12089 e75a5c3bdea8261445aa220b3c8e3e     6d9ef481a89f4aa909a268                     1Nch6EPuZ7RCQXZM5yTUrHmFwSMRs71Lqe     508d353bc39eae2058
                                                                                                                                      042dc797a14eb2bf0a758a7e0eebe1c8d6a8e2148571bfa8013826
                 a1d99dd49f9af9a6410a4ca53ea3cd2551 000000001e8e6bc5a1cd4dab4690c99435078f9001                                        ceaad7ce86468a39368a98ad5b6707b247e68e314137c51366ce71
6780       12090 b574b8c7c8e67edf3711967f5fa4e3     4ef3383b8773ec12396ebe                     1HvaB1QM5faupfjRcXGLFiRquofumtU7vC     1bd17c2665c7d358d289b2
                                                                                                                                      046dabf3a3256d754736b3471854fd1a9d9e5d50b9e07d2c9b02dd
                 b9ec0bc194017118d83b5142fc29dc3f094 0000000053dc1be0b1e957a5d4bd4e0a5a94e03d1                                        dd606f1e7d4ecc584060605769367582769d8baf4751204086f7881
6781       12092 508994990d601eb35c7c858da62b0       4c17ed6b069da986a22865c                   1Md9mjx2ghyce2WB7Tr4Fb67qi9ZwYcBSL     aef305f3313be0ae12356
                                                                                                                                      04f8ef9eebe3efbdac147d38825c64ad7b5c4d95e0f1ac484c05ca35
                 0a7e2f0feff15f3c097f6430d09b1797b2d 00000000c245907b5d28bd9a68eebd5a49a22e44fc                                       f096289b41f83c8a6f054eceb182b60663b5d5e5783e1b621581da5
6782       12093 84bcf14d6019be864a250777b236c       4df29ae97c6195010f0e3c                     1F5JFca4uztE3ysN23EeujapiUjCq242FR    49ab21bdd04a806ae4e
                                                                                                                                      042d27fdf9684fff5b81d2bab46bad47fd322a50660216a7c25fa309
                 226071783077d4e3f05e016630c5f6cc7e 00000000fa8a7363e8f6fdc88ec55edf264c9c7b312                                       6f5ac4455a596307c23d5e42f55cfc6898d7c90c4c280ee7343ad25
6783       12095 e09c122402129b3121d719b604162c     68c26e497a4587c750584                       14sGzgS2dKgSRFKcPkHQ7eBaCJoAmNRG8G    5e0c891f4b35b819939
                                                                                                                                      04b3648b3c01f7c47d6359308485ac43842018e7d949ed3790f0e2
                 41efdd0b7175c2e6f1ecf748737b800da7f 00000000d71c465401ffd4935588ed9f715751b0da                                       79de1eebc4cab81dbb9fc788648a0a0f6a8676aa4f3554786f9a5f4
6784       12100 37418c4112a59d641240ff9559d8a       a272b5f1ce175bc4a62194                     1KWG29KAjp2HLEXyV43n6vhW9PxHpvqW7n    4bf8e833e5c5332ab7c07
                                                                                                                                      04b6122d2f11407fb37572e83cc2c22f4a3483ac607d598cb229a8c
                 a0d3ffb1d645f89a6ea24ae59d571fa4930 000000001bb3ad7a1446eba07686f32d379c0738e7                                       e075eede87bac78def53dbebd39fcbdb4dadc4244acbdf0af3ae100
6785       12101 2c5a56acb09daf85bb7980d26fc39       4ed815fd97885dac173374                     1CkMY4idJXgD784h3XVrQDzpdLzVCkwesC    280de63cf2c0c366a412
                                                                                                                                      04672ba8f9326a4fd8414e50559ccd0bcab8895c5b3aff37e9a0023
                 aabbfbeae1d7296f63c7a8e3be0c984303 0000000071bd4dd79e189b918009ec3e441c26fd6f                                        b799f65a4341c0e5375d7b9a0f87c759415a0893bb1edf5f892ff7ee
6786       12102 2daee107cd5c9d21e3307131a92c2e     ef80b98de7c378e47a5a2a                     145HNZGgyKxSNcFQMfNpfVxmuY8xq9d7dV     13ad729b157902dd2fd
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 379 of
                                                              913
       A                          B                                        C                                              D                                       E
                                                                                                                                      04ce5c4c1956e9fd1dbffce03fadad2f6a45a222dcef999fc55ab2d04
                 a221d09273106284c19c64114430a78fef 00000000245c0ea825f7027896482f3f912d4bab22                                        d33083c544c5944603c2467fc7a550317b390b3ec60d0535489306c
6787       12104 58f2ad674a826dc24fcab908cb47ee     537db2ffa640d3709243ac                     1Bkaw3QbxojyqgFdW3MXhoR56ED3SL6oLo     8bd67a2cf21c910084
                                                                                                                                      04deb1a9626aa9f1bad2ac4d8032848e9783b3718fd1bf1dced8c2c
                 c1a48e14346458e94f1780aef70112d76f 000000002bcf3e3c79adf6709e50a8f4754989b680a                                       988a54bf8b1b8d70af88af5fdbee711dde58a03a591a6969933257a
6788       12105 4b088df92d1a350099759fde297bdb     ed5486e5046b381f9e075                       19rmcrLnC9tYnM2bz2tHeygxgeiLGJFvRg    91cda3a8a20a77b642d7
                                                                                                                                      048575665bd583e57cb9a6614beae60db232f5ce1d0ba0ee2def71
                 33c72e57c5ca72d9656a9406dce54aebbe 000000004b10f54c6e729695000410c2ef74ad1252                                        0f7212871b4a49787556ad8cb8a084969cf16ada2f60e6db22c839e
6789       12107 f0753bec98e5ca027e6bb35ba3fca6     356555bd912983edb88a47                     1FzBu3DtnmsgjxjFXfwekfKs7ZFRRZZtz7     b0aa1eb21316cd02e511d
                                                                                                                                      04ef238077e9f41db5332caee2f0b780ea0e1b8b9511a24c4c7e5a4
                 9daa79ee76d1d7089de21109ed6aea211 0000000061082dcf16a2b798e2e16873a1a822ad3c                                         02cab6ba46f3679b8c09d0307f92206188eaa3ae9d4227dec158da
6790       12108 50d2fbac4f34ced49590cce775ae60f   4a47e023d0606eacd58ff0                     15TyYUz2F4ryNsw7DhVLsAETvYg2gi8Sii      8a039a43106fb75339f94
                                                                                                                                      0419acd9e98a938071f79bad2086e50dc7f165110ae1d51667acbb
                 bb2fd14e68f44d92e2df97a34ace5aa211 0000000067a0736a062f85bea8b73dfeb722918661                                        8dc545ad73bccba4d96c53c83b39a21ee5dafaa31e7c89b78ca09d2
6791       12109 dca77781ed18d8845449a2b2137ead     f36ef8f9e844b1197fa5a5                     1DdadZfKhgzqfUpPJ2zC6YKAETUEYLNfbE     cdc6e7e50507e1e13fb62
                                                                                                                                      047edfc7c7510900d5486cfd22a31066eaef87b8cb834c753523a6f
                 02667868c8530772273b14daa5b37eb39 00000000e2469e299aec2f5e92e8e42ba2e2aa7a7f                                         3892e34f7eda86bad86cfb877de7ad1f581bd5ccd3c6d487b7ea8f6f
6792       12111 db80d01ce6674d16e16b4d676ac5541   2957a75cd339bb2971cc66                     1MYCru8gwuFfDhQKsWMndRUDy4bTWkLsve      f8b941c3112b92608ef
                                                                                                                                      04739884c88b0cea5d7fd6944a9e4170568cf717b3b0118ca9e8fc8
                 e9f30983165bb5a8b420894bbd2086dac1 00000000e4b80765b389a2a6e48b65e3a35080c01                                         d823700d63dcbc8e9e01461a8386cbadd287565cc9222fdc8f9a441
6793       12113 c7583428763756f3c4908a355bf34b     3eebaea549d277b82db9bfe                   1GQqPWAcPYsEjR9PDdykGQ4iyYQg6s8hUG      2d1370323168a1f8b591
                                                                                                                                      047809282e890fab05f0fa07fe197aae4c7400265427387d584c0d8
                 8ae3961d3476e9b172afb279cd10cc9bb2 0000000073ab32bcd727e3d16939769f6939b63da6                                        0f5d1a251b5bc22bd2bdd584b6c5a8a8b391b6aef8ccf40f8919598
6794       12116 2f5a1f026f6480180df9c811ab6fda     f9c4323d4bbc18604929c6                     13ZFDCrF4QmQswynr9FDnkLsq9cMxiwQJt     c18ad45c24c55b9d1bc6
                                                                                                                                      049d17efbcfe8733534f0d6639b94fc646666fc9d7d7d09bd17491b
                 c782a689f8eb7ae6d6336a3070501d6445 00000000977b3e19caf556766c95b768f747659945                                        eaf695d63d2ef89c6bf69fc4635c842b715cb0de8e2e64403211b8a
6795       12118 5e90a9fbd7185bc8188ff853825927     dbe152bed43fb8184704a3                     15N4F3nDbQCh26ZJ34PKgQNHL1Jrhr4qeA     7f9ca5b8fd284694accf
                                                                                                                                      04905d151377815e6375e53e33b31abd093ad895b2fcb98de21720
                 8e4f3ceabcb3b1db9ab1ce36d664ccfee32 000000000bd070aa3ad468367f108faf885cb3cf60a                                      bddb9e6be2dbb3346c607d75ea77e425b2f5c24771968b0de04299
6796       12119 d251166ddc81e50cd80cc056ebab4       1562974551f0bba72d573                       1FqhLCXjMayddgfjPXFC2Rr6ZakDiBeh1h   752668b2ee1caf3b09bf7c
                                                                                                                                      04b86320c3be191313bd18d9a814407fb6b4112a31775eb5591967
                 42e1ddce4c6a38481bb0c3cd27fc56d289 00000000ca2f96e6588933071f86cdf4c11f8bb50ad                                       c7b83eeb91a6f71eab36f82559ecadf464cbef466a3740672762e7a
6797       12121 e6d78e0a615d8b6e39e0a983ad34f9     414ed2835e8402f2896c5                       1HWmHPN1JLtZCugcksXzG3XdX9X6zg2UtL    88202b4c4827f49f3f11d
                                                                                                                                      042495df01490e05cea31c8f1d2f6dd65a43d66b7a49411cbb6be6e
                 8de4011345ca926342a5ecd5147b7ba966 0000000076b46019bebf5d7e78e0396954da2c4371                                        368044f8497ca8c15c886eeb3e481f90836897b47e86c1f69577f43
6798       12128 4687cd3ec7344f6ba3c6de04e2d8a3     4617e8bdef0dfe77699f2b                     1GNCAcrKJZ2kReNDGGEvs9R4j2aoH1pRqm     a96357852fe9820dcb7d
                                                                                                                                      048757a1ebc3922901e95364195b9c39b8d9d15d351ced0421167c
                 f6166326a55386b531e9434693236f67e5 00000000a445c76755667c6c3800a2e6f256b9f82d                                        af1f5924d5b596bb93f62969a083d870020874fa997ef5bf6cccac89
6799       12129 af350557d3e5b416968d5c6645a343     0922d609ea2219704eb6b5                     1Jq1QrPmYn1NNgevYJfACvX88Tyy5f7fSz     33c2c67ba505dc9ed8af
                                                                                                                                      049ba19a542b931175058e94f47e279915c21312c43a5dfd9042a1f
                 a3f97575dc9df7c9a263aafe969228797a7 00000000983526b8f3a0f946fff402570026dc95788                                      7db8eb839246d63a657880e7e4375372de6a515307d86e9921d7c
6800       12133 6348861d545569d04733013bb231e       e09ffac377c2fa5394c7e                       1ixwskf7Yqg2LjfNkaqyGiEiuniEkLL3S    78d3133d5f82aa3d62827d
                                                                                                                                      04a4055b154891ed4044adaf20630ac2f618d988db1a2a4e053378
                 88ac3dbde2de47edae905447b55e1af083 00000000040bad10bd333836c19b215138f2802fcd                                        62d20ad9c5d72efa9296660f589db7a4a78ffcff3ffb35266ec2fc63a
6801       12134 d252444aee36774914135089976598     5efd28936a2364bdf69d37                     1JWC18x4Zx3vi8fiu1v3MUQSXPxGy6ougm     fee1ddb68a15ad5ed52
                                                                                                                                      0473df69d8a308344ba58d42113870f5ec8a907bdaf7aff43918259
                 371d7991f04e2d7089f39fd0765939bf426 00000000ceda8daa61216341010bf35c0ba57ad885                                       d3c723c11ed159252ca595f51837b5c01d938a5be08e19581bb82b
6802       12135 52a798436a81d64fd86794dd3ef66       70afecb1bfccfaeca5725b                     1LT6wcZurhZ7jqTkFRM43QzAJ4qvuG7an1    8dde67a07c32ccef40336
                                                                                                                                      04dcca3893b88d32c53bd76731297dabcbb611d88d04053182f8e0
                 2011d8f8191a4f5ba585837941f455462b 000000004db16a9c32e9819c6f8fa7e6048b3f6d836                                       eef53d7ca7c99cf9071ffdf171706539fa0d9e1759dc3a54a5e706cd
6803       12137 5837ba691db5509c54ea42db93de81     6378d8ab0db4de5c6f4ec                       17kHvV4SWxCqCCkSBaqmKTFaFyEksCfC6Y    847d73d3b2e87c75acc1
                                                                                                                                      043258fb5067d5dcc8506481f207ab5c2739385fae30eb4afe90871
                 a36c7c572fa6879c00654edb4547cc87aef 00000000133fe721d720af02012d56d174c2336225                                       a3dd1e9aa456dc4f7e721928c0352f660d946f6f73ede13b0903d78
6804       12139 fcbed1c41e06afc5eabf997928644       06bd363016e10934469dd4                     15mAVVqWHqHCsvkpQx63xpjxgFkAT8aeYX    85a3ed3b749924f1fbd7
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 380 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      043ea7e6465bf86f0df651338450ee9246ca1a11234a019cf0b5be0
                 a76dcd59fcf014ddfca2f7bcad680fe01225 000000005d2616ca6e0c0234a259077ba7555d3493                                      07f8e773c987d484243da4cacd49367a043e43e2148efe45dd9647c
6805       12141 677e698ef87d5add137a58e34f00         8a2330d0848e71b720ce28                     159Nkr33hfuse29eMgeWJhPXYnrbsYJUTs   852f76d18f2e47d2f853
                                                                                                                                      049c66adc33c7df6369108a9a91500069b6ddff5ac699e488693829
                 bb98739a4276b6707103813153d6559a2 0000000004432502f35cb207f7182551e31aacd70f4                                        c63b05419783d3886071f81449ac3a7210fa43c296d38293a0dc67d
6806       12142 d2eeceb477bcf06fe591cff46f618f7   ed5b56b6d9146b14e0a23                       1NTriTs2rZhqJZZoG9b4RJ9X6uSEFo9JRa     ca18b3053479508007a5
                                                                                                                                      04e91cdb486b41edc46079ede54524b1d145c19944a7f06422b8dd
                 80cbc735919f94d7aa0bff6ee17d44e52d2 0000000043d846ea7bda1f5881ca6842658e454d32                                       d960842c600776f7c51db2ff7289c964cf8c646df742cc69d3b410fc7
6807       12144 361a169a434e98ac5088949d80490       d4fcbbb23a48cf77413c6a                     1FuNXzFcTYesC7kwZrSGtJF7oDs51vZRwu    ef262dfce24b323e54d
                                                                                                                                      04e6fb3248f4a082e724a27c8027fa11abe3bd7df4c858c60fa69fe8
                 6e10e33356a36ed9ffce2b71d96a70bdad 00000000ed88313361008cdc813627ebfa313a3d82                                        d1081963711264c2e3252332c0aed31eaedee29a264d318ba09518
6808       12147 bb1edc33214b0c604a71131dfe71bf     2202c4add9cf938fe28966                     1KZ2MjiMzDNYcQgoqYxLBesYYyejYMnSci     9663223fec5cf1cfc5a9
                                                                                                                                      04cce4c314f5ab6c788e74af90b16860e6cb0f71e270e2df10dd868
                 acd42cd3fc9a673aeaecc6dc0b2e6f66cdc 00000000d8b5053fe7d0b89d0e62d8021997443a2b                                       07b668b226ff0f58eca99dfed4ece1e0d38996b03eb7afc20f8a8ea6
6809       12148 be23590e72dd3cde6afac6e465d78       3e1c5003df4521e6e7aa14                     12yVGGyQWFgo8piW4zdne2Ae1cXCS5ZFiB    b19f04c1ac8d7a16a96
                                                                                                                                      045c05ea1f7d2d4097c5fbe8cc1538b90fe16eaf64349a89734f38ac
                 8c96819914f37506d5e22de025c483111c 00000000ddcaffbd0077fc4dc84a8d93ee8ee776fba                                       fa6da25c41fef9b8e970bf5cf022329aeecb40e748b67cd8e89719af
6810       12150 990badcf79264b6a81dbe8ad76bae0     705f98e390d545a6ad699                       1zjRPnUzmk4Qf7AzRoJ41Nm4r4oEFArjg     96ce650d9a0e79922c
                                                                                                                                      04e5eb0b15457c7bac420d9c29a7c96fb9b0a2c12ffb6a720b07106
                 24030c1f6d371144bc846f68d136b6e4a9f 00000000b4d5d4e8900302565550febff1bd64e91d                                       1b4bf3f439806949ba7bc7c797ffe102176d5e2e8e01ef2d4bbe9e8
6811       12152 fafd7208c76c442c81aa0b0e81bb9       bbb7963ddffd315f573d38                     1DjSYJXPi3p9yXgjDEkYmg4MJ55BqLxjp1    a457f8f68c035e097f8e
                                                                                                                                      04225c15d7eccfda4726f66920966711718626cb37105c395db2981
                 983c1ad86af61f48b70f66136cdd6f589c5 00000000c79cb295e11f8e22c8fa2026c480738ffd0                                      95f86ca7df54610f46c08838d1c54b4c900950a5281b41a5f5bcd7b
6812       12154 2f7b1456b26095a5fe22c7a995b28       1ad60f1f740f2e0b88605                       1JrB5Wu4D44pdVihHU6AHpHbinFe4fKZE5   b265ee67dd6b6d22da6b
                                                                                                                                      047bd48e7fb1651d66170986517304fc41c9eb32648416af5be84d1
                 a5c5b830a4d9996b5f86e26576f524ae93 00000000b1eb1c024826cd6a941512091915529a95                                        0c8f567fdecd377921b5785e84596675b004fe88541200b85747c6b
6813       12155 91e1001eab758cf7b30b1524158142     c247e67e8adb3d08afc8d0                     19bbC1HMixqZKk6FgrxfkNoLQfAXBGQLyU     cba54b42493ff69d9721
                                                                                                                                      041b22eff42cdb9dcb8a6355e287c50a4c083e6a41ea5ebad43ab28
                 49b4a9cb5fc91a5a94f381f9901943dae4d 00000000b881185cac48ba7bb6de186f4e9f4d9f660                                      a3ba7bdcf04c3d9aa4a9bf25da7a449806dbad96dbafa61442103b6
6814       12157 8722bfbb75a152904be5af3dc2daa       3a3c392d3406fb21c0c81                       1A1tP5cXxMGT3iTqe5QBYnwPcWwEpCPbSV   524d546b4a8fac783d78
                                                                                                                                      0458d4a1ac552d07541ffb3e3ac2ec4b38b16e4a6099171a7194c1b
                 103e259b4f01997cad15c62150c02baf04 00000000f9d97b17bfa8861a0c8e933bada5c62c5cc                                       cd39c2b2626e59d98b4d015e9a9ddf97d01b5164cdc35de8f3b9082
6815       12159 3a601b80418b7c326543ddcde99306     e81fbc08b289f3df4eea0                       1LLjMjmErcoBzvrKaShxugarM9Jr5MceWi    e086a8b3c904279025f5
                                                                                                                                      04a934848a5d225b398f332487e16b20b5363480c7bbbd319f7ccc0
                 2338dbe0092bd0f4a93b2f816e0d41c5ee 0000000033e34b63ee66d513860ede2b8a3b9580c                                         1ee90853758139d992fbd82b0d813db8b100c3055b4c86b3fd70a4f
6816       12160 e93b7d0aec50f76611e0dcf1dd8e7d     b4d980a0408012ad8b8c04c                   15R2Cr93DcdLE8th2XbooAtRVyNvu7btK4      7fb64d9cc50309af6755
                                                                                                                                      04cb4bcef51a926a72487f3aaa03ce078de96ad6d68eb89bf22764e
                 15d4e091aca11fbff70823b0a6dff80cbe6 000000001475beb6658dec5e3f734d077eaf5398e3                                       51ed2f6a63dc4794441dc2616fe6b5aacaa3bad83b8a286f416b7a5
6817       12162 d5d577c839fc3c9a84a825dcbe67d       5682b37cc6ba5739f9c419                     19rhGm7cXMTsAc51JuvUoYFZPHvo6tAZXA    c668bfaa6cb64d8a3142
                                                                                                                                      043ddbf1a7a87a5891cb377e4556b18fbb25fd14739bf279cb4b421
                 259a7ebe1806849add545f34b8f5fa412c 000000000edaed604d81369463633d4799ad25825                                         fb7df06ca4718de707db412bb3748982f2bd9709851a7a6000f7949
6818       12163 7ab7710392ff52d947ecfa2469f324     275d8df8f556103920c2f02                   1JDSTNzaTTusdafFvcRKqSowSxB9DFdCAK      c9781cc25b6981179367
                                                                                                                                      04b6a3657f9d120d7df3723f9c193aeae8167caa7056c35b4bc8b0f
                 fb2d53767e7b9940a5a5ab600ea9283ddf 0000000012b859b879c8b2711d61095371f95574c4                                        1d5c6747d802c8b1245b3ef3f055246329de34763fa45d0d6cbcfc5
6819       12165 ea2728d80bf2324c217a004c8f643c     713b992953b637536e66d3                     1HnsqwxLXiNFMtup1TYoEbMTAjqQHcY2Ff     e568eb4a13327d54a880
                                                                                                                                      04d3f073758dbd9ad3b3fed22f5fc38b8f2c8a4d91ac3b948d9c0f17
                 b8157b86b9ea68ecd028fee73f5a033e28 0000000003322e3453b2f98f4592b5fbc96190a31d                                        c477271a9325deebee9968423d184837b97586b1725b958ba7c229
6820       12169 4217739d489f48fa545aac9a07a175     00a93df1466af1cfc43a75                     1DoiU8wRewNsHrPWD4qDsiUtq1hWe5LBtv     23f2dd3aba3ebe1b655b
                                                                                                                                      0401ebefbd02bab137d01e90c6ae6c2576f53a0689be911bd46b52
                 c3f8243565a0dd1d89d625fcd209b0e231 000000009a9dd073b325c55beb848742ee35cd7224                                        5cd490381aa6166e41d64c25cf923a62d13a43bed54a2ce6eebc85
6821       12171 dab821eb9beafa2effb9ffd93d519a     2f928bcc4a54c92bcf188c                     1Rz6RVtfrrxJ2LeehVTJxEw4j9zX1vZEN      d919c9e15d4ec1ddc86e6c
                                                                                                                                      0470c1cbc39cd4fd62e350b5928e900627296e3d06c2119de5d977f
                 9be27e9f9816cdac86ee66b74751419ea6 0000000052f15a18ab07ab181862b6c22403897370                                        40d813fb980776cd03ada8b380565a45a53f15f227eddd771a9b01
6822       12172 393b595704f295cb3f6e8a6a2f8cc0     181d43ff53b7f8db7adada                     12LF733ctf66nRnbRMBLyDKmp2y6NfEucC     e5443fefa1fb47bded412
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 381 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04cbf840723ce8195c1bf48f4829bc3aa677b795d150b6caf54410fc
                 829897afbe7275994eda1afd1c67a720f0 0000000059fb7c9bfea1dbe54451c531b779e8ca40                                        bf2fd334f69c372d76397e532becd5ccca4483befc60305e0e964fb3
6823       12174 1b29618efc202b2bea7692e72fa81f     6a5791d6510aca56c8bee5                     14je4jpnDqYp7uACXFAesrSua2jB6d5RPD     8c720a5053b41f3fde
                                                                                                                                      041d0f651eb8427ba988c38f479b80d340c50d93b2a84ae98e8b9e
                 532358115b023f3b16dce089026743c176 000000005870ab359f912fdcd2d6a49a1631becfbe6                                       57097ec29a830e051bae5dae51e3f00daf1a39c85a958f2ea9ce10d
6824       12175 507bd1092a6f071f5a478cb173e7d0     3b5838726a8bf1eb7958c                       1PWwfZR3yCcbmt2ynpFSpr2KRxwq8Ymmrq    68113e96692d5d318bafc
                                                                                                                                      049c48def16ae36fb403258c34d4319c4e29336fb012e0f48c09b2f5
                 53ad96d0a69933c652dfad307a2944f595 0000000020c5889af215f753ef980f28a7d3da2cff87                                      0d8079fdbaedd4873fb5f4c7b340c16bf70266ad57cf2db7458eb17
6825       12177 de26fdecf0f25ed16fc675cabe0632     39928578a9393dc0be69                         1LbU5uPQSLb2M1dvee4QkJZkMsZnduu4dt   be94a92d2974f26822f
                                                                                                                                      04d749c229b1e002d34ba2cad3dd45143c79102c9ec5d4f0ed82c5d
                 3ecd9156c351d8118ccc01fb171b5383dfe 00000000678cca44c40a64be017b89e9412d203a72                                       49b943574e3e78df36db9da5a3fce3be1817f24df96ade971bc59ac
6826       12178 ed8c232b1f47aea6c70738ba55570       ee3397deac49696b118569                     1EroPXQy6oXhgowWyTx6RWRXrBqQFKxkSg    1ba1c50a2c8d9a46309f
                                                                                                                                      040a95ee27e111fdfa1c217492fe193134be007cb6a05f587e062e8
                 48beaaa7d60bc0d496aa3332c0395a845b 00000000d09c52528346010809c2ad042ec7b55b63                                        688ed30d39ec79ef4d5148a549fb7689a07d6467cc37333adf60199
6827       12179 5d194acd66b19e7fe35da82d27637a     4d243ede2abc6be53e40e2                     15m7A4qyE9wdWERcYYVZsjvHWnmtS2oxge     532802e70cd8c617a4c2
                                                                                                                                      0402719dd04d3c7e1c8d7f9e01a4cf83fb52544054f77298dbfc9358
                 d4371a08bf5ea3e6ed743913fc5c29599e 00000000dafc6d1243fee5d3d59e5d7dcb234b45d4                                        c3108c37154a161a63f2bfb316b6a94d92783a5b248784cc3b942dc
6828       12183 06d8f35232f37cde751fd3b2c768de     a2f5ef8e58baba4c1eb523                     16JxdfAvo7KPow1XKqFLrZb9xA5pc4h22z     2b15f2b12ba0b3d4c6c
                                                                                                                                      04a9fcde26201010e63b1cedf3b9868b4cb58f540023bf273fbc2dd2
                 e8c8573b5765f70d69014f4efb170df60c8 000000006b901f3bc4a2b55329bc4dab63e1ffe2988                                      7af4cb408860130692b747a9d1f55cab39ad8a1b38ad5a5a155fb55
6829       12184 47d4d26da2729a86c21c521dae329       8b93848cc75dc0539a775                       1GK1NwyYbuP5Sk7wgo4NkcdP8yBhzkpfiS   718bc47c1aaed8777eb
                                                                                                                                      04bfba92d1a43e68c18d0adedebed34ae99e33e0e85794212e1e0f
                 9b072659e3f9f794ef7c0e7bb01ca5c9645 000000007633db6a89558f50849fc8f2d8ccdd79dbe                                      b98e9d4d9b25dace4d15a696a3c26f8f04f8c0987644c7436103a8a
6830       12191 a0d97f2b88d1b7867e204646ff330       9e90b58c2f1808ff998fc                       1LSSZkoNNyRhvZGuUDqFG18LkRVPAzngk2   4b09a3a09d0a588196911
                                                                                                                                      04b4d05a8fd0740e72cea99352ca87c2aeb0eae2ec12c786e27563c
                 b613dbcc675716c7efbb3ef61bffdb1249b 0000000035672578aa2ddc717840f7f06dcc9313c26                                      f930f21d33971954b404b0ebf37fc2a0bede53f3ba5e4d384b1b320
6831       12192 a57e3dd3028fb7f7b5ed7e8f31fc1       b814b6fd152fb88bf7d19                       1M15zn1ShCg6n3BwUdwtqwZdVNc1yKQ9xd   18ceb035bf5843122b59
                                                                                                                                      04c8ea95f9026eeb126d196136056d61edfc7834b4811ada2d758a
                 ae66bafc3ef7f4d5a412c424e0127c71109 00000000418f67e1b7a8b9b62c67170c747a9e487d                                       0db950dc82f7999cecb2cea3d0fd66b976a16ce4941b8c4f8e97e91
6832       12194 e975b6ceda12dfb5427662a213548       fd65b28136b54b8a626cf1                     1QY28D8a3J4DurGPSPySHZo7MFDQZN678     ef49905787109dbdf819b
                                                                                                                                      04d33154cf85373e43b612a8a43c72b4a46f95523d29b0de7f1e42a
                 ef63ea8260e1eaf85ee458cde95a3e80fa 00000000bada2fd7426130edb51b5be8f318f5bc10                                        b453c5cc6829f6dd3b8290d7a34d2a3871a5aec821d7e9e804aefc5
6833       12195 bace957d05c47c748a3ff8908f3fa6     af392985135ad536fcec95                     1HJn3nEnAFndt2gu7VZGmDB891VwKSMVeb     9ac6b78dc6bb1a418c3f
                                                                                                                                      04343f6357043389b303623c9f1ed94ebc6928f407531046d03a825
                 931ab7794096ec82904c919a6f02aa1dc3 000000000db2fdadd26cf9012afcd669dd46bfd8c65                                       87458af43fb2896ac23e9dd0e9ce97449bab3140b578a761435429
6834       12196 07a28034053dd98e8c927559fb98f0     82dcd4c2bd161a8d5c568                       1BxS7zrnroHWPfkiajc1E8KW94oitaimKC    4f79f8759803401464571
                                                                                                                                      046082572eb3205b28f35fb0e9ab3aea70bd6d1a591c0dd916b855
                 aea0768a5692e54a75a816fb2b0eea3b71 000000008c922f9f667b56751089047ddb45d9f5ff9                                       cb9daeb952bea0cf83a53949763823a99f0dd5fc2fb866e3f0c1c701
6835       12199 fe2ac87d0d893ac9d311009bc1c210     2455d2c25bc4f85575fdf                       1AySAaBc55pjLwpAuroE87pCcpPKezR1jE    06bf370f3ccac2f2d8bc
                                                                                                                                      04faffa47eccfd96fed420929de16bab21f4018878f3e7f604dbbc75
                 f4acc8e42de1816dc61bc3221c9eec9b125 000000005b95f35b14c0026c4acd18e691fdebfc019                                      409d21abea7cbcb09759a6dc539aa80038caa42a2ba59fea6eaeab
6836       12204 87048a44761f599484c1681b94eb2       9e92a2b2c3bce3d7967dc                       1GHARG6DKBiAa1Yuyis1NS9usCNwePiptt   861926487fb0bdd84ee5
                                                                                                                                      0426f109d2621efce83083ceaa6fb42e16fcc00c8e8ffbc7a168cfd2d
                 912de3dff7faac772523cd9c2b98ab6927f 00000000d92d2cee52c98bd4e66b63fdb0c76cfa2e5                                      e2c545c10e532c0638b47f750c24217a72863a0237dbf1e9fa398d2
6837       12209 696515099eed718a5ab554a4e84b8       1deeb9ef7f6289afbb69f                       18KELz35mgdB1jxCh3CVcAYvsAtLtUgutX   6647741c1277c9e641
                                                                                                                                      043e85b1682ed0eb43e99ce93de1bd00476e44c10eb362a0e01839
                 6f993cb3c3cd6238c1c684ea4c77b7bcf61 00000000ee8a6031f0a8f0b22a9dd6e78a79c15894                                       e9cf6c332b4ec0558e01513b9a72637e25bd9963d68bc89d4a5d6e
6838       12211 a275600890f17f019ec2abb314d3d       4fae7c88b7a9570fe0f1e6                     1EUFjVdsfHreVBDMdmLcyTXjBuTZGNCLcE    3c58d291450012c8abcdca
                                                                                                                                      04eabefe5262d3479954ed6c8d6266945d0da80b3b6045e616db51
                 03c4a3289ad5f28108a8a4c379b2a68c5d 000000000ab900ceb200efcee5ed676e7efd31d306                                        8ec7fb2db25b8af39fdb557b02e2ad855916aa314da5fea65da6fe3
6839       12215 fb2b3b70cc8f671331ec367f843981     726447e7f22ea6403624a8                     1ApLycc2TizMhcZXvw6cKr8XErhy94v22s     5b381cf428b73f71dd17d
                                                                                                                                      049161c65f610167f0d89030c72ded3b4858565d483acf6541de331
                 30242f3ed02be6c95c09ae910bf883cdae 00000000e69ecf978a47403820b64dd1ff5155672b                                        c255a3958260d073155b67d29d2a28ed5f1a4988e12d2a5c1f1e41
6840       12217 e713eda5ad1c55278b9b046ffb9a45     3de9c88b432ff511138528                     1Nuu5k2rFhJqaTqfcDAHG2hw8fSbTVbRge     1542eab5a338dd7cdc97e
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 382 of
                                                              913
       A                          B                                       C                                             D                                          E
                                                                                                                                      04c26beb8369845d4c3a3de556ad799cb42cffda27ee023a7da300d
                 3c8bd2945f4a922caeeb315133b6e3448d 00000000262f0fabf6795994179a36eb16ceaf2976a                                       2d36285f81310e53cc4203c57f8ae1137c7f46aaff144aa5a6af502e
6841       12219 eb1dae155d073d1a4aa35257dd8499     709915fa9ad61efdc4468                       1C9iGSX8k7VCJeZ4jyi95RXKNf26eRiLo2    4fe1d4ca3f4def0bf3a
                                                                                                                                      049b79109b0e920799dc937b5a7740f586b3c59737aef016171cf29
                 051efb0698429d03c3a559e8c88b64538a 000000006d2ba8298a4a5267859604ba53b800a9d                                         f2f1d461a265992511cc6e3b4930e5d2e0fa0678e5d2be3d8ae9422
6842       12220 815b904d0b758c39c1f1a7a8748ec2     bc435c1fbbd817f1ca40c5c                   1BHcYMSwhfjoSMbHebenoqmJibnUYzyuWN      2a2e2008ff64e65b9f9a
                                                                                                                                      0417d9fe6e5ba2cad75cbe90aa42cf0194f9c6414559c499c5e4f25b
                 fc019e5ca223992ed20a3b0376ae654730 0000000050d06c8e060768ebab611cad58516fce74                                        40e1640e14870756f6eb2a7d58ce275e5c0669ecb4d1a725888bed
6843       12221 8d16eff613d2b2df629c8a6a5a3b93     5004841a0fa1b1a47149eb                     1BHBm5t2v2yJLWGFangDjLNDWiV134BXY6     fb504747fc99db41e09d
                                                                                                                                      0436d0f01100733637c2312c034cc265f521bb354bfd1446ab3c743
                 9f460139388b252082af358965c150384a 000000005d07910edc9190ae29a903f0075e0c455b                                        8fb6864bde370be9598ab70849ab3a0127544a24eb5cf4591333f1
6844       12222 75498c87313e687ab3c2d1ae1f5d25     319b03904f34b6b23ca5e6                     15szAA3Mike6c3ogckySc8QfWcaVBts9Yq     3ad15902f6aeb501bdb01
                                                                                                                                      04216805d8a085d9376ecc31a7459c303dd7a6617725e89e7198b8
                 fc0a8349576c96c29b1dfd496d8025c0520 000000004add92ad92198fae4b060320905593a97a                                       57e370839802722164ec343f7935be21d77e076f4c999982c2b76e
6845       12223 318d4cdb6a7a57653189adb9deb92       98c83affe38c07f09e6ece                     1NVvsWXxSNBGrkyeFgMQSzuPJ5edSepjtG    528a38f3205d7ee898c344
                                                                                                                                      045d7d7ce7084d5c4c58e60bc03f9c383e6a6aac024a87b6b798caf
                 404f1dfac14b9d551c5e1e1908482eb351 000000005efd30ff5f72e08f2e4bc698daa7dbf63a1                                       476575df92b43025f7a77415381a338ffbb402d36404035c1e9667c
6846       12224 e29371cac87ba8548e60f725d4a19e     ac355934501cbf90bba01                       1LZbrXuM71Vkjopa371vmZq1tsZjQDGgMj    c286736b2aa6d7d9eceb
                                                                                                                                      04b4a6d4e5b0a493ee55e00c7c0720ecb5313cf59b7bb672f7885e2
                 a402125ad0db7c648c0d3d6a786f9f533a 000000002273a122512ce396b3aacc9739d1b0c932                                        19a3ca1bbccd1fd424f589f0ff6f2b4d0de2fc0a2396ffa47332853f0
6847       12229 8902c65f53e36520437a0deb4438eb     3ce918f6bc611dda3562e2                     1Nufx3S3Dyoi1z2FqXGcpmCwsVRiWyx526     e86e14521c6ea1d937
                                                                                                                                      0484e951f7ae9743bd6937ed82d401be1918e57dc92bb8e7218131
                 3ef879f114ec88ae232f49900893aa308cb 00000000f28ef4e4f6fdd52f32481888e74fd68e31d                                      10c3618f9d730b6eb6cacd135f69a7f6c65178f43db26e91227cf975
6848       12230 7bca5bd8a8a37480eda0b4bba4ccf       a1951de9f695273700358                       1CWvfsWxFvpDkWYfsJis3aDNA2KPHE5ubf   0b25c9d8e19e0b1d6094
                                                                                                                                      044ebd95e367b204b60b57a551470118c03d96f9eaeb9dc2730351
                 d94dc6aa0d7f199aba511d44f4b78ed974 000000002f7cd809f960957164aca1837d78861445                                        f44d383eb65a658ad23f79e796aeca3e6c738e3106adc119306e78
6849       12231 d57ef9f61c139d0a71911771ae3134     1b31c628645ab74507864c                     1JrXfqXtP55mqR9rzJ8Dp2u5CfjNrE6bAf     530439bdf4a021cb497f5e
                                                                                                                                      042016891b455c57c2b9c75cfa143c9d82eff0ff690e323f0d590bc4
                 f5af36e3b0f4385b0d5d0170e3bf1e0dbc1 000000007fb8f93b07ea639b68087a7f36264b5f6b6                                      b8f50c0a923aa8e5e6f6e1b9d2072585c17148513d81c871a1ba15
6850       12232 e3350bedd1621b9e978201051ed5a       a28833c8a24f8ffbac99b                       1DckS1TCpfyzoQTvQtiJC6uKqKZ5qTrY5S   28f2c13e7a432ac47f97
                                                                                                                                      043d66337b6b63a3f6e2e8e0f2af9b09f0a0db6f5357f3e3e40e76a
                 743ae49d2fb9d35555c2c7e9b58a935147 0000000028e8e3bed2fa5556898530bc51a5b64705                                        afea67f18f6036144a06de460aafa60a617f4c228c1153cd0cd994b4
6851       12235 59b409add2278c90949c987cd7ae26     599c4d6787668f477fce07                     1Da9C4FQsX5yv6BTzUSdvF4tYzQ7YDyEx8     a1e566c78156268824e
                                                                                                                                      042de081a803a5e14904238467b1810c90184c3bc1ccca7cac0270d
                 457b036a694ba9e39123b6715fe1fe1122 000000008913d17b102856fd113d9caa90066e5fdb                                        1e605d458cc2b3e8840f6e9fe5b313eab4710945b4609ac1cc3b1f6
6852       12240 373feaa1f4da97258078b4519b64b4     e21ef309380149e8255ee4                     1AVzseEkQvuMVWsCGypgYbcELHNqxVZiFM     0fb0efe7aeaec66c3baf
                                                                                                                                      0453eb5001f4a5cf1c407bba5a3894b6a8eca8d246cd04664a66f6d
                 a5262f0f5c473005414bba072b6d346255 0000000043f0445aef16da3177796288eb0f2da149                                        bfa41b8e789010c198c7769a544ed85bcbeb63dc68406651ed9d01
6853       12243 5e9e71348c20d9287d20907a47c22c     498b7a67afc4dbbe780fbd                     1jCu9dw9LJfaMFQrZLHDBDNLogoSwmi8o      a922bb842e2da99a4269e
                                                                                                                                      0423b73bfca05765f4e2d7036b727876243f221aa2f432f5437a5ec
                 01b01e851d5e944b10a775f8c8e9f7ca92 000000005591c3fdf8fe6174aeb188ac7b186d71fe6                                       ea5152cc1c61a3c0f49d5896fa2fd326a5746eb74a957001de7d666
6854       12246 821e24142d68f83c6d718feaf4d969     ed17d40e83e923e86dfc2                       1UkRYNb39MPi4y8uaFkjAv6dmyKtkRBkt     6c2dc00d60d60a7f5abc
                                                                                                                                      04e5764ad3e5c93a14bcbe37fbf72167db0372278729007d42c04a
                 eacae122ef9f147c88afc25eb7fc4968c8c0 00000000ab39e7494d426475640bbb89e1f3519fbf                                      22f6ab9e4f124d751c3d2f5836cd186515b9961f940379719788950
6855       12247 a3502da12a14ea2d7b3edf0b318f         9c664ae3daa580fc2ea614                     1HwS4sgiM1TQ57YMU1khT7QmhCzsEHjbYQ   4b0dead0cd172e8489e47
                                                                                                                                      04007b9c68329e446b4256689ac4a6902742f062bdfbede4d09107f
                 921c294b24868545cb3e9c7781879b3c34 000000000570da1f1aa055dc093901fb3c8659c533                                        a4cd5201d12ff74c02e4a1f003690a2513c0c6dc52679938656a5e6
6856       12248 17cb18e271f4ecc8daf6df7fb5bd4d     84aea880f82f6318ce98a2                     15HNjTiguHjrxcaq7exLAzEHxRb1iMpX8U     610291c66570b4b11a32
                                                                                                                                      04b4166ebb29dec930e8531a8f0a34a1e1a2578e6a2ed4b2bbd453
                 79c1c34f9aa3747a8952a535bd396e84d4 000000000f4d91b532720e9a37ebfcfe9245e6616b                                        36cdaede9535d4773b2e3efa612bfd02fdb9d3de4be2320e407589
6857       12250 737fe9b8c53334c512a201a6ce2c5d     5b0d3db0c66ca3638fb445                     1Eru2a4uTeex7vx3HTcREmmkrpRJ4ZY48z     e06d0cb075d6cb2ed8822a
                                                                                                                                      04d5930000e721f6b5a4c3dde04898b81ea5808240647901329eba
                 9f59b56a876f7b6e6571685d1a1442e9e0 00000000954f5e8958774b3221e64e4fdb54c9d460                                        4b7f3265738105b67322f266c3f042e484a7a14bfe3cf95e672fffa5
6858       12253 3daf5913eacd062b191f22d73ec3c5     c092550931cd66f8792851                     1Cfkh28b8eYeJ2rKMdGvBtuGVrNeCgb7Cu     9966b62bcdae2bd15063
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 383 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      049cba564fe5dfd92b4d3a8fb521eacaedd56b9196666f63666f974
                 e75c40b5549b7c34987814660783787d2d 00000000dd1044b29526d288f0c3bafeba41c1e0e8                                        33b71f8eb08b6b6d6b74ef58988e0e44b78c0137cb27705b080045
6859       12256 18b01a03432a2ad53607902fb27743     97365b35797f493ca93b76                     1MAn49iwMc9vDFSd3dZ7xfhSCikHsEjswR     c1eef81f9e977a2b30e01
                                                                                                                                      040c60e265d0b02802079233f94c7a77623cd7782d4143b46a4d15
                 a2289098eeae4799df6a536df72936a27e 00000000e74f7f0c4e108fe19632a449727a5c2a062                                       2857b352ab121847e3db22f8171fa497967339923cd5b4fb22ea4ce
6860       12257 8dcdda8fb6cfb58ead1c2bf6962e24     9b7d402998ba841d1e707                       1HkTBvfCnqDKrg9LUin3yRqtgUn9J2go8V    5fd318d91eeec9e01340c
                                                                                                                                      04e79a0255b7798ce5082b4d7c931b4add398d2d2f434ec4575c37
                 e807e29a2c83e6cd67a9b5c95b5c5d4441 000000008ca1f87b8eba5ca1861ba5e6ef7def1e310                                       ca1ead40dbab8ac3f22a4391c73a8eee166d3b2b2e2974197c6a92
6861       12258 c42f006ceb1f0d14db4e0f74ec9c16     17d1832c54f870d379b6a                       18XjmyEieudjq2uqkTPFeawZRbDdXWTU3C    6f61ffa1d212049a86ab49
                                                                                                                                      04dde607234e27dd80c0eb62756682669abebf972e1865c6bf8b2a
                 2247be61a5abf912233e470c7064e3576e 0000000054856bb4ab86c376f9bf0675d5028674c4                                        5706e68eb74b4af7fc1284fd01c404b9b3568013ddcdf52059d0761
6862       12259 659e04f2e61f56201f968fee4134fa     1c839de2b8349734d15891                     1E4mgWSt3WqaMjWmjtGMKb69vZgoyZnWkM     4e0fcb63c871174ef1724
                                                                                                                                      0477a00e416e55a7a34ba8c31ec783c68ca4a61d998db0bff48418a
                 269086ab86799354b7e6f4129e9571f7c5 000000001ccbaf2b6a63b1f6ea2e621bf4ef312c43c                                       acd16bd3767fdac873558130daee11f287057239ec1044c47c8775f
6863       12260 3bfc87a0ea058a1c738595ba91a66c     b248341bccef9123f5724                       144qiYtAsStuchjg3NTAa25WwD1C2fTbRS    9a5ce753062941592179
                                                                                                                                      04d4f0b9f6cfb6702331470df662d186b52dd077952dd44e3f31be3
                 8f6905247b203bff4b36d1f0faae0ce67c3 00000000ad7e8a43a10faeb637672cd1b0effddc097                                      39cf670c303bb1b17d1c584cb045d2c5a191be2bdcd6a4ba2ab37bf
6864       12261 5c5c4a1109f1c5c4127059d770d8d       2bef429cf4efb6bb42214                       1DVsUerpCGvG2csh9iXwmxWtCYUjJRUavF   bce1bd5a7ac36cef2eab
                                                                                                                                      0438387e6bec090e6740f5c7a7931aca9699b192a38600d0a2db04
                 124a3352ceca1a6f67cfa0cccb4dd6261cc 000000008bea68b6f176dc3b9840141a7ffb741c0e6                                      790540b12b455c01a60109e1132909c6ed7d540289d6e0f3476c2f
6865       12262 be3c62d8c8637108f73998067e16b       865f49bae8573ca0e6512                       17LD7LQZbKiNR1bQCFWcW5ooVNZDXxHYVp   2556898b027c068839a201
                                                                                                                                      04ff4dfb4a9eedf0224ca58bee7a357d59bef7fdd1994244f6cdefc7
                 3411f91b7d04e3deb2a546a5247bf699b8 00000000641c2e747ecd4b51f3be4d0b5f505aa0b5                                        55633e467898aef837592f3d4e6ca8e7ce0d68a2ce4849258ee5e3
6866       12263 ed9e5d07389732fc5944ad439c3bd8     3480f2435a3425da96b2b9                     1EMXZbaudKPbQxkj5mH5gmRgkWQSRmsVQb     e014cfd3385d744c23ee
                                                                                                                                      04d84478fa0412164f69fa2de2bbf058d267703685b64afb1b8f942
                 21c017c90f9093b3827dc2249443299524 000000008a525109bb956822dd34b1e67d3a812be                                         72f8ac43f0aaa01ed24caa6e87c5adeb43865024324d07ece122e0f
6867       12267 858eebf0a6ed0ff0ae531cfc5a397e     8434fe71c05ef1d03e52fdc                   1D3BvXeHw31jpWo1DCwo4NEkpTNRTvzHM2      178db6d9cff1ddb8c965
                                                                                                                                      04c46eb05f65121569c6bf26b3736c6282ebf67cb58c0994ce1c16a
                 7ca51023a861047ac6462bb747dd416aaa 000000003820942821a5c6e97ada9f9a3ca12ff713c                                       e80a720ca6af0f9988ed69f9f034f79313d1381ac7941470b561411
6868       12271 c08d77b0fba97b19ba435a737aa01f     5f8c620de14e16317644b                       1FALE69kkm7BxEWyQRMsDk5LJfXh5ytZTD    b4349b5a4c98e3f6c982
                                                                                                                                      040c23f0375a9222554ec6a6f661493527db5a91e0c1ca959a59169
                 bed0d064637233e42a30d45993f8fe38f4 00000000730a1e9e61b902a2ddfd3ea602e598e72c                                        acab73e8a84c475100a6d05975c45dc3bfd92e8d37785bde4a706c
6869       12272 0932eb96044510b9f13f341d2d644c     fba44e6ac694cfb26ddc96                     15ZtsySWXeJfYkU5aHu8myraY8oGjYcnr2     bbd0df5fb5ede4fc93d30
                                                                                                                                      04202c3509725a4b00d2daeff70e386d0158e1b281317e4a843568
                 de38fe97313de92a1d3ebedcbb6339df3e 000000002bc099d0623b2cba27af37630a2003f6d7                                        4ade393469e894c13cc1d7b2f8496d33e4543c1a735efbc33f2cc40
6870       12277 f4af85b142a35c0164b4ab25bb32d8     9da2d55b794e40b03f2c28                     1Jkw9md3yMVkJMe2bj9jYhG4A2A7FRV5XF     7263ce99a9f6245c935c3
                                                                                                                                      04d74187fe92206bc1d42798c3a10f46b726e6032b3e3b87fcc7ace
                 c2fda66cec814f02aca2da8b3396ff59758 00000000cc82b2ff9f8567c7d70ba321ba499cce342                                      5ca5be9a8fe5b740cc152591ddca069cedae38dfcb359e5a2beacc2
6871       12280 411bfbd64bae6942618cfd28df549       86f7eb9931dd7903355e8                       19cbWkP26BDeDxVRJwe1V2P9Xg6JJbHP1J   813f1b5f5dfde6422633
                                                                                                                                      04e406259a746ddde8dba838ea693731301e0887ef6a9cf5564f72
                 6a02503a8555690f2c53c66033f202981c 0000000026e446ce53b147e3f7abe0564a5b637fef                                        1395758ae7ec331fa3f372e764c3d89b90e049d1cd58f52697fab62
6872       12284 ae57f05d4e20eeb421cc680ba94ce1     b464c1ae4cd54ce321973e                     1NowWKZpa4MJy4jHYGrSyTFDRCka2GpDuf     78ed9b88b9bf83ce5abee
                                                                                                                                      0424b647e8ca90b9ee4474e746ffb26809891af7f32093009998fe7
                 f794188fbd13db50a282cf475bbc5bce48c 000000009f9f408142edaa616778068f3824494e4d                                       9b7168d46bfcb3dfcae47d35b6e7fce21c6489fd86f1b3f9b9e14aea
6873       12285 06a684033dca786f54670c27de83f       a1baac7202ab5f1c6c5715                     1GfRcBN5Ra4ERSBr9Xj9PGKqWD4MB9J4aN    15f5b191556ce9c77b6
                                                                                                                                      0438dbd82b3f4e32acc6c00c101463172f82b37e788c5b17ff5b10e
                 42fdc6e98c41b273bdfcd2e23bb3abec618 00000000c0c049d7fe610261a4a592545dd15ae853                                       69819ed60d2034efd408c00305ae1b99b1473c616b26851678a49e
6874       12286 f779ae53dea0ec16bf538cc8feed7       c7bae238841ba822ccd290                     1EW9av6Ao52Uf8TU9e6xUDpLG66bEhhxm     a73b7f78d59f7f1ebee10
                                                                                                                                      0440c515e4eb8f4fb0a566a2f93d3768cb93d68a3b2bc58e6c33aea
                 7d21ae20ab009dc255118bbc1382c1eb90 00000000ea2c934afafd4544b0c7593dd0c6e68bc9f                                       0d9fc2033d018e5738c288c7d5582bf0d7b9843d568fa3641217594
6875       12291 a856d8085446cbf8dcb06bed2b900d     a5159cf78d2fb814a6e83                       1MnvTQhcuDaDef5ECbVyW6X1eUdutV2iAt    a33d975fde9021f72d69
                                                                                                                                      04d85954251f16c5a7063db7598502cb951bbd1ace330c8b1d5776
                 08bc2567a690eb59766df5eb4bb7e8db6f 00000000e55f5af92d94ac6f8c82c179f7610db95ee                                       326928b3bd27daac21d3a9d05aa2593c58134903483dba4b6553e5
6876       12293 2ac21b6e233a76471c203f46dd4cda     ab7e3d3ada7b12c253d63                       13949DPbkdEjwDQ6bGsc7WfeNqbbgHBcZi    ae381d6901c51e9ac719da
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 384 of
                                                              913
       A                         B                                       C                                            D                                            E
                                                                                                                                      0417fbd724b750ed2b3c40b85bf40a0ebea94859e403012e7f3464
                 294f9bd1fc968f56fde0a1f5e57c8b362dd 00000000c40a960ea4df0fe56c87b45ef2eb76c3939                                      b2c0e4aceb0ff0ec430743f7dc334b026c71577781fc8159127c0d69
6877       12296 5a8d725d811c0b147ec49a3194b29       54b26f28f48e92bc4c52a                       14dWSzAPSi5fvwMDSmSpVwxeS7xLpvSLU6   f86520a1742f0e29ba00
                                                                                                                                      04411a90f95907beaa5ae1a7e66cad5af638ab4958ed93962e7582
                 be3472661ce7763768d6f0420a24356e5c 0000000037f68fa8220084e201354b83ec8fda23d9                                        9e7a46b521791529934c1737db04779a75a9c51e6d35a65071f673
6878       12300 f9e0170591d3ba1f353f8b7d930d5c     ab65d606e1e9400f6ec009                     1Yd5F8bgYicGSAt7Tem4AvpqGE7QCkEJV      9408904858d6f499ad0652
                                                                                                                                      04c1c43eff6e58f8aca06c8a92b629bfc2ce168397c753882966a5fb
                 7e2326fd0e475d3beaf34621a1dec6748b 0000000052b14f173760304dc2bcc0b3bd6c50aabf7                                       84f8dfed6b204a2c228612005960ce57ed689318dc8f901e498ca27
6879       12301 c594809d685b1d2491402e3fa1f2bf     7734d9ef0582a7a39962f                       1F6iUwEqt84f9dNYG2FttMSaKnqv3YXbqi    76bdcaca70f821f79db
                                                                                                                                      041faa3fcd8ad1ecaae940f8346df9c5cb9b424123e8a446dd0faeca
                 8028f9d58074a27986bdf6c93b1f931342 00000000fccbce68e29e2271fd770cc9e99be624761                                       d675328b0f74a4bab95e4c53a6c436a6a8ff9206fe369dd0f6cd3b0
6880       12303 d64f3c72429e9f7feb18b1c3f8fcdb     756c0cea12cf7c55f3543                       1CVsiS1ZJPZwpCYfM93dQh8k19gKA7uXAN    e94cfe4023796dd07e0
                                                                                                                                      04ca9b55c95846d025e906f8edc3d223a40cfff7b8b1b6a9510041b
                 91abd3f2d67c54071a0364c79d11e33bfa 000000005e321060578e36395ce487a719118a42b                                         d12bdf0ac224443c4970eec9fd9f502207b0d80c65c80e8a823582a
6881       12305 af5a24003f0ac12b458bab3f479591     acc7ce189dcd8446ee7891f                   15DUAaLkqBSAPdTFzJ7J3oPWBjP3f6xpAE      15ed69a5f20d2cff5feb
                                                                                                                                      040f48d900383ad578d9fed3cff880bc5a14aa7e2be55ee77439d27
                 a9d128a1bc2dc233fbadf1d22d84d3db9f0 00000000f13ee9e9a2aa82ad3b65fc4dd7d141f9aef                                      76510e06435ddb9d2cd1c4074a5baaf58e3b28e40c19400d0e33fb
6882       12306 116d481a11c2d382e5a1e411a4b83       8c5b5a7f64c51d77037a7                       13Zm1iTgBQvixn4ZmNUgj7YCdmiV3qM9rJ   6bec06c5127464c20592e
                                                                                                                                      040d51b328dae8e9b5a70ac42916349fe4c0fcc11441b304c700915
                 8ac6031c0ebd9c6cc400b2f7d280e17ba0 00000000d837576a8644ef4da2ed5f934e568cda21                                        bc97a036961de2243a353a113040272cdae7ff48382a5a99f6aef44
6883       12308 1cb130ac45c82a4cda9fa82e9a5ba5     82127828c68f26d83d7879                     1MQjUkkHUdwTfwj3xqEXog5nRkm2HWQmz2     2c5ffe62769965f7fdd8
                                                                                                                                      046db17030859436547dff1d5ec4d20fce136f141201e1edd0f2c63c
                 6558dc811b809f0c5bde62d925b697340f 00000000762dd8f1e92daf1e1f853fdad3b4357a928                                       9c6fd294beefed439074fb0cd050ab9a4b76ccfc09152bb730d4a0ec
6884       12309 737df1dfcd6f92df99f5afd88a32f4     2fb6c7006b60a311be67f                       18ZGAYJrHgqgs1B7MBCzM9STTNAgASNhY1    5915006b6115792094
                                                                                                                                      04f53c5db04c70cd4b9ce1d5639787eba3efecfd973ebc9c8b2656a
                 9732fec1b6b10fb08eaec8851f14257d97b 000000006cfbf4a61dec994f57eddca436f09da4e38                                      67cda0a72bb7c8f36ca7b52f95445e06eb649145496b19ebe4b412
6885       12310 0b0d58208d3a002c2c87f1311796c       6b80a125e50ffd316baab                       1Nr9HireQvgrWfYVrxPr1JPGzmkMazGCmB   524f4a942e448c4403773
                                                                                                                                      04d88de444b6ff45b69802e9b977b8d108cdae2f631a1ed0ca92734
                 282c18baaf52c67e1a265fc2db32b5af0f5 00000000a6ab7de5508a385cbbfe477c7d4a37cb8e                                       9b8163c8a9a57633c88bd2b20952dadda83dbe1a092e54c4f73852
6886       12312 d8f8ed0ce1ebc1fda97ce770b112f       425edddd937df323c7dde0                     146U52e2kLnMkJ3uDCV69mKqkoYGJwBahP    955ae6fb437a092075346
                                                                                                                                      0415601f1ba49ea3a4f495ea3d7dbb3c80fc0cd544667414994c560
                 9d7244532e4a510463990c818443fee680 0000000003a03700d37276c1c6b5a7614c0f09e50b                                        3b7487c518a29340334221416756c162e0e4aa820e4703427609d6
6887       12315 350283296c2b22dd311735b5e9fe57     1dfdbba7127ab41883964d                     1J84QWeLQiseJcBcaD5m48YENhJ1wmAS3i     038b5c9c712e71d5b7e4a
                                                                                                                                      044b74aceb1ca6e9538d2cf886716c648e97f5fae44c38ba00ba7df
                 c3884e9a3bde893abb144061abaece6d44 00000000a1e155f44cd5bb4cdf195b70a078d2626a                                        3e461dbdd80675d35f1c2ec7f4981f8433e449a0e90562e0ab7360a
6888       12317 5b16ff13b5cc459f43daa997be9f0d     7e8829d3b7cabb38baecf1                     1DMyAHAqM2aKTePKKWxXEoJDpoSm8cwkzx     15fb9d14f8b65901ce82
                                                                                                                                      04c4043c9ddf5d1739ddf5b7d60ca78744dc0c0e348513d60015d44
                 7aa917a21e15f3efda6921b1731d826c69 0000000007455baae983d7475cbf0a20193b4408d1                                        6c3f78a70bee2063fd7ebc01b1d8415ad1cd7f30947016326d84726
6889       12319 692df7465adc343128f2c4cf6190cc     ef8dae49c9cadff1c7f56c                     14HoWSt1HEaup2jeM7VctwrfLhEFrCxB36     e4fddbfb27214ca08ea4
                                                                                                                                      04f22e92985ec259abdb3cdb39dff382044ba78bc1128102dbdeab9
                 b74822e747fed2445d395272a4ac009883 00000000504d525c5d67fd3c42bf9e8fb095731086d                                       6a28991feb3f9a4b158cde93d915bf22bb0add9d9c9e48fff362c533
6890       12320 9cf130ad08bffc88c9c92990fd7167     e4217d716f24cfcd4b361                       1DHtNTsW21GJuycFnofiFvb1A9TqQG3hXo    0be9b10312a35c0e8e7
                                                                                                                                      04a0a825c6e636e7ef1f0199194daec39923a1d2a340a39eb06280f
                 8a61ad02026fa5ca924f44cc7f05875e507 00000000a3e500dd90a90d60fc9c3335fc4cca74e08                                      4ddff82db1eae61e9328d400ae2365ba508aa0f899239c805deda7
6891       12321 2ef612e3d01f136d2d723266799c5       b3dc1470dc4dcf06936cc                       1GMoTGGusW9vi9GvktKLHc8PcZ83F8Zg2q   360c50e1a65344c44e2f3
                                                                                                                                      045f6233c1eb0c871fa1a5f2ee5790e2959ccc3f65514b92ed4de81f
                 f9c78763f603fcda57e854dc42f87ee7aaa 000000002574fc21aede62f9717221471075f26613                                       d0e6fe27c8f820c60cf3ff55c83d83a86009d228a723bf33eba587a0
6892       12325 7ea9f92797c2b37c2837b13e437e2       9ced963e2f769a0d86eb65                     1A28A3X7dM1xQAjnSEXJdwmvrVUHp7ctqa    a58a3c30049f7c5bc5
                                                                                                                                      047880eeeae320f032496f65b42ef2a34115fbb294d238f8e07bca6
                 e904125218408fb5d97479fcb3c6fc94db9 000000009a0005314c73fa78eef43ca2dc93332201                                       fc0a6a4388e16338fdc9d23d5cb1abca6673e4b79b803b381b1d19d
6893       12326 d8f314d1acf4f2fdf9442459c7315       6f7842d7ca9e354af10773                     19boqQ1bsZd4LEfBXpJCDcAgrqtYgrEyFP    f46fd5902eb6562fd7ad
                                                                                                                                      043366df3f143f9775e8ed7e5770733df78a196107bf88769136c6d
                 534c9a3e7610223442ae16684f7847bb53 00000000241a0b8f4e9dab6067c8a3bce816472e24                                        558b679f5494b74fbdffcd2266418d8005cb0c260acdd4aa146688f2
6894       12327 800a782d6a7da0ee4f3c160b283174     725674a8ae004f30162309                     1MK2S7BGup3gTbAPVxMLYfde6oDwf7gYYj     38bed0ee3daaca51ab1
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 385 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      041c6c3ec05cb3d28f1cc3142284b015e5d534f3c398ca70ef0de388
                 47817628bc284d20b27a3b498ac19f945b 000000001ef0dcbe29c6bf6bd3f9c9373eccf1614d6                                       41b30a0e77f52987ded59c9c3893a127d18193afbef67953aa48465
6895       12328 5a995a4d8825c3a60481b80836ccff     3c190e588635d9d471c06                       1EE1vjSFAqg9iN8XnvTvLLgKuEvXpVhrBv    4dfd11a6b56dccb4b97
                                                                                                                                      04c2ac87deb9414c43abc4c2a61ea78c523a605e34abd0d3fcd559e
                 20b99e16cdd157f68aa21bab4fd220272b 000000002e5bbe765343bcfaa9e807057cd96b66fc                                        54092f3e8340ac9d673eb27477bab6078fb64f52980860efe1db05d
6896       12329 1c5974d93f0c0c026be25b37db6ea4     b25a61418f049ce94ad749                     143DwnHX1oqyxKyPUi1FUrAwsSLecjchGy     9dd0dbc46b7c220ee167
                                                                                                                                      046cccbd9636edec3c41b25162defec8ecb2a92b5b697980ec3bcb8
                 eb34079acd82e33824a27993813691c0b7 0000000044d8245bc05b9a3f7e9e7d92a690925738                                        90b66476e0ba7be1c2f49bb8f25f76cef13aed5f48a3b91595c54c67
6897       12331 6d75e9df0dc428304b296095af6b02     af2556abd466ec03d0e2ad                     14gvwzpbrq4ZiSSkq5Kkjm5gnPBwX1Rvsx     69f629a0bd37a381f0d
                                                                                                                                      04f5c70d15567d57d30449579ce744191eaf4ad2ab8a0637e16e37f
                 48f937bbfc3b1d3d79e89a0ac2f6f95b999 00000000693f65fe5419dec4defa5204ff69ef274d6                                      bb3501d3dca22b89b5fb45558a2182e0e1b826c964a91d597d30b2
6898       12334 0085e9bddae1ee61cd8db4b631815       a7fc86c60b07e62e4eea9                       1Ktu8b8z1vfhpJhHtfaQ5sTYdghmMbHp5Q   924c031d6e366398378c8
                                                                                                                                      0475965c77d624fe35ac6373cd0cc560b00537427419a58efb5e4d4
                 e709eb102a0c409d0dafe76b43215a1e8e 00000000ab7569be9101d88c00324a58ee8703209                                         2569963383cab39a7f3d0803b31db4e85a7549166734af260c0d91
6899       12335 e7aa101e59c8c8e7aba675ab0a9765     1eb8d754888e33a21595873                   13dzmnpkpbLrmdVcWGuR8buG16oc14z21G      9f8d59f8378fef2ded3cf
                                                                                                                                      0410e1d02100e5c53e3ef397e759c701046c958648babf1cdde97c0
                 8839db01544675bbe84b431cd994d1f994 00000000d9bfe23d080a018ed11d82101175f312b9                                        6447fc3503434b194721dcb8dc0103cf36ac0fdb3dd9703a1b1f2c31
6900       12336 830c960ade2b1c9e5a912cac818483     5e7bdd20692ce6911d5595                     1KMjrJVx6Qek5icW3T6Uzki4SK9agPvRNN     dce2e956133c774f21e
                                                                                                                                      0412f301ade98833e1110df56036cf7050a704f9664983cb2eba228
                 e9030f973e8225f906f3b7e70cdaa84397 00000000f35e373cc7655ff2a09f069d4ffba6b190f5                                      e57bbd0e4848e9ea13420429ba5d72e2e1e93ecc489956722f6657
6901       12341 d43a926a206e1992120214d10020f3     f4eac88b2f80bf2372b0                         16iCbLqrY9dpZr7PE7AU2R8pQGaeQmPNss   dd09383d8effdfb54b454
                                                                                                                                      04e6582e16c4de98ea11a77c7130afffd808ebfc01d5aaa99970aaf
                 c06adcdd1648e108a94ab7f8545d4353c4 0000000076876082384460fb5a231cc5a5e874b976                                        95854e6459cbb961b3685e817123e8cde3f8a5b46e1fb4070bd6e8
6902       12344 b1f083f2341be5ed0a1431c6644310     2e15a4e7b1fc068f749cdf                     13GoSUdLRkjpoTeyQaDrSKKV4ezFYM1KLb     206a1bce23a586df96b25
                                                                                                                                      04c5d62274610e82819939c3341a4addc72634664d73b11ba761de
                 fd1dc97a826eb93b485b6bada84a807ee8 00000000b8980ec1fe96bc1b4425788ddc88dd3669                                        42839aa3496f93b3b3ee80e497eb5a68439b02f04e9aeb1604fbca
6903       12345 1181f7ab2720cefb5fa96729363157     9521a448ebca2020b38699                     18x6rfvHEgH1iTbkJTjRpYJrfSAhWdUiQM     a074aa82f0f7574f9f110d
                                                                                                                                      04e02ce1f678f3924e5972cd847e2ca89b01c6eb38acbcd2ad39cd8
                 8e7ba9ca47d3bb14cc135e17e778a632e7 00000000a08518aae9f8f95cc295d1331b937b12e1                                        738349501a74ec3361e38cc1ad0572a46c4b368638e9d879168058
6904       12346 23cdd278e6e36b3eb8c0ad509395f3     e885b44ed07d95f9a625e5                     1KvhoWhfc7AirjGd1U8t2MhmXSeukWr6c8     a9f08134384a7d1b2a347
                                                                                                                                      042964721a266fdf765bf530a49c48f1359f3b0f870025c77f34d542
                 b46fdf51126635d628ff4cbb7d1d309512e 0000000020e1e70a62798f804381c9af9ddc714460                                       c0d4dc669e35754fa5c2e280ed796583aec7d07781d8b57d554290
6905       12350 41c151d7a063a66c2253b262558e4       35bb8cb669391917dda782                     1LBrQMbBakmTDtXrhcSRacDYu5rnFy7o1J    54598b0547cbb312183b
                                                                                                                                      04a553a8f99df7a9bd2d53e7d68ea75e598ecf8492b5cf8dd3e69ea
                 f546065a52142ad0ab4a76a0863a7b1173 000000005e2bdf4f72c7d2a0ddfd533502bda3459ac                                       0e891489e9c4c2e3e4bf97c27cccb684bded073974e836425a36004
6906       12351 c8a5b680b83894d38a6e4e7cf492a1     1489b41590f36e0ad3e13                       176u4qw9qP1eEwn1GfCAQcvtTy47v38Aoh    177fcbb9d0c9de83e809
                                                                                                                                      04bdf0c8cf2b64dddf2293ec26f2ff481aa3c98636bb10e1a072378b
                 303a15fcbbb458791f860e8a0f174c863cb 00000000ccf503bb66d428c554eead26e2257720ba                                       8688ff977de3e4d2e9900f3c9d44099903a22b24638ab07fa974beb
6907       12352 16b192f512129a2ba2eaa8ac96708       4ba71e5ab8505c0b682bec                     1MQ7HHSsHNgHbtZWRR5moQXhjtWvgTvJW2    47d4bfe3b1ee8679a9c
                                                                                                                                      04f68dce31e1ccca91f21a5c929722b64fbb3eb55bc43fbaeb69ef94
                 82b323f41bcc2756635444cd5df4d606c4d 00000000dc5dd34597380a7ef902328ae9c77da4e6                                       7a5d0d095722d46bb975f091538c0ba20b25063756d905cf260226
6908       12355 0c128abde9663535e809466122949       e7628e7f4d0d46538eb954                     1QDvKHKHvQc1vNBMWnP75gyeePBEHimjvr    5ee36a770249f257e876
                                                                                                                                      0438801a297c1c1ba976f0d55627db94bfebdf52bf5a0e3edd61821
                 ab60519f67ffb6df2180601c3b78001182d 0000000016cca89d9adff05609a91b86c3d8f749eb8                                      1f2602daa418c28a5d442c78abb96c631b261b1558cc7d81af9ae18
6909       12356 8996e05c4de8d4cc0304a30ecbd82       575a65c213748d6c0417f                       1Fz7uf52kEK1weVoqtVpvCDe9Uok8CFETy   6779a95eae43074ea074
                                                                                                                                      04fdaec5d1709480079350104ccc4a152d37e0faff84bc8da82298f9
                 48003ee45127992920e3b5c861d2fb4607 00000000634d7a0291264ded1a7a6bfaef48e241b3                                        d3066ac710da02b1581740b705bfe4d7c77a2e93617a70053c17bf
6910       12357 ad382039f98a13c60d3b4e46019008     e8fb36bd4058dbca26a712                     15hL9twN4VLepGqntfJrqaXBeGdkwGyHxG     b692034eb4943b211e25
                                                                                                                                      04a6de75d8b23cf95f1b39f3a2a4d24d59bce34b96fc0a62550c10cf
                 e75b7aeff8dfdc230c25a777d9637477cee 000000007e25eb50d1747fc0929b460ffdaa758d2a                                       5384a5eb93f18b02cd4f67e821588a781e6c72d9163ee3f118bf186
6911       12358 03feeb6342ec463baf1c51b6b74ed       4fadc46e3cce05e15f6979                     18LFvCf3ZGbJX7L4FZwUL7mPhyWXQFVDsu    c291f42de948e21cb00
                                                                                                                                      045f9c2f6812fdea39bdeb3d97d7a9b216f84ed868b1676edef50fd
                 03c1812a9da38c709464bc8da940c367ab 000000009692ca725f3bbc71c093fb29c94c5f5934d                                       ba82ffa74fb0cced0593a7f682504669e7a7ec714deb86a5f7415ec8
6912       12360 448a1edac298214df9c2be3a545525     8464dc115b9554de81357                       1DaWYWSGsT9iqXeBENBJ9r17V7Hp3pHMDq    46ed77b3825f1df2fc4
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 386 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      043af63cfb11efcfda6fdbb737d4f562e9e1bea43cfd7971ab6d3ad7
                 67313e7a73b62faffe9380578a1a96727c 00000000ae81d8be56fcad40f7b2ca03612a9ab681                                        ba66e355a5122180b969ed17b25205919226565455356f476c05f3
6913       12363 1f0af62e61eb8aa050064007a008d0     ca5bc6628ab3c2d914ef9a                     1HvNbXyJxg9pACDRZdGLwLWaTF8iDLSGgo     ccbf4be21ee06ba90d38
                                                                                                                                      0434668a27f4372e4cd0400a6f3ff7cf62ce9a4e609d2d88604fc557
                 b39ce5eca28205f75d1aa0b2d8a1dd29a6 00000000628147944360988c3f5c9b1520ae1a67a5                                        0f97e2fbc8120244707f60f65cd826cbafe35177ce3acafbc3b38e18
6914       12365 b0b75dad6a7b7a18fbdab3d842b579     dde10853b616fa82b457b0                     1ELmtEpRkwTVfSStB7xJtcfJvFMnJxeTqT     cd74e85427b9dea696
                                                                                                                                      04690b2d4a1e30d65ce4ece4d783bd385c7321995fd4876befc6ad1
                 1080334dbfed038654bc278e473825fb47 000000007afeabb52857e9b946a4eccca38d130507                                        f5062fa2bda639b63e8b28268be24f7f182dc70197d1466300c6054
6915       12366 5cfd145c55734f630550ffb097c610     d7d7eb56ee40429dbfed14                     1FovwWNk5YP552ed7BCdgYmVGLbAh7XjuR     8f2d4509e55e6afc3c4a
                                                                                                                                      04f1d09ffb8353bc80a12d822fe25e00eb76ddf184aff0e76d3b0490
                 3d4fd429fa6084136ca0fe8f26776a6095a 000000007c5cc176609dc82d9657e2db43e12748fe                                       e6879cecaf2ca6c319831c79a8d6de03f3773ec0402aa218b8de1fd
6916       12367 cae453ec273992e38fedeea58df5d       190106a0ad34beeaeda112                     1L7WMzpjz8quJLYpPXrVB4tx66R1JDZWtV    8d635a32670427be574
                                                                                                                                      04f623565a9c4bf07c575fb187795d713da14532b06bfe0f9ca84c39
                 f88d787f75c1eb626b2be0a98098049724 00000000d5187b621b0e33fc1d4c8f6131a66f9c82b                                       074dd4d2277677536407afb330d21bf366631359364683fd34c050
6917       12368 890e695308f78cdfe9161ec055bd89     c76cc23bb04211d249e35                       12h7etydenQtcDo9DmwvGZdXZChLSL516m    94ebccb015fe0ec3750a
                                                                                                                                      049e0957e29b3f20f33086a723050280f10a58cfe7da79f05f76fc2a
                 6e89636af2dfb44a3d4f5324270d8fe46f4 0000000039003e4afcaf7e74cf9636a03031194ec19                                      ca5030e7cf99bb2c725410e16489151fbb1876e1525281a17b379f5
6918       12369 116e1f7ab7bedb18cc53ba436aed0       e0dc5f3496403d8374737                       1MRRxKdc37CjTH1CtheaWZ6qV2W22C9MwE   cffbe72c5b9e9bd3171
                                                                                                                                      04dd8ef74867b6e0426c6ca8467f792b5fcb7088baded54d2bc09d7
                 2f80d0794ef438e69ed61d70946df99912 000000006fbef2e7a615fc909432102eaccf763534b                                       753b5cc395289b1b5bf7069e6c2c64b04815e6302175ee8c6adda4
6919       12370 df2149ed31c5584fd654aef69253f2     54dd4d6b4c0bfb1fefbef                       1PNd1pwrjtHV18JJKnbJkBbRBTVam5f9xo    a030ae52d31728cf55886
                                                                                                                                      046abae05dff81391b0ab67cdc5050e255f3bb0bcd09cdb01e2fb50
                 c87279ed374a8ce690d19dae66795588a1 000000005c633446c229b83ea900c42f2771f8ee93                                        16b752a47fea483a23a7065269b9b21249d640777528a1746a2f92
6920       12371 44bb7e3acee5e521579d1f10b34eec     7233e5a93df282e35e827d                     19j2nxnwV1egGgXiux7nzVnryvaFbRqd5v     f91ed2cfb45a3a75eb8fb
                                                                                                                                      049d3e78100434299d1e0d772dfc2dceefa1b4d82a69ff0a1f572e2
                 73dda9794a6f5e741621f9e3de892c64cb 0000000030560c109f22d803d74f1dd0bc707588b5                                        d9f78fa7ce372c0f53485d8bd5530de859ff12757dd724eddcd4115
6921       12372 8a3deb9d05e4b70558dff7a12ae276     debfc7ab7b809634c8da73                     14BH35Jrwh4Txx7qZ5Sxne6DkEejYkGzmL     8311f943de0dcbd841f0
                                                                                                                                      04a9b7d00a04743a76bc470a42ebd67bf112ff5479e8af20ee1e0a6
                 d1686f32121e9f556f444a02dec3313185 00000000a60292aa711d849e5e464bb906ed100ae                                         7a789934a19b637f7337913c76cac2d20def59fb34f9da4b3abea36
6922       12373 5853e7c0c2f76b10563ad28db31927     a368f7c1d221e83c0a435c4                   15rajUKNFs3UojFXRtSvBZvoCUY2EPUmRW      5ecaf1545af73de7b2dc
                                                                                                                                      041958c51e2c540a792ca62a8d6ab8fade1f9c4f8d11d042d50638d
                 cf69c62fa9c03946bc7bef5abafdc4232db 0000000093a11fe34964033117ae16b88cc1d7ddad                                       c235873c83f26995e4bedd321b46768b71e7886636302dac4b9d05
6923       12374 db455a58ceb27c593562fab2f2d12       1be831a58f1a6d97229e82                     1CmSWRwjCqWPiZh3EQVKfwzbPQcW8ZqEQY    2b7059fa42a1946b00803
                                                                                                                                      04d21ba7b98b16055e4964422117b3476fb8e7cc4498c61f0d5182
                 1abe1b688e1d1f12705afb5285dd8c74fa 00000000599865daa599f9986f0d9e7f38f044e9f36                                       2a1ce40e467d714c925a9f066650fc2581afdb137db4921a6f6cf54a
6924       12375 7b522054c1e39cc19feca8a0ff6ff4     6f2cf1c9371648a41ab37                       14CXFMyaf3hwGYiAHkxfDsmpMdnvFB4Fhf    b7204a7458902fde45df
                                                                                                                                      040472782aec7fa5d494bceca95cdfd3eeed5da02a1a6ce30a224ff
                 24571f82d83a9308ea4dc31c990144f463 0000000057c25239560a1d5d119a8c224b4f06ae3c                                        7ca397ee96da21ad79a718306e1d41e64e58c32070119efa15b586
6925       12376 a8b392497ab1f81200d8bde150311f     b2e5b2dcdd7b5c18530268                     1wyVyTpaumHSRwPjuZDmQECJSAurHWjAg      89e31e5e6417f7fc01abe
                                                                                                                                      0445c5ac1dfe9680759cb1e50124b1c5097770e064e2205b4b7538
                 b2117ee89cc9bb19f63886c893e0245896 0000000069cd866ef5b88d87eb586b18fec38e6c33f                                       e425e99e4547fbbd4ee872f0596e0b2065a00c1fc2eaf57cf065911
6926       12377 923d5ca645fa76cbbc101f10eef70e     19f5b41438822b4fa1b73                       1Bftj1biSZgSqUPgYhqFBSkc7yWZRyRQWh    04f56d320e2fe00d7b0aa
                                                                                                                                      049f0d0d964c377df292a535d66baccca1bcf07572a77d5fea6397e
                 ec863b37b74a4ddb671807a591699928a 00000000347bae1c840ede2808b01e42f975248b1b                                         47c91994539da1863e45563b99bedb985effda52d2c3a1110b8ca5
6927       12379 1ec5be42ee1c02e0fea98ebc67fdeda   cc081d5560f8270671b8f8                     1AC6WjehyGE8wqiXQ4BHEnkQYjfkV3WbTN      5c0212c7c54575aa16c71
                                                                                                                                      04a0097f33a2651d5ff75262b3d5dfe7b9b1374e00040f4eaca24b9
                 854c471d4c8ffcd7ef0e5d2fbfd8c85d5293 000000009bb87ec313035596b804ddecdb9b6136f1                                      f8753cb2be2becfd6c469e79e9f8c05ffc0e136f2296f42f245b31f19
6928       12380 d0a03434115d934c63fd7cd9392c         c36c85d15ab8aa823f0fde                     1ASwupEp1LAzoAP2JdheKUoigJTJ54qqUk   af157fec54f504123d
                                                                                                                                      04ec65ad68877d09049565ef15555ad49224fc2debdebacfa000ffd
                 110aabef9271f5ffac5009adffa117e28e7 000000000cea7707348ed60430ac4ee9bb40bf9e69                                       12ada5ab54e78ae9ffdbebcd5eb4401551724e33c10c453beec163e
6929       12382 4341c07e1ffffae903fa511716ab9       10733275504b15bce90f1c                     1LYRwg5VYuHAmoCJmvoHquh2sZEQ13xeSA    640863379d1ad24c1464
                                                                                                                                      0468772af668f8201f984f8e3f480b3226efbb094639f98b12660ba3
                 1301cb0fc9dc3618809ab68ebb8ea325d2 00000000c218805db36b484f8125e4724dfaa7bdcaf                                       e5d1e60a65d706dac8f445e30f8280d4a0ac0358f87a1cc3d498a3b
6930       12383 5dcc7d8c45f153bdce2023de60e890     0c9ccd18afa3c1f263a37                       1HBNrCym2uMyhMG2cirkzNa47pDEWmaWA3    2350838129b47c1cfdb
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 387 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04105c2f23ce665cfdbe13cb05a1022b299c80eb829f237e3364356
                 3409aa9f2626d5f3087d89b685015e878a 000000006a1edba45145841370e14912a006a8301                                         4435c1baa0baeff981ba061d4530e5709b72f3bd84e675ff8a8bce7
6931       12386 e506a245e25ee063982de173697337     304e9da2bf3df93dc903803                   1QKXF5J2h3Q9uUopctz2cUyBM24Y73f9JC      dbc5c56121817fcac05d
                                                                                                                                      043e0defab0a7619d446ef7a2ede7869d105f3b14e5ba2f396d5ce1
                 c55556f9d8e83d3b0ee2889340ab373f51 0000000078495446b0d394067e93586c0984e94fb2                                        5db134601ceaf8c39009d7ca1ed217d74bf82fcd5b54f2cdfa78d773
6932       12388 3429ed23af3991d62bb2abf240c769     9e65c6dd19e2932164daf2                     1GdcwHLEF4zFx6bNu2TgpUpb2X2JBoeGgp     061f570d64148cc8155
                                                                                                                                      04417d11d16cf688a8fa7a5ebdff1550a19f232eb7e4e9200500a2b
                 4979563f6360d200b7fe74acd52375f94ac 00000000dc5793aabedf639bfcd4bcf84e3b0634f66                                      72245d2451abc34d0dd141765dd0b264016335c66d55ff97658c03
6933       12389 3147e037a34f0c72fa36582b2426d       193014d617403c09dd809                       1NuoYFDJrK2HSaDcc5yZR7cuNSR77FczZB   705440e95769f6e057c39
                                                                                                                                      04f90f6bcc531d716282fd656dfa57a60a27a8678ca4b3bf8f26306e
                 48194a8f0622b9a4f5ccd7ac7c4fdff1b6bb 0000000030104b72aeff41fb4933b93241997bb981                                      af801372f6a9d30498e89fc95f104655f77512512ce6d6aeac906ea
6934       12393 4925a630cffc50faf142aa9576ea         d3411de4a56c74f72564f2                     1LSRR9RN99J4hxSYGRJs8MDZFGt7b1D4yU   8311010bdd5b3839ef1
                                                                                                                                      04f659bdd7b78567f7755aee708595c5bf4e8bd845aed96def6ffa8
                 7ef45ce9267ff9f1c08c9de716571e79841 000000004866661cb257303ab26e8ff0a8a0b2c929                                       7ba30f466b5eaf1a1d75525174bcefec8e9ba6ff2fbf4b4ca2fcd5a8d
6935       12396 3a8dbab72f26152d35fd7566df2b5       7473553cc98f2ca1d03252                     1DcUgnMhVGMb9yaRyknNJB6zRsv5ckw1JA    d026ecc2ef3b0177ea
                                                                                                                                      04da0d2637dc3eb7edf904d3fbb79f5cc4c2c6d814edd7e71daa0f1
                 75e6cb2cf689c8aa8beb2bdb0fe0906229 000000009d520bba90dcc706780b1d2ec498f3a45f                                        a8e16ef6dfc5e6357bdffa0ab1beee9ae86cea2ab0fac1cae924dda8
6936       12397 16af86abc2856cd519009e7073c057     44d5eddcfae47ba70fd592                     16g3zVJVSXjpMyVfBUsq3AusvsTqANnZXM     be11d5c8b9fd16a9a51
                                                                                                                                      0478f3c12b750bfe26bceaaef89877eb0a347d8c4e3428dcc66708b
                 ac0dae3a61b147463c841f77f226f1c72c0 00000000fca47c87bae75ee2452653163d4220a0ffa                                      9aa454ae6db5b4bac79476d7f96036d30370d9c4bd399c336945a4
6937       12399 fd0ada6254e4fb9426fc0afaeb58b       c97a05057a1d0fb0bf07d                       18QrJkWrC6gR3J8UbyuwXfsHXdJZjDMZoH   a0e494488205e3e9711d9
                                                                                                                                      0460373bcd61a8ecbc0fbf52f3319be86ee7c1f250579939a914f582
                 0182b7c6593f05bd6d20b1cb222b4f0b3c 00000000c565a0514ed49006b5bbb429c46683ff15                                        ab46a0bb355e6f0faad2895dc7680c9f7091197c54973e4e18ee685
6938       12400 6b610bf30b7de91bfb58ab2df0c505     cf3c90daef8a6b80724ace                     191DvQDZVhKCqwTg5E3nPTCgF9e9Y3G6HG     928108638744bb71d42
                                                                                                                                      04aa7c06ccbd318c6b8fac64c0570449da636a6d23cc1fbb999d15a
                 a4be818662b2666b8e9cf569d4930cc1b1 000000001f63295368a65fa97b42d82a8653f81325                                        6f8fc5f467a9b56d02d2649706a4eda9f7786468219789f94d909ffb
6939       12403 f6829fb38e25f04c054587fce3b6ec     9900db7be44eb67b4a8ec2                     13DPWoVx7FpEV6WSJQ3J4NjbWyMyZ7e5HZ     671c08a2914790f6b68
                                                                                                                                      0487956b5202803e3597a24888855903dfc8c5aebed027bd692802
                 8a33b131109349d819039414dc0607978f 00000000faf904987e9ca169af4fc7e99e26a4bd753                                       27d99b9bc7ea7269a09d217dc0cdd722bea338c8f41a4c413976be
6940       12405 1b5b6b4e9beb9416250d0deb359afb     f34dcc2b50a34467652b2                       1E5RX9rdte6VM4ViwRDjSsDErV3NyKffsh    24a1a2934b9593e8f01319
                                                                                                                                      048800cb9f002634bf4849aa1a30a6965861f4f0553d7d9b34db78a
                 3509e0e5d16bfdf064a44c984d2c84c481 00000000141cf8d006ec9921867c33886be6a9e3d1                                        4b449bcdce3af6a28151ea15c3553166337feb299f59d767a70b04f
6941       12413 4afb70bfccd53de3b4b189d48a0af0     316a8e72ac6c86c34934de                     1Dv3rbsrmY7ssjpyGG3EBD5o5hD7ecSw7o     6d94da18ca7654aff75a
                                                                                                                                      04ab867a73b8caf1c244b4ba25cd2ca07fe4ad130d06b77fdf66a5a
                 904612b7d3f19eddbe7fbc9df333afbe847 00000000a9434389094f449ec0c4e3769fb303a9bd                                       a99bb7027abe5337dbc8472ee2d8d070513fbb55a460e7067e57dd
6942       12415 d631f1c1fe510553f614acb534815       db8425b4ea0c4e38000f2e                     1NBJbKeQPXAFgTBAuh4kHQJ65FZoyVpkhz    1c0d78e64ea5769a1a5e8
                                                                                                                                      048805dd067fc1674a30cf4aa72afbb9ca75ba60befcb7beec2dc6d7
                 737e0f2d679beb89cd734df051ee431aec 00000000b5ccacd619f3a78d55e06ebab70cd2636d                                        04ccb31f5b35d79f34cdd28fe56598d1c64eac932f27e982985ee55
6943       12416 48e513feb6d04a2c0f9e5e90683700     1453c29e3294711798beff                     19F8Sax7v6v4QCiS4xne3xkKTS2vDXDLmp     9aa9958e5366a1104b3
                                                                                                                                      04213b7d7a194438c425de98b7aa6b874a6d4ab0cb24cb4ba9bb69
                 f8e99a02bc08687ee0a6c3ecd261520b8b 00000000631ffa5d7656b0930485b6de564e4f3264                                        fff184a49d97a9f7c048e8d30d86bbae434d1db305f00885c82e792
6944       12419 12edf778c3f3f7217848f87dc6cad9     ccfd03663bd072f478280d                     1ACahLn5oCc8nAvqAPqAx8JkstAfB68LvM     2e89191d0f99573eec238
                                                                                                                                      045730a7d6d893040f06524af9ee3cb98a2483fa27cbe98cbf38ab8
                 9248a7c5fab448420a3c2442c12a6903fce 000000009e6ed05f540616523fe5c5ef8d06d863de                                       ca745675c24c17b4992c845d6b99c3fd82233b4f2f38cab6784c804
6945       12421 5f0583e047e1f6533cc9fae763938       537660a18eb8b8f55bccdd                     1JyCeNw6FmoTLNjtHHCidUeRwtazknMdEb    94a26b0df41e9fb2ce9c
                                                                                                                                      048818939b300d24284e0ef740ca26c8697d60bfae278135348027
                 3d0a3047991a9b01d68631bebabc92b87 0000000017bd6c6c08999406eb19dc99cda6f378d3                                         06bb711d2f198c6fe19cd941d34fafdded3d4590013e7750d9974c8
6946       12423 7b476f9c13cd9555405f5d0237503be   6cab2cc53e2f2910e59a36                     1F2GQLHf2QqHUBCh6xktu8mEaejpU9om35      ee92206a41a1ae6883897
                                                                                                                                      047babafe129798ad311a5d63f7768e583d88552694b3f0682f3923
                 74034b8fadaf2fa9330d021e2805a7a5dc 000000008bc7e4cf1a1bfbaed2133d1e5b4e811ea4                                        2fc3ccf0fe8298a9d3478d761fdbe87b5f270cf5b51001019e920de3
6947       12429 5a2cedb3b10302f454c0ca9c5ec396     0ed8b76262327aa70f77fa                     1HfoxeubiuD9ZCz2vq1WN7512qg34VwR67     5cad05767b23f4ccac3
                                                                                                                                      047284dc1af488d838cd496a4cc8672807eb1f6c7a124e15e51f186
                 6f4b76fd433400a3b5b183948e0bb293bd 0000000004843406ba4646307be304146fe095e192                                        ad0c2157f9e6ac3bce598cd00f4d0ef14a70b5c9a332957a459900d
6948       12431 2d0ac22e2c0faad439d2bacb507f12     977d511e1b06ab7dd639af                     19kjjcxhXu9ACdLeVQ4FJvXrsxpKmv5BUG     3802fc7c0d2a337d24c4
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 388 of
                                                              913
       A                          B                                       C                                             D                                          E
                                                                                                                                       0405f8a210392dfbdef2cd992ffa2ab57b9b3fcb70d276672904523b
                 77b33fbaecda616d6dc7071a51e0cd80f7 00000000ae078aaafd872c460c26c899c8c6824142                                         fdfadf726b64b6770ca782a19b850dcfd8ce207a3ce039b49e94bf05
6949       12439 41a01b9497cd837706e109a20b1479     68f21225c358b35cb14222                     17UaeniqJp7m82pLiWb5qKYAPrMdQvUZY8      df06a0a4ae0d46a88f
                                                                                                                                       0416b248c02a603ba614510c07dd5bff5b28e78fcc7747e57bbdd30
                 9a54887f5a1712cde938b43d71f9751cc7 00000000d85d206f320c59a90de81ea08ddb37bf1c                                         6e771a5b9d1f5805b33e43daefc137450451a87dd9cba5f09ad973e
6950       12442 7c9f0c1c7b66e588d8d69f92cc011d     0aa09a62bd153330afcbd4                     1MtR5eFWRQiGLFwPc7LQq9uGrRdvsW43Hx      fe61f487c9b373d19104
                                                                                                                                       04ccfd88760c19517cc4ea213e63bb25a556849a199f6001093375b
                 a51259c3526cf21b427c090a436060c26b 00000000528bcb7966099538e29294b2647bdbf4b6                                         8a842411bdd60ac57cb7b1190296f9e1191a777841af5fef2225483
6951       12444 31eca7d7f55deae8d92dce00800220     bb6c9e2ec9ca03668ed258                     1AswyRodnaRuMxVGUgNdjqsk1Srku916Cx      a492dd28c31ed7856ae7
                                                                                                                                       04527b8c8f098d6eb00e1db6a649f0e1f412fd2329d9e02729c163c
                 7c37cf56c02cdcd884b90d38837e0e7aac0 0000000086cd2e915a1c8298177993567cbe10bec2                                        8ff45205c5b9566e82ff629ef6cb0665dee9d2766417bcd4e34550fe
6952       12445 1193e6f595a22b8209935c48265b9       eb97eaef0a8a75490e4791                     18YJ2XaHtEYbuqPStDGJz6xZ5qn8JXa8YP     b08e8d04530a290ae98
                                                                                                                                       040db6f7b8b29183ba2f1912eadd3182f50443d23fab6afe5185ee3
                 9de1a26984a41701d0fb1458f2862d1886 00000000343f1519686d37ffc2989c2522362acbe2f                                        8b8474039af255928053712cc2dcd985baab49f89953abe2d889b5
6953       12446 baeffaf5cb6182db2c1283b2d2af90     2b85419987e8f86937a43                       1BDaaMbtv7NVtBtaoUMiMd7KvBF4xNGBAY     09c6ecc4b5f0ebdce60ab
                                                                                                                                       048f9d01732c3b4ba24ebd09b1793fcd64f50ee071807f78faaa13f6
                 f61e19564daed3709615e135b3f0d508de 000000008093f6db9c59deb51f399d2f6a1f2866336                                        99008543ecf9b4a51b415ac873387dd6213890a36db45c0ef81fc8f
6954       12448 d77597a4e343d44c29fdf82eaa71a3     d6d7e6baf5de1d3cabfbb                       1KsxhzmDB3u6HmpLr3JyhB5Eaop1G91Rv1     82234025ecc26a44b67
                                                                                                                                       04e04f3e17def491d10d081478c27ba6eead359ab2b017ad2316b7
                 1860b7051c94d9908004470f7cea62a1a7 00000000273a64393d76f666c9138b67c638e5c4c6                                         1c9afd0021f229ed1ab732871eb1d37f10f246030e687cab1affc7ad
6955       12449 d4a314634fc8e71dcfe3d54b2b108b     429eff539f663062dcd84c                     18wSQWFjTHEugRfebSqw4KqHMJmhAnknw5      b3b3bbc5e991195a5cc3
                                                                                                                                       0428fe7db84355b5988e0803f0853ef6c32aba4e510eba1b1e9efb7
                 44fd59c541f4c9649d215f79059fbce2df1 0000000043348c399ff0b0c511885e0bea4b3fde711                                       a816c81f3227ffa9ad8551404b5128563b003d0d1a579f79e04fee7
6956       12452 8fcf1ca1c593d0b8749ef14c37675       ebc514033d07dbce740a0                       1wKuDGdyJG8vskjyGya6SMucYYp64XnkT     0cf7696aeec3b05c59f0
                                                                                                                                       042b2f5c3c04dc93515e4f288ec9b92aa60f5795e22da1d711b7e14
                 9b9e6ddb638baa390430ca61524ce6e963 0000000092fa45e89d049a7cff22665f50377d86f0b                                        bed92527ad9a5a84758d03f418644e630d83f16393f65a4b8650c2
6957       12454 85a18ed6be0fa368159032c8f71cdd     cc2a6ef4778b4d3267a62                       1LifYiSc2CPELde1y317fV9Yq8JbLxjLda     8debd1c463020e8341652
                                                                                                                                       047eaa45d3fd977797bb6883f7917f8230c139ce87bfbaad6e81b69
                 8b4afc4f954291d5db4a1a87796522c2aa 000000009573b4b0b22f04c18caa5eb735b9417ee9                                         5d81eacf0264b364fbc51e480131cff639d855ef6295a8188a5e095
6958       12455 29570ae440219a0920df766445069c     25e30bc7b22164ae4c3858                     1DhWZ9SUAEeS1G9KkQWvkcQEKtZVCKncVG      7290ae388a78f7047b86
                                                                                                                                       04e9f7f465fdbf8a2f55d186b618a80e03099c0c8e2b5b3995b32b0
                 14551149c32b4463dca2ce1b04b11e2b61 000000002d7304661bda83970b2df8afa134925820                                         69d4bbafef243d7e8c184b26e7383c0b945519a0c464d68f3ba0d01
6959       12457 872df996019e0573f221274713e400     8883329fb77bc3d91b3608                     1H2TMTEANHi5WbSZufHH213vMeANMU2wva      9992235bf9db65caf564
                                                                                                                                       04100f1cb39164839ba78e057483a93e1ef625e64e3ab7747912e1
                 299b2239ba4e5f68a5f752cb718bd99d0b 0000000028b53b9fab0a3af6547b0d318485ce3714                                         83ed1aaad6546fc11885e3b95453bd20526008aaddb82577ca9d47
6960       12462 44b6c6e9da42efa0aace6766263e9d     66bd5c93f28320d1e42f4f                     1HeFnerH6Zfk1QeSPUw2aiC4BeXaKswRH1      4f82515479512c94e50f62
                                                                                                                                       04a1c35289263687a91d8240a0456e4ad66d0a261f1fb5f8176e88
                 65f4d4c64579cb5063de94001db994693e 000000006001f78ac1c4f79fa28f4f456f343f6dfef36                                      eae4a64de4ea9c775c27f3c368bf70b79378492f8a0eb3681114f26
6961       12465 7464152653a1c248954bac37289b1a     4660d725c9ca70f42bf                           1MqF9SP2AVZaAWUMupPYpNswsXvw8uPaQV   7e0b4d979396e7da72e80
                                                                                                                                       04cea58ac647ed8c4b5fa0feec23a9c02c0d1be9886a98dcbff4e911
                 d27972a3e3ae8aab76736a03104d5a1ba 00000000688612c899d734f2ef945b17422a9dc9c8                                          a69a35f90fb655a99541331d88d5972d6fd284f588ec353095a206c
6962       12466 9d929d7b9c562dc71d04c4d4de31808   1843dc425c5ad1ea0ebf0e                     1JJXwwZptyxC872XjmP2aTEkZpKW8JXezE       6bec8e3b0c46ef53ff0
                                                                                                                                       04cef5012ea28eeb56ac50901d0ae6fe5234f4d51b8513c57d2addd
                 086fcc2c469a006bf42d46cc598313f0308 00000000784435764459dbb0cc1dafc94ee984d9c1                                        1c3544b97d6c5a0029ea5ee62d5c85493e8e834c0f81295bfd97a60
6963       12467 a872c7fd31250f2ce6c116e5f8065       249fdc4ac9905fd292997a                     18xMbQJmhX4kmeTkU17UR4kdWCTEmhckUn     71ec573ff28519dc50ea
                                                                                                                                       041c1caf0fa1c492790a26694f89a3ffb5e00a9041abc8c42818a28f
                 8690555903fbe8153c3cee6f73b4b964a2 000000005d1777dca5365d342f7b2844a8965d9807                                         59e289d0244ff938738b3273ce78a8365bbbb4b4485ea0b4e46a76
6964       12469 54f0e1ec915d260c33df4f4b5bb4b5     8b6ffb563cea3fe35b8fc3                     18dzSpbpmh9QBjcFFt4LTzbLY8x268g5HC      b48db0cd8844d4fe573c
                                                                                                                                       04ded89b3b492652c287420874fa4189bff67bec1dd376faee1f144
                 f2483cde8b680c947a4b37201191e3785c 0000000053c82192e66e008be2755c2f5b6344fba0                                         11eb8c70cf0dbaae1789576e00257429ff73f5e16dec724a895f6c48
6965       12471 f718dda9f80bca7225a2ec185ca910     12da19212712134a219d7d                     1FWZjVaYU7LMK45EAD4D2R8bp9NWoHDmqb      2c02aba29cea25f203e
                                                                                                                                       04fa3dc374140670b784d477ce134a70f21512204f9b37bdc381f0d
                 2806f8043d4e1a769eb670752e4de1c9ca 0000000093d15c7f2532e30bdefdde7ad9dc3e2ebfa                                        ebab1973103c0b622399a46f5fece12e49cc9b2a75963fcfa0f585e6
6966       12472 572f936a974b1072a49f410a047e6b     d90e267eb18f61e87b39f                       1Jc7LTVusy9uRoA6gdr1xwabkh24h4tLgf     349349e6e9db4104956
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 389 of
                                                              913
       A                          B                                       C                                              D                                        E
                                                                                                                                      04f04ba79ae5044fdd4936abd80da8520d14bbc74b6116365cf8cce
                 0086727ae1ce803ebc5879df57ad34027f 00000000e953e712218fbb13b643b004aeea1f084c                                        5a083e42dfeaf0d9abc108330107ea285c0c588a9118db6ae73c7ec
6967       12473 ae434cb5c363101d1e12d1a4c76e53     56b5c8d07def072a7dc2ed                     1CUN7h565yo1JoXzZrRV7k7CkcTW9DfLjB     d08e55ae4587c6cb9aca
                                                                                                                                      04c671eb4d7618bb71845512d66840f5e03934cff94250e56bdd13c
                 f5ec06825e1ae7451dd8ccbbf269b5eb74 00000000430ead42534f1d253b145ab1689073b8e5                                        c7aa98c0cb441d255cbe655598b708f448f00e9d8f202294b194572
6968       12474 b1be7963676d36fbdeccc5dbda0170     d62cf3b4a9f8a6b86c5f76                     191NdzcNVZGCz2VpSb9LNSV6pdEM7qayof     e36b8dc4f2fdbaf497ed
                                                                                                                                      04831c44f32bdd615312e95d29297045d06096a742613f04b647f1
                 c02da0eb6ccdaf312da71b837bc8b12d09 000000007102ebaf92297d442445ab63ae16cdaa3c                                        6d58040640a14cde03ac9f3f82dd1cf4d3157379aaeda775006c192
6969       12475 bd4de332729443cc04333481ee9145     816aba1d8bc8ab74a298df                     14Ma9GcxbEYEqt1UFHm8sagjF1YwCg87aW     4d4a2309f269a6a0ced90
                                                                                                                                      0489fe3b410acbb898a0f4d3c5407063b454cc6b701dc7ad9ebe10a
                 370e01f714e3d6d370decad5c7bf234cf26 000000000f01756e51bb243a2cb7142e12aa5853bd                                       37f8da7af558855784b530dc0b672eb4254a148d9da2833fe4a807
6970       12477 30f22a232e74d291b9a3a5bd3345b       7c066b5787e028849a4167                     15s8QkRXHazVFG5QPLZBRFciiQi2w76iT3    be245d1585ca231998651
                                                                                                                                      04f6e98a8069720a73c9af634fa1e1bc6d64a14e85b67fefe4be40e
                 3694c21218f96ff653c9088baa8be9b5523 0000000057b13c010bbc396d0099625622c2e794ea                                       df03db1c8315f0cf48f45dbed3aa61bae77bd349a8bfab3353f07dd5
6971       12479 fe41f5acf7dbe1484b4967cdfa53a       70e3ad5472ae4590891e4e                     1iNw5wi6n4fWs2uD1qeHW11HA549KDLBr     4a3d2094cdca50637d3
                                                                                                                                      044acd86fb5ff6bbb951b4c96bce5d1fa3990625a71d1c580eef4798
                 7c9d33f72cf716dc4f6981b7370a6a74236 00000000e2b5926721b69ba4f6ed8c2dbac599badf                                       9c36c33d2a72205212cc829961a0795def1f6d7963a1c6f6a0554d1
6972       12480 c41bcea65e7df89d1e90ac0f04e75       09fd1257142f326b2537ea                     1f1yFjLtedn2bHU27q1EYJpYPGjf788kU     540a59cf6f006558169
                                                                                                                                      04fd1351cc9048355d18d64a27bb06297467349603c59fecd651f69
                 7ffa3ede84011f5af269ba9e0558afa9372 000000004dfc82d4766f8dba0496343338556e679f                                       c827baf674f670db100ce24edc15448ec83eabc747119e789ee5fbff
6973       12483 9a60bfd45db263e4dcb803213919b       682d67acfb9e8e8f5525a9                     13Wzt97KzJnD9dNaYKYU3vNwPqiTwqnjTi    dd7face0dafc182ad75
                                                                                                                                      04192c3f7210a38809107307180ffa6626aac955444f53ff7aa7f6d0
                 82b8ceeaeea94d849cba5d353c3a5d8012 000000002edacaa4e19da3a7417afd33315473ee8a                                        d8919885b275feb48f742d567d5001aecb8417aad29b5ee8f4f1a61
6974       12487 10754746a175dd9939b8d318b1a7a1     b747eeddfef70c77f71edf                     1CLQPj9Q58zyXz3Xsp1APERFaHMNoYhdYR     03551754e473d4e0f02
                                                                                                                                      044b0b7a053be43dee29beac9b7e5b9e2655fb925b09aa61068f98
                 398f0923c0e3e3a37c193fd82a4643f8a4c 00000000178c8993e879fdedf1c226545f12b59e602                                      f613def05f06b8a5bae5fd9ec782136c57cc581ca7318a3deaabe70c
6975       12488 e01e51d7a942be822411de8064888       24efeef3888045909bfc9                       1Kj3inJjwXxSJHvgYg6prbkHatEtj9De2H   6dc76d6db7c3b00de5af
                                                                                                                                      0412ad02bcc53dcfc042289912431105c94c209a4e096024eaf5a15
                 391f04560f96db8f50335bd427ae2f3225f 00000000ab3331f6867d531bae99219d6ad7ceb9c9                                       6a11e65a1080c07b754957d062734829d005a3ac6d2e03f9c034b5
6976       12489 2e0172246307011bc9cba76be9c75       f430fdc40aeba8e11a92e1                     147bYiwR8KMCCENRBxgU9i5uUg9Ly2p3xz    bc3b67c24c23664239854
                                                                                                                                      041a85ecb48d48826ed3df1f3b7f4aeba206b7ea4efdfb26da8da0f
                 8f68a918084ed98e959a4354a0e4551710 0000000044ca627868c531a84a6ac8e399b68faf9d                                        4ca59da26acf705b36246e88f93d749a0b3726c325901ff25d48f3c5
6977       12490 b6474de3252555f17771d88bdadb7e     aca48bf1ba11a57c64fb0a                     1MGkNasYjrotrNWh2khKDz6AzWrxdtMXDg     5d99c862c9551c714a5
                                                                                                                                      04e8f438ca3bcadb741d5af30341341cbadd3f9c4910104b4a41b35
                 e0e71e49d2136ce79f51ec1a524e9b106e 00000000b2cc6094cd42c33c68afe477e01023be2b                                        326e5e88bb343bf79be1117090737f755806f736af17f1a306a063d
6978       12491 7e04440a3b3732aed0c17bfc624fad     2cce714d2510bf3caf76b4                     12mYTUAf1eK5ioprQefh5XHQN7Ko6z72QX     4d4f6cf8e31d3865befa
                                                                                                                                      04dfa23e9c5d01196d9a14d54efaabbb99d7e75b95c98be67faabeb
                 d8d1e7e4d6f79419ca66c7f696dc416eeef 0000000087d1d2b443407fe82457cdb52acd45074b                                       bfa734d0d101e9c2e6343bd72140ff28d487e0b68111b1e017b962
6979       12496 e04813bcc92c7840bfd0e9d9f4405       efc751c1fb5193a146f1f2                     1Q3HUMmsvNd8shVvJuXvpBP2vouJUrvUmH    628d4a46c48e9ddb337be
                                                                                                                                      04a4fdad581b945331a7fb50846485b9ceb08d1fa195f1140554504
                 3ebe9c565e2c3797dd3b396db85161eb61 00000000e82eb2fff1ab11ac39ee85a82a3d74f7e5d                                       b20e19c23ce511c0e188f6fe9fe8fbabfdaa45a966c86e133cdfba06
6980       12501 201eb9ef43fe682f788e0cca9a0aa8     9cf975923bc028aad6869                       1JWmRa9XhipHryvFYZz5BZkokkcphqPMD5    8f4729e07afa61910b6
                                                                                                                                      044c1a997aeb1ffa68161b4faa749450dcad0436738b5548ac52749
                 17095e479e78318012564f86c94f468042 00000000cc8dd385ecf53b24b694d3722ebd87bc13                                        eb4d8f4762e26f72e30d9713342c5dda6a57a5895c0ebe182883ecf
6981       12504 a93e5d169c319608bd275a1efa4e22     27c99bdc09c354aa636d73                     14ahoVVXT9WV1xwna7nvqtqh9kVCVBRQYz     4d242200bfb5d1937be5
                                                                                                                                      047931881661bc800fdad383391c0fbd008d064dd097ceccfd06717
                 cd2a6507b8d46328c477d538d3a212a4c4 00000000902da66b7a3305c34a2ca7786ad030f8ef                                        7fdbefdc4dc91a2b2391a9e44788e1e358ee435f825b9fff25dece14
6982       12505 582fbe556a3f271bd0d38d3f48b767     1a2fe277fa5a731915413f                     1NK43bqps7ggkKicMHyCKjd8wmhnhSRcze     40cba2bb4c362dd4be4
                                                                                                                                      044ac7ad4363333c9f7b98418c5d858700f4a85e7ffaa8aa9710d40
                 fbdee30b04efd9c02354b5a64b4c2d4266 00000000ffb0aaf87b2664c6fe25e112195b0d78362                                       d88c669c68a01b17f56ed6edf7d32982bce9d14aab4f4ec2ce1e42a
6983       12508 196a94bc972caa0ada9da0690bddf3     50f7d77493ca1afaead71                       1E8rjagu6FE3Y5mgYZ9hcBWZygaAc6Jfb4    a0075cac77e643f8d80b
                                                                                                                                      04a6fd21080adaf1fb96ae4bce43cb6e9a06c491d07380b5e624354
                 292b7609236a56bbd21275323cfa2ffa7cc 0000000008a4831fd04b06695ddafdc4e19dcae252                                       ea385ada5cd72cae3ac74a03c03ff5f040fd3f1df5116caacbebdab6
6984       12510 bce9b92bfa31724aaf32c1c2fb8f8       491ee25d7509a942d03e27                     12s3LDMo4AvaDUs64hgyJBx6QAqmKLPC2A    01dd4ad32404f287011
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 390 of
                                                              913
       A                          B                                       C                                             D                                           E
                                                                                                                                       040ca06303bc1626d780b772d36b9c63dca318ea5cf731a8f334038
                 8ed220f738f053a258c60d0b3dbc50da12 000000008dd06757c453f5587df3c98407cae22483                                         c898a570b8b68a0af9a130f32556d56d4c5a0096240c5c4a73be734
6985       12511 477b591b05e7224d54d89631237fb8     652b7b8dbfd0d301c897ec                     1TgvRbUXAEgSNaErh2QUnv4iUsjAhEiNa       3b9f3743f044190b2656
                                                                                                                                       0456d934c34f80af7ed81595b66634b8cc883e7d5e29260cb155b13
                 180b2cb188e8b0c02d0aa27fc7a76f192a 00000000f78f222cc2d1a809c4cfff1ed84b6386c64b                                       98b47a8b78bc1dbf0d1777bc4ad8e30e42527223dd30cbe66e1913
6986       12514 3aac3b9a8ebcbe928fdae7289fc7e8     1decbc8d48b4a0bb5733                         18UcM6vCSWizBYhzZaS1oqZqsXAqeQuwqF    9b1ad4201057b882e62a6
                                                                                                                                       046840b53a96af15fbcdbdc9221a23459d677eb7adb13c997d7630
                 e3b2db97c7340c939745f44f8900e733cf0 00000000d6b4a8f96be19678710fd5915c27834dc2                                        401426372db56023309fa0382621ffd238899c5705063d66249a47
6987       12516 b91c7355c52710269653490cdbc68       a26fb20c18b8134f19c4d1                     145EcWuShfBay6ox2kD6dT8TQytPLsNtek     aee85fa4d6f26ad5a4bf36
                                                                                                                                       04eae907e7cadc2b15c5c6bfb8c0fdca78f13ffa42f36b42712f07cbe
                 ef1d9f1d014e2e8296e7a10d9b124cac26f 00000000e88406f7f1eb1f5d2d5b8e5229698ed03c                                        f4a1cb58cad4e50cbe5a10791ff527db17185eb604f9e975199ea6f
6988       12518 4c8ce41106bfae6d3d7b53d190622       2ba9595de52c4233ca9dbc                     1KXzNvkPkWkB4nXLWj1q3B7PfZoyoRzCJN     358ca0793cf51fea4f
                                                                                                                                       04e692bbc16a830e9951a86abef72b03ce6a6a4830c10ad10af497
                 9a493e88aed19921a7a593d08b4e53fc91 0000000070be51e122e0b052a88afb6a2dcf9876c2                                         70e4ebe64a874dd06841347ba1accf048c4a899c4d2b80b2e2217fa
6989       12521 5a6e09763392d46e1dad18a29deef4     94f13d4df3c1c58b5bac9d                     1CfyntEdegqHaFP7rUCkPskXaiEgFyk7rb      506404ea8e834fe4cc586
                                                                                                                                       04191c41013023298b2605622af45002068edb731427e84d0a246f
                 7e064d455be1722bc7f4020a5725376159 000000008b40ee9bc6d13433d84c95a4988a71d457                                         634f33a54261887ad95bf24e8ee9a735df5190c7c1cc4483596cbe2
6990       12523 9bf3485f4cb862fe8d2ad9481a6431     20b4ee369734effe55c428                     129iW6znQiW3N5MFrX5Q3G3yznUviq39tA      267cf2235dced5bd26ad6
                                                                                                                                       0455de4b0ece33c418767fc3dbbb917e26050a0e244b3a8a4216a0
                 7efeba7e4dca35c1ef0dd78a5cd86809a8 00000000501fb978f5ad423c875e342d64b440a931                                         6a52e2b319804df44dc0e3a6e8617721724ae2e79fa00b5024534c
6991       12524 8a96d7b00e32e04cc1c39fdb24087e     7650f3d61cf1069d56172d                     1MKJZF71DZMj7rvz96RrVGW7PmwaRLei8t      561f15432ecc299358d941
                                                                                                                                       0473a3586c1747aeb2276eb05e8d9c8cd30e014e75c3e115bd94a2
                 d8026efb555b05a5d4b8535d39edf947c9 00000000838e54b89558486446701054b5d655b89                                          926985dc3738b3964cbd1cd7b718c78fc379d7c9b2cc7017c777ae6
6992       12529 c9d8d763a7d5a09aec5c0d278da84a     e6f270ad0d22d130c8652b7                   1K7z84hSBbUT1RHmVmStYJWY3kxGyfrvnc       caa152874b82b96a31744
                                                                                                                                       048262f7a00fbe96f37329b6fc5f993981c1139b7d35e6c544ba831
                 ab327b4c4455e11cf54f949545d449c166 00000000e0eeadbe337b34d1089f831c386fbff14cc                                        adb97a5ae50dd7ad04b09b00ccd8be75f05dd2ee431848f882ce53
6993       12530 8263b9d03eb52b6d368a60e395ba2c     aa8b75a26d4cac5fa2459                       1N48xkJk7Xk7svjUmMH8bwD9crosKWZxWs     d068ab0938e8a45353a0d
                                                                                                                                       04d38746878f9a7d2d86994e8e83e93e1bb60e04c840fdab874cb9
                 797626e39796e756132b28e198a95b795 0000000038fb73da72c84f85f7b0736151ca59083cb                                         1b8915da932a1376e77f2b7058d1b76ed10e79ca25a8c1f5120875
6994       12535 20ac3e2807b916f4aa64dd1afa5b782   fc6e8c3b1881f90e1c34d                       19PLihvgUwcNHnyG9ZPTThD7CsNsRdbWMb      ceb1708480d1f216d2c012
                                                                                                                                       042a8fa3d1302835d14d414ed6c0bc99049dbfb4047adebc2adf4f0
                 2edaa83f061c617dbe7dc0a7704d8b6ecfc 00000000c25b2a6a979eb85811df2045e723f1f82cd                                       1ac8928f5c0df4c91e76258fc573215a1245da0ab1963b9141508fbf
6995       12539 75bd52cb87a17016b364773d3f2ef       dc3a3cba6c6b116ebd246                       1FV5G6FXYYGtL7AszcLrdHFjzKNknyr3tz    baf6a75d055d7c70447
                                                                                                                                       04a503c075ee7c7556393c84595322ef78d911af126bee8b4c08b88
                 8bfbe36893488b0e19bb3ce3ea6b821d47 00000000b793753d1f7f67c86d67ee59e51a9d29c5                                         f24ed730ffceb861fcc0f24348c1f18f72abcc2ae58148679cebbf632
6996       12540 5a372466a7bb92949d638753305ff0     2e009e3a08251915fe7cca                     15JfAejikUWFGvFKR59SkqMdfcb8x3U116      4043988612245a5b97
                                                                                                                                       046be76c87fb539d19d48503d719996eaf602f66faf4642346a8850
                 2c5cea03ecd7cf6bca4b18f0cf8fbb69a6be 0000000012ef3455c9c32bbc789ab5854efba9f5d4a                                      2fa5d19ea55141395e99de329e1d84ad7c7cc8d511c73c5e3c50a9e
6997       12541 705a9b119b46d59baf155508a286         92ea2c8b0a529a16d1abd                       14FxStQLVQDqxqFVE1hi43Bt3TUaBsqPUa   de3187c1ac42fa7e0596
                                                                                                                                       041ef682df54010ee9fcd2eedee272459542b74fd6a580fc9cf9d9ee
                 bc2f43a94d33ef9ae11cd7acb2bf1e202af 00000000b7c6afaf7f9edd6ffb6e0c1c2ee951044e0                                       2a0c063895858be16d6221af7ad84d5cb58225e582f385a1b5cb62
6998       12542 c7da6abf83733c08150437e1581e3       ed1f66bb7500fea0d2c3c                       14EAKdEFMATwq6vptqVxTPwCCZ8o7XRyP5    6f35f0be006b39250e66
                                                                                                                                       046ee44f7014e05eedb25d06d010f3e74de8554eea693cfefa4f9fd
                 9ef172c73cbb689b6b77cda0cf724fc57f8 00000000e2cd348321b2b64caf07c52581ba78e90e                                        53137318bed9986d3b32e33d6fa93f56bdbeb8c99b075e8098d129
6999       12544 5d7b1cd00e7db4ee75d99685c635f       e176e85b43da9669f45de7                     1DAJBFPzH1nA6x3GtkPDy64CJ43rxaMh6N     69d27ca5610a124c706b6
                                                                                                                                       04c01fb9a62bf9dde50b648c05e3dc737da02c5d0e6f570d1cc8dec
                 f079bfad8db30af365af2743b3614bd853e 00000000a556031fea5172c6c4d14a666dbf463f951                                       495352c31063d094e67544d12234fd35ef5cfaa7567bccbce5eb5e6
7000       12547 50f4e71bbb339170881ff2f1d3aab       2a184553532fc5a564a43                       1M1C1wyEWbJsabb9z4aDHyf4UrAZg5QQ13    6556042e51c6913a4bda
                                                                                                                                       0463d4db61ae69b02697f80fbe3e052f857d636f62201819dc518b1
                 0ffce60b63f02e0e9986f3537615173c339 00000000d7d24a34be3375d741cf65d713c863098c                                        0c38749d7f0465df3d21b3a28fa8a5d4456a441712b5ad35c40b61e
7001       12549 dba6a06ef419d9cbdb19f5f41c03c       f5db166cc74589f4e2e7df                     1LAURLsJ6xnxDyoH7yTEyzTnDM2i4EPCXN     d7234cbebaa40aff2964
                                                                                                                                       04b62b0b7e139e3829195f187004f6f7053e0d0277502769c9d089
                 3f5704356ca5d7b66add53ebd7d220a7e8 00000000cd421410ad4c2edc7b4d3557ca6c52bc15                                         77e3d6d8d52569ec90e565c935242f192b497812ae2379e7357321
7002       12550 84e4da9dd6963d266728825639ac4c     b1d7b2b53a5dc104c54cf5                     12nvgjA9RbvzMPoSzS6hrj23NctbyDVc1u      b5f3b34090f0145c4b0ab4
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 391 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      046364e42196f8fccbf2c397a7c639d36f974ab435697d92d8227f2c
                 99c2d993dfb579702c55b2394a3857f611 0000000059a14eacac9005adc69622a1acc56f538d                                        5223c683e36433a3dbd97928b8a280eff4090a04888972ff86bef13
7003       12552 6f3dc21c0abaf03660ba31a6d55548     118be2bf3c0527bdd85615                     1MBHfDRTTBeeWHRiYQHrxPyP6PDGncaRDJ     026d3c608edd1fb2fc3
                                                                                                                                      04734d16dd0c2439b064b4f498cef49af9593ff940a8a6ac25bc1886
                 7b1ed5fbaa788cad9f0cae376c6e32e5b7f 00000000bf4244bab23c284b211c0bbab3f599495e                                       23612711cc878951489e46975b050ed8414c12cd9d68bc32376b2c
7004       12554 687b577e771274ded818a68f01988       134797d7b478fd0142f876                     1PihF43F7WJLBoMTYS7CSxZ5tVskxgcFGy    5f548f83326ed8c00949
                                                                                                                                      048b9a94cb04086fd742c30445dbd96f75e842d1ba6d76242e2409
                 7d1e9c1f48218ea51ed8d9ac529c74473cf 00000000cf7a9c10f579cc21239c34db0b663d789b0                                      8cb99d3302183f9881225bee670ae95be430c66972050b7364a756
7005       12555 6626a6ad3cd62e70d2b0335553dff       708274952d8c382c178d1                       1Asr96BrYYmS7zS33Tm1bxo4ZJPQHeoXg    e14436bb9395893bda5688
                                                                                                                                      040fac367970a19429122dda4e0d5c265b27783f4436711a5c88efa
                 db04f3455630cf00fd94138f2d3c446bfab 000000003f097834f0762a77550dfedec2c81092914                                      1154c1d13cfb28ff7ac60aa9a00f5d9b15fbe3a31463065826aaf23e
7006       12564 543cd54a5bde77a872b570a75400e       80850f8ad8ac6abd2c86e                       1JyVcKcePF31QMZX5fg5DNci7X2UfbUFcX   515e76be2e56c58079d
                                                                                                                                      04afde97e3efa42a41b81809a9cdd31dcf9076e5bb3b39af1184110
                 3d979870240ab728ba55d95048f5813421 00000000822e24db32a556f89fbdc552d862355ad3                                        4636803180d7419f369f6bb0380ce2e31ad74c692d5dc9c2c667005
7007       12566 f25c64b328faa4885dd8f325f75e8c     a76c78edc6d77feca000e6                     18AytYYrwFYCdsJ9kynjFXnonVgJJxsXJc     a5d8736d3ac3cb2d8927
                                                                                                                                      04b4f6f16a1981a3de2656abd021bb09160e26be34e31ac64e7eef
                 8d93504e9a31c321dec03304a2aef34e06 00000000c89d5a4b07d364156d6b725d87a243165                                         332a34d801702c78f5e48ae514f66c201358ea79409ad210869290
7008       12567 80ab25a09a7f8bd6f5cb3fc81ab57b     4d5fff8ea2f7078f7d04455                   1m2DMM3ABWGvwvb8AycCurqhyJREAP7Ym       eaab23550e65ca6a6ad1d7
                                                                                                                                      042516628330956c2f0b1e328bcd0eb9be78c0e248ed3f01511cdce
                 496e972a0a075acd8adb3af84a43a61c62 000000005f710680358f7f5c3634f605fd28f49df3b5                                      93d59a3c56915d109df61843c9b565bcb9e5d8197d80d0c05554ae
7009       12569 2e4e9f675879eacad440737d2ed572     314e7a7471126df21cc6                         1N2S3oGTdFdwJTCAWRyFDNfiGu1tyAJhYz   1a0919756daa33d4e574c
                                                                                                                                      0429e6711c15757b8ec903eadab4d0a6052918beabe7e522d1951e
                 ab06ee803f15941dff4b6f9967f6f01c1ba 000000006d75524ffa7fe60a3d8208c0fc6d5555cb3                                      b1ec5b927d7cc4557b85d56b0675819b5c8a744afc39a43068ac35e
7010       12570 6e2bd475eefd004fb17b9242bc03c       81855605e7334f90feed3                       18U4PrW3hi36axwdWrNPPkAFUt82S3miuJ   ccde89f13f318f099778f
                                                                                                                                      04f2d7df2bd1bbf31d59017fdb6d01d29ae7bcd9e2f51b5ce681a91
                 c8b50c49ed42982f1cd749c2739798afd1a 0000000047ca0b9731bfbdf054584c584cd3f6f04d4                                      07cd607e2122c2f05e369d33a6a720de8e4688f1478f1ec667fe453
7011       12571 6c73a8eef3f0cbbda03ec3dc5f7a6       a862ae50b55f3a575ad5d                       1HPtqYNUmT8HNofg594yQtHLcMAQzLNZ3g   923fa6769001ac33ccb3
                                                                                                                                      04a2756917c26f06c49fd8eb6b72e6f844cbc248ce3a6da8108186b
                 122ae84d16bee3c2afafec6475c692ccea5 000000009cb9ee385004cc5223df5f2c25d8acfa58d                                      ee1e187941af1d4a1daf58819268935a9420babd9d85a279a6e02f
7012       12572 d9d68672daf4810359ad01509943a       80bc25e483c6f2311c26f                       1L9kuuz6kv3tX1HNe3Ziq58jTS8ba1xu7x   727224e7c53d60ef7dca2
                                                                                                                                      0482bf82b984dec41d8cbaf9c53cb6f86fa9f83b183fce22d09626c8
                 40042da8eb7eebc1f6e72a177314304daa 0000000032c9f1f2c3c8b9fd5c451b9b3101219ba5e                                       a67b11d5855e678c217112c8bc9d77a7276ed23720e5def03a134f
7013       12574 0c11e0c78231e622f81bebee8f8b84     01b505ec9fc70fb6d36b6                       1DVidNv9m2LakmoMKeVLydnEBGgeGVF2Qu    6dc1e81bb1ea424216c9
                                                                                                                                      04087530d001af4e23c93d6165e31705435ceb71f19d9955e62225
                 c6187b98102079e7e25e6ff71df765f362b 0000000099f0d94443c6dcf0a7ce8d7637edb6fb6e0                                      c63953f774ae33fd46da4d64e32dc56a56a6f1c02e33c9cc1e6bce4
7014       12575 576583985a2ff3b624e30a679d8c7       e1c1bf25d34424a9cfad1                       14iZ3hg18aXNQULswprsSHc5sshog2V7fF   d74869b0e5431bbaf02b7
                                                                                                                                      04ae5504fe479403c593d752b628caea44193d4040691fc804ab05
                 bf7b5bd33051c76681ca3e4c1f63482038 00000000ccbad8e45b29e54bf534d7fce81c2aa9155                                       2be164b5508a5f224c184a7888bc62c418aa0f1fc415351c6221efce
7015       12577 ea44e6f7c0200be1d6ce1707faae5d     3a749fb2914376b7b9301                       1PdhX8CvYqfUeTVAUWgHM1ezSMdxfgVMWr    e62fa438faa4b712a98e
                                                                                                                                      04470344c8f474d7909d1c8048ad10aa4742342d61851fe6c81926
                 0e61d164c1b5a03cc88e24cc6507466a99 00000000c988a32b16a2be977ea9b795ed1ff76f61f                                       8e95ee3b3734a0c26fdd59d7f255e768b7c0c8a089f14d69167db14
7016       12579 a84eceec3f052b6d6417189efcbaf7     d4d0e59d920c0454bb281                       1Cz4xoSThkGHbpATXDNGZWRt6fp6ymhSxD    6785fe7093e1f4dd1b1e5
                                                                                                                                      04b8335f86453f17043ac748e441baf0edcbc9e9ef94ee6ebb57081
                 0816bc4e4e6e60b8d93f0e9d99e5d57a63 000000003e4b3df2938452561c5022a897e218b5ad                                        6dfba6cf93c679d7422e5e45c8cb69699ee513ee6f5ccb68c6c745e5
7017       12580 164a39b06229a7cb4bf84853e9ef6f     de919534693faaeca55c17                     18fndYwxtMXhzyi26iy966BZFW7tCEfkzu     3828b24fe3226b1f8dd
                                                                                                                                      040a83f98097b0e8591d9ffa3d8fbb9e0d4e9cb0d34f581bf257927
                 73f0afc8229e8352885be5e9aa2e094f04 00000000ebbc1f5b9f4be095cce397c032a44b06349                                       2c210b9dae8b7df36577c162ad2eca7e793c5c2d175c962f48bcd45
7018       12583 b5a176b0a2766a4a33dd657ecccd94     110a4d68612c7c7499186                       1HUDhtShPSdAgSjGLgPNQjX1Tr1ASmQuLy    5cd0535d793fe220c821
                                                                                                                                      04dad306633f7c2f49d7d46feb7fc600ede0dfec3a40806e2e8ad46c
                 0be9d055705cc0b62f7b9a437165a87c35 00000000ab8c0f4f1b69fa24d2cd4a6f38e8aab012d                                       653ee859362d71817ea99ad86b0cea5af24a383be2514acbc449df
7019       12585 3956abc8a654dbb5f311b0128e2c35     cac78572ca739d12e5a49                       1GVW4Nr9KoB1EfKywQRJpyNaygThA3ZVsc    54477fcb85b3f2daeefb
                                                                                                                                      0446cbc616e7c544962d3d2e8fd9c617a04d41ca036880e357b36c0
                 196ed7122a6f83ddb431d661c00f4f26e2 000000002c89de952594f2c44e2c4375d24c68814d                                        664a734a2aa07e04fd0c8fa7a84207953de6bf9f8365d6d6ccc0a89
7020       12586 5bda8d7f2aa090d1ead788f0638c69     96433b1f7c246b191e954b                     1ByskomzFN2e8hz1mgDtbgMKiSwf3EgznD     733c88aedc37aa94cd84
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 392 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04d285c3f24528b7f52f993dfb58388923c7f0cbced32be5404baa6e
                 d86e78f3b341c3de2bee6feab374d1c368 00000000423bfe32283e7f515cdc66897c0a6da982                                        be3a3594ba12c7a8c360df1889874097439bc567321681d84a6b89
7021       12587 8f896d25524bd246b52431d52e01d1     0f130bd7deea39715889f8                     1GEKcBDGqSLXTFecbs6A4wSsVkJvMhrZFZ     e2a330a8c436ad58564b
                                                                                                                                      04657ff5fd58d803112b3433df7eb7c3ead26a1ca0aca809ede7f4a
                 2e3d05ec8e340c25bd66a8476150624a93 000000007c3ad9c5697b3d0ca668f16411ddf326fbc                                       5d66b6907320ef08d1321cc3b952f8b76bf24d203654d42ff52c290
7022       12589 5c2d5b00fedbaf86b4b43b2b133bb9     59f8f28bce0b81377ac5f                       12aYUpyQJ1eQ3mmim2n6Gw3gYGTeYQL7Vk    aa08126c9272d030228e
                                                                                                                                      0471377b377ede63e17abcada02645908dfeadd6b9299297307419
                 0735c6753b4cb66a444983e201a443fd07 00000000a885bae027fe557a642d70c1d09dced104                                        b185dc0f342ffa37d4662dfec7a3a14a73bdab10d2b98b86b489446
7023       12590 66126181013f801fac45748e83f786     c4010164bfa887876d6d50                     15DB7XwGev6zDf9HAX6W2eLGmb1ufq7Af6     9f77ed9b9eacb99a2f622
                                                                                                                                      04213c9ac051328d830d937723ed80af9735d5cdcbe4cf3c7087e07
                 25e254e7c375f0e1fb643cbbfe43c53fcd2 00000000859daf2d347cf7ad47a8cef3c4bfb1c7e24                                      efc012d873fc6c92801682af4cdfcf3aec1ec64c82460ae659cb0161
7024       12592 d12cd012a6b57b93d7f46cc6ec9a7       d2e18e1d463b281fc4c10                       1y8nDGkWRJSbrJiDHRJXBJetASGCdbNcw    4a774048accc4597824
                                                                                                                                      04b34eb78700b8c83c95ab0f5fa1b5165dba829b1a334848037e6a
                 590d459acec9a0607f2a3db4d121a35717 00000000dc3e7ff9910bd1b93bc20e903e6a0214cb                                        ba6250cc3259ad2950af6f1a18293ef4fc999a30427e7a65c872bd8
7025       12595 a46c1ab7f71193fcb06015b3b9d61d     341a31afeca4aad6a4bbfa                     1NmCNXNu8VLUiPjSdGpSh7ihLzsM5Tt4PP     54ca72481fd1c1fb19f96
                                                                                                                                      0493518eed7e84b819085fa39ac11f3f4d506b862cd7949bdb18634
                 9d2eaabfaec01087cce8027c091274775a 0000000019f19978935e0b3d81679aa1a0c77fe9ec                                        8fba30df1bbf25509f45027f90fd0f620ea4d4a3c96e54f4b9128f66
7026       12597 42a98fd665c97aeb09e431cab8af90     a5b47b29dde290fd3dc602                     1NYVstiaDicdK51KqZZ4ghrZB5s6AZ1GZ6     d617e7a55fad65c4592
                                                                                                                                      04a87bba2049c57e7d17aec667de6650d995b4935bd0fea8162aa4
                 ecc53ab7fe8961e64c0dab8b8ecf1f745aa 000000005f1343e45f5a8739b1a4ade6df93c6d88b                                       58fb4efc6aff6a44c880ea61adc96db162d4b8e5fb1c75ac4b21b8fe
7027       12599 5e25c93eedd7f8723dfb6d1e2d434       ba84afdc20f7c92d0616f7                     1JByjHAAEfKPCSm3CXfMo4xBAZXPupktwe    f4e43966ab5b3b05d460
                                                                                                                                      04e5cbb33cfc66477bad3e8d3e0b4309dc88c70bc86d5965691c00f
                 8e713be6afc04483b5ecc30c3c003cfde5f 00000000ad6ee886602ed02e8b95cf1f5050036419                                       b4e585bc2717dc6605cf311516acc0edcbf94515c338d226720ff469
7028       12600 7f2903f38d1610ff3f31407443d07       23fee37de5ca1d0ff2a847                     12HJHmY31Ywgr2J3Kkea2WgfQnZwgT9x3K    a2b10ed5e215a9a8d7d
                                                                                                                                      04a60322d47b24816d0301ae863d090bd3faaf84115bf5f41fbba66
                 eca6e8ac8ef58fd0e2d4cdeb36712c9ea5d 00000000093b412cdad477c2b6dd9f5092c60e0fe9f                                      d09e04020d022b5981baffa0f1b7b4d8defa458ff98179c209c7e14c
7029       12602 c9c8b6b8420b240fc06958adc6983       c10a5fbcfff28c636e7a7                       14pVCHkSxmZGh4djwXLDnFUPJ61KhcQMpe   6ff108addffa5447e18
                                                                                                                                      041f7c7ceb662988b94d0354bbcf7e53e6763032551410db33ca148
                 206142933214e404be5d357b8ebfa6bbab 00000000eebbd75ca4a0ab09b233f97b2a9a78a5be                                        e7bf2db03a8d0ee839bdd28a6db44864b4c035b68a403d6c23a911
7030       12603 3d6ba418bd74456d7323f2711bc595     c79a8df17c9cbb24eb7fc6                     15TmppDp88yJmggsout6FFdpUMyCcjn9hG     b83d1e75d7ecdc81f45bb
                                                                                                                                      04b9d4b663accb45bc97822ae5e8a462ce474bca0ac99ccfe6af093
                 68d88fa7c024bd024abab606d4233460be 00000000594b2457906d76a40e87eea3b49cae488                                         7e7b6e7d0ee6e5f3edce5baf39ce414865560cc72aa16553076240d
7031       12604 3926e2cfede65a5ee0f038c0396fa2     bcf0e02f4dde2fa6d422903                   1AbKTuv6sz3MZGSMxi54cooR7w3Boxjpeq      41e96a47bd6578591493
                                                                                                                                      041f6a08e183d173d6044634cc64ef63fde5a3c645791e1d84ef80b
                 cdaa94801087c05ea1003d96afae9a142d 00000000b196e20f5b88da5f678f2680a1349f8c18c                                       1cfe034aa9d4938174082c5f441798b5fb342d78f7c298a51d7f62d
7032       12606 6deefb1867bb57ddee99e5f3e03d1c     15a7adef83c43b041a108                       1N1FDqdonrqgtU7D3pX2A25V13CYE2qz4y    e7496f21c9a7a9c8cc1b
                                                                                                                                      048295834e9c5640f3f0eb15c27959a22210dd0b2fc3ffbd765783b
                 40757c4fade0ba2801aaae658df96bc88d 00000000838c6027bca2df6c8efe764ba6822e6ffb0                                       20e179c61311c52306a07d80d478cc6d8989a3ca0783f2d8c155880
7033       12607 bde8b13ea4e19fabb34c481ea066e8     c1721db8ac0cdd7d46f87                       14LsgfeBsoqgybSBBV1Y4ck4fRro91RCyG    e96b44fd00350a1d379b
                                                                                                                                      04cc7b48049e0f5b0513428170a25a8dd7df46d1256a2f39eeb5f21
                 b0159ca6148659e32ad6fcb7b7145b7838 0000000070cf7cc65382317265d6e44534d3c84f5e5                                       517d07419f3eaa971e4b9f4c72a84f1418addcf9b6667ed7483aa27
7034       12608 2e11393899e884fc25198da913f2e6     c0e119d2f354c53738180                       1NRB1yUb1Ppckzc9B9U9fVwbHCv9e6euKk    a36557a2298df35910d0
                                                                                                                                      04f6a2f9a228fc8bf2d1c47371659b28c01255e62c030e6e8fcff2e8
                 2800ba600791770f7a1a58b918133f7f30 00000000939863cde5c357f6cbde1212fc57d9b1a44                                       e9a8de54e1ee3706d394115761cb73602ac36cfc1c96a5a776bf4f4
7035       12609 6c910f715252c747d31d5ae6365cc8     6271a77e1ffab316d73fd                       1A8PT8QKmX2pL6NLWNgWbaGo6b2gt85noT    ccb3bd67180be230c8f
                                                                                                                                      046a374fd70a99e7c09d126e753f83bff29e199af78848c0ea46d61
                 783a44420784b7af08353a6c4238570193 000000009ed1a9a08bd300d359c6b64af6a2c4a1a2                                        d11a5f38e35397163d01fc25bd421554c8019446cc6d3cf2e251af1
7036       12610 caff394935f415f080e3146aba88b8     228a670f9e4d64f697f94f                     1MtZTwcBHy8darB4kA7JnxZognL2XdaGrc     ace3622069c43044c032
                                                                                                                                      04033e32c8a09b37675090bbdaf25c69d5529c336bfa23060caf69f
                 90dcdc18d65e1db61486ff717efc0a7ae07 000000001596598b6f0b3be0edfb94a07a80b205e6                                       d1673edb2c974feb58103638dd6133480a84fd45ee4c08d5d4f9173
7037       12612 16bc9a078a8b1b6d1faffc1cd5214       39e0b62da94672a7675f30                     1JvWA2jzXyUVSqBksaHoWbwK1YA4rK3qbb    8c8cc67798bdf2a5968a
                                                                                                                                      04a1d116daab77fb4de44aa4c98f8c1bd93cd911b7c3c3e55af1748
                 efbbdbb04de618c884de7a9ba6912f6be2 00000000b7ce90575046939a8ee3688e3c6cec18bf                                        dc5e80a81fe14b70e3862fa5e441d7c346eff5fe0b3c435e920459f0
7038       12613 769afb1417bd75a5a47b047d27b945     4424b7fff3ac6621021715                     1H2SfpkeXYVLxcbjr1JZC6PtBUzx4obptm     97932b57229cb3fda64
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 393 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      04d02c379fb76e37168df551ffb16c7b05ac7bde86e9dba236669d6
                 15e23ea795dff12917e4b50118025d7cb6 000000006ce252c723cae68bab9d3ec7d0df637fb60                                       0e82356418e2156e79cf63d3d630553fb13017d099227266c6a29b
7039       12618 1a127668549188ff84e21de68b983d     641f7f6ceeae19a89c317                       1hCQnHUf1vtb8x1UfcAWeu7XVhvSCV1VS     49c45857a68eeddd9cd90
                                                                                                                                      0478cb22b959eebf9f1150c97877c92f2878a47d2e6a480ee106597
                 ab7d24c1efc9dc2483b6d98db92644e255 000000000c55e0cf49c5f1f4af2dc54578c316a1985                                       5e3c5398fc0d5373d2b8b822e089eaa367130b172b42e43e3cc0cd
7040       12621 f994e1f5c5f56d8aaa30bbd126bf47     241fc4fe58411fef5c9f1                       1g3TGRAYGqyd7BMFq2XysWJ7Gd5u554b9     467125275c2d922bd3a1e
                                                                                                                                      04d76ee287b4fab22c229985db7ad28489fbdcb5dc8dd64439542a
                 ac4f62880dee4b61ff8a4ba324afc4afcf55 00000000a0d65a10f57e24bd94c5adc3c2a09514bb                                      43f0d3a02ede14a70427fb68fc73a8911f4377ee3830bcfde54b401
7041       12623 8d389b06a02f1f42e319bff58972         140b8d020ab96654c335a6                     1GYusBeEuccRJSxyfVvf7LGrYjN1CvgsPn   6d4a68ed9e5c2bc7d2ec3
                                                                                                                                      04ea64d9a648d9036185043aba694924ed154d5452fec6eb35ec70
                 2b57bdc232a5c18147e6b6968815e5fdf9f 000000008a57791c07e209502a03d54d1b2e61332                                        ff3881c027b475b19abb1c12739393b4cf56181d6ea6c77303e2415
7042       12626 8ebde52cefbb7b0e1221aa7122c87       1ecceea09e3feb3ed053a81                   13ct8YuSh7VHPrcfRmbmqARWWYyDtPWnZK     cc6104813322b36b277f5
                                                                                                                                      0449d683ee868e4f4a23531cce949677ed85e05cb1b4722a7281ab
                 0fa2949c1bb2dd986cf87398171ce7e42d 000000009371923502c189a604e3b15a3a8f6df1f1                                        8a2ea333a127ab243270e0c47138c0441983ba6fbcfc78d3c506642
7043       12631 01b00bbf90be414c021a1421b7f099     7090bc1af914a25a94a890                     15Gqrq9vpovbohLCxNe25rZe3pk3RBFkaZ     26728073a0d2eb83e3e1a
                                                                                                                                      04ff01212ac1662d52139a945ee8478d9245a80a6a8f92279afd964
                 0c4012dd27497362bc6bb0b16a7591e3fd 0000000062b7d36f1a0ff49c1e5f326f45658765f70                                       501ee8111c156da69e2c8811f60e388fb0e63b13763d45d999cfd89
7044       12633 34333d459e352050d88aca76d52561     2a02421130da6d5fdd066                       1PVv6LmosfA4UbTURTtrXUMpnNSXqQeMLm    8c8c2d95ec7261ba5e46
                                                                                                                                      045e3d6afcaa6e9dfc2fc80eee03eac924b02e96478cec2263683edf
                 6aecce11aedb4a9f11ef4c09ee3ea88e4c0 00000000377aad35a05049fd584ae0d1ac8b369a3a                                       e530d38d5fae5ee090e120d0b4df77d3daf2ebe69be8a6dfb24877b
7045       12635 1f04e4197b387e2991e4b3cfd29ab       361b37a0cc6bb448be6751                     1UXDt6xRZnWHK4zCJfjPMVT2i1RgmrCHx     0ba91e069219a90b2f8
                                                                                                                                      045297a9ce688649554e4c3467d1db7bbb0d9afcddafb520e3c2a20
                 c768ff2dfc7363f3f0dac2eb6b0deb5de7c6 000000002445c96ecb31e8b70ea44eaae3178e0e0b                                      116ba0433c20f4e3edbe4eec8a6793fe5a91a15b9279011544be6b
7046       12637 cae6e25b0b984eb936d1ba28329f         055ed1a4212002ea2b0124                     1JKwY9BTrQoLkVPR7aKLozjcUjDzVs6T3K   12b09a1e02451b5668ea8
                                                                                                                                      04a5000f3c9c67987980675e8d624bf5ddf66801ffcc97d58ec7fa8c
                 560cf56b2392d5423aa292bb512a5d89ff 000000008c3c15b1c6e06875d81499e95237f5998a                                        6dc63ba7c7a2d0125d71f3f802396932144ffe9c90c7839275f270a1
7047       12638 57b430e50de011ead083ffbd7bba96     ba6447a0db38d2661c9073                     19sSWGJ1fSYQjDEQN992Thk3Ar6Q7KgM5M     cedaef5ac83d94d24a
                                                                                                                                      0497edbb5f2f51f7bf723bf683abac3103546f8672ef4477b43b867a
                 83c31df750d1566dce5776653207312c70 000000008a1c0d2636c11913128141d089bb347b1b                                        63bc111a1c0135e6830c278e16d65ec0080c637c2b4544ca161605
7048       12639 ea83c68a47058a585cef6e27eae926     0853bc6216c1ea569a6a8f                     1HecMrobpQFjxX5NYxVfTXU9L2ZPJG91FR     bc8dbb410093d2356270
                                                                                                                                      040c6c7bc253aeca642378e8672202817feae438387dbe22f02db2b
                 9b4b767f89a600737a842236d20d7a2093 000000009b8d9a3d5d96121299883fb448aae836f9                                        ce131f7c3fdcbe9dfb9683ddb20cfd0c26c7e5889dbe8c1d6f8a5a20
7049       12642 5b2b2c3c6612c788c6d12f3c81438c     c472afe856bd101b6b0744                     1DxjzpcaVA2KUnwjJCB3PCJUEuyb5Adbb6     f671f7461279cb06b27
                                                                                                                                      048a8d5ce9abf348b57b6f35c96ca4e86e42484d4ff73753c79817b
                 3bc449e82cc167b5df5eb30e72f9047ca5f 00000000789667bf18348f55f970cf8e8256720010a                                      e098b0d49211ff91d5601929aeda85384b1f3d5abd6d9e15f17e8c8
7050       12644 6b337342d1ddbe7fd784b707a0cfa       9710997d7a69c87b28bb0                       1ArUo3sJczLknZ34vKk8p5HPSHy8rz4i5z   b6fc8f79404ceddba264
                                                                                                                                      04210b4496d038af470065d1164d63938c3ce3183145624e5c813c
                 e781edb3c8cb53fc759b36f7386d318784 00000000fa782a5e859ed83bf4f2059258471fba80d                                       70eb418c1953cb9cf131d87f3d7bd7cdfab3b666fc8316d1587babb
7051       12647 d14bb593ef0387ba768d9d183a20d6     b735cfbb822f359c94e2c                       16WX4zySnhZJedDobzHmnmJtj1Qf8D967f    29695efa24da125d118dd
                                                                                                                                      0488869fda038119c081a86a8c5347e2ceb0620b26ecdbfc67ab439
                 d9e11350c50e0f746f7b9608bb8915b5bfc 00000000aad4030ec956e154d026b028377d4234a                                        d7dba5878534dcc32aae1be8ebd79bdb51b3b147f55f5acdbd592f5
7052       12648 7e96070feb89367392f27c8d6f59f       757664f639a9fc7c8dbe861                   16LY475L9PoFKJU9aN55i9hbvDVk9iTv37     c77eab53f632485a4197
                                                                                                                                      04f54e810f8851518eebd4eb27320a344fc790965e7e3b2f79b2efa
                 96315c61f44a6fba3cecbfdfdd4f4d4bacda 000000005f22040f7ba209cd4256ca8cb0483164ce0                                     bfc4ff635003f3135ac06d410a49789c2943cbb80b4689abc036365
7053       12649 73f8993a363b737573e24c581547         55eb3c5cf5a137e1e9a13                       1yeuiLEHY1N874ZFL252GFcmSDkmqa7YS   54927d0f4c6dc320c0cb
                                                                                                                                      04bab85b1bd403fa64d402c7ac794bf7cef10f0940ec4cc2c34e4cf0
                 923bc1d4f9fa59d13477ccc8cd00c98d73e 000000007f28042f64f0903c55f601f47bb920a8a4d                                      ace12ac99628f5ab838e40037ee48044f7cefdef282a4f3c5064c2a1
7054       12651 9209ae190b32aa2a3cf854e3e241c       1b2b756edf26c76b73f1f                       17iew7BSugquwEpP4Xy84PJoe1c7VAmUCj   a48bcd29677c0b5c3c
                                                                                                                                      04acf782f2fee73daf0e635a1278228485e9569060223117b521693
                 7e266344f93fed2e51dad68d028e07ac9a 000000005b9b7b7efdb4c65f101cd57a7fa003518ca                                       6cd9bc12a6a352c1932c4baf799a30c39e0b81186d02e0cbbc0af69
7055       12652 bc39b3a99283dec5dfed84e8c39c5a     8068ba2e6cf4da219309f                       1CZuEfEGh8Nbz2WuSUJ4QXJd26sun59iy5    1eb742dcb7cb7c319fd0
                                                                                                                                      040c947d9373f5d06ec3a65da0ebcd4f48186c58a3b790673781a81
                 224c64aa362284f2fe0cb8fcf529ce85f4ea 000000005dc4bc2bc8621ad5c95744853b1280ee33                                      d7a44d98e44a8bdda536b47a6f4b5f0006af966b649db3370bbb48
7056       12653 1bd5b9e33c147a44258d792c5fcb         d92ca145fdc73b0e79deca                     1BeQHnuHU3EV4zvr9rQfRGffS37RstTheN   e390f838b6010a359019b
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 394 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      043b59eb44614d0ce2e645f346633d446c6690ff6bc6c0abe37599b
                 91722aeb2116754c8a28df3fa5b69ae5cd 00000000c51be501e102fabf1fed1ce3e57b669a577                                       21964668350e49b5ba4a1a0ad3a8dbe8a24fb74cbde9d90b12b2d5
7057       12655 5a53765b09af93552579b8acce0537     412ca1c802da9d10623a4                       1AJQbBSUA8UA7mWRqQcZKcPyqUdwpaPBoV    ae51adc7653ba4b7c961b
                                                                                                                                      04b2419518086219b5fd690cdd38835c38f16e962978c92b6369dfa
                 9342207a87b35e9e0ed4cb52e21ee0fc12 000000006debfef58755775c8aaaaf5e704bf2d889b                                       63f85a96d5b1e5f52bc04aaff916e10f1caaea051832bf9b5a64d702
7058       12656 dc4efb7b11e151357af8dc0402e8a8     e09ca9d2848c570920347                       1DAQyL4K5gWRVUckrEWLHQXWXoXysnBftt    00ae4361d61d23721eb
                                                                                                                                      046411a213e7f8bf01a43b251c6ebfbfa05f1effc2ddce4e3c045f3d1
                 afd5b0399292cdb41922cf57f59ed5d9d36 00000000429b9f9f4ae9e4ea6a654404b840421205                                       030ab458ea06aec09a747f5e9d4668c0061c89465352aa355f7094
7059       12661 3e3b800b8bf73cfb9544a71faeb6c       be0e6349b14f46de9be5b4                     1KXiCEepdYVdpnQgLjjLhmU14o8m2qvFZQ    b8a4a737ad3635ed610
                                                                                                                                      0422165047d3107e447b98b62f9c93bc95f2349174c46a9974a476c
                 440963916ba024a876241140e2719b31d 0000000063873219453899c02de014134a2a1c3e3f                                         9a8bd284ae5616a38ac3cc9ec9fbef359514c946b85c4263fcda643c
7060       12663 e2431bdbb8629a8008c836476da3278   f5c0a063245c3fc215e9b3                     16SvWmkJmQRRfn3ynvqmTjLHJkgx4iLnS9      4a00518cf820315065f
                                                                                                                                      042c965aeda7f7f4a43c15783cb695834303e3101b8ded4afed6cf3
                 0c027268a3fbc11eaf3808c807df7dbcf64 00000000f43b5439af6d5420c75c118a109fdae691c                                      b809e1040d5940fe126ee9b24cbe27c8adb144f6fe2b6495d75a353
7061       12664 32c8d3ef179cefe3514f1fe4ad51a       d970b71f84f95e3fa1a81                       17NikXce9WxwiUocifehSLpgJT4rL5x2Pz   24859e687daf5caf6d5f
                                                                                                                                      042cbda5973fc13d9be3bdff2c7a2dab43be2f8cd74a602069269ef9
                 aa36849fca9809a1891ce0be3746e9eabd 0000000033e60da5058f9b8cee1e460d55a9d7f202                                        6492886d011439a045f85058a6f89a7f169f1258173a43c9b955787
7062       12666 25dd7188e6ea23f9b6c672e8752983     c4050443579f11664793a0                     1FPQSZa8VERqYUJW9GJw5D7xd6EiQ8MMUZ     7d6ff0555a0715700b8
                                                                                                                                      0415f005b2771ed5d00b7f5778ce1fd71afd27cec34ff5a06ec76fe8
                 b140e7bb8f1657bc87e3ca794f43bde7d5 0000000000a84bea6322db25d3b9298aa47062c03                                         1a350a16594688b743e589c1dd86e5c3678a77b692efbca99a3fd8
7063       12668 31180c3e1d678e559b1af8124247e8     549c70a9099fd1836bb86de                   1MW5HsfyoNsuTqXjDW4uXQj3d26TA9KXUg      2d057a462aff84842cb5
                                                                                                                                      04d551dc0853a525b7f65dc276be11044ace41c2f67b3c39b73aa80
                 ad8ba7a3806968855c3e5a4c6eb79813e7 000000006ba8cee5ce5c2890c3c1441f4c863e65fa3                                       646662132e9a6313cead0cfcf56877d6b559f987e70f7404f747c97f
7064       12672 afc92720a2b2ea0101c92579af0af1     337f9ff29565d42667d3c                       1KqzNzkgZpUAoRPkq47BdZZxCr9vPbgXWm    1800591117de5051cb4
                                                                                                                                      0489346ce3509d7dc1992f9c2c00f5956bfcf2ff5c05581fa107d210d
                 3f45f3788ea93cca79b923edd28b601541 00000000a574f845b46dccc923c57f54778385e4aaf                                       c11bf1f022d8a3695ef6f89281231c0a322fcc79539d5aa2174d3fad
7065       12674 68c4e16284f4a8435a0438f5983379     c1a928185d97540680593                       1L4MR4U9Q8XEwMB5bQnouDnEkctxGRWB8Y    159812f3eb40fdac9
                                                                                                                                      042f4dbe2959cf38e05763028cac36c8a6571e5fc2523a1613b33e6
                 0136bcb38f7912de4b6fc307ca69ccf38c7 00000000208cdeaa6d0e22f69fbf3fadf931b2bd4dd                                      e24cf1ea799cf1a549fa25830655060b2dfa16139bb2b13258e0e24
7066       12675 d09aef7fd23bdf193a84261ca1f84       6834e2f5863b11ab6f15a                       13sDAbYyxjkGDZRULpE73Ct3LoNb7K7NAX   4ab292bfdfec6c94688b
                                                                                                                                      04a93af11504c977679a67221d7c2135045b859e1699f341282330
                 7fe54ff02be0d12f68fac5448b77c1ec291 00000000a4bd6fe776e7e805b4ca3b3128da9bb491                                       bdd74baf5ec54afe3db1dfb67c49b1448ea209de8a0fd21893a2a1f
7067       12676 45991682053979dc60eaaea4de54f       bbcdc3d03b0cc5f06eb2bf                     1H6ifstUBgu54bmBZwqTotvLWhw15AHJBt    426fd58c6f6d6971a03dd
                                                                                                                                      046bc3bcafb36027ba28ca44fa653061fb98964c656bb16536233e1
                 8d20804a90788908d1bb43653912fb1333 00000000cf1ded162e2bcfd35f8f81edfaa4a4866c5                                       7abb75d77574e5ed2c600770170dd4dd56d782b73868940bc82c34
7068       12678 24cf3e69f661fef82b3d88340e0f1d     ad627bb193a6b6ef2b890                       1JrgUT32YbtWisiWoL8cx6JHbJ8d5fcU5f    55a32c4f56114e025a15b
                                                                                                                                      04ca1e45f791503cb78fa6b8c4b41723cab0030687e27fcc685d617
                 fd372bf830ba265e5916ea5b623df564ab 000000008a1b4fa61d3270cc197e2ed5c985eb7ca7                                        01263aa32585c7b190e0f52d6c42b6586cdb043486eb88a4cb1b5b
7069       12681 d363e9a7eb21dcd091897331cd6daa     0fd64626c7f426ec499a20                     1KNLyiNhCWZydgSrAWHUX6H7x6p1krNhEN     452c5a59fdf2ba1adc32d
                                                                                                                                      048ef74481d8b9f3c7f0c07eeae20d0d8835c03bb5cab97bdb69cc7
                 42075d6d6bde15f7669e9f25bd81d59390 00000000db6c9d16462c833762071d9f9e5b53c77b                                        07f9e155bbfa523547ca4e2ba0d035cb41374915b7e0ec775153b5
7070       12683 3283e76e5b65dce0e8932c1f892cc1     97d82041de060d8d5f9498                     1GYhB9XXSTj9NxmN1YCsiYHbzBqFBEpX2w     1107274b6d2fff0c7fb95
                                                                                                                                      0415443d79ea6e0aff3229777beb50f6f238338c9b88423499d4ba2
                 e6ec31c78c06b963fc65246b45822b695b 0000000086d32dbae100d4c87051f120c4df2eb37c                                        4706d9a6fe15d3bcf3cbbb9eaa79af5754903d55095640c416b41e0
7071       12686 0d4814284a17e9283ba1ba76a1cd19     28618044625be5785715e7                     1MzrmoHv9cPDkXhE2ToM7pf892mVFQ3r1L     a0a3026d43fe6b91facc
                                                                                                                                      042934448cdb519c03c93b884e30f7977abcbe73dfa3a816d6f19b0
                 078507dd92a8e097ec1cdcf1700b59ef89 000000000fcc528b6296dabd2f2d2f8d8df4fcbf678e                                      57a212bb6b628ec50efb243e1c468b6e5cf2091b0b64b9ecd561e55
7072       12687 1ea1a5331f5697c210065fd98b630a     7ead8f9ef0fa6d994d21                         1J16qMNYFkzkhUWA9yzFePQT2YyM55R29s   ae5ebb675b3bb71c7f53
                                                                                                                                      04f75aebc51188294837c95fd8be2af819083fafb53cbb828cfc9e77
                 822afcc353eee0f8baa48aa3aa22033445 0000000085dac91f8bdff1fcd65d2294ed5342e1e22                                       315e96c21753362edc937a3fe052c1d059e307791952beac824023
7073       12692 1e3124276b336f8f593aa51225d1a6     c8a30cc6ad5e3cf5bdfa6                       1H4gJTSzmuYrKUH9LQtEzc4FCk3LyE2rGd    d2cd82bc7172c6773333
                                                                                                                                      040e3eb1bccc9d42dd7bd6cfcc34eda02277b6caf5daa00d2e0f0fa0
                 acae83124178913c75bdb2342ea9fdf4bfa 00000000b4e33ef2eb1f16dd3279085808c550b775                                       a726133d8cd6d0f34f264d5a2f20665b238921131cf8997f8b94acd
7074       12694 52966106c15a0d0daf6697ecc4acf       deb3a7c7d18a529ad93b90                     19hQ9M39UnFi4c3vJgQpXZ1v9YRrSRinkX    eb125ad7a4a7fefb2df
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 395 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                      04021a11b9e547447c2c73ad784e7b9942275d4fa7b5e4857b6b7d
                 ae6b809d1f61b1e701ffc5a75b4705a483 00000000f2e2b924a23d34fba8652d3896e6efdf868                                       7c5fcb9afc23ad232482d37bb6d04b38ba9dea25b3a458ce9f0534d
7075       12697 886531a028330c456293493ac99bb8     adb0476262aff84397fd6                       1J1U3EJwqjWscR8S7Pjcg2dgxfzMYUvu2J    2e64bb1b07d88dd2bada0
                                                                                                                                      0481fd92c6c654dc55b29920532a67ec813c462e9137a01f2dcacdb
                 e2dac090254c4774a3c90b4513b2c723d8 000000007b70c5595d37fbb81eef12e5d68b5327a6                                        3c9859fab963a8716a98dd06b928f68fcdf5e8c2998b85cf29af5bb5
7076       12699 26d4654ddb1bfd9d4ba2a52190c524     24a457a802a3004e46ec7a                     1C1gZsfchVVA1iTQqN5fCdiNas6xA2DtL7     6c2d399ebc9e405fd37
                                                                                                                                      04c0d18c9af5655f98dc775306131519dec8ede7e053afd4fa1c6a7
                 7681bcc50bc9dc101454a8c417820e2854 000000000ee7b6b2c13f68ea175b5289d3b9dd265d                                        0253388b38d26419a1d9dfd4fe82f3f7bacccb55b6f6d69d8fb0eebe
7077       12700 fcd3d965866c185afbaf429afb6825     2743802619af9642743ef2                     1KRPULyzFLodNEHnmsCVoeFQnwvHbMPPGr     b0330c188a5e9e49d7a
                                                                                                                                      04eb38f4dc83076327fa14d53e2c2e8c39fd61e2e6b7884fe2f29b2
                 81748e4977cb30c507778fb97af935c22f4 000000001944ff5d790a51865409cce44fba8c95e81                                      d9ed9fd98088b3aab2565d9f0d03531c55321cb49a0dc513b5da60
7078       12701 0358f5a9474f30587ee2da1317571       4999b37f28e6d1734da72                       1FXFgQzLNW6mG4bXAKEsqFNmhgQKXC7gG1   7aaba60879fadb870c00b
                                                                                                                                      0488f2dc6401c78966a51e95721e26275433592d223d6c6111f6bd
                 52b1a6e9c0bda09a79b09bf4d1b271539c 00000000f905bc5429744d14cfd8f7dfaea1d05b230                                       71834c06f88c70c3649d44483d28da6fc8bbde7f571a23e7b5e4d72
7079       12703 986c7abe0d9f953aaf0e71e19a7159     02cc11d127b8f35ed7586                       1AMkBft1qnoCyBvFrTY9jiczbS6UccyDp9    a086e91963b279b40c643
                                                                                                                                      0470262a096ec8515840c3bf2e50261252fef26b557e8a0386959b8
                 c3fec67118b18d539f96b44a732865aec4 00000000efb3e2a83990ff281b8a1c3a4e0187bde5                                        8c8ad3eff3b6fc6e939dc2f45e2466baf2c6e2bbc7d0744be1de0ae2
7080       12707 a2627f443c5038f20b95d6c418c0bd     349bafc9aa3891de6a4fcd                     115iceLPNkNncEMwyCnJ6sk2Py97NZvk2H     8a970a24080980e1218
                                                                                                                                      04014a65a02fcb9b3731643341567e2d9f3b527a1a49fc92674cf90
                 445b251ba619655aa8bf58333c238bf2aa 000000009e3d66d5bbe248f734df8a3e08b19b549f                                        8e03cce017965052171eca1627b29de17b07d96fefc60bc574bbc00
7081       12715 26693d7aeb8cc9babc887c75fa8d70     72db367eb342cd0040e1ed                     1G5G8mLN46UGbLe233ttDGqXVzSXDvfT1x     1d74397ba1945563b05f
                                                                                                                                      0419f9abf67a5435d15f6f51eaaac65d107af3d9359d3f5a69575d5
                 d16de6e31b36ef96cf710fade4768751b1 0000000078f6b427b5d8669276264ee6340233d83c                                        e1315c33225ca5113a7e1691f7eeb307518efb575e9a3d95ef9ed4f
7082       12716 9b1a6ec3c487b6d1eee7396637290b     5cf3d11511d38186530d45                     1Q2xURBYZK4gATEtgvc1gPNqBzwu7KhVXP     72cd9c260749ec77c864
                                                                                                                                      0471d01f2570081f07ccb6561034fda708da61489163e0d5cecee43
                 76903bc8e9fca7147aa2e3af6e81aaa187 0000000092a7bd4068be21b55266571281f7875de8                                        381abf16d9cd144ef48ace50032858aedb29fc8e2ff3461d56de06b
7083       12718 9a455566c2fe511334e83bc3005448     041785efa916ff695476d9                     1M4164hbCf2tj6RJK9ZibtY3Ag3YpXnoiQ     70479bc2d54046a6a351
                                                                                                                                      0479c5f6505a90bdf4f66916d665df79a13e13eee2b39c66cc67bfd7
                 f6d68fb44fce755e130b18f4f73e68efa24 000000006fe920caad23bff5a547be367fa86029e9b                                      99d994c27f6991ca7b8790ab387d8fb22696061df7c6552f85ca41f0
7084       12719 656090096b379d6cb35300f6c6211       df40df3f95fec1f7aac25                       1FpeXag19jHoidLWnbgjwWo36QQouKA13f   9e659f2ccc5068b90f
                                                                                                                                      043c9ea9d3a9e04422f5099bcd67c7111beaa73a1ef616a82c43c01
                 194efb94c364c04c905041d796e4757340 00000000ce2f4927fdc390f7c56a7d28b93695aa90a                                       cf10e66c7f602360900a7a72cc503dcb88178c5cfc61d2b62db3c3bc
7085       12721 1ee199b39118d6e9debdf8fd38a789     5c7bafbe8889e3f3bd93c                       1A2MnQQWaDNTLn3YeSkFBsjZj3x3UkvAMM    3187279094db530c90e
                                                                                                                                      0425ad87c8f2c2a949391515ab917f5b7fa482e20ff7e2aee467e8f7
                 300be506bc024e0a9a76711cf406ba6dab 00000000fa7d36a097730becdc6f4296356988fbaaf                                       8cbd6763a889d0a6404c8f0600b67124858b93516db88afca0544a
7086       12722 bce6ed380a5e84330c2ec6d5746c48     f543168dfa89870bddf78                       12tc3DN12i6uqNNhogu6yB2tiWXoywpmHS    107b5d5c3bb90b524d63
                                                                                                                                      0465ff2632ceaf6dfdd2a4cb85c458caa547203e4031b7023ec700fd
                 c9490758a87825ad62dd6a5ec30a4103a7 000000006419bf35b095be37acd54d5662898bf093                                        ba2c53043cf64b6125dfbcf6e304400563400e892fc185b86ed0b2d
7087       12724 61ae6b26d31502e894da4793bf1d16     b566e79444e261f0c7dc30                     14RrWRfS5vpfDNVDk2gtEDXUATCBCLxcpE     38c973b26db00b3ab8a
                                                                                                                                      04bfd14a5ca14e235666c23bb2c9d0adfa1fed0581716d2fb1aed6a
                 2eac295c2b6b7c0aafb2dc32c3973cad81b 00000000170265a06656bdf046cc3a9b855171666d                                       9e0e9b87f93ef75af65e5dc1f1a68ed08f697f284c68bfce98c07ce3
7088       12725 ec2cad9e0a83c516f750507115e4e       820b3d8a7a6182cd2fef3f                     18LAHXnFWU7afX4ZXg8wNUrxQvV1Fh9L1w    3fafb70b2b8848c36d9
                                                                                                                                      041dead524bab3ede68a40e8f59b6f866ca3075727469e2e624218
                 993c7bac6c90102a0c7062cb00ea3d0521 000000000ab28faa6926d1387d52bb707bc9a00905                                        1d55c9733939f48c0b30fd85211dd95c7c6b4e73d9c5bbf16ccb3d4
7089       12727 ced998da5f6f5af16cfd7f3f82a5ec     55dde7bbccc68768cecfb5                     1L4YjRqmaF2K7YTGEG8PWrwoh8UudSzRVC     7cf38d0dd80b29f02ef93
                                                                                                                                      0402f0391f49dedcaa6253e27cbb114043cd90f6cf569e8474e9d5e
                 071962aeb4a9d895795af8b6ef4edcd174 00000000d2f5418975262698abf92c57477916c337                                        3eae7d28a25c4d78bb4eb43add928db39572f338f4025068541bda
7090       12730 8a6ed42a7eb4450a6def330641a89e     94ee6dfd7235b0fa25d3b3                     14hkjwWDXYvTMeWVVbKXcSssyPGBp2g1tH     49040b2fdc0b2ebe4666c
                                                                                                                                      04bd21733530802c55c5bd7478f3b5ced795f9784c7203876a3c873
                 95705d774fa5afb64bf839233d18ec76f3c 00000000235b9b1df183f4d3aaebb312c8342ae616                                       afaf2602fbfcc94fc8a841293ebf0d849bb1bfecdd4c847b159c81714
7091       12731 ed0054a14a69b6c93c71b7a3385b3       d44ca2c906a8926b3b516d                     1F8tdgUKJjwwKnFzLWkwTtL5N9PdHhz24S    67301a8b141684f363
                                                                                                                                      044dd96f7a39d7d22c3655b38a3d7583215edbb2ea83b23c39f930
                 7e78bea91f0be419267e3d2a30fd1f0f007 0000000021d062124bb582d5d1548b4adf4bb10d1b                                       647615aafb4cf3889934b3c18baac4a3b7e522c90ee247396940291
7092       12732 21608e8702897cbc78fb59801f12c       5ac5722334ac04cbab792f                    1DfeTxRtHhqSacGKKLqUGoVk4SyGm2C9Wv     82f6622d7cf6ae6bfdb0a
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 396 of
                                                             913
       A                         B                                       C                                            D                                          E
                                                                                                                                     04d8f0382743ada5ea96336bcb6b34c1d3bf924e976895dd8f279c0
                 0cfdcd1e1c0f65983cc3a17dd959943fc64 0000000056d39f3edbeda7e0918afa7bed3a8c8b83                                      ea1c7b8057cbf221395be3ddf395155d97f37d5f79df5a42ea6f271d
7093       12734 79249c2c08d668fc9fcc038bd9199       2f57b039b71817a48d14d8                     1LdVU5gnbJcynbDvdjnGNkU66zSub9kMCG   129dc7a31384d14fb27
                                                                                                                                     04522fd6f82a2c2ef5465c798c4e19892f1cc9b8108f1edbe25a2108
                 b13fdedb33c5eb975fd3b33e3a5ddf7303 00000000a9a16a76ab2beb0c08ebc4211a847562e2                                       0cb962fe0baf023a930774935dc53e6801c0b26019228ca86fce54a
7094       12738 91b39003b95c6fef94eb8e26704957     ca32d51cc7c592b3f15816                     1KZdyCcsPqNTAEvL1cdpisRWuZx2kfT32P    62d38396fa2db147a39
                                                                                                                                     04fa6bb219c34c58783ffee630bae3b3a85a529afe41e6b1d04b1c3
                 85ba8a2b40dbd9b69b33cbae6ce0686e24 00000000e1b8a296702f70a65aaba2398f30256173                                       6e12d98853fdb46988dc90d95c028c3c18d1dee220090a8ad4883b
7095       12740 3e831ef6207e0b4156e060435df5fe     ae67bc2db50ef290221ff3                     1CrMC8jvjvTY5XQEYjpCbHhvcUuu6WpfrB    4204b4d0e49c7574d7b26
                                                                                                                                     04f8c7e06be05014529390e21ed44224d671e330af93dbf57aa839
                 8b48410cd07bd174d40300e12484a1bdb 000000007ec0b3215192c9bcf1f6396a5cd89d4af9a                                       7ee0980cea85acd371067c12f562edce8039d9510a786012932679
7096       12742 1c616ef77cba93e72dd4349e8dcce70   545243a4d0bab3cbc60fc                       17BqvgzKBPQABoKcnJzpkaT2pSm1Tq813R    0ba6d091e5248168666055
                                                                                                                                     04cae9ce797e2a071e99f2b3870e152f6d5eaeead08ee1ac846116
                 126f9035130443e6fab226e4cf2498fcba1 0000000077e845c44732d71be987b8072027b3432                                       0aa7bbc0a51abe60820411f470f91ee9ddb3ace46c5a7f1ee2a09f1
7097       12744 0d7b319fec49192d7dd75bdf47512       4446dd66afa3763d3f4be52                   1BAw8MD66gA1uKzxU81Te8nFw72G5UiP7e    7fe8ed45bbc1a483d90ab
                                                                                                                                     040dbceba73f8442bc93b3719b931d5e74d7bca2d8052c9609e7b7
                 2dffa109a6d400e1300126a7d4d05119c6 00000000024d8c3f54de44dda1ae0267731e9efaaa                                       47ea549bb28d29c27ae8a85115b743a2521c49b90abacfda7c76e5
7098       12745 d98d18f449ef6dcb4753f28c5cc2b1     fa94b9bd5742517c68873c                     1BZCYskxwVVtPMgVVXrvJ3xV3hiPKm8NBK    e4c56daf659a8f937c46d7
                                                                                                                                     04d6cbc0cc8ba7601eb70fe061b7176fa414d6f8191b85520551c69
                 b1478b7761c8c363d0566ba86b6724071c 0000000070c899b794ef04a768e617762bc8e2f2a9                                       e761e4a4509ae324b705d25808303dc905d322fae17341a0ed2cd5
7099       12746 8ddf1db9d0d470d336aec199ac0fba     6fbd635500bd913aead125                     1CgVNcAosxqZiWpdqT9Uif1JiNZmmYhF1E    563d02af75d395df4e0c5
                                                                                                                                     0475feff3133b9d19041b6dd6d624f150307ed3fc41de15bdfcf260c
                 f4b9e5b602e3ca248d0efc44d8a000ce3b 00000000fb3810a6ea5e69ecaf27b600bd5ed8709b                                       8eb71e27d7f52b48be8da7cec3b5ac377a14b11d670d1240591760
7100       12748 b473507f9d25177b2c238df63dfa87     9371aca55c8c749ac90792                     122K2hkLrZEYaHm5jZAyViLSSDGz7r1ZLc    9734b775e59d09349e84
                                                                                                                                     04cf7e8bf30574bf687ee529912016b8f7b97713d80598cc47c9e8d
                 aa8da66117279e8437fc6bbf7c15cee14d 000000007c5caf0fb7f2664fccb68d543b479479a00                                      e95cd12fa60385ad78427d9a3d03f383d632d9b5ad7c124ef2e3a55
7101       12750 8c25fc2235c06128e27a4cda076af1     c508dd75d80798eff6a54                       1MPddvzfHDx8hRPdwZ4z2z1PVUh2bSzVL3   cdde531c0dfb6a00f4a0
                                                                                                                                     04e387592a79805a19cf5baf1ef549c17ff314cfe8321e308049efac
                 e2eee1fcb322b2111a344fd422178ad974 00000000ef15106747150a44ec63e03d3b84911924                                       c8a07221c015b12d5427ebe2d17047b8c2e94402b509d45ad64240
7102       12751 55dcbc5b6fc3f5ac78a48b109dbb1f     42a73510c08d26eb4a919b                     1NTpcb7AYDgU1umNcNNmQHuRvUDw3df41o    5a3819f3cff7460e9557
                                                                                                                                     04a33c7a79117e161d206812d84acaf9b2af204909326482836203
                 e2894b1d05427bbfe39ba917f67435cbb0 0000000089a9e58cabc3126d15a3d167b116ff99aa                                       1606dfe7ac7559336355ae37998674f753ab78f948ca7316a796738
7103       12752 ddb98e9ea117143f62f3bac7096c2a     55da0aa72475d101bae19d                     1Pvw6AM82gdmKri59r9TwnT7Xe6SWeDrfy    27acea81d6b6faa5b9101
                                                                                                                                     045924cd4e8e2285ee9670b6bcdce6c37ef32dbeb467cde3ce2cecd
                 e62288539fb45dadc5912974b91e7f3fbb 00000000dbe2d753b12b20a60846339de89257452                                        627aaf11ed04637604e5638f8c9496cae7358b3693d3e62f4cb7886
7104       12754 4809e43bfc6aecd129766175a9b448     a80728f25bafb6eb4bdfb82                   18qYs3UEJxuKsS2yxXHDmf9xMzDBge5Lx3     e5fe6b7ca69033e6713d
                                                                                                                                     04d093ca6497c12ac7a19e73564f2fe6b909326fdb46fae2544ef2d
                 c37df99d56ea3266b2632a5ffba6497b29f 0000000024bf85bcef7c21016dc663723aeda738ee                                      7188fc86de2e06bcc7d3057a64942a18ba4f1b5b52c7956749cd7f8
7105       12755 db412fb67107f9aa5c97d94665612       0cd76bb9ddec20876bba9d                     17Cp9gtj8wd57TthDFcWrUTz9qgDJviN2a   0836ceebf655c640280f
                                                                                                                                     0495236146049052bb69d7e759181de05c07ec491fe377fcbf26b6a
                 a72c1aa7174e13bab30a09739b0d857f88 00000000b456913c2621f0a5a1bdcbaab61c6a6e36                                       b65483fd3d375a1e242127353085e1a4a9eb2ae6da40e80372f4c5
7106       12757 ec65c31eb04ed07efcc53d944e4f7b     e836fa019938b82f29211a                     1ACBid5UKzNwLjqjfuC5CECbffWVpgrMSp    6515ce8e3786914b1f069
                                                                                                                                     042b2b9ac3ee37d89f48d99f0915ae2ba98c0d935010dcc96c25e4d
                 44057d4d6da84d3350c69500afc2e6ca28 00000000c0b6be32ce8dff731c7479151e38fba1dc9                                      8bb0f4aeb19cf291862e3d487aa2f0cad97d21e8dba76d0c6be250b
7107       12758 6fa420dd85955f87162b2fc9e50b8f     f72a3990767d007d683bd                       19rtrA6LjdLRMkSwNEhpXgPENPsH5XKudd   e3f25bc5931e67b1d9cc
                                                                                                                                     04e3bf413ef74368bd99934097e2e0c7641991a43c9f7c696d4519e
                 d6d20ed563496884acd0821be6ab23bf62 000000007c9c3a8249ce2e3827c17d878a242f67fa2                                      1e7d653e104b6e374cfcf94f4041781279318864758319dbb347b12
7108       12762 024865a0c11684a1e334e1103ead90     25ceda04c6386486da062                       14RqeSPY8rv43QB9vx979kBrr1RcWKvi67   4e453fb2b5f5b0915e99
                                                                                                                                     040c726654ab173ef1f6263d1f1e3c4fb1e2ac621ea503ebd181924
                 1f565d721299c240a9acd8b061553a8210 000000005211e9d19c9980d9a6d7cfd48a4e8eeacb                                       1b74e26493cb3fdde85e87c9b455b5477868cea34f331640f54c0a0
7109       12763 4b7ebedfd257e25bf246535987313b     7728523e08c0fff7cd3555                     1Cin1QNokShUAPBFs7BqkybBHMjf1E89Tx    af192398f9d3d9d8ea72
                                                                                                                                     04c6a83eabb40508422d397c13a3a8156d52835f43c18d5d6e1733
                 e9c550547274b731e0afce92f7bd318ec7 00000000e8599e82d10c9dfa96d18d3f3bf0e20cdcf                                      8412517cbaa4a884307b11863d00ab8c02a3f622166e4aef127c31
7110       12765 b311b989c6acfba4cb3c1b6c25385c     b926bd2bd8e78d655da33                       1ENSyk2iGAQ59ha9khFF3m98D3HZYYPd9P   edbddf9a7f4ee70068622f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 397 of
                                                              913
       A                          B                                        C                                              D                                         E
                                                                                                                                       041c315ba0f7a480f951c3776ca85dc248fa4dec902d58d0f1240b2
                 ad47dd7ef9ad305c8ae43b15a6e365bbfa 000000000c94101e112487c98e2a13114e82369dc8                                         150cf9948e7415a6f673c99910d045107515b7367c8530989f8916e
7111       12767 5cf54835ca98e199a56802fdf4cd8a     d377880e46064dda44af90                     19hzqxqFT1xeB5CrckF9dpSeyNKZnLQbMX      9b12996cbddacb04a5d1
                                                                                                                                       048b0e583490e4a04962c778c8bf00dcba6c0e16b2537f342184042
                 eb13b1315e6235ffcf51607d475cc4bd28a 00000000b68408d19a341fa47a60e0e220d3c700e4                                        bfa5422d94a28813d898092e86cac236111bfb36535a9deac2b631
7112       12769 28e884b8ff4f1ded01c21c288c28a       438dedf3c18302c8353557                     195fJ1tkBtSqNvrp1JPx3U8h2eiYxBdrZ3     134cbc1d21c65fec30e4b
                                                                                                                                       04cea239d660362a7e592e4dfe49e91f075c8cc645479279cbccaca
                 69888a2c1d9da4212531563c95f144ce91 00000000e8c9eb870bcda1d2ba984d850ad5c107f3                                         e4444a74e31a949d1cf110db213c50c878a27501e832c47edc3033
7113       12771 7281bfdde6f3c8e8a8ce26240041e9     cfa75724b8e9be5d4145ac                     13n6h1DF61SWP6epREwPZHRi1GHziCofiK      7701f20697767c62e0a69
                                                                                                                                       049be639edc69bfbd838264dcc0aecdfc83b4297d6ffefd68731baab
                 b064d5bda81e9578e4a273d1f2a07f8640 000000000a80f7c906b295d8ce0acc4ae6d1a3db32                                         52646f05f1892b2f81ff2b708a0d5904913e8e4dca7fe37c50299ca2
7114       12773 90248041f602d35cc6fb2d04a3541d     84e9aafa7f77e9c18dd46b                     1NWPM5D8zhrSQ5eYoWXzsB481JuGq81Pk9      8baaaa6f050f5995c9
                                                                                                                                       04b6aaa5cf5bf09b0f571d6836e1a8b579249d6e507180d79fe7e29
                 be7f9780816cdce9fe1787f8199d2c71d7a 00000000727339b1f121c82ad73e522d8e83d7ed4b                                        addeb000a1f2d83fa05c81f85124b06ea6d01f8c66142b503e67fc8f
7115       12774 41c96d682a73c1a3f5c5d95687f07       1b3473aa10f26029f2b046                     17wJ9ERHnziVfXJYXsw9oS6djeexpgCD2p     ad2a599bc959bd6f805
                                                                                                                                       048f5f105ba6f15d556789f3cfe628f510c1406861fad36a0bcf222a
                 b9ea48c90988887aed1e999d5b163ecc44 0000000035ac2a282f267f66ee7cde95cd5c70b5708                                        482b14c39f243fcd33496fe8a65844c4410029713b7e52dc6473f58
7116       12776 fc3ab7fee02d3a78fe7b53bbe5aa10     676a64abfa972e7236e5d                       1AiX2HQ9R7RVyQ2a3juiEykeiCDvtDdd1P     9036e4bf35f99e3075a
                                                                                                                                       04899770f6df6937c91f7b00a16f933172edb8d23c465f43d9419ec
                 681d76ec0b2c211e56fdd64551397809d6 00000000a2df66ab7256b6dcafc1ab316d7db632ab                                         5f1428fb1ec60fc3c4c2ffc28a534f25c49a935eeefe4c860fc8fd9504
7117       12777 5e47f9687106d719991edfa72874e7     13de74ae519248675d273f                     12t1e5mCrBbNAyfC28ukSSw4PERQZ21bZj      ea47e34d699b41d4b
                                                                                                                                       047c7f3a75eeaca73552bf7042e231c241beaa10c05378f39a09c9b
                 b5fb9b9cdef0b5c6606e7b44303cdf565f8 0000000016f5879b3a36d96db0eb899fca3462ad4e                                        762de073d0a99610f16a0ded01e6b0192d0a2cd21966f234c93ebdf
7118       12778 f233db6e98fd6c83cf92bc4f94d6b       389f4e841638c1c140d275                     13rXzet49NogKrVGUizGqa3e1PYUBk5jLQ     f0b25715eca5e814d8bc
                                                                                                                                       04a53ab1ce774021df9eb74cf4bbbe4d339fdabe333d118f4ca3ef2
                 b6a42dd541be480ef9d54ae7ffe530befd3 00000000d7dfd42d4fbc4928e8a18f878f0c0898c59                                       2e228f12631caa23c14d9e27651a6a044bf19c5f142c435a53a8f06
7119       12780 6752a956f89ff8261c3168772db5c       cfd546d9c1885d91c0d72                       15W36uxW1ct678yDTQYyogx587t3EL9xAU    9fc1f231cd244f9fda3a
                                                                                                                                       04b1d1ca3a91283e2958c9f8fe955247ccc7ee34a7a4dceae2ae17c
                 769c1536c3a594186fd76536cf04196e53 00000000eeaf71c004db38811979f8767798ed4576                                         1a5e4fb34db10fe5bca7f36bb1c38236d2d4eed3b44972810be2d7b
7120       12781 3c2d9223ad7b2533c680373af3f4bb     48859969dbe32fb0081f56                     17yFJRjZJ77WMEZvuyPstfvGVK5DXWgnAn      c28e4c0a5821f33ad962
                                                                                                                                       04ebc1beefe47aabff28c8cb3126b305c1803262133af715ad13f368
                 47d05cd9e667478fb92befa2d762ce4edfd 00000000ff53c92b3d71af065bf2c47f3f6de7c613a2                                      3154c4565733151164ea64062efbeb14722807ae4b8355527aae49
7121       12784 5c5e229f0120ca5ab556b758cfcf5       28e9e2d9206018b23d9a                         15r4gt91i2T8PqA33pZjstd4PpuNcFofic   1a07391f5caafde9d97a
                                                                                                                                       04487132566d7f31d28cd9767f461c388bbbd622774e5bd36e81c0
                 e80de67460bd4b600091e51db1c248847c 00000000ccd091cf90853529ce4e2d0b4eff76f6726                                        7f31053dc403a48d2759a803a9e80df64ff531df202afd88b0970c58
7122       12786 ab7b4b2cd8b1c90afbe151b0826f44     ed246d3005405705a95ec                       18TuASg6aBjFwHPMTwG7icWQU1gsgRQT4y     8b9d5cbc97286e451e60
                                                                                                                                       049405c665419977c09ff5ccd476dabf26f87a85804ba77d292c1ac6
                 393509b6121b49d5518ff36db161f42164 00000000e97e841507971d6a3bc2a0f7c3058b28fef                                        9bc0db390a508f69b6910fbd933d1d9559829cce8c68d37dbd4043c
7123       12787 cb4be6531181447229e967a95595d9     53fd3004a54ad3d40f571                       1Jq2hQUvugUp74CVsfSZLgqfHcjkYUgbFS     190f7b24c14786dd690
                                                                                                                                       04b609c322c7589ef01451f296d2a0257cc58010d464c20f73c0b59
                 1bc4356dd0bc40ffd8e210de14b6ce6f267 000000003458fd4d9b3e28aac20edae801b4dff58af                                       a9ebc9b5dcae748b601f4a1095f7981f65f42bb636851c359f26017
7124       12791 afe74651e0f7668a3ad0b9578dbf4       b7f2b725b5b4ff5c26603                       16WspmnzBV3DE2oYWPrXrYegRqPUdBgbYa    208c9f829e611086ae26
                                                                                                                                       04b90466912d5c394c2a3ff3ca20e8a8195c23676460dc7e84d2db9
                 28a4f79a83bb56c1b3d4bac117fcf599db6 00000000733a0f06e23076973e9c5b9b312f7812f6                                        5026300d97cc86cdc1e51cd8e9cfe744dc860174b2f8829afcd07709
7125       12794 7453e0725b4387004ac8f827776c5       b06deaf91817e2fba19ff8                     13jcTbmgE55YfpREbDtcFJJbj9ZPUhzmih     1033ca07070ff29fce8
                                                                                                                                       04e1cee033c956a4d78748767df22af1c8a6ec872a5ad923103c7dc
                 c1c936ca87115d545b2a34781cd2d49e6b 0000000061b723697fe8c9100b1497a3a4555113ff                                         5868a0a6a61f48050a20f3620c8f010addc81183d645b6b5f89a4de
7126       12795 15088273fb2b8e1f28878b17e93bcb     aa8df0aeacf0fc7b79a31c                     1ER5LoGKsW4VYTR1doChteZ8p9KbRbXcyT      8c0b6cefcc064f46d938
                                                                                                                                       0460e10122b72faa75b767d818c29c76e91df42cf2c117bc58f0be3
                 220b9ce0f0a1badb605558f030b797329c 00000000ca892c76d4087c625e922b5f29cd2d86a2                                         ad2e4cda09990f24849dfa2a236ee2d37bc17bf99fe1f7998c4d3f36
7127       12796 8ce17f4e2e080f04f90b9f3116aeb5     8ade5837400fd4cd2bc70f                     1H91nzyVeSFMi3DdCwpxT8bTNWiZbPUpAv      ea55168ecf207f077e7
                                                                                                                                       04360ea36aaaedc18edaa25c6d0e696b7e7218a49f977e93547475
                 aad73e94bb311aea17c74d75927d26be8 0000000072513d366a25394611c6f08d8f41fad0adc                                         81f2a8c6a1018fbc08444f3980ac55c12e5ceb0554fa93e9779249fd
7128       12797 d1920fc5108a42d775ffe8ee4f33d06   a9edb47db2e831a8b6e4f                       16Q5Ak1vnUF5nyHeTLASTBxoXKJqiu7r87      852b366c229771c38d97
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 398 of
                                                              913
       A                          B                                       C                                            D                                          E
                                                                                                                                      04822c29316438bfc27570e1146d6f6ebcfd2bd33a1c0c9323fa338
                 b559076e12f4e8472bfcc77cd88e10b97d 00000000ffbc3b6502d7df969a2d5546d0fa8a6e72f                                       042be37efde0da0d430ad2f6e65675120fd80d6e007bc1d774a190
7129       12798 25d94548d1dacfe0098a0133ba7b45     a69e4e84689d43f093419                       1ArJGM7ia6RSumRhLxTgaVBi14WpL1DUj7    358e5475ec663a5211515
                                                                                                                                      0425e3fe63c498e4eb8d0c96dac8ec81855bc10de497a46fa295f09
                 b1fb0ce0666c4148ec8170a9d8b519dc77 0000000063a0f89f5036e3c3da577ee80559b60668                                        5d6bc3a14fa08c62a9f6775a62ed3569bc407a59f7df813eabb76bb
7130       12803 1c57400ca302c17b39fd3cf98fb9bc     1205db61741576ac43f6a5                     1DaXQcijB3AWeRMuyaV9PsnWeEZYxjqfcr     4b744ad988e1bb3f8588
                                                                                                                                      0455d5fc60c752ee59944681aed7b3d7e90ac946edb945b283a20b
                 df0ad4a820f23c5beec06e13a4c32e36b2 00000000a7de78241127cc3fd9955d37c1bebbcdda                                        30ba69febacf01b73e62c555ba5fa97209538fadadb21838cc9a31c
7131       12807 e05acdbbce5169fec3cb89423b9a77     2e724774807b1a1280035f                     1Q56HTuPRGoX89wzQ1QzydcuBpgXz3xVVn     67cf6d9cd3a54d55e3983
                                                                                                                                      043aa85fc5a71c2ffe0fb69ef673bafe23dc3194385f1e68bb19917a
                 9c60dd6a38e6de0e63dabb74de5d193d8 00000000e2e1478ee8b5dfafc5c72f677b24fe155f0                                        7747c576c30689712a8959530d92f28bdcefecf4ba9b77cc76f3543c
7132       12809 7324da7b5614593ce08c328b7f06af6   cabfbef69fae516d4fe24                       1FU6BwnmyX2pCy2yoW2VbMPZmjSAcL5zeu     abd59c78fc401f9747
                                                                                                                                      04bb95f0720f1c493451ee5d0c58aa03c5b3d2e5eac147d26e1edf4
                 f5f546d6983ecaead1fea14f3502f79b361 00000000947fbdcb0b839f9f2f459060a7ca9c7a17c                                      82cc1438b1fcf13d141c2e7f51b69ea037cd0fbcd75637843163462f
7133       12810 0d17f9ca940641e16be101ad68257       71002a0cad7c10db7c1e3                       147BdtJTZ2z9FFbB6piZnZckaxFVXHx5QS   b79626c277f9eded8dc
                                                                                                                                      04caccc77d333dd1a3dccaad56416658dc60eceb741168290390b83
                 ebce390d48474f03e0f39b2019f80daf536 00000000f02d856055b3414da6d28dadd7cbb67a66                                       28e8f32d3ed75b2fb18261800fe933d2c6f38f7789e6bc89e9b896a
7134       12813 22d755fbb53bc8e91cb205648be0e       93e8923775d25fb2868bc3                     18dJeNuVtLUHyegaCRgDG6nL7UQTPqd8sT    2ac9879c649cd1eaeefd
                                                                                                                                      04ceeaf4983fdc8f9d712d5d6ca8758f70931c0ac8bf41751c67bd90
                 9a9b958878b09c5b31a713660eeca23685 00000000fee03042fe35a332d7b3929b3b31e6ba63                                        ea3635e9a919c9f86866c2cd9987bbd34c977cbd3025e60d31d175f
7135       12815 e7e3922f964475b4e9161a0b8477bc     f84e43f36078efaa7373f3                     182W6rXpBEcgTE9ebTGuVtuSZXSnfNPzKS     540872f68607632ca24
                                                                                                                                      046ab350acbf4faaa98b8ed6b22eb3e2974d851f846c619eebabf5f
                 6b9a726a4b4ff2eea08ad540479ccb4761 00000000bc74116e15633846ffb88c101296bac55b                                        edeb81bce3c836fe655e0cfc06b97c9a0e60ac317b598c4484fa64f2
7136       12817 bcd59791fbcd5fcb05ebf3754ecb50     da82cabf9a831ce79f6565                     1HG1Q64j7z9kv4a1joVmq1KnyuB8xbnN4o     7d768200fb3de63ee32
                                                                                                                                      04668c225863c65dc0507d1c74bef490fae7c119d3be257cb11038f
                 88c7f6a0ebc45a7bdb11da789d40f23d42 00000000b8e760dec831cd795cbe4cd591962121fe                                        2af9de220a5d80831f26b335b96e5c4be61f3a52fa9d22cd33b6e98
7137       12819 722afcbc94364308c7706e35c4f9f7     00b5732b2b36f25de60ede                     1NNYD7tnpDtbAer2sRqrBNibXY5ABs3HYz     fd2764307a90f6de9330
                                                                                                                                      04f2a5fd3d1d52e7ae2135663ee2e23844c103596c76bbb4200520
                 0ca28901ed0189a3ef79da9e38ebbe70d3 000000005fb1f49bf8dc1c1819107c303d48fd5d91c                                       c3635527b3c7a99351d26ce75dcf8876230c4162e10edff5339a779
7138       12821 7d480013524c6e2ce67ee3c8223a49     2a6ce7b9686f612e42c72                       1Bi4MLABetusSgrYubKVq32UkPKuVPaYvT    aeace8d66fc8adf4f3224
                                                                                                                                      048f4b95859617b267765ce6e322885c4517d768682e401411cb22
                 de785bf321a29c2443b49e09f91d18dddc 000000005c86cd87f1dd4fcd40dfd66ada50c4366ea                                       03d506671b5b341803b55339796b9909e7e3334ea21c6b9077e21
7139       12822 ddd88db7d37958b97ea4aa44f48227     bd39ac8e85787596eed48                       1PwWLD7ZJgLNbncnM7THLwVYYbgeaS2axj    8cc81dbffe199284e3476c3
                                                                                                                                      043fe5076739c75a7a3f5eb536d972c8f28d584c270e49d5e22e894
                 09ba64b7eac2f9f7e9603e2d15f74230ab 00000000c86b1293c22f3bb4f94e6af9492e5709bba                                       d7495be5da969fb15de636173434b271b5641d171ee81a04c4b098
7140       12826 8fb9cfe2a80c661f4ffaad96f0c84b     acc31ccb45be5657d5751                       1265zxm49h41n2im9U1LA4tCymzjT1RMXP    c24264b4cc4bab39f2a7f
                                                                                                                                      04466f0c1447d12085153a66ae5dd3ce6618d6ba8bb8be1af91143
                 144616b76a9cb1a5470aa5169356a239b 00000000e2bee6fb3cef083317be7990649687d1c1                                         6b7f46254fbeac3b673d0ac75ecf526764ee639b50c591178bde224
7141       12827 8cbcc08fc4204d596f24d7ca86d550c   32e6da8402be602739e540                     19nsW8dwNBvSRekFaCRv4LhgeVGrenEAyx      4d8ff1e716bdc9a3972a1
                                                                                                                                      04ebc387f87e75cccca5829395dcc80599a780022655b488aecb314
                 4407b77b3d2fa1be7da0c569a890072cdff 00000000a0146b4e30aecc737ba17214792bb1b51c                                       28ad183519a74f7d34a458ad7dffaa98db25545527b56c3c23a210f
7142       12830 b95d0cc1571a8bd932e726d153ed0       1e856980f4eca55924d2bf                     12cktA4pLBbW8vb9QVKzwQA7GWW6AXFqyv    79621f8b359441caa3fb
                                                                                                                                      042b409d674369124d7e72d84704b192557a3dab337612ee082ae
                 1cb1a8c6278d93343f40bd6786fbfd58d7d 00000000a5ca8f3ceba14d8be865992150952426c7                                       93fb6315a8d4304966694ef38e08884af2705340bdc2b049c689a3b
7143       12831 e45023ddc959d2c042b11600bba47       6faff8196b0c338cdd72cb                     12Z8ayNTZrbZqmMabQc3FkhYTSRbTPZYXP    72aa44e8e721b1ebe888d1
                                                                                                                                      0404cd5037b548beee3cc95d2178f712421927470a512b3522c7c1
                 c928d861c13a000745b127200ec57daa82 00000000d126d34374091d7272db5911108f46d1d3                                        8260243ff98e1bd33e86809de40a9e7050732bc149f9a6d477a374f
7144       12834 0c3f30ec7b527997c1619f0ac4bb30     41aa28d90f96d8929d1e22                     1M3dXyPLR3mCe6yLKaYW3pF7EHp7ixj1fh     1bfb89f3a257bd6f26a4f
                                                                                                                                      045397ca96df3fb9366d4119b264bd6e66ce0e2048d65c78c49b4b9
                 75f6f19da98cd659683be171eb0358b64d 000000000619194e60689cff4dd6e5f8f557c6fefb8b                                      6469fb73aad869cec678e56aa739e435f55127e7479651d0374fe34
7145       12839 2ce378a294b5854a4ba62807fa225a     0ba2818da9d040bc586d                         14RBYuVvRtZPF31om1gPR9H7JFtmC4G76Z   98e1280129bee8ec5fe3
                                                                                                                                      04138a971d245aed27b0e7f9352ea1cd664fee38c573b618a15b63
                 87f5d6a3001a15460ce510d2c472df2f90f 0000000086a30b820cc1764b0f89260b93a2df5416                                       530891cd79ad09844be7afca36fab1d1068645be6102323a2eaf504
7146       12840 fac4caffbbaa8809b782db042b3b7       c2af6131ecd4ff92564eaf                     1NQpAAX5JT4Kvudxkoq5vyNgHi1zPwQqN     dcf53705c3e1bf4c92bd6
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 399 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      041c397c2f8e1cf3440e889a7ba305e8b23a378916b2d735989984
                 2f8370f5b2d6d9f8a0bcff15f0115ff29050 000000009e97002dab962fb88b53f45e65f0ad1154                                      2e5677fca8782cc44b14d63d8b7971e94f2cf733cb01c7407ec571ec
7147       12842 b1f89421b248502cc73ceac9f13a         ac232fdc73ef93eeb0053d                     1AvD1bSSofZBDuNVGYPYeUCyagykrfverU   2391b5cc0c86a05e6c8f
                                                                                                                                      04c77093a28c7bc22acc3cfeda3529705d9685e4c0398be07624bb6
                 d5be474d2382b8e2bf6ae31b2af9c97a0f 0000000034b44d715bdc4fe0660efdd6893ef4529b                                        921408eb3b0849c9edfc5bd32273493f54a505659a195cf5cb6bdef
7148       12845 17c2f842a235327c9fbd458fd00473     b051ad597cea734fd4c748                     12VhjLqK7AfHc6hjVovTb3rj9bJuBxAjQm     402ef65ea5769805440e
                                                                                                                                      04916cb66473f77289f5ceb5f8d242943e12fdcbff2cf1654c24fbe0e
                 7db633b4ebaae64eedfd10beb7c037bfa0 00000000ee81a40043d9ba6841a45c9814e9ac3cb2                                        bdc097bdd447f6e8cda4c0795eea21d77d64e171097cdc6e9d990fc
7149       12846 8bb14d08d97547fea05c56ef3c4e39     c8c2a90b4d7886e87bb4ef                     189Q18NjKCo8xVYMA4cn4FuJNL5yJmu254     bb436f60136225e6b7
                                                                                                                                      045c9a55a271748f6bcc233873c36205fa2c9aaec2ef593172dbf12f
                 9feeb0647c60a3e84e89e7b00382a9f2ec 00000000ec724d100b411e82780359e9a716de08dc                                        46cca828780336bfadffabe03a8524b9acb829e296f2515a873cdde
7150       12848 c656da73d49f2f68e7d1cfe7bc1b9f     828903bc9b1af1f1578e6e                     15sP9btQ3eA71Y52vQ2tYR8xHZR6rMWRzF     2bea1406877d4d79b6a
                                                                                                                                      043bb4880c76abfc5be3e862b7028445b5e73437e164ca80f4b42cb
                 11e35440e72391bc470dfcd8f1dd3e2e4d 0000000005b75168d4464a8d96fe6d68744ff33ad2                                        babe5af6d33767e408384502f3898ce12212427b993374b7bb3795
7151       12853 d35bfc0f1851cb8cdfd0ed96f4a90d     5f09a3741adfb1aee3b114                     1GUPMVKCkUMcmo5NPRFP7heJqZ9jHqbRXo     36001bde402170f6493b0
                                                                                                                                      048806736522404d4f958d8eb2d4d53a0a080b58b138550f86c335
                 2d2dd482d08b55cdf4da26cb52bb5101a4 0000000092b2d8422f5d5722abdf86ec2954381379                                        b2410c5f7ce9c377c581122cf6c7c4ad821a3ba2c3b338d9d8969bbf
7152       12856 cea0f6c333c207e6942faba8a92aa8     14ec26a49e4fdda4f79bc0                     1M9L8zTLseLA26SPTkkrBnKBRUVCwuoEey     b7279eb476339e9a81c8
                                                                                                                                      049dc97e7601ea94e0109cf76bc08dcce42b5110c99aa80afd8ebc3
                 288657e54b08f608020e4aa47d3ee0600d 00000000eac7c2f06504bcd78e8abf8957bf57e775d                                       ef3dfdf314ccde2c185e0488a9629638804b08c27b4d944e62307a8
7153       12858 7e38e84ea897851a992b15ed85f34e     16db0c7ef6aa7f8619c0d                       1Bgjde5oHRDFsoPsv4p5UvakkBK5ti9sy3    1ca639297e1eb54a563e
                                                                                                                                      04f27ac14e55fe516bfe98ab81d7a5479dc629f8833f845fc8649658
                 19ede0a694315021306e77a238b6fed788 00000000134b857f935900894c739dff69439afbba9                                       f8df0052919da3441e373403548824f2aae9fd468af37d5e647d45d
7154       12859 e0917e38ce92743f540e3a59c1f511     e2ed21d2b44332eae3964                       16oHBM3zeGE5WMWYSsRdYnDyRLgQ7Z1F35    bb4ad359f00612ae849
                                                                                                                                      0499ed5d5302bc9dad5b32e05742bd03e0fbc6f974a1fea1b9f93db
                 d7540e0fb23de31df1cc4cb62bd7f18f6d4 00000000aa4bb58762e495f4ce64a8a47cbc1030b6                                       6b9bff24e1eb592d0a70cf762fc8ad575fd4acdde19ae3e38971e86f
7155       12861 130030984f183bf342333af51f344       6fad312604c86ff65e3a1c                     1PTyi6o42deTtq9UyUntgEzirypC8uWNAy    40b39715a983b561f45
                                                                                                                                      0475d2274a5f1ffa021df9b919d9df0508827fef6385549f0161d483
                 b8a861c0c84e0d5c2562109e1645c385c9 0000000012494d4765e921cfffc304d1cef3f1b4490                                       f658030ed6aafb49831249fecf05923f8bdbe08154467f07493ebaf7
7156       12862 d05089b670f837ab7d29053c774531     7109c6f4d51e06a97acb4                       18XNtkg3YxzcqhJr1QQz5MGaRnC8Cy3Fq2    cc5ea0d43fca690ef2
                                                                                                                                      047a130c75a3281afba1640181e17c46fb3dfb71164adcd36ccc05b
                 e71abfe5a7dbd69d5a3f2a08c1bf41d716 0000000030ae0a556612f15c984e0945194d4bbb12                                        0d3cf6fcb4a1adc236e4adc1db295a0c0d14b26423807755935bb72
7157       12865 9769d4a0bf3b37913b6adf6809f3f8     cd0b30f0803eca277092ac                     13VoLaAixnUjcPhJerRPGctePUF8dVhc9e     94e09122f8ab742f82b6
                                                                                                                                      04cf57f1a46096872936f239f75dbd6274abbc166fe8a3c0d423e0d
                 2cfb639dfe882c00774e611b7ca14db1ac7 00000000208cc3a27dac29233325a092d287f2745c                                       b8415f23537bd784068fe5c78ded560db689e754f20a5051d17820
7158       12866 c81d5ae6f90ccfd005a8c28b83338       05607a862f8b5d5e9cbd5d                     1JP8Yf8Pak2NRtN9cPsFMLpXFp12k6re1Z    3e22785e799e6c0437114
                                                                                                                                      04e3ef1dd6491a5c2d941efe9f05401aa7adef45d39c0f9499ac22d
                 1be841ed4ffdea61cb1b0d7315fdf862d8f 00000000863f5fce122f1e9b1eb99dece3cb02eb2c8                                      2d3eae0aabc08a7da0eef319c3c4dbeeb26650f8a2eed552c5df94e
7159       12868 9bf28cecebdc8e554a819bac3f544       04dc139c4fd05fb1a635f                       14X8crNEhzMv8shaNZxdFUgC5B5SsV1qZP   bfa9bb8263480d5c0e7d
                                                                                                                                      04523c4c6e1cf647e15b84c4014ff6f359414e55a946271094644b7
                 986a5beae780ee1db6643444c808e4960 00000000e511882b230de6af3570eaa4a4e5533978                                         2e6513c21c23a5bc34e851d682ddb47c189430efe6d6f6d786e021e
7160       12869 6422ee9dbfa892cfd44040d75e1b162   7871e6f6851f328073c09e                     15q3qK2M3udBbmn35aa5ZkSjmK85FBzj9T      9267e2c18dbff04d7318
                                                                                                                                      0415a2105061642f26cf7bd84632e2a221f5ea7360b7fd0c4c81ac1
                 2d423d81e296f5da08a13b6bdc8f158021 0000000027ff220316a0473a70a1433fa57e8264a7                                        4c6c2a22f9e47890f4c01bd5629208019f7bccdc8d859b15abd8045
7161       12871 c6225521fcf86f1061b192bf81f294     813e04cbff269501214a84                     13X4LgJHzt8jcQBmM62XB9KmxyUgnrRFns     2d0b447a0dcba0ef7585
                                                                                                                                      04d90bb67164b3500e819e9598195491dbe69e2ae1a2a4ad45c1a
                 d7aedb9501bb9cd0d12c9b7cf5612c231f4 00000000d544476c2ea5319b86ea15d51054f5db8a                                       4e3661abc7164c371ee81687ef2c99b6686c0a48da08fd6318c8988
7162       12873 3004b0afaea9e0b3b017710d4b2aa       b63729e08c9067bfe1921a                     1Loo8Lw74rtdRA6PqRho8nq86SrNSDg99L    ed52a47428228ae6db104e
                                                                                                                                      04673c6b8cdc829d42b490f05f90905fb93f46a86ad7b90e6202eed
                 41cc2e2bf6d88e0a9b91e3ce83786f3231 00000000b02c7325f725bfee5815234fba64885eb4                                        69fc9ac3e68a98cce0351242f97b83b705c43b8520a46f516af8ef85
7163       12877 6f7262b8d9b5f3b0fedc0f0fa67646     deb396e3037421f3d632f3                     1GSnQXx3DDvhrkmN5rr1L3wES3NtCDPdtT     43544bf850c6a23ce55
                                                                                                                                      04984e5efbdce3b3ad85486e19aa0afac53fb5de7f33914801ac0e8
                 c0b2fcca7a7e3d8fe60969319253ff131b1 00000000b4f954c6fd358d5c21dc1a0a8d0ec698831                                      652e20730d88cc5881d21b6d235cf89634c8de4391deeeb7cac9b74
7164       12878 40bd30f58ac5b0ba7481fc15ee1c4       b65afd69d5b9f59174f65                       12dvu45wgCmX5b3ERmkbCifDmfXyi66C23   acd6f222b1dd60cac9c1
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 400 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      046f4167014fe3998e33f032a33b2443b1d37d25d8af98cc6cc87d9
                 25b7dbe65a550e6ac5af239c1c2084170a 000000001dd18d3d6ec8f90cd1dadc49eee469e31e                                        0736ae19b9592998642bddfc027944e47776cb787f1f20e72d58881
7165       12881 d761c1d9c5098bfedd849b7d2f9566     de14c1edb0e7e76dc6ae3d                     1JwV8bWXQf1okZbfgXJRMaMgWyDW6dbshn     3a8af5afdc8693d9ea65
                                                                                                                                      04e8f6999a8963c7f462f21c3851683b66f8cbe9f56711c144a0ae54
                 0c7d01effb104690605347ef68fa2b8fb52 0000000061aa47b898f2addd902c8938ff6ab9d2dff                                      af9d706ae3bff247f241ef372611813a06c27ad75c740a09499f47db
7166       12884 2cb07670c5b3a0d813c9eeecf05a2       ddddb9ccb6c3bcca6f916                       191zXGby9yFznZsJC84Ez3BsVp8ej2hZyJ   952acbd3f080756fee
                                                                                                                                      04688812686e265a9d5620b4d76fc36428ed3f276b8e6785b27b4d
                 fcac4ea635e8330248c98bbde6fdc2fe567 00000000d1613cec022cb2b7c591454ef22ad929fd1                                      31f4fd71af510546429b235936a1a137b06873a272a070bc4dbf74d
7167       12891 2e54d2ed14693d1b1e331a1eebf77       8503934b96749690b0115                       199Y7Yio3tiJbjbmb33aQdsbnGqyeJd3yT   bc42cd8ab28b50da5538c
                                                                                                                                      04aa062b1be4afe3446c47899e3cc3501af57bfd079c5f2f9405ac82
                 f831ab96276d7f66f2119cd1b5a81b9d64 000000007d417a0775f3608556eedfaa6870a0e715                                        f8dbc289c800dd39a6fae47eec2fb1467cfaa1acbc687c45c3ebc009
7168       12892 1e8253ae52e09168f7595dba19100c     4f2122992403ead0a4122b                     1Fyy4oN5oZYQoDqPV5AceQjsDavHwe9iwW     02b8fe319c126ae61a
                                                                                                                                      046ed632cb903eb670509297577b3505ec443b8c4961c0009f4c36
                 d1af6a20d45d5cb1037f5da6ca32648d04 0000000053fa84d01b147129b30045e7cc227a55f5                                        1041e1a619ebfad58d049f198dbb202111b6017b2d72200f73fbaa9
7169       12894 def5d800eb63beecb7f1528bb6c796     0596647646d97808d52b82                     13aDG7G11Vhtb1XLc6zvYHbyWeWnTBHJGf     0fd6cabde2d150c2d5b35
                                                                                                                                      0479b1d7037100952f896be059fabc52550245b5167121b6999ff2c
                 e5b1295beffbdfd78ac9e33146a1ef29052 00000000ecf60f874eb0c0f46bb812740031f6084e1                                      eac30996df993ae39dad92bc4d43f5a34ee7565ca9d70ebbbff0ff62
7170       12895 52b5f3e28274f7323019795cd7bf0       9ca3a9f7551fbf20d7e4b                       1HuXLE3hzKqQWvABzfQh94ddvN6TFkHcL4   9021268acd0ff15c9fb
                                                                                                                                      040113ae607962ba9707997a9c0ff7e9b8c43e2231d7b8a43b9a14
                 bd787c33a071fc831d5a35aa276553ede0 00000000f5d404d23e9ad008767d2a30ab9fef9fcce                                       a85b0bd49ed56d20d54a240fa5fcea62422860d606ee51dcb67bb3
7171       12896 0b60a76b0b301da4bdfd093114d92f     8808258aa695f1ba85097                       12H6WqHR5LG4Qmk4yPQ7qyvgaK1yyZcXg1    3262843ad939702225245b
                                                                                                                                      0496d786dc5b982c25e8eda746b5f89ddea3c6f22cd0db522306064
                 9f4f8546c53a86d027d5aae3b5b6d3c964 000000008cee407e74462ae4d3f6ba54230dea60f1                                        acafe69c63b91dd615ba1c0aa02d85db64bcef77526f18259ad4714
7172       12897 9f7989b3fd9f4a8f972ade6dd0a028     a0f919fcb9e387dd052ebb                     1LeDQg94a8QKmw4QV81AVHa5SwynDkGNBk     2949eb726b199665d9b6
                                                                                                                                      04155a2fe187aeff34e335ed82ea0934c1c9df686784b0ec9d51cb4
                 ff3e301ab4490fba1b07395fd6aadf78412 00000000aa2bc4124c4f98bbe4d464fa5529d47092                                       aec14e9c044a59efc227c9db594282fa5eeec62529b0e2eb6316a0b
7173       12899 2b7d691f41ec143e5f6001b065c88       37cf94dce24d506bf9ba12                     1BjRm9ngFCZSfMoyCjuonFQ1aJG3icFA8C    d68be983d4a2aabe4a75
                                                                                                                                      04ef35612a618bbbd3668a951f3614748ce0ce3677b12775c695de
                 30371d217ec8aa7fd19130eb78aba92ee7 00000000f7d7ceef441f9df1da26114a2400a742684                                       46f4749b946fdfcc815740893e1396bf5618497425f26bf6bed72a78
7174       12900 f5efefbbdf59c61e1df4f4c4d27a60     b8276c507b53035cd44a1                       1PA35hGMTthfvPm5L91pwzUFgTEmB59LSp    02e38a5a71717a9348a5
                                                                                                                                      04d60c3593543a99e5a9334b25968a32a721103b785f5f35426cd4
                 ba0647d0175d587444a0b63b7b2cb3c23b 000000005e87b918ea95222ed7a17813a6c1dd19f6                                        68be19dc2cc3a3932bf7e967e2e44825f57b17bd85560d978f5fe99
7175       12901 d5224be16b561ef3999c383e3ec2f1     3612657a22bd7f16dc0e8a                     1G1VwDFPN97SYDs3tytX1XsfB6dJXTNxZk     db1ff0118256de0e2f13b
                                                                                                                                      0489ba10b7221410085df8a4b0dc6b934d3dcb9254a024c33536eb
                 a25c28d4dc14e8c6fdd53db8296eed43dd 00000000fe2d7b7d08cba7256c4f15184e6e871214                                        93d14088de60de5d3f0a41d8484627e3e0bf7a318b9306b56700ea
7176       12904 796c19f2fd9925ad1921b5ab5c48cd     6031526ddac02195bd27bd                     1Moe86dCbSkVunxXbomJcpjc3yYCWc27Fr     13e6dec9252f83bb398c2f
                                                                                                                                      040711fb6a22164da83eda54013c10551f2d318a873b54ee216a18
                 0f5147202b8acea84319da1e1d049f4435 0000000039b4b71fda819d49cf959b9548ca04201ff                                       154cc9facb6eafd72dbd44e5e450fadc9b285d4805a57feb7c309f12
7177       12910 1baf1824cf8fa93eb728dc48b63fcf     dcd47e059c1bae8a1baa9                       1PAjzf6bBUKitxPr7QrReAvxFfhTaWE3G8    febd52097b989710e3ba
                                                                                                                                      04aea7000ad6d2b009b4f0be7d6efe80a43d395042bb6d68e5f8da
                 46f13dbca99a56dcef6a51d0f39468e1693 000000005815bff0fd4716a821927b1e946ce791d3                                       08b5cd1a232c4f4b50ccb0e94b7b36ccf1aad1524ee2839769567e1
7178       12912 fd1c05b78b5eeb99b4eeb8c53c357       9c6b9a2ad0c7666ea2632e                     19pYz6W4qARwhHgBvtBoNftCWpcenXYYAL    ce215f2c2eca697887be9
                                                                                                                                      048631dca1e8b70aa5e41683b95a464c5d1c378548eac86314210c
                 c92b298dc85cadddf141c020b5c0f63a616 00000000a5b3aaac6a0e3d0883bed1b8d43d77311                                        bcca1266527a50be379e215a942fc6c543e97c753a8efcf4be71585
7179       12915 f47e6fabb8c4cda5ca3e0320e5f80       12cc92f91907d21eca5160e                   1JxrXUVfLxwjvWsgzqJtAZ3tkqUNeVax7J     cf945a90af66b4883dc25
                                                                                                                                      0408b1f2bb77339f53029613a6b2b1ccf89845ad52dcb41dd3122b1
                 53db0cf19812169e010ac5ff47a9e5973f1 000000000c985efa455fd3073476481cb423bb298a                                       3421e0c197a4df2ae8a3735f1961c0fff23c8616ed5a78de93a8c84f
7180       12918 5ee727f1be1c346206a488a4df007       778534e95c6880dd2e103a                     1Lt3p2Uc9mpBGARWg44HX1kTnxLpivLENx    3096b38b3376dc36ea9
                                                                                                                                      041fcf2838ad03152888edd494e987e9d2094470a854f8afc04e901
                 0e1877cf597e1335dc2bfce13bdca7692eb 0000000046223467b4d52733d3302b632081fdae93                                       412f7deb699ba1deb50e04c921f36ca4c09d1cb0f9302e3ee5b696b
7181       12922 9bc3c6134ac1750460f505cb3adc2       5a6fb0d231be42859faea1                     17ZDNskomMJrXeQBQoS19PKhUp3Hns1UkR    e71adb3dc4690e4c8f5a
                                                                                                                                      046bd7b10d1a6310b02abcb018793f18ee261b4bc15a2170b3c021
                 6cc6f350a9262fa54171f52c423fbe23241 000000007a431c693c652d01ff6a1c66471fd6a0063                                      77ea8b7f0a78fbc5a829cfdc38b603ffa85fb638fde79ace58caa81f9
7182       12923 16b50028fae4349e82aed97f650df       5e91aca13a814a8252e0c                       1FEyKVs5ru6TqHKxBJY3h4ufLK1ZMrQUeY   92a85978dfcdbe56147
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 401 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04dc1d79825485be3e82d641f76af086dc004f51455d0fcd3697348
                 876229465a3dfc5be42366a3d856cb418b 00000000f87cdbd8d3b448f37acdf2a479a995afe81                                       c61fbd8db7fd16051bafd3e595ef2dfd542280011726a43423f56a9
7183       12929 195ee4914468799c25acb1e1a893a3     86a582f54b7613122dbc4                       1BKurbLbWriN1wZw4QR8txUJ8aJ5JTohLK    0f9ae5719e73bca39515
                                                                                                                                      04fc96d68bf56cbe2168b9d7e8650bc5e5a3e4694eb48c5b1434722
                 ed9c4df50812e541ba9636d10a063a3478 00000000bb21097f275698a30fac7edc530355d8b1f                                       63152dd82188df98f03b019a4655c090e18111299266dd29d568bb
7184       12936 b7a9aa953ef303f10402e074bd9bcf     4c1f942662ca3fcf7be2d                       1PJVs9wzSJPvbGiJddkWCdPj3ZdLNm9Eer    809c2e7ceaff799544d59
                                                                                                                                      041b92dd59e577558557657e3b05814ddf3cdf696efc73d2f98ba17
                 a4eaf2f0c7614d915e225d7be1e8d6c07d 00000000e8faa67bbc8e3c07cbfceefccbcf95bad200                                      757cc10cbb0e70dea59af1a08fd2c2a2b0e13174a3829c7f2e727b6
7185       12940 7eb30e6fa765e5514bbc5b4bc40a32     5fee78c7821e3856c89f                         12R6V3F6u3WE8AondYEqa71r4b4WYHcK2U   13cb895d8dc7e0ee527d
                                                                                                                                      04622bf80849eeb36f27b16d70bb602dc928e4d85f89164de8f13d8
                 1b74d6138a6f93ff8c6e5ad555443099a6 000000002afb0c0f0e90c5a2b787f27e7704bb5131e                                       2251f7b529ec526b09c92d5f92b73d41b3530f5b0971a5e52b0f7c0
7186       12944 3f8b6af7131502487c8a30256d8f6d     6286bf340fd539ee4a655                       1DvPMXc9KsHwjVZ1Kf8Q5h89SouMKUZ9z1    e1d25c1b3dd0f4fc1df8
                                                                                                                                      048cbeec8fc9af4905a8322d5ac0982208d15ad6d3258ec75834ac0
                 25d4f66b2690787cb05ec6dfe7ed04fe164 000000006cde030db958ac0ea9f7d03ef854a93399                                       5d2451134718edd89595841167b5728c5519533dc3d80ca6de7fdf
7187       12945 baa56ba855f9dd28826ccde1a5400       c5db157d715d84b491f275                     18Advjy4d1xGaYXWfdEUCMTaCx9ZhZWP1T    bd3cb5d719ee203616e56
                                                                                                                                      04a8f93b3160963a2f8e667aca034d4774f6bdf6cc524a7e6c8f6dd3
                 d15738ef6d4d260ded3b321bec4a7ff4f61 000000000828b624f9340bd13ebc26e39a98c900ee                                       e94d0610cc62e38d73e1a7f6ab98cad308870a0bb08769868f593f3
7188       12946 6975d0a373cf1754d5dc4f37c805e       3782e0a7cbbbb1ee1c4940                     189kVbv38wYjxqcPozsHWYSRzJa54vxnNh    1dc28d1fe2a86f5332a
                                                                                                                                      0489949fb810c557758eb1ea95aeba538ced37e683df34269c60fda
                 ef7a77efbd95add087b8c3244bea76c345 000000004981a7c3391b3783fb5544a7b798c90e62                                        bfbbc726c7eaca963892cb3d8addfa7ca145fca6df2facd4e78afe0c3
7189       12949 201480fcf077fbae00d9de7f9ba414     d8fe45e0f84255df4f7ad2                     12vSc5QDScAr1YXA3qTBHyj7RSyCVvvndL     729f628939f8957815
                                                                                                                                      0408e5ec48ea315503e6edd5039e5475a6c3540ad1bfa314627868
                 0a8887a4df6caae82e8ae80e8e4e064723 00000000fa0b6641ab7bdcf9b2a89bc07db3c16418                                        6f40da25c984ff7acea398e12da4bd349ea12fe7af2d1db3b2fe3b83
7190       12951 8053edaa90ae5e47ee7f41389c9bdf     95737a676b0fed6ea7d61e                     19tn1K88R7XqqHcFQBVoxuXBo88AH4UX2W     5496690a326b0b418654
                                                                                                                                      04f12449b10f99a5c4a6c628e8b09a9f6f008f3d5d0000163347555
                 c00d4bdeaf1dfd9daafffa87bf9bdcc157fa 00000000d5a735ed79bd27a00a989b066d52416acc                                      0677fa49781e803f7e968cc4fbb4330788ce092ccfca43e821e408d4
7191       12953 da639e3f4d79276f9c3d3f12a55c         c07cd4009e392a7c688dca                     1DTVqMU2KPHRzvWThNgwXXRdEVBy4it3MA   6473f1305d7e1df56af
                                                                                                                                      04f7b9a0fa73ff1a50dd4a87deabe195f4772a0d9401a16b5085dd1
                 ae9bbc726093c87d79253a4239a6bd6b37 000000008e2394b8f8aaedfb4b84b2cc0e1788dec7                                        7bba686e6c7f52d4363016576d454b23f559f3266ce2f2508a10703
7192       12954 c461298f6879d55b3a48e5e48405b9     85e8e6eb3ea2b6086d266d                     1MNa8Y9BHsYHt9US4eB8LbNxkR6eEbg7WC     cd692c0a5b74f4010c0f
                                                                                                                                      04dd626ed1709c4edcc5d5c5003015704ba05d0c5f5e85feb8501bf
                 ab4b1b406e6ba7a5222e8f3ecaf74508a8 000000003a7c6ad9112d68e5bc9f94484dc159ca20                                        e3032320ac1300c27471d1c93b997862c725643e464d7c8fba295a
7193       12956 d94a8b0bba28970a70c12515ec8f30     544578b2148bc4ba519d98                     18oHXDy2fVW6AweXChdxYsseKbgPATCJvb     b941dfda6fdde25088747
                                                                                                                                      049d61431d05a1ae5d0ecc1fc21efb7d42d96d4f59412b82a57df33
                 ec791a0d8a5c9d12d35e9b8e59b79fdb89 000000005a64b972e082da29b93dc9bca293a8a87c                                        8e48b94c2e31b96874a5cfd55e110623ce10c5a4eac283b7d3d1bd
7194       12957 b3ec2c3ce5141650ccf89cd750bb5e     30b1fb468727697b703ee0                     1DUgdJpAWbGcab9Ar9yKc8jvby2np9LytP     a7ea3e5a06eb0126523a6
                                                                                                                                      04d3e3749038676659605714cb146d34461acb9b53db93310ffa92
                 31978f213f834fc277d0a3905c0aae6e9e2 000000004e8388bc84ce968e6ae4a59b6ab2996bcc                                       c173bc390952e529943a9de17df71f7ec431ab647e9a7a80e65b9d
7195       12962 3f693cc09ea7803311eed6a55b61b       cf1ed877e53a4c224b3cd1                     1FCfmymWCsuo2a9mz5tip5wsmyotWsqP9k    51907e125b229d7d967257
                                                                                                                                      04dadf63477ce552873fc8264b6e11e3f89a468d47588a6a6116bc3
                 f5b1be30b6d0352264c561e669f5119184 000000003afd617216ddeb5cdd1c1b3419e9be398d                                        8cb0c07b8427338003030c6a877017e5df10518567d8d20f02afb14
7196       12964 4a948301e4745fd37157c8f6b921f9     43ccbb8d7d1003d9d5c131                     177A3WNCCakSRxFKVAUhYwwojcYckZXr9E     ccc26b1dcc5a3cdbc6a5
                                                                                                                                      046ca44b1529cdc209d40128419a98a946c70a2fea0062ee8b9343
                 be36a8f4d206abc2e5202f25513760952e 00000000320b2255cd73c4a952b6161c24a5517dea                                        75a0ac6200e63dcc23648f6c660f5ab76c90c403ebf7079593ff82d8
7197       12966 81762723a97eb445ffced396cc7363     3ba7f5d79bea3880eff540                     12rPp7eG8REhcB5sx7BGUD122ssZmXLmaK     d07786829c3719b4121b
                                                                                                                                      04c75565eef29ff5f614d5d1c737797a988ab1e5af96a6713194295
                 d9b5388eb9a273d8116ed9fe05afba281d 00000000c9b780b01da33ce3647cf6aa8f0f7f67857                                       2b258e81d28f5f0520e9053de7bf32932ddacb41e1550e9eaceb196
7198       12972 b9b222eae597a4f76de75d5ba4f167     3c8cf8fb6b0caa3c22e30                       1Ja6EEenTRi7DNm6CjZ63Bf83vA2wcsbt     3d14d02f3c5a7c6b63bc
                                                                                                                                      046e3b050b4f8aba81a78011e36a5d8bcff05150b9ad526f1ea77bd
                 c2aa372b68e8ade1a55365b190d02777e 00000000887ae9174e064e64cb45461595600645e                                          ef913ef8de5ad1824e080e813a0908dfbae7cf860c4812a1889780b
7199       12975 8b3746c948270ddbdacdb64482a2243   6717e4218dfb437a7e3cc5f                   17TqYfEDYms4CwAsgv2myvaEu2vWoFFGNW       6627e9fe32573381dcd9
                                                                                                                                      048db098a433c27b65142513e62a64a8a11746b30e28e7dbae5ffe
                 caecf9fb77702c9849b3e3d6c248a203d39 000000002e953f7682fad70b2b2144e26724b86518                                       17a2f5670f8fc6fe61005a10254ad13e4fa16ee9563601f7c8ecec91
7200       12981 b3e43edd3377ce75188594f21919c       e0a53e7d9a964cdf36d7fb                     12ayr8mDvpN1pnwNvjRypEohudZmTV1sRW    04d43d5b167819173c25
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 402 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      0438c3f86b1cc11e78e244e27c558e6b62ad798c073e6f50d33ec14
                 64ad8589f702e98094997d2662f641f517 0000000091d6fd205913d5883edba8d7550880f88ff                                       5402db79932cdc07d4a941a099fa681fa6a0b93ffcc12b9cbaf5bcf6
7201       12985 675fc1f1ed50865af316b53717382f     f164fe014193197aa78d0                       167CwwvdrtTFNKcTvcqmeJBzT2WLAyfpYi    c820c7fc8834a73831f
                                                                                                                                      043725558d1ed5b67667c8fb418ea642a215053b699cfdefb91a19d
                 6e8a0cf192c6570608843caa7e65714bf6 000000002d3e01ab2a2a8e0b8555bf439b9d404742                                        0dd7877e02b5da8f9005e8aef0294edcdd3670b4395963ffade3fdb
7202       12988 a26e08d742f4f846067ff4a9a73bbf     275cdc308952f794f1d392                     15iDyufCGs4Zq69Gd7Evwci1iWEBi7YnAC     f99649cd3c92d4a4e3f1
                                                                                                                                      04e57d7cece8359bdbe079be11cfd3915460fedf16c90d7fae1564fc
                 3f16530c7103fde88502fe08de930c63481 00000000b5527d2c7c974b07fd039646aaeca92300                                       c6e9d61d0afdfc20e842c0bcd24d43287ff74ed78a1072f535738bac
7203       12990 773c1d92783c40216f6f9f41b5965       97c7f486abc229871e2b47                     1N6y7emh62xWfcWpz9uGbebHDLLNRLnAJV    0299d7cd5ffbb87005
                                                                                                                                      04b93bc90ab48c12d3dca081a9fb4f488a275db468b8446abd6e82
                 5a0718acf17c01c3c2b196667de47059aff 00000000296e55d09b69c9cfa5a7f6ede5f66ddc7b9                                      df6b0a883e8882568f41889b1a790cb10dde7a1ca9c07f50a273d43
7204       12991 29755ee698c851ab9a27156939234       2768a0cf97a9dc03163d6                       1CiXuvQ4BtTxLaMkAFquPZD9Nk25z4pfmK   b368755209ca96a16b4e8
                                                                                                                                      04b82f69cb0f83b9ec38a4627f6c975f4c2b835f01ca2e4ca119eb0c
                 0c0e37033a40eeb44663b55ae5ae6a9c9e 00000000785984a99524c2ca1ab69319e92e96b9e1                                        facb3040433cf41359485562f29d1c5a904217eb18589b29b370969
7205       12993 50c1f3462aeb309fd0203e4214f2f0     a9219f76806d481fa122e6                     1CTaWCcw9CqcHfM2qq9riiEo9tfwH7Z8Eu     4645f8d26819d72d1f1
                                                                                                                                      040f46c275027ec003a040f38a234733b57adf7ba378fd86f31c0f63
                 fe5f2c82db524f026c868d4c3dfaeb1b136 0000000001bf6d89347ef81e36c10194f875aa496cc                                      b79e7448c77fcccb834f5b4223bdbc8528aea0e9f45aafb48965072
7206       12996 a7985ac22204731bf1a800b5b1fa0       877e8bcf316e8d582bbaa                       1K6aE8bikRyuNNQdxjsjroefd2pUxLbikF   0fe9c728ea75f4dc15a
                                                                                                                                      041ab5501770d831d6251a508f254e4fb05fdb7f9c2db4532b5ab90
                 f791e3de6a75e22f7a76f1bfd664f2e44f5 0000000083faf189f9e95480e244b990889d73a54e                                       b3d145fd2e2d2e87beb9b38a8d04d6022ceaf2135a92a306e5d66d
7207       12997 e111d90ac8cec81764c4aa96244c2       23788a07067c8fd2fdc487                     1D7xyBdudQDmuv7Lve217YzY5iRuBGicko    73890e111f1314fff6f50
                                                                                                                                      04c18404f2530e507597a98c71b3c895b795493f9ed8370b7e7ed0
                 e77b46472531e76c0899d0d9f3c25287c4 00000000d8c01f9e34983992d0f42c4adbd8feafcd1                                       a5786f9eb9b1cf064720859adbdae045400de3e580188cdb177e96
7208       12999 10dcc6d8ea302416d3177da85c63c3     ada5c1c5cb3d25e21ff9e                       1CdNd9GC6kjZivs4eNL8xqx5pAdoqGugZK    ebe3a4f313c9c562d62ccc
                                                                                                                                      04b9f71987fdceb2a4e2faa5d21879d7da8cb184c3d60759f146f84
                 3204bfa65c144e428f2a5341e18c4b9c0d 000000000b8052896a16fc806fca2959b0109ec20a                                        35444d0086179059325b90491a4aa51ebca46c1454d12e68f14271
7209       13001 3e80654455c1d562fdff690a03cf1e     d0f7023b162060c693a183                     1C9f2BuvYY6jt9ZHSYqnDouoDBpLds1zXj     011a9497c5e4d559f8550
                                                                                                                                      04531fde583e4bbef22861c00350b1ce630b2822dfd5fdc840f8eb7
                 88636786f73948fb8f77aa1af8ef279f906 00000000552f4852fda5a6c11b5927ce593c9de56fd                                      62ef49a49f5d8da51073db3654a29de6e04c79d9a7498b681a2ea8
7210       13003 5172d0678646f56dce1ed961e4500       e4499eb5ad4e21d22f501                       13KcF3ZHq2vN4UVXrq4TaDAF5FBh2mtpNt   32c68cb90f4af150e2d3a
                                                                                                                                      043dba7dd5a0f244b5000d34f1b95a71c5480e9459872c59bf9cec7
                 edd0ac7c2bcd9bf8eff918c890eb3c78948 00000000f73f54f80b6a806a8311ca3d869825ed6cf                                      43f06e650b6114c9bbdad625df3104ecee089085c1a1ecc8330990d
7211       13010 251e4f0039ab5da58d65b8ad1d9b3       ca82c06bbfaeda528420f                       1D4ZgnyM3woxVyw6TBUvRFKYWZhF6z5kW2   4a2edb2593f1edf8f2ae
                                                                                                                                      046111756d2e04e717ebdc7e19ed66e790049420b7214eaae80ba
                 3469e132195c237fee80913ae4ace9397e 00000000e2270e09024b5b0ff8c7ac200de3d24515                                        47e54c3613b92f60afa8042749e4ec5b3980be4ad7c78daa81b17a
7212       13011 378cc8474c07f506a313e2019cb0c8     b82fdd3816034be83dcd29                     1J1y7JVty4Cucwz7zQTnBGpv9wPK4ugTEj     55bb36b34cdbe755972a375
                                                                                                                                      04a4b4b745736e66f7c7b9ad0613fd1e3a49d231b4763b6d35c173
                 cc0634a1ef90cbccde2473c08350d9555bb 00000000bdc5e123d0e79ee37d9d8602a331c28e66                                       95fdf4636ed6f7218c351742e449676f764ea34001c5d0bbd486b10
7213       13014 507a3c26f065418a988ee8a7b3e37       8420d545b425b1839c6e49                     1NLhAc86Ke2VWeVwWY979W2X9SaHGBy9RG    1fd157892bd95e3bad5fa
                                                                                                                                      04d178f3cbe3fcaca235b7185a5077365eb975c00a83cc6bfc52d11f
                 2eaf0487dbb0565a580d454a006e6cb0fb 000000005cb40ee426a4989cb54b1a3b3a5ce53ed9                                        1fab6a10171c88d3035138f625c0911ba41dd644352a25f5dcea2df
7214       13016 b450b77e76d08610f857c0ec0ba5c2     ca129a3b9d7cac5566d3d1                     18pRkaMrPJczHtmkZi5g6haKYh4XNEGP9j     9a7f6924034f06d7a15
                                                                                                                                      04e13486cb39a0d1798863861117d7c1e28acff65d90bc91f398670
                 8ddf8b77201c496dc1e3bdfee29a934f522 00000000ed7167216473d80c984a7120155fb9b565                                       32fa34be3d34dff3e68b83cceb372795f26f8664374ecbd57e1cabd5
7215       13018 61859105c5b1ed1f6d133b07d7fa3       5a424d933874f70063a12d                     18MBsjufP8k4Fn2pmQzbCiZxGPYAShhSVS    a8d62253bb01715c86a
                                                                                                                                      04411a67a6b355348f33ac134936e8d6ba1f997871f22e8ce158d54
                 2f28901e954e81927c78b849e7d11d6c23 00000000f4b0ac4c74eb526f4d2417c89a6d15d6dc1                                       34f6afcf7895c82bbb68ce75cf45526b2023920f22c9baa02ed49399
7216       13019 774e0a7bc3224ce10d9e076092c84f     603e899df8c7015ab505a                       1CCBEdUjFC4fxwPqQ2Y1HPgj3GXaxACf1U    c22307f4abdc7d59780
                                                                                                                                      04f28da91bedb6acc53cd9f720d7d41eb8b88c925c2de091758085b
                 c37d68453eb1acb1393e22bb2f80306242 00000000a8930d6a9368ce707d560829e91b95eb7                                         543b5f58fd17fb7a83da4cca0a36755b5d1a9e0d15588f2fac707f7b
7217       13020 2bc0481b30b53fe27111b7a0ba9d5b     156e7ae745cbcbec3b54087                   1HyoxLS3LkYvqAx8rPBK1FkTpnQjab73wL      ab25a9ceb2a190a1c08
                                                                                                                                      04341fc11864f3f0904c64bd6af80273b131e67f19e777b50554762
                 145e9968999d5cc14946dc0470cd13ae46 000000002c6b005f65f82aa0f6f51377117e4b9efe6                                       78be1bbddfeba2a99dd1729f663437f3ba4f992d91b456063efcb3e
7218       13021 93792e151a962340d3922bd554924e     a790bcf24bcbe9ae908fc                       1MhALyD3n6dTZkbG91Mqr3y6bo96SS8sN6    8a36dafbc904af5540c6
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 403 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                       04965fabd25205bddd71acae3b275107e23603dbe671c751dd3b64
                 e10c118bfeb79ff21d6038bb1119fdf2bd0 000000005aff2bc0a4e1766e79d240c7dfce2f7622b                                       74c6640c401b0eb761c2cccadfeda90ee88a0d282be79b280b7c6ad
7219       13022 eaafe48bf6ee2ad04c852642fd728       a379e279038b2630aafba                       18zGJ2vrScooQxBMFsGEpVG889YF5HPG9Z    dd02eb2064ecada5bb671
                                                                                                                                       04e5613a04e05201a360d732b2cf04a8dba82ae66a0d4ee06ed631
                 c8dcca6e617ed701d80847553645a7a09a 000000008fa493549694f4c99530f1a440c7808a981                                        0aac1fb64ee7c055182d1159c5cd5493ecd5b9267a4955dd3a4929
7220       13023 6fcb04b4a39d2bf3d913dc3fe5156b     3fe905a8ae07e98ffddcd                       13yN1Vi2q3m1P8NtKiqcujfF63QuL51May     3b6f9c6e51763d92bab8d5
                                                                                                                                       04670786a1d3dc468a5aef4e65a35420e23dd605e374797ab85f8b
                 1662495db9f6918254b34a787e42ffc91a 000000006eed5dc1ff1b672b93221223cd590e1538f                                        19c02a54c15c2ab3640d6f304fd079481447f4ae7303ba8ab50cfcfe
7221       13024 90ddeea4674b1449145ca8b02d5940     f03e17bb59d7185f1fcfb                       17HMTPXExr8AX2srzS177WgtG7nGEGfnAD     d88bea1675803bcb512b
                                                                                                                                       04bc0ef8aec516b1c0a672c70cd4f94e8404d51731f0c03077bd6f5c
                 72de0b9c66ad0da1cc773fe732032d8789 00000000208c63f51953401220c2307098d9668655                                         b4174cde470c9761e671f3f891020a95ffe29466d1679e69cc4d9b7
7222       13025 dab4aa7790d0af51cbc9f086d3aa3b     65e8deb85551667770a70d                     1DDYCKa54rNhuNh7jm626EDGRPnTW5xwri      e437a0cfcb417af25a7
                                                                                                                                       0413e0b10254e3b19f7098834d0efb26defd3ee1096ad23ef10d7d6
                 6c1992032ae1970c6c3b4973a46e52864f 000000005036fa3ef8b5ffe569c7e070591bc7c5bec                                        de329a0cd44a1dd56f982579114bb24082be8278eabbf8a6eaa048
7223       13032 3acaa9d6289246c3af644c70906141     2c69a31cf1b384ab68c97                       1NrKN3Jh6gG1kYJM12DWpA7Kct85a71gNV     e9eff923ee4332ef9f9e6
                                                                                                                                       04aaa38ec145b6b7f71722e418bb7fbc27e560793a602726dcfd733
                 f079e4427a36528b348e166d787e9f960d 0000000054fc371d34375c514dd69888884753c51e                                         1ab0d08180bac13cb263c8410292e6873d7834d39f3854b505f85b
7224       13033 e0df49c66de6f709c03dccbe910506     0b89ae70c9029f8aa6e5d5                     1LjzotnDbFEyaPFAhTPBUEDffVFtKjCnCm      377957efe436548f72d48
                                                                                                                                       04217290e972dace8552a0613834cb8d109dc6d12fe11e321cbdc0
                 2017dd6c20106620e3a9512bad0a53028 00000000a35e9a1fd5fe480539c78ed9d9568cd7c8                                          669244a9de6bd8ce5770ff3d501b5164cf993f78f3f851eaa41ffe60
7225       13038 e6a32e3cf42f680fe9d98838ee859f9   55e0a82c4919b629fef174                     1LGATMujSnVxEdcxiWbVvPA862qfoSnQnB       74bd52857ccdbd929b0d
                                                                                                                                       0474acdc46aa3de7dda2a28e4e78263267fadbf49116431e17458a
                 3c56f61fd36f22c87d441d69f01cd596fad 00000000079831bad112b7c5a791e15a2a00523d4                                         6c0a3e88bc7c163d50172efa905d61de6b090fac28d040990a58217
7226       13042 b759d5196823ad60f6b3f20c5d821       37ec0b4c20898223d4be3f2                   1AZXwy4gCrctBqEU7veF3i1dYhdKQ2VN6c      f97eeb20e74f4a3ee77c9
                                                                                                                                       04e1ccd9d834af73014357794ca730cda8c4eeb89320da363d937ec
                 594549023e5f157665c65201677c868250 00000000df55469b68f1d209bb264c459553985599                                         c8baeeee0c656e55745d44f94ca31ea4e138e80bc5a80f37f51301a
7227       13043 76700301335e862a1acfdff8426e1d     ee21bdf26b87725f1e25d4                     13gHgxsWqd9vysV8jxv1GdXgwze3DnZ7Dw      8eb97505b42f544e4f43
                                                                                                                                       04104898d3571ae0ce8697ff16caa9a54b39e3c7a403d9c1d4f3843
                 83efec6bb26eaac0d9a8300b350f22cdf11 0000000065b5cf5d73eaf36efcd120c3a2d774b2a00                                       b25453b3fde7ee83c7149ebd2904298fb221df5d45672060a35bfe4
7228       13044 9c9d2d7b20ad54cb3bb93deebd4df       25eebf931be9bfd345d0c                       1EhX8Ld7sj82mYAuQHDfcMASeR68Nf3xoE    9cf594b49010566d48ab
                                                                                                                                       04d15ece6788860a32e4132b82efea9cc78f8d1b2182b4cf9fd37da
                 8f22fe24fcdda42c453727329805bf83611 00000000f6ba2fcd50f51a9987636966e04a79701ec                                       ab9fd2e8929e6467f0b49e0a8c0196ca20f122433bcf9196d09898e
7229       13045 38460e2ab62f611e9cd52bbb4e024       bfe1afdb19b162b75515b                       1LveXJmPKNrwR4PGi5DemttRzVFgvVt2sc    ec71bae89caced8d8f52
                                                                                                                                       04e21216528f40a18d163e3c25262bb0bed6f9afee3a2e0f9febb63
                 2a2d7076817248691bc9871eda61da73ef 000000008a84cc6df1aee8072e7f121d8db06bd5f31                                        0c843542a9cda0cae589a1adcfee0ed2a190a6f78f5c833fc236c54b
7230       13047 cc0618ca606ae01a8c9ce4a1b4188f     2c465499fbc63c9677198                       126z376Vr4BhAFYpA7upL9C1jU86PHNwpQ     82d68bbc78a4ea0fa1c
                                                                                                                                       04e12126eb903440b869133ae39c1f8ae827ca3e8f2ebe579b21a3
                 b7cfcbf9e49f0c5efa2936426c2687f23ef1 00000000f8264d133146d3fd0028df3f58f8e95b789                                      895f9750f2cbfebffbb6036d11d5bc85fc9cf3c41a074035fad553f9f
7231       13049 df89c7f39613ef0c7937e6c1baab         796e4ac2dc2ef57296ded                       18P1feX2KX71Ez8mKPs3qaYeP4xnwgeG8e   4a716fee3779eff23a7
                                                                                                                                       04e3b021ecec09d33a4ec9431afe10251230bdf28089d560d898f3f
                 6cac8e6bd9263dbc516ad64c2777176cfa 00000000fa19f7191e425231644ef39553a9111b5e                                         c39f218c9db2fa0ee23b96e1f33eebeeadfb2734003097468b547ae
7232       13051 d99bcc7d83686097af4e5666e2e536     c7cd11363a7b9700d094f5                     1QKHrPn3oTrFiNgUe9Fq5mciXN1uSUPBNe      c040354856d1b218bcdc
                                                                                                                                       04a836f2e8cde49c8577c09aedf577167c4be13874f413e446a0092
                 a22813a7e7a74887e581caa6fcd07bbd26 00000000d98d0c58c2721c1beae1c162d3883c1b34                                         d51a98f84194bc5de494679f30d3e9e0a6b991ffb969ed36c0e8588
7233       13052 6c230655661df07c542804f82a240e     3e25af44685b90d6738257                     1CLzUnJ81rChYzkVibB22eAYSH4cACzL5b      8c4977aea0c81e72ac59
                                                                                                                                       04698652372e620be7788750e8cf082c5cc562da8d881f7385e3904
                 a4c35ecd94cffb8fca7932c05d1d61a5392 000000007fde952f4027f38888a58ac841b14bb05b                                        45bed6e77b61c270f52d765d492e8118d308d3497e7e027c3c9475
7234       13054 c013d3dd3a682f34ae504905cdb23       242910129e4abcffc27ae4                     1LdfLX4raeGrLVFGzuoEvmEWxzTZvNKSMB     09eac7547e4552d25e3ed
                                                                                                                                       04453c27d494a05d9b24a16f519b810369107f0195d601b9a7ae18
                 0b533e83929407969f8c00a37985662e3f 00000000efdf654e87823867e5971008f1dd8fbd46b                                        c2e74093c0142faf8145a4d6b03b824b03bcc30a483db94c55be930
7235       13063 97c694f0550a22ac74f4f1a9d4767c     d1b5ae32210db83389e87                       1Eu4B92Gi6iSdhB9duMvHB5uigfyGFWJx2     8574279d89b54155462ca
                                                                                                                                       04734bb9d3e34eecb6eb0c4f10a8c463b0f4daeaea742265e6ffbdb
                 104fd9e3d7fbb7f854d7786248dc0af668b 000000008661390d9bde1ddcae24fa128eabbb5181                                        ad0e9dcbdc6e79c9857f6ce7feb35d30c7def9fc959baca145491faa
7236       13066 21cb34ed75b8f73a670b8193550a5       add26afdfa5643196bf068                     1Ci1Y1UNjebtcHtJVreSKuxBkJFJtxNWXh     0a9c9df87932977c5d6
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 404 of
                                                              913
       A                          B                                       C                                             D                                          E
                                                                                                                                       048bc3256e0e32e1a7a720d92f97ae5985f96805468fbbb5e88c718
                 d723c1035c241fb76275355a17137bc114 00000000648bfd6f91ddef722a92deaa7c1fa63a8ea                                        d06db7b2e5f8ade064a52e7c3740fd84fc818a676d3d85376a69bb5
7237       13067 ad90cd50a3362f034314a27f5191e1     7988abc6a891b3c38215a                       1A1s2S1iX3YGoJPfrAD3eAq94XBdxL4g59     a3ddb460626c6ede8707
                                                                                                                                       04ef377b7a96ebba8e068ed5e963b52085af2a2905704a64094d72
                 d507fbcdf505ad8640cc07bc401d0403db7 000000001e47e60efcf9b5cc0498fdb8c8c6e08bb84                                       38993297db1aab98314765ae2703e46b2097d18fb357c770b35520
7238       13069 88f4dbd2eb3d7b07d35fd27633b21       704973ab30c0c43b4808a                       1PC9HjknyAx1zQHmLpGe79SULjd1jnfKUq    8fd6d8a0942d9fa7c17163
                                                                                                                                       04fa184344e69f46bf8d0685ce93a4becca00e55e231848dee26a45
                 941e0c4c799b824b0238bcc9996a2d1ba7 000000003ef2a78d5a613d1f272408f5e98a48b64e                                         684cbe2a9c11e6b26724f046848682ac8b9980181f246f483a74a03
7239       13070 756b45de1ef1d8cb06299daf21ef58     85a576da969d563322eb06                     15NjGaDUzMKVUqTCYURcPo7YNLuc7WAX7U      f165978dfff52ee1799c
                                                                                                                                       048318e97189ce88b11ce51cccdf9900259969df5edfe0b6942161e
                 b8ed8cbd3caaa0f3059c3ef61b56ed60cd1 0000000008ae8663006da3729ddb03ad4c34d95f31                                        791988512cadcba42c52ac6e46ff12190399b8defdb677ee6516089
7240       13071 d9ef39535dd2136931a118ab89c89       d4d5c4c143c787f72796bc                     13233PPges7wk8z2uxPK9Z2cCZ4H8zrESC     cdea2101b55aa261c0d9
                                                                                                                                       04228e9cd48d031ee89e2b83e6218b0699deebb4d6d4db5ce6cd54
                 c73df03d54bc31b6fba21922e34258a3d2 000000009f7a0f561d3401713a658c55349a0b67a4                                         3e59adb56ee283df758f4d99772b439460a1b4ea7e0dc81f2aefb12
7241       13072 634169ed3075133fd1c181fd04b13f     b8fef1dad4e326e2fb98bb                     17aTFhnmBYr4djt69fy8HzVyGD6iBQfiTg      6708eb603979f2cbe5385
                                                                                                                                       046446ab646bfc62bc25fb6efcd8079b9c5aab95b128058767fb45a
                 baca6da2ecb9730892ad983ee71766b7c5 00000000c09a0bc9243b251b3b8b9ff06a6fba77fef                                        66c546f061f7d793268fe752aabb3cad1618f241bebb910732c1391
7242       13074 50f0cf3762a39119e7784d1eedef64     c23249bd4def538ec1980                       19NxrkVsJ5vUynZ4s1PM5iuq5Afcf1nhVa     e08879937eeeae526c74
                                                                                                                                       046fc9afa2be8b16e0eeaf3b05ac7cd6fd3774c07c03f04cbf7e9aca
                 045b4c21b583b8b16f9f552231ee5a33a8 00000000bfd207db43427b40674c368ac4390b21c5                                         34399ae576911b505ec885ad089efc51b3c21ab59dd565a6a3e0a3
7243       13078 78f0a1b7537ade94f2b0927e0818ed     990670ae16dadac9c897bd                     1HwMoyqhfamQs9GFEEU3kTtkR9Jh6qkEx9      e697d3536ddd5e48af65
                                                                                                                                       04d84d83c370f597a6d879351f4c5911be5a98e10dc1d3742ade62
                 897b385ad0b3b20a2eb6e246fcf21679ef 000000003627abb62d50c3df985af3c2c1982269f17                                        1e4cecd811432ff41d5dfa49c3132a904d65059910fe52b36e46131
7244       13083 8a59d9425ce9b076c772b7b5561250     2278be20aae66c2cf7ae0                       14VmoVm2LXeR5kuWFrMbnGucpNqsrVKgVH     f02fea1f0733790ee5061
                                                                                                                                       04856f90642d8d342571deddb2adc332ba52e7718159b3227fffd9d
                 28c22ec11d94d9536e9119b88121d6a380 000000006d9866ec77764ae42e78a2b7ea08facb4c                                         fc6b331c8a15ee65114bb5f9ef790156e2460f88cdaa435e4e0736c
7245       13084 44d7b2e7e4ba55eb953e36c9e12eea     34ae40b6f8c8f2885ae0a1                     15hn1Bd9fQxWNPTa3FsVpQ4o8MeWv7k4iy      808d054c34ee39b126cf
                                                                                                                                       04175648a4f97f29d011b6c83ee7feb04dbac151fbd950099923ce2
                 3ecec58a95a9ca5abb16386e4de9293656 000000004dcd3264e714e90d9ccaa114a4c0af1d32                                         a88f895007fa385435b32870ea09aa2f45367b1bd714b5d16feb8f5
7246       13085 2589b7d54f9b691acb3fb9294a1af8     5d876c185a637203495ef9                     18God1eYiiwQa3G1jzDwTmiJyrDa5ScGvC      c58e7e9f6e6daa41e058
                                                                                                                                       04c716879831b99d5009f759af85511c38ab3cd32003b1764b91bfb
                 53fac90823787df7758876bb31969ba2fac 00000000554034ca6cc29f7c20ccc4e3e902fff60dfe                                      dbf54174e30d036d196320585f741d32a594d938c3a6709d5fde55
7247       13086 a74fcf648d09220f8fe0de872c987       b4009ccc42c1582813c6                         1LRxcrykeq6kqcr4wSvJX6AKgaq9jRbWuC   4db220e9e638eb820fc92
                                                                                                                                       040fdf093c9d9cab9d6ff1840d840671d7e788d81454847ab9f1129
                 aad49fdc4d6540bf1b8e0486bef9dd89cf1 00000000d657cab84af93f6335517a3a0cae1863f2e                                       6d2d41f647c0faf5dc200fad39561799eda10109e2555d8c692788b
7248       13090 403639db3077870f506ed45ddcf6a       c63d5dc2effac5a04f386                       1FzQHq8BnMvKuzHeatqwHq4Mpukjkyv7Nh    3b46e04f288aecdd4dff
                                                                                                                                       04fcc5435ed407ca252583fe9c1b2d1df3f9aa87e7a3014dbe33366
                 428be890d241196d495bc4aef529f35b95 000000009dc5ba7b96db095e836d8f61be475d1d48                                         9855a420d50d0f7482691e3449e13249dc58295282c7ca9da23b8f
7249       13091 35c929f8a28e25b489cacf71b4a9a0     58387fa37131a9b6aac22c                     134PcTeFzcxtLXFG3kbqgYMusGTZD87fBe      8c199ad627e22dde28e22
                                                                                                                                       044e7289b120acd086bb0522064320895fc193c3ae1be2fc62f2fa4
                 1f980d87a05cbdb781eb8fd51592d3d4d0 0000000085ba2ad2ee0c447b67be7edc789ef7bd98                                         40774d043f19c4a6e89285cf5122674f24631d918ac43bf3d27eb82
7250       13095 d8a82fe49e1517256c2c29af2ad268     8f34b5ea41f9ceb8a09d2b                     1DAXe3GDnjCYtyv3ExfsCza8HNFumer5UB      93045726b057dd24e694
                                                                                                                                       047e2e7d82e2230abd8385323aa96158bebef15bc0230f83dca373
                 35acfb739fefa3418dbbd7446c02cadc48a 000000000bac8e5c04c558ca52bd68030bf7412469                                        45c25f6ced88bc3e80ee1ecf3215303333514b7e9ea0e66e089071c
7251       13096 34b327db644aec15d0c0f11a6db4b       59d3132e90794a81f05f93                     13vi3okNAjF21shZtf9mBqbckhSMP1ddaZ     fb57d5a77a0e8af7b5ad6
                                                                                                                                       04506775893a8fe7acbb67bf9d22891b903bf5f761cf5e1fe4fae6fa
                 ae1e04e3f25e8b9d78d174f52b94a127cd 00000000eb1c0ab251956f7cff027d88b31fdbe97d3                                        3946887fca6fb597b4300ef058df2e21ae3355e55cb9060dd8a6722
7252       13098 ce5eaba94e0addfc0db3f2694338c4     48b411a773e1cbcdd674c                       13b2E18vrogXphD3wbLB7q7nshpYZ2zeXR     440f1d2a46ee6694e2e
                                                                                                                                       04b7b8b48ed88c1d3499e5640532b7596576d21dffaaff5fb38322d
                 fef72828c38b63465eb40cda7b985cd2b8 000000005c6a7635a58d9310af646e04c18d7b0716                                         1025058bb1f5b748db4fc7df25abdc3ddd033b145042faa96fdbb96f
7253       13099 58a4dc22b1438476eec16caa6f71e3     0daebfb6fb4db30e9c6d8a                     1CUzKHgeVT4NV1ztSN8BZskPVtLcnSYjBf      06be53fd948bc342c97
                                                                                                                                       04f9eb20e094a9270935560bb65fe84791a1b9f50a397ce6976e81
                 f734ce31133f588ff03c688873da72d9e14 00000000fe4bb91998e202103da359565d32c4b446                                        9805a24ba65f8e2de3f121e14d69dbadbd364eeb5c996413b5b89e
7254       13100 75052629698262df11b6da65e45ce       1a7234eda2c8f4d13fac04                     1LUTq9iy4qvUH7khjfeE4Mh9V8xerubBTw     7d7bc38b006ca556baeca1
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 405 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04d1d4d58d4142037a5629c6a2e97531326c110572131de5c3a0ab
                 0bc7341f804051ba9da6468dab94dad7ee 00000000bcc916301863ed701df20bfb741fcd2dd1b                                       3781905b7c637847908c6f812d826d52990df6c114bb63a2e31916
7255       13105 f4f5b38d496dd6522462e62fd2091a     6682ddade4abf3458bc00                       1L26Z3pYhatAdNVxHbY7AxRbpDZ1YNveM8    506033141b2810a388ebfc
                                                                                                                                      046ee3c4029536ec1d84fa15f388a36b40f6e51dc178d038f3a044b
                 6bbaef330172d85becea33061c0bd03df3 00000000540410be16ac2de1c07641e99d6dcf6245                                        d4d875d74be7ddfa3a297e30824fdcc5634707e892c0ab7cd89ee0b
7256       13106 120be2d214c62fbaa08a23370d58f3     887b158aafc42a4c860d53                     1K7LkNS82qTALaPgWcK7VZNv6fYLqx9VBt     5babc43b1437ab9ca614
                                                                                                                                      04ab68215cff76485e330789d78407f4b3f9ce156170f44d67a74aa
                 92b5edcd38d629c3a0f5625dd3a222b70f 0000000087b7b71ad4cfa24a8dc833ef6697346be6                                        47e5e36199117120ef2f03c9d5f60dcd1822bc0762a40ebf26e94bf
7257       13107 d062dae2cf09685021ba6550268587     b6f2af2ae237f04ff98be0                     1PyQSMxuPSpwrikejExhhcdcyhwo8cxCet     16f061cb2e330802bbaf
                                                                                                                                      04df5d81d7c81150f931a2ef09ab0d406bf9be0f5e580fdc84472e56
                 4585c49314bcf0bc959f879dde481ff4bfec 000000006bd41a200005a45950e5f6a8a15071b9d9                                      a7e9d233d5ac429fc947666c8b82f54bc5af844e72fdefef4972d02e
7258       13108 8378651ceacf55a15518138eaef5         4ca37a4439e354584e6919                     1AmmiTaKgFXdnKj3HCMq5VuT5Z5ynWMttG   ae9ff3cfca336b749b
                                                                                                                                      0431e44664d05dfb389d8a1ae78d8d5a28e7a1723b42f01a42a6ce
                 ae145f97ebc96d99f3c5d6c133d6cb982ff 000000001d5a34dc64a70188bc538c38251c08e3d3                                       adeef4976e76a60ae6a91382d52bf6a3a0cc490a42c22264b16ef8c
7259       13109 ca6dda66be87c37d913dad3017a0d       cd77e4f8cf67ad576bc120                     129JUmm2jUQfcJZ7PPejb4uCdkkKetniFn    c4089a244d9bf80d6e9e0
                                                                                                                                      0419da196776eb3fc7aaad37684c389342693693f63961441ad06b
                 4494c24113352607589735d2780f652b11 00000000ef2416d21b1b1e9db622ab287d34c0559b                                        7bd935b71224e5e3e7f5a22b4f2074fb078dc3f417ab833707d0318
7260       13110 c0d10f88615b1749763c14fbfb4322     cf79255f68e94376232ca3                     15ncT1PwFg4eoYbGywVqbCEZrY6sHV75Ae     7dac38ee4a358ac78ae28
                                                                                                                                      044c38a4ec9dea8239a6c7cbcdd1461b173991cf9472a373eeafdb4
                 8b3cc7b4727cc73aa26b579aacb0d1fae2 00000000aef3a7304501731d88465627be10808f26                                        cd9823eab0a23330b3efa0ee75011b63dd03cb7a54defbce4c07b4d
7261       13114 9a5c84c4077947285b5141b109e695     0fdac5888bdb3471318176                     1DK98m5yqFhiNgGCdDQ1J6cMGQ15M1qt1h     7462d1dc4c0cf39ddfc3
                                                                                                                                      043d0337cf3d03779b07a2fda60802b11e01d1bf0bfc8abf15dba56
                 d13fe1e13ced7bc1b895a734d3d51ad6a8 00000000c9c2a62787ebb46ef56baedfd650920621                                        7ce95c2bbd512b03b54536481436cb429048ae71e945d91b58803b
7262       13116 7b403d2966798b0cab58f8b078c145     c87400d509b6df7ce95eac                     1KtDsZ3rBRc1ycM4r7ZDPvYJ7EA5ktcdv8     494a136ff4fc8dbb39d0a
                                                                                                                                      04a192d1539640ceaab776aaf5de258c02eef6b622ec08aad27ae3
                 01e257fda8f475a739c55694d1b12093e4 00000000bb002685fde929b46b2218a30d116a6ada                                        08c3415e0e6c2e264ee202dd22d4fccbcd6a6423e0bad87befbd953
7263       13121 fa262eb6a05ee17e0781dded0effd0     b7b7a50d2a22036901f215                     15rHffuMGK3uKWEiaok4SP9yoAqW6hynXf     09a18f3bb7a646ccf871d
                                                                                                                                      04949d3569fb73cd9044ee72cefddc000115ea87a99907264f04633
                 083a0763d5b504314f1dcb04a11949cc67 00000000bb0662b102c1b54a77a3a5c2ab4617c2d1                                        6f8d121e3194bca81cd33ed09578a0ea798fd5757909d4b05f89601
7264       13122 075032765cf9ac6537075681a626b9     59d6bdc090dda53dfa1dda                     19c55zWoEUV5kqucGFq6WzCLQ4Ti9d8hUH     4ac63e8799def37ae29a
                                                                                                                                      04ff17eefd0ce0bd0c470ed51f75d30785bae8342ccf4da9af073a25
                 3bed69e6c1444f59ff4ff187ed11510417d 000000000f4fb662665119817d37624c395a880b74                                       82a0841082136cd3f590b5c8ad1ee9e8bd4d008f95d736f47d1627b
7265       13126 952bfe388fa912e032dd18e48900b       ce2e732ef4cdb54a67ee12                     19KGkB9phYRnwMSEXfSX1AKWYi7sbbCEMv    03b36330ed529136e03
                                                                                                                                      04ddbddefc2f3cd62c5f0c86b53f86876af21be4e0cf2bc4a8be28d8
                 c7e3822f46d54ef7d4ca46d381a53dd705 000000009e15497fcf39e39886cf45ed824489bfe0b                                       3cc1ba9f56de594ca6193071f05619d91a9e5cb165297eca3a9f131
7266       13127 81c4d640ad61f5c16c16a5fcf52742     e7076736389680ee5f9b3                       165JhSac2xDN1HNgCfqwU3LJk7WiqBqX6u    96580428d75f067aacc
                                                                                                                                      04d8c8bd15b4290d9fbfa7dace2fd7fab7bbcc69dbd12d8ebf88d28d
                 1bf9b1afdc9d67088bd402e6ac3e64a9f3e 000000007dc79292706fc54a8f955f6296b0b91b9aa                                      7c847fe4903dc28cff66c3017714467066ae4657549e77d216d285a
7267       13134 3b43928d569b425a4ac472c1fa7b7       3c6e3c2e8177698bd5486                       175WPYywcndwFS2PtTVrJN6cpAZA2tREeG   bf39efa3a5016c6981c
                                                                                                                                      04465c3f8514a9dea67e4dc1b452fc17c19e4e68d68274452a0c94f
                 9aa96d9dd4dca283a022ddfcf5ea68bfd8f 0000000054942332907fa5dcac6e323103651d3dd4                                       8e85f69107d0d8e8d8c7184e1a397e4ec247961053e764159bbc67
7268       13138 0c20790c8a08fb01fc0658c9c7be7       64aee62ffed48c3c0edcb9                     1E1MKcKf2YvFBSC6tX9BKZzDSHBawyrBR6    59a320418c91317bff0d7
                                                                                                                                      04b8d71bde19e84d4fc4b867a6fc68862abfee10e840d55f0dbc951
                 65f712ff86e3886975165a24d4930f1536d 00000000781ce5e03b0a80db2b1c878d0bdfaafce7                                       04538d0d3166be5384ed2b133c47e0dfb4f2564cce52b564fd04cf9
7269       13140 ce6bfac0410d8d0d183e46d95da3d       1d6f1a40186a904c713472                     17VDsAJ2gv3UVg81jtRWGiF6SdvZCdgtko    6347126264eda75c00ba
                                                                                                                                      04a0d63c944bea6295a73b14ba31a84e76e6f0409d8c8569483bc2
                 762fef9e5c07072727a9aab05bc7e2305d 00000000ae8c1e3ab7d28429d5aa6681577feebeba                                        719bdb6a0ca83b2af14f225166020e8a6c445baad1688dc700c5dfc
7270       13142 e3d6ac6ddceee35ebdb8eb5e31c885     31d7946fef62662896af72                     1JvCYeWdgC9HwnHgQ4Xi8qfjDAL8GcNZe7     f82a9b6d770b9011a254b
                                                                                                                                      0424cf814585287c069fd61078ac252930e289ce01f460f5d613eb3
                 78f191a0e6c60b5cb9bd3e9ea4f68a6405 00000000e712ea03b1f899342282518da9f08bdc95                                        332bcc903d6b4c6f86064a93e2c3fca4fad944975d93638f87880cd3
7271       13151 67f4a8331987353287868bb3a7d355     92fa1580c540a9ef2a56a1                     12r1dcdDQ7DMR6bVdYXb6GLT61mZA188N1     a94d53bd238a7693255
                                                                                                                                      04eb953ace9615ae00446fa7b78624612c61bf59859d3904e5f7806
                 377537b3fbbdb47a9712178b8b34778a98 00000000de1305f37a253636b801ee475fa23e1cfb                                        c695f06245fbf67f57345acf91d721b19c72bb011cc4ad9e40910294
7272       13153 536ba14130d9632040636419916e1a     56c82a43b98d38434e7c69                     1Jxc9q1QR2sA4JRBmSPuN1W2j9C9daMAtf     c6159c2bacb5bef015f
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 406 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      0409b7364aa7b6be9bbc32ac71502e0a5526ef2cbfe58a0e1d1018
                 b02244d44e391481cdc3ede12a1185f45e 00000000c088e8e4a554da78508d012e2985e8fdc8                                        ee73e7f4e2bbd8bc130b9178bb54c78044a236e06c711e99759b86
7273       13154 12b444fdf54e0b8ba9fa3d8d486981     f515367e5e390282c658a6                     16AZa6c6VCqyGTzitzX8U5thVvBGdAvZWi     83db112b23bad722191b6b
                                                                                                                                      04943089fbab781a8d07d27cb8876f4ce69aed7695880ebafa33858
                 ad8e85ee86607f28b96df0ac948c82310d 00000000d369e40d2d14ed65990b5530dda55e347                                         ad4d1b98c012b19fbf2c2f8472a26bac9d47d24a60ca6287014eb58
7274       13157 14b25d2d50a48ff4efe8745244dee3     c205aacaa5f2b87dd3fe7c6                   1DqSUE1oLnhZmjk3z3buwqstSonLF71538      d99fbccf57c27c851b5c
                                                                                                                                      044c42b2afabb62bd0affa53d2e8003ea4ae49be95be8ba04d8f15b
                 da8d4d6105ce02d8e45a99e4b14f3e59e6 000000008a78e4017b59fcb2f1cd9a46e498f682f37                                       b212f21a7dafba0c83f53812f9110087b85872f0d7565710c66e000
7275       13160 eeb383b3acc2c52198390423e5fc09     567cd13f8c935e0f55c62                       1BBNyqptcidqQ9fW9ieiy36b5hNfGPoWSo    afdb0ce3bd3e8aa1e065
                                                                                                                                      04f7e90066d43d0fce806bf060cf87f6f8ce9b089d0ede06b07ec58c
                 edd6bd1485435fedbf11559c8cc74b5019f 00000000071e30a9fe7ada1d900d859a3bd7c4353e                                       08e1c1069c08ed7605b9051a4ef0fd98f68b87cf2555b4234a84152
7276       13163 27126681e648fd9d08b513777b1a5       2dd69c51ba48352f144682                     1PBugaHTK3kfRw37BjcyFR3ZySosPhTDsf    d4cefb9a0813e9983d8
                                                                                                                                      04f92471376a3ac0a99c27aac6e85a50207dbee73e73fb68977bced
                 d3300457a11f5fe786fc2598be6072fb365 00000000951df4923d876c9329199bd8f2b28da4a8                                       80dd80dc998c9af3139f506de341034336075e15790ef3b5afa8836
7277       13166 c9a5b9c7e7327e7f333be14d1e74b       c55ada16ba57b918add3a5                     1PfXHBm2Ctz6CcDezyZ9oCjyUzxz1VkKew    7ea75394e208923dc65e
                                                                                                                                      04be822d394b50184b588190fb7453b485ca49751ba10d936ec738
                 fb8fa9c8853474b419f00ef985ea260248a 0000000060177f27aacb4e5edf6e84b330651227af                                       328c833128a362d5208ac2e909044ad9984ae1d9248d4033db9a7d
7278       13168 45d3c5d84a9624eb9683a85fce84b       4b952d9d092d426a13ead3                     1FN2R2mwszrS19aQawuGrnPc9eDim3wqDc    deafe685e97146ed3ffef9
                                                                                                                                      0439f07c0f3c68960055aa865df682633ab55f786a1210d0c32bbc9
                 708e024074cff543078cd0a537b78941ea 00000000bac9ecbbba18df29af5582c97cf3cc331e2                                       2e285f4e363ce4a64ef0787d32112d32af1e58557424369dda9014
7279       13169 13c3747873ac35f4d5e1210c1c98ef     c0e05a72c46a95a6df7d0                       19BR12LkivDhGEvUsDRueCn69GgsJe7Frx    b81feff59c90a81fea539
                                                                                                                                      040a328e433b1e327a739807f59be9fb5c31f6a127d344a25fb0316
                 8c70ba96304033a9dfae64ad9df1016fca1 00000000f1c6e71ba53031d43ce53f5dbccaa6c68f8                                      3a289876f739cb7b0844eeeb7ad254bb6fb9bc44cf95ae419e1ecf0
7280       13172 2f1e6d16360a85682afaaf4c1759d       5a6e7551496384abb6734                       1EQhPLyqsgvhbBqTMmz8U4xcNN3s23kSrp   af0a206bf383d245bd9d
                                                                                                                                      04b6f85fce13d73744768b6e7c9fba7c0491dd3490646ea1b835724
                 024d7881ebc3b0d6603589b33bad261a3 0000000082f17f0b1285631b00e0dcc5c660b7e7db                                         4bb9a9b23696a49dc9a4ec1fe859e7a6410623fd2ca1f61fb4cfcf7a
7281       13173 08083a1df6b7ff12f1d95830df82036   1945e5c5ac52cd16ad3a24                     193H7WKnhjUhWDSa6kjez4urHP5xse8oDd      5709d1f9219f39d6b93
                                                                                                                                      0471620f613adbf3d247cbcf5c635e0114e8cc75ff302ace7e5b941f
                 d0a7e011c51cf17cf70b9f74aca9519fc97 00000000c67b802b0e6ced24048903a1bd21ecdb8c                                       040bfa21e7c3025973fe9ab46ad841ffba6e5253292936f8d17b143
7282       13174 84e3b043c2927c6f25143c2f756ca       1364134198face2a30f2f0                     1xDv6Z2oJWEhpg91aj26dDXmVo94SADfA     af24d624d29e7566f6c
                                                                                                                                      04b3edf5f25b84a2c89db3b3161ff59a4e8ee800890ab3c4a811371
                 ede53bb8e332f4a73acff0a99f2d616301c 00000000cdc70513210feef454f12f6a37bc92a5743                                      1cac4950e42823d8bd7be85c0e5330bc401aa3df9c4977ff9815dab
7283       13190 ae4a88d30db84cbc6aa81174079c0       26c9360c47bf7a051021f                       126aFC7xLdU9ZLgvJw7kcRCM9xb7GJ3Kqk   7e754a2ada62f9bb3159
                                                                                                                                      04fbb21d1d683eb18807b4fff7786f745806135e43d4b14dc240232
                 bb24521b998509c7e3955fee5deb4a75a6 00000000ab9a3a977d65bb57e5a0ea529808ecfafc                                        a973c06d3fcf8d5340a65c608abaed62151ba2a5da4f18fdef32471
7284       13192 f7250a5dde4a3f947af537209a5e94     e0dd61db28bceef9436418                     189nZ7UCcoQQkAfzSQ9eaPgJDjSczzWiSV     927d31d4838a51a5ecfc
                                                                                                                                      04f10e49d7d8f3081e30f2ae45f42dff4efdc7fcf82d48dc97856ef7c
                 68ad169ffda0593c514bd54967d1ba5fc55 0000000098ccc77aa51b1c02c03505e8f69e9b0d98                                       b5dbf5026ef30ae028d6eb34cc7d085451c727f6d11f590d03d5666
7285       13193 7c99ae69396122438e31e36f0e494       8bb3ad11b2c3684b193a0c                     1FCQvtVRvf9s9kmsR77aMFWisALmzNwznH    9732db6b891f7876f9
                                                                                                                                      043f399083eb160d12ee9cccf25f267380fa521c3ea7b2ae7e0cb5fa
                 852aee6ae5f8810436c9c7ac1497ca0069 00000000ed5d06a594fa792bfb56a92c2695bc009c                                        a24e461bcb05f2425ce005f67d5ead26685dfcf7daeb3a02a05f486c
7286       13194 ef584d5997f178d9a597a2f9295f7b     97cb47f120874262fe5cb3                     1FPHmDoqWZMAfDX8VQDP3nUQnw71AzuY4e     ad7a9ab4b809242975
                                                                                                                                      04a7205c122ba8d0ca49e983b4682967dff3c9f04210f0b225319fe
                 19f05dc15cb613d5d96ed34ded7d8d84ea 0000000019c6d6bb1c8263d62276bf3fca9de28a91                                        1e897f22f0a5a1749aac5e77d7624c0862131ba25fbe927672e7414
7287       13195 67017e5ece682bff2af56cde5a3ffd     d0f99e0761dad1ce0bf70e                     1FZPzPsWTsUYRmdc7FGKFr1Wou9bkLZVFy     2a32b4c40cd4b8d0cf2e
                                                                                                                                      0405639e87c2e6ee08f8f71a6589c32e57eb89e4eeaeb75b49abb3
                 0d642a7095132495a39920b4c75284d71 00000000518715c170dd111de98a17f39f401b5777                                         391ae560156c5e4a1ac0047278ad3f2371bb7691562003cc83d81d
7288       13201 81c367215fcd3a8c8664c1384b287d2   f582875f1ff51fbd06c2cd                     15xbueMsvq3MsGi3Ttg5Z2SToVbXWMWmge      5d827c178230e04d4eb0ed
                                                                                                                                      04a85251aacf7a595fb89521aa06c8fb6eb01c875cc64f34cb8aacbc
                 0075fbf024be1eba05baa209809456514e 000000007c224f06dc626d94bb7dc7e18be3f78262                                        b8a657102991bce7a0618d11fdf5d6c3e6e44625242db482d34fcb6
7289       13203 010ac0c3d6ea5d960cb0523b0206be     28df468547092aa8ee3bef                     14udyXcNrxm3Kc9uxNqAE9igtr12R9m7TK     13dfed81e05a53b7833
                                                                                                                                      04d6a8a6a54cbc3038f4d5e871a159a32ea4a5a3a7e4ad8ce22f86c
                 c821efa3bf19f160f8436566ddaf1d6de39 00000000462fd2c6a47473ee2ffbd788f0dfd0e365f                                      5ec2d9c9ff921ccb68c5f7fdd2b39e5f79ff89fb27ce21b77eaf57160
7290       13204 6ed025acb2784464e0dc1f9a5bec7       86e4dceec0d71d25315ce                       1RsCoAZfGgBT2WG3abUN943SnDmt19ZXs    530bbc74a5b45742a5
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 407 of
                                                              913
       A                          B                                       C                                            D                                          E
                                                                                                                                      042ac95d911577c948168ff6fa646931a1fad6b20b3710749219a39
                 acca7236bc8b6547d584d32133add5c14f 0000000003506817189675015438bed6da76f93ee2                                        5eaaab6b02534e3e8a07e5255c67d82ec86d30699b6a2862ebd694
7291       13206 58ee471ff69d13389abd7701964679     6cd5747caa362d54cccea2                     1N98u6WwSoUr2zQYCEFcMAifoNBwbNBicR     d3e0fa29f9827d5980371
                                                                                                                                      0494ba87d232b2521408d6a7fe34cd79aed22d70e598096af5b2c9
                 06ff043290a197a0e013e6a2bbec99cb5a 00000000136188998d08099751634176aa4b774dd                                         750aac925e6e39cfe38b73cf32ae71db675b8931489775adb53403
7292       13208 6291556199166652fa0d862e5bc4ec     27c959259303cd880a3b39e                   1GfoeMzFAex6idzybPg8t625dvzpi5ozY8      821e13b81a15fc07f12046
                                                                                                                                      04aabaa4a09b9ca2b1d4a36c8df9a64f9176145aa561638d77b798
                 ad7b6f84f6c17c562ef1d5402bbcdebc036 000000001435ebf1426abc3ab51561790cde9d6804                                       06a15a50c494fa72343d21316fb1a1a71d215c0ce152cee53cebcfd
7293       13209 20e3a6c4d675d5e5924048030b579       7e6296e40cebd2b65fbe9a                     1EnqpXrZp6VbfVRaJz7texwthR5kXJfZdi    9714bcfad3603a4ff8a56
                                                                                                                                      0409d0c94f7cc62e3b97d6a71469602d0957fb99405f8c34f58d9a6
                 b10b148dd1a5fb9b0a8fe2365f9c3988b9 00000000eef24ef96f0f9f7424c1c25acf67ee1b2f77                                      d4c41b1cb0d2c82937c9ca13becf0c50f843e41551423fe8757a390
7294       13214 7d0be7f02a88cc929a69336edb4c83     c5a6e451767d9cd9243a                         1LjX8SkGAFUUBQgsjGX8kPb4wdgpr2y6b4   7d1af5d86e3633f49e34
                                                                                                                                      042137407328f53a525cd31b9046a0b9801c3601885e9317fe984a
                 b386d529468d4d687724b3c54360b92bfc 00000000b25601d50c82cdb673a80007a812882264                                        1b7914828fa717ceed5efa5c148c2bd2e0f7d5ea8a28c080da10c08
7295       13215 745fc2de9aac9895ef4886cd3abbe0     43e86cc3240210460cd1e2                     1PH35HPBeeiXG93GWFvMLVZhGaewx2h4at     eb9ae0a0b68ef723b4710
                                                                                                                                      049b6d5b2e4ccd9b1ece0b46328edfbd2fca3de66a6962cc4c408d5
                 6a33a3f47278eff36eb8019acb07b3e298 00000000cf92790b49d34245d93badddc3874aedd8                                        28a80c724aab822a64aa2e61badda04d3c7dcc8b3667d36d818601
7296       13219 d04db7d47dea34c1cbc2fe31f7003d     97d85d88f2985e69ef201b                     1GWaTv2sMcjZvJGkRfbUSmmGiCjkjjhx1Q     6a5a852738e5efb1597e6
                                                                                                                                      0417c573b9b2f774adaa046b6ef0cf0fbf8be27ac4e9f3c36bf18f7ea
                 a7cd60b47f7fab8bf1429a7f8335c411b23 00000000069ba8566471d97935b70eb7842d3de42                                        57de00a0feb6c18319ec0e4c65d07b3cf08eebee7d8b7193f517deb
7297       13222 b9db9f0d19e153462926e9831b99b       170786592946e03fd15be50                   1Ce26WeDNp1YotayikEpdjXKSdbkdvzdA8     029d04899341454b9e
                                                                                                                                      04d968dbe396a15a500f3f54f207a5408b92b166361c30b305e210
                 f764da97d96fa01fff7bb86d230187e4d87 00000000d108d9eda476b3c5cb870ae6152a09e649                                       988313c4a0a2c57ed34bc2b86a6731440c6b91f6dc0cca87724e965
7298       13223 c964795cbcae05b378559eefe8f88       79b35baee3966e2644ff8f                     18X5PM7fFDHgkuhJrEbK6eQra6ZLyRJjBx    75b6009f9db0a09d75832
                                                                                                                                      0456f985a6ae4426ab24eb54f2dfda37f21a1e3f5fa18025e76768ef
                 8088cf01cd9098435a2f61fc23bfe8e5f79 00000000657336d15c3675a020d47047420ea52c26                                       3a3ef18bcb24485a78c8dc6883d14da011b378cdc706d480be3831
7299       13224 df260aeb953b25e8e2396fbb62c06       688a922cb157220e3b0efe                     1HcYrZZarpTUMPf5esfxbbBoi1s8boGdmL    63c741bfcb5c1c931223
                                                                                                                                      04baee16d2812467ac529b1c7fb2a6529c694102a2a54f8016ba10
                 c4832640384567be290a38466802214c54 00000000438b719e3106a64cdf302783ede90c23a1                                        3edde5505c5b257f4a665c0a24aec3e486f2795f566bb1f37150d83
7300       13225 b4cde80e7ed35a16ea82b79514e7f6     69651f8ac7c01b07754fd4                     1KUW4onSUUeeadQrHmAdVAyfdHvJEgaEex     f0b13ccad6bcdb340c37f
                                                                                                                                      04565d7d5894beeaefcf1512637f7c876346389b62a1fc07bcb0a27
                 73d1ab1555bcc1631951963b803d5720c2 000000007a438aef02116f463831610d2b7c197b66                                        2dd79beb20a5e90f8e64f3641ec8d47e75c7777945c5a798b050c31
7301       13226 f5485fee3c91812d92bb05879ad257     43092b896e9bc66d313cb8                     1Bmucx4XxuPYFFB9T3Pb1SM6g8t5hGRejH     bdbdff6de0e89af8dc82
                                                                                                                                      04ca35c9b36e4b4617155c84bda0df0c54d40e658cc06c574df9652
                 1fcf63d03ace08acda56e25f2d69bb58dcc 0000000074961beb6e12eb408043aba9dab9bd296                                        554f1a8e88549599bb0894066164d27f5bbc47412bc8e8e11fda69f
7302       13229 22420ee2f5be150879bcaee7b6174       033d171e58f4c52b2a0dc69                   1NSNiqfUoaEYsdmLraJMjV2WRb2oby1Dxy     030a86ebd102c227d0f0
                                                                                                                                      040b74a2d4080f55744d5e0d0a2050ec6f079d48dd06a897f3165cd
                 218d2aa1b93e512b04978b4270542ce62 00000000acc210fc7610c129aa11f18894b2276281d                                        8ac7539c3c4b8ae771a423e295cf8f130155ffe616ae0698ec120fdc
7303       13230 1f110402fa8e8a3afff355ce6be7865   ee17c471c44a03dc2dd38                       1DQ8d4FeEMYAgYfAi3eMjrWm94ruqCZpNa     869073c621f0e3a5fea
                                                                                                                                      0450bd6b808dd4c22de01e7d22b5d047527ebde892c354f2502684
                 52e4bb5be468e132679afc1200f97d3292 00000000d71953c02aa2a1e8fe80dfaa1261bb1a0b                                        563c21e7a4f9f0a4502fb4eecd8b9bbd3a539b1636a81282446bd78
7304       13231 1e295bbc25ad6225105be699014aec     247e796e51653fa06c941d                     1NJMexZ9nUV4ERqFUdLT9X2nPWr8moa53o     dd5c6e36aba7c9fb94085
                                                                                                                                      049c8fe5155c4a8887b8d38dc8aa8f781b721bcbde3dc26bef579a1
                 9ddd170f9f735bbd4e4a2d1a7e834b829f 000000006f44260e735c35ce0830a650adb53c9386                                        e216d96ee8b5d380aca44c3ab88b6228a5b6cd69e7696c349af421
7305       13232 b697e5333b7ef129e8e773a419aa5a     dbb49af6b8d98e355cbe7f                     1MmAURYsa6TsSd1ALjrBxamWj1KzD4z6EZ     1c64c875592addb4c293c
                                                                                                                                      0480360014410c3c3f1ca74962e17d76112f2723d09ce4501755091
                 374119db2257495bbcec73def979062c78 00000000a87c302aa08cc702476a031074c0aad393                                        793c819e72d80142e845cdd7afa67dfeba477e063ead0099fb3b37d
7306       13234 9f834f6e572b43cb90415bf9c6c17d     e769440d01547f5e351be2                     1DwRsBowDrRgQLxu1R7jTAaybnDh21eQQ7     1915473c9fbb19c16508
                                                                                                                                      049f3401a196b4cbc6a4544b883cdc216496245daf05f14c494a993
                 0bcff00688d6217fa650c5ed5091e774975 0000000075bfcc5b300387d4344e9ffa20bff94ae24                                      8bee6f7597e1cc23b39995af1092a012f0f8a5654912b19bf12a7d3
7307       13238 d5bb5ccd4f67414b62f6ace1ffbbc       35aa72b2244c073f6499f                       18KhF5nHuy6g3C7JWUpbfay7ZWazNbsSBQ   87b36503169af1e5690b
                                                                                                                                      04d6cf3089fc141f7b34ec2b78afa3efa3511951d94ff335b668ff236
                 a4725cc328311c02fe7c295e7fa60b6d5d2 0000000074a8bac2ce7e4a625bc5887a23bfb67d47                                       f49f04fd195352eb1c2d6e1deaaea6bff0bc974155f426f7b5b9e4ed
7308       13240 b04e6027c9446292dd0ae2192e439       50ef98a059561cc943c913                     1LjCiBUDukx3moYQfHDvBsHn4mLs1rAEte    347f516c233d2de49
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 408 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04eaf9959ae93ee85e1f8799895175afe7e57593c05f61edec439c3
                 924acf98a25676ec911a2584c2e7d979cf3 000000005a8a2dbef200d3b51a090158d1cbde7d9f                                       2b4c1d157434b0a208de8e0330c9a3c325390b06bbdeb822a9faaf
7309       13242 9d78ec731c1051267d7470a5c9bc2       f654d8f9ec1d7e7d1fed53                     1FaGEEpvwiHFXwsnt1K5ioeHxY6NFdWZtp    87c5b86468709ff57addf
                                                                                                                                      045791962e7ab423eea7bba3d3adf5c1371ce377d7a55cce1031e3
                 7929cbe939559007f48631e4af81d3750d 0000000027c714beaac97838faff480cdbcd0c6896a                                       e9273e4fd9d5e886a20dec9a4d61b2533d441ebf4b3e448174b1e0
7310       13244 54d4e4312f0084827cc5305eb72092     5c92e41a6db32599b98b4                       1EF5QSm1HyqmxuvuSTdaHmP1ge1HArXyHw    c07c5c567f664b3312d284
                                                                                                                                      047f9b7c75c4687e49bc7b416c3cad44f12ddff2432e548984f113c9
                 dbc927359b0ba08a138b164f87e52cf384 00000000906cd9f10ee0136090cf65a3c23eebc0eab                                       db894ba606e1569aba9ed2a70da80b0f202df04e01622b291e694c
7311       13249 68b6aa7d9dca75a906fcbcdb582098     00d6ed2170cb414dcb97d                       1JEUZqkbSXWBxWFpyT5QXiyaUSyJdpDNFY    55190b6ead8d62b75c1c
                                                                                                                                      045d0af1cd255df9085ce4add422b17f4ae971bb9afaa2d03b40e63
                 abbb272ff43fdc6722f78085829404b3733 000000003acf3922b30d67fb8b69d142d10e0589f5                                       32a8ed7b6495dd9dd1bc5e71471a815460b1d508bd99c73b929eb7
7312       13252 48c3180cc289345f334646396bfe7       28428b251820c1b8f474e4                     1CPUMZ8PC5c82UfEeUGRoP46V1DnPzKwvQ    2986c541e366a97c3aa41
                                                                                                                                      047ac03f708dbdf8ee1dd5ec94d448436065f1f0e11fc01eecea13bd
                 2e50fcca8b4fee4d1ac172e5f4604f135b1 00000000eb35df0c46acc60861cebce5c31427a5c94                                      763be606903bc3ea75fd2126f7b1c6b0c5099d1d3cafbe7141f745e
7313       13253 6868abc22360dcf7c6e8fc58b235c       ed0fae6dd248d2da6f8b1                       13CBdMmBqGRBaT2ZY8JNeN1V5bKBX8Xxfj   8d8a1f2f7d0bcb6910a
                                                                                                                                      0437389612f938f31d422dd918bf022116634bf7e6bc519ade51698
                 3ec53eb6606c5a0d86e614467ee523a24b 000000009ebbc5c66bb90a4348e17a0fcfe7f06a4c0                                       ceb0076acecb4efd227ea3b1f625e32e199463239e3d85a4f579b09
7314       13256 2dea5b80ed17cfc416dde184725767     9cc27122ec4d9e18dba1f                       14uNmGgZ6sN6ZfuARYYwgmUkL9WW1hbEVt    9eed68f552f748173136
                                                                                                                                      044c98a272f7bf5efe38c090c2cdc2f7f40847f92e6c93bf59de1e0bb
                 3b9dd62b3fae8167abc29258fd12219547 00000000783cd0daf0dfb7b9d92d419445650442cc                                        d41fc89464cb880440293a5792dde5889eee5809c67e1ac697eb5d
7315       13260 44e3d6261b6c66ff11e46d972a65c3     44576d845a530876d86650                     1HaZ6vW3q3kW6ox9KANtpMGsh6c4bwK827     cb5186c99535a43fb1d
                                                                                                                                      04969aee7e62b0d41280f7e5e9d5a82bc7250f379731b6af34cb983
                 38f8b619f4ca6f41a1e859e65d40f1e8e5d 000000003849546d1bad28dce892d823e6e8b580c0                                       5897fd697cbf23ce7d6e7e4fe7e51c319b5de3477ea1c677034ed60
7316       13262 f603c652ba184390e80681f06d948       a999824f07b4a6a1172e92                     16FHBB9eDvRAzw4JVfoz5w5ZTtX19F8sYa    763c8e5e77e46779a272
                                                                                                                                      0422b08f8a6db8f50c544ceaa3d4bd158f3fbc81b2f056a7956b5d2c
                 42f01e7d2f4dc79eb59e04cab230e1ef56b 00000000933cc2c1144abf5bfbcebe7dd7efc656b34                                      a708f80ef506d92ff9f85215a543e3e3a47eaa1bce6d0ca557e6651
7317       13263 76c84a07744c6b89c6306f9fe6bae       0334842e94c0f23fa40ff                       1NbRvf7JZRGdPaPokYj162VQPg7ELUBksk   2fb1cb29ec3726e39b6
                                                                                                                                      0432b1bb8bf6312c60cfa2c74ef3637d544cfafe77c4c819e701487d
                 1baf0f5b4bdf972eb581309edfb9e4c576c 00000000b18168c0262d34ff380edeef6fee470b22c                                      c59eb0b9c1dd26935a28dc60bffcf54e2e10fd6acfd6eab26ad4ef01
7318       13264 4cd814928b76bcb1833cc646d9a22       8e3084292238f89619584                       1EVXabmXbeb15VrWFHxgHJ5hmVPPTjFby3   1c1fb0c17972987014
                                                                                                                                      0434af640b38e91d858a9844515dc3f6c1dc608fcc1271f54ac044b4
                 337a2e2c4f76ca2f9bff120e1fdc94a0212 00000000c80bd54d91e2976ab32a1b7219e1371d4                                        881ae325b8ae44b3d0133c9a561a41012c847f8a7ec4c721442311
7319       13268 d74768332c593f63e10dcd0968607       4586b9794fca2e72dd06b71                   1AiHDC1sCcrTehJxpnB6W4sBhFphhnGSrf     bc464e64a8e41d1b5e42
                                                                                                                                      0479fb6bc33005a011de9c5a14825ad61bc152b6083b4585b31e53
                 9e98b0ce73d7b433dfd728330935cb880f 00000000a6b81313e91a188d2dc62788a8fbe6ad5c                                        ef6f79d50219d31da197492e7c3a5b193f0cd61cce8bd8448e3184c
7320       13274 b72ea0167c842a5f2a3d252bdcdf2f     262bcf1b29ea75b6c32724                     1LRYV8sfKHik9RaxCMQq98Xpfd4ofkun75     78bdb935b22784b963ac5
                                                                                                                                      0467dc5c6aec2fbdd51c6124da13e8fae236819b9447ff92b33ac62
                 773b0cf4a93f522fc1adc3959671726381c 000000003a8b128449b46b42c198d32b572bb27de                                        9fb6815d239dc1cb9686fca1164ff297b5b09f0c09e91353c77873d3
7321       13276 682cc922bdaaff6b030916750a8ed       58b251efd4882c77ca63aaf                   17QYoBEmNevYt5ENY1MggL3mKhqAAW4imn     48c471fbfc395344e96
                                                                                                                                      041133381196cd2d8699f7a855dd9390828166aeb26a4e4c9fb747
                 097c960211321e696398179d7f4cb5dab1 00000000399c4ee72b53d69989821daaaa6245ad4                                         5de215b13ff6ab8d956a2c9904b0a1dc1f94ee66d2935874052d93e
7322       13279 7cdcf2aed5df66b623e1ee6592fff5     89673c96f8c8f1cca3eac86                   1NCQm5VsSK5rfSYDLPVBqRffxeBTk75Afe      edaf59d12c402f16439cd
                                                                                                                                      04fe2154f5cb6677c2038b529a96b348fd376c3cffd2acfa0926386a
                 ffce12df5e043faeaefe743dbd2cff8b7802 0000000094fc5c027aabb75ae7d1c07d5c2c330ab7                                      423b96b68965e5b4520f20b05ab2288e8e7cb7caa102f938ca5c05e
7323       13280 73b479925605b373e857a374f35c         0dd23f919988ed73229b64                     17cAr9w1QJknagDWCFBFLTxSXr4716NoMf   6cd40d403411e26d761
                                                                                                                                      042b7cc7ff07e087f700886e33817283076743f9097ad38eb6d242f
                 26e3b1712138ea090e826877c4bc8005ad 00000000c4d25f5cc3081d626fcdadae57f0ee88805                                       74bad683fb5a526091a8cb0617fb0fa09feaa7c1964da242869d8e8
7324       13281 50c7d793662625f72a479d3aa6841c     879f2056f203913d60b92                       1CgvehF3obYdKuzQz8k9h5BdXhv9UuEnX9    31a5fc615390a438c7fe
                                                                                                                                      04ea623b233bdc5da57c3f924469401e2a0b2e00447635bd8ff8789
                 ccfce42c34a84bfcbcf0c4969da29b0fe1d8 00000000edefbf81da58dc9ebc6e3a91100a03e524                                      c63c67d7db36f413c0af6f4ee7ddb567a8fda9be2e598531c2a225d
7325       13282 3abe3cfbaa74185071ba2f8ba140         ed306f54eeb6a2fad3dd51                     1DaV2GcmJvSqvE88dwm1NBwQCBEh7U3D5X   67be890f45bfcf129e4f
                                                                                                                                      0467297350852ec38356a2fa59ddba3e54c150576711742fbc73d3c
                 a4d32582be055e06f739ff23a84d19bfaf5 0000000090a1b02b89124c9f4ffe9dc3366977ea9e2                                      d17b6cf963c1569284cff2543af1ee209470931930002b3477e8269
7326       13283 f130e8056c93ca276bf9cf0cfa733       fe84c75c9fa8ad29de042                       16LzN3NaKYUJK9dk2HRyV5d4iZxRGRTjSc   6ef5b3a67cc1c4407ad5
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 409 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04ff8e7e0d1d0a5f51f28c8215a3f974d3c24c776b1cd42986903ab0
                 8a4cac4812b71d6e27aae18774aa27e82d 00000000b78632b2cdf258d29cbece7e2b06a634ae                                        4e50416eeae09391210597f0e0b71c4a4afa92978a893e49db9cae
7327       13286 be6fd5e4064bcb9ce4ec3211f1a80f     b7f45eefcf78c669db8b27                     128dEJ63dQxi7MaNUUoho5pFneT828YAMX     cd177909554fdde3c8e0
                                                                                                                                      04383ec5ad9f063097ebef1984c986801aff27462847bdaee8ee94ff
                 149d34d422d6aae2e19a9fbc323a87616c 000000005c461ce3f98f778fbdb18976f1fb24084f7f                                      a7aadc81922afe326cebd78a1d26f429095140cbbd0d8bcb5bf7bc4
7328       13287 3076d6237bdf9ad7bccfff1011213f     7242fc4d602322b0e35d                         15xfX8VwNs1Y35h7TvMRNttzHuzErr3ZWB   6b2102cfe2f83a95adf
                                                                                                                                      04c2f7fcb5f4ed91e264543d762d7ca5b2c106feaedb1b8d73cbdba
                 e0ea1f3a3eec76b4099b2c8c4311ea3067 00000000710777ae644f869fb8358bc0af5e32d3d1f                                       505009d1b19ca6033f6565e346f510179020d9bb812b40f0db4053
7329       13289 a48cfea7586c890cb1850e65fdf1d4     cab8017f70ae3fc0aee6a                       1Ne4fpDG7tsEUfSF2TdiB74UUaJPsGQHM7    55aa62aad9b377f3fd0fb
                                                                                                                                      046e2aa4b81b53017612dd93ac5d40d5b6fd516456d9622ae6cda7
                 d75be823f1db85a10485bfac62442ccca72 00000000e1e732fccf073ee2dac276fb5e2033cb644                                      53803e63e9ee910a37e26c08ab39cecfdeed6efa3c8ba6ce7992ac5
7330       13292 7abf98171afcee441d08652b52c55       039e909d07509f39288ae                       15yjUzKUjfHPRKzu28Gf7Gg6TdKd8VXsCf   2ae871ea6ecb32a48235f
                                                                                                                                      04d27cd306a27c16e51caf7162c0b0c46e044dbf3e1632d4fa8f1bec
                 fcb925920025739e509da0f0ef8115bd95 00000000076c0fc4d3dc4bdf766dbfc7288f887655b                                       e52d56a8fcf092f5641d2684266ffa461c2703cbc48ffdb8690aafa1c
7331       13296 a0adde205a9b2d35e07bf7b336f725     a87b4da978ea117ae6165                       1NNYkYPWpkxQKX1kZw9FcttatDoRCAyniQ    64d410fee7448f00e
                                                                                                                                      04e4fe26096bf7c72b14ae8f591e83624660dbfefaefbe36f4393d1b
                 3f58b09aedc46649db8f51d7eb00e682c8 00000000ac16de605bdc4b3efdea39353ae6699909                                        f895ca8ac1703370b2626b7e82b06aad16603b1f48f19568d60b02f
7332       13298 d3483ff6985ed9c85391e02c7f2154     05672497ead907bd220bbd                     1EobVUXmBGdwGu3AUStByP46DWftUHm6J4     47b5eaa32edaa38d2ca
                                                                                                                                      04fe379d9a11c2035e940ec330b3864a1bd8060492742cdbf8ccb53
                 115f32a3c144d61900897b0057139c4d96 00000000499c0f2feb6c45df88bffe7bef296b9b2118                                      6b3241df31d4deb6c8f91ee7621145799f4583cafbbc7ae514164b8
7333       13299 be81185f8796651dff97d9dcec1a3a     d043898c14ffd1cee9b5                         1HZgbdYWYWEeFk1Bp1NXUkTCpLCNRNPBNP   e108bfd5da6d3e8125aa
                                                                                                                                      04d4634e0cd2e788720570bb4015f860cacdcf849f3d0a1c44a918b
                 08b0b2f6e2b991ffeb4c3f7bc4923dd4b4c 000000004828e05f79d9e6f7c0ff5d81c367d32cea0                                      d747a9724461f14662e5c0ea9983c3d0b9db2c51c6c5649a25b64a
7334       13300 52b650616f40180f83b025cfbae18       4b72a0e4d18ffc607400b                       1Mi75UqEt9KA89BYygRmZxeufoFPhJwB5s   559bfde89fd474c56195c
                                                                                                                                      04b4e3ac710a39f3fe500a7bb953f97e5866afccbdfb11f191c970cb
                 08b5271bb5f249172a3e7a1fcbcde629b8 000000008b382f8dcdfbe982dc12547505ee9dddb3                                        5b7f0ad7b173a745abcdff8efc923a65939a2ff64a5a2aceeb8332b3
7335       13301 791d983c7edacb2b8ccdc1eab50d6a     4b5708e6b0ca95cd3ae277                     1L1P62SmEftvNJ6YbjvUxfnRHxCSyBejK3     bd43023ec296211596
                                                                                                                                      04acb99666428480ebb1ae8aa3fce669a9e6f6ec7b7e86f1bd2c368
                 802c4fc7771e2d4b2eb756debb54acb369 0000000009595b7a57e2c38c146b25f559dc740e07                                        7749e76387bfc8064c3d6653b4d120e8852b4d5cef3a6da9999138
7336       13302 1170d914ce2c6cc23a86b1fb09b398     02ab034f2810d1abd404ae                     1H5P1GQi3gkK9CyAwKSw84FXHjNdh9aZ7f     58d61bbdba49c8e0459b5
                                                                                                                                      04ad14445f422764a63af5354225161a74feaff626fbec84d8e2a3ca
                 cc5b5ed64d632d1eeaf0cc9f7d41535d7d8 0000000024463ef2971805ef2e9ad263dd38111540                                       a2803ee80b34d8c3a870fce5f8b8f64bee18a322d14b069d76cdaa2
7337       13305 4ad0ab7fbf35277ea8642c133f75c       47f1d4019fd110c80d65d4                     1AUFQB6QGDWnPWT1Hq3XxBqU2RHkPVfHpZ    95e714ee0a43c3f2f71
                                                                                                                                      0461e0553f6a34ea1ae2c637e830247e04dbd5896d501c53c951f9
                 fba73f56bef99fe8a20a51d3df7e0319a18 00000000970ce04749d0bc6aeecf903f63bbefc8318                                      aee3524f98c90f825f35e7ad5fb64a85bb4aa8c2732bf3376b41320
7338       13310 c26027acd43a2210a69218b8cfc3f       bbf7051b67d9942e2278d                       1BAnTDLcEka4Yp9E6vV8hjBZLZ5L7mooYz   9a10f7b2084112c2e0ba8
                                                                                                                                      046818c87faa4295d7a4485287900c82133de9697a3d0a673d2b5d
                 8cd661bd905b449685122dc7aa83c52538 000000000814c7c61a30ea978a7294d230ab51ef42                                        6c2f11c6070b2b53dc02feb3c1cbb6b3e2a2a042d987629228e7d2d
7339       13311 d951b4f8b82f587af7e606fb35df96     553c6251cd799dcdc6d345                     183tjNBzZ6L1BsdSPgW1UTeJNUNpbnrS1t     8a3b5a978aa9eca641810
                                                                                                                                      0411e6ca9caf1b7817f5c86f6b2a17b933f94d0664e7bfebb075a40
                 7d1317e578e35f647cd19c552a6ba1ab44 000000000201cbf6cadae6b62a76fb678030642695                                        5e72c35fe6e4bfce9e917066b319af4cbc11d8a5d5cebb98f6642ac9
7340       13313 64212f5ef8cf56fcb69fc32b82f88e     9df68aa97a3b059c042624                     1HgcdUfcZ2XXLSNiTPDnKpY1RDdBRhsALi     7bd7efe14aa509c300f
                                                                                                                                      044860c5127eb44a42639a6c2aed63aef7096fc571dc00a82fbe0b3
                 edf9ccf27de3e6f000478cacebf1e144b6b 00000000d77c638dddeefb399b19ce7f1498a9a309                                       ba1e7241f6b7fce3f761c6b4058f96a5b61f62a852bed10fef517254
7341       13317 a66371bfba102eb7001e102146ea0       44b5e77d2610af5a8b3dd8                     16LnK3RBxTKaJkr8MGyxz8J8TspGe4Wk3Q    8568216609638a91700
                                                                                                                                      04b8067d2a9b1c07a3b439a0d4965e1c6832371b779aa98fd144f1
                 6e41be069479500451e893e3e8e569b65 000000001e0fec2cc68b093395733cd7479b52c354c                                        416cd2d644e19a793fcdc506ea933e7d74acad6173c5d4dedf4783c
7342       13318 ac133a3279730f386b9fef92b6ffbe0   8eac4789579c3e8f6f026                       17euzH2M4wQUNDUcbshsLGF9b7ByfFY1ti     0e9afbfdccb3b490c47ec
                                                                                                                                      04ca71a9f7b1537db3c5b635d511d2e6e5b88f5ac520baa240bd1a
                 72d0b53b894c9ebc37675c49b9b98aa7e4 00000000d0eddde179069ea589cb9d37523f810077                                        2f7a377664d832197ffb4b2569d7e275b4911390edb0515e96e26d
7343       13320 ec6d857970258cf87fb688760bc874     4101de24d5eddaa481459b                     1JXcUyMD913SU7VEFwGmTQRpdrGjtvg42Q     a432df3b304ecc85b908db
                                                                                                                                      04c4863627d0239a40a5c7b83062bd8fe981842eb29a00d357f2a5
                 8dcffc9a17cb44c2806f383ac90b685e7b5 000000004a801e40752415bd666f19c2a5fda50826                                       4418523c3812a075f3a016da04bfc5a1047de8b9c542c732d561ec3
7344       13322 2078dc625bb26245a012d8de0e8c3       c118d28f8ba243b9c2cf71                     1QDTrKkMBp8ZRu2B1bRE7DBe5KniMpinHr    6e526127d8b1f057a5de7
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 410 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      046f2304bb3abe6f5c89ac6cfd7fad88be444a7e906f665a4c4388f5
                 eb8889e65f0fa18bb58334ac5c043f89490 000000008e6fb4b6da296efea1409bb94a506866b4                                       0943075097cffb260858c076c35ac7093ab8c066addce338f429237
7345       13323 76546c1a670b66d4bdd83122493ae       604bb2b4c9f22fda85c624                     1N2EKUc6PAnYBiTvEH9jBREFvTTo5JriGk    6903a5706fcdf55ae27
                                                                                                                                      0456e460015e9a35797ffe8379af771eb437ded598352a99a5b135
                 b37cd44ca2298c31eddc6eceaaf761d314c 0000000018e2b81a7407346bec159615060882e1d                                        8963ca62868bf610c111dd29a8dda1f7711439a0f7bdbe00941f2dc
7346       13325 010c69b9e4c848d0b967dcdcb071a       105d5e297242bcb4fc13c5a                   141X69m1qnEW8gxBLbAERCEmKrzuUfDrqk     ed7cb7a5b0cd414a87502
                                                                                                                                      04efbc2392f9b2c2229f7c18ab8f3fcde8846c4ae9305a306b2ebb11
                 2ca02400fff5224b2693082be137da9b9a 00000000ba66be7c51c0190ad5d3afd10a72924bfe                                        89d4c0a044f5d8545e15abdfae6978cbb600f20bc2abd67a36a31f4
7347       13327 4bcc087b54c2c8c162ef0322559fb3     ae878cf696826151d7d009                     1FsnZ9imRBcaSBsUkirU12Y8xntr5oGyen     0d3185f559cb73048b9
                                                                                                                                      0476b3e5444f94bf27bbb1389d332fbdb4922fa5193a89bc8a57710
                 c385041a48d2d30e3e9d148c104793cf68 00000000f79383817fccc821cc16360fc6226042ff81                                      c1249676d9821ff9b7c807ed5afec30523b454d3a59e8a27698f14e
7348       13328 537f95b31162e7b680b27f11955565     1dd70615cab5b008ea3f                         14LHg1FXxHxWmAut2jxoMxc7PpBTNf5tuq   7bcfae9600960470307f
                                                                                                                                      043854901b15bbf696c57d32011cd9be2889f3431a42acebf61ca08
                 8e86b521f46306e63dabad04f7af76e2a2 00000000984e8a1c5358951d0759a743b5d4fdd613                                        27506e1f2a8b2914c5857f5ccde681864cdb9931a144822d0bb4cdd
7349       13330 570f9be154376d2713b0c2128c0ee4     c45ceba8be373735d3ebdb                     19Wm6uJR3tpe9GMJogPJEUdxjMGWutgzJ5     8deb8892d7b8ec25c225
                                                                                                                                      0409aca07990700bdff744de05958c07d0df0019f89ff9d73807ab96
                 ca0e1570f6ac8a1b817134183f2a42a022 0000000000cee7c7224db4a850e16882b8be8a6151                                        b79e08329bad1d8fd280b1557f09d76f87af3115fe7b1cd7dfc0663f
7350       13336 b201725295bf14738ebed5e4f40c5e     782bff52b424e7b3658d0f                     1LfX41h6QDFoqPE5NTZ8gC8SoWopUVP1oL     a484583bb3daec0960
                                                                                                                                      043fdd2867816d8e757e9540d57c924b282e23a835e5087e6a3ce5
                 8f9a4b6295ef193db90d94569490c56cff0 00000000c1a68500bf1f48702c844b4009ad48bc5c5                                      844e1d7603fec35fb98fb3be81c7c1b7ba77ac03c82e6df7ce00db89
7351       13338 953cfcac69285616b0396b3efc8fe       9826e4b4e713d4e4ff286                       1PA6SFdTh4dzhWY9kqGyuTwRwShyqWDXGL   be34aa7c8d60dd62787f
                                                                                                                                      0469ca7ed4f5586dc302025fe43caab8f71836f068d47149fbd1543
                 ecf64b80e64a9c50bb9d1e8508811d59dd 000000002cb7a5050328303bf5988af46206b48858                                        e7d44df93afe5fc52464b30099ea4283cba02e4dd076cb7bdb7587d
7352       13347 5c49440fd60d7b5aa330d05d813c5f     1c8beb7bc0b3f69cfb719b                     13bz6kfhoSnu2UeEoxABAzWTG9gv2N3cRk     12a1fff801054e860a89
                                                                                                                                      04e905f7ba641492c854a7f2b9633a3ea762ce6192c347d351829e
                 154595583fca7f2f060d36ab9fd09839e35 000000008b1887ab5e2ee2e0de0793136c48b26cc3                                       4f3bd95f4f2dd82fb946a6a2fd10a0104195a6b98b4e4895d5cc71a
7353       13348 729d450a295712923c5f7025c3082       c8a44822e0f83aa158ce79                     15D1Z3c3an4NHE9J8B8JuPw5UincECjHXN    e48de20e686b4be78faa6
                                                                                                                                      046d96745e0c26bec7771ecdb059aa40d86022cc8ff0263666b89cc
                 79c61a5a31d8a3ea58bfee73d97df0432f 0000000012436b869f9da164fde13cc1e9d4f95235f                                       321e0a07ecfa33d66697984c4d0e5b88e9d5f2c72ac77bfd4aee64f
7354       13349 0b1a6a89476e9d8f4dc7bcdfced04f     17ae62fd90e70bd1b4c6d                       1E9Gf8ntKZS6Yeqrs4ho49ttXuAub6y5Bx    1a2cd31c625e13efd7c6
                                                                                                                                      04f1d210e6284d331f498be0ff9eec6e24aaceebe3bde2b08de883d
                 b53c72729530b72018f25568cd1ca82ae6 000000006501441e8aca5128dc2a0d33508ef0b5d4                                        dc1538a895182629dcb5a42a86f2b24bf97c40f8230bb1502ba7e24
7355       13352 3ac64a7bff40b3eea455b898613f20     230761dc524bf618a49f6b                     1BRWTPjUqBmUQ7VsCpFAkQ9FRKFjt23HJa     348fd965942ccf34c026
                                                                                                                                      047a61d77ef4a2629ad3b87d4c332e8343fd7c3295bce9f6b840d71
                 829559eb8a371e445c39b28ad6a5aa7d4 000000009701bb147372055099f66f576c4cef196ff                                        17afab80a5156e111188ac0c5e25e501a3876aa70b7ef24a49582d
7356       13353 d6b22d34936b5bba196c264b8566146   9741a5dd4da43eb318cc5                       1KTunnRjnV9ibWFbgPpnzFp7W6Ymk4LNau     61ae3776fb967d9db878a
                                                                                                                                      04c111a2f052cb4a412a94c8b5e525a739050905c5fa2a466fa0bbd
                 1f4ba3ad5831c803e1da9345048e028685 00000000e0b913f02cb738b2bdd886e7ac108a9993                                        abd46f3abf56ec176834fd37990bedb3c7fb1d76109ec81b258db52
7357       13354 b274deb434d1770de8041d325fe0fa     d4e4f558018d080ae3f26f                     1PEkSZkYtHBrANZA1F8HicTKbEaGrL2qHd     3d7381e829d3f0802706
                                                                                                                                      0494b2fbaf8f630bbb7ddbac95bdd87383acee0f0f4a39aa02ebcad
                 80d268f47d3329dddbdb4f0c2e62d7a8be 0000000071f3bae4debeac471947c941a63c00cd86                                        b5bff3a56a28d4a8f2136c4d8ac858d4001c4a4e1d11d6c1170586e
7358       13355 10367f0331f21f41e9abba1ee7470a     a07457ec0620d42532cdc5                     12tyJxm1KCx8k8hnbnGehr7FbN5PMDnPRp     41b1929cbdd5ffef2bc3
                                                                                                                                      04875707921ad77665f5360b850b66436c39467afd48acab31f7bb0
                 ecdd809799180fa06b5acd97752b0c99c0f 00000000bc3b3f73ef5b9920bf9bcdfca1c34e03ea6                                      5377b84d081d0be5e81bbf6c8581f2467d73a79cd61774237efdf80
7359       13357 8091b515eb0003c8748f8b32d34d5       42566bde167cd66e2baa5                       1KsyecP7fXs4nsQB7sUKdSHRuqLPhX8mbe   07422a2dbbf66517ffb0
                                                                                                                                      0469e5ea4322de822b4aeb2c762428dc8eea782a2a81b37f5c3623
                 648bc4fad59c8ab64802ced1eca28ef99e9 00000000226069dfe066ad273cd57e4dd6c4abe4f3                                       27ffb00848ee8bc0e272883a2653dacf3aa3655757fcf7e4c748b8d6
7360       13361 ea2d438e36a522479d488612a3e4d       2ebabd6409ab3cfd842467                     1HaTkRrcbzkJ9MzJLksF5R3kjRvBzrCZc5    aa94190670be4258a0f0
                                                                                                                                      04780d506124eaff87005a4b37f3601f1c40aded480647b85cda113
                 65d829377f263e9e7ea0bc46011ce460a9 000000009dd2916e5e6c81314ee11789e9fa985748                                        d1566692a8d9255cb8347c6ab2ae3b0d82ff50b93bd84fb26a8eadb
7361       13362 be9e54763055478d5af62a519f3055     4eeb7621b435682854821c                     1Ky9VcpTPYjEuGKpBphdyX9orjGTHbK7UH     68462aa9b0ff0e550268
                                                                                                                                      04e27c55aef67f08ef82f424b12dbf3c245f2ed639cffff1f9a8d08e1
                 3dbd3252f7c71e09ac050b47ff6463cea56 00000000d6120f5ac71ff7bafeb62cae2cb479a51b6                                      d5e5591f1c3364f7e0a4341277baf50d003c475cf117396162df7e1f
7362       13365 aa62b8cb8c30a7e1b1dcd1586099f       f1599edd0b7551a4dba2b                       1QEE8cztZfZxMhDCciS5CXY1fnozfRsP76   497278944c4c65652
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 411 of
                                                              913
       A                         B                                       C                                            D                                            E
                                                                                                                                      04bc5bc9f689ca65cf03bd03fc82f18eb88676c4cd2591d49cee4e45
                 05888166d5d436b71dd8d18351c51d603 00000000dee635a0117ef3917ec9e9060c5ae45061                                         f401e4eec6a6bb66e628038c4ba83cbe704d675bba61e620a4a99b
7363       13371 74e358b212912c45e54b45fcf8a836a   05df01a8bc5af970e003ab                     1HAuZq3yennuXvZhyTgVcpGbpUeXRqwZ3A      3ee1b77a61b76977a528
                                                                                                                                      047e991d9d042d799e628c11954ad67b2c375f2c640a439eb420e9
                 e4f5ce694ff86e4b636123a46bbfcdb650a 000000005d037490d466895a6ae1917138ad93903                                        9ef06216879cc1896376ce7c5f08582b432d9ae289bdcea611c9c8e
7364       13375 938f71b498a11b173be0fa7b0fc3e       7c69aad46d5aea21f886881                   129qgk6wcY289wwzJyzfo2JfkWfHrA8U76     575db36ff88e3580970da
                                                                                                                                      04e2d7cea5d5fe1f6f35bad7b500673dd3735aafecb810fc6ba6548
                 2ba6ba4813d9d456356713e2f47f2d7677 00000000c57cad54d630e6542fa329cd548229965c                                        a8d7e543444014bd0c062db8424687654859bdfa4234eba9e40c41
7365       13378 c966f8067cbc69e60c740b59a04b78     aa1ec6e744a4c36b203c39                     1P8KZU7vA2BukV2cDsPQY3VT1CZx7MVhmp     2d5a1b40323a4c16191c3
                                                                                                                                      048fd9283e93df9df136ed5804bfff8a12feec7a69e13ac8df9bcddfa
                 862cf5b88d2c28e36552041dc3bcbde3bd 00000000f606f1045e78a484721d03e126123650a0                                        4dcb0d947db5b147a33da4c95fd007ea32f5809b1b03a3ee5c37f64
7366       13380 181d11805b83cbbfe8934c7c93f1e8     1964fac20486e8fb81cd12                     14CnLZ6JG6aeLG3B3kr4Wj1PgRyNnvfTNV     fba12b48b18390bfff
                                                                                                                                      04298ffdca5bbb2456a44d5e0c5b8b3223dd5852bf23dfbb5c74278
                 ff10b61523b5544fb955c5887d33bf4cc75 00000000edf73473819aecc6e1a61bf98d49f460f4f                                      f719f46facde6c97bc97e488b70e9060381758032c19cedf47f2bea0
7367       13381 86b771b8e3772e968b6383e9c5b43       d2a5c75d2b733c83b56e2                       1Ce5pus8xrGV2GBJgtYaahURocn5NXqPZJ   2704a0f8b27bec37f9d
                                                                                                                                      046fbffce727990054fa49f70fafde9258204eeffdb43cc7bd2e62b05
                 81d3b1fbef0b3d1e3b25e9f7b0ad54d52a 00000000e8028ca6132366a50999206908afda0d5a                                        55b8d87a77360200f4db7450d0ba11b2b981691d718250c32c1daf
7368       13382 a1030966d12095b713e5ca40d1ca3d     4315d8d7c317585b7cb2ce                     1H3cHMZiy5LixeUJSLYTcVNoasg5jVpF2k     ea94ff95c5e4b134ade
                                                                                                                                      04c25646bb2bed37ae293962a12a85f377477f9482d97a20997a18
                 1804ea67bb2e88bac79ecf71be4380ef31 00000000b9ede0872db61a3b5e3c08272130b023e                                         5157a5d02421c2f21b30ded1acd58a39d8591cf7240848cf195996f
7369       13383 512fdf6ba2d928827611475d430e1d     8c88c8d7f09630bbd4dcc84                   1Cou7f1KFNWaXCzpNZr2hwCgZR8pitcPJZ      16ba81b84f95f2a24b236
                                                                                                                                      0494fb491a2e6aae92ebf35cf67e6b870867505df127597adec03a2
                 ebbed1581b59a743c0b8c9d43a18350260 00000000ef818f7489b095a9cf8f6253f388af52da1                                       adc2bf78053825ebf67db9fdcf35b81ab5af093748168f9606964353
7370       13386 90c16124f1b4b1bb60ab0396a114c3     ba1b75d004493a6f4ea33                       1CTAYe6uKAh3ScV3sYSzbJ1nyjyNgfnqv9    ad482d21fe9d8c69b46
                                                                                                                                      04c001f8d968116fd870c4988f9c2139af4c5e8c3609f72803309e99
                 159921fe883af2962b4838a556f5c1ecb27 00000000a5e7a01ebf1b1cbfa2b7f7eab1d4f78ab4a                                      a529fd5dceccb68f2a44acf434653bbcebf0a32deafc648c2df807a8
7371       13387 726824f19dd219bdb32d82c03a6a3       beea25122de2b1985a12c                       1BFQEjwJazSLiPcR8G6MqUuxsC7ianqnND   ab3656ec78217e99b4
                                                                                                                                      040dc67fd50b074543cc4a9732ac354a13dc5e6d8ec6f5a3d6f4056
                 01f7ee6b2fe456f887f64591e239ffbbf3d3 00000000925b7e5d4e82a7b189f5f1016e6732a9db                                      4cf0c9e3c7f37374f5cb68421f818da27815c8ac631da27238ba0a71
7372       13392 1cffd66e71635a0933350fdcfcb1         10e78088d8f8123a951141                     1CdhGhZVmeJy5McZeqqmvPXRhdxEFZBPtF   af42f07cd3d4b56d89f
                                                                                                                                      0475e7b0ac7cd50054a5807fe32557fd1f380d9e2581c85d29d1bcb
                 011dacb28abf3d60810690788f77d9a3ac 00000000e30dd1b627061b2e7eb64f4a7c2fb91214                                        05f63b5a46df73dc1a3b4220b1233ffefb921a71eb4e4353b404d7a
7373       13394 5d448e17d17239a8c0f528e56e2416     5eb5c94cfa594a54252088                     18JtzM1H5h1AnjajWYTjpFxcSXSTWrWZwt     6aa92b14bf764c1526bd
                                                                                                                                      04261328d772ef45d0f434e5a8faf175a16857e5cb0be13bc86b321
                 f76cbf2ce2fe510dcc4d22684b59a578a29 00000000eca266fa1a840eb46b78ba4d4bd1e76817                                       4b18f65fa9e011abedf5b46374673caa52ec88729ea90b0a3109917
7374       13395 6399dd17eee9d868b8b7472e9c37f       55543640cf6c8f835caae8                     1Ap9XDNUcjDNyAjhMBaz92DCPsUP5vWShy    9b5851ac7bc0f4021ed3
                                                                                                                                      0478253e27c87bcab3f230f2b6051a7556d53b448afb1d815b01e88
                 da88cf15af9093ccde4e76192d9a6ea2e1 000000008cf87cb6b0dd86d2b9468146c2704f3408                                        73dc4e722b5edd44ce653baa91fcf7475c76424f943f3b2b328bdd9
7375       13396 6908a52c5c2550093e649587cb1bf3     6e7c9d2b591337d3578c2c                     1631gb3AGkx7Y78BbeG2va4oD46dooRgce     dc101f215a5a432d4bd2
                                                                                                                                      04ba01b453ec7fbdfb86e6b3fb8a3182329bbc6c86e72dbfab03bf6
                 cfa225ff77626bb8eae50d2a38646099dfb 00000000d96ad58fd5e836e33adc687de0230b2392                                       691d4d57115da81f5177e5ed19e042dca9379a21467ba016ad89aa
7376       13398 b3b7ebef4f62f7aaf10af44f29428       404f61b9d2662e0f18c728                     19QDH5PviyzGdBhzMuzBxnPYxxouC2Z2hQ    cd23c3e422721f47ba3de
                                                                                                                                      04897e2d5f6dbe897d6186016b8b1bed66b5dba8047f0e960e8055
                 404866523246e0719bc994299694088d5 0000000029c6c6153295ce681c794c9a36fbf6e0516                                        09e52288d7e042f292c367c9a2f13066daa78538e6140d355c256f4
7377       13399 27077c3574834a33549b6e5fe659ae8   ec5851ef7c804e046457f                       18idRSXcopVuKRM2zCGXywHGpoKS42zywK     5833bb9846f3c7ce6fabe
                                                                                                                                      04d5f863167d2a7e5f1d30d1a8fb90336eb7ebf31dbbaa057224ca0
                 244562bb9fa477e616704c36b26622d0f8 00000000c4b3a8ebd661f37381279c7ce01f7d0a96                                        3ad5677b3da028e8b2ef19305179eb07d8bf3188963cf25f60898e3
7378       13401 b931110bf5e94421e4c99b4f7d82eb     2e572fd6903da50998d245                     1PEgUcfyRmxfoyh7W5wJyYA5Vbb7MYgEWh     c5effca50d2001f2b703
                                                                                                                                      04f222a5448ed6b315736defa5aac815051e253bcf5e1d36d2586b8
                 fa000cbafe532b20ea287196aab71bd880 00000000aaecc942a8c4f750ad73b01901dec5f8f63                                       7f7b2252e153776997ca09516f25a67eb5877b469e39565009d84d
7379       13402 d436bc2f9e6f89930548deed7572e7     0f770bb297de0e8c4ac26                       18FQNhaxpffnozdpcMk44i695Hqc5JK4Ya    62a8ceaef15afc065a63d
                                                                                                                                      04c55c7b6ba2f55380a136b6cb97dc64b2bb0805a35fc8092501a4a
                 fca199ae881c67b67d76b5efa593d21570 0000000036a04b89fe2144a5d68191bfa9cac60c56f                                       f42239306a3010640df284de0e4900d82534ca4d32f2787a2628ed
7380       13403 856850e2248c99a121dab9d2d92e97     2b628d2449ac785e386bb                       18Ujk6iRQkCka8syH1WyJFuWMBcp3pDsp9    707e818a508eda45fbef4
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 412 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      0439df09852de21926b97b175d0eb3e93d80c527e04fbd3493d0ca
                 93c911b70b964a4905144b545bf868aaa3 0000000067b01cf61f8eec75f146702eaee94a26df0                                       743e94d981353270e295850f8d3c403c389aa420fd04ddd3208e28
7381       13405 ed39bd2d4f3a3782cbc485709cd74b     d6ff65dde562f8b696707                       1Et7zbeMkW7MrVFmEGqw8bUe5kSVvXcFWx    c80b733b589b89942d72a5
                                                                                                                                      0479cf4ca99367040eb4c2a2e93465b44f48bc7ecc05f395825e971f
                 eeb4ced8b2a2e0f1d23bafac5c8274ffa90 0000000035dd1a7cee95cead08bd3bf2f1c9dc38448                                      af5a3afd5c4bc10297720830144baadc2189ab4138d05b8f8038cc9
7382       13406 8e10efdc9faf811280a18c9d3d38d       7f83785c8fd922c5aa178                       1EagtoBTycCy9Z2ARG1DFhWPvUXuL2peoC   f55a23bd2a494544675
                                                                                                                                      04789bc083d2615f768c246cec84e0206cb495273f3d957156afea2
                 c75a1cbbf7328b1591dd9fb050773cf8779 00000000a9fd972057e7a2dcd02d6f6dfefcc526d71                                      88f629a980abcf2d9a3c10b8c5814800443938afae93bf65cb9d4c3
7383       13407 f44b038b6279718ffeab9c0486dac       5727e4f3667f3a4ec00f3                       13c5g2Jot4knAaqxGmuZSfqBLXXzyJ7kDA   6211509039eabe3634ac
                                                                                                                                      0468879f03c44e9bdc07c3f60fa71d2d7e089812a10a6b31f0de8ec
                 955c5d9b92f12aff6e1ead3f845e261fafd 00000000fbb91115bd0bd986051748526425485646                                       559b4f4cbba0483f27c24350a85286ed53ce40b008bfca3e0595e5d
7384       13410 8b5c91834c89db10f6ad8f2b7cb35       46f79ba7e3a738cc3b12ad                     1DqGdE5qKqfMi4QE4zK8Abvu7NVpZUhpqh    54c0fd014b61558b4ced
                                                                                                                                      04189888b8c3719e56792cec59df2559b96cd69c3b9d53c6e9d7ea2
                 b40d14eb59c7a0dd8e904634d9ae14d2f3 00000000f04d595eb3452a2c9a3b04307626a05e4d                                        cc5450a7feb4d151770d2d393b9a3d38bcb12bd78af6bbf7688589b
7385       13415 78e05a55cf5b662008f84d605939de     e65bf52d77d824e8190a1e                     18B7PSjajGeVmbxnom4dxYw91ctVzREyXA     24fb022fdf008ccdeae4
                                                                                                                                      04cc4b87fabf5a2034ae6f53d024ffd3a199463612bb05691ccefe43
                 6c6a1c00320138108af11c638bcdcbcc600 00000000aed5d7f99010a17b1232e3ced6de211386                                       8510689257625dd9b5293f16c1cc2c92ecb6c3cde8a7c767c080201
7386       13416 b9b3fe6598a6eba4a83dfbefd2405       c02532338e3e08b59cc1de                     13sVNqXgLNwUJJxzRUZ7Y92bT22B8puHUp    bdf3e7b9da48109dc5f
                                                                                                                                      04c2ebc06402a0eb557d8d14c4cfac854588351f1009bce8a85d8d5
                 571b9c9bb2379d38da3bb289fe6721fc52 000000004830b7b56f80af967f09a692f13b5419a9b                                       4f330ab1cae296a87cd8c7a828cf2c0fb1ae88557ac3e5c54bddcb6a
7387       13421 145c5a1c5cf8c5c6f1753b003f58a1     9f143559d3b83e73c24c3                       16TJPRLGUP13Etb7utjmxqH8UaNck9hnFU    793240b7d4489ca7011
                                                                                                                                      042bf10c54552a5fc35ed79ceecc0a7e73a2d37315012800792c941
                 4149a6e85c3de8322258cebf116a8c54e2 00000000abf9bc11f092243f2a6648052081d814b7                                        1525fbe6e7d0e6e53fe67b52e8586a33d75afaff7add9ebc02e6ece
7388       13427 0c1cc32aed18c40f23bba7d4f1b319     dc4c81bbe3ce7ff2a5c8ab                     17kcHn42KVTDda4XamFaSgdKtzX5eR3PCa     b25ac7d6486e30312561
                                                                                                                                      045e2bd004bef28635a95e1cea8a12799f66dedc2c1a0e15f2171bd
                 91aa1ab5ab2b245fa22c8fb6c04dbe8ee1 00000000021bdfffaeeabe057045f78df41e7bcdd8d                                       707d4331638d8a761b0d40f20068e5fb7d3081d136ea1ff5892cc75
7389       13430 c4bc325fd44f5b8911905107fb32a6     7ed7f787aa0e8c98e8bec                       1HYNPUzLnh5oEYhyA7FTepJwxrZ4rbEo47    b02126825b5041e3eee3
                                                                                                                                      045e72b0755ce25947c5c5ad59695da650b771d6a120493379954d
                 0b0e827dfc29629c5e53ecc1731820d556 000000005c27854bedf31db801830405b7e960cc11                                        c666219149312d020b6922de76d77e70adaf7912c25bf2ecbf41b94
7390       13431 42cd032a2bf37063876911c652d807     f9170f785ccc1ede616a18                     1KhjfwvyBUi7UhxCgxbLbWSsKuJRicQ8K8     bbe651fe29a91972b63a5
                                                                                                                                      04549d01cc2b26b341aa8c0e353bb6d0fcc31a1e8418a66ea86dde
                 ee3a2d7c45a79a27e5e93a58e5cf83da2d 0000000041688dafa0d9e89c7193a752e40cbe260f                                        a0ed48e24975f8f943c2f46b59adf8b105b5c3dd0b50e68afa4fe666
7391       13437 872161c170eb1441686ea58fec2a38     8e396999c8809680b67c76                     1HzHv8eCeKEbEKHN8ETmnNVjdFiiHEnGjj     72ecd3a9db7a92e27b01
                                                                                                                                      048807d32d74453f06f19de7e15c41392e23df19e72916cb346ca9d
                 e98b597f64e69cad9d333a0c437f94b778 0000000021ff9993af3060988ca1aa54d29db626c4f                                       b659e503809598f56674f51e8239c1bdf6e4242d9ce16f0ebb369eb
7392       13439 07b169176d6e232b7e2677cce4bef3     dc2c72001f397b4a6796f                       15XJJY66YWuV4EB72PPMAFV56E4nHYJfMa    a0be9174bbf5c8a3b339
                                                                                                                                      04de84e04194698e8e60dd272b97958fdd8964d7ccdec69910412b
                 7c7d8496877028e2d2515041f50e24d627 00000000b2e80466be06cbabd94f936be4459a6bb1                                        5c23f5c40f4d9165535f905dbbb4b356d1f95b0e6d1c303e75ca726
7393       13442 7f4e4b2da340abebbcc30499d1d209     49c47903e83f8a9b4264be                     12ifQrg3gpfRrw1rEAsFrorRbDq7yxA4Dd     613dd0667ca0a3ef7a08e
                                                                                                                                      0438cc5180b5c143a3e028243b1465992dabd150db002560124def
                 404233dbf28c0179aa706dcdc917d0e5e9 000000005aa50746e14c96f1bd5c892cfcf0c1e7f2d                                       ebc12025eae59919e272f0955a96a2fa84510e17b8be63c8911ed5
7394       13443 79d816bfef1fe1dcaff785f5fb253a     5cefdaa3c41a9e9ed1725                       14MMw4afiLPZwt8ik3cpDGRUQKFrnf5r9m    0f2091ca06134f57fc1dd6
                                                                                                                                      04762f1865dbf2f2a10d829d50ca9d885f179babd1112288ba3958f
                 30e723aaeced8ae6b913e6ecd953ac07f7 00000000d1b2432b4602a2cc1014a7b37a7d6dd32f                                        33382643410f7dd94113a44634417d8e5a16769e5e0c21dad5018e
7395       13446 74df99e2870ca5d94631cc23881ee4     ccedbcdedf27a9f16f1847                     1FBLAgtmtE8yadq3kCqpM8KiAEF9yGZcWU     b42109c02d65efa3221d0
                                                                                                                                      045d02cb6f170b47b1c49e6fcf58e00d9dcbdd19bae58d8695566e3
                 36eee98e75a8ec51a55f473d4d249c8bad 00000000c2589b573206b8b7a81d7db6bde2edd7e                                         7d14eda490946e4936162e44a3f0832cf416688e6f9d40c52593a5b
7396       13447 f042a44f83ac60e2b0ad0071bcc7f7     810662069f90655506db317                   1Q7az79NemLgefhvz1REFbgc9QzZaf29qU      0e250c491e1c1f255a50
                                                                                                                                      0457a527be18d502132cb8cb9e4654b821a0b085927c989e61523a
                 86d5f7178ea37d7e61c137cd6bdd77a2da 00000000796fb831ddb171f7a5bc27dc91b6aeb479                                        4bf964e876168adf308202f9c95a9a8552edaebbd5a2bd087dc3ad1
7397       13454 1e43cdcc72a534c5c5185e4c5e925e     92674e1e4f436851776a9e                     1ChhUvXQNKZPF8mEFcu7LKQD1sYd8fgbNJ     03dbc54b6b297b06f6b70
                                                                                                                                      041b1e87938a4304b8495e8fb03db83eb33d59a610ce32873dd611
                 e0c3ed31eb059f1dfa7309dd7562a99d46 0000000095d14af6a6777d153c629e694b6b969d61                                        da5baf14252268f567c6a1f033ae74232230aab90f795ec35df1ad9
7398       13456 77b00e02e5b79ba29067c0160ad8f0     98257989b12bb4a2f07ac5                     1PWVAdSznLxjCEbZs7KnL4NJwAS1qJuUTJ     b16eb9dd37c6415837e15
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 413 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04d35e2ed1e42866fdf9ebbf57ab71835eb4328206ff324edc85edd
                 168eacd89268aa67e7d8187e6c6eb28cff 00000000a1f30c8fc3bd8bd2db8d766ba3d3cba9a9c                                       41e242cf1a4b22f808e27679a48122a92499f6f55475a7c40828d31
7399       13461 5ecb1ec04d1f4470441b24333c4b9f     14138a05f023a7e58bde7                       1FMXkDU1qh2avnpciSLfdQWB7wCvS5qD5L    b7c6a91089bb135d21b8
                                                                                                                                      0435e21e277533f380b6d9e50d8271c41833e3edaa8e74c264c16b
                 f7b99827fd77fdf0843f48eebbd1995ac94 00000000d412671a12742754537a777762f91774b9                                       d1573e2f007fbf2b987b22e31456a6ec157992512f38e9bbde4ec67
7400       13469 bc022ac923be4fcf6a14de706331a       f70db21c814269c76a2419                     1Bqzwj2SZTEwNWP4x5gFuqT3W2bgNktiWG    cb54deddff8e4e6a195ae
                                                                                                                                      04be27f2c45156be8e8fe5a4d577160e12fc7c39cc1bd89f52e4d6ec
                 41eab7b3341f43c6f65f75be4ecd1a7c0c9 00000000bd02d94dd21c9799dabf0244b1028eedc9                                       3f0e2da26112f43d9054a16112eebcb664bf2c0d14282ee802a5b6f
7401       13470 b83b07973f8895e0b74c9ded3ac38       5b79595e0609563b06c2e9                     1QCfY2xPkQdPuMbvAT6DMKpoXgsf3cYonS    ed07aad11f46184bd91
                                                                                                                                      049b0c37a2f539a1c8ce285426e00f107cafd71f740079633781f6c3
                 6450c9069c0a941abbde15287495c42c08 00000000b5e2b00ef2f3003cbf7ec840c5b0bdfa1db                                       29efef373503b37a38830188a271eac051a8d4d24766ee69b6d3f4
7402       13471 462fad503d49213a2be49316936241     21eff7dbda8baba62971c                       1LCqQ3KAmfAu83afVtvfezyvWjDaLwJeMq    233024e2a3306f9af704
                                                                                                                                      0466370cbc6f8c953c4036540c8de0e17334f9b23b4e52981054b82
                 9b31a12f4ffb1d24bbf378eb89eccca0be1 00000000272b91186eb334f75d0ca3a1455486fb9a                                       2898a8658170584bba1c4f0efb5fa1e1d7f88474d02210bd07eb600
7403       13473 52111264149eb884994755a476e28       69fc81ab2b46c3d93ac922                     1HcBYhieV57nJkWMoZbwAFmTrdCB7DDJNM    71fd7832036793f78032
                                                                                                                                      04590e4e319361067be071a164e0e094238702541a88d1ae9e8c4
                 e607a5aed9e479778f7ebe82466e78e031 000000008fe79b5cd112e626de087165e5026e7441                                        3b8d6ff1f5a23f4e6c39d34b88748e330e089246d74a2c84d493b60
7404       13474 44288a1a7b7b0bda76be7d3cdbba85     6e9bb70136af155f107ee7                     1P1iFLSHSJj3SgGGMeX76BJyxHDB8xg4P      6cd9a59632d89928c71911
                                                                                                                                      04419ebcd6db98678ac170fec6eda98b8d42e33f352884fc326d6c3
                 577ed3bb17eee7d17305f7eff79f09bb2ee 000000006331ca2120722664badcc9a75e71836b59                                       e99786457bf897fd5e61763c87939494550117513ef359494a4cb34
7405       13476 50608b52db5c4b972a18630c4ab34       c1e7fef443c4e6ab685f6a                     12FwqsdJjxL9cH1NiYsMJ8Di1Bxxx5RbFV    f3d948dd272d7b202263
                                                                                                                                      04f485a076bd23b90bb44f162ef713def4a154e57d29120b09254e5
                 d05ff0a6b61430cba9a93cafd9d8c96ec27 000000004297ec6a716c1b94cfa130f824700d58a9c                                      6afa03bb1186539071f1981e216907e5a3a7dafa9eea3b2114126a
7406       13477 c9991d0e15e7939e332a41a96e8d9       3ce896685599a20a4e4e8                       13G3c4QFDRUYaWPMH9JBRJHhVi9FwgHXda   2dfd4fd49b760adb6c890
                                                                                                                                      0473e320026f7bd2a18db25684ee88b0872f8959abead30924d990
                 943a24d75f251496e46b6691c6b98900fc 0000000088999f4d8113fa13e9609b3cf535e8e3b0c                                       af428ecea3f2c67c1b28d9e406886b10ddef704e45fb801ea5274da
7407       13478 eeba08ece1c029fac4b920b371740f     a17bca57c99374001a14f                       1DEa6d8p7Pf4NnwzQrLij2dMmt3zWyoBcc    c1c1d2f16d6b78bff21f3
                                                                                                                                      043ab8bc4fa4cde7e33d707eeaf06fed7c7b1508f4585eb3d5fe886
                 30f49d8ba119fe4c49e11aa9f90927f87c2 00000000824ee04ac930736835db6d04bb7d635cd4                                       adfe6f2aef6d3d2268929334c879b1aed44d5bc520b6cfd1398ad49
7408       13480 f2451ecd2667c67cc98ebc53bdf94       cc8fe2ae836fcc4def8ecd                     1J3W8uwMLpjdiyEscSp9B4G9amgJVuEUHc    f7123dc3e913dc763c06
                                                                                                                                      04091ea540f108c91dd503125f66a278a3c97f9ed5e25ab94c26a54
                 117a0b435a41d6c8f0fe44f9471241b5c28 00000000b05ad3b06b315fea76adaa60c4bf000703                                       800ff43bb17e397b0f6b452d87a54c04f09befc1bfc1f4b766f5a7a7
7409       13482 9c5f62eb73ba46c12a1594e1bde21       a1366323086565c6954609                     1GgoQTvVDovNWS3XjfV743eS6XDgzj5LHU    143abf765338d6ab9c6
                                                                                                                                      04f63f272477889ff25dce8b840ed2dd083e6f72427664269c298b0
                 2f88a22bf56356465f12b4180c2c2a94823 00000000eb48f75d18573ea7ba02f69f6e4a20bfe1c                                      2c0ccaadfc7c9beef51e81cbec116b79496f864d40db69c4590a8669
7410       13483 bc97b6cc77f68f730e44980206efd       92b292b197d54897ff738                       18VxCGT5eABVALGbnM9KmvESzBaBcdaTVc   0302bf3116b43fd2b43
                                                                                                                                      045bc84547a1d956e5e36008f1052e078677a778463d89908696fc
                 0a27d9f149abc5fa765c02951f86c88de10 00000000e124e446aa5490d7c6fd5f75eebd9aba19                                       da63341d875829d4452d7df7bd7bc46b9e2290ed6ccbe909c1d3f63
7411       13484 b061be9d8f362a471bf317af06939       10e2153e1ba34b199524d8                     1PCgcoxQhedR9T8iP54xWo81FNByaQS8uK    f9c702ee0fcb04296b66b
                                                                                                                                      0470689643aa9e601e8c8e1ba681778fb425f48954b55fd64f27010
                 7a7b98fc97c3b9ca89f93bfd28eee7f2aba 00000000a0e0f60f4616a01d3a0aca49de7ce22aa4                                       83833e8f1f8badb9af1977e4031d7058aa55aafc9f55eb15709ef70
7412       13485 61147eb2361ce73ff73d57d025090       66adb35a7b4b87046fc8c2                     1WhV2S6wHvjcWAEEWa2SJKH8QA67WzRnj     3efe9397e9fdda0a34d9
                                                                                                                                      046d3112d4aeacc7890cacf10c2745eca30004182aa36e4a5d1f409
                 e4e02a0c9d5ac1e94c71b562ad6cf60e03 000000000a8a1a3b8aca3508a65344b38f6eec0645                                        d6c17e40466d5109348227b08f7a814b7b49398aef225462f20f143
7413       13488 436a4f617eed0b26bb71af3f2293ad     139decba9362468bcd12c5                     16yfXdpLnqyYPvGDY5WP4PECWhP735RH7n     2c67ec24a8a475746b4f
                                                                                                                                      043a52484a1dcf852b7298c0248982da5f8916a52e17cf3e183f626
                 467b3a6c9fb120662ea7631ef4824da611 0000000003c22e637b77e210d59950aaf98f04b43d                                        ec78ed5f438e6f777ade648c383f10475f714ffcfa5e71e6af23e34b
7414       13491 bc10624fbe9269cf6d42c1b67b34a6     8d9109c5d9524983e00c81                     1MfoCVRUdP27rmmqgen8orN6bbAuwJMmNm     99688af021e259f9057
                                                                                                                                      04c46f4f957efc32d12abc36fbdcfe747ee638c281904fab4b134389
                 0d4a792cdccc0a1a0ea073a7e1d1f9ed4a 00000000664de7bc1309571794bfee74ad3c6b6a1f                                        7159370bbee5adf78452267fd5ab0d9ab22242f8cba1025eee74da
7415       13493 4e7694561947b5081c0f19c8607bb7     878d8fef8d9d34d3c01b52                     1DbqKe75wAotjkp86uoguPUNpxuw4SALkY     bd86695b5e4be75297c4
                                                                                                                                      04085287074ced356c0b16739c7cb5000890f6a00366393ac54231
                 068725a8db6d8835d67f6fdb279c9ac009 000000008c343d0f90184276b90ef4e8d3bf384a48                                        e8d4822d4bba73b774af2e1ccda3a11a500fcade096f9605b3d9ca1
7416       13497 18af60ce80a11cf9ee04071acfacff     51e6c2b1909712358b62e5                     1AP9ComJAqUMFBMNia4BBA74BJNtqsKrR8     f4e0df4293378377d7994
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 414 of
                                                             913
       A                         B                                       C                                            D                                            E
                                                                                                                                       04c27b199a7950feb5857eafe0ccf997551ff77b0ca8ee8180a6439f
                 3e6ce5bfd1959f3db978d68f08473f53ce6 00000000364d0896038bf4c66e0e317cd2e063c591                                        783f9a0737d7144d2c7437b25e451ab9bdff71b5a943d6fb84633fe
7417       13499 f9a4f4e4d53b1f30dfc8b03a08041       eaeb8cf37861e9d3c090d9                     15m4eGxY1Hxz36Er4A2YQp3WCnoCo14rbk     3d16de5abae43a89727
                                                                                                                                       0492662c3270dd39cb617cacde7cd535d79bdafe78d2173a235533c
                 03e52f935183e866f56fc2418475d7df6b5 000000000ee07793903b338cf2019da24f2a34386d                                        91d9e716b709474fdaa780416c5ed2d2dbdcab2ab2b36385b933ce
7418       13500 0ca4cccb8278f81672ee4d1c4243b       56e5f5402dd392cbf24785                     1AgmC3CE4nvuXwDskyNJVJoV62TLd2rDwb     44647679e4aabf76c19a7
                                                                                                                                       048b3e141f1a97676077b55fbcaa32ef5d29a20851c6847d7f1f05c
                 c0689b1abb463c55003fb3e063b47158fb 000000008f60f1dbf2695408eb31d0407034398befb                                        8df31c90f73a241308a014867c22b2353ab3728645d9fe578a705a9
7419       13501 e485222eb498dec8d239c0a228d0df     44ad27f8c06d05a2e8198                       1G5kFZPhzY8VQXBm9ToY8hoqudE8F9qHjZ     6300cf1ae50f1041274d
                                                                                                                                       04e1f57f49658daf23fa10cc5f60cfe09978a262f7940ea3d54fae83
                 0dad97d8c082fef30172e2120c157bd910 000000000cdb9ed8adba2a8494851576ba61d3eee                                          4d43b4e82125d7719fae1a8e2aaa5184b356972428cb062783bc73
7420       13503 81ae4394a085df9933e9a98146ad62     3c7859253615bddde3a048d                   19cfT3emUroQ6RCh43o95j3w8z5Rcpox3k       c5b529363bfe279258f2
                                                                                                                                       04d1b18f9156584fb782db796314cfc9baf0643af750d3847b4c954c
                 59b6e0e8d3e4fb34c83ab16093e8836fc2 000000006240f8dfc1795fcadf616b5c1e7e81e71d1                                        2932bbe66d0bf6c0323bcaf34eb3a98a7bba009105a4b8a68187b2
7421       13506 57464eae26aeeeab4034069f242e25     e4e540ea8a8309c47fd55                       12CGqqXk2KEAvcfkMViVcbcG8pcQhqqob8     15fcc9964f895c7cdf21
                                                                                                                                       046c00be96b213b93d860483cd50d4096b4a9c8f6bd0ad2d23609c
                 29d2b5301bcd42934848b0d70e2e54d3f6 0000000057170287629c88756f775047a2f20ff80bf                                        235e050411cfc59173f56a52c0ffe5c922d0050d271bcfad311bb1ca
7422       13508 9a290f37c71a1abd381f729a5e7af6     ee18a2644a651e65b3e30                       1HCZ7VfRZn1cPLSczi3vt7PqmXyVDCErAM     d1ad3ff38a00b245cabf
                                                                                                                                       0425fdd39221e92bab47d8d4971a7de90cccefdfb6b75f4cf1e1b21c
                 1e0715b87c3aef29d66921d5f0ad971a7e 0000000035ff3abaf90cb9d82314a8165221811069                                         c1b2f2f360ecc728de5c10184f571011b3fccb180fdb5ce77fa41b04
7423       13509 c08936eb968770c485dae5892835f2     260f108b89a5fb5fa5a885                     1FwPMntrrt6ZZJ5jRhd5XUXsbZ6Y3uX1uP      6ea664c542abb3b26e
                                                                                                                                       041382380e003621a1bdc7b6fbe53ef7118349f8c080146d7f22e6b
                 e1a7a0c7ab07e1c94e54f9489c5a7f5addf 00000000206c26ac0c2077a1b8dc83a82d6a5f167b                                        b73ed80fa6defb531985ab941818b26ec35ae9123fe521be3c4b2db
7424       13514 0cca39c646bb2e3a19ffd38495496       eafc45d902853d8720cac9                     1AWbpvRxA4vZw7LyP2BgsPeMCCP4i3HXgL     8ec05c659db3ba33a9fb
                                                                                                                                       044441ee49cb0e8db141c724efce9da80217120e570695730dd420
                 812a8f99375a969aeef97b2424cff91da76 00000000e4df3891c9f35a2fd000da438f92cf3fe9b6                                      b29d34d0318f5656d4fdaa2dec27b58f0964d1c5abcf2553e5b1a19
7425       13516 e4c24394f8beab80bd72032f74220       e931ec842adfa9eb9574                         1KBptRmsQnDwGdY6KxXT6Q3Bax3hhGJ8da   ee1510e5432a2ea3d0c54
                                                                                                                                       0415847e4d73d8f7600536d712943ec930180f4f09b3157d28d3d1
                 873ab5da6d48c2dcd5d10eff119fc8c042d 000000000be73117c748fe881e344a9eadec4bb729                                        644f3d112a1a3995cb2a5874b59ef9691d3000775662fcfeb3736d2
7426       13524 95dbb01f17232c90b8384415fce9b       adca131504fd2febfb49d6                     14otapruQ9V5mXCJp1mJTziFVTHPjzRsKo     df0a84adda796996a18f9
                                                                                                                                       04bf12c3ff374b870666320599eb175192e6c06b30689a4622cc526
                 24776de25a0499fc247ecedcd422b333f5 00000000b2858aeac00601b1fd979301705247151d                                         621fc5a7fca128e9a73d9ebeac1e2b26daf09461408e5f9749b80c1
7427       13527 dc77d4d02ada0e1a3bfa43472b59f5     eccfce316cb24e5094b60e                     14WGDn5sUKJLdNo9aQUn9875ShucywiLTh      530b6a128ce46c5f07a7
                                                                                                                                       04d8fc983ad1cf8ecd5e650307b642d154c60cd6afa01169c20ebf38
                 49578fdb42702e2d49f680232eeaea4ac5 00000000f120f2f66bef0680ffcb2a54c1a13d5a9cce                                       38b704cb330aa8fbb79cb31f23e68ab98901e373cb4d4273f7b5c35
7428       13528 d80ea37ed6bb22795c16f82b1380b4     afc7c30659dbf25ef355                         181z6k2HYVexJxGR218rUzDX2eqm7Zej7Q    79e994d9882d6096624
                                                                                                                                       04a90e76e29174ebeeafdd013bc5799fae8f3b02b103a6c21e6a0fc
                 9a2ff2d800927b28e981342a9e4eeeac2e 0000000043a957e05affbec44c31414e5223e0c8dc2                                        9dce64562275e43713c6e588f99a105b7c6a8750b1e3f1febdce833
7429       13531 36c18a32091be3072e14142c321688     cd0c26059e04d22dde723                       1GoqPh7Zxw2ATNUYPy17E4iCvQnSg2Pdce     8de35dc60a2f755a4a8f
                                                                                                                                       042589052e9194a9ae9a49e06aea3bd484247888762c9c12246ab8
                 03f6e6e74077b83be396fc31ca09fd57263 00000000b7fb0d2b7013d2e639e5c81db92c235c3c                                        0d1b7621ca7fd87926c21795d6453b54b3da5197f2b214762eb09fc
7430       13532 5f437074dfff446cb81d18150f8bc       522df5e464b74c582b2492                     1A2WrTmiFFC58hHBsta35QsbnpqfKXA4nk     b139e96d9d575ca39f070
                                                                                                                                       04632530116507c8fcecc1ab1d5b139a129a8308e18f3c789c722cc
                 9f4447823d7035cb281c04c63c8ab68abe 00000000082162f44586a117f4daef14fcc777f5bdb                                        263144b6380ecab2020f0d8a468e51b5cbfca2c83ec5244656869db
7431       13535 3c9d906afc275c44981695a1b72471     64be61751353f20d7f392                       14XAVayu6oBGC966wEyAhw5Hhhxx6vSWjW     f64e2216bfe02d0793a3
                                                                                                                                       04b2481123f78b68cb69da318f56af95dcfd3566b8aa318e724be06
                 d5665ad571263a46d97cd04eb31352c007 000000000404b9ff34fe17f8a6558055eebb3b0d456                                        56ead8b9ed27471d64b172672f79559994096405838ea4fa84b4bb
7432       13538 b3ace3b893c8de4a84a4290ba1907c     1c172f578f3c7278f7431                       1F5up415RDaQtxSsBvKGGdhkoeR8uiH3Jv     0963f9383e8e6755e3958
                                                                                                                                       04a4dd44417278027168c7edcf47c86e8a5caa9cb6ea4db1b1b7ba
                 65fa0aed5badb229b082337589fd42d82d 00000000723dc897d682793c08a8cb0d8d5384ecb7                                         7378a43d8ce0c894f4ea51344b661dbe0fde672f922c88ebace414c
7433       13542 a6b38db1a0028d07d1d8013928c2bb     15937afcdab79c8770f80d                     1LsaR96nYJ3Tg8L6iDUSRiLUuMJkAzxUx       faa16c85dbea75fd0301e
                                                                                                                                       04e7422bdb6cc2a403a81ae153ffdd9bcb0808b11f1e5d674baf38c
                 36fc3f107b2ec16eae451f4ad56704dd754 000000004707ed048762fb3beee9788fabdd043c8b                                        517f5ce6c2265dd6fd45c10fdaec587d500ae72eac5539b974dd724
7434       13544 a72ed7a40550d07446f0d092835cf       f83ae623cd0f724178bed5                     1AMRB7K7a7CvmPLapaZ398aHqdphmEaszq     c5ed0103b7043de8fd64
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 415 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      049ca19ff49b43be729df8e0c6ce21b0435c38039f560665412c145c
                 6c2f4cdc571428a99e750407cd87d14553 0000000086a9bbacae2e81f59b99f40c8a8a458916                                        6ee4825b6372b9dff68dbef600df0ced5b22a93123f83ae5288e8bd
7435       13545 50f4b9274301726c113639c54c4806     d27b755a789787074c2be2                     1Ldb16Rt3yVRapsZLdzWFqPcPkaDDRPLFy     e1a0efcc8a68e1befaa
                                                                                                                                      04a903226d9892c688baa510f6739c15dce28a1b4de992a8cad3a4
                 c317f75f8f3bcf5b4e700e959d30364d040 000000005e07222e4091ccaeb10507ccd93280f661f                                      34dd49f80aaa5af5268ac3391d3857d60ecd792b810785898690b9
7436       13547 f6a18ef010ac0d1647ab723637f0e       2647a7a89e4564e21e8a3                       1P8Jce1od8GdL4FeD5A2T74yV8GHB3M1Cb   91fb81d29df50d2da041eb
                                                                                                                                      0481d59993c56b599d2c1077dce957ccec3ddb6cb0fab47e153c52f
                 276a9dbdf71e406b77f24ecdf172a29be8 00000000031e429fd63eaf49e325cbafb303a919e9                                        83893f08a5d0a808b4fc56ea8f4b41ec56c4d615d5e6fc171da8fda0
7437       13550 eec352e716e6aa1f23237751b4c967     1fa8d014a31f30c381a81e                     188nffFjqUJq6ESJsXiWZwGVd5fnKriauc     8ce7ff91c9e65bc3a83
                                                                                                                                      0454db64dc086f7f40efaaa5386e0fd49592f09cc2686dc110c02558
                 bca563e18cd520f998c2bdcc8bc27140a6d 000000008b828ccaa3701de58aa90de6b4e1b80fcb                                       f3ad83d5a84ed9436e44a7a3e171f690eed2d995e03ba2723264d5
7438       13552 019b14e2edcb9037cf13f2d0bbbb9       ce9f3c4754fe31f615df55                     15oVGD6P5VFYy3qLFYfPkqWrjci4p6cZr2    d8399b49cfb817a672a4
                                                                                                                                      04b36912df8c37cc92925b95442ce58c41439f236ed22cf8f3c44ff5
                 fe9acbb2bc80302d7427d60cd89ebbe60a 0000000091f4291c54748decb84d5c567b1f9b1608                                        8811bd829acd4b74163850733565d9f1d81b0cea9512412d75fbef2
7439       13553 26abeca9531e07c86f732aad5c868b     2577799905eaf75d25a484                     1AzB8W9vPNL36vdqb341ZVFTBNRrj5EQUp     e080b5d98f4b32c78db
                                                                                                                                      04f953394b4fa29f34e72add2e94e162284e947053403295bd0aac
                 58649ad007d5bf7686da92c4753789ec03 00000000688b2a520055d92ec3b96f06bc5edfaa94                                        25edc46b1b2d2481d031f4c6ba29d0baecbe6e06d054d8117d96ecf
7440       13554 c271a77e1164d0ce8c7c7671251e10     ed8ccdf9ea6865a9a6ba9d                     19kxQFvjt2jWSjhaxkMrVK3k4jL7BMEuay     008db9ae009b7b038ad93
                                                                                                                                      04338f3948339a07a133619ac2e67eab9738f02cf486bfc0674be4b
                 268fcbfaa3c0a117a3eb7c708d8a0badcfb 00000000a3eba5a385f3e387c057b1098c4ed18c6ff                                      e0ac0f8a65439badb0e475ea05164cf2415868df3580f314be91ed0
7441       13555 0efe615dcf38927d768377c7aaa38       690349a5fb40d9949c6ef                       1Nwtx4cPPg1fgca7u7z4hvcTNuz7uofxSn   4e6fdbbb970d01a6fda0
                                                                                                                                      048dc7ddfaad41d76afec6685bc41c328e3946c8de493db82287b1a
                 94d3a85c58c03b24a097e6f1afe7298d5e 00000000e474147aa602878bf8c877f731829fbcb41                                       5812d43210e10d4580f62a90f2bb3a761bb2201e2b1438e80d9a0e
7442       13558 c1cb3b4e75dacfeadf2be38dc52113     d031adeac2d293f8c5b09                       1HANcU3FH1hkEMvBf7D4zp41wAhHEfb1R9    7860b1f5f46a92bab7909
                                                                                                                                      04bd4a8a0e55f14e087fcfade414314a3e4216de116d3f356c0f664
                 7ed1ec23a5cf78cc00d329c8b80446c44aa 000000007e0a888e6d110aa60f48bd785d67ae6c5e                                       298e61bff05cb6e7f50d213b66e2b78ac87b3fbb34e4d9cd2bbfb5cd
7443       13559 73862fe0564704e75ecc0cac38c19       16c271d16d78d274b28610                     1FyERYiSrhHiysfp3U8dRLAXkJXAFU3XMS    23889bedac1b93e8f3f
                                                                                                                                      042f96dbc20b66d1a02b762d120f652da50ea5ba18fc2e55a4f3074
                 498fb5e291c3856b38c0d4a18192934f27 000000001a3fa54726d7b02b64f85e9c92af1dd55b                                        8e0fe98a9ec454747bbdac6919bf4ab80f171f2146c5199a1a43880
7444       13562 e0a5d14acf2dc610a2557811cbbc02     347d568cb34e8edc96a6f0                     1DN1KFWTi4VpQpjeqwCQBtjnfs4cDx87NG     b633956c0128ab25394e
                                                                                                                                      04547d0cc60ec64ded6a1e4a897a32e6cad6bf2cbe7e2677f41d91b
                 36c9c18a13e7636beca5726ca2879aa22e 00000000bed39ac2305b082382ff25cba69840e9a4                                        1a9e181a9cf66d33d3b635e0a82c462bb1227358a0aa7bc25ebfdb
7445       13566 b05047742ab8fdfa541dd978ba9f38     b76255184214ea1949b651                     1A9q1cwxW8RTRonujcEM37e5Wd4hRrJhpt     3aa5ea1b793a3686f5734
                                                                                                                                      04008450ba815ec0cb49a4495e20a5fca22cd780b17ccdb9947658a
                 13849ab589b9084cba772bb9ff1084073b 000000001b5c6f73972f60e1cef8491650bce470c11                                       e18579453cb0fd24f90b899be22febd8c8688283c0f09f8c29d57adb
7446       13572 d9470134646f6f867b0bd7bab0961c     fe6cb32145aeddf1c77ec                       16DDQUFBN823xJFGno6eEz6sTZCsTR7csr    486fbf33213cc5fe153
                                                                                                                                      04ac47dc55aa480ea6c3c869b502dee9dbb0f61fec57c39e81a24f3
                 2b3aa92b435e84e975ce62eba533fc9814 00000000eeaa5d8d77af9644b93122cf652f9d82ec8                                       a071e58f8f71d3275201528e954d56bd5fd7655ad2474121b54550
7447       13574 176c64735aa8e26499f668b90859a0     dfc82c82f2cb96ba47383                       12Jo4MxMPQVnDzT4QoqdijhXiyjGZWFaVQ    a84cd970cec6d42b9fde0
                                                                                                                                      0475ed8178d3f5f59d0d2183080b7a6cd528227035eace56c812dd
                 c56e78c05a004382d18a58ebce62923af1 00000000bddabf123b0037731c1847210319e783d9                                        efa38db12f222fe48014c30fee84b521d950827155ffb062bd56210
7448       13576 63df945728020d092395bce304f9f8     d141fb6578520373aa4b49                     14kuJwcLp9srfkP5u8YTkERWB3hbLjVgXN     33d349726300e6b5f8fb4
                                                                                                                                      04285f92b473e6f152adbb43b210104db7be65e8c21412dbc1093a
                 fcff6dd2ab62ee2e505f7f4260eb38a4463 000000001fda2f9c6b2a033dda8f8c7301dddd8b91f                                      eddfd304957be685c8f1c620824a6e7fbd88858b74a5a30d176db88
7449       13577 54d17b72f7554de3a540aabe07515       1cc985fd52836329fa9e6                       1EvFkdd4vdCpGTJrMgSuH5n9jGCDD8EMRq   128f3e8baaf38ad373a58
                                                                                                                                      04fe844432f8494f6324ac30c02054bc19c854a75b904e90496ff253
                 18c29c709670e4f4a8b53d4b8f00c8f63eb 0000000035d1f1fb4d53f98f7c4628c8ca2c10870b1                                      39e20180756aedf5506a63da84fda1cda9d869fa666d5c5a3059c9d
7450       13580 d29d95e124c549ea8d84da4ab8c55       cd0cfc8b009c592aba726                       156yV4x4KoWwTdJmsrk8VJkGdDDhRN2wQb   06bffd18002de0472d4
                                                                                                                                      04258d6e97f48d84bfc6cc07216f097ca4d3f182eacb6b65e317b8a
                 baf415dd53a8267605f9c82cce093dbd9a 00000000e7754cf9d36a62a77aa7762f9be421b817                                        b2253a7903b20f751e9672175c24099fd37d1dc05004f391c835817
7451       13585 3849051b64955b59d7b63ebdd053be     705b167b63f22a65a4f814                     16xQ1iCe5BkXbhzJW8Sxoiftuux9tgsaLa     01fa397af150ae0f3f47
                                                                                                                                      042d00e590057a2f0ae152bf775a2804f8dde6dd51f83a0db0ae1f3
                 37058a25a3cfea738a4e1cee8fc79eb81e 0000000062597c1e17d7370cf3867e5b73417d3ed8                                        0d06e9ba51e284e75943ab49b77c3c569f6285e09a91ffbfb14c36f
7452       13587 67ca18c87ef660e03126e34c7b8ba4     91b658cf7a6892d3877d92                     1PRGbhsAiCSMRNGwZF8BHTfGxYFcbKEU7e     7be0e59e03fa7a70c90d
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 416 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04ea4caee1fa428b1a51413de3e9762dfeb08f1a8edaf294217fc42
                 a149b4f61c2e9f72df2fc4f357e8506a404 00000000f662c84897ec5238da0cb42637d5dd24ec                                       9d80d8be1c114b02be37f20ac346be7602d9c46e4421256101dc7e
7453       13589 d2872f94f7511ed09cbc4429c1594       a6c8cbb78b1c8d161b6d0b                     12gXauqoYJdKUgNhvwavw1vqALx5PbPtp4    9e1fccca553424ffc3af6
                                                                                                                                      04e9f8807a2ea2a91916a3de6e8848388ea02f84d7187c55a684ea
                 02f0f482fa39859281b71c3abb01334595 0000000062bd1e41e50745ae8f87a6c46f8f5bc9bea                                       9487a90cd266cb8ab1f615295699ae38f7c61824755c1e8c94ddbe9
7454       13592 9684e3f07c55b858dedcb95d8e0f70     ac897b37e5a7eb9c9c68e                       1CKWWQxAwzimbc5JahGryWMeBSuLeicWj     cfea95ad6770c8868e9ed
                                                                                                                                      0472879d3d0fbab0a5503f23e413e918212f9337cff446b623e1f68
                 1d6a8174183b25391efd6e738e5beccd03 000000005a800812af99d642c89cfca1a842143f725                                       73dfd46d29e8ad849564c241615f4619eafc20cd5f73ba89deaa303
7455       13594 43976fea9421a78d409ca46c8d989b     fa795d7f8b27d8f06d31f                       13EupNLoshd49883kP3PFJWbYR5cubQcP7    a41e305e778232441264
                                                                                                                                      04405ddc1f4452b8e27949b5bddb66ac9187ca590fe7bd1707967e
                 0c1992c987fbaab28c76061b0a6662ce16 00000000cce223616d340dbe52d36657e9f18a58b0                                        a1c1d82cf3fd764ea3837171564bc20227dd488c807b851feac8b9e
7456       13596 80f7ef5adf610d3d43dec48982c349     7c10a45b92ca94c3a58cb4                     1N3vBqYnRvdrnWciCsy3DYiyABgk9MwL5d     217f7c7100b59441a5c2d
                                                                                                                                      04505f385ed12b71e5fa6f0d32897dfbc2c14a12528a2a639479df3
                 34487624d64b66b33b66972b3f555cade5 00000000ff1bd6a2336db804c37a26a25193ba75ad                                        54186cbbd2dc55ff68c266c48b4542e93f4c8513aa5d49d34358e64
7457       13597 0be17d5d3c5469b4d0b40ce1536716     3c0955ae4230050a0b7d95                     14whzSwdSqrr4iLQgg11uLkkWLPRHvAFWP     db49f965375efedfd982
                                                                                                                                      040241e761c4018fdcfd508139660978e0f77bebf8411ff6dee7454c
                 eae2714807675e11876ccec51a563f3ee6 000000002259e1ede7d2d7b0250262a18a2293b32                                         b9c1ca8b19040ad1a264f5965e8ea98dccdbdf5f089ac6185912b0a
7458       13601 470c5bbcbcbe5ba989ab518d6821fc     c56da4c82d265f368738c22                   1C3P7Uxh446npxhAaAFEArDtLRu2UeEDdH      ce7642197b8e253f42c
                                                                                                                                      044d3ea07b60ce89b321ed413510bddc3c3c47a4ca2f66ee72a1fd0
                 c5af6ce7c4de80b70956c536054dffdc194 00000000367ee71145090e0dad3895f575e2a2baad                                       3dcc475d8cdf85a5b37daaf86ff93272fa0845ecc4c20bc3ffbfb3eba
7459       13605 867d4a7b2e85dde3204e8d6724c76       94ea6b7b29bfbbba3451b1                     1ArNuby5vKaKp43C1KKECMU6wHy1xGSYV1    99d4b7410838c3010a
                                                                                                                                      0490988e8fe344ef60cfe80feb928331082f586f0ca42bd9e9be6ccd
                 b553d6515b761d1517f73eb675a7bee092 000000004cab65ea678b418abeab9a0b73aac83090                                        6fdf06bc4b1069450158888d2fb5af2860c8a0bfb6cb488332456ff6
7460       13606 9d8c26988f3a7eebcb3382c3bf8377     a94313cfa9cad0f07c2af7                     1Pcnz1v3n6eAi69YwEMTihFehHCFpbGzsh     14ac33cf2fa20f258c
                                                                                                                                      0418caa020361fedd12b5967d1ef6e8f2228a336ed0820b10dc2adf
                 25daf81057efe49428d9278ea74489542c 000000008d1890eeae80f9bfcffa2eeb4fe7384b191                                       e2fae1791203d993c18535f7d920e98d455caa59defb49c1048caf5
7461       13607 a851866ccf7f46aeadfaf9d2b8c26d     47e4b7833e110058e2cc9                       1GUAzYxu3sk4wQYwPCDEojesehfjnoN8Cy    89a776f4d9e5f96bded6
                                                                                                                                      04ea73c69f9412b3339316b1be1212bcc5ae85ed28982b7fcbe9a67
                 a7115154aa28acc3dffdf74f126adf922be 00000000f29b5762f73e453214b5657b34a81cc3c7f                                      5b14671182be455f018d391560024666028329e89d743044149227
7462       13608 64be7c692b4888a849cee0f9c6ace       05adfcbd763f4bb7da28a                       1P6BDLsKSiedfRsaAtMsMbVFKiZysQVEj1   ba225febb953b5a3b2c9e
                                                                                                                                      047125ae863470bd4923045383eb102eed75babd2b3c97978a561
                 d03d0b9768441b1887597220a7bbe48af7 00000000dec25c7bbb127529860c7c23aa95c33dfb                                        ae12e3b83c5bf26127206895357319de509c0bbac3247b31972123
7463       13609 3e1299be51b554f82c8940ed9f23c5     49a52613e5a3d4219269c5                     1QDBYcsVoXfRjh3NzvBLMioWk74SeHtWhd     143a3ef448cda854c2f5397
                                                                                                                                      04075b76649709d9d15b76acdc8cafe483520c68be6eb18642dae9
                 41b6ce43e29bf2b61db40c9eb385c94390 00000000ec8f234d49d864be51aa6b832d63f4b1a9                                        19c11ec09b0c2519ebfe2f463992cd28f77dea5939189a82f504abd
7464       13612 8a16575078939909bc632999e772a1     8618fe84ae296a859002a4                     1Me9CNwPdY8E8xH2ChDn4nfcjXq2Dr8Zob     b8b52cc4b1f47c2e98476
                                                                                                                                      04627ff226bb57f29f3e852b66779df9ccce30cb44871774e4521d4c
                 df6a50d03a67c4e4b0672fcea67e9e1a96 00000000e09c559cbb61f3db5aa894cf64a0beb251                                        d408db8d0945735beb9a97b64295ce985e4ec20b18c2c0ddd4100e
7465       13617 c36be668b4d99a85dcb66053b731f0     09acfecde0308a5ebc53db                     1EJoho7vWabBbpdWhUvJ9XpynT46zmMU2H     153aefd4a8ab818f1eed
                                                                                                                                      042fc5f20e2c886c6d3dda628b2110640b3f721d6ef25f9880db770c
                 1d4a08a6403f76732f8b1dc6d1037921e1 00000000b485104fd1dd384c1a76c938bbc897a06f                                        4b060c4bfaab4e55615f51a9a1a86d49f462625614ff7d775fe24cf0
7466       13619 2039343ce29c2d66bcabd4d554356d     bd12b8e6f7be72f897af33                     13VjLF4N8JWfn8cB49NCLLu1LYQsgEddRh     bf7d5bb8f7f46dca90
                                                                                                                                      040c62635a0ae80cd5ab0064e480880ad43cbcaab9ddbf5dc1b2a2
                 c70dece9bfa3dc0c24c3fd95a874a0b0078 000000004bf0b8a65ad7a034d99c49995278617548                                       454db6a28425d9dadd45e42353141d7696be21a5705037f14a51fa
7467       13620 454357258ac62fc8f648167176e00       14f2cf51cfac7b0c175551                     1E4CwXrVZ6z7461irT76fN9JDiCwZxQArh    7885d6328e4706077b1c6b
                                                                                                                                      041dc762c8ceab5dd1e8b402c0d47e2e9a8a4ed5094e5d5141a979
                 fdc8105a5a44232fd65d70d1f59b54f9ae6 000000007a5a14665e3a6de570b2cc1185fcd97e5a                                       196211e3e314deac3fcf78bc6df37b4420bd7c2e2e6ffe1b268a037f
7468       13625 eeffacc7e412eb2960415caa089f3       9be2817bcd9657cf4eba3c                     1BDotkXUZf2z5e9DGY3iHFmhidYN1cmbEN    16a09202d3472a648585
                                                                                                                                      041e90b99fe06de51b931c47171e15d5578109aceacffe7f589e892
                 56a51542ff797f1532d049c084e020728b 00000000162cfd3a2c9acef77e7ab894d808f370efc                                       a564f7737f05620ca0fa8d464784988ddb52fcbc84145c66b669731
7469       13626 251a883a2532a76a7eb64d906a7fa9     3a872291689cb6d7e43b0                       1ED2qisBnKitE7GqUHNoL4Tg3fA2NR3CMG    80e9d052c7a7717e3ce6
                                                                                                                                      04d4c540b243680c064892d27c1712658f11ccb2dab965fe1bb8f2e
                 58e32307dd3dd0cff94877467358585827 000000007f85b699d212efe587780f292a6ba7e7d1                                        4a0deb4a6011d1a0a2cd6ef1dcca9654b2cf55ee8f4a16b41e7b8aa
7470       13628 24e10b5dfc755afe794386ad669b32     abbc9f39692235a50e8a58                     1MovtuMWVgfuEjEq9wgeSKDbmpcbSwDxSR     91958aa89e0efa3fe0dc
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 417 of
                                                             913
       A                         B                                       C                                            D                                            E
                                                                                                                                       047a9b052c97cb477a699b29ec8d9d5afc83d753f0e5c30a7aa2184
                 ac99d85e1df807841eb60dff0f2d13591e1 00000000c4de1ccad0fe2fbc227680c195585ff9296                                       9b3830114d4b8982ea444370d484394102d50a3b2e58b26748facf
7471       13631 8339a00f13f6b8e2597db80ce443d       8a6bdc9eb965ed6bfbf6e                       1NZ5i2x1P2TD8B1zJDqaHdkhGdFMg1bur2    c768796263e4dd8615775
                                                                                                                                       04e82815c862a5c10d963bbb899c02373d17d9f6871b58fa030e32
                 e07f7d0ff2c3768a9cd59980aff6e4475b8f 000000009fd715337fc83f6eec594d33e99e2685a7a                                      d92072346d54cbbe263c08b5cfbc0045c1ec28af0c83dfdc4ac9b24c
7472       13633 f309acc0210568d8c2aa0b9adff1         fcd886d2545b4dd9ab228                       1BZBwGy3pUUx13arB27nW9WJ6PaaZVvwqx   f73143cf396d202ec610
                                                                                                                                       04c07522e27c8de1409f0a3887f76d19864bbf89f4f195ccb947c5d3
                 b78dd4052c5c19ed15bff7f7cbc072cb876 000000006b6810ea2b71871065c31f0939c61bc73c                                        2e9ec8602ccf2a6fe0a493deec474250d1267cee400efe7e7ee3335
7473       13636 01680165412cc4c30aaba5bdeb878       a19e609de24a4df0b2c763                     1K8scW4VcYC1g95GDeycrEPVe9Xtpma8AB     968784e4373ac0f7ef6
                                                                                                                                       04b0fd699cabc739e2c3572546b39208968fa74c055039a21b27a29
                 d97092e30e9bc07c540b8644b729a582eb 00000000df089edf7b842ee7a8781bd6b9bf632166                                         71921d069b842a516eed80c8ce357e5dec8f4046e1b8c961a868e6
7474       13637 4836adb4697e03c542dc20d7387eda     9c2def522c40955699bc7a                     1QDW6ePThanhn5Uhq2dCDdaPaHStvkRCwP      56991ae4bd360454623e2
                                                                                                                                       04dac5da5679fc6e65a2ebfe774a7242d638b259518f0d898906da8
                 5a05bf50c74e4eca6230810e4a51506960 00000000937732bad4cdfbe2f3a76fc5d8331b502da                                        1e51989e446d87e9fa248852b1a444af6cbd6d973a7feb7f5c00786
7475       13642 d75dadbb03ba61548a27236396c05e     3319cba1bded7a57352cf                       1KhMQc2J4ussuB3mpwbJrLmGmESiG1Zf4r     991a20ce60ce3d06c0e8
                                                                                                                                       044d9f3ed03b1bc380f7bb4c097b79086c4cee0599566c0e4108049
                 c1fc29d103c9622482af7d73b26bddfc3c5 00000000d1055ea83c1784e009045439475b44add                                         af1037f20a50e30ebce023cc3bc7786a36ebaed3fa0af18a02f05bf0
7476       13647 98c3682f2c1e53d75412d8c17786b       5a644ca72be014ed2197c76                   1HpU5Gf7yop4SDwQ7KvWfsQ7qasd2ritRS      e968ffe1cffd4d5c39d
                                                                                                                                       0455875fe9103e9d777d10811a1196d2826194f637c341f0ced5d52
                 e7b3c4e25c6ea62b5b391bd04c08cfd2e7 00000000851e0011fcb5bd5941f50f79a9414946b7f                                        b41c8cbac4ab89795040cfd1807fac120c2c4bc71db82f0b1c1d2b71
7477       13650 4629e218dc3cdff4fb7b18bac42a1a     357160cb5b757ec204907                       1JRZWJqSu2EP7XhyEzdYKkMipjcvQPBS4i     dd6566095108fc68d2b
                                                                                                                                       046d8054d877d7920fe2bb920284166e9158373f02fdbf6ed75b355
                 e257a0aed9ed225a7ddb801282077d3d6 00000000e38d8ab4b60fb953999b6837a2920aaffcc                                         e27e70a61c8734699392134c4ef114d3593e9c66a1dfca5194e9ecf
7478       13652 2d9dde4e9fb05c600d0ad9881d7a440   bc9f48d9ea331cb8d99bc                       12Y3bhZpfkZ55u2nmZTaicCGoNz9RqCUFC      278afbce8674877b4870
                                                                                                                                       04df2f35df12de136ac6522c9d8f8d2183f2ce5642a067dce9aabfce
                 bef8e5d2bb9eb29292cc6805e0febe7f2ec 000000005860b822d7ae7db9321036b847be79a91                                         0e1e381179c53ea4e81676482b88573dcc9105a84722548b99aee8
7479       13655 9cfbd232d82b0a351cb51d1c50e6c       8b5adb6114c32302dd9321e                   169zzum1ypGdPStxqQWomCJryd1bos8Upq      d9ae8837c6b699ee7aa8
                                                                                                                                       04a10023cf2344aaf25b1050a2d08aee7e3a4ea8e123bc359e080f4
                 f7f701e5dce8eb0b73014079e9c6fbf3012 00000000514924eab0c6b439ab6b40cce306ffcd9f3                                       96a2e56b9cc51c45dcc4ce6eddcdaff52f430d6bd78b9d225bd9eff1
7480       13656 8382950473c2e34dc986b9385bc58       29bc49cb995dbc0ccd727                       1G72z3Q6zdsg3nSUyy7kPtujQsBdHJNDm3    f0a4fb8ce92204c9fe1
                                                                                                                                       04395ee9ee497daa09228511886282ac717a6d601b22e1453a83bc
                 ddb1b40d8f014c21ded43380b76a30da7f 00000000324d8b3f4a2787f0c6490466087e3798b7                                         0d7c2bd80a46e6b5a9e03fdd2de6d7d73c4e7e51a82f4dc7ac763fd
7481       13658 90fab7e6fae8a0ea66af87f1afd861     a9966b085dc03efe155a87                     1BNBbDKBfwYLgnHrGXtbVobanCPvx57dpj      efad1d677ce878924c0af
                                                                                                                                       047796ba74f42946438166e58604ca4c1829e887d5846cdce9ec64
                 47197ad87a28f105ca094b0bcd9344cba7 00000000cb53f002186d5c658b33f1c5f080dafa0b6                                        1863fe5daae894a3a3d1f5504d23dfa4bf59dac87deb63fbaabc15f8
7482       13660 85e4996d45d1405be75366c3cb66f5     fa4c7d7266d963ef86694                       12FR2JeiYfb8yCgCPKw8bMdwstZLHEZVkV     a722f9e46af645daad02
                                                                                                                                       0465dfda04d44ff366dcc08358ec1d48b268d119877bc8fac54c0a23
                 f8b306313a5ddc424c7d9cb9503b7748a4 000000008078befd9d29edeeda297f4d76c5027168                                         4554a5c6bb1d4d03dea0c2b5b974191653b41da8fd3746245d3e25
7483       13663 e8df76f2277d35baafc466e62521db     f7a96a1cd7d401884a76c9                     1MvkH4j4hgMCMuAAjaLrZa3wLiUY3PnaHD      8c516d07ac9969f307b8
                                                                                                                                       044466cf74ae12d1ef057c76d53215c5cba4043a9dfd2b31397baec
                 a380350bc7c325a388753a5ac96a46e734 0000000021c953572183c54a1583df2d6ed75a93f0                                         28351064ce6c2db10d6d48fa0541551082c5ecd6e80cede7693c041
7484       13666 86461b991d09611aa3fec11194e82f     51a5f2fd2553ddfe5dd9d4                     1Fu7kC93YwP21iZ1sQ9H8KWcf1GvATiFyT      145b079f6d04d294ad75
                                                                                                                                       04152bb26894427f2e17075e21a76e078da1fea73ac8749548077f
                 a07d6e904aa1952ac308de7aa72d817c1f 00000000e898a9552e00f89ad47e0770aa72889b1d                                         0e24ebc7e03a5cb451126aa235b92de385dbdc96e8dcf5c4985c530
7485       13670 603a0646ff57d4a65add48f00091df     4a5f6bdfc8e6e2669b8c96                     19pMqZ75JP3iCbxA6DfMTbMPgHNKfvZ9vK      c6592300c98f09763b9b0
                                                                                                                                       0453a3194d05101a5b01004de01d715007b1a4ee54adcac893a80f
                 a6359f5eff3ac843dd838daf83a40b14b09 000000004260da95b1410c6ca3c1a5a4a8028e4a82                                        1875b5b6819d591cad18c5c95a50d378e850e35a2939fa81d5b150
7486       13671 f8ed936948047daa4a556bc4af20d       8a821622f6c86342395fcf                     1NMgNupg43zmSeGgSjHW37zjSBPkEbNhqr     3a1100a1bc351dfef337fd
                                                                                                                                       041f49d90a073eecff917a7161f1c081af5e790604d61e4a49973e9
                 d297f6fda58f8cdaa48c2370916e4467829 00000000a9a115ff98eaaf731433c181636ac5ec5d6                                       7498a445576521ccfc746a8038b7b43e7c6639ea2512abe3932698
7487       13676 5c5ac37d377e1dae5b0745e680bb8       fc226da76946c5bf5f6c0                       1Nrg6N8uDqGdaaw5vAhsXk1Pem3V2PNYsb    87601fb41b4cab6300270
                                                                                                                                       0453da516b5ed7d95d6e7ab1764dc1e705a460391c949f47169ddb
                 da726cc5b52e556454a5dd13481fc54089 00000000a4794b7984eb877414d68a78dfb282ded5                                         4956d4f5f7a38a2783922399c48d13346f04ff2340db90aa51c41d1
7488       13677 8857d8e2e6566f3cacba542e9e6bb7     b25c7700cfda230ec2c810                     1Nj8bWHDeQL9jLpXZtCkrTZkfSCkYi19fE      e878fc16bc9a2b971634d
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 418 of
                                                              913
       A                          B                                       C                                             D                                          E
                                                                                                                                       04dd71a8ff7a142bb0963e6c4d5539ae9bdfa7eec25c52922d6d778
                 e43443a46c810685797436da693a0c5f0c 00000000e42d128e087aa1aec19d0eb7a75d3c5ed3                                         d8c2bff7040753638ce22747ead74061eab3b4f3b878eef44737623
7489       13678 cd2b89435e5d2cc67f3fa3954cb31b     09410ac49774d6296a4018                     1PEjYMmcXANuy2bmKn2ABQeSrKtWB93Y4B      7f9187b3d1104b9f4a95
                                                                                                                                       045034fbf159773753538ae36126080277ff20833c6ac373fc79924
                 94a3436bda365eaff686fe9335765225ed 000000004d2a3c8efe925f5a33672d7ac1fb02e1bd2                                        9ca8cb52ba9983dd79bccb582503776b480134462afbebffdbe87ac
7490       13680 703d550d7b3224a921683e94655c8b     d786e431b54f9ab20b918                       1AfbDQxKF7WeXtrNDEFsvt1J9jk5tm5f7E     374b7c16efd2f1cea98a
                                                                                                                                       04d725ec065445fd6c6e6c9f0dd3a60e94eccd62ce6fe502fa8a6fdc
                 cb2970c62165c278101909567a7602ff3f7 00000000d28c3be473b9f8f4a230312569074e7ee8                                        446ae4ed598bbf728cd4012e910598762ad2c838072c8c46724897
7491       13681 c33ee6b407548f968ab6de4906e9c       f14fdd529ac46e0344336d                     16c9WTqiEmLax8UWGfi4enH2Zxpe1fHyEY     6d289840597ed49f24c6
                                                                                                                                       04e6771399ceb88fdf7b67c92ec448bb674090a226586eb19304f80
                 d469dd8dbbdf01ea20c60b2a3ce2fbabe7 00000000fbfb2c0862c3e30e0a7944e669bcdfe3836                                        b4d0667176116f62b4a4a90e9dd7922720faf77ce626e76ecf29fcd
7492       13682 8ae9dec422671ec0931992af7c71c2     2cd2aa831e6122649bc76                       12pd5oMguDed7vVcDt8HR2rAbRxjXpYsLJ     abc60cc7f4ae1a620cbd
                                                                                                                                       0449850b3127f416d452acd13ffea03813f6c4aba265b7e1c7b5df3c
                 8a4a958e8ea64766564dcaf04035c36b57 0000000092cb2bf4ff3cb0b29ac052a0ebb2009be4a                                        5b468bf13474f726f948cad956fa8cd7f5ff7088f8a661cb55952056
7493       13685 c2667a53436e47d767c494edfaf362     80cd5cc7420c431beea89                       12dRrAxxyYyuzZkfgYpfnTE4cnGPUJTcAH     5923a432edbb4d2e8a
                                                                                                                                       0472e5ba8de1be739d81424b0bb6c68b0d73050179c1fb0d4f6440f
                 740a9ca5c45f651d21227399683c4b1f04 00000000b873accde49a6735efb2919eb40c16ae10                                         002d04ed5c37444cd540753ca116ead57497acd42f9806cdb63bff6
7494       13686 02191648a1536e48a68eec33b7b9b4     70056119d86482fa97394a                     165vcAE9BGpqUcmWARqnP9yGemtMzkJk4t      c84878587336a0e49466
                                                                                                                                       04d5501024b20fbef24f688a8c05f002b6651bb6c0ff47baffeb74e0
                 2023f195ab6c04dde62e9164b9532fd8b2 0000000010a0165385a72a4e3e35243d892e17d35                                          76d560032eb34747aa31cc4cfb95ec925bccfe0862f6548998ab041
7495       13688 5ff13c0907f09ea208553e793ddf7e     b39194c948e63578a139870                   1MJx2EMuxWeN5dqEFvs7qpqYT4dy6ET3nf       142b8051c31d1aac52c
                                                                                                                                       044dd7a6a806c4a9205e2f9c6a3aa3e1fa1ad7a6912b2e5baf6c29d
                 fca41da065a546edb16b52a5260d39d136 00000000e7e097cc68237b6ee46aaae470fd1d7265                                         ec28e61ea91d89a37a0d1f122eed46e9f2df720fe4ef723f482b54c7
7496       13689 ef2d744194e3c43b864d43996997b4     d692556267e059247668f3                     1HwwRfxwXQ3qmtwQmkaUeyUTDXc4yAkYsk      bf1ef30d9b52650d317
                                                                                                                                       049008168a269aee1ff8d9a253c3e88874dbe4974bb5d7742ca56f9
                 547a47411de716f9abb4e3dfaff5eaf2b26 00000000e879dbbdef9b629ba5b70adf4bff8d0ab8a                                       674e47d0f6026fa18f23a5ca1d93f4754c7023129ed819dcf3c9312f
7497       13690 8a7880f36474d346d6992f9a8e6d3       84226b796a5a2f285cc47                       1KL9q1sS8RBBxLvb6umab8y6g4gmRxGopi    c29c25b3d98311d4c04
                                                                                                                                       0406f762551e4b4a9d8c6e727df03abbdfa6a32e3c653ec6b363e10
                 95255f9041383cd64ef542c2e4a4f451db0 000000002faf6f733b8b6e3ee8a849e4c03a176823                                        476b535b1fe1d8ee4edb4d0ef6cdc6b2c945d5d3c388e7cad6b8b0c
7498       13692 59e8fc250045a5d1d74c61345b0de       81d61e8aec9e884af17c42                     1G7Mq3ytCPH83Rzm1pv6ZLZwsa5uqT7dpB     bab6b21a3de723eaecdc
                                                                                                                                       047e3eabd32e50516542a2eb2a45f079984313f9c08a75de05935e
                 050336677627f0d098fbe8f1c125214ccd6 000000009dbe6b14e7b8dd63560cb37451efcbf221                                        b31d1725976aa2fcbed26758cbf3864a2bd9fce37f8f6eeccb98bb1d
7499       13695 ec9a29529728d9f9e75ff44c78825       e9353a6cc155837aba13f8                     1MzzPtKLxVpyTLAfRhayP95XzYcCiUQnc1     d3bf3e4194376a33da82
                                                                                                                                       04b0dbc0d1b6a871c730e3e105bb1ac077695c2861c09f23d13fd29
                 2ebff67c17f12294c0a5dd351707f0c3808 0000000032ab4ae4247f7fc4c398c3894d97d824d4                                        4bdd166e847dceba25d87e7fba565f372a44f42ed6703dae1f8b09a
7500       13697 2c3dcf12ac46708203a66754c8bd0       044e212723ce8a2eb58528                     17cz94pu121ikHVbzRygC3dS8yLxZP5Lfw     bee17b5c3c8ae1d02a4c
                                                                                                                                       0408865485304c7a59b26c1b175f95062260397ee47031ab718e2d
                 f6d4c71619a5122473cb80318f6e9c04c98 00000000387d02f56cf7c8107fe9a0a2881e835b2f2                                       85c33e391af219267a966f1e1cb12dfbbc4eb4c8e5b8ef4e6f434e67
7501       13699 d864eac2d4a1f8546aa020930be35       a6003407d7e2dab6a76bc                       1D9mbd4Wn1KKEhdcrQ1r3eHQWD1Ceh7skz    addf006f31f04dec6a97
                                                                                                                                       04782184a7ff77e74a25b7cda8978e961aabe52d8d8df318dbb3c0f
                 c8b6c0154a8d9af8c9bc41fd8c1789fa521 00000000186f8e2e56599a258b2e1340ebaf0e78f4                                        c456df863716af5ab9e344f2c64a986f61e987efd0be422d76694a6
7502       13702 2e0bf81d9d1d8fe7a76e6863ada12       44a9ad4b7b3fc9fffbf9f7                     1Gd8YxrA3BEzuvWVKUjjwcXVGcmkxCFzBj     a24ee5fb24d319c59873
                                                                                                                                       040bdb64657fb98dcca036ebc10fb749ce060eddee47bf6259eb9d5
                 0e6695d10f5338282dfbef75e05c6f305c2 00000000a0d1af7f1c24962cb7f2c3405a74d4a3776                                       7e6c6af15a66499a1cd8077b8b2e97d25344dfeef34eeb7cc2f8f8c0
7503       13705 f4bde2c885395dfdee941934218b1       edf5219bc7ff133790dec                       1GewLeGHgoKgx9EQ67xKyA4jSDWZr7Q74b    21b87eab6a77ea0101f
                                                                                                                                       04101ecd6b91924a8755c116d75dfd2834cde0f84c6655de975f548
                 06c3eee4254c25be35df8877371aba204b 000000006584124e1847edeb581917e7c516c6e269                                         859bda960412ce0059c14fa759384a0582185a668954aee3ef9ea2
7504       13707 1bdac478a9ae49e2ab230843a8e464     67fe31c0c75b58415bca43                     1MRPt4vabaQCuaXYXSdeEo3gpFTtiH4kYR      15b495aa60566d8e435de
                                                                                                                                       04a8ddb3588f92aeee8cd2e88bc60d011eb829f44256a75b936c1e
                 f8065187bf63b54e5a7d8c8b1d2c6ccf2a8 0000000094aba3a9f0dbef786256037d6d3743cb4b                                        46971ab7af58078647f5eede6d6481ac925114762dfe09f536919fd
7505       13709 6214a48160d48be9267080a2b6b1e       983ffb9197a8049b51a1bb                     1KVXqcpNftciJs8ZqqdCf1ggJKYNcdJKjL     45d8fb140433f1bf923f2
                                                                                                                                       043f0463ebb2a6228e8cb23f42417a88c92acd4f7b23a8e76f64342
                 9f7093db5a0fc5cc22e44fa165ff2f3f8c14 00000000c40235cb6168328f7923bc7bfa552ba950f                                      f885eb61a2276dd2f5deddedf47b8c6f712c8c3f253f4e1a219a0a6a
7506       13710 64fbc0af81777af5093ea79af17a         92524c0ba670afe86d030                       185AqhZ15T79i2Yr4RrEq48PDHKkvvUYh2   76237d5b6028ab7363f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 419 of
                                                              913
       A                          B                                       C                                              D                                        E
                                                                                                                                      04858a9b95d5ee046c3c7d1e8ceb380d721cdc9ac00a16c8c7e6450
                 07c55393108dc5e7de9db830e343e55db8 00000000c14b7dacceaee07180b4a453405f850a9e                                        d435e91f79c433e89a7ea2d66695386c861be408eba7ccd240dd43
7507       13711 aa909bf6e15179443f184eae0dbc9c     aaf4ed543feb6d101919d8                     1E9nuxpBhx2xNRYjgQJ7XzUaXPMWAng1tE     3920c05c93bf45a4b64d9
                                                                                                                                      041ab717deeef60186107e963edd7fdc6a0b631a8794b71b43aba3
                 677a46c589aeb7a3dfee4bd82e3c9d211e 000000001f8c4abb4d0c23fbef9a718d0c4a6a5ca26                                       50b14e5fe4dbf06d393baf268b54303ad6bc1fd2f388c76777ec009
7508       13712 353b402ee5342524eff6bca22e8145     b0ad94e4e9779d759386d                       1JA3YJ4hxjMxqPHryjJfedNQ4brM5ps51j    d120b6bfabf89310bf1c8
                                                                                                                                      048ef923ae58d2fe9b39760826b200ed3fb1e6d61982cf087d333d3
                 914dfedab4068627ca9c1ae685251df83fa 000000001010ce0cfc9924cc9375d893680db19a7e                                       b8d6295baeae5d96be1ceda9bef41348ba6738ee025396947d3949
7509       13714 8e3ed9eafba09ba99b6003be2eb7a       a51a9207e25c26b9712cd9                     16Ez3MSZjdTxT9sBWQ5oNeXSoYKK4xHsDF    5b7b3b2f90cba58f077da
                                                                                                                                      043dfd703341365311da129c35742d36c8ffef6ad3a4d817c9d5acb
                 ec063a19936ddfd4a8b1a71cff9626039c8 000000002ffa9691c30b96a456565a364128035440                                       a846005de91719f4e0b7660353c097b717266d34cc84c0fa0110029
7510       13715 90f105a89b6c58cc3c2e086f45257       fa4985c8c6f4dd0b360a8a                     1GeMWmWY1AoRQ1ow7YpxSGWkgcyrn8XWUU    7eb69ea93c7d8c804f32
                                                                                                                                      04d39fd91a90add14697e033da25777888297bb364ad075e65b8d4
                 5350228d6f9a55d514e2c900c95c70b7acf 00000000c1695f95a101e6e72ca0b81cb1b5c2a387                                       bf658667ba19c17c1988389648f90458b32148a047886078549fc5a
7511       13717 f012e199f10376a809b37c62f8e5c       53d75c4ed7b7b0d3d144f4                     1WPSD2F3cPcPtvCm5by6XDcL6pyb1WNcv     298b5a3f1010619588e1d
                                                                                                                                      04c671fec2bfa4fbb732975f8dc64ecaef6ef9bf3f3f783cbf8421341
                 d02bf97dd5345abeb54523348cff6c0bc04 000000001b03616a64e35449fc1dc0d99e4d5d2173                                       51c2464a67a82184ed993967373082dc1338b14e367f4f8b89f3822
7512       13720 c3bd3c0bbe9064fb780e2547da01d       7864e75d19ebdccc67ebec                     13eFigWsF6oDPqzTcYtx1cRHyGv79JDTbL    08bb85c8f7329959ab
                                                                                                                                      045d16f1d21f82fa1e5c9441f7c896b97bed424b3dfd2dd41ef2f34b
                 e84c073a421eb823bb5b29c84f78d15b4c 000000009f7cba25101a4915bbb6a3364ee4f74e67                                        9e7a50adc3821190546944616547ce7394960e3651422d0435a2ef
7513       13722 9255afd639794e70a4ed558d621fda     cf44996e79d26e3e7bd59b                     1BCNEPySL4gzzjg8NNyNsQYJWYmZwpgaPF     2aad98bdeb2ce07b922a
                                                                                                                                      049970fa7c646ccdf42fddce30bcb6db67f49c9bb1afa2ec9c4b00fd5
                 0624c691eb958f2bba593ff40b54bbca4bc 000000001b8df5a0445b146ce5299f5fd2a447014d                                       52f32e9cfd37c84037cd32d64ef9209c1f2ad25b86d7b7225c2b1c62
7514       13724 12402cd51f46d132cb7030a787313       910866cbe4d9b411f3dc0a                     1LYVTQGx79En8exS8KBrbU4a9VyuD2f1iu    b1bb22bba5b7c8d17
                                                                                                                                      04d1f845fb6af1b8f767d44ef976ca2c73b3d678026baccc8b579891
                 a693e302e8b23b043611e17a7f20323d89 000000000b1bc421310680333296bdbadb5b52dc04                                        395722f0d0f68df4f1abfda76110846f89f88671c227b17c4f715b87f
7515       13726 8d87bd2634113b88c26042c25c3bb8     afc464e3ad5f9d92bc6732                    1Hi4SPic2SkZFNdqtoiAsxknSpfxJsCXmY      22d9c1ed4855ce657
                                                                                                                                      04bcfd0274f9e3ae452caf837a8f56c2eda7f433b63bbda39934ecde
                 e2a89389251481458a01dfa402cb15b839 000000008f72b04e6d3705d139f58f411144b0f9a0c                                       fb62e3eda6a9475331e45c05cf59eca719ac32d68d11d81742e5b34
7516       13731 e6123466bcbff4e1eac72ade1dfc26     1ac9671177479b291b2de                       1NJqhktQ2UX9JwkRwmfVJZrJNhGzy4tUro    0bc7f8009bdb66e1a75
                                                                                                                                      044280bd4996fcfab598e8e9dc8a929c3008912c5d6a24e19ed5f83
                 a8b0c12ac544a3de874fbae944991b1b88 000000006c9c4fa15d6c4b5773be536f09c2034d336                                       d8b23fd1059a40204ee51634addce22e7b64b87c255c7c9a43ab09f
7517       13732 f90ef41f86cb1da480ae9a1d94f72e     8610d9fbe1318f898fc47                       1KtHNNjKKCPGgAu79vbR5ybT2i2yG3a4UV    6fd39808e8c82585dbb2
                                                                                                                                      04691b7b660f47c3a8fc784d4a57882f2e285340c73c3b212a30520
                 492bc74923e40fdf19f254de432c9922e40 0000000059688c70f69deaab12638c7cad8e6e15e8                                       f1b823b4b6a99b042e15dfa18c87b1b4189e1514e77ff9d095b1d99
7518       13735 ea24544aaddf2de86a47dedb451e8       0174d46a56821a9ae3e5fa                     13cKCbzEsHit8pUHi2SA5Kmug3XmzCqGtW    e9e40c44fec9078f597d
                                                                                                                                      0445ff0d72f0bf9083e25fb2c44f14ee78bd9e593ea93fa8af30340b
                 985436abaecbbc3bf482c34781b3c2e4afa 000000006bb5203f5ff9f51592ebbe23f19381f4936                                      b1c78f0ec4b58852e7289d5b82f591735d411abc08bb80878ddabaf
7519       13736 7a78cde420afbe05087d89a1253fa       496c32af36d04099f9385                       1CTXtKmfJG6xexg8f7tQLFLfxjnxAsGSJJ   fb32d00fbe7cab7682d
                                                                                                                                      046725c5afc83469bf698c85694a244b99d0ed61610952bf038ca54
                 48709ca8a5a2999a44dbb2083725b5ca5d 00000000ca83a408b50eb2765312a9c4ac061ba7ad                                        29a4e2efc90b77caa0fd44b1f7f2ad63a0ac16e040eff5ced61c0973
7520       13738 8146c39217adf2ce36fbd6f17535de     87959f009d0c1a70afa06c                     13yrL8T2oWau2Vb6DVSTxZ9mFssk2Qj21f     891318bdc0c6c2aecf1
                                                                                                                                      0422a69a72c026b6b7dd1f27aefb98e42270595bd8f4be8da7315e
                 cf9e0cdea85ade0ee893974d9a70e8a679 000000009316841ec703cff23fb5c10cd931e5cdc83                                       76fbeb9ea2945d208b82e09de639e858618712b33043995071981e
7521       13739 3467835741df3f170bc71e2b17dfae     0d57c7406a0f9f6f514a5                       15RNDK19BdsoVfVbwfXKLSATFbHgisSqbF    6eb85cdf47382b55d46636
                                                                                                                                      044aec61c0f3f6687fbee0f143fb21e7900a241ff4d1ca89a086bca0
                 13c3fdc8848f1fa95acbdb2b6b06ab92a7f 000000004269576b9131787c077e5787ac625225cb                                       b2efcd0e345d6898be5e704bd87c379ce3d2be543521ac818f1c7cb
7522       13740 f51e9cfcc031fb8a8ff0ce14d0f70       6fb8e190042dc9983ee084                     1DkgYPhFuCtgLaX6hyL3B5VoE2BeLHB93B    e75d76c65c01f6c22b9
                                                                                                                                      041369c33f8248771aa2c96ef13112572a1778e9d5f3e7382f2cc4d
                 092f0b0313300cd9be32b7af41a4038253 00000000aba6552617bf0b23b706eaef4f453da587                                        3424fa5269ead671dd55b21cbfdcd1590b4230eb6e372a30bc64f99
7523       13741 c74ee7df175c711d644c4c9547d2d0     1eeab28449e6a323a1ff5b                     12uaxnwNpBRXfajUG8hqx8TV8KrCRovoqP     cd51fc91b8287190dcd9
                                                                                                                                      04816b7576d6aecf62a3c112e3373a5d75459474fd13777f6d2b2a8
                 2d17dceb8ae57f42335fb976bb41edf29e 00000000cc379ea841844abd9c07d7f7fe58e75b17                                        43225ea43f040230c2930efdf2c9c3166e0bd82b098ba339a57feeb
7524       13743 a11f1d3b5c8a55d3d2688c0044db67     6aeffd678add83f3148c77                     1ANpLjvBkpK1F7btxnMB97bngWYva2SDDb     9a08a4ad18fa21d06651
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 420 of
                                                             913
       A                         B                                       C                                            D                                            E
                                                                                                                                      0400528f92658119fc74f957c464d68623724acf45e91aa829080a7
                 d7647328021825e5abe42da67dd6030ec 0000000066c162a9ca2309afa73fef68a90abd33961                                        55ed5ab74b448b1d6fbe53e49ed87a6ed35ba65ed78cc99171f908
7525       13744 e62153c9fb033fe53ac186ffc64884b   00ab64c7b3346a419de4c                       1WQxdGWeBfwUpKP93JeHorY9uHgUSiM6N      aec813982c0caf9726ec2
                                                                                                                                      0493951fc7f3dd799c3af789b2a84f360ac27d3286e2da46c04fb46b
                 9605b1c08eb09b25183d113c4c038ca3c3 00000000ea28e96d28b464f4ade11f5e3398557b1d                                        fca4ea08c245db86d5ba91a27b4585dcea455386f1045bd9298363
7526       13745 046a72761a4fe772337dc1634fc29f     e21855266d375d94b127b9                     1AMUTmnsdDUGEMs6erXLVpSfq7SuPonXCw     833a7593a44665e9704f
                                                                                                                                      0446a4fba7623c1d62e38e4c1ba982ecef95cdff0d55c51950a6dad
                 2000edc8c5d0ca1a85f73c845ec88fc1f98f 000000005988ceb28eb89f4a73bb1a5eeb08fc53e4                                      d839ddc38525e9fd2978cca98ec7a373916c3fa28f86ea50c25c70a
7527       13751 16c27bce97b99024014168cf6b9a         a7bc81bda23afd79e76eee                     15wc1VbgX5hJF5zmqgDxDuKhnyY5LvdV52   2f4608090ac2f43a138d
                                                                                                                                      04f32fdcad50eed8a1f7fb1d14387874d1da99718f9e2aeba118c5b
                 3ef855339307e74044acf2d9702911e961 00000000a4fe66d49e3557bebbdd048978724a54f2                                        9fa3174f4573f09f3c7cabf093f5c4b1401d3ad5135e4869f2919f32
7528       13752 588a9b4fe79e70a3051628e2fddedb     8589c83855354d7a6c5fbc                     1LhioiU3KXdowARGt1rjwA1ryx8bE6r6xi     7819ca45a1b7b5920e6
                                                                                                                                      048e62ab482bef2a7215054ae146d4258dee3b954fb8c705fd107f9
                 e6e046a048aa8667561f86a94406c3092d 00000000cbdf097a426fbe90f62528bec86a41667b2                                       6ec71eeacb806e589546c988f545b5b7ec2ad0275e38721677c4ae
7529       13753 523b20a7712d493d751ec2e14451c8     2f758ad0eb65345fb162f                       1MmjvSf4r5KEqGDCUJWLjCkppZf7t7ik6r    ec1d08c60cb2de2c5ad97
                                                                                                                                      04a71028a779e756ddce77cdea79ecbd7ba0c48a3ecbe49b703fa2
                 c64d0e5741ad5965043d5e9bab09f6c479 0000000072bdc04ca98cf16bff656a6e2d9f2ab06f3                                       a2bc8d032e29dbe7bc49df14128bcc23517ee3a3ddcc2987cf3ea2c
7530       13754 13e231d661fe4442b9c71e729a21a7     1b9dd7eb0dc033bf8e079                       19Zkdumz1X1p3zy5etdjoeSjwsrHmvVTxT    34bc9773a99f06ff98691
                                                                                                                                      0468ed2fd5712f1e57f8bd0119cf32d121993134382520d5339ab97
                 b59f855ac35df4c47f9ff0f90e3e187e0027 00000000141a8663da2d1faba77ca85287ea830956                                      bef515d4a81afc725b6d24c5598686e88b49c3dbc5b73fe3cb48b41
7531       13759 002d84085211b8b0cfef8c4552e5         9642dee1e88b250f150c30                     1Momn1bU9LY1KUdi1nze8F74Yr9x3byPRV   47b005aa8789408caad2
                                                                                                                                      040c60380b997a876de6c7057cd37610b28af8ebe5c7f5636fe3fe7f
                 a5d7df16582702668e839fef31a5c629c93 0000000013ec321da60d65745ed8b4a038802d063                                        af12324360d964d891cfb7360d0a1be493d04b13eb28ddf0e29cbcb
7532       13760 3400dfeb4da6e22f75150def4f591       10b652a22093689abceab9a                   18u2pNMSmERfUS4ctCNrGQ6z1nngAXXc7H     df13e685b8ece57642b
                                                                                                                                      04cfbd24a237abdb0fe2e536101ae80d2c1b2b1e33092d3ea679f60
                 697cf79c25636f1321dcf901a7b8ffc8e463 0000000039b19973631bcc1c8ef17cb8e73da54bb2                                      f41606f47ccf50bf61226b845322b56cdc2ddfae174faa93940422e8
7533       13761 021837eb2dd12ce639532c5cc2dc         bc506ca98d7d0d90d8c2f4                     1JhaeGg9UxmL8BzkQJySVx1ZVLU7SzWnrb   9ffe786a6736c51ae1c
                                                                                                                                      0418a0dfbdf2f0e5db8a6c4d790e02a075fbf32387fd64a88c77b94f
                 6eb8d94561e4628ef89080a3567a3d7524 00000000aefdc1af6cffd661b4b7a80405050029f27f                                      1e5b2b4566f395c8ccb5eceff7c56ce81df9386fd3591db7365313a9
7534       13763 175855900a3317e51ecd2904cf2d08     fb4f5b1167dd35dbf4a8                         1JkAu8wsx6ucow5DrTkkHi4L3eWqcF2buk   7c2d4340559067d8f4
                                                                                                                                      049ee2198d1cf0f489d2f0bfb703684c8d0d2667853cdfbd49ccb9d8
                 89c9e6775bbf039e965136c6496cf81382 00000000d93a0540b03ca6b061b6e4870bed12dc49                                        a21a5b54c3d682ede7b542cafed81ae6454609f69c8616d8dc302ec
7535       13766 28f8a11b4228aa021f91c6ce16bb2a     8b75872a24973dd82d68bc                     1DrHU57Vyjn5C3gb6FEAhWx7ynqGaptg9Z     b16d6fe0f47d3e24c12
                                                                                                                                      0419dffb2dd28c52dbcecda2781fecd1e7c57d0062c1874cf4d9fb86
                 2716de6614c6b2435cc985fb92e75d0039 00000000badf41804de951625f3bcfc39d940c1f593                                       26b9786ea6c5254f8377ef35f2aa8a0edd100bbcddb091f9cac91b6
7536       13775 f6047f7c9ca1e2b33ec1947dfb8484     d37c1280faa38b95a47c8                       1KTkbmTpcx1wr4Y4bV6ESENrCJzRRdiyrH    909ac8cf17edcb6bbc1
                                                                                                                                      04747b293b8a43b939ccc6aef7efc96f630e8811fb508f59d72cc421
                 3487f8f72ac90a33f83e0a60a9e9422319 0000000014e0315c24d9bdbc6a92261e0fe2ecfaf89                                       70a567ebb4f7ccbe9dbd5bf8574818ba501db4a6369e217f5959a2f
7537       13776 a13afcabea6360ae0a62dbca5d3a37     30b92bca74cc9eb2c6f6d                       1Hk6yJDMMgvu1B8Kh2XJsbSChLh1p2sAVr    891d74c5aa38eb6e8a7
                                                                                                                                      044940436d19ffed38ab26ddd075e1c0dbcd08ebb77484421bcca09
                 a4623a0e19953f6d515641bb748d9a3844 00000000f89d4db11e799f08ad945c8d6fc5865d84b                                       c94d6d364bda38c38c218f986abb1e3f9ac14f33f4e6157e82d95c1
7538       13777 426c9ef91ad283689029900232f47f     b0a11bdd699ce4877def9                       1MBe9PTMJj5snK5icGS2Vj5iF17HND7uHR    131600417b613e201e77
                                                                                                                                      04ee177c50100f180a51f20b20840408f9a17cd05a2895674bfd3e3
                 d3ddb36819ff7ec65d8e5fe03030f473724 0000000006f35ee786b1fbfdbb66a44da523d48096                                       de14f79ece2532d80bca9d4e799c4776571a5d4ed83457270fd6c98
7539       13778 9d4ec161b54b94fb0f6e7c3108efd       3bf1d750234931820f46dc                     18FdhSMpQEQBbt6Y4YrYvpYzNmhG3Z1dmN    20baf5cf66c377278e4e
                                                                                                                                      04939d3238901e4ed3414d536e656758588c0b1996e2aa6c0da391
                 004a404d2a5239fc6548d4a073ac33a476 000000002aca7f0863a05a9c306d7d067e0d86fc09                                        b5dcb5209030b84c3fbe6179c8df9aeb1254fb810238c9b12f1fb0f8
7540       13779 0e850e48ea0804b40ece216fc8226a     4d3d4120173ba65eedf11c                     12rNS5s5p8yLQTD4B3XfwznybEBtvndRjV     1648d814511030809fd3
                                                                                                                                      0428e3e73570db20d808fea1bcfe194983403b4962ff2784472b29b
                 08c7d766e3a1906da59b3afffb4cf74673d 000000003a31a2b180bebdfe05edd09acde53ff21e                                       ce90deecb465ae8116f22724dea2e281324ba436c64f37edb4ae39c
7541       13783 81fc681b5c0ec176a9bcaa4ec6d27       6ba8f428fe6d1827e8ad29                     1CteGUoMwgxi6JU2RyyZWornx4fJaYZMxD    eafe01a695caedf87d43
                                                                                                                                      0497e70c3e7df08f52f560f4a366a76deeac3088a71b45a0d19b702
                 c4e606261d0f5860e6baaf8388a1ed81cd 00000000d2e8e893978b35c940b03697528e148a7c                                        261a5d5e431bf5e473803300ac71b58b81ab20f111dc7d07485dc3
7542       13784 66e4c304c5139816ecceb3cef7ea1c     8ec93d94fa29dad9e8dfa4                     1C6kQYNPVttnehKNGsQyTeQefWv6ihNiHz     ef88fdf7e564b9de5a9f0
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 421 of
                                                              913
       A                         B                                       C                                            D                                            E
                                                                                                                                       04aff6e65f150f8b5c7bf515ba1bbfede36e96c98b99379d975daff9
                 907fffa108699d44c8f6b26c106503c16d5 00000000e6d7afbf3ef44d735361bb9684078e714a                                        1eda484c92ec5b2941dbc205e1898c622a1a6e43eda5bdf1cbb9cb9
7543       13788 7a78a9e9e9d8f8c3fa99ad8f4eafb       134e00924d32fc4b25579c                     1GGMRmEyo9kk7kirxBAsYdzhUa3fqWFFXV     3d4a7c21c593972b4bc
                                                                                                                                       0475d49c2516cb3d19977582f8cf1f0423a61dc294642a449f78b16
                 828fa8c5fe570852a90613ffaef42198444 00000000d76131a58099cb52e7c83bb29d3e1605cb                                        93932a06abeb6052accde3e38fa349cf30eb5cde2be0a5fd672c421
7544       13793 a6a60c3530d538f900820ee5d3de5       8117b331a74e0ee4b35e16                     1P15CDLCjyn6jH3uMHrrEeZxZo19TZvZLJ     ecfd019d1abbae27f5d4
                                                                                                                                       04c25eec3dc44f88fa83e28029d185b1163261fa5e95b0138c0404b
                 8a62c855ece6b1410ae58eee9ba89e38fc 000000005b4379d27be7b404ff03e367c92f3ab4ed                                         62b56e4c95babd7b3b33d574ebe036b21274b436a59573e25c9e11
7545       13795 04931b27596040a430015e8103c9f0     5b3e3d4a115e7d7d5d6620                     1FYkShSf3CQbRnVGcXKLUDYNJzGY6FGXxK      7cbea07122022d3487824
                                                                                                                                       04cd4e8a8c9e2439261ba129b23ac9f7855502e23d66ef5f96b7e45
                 f591db84a61b437a555cb2cd8fda412124 00000000c032c9a81edcb900dd3d4f21b326352710                                         0b31facd47a609382a7eb440a57c4230da2568f590ed78fae433a44
7546       13797 689e6969b2070ce179dca460d1ec1a     cd2d66bbdc99afbf656ee8                     1BFWQGcJFAFs9QbNsx37hkGWdWr6CP4sVv      b2ba8f94be5a70fe4bab
                                                                                                                                       04d58aad7bf8bd09fe481ecab8378f7e0064354673038919cd382d2
                 005d450172d2dac3424bd0c859e6014669 00000000b9701ff2a6464a82575eb195d63055e311                                         16d5d6b232bfd1c89210f5a221b8adcae1eaa56603f0eef571d72ed
7547       13799 fe8cabb3b6ca25252e6e987826deb3     246dd2d7fdbd2a871d5292                     1DwurSTiLaa4z1qkzuDMdEHPDimNZ4VZre      4885935018c87a2ff70a
                                                                                                                                       0482280299bd6a0917d254599c49504d073ab1f02d9860346be6e7
                 9c6a23ffaf3bff3e7db963cb56ab8a262f55 0000000057831ae615c7ef5c798c86e00fc57bf6818                                      9b1e0f8c9533dc6b14bce8c786acb9fd0748d996fb7eb5579ba640d
7548       13801 ffeac4188e17de46729894cdce25         6dab9b90cb37c1363dca2                       19WH7G9wP72vBGnp28SWaVHgXgKzHvyMXu   a6826c1c781fd0cd65676
                                                                                                                                       0409da4e2bdecc3ac5f23b9c9211499370241c02967b5b1a668db0
                 b43007e599c32aeaeffff41f2273c2b2f048 0000000027c0d0fcfaadf0c3f0205a31e6c2123d9d1                                      dc1241f995fe5b3a8bf0f04be96bd4246ffbd54b461ffb391d277408
7549       13803 d6edd7861e9876b72625597bfa18         d06af9bb4e053d1b9f223                       1ugeyqWVG8SiAvmTEp9kfymdFrqrAvPGp    6ec47508a68684f447d2
                                                                                                                                       04e80b142b76df61845d4e3e38d772772ea481e85cf59bb3f0a842
                 b091f136cef04e9ed671f47ef233d214f39 00000000f8cab749621efd8a30cddc8ca77fa8de4c7                                       ae2a653f56cce3a049cf89305277c868715064274124efb4ec7c9fb7
7550       13805 122dc882b6b71323d69a40f48246e       13ccfc1670c692edd8994                       13eZPmxeydLeb2UrgHEqjeWW9cTAVvSA1E    1a73794919c689b6c250
                                                                                                                                       048b2fe4982a2d9fcba475f9ebe9e98c49548406ffe1edf763c15215
                 36c63f9dbaf08a5227e47c07eae85fb6a63 0000000067f5977b1b24d362c21602700be36d9830                                        1da5a64f56aab28eb20c013b7242421e1c97d41a6dec2f98007bf78
7551       13806 880803c4e7b47f280f969197249a6       acbb30c27b64acdf8525c8                     16GC1ceTAPeA5eCUhztbD3MTmxv1sA5suA     d0840b992e3d7d7a486
                                                                                                                                       041bbddaa339ffe06016199efd240af2c1c92b5387901d161151c10
                 93b6b0845f94ee2f2367847d16717d7b8e 000000001964f38128c4de0aa215eb274b9f41484e                                         f5eb45a180129b7d7d7fb0a7753d09af4e61bc7738656516f64da36
7552       13807 06518a462f6b0f71a6c2fb4cf908ef     90046073f536f8b4c79150                     1MQnsN2uN9iqYWJWPHAN5xHX5axGKkALX       781d7f8a24717ed66891
                                                                                                                                       0427703f8e3041d2a9b935275ae4143c185663ca55a8af776b90ee
                 5443ea2536791cb8e93360bfd68917665f 000000006bf8e0b563dc1e899f52249cd683d6df731                                        a78e33ada83f14d6a4cfb8097e6f9da329669845fadf3c0fd8e346e9
7553       13811 a06a6cd4091bf226250baa267aa1e9     1904eab04b12e04316bbf                       1EnhqhUHetX4bUTgsWtsdthQNncHq7yZhR     9e5f018a58d7726be5d5
                                                                                                                                       04ab2af0dc6c16a4965005e7b75d4c4ecbccb6825b8a324dffbb346
                 cf74378024dc717987b38f1c0f9e8919886 0000000013803935f40aff195da58240d2ce8d116e                                        c0b8ee8fb3f64940beef5821199c5598fed91e1d6d8b4a5fd575e3e
7554       13812 bf9ca79f88b0cc57413eb494af535       869809521cbdbb89d38312                     158QH556HtY4iMfnzwcD3oVTc36GiJyctb     7a5c04c578b0d1cf89ac
                                                                                                                                       04ccbaf332f69fa246965e886cba0cc1b2b53e9cad339bef66ebd0ac
                 cc5d26eed1ff75bc46854d6531ac2084985 000000004518a29f7a52c508d1d42824f9f5d3a606                                        75a57cc84134a7ddb24b9ee6b8574adc1cfa6d9e6ed5c4fee8ef464
7555       13813 6d45609175ff58760526a5f5f2bdf       b3bc36ba3532ecca3d499b                     12fV8iDELBBKwrPWiQLHrTck13rptNrLRq     c95ca5151b6da2df164
                                                                                                                                       04748deba7f0360709a1187721f6fda7072239582ce27b5c1ec9af2
                 1774f3d92b32f2af383309b49a8f5cc4a87 00000000f3cf428039c396f665af6c1dbe33e077150                                       b49f6cab852a2ce568e58a71fde1e9743ee152985f7205792f8ce61
7556       13814 bb4105ca4c9ae3b6b6dc446a2eded       fdea5361643d5617d370b                       16jHyoDFWo4PBFqhdyN18aYeCgnKhMDPkw    f87646307f4ebb38eac6
                                                                                                                                       046f1d4b9832ce820584edeb7bbdebd2c44d3ea72480b25cd8e5d3
                 21c8a94a473cd038f76422db028176bdbf 00000000c883e98da597cdfc83d55bfbe853e558acc                                        cf05e027a28fbca976c4af0b81c3f123a4e30934bce5c5f302ffe109e
7557       13817 b084aa963aa9037409179f210310f9     c393cdfc4ad85e6acd23b                       1Lxv1TCXWxfbktQvehRRtZ3UVjmL3yQDKJ     ff92598a4fafb1cda02
                                                                                                                                       041991d98ee5e4502acfdc9efebaef387f6b72654e09feca747ff7a5
                 88f314c47c6e88bcb2c0cccf553a0b07c30 000000009c7802d9fccde4936d18568605d5d56fde                                        84fbfb68b005c334e8cabbbf8b98cc4ab17fea2027c5fb579bf84e85
7558       13820 8c3c23ef5953d5c66033cac81b245       16763dd14a947e27115266                     1BVYoZEppeV383VVzN3fyn7QQr7N8aF7nt     9acf9a53c8d7e9fd56
                                                                                                                                       049d29f2b49c12d2c59d84c3738a196433cb3131cdfa06ab1c3a45b
                 9d7cd7e1cb3fc29f6311100b3141c0cab07 0000000022f74fbbd8a934d082f5b00c15782d04a4                                        a834b14a5b8a85411ce393a77f0a66ca8c8f5e6f67c2e51cb3cf7282
7559       13822 930ec09ab87cf3fbfb309793874bc       0776b8d24b0cf186ef87da                     14nRFL53M2JUmStfQSZjADKnri2x735LNq     68a309db510d24d1606
                                                                                                                                       04c998caaa03e2a2996972e1b94eb320b8b423065cdad8ad2d7ace
                 0bd8fbb1c52763f0829727bd98c2102179 000000002a460258519390972e1ea110ac7a0ee05                                          55b59d3c04c1b747bd187d7ed2f79286095898d5af6bb8f4e2a6176
7560       13827 cd00faea880527e44849a208cced41     b314d165af0823b9f76abec                   1L3QkkyqtapzFTCk8PpTBDRYX73Bw26mk2       8fe40a4b470cbdbaca467
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 422 of
                                                             913
       A                         B                                       C                                            D                                            E
                                                                                                                                       043430c9a763657a99990ceacebb2aa3c670fba80871ac6560b131
                 29808fcad25099f8cc510fb82730d34e25a 00000000173c3f807f5c842b35adc5d4af95f2529ab                                       7d412cb4e5e5a4f4bc8a306bd1de54fbb0a1d896a06cbb83d6efd15
7561       13830 67e5086d7e975ab28445e1e9a0067       468a9216b40e05c8d9ea6                       1PGhvwhVyW3PJQopicQzgLVpPYYSBy93Ax    bb2311c45b76a2c80ed28
                                                                                                                                       043d2ff187e3ab5f7f8c2335f9524a027f2704747f875bdb66b2db89
                 bb88a7302a309ddcb542a8fdfa0b858834 00000000ae6a6202fe1a0ee15aec17617602518c29                                         6bf9d7c4f2d2f5dd1526acf92cc91cc0200e15172cbe17c15fa6c3d0
7562       13836 2309cb2f0196bec62516348b42e388     a48a8ffb12053e39a8842c                     13XRUegJ4NQjyjn5MDLK3NSmSdhD3PjmpU      a5bb46f7fe67f17f8e
                                                                                                                                       04d944bb8f551fd68afcd29ac1df7abbcf38f44b1262ee752a524a18
                 58d830e9c5bacc1c2c58249a890f5940b7 0000000076aa57bb064c645028b5934257275fc47b                                         5e8420813ba3391e27447142f7b05b5d77a8e1ce451f37546fded5
7563       13837 54ebe0df6b69499f7f693a087de16b     756b2d3cb7db98f39c7bd2                     17ZcL11zx45id8qj7ndzZrhVVkDyzF2Hx7      e945c628ccccb9ad7cb0
                                                                                                                                       045d57a9fb2cdd02564c614edbe552220d1d110f287f8026c072db5
                 34a8035412f645178c8180a1f2f1bb51b0 00000000249fc71b516db92e4733a7dab2dc8976ba                                         3629f730daf72f6a35a657252f34a324ae08e0f95d5cc62228122cd
7564       13838 973f0d6c6b72c5a662b8c88f9736a3     6c9cd2b894168011d51a93                     1LWp5N9TEEwuhrYupP2FwyUpyZ7gat2Bid      664730fa313e5d3b4062
                                                                                                                                       04c88c9e78190bfda36d376f3864ed6328c2f08c4f2e21ed304823e
                 723b9816ddb14ba27947f7260c52709f35 000000006df8f109a851d2e6b4ed0e3bd01dfbf13d4                                        c4a75083b4878d0d00c26b987435521855aa891f00146239078843
7565       13839 5c1ba1740f7daa637dbff0c827bfba     e5bfee3be6a56a2dfe57a                       1AieWi4tbPLJYuSXWKg8Cjs8Mh4VpsPCdN     d220425feda56bb49afa8
                                                                                                                                       049c848a9be080413f169c10b12dd1e9ccc4bc615d9ee03335fd544
                 c037cdd22d3f5707b1c422af80be6c32534 000000009ff477c58ba13d92aa8e4f2d0e1df9dae5b                                       f7db7e19b7ac64f2b5ce445cfa6a19f2944d024dde41abbbbc9f8f79
7566       13843 f26ff34066a19fd19e3700a68333f       e14dae4468a8ca89d0e55                       12BZ4hkRkLR8dw9JD3p7FgFZKGR6s2WF6E    968b900383ac52350c2
                                                                                                                                       0498e49a07682fef528334abd52c9d3416038f2c063f2bfee2bcfcae
                 b4d735397ff02a10f43bfb2741754dfd8fa 000000009f157be9a582b8ff02d34d28bc57553630                                        b844455300c63d7a3c7b83f15f22d2afa0895b9f2719317d3e59d5d
7567       13844 c52a03adc1c8eda57414efcda6afe       3646a520d8a7861cc57b48                     1Lvdw2VMiEa9XK9uaBt62sRKksq5n4piSQ     0416fcdb4eb13955239
                                                                                                                                       04ca689736bb0f32c7b01b0425692cc095535cb54a5a0abf50516fe
                 f056342c1cc074c934a4ef7e1bf4b35a136 000000002555d1503bc24f02019cf24d3e3746a484                                        f259bfde6397a57a80ee3fbed0e09cfb9f82477470b4dd76cca1a1c4
7568       13846 0618ebe09948f1ab539a3db9453b3       6b5d27b2586c71e9eefc01                     1PgtYzkpgfNUMcV2Yd5ateBBXk9gtGrXAf     2f73a84e2bdab481317
                                                                                                                                       04942d65ae4d8111c9cc0f89c9b58bf3a6eca03266c4bb832c94b85
                 137168f1e68f687d8ef492bc9d5284cd594 00000000ec88ce9d6e977d66bec3e9d011c3320b74                                        bcd1a77f67e24c3b239c73fe9ec112acc8f31fe611f6419cfe0c7b844
7569       13847 e1f40301763d165b0728abcfd51fc       b208a5d5486374847b4b4f                     1LKv2qNJpPYfNK7oVKmMy6TaG4PJerZTCb     12077347eb5fbda557
                                                                                                                                       04ebe20ce09b6f115578ec9205160bdc068f25a0eef4d5e56df1c6b
                 d63d2a90bbe5dfef2776065d2bf2c59c399 000000005ea83f793eecfecb684d3c222aa4b709ed                                        93877016da71090c8f9988bef18c4d6c1af1c330d048022b1f34a55
7570       13854 6517197d6dced1378ed97abb6c51a       89c00c480b49fb92d2043d                     1Pbpvb52rrF1hyUZMHWyxRepAfnG3PtKvf     3f6c5f6e02a4be0d2428
                                                                                                                                       0475323c8198a0b00ee242a6df52e0e422c21352f5ed3d5c8d2b4a
                 bac521629da0ce3ae2253819f17f36a497 0000000001d9ced3a65948605ccfeed451a16277a6                                         5ffc50fc0c0624fa574ec56267a600bab468d8f727bd28bc0fd2ab44
7571       13855 8d8a96c399c75deb32c6da316b66e4     78d0f5e70e6b5d3312f2fe                     1BLXE4eWbYHfCNaLquCRweN5gtpJ6KbMk9      128e04581de5cca5f4be
                                                                                                                                       043d6f4d767d95b6d9cb7fe05e76f183a410c904ecb98783e7ad888
                 2ae735247fc895613b8b63e4657c5d295f 000000002d04dcc792ec2b98e94f7ae86d648a3089                                         26e74e5438e5b32c09d3e0d6443512b57e4ba68d47876d1ab71b7
7572       13858 321be7ea3656e9899f8745eaa2cec3     bef4dd190aa9ceabc65ed6                     15euPiQ3DoVsUc3cmN9xR2EpGuhTcodp39      4f1286454cb007fb01a195
                                                                                                                                       04df037aaf741e09dd8d2d3553e92ab12d98725dfc21fe26d151100
                 065f3978a45265c98815bcfff933ef9cfcb8 000000004c71e905d1b7e669af04ff7f960fc3b8034                                      fe6866da7f6061c8552dc542d9a34561218fc20f5488191c8b03a26
7573       13859 817a40d30213fa443b24f2b75bf7         c0da1be384918d8da9a90                       19wsqeCpa4hMZh3Nx3Dtwy3kCAnYtyov2q   9c0266550f1a3b660e0b
                                                                                                                                       048e32f0524a69d5eb5f1af54e93793a38a2575f549d3eacae29fcaf
                 46bf1fc2c63a96b8574a8ef1716f212306a 0000000013ee85a6684fd6bbbc61ba2209bbae7d0a                                        bca73d0c375ba213ef51b7f4a5d63ee70b436efbf0540b1cc941f7e9
7574       13865 e182242387c87a80f115d7a22c0cb       41f0fdd73f4d1356a0cf3a                     1H9MkvMf7oJJg1V5Shb8fs8t3D59Dsu79K     2038045e01f2414bfa
                                                                                                                                       043966f71b2f8aac5595e3eab9baddd50e11f0f74f3bc064a2b42b8
                 8cb4d662b927b0eee0bcd906599b0f88c2 00000000d10acc2a5e0beda349c5c87896e6905798                                         e87e4e1cbd18d465f0680724d241403aae9c7ed5d716bd30d0d907
7575       13866 7bae8f46ef6a75f70c9101ee85d55c     80ebe58a29ba787b3a93e9                     13c15rYnM37g4KN57VS9uXR3n5PThBQicH      b851d7141078b83c64805
                                                                                                                                       04a07d62f5ecbe856f830615ac1ff101c3a9a0fdb5fc5c2e7af23d45f
                 9352cf5b7afde650489afeb1730867efe16 00000000cb372d11f54c4898ed669c58895c28c513                                        2d434ad509a8ec71365a88f6348cc126197d2002552e059a4af268
7576       13867 a59b0af1bdad2c5a30be803299b6b       2124e39e1d70bc77bbff35                     145u7nc3qDsdTuSZw5uAT9e4P3mSkF1uwU     d810d1d2f5b6133b53a
                                                                                                                                       04edf848ecab49a5b61f4f28f30c327a9af00d2f030c1a1500fc66c7
                 7111c29e69a6b60fd30085edb85728e756 000000001944c98eafb4737ed1bb86b392226e400d                                         07333b56dd5a6159242427e7ea29582fabb150bd961f15ab11f915
7577       13872 bb6827e661005a92978ed3fab46597     2a4e20932f5f193e8c3083                     1MF2Zb4xPah4q9uMCc4kDthDxU71ZZ3Q7Z      5498c646c7763fe6082b
                                                                                                                                       0449efbb75e8d8e7482efe6038d0b16a0e1e94ffe1336aa1720b377
                 9a703753034d7124638fa0260eb25ffc62 00000000ad036f79315ec601ad42c3a4d98d62fb7c                                         799531f4c69ba9b5ccec8641421c83b31f9adda0598a28a479626e5
7578       13874 5b6d103d686fc1094049bb5820adc3     589f2008f4204b18e5a995                     1KuArU4aSWg8iA6JjDqTbkS2VujLifGBY9      ec5dcdcdee7c95c8bf79
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 423 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      0402f43e81aa30cb7cb639cdf81951e602262f3f8f1f49d9c63d1113
                 1dbefb8c91fa2522e0a2863219d2026971 0000000097aaee735d59531cb2300239a55f9838a0                                        26247ad1937ae79b909edddd6443e7b384aa688eb9e5da6b2cb72f
7579       13899 3ea6f851e78d3f89a67ea9ee2ae98a     4bc527e1e7de2e9f4f50e5                     1FLA8j8aS5LZvbDVyRNs4fiH4ZgEfheLnq     4812affd0c141934e9f3
                                                                                                                                      0413caf73b4036bbaeb8f27cdd7126e9edab1e8b609b96389214cd
                 c79224b5082e4027922f06046d2241d8d8 00000000245075019a467d572c28b5fd5d5fc9b3d3f                                       17e9e73c3d6d00c82ba37b3ad7fdb39de0dd8280737f8e101e5c93
7580       13902 e9fe169d724957ad790d4c30e65c18     4496248684d8e158331e6                       1ECd8ebPkYHVmxk6pSqYKRB77Uv2NV5uzy    05b12da266adeb51bdd7b2
                                                                                                                                      049896d2d65ad1d79270c1b98105b41a63c9cfdcd2a1c3bbf0c69e4
                 bd622a4ef155d3e9560d24e2d47a6a0377 00000000d597dbabf67a22fd3e4a4604c975eedd3d                                        dd9a6be7bddf1ab06ddc0d1d9e71ee330289bc0933da59f7231f319
7581       13903 426ec57f02222ce005552d73f7b80b     b06d37418f83c740296832                     1CsrZQ6k5o6Fb39m2G8k94z85L4xVy6QD5     2b70b370e7de7301048c
                                                                                                                                      0430d5b42f109c48d422b3e8117482c9f2605b83e467b369e5ebaf7
                 b4bae048df68b1c83fa9371ee5682cef3ec 0000000026d49342bda5a15265dcce7794cd52d0f5                                       65f29028fa910c5138d5cf9b3c2a84ae1afb08dfb9b33a8482eb87cf
7582       13906 9a6c376494c909052fe25112427cc       0a2caaaeb477c44cd61e89                     1Bp3u6wN2QJEQT91Kvzf98p1EP4rgjW2oR    552b766431c532bdba6
                                                                                                                                      04c06a5efc2221d511557c1c5831c9fbe1cb19fbbb61a217cde4099
                 873f5f2cb10d854aa05d719d9bdfed5caa9 000000002c9e9b9c75f5c0124115217eb6c0317e4d                                       46f242158d39bd8a2786156ce7ca2fd09b6bfa9e15dfc8cfdb67b1b7
7583       13907 931e92e9e2bab01fed147d1396447       6d82c46b9634ab1b0e6e02                     116E8aCfiQoz5j95kL4AikFciCteJNanVW    e371eee795a4a80eff8
                                                                                                                                      0448c0812c5c9904a6c18db064f473b0029e94ba91e7ba304aa33a
                 abfe6debf5f35958a9c790a4f15eb98cf37 000000008145fa6dbf18abcc511ccf4de2c5915e139                                      2f021a62e6a3ac2578b901675386ae5211bdbf837f2bca7a2bb3ff8
7584       13909 6e34d9809c2e78b5dab0861eba048       7fdd0cfd043918c540eea                       1F4KYA2GuzawjFhJYkkYGA5dtJ7V9xnHv    3f884a004a41b6c46b326
                                                                                                                                      04c96838a8733857b039c5602558a47288422932463dd659e4b9a3
                 2a7fd004ea6f3333392f95e8939ec1c777b 000000009828331558322707eeebe4a15cfb47f2c9                                       aa53effca70be5a1efa123a1e7b3c94b84d48b5aa6a53c3f0f57652
7585       13910 a1fc62c51e9ccc66d118bcf754e06       dc675cbcf98a7810cc35ba                     18h5UmUbuBf91vuQfPTRrR79rDh8ovfdGM    0b062165eafdab6b0bcfb
                                                                                                                                      04bf8ca764ac7e1afc030756648dc1c13ee05cb43f620e4f95cc5a4f
                 814a417f0e6ad6e1a210616d8c2eefcadd 00000000a8e9193de8c0167a734cc18e99eddcfe1fd                                       b6f33664f4e0333896a26a3147459f1343fbdc2a7eb72ae15fa3fcc8
7586       13911 393fb8d6b8ef4fe6e3460dda581125     ed8f8690320f82a92e13e                       1EG7rp2BYx92P3kcY5qmquLJtf8Vfjovin    dec235dc2978e56505
                                                                                                                                      046e80beb4d73634cb65f92aaded8af776f5f0e25b3f1118899e577
                 f316a0d8c240b7f3cd0e6f13ea1af219f64 0000000037107d86f98988ef173a64b90444842855                                       b991c3ae1cfbe574cf1b00da34a409a607ebbd7b563148669d2c0e4
7587       13914 03a206dda64610a5c266043b7d9d9       65b81dbbfc7ff56ff1019b                     18t698ss3LeCzho7CiB7HKGGCRp6cE6ghJ    98f7beea78c532faf0ed
                                                                                                                                      049f76157dac75e638379a9e95a0a4fbeb6b8c23ec5fc825c6af727
                 f0abfebb593e91ff3811bc4dcb4f3a5f7670 00000000b307a34c6923111caedbc2a4a7b4344fae                                      77af9471d1c8c191e63679de47b071ab0085031508e9e302313c00
7588       13915 ab915bf7705f11276214557a6384         d4f99616ece90dfb455c4d                     159qNrWYwTV9fhhWyyCzfJtDVfpPAA1mHh   8f5f09ea532de66c0e537
                                                                                                                                      0464b596313776987a0ae3e80ada148e3db0e13b9810a4f20ea4e8
                 b058d24634ea867350e8048774f768dab0 000000001af973129010e25be4627766850199f1e8                                        53e0f93f594e22c36e49097a8a8a5f5ef9016e3cf72a08a2aa12fe7f
7589       13917 0a05e9f6a697ce84f51d4bb6dbaba0     adf22126b64f26cb46887a                     1DHDYTdRqnxaNBfAid5eisz1ohXerd7WaP     594f93346d13b66d8115
                                                                                                                                      047d1353a07084a3e7c3aab03671b94c4985c952c31cae140cc913
                 7e4a52e025bcac1622bb6c994d8463541d 000000000b6dc3e42cd4475fe5e0dfc06f17a2dbb29                                       a8e3187c58c41a9c0da9c04e6caf29a565b13c6a7d0e020f74eee71
7590       13919 0c6f159fc00542f63dd2f0bb6a23f4     c009abd1cc62d0cf442ae                       15nofJ7dbAhfBz65rzLMzNX36CoKaawsvy    e8c49f388ca1d3f72e078
                                                                                                                                      049b5f62fb954822a31141d731734600299b32e0c7b61be7366fc32
                 6734e36f5d663a7bd68d3d2a9c5a7f6141 000000004f25044b989ff43cb9ab530959e53df09ad                                       6a5d0440f5eba8094b5d05f8d63d896577c0da99c52425fe570c7c9
7591       13920 9e6f5739021ff0335079680207eeeb     3014145673cd8cff18e94                       1AJhSawYkfXgjq4pCqboBpamBf9m6eSp7X    6094c1e97bf652041204
                                                                                                                                      04f0265feb1b7c4a19a571ed01c8ee7ae83f52bd60bed1ab9d29d62
                 0e3abb901a2584c610c63866540c6a88a5 00000000d522247d08e06404f31db7a5190124b99f                                        693e0143a047320d7b32d8edac1e8d51a14606cc660ceaf3fa52411
7592       13921 46b9cc5be55342d253d7302232a25e     a83e57969aa5a4d8971656                     14twYQHYyvNHaUNA7qbE9JVaLrZ7tHhDPQ     7dfa6a051cb07199688f
                                                                                                                                      04b8a4b2f6c5ecce52c65e5b3bcf94d176c2b8a334d7f84bda052f40
                 89d3d5d10503e5c8e449985f29707b5ecc 000000009b848cf4dc39bda17cc5611f827a81d8c93                                       60a8f51f61982e40d0cf039bb8f63276db01ea2bdf4a23f39000a87
7593       13922 b0bd494af87464ba4f650f641dee97     132e9993778f2c2a25e7b                       1N5Wtc789WM1eTuF52smbDoU8qewkrr4Zw    9d05f7215956f66e6f7
                                                                                                                                      043639d342c7d68118488675605fd771d9af89a67deda34ccdfcfd5
                 c69a3f733ac26d8c42b206eeb72ecfa791a 0000000091a6036fd7d1b53548df694d33dc0ae597                                       b796e1b5b6431398363f33cc4cd29aa3f7ea14d9d693b0a13cc92b9
7594       13924 fc3edcd62002647aac8f9abcc32ae       410e42bd8194fa0d9b5a37                     1JtboGnaaRR2VnHQy8mK9p4x3nT4dEZ22C    598caf01ca815105bc65
                                                                                                                                      04f7ec0b17130aeafbc49b231b5000dcbf6e98429946174bc7e7a2e
                 c18182f207c9b8d94a3b2264a27f470041 000000003311d7acea8d2f49bf2a2ccf20f3b0ffb8ad                                      1053e61609a01d2cf72b18a69f7ac18ec3051eb5ae4f4b56ee369fd
7595       13925 94f0105d13d59f1ab1309960efd315     add01cdbc35a6fcf3ed1                         19ZbmDgGeFszEQyc4eyX1BSwbxPz8RBEk8   13dbdc982ee085d61202
                                                                                                                                      04daa07622f7280e95f7d61833fe31d0777fd5a47d2c14fed72818b
                 f7a2f3efe58217f9904d2e70ffb4149df8e0 000000008f254fe799ce39e1bfe69793d484160527                                      b100cee8f12c5e478625fbd754418045525eeaaedecd052ce16efca
7596       13932 f5c1f57eb2effdaa4ab7cdefe650         578ef538532872ff26e256                     1EJoHJXnPV5RT6V36sgZquuQ4P3W6C3td9   eac79c4a976ffc29d498
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 424 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                      04c94512cd78ada2e10fce28ce0941c5223f473999908eed086b9bd
                 1b2a7b14ffcd2b938c7ccd6de77b6c76943 00000000a972bc64b370baf52eb19a0e9ea1d07a94                                       129db744855f4acf66a5c2aab20e16b6341ee4d1917984c425ec936
7597       13933 99557adda68f9709efc0c9244f62b       45fa767cfdedf3380c8546                     1D7ATJm3vju7RNRNJfEsK4MmWvRAhQYBmc    8b9d8ba495d07566e199
                                                                                                                                      04ebaa63813a9bb7eb4c4c8f0ca83f77af585cc6e9adda725a49c44
                 d4a2e20e32cbdb09baa13a313c8726b62a 0000000049320b14f72ebcaf90185e550de0c4d62d                                        554618efbff8151f017998ae218435899afe4de8e8d06f4f0e7de5ee
7598       13936 330ce194b5730dbcca9048d0ebc6a1     868156d1a2dfa4289c370e                     1HXt61nKXVhu3VLHHni6Zsc3YwPDBu2hYk     0e325412bec86fcdf95
                                                                                                                                      04fa94868b60701ca38af52d8061b6cfb0acecb2c0555d7afe70b5d
                 3c6085522f32669620789fc3c46313146a 00000000a964ed5de8f5f036c18a4d7f16f93c29b38                                       71c3d814602aa340944d11365ea53858db81358004da00ee94513c
7599       13937 74063d5f5e37cb87220ea8f8a5a2e4     077bd05f8ba58e06376a3                       19PoKsE6UPwKj9QPtw8D2uzLtqneyfeQeZ    05916f4ee8a8670062f74
                                                                                                                                      043bbba3992db72007de6757d7f0952cc8a6f986832a022a2d1eb6
                 da3fa0f9188c2657827ed18e8cb3700d44 0000000031b8ff2e996cf4d9b07776df8aad0e53fc8                                       aef0cf5892a4d540e3c5510dd1553a0f6cf8b0fe092d5dbd16463b1
7600       13938 28c0ed06a9ee4d32dc147a3be36fab     7b80e040a6e919d9d78e7                       1FRUDBYt4q7DM4o9wiVFVaj2yhf7Au3EMq    01e8c50b5355b38eb70a0
                                                                                                                                      04c7afc7fdfab23a5032c80c38c2f44c6761f069645e516ebedcea74
                 7f2947c7c0407443e8bc448b0c1caf4d0c6 00000000c9b8a19de353cda8f386679bea5f0146e9                                       c65395b72694fd5db018f3295f523dca7e108b10595e9f12283b2ca
7601       13940 990504f4be454bb7af5239030ee78       3bb27519a8b49352f11c38                     1LVVTsSC3fvEzbU7mxVpq6zcVPMADC9hzu    0fbce5496e7ac872dad
                                                                                                                                      044ff414673e1ea5a9499c2dfd349e3ea7f0d5a99ac28988398b810
                 3642f791c3fd04dbf964865c23c8d2a11d8 00000000a857a1d568899ceede644419e67bc8d8f4                                       14b2ec669a5845a8e7d8da9000aae0e7c84915cc16435a8c7a94ec
7602       13941 c48545ef95d95f0f4e1f0e4e15989       f5c0c5453234550a932884                     1Eo37BdTuYKzEcZ6cn6tAcxGuzzsAdxCsZ    79474ddffae098884c163
                                                                                                                                      04a30222b1a3e94ebc052fe5440b665e43153a4a008af50c975d3d
                 367619715a3d62fa57fd864a9ac17f4183 0000000092c4262df983ba22d77697ad87e54bea45                                        5abf185e16eec8aeceffe474ae81a457a1fe66f325b4e329bc858dd
7603       13942 eeea7c84e7ec5d2842d512e70ad138     24a0f06e907c978a9f4201                     1Ed2eqiAT7Byx56WdzuUvLQnKm6TdUGXU9     29b6682c2d553c00a6d58
                                                                                                                                      041de9f931a2293340b3946a9b3b326bdb7884c35babc40699b2f4
                 08f1850759971bb85f36162117fc2f8f4d2 000000004b75529a7cfd1b6c7793975ed2e3b1adc2                                       dbba865482adb05ed4fb541fa23db0b7c3dda2c82b292360a9fd6de
7604       13943 9a86f89fa92c2b211c5899511aae6       0b3910a59f5d8344281e2c                     1rRjbeYWa2WPWgTe5zj4jKWAfieAuQh1U     81a8e37d12e90113d3b4d
                                                                                                                                      04626b5e4aecc4aece4e84a8f9b42e9e17709d5dac24c9f7e6065b8
                 dd3619d01385565ab0874643897cb0c65e 0000000038448066fba7545b9b08e6692ee73da9cc                                        7dff2ed0eee9ef7b1bada083452e3fcd957929a7761ddd081089454
7605       13944 2cda553fffa6c5f82afb8ea3338d48     3233e499bfd06436dc4935                     13wnYPGeLhUMQqFViDLxM5WP6pfUyKFNoi     384061cb55d438a90e94
                                                                                                                                      044f9be98aecbe8cb6baeab3c2f3024a79e5573d83f2a3fe5974749
                 f45581f2d1bfc7ff9ae7f09526b1785e313 000000007b4d76b1876b063956219d2c657fb2a1e4                                       4c31215d9b6e8412e3a30ec64867903db869cbec2cce695a139958
7606       13946 3aff310f7193e4e1943db9bd8ee33       eb440092ab20fe6de9bd58                     1KxMA2X3WhHLM2DzR1uHfkxWSHtDVkES7G    b6324ba81d3626d079541
                                                                                                                                      04a9017372173c0ac7e4ccca20c86d1b0664b03100c91c20e0fb224
                 7a74d2ca9a5897d4d1b115211a4385ea7f 00000000a4983b437fd74c6549a73861b85a64fdab                                        9117713b410a0bf4acac790717d9c9553cf9a85269407e60743d31b
7607       13949 4d7139fb6936dc489ca20b712303d3     b8f36b187858298b2fa912                     1M7C2zUh8GokPLp2Mad8cC5Qgvt8KisG2N     33c7cd49a19ffbfc0a9b
                                                                                                                                      048a92cd3ac028e334389b210b69c5461b55664d10c8e932d42188
                 491047eabd6ab0a1a77e14c4a3d2c5cd26 00000000e23ff0287bc7cfdb1dd5aa4d878054d97d3                                       281345067a511aefdb64527572a0d246e8a564ac4683c988858403
7608       13953 220b2031e528433c0ac00684703f94     323e3eb858776596caa71                       1Da2N7z1tx1Y7AumYchSRsm3RcwaGbr8ZR    ad1d6b113b5d0580c57920
                                                                                                                                      0422a57f96e2311bfb8e5c5061e7adc5379f09a967f0fe8ae287961
                 06dfc65d26a82ecf2757e2b28f6c54de023 000000005e311e2ef1a906646055c28df96efd010a                                       edd1ff7e871cf22ac473eefefef133dcae110c01907a31c5802b216e
7609       13954 fac14450b05f71d97d5075bf92f29       42c74a6082b9eb52d5b6ca                     1NWvLMLvoyqQj6xyeQCUWju6AHXYjQ6ki2    384afee20b82dfea248
                                                                                                                                      049a46dfbc1a3b187d797cd927284ae786f2049ae49272ee116d43
                 096eadf7adb096a376f779a3b85fc2a740 00000000c6ce57c854688f487c03802f6405a65b2b8                                       60a1b1c2f863f12a8a37d28e288b04c7220b49eed451994f02095bb
7610       13957 970843d6629d8cfcc7a2958badc01b     b8c7a228ada91cb92f386                       1H2XDoqptNbxWf5Ys9qBH6tuVwUkjsHu4v    8bbda0d35511271718a3c
                                                                                                                                      04ccb65d6049cf53ddfddb0092d7887317bc7fe5a9c5915724805b8
                 a72820b01159028ab02902a712fd3940e6 000000005dea046eece8daf697aa7fc74bc7095c18e                                       a6c81ec09bf1d21806c3c04cf4ce9ce8f117677d02cca007e97a9964
7611       13959 964addec406201f183796b355d11ba     3bdd55d3270d2c48f006a                       1Necre3iMYtTRuEHTLy24ShjXJv1Fgxhsn    4ee4f73b4542fa653b0
                                                                                                                                      0495e5909e17f37e87ef0fc9453d313136a9493b228edd6bca20922
                 fc3463f09dcfdcee36ca14350cab712d122 00000000f8aaed4c88d906de9813be19624fffce097                                      e9b96b533cd12d468303c56d25140285e4f48e5de998eceda7716b
7612       13960 1d08f676f3b4cbaff86f50f43ab3e       2d15c7ec505ac50987f0b                       1CoEU7k7hTxTeXsWgYNkSrJmNF9nGFFHd2   3213ed767ad056d9a077f
                                                                                                                                      049877ea0fabde632ba6ffbe3c1b296ab7fb04c8e8dde76c0d5330c
                 a3484a5936a4210a17f4a2a98aa9b1acb4 00000000a41d405f46a92da19846272750e2e8f6bd                                        9d5c9d19a563fb0a7b3b2d446fbd124f69288936a184a80e0c7c761
7613       13961 97c8a54f281c14a5709c0aefce610c     ac0e8e99ac6ae2f62f96dd                     1C8txm7Xh7thQY9b72NBoe3VwmVGvuXCBD     05f3eda854df3f895a9c
                                                                                                                                      0483b7d10c40e19cb3776a1a09bf4f1fa0226fe09dc7cfa7cdd6e792
                 d85867623b8ed1dcb18ebd412920fe3b06 0000000038ef01aa2b5243c69a099878a720c93c7b                                        a3120e7a6274474f0881df4b919d084147ba735dcd3abdec48bb13
7614       13963 397bffeaa3544ad12e5172d5683fa0     f972025c7aadfcb2946b78                     1Y8FXW56AnqHP5Cvc91Uz549136NX2XvL      903ad35ab1025d290ee5
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 425 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      04697c85edd062c8991389649cf1c773f57c0a318c0c5c116cdb898
                 29ddcc424d4fea03eb729782654d4a59e7 0000000043734edf2f5f02a2abcb923f63ea9a367a3                                       b9828dbcfda3c0197cc6213f53f21a6e1cf994bb3f333f24be62bf28c
7615       13967 8cf3948762451b0b4fc325971ee468     8578ab6cb06e660b16232                       12LHFbhD2vsaL94Q1BVR9wxbCWUtniiqJp    e0cfa9f1ac4cd4de6d
                                                                                                                                      04d09fa19df1d38dfccca4a51c2213369e24dfcbc667d0b5f4569221
                 e8c07d90cd956a01a44a9a683ef525d191 000000003560fb8cb8facac40c8e08804837315bad5                                       b8b70ffa0adf26beb7cf11b24bd0f2e2b70512feb7a33a72c1e6e69c
7616       13969 2f2375c0a19b7eb96cb76fc0511c31     4542fe7d40828fc3362bd                       16zEbm6aic8YTHPtr8F2rPfLC1KjHs4iaS    b722c37cd128ef2084
                                                                                                                                      0479433d07bebf7be69c7e6dccfddf393c1e14d53d4d64947d9c5f3
                 28356b425a885d070a9d0d72b90d2405f6 00000000fc378eb276c67e47f726596a5a15fcff6ba                                       aad50f58a4d591a898b255c29d4f5450fe641e08f72c0f1c7176850
7617       13970 0571e3cfc494bd7f92ffcfe6aec979     9b5bd2ee5dc758233acf3                       1PKyuMKepgyLJjr5iTusW8aSF28WHSxYWR    53a956f20bc1e6cf2801
                                                                                                                                      040ae9f311e1dc637b5e6adc51663face851e3fd94d2dbf11f7361d
                 1acb529979033d06b7d4ae77c1114d3c9e 000000007fe1911b64216cc4cbae869a484f000acec                                       02a61bb3853d7a50d10777dcd03f4c8d6ec082c6d154d3f250a1e1f
7618       13972 3b63a65a021ec644734e0033285c19     a3d6acbed6e6cf72c33d1                       17mZg2jMxK4w9CV6CrbCwTMcxuCrmAWJM3    f52be3e1fe88f64b9941
                                                                                                                                      046bf86e5b88858fffb5bbb1e8e7c248eff2064b2e5c6fb6c549f4c7a
                 e0bec84a99d0b0300fd673f4fd52ee03b1 000000007fbb24b5b4633ed671b29cb073422e7c26                                        42b46216b07dc3e11a7f2f6cbcb4519ce7c80c834494a7e41fe2c99
7619       13975 d198a31ccefd0b0b2c5ac377c6bbef     17fa58eaf6ad2e6ea6a3a7                     1TwyU3mDdW3k27TgnB9byi2FUNo4REYYd      6331f95e97e18d7435
                                                                                                                                      043cde4db8e3d96eebd23131bcdd7b6753e59b5aa72590093f165a
                 80a4610acc262ac4ca6e2c4e6eb13f5194 00000000c04d0878a7981bdf6dab89dcd94773ebe1                                        9115711bbe424adfd59482f94907b9842c37ae1cedce19b02c4ef3f
7620       13976 38a564783f99589d9ee0d7408737c4     0617afa88ed9e822ae6d07                     13da586Q5PdFCF63XcYVBjAiQv8Gf6mzg8     02c0db2b352476328fa2b
                                                                                                                                      04b6a4b4167ff50852edd4ad5a68e7869007e98ea39e50322cfef60
                 e40d60f31e3f64349c1b7b26e6e7664488 000000005f6f6273cfb7e6dad68c1913da3973f95ae                                       a7c13bdeb90c0bcdd5472fe39438e2506790cd06097d3eb131bf234
7621       13979 00cdf642e9bf0fde4c69671a99c197     71d6aec0e5b203cc431fd                       1FyAdpAQAcHqS9JR6KXNooeJ7CZDfc9igD    2d3388be2aa0b36ce4fd
                                                                                                                                      048756a455e88c1366433698c3ec74f1fb0e4ea1ffb19612834d824
                 21e4aa890ee30c659cbd1d2f0baf0844c9 00000000baaf24600180c159cab518368a34087b1a                                        86a6d0ec81986a50ff17f1d7861e3811e647354077225fc5a05c54f
7622       13980 d0a6c5dbf56982383df8c30400b626     5a74a3e722d31d7034a228                     1PRdEx3xGjkEngiSpZMAqpK8voX5GKmbWn     1cdeb703c7d9d3d20f50
                                                                                                                                      048385d0837ad3391e4ba270ea95b9e7c29ba739b993b2777e97b
                 2742976f757c3e38c4caf15a510fff67882 00000000c36de8825c3e3c4bfb6521c4ffd39660bd5                                      763a79139290d1dac557ffdf449b9f6fb806cb56819a264d5e003f4d
7623       13981 760954f80275a4de55011b959a482       b92f50888bbb7cddd4cba                       14awKZCUNg9AoPVojwp53GpXsJSriR5P2v   f36eebd5201ccf2109927
                                                                                                                                      0460c124625557dcc16c8884684d3fa34871c8f5c9bc092f5ff847df
                 ae248c844f5921b0cecc047dcdaed23f06c 00000000073f57acbd97656dc115f04fa10adbb0fd9                                      5465d3fe9f7458438a041fa0b356d2543371b58c66b37525ff0cb6a
7624       13986 a3e9e5f5bbcb9f27a6e89d95b2ed3       f8d59087f731b5ce2ced1                       16LKUaupCLQe5d1peN4VenLNHYN14zHraJ   96c0f65bca765c04e7d
                                                                                                                                      0498c2106d5cf3021a73bb7e00a230d4a426372c6ebf9f59ebc52e4
                 7d0f7e68d642580bbb0137cb0fbdabdcf9b 000000009d56bf11875b138941cc0873382a7690a4                                       6b7bc1b742030ed5f1dea3fd7c13d8d35d19312343c5a4968e41f63
7625       13990 20c0f6893f369a3d10bf9240a2b79       a5b9818938d292c91081ec                     1JYjbHzxdZkub95AXdMD2DAjtbVtkQem82    d618220ebc127561a2fa
                                                                                                                                      044210a437d8c4adf99674e8c5e756a27ea9b1a5ac16dca533a422
                 67cb1f90a9876582f415aa2bf3628d4acce 0000000038ba03f848fe0223d121f5a121fd535dd3c                                      95efa346cc67225e69484d0c6dc8e33061a090b94e0d516928e542
7626       13991 b7818718cf8a5eadb5ee4c53aa37c       60ba1cc1f05e81ab35975                       14JtDZmcfHTJKwpyuGruGSrZ1CzQHpAhtd   183e1af7ea8a877345c3cf
                                                                                                                                      046286fd14ec6189fbe8fcc9e31480dae37a2ae31288b177eda1630
                 fb9defdc6e5621364d0f3e4492a7ad9761 00000000cf84d0d2ec69ed36dfaf414c9299cdfa2e9                                       5772ba65bc55980497af7e8078b9891c911533a75b97fde12add48
7627       13993 4cf0676de741c8da8fd5c11fd5454f     a8c4a7ec635e9865b6fb1                       16GWbc4wmmXVqxbWmnR1u2pifUzqG2Tj5n    2385030bcf771c856d170
                                                                                                                                      0467528237822f29ad263e5799108dbf252edae6e70c26a27a7bb4
                 1cf09a28aa4224c49c0aa1c87bee7f484ff 00000000505bce58c1f428521ebaa91b1f3f0ec27ff                                      3cec79f69a02da465e88f7d0a2f3dab9ab6811c00a1b73eb14261a7
7628       13996 3a003b42310773a55d0de18806d42       b5ad6bc48754e39f415d4                       18THWqeVEXznMVN4r8ik2px81NrQNryaQU   515298d74e4020f6e874f
                                                                                                                                      04afe170f2d3ab2b088c048894a833be7c297a5377d47942500c52
                 383f0be3895035cfc8e80c06a2f438181b7 00000000668d5eb7d5ffc16c1a21d2c93c8ddaa7478                                      01559a06141d00f8ab38ac731c51a0364a399d5990b2f3031b887d
7629       13998 0682e2bf98e776ce0df6e8a8f5219       a3adaeaf0c1ddd437aaaf                       13aLrCKevGfrWTyL8WtmDrMU2htJzR5k5e   3ba73f9300c1052bbe88bc
                                                                                                                                      045a8cb8d786dab6d4df09d94e5e38f9e24ca66a8507f6ee21ede04
                 176b549ba0c3eed81e8954448e1c0dfa0e 00000000b44efc0402c4841e13c29e2843776abd8c                                        deff4251a75ace8a33503ef29019b2fa17eca9c6091385c718c982a
7630       14001 32d054dcbfb937f59ea50b21207c5c     a1a728b4d12a092966e87a                     1AzuppCEAsdCp9CDzc92vcbZdP5yrwdpXR     2cca802548d331b6bea3
                                                                                                                                      04fd88207343583413350ef101a5c41b49067bf7fc352de0a3ac9c5
                 f5b6b33f3e8978bf1080025ab14623c601f 0000000095f738799810fbf31566faac20087ffb005                                      0fd3b39677001f6991d027f12a99ce698e1e1abc683a6d0df210977
7631       14003 79be1430690fa18a41ed81a22dce7       98a35a02ce2166e387117                       17SaZe9VGVsuLmNBvdGLUza8wfJd2FUkuG   c59a7cb8be6277f338f7
                                                                                                                                      04b40258156adaf7ed95619122e51eae99a310c3c86993254a1447
                 46864424ca4ae2e4b9154818cf22d168cc 0000000080863585423586350af531c858597cb5b9                                        df0e13519e98ad7008a6510b46991cc91c16bd01111ace0e6f7a4ff
7632       14004 36354859cf71e23ba9195e38241c33     e59f0ea3ff6d63678f62e6                     17Fw6amcMqtuJMkChRY3rzcoiatFNLPeT7     b8c7690d84ba560d4d637
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 426 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      0463d40be65d327a9c14681fe937c593db63328023218edddc31c2
                 e7ef3595c69c70e74dbfef9b1097680877b 0000000090e2950cae1461e771a00bde58271c735f                                       883a490d972ced8effb2179473d3b97372437d5ae5eac63f26d5fb7
7633       14006 ecb0d07e693b82db92fe9151103f9       585c7e561d43be3f7dce0f                     1J31BRhrSCpB5YvM5m67Ppi3ny7jomGiA6    13b8ac60ff501ad6cf83a
                                                                                                                                      043af76734480df527a055823996f4fec2cdceffc336f648ef15e1bf1
                 3784be883f100f9095ccc8ef99665d9555f 000000004fe35b8c79af2c337fb398a01931137953c                                      45f17f06c7307f982c39fbb0b174eb4cac94b8481ea2ffc359447333
7634       14008 31583c5917d4ec03220e1e6bc274e       e22462c37c6a7d550c0a6                       1HbjSYWt8HVwEWEADeBcinumuviSgXk4us   bfeb9633806983ddf
                                                                                                                                      045495e4e5c013a8dbbb92cce5f2bf6ea9d78c3a7ba63fe037d9072
                 7a8caa4d909576b6ba24eb7b66bb3d571 0000000065a35df594d577a02263e51c86f2985093                                         98b43268b984986694a530888d2da41b87acb79acbfcf0f35041ff0f
7635       14009 bef57c62e86fab7cdf9bf6f70941763   39081ba061cd58bc86c556                     1tFPW1sBghcMt2Xtxka6eq66gujkH8aqQ       b210e55e7b452201056
                                                                                                                                      040c1b1d9a91cb53d9baed5bef925737f7500ce32c173796d4ca7ed
                 16ab4eac77b8e6cf01e838fead00a167e1 0000000004e68c537bbf7f39394f153b1b897b1a2b                                        046c2d7295bb017680d524cb7212513864388dc9ce026fb555a210
7636       14010 5db8153d52c553554a87a3623e5b3b     1d99d0223f7f40612c7b02                     1Mti9Ntkqr1FcW5S5DaRS9PZqKASFH9XgE     0fee87e08aba73f0b9a02
                                                                                                                                      0417dc10c9e665e7cfd163c4482859d64569c6b42fd422708c3cd5d
                 d99743c1b3c87a9ab16ed025b1cc162ac5 00000000f8232cd3b004a586a9134c1e520d3fafe98                                       b7539f4751a72e428f48552df5c0645f1dd6b7506c969d7c74f457f3
7637       14015 01df4bb5fb0588a53f2311b4f35fa1     cbc6e7e044a07351185ad                       1Pyn893VtkzVfryUbQacigaWGQ7LU6nEAj    5004bb62e39760ba91d
                                                                                                                                      042266c27f08eab5826937712c8e3190ddc5a367b91c3b125ebaf77
                 873c86174cd67679f784d5f5bfa293ee063 0000000054962d98e6aac779f868e69ea1aa8c0939                                       27e8f802ae2348c656c577e4a1bef3810ff21a40c17b9dfc799d369a
7638       14024 7226f87f851df4f7aff0725216018       a3d71626c011829a66d477                     1CpoZG26vso4nXeCxNwG4XySbUzLkFb2pA    7e3bc490fd51272f736
                                                                                                                                      04dc1f5010951eddec79fbadd1142ea2cc7fba7853a8c7ef35b20e1
                 1f62bb1657da6c1ded0765d87093457090 00000000b67320aad5d7cadebf5ece57eb348845c2                                        826e09e42e9b3f8469cfe5bc8ed0ee1566d0cab6369e3193de2e36
7639       14025 548b8e561ad9bfd29e7c1ce34584ae     cf2020869032dd5781a81a                     1CDZMxEdBQ4JyQ7eJ9xMpqTPfqNiVWvKbN     63c64df9fbf7ab8e79d3d
                                                                                                                                      040794523c3ad75ff2d167329fef6bee9c39e37f1fb9db6482044088
                 e5643a138cbc06ebbab28fec355814ad83 00000000e1ac2bd1715c36fd8ace63e38fe9d5cc215                                       9ec4fc85e95c8cb2ab2270d35b9ec2e630d9df8ebafba0644585363
7640       14026 2af575e538b56f4d57c426ee286418     b5cca9beaaeddf07f33c8                       161CGMNiaWBtJUJUyciYMYEjaimWiBJ3Bq    7cbf74e1a1f2bd6998e
                                                                                                                                      0447dbc37472cc2703b6f4c34ea54bcca77de4b999a699245462f0a
                 042eb9fd9fd6b7e300f7df440bf3debb775 00000000f854a65ad8edbf8c4e71fba384a973b4b0                                       ff523ecb5227c2d635e1bbe312a657ecd3dae451fcd84976fafbb3d9
7641       14027 d0e1c343956a63fbb531133ed743a       df7a54fff6a84c77f5a00c                     1BXan2jtWbE2DxGX6xR5c6erPtL1deQtdE    fa32d4d80414e7a41e0
                                                                                                                                      04487affe6bd86f98a6652e8bc1e05e9cc700c8926b7b64b6db0120
                 38cdd45bc7a106d10c825020bfb1456cc3 0000000091b0a6c30d1c5c4e25c89b69b757a5731d                                        23d8f0b3a66bd67f0f9783f4654ded1f30e670272795b341d92c31c
7642       14028 0b23edbbfb56134584230e4f0d5aca     1032da31800707f5a86a6f                     1APsQvLPp1soy6YDjKhHtEpAox9q2b9nZK     1005eefe9268c26d6106
                                                                                                                                      04823044e81e1e50885183146eeafcf35ea863becca68ecda7e72a6
                 7c9f53f48ef8fa5bbd37bd3edfdcdd686b5 00000000ef7691d32fe5cc6a5574c31afbeafe60a39                                      e94ad358a495e59a2eb6952c64bcbf92865c1cd64ca48177f1e23b5
7643       14031 71a1d86a71b4a782efa297f066c3d       e20f3f7dbc7a1cfd54fb0                       14PR9xLfNWf9XAx3Xcu18kUkguxPw19DZB   edac19b6181b7e8366a5
                                                                                                                                      04f2b96f738210d2bd2cbe684b4d096dd774c29445f03651e57be3f
                 d68df56e3fe3cc88d6969693804529dc11 0000000069c16913469cbab38243d50817009c626f                                        81f5c518072118d513119bdc29ba70e34ec6cf705db9ce80b55d8cb
7644       14034 33022a16bbe20a8b91aa5366e583f4     1516cf5df5f43bfe01bb6b                     177EbTB237QmZ6kPd21ysPberM9z3p4Xoo     a1c070d8b93683a2b4fd
                                                                                                                                      04f78da9c0714cc4287af2edf0c8578a42b4d02dfb2df668470f5778
                 e22f54ec70c6267bc744dbceeb85581307 00000000256b574f4f222795d9d198c03317515385                                        bcd2117a8558f7d53ea8c5daa292f61f14376f8a526fd8763810858
7645       14039 ba7469c1e61f212b19cb9931583cf7     a7b448f182a44ed4ebcfda                     1LuaC7uxK3hxWRCzn5bYzeKhj118bVQ83i     23e1380e8ef0587e89a
                                                                                                                                      0449893bc446db0d433a1a959826a23c5fc2a06dccdfafb25616674
                 eca41e41125198d2dae265f975968acb1a 00000000c8f86e64fbc2a4642e89feaf7e6002c6775                                       5871b451c125e1cf63fe983d0f95657e0421bd38888ba7daa08f7cb
7646       14040 dd52b4cb9f1dca27373a97c362c610     0f242a7eb8c58ec0d67e6                       1AGZvp5SRrD6Ryv98hTJAGizctZooD8ejV    23b0606bae879148c3c2
                                                                                                                                      0411568d72003c6b8de991deb95bb0479cba616b6ccd26f24f00379
                 e26083c828566083c5065556ac6fc519aa 00000000c6239c05d79295e8378ff784476a92397a                                        56b16280f1e714f8676f9279fdbae393aa8d44eb3b939e9096d4853
7647       14042 2258d66c5d50df16bf15226bbe5723     16a30fb987ff22565723a8                     1MAtZDxXKbJH6qy4TNSuCKrgPmiYut2JKq     a8a702b334a565a994ad
                                                                                                                                      040d24443e7f46cba04ead3ec3089ab1943b7fac653f133abc3e6da
                 13dc69b292bb4f17dbfb34c5346a87ce5c3 000000006bb17c319855e62808951d1a436895dfc7                                       a1aa5c082df03a1e64d7a70486e8f303ad7f3d3e555a546d2bbb75
7648       14045 b54bc24d2e4774636e5e8f7a5e298       277ee25cd60e2c7e690263                     1AnFtpbGjWckfWpQWRyhURkkc1wE5SBf4D    4f34d9147581365245531
                                                                                                                                      0436f39c96f58a2db233ea2d0dc5bcc5a4fd54a85b7073e5058cfed
                 40f9f191a02e6e0f3670a8039ac81e05be 00000000fd3407a46434690daa578a7076308f554f                                        0e84e78445fe3e1c509c1e20de4ff493f05c9bdb5c1d4d55ddbd85a
7649       14046 1311e8292f3738c5503d9033c0de10     291a548d0197275ec300cf                     1FTo6vXtAt3NFjQ5YbVYYzL5geRA2BdhsY     03032732b3f2d4391b26
                                                                                                                                      041d6c3b388968a41ec1e83d87aa5b9d27ed2ef3866823f3c3c760d
                 5530791c773c9f81487d0b150f59bc826c0 000000006a8665db59f5e16311899b817c8c5bea44                                       c072b857b697b68980ccd0c794b441baa7371cf6a1805161a3d30d
7650       14051 58c4048c47595fadd6432d8e95459       42cdb8ca68bf0cb450dba5                     1PSP3a2ZcnVoXXF5wmr9Ln6EGYRmkiUWmt    609ff329112457d900ff5
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 427 of
                                                              913
       A                          B                                       C                                            D                                          E
                                                                                                                                      0492deab405e00655ca511e789d601b4ac0ca7fd799d0eb9dbf2d8
                 95cbeccab86b2c3978613062f0664895c3 000000008886a0974f95afa40ed5014f1a23428bc7                                        05f8550b9b00072792b2f2d1b77b515f5f9721ad5bd0adb8a2647cc
7651       14057 46d3795bcb47958f04e19d0980f5ae     4fbcdc5b6dbb486702541a                     1MMCe2ETriauFLG2eTjHprJSkxfZx6g3nz     26bd0015a83e1155b4e6c
                                                                                                                                      0481a5033128f584190ae384c500fc054a03be4e386d1ca758cd23c
                 ed6c56385b8a8aa76325a54993a08374e 00000000c27b4bbd779e25da7fa52d819ad53d214a                                         fa767b8cd62bb1c40b8d7b7cef5e0dfc336522027ad431b94466d3e
7652       14059 3d5afafd50af68275fe1b2833d49834   864415f1b8ada6eb525953                     1DtoaeTEPWunWG7BUn1XmzX5aYrsRQGUTX      21cbf5ec1a0529c0735a
                                                                                                                                      041a2973cedda1dc93c2dc86aa55aa29149d1bd991eee8984d58fc
                 44a366af506edf8280a566d8287cf9ea5fd 00000000e4b344dfe82d1826fc6d2178b35b2ab366                                       4674a4172685abda53a54167c4ea12a3c585949c49968cb95c7009
7653       14060 643c141032e7b8152561e0c9a0d97       5921a0967afd7d386685ee                     1CzUXk3d61kffRC6umtzxAvcDGr7KHrULj    4d85d67b31a0763a50982f
                                                                                                                                      04394ee482f26dcacd3caff854986e3163ca6fb8b5589188be5420e
                 b712747d03c730ae7d4d58c6ed20e86ad3 00000000149dcc5f1ff00f6736665094a21706fdf3d3                                      ade18808831f013784aad75f53e76bb7c7530f7347ca96177819099
7654       14062 c8c45a70f652533858827679cded79     911937d2f10bd96605ad                         14Zw3vnJMUXFSvJREGTC93eptBbs2TEvQB   cc803e03dadcdaaa3d65
                                                                                                                                      04e85f10ded3e81713377af62314fb4068a1feeadb3fa314c0fcf126
                 d8e1619ad4417901c7c2413bf680beca67 00000000727a38f1242f309599e0d730b9f85f27a58                                       88c515d7cbb0d07067a09f76bef1c70e134b4f76ecc547477826c88
7655       14063 f29a6e5c1bc2160b32129c80e58ce2     0f9b568171a6de563d389                       18ZgQxXGg3fxMS9hShJc5i39D8FXtgPuhv    06d8e1dfc89ff926a72
                                                                                                                                      04dffe5f11adbd6f51bc30b84f8ee449ea81000a4dc122981106d09
                 aa71182f9c7845065f2a318908a5ac93ffa 00000000395aa013722ecc68a89cabfbb17baf419b                                       4b0a14cf3ebaa7e4a5cc346e1c91530e6b4ff4e06bd06e642d1aaaa
7656       14064 feee60dacb6e62ca159a9a1cf2fb0       3ed0e3e5b6bc2baeaa00b0                     12tDGbz7x6vti5bYgypBTTdMdzNwFzjXGL    83d5c0c81a19ddf411c8
                                                                                                                                      04e1e506e28f1bd2d7a1b86c46b6413e06e4980d0922e2ae3d8849
                 422c748fefd6c9bdf3ecc117b950c2dd31f 00000000c7c443754e7d49e4003e7a91c789067e98                                       5ccabadf112d82b92faa07ad30ad7af83c08d9a52e13d8d0e4a41d7
7657       14066 8b680ce60af2949073bfc8ca0f26c       68c3f78ea6ab89dee7c7c9                     146HfwcX8piWbJ3C1Mijku82fmYGhscZqy    d651abfb41a9107845986
                                                                                                                                      041f27ca0d136e1c1847032c7038bdefbefcc50b2700d4c1bd22d5a
                 0cb31d5da115fa12bd519b6682434d3608 000000003beeddb2c86afa47a9e683aee3a4c7801f                                        3a048fe168ab5ee43a5e195c9cd6a9f1659d5f6643e1f9ff0d0c24a1
7658       14067 73991e5ebc098a9c30234d12761fa4     a50f6a4649c2ba1c84b723                     14Q9RW1NF3oArfMqBdpiU8fn27Bg4YuYv2     ab1ca91291333e9bbb6
                                                                                                                                      04d63f7aa981503ca4f5d91a5aace49f17ee50616915471e57e6005
                 d5f1ee4af39799b3e83907ac34fed9432d 0000000003789a8b1d76d7e5e6ecca0a1f641e3fb0                                        cd920fbb83526c96ba3db6aee1ccb5534dfb6ab2b242f9460aed3fbf
7659       14071 845a1316e11b699d9f2855d899c3c6     af14e0d908f753c958d4b2                     19h9D4NXJtMkzomKPMSrfXePx2GdsHs9ne     a3e1d4a6c7e5c457098
                                                                                                                                      04dcc7626d243894900bc2c07ed2e7b070cc47155ed561b29b0821
                 839ef48caccbbf5005ec0e56bf410efecb5 000000006db2a10078293ac204c5e617251293735f                                       cae916a15a45c98dc6c4a74c0c638fee24d93247eaafcab9743bd92
7660       14072 45bdee3382dfde41d345935b2e933       948525cc066b4033b0463f                     1Q18mwXdV6RHDHn6H6jSVT8vS87TqVMUdh    96259c811f15625c9b7be
                                                                                                                                      04b41dc357ae2a8249b5ee4e414ac315f9edc85c654ef904861700a
                 575971184f0fdff91953441bb1f740d8bc7 00000000abf2e8a092bfa80030a3992fb2058ff693f                                      898ffd9e2885b265e276ea3a8db887603823ec0fee84dc7845166dc
7661       14074 58f5d0a982212c8415a3c34434ffe       0ca1aba8007b34fcac845                       19xgt3EdHKVafTDfsiYq1jedtMx1aSGmts   10bf931c3ab2040afa23
                                                                                                                                      04ad198e22464c83abc38d16d86cc91f35eb0bb3986f7ff1e03d668
                 b597ecc7c634cc923d680d9eedfe7b723df 00000000db5d29026b64eb79d7120e409eb995265                                        51b24ddd286c5b98c942887a10e4f3872639467a127271b3b1b09e
7662       14075 86269d311dddf7e907c7bb9014776       3fa4b226341451c529d2f6c                   1HFXzLGwkxa7n3WbpqzxSCXGJe86ujTnUF     73375651111a1df5cc3eb
                                                                                                                                      047243ded3cf61b79432ec2892fe8975a81104a288055b75574031
                 0e6d53c394759c14a5df6389cd258b929d 000000001358752f0ccb0f8f447cd5916a7f9316f86                                       04109620bc25121e70b9388b2c4be5888241282093c7e9c149cedd
7663       14077 1217f44bb1a92776981d79248cf7e4     bc50ca15a24a642209a80                       1HShJkUsrrPBwnQo9Xscgw3HpcTYhWbJhL    e24538b1c25a93a5d0a0a4
                                                                                                                                      048b8785112ddbdddc3b18058a7b4f8b41a41eb2c9434ac72da874
                 dacf7392396b4ac93e2c2ee2d82564ee60 00000000636a4086fe97cef0eaa74067ee3b901308                                        a9dbf36f0a97f8a31147fbe5862e326f2b6b7cee71e14db66c4e075
7664       14079 07fcd717937fafcd5bff78ef3686b3     ccdf22ab63a775d8a5a8f1                     1MBZjUsL1LMvb1rGk2TpceNCWAKhLWKBV2     20956a8d49af5678a1d6d
                                                                                                                                      04659532bc328f516ca2a25e5a43145c81a280db6161c09edfbac4f
                 d9876383b2e0f66229f1bf0ba31cda5f757 000000007ab1800ddc053cd15f1ed70c11a55cea7a                                       1c26edc220cf1bcb5732c43bced1f07a2d6ad5ee016ebaff063da320
7665       14081 5ced6d01a81e929014d280ff3498c       adf8887c880eff39e636d3                     16rvbDmznnigvMUE5RrEkH1ohKdNi6EJKZ    0405d7b154fa64fcf3f
                                                                                                                                      04ba248274b79f1a3c878e73fea2d88d7328e42cf2dda2b7efb5e48
                 03e3344d716e7dc3bb54d02bd208631c30 0000000041003c6105e3cc8b1fb57cedafc81fb548e                                       801da1a4a287b2975a72fe7b74c49abc9c01842e67f2152c0a19241
7666       14083 68068d054fa6631525405a54e472ae     18d8fbb02a3b85342d7bd                       1JaKriNjceGmggKYQkURmatQv6LXyvUiAB    dbfc0d1ce2fc764bf938
                                                                                                                                      046463db8428153a377d54b36df17a1009f573ed1deba31c947b4f
                 7846c0ffa63c2738feea4a8cba06dec8c06 0000000098f699d17638cc3b6aa53da1199f632f7a9                                      1df4b637d3b169d67d88ee591f404d8b30fcdba08a2c72978feae8e
7667       14084 53e6cabc70fd14de79249630636d6       85494dbf1e6fbcaf9618f                       1JS3G9T3nha2W11xJ1hWAKM8JYjaWeDdt2   de2456f11eff24364899c
                                                                                                                                      049c1519f6566e29caaddeabc54bc300e8c211b24dbf7cb1b67f344
                 acf0284bdfb0c3ab281037ec473c1b9ede8 00000000efbb7491d64373c457c63d00b49bc96890                                       53d94c34ef761a393415f9f8539f1cf273e987e906af7b071e8353b8
7668       14085 4d657d32d2840103d481fcd34b390       5e1da5207ceed902040cf9                     1CpkvbaAhn81Vc4vbx1yr9jGuETvetutBj    3b611c3cba92ac6926b
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 428 of
                                                              913
       A                         B                                       C                                             D                                            E
                                                                                                                                       0402201b5e74dcace887928854657c75f1ef95e96cc528893433f13
                 6c37f08d6467cb92aad988a5c84e37fa93 00000000b4aa3c382b7cd1f7d962e80d1666859655                                         5112eef238ce7407ac5f196b81fdae68162929077a481f39b2ba461
7669       14087 4f869c5aa1fa309f961a664400f5a0     48544d6b9ac52789712511                     1Hw8Vr32vsyat8qqBVcx1ywnBQ9ciyPK5s      a9b74e749685881c283e
                                                                                                                                       041b090d4b25b102214bbdf8c9a210e1e7a84f7b61edc11e91d19d
                 24091e86041013d726a0c58d859076c9bf 000000001dcd5e422398110c9aa69eec0ac5929677                                         e764062cdc62c1c3cb284d5056d6c660e86a2787d73747dc1ea2af8
7670       14088 77bcce1989ad89c9b9e8fbe35d9fb3     65ddfc64eb0e4b8b284061                     179vvh6Ha4HBLRvmvDodmonEUL5Cmntzvj      20a3cae43d469d9bf57fc
                                                                                                                                       0494822d3a5746fffbd5a0d9bc075e8a4485ec8e30bd232ad2e6cdf
                 740ed01bab39556dc1ae78e5b3f3545e20 000000004f529b5d382bde1a639e5d6edf83b4b8db                                         e19ce2f2e1e0a2a9cd674f21c99aa75a5959454b5b8b24f3a8cef4a
7671       14089 cd2e3c3af03e5d8627795cfeb221c0     fdd57f90306d382b1f246f                     17iAPHnxzYNAJdgaax2nw1DboN3DHeqyYg      3e3d6c9aafa16e513647
                                                                                                                                       04b4d420970b328147316054bdfa0f5abe85df884477c6d4fc96d83
                 e87a0c89e50e43e4bdf416a9c8edf2ffeeb 000000009976a9e00803c6d2a74f1e2fc4599379c5                                        ffae32110487cbebe57d219dedb81de4c2fd4a3600f1ae8c08eb94b
7672       14092 b0635dd02bac74df77253ee60ce55       7b8fac5fa11e7d71e66043                     18icQp9z8Vw2y9pLcWZwy4FAxrjx614JdQ     560aaf410bb781083504
                                                                                                                                       040ee8142258b9ceff14c4100f535c434ff1e395147c3274b2b4d4da
                 d4741c06072ea14e70b593158bba98ae6 0000000098eb307135955f8608314fc06baa4168ff6                                         7c566c1ddca5eab3d603feeef7e324169fc931600e293d4d6611f88
7673       14093 d6d6961c3e83e62808c9072dad0c2c1   5da0d2b44fc8b5766f389                       1KmK1iqaFrxqdJ5WanxraEStTKexiQr44M      b52dd0b0718ae7fcbca
                                                                                                                                       04476e478c3936ba540107fd4487928a1b92e830e3772a065dbe59
                 822053e22d322f8fbe5efad89979bbb7c8 000000009cf41ed7d3d2711a42e3ec76ed84c75ca6                                         71c18ac3e7cc7d985d1b85d87063ae4c01247741f23b8e07b20d22
7674       14094 5586e9200402e6e65a950a7834beb2     d0b65585c5814950a142b0                     1QGw7AejkTV2qh6dXfqEBwKMKFgzbwyEmS      69d1e421fe1a479f7076bc
                                                                                                                                       049af109995af5ddcacbfde59e2ccdb41ce4ede0aa7a4109359a699
                 ae890aba976d0f684bd8dc2094d5caa217 0000000033c54d780e3a5ad1ec841eebcecffda082d                                        6f2a5a8a51653a488e80ba305fedf997175fadcba52df0fe5529cdf9
7675       14096 263ef628914ff61b6179554fe11bd4     40caf634de0df5c9f71ef                       1JRpE34k8TKmZc372XwLboWxd8D6w13BeR     3e730e94e5e831f5128
                                                                                                                                       04beb91d87644fdbec3e4304b8f47d961127de59223a7aa77f8050
                 0576fd11e8fc56309b16811c4df722baf38 000000004a2ba9ccf5aeeced461afee6d7de963db0                                        2695623156d7481226cce61c58cf0293c82fd0d54a4c64ba5d31e59
7676       14098 0537fc67d7991caff142f881842d6       57c1322c9860edf4ba747d                     1JSyY739MCb7TYGUarHZLeZLXSmKevcS6R     030ac1975472e0a94cf03
                                                                                                                                       04c203490df7289cb8eba307e6c30f06caca21efd04c3e73221d747
                 d99216f3f118155d8e88159515c7debacc 00000000e6fe18621ea47450d350c347f18176b9d4                                         2fb694412e568b888771cdfec8089580c7ab92fd4490b27e2ce37ef
7677       14099 3a1818c3ffcc709c0722569a8523a5     161bbde47316ebbcd59d23                     1Es4o54r31xqwx8HqwAsdQTeVYUqHqzpMb      6792cb9085d3ac559bc9
                                                                                                                                       046383b2e94705e170a176105307ea14f8476fb5b34fc4fca1362f1
                 03e30a785d43cae106f15c60d3af95130b 0000000036735c63fb9c6c25fdeac09abb6a3d991a6                                        3fedd0c740f1a789660be9aa1dbaf9c1c2af028759f23d9739456e8
7678       14100 75edfb53c9e8525790dc4ecf0be11c     910ec88e5ca8cc8627d5b                       1Cn3JS6Xf6oKkmt8wL2XAZnUqweu1SigxL     2dd37ff9ff591e522e33
                                                                                                                                       04df94059ebb676dfcb2c009e13997f6bda8f167d405ecd5371fd3e
                 257af14f3469530475de54b055d421758e 00000000fa4b4c2395f458717c504a016a6f02c4661                                        7e2fd81c04a150c4161fe1f83455e2bff935933fe354f9ea1ae7026a
7679       14103 e729c8c619512afe384909feda1f0f     02ed9c97d200da6ac8f15                       1Fxpk2EZj9ufdKUFYWZw81NvEgghwzeFs5     b76f4956d5925bc5f30
                                                                                                                                       04ab549524e3fd2e738066a313e0300d96281999018af467b90557
                 0d4beb8d90edb8ff4b5e7eaa893f841550 00000000417768c3216b8aa94c140fb7c6bd34d02e                                         872e70e96ebe0c139ac73cf9b3ec11b1593d034eabc1d691b98865c
7680       14105 140eab292add3853e41cc0b00f00ec     ab5053b968775fd68a01ff                     1M5HXRJRnxxoqRX3fdPyoAWhd7jjfsqK4r      c5b6bedb704e89c2df183
                                                                                                                                       0484e555144248eaacf62f0b8209db82f8db9704973fe701d5db90f
                 67f3b40c75d307ced859f6b4a010010dc1 00000000e1365c124c19edb30f710bf0b67fd176192                                        e5bddb3ee6d4e0da11fcd884ea8c4f3c2265d7209c7d15b319d7e0c
7681       14107 b67d452b9fd0f77f9a3fd14c2de393     f3f0e48c4db7967bc8f57                       1HnF1pv9C2BsqFVEyeybwE4JiSydr7KSpx     340bc377e4fe71029f08
                                                                                                                                       0409315e41d1f5ad0137de39eb14565e0dda74a4502adbef35542d
                 d49dac042bfcf600d1894d89783cff90693 000000003c090c2e27c78a9ee590a555834701baf4                                        eaf5f436178b59cf33c86a656492c5c140826cb9940798850d2cfef2
7682       14110 ebbdac9a8b560947982d6610deaf8       f167481ae756b952fc9280                     13UDyRuqnF6h4fdzCW8tYZWcXTh6hpHhK7     33ec24c27adbf19325ea
                                                                                                                                       04c50703bdf45f8e73de08b6dc36c4895700693f97b48d8f5bb9bf1
                 c1e641c02f211802cd4eb58b5e8bedbd31 000000008ac55b5cd76a5c176f2457f0e9df5ff1c719                                       6fe44551277928b46ae3069b3ffe43c2e0ea32d7c2811d00c5d16f2
7683       14111 76d66ba916bf0441dd462206281050     d939f1022712b1ba2092                         16kJkYXVxUNohpXn4hUJmKuTdcRaMCdgwy    47805cf014ed323b3ff7
                                                                                                                                       044de4d634870b49a2b395f996e70a46fe0d078ab8faeb0dc4a42d
                 2675c69f07ea30fd8183f38ffd5f52fab854 00000000a29242d3931efe2c21b6318f24cbf79df7d                                      32e6b29146d19a5a10342294bede5fa91d90fc23aab81e3b53f246
7684       14112 0ab95758329a34e6f3408e26e74b         97eb7bd8076593fe0d2c4                       1AViyN9b39eWtqgMGQ3afk6ATRJb88w8VA   3eced5976310e03f929d52
                                                                                                                                       04bdd54bdab4941606d0e925d0ab87748aa9586865a9dd7ef222ac
                 c83f51debc8ea3177c2c5288eeab259b36f 00000000c42c1cf86d17dec64ff19c0cffd5cbe4abdc                                      2524c28a2625edd26bcb2e7bf20848200d7cdd5c726584be13e97f0
7685       14114 21df36bc262c8b90602f19865c638       c28041f358d73f2ce63f                         1Aga1DxqMfpz61JRxaRzhmnrh9WDYejRki   90ffcfd88d5eded45aa93
                                                                                                                                       04f0f9ff1271f7a655fe8dc2f742aba7343563ff6d8eb361ce55a29b1
                 e0c7ec17b08dc6750f2e4ffcc1f5cb604238 00000000ec95d51e95ba5c811e56c368bc34aabccdf                                      3b2297cf651c5ceb15a7119a1d11cbb945d5e9fccf0db18c8cff991fd
7686       14116 aed48cfeac644e0ff1cd1e3f860a         b6460c81ebf6dd93d8fb6                       1PmpUkHBKMSyiGQeytGNWoKLuGc33zyVnX   c4602288b71ea77c
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 429 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      0407a5b2ccfcccbe4aeede533400e04a2fa4ce1e6ae314e339d7d98
                 c14845efb4e91aafe8b1d68621451ab93b 0000000021cf16ecfe1b35f6e9492b02a63e0fcb6ef                                       b5ca3e35006d20d781da063155c24e7dd88b4f0ee526ed384ab840
7687       14118 784b2d3ef9aaacf97632991c67d18c     3229cc1f1f1605336a6b1                       1H7jsCpRUEEuPZN9yvsGUHcPX3VabN6Adt    70c98fa77ff22cfa64ac9
                                                                                                                                      047b96cf7fa59582f767c9fb33ce4acfbfc37d82e4a564cd2630f7e62
                 f6504bf1a871b740ad0eedf7674e8e5a82 0000000092fb8c743d6e730d886f32f97100d63522                                        c4bfac66b4cc4328c32830301f8ab7bcb7e84c8a049c81cd1b96049
7688       14120 4692ea3367c58d60db12b570e65c59     4a7b397d2d9d34aea6130d                     1NAamji1tfmJaBcWAJX31AjXhyuANeyH3C     ed192d23c6846ae63d
                                                                                                                                      04e59d46df0f9b1a3f8b9b78b8c65dbd736dc1c1135a12a4942ca05
                 db8114837aa3a902886b6b2de86b13663 000000002a4010b35f0705919e161f8c6ac49ca53f6                                        5f0e32a234e1d3ea7170f5d28c32322029d76d7121777be94e7f40
7689       14121 c7569ab3c25ec3e840411daaa68a79e   bb11e9ef320abc3922735                       1L4ajszN7eHvcBefap3S2WqZwXVqRCDmHT     d5ce52e73b59e229346b5
                                                                                                                                      044061aede5b1c69d8472334562ab9f14526eb221c0f1ec6ba5478
                 e42930a04cef56f94c4ba06962d500655af 00000000b294f26c85c8f0555114d92d6e0923d3e3                                       959c08fb1d6184a5cf27c8408e94fb09ce6cf06f4751371dc8646906
7690       14127 db80d75ddf0087e8602542074cea4       8f865ff386826e8b7ce51b                     1NeRmdK2b3bfdUVefQwYA8SfH8wR4huwVy    317ece6ea7f909a630c9
                                                                                                                                      047a328ff095d49997068579cc84fae52d4c88391b455a09a658042
                 b057b7d61e2dbb421a25fce99002b06c24 00000000c863eacb2917b0664e5f4689cc80c32870                                        d2948fb962e09df9c7694ff4304481c7823d3cf6b03b21e8fd3f3409
7691       14128 e37bcaddc0954d0f3505f6ac4149a6     d766d4deb0644d4b12b74e                     16NrMdPpK4w8ssTng861cm5c5K22rFYjr3     36a444c14e682661338
                                                                                                                                      04a41a380f022b912c0937b98fb95ed7a2ecebb21fe41e854471681
                 7d1bfb9832319243902ef3f752ce71f65cd 000000009670b8de5196bbbbd5892bc1266192d7d                                        238fc31be8b680596571ef79ffda8f0e409cc999eeb52a1157c9798c
7692       14132 9597ade2a4bb77621af36a5a8c3bb       05129bbf4118f8ebffdc5e6                   17j89m9vC3pfQjN5Wckrhv2jk5MacEgabq     65ec6d3267fadbb1b95
                                                                                                                                      044df8c794d9a31f7ee1f033b35f5ff13d4fc07d1a0fea72fcece6dc1
                 b970ce59b80de6df01f34864dcca1ddd4fe 000000000967fb5fa18a215ff77a7759862e6ec4480                                      5af1a8fa002ed55113b0025b75413990455e0b322382ac8eb5ed07
7693       14136 602f30873c7a9ed9c37683bab2215       d3abc89831db97afb5d26                       1QHtXoVnSVM5cSSc43Vrq2Z9yCrakT15bN   29d4c9cbf0e57ebb395
                                                                                                                                      0496e5c6f35b1e6c6c0daf49993bc248ba4e8e4edcb3b04230eb294
                 a1d991c4d11c0304025454ef7f698f573eb 00000000735a50dc0f8b6d420b032b800266314ec0                                       b450887fa522fa7849dc9d09d1d1b5aa7bc49c23e990ba4c4ef4438
7694       14139 255282cc78d134a09a0c263f361aa       0a754dc1f55ecc3043bf10                     14qPia7L3FnPmy5DMep7T2B2A3rTUPWh2n    9dd1aecf5b98de4c3d6e
                                                                                                                                      04e35b3dfb959998756bc3d55a0282cb2171c6373ceb4981ff99fdb
                 c40f9dfad8e12b89c5aa7da2a533810833 00000000a5d9196a5b3a20180ea8815d4c83db497                                         9f43e637232ff6e12d646b950e0f76ec9e49a88cf6393509907a845
7695       14140 d66a3912c742da2185f3afd9a93957     af413d38619425cfa68ee1f                   1KuXqKVtaf85ZhviZpBwqZNLF5JERZ8Zg7      4b740fc27ab752f7388a
                                                                                                                                      04eb445f5aa6697f3d0d142ef2163258ddddd5bf65758d3942eb657
                 17f3b05941d4f25b6d5001edec4aca4170 0000000069185b8631d0d81cbc3fdf692b2139f9c97                                       f6e781a091b8c72c1417bd6c5e2dbca79cf2e0eadfbb657e5dadcc3
7696       14141 50826e03eb6aad19c6fff26535c926     1d9096a6170ca60a5ef93                       1HcarbGGLZ3gYLnHd5w9iq28DBvnMsdpwQ    9c0aa0067691bf5d8be6
                                                                                                                                      04e0eee5586595e96efeb7b255429097d531a4a367d5e5553be420
                 73d742d05924a9fec760584e0812e33ee8 0000000086edb15437abab3125170f862433896063                                        252d2ae9c9c3c2f739077fcc090cc1f5e7026c301cae95b1f8511900
7697       14145 0857f87a0cdeebd07c6e98086af989     b922921c94850118c5f2e8                     1EwbdH4kP2wEF7CPiKVWbL2e8Db4dT4MM8     6df4f5711d735b970260
                                                                                                                                      042d35ab1fbf0f9261fe664cacd5d6e70cb138f91e2917297c1b096c
                 2cc623985cd03ae818bb4176b264febe49 00000000bda58cd0c7ab68076d3540be0a26de7e1f                                        79c692261f6d5f3a9f4ab30499310f39e123fd5e2983e4c00b47cf78
7698       14148 87fe0a89bd0b39e0f81fe6f45c9a42     5ba9dcdcb0b5ff9a0f730c                     13KtDDyRi8LDXFp4wyS8EmBnhvMDwagZWr     705baa40d77b6496f0
                                                                                                                                      04fa285ee719cc8251c1b13226beabccc2cfc6d1cb393de3b399a66c
                 ab13c5a9586ec9e5494143bf99a6ffe8cd6 0000000068bb65de064ce3c9f3530ec8d4811c944fc                                      6fd1df4858ce0b0310f1038a40b6506ee48a89f4d6f92546c00b658
7699       14150 1fa521c8b3b8f301b6ee8174a29d4       afcc34afdfeed1c6a6fc3                       1H53EFMuuVjfq1wfYAYpXzngFJCEejGJdV   ab56667a1f7927d8f4b
                                                                                                                                      0435177b5cd91410bf9091fa50be2627611596fd170268caa53714a
                 b930fc2ea4f06406d2fd7c400d52c35a4cd 00000000d6ae84db611d512276682e60f8137f46f1                                       9fac2c3ca9f5de4e2995e722ca8d1d29aee0d39c41bb3b5b1c595bf
7700       14153 a51b63c00e4a7dde87fb5c909b8c0       af7e1272381843645cae06                     1Grfhh6zfWePbU4LWyZtqFcUDaJptXJLVe    7a6fb0d55b3e59a89416
                                                                                                                                      048cb1fd12a3e67fb188afe9e897453b1f45e09414cf29e1b0816aa
                 2a0e9f620c2b19b229fd8dbb90c64c3a19c 00000000322bb163f6daebaf4947c382712e636213                                       36df41eb03b26cd178749381f4d4818157c4bbb4553986e961a0b0
7701       14158 9067a9cf24be7483cab571f8c2382       1c73d16a501b60cb1a3d5f                     1CcrxqT7FpuBgM9BvCXS3SqabLgxAAvb3c    88fcf48901c826ed286f9
                                                                                                                                      04251a89417c74ad71b56dd5eec10fdc58f331b5f3089eedb82bcf9
                 cc1cb5a298e41a121ddb3358f10b4b2c38 00000000f1c17fd561d738609222f427a893bb6e1f7                                       9b7abbf65df053111d22e1bd8bb75ed281350e3ecb13d061f3d0d4
7702       14160 bf2c6ad3015faba15d528f17ec9da1     398b3c6e4902aa5836b98                       1C1ToeEbW2PehRSkfLrjiXtXmjY9oFvojU    ad64b812df292e8e029e2
                                                                                                                                      04006d666fca9335f319c77f972ef3647a3eba193958a1d4cd82d8a
                 c8b67a8d113ed0f2960257d9224daff9db 00000000cb7e62116857a5157bea6c9850d8d4a469                                        63cd95c076594008a72e041a9ed2befa0624c622624b964aeae942
7703       14163 ebdde0df1022c9003c57e16d98e641     e6e562dfb6d963c545b1f4                     1zouEgbL7b3CKRUyarQBYpVjjHXhx4Juj      97b4e87b7bf007fdca74a
                                                                                                                                      04904f205ce383ff0379ec70a97cf5e1e3848f26f68cf0e6b6a88b23
                 64b1a81c4fca281b1a603d0eab95fe27d7 00000000522ecebec932313c0179e87de63eb8eb2b                                        99c5ed2e93bddf3aeec7f3e40c434a8ca1bc655635ba1cd8bafde02
7704       14167 9285698bc7e67395ddb56e1a6587b4     78793284f2044217ed2b71                     1CtTKmVuLZ6SwnmWKuqnqD2STLjNREEd37     526c8da6bb63f6adf68
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 430 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04066eb2f045dacfef52973716e92f950e5b1ce7acb8109374dae0e
                 839ff045b949ad4e23b3d9f90cfe71f985f 00000000e5ae8c19fd5586bb32b7efac2e79d2bcb2                                       bb3ab00b6a5074d01dad8bc9a0edeea524dbd9042570191f55a94d
7705       14169 d50a19e72dac770102bf03f340f87       1e5fc584db530666c12630                     1PyRoJsDJ7en3GaNt8bzzaTuyL9etoojd5    1b64e8fb0487a5d3a0712
                                                                                                                                      048c8604e46cd6333af0a98754cd223640419e8cc645e43955b11f3
                 9a156c7f950f0f6111be4520295eb969eb 0000000093725f6c80d3a095b69b4df7ee158608bf                                        a5451fbaf96b28aece71f0c02a02dece5fb5717cc6bedc7d9888c2da
7706       14171 ae1b3ca307e1842409045fb6f8757a     be30828176a375dd617089                     1ENF1r6pQGKTBzwAFWNKXxPTCbkFfhD584     53b2e330f4c3f78efbd
                                                                                                                                      04a3ec75d5e7e1445e892a8ea7e49778d8ba8628080269836bd70
                 3ff8dd39873833ca7618760b159862676f 000000007e71b1ffe1387c32ca9d28131366dfba0ec                                       d7a625bd41bb1fa40963516668c368c4f33c479755056a9cf8c9364
7707       14173 eefe23a72fd23d0666ee0b59bd3fb7     bbdc23b52f81c56bb0b04                       1G7tEqo6qEFJCYDXdgCYg8jJXKorhWTtx3    9ccbfade8c8baabdcb0985
                                                                                                                                      045d3555702684e629368f87de78b83ea75de207fb109756b8df04
                 b7b742c7e00695555f53eaaa7322c20bde 000000002eb3ff6e976c283d58474d9b2633d6a8e8                                        0d50043bdc3293eb83d44fd98bf1ddf38d16dd00e4cc031a14128bf
7708       14174 b5bb1e30139fcb8deb27466df2ec56     d47bd049260b8db029f1e2                     1Ph5XQtNNZAcuBykpYPEyfQQ1j7xg3DptA     0eca34a26551d5c55efe2
                                                                                                                                      04edc228940346c7da2e1e03e05f5374bc34c44cfd06e6e06d8f715
                 a86c9574c7f86939eaa0e5a3f8f6547f8f3f 00000000720e9137e051221ae5019a6294b6d4499                                       86fed9d7f66ddb579bc0fcd5898b441b52e96373fc63feb27799bab
7709       14177 1c98a321663aef85cda91835ed4f         ea934d494e41156e434798b                   1ATDWBruf3xerfmSrArGMkf5A9ELGV3Sry    d34deba8175857a96ded
                                                                                                                                      0476c14182c46a5dbd36ecc5ea60f0407099c6e27327e308b2c4d3e
                 e63c9d74d11f3fd2bdeb39127227e8f446 00000000e16dc1ae34306ebb51aebf0146ce6c2e29                                        838ee5749e406534b8162c42804ae5f35116486ac6ebb49acd2b12
7710       14178 8daa3855ac7287a39d57e5ebe27640     7bf32791dbc65f3056228d                     1JovM55T5XafuU4rnfxJwNzWKdrqH1rY6M     8612481b0b1bdc88dfb06
                                                                                                                                      045f4cdfafb90955f40032d990fc75f85423ad7b6955ba18f75ff0715
                 c4cf9fd81881dbef1789967edc0aa32f835 0000000089999e2637e73a09d9b60b8a917a1b938                                        9543e7f285a69cd9d0180ddcc7c38722bfdc534b440545358f09d46
7711       14183 b29dc2cd451753c942aae32e8e478       582eb61c59842a6021ff8ab                   1NK15CFzuNbpdk9GL8ChxnvavKtCyRZxEC     3685edb669dd7b1b06
                                                                                                                                      04268817c82b23b66f131399e1ae01b4a92dd4f6b1bcf98a93dc5e8
                 d8a7a6b2ef30718b19d9614521812b75ce 000000009596e7338f1ee584573b75d19835a7717f                                        cf9775ea2faac16ee85a9f948d7ea255d503a3ef5cb20635c837af9e
7712       14184 bb85726dbf7c2e107c860b1ce3c323     7b622839ffd0197d8eaed2                     15UQR3Ry7vPY32sSBRKTZzkpHTtWh1F9Vj     86eac1eefe7b4479c5f
                                                                                                                                      048832dee7345c98b974a8d68dd29a8dcdb5c6b35442625f6bd2b0
                 eda908d7dcc3fd12217ddaf1536314251e 00000000974d5be4b7af78b5614efa59effc39338bc                                       d481f74eac8b06a017ad49dbf3d52d2566651cf1faaaed6c72a8283
7713       14186 bd0639a8ccc94657479167087d65fd     61748279bdc30fda71ec5                       1KSrQm6dPwQkd3wtbvF5rkgj9DLQ9WJ8mE    4733e0c86b46a9df8b48f
                                                                                                                                      049d814c7f0378db410935831f824cd91e129b5adae9aaded0de19
                 91cfec9db702df21205863e04b2e4de6dd 00000000c5fed8e3a816b41acb2e546428015751e0                                        55dfb894ef72988b76dfb19e28e519ae3f5c7cc99ccee76aef0d7b61
7714       14190 7ac75298bea11227bf219d70792c2e     bfe36d63829df69f0f9eb7                     1569iTjEUZMXwzKfbR1vaV3UvVACCj7VKM     9a08505e2267dceb0092
                                                                                                                                      04041a5aee2c921547971c903d7bb987e63b88abe1dbfb971fe307
                 9e8cd208d84c9a855c72bbe18d48d98ec5 00000000e28db6faf2fdf1c2fb4ad2b8bd1d9cf4937f                                      6affbf77c4aae9211752fe8de027e191c00377781e9b49ace391a68
7715       14192 a5a31eec4a54ea895af4dc9d5865f1     abb994583ccdfaae040b                         12vKVeWcnTAkzJuNcACUNCEDvLsh79TSHF   520ee1ba2c77ac5b80137
                                                                                                                                      04ac9723bb5903fa47b221877315c3e9fcd2c2f1e26eb416c83ebfdf
                 02a325511075e9b32501dc1d4665673f33 000000002397e22391e4d34f2323d45246571aa70f                                        1a765be3c0cde19a960d559694a2deb5de1662409a3578b9f311fa
7716       14193 2fdbdd9d30e0da6c09a86bd9e5113d     35e7e245abd18659823458                     1Hr69vRor7HWfe9SAVJShEoD5rfhNMK6nw     46df404979dc83e91491
                                                                                                                                      041529e2ac3dd222ca30ee19ce38671ffc0c1f8b57823466db654c0
                 8a36c4ae90f7de049ad99b715ac9a2f768 00000000f18d3c76d80f4081298f7f18a3b78cb2009                                       c74feeb2f16cb371cbd87051298f3e2cb6d1af866a966b22ff7b6b19
7717       14194 08e3490415ecd925d44d35b6865fcf     e6233bb55fba52e1e6050                       17Yq8kEtugXp9N6GAXae8sJom8M52hFGDt    a25bd817ed317dea93d
                                                                                                                                      04d26302d7f8c00d33f08ee07d063c87669627e5e70cee8ea43ed6
                 358324af49c1fdeb828e14a27282c6869b 000000009858e8ecc13c55da81cd6b3451cc73a9bb                                        890eca642a15c54e9cc09ec577df0b4ab804cffddd197465de088d4
7718       14195 a34c6bb34ff45f615358a1d86911ba     5a080e4d02b922e67d0ec9                     1GpEntUVtHRBTfA7guPwTe92r7EXyprg3S     35433908f1af502cf479f
                                                                                                                                      04434d0fb0c376f7dfc4dc39ee5d69e73e0f60e5ed3dd6d6e2f692d
                 1f5d1d1f468fc44f88ce785870f77f1d1f8e 00000000e59e37d7091cabd7be244fbdfd32092f9d                                      4eb3bd5e759b84b8ddca748dfd93e4c90d53dfd25f6d6b2e41f4d71
7719       14196 c82d31e4f7f75176d8919a8a3d15         301d46e4a6a71819c5b325                     1MTjuzXdtffKvEmtbWoVPAguoYNSa5rwLZ   e8170f3d5b4a4a4692ae
                                                                                                                                      046a44145a904b8a0b34e18b73ededcb8ebfbab5de6ef0da14d3f2
                 07d82a94b4fa81eac78e03e7b83a629588 000000000d087478661ec3c4f6902efbf508eca2670                                       91d7ae5d2b6a66ab9e3e3c8317d37c9ede216f1f9ba2f72f3da87a0
7720       14197 16e2b497abfbb64eca80f621ad55c2     992e2d0225eea43995586                       1L1Uj5wcDbTPTzUFjtQGeNbDzmKt7Bd7cS    f3ea5749b4e2199505846
                                                                                                                                      0408a8fce62dbe71483a93972f283bf86bce8b30addacd9378a8f34
                 7fa89038894bae8ef76f8a222383b63a39 00000000dded1ea96ef5ee66cf2b09db22b02fe549f                                       47082f0a3a09474606c90eaa56d9237f3151c924419648b7e2a6a8
7721       14198 95901688d8881162062c47ee84e0fd     1541b61b5cd403463ea5f                       1B7Ue7v5crvJwzgQEVgBvNXLCqBSo3sNP1    bd66c7ebccafd09eea91a
                                                                                                                                      04575ae8bc43b4580b1340fb29c450257ae1e74d36ebf0dc91ae05
                 44d103eb48cb4353ce2c5ee937ffadde69 0000000059bc248e02560ab9d2a7cdefa20176a800                                        22baed322f347299773be6fadf8ff2373ec4e43a398c147296ed65a
7722       14200 a1b9bd58fdaaa340fcbc3017d8553f     b71e08fa7af19dea403d83                     1APAFy1pm9nBTRZeVkynhXNQBFAyCEEzu8     774d43cfae1fb5340652a
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 431 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      0479981e7ca2a3bbd350a17097e158f0a347fcc3b881fa77e613851
                 6a72de9d62bada3df049981e6a1cc59bc6 000000002a1ff1c18c74a27c751dd8d6c37ade51205                                       c19ed50cadcd7e2fe046eb59f6b418ba897484844ba083dac77b068
7723       14203 c285540d655cefeb06a500f706690e     3020bfbb98057de0a50bb                       1MwWRaka2dQySercEFgZDenBvWpHw3kvCz    396909cef4833dbbbd4b
                                                                                                                                      0411df259dbd0846b7b01eb9ba06d2ad9924703f1ae5b81b8b8d4e
                 5a82ae89020cd7c2cfa31cbe44e0536988 000000005954302a6ccb2555e9843036a81c191c29                                        3a85fcfe3eef5cc93e13db8bf0bd73488615f79b8de6edb74955e20
7724       14207 9a0bceef906d2e406a134cfb955afb     cee0fdc96ad6493046226c                     1KEFrnHNtUze3crwZnxuHo5zGDuBMqY45w     9da99f231e9e5a7316a64
                                                                                                                                      04bc3004f135d555aec7551b95668e23ecfb33bd37d239c7c056017
                 286a5802035a789db6978305ce0a73294f 0000000026be7feef4d28072e0cadade32c7816df02                                       0bafd0b98fc218112f3e70738fe96db63e4314dcb9bd81c98c9dc87
7725       14209 067eb22f0ed6a5e40f34a7ad715a2b     06ac408ba9e9d6f79fd13                       124BYmfHWJJ7B6BWFbZWRUgEGf8g1EoJ7F    9e57f72bdba698052ff7
                                                                                                                                      04f6e7a4b2014247977104d343cda55c9bbcd1dd898380253ad85c
                 0c4d67e9aa46e12ad9cf68f4ddbcecb4d1a 000000006a4c0f58683d8d21cc46e6d9d69729d327                                       05af51af9e374010a955115355cbfb62056be7a0cb76c8d2cfffcfd6c
7726       14210 9ce982e0e2b5216dfb68da7bf5063       abb692db705715bfb3325a                     127CKN3o2fG6wpCzMq4ERR387oSp6WKGMZ    7dcfef45c17ddb17182
                                                                                                                                      04b5448dc94609a0d29ef12b1008c169e6d145d413cbbccfbca65c7
                 56991d79e33fe24b07828698afce85b82d 00000000e7c60dc60e6ca478570525a104ff6e0d1a                                        3fd5bea311880451f8a840084d15dfd62f16eceda12c083dfae0dd6
7727       14211 f30c2a8c5da65a4e6201395d8d8039     0fad7428b20f5cc67a8905                     129YqxUZMKfWaTgjJuq3ChR7otRY1PEUAq     20d1cae33741f6541208
                                                                                                                                      0475e83d3fc033d822b888f5cec8ea011f18cfc76eb4560555a14ac4
                 7b2f07ecae323dfbe2dca5e5390f1e009a1 00000000af39fad491cb96e0a6cc6902912287c9fe7                                      bcd17dff30b1a4220a78af448dab80a89d7191a8b407307c6d637bd
7728       14212 bf4513b3f46362b9496302086f9c6       3c14aef363dfd5d9c5882                       1BoPhgLynTqsvyNKGdgoJNA4MNTCRzGcF    9cd24207b6e00c329b2
                                                                                                                                      0417f5d969a3bd01036d9b29b67551a7199df5ce459617cca5eaf61
                 0d9c656d61c38544d9755b54a569b78aba 00000000c683dc02140eece0d49566670ca2acc217                                        88a9499d3d1755ad5700eea48dabf9faa9180038f8ee58e50b8ae3
7729       14213 e5b787feb89b2cd86562bdc9266913     779da146267ed425b897f2                     13YCvBPNgVxZVuDccZGCRu1dY9FUTK1RJq     12e8af40c3f5d7d479e4b
                                                                                                                                      0479b8ff74a2383ab34eefb5710d7050bcc9d8143067d05c79ab1f2
                 79d12befc2a8cb1d569a3b9389cfbfce026 00000000ea4145861c48f2f689fa7d93ca6a1b3ee81                                      a41f6bbf1576aa23ac1de79b93aed9c373849af9461cc5f44a6f4bb8
7730       14214 52530ea98c72b81cc1906d89323eb       056ffdb6dd669c45d4a39                       1Jof4LZEXE4ont9JR36mBMbuRzFAEuZi75   905c62931b544c92706
                                                                                                                                      04403b1d9c09978321db8c32bd21f45c52c4ea9e5d5cc7038815124
                 44d22fde6bda27b3200ecd037a9a371e87 00000000ed98ccaddbd57ab21d90667e3ffdff7b918                                       de89d006c6dcfe555112d53a1c5a891a0da3bf2349bb2182d736ac9
7731       14216 5c3b5e84afc779636634684cf3352f     ee5e9ef0f8aa558655fa0                       17KkPu5dUZirpZfUaSXRTeT3Q4Vs31tr5v    9fe79137448d4df7b8eb
                                                                                                                                      047c3e2f6319058e99d80d0da662d42f62c90a6801b52bf1d81f023
                 dea349ab6dcbcc3a623cca0beca00b5b7c 0000000032c2c218a66838916186537a35457c2d59                                        d91e2aca13fce1838c5e178a8148832fd025650c969e3d75072617c
7732       14220 66ef259c4ffd595cc9b9eb704dc556     6ae6a8710623e16335fcac                     1FMxgSsG4iD4rm4pjpbJ3Xc8hJ1QLHC8MM     61b6015c568ebbe76610
                                                                                                                                      04f06ddee7f4b2279cd238449948974228a35e6cac4900dc57ddda5
                 6533cb0365a07022cb9c839653ce35bdd3 000000008cdc477b835e4d5194980014848a831b06                                        639b40b30f91e8adf8d406cd5c7a513718d47941d229388e70fc59f
7733       14224 28384050ca0224e58c73a0d7a1de2b     46f9683a16adfd75ceaf69                     1KaFQKYc4ujShz94ShTiA7YJTJWYQYfYBJ     37ba88f65eb315a121e9
                                                                                                                                      04552a69de00b4e957946a6f9e130e5299650359d37d5c6d982630
                 2bc7b0c295fa6b9263f8a5b01e0d1a5938 0000000061ece118390688c248e1116f22dd8bc852                                        62f3fc1eeac3cd53d85b5c7c255bb73eaea3ddb0db812495ececf81c
7734       14225 80f716222035a464d28bb2a33ee003     51e73d3a593eac29e4fdb6                     19aqSDGspBesEzSGKbvKCWhZ3UiykrjgpA     7da08099d6cb208c921d
                                                                                                                                      0452e81186c5929a3685da9e70bc30ac12814d8a253615143e8383
                 a8f3c025b84a8f92ba42d3ac6ffa9486430 00000000b15f8f321c88b97f08b47b973f63e42475d                                      0dca9f0c11c13e8d106371877190f880959959849b9eb52b54b159
7735       14227 117be1f1ce2e8fdb309b1f1607953       a4cc30b47a2ea60d5aa5f                       1XAKs2LpwxNfNpHfKp7FnXbphhdcHmWwx    e09a68bc478d3f7228fd17
                                                                                                                                      044ea977b76c82096361088da1162bfc3a245f8e4527e76ea67daa
                 f930d98d392a1607b69d07fcb9b3f0c8388 00000000da3ca77c0dd96e71539005429bee2217f7                                       4d9d5f917824a0cd78109d2b39bbf7da9ea38a8e68d2393fd75d99
7736       14229 25381aac6b5db74c3ba226b568ebe       cdd68e7f72e861f8d0aa7d                     1JANdmNxrVaao3pRZxsfApivgihjE4gLmZ    9c646a25b5eaa764758007
                                                                                                                                      0480374acbbb0d68d09a9d9799d4c125adbe8072361b5d528e30f5
                 a886350dbcf764796dc74417268ebf13d9 0000000023626d49a125416d1ddcb9a269c44e6fcf                                        beebc553d57aa592eac9529bb61a9da35823bb491f9acafcafc46da
7737       14231 3a74a6cbc77556e0924fdf77efda7b     b3f8450ea6867274bfbe81                     15txmLd9MvmcjAkkoSfAX53ybeW4jtKgDR     eb2d34fafe28c9e8662f6
                                                                                                                                      0493fb0ec2b61ad2385f589c6c144178774d98992ff95b19e516f81
                 ad896c13773c73992fafb014fff0d13bd08 0000000032e70b31aa21b89e287fab73a946c57c28                                       288b9c8f5006677a2bff29a75e666d10ff0793aed6bc512c0816451
7738       14233 9dce21849de605e6e06bfa3eb6f8b       3bfc78f1fd58971842c6b8                     1DkBwGrcG216RmBKtNAwiQr5bYzxet885t    6d6e772e7503bf0bbb57
                                                                                                                                      04e81c4929cf983eda7cd2b67f98e812fd2b2895e71f49722b952be
                 fdea2226121887763ab059bd4da0d84f6c 000000004259448a3d49616655ae2d441286975a0                                         73eeea07dc41188cb35e16c2a41be6d9a75df930fa4f54d46cfa518
7739       14237 cec301ed7fd1013dd275f9d7d8b101     094bda4db0b3a2f06d7c534                   1E1jGfQPo6zyVXEHs7fK1nVHA2ipxbGsR7      b5597b650b0079dddd5c
                                                                                                                                      0448b3119c8625a3e04b3bb1154265ff5d98cbcd573653d9215cec4
                 f806e03543d4897a578df89e34ade2f5a2 00000000ff01a8a785306544167f3f747baccfb0445                                       3d138bd3911300efe2c87e7be2ccbd4e29feb975cefe970911f338b
7740       14238 cf6d0535d4aa103e1743c8e7bb9c6d     999549b37b8ff2be751c7                       12giLQMRDkFzxLNB2X2aujFnUuQon5T248    1692afe5ceafc4402f65
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 432 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      040be5f7caf15ae508ad4a23752b9154c3fcbe8926904247d37f942
                 7db85f1ee8b75f00a36fa53b7bb8581dd1 00000000499cf9ba82c68cdceab8b1bbc914198941                                        c1948cd890fc31c7ceb17ec6d5695febc6e5096b86de572cfb7106d2
7741       14244 72ad5a85ce80da2d57edb7a5a3a64d     70d390baba9db1a7b3be70                     1AkGBgucfb9c6fYeAyhfq9NDCUgSHXAxNp     9b639225ca09dd37c7a
                                                                                                                                      049e2d048b73f61a1c78d9b490b074de35511a9776257fd834860e
                 38c9f891689cd3c6235466298379b08fb8 00000000e799e922b53a6d33aaf2f7866208a7139a                                        080d08bbe2c8e996b079123de307ff828a1ba9b1136708f2695b51
7742       14246 76639f9221d9a34c8ca8b2697722be     fad86033751722d705e2e0                     1MfhRwywHzA9sKGkiWAhc6PRQdxygjrsvU     3cc3de746d025dff56a87f
                                                                                                                                      04a7309f7bf1ecf3ede3ab92854c6255ab6e921b28b407dc035773f
                 57c0bd6d3d3615f16d0a6f173d565588d3 00000000d481ae8320215de1a1703cc43f924cfe08                                        30b4b79532070aa8a2c9cf6ad7db961ce6a7f4539d77b2a090f07bf
7743       14248 74dd56c6a7da1b5b4f7505e8cecc14     25353f602d321dca18cc24                     1GUATuCNpo2My2g2L7a5hKHPuLgXqSpGrC     16d1badb7bda995a0e8d
                                                                                                                                      04f4550326b390d0d3fe5409523a48070f501cf4ee012091930147b
                 33d8d14d3823981c66860e883976b9ac35 00000000968a3b9b158936d96e56127319376ae02                                         ac9435910aa642bbdd1a1a85c904aea45a501ade456aedf5ceb09b
7744       14249 f0ee6782b34f57c1e8909c1f1f2bad     021dcd736ad0463df09b23a                   135JPsT1tKx6duCn7eTjUwK7HuhUGXrxju      362d943bbb8b46413c2e2
                                                                                                                                      04baffa4ff01680950cca89438a2bed6d30fc6b97fb0efcaa6a9147d
                 851b906a07cab764abe4381c8416c26183 000000008704146191525b3d504f664c6370474f59                                        4efb0eb78d44ba3e77bb116bfe39d8dac8f6284eecab57736849aba
7745       14250 bc0eba134ed4f14e26857a93edf3b9     fbe872f6d112189a3988d0                     19nfRe6DdJbnJd2cvaLd1vzDZhBuuiPTSE     fe95e53184735c1ae9b
                                                                                                                                      044d19d860e0c948a00fd14991f0fa10aaa2e12d37ce819fa8cc775
                 ab44af9387e41e1ef8e5b38fb2e8f30be35 00000000771e781e03f7e6ca1c642dd71e14cb97a8                                       8a1068536530a517d0a12b2defa71226367e5b46840e2dc0cb2fb7
7746       14252 d2650aa661c110ee5477b3f856a01       81f84f46c99fff5938c1d8                     1PmDsKm8sLhCXPUNcizyRSGJWugeseMS2N    bf857c109ce131e644734
                                                                                                                                      04475b232fb32611df26ef8ebbbbd7e0fcd2e3c716aa7c7e5d118dd
                 c7bdcf2a1d6620cef7304d621bdc2c8bef9 00000000d563ec9c7cd3e308c3324bff64cd5d47934                                      fbdbaa2135986609df8412ff4ac0b16475f1a7a86214b16cb8afda44
7747       14254 a24b4fd8518867a20fe6b8124dd19       c55735d1f5ba9289708be                       1Ly3DuqHg3G6u1RA6JQViABnkDS87Smt6T   3e5bb3ec8a0ee4fe8f0
                                                                                                                                      04b4bc67c8079dac8a107d4073ea2f0e1f48eb23dad37e15df2f303
                 853db9a19ddc2b343e17eb9c2eeda90fa2 000000005b095a45821304e3e3debc33496ae57a2                                         f623c9d3a6e095dcaa1933e246c290bb7eef952f74f6af8b6886f0c1
7748       14255 b03d5d149ae10018ff69665c8d89a1     204912d340854058fd8621f                   1GpqVxNEW7eAYs31wPdBy5BkbvA8CJoFgM      5a50f7d194731582c69
                                                                                                                                      04bca82b8a8ed0d63798571239d8a618b726f68c68357adf95c7c2c
                 ca3c51f0ab1e4521b73163ee07dd2aeede 00000000859094dd1efd77276cfaa2f329eab312d0                                        240f134eaf77589bda191e132bfef1e370f133ef7b023ca300695bcb
7749       14256 0323199bb884b08419a558357e1454     8caef67ded2a36fcc34786                     1PgsuUjC9bY7WRNSGHoijDW3wgAhfopbNS     3877365a1cc6adb8d07
                                                                                                                                      0428efe39b016c8a609b29e11b66424de2a5b9ba783c302fc3ff904
                 717f7a660fd31d8b3ddee6c3195bc2d442 0000000093bba9064365d0d55b0fc0c5b4dffe4ab1d                                       8724ef2d8779cb2f5863ef7bc7a3a5a9001a59371d369a48df1f1a4
7750       14259 ebea395c40bfb59a44ea31216942d5     cd0b8abce288e57ccca9b                       1F9etcauLCLZ6tDruTm7V1kTPsU8E3HiN8    0fa831c856441e202d8b
                                                                                                                                      04373697cfc25c6ebfd182ca839e4d7bb2e4c0eb61bdb8a1237fd03
                 7e3876a0fd3f9f9e400df59680ab7a95fe1 0000000037c2cb0289d3f6e60369ebe2bdee3ed421                                       45c90bc5ff0e2a74bbfa67d06f8fe39eeaa1dfd312919421921a980d
7751       14262 08c783023a5a88bd60dbd94e05e46       30ed7ffea8ad30caec57af                     18PfFwsYbFt857Eg2yVwTcuQiLbKZM2qGY    7318a8703ff8ad34ce6
                                                                                                                                      047b79175f0f944575fb91dc11b481f7b045997eb5190329dc30e60
                 1d81354d83c712cba802d73f4a445c08f2 0000000051a95ffc542a6d519060da14ca7b28728af                                       f90dc69a575d90352c4508edd11c0deae30b292214fee182cf086b2
7752       14263 21bbc6419ab12ed5522fdbf5b8569a     c00369236c9043a48b4b1                       1PeaeFwftxdHdtWz7U2CpTjHFmSA1x5Fa2    36e63e2d15719c305a88
                                                                                                                                      041bd7f7f1da5e8530a1c487dff66d47ce6cd425629f81edfbc411cb
                 fb628b090646cf9d0b37f3fa6d3ae3ca684 000000003ee691b6d4a2c9584d72466923e5d7459                                        465e35d4febb1c1f832d70a0a15f76174d3cda7c892ba78b9117985
7753       14265 0d6eea4ad197a902d1e6d8fb36591       1dc0d507578886095e4edb5                   1BWjBttQkvCb1SY9HX1QtNtwDzc7b16Nuc     5c85c2abb631a6be96b
                                                                                                                                      0438a430fee2c0bda933c3892b115cb09500a3f65185e58d8a999fc
                 b707e473a98e4a3a01d88612a74774422 00000000288e67e94095662a0554a4407c83f97157                                         f03c8816628aecb32ca1f6bbd403e206f05ba75f5daa7010e0fcaf12
7754       14274 062aa3f6218f74896b20d120fa5f02b   0f6cf2df2cc82e3a60ebae                     1NBhfVK7dbzsCR134rdrEECBSFdGJuYGco      c56ad94ae4c5cba02c9
                                                                                                                                      0444ca40cc01039db439b3b053365e0dc3d3ebf669ccb6a0f980b8b
                 9c89cdea095e26618f6bd7c80138a1f7b0 00000000d74fe2226fb25fa1c1e974ed972f52107a3                                       b78690bff88e399fb464e837e4ed932a01f70430c7fc36d4ee05019
7755       14275 7ada22fb27bc3bf9445633490750ef     d25e39d018952028650f3                       1KatUtDW4sYFFTNewou5LuF2WKZHxFbcfF    1200206d6979c1d0940d
                                                                                                                                      0498d20afc5e65cd5bcdd5ee40bddef192793f9300321b3e6e2e1e1
                 7fe08fcac255825fe3806efe35d1bfbe4ef2 000000008d837ddeeba1fb46a4368fed3b10ed4982                                      e792c5eb8c2177f37b7aa6d17f9d5b77223e4f010553a9d23ee73a8
7756       14276 22e89b80e1c1d8c010d99730a918         f803ee958d86dce38c4f24                     1HDuiMNaxKf5f1z8PrRYNtgf6qDfrmz2fh   0ba0f8b0beb28b9c352f
                                                                                                                                      04ccac6eb4cf1c947d92b59101434e5ee182c041d8a95c2501e4699
                 99cdaa982001f795adcd1de00921352b99 000000007aba91581b38c0b1dbb2b725afe6eb7bfc                                        c73f53a6189696ce1a76c3e73b8817635d8bf1290a1c20e74a40b93
7757       14278 6b6166f1722307053baa14387ea9ef     977bdd619d93565b4684e9                     19QjeJBdps5BWpPF2mzUV9zDJeYbXwfBQ6     f2ba8a1a2acf7dec18a2
                                                                                                                                      046ae20563f7d04d74934b12561eb4048bd807bfe6189f0dac5f9a4
                 e0ecf4fbebffbb8206d8036e762c3bac4a3 00000000ff9e75d76ba82637f82ec0ce3c0c24f7d0d                                      cca5b60456707b5db778af096a0392864f9c9bba1b08f26875daf34
7758       14280 65be756dd9f74476f7deb21864c85       7af9a65c5d370f5cdaf97                       16Sc6c1vvbqZc472n3HDLDEF3V5KMMe2d3   bd48427682aa151fdefe
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 433 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      040615e75acba23c4e69fd3f6c03025c5eecf27d76f2591b246fcc05
                 ba47ebc448a9d547db6b84ce82363de1bf 0000000038e0173395c52f4002f53426da48697327                                        a4ff41395c85c720a37a788693b6ad075070ef524b702fd8941f115
7759       14281 78f9b51d06350b662af5bb812a77d3     4c559fc8166ccd7cbd51a6                     1C7ZFEx8uiZ7ptjV9cEshVmd3XQNd7ixrg     ef86a7caf88fa4603aa
                                                                                                                                      04e3cfc564b67df4120e58aed85b2872fe4f971b011a2dee99fe65e
                 cff8beb0522f16c32d68ec6ab0b3161ceea 000000001301860b78804ce3629f12af4b0d89d796                                       0a8358753c3422c8fc69e45ec30d5ebc4f90f5e7d689f496521810a
7760       14283 c02a73b59e86ace97b2bef06fa201       f9d6ee2d437f1068b19147                     1Hgm2X29LVjd7KrtXX276eP9hUWS8QcCBv    a3876b703f989e7e50a7
                                                                                                                                      045ffa3c3720806041714df2b00dcf92fc7e7eb750d272356d3a2a3
                 c4a18a24c8364a751cd1817e7ceab99e69 00000000fcec7f1d60ff5094b1983b7367229572845                                       9f37b84b200101fba885449c9d09daee42254a8b9daa29feb27f6ed
7761       14287 d266d1790285bb90e158c4ea207faa     d8f35b4418ed539980fd6                       1CvpDLTsyjCTMmGc7YgLCpP4raSMJGnaHc    22472e3536a127f13f0f
                                                                                                                                      0482eb8c12f88243be8b71815df1de39b4bd8cd3788cdbb6072701
                 3c1b1e7be09b9ca643f6233167409057c6 00000000ebd8a2c08c34bdb34ed7d09cd55c56f74e                                        bfb254986ee732bd0856b607b5ec53e2b2726e592aba15501148b7
7762       14289 d182bbd96f91178cc0664d32ce531a     0c04c566c3d4f3b1d1915d                     1LVSuQqn1gEteJae91VRLY9JByZpCQfPqx     ad08232468681798bafb9f
                                                                                                                                      04ec2b82990e8b40654f6d3ee20d36ac50381ca2e57451c56c1349
                 a3c8375b3bea3d1f3b969293fcdfc52806b 00000000455bcf13e015fdc390080e91225c1cc6b88                                      68323b73740bdb674e85901efe7b42afb34d7d81e841ea912fec06
7763       14290 7b87be9e88daa89c93cf9db84ba88       7f6a89eac9ac274b8dfd7                       1EEbjTbG9b9A7nnconGfDTizSjnFMRCa4Y   3849725f49f12c12c284b4
                                                                                                                                      0423790ee36542fd2118898d90e4cec30db90af52dd47503fdee8b9
                 03c29948da63651345c73f7744e2e0e562 00000000be88ba8652968f8141a86f40d015e6aaaa                                        54b41e4047ee7ef4f34630dc4bb906ccbeaf0463cf1478944bcc1f5a
7764       14294 77e9b2fd21b1a8144bb23fbfb18c17     863b63af4c8c9c979ce895                     1Hf1SFGRHVv3QKaUDxcDxz64t4QfyCorZc     d3aa39e6407fc9230e1
                                                                                                                                      04c770920cfb6564d9eef26e0c24a5773a2eca4ddfb9506bf83aa6d
                 0952b7b70d852b4e60887942040c72d05 00000000084b83a1680c672f40494bddaa1876dfbe                                         408de3cfbb1f576a3e0288c848a6fb7be45d0e70aec84aa6c702100
7765       14295 aaef2d2635a86283a28b47fe185f369   dfb67214f307c4b38b8ad9                     18NdrwHE6aYKR3NpUcz5WKzecdSnZYrbiH      44a787b9c266e84a38f4
                                                                                                                                      0465e6d65c2bb7a6ccef72e720b64b807d164a71b31f60d163b8f93
                 955ecda73289e0e1cb191ba63d147fbacd 00000000e6804129b9dcf57c19cb1f36f664681f0a7                                       e041668068d4aebd99dc6b1b6994086419aaaa8bbfaa1c1c25c2fad
7766       14296 95038e21d4872e2d18cb3b2d46073a     b7aa75ffcc968676dcf67                       1jpg4FKCvwvpGfkruJGARJzkLUqcHshzk     f5223006915640bbf027
                                                                                                                                      04bb442795506148141ee925dd995e880feb1530c73e46e095cf5e
                 450fa73a4a0eea983514f769253bc93277 0000000039123fcd62e70ebf515c079846e316cec53                                       0dc16a70795c205351672537169fe9114bccce15de01b71a6dde2d
7767       14299 89fd161b9cdbb79471b0d87a9d52bd     ed62013e85a42ce3149b4                       1FU513MHfBBv6c3mXwyW23pJ2v4iCpBnAX    a5644e39f3fda62dd487d6
                                                                                                                                      04a827ace80729eed1140d2a285f43dcf665fb991b373d6b0ab8d9c
                 0d185b3df783582400eb1d5facc3989876 00000000bbf4e352c9971ca07752c990027e0b68cc                                        fce58076af09b0841a9cce46460c699f0167e0c5a5ce598f1d8780a7
7768       14300 d3ae9ca26c596c51d41326917f58c2     5d296e8637dea1dbf845f8                     15nMsFNGxrtG7uQtksir1ZjnqpXN132D8X     ae96fa58544db856ecc
                                                                                                                                      042d69dd8a96bf5f104936b8816b2005bedfd4060a657cb2e63558
                 bc74c42618729c46a3034c48ec8fc51a9e9 00000000413387ad15a1c9c3d89cbe80511d8e12e5                                       bc1efd950d3f72b44d97d470628fdbb5c41503184670e27ded40c9b
7769       14302 7d311cb80eddd19832244ed5e2bcb       0dae99b7d1e9666a754daf                     1DR8dczhTEjanVbP55eAKRc84of5bWuBqH    3cd1fe9226a79df93a008
                                                                                                                                      0428afe265305ae4acaf8d3e2b99b3721fcdfaea4e69dc0c8f6d4d95
                 2cd92e08611a0d5d2ba60d53b0bedd6e0 0000000012f26c1ac98e9c217b283c9cfa9c9d8310a                                        e7e574f10a914bb6ee884db6abcacf4224bf22958bb0dab06992bc9
7770       14303 006922882339e7efd9a60c18fea2f95   4833c0213b13a83af5115                       1KwcnVLqvUaqDu7Ef9TNG5ZZoYnveUUd1W     8904af1be82f6816ee4
                                                                                                                                      04d8c0da0f1a2886fa5616e0656d660e19eb254fe4245510d8b1f70
                 27e7ccc8505b8e7354cda10de6e8afbc4d 00000000eebfd85394b57aec61f708480b6274c3b7                                        f152866deb6c5f8f66762b7046770bc3c5b26230c48c961c41a5f623
7771       14304 e38d0173be067605ff9ef0d1eef543     e6ea2df5fae9dce243b9bb                     18Pj6WQozftUpU2UdSrqqaQPYuq8Q7vuET     d0bdfc4d3c24157f4a2
                                                                                                                                      04ab01fcd4bdec8d28fc693fa8360aa20e785c70fc706ea41d0e3b3
                 d8fcbdd623b124705cb085e282145f15a4 000000004152ee62ea028446bdd84ef47884640faa                                        b2c762273742bc3d412a34891c3d0b9a66d644975f27bd5b798773
7772       14306 37546654dd2a549e5cd1e594f027d7     4f3b80c47abd84b82efad0                     1Eb256zW94FsFHCfygTXbas1jokmGSpRwi     0d7995813cd1fccc324c2
                                                                                                                                      04f154f332d56a260955d2e72b4f24f159671d11b729f7b39d15133
                 1fc52d58adf3625c05a84e675cc0d36c251 0000000095846d2e9646845511c1d491a10021f527                                       485a6a30d7f4a77df1535eb6ed949374e2c1c69f602ec36c7ce5de5
7773       14307 73018f8b78541615b07bf8746efcc       e603f208ee15ca34fe7ce9                     1PBxiwN4z5xoVEAnYN6aCGT78MtVCPMF1L    162ac8792e499bdf8453
                                                                                                                                      048f6c9b174d95af7a670c1782ad7da90a3163c281e79268603e0ce
                 ce7afa61cac6b6aff4ef7e8f215c1f8c79eb 00000000e78cc78c77b7828f5d69a24053414586d4                                      3863fa5555c2dc363878eb80affb1647495f9b2ea36154fd3628cf39
7774       14309 e86b045fc93a37a1e17bbd0c0ee4         d198e525027c54e8e0a69c                     1Co9auV5Bn51LqWLKomSJ4ydguuN6hQ7xs   6f25614d720333142c4
                                                                                                                                      04b1c24693ec7b66212e9b658b2eea31d4bdcb458d60aadeeeb603
                 e6e5ef220e1cf07ae5222e8135e2fafb80e 00000000228a03f25e439a57e76158b4ba3297ab6f                                       9c1c2b3f791e655144680bb4a1770887e7a5c715f271f643910cc63
7775       14311 026f4517fb2dfef91fceedd3f5cfa       9ffb39aeda824cad1009f4                     18qoRphACEYvkzLzYGVDmbM9TxNNQEpnR5    974d4faf8833da7a27cdb
                                                                                                                                      047bd1c2554328b8cda4a343f062f6e533c240363dd976bba77baaf
                 0eff82145a8274ed29e8490f2e6aeadaa6 00000000950b8a8a02cd68ab9f03848e79685b62c4                                        88a14047a0c89fed7ae77339bedd459a895840f3659d9635b56304
7776       14312 9b6aee6115b6082edebaa3ad3fec06     4b4418b8bece5053554156                     1HhKbq9zgJgPcVKkSVEm9QAjjU579ixCax     3cdf141bb72a0a8fecf02
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 434 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04ca0af54078f9a079f7422c46c564eb78336b56ab1e0441dafe3bc
                 bf358ab3c5a1613140e40a255ad96280d3 000000004e26c5953874fd95782c075e6304a7e0e6                                        481cb6941121be34f38e6d5f04a2b6207ac4139fe8de062121de34e
7777       14315 eb08db4ccc5c83ec832000c240a4bb     c48cfb848e389e87369671                     1L5j5YRWHs5BeQgpSKVSc7xseMU5vYpb2a     c138c0c8a2636578acb4
                                                                                                                                      04a2868ff4ece070e057687ffc8117925e4138a4ef4b41b1c20bfd3d
                 e87ca741a05c6c783d7b2c51726442a903 00000000848869cd9ff3c663c86aabd019ec993c556                                       567dc536c909406a9177cb3f541a85aa3433a13b84406bac38d085
7778       14316 efab68ea11d655133e8377ee1ec9fe     712efb474fdc8c63c8ccf                       13bzRcui5RXdQxzk5GWcGesk4EGfS2icjz    da99afb4bd2bb29fd389
                                                                                                                                      04e372b55425cfd13f967de3e45b3c19741631db80c3304f33d2a65
                 dbf0b35e8d9709f3c57f9b0a785ec908b6c 00000000fdde1ca7dcca34b789e27a340eb4258bf0                                       23b55bf773d434b16728e8a36b06847e4a4cc3ae179ef22cf044ea3
7779       14318 d31615b493e6e101a55d906416aed       016621212f8d8a9e7763ac                     1Pqua4RPeKc3bgKF3KphpUpzGYqkrNPTbe    7ec973953e14278ca00b
                                                                                                                                      041ade4048cfca27f8461f5f84417258bcacc944abc4e605d22b3c21
                 a0cf5dedfcde99b23dcd79be07a9d9c5393 000000005f2868edaf4178f83f58351d3aee1e0805c                                      f9952c064fecc068de332ed5ad83e6b9b5ccb00de696e20733fbf27
7780       14319 ca9e23de382fa8e8afff41af57d3b       db4ddee284ce91ef75036                       1QEQf6xYQgHn5gLFZNdNmWA47jCZDQQiSN   8cbb30634de8a441527
                                                                                                                                      04e07c6fe8d1746d78c5e4020461bca0b54c3e915f6a9f5217d36cf
                 3ca8b4de629901203bc1e4b3bfa19f9b01 00000000621480f4b72c80e5cabceef5fd948e25bee                                       705703002950fdd0da0d86b399c1132371d02b2a4717a1b80beff3
7781       14322 70dbbfd94ead514628ccf8bf44e026     e5573111308c4ab1201e9                       1Dsae48CjrUCrGto6eJMtkmPgFkzM5AdM5    63518e39cf0bbcccd6e0a
                                                                                                                                      04b5aa60bb821c7c2fc6978df9267791f7517b4523956b0a5f83dd2
                 f78f8621a1ebbf3b1b6292e8b3a6e0968df 00000000e6538af7d462ecfc6a6cbc72fc12fa5344d                                      9919785db24767ac3bc3ced4cfd2c9a667fd987f1af1c7393912db05
7782       14329 b61ab3a9a532d096bbe9697dc4021       46e055f0bae6f63588dc0                       1BTRNJJK3FmCLTWgZRJ3nDJwjATnepGrdK   856c1963675d0395102
                                                                                                                                      04ca9f115621d224a585741d4068febcf3faf2b8b60967af09297fa2
                 972ff66313361fdda9593d684056264da9 00000000d80d1615a167a32307c30ded8096a409a                                         2c33feb69b42605de806bbec13ff1dcd26a36983c3f174a59c7dffd9
7783       14330 d18bd44f8522c1b966ce1afe70225a     a3a24174f0ce129e8fa001d                   1HfAwySpcm4C9cpR9ifbb1Dys39roJA2NU      a39c4d214e5c7a8223
                                                                                                                                      043c56fa78237af4f07e11070a356fce503cbed2e1cc17bac1ca2659
                 131bf5dcff773946afa71638c0c72028829 00000000918237dd3cb405a49fe9feab28a9a38cfa1                                      eade4b734cbe2a0060ba0bd4e85bdea82ff13627f0a430e4b2eb3b
7784       14334 25c164eaae1c9fe3df6e9937535e8       73fbc64bf7aad2be88d0b                       1J6kDjTGwdjYNsAtdwPRFhqXVt31zM7oKN   0cf4db1c974c8654e0cd
                                                                                                                                      0466ffb94dfc617e0efebebf599798517033946947a9d7158418b1a
                 db6688977bb97225425c05703880e104c5 0000000030fff87a5d38fdd1d9c856626bac9bb745c                                       49ca9dc0a860f0b7e724b7468d73f82bf362e8c11cfa56b24516132
7785       14335 66b8b00fa876275a7fc5bdbc043cf5     87b351f81a0b39dfc6510                       1B5DTDF7sPVfSKpnxdB2VSddQsfiFZ88ja    6f83a600ceaeb041f19e
                                                                                                                                      04e73060d9e8c54babdaee3fc44ac62767b57617124e705557f00a
                 ee68fe0c7910ab9630b42e3ea1d739de8d 00000000eb0cf07b3d3a2277ee809dc8f5bd4d4dea                                        2e4a91efa7000df61c63ced80b101e2bc3c79a35e18ffff93b795439
7786       14336 309b9dbbee5abb6086c82e9ff9acf0     ac38249cfd216dce069110                     1HuiBR1x5J2zQGo42xbgBzf4xhhGV3WRpK     3e2bf47407045f1eba04
                                                                                                                                      04a8876ef98062ba17e2fd6fe6852a45eeb337572007d4c55f0fb0f
                 ff273024d0293f49eefaa8453fc7580ae7a 0000000068a09f9799db0a56d6b4910ef896d350e1                                       178f519325bcd048a295d3a8c9e5f4f02e0c348b491562dedd887b5
7787       14337 cf0d6830e6293e4fb93a5c002e401       0d273c7134a88bfaaaa7f7                     1A15fU1UctiXG5GbYBmSif8WQ6wXDrRWAy    b61e63f7ca89270d9413
                                                                                                                                      04cdd0e40ea23b5da8ad7d3c69aeeee4fa7735eaa70bc9160d6942
                 ec61f1b7fa1305572195c9d1c1327e2697 00000000013915041757e69b0a2dd97837dc527d5                                         a2f97f2c92bd786771d71d6b9ea7203ca090278a8e480456b8efd1b
7788       14339 84a5795fcafcf7d7e7b053e45e415e     0a37ad822e303da06151a62                   1FbfWHGTMUmLGrRVLTApFfhUopgL5RZxhn      046bb2837e97b3ba8ce47
                                                                                                                                      043890d158b0ca6f4dbcee58d5676a15552a0c4810b5677a3d5c86
                 82006dde63e277c30ae056288a4a688a0 00000000f17468cd5badb8d5204f10f37a33c63f282                                        6c85af3f385772588db27669a7c9e4305378cf48536b027048fe3b0
7789       14341 7d1ffefda52ba9d7496a1bcceac9484   0fcad0309473b4433390b                       1EgSRH1s7pWzqsKmTcD2kG6x1gUHUcM3DW     7c5614ce9ffe387858691
                                                                                                                                      04570ba1001e444703f345f0daf513f7bf0c0c019e56c5317513ce22
                 bc2df28c8e4b42af5c5abe7fc4c1eb055fc1 000000005657354e58847165d28cb8bbbb20a9d09                                       eb2b9b102791615827a663231a1e86b91ea4146e69fbac89fd0d60
7790       14343 0790e3931c3fbbb09641db70c098         8153782eafab6976dd50a56                   1M99ea8oNfW4r4mvggymU52iA3H9CUYdYc    37ebe905601c658e9b93
                                                                                                                                      04dda1cdab195de803e1fbc1116ce604c7cae614717fde9b3a9beec
                 31c9c0d9abadfe161e1a39b9a922665c4c 000000009036fd85cc88887b8102aa13d8b1a5a037                                        20094ce2e817b871420c65648a45a9a9626c932e8ebebbff6b8bf5f
7791       14344 26e08e2ebf4e9728e25b671b123e3f     5ed742d8aa0dbb2ec785d2                     19woqrehLnEwMCpWNnCgmSDWUxsGFj6dVT     f35b851dcef7dd9ec14a
                                                                                                                                      04b125e130801ef67b44d5ebc6ec1277e7b999cb0b3b2c017bb5d4
                 542dc61c877af426ad771d7d01f979e2fe9 000000006586e1f3323f6ee7a8e593568eb6fbc499                                       d1b39a6bb3a2b56f602c1de1c8fb63236b52ba7a0ca7cb8cd99d59a
7792       14345 69716e24fba74a608fedc2a0d130d       3097cdf5e52ed116284601                     1K2aBu5gd3UrUmXHBYBakndeYvkzeSpdom    cf2770ac64796dbd3993f
                                                                                                                                      04125b6acdac0bc711d3ed49bb4baeccc0bfe5099ef2f1c16ec250cf
                 6e9601c888ec73939b77c5c331c351be8e 00000000d59dd911a3e383d47ee39a96274c51103                                         c556adef26df7a4c0b55445f6bed91753166f84d21a22e030ecc911
7793       14347 37c39ee9525f52047131af503ac547     b0d0b775a84936a533e5e09                   12Cj8kSJ9ULFjjwwJpAW9wkUQE9LU4qTzc      5f9547e6655fe0db5ef
                                                                                                                                      048dff994d04fceff125d294c18b182ecedefe1e4295864c18b45944
                 b945bc6d09650cd62b7fcd3fa4f9b3bb391 00000000625747c6676ff5ebd4913010594978939e                                       0eb658966f66d6d383fe9d8f5636d331769b374d88ec41b52fdc3fe
7794       14348 e7e1f4e4f37f6f1d677dbeeda3c49       87bfdd7e4a780be911e8d4                     1GRMY72LCkL8wqEi4rs59vCd4k1fEGS3Wb    76007db85924434731f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 435 of
                                                              913
       A                          B                                       C                                            D                                           E
                                                                                                                                       04f68f8c2b6ad1a3a311f1b966cbb96c4c8a8131a57b5c2ca0b8d07
                 e29a7603005fdecc73056250e9172d96c6 00000000d595fb70e15da63814ef025f03c5718fa9c                                        6c8b3335af24229d08e981d4e4a5ee5a6e514b02f4cb84ea5d1bec
7795       14354 c3c552a3c45c3cb978c55bc1bf4baa     3247591aac4a0a11635da                       14kny5MPN2Qf1ERdzi7P3aUP5NdLgKGTWS     e141518251edfb96bf440
                                                                                                                                       04e47d061227a679ccb4b22fb1afd91d2052f6c75f8cefa9e39a64e1
                 0b62103ab9089391153d33e4ba425c661 000000008957aa67be1635126d75bf90a5c68363da                                          c9947d11e72bbd6d669f9d4ae025e4e2ac37bc7e781d4b82cfdaf06
7796       14357 6420274ff92a99fe0919abfb966dfa6   067292bef3d6004138cadd                     164ypkuGBgVDmg4qyeUg1MR5ci2MTJogov       989ddc0784b4255ecda
                                                                                                                                       045a38ce1a6452f418c92bd680e62402659f45caf62da655ce6ece6
                 978a033d67991999afdbbd6eceef4c9bafe 0000000060ff2c2a67ae95748d9f3700cae9d2aaca0                                       c0c8762c4d12325a8953b84a7f63220e36ad4866b64685b5769435
7797       14358 ec6bee698d031b393f6fb20eb55e8       7f50f918d393be88e1ac1                       1EcZ991Sp5XcVc8BMpupuPWUZMFufTpYYV    5f7b70962042edc469ba5
                                                                                                                                       0411b48b737e662193b421f012b22dbd50351f1fc5129c238059c85
                 a6a36260e1445d3385c767e83a8b75128 000000006bef21e1a795ceffcf946fc422cdb22f7d1d                                        832b5b37b2de58c8fb21833f7148ee27a7d07ebe34dec7f6060b5ad
7798       14360 155ed72e8742b4d2e05a8dc09851f89   bf19922ec530fc01caf4                         18EVigoTWYYcD4q48A2TE82RNK9cWstMaH     2ff2b430296fc08bebbf
                                                                                                                                       04b38256607bea9189d57503493f0409935882173dacbc2f0bedcac
                 b5fb33e6a0e2a0e8c3d6c52d7a7d50c2fe 00000000b5df181a227bc88a3362efbbae992ff019a                                        9c4f9b76409cb6e3e73110a396f64936eb01b645e3550e369baa36
7799       14363 a39f73d5bc328d13afc16dbb843a2f     49ecd95bf2ee079eee74e                       1FDgw4EgApFVPTUbotwhT3GTnbHiFTdmh5     a97fea7edc76cb009aa0e
                                                                                                                                       04ed6d236549f9b2f022a4cfddbc7cf456e625b41b61d6914ff60ecc
                 0bdf23c869e3169c0c5e3f2e96f5e9a3b9b 000000006a37e0ad9f9a239175c33638f8202f5810                                        b56d9c30f65f70f66425f5543b6bbb231a5ea0a2e6176e6db082fbb
7800       14369 ee73022444d675ce0f2d899766e5b       0d8f775dd9ce053de6568f                     18iGX3oR8E5rbXzVfKeBYtMZVVAnpXUZmr     ca08f45e77b1f6fc614
                                                                                                                                       04e8ea10d5ebadb25fb825b3bbcccd4a87dbdbe7dba4de171682d0
                 ad7b700b6aa83e7529b29ab8e77654d18 0000000032eeac513b9f5006fa59044353791dd32a                                          708b66412edb17badcd661bb7207fa320e98793f5b561bf172d8f87
7801       14371 e50e77022ad497b6e93d5a29a99f769   9a90df8892f5e20bd7af14                     1APbHer1NVCPR1ZnL62kHYJdmLxqQJ1Xc5       53a37504b169df29ff817
                                                                                                                                       045b7e8a317740229ffd7921da3079edd2e5f430115bf19b87be0d1
                 c463ba7908429e6e3e99153e609ea4db4 0000000097f1a2f7b3d2ba00d4b15557b68677a445                                          35fc09efc1c738edd3d38e94b5e52b0a5e69082dcd74928aa705ada
7802       14375 6f0d5529591a51fb487865750ecfb32   1e65365cf98d6483226b44                     14EJSK614UL71JWtwDGazk2rABkjfRJVTV       3982c04e831a6e3f0a04
                                                                                                                                       04fec7df99ef61b2006d4119b6e27e1da8171101803b6c658457424
                 b6c305c4e90d783a752952b020a9cdd4a2 00000000762c38cb0f84231e2a8172a54f4d25845a                                         1f727bd436ecd1ec0eff870dc8753feca589ed228631f8015abac57e
7803       14377 043b2511d600dc2bdaf07cfe412c96     39225f31b8d955186f6835                     13eBQM9vgVMLaUR3XYoiSSsVFnxLYw6BqX      93e37850ee77d85fd87
                                                                                                                                       044fa5963fe23d3caadb76a9ac451462ca638bd03b2ea081a8e815
                 f91cd2165de0b2d6e42bdefdf68fc4cac1e 0000000047813763d33807e21f80a53eb869d63115                                        bcb8730ddf55f8635fda07e8c2752de990d9e9b4c9e603f548e9da9
7804       14382 cdb89396fc363681090c5f0f53c17       ec4201046b05de0965706a                     1B7CkQEFgzZefPc6jajPjD3XG9nersY6ue     37426d055a3f9403cb33e
                                                                                                                                       04a66f3d223e40bc0423016fa0d6bdc40bfe7bc7b61e857858d3e52
                 cec900aaba1345ef163da30da81d87313f 0000000021ecb3691998293dd306cad96c7b515ac3                                         7ea2398bd2ffecdfe03caf49632c1b4f02d684cee8b9b8cb51e30284
7805       14385 a9d8b98e54789c420f420615f7df75     f4c97692e9f82de6e28b11                     16BBCJoyBBuyk2bKM64EGCADgiacdpBsKP      8e982a838e7e69cef8a
                                                                                                                                       04ee851f074921c7c9bc54a16020e90f5ffee7905357e77f2c4fc833
                 0d83a947d1446f2fd83d0e01401bbe452f 00000000816bfa51d37b5c457b77752a5dea320d8f                                         6f74e91c51a0d5bcb9da7ea565ee64b06a829616d627aee207d03b
7806       14389 8a5fac3c15e0991290ecd71f7c260a     935ad3e35fb1f691fd7c7d                     15YsXPr5J3wv335xTvQo3dT8APgcmbnymi      74b64534f3436ed12978
                                                                                                                                       0431216ff8862b8dbcbf0ca713f3c4f6d1a787c54f07b58563e9a3e4
                 9b281313e65013871a358fba75c5292514 000000000c83302d8bbc84c35dba0fcc3c171a280ac                                        5535fd0dafc7dc67d801ca4abd3eeeb44a05cfb3cc0eb3dc647f34f7
7807       14392 6e8728f377cd783a2d5ef3f4904c23     f996c162df70c74a7db8b                       1KY6dnJCL62zq1NRyfvfL6fTiJkjVwDXFC     7f8eedbd2dcfc592d0
                                                                                                                                       04efef6965bf714fb218c111cb3a4276a42ff39e74b29911aacdec70
                 9d802a13506e3ea76b0ed4f5fb2c979465 0000000070f0e4977bc4705bf556c2b757f3a6e43c9                                        e949b72d27f3133447b9ccd71c9c6b1f567bee4d390b291b3616eb4
7808       14403 a6f0e38eb2faf81f315f8aa3e19b08     2734980ad431b3e38b455                       1NRZuUswnxpgMnUnvmmMs86L86nCfUrJNq     7bddc347aae81f47a33
                                                                                                                                       04761b501ecb7baf082468c63aaeb86b807a05b4b99d0e6430cfa6
                 995b0020b33d9caf4f03de24f9b625c1271 00000000f84ef0f28ad40798ccd70a90f994e60fe4e                                       221cc87e981cd22f74fad194165c87e8f70db8441dce38b12d68ec7
7809       14405 f44a438179732b685e585cdf1b2c3       15fcd41cf15cd47547699                       1Cn7AMuK874NqR9TX4UGJ5sAvy4o7CmJx     dbba43d6dbf5980e183a9
                                                                                                                                       04558240e4f6e0b18fc3364ba7aad6b5a48ec60518a25d10dd2636
                 c817cbf70be551bf31dff5f310623d4f1195 00000000c8e7c330c6243c7ce965408e25324afa7cc                                      15510d12101e1a03bf52780ac275e3bffc677fc02951192f643b2d2
7810       14406 231dcd9e269a448dd6793d2fe041         8ae34a5c58c8be4c0a1af                       164zarRH7U261MhnDmg2A4AhZgue298cKU   5781fd97c795bbc75ee7e
                                                                                                                                       040e60340bc7d371d93d079115e7842bf1cd2635a32afdc3014848
                 7eb5139a72dc0fb3be208fd097665a7406 00000000d50c9824b8192654eef965b428be432acc                                         002e3f777ae3e0e2bc6d9855960284173d28959d91f0661489eade
7811       14409 7fac08bfa6736408daacaca650d840     43b065392c9467699979bc                     16rspPCe3dFqPJnx2FPWUn6ZhJT4aBf1Yx      f8e9c113f7ac87d7134673
                                                                                                                                       043d628158610ad5a656a063beed75d43395da0f80e2b5d27a464d
                 ae98e20f0252a1c48023bea62f0b84ab04 0000000023d0a7874306d90c7134e8c436975128b1                                         15d3eed6241f79d19a28b5e718c7b52bbad48199064e3f60dfa1e8
7812       14411 6d7f7171e95e2fc1712baa50f79acb     3d5f8f3d15c53f40a46995                     1KiUch6q6uSgUnBC1Rx43zrmCNpcQaoQo1      a6bc5e37b1eef3734fd164
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 436 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04ec26a891f23a04186c58fcfe981e06d6b671f86f989e690ab9cb00
                 69ad767d90044cdcba521704b0d17a1554 00000000373d1b55b2bb7c19740e9e35978a648f64                                        0e5e3b817df076e7a689cee9416a4061ce317b77cd546b08c55d48
7813       14413 ca7c65889dc51364a4ed810ceea9df     33a0eb22b90da2e4214a8d                     1AhyidVbrd6fNJy9CyYAft7sxEVKmCNJWd     0f271669c35fa7b9cbf0
                                                                                                                                      04f2b4246b8d9fc333d390f8b7e011dc14d547966a3da47b8645f0e
                 aacbc2a9641c3ea9c9c0e3b79b22447fdaf 00000000f30ab2227f0e5703fb642ee5255f09d3ecb                                      dcafe1da6b6c4b27ce57520790676c6eb638e4bfc14c380e49c452c
7814       14416 ae6bf1f085a21b669286494acc1a3       886bd28650344baeec8b1                       15ZKP958gmzvCJB9DNQ6S3MM4txK3qcwGi   889db9267aade13d6325
                                                                                                                                      04ced8cbe41ef81f664090ee38e3bcc380aceed61107e86d6bfa29d
                 069b43fe9b4e0c6e6d2940031cdbd4a190 00000000aba38f9b6a88dcb5ee53575e09c51634e5                                        6603ae098f17cc089d81ab01950702db80a77ee6bf23718c30a5afe
7815       14419 e9f7da2fde9eafe179b7d2194afa7b     035c4827a48a12e4e6f470                     1KWJSjTcKpUeXRV1Nza1jLScBDKe3ucP5s     f2d7d267dd58fc1c2bc3
                                                                                                                                      04089a48de3aa0515b2ae96e262f3b4b226ae216e4e474549a69c1
                 0bdd399a92b59b4a47df9b5c1304d67d6c 00000000c9925b73d8eaa92572cae53bc142c65472                                        9c8ef34c9cdf853ecdad618d9d94383ee58a74e4e5f0d8d1c7c44c2
7816       14423 aa915873384f0fd99ebeac8b705703     893ef47f162fb6d54ecd56                     1GVjLSwf158ko85TQrxNF8Pt6j8CXmdyZC     760d86f412f3078d8aa80
                                                                                                                                      04cadb2d9624c4c71ececc6909825a965f634eb868b1def3b5682b9
                 495e4d54a44e3dd77b38082e518fe76fd8 000000009df7491c132c7c95ee9255c95153abd0df0                                       cdb0960fea8b43f2493bda0ef8b46d630bf51bcb2fea72a2837db37
7817       14425 294587b16481e5e4b9b7ce05d6af51     15d143a2b5adc7dd69933                       13jEwgtkahPdHQkPTtbHwFm6mvC4Vq71Tj    3c335baab08354a62f71
                                                                                                                                      04c98d63116659f0e6a29845e7b9709af9fb05a85dfc4c2f7fe4713e
                 1adf1191569dd1fc158419f1b081903a0a 000000000ac2ba23d4aa20d3dc2319c113febfea36                                        cc2a58228bc2214ba6e40c383f195e19f96742e0271dd9bb8affb96
7818       14426 84fcf0d11600bb79bcda98f6c26511     180e518454f9c0563f983e                     13eMmZf3ivfSjUYs58tkRLDuypMWF2FiXG     e4a4bc6b590b14d947f
                                                                                                                                      04cba8b4268444103e99bd4453b6d36b22d6acf5928abd0657931a
                 83056763fe7059511dfac2255742277ec3 00000000bbbbd473cf41cdd7e4f68bdd0a568b7f874                                       72638c4036e05924967ea5220fe6c4c4e5bf7c49d6f2ccfa61048b7b
7819       14428 d1d737a6dc0e0b12354d343869ac8a     369f8aa7960fe61a5f91f                       1Q5RAw9ZKNSijPtoUZBkhx6LcnABTJy1Wh    e5d37972668fe6a42e9f
                                                                                                                                      049d1d5eb813394e456abaedc5296985cc3cd694dbe23ee38a5747
                 9f3d2d362b71b9fb70aa2cfaf95fcc1ef6dd 000000003b9c7a20d17a14465e3b4c914059ff57dd                                      3b92723e452b4c4815a5b03d9ea2650dc4cedd8c787efcedeea094c
7820       14435 a21ccc271c074223a6f946c93950         47273f5381002fbaeb3c89                     1NmvfftcdhQtcjoRMNz51XRvdDtuTgBRAA   2c6a4160f71b620eb1725
                                                                                                                                      04be3d081834a56eecbee9d3080b690d58d0f30dbda3041575ae31
                 a8f57134c854a9160987c0b6d244aef5f94 0000000006db2daf9d1f543704e6e27ad5bb7b6e61                                       1d80662cad3ed4ae3056b9b66258f7be87a07f705f495537df235e6
7821       14446 62f7ee3c49b423d2047c011282cdd       ff0b56f0b1f1b667237293                     15NC9PoEofsvqPss7jfirZzhWDY8S8Wo1t    94126da3de791da7e21c4
                                                                                                                                      045de977ff637e43934879f3de23997d88bfbb5c9c3c9735d9775cc
                 a90b3e5dfec0508ac155dd6a91291b64dd 0000000096a3418307c695fb114445613af7af74aa                                        bfbf350aa7d019496347f5cb83110ae22c8fabd21863d12d4eecf2d
7822       14447 466ecf903f73ab566efdbcb81dc286     d437aa94440cb493e0a52e                     1ChDJGcGqjQiwJpkn51sMaJvpN6XwaMfSM     2a7f2fef8579d118ece2
                                                                                                                                      0405b4f3878a77cbe3546a3862ef19e21aa6f2dd005900b749b0f42
                 6b8a50128b4575e809ea2ce3df0ca14757 000000000fbc634cd7d450c8c2847b4cb08619e69bf                                       a70bf21ee02829059783d5caa2b65012fa18324f6c2587d0e39c2f3
7823       14448 9986f18b9ed3b0e287375b887ddcad     4ee2813b1007b3836cf26                       12aS2chpAMbuzVRD6tFcmKkgTSNtPTkRH7    f999a9c5f9e6081e78b1
                                                                                                                                      0414c67a65146e4d42b7032f3b65d71d1f593bf7341197f6e7ebf79
                 30f4074cac0664073ae6f5c75c97e586e80 000000008e2c0c54613ccdde49406076cf2823b129                                       201b1d43731da6b91a53cb9b23afd4b332bd722f839b2b2c073b6d
7824       14449 7d6e733a571f2b906de03613a1866       e8f2b85f06008bd7667f75                     1QHLXg7yF5WZhsHJe3pHHWMa3saLozC1Xb    d746f681a79073bfa6f07
                                                                                                                                      049906a686b17c708df07e45c8c62f6111414c721a619633219ad90
                 08b55606c2ca80ff4065f32c199bb04b46d 0000000090d6d9ee76e8e6cdfb4e731c0a347677a6                                       803413d23ea8890a0ef24f469bd8a6a58302c260bbbb7a0ec6313d
7825       14453 ae766bb0fafd90d7487ecb84b5f98       cfa5d16bb122d86d20dd23                     1EF6dN5U1PqHvzfKh8saEkgpJMeRsAHkJT    185287b45218158e47e7d
                                                                                                                                      0417befc1ec047424820feb6bea582332432ab6db912e3376796fd2
                 19fb1bf80b85d9c320ce77bf4dbd35166da 0000000028f8e892b587f66458566d8d8fce69c5698                                      e3ea6f787e5fca80b6438b3765cab71289beec5a18e82e74219921
7826       14455 4f6f1dd5293a336c3ea9178c309c2       a9226541f4613968aa351                       15H68RFDrzys26HPQA7JTEgpWYxbLGrpZ3   d1b16ac59b2b375743db2
                                                                                                                                      04c6322f5cfb71bb3f81a74ec24617d88ff2b66dd1fc6a0119e8fbc8
                 28ac6286b6ad96570f1a8d33fe4350d820 000000007129b92a13686c79c5f497ac2ab405b06cf                                       9c3c8cb79535a0541745ccc6a1ff276714e7ce3cb689b5c78a45411
7827       14458 eeeb4d5f4795d77e27af3a785d368d     e4b4c10d35fbea2f23754                       1MKLxunGrZSjUmhimK53xczGHxrF7Acr4R    401e2c29f4505bf24f8
                                                                                                                                      04e6b856c2e33602e1daa377ce3c6b82e2b777faac2559ea2003a4
                 920b302ba0183a583200ed58a7855c98ce 000000007e30176a2f8a015d96e5db3b6471efaad8                                        d243e98dd379c0973e2b9cce981df18a7aff22f24fbf313269e29ce4
7828       14462 3675881148d9fc38b4d06911b48845     12b791f78971672b241931                     19c6sTQczzSCF58ynz9MNDjPn4GjhcHabY     b62f28076ef964244fa1
                                                                                                                                      045eab69ee074df718a4925948acd3984e2eb49708f7d7a7a8c47e
                 85f0b48ca30699ffaf7fc633035ac53f2247 000000001549aab8c0d631e9e13657d9726fdaf79b                                      192bb83a519228cd5a927c896aa646e7ff5a212f382ca1a0f7b878b
7829       14464 8ecea6a83ae619c2884f99e54e0a         f2a188395bb609474056ec                     17VaWtE4fd7PsNYby3bT2Dq9eiAo2A1NWG   5150967c87979e56cbda0
                                                                                                                                      04a1b14b84451a49ca10c7c64c9e6d8da193b5c9053e41dca2200af
                 778da7404820600d7e938699210fa52df6 00000000aa76dd338478f5d19edeb667a57c225ad6                                        22fbff2661f8ce2c941d796e4a52378a3d6deffe8d50e9da001ab871
7830       14468 5e84315bcd47efcb05d1c4fe123fba     6eb256107639ab034b200e                     1DbcAXBE3duiw1duHsE8r2zeQbZ61iiQ3J     6e5c4e9b821b1ad2ed5
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 437 of
                                                              913
       A                         B                                       C                                            D                                            E
                                                                                                                                       0481cd64fb8eb3c9029404bbd8e10e4c1b767981131ad021fc989fd
                 57235eb304d7c887eb5eb39f71b4500633 00000000e6a62fafeed07988afba57ed2596580594f                                        27dba98f1f968f7ea671f41bddcd32f67250eaa3c11027e6038769b
7831       14469 0b2bb02b8b8ad3cc49ac0b643d427f     c306589fee175d61ddb0c                       1GfPvymMKTHtV7Gi31Xwpghu9g5SjYqZZR     b4636aeb166e134ed7e5
                                                                                                                                       04b24a925e055d78945ab5b6c05ccf946895edb56cd9de4b4b6176
                 87298d46a434b7ba782ff13760e973fb11f 000000005940800e91c5a662271ae047dcd8d00824                                        7e0cebdcb461be4f6e338da8689a7dcd18454e5ecb3c3a5984d667
7832       14472 f5b007bd9379ab87ca135bdb9cff0       66b306262dabedf7c45fb7                     1GUz68rwi2qyApkdjPGv1ZpaSVVSQeJZxX     424f8b6415511ceb918f2f
                                                                                                                                       04fc7684332fff44a9acb2667d49f4abeae94811a39d44c452b0f265
                 a360eee293b758aa6838fed36b43fe064e 00000000cc96141916b27aae7e58af39016e3ecc0a                                         db2f1762063f7d4d261cb64489c3db13c762539666f2d0d652c496a
7833       14474 40ea986577f774e77db9a659c6e8a3     b9c35cbba9a70b3ebd4140                     1MfBuyjcXDKnKnfQ8hhrM1yHdhQ853ceCx      8e203161267ed7fdf5b
                                                                                                                                       041f0ba99433e71f4f830de789558a2afaabd64bef4103cb4f5497b
                 11843ba168396610f7c653ee255f2de291 00000000d997632e5a221cdb8e9ade397d3b4ecc54                                         805cb4e6371e0776f459ce15eac360c4b66f586045803a21073a831
7834       14475 7a4f32fbd8786b57f7956ea24ee283     3925d58cb394810bca6e97                     1MFqDZA4Wv9A3u17J2ZJiDUu9FFSAuU37G      502bb4163a8872672f01
                                                                                                                                       04d1603ffb5d548ef9fb700596d228b7e5f55b851b9270642016386
                 d4b93983f4ed271a9f6cf7b557f8e86dd09 00000000a20878e8f0790298060dd38bfaa1172cc6                                        d246596c709f3d8d7b8ee6cbae44f33d49406fd91993589be90b827
7835       14477 c7fb481547b7370f0c0aa24bdb279       079310f14d9facd0b5e000                     1BwrHqpDvAqb7LNAZZRz22Kaf7y72QBnz5     1cb6663f1a5da91ec455
                                                                                                                                       04a9b13a2239eb29edabbf730d6c8729f84c47d55f976d6562d76f1
                 e747cba0817411aa19b5c5918bf80b80aa 000000002474549b74a59e0595e51b4b967654944                                          c9d9581c5adb3b8a1c5106b8c79170ce7df2832d209df33f6269626
7836       14479 9d5e5347fe7888bef0038af13204e1     eb1a42e71a5d3d720a9720e                   1LFdkaizjFVSW8TMn1kN5Gua5S5dJSmTFX       14822cb8716f96088055
                                                                                                                                       0470ac971472d9e614caad07ac033e7d0268a5eacf73f0794dc4638
                 a563c0c82afc6ce225b48cf3c818fa5fa9aa 0000000011c1f30e601dd6c6efc97e5a060f2a14338                                      8ac4edd5f39c65b4f75d8daf3b9f9977221c277141d6058a3c1dd40
7837       14482 a21ad287a36ddd9ac1ad3070a856         48fab672e27426c750624                       19oBMVTK1xbgGKHKwtdQXshbbDzYsJf7Wc   cbaa33fa2607e94b8c7e
                                                                                                                                       0410119f87d57a1c2a67205e7e4ed50e597de5056024b60ddea1d0
                 308aa447d2f046d416c25fce9f40bad2fb8 00000000d9b2b705afd86eebbd6362b036fcc65189f                                       049910317e4860e3eb03c69d7d35b3215aa6fad0c0b2960ed2a08f
7838       14484 7a044312482087dce539ffd23b849       8d4cbd155b647789601bd                       1GZBYFBNhF8mEqu48dh6DG2URVd5SfLqKJ    eb74bd40a330e30b67e626
                                                                                                                                       047c8b367958262df18209869e128bb2edda9f4b6b60757692a99a
                 d91cf96de9de295bc43c34c3c19335d688 0000000080352b41420036d41d6b7d1b2d1bac957                                          40ccaf9d8547fc80901bfdb67ba9b96e2fc316109e61e9d5ecdebcef
7839       14488 3c98629cc167e25375eecfde800963     5f85e60617827bafe5e9843                   19P8JR7wmmVEdXHoNk3KEAXZrjyMN7B1WX       d1c4a9d6c0e1d77aeed9
                                                                                                                                       0448ffd190f13c5408b887602eb8f27f068a982c4b19834fe7b2ee9e
                 cc5f838d012384208eec7ba372d212feca6 00000000302c7e0071f6836e45e85f5a97a143f83e                                        cdcc6b47eb9878a795f6fb65a4b19d7aafea6b74ebac9675ab06009
7840       14489 f54c96614fb9f363c6105fd386eab       ed9bc3328febb373060621                     1K8SftwkyaPe3z7FtG75D42jHp67CfPNSB     7c086f4a5835b47b33c
                                                                                                                                       04269a39feb99843998cd35d6dec09ddf65095cfaa2e3f2e73c3f166
                 da811ee05a1ff277ecdd508f66037d3281 0000000010f2fbaee53a4c02da8b427116f25d0988                                         98f10f7fb14f090e800e86849d522b3fc18849ea6f1caaa1224dae91
7841       14490 2457597f009cf2bd2dd097a3fe8aac     687084aa14b13967caadb9                     1JaEY2U5bVsFP5ffaW9DcKHz1U4DQqa2m9      fd35de81d363d53812
                                                                                                                                       049f385252e0bc3098bc035620069508f586f430764da8745561b19
                 544251a5dfa0c328f04a76a7fd2ed81453 0000000047de0163e9f32cd75049bb5e2b94998005                                         f40f3176b589981a1c76be00be5521de9c18bd70ba2ae07ce0e35e
7842       14491 0c2d0b2c32de64de71847acedb7658     24665bb64afec607b47b53                     1CXKejAksjeWkbThFeWsg9ZtYohwnJ512W      3744914bed23ef79df274
                                                                                                                                       04a302b48fc1b2898b07bb679ba59cbaeb6a0b9a98818e3f421a46
                 a2a473bc9d6b83ede2040ec83876411eef 00000000a5dcfc78c7f6cedd39a5c3da7f2e39324f8                                        2fad970fdcceef030cd310921e5282af255f721996fa8df18f731d08f
7843       14494 c885b4f2f5561e8f82a4c7549a89fb     ae9b77b6940df855f097a                       1LvnTaT8sTQovcJTG15z471RWGPzS25a7X     fb6faeac338129b0af8
                                                                                                                                       049eb77bf57a889ac3852b2e3c8d3b890d6c79e56eae5d3a858648
                 ec0fe762a5ea1fdf2791f83b966e28fa615 000000009ecbb5257a189087f65bb8c1a2e9e230f8                                        e02ad5d0772a371bea319f21c95e36fd6f977b43192303a55ad758
7844       14495 b917a0cc5b2766551790e3fbdbddd       676a4e4697a17ea23ed29a                     1Ek97qvr4ak3VFf2vYYbR6oRk7Re4LJkbA     5f072b2c330ab0d0a8a948
                                                                                                                                       045fd1547db05f0e0cfb01e1bbc588e35d1038c8c421d4babac3fec0
                 918b47649572c860a6a8436a2c6a807cba 000000006f5bc778d3136b86f4c1dd1007130831f52                                        18ab8c1e2998fe4c82d95225ecfdbe8eb8153248dc719ff67b0ecae
7845       14497 49925793e6ce003708438540ab7dd1     4365382aa638403a46b05                       161AhRRPp1qZ3r4D64MZc7ZvuKiewUta13     760ea83229b33daf713
                                                                                                                                       04441c9d452bb6fd31c1906130eb0591c457b9b2c9a57b10c57ffc5
                 36203ae6d3b9a2a0f290d3372006413b4b 00000000d6f21e5e05f934bc76f923f868e9d6c6433                                        a6507d48a28cc1189269b8de41ed79119438512d7e90bb0c04935e
7846       14499 1fb7a5fa0b0db02efbd8ef4940957d     edef9415f3fc78f4e06cd                       1KD15WaGSymkfgPY4mUGh4MgJMUQAH2LWk     e98fa598ec243f40fd4cf
                                                                                                                                       048d97eb797ce3c0e3e93c87586b146100392a9e423383502ea9db
                 9be74cdddc783e5e3186640671297c8810 00000000d5bd79e259e807af99992bfafcbab4094dc                                        7812379326ee4d6196abb9d5183d4892f383282f8db5c1c504c6a6
7847       14501 c24323d0509e52900e3379b8e15dbd     7e1af5c7b3dd28a2adb5f                       1LDsXv4rxmB7qB5F61VP9egQMAFRnMPv2i     950069c9c52e57adad2eb5
                                                                                                                                       04f1056c66a3175036bc2995f40277017a89d91607adade1e888b9
                 ae9e687e544dd5757f959b556e47b07410 00000000ec7f8ecfe3a794601265779264736ce05b                                         2c5380492b577db9862f4a738dcbda485b5590fe96129a23519e38
7848       14503 60f46aae302ac6ecb0be8f9d6235fe     2589112573fcd43eaf5204                     1FnsjxWbLowZmsNMgsidZ9Doi6PUtFCYPX      b3621ae63ac79ce56c9b21
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 438 of
                                                              913
       A                          B                                       C                                              D                                        E
                                                                                                                                      0445a100cedf69f956b83f86cc6e0cadc8d537014ebd0afba1e08cc8
                 69c04b374700cab957e9919eaf652dc6dd 000000000b166b613e9a0e288ccebe5bad75b7a207                                        0a269481631a7e2f75f019494a0a7a8a970aea738f8982dedd61ed
7849       14505 5410b0b9bc3484c19198e34806af89     ff809d82c4a08a2ebfa812                     13JaxEDcVpUQeCgjPXgXkMPydnKh2idLyo     15e3dabc72820aad3052
                                                                                                                                      0408c6f28189c9049437e82f02e783e3ed21cc480f9aec263bc5264
                 dac3da198433a77abecaef8e65ab9cd71e 00000000ab3c2815ddaabd64c12aed791256ab2271                                        223ba0612d924b5b2792ee5c780502b210c100b63bfd8375139e6f
7850       14506 6126d8c5893b01f14e69164c94b9fe     c53b1eca056c97699a51c6                     1KPK9kiJRgiH4ovnsytncUYNQutn6V4mrT     025b1ce96e6e83075643c
                                                                                                                                      0409a86a28cc51de4e1f20c7d1e007094045315de9a9bf8fb38a2c6
                 02f89e04c07d1f6dad895008d22090ea87 000000001700af2e8a4e3f2cb49a4f8c1476e41e707                                       20ce3fcb07ea6e1dd5518c89b10c907e33be8197460929ffe0af1b7
7851       14508 cce795a3f5b1bf9d04c6ec2e90cd0c     94f609d6b18b8c302c1c3                       1AQ1tRihxu3gFH5rkeoaFz85DsZsMvT67C    a642662fd07a379e39f5
                                                                                                                                      04b0586cd10ec1b3894b741c568e45226db44ae9aabd92e1a7aaa2
                 804b4e97c3a78f1d12b5992aa6d90ba3b9 000000009695251cde1192875929d325de47ce09aa                                        37c36e3c4e0ffc3bb33b9616ba41770688769018641da2699f2bcbc
7852       14510 c0587fb83452987a189db4d8d10773     5d2a63a759224b451a74ee                     1PeNsnwANTFHh9m4cJ7XhecUedot4hSzvv     f04c13e0088cefff82eb4
                                                                                                                                      04b763a08946e07f2b388b998ee35b127f1ab86d3cd21e2a0ae204
                 ff4fc1914cbeec664b8aee9109c150d89d2 00000000d8de478fde75c9ff4f4176b573e2eb913c5                                      531b7dd590a23ab2e2de7d58f8a4f60b796b0fa5580fb9b6996d77d
7853       14511 52540f3cb5d3aee93395470dd9884       59e90e733d2ca9b8fc756                       1GSHznS6saGVkSasbckXWwuVSHxxGx7Fnz   c4c66370f033caf2a0fa8
                                                                                                                                      040fd5bbe35a066447c0f1cb7ae9495c34bcf9939c73feebd4f3530e
                 8601739f838a0b635822972399338da0d2 00000000ecbb43b9d15dbf8ebdb9af3f680821c11c1                                       ca9b336c0a80d677e913ff88444f19807960ada8bf50d5dc20c5bbb
7854       14518 fc67b067112367965d1568677ec3e2     6d12465f26354bb0aea31                       13S51rusV7kbnVRbWTxcbtmGV1aPhnonFt    9930c2d1a5d4a83c0a7
                                                                                                                                      04454c712f82ada68f64d238b7442968837555fa2c09d03b51c49bc
                 453f30e3a6aa3d2ccbd4ff0dfacacd96db7 000000002605c04e078322998b58429085f57efa57                                       c342d0b2b58ec643057c99c2f1cadcc48c8f49bad9a27994cb7dbe2
7855       14519 2b1b18aaea0de74ff10f7711ceced       1c0801a627b8102860ae51                     1Gs5SJJjbDPjzRnv3pLZdHHvCTNjuqrHww    e42a3f1a4d7daac1b26e
                                                                                                                                      04c6173516ce1be5cc5e51cf896dfec8b60044f331d9f040a1da443d
                 886434a2a2163adcff9850164191a0017b 000000004c267f9a9d55c480700fa3fc11aed54b8cd                                       5eafc8f669f76e7c86a8cdfbe5b25218560fcfb6fb9696a81bc167fbc
7856       14521 8651693cc24a62cdaed2d64c861dbd     da0360d12e8705de63333                       14tib6Tt72SDRJaoKfirgc2r49y6ZBju4j    8f2f8b793aebe5fcb
                                                                                                                                      04087f37e3ded382d654b8e497497e380064d869551a0f3402eed5
                 65fd041a2e1ea2e0c1ff950a36c50cbba54 00000000143c07ad678051dda224f16d1364e05d97                                       f525d00441842acb248e018af207be1da3ce55460b7c125a8f14ec4
7857       14523 98a6221ec7133bfcde9729682a79b       c5af3d47c163987fed27ed                     1GsBrjWcP1q3d3d3aWRin2iDKZ7Pzg1Jfi    22c45e19991568a4eb406
                                                                                                                                      0446f6345ab6a2fce382df79efb71dbf95b791603bf8c26767790afa
                 25f2ef70aeb6df5aafe3febcb0d78846347 00000000e55165a4d108aa3f68d491e2de34928079                                       2073ead3781fed163a121ae387b8bab5a6be414aceaad767bdca28
7858       14526 7b3d3d83e6bbf8e495ced5ebaf848       314a4afc378aaa556f215f                     19w27KHRRuvdWzg76rawasKQCbG3UL9CAR    acbd4248bdf709d25c8c
                                                                                                                                      048b78f20a234a215a37cd4332e730d0ca9e1b87fd6fc15e6fd85b8
                 362191962219393d74b5506587dbdb503 000000008906d664e4075e4e5ca3b7ad4b08834e2                                          5b9ac6c83d0cc5c10f92c43d76289734466276a22467e11535e8183
7859       14529 5fc750a63b13faa86f6808c9943f423   29f084f247aa9ba74d70b57                   1AKHqsjuYVLyHG4NiYLVwaz9WsEoRAmX4i       8ab7d4dfa18bf0758088
                                                                                                                                      044885efd209e7b67dda20910ede1daaf120403e2a8307f352b934
                 cc198b06ca30a352a7f0e1c7fbbe5a2426c 000000006c733a96e9973f65d3b28e17eb67ccad64                                       ebd9f3b21e2400f2e82ac12d4e171efd0833b9828b93a17f46affa3
7860       14531 7c475533a14d1ccb70cd716ac0169       b524e023270d83f89dce58                     1Jv7MhUtUtqxVjNAPN39mUwYjW4HJ83XDy    70606adee7972b89a95c9
                                                                                                                                      04b9557e525bc923a178b021137c85d1560e5271683a781aaab279
                 6fbddeba7811d2ad22f31d5f718e8a7d9e 000000009aa6d92a5ca7fe5bb82c2cf6f79b5f17882                                       eec959280b3dd2827cb5e3a1aeea491c6fdeff35f9f87380be73231
7861       14534 c756b8a287be57348ef07ad453b590     074c6ecb70372d8caaf6d                       1L26VoEJoy436q4sY1i6sHtprf11QoX4EH    9ea9d50c032b50701cf45
                                                                                                                                      049c84965b046151a2506c840a0b781ea65e8c923e8d7674250c68
                 3ddcf2ed79254bb505c8cc25d5b3de79b1 000000006db776f436f9d7b4f1208846fdc4f8c0606                                       254c3ca4f4083771231907e588b17554c9b5ca765b402c3b56cd28c
7862       14539 69aa4e665f98bdec91d44f09e140fc     dfb72bd696f4772432f94                       1BRL6hsagMuE87zGuQNHD39mTsRSpVVZRi    abf88456863a6469f85a8
                                                                                                                                      04756b28f2e0bbcedce3c07123508ebbde4204665e2e9a034a46f0
                 8d827228a85469267ee33c64be03bf1758 0000000080f86d769d98d48f5e96986b6e65ba3c40                                        7c658c2a71e89a08750f68b036989d88e9d9ed28953106552d4db2
7863       14541 f44e0ece183c76248eb522e13241e9     3477fbf172dd0a580df6a0                     1GFxcjt26sANymHUoLwyocXJUArwKzd1Wk     e891337123fd223f0508b8
                                                                                                                                      04fdd310899f02254bf349cc0abad3319e766da7f25d864c9b9a5a8
                 7d6bfbaa3a9de468cd02340d06b0fadf91 00000000e28328f86da39845d39055a8812213fcaa                                        7f735d393aa64f849f6f0a53ad38fc1882ec8be45a7883b5aff8d0dd
7864       14543 334cdece1c0f61e71bcc184e84ba6c     2e3c8d793d48339811d82b                     14RN1zyjDfiXAPWyhxHmBR6wbtB7voQP1D     5e09cce67cdae9986b1
                                                                                                                                      04a8e756016d9c097d1ff28b3b679efcbe0f9225bef65c5f09b0aaa3
                 b23555779575fa3c0d81ffa44116ef0663e 000000009ea86f5e6ac041cab1655d2b88a8964eeff                                      259a19d8d3ce446e9949ea44848158af954e4de8843d71b0f113df
7865       14549 314e6d094a178981a1ac4438a639b       3015fdfa48f5420b25120                       1E7jW2PbVJ5ncPCYpQnDj2dtvBYdJYi9XY   05089766f4b0ba647e1d
                                                                                                                                      041372e609fae3c24ea013c2f2d4b970f3da10a4db4f87d247a8951
                 b690a709b37ab1bac17950fa4e395b7f94 000000004bf46f051bcdc33bf59578c23da7edb5072                                       d904b5755f0b3fd13262e952ee96886e288ef414ab34174485f7714
7866       14553 9954590dcd0bd1df247b3e021e1229     07a1aa5f013b3e630f3b0                       12x35vVrF5XoqYHoRYEFzZotK7LZXTFshh    695cf2f8c1479541b607
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 439 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      0454246e1c2a28cc661c1d47340d876f319c1deb16559025b130f6a
                 255cd1037c169a337d31079e68d2fc2b7b 00000000970145cc6d18da17f7e88e8fea3b057d5d                                        2f7e7efd033f696b2b64fb0b036dd74be1af96a8dc554fc7e1dbf12a
7867       14555 578271f0778f62ea7404b281e77949     07a8bffd05ce0aab95659a                     1JzcpT4P6vxfx7Q5QzmdgaitorZK2fDcHN     470206a198003a4906c
                                                                                                                                      04471c2cf53b0206e3b9b7f40c042be496bbbee66380848c2281247
                 7449ef091de040a29280baa4698e82f0c7 000000005c7110080b88391b01948cf297a0e942bc                                        febbe88177dcbdc974a2ed23f84c227d3ccafc645f9a0e67cd5500c0
7868       14556 c9bd57d00175d8be923d818c1b2020     112c5a3c70b2dc72d6533b                     1ALtHChhajYdcRdp3y9UTEAmaxdbiJQajF     d6f1fe3ab1a03a62891
                                                                                                                                      047c184619696bd471a06631d87bac79773ffd159d2293eaafbbdf4
                 7fb23a77a8cda99f0ee2bcb44d331d860cf 00000000c1175eec64a17b7bdad710e2273b776762                                       adc133d396f9754967f946e7cb337a9c72c57751bf56b3d8836a685
7869       14560 4c097202c4c27f6c202db0d6e6673       fc8d7a87c9c9f50c5e001a                     14rEtUibWTqS2wb6Tpuqm3Ypmh9xs1C5f4    12bdf2c8cd25b43f82ec
                                                                                                                                      048c48b85e48e8e71e6d1c655067334798e1ede6dc1be2d4d82f30
                 dd3998d00f91edc8492813ac3632332a2f 0000000036f3f53b680538aaefafc4fc775efae5823a                                      66935187ee0d3473524c527e0a31b994bc445fe83c9aa71252c9cd
7870       14562 bccf8a13cd48dad96d50149c81aa5e     78222add2626490a001e                         15Pz72mYTraTYfGfZqyRDyJLnoadRc9vwH   d14575eb2df252f62019e5
                                                                                                                                      04e9380da6520cb0981ed3413bcabe0627027a9f6cd57a10a45dfe
                 f6528416b2fc39f998040408714e6a07c00 000000002e4ee1ee07b05204b6e33fbd0a20a3b6a8                                       4963191b61624a796ce6f9b7996692856ead7e3dafaa01c4a3a8b3
7871       14563 cffb21cf0de53d817a85a516208d8       d56be6580f8ee2eb7d90ea                     1J5oNVZy3CymA7edLuYkyAa85CKwwReADP    3b98292425d5ee71d0ace0
                                                                                                                                      040256fb9c33101d19724c29e5df972e4dbd988aaf30fa41c701311
                 ef8002b3717e1a0bba2c1e45a3439799a4 0000000074b8e8885110416d5e2a01fdfdc2cb6e65                                        3191ae2664b1e79ed8e170d28a9fb21137463886fadd2f061365e8
7872       14566 a037aeb86d6eff6fdc35cb807ee700     a7b218dc8f569bc45c09ef                     15yjvREUptmWe2iUGoAheapoFd5cZExBL5     20b32ec1521834d453fac
                                                                                                                                      04e096d70410fb018033e2439360697a951fb8654df21249f8dd249
                 57b6be52ea3e930cf64095f634f91441aa 00000000cd00c20a35fffe8fb35b3b0de4bf75b1f1c9                                      d8fd321ebe3977459a45cb5b2d4e8e997c60f99e27f7a74e8d45b73
7873       14569 582a6b26d165c18b92f7be96dba9af     163e6642a1b12ac7d302                         1LUAJiyMhjn2gqUGT9aYngGWaQqUrj1rnp   d64e6ea796c9665c0897
                                                                                                                                      043d02490bc55979da64cd11e45b36f5359b24a34ee9b44c83eabf
                 895d4b443e8a850a0bbe53b1a08d23295 000000000027b7fae0e5526346d9e95563ee65b268                                         ecbc5786c97fe966cc35e7de543975682000de5011dd88aed84c4f6
7874       14572 16a9d1753651e21770290ac8e797468   56a547e4829555e48a2d93                     14Le4YQa1Vu64hfF6Y5VNEKYummMzo5gNC      c6f9dbd411d40e372878b
                                                                                                                                      045959c5646621c0bd6eef7373e538cf5f78d1de26b17dbb6cb179d
                 b344b2209a51f1c233a831f965c6bcc6b92 00000000dcd2f30893e7b4593091265276897418e1                                       16f211e4fe35acac04b81e132ffb06b65f11faeed850410131eefdc6
7875       14573 41cbef6150e9be9dc4134462a72ee       c18fd9126c386d4143ae34                     19btDMJ7wa5WHEftBxP4uH2h9aH7bcCbvy    70af7b14b006f48cbfc
                                                                                                                                      04cdf26869b0d574f0d9807a7dc5d9928039e7f3fdb0eff6ea473ea6
                 efc3f7d721e38cba70859157a6f33b5069b 00000000a82e2776bea8102473f969122612fa96df                                       0da0072193b3ed5403a3639c84c1697fe43d5b918a8a85c2bb2e7a
7876       14577 11280f5d31446f2a48797f7055e36       2cc28aa4e9611c25099530                     1A9K7KWK8vUZSjxubm2ScRaMLStvDg6qAV    ea7181b9da37c56cea6b
                                                                                                                                      04ea8566871ff9c75aeb35012439d0d389de5df7ffcaf46a37a7a9b7
                 79898ac2692f8a9e053effc9ad72bf6e836 00000000213269108c96a8a3f374cc1b2807b7a8c1                                       291ab3a31a8c3330e8e99b4cfdb2dc3c627f9d7c9c2afaf40686f4a7
7877       14578 fcfc510d77b022c700a4ab5ea4c8b       515051935c1d159f090037                     1Hkwj1MV94Rz4RRNcgpC7d8W94YQNBhK81    e943690f80a309ac73
                                                                                                                                      043f37c01673f9c8cfb291f639a1cf4c8ac3e3e69a49974dbb485507
                 767d8d89739a323909e0ccbf4aae5d5a08 00000000da2e663b61d5d815abfc96eaef25047a69                                        275444f0842ee54be7137c7998a752456f996452e0112cf48d843f0
7878       14583 f565fec7209973acab44809977aa92     2c11d26942e6d221ff4e5a                     1B3R3qAWinFx8Y4tvHStg6tmKCXmamn2uS     456d88244b388fc026b
                                                                                                                                      04c6d7e7af110f86d0d95c5cff4d5e1ba512006cd175f138f047e7a2
                 791f17e4bc96c67b8ebec4b7a040e95cc8 000000004772d93eb71fc95aec076ff1cd0566467e5                                       d1336687c961834d26e3dac50efb90645193135f25fae15a42a9e3d
7879       14586 84fea53e3ce0c90f2b169ec0d205e6     e6a84c6e4c49c990c6770                       19wUE7bX66sGqmydhUbYkTUJUsesFDrLBi    61e562a9d5fba5d1bdd
                                                                                                                                      047beeae06d45eaef57cf407450dc990052791276b82935d8a4678
                 c08cff171f0ed3a34b1aacfcd01458609ab 000000008532d997326e150e48fe58beef19e8a394                                       63653e67f5f8ecd7e7331fa9610620de8b4e29d221642943a08915
7880       14589 d96b9654d7ac67c93995a0606eb20       cae4d41fc85d1b03ae3e43                     1DabWvYKJBFyjmrXYY4hNNQ6MjQ4qx9whG    3c232dc38200f872a1ab9c
                                                                                                                                      048d3c5822a992d2d3189780caeb3bd1919a4c7e34d03a3da1353e
                 b8edcf64b2850a1a60e0e37e6e17771aad 00000000f95c9a53fb1a1197b3f458e7550a3119e6                                        77d5a215390c8bd694cf38d15e1d062d4ea3f1cfa9ffa3f33189c76f
7881       14590 4766b64013c3962ad8c57a1003af7d     e7c6ded8798d60e5dd2409                     18stgKAvkCw1nWasyaSwdPg7hGPENxwt5d     a604067884ac06591271
                                                                                                                                      048c545e2d24ff4dd65d5f09870a7fcb6a8ed0e7ac740473ce94d40
                 d05895cc5e5007277bb438b1e29f46a3d1 00000000846148aa55376cd77a9374161d26782b5                                         9cfbebe7e3b2d79d203dd2eab3e9216eee5617d7ff052c3fef39c3f2
7882       14592 07a04febb84432d2ccba81bf3dd043     5cd6f60f5d57bfc897622dd                   19F4nDTTJf21auuFNF1roofEmmTzNtid9z      f8e152283a5afe8092f
                                                                                                                                      04dd33432f229ea5dcf6028f80ec77adeef4ac3d46e09143acb8fbbf
                 80ee15293bbfd847ea873d2aa0e8897e06 000000009668a1e57b951a562047068ed376bb816                                         310de94fe0869711411a0ebcea9e285ec5319f33d9bb1800b6323b
7883       14593 00f69dbffaafc87ce7d26a51c9f0a3     33c46351d75f558f157fb24                   18L11q4Ua7wguqp7s8e8XJ8ijviZPMrgBu      3950ebcbab7d1f141d20
                                                                                                                                      04c5ed8ff1031f0cf028d260821bdcf22fd5dc390612b249eac21c31
                 c7260fe8ce8899906b6d2f07663f215de10 00000000197cad0daaf6a2493a1f70f2cbb7bd9e24b                                      0255f4d37e35523cfc11968703dc69c003af75610c4a24402ebea1c
7884       14594 5edede0e21bdafb26515c9ea2a7d0       c0ad463b6887aa00a21d0                       1E2xrJEQZkKvjgdLaA518znFagJtzKBT1N   2939ef63215620c42dd
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 440 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      0428b67d4d826d91f56342a8d17ae6626417de1d2efecea66bd013
                 20e42cd6946f09ca7cf5ebc0214e88ce41e 000000002d52b3619f427fc10bcb7b3d4d222047e1f                                      096fc0fe71952e688c3bf00910ba75d6b6f4524b3682780e87495ec
7885       14596 74710e5c7651490bd339a4c300758       0570741a75777b19a7929                       1TLv14tAdhxYmN6JvbsRSh89ufFE5fb92    b235d869a58b5787d9b32
                                                                                                                                      04c5740f149eadf4d2f282d49b6577d81d4a992d7840c5ab987dc78
                 1b7ebf0f4e7e6e17e9fd6301a37f7860023 00000000ee7eea6c65672ae7d2779d91fc725ee29a                                       f0de1c2bd617924a0a0d4ae9744fe69a74bd71d2b51333938492b9
7886       14602 3d3cce7d84edddd80722a0503e214       50f916390ffac4b44c081c                     1PzhGq4umBn5zgMuUiJQPo7Y2hW3zrWUYr    9128b4cce47007817510a
                                                                                                                                      04bb0adefa65dd5926c52d44d2eb4a3250b47eda53cb56b1f6a6f80
                 bde69c77a630c0716c604f72abf9385381c 00000000407a387576ef4e86bb48326d9c01ce12d2                                       61f7f96ec40fe01896acc2742162f779d767065b74b41a5865ede31
7887       14603 aad7e5d39fed1da80cebeebe2457e       8cf5a79791326be49581a3                     1PKzG6RHPiAL1yVN1n96npZGVMgKunNAsd    809137e6f756d2713644
                                                                                                                                      04f90c077b5355486f6e4047cf3ab616fc00937ccedb878cfa50b15c
                 aaa317f686582f491db5c2755d24c8142d 00000000c34057b8ef87f95d467b9febb90e954d60                                        5f8147b09873e9618dd4c5d6f1a426c7f1ab36335f63ff02d2daa985
7888       14604 316bbfae7739a0e3e386ca2bb8e746     6a59187b4256e442f18b3f                     18ErQ8mCxJ3UsRCyorf1cArn5MbSC2CaeX     6fddf46b95ae768549
                                                                                                                                      042a8d0754cf761870cadba51251ea66c2bd9976198e867560581b
                 6d52d66e669d03136ae9f3ba32303cfa42 00000000549a34a13f4af608b77e076bf3fe54dc7cc                                       c448326eb4d943dfb13c94b7a6404546484ecf9611527691072fca9
7889       14606 44e208944a65b002d19c90c9291a2a     4e4f8c89b838129ad5224                       1KCRkwduAVqdnRv2pb55iixghbuAG9AMfG    712e843e15fb8503dc2c1
                                                                                                                                      044e5e2cf2075abb04e8c19de9dcde5aea17ea24811739988d8eb9
                 b82a0614b4d776d20f16f0febbd3d2fe58f 00000000b546d72cafd678d42f0561a5380aebfe1c4                                      a4963123455dfea90e93ef880090ece5bed3106dd63283382affe26
7890       14608 ca56712d2e000f5d3a3acb2f17c78       e3c1ce91ab2f1a099d8cd                       1Kgq88qisnnGrC6buwhjrTMu6irA8CgaqS   53879a573f892551f3e65
                                                                                                                                      047b86d3343231209aa5f85ec0f740f5b4f93ee68b9d34f1d9110d9
                 8d4913a0fa7d2084daca1fdc6c8ba8e776 0000000011790abb4d016cba15e972f44d899fe616                                        03954205b46d32d21343eb7ece772d2ab61e5d985e5d084f18d961
7891       14610 7126aa776621011b7788542a44c0ab     2517c15d66583288e2a9cf                     1ECiU3w8rdf2WjHptgnytMkYyLR6Bca5aQ     e44c269259c1a38f38ee3
                                                                                                                                      04da1cdbf3b0ff55ec990fd5da549fbf715ff1d91d7589fa454493110
                 2d81b7a225ffdcd424a12ca6fd569c72ec5 0000000044f9c109ecbe489e85ff71c029d94718d79                                      d33f6304acd6b3a874f2fc5d2ca510c776e6db106d611d3ac367e1c
7892       14611 3fe007fbf172d6156b0aeb6efdf36       b1973f6b9b94808a0a210                       16VUZztEPcmXMrHBLFpNSLUV1QNaA3UKpH   297e29eef1b388dce8
                                                                                                                                      04aa889fc6bb77dc42cc43c827be209dfea8c75857a2320faf69a657
                 85620ca9aa774d589d57968eb74158643f 00000000c01f7594fb91d17184244bd4a92fd934e1                                        4c5edd8245d7e41247518d9f727d8f0713fbc2fa455d1da3d1a01a6
7893       14614 2b3662208bff661593952fcd5d8961     431468cda3d201fdf3d2a8                     1K6zrPbyAbLNkCXh1vahmeoFJnfN9bgR3z     fe381e42d029d2500c8
                                                                                                                                      0459258680c04f8b7319aea52181f56c028fb7edc90fad75aa5e452
                 6637ea0e4386da119de6fb52e07e805dba 00000000699e10e9865e0b862e9068ff7f8e5a5647                                        f751080c76353d2ed1594ffd03c58cca5f762b192098bf777a0efb5a
7894       14615 4938c649760179b18bfa1c86b6f4ef     3b4bf393687db8ddadd602                     1EMVuWn6kJS56x2j5jcaA4qfXJYPfHHxwC     f7d729ebcfc8b39aac5
                                                                                                                                      0473dac72acdf38f5f91ed24e6fb13d55194038ea0525d4c545ec2a
                 99d7f14dfdce7801aaf608baf83c6873f27 00000000c1198055f28ef92683a891210650d19794                                       9f1fdebe41c96f05e57f9263014b107ba04d60eacdbd031e61df81d
7895       14617 ccc71585f75a88bfbeae12ed729db       29683ffd3f9bb6cd206fe6                     19njnQ5HSMzNcAQvWDpK7w3tbs4AyocEmF    1a168edee5501eed91bb
                                                                                                                                      0455c4131d1dba98c9eba95316f15454516a71ec306786c9a25f11d
                 5862e0711ff1c2c9b5a139f7f689ba9a7d6 00000000bc934c6cb8f103d9c317ac608a0d05148d                                       a23746a01d3b2ee89c2c5a55c52e428c17a27c1c9047eae285fdb7e
7896       14618 07a51256e4839b604f461c3236129       4236046aba5a78f774ae03                     1K8Lxa6BF8BRvxvRmE5y3sTZDnTvhmVK2r    ef316903b25af8019292
                                                                                                                                      04ffbabbcc42a23af168bb23040c8468dc6ef1be6eee0e7f0e9df8fd
                 1b0ef9b3c370f6945c1c6d6aa18c1a4fa3f 00000000f44a66db0aab2d6af1ac82884de2aa475a                                       9c75fa383d490e2e82fb0a376f4ac4e8e4554003d93fb3675207705
7897       14619 79698a7f506be355227df8019df2a       dc0aee69b79222ee4aa166                     1KGvNLEFhstEabR46aih4Ato9HKtq4h9aA    e7d7c8cfce405b1115c
                                                                                                                                      049e7cb820c7b4b75ad330253f2fc1607ad20a2ad0986a1cbca1fbc
                 e9f77bc864ed5c3f00e9d258c2e0a766f40 000000003971197f13deb751ae0b09136ad8b8d58e                                       5cdc5f17c133fbd9f883225e0da98cd0ecfd8c08baf6fb1d3bcca7f66
7898       14621 b7dffc272155712823d0bee4855e1       e743cedbd69e70ef428fed                     16pFjQm9kiaZWWN8ud8Kva1HJgbAC3rC5G    44a46225301e218d9d
                                                                                                                                      04f50717e37008ce78f2856f96cbefc803d15f66adcc11fc488bc936
                 c2858a2d820ba81e13449b8d11aed1147 000000003c23028eee6168dce6a6adf07d71566014                                         33d6c44f9ffe5032382654548b1d5dfd9138407c063b77ab2939f35
7899       14627 29604e8e8eba9f2e6c6a2bcb8a9903d   a583623b4debb4f84359ae                     1ALy8zArHXd8wBeK4xpXmJhxQheubiaNzM      92bc86cd099bee71b5a
                                                                                                                                      043cb955b6cfda2230c99e2b05664e7193f261a9f5ecf59f3e29c678
                 295f873ba4b381b61e6d45f32e08f00253 00000000a86ffa6389f134fbc441f219b1535803504                                       b77c21f02e76dea45fc8d963c7a00f372facd73579370c821ab00ec6
7900       14628 c5cabba53ea5ab06ace800223f4dc4     a912159bba0ea76d7647b                       1DypCx9SdLNqfr1oYibr8jkwPVWWJq55UC    730ca33d7f1b1f34da
                                                                                                                                      04caa4ee8fa56dfe7b3730f2d2f913d2643b9cd62510ea7f18d1a82
                 a241575799fd6bafb3a64a4c84744f9998 00000000f41063514730a0b635056c879ed8c2dcd2                                        aa8ebe98fc1530cc18a0c3067d3e66e694992af232292f18518bf3f9
7901       14631 d30e2618b59edb9dc29671966cdbe5     5a432c4c5c8f090cbdf8f1                     1GUrBVUwXHdwSY47TvUxTAUkXZyd8gjwkR     24f073d5b777effec4b
                                                                                                                                      04201300723ea923921cc988376e1ef77626a96becbe1ca6c978d6
                 233cbe8a70d9d18cd2e341102785d2b48a 000000004ed698b98ec26bb1733afadaa0b0b407fe                                        07ebd118e03d3f0099ba13768e2eedb4872808e4d5e736af09ae1b
7902       14632 ca70d972deef64fa935fecf96c3469     6292b0b83acac24d0dedc1                     1NFYGEDELWHoWBeW8hi34txuBRFBvxMk9M     77d979f828e0cd65664854
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 441 of
                                                              913
       A                          B                                       C                                             D                                           E
                                                                                                                                       048e11aa25a7e67286f94284fd1194aeac45d155dca8d2b78f8be47
                 f4c424b6dd084597fee9b5b3023bedecaf2 000000000e19b1ac5e484282b292afe554242aa731                                        d930861dd2fcebc6a4e3b5788db4938a434373cadb0443c63b078d
7903       14633 08d429381b6b2c4af476cc777bae3       5aa972f0e17ef3049df381                     15Q4CDYquZ3s4dFmSpoNsWuKNisy2o8xgj     4c535c10ad19302f41488
                                                                                                                                       040e01232c79261ea1b00a7f4e1b7ab9640b34f2c8d8e86c666847
                 c55abce561eacb307390b16acac3d41b61 00000000388426987c7fd3ffb08eefd5fdc7dc5ce58f                                       bf7f85897839f9ff2cf2b9c93e8b9d707cbcec2c9a42dd24d5ab9669
7904       14635 59e7c22dd910faa433dca1b621da93     ff7e66b62a08b6714509                         17fviWyp2Tyv1s2FY6iKM1nCYouPnAvK1A    6eaf7c5259d1a72186b8
                                                                                                                                       04175ae700b6566e459e37e76d9abb180d7470eb12f02c1c55448b
                 2d8f1fbd09d1a7eb8e90b86612b3200a98 000000005bc1a9e15ae6ede1e4b92df76e8e087e1c                                         e2f2118391fa9c06574ea31205425a60799835e888bad0eb3272d9
7905       14639 4adbdd1ccc203dcc257cbfb86dd9a0     600764a3d03f7a71984693                     19MZBtigYkXd2oCyB9dESR3iBRyKH9q9qM      382e72a44408a735390e72
                                                                                                                                       04bc398860f10dc1f993af0e4925a370a51eca00bde516ddd360c6d
                 70dac1ae4975d6e37a8bedecc0f0f4f6234 00000000417ba988c440bfc93d4f99b5e24a7230f46                                       f22b5beb42a9171836ac77114c101f54eada66bf515301c6367ae82
7906       14644 76902cec2f403d3f3589d5c61277c       afbd1fc84634e8c136885                       1GnEKVY7a4poGnuQaxxzE3XBY2Svg7AMAu    6aa5e59e2f2e0dd6fb11
                                                                                                                                       04d099541b95f1f2396c4b341941ebde32e3b4f98a2f06fe01bfeb8
                 e7120b47a57a721f19db0c02d9bfbaf0aa 00000000d8f15c5dce03b4b238546105daedb047fc                                         a1db55e121dcfc7abc3deb025fa78f6c2a9410534383778b336cb87
7907       14645 af1634ef08505e3370d466c48ade96     5b971eb22273ba9258c535                     1FPUu1iKwKMTFMMKAFeak6roYF42vpTanV      e820272a67bd20209f3b
                                                                                                                                       0435e98fe18fe76bc4a1ed921906527e77d2f55bbfa529823820433
                 42984e85df231c2af9e9c3e6b781dcb31d 0000000040f7650e37278741115d93a2c4b525e52f                                         cf192a527f8067113e09910463b28706790346e26ceda7c61737b3
7908       14647 a08a288219862683af4184e55ad54e     706c777a856572a77c709a                     15yUiR6uuodrtQXVNsW9TaqQyi2MUD6KQE      85870302a5c05f20a6256
                                                                                                                                       041ba452638d87e32e7426299502b736e20c5f28d4e0622172df75
                 8b63ea4b49c0b3c91eabc80a0575e444df 0000000092546ac245553be0f5201da0ed7badc198                                         bc36d699968599727515307cebdffd6a7f84805192fc5f1c45f798a3
7909       14648 752c8170c5ccff03ece9841e0026ee     8332d474ef9a01b83b96ee                     12h2ZELncPFAgcehFrs9bzT9CZMAnY1XnC      ee31ff34f46f18bf3554
                                                                                                                                       0454dfc81bc4907ba0143a96d3eb187ceb8b70a82432a80864aafc1
                 03794799187cbc54ab539d51acde70334c 00000000e7b4dc8a0066893bf23f29ecf2dc40e3fe6                                        317dcc6b0c3d5d24ee68207e8e55767bd355f55bfcfc350a74f58bc8
7910       14649 0d1272ab154a10dc4df4291c0e1f95     223fd0516d46975f4b2c7                       1EHiQUvGUsjr3gArbZRsNxG64tkqCicjHf     2326639d3e2fccb6f4c
                                                                                                                                       04b3211b43e5000b2ad82a44bf583eac710a2f0afe70e146d42d41
                 cfe2f9565360e2d73c0a2825230c208ac6b 0000000073c005941faae84ed1ed4ba33ae5f6c77b                                        b426a0ea0d8974070bb2632346e7ecc84e944f3afa1dff384efdc75
7911       14652 9a56990a517bc654478589a645e85       4d658270113592564de20c                     14iq29BgJaqQQxijgE1vcirUPcDf54dt93     367748a4a8ac39b10272e
                                                                                                                                       04c23de9cda69b6033aeb46ffb556d02bbe0074bf5b09f5a5883c47
                 af76741d59499d45112406f64bdb81a5f3 00000000a8acd6a076fab703ecab39cb28e2c3f1d75                                        2234ebfb0a586065298a90fd3a718f540550c824824f3c3120c7139
7912       14654 70ea7c5d6884592633d8a4fa632fef     c2ab7006eda9910089ab7                       15yxCQLaJh17TQLqzTgVKZb5N6UiENvzan     bff211defebb54fd3370
                                                                                                                                       044d678804560169ec3737aaaef7d89d133ea4cad3a0a1b7e94c8f
                 2a1a66f03f94ba2289ddbfd56faf7f6cbc78 00000000933c51ac2f12e4869fdeff3abf890026c46                                      148a71f80c6b237e71806d8a561e999efe8ea1841683fcfe415c32d
7913       14656 00a26e119790f01862648d033cec         ed8479c014cd875a172d8                       16cqPGKwh3rdC4UP1Gz4htPNyUPEDQ7jph   d9ee8c7d4c6ff8dd849e0
                                                                                                                                       048d64c0f519dac2068f957e39635e6c906f6ce273f009eeb05dbad
                 40b527fb3b33b22f1387ea95dc90ac17b5 0000000036ef2863b92f7d49074bb01b9d5aceb8ae                                         6a0839286bf959f7c93e64119a829528dacadf39c0c922f6ed0d1df9
7914       14657 274a7b1c264596400e7f8d41f42f38     0667bf993cfae069492f03                     1NNj3RLk2xvShLB6tofwczX6nU6xEXrx2f      744a14cfc732340eda6
                                                                                                                                       045179021820af6021591bc9321372d4fab2a8fe7bb9372a104020
                 0863b4e6799ce84a3930ff392f9833874bc 0000000038f2ed887209bc6ddf25a8105c39de624f0                                       dcc908094eff3b7eb9edf524740213f2145f93777557ca28bcf0eb3c
7915       14658 dc80f2d6a4234e49b7504459e56e1       0a574b0b85e090b1c322c                       15WjedLEkeGFatUbhfV7wo71EarPdUm1E9    068de753b93e63a13476
                                                                                                                                       04bd2d15f89789088a7c8980d23de35d86df77ac133063d6e50916
                 84f41116687bcdc9d04481a1e8c1b3b5a4 000000006869145acc01baa3acdd701b820c28ebba                                         36429fa38977faef01184e303092b7ae2291b78b4ac490a60a5ec53
7916       14659 5bfe0d5e7424c69d868e7ddf228ed8     f8adc8a3832d7632492e4a                     19aXsBvYyGeiFnAbCaGWtmeQwiFFxzH3mZ      d1f96859541e9ae42a577
                                                                                                                                       045d3e416c869f5818df82a45d71c8ecd62cc9bd4623a5ca645eae1
                 345c3a8ef47632d04463394ac703cbd709 00000000ae62e82498aa27042a56cb3519e760af82                                         91f8c4b7f6b69603adfcca78e51fe41a3141e9596a167ea6f280797
7917       14660 3d1d2c47675f8c9b7afec2f49aba4e     5fc3934fb63e0d353dc576                     1HZsr9fE6zi4bGrfzhHbrGam7dpe8uPkn5      74d4908f369d16e57744
                                                                                                                                       0410b4ccdd796f3bac99fbdf59ca3cb925958634d1992777ec527e2
                 b43d7ec725bef84931c07063531e6089a1 000000003d08d153378e3faa9c12a4e100f8eb4601                                         1fc3f02ee79b812e433356f25d223be28f0287aeb0012fd8a7e7c6d
7918       14664 b9553838fbf6d57508c18e180023d8     abc94cb21e91d4244f239d                     1jeohchqwCHa4rSKJ8zWEJJP5TBUREFNE       1ca47260befcdfefcd77
                                                                                                                                       04329ab2deed23d1311d0f9bcec2e290cbe640b1659bcae6c0c37c0
                 32ced55d8a15fdcdfe2ddad90e408aa290 00000000e42f8bcc16f7062bf015e3492f4a688d9a3                                        e6a9449217fcd7cb53bdb7065797170605115ee0955fd7df08c3207
7919       14666 40f541ec8e0de9f627f3f327f024ef     b921e1babb6fb9c2d0d71                       19yJKSqpxkPyiof9rNviPkx6AbihPK6Y94     010f15d0575149675bf6
                                                                                                                                       046735352ccc7a9ede10f436d3e450d704a006e46e8122821dfe19
                 0916d681af57d40f205fa41198568ae55a 000000006398c53ce4fa3e32c35ba775766bac31bb                                         efd1df7762e143ba7508bc3800d3350d1c14a1239cbf5200b2e857e
7920       14667 d844590e4eb0bf2e8393b7319e366a     81ebe83ef2282734dd488e                     17dPBqW5Jh2o6obwKD8BzAHAChrUJRUXNn      35c23d7a84a370520be00
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 442 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      048bc613916dca34e7e42ee4cff89f706b098aba486308002c606f6f
                 2459da95cfd16060b972700ef6f74d0273 000000000d179a67415129a1fd8895d4c754736980                                        51d1790cf0bfcb6d258c46549e3ba442d37f892e5033cdf5dc2e9fb9
7921       14669 a48881d020e6c8eda88ee9f87efc63     48672cc5066a678837c520                     1EtB5Ek37XuPmbnchAoBGbcX6KgrGUBNnk     62468f4b9ea8d8dbe3
                                                                                                                                      042dfeddf71ba51250a0f07006d0522b9598924ef712e633ed1b7da
                 817b7e7a2880d1d179437bb7e0f7511457 00000000c73b3d881994c48f317821544ba3a88760                                        a58e40491bd9dc285be34f48b8d63e03e98dc098e6cca4f4240b64e
7922       14673 67418604497988304c564c65f1c51f     cb17da894b8c73e93fbee6                     1FtQAFLReJmnMSh2uxwcbbJPLsbQPw5Fa9     048941f3e5dc7f078bd4
                                                                                                                                      04536a02bae5b72030736b821439eae222627eb98316870cf4a6fe
                 a7558f2553bf2144218b0390f218fc6d293 000000006efa199df7681b2eb5b31206ac9f305400                                       0c6acde9039e7755b9c17dfd92c575542aa828040616c788c95cef0
7923       14675 c679883c8fa5025fb42ae940ab50f       3b5d2ba0037022cea56fca                     13owFtNVaZ1tDeiUQxuhLfZE5dC7WdNwEV    5f421ec1c1899be360da6
                                                                                                                                      04a358967452367634f4b3c84c15112207638e6bbc410cc9e7b484
                 d0e2f027bd2634d947bf40bc2e9a7b9131 00000000bfb8968c2bd8d6809ab2e0566efacb289a                                        3920aaf351d8783d60e1a62b476a86ff72fdb2d7ddf40cc1691c6d1
7924       14677 1a1c715a3bb08f1bf8960665b15681     abc0fd7c580d7edf09c4ba                     1H3nYSDwpd9FbngPF7JzDVHPNVosKjucCG     1e96d9f28fe8b8b9505a5
                                                                                                                                      044d65abac33054f1732e1d24f1d67338a6bc819ff15b8390fda317
                 efb6b9949736d194090512fb8eb3d14552 000000003c9ce0e0296573d727ef69f1ace20d9b39                                        a5a3ef5e32d693ad7c8feba63f4aa6136090e4684c9298a73aa87c7
7925       14678 ccb8c216a8eb31b918308ed556b287     4e22abe294897b8cf74bae                     18F49Z77poxem9tbcLvkMLEwF2hSrEAwwS     7aa77caf710e7174a476
                                                                                                                                      04c982b778d48dc3917110be82f1e0c4f191893fbcfebaf77581e3ce
                 39e26f28f42ec043c28657100330a55cf7d 00000000b630bc0e217b3493cb44945c4c6b4bc11b                                       421a976f63a0ddff7a07f6bd835867273eedc40d3cf23c9b7f98836b
7926       14682 1ffa4b48dcaf6520bb657ad09bc41       23406ec2a50932e869e7c5                     14UTTwvXuzFMRzfoqmbZWn7sxAU4j8LuAQ    9b89412ca422cbf869
                                                                                                                                      041b598c0121fb3630076985a06a256b7c4ecba3510358d3848b7e
                 ad2d160fb4953ac7ee3370f87b8b9f927e 00000000233aa7d353ad03cebff943058a632e7d11                                        d3835247327659de8623c33040cacd8024c85e7d559d63a7e782ba
7927       14684 50a2da6e18a001f1950689c6974f5c     03a27ab515537927d28a32                     1Ma6F4EgH6SxT7z55NrZwkvkHBBeFDNTEA     aaa449a7497844a91dffed
                                                                                                                                      04e2cba706394493835a536a8c164e4f929e4d969d6d029a5c55ce
                 2b9f3ba8912fc08ab3b26770a7b0b5bad3 00000000dcdbf1ec1dd2c41a8de62d2b342a4e2098                                        bada68633cd41d0399920aaeaf8535c5a3e2d185fc961a66d0a08b
7928       14685 7b84bd7ba6efb586dd22c2ae5212cb     252f7ce7769348423e6746                     1GDzABC6W1a3Dv6xaYHm1fi17GMnqi1asq     1cb74d53acbbd25c92c03c
                                                                                                                                      04f45229ad1da632d605cbc54d168153bf3725a6b0f2eb4b6f5f9e0
                 250194415706234d90206fd024376f875f 000000005a459bcf866c15b4bb0c9440d8f10e6ab9                                        a492b38f64e2dfc84fa4d417ad8b8ab354d35ed4cba23321f5f42ea
7929       14686 89f3576cfce520e0fe04712f273de8     66b55e2ad50c2b80a55b2e                     1MYbnLWWYfpAorJVSmH131x3HhNpLr2wXR     2f1b8ceb4af43db4ddc1
                                                                                                                                      04e657b4cc12400f6682617bf37d67d56f8dc1d6c3dce3aa81b327d
                 bdf5654592a15e1e66bcd247a81f043fc63 0000000081d3598cc7c3ae26607c049764403f9c9b                                       11bf6a6ab84f2000992588855b842df6714f068b1da161db2658073
7930       14687 2af8d91c155b234e9731cf600bef9       0503776f51617607be2948                     1JXz2sLLDN7BUimzNU1hD9GQbMxfzSSkru    6375e53b17af22f2b207
                                                                                                                                      041e7fc093b4ebcbc1eec793f9a760bb2e9c06a5aad56bc11ca0d5d
                 2d20666c91dded368f600d616af8beebc3 00000000b0fe11c67a0c4f73edccd1f754c0f76e358                                       629121013135e71784b1640aab537cdcbb80c9734d42190dbd0460
7931       14688 ec4ba6b597f3cfe62160fd0596dbd4     d695338b9264aa6accb95                       181VSkV9ER7SVwGWcwTPy8wpE7FzPbaPbX    4f96434ba83ccd0a7d017
                                                                                                                                      045731dcfa8dc31f4e883ae87021b9a5ce0a86f48f6c260c648377fc
                 9c1256964f74399c5c4eb6b214fa0e0c047 000000002747d23f402fc3143d452072bbf73ef4a1f                                      0c44b8d5ce274ffd32a05295a7611f9054a117c14d6c1f1da086f5d7
7932       14689 07b80a9705206d8ca420064a126a5       16d663e675774bf86d21d                       1D44PAArrXzh3wgrqLsZDzmoRfyxob65Ey   d34b16e66f61bc4e8d
                                                                                                                                      048cd99b310f46b7fb1815fb0500321d79db06958f74ec6c81b92f1
                 23dfb05fd9893d147e219dedfe63d0c4c3a 0000000023f5fb89852b639ec46cd17f943573ef1bf                                      250e0ed83beed31c8dbd0246811efb45ec183f4dd0f127c42dc2880
7933       14691 d9fb57403bebde264c76aeb040c62       8065ad8c5ac61fcd9493d                       17ENsfamjY8WxzgZTnBdqz9z8mwvrQohvo   2d170ad1c5ab768458e3
                                                                                                                                      0468bf6dbfd041436b83b0abb9c34a892cc70af02cb49c4e19d4d6f
                 11748b00370f89f0d3698f8bb7b9213895 000000000909be06f794c2b51093047123218a6d18                                        bff45b5b37907e84d085876349e6de37765a3b432f66b6bb5f00044
7934       14692 5cc01819b95ba48e83703aab3a6f73     b62f5bb89cb49eaf757f51                     1PD9uMQ9JWqDmPZKwLQ5xCVPWATePLRCqf     abfe81e41c7ca2edc7d1
                                                                                                                                      040e279c8b15cc6f3052d0e7abb4217dc269fa6b21f11cd8c7d6fafc
                 a847fa68b891c1bf2c54f6118a4d6c73685 000000007f94a197b786a457c842a2ef93d90bd719                                       25bc33180672d655d7f7fac4fdea618848ba85ae8d507792ff8fdde9
7935       14693 90d50f9c8aa71e0946b7364120f2f       fba7d317fd16c1d2106acf                     1EhBs7FkzHjBY1JgL3xHdz1pg5SrepSXJx    27ba28f193f0b932bb
                                                                                                                                      046b68565ca54597666d7596e4308be5b2f430dc8f77f40484dc012
                 6853fccfb6a29f9500f076347a60457af02f 00000000638369a851b2a327e443d8916794d9c45                                       2a2f9a4380a8ccef0eccabedbc62f0b35d3044892797115e5cdec94
7936       14696 42441bec66921496edbc11969d53         70b6fc9673f8d1727aa0fee                   1Ddqqua6AREZCqwFLgYe4By2RZX2ezvrPx    b1bc1cdfc9de00abfd02
                                                                                                                                      04cb80b1bbaf5254d4f8b2b6b3358a231ae77792c82399c3fba0e84
                 3c320537cc4f0ad598135e43b4f99d198e 000000007cc0ac87c98e0978e3bb5d090f5ea19907                                        9cd1f2c56f8f288324449462e3d3e29a1a45918136557077f6363b7
7937       14698 bfceb7b0abf06cffb09127f9c81922     a3e7921b770603ceef4572                     1AVJqt5aLbytZDHegyna6fa2f7wzEGwA1z     fb966043ef5e55d98b16
                                                                                                                                      04011ab8210d880f8209415d985f8b54cbce8340a1f9ccef20f166e3
                 1c20f9adef28952ed3150c51d011721dffd 000000000cd2feb5d7fd04d28633279a90978b42fc5                                      a8e9b7ca9fd47d5036d0082efffc4a98fb39ccbb714f815e4ee4824b
7938       14699 7591c029d389979b627104a0389f4       0b65ca35c215afabf28a7                       1NBGY37XZExBhEpJ4Lqp6k1hYDHuZHU88F   e21f0aa34b2c7d1c44
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 443 of
                                                              913
       A                          B                                      C                                             D                                          E
                                                                                                                                     04cb5af67b1774341c7f867ac532b5d0a216cb4d2c031c9e9c6dbb3
                 f2819bbad95923548c6b9693e676a236a0 0000000074882bfe743333f8e5c0c1adc560444b18                                       c38e18a5086e6fb3d2ab68b267f7e4fb914d481504d6165ff65deff3
7939       14700 d4ae71ffc02c5403b65f6713f8e7af     d41334164d7862c09a0cbc                     1894JpvLik634n34w7rft73CuWC9Qe6Yv     27992521ae4ac69e162
                                                                                                                                     0432e148fb28359b5f55d8f45ab5a9ee1b018475a4ff221b69b9137
                 1dea2a4abd394b32dc83525d28ef15c0c5 00000000ed0ad507d4c53ed9433678ab12b28925b                                        0f8aac5b701abbd8fffb051184c94f22fb700644c7348fab22f63012
7940       14701 e88ae6c300e9351e62f149e6b5465c     252108975ab3d9d8b68a8af                   1EmHmppX3CpfsjHK5sNiGp8hsyBejaaPT9     39db4415fa207e97368
                                                                                                                                     04ec342fdfc29f83b9e3790e52dfa33a60a68da3c026bf18ee0adeec
                 b937da39896110dee5537e67a3875e3df0 0000000070f00e2e1c634a4eb65a4872b7e5d7f806                                       9f2ccbf97adf1fe1fe04ae7c88df85e5e4ad8343a6c1b09aaf130157
7941       14706 7306891a78f0fe24b13c9ce2504ad3     45f8a0e125de5dab334a56                     1JyRvaVPdPBEYaXvnghV47XGCmkvjRFCDb    5f076a4e3cf1ffd4eb
                                                                                                                                     0479f58bd100a5d22eb4ccc8dcb7e6d2f40f93ecc1f215ab65dd96f9
                 32ba7f6528d9f227f517ae667d66aed477 000000006b1859bc0fdb6779be3b61c57e1ce71e62                                       951b24f6a576614f095a56ea29f89109d652f74520d46d8c13dd655
7942       14709 1e23814eaeed606db13be2fc915d15     75dbf52e30afc0e8ba01c2                     15FtvLvBqkPWvFiKUJ43St5AsxME2AxLVn    a6d10b9c4755d9f5459
                                                                                                                                     04588f0eb1d35e1c195d712902fc2c303727a32679442f8e8e64d0c
                 ff3bea8dc8f257b2304bd864f3c44b7b9d7 000000009c99f1ab8993ce02e8af2073c025d526e5                                      6b5223e9b6687a7a14ab3d9051c9f13c2b29a29fbc4b2d2c6cf9053
7943       14710 89a27926c3acc1cc2151b7feb249c       e76219ed0a118d8e6854e5                     1NMNfTwYZQtJgGDBsNFdLwTEKxPrgVwcWj   f0a12f6ae6a687bfde22
                                                                                                                                     04998513931b0d00c40f869d0be785fbeefafbb608dca3106fba8a7
                 3dcba850dfae970a6bfeb3ad4ff5a470f11 000000007a2d0a37a1522a97e2d5004dc795d1c771                                      29ab7e74d0f40d7d168a3348f15f8ea91b2cf9d6bc2abf60dcd3b15
7944       14711 2084f046ddcc1623a5a0d7892ffa6       a2d02a0a205c1d399e9bac                     1KLUhhEC6MFdrvbDqhxKAMPd7pTRN1bFd    17b12d7b1e7b4fcd21da
                                                                                                                                     04e27a7bc5bf7185b42764e312eeb2da7a67d7a759b6c2497f6a0f8
                 902ba009db95f4574ad7f53536cac4dfb79 0000000093f004b4d37061f6937b9badd8bf482b9a                                      50fb5691d2148cf4b59bb43c3f62624005d6b68fcd651703488169a
7945       14713 82a33ee1668335aff58ac0e2967ae       8ef2ca0247872acebc9490                     1D3tK9thW1TZDc9mUYrk8PUj2M3F7mAnTv   fa61f7fe1886b976c787
                                                                                                                                     049e424cedbb4b44e85035bcf10061830b72ad3fbf14a51c2fe051f
                 0e6a33856ea480a4ebb6ae7c0d25759b5 000000005b737fef81dce17099315266527f08aeb6                                        895c868760217a0901251e9cf74d7d842bb75ed05d5d0ce6e3ad2c
7946       14716 2384fa4bc0750a898eae5dd2eb7c357   440789714d611fac5cd452                     1HYPkHJGNQa4F3QLgsE82n5QXrqo72YuGz     ac6ead72d808d81fef461
                                                                                                                                     049b9b92b52aab0a3f4509b6b02971553d3bdea9727b9d4e852567
                 e6023aa9d71201321ab5fe6835fcd76430 00000000c5fc43e32cc8b904c73d8a641ad90c61155                                      a58096b91b6cd830e5d0b90728f3c311a61eaf38ed6da4238c826ca
7947       14717 c551465ddf946fb5a8fb8f2026a9c7     58ee5bc2a27e5e35eeb8f                       14SiPqNrPpA3Z1E25kvb4JMjXWWmF2Qikp   4ddb6c0a679f37c1fc368
                                                                                                                                     04b6b17665f24674da82b1c0530ed10c0d4bdeff595b76dc872c256
                 9d7df8842248213c44bde1a6937f8c28b4 0000000015e91c5171faa9e0a26a754eb8bb8fe287                                       02e31a5df5c60efc8254dd81dde612e81b89c2d04f6f898be2667ef
7948       14720 4c9729c431b732cd3e8fffefbfb9bd     b09d63e18f04bf1528f06f                     19k3CSKXnNAi832KQDC2ANW7bnw2he9gUq    01714420aff901d7d08d
                                                                                                                                     04bea603475ec1cc5bc3d2a7bc93e3c2b9f4e9aa9171b4d4a1c7f53
                 99afdf1a13cddeba0181409d7ab8524c71 000000003c04e87c4659cf1d0da9a0bdc8557e9e70                                       54d188137a44d90437843524a0ea9d45577cf555fe2fe4e49d2292
7949       14721 2912ecea27041c720a50e8cab7c7bf     a697d68affaf58fc7f5846                     171jZXTEuv6jx5J1zuyi8vci6G2voDYTfa    973d4b67191c9aa8f944a
                                                                                                                                     042427d4c21c48f5266fe6630f068280b5f6b9456175910ec8c50c8
                 45bbda1f5186824efc8e97e875fd83bfc2a 0000000082d5e4346ecfeb40c7433dfda7d46a2695                                      a3c6492e37d5facb3820b9fcdc34c82de51191545a2b09fe28e3abd
7950       14723 6b1235bc949e4cbbba64b69a90f84       2afd5234a387259b30084d                     1QGZFZ9wqATXwQak1NcCATKoXkqTEBNgCE   6dab6f4c8cb97c36926a
                                                                                                                                     04f56db396df0d46517403060c7f2d89092145b3a2820b8f063b092
                 690567602057a7c2e42be05c3191c2641f 0000000043fe9299fb90e6319a2cc9befa50dc3e273                                      74ef9534b2ae9bf367515ff4dea8ce9a2afabffcb98befe79d41f92b5
7951       14729 75363399e62d418804e3b4f480a3f3     b1fd892c42dce83932b17                       1K8v6eebANeh3G3hGJ7inywH3C9A7ywdtb   0d212f509c5d7d167e
                                                                                                                                     04725794a98be1eb8da6bdeee3aef06ddf95848dbd2b10b4b61dc2
                 95488f2a5eed4fac83be4e595508f94cb8e 000000007ee29c14f422df445f1482d73ebc87e5010                                     69fd166150884e765cbff26e275e4637dce0dbb300381d16f874d63
7952       14733 8d1a8ca7aabe2cf4a83eeaa0ff451       9f325cc46e570544017af                       1PGWwUoBciGYTy5FgRxMBMJ14syFBTpqE   1162e48fee081b74c50a5
                                                                                                                                     04f8fc250f337089df0e6b46a5341471cf69384acf2b8d50ab323513
                 7685779d54d9fa9c85ed99fe89d9e213b6 00000000f13c516b362cdb7e060a0ef13489e90c0e                                       d891ade93f7c2c0dcc844872f119fc903297cf5319e1236548d48fe2
7953       14740 80210edd727b9f44e2bcb31e294827     1fdc00fd2ba5b129cbed8d                     1Hgzq8YoNnnwozWMSXzD4QDd5b5dae6oDd    7ecff5d641d12c20e2
                                                                                                                                     04ec344342125f3a1fc5ebc28a2d594fed63f14a7f655142c89ff408
                 208baad0449a2c54b83da6e695c976a923 00000000ace879dc4732d094b20037a06b555d3240                                       b2704d56ecbeac000379560cf5c0cdda909a2c74f1c50ad70694e2d
7954       14743 38ec47246db28620da63f0c420e11b     2a3ae7a5f3b97ac83abf15                     13FPGnXuTiX81KvoHCqqe3cr9CXfmnN3RD    93decb6abdb2460fda5
                                                                                                                                     047e2283f2a1d3aa9d9b7bbdefa0aa9ff686e123eed5970e6211888
                 f2cb16d39756b5f0b99bbb60a925275eb9 00000000590f2fb49ebef0ee84537d178fae442e60e                                      676c3d2a51fb9a38d34bfb7d31d62a8fd11b22a4cb36beab230fd18
7955       14747 3d72a972aa73b8db0fe446a433ffe3     7cf0c2f7c023c5ec339bd                       17CWdbPBAoBh12rLhYHPUrFMUL6PxsdHeU   41d6f269a5559d85e853
                                                                                                                                     040438472a8547a50f9200dfad182430e4db1dbc5f5a6cc8c90d923
                 c349c7b9f6d96b83aba05117656abf4065 000000000c59d8e0b162134fb836ab5d8585376f7f                                       4b2129246c115719859f3debbad191322a98ad5fb3060c659268ee
7956       14749 3b3fe3c2db60051a323ea788377cee     9db902c6466cca11fe7f61                     1Nat11KdAkBTjtthmNinTdp3Vp2NMtAvWv    95c8f9046400cef85c71b
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 444 of
                                                              913
       A                          B                                      C                                             D                                           E
                                                                                                                                      0460342152db16bd9ca04b088a93f0a1e89510653c10e0f2ae8767
                 7be8b1e2cef2320b5def66a897abef21d8 000000002bb00bf7f339b1ae083c8b9953bb1e4b9d                                        d51455d1811ad232170da0899562041152a70686e687b5562e201
7957       14750 91cab83610a7bf539c7b7876a3b7a6     9485b753983ac9f0ee296f                     1BNGWNJwmZicdakJZNeeMsiraZ2CAKkeku     980e73c3fbd95224fb64125
                                                                                                                                      04764f7d17c0a702a02ecc3b622812ade31a18286c14ab10854b50
                 08080b65364a54dda193d4d83e231727a 00000000a663089d56e7ef77015f32c3bdcc5d0324                                         54b0a7b3179ae21b1fe3f87f57d17ffd687e017df87d4db1b534671
7958       14751 6ab713b7094f9a8791d070eb735900d   16112c28c3bb0d5a86977f                     1DzTi2o5TrPsuGq4WJSeeejwJwpsxWReTb      921f6f92e1cd4dce08ca2
                                                                                                                                      04a220d2a72418656d695e64e7b11bcbf435c0d672d4d6acf1a26ca
                 1b26f07913b12391d36adeb7b991347885 000000006ffc3fa0ca5380a58fcded00ffb1902968c8                                      b2e34f0b5f799538c3c70921fec6e4a5d790103927455bcd3e9e879
7959       14752 c03a19758a429527f7c2870ed09d05     37017ff3e2010671dc8f                         1BSVhNCH53SDwBDbmurZiaZTCYdWzb7wuC   bcfdee5b3ed76a75e143
                                                                                                                                      0481f7b1b9d9bb101792d9c4a964926539d4090b7e487e309e29d6
                 1a71931312886e02b12266cccde4cada9b 00000000a5cee044cde46ca82d5c077a7857b34c90                                        0578fb81f6e83c3c63e5b177ac5a09098014d1f50d081ec914f297f9
7960       14753 96b050c8ed55d26b64e15290195946     0017fe62fa4ee0cd42526c                     1Gn5zYcueDVAEmCiyM7x2w7qZHeUXDpxZB     7a4a1861b511a5c2fc17
                                                                                                                                      049660fb5ff983d39d2896e43b66233e8da5dea427c59deb920e50
                 f1a16d159298bb47eef428f63c68ccec315 00000000e963ed31d99b8e6b1c001356722543e69                                        027c19e5668f04cd9bda406f48547cb11b18b0a3911702fe76bc49f
7961       14754 3e75346ead5dfc36f49d23f0dafeb       864d6013bb67aac15722d21                   1ABrcrSyuJ57ohDaNa1YwZwEM7vaBZaKN2     a4955edb68a56b858d842
                                                                                                                                      04feed87bc2da9ae6d9090659c57b764d5a35c42599634d75b9cf9d
                 ee30489b3a36e89e5ddb8d36cfb2e6c38e 00000000e0a4352af0955e2244f45fa13f0c664bdc4                                       6d62de46aec1c72fda510221e4173588b361758dad6de40a5d7a23
7962       14756 b09680ad9c743d6547359bfb74642f     75051998ebceb23047012                       1458b1uyFnQs4sRcCmWwFFgsosLWmmTyU1    ee7fe24e20b17df8414f9
                                                                                                                                      04b1894e79100a11782652defa198a21d1d41d8d3214a436868bba
                 a24fb7ad192cc1ae883b145433b9bc105b 000000000797867533bb3a120ca7313a9394e9e1e                                         a4fdbd80d9bcfcd605e221c33f358fc38627a4d9d61b969781d8e3b
7963       14760 b6429b6915677f9803b9ccad316f90     28b1e907b16b4e96588c360                   1EjNAMAKay8jw5FQ7taFBrEAeVJheAt2mx      07981c2269bdc35631000
                                                                                                                                      044bced5ab1b2e9007980b09cf0c15fa68be06fd384b254a1b4f468
                 ee62c66bbf7544b6151fc171e7928fedc3d 0000000018de094544af733a8285295b72a01fb3ba                                       ba0cb3e04e4d284e51c3fea9652093531ca88c412c7f5d49d79cb20
7964       14761 071981be92de0aef3b97f2ae84a0a       8cf27c6617c962e93c2580                     1PsZ75fZdaH3FgFZZNSPP3mTH5y4xRVAr3    31bf54d6b5a0c1cfd8b5
                                                                                                                                      048b26432f6261dfc399bfd34fcafd5589f582fcd171ee926be99e3e
                 b858a7dbd5bf8ee0e10c96b2549e96a934 0000000094c202d46b13842070d4f14b692320cc63                                        acf4e6e3e005c00cad538058f2638198c9e78b8d1542ec7f13157e2
7965       14762 854826af3ed521b34528cc26cc0247     0ef06b7f4cb0cf86d69f59                     166MNi72KPzA2jxxKVkrSsx3XdVe8XQeZY     ef01bd3d51da4fe92d6
                                                                                                                                      0479329981bc1a72bfd738c1ceb978aaf32f299bb4c24096f001793
                 bd7dc47f34b549b021edb7ef27593e91d5 000000008041d91c490e8b3c3a9f96e128bd998367                                        8c1ef74ca992bfc8f0fa6a7fc97d88f6051ced47058e64372d23d410
7966       14763 5c105f6a932a092302b654abd789c6     a7333d9b02e850ec971e5f                     149xcg1q5zJPzk1hjDzeSb5Az17inTqtzS     96a6c15a95ba9bd3320
                                                                                                                                      0446d45f03f1452f716490b6ecd48799a1cbe3ee955344b4a882e61
                 b5809b349ab64500df16135228cae6b4d3 000000005c6c0972e67e2c4b9bc970c5f50d53dc807                                       5264b5f642abf86ceb21733db7472efb4dc9082932eca92dd6e3fcb
7967       14764 3110911ce8bacaad9b91417430f0cb     71025d1973861abdf902d                       16pVSd7NDdji7477hPRd63M6xBS6DNFdtr    ec5c86aabb49a8dc67ab
                                                                                                                                      04676dd7a711c4e0408bd4983e0b35645b9ad0b7d0a82486766b5
                 a8466035b2175dcc08a8d1e2cf6cfa1d35e 000000003e846df40cb5c86a932773e13dfdccfe7f3                                      da847ef65414c1e22b3817cc64a9dbbbfe564ca9212d2c58b73e18b
7968       14771 f5cbb7a4fc1f1e4e4ba3995584e92       ecfbf8be39a87a1ed4d9b                       12t1tj7fXUaN7AsWeu2REcZnEiYfzMcpJZ   d285b481c3cc9c6baa3f60
                                                                                                                                      046f6ffb10c40432a80782ba6f7bd2ea5418ddfa956aa2b9c0e138d
                 d40eb304dd28ae813301058783a72a9ad 000000004f0376a39673b56c74ad26ee8cc60c009c                                         e1e02b74d134fe3b14b84862fe3fb84581e7eb3020a1d4fc36b6044
7969       14772 1afef1d2754af0617721c6c2c585369   5bae27201deb88a8b53607                     1MQAREqh6dofuX1zuMgFDZakUrcL6k9cy4      99149e6fd42c01b06498
                                                                                                                                      04a1949ad441849134983c45e6ca2a80d38f1dc490ac3d5eabf113b
                 6c56c80cebc8612a9b37d0cf569f3086d83 00000000bfaef97bd7cef1774a63d6b7bda41f587f0                                      89e9e3bac33a0851c3e6cd429e4b2a909b87754d13dc8018308e54
7970       14774 b7c327da2f8ed0d1d3a4bfdec59ae       0ff389869483b734e8bbd                       14JawTFKqJtdTSE9fXTEVAWWJyNQNVh6C8   34b03d0dadbe839116ad1
                                                                                                                                      0465c7c053d58b0cfe1497f27a92f649b6b6ce36ef5bef9f8ce2fe32
                 cf6b8cb2adee12e2f16eeb02c8627bb518 0000000006bea170b6eaa10c58d7e4e23ebb1d398                                         91bb8b69d7797e285aafb43d813a520118f53abea4d73eacd43556
7971       14777 61e97c3d08940f3b8d24b56245c207     60673e8b4a336c8f2b1f3a6                   1G5LSCzpaPD6PAYCNcePdkUGk6xqUmP56r      2dc6673c66ed5a4f47cb
                                                                                                                                      04cc0e0dc4b45fc9b0de1e0abbcaa5ab53e0fc5a5379df4eb1b29f04
                 fae82ce0b0137ae10e8922aaaa6eed6a0e 00000000f4b69ed362944dc9d3e7ed4daf494d54d6                                        32a135421d2fe07f05d30844550a469053a2e0a50d7a990ab49ead
7972       14782 cbafbf2115c17f901945ae4d4ce81c     93192e6eee811064f82b4d                     1Go2ngfZ13GiSVHfEEsmDt74VxZUqP3eoS     488fbc463100c13954e0
                                                                                                                                      04c59873ac815386be68c56f3e91cb8d8fbea34ff94e7e23b247b05
                 cb4e9d0d123a36eaaa8895f0659708aacb 00000000e4444d8c4095955b812dddf910ce8f4e39                                        9dad8f9b10bc27c765b6802a8f129d94e4195430c323fe221c35f63
7973       14783 698b3ce3ecd47e10a5cde157a89d95     ded841505250bb0001fc50                     1AZSWNQu4MmAggfQhC8pHLetUi7Hw1tqEP     260180467349cf1d280e
                                                                                                                                      04f665c010623109fbf40c812552a7ea63a5b9ec2d4afdfe4db053e
                 2fef2af6bed5fbc5057c792454f50e5b964 000000005c66aa7ca37e6b9fe600f67fa54774d11ea                                      7a9f68e065c83861611dbfddda40fd4bac9f4d2469444ce13769874
7974       14785 6ff64ebff7a228b90d22515cdff56       cbc3875b6eae6f34ec138                       1BwwCbstV7c2hdona8wYuMYEbQKCZKoHim   e1c60517495c0f81a272
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 445 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04f91fb06903f5c2718ce9f1c72c49f793fd771253cec1789b9b2759
                 1f07ee90bdd144307832aca9d1ef90a1bf 00000000918f852f4815e4dff55c6c7cff39f85dc530                                      e6d57ad3f49f4d3c47a857eb0574a474921eed6563c2449b2b6226
7975       14787 a93a10d84b6a2b88e425f9be527124     66610df8f1603a0a2646                         1Fb6MiXed2N6HhNP5dBzXkH1YoQjgW4RqC   b7ac08afceb0a2ec8a04
                                                                                                                                      04fe62652b1441d060e98d1714dc765dc74c8d37d0b780a3e72df4
                 0291f0a0d5e19ab755d13de54c98ba46c0 00000000c2b086c6a015ae9b9950618dcc0299e5c3                                        d36c1d9a3eb43734a158a7bf3058cb52ed8e29959baea71804545b
7976       14789 7d3870a4dd50b2ae401b4ea2a685d7     bdf796ce206543b41afc38                     1BNsCNcoB291GinsNtMgAq9GmaP3h1bG4F     93c0c4a98b1cd8c1d16b30
                                                                                                                                      04f4056ce8de65b05a0bb72b54875a5cec2db43539043dd68cc9bd
                 1a2498c50332157a6a301c678fbda7fc50 0000000014666de5346fd7836222145c75b9da360b                                        d143108f07f8d64a7ba95ee4efd523cb0069ca041fd4d21ca43868e
7977       14790 aef3507267283489c57924681a1844     4f8f1311dab880239c0cea                     1MD3crZiiQ9SSidq8iAtD3h3sR9PgFTar      8fdb7ff0bb3b8b185f862
                                                                                                                                      0459341507100eb333d629af47302f8f3a0622359da24a4dde2bf8c
                 0597ca66ca811c311fa7bdfcb3b5fa43764 000000003843f76acc0a064de36db6c452d6b7b605                                       40c87ea5b4855b7433def78d469a02e85f87d5e187d66bb7041d52
7978       14791 a625a541492f9e08ddcfbed08dcdd       2eba70a85517dd782277f6                     1NJSPHmdkLaCf6oZsbV5cjrBQmuttmLH5s    02953278b0b037ec57eca
                                                                                                                                      045075fdc7ea18904e22b5a3354bc1f4e2c0e1c77068ab36a1bf744
                 03a370180d1d65cc4ae57989ae71343a93 00000000214bafddc1e1a626ac2427a8188b9aeade                                        7bcf99d6fdd5f41ff455f5b1ba930db24a2303d5bbe3421f5f86e3f8
7979       14793 79f00432f665403fd901e9238932e8     85edd2fa944a21170b78eb                     1BWfrmxvwcGDtNbXcxapFm3z2EfU1fG8m3     07ae0fcb2b616f608f4
                                                                                                                                      04354a81bad6ca3e2f19f4db8d44a3cf12222bf210fdf5ee22f1dda6
                 7dfc7b7d66a3bd8b2f896ecb5a80b6a40cc 00000000678ca9d518580d28da7106366357a3421                                        40b63eeda774fba440a710fdadce59bda0e9a45a364ab8e823418e
7980       14797 188b28ab9c6dd8ecda5febf92113c       0f6b7f819265a1dc9e40a6f                   1d4UxyUUJdmASyvMfo541aqFqZiwbtTsH      5fa37469e5f925e39e21
                                                                                                                                      043a6c87c60f48ea6b2b370f4444cf22acfa39e1b5c8e70470e51c04
                 0832b7dda96fb3a4599ec1546bb1ce3099 00000000380e74ed0b3ffabed8327128a44f7fe9057                                       17b2d805e0defd2c36f85bc5b0c4767ec1eede9142615e483fb0525
7981       14798 a6b7bc1a4ad1e256bd645813cd8f60     9bf67a8d94a716de4bef8                       1Nae4L1ww629N9kwNA7UeMBCAmwHY9ECzU    fac3e047e1d918452a9
                                                                                                                                      044212e1d576cd2cf5abf2f79349c440b8c24fe61e4c25b52b448ec8
                 9f3b2764de75518707acb8834a79ac1c41 00000000d7998515462de1adeefd9c97a0c1bf4ec7c                                       2814782c9ed810d96ac35956bfd9621d453e24e030b8446add87d1
7982       14799 5456daf0b3e945a68750f9ca3dd365     252350e2b30d8c3fc78ca                       1KP95gCTK3bMbLygVypZtR1A8RSC7waoFR    e8b38b6852d05cf02a46
                                                                                                                                      049613c9b76fbadaa18bbbbefed9c5e83cab4457c1d5b02b1fba236
                 1bd1595a782fc982ef9a02ae4bdc0ffb191 000000009d9d4cac52c74bd968bebe43edf132f2a1                                       1aa0e8dfdb83d9792a9a997c9383a974be6dfb866cda6fedd11cc55
7983       14801 2871afccf7db0973da2af4be7800d       487f2faaed66f5cff44fcb                     1waLW3tTv35JcjG77L19xLGbWt1uVYC6e     bc6601e9f1daec3533eb
                                                                                                                                      04e8a7d5a16696cc6359203de5ac6630857aef16d37a042d6a8cf79
                 e47b3a22e3e8801cd5776ddb8853b0d96 00000000fc42321afc5cf3d804a206f7430434d87aa                                        050e63f6a6d49ab82e2983541508b5369102355afa06b8f22c73a9
7984       14803 edbafde1928f986c5eea0ebbf07c767   90565fee6db43fa0d0f3c                       18NafVaqFp5MFyiHz9yjx9sWFj5RwzYEFE     aa68dea011f1963758bbd
                                                                                                                                      041005e41116807b98efefcfe64f839a8aed4690e4e2abd5c552384
                 b3bd402c4ab9bf1324f3285842095a554d 00000000c5ff572c39c926bf51bd2096b4f59e5839b                                       3d19baf3aad424aa09e49bb217c3913491f38af034b835e6fa95aef
7985       14804 b47c91bae2fa1563926d238b765de6     6e20811e18929eec822bd                       1EwkcZvpDhnynuBR8FypUjCzXARRhXbuRf    7674c2f43fb2a10b340d
                                                                                                                                      046e7c39f57472baf626fe7f20a2cba79af3c559eed81e9ac6aa9128
                 2d83136a493ab30a309d2bdb47a0554e6 00000000d303d89ff39bd9c3b15d48e5ef60eb0361                                         424c567cb9933250405fc538c90eefbee5e0ac33c1dee5a8c16015a
7986       14805 3e58cc25446dbb0be531198134ce8c0   bb8bc87aa297b395d9c477                     1J52L6Djrz5Z8RJpKLLZj5kz8TqnMPdPu3      1b880aaa423b820ea12
                                                                                                                                      0433519a9ddec46bf9b4392db57cc3681e2e5f358244a5d185aa89
                 9a7392dd6c52a0df2abec6082e49aa1c5c 00000000e6ac8d6fceca40de5fd31682b4961df0548                                       b922b1bd55f0f0e1ece59aadde406ac7d9871389d1c1a43ce8c5937
7987       14809 32bf5ba6982f55874ddc349580920e     2e202ec9b7f23beb59565                       1KEk2bjf1qsdFUnjhmzFyUKCeUFNFwNyjL    2a91f68bf5334341db41a
                                                                                                                                      047fa3496d3f30c03bac6d6fae373c0e6267bc9a7ae3986d4f96c27
                 0cf2caf7e22d15b88113d9980c08525d05 00000000713ccea64bba3ed556ffadb74b78188b73                                        b25bc9ff12218af8195848ffc7debd24cf1c12f140a2656cb0c5113de
7988       14810 505dc36d227414a7ea5b21c111f9e8     53f17a14f25d1a3ff9c783                     197Aq1bkQYdogAWsyCCviNUSGXv3zbaYKS     2c4c46dca1a7de1369
                                                                                                                                      0418ffdacea35ed45cba3b0ead50ba829b3a2614c8fdb114e4094cc
                 c831bc18eea9fb47629927f07a4ce4cbf0a 00000000c84845e054136e56cb7fce7bbf576df6042                                      fae9be63ece34749feabce66517144fa78b966c17318b301a867e42
7989       14811 ddce71ec32157df78c8ad58bae8d3       ded4faf3c6bf3b4aee02a                       1MT7KyKqxGzzQ14cXekEkhSTuoyxGU5cxZ   1357d2496939b6880e71
                                                                                                                                      04b7aaa73286ca889075a551205a8e795168d36b87de49a20cf0de
                 95740b67f78dbd9a787ef0221136d41c38 000000002bf3e4a2229ef285b65cec8d4f22fb64b96                                       eaebc3fddd750961082bdf86ad2905949011510f4bbc78e66d3fc78
7990       14812 d2b38a98a4c5cbb57d1153d523430e     b9a350bbccfae5cfea394                       18sEcYmn7h3jtD3d1wGijbDZgQgjyrYpzv    303a3472306ce953bc4d4
                                                                                                                                      04dd5152011647a67625c4814d4875db47adcb2ea87aafb8342b93
                 da96506491477d8f384569bb0912c0a0dd 00000000d68c699ebad4dada2783ab03f4e390a187                                        194115ff1298a14c0b5a997f15105131163384414854745399c8bc4
7991       14814 e9d5f825a95c044a5049e9cbfdce96     8a59a9c7cc1d27d70b378d                     1P71RfwSUyxCrP7NcbHBou5dmaV8aH9JLi     c8406ca9b39d27e639be0
                                                                                                                                      04804945b1ae0858d6a1e814a14844c48757a663778f295da3a370
                 764392ce6876ea272d29fa22f4c8047dc0 0000000023bdbe463c34809459a01d16bed22a249                                         cc74e15a045d1630a4972704b6a408d153de6d238ed130d79316aa
7992       14816 a9ae7b48a3c701d9289d81ca48e845     8eaca4618aa54d7f19f7e3c                   115EhoQoAAnT9uXxf9N8vi89ZJS28ko6rD      1d4579a8505939888c4c6c
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 446 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04ae35fb59e242501f52c2085880ce5f6d43e203f2af41f0983562c5
                 3ceb73cfc4cc7f7a4e03a2d96a82f6e9858 0000000099421dc3653617ab44e928c3c0654f9cb5                                       f028380d10f4542eae89b023b9cb3ea0b6a7bfed089b29e899cff5a
7993       14819 e094023ba204cfdd3cde73f1fbbea       5e7d2cb7ddd628daf37134                     13wHJQx3kVEZfKT6Vxq7F1juWEAYz4D7iC    e10a90c1599699443d7
                                                                                                                                      04ded6238c9c73ef9569ccbe737e7f98abd0c49ecfcc32a6e838229a
                 b6575540954c8366196bf475b94ea17084 00000000f0466e203a0af460f918f14ed1d6fd3738f                                       1878ef0032e738225cef1f380ecdc27f6770b30359fbf33f3676d6d8
7994       14820 fb49fffaaf716e199bc9bf069c3edb     1d24c04294fa64be5f86e                       1EBC7e4LMq4PgNCZyBxuZvxSqRieZ2p9AW    1b91eeb193e9a25926
                                                                                                                                      048e4217524fd525e6309cb5c171ae23e78d0a3928d251f7d3db87
                 24a2d1dce21dc6f1d6311a9ceb81e041e4 00000000d6df48f12b07577b88658bd89fc6288bc93                                       5f788efe4b031d16689cec2ce977ef5227bb77c2bdfd78c13435bb4
7995       14825 472d9e5fdffd7ea20a746ea1c8bd58     251a0ab402d2d2d348a48                       13J5ZzPQ9ZUhhDw9d7fnTAztmT5H6AHC3y    8858f93227c72cf8b36ef
                                                                                                                                      0481d00403139bca5d70fac10f6d358c8d10f809c7c87263b27d671
                 eaee98e1b6bd992b657a78b2a2806208b 00000000e36077b8d16bf0cf6aa55ad93d44dceca5c                                        129c73209e7d0ed5c54854d7ef3ef3ef221d46cbc29078c76715b40
7996       14827 7feb7cbad160fd7c7ad3f216d8f1cf2   0beca43dcf66b3e94a597                       1GgzM6rjnLkTsGbD6pZ1goYnv73MH62Fj2     04915ed1187aa08359fa
                                                                                                                                      048c5a6c05b4670c5ab2aa7d802af02cdc8fd486f6029400fc62a3a1
                 72a50c1ab5b3e08249421980f63ae5ba98 00000000a2221f6f48dcad7d280bdcf81055ea5d680                                       f723bbe2e256d75a8f19e14b37d9e9bb8205e07a1d236383404db0
7997       14828 16b08e17cd6da99a8079c879ab1e73     2ff1eab5a61267cbb5e56                       1KEyhVRYe6WYADH5Q8J2jNh3Hoeg5vP2wv    bb95918d062e44a4b3c4
                                                                                                                                      04b9be3df934fd1155f5bb44d907784bcad2171c13f4272f19353ac
                 54929b0f5866e69374ac12833e0c3c5918 00000000689c4ce3b1dae09fa4ac75e762f8f1548b6                                       af878c0d831382b3ddc25942233a1e9e64dcdebeddacb1e0e3ad7d
7998       14829 c25dafcd9de8c6e1ae031da0d9771d     d2fb09ddae1e71e06b901                       12zgcXavEqVUKzDAUgWmssL5rG2MzmK5iq    cd6c813ad65c60996faaf
                                                                                                                                      04babe47150b9463ecda7c4a540debb7a10c1f84f10360e4e1ab15f
                 eaf90c56733984f0d97dea5c730da33377 00000000a533f104866775d25a35e49dc38b91bf52                                        d4ca523beccacbc8cb177c90f16f124627cfe59fc16b6c796170fbe0f
7999       14830 d1d9b69a57663e624888f618be5775     2d3e85337f11e7f8e421d8                     1CyhZX11L85vmnFZH4JnEwj96eLZM3EopD     07e69b7fdf0db22984
                                                                                                                                      042d6db18de30e42796728ea3c34ddb7abf0aff6396d6a4443a164
                 9054bb3329c1eb7cc3c6c21946f260028d 000000003aca5237120b0949bf3828afc5286acd9cc                                       749eb25c846b2b51c0b7c80e6de336e39a07a6d187c6bb5aa89ef3
8000       14836 6ea5fc26b2e77ec0ae6aae24a4cc9b     4f276a0b174856d7229bc                       1G5B6nCU8snirvJ1PZ2ZwGiiAePXgA9HmL    1e760889b9600f4af31ed1
                                                                                                                                      0466779714bda85b60be8b470bdee25117c178607c7ea0ad160a5f
                 47fbb7f3c7dc37d3e4e81f108ea69ad5374 000000006e50ab4a0f34cd25fb6bf12d2aeafdf80e1                                      56b080533b68d69313e4a89d38dc700d0d52b6d1a90b45f9c61dd8
8001       14837 966c725e5d0a67d65d2a695126656       e0997499507f3d44ac568                       1EtFb3B3epnFyDV9jBTMPMGiSeKoJdFhn5   2d3001ae132542d85727b1
                                                                                                                                      043ed5472fc290535fb72cf47f2e06294b177490f9283ba0a31b6e3f
                 75539a0fe8a70ee92b6bd263d058275f59 00000000673c7cdc8e008b7b473bcdbc5e3679b72c                                        75b58b85961157102b3d3e411a90cdeadc7cbffea49fd65a4d8298a
8002       14838 bf967fe0de21ff1fbf184e87044897     ca460558758aa824819ec0                     19H7Q3E5g2fR2RGM5CsWcfKdFLXMX85TFp     8e35345635150ad4698
                                                                                                                                      04834d4aef27d04e6c735b9f387acb17fdf468ae1a93f5b2082ad15
                 33b1c8793f37869a74a286117205c26ec6 0000000069fb15d1bfd8ce58c7f6efa45411c3e3f5a                                       4cfeaa4e31e68076f5dea585ab84c91ab28fbc5eac8af44890d64b7
8003       14839 c6249dda1201c23544a208d7e38e7d     89d0fe4d50b065e412b42                       1DftQgpsbyebBkfMKCnfKff9P8oMgCVVyT    36815334b7c987cbb643
                                                                                                                                      04a7147492da6a21256445346f869b6ecf7eb40f07006052d912c8b
                 7b4e134a351445d2721cdb39fe89226499 00000000b5f51d867539d1663bec0ce8de0fc0054e                                        f4d6a58d4566def4968bb731e9fdeffe04899a12cc8cdcb8a7ca7e07
8004       14840 5948cdcb9286e86d39c75777caf21f     920811f07fa8766f7e88e7                     1GUo9fsDR6oxRFrjWo9yNfUN2BbUD7663i     ff47933d68e8e102d58
                                                                                                                                      048afcdf789c797f8fa2ca53a044cd45580bfe5f6606c0ebb90c7383
                 3df07f6abfbe54c5cc5538e59fe59ed22ad 0000000051088b0ee252f9bb9ba492d61031fa1c24                                       823cf0430b3e0e66284ce4d964f73b0f87ee3e1dae0c554f22b8b69
8005       14845 574d7ca1eaf5086c60ec97a67997e       d8e3723faff3d4dc6b4f4b                     1DkaNz36J5ZnPyYzhtturnu8617QNuBAfb    d92cc87aff4c6d28297
                                                                                                                                      0421dd25dea5249f882c20ae8fef84fa3a7908c7056b021e775de89
                 efdbfcef40c34844733272b4b20e80523bc 00000000f15899e067d60bfef7acca6ce03879a3f98                                      44d99dd4f6da94d9fc6b48fe17679b8fa02b54d27921860bec1f0a6
8006       14848 057ea862286ea9176be44dcbd166f       a85f7cd6698e205cf21df                       18REMt2qKt2wtTc7gDataX7HpPs6cE59Hx   6b4be7494f0b8ec7587a
                                                                                                                                      0432fabe52219f221bb338fb05d7554a4a6c08ea69ca5da33b0fc0e
                 f96062d46108b76d2f1a7071c483f7e753 00000000c3ea78ade35ea7f841527efd77448c6722                                        a52faa31781aaf5d150730e198235b6f55140e202378b4d69bad5d
8007       14852 bdb3f875be00281a7c2f831047835f     7acd1c07acd14fd74113af                     1PLxTZVF4GjLicgtjWC3tF8RfkGpCNfJX1     c29a4fe88eff4bb45dafe
                                                                                                                                      04f069d0d70050dfdc4ba632d8de8ca2602f501017d8ac007bdc5c7
                 b351de9cf35e76e1d678a101c2fe18747af 00000000c3061ac743a726ce28b46598d55da52734                                       24c62a136ebe9a985092d2235f88cdc03024b6540a376ced498cf0b
8008       14855 cd441e1cd0f9a053322c013a0410d       edb8b03e3ee9f5590a8739                     14iNnfzWw28p5EwqwPCWSMuTa3vYT9SHUL    b1f808959974f6ea4f92
                                                                                                                                      04a7cafa46820a3f369b9838b9053bb0234a2da844cd82ad21c039
                 40d7db584f880a1e630c0f52bd01120081 00000000b825a3010688b704b582e9cc6a50d6803f                                        5f7b63cde17976f40b517f1e3bcf35d43d91e72ccff69a80105ebb2f
8009       14856 0bd64ba543232b62b194f86593e99d     37bdce1a7265c00757fc67                     1AZQXL8Abqqb6MFTwRNckZcaKP89swqLcF     8b7787e05bc7f606cf65
                                                                                                                                      0457884087f83aeb88280e9d3966886b157a2e63aab800f131cf99
                 f3530e700366b24ca56c55b35265ee01c6 00000000afc42a67d852fb1a4d9c6883200c8fdeb86                                       e6b6ddece52f768b0e9550ff8545b843b1ebcbfb58c20b3f6933e61
8010       14863 a3df1af1eae581774cca6a26f1d4a3     2eadd84e095db1090ad53                       1L1jFgJnVbe68hNyoJmUbGCifQV4Jvk1uA    90770ba6368892ab3a64b
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 447 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                      0467c6928e808ad0f0008799150ba597b732f8b46c46123dd1a9ac
                 cc57d3ad8ecb3003203a57ed06a4483322 000000008196486fe2f96ea6856bbb9b660716e58e                                        1f9f4bb07ec8ed29aa5f5ea00635e47c13fc6870e69ee19c4d42848
8011       14865 50c6b8c81670d47e98e0843c23a513     b5b02ad1c4e19fd3a2e457                     1CkGVjgdga36TK41Ceb1C9HVfLU9xwv6E7     c8e7d2cdba215b07e7cef
                                                                                                                                      041d520254156fca6dfe50fa7a3be428415d886f6760f55a2cc67b1
                 e5cb9717384bcad2fb4b4cd9a495db2296 00000000626c69c09581b7d9d40ef1fdfeb28247da1                                       118803c858b00458d15fc94be86441891bf53791f3b96757cfc172d
8012       14868 d077409b83db49fb83f189829feec7     fdb6881392be2cec61933                       1LGU5Foo8quPM5gKjcdyoXkNaSQWh6A2v7    4567f653dfd9bd2f2924
                                                                                                                                      04017c7d4fadf94eb6c881e6216277c4efae3ea98b8a2d53b181c8a
                 c09d927c9f7a76f24748454109dbbda0a0 00000000fb15030cb82f0a331e3a1f8c57a1cc41d56                                       4c20585be57e5a2d09f6658f7575970727d180607efc2899df74a52
8013       14870 9347e938d2c577c6743e97e198b4df     334e92f6833a8f8825c6f                       19T6q7RQFTWBTAwuvv98tgY9AJ5J7iWPoc    f1fc7992c723a22ebf00
                                                                                                                                      040fc30a24c9ee8869c9e112dc0c89ed1c2473107fc2425559fc88f2
                 e6932b13ee8534f619c950cc055331e3a4 000000007ff9d11636237b7a42d9d8712204c6d5d3                                        5cba80d4d9737669797665f3fccc291c4f059fa427b5ead09175b7fc
8014       14873 4345ebfbf971732bcd2ab3979fa59e     7afeea7072a2e55ae3cea6                     1FH2BuDD1WPt9WbUSWNH62RaG9sEqZmSRw     504a43c3371cbe6b4e
                                                                                                                                      0431812157c6477fb1909bf99ef760a830d4206507bca41722683a5
                 94a5e1c1f753fcb948ab0be28dca9e633a 00000000c2b102d942194fa895b4c66de0b9c10fdc7                                       2ac79d0ee442b9d7aa2b4107328cddc63f640ddbd2af9795e86912
8015       14874 3a2cb895f486410488d08134a72aec     07bdc0f0b162dbc92dcbb                       13qKy5LSPcVZrCf6PCu5qVvNz4R8S7Fohf    d5be0dfa8e9bded929a78
                                                                                                                                      04afabca4ca212787a22647513b9e29ee4c8f894500385433609e6f
                 a61adfe36b0aaf072584f76bf67e7e0a06c 00000000e2bbe34f2d66d4ce57db011369496c1704                                       4fb6e663216fc8c68d0f53838f15228774bbe9c213fb0d8944ad2a1
8016       14876 4c9e512042eac83ec2b0a9d3a85cf       f006996b1bdf3733f867b6                     179e6Cu4UmVNybJFxZey6tKZNLrCaDaurz    4e84b746880799e3a6b8
                                                                                                                                      043229439b7dbac4d6f412c12193af74dc35231c4f56cc73ac57dee
                 3d971bf7c1aa3a3d7d80eb4eb7fcc87036c 00000000faa4b5450ac366589888f0d38a2610f069                                       814087325b0f3d006c2b011a412a552d6478a28e4d6896fa2eb06b
8017       14877 579734d4580e83ee096cb97051508       339759e8ff5bbc6cca0be2                     1Fm4xahiTB5KetVmb4dJ6nQKSMbDuAPxoT    43d82cdc038343d4ed579
                                                                                                                                      0484859d985d1ff1ed87a6ed457ebf94911d149a0cacd20f68cf558
                 26ce888ae22ed74d3a00cb5e6be04471cb 00000000086863f4755a247fb0ad162c0d2d34b598                                        60626252cff0f01d18866748ff1a0b217ce8c56ac462e79475a87e4a
8018       14878 5a8f2db8d2516c343d559b0392c19c     8a445bc6c3e1cfab3c8085                     1QF7V2qzvbU7q2HKBJnsQrVXXwF6oWsHqH     f8a5f19b8ada0093a09
                                                                                                                                      04f869d9dd55ac299e6b7d14940d35205c5b4ddad727a9b97e28b3
                 12af168159f5cce909f1babbd1dbd8b6239 000000007021c6444af61597a4d9281383dce3f3c2                                       3fd72d4bfa9ad1ee258444f8947f1a92ec8f2628e297094652a529f
8019       14879 6b7b94507a91d17c44c469c6c967f       69d41aecdadb5906c193c0                     199Pecyxv5QpkaD1PZEaJMhfoCMQVgERrA    9fbbdcbaee79a2703f809
                                                                                                                                      04abe42aff21d3ffbfac45cf6a8db821cf56144575f8464a5972e8ad
                 c0d1f14eb17cf0a21ee191d41651ddca8df 00000000298e91915ccaa33556abd2df272c0132d7                                       ad0e2d77c6078dad9a89839b71e41c4e24850d3c0d0a9aef5af9a1
8020       14883 2682f8fc28e33ba63da451ec310f8       aaa12b69efbc75040b02c6                     1EipWe8A7W5ja9mjUGFep75aDr8jBsuWw5    4557b5214cba1681c702
                                                                                                                                      041690c61c660b8f26fa70196eb9352589432a85a18c7a06c3f1a6e
                 b24f869311fd0544a7bfe7e14e01aa92cc7 000000005d544045b46b6fccbd7044eecb9ac8ef319                                      afa9e02271b850ce3b8a1f62c9a831e0303939ed273b89e8674f07c
8021       14884 27395616075a71c8f61da282f5570       bc0efd03287ddaa25e447                       1A9zHXqx2TjHGB4pjY9AfRUXjftwsKdmTa   c833870015dedaa3f132
                                                                                                                                      044f3543fc009130fbbeee41a670bb6bcdac7d221a33b6862785213
                 fbe1be79d320822da5acb9f23816fa9131 00000000dbe7144b80366fd5ecb8e8582018df7474                                        e3a49f4e4202e66f8eba97f7ad474f9d2027f0c201fc66f7aac94b5f
8022       14886 7314c6edf048076e022b6a1e0932b2     018b252b294f413c383f23                     1M8tkAPcgWNeTfwdGPgjbTxLz81aqw5Bvz     05502c5593775ce164d
                                                                                                                                      04bc85cd56bc2fe4d3233c1979af836e43887596c8d99a287ba69a6
                 486c5b42a47e397870e76c56b64c49abe8 00000000335bea1b8d758d975c19df9692cc66dbc3                                        2bbd71301618c731da532b20bc10c869eaadfbd30cc93b53394e41
8023       14888 75097a2aee88c51ab38e9eb8b5fe2b     0698b54c0306ad9493e03c                     1LBYPoDqNc8RxVnnsnuDT7Tg4gAqgXvf7u     79be0dc5b72de3b4d2b25
                                                                                                                                      04c30c86c6298890556432dd5ce08e21dd9c80feec6dcecf26aaadd
                 53fbd5ac0d9fcd177c8799df6c581e29711 00000000c1510b7d180e085d8a9b1a08ecbff9a5f42                                      28e7c06fac3dc9b999f40a67dc424d9a41b283eb2c8a0be6f932b48
8024       14889 c2d64b7e1f2524a3285da7ddcc446       df8fcdcfc72940aa3f445                       1DEU68T77NtLq9s9Po9kqv9HscJkFA2N8Y   3d180ef24acd86f6a0a4
                                                                                                                                      04ea7ede07824da097f44500195f633106d273db78e79ab598d0ab
                 1d6581cbd7f98f0ffe2584c37a5eec447f7 000000001747cf0f0a3aa53d075232c0da5cb64525                                       39af709ccf7ffb8129e7962efbb553a60cbb16fc33ecb81d51003987
8025       14893 5826ce9f8409b1aa40b332c01b09f       41a418d7c06c973d026263                     19fabYLGZhbjbrL9isDVvzd3zpSEpPSqmb    9359f2ef31e58ca3958e
                                                                                                                                      041e51536467b32862f8aef15c46f9ff802012f16e62bcc0db3c346f
                 d478f9fe8b52f7362a688a10505a6daf000 000000001465dbd77f5b32a2858e8764c532d24d57                                       022cd3a5fb888feb34618dac28b2a9fa44cd0e196632fc015e1b44c
8026       14897 4dc7caf8a5c2e020d34481ee806d7       88153f5671808709d0029e                     1Dtc8AE9jQcApG4GgkTPUmiNvs8nvHzmmb    714aa9cc6371659a21b
                                                                                                                                      044aee1e618c142f3b2e673014cd646e56c2ae9b609da758872e03
                 958f83a61abff478ea9dab50ef85adb7146 00000000fcc516f67fd278f4c40517b01a2eac16a72                                      11b19cc6c0e439a36d0fe2941a29729504ef59f0f55c988b99c6019
8027       14898 509c3de3a03ffaeb2520874ab0fa6       7ac448d9b59a30b8531f8                       1AQ53e5X475p92vZmViwACqficWRQf4ehu   acbb1d32bc7715e7ea30e
                                                                                                                                      0456a709348d3e301e7b145125b96c4d6528e85a4695f8eb392fe2
                 07a02a9286b747708b978cc0e270b278ac 0000000009bcc61ffaa883ce16f2d88b62203f04a5b                                       ebc6eb42df67ae17dffca202a421cb8b0601ad6dc97acd9d2173603
8028       14901 02e965f2f70136455a249364523746     5128bfad9a359545f7cf1                       1Eq6RBNLAAGs6CBwKq4uiN8Lr5rqiZJyp8    569829e249246f348ed4c
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 448 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04c46a441e3012a80f02aad4e63573b5de4d925e5760c9eb13d2f6
                 576f067c97ada3f11e70b534b3b8e9fc7f8 00000000bab5ad88179d75ccdc0f9c015aa906898e                                       9dd68ba675670371d11a7c0376c82b28368d5cf92d48982647b3d9
8029       14902 327f225287da6b9b51e8ea2bc81b0       190ed6c0025ea4367e62fd                     1B2vo1gJxdBv7nDQnEYf4rpztaYTGeXBVb    1ce1786caf4bb93033aadb
                                                                                                                                      04ae185cec0a0f4f3d26a7e4c67130959b3c59508e2e345eb7cd1fcf
                 1dafcf25260686571556d7fb27b757701c1 0000000039adb59f2d12fa8ab2dd5692fbb7169809f                                      f0c29fd6294910d9919436f4c3281913b6f2823295f47b569a0eca0
8030       14903 c01c618295933709df49bd5e6d63f       e43a84200742489920215                       1MSCQojzbZn8juXtZhY3sDV6xGijE8gjWe   9b9ace75fd901176bf8
                                                                                                                                      048ce6b9e9386fcf3598b42a9436bf71bf8cdfef3a2b7a98d3fa3525
                 5798f2d76cc363dbfe722ea0345ab53bae 00000000ebe7ecb0a074c19fb06cf3397bb928bf53e                                       c2f4ebc316856a2532f3f9c026328efa04027131bbd3c7eb1f19b46f
8031       14904 18405e9ed22e78d89e877edea69bed     ea55a5ce3d0ae036f3b09                       14THUjC4omLxBVzLNLhUwsS36bkSYy6sf3    7b127ba1c0989bb525
                                                                                                                                      04d205d992cbb29962f11afea060961e94486c538516d5fbacbb85e
                 e7c4fd1928acce964b286ead4b17d6f112 000000007b8a99bbfb2e1226ff32d0a1ac3b73486ef                                       8548beaa7558185990c36162d474c3c308a5c51f09ac07c1ebc91d9
8032       14905 085798dbf1f10a67ebd98406ab5375     56bd2b4bbb8c2f37095e1                       147hLKqfShVsyAt5mMTjvu9Vd2b53CPUoZ    2f305667da8b69bb1c73
                                                                                                                                      04287405809e53cf9b19d3e42eb95f713c8c4f8a27ea53e8c7f6d22
                 eefc9fd2d3a2726de8bfa674fc188a1d02c 000000007737d7c81275b8ebcb7a0aa40a5dfcb08b                                       c7958cc48063c6a47a0ad04fd6faebb5f0a0cda808078e5ba90d494
8033       14909 904230e49df5bf6368c803812e4f1       c7a698cec54f76ec6022df                     1GCH6bPUbEAY6Y28hN5EiGrKUQ7M55Y9vU    f6d953ba89fc73fa9e2e
                                                                                                                                      041591c5202dbba3c0c67758f2b7d8915a47dca0fcd64948b276a7a
                 e92fb73cac1b1f8a72ae5c86a89cffafbcc1 000000005b6922578541b1625ed133a614623ea76                                       8b19605334750cb1a9e9ea991756442ca9a6f3475c28b7b8e21a1cf
8034       14911 a592a4aef1773bb295dd4d6d4467         db2e86f0feb5fec52da0713                   18brGH9bd8P51R5ea5YtUCf9W9pFem5VsC    a52492a1bf56c469b327
                                                                                                                                      0424db0f7360635c5075db06490ec35a1ef2938bf4657984e8b7119
                 b9c0a0fe8dab24dc9a80a2c4464b53b2ab 000000007a5cd31b274d027117d89a1d2ce18e68c9                                        a98fdf12f49541dec4ebda143044b697f8c7fa14d11653e53f9195eb
8035       14912 d57c65eae5187776d4a41258414acb     e25e12e468d5ba8671dfd1                     126m1nKFjap2kbryAzezdcRksbD67WQvHZ     d64c79d195df8f8e1c9
                                                                                                                                      04597b1c02712cd7b45484cc84cdf2ecf99546ffce687d2ae1ed5d37
                 7083f85c728940a009fc637700ff4e43877 000000004429117a1dc1042262244bf678ed2f7ae4                                       6874e636db90c32b24bdc48f563d18f3c33baa47465678b60c6ddc5
8036       14915 0ad81d8a03a2bbac117510ba773d1       aa1ea19795fad04339b29d                     16ZLmWhfH3CrJ1G8LaTrysg6hb3su7f2QL    c0fc274045b613e8ac7
                                                                                                                                      04c8f50d6bfcd7f7d3c26e695cb512da0cd5b61f07a39f09ee7d10ed
                 31e9ebc63e042f921e3b3ba9415adb0368 000000008b063fafa5ae2fa0ab0d67424de745caed                                        754ddfa3e5a87294db2e197ba4f6cee5eee22219089c173372da24
8037       14917 71f3fbb42fd968dd824350a06ef0c5     3f63ecfee86af3366bcd40                     1LkRwje1kshbfYrQSDE72XAtfTRHxRfRA6     49bd5b24b9ceada76296
                                                                                                                                      04a556b6b4e692662a9db99552e2677850aec889d05c7b386187c4
                 a23740e72f90323635133b67414926bd96 000000008d1695f9a53eaa44037466815fdfd2e353                                        85c3046cfde38b095f325d6e21ccc04450c42b402bc06ea4908227e
8038       14919 3829117c74a376c77dfee7716a231d     76c3686929d9642a9ee07f                     16VaCDoWTTY8JRbjjxgECpArj5kiP1rAWd     64ed2f99dfa4b8a89e5f9
                                                                                                                                      043c4fa61e6bf4b78189ba6c41de4c15daac1fcd4141a27896c0bce
                 a033e74bea27c9f2b8bf378e2febeb73ea 000000006e716223f6445148cda47ff647aceefe5e1                                       9ba4d28e253f97b568721391a7793908b7be216d5807d3cb40b8dc
8039       14926 b6707bbe01caeff45802b8836facfe     35ea983f0e2b655828f17                       1BTkPv3abCcLThGti4Gwm6DYQVskGc5irr    8d3dbeb0505738571ddb3
                                                                                                                                      046b45c22e1b8eaedfe86065828c3de3a105b0f3d2c1492dfd77a1f
                 dd8c542a400d0715a0cb3abb62b269d30a 000000005d8210ad23a745aac32e1a5aeb22e597df                                        d922a5eaf87545d495b0ce1d51536588de4c518c5327551d1cd23a
8040       14927 04d8dae29b4b4278b1a63372d28fb1     906c1f05cd642a87a672fa                     1Agk1NVQjMMfVFVMFhMCqgHkJGpPq7Kfe5     d24813ec249d656425544
                                                                                                                                      04b4c38842fb94a90bbbd792372d023911d4ef3e301e82f8e60e75
                 11fefbf48a95198b9af3c424d178530aa66 0000000002bc32a316d6c52d69bb464fee83398c61                                       9bb8883c98e4687fc3432784ea54aeaf9f4996f629fc09682801718
8041       14929 86ae623a0cf510b27944c75299d91       82de474c47c3d53e42d5aa                     1KSSquuuwegFHqdoaZMvdBtWE71D5eWd9Y    5b4c84baaeeb9d03222a8
                                                                                                                                      047dd82e7849b3ecbc9a3814417d20893078fb84d7811c2af5da4b
                 36acfc289a1f6c6770e1c8bf0a0290fd0b3 0000000016988806bdec51ce02d0abf77c3975b5e7                                       e0708ad018126596586d7388329f50b48df5eddb1540e2d62aa255
8042       14930 ac6bc58ac025b66776521cbe27e3d       ed4a9db267b19eb86d9034                     1Kd3UXwYdWzxAZWdBWYAQR1aoXkXxXhBHh    e566fd9311b23329f1cd42
                                                                                                                                      0425bed8fce9f08b3799d00c99efc7982ddd69a6c22cc7dfea3b140f
                 594b9d210f3ecdbaef14df32bdbcb09b60b 0000000058c0e4e058dc3890c71c07ebc3d5c5213a                                       de0960993865cd75f383442825e36aab2a38725ffebc840001b9a74
8043       14931 1ca4f8c0c84bf1c89328651ba3f00       2a51b8568357a9c4cabfa8                     1BhqK2nYTgBntMJFCj9Xf5m2m6h4WPzEHL    3e35e63df35e12798ba
                                                                                                                                      04476d42db7080e99691e34a4c1ee585ffcd51ff53ed98b927b62b5
                 fbc6868d16772e5c51f3c677b8d0cd0830c 00000000238189851ac68a30e18d2afc6d12d430a7                                       d432af70f76c5493bfd36113fd4f54c4c597a89a7afc56ee95969487
8044       14933 80e2190c6891dd81668a62795955a       f1638f18044996aa4816bf                     1BNN6Z9LLcorhSBzXpcwy36Yp6Pttt6f2e    95bdc955cb865c6bcd5
                                                                                                                                      04ed1f4081560a1886b347e3f0a12d749dca59e61b90a1ecdc17f98
                 7cf18ddae839b10e602fe83819a51fba71 000000008a2521c38d282446f0da5d4c389705af5b                                        79c2626a44e4ff3e740c8b70aa80bc7a3621d2bfb34aa178af66b56
8045       14935 2fdabefb9a9ab914c71a194ec114fc     794419a3868f3cd8a5828c                     1NGyom9QNVVRZxgoN1gs4FCuCcgmdrtMtm     572cebb450be8365e605
                                                                                                                                      04ec7cb4bc136c5e4bea2056e6cfe96dc23e864edc247cb187dd946
                 0ec486956e5d228d7d538985f7f2c6bd48 000000004109955764824c4015446fca54c7c261fa5                                       3080685481c916fb4934f2d0f4651e1919e4bf679c6cc61fe3fb903c
8046       14938 09eaac52f0f71ea66a2ba0ae23996c     de04228660e50bc321ff4                       18CNA1S4iEnpGSdUhvtYnMCrWQtaWLAJrq    75b386faa7bb78281d8
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 449 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                      04d1428d407c2a5dc9bc8b6f32c6e5fedcc40bd462ba24b0dc4240a
                 ef3c6cb6e1ce8de79ca116f306a9ab19a26 00000000604fce0bf7703b28fd2a3d1b1771a85e05                                       e12df05a5520bd90d38048bc77d0f412696e5f44dff7ca2592e8b42
8047       14940 263fa97f6b9bc6f1580418320b587       6cb091b3313c4d599d798a                     1z595sQTWpxymju92QSrbsfLhovPkojHG     b78d171fffed1deb39ed
                                                                                                                                      045c2421b38cb10e4bb0f8e52282a708a150c5df5b5de10d8bfe2c2
                 85f447a6612da491801c7fbb040948245d 0000000057db4384b4033aa043b17615aface38a57                                        71c51acb6e5fb968239dadbd023b6f500f6e5b0ec5b69b8068ca562
8048       14943 111b57ceff38d9650f226c89b57aac     1b04df0b4e9e26cd8f0ac3                     1AADF74M9Bicom7cMUbv13AW4oJetKiypt     9cc874aa0a92891ac4bf
                                                                                                                                      0454577fe99ab2cba9d85251f379ddbe7fe70778b30bac38810d814
                 f582e5cbe431070c6d50b501307660e78b 00000000b822c86706c78a04793e3f788bd4f5f6ac5                                       165b8b161e2eb4b74afd567c33015113deb0358b4bc6ce1fdf1dff8
8049       14946 afecd7cc465546bc3adb399e6d83bf     d65d2f5877985d63a04df                       12XjuRgYJiLLoDuTcVuKYQ3GGSAdieftb2    b17f4e9788b8595303cb
                                                                                                                                      04cb494bca3a0c2d156966e50d3893a14b888a2c6df70898a106ee
                 c16967013f5fe9a2d13ff1d05a507f387c9 000000009f42151b38745d3cb298619dfdb175b67c                                       17a1d5360c06ae4c69d102712873556cedeb8bf31fca7379cd1cc79
8050       14947 d4b6ce362478fb0a5da81b92470a4       57684f5d0c3845e2001e1e                     1D64jmgNTtp3FHdr9ad6vXVmJzH7ojaPYU    8cdff7d4117e82eebe32a
                                                                                                                                      04c163d454b517916a3f6edc73b5cdb54ad61fa787742bbed57664
                 6a590b8cd243f491b0c9690e6674bc82c5 00000000deebcb9a2f896dbb6166c0c93ade5a3da8                                        79c136c5a4d94ccb1ee5c0448be35e72b07ff5fe1fb9c6c571344a4c
8051       14948 d1f20cb6a8093e44be1462dcd9b7c3     f07d2d35f61f8ec2fc0213                     1PVRfewuVnQ8eUPwUXZFxmJiQ6uXUuHScM     bd97f4afbc6a9f6b9ce4
                                                                                                                                      04e0bc540106f04df2ed2100aa1d1b11d38fa2c6163a99933753979
                 e640299ea1e98e576af705dd38f909fb49 00000000bcf868bdcb776ed25b92e67ca95527a527                                        5ff177454fd935a40fcfcf1b22215281fbd901457e903f8590710657
8052       14950 d228623523f65220c375568428962f     289ff23d334993dbb43d15                     1KCUHabRcgSEfUFvpNsH35o9zYvoXAiSVP     396b81b216ed6e2c89b
                                                                                                                                      046993700c0213bad7431614e80cb6dcd055d951c87619f664a57c
                 9f7b09286df38f8b4b85d3e78aab2e5e59 00000000f4f49a6d3a79e367d7a80957f8a96442da                                        e57928d4d312346e0a872567f20a4214c44a0f860df7694e0c024d7
8053       14951 96a8342d000612b48fcc38874e7dd1     3cd1c1e05720c1ded5f39d                     1G5ipBje8TtNpVnpNEeMo8QQUdQTfQ98tG     b2c94c196f3147f34ed3f
                                                                                                                                      040c940f9051f4d9e4a85361cb65d077494e03b08a10ef1a69d431b
                 99a551314c0f4dbd015e93f5827da7ae27 0000000010a4d74596387aff68c7c9fabc5abc272a2                                       11c93a4f8ba6c1d363179bb32b34d5e32276f3b467b2d31b25f75ab
8054       14952 48c3bbf0db16d5b65209b7f695b41c     ced5f096644c4504eecac                       1NmTWCW2R9RUnZSw9wAuiPq6goaNT9wjui    de0638f180dcf3a383dc
                                                                                                                                      04e5c1fd739792e5fa9cafd3cc9b2ac93dc59417f6a6ee55faef10d8
                 b68919dea3638850074ddf5dba414bbbf2 0000000096cb5ee42ac7a8af24eb89f71b2fc20963b                                       43fbf44485f4e34cea622a7cf5a81946c0f5fe5da7ce7760520b9d00
8055       14953 7b2837f78b785b90cf8fbd35dec770     f1cb0b0d25bf5d8cb16ab                       15fWxNuTtk7Nyg56rNnSkG5xWANTRW5eAM    7b8ff8c3e14c951ed3
                                                                                                                                      042a6ffee896762a595220c1d967bb98d1e1e3f31ddcd965dd52c97
                 d6bd31f03e99e7ea8a7d199834340969f8 00000000e736ae913c034f4bb883f519152b84666b                                        f89421e6263ffa570336b2b5ffb4c74ab78b5cab44ba9cc63ed816ac
8056       14955 27b558a8b838d69e9394dcdb232e7f     ae0173fd3bda4918ab2732                     16iPS26wLuoLoZdT7LfYDnD3ZERk2tW39q     09c9df192bcf9e6a57d
                                                                                                                                      04231df6d2efecdc6e226e2daffcc18c27c1ba28d415f9e9dc30f8c34
                 cd4539602a13e903f3be7939e189170a0d 00000000334e76f1276dfd7db3a08513e09dbf36b7                                        926fa4db67a069409c65cc5ba9b6520a2a33c8531fbb89c34cbed87
8057       14956 546abe167197f7a41982d4c5c74dc1     ea9fc27c7798f5d38cedfd                     1FRhapXu3McUwUN9VJxtBq6CihGSUsPLzK     2e23b0f8e9c2193d18
                                                                                                                                      04ae7b153f34d9bb6dc43ef6e431920e70b37aba2acb408fce0620f
                 8a4f26dac036cf8a9430512aeaf679656ed 00000000276859fc15d2563627a18122439bf3066a                                       98009c5e5e43b00d1069afaa2501db3da531f6272ba4b8a59aafd4
8058       14957 f7649a8592d94bca6f39990f8a895       c89b95a983f47de492f562                     13forcak6Mv1ZYBo9wv3zeWB8UhDwBJr5S    44878ba1290b67781eee9
                                                                                                                                      041dc0573819eacee2b8e0187bf0d66c2c9e09dc57fcd613321d558
                 8c09d9e3ba141fac656ae1ec593f2ec0481 000000003a7ff7843e29dac2211c95defa2c7182b84                                      06ba12cc6d396ca828c38861c2c1fb79b1f0f0d284da078249a3202
8059       14959 b3835b983736a25c0a1e1a0578980       1cd473e50179b76cd6cbb                       113ysWF5ZP15iJizTa85FxHBweYtWq6UWm   86fcdd6d5f74d99d4c90
                                                                                                                                      04d2f462809fbfef32efaef76b46efce21090bd249ea77cc4edc75cdf
                 4394a3a25a48bf45fc0015a86ea1e66dbc 0000000015fe3ea453383c2103c986734a92a34c06                                        0cdd0355b2e597ea896ec5f9fe2e1347ed88d3f5303f086148c93b8
8060       14960 4f363957ad2bbcb43b755d50b2382a     e753a02bcf908f67fcdc2e                     12wkenKv5hxnBAqQ17PRbmukpS7yLKqQBk     bb9b9111c1c2efcc79
                                                                                                                                      0489c263c609a3f1e401c3c19711db3eec42198cd7cf75bde73cf478
                 e56b5782f54c223df5f766097dcb7301fa7 00000000f2ba1997f295777581b50bb2fed7b74941                                       ad89fbe57f65ff8d71f4827b4aa222a21457ea5f7eb3971dba94504
8061       14962 cdd927bc5e5d7bed285a182afa16d       3ee8b4e8787fac43212b8c                     13GdVyoMUikpeBcG1tFTYbFmjiFteD7H8G    b20da27cc70a1eb2c45
                                                                                                                                      04c2228900906b4dd10257fdfa2673a80fda66efc156f096d4526df7
                 f55233318a6610641aad091fb5427e8a45 00000000e547261582f8edb9ca075f62cb0e021ddc                                        45a3e3c6eb4fe3d9d2e8c7a4ae6f01ea754bb13f70a0511250c1afc
8062       14963 af0198639b9b5d123f2c66904118d7     7cecf80ab5ac0780b26cfe                     1Ak6haWSVr3Fh86NxbPtNL6FxN9g2wMP9Z     b3fd34832def01c0dc4
                                                                                                                                      0433357573fdffcf340472e7166b44a904f72eb9b5246c9e80eb51d
                 c58534003700533c298f8cf52a33e0dac2d 00000000b89b866f850a8d913793315f02ab0c4545                                       77e26f806c11c4a7d697ff2bcc198eb79da3820a8418331b6847e77
8063       14964 97355951b53660432164a6fe8d076       6b1713ce96116d30257b76                     1CM6YPsGiqckJ441AvD6Jh4UdCBbJK4z6G    49f5ad7171b126fe9641
                                                                                                                                      0474db589a665e23a2df82afe8874bcc07c761f6ddce4db9cc2281a
                 aa549e4e74ce5f13a88b7e5e3a7a7c13a0 0000000033eb9efa9932dacfa9f41cf2d507c8052b3                                       d8f433a3733f039318d93bdd6b8f0a23ffe27fa5d91a5227373a97c
8064       14966 57d9244f9dcdfa777621026481b20b     a860004a02f8bfa4495f3                       1ESWvmcY4uRk3PFjQJA2ZSHpTNG45HEK3s    2649d457dd0f9f6fcfc7
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 450 of
                                                              913
       A                         B                                       C                                            D                                            E
                                                                                                                                       041ab5a1c32a53f37ca5ad2faa3a4583d748af70ba6fa94fe2dd8e8
                 8947a9ec08d2c32ad5bdf617afb0e0d67fd 000000004bcffb8c646b299a88fd2fa10312eb56f58                                       695c609dac1517d08a4d27a0e6cfa39724a8b5be49a9af71f2ac9f8
8065       14967 c58cdbaf1d6062381e84ed55456b4       8bb7ed99c124acd8a9de6                       1GfpLQxohJdACHBC73S8yZq5dcwyEkRVHV    c3bf72ec3d950c85329b
                                                                                                                                       0456bfe15f524b920cd0469092f6860369176ec7664abd6cf024d6e
                 1a09a15a82ccb5eada32ea116acd284613 0000000073bb96183a36248aa691ab2a1a6e5c46fb                                         05174ca12b276fbde0df167541092942f46c7cf78d32582a3a16e2f
8066       14968 a812dc0e0f6211590992ae4c205e98     c4b70400875fcfbc5940fe                     127LJGQXFgMnya4yBhmqmBVgGeNVBUf9Hz      8c03bb364ce109108364
                                                                                                                                       044e60349100883b04f063119e2fff67498c0e48b65675b4bf059c9
                 a42d3ed487446b5078b6791f2fe1ff9359a 000000003355c2b881629b1c8c96e893788564a0ca                                        c3b9c54af8ff214bdb54e116930624814dda311ed84afecfabc33272
8067       14969 74ea48c00841eaeace351bae38d26       b4325ac06b10db6012de11                     1EBa8fYpnkN8Fep4dzWUUMjaN8tGUzTgb9     d49edaf9988d4fa65ab
                                                                                                                                       0421dfd0f3f9ec5fcdb4bcb819433b5c19e0a81e7cad93365800977c
                 2f93d5a5f83c367d79af07f8e23dcd042e6 0000000034eafe89ec26fab867285ea2938cb18cda                                        97f71162b45fc23cc31b0c1ee56c7e599b045dbf1d7252021a1630d
8068       14970 652a7c812055a8e905fcc644a7957       b83cb4045a9801e8abd8c3                     1H17N5LzKFQeASTSLYqcM2JyQqTbAEB34K     51dd506eaefa110b492
                                                                                                                                       041b0aaca79c9f98f835c33133e5fd1f0c0f4ce1e6e2f67075229abb
                 f290aa3cd5750bfca4fa43fa2c4ae292d25 0000000070c639b57b7311a88fbdaac54471bf3ebf8                                       a51500a0c3bcf41e57f2be253a8099b57b215e8d777d6e816dbe1df
8069       14971 91cc4217352f2ff6c27f8806e9ba6       c4c9d707cc56cb979c234                       1GYHPR2sDDs36Ndh3gzV5xu9nayqQQDgjk    97df5bb5289532b9b8f
                                                                                                                                       04a65a941cb9e1d870d8943107945ca2442c4dc7f654eab45291dfd
                 3acc3e7629d7c9418a96ab77e358265ecd 000000002206bdc16870d9044dc214e39a3e3206b4                                         176e91a096429506a45da5cb3259c05b3be3349cf310d964c7d179
8070       14974 e7256e24b203f7db54f77e402f36b1     aa6617b98ec2ba9aac44ed                     1NptHT5L2yRCEK2cNTd1gkioRHsiYt5hkn      4ad76bfb0c03e83d60365
                                                                                                                                       04aec8972f166ecdd514afbcae4afeb89ae0e74c6429f045dc8151a
                 93732da2681a8b762e8cbe05aa132268a 00000000cf2211ebb212783ce3f6cfcb22ce6c4a32d                                         ed2976c6fbf60c4266aabc8e9ad0bc939e0b6d275facecb7ca5a528
8071       14976 2b5b997a9beb447f9bba878a327b4a1   a12bdded2e6ae1adab2af                       19acznE6WEZco5Uqr1uCG4qSwqUdPdnK2g      3cb7b1ec86d9895b768d
                                                                                                                                       04097516659be5de42d9c8641417f96469239a05bce82e340c5a4f
                 0cb9a8af87203b69c4c93a1c0dc5faaf4f2 00000000b69123672190a32067c335d2577e750a5                                         9c8cd2c56c01b541eb36c23b828e35d725ea8a2831688c9b360dfaf
8072       14980 e3ea5bed86a1ca75c29bab4572c79       a04cecd1968fee972211b7b                   17iVm5ApWvnhASPUBwaE72ZGCiHgMXWiJM      8c2960485c9c49b1fe4e0
                                                                                                                                       04878985d2bafc9d8b55a4ade7e1260d7198dbf8315de8f73cd89f8
                 aa10aea04a2aae18b0fc7ba7e9541e0d18 000000004e9062537a4cfd6b9ca6df910965f05f419                                        72b1c9086ee7296d7e117195bf8544ffa2c448c2df83e797ef82e19
8073       14981 81b0028fa2ce6aab49d6e3bc36f73d     2ed82b52fdc6e79905e30                       17h5HPfvMenmN9um8JkXAR4ahAG5TM6jAk     6b7224f72d1cdab3a437
                                                                                                                                       04b08901c430050d770915a9dab82d206195c7f23409cbd3de9853
                 798292b6968c37bee84763b40ce31d3e65 0000000058562f502310ee2e3e3daaa3f41f5873ab                                         076b1050e45ae66a0382ae08fba031f0b87e90a29eb6fcb77e19a9
8074       14983 921c19e8a91e970c2992cc22182825     6d4d93a71cf2402032964a                     12ZbSkTfVSykf3Z52pHD5VBdDBvEPxPMoE      00089b72cfa3dddba7bb2e
                                                                                                                                       042bf11bbc80c17637485bde2e546c30fc20a336d39bebcefae1e5c
                 6c9e06adfdbcae4f7b94615ac16237dbc62 0000000028f5e128fb509a1deaf42fb94ae3143fa32                                       5a49acf56c2f82b45d645430322de618b4cd37d977e17398e73a23
8075       14984 de46f25f7e2a7d2a6d85140383803       d3219aa4bfd2170c2613f                       1BAZUcShX7PmhJXrdm4bHBj5KgmLxy6zjK    49a60aff0e2e5f3780109
                                                                                                                                       040eb0929ac4dde13a2fbe3933bd8ed5fefb378bfd0077feab0a80f
                 7c31f75904ac894edf61301107cbcafa84c 00000000facf69fb479ceaf0ee7c76fd2cf15c82da01                                      6e69c87f49011e71d7a78287b4b574624bfb0772d8442170e660d9
8076       14986 719bc93c2a1c3855cd3ddbc3c449f       f8dacea71af25568e9e3                         1PdUZVxmbvwhTFJksoEBQ2m1VjfpseoRx4   cd3fac9fb517a503480cb
                                                                                                                                       040c02b87df27198b20e094ece2a2295ec43909f43f57ea83e664a1
                 2d188e2b41566a8fb32adad14c812edaec 000000002d5f5d56178cadd5e261dfdf86a5bf1cc49                                        fe84d447b841ebbdd5c3ae46e3b9d5e0a0980964a3f52e1b696100
8077       14989 dc9b8d4a36f967db83be5c4b8e5226     464459f474f640f65ba61                       1JbMJJfR1SczLpoVVBQzVGQNMYumvJun8S     a7bde97cfb47f7c49f560
                                                                                                                                       046d7e3c16690aac76ca4f354b662762eead6258ecb0dee84f4eb36
                 24f45e2b98a1364fedd20f3719296e2b4a 00000000781e7f9c02ca41b15b4557e5c36d38b70d                                         0ab702901573c1e73be807d4c2532b113c4b714b95ad2e4631750f
8078       14990 8b0ffad81fd4dada1baf6d3f54643f     58072961f4de7e83f19073                     17v9nN9zs4T9d7rAw6mtjnyC9sdcfa6K7M      6b179a33bade37dd62347
                                                                                                                                       04940585492fd39d848024403866a7c4e604f88b88bb82235c2632
                 c2953ee0aa794b36df4b2fdafe2e212d52 0000000021ae1536b7538e2ba85e33951cb544001                                          636a4bde82364a1e215bf608dfee5073e2d889965fe120ff2213e3c
8079       14996 48a97de87e47ef87f2c549838d2a6e     d2cc9a27cc4a594d2b79194                   13fBxKHCNxYLMHZxPqQWyH4GwbyJd6a86u       74f24599b5c007c341271
                                                                                                                                       04053c83b2a395479e61ae80421591b5d13a24b4080ad4f6246f23
                 37e50b6dc63f75df11f9da7a0f10db2ae29 000000002333e1167e9b68242bd0ba774b1647a2a                                         a5b32c41a7029c8d933b1e930c57b10841ee9b0c28b5fc3920dbd3
8080       14997 e2abd826fd3212633ec8800b225b1       3e23c9dd03a29d2172f5988                   19vdXbSKg7ybwgjWAgEy7amgmT9KFG6Rdb      1aced762d566dfc2fbedc4
                                                                                                                                       0480fa5ad9a6ba32098ae12487cb31e8f815faae6f13119b0c2a791
                 2d86aaf060cec88c261f52117ef05aa07c8 00000000db0c2c4e948c18cd6bebd509c63a1ee6bf                                        4c959daf90db58e74c9d36edc2508a323e51d50a29e479232a5d62
8081       14998 6f5dff1286a021f9df9a07c8abd14       e64faa248da3891c56dc72                     1NxEogqnqBBjy9zeLt8iYUMjDEmNZBfBF8     96446fcc3247aa9f3e1ff
                                                                                                                                       04b8e1512a27628b6eb8629d7a9d429bdcc5af482545dd61edcdcfc
                 23a3a2c8d0ed9816d977712fecf591c9c16 0000000077a2ec944828a42306a03189625db525b                                         1167055bd88098ebc597d63616c64889c80c3f556dac5df87b8ac16
8082       14999 58283f00605ba2ee884ed3b394143       a2f64ea13ee296bf44e5e30                   1F39FW9NU8tuSCVhxVstd7piVSNw4YVGxY      be59eb29ad6aedd8a43a
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 451 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04a5637b96b425dda865a51104656ffd946ae845b32bc7f3dab78b
                 b92a76b436f6e6a429728f4b78704a7dfb 000000003dc0cc439c269a5cced1a770f65f4e59e07                                       0af262b92fc658f08b829b00179131699bdd9f606f7a3310cc3bfa84
8083       15001 4501634e363b0349334fb99a3b3707     41fea52edd9959a1ced13                       1C8qJ21q7JXM8c11geYetLjjsvXYNMD5oJ    868d8a4420d641fcae1f
                                                                                                                                      04ae1cbaf70b4bda8b93f10fb8ca856a0aee19cbbfa88f593e27b89
                 106b5a8436464aecc5f4d6ba02dad78a45 00000000d4ed74a997449e5a246eb94bc6c0c5c8ee                                        be96eadf7b4309f0492d9ae484c247fc46bd8679bb53571a0c8b475
8084       15003 4fc05df1516b21f0bb75f54c9f367b     e23421b34e28b02b5f7220                     1xK7zuXWaCTYphzka6a7uJhzoUEWzCiZU      761305f5895f439a64b0
                                                                                                                                      04b050e4e0557babde207fcc542defa061306069c727891073d030
                 8b861d913842826147ba4c70b8f602c24b 000000000dd575d300403442b2d593736fe877b79d                                        5e1b0ffdc550ae4bd8a8f688f5b000444b4b92f3cc7a998fe1cde892
8085       15004 487238fb008786da7a76b505e73c13     fd14d80351c91d50e739b7                     1AQDtNNjZsX72j6rWy9pvFaRqvmp1Cdt1T     856ad9303e6336edc7c3
                                                                                                                                      0443d5db2af2061197bbd0e301d220f295db80d684cc88c3f161b45
                 cdbae987c72ad1f1b7636fb125218d582b 00000000907468e34ac9690add7848426a67e8ed7                                         58532a4c69438890784637f0360afd537216140087949e351851ec
8086       15007 51475667cf8b5057673234dc556e25     23b2dbdbcf487d9c5791a30                   15uRDBpk5SxcUbcsMPQZymFMdfWQ5KjVVi      827bd4485c427dacc790c
                                                                                                                                      04e065f652c603c2b1d0a2a76364f6d86fdf80d918eaf3f5054813fc
                 dfbb0df1eb8f6319b5a3fed7888312e9388 000000005468f4cc47806aa5d6f7f3066d3a4d9bf3b                                      5e465acd6c46545b9837a979e5444af7d1d61fb59b07b2024851bc
8087       15008 17f526c7f20d08b731291ac63b352       9c26dfcc57b96c07a90c4                       1CHxos9JWxRh4qY9oZJUgKS4kcv4EK3Wb6   76118a37908d1176241c
                                                                                                                                      04d9d1ea72620bf5b32365a6f996781d7083e2309c6e4ba305cd64
                 2189aac95e6ea51d645a630b85abb74fbd 00000000aeb0f853c4c1472eba34de96bdd9f8a2d9                                        d536811faa15008ba390877581c81ef5cf2128f896bcb3b3fc3b6df8
8088       15010 20eb11fc355764d9fc3938c6be3f63     79a7a6cb0a07660e32a7ba                     1CMhLfHBEMFXLxW9BSBLAPPSPxxHQvxJk1     7710f38b54cc234cdb1d
                                                                                                                                      043308d9ba19013e06d616650b8f14fc91fd7bb75f21885fa1321a3
                 8c5a20627a798cc56e996f329668b2360e 00000000340a301c84fee7800ca694ca64e9fc81243                                       576735af61235ad0612f2c76d9f6e482f4a17f7882d55dc17d30348
8089       15011 f99ff9583a65e01c24cb18a4a29f1f     34bf5111796c105e19131                       1Po5ziaeeyArNjdp7B4kguyEhptqbFi1CP    1255439d24c412d92742
                                                                                                                                      045b70dcc6e9b01e1ec0dce585293136101b35c4dcfb005fda38e11
                 ade2b665e8eb267559834c2a3f2b865e23 000000009023a0ae404b63221692f4695bb6b2883b                                        a275abe68d87ad693ba992d2c00b2de7c1d62ae8b1bc52a0374d20
8090       15012 c512a1a9ea9807ab05de0b3b9cba67     edb1a2df44ee9b0015f15e                     12isdcKgXGQt1F42tCYHPevErL7rsax4Uc     1be250dd770e261154b2b
                                                                                                                                      04502b6ff4ef3db7e8562dc289c094a5e59472edd0c17e1341cf430
                 a23479b5269fbf7ebf4dad965124d2b479 000000002632892559cdb26952d6729b39db9832a                                         813a35c5a725a92f53dca26af59e6b27d5d08b78b51f4ec7a33f07a
8091       15015 69186ca11b46f6e2b38c70f104ca84     a3e4660b2876588e647966d                   1BcahPys2dvZmc51ECgn5jxCPVF1kknftz      7c492e90a0913bb7ec80
                                                                                                                                      04bf8b68a4e3777f54ab1b6ecbc5e2744c71f7086b348dd3a0084a8
                 f4617b5086bde3dc43406225557327abe0 00000000af443cde0dcc71ae82f8d0c1c36d94c51a2                                       bf43a3f6bd3ab297f2808f32f76def4c2abbacddd5ce7241dc2c8c11
8092       15017 2a23a91da60e6ab88e5b7fcc16baa0     155f3536a37ca6e2260dd                       1LzVGfDHEpzGmpENaHkLiz9RE9mQSNeUV8    5f28e6212a4a28bd88f
                                                                                                                                      043413fac8b51439e83dd4c6000651d884886a97324314d8885b96
                 ee887771f5d05f9c36006c044d1cdf509c0 0000000085c33c539416186fe7390cb3cacc3244285                                      9b58fd55ebb0b401dc11c32b1b98d8c14156ffb83a13f8538b05140
8093       15018 6981bc165d97acca074db26c52376       d9974ac0c42a9414c17b6                       1GNVngXngTjj56eehoacd17zeGkXB4B8ju   8b13a61206b4f91640f6e
                                                                                                                                      04d154cc498130684b3b66a3ed72a8b78bd6810391e60a60833e00
                 c072b014f78065242e5155a37972da7acd 00000000a734d3c1ee53a26a1fa45002b10da437af                                        6d36956e4d785ba1c43f9e474a23ec38c0e82460012e889e97c8ab
8094       15019 4202827337a0e3343b26ed57680993     4e6ba72f5ffc9bb7b5ed93                     1MMiBFZmWUGXrz1dKhzgm2ihGWeWr1Jguw     4bd3f8073f4aeea6c7e807
                                                                                                                                      044b1d1e0488c719f4b4142ff1902336da06823040091b4364e2f1c
                 a851c2520e90850d2dfe5e27e441136426 00000000cc8e2b5df96f8c859c80e07f429151ec67c                                       86c4a6abf7f8f2d60cd66140510c9645b4b09e6cc83565948c9ebc6
8095       15020 18a167e209d4216e56a931cc709ff9     8e1f11b7f419fff99fcac                       18QErBM2bSJ7bZS6eHmmsHAoCRdBFeM8TK    554867fb2eba70870781
                                                                                                                                      04c1b98a644a7d6a3a89746b0d1daf021c6c1ada3a8bbd16709fab
                 0a0efda53e7ee60143f3853827d7c4b1ee 00000000a146d94446bc6e21224c523d07384d33c5                                        6e4f2d8bdd8521ccd3bbde7c2ddead365abcbe7d3a267fb4600eb1e
8096       15021 64c5ec4998ead6914800963d2f59be     3a1f82f71c84e99572b471                     1Ej12mKmA4HnKSSHBxvj88AWJXSB1i3qCa     f310aa2c8abda9817167f
                                                                                                                                      047fa584598598877074755325273cd4ee36eaeed304c17d5b78e6
                 df99a1e1fa9e32dddfca6f94813c364ab7f 0000000067857419c2b616f1cc585e85c43d3c4261                                       8cddf8ced9b5c5c1a341e0f764c66b1719443728f848ae22ff0cb0a9
8097       15022 ecdbc240d8fdfec11909858c65988       4de7f9d509b6a8c006f61a                     1PeZ2A7x2c7FFQD5MGBzqcYVbGcBraT6E6    e6d4b25051ffecdd4591
                                                                                                                                      049bb86aa6a294b7ad5656661110a814a2d11c50952a5bd192566
                 dbe3e2b1957636d46f6b5bded7fd892489 00000000176b49724522dfe6bf0fa37b9f894404b28                                       092d507fd3959c10e2954696741aa8e3d8ae56ef8e4f73bc2f6c7cc
8098       15025 e39775a381a3db5a1e0a99887546ec     e01942c35fbab59aad2f7                       1A8hvKRj1YkKPYcniPoqtw12GKyes15LyP    bdda9dfe36679457e3e6a3
                                                                                                                                      046e23f0e864ad15fe97b078d938bfc2ff5dc71c3eda8c51143ef78e
                 9b8702c666bf26a479cc5837b0a4cee3ae 0000000015f836742fe9835b1dedfe367c0e54cc938                                       30083be1ec8b2610470b9a382b9f34bd9d576675eb3e5ca7e12461
8099       15031 793e86524efa2557952c2c1e08b222     d2350b9f2abf3941a7c81                       16ci5MUhCe5s5aFxfVRbEoL4yxMMJp74ej    1718c3ea82b38a6a5244
                                                                                                                                      045948b87539c9090674aff7ecbb7e87a757b9043e85ab85280226
                 4823fa40dae3094fb8c094b1b6e69186c7 00000000b14c5fcc91ac46e84313706428b8c04604                                        af6f2785b06e96bb9b7da4e2dfcdaf03403bf2f1e952cb69d3b2ad89
8100       15032 b81878f200a815d7693518009713f9     9237285eb9d3c7175dd18b                     15wTzu74HaSaA2uSUPJqX1fqDDwCmEp4dj     48105c9d213d0d752bf1
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 452 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                      045a7f161f58e01c7ba5f68a6dd2b4ef3fba682e29face0414c60725
                 cdf7ad34af83367868a000a1bd8cd93ca2 00000000f0fde837d9876e74f28789b537e3695b7f9                                       f3b1c47efaf89a219c277f85bd64d8077c2db2dfe8a2c01627690e3f
8101       15036 47d3e014208c0f3a9d56dce53f0c51     0b63cde0a259abbaf6cef                       1Q3LFooFvSgv2bGBfPfHqM6eVwYQ2niSM2    1a1fd42e6d7dffd47b
                                                                                                                                      04c77e197f31a54dc92ed080d548e02a40874bfe44d22ff5b03d110
                 1e7ecaec555a5800bb1b5e643d7fea4c74 00000000f0d3ed4a1b9a2dd9ce90f293322de73cf09                                       6b2a1a85aebe6ecb1386561c2c4173a79cb4c5ca81d7e7ff19b0103
8102       15038 be10ad250ec0e0182debaf29753f21     5c6aa0ef96db54a032594                       13BWBC4gq6epP3vKHXQEbGGCHGPwT8BMYM    c2d28c656c54c86e084c
                                                                                                                                      04ede751f5a65506509e6cef3fa4e3494738fd876134210b2e6fd54
                 6af2edf0f838583d982257ec4e1710735c1 000000009d3ed950d4302511fb0ce6a0187425f9ca                                       ed2e9136837bb71bbb0761bfedcb04f9b20ad31858f0c1b87f7ffae2
8103       15042 382f986945808ec2bc8a00fc4a87b       85f2a2a3ad4f2c62923140                     1EKxdANqvdUXmrwGbR8fbNcivvpvSdJCcw    ab48a3d6f68e2b2e666
                                                                                                                                      04025e56bffcf1020c9f7a7c3828b1e7d9e6e64a00a672604d0a0ac
                 20bd045bcc5b4c2fccefa39cee958a3e400 00000000e9549ec93390f45cf362efc45e2b0c5c012                                      3b71d80dd44b2e14c1102cd15fd9f009ee4a5c53b381b237b53dd6
8104       15043 182e4280f46287a6ae73d605004bd       e6d01f88e759cd1ff0fef                       1K8nsxbXBK94Q7Wa3iXTLJk1orfhNVr1vv   18dd332958fd47a83af44
                                                                                                                                      04c204883b853fdcda6f2d82c49f95af7b0cb6423368bcf0a9f656c4
                 9db09a352c310f7f36ea0d3aa3cdb283e9 00000000d7cf2a5ac73b7f3364236a7b3bf8ea67c9a                                       79803b6b306551ba30cc7ce4ded17b467fab70bd6f66988b0cd2678
8105       15045 c116761f774b3f2a2e7cfecf4472e9     8e3079f21ac1c7251f60f                       1D2U4jzAZdpMtPderK3hnDKtrtTZV5QoUg    6d59518f29af5364f93
                                                                                                                                      04ae276abd22d724cb2d9f1b2d5ef6b2b766831313f84738d0ee15
                 4767bb57895c8c0f5268f24dafb5315f485 000000009b9895bf7df7f2c85048b8354fd7a385553                                      358a81dc60622f65956aafe17099a0af6c2d15b07650bca2f9f3297
8106       15046 d4c31217f8b0ea4650abe283aabba       ad4eff2a4243dee76b959                       14fqJSeLnCCCyvoLwNtVZ7qKQAyHW1xmhv   bd0220374e86c66394b4a
                                                                                                                                      04d035117fd64b720a45906a1e682c829cbafece3a6dd6a367cef29
                 2ef0f9248f02e093cba34e45ccb9518cafb 000000007d3e674d6d827996e5d31e36b5995cc14f                                       f656aca5e754d5894ad553c5c0c6782b6b244c0f796394d4a8913a1
8107       15047 9902737fdfa2e83fd8e0e5d9e2933       5a5ed4562adc5ef4175fa1                     135b7zWSJ6kvSPtqbUaTe6st2JaCQ7wwm5    18cc020b6f55afb5172e
                                                                                                                                      041d28daa30ad45600cdaebe55a8880486fd31f3f886017defe07d3
                 e0b5622e4f4bdf8048abfe286ae6472c4d 00000000afea799c693f62c0b79470a82408dfb7058                                       24ba29f75bb23095dce394d07343df236e9d8e65dae09d988cc16bf
8108       15049 6c9e013a3bff936a6e6806076a981f     1ae25eee834daba29c753                       15dUZAC257azw9xMFhYL5pSYdwvq7W2G5T    b37392cc9599d46df515
                                                                                                                                      048936302d0024f1b2985067bb78d1f092c4e717c1a7d116b1c6f98
                 7eb23a1b6f17b2948abe05ae02ec473e5e 000000001d16b0138d57b7921d85588fe263ca5f59                                        1fb19c7d6f8a0a86740f62bf58441937566c826f11c226f779ad3311
8109       15051 1d1cad065f2af03242b33a743df442     205c445ead09909add5be9                     173ys9NRsomqVJJwDRvuxgjrPLAADbztuW     9b54d11b2a23388befd
                                                                                                                                      0461f2c6b40783d27f0ddac4a3a2337e78dd6f0425ec7d1d6a8dc2d
                 44acab6b8e238a3d7a48b225dade69b02 00000000f2c86121b8585177cf2ab5e6820ca2cd2af                                        39c4ed71a40008140a70f2e552d40381eac219ddedbb07531af49cf
8110       15053 874bb3e5984529edb387a5e5f69a53c   1eb31d07475ccd9264fe9                       15kM4mCDfMv4dqZzMcjd5HiqWHWySc2Etx     2eecaada924232d7c7cb
                                                                                                                                      04875ebe4772b4a9d47782530d5f93c9e6803a7a8adac4960af685
                 6c91f75926c50425b8391755b647bd32a4 00000000da22c1858aacc7cdb1cd06fc7eec82e3b2e                                       2a6a673bb5831ae6c1601bee3bd5d119046e8b597824c36d504f43
8111       15056 f43f15cff8a01d8999130d1f1973be     834b05351b5d646b47fe6                       13pNhxSgxA3SBb5CKWd88KfbRYsCwkRnwo    be61262e682980b01072c4
                                                                                                                                      04d1902dfa15fb1153517ff45319b8cd2150614bb72d314a92c3ec3
                 424e6f97a2e3f1543ff99375f6a4375991a 00000000547dcabd075476f9e6fc812f998b0de5977                                      e625d3d635a4bf947ef1704f45b3b63715351f86b013da2f1ea1945
8112       15057 ac6d7991798673e47beb7d2f846b6       d89e565a33543c3776420                       1PUBxSLdhd5HMic7pXvZm3HBVoEQCerTWb   2e40db028970adeb4979
                                                                                                                                      0498b3118a534004c987b3b1949428d3aa3feb8c7ac485d811beeb
                 3d572f108e4b964e26f52d32c9cf7673b3e 00000000efbc13247bd3e6565be74be1cd90544358                                       bdce6ca3c24fdc1a10c10445817a8cf70ceb4a9f72713f2c526f7238
8113       15058 5578e0cb2c98edd72cac7dfa44762       37bc5a889dee3ac0f2e3f1                     1KBkAnmQrU2xohYXiQ4HVdh1B57VNKz3ey    0f78807e2a8cdec73827
                                                                                                                                      047f6ab40f74293c8092fe3288711bad5fe6b00c89756b7f9433961
                 1e85a21aef75d5725bba3a103c3d2188b8 00000000b151742f077ccd79a6a3308a56616ff1f50                                       698b3b8d991fd6f871a4a8b0c18b910eeda9809792d78440aaadafc
8114       15061 cefe493a57dbd60516324064a70ff8     9c3d0b8533dda1be27969                       12tGVGyfyMEeBSCSfPCVU4f53Zhz15GWHt    9dc8721b203fc111f7f4
                                                                                                                                      04c1970a7760430636a6c8ac99ef5948d138f366f0403f7a2ab8d96
                 e3f1f7e783cea04a6dca8fc9ed8d0d2cb52 0000000048fdde2fe8a18808bf1c58ca01e40785f22                                      3a9a56bbcd88cfa26a69916f20fe6f6ef7c2a93da694ffcf7037cbace
8115       15066 82af866b0e07ccc99074527bc8aa1       497cf763de68accd0de1e                       1HDbQtFPcBs2YrFHLcVnXRL1Y1QsjSScLz   9ea6d6811578701b13
                                                                                                                                      04001f255e5db2547c9c27591b14dde9b44f9ae24b8bf7cd01f20f4
                 27b6c7e380ccda02690bbc8f4f05bd8ced1 000000004ff430546a89378d778baafcae06ff6bd4f                                      5c0adc78ab862c8006a5bc35eb38f9d7c669c1c60e9d023f383e436
8116       15069 4788de7753b6765d1ce5ee9187172       79765dbf2931e940aff4c                       1MyfChU5YwBP4hXEUBDwVkYkLn5LqvBbp8   8ecf4687dd052cd5093c
                                                                                                                                      04b37a2d6ff44e712e1d992afedf1684db1f3530234f34564668a2a
                 25ba1a9bd3639e179cd82b5eecf9291099 0000000092c5a5ab3943d9354369d9761a8b17ce93                                        6354cf92969ef6de26a8b559a4c2836fcb037495f2a1e45fcb6c437e
8117       15074 c234f84cb8174b9fc24634f069f5c4     ae77d2abbfbb86cff40720                     1ES7htihNp55oCpyQszT3mdYMRpZJ5puyG     5637ee3e43dd4a44878
                                                                                                                                      04bc4b8717840550fe14795f05ec9d572d70f5b79da57e37d85fc4a
                 afe56eb5bdd7540858a862d44d40da9b60 00000000e37a13c12398f474f969b1e83ec804fc6cd                                       88fab2fbb957eef9f860bff7938f2028edb0cc616fa68a8b0a8e6b36
8118       15075 320b3c6c46d3f786ebd160e295cab5     e31b8af2a1ba307e41882                       1GdWCN3hvoeHoAjvVrgiN2NAXVm4z1SntE    6122c9794b9956ca578
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 453 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      0483f72b54d718bc3cf78f5ad0e77f121cd923a98852f3487b46961
                 1790661e16d7fead9ee0508695f147b71d 00000000fed0840bf3385dd08380b679b42773e9c7                                        afd51bcf50751e185b3fce0a91390d6aa3499a79d9cd88d45547fba
8119       15076 41e2e7f533e5f244ef1f290d12de36     3c6afc4b86c22014696489                     1N9bmLUY1aDZGBHKZfXsnbcrsNSGH6nQyc     eea2e90c818f065631c8
                                                                                                                                      042faff4738323c8e648e6d31051f8ddc4807ffec02d1cede0a727f9
                 8b00719effea2f2ca6629a41bd19b1479d 00000000753e2feed804d560d7c4a6e72338a8024b                                        88e58f07c71f26df0358bda6729c9eb1f52063e363521e8a22ce197
8120       15077 55a4f48d74e95460326aaebae2c44f     f80278c2f9d09e33ec366f                     1PomTWA4BFRtWGBntnREnETKJtQf1mgxhG     cfc11379d1aeaa436e7
                                                                                                                                      0448e9e2c7837663f81cf03158d16ba74d29fcbf2bfad5c4bbcf6316
                 83efef513ec5da9bf34914313ae16d288b 00000000613849d966fed4759ab26dd8e0899c3916                                        51d27b5a493c25f73d51a6c935c8a5c6d07a5bd8f4fc680e62e14a8
8121       15079 e8ddf322f210ac1ff27677a4ab81b7     64b86ae1091fcd159074e0                     1Pi3bpNCjQQpDkiKk7zupbEdiCLYgdRpWn     83a3c8dd276c594ce92
                                                                                                                                      0486d92b8efbf53706f723012701f3dfedf50810ec6a44a5e8df0a77
                 9c68740fc32d4241a9de2ca4b9c4ad599b 0000000080b5d76aa5d6c396feb07115c9898abfba                                        04d5be0be25802bcbb8c758fed97b90b9d760b60c26dbea9ef213fa
8122       15080 b030cb1682a02a7c0a40fb218a42f9     d25709bb83075f8c78d351                     16ntMSrirUyxdbwpcr5ZLJDrRJfUs8imc2     413eee62a1841891d8c
                                                                                                                                      04e59c37929363fe42ffc9aa58860f2ed38a642880a6250464edc3f
                 7970bd6a2927c9e66c21ebb374d6639103 00000000cba011d6f82c03f915ff434e9d545c17625                                       08e31965866fa07cc801eaf66bed4ef6c89d2cb7de0170e3a349ed7
8123       15081 207c8dcf1a69bf2a8e8e3328c34989     64ba11720a03bc5b60cc2                       13L9hLg9kV3wfNJKKTkENHTz79MWJ2mzuS    456ae5376c4127ac8921
                                                                                                                                      04b506178114bff314bd437969358fe5d24f009296a5ae0e3472533
                 3dfe4bc965f372ad81ec3d90d705deb151 00000000348d0bcaa39a10c679c9841750232dadb7                                        1a1566a15b7a58e73f8602c82f14c91af172ef547af2e173ebf0ff43
8124       15083 15c856ff4145aedd129b0faf137fe1     e705a74f28dfc12295c0be                     1MqsFjsjAjAg677rgvedLBG3YBQXfn1Wbr     0433f5440c0abcb15bb
                                                                                                                                      04b24b456f62459e76db2a18e03ee010bd468de2fcd337dc25dd2e
                 0c3692c41930c53214cd68b66548fa43db 00000000f9caa9f3c45a30de7acbccfba786eb30dbf                                       dd3435c722b2ed3b0b798b8cadb721405afafc7413f7d694c59cae4
8125       15089 e7f8ab3d9e136861d5fec04f2abf03     02ef8da97e208b7c3f0a9                       1ZY3fh5vTpA6kLgSMTT9C5YiyQvNo8y9D     50bc5424776631fa586f1
                                                                                                                                      0498123b78ad2b19b81be9c6d491e85194ca953ff1ed40d5954204
                 1196a57e8a3232004c90c3730c5c43bb37 0000000069feaf6814dd8be03e48580c52a544011d                                        10c23de0de247c6bd242af4e6859b7cd7587919aea63ed100acb67
8126       15092 2912efcc8fef3ee75f6f77126dc3a7     28310100d167122b18d73a                     1QAgX97dV6xyoMooRQg8hgs3RHkhGQxdei     dbb6e3f2bdbf0ed5d7aeee
                                                                                                                                      04cd33adc7ad1aed32bac542cfa9f2ec845f1282bd598480f7dc9c7c
                 8619dc71b97b35d93f216be68ca46fdbc2f 00000000ce6d6cac8904ae197c5a0a7cbff15e53ac1                                      04bf90d7be01b4fb6668083a2fcf1f84b499d3369577a4cf9167b8b0
8127       15093 633235f1a325911b8c1dee86bf52b       43424af8d1e7662dd7251                       1LAjoHmG4XrBgGdw56tYaywrcys49diUeD   0f43892fe74f6154c8
                                                                                                                                      04cd97154960434356879e15083c1fb2896b9b69ec902ceb35caa1
                 0ae307ef79a35071e56aa706eeacfaa985 0000000037b9e684a7060384a5a7d607793a5ed23                                         20330848e4654bd75bf20023db176aa7ca3d2455691ddefdaf8d0dc
8128       15100 90addabea9633468113b39ed711d6f     73fcf6827f852015f18cf36                   1He4HAVE6yCeG7wbC4pfzGz98vCgQEtp3J      d3b524e2b41118736d299
                                                                                                                                      0436778a7f588bd24a7ba1da2c917ce18344fbb71aa5851165a8b5f
                 1e5c2211c7a28c4c8a538e4ce0c45c1973 00000000f0f8de4daf1f63123948ad2dac134e6d3b6                                       41a82954e21ae69e27fd7b82d57ee148de277c98ef3baab0f1d2b3
8129       15101 099ba8954ebb3b9d904bef15477f8a     db30ad1d1d60471f944d1                       1Q2rpy8sPykssvZawkMy8B8SvdbnHTokxe    ddcaadd5c43ca21326016
                                                                                                                                      041ab834ceb4eb21870eb726bf67a47af636d1907a704746f16668f
                 729d99433c7385d651478bab2a98ba22ca 000000008d707ec6c55d795a9b9a3f0213c6e7c75c                                        b91161317f1eea2d9e5ca83a394a649ed9f0444c7a06e714280380
8130       15102 711e16c53e92d894cf4b43ecebbed4     784daa84136248c25d8dc1                     15dVkzp4moSAcqzk8Puh8dNRr9WMGGUDcJ     654647a4123bd82617b30
                                                                                                                                      041ce913a469feaee7fad38ef08be620dcb2c11417acb4490696414
                 2f648772cfc9d65fe92fad0b7354dad7f67 00000000db05f39af94809378ea1471878697fbd5b                                       2159cf23c6483a2a42bb7f8f85c79d747647b9272d04895ad457462
8131       15104 001552f3f15141bf04554c4dd3a2c       359aefaed62fe73571fbdc                     1LZKDeaoJKCqiMK2WUFC5jYVwRPUXhQqLH    497e15d45752ee454eed
                                                                                                                                      04eb8393549485623f141f162eafc3586d24adc09e5c5c5edbf2d1e
                 c13abae75b47a004d1bb9a6cdb6be95bc7 00000000c61ccfaa9ca306fcccad63a10e93e53455f                                       756b3cf6379f828add9735c898797fb261fd825f7edb2e6f677fd5de
8132       15106 4bf6302e7d4853a8e4048ea969d818     4470d8b951cf2f13843d0                       1BCKBKWoPPzaXW8aQbEFTS26Sf5rsTSZpR    60ede3568188de5503e
                                                                                                                                      04a105da899ce27d1ff0395dd2998c3bd1dd3e4a06a9a381636e77
                 afbb8d1e97cfe87bff326eaeaaabee31746 00000000de0207ef53bb04c440be7c0f27709736e2                                       6b4f787f8dd73a7ad0d5369ff250768a66d1803befeb4f4c5222237
8133       15108 b55efb52f4cb408e41c7ca9282ea0       76e151a0e2b0cede620048                     19XonduhTEo96KWjkdLtxGTdnuo9ksveJE    41d39287448251532fc67
                                                                                                                                      04bf5b78f4ac2275fbeed3b0b4fdacdbbc2bef3890079d5f1e47b1f3
                 0850bf83ccb9c634a480d254da3cea6844 000000000ab223ca5033bce6ae45e8f22605fca5dc7                                       8137ae0446a611670f27bf54263a8fb48441162a799d94735642c0
8134       15109 88700deff3cfcfbc118b4206e05946     743cd0c33a4b09c71178a                       15C8E95Kgzv3s6ayFdy8NxiqMPaqzj9a3h    97c7c794b2a923846e08
                                                                                                                                      0475b0c7bf5d68c27c9a1557d324e93469a3b1d1bf4f802e86a1c2d
                 a828ced230f9d90c6c8d40a209a9077aeb 000000004272731e841c81fb4dae0e1c3fcbefc97a5                                       17235e6120ce5a9327157794417a0808c82d017e5292f5d7da7f3c
8135       15114 964f6184a241a6bf3dde5c2a608bab     763a55c8aa6456b02aeec                       12w6G8aALfXbGUKwCAyjgrLtXkwBydvdkA    a2bb300ddcdee0afb8860
                                                                                                                                      04e2be220d1d3742dfb8799485ba477a6ac5c8c9450941d0cb3ba5
                 2b2beef0efa08d0e6c56995a7d2a3d2d31 000000008b80770e0aa99006b3a9f777653405acf8                                        612f023041af45ae405588f4fe601c7ce31bb7063798ec43624684c
8136       15115 6220b3e5e3cb050a06dcd4981843e7     9305f6c9f8c6b16bd6712f                     17f3u3rE37tZRWzDNeLnqNiCLaYubyWi8q     cc10bf75390eeca4ad11f
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 454 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04912b7ac171df2394f2284eb27ea4f5fe034295de7b1ba1747933c
                 13e5ef89e43d37386942b497582e8e61b0 00000000695d785af127255cb5ba93129a6cd58b8d                                        46ccf1d25395718c5b0b1a981bb272e09d19fad750c179bc839dee7
8137       15116 ecd1c3f0d6a79efe023ae9f0493695     0d57e1272dd4eedca6a7ef                     1389q6agRE3XiBkYKXnuxJppDnU9ean4HX     fc5a92e5da9ed452bf05
                                                                                                                                      0407bb1d8057fb0e7bc4d00f6595dda58aed5c65eda0626fc0813f0
                 4713eecd1748b56b44c734454d9376cb95 000000008c99eb554eaa7a29c6ccf7770a60ae20f6e                                       60e0cfd1d1a2bdfefcbc7293e22dde34ccaf8151992b6a00922b454
8138       15118 226fa2889117ae7dcaea40c9998d7f     1eeb454a527eb2edcca7d                       151Fn8m2qtSX36iRHhxPpr7wQydyUybEKe    911f10dbc71099e0ab45
                                                                                                                                      049af041ecb90da9bb7d6c210b6f48d280acdbde15b11f2f4ecff4ae
                 05ec8d0da4bb829b04513ba85e6fb2b589 000000005419703e5d79fa6f6acd23544a3930e319                                        e1062440701dfac938875215be707abde5a20f039cea9789fa9d86b
8139       15121 c8c2fd6ffbf35c0b88ab59b1a005b6     54cad80ae71be4c7f176e2                     1PMgJSjK2k8c1UA5s4etEsw6sAEDa3oiXn     1bc132a34c8b5f538f0
                                                                                                                                      048205e6b0cfdf13298a1c9ad28aa7bb24c50377b6434471254095c
                 c1ef49275ca1da5dd36f93a1701076c680 00000000c9cb2618190407967f810359a675441ad8                                        38d75412c91d215127ac617eb06775bb87197680084d5491f55a8f
8140       15123 4cd298c7a6c2ba152c3908b4c147dc     bdf9be4e6126e33b99a164                     1Fenav9VnX67ZwSmNUahLDEJHVgJtvHCNG     d3a8a78e28d12e83b1c99
                                                                                                                                      04e925dc2d7a97ca18abbb239b339435b1b81af679edf3bc7dd4ac6
                 9968f605aacee7d1eb95a27336d6927729 00000000761008dba502c2ebb64071bb1d5fa0291a                                        4ec60acd905d6b0222f6225d400ec0da7e12a28ea610b6d9380a8b
8141       15126 6526f348f95a177565667c006155f8     af1ee738d35a35e3f14b37                     1MD9id3gvQ7UWste7G67HSuDdDnABJ5PHb     38f94d323a327c46783a9
                                                                                                                                      0460e21e70e120a101515a828d350a9b2f7401c0bca745128e1230
                 eb9fbf2a208260a693aa59f715112f64cb5 00000000e0a5f85dfcb6c1b09fd29d792cc6bdc5ceb                                      fb8d76225a196b6589ef3e70672391ec091a3d6b3941a168ef188fe
8142       15127 ab426d367c990c480a9b27f3454c3       424409deccc4311b6f02f                       1JVYxMiCuUNeZ1ocEW8vHz7GrPiLJq61cK   a1e081bc545f5841d83bb
                                                                                                                                      0409fdcc3e3128a41d56da82e6ed93df532c2f37d1ec2b682b51bfa
                 f57e9402268c06143c2711607974ce836d 000000006e2ce770d86e18830838c43a3429c6963e                                        1b16061a3da89d4093f4f42791c44cd31fa75cd566ca85ff62615aaa
8143       15128 ca3a547747761945331fdfe7003ed3     756d4defafb1ea8d7ecaf6                     1Jmyoi9VWjp2dKrWJKf4HrhdDii5XAu12A     c1e103080e31304ec3a
                                                                                                                                      046c22bd6dfc999091b6bd6d8b814f29e79a13f5265d93f8f4bd51e
                 bc44421b170b05c677be935f3da3742e36 00000000c117b567ee943239e9c7187e8a86a3c412                                        83397afa955d807cf3e95c72ca3bf3413fb5e86e426a3bf1d07a306
8144       15132 6548ba72a1ba77ee2c9694ea29c4db     d7902ffac061f9250d1a92                     12uBxsK7Saw4WNQ4XRcr22nJVZki2E3o6B     a5db26cd2c2ec1f0e3ea
                                                                                                                                      04f7beb32636f09afefc5a22c189c9081bd9597a45ec695ef33b1e34
                 382070c4dfc1557aa8d411cb1888afe34b 00000000c9ef072e44f1bbe768f82f9e5033f81ad02                                       88e9504eda97bdb57082e6e6fabc6c58ed19a09a8462efc9e56e60
8145       15133 ee5ed3bd2fd92aa99ac348c75b4218     ae94d8c15297f172bdced                       1QDvKCmicsj9k4waC87UrpUou59ofF8Qzo    78da0a6da7f8134df4e3
                                                                                                                                      04adfd94d5080d878739fb1a841c3c2363a52e26a15ffb8feb68283
                 2a1f97dc80b515c253648aed0fa54b1410 00000000cb3111f5aa3fae5027654197e055776766                                        7f2cce1e1d3b2241d1bef72dcaf87f1658ee3459d5229db2f879639
8146       15136 0a44f83a01e3235bede10afb521348     e91ce0e7b96fa0772e3969                     1Fmcm74nShdST385fn3meWaeq7WLiHhdLR     782efaba9851a151a439
                                                                                                                                      048bbc1e1f1b61a0ccd3a1465b2625acc1a11a338544b375da0bc0f
                 7290bdd3d6fbc4b3e90075578103037fe8 000000009f1e9ccdff1f019ec72a0d93b3a2cf14c7f5                                      16d82114697608c0f98062809d7f157b88fc8237ed4e544217e6790
8147       15138 5f2e944c0068fbf7681758e2720fc4     598e47009e3293a0b249                         1HU9ycXbjeB9kXw7E9KwmHxJyktCsLdxR8   1c8d98f4f720e0823b29
                                                                                                                                      044ec6185316d9b713df461a8ced564cd5c89619609b3db177ff210
                 1e1ff5f4a3d4379700e3a30a940747eedb 000000000cd68da7312b395d0e81ec1d0610efcbdc                                        f1104578a9113db68003ae6283965787009a8ad6e2e42cdedbdca8
8148       15140 14b7648601ac62c5650b3b14c148b9     279e3f5b72239f8b744556                     1K8Sdjihy5HmimbBLGQg6YWbqazEoAt46z     e7291f2b462b2a639e361
                                                                                                                                      04090a340b83fb2573bddcf636b4ad36a81c278f40bfb7ae4e75486
                 1a898fc338511030ad207e661c7937af46 00000000131d3584a4e1fcb41dda11ce6d403fcc95a                                       3df4a1f9d56d4a894333977f9864eb22ea93ad1be49713c5201fc15
8149       15144 455d1b3b3590b88719a43587a7f826     6aa22b610c814c02a8d39                       15bVVgshUpheT6a3kiYYbdhJs1sGr7iMug    889974252332a6a8241a
                                                                                                                                      04fbba750be81cb8687fdddeeeb2d7729b0c0721d0e5a2c6c0d9c8e
                 bd4c33ae0739b74446b50032e88141a42 00000000d164ffacbd5e9d7742111f009fd446cc79f                                        207d3c6be8d3ad5c3199349ce90a22e4a4d40ebdb75ec98ae4230c
8150       15152 7c3c3f5be6fb3167fa62584e081f111   909d1c36d35a00010bdc4                       1NS7Jqts64BLJR3J2nfmREeZZfNA1Luarv     2c9f1411cdd7335c1b63e
                                                                                                                                      0465ec988233b5ef13cbff7fcac6ccef8ece040164d0ec9eb5e56744
                 410ff46d5b05c811a93d1a279b409d7bc8 00000000b3593afa9fca5ffd3afa3e3dcde4a863aac                                       3dcb3d1ee437a4b1d0e45f663f0157a378a1b7338cfb02f0b260efa
8151       15156 37ee8ebd0313e2c4621e71e866db8e     d49a8ead3fbe19feb7e9a                       1412rg2hvc9DDZHchaVnm1MoGGdNhHCNvy    67a598ad6a9ac6108c5
                                                                                                                                      044d635e8b581f2c83068c3aeec3a7d6031ca428854a5f849925359
                 6a847119ac7b2dac4cb4afc32c0d7a82e1 000000005d14c09a8b6b6bff00b6a4aafe8fc86576e                                       59cfe5a1a1aeaece40b27b43e4bead6670b4d4bd6125a86399e5cd
8152       15157 9e6084e1ee3d19441751d122705e71     6dd9163d68b4a289a2110                       1GXJL3MXkCqsD5PFKEcmideJNCNWA5TMa8    e472f2caae93fc3a4a96e
                                                                                                                                      04f62b1e1f38d2b0a027331e3d91ce8e22bca1590060e876656358
                 ee46e87d782664fb0bd44b50ce11cee8bd 00000000a16d786d18999d91684b407fd7ea8a3d97                                        63b23764da9d660ddb690cb353df681ae9e1fb70627d68e32e524d
8153       15162 da419b80e2b6d6d7deb13d010325d8     c4547991aab14c17ff4174                     182n5eMaPT9nBzEUekGhjc5XVCcdRLJ9MA     0c686990426800ef9e931a
                                                                                                                                      04738319891042ca2b0f1dcd4d78d8b5e2cad6c5c7683575c3b0840
                 575067eaf750b6bdfc4923aeaa7a3e7789 000000003833b363a115974311df2af666c9787db5                                        510826712924e9ce74ac70d2c03b7ce7ad7c0f67d701e6964f193b6
8154       15163 ed64e09933413b0983b4ca79b06b84     9703ee03e9a60d179008ea                     1N2MkSDC9L3iiNEQdaVUcAg22Pq3ATAuzL     a85fd6b49048e8da8a32
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 455 of
                                                              913
       A                          B                                       C                                              D                                        E
                                                                                                                                      048597376d8b14ec5da9e275b0cca713f09601b0f5838764d25371
                 211d20bd26c7271faab9d38a7cb0d9b891 00000000d2650ca85996b3a6766fcfecfa0d18a433d                                       034ac71f6f23f638f505099c4fdb96228d9962a1d1143a004c13c11e
8155       15165 bfd620926496936696a29bf65608a8     6c482e3a400eb46c4507d                       1WFDPbFiFUpHNz8MZwvUv6GMqZnrZSJx1     afc0eb60b2e077e92646
                                                                                                                                      045457370a56e6c9662a42415aecbc3c57849922d458f917d1b758
                 c5d142de108c6fe702a4a1fdd14c1e4916 00000000b545d04288bd3552dc2296e26c0e61cd23                                        67ea595f1537a562c8e3535f241c34835f0d27708ca899c9439d088
8156       15171 ad02f630b395291beb60cfd2a03e93     2b84d6dedb6157ae8831f8                     1HMDXyxqn1oQkuDco6jUbqkV4GH9u2wGnZ     bc1fa3ea22c3a3deaec85
                                                                                                                                      045ccd28da96cc907a0adb07c4fbb9c2b7de8bea108a6f75c73aa20
                 bf90197a0ddcbe867bb118aa6c0e0964fb 00000000e7d2c350b4d909cf2f8811325e40511c59                                        9ad6508280ff9ed7057b2d8c7dc449193e02ddb735b9fbac848e8f0
8157       15173 85126d53573417d9812e328ebb8728     386e7e620bdf78d3da4266                     1JUVWjWxGtnoN5gct3DHicE9EgWabCnMNv     4d9e8d6b37c1a55474c1
                                                                                                                                      0412faaf67a1e7fd023b2eb3331c8670c08d64f54a39dd888faa169
                 4029e7aa3fc5530a727c6a77e072641b22 00000000cc27d3570be7bde28e87e5a53787f22f54                                        d04f402f3fcba88768795866fd9a24e5b62da064a7c52a6358140bb
8158       15174 2af746cf9275c99e7c35caff097d33     26af99081c97127c035efc                     1KrCQmxN64Hzrkf6za6ZygpjiUBZgoxKXc     f771290d57c4f736dcbd
                                                                                                                                      049472092ebbecd76bf89c549269a59d0d489692955671df14fb61d
                 860a40b3c1b67249e6d72f6786fc2f4f9f7 000000009247999f8b18d7888458830b527e6bcaec                                       c8c77d36d6a92ef626db6f951ef6548145c0e8477648f442a2b33ce
8159       15175 142760a5a73704039db60fe6f3469       83323076a1ac9175b0857c                     18vj5xpnnML85a9jqFx55KfsEsy1xMkHSr    78dd57c95bb4fff87b4e
                                                                                                                                      04b62a074d340a8f195b83d9be66358a41c4ef20f791d6a7621ec5d
                 9fe0ff4447baa6bcae5142771c4f3db5269 000000004f3f9641d59ba057a125f1ce0bb0678fb1e                                      95a3a30e46245d537ae7c9cf031a0d288c5fb19cce5d90db2649bf4
8160       15177 64e27dbb729e81e2589279b5db9a1       bc19e87d2945e34cc3dab                       19NwB7AVE3A6YsNGWmGzU9y24vTLBK54jP   dddfdf8ca6ec8f4bd39b
                                                                                                                                      041d3334578a36949f370811de6a2cd0f693b11b7de87c653c0c436
                 53dadecd99981a20677f226b787a367753 000000007f537697f59447d0605e40a4c82961c588                                        e0fc135c7de6b7aa6f0ddf2457c67d5a9b9d24d05ec4be61a4c5502
8161       15178 4922d72809a0c1c15d8dcefe580349     54365a22aed493a3026561                     1PjP64ASHY2SLjgXtDBGivve1yPPEbFZGK     55e14de048f594d8b49f
                                                                                                                                      04e2682d453639dacb69e38d8205c8a8c39bb1fde02a0334141b9d
                 7b7a72ecd8ef3190090caeb3b764302e55 00000000e2e88dc22d206d9a7e66a0634794468d9                                         f17d287e4c8028599b601b2df6bd119caf96d8ac8620875f76d8677
8162       15179 650bc6272c5fcfc6b76eafa00b3142     a8e576661e5f6136382b1a7                   18ontbqRFJZwZAzpzkstnJNqWNnsF9BDcK      185b8cdd756b3ced3b7f3
                                                                                                                                      04fb582ec57a4c5b6b267afa729c542183572c11a22a5a1d9b26e84
                 f5a59b9523dac020765a7f26e4854806c1 00000000ef9fa04258d2f66807c4a01fb56620c02a5                                       9ed012db755bca54f46f21f1725379af9da6b5a013e8e00ad19b574
8163       15183 6e2e55b9834b6ea134495c0fb1e913     3c054097a0e28b3e8a023                       1A3XB9cuB7FsRV74Rij4TwWgYoFYwtCvjW    4b7fe20a2d7af660fb49
                                                                                                                                      0443a84aafa852504236e294211fec14937c56848d3f20bcbd742a7
                 0e2b081071ac0d2156d5850b8a95a3f6c3 00000000d25e165febc6a222af239be0ce1a47fba21                                       194f0528c2b754158822e712d869f591c1e71e75af6e198709f695a
8164       15184 ba079edf47f485c48a7f08a5501005     76ce45c6c3467a897f38b                       1KTK4VirsRiPqwZkycaDPDpcpSkyLH1XPe    271002a494e7390a82b3
                                                                                                                                      043e3db70b3f91c37a2eb4dd44547630bc78757b2ee425ee58bb97
                 063eddff8c73423783545d586add180e42 000000001b2094820ffb0a46a6df94488dff1182c63                                       241b7f272ecfc77d88762b58f2d0a8be0020a9fac3d9e4607bb7c73
8165       15188 1e553b1d4be68f0fcd67f459025e37     5187c8942c54fa863b506                       16eqG1e6Sdv9REeU3qFRqK2nHnAiuJZ2x1    46572c0b1c60c80d55fb2
                                                                                                                                      040d65da8b802b00a22b91d60a71ccdcaf94f3d435e24214b64ef01
                 3017b6f854a0683fc228ba8601c94d9656 00000000ff14397fc180819e7a0941a7e1798d97d8                                        a2822a57f5f14e8bd43969a2dfe9ebcf4d326569b5943ad6c5a6cfc9
8166       15192 351d2b50b2db432a262df6aa66089f     85ed9acf416a0715c7d318                     17JTvqUpnM2FFQMgKVaFJqukYiqVh2Xtma     0a8d3eba23a970664e6
                                                                                                                                      042481b897c9cfbc5edd0581f6ded60729c35b48ec453ad12d1ca69
                 429f76350366c0ec8fe6de64a039b2e1a9 00000000598d48068870b53a84d517b69ef818e118                                        8efd36df2dc5a59b5cc94a8c1a5b4c371e39a64e6fd610f0503b9fdc
8167       15194 e18002de53016754e9fdf0e3e5c91c     a317147053b76d2a31d8ff                     1J4JMChMzjPEiA6g2zT1w4rkAUiy7YqGH      60519d5414b6044d080
                                                                                                                                      047355d6601b81b47a91963cc5e82536df56226f1528801c7312c33
                 3db192feb74b8738d9c735edaa378cef52 000000009bfadc9a24efb60a9b4ee3cd1b9637760f9                                       25949c835d4a03fd6f82fbcf064ed49136c0cbf79641320c871c5b9d
8168       15195 9b11e28b4b97380c5f38450ab76199     8867776413736a6338709                       16sJhdbHiYa1jUNoLGzeUN2A5CmmX9Zrza    43fff227e23c03d15a1
                                                                                                                                      044f0a670d70809abed6612d7ed0c5a1414a88bde143ffd68440ed
                 fa2841fdde545448f928f114e860ac8fdd2 00000000f2722072cdba07b545fe9a57bd526e3f96                                       915ba3c89edb761fdb9e2938cb58fb14ddc618882bbcbea903ede76
8169       15197 feee46d069adee8437e8d903273e9       4fb66ae8c0abbd2d5915de                     16NQ4NovgY4EC3vzDUMG3Y67iNph5R1FvQ    5e29e888b3aa3bb6fd9b9
                                                                                                                                      04bc656286eb2f9eb2141714c08bf59384c6a5d220c42350c7a4919
                 cb70bc7bca8040ca3a863b6818ea965f99 00000000af14a6085f5b8c57e1139c411cd5c2e7e4c                                       dcd3d918ae526f90cd7862c36945e919522483d47403b4ded39283
8170       15202 6ea2d72911edc2199f91e150fc3ead     c2d8333000e80619af68e                       1EKzG8xFsYf1SqYVNLoEj15iJirtE6FixL    45b0517feab43a347cf35
                                                                                                                                      044122daebc22aad5dc7c8dda0691827b1de0c77c38e3b6f91ac176
                 1ab565a701613ff0a05905995d9b4c381a 00000000a122eec9f869535c89ad5400ce0b307924                                        19bba8758c62d5e4ffa266b32564ed00e198355da7ed6815aadd4f
8171       15204 105a673069e71ddfc2b26269a09b16     dda87edcbad21a44ce7814                     1NUyVw8zR1NzvyZVZmb3JDW9qYgCshVbMS     3f3244ba6a6114502f330
                                                                                                                                      0472957395e8a458dcd749cc3e39bbd38b18617dd79c2bf5b33df56
                 2bed85877eb857210a12e8eb282875c46 00000000ce4b4fb34639b0e606bc3ef3318691607d                                         0c1f874333c2efb1ada540d91ebb9cbdce94f70f6b6e55876801ccc0
8172       15205 2b3cc9cbad874776d27317c6d01aba3   b5a7f2358b7715034567fd                     13Nsjx1sba5jup8MsReyB5AGE1N2J1niBm      42c7000f1c6ea4690f1
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 456 of
                                                              913
       A                         B                                       C                                            D                                            E
                                                                                                                                       04fa2aaa7005887a19f90d591aa760b3c6bae4314d962213df8613
                 f0900fbbfa2b3b4dda085e22c72fc534557 00000000018eb55d52d59f10926493297fe12b2fde                                        25697bdd2631b0b52703f5bb5993cd3a5803ea33d20e6ac90e6ccd
8173       15210 1b51b6c7fbbd5c48c722b5b5a0659       efd6e69062c58bb69cd034                     18DZ1YT9Fon674pCUncJijN6graTL1whrT     ad12613cc4e587d14218f2
                                                                                                                                       0474531bdb483db9503b5064afb4fb361759321ac3cb705596469fd
                 a4759fba8c67972fff4ea7fd4638573a9ef 000000003697da8a3e78fa3ec62c855b54235a68a4                                        a0d002fa54f8320a38b91b3ee64fa7db72a091acaf1cb5c4df45339
8174       15214 44da96a94f82a374f951d1b429cfd       82d0ecc5991d38e8dde9e8                     1M85Uumg6NzAtPUkTujAzevKdJiDzAdyYZ     e3874f34b9d01b1e9819
                                                                                                                                       04e6bd91139419dd7c6f83e089fbc5b1b433babaff4ac2cca147fa83
                 efbbba001ca318d1dc09abdcf474f5742b3 0000000045086d3ebb70b56ff0ca134b899b76b5d2                                        46707084e22c6533e35cf6f43eabc99f0e5033a333ea2c0f65201f34
8175       15215 d0736ff9881630d993d8bb364f40b       adc1e1f7653db53ef0217e                     18mKU8vZuJxJkdtJ5s3JJxchShy7oGANpE     d3cefdaad985556a53
                                                                                                                                       04fd56cd682921f3b0f81de0ae89e8ab01d484d277a031905ecadcd
                 1455e9df6c3e68a863f8057b06e428c6db 000000009d3ae407c81e9aa7ce823975482fc49d21                                         b3c6fdd9e6bddff8ba282b5f0e94dfa60f2f3e849878414dde3ed3f1
8176       15216 34aad4436d4355a939eaf180c8c674     6f7241965d2d4a7a86493b                     13LZW616KkDcVQLBns1BVkJ4WBBCLTd9Sq      8155f6feaa67dd779f9
                                                                                                                                       0484088a42d275b1346d76dba6b37724b9691de191c83e4fd69d8f
                 cbd06a3fbccdc7beb6ee60f95c2d6a7f6f0 00000000ba2877457960a29a2ff4ed7a2a88816361                                        4c929094abb418a9eae9bfb7cbf4c67b3746bf98459c2dfbfb74cf95
8177       15218 11c586fde1087bbd3b875b464450f       6b2b1835c3a055f22b1d83                     1AeufSqSYFx6xLnNtDdLjuy9memAndYkbg     97eb48a11172242a19dc
                                                                                                                                       0414a1fb4d369f3b17b4f1bb05674582460d1fdd2dcf50c200734e3
                 008e5b46515c6e6f3c3cc916d009613f4c5 00000000cf9844d2ee3e6932a666df3bdad9908e1b                                        ad5aa49d0beb27f09b77ea15ba42bbdf198e8dd0779f5bc24b105d
8178       15220 314ccb7dc8220829fa3d97566f1b4       7c5e71fd4fb6f938f58242                     12K2tMUQDi7HMPTHRoigQCXfLRtCcd38Ri     93193e766b2e2059ae06f
                                                                                                                                       040ae7aa88d6fe288aadcd939236a3dda7d67d06903c2f180d00dff
                 78fc32aa1e77d0efec20d2d0eeaf0c1f15f 00000000769cadd838bbe424c8859e76a401c26ec2                                        984c130ae8b0d6c158112ed267b777321eaf026e7efd6fe9f7ff7e42
8179       15221 7a13ddd36231bd07bb7fc4ad355c9       2bb06ab3562d2fabcd7b0a                     1J8BsykWb8qGbT4nUh9cgMHMhNWiZkREKp     013a433e70caca58ec1
                                                                                                                                       046254d6f98a7d525e5b4e4d29785dd7c58f2518ea8fa06083f5e5c
                 a75c4f1c3ad9d1c9c2cbf4ac1f67dbf6b024 00000000c4bd403cfb70989f5add22a588f017dfa91                                      208786403853d4222848da4207a2ffa68bcfb5a14ab076c8e760e7d
8180       15222 67fd721230bfa5af2a00cd2001fd         9fee6cfb19e58bb9a98df                       15upBxGFYQYzSp2kXjHLwtw6TKDP7M9FE8   16cf8df4462afc685484
                                                                                                                                       04c1667d7beedbcdd92ee65d86e9569343caebd76c2fcf59ce7beb6
                 cd64cf722b2c4da308481c623134eee2c8 00000000998ce477239ab3f74f0dd98cd99481c3f70                                        a2ee7b8212d421dc4b39b897bbc46278dd176e8ea087a80ac69ce4
8181       15226 353fbe69642c934b354e0b1413c171     0c9cb653e9f72daf65193                       1JLn2FgQQXv8M1y2ZwoHrHyTGcZceDptjK     0221df79dad6460d1d4a2
                                                                                                                                       045f62abeb0d5b14623f664e8b525e01fd5eeaeddc991f781403beb
                 f9ac6247992325d6f0aa2f8303a6b002c73 000000009340670d484a6af146dd43df703870a50e                                        eee2b135159304fd1003149b2ded528d9c4c081ef64e9b2e85f1385
8182       15228 1ba870c7643aa580273ae98181166       bead687ef249a53ff33f65                     1NyxzaYzzd8qGYejVEYs8iuNKjVM3edYLW     2f1b805046a7529a2103
                                                                                                                                       04475816e1ad05b1d1f797efbfeacc202eae4ead40344886d30dc1f
                 3d95cbf36e5186ff42b7e5c00eb9ace02d8 000000004f359208d97d0804af9addcc7fd16d40cda                                       fdc60e2c28588e4526e612faa6c2677e90dc0eead9c0db6267a2279
8183       15229 93fc8de25bac8ab75906d90ad1600       cfa1353946c5ec0950044                       1LFKbgBhMexJYjfFn1hCPwr7UkPd3s6mY9    1ad6be7a8e54b16a177f
                                                                                                                                       0412cfb714b8168abd10cd165db1cbe53bd6a31ab252eb7a85246b
                 3a899737e276e2c3015082a737396811fb 0000000077fce039b0bdabb99b0cedc31f71c07f794                                        739dbb1dc729190a83f64113e435033cf295976b3e445bfa9aff5a2
8184       15230 81e1ebb73ee685fe11da3349097e2e     865c87eb4204ab2e36c1c                       15vqgVGhXMk5CR52RNs8vhCSen7Qy61PDJ     b2c71c5518f639852d260
                                                                                                                                       04a7aec9d2f12144fea232e78f8d75c3e34fb77eeba36763dfccd15a
                 49886b32e299473ed526177c5a7727052 0000000015f86b19ace4076a00f03d1d6e6a7cdbc0                                          0febbf60bf4d91c17630dc5ef5e613ec197596b1c46ab2577586403
8185       15231 d1d607ab63a61637d9500c3b6e4cf9e   58d7c80ada5ea7ce801b29                     1MuZxYEuCSLnk51xf9gnEAjXoXoEpW3XzQ       b7e1d75234b22bd9edc
                                                                                                                                       040a3f18c5b8c8db309df3cba63842c9d4088607ea41344c142139e
                 063af71f74334101d23a026fc6d178c20a0 000000009dd72157c839afab2e81c779df84fc7142a                                       3c1aaba5f6cbce8001badcb9f9687a1669f9b2f94f62a96177b56340
8186       15232 15435ec91070e838756d67b9ab539       a6f23fae8dc676b561eee                       1NQPudhKQoZtMmShSMfKCZCPH6P5S7GkoJ    4cd18a4c15186eba4fa
                                                                                                                                       042534d140756d8980b12c9bc5d5a1f67e10e5c4e5a1903ee0d8fb
                 ef36d7b6ed6b517dc5abf68250e3245e90 00000000fea23975c8302a019d4556491af30f58e4                                         44cc4e91d3a5767e4855ce9b908c8e9288bfa07ed4845c73d26085
8187       15233 996465e69202163a8b3d083b97a9f7     dadb7a4f496791b3810ffa                     1FAcCPSdoX91LAT4nwQhHvnEv4LWvu8cSB      d45bdbb6e3375cee758a28
                                                                                                                                       046fac23f8d117f3198ba4d5e9e3607d322f80712e91ad3c063a34c
                 2e4acc8e2788c5816229e6f5fd6f0a8ff87 0000000037c3860cfecd6e3662810fc9c1b6e87c541                                       eeb05c3e48be73b820d11f7a9c53c9c84a5b844657700ef554c395a
8188       15236 1c6c392f13b9ffcb8417aa94a7dc7       70ad305000bcb28c4adb3                       187VKX4WBHK4uYEgQkhW4jzw3AFz7Lo2Bx    621d78144d31987ab65a
                                                                                                                                       04446d58d554059098456615389dcd7acd8e4d8b450e5916ff9f94e
                 046f64cc742d70a54d927c37a654f37dd7 00000000d991ecf66646bf8e17a9e20666aea7620b                                         7e3e55b588898b8ebe674c272edd750321fdfe7f5df8a443a4eec73
8189       15237 7ea3b1a1fd81098f27b3383b620d3a     4c20a7bf9a85f832e2ea83                     19dkAiPxkZnqf5heLJWmDHJhniQQGpkcEf      3f2582d2a16949e62981
                                                                                                                                       042871b1b25d468111f7db346b51f6a313c72e1e531e46e5bddb51
                 10215a328d65ad0e866dd1e71654ca896 00000000616a9581c3562255dbff13ae0096e76df2                                          2b6eca45b7654fd1160230a070a6733303e2326fe9432bbb3bbeb3
8190       15238 2a3d328d87713c92ebbd4fb2ae606e2   0e22178ef8d3a70387cb69                     1JCgsyA9XWcgGhiz9xi9LufNnNjCjkFYPL       e3eaf9ea757627443c4a74
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 457 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      04c581b9b330f57aa62e94dfcc1f0b6bfb4754967d309bb1843e4ae
                 b374c5c4ec7aaca7a28dd1731658d40f7c 00000000d8330bc3d3afcedd8f3210e40fdba42341a                                       d64a68d9e92c16edb73278f98affce1f0e26d4cbdd995676d060a0d
8191       15239 69f2754346d5bc218cbcaa235d4dd0     868d4e5df97cec40f55ef                       1LudS72ULknTCxWmGYyYnKwjN1Tud8GGES    f4bad5af2744ee3d3341
                                                                                                                                      0484d1aaf92ecbb1edbab0522e467714f59a35ab72dbd82feececd2
                 31248c125494280655018c96c64034042e 00000000aeaac819091d3a8cbdebeb5104e8e916ba                                        f850a81a66900c4bc8bb94126fc6b611eafe2d55a9459648366b493
8192       15244 ff71d31935e5b9a0915be1e2ba7fb7     eda122a97de4d24afd20e6                     1NArTfgDvZihQQ4z7eRmuaJ3QtgPWLmhMs     9aa90898e7bef0904351
                                                                                                                                      0408c004a2f1129763798daf33390b471ea383c451403e8cbdc6e09
                 37a5c1bdc2fb6807f6ecea21a132737dae 00000000a2dc05bfbbfa2c47efb89e6f9c9cdd7003b                                       5e7757289e203ecbeaaed59d2efc6a73ffbe029baa7c67ed2facf7a3
8193       15246 7f475765219a5b026e2538830e7263     eafd8c91e86305ee2abae                       1BMfWLxcNV5nReWwvJ1bLQJdvu7uLATn9i    b7b86c6f6047af92f91
                                                                                                                                      04d45b99db8d3e0ffdcfbb17d3977d5ecd9c6c4e5e6c426ab648568
                 2ede3c042251247b2522f2c2b90b0375e9 00000000f5800c53d862af13288c50f8559ef5dd53e                                       aa925bfe8366229f2cc4ddde6cfae694ffb281a7ec9d83101617f5b9
8194       15247 a0dabdbed040b5fa9696f0bc2a5a11     16d07fa03ba72947670d6                       1Heb7Bec4CG8Un1bTqWDGnmeBopDE69gGm    303c306d32bf05ea5ad
                                                                                                                                      0480e313a993739cdb3b4984b6666e06137be248e8b122e2befaa7
                 331253aa659b02f9b39d2cdf72955a1351 00000000a755c91be828e3dc5bf005258c51d541de                                        18e84f8135b323b9414239904e15db863b1fb42058308281342895
8195       15249 d41d6258d0bbfcc33da68726fe0da5     c387f863170985c724cec4                     1AdRu5GT7ZJxpwRhQAFXGUp6KjRVVG8pwk     f5e7c61979cc7f8cef5721
                                                                                                                                      04b361eb1938932a9075fa6f8091d43df54cbf3bebf904172271707
                 ed70966193af2d16c8e20f2eff57319487a 00000000d8c4945d66b0466a314879ceceee12fa7a                                       1e25f5c5d24531fcea22af7b1754f92f98cbf8af46d6a0dc6ef255965
8196       15250 0965d50cca7b0fc09e739d0991989       8a0dae0ec48019854e3e49                     1M6m6p417yFPPg5XKqXywQamDRVxE5oDkc    5e4958ec17e38f715b
                                                                                                                                      044e6629895235c1507a9e566b5862d3ca7543e0005965be417dfe
                 22af39952a44a9e1c9cf64d013cbb6e809 000000003603acae77100eb5bb2339d634d4bdf7d7                                        9b3646c24ddbe12817b0aeb0bf6d4dc41e2321ac2e2b70f815b8f89
8197       15252 8d41827c2c7b814e3096a44c15272c     9e704ff6883eacb164f592                     1JBDFt2ovsJMoPFnyXerexyC37zEqvvuZ9     ac1f297b59caad7659f9c
                                                                                                                                      049c0d78ab96e6a2c2f6d77a892c810f277c428e3504c5970dbc85a
                 2add9cbd5794cfd43a3d2acc678ebfd5b7b 00000000f40148b04eb7ae2e6f9a7d0971a74a2153                                       8227645175b218237c81e0e19cf4a29c0f4aef428891a11a8364521
8198       15253 a68bebfe2aebf266834cf8e30dc02       bac79661c1c3ca39d6b994                     1JBDq2AY1xyoQCuq1LxcSmV6YEACqhzxYZ    3f8e3c16896bb5b67ccf
                                                                                                                                      046a5043434514ef99daeea0db5b15df47bef0c655119b57753c523
                 0784f57caf31ff2c9bce9f34b5510c3e8ed8 000000003e34d8da0d5281826cbf2644256b3c7d62                                      0d811de74dc246c2cfd54fd93d2f60730a1baa0a03b104ea902b331
8199       15256 40af57cc503297cc00965caabc33         9285f1d0bca5c2d903e54c                     1F9Ny2AqwUuP7zVdJQAia8LANtgMior4V9   5ef90324374b487e4cf1
                                                                                                                                      0490f1b3d3e9c2f89723522c94a2797f1ca6ed0fc77fba3f3d2b6a2b
                 b4583b7ccba81b85f172b2ec79eec99e5c 00000000293e4e65e4597d7166fd334223cbcdf18d                                        d5f3068332af9323211e7d4b2a9484860f6a7c6f28c7ae887882216
8200       15258 71efb115b043c45bda74d7bad38234     a10705893b7d168617ae22                     1L4eyJRHL1cA17EHYaTBEpiJHG8akaWHm4     acd30c66505179524f9
                                                                                                                                      04f3ce823240f07e7bd389d4a86f0f0bea32bba8e02473c2b006a85
                 fb1f566cba4663e6a6ab581dcd5cdb1a38c 00000000c0f5b21bea55a4e5498720291bc97c0bb7                                       aad7e91afcaa1d5f2e7ce7b664332c613f853139f5bf9526e39d230
8201       15260 e04e4a6fd67078bd21720d4e85bfa       42c5d5219e0727bf7de24b                     1yPFTeA76wA6vtpbwv3NxQZd1wPQTDSm4     7ad3d6e8ab9ef4c7df97
                                                                                                                                      0430bfc14e605b129208bc7641a6256d2dafefe1a572f5a0ba67055
                 04e4c609ecdd44efadbb2fe353362c9d5d 000000009236fb6bacc995bdf6ed70cc961ed83c706                                       d174ed14e7d8e5dffeb14d51d4e1ca3da5f613b213525fb3033d86c
8202       15262 48aff46b4b6dad33046b1690ad07be     d581a45a6774b9e0d0caf                       1NF3ewNpqUo7M5LB3GGp77EnYKFGmxu4ef    b0fc6f3656a0f30c6ddd
                                                                                                                                      042d8dcb8a749d79154913e938d89e14e6d41908b34115d17873c6
                 0a44a978f5e26b8a07d72078dba89e6b07 000000003ab4efbf3c4a90d9b5cf6d200ee0c9e10bb                                       346bfd6535eac85be658fa909a21ae36d007b19943061ea0cbeab5
8203       15263 59e2b4bb376cf72c0f628431437a34     1092bdabe55132d797d4b                       17S9x8xo9pV61dTgBkGAXAi1vEPCiCNoaL    32d7ab2f279cbc9dfdd209
                                                                                                                                      04ed12678ed2309828582ac7cd5f88bbb8299fc73b71f088dcee102
                 e8db9217f4bc156f337ea239b97695d2f6 00000000fe39187c9f3cb9341efb2aff62b6b2f7cfa2                                      a7748e2805478a3d9239759fbbd914760fe2f2a390f192aba3e315a
8204       15265 ad60ebccbbc0afa665fd9dd2de47e6     a146f1d912a24e7d19b5                         1EY4ay9oAp4JEdBpxcjZhytgBCKqCseczt   dd9e2d9efa1dbd98113a
                                                                                                                                      04468d63f0703dead6b36395edb052fc7625d6c729a8305b0a2a81
                 39f90c4002c14fbf0e46568dc47e9c0cbc2 00000000aa660c9a520a466037590597c99dca9904                                       c5460dd5b8734ef4fb7a5dcd29bb804bc36c9845ab350315f8fe20b
8205       15267 72169964ed1c40fff87235e74a301       2a317444cb8343e927c1ba                     1KJyEPHRhd1oprCVmfxZ9yFqfeudeieVQL    cfbed281d9c363210a715
                                                                                                                                      04f1f4007aed2af5f535ecc1e4d0d28b08cab053b53effa1952e6d07
                 f834a020d821430bb0b6b0725dc601d90c 00000000406d2cc735a28768283694d5792e2b39c2                                        cb0e6103bec11a1984529fc0429ed56d25e91b3d0c975bac0a1702
8206       15270 76f634e5adce35dfa2642d6e6a3cd7     bdb7eb491e42390421c701                     1CGKznqNBhvhy1T8ieoeFyooPiYU5cYZNE     19f28a19fed79f6c24cc
                                                                                                                                      04c20a756c4fe96dd55816f8ae6ca380dfb9bf924ecb9bf7303702ed
                 883f38daab7c785114c6a8eab67178eeff9 00000000cff7c66bccea8059ab9bd77d0105830378d                                      10fe112650fd97eea3354c5f4e1ec14f1baa930502a233d815d2b21
8207       15271 5cc7b3bfd26d2700c0f4e9830e940       d6917b9e368fecfa27671                       16ZhHZCv7MNS71DbwRqvzud73iB7UxqCY    9fc0df1dad30208767a
                                                                                                                                      041ea8ae3273952a7a44a1f2093147a9be50e7889a67a92bf93e91
                 f8c442fbfef646b2b5cbc219c20df15090c2 00000000f23ecb2dd1826b64c7540a7378904b86b6                                      40b0f6c6de9965a087adf27c0d9b076eee9a596080d18615a5aee3
8208       15276 e055b38318fb4d6c0ee12397820c         c2b590c7ba65416c1e7d34                     1ENPen6CEELLmVAuuKcuZ1s8v8MoGuiJCc   918240dd0d401881bfab82
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 458 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04a99231c8090100b9b56a801dc7fe5efa733337fca4461bae5ad99
                 0d0023ec2e6715f2750a0b3084f70f352e 0000000093882851a5d634a47fd12e401991577f65                                        926995a45e8ccd412a1187c38615e4b181b85d41dbe5512a3bd7a7
8209       15279 137cdfeca1b55aed6d055decb071ee     81820561cfb708e4c5f8fa                     19sKA4uLGww2eScdxy3pCv1HSHk5bj8zCN     6300449db8150c0a577c4
                                                                                                                                      047fe36deb147174de1158038c563b8ab6006b826e0b1d3b178d8d
                 b1c015abf7e4a5c5642073df251787ad14 00000000ada3680d72c5b55df8dbbe72bc8a6566e0                                        4f8db0be0e41c5a8666b0d25f26d7ef4cbe6128f5d388948a1cd7ff5
8210       15281 647bf4747eabaf1d95a724f1096334     8931f00c40a0ba31a1d81f                     1DFMgXVxRaykEdkc8BoCUHJNer3xNFHQ7h     fc56292646e1adec16bc
                                                                                                                                      04061f241ce2ffe27459f97395c2ae3b51067e29e3835651c9409db
                 cc71c8e43dfd4558d1a96177f61deb09de 00000000269dbc785d4d80f7fe51b53080ba1ce659                                        3276067f3e1ba92fc129068b60b3b06320e3ab4857d8743d4609c1
8211       15284 4078eae4ceb80230852cf6baee0811     02e0a2d8638a785f955bf3                     18Q1MzLohcw2wDdBhPMC6oErkXyAnf37e7     a932dc0554423fae5a961
                                                                                                                                      04931adad5c2402c6e3abb81d7b80173decbeec74e6b035570bd0e
                 42fca42cb378a5d68750ef38456f324c353 00000000efb8fe6976129a27fb81701bf19f8177ab6                                      9f426959e6d5b4cd8f7932d8e540c51e0034ad83b337ceb1b91109f
8212       15288 d6fb6af26e28b9ffc4f0cef8076a1       57eec47e7a22e058fc76a                       18Hfa4Xr8SywSb2LAgCKSghKgzgy6Thv8Z   dd97e2021a5e622fe4fad
                                                                                                                                      046739b8e5ff72445bda95cb84c58aad61ed556c9c7ce742f846ff6e
                 d6b4e9d0f871d2acdd3522eb41f931cc64 00000000fee2b9a380036b85a16ed4180964ca29b1                                        0de156a57826a74b1756399e83290d9a407b3880e8286cf9ae325a
8213       15290 a25ecfd2563588ca02cf7f76ce0fbc     177482ebdcb81f7325c1f8                     16DK1cAmz5EtAxEFTLYJFJJ1Xtq4vHgZ4L     a5b4fa486daaece0f146
                                                                                                                                      04bacdde0564c9e7e7881d0028b71e33977043448c920d632f8285
                 df172f9d4953938ceca8914bb25c79fc69d 00000000c789c62403fc4f66c4917cc61b9d106d623                                      b2d799730574e23107e3a08f522292cbc07198c95fdaf772d049365
8214       15291 ecffd8a55999e6888e2806b49f026       8601c8209579ca20abcfd                       16FEPkS7Q4KUc3bCRcxmEU2kanQ2rjhqqv   909597cfb4523daa0bfa0
                                                                                                                                      04f52f97ec23713bcc5184bda02ea183e66dcfc851fd9e256576fb6e
                 acda3b0d2bdbd30f7f1932f7d98faf85e92 00000000e1a2b221c2fd5bb78ac2019249b2213587                                       20ffdb2e7f01e9fd1118fe5096b054ae30a00b34cb9b1ee231770d2
8215       15292 b985bb43ce9e2fe20122eb3c541b3       c4988412e3310b7026442f                     113YQAaSYpZeNXYnXKxFJun9oieCxU7TDF    40a07dcb409fc6b75cb
                                                                                                                                      04634e31211755e9bb19276eec903bb716171f9c910327304fd78c
                 044cbc8325ba4032e5fc10543715096c82 00000000119f4a72230370d0ea320704a726cf7649                                        7135e59766b72a2a700c03ce5b75a9b184a3b1917a11103ca5982f
8216       15293 d22c6f507dd7ef4d9003d3d31371c5     bb395c29f3929f069c8b07                     1AMyUKtMKgeEkjtb3jLhn2T5wWaWKW3ejT     e0e0931a7ec4c67803c09c
                                                                                                                                      04853434f4b7b018656abb7135cdc3956ae7986e73c9cd84283692
                 f70ec0a1fb569745511d35c83d9f34569d4 00000000917248978e330aea5c72177303e42f46f9                                       6a1681e2a374143127f46696f1e9d525fa04956f134d304cb0d6900
8217       15294 34760c6b3c170ae0df3c96533ac34       518400fa6320efc3df278b                     14EFzY9zrHgWbj2zwzpd2bUU7yuj5N9dp9    a05d1605cf10e373a5097
                                                                                                                                      04f78f2bd05b54eabd467188d70ad8bc3c4c1645c81590889e16a3b
                 0fb5fc1c0b96a2ecb7e9c34a40fd7bac8c0 0000000016b984699422959f1c0d7efede323c3bcc7                                      2d8bad232b5c2f24ea2a8087400ba159d555c87084823253ab65f4
8218       15296 bc124060a996179b8bdacf37fc17c       de7168a0cbc53d5c069d6                       1EKfbhTxePLkAZ6i5trE48V1vvqVWnNidH   14be1d72ca4e3698bdc84
                                                                                                                                      04d9e0bf3eb62f5b4a7525006173c382b87bd2387b6fe6825cc2e62
                 d3fc56cc751908e8d5057a52e0c92835cb 00000000109074c9fd0027707d138ea760b9e78607                                        c93633d127e397253c16f0f5560bd385e14ab4edc7263053ca6a3a8
8219       15297 6f1e48b40ac5e09739e4cfbb12783d     a8183a633afa364a57ebea                     1EtwTp7Yszf9pKb4vW2khF9fnb3HM1HXrj     ec0b81dfa49c85526251
                                                                                                                                      0462af266f9e23ff2ad43e72eb78c8fffcd824451fca047bd26a78a1
                 570d59e35a87199449847a83e62f49d9f3 000000002a56e97ba0817a5dc735ade92e8ab92c4b                                        042c7d6560dee99907ffebd30bc3e221418dfcea01e6dde6f651043
8220       15298 2778be649025f0e8aecdce4fdc0ade     ba5813766fd1b0cfa54c04                     1MNSYdtxAzzNbRpS1ydWyiGAqFUEBGiwuG     b795f4cc49762c548be
                                                                                                                                      047995c77fce2c62430465fbf04a37c6d7bca3ced732b5befe896c00
                 b7a2c25ee1b2622f4cb7fb7fdff28721cbb 00000000aadf4a72fd58645820a003539b2a0bf3e6                                       d3d78c4743b97b3b20fe4a3bf7c04d8397dc0b55ffa0a8dd4a82e07
8221       15299 e76bd87d065f29faf4aa6e6ea6c4d       d8aea9bacfe561236f03fd                     1xBwDs64Pbj3U3fu8HBsuhzX7d2FYWQDV     854a1717a889c056890
                                                                                                                                      0468cdc5f18080a2aab9e3a3c8acc30b58b70c1b351587a151ea3f0
                 e785af0c8a9dc019e66de0a9e3071d5c99 0000000068e432c0e63d1a4a6428280e261ae45f3f                                        3d9ac0602fd931d2ea3ff7a287823745caf4889df0daf61d8a12fe47
8222       15301 fbfd31bf1ab2cdd091dfb090c015fb     6cb40c0ae732eb122b97a7                     1FayD5jkTwxPmVZcCfmD89KwEcXwcT5uh9     6763166aebf57fe529c
                                                                                                                                      0465d89a0c8cfe8161f3295c7201e4323d1a837ebeec1b4d9fd84de
                 b20afc83346c2261130aeece6f744eed28 000000003a7d1e69088ab6aa4c34d23294cda8d61b                                        caddd902606f951a37f383fabf31e1a20117a22f84ee00853d2f44cd
8223       15306 07f2807946435bf88e6bac82e03da7     c66ca2072e40423329dbf3                     1B9NSvNuojqv9uN9828jS9kAvskZtyG2r5     cc48a3ab4c08e12fd42
                                                                                                                                      04651e89f4ad87c057959df2f4a2f541b99650a96845e9828b8622b
                 b3b2e99438c32a18f07db3b716b9fee645 0000000042305b2df60adaef33168596723908e36a                                        7d453971c223a2a6266156b7be361b7a6f8303cae092711bec255e
8224       15308 b410a4df60ea54d70eb20b2f9e32b4     698d9de34c870ffcd769f9                     1CLpDpVCJmTniuPnr6G9GnppazbCTRY64v     a9314a8719ac9298d8d3d
                                                                                                                                      0465b3dc9acdb7e22df3ab943dee39e44b3901e9ce5603121f1a74
                 266f1ef2f0fadd437d391c9548a8c2a52cb 0000000019b087c673fac5d6c3950db85980b7f016                                       b645af0d764bd9b14f66e104994885fc9875ad8b40148269208388
8225       15310 7df33ae6cb057f2704f14e2b5d477       277201c74f5e05451a352f                     1Hy3oug15cky8xXbUAr6rCtJ7M97rksrnJ    5f7f8152ce43fb0e3dd7ce
                                                                                                                                      04257686c48bc390062dca7ad0fe0a5c70f43c9d1a1e0bbbcb79255
                 40b5be5f8ecbc360dcbb57dc41b3425a1d 0000000066edf664b80dc3264dae20d42a4afc3890                                        e1cdb3fe8c3c3623210797c328b964345afdeca2a1c7cb429c3cd06
8226       15311 83e3a91780828f3ad0ac228de6e145     b794e3566443d4ff1c422b                     1CuRnF2mt5kpDe2d2Ts8gjZo2BDhJPRjGu     678d46d9021f53edfd00
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 459 of
                                                              913
       A                          B                                       C                                              D                                        E
                                                                                                                                      04a23feb0ca9e55db73476491c8166b1e1d19e648842c9fb1a4e71
                 1cdf3faabf9b029806e6964caef64dc983e 00000000ad65366e179e709e8f701069c81eab8637                                       4781059f170260b32ad9acc34eb1ed6cab9dbe2d56cebce0a44dff6
8227       15314 d55d358aceed9f6213e1f9f1c6be2       2e8402e870db84546ecd95                     1ERoLtfkiFvJ5PyuJpXoR6jy2iZEZENujd    6ffbd8f6b18cf9e361b9f
                                                                                                                                      045656494f1172a5e32ac52ae6678a8065e2ef3d87ebbb8436fdba
                 9a669fc830d3d7a246874bbf61191abb48 00000000b1ea431b039ce942cec200e048b3fb6f0b                                        3364635e7809d846f7a34ce7f73b4f4eb59bb6b535d3defa8240632
8228       15315 8c51c51537dade4e38985c606819d6     a780a65fc257806bf07973                     174v4d4zEm3reQEx11aYt9UDv5z5d53sGu     54272bb1a2175609888fb
                                                                                                                                      040ddcd84c4f31154824e88443570c04816bcff745d18a2b425c6ff1
                 31fa5872ea0a944996128842590414db12 0000000065c49a3761d64952ab7ee6458ab40be5e                                         34b3490bda184aac72b1301959d56db0c2c116cfcb2e07965ab59b
8229       15317 753e09a18a4582ae60c9c0d3c1395d     5d6380324de5b7cc7374e59                   12BgK9tgBq2NzntniYJifqu5XYADQ6p4Yd      d4992b334796ac2f1add
                                                                                                                                      045c249d5b414e13b2e19788335ac01f71bbc854e5387df59900d2
                 3714c574975b3625777aba3f1e15df1e0f 0000000003a6d9f00a8a72feaf08394d8d18809154                                        3f7ad7ce2f6c5625616dc9bb5ea6fb2a481b14f8d0c7586f7ba71cd7
8230       15320 6fd12fc7216b1ab8c7f875082a9012     4cdce34659a15e41b6fd7a                     1M12hBrDBS6kvSbwdGsZpoMAnBwokMawQK     e81cf375c1021a30cef8
                                                                                                                                      0457cb4bde23ed0d3c978e2a6d06e4fb6277e10da939a17bb5e4e3
                 f62ff96db05c41f73e1e8121978ba7fc929 00000000a367d068c6c60eaf5ac48769098cf9b0124                                      e30618015e8713d9742943b467ac5cf5d09bb813f0e4a2eb9ea1b8
8231       15323 8fbae8ddd91a78632a5d43e6e7d94       bcb91e27dbe388470e3fd                       15MPjbUcFLWkHiLgiNswk96zPyMjKbhW9Q   dfbe68cd7076b1ab7cf049
                                                                                                                                      0477ad74bf8592b6348b36a88193ee287f67c92a7aea4e9bf01f8fb
                 b3f4ba85331eef8a26ffa05476b96bcbb13 0000000013efd8c1f92dec8a914c2f08fd971267436                                      003de37c8456c7227041093e3827b5a069e55fcabb7a82dfd166cb2
8232       15325 ef246d5a4ca1580195b89bc651fe7       8419b2b07d7f16e54995a                       13qoM8vibqayLi2h7MdRTJpUyTb8nakDvm   24563afdade84bfc2a46
                                                                                                                                      04ee322a0c9c7ad96b3816a7bfab416b999ffc451d6cca664947743
                 cca44752c1e066300c25a8665a5d843fe5 0000000057b36eee8c5f0b55efbb466ddc9a422bb5                                        7d7b9976ae343cf7b1afcb8b1b509469e98544f4f6f7499cedc5203d
8233       15326 84158c92f2946c726435247dff1bda     dbb5d8cd2215377b9a0686                     16kbsDi7chGG6zPHTCh9iziyxVtfFGnmKt     df466698ede33916028
                                                                                                                                      047d8742227e4495d9386ea2ddea7ac199970bf1ad5f7ac2790074
                 6fbbc10f3784b86299b3c974799bb8bf976 00000000856e1c4c88c0ebbfe0874a6060a63cdfa01                                      7f6176214a716d47c3e18506119c24af415eebf4849d7f52a7421a6
8234       15327 57b5bea9f0bc12d0f39e3f7df78be       a5c1e22cbcbcf21d99ada                       1CvYbYihSkUnpN1khZw34q3r6u6Me8gPEA   9f4c07be62e97ae2d420f
                                                                                                                                      0439e19c7f666c8b8597b790fe1ccc3f47637b5563ea510be937527
                 41ba81673837012d004894d14927f7593f 00000000ab5d25579a2dbad76552390ed09230429                                         2be428ed7410d03902a7ebb2a0b43a78f8d1edcc849f326b96f9696
8235       15328 756c54615a2d659fa00225cab358f1     43e232412d9cc94a83d2909                   14mzr8AZ45vTkAnUDjmqx7QyLuJqdqLL8Z      7a03a37afd1136d39929
                                                                                                                                      049f7338a0749f809d96a0d5324d5ae0a2de512a70f2ec7bb52929
                 e21b8aea0469b136788da72739af106a4b 000000004c179f79fc9acb0adcd9ef0bed84f234d3f5                                      d3d65e880946395908ae9d8f990b5a09efe477c3a6ac1011c2031b
8236       15329 b666e7c382c747d2df778cb7aa0aef     6548eef4fa4ffa491e84                         1CRrFDdJ3EEPpr2aw4hPD4U5tTyEChEvaL   ac1753b390b48f4cecda29
                                                                                                                                      04498e5f1eca30f5922d32a8688a68d8c24dd13f1647a73e3ed7b75
                 a957c9681a273c4ddefc748f8d1f6186d3a 0000000089aeb5b615f1de627504e9a5655e3f3d14                                       252bf77851218f32e78065ead0ac143e0576b4f1be0bbc5ae3ab1d9
8237       15333 ae27abbf0ac57fd8143a81cda4f1d       66daaee4d1f342f23ef394                     121k7EkR6cs5mAA6yYdeKcdeES6191crhA    d1d0222c28dc5662ef64
                                                                                                                                      04091157d5b313fc3adc484f16e6e6e24b7fa9777f0a78c60ac0f010
                 0b866813c0ed51cc20e173334bd42f1b0a 00000000e7bbde1165cd6d04e3bac27196e28fa261                                        9084e708298397519cbce65b003d45696eefa8fc57cdef949a2cb20
8238       15335 a8fc710f5229eb5e673d0474eb49ba     821e043495f832b3c4f847                     14nNjnTvafCUmjGrqjWX4VecRdKTuCET8w     91876c8a6eb9257baa0
                                                                                                                                      04ed02a2d13cb977c8c6d4839eebb23e161fd3e6749e8fbf97075aa
                 f3eb70257b7f397688e4d3ef10bfb2bca59 000000009ba29658a8696f4835ca6bf98544ecd664                                       7d9f16ee69b33e2c5220f1f6f089037a1394478b5bab1ea9098501f
8239       15336 ccce74fcb6f6541345bfe8da185ee       9c4b400245783b9f1aab44                     1E616bJuWVzkKjmbM1RrDYhzFeuzqD687Z    b8f176edf18d0255afae
                                                                                                                                      043c5cdd45ddb9946942be39e3eafac40bc74f4b241d2e9edb43a8c
                 79ba77441c87e57afe434ea1e9516fb7bc 00000000b36827f1d3dbdcc574256ca87100432c9df                                       a6788a1c8c54bd37c97b809c9cbac9b0f2abcf08cb429e24e4be85e
8240       15337 988a40a4d2346380d79d08618ee729     332c92a9b139ae248191b                       1C63j3EUu1tPfmpDkC1neTpDn1Hgornynf    744533b29cdf352620be
                                                                                                                                      04e225dd110de0110f3b3b69b1d0dba0de2cada0aac00509c52e42
                 58d07420407f811285252400dc18972a99 000000001e17321f5f1e03bd0e8f9d6ed4d3854bf9c                                       a1e24d17809eb942955f4c83c7eb5a5ae61b8f01fe7f5b024e3ac14
8241       15338 edbe7b5d71dd03a0867677c6566c31     f9b350e757a598fd44bfd                       1GmWqaSuCsEaunNHSwrjHX8c8H6SNjFpYv    e0138126eb4bb630819b5
                                                                                                                                      04958cec1bea59f79e7021482913fdd178bb0a374bc1f85922ec853
                 d73716a0d260f1500308c44cbc174d1416 000000005685fb2d5b3d8d321a73d376ba9ffa27f9e                                       e8be30c9c1bcc500d6b500bd0204a203b9bbc7caa6d629d2546f934
8242       15339 40ca63792d152726f41cf77bda5422     4c6f45de4ad91a8b00b01                       1BoL9YN6KPcemsHtJuweo4sB5BSopDxWRb    3030a78da5fd34c497ec
                                                                                                                                      04384be4926647f6e5fd4a2db3a7b649c2a6800703b72f3e32b0a9
                 daf6abc4f01d4de1013c4fb16eb1224a6a8 00000000541040763d6a4def1b675bd9d30878faca                                       2fb237c59c4497e151913148a588a5f57f02277aefd3866b3e40874
8243       15340 cada67a7baf31a6a2245ffd3b8d0e       4fa1221c232dc26b4157b3                     1Q7RrdkB53U7dZUa6XqGbW3zDNknAd8Qv9    a0a9721e32cd73ae3aa68
                                                                                                                                      04887f7dd25506965d739626729f49c1d3f8e3456c267aa058ba5c2
                 285f85e39b668a9f39ba310aa9ccb99362 00000000c4f133c64bc6937c59b1e99b389f379e9d0                                       75d4d515efba811f25c856755dddd943e65891c26b469cd3f00b447
8244       15341 70c37f5ceb1b2463832b81c64300cc     8c23131d906f0aa7606b3                       14sW3hs3faTe9PMKz3m8hfGMj7x6fq6Bso    d8e4834fc20da68398c8
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 460 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04d92892dd4b3e28dad3c0be59a1cbc77eaf28c91e42c033e329dcb
                 f83c44d2ded38388bcbfddbcc845c0de36a 00000000f215015bd51f3b15e0072e4cbb53ba2ae4                                       71e89144b8b2d9d28f2849b15adfe8c9db49ed6e6974adcc0a97c0e
8245       15342 eb597c252085d87154b3edecd78b5       1d33f1fdd7473259da7622                     1GkvGFPWdvzL63JkbxRqvGyXZDi1ayBCho    a5ad4b3294e69aa93cd4
                                                                                                                                      0491e4f3c52435dda61da8afd8670cc773a550da812e5d206e15eb
                 b6364bda8e704e334800ab38f58c6271b9 0000000075415aef0d37337af02e697433ef1baa28                                        11d5a92044d85afc08962136255420262b16344ca08d8977b01b79
8246       15343 589072579e9531dc1fcd4dfcaa2e8b     7515ad902a9b63de6af86d                     1P9ooS5unrMkeZ2Q2KvCH6r31LdA3xSeyf     658603394fef168630323a
                                                                                                                                      04960b36f8150e51bedecc86ce1a932551b5d91c077ec8713e2f19d
                 7cd06af82e88d9af7ee001c5ca69c7c8a4d 0000000028e4cf4ed9ff48e02f71d2dbb11c87c16eb                                      d1caff47718e61e88b0e427ea20cd304fd55e338c341f989532b158
8247       15344 147b8183f686b930f4a44df70b103       7625b88d9694170faa8e0                       177hXzD9zpzjAcrhtaCmPahzqPfZMancaA   b49171c4e63d228ad750
                                                                                                                                      04ac889027e70fc87234085786eda3aa1406c27a5dc61bbbb1bce3
                 d4c25b2df0441e55cb1811558aacffb734b 00000000b8215da520f9942d46c89fe0fac827c3be7                                      2d7a854b67e88a8f23a15cc3c5cdca24688ee22d79bd60aea1df1bf
8248       15346 c2310467a5bbd54964db940cd0937       4027b78750f4b4b04e894                       1Fhgr8Wj851Ywqa2BNFvm9PABhdraTtVBn   e77cdfdfd3171d353c1b4
                                                                                                                                      042017310eb98c332fe5c3c5cbc314dca34798823e758a11f75ac29
                 77888dedbfcc43ea94f1b89d32afcf646c4 000000006e1fec39665f2f5965449d69d06203c28b7                                      d4a0cbe94de6c09e30871320b5cd71bab6a01037d7cfeef885567bb
8249       15347 28904ca9cec9a958d882af7592d38       d8b8fbe135a2cb90508f7                       1GcGJaWfsq4Gcyi2F81bsR6GhAcEsitANG   695156213c0f91691de6
                                                                                                                                      04ee5d8e149b3b34133e2c1ee62feace8a84526e749e28668a532f
                 f50cf8278ca269644be03f2580084ed6eb2 000000002eefae1617857a99a82effca4df91611492                                      9ffe9680c7807be7290f6ea23bc690dcc826d0a152aafafe5c53984e
8250       15349 8753b318c1f4c6689646f0846bac7       7e6e7bd86993ae7edd560                       1MeKySrGc2WyvJPnNDEctSZkjqV3YESDrK   331987fb7ded3c3176d0
                                                                                                                                      043f9cd9274a71105fcd30745353b26839b122581c448e57e49a85
                 943afba5e7450389d8ce9db913fdd13fa7 0000000058fbce48692f7117d545751599b179de68                                        e2c0e49beaab79bfd1469a0c62473c9bdb26377cd6c66a2a02d481
8251       15350 64ec766671a6d6979be4d544216322     b49245de5c4fd3eb378eea                     14E4Tzk1eHPWKXx1vuLc8Myi6yzA36FQ1M     0d58b190de526b4184e5c9
                                                                                                                                      0460e6ec21090c780728fc13d11cece36ea9838010776e1318899fe
                 d1afc6fbce79c0204d33861b411be53677 00000000695bd86f218aca86a9e441945943458f13                                        74c6a6c80ef3175e7ea8d0ff8ecd51087ccd8dd3b2ff594c3cd0413b
8252       15352 d16758ea09d765b63d0e146b649cfa     c158834feffe018eeb8a47                     1E2tCmkPoiQ3gHKK3hbjS1KhdhyywwXCNz     faf578bfc6bebe5655c
                                                                                                                                      0412440bfd3f5d15408067d2de8bb158fbbc9217918a492fb312443
                 c3c2a3ca777b0bd80f09294150c79aabeaf 00000000db66ba7495fc3d2058ebe47ebf5c014c47                                       672f8017980df478c0542c64caccea18cc26cea70dc1391b3588c33d
8253       15353 e81aa968194306d84bdc61b2ae43f       a25787a4798930a917495c                     1BiPf3XcvXf33ZiT3uEfqcEMYdEEhNpxLp    c56094861948c6ccb08
                                                                                                                                      048ed74298b307ee4dde4f1cf472ac579b1ca6658f40c8e9d3ebcc9
                 cebd1b443e05c5f9afe68157da7a5a816f4 00000000cf573138d5723aa2af26e0c066efd77c42a                                      b5e01e303c20acc6dae95fd9dccf0528e08a1dd747a6078994f361c
8254       15356 5ac723bcde3af0a6805eebd06190c       e6310f351996eaa5e5631                       17GXQPzUXknvQ7PrBTTyW7LCE8gkRBKDpy   ea199703c6fe37a45d21
                                                                                                                                      04bc641ba6c3cc0280f6d58b77b8285d4277ffac9cbc1c52e304a8c5
                 5954bf8bb7566d73b82460a8fef45eaa02 0000000028ad1e49f41dd9239083e9b00df0b3f595                                        9cb2b6e6c58b76d9e37b5f98c9b92494de60d5a7bc0417f5b6c652e
8255       15358 b5bf2dda2d97ace81eaa06b4ce68f4     223d1e4a086cc7c7e59d55                     16XNRJMbMEiytWRQSgPvPhXeRmAyD9uKMg     05a8a021d15cf81a20e
                                                                                                                                      045d97ce2dd8f0706144276382190535e536fd6c7685b77b6fc85c2
                 88f1fca327f1e189839edefda0034aa6665 000000003aab2f9e969ce5b203962fc52ee9c9030c6                                      f976cf3b599266e294ed607af21e7a6ff1fdcd870417fc2bcdc1e221
8256       15359 4452925d9434f6ea7dfaad3da43fb       9b4f5fe5f07b7d55b2b2e                       1CptqwqfBk1jTDGCb4BBQa76AMQGKorFMp   5d40dbf70d7420e294b
                                                                                                                                      0460a13e41c48a21f82aae430c8366e74897da239cc497d43de197
                 710d2f3b974eeb8a70a9ceb0120ab0bed0 00000000e15d1bdb969f737d8b642a9f8f26360247                                        8cd022a785f7f9967c88158b7ec164fef223bb10cfdd88a5f236e6e6
8257       15360 bf30ff8341cf0dc84c316b9f962085     793352a1fdd2c93358beac                     1BAXpeZVDcgFmvwA34A5v3ujLNkPqsxr2a     7dada01de63589025dab
                                                                                                                                      04512af9f894615cded81d18e707afff4fb3a2d316a4099ca9b8ff40
                 3d312f5ece5efa06b45100312797a389b1 00000000ae352c5f6fc071e56b012dacf2ab75dbc7b                                       24a78ecd8c418724de79182dc33a56dd7a8a8ff71b1ce330fd19a4c
8258       15361 8f1446b01bc3b4dcd2bdf6df48793b     848b5a56ff19237ba1c6e                       1J1SUuXQUCHNSWMq8nwN1qFNKaTsuqYx1z    f72de8452283ef74141
                                                                                                                                      04fe55fa11c4a0e33559f5cdda293d2c30b0fdbd71e324d4a73b15a
                 3d672f8429322c57d84574c051b004bcbf 00000000b7184b7269e06ebc5945d017e8323d5bf9                                        15783df5cdc2025ed3b092459738313b668846969109b412a4cb76
8259       15364 97444e6861ffbaa2d3ea8a23ae4d5f     07d11642263f366576513a                     1QE1XXUu4MZjDf2QeGxuZ2swp2snhSgm5a     7e01aa205320386e9cdf0
                                                                                                                                      042337739e11f07ec36cfeebd5d3f860d391dde9f42a5625f1ac78c0
                 7097330ff41e6fbd3ba9b5218aa8fd5dbda 0000000050d4f9e6b2d7149575842aa310c0bfb70e                                       e2f422bebb87a1423eb45f4072c5360ef79cbecba4a9d55d97aea8b
8260       15366 55af7bcce856a3ba8b739b315ae19       4c0103e7e6fbb3efcdea9a                     18kATL6kYnpSTXxNEp2Mr2eFLRyZthdVQb    cd9ea86d157467e938a
                                                                                                                                      040dffc39088caf271a7700589edef9b080cd5a90e4f1d716adeea9
                 a39cf4c87d685dc281e5d4038e738c9532 00000000803eef1ab35307b3d8725999421cbc661d                                        d372f9f33949f2c2ecde16d8f3d0c126cc587848a91ad38e83dfccea
8261       15368 b267592f2c9bb6facd0865a4d4206b     eb1f812a6bc98a3a8c0c02                     12UCmmXFtn2DEvfPmvsMJ5GPorj9M3Cw4W     d39cc11eb6382f39cb5
                                                                                                                                      046ed37fff561a9c389411048c4e32a20c7bd2770da558d2ce6a4f6
                 db2156a509399238ffdda196b05d525151 000000002a724a0d3748312a6699698dfa32392fea                                        b74c0ea6c8bbfc0e01b60cf84c0a2accff992e37c9f45ad30b5dacf0c
8262       15370 249f1a21626a021e12008420ebae8c     a5542e07881ea91a9d9676                     13jHVgyPccrB54wLwei1ggJW8L6WXNn5Gp     34bd814b51f0e55423
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 461 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                       04e8daccd70d44f8d24ce7c087e13973fa3c9677c08c3a4ba47fd2e
                 3bbad0a7f2f96407beff4ccd6d205dcdb24 00000000ff5341b21ca2abff283f5d1ade11f58186ec                                      02ba57c11cadbe061df81320da46152226892162e09e77bf41d2c2
8263       15372 51663ea2af4d3f5fd985f01e28319       e72030143bd541198886                         1JaJSKhG34owqreK1HGt6j55Vp4TsLUnTN   57743330c10e5c05d6566
                                                                                                                                       044b437fb56e245584d510d299f3fe7547096ffe05a2c885e5ea462
                 72ccdc7e8da9283066e1084746346c0e51 000000007e186c3c11d54ddf358aa78b5a6a7eb2ffc                                        79c0c18eb8f01588efd6a408e9f244bb88f8690581e60d8102d2cc2
8264       15379 e560309ffb6a7c8bcf7ec1558f0ff6     1030a54df6c9cf6c18958                       19j6KAt1xf6MPU425qzposNtgiZFHYofbq     18e1ca340c4cf52c012d
                                                                                                                                       04cd2eb68da85a4e803f7174a91abd4047ab852b5726185b611ab2
                 0c84cc8881641fc9cd3ad60f86092b28d1d 00000000f46c2b8968c76a4ccbbb1a1b0f4e3e96b0b                                       0d3498215179921e2c4fdd72991abd9d26e7d4b69ea5b33c9529d0
8265       15383 4083024a380122bc1bfe79594baac       1918f57e87b6a3a194558                       14cNbt9DXYi6cUsic2Vvh47e2XBGcG7wy7    8dfc7b8eac8b893197cb9a
                                                                                                                                       0400c7aa266488992056fdbfa24f4fbe20909fc4a9c2cff444d191ad
                 24cdfa6b5bfd7d9c8efcceb80a605bc3656 00000000ba58eed0111e7168cac7ca3c5cc6086bccb                                       9785d6b7a3f3905a50835f995b08f57950347f99ffdfe0808379046b
8266       15384 a01abaf9a8956ab3bf6aa55f3fbf3       3e8932bd7e5f6b349913b                       1KHqGTZ5RssR6rDeBhRnr5Av8a8qaiCbhV    0dd6e6a96e33e1cbfd
                                                                                                                                       04ba1a04ed2d9d0d8ce8252cb2928548006d5828b10c203d5ef636
                 8ae1f0038ff7f8f19494e0a00f3b70e24d1 00000000bbbab75db862edee7d893a10b20bf64604                                        84d3068898dd9ca795d489445f246ce4c824fd805d82ea0b531e14
8267       15385 c0a3f214066f82cb53a1f3eb4492f       37ce13b62743e281eac9dc                     1MRXuCMUv76K2EGUoTpRRRuRBYeEswaBn3     d9cf87267627a7a2498e47
                                                                                                                                       04711fed27339d8c3a193eb432898f96153868dfe386f401fe9272a
                 d184177bb11d0457fc21deb6cc87b7be60 0000000066af76285d23e744c998a95dce596b66cb                                         c71c0113776a20ca55ca256f8ce6b0c006b8b85bc6e0dd02e2c40e1
8268       15386 39fceabb50c77bfa6640ac3c23a4b0     94ebc51b0bd9aa2db0f19e                     19N9HAfGLcDURr1XDAW8ixnMMD5bQLvixn      256fda9219980a576731
                                                                                                                                       046920d1755713864a624fe39f772cb0f5868c1f7fc97257c0bddbe1
                 048993f078ae8430fada83e7c8570bbef6 000000002e92d7d2fd3cb35b54efef45017649c341a                                        8a581cae2d08ba70e39839f52d53b89961799408c3687358e4503f
8269       15387 1b30596e3eb90636f36167abdbebfa     ab874f2aa23c4ee2f4e3d                       1FycMjTjMebKjSNiHRidA6Ji77WMj53Srn     107f42d449237b39f320
                                                                                                                                       04523ddcffb916a031acb7add62db11469ae479af19aeb829609ff6
                 31cf97cf7429370d116f5e3b111c379f2c4f 000000000cfd3e8b947485e47c91e91d4e47cdcf095                                      4d515206e723826f86bb20b6204d30c7e8b4305dcc4841d93386b5
8270       15388 598ddc561a6b3ff44df2c004a52d         c42ae762705e112f725b5                       1K9EQN9EbTPfYMhFNzKMAMNjGFupwCumAx   3dc5a77c715428dfa2de6
                                                                                                                                       04ec3a4c8492a2d2e8e73f632332cf26837c8706623c5d4f020623d
                 2a7a6b0708e83efcc76f05c17fc99788fa3 00000000a311385684ecbe6b46013a850543d0fa73                                        eda23eccaf047286e373894d7277884afc50b8daadaa5193d473c5a
8271       15389 e876e31312155b2975ba780b51c63       21f0f582eb2c866cfc6c5d                     1Chi97aGcK1qZuWRe2gSM87wqWvrJhkLzb     9c00f70be37af6820374
                                                                                                                                       0457831869dc227778f1e11a399a72cb9709bf2cd541f2b5ad928dc
                 284f65588eb0ff1bc27adad1a2ca43178fb 00000000517333b58d2b3aa5d52f5015952eb45cc1                                        6a37510cc5b4468cf4c08917b88e49bcbc778d9d2bed0d9eecaac1b
8272       15393 a26b5d6c02b4e43c989dffd2ebcbb       223e573b96c1f23dce0fbc                     1E78kx97r6zGqN6Fn9QDj5PHXyhCDsixg1     5ccbb807371b9a918374
                                                                                                                                       04eb2220c75842e8162854db3e35ecc3a3231709418b36badd8425
                 7a5c3c9c3c0a9566462ba0b8461b2a590a 000000004bd57a9c164b783b1fbbbc314906930c71                                         6d94d3deec8325c9f5621d5701662b6415863386003ee3fba09af49
8273       15394 bef19ae0bb069bb696096c3963a3d4     b9c6105d23d46f9d1c11f3                     1GZT9HKJPfxD3PqZws2ExSWQ9P3jf3FHYD      a18c466f87ccb8c41de32
                                                                                                                                       04d649b208fa3b7de72baa30e0cb6f335b19f4d9dae2d32287e80c8
                 108b61fb046dc1be3d5cc78463f4a163d5 000000007caf5cfde875d5c2f5570d5e8b718aef9c1                                        b3dc2d2544bf1283f68930de09c2ded331c7ef94bae0c3f5643abb8
8274       15398 13da6abf15898a9249712adf9fdc7e     192e6848b758a1c3573d4                       1Q5mrJGAGoHzS3hEwuwDeJQ49seRh2VEYy     418e3d809bb1fe4db784
                                                                                                                                       04e340f5f4b53565569411e91f6a8140f405017bfeb00fcd9a37287
                 8d7c6604100c3b2c1d89bdb7683cda2ddb 00000000cea8f9819b976381299be1ed0ee7bf50a4                                         77e0654c271198cdd026c4a785c28e2fffd522e9653dbd5f1a5107a
8275       15400 7324ab77f7f62d6af8ac0f8f78292b     3ada4be0b6586ee2df9d08                     1Lt4XGkDJm21qraaKtN1KPkYsFmNKB6Gwz      35f85bfcded554c1af05
                                                                                                                                       0406de0977a60e65e0d98a7e3900f4abdf97baee521a05645d4bf5
                 cca9c384081d6540d38ab82df315955ee4 000000002aa6a35fb54b1ec830033e62eea9ea88b9                                         1bc866f4264009c065082d01dc043c078f7ab2a0b248b95ece2ea01
8276       15401 2e4973a41d718f0ef7408e3184d419     5e02f30ecce0b2e2053ab7                     1KVy1ghYVwawrYha4CktD3Du78YEvjRjy2      98019e9f6a5a2c995a4ee
                                                                                                                                       04b73e3ce203df84ff1ca2b5662a0439b1db33117d87c1a4f827ed9
                 d72e0a8f0fa0a20deb484b423f93bebae3 000000009c176b3771f6cec894d0a3e11dcb9c6738                                         d0858f966d5cbb4c7174203e1131178c7a70abcc347bbe0797f6c58
8277       15408 988805dcc19adb396a671b72ceb24b     38fd51d235ae6bbcc81da7                     1MbAGtP8xfaMi6tMPiQv74di2H7cQqcjGZ      5405229b56dfac337868
                                                                                                                                       04091e0a4cf8890545d7e93fc45a6703a7833e019260fb3a0fcad68
                 87bcf6f1afebfba94830d7a08168d21975b 000000002c0dcb1efce0f53d417098f58c46fc87d8a                                       f6711c8c7f2ed987d0f7a1ffe92c415ad34d25adcf9dbd13549511bf
8278       15410 3b77735af0e58d9ba8e2e4ffb9b35       40225bd7d85c51296277b                       1Hptkwy53MmutS4EkLAuXk436QL5K8DSsE    868ff6926453c800363
                                                                                                                                       0408b271496dbf5110f926a46dcec58d79be9c5e6f702973adac50d
                 86a09f12c845cc2cd3814d3812279796d5 000000009d0b8af6152fd7624b607570e57ee69d1d                                         1ed0d16b725cb93fe8d3e19b9a39a774a09175c934684b03ff66ed7
8279       15412 195edc6b3aaa0b40e688c44216f6b5     860379008e831cbb625d31                     1HRVVzwpjSg64LwLP1wUXAHHTtZGiqT5wd      052306e515e04c368319
                                                                                                                                       04ed4d197d7eecfbb307c78184b5ad5f08c4791dfd4575bbc4967f6
                 030a7b4e3ae7ca80fadf8496df6d589006 000000003de31455a3535b2e2b17cb75cea0c9160b                                         6946241b65d0fb410a758452a60708ff6efe6a3c80e61ef0dc2971d
8280       15417 2f63051baa34ea2e2f0bc993bab1e2     675181e47f3fe208b791d6                     1BvzB1CcFytUUtqUuhizsEuH1vjh8WxR2i      9bc202b28ffe18336cc1
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 462 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      047ce03fd95688f1c4a38c391a4786705e63427844bddd59eda9cb3
                 9edb27b11b7df5dbddbc04fe895a480032 00000000b5335c62196b0b58da6acc5f9bdc6bb376                                        2b5fc7f1b93fa0f81ee981d8bad0a6e0fe58e46acfaa75fc3e10f129
8281       15418 c1d0f7e7c54d3253e07ca8746f6068     b2d27ddb3350e034deb07b                     1LuPDSTZgrvqu64aqTwPZ3bmtWw3JYDy6N     ad37210bfe10b284b37
                                                                                                                                      04c4d2bcdb4227e6750ee79cae8977eab372773b0caab9161eb4d5
                 c84c9c519a594f589cebfeff2031136e053 0000000026deda0a7aaca1724e3db507bdbf30ba21                                       3a2990eaa9832fc45dc3b5e48ba21643a296a67bff016e71d172582
8282       15420 34dbde33a6fe1c1163fa9b83305a3       e31805d27cb44ccace0c76                     14jUAz93xPYWatUyDxfqUcGR9fqsXJfwdb    06b46e17a5eaf7266a0bf
                                                                                                                                      0467dcd0b70bddd46bdd6194f73941e6e4a9f21356e7feeca7a857d
                 78c35b79ed593caf44aca883e2f20c2538a 0000000099236cbab4d571929fa0af08dc976b10d5                                       9e623c6207b10fe16d83ef6b528e38bb2176c288113acdb6818f50c
8283       15427 d033d11533a8acda005b6d8292b48       8ac0455eedad515a40323e                     1PNQ4NarTX8hFgKT6ECoDjtrE1315uGFh1    b632eae0bbfb1dd336dc
                                                                                                                                      04dc10023fc2036a834faf66a1f6a82a4d5e0c8f0546f05c6c85f777
                 90e27032bc5ce565f1a7f1e928858a2258 000000003ee6aefd67b71cf4b0874f8e55efdb5e9ec                                       5394edf22cd4eaeb03bbae468c9342f4a301193f6d53cb03484cc14
8284       15428 55f035ec9c4452b81d06f978ba1a78     6fe0fe778024b4971aa6b                       1GrnZ1dHhrnEiqXz8cYG2Yq6vUb7EJGV5K    bc821c417b0eeba4f6b
                                                                                                                                      043021867ea42758781f0b39fb8462a82d3808d63f3a9c60303c9d5
                 52ecf726ab3d8cdb1a8bf53f84ae994424f 000000007ff67dfc9c6da46af3a493a14b15d5f3726                                      c582a8f2f224642044bf672e9de09d22aef279eb5536e979226f588
8285       15429 68836caed9ef81317a70ce01ac94a       6eb99ba19e51c3ae2127e                       15QCoDUFkjxHQKnXudqFmVTfjEATCmTgPc   9df6294c40b92b9e0a01
                                                                                                                                      04504173c65a2ad5e9a9d79679fbb8981144c78a71affe23a5523ae
                 9b9ed1cc53e375e29ae9f7fbe1b1983605 000000004af311d4aef9e8de0ac63bf79d57c8068ce                                       84003612ca1da8b69123f698a0d6d21d554f3c73d7b24e969ce427
8286       15431 cdf808fb0416c5c2c132dbb38262b2     2887cfc8a47807b49fa77                       1GcA7rd9BtM4Ggz4DecNHSMQHZVMf7cAn8    a7cd675128bc84d29a3df
                                                                                                                                      0466af7727751f8bb26b7d41011adc1261c4cd6f76e56f6bbed1916
                 65739455908f772a3997625d79a5f92d71 00000000f1657e97b39de7263429f7044d21259304                                        e99a4b1954ae1298b5e3436a5872bd1413a387b98074c7bbc7d405
8287       15434 e29c8471bfaf9061bc48f42f922f3d     4d2ae898f22fe9277a8d6b                     1D72MXsi3ZhAKPgkCJBN3JHjRFxHypTPRD     d5da0f85e5068929fff82
                                                                                                                                      0431fcd145b7929692f890ce3fc2f680625d771545697e38b1a7da3
                 52cf4d980b7a4d8d4023db74e5171e3a49 00000000b2305121aea81a30e772a8903edea81a1                                         59ea73cec4149148a2579ef36be4bdcfa005423f7d3ea4e26ea538e
8288       15436 887f343cf4fd90ed9aba219e8634df     40396ca4e3cd57098051e3d                   17o2NbVWVBi28ZvKcVSREGE6sUcAa2T6Xr      d751e16066475a91f997
                                                                                                                                      04b3576cf7384d4f2443c44915b7ebc6400eea381372eb011f45485
                 0594bc89ebcafde5ce35a9596dcda1c573 0000000039ea0fca6c7d017d3e399f1476b0a1e441                                        53b49375af5ec6edea0e1d8b322bc4f1ef82052484e15c2dc8e126a
8289       15437 aa68968ee265e1fc53e964bc9ed59b     75a7b14b79edf1e425bbf3                     1Ku1RH6JAVZoCd8bQS3hyPqRWnzM5MAFg5     1b14eb272ae3f8f99f69
                                                                                                                                      046e9323b8cc75b9816f8901e9791ceaa3de763f949c16728c6a1e9
                 d217f3b29ffeffa8561bdc47e235cd441ae 0000000059f1538b6826485c0dd4f617e5a14ea60d                                       dd3287d902cfd5270e298210a199a955827ad5f9af2159baa9db3ff
8290       15438 61345e266d832579af0e26c188405       6be689096ad33b353a4c6a                     177eYWNuMkLf6df2ofv4UwpWiXPrwRpA51    7f134ad9370d1a2f2158
                                                                                                                                      04f1d989144386b63135c3fc86d71e6fb9e6836999f48c680eb25cd
                 fc113714bbe83f2dbe0d25431449b1a069 00000000736888e72e9a55db35c6919c603b80f8ac                                        1b26717c5f9da540ee31028fbdf01f8b25ff0888e6cc16734cb19963
8291       15439 a5ba7592e60ad8b6714b2f2602f6f8     c60c1d2d2625f05b7bba3f                     1HXKzwVQW1N5nKwih9RD9XjrZqh1QoThut     90a83832d74924d637b
                                                                                                                                      04292d0912f05e54e1d5003d9cc9baafb9fb11689eecf849ebec0f25
                 f63774bc7ab3b2b3e666dcfb852263e4b3 00000000b11c395d6f86218bd48ebd84d33d1daec3                                        16e1ebdf135bd575c2b08d16dda29bc5782106f7feaaf3d7adfad97
8292       15442 9b252d6033c0583dd4b00d39e94777     8c03dcd5ab923922a0f0cd                     1NrBsv22BdGmg1YdGSBBnYzaBJPZZGeAit     3ae4fc7d9394e5f5200
                                                                                                                                      04e576a8e1a53e182d2ebab3dc7c9ff88c6c3cc52ab788e6b818af0
                 879112751fc3bafefd6d6e7ac3300a53912 00000000f236450b36f9e87db4717a4a6460163668                                       73b2d931d18981d1c12cb50f85aef09f10b6ca744cd950ddb846644
8293       15443 7f511f253f54ca8297a176570d441       3b80374dd474dd935e3ce6                     1HfmUu6vut31QfaHNpGid6yUnLSwVd9wiA    b4c5bd08d4a1c415850e
                                                                                                                                      04dfa2d467996eba35f71bdfab07c07ec1826535e8250f858a50383
                 3a8202f272a6f45b88266f60a2e233a870 000000009365442332aab351def3b3f3a0dd918d7a                                        0338b973ac72722bfe62a6b9d53150b2df7acbef96c519b4107f52d
8294       15444 e366739f086dde7339ed832bc04df4     ac3dcc1013ec336ecc3c43                     15kLceG6oQGjrZkk6XeRshCFr3YeKrrxps     7e370fb0533497270aaa
                                                                                                                                      04b18788aa86e253fa8b6a8c8553e1c747e9d03c883acf4434bc6ce
                 86a5e68579327e68c96fe9dc88ea840271 00000000efbe4ed78160d6f3b920ce08768d28c1f2d                                       215fefffcd564f16e964c6911e86e065495deabbc1b8c152c8e67ced
8295       15445 8cb4502011cfd9e1d155fd5f18937c     51baf934aa743e1c7adb8                       19UkToVZpUQ3oJsnohVYu78Mb8i1Ncgekw    828aa51b8304dff1719
                                                                                                                                      04d4a683ff06b790371d90ad7e87c4c371634fcc31feb5090b7ad7e
                 1f0cfe6c6745daa4ec0a1eadb66ea5afe84 00000000d20a39c0068238c8c8f171d09a1597ae01                                       a759eeadfa4a2526b63925555a01542737c69868f7b8a0fec2f7c44
8296       15446 5c40c2992ee7eecfc1b4f3eaee4ba       79cc202cb8451b8398f722                     1GNWjwrkJ7kBnKqpEEompiqq2Zy83SU42t    956d7973fa629f84ecfc
                                                                                                                                      04f23a3698eec39da7c98ad19766791131f7756f4672827e8973343
                 6fc27605d99e819cbcf4ccd895913c37e81 000000006cc4918189595da728c953642405ca9a64                                       369d6405827d39f11fff94bb4faa81fe7adea038c92be103d95b3e9c
8297       15447 5c54471b74c7a69635cc86e3e9536       9c474a93f3f8a027f99a97                     1AFCJ77EDoceTmnsz5JLrRUGaNrPf6XWKg    7ae56e5a545720fa3bb
                                                                                                                                      04897c3e4ae65c08b1514a7115db87de98a5ff152bec9f94478d839
                 b81f6a6ca49c1b269cca2ead08b71df2dee 0000000058f9c03e333e93ee569045793558f6b23e                                       7689b0c06507ab086506bdcc62d732145f16d40bd40ebf5a049af49
8298       15448 86f23678a84a98d1795cb8d2dcb26       9fe4534e0f0501c679ab3d                     1Ht5f4toGVrEUia3qqt6V56kkeJwW5pn9     8ae7da952bafe44e415d
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 463 of
                                                              913
       A                         B                                       C                                            D                                            E
                                                                                                                                      04064307ba110f833d0532a136b0dac027d5ff88fff4f1b51d9d30bf
                 909f329b898454fbfb8809e9baa5d900ba 000000004195010795c318a6bab4891f5a85bf102d                                        e393fbfaae57ba3cc3ac29eea208ae24ca01205462781ef5e865c99
8299       15449 e56cb2761b1a8edc402ffbfa3adaff     b06dec241b900b988867c0                     1PKzwANvGoLVkHmYE7YWKNtGb2hRiyXZYr     154a984f8d756ecfa7d
                                                                                                                                      0497ddf04f4bddfb7b23c585b8cb8e7801ba69ef59e31984e8bfa4c
                 d8e8454a2d91b84c2f85ae7a7c3da80b5e 0000000006ea6b19e0412b065b79c0b3381543edb                                         627efef05c7c7c995c3ee5b54bebc010f656876181adec135dd18d1
8300       15451 ac7477efe89ed3c1d376404f428746     81998ce0fdb322d697925b6                   1B9UzNCqVaUftT8eJZR7HsmjCLHsDTJVqR      60f73a403dd73a314c31
                                                                                                                                      04dc191f2e3ba0624dfa4a0d6ba9ad48bbee56bc67974805ccda45d
                 ebbc400b946a7b5b6e46af20854d6adcd8 000000008dbe4c9259635f69cca83e2662599ad2da                                        c85314611c4f1236b63833c7a7f26410ae404ff4124662c770939e4
8301       15453 567792a7dc9b770c7c06e629773301     0c4a292c8d824f29517dd8                     1E9UFMmjT36jCmDtUKf7pPd4QTyDszYgRB     e6a56f8a1f0ed422d45d
                                                                                                                                      04215aeb78cedfb838120dd41329b09bcd46d253f7a3894a0053c8f
                 f29222cd08232b9cbba955d6bd1efb5d68 0000000055564603bc501bea64a6ab7d23b5ac0f67                                        98ad192509927317b27f17997d48e84e854aad9740570f4b5dcd06
8302       15454 b4c055e838d14698d8c64c928b38d8     0d022e293defb12ae4344a                     1Ey819QyuESg2GybuJbAGddtX1qYuXjuUj     284a78e9763db6acde3d1
                                                                                                                                      043941add17ffd2d14a7b090f23d2fa7c20c49e560fceb6b08d8461c
                 43c0bbd8b4b280cde0c7c258ee3aeee4e4 00000000191540c9fb4993e79b5115688f85a3bd60                                        17341b308a566b81de2eb0f135f9acc6f28dd523d792a37ef904cb5
8303       15456 27f9dc9d3f39f36cffe822bdaf21d7     f3bb29200ba0e820ed0e23                     16kmNiaevthMDEZoUuBqZFugJXzriTp8SK     c3701bb1b39d99509d3
                                                                                                                                      04da641af02f5ea1a80cfecae1694f4b2740b8a075c8faf10f0e58d4
                 e55ee393a62b1eb204ce06b2f23522c5aa 0000000054ba187ab7bac3d67175ab76545a8c0153                                        3433da93163767fd7a39addae16f544e016d73027c9546aa5997cfe
8304       15459 433ccf2ad6e6da389058a02c2b817c     8073df675e0b27d31d6c1a                     1D7x2aqd9yGhRvR6QADuU6aVUR1NiZ8SSV     2ed4e7ff18663ad7988
                                                                                                                                      048826ddeeda9e736e038613f290ef6fbab287a184c211380f4ef4d
                 21edacf1a52b22b3b9f285ac0f7c5f9ab5b 00000000f4dcd82e46778871c94503917136ed7ea9                                       35a51cf24c0d6bb33cdec8f60a3ba4d2863e0644e0fc4a7179fce4b0
8305       15461 84ec2897c2ab8db947940b36b6df8       68f3bbd20f8fd828a4fecb                     1A2Q8UXmF7g47kEqjd19zMnza3NWRXt9MT    1e69ce0189c991dddf2
                                                                                                                                      0484e2668fd0cce14cce318abfa4ec32725143370e2767a501320ad
                 006fdaf85ce46394bec46d01326dc12ada 00000000524a8079c761443cc7740f41262dac54b9                                        cd0122c46d9e0587b6d7af19e6b4196becfe2f1e8322774e07fd993
8306       15462 71741cf4acfe79db1bf57aa4f17036     046dba209614fcc976ea39                     1MD14HE39RHkQ1Ya3yJV4aWJCPVXKFjdUi     5133a46c7f863a3b9697
                                                                                                                                      0426ccf0c82bcb48012d1acd62a2dbacda21a6de9c32dd1e97966de
                 de10519ae61516764ae4500e080999ebd 0000000024a3f3fd2b4bef264edabefce71d55d16ec                                        18fde5cf8fc2c78e602f98c665ef8a7005b3940a2aec731799f6fff22
8307       15464 afa416e57bc4a918a31ceffef051296   9dec5b6e6d727c34a4a7a                       17XRiFt8JEZfqZBB9ypPyV3d76AXwvjH6p     f3910275af52572524
                                                                                                                                      0489ccb51f686e82069569912b2e3189a68797d0e318550b989fbc
                 95c4a7a070cf4742d025bb3de5c9dc8ad6 00000000ea071f7b8e2ca72e967fb97bd89b80aad7                                        1b0120514e0a0bc649bec1fd195ac80036dd6887bf82c001306b145
8308       15466 5609f1051b5e3dbea76eb7802d671a     bd50e4f9e033c165a812dd                     1H8DDpFKw1dMUK735YAsmNPtZ6TxUpkWwi     14cc28c49e81568bf1724
                                                                                                                                      04ac8d161e1ff0632ac6d172bd91ac05ca5db1ca0943d20fb641c1a
                 dbb562a7c3b9528ebbf215a95872b151e2 00000000e06a6a09d8c63220714b906337620fc515                                        e5051461e6b1adbb2191941d295c3da797313d9aef287f1213b689
8309       15467 6bbdd3e1bc0da34b667eec6b23acdb     9009d7ba0ad8301507efe8                     1JBnnWcToNcBoxLTJWw69ZaXWSFPZeSfb7     3a4237f2df97c0563b31c
                                                                                                                                      04374be792f5962cf84faa3a2dbf8b3ebd90f2f4ed8e45fb93c21d9a
                 14dc0060be7d1189652c7c670b9008ce86 0000000066193fada24ba4c8bc413abe713c539267                                        2df00442533a065ed8ca1c7a73f157cbbaf8e60710651cccb48c691
8310       15470 4d454e701eefe86e64b184a324bb19     38411425ceec47d5f870f1                     1G87Yrj8X7S5eW77UaAGFm6NALN5AkqToq     89054ca83c0fd144a8b
                                                                                                                                      044483d0bfd036f5cb60c31d2a1157c16f0ecc5c3fdfe8b3f3cc1484f
                 3e160279a79e1434745b37067ed6b3e1f3 00000000099ca3c1edb191ef9b59ee8ebbe75479cd                                        968748123715fb576a51fbf5391f3d0b5a781ad3ef64517a07fe9dfa
8311       15471 e00538fbc84057cc680b4dce6a152e     4b6615522554dc53e11395                     1KSTgCDPjC5PoJvKgYcE7Zq1WE65D2ZPDL     00f6cbd7e6317719c
                                                                                                                                      046109756c2bccda161d2f965051b7330e50c41a33610a0f536b5eb
                 5a422426a3e258905bd054eddaddab372 00000000906017008123f09cd7c379f381d3b4955ff                                        a910c04f9d80b97b0678c0bfa8efbe2b908da9964445ecb5d300d63
8312       15472 e379dc77b30d897ae0772a95d0fc849   3aef642bf4ae3b7e8b2b5                       1Nu4cRTqx1ZNdY7vicX6ebxHy2gjBs1V6i     7ad6d7f6b410bc4d5cbf
                                                                                                                                      0455cbf59c100b28229d8a589d6b0202810351ef4afae6e6b1eb8b7
                 862428ecb43005cbcbaa4d0d45d1d8f9ec 000000009e19e6f9b586d4c514bb774a0f8b3a1fcac                                       74a623e779a29c3d7b2c3fd7f73ba32b4f875408441a0d809d64f86
8313       15474 136224a43ddf1b6cb8efa375d470d6     548cc502f57a8c25b7678                       1KQaDcCmXoXUWgzAHST8x5GrWa7WjWX9bS    c55ec7935e2464b36c3d
                                                                                                                                      0499e25a1a25ea54e7def6675b313c8faf216fca4d6a54016be4be5
                 439b7abf36973f90bb27a521871ceb6bf1f 000000008fa2d9e25732eedab50df589ea78f5cda7c                                      18b0ec572ff78529875c1d2d77b01bb32473e8e6420eae43288e04
8314       15477 9ff10c3a95b8bf12cd935ae7cbac4       c49ddb15cc1299e278b0b                       13BDe13NL722HhYGi5jVnVogkuF4raq2sA   12d9db950844d76f5be7d
                                                                                                                                      0461270bbe3f0794a2e98efd99e1bb91ccf9e4c255733622f4ce014
                 1ac638526cb49e689f4138983beca05665 0000000094113734c592fc393f4decfa215aa82348c                                       9573878de663f157adcf0d9421b273469b5fb8dc80d55edcd63e74e
8315       15484 5e69394ddd6e2373d0948f070e9030     61bd2b10c679116466d43                       15U6uZFK7AJxFMvX2zNsWjYLXn94eSDdr2    5fdd3585ecb5038d1167
                                                                                                                                      044fc69f2f4855899e11f0e69de3be97395f359f2a69195e69c975fb
                 652b2a7cc254ee44e0575bcd9ed489867c 00000000df1bcd4bd4fe3e25bfc291642c348a3cab7                                       91010027f971171c498dd773fcc211e66771dbeba1632f14769641b
8316       15485 4e5b5bccea79f38337234a65ff3b27     ee10933304f3d8bb065c1                       155T7FcpccEReDWE77S2wXPgGeaW3CqgCY    a0afde1ec16f582d486
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 464 of
                                                              913
       A                         B                                       C                                             D                                            E
                                                                                                                                       04fd70b8824ec87b97e7f6a2cd39161192d251a05f5bbd10f70f96f8
                 f0bc3bfb2e5a51614bcd3fb90631f8689db 0000000077781be3ff0dafd25dd60f02e0ee3ed9b95                                       a657ee6e3936cff3f378edaa20aced97c450b08230a37ba6b3b37f4
8317       15488 549e90a5861ffaa882dbc5cf2ed99       22c97e23f79841b05e82e                       1rqyhE4evkLGdzoYGSUHY1uPEFS133KcK     85fd91bb964aeb3fe0b
                                                                                                                                       04fe7de999e73c32dece74d2cefabf0f917dbb8d28f54b11b9fef441
                 d685c2e6300cd782675fe1d3e3d0e8c88e 00000000516e5788b37a5f9157bd9e80b1df51545c                                         86c630dff2229501cc441ce4bd3ea5273424feefecec41b407e4e043
8318       15489 1c0e172f1212f645a3dfbe88ab7141     d93ba21e252260edcf9d37                     1MYeUgP4WvPYaESgdQ4WkoBFbPfpuk3xCg      70fd8242112f18747d
                                                                                                                                       04701f517ab093089477ee302f96bef8fa37b811b5d69427b9bc81f
                 9f00facdf2b215d5c8878fb3dbf7b02bcc24 00000000ece0510b40263de5dba3d8aa4eb8b033e                                        1848db79598ba522484274460d115caea2d721b656e5e0a851ead
8319       15490 1022915fbf037a0690caf7822b71         bdde1645f94c08e4bf1cc45                   1ERCEx5A8VPiicR3emwpa9J4ryDkEAjG4a     9aa9c7dc4044eebfb69c8b
                                                                                                                                       049b767714a2af7d6e314bc1417857c5fa1eac7a6701e018af7ada3
                 09baabb60f40250b794a18e7a627e8ff38 0000000071a33777cab24683e161789f045ade9141                                         200847c0e1cd1fb76f17b804b542ebda5df931dfa23c23dfa52de22
8320       15492 739afa962de99a7682d4698598fd85     b825eb81ebbce08ab5e497                     11o6Hbs9XdD1nJopbttBw4KeTG5z2yWWi       e820d84847cd0b2dba24
                                                                                                                                       04422c85612f5b7e017386342394aa334ce53874c41cc930950909
                 e19e1e170fc9b4243a7a81148442878382 000000008d78d58371ec03d233efa298c93ded36ce                                         60f8efa08d4f098e2ee011faf4f249041bbded565804efabe8ea9347
8321       15496 a2f1cfcbcc9c84804823e86c12e14e     09687ea481c30ba062857e                     125KorFb9BG9RuadbWvVE6Tk3oTSeQdcE2      ca52a3688622fb74906c
                                                                                                                                       042325a4f2c94b49605c11c51523a60bdb2ebd1485389cdc0f18693
                 db15d2eb667325f3aa5b6ae012c9777383 00000000cb4d3af177ae5094208e00e919cbec3934                                         7ec5f66ff94879a298698ad1bab34d5784bfa2d4f942030c455b80d
8322       15503 90b60fccdbd7b0311d297056aa0bae     d4f667c6db3c3e84603836                     19jENF96E3MfsDD19DTDZmdj7JvVHKBv9n      aee3ef4b5311183535b3
                                                                                                                                       043bf5f915c92ba48fc6b74c663f68acc080d9f775e9a1b07a4ab707
                 00f715dabd89b2f1f67d91d83f079b099a9 00000000dcad2a51d1810565d9cc3e5c801493310a                                        2ba3baa0595545a0b17ac34d2d45df10009479657958693281617a
8323       15506 cdc0c429acf924e69c5096c06fa6b       4531174d96309610aecae4                     1MnksbFdRByURnpFDPgzyFPT32xihR2wpL     d8cb4760111c48d28349
                                                                                                                                       0401ef70d0e09517dbd54374b4fe6726fa62ce45045ad8d77c79f8a
                 dfc78c2c5db28d6c58c8a372cf9ac4fb246 00000000f794e69c0cecfadcd7a0af3f81cdd3b824f2                                      8cc61a29dcdf411764a8cfa9a9aa59f155351cc13624d08e2bcb714
8324       15507 6d6132fc9d2bc9e683657a55e8bdb       47b099b3428bfecb0601                         1LKNUSZYR7v9YKWyrizZD6TK8gS7dpCgsa   84eb7505bad1ded164f7
                                                                                                                                       041a688551e84014952e994e99e4e0afa040125bf47ad8816e8a23
                 bed57db340b80a4e845bd55796096a337 000000009b4ad270a8f59fc52aa04df0084e165f8b0                                         40d8cf0efd7b73e6ea2b5bf21eceed589d9fb7d3b478b475ab04e9d
8325       15509 343b3e6c65bdba4ed9effdce83e40c7   c6e4435925421b429e228                       142vpH1MYKfp8UoESFEKLL2jLX929uxiDq      82c5e02cee8712a6940d2
                                                                                                                                       04d8cf3afa4a963394f93f273af50bc93dd645b37aa0cdf0ff42c2d52
                 e9acb85457aa0bf4058a1440091b5bcc90 000000009212396ec7bb648b5c0f92ef42fa6c65a2e                                        8c80c86fb20292bd55731f4b51026fb14aa3b516bbe29d10a9c58d1
8326       15511 03df9fce178f57510a290f5d05ef64     f3dbaa313fbf9023b6c9a                       1FEGHzTKCWyFEQq29RqZqwBDWA557hbtYw     0787096e2bbce20b39
                                                                                                                                       047e1b4c6a39040b3616361827ddd1c36fd6671d5cc2f7562070705
                 4007c8840693becb02b4d5cdfb792d7f8b 00000000cbd6a81281baf6e4d26e64d71f34e7fc418                                        cbe2c98e8ad8a5931d512649718112840a1b6bb18978f3502b53db
8327       15513 72d5adde5dcd3c0a1bd9a295434e4f     4a6d2a77209552f8a0e5c                       1DbEhJCDGEBth1XEs85zzpXPEcejrN7LB2     582650c795920836d57aa
                                                                                                                                       04e26da80279178147a686e11300b0cf88a166675fcffd0b9dda5bc
                 fee4e7dae4c2dcff9f0f86582306473decb 000000007e3157bc330b8da0b4e75450ccea441d03                                        b55e677f75f988611f1e4604c78e2996746457a37f7ad9cc171f2b9
8328       15516 6c711ce689180dba96de4b6e90f54       0a40f88a36f97544fc0400                     16QHfjVcJxe14ay1N8Bc2CC3Y5ggMuAtGv     4414aa2514a7679e0f0d
                                                                                                                                       045c331529f709d0bfaeecb7fd6cc2299191189efd922b397ae70b3
                 9d1974a2c9deb644bf6e302344975e16d0 00000000c83185778b5fd0d33d4d1ec00036f2f7bd5                                        62987ad2474fca2ba26807ace9b259890cccc449b796e31888e0585
8329       15519 66d029b50bc13c510b9127d23da715     ef93df5604200461c4656                       1AjkV5K171GsDi9u6QrZJoeXJ1tdQeVF3      d2567ce23838cfd4bb85
                                                                                                                                       0467975d8ae94178fc6c299361290f18fbc91425cc81fe4f1357b306
                 ad46b4e1b3a993f46750666a244e7818d1 0000000002912b0cd40ac5c55091f49fea79256903                                         3028f4d3574ee554e98fa027ce13940c0f7584dc1306deb33ae7e4b
8330       15520 bebadc9c6e4a4f9f1999845671c7a8     edbb3d1f617e14de771a09                     12SrgEy1EYJdBLZBW3Vxt7a1BWBkfLnCMv      41b2625841e6b63b693
                                                                                                                                       046d3266f3caad865ae226c0b641621e6c838221bbaa1c1e0f3eb4a
                 fd2caa801457f48f27f2c2c3a60bc5a4900 00000000d1f56e8723add1a3acb510c691c688f5b0                                        091ea80469354fd9279d72260f76b9421d51f10e68fa1d4d298d5d7
8331       15526 a78cdc90e9f67ecbbb8f2c78c62da       988fef781ef8b1efe74f4a                     1J52V8tuFDTQqhKpBzym2Dd9XwFPqfzg7d     79690403faaa3c801981
                                                                                                                                       040ce343f47f2ce16599c7b8a792079ab83eb4b9f1817c4836db1bf
                 e7c9d612dbbac023b83bae288cd1140bf0 00000000b96383b4fa9fc8b435cf809cd1b75ca959f                                        b7c87d182dcf83542f79b1b0e6621283736c9162264098d3e20a93
8332       15530 98c9bbab7fb559e3bd24850404b7d4     5133aa502a10a507cca14                       1JXYRjSXteMJPkt4h3Ydgw2HTpNnZMVJvQ     046b396d45aaf91c71e45
                                                                                                                                       040418577a5fd5df8dc0febfd2863678ca04642dbde1218a36511df
                 cdbd3d9c35337da2121caf2fac20b3f69cf 000000005312fd226cc5f29264910252ca7e918622                                        aca86f9b58d26915aca50b614ee2eb89bf00ecb2d68e07789ba784
8333       15531 b3f1a507a7b615a8d77ac30e36efa       05ec74b52d84eaf0aef7b4                     12r6xbmGdTw9QpgvMUSyqHRdqFwib8SjxL     3cd85ace52cf9cb129df4
                                                                                                                                       04b475b0861447f02e68627b796a0223446f8815eac6aefdebc9165
                 138a39a52f6b103bcb77e88da5a830f722 0000000020ca24097df21504f0937ea54049106c2cf                                        61e600c7956f9ef2fda4c46edb4a0dfa6b8da50ca347cfdb9fb2174b
8334       15534 cd7f188f676d4901841682c51fcff7     682778965266f887d51fe                       197ArYJdhsPzP9hBwMCqqyJT5t9uh1yZMy     4f3fd52b7df47c18ff3
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 465 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      0445848c6e55f266302d919cafee55f9f7b5a918f338f1465d38a29c
                 7d57d7105f79d2b2d7774cf5a9ce5fbc800 00000000a09ca874784ba133f63defe2b549b85ad0                                       8b54844148507842d2ce1f3c80c60db4488eaa3006752ab1252e33
8335       15536 363c5b361268a2006ccdf03b35cbe       cb2e3c8ba5088eae935c7d                     1JHv1HWYXidwFMZASgZrZPWiCGzgtz7QwU    4db5fe87bdd11bda2497
                                                                                                                                      0457751a7b6699ef677d24570b28d2bf4b1027139772adf27c15afb
                 f2ddd5a3acb7989273252f21e430f90594f 00000000b856b752df28a43d1f782addc636858921                                       c4d3e0cb5c9f7cb856696c0ad1ee2ad3d634c87ca75d857f6505b58
8336       15541 3f11e809bbadecd20a1011c94dc8f       63d027e69aadd68805e3ed                     1BDdmCBDE9A3V6Pe3UXXM1LUpCFUQjUv1b    2814fc389f91c5672e71
                                                                                                                                      04562c99cad52b437608980899f4d66b935b67a56795bc49b585a5
                 7804be1989f4bc4206ec9049e8835c8a35 0000000071e3e79790f06722ecdc862d11de28b10a                                        4572ff35c3e9922ea54dbcb54036f8956edc42f88126db2e349709b
8337       15546 eec46653546e1301d1f806ce4fff3b     6a2e4822a4b78f2dae1a19                     15ZuKGuYHYBEY3BA5UZSs4qssXGNmkyXja     dd923270fb0ee3dca8a40
                                                                                                                                      04e86b6bde5645156e98a9e73db3eaa79b18dca1a1e1fd6574ba90
                 a5b7d41486a4574ddfc94532a5cad9cc6d 00000000f88d79b5ce779122c49d4e88a41e6b07fa                                        6254ac1401f78cfc3a488255f112c064fa534075c5db61772f4cd64d
8338       15548 a1067b179f7efe750584e43ae3e667     3472dcfb7f42bc78781494                     1EtcYwLMGgty1JmXx4LJf6piwMxtRkc8Yv     6c44764ee39c6499ce31
                                                                                                                                      0496cab25bf926ea55b8a13c99c691779061efc3f88e28013acc235
                 d2c113e2c9dcd4cc7afb9b9d8c199a41301 000000008dba3a997e314b095300e0d74769ffec5b                                       0386a06842f394d547d53ec0ac818fd0f7bd088f173f06738e0a6c7f
8339       15550 82147274271cb3858e89e1f508ecb       06289e84443a82ebe48bbe                     1DdPV3PpkKczfhwq8HCew2PnJZXVGQ1zM9    e6a0664003c65864d9b
                                                                                                                                      04a7c3ce43eaea4a04fe2c41f85ecc2aadd8a8376a238ee6a28d47a
                 539d3a57c520588a813986f5c707ea5090 000000003fffe5eccdba848451551ceab75e11e53e0                                       d6d9bba9ed7825a66aa56c3fa68e58736eec635e01a41373f6115af
8340       15554 5fa82ff93d3ad51bc12ba142497533     4d4df7cb6c6279c600df5                       13w2PrnTDwssG24Vq2PhjPCXMsWCfJqdgE    52eafc6608ff84aa6394
                                                                                                                                      042f384ecd35668f5a97989e02c4e9520b91b5feec5da05c9fddc21
                 54434f3bd0266e6e150b9fd7f296df22381 00000000ab3a7d2ad7044357cb53d299f4b41b5494                                       3ae47ad9070201004458faf0189b36e61b4185e501a94264e81fbe
8341       15556 e7110ca0c9c05b5c9c6b45a91080b       3bc19f014e459a07305afd                     1FEYkCFJTxNi6XV2mPUjUnQ98h6ppMonPA    0aacb323e3acc840d1368
                                                                                                                                      049bda52e09aa2a2d07ae9b92eed7fb9267de80f30bc301309fa5cb
                 372e25c4090da43ccad100526ccc9296e4 00000000f7bb1beedb56db3cb07f7ad812d2db3e88                                        7a672369b0c29391e3103baa7f47103cd6292c450d6de00825723a
8342       15558 c1b68733f876ccf9562e3419b92b8c     40a3c0940133da6fc02dd2                     19vwGX6CoRhVGWZFSW42uwoX8jxqMuHPKw     50f47efafc6c493d87334
                                                                                                                                      041c4f12610ed7e8a20c22c5e9c01bc00c64497b295b8880df9e609
                 90721c1aabf33d7e24bf771ba6346bb1ca 00000000d1b77fbb966a4a9fc9ee1b5b00230c337e                                        1416ff1de3cc1df58358db5a1aa332f655bf8e64dfc2a4fb678d06c4
8343       15559 5bfaa174496b020343a60ea04381e9     59d9aff4dd8b320d255b30                     1DaDKhLtcrZ7zo39eR3sYL8PzifHNBU6Bg     4d4be37561290248bcf
                                                                                                                                      0463da0401540b4cf7129b90e921f10192764c59676871aebd482e
                 18628f69de859ae62852a11c11afc04e3c 00000000ea9f6a124773b03da9fcb254ef92226b3a                                        77e570e85573c92bd2aa6433666e41381dda09aa6d79f6282d20a1
8344       15561 3fcfeaa3032664745a04bd8a9f37d8     dec96349349acb05d744bd                     1CCfShmj3FpYgdCBNGZo7Eb8WkPp4kCnZ5     e0faee2c20ad68f6a96ba1
                                                                                                                                      04ee4d57c39c39aa53eefb1ce102ccf881b681a5967bf0e238f1ef27
                 78906b325c286d68aaadda6bfc6d034229 00000000b2455ecabb5b74781811ad12600855a76                                         5d53102972e367bb96a672a20cb4ef4e7e1c6ece9df39d2a263895
8345       15563 8276c4914ed39bb523adc284fdbdcc     574bbe8d3b394a743632794                   1JRqMm9wqATyAXTYAGGAVRdkC1P3AtLVxn      0e4546711e361263ff3f
                                                                                                                                      04120c9e932bbebf3633e50e945ef9de42f21d72685e172dcb254c6
                 2d3a0b00f1ba9d9dc14b92f7c5c16c1a811 0000000063bca4d9e5e95876c69bea1969e390ae4e                                       3c1bdc19b92919f834c160e7e98a3bd6c9c3ba6a96758574ec1449f
8346       15566 daa8c3006419052233d7a2162bc84       6ab50fd655d97800b7a40e                     13nXqE7Gh54dBNCMe1paM3WLLLS6bZugbL    f609f13cae24f3a44818
                                                                                                                                      04f1b79cced931225d54f670a169c34d73f4e3cd4df5fbe639fb73bd
                 a4f9ca3b2f01be403764f089343c96905c1 00000000fa5fb19f3428bf679e9101cbe1e792eb952                                      54fad961a6f11c87a0c83eab378c13b0756d58a89dcf82789f2effa3
8347       15572 7758f5d748dd11fe655ed4b562b5b       a4d30b8a92c06fd4ee16a                       1E4GDmKgQSYSiftpi7UokKKsuZLpF1VzCH   990872befc8dc96778
                                                                                                                                      04abeab5bfc6500397b3c83e4b5dec55a5f3b2bb18cf39930643825
                 aed258e7f75999390894de1dc2cd9ac048 00000000b9a6173f1197b7dbf3319bdca5ac23cdb8                                        e6b0996ff7153ead861f90be3626b451ae644dd685fab77995ba6cb
8348       15574 73a5268b9af243ba79e5bdcd25e9df     2885b25ba41aa89af187eb                     17sZjX7GNcVtabfCj6sfKbgvuuqmr7tSwL     76263937d1a7edf06f66
                                                                                                                                      0455b8755c621dd913ed42249744c4c7a0db12f09bb7a6d36a8fba
                 8bd751b6b16f8dddc64f2438002cc41848 00000000a8fc2ed9c72ebb0ed6675aa9cadd393088                                        224ad1ba7f11a9c8f26aad74c09c0922fb5e868344031fd89ebf369
8349       15575 747ae63435bb928555f28721003ef2     78cfececeaf5575d3614e0                     1GpgkM2E6s5FS2XStFTYpU4d3JXDJufcXS     737ff3731d306776a962f
                                                                                                                                      04b5a2ae0b113cbd928d3c64656f6031f9d3c2456f1b987733a4c4f
                 744b3a3bb69e8c7ce1e87c3f53e6bb5ba1 00000000cee2bd28e0471823b29dbd215738ac0d82                                        edccb4537ea6e397b011993f430129398466d8a38a1a622b49eaca
8350       15578 c6bf0bf862ac2d3027a1efb1227a5d     4cdfca0a4ef7ce8e2364fb                     1N62MxjECorXAFStkWzSYz85VMsuUuP5ua     8f65ae24ee00ca07c84c6
                                                                                                                                      043ae825f4df3b4476c222260f8c548cda43ececa01d933fe72f05af
                 1228a2707b53c24e8b466a6668488176fd 0000000008f62383b683d8010bc91e60eaca6aea50                                        29441b5ed332dc8af7cf2a3e28da06c96970da5fa30473b88b8cf84
8351       15579 09ae419c890d0eac124acf6ab7e932     94a2244e357db1429807eb                     1HxBVDpVNSgTZUcMDvtqxHcRPKPRixhYim     49df0ec0e4874d06c4a
                                                                                                                                      0410bf0c904a993cfd25acbfde86a206758e55a36602f0d8ecd42e0
                 2c889bb24d7512aecf96eb3fe1325dd5dd 00000000be7e18cb0d2139aa158c6ad211917047c6                                        60a36c2cb0ef8f3028b6ca4be18fe2e95751cac9cd9b85e9e2428a5
8352       15580 76ef8c69813b9749c025942a463aea     8cbfb7b2ef2ac110022e2a                     13wRYJU8Pkz6xHHbpdv2XkJsQndbybV7Go     1ecdb995e9870fb249b8
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 466 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      045a8c9195d9336d32ba34a00193c10798147959b3a945b2f1be9d
                 30416eda4180e5aa0156da07b29b38bb2 000000004f70eb9d368d5f53313906741d44efd120                                         c26e3ac338e6295a8482c3aa8f347926c1325b030e07729b0fa9704
8353       15582 3fa819b1e68c9b84309f11cbe0e07f4   c4d9765f56c6df343dcf76                     1FptM3bPjCjKQ4fkoSMTQZWSFxeWjPUdqT      03ef04b4dca74c9756b1d
                                                                                                                                      041436b3869462714edbf4e92bf2ebbbc25b92a950b8e58226725a
                 bb53e8f177aa637ea2fa941d68259b9386 00000000dbeb9a56d0ccb7cf4f2c71385ca10db60d3                                       db88babadfe28b51c57cdad19aa30249578a6e1410f505e87e5502
8354       15586 60ce67d6e6b1d45ddd5b4b1aeee21c     45fcc126f6ee759ff2951                       15w5pEoexjeBahwFg5F8vmtkvZrP2PVifJ    21bd942e23cbbd6a1bf434
                                                                                                                                      04891002ce295e3cff57036816597e73383cc9e7dc2086f222c175a
                 fcd1d876beccf1a53ad73602a1a28e7679 000000000d9a15097bd9ca4d9d6c1d0909b4f3db43                                        82127499d8b38ff12064e0fe496168a7bc3d98e01a24db3196ca474
8355       15593 8c592852fd6516c48d48fe1059f2e6     70b37e9ad6c76dc6b0e1ab                     17pj1yw8QyzM45chEHDnFyWHoi83LBptKm     1553a11b403eab4c3ca5
                                                                                                                                      04b9fd4eab5fcb1cb3b2f3592543019f80a69bab641f9ddab3b46cbf
                 2e71629df8f25f4af9e0e353b007ea694ba 00000000245f24dc6ae2c911be81ad30cd174dbe61                                       4e90b703f6f4521cc7b26d10fedebd7c1bb702fe7bbfcfe4844e0cd7
8356       15596 2120bbaed61e72b2fb95ba303e5af       072bed02714ec15c63f663                     1JLfyr7gu8zsq6juigZLHJLHwb316rrtZw    770b2d87dec07e2e7d
                                                                                                                                      04da6c9431b11ea01943f4e4c04459b870c159c119cec683a60c641
                 949d94621a6c98972756cb7cdda411f0bf 00000000ccfdc131cbc68390cc9b56807933e108587                                       4877c2ee72f80ffbd28e1d35295426d5d1e04945ce8ae56098ee028
8357       15598 dcaa758d24f994bafaee8e7ab3e728     7071ae06241f1928d53c9                       17R4Hapx2i4CTysZRtZqeNgXKr2onuCV96    80ffab93b4f3657379dd
                                                                                                                                      04b65036e5d5d67936daf9623a12a00bf180ae84ba02e6c02808cc
                 371971c95ee2a762fda222289d45d2a915 00000000e15683b663c37efd5c87ddb98851ada5db                                        5349677b6dee4964665c82692aeb973da599024b6f0cdbe96f99fc8
8358       15601 c4377c894745a31fd6ae4d80ae34d8     f096b9929f0fa45a72298d                     16c58dLavWnE2wsekrorNQjUXZwVoz32GC     3aa8c2fcab1214ea898e1
                                                                                                                                      04be041376a4d0d86c88eb6caaca00a9fcb414684ea4e3f70e948b9
                 523f3ac29ede346ad641eb8fafbf674de07 0000000023934427623b0842ca8b9580b3ff21da1b                                       3f5fcf254e15b7bd3a166054c6baeb93438d3e13ae7bc7b9d0de918
8359       15605 955ecae832ad29db54d8d18be2b1e       af71b9fd5e52026cef4a62                     17XMN6ibRGdByU3A4FSC5qr6JbLWzsCRi1    ea7adfe755f73a03d1c2
                                                                                                                                      04f6873dde7479b6b5e77ea97712ac11cbe6c0f1e3067947eb5093f
                 e00c6eae2211480323c2f4b3db35f4db99 00000000c6e7165ff7ceff25eedc6489dde8bf63d2e                                       894abd507e57edd692ad657a91dfb391d7b81a0d07ee9bb9c3c8aa
8360       15606 c79072c43db3d5035a09d13c0e3adf     d9bb45b914dd8460811b2                       1QBuQwDux2f88k9YsbsEF5abPwjVoPAwrE    fb41f39af30fedfc36f33
                                                                                                                                      047cf87ce2e7ac18a139105403c7190c53206c47026c602211439ef
                 54eefd36149e420228337016bdeef696ea 000000008a424e60b5aecb36247884547020a6bd6                                         0e27ae6ab2625adadceaba725ab52775f8daf03d77638709753720
8361       15607 dca9caa0f17c6b665bd79c75dcbfdd     14738037ac3ff541fc1b38e                   1BrTrLCRa4Cy4CgVEKrCZSfA6WA5ae17dx      8942afe1a31fe1cbc7bcb
                                                                                                                                      047cfffba4380bfaace5d134d5c9d030fc0f72674a3410a76755bb3f
                 a480cf5f6ff71c655ff6b80c6a0752e02811 0000000079e9e90c35f4dd08d7ebab5707c9b0fe09                                      6b03536c888e3d1be555ef58bc118fb371d6e8d7e25efffcbe80bcb9
8362       15608 d19b3ffbbbe80527388e627a1e64         154e46e562dd0221431946                     17qe7vSqU13CGXH9if7gDgXeThPUHSi8XA   f22650aa437bbd2b41
                                                                                                                                      04743048597aa7083437e3c398382eab784c9c254d29cc3bd05fe4
                 2f2b2f69d86743bdd553fc079ab37f015f1 0000000082007577b73f91393bce89347cff661d786                                      6fdb9beec401ba74791defe7f113ea191284ea1a7a0a8f213f9bca0
8363       15609 29d27aef9df43a077af37446ab3d3       cc2038547d3a32e27cc1a                       1G3pgcd3STeEyLGFoyoqqGdgH7dGJPqRYV   3c60dbe52d97e6380c4e4
                                                                                                                                      0424c2566239bc265178637417e6a885c1425898dadf5bd62be03d
                 b1a33abe6d68471c883bad7aa0c3ad8125 00000000929e67b9c4925b72d56d9b5be54c564d24                                        1efa14ccc5b13a02a871f7d98e87daf72f94d4b7d77f51433c84d677
8364       15612 8fbc29bf6c8f78599e446180451492     1efe4ee6c75792da1b5cc6                     19bGTwFqFCirhwg8BdiBiZgYhTKzSEGmA1     fbaf571b909f76a7ce96
                                                                                                                                      04334a2be26b6d25e6c7cead46286347965e8368527aa36d1f4784
                 f3e39550403e8d9533135d648c9cfa7de6 00000000fe58ee2113d00d4c08dabaa7ee338d1a71                                        0f8e5d15f58d0c2829bd380454e28c33d1fb747c37882bfabf8305b
8365       15613 cde1d0b4fe7cc9b2770a99ed25f1e6     461761d45daedd2464ceaa                     19vdN1pwLrASy72LxPFwjZjQszXosULfwA     73fea7c2526793060b361
                                                                                                                                      0434b2e7edaeba02f631007c479b64bc1636da1757bbbfa61db23d
                 6fd77cd6889e3c933ad02a4fdfca22fd1c8 0000000010f15fb1a3e5c7b6eff1b3abc83a4dd8c43                                      2e5b2c1d09cadab9c7ec1c7e562f9ef67de7be3537b8c2120175e01
8366       15617 cf097e9d070d4b4b060d184829bc0       b5aad8a212ccfa603ae7b                       1Cakw6rzFtCJZFiHNxSSKGQzfYWB61tjE3   a6e2333f5280a3063ae0e
                                                                                                                                      04e105c46a782b49b429a3c3a1cebb8f50226022cc9d7b6c32394c6
                 6ad1517112d7d01d20eb0bbc83a60e188 00000000d965c4829c78cca511a38c9c7cfc43314ae                                        c8f8caa5871ee860fc5bd2320076fe5a69e246c2b8376671dcab8a6
8367       15620 44c96c884e3dd4309e05e0fb295848e   f52492a814c3b37fecf99                       18kdfUkdJfjpqEwFC7wPFb2W7KYtYJrEbH     0f43a24d11beb7a2e203
                                                                                                                                      04e5f8c4ddf993599917204a4228cf25c36a22c5c918a21d212945a
                 6f0562034472c7c3a34c1b5dd57ff4c1818 00000000191369a0c232375254bc7ee00fd747a63c                                       021ef7030691e135e63f3cc31f53584df7aa0804c80801f9a1d3eadc
8368       15623 ae617383f529b4dd158ede896ad89       41c94e3324e0e7b33da59a                     17WpnyYsska1aMmNgt6Bp3U1ED2KKYyRyJ    da99e3112c15e0fb96b
                                                                                                                                      0485c98630e1328125d9c55e2d1fc370fa834b29b2f04dbbd3f0845
                 229ba6275957d1450277e11bce8fab0a52 00000000712031927b5ed704f47c9a87c0f5b05bf72                                       9516f578082da59287911759c609b43bd903e64e65b7452363f3ca
8369       15624 27c7a47c1f5d778af4c709c225557d     8fd867582e5bf39aa18a7                       16hATdqVXojvwWPCDM6EDSAUfJbdCNfEnG    e753638575ffc5e1c9c10
                                                                                                                                      04e818259e65c37179a41c8328fa716537ebebe02e0cf51e324d75
                 e9c4639cb97aa3eddef0b739ff15def94a1 000000006dbedfe36cde152e86efa01d9b10800ac1                                       6319e071d3a234ba63f0f9e7ac197c1cfd064544c8c8a3a1840824a
8370       15627 60116bf58005b2206429dd0c0a109       aeef7edfe9b33b48d5eff3                     17oA6ZNa8upQJGWaPGfNrgSQjdg2jUTA8b    c0a8710b4bd253b315950
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 467 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04af8f017e152953d0e76bef455b85d9d0ef2a498adf7b93d1adb6d
                 68c1faab867c7ce02df0e91c2e01175955d 0000000043991627078746d60c19f0743fd7206ea5                                       6f2c7b4842a366d8f80876ecaea168f807cecf9e96b0306434bc2d9
8371       15628 dda86277ad6c5e3f1a525b64af7ea       6ede4edeb9a4d7e74c0373                     1DYK3Ac8oEHUw5n6QAy1RyRxgdUfeFwKYg    81db1fc3cbf1fd1b7032
                                                                                                                                      040208e1d62325efbd351ea4062943751bef6cf63e01eb911a758d
                 8cf17bc0cad4609964d3de26bb932d383d 000000007b00eb891321a09773293af8d409bfabb8                                        54e3cf6a3df30d399e9123ae95beb82d62adf00561c8d0026b9b777
8372       15634 73c697d6d927bc8b2b3289ebcac63b     f60e64b60479af8aaf536f                     1CGtqtWPkaMNkKhmwCNZ7SbnLgPWrbAFwr     6b80c29e28614f54ea03c
                                                                                                                                      049f76af5b2402d06ec633365590d4ea0fef4274c0914a94534280e
                 24a6db2c315930a22c847d49eb3dc67626 00000000b21d8021805641b0a05488f4d788f7824c                                        8bcf7385c4b5a03c80375710a2059ee2a706ae1b0b65710be594f7
8373       15635 4adf18c2f309f2957f935d4476002e     50ea8edf0295d60a9826bf                     1K1NbALqBTyrHPojtehQwuhdv3ryFWV1s6     92fc09fabe598cddc120e
                                                                                                                                      049fcc18f52d3b37634e951aeeb38cd30473c04e4ffa93877384623f
                 991bf002238df0db8c9d9a088a4024fb76 0000000089102330cb65a93f8016f70156f0bb82bb                                        9affb270fd6fef6b02a8828efa855d5dfe00e5f1b0bb2570c966000d
8374       15637 0794de1ffe6c95f1693b29031522d7     9b378cc252a2fa46370370                     1McU9ThJDe9ZME55gmmpRreWJSwnFGs8b1     1ba06f3afa202ff116
                                                                                                                                      042085c39942a06413a22c9453453e3424f898f5d64371e51c8e72
                 520d2d23853d78924aa319067251c05ed 00000000cf882f39439b0727dd6693b9417e611b2b                                         e147260a6ff12ce078bddfca06c253d6a4ead6e72fc0e65ead48089
8375       15639 279171913a4f409424bba38eeefe6c8   c8e5895db30c527564bcbe                     1CPH8nKm5LfbSuSazViKbbxfZGkkKpJY4       a794ca017426581b59ae5
                                                                                                                                      048365235d38c29b20def947fc234245e347aa4018dcd5dd434694
                 d9741b037e74d3b7ebec4af6281a5d7653 00000000a444dc8668441cd85b09287f2b1189c07b                                        11eb6f1b1cdd96c8fd1cd3a27c6405691f7b8686ca617b749cd3aee
8376       15641 d0b844d952a34ac5b68a118dcc1823     360c8dc1b8a82a82d26a6e                     1C4WYTPZgJydjhaccdiiMHY7VtUQMwQoya     25140529bbe9165ae4ec7
                                                                                                                                      047254bd834624d67a45110f7a4a2e7d884c3a220aa444aa77b538
                 a5bc8fc9848e666bcefa8ad0ffdb2253781 0000000066fb9f80fda19c004f6469e374b1de89e39                                      fdfc19d6bd9bbc427a222c6136edd9a66f2392d5c3949c41ccce2a85
8377       15644 a9b2c6b457a5899487c613d3d99db       1ede712598fc74bc42cd4                       1HACq1FeLwh9i25GE6jQyQ5vXYwc5M25cc   827c3deaa622340f6b3f
                                                                                                                                      0486b880103c035a5d25d52881fc7db6ab5c474728e0a4c2eea150
                 e8c0aff0ce98999db8e801b2509e9aaf0a0 00000000d4ab89e8c16dbc231970b1e6c522a8095b                                       1f8e919fe4c8d18b411702c1726f456a2728bd031ab43a8b507972e
8378       15647 74b0674d3b32ad5090d19f6fde6e6       3d84a22c9a6c308d6dc0a2                     1GRFp9eY82ReyhB2ztuVZedmXkLKbeBBqi    99dcef095cafcd4d99cfa
                                                                                                                                      043267a4aedf811d07e530c303b37a683553132522246f324ae578
                 fb436578a9e7e0418091290c1846ec6a8e 00000000e61d7a0ec81c4a2639b9182db3461bbad5                                        cf3676d192b982d5b559af3d9c9b0edd09c7d60d2abbc7ac2d0783a
8379       15651 23496b13e244edbb33522402f29591     074e13c4ceb3a3661dc3b4                     1MBNqNefs3tHV634TMtQ7nbK5F6s8C4X6r     0523ea0da67384756a4e2
                                                                                                                                      04a462744e53b4c5554aaf220f906d28485e4bd3ec1d74774c6718
                 81a92bd9f3c46e2744ef11ee3cf30202181 00000000633a7fcfe77cc1580c3fb94f752ec62296ec                                     6f066bbb8e183940cac801f024423feaf4bed2996de3256ce9eabfa
8380       15654 3cebcdb2c9b999e1c77f54bb674ae       9aaaed8980f45a3632fa                         1R3dXiTNHmuCBfKDm2v2ihRe96FG3NEEC   4e373e91ff711e2676872
                                                                                                                                      041547ffbd8be7924cdd5395dd2eb5888983c939cf1c1606a09591e
                 42c7f178d69cf33ad88b676b197d28d6e8 00000000b2fc919a598495976fe8b9b1c04ec750e5                                        36de85565ae701fc42d040aa5ff952c9a3cbe05adf2b58511d36308
8381       15659 d57a46d38cb3b2c6d33151c1b2ff65     00d97a44012f75859efdde                     1GqbpqCxiFVcc6sPTerqw33QbR1vkockB9     cf988ec70ab199cce484
                                                                                                                                      04da95a0b535a6503c7aa0af6dd5a840523cf71e79aeb75c605972
                 876311a0291ff978ba73542d46680d44ad 000000007ec2851b76903ada20f2d09db3624d5e51                                        7121b7ad0eff7bf66705407787855d96be325cc52a1391f94d8fe1e
8382       15660 80dcafd983488f4aaa6c089e591c44     ac31b70e8678759768f91e                     12QUt9C6wa9v1TGbzXhJGu4Ay4bi3KsQCD     11d95f6bbcff02c15c639
                                                                                                                                      0483faf8794fa9625916cbbb5083b773e79b33f0df24d675a6f8822
                 b5323764b197cf461a698f1c56d9cdf9219 000000006728228a8cac01dfa11eacb02f28aff6bbf                                      a91f68795f66d501a318fd7afcf0bfbf558a4cc94e46a95109528e5b
8383       15666 df962d99ef8fa0905faf62eaf0191       431a7011bb9a0c3124ca7                       1Fu4eHYQKhyvmiWdj3x3tsWCqC7FYyePB9   c7e9e975d3fc74f1005
                                                                                                                                      0408eacf76cb7ef6919664882b41d694953ee9339106cb3dd8fc71a
                 a04040a6e1ffa803e39b13b57e8798cf65 000000007348ceb7dad588ac0a8a56610577e23ba8                                        d29db9ed86bcde023ee252f94f62f5e517979b3f2b1ede88693ffa7
8384       15667 428fa1a529af4b5b30614237c721e9     25bdaf8659d4f54501c860                     19G836b31YRRWKpqoe8oPLrU2o5z2kq3AA     7134b1f7591c464c66bd
                                                                                                                                      04f55aba89fae748eed0e18bd4121c70798317e1f67f70173b07752
                 960a3d665a6238ab28edcb92361eae494f 00000000a3c5a3ea0c946f07c0fb2de7e9980a0044                                        568a034c47caa9d6674aad71d3d9acee2cbc568f64a1b5b90ab6d2
8385       15672 aadd6dbd3cb40262e420102b224183     7411098cd8897d695a09f0                     17sFU47oVkczobw2ydVYUZbn7u5s4UHEHc     4cee7e1665802be8c62a8
                                                                                                                                      045ba95fabdcc487638be7d990f152b87a074dd068731395f26eb4e
                 40b9fe10326fca99252664efe2b76f7cdc9 000000001879514ba77cac0bc770ac9b80dbb1c209                                       7f0b115d42b421d1ce83eb881941bdbc8d934764454bbe059d2e03
8386       15674 21fc7176c6f17ebbf2781b8dd8d6f       c2308287fbc10e56f36c1e                     1AXq8RTyCc8ajyH1mTy4os22x2278yk6d5    1d773da1dd2d9d8a3f133
                                                                                                                                      04432f50438175a2e1e5e150891a8beae9a8a4de42fa93c6a17258
                 66f90e4f5c1f61f3ab9e5f3e80b53b174d3 00000000078b7b6bcf7796b72365ae0f8e64669740                                       4c895acefce6d703128b09f53e04f383eb69097856d6cc75675b8b2
8387       15675 c4226fd851421f58c66fcbe70ee2e       1e2749ec13413430957b7f                     1KUTuDcJa2y2WFzbkZtwP4t2L3Gv2Q9Ua2    45304cef552633ec67d78
                                                                                                                                      043c739a56e0dc2e25ad8f8ce3b06ba32c01acc1af0974e998030fe
                 ef495d2a1e5df6a2b88c541f613b2cc93b2 000000001725c076c0ffb6f0bc185aab33a6a5ec83a                                      5fcc87f33ef9b1ddf0e8392b27df566b0851beb01a11bcd0c18a3915
8388       15677 3f07d0eb3a5b1daab7b7ae85cd019       aa1e0888ca91d8ce3d7df                       19bb8Rr6NMxWci7Stoym3Fc5sPGuLcHJ1E   e6a81f048a494a9de36
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 468 of
                                                              913
       A                          B                                       C                                             D                                          E
                                                                                                                                       043635baa698f748910c0180f69182fd9e15cd2a859b4c26c0772fc
                 d25628dacef420e2a21a10e3052b190c54 000000003ba6f5398aa8cce1d38aec867cf7967ce9e                                        064914dec418e65fcbd6051dae5f4497e2764271d8b60c66e8a00b
8389       15686 35c8ec54cd4b119b03f7163e1d1acb     0da2a2400189b6d50e9d9                       1Fr8mRPWfa3VUjk3ptx63GR7sMLEBGNRjS     3aa0005524e6ce0ed81ab
                                                                                                                                       043e818786afc8b386a45889dcb94eed99479e99c82e27fa4fd594f
                 0e5947363d19d08d13431dd7aa7b7199f0 000000004aea7f8145941547b8f616d56d5ae8e2d6                                         30038078acbc1be4c709af7e414c16ceb624ab259d5364e6d6d39f1
8390       15689 fdec366d686b2ef22776e115d42126     e1a6ba723e6a550c2b2cae                     1MVGJRtgpsruLS6YXipDYwvPevYpjVf4k7      61f138075ceffe4e9975
                                                                                                                                       04cac4a2acf281d96fcd50f67f00c78686a45933b1eac77a4de438f4
                 6f488d3a6d3f289399026fc78727eed010 00000000870773435f63ddea544902f9ea429ba364                                         ed353f3977f0ee6d16ade6907251b9c9868f611d5f6bf58a278e700
8391       15690 3235820418883edb57075f1e4b506c     8e21d868e60eefff9e8971                     15z8ndQNTM2bYzKLpb9tKzZU9tJB7m2U6j      f0def8e2e5abec05fc2
                                                                                                                                       0479c07792bc41e67bcf87016236a1eeefcc366a2ffb7572bd54128
                 302d6cf8fcf2f77b5d4c6f5cc3a74490be00 000000001cfd35f2061915e3e26a5a0fedc88052f2d                                      236272d769f5ee17a8f43fc6c7ab481ab8f2cacb1c8d9c38b6aa2cbb
8392       15692 9dfba7f7a736ef4466ef2b55e847         18674ec40a00fa154b43d                       14XBWjGNQ3cj3PH3MYoAVEuHus7FXNfdS2   30eba71627119982315
                                                                                                                                       04f0bd2ec08fc1e199fc72afc333b135f0c3d088328b2afda0632284
                 7a413ab99dec31ab4a62fa45bdff51d27e 00000000305b6cee442d7d559fb900c0754d2b31ae                                         c4e10c09e06849a6fc3652b2481d7123f6be95513e770e90fb6736b
8393       15693 40df43bdeb3ea89a4dbdac0ece1671     558ac5a49c52efd7fad72a                     1Ab5nyj3faqmhWs7rgJAQDReb2af9yv1cX      9bd23f32851c794e535
                                                                                                                                       047b7ca60b42d33dd75ed17b4ad295b0ff5d2cdee6fa2086a575e89
                 937b3a2d6cd0077af17b777cdbe5e1cd9d 00000000330d3b989b3a82535bc0a305740023b35                                          b34c4bc838132a183ccb10915965831e1bdfb26b19b871027857fd1
8394       15699 df6a3dce1f0d206496b6a5df7c9103     84b56012b11a511ec467d37                   19UfcUpXtUR3iMuRzHbjpUarJuvQ4F6Qs3       e883dda3a4553c88166d
                                                                                                                                       041958b6630de2ccf19c20297539b8c12e655298e2c9f540f40a008
                 9beb7653a6cabc42e4cfce6b2b56600e3b 00000000c7692231b6dce8086296c626cff4bc3b94c                                        1323eb4728cd309b87424d4d601b4f2e5edf816a7187298977d6d2
8395       15702 6acaea008d8e70cde86f8ba33e8124     44e66e6b611ab69fe2f6d                       1MjYmrNawUKapMrpxLSpAjaQvBXgrEsgZk     bb8fa8ae6bce4a2eef22b
                                                                                                                                       04718499780187a5c1309dbad876a72fb7d7697c12b2821382454c
                 8ff00f148676de10632c406a2ee7adf48cb 000000006fb33ecaf5d2f166b710c8adf078bd3c1f1f                                      09c1173a5b03314d6d73410cb68b688137ffd445c41118254b88a2
8396       15705 4ec04dbe8bed3132bd1ef8ce08453       38fdde050d9e1f45b994                         1Gs6Wvs7HQSFCmVCFWjpDjbaCXciWANEcF   8c3227c08c14b9ee804f28
                                                                                                                                       04d13a8ab4743966edf94f4334282719e9fd78c0c040d500638cef6
                 f0d63ce32d07bf8054d4cfdec5b8c51df56 00000000be0e5fd1c4db3a9099fa37f1547bc764d62                                       aaa969f78d45d68b0a53a35ad9d28a30da082527df96674837775f
8397       15709 ecf2116139745156a376248ad118c       b5c26ac417cf5d9a863a3                       1Dy51WBPYqAyy6ZFZ3rsAhmsWRX7hZuRkf    53056c18a50adb7a7e7d2
                                                                                                                                       04eb61be5c9a047e1e71f26ce7306ff6cb0120902e99f5ce797fdba8
                 fc4a4f93d2d70b21e5c06c3c0ea00f1e2ef 00000000f113366c6bedeb21e05362236adc7467cf                                        e984a252b51959de49fb5b4d67a7c2975889940f391cd74584750c
8398       15711 5629c6e918caeeffefe245e6db343       99a951f2c033d9f04ace45                     18cNNmQXEZPQiCFSUpRJJnrVcGZejcpcJ4     4537edff65ce5dfb6e88
                                                                                                                                       04a70b5f6b4baca7704eddf8c915f34d7b1107d28c05702043d75da
                 7dd6335055492087f56c6bbadd2881907d 000000005353b064671b2c1a25584da01b67b8b14                                          3fd8807ebb0d7c84f39665a780c75fd7984f4316280cb371af42a37
8399       15716 28e832ee18b7fba6c10fc1e113b6b6     79ee91478983fdcaeab2045                   1GWT7Wy4aycm29XGeAZWQUvwLsGkb3CTg8       9e216a80fe4dbd8d5b8b
                                                                                                                                       0459bf01322de42d028fe560e7761bf62809ad506e86be5a6e19bd
                 f492eea91688668500facdc88771354986 0000000070ccadd76f71450f7d5ff68b8f7a11932aa                                        6d6793dfefcc29973386ad7d27689610ef95b3cb4eb4b07dc204a3b
8400       15718 1d4d9c0a0e2a60452d1ff588a5e4cf     1b882d79ae46e07929ca2                       1BnCbic8jcszrwpVH8K14ivjd1zZSk9Pjo     24be36e86ae5e6d668256
                                                                                                                                       048d150d11153dcc162004d95abf570affe5de32b2155e5d167c110
                 b28f9a21d180783637c754f77974bc5cc85 000000000e73621649057457c5be0995b922d5cd77                                        39def960fcf10b48e76e2d4854c1bc5ab573d7529504eaa5b63b68a
8401       15720 bda09f178b8bd1b7b09f26401c522       93cd83ec4452728aaaa0b8                     13bUd69Pfax3KuAkisRx3Rks9iRh1ZNTSm     892d6cf0a4d9e95c2849
                                                                                                                                       048e0ff649a4a8fbe1ac7c26204aacc7d882069a90ee6a036722ac1
                 e8b719741878ad26af5566373aa4a3e8d4 00000000837ea5e9b4a2a48a79a61939162b42bdaf                                         d018f14954e8baca71cfc1b5a0cadab2fd765d1bc6d14f1f63fb597d
8402       15723 64bc85cb5158b76d6cee2b3408d344     af5ba419a072b9446465e5                     1BY8MMUnkiz9rHjL5QnZMRFvL7pyjxsnLz      a3fd1e30392f58a8891
                                                                                                                                       04f1d70983bffa2a2383935118ec7be34f47ed9487e7d305bc1d8e6
                 c51978e4415f160cd5df4103d55749d36a 00000000ebe3d93526302ebef634da8d9824f98628                                         c714675e75b841bd6df3e905bae33b043d4a66ac80f298e5e9cef2a
8403       15724 54f551efe5cd9f1fbe07844f3face2     1b3b85bfe5d9eb0186050c                     17rSmeMFLovsGG9vH9X1FHWsBWxvHZtpHt      22f1a6bd6ea8996567d0
                                                                                                                                       040bd1dba81574df05f9a3fd4751d6966a60b937f6e2803716c983f
                 7ae3a45fbba1b1245cd9cabe8c5b8dbedc 00000000c911f497df16f5c997e15593deb5f076f27                                        c6e823043f561ed5d7f1f757019c7fc0bdfc70d6173023ea9907b803
8404       15729 4551729a084a423df1073d5d6d297c     cac02d617913aa38d0b97                       16ysiYuehbS49hrRun7UaqtQ3yaxMy9TuX     69790662fada9cb0251
                                                                                                                                       0433117cd92a01fdfdb3a574be56d2cb6b371498156148cba20835
                 40df29ea8512a5fbf2a6161bf87d486edb9 000000007e9c6293caac767e931b2d9183b7d41da6                                        72a12957f7214aeebce87c4ef61d0cf0c9962c1822334fd217fa2e96
8405       15730 3008d6ea0967fc70fb3dc68025587       662fcefd8a6370a06372f1                     1F7mCEmP5aonbjZEvY1Etnf2vRiecaCiFz     c6b01a6d0108ea7d9b7d
                                                                                                                                       04c0a247e92f7b400c88957e3542ed4924906c37568352aefd8cab0
                 d39813eedfc314c60aa1c510a46c0abbf1d 00000000e1e9f6bd427ea6fd6d411facec7acb22e09                                       ee219c03fd6950e9d1a39bec8e5b1235c7b8486a0d351c746668d9
8406       15733 6e8bd3580bd4a11f3a2afa2aaf5fb       398dbb8796befe2a481c8                       1GgvLSuuYtk3rM4jxdktJSqdq9ytSjsGMS    8f895dfd34ba990c9fda5
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 469 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                       04cadbde4829b0bbbeb515590c8e8002512851ef58da7621a7883b
                 7a84a94ad8d4e6a1d8ec623a19f1488be9 0000000042c4edccf7e40717e4f0efb07342ed8a594                                        adb0b8a5132b5b45f0f2cd8ec2f8661ecc14a8d3190b2b33be176c0
8407       15734 feac6e624276eb965528d1c9ead9d0     fd5bea6e63ccd3209aa8f                       1FpGCJxtkb1ZS9LT6QqTx6WoS1fsvKqm61     9217e0a6b8d0ea1a2e27b
                                                                                                                                       04920e69ed6ff80ffc1c5da940688210557c93510086795be72f377
                 3077110a4ee3d1b5beeb9e11e7bf3d070e 00000000e074127b02d5ade2288a59b40353ca9bcf                                         0ebb899a4c8ff599824a137e46f5b6f3e4ab5a6d9017e4cd1e1273f
8408       15735 8bee3c25cc43e8e2faeed1eb33ef62     2fc5075e368455a2f9392e                     1NcbrCEvimLpuYB5N2AtoVYKhHw4YjpUQJ      332d7dd0967a6b26bef4
                                                                                                                                       04385d048bc279decbcdbe3b892c05dbcb48b05f7c89d75db5f473a
                 eab9a3bd13d6d535f95eea1c4fff7d30f82 000000005146fadc1e48397323e4033b24c57d570c                                        1555fa270c092e39337c5c66b2e066ec93ace05108634079908978f
8409       15740 68b5e501ffca8c61a43d44399ea76       83cf1572d05a5fcdba13fb                     1HZYF7YJg1rEq2f3LPJjQToKPPPmYxbHWt     de60e0f79977361b9fc7
                                                                                                                                       046492ca0247847a3c59be14851c47a48ec68e606704aa19fba6d1
                 539ab97e1a4027d845cc2681ac87aa1abb 00000000b39619d22d6ca3ce5eacc204dc75d91232                                         40c314f0d5aaddd38cfe4a71c9cfad2b0bf3c3cb8e77b84251c98d9c
8410       15742 0deef43cf6470a02ee1d205c804239     f7b1a8c999bbb344310246                     1Nw4YenhBscZApowSHbvqKPCUC3rk7xuhb      51feb42645f0b4f7c2c8
                                                                                                                                       04f7e2ddff7ac9dac2cacc6be4261c06a91f4faeda481237193c2fee
                 d0bbeaddbf98e275049c342b5d8f641b25 0000000097bef23293bc90c99e08ee03e82c54c991                                         494ee5cb403f4564ef2c289d9698fdd3b880ec4733d4497c278b4ed
8411       15744 7c0a42d5e1bc499cab9152e3097654     708dccb28d609036297d06                     1AT76sKvj7rgeh6WYn58afEpD9p79eKiGG      f71174fcaebac91cf77
                                                                                                                                       0456a09ae668093a0fbf5f6d5617f175dceb08b8a2b23e1ee242d09
                 98bef22796446fbb67b7eed47a33e16006 000000004d8c2a80652a35f1a11415f0e3ed7c6b4c                                         0635a5584b6ef9e3de29382edc22a345f9ae3f51d632f0de79ebee3
8412       15745 a716b2de90c4149ba3976b877e9abe     d29277b4e70c0921cdb404                     1L1d3LdtmyjBUK3h5abrRKJzDEzwRooxeN      2581c4e4e806b70e7799
                                                                                                                                       04bdc33de713a8cd16b839a3b2f5cf98b99509dcf64a944352f9c3e
                 75d05d22a71472834cda6d998aaf4f88e2 00000000d7586b1a3828ff60fe5180950393221dae                                         7a7192804df9c56124b5c6a5dc497cb1f5fd11a99b9425646f308e5
8413       15747 5a84080aa3f8a3938fc3e49e8effd1     ead66bca619d5c51dd276e                     1MzFziuemFZdd16EmnwJtvuka6xohARhNn      55822d5c045579e490e6
                                                                                                                                       04111bb1a892c3860babfd47b67478072f72bd5795dcf57eb932d6b
                 f46157eeb50b3d41b7234179536b8b12a3 000000008b6962dd900fe59eecf235b8131fa821dc9                                        8200bac026970e111d3f2957ba9032b73a220ecf2a1588ac1c57486
8414       15748 5668ff51c40f8695355bca721a4f3b     6ecf9f2a8c01396d1a97f                       15vcUWU8Q4z2j6QhbX9iiBJyHbdAZ2NHLG     88b246246148679d294c
                                                                                                                                       0457620e490e9e4eb8a2d370985bec113eefbf3a4723363ad2698e
                 3737dc0400b5efbc39c2656dae9f27d4bc3 000000000fbaff5232d18859a34f294f7dd86b2c2e1                                       3421f4609dc0460a18d05585e77588943d92e50e281fd945c163b6
8415       15750 9e56a99dbafb03c7a8fa49f5cc9a2       ac1aeab4d08179723f1f7                       1AoZVdUKLcuHwG77UEkdrqFQWdaidE94qt    7c84dbbfe2f7495e001e56
                                                                                                                                       04100322f0418887f9620311344ef62bf99641d4d56d55dee1ec83a
                 3898809d49f1fa94e8a924736d32756964 00000000229a904341a6d6801344110cae2bd27fa0                                         311c1790e4e4b8791670e0ee00467f7d2f1484084355c25cd40bbc6
8416       15751 0721a5c63e87e8444771a26913cc91     a7a5210d9af301c78b83d0                     12euFkuyGZVbuyiQmAsxKVQ6FT3LDSdVCj      e5967beda1757b25b0c5
                                                                                                                                       041ca55263fd361197065ca891c5afcf663a6a4624e6bf1a910bab6
                 82ce27c9d721db899d1cb8624eac0a20c8 00000000a45b998dc9c9298d049460298dc410f8bc                                         a4b98ef9b12e9e7ce2382e25e3c3a2c1f4c3ef570a07791a2c5e494
8417       15752 49ed36e4362a68459a63fddd458ab3     3f6aed49c34d2ea86f2e79                     1BJWL81M6bLre2e4jrJq7Ujk49gQgpRypq      e6a268a9e1bbe403135b
                                                                                                                                       043251e81ad1a95298aa9e026eefa74d37fa941eb67c5d6026159e
                 7cb09efd3c4023123bc9b074b631fe329b 0000000027e5f6177b33905a1e36c3bbd9acac0bb7                                         4714802e5dd77dcdaae1458e5d949eb2fe52a6a64ca1bc11569621
8418       15760 68fbbbe9127f79108bb6e0f3019400     49a53a4e4e4c06ac15aaec                     16EdTS8SsFshhkQUhy3D4EAgn7nz4XBWnT      e4b8dd488427810a45d5d8
                                                                                                                                       04db9e44a7d2bdd50c0634a5662ec2d5f35da4e960f648b4fd02263
                 913a3c47fea266e6c4a085ec1b4387601b 00000000e43b2f00ce5854cc01a92a7468a846cbc2                                         7f2188c48be37f1564654ed41ba4d04a1e9e207a25840cc4ccc0a7f
8419       15761 548fa7f1bc0510d7e15638288c2a18     6303d2ea8a9b6387d7fefe                     13RQNr6FZKxrsjYthbMF6g8HX6Fk22PL62      31589e283d7742166eee
                                                                                                                                       04a1c3b350f7661a84a6004cc294243fb69669d54ef962a60d83123
                 dafeb7e8688ed3970d6e350dce75317498 0000000072386bc7f2408c5b216b93080dd36bcf91                                         8603ff869c95f6c13e6276518eebef9a9a80f7c9c3e5674d0c4bd5c2
8420       15763 3140d95912f4bb7e874859edbead1a     736675e0addf9f025a3620                     14SHwqsg5d3vkC7twBmLfJFa3VwPhsvC2h      470a9632112e77432c2
                                                                                                                                       04d58e1c1cf48823558599fbfbf50b396544f412618d46c642b9126
                 0e54c3e12b01646f935fa2f9df076a2b128 000000009ab82970204f75968255c1d79b08e26547                                        549ef7ec2ff3da6384f95dccbcda6835056f4235496cc382db8eb721
8421       15765 dbc66ec2acdc85e3a02d9299be6ba       db82dae3afee2070deb3e0                     1KvSKCfWWAS44kcHPjGu4tnfDZDWwVew6N     853f87e4ea32e8e1a7c
                                                                                                                                       04f36976f96e1075ac61ea30085c8cbab7f0a035af30ec8f7faba8a0
                 c06208d9faff4d1f0cdcaff381dd1c7f3886f 00000000876edaaf4d271d1312975a20365fb2199c                                      ed9e2b57b2dc2266abe8bf6933d21487a6890ceff2b2cbc30e4a707
8422       15766 ac7611cb02a720f43b7de8bb7c3           f60bac42097fca158a27b7                     1FSdH7T37FAr6MnifCAwjjN9kSotceoNnm   5805b243c548c25bbfd
                                                                                                                                       04a63fbacc99c63d044068cc25b9fd3f17ba71d5678173803bc0ff11
                 0b9a4d0c30e2717274229b5cc658afdd86 00000000fe1d0568af5b802e26afac5bc00c135d4cd                                        4e333f55313b28e316a4c6aa220be85fe9d73027bd79a792d5da01
8423       15767 2c9fb8272a182d2b5671fff80e85ae     86da9f3eb5ab26d935eee                       1KhqkG3N3GZtvej6pC15ANw6gyrYfrp36m     cf9a3014e6e72b074c86
                                                                                                                                       04c14402d23d447b58d595d959e4c1e6792a0ba256cb04c589e56a
                 04c882886181527bdbbf64ac8a9748f859 000000003d1a15e3939b6de9b3e67b31e3daf24893                                         f7c435e42a527cb412c0ff5a68ccdecdf7c53674ab82720b36c1e99f
8424       15769 1ecb38b37c145a3ee6643eef80a17b     68fff720cb594a68687f92                     1QFYR1XU2gCBfk9h1B8Q1njaRNu8gBdGcN      51ec42e3178b45e1170b
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 470 of
                                                              913
       A                          B                                       C                                              D                                         E
                                                                                                                                       045f40a204e77bc2dd16b4f7b71df80ebf7cd614feed3ac3cba2eb7f
                 d3fdd52ec952ea467fdacd44653145c3a5 000000007cf09832859ef3275a694b1266ea21a40a                                         284634ffb346468aa906a90cab3d646dcc28dcdaa78b6469ee74eb3
8425       15772 198bf21b2950cc7b16517d30f7c3e0     90cc06481cec2703d54e41                     1KGi6wbBWtKmEUBkK52Q9mMHB3JhL8a1Gn      b7870fe77037b31ebf0
                                                                                                                                       0474f6b09304a45af93c468c2c0e49dbc42e056b50123c5a672372c
                 770f4fb9ba4049e93a3c10628a5ad913ca 00000000f79d28ab7569223aa1a0f4c1493e00500d                                         84ecb7730c6a8183be1be5f4bbe5ccd40fcec9da5fcd3d4caec48e7e
8426       15773 ae24a917ef459bc84769c680d97246     acd64df3c9465fc79a7aa9                     14UyuHUbJycFVxMQS5kLemwZcvikFpsbHx      0ed574905699ed60cb7
                                                                                                                                       0447d1eebd54c0d192a9cf276fb1a6f9f29a4bd29d64b5b62b27b02
                 95cf5ef0016ce157098d16c55faff26d5ee 000000008f13385c23cb29ed4edef1fb579e816a914                                       2d990584601ff68c19aa96ea73c448d643d34c4284728e6b8331f21
8427       15775 39ce69e443612cac3904cb450f2a1       899b547c375002664b482                       19dBZSKbc6ahCmSNFeAxXztFYugSkxszuT    c563bb045121d15e7539
                                                                                                                                       04ae4239496dbeb993edd74f7504d51ea6dc161ff0ca2473b3e121c
                 a6c0daa3ed0f6bc9cfbc270b57dda44a6b7 000000000124fdc0384cbb6deb5e17c05ded0fcd7b5                                       02571ca32ebdf24208762c4b377666c08f1c9234ff01266310c1187
8428       15780 252cdf0ca89a8c648657ee8d6caf2       9b8345d5bda29b61a30b5                       1HGFhR6gXkL7EtpcxggZoN1WpCvQx7i1Mw    aa36a06a95ea7d8bcfea
                                                                                                                                       0454405851ccc95d153dad071e629c17cb4b0ab8e7e484129da1cf1
                 9cdd6ad32849699ca23570f90cad5a459e 00000000f86f53c25cbd1ee64adf440a49551cba49d                                        c23debe23eb2affe7f08bf933375b80dccc3d31b65ec07739c5212e3
8429       15784 f9dd234192bef6341eba500242937a     4b2e96429b402d4152a68                       1PBQE6MXoYK1QrbrTaC8SVYTGZiVRNombW     ac4d0bf6c6453e67763
                                                                                                                                       04303c065135fd14116e55f5418647d7f8348904670da1b51f75cd7
                 f9ce73db490ed6337afe2eb4ce38c80fbac 00000000573124355fa4c95b63143fd794e2c8b977                                        d4c62a21fe750125e42fd12c0dfa1e7627bec5c0a7cb804753bd610
8430       15788 11de50ed209cffff5955c9bc7fe17       12c9efe683b547fb41c639                     1JAQWS6Zz88EJq8tU29sZorC6ijJoHSKCL     72991e84203e8946e969
                                                                                                                                       04c01b1d2164f2ec5dde622ae53db489b0afb5c477245ab58f7ef13
                 26652b911590b99c9a5a728abb1f22778c 000000009012002039d4cf3504d462d06f022404e8                                         ded2304048480cceff6c5fd49c51c51c6ee46a798d35befb4933ea14
8431       15793 546d6c8c41b9cb565b643180f22a21     0c3f1fd2ff68dfe1d72b08                     13EvMgJKpjYyv388sncvfFc3Gb82mhHfwE      2a1ba737d86882c3c78
                                                                                                                                       04e11d7c7eaf95089ced0c540932b8569c001b140ba83d8cb2b013
                 66904b9d62623c353ad81e597557414de 00000000a82a0bbfe7acccc33d78100361c94f74217                                         564775baad32df7e96942365b40c78df57d39dcd9fdd159f707142f
8432       15796 79ff6390f9daae310aa0bf1d902eab9   a6e1326cae66bb268ea72                       18h7ETAzcqRCGNXTstWSavrvhy5S5YKsQF      7c11158865f522f4449b5
                                                                                                                                       043267396585f3b4518cf50230148a30d8ccb20c78d50edcfd3b69c
                 a7bd5a8521ac7c6cb2f22673cfc398fc1ab 00000000657edf33b3c852d1b1f4f7e82c210fcffde6                                      100304ebf80613b70bb2bbd41b3990a897b9cca7c69b2c7a600bfb4
8433       15800 00b8e50cff9d28ea451484d7a82b1       e4fff46a0c9d8f64eeec                         1JzTA5dDKRHoTZ2QdwuoGYGVUo21EAdJiB   9f9ff1c681bf69af8abf
                                                                                                                                       04b4598bcf88ac2fefa7a569b5bd30a256f7c8b9c8325005e7bb4d0f
                 0319670dfe767486261551f4fd5e4a0791 000000001e9ab73438c44e4a6d42b6fc2164fdfae3a                                        8a3dbf6b8d95e7875a1980f254e8ab8a03531d2e81512bd0471e54
8434       15801 e16218311869058fe6d5a111c96096     fb511f3f2c5364929945d                       17fYnzCnqY9XZDhFU68mLDCJ13KhKM3oEt     ca3018b692f4e58a4922
                                                                                                                                       04a7d157e68a61d1abdc723a71551b2564f0d2fabd17456af2eddd
                 edd153a0af42819d9ef82938a314a6e0d1 00000000ac9ca5b2aa9551f887a8c3d109e23b7543                                         816664dc3dc63dd3e0049e3f282f6eaff1c38a992aabfc0bd16ccc9d
8435       15802 35b43f4cfef15ad97863e2b8f0904f     e1c1449ac2b9155e2708ac                     18WQevmxQy5SUceaFb71frLbnehg8nRKRt      4690180889cb7771c699
                                                                                                                                       04c211fd5bfbca8fa514e9f6d5d656532afca54c031d76724e24ee5f
                 8d978e3eed67ff6c6c7dfaec5107fbc870e 00000000c69bb02f84f7f8f80c02b963c110451f31b                                       f01656f1c47caf9ccc6dab252b12780082a2dd255c7962d874fd0868
8436       15805 e0b96e61289ffb7a4600debe04a46       d7dc8f66d3102267369bb                       1P36NrGBrtufcgn94JBCKnBtZuczdNjkPB    6f96cbe5423c383615
                                                                                                                                       0467e8d161d91a790f07ce591dfb5aeed30f03ce67b33ebda60c185
                 cc4a7ab1fed3da952a7572fea5ffade8f09 00000000bce66f3bc5a784b578762aaa9571ed3bf2                                        91573582532528894e61abba8e7ca22397c6bb619d6fafd4bb3278
8437       15806 575033cf7552e848f54bf6b07bb47       24df890a255dd533a6b820                     1LYc51sdxUvwp51uK5wbiCEHPoHsVjPfqm     07103b4c764e36cddf092
                                                                                                                                       04f22b6ceba98a37ce21558b18ac3da8a7c998d40b8e21e9621a28
                 c34e593e23a151ea4d6052178010e0660 00000000974df6ab72b99df50020514e79465620e3                                          0454b44d431c2b8531cce9bc460aebb7fe57cc76a461226b707f4a1
8438       15809 382a5bd442a4ef77363e04d0f8e13d6   618f0c47d54ff6ff64b336                     16PSgpQHxUzpA1XsS1xprXa8dnXNCERvFh       411dbbd8b86e038460934
                                                                                                                                       04e4423b8f3e9fa264cf3d10e391e3bfd4a95c29086e3a6def22120
                 30b837b658bbcf9a20b4ad2cdb38a7073e 00000000190e0d007de317308410f28cb29ca43bfa                                         e0f7beb53d584b6b0e69068947816e2f136c99f10c2ae1d42350ffe
8439       15814 33a05f5becd07da1c04395c5ebbae4     c4fd24e828fd383c1b8e03                     1A2aUSynPq5yDzKqWgfdmvhbd2HfusQ8aG      725321883db57bba74fa
                                                                                                                                       04e74ec9c7e0e32dbd1c05fdcbcb5fcf2d3dc7e8508695e68a2f5877
                 be24cbc5be93e634c92d11f269969a9b3ff 000000007f2b301c53b962aa5dae56584b52763873                                        b266beba3a0f086b5be436516c96289b42aa93ce49c48ecb48886fc
8440       15815 31a53c0636b714efde50a0ef24423       d279fb3b34961a6b28a7f5                     187YRewYdpfLfDXRXPxTLU6LXFuGCxQdDJ     4b3e3bf748633d6afed
                                                                                                                                       04af8a9d505943dcc0ae72e10d810c83e99ed9e5c0355a11c67a55
                 9f03f7397ea73e53225eafcf56c0f76ca5fe 00000000163beb9635551c482df6018dc8f809e1cc9                                      a885dac323b1f6e591bba5aceefb265ccbdbf5f350d3451dd6112bb
8441       15816 0056b3df226763d0b8dd2c14f4e0         dc8a466a0156896a1e016                       19v4Bh6VjFLbo6aUFx1JBdjNqjeXCBxSpf   cb1dd5fa82ac4d9a82697
                                                                                                                                       04505001f5b1dd999836cd1a18e9a7407fe119ad4c77634f21f3337
                 e2a2b3ebfc81aa61599f41c4c9309c5851d 00000000246ada192c0dfbbf21639ac15632588c68                                        99708c33c597c021bbd9973b300d45b8f3333c10971abc14f84a32e
8442       15818 912bc869da56e39199fcf54f9810e       37eea15fc5769f7aad7f29                     1HjSb8TjvK26RUCCUjZeymEQrDyaePMmxo     83d4e9d280150d7fb092
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 471 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      042a42aea224abd4bebea450de656064ee3f3d693dc0f5cfb5431db
                 416c52f2fbbbd94c05d929204e2647a0b2 00000000293908eee8bdef27fadee3fed2005a0629                                        25754dacb06afb30b361bf3b9540647778d9c099d0a107d5f776786
8443       15819 0e356f032e578a565ca54e2138e871     2981ff28992525aa444895                     1DC5hthXESAaxKtyZmkhM4yeCNF9a4Z1Sn     8b5f0eec7923898fb7fb
                                                                                                                                      0498f1ce7f6f46a4e5e1791df62ad9d9143142c11b9f3cc0a6168eb3
                 06d421fed340a73bb6213e35ac068fedd3 000000009c74ca67d1565b55513acc49542970c726                                        9397f8fda6f8545e3caec46cec1b69d4a8083eeda81e6035da19464
8444       15824 e6e757d8c50f7d278a5884ab980319     3c46b4a150f4d411a6cd20                     13m4V6MQKaonbQ3CN5BzohLnV2U64RfbGT     8801e64e3b8645aaded
                                                                                                                                      04b21237f68fac59057d3b10a746ddf4a99214b2404ee4d6dec2e05
                 97fb4f997575fc77101a8b97d7047ee88dc 0000000054c4a0302f044d296ab182c267fb313cd6                                       df43437c5b7336ef082e2f56ebef53d5503bb9cb5e8b7c787e4bbd6
8445       15827 b9e2a9f8b3a80c97481ec3b237222       755ebe8e6d1ee46286ad10                     1PGzzpTGzZXL3xMxh3VD1Bb2Ezs6RgFQVY    7616bba3f28491a5a27a
                                                                                                                                      047384948058d1be309afa182e209fc68d8eaae56134412c7f3979f
                 57fbecbbea258b5bef13aa05dbaf41d1f9e 000000006f5619822ea441dedc1a093b7f92eb3fa0c                                      9b542f272790164fa566a29773e4e99ade50353b405f0d489ccb9bf
8446       15828 fb672137bf55fa0189cc8cc54c12b       ed26508c654a5224e9323                       1CFU9kbSEe8SuvCVs3eWGykiEnsfPkeN9d   b5e8c52e3d4f193a40d9
                                                                                                                                      04f143db0811a34847ab2ce898fa1fe6d19b0da2d6890878020055
                 7496228eedfca0368d21e0c72c14364188 00000000e8e8dd94089844375f2dc4040528416f0d                                        a40c28357504d2dfb57e4715f88331ce5340b7278163f5180b63be1
8447       15829 977840299ba4ee6a1a9eb956a42b04     3a4f5144208da647462d7d                     15y5wy8eHqs2v1UohdJ7miURnSZxNTi5gL     6d89fb997a4ebca402dad
                                                                                                                                      0470bd425e8d6b8d0131e576d9cde764190ff31537171ec63c1455
                 90983b0e9635ee7e7429a7d539801945f8 0000000026017346e2edb35b8e933fbf5bed2f24d8                                        b4b6a4f63898f3e6af6ac1ed347187e2e7c8705acb35be31ad5222d
8448       15830 67636fcc0317b404334a47497e2fb8     5be08684b696c9a52e0102                     1CtArMSemD8CScYtaR1eMUH23w8L7AA3AA     cee26e5d79cd283c4a4a6
                                                                                                                                      04e2eb19f2ddd0147dd9d6a0695b57338b6e57f15e9f879f88d7ea2
                 a80e46a6462a0295c2ea80a40bd4135fc8 000000000896c4b17ffc898c0f34822f849d6858a96                                       38a4343edff10c3d8c406c29f859eb7ba743f2e0f49d11384ca81472
8449       15831 83a229d0db755f0caac9738c36fa74     ebfe4e9f49eee46c6d45f                       14WrgnH9YvoLtufXgYCLL9NGokTQa21yH9    2690883ade58881d242
                                                                                                                                      04bae6e1433c83da001766a1afd22d39db2d4b775bc2c1e21726b3
                 b2e22f9bd264e38d9e2681fe1f41aa9522 00000000f41393f9309b0c07178205a11ac27cc5cbd                                       2be467a71365dcca08263dc7fffabab9ff277cfe27851d811de25694
8450       15837 4f09ccd9920e5739a043477d0651ea     bda79444cbc53eeb9e4a3                       1FF35Dw5HynaUF8UKmcABaWH6YRBHC7hT3    fc8fc46d05f090a31f65
                                                                                                                                      049b443075343122ddc8eabbff749a328d64aac74f5eda8a5ce45c5
                 2025ac1b5cd5e01683cd9339f01cea7398 000000009b02cead47c128c5b3cfcaa8b923c72d425                                       18ceeb6a0a85411baa28143739ee99252e91eefdb7d3839625b8a3
8451       15838 a0f6c9ce5ff32c4db1095c801f592a     00fb4ea57f05712c03507                       1KgMBEMYv3tyXQGzAFAzDRNTGXr48VSt7d    7443e4d44d5114701184a
                                                                                                                                      04fd251baa75f6565e53f4fc0671fecb38ef1db6b21debedfff61b103
                 e2b1c0f75fcc3ae318b1f1d0511f5962075 000000007d06e80338f875bfa9e07c8488c0a310dc                                       110841292ad193d344087c9c5f42ee7413b17b0454d4a79cf9edc38
8452       15839 ad76f18311d9ddcfb980eb6a758b8       b8554cd0f24c77ebb628dd                     179mw6GyNwmxLLgJEqNwaySfRoNFv1QrSq    3df759c47acb30d52f
                                                                                                                                      04899a46ac28907997976786c2a998371a58ca47ae0b9c67b9d127
                 b2ce1a65f84cab54ee802b3b72193d8518 0000000006dc574c0ddac884b8a1b4beeba8530d90                                        c1dfb6a086ce8c0c2851f8621d41816339e42c952d3f1cc36181ba9
8453       15841 517685246ceedce774df5a7562f0cb     6a184d5639229f993951c7                     1BvnshDUtNExWUMEzMJSBKvbHMAAy19DP7     3f8bd75bd783ebaeb1a6e
                                                                                                                                      044735920b0a57f8f766b0d1a365434396d74ac3b49bc6a111ab3a
                 df38b27eb99e675ed7bcce48a5faa2f5675 0000000011fde499dca80ca8279fbc7eabe6908594                                       7813462f6ba4772b5ada5dae8184b84420b76f7feb016fa9140afab
8454       15842 038b9992da12b4b5dfbaafbf7ee9f       a8de7851686ed6db8e5f70                     1ARpWKTvVtBaLa8up4zv38W3EaNy5yAxWq    ef1362e478beece554f3b
                                                                                                                                      041347bfe8254d7d43ae56d4780530e28caa649da1718c483039a5
                 70a0d942d59f5905815a146e5fad471c78 00000000e957835faa45cc3cd535035e22f79b14ffa                                       f061bab0d9b9838efe4bade9b9e0bbdfb3025618cf5b87f643bb7b2
8455       15843 5fced17e8ec419f4fde2dcffae2a23     cdc66e7dee5424dcd7537                       1MSb1GKiehE32m8cPAhUQbub21SHZHbom9    23c7e79d4f300bdb141f8
                                                                                                                                      04152b8310b342fd21f6680f8114f159f03fbfbbbcae1d3910cb6a13
                 30bcc719161b1f8f2270180ffd1462d1bd4 000000005772a957163fe7c2f8054f13af464ef282c                                      6ea805f7518804739d84acbdb9fad56e07429a5807e32271a69c7c
8456       15849 57c4274260e88d68a7cb086c6f6de       5b1e0be4d473e9ae12eff                       1NPPZjGKtg7Z46jNUHKKH5WWxCLCtxaYqp   86bf90d2d1bb2500d1ef
                                                                                                                                      04cb5aed36ee2c8ff9982417aa5c3be5d921221d7cf9a43c4b24eb1
                 ef34cdeaf45f91271ed3297714a30582ff2 00000000fa27213ecac28ea2dafabce39fe4cab34da                                      60f2ddb6405d8cc2a41844419d5124883809e01201acbf1a6db7cd0
8457       15852 3ae76cc1208b53ee4d8bd1794f574       3c1e40768122ea0ff9530                       1Bqry5iV9SGKCAnMvhS1xbxwhdyLA4jrfP   6540f2230ad7298eb39f
                                                                                                                                      0455b66e3eaf45d42aff38e780714148ae4d04f113fb830ec26e9a1
                 dd6ffbf3f5400c897c66eed31fb45c186fa2 0000000084be2f360d2bc78e76bac0a9ae3bfb5d5d                                      8ce709b727ecce77eda8d76c679507767c745647d5afabbd63a34e
8458       15853 d25f86e83001a48f4b06f9382d56         2087298936c7656cb07334                     1JnXQKkF9u9aTqKLSY3u51uTQRy4UWgPRF   b5711ba83821dca38599a
                                                                                                                                      0488263aba92460bde3f492ed78d315f812a97c397085913322c55f
                 a6d5f2191dddc1d0b4b1677e52a3a72ab3 00000000f46457dc6ea5d761ff8ea24e0391fbecf9b                                       ce3e92a7a653eb77176a45384160f5b1d48b65013b1f9e8cc5e875
8459       15859 6cd76f323f5003dae62cf7c7263a8d     4d132b4f2240d33f5a4cb                       161tVPaT3bPV5AwJACSV7gS94bxKj64UAj    8317c43735f85aa8dd187
                                                                                                                                      04d8f1cf2c6229d7615430452a887579b4f8bb1113a893b26084943
                 0c94dd39d81970ddb2acf4971bb16f309c 00000000e53d5138ecead5bc6c534db9e574326410                                        246898b69f5e4d1cc9b1398b258c00561d13644f9a6ab56487c4c94
8460       15861 bc8bb6c16d01d1c0dcea904098c393     ede82f53262b132c82c3c8                     1FoH8SGEQNohRPA2Ma9XPiQyCERRmsHoVx     3773c8024e4c964f489b
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 472 of
                                                              913
       A                          B                                       C                                            D                                           E
                                                                                                                                       048dc130c53e06925beb60c85c1ea327d38b2521b56f61ac0d8243
                 76cb202c976b899cd7078a2336e0f2d178 000000007bdd7572673f9b03c0c36b460fbba3215ef                                        d9f94dab6475c49fabcc37d9c1cae75fe55728d260d693ca332e290
8461       15865 a56241ed89adf373ff273e06e44cbd     46c7c5343519fe648aecf                       1Ci3QxQCPDtUAQv3DhvBc5g2rEe788evhu     d6f5daf45b2fff8d6c14e
                                                                                                                                       04cef8dc1f47546fcae51fd31129b56f290fa8462fc14362a902b8e3f
                 2b6f8599390e97e621c384f62c87d4dc80 00000000b761c45c3200a4c7095e3b7b4eb042912d                                         e6f41dac5a192f2c6ab74b130f0c90d844e36d4315469c84ba79ee1
8462       15866 e867dddff49a979da4c942e50c7b53     3741a4de5f7e7eeac7d88b                     1JUGyDP5j1xtSY89abiw2ANtQo2mpPspr1      b1dab065f55a42475d
                                                                                                                                       04648e263dfee5b2e4b030c1132fbfdf846c8232f4ee8fe50be58df4
                 05cb5e946660ee4d844b26dbc7ad78e011 00000000ebcf44c10afbf2344bdb9a2fac78c0fe77e8                                       70d68a49e0f1055eccea5f7d7650b517e1417cd7a1c8cb72458e152
8463       15870 1586d71771aef1b789d8cad3e69e9c     325a635425fd31f21544                         1HAyUCtUnBpWYP5h3VRmnNc6Caa3eMEaLG    ce231af6ceb7f1e8f87
                                                                                                                                       04951edf7e3c9f8ca7ac35101d08bc4637e2ef29076ecc7ae13a147
                 74490f0a9c04669beb822feb7c624c46cc5 00000000352435f1ba960cb5710d3d1a358f328f77                                        969c1d37e220f65413e5c35157815c45626e2d764b1d2fea97c5a49
8464       15873 c83138817fcbdb5769020b046dae1       ab23bc4748e6712cfa41c3                     16E4NrqL8wjqktraeN4vwyybygTtqeNZCk     6e44d0035879bc6948bd
                                                                                                                                       040daf094665b1e09ebfbc6c3518f3bc26f19dd7b214c11d4a28a72
                 7415ecf47f975c2f6815552cec8ba2272cc 000000004054e31fab84cae734fff965a4f7f4c775fb                                      07f2cec201cd450a5c1dcc9f5569b271b51e61927db02c1dd98c643f
8465       15874 1b3620f1a294e28b53c093266e388       664e25257d17c74abfd9                         1KqgdEghGxkha531wCgL6sP4qeqjFL313F   fae2eaa29b4d906bd4f
                                                                                                                                       048f3770706d0d7f45f9a2a9ecc7e980ab891259470446a43104904
                 7ac2044c7ed4201197c935818b5bd4fcac 0000000098cae1f8b149decb1c51b05c2949e0f16d6                                        de8a102fa5fb77cb8e6fcb7200cd523470ac0c50e854606c98d6dfb5
8466       15876 d3cf3eba867647eac45ded1a8eb4c3     59247ff5db5ba8b8b0a55                       1GsgwPNkp6JUQizjBwMzTcyHMASwGHpL6C     b98dc5f40720cb5235c
                                                                                                                                       041c5ebdf3299041d5ae5ccb8bbf2c18ea5385aec94e3a882b51337
                 d26a0e9a506f96b65c32767695c3c7a89b 000000007aa96d4fa3835d675647b1369f6b57b643                                         b47946e87c85cb5b5732311ebd50257afab07e2b1cb0d70d3095d7
8467       15879 3a0d422681e3cfacc0b48ad12cf82b     532753ca84047e0b4cb6d1                     12PvA4j2Z1YUgJw4VX2SHr6jYhWptqarQD      0223451bd5514e1c29098
                                                                                                                                       04f633227b7ebdbb7fa7f1023e429fab3b935e4154138d57e48bcab
                 7bc18ca5ae7faebf9e42c140f028abbaebc 000000002a581cba100c9a9562d15e07dfe79077cb                                        c3e493fa1a21f0e549ccf7ef38b1d38aec7ade88b1e320f85c20da2e
8468       15883 948a86bc314092a07a1c7a9d40d74       8c1d0db0cf3e062cf0c382                     1PoygfvjBXUYuz4FoCM5GjSJ2puiCC42bn     cac452ac074b2e4ede4
                                                                                                                                       045a6ebfd973fe13e8ac643ecd1306585ba0a2621da51d31c9eaa2
                 0a8cb81a283eefd03e7b09a900f77d67d4 00000000e4ca204459e6983e6dcd927bba6f88daed                                         672dcbb31aa08cf512dfc86e4fa1aae4fc99bc51341a0ed71e48da1
8469       15884 49b0358285deebfe656acf2d48f5a8     3b59cb953e8e2955fbd7c3                     1PZDNNbNPK7iF3pywMKN2gVUND5YhLiNKY      1e39e4d2e52f16a29d870
                                                                                                                                       04baeafafa864d005d4402d64798e06a811f7a9092c407a7ed99fce
                 b4641d7bd80e721f1f126eaf6e7e5a39d8 000000004de4f3c4a23240f9ffc1dc2a7fd4eea04fcf                                       380dd516084ee8ed0d09cbe979b552d766f063a6cd52b03a24206f
8470       15887 c65b0a0d74a939feadf15da885afbe     84aa6e6c476a129e65ea                         1C92moQ3Jx7CqgfgucJGW2L72SzjEafmrg    4b323aa75f23fa4839154
                                                                                                                                       044f173f55e03fb792e8fe887711ce7a0e06e4d84c0d2d6c3ce2d52
                 22e1c2ef543d8e40a874bff60d62470cd07 0000000086516fc804ecc25f43be28c7df15a3cc7fde                                      84d8d75fa72c82fb05778818114931aa5a3767c4bfc8dd067ce36f2
8471       15888 831b23e164f52b70f8a2906ac65d0       16b8649b7dd26833751b                         1NPsM2zfTWDYvFdUeFZHciEmDtFSsBLSKT   670adb43854bbc3d0694
                                                                                                                                       04ada999204530dc0e0950628e5d8eb38501bc9d5ae199d36a531d
                 030af4d0d572d2957194ec732aa4f7584c 00000000d3a7fcc08252c1bc7a0dc0e1f057e2dc47e                                        eebf823501202f8cac6c42d6791b8be6695da9996f2f0b8a1ada013
8472       15891 a868a27082e4defdc6415cd2ccb307     1c1abcb36866339084805                       19tUaSMV2QpNgUFaba1RFRw2LRjpgYk26L     d7bcf1fc9e574ecb7e9da
                                                                                                                                       0484d24d31ac499f5442a8c4e8f40a966894684c7e1ac03f37dcae0
                 9bab65864bd4951c47f192a61407e2d4e3 00000000aaaf188e2f273d418854fa435f8b7a36f30                                        e4f1cea86cd511d3d11f288f2c9dbc35e1edc2562c944bc8db0759a
8473       15895 db9f53ad6c81340f21edfe942774d1     4bc6faad964e92f769c1c                       1QKZF4FAVAmuhZTtrgiEZEVSe7AmCXi2hA     2d79171c4dbe6e1419c2
                                                                                                                                       04551b5a978c1a6af7e5d249fddb240bcdeff59091298615171fa06f
                 04d510dd245a0b5fb79abfa40eaf9fd2fbf 00000000da98254b61c91058a35d644857aba84ec5                                        b406b5da5e55dc82c3e115ef36d6cfca28a8a131f2c690254c0f39e1
8474       15896 7ed3956a446ca5c027abfa9ae1b8e       1ecf63f522f8faf016a2ec                     1BQZwE4BPaUsFMSHPhkgWLECwbYHkoWpTj     3b73d009f4991de2e7
                                                                                                                                       04ee2cafa9ca8908a77cb9518191d2111154c716d9231ae7a16410
                 30ec280adb1ca2cd172cc3eb6c1af6ac4bc 00000000c50758ecbbb24564d022f9e36a9bddabcd                                        dbc21634724ae91cba063b44a7ab0d4487d27f5e7e8223b44e51ff7
8475       15898 0e2558241660f84faab3fc9deb804       4a9331170c1b6dc07c905b                     12Y6iHnyJ5f1woUsU5V1sKuLgpwsxoXhN9     ab0d5441722e185ba1a05
                                                                                                                                       0432ce4cedd90f9bfdaeababb839f688a2385793840b033ab950da9
                 17e24b83e06d1a3e36a10e4f3ef39e5568 00000000f094f67a0491f9ce2b883a0b0dee35064ce                                        70e12f8fc43add7d75081a100a267add5081929db4a15ae705f7b3
8476       15899 d2e9548239893a679fd63931da2eb7     f85a3f55d7d18d4b17c9f                       1K6m8sfafDEAakc4kKkN8ZsayqJv5W35JF     0ceb0ea806dc46086f2d4
                                                                                                                                       0411a535c5a4d301867ec9d5896cd2c7d4d78eb613f79380b8b986
                 c7aa90fcdd2d67688c333497314316c6f87 0000000038b78182f7e60d5900749f143c4c33b6f09                                       62aa5bbb63135e59a4ef5f6b5f958e4de3c5c47462c9b7e23abcfc9
8477       15900 e8874c3c578fea85b3ecfde05181c       081e2cbd125f63ab4c5be                       15XnWbysiCXHtMergDxLLJ6jMUes5FKyYy    bd3790132214872ab801c
                                                                                                                                       045606b5433c609913598d8cbdbd21842bee2f210f72f1c9caba55f
                 3247896be6cbd581c5ef783caebc8b6e89 00000000f025f71eb4d9768b1d8788d4f863c460df8                                        bb897940470160c93ccff3ccc5d520d13a4a9f1c656061d40209520
8478       15902 c3369ca26db9256ca320e5158d57ca     00dd3404d00f2d2230e8f                       1MpszELqfPpv4zDYpEeyVJqmnqu6Q3Mcia     bf42fce48b8299fef5fa
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 473 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04ee8ca358250ef525236aec0927439dd7ab39fc66beb9378f63682
                 fec26f1487fdc781a7d4598e74a903cbb8e 000000008c446c23b77b9139f0a6818620b67713a5                                       230b09a948d6716e481bcd8ceb57d2e7cfa6e48297d808a9a27f71
8479       15906 f6357b2d20df929c9eabdcdba225d       5e99fa43bd7f0c9440defa                     14u8ZQMPB9tCKb5n94jBdUnQS6QkheTDd7    26943f9094eb26958cb66
                                                                                                                                      04f5516567ef1df0d61cb5ba9ed2fbe2d42076823651a44c3aaab4b
                 9ae790bf14d77eaf9a329249fa8d00cd22 00000000672cdf11810e6d6cf953ae239f55966c506                                       2ee5da8dcea468a8135308ec637a88eb12003d6c1fa1bd318dade9
8480       15908 6b1e46cc3e8580a72feb9a85d0eeb5     3020c22750288a76a7747                       1HHqD3ewWD862bpKJxM3ZKGYpwMghuPbkL    27fdce20833cec6afb77d
                                                                                                                                      04a5619c91598d439c0e416ea6f2ce526199535fcbf70041927c681
                 c9272a21f26ceb576adb42e487848d8900 000000008a788200000af506fb8e44dc02b7626567                                        6c2efb6dccdeb3fa2ccf79b1d55b14b0fd3c3b6ee3808cd81b22d38f
8481       15911 9e65636d5568de7caddc56f930f528     2c12e4c1abcf44d371c7d6                     1PfV7bLw3SmQkiNPWdveFDArxRQwK6RisM     2040d0af03291df2a7c
                                                                                                                                      048b19ad3ea657b3b1e73693c9eca47c20bf131b4238f4803a970fd
                 30ab6740f6d3eb1429f885720c74b593f1 0000000069f15fcbccd9dda4e14d63085da1bcee733                                       0864f470e2390e8cd7bd7d36fe9ed2027cc51f0a29de62fb1926ee2
8482       15912 24b68e33dc4dd36d8fb81328175aae     4246d5cb12bd12d8d2282                       1HSkPgEUSxaWDLXA1tDWxEMvzxrGN4jXyG    d1265978f18e1f6b628e
                                                                                                                                      043ae3091a6d3df19260bc1f31eab4c354efc47a3809089f08a2067
                 a6839f6467e017e717dff0e1a1c1e334e7 00000000d5cc897e72838500a2410d0cb2e48fa31f                                        866aa6da58682b2b57b7e0122542a9adea8d84a03d1896f8994766
8483       15913 33f8939984e453ce95afa6c106136c     16e4f0960953572b14e4ff                     1KQ91CpZmJVU5EPu2T4LVYQ83rUwPgLBh8     c179bf54341c5de98e3a2
                                                                                                                                      04edbe136fd3d90738b80498486190cbb9d43fb68e69c5d5c792c6e
                 31d1b3c26edae6d4eded3a779adb2e196 000000007b6822bb6d4dee8cfa0b35b0f9a5d2fbda                                         c1352e423a62d2b969b5a828b29b4abb36e95baae6d923bc6a3d98
8484       15914 d54ded3ca37fa19d175b9ecfbf143c3   bd13514fb9a55456b2a761                     14EW7KUNw5a71yWtKRvKSdRCPhGg6v3Vih      1e12b70a0e7b34d71bcfc
                                                                                                                                      040aa6f2a9e5826fb3c6fd7369c9f52db3a31fced840b5e4e9d57c50
                 ca7f423ee0e2709d9f5f701c9d1f0821c08 00000000247790fcf769ba04076220c0176017c423                                       697e4d639e7ffe67dcb6ce1f3ddf9f5c910bafc74993ff77e1a9a8f13
8485       15918 ae9b3f08dfe43372298b089d96a2e       6ea362f493d509a1b8d3f0                     1EbH6RgmXeLniqYrTEbfjckpeWR2YFH5jJ    3d6eb087c3fbe0f88
                                                                                                                                      04f64139344b760257f736cb50b13041fbc0a7aba3a803be600e769
                 b0a6f2ed919b6ada23c56a39e775ef59ae 0000000076af502b258722d4095decd0d72a9cc146                                        e48d038b9826be1f45caf633e42803c33162033a31d5cd4fe5a2573
8486       15924 0c3a8a11ee53ffd89e50bdae63a3e7     74930831ef0a95dae905d8                     16QmCqjPykft1hiVNCmF6XADpSZA2PDAVp     3889e2c32a02c25b5fac
                                                                                                                                      041ef0b40264063814aff78619f0de1e6c9aadb3439e26a15c74094
                 a0e61f90b20a84243db6b59c848a7a833d 0000000029fbb04f8dcb925cec76f65e58977dd9a55                                       1e34ac7a7f03477aa875c30378bd464caba0cd99534ac18d1fa683f
8487       15925 a4a81eeb71fbd5ee8528c0a14ded6a     c6fcafa71a5e32d89f0e7                       1K67oNHf41Bx7BcXipqsyVib17u4yDv5Xa    942705d45f6e19e6c89e
                                                                                                                                      04b6833afa4f395ced4eb295daabf479e5d30c9ef716360faa2e5b3
                 fea3a7670ec2631a366d9ec7752f65455b 000000004ed5a9ca96d02019181699e8cc5771cc2cf                                       8c9c9d4c4ec79aa8c155498639b9d067c8294a65ca89ec7850741ff
8488       15926 3c5722fc858239b50f2ffbe0cd28e7     fd055c055d9dde6b40ff2                       1Bca6PGjfsA6kc96jirhYMHHZtJAJwD4xY    583f09d31e8fb446259b
                                                                                                                                      041488326708f8579326c68f1735da7f5ab3831e66ebd65dd9bc34f
                 6c0bef828bc3342a7737ddadfc7c5005db9 00000000e927bd0fefc19debd05895c46f9fada38a9                                      e262d3d7c10ffc10cb01eae6ca782283c93d6f5fc24d9598e9bdfedd
8489       15928 ca94f278359b7d82992b785ded1f5       2dcdea7d81aa20f2ab2a3                       1KCaqaynJMTUh2RLrQBSkcDQs1g4qMo8PN   7f335160aa903edb1c5
                                                                                                                                      04dee898bc69944ed951710856572cc2e19846456455e0907e5dad
                 d88da685997a1fbc4796fcfee82f375a3dc 00000000f2cc023e4322ae17993f64a5311f2fe94be                                      41924c0d9152aef1eaab75f0e37eaf515ccc99e93629cbdc37c7107
8490       15931 2485d908dfe1ad411aa5215b97013       ca4516515dc18db006f9d                       1MHxoQrgHZz9GD9B8hu6PasASNhfUXocHW   5f3ca633a8bc55af6de06
                                                                                                                                      04ccd578d609d09361f8507e5dfa890151136c951d927d928d23f5a
                 ff3fbf6d1b03ebce0ef5244f2ae1c95124d3 00000000615660631aef1f85e7401a4b9ed790be29                                      cd8fba3ca7ca1625b7b56f6e151c484d8dc21405d46391e6fc48823
8491       15932 9991a9037956c96dc382d09e43a5         142757491a65fb3a6a750c                     18FNHZydc2UdLssR3DwUocV4DFZBkcKajt   059f73c46ecbd03470f8
                                                                                                                                      04070bbfc002d9a971eabb3ee5150df8de03ee58ffc4a6c944ea19d
                 52dc108200424593bd5f911889977855a4 000000008c468d512a95a30b81fc2384c639f9caf6b                                       04b441920f5670545db30f8d71900e0991df103bd247fba2dbe8909
8492       15933 2422e7d045eed33f004e7c115b2349     68b2f3571684b8c39599a                       15jsa5ebSpQboWFrePZWEBLf5SmLMVhMca    912d5e375e1b4e41a7ed
                                                                                                                                      047414c7f7c139f3d7b379407a866a76f54811680119b8db4f3a35b
                 be273fcc20c227cb46daa0a383914a7767 000000003141ebf7731358871c9e867bc91a38a3a8                                        8e7076b98b7278849ba0a3e098a0fe012e7a283fa771889becdeb5
8493       15935 9bd2abea52e461a2f11ea07cc4198f     4916e4375374897f76010c                     14DVaKUoRBGSDzND4wYZerr8Wop5UNQc59     111542faf15984ba5cd5e
                                                                                                                                      04ba2a82023fa751f3651aac6ea0158612a32f0b5141c41fd9af751
                 6df41ea1037f5c144d86a3da7c2cc540161 00000000dca7b5c875947729018a2c0cc4675c84b0                                       acde7025ffc39ae343456934cb3b984b16b41c17cb0675dafb45738
8494       15938 5570ad20b5bda303839f02ffeb237       43da8e59de51d770541f08                     1NGRWo6xasSz8pzq2yc32N3ApaRhDt1CoV    66ee00f9586cbe2568c4
                                                                                                                                      0498ef6f29fa116bedca6aab94fdba8fd3f3aebd2d6c6cd0a71298a9
                 940356cd1606fe2bb0a6f75be424023ccb 000000004dfa47043dec2a5b711710401a5d962aea                                        7b7be5ed91cd26fb922bf57d4b0264751fdcf073f52e315ea738536
8495       15939 2ac816737f65359eb29e0f5378294c     31f6f382e75bbe21a644db                     1NoQ1Vjx6V95r5uA7qExt2wfegscgr3ssW     bd2f7481a460b5e6310
                                                                                                                                      0436943cddad1aece8f2bfe61ff7f2519463fe56637cbb84ef8f0654
                 0d7e7cb27b96977ec8c6fd8c7cb6ba096e 000000006178120ef0fe6edd2695744face4e03d98                                        bcafdfad94c23ba38f2080a84d43133898ae2caf7b8e1fbe26aec546
8496       15942 de1774f2718f9cdc4f0b169ce03645     36c289e72a6b9dbe0544d9                     12RL7j3JgiYLFRKQKsWyBuHNkjBpvJncvv     4c27cb1eb48805146f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 474 of
                                                              913
       A                          B                                      C                                             D                                          E
                                                                                                                                      041ebacbda47954e7b62bc478d06e556e0515490fa115fb5c5e535
                 6c96f90056076a22621cc4540d7e7307a3 00000000d46383282a57ae0b360a191cfa3e7d497f                                        22535908aff341fedd0f9ac511fe4f4c17c0f8cd65b7dbc07644a475
8497       15944 499615077e757e1434c85a61b0abf9     bb166bf4e77135aa81a15d                     1cA3EqR3JjDLcuP6YZa6UidzTtdAF98wr      2328ef70eae8381a16fc
                                                                                                                                      04d672cadb378c37585dd9069310fb7e3621b7a1f7e37d61d1fafca
                 953ccfeb7e213ac13676403bfb237f9683f 000000007f53391df2edc0a986e4bba04ec136214fa                                      f0a4d7436853b5796a7a3edf0a9812ac2621eb3f8bf7187261cfca6
8498       15945 2c90918af512f36be5c702322abf4       184ed21de362daa88f00d                       1MdpnuTGfpPfDnmpRgVdjvePXEEaFX77QQ   0ef572a60afbe54fa3eb
                                                                                                                                      04d011e9a5436b7ef4862f01b95b7218597cee3f3d6778e22dc0ad6
                 b3e80184a09211db08c8e37cb0af8caa74 0000000051565b897f06676066cfcf75c337491e02f                                       03260aa1bb0e87e994bfdc4c3eadca25526d5d699dbc5094e516d8
8499       15948 72e2dfb06417d6f458e6831e8ae33f     db4f755defaf6406adf45                       1cjaN7LqYd5c45AJ2usaubiDdwdjtuRw2     59312fa984d88780c8b94
                                                                                                                                      0419c0c6c1b36dfc422ec0deda039d534e7b66ce592cdfd3fc455819
                 fee6ff0a3b92701dc73d41ef047f1c9120a 00000000abc4817a13938a59c0124929ddaf9c60c9                                       b2dda5740c068ff9a7daf321f69a3f30f6bcc84a3bed541a3fab1913
8500       15949 969b9e37154f94afabc182b044913       9f34c236d68f8a9ac834fc                     18HP6sbtqESnLAV7QSkdRzLUQXmKUzKGW9    4aff1b026f3764fb78
                                                                                                                                      04c3910a2f87c5009a340a38d6b734613f3431be1e83c1a571e841
                 f84113a9c538f0d1d51d06c7af672c1ed32 0000000041bdfbaae5c972e8a320bd40e9288d23ec                                       566256d94420d6f072fb8a3242f1f11e6b5ef683b3bd2c76626fe2bc
8501       15950 59e409547e8cd92ac814b2ce1d130       e093e3ad3c69fb2b4ec594                     1AvKtZiGM4hFc3NRrkDEhY4Jd7aQNreSL5    f483c5840322256a1948
                                                                                                                                      04c494259df53c78a6949df939d4f3936bf572f7c67ce83f99543a83
                 0e20de6e5c3c62d26e154aa40b23927ed8 0000000067426e929a1d6bae22defdbeb415b74b4e                                        42975741addca3b75c0528b8256177eeeac6aa538bbf8131dc9299
8502       15951 42eb0ab3136536c47a5589c5b7c54e     217319f9d72ce52403c48e                     14UXJQaPVVVLzFQ9gVA9HhJMD8UJMGU93Y     da6966fb32bc1e02e456
                                                                                                                                      04846437955e3da46a808078d5a20f725a33333234ea1765792852
                 479ee934bf78ce937176db4c797976a972 00000000f4b3836df8b4eb8823f8f7fb303168f4087                                       ff90598708002cf733a76ebbd019c66a186dff657f31eca0ce00ef4c
8503       15953 2c14ca134a66ba09d8077fce7cee6c     5add5835390cb9f6ea3c3                       1AUSjTzXtNqoif8epbH9SFngo1bEVt7KAF    0118eb8f16d695139779
                                                                                                                                      045b0b423cba0f756c813035536aadb3f1fb3099f94e9fa03acc0c49
                 87067c402070d5468ffd607686d0a3480a 00000000f25c60e6b580f9d99113aa4286c93f579a2                                       22593269a64d08c1add493a4536c3006bba8e075a405d4c3aeb22a
8504       15955 6d3cd75590cdfc940ccac08acc006b     352eab78042c5817368d3                       16ex3f7DwQdXJpTEME9D67XbCSKPPGdg13    639e10a724a63bcd3c8b
                                                                                                                                      0439c513858014e2d91e72beaba64ca1e8a53a2fdb915cf73cd58cb
                 2b2298cdc27c6fcb38fcc4129a4aaf397b0 00000000e019751e5f7e0fdb32d82e4ed0cfbefe7f0                                      a98c28f4b744ffb8c739f9c8849d9a756d0daa06235d85149be28ed
8505       15961 8e3c4a9a2348b4f391710ddbb6f2f       0dd924bfbccf5fce12298                       17LmwqeQPA56pYhoHkH8HN4SrKdtQ5pHup   c7734f55e57773a5ed12
                                                                                                                                      04feca55bc0b7e3011811cdb837e03ba0dd6cbdd6a356faf3ef5c1c2
                 2fdd39d5523f94437265bf2106b761622a 00000000dbccda10eab9559daa5f3badda20e01595                                        2a57998fff79a1814272d7d6561a2f50e1dd60ca05edf2757ed6b4b
8506       15962 014e5065f512489d0d5a58bc36f269     8043f8ed0d5d1adf4f5bc0                     1AE7jf53QgVTzWTJxcsTXmipcv62p7AyiS     b946e178356e9d41047
                                                                                                                                      04698b2ce0157f9c9f13805b49d8bec3dcc1cec88de820d93057259
                 c182d13d85e4afdec628f4ea36b1e01ae9 0000000039921a3bc959d79e4dcebb82d54d6f6537                                        3a814bcd0be0170d0c7c95a69684d996718e29aa0c797e2df76b0d
8507       15964 aa959fedd5bfcb4674cd8bf1eae9a7     d5263be27b45b5d59451ca                     1KzJiGt3Sopp8iNRiEBkC5cfRNP6JMHt2S     d167e8bc96fc514d4c724
                                                                                                                                      042a9d38d37c78e1ded2f5bee26ea0512aa7b6454b35aa5de7da54
                 358fb56526f92c1072b263bf71ff89944ab 00000000e8a2b5051db989bd3160e1aa6fd22ecb3f                                       36ebe4ae1025b39fd2328f64019dc62fdfd61bc203c80e9283e107f
8508       15965 f4df34feb9900dce0ea97dbebf6b8       b8b5c515846527d32f7a5f                     14uVPupVZcre2pCNXuDJC7xwBeF95eANsZ    32270ee8b0ecc225e306c
                                                                                                                                      0479e0cf2cd08db3727b12fcbe8b147245be52c0e179821ec2513e5
                 cf69677855a8370ec3bfd3ed8766f7ab631 00000000abae6b44fa98526e865a08820f4528eda4                                       779312f11e11eb1a4f71ebcbf79aeb4ac456a74a9083bec1d556e12
8509       15967 350e29cf179e41d57fd7a5aec7b66       6cad40445de3690c502ae8                     1PXEMhMarvaXE2ZhLCdLMqugsiQA2f5dNk    9956230b1fa0342f42b7
                                                                                                                                      04d1b1e0e5f61e5cde8f29793a4e5fd3a8d4c6a90616e6ffde98734f
                 1d65724d974d82ae7fd0cda5bb1cf86fecd 0000000037d7c9885177df7af395d2e99b176a9372                                       177b9b386ee1d2fb22b7fda9c2553900559e08c02aaf216b1021056
8510       15969 4aac8b4cc9ea6409506282260ce9b       a03b855abdf2c9adac90b1                     1ExHHunEGBNdgNtpVjzP5fngZJCSs4tBzZ    2ad521b53c8829b0b35
                                                                                                                                      04c69ceec11f01edc19e47913191cd881f16ae20dcfb0306704af889
                 0489520f6997709dc8bc2d0daae9633eb8 000000005e555a4e4600c06da7c8bb67fd32bf2771                                        8416c3e954ee5329e85c48b21811cbb155ee8df31ed1e77c5a242f2
8511       15972 c1e64959bee7217593f592c67ceb4d     452ee14edef0ab147b183a                     1BZzFWkTDrbFtNaM3HjXS1Y4uTrj2P5m1W     50b1714773ecfd59218
                                                                                                                                      040fed1da02befe1ef987dcbe59a5db8da4c4758956fc92ecc17c070
                 dd643414cba4c25a93597aedb2083f5fccb 000000001a2a51688bf5de2bfbb0027d21f5c41318                                       d96a18f8fa724123a58cbeca5bfabcf91e6fb797487e123fe29761d0
8512       15976 a7a3f9fe54fe76f9df2b55b3f7c4f       6a398a345033289f93edee                     1KG1wjnyhmftR4UqsAQqLMaL39XPzhyR1Z    62f2f150cc5645ea34
                                                                                                                                      04a9709553b14485b0fd8dcd0f70c84059997bdd21e4a510053e19
                 caaffe3ae66264978708e64c8d585dc8fe8 000000005b3dee558875bf6c2ab4ace7f04619f9dab                                      3632dcdd4c0818b3813e2d3da85485c8bc67de20dd80d6e86d7c2a
8513       15977 a1433f20209d745eee28bbfa1744a       05d081893e792ace4f91b                       1MHaEsTdREVJ8DY9TJ25zeVKsPrdtjJtTw   c5cfcc54f2614a2ee9e721
                                                                                                                                      043b4132c62d5069158aabc234e1133a36380435cef533d809a9f1f
                 cbd93b445dbf30f6ee7d6153f9753eafde8 00000000f3e04f481458430119f93d394c9aa876a6                                       b505d1a6d7ed62c807ac95e4990a26c333c75990bf9ebc9519395d
8514       15978 1bfeacbbf8d8e36d7c488c3a841b9       093131f4c8a7bfe4bec69a                     1L4Dnq5qjAqoReKNmc8RuP68JDS2GJEjaC    b5585942b29e138dcb69e
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 475 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                       04b7a0b66141110d18e44fd2529b514735ab57fb879cbdb2254e09
                 468a98a0d1fd686859ef8f5422a8f7bcd04 0000000016b9c3433ada4f656ef79bb21a171d2f28                                        86ce8fe3ca50ee5fcd8a5b902a752c0a2dd88767f0e5ac7ec2ffac1b
8515       15980 53f20c294e90fda19ff7a24b2d28a       8bafe2a83004fb6de7aed2                     1JSi8bV9KX8K4XggmghAXRp91Mpc8FzhcD     afefe295264b52015659
                                                                                                                                       047fd53906b52eb7c6b8ced55729800866d9e8f58a204ba2f22c376
                 39a80b094580c400c3d5516c85b9b13a8e 00000000d68e427f71620f27e300599d617d514f68                                         2b3e8d0a8f81911a62451984bef1bc49c0d5f9fcee8244fb8460657f
8516       15985 7960006a9c4c9c2651e7a12d17ba75     b1bb1793a0c7760f290072                     1FqMGontrbj3P4Z9UzBojFoqccD41irwZ1      4af67eca18c268b17e2
                                                                                                                                       04109ad7fc86c3e6c836b0b08b8c6a26b3cf2f27c31b2b9e81232efb
                 9f27f8a69bace113f9e368f386d8506bb03 0000000048bdded4d068d110c5d9b29429cec77039                                        e75c1d27755994042552d11f8c48cdc80927f5f0b42c82375a4c4b7
8517       15986 f8ffe8257a2ac8b60c5d7033312bd       a700b174f40d0ef1477bcc                     1w1w3yNNi78ggfgD3FjVFrnH9FYc88wQn      10402ba7893973520cb
                                                                                                                                       04221cfb4d980c1bc68f99581025e414552653e3c2e91d2f4c742ed
                 b31f25d751cb84859a5269e2ddacf0740b 0000000012c8480ad61c4f81918b832669cafe4893                                         f82c4110687864fdc84f973373dc34a2c4db827e1067db8a504e332
8518       15990 51c102e8ad434287f38abb12925dae     80f90d6cad736b5fca5b77                     18Qrm14dJeaReYdHFDNoGaJr2BuedwTXJU      a5591b09d6ecf131f203
                                                                                                                                       043d5e7d4491006f1be667ed1e693686469ef1050d14c327364fea
                 0797e20d75753a506984dc382a31a0b59 00000000e57cd12d8ace59b88b468c8275f25ae160                                          719ff321c387f0f058aea0c2d59cc01fe04689d6c86fe6b1ee747a3c
8519       15994 6210931c2ed07280d679a412a06c90e   62266dea9ef796903cfc82                     16CVq8XcukseXWWgRgywa1VM4nkDBNdNM1       d2f435a4bdbdb77028fb
                                                                                                                                       040af85b4efc72683f7b44df3941accd8ece27677cb3d8f445f4c9a3
                 b85fdc97a538ed7a3399131a9f0545df36 00000000f99f9c6acfcd96853c27b8d502d6bc58c1c                                        83aeea27a6db1d65ae860049fe9e69825776252186b878a10dd371
8520       15996 b1bd255025110ee742e6b6fe20133a     74d5eacf7f98a57c3b8e9                       1DoVsZyMxDejuJycF3EjjabgHfjETpfgM4     d2c407c0ec35091e5104
                                                                                                                                       04b6e3479867a92e23f3a0f18212adef7ac83d5ad79cc0a95ba43f4
                 2a68346e4f574f8ea85ae18fa7f2f5bde9a 000000008fc12a5c88532f86cfa83cbcfabe59d48f7a                                      a33ebb69352e4204e2b40c7633b8a9b90496c91694e828fd90b226
8521       15997 2ab0997fcf5a0086b8d86b03fb4e9       4c799d2f18754dba5366                         15D1njayA5BNBJRevEtCaCNcZDXA7xWE8C   25659d0cc306d641ddb09
                                                                                                                                       0452ec144524baae51f990d3707fc7efa1e5a1e94161d75d064baf5
                 693de8fc271eea4d5608401f748d90b7e4 00000000b6e2598bd3bad9079fbc8a91dcccdf07c2c                                        32fcfc7dd6a8b9735fa36479f165745f4ad943e587db4c329e08b16
8522       15998 8cd4d64a63f6d97ff92e15d4da164a     5f2247ac094fa67a0cc0c                       1ECui6Snb3i2AsruTH7WtbbzrQugq7ceo3     8296bea307968bc9c984
                                                                                                                                       04e2830a8ca0e59c0f363f3f211d8d3532c4ce8da4223a0ee5b22dc
                 6f47a1493926dcb9855447b54cfa946e11 0000000096d8fe6171e3237ca5e61014259d002e70                                         8c3cca9e203029bc741a4a7a86cec4e186969fccd3f757ae1e29eb2
8523       15999 cd61ade74652511ab16242df7dd2f5     976ab6b5882f429755a310                     14LYQ1wjyMnsuiLV3zUrwiHxirqLEKPQMq      35a6d6b7dcb894bb4d5f
                                                                                                                                       04a38cc52157b7805c2a00ba48891319b97da9ad641dadf6c2bedc
                 898b484959f673425f5ada94887f981129 00000000ae24015a9065a392d446ec4d77ad45089                                          3c7813178900eddc042d3d13ddcfeccbf4f22bd417306c4cecaebcaa
8524       16003 a05dcadb4d1ffa884050d0a5edf396     8bf97420e711bf114722ec7                   1EPnqS75N483H3RhwJ4Q67scTByzFvLUgk       bcc3bd02a25221ae124d
                                                                                                                                       04112ac2a0dab9812971600329366fbfa7bfa88b6470842f25ac4d6
                 72ea2e5b7480ff0089b46937c4f3f7fab26 00000000d840378aa06f4eb5107c7ce73e06bed423                                        1dd4553486fb467425183b26d79e15e742570fa7e885353789e224
8525       16007 f0b4183b6d46918f6f8f4510105b2       c1dce69eba3ea55a892d96                     14iL2ejhehNmgT8DS8THM2QQqr4xpA6xhi     ed1d00e677812484e34b2
                                                                                                                                       0490b6c6042e34b3eefc939e60fe6881496ba85fe0aff8b0d9210d8
                 138bca9de70fa747f82ea67b50d1afb66d 000000007b2326b46defa6b2de8b944dd40a2aa0dc                                         a513a0fb5e9bef7297ec00ce30cd5ae3a5f48a76f94788f3d9d37e3
8526       16008 91347c8d267d87b26029fba304c0a1     da0699ababf8a66ca79fad                     1DkBmUKmWYhRGiWKxN5JT1oZQtdnKshWW3      5d018a9d0489f10e7081
                                                                                                                                       04c49194ec969683956f3a83afbcbedee080fc3e2f48d01f4e6d8309
                 7964e8d0d6ad3eb3e69eb4f10e35a1e1f7 00000000413b3575899573f069f66654e095c6dcb8f                                        7a2e4d3ab8c19d3f303332633a98063efc6f7fda36cb78c2f334834b
8527       16014 93b2d97f3118f86c02f604476efd9c     3ca6f0fc70dc31d1070dd                       1CNHZmuJrjpxvrvosopeC9pYV9DnvEWy9Y     63d57a72a0144d76d1
                                                                                                                                       046aeeda69297c5483d65a754a0d712c6d775304f7811ff6651ee03
                 529a41f64678638d978e51cfc42b284174f 00000000891b350f3725a16add9a4699a5378599eb                                        063cd4d3a84cfbae0b75200636125dcb3b2a964efc49f23dae4cdc4
8528       16015 5379efa5155682402284f7b4cc96b       fe94d4fb10ab552283a702                     14Wae4wvbcTTzmzkfvqUpcbLiozPB5jwhj     6a9b9c45b157bb61db6f
                                                                                                                                       04c8c58ed60bc183e86c24b2270abb6bd8c603c809d3bd81f963ae1
                 d6a8b5e305fc8be258d8b74bdf649853bf 0000000022f29736f5a160aee5c6d0c8f63b456d895                                        adb535b802aa5e9f1badbff8b7c1373bf6aae0374146743dc80cf35f
8529       16016 8e5802cc7d42ca4afa6d077d069422     e4d1f438988d6d8e24b8a                       17vio5QtpmcKr8jUe5bQH7xKgTRrfdsLCo     2ee01cced72a116f0af
                                                                                                                                       04097dc4db9b99fd6f0fcf57a00a302ef668354627c53a857bff6a5a
                 bcdeac118a792885ce6a318027b6a4b881 00000000d1af73ec208764db51c957ffe8db3cb7899                                        049d987c42a1fa03d930e468ef9116bf081485c6297af25506a1d3b
8530       16018 614f81e240a481e26cad30ffe7485a     134ebf298f6f5c63d1869                       19Racv3kTUYm6rqWUUZeJHnLURFGaL9btv     997ddcd27179693fc4f
                                                                                                                                       048e0eb00fae2a7431a870a1f39dc5dfbb4dacfe75ec67c4acbfaa89
                 cdcf2f8f005f6e4b7830fbc965c3a9f02aea 0000000042f8c7bc7ac455b148301329c00573506b                                       1391e67274a4ddc53e48b4ca3a346558b017df745e8d4dfb639547
8531       16020 0af962e8654213fd7ee1729b2d0f         ae6336a93a67008cffb052                     1K2ZQm3fZWt93K3JyTbUppVJeApCggwhR7    534e596ce6a97952c605
                                                                                                                                       04ab1de89cd437d61ce9721fdd1fff9f2df89aca4527aa09635fd1cd
                 a52cfc315eb77928a4ef9bd4752b4c61b8 00000000dfaa755853857f8d24d8acea408bf34bde                                         90012eacb33a4013634be83a33ab2b0c03c6fffabe72fac38d7cb69
8532       16021 77930b8a15bb9c2d50df3a2b3f4958     9eee65fe93e6c70f00d1e7                     1Lhs68asFuAgT54LSc3hc8Ra6aEh3rFJ7L      54aed4f299a35567c8b
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 476 of
                                                              913
       A                         B                                       C                                             D                                            E
                                                                                                                                       04ccfdfe4831a6d0dd83f24b621a53c3e0cf729047deb8b9346a118
                 16a03283b8f3622be66aab9df6a047eec8 00000000a8813274ed3780c6242c82fc11ae0ae0ac                                         4d910f08edf51ffc76820afd9ad0f2cc678d2f00bcbd82d4c4ddaf077
8533       16023 1cc8a458717fa81c35f9885f326e6f     2c4e1c017eca090b6ac447                     14d1qtDQC7wQXydoQi5fsQoF5ndijHTmss      7bcf302ac03e10f668
                                                                                                                                       0469f36c455088398462b472fe58573702e092d04fa054aa01bdfa9
                 db19d7558576f3fe75ae7dd756bc08d874 000000000c6634945c129241dddfadf2ab10cb5341f                                        c9aab159c8053908a10376bf3d95032ef30de8fb6ceff5d60acd8c3c
8534       16026 ecd3972ff6c5e588f9774ade9fbbf6     a2e8f72dcf665df498762                       1FkhJEvVu7XnfUcPw84sELyoAz3ju5zG4B     b2efac5b88711ffc35c
                                                                                                                                       0492722003489dbb7091d25a5a4f8ecccca0df5b27a3d518a914de7
                 00ee4d12f7b2fe177e96b85e207ad51aab 000000003427fce77faa248ec4be662e82d33c7516                                         720f741f6b75f72a22c3b1d100cd640661ec7b9e841fa41a0ff513be
8535       16028 71949902755ad434ba22ca40b2e7ab     02f000b9d059796aea1534                     172EMrDhahdgZdpyHUsYAeWutYoynZFucz      add60d2db7346c004f1
                                                                                                                                       04ee1bebfcfb7c2d9192b977c78d5775607c0370d43757663e78f4d
                 48a1346075f4cc219dc781580e8c643977f 000000009c4a4dd444a25cd7c02dc82512e7ada77b                                        1444ca9ee6c032158c8a3583157285b8e4340bbd10746d32bef9a7
8536       16029 29ddf78f8d8dac719863e6732670c       4a0afbd1e281fc1c098e43                     1JNWuNjxE2RyYnyT6zFcHhhj2KHB6566h4     031c36710d5709425cc41
                                                                                                                                       0437f7a1f3c421dc1923f70752ab320eba117a3b05ddd44d7027efd
                 b8b40f852296f13c1df08647a07b702d35 000000009155421e4b4eb3c282ad100f478f1a66ee                                         f4d412b3d7920254f5a1b02ac851f60515c163979e6999a408db738
8537       16030 e48a639e4e32721a841dcd6e9e21f4     13875cdd73c9b802f7b518                     1PoB13g8xNvFFuGZCNUqHMDsaxzFzYbsY6      5355ab49110e389e0cac
                                                                                                                                       04ceaa6dd581cb895e77b00a3de405d1de541c7f20e740a6713d58
                 2084118e52bff2d6c3871e6d0b85bf231ff 0000000030be265c1facc1af9be10ddaae4369e068                                        dd866eaebb4f4605f91b575e4084866682043e23a800fc32c870c02
8538       16031 65a72a33f7af608c0d82ce90c9f7c       4c815d7f779a4e77a1c545                     18qyWuk62NEcvMhZpxxfLtC5FvqPA8AUTg     b8d86f2b1609c92c4bf10
                                                                                                                                       0413e91250832878c247f87513d2ecce01aeccb26ca79104ab4b386
                 1830e6a8799e897aeaa87dcacb4e11e9f2 00000000a7d7cfd4cd6412e1e41657f5bfa4a0bcb63                                        902d417a6dbfd86e61ffd0a59a590ac7961b5c5690e5b64c5d880e9
8539       16033 48257981e92f1bfff85f7b70189b34     acf8d577f60b29fea4734                       19RUZdVdhZBQ1x8qpB7Ezbz91YJMUuaBgD     c54ac87fa4ae216d7429
                                                                                                                                       04fecd3248b307fa1dbd14dc4ce90cd46af6ea28eca5a261d0fa0acb
                 ca4783ba43b70d8cbae0d9915fb2aff304d 0000000097fae503e2f19f501c79391d9e587e9b8e                                        1b25f80aca72b8e28b3111bf9ec2f7d5893acb184b799ef9c973a48
8540       16034 bee9f9807267f128b3e0d4037f0b8       bba4a6b0182d546621edce                     16ydpemrfWLQ5Cyk8dk7iF4Tx8ZacZyJzp     af476ebc83fb8de1819
                                                                                                                                       04f6c5a28d7b2d8ef61fc55178591433a1b1ae74232a6814aaa8d4d
                 fdbadd394bb3086e6f599cbafa932dfd19b 000000001c657e91b3c8322e7af69d6f34f80336a67                                       d63c340abfd3fc9c139906e86e101929796318d68aa2d1c7462a790
8541       16035 46a65525fb72b028e84d83bf0e440       532d713c9d33384c030c5                       17rC1zCL8EUqr7mC5JRT3JWiSdqfs4tC46    50f0f23ccffa693a3d41
                                                                                                                                       04319f628ee0838f86a00fe54b75d503423f690e1f281af2989d782
                 0f743fa769c847a7cbaf0d137a2be9a6a77 00000000e6a73b6ff2ff15f0b1835f963ca444975ca1                                      76fff9474adef251f00abc33fd118430cb49c081780cc023eeb026f4
8542       16036 ce08873d4f4a7a4748dc7af9c5aed       e2a06ddbe6cc3ee93f9b                         1DJFyi2BgW4Qv9qTuW5VuYqtdswFEWpxyu   8d5b4f3294f041b4700
                                                                                                                                       049c3a734d58aa42fcc0316a829e0f60e6870c6bdfd448e0104f998
                 35ff07631f239cd710d0515f2383698daef 00000000ce83c8a8105e280baa9463a78365d78468                                        2ddb95ea15648df95fc5e8c26291f0536a7c009bd748f26c7bd7125
8543       16040 788e639f02e93f2868c393537d896       fefb5ee484add1b067403b                     1wpswmSY3YW2Arkdc8W7ZBWdjCwyCVwkE      03e9abf603d93a038395
                                                                                                                                       049bf82eeb5d93ac29edb41791c2ee96c2ef8c4b3b18f452bf1577b
                 f597cb49bc735656f25a8af6504dfe3b8dd 00000000e8945684475a8618960cf4bf64ae2ee407                                        8eba575a4f3328d170f46f67215ef0d65ad797d3b108aad56541ba8
8544       16043 e0c7206aad601d50ceac568570eb8       e5c49601eb3abeb2053b05                     1CcmZhV9vaSe4VNuVqkk4LZss7Aq9AqNnB     1899884182ec2560c5c1
                                                                                                                                       049f2d142aec1d2d74b886f0d26e6a0e6335d4a6875fda6e1299a7
                 38402614ed35736151aa4b157ad04f0746 000000005a664f6aa97cadfcc7468dfbe88fab16b16                                        d39bdb6c759d98a011de0e1e638282048016794bb1a69328cdd5bc
8545       16047 9504c200c76538c0968e75206d4073     8242a1d9cf78d308ada17                       12jq3RnwSE21VQ8hSpocW8BMXqmsCUULgC     2ddb343ff673144ce3a0c9
                                                                                                                                       044679c668014e14a8fdcdc66ea2c9c8271cf3981651f9cadc6ad55f
                 911c4e6585f9fbb9c9977d2fbd3e478b9c0 000000001646933b2ce69d7e01799566c16aee7267                                        cd0df33d527647c75e5e91e7d5f7d5f479c99622e9b104afe7dc15a
8546       16048 cb3fa8284134ea258fc948eca57b0       235012c69fc1cfcb9b7af6                     1HCESawF44CwYUMu47hNN5Cajig5pqiQ2h     8e412b02ef4db91b580
                                                                                                                                       04c94e6211b6eec73e294c1fb8cc44af2bf76f4e48e737429bbb0cb9
                 8545e86f21db4a3c2a24a0476928c13c36 0000000008de946dc7cf456087788d6fc84d6456c2f                                        678a6443147bed58a3b2c5dc2d592236f5022b4c74f38e17f8facf4c
8547       16049 8f2bdb651006e989eda418c537210a     b1f021faf1cc28ff49094                       1AZr3T4MdgwGmVqGJwinB3YzQkY3TJCnjZ     a743ec4bd88d74bdde
                                                                                                                                       049ebef8cd1bd6ebf0f4bc467a40dde1a6fafc1138f8b2cd359204f9f
                 10559e94ef4fa47edf5a3d47da185bf5e15 000000004e097f958c176252034081bb3182ea41a7                                        bf3c0e39af681e79d38d3ce5fc37781f35b08b90fb323bfdaaffb038c
8548       16050 dfe0f594fd1c77d642a8bf9afa327       c96ba437bfa7b8559a76e6                     12EBR6m4ZpeU62ufGjK5EhNAcSdgWrDMMJ     197cdab3c1fbd7c9
                                                                                                                                       04d817a1cee3f0a908e43903ff861fdf93a4896019e63d1fab724ea
                 a0c804c0f614dd476e7039869b29fa42f4e 00000000a8baca9e7e5ae456718fed69b0a2d1c937                                        e61492fc0b9bafb6266cbe0532a7e7470317b09562611df8aa8ece0
8549       16051 71403644643cd9d60143aa97bb531       905c5cb4da557b5d59a2b9                     19WbY8TthoP77NMRp7JZFNApUQyGz8ycZJ     370f12dad29113a007f2
                                                                                                                                       04d468f5a403494c9d0c1f28b5001bdc301f24bfe51cccdf55cc72fa9
                 cf0b759143af74f7db6873400d41886a27c 00000000cbc20220911974b9bb26003d55bc0be1fc                                        128540508c56bf9b5b635f718fde16529812df1dd0d6bdbe6cb268c
8550       16052 3474bdc107cff21c7b489721e29bc       ea38d1fafefc1a0f5bc600                     1AHrXhArc1vTjJQ45VGFYnzWomEXYUL4gM     0aaf00c09578dfeda8
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 477 of
                                                              913
       A                          B                                       C                                            D                                           E
                                                                                                                                      045112ab9e98df11b79d6dbc97f3a9a524decdea71c36fa904b89e2
                 c172573d32fb18f96e1edb5d6b3922e723 000000000c36dd7b2f5a66ffce6ca6da425bb05d95b                                       026f595266ca498de529171ef385d34f98047644d55af976b61b732
8551       16056 ddb2f1da0a28630b3edccc07a280bc     0045fdfbd5f6c33f05475                       1AkfPcVbubT4KCryoKmvLRRsYCDiCQ4SMr    412f75005e84d41c49b1
                                                                                                                                      0482b3f1497d72884757122240718669328f0df1c5bf842e190b129
                 caf783ab5ae7ebb7e8c1d21b8c977460a9 0000000091b1d157d7fd9af704662e55bdf7dac977f                                       b85d64ed05ce30bed29c4f04656a6b61154d441e29b3296a19d40b
8552       16058 e2ce6babaa1a29f813d8899042e452     c3a4d4b6abf32e8d508eb                       18ufyXs45Yz1hnyip9LW7jZWnFRLNoLZdY    720af60491e1eb8bfef40
                                                                                                                                      04621e0d8a4ba353a52fb80ff6009ea9ca20cc58291f1c87345e85c
                 b41c97a507efe86b13bc9cc1cec6bbdae08 000000005c18d4e3f00daeb013962d3c1d4f9fc2e66                                      46f808d7f2b1c6cb5987f31f6b75392604d234eed1b33d1520a59b7
8553       16059 efb7100a88a0465ffcf42d152d022       1f1b2ef5f6ff5e24608ed                       132SEjZGfgw2zCFi3uV1Ur6zkDEUiRs7bP   4b29bb8d535bbc5c49de
                                                                                                                                      043b1d0f5501ad205116b8f51fd978bc7bd11401a88939199c1a58f
                 f5df6c9c126509ca5f19d725f93d2638f03 00000000515ab1090f9e70bc9299ff3af25547de08e                                      02dd724d0a146fb56b7c963bf3d70431fb3c35e63eacf86402a3448
8554       16063 021d47b66c33508128ed70123a098       9b030eb2300d2a949f92a                       1YQy7bHBE1JtJwoqYXdeG67rXtL35SLJR    e4d6b540edc5a341fe42
                                                                                                                                      0456b75f04b4d5daf69400c1f50a2414d98dd30b05db046c5cc6256
                 e2f81f84f9f1e6644e0de58e490fa8faff7b 000000002690eba66ad156b053610187b41dc5841                                       8924bbeb7d2720d349dd60277e0df3bb682795d60abc721faea35a
8555       16064 4282658a06a357b943cb3764c9d3         8ad75d9784854b9bacb539b                   1McxW37yTBsb6yRSLGw9rvVZGqYNgVH2cn    29839a4b81cc12a6a4164
                                                                                                                                      04844ff069fa946b4e005e3219f651f99f1449ed2b5eb46fe6f79b52
                 1e321d05218952de5b7291616445b7465 00000000b35cdd2cd385a1299c060e66d42f0dbe64                                         a257025ae0ed7b51c5c3a7c86fc70b59e864d291df432b25a4e9db2
8556       16067 59585b43caa71a68b6d1838454ded61   574c064fcf035b47b4c448                     13cfyRQ2Abdm1fn1j2wHHRJ6z1Hoxw3TxF      760c99dafb3234d1be8
                                                                                                                                      043ec4f7c5dbc134438042834beab3e047ff1a3568d4df20d4f168fe
                 bdf1fdb9abc6f2cd6d8a91847f60e68d275 00000000e1e42c0f430c5780152f4be37c2a97e78df                                      5dc9e586da4103affe5eb4c36b53a0fc5ba61d3a3e4351efb44099e
8557       16068 ea56d0790ee8a3f1e0ded5e1226c0       97aee76ac60deb42a0648                       19wtuaMJwPHFQgEJVqrQbmphdyMSm9uxhN   e6748d0bae3801d489f
                                                                                                                                      0442398947776850b2adb23a0227a9d958d6a3e0252da7d30d3ad
                 a927db8950127fdab500127487b8195ded 000000009ee2e5d779204c3aeb6381739e7e0291e                                         5db786aca30cfe0a329d8cacfb3f49c54811c176baf482318ff17364
8558       16070 8685252193a86cd997a8cdb5714947     deef8c4c2f46c4e7351da8a                   17R18YXbhGWfnCikstmCW8KobXfzhk5xyG      5a40e9aebda30f636e68b
                                                                                                                                      0474fdaa9477d90627d6ee61d8d520dd77402d3613ca9cc45adb73
                 45df50a1c6a70e4254b89d2027748dc4ca 0000000066d6fa8023b2a57b24adb646e98d13c119                                        5367a08597a7209e489bb886f1d5b9bd2928c37fcdfa1b21db06363
8559       16072 135986eca918e0fcce818bdb249f92     e0c9fbfd12383c1a7d28ed                     1FrnDKNB2iZyshmQWS4wHyZck4XYXpcbjx     fd25dbbbbe4eb5eefeb98
                                                                                                                                      043816ee4629c93421d47844b2881c6280b658f9c8137795ae79a3
                 e878730bfae4771af03a279a6fbadca07a 000000004aae2786b3f5295e25e986fc4d52cbdc14                                        29fc0efecd735c4ffc28b4710dffc4b4e2bde2d71d0bc7b7e3a25b92
8560       16073 5096b28c4ca15f205ab37688092644     9137deb496940d35ce7eca                     1KJjBhAbGsoxbg19wCRMyaJwinuPvNY5qN     e08724803f55063aac9a
                                                                                                                                      049b6e2ba0fb66472c314764bb746809d38c2f765f046f709e55f18
                 d164caca1c23690ba366032418b5e98ed8 000000005eb523919b952420a72704504b421299df                                        8acb0c7a117fd95208ca7b3c0ca98677c385fee25ed1b01131bb29f
8561       16075 4a148118bd306d4f2553942752f203     b87f0a9f2acd7b2a6805e3                     1CYe8wCPakpCTZyEZ3w7yDAYjMN7sKrKQV     86bae9dfcd9b2ffb24b4
                                                                                                                                      048cf7aa87cc6175a991763557d59e45a3bf3e5daa4fdc1a04f139a
                 40e013293ba891f47919f398e2c44587e3 00000000b339025d6d6cf085d0b5fc026d8af546665                                       c039b58621682d5c9d232257e23806bdb6dbd732a15c16b18c69a8
8562       16078 d8eb85bcc109debcdb3d4d2a21f01a     bac94a963924abe792d21                       13iVLf9YtavAGDw6R8gDS5qyvkJNv9Bdqe    942e7314f2ab3432b96f2
                                                                                                                                      04547a848f9a967bc551c25b5d4e76bbc34f0f92ed90fcd01a92ee5
                 52b67ccf6911e38f8d22b7e39f5193354ad 0000000045ba2112a584d6ddefa90082878e407b50                                       e7f7a5f03c7a9acb5d37dc5458a02872f03cf1dffe886ff176333dd5f
8563       16082 7037c9f9745cf3736fc0f361dfc18       95063a2324cc3172ffb4c6                     18V38avNgpUVfQ5wViKB53LBtStB2RBEwS    6492f3335c5e002a28
                                                                                                                                      042ecf166e7c3109a5b73cc4dd9e43b33db2444e552f4297b3ff067
                 896409b9107369c9e818cd1a2ca574051e 000000003934a565e81276d1e84d4e8856ab4f9d0b                                        d11f98b6695b76458d58fda3783c7a8f8c99bcf0ad2ee43e0acf5d76
8564       16084 4a7a9ef5399f6ad6d393817d64e69f     50d630df4bb49bf952932d                     1QHKwXTMNondbBJVTaoVBXVLJFGP4HusA7     2cb5ffc7d5414d72cb7
                                                                                                                                      0458d1cc29f3fcc1746ada7d8e9f7b301222f0d50665e4c0c18abaa2
                 b1a44a062f69bcdcbcefbcbd15f7531bcca 000000000be1aa836da2d823a6f6eb6311ffd33780                                       1f7b7ccd3595ce4611da3cced121623e95cc1d13b01bd9ec7257141
8565       16087 e44d2646d75f24a47a761bf613e38       eba046363e2d599d41df95                     12rbSnyi9necdZEZvRBw6NmUXhfbxt66dX    d361f8fda3515dbe1ea
                                                                                                                                      042e3d129aae972af1936ee0430a1ed8e248389f7f88c8162054b1
                 b68dbc8de26ecda182636bd6a5a1ffad46 0000000005bb19296e24fe53db2fc3776fa229561b                                        d1c5b71862248c580ca45a6bb97dc227d8d13e2e1f07cb5bba61a9
8566       16090 ba50c9d1058716c8f67a0dbfbe2c9e     2045535b52879622af92aa                     1Gm1z9zCfPZghtCEoM6nazV51iJTxMcuYj     46f5986aba64e7e00039ef
                                                                                                                                      04b3c36b488ebd48d2273dac3d974f3c4e083699f032b2afeb0fac5
                 56c1d3da56a2d98cfb4a94e92006966dfb 0000000019116c3f29c6cd92cee130e2ae522e04aa                                        e3180619a64e6b801a1ac63bd70b29e67a60197e24f3459190c999
8567       16092 54db021861311cad644b1f4f0013e6     5863ac50ea2d2f88468e4a                     1GAWyoHfXeT27FERUXX8Hfhz1AzWvtgw6N     7ae0f548ab798eb09a443
                                                                                                                                      046ee308df663bf2895b103e9cb4dc1193f214d3a1f48807db419bc
                 3a7f77684bb5e842aba8a0a5a124567d84 000000000964c0021d5614e0a5059ac9d7a3501f21                                        268dd8b577404fc213f9c9590d592d2eff31b0a0517d1822b1268ec
8568       16098 bdbda7857eec04a5db7ecab2724f37     c50ce385ba91e1f051e852                     1QLPpzBkyGYL2uFMDA2x7BcrG2CypLe11c     c02dcd7b7d4578375952
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 478 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04f164cb495b00cb56fc1f852b006890e64fa8caca0b770baa07bb7
                 cc270b5967e0ba10941d1dbf86ac8eb121 0000000088340053cebc132978b2424251b01f3b90                                        35120aaaf34b040bfe7ac6050b2d444f39ae9c9256e8c953bf6c1ef6
8569       16099 96f960913e2447160433c035c2004f     404e247d145676f1ae88b2                     1C6kpKWvpuJmCC65JLEpEgSykdbm5ADyqZ     e0984e76fd3fcf13be8
                                                                                                                                      04fa1078f412cd330515a1dbfaf0469fe7e41ebab3e3acda0164030
                 2ada713bda3eeeae1e15c1371b0adab4b 00000000c6907e502c525418f7353dfd67bf15bf834                                        e0d48b99c771eacbed12efef20d206122c00cd9728ea95a7276dbdb
8570       16100 1bab3cabb04125da75a7bc4c28861da   48dffd78332e7ad25f2e0                       1PcnevUtggbunmRMQp2UyEoKf4uFksmsqa     e2bf73753568092c0c8d
                                                                                                                                      04b71e888e1b19ba9ec57a88376ea28b7f61746885573991debce4
                 239ac02f184ad961d9d6d7a37718a4f87f 0000000096e4874641a5575daa1c20afdc35eaf5f73                                       2cdb46f8d2af0e7a0ca1efcfd60c4f08f964f1eb0653d2689a7cff7fa
8571       16102 3a0702b8a2982d8d89f8b58e140b7b     34fe8410039b1542174f1                       19BXUFhcLrs4AAWrpMdV3v46gjiCfDXCng    747798237b0164bb4b4
                                                                                                                                      04b7ff8bd6924cb43240a8d3125d318d497308ed728bfe97c035787
                 0dca2149923e1ebdf3df6be09addace178 000000005759f56823ad46ea7d1668a48806f46adf                                        dd07ce37bff4b39e8eac7f218b592fd28f18a56bf50e09418d6eb8cf
8572       16104 511c6de4a3781800608f02e2c1a41c     37c133464ec7e3f4cee528                     1DcFWpJAFWEPpiv6DHiY52RaJ7HyFmggnf     bd28635227f638966bc
                                                                                                                                      040f51988871c1f84c6a8264c042d00b720642af9f8d4c29eb78e92
                 7e9002651722404a840e4aee55d015ff9c 00000000149023ac91d5e8d995ceccd604ab9622c9                                        752876cf68817b2c2c8174ba78239b622163e6b5505962c32eceb1
8573       16105 f2d60255feafc569fd02deab6b41d6     6bdeca02d8020ee5cfd5a7                     1KoLC7s1y1AecxCd6zkGZahBk9XMZCtkck     8eddb8ae2a50d1319d82b
                                                                                                                                      049324a82c41d5a5d9cd88d7b1a753a0fad86c9b74f18cf51f2a865
                 479ee05981a597cc0a6eeeaeef46736592 00000000c314d01aba70dc30860ddf15cf960cc2262                                       c69b01cc1453f2059a1f2816364d89edd804cff4853bfc1338c82985
8574       16107 8b78ea9470a7591629d29708746119     2e7b9e856330bae8bd351                       1Jkvke8g5mDWcX9FjXHRjEqrn5RfewCCDq    9b0c3214319f7b5e3ad
                                                                                                                                      04c049051ebbc2cca793629d8310373e13be110f96b83a34109083
                 b3dbe75f60a2b404338d546a67dbf161ff5 00000000395182824baba51c79eb9cdf4ec27fe311                                       3bb4cc74ea7b72c9aa767eb3e7f97d7f8c2c0064c2e3d4d4934041f
8575       16108 bf05e4776ec7caba6541e29b0c7f4       37608a2f419028970360db                     15wxDAgVt3MUxKXNDhtBYFKnHB39EqEHoe    e2732db97401d813722d5
                                                                                                                                      049f9fe6c1a652e595c96e39975055c395bfacabe1158ce3449b7f4
                 1998062e01e3c0959e11828c3d03257c7c 00000000250f737f31a25b9e66340aafd9b7d77c3d                                        6dc63674ea72e93f45db3d93cda7c79e269b9e709cecde8e9e7b58
8576       16110 079ed29a0c3b08010af1c35314e9d5     dc83a936e7e1c5cd45aa0b                     18nrkqHGvd7UPKmWcN6xe6QqTSK6NFzL9D     3a51230f2ec2cbbf355b3
                                                                                                                                      046ba106a7550d63bac5f51bcdaffe93044e3ebf7d651797bbbc44c
                 2f8b22c18f7d0886f206b58926906deb89f 0000000098ee85daea7fa0d039ddb38f96a5a724b4                                       ec78287debd67619992a6628019d430393df161b3bb1dc9c759d44
8577       16114 993f71504347f07783d840aa3ad78       9fe0d8431786bbf490dfb4                     1EjhxJxhMTQNQKBZXFDMEEsTXCYF3N9nKq    564c25de92fc72901bf4c
                                                                                                                                      046163bc92dfe5fd37953a4b4f4b13c7b7af55f7943accac27f1bbe7
                 f8a4f2e9e68b61d12a3b8804e875418b5a 00000000d53744017f8cd91bd5d5479a210ddc143a                                        702b58d9e4054b1eb4d9717ee3f4236ac1a5d7698b278beb249c20
8578       16115 30770d3ec1070eb3a507b6cb49b861     478632a86bf90943e93e1f                     1uAKm4borqJG4BrkoL6hDjMdmTcSRDr6U      0159c49e8a5d732a78e0
                                                                                                                                      0472a4462e82fa8400d2cf169fded227282838adb4cef97f009334bf
                 d3ca6918fd31c86c225acf1b62c0e1ab435 00000000f56bfdecb6916794d6bad6c9ee26ffb90b3                                      5cbd17d65fa185ae92cc1dd556b1757901486726bb9c35217f26c86
8579       16118 03f08dd1ba395d9d62843c88b1714       402197ea01a226c1f94ff                       1Fio9Z4XUN83qtW7xykiu1nZnqNKxFeQwA   228d7a1b70a1dc39b81
                                                                                                                                      04964f7a11a94e17a645c2d8cb6fb3778e7eaf55a80d672dde318fd
                 826a47f59f453e19d5ea93979fdf3336286 000000002071cfe5a9bca262b5e5abd0014a778e7f                                       7f3db5c4eab3db455617c701260bc1ff63341507f3e79c210aaa622
8580       16121 3bc75e907a4db137193ff7d28a990       8dd5679b87ac95fa6609db                     19ypgs8L9hqMqr4h93sYCE1t1T3mkZm9Bh    3903b0b32cbf0dc2c77e
                                                                                                                                      0402069c690e27eb42d38e2c982825ed868ae566140291462a38e4
                 215f31db67709fcd0f21b46eaed37b66ae 000000005e21aa8c2c8aa3d28ed36ffdcd2fdf4b8f9                                       803e4135800b1c1d504979cea3aee9a5b128e29f67b5cc381793b3
8581       16123 8458874684445bf4f4ee47e17d6c1b     2a70061379a7d5ec81d68                       1FTss2ioCH4Wcd5CP7QRnscneFArMMDSx4    48cfc2f9dbea948e953202
                                                                                                                                      04f76abc6667fd335166440247f5b22d426b0c7f6ce4be189ebd0f9
                 3804926395a7f776bf1c513fff6c3eed618 0000000088654de90532d48e23d1d66a20f0766bce                                       36f7e38a8978590886027f4ebd8aed06f93f91af69664770dd6c2bc
8582       16124 e96dba3b430fa1385cdba6b00a564       6c6b27720b89747f206ed9                     1GyVZDDoMxr4dzetcHfipY6w7SQwKZ4wSa    c8cc40cdee93aca3c92c
                                                                                                                                      04a6d3711f7765d1c6b013c0cb7104bd14868aeaec908e27a942dc
                 0d1b77805e12ff8b136629074224a4ac43 00000000cb84e9f176899a1e690b0d16528ce406ff3                                       426ccb3564f40fd9e71eb7023def6fe184190a5ab6965309fc54b4d
8583       16125 c880e93ec2bb0163ad812b2b01c00c     410c4803a078ceac42ab6                       1BW1Ds7Uv2ywLRFjnPidXr8iuEwJ4jnp8m    5e4bd24a83a6f786be669
                                                                                                                                      04d4c6db1804a69309628806e48c57c1fbd5803cf6b8fdea28c0d3b
                 3709754f82faa2b9999af57ebacbc3731e2 000000000047ee247328573b7944e06b8c507ae71                                        7f6127ab3037dbc935f37740b39f55a84e78d8fba4a3ff8bc622689a
8584       16126 29c2d1b9e8ca83e6d44747bc1e647       befb1ddb0f1ad44bd480d73                   1FrGs4UrXHyBZTxt2iR2WxsyNmKzDJqrV1     3fc8d08cbd23434b5ad
                                                                                                                                      0428f40b3ab1bcdd62d8cbb96798e20bef195ce83f0582506c9b3b4
                 ed1c25c892c730c8bf7d7d50f814a2aa454 000000007f0c796631f00f542c0b402d638d3518bc2                                      c36000db07979e37a15849875224fabe1d14f93f4ebd420778a6de
8585       16127 c523e1850121ca1ab659e10b33c35       08f8c9e5d29d2f169c084                       17RvFP9qiKMi8JoXYig3xvSxofD7GWFu6r   6ad463adbeb356c48aa01
                                                                                                                                      047cf7006e02fae806409a42040ac7d4056cd6eced5dd5aa123462d
                 6e67cd9e9920bc3969092693a5de532a2c 00000000112c2a0b4d83fdd2b153b82235d50e088b                                        3ab2d1a10eeb146c481aac5f17060f7516c18c3726746458c550d36
8586       16128 2dee160e6a4e7dc3721ac2fae3afe8     dd86ce36fb3d1928ff2552                     18A8BCugaRz2Pn1FWgxVBeK8cPT43xy8xG     ea5e0de8b7eda124362e
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 479 of
                                                              913
       A                         B                                       C                                             D                                         E
                                                                                                                                      04c906220d8b68dea66acdaf06ae74c8369b70aee6422b38184c31
                 ea962c80400e3b9dc15fb81fd79a4cf8e8f 0000000042be3cd95dfba398d23bd4abfc1c8e4318                                       47a509f0e33d8720283e1dc8d72e9274fa2c27733e7becdc05e4702
8587       16129 0c34d2477ecd7c9ae5f69eeb890e7       067a65b658c6991e0701cf                     1BPVY3sLhkvBSqeQg8QnA6fcZAQ2Me9uXR    e56dc8fa0a621f16e03d6
                                                                                                                                      048ba91abe8d4bd829728f0d8fdc70ef77455bb3a9981566f024c18
                 a15d39895005a1e80aeebb55eee2716a1 00000000754a14de771c45b0e8263ecd90c8cf6ec8                                         98dfd215f9b4d48862d21831ae011b0ce7fdc09a71e9035488097f7
8588       16142 e1fc0e275ce6a35c3aff37f5bb28bc1   42a2a1aa4d622395ff8f52                     1KfLZRpewny9n2Sy1jFPnqAqYToUPNyBDd      d80812a7b0fc0838a581
                                                                                                                                      040f34d8b7142c0ce16af47a96b9d936041bda89375795ddd934bfe
                 ec68519ddf41fe7374efad25f14082769c2 000000009718eae406ffb3768f2ef9fc63f24233500                                      63488c183884d04966933ccc167d9f0258b418234137c262fb1b255
8589       16144 0f6d2b4e8d72f84640f70a5c1695a       b6af90fd64626ef2f5ac5                       1H38EzvWEG2CHhBGcKLUtKk2hisq4tUapo   f44397da991bc97f2e2f
                                                                                                                                      04e408f1e250fb2e97bbbf8835431f65bbd63f71dd5477d3428c33d
                 e347d8e8b095cc71d6a37cf27bfa124357 000000003bd7b0ac4bad4d4263d0c3c5ffc42d69d36                                       93698d4ed44a6860cf69aceedd1392af71769fd4657007aef67a96b
8590       16149 82108dda6c8462f1164188ca3ad945     bb7bce7d949d93378b20a                       1BoCGogcBKbEpM6XXwWDTKWw1rkDjnpa7H    146a05e891d440ec6cca
                                                                                                                                      0431ca5ff28ad5969e396300a228ddf76498bb2fb5f87ecfefeed14d
                 d97935549b22b96c6a309c28ee41e6270c 0000000085ec0b5d22568940b9dc7480934080db0e                                        153d0383645550e5a6283afb077d2784a3f0070877b017757a3649
8591       16150 ceaaf84ef17febf9a468b947d09dae     9cc6515d0932fb909d0773                     14ihKfyYYW9GzaCTPt8ShGTGfvYYkphF5h     9897f1aa249e28eee659
                                                                                                                                      04c7e7d273d9e0b8d58556d451b399d95a7198a9aebfde05e39b40
                 8e1f8d4c620ec41962f540d9adcfeb1838e 00000000429fb9df0b83e2896f79d23c1360b6e00d                                       e18794e237d05656e2dc09a3c89322e181954ad0e57c579f6e277d
8592       16154 9c71c2c18025feacd2f3eecbe0dc2       71fd52930ca473f80f817f                     1C7fjopfMTZNZoS9qK4QZAXrc7mETUk3TM    0e1644662bd61c2a1fea18
                                                                                                                                      042c2f41feb62220d617a5cd387299692de91b1f23e0e98a820611b
                 8ab8f6010f904039d44c6949142927a79f 00000000a8bc1aea03479d4ea7f6f054dc72600c7b                                        45a6539cb04883988446c11d7c1daf303474630e808cc111bcb6aba
8593       16156 bc680d0b90c5d301cb72939d0c3fd1     906c47b3538278ec6b2a16                     19vJZNmL8cd85rFZRRJooNLZ5KmThMS1xF     22c4f04aee8412c31514
                                                                                                                                      04342f830a9c15e5c1f45da42a7413603dca3bdd720ad1954bd6dfe
                 6c4ad61d8d880bbd4af866ee304e10543f 0000000079dcb28a1b31a2150a687bdb6e59ddad0                                         201a716a0fa82c8108a462730015c07886b38d8848256d86f73a2c
8594       16157 1c5d8806ba4ce81f7b7e33daefbc3e     5bce373b0ec14d4763d6cc6                   1MQy6NC6yzdAgajxGbEDcSLrr9rNQfLqDR      1aeec2ad8a5e3756d1d20
                                                                                                                                      04be5d16ae5ed2a7c2c178c9c65d129930f66a7ab2fe8265201ec02
                 435c61cd5fe23b8a36f4e046c73b89ca204 00000000e5cecbcd577aab6151b1ebecdba5862fd3f                                      dfc574593f4b5813bd50a06c4055eeca36a870d2edf2dbf601191fa
8595       16160 b2ac5b04dcbd529f83f5b5207793b       4afe2f5c1ac0bf8274043                       18LKcu2ZpVGWegjRvL57rgxjxzPDCA7zrM   005f44b75f2f35f92c0c
                                                                                                                                      0426523287beaf7a5911531b586c6e9df6fa65e5ca0c412a1fe0e91
                 851ad4e6eefea26ada3b5d316b0d588923 00000000050418b512527b2857e0c24a7b886c4bfb                                        1fb89a5577d6b2310ee347257f580389d3d1f4155064840fe532b58
8596       16161 24d2995c7677477f1f90f8b96117ff     ca3b1544c912860e66eb4f                     1D7Jd4EftYfEAVNdqzc22ZxCkWREfbwBrN     760ffc48b7a1292ea0c5
                                                                                                                                      048ad52b89f71a2718a0e4893f3f3c0c79802feb35884019f1bb92d
                 c3a5bfe4565f4ce32cb7f2a2b61d2d7c376 00000000ce508c09540236252b23a1d57422af8b8d                                       a748aaece6f4e9b3cc242d7070e4923e5a03b616851e27a522ea1a
8597       16162 ed5fd17701576dfb572f73a62545a       e7411adbfb4d9fe8ae5579                     1BkmiMhgyZgSWBtmxyAVcaWshq8RtevLhD    e6a6e10f93efedb11deff
                                                                                                                                      0499dd144d8ba5c4d00240a04cb86964c9e6c2fbca05e80d2f25924
                 071ac2a4613b5045ebbaf62d011a7fa647 00000000087ca93f105fdf8813cd521d59cfe6b4ed1                                       e11505ae9ab7935ac0bce4def259d97903c63326fa2b2091cfb5ff56
8598       16165 cebc1dac07b27bb6b37a26adecc33d     ca04e88db0650b2586d2b                       13gueSSYGyLxFNiL2SDmY47m7a2VBVr4Az    70798d416afcff7e8ae
                                                                                                                                      04c5f42e2d37d20ed45b42c0c35e66c002eec94c9b02baff19fc549d
                 df35539ffbff5c87979409ebd62917f31a1 0000000098e78823c27087411ac38626aab78fad3ff                                      4f56a5f07eb5a715b9f7b4982de00546470de2a19c668686357acf8
8599       16167 d72297a2b6ef97c7968f43a43f1e9       d602bdc6a3881d5d75877                       1AvfCtwr1eSU8SLFTDZzpBx7y3TQgZfYCz   17f36e0d378d6e80ce5
                                                                                                                                      045671d7660b27a0ae539aa19b835e09f7f5011b077a150b398463
                 145174321f7b0b59d717833c3bdf927abd 00000000c681bde2220e8ff9dc75958e5fd2967f0de                                       bbb8a9fee090d205edb74fe2c38e5f0a7eab9f9e7c0631ac6d1a4ac
8600       16170 9a97a168233ea258dec4fde896680e     39ea30b9137e5be121680                       1aNTajgTmzqwNGD2TpHKrMsEEFyJ4EPMz     9c8dc2e014c69c7901fd0
                                                                                                                                      04816677e7d3d68fc7f23c863490d98e13d2e0d9f577b2331d40caa
                 dc93af466156e2f61587deb983566705e5 00000000b5dce1a4bdb9f2c28ca54204e9576e062e                                        05396e8aaa498f6a7de0f1d4650493ddc1f76c99fb0843b765bd2a9
8601       16172 38c3d9fcafd0909ce97241408b3853     2d17536fb645154e1359ac                     1FbxP7TG9khi14oB9DbC2TeDaTKHh8cXN6     a91eda2dc155f49f31c9
                                                                                                                                      04b75a872bf0115338eada65b43b1cda7ae5eb026e56b764572677
                 74f9ca932996015bbc82612158e19ab909 000000004275cbe086de67f2d178ebef8568168e63                                        147f6272970aeecd2837d44d9a0bdb5eb9cd0421874465b4ca3118
8602       16173 6823c7048948d8de1d30d7ee1cdca0     abee74e9e8e72d12e02efc                     12DG3zayYhSnpRiXFB6Qee7GU3WAJnpqge     0f3b99eacdb0fc275c2aea
                                                                                                                                      04e302e2b3850588f984e133c0912504690e4d376ba65c3d0b998e
                 b6503d8d660323e91def37bdeb394dd14f 00000000e4c438810b1641826ed26d81831e953a7                                         177e000142fba254b812b11e0c437404a77707a9d4bdb3afb026b6
8603       16175 eb9fa1faf009fbc181d8a33844a4a5     d505190f4a57711a5e64819                   1CaAZFvUp9m1N8pSqUfDWoEY3sqjW2f8hh      a99524d607b6479f90ae7f
                                                                                                                                      046d8bd6c4ae8fbd4df022ccd51f2a6bdf04f570ff89ac765192276c
                 9ab452fb9448fbe3aed4787c9c0b63ba1b 000000006d235093d6d1c10a65a789f1709f79c05d                                        3759672f44aadfb3e9c523d6437e22c8c009d7a9ddbeb2472016d5
8604       16180 dbc7d711f95beb4607814c204f6466     66c6dbc475f17f71d85515                     13Whk4YqyakTF2zmQRry1uDJzoKitTpduU     abfb77b92f64d0086d7c
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 480 of
                                                              913
       A                          B                                       C                                             D                                          E
                                                                                                                                       0422279d1ecf670081f05fd522336aa9bfe3b241a06977ca52f5089
                 449f83122df99b354d51e2f21fb3ef40f54 000000006dc9b87f04c0c121f2e243e020d1dd9446                                        322ac78d564dea3d4a9c215ad95975d278d2fe0753b50b87bc3c6c
8605       16182 bb964c1927e7e2443154f29c66b0a       2886dab5ffd5c0f4d7e5f3                     1GgufB2Naetrt9LvXLhAexVs71kH9zmFUA     effd14c5bb8a1fe1481ce
                                                                                                                                       044de54c4964d3519353a195a9678a9bea8413539914b576de071
                 39d906a1815129b99b450c07d9a321949 00000000e747a7cc6155aa614b87704dd768c3c261                                          8baf3ed739343339d1b7d63f8014be0c636e285fd1aa0977400db1
8606       16184 256a672651664292e4e028898f98389   7a6e0923ee9f844d50fc12                     1ARhME8wB81EC9HC8CQsC1EMtQictzK1hW       61910a9b455925aea120c1f
                                                                                                                                       046e0fd3fb2123ecbf1f69457e90a76cdd3cb1424a7912e9e645810
                 05d3e2f9c8d6eb768f3738752fc87208e8c 00000000a21a21a961ea7e13335f1d76e583a0d86d                                        d9423dda4e539772b97865a3f9c8ec8fe6f2d12e3938eefaac60b8c
8607       16188 525a662ae5cd3c1ae65b8480cb357       d68b6a17bc45c1f235fbaa                     1GX3vCuja9vXbRGWxB5dUY3Jjnh1jWmpst     8010c3dfd0b6d0f64df4
                                                                                                                                       04a88d40ad05bf10a1f852662a17c46cb8d98fb9d94335dcc10693a
                 3328d0b11ff27e76535a3f9dea5ec23387 000000009d9f4a2e0166323752c2f080cde56be9d2                                         8860d2401d27e6cecc51264c8a76ac63a61e7a43bae016692bdd90
8608       16193 0ca47236bf6763286727f32eea80d6     0ace5c41d1773dfbdd2bd7                     1FRGnZorkiztvcxnLanaS6DsWTVoBxY4wo      39e0aebd9fc4c24deaa25
                                                                                                                                       04ce6305a7a112fcdbb2c426efc4e398e7bfedfbe3cff0d80bb45cbb
                 58696e0d0930c9e2158e1f31c6cda628b1 000000004baf39d415d341f4de122347181bac4c25                                         2e59c7af33948ce3e2ee8700b61c298e02766b7534438e72ba8c64
8609       16194 274f310f35a5e647e36897edba8632     e19e9c6a389bc95e4b9fdb                     17AGtx4LdwsTofFYGnHggCNpmsGob1iNbA      b856ef41a0d6faa67297
                                                                                                                                       049f60c63c872a6dd1f987f0a00114c7a1a6a54accb0335e16373f2f
                 a5d2b273d0629f2747a721ef1ee761ef22 000000009da141e30eeba3ddafba8c1f79ea5b788f                                         ce0cfdfc96bb4ee8e433ae78d0ffc515ad61fe88fa2a971f93aca49d
8610       16195 2132593a8030e716aa2bebf33bdaaa     74e195793d23e20cc0f573                     1K9T4fvWtARmYxYQvddYmgEQZxpGPZcUfU      30f447de0dd4ca5465
                                                                                                                                       04ae60c520316f42c6abd761ffb887ae62ddacf6a506b25a0d84fd5
                 83e684164a1b5a216ee777be88627997e 00000000236a4a6363d25fd80318dd225e2700532f                                          8302fc76078a7f4e0c631e9e56a8d1eed950f6e4ca81a0f7841214e
8611       16196 a2ef37e10d7114674779fe40a6d21b1   fe4d23f8b4e31d985b6658                     15MdZrrW2MUnLqi96YLJYTXukN6U8eDJos       709918353912ede13e9b
                                                                                                                                       04146b854dd58bd0fef84b039cc15d8abdc45cb8dc817e4a223c675
                 f770d9adbeaf31c9c8cd422363de95308d 000000004fd3f77ef4517a0666839a21dcaef6d2b8e                                        87cc468f5abf5e1a2f1e35776937541a75a14f6c49e41438bc85042
8612       16197 1d7d14b321314bd67deb13fd46344d     b63babc66c426e10b5083                       1MRasefAk9p2Xg9cAadLGU4B557iMepHsZ     8de89c1f71dc03b21339
                                                                                                                                       0495b205ec5ea2ffc038e7daf581c7cd2a88648ef6963838fa70edec
                 092fba9297eec1637cd3a28152c8a8fb08c 00000000176a1c7f8378d59f27d8bb03363e7ee217                                        22da82fec508b154c95f46ba7cbaf9ada686d494b6d8b3b2015131f
8613       16198 9e410718b8abff271f9b40821603a       5682150885d20e4e7009b1                     1AWq3cpY3PZvhHTgsYgUYZsbYmTjvmeYJQ     1c9e684789f287fa087
                                                                                                                                       04c124644f8f9f4c397cabcf05138f8c1884a32c2ab68e2a212d66ab
                 8f73f183eb6a012b8589c811cd06f45996c 00000000fe76f619c5d8ad7bae37f113e98dfac745a                                       7099fa02ecf27d4c476f98e5514b6d5047a8c97ea1fa7dd05334cb0
8614       16199 dd4a3b372b1138fc7d03ed1f5b98b       e4ef8e717b3214c2fcef4                       19s5wdwWJ7r295ZtsYFzdzK3rttsenbaQk    48997c2ac315a872861
                                                                                                                                       041187847fe5c314b0a11e64689929b84e8c6b516741d263d9f058
                 c53cb4ac7b3e5433a1f34d0c824855a81e 000000008a27b1e1dc69baae5c20aa1c1d65d446d4                                         b45dea6953ebd396f695807b8ecbccdeaf9155bf63dd23d7744f5a8
8615       16200 8d0e22f0955fb5d770fd10c7b2cc32     5556fc6069446de10701f5                     1HJF7oEqNU19tp8ZGFzCAYj3dYcgp1REy4      a562f023bab1237eaf833
                                                                                                                                       0478e06de6a9fbeecb0582e17f9e677441f0684d33844cf34c211b3
                 c0c6ccba81d2e80eec9af38ee7ee3e74c9c 000000009f03176cf02ec0e2b253d77a6373c1b757                                        771828ae18f5d0197c175fda3460fecfb496b069a0c1a9d7d1abda1
8616       16205 136811dda271405a71380ac29d5eb       174f1b11ae3f6d2cbffb57                     1GTkeXjE6J4B2PWxVcorYxdAn6bupXLvFJ     f7ce1a6be8924a2791c3
                                                                                                                                       04b7917b448cb8506f7612433723281486403921466b7d7bae79f4
                 e0206e6fdf615075c5b541cbc92aec30730 00000000a5f17258ddcbc5f4bf82216490f436cbc67                                       e29392edfb3c8ecac81503bd8dd482e893e465d24021441b83afe4
8617       16206 f1f71a3bf0af9b75e73a444e6c67b       b074e373da01f166642d9                       1DDd74fnoNDqPsGT9Esi3saDvfwGPkt2sa    7bf50b8c2a027efebd95d6
                                                                                                                                       043fac23bf80a41074d62b3111419af38bcf899deee21b70a96c1de
                 e132cd4c6a343232dcf8d27cc84ac781feff 000000003a6744937305cda3812a1326d85104e93                                        4621ae28c06d06a420576f726ed09e655b8974b50072e1691a0d53
8618       16208 f7b09e35f17d8728ff488eb9d196         da9e16e2ac77265da796513                   189dFT5SwcmXjSpceodPimrLpCnH87RWE9     9b503ac56bfe4112eb0ee
                                                                                                                                       04678ca59f347c498b8931608fb208525210a06f94613cf494fa709
                 2e96948cc95c3522b97531dfd66248f72c8 00000000d0761bc438bca1202dbe093d72a3adadd8                                        8b210d45601b21ded4b8185fe8b4e120ebd451220f76392d19e773
8619       16209 51b41d9be63f93a451aa7be1f5585       7e506132a86aef74b5343b                     189egXKNpxkro6ndQKRQguU3GSUgTyCM4C     c15a8ff7c3a89f73e54af
                                                                                                                                       04c51490b43bbe45301885c83e31ce27a54fbfba9841a19455515c5
                 766b4ea9a61b44cb2e9b20e23a752b330 0000000096a78b157fb44bdcb35521f3fb6d9cf5fa1                                         5f632fadcd034af01d7be5ca94f4305363cc4147c8bdf1ee85f772d8
8620       16211 ac7955f87ba7f634dd6096f88d26700   b8fb03829b4e167947cf6                       17LCFd4rF9cXAMU87mC1kXNm8snS2k4bLQ      2060d5e347ee77d854f
                                                                                                                                       04e580373c593201657888777fec39f7f4911ebc14de3150db67839
                 3ffb5585b3a9950e237f80c1cbfa4fff5a98 00000000af7f8652ec21fc32c5e85ca52a3e2c56b1e                                      3d4048557dae219fd4b0072264f0ab389766f89e5cc0780d725890d
8621       16215 85add4198a5f08fa2e7889be6bd4         7edefb8e8cef96dd0fbc3                       1EdFZbZywfLZYwj6ytW4cD927sZxuJPdvs   7d3f32b4ed00734c9d70
                                                                                                                                       04b5954621ed434d53a490becb263b9cb5afc7337f0335c6edd6a58
                 26a3bb3ebce7bef1abfeb23e9424617d3c 000000005ba1b45c040ca013f9167d55e10844e85b                                         3c9487d6734b1e221928d2c026fb6a3eb332a3cbb22bc5ff4288e45
8622       16216 658fe29da575e79a1ccf26c6d04a0d     233dd5d43b3fd09065a5c1                     18XWvdDU6QDLodvyV2rfLpP4aJzXAbD6ze      e25849fcd34efd66c979
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 481 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      04468482910d180af69df320a724bc587cbddddd2c83745dd46d4cf
                 2ff996337ce495f2a25acad118cd9fe4c2ef 0000000079e2fa3a8aaf06d10eb18838bb565e2ac4                                      937359839eca6c28a7729ad8fcac62756046a5ef683eec8a0b8622c
8623       16218 5b3a65d23391bdeef4a6e0423e8f         547dcf3490505caa79b0db                     1KEVKtgWf8Ld7PTbueuYtYKyRskrBAsWCV   4bf9e5bfea543e15ce2b
                                                                                                                                      0401e5d5fe4d65f20db6bd7e2ea70fb644e3a14e640c74061765ae
                 ea5c58b8bd76356d839c3f57a11d01ea9e 00000000ce26967abf07b35d29ee1040892d9fbf0d                                        ae3fa3e8c380c20c5b0c83daf76d7bdf0231c2207ba8afd6ad85ff19
8624       16220 a80e91bf4d2c38a5ca1d4350dd16c7     43ed9b065fc155440e8410                     1QBN5jsQPsacFs4p7uaizTcepZtx6nFjRH     917b97eb40689ded900d
                                                                                                                                      04cf99ba1a428af16fc1ef973e859445a2f4e7bdacbdb86055fbc380
                 c2457c62fb5c79145129b9e15d8ed125b4 000000002e324a895186d0e51e52da4e1401684be                                         6211386df45caf16f41ce4a78084ab1ff5deb3f43a063dc3d19b1e38
8625       16222 72a29f655a3db3f4b1dd03b3048c2d     0b323460b284aaac7f5f7cb                   16oJnjYrCdupJ5gdgFnUByUjQ7DJ13uGSk      fcc978496730e9c79e
                                                                                                                                      047e124509aa44cd57ea35f6152ed13e18ef985e5064da17c80ac2
                 7201a70ca7752a581dcd5d2337c125a1c9 0000000004c0e5a45281ac4bdfbba86838b7a59818                                        6099ed2cbf31a8c8f2ba6f931d69aef3f219f786a3e6aa3d63685964
8626       16227 ff43688428bb01606c3476472cb82b     6a81dac2355f8b070368e1                     1K5EiDYpH5dKcznuDBiV5VHwnhnL957sGg     2ef193754d0da50e37fc
                                                                                                                                      049bf1735c986c414a8b1d4823b2ddbcc7abcf884af4894e19fb13a
                 940ac34ab18128eb09416b90a00ecc3076 000000002d975ad156cc0e5711bcb793bd2b8d019c                                        e00042c8b88cd5fd94ffc6fee6d7572a7c087b683739225e2f16b9e4
8627       16228 3800bf188b9600478fa39876734c8c     2d1117901b3c77aeff34a8                     13s7q8qPJxig55aHwnnTkXBEkrpQpmCQxF     c72d0c579f7303a6644
                                                                                                                                      04411f1f54327d2d2613c7dbbcaa6de785859f928898111efb3fa36
                 e1733b33c7391940662bc72228f0ef416c 00000000156ad536d8bd5345def7dc2122eb80413d                                        10e4de734f303246286fe2c5390a1a22f43c34ead9eaaec23a07fa5
8628       16231 da6236cc05fd8bd5d01239ca145925     19f55fe5485dd6da5b2d4b                     1PRLNnyDk1A1yF2QjWLur6RZD4VFto7t35     9e8c1b0f3310833759bc
                                                                                                                                      0422d1ceec6f9002653191b1f5436895c6aa80079403d0a51d5462
                 d829e1d3ed2ae6cd9e163e4d0cbce8426f 000000009c65f9d3687f2418eef0a93a9692ecaa1eb                                       3bb099a3ee3021632765ef74e6c20e46ae3728eede23c8c972b0f9
8629       16233 5c1012e0e8e593f83b1b392004d856     e1cb8c4daa72690b6ea7c                       114DGV6M4epcgB2GLz2S8av82bC289YQ9Z    191b9d4865602f4ea1500b
                                                                                                                                      0446f6e7582b1da67ad11b20d188b7a24b96663865585289858686
                 2eb8483a5c9b45e6fc0e4a05e41ec4e97a 000000005c45e6385f0e688b4b4dbb34ec734bcde7                                        2ba6e321ad5139cfafb855aa34a298ead24307f6979b578652b9fd1
8630       16235 490ef5930f42c921fb28be322dd260     8091b03fa12fed4b075ae9                     1C1esrj4S5bi9YARcc16jVhVffGpyFeC3R     e7527b53e29c455af704c
                                                                                                                                      04aea6832d2e74e25edee40c492c9f298fde30154f2a53094be2337
                 8884b912e18f94b2cb451a5685d4768fd3 00000000d599073280c7a54dfd1f458266df96d044                                        c6d0d1c6a05f852c6146196645f5eed7e91c50c89b242ee1fd6338a
8631       16238 61d1e86c3992d9fca30535413e6128     3493a9d2407f7c6e908ae4                     16W3YXecsZPtNwqCeBsDs7MHX2xZ37QWKH     52a484e17b313e0d62f4
                                                                                                                                      04eb96ae996014c2f20479b1424732cf872523cff83d1bdbe8d918d
                 e1ba00aae035b7be024d17fed8c6d49ce3 00000000a9f7c09cf2180026508ca1491c3c4508531                                       381b70f0b8927ff6f33a899693fd2e70848d2cac20134ca7fea296e0
8632       16240 79f74563e07bf5672c84a0c7c0d611     f5e0bad0a0666bdc183aa                       1AmmKnq7huZceYEb2F9MjgCXKRWFs3Tj5V    e47c205a2eda59e3582
                                                                                                                                      048fafe068dcdab0720f15f189cd3c994932aa082a2e0223cbf82191
                 1327bbcf6a399dae503edab971eb97e721 00000000489e56f50924a0e2781f0fc18b51358add                                        acc5c7d4c7d6eed19a9be700b52e05a368a5f78ae87b6d89cdbb32c
8633       16247 1f146f271b79d5606489db0a97f1a0     5f41f3bfb1ed3d66c6eea5                     1R8vAfmRiARWU8KM7ebGbHB7TYvX1sWav      ab561bcf7de649487a6
                                                                                                                                      04204b2d947abe462e664b72999b7b9e06b19f2ad508e4edbeef2c
                 f63d0c072044bf2ee6c06163bc31c13a685 00000000ffeb2708cfc0aa1b5db3a6eacccc9112eb1                                      dcdb292e49ff45f025c51b6999e82698245a747191c4a3d1b67877f
8634       16250 75fd83e8c89da6f09cca1abedcc89       0cc0de2ec3e98c6c11a7a                       15r9zJ3U4hhxo3jZo5zEbq487PtTsetSNx   c6eb451978499452db0b2
                                                                                                                                      046625d6fa9752eeefff005299a5975b6a6c13046a97835d2782037
                 e93378b7501df1b18b73d624786109463d 0000000045b7f775d7806ecbdfa03170d07c4bdccfb                                       9ff312c5b71a131f6d2cbf81b47061cac3a4e15bce962764f6ac6dd4
8635       16251 9c83fa6e2e35ca12f2741f9d8722a3     a1d07cb8994d0f6e06cdb                       15FKTpy2XCbT9hoWD82HbuqZ586HThdSr4    98b61f29ffc4943facc
                                                                                                                                      0483459c16d41862b80f57ae703a9120af8cad2ad31224af3fe6dd0
                 728a2651fd1f8b1b61be2f2403c2efdb5f4 00000000523a6c4c8a16fbbd4a4466f7a702403875                                       f6162bef0de0af657aca0d9d94fd86b3aee94c9c36675df2fd5623a4
8636       16252 5b3e7e218e1753e0365e7c9ac5b45       922775250c2c403b66206b                     1LTUVm7m3gML8NWwUiQFvyVq9xFEns9pQw    b3a1360c6126e311aab
                                                                                                                                      04c134207f57ac087b38767af2d7ae263ba12d4ff82c749f158c3c72
                 2f0a8245a7dff911c61ef075a540720eb79 000000005c549727d240e6db6b3503dfb11e414612                                       0cf3f1d331b34ad9df9879d1807a9f2d41de9c5df37c9603accdb69f
8637       16253 9204bbf20ebbe89f9d71bba641c5b       ec5ab3b7e01a8270b38b44                     15zC8QZChfWGL8x7hDoHrFWxgXyFxTC5Ro    83203d180bfc25892c
                                                                                                                                      04a69c878a767f05f28daf3a2f7059cda0733384196af03fc54d9404
                 cad9881c063a9d45e17f712434df813f3bd 00000000615f0bf5132bc52bc3e971a4e181a367c1                                       3106b8d29d1676802d81eb4da1f3581a35084cbd519871a6826cf4
8638       16254 74f9dc8227024db4199f56f9c550c       4795f39fd9173fc8c0c7cc                     1GH1MWLVCkWZLp87HVgZTnA1kALX3MAM34    5f0a255b17d7237356b9
                                                                                                                                      0420dcbbca829058e22a1ff586573c35ac84d85f01100cdd99d2882
                 98417e898fb8b0bd259050dff2fc7573699 00000000b045203349c79ea7c1e4f3ce86a29faeae                                       eb79dea147762aaa7077da38d64df38c629429ec8a0e7b810d01e5
8639       16256 5fa9caf6abc7829a4ec53585217b3       8c15d89be078c0c6ac2645                     1L6EZtJeb9EN2cAL585UoJ23pq5eVdJkrX    cf9e4eb5b118d8d3a1cb8
                                                                                                                                      04975fb67e5f3ec0c6af57df8c5cd94b4daa6c469fd8e2fa1a9be036
                 ecf077fe84e74ffe39f6e0d6c747d33e7a7 0000000042f6ae5cda798280de87b62da738735beb                                       a41a2ad30c99b73bd087582037eb5f8950884ff6ddc5b1ac6996675
8640       16263 68181aaa3e5a6501a13914f2657e1       36e33533dc8e609a466e78                     1H2htYrU26fNN4H49EpRjBM4zPF6uf3DgW    a6f346fe9525be128d7
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 482 of
                                                              913
       A                         B                                       C                                            D                                             E
                                                                                                                                       04f810b3c1350812fd71ac17e65a4b15bc8714945b03df7bee0eccfc
                 22bd3fa001560c1b9fc3f5c4c1f53ad35b4 000000009101f3a38431907ca7f3d5a4c1f8350b904                                       49e12497e99e76250b10644926bc5cd9816ff75df9ad32f35f889fa6
8641       16265 85d1c58edd2f0bb6ddb930074772c       f1cfb3d1b82c9db48badc                       12tDwhedtbU5B6x2DQpo9FhoXFYubZQXvP    b29a1d696f51afcf0c
                                                                                                                                       04ff25efaffb7525c9d818cd8b7f701fb63ca172e3c524b94471c9d7
                 cbd792ba89770388cafe38f2b63cd910db 000000002d7bb28f1ebeb69c38ba73adbe1074dd52                                         56a37fcacf015c5428ce195ce7c6aa8d6778c8b03ceec84a59581c25
8642       16268 db89eb2c07cffe6381832dd9a58cfc     7065cad02ca15fa017c90e                     17zZ4i7mqhHDhErayW7zafhT6FVQ4BuJJA      74c0fc844914d1e58f
                                                                                                                                       04e69027bd7c9acf3becd2f1996575f1e91a3a476fe01ec71ad1fbd2
                 451461355a84a9b559ecbca276678d8c78 000000003cf333476ee8c4f45128562dc7036f3fbc3                                        f1d7c15265ba65e54f5028478c28dfa4f02e850f18c7b65cf8b07098
8643       16269 56ad1864aea18777394d997d9825df     54bef61473b888f616e8d                       1DFtq1djveF8PK5NUwP1c4xVUQduP3B8U1     a14bce5e309f5eff65
                                                                                                                                       045d777e349a12b330e45692428d16f3412b1e1cd637c95d7282c2
                 09135322684d25d9a20abaffc4ce247fc3d 000000005b2ff6e5fe6a8a680374dd7e8120a130d2                                        9106b0f567e38384cae6e1d140dbd147dddfb6c5bd8781f84be1326
8644       16270 1f757df01501853ddcdaead66d060       2d2fd0e6ecc8d6352359d9                     15XZVQRUJT5L9cQeJf3kn2oqtnuXc51qMx     2ea7cf072275156764a63
                                                                                                                                       0429d99bc88af52611bc99bcdbbca21c67161e6d5709ad19352dd8f
                 9f1547dede842685a5eaeb74b6810746f3 0000000042c743e5b7a4dafb512f7c37b0b1192f19a                                        7944eaca4c7c823b905b350ba204679ab68a1b5ddea24d509e261f
8645       16272 7eabd3d7c079a4bee005f43bb523d4     12e53c3fe2c345ac7a9d1                       1Lse9BVGmuMVgB4XbY5J3v1T8JjXgigEzr     7bb36e5937497787526c1
                                                                                                                                       047f8bcd2e607cfcb224409a625abc68eeeb051243230b74ce6c6c5
                 0ed0aa4b16914944d7d403cb1c7c8c8fd6 00000000a658b4a4f47146b5196ab3764d339cb0e5                                         fed25d7c860f61fca1d5f5446c61d227bc23bd42d4c0706e2dc9ac25
8646       16274 293ab67a5a2b47c7c7659f32bc5e07     5fbe5569d3e3640c69fdec                     1HxFjEUxRNJiWi3Rx4cX2nRsXRSk9WoJuf      74d4177e7a631a3cdc1
                                                                                                                                       04fd49b7f94a8df993fc55bae7007e79c31fbdda405489dafadf5c3b
                 1e367785aa6ed92ec93dacd79860b2069e 000000006c64d62a60cd33dc8b3a60be76f9fbe36f1                                        fddae7b59ed4914165540a925d04c664ea1c605f84a47f7a00b4b48
8647       16276 9172bdc3d3186856601287bc27026e     9e3b2e6cae4520f6c4315                       162HkwUc14yGmdVZZm7EQ9HnxEuox3xUQL     9cff8c0513d10a9bee9
                                                                                                                                       0405f2b820727d53bc48bdd5096f32ff0f088e54159a347c192ca0f9
                 e24013834d21d6893c19552b21ca623d56 00000000d72cd040d6fc91506e9fc4234854681d04                                         c5fe2ec1e6b82900d69e47f5cbc6b64628639b83636e043b8977f8f
8648       16278 379485717cf76deac03bf5dcfa218e     8d03ff5870f18b23da94b2                     187Bf8fjMbXUotLA9T7sr4PnxRWtJJW6t8      869c6e1e086a2f5ffb5
                                                                                                                                       043ca30a6ea3712a0e63b9ce039a29134246319dd9d1a6d41f9ae9
                 3c0318512f24218ce83aafb9dfe778691ec 00000000ca4413fcd733b6259ac1526885536e24ed                                        51b4fb1eb5ff2842179bef74e1aff3ba87612476c92ce8c5e76802df
8649       16279 48f6f7bec47254ca1febb59058a99       abcc2fcc1cc38b7957d935                     1E3o235AcQwqB2YFcQiTwyYgfECJakeBpf     86541c0819c96732ec04
                                                                                                                                       042bfa0d92901e63c6118f13726a0d7a62b4cf43bc4214380ccd306
                 d2dc255625c71e085507e8776b68316e02 000000008955dcd345d0dd46d4ad7041d6cdf74345                                         d517ce313e18f6006c5f79bd49802af6850717a50b49fdb5d736a1c
8650       16280 3437440d11a90f8d5fd75eb1b7c0b2     6c4a2b6d964215cf2540ce                     1Q1eiYFXgEVrDffPfKHWjPvo91g6EGNGwP      0ebf819484efd80db452
                                                                                                                                       04c2b982f950a09e5ae433f0d14086d6c1cdccfe6f26d606475e528
                 0b4bf0e191a6743f3c859febdc85d167ccb 0000000072da762154f42aa86acd8e54507ea9bc6e                                        0b69cb1aa06faa5f8d1d80aeed47f146a06cb710a00429cc0058592
8651       16283 8071716a22309ecf08af9b6f7f577       3d53114088af453055680e                     17CvN6LV7Samfq2eiUvK93Qtm7kWjx35dw     cd4d2ce99b4c454576ea
                                                                                                                                       040f7c2199ca4ce63f5d41e38643a68ae2e93920436963ac7a55e59
                 ffff1fbc3b071e4b62f0579ed84084e12ac2 0000000043ad67c971b97ae165478ce5d306b84695                                       67ba6f4bf76264d348b62bb530e103642ac3b0582e8733aa422138
8652       16284 464fa85389050d2946092e21b39a         55b962623e697028dd805e                     18rKHRHVMmLfXurzaZBjzDs73Dx4HmVbjy    4090ed058344c439f69d2
                                                                                                                                       04debc4fb0ba4eaf1f46bd0742bd295ff27c63cdb4b6cffccaa45d071
                 ece86e39adc6bc6e295168ce676d00b8a2 00000000a32c685aaa574574bf40cccf8e44bb0dee3                                        d8119013676da0269bf60301fa424ff4d201cdecbbbd2b54216cd8c
8653       16285 898ffacaaa5ea553d8f81e46181357     bc564c3d022b70513b710                       1F9FmFSTHNsu7jron48aK5zM8DybmfTDEi     9faa69f780fdc26685
                                                                                                                                       04a95ddc324bcab30d7005c8214aa6c37da23ed041d1bd2f15e30d
                 efe1bcc033cd1af81b14a0f3ac8b4d07a6f 0000000020f037f8f45f0894a2b4fb1caf9cc5218991                                      5ab279bed4fd5b63a97390b5d728e7fc2db7be52c11f4fb40fde870
8654       16288 a228c062d10c16e11fc4b78075d62       896ada737c68a1b8478e                         1Am3aqFVMRPV5Aec3BMAxWfYPwT5P8NY3i   d0ac1d781b0a20c3423bd
                                                                                                                                       04c6fe1dca7c872f1118c46cbf2e15c91fba7e3049424ef2f4735f89a
                 daf79a9b41ac2dd3d2a1c70312f56b75b6 000000001e6b4ea244b26a08c667be6aa70bc1ed2f                                         ee0ec22b350c24bd34669bf3fdcad3dcbcfd28c4ef0baf2392a08f3b
8655       16290 6e7f035410ae84a2e70ac21a8917bd     f01da92597b6a7f1e6fa16                     1PCVcaxzL7ig6CCF4W7eu4WZmjVBc8gaNQ      d7deab4567c77eb2c
                                                                                                                                       04e4b2ad5b642510d919a00a6442ab1451cdca58e6c886cf2f79eb9
                 35f9a9b47d23f31818b072cda9bb12c4d5 00000000590d2a9cb029fba2c0adb14ed5f5eaafe93                                        34c6a0f6b22381b478522dcc9687bc57085ef1137989cf775dd8722
8656       16292 4050581ae939083bbf9bfefe756845     721091bcf514018440375                       1QAVCRPD9EmjXZJyucXvqri27JxMiBtet9     fac49bb36e1aaa74b86a
                                                                                                                                       04191f8cf2324eac7207ec03aba5e0b1453655cd252bafd439c08cc
                 8e50ac37ae82c9b7a73c180b348a1352ad 00000000d728bacba6fc16d78e98d4063c8ca582ef7                                        8b73e8d64310d3b34a51e982c40e5a4b790e35dfeb28401d5cb201
8657       16296 29e930833100de2e57cd98c8f197a6     d59d8c67b6c133ba60f41                       18miLfBT5b6GSa9KiWW6SyJiJ33Cq1UHzn     05f51a56d324c1bb2594b
                                                                                                                                       0419f7b9d708117429210dde407593d5a956d111c8f1f9acabab1cd
                 356b98241c6a09e2478336b5ccf90d3992 000000003562782073d72fa1d316b40b5aeac22cab                                         7edcd57b136179071fa3533a7df449022eeca6f8616e21585da4a92
8658       16297 4c45a846dc46a95be9ae0a71a635ad     a48675bdad7cb26b32658b                     1N3SdYCnzZUfSkyEBRhjFLgun4vZmmgYwJ      8c8216ce91fe87ea9e02
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 483 of
                                                              913
       A                          B                                       C                                              D                                         E
                                                                                                                                       043dd2ad4ea857465ae5477537bf98fe9d17b5c99c18b1d25bfe54e
                 199d12c8057107ae04406845420c555ef0 00000000c6da6988bd1cc09bf0f64378342cc5e714d                                        65c4c8e22c8a1fd3cd44b053ace719b91cab0456abb51bc6cca8523
8659       16298 fe09f9ead1e73ca40ab7fcd2980d0f     bc20cc1c30260795002ec                       1BdzuuPXrQuFKbNwbpvMoX7MjUWrKHe94C     7f0d0793351d1b9aece2
                                                                                                                                       04e458218218a468b4c9ed283cfd499f9df45604f433736df1f463c7
                 f2efd8c42ab9b8b4bc96e3d3948aade1bf6 00000000fd1a0641dc932a811c40cd1c0ccc40fc5f5d                                      df37ca5bc6e9d951c3f6e100fbb6454a4166129b53d092f77c7da3d
8660       16299 de944c8896813b0ebccde96d1fa4a       0d8015ba740a380eb623                         1KfXejSkyWXoMTxZjHzcpqc9tDLrji5bk5   e7e7ba80f0b3416513c
                                                                                                                                       04ca3ed46fefabe1e79c40a2bbb685f7eb0bb0332c2be7ab5ff845a
                 a9a2c0179734ae798de92546c500f00508 00000000afa548bf23e3b430f407a27bb0e0d33349                                         acee02ed2061f4ec4b03fa9866b0fab49d08f23a3b41f09ee4bb54a
8661       16301 f1598231164d6c6f9416c4ad964c20     8655ad80c30ac24846fdaa                     198BjUJJP1oUBbeXJZ2aXaeEtDW3LJURc2      4e512bbaa49227d32820
                                                                                                                                       0404489ff883fc1749bcf9e9e78e978762baac6ea7e61eedfa893c35
                 ee1ee09e47748e71d4d412f4d09aa51ffcc 00000000201b7fb82e540151739640e319fc29e024                                        8e1589135a9ca9c5e03c2049a5dee8c0358f284ba5c79931ef6a428
8662       16302 754cfbd9fd3d0c5b6db1c0a010624       1688cfdd037f68b70ed5de                     1PZpYLB1gDwEohDeAHxAw4ZYHgae9WGjpz     990eec71e3ea6db9e6a
                                                                                                                                       04ede54c67c98d3fa082b029234c2ec3f72f1e8e25c75dedc9e7d71
                 485035c08214d72f90ac8e48f1bd320a76 00000000a9d8e41be2b8643eb4636e67885f6909e8                                         c501087dc131b0d5d15e41b6966dadd1136122ba9b63bb59e9f5a2
8663       16303 2e9100b390fb4d55f9dcb341f7c78c     d5af995cdfc11d8f63c670                     13T2KLakUJVvZtkaeA8bQoye5mp2cakkjz      e4ecbad14c7c1f0a130b2
                                                                                                                                       042f6a4f998c48821e392c46c57d3f6edb56e1060b2f43d138a611a
                 cd66bacb0a066bca33f85247ee565f89d1 000000009f020b096b51feeeed47973933ab74386b                                         e8ddaf72c0d094eb9170f475bc9e5c793b485a6f8a1feefdeaeb929
8664       16304 78562650a5eaac247d662d335e1cca     216f64d63f1312300daacf                     1GRtdJDHY223nVR3SVs1AWChzJga9o8EBa      41a9098fd7b3b792cdad
                                                                                                                                       040d7d68cdbbaa6fd8bd157547838f46f5f3b90755789a3919c7c83
                 65fc81a1abd7ced09edc2a1b32d19c86e6 00000000b13830f296a46d9f78ba8ca95d9463eb78                                         bfca5aba428d7a7f8af24243fcf69cd22c08c1be085a94fbde5f8347
8665       16305 70b63adf6b4f216c9240d6bfda10fc     4fa19021212c475897459c                     1BwUHNmj76SWEpxq2dDSe9H8Vf8o1yRriU      2047012bd668b881e66
                                                                                                                                       04826483a92d03c619299cebcf52a1e39e12a210a2aaee754d0fc1f
                 980bad65106b45348c7c8e5f710ae22aa1 000000003531e358c62a5caddcfefdeb56657fd79e7                                        553d239e025be6e6419a1c77096be346bfa7693fdb2af66b49f20c6
8666       16310 642fd77fdc39485294f03981ac8afa     6630baf65ab3035759fec                       1Q4aB8nEFZzQFcaDQ6hSeEKWP1j7Cgmk7F     8d526d6e741e188b207d
                                                                                                                                       04bb45a4c99f6f227a7af544999ddd634fc1d08be5836f437dda77c
                 54bb0d5d5d16ad046cbfaa953961e5ba90 00000000d19665233ca5070e3ad7ddd0ad43cb1f9a                                         d748f1bf306c3abed5d2920b1f0dc82ac41cd8f27c3365c219e426c7
8667       16315 9d98455e23ceab991457cac74b97dd     5dd5cced54119a72e3e103                     1QCKyiBPRie7wzWC2xQHU7fDksDunPmCmX      51e59867d1553f3fedf
                                                                                                                                       0406a4765dc67630414062f82d3f43516ddf4bf8a90bc6f4a66e264
                 42c09121cd0a58d9814b93b618de1e8ea8 0000000064a1cd4d10dd13ac839c646970a113dc3f                                         e70b1800997230b28e7f63e146be53edb5297b121faebc683befd3
8668       16317 5785db2e0c6be8dc77dfd203928906     4868d1c27ce32722781118                     1LU2vNBwyUgogdGtdeYp6WWaEkuZ1urfur      876e13a26d08b2ba1b3f8
                                                                                                                                       04b88ad5f1b4df8791451492b6d8913cd5e07b48889f287707f2d73
                 18a122656dad2d767b82ff18caba743b2c 00000000d0a85addbf6fd1f4d91edbbb6d5f78849be                                        c79feaa598579b6452566cb643aabeb005cea106b9dbd38e485e07
8669       16318 727c1c6a14ec0002587024382ea3e0     4e45f2b8b37facb492fb8                       18W6de6kCCjB3vcj6LRwnQpHBenukkR9Qr     11476f18537366888fdb7
                                                                                                                                       042c4310d9f69d02365f917aa0b19645fb2699cfcae01e390905685
                 f038bc39896e003fa9cf6d4427cb1dabf20 00000000ee6881d031e20fad276429ce3897916ede                                        577fb4110069a9f3204bd8e79d0116af94515318caf0fc5e345af5f7
8670       16319 4b4d78493db17d79a4db3c49416fa       43340c602084d00091cd0b                     17SwhDVsPtjP7A4RVrw1ZSJeU9nB189gem     7ab38e66e8a8079ba47
                                                                                                                                       046edeb4ec59967267c7134eccad4d4d5a3f4b798e3ccf89645c3cf5
                 27c3c3d4a4f8d2a43d7c7a225831b656c7 000000006801510e9a75ac1b41ed182542eed6a9cd                                         0bb72e7161f581f9e4acf252bd7988e6ba335b6aef6005c5a5a2cf5
8671       16321 410a4fc41e1c17e079077f6204ca1a     cb5f32a17946b774d478f3                     1CpUfBUFCVL3r9e5yZ9p2kwL5wvGETSbZG      471b1f41539affe0ede
                                                                                                                                       049b4efc142d988268c63286cb4184e057a2e3a4b95dcd3cd6d7f36
                 681bb79606e074d5def4de5370f35b0155 000000006b7347331fcdc623ba7f1a01aaa2970d80                                         bbdb625a96a5e8908a906e4dac7fe531ab9eb350bb061ff19c6df36
8672       16322 7393b02df3fa120b51958e85d0c5f8     c091cfbd277ee20231208d                     1NUku34UsvuoVbh8m53ztSNG2W7XDZ3XRH      b7e7927cd38e1dc51415
                                                                                                                                       04732b8d0beb4c6657ffea0aa69cfe6b03b7b806c450c24912a77fe
                 70707cfa00e7a943828c1bb1f6622ee5f8f 00000000cef8000c0f13ab4cff69b5485a5169ccfe17                                      44720143d75c59feac9a1f38a1cb19ca61f38e2e9d3ce92b3a848a7
8673       16326 04a273e7ed66082ab7fb88e7400ba       4c747c5e2fc9fc38ceec                         1GDfV5HQQ64VYhzm45McY3UZ5s5AzJR28g   8e1cac79fa3577d3ee2b
                                                                                                                                       04d7231fcdc26d2da290e0340ad92a9c70a9971eac8a2ece9f095e5
                 01014d8a3a551c0aafea205aff0652e51e 0000000041e47442ee9c8883416afe403542466c37                                         2cdd0d484c973cef9767d61ae07001bc614726164434208d3b98d9
8674       16327 3ef77e092f12ce9a81b6a16fb96b96     6a2e00f2607a2bb127e18e                     1MAaLHoL6e3ZGJ37fRHQHjeqkkFvDhuLdc      e38d371aa278bd4cd98f2
                                                                                                                                       04ce93e026280b7c09d9919a5aab675caef8f8c7644ffab457eb3de
                 8783103cf96b511a3155518bbf6cb6fcdcf 00000000ea8b814bf766976f40cc14f676c82f4d655                                       4d7e341d86d1d9175b82478bc16c2a32a1ab522a280454fb25e23f
8675       16328 0708efa7c33c388230a6ad1b24bda       7db20c4c5906ed75a3dd6                       1DYkQPFWFbA7zjySbXwvU31a41156Mp5MJ    0e47201aa1d501d3f4409
                                                                                                                                       043f73b85dc9d2374728101c4fec7cbf3deb61b06e128ffa754ec5f8
                 92396583ff07f9dff31d48c8d88a511f595 00000000a548766634940870c0adc86031bbe6d578                                        bb3fd3886e95b15fdb37a81ebe5835c263857b53132a633a5b3c95
8676       16329 d329d965a220518c15a7fd10edf99       275e591abf3728a51fbe74                     16ohc9UdtqBEMnZCXcnF9mjyJqLchS1HjX     c30e2c9e7e930d5f2f9c
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 484 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04290c10721e3c4f3f385a0c71c23b5b229477b595f791b0c502662
                 f2265b559633701e5b3c0369efcda7325c 00000000ff30a0d96833693f515cc9b409dee1b0723                                       b80fb98d04d994d442091ce0e857bb5e58119c5846c02ea1b26dbc
8677       16333 6d42d09d970792fd02ea4db4ebce30     97c0f5989148407bcde65                       1AcCjXsN2rg4Tfoy8iSka4RNvGuuYG8VR2    4d4a8d1f5d5177ffcdf7f
                                                                                                                                      044b36faa8a0fef8557cabb2fc6d0d7325a6ee9fb1b87dacebecdeda
                 d466874ebc07b99ca8ee20afb376ec13f0 00000000728a02aae0e14279ec3315a078e8ee304                                         4bcd7f4b681aa7e7914750ffd7a83f33c9a93c05af9e1107a9a7543
8678       16334 8c70ccc344d6ea2de7193c49f101ff     00439955dc4b61a7dd36810                   1CU7Q9KgeYiZHZfrCm49pMwAigFweq5PAh      55a7db771138fd7a15d
                                                                                                                                      045e62264da1de467b60af6249d5508e7e5fe23f141f0b3ac784c3c
                 2ecb756f8a549f68f7c2bae39f6440481a9 00000000da1d54801b2b472dfa648177987867638e                                       3d844977a1faa8db36a8ae53eb730c39707dcbf2a8826214b5271f9
8679       16335 2b4650bfc9b1529f36f98a1dfbc77       bf790c1463741c42a0ae5b                     1MLvvER4EGtu236stW6PNKmthAhGQDy4yq    f42458ce03af1e963cc2
                                                                                                                                      04ce4a586fd8d097a33f8bdb6f9f47935b178e46bb92c32b80ebe5ff
                 11e54442b727b25da92271ab8bbb344c5 00000000451d0c60bcbbf237c4f7dedf76bacd7ccfda                                       14e3a2109dc0743fc8ca1bf51f8e6bc92bb3853ac1271e9c1650650
8680       16337 ab6c6d6d5495cdc7f8a70f560c0ce22   97288bdaa63ca499e123                         1CC8hr4WAbJzejHDtdcGyCkjx1rKsoRTZu    9bffe1cc6a48d34215a
                                                                                                                                      04d233506e3000f6f5a12732a0a89ad929513a3af42055d814d45a
                 d588182c52e1880d0f001bd0da23c03cd4 00000000b6b23f37dbd2ebacbeefc25ec0473e0157c                                       72a048747cdfb319acde8d96dfb6151b26b3b33075db55fb8d7686b
8681       16338 e5ce5af263c358fea0ac65af5c9f0b     b9ec9706e39aee1568522                       1DXSf4856gP5JBZfT8o1VqfqUAaJaqjKRG    ef76991e715e53c25e612
                                                                                                                                      0412b05f93a2dfbafca49f15bcf84d2ec98ddaee850fafe91a70c772
                 da0f88357c1629a99bbdd841d4679b1735 00000000522626f9858bff13d82cfca3f088f3d39aaf                                      33b973814e28b15e91cb9b6458aa0726300abe119557b8795df7ad
8682       16340 ef670fe2749447745ea24b84d754ef     661dfe1c6616bb878a8a                         16CuUmxB8UTeLggomsPqUXUZjVbDj1TLy1   379f6453ddd146788f55
                                                                                                                                      048990381d6790659f1e5c72fb75272815411df6f140310ef9d9ccfa
                 8d3f46a597821ebf03401fd320405fd7014 00000000215cebeee9db50f8b5992659080ba88a57                                       1edadd1a4a83db335b88abb376a7714a5f74f3261f02326888c98c0
8683       16341 bf3feee3805483702e55b1c48281b       c001f748f74a2ad4a56360                     1LmpgHxShAMLVyJkeAKMxuEvYpaR93ob7E    8a15eea09b9eac1d867
                                                                                                                                      04274a0537798fb1eb18b5c65bc24efedbbcb2284e78ae78f37e077
                 aed685d9bc27d4c853e3d9a63b20bdbd8e 00000000db125190ab170c856d590ab9ba6bb5612                                         308ac95d72bb4b448d7bb33dc1f736906a2fa9457a2db3481b88aa
8684       16344 2c715b1ce65dc60a2906dde1ef89b1     07e518d2670cdf8ba50e5b4                   1GyRXcn3Xu5U56Nd16a7zKwMFNFtRSUxki      dd9d67fbb94c0afa00ed5
                                                                                                                                      048b7b893e20faadb18e2a200a30177df7cdf4ceb328bc2d5629851
                 aec034e6dcbf3ceede7533e6b9e2194a1a 00000000c45622f34feadc16c0d024363f4cf674854                                       cb88ff74719582dde6fd6b2db806dce2fd9aa4547f40ad95045b62d
8685       16345 2e1ac59dc19797380424356d137c92     4316b71f1b13446969c48                       17UjujPEETcamac9PqhhNKX1hy1AWsd5fx    7b7048eb842335573386
                                                                                                                                      044d147ec30560e34293e0b7d2f30b0ee5b5a0c28154f729a6978fb
                 c93af00252511ec97d225ac0b4d4ff1e94e 000000009df1a1d3114ba8b69d345a5a9b958cc96c                                       047fe4da71b1912aee6d92d5a103ebf2395901a6c864ff71f26a825
8686       16349 944f4e6a6c5e4cbb06cdb720396c4       eabe895e353ef2426ffad1                     1KWZAsXzanYavV6Nwub958U7AsHDAbBz4x    d3a5d2de918a3e530389
                                                                                                                                      0402e194c1031d11e361bc8a2c1958327d46ca94f2c8782988fbe21
                 f954b204fce90706015c232addf3ab5ec60 00000000cd3e3278225e66f811c57ff89e7b51b661c                                      6198796d851a404d64a38b866f2f480689487273c770edd7f5c90c1
8687       16352 aebaf19797aafd9d1401da1d14ce5       33dba23b8af531582daa2                       1GG7NJZREEzNsNVJtS4LX9Y3D4jG3gKX9p   6169491c8d90c0eceeec
                                                                                                                                      041e328e4b270c4236af4632278164209da0181aaed482e1c0a10b
                 79b8ba5f1f700afa7775799f7001db0a17e 000000008e23786bf390267e525c4df5b269e1d6a5                                       8205d5f489cfa6862042015811ca9f43a38b513f05a165f7a50b033f
8688       16353 d7f9b99abbd2009bc1c1ee1792122       95d3a308b7311eac0edb27                     15gyz1V58uUEP2mqDHgBE4Xi97pMoqbgCC    d39fc28c9960f1af5e90
                                                                                                                                      049a7d3049d9eef5b43b640e71e9b8d5e7f2cd37958f2ea83d15ac3
                 72ef847fdea0a0fc8296990e24bb373257 0000000033ba1d0d81fd44fd5b457031c6ec1fafc01                                       c2518cc221868218f205b177ed84b4b27f457a9da64efb2c8b33c25
8689       16357 29f80470c6ccb35126ea82b66e8056     97412f260bbd965c2deed                       15Vvo3SJKNUUZjYzMaJ9Mx2hhydUt79AkX    9887b8fec6d40ac99b4b
                                                                                                                                      04f300f82d784b13feae1269f1fb4b44c5d5d901785da9811230535
                 12aefd2d9ba99b6b9913408959383792c2 000000007b578c41f653f6b1e01c59690d6c377add                                        a544c19b74750e9336b4c6fba5881296378c31250e15bd7366eeb7
8690       16361 9262cde6b897650c0d57a2b934ea69     d330b8a0d6ce4231481b13                     1KaJN8wsEff8XRKgcMv8t6bzpfaudFNGdW     ab139edb8489d5131269b
                                                                                                                                      04640d1d464094ccf72ed5393f1a2e61c8f19fa7f6b6892cc54780b2
                 b5330c892dbf439211e1d54417f31ecfd2c 000000002fe3fcf6ab5b04b4de06269e57e194f948f                                      a8cdddc6e5d0dd98a264aa77aab2d7b6b8d833419941d96c0d44d3
8691       16363 8e0a4ac184cf91bc8b326aac99fc3       8066c2fcf74d0289198b8                       12DDwhkxdmk9xthcfF2DBUwDQ7yW4j9bpk   4db202986b445dc76f72
                                                                                                                                      04936a0f5e9e720640a96ecae347d3355bcfd10b1413e2e3cec8850
                 25439809d9a4e6b32e7d6910568b68bb8 000000003deb12b0a3ed36aa30cf3451ca74ef1299                                         099b19d05d075356d419bdc1ec334044e95ae50e70771c43dffca77
8692       16364 55d80e0e562cd61c636669cb00d91c6   e85447505f226065f03cb3                     1aueKV1vomah1Gxk2x1iYcgLzRyXxF7Lq       a9629014683a3a469de9
                                                                                                                                      04131738882c5f14be9b15acd31c2e3c6eeef368bcb8f9585133ed6
                 b2daca82c86441f2d9c9dfd7bb9962c0b8e 000000001849ad30e83ca0e90128aa1405a511b45                                        280a624cae7e88148b972d1700691d0c6cda85b968ec378ff6e58d0
8693       16368 6479b98458583a7d7ba35da53c242       bfd484eabcf52409f90971d                   1JACnoP5FUYrZgVDBUFcQ11Gs2K8mtGopu     ab5fa18f8efab2ac0a3e
                                                                                                                                      04d1faa70b278a4960dadd32276aa996ed7ed19caac9bb5a4fd3e2
                 76d16ba99288c3e8293ad0078059a635a 0000000006f587dddd93f63e9327ebfed7932c282e                                         024a2a1aa17b8ac9898c4e9730fe295aeb2adb527de25977d77c9fc
8694       16372 2c9f01f412bf4829d52a4aa0c1d91b6   9c787236511f65f6c2f91a                     1PfC4a5NxCyABG76eoqeK9YJMGCKG5NmJ2      13d82e310e067e3dcfc82
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 485 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04404926e85c0c7ed30e7ab563caa3582bbe59947b9a575dad56da
                 3184a22ddd902b1342eaebd327f5d5dfb3 0000000023bd6ef2437502ea5e5f438750ec3ca083                                        a6ff1423e616ab9252472a85ee22bf7938c8923d5cc4028f38e6496
8695       16373 fce0468a7a239876aa47f95c5afdad     e965f2d4cfa0e2db91b976                     1KMsfDpQsZfMQNpeWq4dEUBapmeMks2p9a     9e95f0a305b884fc5eb66
                                                                                                                                      049563109355ea9c3bb5137caea1cf612e0df6e9e9975807836b47f
                 1710e50cfc8d9a311c1f8244c808cbebc82 000000007715927f1e6a19cd88cf07bdb39046811b                                       8df64ef88c292dae4b9ea40fbbea5e0abbbc5e4d95763e637559529
8696       16374 8b80543169eb0b5b085dda4f1a4d6       d1a83c81b72c517d2fa05d                     1M6Dd2kmXWRGK7ZF1XxQYLH8FBNo4wKJYF    b878d3ae34c1b2d20f25
                                                                                                                                      04423e28aaf7b7f95bf3356c91573e449e42e2de6139e8163fe30a6
                 89465afded73438c16dc33e0f6280759ef0 00000000c0505d6a2d1d8eaaaf9c7ab0f368477c80                                       67cdf5eac1a058c6351b38a761788b3fccc14dfb7b297a6161f14367
8697       16377 2a63dab6188b03570f1048a06d5fb       ec48a403b937d1c8689848                     16Vyti9GRiZd6b1ohKQXQYNWDTbmfwq9jX    d87ce49eb2738318adc
                                                                                                                                      04f2ef85c4ee5e4c52a34b4532b54102ec59e04f31f7f5a4fc05468e
                 163f043f66a52188260ddc474e20d2c5a5 00000000ff59bf03c17b31033e75b3423bac8d2b5eb                                       2129c222a5dac3bd917b000c0e0d411e846cc207b3a6874e276bcd
8698       16378 0fff52248111133b69e5d948b087b5     0970c1e2a3bde34799eff                       1NaZsxq8aPspuY75QnNbhTTjtv75hkT2vr    c1ab9a1bb39cd5b9a6cf
                                                                                                                                      04f3af88438ceb11c927163bcfaf44907d2883d1b776e32661f2088
                 40067343150aa46eaa10e535caa5497adc 00000000a181802857286bfc1393e906229a7ce234                                        7c840597a76e3d95c7cb919f86959a31c14ffb0aa541c41116c4a5f0
8699       16380 93d38604a971af9385e2b689c22410     b1213cca146d643cd79f95                     14jHSgzWF9enwYAwnBNi3XigLAKWm4KGLV     58f0442cb1333f1f621
                                                                                                                                      048a340968a199e1c25385ea6b8ebf01994750bb6af8b21ebfbeefc
                 9c1bbbf925f1974fdf28ab46fd5be934f34c 00000000a0d30ae20db27db6347148830dee3c9c22                                      a1031e3518bb414ab3491987534305dd24f5b74b62c794a11dd5c4
8700       16381 46e7eca33eceeae71a51e6d619ec         e5f7fbdbe62235eae38821                     1Eb1x1pWVJ7Uja1zUjMR5yZ4wn89NJPQeZ   1c84ad89765796bff67f0
                                                                                                                                      04a1c0f18c13bfde047349a4099cceb96a0aca125d7dc6aad071edd
                 3ec2c23f70b31a46c48710e554ad10e580 0000000066284396dc2f9d0e1b94a7c3c1a995a39e                                        968166859e087b0f23c056268482a399430a372abfb5172609bd3d
8701       16382 1c262b71aa5d634e65b413a65aeb9e     e2adb0edefe524096db7a6                     1JY4bUfv9N1FNXPYN3immpNNTCKCjkTzHi     d50068e99710893ecb1db
                                                                                                                                      0474da71e7b15d5212891439a8283094652deb8b2d79a01afc9bb3
                 b44a3a3e7e6a4d1512f8560ec34a8e8ecd 00000000bcc8fa95c3b4398072def7731d10c010f93                                       c5548867f231bec6e993852eb4e13e1990dd9f377ca580068df5cb1
8702       16383 74e58dd77415b14c933dcc22444776     3a7c2574b822ee4268b8f                       1BHtqUHoyCfMJk79PhVFmcHBvvufrLToRF    4162f0fd1cb83d667bd20
                                                                                                                                      04f18b532d256828097e8e1cefc39dd9d802ff9d4123acd6d5ab5c6
                 ca428419f314d33e90424b08ecf9456469 00000000c6aba8b27850379b1ddc914644586c5531                                        ead000f3eb059a19aa1b546c7520edcd0c7fca2462bdab5079d37c3
8703       16384 3dd3f06744ea342f0dd2e065f4cf00     64b9882fd549fe1d655165                     1D2WM7vUPK38AXsHkRKH46VoDoPtVZA8BP     d4782395d96f277f259a
                                                                                                                                      04d1b97aa922c8063413f465e35218801fc0152b54cb65f06e4cb00
                 277a2bcf91cd6dcc5ede84a708d376d5c0f 000000009a8f91a1142dfe85be52e21375f4ab4952                                       86f7230bb229da6e73e25c1563a8448772dc38802e363528265a86
8704       16386 54b2613001ef60f79360bf2c41d06       18396d89b3e43d33987280                     1EKNL5HBhQqeisXJ1KSHYtEgHF1qtVMzkY    40cea6092492864efd492
                                                                                                                                      045b5f3e2de6962014f2376afc49dc060f5dce0a80a70e4c344a6d8
                 b3e71200b565bdacaecf2cb8e3782fcbd02 00000000bf5071b63e8ccd0a08f642dcbf8fb520b13                                      62060c77758566a85a9becd129d1aea664e6cc9b0cad5f66d762dd
8705       16387 2003203ea27cafcb9436e73c0eddb       5819d36bf7cfbc13468cb                       1DEBWruvMiHoK1wJkWSTQZYw7E8b5NU3Db   38fd580f6c6751a13eba8
                                                                                                                                      0432bcad59d6f5ffbbe9abb12d3f53e7dc3d8438275def71202dc31
                 118fd59829970899a90df9f6c2455b577b 000000007aadde94e6614d18da6a1c82da5ee7ab6                                         e9c543808f6ed61be0ff3da711c12daadb270e7df73d64bd5a9bbeb
8706       16388 56bf81ce73cfb3c08fcaa7394a3df9     25384a17b16af368129274d                   1GzZTZj8ag18PAMbeK6N2mYBxco2nYnCmf      47940f4835a4127edc4d
                                                                                                                                      04b81c96a9a1a60b1b568fa806b2cefa3816efed10132642eb40810
                 f1fd2d049e743583f2599bb97573197d15 00000000d77e4ca50fd4b3d9b1a60518d7161c06f9                                        e4758379ada146a6e3677239cd1138b858ef7f48d707577de0038b
8707       16389 24a43ed6a67b16bcdbca8b5d2c6e2c     089f1a34ccbfad38963c2e                     1Ky3ucRn3WLCnrFw97jw4r1Yn8avMmPpvn     69c59016cc2655388d622
                                                                                                                                      04adea7812d9ede050ac6e2adfb2b488cc76164c272f00c03f8feb6
                 241bc19cf5ae80b8bccd8f31f40786ca060 0000000093d276fb3bb680eb2e961f01170849b080                                       e491c70a0b99ee4df045b7e4be07a9a075b11bd98b621a9cf05296
8708       16392 35153828d999344357dad1ad66c6d       cd932f5fb67caa86bd7053                     1C7AgiZgz3JLgEHHEFKWbiwU7jvXgZynKu    7413590e9543030113faa
                                                                                                                                      04cc0d4b6ba013828f96fbaee3063df64749aeef3aa6e30a11c7329
                 ecd30a0d03b73cde29f30e6a665033e7ed 000000000bb041a1a5f0e3a5a8a9901919ed999168                                        6154142bc6b3cbe76ec8c78982f69326122e5da081428064f9d5627
8709       16394 975d807c41a5d338ef7bdb5cc0cdfb     7208034170b1db324ea19e                     13beYQ8mTdwVvxmajXbp9HtvVB26dHGbSr     74b7344b685f43fc1762
                                                                                                                                      04881fe1ad4d10e993e629d8153763b985cbd135554368abc2a188
                 98ea22e828c626996b485e491fdae8a1a6 000000008fe2be6c17f762bb2cb76604750d3f07e53                                       3a78da3e758d3448c2f8b9e482e0a3987ddae95c5c75e7639d32bf
8710       16395 e928f4d9dfb58bc7cc420f4d5d4438     e5b03fa4e2b971a2b89eb                       1Ey9AdJk62UVXccBpSsmnvf8y5XS678WHL    bdd3afbb1091ec283d7dbd
                                                                                                                                      04e8826661486d187b1e32062d90bdb3ff5564388ca0bb684e1b91
                 1e126c894aa518f7ae9417f753e38d512c 00000000781b934b999dd6f395a375d30fdb99d260                                        3970090293e442a152cfecea0de46d436e3df22b2c08a47c1b57e1e
8711       16396 0ae27c3bc4a8e199f5a701d58ec150     a6dcff4bd2e5d9019813c2                     15wVPekrBq3Z439hTpxtDUsz5LyotydSMD     9c90066f82c931cdedc88
                                                                                                                                      047624c85713e33ccecf9f7b7fbb107ed240e4c3416ea3e3a79d29a
                 df24d547a06763e3d60bd4e11b17885de8 0000000003298ccbfd7321f9557a07d4b7160bfa83e                                       cf8580233d0e1b32c315754eee913d40d685f0e274088f4948e98be
8712       16397 18b30ab84f87f4db2a08eb949b7f15     bcb3f56b956e6c884d5c4                       1gqc6YZQWPfSCEoy2Ev4EANPyAfNFMxc7     3984fed63b88597fb0c9
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 486 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04c7dc03aa2a6497fdfafedc62f8e49ed090cebcf310521fa778cc9c7
                 e88a21d7566b73c608fd32cf2669cff9a14 00000000799496e94cee8684a38f634da858202cc0                                       5ad2321bb8b7b9f4183277ca40030a2f234ae8c8e36140e9bab8cb
8713       16398 a6ee9c5a5b15a253fa9e69bf3b122       6ea1319279225d8d7348a1                     1Hh7stcv6mM1SiTtn6h5ZLsVVUdFDg7woP    6d191e2ef114a0910d3
                                                                                                                                      0488fdca9e6838194d0494bffa5f3c57c0109a3237c94ccf96e39aaf
                 0f0c3b7c0fbf23e1db2e23973fa4258bb1b 000000002b7e5dc397126b63329d68109329d12d4                                        49fc29e0f1848ec4a00298598ed0d7ae07d53d5b6c4eb42eb4de6c5
8714       16399 f22378210ddeba7c978e0f8889d6e       88ccc9f22d2391381e88e40                   1HPH7HdR4Px3HHVN6XdfZ37yRwThVwuSPE     73ccb37f45da4299059
                                                                                                                                      043fe17c6a430a5332b32d71f2081ac3d957c7f78fb71192ed92d34
                 779f7ff6e34c3da6c82371fea7d9aa92087 00000000867ba0417f786542c9c07f2f4d95340b33d                                      d928ee8816f1f41dc34f4e3b6b38152cdcb5c5e8cdbf68d1df1dab34
8715       16400 b17e5cfe66afbc1550af3853651a2       5cdd25c3a44591c1653d0                       1PkohURVgfYQzAB33Mmiy1b1MMLiAtXDhR   d25e254fd8f2f908cdc
                                                                                                                                      04c7044f6e2f81dc10375e9263e02dddf5bcdd963d983905876b563
                 e29e36ae5042297402e31c7587167ea68c 00000000f6824a04672d343e78901af1f736684f3b6                                       1455b424559de53204e1c52a46615b160c5fa5d7a53f90aeaf721e7
8716       16402 e44d7154598a03ea57068e5cd3e674     2cf3a873d862cd96d7c4c                       14Rf3b4kqfuhfQiTpeB5A6sKuQ7PFvb8Wf    7c3ec603d3e9d2672ad5
                                                                                                                                      040728dd69dbd68d968f0f24db3512edf35f8babd1b59aa01b2279a
                 89b70473426c7f016b063711b90ddc3351 000000001501118d74418a4aee34ba97e5bf86199c                                        a95fbf164a5c5910026cb73fd80fe55cf6893e8780850e8e57fa7efc
8717       16404 a3564e591664ac344ffda06e7a28b5     edcb7bf493a86ec402c6fc                     1BArSxAh1NSVhCJ2PxpPXbVXVEEsdjvgBk     26bdd0424b551e7b524
                                                                                                                                      048071b5a2babd9d133fd2879751701f75977e1b4c7c9db7c12402
                 1fed4ac3826200a915c80202d8a55527cd 00000000ed281d17b397f5efdb4a09c2d0465cce32                                        7aa3e7a6e7d0cc29017b729feff672c530e4d9cf37bb7cea58367d3
8718       16406 b2917c4e6c8320c405e94f970ddb3d     235446db3f0ce813d30c8f                     1MfwAo8qmcXD6eVQXLH7kcp3N3DR5DM5A2     31118c9795719bd15a6ec
                                                                                                                                      045b3b53908a72ec071b8c2ca7f32584ae0e247325a8a066d235ed
                 fe2c360d88817ea9226fe00b7f5215e4f2e 000000007fee4e7ebe288e558788dd0a96451e2c5c                                       f8150a78769191728b7fa78a1e5a195b93bca8862f63066a00b9f6e
8719       16407 add4ad9d739c05edd2f7f6485a00f       573356a2d9d23d49183b36                     1gtoMSHUbvEQXPdXXpBH3Xy1fXKRdUHQ7     fd5f46ee7d6148a0d3dfc
                                                                                                                                      04b24ca6f8455f77065e739654312094fb88d5a549398d176c41aad
                 3a5edf52f65ca421bd508fb5da8b113b4e 00000000e5ad0214c0cb53dec7fd32a16eb1ccc7851                                       5e3d6a9d8ee7f459b7867667f6ceba7657f3a03e4f2a7d4615e40da
8720       16408 5a3cbc5a3977e7aaa14336feb93f47     ebd61b6920ffad8701fc6                       1JdUrwZ1vS6zX2BNihG91zwV54jtq9ii2p    ae1e1a801eb596f1c9dc
                                                                                                                                      04bf01c4d486f77be6f1c3979f05e4cdc14575d1b5db29d72f0b3973
                 bf82fdb6cd8e4c74297e0bf36d883985469 00000000234d48bbc14aa43883a339384ae672082f                                       5aa703c448f38f815ad96d26dd254ac3433e5f8471e2e50021a4198
8721       16409 f5ae4ba8eece256be8c62d7e572a3       edf14889e6800a8aa51376                     1MZ2L4Le9k26LPgLivSKSdHeRXWusqj6wX    6fccf495c3824c77ff7
                                                                                                                                      04b60e89ced34d3ff36bd6ac0825a9f7ad3c91500ac52e0632e49f8
                 9617ddea41b2ff3eaf8b765f004551b86e0 00000000c4d87c843f71866f6f92aba98df03dcad98                                      b1c609807b24bcca2bce72f7bdf650b1c7ac2f1f725c3ed3a69d4fd3
8722       16410 075287e3cce2f359e9a07516dc40e       1e1b75d0ccc264fd31054                       1LUFCaRmZDt7GdxVCHwgJKx5Uhb6pZwuRV   d7680dfd7b03578632f
                                                                                                                                      04171167e9ce0fb39ae8ed00096d40b0c5530248c308bb2e5b8cc2
                 ce5a4cb8d4e0c639d5fee3e19c4528e03d 00000000c8d129bef774d03fc3f731487a894628206                                       063b0da8165cbf233f583bc8a470facbfdfda85e2c6002448a79ce1e
8723       16411 af11357fe6d25c43b237e707a712b4     1d994a84413c8502ccc2c                       1p3RtbvdFjS6g29D5DUPugD1ZdzVKyVGH     218f1f1e1f578237ac44
                                                                                                                                      046c6b62f5a80726ad97f7da4e1eb733a1968904c4d8402130f3999
                 e7a3631a36a718e00796b90713d43e72d 000000006084b7f61ed817b6342c10f7f594bc5ed67                                        32a06b47edd80aff7c69293097fe82048b1f2649464a26c9ca3e6e8
8724       16413 0b6b9b593988702c968e2ce48723eb5   52bfbb5741e6cd03a9b50                       15qYmNk7ayJ2SLCJcQRRX7NrK9acjq4hn3     c2eedd48b822df07e2f7
                                                                                                                                      0462de35e979baeb74db51407b51dd620e57996b28c2b9f626a0fc
                 69fc4301c1ae38f6e86ca6a6cdf76c47190 00000000ed6a5344f15fd75ba37307aaf930987838                                       8d6828352150aa2b0b2f5462deabbf33281b8a91b620b1f844cba6
8725       16416 2917c9ae2eec5bb3b9d3ef7218277       cf7aacb1006a5c7565a63a                     16s24dq7Zqvt59akxPJ3LcF5d4AeRagPzQ    133f4556d0507711be4589
                                                                                                                                      04e07c93d23f61a61d3cc5892289bdf1c105720829b2836592e4b50
                 a0a95486327542464c63fa1144a33147f9 00000000adcabaee4bf832bc919e45f008078c90bc8                                       02c62853735ddb9d7e73ffcfd2c79f72ac52b26e02e903377199b0af
8726       16417 f65db12d0611699eca503dac0ee88b     05fd81563ceaa319a7bd0                       1NyjkiNMEK9ShDo19tRpJ1FDFFZfUdRePW    aa6b6a9377c50f1eab7
                                                                                                                                      04b384177b0a015ea0aa60d75b7820a4873bdc27b7ba6018902c08
                 c60cefb4dbf228f308da2e57acc5bc70e32 000000007a140f4fd77e17833a48259dbc83c33ecf0                                      388f8f4b51365dc8b09c351a8ae9c75d95214aa9ac717374ebd43bc
8727       16420 082b3369c829473378fecb0725878       06a548315eabc25ecaf80                       1GZ4S6LrMqQZzPHQveA3WkfgpBqNDz433s   7a062df81164a83a23b6f
                                                                                                                                      0413697d978a657e05b020978b4ef150c3f864aa7711aef6a62d1a
                 b69ff638dffe4fa4adc3aa9252f14266b9af 00000000511d5d495014b81ef2ac45dbb12713ba28                                      8ac6a23872e16e3c0fd10ab66b715646dcc1a91a4523c41f731f8c0
8728       16424 71919f64bdf80d3ae954ba67056c         1e38f45f92a213535088ce                     1ECPDzdmv5rTsHib4edUPzFuNxxGJQYuux   7515f881ab3080063fd67
                                                                                                                                      0470b012088c107cc975ee7bc61c3d37ab381c0fe0cb70f3bd52e17
                 e2d39e76afd659aa309f6c8462e620ad06 00000000f7124a2a09a30cb8c3aecde15a5d799d3f                                        7b175aea09d1e3d3696df71e7cbbf0f03865499a21d2f7a56f4c65fa
8729       16426 242624cd718afe71dfa66eb30b8d82     56ebaf7cc6e0bb77276c5c                     1Cqj7JBZcyLWRGBwRM6KUCpp5s4nMhQZ9S     9662344f426c1fcfe57
                                                                                                                                      040c3079a211f7fba26e14bff370ea062383a2c937d65909c9bc1b8
                 29965e0379916ce2d8e653dae16d66114c 000000004495cdbe7f7a1d27581f1392b7b28b5f7b                                        2e7e0908eede354f605851988ea4f70c2933d43418294eac3da9b8
8730       16428 2d2e615457e6e38907312c29fc582f     27eb9e0e2a2fc4366e5775                     14XSiYnfZEgkmkdKKXbjWtgFWktq6N1WWV     8c19d08e969d1559c9171
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 487 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      046429867bdbe232e13a3f6f10d71f8b9a53c73e9032a4e06a6ab0c
                 f3c07eac2e54a8625442aaff089329839f3 0000000065046b970692a5b691afdac66cc5cf5429b                                      ca4d55ce25b157abe6a6dad4d6b6b31f40375e930571dafd59dfbd0
8731       16430 faf41de4822ac212ced84724bd6f8       ce4e3c113b5bd705b8eda                       15E1VEDkHdmHBv63eqEGxzyj275hapywZ5   167b92048407a87b73c6
                                                                                                                                      0485475aa941e06f71dedf219cb51c40279974e933620f4af223def
                 39f355883a17194478cd7de135f43d20a6 0000000081b4c021b9eb7520af16244be0d674807e                                        76ec0901b560752817c8884625f741730a85aa6671ed268c6a27d1
8732       16435 6f019b636f0e6cca3e201fc7626749     070f4815481b740a5714af                     1C99g9i73of6qZARpNbVryjf256M6mLooG     36f9f810603b686e9d333
                                                                                                                                      04184ddb146a27a35093a8100e0a717c6c2c40c1e16bfdc33dcd248
                 6ea61b79668468dfb08af42fede906190f9 000000004f707a00c11c211b7cd06c9dc4ed6ea526                                       d9691b044dd7bdbd366d4a1a39fa4b14c6480866cc672ce54120b0
8733       16436 721088205a420319b0aae38c66166       96c5c96bebd771fe54022b                     1Q9drgtPC2V1YH1A2xwHrfA4aewRhMvHsp    75dc1b984c65ce9468a60
                                                                                                                                      04b05cd4a84a01aa253a9a50e9e73d94f386da9dc2b35acf46a0b6
                 c67f73825002115fb0a549495dd9cb55e4 000000007d6e08daf69808d4f011e58342d1a8f337                                        99a367f3b5e1ef6d45e1c0afb20b9635b6019377cf0518f41466de3
8734       16438 07a2f0e3c45e950d10b37ae9406f6c     3e507d79e65d1ddadb6a22                     1MKQUXYyyi3y1mf1BCfr22Yv6SondqkrSQ     6b427ed457830ee290c5b
                                                                                                                                      04e64d8a13a3e63f7feb0a023ef6155893acf1a852e9e2ada073362
                 d20a6afd8e35f6eaabb671922617d9bd9e 000000000baaadd2e59c53de74f8ac406ab5da3155                                        4e687ec513907cb675ef2220d851d2e0f2c2771532357c998ff8621f
8735       16444 6eee13e51f709d20af9e2cd822bbd2     fb7b359782168903750f0d                     1CpMSs3RUXhg85PCRgaRAUtbzPnx1NorR7     1c6980f900cfadf71d8
                                                                                                                                      0449f2d1a82752a95f83a13e21446a2bc36c1dda5883f513fd8700c
                 7607948f6c227a6fc30cf30c45331dee167 00000000c11a4dd07a7963108657243cf06fc93783                                       8068a7d75fe2f6a7e2c959cc4a29ed3fa093340df0a4b2743ab1eefc
8736       16445 221b3170f04982da0c25daf5a52b7       bec5a8739caf3ef1468b61                     1L5UPu4tcbE8ViNAAyHKLXZNZYrSChxJxM    fd0c08b964729797653
                                                                                                                                      04f34e91e2d5a6e377ae6a9262db925a15c27a88fcd893f988440e3
                 d7409102cdb6645de25d98d19bea26d09 0000000094afca6c4e8420f8de97e2c42e26b346c70                                        285ad4355bfbc9422b51a6f0ab5c60b1585f2f9b2647832550d0457
8737       16448 8f127cc8d05329dec3133343e38df3a   59b6aadce8d2578c0c32b                       1P2KsM26ojD8t32KQAmapEVUjnRsqxsaK2     a2a4da316d922b616990
                                                                                                                                      0480c27dbcad5b9dc2f381e4bf0962cb8d635d13a402d0074f21dfb
                 0e1ad320fbf730900cfb29d0593f034b72d 00000000ea487a9ba5861773d1302317441fae8a03                                       5b373d6192da21a9738e08bf0241c992b842faef3cea8a2eea37337
8738       16449 1d32e3e1b3010914f36b797cb6501       94bdf29e6673254f5f9924                     1NnSP6DT6ziorhBWNafkDSrUPS3CGuZBNx    56964d490a65fa7bd1cf
                                                                                                                                      0424ca430fa19a04355f10876bae2888db56658a8c13ab172138f18
                 75804f54a4ee320a0f758544a918ba3817 00000000a219c8bcd0674cba934a642fc3a090103d                                        828e4b4334c4d8c8facb802f3f0afed1c0504c5ae42a8babced11a8a
8739       16451 305c11e57cbf2edc95999306bcb86d     1dbc99c4b0195feb0d4ca6                     1DAFTS8saHo4XGsBrJff32ZtUH1NcUSCF5     4895d5f9dcd217c314f
                                                                                                                                      04138041ae957368d46291f0b7037cec23f74a85d8e0ae52e37763
                 b0bba5cc0ecf6ce01d481b4862abad884f9 00000000bfc25396296aae98b6592ee631d14a8f89                                       27dcdd87c83599d506baf7b5ce6ec2cb4e9118b61f43a7f6f633aae
8740       16453 01a12362f5f80e803d74592dc1ade       c5ab838a8ee604aff5772c                     1BFUG5KgMADZufkoqBW3R7h17MfF8C3iFq    d9e7fa421b77de995ea19
                                                                                                                                      048904ad31939aeede8a45009e9cfe6f61ca2c2eb038224dcc454be
                 18f08431e102d9858689633c87af0ec4fda 0000000013ea909955838d2115beefa2d1056112eb                                       c5a39a70105149c7918acfe1546ce70c2d4b285cc6c3a9bdeb37e00
8741       16454 724f07557b640ab9dec3d4008a344       c45bb16130b9f1bc887a48                     1EyZmnpE7danrUQMAjyGzqojVYQC4b4kgy    a68a57e840c10e752717
                                                                                                                                      04409464cd7edbb85f53fe83c3ed8f0b4afab7515bbb78850d5c994
                 73e5866f4b137d2fb93a70a1241b882b24 00000000a25520cfeb7200ca7f239829ede27d91c2                                        4519cb04ec5b9461cbc1717eff3bcac1ca8393a5a65ec4e7f8430a4d
8742       16455 3b0bcab2838d7b64435dc2287f9c20     323c83ac56142441e7b118                     15Zf4fh7N1nzD7RSU3Q7tc2hgsCtPoMB67     34b2e1efb68c0ca6897
                                                                                                                                      0451e781dd2b746922b630a342bbf51cb55f3ca5a5e2c5edb2f1778
                 8b099a8c41ea364299b86aab71bdb0f6a9 0000000065cf4528976a181fe211ffbd3c112e47fca                                       45c844c9425b19f073c23b7e6925407411e378d233c852b0fe66204
8743       16456 d03e913c1801133bf63c40f51dcfdf     87f4c7fc9e2b23c55c4a3                       18NzYjTCPT3RGCrxycxkviSztQbDeyQnH6    de6019d124814f6e6b73
                                                                                                                                      041f7a328787d06750d1349baa0ea5968194d37ea818edf5c4f5e7c
                 f2d2f44093bedb8f4511dc51d76d9c914c7 0000000027feae5be4d38f3456b29939f44017a9dc                                       d9ab199410b2c033a8ca4fcbe678e47f4c0cde986f67993f8711caa3
8744       16461 d7418b7997c8cc66d217019648851       97c36d5e046953d7b4b34e                     16U7eBTR4NbbuAbSYfqyRuf4t4a923XGUA    6072a7d0841927daca5
                                                                                                                                      047b099fbd0eef99ec6e5232e8a7c7407f89ec063c716fa0202a895
                 8ff1cb540e94d528581fad8cc903073910b 0000000056dbe70cb7b78e4ac46129c99157cb7db7                                       3852c7ba85c59011333c43dec828f0337fcec4035dd10d9fb523916
8745       16463 99702d1e55bab7cea531abb631106       d2221bba86c5b47c1fd7dd                     1LZTDQ8oZqvSAA6CGYpsrchomzPsvKnRSF    695b5dda89dd1d071577
                                                                                                                                      046269026b41d726d2dcb548a389355d67f1dfab2200932bfbda46c
                 2649bbd4cd6f124790e9ef27291a060ad4 00000000c36f26b62a17dd4e5b20bacac90faec2b8e                                       7105c4c2c03d39f8a5b6ddcfa30adc31ae4f24580c65e49d66625e1
8746       16464 5671f0c35811c0a6da305b005440b3     b09fb86fa9313ef4d969d                       1FzPj8D4p3CrkwR3YeRWBBEoRJK9v3HfKC    5eae46f8f18ea06d57b4
                                                                                                                                      0410b6f2b3fdc843fe176a2112b4bc8fcf8486cdc98350c48d908ae5
                 d41bebe21159149b79e9778fe847ab3a26 0000000054f13fb138d39484e073f96faa933614759                                       612ccfd7e79e5c90d74a9673b8beb42617060990459b1f5240fab68
8747       16470 0d22fb04ee446fd9d2d00ac2d904f1     37628b32dff54d57d8975                       1BnimLbM3ifGAYr8hBnktYGGA5rYhLnKLS    9b924005bd7771ea7ff
                                                                                                                                      04babb73cb45c6e8f2e412e64aa6c68d693049ec83571cf90f64f54
                 822981649f12a817ff5d2675be431881e8 00000000ff253f519b22f462202014c5b9c1efeddb6                                       d1e690c5743de220603a5a6b9955518d3bd71b56c4601df3a00754
8748       16471 d2c69c6720ee4e34541182d1f44503     243d6b5c1fb342aa2c08a                       1Q5eaWa8zstncCSeGP6Q4L1qatnnr8pXVS    beafb604f51bdada121a4
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 488 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04e342a9b2cbe2cba5341f1f6c766ce6ce1d9469fd6addc4a54f906e
                 1369c95096fe1d68554b93c8d6070db914 0000000060eaf45c9c73fca10d7ca09ce3f5e85d7f2                                       7b8e1e8a4c2bfd7dd37227012e6831ebbcf64083846b03bc7d92f28
8749       16472 dae51fd552f46f5ac934053d3bd3ca     1e59ce24c9bbef1c28a0e                       1PVjHzRu444MXnajEh8pLnspckwVTjuVNe    466048b092d91412520
                                                                                                                                      04dfe3485977b2a855e9d5b7ba3d3e8a3a1389a23c1aeaca5fef0c0
                 fbff60087256a53f7cfdcd60b533f2dd5a7c 00000000a4ca630f328bb8027ec91ed4b2d7cb3d06                                      5331ef9a89b4b67f5141d5333920da5c9999d40e1133f40af87869a
8750       16473 26a31731847e12b5a5863c50218d         ffa019a0cd364cc4ea0302                     1PcSNMMWoGP2eqsK8y88uRC4ZhgMhr3jDj   69d7dc2f5abbe7c80fd8
                                                                                                                                      04363fb293657a222b44ba341c08306effc7dfad562b1f2c22e94bb
                 ee74a3c0611521d905f20b99292d5c4366 000000007249094ca166df8a6859280f6323d3fd02                                        2d667189260fbee0a525983022f59e0273d937e36ed967ca577bd4
8751       16474 09ad7ae25de77eb39e09d0aec18360     3673aec57c53e3f675c4bf                     1HWgXeVGVjaFynyZLH1WyKzM8obvhsuR1Y     fde1fa0b8ebe1ffc58dc3
                                                                                                                                      0487829d164489170afd56b5e4d2d8d8b8b63ad20e923b0560bba3
                 20a7be3d386061f2dea6d70b1e4c6b807e 00000000833119ec9a4a74f04778a6a84009d81ee7                                        3ef62e29819db101ca0d203a99aa57cd9f984b33f4a99b32476657d
8752       16476 0613971d1ae2f4d74b93502cbffb01     8fcfae2078ef5dea880794                     12EuQ18zvVGNSBh6oPNqRoCfKQvSrpSAHx     de8be5c3e76198568b7e1
                                                                                                                                      04679e2566d0b17c40a0b94cd0c3c5b3039a9f5b8c2b38f30739d43
                 e85697dcde8a54e01bbc9473126a0c573c 00000000a0a316f99ca7ab9ec329921bd732a098cc                                        4dd438c3752d7358340db6dbca54597a63d0ed3f625550e0f14ce1
8753       16477 3bde0c545a2acd129cc17c98ca072d     027121b34fbb68e27b9a2f                     1N2fSuKMcKMisHuHr1GzUsyPLtM21tdHzg     17af7a56de2df69dacd7f
                                                                                                                                      0458bdb046f2d4984c975a523d1c3a67985cd8fbf31ea5abba9d3d5
                 0758898067e2b60000871abc6fcfe79bb0 00000000fac5c7f8942092634606c1796986e787e3                                        e7da7b6ed314f4dd210f6a2cfaf0b165dd39a6c66f3363564077ad3
8754       16481 79868a9b3aea2a72e9e473df1df7f3     872dde4fc782fa967273da                     1BvM5sziE1vaGFH5nxEEnLHabAe4xqJ8rd     261b266f5cce7d140dff
                                                                                                                                      047b32d6be73cf1c5e98ba4551532dd559e7c447e3ff2f498123b71
                 9fa4e342fb1274865f29c6b6c716917f94c 000000000832eac13d1de0c165764efdb16ea3260d                                       a7873cf5b11aa1cc762a9d2002564516b14239f11031825ae2eb9e
8755       16482 6efec8e49683d4d2f157f8fafdb7f       959985fe2b10816a9cb373                     182FWwYP2yqEnLVRxHq353ii3eM7GsxXwt    d0f2a79eb28912968f5c5
                                                                                                                                      04b94fcdb3717090dd42a0170dc97019e772cb429acab1ebda132c
                 77314c6a23a0903827b213a97a1dc0ee8f 000000009f01e5b9b803081c7517037b979a52124d                                        d1ccd4f24a63ec48d42badcc69923dcf52854222d95d886c8f8fc3df
8756       16483 407b6e8230566c02b43befd346b8a1     f0a4f3311b1dc4aea467c9                     1FBd4AAU5MBmcK1od8tw2dbp4mN2iiDccy     abe18b09c90cedad1bcd
                                                                                                                                      04341d6e62124c069feaf4161be228d549c81aea7b2707f5a0c46e9
                 f91f0ef48dd878a258c8e2c329eb70bc5c2 000000008a9f9e4a991b95e0692c3d86e0b9bfb2e2                                       aedf31a6f2faefe69098ebf97de7d4d913574d8467e0642bd7a9ec0
8757       16484 7f1a5b8b06f72417e0ce040ea53f8       73329a9593d366ece13023                     1HhyytgKtx2V76h81wdtzN52QUpkTTYv3s    7511007f8210fa493269
                                                                                                                                      04ae75f478217d478e93a214c63c9e98b1a60d734722a3be1cdc41
                 71887a692d96ddb74be9af89d54e65a5aa 0000000003db31d9abecf67e31db7cc0a5c562393a                                        4f33592d1bc53fd3127c81edb6bfa231ca10addc4e54eecd2f716ca8
8758       16485 d4e9c24954de767d7fafd14a2cdd1c     33ffd760bbccdee9962f5b                     1HLAwxHPi7oQwSMtzkYWoc8Kbj7Yx7VudU     5e614bb619d516be1980
                                                                                                                                      041a88872c248ead84fba07f526a662ed3c2e3409836d9078d2460
                 0a707d873efb0bd0853925c040aafe2890 0000000019458ebfd07d25c9b0b895c711cc1b8ea5                                        a01fdc58630a3d3cde7556f99ce5a5156c7d5df04d48c5b26975772
8759       16486 0dfc9e9a222fa10b5d67efa636080c     2d446597c64bb733a03c60                     1PF7f5QoiM6i3XwdRs8jT88VWiNaw7RsHB     73248c8b457f875b30d10
                                                                                                                                      040eadb4b9d46f8e489ab5e44b0c37290da9346409426cb75bec13
                 7c3431bf9abfa0718eb1ef1e60181a967e 00000000f765bfb82529b214a117ad8e5d55b9b9fc                                        1544d3bf126b46fb3b165d9afea646c53884c8b1d707c0295599e24
8760       16488 77be7ae617a8eb7afd6d27699717af     2f7b73ba4dc36eb1a43028                     1AJYsHkNWbcuKBeDUQXsSieyEwAwDhwYZa     7fe912f13169bc81d6889
                                                                                                                                      04f60849fee17c07d5fd3d662e561b6135da190f787aba3521e644c
                 9534c44f5c2563faa39209d772bf412e681 00000000b6928bb80f26b9937497b5932590be2840                                       2e82afaba3945a89272dab10795fb20b8cb6ae68b1b38a14cfcfac4
8761       16489 d87fadbb722e67eff565dc3d32dfa       f3d78e3714b383e95fb61d                     1GLeaNCUKv8W7fqa1Mig3RGF2sG8qNqwYT    7301d61279b9e4452c87
                                                                                                                                      0431aa2abe8ac320b880aebb95ce2633bc4f352c762ba8324b97c5
                 e832ae7f82a478af2522f51b07d5329eaf5 00000000a5f7477fb0c9d45e7163a3f79553cbe4d65                                      1b38468bae6bfa6aa21b8d2d89a4f0f210ad913414961ab1e52645
8762       16491 ca1d736857446c0fabd2803439428       1c63328cbe1f11c1468c4                       1PoA3m8NZubTXwa9TxTJtF8VJHZJQeJqZ2   9937ab489157526a400b8c
                                                                                                                                      04d07da2306d14e081d95965d7f12dd5212ee3576b0c31c6efec7b
                 2b0996b86b1ada8af47548c6997afc02e7 00000000a104479a9f6bc37a2664fc68165db88286                                        00ab47587e3fcfe12349cc5b5cd3924e4ab729241c2dae08c3edacd
8763       16495 bd14326ec3b49b4f4f1c5556467771     c6bc00eaf3d70e640055dd                     1BFcE6Q7ix4EXE9G4MEAZWwJPZ2zUsAeTw     85a06d650b06a7094d2a1
                                                                                                                                      04225370506581923f09bca9b65220aaab1931242e33b41f32c6ee
                 72f87c24753d0bf3a67512f3fe0ee7ae7cf 00000000186a57d47e8136d58d3ec0277d9d0a2cad                                       dfa182f0733604651bbf68a6abeb15ad68cfce24e165983aaa04e3c
8764       16496 13327469f298b1e99a5903cedb3a6       1b1134e11de4d609301bf0                     1GwPcp22iyShc62LeAKWfBhALtzWaXSpT5    28e2339a59db46ac974bf
                                                                                                                                      0478ebf2ae9d7f35d13edf16431b66dac04122da79101c91bc55188
                 3e563e508d4866f4d8c726e571f249db3a 000000008d573aec4ab4801377527c94710b2907f6                                        27c8b630aa88e89d463b421ca25fe318c7fda979f2058225fba6240
8765       16499 edab487fa88831b996c514886310b3     8e53788d2ed08592c39f60                     1B6ECW9vP9njNwN66Bm7sxCPZuXSxYXKqy     78a8ca03a0de8282118b
                                                                                                                                      0461b3cce645c73042eada5ec8c5a74efbe4216a8750a2bfe38df0d
                 d28203c71f5b1a0865212981f4cb3457d6 00000000a1a74c89e1e8fd8b352bc84be878eb764b                                        be32cf6fc0b8f9afda3b5542a9247a79000af7cc7d2d85beeb9cda91
8766       16501 23ca9fff9c65d7f4f92828aeec74c3     80f7fa32d666c11b33d799                     1FLyfDcRdLjcQ3FBmS2DjminVxkFA6cw4z     4427aa06189450e7b7a
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 489 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                      04424f17f04f3feb2182ec7db9ac9c523fa8d5d842da297053d7e1f9
                 d268c6f39f44f6184954e990493f139239c 0000000080c73561ce3aeb3ce8ff5e00c78775c8df1                                      d0fa2e75bc23d385c36f3cb1ded68c13aee0cb4c65d66cbd1b6a737
8767       16502 83189295c822f196c26b442934907       436060e555d13ac40762f                       13qa9xeBgBDcQqJH458FvFsYxroLUYof8G   511a662c05849ad276b
                                                                                                                                      04df206860f458d066e568447539f78a38b562c33338948a37fb088
                 b4af2a7cff0e0ed86e9d3e277aee8f38ad8 00000000456d6df9fa6dbe540200b5e5f567b21c13c                                      11c8637f20288b83477993b4ed88953eace4fe064cd452c43d2c3ea
8768       16503 90219415a5b3098b8a42e76676085       85ee9a3aa9e2a995c4f89                       15mQCN1Yd9atFPZmdVQnbMk6smeLugbVrM   b2bf9ca6c471ca57655c
                                                                                                                                      04c7f41334079f6bec2c3cabfd24f1b055c1378026d6b95a18217b1
                 792ff0b4f42912ea457513005025f48e370 000000001d9a9b262e067f6728e0a7217528fdf3d7                                       120a4ffd6302684c0e0c2e8459af3ffa7a028e539193e13f58ccf8e2
8769       16504 af98797d189b4cf5f439b831bd415       791150a8d7e857617b0493                     1L8vN8y88sq5C3YxkeocjvA2RqiFDi9du3    edc654e588cc74a6d22
                                                                                                                                      045cbba646d828efa3e709278bf05686f44fbfc008c4b52162487a1
                 b2f5d8a462cfe3a09ec8b0ffaaef3633bae 0000000099c557fce3486798b86343aa8944ce273f                                       ebfefe45f2cc6d59b2a88a4df0bd8f08c93a30adae577ce0dc98c10c
8770       16506 6d3cbe704b5f4f2c2b0e1644d398e       7e4ef40755f835f516ba33                     1P6LEuyYM4F4dZRRBikdXKfSGczmVvmPjW    8d0a6d2573c2db0c596
                                                                                                                                      046b3ed83168a5e55358bda02d12f81d460186cc01a14775bfef6c0
                 9247a929053bce93ed55bfba9072f17cdb 00000000e796ff97622eebd9241d141bc4baa7a50d                                        ec735496e14eded56937996cfee922256f655bcedfc13d96c20655a
8771       16507 57f5aa81a7cffb4fb8b3827b5aa07e     87b2f7e1864d56b9664c79                     1Pjs7zM3CLERwprXznLJZpSkYa4PNz2vVw     b7f3428ac963fc9ee0cd
                                                                                                                                      04fde4e32387ab9ee3bd7c4fd401fe61a99c50805a7308ff25cbcf17
                 e1f26afac2377530472532470b7db1de58 000000001b1dc42bf3e68a1ab931b2f186ee357589                                        ecb831755e645d0e1c19cdc4afd1bfc3b4692bb0ede573d23999657
8772       16509 d16e89f83e2ee65f45d34d1f9bb95f     b0e143917f20c9f5274520                     1pua1VaZrMKT4cC9QKgR4PCCrR72u2B1H      25179a03036672c78c5
                                                                                                                                      04a78c228d1432085e953394424b5aad3b9434b42ac48660686c71
                 a8e388b3e6374b2c3c23f43f8eaa8ac845 00000000a8301afb3256cb3b27aa5b1447008f7f0dc                                       429aed4816572c01b38532e6fe8395f51b48698b3ffe37f50e88492
8773       16510 223dd1196311dea70af8eb73a43a43     4975f8d5cae7213e383a3                       1Fefh6gMSnWWeNz1pjaH2zV7VGB4vBWaVU    56ce104a04fa34e0c6290
                                                                                                                                      048d562cfd3b96f807fd581337f1a6cea5fd1419e4262899eafd2a64
                 da17e40aaa3ef627661ca40c02d2f076ea 000000001588795ed0c47a81768de6c2547334a0a1                                        13de7d6d568e2012c047dae7048c42e4c611da6d8d43610e94cdf4
8774       16511 e0e82aefefc24febb587d03c7fe27a     6ae2448a3f6b72523153be                     19aTwaiuaw5rhfnREuNjgVoMfy96uMveCk     b8f2b7177e824f2dc5ad
                                                                                                                                      04136c46df9c0331b011d64b3701ef31fbbac7e1c3b608e1c2f736ac
                 a81ec3508a6333660ca5ce09ed812eb5e0 0000000097913df73ee38a2aaa8845fa5ea5bcb3c8f                                       91726542a2097d449157467aa995830e66e54d44bcce1c4427499e
8775       16514 195da498ee475a06be2deaaa20f2cd     cb555ab348d53eac62d5f                       1PuzGJNEaTFNPDdnCFftp77rJ6xajhopkD    31a592c1ce258a5f2447
                                                                                                                                      0440e2506e6ffd7118afacf49b0785fb86d91a80af2f19fc2b8f71a31
                 bf17a7f2c6d481213dcf189736f7f2b7a8b 00000000d0a4757c447635a019df3a821b40d675d0                                       4c7e48798ec1fcfa7aa615793ca4d6c287839a71d082e4dac7280a7
8776       16515 e738271b24b98e994c73d1dacbf0e       5651b911852330742ea158                     16DrTzxB28HGHkvQaNnXRzjuFsueLMExaf    ddeff4254e460b1c4d
                                                                                                                                      0412acadfaa970cf2ad7b9f6af0391268425374bfdebc152abba5a5
                 dace288149ed3b551a0befa5d8a4524d7f 000000005ec6c57e19b24c2471d19e2d22cc7dfd8cf                                       9b40a11769c5e29aaa72c941d70576b0735e86cb3c470de6f18249
8777       16516 133f3b187a29c34128b8414af12c06     8887d3a5efd7d28d8637b                       1tJ3Ry7BsoykpbuPJWePY5M1APagYAYk7     b0f79bb04dbe36f17495e
                                                                                                                                      04828ff1740f2b3fc279738ec4f7ceb96ff877a2d49244d096568197
                 0ac504d57e34b7c222e612818567c869d4 000000004170180cf7fedf4af4ca765e1fdcdbf77e50                                      fcee0dcd98fdd52b73d015237a015243ccf7381133a60ce109d7104
8778       16519 1898d323d04263368f1f97c79f2df9     239b8ab18af58230575d                         1H249ZPbPrmFT35LyUfj8Fesyk3VZwSTcD   b94ddbfed6fd567857c
                                                                                                                                      043c99d62e696311f9a8f1ddd1ecde51d1431744f599aa83a0d7146
                 7b894b6507cd00be28c2545423014d3202 000000008a57a3e294720320f0f3597fde58a0d905f                                       9c9ba30581aeef8a90abc996309c66546c2151f9e029367374c92d9
8779       16520 ae6982f45d055027d75b7b9f24a660     97378d64ccdd9bfedca12                       1Jve3seQnWihpV2FvgkHHEPjLf4ijiNm21    7f41a558f18e058fc23e
                                                                                                                                      0487ee3fc0a563fdad67056bc05f74ac99a18d8c87346694ffd6909a
                 47b838c2bc3a1d2ce37216bde27510ffb6 00000000b02ca4ebc53e36aac8099eb040a00fc525                                        ec6cf4f1d66d41c6d5b8f00162cd521a0ee8db0210101b7f755cb3a
8780       16521 a78cd7497eaca4c2a67d877c087a32     529fed2da45b04a738576f                     13F9UrdvDJ6hWR55Avs15zMW69shHMVBu4     e0b5a0fcfc5fe44f801
                                                                                                                                      04adc52eb2f50d8398782a191825413b15954e00e2788cd037e5e6
                 8fc773d1133346a186c03cc75d8aa2653a 00000000d7b172aec901cd789d5b2b4fd74cc7671f7                                       093753be417e1b3f6523300db991ee71000170b818aef57b514b4c
8781       16522 b28792c9d74f10b4c2973a4b948877     6b091dce4a16727fc6dd4                       1Q6LVFq8zyuf9pqGbJc7eXSehG5Nv2tPtZ    f6e9bfef04f18133aeb81b
                                                                                                                                      040c0aa8a79c1cb6253394beb9ca9a7fb10143b2385e49fe0053696
                 1d7b76930849812a6b2d76983a1541580 00000000c4deb35523fe93c08c9cc594247f772d0a2                                        964e56010623b5dfbde1b711cb573c204d40ca75d1ee0109fb748a
8782       16523 0e1c649d678339e6211cf52a863e326   2f0f00c9dc87d1c53cdd9                       1AkJeu15EeTQ3rA2EYmAwQQfFTThfJHfUZ     e33bcfa34df7395d8a138
                                                                                                                                      041d7d55a27f45a93550d5d8d4b08c9eebd6a4940934b96c35952e
                 08ac70ac4f1c1180d7d18dd7fcfea1624da 0000000086f816d0d17f4695ae93253dbc740783f0                                       a6078899ed76c330fbb8843a03b259b520567ac7aaca83c00761d6
8783       16525 2cac12a14236e6e668c64079aacea       96fde4b9a9b80583bce9a2                     1HcCXUYfPMrsd6tnuqYKyg5fw6yZxdHaR5    ea5f3209ae8e3845408e74
                                                                                                                                      04ff62f2f904c2c27c7321fdcc6f7ee458b1fd8aaf9459639791d9227
                 d31ce745dbf072e9d6e2824f344df5a037 0000000006ad307e8416de4759f337c9dbdaaa837d                                        d9ee9c44bb3435999aabdfa754a1ca2c08998ff9a83b4f4f51fe6fc3
8784       16531 21739f18454abac1b2cbe8eb5979d8     717c80ac149dff45e1ebcb                     15dGM1Q6mVYGLgVAanzmp7sJM5bGTJU8sd     6d0c95c765ff9a1cd
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 490 of
                                                              913
       A                          B                                       C                                             D                                          E
                                                                                                                                       0436701ea1b7801e63c1eb96f47b76c99d6aaa3b711bb8d3b31f87
                 a8d38fe4e68196d576bb0e2a53e0c58ec6 000000001883cc293b1386890ad147f7da0548ac86                                         8a94ea33d68ed396c5c11f8272120ac7795934eae1f7fd7ca370ea2
8785       16535 9b105914874c364b38880a3106578d     43c605e122fa4e7c0d6e7e                     199FNtW4j3NXzSC7KX1wrcSdM6KpRV3ttp      6db80863e126d0d461466
                                                                                                                                       04186b05d7dd52f74f730a3c695ff39493a44139f29e78af37fc4cfbf
                 3fdad5724671604ace3a8c0a77ca23c7ffa 00000000dbaa4afafb0b55890f0eaa13d11da801a4                                        8eff54e6de7c39b2ae791e2dd9cf618d28232f7836568bdb4c80d13
8786       16538 5ec0d467d6d920240d025215af8df       14ae851771d672e9e26fc3                     16Vy52cZ2DxVVQigsus6DhfJgFs8dUTDmA     039575fb7d6581dade
                                                                                                                                       04bd587cfdbf50bd696fbd373a4070cb8d9eb4b0c949b37bcb21fecc
                 674728cc639b7b4e14e7e2679563b59b76 00000000dbcd37d1b43d4b887c628cf4af1f12f60e5                                        72cc2f9c93e412c431e29ad554fc4343bde81e2ecda737a639b3172
8787       16539 486bf1904354dcede51d6b30515160     366d5f2c28892a1c434ad                       1FhaF6Q4WYXgnz4JZoRczXNY2ckSumcC7H     9f245789c75fcd79e4f
                                                                                                                                       049c22d26e2be23e7c47f01133eb235e9552fed50cc739766ad6e03
                 3e68457a58b9f682f15b7eb8dc7bde8e1c 000000008fc79831cc1af30368c130126741b065bb6                                        e2420d8646d803967de643255a3d418554541b6ea5b97997a50c5
8788       16540 1d2815310a37382fa26f1cab880257     0a9850930d3912c8a8991                       1LhEsTV8RPwiiCej47iFnw6LUnzqZhHFPj     6733db0513827deb45215d
                                                                                                                                       04269c0446513a82ffa643d1461387b025ed37e791d46a39c92a73
                 9fb69bd1fa8d2cdde47b88bffdb817abf88 00000000a13d04ec69ff182704d97a35ca1ad932ef0                                       e62ec2ef1253801cac39f1e3f172e7c975e2b3dbea8699700ec2841
8789       16543 60c687bd2ce944b07a9666d29e829       4b5158c30f106dbcc5658                       16VtE4qAocsRBX8ZNAHAd9XVPcuRuVHA3E    0bede109c208489c77047
                                                                                                                                       04d01d45aec3fcc522ac0b6946c774fa2b8cfe1c2a4dac8af6d1d10e
                 3f7000a374ef585a4880cfab9b44c6d7062 000000007758327ba2562d1d4c98a37b0d67869d7                                         db196de5586c0887cd7e4cd7c7565b6875ffcabfc1a06799074d524
8790       16548 4a529225cc79224644f48cd1f7113       838c5e328d10bddd44d3127                   1A5ozLoiJEYoPWqvcPUyJ6mioGGaDrMSSB      210cc464fd8ff11da79
                                                                                                                                       0402a224a6f5f279f093280f3a1e268c44c28affc19fb8c5a4b19fbad
                 547b60bc6fb04617519c2122b5a5f4aa89 000000001b422937d5f391657c3aeb53d627be6061                                         56645c89851241abee0ab252e4841361655bd751e7a81db008000
8791       16551 528c9191fd4090aba70bc5de4afb37     71db35c7e617039c022dcf                     13xEBCS3REKxUGS6tLuA5WyQDoUndhN8sJ      a4db66485297e3e10d53
                                                                                                                                       049e473ba058f02d23d99325dbe4b3f4f8909049224d2b60068221
                 d7a365503ce8c75c741d8d174f1286d06c 0000000074764a6a57e0d41184a8e6e902e2917ae                                          66134023b3696f032747f76ff42247b21758b90973b570474996734
8792       16553 30e90ac2a3ae16a8d970ceb97480f9     9bbf895cfdcaca2bec6c318                   1GZxvUkfbN73w6XifdC9EWrHHuzu4K5g3t       4e8d1070453296ef06560
                                                                                                                                       044f89bd04e3bfdcae6e79f525b293b7d4b411ec4310086307a0616
                 3886eeba2ad9e2e910567851ddb2a5703 00000000e618d17bba56322d8b201c70a04932a0cf                                          f0cbfc50572de0778157b601498eee020ad6ccd1d41746cb2d3794e
8793       16554 d325f8dd86a9e601c4a9a3385bafba8   0456abdbb3fadb1020d099                     1NCqfRsXdt49Do2FgYXAYef7tmd8NNPdJP       a9d8774792c3b30cce33
                                                                                                                                       04f384c7ad755da9d53cf8a9e244f01946bd10c8455a337fa0b0eb9
                 9f7cc5e894637000cfb0278fadc768adada 00000000a2ed4b73c7ae2556bf2762e8480ed113ff                                        11888e267bb56b4d8dbc6bc2a5b9e718b6a745fa7788f2bbf82f3a9
8794       16555 2c1018e7b298501d4636ab516af6f       1cac443881271fa68d5293                     16k6DUfcnkSojvdvWgS7E7oC8Py2nREAfN     746932dc7041f994d8a8
                                                                                                                                       0423d54bebe3bcbc4b7d0081ea5b5904c1ab2786765170df455e72
                 eef3d27e3540adb7e4e39c7abea72cec18 0000000026a5a2499533956ea4740dcd8a3f01a86a                                         d4fa5c74c0af022fd71e8fed5625934e784b88b8561f5e46d8aae6e
8795       16557 adcb56561266296f30e270ffa22816     65befb47120c1e04c7ace3                     18pv89MDunyAYdyx7xLfM3888jW7osdsRE      8d0969b3ed56503feffe0
                                                                                                                                       04e4bbcfb88d224b17532e0daf4bfb15ff72a3bd71c805344ee9fb8a
                 bb86d4b4764d7f3b0340bee10470c8f347 000000003d9782520672bf34f9cb7c0799380f5c525                                        83b6f624fcf80bb495aca25d8b6e8d0a94a51e9941ade53c9f24a5f
8796       16558 52be8b30eeb7461e7eb2d72514f11a     e35f0915abf70b4bf13c7                       18PQ4asSuCeFEsV3LGzZmHEbxiZKDd6ntJ     b84a5ae5759948b9032
                                                                                                                                       049e4abcade977f80f78fb927eea9e0d1ac3de4f74bdb24797106b7
                 0d59db0c90cedcb1da98e0adc9edfc2bde 000000006dba4d567bdd008f233f826a05a2b91953                                         074ce25055d4d556ca2682b8edbc8df23cc0cf291e77d188d9ac9b4
8797       16564 bae899c34d79377b81edbe44694b5d     24af92a231fbc9273cf901                     1NeU21WVcH2GqpGn4fyWduPGpjNwh5wkaC      82a2cf141bbe9302d28c
                                                                                                                                       046bd921088ce303b1c43d6a47af2fec506be4608cf309faef7f4d35
                 a751f5210a842870fff742f79da6f75cdf02 00000000802ee3fa743f619fe7827dcdb7e2bef3e22                                      906bd85b698be9736876ffcb8a412122db6a21495c3413716e0802
8798       16565 c46ad71098b18bbed465c80f11bc         ce1f12b60ca574b27ba7c                       1L46LcE9aipMacFvrQ1K3HZdqjsP2Vhqea   c68929721b0693870498
                                                                                                                                       047d33cda796e0fa201ad0d4d4b88404ba278035c63a5ae88da329
                 0babe3d357b6c8347c44c6c3c748ec3907f 000000000e1813e885df5cb6628c1a5baebcf887ea                                        368c466083b38993b7cb12336b96c997691ae1ee5205375cf9e4c1
8799       16567 24862d5e47f5292617cd656c24455       dfbdad09efbdaeb3370324                     14hbTXkFhz3GqPmJtS4MjtUoYWTfYvtL8u     27ddf860ea3bd10cddd9fd
                                                                                                                                       04bf4c32e44339dc574fd5589893d36ad80c312721a3b591818317c
                 d555df611f5aafbb1a85ed698d60f723dc3 000000007507b5b48b0b56389663fd6fc2aca0f70bd                                       dc4db50119cf694fbff62063257f6767a8078721e3e7fc80011c3257
8800       16572 5a36a72f6528ba200b29e6d65318b       3778fa67029b0e30c0c01                       1LwYfUQKfzmcbdvjxoiYQFUC3JXTZeDZQf    c25442e7b9ae9cc1b33
                                                                                                                                       0484515811df540e0f27ce69f9cc67b16ce359a175c8b987a7f70ff8
                 47ac12209be510204b44a6724a108c3cf4 00000000b93464d99c353e487de77f5ee2270e7821                                         9e9b3c8203b42b268ccac83dda7a2f3d5053b8b908291f8161c3f4d
8801       16573 3a9d3972733b353926391e35b3f181     9fdbe2dd7d9d419d066dc0                     1CrRmdJfiXJ7sPsk82Gr4vi8twAeib3qmA      bf52100f79b35f4dc73
                                                                                                                                       04e7b01f104eebf46bc35c7c0b2ec16905813bf6c0d2dff111fffa46c
                 1442adfcf274b0877df5c34673a8e423ca2 000000006e1700f900c989f40a33087d8164095819                                        e0b61d31c5d70e5b197572656819821e723e6838132d052fbd42c9
8802       16575 ba080b3a77dd515685efc6e116e20       4b8a292e519a0461f4276b                     1hsHXgCzpsW9wowPZU1sUSz4iCUgoSXCw      b3b9423d42e5e3049f9
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 491 of
                                                              913
       A                          B                                       C                                             D                                          E
                                                                                                                                      043ff15eda1b3495131487ffebda453d6e62b8b23fe9859e0a3185d
                 2aa0bd37e91e87fe6ebd612a10b743ef4a 000000006e1e8c8da5ba271a575635a1935b62b0a                                         f1fd6d8f106a268cb761560dca226eedf6107f097ae8f032a9b1a4cd
8803       16581 8c6a4f424ccd09633dbfdb827099df     76c84900bcfb261da7cc893                   1HvueWSDeFzWeWVdytJwQ9XuUmBowzDRvQ      410b4070ffb5990f8fe
                                                                                                                                      04f66d0d2544eccaa8a8fe79d0fc36194ae938717a94713c47dc1c1f
                 fd896c85c646789b7e83177c66ca0fd8c47 00000000392b3ab81154ae11ebc4e4d938e148f3f1                                       972dad88026632c170952c1d2d205c39939b3dbac680ec8893be62
8804       16582 3d1bf7641cc0fa29964719cbafd74       da76d0c776678e14a96cc0                     1P1AwkL8MUThXPucco3Mvz42poqT2JBKCT    3ae496b917abb9821cd6
                                                                                                                                      04fc9d64a7104163d64df54d9ae1e09fe8bcadbbe78d1856e91472c
                 03eecaa8e2615bacf7d5bc5f011a8cca89c 000000008a7f16b8c360d0566c26d5e1682a922c02                                       168248db5ae12669f0d94829bdbe4bb31a668b368ea18c32df5196
8805       16583 6446e282d8f28d7e6bbe244a6cc87       83a156cc757b86b54b0195                     16e3WSHBRAqdiydY5QA9o5vrAoqmt9v1Ga    c9b21d56224d6b8054c55
                                                                                                                                      04547cdb0cf386cddb3eac7f06604cb0d7781c99612c3f287dba9b2
                 1aa56391de46eff6688c98d8c55cf9932b3 000000003d69566cac388cabca49938a1601504a68                                       b2645672d7cb844898aac3849a312c68e3647af00d89dbccabed35f
8806       16585 07856856f6db8b0478b10b32e6209       b086df7ddbc2c44145ad99                     1HhGvyvbjVFMgt6D8MRGQR49TaVRaQcB2C    88b8cc1f85317b6a99bf
                                                                                                                                      04fd84e749c7dd0710d5655618dc3b0ffebbe45d69725c792922830
                 f67782f0bd92118eb5aeb433a56a8870ef 0000000031cccdb13eae2e6e98ea8a3b61299a4892                                        480c1e8b21bf07d2d79ec77b4d270db50e558645ab9029f4df86648
8807       16586 19a5d32931868ae142fc20ac7de00b     6510b0aa6d9902cd0dc71d                     1ByQpmhtSXopLUzMNnMXEuc5ovMNXSd1K7     040bf0871b37573e1bb7
                                                                                                                                      04354abd53390e17072427e9d50beccde8dc2cb748dea88943d2e8
                 32c1f79f4b3881e7e8da8359cd47f06f055 000000004a6375d83bb252d5458aecdafde944f432                                       af3190e444765ba850eba84f6078d6e3c18d11f359846686bc0357c
8808       16587 0921e8bf28ac4372f492912fea145       bfcbf5a91fe604b8160cca                     15MxZyZynWJMmJQiiL612pRQZJBBRt9Zcs    2be31c1891f7ab42e463f
                                                                                                                                      04e0d45b3733420d3b437d475dcfd98c96f2478eebd852b7ba8c55
                 cffc1af31d1d2dbb2a737273d7e7dc5c4f6 00000000e7d7fa57b59184cc635db8a1e96738ecd1                                       58266cd464d979e9757134b015150b7896e9db5cc607f10802b7e2
8809       16588 3b8094b343acce2c4514c70d23bb0       10ac54e5d422e954f225b0                     19F4AeQyfKFmziaigj2dDJERJuE7xR3ucd    beb7c60ec4ed0b11084a50
                                                                                                                                      04e801f8a79e8de763f7eb4b961c20e688c1a830d852a93040e7c7
                 17ef5d6fe79b78b34d818db0d4681c9f97 0000000060fd8cc778aa136d8cef0601567ae3badd                                        8c2543ed6ba85c6f5b8b27f32a780ba0ff30196331cf53cb8936175d
8810       16589 582b87209198b6e7f510802cfa4a0e     4fec12a7f1569d510fdfc8                     1D7yAdFYhNXehFvZDWk7Eu1yP48fq6dBzP     a8358938797d923ad7cb
                                                                                                                                      04ad2d7332db7063d1e9f8d36fcc87c34af3c202554f39acec304456
                 49b934277286debef6b663a4627580af8c 000000004962cff290b408151f79dbe230d6081037                                        3ca1aff81ae1fa5416d033cc77629b510d54b276871c03413ae213b
8811       16590 812cf96173bc2534a79e78c2c7898e     bcf696a6bdaafa531b47e4                     1HP3rNGqCwEVNd443qnjq24QVsqTqcmzpk     2a1e8df2b49b73d7d9b
                                                                                                                                      04fa0a9575b7622481bff115c3b6db8cce516d14e6a7469e0cabd35
                 2abf20aa17491b9c4ca98889486e99224a 0000000038b8fb10f5e6a0ff451d4ef4ba871fbcb7e                                       ce5f79381631088a2eec30cec6d4722973c0895f194badcc4cd5983
8812       16591 c0734159599a335d6aa27247b8e168     b925f3e59c394e37cffb0                       1oho54h9uLLEzDHk9L7vALM6gyrZuLqPJ     4ce9e1edeb80cfb3015d
                                                                                                                                      048fb8a4f4edaebeb5dddcfe267350db045c0bd4875fefaa8d817a3
                 b759a9115374236f1b06cb9a494f7c9cd4c 0000000058fcbaf4726da493b9bdf47bc0be2b1f224                                      a07259bbef6417e8f42051b30457a19ac278d42ac41c2b300d4521f
8813       16592 496957e33c3ce84da1d5cb5fbf093       f31e01341eeb576c8acd6                       1HjMLxN8zDzgXLtVBEzp8Eo1YvoffjsYK1   11d0b5bcfbe0bd4e8452
                                                                                                                                      04b6eaf15cd37db05e98216593114fbd0e4b444bde46f705a50e2f0
                 c3ee2019ce93b34748acc05af2349f71a6e 0000000054f25514307cd1ffb5c5843a788cc144ef5                                      584194d08db39082a2b6e82448b7ae7915a7d5680fd38c2b3d6174
8814       16593 4f8d3dc526e63c46fb2b12f6c9bdc       1ba2ac1cd29bc659bd708                       15yDo4zNFhK18VXfbYRTwyezkSq3td9xq2   51dc38ccc645dbaca0a74
                                                                                                                                      041a57b19729312c2743a0039c258e6536aa98466296e82745b2c4
                 a35744eb46905f7508904b829ec45c3b7b 0000000087eed5a2cb6dfd13f025c276705a0e1df74                                       66a8e6b5bd32a6ec946ace4418e50491109e04fed4607b734d46b9
8815       16595 bf060c45aa51782a9d641c42af7492     4ae277b09d7c62d9a44b9                       12ZybxwJhgobCdhnC8dzNZyesckNmYjDwB    5e4ee5f088558c66a37ada
                                                                                                                                      043d1ba1720e846490e15e0128a88c6401f76d2e1ce1c19ad40e6f
                 0a9eb4a3cb7605102110815a0f65bbab66 00000000850d4f94de869c2fdcbabafdadd102153d3                                       a6c2fea84fcfefaaaf2b0bc0fb554575bf52db1199f562cba21938f2a
8816       16598 4520e6728ffa4c81dde3315a176cee     dc164e101ab2dc84a2bfe                       19nbXFLPa1xhze4B5svf8iWC3cDt6EypHY    af2e6913458c0e7abf4
                                                                                                                                      04ec65cfacf12f921b4923915dfdc610a3ed966d0329bc613da4db7
                 e8c19ed1f2ee19d2d318bb247eec890580 00000000d34611e1df49c734a6097ee5154b793104                                        92655ce90cc09ad13e14f9fa05d1b5130568fe57146e2559e457343
8817       16599 ff34ca670149f0b2a2272b55de1190     5d10f2babcfda1db0c42ae                     1JqjDyh6zvGyk864SpgqQv9Kdzo8KUayb      3cc67f9977feb8588880
                                                                                                                                      04e5d82650c0002e954f6c47ba7a0101a543e81e4840f78346d017
                 0be0eb343748b73324add87daad2c777e 000000001f61302529a5be46e3591abe65d7ee4be6                                         08105a79be57bc97ccaddad5578c72bd664f70c7de40af30b0eefe9
8818       16600 88f701f99dbbcdb3accaafc48be0182   043cfc13ee80e24630023e                     1ATzX9Eowi6s28747dtvGhCun3yDt4JzrA      1dca71559a2d7a5a64f5f
                                                                                                                                      04e543a5e33969c82cc1eb2f9adf8128aeb723f4d60966250cb2f42
                 6c6a1052a9ecd882ec123266b064dcc635 00000000f9f169beee9a66460ca15874eee78557fb                                        efbb20c38f68f156fa0414ecd03223c14724797795dc40906d42417
8819       16602 ad7070dca79cbfbe22b9bf348e9304     3f06a285af4492dc144a01                     1D8CAV3hCh1qz2FiJ8wQu7kkMN7Q1MTRP5     6d2b4205fc67af778891
                                                                                                                                      04dc3717056babcd718147c659abfceb6a15bde7f816c27725968d1
                 fbc69ae227f039def4fd946ae6f3fd20523 0000000054e8d7e5134a3be41055010f399d78e28d                                       1cb3f2599db465707f02a9de52df646ba0b1694a2f6ee75af7ae688
8820       16605 efdd27a9873d348e9054146285be5       5437e237b71434f5f6d603                     1D6QQQbCDX2suEZhNjNEqPMCn6R4mZGcwG    362e5d931fb0bb6a8a28
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 492 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04951ed847c27a0438ad77b1b459c6a3574bda4f57841e64749987
                 0811df2b5d73d9bfec26ece903cd0d88dce 000000000533f7b36af61b27ceb40088a9ca3e065d                                       7100aa3dff8fffe76e4fde9595a3daec1ebf61a563d6fca934cc5b3c1
8821       16607 05b20bd9597adb43277139822221c       a22281455fcc535ca3b03e                     1KQs4vPFnSghpq7ydFDcQKoiemsUh8cywS    f699df29e1d13be11c9
                                                                                                                                      04352f06d3919c7024024407a4caf255f6a6e41bbdc78c53bce2273
                 0d889779d359836dca728a5b62116bf00e 00000000690026d702978a6743dfef545345c305ef                                        686da75a20c8aa7d940a31cb704a6195497eb15a75dbd2395e7f57
8822       16609 f2649325ebbc83e27d59dcb6e5a13b     33cd0b0e6af60299b4e26b                     18c17rmucyzfEofCsdg1NumcpMPMPfutAf     7c5c607540e0abfeac680
                                                                                                                                      0424066e09c5448846a3b138e70b5b120e42de3d5ab39f9cb821b3
                 2ab0663663b53af5c503b61b5a02d6f9a1 00000000f1fec04460dea5d5ae50f5fe0ae6dbcd1c2                                       b3cf95ab63bf847d902cf3f365d6e42e314a6b5b050805c75b7fdce8
8823       16610 304ea6f9dbb65318c3b458a80688c7     7304cd0ba24c5b94e7d59                       1NaWX4j1kq8RuprUVzFueDy3siBQuWkSEr    65bc1f0ffdbdf72d88ad
                                                                                                                                      04d2172a1887d2e9f4f19af44118b06b6f99d32fb8038fa7bdb83a5
                 fd6598bf147c5dd195cbef0c2dd345e681b 0000000054a4cb51773c25775256939c1dc0a4dd05                                       eef5664793d07114714274c8866694532ca70f748d946726b48346
8824       16611 dd5590b94b1ef65d5b9ec8275518f       3124d680a8bc95fd777c6e                     113taBQ6wm731Hw19cPyzLAgx3jgoBdGHy    a0c0f0f6cc694ea94094c
                                                                                                                                      04b31d131324cabf9c49ebead7c01de2aba5ec9dc4fa2fbc9fef08d8
                 e0ba9fb312928de0dc2ca1707596991c02 000000005890db7ba1d5ef24a6d585ad6688fa1498                                        de8fb2a7c38f1ae74f60a1fc4bba8f4fed87b615f87d0eb0cbc76d39
8825       16612 7431d48645dda66788343105e9c8b6     917e21ec1cda65155ae6bf                     1CzGqyetHLbMf6bz3ixju5nGzTBGzXdEo4     83ef6da49f4c88ab7f
                                                                                                                                      04d398f5ab12f1d1780b1dd7280e6ae07cdf389be4586a4baaabc10
                 f1e6773e0bfac10d91b2c1bebcf70b0daa3 00000000c87e6e6692c59e397ffc6a9f021d1cb3557                                      d528672cbe2f712b2adaf476b2193b2a1b28f6c972a8bf0a3be9c5f
8826       16613 f1e529a96afba9504126e833b382d       9c66db0ff3b037eb70257                       1Ag8Qu5LQdQrQcb4pnfj9YosnsQKLMThZr   a0f24883a49a56f21058
                                                                                                                                      04569c99d27e29004a749e8471cb4a4697e35721f0d08ac1ab7d5e
                 c03df97d7045f42624e3403be98a07c264 00000000912ed69bea681e65c6e7199fdf0e728016                                        a86506eda2a37a074ed7723de614ed47d0396e8a4b552f3b915a66
8827       16614 5052ec7ee9f90221e268d61851e18d     29bea14375e622c9728262                     1Ak8KcuApvGaaS1imtR8B5S9fMxq3Ts5Rk     3826842c88acb956ef1bd1
                                                                                                                                      04ee4427fb7aea77bd6ee38425e6b434a8e534c899dc4c7165c556
                 e99350014ac6b0d774e3de21da97e8445 000000009e786d27ec90e85c6d0db47aba3442c31d                                         38118695bfe12c72e4921f68e92646760c387d443f3e93c28050e4d
8828       16623 08c0746da55030f626ea146b9624556   0c00205ac9ea57ce5d1e19                     19GF51yrwMRA11rwt2KGwexymhg9PnqAGM      840c35da3a6723b68b96b
                                                                                                                                      04d43c7fb89f7c128cf8678994e2679683b4b751782b0d4dd712492
                 25cbb03d03de5763a3e275d3620c766555 0000000026b9911ee064708514df8a59a3d3d38fd3                                        24f80d8b9bee4b61429d2d4af63669cbe474653fdd93d89dca938d7
8829       16628 9293bb99fa44bda74e9c479a1009e2     8739182c13b3f2c4d207f8                     19i5AcKqfM4dn8bdz9H8cKRoyVj72TaEHp     7bbd29a1f3d0018dc1b6
                                                                                                                                      04e18e0a52ca55da1bfebbfc42f36b35bbb6f976bf2897bbef812cfa
                 f6a77403e2526a793c9c4f23484430f8105 000000002bf8b592ca2f776e1298f4bc23dcb520916                                      4baead03264683097d076ba4e80ef4e3586eee2e87847070aae574
8830       16630 79585a3a8c3043ae0e060201129ca       2ee0935ea28e4192ea3ba                       1EdqdxkWCfbmGaGPRKGPcU29beyZYbX2K7   d05b10f51979e03d4088
                                                                                                                                      04348b418039d34bd23a05e62c09f56b537a4bd06dc66e19aee508
                 0daefdf9ae06cac3ed1f4a8145cdfab765c 000000000fcd08116fbb3cf38789c20787dc7576324                                      725874028e81fe18520e359a413df17484162d4fba9d56d38b4ed8
8831       16632 87c44262cb3e62c8536bea8581e82       28b5832d043d08882eda1                       1AeH6AXPd7etfCHyvVxQBGh1QRC7RcMgBg   bb8850901879563d127085
                                                                                                                                      04e340509e43be7426b2b9fd85b0471e105ecf9e4270f321a1a317
                 759cfaf7b796b4e4596e3993ca83231b80 00000000999702ad934f91f996965f40422c193db4                                        e201f9b92293713193d0fa1254b8399be324fa27741ea01cb6704a
8832       16633 b0d215d0b361fd7d3bb7877bec06c1     e358559029d5c080d513ad                     15ybxkPY4ySqMEt9RtZr7mxjvb8NGekE1e     94ee00209258d9b010d612
                                                                                                                                      04b6d372a59729c6f6914ca7808ba89b3458b4c1970bcfe4bdc6465
                 25c44dae031c1b805520cedd2156c270d9 000000000977d2fd2cbf78323ffb8697cdb10e7b894                                       f9dc1d7c23e671f4e674868f10de07cdacf9541038e561af709ecd0b
8833       16635 8548cfe856c3370fa9780e3d60842f     f11c0def54c6e1aef2999                       15Snm35smZXmSViTQyFnVqB7gMqBt6kmrD    68303c788d13ccd6954
                                                                                                                                      04514ee48ab4f8b14c33b3580ec37186da7a08671894977d158631
                 09cee0fe8266d4ce6b8d3348a112d9d111 0000000008144d9862619637a4d58a8c4781b7665                                         3f066b5afcbc43d5dae74708102307968ea878f7741b8bcc77c101f
8834       16636 27027b40841b10dc7e36522203b34d     2420c585ef017b7238dfd8a                   1KwiuHcAAY9eTTohMbbRRRkFWTncNsxRJc      48f82c60cedded7305d52
                                                                                                                                      043c0e6621fff29e4109ffeb9bbaf676b09fff0b5a1ae52406d64464
                 e4bd817ed109c196e3bed83ad9a1973b1 00000000bf869976305cf48d04a5522f922053b8d1                                         b0f272639bf67619553efa15647125d66097fa371754756023eefc1
8835       16637 a069408d21a6bb89a6febcf6bffbd0c   746b0eba1c55b8e40a20ee                     1FUYUGPnRBGXwxXSjQr9zeGvS5qocv8TSj      e7acdf7b1548ffa8a63
                                                                                                                                      0459b6905a69b5ae841e12558afa162c4cf1c3e64fb7f97bef5aa84
                 25aadcaab3cc69c73c0ca1384d6c85486a 0000000055848715bfd644229df7d7da1b3ef27883                                        ab557aeaeef74c41262308323100d8631fb49b92765ea5c31b66fef
8836       16638 826b9e7908d4f40f05dbfb0e9c5058     a2b5021206ff7395187a1c                     187YGRngx3nyJ9mKqWB2t9JG4qyfoKsULC     fded9d18daf4027c9a64
                                                                                                                                      04a24295fa8f4adb8fb74601528e144d3c345bfa23b384d4ea89d63
                 956271803b204871b1b9f0136c69e3faeb 00000000014ae594115dd76b7306d594e517d46a4                                         15045f0b7c4d2a92741850755787c34beecf787919a66196536e21
8837       16639 df89cb1a7a7fc28175fdd829730073     b75240b211b3e15c5096e3d                   1Do93iDrn7sGtbesFLg8NJ9S57LhqP2m2C      840cf803e9acdf942fb27
                                                                                                                                      04cfdb79b22f448b24c53d8f480e414006fd48bc322381c03cffe3ec
                 e6afbfdbb82880463c35255e80c8198f8e7 00000000170bd4db26773cae21830d9c70b06de3ec                                       434c3ece66913be014b0a48b7985f0af4996f6fe4151ccf39a1b5be3
8838       16641 6ea54dca62e35e395c80de16117d3       493455c72c397a5e8f9d36                     1L5cGvFJByFTsePyk6k6aqkaWQW2V6HLFH    2092da2e0c77735d88
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 493 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      0445aa16c597faa13bff350d6e2402320d8b8d47906113115128ff6
                 8c8154065da7ba86b3e885c93e290fe2be 0000000086870c8ac9335a7cd12f433104a97d1785                                        b9321c5577c8ec2cf84b1e66cb07aee1f584b0b0a8910cf2b698a33
8839       16642 4533fcffbf008e8a67131ac0016bc1     6e9859a9f285d033d5ad1f                     1PbvNCxepmUkQanwrr1gw2CSiya4592uV1     e19160ea35d41099dc48
                                                                                                                                      0427ae6a679d6fe04b245221697967778061d0683365ab1ce74858
                 cf3a9dfaf510a548008b388843c01671eee 0000000061621f95027768384de0d45fa4e827dcc3                                       2975304ac359b033d1c7cfd89242f2ffdaf47d78de4cfe3ef4e03b6a
8840       16644 0dfb899afde4a07df01598242c1d9       3db9f190a70f2cc4d8d0ea                     1QBSEzsow49tJW6TM8NXYzMRgMATMdeQpD    cd1fb82d4ff79efbb5c5
                                                                                                                                      047ccb64ecd0cf8c66884dc7eceb8589cc4ecb0fb29d46b4599f8a6c
                 791063afbbddbc70ba519d0b99de52e1b9 00000000b0eea17b669170800bf748a677a1cac129                                        0a8a71d38f80383e4e6268d897b44074492a0600e153ea40fc2a53
8841       16646 94c52eae37f77d8d751b91efa8e90e     fa205a2b55217e5ffeb846                     1DZzprCGMFJrcfa5Xd52EHHFuN1UCHP5hD     eb4861f259c96708589f
                                                                                                                                      0481ae7bf708a02c8093a7cb71a3944d29b5494223f7296066105a
                 67c386be38e4bcf1d6e850b0d58306e354 000000006e67adc4c7eb4699eec023cbf23b58f1a3b                                       2cbd8ee128e67cdfafafe9215d718a2a6fbae4fd3b47254e95bcb5d
8842       16650 87b4026f7710f316148e554918c3e5     bb8e0ec87d7a33c8d0795                       1J9yPkkgQFFV28W7VnLdcKZNjhpWKNJnCu    2f2ab768a898023da7686
                                                                                                                                      0439ed292e09e89ea63da2554f1208d8801724b801c70292f005d7
                 6bae5269893ff812cb074530e56e6ea762 00000000cbf40457562e267d3fc71f00279e5dd231c                                       fcb4654b60dc7587579dd81da6ef8e5321641c9a36f70b606df8a58
8843       16651 825544580e05d06f147defd129260c     ce629d324730bc15ec377                       1KFgNgaBkKT526RDCNULcdbwytgGcRRkaW    be533758dc586253a13eb
                                                                                                                                      042d7cd2fc4e11e50a7afbba8c668fcb69b75631fe0405f794421776
                 f9d55c4e5022e441fda97b806d6234c953f 00000000da90d29c853413c56db17f97c97ca903ed                                       f2115e9cc8a0a700c6fb33be512c92a1c0e5b7ff72723d735e1e13d
8844       16652 0227289ee975bc688cc49825735d6       7bf1562cf39ebaef9f8916                     1N5zEm4WfNcx8DQyx5MpuvW2sQpLa39UYr    e6aff4e844cddcb311f
                                                                                                                                      0458a7508b3aca7244fafffa9abfaf23dded72eaa59cb06ba36025fa
                 19faa659ed9089beeb2092d26d95ec3f84 00000000ab7a7aa9ec613ba46434e7ef25c10c7da8                                        9343966c199fcc060f624fa42093e68c1defbcc2cddc1dd34ec63552
8845       16653 3f0e62e569fa595ae9d8c4f7dbf8ce     4536f3af85c4202601e892                     1BSkM8AiQHCG9YTFbB4p5Btz5ZYb1nL3e9     2204f33c0a3bd370d2
                                                                                                                                      044edeb6166249366a9a09683623ce0932fc69551ddf7c27d8420fc
                 ed812717acde01bd7f6d4ec072e615f127 00000000b7e04469140eecff100ae770cd376212cb                                        9374ff8c83f80c00f16be28cbcdc725157a88eeb191c308df3e56de9
8846       16658 7b4ee75b369900782a6bd05ae63dda     4f8fc7969857f316509f94                     1PbEZXpNqmrjeTt7DHVPtFSyGUdsQZUrkT     eb43e31bb3c1ca6358f
                                                                                                                                      0442118cd533272a440d9564946d76e6ff2d8fb3492927e3a4a425
                 8eaf1d6bf1e959245b9af1d8f661bf42385 000000001051834d5582cde5762099f0ec6fc91f062                                      1d2fe256c44127bc53ae28754314f4e5bede6d7cc7b8a2a6ae8524b
8847       16666 dc01b8b1ec764fa49f4bb989f75f9       5f2c8d6b751730a975922                       1FVSMurse6foPF9G3hpsxRRFwPgNbzYQVi   191d7a08c11dc9d06d399
                                                                                                                                      04140dcbb6286f8217e2155f6ab513318abc545819ecaebc7076b7b
                 ffaa991249548310b81690a246b77b3ad7 00000000914ecbb6a9cf5f09a256e83a0dda871216                                        2d40bed2a87a99795cf6a091c0be344dee493b7e35503855162690
8848       16668 d8ac9e8350d59e8958dcfb161bfa98     7934ce7525cf05ab2ddb1a                     1QG4UZjGJm3eH5C4FPCwaDwAm6mVjZAQi1     2e0f4846093744a4042a3
                                                                                                                                      0479dad2620f5f66c49dc7c11058be947efd7397a1e307b5841b9f5
                 654fe506934b10bdc266eec11ca3c0c210 0000000031acf85fc560624b91b175bda981b7aaaa                                        b9b3ff48671c6faa3098d91b5858cb95e5521f784889a5a4037ee69
8849       16670 663cfec561ff6689256b62a44de0da     792abbf3f9ca12fc8457cd                     1M9jz6NtL4PXtbSRrT9UchQcpwiEsoS24o     cd54fab37bed50b6a126
                                                                                                                                      043a138cdb4f9a78f6550feb9246fbeea75aff304cc7adbec417161e
                 c048c94645e70d83f72689c02056d2de76 0000000050e44c91e5f6be251df78a6cd9638ace54                                        29396f95256acc3e87b72f95b9b443a824befb24295661f9ea16475
8850       16671 135c64228c2439561e3c697ddb14a7     1ae0f4a521805eb641705e                     14YW15on6f9T1z2N4T8bkH4GANoya4c4fw     f6b90e6abbc7efdf779
                                                                                                                                      041b0d361fa506bf728c8d285f067a1d0234bf59efd74b542e7defb
                 a0aa52885f9790cadbfd7a485f4d1d2121 000000003942cc34cf38e17ac8d9330a11e654a965                                        9e6cd8b045eccc5437d0d11b6dce5bf66f40f8de6fe6d81a0f3aae19
8851       16673 45a0308593cac6d0c13dcfff5577df     a96f981c02d090d0890539                     1MqeDp3PwCmjfHXQoLBK59c2oZZN1UHaqv     75fb04aadca44e55d44
                                                                                                                                      041e9d5cd0078bde43ba876a86b616cfa83638d878ccbf1780d2be1
                 3265f38b0e7a0171e0d8a095d6aa836fe4 00000000d08796c0fd8c908bee523ad6d22cd62604                                        bcacb9ce0e2134805536c55085bb25806abba540fb2151c65a689d
8852       16677 884e2a01ff4df68bb2b0e24fa59de8     a7a317e6f62dda1b77001d                     14dM1Wb3jkmYkkFi59dw3CFjv7uNCF7r2m     a3323d6acb76b2a95c1cf
                                                                                                                                      040e508a637b06c4445108f46e88bcb37b02103505a76b35373c71
                 20328bd20eb50aff50b0481c8086466e52 0000000011092828ea4066d269dda653aa145c444                                         c9f0b23d5b139435ed452bceb7d7c881a707d5a267ede15055a89b
8853       16678 2857b144acf82097df917d661ab814     dd1987663466976bcee0ed6                   15Y4w9fVqn5rm3ZbR2ftVAbJtWo9N2KywC      922fafed80adc79e565318
                                                                                                                                      04cc85e716065289316b874f8b03e2b560f156b06d88577e6f360bf
                 6870c8857c2f5422d7343762e9e06c2e3d 000000000c717825931040019855545c4e1a2adb7d                                        7b837b70430b76c432cf42536ec90e00e7e3938408f6ba77b7b851
8854       16682 7dcc41c8e3ab8fe775dfd7944b3e0d     1e8fde8eda2cd01c9c8f3f                     1DuAe9AkMs7mJWHZZFT6Xu94TyFHPH41Jo     2cfc9d249f3c19d74b608
                                                                                                                                      043fcd304c8fd7a859bd4262b3246945db0e0eaf91087253d142513
                 b80d94fab117084085c9e7ac30eecf1ee1 00000000cc724a6beeb425703cabfc5a4f4aa4cf741                                       39be57d3a5ea0c587eb32ef8a2f8b6e5705d2202a95eded6ae0881
8855       16684 5d26ac5b38fa0342e4892af5bcc59a     b5460b640cce6eb6c6ed9                       1MofVku4mRzS7QtaBPEQrQ8fCymzu4UftQ    00c633b176a82b825e233
                                                                                                                                      04e25b90158379ff53757afd8dda0fabf1eb5b64fd0bfd4e3b4b90e9
                 3967e85e81e1f86222c3d3ffbea83e99b6 00000000abafbfaf0e0823084a219953912ed7182a                                        e184177ee7ebcebde89317dd48cc5e3e6ee6f963e8738cdad74052
8856       16686 1b10fa6bf5bc1cf2d4141dbc69145f     c952a6803932f4e9d1ec09                     1HjN794JcJv6qCXANL17UFumUCRxn6jYyh     9efbb06e9a269c972a69
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 494 of
                                                              913
       A                         B                                       C                                             D                                            E
                                                                                                                                       04b088481dd943b44ce3107f723e281a109429040faf0060f4a6a0c
                 9c946901d5540dc71210eb8f6e737be33c 0000000086d058966416c9db5811e647624b492a8                                          caf6108dca6fd82f81022ce2e8ca8bad88e700e5e2d1bbd534adc2f
8857       16689 56a6263774ac72084b891aac6095f4     806f1287aa632d299a65950                   1DScsihbffMvZsGQ43T1Jd1m4ZTotyCkTs       e4e9bb8039b3806e187d
                                                                                                                                       04e05cfedbbe493167a812105273fba8f1bbb36fee0e42923588527
                 b0c01354ccbbf75e77314c85ce24119ae7f 0000000053d6663671c6b96ab2f42dbc3f0549cd72                                        09f011eb13b325e759b34af652f51d194b6c7df9f857a81bab1eb62
8858       16690 0bbbe252fbe3e83af64e0b1eb9f7b       3286e85c08512c64db111a                     1GpPwJvRiQhhff3fgTzM41BQzmRDr6hWVf     399a4f2ee992afc422c8
                                                                                                                                       040f0746502498d11e8ccbaccddfbe427865d8abd86e8a9271f00e5
                 7e3315f4cf9469175af6fec382889f0f2cad 000000002b7785d581c31f68b9f309df4fe2b021b44                                      bb92f86053ef76f75fee1b797a2fdc67eab8cd837f543ac85e4b4e4f
8859       16692 59e79ec53cd8eb33859c8c37a866         3e110c006c237ee9c15d8                       1Ms3YZNBaD7WYPg6DFREqpjJuYzGm6G1bf   d358c21ebf99807b7c3
                                                                                                                                       04b7dda4939a7d3a12dd259e8420b0f4c28de439e1198b1c541d40
                 a076adc73e4245850bc8fc2ca3900add63 00000000ef6d2fe9518a5f8b96956c822ace2d8b6b1                                        e56f4f15d10f2d5e0148f4dfb65550772baf3421b39245a476bc9d7
8860       16695 6064082059c4d3147cf572665f2005     80c2e09212929c4b695d9                       1Bztwsdmz7yvRhGYPwkVzvYzdcEYgkBN89     72834fa3573b00ef8b1f4
                                                                                                                                       0429e3740efdc51eb8334c97020faf65fcf8b53fab2a279688a93a85
                 ec6401403d9de4ca10e8ff88e257bf41558 000000009f0a393b01a015965ffc36fd7854181698a                                       66feea39f92256a7306982ae33f38fbe6130259a65e2e29e3e3c5e4
8861       16700 1c9f6978a21f0970fe192e7d67f35       20441524a4d8c5b762e6c                       15x64YdAt16CeHcagAjDbDDR3njxWNFLC3    82a83b8724753cfdc1b
                                                                                                                                       04c459557fb7a58660870a3583a9318b081d4f6b5e7db010c6a487
                 34b38cf59ce8a5c906083f15279ab9207a 00000000fe80e7a138fc66610c711160371cac236ab                                        d55f8aba4679af18230d0326e9902cffdc062385c56524f81781802
8862       16701 0d96f673b21086dd4b13b4cfc3f38c     83a6754753ecbd1a9a750                       1EcUUk31BsJTXaxqveQb4rFeKAewfHXzUx     830ec3c6fc413d6928790
                                                                                                                                       043c587f2efb6e097797507ca2e06ec601139a0e40ceedd24da0b50
                 7267d16fc3d4816e0e2a78185a2953fd54 00000000d866222f16b5a06af24dedf7cc5982e1035                                        70db08bcb37c30219ad11365d99e3621057276078b6cb2af268bde
8863       16703 c85fbfcce5b6868122f89aff207a1a     1a15417454d373e1f6f07                       18ZLMFYXeWiVty7CCgEqSEZ1CjWj9d9tTh     2afd2384b2d4ccfe0998b
                                                                                                                                       0470cedd9ec087e02d8e72394bdfcc91367a6cb99231c78fb1a9e3d
                 a50a6041f845beeaaffbb362bc609a7dcae 00000000137ae34c72533cd9d14fbd79dfc3309510                                        eaf915ea3beee8ed9dfbd7a8eaaa51a22e17e7cb646e7ff4d4889bf
8864       16705 65aceccf30d27eb6ffdfc2a54bcf7       632e7c424b9f219b77fb84                     15RHAmzhByDDLU11r2QDzmqB6BKgEy4aSD     11a5d52dff005788eaa4
                                                                                                                                       0454e8975fe6cd554b66f80e65cebcfc3fb2aba94f41d042b6cfbda9
                 79273e86dea6ea805ec89642d3083e691 000000009ae4544e11fa8742db9c76887a99034a01                                          4d853643d5d439feabe2ae407e1059c8d40459e434579f45370be5
8865       16717 dc2fe0f10fc066bafc16cd20eb77b01   3042700fe1dab5b1d7f678                     16pZNoUb8CeWL3kknwYb5xt69KBjjzSHMK       80e0798261dd97212eaf
                                                                                                                                       04ed8a7f8a5c19a90008039472a1c14caedae61fe0d04e3479ab6ff
                 22893d4253b4f1bc8196eda7bbf898834e 000000003bcaed4b84a5998f57c6e226a11c13859a                                         32a8073a9b0aad375c60d8fb4694d18e90e527ee1130e5123c8f1e
8866       16718 9f34a01977ede2645d3094e001d603     bb69906023dbf0956d49d2                     1GNR35UQ353Vw9ytALJKv5CwSTVfqTUdLU      9680d77ce9d10bda1c652
                                                                                                                                       040140cc7babe379a360e9ce018be7d6d57d8e8e07a7ea520df19d
                 06d26927716d7683ed2ef8a526e4e87dde 0000000060a99b828779de4abe07faf204a83b1776                                         35bfe6d3e0a735c9626bbed65a8fba3d7bd938c1e391950b2bca54
8867       16722 dc6d187c219bb2e0002b7f6607b612     94b7dc4d17689ad4a770b7                     1XVDW8yFoe5ab64bymsupfMaDDSRtcsom       18f8edc102a75685a15414
                                                                                                                                       048328fcaf7fd6a3f011f5bef71f0d9e56880aa802158caedd57d217
                 26e46e9ef89a95231f7b350028cb486882 00000000c9796d32f0e65275777d46470e9b5816cc                                         5dcd26cd31bfaa6e95a7d66cf032e4fa00c65c0cd436343f42a992bf
8868       16723 9c5d726f9ee660319b9e9ca6701e35     0d434b6704db01c5cfd0ee                     1Debgxf1GcX7zJgSspRaKXXrU9265AfAd       81cdce29a6e01222fb
                                                                                                                                       04f087671b67b11fa41845cac2d3f3a97b0a03cad1e49b7c86306ec
                 880848d76091affeadaf610a3cdadafbe28 000000008feab503f16894000f70cb14780caf49816                                       46d84df96f3efa3ac5edb105da7adef0adc40c593dbed67fe5850ecf
8869       16724 48bb2bf4d14f2cf98baa026b7647b       7930cd2b391ca0d6cda0c                       12g3jSRW7DsqtkCS2XqTBf2cN18wRkpFYc    05f908d0e2e6c1c19fc
                                                                                                                                       045be90dc791d4f5d714956309d82d9c2472624467dba95aea1f88
                 655b762b24c0f0cf0e650a5ba7c9faeeabb 0000000076f2526c8d20958ad6fec1f56106dcb511f                                       84f3295b17f4929541341a1ebe702345b061ef09928b6f030115468
8870       16726 d71360b4531926effdb6286e1e5c8       2fe8784f20e5d604b4712                       17phc4aS7nnNhVaZ48oCmWbUsck4g4SRpS    76a7cdd5ac61954efbc6d
                                                                                                                                       046c7d3cc57a97f54d95668f4fd5c12d9235b1ec46f4446cfa7628a6
                 bbd1f07f930729148243379a85a2a2387e 000000000fb5cc59f02e8f9f804a2fe03ce10810fc80                                       8930c8daa70e9468a328e0b8c356b7b0eb2dac2fc7afdd3e8798ba6
8871       16729 7253e6ed5176e036a1cc2046194837     cb28f5e0cfcb2dc6c396                         17kYt28e7aMyBbGJv7d2xVZhzcSbrzFLzB    aa2e4292d4e3a17d496
                                                                                                                                       04c8d15623422916a648c61734fe43fe84027abfb5776174007050f
                 b4559696119f53566160f3d66bb9eb7b9d 00000000c19a489f74f98fd2a979091c8cfa3150acd                                        e95dd0392bf065455c7097d4a43018328d4a784fae43575703c427
8872       16730 5a573e35adf6b034de25397ee04afa     5ced370976a9bf18ffb03                       16q5BMdWYFfLdFsRqZNXCSTyTTSPRfDSSF     29a4c164f111e627910b8
                                                                                                                                       0468409a111ceb37c96bfd11a1c21ce63cd9ef2de0c391befda0d6c
                 89ecdfa68f36fa0f323349352026da90270 000000003dae92be7008ed13fb36b9bafb1145d408                                        8859633762e44d94cd86cd0dd715404312c727c5c6351a0e7d1074
8873       16734 7a5af58ff5549e2d3b52294a5afe1       4799c4375176a00df4edf5                     18FaU7gabKW12UXB3C9wtjG6wEHDt6LU6L     3536d8e61a9453d0c6460
                                                                                                                                       0460e11965ae91a8c3fd4d7f67ca517c43a5edccc3215e5b8a615ef
                 92f7354bd78be50a6d800d890236753fc8 000000005eb04e625df1d56295e3b87f2118954cbe                                         04c61f37ebf43b4ddea42bde708bfe047da592a6c370441e53e7192
8874       16735 b1fd88d9a8fa4e641350e39afbfec7     57c33991006be48f84bebd                     19r1yimS61c1A31EsxT5NATLk7ZGrRgfch      4fbb629e0568dcf170bb
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 495 of
                                                              913
       A                          B                                       C                                             D                                          E
                                                                                                                                       046853426842104a2edd26e197a914255cdc293db70529c8c0e233
                 33a6d9d70353608a9aedb0e62ec8ab4ae 000000006db1f685f69de796873cf3f14f3eca40d3d                                         a7c06320ceed65d871d5c441043d70132e4ac05b896fb5b1ff3f6ca
8875       16736 25e0ed3dd97c65d7519609a214a4b77   9d43d521e9cb453a78aff                       1HDfduirVQnwYiuDkR5uoc2moc1t4rmdpE      1f446eae505ce6f5025d9
                                                                                                                                       041e12aa76e521f2af237ff20d29a8bbf969bb7a7b7c557d4cc90c07
                 156a341413af332d80b8a6ff31025e292ef 000000006de90867c919d51e9d2e0a2b6500e7705                                         9a2be0dc795c3fecbb18713bf51f9252c66cbd52614a7392cade5b6
8876       16737 d55497fd629167fd77f48ee608de4       165883ddf4b7e4d0210113c                   17sNbUfNysaaWKssPVQv3kqS2gpYVCFjFg      98c5cde8c6254752996
                                                                                                                                       047caeae68705e18938c1c594d57bfe8aebafd09ec77c177cb91e57
                 dd641586441c61036215971f881529ed25 0000000086554a4e27e4a6c4ca9470135f78b78fd4f                                        de440a69e2691272a90c8622d7811eac68451e54ba9aa36c253bea
8877       16740 d42678bd899239f43bf444a7e23ad7     821451ebc30b1aab545b1                       19AczKMaECmQLZP4W5gpEiMdJsjZQ3PYSZ     83e5e15b9ad5cce30819d
                                                                                                                                       041118c1dd18fb7d5ee64b34d7ccd50eba09fef3bda48f90dffaf113
                 bf810c830880b4ccf8c8b5435171d0ccbe5 000000009c05198aec02ebf22659afd769fae8e8348                                       732d11ea734fd4c55303a2f01dba11d9925781004323c6f6b9ea015
8878       16743 2fa3b8b98516cf361970dbacfc2ab       c57320357e53519509187                       1HoEQ4dxATtpFoVVTJ6WdauSVvC2xADAjV    b211ff74390867b68d2
                                                                                                                                       0495224d7729c34a2ac6fb863f68ec906cd76afe88900050c39e60e
                 d9e4c9283ccfac1198a422110c626c083d2 000000001ea2b11dd4a992f77351a8d9bf81ebc1f5                                        cb8fc5e3168c365d94d04c0438a1cdaa2d8fbd83d5550edfca600dc
8879       16750 eb8c1778be000344cc8e990b07539       024e93c2884866b82e618e                     1Q8UFytjrP7tDxdFVH3Y3tdbALnD8PWKpd     9b3dd8d9577cb0f2e803
                                                                                                                                       042996855c4170138172c02547c5ae95bfcf11f118335e5f280d4ec
                 90794ae2653eabb0679192555e057d527 000000009d3c35aae79092c9a6e0abc674f7e0dc6e                                          203a93876c9a2e0753018fffc78c892b019c30833bcbed374a6857a
8880       16753 7e6d37e8a6fae3d316f0b7d9159906a   29b5a63129aeeabb345c58                     1N46eSfU4EHf1RNWFzSHPX7m5Z5WjRdSWi       0ec73aae692b92da3ef7
                                                                                                                                       049d03dc3d1b66b58cf98b5be691a799d41bcff4fb7cb623307f09da
                 34715fe26344f402cffc7935825cfb49ea3 0000000076619c7f6a1bef465f924cef6b767ba82aa                                       130d4aef75dac5164e0482314493b4b98f6e17d1de44d89550287a
8881       16758 6216f9942ed66e245aa42ba138358       d11e85e9c607f7678dd5d                       1L9zjfqkT6ZbnAzm6bv7K4TD3FJPh3VU3     4d48b582fd2224c2dfbf
                                                                                                                                       046f3272692655161a7be07e97a649710933689ef60dfb11464502
                 19ac2f6cfeb6fa1817f01776a4571f2e5f24 0000000055050a16f66518b587d16b7387eec4ca41                                       cee452b1024eff9a2fd3c0872c9601434b653764746c99abfb710c2
8882       16760 2fa227efda73d8115655fb93bb06         fff5b6b7f5b8d6f441c0d2                     17LeThQp7fnMA3Jowe1bydkvucm1CyLFum    d2ce7afe8551ff2026c8e
                                                                                                                                       049ff87d9e8b567a8af240260f145e2d154f4a69920d1b2b47ebc1c
                 cb4f7b1cd89aaefc34f600ed3ec994f311f3 00000000d3ef866f939c5e9f19273278bb4f5f75c91                                      5e945dcc64d535fb91886d4fb8a777f0d59f09bca7abc64ea60d832
8883       16762 ace8204f1b6cf1e32c48cb5dfe12         dcb908ec6cb8c4ae60880                       14DsBrpgYLeu8qPCJALRSeF45S1X44bfdD   3121f24375a767515de8
                                                                                                                                       043d325aa89f139a8ea5295ce1b563ee2cd2b1437503a50fb315d0
                 982f02773494368e6e31df490f6c9b4e6e 000000009626d6584dee42b70b1db1c9c6c1dd437d                                         c3e55a3e019e9e26877b1da69722035bee7350566be9bbd823f1e8
8884       16765 582d986508d982402a83591822eb5f     a88dc5442b9ecda0d71ce8                     1FbZ2riV1FTBAQz6DKcaPoP8y2XXYndyra      1270dfa66371c4e167a9cd
                                                                                                                                       045af251699e7526138b04407dfb9978fe544046de62c9aa22a299
                 74aaf48c3936e643c392ebc8b19496cebe 00000000d9fa787e666e036b3747d9fffd5a0508d83                                        59cbca895b1a566537e90536073d2b9f5c917b1071e4734370bf14
8885       16769 cfcc10587cf7459be8ee58e8faa52e     267f97fc2a24e70c97e03                       1HsnSRQwVNcjbX6koht6EJHymSdWQN5qWY     adab89ab1756796bafaa6c
                                                                                                                                       04562b74c3656647922273a7c2c2adfcec336b3da4819236d78697
                 59fcfec3f4fb245526075af85f9c80038393 00000000578893d71cb0bc705c16942d8603e1a089                                       61003a08d356ee79481e475d0f9a455a6a55e68530eaa094935aab
8886       16775 4db9242d0eec64587c425da1fc2a         4c7b9a99e2fed11f2c7faf                     15J3t5vnXaCS1XuhjaoreZpJDnKDgpYBB3    35bc4f5975415a08665bd3
                                                                                                                                       04d444265f16a3efa902ff7b3da7cede509fbbc2a64ba2cbd71da24
                 96d423a02bd85f74b3327b9215e80f6f8af 0000000091d8a7990e383e8e5a76b7ca0c22e9e2f9                                        6a5951e488125e0e4f9d123e3d723c151fd1114f354a2e082b1409
8887       16779 0ec0754c222c5dc437755503d1242       a082738e5437202d717191                     1CmXNm1zx3rJsjoegno2iia8JezEkp8rNo     7cbfe8de5ff472db611c6
                                                                                                                                       0487882a6b5b44e088b8b70640efd16864c563aaab6903307e4496
                 724fb16e10b985503d5e98214ba896ac32 00000000b018c76a351b80aa4a6321cb5f6e67c954                                         557452fbd1dfc2a287d60b3d5b0e8cd3b0aa96d53b71a6e8a506f17
8888       16780 7c12164dcf7a214844a8764d04df6b     9a237bfb163afe0ea38d83                     1PqC22uWi5eG27BeCiXKQoecEmA9rZ3m62      5dccb17597e4ab679f387
                                                                                                                                       043ed441543926a77343e4bb3a49d7f871ba83b823667716c89d9b
                 b364282d3a54b6813c4bf2dce410833be0 00000000d448c20ece7c2b26d056f0ab561347f282                                         3f7928adcdb3b4fcef96b8d271be92d6e10308e1563c8aacd699688
8889       16784 3ef533803a57d3276305bcd82fbdf6     b0292c8c1c3228f3672b2a                     1LbG1aUUutZSMMVZC5naws2dWs2mTJf2dB      7723b9c3176ee85e7ff51
                                                                                                                                       04137a328081f5a9bafb9c26f2bfdaf3fa3ea6214e2ef8e43ba2e5a1
                 09b7920db1a31e638872a25ffb670c4896 0000000051fc5e2fae782305f7adf6889c823ee5a13                                        cfbec99c76f8d9c4ea14bc9bd77642c88cfff606de8f33028cbd0af88
8890       16785 d72f0f79dccdcbde4739dcf6adb0f2     ede9f27d7aae091851b05                       1Gq5HT44SXQ1eKPbrLzLvrdxfsewduLMcj     fdb6ac7f915a35290
                                                                                                                                       0481b313b96c0450e173f28f20903c2d88c6ba943dafe52266b906a
                 70d4860ea9f64fa2385581cdcbafda5007a 000000004030284471e3bd5eafd619d149bde6bbf1                                        6ef9881d71b950356aae4c6c3e10accba86a075b608aca4b94bd64
8891       16791 f6a16a4f0002eebdf71ecb049bde3       265e992f3fbe9d1d95bbdb                     1CKvnpH777HaecfcTTxbZwXGrgc9YbY2hV     d824e24c2fb99ddfb2c8a
                                                                                                                                       0443afbe5f888c9301443bd91032eddb601ceceffc7f6f783fe8df280
                 b271260b7e55a17bd5c6a6a365cfaf083fd 00000000bb1cd77da5fe8b116fb09f8b5fe62e33c51                                       bcdadf4d7afa29f250fb27d86fe4ce8be3545168edf90e9aa5cf6590
8892       16792 378195b1774e66ef9346d9ab831d7       fe5c8acef56a84829a33b                       1CSwe6fgmbHQiZ7BQFd1jyyYf4SkQLPgyo    1870a215a0b5f1e18
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 496 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04e3261b3229039c93e852f587a236ed937ebfeafd9e53de8cdcee4
                 c123370efc0daf676bea7e9da87b416201 000000005a4a6eab9b348e82849c5ea903f275f447                                        78aa7461739d49f63d92ef6c7e9b6e15fb02e135239f7fe570ae4a6
8893       16793 ab8283fd8b0f4552c9640621250e84     0bb736eedde7cc9239fcfa                     15KdrLkaBSNyKqEVztdKEeq3Xvs41HgHHR     4d59dec6c4e77d3797bc
                                                                                                                                      0410074fbe6297d49b17d71cf24b8654a7863b196115fff832559e7
                 d623b0b1597005b65c9cdb8ce8fe881d02 0000000045f0caa20c24a64a6a29d2b25a4b314787                                        e8e34593047f6538e4841778eafd95a7b6890ea4a5f3084383ab87
8894       16796 76fd744430b0326007988313d340f4     1eb13924465ce4e981eadb                     1Ey3yA5dsuVouu5LM86r7h779fuzaJ6g7c     bcdb477616c3567a8ba43
                                                                                                                                      04e99cb2298152aa9e3aa2c869758358ef31604fe528d1cab7046b
                 45bd77337f1af8f8ead7b232bc01c74def2 00000000c24e37ac749c11d602b83c6b15c91495f5                                       e09f39985b00efe0f2ae18c8b2a68827a375b6fc0792d1124674f5fe
8895       16800 830bef0e56432055a8a6d3dc2999a       a118998419a0affe4a6380                     1GG2bDiLeGFnzp9rZCQFrA1eBgNa55fvzm    d98d348c14342b6cc02b
                                                                                                                                      0414588412c245cab27e5389b2322aac0bc1848a409ac5ad33b180
                 38933ab23ba8767a2e49b7ae5ea53c1b1 00000000153a2c8a2e05cd0a4a4a0fdd57dfa8a0b3                                         5256b6fa56380a1b72663c03d9885b2f1167e2a2b092850ecff65f0
8896       16804 0952a75f6013affe9fd1f1d505a70ee   1f6c3710384db1bad4a73c                     1Kn5WyjV2zqKx5dF4v2158F2bsshxty9Hi      571489b6a19dd72e22257
                                                                                                                                      049673175b823481f5f41d691129a99d1bc76371b73e32c60100a3
                 29a3bbd7397071902f2000a62793048bf6 00000000f5313bf4a10784b88385a713435188b5d9                                        556ecae1bfefcbf1aa0812edde16a4f8259db9578fa80f693149f4b2
8897       16805 aad193411b11c58036e071b785626b     12c045035f89c4fe5a163d                     1MmvLvq7LEnzpFiMtvC2MgXYr4tmW3YEtq     82fda6356e9d9bf15d3e
                                                                                                                                      043b7e07d944522539345f3ae99b94949b046351ef9c65170d80b0
                 b6df9ee7f509251e6f4daebabd1e6570e6f 00000000fc3a4e9b5ba3e53a6bfc54a55b65d98c0d                                       ed56931cd252412d3a2142482e25eb8b36475ccb7de85cbea8cf7fe
8898       16808 9526c3fde13fac0f8efbab1eda6b6       dd0c10f63666ed7f117765                     13BGhrTtkuzLhAPYjm1rBAtP5CQFBdVf1x    428350fb180248dc72975
                                                                                                                                      046b3720c519be983a214aee53c481602e154d746f5d7cb2b817cb
                 158fef1d454904f827f144a20e3dc3bc376 0000000087513ffdb75d53b8800439840897933f56                                       05531032cd9970294f8a55ba71cb49bf7bff5b37ae5140900b0d460
8899       16809 d6d013d6104d1a355b1b858d63401       9630d0f479b8961d62a768                     16Mu8txRNfVUsaN3a56sGNxnHRaXDrx9f6    0d72065849d3494eb7c50
                                                                                                                                      04c72d44fe8ac29fd6fa6433f873586f7503a5f476e86edc56d4dbd7
                 8c94879f1b88bec323f9ddd48894b3b7b0 000000005e8f007197ed128e4560a7838a70ebd221                                        4817d6fddb29de7142bddf2d25b4fe5295a5a75b5a2c76efe0ad40e
8900       16810 37bbf6090400f9c50532c6d51c4258     303c311ee86ca757188cc3                     1CPnLEQteF1Wj9miEDcE2Leq7pkPCkRCNK     3fa2052565576547292
                                                                                                                                      0429c61744819edd1e11653de7b5f400de83093b9bdf6b38983803
                 81be23cb2b87ed3f615e13c123802e907a 000000006b5629765d11ac702ce8662f58fe447713                                        37905b47c1fa1d78836c890a9e636419dc9931435c6189c9130a85
8901       16811 cba9cdf400c83d18a5af16b31a014e     6304fbe32d15980cbb060b                     1HJgK8Zn4E6u6aYQDDf7Gat1Br12g2jdHb     4514aa8ae288e2921587ad
                                                                                                                                      04fa5e22907490a7245b6d1b64285fb16277c732e8208a554f9a57
                 c7487351875ca23d3d04ef0f977c3f627d7 000000003458ceebd498261b585f261192f1999d5f                                       602c34c300258ddb50c6baf98bb580a521a5ac9c97117021f8cc2be
8902       16812 2b7020a1a52088e6680f0ba11fdbb       155049833d94eea6e90b2b                     1JdPqyn2Bw9wj21yxQCEweH5nBBP8oNpTu    315ffda02364238a30417
                                                                                                                                      043fa6dbc6b9625af1f8f9cf844e9f23bc1b0ca0e569c27183720bcc
                 41c4653227e89e1eda22eb6427c56c14a8 00000000e47af04a59f649750c076b264a6a17bf34f                                       e6b9d970172e439d1923a88bad5632b87c1911105d32eede4c644d
8903       16813 88357b482d967f1b824f97eeb1b17e     5f9b01f4c8ec900ff6ab7                       1HPRjsfEDdzVMtbRCMopAdexrnB99sCRkw    13dc8b352d54b4d7476b
                                                                                                                                      04ccf1160e352b3c46f2ad56cb40fbeb7bab037a5f52517bed3efd94
                 e9db0fbce6a0e864d66cafbe2eef5114744 00000000aca1ecd547c8653cacbb6bfd72caccee17d                                      37c86922f68f03feae3d2a2514721063df360222caca2e04c61dd09
8904       16815 5187a4d9adce40eb6ebf300c8dba8       eb662b9fcf0deb808222c                       13VGfgrXcH1kUoffnz1mRf6Bj4ebXkp8xB   84d46e3929bc61c5168
                                                                                                                                      047894969de0f5efd1bb5401b0e36f43f0d5899b8b6eee9aaeb2099
                 d0e3824eab84415eb46f9957316b35a26e 00000000f302b70f13f69cc62f0d962455426d44640                                       101987e95312356a37e6ec56ee90ac5848ae71120697354fb6d69d
8905       16819 175f16e10726f76a82cb06e6ced535     918ed95d12bddc5b93686                       1HDRwQZPq4GGUm5AkM891eSg29Di4VWuLm    8ac879ba0b68f2b6eedee
                                                                                                                                      047feb8109364dbea01bcf526e6ec77603ab8d89ca28218111a193
                 e8a55ef1edadd2b7ada7fe020a3b4e4ae4 00000000e82808f4504fe1ce3f3200c725059675a1c                                       b15f31fa43f81558d6ef5c7ab93777cb19a6bac6f1098fae4c7c699e
8906       16820 7e7fec9b8b8bebe0ca1a15ffa99844     4db605159f8bf22146638                       1CCgqFCXcxCQLPw51nirszDL5qaEpJffPr    f9f54d67b5a14713f17e
                                                                                                                                      04d93e5352932e7e33d6b9e85a6dc358b2f0e9b5d2a9d576f7322f
                 dad151eb69bab537779dfe4fe13a3a9059 0000000036dcdfdff74709c19f280d4389b03c1858e                                       9109dbc8e1720af50a60442941989f8e64a5dae72f6ee1a05dbfba0
8907       16823 35ff467d8ed7af6adc3027b204ff8a     02b3e0aa269fdbfccb06a                       1G6YjFLUetBSmjtqMX2EdthNZv5irbjVna    6087da262e64d957e50c9
                                                                                                                                      04e1600b235a5b08b2f03819f1366123f1f3df211c108bdea273b80
                 654ed8deb9d5ee56a1c5cb35553a609270 000000006315b13ff27eee49bc51903bedf2d247c4b                                       7d4e35ec9b5f20e401ca1b31f2f4bf6f89ca8a55752a02ddee279c54
8908       16828 9025f23c8c82bf43ad08431227c3c6     bc0c8ae0c77f0f128adcd                       12hCcpHjjFrVEmVyDe6fC9y8EDp2XDsAP9    0df706b59a481e084ae
                                                                                                                                      0408f430d598ec6ccdc9377ed5ef94707560ffe6d902502b8c99afc0
                 1add1b47ee4003ac33e3449b2721bf9c6f 00000000ef961f5644115b0a36aafffa00fca4367cf2                                      30811579b31605e8c827d265b8ddb698fd95f484586330248d5ca9f
8909       16830 637415d45a72a8fbea726fa67bc8e8     13968fe776941f44d5c3                         1CxBRJPtDveTcJoeWGQ5ahknQwyPJ5YF2e   88338873451cc1a6761
                                                                                                                                      04c2a94822631c130ccacc6f42bb88d9530530da917cad9dcd99531
                 a748b7b4861ae7ba6b66e3cf082da18e12 00000000071bd413ef04663dea1a7a17d70ffcbb5a                                        2d4edcc31a17277b5c66ea570b0713064444e970c73312847723ef
8910       16832 e9c2171d90422eedd95850ae22dee8     a532fa425e0a91c2f814f6                     1CH62uyNVxS2dzTup4V8J5oCBbrTjwZSrT     18f3dd4134a4d702f3a6c
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 497 of
                                                             913
       A                         B                                       C                                            D                                            E
                                                                                                                                      048656ef6eff90c369459a956e391c0299b814cd8416f499d1fd287
                 3109e63c4a9e8a6156e3274b2815abb56 0000000011132ad6ee22a0104a25548d9e2d1978b                                          7884595617aa77b1521e19237df305ec3fe01791809174d35d5f87
8911       16833 b905ab142924ed4ce1453b56246d530   8f5d3d55f578dba316fc0f4                   1MKWSRQ9WU7y77ENNQ5WALbMJifYCVqpTb       9c8411e91d0791d874ec6
                                                                                                                                      0410c3e556b1d03a6de4d88038d34e8f4a30645f8470be1b7c954a
                 15a45662a079cdac8444aa4cdd5c8bed95 000000002d5e51189d748cf9ae028e4784f5a629a4                                        96ebd812ae5d57e4850480ceaa90c5f80650a0eb7a7f6ef2f2a27c8
8912       16836 78646e4d26576eda85d52905e0db47     60ad65561246cb469aa52a                     122aqaUwf2TGiMy8rXTnRMo9BhD2Aejw6s     a8162e992aebdd90af5a1
                                                                                                                                      04b16ddec6b873e299a01c8ba6a4b82b05371d4713428c6c70541b
                 6e6a388215b45d481bba5c533a68e6324 0000000041584b3e11f831519e000ee8f2aa2d728e                                         1344e3379e2acadd60d7624cced605b5174c3feb5a9b8e81a321c6
8913       16837 8ef8222a147c7fdae972a0f21928f2f   7870eabcdba8345449803a                     1M9i7kWd7hFvn3p99f9KiChGPP6bVvGfWg      982b21888546c6efd14e8e
                                                                                                                                      04966fbee08f8b8321514fae06107732e6cc5a67fe930a6167490db
                 e2cd19650418771c1d5b1c880e8cf2a2f04 00000000231df946c59e13a91d173d86bc6d13bc56                                       c627f41cf22b2e20b7defcbcefdf26832a68f221fdb54bc1d348290e
8914       16840 92cb02dfc60eaf63e649f9452370e       dfb04c215faffed6555c32                     1Ej78BXmPWLjY6oHyKNVXQ5nLNRVcC8igX    9583e55d75dd13f2935
                                                                                                                                      04f1ba24bfad0e55b21c98550f0c5675885d6523467ae6381d4b840
                 a975b300a11ba24fc0f1f800f37024a6ba1 000000005b3c2ba053ce4af9069378e251a4290df7                                       afdd2a551c1e3e059d033d4a5fcf53a31ac846419395031d834efe0
8915       16841 639d367dd61ac3d90bfe2c292e91f       91869cf2ba52e5ee099cbf                     1CW99CdTzp3Q899rTMwRNp8kZQF4bKEteT    7e2ced69309cd7fe9a45
                                                                                                                                      0418b2bbc2b22aed4ed5840e87fea2e6764de058071837428611b6
                 d7bda9db8d33fa8014496d6e928410b74d 000000000b56abbc58d52e3384c302e707f3a1b588                                        657ac885970f674dc2f369c30317420f5f7b48c1ef05288384c129aa
8916       16842 95316a2253e81045fd866c411e0742     65d49ac498c7a7de7517ef                     1P1TBNbNPEkPKFcz71AmtU5JcFY2QkVVrk     62a2a0cb5d7cc17dadfe
                                                                                                                                      0467ae85a760c0798fda98b1f3017e19338ca210fe07c583365e196
                 d74135a4bc1ee637974daabffe86a4df02c 00000000f8da961fb89492cd67a1b6f415b9e6457e                                       dd87da16ad768da18934327ab08ce162828e6dd3d13fe3dd782f42
8917       16849 5d1e806784933ee103a0a944078fb       b286d9d5eb261d48116433                     1AxDTwpkTqyKB3EpDFqGtFoYu4uKW7qG4n    1b423b36ed0a33b1788ac
                                                                                                                                      042396e4f7aace33ff0952fd89098cc599d4e5a6f9e602d90d33272
                 18d4fc44cdc567fb74448b0a13e61a9274 0000000074f08f841c7e29439a44f6505b7b49a33c4                                       0d2aade6ed507bf3c5a46e13b3df7ba985713fb9150829b9a49b29
8918       16852 3b3a8c112a0c864b41d7939d05c35f     ca760a0213ee26a684f67                       1GGQUJaAGvb2UJCNiqqT9YD27ahJRmXVu1    dd9830bd9a018e2cad83b
                                                                                                                                      0442bddc22f40ae901dcd49759457845b366bc26ac6c80c20cb927b
                 e5d96310a660247c86fed0c38206675247 00000000c7c570ce9ca739cb79472c4e78214df21eb                                       c7a1d0ac8aabba82704b5d7da231025fe430563a2c23ecc0a96054
8919       16853 8818c1a38162f139a3a23a27a9bc73     c18a28a327870ea8bb2ce                       18yrfP3rWf5vsZrSk3PNG8M7cEmcPAsRjH    230c0abbb79233b1b9679
                                                                                                                                      045516960e4c0fbcea05f437ce485be3d463dc8906ae2a5a51b49b8
                 7e8f6e4aba968f39b80b03aa3e315fe4c5 00000000eb1fe43a312f27496860076785aa26ac50                                        750002e2a4eb68a693426f71e46f7b751ac8054119d23fc403eb03a
8920       16854 540eb2d44fb7847b3842d4933d72fa     247e1b126c2283ba4b5222                     1EDwzx2AiemVq8HyabMCNPpGrBKhksewcx     214a50c9d158aa3be446
                                                                                                                                      041cf4542716ce71d47f047134308a50d2968ff00344ba69ecbe249
                 910e181fdccc3a380815339190af06f0c91 00000000f9fe94c45c78dd0e7daaaa08eaea19f71fb                                      06223c91bd437362f8e317ae091d7958a7ec158ab93e639f7472ff0
8921       16856 6420b7fc3f24e205f0564a7e77f2f       8becc6b00ccea54fa5155                       1G6T9ZoUFsUY7PimtgV4pQpSpNonQ6PXU1   ebe619b1eb9e99884fbb
                                                                                                                                      046c7d9c960b48bdc16b7425d9a35f88e2a559bc51b9d09b7f74251
                 2734bad938e75cddc68adedae57526018e 0000000093dabcee7ea5716eb008b13f19f202d9a5                                        66a805c25198163be6e9fb08579f5218c51ad5a7e1669a1fefbf1efa
8922       16858 17db219be73c8ab0278fab8c6fb7dd     aa14cda5a5838d547bfa1b                     18YRKLFitUcoUWaBa4DfXwaNyDoM6otuih     bc949ac8a0458f68176
                                                                                                                                      0441989513f8368d5e81cb1d7133873ac4ea3f1372cd46c9616863e
                 0dded73eea64f2366072a08f1d350f0c63c 00000000a2cc53629e0deac3ac10d22d33daecd654                                       87784a98ff717eb4506f9c8bd42872991684b1f72fa4472c97790f2d
8923       16860 0599a44c8424361cdd624325b79cc       d2d060a3a1812063e21ee8                     19hX5LBPP3WqhevPariHVmpog9vUqa5nzd    413a370c3ba9f691421
                                                                                                                                      049c863a2448c106d790894f075d4c296118bd95e3202969163652
                 275251a24ce8e85f376c346308e816c033 0000000063d26dd72f45a6d30dcdb4ead5799c4e84                                        810757fb8b554818bcf848d3f9e4793fec70bb00741423f8f3dbad5c
8924       16863 d0702ea18aa30f72c49f9c028b1657     c8eec7af0b2e41ca083691                     1GjxsdA4ktShz7DgE61kaBDfpdBgumH5AB     b328b236460e20131bc1
                                                                                                                                      046df917b4759b65d097cec08d0541662a936a02bdeb4cda4511c3
                 457433b1b77c340510804893ce5782b891 000000007a0f631b90e71514a0eda9585d6256229f                                        abb65347b3a56235db51b54f9fc020a6bffd0ba5eba7bd6c4350b2f
8925       16866 330110e824730a8e406fb46c78c466     e83051a0d9607f03fcbccc                     1JNdyE8oNhm3dajpGvYWqLqsdJjDXbmYp8     170df502e3b0138031df7
                                                                                                                                      042da596fb020a5796df8c411399e68fe1a68c5fe1dbcbbe628663d
                 a1a7d9089f5eb97f063d3c90a4cfb9cde4e 00000000780662d028154d6056beccc7f461be2918                                       acd7f4b43742d53a6638891a685d34bba2f3bfcad96606563110042
8926       16867 483fe0dfc65a4472b86d9f7abe269       bcc988a3e15674654e7b27                     14mYfjwaqxHhuYbELQ2VTpYdHqifjQjv55    9f8ffca47518688abfd7
                                                                                                                                      0465260da7672a654caff774a3d980854d46f40db23331578ba7d3
                 e9a2fc5b679d02ce31b7be7fc79d6868c7c 00000000651a0e9c163680d699daf6947b48197efa                                       051b6ea224ae957eefc28abef257d718fce9320bcb4f4eab49a7634
8927       16870 a5905c24267a6b171b318e07a679d       1afa423a9158195c0ad465                     1AbzhVfeQRpEt8AYXhY3TYQU91M9MguzDw    09d084f29db5a64e7069f
                                                                                                                                      04914ca202c6ea497554eb84c65d92df696eef163add90fe5a8ef4f
                 a985bad58e7ceddd082f2c359d481cc86b 0000000085932a3a453200c62f86ad74452bfdcc7f7                                       e6e0fcff330e13f116e42f2a3651c7e83242a954ceb379ec59d4ad05
8928       16872 8208eb124d19817be7fb550e578862     020da069dc7a8dfdc95f0                       1H4JYb4BDkGrjBmTtGTNZqK3oSNuhAuRoW    01ea565c7360e77edc6
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 498 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04951e0afb0f3dac473a39c3cffc1a40d7503db74cc056c8f8cb2486
                 4592b08c781531772d1bd77812fdf1ad9a 000000001abd39970a477a19d1e01bb64db8ee284                                         16b2eab44bbc10b4b35ac2708c751e4d3c7a7ef39c7157c16ef76b2
8929       16877 fffa7f8ff3747f9a8a9b3b2aacbc20     6209780339a20e19f711c65                   1GBXBGGZge9XqTJjCb3RsZukBf6P8PFFwn      bceef9aa898ccb2cae3
                                                                                                                                      0443b5313d1627e9d704b98e3989768fa4d5a29dafb6b7cd8e28b3
                 cb12133d2cf5f80fb3da4b04258090bde06 0000000002252a96e2bb99b8cf80a14c2d133098df                                       592d5276ae88aa2f0f400a5ef701abe633d8883b65c255bd036fc87
8930       16878 53d857a72b91b87199d9243565571       6aab7b97e602168b5c1364                     1ApCW6dzwht6jCmmRCndUUGncAiS7MWkeH    bc45420c4583adff7677a
                                                                                                                                      0474e90edfcd8969dd9c5c0056cff4128350340dab22af5049110cef
                 8abaf99af5b6d68b5d5353e274e9984a26 000000004ef1e333377ecd1a39589e82f9f1148f994                                       9df75d28b5ead996eb27a9e8fe0ada27ff2d29170de125560e0b141
8931       16879 5eeab5da131c1949b99b2e3fcece6e     5e005a18b9efdfada705b                       1N7NsKHM2UmZGFTddYF2QZ2SytU6pFQ99H    3a6282194eec4e974cd
                                                                                                                                      04e58dde613f8f35f6c8d627f0e1a1cbbc043db1e91c2c9256a005e
                 021f53547041387c5c88adf1b0e36acbb5 000000006c03e7c34501b355b4da331f963c138c37                                        aa4c3b325c6a8bb8ae7c01d82fc87ec0717a5a01cd14a6716da401e
8932       16881 6df0e855dee437efc073ed7d3de006     970ab4c2aa7c494dbf5f7c                     1FQXeQXZVTaSxwNXqyzEhowyVbsJgVhSit     12745be179cc8e6bb339
                                                                                                                                      0494b07a910943ffe3fbb7e8acac44c57face1ec0d161df60b7cd04a
                 d5ff56056c1d4f18a44e42c0d4218f57e38 00000000e6c1a3b396497f29103ad201a59033a944                                       715a3c7338654e054a5b74dd2f914e9d4040eeab06a3a832dbc360
8933       16882 9587e6e4d4a2a751238fff953b710       4e5764d74c4e0838f0487d                     1EcYgQrp3iPBGV6wcDeCcJUgVyyNf2fbMA    1b68e8c89eddb7b75ced
                                                                                                                                      0498d6d2cb29ea60b57f2a0ad4f13aa9702a72916070d61e48a22a
                 a252c69d9931f9de2f993fc00ac30f7cd1fa 0000000013521de9fb6ce9be7a155201bfa3032e58                                      6c5d40889e5f858d42d22d2d000066c3a0aec1d3647be8de5f8d8d
8934       16886 4f3076e2a6f24ca4fdfc208b88c9         be0535dae456b62ccc7767                     16NMC6PaW31pk8HFgWjeGBLKoa8WRjEd8R   95e376636b5b315758aadc
                                                                                                                                      041e183c66f3a93b1cf39d2685e5983dc22fccb64d89a702794411a
                 0379ddc4fff571f5c960380d49a5fbd321b 000000008d52b87676558d42ff8e9c8c76c9bb81e2                                       e1a64bd36afc8a8233e51277a13c5b3b345ee5f6f7b0044017924da
8935       16887 a8783af2743a0a9362d7c628f98d9       3d9c45701979ce7459d7ee                     1Ny6c6hxV4AVvaFx7RGiQJDTfNxYxE5XDS    50dfc9d4957c455cecdb
                                                                                                                                      042aae3c20bae00ea205e05c8bf51c5323186148d4c2e1aabf97dba
                 05a52a6e506fd62045ef4cbf1f3ed62abfb 000000000eb56f6aee66a24f7eb75242ba9429fd7d                                       fb3436417b72eb26e4023f0e4ecefcd6279c320d2d002492f18d48c
8936       16890 6337862d1b4f9f89e9efd185b9263       973347693efe0499b35d70                     19qXUtEmEgtMujwCCdNiX3NBWzx762r5yV    40804c3a5b996a0d7088
                                                                                                                                      04526fae1802500dd224657f2f777bf4a59e6b8046d5f83f7b15249
                 1e0630b3f036333f587a4b6dc2dce793d9 000000008eb013d85767b8238dee6673163e68e59                                         dff50c4764dd200a114ff923ab12791e843bffc0a85f3e7f65bdf2c12
8937       16891 6a494cbe73fe6f90b073d1e60e9208     0d1c870ce562659e04780a6                   1EBN9C8D4PHNSgXPAdJCcb78phpaifJnDX      655fa9c87ca82d977b
                                                                                                                                      04625fe93e256a81b31a85fc25854750eaff63f3e1887ddada2c8d2
                 6ece24b27aeee1533ec6058c086219ebc6 0000000033e922a502d9d6f9ed97bf22bc1dfd5bc33                                       9370d2b0cbb03e752ddbcb0d2e919ec3c21464a4a7a5bcfc811b4ab
8938       16896 03ab8cce93b3d7676812d4d1e6bacf     846660c8ff21489014c56                       1KeQd9KeHcch7aUw2iEgn8yCbURMEFe3nk    83da32eabe786902b67f
                                                                                                                                      04edcbd60413087bbf238db8ffd8b6e8ec24d3450e459903295cdf1
                 a098e38a1e23bc5bb1d85b9d4d65178e9 000000005ea35de540b6494080589c7d988f26063b                                         688efa5d06e5443684d3cf672821bb34a784179f61eb73629741bc1
8939       16898 1a2da8317d951ba38b409c351d9e388   f223f69ef5e08c26b6efa5                     1CBVsUn4LsDYy2z6anmc5U3mHDzyDYGB1       93d2e0c48f502f298850
                                                                                                                                      04828fd9dfb0ecbb8e8d1446dd5db963a1ec5f99dac0256cf1a4877
                 2b0dda16a91d4dafd457f72db04b4f1113 00000000da1aa286ed8240295cb7181d7ffb7276a7                                        5147a59efdf145514eabcbee6dd252742018bd76b8b8c55a8f5ff59
8940       16904 689ef86f423a2cebb173d13c1f64df     ea275e93eac665d8d24a5b                     1KBPHuJWtZZkFSvGYvsaG83W1pw1Eq6fFS     aa637884fedbd3f0683b
                                                                                                                                      0457b389dd24581142ea921b9d896e56917f81f30ea0d350f9b9d3
                 2109118c0c626fed6ccccd6b920bf08fa31 000000005234da6d2ccd4040f82d90398d96dd0636                                       5400918356fc6a872a65d31766ac7a5326c4c1d322d7a7a6404dd1
8941       16906 5da204c65242d5b0bfd0d064eebe1       edc3a17f5cfba28cd3f965                     1CbvrhQD1ZVSvK8DE7PxwAL5gZH7AJbnQQ    817c4ee4b7d0c3eb88543e
                                                                                                                                      04581fc50d96b37d747947956fac2b1f2be1da7ecd1f2613ea3a4ef
                 ceae7421d3339a921e96d5520a9ab108a 000000007b42f227d485af466638eca815bf3737f79                                        e807bca26f27a1c1005cde140b71ccbeba3e837e24fa1136d4e4eb4
8942       16907 4e9c82d19850566f1a7c2403d689327   11fda1932478afcdeb083                       1iM14sCYVY81DVeQCmx2ZadbU886xJRGD      b0f9ddc8ba75679e4590
                                                                                                                                      04039fa335780ccaa75951eeaa6c19d193df07e6f45695660ae22ac
                 7c10eb7b2090a5a96a61a283189c4e7226 00000000f78086759baef7f549b8241cfe176355334                                       9ab79068518e621337a6a682de3268b84d51a09c767c63b2f21902
8943       16909 c37eea4b709be25d8feb32236858e9     275ce9fdfe9c66d839c6c                       1HfHXWYny7eoushHi5dE3XiH3WThGvwsjH    44dee7bd9e7c0c26b70af
                                                                                                                                      04c5d1b2f89b95779a3f5b59370fe0580085ba3020a412bb025fe41
                 d051eda8f47f69a3a630cf1f7805ac0f040 0000000028c8358d5ceaa730d2aaec5442f26301f4                                       75a4f4978c7413ce4f0d1309f51151d17b2b4a1b3435071cacaf87a
8944       16914 bf7aff2a80b09b9e0e6b038dce3ff       74e9ae9c94ae9b547b162c                     1EGyFkJiVpzLVKmUajpJNMKQ4h1yU5dGUr    70c88111afa1bb150ef9
                                                                                                                                      04818d48709ba2cfbbcfb791ca4d7e27319bc72a6b5998f0571d5ab
                 7b6f70d2741116fcfc64db86435b4aac29a 000000000a9141f6dfa065954cac92f3a4becb56b9e                                      2013d13204736025d3708b2120ce06f28a872171bf62565760c539
8945       16916 587154e80744df08705294f8a193d       a91ecd8f0405b58815dd7                       14ZJovoMtjP5Svrn3Dg2WvZNCgvidiozdP   725322ecd423cc8cc4151
                                                                                                                                      04b11434985f2a7d4c3e1fbe9d3cad598d914ace888e93771f84339
                 9f4f60c616d80988f99824f5c9012792987 00000000e6d7d51e0300f0656183a7aaa2f917db42                                       433163ecdae6032fa61a49d2465bf498ab5b41390301999ee88f32c
8946       16917 e9cdccb34f477c5e118e8c4ce63c3       cc773bc4da4568c9a818c2                     13rd5sWiKrD93fHPCrNMk8j2PQ8yciK4C2    3e70016cec889961a049
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 499 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04cfb9c260d5a430bdd5810a9bee33e4b63938e348da2f36ace06e
                 c54c7d4d9093d7a87c47b72d24ca80f6b8f 000000002134cd2e63d8dc3d5325d7e9455df0190d                                       e10d733d1216b1948001bebcfdc9cd6848c19398a423027b3620a6f
8947       16926 c704ace38a14b5039bbb1f0b4db43       db5b24b3d7cef36d177fb3                     1G49uSfbPv5QjxL1mguvHTnVDTgdHpheNw    647342ef0fb58d891cc9b
                                                                                                                                      04772e61a37cbb0ef95bbc9c7e9fdaa0cd282f688302a2c552ce254
                 536679288beaa162952f0fd32ec9550517 0000000010040843da29e502fcf4286dc91fc3cd60c                                       5914e8bd521a27f7141e2478e39d539d281fd622ab9f2227b4359e
8948       16932 435362f478d8f2bcd7105f34838453     66cd4ea4cfa4fa6f72021                       16dWcopmxhjpHYcvcKadviNjVJQUfrdpEH    5beef94be198460c22e47
                                                                                                                                      041a135f59df0148fccc02ec3184befe382dabc0f0fc091f2b8104b36
                 456d21793c849ac71b8c32df2b434741ab 00000000bda4ec3ec0b92c2bbb46951d9837838bbb                                        7822cae294cc3513de946c280f25484f6ff5d7a1e4880d7998c3117
8949       16933 d780110f4c88a3bf785f22e1434449     f48bcc62f8314cb9109aa4                     1NCUumhrNNZtByk1CNsuy8h1Hd7rJTv2kE     e8caf0c8f6f4459578
                                                                                                                                      04ecb2c217105ef83603407d4c006098ed53118f7389b55ca7aac80
                 a7f3d04c1308d55b18716d050125f56810 0000000064003bbee224ba98700db4e9e4f811d115                                        8db5b9952f87e4477e57d8c2bd7d96af21dd6ffb62806425c4685a6
8950       16936 a8eb70e25954d45458b590bc81f656     3dce2f3806c296067bf1ea                     1AMi5hVpeQ8EmWhc6PQqc2dej3sZxJzoNp     4727fd8cf0dea4025ce7
                                                                                                                                      046ddca48f3c364d54f27972c878dd68d0a551654597d488b5b385
                 923a71660b1b3d29b259757de43a4e3dd 00000000a437a4fd9cee5d129a6c68b41726bf1050                                         bfede945316c3da0523ef1e2995c9209b38c320e3ca5a7544c4d13a
8951       16937 87d031be2456c0c763326c13ec82a73   a1409fdfe1544f5b0c9f57                     17vwzXVGTVX889unG5pHUgVi43cmrpivSd      5b09796dcb0143f3f9204
                                                                                                                                      0411c8cc2bd6a110ca024f05e2d853a7e89be1d43994b1fdc4dfeb2
                 f54c106102b547c0e6baf42b4d33d6744b 000000008657d757ccbf9ae29ed6a95a3112cceb02f                                       f9c517d69d8077d9380485efa05efb33861dac8b23a6d085ea83466
8952       16938 84408dc363e2196795681dbfbc86a3     0ac651c869160d89f075e                       168xpv4sNk8yjhh1sW2ZsQUiYhZUHDJ2oG    47f836cf707a2d4938d5
                                                                                                                                      0492c439753cf0c08f40d5acdcb72be1a677c5917ad869307e7c382
                 d0df7a9d48390bf40fadfd124e433756a69 00000000b37c2753d4796fe3b8277ffa9539c7095c8                                      8984e508b60c0dd33ed40581e050aab7d84f99745148397b843134
8953       16941 6ba1dbfa444712a1c1ec26d61d377       5a0fec9551e833db7cf79                       1LD6TnrZG9bUjZtZrEn9yqzJ7FskmgWSWd   56e56ee2076f7aeb2c9dc
                                                                                                                                      04dd098ecee4e6cc271e78ec189ef31a90a20cc67dc087ecd3ff0c45
                 5238167e962df71063c4895cf89c0261e1 00000000ab3f808b043fa901ffa43d190cbbc11209b                                       3ce98b4fd2ed55576267ea81bc5e86de59b89101382a9b96829122
8954       16942 de6b3edc714833579e0bd8574a3f91     a98ac2c33be0551d13003                       1HTb1a7GCLg6mRkVKfXdNRQcpaJmGcuPhT    e3a4f9ec5f1b0af5ac34
                                                                                                                                      0481877e9f8140b446ea4a9aa8a81e4d44bc4b69ba327dedece4ec
                 a8616633844177f0294b23055bfe85fc7f3 00000000a9479117ccbfb932c1bc61494f7d776b733                                      0e588b9eb7330d2d496fa2ce20a179f1873132b452b919299b2146
8955       16944 d41ea058cdce2704e704d4d63d58a       abe27739067d976c9c7b9                       1LgTrJEnacukDepL35ksKDRQVGHeaZDx2y   6e11905a4c8d92935816f9
                                                                                                                                      04dba5bd53a939ddc9bb465e739d006b74b1e4b28cc0fab32f5974
                 0861f03fff15c576e15140d7e5f263b4612 00000000abc966bb5d3a783756594288ef1f352649                                       a4f81fbd95acff9a83e623573e6aa72a8b91bb0722e5d22c54a91c5
8956       16945 9644f2f22325b3bb0667b445e28f5       e3766116107d0a3ce3c30b                     1BnTHkVr1oD37KfUQDESkfWXcQHm7fpnNq    8480984ba0affd4c547f6
                                                                                                                                      04b68fe52998dd80719c34669faa499a7316f16f24ab1c675e87752
                 221be41f5c27f043f6e78e72d2638bfefb0 00000000f2be68a957d4d98594db665faf87ee481e                                       64051520f4593a4e2762f424988082fb7cb1ede457b2cee61e3cad6
8957       16947 0e6337f5c29ad552d7bf5c4b99f5f       8402f3a1926e15f220762c                     12y7atGsSigdDhn6ss95rq9CyKg3nXHTAc    7bc51c4959eb19766e2a
                                                                                                                                      046b76369a199cc47f25adac9f7edb25c9dbf0f2f8a75eaea024fa70
                 18c1b6ee2fb83a1682d263d2cdf38c49b4 00000000a75d9dbf40702d96545c1e73831d977ce5                                        d36d9b4f186daf9b961233deb13e88da32c96b310d99b34ce28816
8958       16948 e7799a70c2d7424275e215b6651f64     62ae029d1e42173bb7c2b1                     1AvJyYH1sJfR7SW6Mgd6HACsoNKowbpNy5     41b703e2281dc447616c
                                                                                                                                      04144e47fc0fb476677d73d9b3621270738bbafdebb4192eec5f53d
                 cabfbea84638f86554d847cb4f2f67d1a25 000000001b8904d0eea1ff25d6bba618d5308ed71c                                       3840ca417a90806625d93dac583269b462a2946be4ede7627ee8ed
8959       16952 1a78b5028a5f2f9798fe46625c710       e696582764e78ccf91bea3                     1RNXW7Ao3JMrSuYMp2bs7J4Bs6iznDBwg     b908ff84f1dd280092f99
                                                                                                                                      04029fc68e904d871ff3fdebd803aa715f1b8a6b5d3c5ffdd099ae88
                 ad939bca4e7dd0538b3af1029477c38bea 00000000fabb7d3ea7f29d3fdda711065bb5b6dd25                                        591346aca70510750a1381cf94a2ec91338f72a7a873d0840ad427
8960       16955 296061a24d7033fda34c4639ab833b     010be1d8b3db1c441d5de1                     1AGNMw4gYLJcpQuaDtKnhnTmhEDVte78Hg     4f216f55205e58fdabea
                                                                                                                                      042993d922f41389c47fb2e0f184331f2eed6cd694b2314a5870312
                 5624a967901322d23744fb11f1b5fd6428 000000005e3948c41eeabfebe5e3391a77412ac1de                                        0b9559dbd781a14a52cb8911292672f3746d4f89ade0d824bbe15b
8961       16956 35610d2885fafdbdea03945a377830     3de96267082025d1b8cf7f                     1LbuD45JrZN6cnYAUejVkHBbp8TnNTH2M7     027e999f5981f4e56d9aa
                                                                                                                                      040c05376b859939b00ea6493cc0215d10aeaac83a5ba03a288578
                 057046ec9eafe4e3942cc57dcdef82891f3 00000000082aed233010ac3df21e9fb5f9b6ae2176                                       7f49d10b9184895913a40e5ec18656ca7b58a344082275c7a65644
8962       16958 57e573bce6f9c79602f23595164ed       2b02e76b050e96b222f283                     1J3piYPMcDfpPJqUQpWvvCi7GfyZoSiSXn    497a12530646d8e69ecec8
                                                                                                                                      0437d2895402e8b77ed5f25e97d47aa7679d9cf13f827ff6aff0397f
                 8aa7349a622756f829dad0bbe7af36fd51 00000000273da29fe38d6d1bfd3fd198c384d77b59                                        ac03796c1aea3a02a19c8e577dd889446b6b681acd91e2652f1660
8963       16959 81a6bb406487f5bb7bb849e769a9ea     e7f99f364da8fa7645f70f                     1HEaXd7BDE9sjw7h6zRUGYMWCukaZfQJmK     36474b245cb55aceeaf8
                                                                                                                                      04208680d77153ce0a71df8128fec04e0a1e74cd2ee5d973d6fd6dd
                 fc71f6b948514cadd2b61652697bd62556 000000004919c168b67e0bfd8b5dea03e603e72e7a                                        e6fd7664952623b0ba010adfb61d20e967232e86f5d15fd846afab0
8964       16961 e35c9ca9cc530964d1282b3e54ac8e     e2fba498181a0c75c0907b                     1Adv5snCSNdx2m7u7y6S1idc1TfxRuPBPC     8e6da8719d7a4d10dd2d
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 500 of
                                                              913
       A                          B                                       C                                              D                                         E
                                                                                                                                      04d51da89efd0ea3dba9e15477fb878290b8986f72d41927a20cc42
                 c3b076702b26449c8f02c786bcde9706ad 00000000c0e8c0c34be478b1d74e2803e8c026541e                                        feeb9ada9330a3763eb7d1bf84fcd664e33a0aa035cad2d8c8da4c3
8965       16964 312f03e0613be7c8cc5c8c1e61a819     cd0c7e69776b50c9976d42                     19CJDjVmhszQPtgonKkTkTQAt2prbhBdUx     6452d121be126c4cf2ad
                                                                                                                                      04a0e08782222cf19d1dbcff0f1f59ca26dda55ccf160d8fe553ff81f
                 92483d5762569644c6071edb9a64fbaaaf 0000000064ba635715a51335a24e559c3735ea06e                                         9735dbd5aaedf78f9bdd9d0e3941cc0518dcfed0d4b5a181546a724
8966       16972 4e318c5f0e9f18f9d35db28f0958f8     12ce70ae4ba83687647629b                   1L4APPBEmSZ3nvTT2pPLgVYCoxFCRo54CC      6ca0b5f0c0f75fd16e
                                                                                                                                      0435e1b3a7422e9c3d4eeb63e998c8cc66a76661f7e4b6588c4e0e
                 03a2a84308411a331c476c70117ed02f0f 00000000ed14452046d4f2b5694b66d5be828b1f12                                        09d154aa8f95d93d5870903ff0c713d2d4f1837672eeae5a3e7cfa1
8967       16979 0100e6bc7df17cfeb42470ac4e67be     8b71185309a80de5d1c0a8                     193ZP5n8SoEujBS7trZNSDUgaJjE6HBSg3     c3f57b5b63c00563180b3
                                                                                                                                      04758eb0cb720535970d84d4e221ba945bc7138edb8d5e8cf3efa7f
                 398c7a0887fb26148c305a3e81cde18b4a 000000006cf5ea6b534b946add087cbec2ba1b96a5                                        8046a1a2a53dce23d16ad40529781fc6bea52b2c0bd8d62eb0dea6
8968       16981 4a1f4874dc843152db4ae8bedf46ff     703e0bed5bc4d76e747e18                     1E6YDueKkSsXUPWVdCTQEsxQQf6kxuYLeH     6a330d2cc3c56c86b1513
                                                                                                                                      044a784b41e51f998dda13529f09d1771d405371c5848767495e60
                 899769a10bd4a81920099c3a3b62c6edd1 00000000b46fd8a43ac6458e58ac627972f8072b0e                                        f2b2bfaaa372ba6660c17a24048dc30cfdabadc1690570ac9bb8336
8969       16982 7fbf2621c3e8519d77a11534aad7ce     bb44be96c7a7082e4f9194                     1HgnDFm8PZeepn1yaeMnC7mNyg1kyauhtJ     1be4bc2cbc0a39d27e6cf
                                                                                                                                      0421089c81a74ef58b607110ed003c2f71da78cec98647def5b7836
                 7d018f194701b5ed64ce4dffb4239786ffd 00000000ed774c8dac59c56d423c67cb5c606185c8                                       d0b26a4f95b349e3f9ae231b388822d335a145f413c6b8d7fcc924b
8970       16984 785f103d6656de3ba1a681a04cb7e       d9cf5a343b8a53146b8d0a                     1854FwRJ4AwzkjycSGA9jvN4bX4v8P4yxb    68e459c1d0b2f24f21cc
                                                                                                                                      048e475bfe6974817a9a1364989f54d448704958500e6145eaaa61
                 aa8b1013a237e0e26bd2b78686c7ff5799 0000000090ad023e04f1aeb1e2f32b10337d906c88                                        4c1475f1f6fe89ffb85fe8580a8be5df55756e58f481e4783d2b778a
8971       16986 1a685e9de8cd51cce6fd3fb7ab2f6d     ed374d642e3ba1319dd806                     1EDUH3kEK71336Tv3JzTYgMHYxM2Hx7e5U     d418e61d70df2989df5a
                                                                                                                                      042202bc90e4fe1439b974a81cdc1369d13d6fc94a21905e6ba7bcb
                 a85b9a2295a43abc2e29f1f3090b323fbcf 000000009bb5c35a510abcf78c9ce41ab8c369ff647                                      964f07ef9d3b0b4d5b5c4220efbd166e4157784e632d797478c15d7
8972       16992 f0957d034133d0bb24cf419f41909       ce5c8360d4af65684c91c                       17qLwd3wJkpv6GFMAVThRnzANZ4angLvHU   6a8070f608c1bb1d9554
                                                                                                                                      04961c89953464be8e8847fcbb26cfaba866b7232fd2a2460b14aa6
                 59c3bb0e539496416fc96b379d5976bd63 0000000052d2c42a3dd79bb9ef563525db733799a1                                        4bbbb22334fc87e2df7b38aaf8cd0d9a93c674433730d95cb013229
8973       16993 95c000a7a84af957fcff39865d28fb     24e77859b04f4c58fed9fd                     1NAE4pp9c4ktRVHisDvWUpRuxADEwR4zM9     ba0b4cb7c7bb4aa010de
                                                                                                                                      04b0fd71ec352873cf1c0b991704701e82bdaf764c61d6ce1592b59
                 ce4157d0fc2cfd50076ffacbe765ba3d8a5 00000000a79d72b13db238017230369e9f4c07eb2f                                       e9965bc64debbc1baee33db8e1e6379ee9567bf1bcb32b9828b580
8974       16997 a969bf07ee8bda51ed2da874f63af       0cb741b300234d6e4a5656                     1NMpghedn8yZiuQe2JHGdL8XrrrVgeprcd    b80912f49a71fcbec5b78
                                                                                                                                      04dceab48edc4eacd4ce7b0bdcef2c59774c20b24c1ad4b02e64604
                 ddbf6c538cb8f4a4f8f13017c396ecbe6a9 000000007778515cfe0665840b3697d542469ec21b                                       42cdb37c867fdbbd76d87ed786256259b9610eece2993630cf4059b
8975       17000 038fc122f64bc2347e8b6f2a5cfbc       ef64cf44f4975690bc75dc                     1EjLR2Wi1CoBCArvZJcUuG8yc2Vo25A7ZN    85172dd3d1e462ebd82a
                                                                                                                                      04896c7a3322814c6f4f65b78833d5315162a51d20e6bfcc94324ef
                 83da0fdb3ecb41736125b63a716c58fc9a 00000000a3fd50a8bf63138dda495ba43dd5baf153                                        2a2b2e3e391107925816ee41b7222ada87a9e2c8895b13380c831b
8976       17003 748c29871dc3b6b6e28291c9984718     1fa8f37edf78d438ddec4f                     1KEQrEruN7ky3eUeaw73tPvJzQZYMJdEnh     31229f852b7cb5675a5dd
                                                                                                                                      046501af0cad12aa0b5728ea41a0989e79693814c2ab5320c9453f
                 1f14f28e2c96957300174f546b16718f82f 00000000a9c8a4c88ed2150391a3bdd9d52b8e55f5                                       80048589d6b5e10764c926554f0930e3f80622e59e08e5f6a632ef8
8977       17004 28889020397364295b7a912086845       7a9efdb24f4747756e7c00                     1Kn6mQkud1tyhpxcnJjkZL3whFTZ2U3EHU    84b10c271c0ebd2f84599
                                                                                                                                      043da45c619f50b3ce65963c3c2ce097a841c3a543159cda5cb1d40
                 da9dcfc86efc10e8fa117b77152a43a2625 000000008049423976dd651320f072f82a8faf51aa9                                      79878f4ffc01a227fdc45bb06b2241d98b43568abcd76f7cecaa9e3e
8978       17007 33a5f7ebe65100ed0f38c41f5128e       1ffd0865d9ab876333222                       1FupuiGjZrJPg8TiVi3fpXr4uqfTMUcJK5   8c10aafeb2f3758e13d
                                                                                                                                      0407192715a73f882e9a5fb5f03320daf91b3cfb0ff706accb3b216d
                 25608a8b17a46f2b49ed08884583ba8ce9 000000000b732e9f794e820530ecb4d2b93f7b1affd                                       e60cb5732d1adf9269128d4086e924ad79aed44cb9d01cc312916d
8979       17008 58806ec970464653b839ee7adfc641     7aac7a4e264f197dd523a                       14TECs5rzpty9taKnxzXqZwhCdwjGK9vkf    921451d1117a9381a2c6
                                                                                                                                      04b966c483fcb891554818c289bb8118f7637ded34c64d217fa0a95
                 e91e632f1103b0ddaba0be0ae83ea402c0 000000001d75509e6fbbd5a060b967b1a307189c46                                        10a1b2a173b8173891f2c1fd92e23f0633445b990f4e1c6d7c8f3ad
8980       17009 f2656008bce3f71f4c6359d9f0a6a0     bb5320a41b1ee027677518                     1FsvdLD45hHdgdDj6j8BwLFphKEHCyZjHZ     458f540f0e63dd876955
                                                                                                                                      048eaddb86b08c1cce846b56aa908cb9b62bc14ba61f7f558bf5082
                 457e678e2c7011ad5f5f332f0ee31b894a 000000009542a220419f8cc37860d02fd296709de6f                                       593348787c7e1967377f88553bd7a31cbd5822a95d0698dc9c0ada
8981       17010 a7f43d245cb703bee9c646510bd56d     9dcf837e766dfe37e9cb3                       1KAd1AmHLyf5RRbEJL3Y4rQFThSmAo1fvC    c7fb9a909b7645cf88b81
                                                                                                                                      0496eb8518e0545913bcead4c9c5337c6a70236f61554896f64d0d0
                 9ff0db5de6cf5debdc5bcec2e5558572c3c 00000000cf9d643eb5cfe9d236432d7a1b924a6aa1                                       314d5ffdc40ee09276e2d668ab46127ba11c249af80c0fed3b05036
8982       17015 7bd35e2f88007b35d77f8c129c77d       b5a678e7d8c3252e76fe8b                     18ezJowbZ7v1q5SWETR5T3E2FeX7xsJDAG    7dd429e19fc137e0cacd
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 501 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                      048c778c5b7d63e7a4c7a53adbde68c914e99c9705d933dd5d616a
                 163523c413cf7323376757327540785bbf 00000000f7df216f048cc3dd0d62e2f3442b37a9ba7                                       17fc9add46bae34b0ca848785c45c744d2927c0f817a395deb5c37e
8983       17016 76814dc7e51ff8f3fcf6079d0647f5     b77d272f3345a927fe78e                       1KkNKYestdRynML9U3h78PEYz2yBuz4AJr    2a9649e83f84dbf7f1ac1
                                                                                                                                      04f19f58c03cdd5c4bb792677341e4e101aa64c3b465dac9c059a78
                 1a0d0077d87d74d2a41ccd6d2fde959ca0 000000009637890d74a6fc0ffb6aa299cbf8749e189                                       c064c1ed386e46b41a6e24892a7d779eacfdb1edf27d66939e64c87
8984       17020 7e214b6e7daf9a84ce5da49afe9615     05cb57ce76cb0316fd937                       13X36gaX1Lbzhwf57GHKfEMHJA4jw9Yf9T    845eb329f0fc36320c41
                                                                                                                                      043669db165029127113676e5ae51c631c0f6eff24384a5f1454207
                 893c519fca3b8fac10e35f0f2cb909ed9a5 00000000789d6a3c346a680fbb49ba8e29a8143a5b                                       26e9d286561314451ea52ef8cd006e841586f21f28d5a109fe1c84b
8985       17021 d21ed2e2df33f6cb740ccd7cb60d5       2c1d7b7c11ad2cba01d1fe                     1Q4f8WeFnSMk7SAGsmJ8cK5ErCLJkPu3XQ    9a419abc56e3d6b5b578
                                                                                                                                      048c08971702035834bb7e3982995988939fb8f6857a44f8d6852e
                 6c2fdbc2f22c2aaaf738ed08eb6f5e833ad 000000006727c95fe32937b87a73eaa3999058041d                                       3126dfff8dd278870ac9d7e6f4f58c9dda256a3f7da36712873f0cb7
8986       17024 aeda8879c0b2730ea687871b9c174       669a965415c485de4af107                     13cXFtEb4GH7enkx8DRa8rAKrs7HQid8Ev    9ee2baed5dec846933df
                                                                                                                                      04040cc07ecab58655998a713f5c4a9932eecc435c943334c34ee2b
                 ca218ebfe415c3e52f53e97f7c406723093 0000000054de8a813274d4dd8bd3b46a13aa79b75                                        4da171b9d374415ca356143b0c9d55fe7955f16d613d33e5ceb720f
8987       17025 6f6c189b9e71760ab0972d4977b80       788da7404a151ec213906ef                   14EcR6CaVgenZ9hwwzZ3VN9rgH6t3XMwou     815fca07e338ce9143a9
                                                                                                                                      04becdc4a886ceb713e3ae2494eb916e05d36929c6f2b55fedd5a98
                 73dffbd83fe19386fb022f624a8452b3da0 000000001cb874fb4a07cfe5dd79a471f72eba70fe0                                      7d77ed3883e69093f986f2e856447cef913e46145fecbba36ffaa661
8988       17026 70306d5e94718545cf63de53b7283       9a7a9cc8db9c489be08c1                       16mfCS5oQuh1Ur3QaToXt65fVgteCeekV5   6d07165f9fe1c518e4d
                                                                                                                                      046c8afdafc6388565fa94b3d730ece2854307f7bef7ea8bdbd4c77e
                 a49913d2d949a0b000ba23804944969b3 0000000096706c063912f58b35b925f8944b9d5891                                         07dd58bafd0a08bcfb8191c4dfa02f840a7d1bd3bce31ed8f0a7f306
8989       17028 ac6c3db5cef738f54719a4ff49ffcd4   6a55474ba45fdfb48faef6                     1Mv5RPMxdsLvBka3H8cydW85Ju8X7YySFB      ccc4dc5d17fccf6c4c
                                                                                                                                      04d6c928a8ab983967bdc4ea7defa52695b7847e00a9da8da178dc
                 ed848587c3ab4dddc6f9d82015a0cb5076 0000000039576cba17accd38f352c191b26d0825b6                                        5ea626a346a782189e16404b17c36c60e11dda444851ccfa208b6a
8990       17033 3aacbf8c875270efeabc34bd9761f0     5e377f416a696a2c227fd2                     1LDAVPFv9YwSTVAkmyU9yvN9YLBNChSAkM     e97ac60908d2de7c55b12b
                                                                                                                                      0487f3e7c52c903f68580cda8d1b23eefa983dc3a645fb70a4d66a8
                 9290ede83b5aad6384e927465fac88a326 00000000e32cac3339b1aa7b56646a8db2d523ed71                                        4487f49e344cf5b14ba888f8c5639cf6101ea5f524e4f6d7255b59d2
8991       17035 5a6fd2c3cab0751931bd63915d12bf     655c521d47e615fade1628                     1AE79o9B1dnj7hDVucRMAS3xR3wHA6bwX      eae724b992d8d656142
                                                                                                                                      040b4da4b8a83e278a59f4fa095b514333f9ba360c92d1a6ced93e7
                 9566853b0f83557985fea2474e11d9b49c 000000009fe3bd666b415b054d49ff20eb287ec6dfd                                       1ef61586cf5217cd07d7d6d683e4df7298ef01c98faac712734f44c8
8992       17038 d3ceaeff954e26b55357c6532f2079     a23c8c9936504815cb883                       1FvrSfCtjoH3gt7wh5f5TQmS5gemfR2D3f    0ba7ff7debc1841dc49
                                                                                                                                      04adf9ad850f92c34d5effb6ce8e6dc824623ceb952fba19fdf249d4
                 30a13a97fce0f889edc7be69f438903f4c3 00000000cf49e8863826290c19f1a6bf1addbd9cafd                                      6e448fa8ce9a26ce33949f2cd8ce0263c67298a5aa5a663c1d8f80d
8993       17040 6e7fae4fdfac896c0ea5a7217b92f       9f3cb789e5366536e7580                       1KMcE96PV89ugNemDwJovqbAehWQpenuKu   e3c98614a10b2bbe6b3
                                                                                                                                      04b19f1a75a143c439bcc782411bff67bba4a5230e71fac67e464db
                 c9f0f60632dec1fdd2a8c180d16ec47a34ff 00000000aba6b32722f690d8d97d181f7f181e0c6d                                      e6179a5e7ff68f975f83a3c930801e900edb0de4c0895eb473e61c9
8994       17042 d8e87194569727302510ca6d0dc2         799f0bbc34f671a62727df                     1P3PtmWbyzj8NiwPVsiN23Qo52bsp4v2D6   734911c7beee1ca3b4e6
                                                                                                                                      045b782c5fdd6d164631faf52d1a0019fe7dfa67071800d4591ecfa2
                 d822ba0f0dbee2c046462f0c8cb70c263a1 000000005463da0250d737315782edd43e3485a0c                                        64713a63a04c58503ce651c987d9723b504eaf8746b5635680fde0
8995       17043 bc95580974656ef944dd19e5dcf5e       26e9894ff5492e4ae49ad25                   1Fy5qKoZQWtLrLejV9FuZquMprjx1s1xFj     a6175b7fdda62f0d4bbc
                                                                                                                                      045b4cc82e430691d4af96971ad016c7ba1e11ee22a0fcb8bb35d03
                 af303b30f7fa04648b4d3e31f831e03d6ad 00000000ceeaf06e4e4ea735e453ef2c7e09cddf1cc                                      d917833c2ebbdee6d7412de313df396f6045cb0ff40eba91c6c7944
8996       17045 da12aa0df8c2a45356b9b059bf252       0659c647967a697b7a068                       1Lky2rV2iR5qVpaedouyTwKHKczsmJqeTk   4a0badd9604039b00fa9
                                                                                                                                      0466f858a50d30f5c836c451b99f5c87fa3b6ba8cb2079ed2f212033
                 c36df81e691a9acff8628a6147eb0217c56 000000002ee85e8d96b73b3693dd7534181998866                                        c866e30df7f650ae7543ddac65346dbbb0606491a326584f10e2961
8997       17046 767033c4fc52229e5650ff2960b6e       5aef2c1d25d71e395e87818                   1DM8hLeXHKU6YTYir3WuNkQa5x8UJjugxU     9acf4462535842050e8
                                                                                                                                      047c7f80ae5a969d0efa26742b0c229487898db929073186ae6080
                 02405bc8c4bf8c46b7454b4ccda0b8ac99d 000000009d954766779331a5f4bbd62c328f852360                                       772d44317c7f7903f23f34f4b87595c03c0150699bc8e676025421b
8998       17047 1139a92d5a7151995085706b8de87       6b6393cc279efec3c17e09                     1Fs4BB78U9ocwe2TkXkg9pR6VGX67ag64J    bbcabea3ce6adbf481853
                                                                                                                                      0484f261eb5b5466a3b2eecfa87ca68ce9facb3d3e1ec8162a5cecf6
                 cbce87b8f8d2d3389854b46a905d2f72e3 00000000c490d2441e0655b799219dae4017ce1179                                        73529dbc2c1f33d05468835f59f78476bbac6b7dd79055c87801fe4
8999       17050 18c0380420e9becc8694dd5afe0415     df66783acd2e21dbab87e1                     1NLL9YVUzuiQKdgV7bw7cPMd8aweRcTajy     e39fa21d82f37b11d7b
                                                                                                                                      048d73fa6bfe55eff5b4f5fdf7dd99fcd69f197fb9b26c34d97fe581ff
                 32e4592e15207147de1dc5bd65557be6d 00000000a1c9f8ed64fa260e96ec5d9438c703afd21                                        127e592d9b7c801189a95285de60d18dfb87468220039b0b10b0f4
9000       17051 a5d35e9746aee58ed729aaf56123228   908ad268ae58065f5622e                       1BeYi8ufDyWAT54rzUdqZUFjaZ26XjypPp     e2fdd7ba3d61fb9a7a
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 502 of
                                                              913
       A                          B                                       C                                             D                                          E
                                                                                                                                       043fdd9b1e4fcc684abef59da563482ac99fc22a2640c115cf13f111
                 b6e95f7fb070a1996ca5fdb5df33030c040 0000000098fdffe2f003e9fa99a8c3f79077f7b2e67e                                      5cbae31f00b167c4bf8d43016aa0dae43d28af4870fe4aaf05bd1a3
9001       17053 a67fcbc1b92ad15e3dc8c43dda9f8       5787c3a5bda2c3adeb89                         1L2Ejcmu3DMvbdECu6z5wXPDn1eZptwqye   9801ee8d441fb6cbb89
                                                                                                                                       043ba7e294b43904f70fd3df2a3f136739926bee517e5b27a2852fe
                 be5d86b57b93095dbc297013fe28e970cb 000000001cd7888910cf28a0ce475e76625a89b5be                                         e7644f2a79af4d51a380a7c6278302f87d23c745991f4454f2e5319f
9002       17055 59fcd8e767c72d61e98560db160733     67516b6308d8ec10b7aaa2                     1H7x8UcCNtQrPXGLiZMFXJ6eWTFogYKE3X      5b9522816a1c0751512
                                                                                                                                       0417c7c05e314a013b7333d456358cba498885fced93e853e423db
                 a9a4776a17fa3cbba2aa326ad0b1064816 000000009666a165aa9f8e891e4ea3923e267ee474                                         6d182e14efdf04bdf56317732dcbcb425297265e24e10d508c338aa
9003       17056 96372691e61093cb99225188f72379     5ee1bc41ac4d3ee6a1fae9                     12dfu37hqbqsksG6X93QPqt5g1H9gvJ9QG      f57b81e042f5176e658fb
                                                                                                                                       04454aec7628729846c526026348b4a75c92ae41c66464ccd96cfc8
                 e052dbff817fd010945f97401531e2bf65c 00000000808dcbbccc587090f0e2d3341ebe740b9a                                        4d11f29769f001458e4b69f03a60b6798da2beb5acb25d57a3f8046
9004       17057 b69914aea3b98701e6e025d795534       55ebb450f728dc9e9da53e                     1Jb4ZxhcVbu3wxbrrEHspnDtVMUcxu6mJr     055f070b8ea74a60fdeb
                                                                                                                                       0427362d0ad1bafead542f9c683e41c22255b777a44529ff10c331c
                 052c72d8438c0c5bac4ea6da9034e88765 00000000baa9b88aacf2a77244ad444eb62716c307                                         318a295f42c6703e25c895a48b68975bcc612042faae25824fb2378
9005       17058 1e11c34018c5954d350aaa1d626682     e0a96ab7a35be46f620e16                     1EzXn7bLufePVaoZNmatDsNgzcWXZ8hiNA      f7f232e8372a6de35b1e
                                                                                                                                       0425596af82ef10691702e5053dde91f6726bd8621e8c8c535e03ae
                 188dee1737b4637084480ef3e6b0b68cdf 00000000af695402e3f04148dc90492ca88af589241                                        87f706813f4126c3ad3026b7286a41f0f9e2e8ec124cb4adab5adfd
9006       17063 6d7b68d16b87ff4c5d6b4571eef0f5     e75e7e40c4b6503b5fc45                       12Yshw4ioaNhSpdiMBp4e5AbwkYXq7hNK8     344d697e49657243103d
                                                                                                                                       04d6b4a5940c9c8a969844b30f7c5011fab7e884531f63122b02709
                 7341bf8f50d9a2ca1b78ffabb25a039c65c 0000000008ccb5f1269cd47ec2b6c0b985107444cfe                                       b844737460720bfb46f7395964533205310e6819be12ec3b4d1297
9007       17070 f66a75f98ca0e05d374fc6ce52776       bb37563b1f1f166f4181e                       1J4r1hJ9YmDp8txVgJxUS2ybwM2tviTypt    790834ef2f8bf69cf36cf
                                                                                                                                       044a16d830bcdc201dff55289ca12aeccbffc8f753f1dd8dbf6cfed2b
                 11022036812cd10287198cea4740afb2a6 000000004396021b25bd2c92aa58efc1329fdb0bf18                                        156ca8b59ed719c966f1da921f6bef47556e0b1372d2208cca181cb
9008       17075 1afc7ea42b71a1f27989afda527f11     1782b66e7813b8c86d767                       1ERCyFZu3zafmJ76Ctd93meFHUCfaGfBPE     a78ee1525686ffd111
                                                                                                                                       04ba66837a4d3f737450a14e2a1efc714f81ef1854cd863681f3236
                 ae7cd0e79d19ca0dcffb2d7a438f41ea4e6 00000000a6e300161c1c3c33ead022e7cabfcb7322c                                       4476a7191a069869093ebf2bb32d5fb9104b132ff55ee74deb05368
9009       17076 0f9caec187421e9b205279b6cf983       e4465f7d27fed8bd72a6a                       1PGYJJ9BPGyxvGd8Havc926DywDcGX7cGc    3f06c01eaa558662c09d
                                                                                                                                       047f06498feb31f7ffd8b085d1d52aeb14e119a607d0a28db33a450
                 847df5167415fe53570aaaeb4a3003dad6 000000006771bf54e788dad815f82353356e65f034                                         08ee2b4a0f961b4baeac80dde401359b55ab6b398cec1cb7abee90
9010       17079 43ac3b6a8516a3a106d5f826fc4b25     a9c034292b5e037acee286                     1H4GeMzNNT2otzSrvzngigjWQvE66cbUpR      20cd8df427992ba86ded8
                                                                                                                                       04c3d2f127199f60a76ce77cae2234c002d8962a7f887a85dac3469
                 564ca741ae6b7c426acf705b008fbb67ea 00000000a867af1fa090a7863f6e08707fe94ec395a                                        9f8ecb6ba8eb275ccfb94a428ade8be7ff6ca5de537e6b61c00a0eb
9011       17083 a4cbfff5b3a5324519030f5e297d92     02f1d7c3e9422f88e1153                       1F9VigjAJVqefyCV8h8QaX9ML7YN6Qij8G     7627cf4cef076ae2b56b
                                                                                                                                       04eab012594360fc5c2a0fe65a29ac75eda2e4854155af9a3bcc392
                 bfbc32792fc66737f584bfc13f0086a3b27 00000000c383af85111c97d43220f19e26b679f748e                                       0a1ee7c22c2080c0700906a1cbc928a03b9a5f5732ac833b032eb31
9012       17088 e3b7113c3b1100f41bad3611db270       c7603ccc7d464c6769683                       1rGxVs3jcsKX9MVPg8aaL4YG8L3c8ZZ1s     0fd554145ca4ffeb2152
                                                                                                                                       0427afda63ac1c2c4e9f7f8082a9a637706a89834f7649f12a01fa2a
                 ad000e46cea0880b1c6d7e9716dddb5c59 00000000755012ef9a7e29971285c96eb2d4e988ac                                         88a1a8a6834b00adbd1c27aeb86b667c040f6e8d01e8aa71db1910
9013       17090 8423e654673120bcaeb95518a5a632     aaa3f70fab403af43a4951                     1EKYX7xngHci8bzM7STboToKHvyqB1yqdr      f36d1c644cf57265d948
                                                                                                                                       04d29606116b1c746291094ebcc5e3567986ed40e289f2f81153ba
                 e876fcb1bcfd7659f3cb9c5185fe35c831ff 00000000c2791d3050c6009efb4005bd12b1f14933                                       5a2d8467fbfbdcde67ef5146869021206d4a7c0857660ceb72f4788
9014       17092 2e4121f1ff407418f5e2e41c6880         ce3017ad73ddbe2cedc482                     14nc1AZgdRH9zZZeLf1Xpyuihithfer7Wu    ffd572d9772492b13faea
                                                                                                                                       04d20f6e42b5c24780052aa410fe760d90de21970643c0f7bb70d96
                 8ceca29ea50d184ab915510849e8706d2b 0000000056612956a2c823738f9205a3f767f0fe853                                        935414bdf709f49ff561ebc0fb3eb65c50748ebee8084ab097182f0a
9015       17098 02551aa7500d8451600a6138256844     a2e27cd8fc29eb4befc32                       1Gx5YN6fy9tRqKDmFBhfohwXzHuXit29qQ     e2bdb1aec5c7e2d5f73
                                                                                                                                       04656450c7f42332eeec7f41704ed91098fbd1bd998d08cddfd3650
                 95a5f9dd9df92916fcac02223ed9f495cca 000000007a57613f195e6f1661d2e83597ed0f9e5b                                        bfba0fbcf2285c040b32b65a826850af84ce940861147d55b25e5bc
9016       17106 200d412c3f0f9727b6b96255ec9be       7af098d27a4e590724f937                     1AWapdM5ufAuSbKET58tzUjVieX5hBtduh     2c79170cb901a4f6626c
                                                                                                                                       048fe64714fbaae6aa095eb5d29a98bade60b05f02b61a7bc490db
                 9540bd8cad139c44f4a78dbcd761d68be2 0000000073749a8a16f13ef78f33aa9fac5cc695c83                                        583ebcca7d9af9f0e8b198b7b0b6df9e34d1750f4e2c6e40599ea92
9017       17107 3496418c0bb30ed620b1137d6fd53d     9801e55154ad5920f6bc9                       1NJECMkJtNKbGsjYAGuyMrVheWJoWPSjGP     7b98b1db270bbd6222de0
                                                                                                                                       041d61770aca4d9d7f9e6acfc514c93ef1e190ad056f5754ef20ce17
                 6b2c78724e5d4c78a2b6847ff428fdd6315 00000000748460a8a7e6215fa0cf141f4d13bccf13f                                       471fee391143d27e7d19fc50cc3a1e22de34cbec67ea3d2ff614bc13
9018       17108 024c159f5cfc558e587395def57a1       4b7db6b9fce7d104e4b07                       1BV1eLEgnzp4rfhAqwJTPEyTMMn31n2KNM    ad0c3ae31da9b97460
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 503 of
                                                              913
       A                          B                                       C                                             D                                           E
                                                                                                                                       04bbe78c3ceb556f77920c651023be0e1d3ab77644ff52a06b9462d
                 93ce027d8a79ffd5c3f9bbc30cec012beb6 000000002f65526d40ff5be7ab699098795f299d114                                       fcfddb3496559fbc21ee64f116f911a8184c48311435e8df39d6c8d9
9019       17112 bb26168312880a30330609774eff1       7a9b912bdd2ca796439d6                       1JLtUsbis4AntfJZJzrjUSTbnKVgy6MM4m    c3a5b2f4b0ae2f08c2f
                                                                                                                                       04bcda55c8d8ba68eee0dfd6e90aa67c64275f1116c719bbedbaf9b
                 f7f91ef7ceb15fa06e31803c93b31593ba2 0000000092f1f3e1a7f49fc998a78ba5d7713302b8e                                       55c80fd75a6d3fb89029850816c30080d60fb5a1e867cdc0876ce38
9020       17113 bc814a1136347f587b66ad831b65d       1df5273ea649ade381313                       1CzeYjpXqXqRvASCVgor8YkKoBL4EY1JYK    ada7486b7e464b0a9047
                                                                                                                                       049ddaccaaf93a13e0c94bbcd0882812281cf07ea68bbb70ece1830
                 8beeba9e4c10145dbff2cfd0eba747b3dbf 00000000e7b2c455c4cd9ff85f0145f9efe1ba7c30d3                                      97a21bfb505d2dcd03951b1ff019e72abe28d6ed6e05db44675b2a
9021       17114 8d62b5df84454be569d5901fe0fdb       442f70d1739e9cc606b9                         16VwEXT66YWXGeVhpZ4KxMs34jji5t3REQ   dbd9579f935543c1f5ef6
                                                                                                                                       042d9e26d2324390fc062644f216e4c74ffd5166518d4e273a534f8
                 eeb728dae99f7a22eba595a03ae9cc1d8c 000000009b420aa1110b364b7fd922d3a87a2aeccd                                         77ac84934509ca556623f7809639cf59c73889ff9513b560cf7e0e51
9022       17120 a5132358a692ef0f84c04a433304ac     65389bc9d5c69f702f01d0                     1Pt2UukJVNLibphq47QTMsuqRmzVeSgtEg      e83fbfda8f18139bf90
                                                                                                                                       04ba1c42ca45ba97e26b5d1d5eb6e263844d1b05c6043feca379a2
                 a5ba6c0e4c6f7a31d2a6b174ca3023e1fa 00000000b960247744abfa196d9235cf93f7feff89ca                                       7e884c92195774649f51fa12824e8b47f19759683f4461753b520fc
9023       17121 ecb3a93d5d4b4990e153273e425995     31a009ae563194793357                         1G2XozGuseR6TJfeCB4CFwsj7i6A3yYSGG    1bed5866506fb313f5b23
                                                                                                                                       04c16722bb803d044be55e5ecdbff75b16f50c441b185d50e895c85
                 ed17f1f15dcdcc6297c71992443ef099356 00000000448f73fd7c83d82dedfb5d0dc99826056ce                                       056746eba058f694089edb2e6375068589ba631175cfdc59f26dd6e
9024       17122 3677126a4d3a06877b0565ea16259       8d81006eb0be86d5b3a39                       1KdG3VKrD43Egs1JBT7amNx7B5R2PofEqM    8c969b0c39737237f350
                                                                                                                                       045bd9d9b3649b52a2e6749f7b93919c628e47a8afcc7603c888c1f
                 1583aa3d83e9facc4dd4e8a95dcbaf6532 000000005218255fc6c47bef6c7cd1d75f2110480a3                                        68ae84980d97d5adbf7886eb7e82e769a25016106a55d269fc0319
9025       17128 9351c9025bc26af46a784f29e98b00     6c9140f04e7bfd50417a8                       1CMW3tzZmQVJBdDciR2cvfyqqbLhWxPtCs     7d9a7112c19e1a115ef38
                                                                                                                                       042bb3c2d401bde72b6b832b2bd4b60e9d3b41cefac5caa1e87dbd
                 20d4309506dd88abf524e9df4a70c8c0fa0 0000000005dbcbe8ea2bd574b9342f3c534e3ef260                                        1ab3ce321702ba77b11e11ff7302256fd1c3534b7e118b35f3909dd
9026       17129 d56dd09949fb21475a62ab9c51c74       1065f48fcff9df594074ce                     1Jpvx2HDNmNjnCGeVDJfP4Jj4MssyzUGFd     fce11f9b4cd6cd5e80c3d
                                                                                                                                       049a35d4f30d51879c68d2e67b4ef5cb6190cd95453ad6df5547aa0
                 0abc68ebf9106f4b0a7c99630f5934f8096 000000003865f0bda59154d1c8be95527423028198                                        d00145fc416e6dd83d939cd6197e11c1440efd54448c2bf519722e6
9027       17131 fa555941ffa1eba70c0a1a7ed8442       744f4e5172b861f61505d3                     1EBTYTak1zMGwvkfXXp3QgBUsyEU7N4kSF     3eb05511bb5b3368332f
                                                                                                                                       0459571cbc068a6d543cda9aa8888167432c7f71aca0a9d5568b3d
                 cb97fa47791954fbc95077d57416072cae 000000003e10025b19cd3a5ab3852017a228772bf5                                         5ba2f29b55082885ec986ac3e4ca01ba91258c96e32e5ae6e0a75f5
9028       17136 979b904c2fab68609e5f5a715838ff     f5d115a4fefe835d496929                     1MdRvXxbyVhf9fbDTbx2PDhfhXQW4kprKG      ca7d451c05c7c1b34e624
                                                                                                                                       045870a7f08503e3b5a422a07c8c0f37522da17e6e2390e06d3879
                 a48945754a112ee4b9cbdaa72f9edda65f 000000005c219a03d1aefb78ddaf102d960b828248                                         b130b82da4e5206199bf5b03a8a96ec4ac9e8d02b6f37f20611ea97
9029       17141 596fb4b91e5d172f62a8adee9bd11e     91f9cb963d78111db951e6                     13ovdgsoRrsRdwAUUiYrHDQgRNVGjG3DK2      78f9996bdc34ec91f9be6
                                                                                                                                       04f635cb87f8a7843a8999731fa44540504423651769611ba5b307
                 99fd24e0cb34bc1e335e57d1b9da917c83 00000000b6ed5b56334efe358e5a0ccd0bb4683093                                         4463a417ce8ddaaa9d478e9efae55b2052d8e913d524d8964c6b09
9030       17145 01c8a180523a8865cf27e48e81a9d6     94fec2103db70ee5046e30                     16CThfj2YKCU79Mjgxc26BF1T3UcDYgQd9      a766516ced166aef302b5f
                                                                                                                                       04bea0813f065aea36c0ef09bab4079d121679b849855035f12b33
                 c152305ac986c9f9f082db1cdddb51e7c55 000000008ab457f955af686a1203a94dbce5fe0c0da                                       61d98136697fdeaa3ef7c6fddf2c74b90f74ddce5bfbc31cdeb9b35d
9031       17158 98bc41f513d48f7a407e4226d132e       68f80b3300d589378aed6                       1GSoFsAjDLhXd3j4VSHHAW9adCef5N1QUZ    7737c667a50337db8ea4
                                                                                                                                       04eac007a51c832607c76d071877c0e8161d23b0f51efa0888bd5a2
                 fe236cc39510cfd94c8304c9ab18dea74b2 000000004f7d6428125617407fee4955e72647eb64                                        eb1ea16a16de688d90311fd532d8c9c377ebe75d7e76c85970d2df
9032       17159 8a2e7512d818adee5cff7919ba416       9f7d3e8c38024141e3d71b                     1PLkoFyqpxRvpu2WzUneAqnoUxRnSwXLY9     b3ccda3fb5596d3780f05
                                                                                                                                       04b3a5315fe1e5cce5aec7d6e7185b6638541e67fccde04ab6f7b53
                 dfcbb83439907c3750e23c9cba70dce0a4 0000000019ed02249c17a3d5e90902efce5e4a40d9                                         f4d3845473b1f0dfcd3157ef2b2d9c02811857cd853418628e614c8f
9033       17160 e2a716c4d39d7f076492491cf70848     5f644a8edca23bc6dd216c                     1EnJjjuuNdfijCgFxTkdXxLBzzmxF5kvKF      64c616bc5a450b93405
                                                                                                                                       04a0cb8dadd16b0c2c40bb989c24fcfa6f8174e154a63e9701ee43d
                 869108bdd97e480551a69e4d6e3e2f064b 00000000fd4b91595bfdb2677f8362249533e912a9                                         8110cb2b920f7384ccdfcff4c9ceca00fbb85914576b644500dadbf6
9034       17161 7a77e941cb17deb35aadd17a260c04     24b9115cc372ce66fd1f28                     13jJAz27ccTR2XFgaFoGZtnLWpCXgiJ4QV      69582bcbf5e75b36e59
                                                                                                                                       041a85df5e74c96e28f89ba18187cd6a020b405b4da3c07e48d50a
                 86813847373e1853c093453f1f7209d012 0000000051ba48db7a4f66a8df3355d4cbb3c2f41ce                                        77b71b93a769348c07522d4f89d664296443034008fc428b2414ac
9035       17163 3e8e4d4e01234a8e4f9df64db85f78     8e76e2272967d81a2dec7                       19jF7gv9cLp8mERxZ8FzCfUSUiVkaHMdSi     685691ff6a88012cf6fb40
                                                                                                                                       04c23812f885db5fd599c2ab5ba7c1b96acdfb8e2baae2e32bcaf8c5
                 d1dcc2b2fb38c6ada0cfff996448689842c 000000009fe850a9a5d709eda2890c4265df887934                                        716c82cd828c13f2d98f75c499a68a015983ad0396ab566d3e80070
9036       17165 ec3d91f41361c2ebd9f3bf261a8eb       62c467f14973bdd74859ad                     15aiow4zpVYq529fGw15Ta75VMUSULGbFg     cceea3a6095f238f9eb
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 504 of
                                                              913
       A                          B                                      C                                             D                                          E
                                                                                                                                      04a2b40aeb0c292601b40fa1257be8a73aecbe43e00f861c876df5c
                 a995205e09769646b6b903937b538f61d9 000000006ded925759889c9774d0973be20c82d33a                                        41ed92bc55cdfcb2e661f6c21d27b8025614df556fcc8ae069b30ffc
9037       17167 b4ca506d4021ced11cbeb894cba3af     67718a9d714c3b63112157                     1BwufogpTdAGFCuDQjgYsHBGQTBpbwxX9c     81934bb4b04464082cc
                                                                                                                                      04c3c2f1007ba59db5163c1de881cd3b2a0a291f5423b95d68ef470
                 872967e669fe4e9da1192fe98c78f924c30 000000002fbfcea890c4f3694653dd638f16a9ba4a3                                      039e9b534b7a267461829f03ac38cdb364395d3ec19cd59a42c13e
9038       17170 346c3920a52a4b4da75862523de26       4275a8803927b23dce928                       1NKMSr5GrZREfkzwkQVEo1DZJLrJq2a6tH   eddbe15e8d566eb9cdcec
                                                                                                                                      04b5560f79dc704f25267e2fd6a47965b4a9dd9304a034a16ddc16d
                 9aa8e4f76b17b733fa12e9e65dd6b899e1 0000000049061d5833be021535e8bc90526d7c394f                                        9dfe7d72ea395428c40bd82cc04d99d8fcd1f0d423159a9e739b20a
9039       17171 20279372252bac07cf76282a78624a     589be257174e04a8367316                     1FDng39ozxjPdVAVFBMVLS78shutaw31Tb     3eb37d96514df1ceccea
                                                                                                                                      0438e36be1cf4368f3374c21adf55f16bca1d456ac1e223ec9d98cc7
                 3bf4b451d1e6178a554bcd8a79f3c96a0f7 00000000ba0c7375243257c4b7df7c1b6449e4c0dff                                      9f516c88ced7360fcc6583645d770fcefe321d4122c79e36e2a485bd
9040       17173 999d3e1d08257f8dbb8cbac975d30       78cb5079bd24a759d5a4e                       15p3fwZVGgmHdHfXqqy3pB2pzPZ9ZA51NG   76103d2e814c761216
                                                                                                                                      046791185f42a210a3f039ef234d1182268bb756760bead5161aa5
                 8776ff2ad1c74379d97c846d4c5362788d 000000002ce480c86924e4b876d07592628a231c1f                                        5589f786bacb5915cb4dd2b4c449ef4a8eddb72d048b7f9ee17254a
9041       17174 07d8a2094964d391487f345b4802ca     66b1dc445032224e7b022d                     1KoMVoBgcor4CLzo1YSs7PY58YGcJaVvRm     991482856279e31210180
                                                                                                                                      04762aac6e4585247aae027a29039b73b6e51cdb0877fdc1c6ad5d
                 7518aa1a2dd9990e9f2b0845bc29f3cdce 0000000074bbe12f503e6aed750bd3e890cb50f504                                        e0562d907949a0e70ba39e1abfd532d9eb7f22a645907187451ab6
9042       17177 e7639fb18077f624923cd5078da96d     8355b4b503cf41136d6fbd                     11gbibW5B2vMvhDLB3NTbJbuwU8ZwzfRV      9d90e9cf228ccd9f324724
                                                                                                                                      0439addf0d6e280f4050867001b4bb198a5635e22efadb714bdc8a
                 1aab2aab3b1cf14bc5ff5c2a3490a2e8eb7 00000000951332b4991e821396010bd01858742db                                        abbc44eeb2db10d8b9201ac8c6d957215639ae2c7142f3fca3d0532
9043       17179 f281176ecb975932da76cd236afde       6a5ad4864be78a0e2cdb15f                   15SCv1LRcxaU58jGYCaiFCPuxoUNHh8TNY     4cb7ef105441291d84410
                                                                                                                                      04a0e79a073eb679704569b20657e84ef1f4db07c425cd7b19ebfba
                 2c601161ac9ab2c2eb4eb477faec280b27 0000000041b81260600a6bd769215909bc6f836ca2                                        a00f1cac7b63f78445906d75575fba8cd21943448fe9bcb4bbd71dbf
9044       17182 66ea5ccad5ace00b226fb6085b3681     07a8e4abc188fc61371aa1                     12mWbUE3R5rt5tcCMgdnNTyA4vmTXe26Ar     4399f4d7c97d8ea4bac
                                                                                                                                      0479feb5e5d9eed3c9d7be61e5930c5ece3c7d7913c070bf635b9be
                 47142f5af35020414cc65869d665951410 0000000087306ce64d98261f6e91d4216acb550a02                                        d1a55f01797dc85f35ee5adaa21972a94be6c796c57ca77b6060786
9045       17184 828d8df21ca6343f0172d22c4de018     371b1bcf2e92b00128cb63                     1tTRkEwdPKvNhZgbj8SHPx5qHnm4PNQPq      1a644f65bb3830a2afe9
                                                                                                                                      04956c99633d0639c3e9f6a4580652335d3d938374d759db676504
                 3abe0c530f90b064832dd4413e6fc76a4b 000000009a3b21999db7d734bb85ef10c212c36820                                        23dc6902a6d03cdb0e9ebec62b738e4e0f596c476db8d5cf7cf89ad
9046       17186 65a20830903b8be20b10290de17dee     e6429ffde814b334ba7560                     1V6PNCKkx6FtzjDLN58fUXAtAJysuo6jF      d69a06b71c7db52b71133
                                                                                                                                      04dd99d17b7c587f8466b02a17255748a05d604dbc1dd2e334a507
                 0695c0c21696c0b74a2fb5a9f404b48f8e4 0000000034362f709079447f7225c5b215b8351806                                       dbaaccde57e351c88936bf544eb4a6624d1f907a1b762b9c5f575c0
9047       17189 57676b1318161d9fd61ea08481386       20d34c87db2518b0763488                     1N2VjjM4qHdkAtzH5rPSBB2PQoh7tQZYHB    24139c4ab71b7acc28860
                                                                                                                                      04afd275acfb999bff54b88de402cec01db5e0f043809219c3046ce6
                 1c44aa564f66c39d3109e6ef56abee9dc3c 00000000eae1307f331ceef2101240c8f2990e2291a                                      001103346a756000256916cf9083290cef5927589d1c0ee0d0a451
9048       17192 c9a64acec4967e1319809f694393a       6a729ff79f7cd21c80f17                       1L1r7SLrYoFbn7KtF6eiGLD9NexNKZDcxx   2ebe8eaa9b40e02afae3
                                                                                                                                      048ce187d5cba6a467ae78a7633476370aa98337644cef1bde1c3d
                 6c47b29cba5fdcf6dd907b37afdfeea0e4a 000000000749d53cff439851c7713b3febdb3885df3                                      1cb5a8f1d0ab352f121614748548a11d70dfdcf22d7a0f961f05a4b9
9049       17200 e410a092539e1d7f5d194f446f3e7       3fe0315ff3bae781af4e9                       1C1P8cz8Vd35y5EjGbz2eU2oib23JE2cqT   d0efeaacd422ff6ff33f
                                                                                                                                      046f0eda33d8bbab0a53ba93e748392d392650dafa40a09d738187
                 2854c848a41b9371bb21884dbbd9dd637 0000000012acac09a5c1a90fc7437cca052d8498c38                                        6d7f8aae8205cb677ac631457b38dc103b727126f0e5ca38ac4a0bf
9050       17202 64d8d101bddf834370df1821d7a74b7   844397f5b495aa5d371b5                       15tiDJxuB8suQGp9fvjgro8JkmEVZWWkRK     3c94dde841efdcc62473d
                                                                                                                                      046ef03ada857844b2e952618fb5d834ddabc5f9a8687c64c735850
                 be539e3d9cb21bc43c1235158acf16dbd1 00000000feba61c0761489235df13e01928b18e5b3                                        d6f0b392ed18c042ee01933505299026e1b7991d361c7fd71d7432
9051       17205 af9cc7cd65d52bb1970a02062efd72     dc8bc5893e6c1fa8c5542a                     1PfwK3iyd6EP5JyahHUGwmhqiSPuBaPUxF     3de3bb569987d52a7faaf
                                                                                                                                      048ca679e8fc9cc62b44a059f54a17b0c229fc87c16798b34f56c491
                 90c249a4c1502b735390df20a69573fa7e 0000000077bd9ee4fd53000e332c54b2e1c94e2402                                        049f8f68efb5b34cf992cb30e78a1ad2c5b515974c45d9ac974768cc
9052       17206 881b534bf428283b1dafad8f85ba7f     670eb8cdb735217047e1b2                     1BGFz55jVuvLcUw7wVapsJQsdkMUNwDZba     780837cc1446a96d8f
                                                                                                                                      04072bfe7f0feed52adb1d9e47aef86d54395014c3b2e70e87fe95c
                 77da6b80f1162f93132abd9bd19b930181 00000000e2465f1421a5148ebb3576dcde14e3568f                                        5abe8243f8d1f0fa0fd01e40cc38ecfcd531b94313d91c4f9dfabe8ce
9053       17212 641f58662e45cd41fbe341444d78b2     706e1a5c65d86bdb5942e9                     1N1cAiTbSWiHtW18i1tCELxPXqTFwea2ZF     43c0846ffa4437ebe3
                                                                                                                                      04e1a8a67fb0e50d096e51955d94993e4b5bbf295242cbf469dd2e
                 f852588fcc49cee32894190d1d71c4e2118 0000000080f4d0611216be819e9b089f2a259f86e6                                       54c33198ef4571304aa841e76a5d9bffadc607697d77e7bf611c98b
9054       17214 5f7ba6d134732ad2574b885f536a0       168990f9e329b2eb905cf7                     1K2w3yxjN366msocbVvFa25Pe3k8AS6fjJ    ad533081173d4646dba8f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 505 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                      043bf59fc47343e39d463e0881b806cdca54659a1b95bac65ed9608
                 b76c4c8e3d100ea29a99037f23fb96b2d8 00000000254b77939cd33509d7ff95889aeb4e550a                                        c16c63bbd6b4af36e76335a96c1be433c0f747adc8eede1904117e7
9055       17216 0913f268f6c91f4a018e6aff0c008d     088d545e347f348ee0e486                     1Exf8GUYmcfpSXSJPDMNizG7KoniMFa4Yp     46115b92816641a75642
                                                                                                                                      0432fbac7fe4cf3890128a70532c2e3dc89217ee3e56d1a4eb54365
                 b7e805548f96b0b7ff8e3663a49e44fa041 000000005ad5747c97c6d82083f53a2d2e23edf9fc3                                      05d84b4e951b637b0f5ac77c2f3eb38314ddf9fe4beb2b8189c8911
9056       17217 e21da6b740d50f84e3e57d7ab9601       c8e57dfcd46d452fe9411                       18QnfcUUvoeCxwvvUGkmdCu5T7eLgiqkE1   a8820e99d28b5db0a611
                                                                                                                                      045da85cc4f8a2645826841d3dc952cd8dbf2af6588aea4797028a2
                 58c3c87e5224a04a25fc2d74753a57c880 00000000d3484979fac6245383b2bc185bd16783e0                                        fa75fdba4ac9d165541d25f72acc220b13bafbba7d48e8819a9f9f0a
9057       17219 25c0689fba23614ae48b3c8390a527     752ed70c1355f74387b16e                     1GKzSFGvhtYJhHFLGbkf6v1dnVyFexR16x     87086a796d40696758f
                                                                                                                                      04dace044c33ff5dadc8c93898756d1ae7614726e9c75782cc0ff1ed
                 d06bf41a9e0d4113bf46a03e5bbefb6a3ff 00000000acbdc6c6bec443f453a841079b76a44c42                                       d74638c9fb05f8c5b8ff0110f4efd604e280cf369c42bc1ec33f5e89a
9058       17220 f493ce468f11ebf3ee48aac4f20ff       469ed8a07cbc42e3048bb3                     1LXVUqx21kdTyu7uujddWYK2Fm3PrnrvNL    8643e0626ab26477f
                                                                                                                                      04b9f622856fcdf8264a7169fcc46d3a5bee4c460abd84bed494b3c
                 20e1d9ad27e58da05a3c64c51ff2cb6205 00000000b7aed00c0629a36c16ede74fda9bd10ec4                                        1bbb74e43ed9d7c7a21e20a5c5b3a3b2d39bf5dc9c19e53ca6e230f
9059       17223 84d1fe62218172313dd6398fa25fc1     4a123334202ba1fd847ef6                     16TX2kKTmGGrAHWfhiyYNPTDfP9jc1h9LV     3c7a351d0f3a9b97e731
                                                                                                                                      041059a6fb29f21c76da4eafaf8f5d1bda88a14fdfbc46565dbe0c52
                 cb910d7054a8689926abb7cb6c7119c688 00000000e0f69e3eaefb73ec0849c0ecdfcb1de0a25                                       c778d7964d32f67445ddf7e7f033753640d2edcb3326440a24f0030
9060       17226 b44abccdbf27e4a6ca959f6663a618     84189f9eab2b6c1a478d4                       18ZdCwWSmVPgpL7eh45xwTHvKbqavsauxM    25bcfda0b022aac921e
                                                                                                                                      04bd5d979070c8e9042c345ccc0d246a90d6fdffa0f6e3cfc1aa72b1
                 eda201cc9fa08709ebaccee06e8eedf9762 00000000faf4c94772e0092e49658056f1f0987e33d                                      4175514d4874bd156384fc76702a2a5cc25351be78e36a0b94504e
9061       17227 96aaab32b06f5a81ca1ccb7e1aaf0       8367b34456538482b485f                       17S53UwRsjvN3sdH7SZDsx46Vy5E9rCB1c   6dd463abff637eaf9dcc
                                                                                                                                      04fb245d19eac64b448e840a34e9ff0146c9ae18fd689b363f6b344
                 df519f1a4a2087fd379d75887962cd0017 0000000091daad757ac1a68147d21df7a099dfde2f                                        561fe09c11ff9d8f8e04aa7c32db73c02cd4b1101d6191a13a94003f
9062       17229 a313322a991884e794869a87243a65     7b819b2c7eab8d1735943c                     1HV9QcAPfTqRyDgURGttbSCxD3uLKHA7p2     f9c87ff7e68c92441d2
                                                                                                                                      04b45ea90f6342472bf23d884941a82e4f0dba828879425eba7c75
                 be3ca086f463cb816fc430be3640d16ac66 000000006ff2d695e8379d6e84d574469a56634bbb                                       a4e213f7a7c33b503ee70e20b05babfa8c171ede00748c4cecd4461
9063       17231 fff43a112ee81c28736564ad161e4       dccad0f16cfd4ddaa9a6d3                     1JmN1PpaAhm8nKcDUQqHFk9zvGWQa9TGff    1f90d1d75a6c729ae0467
                                                                                                                                      04f444f3b0008c1286a91e2f4dbdb9f8d674416cc09487ad8b417c5
                 ca7fa6d6848982cab2c92527cdd8d8a189 00000000ceebc5fb26dd78dbbd9f03d4456f495d578                                       7d5535919338150a597b2cd01e80c23f7d5c5486f0a428d742bab2f
9064       17234 6426c30d6169519b0d06ce2e95fd46     2f52a720bf6348183a511                       16JfhDf8TCL9KJtZjspRubF7ZhWryFpwwJ    efdbd2b3e226d9929e4e
                                                                                                                                      045a5af36b8a78657186a7b8da2a541b53c94a40fe19bf15becf26a
                 fbd7b8eb6f8a9198293d88426d480779c8 000000009b782572e6bc11f817696b32f536116a4e                                        fbda43c01edf2c6b5d42ff250ad0167e5a740cf9c1e4795a46041bed
9065       17236 9b993be1521b5b8e48ad1191e007d3     09185889649ed2bae57ab5                     1EJPsebyVuAsc6NuCckkaj6mdYWxy7qmLh     d68c63e63ef2a2a4deb
                                                                                                                                      046c759cca611f786680c03cb95fbecdd00163b77d769b66e89bd15
                 b32a80790557e6d796936066c584d1e72 00000000b15c1a3e1e21a158206f300bf3e45e9cddf                                        43082e9f4eae30e35148ff130b11481dfcf17dad7119458bbd305b6
9066       17239 9badc338cb35c02052228f375f0e1b4   d3c9b8ff57cd40d5c6e11                       1L1ZsMzREppjLbNEmtYHBVhBFNKYReSuwB     a19a36c4008d7f5f01bf
                                                                                                                                      04faf4b14085f429f41828d1b94e23020ec78aa6bfc986fe5788fd8a
                 e8d8477a639980ca3fab1316f8efdab1c3e 00000000b072207d777c7286100cbb9495409da9e2                                       ed5ebefcef382e1aa6ca0d0e2d1867fec808b1cd55d630f8445d4f42
9067       17241 eca73e5e1c50e99937affb3a8e659       7f1a581f2692a91497267d                     12M8jP74hVn3M8vp5QCyGMGSadjXrYc1rJ    1432204362dac41ebe
                                                                                                                                      04d79a3447bd1128a184bac34edf259f258ab3ca54b34fb96f6a779
                 279403e6b9a2e2df9ae0b85037160c1abd 000000003063b98fb3be166776b6161536381cd851                                        459e8d36beb38224c275405ad50edcd268e908a487e3d16b6dbdeb
9068       17243 cfde1cde5a2c419aeccc5a0fba1163     be86c19adebc5a2e6cf1e6                     19tvJ23Sp5whMrAv6ryVk1SGH7VfQXgPJx     6a4e8d020252f72f6a22b
                                                                                                                                      0477cd8e8cdf31d9cef61b5de8fe6c4a810d89844847ed65671ddfb
                 da04b8b46a0ae1e109fecb192c520dda57 00000000b4c12d66ca2d0cc222f6388d6116c1a89a                                        3e442f6ffa4830395c0ae9bc7aebfddc9c4520efab3e97fe64df0a2bf
9069       17247 14f26713cde9b5bfd06c6f05122901     555ad6e619cf1938007aad                     12pVxgAS1eWdcFLhNQmtyZNsURA7TyA1wd     d779bf53a772811ebc
                                                                                                                                      049466d9d9ba8da54511befb21ed26b8e0f451790ca75884ec4caef
                 a24858e2a92b2df1aa1d808002b79c1163 00000000d2893ae02d964eb99546d42c204334bf98                                        7e3c5c63ac5fab088374edb8e1a4b9ec435a8f82ca7a541c71bcc76
9070       17251 bbbe5c72cdab0cb4801c2871f1f7a1     a4537a7f35475bb11f1ff5                     1K7fPxvoj3WgWSn999YagqEBusg7iiUfB2     9a0a9fc30660b3f1fd54
                                                                                                                                      04b04461823131f240f614ed1d06090a6ddf2dc895bc29a64facf6fe
                 48c3327a99cb752e65f171485e4cb2bd52 000000001e27494d6324aee05980b74a3c16b32fa6                                        978f0c2ed3e3515cad4685d0a425f2d0ab80ba38737b7bb2d7d805
9071       17254 6de7f913ec70e5d5ce43175940c955     569397dc57b868a5b1f341                     1NifXQ4y1yPUfmD46Sr8BiRza9EEva9P7x     2ea3e9975f4c56453724
                                                                                                                                      040341b9077c049193781ab616185cf6e3b303752d3199c05b12a6
                 37162f6662cf861bee7d9d1f19abdd2710f 00000000f78bc89839dc9f83f141a9afe8c0d546f3b                                      affec903a233e9d12a3ca3ca72e62026b740f2ec6d1f6f73f02baee6
9072       17255 158cdfe573a2a794f08229b737eb9       2464c286448571788c2fb                       1E8xkwrfoyzJpGtKsKEpq9nJoL1UF96UnM   f9478447f02366dce380
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 506 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      0445ca8b4bda614119ed211a6410f5acb4699a583c3d769696e5fcc
                 b33b0d1a3d56225d605af3e70df7b1581e 00000000d5540c5923ca4f4eecd8e32f906b90412e                                        85c698e3d52e088f859e6418e4bcf20d64d25eb6658ce537fcbbd43
9073       17256 e2861cebaff0ecebe61d3c6111719c     b802c1dce36cb17a065664                     1Wa4rhaQJQ2aEMAapMqALmA67rCrMYt8K      37f3255cd67a5a742d86
                                                                                                                                      04ca62bb22f266260800be7f7cb17c3130b603f9b5637b1ee3ea9cb
                 eaa0d203fd2eae8888af7005970f3a12b4f 00000000fc9e9f3980fa818b3a37bb105614dfc026c                                      f047b27337ceebc2765d8f1367abe1931c98b033e28e61be4adc78f
9074       17258 1addaf4372041a1f9ab3698b300fd       83d7c72a864a3639cde43                       1P9Fcm7sstcBgMXkng2GfdBNvEVX4FnGZN   9172143b3c412dcbe0de
                                                                                                                                      04d25e000a56f8e34397f353229141c13bb7bbcc00de66dd68a461
                 e5686eb5231baffe3628a36791a03a4ebd 00000000a770ba97213c4622e524cc708379fd1f59                                        5743efc4b51fa7d268f4bb5517dfb1b60e2ab1443934016f34bbe62
9075       17260 b487ec6a9c63f17ce96b88e8f6ccdc     4f152310bc6257bfa6b94b                     1N63qhKcfPTFR5zZMRFnF1GD1vvYAAugyN     520c53030775f4e2de900
                                                                                                                                      04d925213d6e2d6e3208329922b192b99a0ca3f3f242c217e40c1ce
                 cc42e985c806ab102b26225a1f3d46415d 000000008ed1365f3cdb0fa33d80bdb0e9bb3537da                                        958f130ae3ee007f2c1d467e2d1bff45a62dac97297a6e8bc21a465
9076       17266 79af28ac785dae0b9490a2d6505eaf     56ee0f308ba30650867bbf                     14Z9atsu4PREn9NHUXPGBLfSaWeUsHApNB     cdba5f06bb477329c970
                                                                                                                                      045db2d831e58aec2deb8d57cba0686522f1ebc5749b56fa77efb7c
                 937df4b569035661d224f203ed014ab8a4 00000000abb446f214bfe7c135c079223b8242a787                                        54ba0e5eee4f73ed48aacabeb8a9c733c9ac85829eda5ecbfd74aee
9077       17267 0dd354c9eee8f4d4b0b5431eb4332e     10c9b51af52f6c634b1684                     18XQcczXU8b579Edo3m6g8ifAVTEgJXuNv     6f47195e626692c92bde
                                                                                                                                      042b047c5ecfff15ee467e29b1d490fcc314033b9d550986ca5a05d
                 0c629822cf6b0f4bc25bd54b9dc2189499c 00000000e9bb58b2bb0a416f4ec14be996dacf60ac                                       2eb360ecc1c75eb8f734039060ef5f8ce4c501863e5c992c141638ac
9078       17275 e0c3c2b0a573384a7e4c2b0162536       0b63ff1da722a3493c5a74                     1MM8wNFpqctpPAgr3656KXDPDSPc3NTw7G    58aae7ef8e56e2ba629
                                                                                                                                      04c71f979e1efb4d14d38af8a96eec02959d620a711c883147b2c8a
                 3492280fd5de7a426f593d1de610d0b897 00000000e915e40b1e08dd18a2d474a99b43c9e10                                         66c8f1d48715692cca072bf43e1216cc65a57b6c4886a5ab6f895d6
9079       17277 92bcf033fdf0383535caf52ad4ac81     27ffa1658cf9ee7d9466be7                   1DrCpeo42G6Gz13nc8sRfCmYSHdCXGGDdf      83c0cdc41a17b714003b
                                                                                                                                      04d213b01e6ceab2659b71d4020af7fe0cd9385986b2e1065909e1
                 9675916cb14d4a3c9a8f967368a9f9084d 000000004420938e99fcd12d44fd694cb36de62a74                                        a9ffc527a448d9f715aa2edbed267a8adaacdada444f26d24d78fbe
9080       17278 7d758a9748ea6e34b6ef0303e14c9a     a31c3bf79da73af8911c79                     1434AmAsmsQTdNuswFF1NCRt8TW7a5gaVt     552a0e1f78eb22f74d528
                                                                                                                                      04ca4e37f3abcac0036bc15af4c6da0e7295761e0462611222ee293
                 0c53e0c888dc99021b6541940bbd121ceb 0000000017173b9326136b414f6c414cbc2f592e76c                                       a00f8aa5d355004b533210d0dfd781959bd9d1d41146cb9d2edfd3
9081       17280 d9a386be9cdc0a701e6c199582be97     7c149d60ec821c2b33abb                       13DTckwA61tfXAeaczt7E1KgVepUMas5Gm    ef0e6a737a64beacfac0c
                                                                                                                                      04eb954ce2b408b2b90118e15296d55f1c24eb84d8bf7dcb02e748f
                 ef59b503cd4b2362ddb0549bdd9f36625c 00000000136a5db6cb70171f35c786f76ad3026d3f9                                       b0350924ab666e764ead61d3c0434fc84514b333935f75d6439936
9082       17285 3e84375805e9298609036d9c170e9c     e5f6dc800f5d761ea9975                       16i9aGZUenBPNFWGhsfgzrWoV2gmiELpxx    e522d1a52e414580fcd72
                                                                                                                                      04dbd973464434a70e690ecbef577de4f2988bdad2ecf4c2ce11e35
                 65f98c42be5a28ff3a3400c969d1c1139f9 0000000008f4ce66c10c46fbafd1a697450b378363f                                      e170ccf6f0a328fe361dc27774cac60d500bb5b8751ad2e6ff4f32d9
9083       17286 9d6bbd1bd5396a79e2d7a992638b8       f9dc3bfbf8083db04f296                       1PJC2sgXS7wgzx1t2znBiAiMmCRR6YvZgC   caa16204ad3c684def1
                                                                                                                                      04d6cda7bdb26b5a458262f4fbdd08804fdb6e80242c8622298de73
                 67ee6c2832c8acf1fd3615c92bb64dca9f5 0000000042f1195034aef1dc1f8279e5c9452c7e42a                                      a90a64715ccea5f8d23e87745f6a4161de37eab6a9d58f47a2a258f
9084       17289 63502b22f85014cf491341a735438       13c0ab6a705745b76fdb8                       1G1YuySmQx3zgo8tixb5oop726jQDCUpLL   807d8e7da1d594b5598e
                                                                                                                                      047fb664f9ce814b50f1676f7959b5c7ca4a6af0bb88bf3e75f98193
                 99ad1c748e07301b84c8c85aa29ad6e8c3 0000000092b9bc9d7b9370ab979da01baead960c1d                                        392678e69a30f024ac69fc5f5a78ecbddb1aaab25f02c1c5f8ab9a98
9085       17291 fc4fc6ebb2c2b045a60e3cf8391a22     4518fafb4d290e67065869                     1N7GF6t66N9ptxueYKxA4kG3UtrgyT49ds     9a9f3525f02d9235ff
                                                                                                                                      04eae6e623a94b7552ada2d2dd1f75a67a5b2bc784a3da104f35e0
                 f581f5cd75be9ec043dab37732e0ca75f7d 0000000063c03d0f2dd7fc35e2aebaf09c7436df230                                      20e705ed56bce49a35c4949199f24f51318be4bb7b3728cab942c3c
9086       17292 64d5ca5972a2dd1e2054993504af2       94fa570bdf0758449edc6                       1PSCbX3JjGYJvm82NhxSU65EfrTrh8Team   95a346a1cfb6c001f1a4d
                                                                                                                                      049259e13ab65564ac78f0cc4c221e8c5e5e85e3dbf2ea510c23dac
                 0419e02edd0c7050c2fd41b721d34563a2 00000000544b8af49c8b5d992ab5b33a013f3435bc                                        ebf1df11ab8d2a1f94c3ec8a8f9e7c869ef5a953cbac12e929a87e26
9087       17293 5d4c4239004707dc5e5b53736cff1f     d86af2ce4912fe96f7dcae                     14u8SQKRj5AGYB6VsJrXsE14CDiMKYcCjE     4a4c845696ea1b662fd
                                                                                                                                      04d0d101d18b2deb3544b0fa42e9b4c8255c871f605690b26d295c
                 e62a11acb952e407c672f71df771fce3104 00000000e0840357616652dfc179beb254bb41966a                                       e9874bc8a733dc9292e64cf5fdcb76ca64cb777687efad631f76c3ef
9088       17297 bc539f59ead3b2156616b7d14fed4       0bce3df667d37657748884                     1ykmU2TCMBYZvjtWXc8Y6qcseYdT9nTsQ     f5c00967f67b4e29a00b
                                                                                                                                      0438e645f4aaa0f75d167ac62a107e4c2d9466c2092267d02674d5
                 a9f4269c913c8db0e04471ee6bad140b9e 000000009023f405cb82eef46e890ba22e394f5765                                        64ece348223c850e194127b053d44c04293c546a3753105b7ac181
9089       17299 31f5d472b2039c5fb9aab2ae14dc93     6fc7a319b13a0f2485a859                     1MzFmNGT2puUZ4gmwX74vat4nweHvL2zRV     f627d44326e925fbba0ac3
                                                                                                                                      045002e1be660468dc6fc32b426816ad8eab91a99c52145e22604c
                 42f2fbf6a86c6e4fe2481d0ddf8d1d520a1 00000000ce2b9611a90de04f155b80083c3a4c17d8                                       68b35d32ea4f333bfbed99523e7a355d61a4b3a25f108c2d682783f
9090       17300 cafee14beb7fe9ae619dd1590bf3f       4865a9684e6d252022f675                     18FVzUFJQXdwS2MFaeWE72xwPcJAB6e3xz    9421229b851d0f4ede0aa
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 507 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                      0458a88c5ed643379b433b713f6087f55d5b90cc0ee579d70714fa9
                 c76771ae1de8f1b84255d14241c7d07aff3 00000000c8d45963c9ff091dee0e968e7b23ccc86a6                                      407b48a197230150c145c5e9a8f1b4da5832950a9329d46a4a0875
9091       17302 f6f8e629805b9dfbf1fde3438a0df       edb40ed687af947820bd1                       1NqYzEsoSE4GbKXepE5856AUZXBWKsC7Gh   4aa621e5dab7beeb717a6
                                                                                                                                      046b11a3e673dd886b39e9bb9a7006ff8cfdc2fb8aaf861a815eef53
                 1d14c00eae858b8011878097eae94e7a6 0000000031489d40d7879416a9eebf216e44a3b726                                         ba2252a092b0681b6504491f2542970134ac9faa36a3ee394d43f7
9092       17305 e0f34eff6f9167ddcdae926bf386327   64aab828a04706c0e33923                     1DacfwWF3Q3dUaz6R6cNzG42Kd2auZWn3       7c7181a62d4c02d1b1f3
                                                                                                                                      040a4a838d75153e88bac7934f9186b96eecbe78eb39033387e171
                 251dcf543849b64d4373d31943f0ea879b 0000000059671d88858e4c0a81a2ba33000ee10b0                                         a8ebe3ed6acf95499a03e7ce19642d103fbd9bfb71b1755de7e14f6
9093       17311 40ce1e26e5d2441a89b769b71cc50e     76305a16b03e6d36b14fc5e                   17uCZ9qDZD8mGdU2QfgRmWxTsW1DmyYk3R      45761a1db12335b314aab
                                                                                                                                      04b70fb7c00fa0d17deda24025647e2c9905b0ba0787eabb5e82e9
                 d1ec6e748a48e8f1224c4388df797a7ced 00000000759399179b34c47d382050fdcd21cc895c                                        d74076fafcf5fbf2fbbcdf290763db65267c3e494ea6e49cfb76a3eb3
9094       17313 01af4e2cf063f6e0a28d443f0e0015     245298c23bd56ae6ddc4f5                     1Po6isexEwtzjW1nfPDDEPKcyuoAc3wT5b     b1df39e0dfaf2296b3f
                                                                                                                                      046fdf3b0af50d83d14635d4aba9e880b75e6c241af663208695d75
                 eeb7959a681555c17bc96e21b4afebd441 0000000094d7edf411845cc1647b4b3b7e0d28352f                                        658a4ac3993ac1aebb8b3d57113308712bb79ba53f118b0cc7335e
9095       17314 05839158bcb431158165f948011d2f     7795ea23dda122eff0cb0c                     1J3VmkMMUbEv7LDz9GKdyFn2vZSmH132Vj     0bb568c693930d5452af9
                                                                                                                                      04491934a704917bda56cef810a7f22b861b8cd8e36b480be9c802f
                 b9cb6917664f5aed1ff583d7d8a24f6a8f2 0000000083def617e0884d9b00ef31f15bee9aa247f                                      126d67d37e3376f27a8cedf09b143fc94d87f5e72d0c7a1412aad61
9096       17315 128ed8158feee0584110d2afbcf36       385db3a6b6eb41db7d0f4                       1MxmAK9DQtzU2uEzKA8JWf8P6j5zSnHkqK   554d55c4293a60a62e80
                                                                                                                                      041cb2cdd04d54fd8f9201cc932d9081493bea4910ac1288a5d2f0d
                 d8aa75e79ba767ae72ba7d6123e1595b3 00000000e81c165a1e032f1018bd0ce2077d9e13aa                                         4c8a860db8a54d804ef47ac1ee6dda8ad5e8227b4b801ebfd07107
9097       17316 8170100489852b36a91e2b499d66fb0   3a737948c9f49485066cd3                     1GFuKgZ9AFS63YBmSgjDysszA2LiUMo5SY      18a84d373a099d583ff5d
                                                                                                                                      04c5dd143ee8a894630e30f24a3d382d88e47737d10db6c613bdbd
                 1a8baac659f8f565cff34a2e8f51a0c77ed 00000000c06b2357c1bafcf55b1691c6ada45dce03c                                      63a1f2ab97d21593faf96a16173e4e10776775eaaf6c829cbbd7a43
9098       17317 eb9b6b119956d245959133ff5abaf       b580a0f328255bd04b181                       1jihGEw5mLvPogKuyS9g216w7rP1riUDv    b6797943d8a95c68cc2d3
                                                                                                                                      0444da0b39c5e38befc1ac5db2383c1c64c6c0a0fd9fe2d4d4182c5c
                 8813c3d0178833e33ddf2013aaeeba0f1b 000000007c1984671f260e9f8f76deae206e4cdaf34                                       97a7b0e8d53ee9e59a46fc491a0f8d2f0f44ce76c5809ab1698c61fe
9099       17318 9c56f128dcbae006b44d91274f108a     7d02e7efa383d28ab401b                       14wKyEYew9cMyXHivQfzMdMkjL9gWx8Z3V    f9c02bdfde5273c5f7
                                                                                                                                      04ced4528561e54da83059772fe9a089943644f09b3c1c042d7080
                 c1c743d02a3acc34ac88b936e857329cec 00000000a117c7fefdb5608245a41f728451772f7bf                                       035f18507b618d967d72bff708ef4a8db42fbbda3c32075e687c431
9100       17319 325d7e5ddf9add763c3f9b06537fdb     280c99b4231c5c0a03b17                       16PcxDELHhKD8Zum6knoUYN3x3MWByhrR6    eb236b0e9ad944a08e8bc
                                                                                                                                      048eadda897c4c466af475af0b23ea9747c37286dbca6d54228d102
                 b39d727a8d1a5a164d2909219d61eb4c2 00000000f8482f2a629e3fa53cead3b31a8964fadd8                                        3f72ae78e32a7d8b11b13640de5ad231f0446590535a40fd06319b
9101       17322 65603360c8c6552b7f213212ba7e9ef   863fef311f1c2ee2a9c5b                       12up4Hd7wYq7NcgPaZ7yR5rGQhYaj6zqpQ     d9724c3080709209e3c7b
                                                                                                                                      04677da4e2ba009da29f425f2c76f95adec79336f466f57c3f2c8bdf
                 b7f651839421640c622bd51b5c2dcc16c4 0000000081c8cce614ff7af37bc61a1b832d14cdb7e                                       4334ee786d2a0968ab265680b38b13671b7f0eed028e57b409ec6f
9102       17323 e051013fef41be32ae853874f9a4fe     10fb7d21ea106f59f80cf                       18Swgqi4yhucJ4p4fx22tMMztqYhMwZR5W    d84043f96d489814ac98
                                                                                                                                      047aa68afca760054037f5cb2771645e8cbcfcd86a7314ac7db3686
                 d5cb20a404a960c2646384c3d4deae0f77 000000008cfe24d1d2cd4481a9f1c353e2a4437c4ed                                       1141ed7fe21116ac63c62357ea5b2a62acd387fdd1b659f329da8f7
9103       17325 5101c172c51bcdc1a06f56c4e82ab8     2b39dca5db0c5f142c387                       1973XGKvcAFWeQeGPUZLqKGiJ5VBAGmMU     dc66b290673f7dc925ec
                                                                                                                                      04f3bad695e78d5b2e167345e5e25554f73126638b3405769c3c6e
                 b93705285c0ac52063a827b0c4421bef8c 0000000070f4bd343ac66efc0ef2fbc0fbd0767881d                                       5d2dda537d2e569c850309ccc3d288e57ea24c8a3d929fdb335131
9104       17326 27f34433396300f6e8dd664ab33eaf     52d295fc5c0634b00640b                       1FNRg21GZYfbVBSPnhhkxjacgfwxSajB8C    5111388ad39b4eeb959323
                                                                                                                                      0450f0c945fc302a20f6828ea40a227885c3f22a02df874f35658371
                 3a46098f955842508f2958040025cb423a 000000008cadc3dd69120f46516099914dfc0aa3ae                                        edc05655dd1cad4ffedcefd547fd0cc5584902a31af02aa778bc978b
9105       17328 30b89a42bb5f2096bb60d32ae09f1c     bfa2922d897548b07fe0cc                     15KPqF7ei66Egzu4f5e5fF4PdhiHGwnHoF     2f0c08af58c1fb0dae
                                                                                                                                      041277df6f59ac754ca18832e420b5c5b4bb7774b7a87937bc9d2fe
                 800f6163b655d9592f8f45846c3e2c1dfc1 0000000044c62252cc39921938ff2216dd797180ec6                                      7b41f7b573ee265020df5517ae11d6dbfef5c67f96e7950abc841e2
9106       17329 d8c44f72e7631d383d109bcddc305       1f5751d970b07b94245ca                       1A3oe1ttNVwZbDCKiLwdXj1oixrcFWcFP    956195932f142854b33a
                                                                                                                                      04989da4bac41b1d344d490cd3a80a8eabd7d067ed3ae71145924f
                 66522eabe9d08de26eab95ab21bcefdc6f 00000000c2f950356202b623d5c1d9e4922365f441                                        7fb0f140ca830e15dec063ea6614f2b3d4cc0af658c7495389c3b647
9107       17334 119f72631d9a0378caaf8169ce7d02     dc6ee7683c77f99718e081                     16aRnAeUoiKwTKYuSomdM53H3Re8JvFmgV     46021e2b9a98a3da4373
                                                                                                                                      04ee180ffcc0dbc5c8668528817ec276a37547fda926e259a84ad60
                 d463a312b9d2ff1fb286ed062595f56add1 00000000dfc5a2db8d8d99b1d1b4683a503972fe02                                       f63b5d89db33c7fb538b88b5449c78e4d64e99b18c22b0c2287ab8a
9108       17335 491bfb699b77658eb968618be5d98       eeedf9d3a4d53c8ef08428                     123wfvgtEnGwZMF85CFkm8vwAJxhCo2XFd    909c164c67cfb4c8dac0
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 508 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      043a5ac53ff243bfc36d1f7b15d664d3c88f143c363e3ffd31a07b34
                 92bcba4760541b4fcb132d2f29244a42fdc 000000009fbb96578410045864828c243458a63543                                       55fae16b59c99b9eeba74d344bfb42e374b2a0906308300ed19ccb
9109       17337 468b634252c0ed88caec50dadd91d       4771a644a4cf9edc2156b8                     1JNTgZfCAwt8j2UhzRxRfELpcQvcgW6BuZ    b622d7e8f8636f6d1bd7
                                                                                                                                      0476e1f8010b6ca584f65e217dfb9a427bdb30d035fcb2bb03b0e30
                 6cc5e23e50dd3d0394b3e8ec27481f93fd 00000000469b693d96fe425e87608263823f1739c0                                        6a6da1bfd455d8a35a50c09d04b56a38748e92549551de49a60da3
9110       17339 0ab5cada5c58131d1cd714474ddcb8     50a46e65d7fd5bc9960d9b                     19Gr1T1SGASf3a4ACdrmZqbEVumz1rRkfz     00e8f20cc39cfb71b966e
                                                                                                                                      04ea569ea54174076106470c75106435e55514e78b813453f469ac
                 7c96d8d5b41d63b950c838f5f8e59129c9 0000000010d8395e88c63120e37297971e3dbff013                                        0485847afc457d087792bf3e2ffe3eb956af4ba292ccc5fc481ea2fd
9111       17340 b5f27e24ef03938c33f21fff45d8e2     d07879df484bba6c29127b                     1Mw238bMHDBHvRzwDwcG2FRaKuQhteYrxu     8acfbc488d8c3883eb60
                                                                                                                                      04d005c4b5479d9639dfe0b25c9a83147a2948a9a45dafb5ad0bd1
                 eff094fa91843781810e09d6fc4577911f5 00000000005d747d91b5eac43896f6813d4955c6de                                       c588dc9d87f1361de576ba0e0ba789d3dbc593cbc1af2e1b09a4457
9112       17344 3bc96ae5d194b412367337c06cdb6       97ab7b047d8fc093579dd1                     1EnKjTQgpcjHWece5ij5XCRj8cZD6q8aCy    74f3bb15fe2f2fbfc7723
                                                                                                                                      0421ab847209e4c20797bd2c9661435c72e5a49c27617e46cf22f41
                 fe0dfcaa01246d0b9bc00821c61bcf4681b 000000006edd276673a3f4fe7a2fae22533f01f8b1c                                      a1b87d536bff3e9edc8e84bfc0048c060f3be2c9b4bf25dcf55fa0e9
9113       17347 622bf372d75140c1bd9e1bb691ba8       146604802e6e58fe1dede                       1PDo1tesoLcDKacbSdEMkjhxuBTQmt1rQN   62887e69c3eb07d26c1
                                                                                                                                      04cddf43e23c865a0e8abaec95a9f5d406892e784d17632142706e
                 80ea206f9166b9cdb83457d556494b7fd2 00000000590fc1eb6fdee750a5c7b5b88d98ff32531                                       0d2ba144257d09d659ddadd23cbf5880cf89d5493ccf0e117dc0f8b
9114       17349 41d67482ec0c1409e099cf70392a0f     006e44c4d6cc6b581fd74                       15QNzzqS9zLVyBvMR4kFKvxQFkDq8fFVqo    7d6c6bdbeec54f17a42bd
                                                                                                                                      04c4bbd13428bb54e8ef3df23ac6bd19452d8c34ccc350029ccc038
                 bf265c5f5a47c22d748287851e3f20bf3ac 0000000078c9d7e287f8ac0d1fee4a995df38f424e1                                      89fd625a5dc15b3aca68dcb97da62ce2068f301b09938c125108bcc
9115       17350 eb5bd4dcf6c40c222daaae13dacb6       3de4588f849c63554ada8                       14bfSuQ8BPadYoXUtNAw245QHK1K1Jti1D   ffbe2d8a59d5e31af33c
                                                                                                                                      04017fea38f262df0efb4bc294bcea2892f7f97d0002ab1d22dcf28f
                 b73ce3752d61b396ea58f9e38a462d4fec 000000001571b39a7da1d434c77262864d4260a5f2                                        dc89229e7512222b206700019a0dc52fb8ce03a009762469abb68b
9116       17354 90d61707a039b4fd83db80ac304044     794520af692ef1ea4afc08                     1wC3mH7hFUjw6NGzhxtWiennZS26yvnHq      6ee1bd65c10192c273a5
                                                                                                                                      047d05d675635c94ef1f59018558fc9e0e028c2b16346943175569d
                 1310c85a8d8aacbc299028660315a84155 00000000d6e16566c8ffb5959c42ad7cee137393a2                                        310f9bb0270569f9d790253afdfbdfe8e76c04d6f79f3a396744ed42
9117       17355 ded0376e1c69507fd28e896462624f     43430333e1672cd7f7e678                     12kYoYA1RbW7w2YLgUCRQRr4zUkeGvYFjA     1195821d1e6088f96a5
                                                                                                                                      047fb409e597fd17c60eb0355fa4cde4640040ef37f7c435c3f6ad4b
                 821ab4e108b5e7ff9a8f248796853e8dd4 00000000d0e6f0e63e619f26e303ac14bffe6f42e97                                       9eb76e48d974abb951d158f228c08e51d7968ee61ee9117eccfbdc7
9118       17356 17a44f4b5802f81d3e8e671501ae10     ea4e4bcb7a70974824b61                       1P6pii88Dxj5GYxCMgXEdrEzhBmTPLu9dx    8381dc9b6e0e0d6fd5f
                                                                                                                                      0473a09f27cb81748678bed73061d4d379b7dd50d6b88b26be0446
                 0844643a4f7932232e3a682cae429ebb54 00000000ded8672b8c88ba43026d7d03c89ddf762d                                        be8d89c1e53377722934468f49289de4dc99482aa1722c71492022
9119       17362 702be6b6839f55917b7b8cb7cc29b5     56f79ae9972b7bf5c5dd0a                     1BH4TScGHUPXHMrQaGpEhjDvYS9itPMwTB     a74df3b2d9298530384f57
                                                                                                                                      0434dc42bc4c5d5bdc698888de22e86f0a1a3d2212347ec4dca2435
                 af6852d682271989cfaa7b3b3bbdd2f603 00000000ec8e7fbbd7ad3afcdb2a3f158d3b27c0a4d                                       f1cfd86c5f22ed44aeada1fbdaca22990a1aff8b22639bfbbb09da2d
9120       17370 1e06aa8174fed98c3983cd62dc5843     1600fe7f679ac4bfd5327                       1AgFVsAvDSqYHb3ZiVqV3MLPSvC2SB5ja4    4aae423dbc940f22d5c
                                                                                                                                      0452d9c7174f6bb35c009f6ce17aee7038460191cb12630ef21a00c
                 e7d2284a98e746110398e367103dd230d 000000002e2778e228348249f5efef06f31e08facde                                        868ce7731010a90f3f51c35a397210d17bb6aa02f0143b54c0438e9
9121       17372 41dbb05a414a7a5a71c97626c6fe25d   a4513c0af34952cdb87c2                       1JQasnLDg86adfi6orGwsdWxFsRVnxnVdy     a5ebab75c8e50c1ba189
                                                                                                                                      046ebde9a2ab3d478bbd1a96f696d7a2bda9ed512e2edcb70474fe
                 e8248e2c924e81a39687c621ad18337250 00000000df8b977d647b6a712765f22c701038c666                                        f81cd9328a7e9f84469a33fad8912b21bb0fbe1dbbf24d64cd0754c
9122       17373 ffe4131c1047b07ae292a938a959c7     b39907eaa0296757ca7b16                     1LNtfi3ZcEWbXcS1JvvSRSnYDGdKTjGsWV     41ec6ffb4b0b78045b181
                                                                                                                                      040bc118ca34c2a124e79b24389670e9b6e0d9e8279f02d79f62f69
                 3ecca69088832e137bd325d56b28dd9518 00000000db834c597fdfc2c9144cfe0760d1c94b823                                       a06619d544698138e2bb81a428cf398f756938eef140b7588f68e89
9123       17377 26249fdfbb8c01ae86b85b35bd67b2     bb60e8b27426efc200513                       1J8W2ZPkucWznebVnwZdo6i2jojtqB9vid    c3a491532c77f0c2a65d
                                                                                                                                      0442f1c120bcf50826b6f5ab1e92be755829a858e84d12ef2dce08a
                 24058b840ce7aeeb6e75a9319bf6df097b 00000000f33c067fb34d2c5d667c8803ccd3d0708c3                                       87392661ddc8806c0ccf776d7183dba41fd46d61af298246fd04767
9124       17383 a50ec4a2c485ee02a737951c89c6c8     e2f389c3e3e7d694631a0                       1BYu7snJCeuMiPL9qR8PmhYg1fWRjMMMwY    5c6c853091a3846103dd
                                                                                                                                      040f8554cbd4821b37947ac1c3a6e52ce11668080d73073329dbde
                 41b2ba1c4ee81d4506bdc5e524df15b737 000000006c42fd84cb014df28d0e7d9aae67ee905a                                        ca176b076b0a467e78986b654a73efabe027ad5a9fafc543905169d
9125       17384 3fa9599fa91898c2435c2fa4751296     4ab088aae219215374bde6                     14cnfX2kUdja3vkteo16wPMuVCraKk12kz     589ba5ffac5dce4f0d90a
                                                                                                                                      04d7b5612ab6b23194d88d3d5fe4ebbb24ac3ded509d9ac4086334
                 90eae4053105961ecb2ee33ed0de629c54 00000000a2bf89cfb958c7ad313b2c0d3c48a5820e1                                       29414d2a626ea3632b63b225dbbedb25f267ece106abdf6d5c5988
9126       17387 fffed375052e1c80a030e1d464fc9a     0cba1c3c31a729356ee05                       1PkCkJiQ31xawmRLjp6cqM9brrDNkACmWu    d681e97b355ba4b5eedb6c
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 509 of
                                                              913
       A                          B                                       C                                             D                                           E
                                                                                                                                       046207ab542be4fc61bd7c585bb7097dacf0f14dc15121bdbff9bf69
                 8b7c267bf9bd739986dccdd7292cdace9c6 000000005db1a0d88e6a45131ef3833451e3f8dc5e                                        103cf85df426adafe379143d247342ed405889eb665ba7ad494286
9127       17388 e718a8e6b00f3f38cc6e1bf4cfe0b       623044c7b8ef110a7e7b23                     125u4CsBjeskhFTDdGBsKCsAU8ooWv7QCk     65be181620921680a94a
                                                                                                                                       04f67b6789748bed0fb1ba82e46d3ccef332e05eb62d23106ca7bca
                 154c047d2d46f9bb5d464795ea68b6aab2 00000000c8087bf791bcdcb8efb35b96b530365e74                                         f0abf23e5c07210d82427e1d704a92f47f3b1dd491ebb8f273663f9
9128       17389 b82f91c251d80af440df2f53cbc395     23bcbdf5d2380462e0d916                     17BFautpjWF5mSDcU9aCqKfPXPMXZaFyg       b28199ea26a7a9d96105
                                                                                                                                       0415d88217ec5fb436a4390ea3434e81166eb9efc091e18ed33ef44
                 a4360d5aa8285733d89dc55e64d66c1e1c 00000000ea90ab4d0f1b4afd5b75f5964d9534b1ad                                         31ef4ec2db6bd7d457fd3b0879bfb8b22fe2702b5320cb09fa9cbb6
9129       17392 51e2d5b3eafa29e73f52a62b5d79f6     ec1b80c88065d9b48e93be                     1zn6RvAtZdsiNFBtivFpdv1ALeXLUyLH3       88e8ea27d18b61a507a9
                                                                                                                                       04c6532060c7020dff3a4bef99b36027456af17312d56a26b471574
                 b711a06732828fc008328b872c8dbb9e8d 00000000613ca669374f4047fcf4a974e96d74960ef                                        6fb926cf9487d5ea7acadb7fa5fffaca501ec436693d9699be12bdb8
9130       17393 9116c65d712ac9fcad90215d8d629e     0460ffcc9474d4788c80e                       1Ke9iirD4dFVfWt5JC6dtZQ8wv5oBLsSbK     dd873956e65995c5db2
                                                                                                                                       046056cd40ecf275f6dbf78de8ce670c52f5f268979b621ae213d254
                 2c65f0ac0e341c0e64ef359a4bc4761cf57 00000000a127e9914321de365f02f675d67a651015                                        eacf66163f0a69d3202e22715826d9b7f97bb4dfedb14b08347c9ab
9131       17394 3364b2cf8a46bc0483d89ca45d3b7       70fc84885137711eb2e7f2                     1Ew2Xhj4MfyvKc1HWEBJCk3BrjDZP3znGs     907acc7c5e9434a5767
                                                                                                                                       048f74682afe42014c6e8b2cbac57430f314e11bcdfa6a9bde2dd07
                 92d0de96a4643e3a561d0f36887dd085b2 00000000bf02c1354af462f1bee42808d991246744c                                        018c605c84af9890c9f76e91603483d58fc65af5aeabd470bbf499c7
9132       17395 c9c9d38e8e0aba1cdddcf9f68c1a82     dea9e1081c42335055bcd                       18rDjVzf1qPXFBkV8qY9udeDyf8nHAWQrN     7bebacbc2ca4403e053
                                                                                                                                       04bcbd68773f7a34a40b47c4dfab3d1f1c8fe75db78234c1348f85e6
                 07a82b32c25198446d3aaa8909ea7c64ac 00000000391f348d135a8f2a6f7d29364d22ff7417f                                        5aa06ae64560f703b7d087b7e171bdbba130db795d859b0104bbde
9133       17396 815b6b8adde24c252b2f9cf513b7fa     4328c93613d3afee6017e                       1Ges1vr23jnJngmCDfTviaEyzAmCPcUohh     306e9c621947bdd72fd6
                                                                                                                                       04c4bec1898f83b10c2586d61ac66eb1a165200324898c39aedd8a
                 8d8e3a85f9ed6e8671fb3130231c710d6d 00000000aa40b6de0b21bc720178c8f99ada53055e                                         78300bdc273a9797b57c86d47db37742fe59cc0dc0016a41cee2ccf
9134       17399 1cdd25410ca4d542cd2ea55eda2c4f     6290a1bc57efea7b2b2297                     1MAbki4tVBkYHVgLX1PbY5nwpS4rWCWV9v      784b98ac86b5e7ac9186e
                                                                                                                                       0452a83e4c3b9b12eb0da234f14b36a354da2805d80870e66179b5
                 ac8f9f57304f2c2d42e70ceac7b70f9e6bfc 00000000825ba37996af0f4c7db800e6fe8935cb9ce                                      c7f00b29d022a29b2aff02389dfefde1b04c57c65b8d4696b4da612
9135       17401 5c9acd753c0c5f9197ebb6578448         ebdf618453c2efc142dd3                       1MHn3zwCkUXX5xi6PF5UNpEZQcbHAJFdi2   2225b7b7c384abf608cd8
                                                                                                                                       0409f448916d9198a1e102cf165dd5a8ad407b3455757572cc9f8bb
                 c8cfacee75a04b8ede9a6b4f6304b0d225 00000000b08c2b2586143fe970b0839194e0b8cc06                                         a7ff632cc0f9586647edfe4eaefb0cdd3a3247512f1cfa9b4ac14242
9136       17402 a48f20a441c8aff3bd9bc6ae83af6d     ca37d9ca553b7f825fd96d                     188xomRsJHB8ktbrHY2XBdHEtLhLkDMb9M      41fd667c6b332f3680a
                                                                                                                                       043444adb262f9a7fa6e3dcc112429095461bcd2f63019299490938
                 6de6fdd617c92262bd66e9e0600c6f975cf 00000000215830dfe79cc3cd2f93b254fa4ca014383                                       f5ecc3430b5069ff56d504836983d249cac46b4d470f167519fdb597
9137       17403 d7028b72894c2b1f4917a4399fb53       4b146c29b9e726203dc86                       1Gi9FPUmpTn8fBWGEwxjNGXHTHPkWhD7xV    c58332e1c6688965bf5
                                                                                                                                       044d28cb544f6980cb572c025d5f7cd871da98ef58caa5295f714c64
                 b4a30d891d7caa563f792ebb845b9788a7 00000000623a6cd40a8aac7595ba26f19fe27ee0b5                                         643ee98a33f3518c448ab4958684c6ad597399e6dda745f642c32a
9138       17405 a0470f20a64aa35338ed73e496f8a1     d49b1ca7c9afd72196ee38                     1sFYDsAx8pvJ7FLWWtmqayB7UHEY6HZf2       e3eece3fd3c9aa167285
                                                                                                                                       048a0786d0a4eef34f4290d2684c87413c6cf40d50e1fee316c77da
                 b817b8ace4f2de4855d5e96699a01b21af 00000000c0cddaaf3f796670fe940e2c584abea6f41                                        53da8a57328ab004abc3109722b8daeb4cd60eff4efad4c45c7200b
9139       17408 cee7d7e293809bc3a95ffbe58e66ac     bd04683167c59c731a843                       17r4S9qE6xFHoG1nwnqadkLC9KbvvzHSUC     07e6fa66f166a0c83947
                                                                                                                                       04840824c19a59e758901838023889ca103f40234e16ffa148ad26e
                 ed278fa605a853b26673b97df8895308d2 000000005c7fd9d57b5997c072962f3155db75473e                                         ca208367a9e57d3159c77c27bbb8579c096e0cda1bf568d17b4608
9140       17409 2d70b23961b91edf86fa424e4b2f21     06602ae8f6d9ae2e11ebcc                     169v4ojaRVZQAjAEknEisri7XrEW2sx25w      68684c08698efdb854956
                                                                                                                                       041d36f590caa28660c094aea48307d3964d9e81590400d4283c46
                 f3d36dbcdc33bb20429e4f9bcbdfc62a7fd 00000000fcd712d9404a90a9e8f01fc8cbc06cf668fe                                      871637e09e6b88b7a3cdcecf9d3231c8b67f325c52b7130db014a7f
9141       17411 3288fb04fafb5934ec51f0cfa724b       7ffe0a654258b06100fc                         15316Gg3Xgq6wiHyfrQsbCcNst1rZqCmfe   952774cd4c189bda48ea0
                                                                                                                                       047a14cebf96c3f65c206c7ff2ce791a17c8bfbcd87177982abf76df1
                 666284a83b9dc6fb2c8296b98dd6b28e03 00000000da80eda1b2abb6d9e283e93e00550c310c                                         c1e9f9480eb323ea3fadd413271f605c2c28389e8e46f59ecb85a6e
9142       17412 e95a5df1987a043a9497b8f36b6075     2cecaca08bda8c2062b7ba                     17RS4mxY3RXei1KFZSDE6m8ffeS7AHPJqN      98093cf71c10cdeeda
                                                                                                                                       04d0392820eb63e948878a88c834e9aaad8644a0176c3397554105
                 f06dd2d9e9e26ece464a698b737a368023 00000000bc9480790ebba328f1dea46af770e4efd6                                         e170afa3299afd291f5b74d26a8ab58b99e0476570cc06679ecf3fb
9143       17416 125add2c3a2e7ed6109b256a92aaf1     8d9c1bc007412a6e8a4633                     1AMeLC7sw8KULpPix8eXoaZvLdPEHqNHXQ      5139bc53374625118cb90
                                                                                                                                       044151abe55d7bac69baa66f3d0e43384c983f4c7bb494b9959e9cd
                 bd3f61998f3c9083368bc185f90eae08b3f 000000008ed38fdb6edfaaca137cd5e14bf2cf02633                                       1cba15be7d177554882db90da6c0e99973872e278a5082d2d12980
9144       17417 da37942f92a32eab1b10650ccaf8b       5cd38744998752f9f588c                       1P36eWpjiB5ci7uANKqyGRTECe4CwfR9xe    a3c069d6f1fd1658c2946
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 510 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      0419fefe9da3677af0efc10b4df18e81afe5c6a517d7b0f6da970b50
                 4513deb7d6aa44e80c91637ecdc2caf176 00000000f6fe0b4d12524f8a9ef48f5721b4e9e51f8                                       929befa2f8373c3129bb98af3c59f456ebfb26dd9ce71036c52c8500
9145       17429 3c6ba4a56b5ed3bde7f67d8424d245     063246a0caaecd1579ccd                       19GUZZFfxtNJg6e2tvJRNqFpRL2JywYX9n    e1514f6fc0c210972d
                                                                                                                                      04a8ae4e8dc34b190f904806fd0cf22d5119574bfa7e4f280621dee
                 d9c99e0906030c33d9f48cc2d7fe93cdab1 000000003a26e2b29ff989b3fb52aaecf71cf1e5bd2                                      5b778b018c4441b912beda7773f5ff10085d7c8f952cbbe0d474539
9146       17430 5c9ec966a786b52b8166bae61a694       b4652643748a38d3b274f                       1GfPmSXqsNQHMq9pbz8z1EZsqC52YT6X5A   f180f01cd1d96629abbe
                                                                                                                                      04b570c07d60bb04adf5bdb7816712aae34cd9ad76055aa8ea8756
                 291f95200b06509d6acbd24335f289822b 00000000b60d078848d3e4a1bc0e75f4a7a3bc8f56                                        1aca2e3605fec2f265227ec2a81be1c5d79f159c3e7afeeb1f2a900a
9147       17431 0203016df80fa2a29cd751462adf85     88deca9f53a1bd3f735918                     15WhKxmUY2X34UiHUvqYxoJrFpYdk3mwBQ     329ad919f0ef465e4b07
                                                                                                                                      042e2dbefa5d59ef76b9f20895f01ed49b436612f51fb20f8db2d108
                 b80012d8da2e97db0e4af4415af4aa4699 000000001968300930a7c6cfbeb99abb259d89d7a8                                        8276525ae16d18ba2b45adfc4ec812a7d6909dd77184689785146e
9148       17432 b72617807a5e103de2386fb8bcb6c9     1d184e334f85d5567f55b3                     1L3QSiQBavNF9GSJKQBuSfA1porwiqZwaP     310e6ff15989aa28a952
                                                                                                                                      04242d6585592414f5aa03f9bdd1e75e213794a3188ec47f4cac4d6
                 33abde1450bea74e61440244ad6c5dbcf3 000000005f1a75085917164465226335b2df7c171f                                        cf3acb37b2fd988ce591e1a10c69531d773c874da68fca03b5ea426
9149       17438 9f90d65f0d070fe5b0bb2092f5ddf7     14a982fcf1c2329d543619                     1QR9ftkAXQxzY3hQxuPDqdTGNUo8jAfeX      512cffbcd7b65d8c52c2
                                                                                                                                      04b5c4ff868ace116e736c70de5c2dad5e22a2362f83ec245c9a796
                 3a641081c2467456d8ba634f4eb7150bc6 00000000a1cdc62b810f74c539f1ee90095f4062815                                       8f2ae003cf82db6d4c54992545b7df72f0a2adaaae9ac58040b17db
9150       17442 e8c7596f8b95f15b119c04f9d87840     196d7260a5e065cf94a14                       1MJCbzgzqN2j6F2c1UYTScMARtD7t49Ltk    5cc9a14b9cf3b5d1efd0
                                                                                                                                      04129176cc289575b9d83a577d53aa821c99a23d508c5c42dc9799
                 77bf391987815a3ef019b41c91750a650e 000000005e101187b7df701b654ef0887f558c4c79f                                       54493ccee5b8795b6881e64873270443bddc31d7a6684135d099ef
9151       17450 20e88ade14f6ff00cf2901864a9604     5ec750ca41541c8460aae                       1Cuo7THe7vMgFPLdTwziD6XM5tqcsaDEki    93476641b1835f2a382da2
                                                                                                                                      048ca33e3b575846ae36e08ecabe98d1cbf97528e60d61e5ff53898
                 bc5044759f1dda4afc2650d6edc43c391b2 000000006263076da374fafb61bb794eacece33e08                                       84922b469389e3ec2e0a7abcd19fec59756f3c4c15551f8d8a56fa6
9152       17454 a8b5ad555e1934bae95f1fb71b69a       1fb5b241271bb3ed60804e                     15Kfjt14GxTkUzsMVKzpfmQRxekBP4kfC8    4f7fef50fb9a6e905538
                                                                                                                                      046d69acfc49be4a2f5c50354944403936ea4e2dfa4b2c9f6e4b621
                 a0307fccd5da1cf8ee482ae680cf93e28d4 00000000d8d4b49d04e9088714a1e77aecdac11112                                       4b598b591895cc53dfbfee10a44f454da8e6dc00ce2a13d8779c04f
9153       17459 883c90acc360b2b63e95d860187a7       0bc727b6cb6eb1dafe957b                     1NYJ1JXTKVyws8JyQ4gTqL5CF4spGhbcMP    b808e9b9be94da2d5029
                                                                                                                                      047bf2aa7ff64033d9a6dbbe9d7d22b937b4a51949d1dc2333b42b
                 a93d29f138d18b08e0cbd8fcfad587163ef 000000009cbe3afe64ecc3c11d035b4674926cd384                                       81a9f25c8609f8dd8d023d28968aae16cb694c2a3aa57812e28651
9154       17460 e072ac3571b6dac2a84c2d8e40d09       80569ef4d00efc21b1d6d2                     14yScXEiTGvpmwd4JtcttGPqC4cMC5vpPw    b801c9af203244f4d8531a
                                                                                                                                      0426abe2289d333df2232959eedc02d87c07c4bf60ce3b5330f17ae
                 a8220b61e3cab323bf8323a8d3d6c589d7 0000000046ec2c02b259eea79eb66e70de48a2452e                                        4e300c8c8bee8996be246d945923505992c83b009024ad65d7a898
9155       17462 ea586600a151a6071ca48a1b71b5dc     b3a5a327e9782e00558698                     1Ms41EAZz67ymFpLzGqkyjWdGMXL4yFJN1     4cf157568984cb3bf8583
                                                                                                                                      041360c52bc7a36587d01425324692a40683ec61dfc560c4c0f6627
                 2c8894be0b0e0b5211394566d1b27a0d3 000000000a9caea180171e7f61e5f68d25e428bb92                                         83967ef0c34714d7aa0307977dc7ce1272f2b4c356d8047b95c12c8
9156       17464 d7671361cf24005f50e0300ec61de4e   3aee52802d138fa30c79f5                     1LgdNuUpLPk55PMo321o28fp5XnigQx5V       8c46ce683b29eaacd10d
                                                                                                                                      040f838524a7c0690266df5621a1d922517e28de092aca280c7c461
                 46cc7c53f09993bd68c3c9142d8f2ee9b65 000000007d1e48cb6d416f8a8d34e28899146f9f27                                       cf48201e54dd8e74ebb7d10fe089244924d6a9bd34e96f58435caf6
9157       17467 716bc3ac0b6bd86816487846a0dc5       a690d4814cfecafa46ee06                     1v5AryP9h2nZDFz8hyCT5acrMNF2eKLTJ     48fda805ead54916b2d9
                                                                                                                                      040e7c92c41be3ac12d8086221e506c83736e6879319dde516b6c9
                 d2ce51a5759dda5f879f8ceb56594f25955 00000000e14dee775b3f583cb6392614897afb78e0                                       988bca9797c4dc52bddbd6bb6aed6ec51ebe7d0d3a41138baa1f92
9158       17468 1ebc30c72323921fbfdbd06290ae6       78971cce6a09099420c6f3                     133ir1nLbRzBpzZ66uYj7ewL1Kd8JsJqK9    1573f6acf9906e655ecf0a
                                                                                                                                      0481bada55e9b051deb09de3d05139b136c1b9b8cd67ce32f14840
                 772da6d8eda3072ca336c6e330b16afe7b 00000000885a439c4fc56a26b60341ea9e006af47c                                        a05e1a967c3a8ffdf5a5ce65bc3c3f57ee5458a8ceef24727e3e53e5
9159       17469 ef8900eb60d91f694f012b08e685fe     5d381b42f9fc7b24c04317                     1BPgpEtWVoFLuS7jprJiu4TZabKU4vj7t4     7a75008e488a25d9cd08
                                                                                                                                      04a800fa25c656c7249c53f8d2f5febc84e9dd99291cf465e1dc3ccfd
                 842ba76ad0f3a1e72790e38ffdb4c27bc88 00000000172e5de7320d8c1880ba99fa3662371886                                       2d8fc7af956288c3b4a367d477b02c98644e205425d10c2089e7a36
9160       17471 bae8ca8d63e55db070dd6b9a28281       e4773d65dc6d1189b00787                     1EEsYUa1Tr8WEmUazYzhTxxNYS3ktH1qPT    9e8c157f441ea4fe45
                                                                                                                                      04d371f96c37c2e73875326c97510355c3dc08c869e142f6df0899d
                 f15bfc5ba382d4a3eaf0ee281b22fb55d62 00000000c692b4beb8d38b5eb86def7d60970f027d                                       bbcd54bfa707d906a237d3659c4c7ad9d96a0678a7ba1810098db4
9161       17474 47bcd281f70dd421a78245c5a8b90       c84068d981a664db8b16bf                     1GpDLSeqeWpigHz6QxMAxSdyzoq3wXpBcN    cf837db9db02ac3ebf81c
                                                                                                                                      04adb7bf136e78d3e1a2d0adf2b954cb334ccc5a4228a1978ff4935
                 01a24450e47658f8b9a26f6233d86ad380 00000000224a289812d3f3fcc0203b97b0f7b7db0ab                                       69b9a67b2f5433677687726dcdec702a79ec9b895b0b2d69483f08
9162       17479 b2013317a1b0420a5e643c0fa40ffd     f94e4f47fc11dc5c2eafe                       1NH4ZFanhRJkjBYTvU2PwhTfTmrSkhvTTQ    a5ae02f09e2c2eb629e06
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 511 of
                                                             913
       A                         B                                       C                                            D                                            E
                                                                                                                                       047c15397a9104ec6731603e455d85174a23ba5e618e682e137cde
                 829505e5f2bf139ac76825589b70cd949ef 00000000b5c81c4d4cd17012e0f6c6ea8733d29798                                        e6167dc3b23078f794157a10df71ce8aadc354a16bc3dc233eeddba
9163       17484 6898cbb54a4314f5edf2e6bc03e20       aa0e439d0431b081518e79                     14nrm1vJu6G1wSSxFbhWoDWdX8ZCFM3q9S     47d2b2dd329bca28f7c37
                                                                                                                                       04381ec43afaf20bf81ef46042778a4b9621a4213379b8bf005be12
                 20bf6f01a5eb26a090c3a63929e1245699 000000002f84767972c16cbb2a7dccf022ead09c606                                        90a237589a9eaef9b08cbbe6f3851fb0227bdc2bce4ec7e0d2e56e5
9164       17485 06b41f6d5bd23f56c0f52b76223f79     59307308e299d9109e167                       1JJ6p4qwP6NfNyZpUCvCLzkznKtEXNTW1S     6a1a075cfbf781f2194c
                                                                                                                                       04d42544b0714296df497e2dc711dd7c96cf1517a282a62880fea21
                 3860af8e0648841e5e9062adecbd4e2763 00000000c033b814a66cc2bb4082f9322331abf813f                                        ace0dd4967d7634b1d43f360e41df2a6269816727a349b8c83d586
9165       17486 e7f31a0647a852e8e3fa043f9d651c     57ea00a01376be5dbb001                       1AHH7bwR1RXnhx8gPaZquKJtZxhXmF3QAh     11cc24cad90dee40e1cd0
                                                                                                                                       04bf51cc32cfd24bcba339090b027a2291e5aeb7c76ce8efcd2bcc31
                 0dc3ff6f269a22f5a0afb7b9ff2ebd611637 000000003bf1f150b537179bcc6e0ebe9c7078def0b                                      9c80bbb24bbc187c5410faab29e1603b975483dab6c37ee2f9882e9
9166       17489 daf78fd8d40b89e50e2c9375a1d1         f91390ada9f9097ecfba8                       1AzYonoyuVmMuB9XW3h5U6Dmmiv3g5bZiJ   5bb4871badbd0a4de90
                                                                                                                                       04762fb96594731692f4b244fa370d6a8e68f3c37dbc1de940e1654
                 e6e6812c2094fd37010faa2e3d2ac07dd7 00000000e0733a25b49d0e61cf334060a59179c7bb                                         34c69f157c98ed2988cadf681f5cf7fe6f4b6dc55ac673cc70c7481c4
9167       17490 b23e99f7e9924c64ecd7ae9038d522     cd4f2958ca7ec28d005dce                     1P5gFBZYXor4dcF6KJtV49TmSsdeM8eLc5      e8153b2ae838081d35
                                                                                                                                       043118f95a26cf4a8391d29f0ee44f0b698ad6eea5eee630b3060b3
                 a7f53eb59bc099114ec8da015a11965a42 0000000034e0e38c0542b985d7e4aa6a80fd2c4a2d                                         4bc52874d4c2dab6ac25ab3219633834835c0f3db31403a44ef5ca6
9168       17493 7ecb6f325ee1fbe956647817feecc6     aca84f4a26398a47715c85                     1Bsoz6jPLUUBsq8CWXXDCZpgKu2hJBkMAQ      a4be4774a2f0610b2b1c
                                                                                                                                       04688a2d1942abe778f7cdcecd9cfdbc46f654b9794a000490e2b6c
                 fb4346a6a540aabe3da2d69eab57a19f1d 000000004ea8dd572076e6b289516568929880f067                                         87fae926842792df13a24c5e559e5b880507cfbf0c1afbabacaa9c4c
9169       17499 4944211cf7beb4f36d3168fd3d7594     b8b9a40d0cff0a8917ba7a                     1ChRhNGH9zweA9dVW9jkr8gjmazosw7kNm      989db982207a5c55ccb
                                                                                                                                       04d9effa9149c728aace652cca16c3531142827924077457a59665c
                 93a16865f657aad7bdf2a9a3750693de25 000000008ff27e3bb3dcbed5c965b78f1e98e96b8cd                                        cda5cd24ff43eb51e5dc9d02c6e98ea01011c10b648f9d86bcb54b4
9170       17504 2a923b1a361309550adb9da3291a31     53952528b8eb590d4c86f                       17DvKex6c7UG1X3yWaXsFCPo4b2kg1AYmS     e019d8127b861944def3
                                                                                                                                       046cd62a8d5f416555d746363c572eb1af3d530cf65b17f130a1e7b
                 cfef7ee38d37612fa79da3e8ce25622a6e1 000000003c5e296f4b54ed953fc187f2a75c1717891                                       42b8c05d461cefe00b2b28e6259b94ef54450dd0f10d976005241bd
9171       17507 bd51dc241df737f8faddd8e573622       472758e3ba9063948544d                       1Koedc4FZ5mdoM46b5jKLzVqmhH5ZrR8pk    100e6a9a2dad4f884e14
                                                                                                                                       0417975eab9d6d1bbfa1ac4f1d12964098f59f3e7a1d2b2e29efb2c
                 67bfd5babbdacc3b117dcb340cd1fa137fd 0000000007eba53b0360be2671d3bae4ad0b671fd4                                        5ebf6efc64f7439cd86f9e026a7a06c479c393a47243b484b27aa81
9172       17509 9092771a2af4bf3f44b3a29fab9d4       6331d29264c2d17d75f042                     1DGeiyZ3RSxmVZksgnibG7wsQW8Rk2YgiM     d50258acc1c5b0592a78
                                                                                                                                       049ef09b289fc8cf4f24e0bb008c797589cb9e752aecd6bd779b7cf2
                 c541ee4519de34552795a1e2a12402daf1 000000007a8edd6fb08c0d9bb9ee8ab0898c88ce42                                         7e41f57f1a6646478f37c74451f9c8f4b136fe0b3955a554192a3dce
9173       17511 fcbaa79142e450d93a7540d00d5ca0     78e7c3b9152ab4047a1d45                     19m5HgY66fNTbxrazBjjfgi7BRB2imgfKQ      fce178be416562dc35
                                                                                                                                       044ee71908da1aa34e42b10eda9ddbd0a6fcc6361609392b28724a
                 d27a237bf7b6453ffa6247be26566f03690 00000000be30d8a93bdb2c160acd672f9adc692d11                                        6cbd6f45a4789eb6fd934aa0777812d13348f8b914e9afc9dedfc64
9174       17513 7eb3b98cb093cb9f605fa7614664a       9d70d2ce1da6ffa3cdb073                     1EqxRt3p51oMn1zEwaC79cFGVWQ527hZuX     eadde3a6c11068bf8e274
                                                                                                                                       04716f14ed24d1cf676d0a1eab08f99b0e9a0df1dbd4aa13d3b767f
                 8abda6283a7b20413a462c599813e16df2 00000000e0aea09c7e56c2260e3623a4fe69272dad                                         7f2bf2ab56151dfaa53195cac51d7318dbba8c9ce5da986590e0be9
9175       17516 29a06cbcf280521297ae76bd9e6f15     4e90f77a71ccc49d15d538                     1AeJxqBy4UeNJKDdEpyoikNJzZ8M81ztYL      be84f716c8b35c109220
                                                                                                                                       049040ba3c35853e36dc33f354c5c82dab2fa8ce5518e9ac4468576
                 85ca5c473fdb4b77bc3f184e07af80b0d10 000000004a7badb8326003b61a05b78a7ca3c9e7f7                                        b9479510d7ff2682c6eb855098c3d86e85d2fca7cef0a6544317947f
9176       17519 ebaa58698c7071f90d0a4443164c2       d3962b9d07f391b407b6f1                     1MiJbG8cWL82siAEiKyEwpD37x5bpjnhSn     e912687bfd6e7322f71
                                                                                                                                       0435be6bbfa6fad166f5908a1e42720c9271ba4fa29c93d2ed617fd
                 35c10c2707179d722f438844373748e9ee 0000000076c7389d5641ff5b2d050952ad141255f0                                         6eb8b3de6c744bf8cacbefd453faccbe4ee361f1dc92d33247f107ce
9177       17521 2c935b89b97ba73e8aad9f5dc1d5f0     332d40b32fded85aeebe33                     1P6bA3RLucuNB7FJwpPsAA7T8ptjoQKy5w      1d0f672bae59e35dc23
                                                                                                                                       04daf6bc7b96dbc084dc7b253d0a5ca7dd5639fe629a42fa0d11d09
                 b450831dff2e87c626184e4815b87c8346 00000000d5bb73cf38a72e9f4604b4da52ab757e80                                         4e76627a52efde1e12844dcfb0086cadd042404c4ac11fcd7bc9e56
9178       17523 766627c615a9d4f87908335115b262     f168dd04b6b3f950e0e2a5                     1QDtKw1hA242kdqERhrZkGWFxkxaB6F7Z1      c6b66a39bfbd2d68a589
                                                                                                                                       0499ab6fe15ea64ad9a4f64262ecf4ca437c187aa6f82f887a57bc9d
                 2537e6c2a1d38e2ccbe61f81592dd3a1fe 00000000973b746eb9c1845e1a0d318a7d8bb15f2c                                         be507b62117a6b4b2d16d81a99980d9713b8b1ebb6ec1c35bc9510
9179       17527 498748d7aa44852d5584772a3549b4     e85a1f1169f99811be42fc                     1VoGXrADm8AmCq4VVVYvYFWZAYwsvUgfA       58f34b3cba0f24eaea41
                                                                                                                                       04ff1fc363f1dcb837ee877825dd819f04444673a731d27047f85e32
                 88d70f2b8fce71a925eecd99cca1e3c788d 000000008b99e8c3a9ceba7d7bd496edb64273f000                                        79f582e600323128b09119d8049b7b170886395210ff0c440a13cfc
9180       17532 da5899ff4491023defcf55e71eab3       634350cb288d84172c28e2                     16ho1EzvZMEdFu45fGnswhpeLsre8z1Ayj     b6fbec23b7dbbece622
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 512 of
                                                              913
       A                          B                                      C                                             D                                           E
                                                                                                                                       04e145ac03b9994466443da2936af7657100f65dcd4ce564ad7cfd4
                 17e9999be3c9cd1d4a6aed64cec31b91f3 00000000310cdd973cc7348afc8f78f25319ea17814                                        820d772181b5595c9811e7a9e00e1f2f61bf8ad2ded6d220665242
9181       17536 42f1a12b9987c25251d2a8ab9e2aa4     7a64843edc9c0acbe4abf                       1FBcS1wrrGSxsm8dVLneP6PCDzXgW3QW42     7578bba836b8ba0823b85
                                                                                                                                       04e6c37a40571c738573acd6516c3069700fabfe356e20c9a626675
                 6b5891bf2b93a4fe12025b66ca2a437662 0000000066d7ec9c15a740c9ee15c57010c388e729                                         a6e2e33a1594eb82df455158a30376639415df11d558f871910313
9182       17541 edd674adb7baf7df2db63dfa555b15     e2c774293cd60a5871e415                     1Niz6u5UQh7WcgQSzrwMNr5Xk3idMH2UUw      c220c6d7c5114025c88f9
                                                                                                                                       04edd5e302ad96a71f9bb3308a0d3fc87b84045b545d59099b9734
                 d9582bdb46278da61054cb322400f227db 000000003057ee5dace7696cc792e9fb48f9242b6fe                                        27b358c8d0478c9fc74f2724804d91e7d9a054089c54a46e3febd48
9183       17542 13d0d3f12baec285e88a38ee33141d     e1f9de4f5a42047b5880d                       16j1KCLgCLTR85fZ3KC7tAC8bU9kZzes7g     d5147be56e8e04b62c3ee
                                                                                                                                       0436761a28b4b61e67e1d0586f03db6703a7f9aeda759de367ef7c
                 28a9c9bf7b312afac983b3023950433459 000000005cb0e9bda31c5b8faadf9fc263504ac8669                                        2bf85ea7c26ebc23936a83422545ddfd4c2e91c40863a8791f57942
9184       17544 d0ba4b4f1fea97ddf5235e54a6dc94     5bf52facf51ac3533dfa6                       1B8qhjmXiaLdgGKvRoL61NQi7HE9cD1nCE     cbb85561b9c50a40f7bfe
                                                                                                                                       0482c7b6c083eb763469723ea6d79e13d63a86b4270c473e07be47
                 c536dc94afde2d4198a4a091026efad7ab 000000005e5d800456f553d231149c9501fefc3f562                                        0882852586c048340604d92636852a270322134ea31a680645f096
9185       17547 455a9724eaaebfc1ef57a949d7496d     0242337681e55c7d753a7                       1EHXYyR2JusgMen5wEG7mFcGhLaSbYi4AD     92546a7f29ef229c76e2b5
                                                                                                                                       04ceeba493560e8ace9798ab179dc52dbfc46668392f36eb20ec0fc
                 7066ce7c6957fafdd1fb899704644a1327b 000000007c748350c4dd3cb3eedc10dc470ca82e34                                        58c7d907ff4e4df286085048f7887f27531eaccdcd131980528feef5
9186       17548 665c9d624461cdb85869f71fbce0b       831979a8854e433ee7069b                     14Z5qgxZefJR8rtrnHHVBWLx9LFJA7sUZH     30abd2c175473e314ce
                                                                                                                                       04a5464a38f71c0139d966b970108fc3bcbf96d458702d9501901a0
                 0e134b24f07a172a3a9b2002b668052758 000000002184062dca62af0e1ae322d082c4cd311f                                         e15806e093d04d1b347d6e955ae32facce7e04f9da303eb04cd223
9187       17550 418317bdaa26a2a9812e5530cc4a47     2d23dfa1ee31259143064b                     1JwLycKSYXu9puZh3CL7rBqucWdDZ27VR3      3809b49c19598872b05d7
                                                                                                                                       0473c23f5b6eff6c8e5819f49f414d028444e9fbfb5af1788d9e1b42
                 73ad0c4801ae7789b8938a9fa65b6802d4 000000009a08a981cbd72fdde5da6440e1c3574a75                                         8c7aae0cde75bfb1036c4e860ef4e07693db671024d6c5d524dfe82
9188       17551 09f2459565bf413e8c75e361eeb557     ed774d2f1f564a5a2e3389                     1JtqnSbn7zfVbmtadQENfcm3WeieRit28Z      e835cfa36f7631c1d94
                                                                                                                                       0407ca21ae7cb1f5950f7dde505cd184147791e229a5efb1124074e
                 85d598944e1066ea96a98081b48afe871d 0000000089f2b714d4d8b467c22d089f828d1ada96                                         4be09fa44abafd54ced56461c2321d00c54ebea1f30eb64e216c7b3
9189       17559 54b0a7ee79e5e89cfe5752ca9c1c41     0b452ff20fa18639171284                     1GsfmHdvp8CQ1Jn5tgZLSg3S7RPEe8HByj      1e137996256b9e8b05d6
                                                                                                                                       04bd9bfc2d71ce1c8db3bb64cd2f3c2e2dc880f3f8b699c2feefb149f
                 96790bef7b516ce7e97300d5ab4fc2ebc4 000000003534767edbd9f754ee69b8687fdc33374f                                         34926101254b1df798033201f36f97c0a667de52256037cf6a4cbc3
9190       17562 d24ad02528ee6af115454160c82dee     d9520deeef1517af678002                     12YNgFWX9H8zErmF5VZdjwFqs4ZnS6ogxr      34bfd997b7de2ef7d8
                                                                                                                                       04dcbd4a52de3fe250367e9172528cce99c645295caf7188dcbfcad
                 db4d6320d6b25cd2184652ed4122e06b6 00000000b17027f3c984f2defed4f64ef795730f32ff                                        86067308dd883bd160ff3c83ffed47212fe0fd80720c106391bc5034
9191       17566 933532e58521e27a60d4ff1e12c9050   73a7ccf3ebb7a7df3e38                         12qUtkUc7X8c2Dtvit8J7b4JeBWZBGktxj     c8df1ed8384724be575
                                                                                                                                       04c268cf6690129e7dd56e9eaab2f041c23b0c231d055e568d0c0ca
                 1adad1dfe00ef0aa6a51bdd03b3b79c0e7 00000000ba2c33bd194d28ebcc9ecfc6667feb70eb0                                        a28bf714323bccd94ae3a9ea46ed2550b728178ea1de764f0e2f0d7
9192       17569 56f5a22aeadce44291e3e9fbffe6a9     6a7f787fffd9d10fafff0                       17nmPJamKpF8xn4z1VaEVtejrZo1m9YkQ      31e1e5f56429e15eabf5
                                                                                                                                       04d1e228bfbe05a33716e78a9cc153d1b46b0b3c998bdb618e8a88
                 cff9db7173e6f9ede2153763926b24d528 000000006f7de8103a3ab085d80baeeb3685cdb261                                         6b568851f4b5b7caa4f5c2b67db6763362d2dd1c625216d13a2385
9193       17570 97df557d411e3c657275c54c29ad85     d9e94e53313329a966c94d                     1M3Sx4fgL547o5ZcVX9UyTJiBDYJWd8PZL      2470eb1a350a831b4d4545
                                                                                                                                       04fbd157c78a094f36298fa44d6644146dc03d06c6ff6d4b7e60c9e5
                 024067409f1925725301ced1efd362fe16c 000000000902bbf374886037f9932745e742861f8a                                        9402f36aa2277ba43775a2f25d1828beee7f6886475462105348a0
9194       17571 ac8bb0bdd63825ef680a842c307de       1639175bccfcc9b12fe872                     1KcaXu3XwbgrHs4VUtnmqxDXTwZo1yCqcE     8de17fb60388c5320e7a
                                                                                                                                       0442128b9941b613126f8a567ff74532617fd9f98d72080cd49d619
                 0e3e39928f2e94971e55d1173394ca8a82 000000001ee5c1e97ebaa8f1ffe2346aea9bda48df7                                        664724caa16c9a4a3a131a335a2f07bc113f69b23ba323f0b62b2d2
9195       17574 55a76cd496fcbc5a976e4b04b4c3f4     50ef76348bea71a149c45                       12UgPWr8cezdQMXSQkyBzwHMiGRreS3fnn     df0114a7411f68819205
                                                                                                                                       041e9abd97982d38d655591f019535fbbb3be01c07bf0db9d87de5
                 d8d87ff894f538fa6c3caf7f188225013aaf 000000006ab9459bf8b9bca058f2d5cd016962c33ac                                      41aaeab26e7b7ff8927efbad3643f5b3ecf3428cbe4b94319ce46c77
9196       17578 c972b6e71a0a2a5092aac6f0fd1a         a54b671695225b737390a                       16TZhRa6n7AQCNqrhEijP7zwUcGfJy8JEm   eff631eff0745bba5887
                                                                                                                                       0465480f665d3b1c589af078a9e96c37598c92bb90d4a66152718ac
                 9e049385dee841f7dd4abddbfd4205a07c 000000009f31c073996aed42919cd26ca6a157a5c0                                         4194d57408b878d42f1742942e8e251ae946bc6c56aa6ec24179cb
9197       17581 90579fb4d5bfb7b845e80e6d92852f     85d0ffa8c4243f841ea0f2                     1DKzLgxNFhzDohYqcDtkngJenoePuMd2h       b6ef315e3260bc4927efa
                                                                                                                                       0427e3d56839d75f4e4d5b7f199d2f9f64460103bea3512121d49a0
                 9c262e870199c219bc00e505c4282449b3 000000005a8dfd39f430cbe21236b531718ed41b60                                         762bbefb31225a228adf4918fb694b5ff52578133cf4ff200ac95a6fe
9198       17583 e7a390d4b278df3e69f11e54b6e1d8     805aed243c28bad0f253e4                     1F4SKnf29v1bqqkAEi8M2mHG3t4r6G6rFV      f428d88eafd1380f74
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 513 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                       04c5731adcd624a0f950042aa2187d89c4b076ed8e954d7db1d106
                 db8dd73a660e0e7940bcc37a2b93b8ae47 0000000098dc070af1704669e0f612a5f6ac2a43304                                        a3959139eb07b162cbe63536f1fb8409b59e28c62ce77eadf21fead
9199       17586 6823aa043dcd091842c07b51acb50f     0353e9511358ece311142                       15pTprbjkGUoep3uokEZTXQVgKWQ9szGrr     12e436d79578d174299a0
                                                                                                                                       04fe0b0bc3de24d18f0993720697db99ae092fb1de7059be07a36d
                 0d59c6b32329a5cf82811084089f4a89ed 000000002664d0aee20137709a8582649e4507ce4                                          57e4f00dcb50c3c12c98ec4f8c2cd88c0623de5b18805ddd08caaa5
9200       17592 517d991301deecaa7d0589cce489e7     4a254e1849bd0e9b4897c5e                   1G5bAJXt2b5uR1Vv4g5QeXqSdG5Z8ri3jt       bf58f5246bcd4388758cb
                                                                                                                                       043c9aeda84890fb14b090685b3da7a0d2d920f85588a754d56663
                 fdf6495eee75eb34b3315893bd75e8351e 00000000e09d3bd34f20e5ddaf394ddea02d64ec27                                         b28e6a602cb4554f41eb095185d960ab61a8624b15b672576a83fe
9201       17596 dfb8a8ec506a77e77b963b77d12ac2     d813cc7c8d19804b854268                     1E4yKSyo5utmhgu5Tk8w24R4z3KwvR3hSb      ecfbec1f0387deb941e5fd
                                                                                                                                       04e9ae0c5f648309462e18a4acf61cc7e47cdc2cee816fb3bc06ed1e
                 86aeee447b3cce67889f57927e166e1246 00000000333e117d4cae256357c964a7858a61241c                                         279a0c660b58ebe984390db01ce55926691ccd7fe3352b7f3ad8bc1
9202       17597 98e3568f3df350f9461685c55aa344     911199f3194abb5c6381c2                     1CUVuZp24GADHS2C4qd7R6bEHCkvwuhhvs      2dddc85a8d1a64a49f6
                                                                                                                                       041586477ec21e240a888d2076b3c4c42112806cc0255366328b54
                 d25505852d16f0aeba75fb44c43727962f 00000000e7f78d6ad948e18c6df1e7673b88021f01                                         b89a32407ad9a316dd9bcb999491e53b5bf441ae77b1865fd910f9c
9203       17600 b404f8294bc06bb8146f7b1c39037c     bfd1a848a7f8cd9df15e91                     1JEddx6kfPqMxH9PxXPJ9qsnRRKRx7MiXs      c4083a1796ae8de55e580
                                                                                                                                       04777ec52e24e249ee5d53bc700f6ca8f4cfdf2997f94e1f646ac802
                 e6213014c62cff84227363b6df36331e69c 00000000d7a6c3b893e104be23418714debfa173c3                                        76737fcf22af777108b9b635e093469d0935baeb458203c054e0aa3
9204       17602 bab02a24468a9a4d62324a2a6d19e       ad5a49ffc5fdb2fc9b920a                     1L6ihkhruSJjcnQUYQfPfyB9UXPrtYGWPm     b2c0cc145308aeab3f1
                                                                                                                                       0463cca5994343a82b9b31c8c7e911ec24b5bcafb74f669885b7eb5
                 9e86eae3249649e946a0b8ab5b1534218 00000000cec2a329f3526b7ecd42a4f189e8bec9a5a                                         fe7ebd7487478f761534919ad93705cf3f8e8b995401d0ce07d2516
9205       17603 5bd5924ae972fb7c9549f0b3aec95bf   dc2d035ed03aff6aeebc2                       1567mig9g1cBtt1dpHVDC2LvPnMkHdHdwC      510282468fbd2338a382
                                                                                                                                       0414defb34c5cae52b4f4eb046f9c78abf3f1ad7201ae41de5488d7
                 a8a330c46c0a1314ef3b75f79f53fee6da2 0000000058a64bf823c51099c71c79a82645b32dee                                        af369c4e9d4bd18d7abba208628fb0eb6f09f2288a5354667b16f17
9206       17605 6616eea72cbdde0a289e394edc287       4aaca84357286fc2037796                     179LksEpMvSWMxYxrdK8STDeD5T7TbFNpu     9c92f8536868fa89c623
                                                                                                                                       0431befb02cd3da1143ceb3a36a8f5a7b6aad5ab273f4c7c4bdef3a
                 0d4ab8de443fb9a8c217bc397237d304a6 00000000880dced15fef20088a2f2721ccd3da97c92                                        603f5c6ad7ce98d43d86385bc364edccb518dc65c9cd30e184b569a
9207       17607 d63f7fafed817e1d8d9b3d3f5a8c8a     6d43bc8e84f6b1532a62b                       18VTQykkNEdk2Z1sTUYU5PcLqDy81dvZyP     2d73f9035e9c6c5cd37b
                                                                                                                                       04b2ce0c51ac8fc92617197b1d878fdd5983fe9bc5ed3d67508d093
                 c95524271f636c3e02d217471d1be3d30a 00000000222c3330d4e830fc1517527489c9a5f539                                         48f9fbbafefc6be4d40b4380aaf09bb3227ec1b7d3ca5cfd91c77e17
9208       17608 2ed54a98e285e31cb90516e3a8a0c4     4b6e5b25ebdbf320718984                     15Qsoo1YHi8wTubK4NgA5DQedRpXfbdNCQ      1ea84c7be1cdd92f033
                                                                                                                                       04360e2b9d54599d05fbfc2dd2772dd6aed3a9fa478d0ee6f248b00
                 b57839160cea1f6203651195b3139fa444 00000000b9cfcda9f911c5608283e91b443cf783e47                                        ced0c7f647949f1aeb7d5d38fb55db62d35ef0f958d89dbd6c12c9fc
9209       17609 a1dcf16b3d67735f4f0a1a61c11a32     40d1da0b4c77d8b9d0e05                       13TXWjpbnF7A5dhSV2VKPR9nfeWBi9bShw     180214947ba47b54e15
                                                                                                                                       04039e882b8592e5dfed533c17b1aea98bfaf0d19b7426c4558ddd9
                 cd6b0e9343f6e99174ec9d45d532c27f97 000000009a57b9e54d056b3597b28ccfead0176152                                         6b38b216516d62dab78df1cd8088e3df6c2e495095cbec0b00d85b8
9210       17612 6fde85973b4b1e30833273686b1df7     8a8227e4a8b732496c7f9b                     1KgdupEVDRkTMFEJLxk5Wbs5hqr8LTHiPX      afec45f15d26b8b7d935
                                                                                                                                       0413601a69f6d1c9c28531276fe179ab37f4f8e79ba1280d6b7d741
                 3f0900013a83bd56118898cdaa9f4b711b 00000000b13080285292c0434ce5835df122ef17bd                                         6508fbfb84bd9fe4ae835b71b608c7377aae9d999fabcece9cfc3067
9211       17614 feab4c3580a14f6908102ee81e3542     4e023bd93dbdfbe6f1ef24                     14dzrz2RaHkoLe2sfyRBYaUeHHvEgL3gNn      669a49ef059226438a0
                                                                                                                                       04154eceda37a03cb3a5cecf821c32d2902c574cb1f040b4162a3c5
                 036422b5f47fc8b1e61c95fb1d202bfe04d 0000000068951a6057a1bebf08a42eeda40d6e638e                                        6961ae9ffe3f8bdecaba368f1e09bbd4a28ff7b0596788576abc03a2
9212       17615 dafa7cea9f050e55cff1b1301bd7e       58c5a43b2ae0e008fb0bd1                     1PGXCaprPtn8FBNcWz8iNjsV7Nk4TVKXpx     90666ca7b8c5ed5b86b
                                                                                                                                       04932f968f6f122922d929044e2141bff29740e0fb7fa4d64af02f18
                 6ad98d2065d1a58f23ee7a47c890067020 000000002d1780d127b904e802ce710a9124e95d9                                          64c5e7e9dbf81d47fbc0f1cf070e32aebe8d97ffefeba36b6ca67780
9213       17621 0b1a4f6d1044112d596eeb5ab5854e     8151f584565cf19f5e67498                   1B98z8VsPbgstzLMCcGA7SgocpSaHwmnjN       5788523372e909df94
                                                                                                                                       041e5d1f9b73d26f218e4a81a50d9c50e4f28bbd82420ee1fb58474
                 88fea2fd81fcb165f807b5dee123bef430b 00000000110b83adf2cfc89dcd4df38a1c77355fdf73                                      2b2f053dd94f29cdced92368106e113b5d082652d98a1cdf0608d00
9214       17625 8e4aaee9dad023aeaf8be920dfe81       5086108794db8c43dc8b                         192EVTHBp5DChPaP93SYf3nJjsgWRgrBE1   419b74df81033c18849d
                                                                                                                                       04c24d98c242ce25f1d946f274f5c74b669c55149a48654215ec87b
                 2e81e322771fb4d4641c9794462a5365c6 00000000744a76e9c9b1287377ad30afc4da861879                                         4c860272fcd67eeb26a269a2af167b8220e77fcd312941e816edb83
9215       17626 04d12f81a37b3fe2c640f4b0098238     ae2dd30c9980b2f3bb3bdc                     15w2kZT5z5tDx5oeZP7nEsLjEXwoUctEUF      5f79e4066dccbe583d03
                                                                                                                                       04c48186866f58e2f32b398a5afee2319028a4aa0e65a62de8f9562
                 74da7c76f55b79ec45974fbb286bb58768 00000000d2047abe3d1504a3cb48991ed18f1d5a6f                                         11301de3ec381b32b400512208544d19f76c28ce88def9f58a70b48
9216       17634 c28dd3d1496d2c12c8940faada7653     7fca43432e048898ecbdd7                     1CEYj12TjB851pzgSgfNBYULrcx38jkn43      2ce6f2f2bfcd4b520531
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 514 of
                                                              913
       A                         B                                       C                                             D                                            E
                                                                                                                                       0438db202c7e885bf35fbf2897083eb650bb0ac2f17a10ee621e315
                 c6e2cbc9e44dfd5fb6b9290031a2984819 00000000325a8b520dde16538e0529fa6d15de5cb9                                         b8cdfa64ca74c9e8f89244eb8e94ceab522b026bfc0401daa0b3866
9217       17635 90f7bf0a1683f01d0f6a4943ac59a1     0c33edac3f6818bab60422                     1PNHkJzy9MNpf4yVTgvPdoG5NHmzPXFtML      e01fc76e3a2fdaa05398
                                                                                                                                       0419944a545b025fac59694d8c1e024768a596488ee8e90fb9ec22
                 e54e1c24ba4f085d44ada85c65dee35cd9 000000000beb08a10a7aad95bcd16a6250ff8f57ec1                                        52deddd70961666e5ed6a84f5c203a99800c61eecb42ea9b600787
9218       17636 8d90783d17171dce0b75b986b35f3a     5d69305c4548c727e71b2                       1MYNRHNRDP7dDZZf2Jffi1kjnR3FPCAaZg     810346423e23e1cc9622a7
                                                                                                                                       040a39ba72ce813006054633f888986421d2403700fa7f29511ab2
                 c0e467569eb264376fbe5cff9ae0f6cedaa 000000003fd678716cf0e6bc72c0780a3ddf7ab15c2                                       ed917ebdf6b7cd4983e01c2cef9382263afaa7c098b31d01549834f
9219       17639 372536204662fe613a8915e489b76       0c8b5b53e2bdc495c8c7c                       13VdiXgMyZuf1QqSSGcHpKDZYbrr2LJRgR    653fed164a9e67836a80e
                                                                                                                                       0406d549a4fcfd174ba9c9410dce1bdaea21c711d387eb415604969
                 d97ba551b418458999c8394fd2608379e3 00000000ca89898a7c05051c2c64ce1e3f4100fd4e3                                        b9bc28189abc7400e1b7ca721103fcf959acd318f4b25ac7a745b92
9220       17642 df378ae3ffcfd73b1480c7cce93ecc     9589a280016694c3824c5                       1MTGR2WP9uVPiCWppU5MMsqveonQekvhs8     b33f3ca38e34dac344bf
                                                                                                                                       046676f336b716aee22120735c479378d31d4a810547586b160860
                 b9187df4f768bf4392295b64362bdfc26bd 0000000059ae075795dd0d5aec6c35422e1a5a6cdf                                        ba68fc8c6edfbf577c4326a8222db353e9b4d4eacc192ff0304e53a5
9221       17652 4dd0dfa281f748950455299532ae1       576878bb382d378fe892d1                     1JLjStBUgJRyjXLh6yeQg1v6oJkzM6s3y6     93a38bd593e4010ebfd9
                                                                                                                                       04d6e30dde5775fe418ae893f23cdc2e91957d05747bc9c85c6ae7d
                 a4202ab36dbe2673de312b966579c3db6 0000000079e7a8844f5e0204cfe2da6610ec497bd3                                          e74df9f8b7e715cd1e552fc4419c0a5339b0b7eb754cec7200f7ea0
9222       17655 4435cdd75c27c7fc16b69b02971b800   bdb1a1e5e7a613069f35e2                     1JcZSTjESmga2D5Q8gnrThi8ZnmYdmvcEg       4f3bba6507101c41e147
                                                                                                                                       04237c95e7af54531513ea9245e7e38a685675bf78943afbc26afa3
                 beaabed7f24166e71860d9be1f0df94881 00000000231a2335c7db6f2034e930aafad36a274a                                         cbcb66b5cda37235abf4c24841bbff700508dec233a504181aba683
9223       17659 b1360f3dadbf5235f9006ce95a9a5f     8424e10efd8b1f81273426                     1Kt4LetcuUezuCkNWpeTtVbkqpgUhGLS8Q      353becab4773d458b66d
                                                                                                                                       0457bfcd4a645a5a52fa5e873cf6e184494c04b6a1ea6049478884c
                 20229d56165bf0d0f3074835c97570ced1 000000001527bc0cc5a11d655aba04a5d3b53ce579                                         59cb70b605fe516a74f878c3b07839be68ed728cf85ccf5148ab9f10
9224       17660 c5763f194ae9ed7e89c090d04e589e     1272c0961b25d8a3758f3a                     12Ds12XEAXPovnCnC51LhPZbzYDfnJjm4K      8a5b43afa99770c2302
                                                                                                                                       04368cec4018462134e0728d61b064cc63af240f9a34ab9bc2d0c9e
                 f0169f1c0d1385a4705202d90ecde83caa 000000009d971457c27f12d84c4f0bb2e0b50df17d4                                        3d7babab0518535086a1c990fa89321b8f1350ac7acb4545e85925f
9225       17663 15192b7b46034859e83e913e0c1d89     afdd34cc6546b69e63b34                       1HN83CHs3aV2mkmDka7PBuyoBxaUPBfRyW     62f8eee81349b792ad4b
                                                                                                                                       0474b73bd239b156ea1ef108f8ddca231041c1f6942145ec84ad240
                 356741ab25c0a387e2f756f74ac3df8dcd3 000000007e1f382bbb1250aded59a534cc0b983a8e                                        9dc8d0e629b5a8a191893a3dd18804002ce961b47308bd1bb3259b
9226       17665 8b6989034496d5f57eaa391efd30a       02e6cba642ad20f9795e76                     1P8yMvkaga3q2NLzkbzQrcC5N9GhYq3RZd     c047b0e275ab1d51a3c11
                                                                                                                                       043bc64bb2f5713168a617a4db0647b43571aa0568c21f578edc6d
                 80fc738071993b1e77958f09bfc0272809c 000000009444a11f89b7e0c75673b74d7d54029222                                        85bce6f97bceca757fcf05b30ff29a77c2345d0a9b1b56faf8899b9a
9227       17669 c53a774bb8bb4ca04a32384e3f6de       1649a71e5b029350137df6                     1Q9JZHaVGqJZ4hcSNbygQmM3jwJ2GB1vcN     18397747bf2c554d853f
                                                                                                                                       0427bcac77a7b6675b768972dc31d90c92700d823615ebd40c367d
                 a98adf5b126b415b7924240da111e4b62d 0000000053704223079844aa2216c10b19392aa53                                          295f97af64a22dec909d86164730b01fb3fb4692e18c934305a74e1
9228       17674 cf2f84007193d7f47c93c9f5ff6d10     9cff1ff74b0c0aaf8e1e70a                   1JuPx35tN3SjsupzxyFwtn8FmBSwV9X8TC       2b35f1fc6d5e517b7e2fd
                                                                                                                                       0478ebe56a6ba2e74497b20258324ba305f31c83ee53f36e96d7fd
                 cd380c4f46b4338efd43c90b08b71740de 000000005cbb089576fa1a7a64fb1aeeffc466589ce                                        883320bfe92459fe137179cb457a728d076e3ac61fa930a86267804
9229       17676 8df6acf9e660aabc80f3b620ef7242     c5638f846c4a4e75c9034                       15tbSDqck3t86nTd8NjakBTJa4Ud6riwv6     39b56a0125107a4eb47e3
                                                                                                                                       0474cd03d3cfadf9d31394306745348349cec40020c90b4da98fed0
                 f457b5484c217da6aeca8bcf6203fee651a 000000009f7f61d2ac2e32bb70abc37e8868c2f274e                                       741694592e3c65fa131e1c39d40873c1336e6fe9d6f2c43a79efae8
9230       17679 25719c5383bc01ef52e1ba40a2e0d       59f812de1dd5db3fbd5c9                       1KXHG9V9h45EhjW94rLVSkt8jimLsyjCnq    1f4130231e6758b69a14
                                                                                                                                       04921c28b54757c3effe2666626eb6dbab899dde569cd207998c52d
                 78480d3f4a77c7102e09eb6e04a32d2ba1 00000000bde9c78c2c6b7deb31359493b2e81c3e99                                         787838206f0babfcc6c89169ec044f47a1b5283fc70c6016d11c72dd
9231       17682 52aa3ab0adac13a0a41bdcd2744d89     dc8c3f061f9b85d6fe6a97                     17PTpZE5DU5kukMzEbxQkrPjTW9BgUM84F      75e2fac25355d073af1
                                                                                                                                       04d51a9fc609711ea009caf2d7faef91d0539bab354887d2980bdf3
                 e3e89d2ffdd499ece2361dc19be12fe1f5f 000000000e7b8d47c398cd2688ff0ff7ef5a0134e63f                                      eb09cae981ee326a1af176cf623e63384b4c726f261757a3ad3faa3
9232       17686 08095107c80a4a811072146ea0ae9       a7a804b3a96ba99bc72e                         1P4qRb5CnEoPP8FkbgPJ7v6r1tWyRMUWbf   3d515b6a080f8d00900b
                                                                                                                                       0434e6a686609ee9d0419f15c011b9e17acbc00a4ef6e5735934ee
                 b47df4f56ef9858d737b8d1bd191ff23310 00000000ac72719e27ce40cefb19ee2e91fc3209437                                       2ad8c8fb1e0451cf42a9f12d1a20293a01e206aa16673a3e8fbcec0
9233       17688 8f5ce934b411e7036184485622755       59a0d487dff859895dcfe                       17ik3Ypeyr7DVnn3voAKbcH19dT6r8DLud    1f0df319c55af4619f274
                                                                                                                                       0460f86192774b14269e70e8fb117e1183635f3553dd71fb278c435
                 d6574bedb3442e022130a6efc69a497384 00000000f7e25ebbea27f2ddc778409e7d188f8ae6                                         02814279c39935cf582684570272bc8626e97ac7376f366828dc8a8
9234       17689 e993dee2b1c7ec8d000050da0c2a40     244f385ca6f4673e3013e2                     1Au2EFYQMzLvuyhngd3kVPDLL7qmnLLS6b      dcf2d65047fa79798b55
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 515 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04d3ea597b354542877ce850ea660c8048c4d3d20782b3e9f731ab
                 862dc88e6803292b6e19d0085931648b7f 000000000c824126b818dc84447977914c5b4e0bf0                                        dc7db8245992473eb576617025a7a4687b44955706f9b270684f43
9235       17697 9d987ae730a314b157a6ac428f5990     f6e21aba59cc3d73c72869                     1BheV2v5wkFcsWGH665Qwsc6b2Y1Xi5ivh     dde33d24f2452a96a066c4
                                                                                                                                      0425218b671547d744875fbbefb424eac2e8fadafec958bcb703c30f
                 dbc3ba78b2c3e14676efa8b2cb5253942b 00000000616a57507c459890b4b6aa1ab1d5a271bc                                        ec08ded75b30a8d44072cd4bf184f57ae467a85b94edbc61322474
9236       17702 fd0834cb644f94eb0754ea36139566     031734453894096c544246                     1K7ywg8hyxypqRB9c6SCymbqKe9ma5aLVd     baab0aec98ea1cf31e2a
                                                                                                                                      0431d10f2578f8d1e6a142c5571c353701f46914447f5582938784c
                 a910a36dcc84a469d2beef427b340c7327 00000000c05c5bb8abc17d7505d972157643f00a8fc                                       3027e6b456fbf3d180f563593a61a274a7af4416823649d623b42dd
9237       17703 c4853409fa047a554991ed983cca6e     6fa2c21cdc461c7504db7                       1AFpriNAdvz7z1LXGz2ZiWVMf73mPmGWNr    96657a02aa74657c09e6
                                                                                                                                      04013078c6bd942f4c32e8d5e5bd9a456dd151fb270c8f52cb315f0
                 f179bbdc7b3793c17e83aeb377925c19ed 00000000cd04ed36fe38ecf5d6806850f91d88f7464                                       e74b4672a9aeb708ca99484be4c9ce441f04784f40ccb7588b1b714
9238       17707 d0143372df90b59b3a210c01e84af9     c464f303199135547c560                       1A1jR2gcYshiHgekNozHyD4m6RSCVtzBzX    ccac584f45c600bd2d29
                                                                                                                                      042b13c91ab755716838208b8d6e32d9b09540e655a11779d6a72c
                 ae8f2c00c428a83d02985908e03d71932b 0000000011e9773667e3f9bf7e7ce010d675c91412                                        b767632d077f02350312354283839c76ca6d36c4eaec9067924a7d
9239       17708 f5ec41b4ff0e48b68aeb7bfe455c7b     8a096c678b250e2ba2a18c                     19btWgHVUR9sADCkrvVyeFjFEKXaB5nWTF     39cd870cff359ad1ca6f41
                                                                                                                                      047d5e4bfbdcd445558ebec661a0e6e17c5972866e8d3944453131
                 978691bfab9d1ae22f6857dc2bf4780c704 00000000762b2c15f8246156817c1052d00d73b8eb                                       e1e67aed0f4bf468c5ac3d75daccd87aab00154c4e7415ce60bddeb
9240       17711 21f425da5cc1392368d04d0932403       8b59c07dc151759fd4af50                     1vAJu5JtahPy5D6nbSb69tRUfjKMxeFb8     6e8d782f81fc6bd8bb6ea
                                                                                                                                      0409393b36d54f6c7f257646a867e5a4ab6f58a0e4450fc5840a110
                 27a3b0965c6e86bf124df01e6deabdea4f 00000000b1a7fc1a6f3b1def7680979187b9405c7ef                                       7a87e1b37e6b6129696d340998287f402f7dd92173da503d813788
9241       17714 417dba4409faaded91f1d923c129a7     1bf4a55d1661d5c760c87                       1P5a9rX1z26WjWyKnR3PeoTM4991aGJzcF    1b88a19ff17989f6f165a
                                                                                                                                      042f9e08958593e700789d7fa20889f26adf25c45b0bad8608f5041
                 e5a219d18ecd5141e65c5773f117b28926 000000007b9370caf449743483091cfc18412e28e0                                        9fc3af2259b196756f3c2a2523c87b728bed00b3133c71399095841
9242       17717 1fb5f3ee010b6dcc6d62ac25364c85     45c60b93e33c5904c8bc3d                     1EfdTiefoAqSgCucCVs6SwWwzjPt8KTzwg     340ecb2399dccfec817e
                                                                                                                                      0419e9b956bb4b18ef771f099ef993be05048e66af256ee99dbb6d9
                 ff2ac985530a2ddf8d66bd60b94f14e6a3e 000000002a78f52c6e62fa451fee65b2a4c7f07205a                                      c25b06fc77676560537c2538e5b00aeb1e55a89eab9d91016117c0
9243       17725 df4d73fe9534f54cc4cd52462345e       d16278b9353ea7c9687fe                       1BaR2vZn1LhGqMYuRwakR4ajoFYgEWBny4   af716969a94644f3ca1a6
                                                                                                                                      04f0b49afb63b53425e5c5ca3a5af84884a7772f56f61e62774694b
                 14a345929850a82c65cbce2880548a513b 00000000b440d97ad7c9846c68cd59c2be55f9899c                                        32bba93b9d16e3bd3a334fd3555d4f2b5f715314d9fcec0bab7e7db
9244       17728 d65b041b1fbf03ee0c8e2e51d5901e     745a6dd59295a3f5cbc9ae                     1CGpctNLYbrJxKzkg6oxUqa6vf9oCkrDtW     a599147e899af97d01c9
                                                                                                                                      04f11228cf6ee786e0502318b8e3c2f30b65333a734bd8c4fa7d564
                 905d24ec46143f91ad4df9c94c1f634232b 00000000a11c5e98f88c1b368ee00968f66d6cf1edc                                      e8e80a31ac6d22b6fefb662896943a4f3f33d034b3f377a7237dd8c
9245       17730 d7bd6a6c5a20dbcc759f72c008c4d       835a550bb5df431c93e0b                       13FyBpC7xazptawX4D6grx9dwETdGWrsU9   14eeb87efaf1e18cc956
                                                                                                                                      04aa775c626f7a904be73aba8be992106bd0c56c1f8846db2b2bd6
                 0d3e11398ba93d35aa16c65ac4414b4f12 00000000c2a554eb059719ccbc4cdd7dfcebb87705f                                       61f88a31d4f42db673a718c948b77625c7fd81eb2cf28328a5d2076
9246       17733 5a14bc82a64bf97760ecaba945e5b7     fe6fc52615c910068839d                       19RLK1wzhnARBqMdzBCrBEemoZ2noX3ucc    8149df138d7381cbff72a
                                                                                                                                      04986a183978cc0e7f2b78d9a74526f4e75d8176fc6d2ae89f32d63
                 401505bcc46c1a88f9079d7e06cac1fbe5a 0000000087e596779faf123ea155e6f07c106325e5                                       7672ac3363d166963270dc34f2565167c73a3ebaba18d19230d17c
9247       17735 bf60206a09128626334bcbcf536f4       07ee5cc741638b027f7df4                     14E2p6bsBeW8Lc7SU2GYXRVwdYx6XK3LVs    8206869a8ec3b1ebddf20
                                                                                                                                      041ff999d4be73805b1f1050631017e6fa93d05aba3ccfe231a70ba
                 f1c92aabd3fe95909ab60564c344cfc0e35 0000000003181d3a70d9e20e7ebaf9025c4bd3df62                                       8d52920df5d34b75461b10aab2427f3c83f9b3fc9d7ab86cc2924bd
9248       17738 5b8c0df0df28e8222d58bd0a6fb5a       52123f2317ccec752825c0                     1A31tZLyBz2ppg2y6LQEiD5oVTqrvC8xMm    0c5c47bd519826252729
                                                                                                                                      04993aaf290829fcfc098349721928a3d94752a7db893fa1d3d8315
                 5455813bfed93749f6877f04a164f7093fe 00000000de64b09a44752b838a87ca69f11ee2c8ca                                       3274c7629e4f4a8599b65bae47d6140bf57289098e915bf4ae9b9cf
9249       17745 dcd7f08ba12789d2d5a347ab7b600       ed4002ae833393ea468ad4                     12BGJkyJdD7FEhZg2yUxE45xtpBxw9ghyy    02ee7a5c95f367833b6c
                                                                                                                                      0439005a7e9889aaa791423031a4464b35bb4b66a75ad0e566794
                 d95c2f2267a83d6d48bc861983c5b89f0f3 00000000951884b6a3cde26b3a2be087295d9b400f                                       a4b15402d17939543280ec1e84ac962992125d6f087c00b2b99035
9250       17746 9a7021b64d24763117db9da00b16e       39981378c8793586c16d35                     1Gqcc985zntQF4kde7ojC7T2exHR49Uzvq    36fb75f6fccf432fbc8d97d
                                                                                                                                      040631fb1c7b55600c2f238c189382d4798b44b8c60559f49db3b0c
                 18d5c67d781c399bfd25bc0fb0e4dc2bbdf 000000009dcce158e80ecb133f9102a357038300cc                                       92dc0d8b97f9e601f9317e28c4c8306ecd9d73c0722c232d6eab8d9
9251       17747 41e22244551f8ce56675b557f2508       2b40bf96d110bf934dde19                     1CEhfUifKxeSKJQVcrHbDgxtmvc7s9FKFZ    dd6e407cca9fde88a7ca
                                                                                                                                      04824e220d1407b0baed33c3fc0d9b15a149caa7bb8e0d3d765421
                 64a55a46d4d3c2fbea194c170d8921d670 00000000e3d5ff21c2266ebb3e9bbbf412b7f2fe979                                       8fc8bf0cc2cf048221ea39f5326d03a3810d97ce3e6f8e96341f5928
9252       17751 44ad0efe57df9a4c4a424d962b6b7b     051cec07388b63220eaff                       1Gxyp3HDNwUAFT7oVwhYEGiHTFwbMDGTU7    82aa10ca8c577c3ce723
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 516 of
                                                              913
       A                          B                                         C                                              D                                        E
                                                                                                                                        04b210cd2c198873a09d15fa1e46a36c7a1d05da1dc11bc8eec78df
                 64d3393caf0996204ee58bfddd88a48323 0000000075dde28779241a0bc29c1a274a12cf73d6                                          11ae0f6d0af7f772594707a76d6f4b52db5c3683e461ef298248a3a
9253       17752 9ff9cfa3fe49cfc5e247bf0f11fec1     1e99fda7a56fbea00d0c4f                     146L5YRVCAqZYpc2DXoriUs2U89QtprgYr       9eb9cc8eb64f9bc173c5
                                                                                                                                        040daea8e4a2140c2673c772353e90f3a09b9afc634d8eab084dcfd
                 fe3d671421c5000da6a974b60eadbbb562 00000000a73fc331085cb47a90dfb95be25cdc4a4bf                                         148c829c3b4c4e64e51291533278ead2f556395634da4f1f7d455ed
9254       17753 27128b983ea3885a8bebff479ca9f1     9b3f7adf25bbc115c526c                       19pLeFhJ5nB8tgWLLgcQ9sRMaCYn4smEef      048bc6da723ef9edc305
                                                                                                                                        0464548b8511340cecf0e6a96f3b09a78a24359746f040bc9ecccf1a
                 f2df43b8b5ba4fde34578b0f3d3b5a0b1de 000000001b7a067f8fe02b9ace9cbd44264e4d0fa05                                        78ab85849b1f2fd610e06e36f7942650dc2f0e501179aa99eaddcbc
9255       17759 99c69eab52d87d92f0566e0c79bee       b4308af66b4310d4b9606                       131xafUqgYZqgypqGcT1esb15YBCp2RXfk     7eb41e47e2cd98410d7
                                                                                                                                        04feda3d60f0e2cbf3e038e49d227a70c1618b8b1663688394ee695
                 7f6b62416d167609cac415015017c21b05 00000000679824c3240f009d34876497a98969b384                                          ba7c806398d9648d3c69a2e1346939348bdf2b3462e0dc9f4ad5adf
9256       17764 284f0b4954801fb01eba4ba75f7ca2     63af7c6a2c59516e949554                     1eLN6Z3TumrhDQbrW1q67iYiZgUGNrobn        246e1a43c66c8fc6efea
                                                                                                                                        0423f03b742126983467b1d664c7b063942ee892bd14a348053291
                 38396d944c5e2bc599068dfd9971480177 000000007dbfdcd3dc3f8b759ab362337159396350                                          96cd2dca5035731fd93d5683c5f056676640c4113009f21acdcbdab
9257       17765 faeb4595f1179b6fe437ab84d65237     6c92f3ec293d3f656dab3b                     16SPvpUM2B5fkn76o94otBZrxYfcbW6p9Y       078d06d6e68311600c15f
                                                                                                                                        04b8901dbd73ebfdbaea0056762cc2722582dcec386f06f52d5a9b4
                 8b6cceb4b741dcb96181ce15f92b67d9f11 00000000694585e920bccf4fd84891c37da41d7ce18                                        a0204d2dd48ede18fe06de06a5dacb6a3f687e47a22d53e7aa8d19
9258       17767 20ce21db8ad48ce43cb9a5cc28628       c31341bc027df0f16ea2c                       1FL6duUw4EaPANauKTEnEjyWLKmvn3CuVx     5bbac79bfc1616d275e3e
                                                                                                                                        0409306fd4c41bc94daeeb957f9e7bf4cd8134141de13679f593951
                 6acc0b7e7cd25adde43f3c0329788b7709 00000000266d0563b3fa3810f7df6b20d0f92e9f8e6                                         c305ca5b709418390e48b25c195a2630756b8a436ed3230f42eb15
9259       17773 a3daa1cb84eff5193274e026133b6e     826e2d1917c1300172332                       1EChqbXLLW41kBgc4Q1wUii6TFF65XGX2j      5b2a4629c5c12f2e9c73c
                                                                                                                                        042e08734a828966d52e5d9500f6db7631d6cc85f511326787b252
                 751ef85c780ceb0c5774160123d195e4ac 00000000fa16d11275b8d805f8e08aa652b7f7c538                                          3e6ec8c5311226203dd8d73861fb7af5f75343ca76c5d210f2062fe6
9260       17779 8c94dc3f71950e96b8cf6dfbe59221     500a70250ce76015d28001                     1Gyb2dbNLVoPhVEhtHZ15n7YSERSmK6QnK       d9f4ff7c8bda38ba07ac
                                                                                                                                        048953ad7ed399a90edf48996f3a2e26eb632ab35882bea3404773
                 c1f08d4e0e51d3a37fc77d2ca68aac6102b 00000000dffe66572152774390b27b1eb801432a2a                                         c827c5efcdc749bf296b1303d7a4fd4d779c2c6d0429ef3df2f2bef00
9261       17782 a81283082cf9d6a964ed6fd27164f       70573e38b0ed85eca4715a                     1DkWgRy5jSz7pfSucY8uFprNUMrHBeH2FS      702532f2780341205e6
                                                                                                                                        04c58af98f6d1b37fc922f86e354da4b548940bdf48c3d9cc16c7472
                 be4eca00ec1be491c0176e884dd4258397 000000006296aad1cc4a2f7181800397fa498dffc0a                                         80bd4e5ec18d657c2ced288d12f65d5da93e0a48736fcc463b5e508
9262       17783 6674556e11e209ec97a1a86c7e3da6     0851245f27714efa80918                       1h81UA3goXU9xC5cd9PcZqhmhesWZPKFy       0a1971554cf9cc1c2f7
                                                                                                                                        04dc407009f31cb8a99d258cb47610ea4b70fe062d34d610281cc58
                 9e64152b9d3062d74458898f31427cfa92 00000000f21e7b767ec0e1b600d41cc08a11ff099d7                                         016ebd10ff440d64b8bbd81dd92c4bd5f5f3dba9268f97877ede0d0
9263       17786 872b648c6b8e1a34f8690a89652aaf     80b513e5732c89d8223ef                       1EerCAG9gcozgE9z7oJwwH7MxPbP5a33u6      4c3cdce31a52bcd5d58b
                                                                                                                                        041ed2ca8f8512ecfe6ee3d214b725ffd0b4c361e69427706e2413e
                 cfaab8bfc3a6da2c3d99b31e350899119ce 00000000e9ae9f193be39abcf3c1e6d1dae64d6d2f4                                        0194f9ec7b4929cc4dd6973fae57208ac659bf317ec60737fca7a14a
9264       17793 0bdf347d819788a265113ef8596d3       0ddc1060ce5716c1f2779                       1D9k7HfZ9y1Ez3SY8cVffqbjN4h5XLidbJ     c47e8fabc0b0a5a504c
                                                                                                                                        04d7884e139c7bc11d2ce6c5baf106fba7aefc0abe928d8a207a1e4
                 069c2719a52072977597a87d00f175e233 0000000068621423073517c83634ff1349dd9bf56b                                          e746a2bbd1721ee1306a018271f3252cebbde7c64ea5722be517e6
9265       17796 88beffac7fcd973a20561d88879fde     15b7135dc8b335a06c360e                     1N6G6SFT3Ji7UBgRgxxEgRXyoaYSH8HU5s       3514170cd0a18332baacd
                                                                                                                                        04f464ee58c75dace2bef67932b137b44fa579fb61ea12ca197de13
                 dd34438fa063daafc951b86cdbe4a5eee3 0000000022ef4518bd8091da0d6485f08cfc50c26e7                                         4f33be17e0316aaa0d12ac76df4a907f76cf7c499b5997e58231374
9266       17797 67a39a686fd7c5cf28eeaf8ccb83b6     f2a95426360254247d2e6                       13MqKkTVXrkVqi41Zjw4zcXZM2aCocTvVv      e3c3ffd4e336b9f440a1
                                                                                                                                        04bb6637281cb9ad98c24d67f7d5d1844602bd64de75f74d514e91
                 206e20d940b04f1281cace3b6b5ef440f1f 00000000cf06ffbf5969fefa61ccc1bfc5c0db1846f95                                      29deeea9396e4c656a94b042a26e2c4fea9aa021f8e59facef06172
9267       17800 45c54fc401f07427040c29c5d696b       972a469f2ac0087717a                           15XJ8YjT6dttk4jfJ9phwezcZtfJhVq7sM   ff3954b6385ad4f9e2522
                                                                                                                                        0490fe8bb5aa2175fe5020618da856c144c262871d6ef8969828d10
                 79e9635ef70dbabab708dcb188b770d218 000000003a649dc2c71341550f06f96bc95dbbd82b                                          f0f78f75638114d6eb4738ccc7f284d8adabc08e47a65fbc4086aa5f
9268       17801 67a0a8d4729eea7d1edb1858378083     df36c527bababb453d18a9                     1MfkQTajQveEpQxAEzHgAvVUQZXE77yz5        76e8ed6db0968d6e2fc
                                                                                                                                        04e5757bc8a910b53dec72125aec2d5c14114e92e66a05ab77c005
                 c6861a133bd7d45a114e3bcc2167dd6493 00000000be85dfa573e15affb3b714641f5b478ec12                                         ce009474526a2de535a19b71c168354764a2c7c4f79b794a504448
9269       17805 7d10c3a42505a9e5aec3707253f0f0     85d7865174fbb66f8b260                       1NRUFJgnNesWZEt6V2Qm1yXqyAXCLm1a84      9be304391a25e857d99a5a
                                                                                                                                        0490e603a50af783dd4f34d802fedb4bdd6b1fde78ae04010a3c533
                 f808b2c4878f93cd3d42bd5027e1733c25 0000000025fdf24e280447f834f0429b6a374db6767                                         120d9041aeb56a969266e783cc9f3995ad1851332a5c6c65d4fea6c
9270       17806 20c8a4e1bea9bf776e8e32c3532b66     0f7f932d02543f63b078d                       1PqwpA3ZHvszz7pGHZEfEcQxneeo4Evusf      32edc7098740bcf479a4
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 517 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      04b3b3bf24fdd8d54d143fa17d817163730b38ade98486bb8085e3
                 9fe7cc76469d7416843304604595692f1f5 00000000a9d4e02e36bcfe5442840debc05058929f                                       eaa8cbd3f97c1bd031151e8db9419c0aefcc3f83d835c5408959157
9271       17807 82294c7bcf2b49f949c7bcb7a1375       2db91e88829f61f7d3a3d2                     1CUiCn4Dydve85b269dN1mpPXqau6jHpGK    18426542e394c8c4ee350
                                                                                                                                      04ddd9fd1725b9a77876174ad877fc5d3e7fd0d35ed8947fcfa3acdf
                 d31f78607768cf20c70c46c01d96a5caa08 000000001f70943a610408b5f9ce123f6704a210e7                                       682e9b7a8f5af79ec4fe98f66ebd61a8cd2d180abd24b9c2909e71c
9272       17809 74731578599cd48b88615539b98e5       70c0ba97f09e138142ccd6                     1K8mKcZQN766re4CN1vY85nih53ptaD7dm    02645d0ca90d82c2847
                                                                                                                                      04a2aa4cffaa22aada8cb0642790a16cb5fcb932d3ae12b35fcb304
                 743c637caa81b9acc77a43bac5a659413b 00000000668eea6f642406d96b2b4bad6158588435                                        7a7cfd0a2e5751fc5b08bc0f2727608a40ee3b073ed3307647c051f
9273       17811 2a2e907e6a8f630e180a0de6b46743     bc81644c1076e997f20a00                     12cHuQyx7okzB5CPpAv2SYGpSwEkGFeC5c     1d422036749e873a8c74
                                                                                                                                      0411827b66239113f7b27b02b105484f52cc1fcf4f95b5e192e5797
                 998578bf1d97925031c57d6e52e4d8e29e 0000000094e5eb8bf69fed38e48c086c6e621f5d8cf                                       b6c3be66ce998a5dc0bd63f42dfbab30f0c005fada2f7d2a30eee686
9274       17813 ec203330b2c282c830ccccaefd3479     cebdf8319dacc4a4427ee                       1Jsq3NMBnruwv7tY4tUaoEFpio8QJikzJa    b98b4bd7e9f8e36ba74
                                                                                                                                      04200f734e9532c81d7ef243f1c3c1b737bd9cfa44f5ad50a7270f6a
                 8b539e5451f3ea53efcd244c38fc94fe01f 00000000584a6fb7026da813f1be1d329a16643fd6                                       c71ce94c53d33030136ced767daae0c58c56ccff544ecd5d1a61244
9275       17815 df811fd9f2e90fe2b65464876a7ab       d42dbb0f847827facd19e8                     1ANpJLF919mrpgxS1caiKWBPeb95yHCFZZ    b8e68c6410cd41a7296
                                                                                                                                      0489ce2f4bd02f5829f407ea02adcd83d2637739dd0d24f1c768997
                 90a2bcd98adb15c29d8a8834bc99f213db 00000000338a608229ef8773c05a2afa4a66178e71                                        b88edffb61745a791947880277c2053ad76018b573ad48b058b14e
9276       17819 608f1065c601eae2e6f6e2bc559160     e35e4097dd82af7f4e335a                     19HVwKMZYXzG36hF4CWyKaE45WAguqBebq     22eab0a936cdafb6e756e
                                                                                                                                      04f0ea4d761ff07809e21be68c56da0e9bb9984eafe3b2a96d51dd3
                 1cad74f6f675013370c1c0c5eefdcbad82d 0000000087a4d9d1665e32ecb9acd40e550413d35a                                       f80573d083f64470232b7c919ddc97c97412b6dca89487865cf50dc
9277       17821 ef2366b8e9890bb435811a2ff34ae       01af1512225407bdb6be68                     18asmUrScMUHgTb3Dj6yCh5rzFcgdBUFwC    2e8f4d664d32e91efd16
                                                                                                                                      044db07174a5bb82647ffb9cda91c7b6897d16d9f493b7fbda4c7f5
                 b7fe889652c8df04e9a56e69493bf11690 00000000ede46b057ed9ac8fd10f65eb7d90aff6898                                       8f01c4c44145969ab69a5ba44bcfd1d9a1183c2456ea6255ce80aa9
9278       17822 3dd609809ba1283d4aba6a37e78715     a85cdc5dabc4ea85863ad                       1AztU3HJVeMmbRdzqjYdhuzR4UKajobVRk    47634f0ea89eeb8403a0
                                                                                                                                      04d8e4dcabdb48ef35dab9565dd04988516c3c9f6daa5ac1ee8e13d
                 c9ab8e4dc03d62e3d9ff9b6771ea666542 00000000064db3e1cb379d8aa6a0c73dbcf6f532f6a                                       2a262f919ce6f04c57d2578d053d3b8c9ce2c7b10be2c3d1aa8beb0
9279       17823 45a08f1f6c87c6c060df95e65eae12     341358fb354096cf12fce                       1ETgp8MMkRYkRv21yZhqxoweKSq6fxSCti    786dfa7acd11f2d39219
                                                                                                                                      04e4bc3ceb742f0a0ef0b3471e32ac4c859d53eb6b7cd96e1c281d4
                 12951e4d46859af9fe5abb45fd0e276f0c2 00000000560763bff7e1849fe9304e6033905fb15d9                                      dcc09ba02c230b8b0e0fc45ceec8d12ffb388c9a5f6d2b1e255080ee
9280       17824 4c57d2a3877d43de386ccc46da470       17e75cafa6de228dafd4b                       15XXWQtUrAXEoXDBmp9QcYZP1FDnJEtT26   079e9bceb60bffebf08
                                                                                                                                      04dce5a2f1e5f2f665fb52407d5918c8057ab530a37be584da0d1f9
                 3a6c213b37e552959d81ba533eaae21eb 000000000e09bdb46f8216cb7d70d24aa34614538c                                         23aac1ce4520e05c30e59c933897355db7bf459adb09dc770ee74ff
9281       17827 d3b1c83f441717206e517eb981d474f   a14062258fe7956f7ca73b                     1L5xDzTA2517GEFGqgXGx9fB9wNdqiViPG      3d27b38e33a154953550
                                                                                                                                      04e22b7c963ce7beb77b79f3a8cdb18ae7debaf7ab507b4ff3e6bad
                 0ac57ec0ddf01bd94936027f65c8919e29 0000000091616b0856997b61a9b59b9c1225eb68a                                         c7fb8218e7dedd9726f6a0036844801324fefcb7645aee5c7f78c80d
9282       17828 030ea35c4f11b8cdaee006c67c366e     84e0c9d3c86e63aa28ae1dd                   15SjjhBBpQ26BDeskc7Npd6y19FNphBY7a      a93556ae9999cf4ab3f
                                                                                                                                      044ee08e45a40b79d3ed2a1b2d7aec8b254c1b2fc70f3361810f238
                 6ce8055e60f7fa09af0fcf22c6eb90c778be 000000002efd3f5cb65293a7ded0afe214433d94d5                                      80453bc27ae0f29c50fac8e027ca1c973af6a842f9dccc9f03c1813d
9283       17832 cfeeb6c6469520fcfa2dc2e7c005         40de2982c237b9feca0ec8                     12GSds3M3knhycG8NQRBeTNKCeuKvD9jzw   832867640e164a10c43
                                                                                                                                      04ed88e41bf73edd4c91e7acacc035365475263e64b6218fcc82ee9
                 0a7456d839d82fbbd19ca77fd97d781f01 00000000a825093cf234fed3a50747588249d5da90                                        6fa61107fa761c5d8ee72cdb922ffc494c8a62ee88b4fc2e24a7a1bb
9284       17833 14ec792c45f8dba0b9cd1931dee031     47dae79e2e1b678e04bd65                     16vNVcGci7PzhEPocM4tLK1AWZif4aNe9N     eabefd6e7999b36cd18
                                                                                                                                      0474048ff97f2c91c11fb47b95689fe56e3a3f2c5ae2108243757258
                 84ba314e512914362dd771c491f6363fe0 000000008f80bb75bcc87275730940ca71134aec62                                        f1399e54ece16c0c261c154de6a65759b34180a6e8a830ce3d5fe6a
9285       17836 edd8db6ea25d6d1bbc25e8454dd3e6     bf4aafaa08004d71030028                     1H3f2mZMqA76o4Ev94esj5DukKeBmJU32n     587d2204ef37ca03155
                                                                                                                                      040314bf78982de92e19a342531db38e11c18439fcbcdfed2c24f09
                 3152e515564e85a1fdef1d6e1118f3d429 00000000a2d1b1a1e76f7df9583c20480d719067d3                                        5e7d93aa4d5121b3746f1c574dca8f19ec7a5914984fd3e276133d4
9286       17837 89fd10ce3c9c08a5f552a42b0eb3e5     7e590ba6fcdab80a31b9fc                     12TaSZ7v6qnSBkqThSptCT8LnXWknzpmjN     dac344dc94663665294e
                                                                                                                                      04165abcd4a0e3dc1cba997ed007a8fdb54f60765f6374cafd1a5ddf
                 ad325570245148516f87d5128a7c12a587 0000000000d01ba927753bca734e2698f32cd47f3b                                        b7548a0c52ab605c5fbf9c9b83bc9d84c2aee64aa7f5f3d6fcd2a368
9287       17838 2e2d2c7171de167a1680cc8c9c2560     2103a485c580df718be1f5                     1M6UYn5pCVfDUCWaPzZZY3bT7Rz2nJT9Py     2f751ca6d381a7d99d
                                                                                                                                      0408ee71b32be26fbacf0af858ce91fa7eeae48db6a6b197d780d7c
                 796875974f089525fd5183a21acf92f6b13 00000000ecb0fc7963a749a7503f1099e9adb11907                                       7fd3859c29782b135755a24ad760bdf35ba48bcae861e411e9926b
9288       17840 41ada9b6afd5d7f249244ed0c8b07       15d8c394a9245afc98db22                     1JietbTKiwxXf4y48kYoXxdBjAAYrzzKpf    c878bb7f62df0fb065a9f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 518 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      0495caba6f8cfb17df3747515c01498a249817a8ea1bab845d464d5
                 a8784be6bb6150f2ebd54ca3b35ed61fae 00000000e996c37127f4c1adb539c0b8fb9bf62def0                                       6e3b94d333699f0a6a6e1bc3532ab0cc32848d2db3fc4aa42da7a25
9289       17841 9ae01af5a1d72ec295dcc861473acb     6a109b691e802ff5208aa                       15yU6HbmobtdtHgpbzH4ViUGERjKWcJ919    86f7af7df7f48f1a2902
                                                                                                                                      04c69d2491d0aeb3bdad4187cf7c6600ca470fb3555401061c3067c
                 0cc87de1ed9ebdd469ee10937bb20add1e 000000007de4b798596c78b87119466906a0bd4dcc                                        cd244a995f36f5c998eeafc8a3b617fa4cf7c16aa1170e4f370c080e
9290       17844 12bb4887402f26613e372f22534e52     e1a602e547c5c2e34af161                     1J2yjtgpLeKYz1hpP2e9XNJbCLW4kgLx8K     0dad9ea6a83a921b95c
                                                                                                                                      04d366adf7517e377db0bdd8b57d4efeb951d1176b55fd01288209f
                 350c67719f8f94dcfae500515ac60b6c26e 00000000b96afb8b85e7f21877f420ee1ad3de1af25                                      41d9b1f5744afec5f93cedc1628ec9a015f2c0bb69597a274295e4e
9291       17847 79a9f3a6be0b2588d244662bda60d       f86543b2e5c998e154b9f                       15KRBdqAyKgW3fWHpnTfUQ46y1znFr9qLu   99ef09ffde93ee14ffe5
                                                                                                                                      047152ace313f472737fbbffd8389cf16f8aa29526b419a01252ee26
                 8d9f8ad6a63eb413b18fbcf3d3ccffe949cf 0000000003203bc694403c35ecb5103750e375d707                                      ec01120b4bb67a54af1425a827ec0603f3af1294d9cdded0e7795ad
9292       17850 037feb3c66f2075b6e32a3092d80         d110352c487fb56b1efb3c                     1C66hdRGFnZ69pCF5cBvuRunriLx5UAXEe   516696789689f430625
                                                                                                                                      045f433acab830a1656e4a103ae5966fa589d5aabc4690de3ea873
                 f9de41b6eca8df3ca500f6d7eaa8cda5f7e 00000000016b26fa33198eb33c57ef9a8d7ef6e376                                       0b161d82758509cb12f1b58c0b64a2db327f02bf83e9f7f0e01deea
9293       17851 731ca56f716a3a094e8c601e7a48a       97cae952b904c8237c4a72                     12JdzfP5HPvxj84AWc6bsLt9bvduoj1xXu    84dfa2121ef775f7ace4f
                                                                                                                                      0438fe9146b29b2ff90b9f91fb1ef575b8030e858286bde2ee9a225
                 6956f0f19e2df7c8a1455ce930c432ce91c 00000000080b264c5639ea6a133a7c43f6f806c54cb                                      92b1d4de54a56f204562dcdf22b56fa387d262f58af34ad3e615314
9294       17853 5a817adc26db99591f28db77b1e60       ec9aea572c92931fc84bf                       165j8o2PqifX2RkH5qdFLmcbX1SghGDAL2   b9caf50c4170af86f459
                                                                                                                                      0486a0038a39ed63e422c706de91ec4e86c080461da2d04b0e80b3
                 682636ec6166d64afc3c3fa00bf660e6636 00000000432fbe6626b53305f58ce46df7615a08c97                                      cf4e8f8df12e19bf361449599c696db57bb75a2a6ee6b4f3d45291ff
9295       17857 6ec89e89f034d6e97a4475c2549e2       f57838a75b87bd17261db                       155zH2YA3cDuboyg9CASXEuSauFsKxnhZd   63b0847807e6c5540840
                                                                                                                                      04a6e291b3e44a4af1080d392799d59c5f644496d6e99407ca12b9
                 d40459da3fedccd83ade2eb0ac60962ada 000000005263313e788140d583a514a6e3ade9d79                                         3a66f066c65377da9caf724034b1368974944ced8d668ddc918bde3
9296       17858 4c4a2b4779556db3b9b6f1df3f2e00     7fa08dcde55e2bc0bd42a42                   1DEU3b4dsVDFQAb97VwWmRzcqC9eCefF3j      0c7a0ae6ea71432410092
                                                                                                                                      04dc5f008087fb94a5bd4746a7746345c12f2806c8d3961ac885efe
                 e9611ba1b22b5f0ed136a485b54d58623d 000000002a5691e05329683ba7893cbf0be2595535                                        0aaba7b0cf91e9d81d078e4f65682c6afcf7d88056aa877abab461a
9297       17863 b61d2d9182fb3c29d01e5c80f43335     24851fdd52107f78e4b0c0                     1Nk2tXdxmdP575v5SpBELrRxAiAcqTuCYq     e84b9613037fe7a007da
                                                                                                                                      041eb04e742761fee5bb5e12abe084c3e34596bd9d8f99247dd915
                 8a0e5effb8611423107b38c7d9a98bba02 00000000a53801d926dd08400fb1f13c4d3ca897cb                                        e917e15a0a0d2be9a9420d44fd6309257efd7384ca015a5d75de23
9298       17865 f7654b4024525df92c149203b7ce47     d95cb5faa30649c1624899                     1FjMWs47KfC3NwKZtpXFDbCctr3rK2ixaP     474b1395fff3d54614fd19
                                                                                                                                      047bf6a4f98b761e0ebc7850a4b53438010e6590bf601dfdbbd8a5a
                 fed7b3ad38fe3d81cf7d999abedd5cbf806 0000000076a637d96c6c342ae8a91d904d8c7cbd0d                                       27ec6092a3d80448c1b56c1ae039917e4e70ed67187317fc872556
9299       17866 b6e127e717bb38866a5e2b43caa3e       00d09ccdfe76bc46da271f                     1EpuQxm9qUeRy82PPZe551JUhhLQwcLo4Q    0576fd7f2557cd4cc11cd
                                                                                                                                      043423e42e01d382b4bec5b221573f0b44f1a303f9229ec6252ecd0
                 256c6493911446b99252881995ff8cf6dfd 0000000021fa2a63a751e60b896f3897954f8f65e93                                      115be8ac89d48012e34791f968e88d7a684970e1522f8b396d7e9f
9300       17870 82ba2837599dc2dd4c6402aa34b4c       5341a17a8d9476b640d61                       132NJtdSNJVhkbXZCqihghYisCxF7uxgMp   531ae914bef206a6dac4c
                                                                                                                                      04f36ea48b2ab1c54b4ae4d001ebe4ddecf87572a53d64d01010f23
                 cbf3fde2b000ed9f2156a5f7fcf9223db9eb 000000009032eac8b3802096ed6137879c1a722e6a                                      ac83135d748a9c89bc357a04f4c546bfb093188892d1c787e464ca8
9301       17872 2e3154b5480fc43fa07728b4bc11         de324af5d7539c72d05012                     1GyrL3okcY5ToAKnBkyV7MHsHJgVzZUnyK   39ef7962739df7f2299d
                                                                                                                                      04807d366d2cdb285c05d4a53bebaf3aa2d3a852619a12851b536b
                 0a7ce29a97814060c69ca199e18d886835 00000000abf4bedea669c4f53c3d3bc3889f6f7c489                                       12b0a65de63ef38fa9e060c843b5114b6b58cb24dc762cdb4f7c817
9302       17877 3330cf70364b49c628728b426b1d99     3978fc5d12b327d49fb2e                       17PZhr8P6YeBBSsd6dAkdivkzy81YJiPRE    3b711d909a5f5b1a16292
                                                                                                                                      04d456e8d1ba0bfe37c687e411bc9a166fa9b214eb8e666957b505
                 30c32b5a55d0bd617a75bfb074397f15a6 00000000d33000c6399d11918ea92e26ba1de28be                                         b5c90f32c5efe4001452cd5b85aae7bacfb738104f36eab73433ec5
9303       17881 7b133fd645a3fa167a7f97c76b3d8a     2e84bbaf4e68e3211170350                   1DcdiGHFbaj4n23cTaZcY8Dayk8oUfY9Mc      441e1d9900bc381553781
                                                                                                                                      041af1f3eeb5b93dfccbab7ff3932dfa9ff6f1d1c9d0655a3d587de9c
                 52353fbc7e570dc4f07bba377f4a1eed72d 000000001b30d4a1d5df07e651a2b5b4234dcc5c83                                       9d561903b881086dae1e61541dc2100efab899093e2cdc28055fddc
9304       17882 adfea62041bcbe79c5ae872b3045b       b8d78b7392dc8cfb71ad76                     1CaPxqvqJiToUdssG8h3kjzW3nebKMQbqQ    bf76d9089e279c0d83
                                                                                                                                      043a90186ee9a1ad2b4faa4072c01917e560fc0961fe42f22b61638
                 9490041d292334c4a25bab486f9cd036b8 000000008f95037f968c2e0671067f2c9cd06c8d715                                       a3ce667de48bcd4460ac3d24ac4e8063196cf3cb7d5c0590442e7b9
9305       17883 b56050246586e77eb50d48fbc655e9     459807da054759e187fb8                       1GcumTFcaNk1ta1Vk64MP6XN1M7a8tz2hJ    5156e0c52f03918c67e5
                                                                                                                                      04ab483fa88a31ada56d411774409443c568faa3a46b11a44bf595
                 7d10dd797a98f0d2a4720d1fb727c017da 00000000b7855fcfe06979d630e82d8d273e3b52fd                                        ecc7e2ddca447a79c11023f132da21ee079607d306246d679607da
9306       17884 621841ccfcda48fde232920dffa49e     9a26878d8cf91260e1c455                     12X75DrFjyC4wvdfu6VsVKxeuEmKbXkSNZ     3b9c335fdea4819ea1001d
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 519 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      041f0c8e5fd05c86f6d7c375893292c2f2958db866af60ff001b6fe6d
                 2d6688933949f0605cce3f741f7d8107ac0 00000000214c610300dd6fe2ad8121e8a3ddde237a                                       d44c6e8c4be27ab6bd3d793e1a3f62d428c00fa56e71b84ae4d6e4
9307       17886 4d9a757a2e1329783647ef718fb24       a4ed20df2e6585b4cc3924                     1CkvFmdH4WaY5MANFXnZeCUX8hQ7CEy1mc    1411831872385a3b544
                                                                                                                                      04dde2bb4eb50508e963dafc16bd9c058ab3b97b72022c25603690
                 c96b1a7650115826d366269605d2f27cd5 00000000496bba349ec9e4a322bfdca2d87eb7ac32                                        4c56bef0f93e9875f5c45eb442adfaa3de3da835d832403c41d3ec3f
9308       17888 e08478abf19f78888f6d387acaea33     361d89a783c9cd5e6b5551                     1BTmuxZy8jVU16rXo8KGiyiiwgT1VqebCR     a6fb51375261936eef14
                                                                                                                                      04e8f36331e92bdcb0c005aa682f0222dce5bd272652dc96893fa58
                 beccf5d1145836e5de6270d8bf44ec68fc2 00000000a84abca71725045583319469f41c704924                                       e76e8799eb8d96d15769aaf10e0bceec7c3dbbd7a4799d912864e7
9309       17889 260ae2f859971bfc6703c7c225cf8       1d54af67587c378ad5bcc4                     12479JJE93hsEQ6U9LAKC4eGtgCHr7dnjB    28b9c4fd9b1c0bc493215
                                                                                                                                      042f0e2edec46d08152d4bb0c7e0e486be732a8fda28ace21473a4
                 10fd10893c15cf309ae1c10507e056634d 00000000ecc785068f8c3d6db5bf70cf128bfa2e618                                       da5261e68b1de260a86d95b5a7b6dfc90087969dc5f4ba85b9725e
9310       17890 89a85aa96b140ac38903f2c49990df     6fc289d7273909c848cd1                       1NaVGNnPJfNsnn5TRcQJpg9SYWaUAaG6fq    deda7ac6ee302bf3bb6d75
                                                                                                                                      043b15d18592673bb0063c4b3c8430338c5bf8167a9173241cbe92
                 f5a1d30259f56c7317d4d2df0bd47f32299 00000000ce625ebf99fe84b29cda8e3fea98f1de9ac                                      ab9d6c4694b3e959fc11537d3d5a821eba8fadfdf64688d25739326
9311       17894 78c74091083efa0e6e73c92fcc45b       ba24c874f7a135285276e                       1PFEFzEKuAzJuZVxLDdrwK5h2SC9L9qvyy   59e82e95b559d323731d4
                                                                                                                                      048dedd2b6519d5bb0bc87a69e3f851ae33688fc5ce54c173cb6d65
                 1e8ced729fecd810460fa06dbbea8857d7 0000000023cedf28e880da1a1e9d201c53807bbc80                                        ec74ee1f2029bf4c2f6b5265125797b4641bbebc6495171afa08183
9312       17895 31b46244b82004b529719a0b2db9ec     295b15af61959f5dcbc5c4                     1JtSBMVyeX1AsC6cozci1SCe9AEehi5MsD     f1e3344ba40ce22c2a6f
                                                                                                                                      046d3d949de05b1afaca7dedc0ecb202b488be58a45d35c42fd2f7f
                 eb394127b4d431fb28ead029c911a7eddc 00000000dcaeb58971c1082ce36e11cb394c557ac4                                        6a34ab29ccbece1b869189e38c88ac0e92ef3e364c4f9b860f45132
9313       17897 6d650ecaee76730af5588a35d2f342     033fff071ab606b3e08118                     12dL1Bi1kCcYHdwdRJLoVr5z4a5UDmvUXZ     beee3271fe933590d508
                                                                                                                                      04c9d9d2a206b6733b0a4c496d006616d8110de6401e5c0dca4866
                 250f35ed3edaab14f7c1f553bef878ed55f 00000000be435e2d5699fa4b7b8a26746e95d10bee                                       b449c90415804b7204db691c1abcbe43b76b70e079f4976ce83c3a
9314       17899 bcab5964cf5e47cc9b2fdbd86c653       bb258b13310e96db283fb4                     1V9DvRBnWSEtojxoM3sJxPdh4gFSXgDxd     83c65721c8fbbe606e40a6
                                                                                                                                      04e57b21387a1721305ffa1394d2dadbe4a059dbb08ced12d77992
                 84a627d1ea88dd85f9f425911401a53108 00000000b53894006fd4641e7cd138425683a351d1                                        b07d97281876ea05e0762c4321ebe54835a1fd45648067bc988f1b
9315       17901 1083fe731599d403d2b52ce6641bee     0e4f1548722ea23d3b2fba                     13qjKnv5doYum95VSBgN8aQFVuvZhm1LiV     5de5038f64b72743906af1
                                                                                                                                      0489a87ce43bd211552e7b461fc082c7c84db15bd7eb5e53a7654a
                 f8b7f1e57bbb1a503907f85991912bcec77 000000005a1b9af7c00934f72ff229fd29920c08566                                      e93d05433962bdbb6c1b7dd7bc5945825bf796b87074d3a173db73
9316       17902 6b71d1eaf6bf122b02f1c5684e3a3       cfac9b208a29196742feb                       15H9Ehg7aYfnyPTAvi6VEPg2WXS1F5RwBc   984d358aa291ae34f694a4
                                                                                                                                      04794ae5c805f694811870a0f21c3e540d0748f9a6c62cb3e7af19b
                 06fde7fd724ee5942c631b2c6486bf0033d 00000000097157f643c1aa5612cdccdfa27282dcb77                                      77bc3e1652417fadb2e93916f02d902e6c7fe6717c51185adabe7fc
9317       17905 8e189e3d2e7d14e17bb3a8a42180e       3f28a5f802cb8a08ec872                       1LHxWJuEGdVpuUf6vsh83CsHythBkEcZi5   d6132457f267e9b5857a
                                                                                                                                      04756a34881e706ebf931c3ce3f0843c9f2c24540ac8460dd5ded5a
                 32f8c1ce40d63f36c0986a7549b3a4c4bbf 00000000d4426350236f3a5e52fc4a41d0ab8ce99c                                       4bbecbedf0c330403e5e51a3f18185a2f3994d15f02b64dff110d4c2
9318       17906 ff32ca523e94a9c9507076ac0339f       a4fd3ac7d8c4bd58d33852                     1FVprEg6AGLGcduER9FX5YemiAnfW4rAV     ceea81546acb09d0abe
                                                                                                                                      04afb0474e846b4f77afbd4576a083547a38fc12adfac6170ba7e7c
                 3b5368bf984bd8f7161e8b38b547fa1331 00000000ff5c1f269fa9b65a3425928e3ac41631a83                                       bf842b1d6fc8c7dd21b84fdcf16a50facbe5e6d7beca292c3ac93787
9319       17909 40803c2547833fd7c2a83b53222cb4     d2f67f2af656b98c5d4e3                       18qwJ94fPjTFKJMSqbyTKV6S8cLaYTA66P    e0297496aa9142a4863
                                                                                                                                      0476b10773d6465d604a8620df274473bfb13336caa59250fbe1dc9
                 cbb28b8a03fa00edc662f6ae295658754c 00000000f2a05d98fff52230f64d4f6bc4890dd8dcd2                                      8dd72a621e98793be16e45e2bb4d883a02635869f76a5ccc90b050
9320       17913 e04524e03518cf2f63c4bae6cdde72     93de279d179914bce1f3                         152mL5MhxBDz2z9wJfm2STFBVBENTae8JV   8ae2b4a97583c58707061
                                                                                                                                      04118f9255babe934429623810ab63a66d22a27d287106f68d9b89
                 a1c74c525c180d8bad9bf17d57fb7a0637 00000000e53a18f1b8fd25712820a9869a9cc7517fd                                       d262abba201995a6276fc2dfcc24f8af2e94a21fbd7a5d39d9f83e09
9321       17916 35850308d1a4f049852d466845308d     b5cbbc1d7533e9adc74e3                       1K5zrMxtE9inoR5t5yWVEXWMc4iuDsVo26    42209dc08afb1050fea4
                                                                                                                                      04da52bec90fd5b2280ca579fd817e5ce3c78438efc6e6c2aad7ba4
                 f634e2c3dab7faf22c2f994ca71ecedf66d6 000000007a3852729124b21c775640ba49b410692                                       5d0dfe6518ae2f5a2bd16c7725072c120591f877272613f05c27b37
9322       17920 16c51afe1178fdbd96f3ff27ecb0         8ebdda9138fcdde48ec6026                   1K4Lw6WBzK7EodawBqjcDxjC93MVNpFgQr    219a39ae194545fe0af6
                                                                                                                                      04d209197427b5e19a7c977cdfa68b867ffd8b331ea31ef59969681
                 6c29e029714e4d538894ad704b0b4864d 000000003c0b9a361d97a490350ffd322e209784da                                         615135b25f690bfe109731d1b0fed0d560bff8f0c2153f540abdb576
9323       17922 979817c431d4faed4d879b61001ef75   516a867df8ca2b436f461a                     17ko6bfN3g3XEPJHbSkr4RQda9hpKE4Hdc      66f0b4d8b363e83e8ed
                                                                                                                                      04275d3a12bd16b77cbf9c2f25632ec79f39567f48868a365c9cd45f
                 a8e5e426b5826171e0a6a451610601661 00000000a6fdfb216fa3a5911f3076bcc03df9db7bcc                                       b2e626bae31cc8662161d71006bb3cf2b0a3cbfbc595cfa0617125d
9324       17925 d7cedf99bd813f1ebf58b8536d47c7c   75385f800d20b2fe9535                         1MLoe9Hy5nj94G86E49hmXmHkB8z9mz6qf    3052588c6479e3e4939
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 520 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                       045726b7786419eadf631d2072142f0aee7b2f9a14a0f4328c9508a
                 684f68216c2c2e8f58b88d421b83bd46e0 00000000636abd926d06d92f80b01085e971f1d9df                                         5f60f61d6f601e583a1bf450da4287806add045cef24cfacdfabf5b0
9325       17930 9e901f631d6b4285fb316295f51a02     c5bdd4fd5834d7d9f81fda                     1CNqKMcyn6K5ZdP1fu4sL1DrgC3t14UTwV      de9ad25f0af613312b6
                                                                                                                                       04175725defebb12213c73f5ec0fc47d0a171da01742b34abb0edd4
                 98f3cee9473bf7df9ed8c3027537eaafae7 0000000081c3e44e518f13e7ccd5a2ffeddf23fcc6ce                                      aac30db25417a0cb2a2b4ad189d4cae27de749cf27a3946a30388a
9326       17932 d9fc066a192cc94040aa76c95e1d7       c2a2211a352b228ee6a0                         1JEtf2tdiqGmVt4jMc1FyqAwq6GUSzWPWX   651fc3ece3b515cd77bce
                                                                                                                                       0498879c7bcb47ea8bfb003e0bc6239b8a5806a81199031c52db13
                 837c264dee0e57d9d378a4e1dcc48d2d09 000000006670869db8bd93ef10b4fa9f6f74f5d5d4d                                        354125ba47a4056b5d7d0aaccd5f33c2cdd354c6d15f2d3fb360aa0
9327       17933 9d1ace464fcf4430fb8869ed90de93     34a4679850cc1a9257d58                       1FhwxjT8B6BfiGWRfjdnN8u7aeDY8a82dq     6238a09e4b8145e7c9050
                                                                                                                                       0459e9d7b38431e75599dba23a9eb5d13645c38746533b64da868
                 acc37c4f9b09a39b5619bceb3c384ef81ff 00000000cfcd84f71b70a503a947db4d4126671aa1                                        0b6149c06604a03576b1a987abcc3d1a4f8a76846e7bcb9f59e2784
9328       17936 34c74bd5fdcd7a4d36edbe4d3f117       3ea6ea23426d1f391dc374                     17h79VXpV1KRZUPpuaVd5mssQe7d9DbJbp     b2a501974f18b046f01e2a
                                                                                                                                       04b1a0b70b80de992bf65daa19709b9bd3534122162b1b3238e7ee
                 a2b2605b281f977c8d43597440f59b6cbe 000000003c74abc173a8ba4ed2a13d24c3df91c1b8                                         d26faf613328b0d7081713f7aa12e7250653546efd31af09ec40400
9329       17937 b61b206b296cfabf9a2e8ff0379442     4378ececc585a73b5ac0a9                     17EaSxG1NrN9hEg8zdM8abUMsLrY2EnCaf      1fe7ddf51fa1dc0e51940
                                                                                                                                       04c3cb19b561999046f120337daf04b2bf8358db9ba46cef78586e4
                 328ce517749f17f69bd211b53e72206b1f 0000000063b56686ad6dd2e06a34c74e5c4e2aff1d                                         1eed67e6f31b3f322710ff453dceda88875f59a87b0bd4653da9904
9330       17939 be56f8f68988baf40ace4069e343e6     a423e5ee1b25e9ae5bf836                     1GdGLYUjGVwie78Wrg5vh8HAPk9LvN2bCA      d61887852e952d0388dd
                                                                                                                                       0417ad5d3f2a4971f722e779b4f32a17142a4bb53f445a637942cf3
                 8bd2d1faff215d3475217078832944e706f 000000005e0193487a9a56d2c0bc8ef4c7ec1545b7                                        502bbba6361afdf2482ee7b4f39620eca02af6c4ba9d686ba5cc36f5
9331       17943 5c933ab78257b10942b113f2b9031       78e520f649bc30bd97a45c                     1Gu36SCpR212Gtc6SMymiEjxAu1ipV512s     74c7e131e233940c39c
                                                                                                                                       04d0bdf42a039867dd14a52ef33ccaa3dc325ee1e978700e8ea4b1
                 b50c442b615d5b7ca1c7fdee92aac16b8d 00000000993220fc4c876b1940642935e983e0c50d                                         a159b729618a02b3b61f194ad0fb3af69d30e283ca8411b48f5ca64
9332       17944 55be0d7b25787cf440ad80b45f510e     fe80ebda7a64f1d4c8b163                     18tJWMYUwVXicuEs48f5bK4kXQPbMX6oez      05beff1a07d90eb2090af
                                                                                                                                       044e08a15d740814c575d2ee7ae5cae9dbc87fad732c761eb831d8
                 03f10e1760f5d80b9477afc3e4b7aa07eec 000000006887b5a8a586079d328648156cb0c461a7                                        34fedf3d5f4123e7a50df7139e7f58bdd864ed98307b1170265b34d
9333       17950 a5c715104d9ae8c7d34bb15a2f7c8       e7ca5c0a1c95ee7c613784                     14drYkEnn86uDWUH32BbGGjzcvBBMgW3vS     ebf61640b5fa1b9ac5500
                                                                                                                                       04ec8344bc345ef0692f47e5b0679af63b60d0235045472187e645d
                 e39bc9eef5d293c9ac626e2025ab45d159 00000000aeeb0afce37785425627081fc091d930a9f                                        602a59ae54aab2b6056031c29feb1fd90612095d9c07a0dbe1bb04
9334       17953 12f8d8cadace81e23ba86c02021a3c     36a945ae58e55259e815a                       1K2kJrMPTN1J5bcjSrFkTJ98FFXboYhBs2     7c58c4139927d62de38ee
                                                                                                                                       0426fd5b51bd7322989654c8891d9556adacd7555e22aaf2fd573fc
                 d3d934ab9cee0e05be3ff72485bb8d76ed 0000000097abd20d51aac4c380e9dfc679623da16d                                         5d86e943f26bcd67021ad6a4c4780a209060c568950355b9f1ea4cd
9335       17959 4a35e5a16d5abfd88d84151f55fee0     b4aea93118c9b41edf82aa                     1q5MBZePCLPRN2rh8Kv1j8XACW7JzmU6n       9ef13a0b3bd0e45b21b5
                                                                                                                                       0494fecdaacb473ae0efe2a9e953d9646146c0b6cbba7c6bd5d0ef5
                 6bc7b8bf5afefc863941d24acd288f5452c 00000000d32fe29f334e6660a5d96597f9ae3b7366                                        5100e706efdcee72135aa4da0e201dbc167e3651cb46bd34ac367f4
9336       17962 62e32446d3b2aa641a017757657b2       3de5a0ce4c7ec9d407e376                     1GBzpMFntfo1RGNFjeW7C26LLpFNAoLpS1     06b1b76d7537652135f5
                                                                                                                                       041aa9581deb243b2fc9581761f646c28636e3fb6c5593337a7b3e2
                 322c6ad96636d8a4601f86d7dbc64e5ac1 0000000074fb28bede08c0a9206dbfd3968a91ab9e                                         615e57ead1dffcef8740d7f3f2850b018090a4ae139c95b0940fa422
9337       17963 dedc02fb297cf85306b3b5d9a8a8c2     8ea23a2eab8f5ac3f3c869                     19RgnNSwy51ErhsXtsHjE4FfQB4PFB8xuA      beefb36a16b377f73e6
                                                                                                                                       04c6b9e4e2d1ee4af7e827e7d0f9821689ba3b82ebb8d7c8bdb7b5
                 32600b73798cc651c6569c8dac939a6e0e 00000000b20f89ac3ca3f1512fd59f344faad58f2ca3                                       932c00e42acd02155157b5588899369e96a0be089522740482b078
9338       17964 e3eabb6a9138278d82a6b2b045f92d     9c2e0d9517e094869a69                         1HiHBwuTVx9yh2KCpqYvRfKPRN7ptxz9iB    b556de601dc0f0a5366e75
                                                                                                                                       045de171126e2faade245800a2cd7b4bdfbeae509719f1a8e72535
                 ae3e1d8202d9647027059989186adcac4f 0000000004bab4fba6aa5322d665e123cb7486c551                                         dc37f8ee9db148eca377aa7f7375cb245a9b7852e7217dfcd0b42dc
9339       17967 73bac5d623f3bb7b5d5ad088110837     479e7163c3c0a1c6b1d758                     1jP2PiS7N9Pue6HXQdqJV4akfdhPPoY8H       e763d0d48e47eb90136b8
                                                                                                                                       0419b67d67354ec828a6da6087f77d67c26779f0212fc7b233c8a5f
                 de60a819ad7c164e554e95a501020079ce 0000000014610eb4f3a978e4c502c19a25cd819cb6                                         5c79d7dfaf12d250eae5b390db6b671493156985cd069b2e06c724
9340       17973 e8fd477146dee1e4afe3a4b2784ec8     1caf9ac65a2f045f438ca5                     1HnAApKpcnBEEw7JecukqdyDS53nKnEiP4      679578f50820f378eeb1b
                                                                                                                                       04914341269bf0799467d4baa2a943883879c484cca3a69925d122
                 3c62b79a5d7ac643f3b663b3384b686d32 00000000b439a3b9109eefab77d353b7dcab75fe80                                         0ace07bfcc937678099a285536cb6b08111591ea87f34b3506267d0
9341       17975 fef1a30fdc8ad6a56174c4ccbaf7ec     b8902859b9c80c25706dc9                     1FHAhrLMayYGn8XEG7vs6YKvy6k8VjsyaQ      40eeef816564103de8977
                                                                                                                                       04e0c524b1a19a2c340a29decb18d580b126bf92bd111f30e305ee
                 7519a731665987152628af30741a2ad26c 0000000014fd737b25054d787c464cd9465dc76822                                         e2ec9b95339c12c8832e79a35cdf30209242ccb4741522666479378
9342       17976 ac4ce83a7fb44dad39060ca6dda6ba     d8bd4f386539f12a29123e                     18v6nyCdFQfXB6j6u4X85mvQTF2efw3L6h      678eb0ce66d30e7f651bf
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 521 of
                                                             913
       A                         B                                      C                                            D                                             E
                                                                                                                                       04cf3d7e4106e7f06281cc6bfd9ba12049542a40c8cb8d09f21124f8
                 c5515d2dbb7b260425ffe842c5e414c4eac 000000007b0e5553ee1b076754d7986f62e46b2208                                        5bda7430a8afb007456af4b266aa8853f147b24e813c93fcc1ed84f
9343       17978 501730e666809dbf9dc698e6e28b3       dc59352f2cd991d32e8cd0                     18UDMogcZtmxRtmSjDD7U9CcC2pMpuaKgh     75fe72945a6938629d0
                                                                                                                                       0486377bae81c13fa5ff13f4296e8a9fc0e35a4bc936578e804d01e
                 ea61aa0922dba0bbce7b01cd32d5a0ea56 000000001a439dd2c8f4e38bce212a1b3d9a48958d                                         b413db6d1be97befe4c617d8b25b2949bc25c1155936650179b249
9344       17981 4a2696272b9723f96e8268b400398c     7c89a0a15eabd8bbad432d                     14m2AxMrFi9Mwj3mT8wbUpEDdznCHrvmmD      5fad9fe72ec445519904e
                                                                                                                                       042755495db3be16543673b3c1826b4fe7635c5cd04f8ca22a9261d
                 f3e7158fc9fc5fe1ecf8f43809af39e2766e 00000000163bb068f8aed6be4a5077fbc1f7fc3d919                                      96c37943dacb850439ff082e403fadd53cb8c3676ba3aeaf1bc1d93
9345       17988 4333bd7855511c4df03006572426         56985462cda8217f6e3d4                       1ACxcyMqMaNdLqJMvkVAHwX4yMAxBPdLZ9   ae6cd364421b3b191129
                                                                                                                                       040e2719832ab751ef6beba7f26aace1b3d4cf0c2f71311189e5431
                 7f48740bed3de4ff64620846c1fbc512bba 0000000032f8c31644a4bee6f9445c614b14d515e3                                        27bc92e91aea9804ecbae05181972ea44f22481f43515026939cc06
9346       17991 fa054bfcb7dec7e1451495ac23e15       1ec6a53bffeabb5db68d89                     1LSYBq87ZDSfT9TryU8dwNkX7tzrbopA9U     25ae7d332dc0be1fb562
                                                                                                                                       048013eda6a3050f3d91a1af7fe21b40fa642888b9f63f1cdbf3468d
                 e1702bb45cc9ac1a279e81082866aa8e6c 00000000d88b0849465cdfff950870e4f52c4a93612                                        431cc3fcf94f3162d75c4dc7235cdf36094d58d6db56d034fdf8a9c4
9347       17994 3448def7a037e7b9de2b41536fdc3d     502a4d0e98fce2ee054d7                       14VuRkKtop5s3W7Ce9ssc75wiE3mcMeLUv     040da6af105674808c
                                                                                                                                       04947ab601fba9828c2cc9ba97a1996b456118132ad9ede1eb6a9d
                 496dd3fa00f60a4761e090eee79ea2a41e 00000000ef0c557d83a0bba070e018b94b6b74325a                                         a5c7a9fa07b9c28338bdf66fc0f930133b3c4812b9e21c9a2da7ca6b
9348       17995 729bf6075cfeb588ec02166bf94af7     6ead6a162dc7f96f4bc11f                     1G5rsSrZgVZnpUUWRYvomN8y9xiWYfvdAW      d4448c6553a84fc5fe2f
                                                                                                                                       04d9122c925e69a35064623db222877036282ce14f0843257997ed
                 4701e837d2de91b9d27d9cce2dcab1179c 00000000d50b1d5fdcad186077855a0e5dcf357b24                                         41a44e9bd040d6805047ec0448ceffcb7638c2ba1a9f72bd454c48e
9349       18001 50c1b9b620a2c0d4909c4b9662d788     6238eeeac208052a9ff3c5                     1H1TAe5HY3AYMav6xV3JG2ePT1jZuKDXsi      4486409a9d34e6555fe0b
                                                                                                                                       040682be2b5c1d05d5fd563eb3a01e3455a781ce17231c3f74bfa07
                 52ed80f277ae97c51e659e8d7f8f74e886 0000000079c4492df1f7725aba1521bdd6cf6309904                                        90f71e3fe5426b104af1dea0e6e82e170785299e1ac0c606fd918a6
9350       18002 5bc8e865d4c7922f7a2ad708aa65f5     df8a0d14afe158b45bd5a                       1K2sxepbfA8cmdvW4947Zb36yRw2Yi71Fw     18c19fbe3130cf67122a
                                                                                                                                       0421bdf174566c81787b730b682ed9a72e86e229acdb0f44ffb7aed
                 263febf96b7a5fdce66d4ea18326de8879 000000000708dc70596802418ad58ee52c8c9d26dd                                         f22a953ae1b18c9765c224c43e4ccc7458d5cb8e3910a1c67eb480d
9351       18004 8bf5523ed6cbfc28525d7fabda00a4     20f6d04800e1bab5384d03                     19DQy47m8P5VKBpj2fjHEJ1Tnc2M4nMfHp      486c2a1c58d6cf8066c4
                                                                                                                                       04b885ede15d6061ce4c3d0e15f3aad5032dee209580033207c591
                 1a2ef3a6232f8a25ca37281ec5e7394669 0000000050a087920b8fc213f682292ab53e354ca1                                         5f0f94686e7a2455e055ffbc5cbc61a9d10a059524c0f3c80fb7175b
9352       18008 a9c5092c5e2905d53ae7a04a68d219     e349bceeaeccef8879cc81                     1LxKbgZiWRJoE25ZUdTwtU1UK9PDxM7cNa      94566e4a3d578740e0b8
                                                                                                                                       04854f3da1eb69d6efe900d91d28327f7d397c4d6211cea0ab2b08c
                 d733b66aff23ae78829dbd9c5f41fb1229d 000000002c2394ce02caf21624e7a35b746830d3a2                                        fcb9128ac17cda02339bac13d9abd9c2ea0003a2c33664c2f862bf6
9353       18009 205e445347fe4b69293a969f6557c       9e16b81d33097c0dabb5f2                     17DdRVgHYDzPkVsz4fhEAPrctLw94FBTVe     9b8d8dc6272d1c33c20b
                                                                                                                                       046f0f429589a32c1a2889ee9c74df57211f676dd9a5ff5151e09051
                 41b4061781100ebfee9b74657d36642746 00000000707f9d58da5a00060a6542246d93b8ac77                                         066566d5f0f475e216c1fe8bdb737309b6eb6d0105676c8b8027fa0
9354       18013 c4db9b32dafd5d54c622d8d4546bf5     3915f1e76a95c43a5638bf                     1Q46woLQrfbsDbpLgVP8XjD9TD379qDkrL      fd3b1379e2672c40068
                                                                                                                                       04b2fb0acb8dc27aec60b398b1f7b5e0d8a9ec58cb9f0117c450239
                 24a7043e3239944e7f647348ab115519d6 000000002eae886b51078adf11af8e100b8a7e3fa7                                         dede759eaa1d947d0a42d3be24e760c88227bb8cebd156368bf6b4
9355       18014 041c441bdb24d9468b0cf4320bde0e     2fba25a48bafc598c96acd                     19QixPmPZsEXJ1sCBR7t1sipDNxXnr77Gt      1cb937583f61c91fae3f5
                                                                                                                                       04a9a519588d0f2c3e271e25fdc90bf8ba199ed503f58fd1a34d367
                 a39d5aa68ecea0412d5d8544b9267691f2 00000000ddf24dd738f1ade3aaed31e019edec78f2                                         bfc51af8473193f7db925f7eee70f95a5b9e4dc56d23a8582ff54e5b
9356       18025 e503ed665c39f5cfeec917316f79d8     87ba6b1786bdb2ae620aaf                     19VgwUa4M9iUfxhWnquDXvQtr6FqJwXBDs      98845864546f0c064ef
                                                                                                                                       04a5e8b3923d998e8151090418993890c0e12667c53d6a548a3714
                 75df4ec5a0021a22bb894a97caef23d659f 000000008f9939e56c65926c36265d068928d3653a                                        b224182c5e5a615d86264794858c1b61e2faabd23f838ec6c6598a3
9357       18034 c10ab455177a9d291ea2d940cc560       627e029fd851d15683a03f                     12Cz1Tby3X4uswwfVTS8y76b6FnvKNmmvV     7498e824de7ade4f7645d
                                                                                                                                       0491cea492fdade2d817618608469a39756e834a8b3ba1ae62f79d
                 2db3e8771ac17d4e80fcf40225fe162ee95 000000005589ed81ee60049df86a8eed5834729d95                                        af88fa934ebbee27634f1f86511c0d5cc9c4621852c13eef61d0974b
9358       18036 e4b799de35cce5e7edf778facc8ec       77db2ff091b9c307a4e2e9                     12eNmCo3k1gtMdD4VAPeHEuf7E7PTF2MQM     a1ff41a3608819410338
                                                                                                                                       04bd90dc2e5b1857afa88466c6f062b67ac0c2fbf9b6857aa2ab119
                 826eaf2f899cf9d6553b707f426368c1aaa 00000000e4d9f1e955360f0968700b3e51d2762799                                        3dcb7fc2d73b64b07a68622ee3089d8c6f5446c3245e8d5282405a3
9359       18037 c7bbdc5dc57ecbfd3c5cdc9c3fa18       4b019951c81c6017c8caf6                     1QFtwu8sQ4xYTHnYwnqWj1y7MxEhNHRr1d     cd18e37b2db52024bb38
                                                                                                                                       04c9779a71a350d2b1fb83f2d465b108ff57bd616cceefd0cb005b4f
                 bf81f0d2df87e04ce1e4f9cc30ee1f02730 00000000f165a76c2a7649ead1722439e09ef26602                                        8219c851a64039f91da4c7477a87b5bbdc9cf59426d675eba7048f0
9360       18040 aba392ae35cc4ac29906bf8ec85d7       5bdc87f4670470c8b9d1bf                     1NNo3yhv6LNckoTNaaX6Y9jeiMYMrw4Urg     0a3b298cce4a4cb0fe3
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 522 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                      0426f4daee121b0f7634bcb64a57b82587256b05972453fb024a0f8
                 a3c83bdc0a320bdb64fa8ecb54b6421cecc 0000000003c74264b7297e384e85702bcd1067c077                                       6a53d236aa4559cdd88e697b6fc0adc204b0900e045ece732757dfb
9361       18041 8281594dcca2550a9c2a22aa7c59c       0bb90d64a3f9a10fedc6d3                     1JzcTBqDKA9iTArUsdngAPzfUwvSVtiiFu    cd37b69a19a93675863e
                                                                                                                                      045bf563f61b08ee2c322e42b04d069a41182032ec0943076146bd
                 a373ae7e417ae03dffbbe43c49b8817679 0000000033e95cbb9d04b8d48e3c5bfeaf1a6eb70b                                        8707ce7ac7b4e7436c0f57ff10d4660ff280d438acc77565b168ca57
9362       18042 afde58bedd12720c7c7e665af8b0c4     4bcce8107179fd3ac56aef                     1F6L6FZvWyqHvTdCL2gk6xxeTpQ3ACAQZo     5a30aa1a8dc144b0587b
                                                                                                                                      04cadf457e3349f1413cca621a71761b0548442782651245b71f89d
                 47f0b05f507f250d35940f78e6af0e372ec 000000001e77c3bd129c4ce212fa9ff8b20a2bc2084                                      080678fcd1648fb76f51dfff38b17e3412ff11f4680ce1ecf373728b1
9363       18044 132830c9f55e3dda2db80b201bc82       49afc68069e68cee968cf                       16spbne6wyjgf9Mc9CYUxWnoFZQ1Uj3bAW   ccb38c9ddb7bacc1d7
                                                                                                                                      04ee2d157a8317a77b449a605022581b629159544c5110a718bb2
                 5322284bfdbd614a2885374949628aa81f 00000000319d18d183f249fea4ca31ba36bc242b30                                        7b7723589cb444446ebddb9622ef606791d0e1f48b9e94e15a0ec4
9364       18046 e3da2384471a54926b0cdd51d60e0a     32ae9b4b8674a93066e16a                     1PuDWKcCPaR2pcX1oRDpXtjsBtZnQ2HT9H     b77dfaf889db5ba2048a397
                                                                                                                                      0412d4ca8c9c9f452ea49c6e9aa7367b717bdc8f4dfea4a2ab647ee
                 9b4d4b8452a5681a1c3d57b72467b6997 00000000ca27e1b67bb8e37b8b962235b32f4b3ff3                                         f328ce15cca69a609590585c1499c7f7a5e86629b1dfcbb85cfb1da5
9365       18049 895657f39e189c8ff47ad59761516fa   d3f9ed32fd395747009f8b                     1A5W5xwzLCZ3MUTqVkJ7LpvUEuc8Fzhghd      34055135181191bc8c8
                                                                                                                                      04307a19ef7d587e2425064e7484337793e232738a645afd4b48cb
                 c543ed47e278a8084741dff5edb6e6f442 00000000bf4dac465382bbce6e7003c3597e88df05f                                       e2281a358569f19a3e93f47bb5c05b8aa8c1c87e9323bfd79551c8c
9366       18051 7370608cb8e33e792d26db405bcd7b     fbf8a05de25c021905fa7                       17QBadvBbCT9zmUACN5ncM7H6eRqESC1Cn    8573250ca39341f566b6f
                                                                                                                                      04f1ffa42cced952064dc0fe9a66a92b4e4cc080a21d90db959afcd1
                 bda551265177aa27ba03b586b2e93d796 00000000b0948ad672ef0f098b4f072fa3bf3f840b4                                        991dc148df71221f8919e8c9f93d7a2b3e32e1ede3578bb90e48857
9367       18054 539a37ddd549f52a7cb8c0d788a8ba3   e62abf2af8984ef6aa70e                       1G56UEQWYHhK7e86xSKZbtrvoZWBw5FgPe     4e7d4d36a4e23a9a7de
                                                                                                                                      04050b638bcff2094edbba4db172fffa69b94b8aa74d81408ddbc3a
                 0c9840f1f85c2d49a2d8c297fb77c0bae51 00000000f60abab721ca26f737920fc0eb1eab72336                                      31f466067d8e3dfa1561933513a7856d5997e7aea2baa6529cdb00
9368       18058 0531154b34b3a2a9ff0624de323f9       14911003b2a19919bc61c                       1Ktvu5tZmvJ5exN72VfAdwyUkkqPP4Ef4b   01ace1c114ff558cd0c6f
                                                                                                                                      04e171a6a48a3166faf8e25642b2a1c5d49d4bc230ce2ac68fc19fe
                 78e0fa0f076df7acb40f9328407953e80b8 000000007f298a079a87b43618e51f9dbb7bf0b7b6                                       8c8c48ffe15a13bacda2d0f5e187355c4f0f9c4f94df1b91261581a6
9369       18059 c156731b95f29da285a2b0b0e1584       6fb43e5d30bfb8284837ac                     1AU735CXxn4o525DUbTEeu3qfJujiTRRAk    8bb1eaff42d42664047
                                                                                                                                      04f9f07f5ae3d5571bae74a7d13d47b2840d92db3ac5f3192d6d7a5
                 99dbcf75d19ecf76b3454c2167f88cfeb02 000000007c0149364c7d8c31cbb72f78c9a54a6226                                       3c3afdf12b7a8b266b6480f3dc18b00b6350db28a6d530d7c408f86
9370       18060 cf992ab787a9e2a1602b2a0594135       76891f138143a2cfdef06c                     19ek6twcqbtvoWTdr2BZbozERN4mdfs12k    1b2789fd19df1c326bb9
                                                                                                                                      04455e5862bc13d43ba8fe68d05270733a856cb204614fb1f3436aa
                 cf7cf2818888c89980512f818344ae7f2d8 00000000fbc1c734cd40ded316bcb405531f066a3ab                                      92807cf9c70ce07d6ee51c79c90502150c18487826e7b1db8ccfbbb
9371       18061 6930af029b5f906c05415a67f7d41       922971634a62cd35453c5                       1LNv5nsG7p68Pu8MvBhvS1iQjQihwhzB59   627f91f3a64618a4a794
                                                                                                                                      04233316eafb047fb2acbb0a7386191a92fcd9ebb431dce1cf9b627
                 6daecee3508774340470666c2ef1d7125e 000000001d277d08935782b980fae5650a2d2d4b7a                                        511afdbc0c9208fbdbc063971bfb015ffadd3c531f8b1b3d92880b7a
9372       18063 0c187a1464f84014572a086a8befc8     fae918cd63a454513ec729                     1SRESgKqjzSiDJiSW1zF43opQvcQhkGvB      b9a1f1a560215550e52
                                                                                                                                      049c7dad66fdf085b8aac49542dcb6223599a1505ea28142cc6f357
                 48e12b4a8c69c2e0ec5a2bb86cc28019e7 000000001a9dc669674f7d4e07f0f5c092c496b36d1                                       529b3df3cd02b6b5380f7bb332b52a82be6137131103c019255c21
9373       18064 2d9ee71c2ee9bb80eddf030ef64a1c     6b33f64c059031eaa0688                       1Nz4qQC2fowsW8NAtnYb927m1mNqt5FzWD    bb58a1db86d47c07bb77a
                                                                                                                                      04442ecfb26c14f5f0080712f89defef81c79d6b446d2d87e1286723
                 6e9f7936d0068203e17a3e35471542cf8b 00000000235f8f44fcc637193f786ee234e98270271                                       900be4b65b1d61788323c3c3b20b604cb003412ed374e8fa40856e
9374       18069 6333e2d983716fcf1426815e9164b5     e42e51f0033225c3fffe7                       1L7QyjuYijWcGGF5zBrgCHW2UpyiVSaxHr    72d305237521199b8cb2
                                                                                                                                      0448846b3965c5b9d7c9bbb09700fca94bdf92bb4dd3fcaa1c80799
                 19a1d8d65120e014c16c8bba86f615a0fcc 000000006d8d314087420e964721c5c5dbb5952137                                       4780a1ae09217ed4ae961273f572cdc867c106d31e410e216c335e
9375       18070 dca91cac9ab4841f8aa3c3912d1b7       b5e1ae5f8630b889c78f52                     181AxNKWXHshnk7eKjnwmdMF6nBMhS5qMo    34470435183e410a1369f
                                                                                                                                      04ba0cf26706d0ce859ecc9ff661dff4d6162441f5122a9396b99830
                 0bae729683464be2fbe68d16e66d2d8c1f 0000000006c15ba1e5f6ac7a65275f7a36955254c4                                        1cd2b7c5cf7b1a4bc09f3a62eda14784a8e5e45a66405d2e4b5f61e
9376       18073 4691e88118504f3f1de3e62e29e6aa     06780587e9fbecf4e88ccc                     14QfysdF3PC7AaQ7LyPfXsnXjDh6sCBoB6     d7aadc4ff8c0048c898
                                                                                                                                      04ea4967dbdb29df7ceb31f2af38a57cb4c59fcf8a5b8f61612046e2
                 1ad612ea183b1424f9e53de5260ec4d06d 00000000cb4b17e0fc78133db626617cfa46a5d87ac                                       d67c9421d5bbb0e002312a464e785fb03c1cec710d1729174950b5
9377       18074 18978d6d53e0e70d23a9f3af7cd96f     c29ffc3925f0c1411a1eb                       1CS2uBwtRxX82yXm3XZrewR3pTRa9mNhW7    072297cf11d42abedc61
                                                                                                                                      049b6fc76fae62c4f4c8cccaf7c3cf3e3c1756039a3e65a92d13e2e9
                 9d93fc39acc20faf633f94107bd88411da8 000000003be07efac55824a8c8ae11d2d56254df2b                                       08d0ba1b4dedccc077dfadc0812445ee66a9c774a7c8e7d1fdc227f
9378       18076 cabb5f921cbb89eb2c4449bd4d75a       24e9d30d910bbb83fc1035                     1LCiLKTHUEtcFqzuWCUiUuXHgrPRyiEjw1    8d03e4ed414e6ce0ded
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 523 of
                                                             913
       A                         B                                       C                                            D                                            E
                                                                                                                                      04a7a5068c411370ea25a3fc7ffad46bd7af382e0ce5232f61d0ed2
                 8e25f6433e1fa914d8b6bdd08c746ef1d2 00000000836f1ec61dc4406e91068b1cce8a1f2b19c                                       5c6d2416f0b65868ba97e601cc4d0d5c80b544f497338edd4735357
9379       18081 d2fc44857911ef5509a277dbd506d1     63d0d94cd5e4c5621fbb4                       1Hk9a2wteCzvLBjPrTbidNMA1yhFhXSxbP    98e65104f705944ad036
                                                                                                                                      04c5556f770b47a149a1581dff1ca40678b403ecca74e0d123c1ce6
                 f1071343071b50244c469cd7b1367d07e9 000000008d5816831e6994e9f8399d8f537e1bddbc                                        dcf4d3649a2e844938fccf2ffc957d153e6303881282cb3e0d5b426c
9380       18083 d030bda05c11d55efa2100f7c89f09     0796aba7e7e8396a5df7b3                     1FZEJPvxe9Zg41ATjNai4tt8Ymqcx63w5b     c93b2c4a5db8813b221
                                                                                                                                      0422cc6833403bf07f69287ee6de6f23c9860bfb0e77fcfcadd50544
                 987439e051952c9b7fd8c1d886139f1de0 0000000012f2d72936a6ac3e9ae32dbd8d99d083ce                                        ac19040af0257a66cd354019704dd895feeccca85c82b073999c6c7
9381       18086 184ade252aa7016ea171566fb46975     353672516b8b3325ff5b32                     17G1gVY2efmCQUvVbYoVigG4UBAf8ddy7s     9a8b8c07eafcc748398
                                                                                                                                      044f77b3c5cd2e4ad26c85b4d2a928e5c2427e247b2ce9cf321bc1ff
                 dce2563645a7c5e1dd43b09771e2176cc6 00000000fd116843c7ad84df7db3ff3fd3ede8882f4                                       ad6ad68502968769f6ab2d06f8f393edffb996b85d890b5d2184a69
9382       18087 c044cc78a09c1900e50bdfaab73c9a     6904b1218a141aa061fdc                       1Asm1B3LPVD4XkZncEqrzx7DzpxMquvLTg    95a2c97fc1c2087c00e
                                                                                                                                      040ba848a914773251d299c8802cc979252f96dbfea1dad3d9ac2fc
                 173644e8fcaff265a82e019bf2bcea8ab4a 0000000040f7f36b22e9a73e7aeeb22eda9a78be3b                                       8c1eb3f7ede9a7bdc9f3c4e3f0720a1878c3de265ddc99e5e132a13
9383       18090 296e0370e17dd8ff1bdffc1ede652       0c9c03ffc7f3a8530c9dae                     1E5k75w5yHXFXxarRBpzuXtpPCQ1noyvWR    5568b839c8431618a700
                                                                                                                                      04b8b13777e6a0d5df7382e6736ede9a1f5f7dfb9ebb7a2699ef9af
                 a35c537a69620f3c38baf463281a9ec978 00000000936ea21cc85695ecdb28d5eb1110eb3faa                                        b3a874376d25f8850b67f162e5cf384456662212cd851e685a43060
9384       18094 e82c3e5d667655b992e12b5fd375cd     9b9220b4361e5efa2da203                     1PiKmpsg1JeYc8E2aVTvZS9dh9Kb8eznTP     4a8e8c126435a017ae4a
                                                                                                                                      04ca8a18fe991e289f7e7a5824710c58957e105a01045492fb21aac
                 900017ea1e7d6785ce6e770bbda32f466f 00000000f489f56f7beded2530ee924479f6f9234f0                                       bdf27a073367f54fc3678fc174e0252bfd4222fb87f1b72c8bcf8f5c6
9385       18095 8116eaa0cc9ab246202d524198a8db     e06c5f09ce22db0228ea0                       15DVquAfNFm8yccBEi7o4Y91gVUnRfgbjB    5aecd7b6e54c143290
                                                                                                                                      04ebc4e368a8af028de8cc926c76ac6cbf781a44dc863418a022c6f0
                 3e457ffa4af44964dca5a39c3aa69f30001 000000003975d7f37fa4d8d821a6fddd598c276c50a                                      661a18dfa784db11487a585f5ac36869d57d2c3e8005e53a9f2955d
9386       18098 cffa7dd39d1d88cbad717790618c4       19683df755f05981d3cef                       14H6mx2A5xUgQWziWHRR8dUBzPNutny9WK   4fbd3f045abae67a97c
                                                                                                                                      04789211b6938384b14a988fd02c6829ce437fe739a6bc2c8ddaa98
                 14de90be6c4deb80157d2846ef23fa9784 00000000cae545899181924c48ed1a25a1ade3527a                                        5f52dcc67269bcc685c2f75f2d5b05002c0b376ecb4a3090cec1544e
9387       18101 15e7f6ddb2b2092bcda5748bf29db3     6cf354c4e50a15ad112b94                     1DNyPk954PA3j7viN6u4gQkNkyxUUWv5p1     ca90bbc11e810b5149f
                                                                                                                                      04dcc06cfd3b2b2b3986fde8323e0500ccff791575f820922ab0ef93
                 8f0843a88211e44000a06ae5b6aa547b34 00000000d0f209594a44f00b57fb8d29a6876a9b6e                                        3bfb321de6c1e509135c6917490ae2eaec6c50016cb9e8488122a9
9388       18107 b20180790ee1bee4019d06d2be12e1     878d27115a0315e70d6cb1                     1KDddwD5jR37ezZPmA95kknSa6t9Dvxa6Y     714d24f45bbc37490f9b
                                                                                                                                      04d37ab3db5eb1d06f8508cbac96561a40d9d1b9a452448c1eff1b2
                 fa4b8fcd775a0ec45a832f7b0c88e648208 000000003841b5e1d81f044895ce071a907845f27d                                       8e90cbb34ad60613da8219e5d8d74aedb243251ad2b7b1e2c9d879
9389       18108 fd6cf418b94dc1216986ded8d9a22       e0acf0141b456798b6686f                     16y1m72oxvCAGQyN2ie8R3JA2Y2JAEvwoX    22f0d2cd37325f04e7a72
                                                                                                                                      04564edf793538e71d2c6c8aff2d4834cbca32e4267f86e0a1cdebe
                 82a6dc915961d90b24bf65307652110f16 00000000e371321a61e8e38c4d6eb890b36f39df73                                        6238193cc80e620922bcd02a9ed5e396f111940c1828fb7662dfa7c
9390       18109 cfe0f6544c5836ad53ce5f103004c2     302124f24e18939f13b8ae                     1MJk7juEzPHSg31CS2bi3j5KhErXLQP83L     8805b451efbdbee85c70
                                                                                                                                      04731870bdefd1746f26c8e6c287296e374f2450686e3b04419284f
                 967330cff17aed1d31eb92eb748c6e6571 000000000c7f62709d091777b39a5867dda5c1dc74                                        3dcd24269142fb5477730cd3c5e48af6faab9cde2694dfb9d726089
9391       18110 d3c2f1474b7f3212af08b5fc9e03e3     7b9a2aff72a4f0b789925b                     14gKXeG5fBZsPCaryCyp8xFEUfy49N6fWR     095b2bb69b334c3cdc62
                                                                                                                                      04b0f7845182d287fa5896b9cdac747726564a6aa4db97f5a84e488
                 205a9d254692862019a745510f577830de 00000000abc7d77b8a54c0af3612d76e09eeaa7a87                                        4a5af2b16f5a5637f889292add9c51415f9ff30caba43e637b2251f1
9392       18111 4de2b9595f0056c912bc6fc5bf1abf     f0bf380f83a00723722387                     1W7PDetXCcAbXnN6YQyWmAdz65WZecJs5      43b5bd73d57dd120fad
                                                                                                                                      04ba9c91bce2706c296d7ad87fec41e96f74cfc6e6925f1de425dfd4
                 bc018d367b6f696fa1e0dd5abc1ec85284f 000000007b9fb1708040c77eaa925489f574ca7af8d                                      a697bcd4d05c57b3d1e3d8ef2c72d4e0971f37435e1ba4f76c15e80
9393       18117 0aa911ecaafc74b47356b52f7fb73       6fd4dc6671b6052967f6e                       1AhGdsVmZbk9pZXLBGU42sSovqeUS3yjJB   bc6412cb95c8eb1a94c
                                                                                                                                      047e5f110f1c4858b7f389d571d2e1dc0f9234d60e471b73501b863
                 0cbefb024228f2347530c17186d6b1580a 00000000adfe93e9abe3ec9ce837986b1faba9f024c                                       f03306100d1666096a70c5651eba90e81846f0e6dcbaa7fd0ff6d6ef
9394       18123 9b5a486da1c6be184111d92368663f     f37d32dfc88e0cab65edc                       175cpzmSyarJeFDeYW1Cvui5RP1Wr94tEn    f2a7dc439ed36bc332d
                                                                                                                                      044d56cfb3fedcb3a1d423c7c8a4f7dcd85fc10cd43280bff9235499
                 308f97f24e01868108efa7bd488dca1166 000000005abf4a9c88ab7dc8bedb8b74bbc8aec73b                                        b78622511497df0cb9bbe63b77c29a9fe6f65b393be4a4a945857dc
9395       18124 143bd297370c724114f2f7008bd4eb     26fe860e4704f6f7a622ce                     1DNzcVDVNTy7Rmy9RxSqmuxSP98X78ckBk     17b73a9ab4b4cf7a283
                                                                                                                                      0428d649b5f486fbf2a4a86fed1d85dc047ef788b5b20c44b1be9bc
                 48f4d4079666b051e71ec4e52c403483af 00000000ca9cff251e3d1a7eb684b5bfed43fe58a84                                       27c1429a52055ad1f49354b8e3f300a3b0d4229a549f9233ecaa593
9396       18126 c6e7385b6091bb8128309cd3f4484d     75c322b8a3a44bbdbe459                       1LB5o9wjNPvnW86yumwFWYdgYcX44Th7yS    9526110bf0cc3a3c0107
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 524 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      048d557c755943bccd6ebc402ac64b12d96bdd87a50b6e844bcce1
                 e2949fc69a1b83b2b09ce79a57b424afe0 00000000602326d0e50a5464dbedb3699e333f056d                                        0ea259f765fa75c8c2bc948d95a5b87e3e82e22e0743fa926eccf30
9397       18127 9276a405b509572678e40f9d665344     79cbead4038b6ec44e4b6b                     14UQgBD4Jdecfe7GSqmQ9utRPxwCjpiAen     0fecedc5d9251fe6f49d1
                                                                                                                                      044658fa787f63b84dd9788f08efe129854ad584d872b2c0c26afdf9
                 0eb070d1e07f1f703ded8a3fdcca276c7a9 00000000a3ed9a772957e7e95432eca87bb8ef109c                                       f9c040367d2bb65ca0ddfb18476b5154ed772ca446431095aa7fad3
9398       18132 be332525b5600037f81c39d2311f7       ce3f61749868f94c81ec6d                     1HsaeqWo1wkjERsVXczaLBeoGqCRogdTK4    48ea6169e82c09d34f9
                                                                                                                                      0442f23bf59fbf054d9b215e35ffd3ea21499f174adac894661924a6
                 23f26eb8cbeab33ebca41361f2ecb37957 00000000422b373f751903f2fbdd661f8a91abb3f36                                       cc02fd9bbffc41066b6df9abcecad66685501fd9ad8f36681e32f117
9399       18135 7a73546e06e223721acbb90c3d303b     f72a5ad9395b088b3e8c0                       1812XcVMastzAdMpAnP7HhMop4F3R3z9Sc    1bb7569d74b4c9dafa
                                                                                                                                      047cbc7da5e7005ec5fc6b5b63f6508df89ab9a25740fbbc0789a62
                 81dacab8e7d9a96bd95210137e41e794f1 000000004a8ed85e351103d89146c71e7dcfd63cce                                        e24fc4705e243dd322b8bb1f32c41d359a5e46a0ae47a54c4c40814
9400       18139 524157ab7b919e6a7ba4e633441d8d     3b5e7d296ab97643518a52                     13m5WwLEfTBzE72vLQBBBFFJLXxRpLkjj1     b6b0a26527e27114fa39
                                                                                                                                      04f336a0c57934174b04e1d7315b18ed0a5472ade63382f96c1b27
                 805c07aee684ef7235a19505b9590135d8 00000000060eeffa27e4edd99cfb17ee9d8b8b2cbf9                                       c3695428f2b1027d1f20615fb946eee5d332621ebe672f7c5e0776e
9401       18146 6562820c81ffd52f77d73663cd5cf6     cddfbb4a80f9bbc9e375f                       14nHUsfAoH9cu1mX5PCDx4xyAsadDYjYrE    8fa45924531ca78a0694b
                                                                                                                                      04581cb599a4d4853848848f6b57e06d852f93e15b2ee5fa288990
                 12b4948a52b21511aebe819213ed36d19 000000005bf65c3f7e0601db0b60d6a4a36aaf61d9                                         757e02bd7ff90c628ff88e50879de84819cb211eb6c386a9c46c41fd
9402       18147 a673d27a6d3a8566a689d4c8a835525   177bb30cae64f6731eabfd                     1Pfev8gaD9McLSZPExLGroiDEA2gUF1fdk      9bc0a9f3c20d4cce48ac
                                                                                                                                      04474c34b73ce25d442fbab538416f221cf5050475d46cc05f989be
                 426d7a27fc299f8ab47c49b79d3aa6b7d9 0000000062ef11fa4b23783606fa7b9d7484671732                                        d8d2265c87f1d4c76f1d61f852ed1406131c9413b52685c592cfea4
9403       18148 8c499ab46484ec0e3eb15e12b7a9ea     a1dc75bb4fda64b4a4dbc7                     1D8pAcnBq9fSkpCSxHyz7B96bJfJ2D8Jpc     b4203265faf50dbdc02a
                                                                                                                                      04b9410ef1a7efc82b40560a3ed5b7c2add4ce05e85a42886ca3aa3
                 646fd031355c216ec2c6c2c85b5bb1457c2 00000000713e91c4397df6c25f21df1f8bcf661923a                                      ffe5dc5865c2f7a03dacf5a1765ba419ff122f54daa1abb262fe097f9
9404       18149 def9011689fa2cd020de4685ffee6       8894929bb8f0be32cf297                       145goizQtPDFEfJYTktouAzvMdeYeoo8u1   6b3c42b66216508950
                                                                                                                                      042c9c6665f5e6035125492dee58e99ad302e8469f378da4cdeb88
                 3fc948c4d704569e1b52058808955134b2 000000000ea857b15c2b9607942ef58e9aeb0f8f44                                        3ff04eacb3a8ac46962a0bfc9a66a75932d1b2e8221813aa559c4bc
9405       18150 a753651b89d64110e747b9080ff2e2     5bd1439eaf1e5926fb5300                     19v6BbEWFdvVNbCzNp73vMmXmrQP9krnjc     59a1bf72ced6d2e60862c
                                                                                                                                      0407d7ab9a223c7459bc476d139eb6ccd57b4fe0277e395b221e78
                 9b1c90721b171bd09e8729bf3d3a20619b 0000000072d6ba8dc4e2f6a0c43e175bf926d325e2                                        9f8ded211b6003c22928744b42193ac222b8307576de0cc1255059f
9406       18151 40566b714eeb060ad59506737c4b69     ec777df8ec2343a924af2b                     18yTJwHA8vCKr5v9C1ZsfR9Pp4ZjxJ3nfd     7fc544ca99880821963c6
                                                                                                                                      041d1ba59b61a4194cd4363bf1a44e8d95a12c067ac9c046037230
                 f2eee241f2dc2d0035ca52fbffd4be72cd2 00000000886e7d7a808764b608760044c459359fd1                                       34e2ed7d9b4e525a11e7216aecb4121cc3524c4f4b42118fe54246a
9407       18157 05fb5342d781fcda104739b7470a5       395e3cddf43fab632eec85                     1oWY66owv38o9mrL3MKGiAERtRJQRWttj     2089dbca91a42ea9d17e3
                                                                                                                                      04de1fd5be6f9808cb8603d86effe162240fdadc85435f070469c0e1
                 b829ff8155ee197cae4f44541c3713a276e 000000003a3e03f9676880f7d6d0b23720fd579d36                                       f66db629798d791261db4ddf653d9e9d64f06ee9c63b5d9df817872
9408       18159 3d3faac2c1f841c2b02cfd48c9189       99894aeb506dc51ad4432c                     139TYDPxzwczQVhTfTJAt6kMBEQfxKhiTw    45187d65d5b8668bba0
                                                                                                                                      04faf5180e56f4120ba86fe58d47b5606a8c958d74d39b060c958e3
                 8b59a8d78576b043f115942ae380758b1a 00000000d7ad0974e5b6cc0f8173fbca324bdb448c6                                       6cd8bc82db22dca561ebdb4d988bcd0b941dd239a9430dc6ac5acf1
9409       18161 f565b3e3962da8e38b7addd8f82f73     546aab1ad16272a1e8024                       1huxDiHw7dsYymXtJHNZiEZYqMJxHVL5R     961ef799d571bc0cd9ce
                                                                                                                                      04f6a003cb3f809a8870d708a85c73e5c408cdb7d8e123c6d3553ce
                 6aa215041097f7ad6eac2acc382aaa1997 00000000590128afba9aa8c82348fefe5fb24170f86                                       a7c642b6830f95392037db7b87d65edb6d1f66ea671d084010b3fe
9410       18162 af9c4442841b4fd2d264ce00265d48     ebf4acce212ed179bf68c                       17GKbcf1Gscc4QPbAJSq4YueJ1qwMeSnaE    37cc09d019c416eaf84f8
                                                                                                                                      04318253fbd972f063f85376d0b0311219811631e4a6fcdcde7ee6e
                 eef2cde282485aa13a08ae7caae9da377b 000000002fa6ca5a546b92dde0d0cbd1875bca2834                                        b3cc6e8fa6e544bb74b9837aa379915bd4699c5e455f1bd11c03e3a
9411       18166 cbb10ccc0b979931df5acc95f0e14a     6d554aa60e79d92e0e5354                     1M9qxZNWHVkG1DMHkqY2zfUviRAQ9ag1xS     e65267665f14f9e046a3
                                                                                                                                      048489faefe64f8e7723fa2201098550ab04e807f1942bf4fb978097
                 6f0ee5aaf03c605a39bced1f513c8cb72d1 00000000a0596cd78511b13936bc266b091168d66c                                       ffaed5f4146465567e0c30071897103437f49e81da7d76fbfeed82af
9412       18177 d88330c8cd1a8a474dd4bb3576a51       b053c04aff84728a68acd2                     1CVvbjAYz6QPqKRBpnDaFpKZoPNeHadVbT    352fc1b33f5e4a26d5
                                                                                                                                      040621e8db88212f7ec5c1200dbd619af15abdc57c564aa179b45db
                 122dbbdc58b3666adf0bc722a15ea23fb2 000000001ffb74089ad38e5ee673f2676ad4b091db                                        e335f930be843b36978e1dccdcb0cccc607d9442d361a36f05ba04c
9413       18178 6c2b89a9d4c83806fc0b79c1c1018e     6f673ba184c2322eb715ef                     1H7jCT47ZCpJh4jxe9bgRJfVrD8av9r34R     078f3910cebcc2f53c5b
                                                                                                                                      042f569052f415aa078911f7dfeebd2d4bed961106787628633f79f
                 1c94e12e8414ad6ac9dd9ce2b25d64faed 00000000c9985c8ac71811de98271a71a46e30681f                                        98ed43585d3ceac385300347e749113c4ccf763add2a48c753f2281
9414       18179 9f3bad22055e61ab4dc107300a53de     5095b2fb70657caee904cb                     1FpeYpiqoyyGnwqRDBQnmafuDHV4ncoJZi     4b3f8a93c3a374bf6c23
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 525 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                      04321355e9c807268df3550112500ec037f1dc6fe881a3fda26735d
                 68e96e395a344355d250ac4044dd09d55 000000006e2d7a3982be50c965a800e240cf934eb2                                         8d8ce9af630db93933101d78313ffce55619597a8df2a6e82037f06
9415       18180 94985f7e4f4161acf5f21e05bbb7b5e   0aeed51119bc9e358583ce                     14rujy6Dxd1JcGAFbxckopbRpq7rDh37on      e5a9cbcbd5a6e4efd27c
                                                                                                                                      043b2723c95002b57d71c96c917052f285d71a48b6101a4f394da1
                 40488a844c8cfe43f565fff6d7cb84f44629 00000000e161e34e81300d3d07155227befbc28c46                                      7597414b7bf6d8781637d55bff6d69978cb02880e8fa1f39d91fd4ca
9416       18181 7a6ba10f8c16b45a6ed5e0741a7f         bf859455ae0ab030f1b9e1                     197Qb1UWuURq72XttPhTFVkM5Axmt3SZbL   3c36e1246289816065f8
                                                                                                                                      0450fb459dc8b0da4448cb5cda47c179ee8840601398a6317e8c63
                 33725e1e2b1131bfb803559429fc2d4d85 00000000d1cf3aa1a0fa4fa48e9747e7c0eab061758                                       53e0be5ffe9191efb10028f72a05459f1e3dc1c9525140a952d7612
9417       18183 4026394e1fb406875d6a1fe526eedb     0943848e64fda1a32795b                       19DSPDj6zN9YFBYk1Gzgpq3cfafr5wWqYP    c067fbd2234783749f7fa
                                                                                                                                      04e663e2f45b841b044d4a0d370e05e1bf47600350dab593b2fed3
                 6bd162e375a9c9d537a388d0be49420ae 000000005908eda78677a67e8a8fd4edcc46d82b74                                         b4e2f20538ea7d435e3b5b78730bb2f9b0148eb5dec7e35b8def44
9418       18189 3088608816c52612ef7a0fed8ba9140   7eb208cf365175bce2c98f                     19vhhDS78KczMHA6Y6JdLBxLMLuspQFk34      1c0ebd30f6f5f625ff9dc0
                                                                                                                                      047aad05a176785044f3f3dfcf1485ebb33e86552516734b8d85660
                 227f85ee063f905aa1e63a29e65f4f790d7 0000000075fa88ec971d8ebade1539e6bd85abb51d                                       0fbe780ff882ff30294574adfd5e678aa451a18a601b250064606b3f
9419       18190 0d9cbe4fac48942e349206970dbc8       d20bc7a19f138c61097cde                     1KoegCWwwu9RPnS6yeLdwdY4QcK83Ac5GY    25b698fd82103676ddb
                                                                                                                                      04cd308c67e40c1dfbb83c49cc5a6f362795bff46f0e7a85245ba143
                 1a85331296364f0b8b930c6615ba57fa8a 0000000059bc79a69bcdcfba1753adc8d96814cc629                                       bce334a6f4818157650af117b6f11676a5ded46fd67da5b45803ff6
9420       18191 f7f7a6103044414691abd6fdd1d0a4     f55c1ab9daa229158deb7                       1472GGN3DnRVDx8QwY6zBSZ5qHZ6Zqptqr    1b4469e89f7b536f7d7
                                                                                                                                      04bf2a67b02a303ecec66d98170e7be32bf73780577550eb9977ad
                 3f22243710b57ee6be3a7b5a62d4e05840 0000000056a6f663e9428b17cbf856d2c2b8cb699d                                        ee945e7da5ec922b6c604a274a35e7c9506879f1395220ca256e50
9421       18192 3c9825e813b672a6b13923766e13db     8789ada637d38b43de6fce                     1KFQd4ofcf4Hsws5Cs6AaSuLMT562A1inH     a6f9a91e3461d7939de3f3
                                                                                                                                      04aa23adbc2c81b1eac1c23f20db1abd162e9761ede925a03fbed91
                 d461816f84864d64edb97fbe5c0e97b4db 000000001ca9591b589eb8a8a74a7a59baf7001bda                                        f05f12fa70f1ca3f9344d2a7ce9905555e3098be2e1d2aed402987b
9422       18194 3e280c8b5597e3790331cee008913d     e0ee9b5365b923ae127edd                     1AGSoRwkjbAHrNK7DaV3YHrM1pDx5GSc5P     76c49952295875bedea1
                                                                                                                                      041e37e7e4ef5c69b7c67a671ec81b5f918a59a203fa167c7af59ae
                 6a8b7ec4252e2a5d429f9431cd89d46f9a 000000002148fd40032e98a6ce704dcff11813e0125                                       02b22ff90302001a50c87c4a818fbb95afefe78a206cce16ec61a6ed
9423       18195 d9b78926deb5388ca59165539e13ef     c1243653c14195c2bc128                       12BaPbWE9bY2hjMXoget5kcDP7fPBtdfxm    3f8db374614023d75f6
                                                                                                                                      0425de854a1b8c50a5cf5c47fe96be9e2e818cbae68929e6af6b157
                 f2d87d3f4070ae51d93ca5760dfc1f384bd 000000003c8e7d3467fed79de75be33d05b69586ac                                       63f8a5d475b209ecfc4592bfccfbf4a8eb1fbfe42a9bb0e7c13d1773
9424       18196 d8efa2cd61e315be920cac0b53b9c       3fee500687bc976ec21c6f                     1D4f5YtNWfpbsKnDWWPNxRNMhpXwJcK4qK    27586593f365711234c
                                                                                                                                      04eefccac0d305af2828787df706655855b71277e2a88bd83bbba13
                 6fe516ed79bf4751e091774ebe6a2cb801 00000000ee946a545d52b413a2e4a58dab2327e86                                         f4dda77fccff8f2c673ceae47626412e9f06929e74b86895b7b49c5f
9425       18199 f532adf4be5fa2b026f8627d9b8bc4     24088c0099aa56ab9a11490                   1HHcqzNkY1dK3WJD1PehHrrDtHVmREKDuA      503e169ca0ec80efe55
                                                                                                                                      04afe70dfd255b5240747ee3e8dab1fd2a10b10b88f8eba936616c9
                 c2e16d78020f044796aaf8a90a6d3c5ccf8 00000000df25e07f54801c07669a5a760168a99356                                       a7b4384ae5a017af13f601b1879a551441c60c97f1a109e80ba84e5
9426       18200 e5f8ec6f08c89ed3b39161c286846       1b0d6b99bb8408f330aefc                     18GzG5khyjusHDFwbEiZ67N6NdcXunJpuV    b61106a1189b076e1e77
                                                                                                                                      0473c3a9ce2d877ec0a75d94f1d9ae8527747b4fec5c387614d113f
                 af5ed240c0825d8e5f6256b0fd744dde68 00000000e03ce5e1f6073c739fe9ec4aa1131a9014                                        afb26310123f7a23144c5638d2345b9cf3a5db23c1d989544aec2ad
9427       18204 adc625eae2126a8ca4b9b4a0a3d5ca     bc8e2af4e1e4881e66f20f                     1K2rT7XaTpVgYktmnSDKn8SctT2pwnSnYB     62d220bccd8bf04bc79e
                                                                                                                                      04baa1013dee98ba6d3604751d72c91f1489480b12ca3c5552930a
                 653bded3b9d4e481c235ef9d3597213ff7f 00000000d0800b8a2f4a7b20021ecc2d65054fb61b                                       22b781a96b42ab0bd3152b0fea56ec2390d8026e79c025e676fecb
9428       18205 5627febd827e9a18f4e3dfc652e07       62f450f96392aa08e28ba5                     1PgYkWCKc6DkcPJvXkZtfz2hV3KtVgFjcL    adb7041366615d680bfadf
                                                                                                                                      04b0da5d41e64198f9bdd1349a8a0eebb13d8845153f28a7f1e750
                 835e594bb895ee31e6dd468c586d7d1e1 00000000a804fcc0eb2d08f9c9290eaccaad0c139e0                                        998e4d4ea6798fac32dd2dde7fb9060306c91eb38ea7ded3046526
9429       18206 b1caceaa7aaa30039601a675c5c5cce   db02e57b3d01d42a48497                       1GP2pHXVamXHG8cP2yJbpv1rLsahER9LTJ     16cb4fc546c095fc1c77aa
                                                                                                                                      042b13be24c1098a274eb85a9dc5d7d5f17ccd5e98e7a1cbf4d45fa
                 d29762801afccb8243af9a4f7d5a8f74589 00000000a599966b5fbc0fcc8fc479931eec8de61d3                                      5e54dfe597d69cebbd7b04bc6572029083492be623c983c598a0bf0
9430       18209 a12b0e2bfc4c4cd08a9c7afc7198a       422f2db1d77794b00cc7b                       1JQChafhhGVzJF3JAmY4QkaBrzpFgv43g4   3919ebb38f6abfe029a8
                                                                                                                                      04d49717731b65075b592e2e216679b3289f6741d691f605bd6c56
                 5a19791554bcbd5e1d33c2453e27c12a4c 00000000495cd66cf62715913a3c34add81a6f9303                                        9eb84af7ba056767dc6de9254c2789df0857f98f1ae58ad9d7b98f1
9431       18210 e161c6d9c4fc6015abd760182b5c2f     eee7e2af5ed785d501aeb2                     12QpgitP3kAQyNXAJG1KGV5LLinz2rwovs     5e21bea1344f3f1f2ab5e
                                                                                                                                      0490abbb6708ec64de8339068ee4eb4e0fe88956b83bc24212effe6
                 6e837c02b17d7424353d9504172b817ec9 000000004c872faab6b4cf2e8ac0313b667344e148                                        cbc7d3c6a53c166edbf72976e528ae4bb11f0c5fa2a2c2fcc0d73946
9432       18214 69bc749b93b28f53ce92a951e03df3     d92b98e66a601a178ec36e                     1Q4Z7U5vqs8j5YchFvUdhH3zgQG5ESvM45     ea8fbcb7109e2bdf815
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 526 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04a1836cd3e302869940b1f6d2a467161f0eb1a08f487e2d87bf34b
                 c700f125f577879182c9dc36853af1f2464 00000000a04d2865f026fe0f9615a2c038df5a0a01d                                      c86ed4d926c032104eb6f4ec57adf790a5212fa979b44c1b45e1dbf
9433       18216 204266fb4f085f13602db94a5bbb5       7e53603970e4cee9e97b0                       1MJNrTwuiSi8sYqLPgkawWgS3stsui2vUx   6d3c926aa58b6dc74bdd
                                                                                                                                      04ce251207bc1b908bcfb8f867b70b5f43b5dce21b4c6f40a512fd57
                 71676cede6266e8988e94a73fe0bc2b156 00000000d9dbc0d0dcf0ca9518f60c69df47733fa7f2                                      c8da77a171650e134122a8d0a86ee03406158ec783024f40c458f9
9434       18222 017fbf34c13b5c13c91ab886db9084     a14a10ce08348a5de170                         1QEsduMksc5QBeN6LPZrwWFbCMw4QsJKGY   9428de8033af1c1b2040
                                                                                                                                      04c2694e6904dfab8657f7211ba3ea18340e303043cc4f76f3bcc6ca
                 0cc0f9a9c380d706588cdaf9e584f099f59 0000000018b8aecd144c29c127c72ba70c297f9e3b                                       b66bc79f10a1539ab4681de3b10399acbecd97c6d1d7e8cae662cf3
9435       18225 af9157c603596dc1b965e7146f695       e39fefaee44502b1733e40                     1Q6Vvr8rjjLySwNNHu6bkuHieszs2zPffh    4434c6cc666a861668c
                                                                                                                                      04b23d4afde5af20f8592fe6782c6b63c6acfa2072e9c7e229d87cb3
                 17e4bf7abd65368f510a46c8ada9a43495 00000000ca6e79751566c6569ff4d78fbdc0d1bbbef                                       4c29bfc40392be821a46f19cfd27a10c013a6e8373157b285c7ace4
9436       18229 5c5ba941c34a1b4829acab8fa01c39     b30166844311cb7dd5a3d                       18xUY2c4wHJzJu594sgc5eTDkgnZnTbiyU    1a007514fec222d724a
                                                                                                                                      044337397a9561aad0a579e8a875501ced4b742dbfe0385ab66287
                 8d88d94f1d458293a148f8037f45bf1a2dc 00000000f620ec459d0cd0edcac536875ddbb02945                                       95b44952c2686ecb317f01c74f383cc339eaf52d842636f3209fe464
9437       18231 14d9626c81c166e81c095ce32bad1       48916dd77b7701bb95c01a                     14MMZ7TJDSAT29DkSpTaPMoAkLfVVBV1j5    d6547f65761b2c9542dc
                                                                                                                                      04ea63bc6bb38ffc523752d673f862ede22df90a403e6e7c9b4da9fc
                 40f53b5891ea6b6a8f06f89bac0236c5546 00000000a01fab44cb0120ce1f4ae0348ddc77411b                                       dedacba50ddc9b3b1e215a91660ed12a034fc6ac6e1a7fc3a36d91d
9438       18233 3988965be854a94cde40b83f61f16       25d407453460d58d313094                     1QEpPWNLgx5595QX3cdA5TTD2MofzJb7J9    eaab38b0b188ed3b3b6
                                                                                                                                      049cc147ac00277a0df52ed5bf3a0587a8f7f56ea435d73254d3e90
                 d0c9a883118cbe82a229796a4f99938fc6 00000000d170199bacd9616a6ea000ed44ec4a30f6                                        5c99ba904bdc12500297afa0439dea444f53e18f948eb344f26c028
9439       18234 edd09de2193012db07d8e85e6b1b23     51d1c696f85550ce388db9                     1MWY7gzqUqDang2CbUc35yn2ykLN2MqB61     9f679d436d5182249e6d
                                                                                                                                      04a72584b37543bb29f39b4f4fb30f690148c10e29ef3d6755525aa
                 5a6bff26d1ba6d4169f8a31e638a07f9bc7 00000000fb2039de6843e671cd2f8ca2470d85388a                                       5df781d4b2ed480367f43d14d27bb26840cc9aab76286c9af66482c
9440       18236 b16a18c19abd6f7f78874f7a16a92       679f66ae114a2b7443d604                     1LLfmnTmmc7r8KQSWpvWz1JivqeLUpJaFU    7641ad12bde38feb2e1f
                                                                                                                                      040267bf1fab5aaeb84140219010964a6ccb1e5b45b337fb55fafe7
                 57860ce8634bc23f0f45a85054e2a27714 0000000017834e88f000cefa84b38d874a337b6677                                        ec45b019e0217ca3142ef9926bec2894e231209b692e3ffe6383bca
9441       18239 04c5521276697b82d66f54aa0a15e1     e97a77d747b13a4a8523c7                     1BvZbUmpmQnbSmvbd5pKeFi1GEQndZXBfC     701036d2c3a9270f4c1e
                                                                                                                                      044647c79a453c20e607747fc6a7d1da327ebe9ee3769611b7e0fb
                 70e08949622365bceefd38fdd5325107ab 00000000b143307d8e567b2b37de695576a90664e                                         ad60eda311a279db7a345b12b72f63ea319b411d79e728fb4d78e2
9442       18241 422f05eda37c2796442d0c58b2d7bf     4ca7e23b8a7b1bfb5b60cd2                   1PAaeDrYeijJyd4FTMimXie7uj1LJifkBn      10f2deadac62064b4c3823
                                                                                                                                      048e23e22feaf259243d9a8cf9cf0d22a95ff086714eafd4db0f816c
                 9ebf7ce8eb3936e1bba88d37c0306818eb 00000000a3bbf321daf3614b337db0c0b527311074                                        efedd1cf8c0c2722e5d9fdeab553b7c637f2619505eb0a29b714e53
9443       18243 e68f0b2326b22e2e7649a43b33fea8     63b3390fa45246758570a2                     1odgmNibF3o5oagLg9h9zxZEy6yWTsheu      04e5d5f8473845c934f
                                                                                                                                      047e6f6c1e96185d4c90dc3a5ba3d0528792e23323c8f3a82e4c6ea
                 a5d12085c1f35e24ca92404a8460bf4e62 0000000044aeacb7bab59294c6a4b3c16abe43ab9c                                        279814720e2a8657ea28f401470494ed0803fe82d922aa4501c141
9444       18245 eaa0ba8770295420e5cc6e3ce0d76a     e4889e01566bbffcb66f78                     1JWHhyQryhzewzFvPsdpZtT5DDsMtk3D7x     eb0ce41e1e66496548d9a
                                                                                                                                      04602f2714a500977f21b37c7f3ce974f7020fd016d67da46b66d10
                 f12ccd6f801940e387f309cd4563c6d2cce 000000008471d41653416359d65ecff5dc31cf79808                                      8c40af6c7b86867e475c7b75dc9de281b01a82ce9c961c7b5bcb93c
9445       18246 03a57f1cb78b45cc9330b0aecf6d3       64d105c07051f9c81e183                       1ws7JcYeRvJcX3tmPs4c3Jeo6hpe87VGj    0b484ca63136ca559210
                                                                                                                                      043bc58ed9bc62f863e96294eb53a9bb494ffe97774ca5b673b846b
                 b1928266e4891fd5b3c1a338707126bf63 000000000b6b162e96f9ecb914bd76fe18d16c31d1                                        c00bc3b5719f5864622ca3612e76c88b39a4407f88ccb0171ea3392
9446       18247 6e405f4817735ab6d879c787effe16     019553a4d51fefa4e01559                     1YfokFrZM5GgxEz84frvf8g4GWnei5HJ5      62a170810e381f0a6bb3
                                                                                                                                      045661bbf9632ba1a1a90e49ed0c6f0c1347f3e16426647c4ca1770
                 1d306525ed991100a789f42c2522ff6641 00000000df87b6bf7748f928ec27f74ef32bf4154cac                                      d54a0bfbd992f74871fc2b6890420ec67a11bc5a7c55a1f200148ae
9447       18248 3b6ce6a366ca993914eca3774252f2     d041131a0ed1185617e4                         1KB8Qt7hfM2fJpXaRYbY1hgySk5LF9KkQe   20f5dd40bd684d04eaa3
                                                                                                                                      040c7c6a097fe4a999dbdfdf6a0e82cfb29a6f3c0cc1d8d2bd50c283
                 34c9f388f1b809e19c2c84a560f8d4d2519 00000000a0ba4d48dd7f07e0fb700ee7f25de5e0afb                                      18d043452d6aa65702b0e30da9bf9ccc8bebb70f9ce5c746a967993
9448       18251 21e662abe1880864b109657524603       10ca30a5d7fe496036377                       12Y9BoJmGrzTt8K4sD8JTFFXnCh9fHyTFz   a98b40b3a065c52afe1
                                                                                                                                      0401ea291467032cebfb8e8741d7c7ddd56cd15c0337ba67f68790a
                 ba191fb9a843c4c6a697638e27b87267e7 00000000f33dc984dba37adeee81f6c1361cfa77f31                                       b88bcb258e3621b6cc381225d46f25edcfeaf45949a22f41bbc869d
9449       18265 68a4eb64fc60e4093dd1dcf187d6c6     b73fd9230eda915dda4d9                       13d4DRvYU2ym7kti9MjXV5WH1hAfd41KDX    9b5a6a781ce2e0837cb7
                                                                                                                                      0424e827f804953153a8660150397ba29626bb0a3c70c69d1ccb50
                 8e491acc88efd2f2dce72edaa96ad3f4304 00000000d8d97ee9ba68a05bd27ea5a8222fbacb52                                       0da607d3aa5468616780966df75a813082ce16e0677b912087e6a1
9450       18266 4ad7f6eb3acb138f2482eb1a65aa2       b3ad4d09c7a0cdef82cc17                     186HsCzGaN3KJ8cEBbP9gRPEtwGGdPwJzV    699fd1cacf76f282a8af38
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 527 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04c9f2524431ca86e953d5f55791ecdd0b800fdc64d9747e7c91b4c
                 2de59e84a08bef4e054164a529ea06e160 00000000940149e87a52d250e9828034331b427e2                                         d23a9be0dc38513c59864ade83f9c72ff58027b187754f5398779ab
9451       18267 27a838c9d6390aebf0034ae45383fa     8fe456facc1e78c2689f13d                   15CdeNEa8wrep56n4fJ8sY513k6PmnvFd3      a95ff08218ec7256aa70
                                                                                                                                      04b355e443cf405a6b26c53ac76b68b165ab097e6ff3c2f85f2f87c8
                 7dcf16da4d2f27c3971694fdde2aaca594b 0000000017f7a51028f241d715ffe36ade6510ba61f                                      be2df85bbac0aeeaaed6206d388e76154f11752fc2155de1ed186ec
9452       18268 57197016c55e3013167f25496acb1       2a0771714ff662dac1261                       1EvhL3VJoUDBGRnk3Jvd88kopy1k9qrvgk   320fa0a864cc2438986
                                                                                                                                      040aa65703d8464b7985f2bcad6c10d027db463a6781151668eb64
                 27905526751ded060c9e2700aaf257a925 0000000078fe1d040737346649a33668751443056b                                        b0c0f1ab71396a3b52dc13f6f8f01706364100cd97362bf517870d7
9453       18271 039d27dbdd380496f4f4050c6ac20a     eca5053727ff62874ae59c                     1DGsCqZz1WAdk2KnJWz6LhQDnDVyNxRU7H     7254cd5773d4c913fb1f5
                                                                                                                                      0499da7b6e30ee09cc03ddfd324cb7a2dd756bd00f12424242206cd
                 b2fca676b6e1bb8e284e6c4799510fb878 00000000c9dc7d626f6fc9a78d96081884c4e1eb8fd                                       1c4817a416c69b88026d6f840c4c757b9ddd8ab30cc41d9e8f971c8
9454       18272 7d5dacc071eb1599e5c2b9b69586b1     df2a6d5a5fc27fa3ec182                       12ESubKermESon84UcCCyFtR775PxBxNFh    614643dced7af525b3c2
                                                                                                                                      04305d42c863d64917cd626a71dc9cb3c33d60a565ac2d81cbfb4f9
                 789bd5b9048cf91b838468c793db784327 00000000f07f959941494167f478bd54ae7d6f8ea31                                       f13f333f017c32de0112a71afa924575e2936e2c21f53dd8accc1639
9455       18274 740ab4481edeba8009c70e8e1c3409     c13e0d2b63c1a01d58c6e                       19J4Xz6ZiULewwVL7g27czCWeq4oar4ESz    c939abb6653b6c46b3d
                                                                                                                                      04bb9bee3393f3aef839f0a2083094a4f82c11bf41791c1abed7bdf3
                 35d21794cda27923de43d9ab56c8cad786 00000000903e3042f76f14d1b8aef57376c84aacec3                                       91a8666b76fc68440c6bb2e379c1071fd26e9ba94dcdb53a34cc02f
9456       18275 c36702b5f3f5f37c3dbcff6cf5004b     0a009591c676e439fc98b                       1CpMFjBnubetXrFMxPYuvVnHMyMttaJWjv    6c2ae3efcbcf35ca076
                                                                                                                                      04cf2715b0f5944cc85a24a3ce19390122cbcdcdddac16f93287dd34
                 3126db07e67daeedeab11df801b9f8707b 00000000bae7098e87e7307a953a56637d1014a84                                         e50350ff1ecdc0e6b2da9ccebf4dbade348481654cb2f2c276ed0f3f
9457       18277 14d10747b330475dd030b97d748108     8ae580deb16d6b427c0b585                   1GkX2DLzQvT3WDJ2H6e8qmMmS7svSZp3Cm      e30e39bae47007c1f9
                                                                                                                                      046affd19cdf7e6023aaaf55d5600348fa39fa032c3ab7b8ee0f9543
                 3bf64fb5853cdd603dbec7caf9bedbca1d3 00000000f988cd9b956d5fb75ec02e8dbc5d983c2f7                                      63d21065875d03a74e79c7a9bca7ac586ec7e8d3d02b49622f02c2
9458       18281 d92b5b7da70f1aea08aaf4b6ea73c       307c299608ac58eb5b845                       1B8wkNoGdaHnKRw5CPa9PbxJU91jyoFQBG   125177f9e28f1cd16ce1
                                                                                                                                      0464ecb888e32188d089cbcf68a93b4139ff41ed55e7deec21c09a4
                 f56599843cd5f7938951a91863a77e83f8 00000000580afc880c5d6db90c71027ee5e9a3a907                                        876f03a7e76a45091c6a55041eb4d597579ed0e12bf9090a47c198
9459       18282 09cbe20d4601b5bff5ce6be9768f1c     93bc8620df7f77633f6211                     14spi4DHkqA2xhomzv36GJykPwdMVEJ3BL     3d195ac2a7958cd05736f
                                                                                                                                      048017c131185c7a2a7f8541a6a7a34f28ec5daa5f4fa05ab9b6003
                 babdcb85b92e09242a8aed647d25c586f4 000000005d2ca00bd88d2f76b5ce5e0c8d2222e84d                                        d93376fb100e23147af96ab370b0b8922dc8d223ac3363335404cd
9460       18284 e165ded9fa780e1d14b7d072d85327     d845cadb5e606e0cdb3446                     13wmG1scfRiaWmTsYHdVzdZXYkk3AbSG9S     2293a135e3e044e84bf5b
                                                                                                                                      04a01a07b6dccd7310738e8082b5df37566cbcb4c7d42689a7a2e9
                 f90bfd162075a153517ad16179cc33f76bc 000000001eccb88a3ae61878c6e483340f6c0d77d7                                       e783b9c3c2859b40e6175542eab8ab631e53c9e6bd878b80f3c4daf
9461       18286 3c359c6e8cdd2fe24720a884b7cb2       1789edd007d588ea7850a7                     1LdXhPBVoLsRkQaS2k1P9bNL32pGZk1x9S    e2251e7129ff0043f2356
                                                                                                                                      046972fb8f9108fabbb5368828010e54a1b84be3400b64f6b394239
                 66a1c81db7e35f57c958fcd857cc5e1ef02 0000000033007ec61f4cca4b957e058808b7cd9299                                       6f0c32380e5e1aef75a979dc0417e0cee45299837c202a09e4e3686
9462       18289 3bf263d4bd70f0fb60ee4a64bae4f       86e6ea7782749a25f9f497                     1JmWsGupNyF15FzSC5hkA3nyD3JxdeFmYD    8bc35f7654973c8b2294
                                                                                                                                      04df915e5533f59345be55fc0b4b863ff6fb2481ba03aeda70f0003b
                 a891868fb0065a24ecf25d3066eeabab49 00000000b77331edcecd2f0168f3ffebe8fb396e369                                       43d4e157fc9202af8aa154fa27458cfca957bcf5ae567fca4e9e279cf
9463       18294 a91c5bbe7cd91ed5eb6d06b3297bb5     d9c51a704807c764d2124                       1PYRfFA7dJq1fexg551SyYmbU2Q4rgRPcH    d87fb6e3ea1229138
                                                                                                                                      049c8274773deb91d5ce5d527bf59c6b15d53323387e4e7436285a
                 b591840641ace050d7b33ac57d38d77652 00000000ea1d987ba088681d9411695eb8b34cdb4                                         e79188dd28066e82ea377874197d76673c772cd741e97b34a64e0b
9464       18295 d14a63dc70fd60c0af8ccb84163610     b4b845893a2d5dbb43afcc0                   178iB2sQNcjH2GrYNqT6eUjVjutGaWXwid      582627c19c1fe1918ea288
                                                                                                                                      04143c6dcf194d71b6fd324ea0b27145dc00cf0045e920d3ce35aa9
                 6b9cdf15d0983dac264fe7f75ccc64c119c 00000000fc65d1259d7e19b4e2cae3f67a91a24325                                       5974e75eccaa24071a846bacc6c1f275d0676ec0ac334d860268d2b
9465       18299 bfc7f6ba1a86b0e315f178f20f72a       236863d9edca9f7f4a3f44                     1KzYf9JFSjBZ6qLWtkNGSJUAkhHFZMpazS    cbb0165614c23aff0cd6
                                                                                                                                      04c869a0b1404aab6ef9a5dc6925d29607efe3de13ae86ce7874e3
                 d84d6a9863431792043bb3997a3488d40 00000000e30a0825e6dca65a254addbc3690f676a2                                         4d5ce7ef905b0b06bf7a9ec6f4af41f4743d863e12fde1be88bef9c1
9466       18301 dbebfa860b99770e64c2d5d21ee424d   6147034b727b73e870ed5f                     1G1erWP7hBq2MrU7a8hnEMFhNeRcSG3tCo      574ce2f4373c5dc29ef2
                                                                                                                                      0477de2398d19abe8559cb532d7574f5175cfafdc7709b129d57471
                 5404308691828e8c4bab9c5f4e285a0672 0000000072c552de40703539f1ad3f02b270235586                                        0352ce806defa8d98f845a243d12402ad0d04dd7827c0078661e94
9467       18303 e575e996e61f024b5288c62c46491d     f7848b1af6b66c7fed9858                     1Jg2vw6xfvozhXHi8cFm85XtaXGuctTN8v     86eb1ba79ff0ebfc4ff8d
                                                                                                                                      046333b0f9d8f2e4745001aaa74f4db74be7589a86bf786d0150b57
                 8501d69c48b7ac2b9e81482bac1de5bb2b 00000000b3642ea00e2fc09fe927511829f9ce200a7                                       6742e79044900ce299d1450d9da89fc5a0bf17cba8bc9ae15a63b1c
9468       18305 6e83bba5d462421e84264dcb66689c     8de8e4a0c4ba030445512                       1KPDNLkJFwhS9J2AFg9LBL25d82ssks1yp    cd8dc1ba8283de9d6f19
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 528 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      049682a391a2dcef0772c000fae2fd8754175110111c931730bf7e7
                 f0a88866263bf517fcd885b7cb85daa9343 000000005d22ab1c7770f270069ebd76811dcf2353                                       a8bb6c3c81113706aea94020141c997274ce421897b5ecd09fd2bb
9469       18306 05cf6a232cfaed4ced307f4324110       aac12f72e80c358e3dc97b                     1PGAH64retLvzEM3CSwdUYNk3gdTCj1Zom    4a3a3ec237ae58f477303
                                                                                                                                      0412e390309e2827b6c0745db252580e13ac78e880463441286077
                 e5d0fadac45af0b03d2567d58142c2700e 000000007b11f50a83869082806116cb6a3459db48                                        1c0170daea1311c8de14348c43cb31323bf0fb830167e4f8246c3f2
9470       18308 9aa48e6b90cc3134d9cfef6476c6e5     87c1397421a2233497367b                     1EgwxU6Js4e6Y3mkdJb3nKcZzL9APZJdsb     d56ea8c0405175b2899d7
                                                                                                                                      044de77a16439e157d18944d8315bb261178a39f50e88308df1deb
                 8cd0e54367569353bb78e7892ae7a3795 000000001a2c594cefe2d5fdfcbae2e6d54718f1d70                                        9067e9bd46ef1d3e1fe6887eefd4dc3c286a8d4c0923fa54053ac5af
9471       18312 19c804fbdc107405d9d81e123982d35   4e578bd97303ab683398e                       1FkvEdKCRtZ73W5nq6JcraW9rHQ9GKZJkS     00288706ed849738d1fa
                                                                                                                                      04c35cc5ff8b1514f6637db1f9f0c22a459cfccb12788050100993bb
                 1f517ba872e384f7dfbdb3c775f96784e5e 00000000356c77e0eeb1ca77f30150ae6239ac2cd1                                       3de9ab4d27bbb6d9978e41ab9aa7de3ae1ba2f3e9641a896635c6c
9472       18313 b221e6def0406ff62e413b6108e08       b8f9acebc0a8a9ffbef526                     1NGZu8ZZ3oCREimSMdV4n9a65h5rGFuNpq    a59114506306c32ca34b
                                                                                                                                      04d0125c7915fc2f4fa4c6787e29ddf975bf4dfffd16088cba6fd4f73
                 df724808faf4470e9903269b04d54bf2a95 000000005755f1e5635adbc3db6f0c01262024988e                                       0912dc042f9b58053e4107ac6e2cafb4f1d93bb3497370c8a622809
9473       18314 3349245ae21a752b9f7804634f3ef       e5a11726cb17d9c669d94d                     1MjuuLc8MMzYn8vpWMZCXX2H91bgDvg3fY    5830714060b39c0f1b
                                                                                                                                      04191625b8d768886bbb5eb8a469bd80290eaf36bf1c4a56e9ae46
                 8d368b2628510edb6d3b52df1999ab66f6 0000000026fdd7065391a0f800a3af439b0074ca0a                                        8a4606cb144b12bc8841ba8a4c0cc4117bf568989d50fb51d88e90b
9474       18315 7dd932387aef33bc16e06be72fb58b     8c0e611631941d309b99e7                     1KfnDNAy864aav9SKx7YewSxQmmHV7iSCu     2b22c424bfd4d79a50616
                                                                                                                                      04ddaed78d461fbad8edf5c08ff56e3711126f62f84838ac903e5735
                 1f9fa7ce45f382e7dcf3998820e05c6f5cc6 000000000842d4eea95d1a7b3d9d6443d81beed52                                       011f7995aee91f6d33b3de77645d32fc314bdbe85a1e6575b3a9e9
9475       18317 32011b4367cef9b64255d1777bd7         2ee5699f51d7ddda2de171b                   1HY4acjdwnhiFx1EtzzytXgSrD9rCLFFPa    7d1f4671f68fa8a6bef5
                                                                                                                                      04c5e7659ff3b00241ff179b1601a9367d7a6733f61f919779af9260
                 4880cd4e492629a1bf713552a3c037897f 00000000150a3788e0b934db53d2bd55d31c768ab                                         19029def5b78339b3f0a7c961a452622359b1a9d82d7ee57d053fff
9476       18318 558f86536193a3301eaa02629aff37     8919305feea15134757bc3b                   15byiBpBv9RGsAaXPbiawXSLat6c7ZNs4a      4d5026ab9f2ab1a72f7
                                                                                                                                      04c71c6f18b9d6310f598a417dbc9e09415f2c3929328c8ce5d0249
                 0de84d0e76a5ccab3de2d2cce6afdc6f6ac 0000000000121c6983323c4a1434965cddd228ec2d                                       bcfda549b27d35a9048842d9be2d591906cea3ad44d13575b9d6d0
9477       18319 2b9fad897fa5c07fe4b279fba299d       1b6c79e9305e3624934b23                     1P6n8pKU4Hscz5Fc6UbXmaZP2DTvqBKbbN    a1f30bee6b0070a51e6a0
                                                                                                                                      040153ac982eeb926ca3780250b3db67a39211f9ea8894f1b75068
                 7086cb8aeaf1b198b29ed5baa72df9e76d 0000000093ffeb012779ec034133dddcd24efe396a3                                       5686fdac48ec7686e8cbd145f2935dbe9ebc8b4a320716415e669a8
9478       18320 3a34a5173ebf36656b89a5bc37b882     5de9ee9a0abadb9993e20                       1BmUx5Ce2p5fBMBs6CDjamw2EmL48MvUwh    cf320635f4c8cc96faa7d
                                                                                                                                      049e280b4ef2f353489694ef912debe63e729203375f5a58507fcc7
                 fa4c8e892eb54ca474d5852c70e9a6f653 00000000302374491b785836f2c3c91a914a82c3cd                                        2e835c63f6dfef86d6259ebcd0060b7e9ed1f97948bf142cff320715
9479       18322 47dadc9602350626899e048fc56c3a     945eaa6651b2832cd48ede                     1GsvppSfcF7fKbDpXoJUjwX6Atvaxkt46L     5a6daa5ad6a67a6ba05
                                                                                                                                      04e7b8509a95d94120013c8c8a9c9e677791eb5faf6ef919aa1f03f
                 d3491bd926acd7b2765babaef58503ad77 0000000048319bd0e4e3ffdadd5e7329e64d966a74                                        7731015f5419de3f7bfeba493d62e0b1a5a98f1a03cb125f291f8f00
9480       18323 1a20e6b986d549fca8f4220da77d0d     c88a71cfc2274186ad86c2                     1Rhm5K5FT8XpHqD7ywySgrSxyx8KHni2r      8019997fedded919eea
                                                                                                                                      047656402bac8cf770c912e43583844d121aca20e7be103e01cd92
                 8c75bf5480939d55abbd80d57f40a01bdc 0000000024d9e046afae590184d363a851804e9d1b                                        3ed31504ec4e47ec097750940b0f466e0271fe8c040e581f90706b3
9481       18325 963bf1b107925012c7bf7e9b91564a     32744c4db118130f4a7f0b                     1Q8SSKT3i2uUbYd9EWnKC7jUJ4aMLjRy9f     eba74e0042c2f8cf23e0d
                                                                                                                                      04d003ef5fad45fc7d32c8fabb8cb6132bf8a50fd0c5db87e2eacab0
                 bafd5e5811d822de9de65659d8561caf9b 00000000318a8c502aaad646e05c7705a5a38eb014                                        abc30ded3d358d40374274652e53f4bac6249564385ca3a488ec26
9482       18326 3b8cf15608fbe6d6b6778f8aeb3a18     4710b093091a8a6395b515                     18bVXHdt1jJbsAEkQUnh6kYvt4qLiM7Z4V     0fc5580c8c9952110c55
                                                                                                                                      043f8a1a65097d025c12e5d98efd22449d761931f8d52d949f3b342
                 384c2c7e02b5341ef00e6f558aa88cd0ec0 00000000a5e72310ebf498293eaa82f9642c920713                                       a27053b58b2b6b3ce50e922888f5d4bdeeef918b23706d3975cca1
9483       18327 3767d6090d350f1b132eec1de94a4       1f4e72b0cf441924d57fc3                     1MqLxYxpwUox2364xrzyfhUeTEkT2wv5YS    ba704a2c39eef3693e41e
                                                                                                                                      044dbc8786ddb2d2d58f1f22b8e9451c19aba3a6592032da26eb85
                 079961df20d98b444534f53ea702ef5aa0 00000000765906b71872c6e5854f82911cfedb2315                                        a29fe15abfa4727913e8716498066ae3631cd2bc902c15089e5f3f2
9484       18329 717ec17a50bdbd18ecae79ec3f0d0c     98c0a049deca8ab8958ae2                     15tPVTVBpe7K3GyiAuFPxULriWJfqzkUBh     271a5d71b4cf59e352e74
                                                                                                                                      043cafce59b60baa9bdaf12167ac6cc807ea86d9c1aff4e91cde833d
                 45e0b4bcc437012969b8109927947360fe 00000000ffdfe5c62679db8724bd7f5c0b97636b026                                       9b82cbc5867725a31fa73cef06ff6f556635437f3d8f4819b0ddfcd31
9485       18333 dcb3784c70f45c3ab3baaf8d4886fc     9a676a5149c0c2e148381                       1Eojqj8WXrGcYCF2KU5gvHrcpaspUj44qS    b7b0493118a80b253
                                                                                                                                      0457ed227ce343d4db9e2098cd6a26adf18bb21dd733a722aeaec9
                 e2ff5c3d148c55c221edeb54010c82bfc3e 0000000069f78f71213d0bf2732eb8e77a2da3fddbb                                      74b1d25a13459555468ea3af167c4c6d40def1d49118bcdf3138df0
9486       18334 c70d216661f07103a51c4291b081b       5e87d2eb4874e0ced40ef                       12DFpLwN2eqpksSTzh3DhmQp1vBPKjSPtS   342298671853b573dae6d
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 529 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04498dff4f427aa288d267fb70dbd9dfba15504df18585774d2b5d6
                 01163c982e6654e8f0a0e0966c273de2de 000000004518c8fe04fe61b518bf404a17a889d1d6                                        6f8dd174977bc017793c8d8c59067dba08327839d39aff9f5fc0e82e
9487       18337 da4110551f688d62be54ff5ba512f8     6b9771f2b726e594042adf                     1DK62zvic7Zha4KXSycK3shAVipmx5nZRW     e439a0176241598868e
                                                                                                                                      041e0d89077ca037ddfeef560dba5bbf9438255092b280c27f2ca33
                 3361235c3991890f59b642762c3be6d950 000000004bfe32783e36732817e148c553e30b544d                                        4ca871f5d351697ce769a83cdb83af1706702679e17ae347f155a4f
9488       18341 5cd958cc18cda1cf8f1d27a7895d70     4a9617a53d337684c5f7ff                     1HL3W3c62VxSQDADVNYYfDfTRZTXzTMVKk     17ee9b3796161e14f191
                                                                                                                                      04e135b4a676ec01a6eb685682a8ae911ccbd46a5bcfee22d8354b
                 fc0583c2b663a92d02e7ce318dbc18b73e 000000006f3caaba5827ea300772dfeb87c7ddd848                                        b6cbb9552fd897bbe2ed72db11a5b0919dd751ca6557fe1392811a
9489       18345 1aa816bf959148c0159eec9f256952     ceae810219ee9d7b38c7fe                     17e47NnsLbbR6LTPp3Lcds4CGvbu5CcYsw     43b8136c5d6f867464d6d5
                                                                                                                                      04d22fc0988662b2d51273bbdd4b6a86426cb1fdc04b3418d759c9c
                 6ef9a7191084b2a519d6ad9330063f00f8 000000001cc5aa173ec6a960f944b4be16d9de4290                                        30336aee88044d0e4afc6fcb15a7b1811cc863eabaaf96dc86997e8
9490       18348 593535aaf32978c4705dcd601aabe8     7b0e57e3a63fb2a3148e5e                     1GoCGKohuSfLxksQk3CRWvRq6zPLC5C3zF     711bec7cd607a93217bf
                                                                                                                                      0487728d8f816f84704109bc94c3e74f493da54e996d3405c7a99ea
                 580d267af785c8f237571a90575ffe70610 00000000bee7b3288c510f98e3bafaf04544b39d89                                       02ef1aa545a4190418149774a57207f775953cc76839fdb54b6271d
9491       18349 011b0ae781eb516a08fd1c98aeb72       70eef190bc5d27647390d2                     1E89LqBATZqsuVWabB7NZPYUnEH1FkfbPG    855fdfe940e8186fb1e3
                                                                                                                                      04f43307ed21b32c2e7413ebe83fa44ad7630a390b8cd3d94d5a77
                 213e1e6a07762ef4165b83c0d9ae9ca977 00000000bcd6baeae8f0f321dc8d0d9127a059c7fe3                                       581293ef3c9ef4ee80c95279add2d364b608004833e3b8af5d3e915
9492       18350 33c886a85ebdd6f52c3478b17a4746     0019f35e4c299d0b8b988                       14DMLZYRM1vnmYjsfAuxJH4oFvmWW3NBAR    f79be4ff78924cb972544
                                                                                                                                      045d77fc6b25ef74353cb5689977f25c9862cd18a5feb8a443b226d
                 a725ff489858c38fda7f5cf8f842e727b68b 0000000018dc7de6d962569c801b76338a968ae7ae                                      b088e9573f2dfd6e3b1ff4486ed70fa8d4718411dcdaec68e548bb8
9493       18352 3272cd31fd767dafe1dd7201d346         8dc1d61d9378e942b43a96                     13RPrzMvntNuP5zvnNjQE3zucfiDqdcLN8   0be4a9cad9fbe682d8a3
                                                                                                                                      045877b4d78799071020ba158b03d1bea25dd0309cb9a74839619
                 cf128c5a979ec136238ccd9feb08a5019da 0000000092e161ea5047d092b5c3f93cf1fa1513b7a                                      a13a27236e0d35d9df43a45aa846039fc38816c0f15fd95cc8de596
9494       18354 7dd09136a0e566e79738d38801d46       031d378838d246aa7105f                       19YCDN6YC7SUwH47XLKLe1BPxtGrPRyDY7   e9b92ad694d16a2ba5be97
                                                                                                                                      046a81d54513f26c8c4dcddc733a66b21032837674a8564bf490e8f
                 9b1d2151f72d27446b3bdef46be7e98eb5 000000004aafa1fd555bf8b7437a7e0229c7c4f6d89                                       812117245f543758fc57db4f9cdf0d1766cf91880744cd4a4cc46e57
9495       18355 8dff93af284a193e5e6a6a39257577     2ebd4b77a2fc7c959844f                       1LVXTZwnJ4LCDZNvFkNwjWn9pKvKCPk1qh    df045d6234ef668bf1c
                                                                                                                                      04c76853c9f9b8db1b98bbb600f3130c7de33f9bbe707721fc04dec
                 99325ec7aa3a09878dcf36a1bf00b4ed3a 00000000b19e07a6adb353bed12c034ac825d424cd                                        954ab2540601c2bbd4e1324d7d17529e192e02b80820765f94874b
9496       18359 2ea0b7fee37ee794a6c7d3dcbccf71     ac276702deb2782a03130f                     19utyivfMBMCreTe1eYCL3EmCY3VE6kntV     b45778d8870da94efb163
                                                                                                                                      04a852958cda401ed2364870e1bfd2877fd550d6a6c9a42620f304e
                 046b3c2e5878b9ebb0645b4ce0d98f8539 00000000c2230945391bf11ddea28a1cfb3daeb0be                                        cb891bfc8b28724994eaa5036aece81087615cfb814a791cb36726a
9497       18365 7356dc1a26ebd3f1559ac02c6994ca     118a67af4bb68e7084cf0e                     14fCwsJeMcEnUnyMeSNcxmnzTp8CYnRBDz     794606a77923e9294099
                                                                                                                                      0466d321ede34e2a8a3ca57a4e539aab45ab8201a3ec39c833b843
                 f55fe42cac8b0913c1536a2b24200d0a7ec 00000000ec60c9d69501ebe2c2a287a89a98c83521                                       871841d46d75d216894a3def58b3bb81f132e05abe289854a978b2
9498       18367 2c29fa3ee1c5d1caa3d24f3ec17cf       c3690ef743e03bbad1ba62                     1CNe6EMqRu8bhZeLTKja5WFxNBRBrKwURF    ec7879950479085db2d0ea
                                                                                                                                      04991128251f1d7c1f929d9971622231cac7ec4b683a2dc4a5a99fd
                 c2c44c932824f56923e74a3de0c8c49694 000000002130c5e403fa7db94d86563667d6432287                                        3051764b87adcce3a9a1d369797007b87bb8016a8beb3a59896663
9499       18369 38ecb6a8dfc4e2c7675408facc3458     63145a0dc9015b261d438d                     14bogLeFsa8wJUFfXT7BoobtfpYzHTLETv     08d0b928de67912afb03b
                                                                                                                                      0435ff6e6e1ff13bcd65ca005f5051a21bf0e06bd2010dea531c01d9
                 d79e4e41f2a584191c8d44a74d2fd743fe 00000000422d5b07a3f9e60dcc1aab2b5f8c94f3b2d                                       e1e1493735e50c141fb684d0611583ea6261a118f70dc81bed18c8
9500       18370 3537c46fbedefc8f5b5a5b968ae2d6     d0c491d594c8463a52cdd                       16uN2obSaFvpbWgbfKcGhqda52pDAWRTWk    9e10e2822fdc242c2b46
                                                                                                                                      048e35b313241b0dc184640f9e3aa3c995587c44fdfab1548696be6
                 c63d5c6025327e5adfd9150c98b4f979e4 00000000d6d431345015e823f626f2e84efe5d2e28                                        86ad66f50c52662ff74c490bf1d73a789f1bc25f828258f2ae51b6d2
9501       18375 7303574a1289eb086746363bf41ca8     c823808a570c6b4a818d01                     1LKDkFFuFRHuyGgsfv4P4srC9Hff3Pw1om     91ac78dd4a4eba495fd
                                                                                                                                      04a2c5f6d85763c54ffaa77134a70e16ecc5c839645ee14383f0f910
                 40f9a42083e4f5db938da336f43bb4a48e 000000000f1554836bf3c26f0b540542409446f2115                                       2c1d2a69e015e054242104bca82f3fc51bb2cdc5c032e6e4b4a1e96
9502       18381 cfd809326439aeacb505acafaf20ad     d057113f6254c68ed5389                       15S4GxBvnDEuXULKsA4FwYjowGMdARiy6k    75191beb0402460e8e2
                                                                                                                                      04b2fa8dfc1f22d80beda61534ddb892fedff6b887b7be454134ccbc
                 a4f77daf6b185d9a7a5a1bfdcac7cf9a7a3 00000000d4601dcacb8ce81c8233136c4ce352ad31                                       b5621211cfcc419b97e3aca0f70c6354fa202c01cd11198c897b6948
9503       18382 f2bb98112a043f84c58054a639dd5       dbe91e4ed94b0f43384bdd                     1Fi34e5TJdeJrWe2xARuARwsvx3MzQXuMB    77ccb9e5b29dff2826
                                                                                                                                      040c619584c13e82543f157d87722f2c5fa3765cf0224294385532f9
                 547a5dec71a5967810144714955cc203b0 00000000b87f92efc06a9fbe7ad9eaa8b67ba857b3                                        001f4a29c2e679f7ac47baa366d7cb13b49f02c26313b90fde6e476
9504       18386 7db93e8e3fb8061cec6419e5a51f7d     5f8a791f3c4dae72c31b45                     14d16GuwFzAQ7zSGWV4Afd7pmTQAcuYEBW     66f370ee97a51ee4411
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 530 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      044361352ea23a5d052b4be22372aba9ef8b6113fee39181022aca
                 26950883cba3ba3b2fde14f9aca66ec2a2 000000006a1799dce917f25cda4ee48579ac27f940                                        1bb403af12cf0b14dc772aa9d820126a32cc59a7485a29bfe2fba22
9505       18387 b6070c1f650c46b0f5c41af2c1bbdb     85675ff037541b87d085f5                     1L86LFVbnuDcEUFvHM9fSLc6zuh2kLmZWa     77df26f5a8188e0706602
                                                                                                                                      04328e8bb74ee9db385087dea71ab27b1a5349babd68075248120
                 d5d2eed99295456bf404b50be4c860c3ac 0000000077a68af64d5d7bcc13852f5ba439818f86b                                       7af87cb9d96ef58d6ff362248e2a84d7575f45018ef9b78592eb652
9506       18388 44d24ac4ea1a9694cae34ff2fc00b3     56e414dd1dd6084e109df                       1ALK6WDGtX76odXLst74P1DZggvB7yAviM    98a466d5c0c412becbe53b
                                                                                                                                      049fb551fe65bc044b9ef7c7edba5b0fc841adb47d04c35d1707ba4
                 c74b86154e41671df2b8dbc9e9584341ad 000000003e2416976fab7cf97bf594238719ddf719a                                       287c7bf41d097a088a7145d0e5635d24626bc4860b6e1f9831fddea
9507       18389 3ca3ceeaf92e768c063459a8a0acac     4be344e6097d8448e8556                       1BCGcxcDZKXtcE5kdVMNmPrLyUpWfwgFaJ    aacd8006d2a43a332cfb
                                                                                                                                      0472472920fcf0baafdc86d01be90e95f0d70c8e5a577d5373c25e7
                 d814e3e80e9bb5e85c14a8a785a44b328c 00000000a7bb15a2309c8de0f4203008c54e79c473                                        25920c517432f516222c8f4ec5261424ac740abb261c2e7a2a670ce
9508       18394 7f6a458d7384c3856256757e939593     d98fa4f89346fc00c3286f                     14dBxmLZtTYReqMceKfbmSwCEHVjYmFdBd     b1c88c322ea8f1bf0092
                                                                                                                                      04e0700122cf48aecb4ca41530ce606271640d50f8bdbdf96d472ba
                 13b910ff1db4d1277139276577a7efe17d 0000000054fb03162386d1fc9f8c7ed8bd19c558d5e                                       afa709eea0fb7e941294268725abd68b24230dcbe759833c3224b0
9509       18398 b7c0f4865976901a0fa14085c152b7     5710a9d3b5d6b021065bc                       15LVURzK1rhcnRUsfpDkatF7tZQYN1FPSi    d0ca1e7dc65b3616879e5
                                                                                                                                      0420cd0989ee7c2b82da1e8e9d9ae98c17a46307b914f4886626b7
                 6ec9d39d9103032ffcc04513ec1b6fd8667 000000003eb2ff6ddd60ac6d2df97c4017180688959                                      ab6ff7651f704c60472addc029660595926ab67cb5039f401cf7c9a5
9510       18400 145b19117b4d7b2491e201c4000af       ae801d440fd7bee655ba3                       1EqJgmwAtP1fVpuzL25EdGF9FQNPfeaXQD   b1b6f40ec5c2c6ef5574
                                                                                                                                      042d7377b33962682c2498d0d42f28008f7a18a96b6846ba0950ea
                 d6471effcb16d669d4165b6bfbd61fc5162 000000003c7ce81d6ee8a0d77a28a19b0af3882b0d                                       be7e5bd1f96cb69cc0063757418ab29999551d14c2adfe26099a4e1
9511       18403 9fd4d922dae731ab03b4a7d241723       d5c19a8cfac196d2e68c8f                     1bVGhGnVZMRHS9foqN6gANnU3KHK2uZec     67d4c3c9a841615747e02
                                                                                                                                      040947e82c55165443103706479b239e772f73c434a2a744f39614f
                 c4ca170ddf72ed23f1df8e253a111c05f73 00000000a563572d478f4ee0687aa37c85fffd33f71                                      6b603ab591bb319184bec1d971a36115ac2c755f395e63a91b7d44
9512       18405 ac510e33f5a4ebd88a46d674c1bdb       7262085e950c10fcbc94a                       1PVrz2zVpFewX5Saz2vcHQGP6372XPdpER   c17fa78c51b7125c73c82
                                                                                                                                      04cff54933fe81d1ccf99ae0518493dfa5eb121aa83f8a2427fded6a
                 aa9e3b55694d638260fc2f95378c32e2ac 0000000011ba5ceb3861e25d16d6530de59736756f                                        4aa2a3909865867727a300c47a009d0217cf9e8ad09dc9dd040cd6
9513       18419 0d07f5a4f4539019a6a862b9543d32     03cd55a31f721c12aa1365                     1H3ZpZcLekdBhwMPcNUkYbbjjbddku1VC4     c46c368aecd6f7c3cae5
                                                                                                                                      043b808267ed4e9c17225a3343843c14be7adc512b2f266b764edf
                 bcc18e509e452017e661e4de78a460bb0f 000000001d79e7b488c235283713d62ba7a6a7783                                         12ce1991446b8a531d7e60f4d16acd88b736655d4eb64d85960ddf
9514       18422 915e9153d03fcc79e83236445835b0     0e9ac03e60e8258020e4610                   13iidKfLjNrHjQYnZayEzjJiN319na6Vwb      4a2a128836d12521580286
                                                                                                                                      0479a9eed6f2e23f619e587e6e0474d3598970054d977d542ab3cf
                 ea58816986a5aa2b242dad4bb340c2145 000000007484ce62201dec9b57209c1b42664d4877                                         3b68ae7eb03bf6e1189262398213be3666982398a82570d9b4f7bb
9515       18425 45348e731d13cf58a021b9a23605cac   a3a6fabcf12811f6af3ac0                     16rZbnj1J92LPpPeCvQEqxEF6Fi9uhtsEu      d0cea6d3a6a5bb97f58af9
                                                                                                                                      047a8ec4138f61e9ac5c84e0bcabea17b096e2e8549b02790b602a
                 1643dfcf5be0a7d8e864cec578839d0505 00000000f8f39239005f826de879c69fce646f668c8                                       b5dc852eeb181de1fcbe86f30bdbec55a8e4b4c028288c9402c96dc
9516       18428 92b8acb27ae86fbf30c0d8462e3a35     4793686d8b8e743415662                       1Hbmy5DfPvfJ6FRdiwkejGt5DvBM9DkMY5    98017eff2875743a8ab49
                                                                                                                                      042ce4f327acfe0f8ae60ac8a881e2cf84ee89d3a766648763a454f4
                 7206fd2df33232a8b7456a86f97afff01d8 00000000e9898aff0fe1045278be32daacda495e1b                                       998cc47732d828fa8a18fc0608bbbc43d7cbd62e15493a43f57a72a
9517       18430 57b1ebdd43a98e3770a107315e4fc       6dcbac51cb805db414e284                     1FgeoHxzRqgSWTo3Dj1MzpJEUAZpn7472P    61624d0d3f42d1e87a4
                                                                                                                                      04569e5551095c6807c6d6d9076d1be5a832d9d21b30f7ccf453c35
                 ae524de27b7de48ed51509a2db8a8ba98 0000000086bcb79eb8dcb67eb34ec38d4d226da079                                         bccb9fb2676490b03c78ac44a5f031f43a3b0704e19b99f01f07558b
9518       18431 cd8ef7760f1a6f8ad7cfe1b6fdf747c   de70c048b326bfb47bbd6a                     1phMnM7BkxdUcmzZJmM4TfLpmTxCe7HNv       3e47e8aed442cebabc5
                                                                                                                                      0445ba5088a1f9dabdea909f4fe2edd90b0741d5fa3a765937742df
                 1b3bd2158bddd74d43e8f59ed7fb6d0013 00000000dd43e58527455d20fbdee78f222652ec86                                        a5542e4f1d1182828fcbb8bcc5bf385b9b9e20591a420702ec44284
9519       18439 de19101810ec99e7a67baaf13c0eab     6b808c45c70ae0a4daf02b                     1Nd8YWmLx91Lk9MbzGKw58GGmorVcPuNcA     7fce03d7648f1397114a
                                                                                                                                      048c544431f843cef39bb67b7c3f857a8a9ef85497f331a0103dcadf
                 bfb6710349d4e154633f68587dc47c5a31 00000000f7146ad3efd318acc3582f8a4ccb987945e                                       c4dd4127bbd6214cbaa2a5dd201ef6544ab509b4cba0b3f2b849ae
9520       18441 bbd5c39151cba7fa6ee2969769c6ee     e5ce0cf676fad156f4519                       16SegMx6B7HWJyb94gDsueSUTmQ3mzDHet    2d846d6968656fc8b84a
                                                                                                                                      04373676ce231409f45219ffd7218ba54a9045f4d7a8bb593c69d5f
                 ab57f2b947d49613cede274f61a7861681 00000000d345ae64203bfb6e569cb45414dcd59390                                        bb01b48130a65fd2b92d3468c5827c0d4b996e3297f67fc418035cb
9521       18442 5d9f88bb9a01b59515e8a1aa0f517b     66a3d556ff448bd17b0b04                     1DmxZSPpFTq1WLYHKaxTEL3XfZmLbFtnfM     9f7d5128f8545d48c677
                                                                                                                                      0436700653e3b8644f08612fc45d94633d57a6df2535ad666f4c129
                 e3de90abcd019cef0023e5b901eaa620a7 00000000ce7ad119bf9e3cf6dbfa45c5b8071536747                                       086528d6640318e8ffb3570f87431bd354679136345214036475d3
9522       18443 1dfb02851fc15c668f18d63e9ec6de     e520b6017c8f40ec6695b                       1LRjtSoaW9eEmqEKqwrbx6jsoczCUcMWaV    05d2c75c5c2b4af595c9c
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 531 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      041113bdf621acdf8047eb4aa05d27002bca7b0300708a8ce44a3a
                 ce7a433125bea677dbcc9dea426985e23a 00000000c65e5a8aa1c0213154b0350c0047ce8eed                                        5cabc5a4f9359459e589493a1f875f20d1c3dae805a5140e5861cc6
9523       18445 56896a2fce4210d0fc3336dba35862     1ce6b75645b0d82f629ee5                     1JX5GfhPD7fqZAAm8iEgudcFoyfCkWtRLB     319ad83a90f2128365f2b
                                                                                                                                      04c826628ba9d11b6b61c8e491256bfb717613125f0d185c28b156
                 42bb8893b85a5f2bb16ddabf53b0e0474c 000000006943f9b835a99cb7cd59ddaaa4090483b8                                        4ad49bf04d729a104dd8804785973ab897fdb2c714e46c247e40e1
9524       18446 d47950c6a66f462062f3befe062afe     a57646be5d14ba1e710b64                     1E1imGpUVHcWZc624kAMmkxBxUzddPakJp     814004b3856b32a7db4cb8
                                                                                                                                      04f61f1ee6319632569b0a3fbd80c0b736888e73a048a25d9b23f1c
                 e48a47b47cf972c33b7879286fe5d2bf3cb 000000009f803c02bb277e54d43aaf9cf1d32c7552d                                      fec436be014ca65a51fa3d5d67e16d89429f4014fcb702f9b918a8c1
9525       18448 2b751b0588ffa57bff1d34fea1dc1       cb39552383b6045551dee                       1GkRm15k1YEM8meRAauPCGSsPfBuoVQbWV   1fa6d3fc31d0c8b1683
                                                                                                                                      040698116a1029361ffc9e4d06b14a88ce373dc805a8e7e5e3f9aae
                 1048ab8610e570186bfb9eada8ffee1d7b 00000000359b8e30936761b7ec8662171a4e29b8cf                                        873d54e123404d663539781213af50e80daeeab81aa6ffc3c60bf39
9526       18449 39b0f89fb0530e54b86e6f22df6980     29e4daae9788a90a2c0a43                     1FJKFdZVpprUPZC4MRZH84VD387qJLQt2p     38ab35a8d7def0c9baaa
                                                                                                                                      04549c952e7c60cc4ab1400ce9c269337c3dfbdb61788b42f734f1a
                 2cd0cf909a56d18634ded8e5ef3f9f3302c 00000000b29eccba3877f9040211cb11355b8a5953                                       001f891b52a862e780165d8e6eef0601dead3e2e5bac9dd9d046c1
9527       18450 c692d78675721cedcdbbee8770390       b9cce10a38ee8baeb7174b                     16tAvyLHfJgod3vy5GswMsA9BnyT18K8QV    3257b5082d2c3513d55e6
                                                                                                                                      04e4510f483c61f0b4c6a179fbb4f7365fc2b33fe2a48aef4e89faa4
                 3ae8360ab5bbdeb5b7c9531b2d2b7b6c38 000000002e17fc1bf369bd62a419bb48a8b364831a                                        8dc051ad8f48ae93ea8273d8425f5de899f2ca6324f90a34277cbe7
9528       18451 51fd5b940e1531a28a9d889d2f2412     34e25f396a4cb712ac2fcf                     1EXNqjKXe8mFrAtLsVaqhWJwJRwsYoSg3i     bc5ad66a6797e537cfa
                                                                                                                                      04837524b3967cd0891722a122827e489294c1de594583b0eba276
                 0d8f050ba436356d44e68e9e9ceaefe93b 00000000056b7bf0a6e67ed42fa27f8447bca81b09                                        dcaf4948fe9d31270c50d66677897be7f9c9eb0d50d557305fc1ab2
9529       18456 6d6a1e5e95254433d1e2580b95cca8     42861e8621a1a138949ae4                     1Jpi6qaRE5Nm74NdCt9BoL8nFCysZYhjG2     4cde9debd3925ed27f244
                                                                                                                                      041fde15fbe1c4d05099f099b423ea83d44e92a6282141138b984b
                 5a53535268ebb34faecc4a3a95e9de7e46 00000000ee37db0bfa4b1a83383236bec0f4bd9c98                                        212e96ade082ab8e66ed0a5386f26aee9295a066f3c5840eea2388
9530       18458 d9f7f968f5e7f219c35fb4376cfd47     2819b9c9ff5f31182cc9fa                     1AGnF1zxsvevstu8MUJzETpaYUJ4AkFqUw     44d6954b9dc20ff21c4f8c
                                                                                                                                      04fface23b01014fec7d67744d64d2b1e72d7833398ef3ba462df3e
                 bbaa6effd80f708bb932a2da3192ffe1692 00000000248dfdd4e61d75b15f9cb588ad61be76ea                                       72289036a7d110bd8a79346ed394bf7157764fba70025b425fe3fb2
9531       18460 022ef97ae1b1d769edb5a2b5b937e       b35bcab9d12d4d725ea981                     1JGtKtjn9c8LkmsTVFmc1LxehNnqCxui3k    af7af392cfd0d0775d25
                                                                                                                                      04604fe953f0fc04e48e3b6611f0bfb188338c2b544e714e8c3e92c2
                 74e2bfd620e5f1dfc82f8ccc9d219f381c2e 0000000081d277f4a80b4b396d234d20808c8cd9a5                                      743df19bde518708a2d09b414a18a1b291a130da38258e61223891
9532       18464 bf9738ff86518b1a1c5a1851703b         2da49ba34a67551e3f7f11                     19xUCuNZW4Fq8K31oY8zU4T3vvkh6QuxjM   4c181aaaac68173bdfb9
                                                                                                                                      04c52464957647fee0c4b011340dec03f5e62420d672d259f8fda9e
                 42862c19c1a6039202f16d6862114399c5 00000000b946ef9df1886c100a7365c39290767b86                                        7205018317db20d779773e16571cab094d94d3d8772343022bb08
9533       18475 fae8d2680d0ade71b279e7e212073b     d558b833150f4afb201a16                     1HVkLRxcaauXmsikcTdPcfZ9VU3MbqkfSy     324c1b691b67e14e85a6f0
                                                                                                                                      0486f1093f3dd6db74e2d7248630faadb24d5c2ed037f3b52825a99
                 0ac6190f4729d5159a4ae87e5837867584 00000000013b3eb6261f4ce8383d737af24d404b47                                        2a2928c43bb8b68ae796b7dbba3d51cdb8d8259fe931b07f47dbe4
9534       18476 8ca865e9fdb9d1a1fddaacbed7a5b3     b2ff7f289e75f3b230ae74                     1HCBqDeQ7RZYWXY2q6mpSJRVaiLFMNzGCS     4bf66da9ed71571768049
                                                                                                                                      04eb5f624c62d16d91fae4b0e382fb15f9c2c8f5fae5adf2ccd0f3267
                 a2a4e107f8319af972be3eaa5546c0b312 00000000c4712a726080784c4a944a7392f9133be6                                        3da14eb2a5c48d8d1de09a3778b0e286a9648f98c4ef39bf0c1d015
9535       18479 8e4ac57263f9958b53843d3904eb74     a2b841677726a3c258b9fa                     1Pxa5XAyuk4M8MgYQUfq5hRZ1pQ8R6MuvY     5b6f323263fe522f46
                                                                                                                                      0440e0ce88d8e44c63abb7467364f08ad397a9d2ecb8b7aa53e623
                 37f513009415f8f7647f77a6c953cc6b5dc 00000000c2a100c203c5989869a9ea6311e63c3e8c                                       50d8cb72a744421c858dc98f3b620ae34b37461d857ebd57212f9e
9536       18481 0b0e51684d7edcaed02db412bcd5c       646c80862e52bb28f09228                     12DEw7FEQzWC3n91aSJoeUbftgu4hQtggn    b1257a81e782a8937f50d3
                                                                                                                                      043582178a69aeb287a0f416c4b7c41fc352c5175b63d5a46c6b48e
                 54c1cfc18b6fe550875ee5cead30bfadd7d 00000000b2928afda2cf5933ce2ec126bb0fe85a448                                      808f24cff9aedf5fb3e9c2b9d07e14d4b3d647b553ec7fb0f37a51fa
9537       18485 40a8d9f960df0b5bcbf03ac8ab429       78370ddef8a49e06415cf                       1PpKrxTGy3aHYsMQTRrerKDiDar1S4FQvL   a7403b3cee725619488
                                                                                                                                      04e18170a37e4ce9fa2bc5457747d34ccb875f239c6d0d03e4bc627
                 118285db34acbd9544a1e5a05eb1e2569 00000000c89dc7d834350413808448d23ee4268aa9                                         386d49f2efbf38c149f79763a43743b7ffcc56eb32fff3db31c63a47e
9538       18487 d17191bf2c92abe2d494697f5943850   c83e0f060cfbee2986ec30                     1Ezfb86G8dNjHUFFaSaTwsnbiXGcasvJiu      4f182afada9cb34e68
                                                                                                                                      04948c187d4a164fac018140f8d93c3882dd7dbec10cd70e44e3770
                 92b89a8e27590d5196d0a1ea7922387f67 00000000351f3f37e2c0fe39526787db4e2b750b42                                        a1f6bd92d4e0da152dc096d39fbe2479db8463116bd7f049b7f1544
9539       18490 77400036c8be97ab0ca5803ee2d7a4     8540e5d88d0abeab66abe2                     12tywhigRdyYW5wnU7FmCncEv83iJwwy1E     535728e895b140c9d055
                                                                                                                                      04a078b7ff14f49defefd40f437a9bed957736338f5b2b88129d4696
                 9606fd50c927f26a7f93242a0742a539e2 000000005b4fcf934c40d503d7487b164f7156d04ce                                       4e68d9b653232165d91715a7923dbe33963604fdf05e40bb3d0db4
9540       18491 366f47ad4a1bdbf2e3b37702751243     477be7cc4c5270a45d0d9                       18kNdojTWMx4frrQRMWPETKefZ9xocjqwe    30ac296e81520d9083a5
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 532 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                     0495ed814f225ade169926bd2521316b3551631532ebde36773a6f
                 fd510a6c4c604a4edc59e3d88318477741 00000000f4199ce9f29044341659ab063eb9239e3f                                       9ba09279ec4964d7d2536660e99f76264af4ac9d100d4feb16f195c
9541       18494 c1b26af6b8bab96199ad3bcda10c2a     b433c59b259ccad7def483                     1CJ71PvafHxsKjaa5EPE7MY2FaAtmvtBjZ    ff6ba190f8909a7c985fd
                                                                                                                                     04b80bfadd49ed7fe7d6e76a98af6623365304f7fcaaaa10d1c1a1b
                 856efa7fc04a7f03c4b1dcb88cb5b48e887 00000000d62f4e07539b56619ca46891873d3dd2c1                                      dab1f7f0ce0a46c351429d45a9970fd015a7e6f6f29a61c00f3664e1
9542       18498 8d6dff81aece45c1d2f6f3713ec88       ca61b7f5f9e8ae079dc1cd                     1J6AB6N9ZTh7PFgKuFfouG5q8Ff7DMGJHb   b58b8a1b383a171b731
                                                                                                                                     048b4f494dc811dec0a118962d1628755e9396ae7da56f522d4c56
                 efb9c3bc6753cfcb4caea6683a68722752a 0000000078548086c6d58a07836ebdeb9351d60e7                                       bdeb44f15718898538993f479adb4394d1fe5f0efb758e105a93fc4f
9543       18501 d2086169b764a2ab388a4dbddf47a       bb0ef7ff1434ed83fb042ed                   1AgJHnaYJiTSwqPkZ3ReMwAwNoV773XgmR    530809ae3c481e6ca4e1
                                                                                                                                     04ee702c2df08598eb6ae4ec61cc633a65753469a9d5250890249e
                 d1e6bb0b51d66e5abb1469c69147debc3c 00000000d5c0db64b413eb264dc854cf5cee71b71b                                       87f4ea51de68a54fbe276277600ca5e211be3e7884052076d62883
9544       18503 b1ed059e01130228c1ff5d7235bc8e     72ac79e923efe0f4595188                     19P37xzMNX5yxYJJhR3PhW5DWt74ivqKx4    b9b036e653f2d6074eabbc
                                                                                                                                     0499271c0d297da681446de1cfd0e3b22c217cd33c78c12d94aaa3c
                 2bd7bd3a177b60dbf9deb626b440061549 000000003c5cec2376da859b13c8621cf4ea74e65d                                       86fdec201c140ab801e0f2ccd8c2d373087cc0a9fe6a3f9e827fe62e
9545       18507 6050b42692620c8515817c5d473df6     27d65267d455dbe652970d                     17MuuEmqRJB62H7beaajeLA3K8dPP5QV7c    ede5a0a65e631c651aa
                                                                                                                                     041f6d56b12cdfd1a904b4a489a345c45a6678bc0ac594c30423142
                 f61f29e954ed1633f4b41da36374a6bb9c 000000007235700477154581cc8ca9a43da4c286a4                                       18faa7f5199fbc8f409ef5c2c7974fe17cd979dfefcf32c2f1a4c6c91f
9546       18511 750226fa66758cb0ac344b3929030e     de8af7f83eca5bf622be6e                     1Lkt5Q7bgDyroeRMwshSQuAkbsdyvCXKbL    aa9763f15299bf60b
                                                                                                                                     0429a5012daae04fe5aaa79eff41783015342ba2c4eb712f10b01fe
                 c54ac096bed4b117fc08ce2f85b0a1058cf 000000000ef42b6ce0749e9597116ed214d85b861c                                      30be6de932a26703945627135aa979d6795e56b15f280707a8d31a
9547       18513 a152160824f5ddd320c49958d8ec8       9ce9919392826701401c6b                     1y2vYknji1c8T2TRSE3MJgRq2uQoGPbYW    79053ffd31ad3b10372d2
                                                                                                                                     04645b677cb44bc8c0d51d91624f7ba3c99abbe208c3b3fdc8c7c7f1
                 7799cb858dc18f106376d27aa5d35f342ef 000000002e565c5d510e177580d5dc8f1fb0b43167                                      e2e2d3ea9e1803f3468b27f5d3655888662c58762796f9eacd890ce
9548       18516 4358ed9b24e743fe184bab3fd7495       2bcd0df21f6347e6e51671                     1PWN1r3459Q5UQCQE8XqspZjrJ8EcNeCbz   f5b1a7b4e5fd367a075
                                                                                                                                     0454d317a228bafb8a6f1fd8278aaec69703860f027baa24b0f3aeb
                 677b0b11b59dac2533547cc42c1feed3d6 00000000e0b2e00a77ef439accf6e0b486856fd6e5c                                      33bcdc563b5dc58899287b92c6ef38e43ced7e507a9f618d5d1e948
9549       18518 10701b46c26c74da8a307c05897552     20e683e26413f9be0c9eb                       12u7ZGux4UFGVzH36tvCFUBb4dDmd2ZWoV   52fc3003a75d0cfb7fd9
                                                                                                                                     04e1e00c214d85c4ceffca761c90a4a0413714c733ed711f7274576
                 971674b1a8b2bfe839b00d4db04ec2d55c 000000003482be27f9229e7e69874ed9807acdc7cd                                       00464daf5b792cf42ff8d9d7996adfa2187ebcf3bab24279669defc8
9550       18519 7155ee0c22ffc435bf29b7a790f435     5d79e345dcb65d2eaf9ec1                     1DkyCrJeeSnZutuHd1xmfmvjwai9zVewro    450916d361180fd501a
                                                                                                                                     041ffaf0c1d37d4d4c9c25d2b9188d2057c6d23fa7f8fe83b18f934a
                 22c4a8f8556d8b0c040405bdf4627312c8 0000000028b13af5bbc9b3b33d0e097d89917ba6e5                                       3c085358c678fd12a5834bb60c10112c6e40106614a30a1e166c49
9551       18520 d8efe6fcc34cccf3c78d273ad3f892     ccefefda9cb1e14789bb4f                     1Le1uVggweeJQG8ZyRsCwHqabsjFrD1UZu    82d60b4c2383df834a2a
                                                                                                                                     04620d6977dcfe55a5786dbc903ba695d97df3577f00fc0c3ee3102
                 eab753f90552b62248595dcb1ae54b8cee 0000000029757b9b94d3dc2657cb1449af0d057c99                                       60dbd69043f8a172ea2f0d262f8cf300ef57b192ad0e8d4dbedd236
9552       18523 c53f6db398c11db22507bd6e680762     ae38b78ad38ab7e4289bd2                     14reRmNj4tBXtkJCEPMiKao46mG6BT1SU3    7ba2ffcfd450e3f99d91
                                                                                                                                     04667df83d9904f4eeb049cdca1dd9dd6d9527a9dd48c48402a732
                 a4e52244837954237b31c4ed82a34f8bf1 000000006b3f26af9a076e314501903386f6873f237                                      0269058888d35669446cd939ac7371152cafa4c418cb8b5339ac2e6
9553       18524 4b2d0d6880ad96c856cfd1b0361d2a     afdc6d4a522e4d5d5138c                       1GFsFGzwnTSK5SZ6Yk2LMx8Dg6rDUKC8VK   7f62aa7c35096c4bb7e03
                                                                                                                                     0406ed216cb4cb4cf3e7fa2c92547e228009b84503f794bcb8eb838
                 3fc8f45c17286a3943f3d6092cbbab95ae7 000000002d80e1aa95dcbc6860b9e89d1ae7b602bf                                      e701a11056dcf224d43eb5c1d213861a69194324fb324ee3a41c0d
9554       18525 57d9fa7a020ccbb8b01b9cbac021a       b1dcbc562824fafc62e4d6                     17zXKFr7oxioTnmaQ6iQcWaSB8Aj6CmYa2   a7ca2158331ca59f94226
                                                                                                                                     040d6af8b15d48636f1041d18a45cb305ae1782e5227c71c27a388
                 655398fb096c0c489cee74bc6268d6a5d8 000000003bfd32cba780b0f984ede46f5e6de26945                                       e7c191be0c22012abffa2ef2f64c63c102a8415be50e4ec951bde15
9555       18527 ddacc08ae6b901128bf85fb1bbc95e     42b1b12aaf6f6db78917f2                     17yboFy3LZthVJkC4UrwCr8eCny7HmqCF4    dc7c63729c1ef4528db47
                                                                                                                                     04175f46559ef9db44bb62097ceea0c7df159bf66cf62e5a174d0cea
                 bf1356e76f0c9400d4c533e4c5903f0fb50 000000007ed1eabffa466a7a97a3ee3b3a9175d9c1                                      39ad19c81649c02236c8d7ee155613c0f00c9f6ce95e803a415613c
9556       18530 5f0f3ec3166f1ff8371ad54b106e2       0151f20da930737d1497cd                     15UJ4nERt9Ske28sN79vyoDuWtRiP2tRKG   a9e983b46a46e172686
                                                                                                                                     046ec01d41064de3f737247214e41d0e54d353796f7b7ff7bb8142a
                 5748e0a8168d24be25c213d6dc0247e7a2 0000000070f16e7d577c8f39833d6084055fe26b82                                       690be8f9109b7545782378639e282ff4972e85edd221fc0ffa8d532
9557       18531 fb7af4330b10f7f7018ea25bbe5958     593b23ff8c68bbeafec4ac                     1HoyPva6orJcgDLgDkykjW9Ra9HN4WAaNS    41d7cb684b17bd1be0cc
                                                                                                                                     045b4c50112785756c91ec8f3c7ecafde0f2d2b71381c0f6cecdde51
                 f4ad973f0dea7341956fc048f72d6e82702 0000000008b0d8368ac66869d20b1255f2d8243a35                                      f3cb8fbb55fa57319f74bc2767e44f6fbd5db410d502944d71ee4962
9558       18533 131e3c648a285c036d159a41650cf       a334fbbf07b2c8268f4a6b                     1MfjaiKtf6KD2J35s54QeD5vvbfharfpwM   4dba057dce487c8e34
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 533 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      042dfe481a7c7ab7e723ce349a7241ac004328cf904718e9b89cefb
                 96ef65ac18483e3c34eb8a0839a27d9491 00000000267a5d225bb9de4fc9e7cd7d3163e56a70                                        a1018c2101a606115829b31ce639c673f989662db660d37f20431d
9559       18536 dca50b3a7a7cb983aa4df576881b06     d42c5561012a6b8443babc                     15fwFno41QP8adF1M2WuNb8FCECxuVbXAD     e76592929acf5126f0c0f
                                                                                                                                      0486e3ccdf957df0f49fb64ecf883dd1c4d2228b33f14bbb1b661045
                 6b20f0adc0fb24358d9ac2f481ef7e83698 00000000755240996cb971bc9aa42227bd796c93fc                                       ce199f623dcf6619c3bed544dd3efa46832b5059c5a0594683394a4
9560       18539 771e1695fd15a7ee9961cdbd2924a       47f06c621471e865e15467                     1M5s5fRfifLhwJXxV5ZZZ31YgY7cCrz5Hb    ef9c84cb123f496afe2
                                                                                                                                      0425f66ac8a221eaa1315a88a7b687a64b967ca5dd87cfe0c40a875
                 2599d4185d585de17cc4445147c8a0420b 00000000afd8bdb97677951c0b7eefd313f6f55deb9                                       881d003c7103ee488bbd93d2e1c6dd28d9c408b0a74de0e913bccf
9561       18541 9c05cc72656d31da905ad1fe423768     b6062f378dd7f36257087                       14vr9EYv3uG5Ps7d6hFxXPSonFAkRW9y9i    882aa98ecca02dee5279a
                                                                                                                                      04657f886074f9fe5f539c9ec7f08bf2c649b5a004c5e3e742865ad7
                 3bd0ca9cf10636f76dd6f8671d4eb8926c9 00000000d908d719e8365cffe58918d052a6256e5a                                       dbfcee95e2c8113cd46317c47f30cd79a619f50456ff3edd5b49fc86
9562       18542 adf884ecc094b796fdedc5142474d       fec4441b50c57f3f706c25                     1MmHvSDMg3cMgSJS1kaesjmKY91dzBPsUr    cce6cbb7afd19ed78a
                                                                                                                                      04c882538cfe07604f9ec498fe0568b4c98b4336252f0c417ed03d2
                 1695030fb9f68da82a755f684b9ce1af22a 0000000090fd6436f344699139cbc4ab1704dcfd524                                      991b000bc2b058a3251610737ecebb1ef467f5dba9d29941f91ccc4
9563       18545 ba25612faba261d205505c67733d8       4c0a4c83f840cefbcd28d                       1Heoy9SrBjxn2LbRUcUCgBzWBkLEeXfTEG   f3f89d1ac7ef224f2710
                                                                                                                                      0409cc4382bebf90e94292fa1b8faa5ce2a06662afe2461a21dba54
                 73188782da44079dd04d1094d1ad5b637 000000006565d54602835431e9049b07c38767da9                                          864cdf1dffc15ff653a9db938d15577ece3b470c195485e019cc58a8
9564       18546 280640e1ce279d26c3d1cdf3cac0610   66a761ca59684d4bac41af5                   1LpDytDcz98uWDvUUGSHeWYXoxFrWARd2t       c78a038288618a00cde
                                                                                                                                      045984ce00cfc69a88f787fac8f8af17fd8bb5370e519c8376b2b998
                 a7253a0fb37def8398946bc1eb02a84a9a 000000003e67558b27a1e0494504beb84bace6c7ec                                        a26171c3192ec0ef2774031f03cbf6e64d2096b6538cbf65f29f4ba6
9565       18550 fa54aec8d96dd1562cb3465cd15482     d739bb75321a36c77b1d7d                     1FqTnj8nJPh8CAXUfktv2yhA6PBnnNKBFZ     56bcd372727c830125
                                                                                                                                      0429f842e6a322c43b4332f5f7e9d309d76de61616401acc365c33f
                 826ba74640cceb4a0f28ef7af460da55100 00000000b06df38e401175dd1985a0adea51621462                                       7934fe2a4518ec6010fed664e8c3396e59740a99f42bcae843f2266
9566       18554 ed95da50aec08380417e4c4941b64       2475f6380d2bcea316d972                     1N4YWrX4g16pLR9a6M3P8LAauGfmF2vqSe    3819c9838cca8f158615
                                                                                                                                      0414227c36c8d6aa41c7cd9d236b8fa5ea58d72f5529071a77b70ee
                 7c244156f6d39570dda3e8ce13e48c5e39 00000000c126627cff38267ad04012187e69278c02                                        1c2264085c087624aeabe455c18a60a39ff8f6a1c6e35d7408d319a
9567       18555 f344f25530d46d5f0283a4f9d8185a     915cd42a4888cfe8fa2371                     16NoNnnh5tLHoLc8hx47BXjnUEVMoBFxeP     fa64de807898c9c126d7
                                                                                                                                      04d3f5e30062dc1af2c9015867de6d6f5d51079834f3c3f8737a406
                 dae638c0ce52268af6297a07816e0c551a 0000000044a5155ad6a198ac2ec28199d1ebee7b5b                                        03b66a4ea8a2db903125ce428e5f54af25c4e753c87afe6b581f4f5c
9568       18560 f2c2c05b477522fe0776505fef3dd7     14bd20f9962cd288910bec                     12mEwXDsqxBwfFQP4RVqVSXNLRpCg7ynCy     414699c0371f27e2828
                                                                                                                                      040005929d4eb70647483f96782be615f7b72f89f02996621b0d792
                 868dfd080b1b5f9070821e2cc39b811b8a 0000000041a2520796bd4b1fc679e029733913f29c                                        fd3edd20dc229a99dfe63582d5471b55bcbb1d96c6e770ea406ce03
9569       18562 8b49341a8c86b39999958ccedffb44     306f7f6698de1436f811ce                     1JtCBgQucKnV4j9nUYgVvrfYDGH4X3KHsu     bc798dc714bab36d5740
                                                                                                                                      0425d4c23d0a307a4a3049e4005b992694c97573c3743748db60c3
                 ebaa440e0888461ff02d84154ca5e31984 0000000053c67ad57c19ffc2943bd5bb0fe7fa48913                                       d0707424ee1948b16a7fd5fd419ef7acb97b7ceec2bd25596112e9f
9570       18569 de0bfcf3c15faf64e62ff5b17372ea     5e852e1c60d1df3428bf2                       16HSL9N5ewGidVBt92h4DPA5Foppi1yfE5    aaf753b8a1458f364b033
                                                                                                                                      0414e75ae1392c7dc964e3a620f81eb8909a976357418efbbd0e61
                 5a4df644de19a1e9ae47fa0804b0e82fbc 00000000110fe0fcb4ac8fa84a436eb17b233df7235                                       72d5c1ac005ddc2c730ba689ebcc2abbf26b24dbfcc426a51f5b9c79
9571       18573 76e56aaf05aa26026fa6d6dfa885f7     f0f655bf12551474bfcf4                       1L6RqHN429YXa1KtSZnMpgggXMMCkfnFw2    8822a5e276215e36df4d
                                                                                                                                      04906e75e933a1e1570e2af68b3a245e57a7d7eba299d2299e9de5
                 dd308be10a0405e3a7f8843c425066adc0 00000000bed505d78c1e3c88be42b3614baa5a658b                                        07e9de28c3d79f0085096e27d3bec51d1c42712bb5fdd4b37a5e67
9572       18576 66750579a4208a18e971a2a6f687a9     1786d10d3d8b360e30e461                     15W4xhBkPeyikKSpqwk5PFvzJpHH5rkVUX     359e6987b440e02c55bd96
                                                                                                                                      040d2ceacdf1256cb0f7b1a28a8fe0f944e465df304e66dab659b0fb
                 3e00e3749dae5347dbfc6b3d1477c0865b 000000009f19c767286acf705508bafc4363ca36421                                       065f80e8332f28e0eaebe9c80196c2e3b6e9c4e190f23f04470fc4ba
9573       18577 009ae484dbe6a6262f6f1c37970d90     01c6abf3b8dddd486eda9                       1NTqx7YQgDCFSKiubiujCM9chsYXD9h8kS    193ab0f4a694da5168
                                                                                                                                      04615fad16a3ada95bfd6dcee3683cd5d64ae8c05c669e9e750d61a
                 e62bfd1465e341358cb80101090d0afa06 000000008e3360f7c19fa513b9734ed6f1fe5935f04                                       03ce6ac9ffcd9fdfd7241776f2a43007baa5ee75bd0a735bd1537ca3
9574       18580 05e9d664227a93d9d7c7a43f0c9214     4f62969a56a98df09b2ce                       1HUWhetirRpQKFAYASkTLcSLbqiMetAFff    36255775467371b5790
                                                                                                                                      0438283cb21485b94254d4a6ed80bf2effaea11580ede07b0fb29d8
                 8086354da5fd6c717126b3e404520ae957 00000000fd6e1b48144a7ba8e5d721f48ac21520a6                                        13b59895e7d5cf1ba78249812fb857a87290ffc9aa1a90e17fa01f4d
9575       18581 44c18b43fdd47ff94062aa3f246866     77ffb339be122a5a5a9465                     1Dtu4KNwkV7uo4Hss5stjuyrGMvK3DtMyN     be97367654264131e99
                                                                                                                                      04524ad75f95ad469cd480afbf223547515b7aa946715033dad3a7
                 fb649b6250e475b4bf7f724542ab08c6de 00000000a9215f8f352e362dcf66c8914e20b1597ce                                       2f4dbf0c73a8b8129b35ed0d5c53ef93cd3252a8c4dbeb9a6b5e88f
9576       18583 76d00328944fc5ea3cbc6e5acfe409     42647427379886a7b06be                       112iqiL5JWe3FNbLfmHC57AA46Sdsz1qKy    0a010af054ac1ccf28d39
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 534 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04738ea24c59ddfb45158b081f5dc779531e1b399d5ac1d4bcb343b
                 6f683595bfa9f9398637dfbbde18e6c8ed6 000000008613dd2c8ef9103487bac7db0a132754cb                                       27d6c988de787361b14aec8fc2bb535781177d50166b4392dd9163
9577       18584 a7dd22ed32d80d202a93589f37fc5       4411f3dd8213a75c0579d7                     1FvjXL8KCmpb9p4kfxG6EVuqixaVCHCmrd    a8c95c740dde42bc168be
                                                                                                                                      0462ac406469b078aae9a0b80b0aca5b8e68e51a1d25dbabd7df76
                 98183f2e868482e71a0b403dda465cc6e0 00000000af6d336022567824ea698dd022cdedc535                                        b8a063b5ca915bf7dd39678e66f568c6dab0c347989da7b6cb0b840
9578       18586 de6254e87f0eb64fdd3b3e0e162a27     7b256c3464181b957d94f5                     1PmoGuCUx1vmFGN5LAVNgzohCvyp9LewG      fd94674f642484c859a86
                                                                                                                                      042948e995de2cc0185275cb54867eff13bb6d77561fed45872fdd6
                 25aa50c2875fde9c7727cefc4797a74af9b 00000000ed50579665275f3f6ff57ddf179870d4eec                                      62a2c3a364c662d69a23075bef3e7e2ba20c092671bae276e94072
9579       18588 78e5d3602cfcafc0ceb18fa7ff9c5       7b08ae22236d692a55a9f                       1BNLcrFcen6M9gPr3amEBv6PakqyTYx2dv   0a4d82db0bf916249b75d
                                                                                                                                      047309696b468f8e12555098bdb235aa722c4fe390a56b0e200709
                 c7fceb2652b98f9b3ac71a1eaa5f396bf1f 00000000e0131166e29e56c3ffdf0d301ad14bdb66f                                      4182ba101a1a2614fd2ff929a56304c5935db45f5ac388838c8e6ef
9580       18589 42506a705ddbda2ece28abba5289d       95b8cdeacf50d84928ea0                       12cYh4N8FJZporq2U74iAwHUQZzSGSzGwc   10ce6b7e7b562fbdcfa81
                                                                                                                                      04f48c2e4e1159d28b19926a5400a938e8eb1897e2a79fb0fe8fedf
                 b6e263a8ccddfa059ddf7ad73a12a204a5 0000000076ad129c3504cc37e002186f811015cac8                                        9c7f56ca1e9542b2be43194e9159a7103f7c917e4e58e4d34c2c6ff
9581       18590 cee2a773958448cfd4c4b96a5fbbc7     7d8e2d0e22b313b25457b3                     1HiTRUrZncMUcRsfzJFSwyinhE5j3PtLVG     2555650d8573530f4e66
                                                                                                                                      04cef30d4b47e6508762b2cd881a62118ee6167eb4fd010b4d36fa6
                 b5a44570ee9bb76b23fc8aac43b6cf7297c 000000009e099b14d172265d733edc95d4ed63e73                                        e5d35e34e9910a06631603a4682c5b4940fe7036fd313b9661a84c
9582       18591 5a3b9abbfb199063a4678b4a204aa       2627ca54001c27fd828cb46                   14yBVEZ8Qqcd1Uwxh1juAeXNv5bXd9iwVz     8e22403bde4fe9eef8fd4
                                                                                                                                      0457acbc175c424e37b3db35116ff0c9ded641b02ee6c3f02847d6a
                 36e0d599a7aef07614364875bbeb2fbd28 000000001e3dfc2fd843e422802869624105a1e434                                        d0874157102b0b3dca84214eb39879a3c85ee358fec37c03d90d03
9583       18593 38a8ce165b0a21c8036a07e9ea7af2     0e1839ec71fdbd7a3723c9                     1EREhJG947Y6ZyLDMhSj9mrfzRDNsz1st2     765cfc8a06488e8da7787
                                                                                                                                      04a3da3e25c70a4547df662e6a30a4a128d6cfa2306d15e4dd3e77
                 d49039b0d4d9b2cec41e85aaaf99f3b307 0000000086860d06b3845108df9e7a04dcad5e56fb                                        a408b343629f2c9383608e0522a5b22df63fd637d4fe9a7b63fc58d
9584       18595 33328865ca7fe97007449c9a27f576     2aa6f21cc9a61d1e988916                     1DVahXjus1ZEx6D4n4uV1SVjgE1dZ6jJqm     75a4f4da730794ea2bce8
                                                                                                                                      044ffda365ff09f865e2dce12738beac9b6235e5f7780cfb9f20af8f0
                 59a1a8f5019c2ce102fe785fe15ca2f23f1 0000000017969b7a1fc1e7e906881c7efc53b76690                                       6c795487f5c5880c182e2589a949288dd2ab92e1115f69819234d9c
9585       18596 8727bfb775bef8e98e46dee1a474d       17a99f4ce7f9c7ed3e3303                     19WWRaPgAStbhLWdfW9yGQJXTcDz2c4WJb    75f5c25010c5876755
                                                                                                                                      04d1099bfee963863cbfa6a79b7a4803cc5fc0688ae10542de6f0e2
                 3203bd86f41708cb11039af7c9387fa9640 000000006117dbbca36e5578e85160d582d942efed                                       72eed1a7d5169d8de154f444bdd8e7d66d29aed11e0c9927c278af
9586       18598 d06e3db4d08c4e926e585e4c77c07       03a234a11ed9e610b23eaa                     17fH5EDhqatkvKNNuXLgNa4HjG8MEnKuTa    8382c7aebd78afb16b4b1
                                                                                                                                      043109038b85c27d49c95b85169cfecafe2eb8e5bde9b5eab13f3d3
                 12b23ad25fc0edc0b42101bb015634731e 000000007c2b0f1a3c05a98f8da9076701c2fbc84e7                                       490bec45a4dbbb2b399f650e77bb5c0d87f5ce59b4f3d13ad9e7e93
9587       18601 d2381a85651c63b7efc23f28cf7490     7bac71828b4b4c8cd8461                       1HmirCdaefqEm73ayvqmzdUj3kWsd4qygm    7cdb9ac7a4b5fbcbdf52
                                                                                                                                      045f77fe4263c6e1f7e317cc76d325f7a317f614fbcb71133fbb2348
                 ab7f0bfb536fef4b88614ac02b782cded77 00000000235f28d82fe3280500e6e597c157ed2b55                                       5e4c40c1a80f0c5f596fae35ec85e763e5c3a9c86e932bf6d996c060
9588       18605 45304d371bc179f3e55c69a99f53d       ec267d1be22d5c57b32ba1                     1QMP3fBxqFuX3UNpeZkrh9JDefGVS1hiG     c16e1dd2d8dd65398b
                                                                                                                                      04ea604209a6908007ad9b5eddb7027640d55057642e035215579
                 c151ec13d09bc5193572ee85d8e10394ea 000000003b5de158e06abfe1ab260949dbd9c7cf1a                                        192132659acabe9c740d7b4c2e1d381f6eb288014f7731f0a6adef4
9589       18610 252529e46edcebd2816757263bc06b     879d4f8a9580a24433b4a1                     1ByPZi1ysEid7PaeF3GtZxBGRA5pMNKKDR     75d0d78182f1d24cd9bb9e
                                                                                                                                      0499d66b851b953a6ae3e06e2a5093bd96c3a6b59a8e17341e75cc
                 beb12c63a22dd77015dd66757bcf40ef24 00000000aa28ffb693d297586e154b5488deaac3f7                                        791911cd8e92d9727694258426a2060f7a061c318e5e70a23e3802
9590       18612 2f9c7ded984d0b76f10a38c7bd153f     b3e047de878c1ea0ea7019                     14fMbW5DsEtm2fziKNrGo21FvzYR2KGvmc     f41c528849576866ca94ed
                                                                                                                                      04724047d11a378556a59f9d09737732be7c868beb9f1243eb6bd5
                 8877e49f7df9c530782c7d48b0bb762990 00000000d38b2bb85019486507d70ad75f898d22ed                                        c505aad1d2788fb67ce5dd20e6d459be0f4eab51b9fe9299e08e663
9591       18617 a57c14da98e2845f6d7c5c2200044b     28cb75f06845608a45461c                     1FZBDRqug7vMKNYHyo2d45fmX4mvidh5Ho     d67977e2795737642d28a
                                                                                                                                      04aeb5cd4e62fda7f7f2229595460fb2f83c476bccbada915c1048b4
                 34dafe1ba9d0a1f53add08ac5f0fe1f6465 00000000dead8cd31c2de341d78ccb5072d2594acf                                       790101af1f9ee90b32c632849b0c8ca5e672fe955851d0b42b202bf
9592       18618 1b57b3789115959e5ed2c07a00c1a       998dbc386f01bc6e9fb5ca                     1MUad6T1XYiM87Mp1vBLoVhSUCpZz7eMkN    244bb77f14f097f4eb8
                                                                                                                                      044e01fe4dc97a963518ecad1d56f3d14e11ceb5397813fc8057d21
                 1d0a226ef4a7de58ba7330f10d9dfd8c9f5 00000000451ec838998d2173bd792ad709b9cb4bd9                                       a32841d3ba1a7a339271d092a492928b09c05c4c459b23100cf783
9593       18621 c7a21a6c70d655b6b79d9968aa2ec       48ca8a2c9301f69d350802                     1PBeFo6z2jepNpJrrKfa5gqNcN3mTdJAg2    6523bf480dad0622b599f
                                                                                                                                      04742f773abebd6269a539a6c514f1a106d6214b967ba48910f428
                 d6c3a49bb29e8124ae8737862aad8bcf06 00000000a252e265e500c90571ea32e7c6731a9399                                        480037c1cd13145e2ee51b865491241d8eb6516c2f77898396a7a8
9594       18622 1e16581e0497bbdca164563b0861f6     03a6df111571d222a6e92e                     13ao6stvZrYFvcVz29KmEcfYZT7mk51vaw     f7e281b5ff5c3649f36fde
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 535 of
                                                              913
       A                          B                                       C                                            D                                          E
                                                                                                                                      046fda409df2fe8a9439688228712cada1ac687552aea9e4d8fcc06
                 c679c3624c08108085885900bac73c7792 0000000079bcf53b7edce85cdf0da2a3cd3b094af26                                       bb65785bcf35cc35bcbe07801711cae9f687b27000e290954057fad
9595       18623 0010cf5224a6a2aa61837c248f9c07     7b7729f21257362e54582                       13VrpQkDazqjgQ2FKPNCvscVrD1nNcwTX6    74c303a79958d20621f1
                                                                                                                                      0437ccb2ded5479e35ae572a41432200ca621adbe81138c0647387
                 eb8bfba96b7238d24e82311112b1561824 00000000ce80094d736a06ed2660ef37cbbcdcb9be                                        5a55e2ec97bdd45001f4c4bf637c9f54e0dccd309dd6bc3a165d3c4
9596       18626 b89d4f888a65d5d65db989710fab12     4dae2e151c02c399938233                     1EhqjF8tDzWLvZKUNmdKtgyt43efJACqY3     48552da889c822109c52c
                                                                                                                                      04ef52fec69ee34285acabbf4385502b4a8b1708e21f1d4975a51c1
                 b4972a033844427fd705f70036aafdb78f6 0000000032f643246f22aa5f0b4b9d0a5d78cc4d4da                                      add43b5d667122292de6475ebe9bb7a9b42cd8814e82149c607bdc
9597       18628 3eb2012a333c9a16dd7c61ed51a9b       658cfe499657421f57ca0                       18dV43L25RS4UUrx8bgrgbjs6E1XydJvBQ   f696626d5e328cc89e921
                                                                                                                                      04cc98d62d80de353f2d4b32bdbe302999b69f26d1049af2a4e9b37
                 d60e4340e00def5ca8b03da0feb77e503a 00000000909d22a31516d7b91fe170f49fe963b8c5                                        95ebbcfb2de1ce87bfea32ae99e0331326a7acf98db1a5287d62492
9598       18630 f8673590cde1118d6013c1502e9c4b     7a0185a8155dbebc8f2682                     15X7MfkcXQSLYWfQoSdbaGPvhBDEFkT2Gb     45d1832dfd347f86d58a
                                                                                                                                      041eda813001e460bdb9c0ef50e635ae0fb2849d0e5b2535f030fdd
                 804db3e79d871efba76899deb7adec3e83 00000000576a60053fcc8523a01dc32f171365ea40                                        582084f499acd4b61c095cf4197af1e30e883b06095699c71218a42
9599       18631 fe2aefed548dc0388443c4c0fe05e9     7906344f39e0c0ab6b5445                     1McB6BaBst7u5Tj172qWDxW6LVLaeDfBCm     7d6be6867cbb6e93e87b
                                                                                                                                      042f6fb492c36e7ea9461a817f950a72a473ba153f4ea76b87a4e3e
                 771a7b12ddaa91b82fe88ca35aa9489b3f 000000008e3841ccf92f7be2501de5da524f2abb9be                                       4dc2294a90c2894fc01a6b77e05d82367061564cf4dd8c4d353dd79
9600       18632 93fbaf048a894dca4d5d9d6767bccb     51cf5c502dc1be8aed052                       1AyezkYbzzonWWBMGf99b4s8u2TpVCuaj     9c5f137333560db476a8
                                                                                                                                      0410179129bcd4c2cbd899954bdb724862023597f5593b08469328
                 d54aa9b3113fe8d7c0e267f315c84849bc 00000000d9d151b8ff7731b890e60fa237d4168345f                                       f1d70aa48d9e8e1a8316e8166366ccef6bd07029f6a75eaad1400a4
9601       18633 2c11daf5b303789f476a6a6ef8680d     4cc333a9769bd4bb9b3c1                       158s3hR4FD1KJRsX4RZs4k7gJ1Z4iSmgkR    c5f285e115ca41d8c6f26
                                                                                                                                      049790389c3500f987ba3b2f65856e934a278666f534a939fe33907
                 0bf37669d66d669ccae2a18b3443147c8b 00000000a35d7b56e1d5d0dcd7ea4131f49cacc989                                        adf1bf7cb8c355f73df173a858ad48fec498cbcaee8fa2485149c69fe
9602       18634 445df828c42e6ed2cf76a305e472d9     5ef9a63a3e7563b5e3f06d                     124qoyr3CVVsY1fYuoqX8pa4r889nGVFfb     ccf08cef016a1a8fc4
                                                                                                                                      04a5a1a35e45e9e925c6537e7e29b14deca3982d7c02ce7e4d6f61
                 6d38f3126e93ba8789ad7d2a116d9497a7 00000000dda4ed746963469f40ede751f66c634c66                                        697cc1633522245a5184cbce530e651fb86360df06a2fdb273e9888
9603       18636 3067d563cc7872dc08feac2b7a648b     0fc2f4268421cd5840b908                     1F6oAMdp4Qg9Aisq1oztp7rAocWW8pCBvY     0d655e0cd3a43d9853816
                                                                                                                                      04d2ba20e8e08cef04b89e7f27d6242e06a8ff7f70815d751c698a6
                 fb10eef3bd2709d95896c6153cfc9518693 00000000f17f000629e02cee0ec7f7bc3475bdf6cbc                                      21953aee02ad8316de7b46827685e869eb9361cc82609d6fbd66e3
9604       18637 9d955f8c28e1bcc181bd9ef31f397       1fa5b2a66b31450928be7                       1EAkEchn4HBwWtVHaScwpo5WYtC6HLrv8H   a7b98a97f3fb52deaddc7
                                                                                                                                      04ea4425dcacc7b781060ee38e6ebb468bfd52b99c206bcd30be06
                 57d4d7214a19127ab1c2a4d3bd280af825 00000000fd64e1881e80459e3b95b07523691ee477                                        59cf97cfdf5833cb5101dba3be3da923b5b6e2bf2b7b3ec479c29ff5
9605       18638 eb26df272b74fc0c743c008d0e0f3c     abe3274f81fa0465b6d4f1                     1FdkmmGZP4w2j6GXPrRrMxQbys7fon6RPu     7517df2bc8ed93007e8e
                                                                                                                                      0449dff27fd8ac43d39aa92f7bb6bc340d94da75cf218c67d87c08d1
                 f980494a972e75c8827978bbb9934e2bcb 000000004ffd01809bbb2f8f15caa9c7aaceadb23bd                                       405b199f0b78c0d71681feb31bc9a7840e2c189d7c26fc58f7462d8f
9606       18643 777e83edc9d2b27dbb40eb547ed108     62114f189b476889a15b9                       15UgFpFJgnDzU2aNK2962RikiQZfnajEFS    29478ee3c0c5ed147f
                                                                                                                                      0447ffc806c283ea3e130fb3b2a0b58ae0b973ec94e3e3a97fe71dd
                 a75d6d8ce23b123be665a4e17b1b92ab0 00000000651b102aca2332466a1bc6ba2d34287188                                         3072c5634aa4ce9a87512ad3c66c7e048f69ba38676776e701c016
9607       18646 48f823a410489c60f5a10525c841c86   396eae81f83bdf5e7721ad                     1DGpYag7Qd6QtfNuEVLVJhR8q9Q51xpV1y      5be3e39f61f59d2eb4c57
                                                                                                                                      04bc95a520d0e3a97f5457af68e283eb476e3a6b755a9690aaefa3
                 314b68d244ddc197a38deb524af363f5c8 00000000b685fdf35c3a62d7b28bcfc87a96093e858                                       8be15c0e59a05068c91737ce5c725682d4d4532185dd9c686028bf
9608       18651 509a9ccb2d945e4ece686c32c06ff8     860399653200eb3b87a50                       1MTniAtP7xCv4jqyGZq1wzgYKEWgrT6TU2    aef019205b1daf77191704
                                                                                                                                      04a2878e596adb216686dfb488ae0b27096ac6f264731ce98ad2f24
                 7985fec0e7ed7478d03991afc1f107e4e4c 00000000b276cd5173d13ca5d182d1524b0a6762fc                                       d35234363907fba8f977df6f7c6696ee2774842ae020c97b1e2af39
9609       18656 bd267e64a0427b141790b79f27f4c       bf04715375e3c73b87433a                     12aGaqW4cdjtTKKEEd45yn95eZL1yVVhe1    77aa49dd4c8bad076238
                                                                                                                                      04b0705b30ebca12cb3d218708a050812bef887dae591b8721c798
                 dca09a0f107c963c16fcd03b967a4b974a2 00000000366d5a336c8b3bf074f476c0ecd1dbe487                                       5805ac0bbd5a18ea81f06959ed244cc305d1ca227a6aecc87ae1a7d
9610       18657 30ca8996c5656d31fea3d64fc91aa       b302b64a67fabc4be46abb                     12ZbWBQmAohW9UM87Ymii7iRCMhEvt3Ftn    6a487d70ef20e57120140
                                                                                                                                      04ae99b10ba10cf98d7a38d3255a82072da1e1844fb0c73de48a71
                 365d8dbbe2b70d58c697ae41aecab7ca79 00000000113ec68fd66c968c6004dbea263f27a782                                        dc46cb8320a7b5037e39af399c88279288a44008c5c4aec095d8c01
9611       18659 fbd8d9ff6129bef0ae7be6192df3dc     01d35842b4670924cb4519                     18dT4g8osFBbnhaAE2V8h8yJYPEWPf7APD     9371dc9f50ecc2b6bf8af
                                                                                                                                      04fb74f9a56e1fadfeecb086a1e88d00ca63543456be700c840e76c
                 7c29ebc1c02c6a4bf164719074f2a7ff61b 000000000453a98faab0c6fbc4d030e39ce777e3c24                                      86709fb5211acec1384b91470b9b0ffbc47ecbfa48282dd5a54172fc
9612       18660 3a208c04863310b53d9fee393a13a       650dba44f2c662eb8d84c                       1Bt89tka9PQWPr3s1sp2jAvNZreSq9z8vJ   27caf5e29cc97546228
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 536 of
                                                              913
       A                         B                                       C                                             D                                         E
                                                                                                                                      04b44360d6f0cfbd1496942ee59ff0e996bd72cfd7c21b8a80ad3a9
                 07fa92a3a37062e61dcff0156793a895efa 000000009d8cfeee9d08d2d69f924f9c82877f7db5f                                      be40c94b522cd1d345855c697694582c182061de96acd6ccde4143
9613       18663 913280e159711116b44899ec652fb       b1cf96d9ba4bbd6015c5c                       1PHzmhzhBxkqL8odhTSGcWvqgUydwMo5B5   3e01a47a1422d511e667d
                                                                                                                                      0454305085e64d76b950b08d72b0c8880f195971ee6e948cbff4479
                 89ea04e1242c0bb29c7dddf903cbed2082 00000000bdb7b0ad867b27c71ae88bd8e557f71f03                                        fe4e1112d9101b22c8b43428c44cc8e90960f098f80fe7ba59245f90
9614       18668 b1f71b13394b618ad2ad767dce5bf6     3e62ace7fc1be6b4ddd27c                     1JHUzuNCsdAz3WFMN4e9M8agui1SkSn3jC     6219d8e56b90ae16a13
                                                                                                                                      040387015dfb0f1f8d7fe1610352d6b17839c6623108a78449df236
                 cc41a484fb6b23e1d89bd4bdecdfb0cc0b0 0000000018afbe7cb3453bac4e6f52f1ed05ab56dae                                      7c19d051501b3108b26f676ced4ae41b5bc438b90a763515a8ef6b
9615       18673 40b9bb016c396e137f443435811cc       16e20cd1d628dc0ab8fab                       1KXXEMZ42utesCETfEzy92dAUNiirvcDSY   49ad3feb62aa5faef8ef2
                                                                                                                                      04c8f77a74a4b402fa3e9bbb6add5e4a29e60b8f09caecefee1db20
                 8ddc6c6f8987be4df92f6213c336002992f 00000000d1c61453580ca1b152c1510cb5a67451ba                                       8c0007bf05fe64410a0e7db087978d54ac16c03b492775998f40481
9616       18676 5492cc9e55e785fa4dd1276f88d99       2f5f232824508667f23197                     1AVXXv92iMC5xHjjaexkaFfu9bpN9J6ieG    30d1b54db84e739cda45
                                                                                                                                      04a972018d2ae36af96cce58b7b927ae745f9cd349314bc3c255ae4
                 92aa8c9fe5ba744c3578ede02048ed2ae6 00000000901db81e81c1d3acdc7ae4b7a86aaab903                                        2c3650873aba0ab6fb394a2e83ba74a92580099850ae7ec08bcadf
9617       18677 e74d4d3c92c3c486f055bff5567d6e     00ebc4687344746f12dacd                     1qAPJk6iAZ8QAu6CXF9zXwmN4ED6ZQ5Nm      e00a59df5084234d84350
                                                                                                                                      04369b14a6c561f003cb39683d76f676e58a2739925eb6b99934c3
                 5a761df0a0675d7ceb4de420c301980047 000000006f7e5a4b4bfb69e3772b707072cde7591c                                        b42ec30fcad053bd934fd5ec8842c94d2555dbd4cdf65e016ee7263
9618       18678 def56276d844f44c7dabd9a5d787bb     8bad36254eff130f52439a                     1F8cV1UeSNdV15j1d6HJVVXgJGxnEykmcX     ca38654bb6bb3823c8bc7
                                                                                                                                      0457eb82408986d4157d80c54a60e296aa3a6c1825469d216d6c79
                 d95f97adcffc470c5dd26b0ad0e6b1118b7 000000007468218eddc4db57827c7d999209a3d61e                                       0bb96c31683c8d71cf21bb63f96dce5648183d2194e24f7721ed4e3
9619       18679 605c608fedb9527136867017af52f       ad38c02032b5e97cdc9a01                     14yJVxEYWzZiB53jExvh3WtK5gezceWdGh    e16c3ea5bdf9e463854af
                                                                                                                                      04a35a5275042ae0ca3007686bcf13bda7e87c3851f5557ca829ae6
                 9ac663b016c776cad5b62b4a0ef5b1be26 0000000032a1136f22a3498083e11b7dd08a5b0e7e                                        ee22e24d10c7c49fb6843aa815a9e4ac7df634d413f2e96d98f98cf8
9620       18680 6fe001ee4372845a44dba6aae36c95     ba7ed62eb8de48aa739884                     1KEWqm1LUhfMTt8dkqCyG3G5nj9N5CdUKz     57a12cc732f97161ecf
                                                                                                                                      04a0c51ddda1699f086a18512362a0f9bb07a2df4abc4567b9b3afd
                 42ed8e7e9f83e172d1c501c5ab14d46f14 000000003d2881822612a5b5f549e9740a06e6b086                                        0f6452f535bd36a10f8a5234604dc2ac78ee3a73850ee88ae54ab0d
9621       18683 a1b7c6964f56448b9401afda368788     7d1b3c698909e3db0a5a0c                     19pXs9mtiBTrn9jCQQhhC1pw8qwFpTUTXe     9100cb2cdb6ff0d36e43
                                                                                                                                      04c343168197f1281b2967d87f294a53f4a75db86c3a4cafa3b135f
                 b278fc3e1d3dc3b99ae44267ebf72f1bb74 000000004c2a520e072f2889cf1791dab1a21f042cd                                      65e4776565178a92b1d01f7aa79020b94f6a6cad0578696dc863f77
9622       18687 af754d92bd61d5beac2ea5a274a56       0a6937b34036dadf7121e                       1w6Edq4LHkvixv6vUhhuhv7NjMVAKWiGo    1c5b64a92011f0271db3
                                                                                                                                      04df9731d8fa0795aac0470809b266034928bb2ea3c09272a501e8
                 643aea21af3bda3b770e91ce92662cb356 00000000a1c66484ca5d0434d701ff1460530c7c60b                                       1dbf901c6582dcceb87a68b9d8f551b1be2a12e6b013291fbc4bc14
9623       18693 6fd576e0d1e7f359947fc3b4b51796     2bbcde5b4a64097b15115                       18xjF3WxY1UQZBEBeKFtXn3HW37nUZnMuW    3f935dedd113212ec7177
                                                                                                                                      04fcc05d48eed5b5c5ded47182354f550a89b22a41f9daa9325490e
                 cbb3568e10b0f1d5201d7c684914e93cffd 000000007ede00fec46ce1833cac69a87940336aab                                       df63d0103edd00951e4d7525606e777bd3757b340f2f99a25a1669
9624       18694 80711f9e005a740bd3fd896c73bb8       e1a88ed01a5439d61a983d                     1CPiLxkVLLCj5W1onBFY2xBqKfCZkpm1ot    a71689e7744b56d2f230a
                                                                                                                                      0494b9c97e7cc2e956bdcc3ebc3125941c4de3e0043839073e61db
                 1d0f03b3e3a9aea3b77627db21beae56c6 000000005ba81980af0d5d7d04eb5b95b61f2f639a                                        ef11e5989972b96d3258cca33e1f765e94d74394014e529c6849df4
9625       18696 f7ce7aad6442ca7e333b7be5adc50b     26eb76a8417c8446cd2b69                     1BHJpG5y3SJUojvtMffTCPLLAkihURcs2t     d6b5abd31498d2205235e
                                                                                                                                      0411ef32f554030751c484f360be78358772d8c866d4bcabcd15199
                 de000d1a53494d4262321decfc4d1547fe 000000003274f7fc4cbd0decdb633b740beb75be5a                                        2a8dcb35d27bf3da68580d1e655036f03d14d5b40a477efe0200cb5
9626       18699 9cc90fbc9728cf99b458e6ef1f69ae     01ac35075a05133c2ff72b                     1DLuaWXuRmVpNS82r6Qd9cBniDnQCqqCU5     97b95ec172520d20db2d
                                                                                                                                      04a470943a97c3db727dfaa1daffaf27d8774d9a6198383152d76ae
                 aca8fef0f773d6447e41c165dcc8101a3f0 00000000000816633b61ddf4d411169935a03ffc02                                       a9b17edcfe5dc437029cda929c2206f806db6560c410b182d55b043
9627       18703 615bf6c0723e076045d0d40626d1b       495a6448d2d029590c3df2                     1Bg4yGswN3SbJtEahDH9MvxvnP7gsjhrYF    2b0bb3c2c1474c8fd925
                                                                                                                                      044571fab85ecde5473d103e1c5674d1d96a54a8021a4897a7239e
                 8f7c82707f2a611892b330e8db6832482d 00000000f39441ef0aee4c1f11e3e83005f2fbc5124                                       35eb1c2bc84b1f3233a565f02ea48d27be811edea51fb75f7a4dc5a
9628       18704 7692d13afd2db4a11914f21183f9a3     51c35ffea96a8e2ab7650                       1GSd7U5gFdgM4JaBazRaYVpmdkPuhkR8Ky    a60b6b362cd4f0ecc77cb
                                                                                                                                      048b93bce5cbd5cd442fc43f405ca50f86bbac51effb0a2a838b349f
                 f05610bd99c26ed8f282103f8236e79d32 00000000a38e093375e7b35477512dae3173b515df                                        74aab64ced2c5891dded52613cfe5fd0b8a2c2d5abd89b116658823
9629       18708 426ecabe4341671d0f0694e1cf8e98     a4304043db002ca3663464                     16Pf4VGvDs61zUf3RSqJjbxnKnV1qYXkXG     0d0ef7803177a6a71ea
                                                                                                                                      044471ecbcefadcaa590f8d72416ea6e5fd1720dc9c34ec65f4423b0
                 744be7920b8da3d371fcfc09122b71daf22 000000009bb767b7de4b77da93a54f09ae7ff942a3                                       2da897ee3d535015b44a4c457eadebb4be452684d2a878d3a3e3b
9630       18711 8637245ecb7efbec02c16cd70be58       ef723464acc1ed543671a4                     15EMj97RBqvVcgCj2feMAEaTSATX2t4onG    d1a13a42376551f52adb8
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 537 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      04addf162c2dda93015790c1d90a5b470d4cebaa9f2682afefe7848
                 bd26466e84021d4224d6cff02a11c95045 0000000028c4643fe8dacf68e28bca71b7909d25fa7                                       707b676eae6d51aff7de1a49db47a81ec1a0e3538579ec0197862b
9631       18713 b928eae493a653f066f70430391915     8ecbd652e705b1fdd5094                       1AGMVxtxUqYgUxqD5cZh3QFdi4q6rWRbz     25965330b2a52c3b499b2
                                                                                                                                      04f75dea89ab8b028f61ee3fb7f31c16f7ab8983478c794f82f7391e
                 4032abab330ceaf6c18b2871d86b73827a 00000000aaf2e566b1f4ab22a3ba909116e03c6c9e                                        9b93223b505dd14eb0362a6afed18cfa86420275aa0ba9a2d25dde
9632       18720 416004f42a5addf0e92dddd263119f     04d66ab972c38b8b1c8334                     1FL8SyRWfMfXUnSKHjqTGvKw8A87KiV72n     1459df98b3c02bdee7ec
                                                                                                                                      045aaa8c5156bc2e7457bb52fd7bc1ac16a05ddc5483061cf99279f
                 7efa6b39c01ba6764f877f2b80ec5d564a7 0000000018a46cb68220fda3beae43d7f3881c4614                                       d09f1f568c1c107b93b950812abbef7c48bf9899d9539e6235b5b7c
9633       18721 73cc3488aadb9a9437f118effd597       0b6b06e5a947b3e449abb2                     17gcoUstEYiFUMyE9FgwTbh8fTHg7hCZ5f    e4b0a7f26018e447e901
                                                                                                                                      04604b39fb829ba674ccf85e32c3400bb76684ddb786aa09fa0390c
                 d1e14c05ec7ee13ae7db80f5b8cd8500e9 0000000096e5029d44c20be6443753c0d607f0125e                                        fe6364e4ac6b19fa390d3fde64fb596fa8e7154cb63f794697164575
9634       18722 d6d45ed7ddf247bb4db0ac1cad3210     a242cbf9c61aaa1098b525                     1BVTcpadQpoqqZ4LEqBdqMGtmQNzhNNJ6L     af30ee06b93df2bc6a6
                                                                                                                                      04ee2d5430fe7b1f3c6d5113886f74df661c9baef353ee64e0778bb
                 2cb74a082c8ee473772d85cd0cdafbca67 00000000b7f2c147b48ade42034dddff847e636bfef                                       2004c1c8e4842a70a0b1da3d2f1fae749355e606e181209a0a85e6
9635       18723 8384e02835feacc94a7caf3ef899a3     13cc7ee8b2767ba6a4e2b                       17LdmrViSy57W8gDLhy3dJY5kCQ4NVnYLL    020050549a58535d629e5
                                                                                                                                      04112735fb9da94bd38e2efa46c55aff9e795af7e6c452ae29dfc432
                 88c0ba9d2b1372405426e3c924b7eebc2a 00000000a75a64ced1182dab93eda9c02728620b14                                        9695a4dbd61de9b50f0fa1a7fe6da44e29fb00d97e3410e7ec65079
9636       18725 3f2c0c376db2b9ff91b7ac386a99dd     cdd55570f6d1b6fa34deb5                     19NWD7AwxonmL4tFcxPpFtm5Yt3MZfihY1     311142ed6ab7be78dde
                                                                                                                                      040974db7916f5b891a239328486778761a13adab115531b2bae5a
                 9cadcb4ac9b4d97002e5056c8bd7802e4f 000000005c973364fb254c591ffeb1372f12dcd7c0bf                                      a23ed8dab0464c7b18268b270911613bc4d8fd1ce70daca4460964
9637       18730 44564030651927c1439ac4e4cefb61     b5ddbe410483e9303519                         1APF5HJPwAGe4p3dHYe3C6EBk37ghk36C3   4eb8cb2b5c1d2a3eed6172
                                                                                                                                      0492916ff9022f004c81d16822a5dd7717e7720cf0efafe340cbad3e
                 6e1d45baf9a58cd5b692a4f0ac419c63f8a 00000000edbd1621ca20cb916eb1098568c90ba0e7                                       9eaebb6ed150176f10fd67e98690a392fbe5861c37afbb9229ba455
9638       18733 293d24be03ba3f1493a9de1fe7169       c3c893f61782041387d1bf                     15NzTL3d2c6G3YjKYnTw3xNcsLMrs18z73    f7173e8027e77b06206
                                                                                                                                      047ebdb4bccd79001111b54d1c9aae08be4f4853e88d1c325f9e46a
                 0703db99e0c04a74685c6a4391dce7c7c5 00000000491dcce61caa80d1798511f8c577878509                                        fef7947ca7b6ff97b2a600ca19682353035b6e70e76ec4cfcb7345ed
9639       18735 557af52a3343b13013b62db34f0084     cf1b0fb2a82626b81153bd                     15xFZQJgeFfSUS7itqQ2LXz438863xT9tt     4d40d965831f21f71f2
                                                                                                                                      04337255c8730cd2c3badb719b59c842c965335c8a9256c6bdc9108
                 34eaabc3b18a0cbba374d4429d6c8e1ae7 00000000b556e60dd303b9ed7994adfc4bdecd95a1                                        57d2d17d5ec30c1f20fb06dadd0159f81353eafe341040e47160010
9640       18738 754226741dda87ff5f95d7dfddebef     04f5a54d773aaf70796fe2                     16jw7sEUefoWtTAtJaTfi5AUvyyqwKV7Np     607890f4ca1cebaf6967
                                                                                                                                      048dc6fc4e9d204a3244f4906b16f9722a7710907193b8c71b62654
                 a6e5792004ac51ccf0ebe6d7e2e98b3ae0 00000000d6cb81efb5b853045d1fe127da1e1c3317                                        1e0c5c2489bef33c75609f2cadf9b83a457d7941984873f8ede722f4
9641       18742 29e69265f8fc05e1ea098a56eea7ed     631d212bf3d0f4b3d77042                     1KyB9dZCQzhNwJBRYdogNkSuWgqXQCsWwf     201d3362f7daf3e5919
                                                                                                                                      04ddce422b3a79802cb0809159417910542c515ca34d75a12836f5
                 d895cf3c2f2fbfd5e8880829d2527a1249a 000000002f93649b6580950cbd93afe2e1621a1968                                       8b28662819387789dd251681c9bedf3156328ccea10d29c5dc97b7
9642       18743 bfe9e2ed27e8acefb2a86076245e0       ba8f32ef6ac87adbccc46f                     1MuyKTur4fMi5PGD2ZN1yEyHUbaTcXQZLd    d680be2062ee5ef992d818
                                                                                                                                      0436989ffb0ae96eb9762e99ac2c12a1fddbf0fac99f2c3ae8c6bec4
                 742737f190054fe51641736ff3e7722cac5 00000000df9388b3b9f32ff2591aefd629b9459aa04                                      5cc83b9b8bb5a11a0e1b674d6fb57464376568127f6492e668dd71
9643       18744 563b63a7ff7a7cfb79b8bf8e72f26       e38962a33c74e64d62ffa                       1LTkBWotNX4ubJJvM43Xa51dzifpznLtZX   b6e2dcead0d7c8cbd1ea
                                                                                                                                      040c0bdd339b097ddc40db0078cc1f81deeeea14f00e2a1cc1e6e2e
                 52a58635fc402002e5d8d093d386307c35 000000007feec7d10aea8ca5436285b9a6cf775c621                                       1b641826fb333be57037a945afa4e523ede8a1f2c15106a4d8383f9
9644       18750 ed6eedb6d30ad9a33b853ea85ddb97     fe9e508001fed989cc792                       17nPdEyqSGQ73JNCPDvj5MtL9W2S7giCc9    11c81cfcf9fc10f53192
                                                                                                                                      04d1dc1f9dc28d7e99ef1d1cf7ecc4dbbca0ca474c17e3d36af81ab9
                 2194ef89620fdf470e25521ee3ebb2c1aec 00000000dd7e1f7b680761a5e32151d547abd40a49                                       394c898be351656590c8b98540815d79e306a5f08e676732de335f
9645       18752 5d7f8cd944818cb41c716929e6cac       f4840e2a39c12db86d9364                     17x2894ZmJTBu6T7RBXVpfTHAvStb5CQjM    362d7f7f2f7f4a754349
                                                                                                                                      04f5622788d336bbd3d6ca7da8007c9b10c49b98b9749aa2c9bbbd
                 6ee8df7d13d715ab31365a2400761ebd57 0000000047a6e3f45c14f4cf2057f25a6817da1f68f7                                      9572baff97f0f20e9877284dbb9da1e78deb848143ffcf3440a5dc39
9646       18759 4e83d6493eb168e7992bd9b13b4f19     1da2c3292e73ff364622                         1JApBiPZjxhG499rtDRu5CjBQjcYXL4Q5k   ab205b485bfaab488794
                                                                                                                                      04bf309ca8d195442147b6253d8d55bbff5537bc90db8267359c2d4
                 a6dfd41207ab6c502bbfcb1cbf232376a81 0000000080b3ddab921408a18e04d9a4a6b1e7bf78                                       39aef68499b7a03f9df5e7d178ad361cc0bc69bb38c2cbf1f144b319
9647       18761 6f07baa33af8bb4075641548977fd       d6ff1b0e96d9b6e8ddb6b3                     1MgDdUQ4MRjhdkdbgsu2UDGhwNuazV2x1g    11d2d65ae1af8f415e0
                                                                                                                                      0456d41bfb359959df641dd5456381cc17bcc857c19f0f0f805caeb2
                 032c8b69c32f3bd9a31ebfb6eeef7fcca22 0000000093c6fe40151c0d48ab5551259774a6e437                                       57b1aac71958442655467b7d7edc89aa77b83b877b9ce0869564bf
9648       18764 a0a24d3e8ceb815e87adae56943e4       01c3c10df883212175a098                     1DDZ3XCdWmEaRFDCQMdHCwmyRQyiM8zraa    aa445838cbe8eadab77d
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 538 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      046d436d9e244b216353bbfe12f48f872321bdb042acf73659605c5
                 6e2b0dc66b08a3906c00bc89c42ed9c02cf 00000000516d81d38933ceffd157c6b65244a0f1ac1                                      c0a0affd6ad5a673026d05c6803b8cdb9c689bae4cb8a6c2032d982
9649       18766 10d0525fe130c6176cceef8f7e831       0603f01d2f1da20a29bed                       1ErUtgLov19ot7dsHYKTjjBD7EmaSTqJ1Q   67a003d41c60b14fe8a1
                                                                                                                                      04d2028f5451d457745fbf631f1015757a8d86020647eedb62826ec
                 526c0bc3799390bbba8776f60ec654c2ae 00000000a02c69e2547a4b3d8c76971ffcdb589a67                                        ac8685548b4769395ec43d0eceb039f15ce100c8cb8a346a4c760cd
9650       18767 35705b6829d534ce064e672fc6855f     29b3727a1e3ce8b9d79105                     16WejRbhzQgq64anRVvpvp1KKaf9ZA1AmE     b97b1d157152b4ddb295
                                                                                                                                      046d06cfdd9c7efa2cf7fd3c527b51b34c077e50373c7b7e5b90044e
                 0fa4086bfbb0a021920ed646def32902d8 00000000bc0ed7a93a8be290237708249d50884e8                                         67db43b2a717254917f6630e474e9f0a44ab325c53fa897dc0448e9
9651       18768 25b8e8355cd681135d6e830bc0acf9     b90abe5605c59329a7e4374                   1LCF1cH4WQURijxVokopJQ1VKyofHsp7uE      b4b2799855ccf04c64f
                                                                                                                                      049145ddc3309045634ae84d4466c4d692de280b87c2efeeae8ffdf
                 100ed84896a4df3b32a05c1a2a61d11f22 00000000009a73bea4f8761a54a781ad220bec5ac5                                        59381ec388d1a912a44abf1231b59120ec4a3aaba4879d5abb795c
9652       18770 abb8a48f34b8e11caf049a88e66e61     01a8ba798a51e82364b4ca                     19HiFH9iT4mecfUquu2M9G1eYXjqXBFLvj     57c6639203eb9bc8d63e3
                                                                                                                                      04c3a043d228148bac1f3d4acbaa167fa68af86fabb773ce4ae0a2f2
                 83be9697c00ad1b55552506bc5e4772f76 00000000fc4198f92ece15784c776563229d6ae0c08                                       5a281005f5ce2e5932a6e173655e3cf21aa551045219160f9f2ec96
9653       18778 59909d7b050507fcd1c1529ec0fa2d     ba6cbf9b2e2cd80a3fe51                       1BSKPdFVDoEL2mfqbMuhUrRkrGhEVLxJi6    90081ccb5a7ab8a74c2
                                                                                                                                      04ad4c07114eb8c4a04425f9ede67d924be6323738dda3c2684044
                 3bef3c5607e7172600cd56c43264d25dae 0000000069b7031307df42ce757b703202f207ed7e                                        6e5c1a5d5fb262f0448aba683a45f51b7365611c8a584b3f8caa0dc
9654       18784 a2516389f9bca1c430f816c16aed3d     e4c2364991e3701ee654c8                     13LPaPcDUf4mMZKgqTyqKMxKM9KrkwacXg     bcc1e6bc7226352375b2d
                                                                                                                                      040cd395fb21a0fa3933d6404aec4f25ea8c8cc35881a9acfa44e692
                 3b3cdc2557feb6dc9f84371de98332dfe62 0000000048f8226a14ad61d89aad19a07abcbd3dac                                       99732c552eef63382e8c27dcbfd1e6a21b72a0acafab0283f38db05
9655       18786 96b60350811d6b8c0dd5c2d3fc7af       e55149c6dacaeb409707ef                     1HsE2VjENMkyfrYrNcBp1iKB3ZD3ask4gu    8f00b3cb8211e8d73e9
                                                                                                                                      0463aabef8cf4e37acc01db3adfc92af8957baf86e3ebcd5a4cd39c4
                 d15ad1f0d85007c0c4cf82918bd3e68b01f 0000000081f85fa7e31999786c27cb0c234a5ea753                                       faaa4af60c28997e11f6000d3aba52c32778068d55ca625cd4c1727
9656       18788 4709d430ebd4d945557723664ef6a       345f9c71cb37c957262819                     13sZ19MNkBZotr2cLkRLB6K2N1ZKQym4fi    d77f39e111edb8313bb
                                                                                                                                      049e2903b74a394271837bfb593980f9e0107dc4ad52e396ebcbf4b
                 e83b7c5ac05d8be33b863b59a5cb92dcf2 000000005d15813613951acc2fbdf15fc826ae3f8e5                                       35e274b297b584398857f3fa6a386574e3607ff21900b9a7581614a
9657       18789 b4d177176e96a2b8fc965966da7939     f645167bd470238d9b733                       18EPDUcKnJPMqm8gCAhyTkYbAeLan8q6G5    fbc54be1123238f4ddad
                                                                                                                                      04a99ec975b957dae022a7ed851fc20b9273560a892dfd471686e3
                 2577f5e7e7e64ada03c1d2a3e32d45b8bd 00000000553431cdbed82fb5b50d6250aa6ae198b4                                        e5d9b9d2d3219d8e33853cee21ef427c78c838e96763773b0f3954
9658       18790 11053b6976fb08b345c69a6e7418dc     44685ab8bd556209e7a53b                     17L9DoVBvFbbwypzdD3GQWLAmLtQvfmXas     09abbbdfd46a424eae11c9
                                                                                                                                      04c04a2dd6baf18a2d74afe15cffd1dc3ff4a404f2f55f19724348fc8
                 aead05fc6f00f0ec548f6d68f653173ad8c 000000007909bb5c33ce94f6a237b298276ec73bbd                                       1e39f8c4bff7f3e5194d10be99651c99eecf91e0ee6128a75dd5b5f5
9659       18795 20fd2f6ecd26ebc52b04de5e77710       762a5ca1c3c2548ffcee73                     1Jwq6pPX7GAoX9XmfzW4Y3vkDk68d5eBnB    15aac5ffe9f694673
                                                                                                                                      04c09b8beb3363b424720b1f606fc9e0c48369e89bf4b1c91386746
                 4281e950e3f5d1f683ef74bab74f2ca7a6b 00000000ef9d254b5a6bb4154bc137339bfe859f53                                       5b3900dbc06d5592687ddcd7dcc09bb048870fc5f6b63d2aea09c59
9660       18796 e762785573acda3d0d554fa10089d       a512f9d107e3030872131c                     17VYJZwXhzFAHhTWwTWzjeV9RdpaUG86R3    dbd8c65632fcdab8cce7
                                                                                                                                      04073ac7b5af5f8621e749751ebc26eb83dea0a6ce7d88e6687c443
                 6d2017d76c57093b31192ccbd2e21f4514 00000000019cd075b992d01e58c369746fe0296b6c                                        004c141584355552e0ee975101a23fe1d555984288ef30146e15c2
9661       18797 18e561a91a40ac6cf0baf58cc024bb     101cfc7cebe3cdd3510c73                     1LamVR94bZqg3DTJgYYEYaX9coRLVeGCD      e2ec26f3b2ed32ee01cc0
                                                                                                                                      048ba65b44d6fc3324557805e109ea38d1f1605b90dfbc451003edb
                 9b9b07d86e33b42f8d3370b84e57bc2f98 000000006bd07bdbe6f5bce1cccc68c72170a63cc1f                                       0b7bc3bd3e21ce3acdd15c3db99bdb0f183110b271119f747609166
9662       18801 aa2ca5c84805ddb87d001ed92a524c     b6c2e1cffe3e59fa2303d                       17685o1VHEWYu5ZmHHsh5hTtqPnwEiktqu    e590bba55aa634bf028c
                                                                                                                                      04e22b6acd0d42bc74235624dd228f2cfec45db0f9d8ffa296b9dbce
                 2793fd34e9823c64f7fc234e43d835aa466 00000000f5c1989bc99adf1f4d2d81a04fdfb838441                                      8c03300a87847fddb7935f98d1bbda99712cfcbce218a2075b29711
9663       18803 fa809c27b6edd272fc80f784d22b2       426068348d7a0c6252251                       1EfMVDR9qe3uKQA9ZeaMNBMureGkAQbMax   37a0d6944be7f732bbd
                                                                                                                                      0463426821c6048f0c93f70b70f3951b2d4fa916c1a1c079bd660ac
                 e4ce270bee903add3704df40c33a99b093 000000007c07c5b165fb40370070bd1e7995c807ac                                        367f6c016503797a6d047b40ed2d53328deb50657430c49f05024f3
9664       18805 a7c684aec81bb0531c3d50a35b3de2     2ad0219165ad112a5ccc75                     17WR5VNyF2HKWrbb3t1kEPjYDUppopTCMZ     7d20601008a1e5e4853a
                                                                                                                                      0443780814356ac3c87b58bd3c5b42b39183499429d034ce4c8e3fc
                 37dafae58b8f5f83026a5d13d8e50e2970 000000000c0c35dd03f32d0d35f2017a77ebca001cd                                       45750ac7bcbd8c4a65d47272dc1e5194274dac6bf7060bae5d4e82
9665       18810 722f1ef259aaeffde2eb40ea913bda     d5e8229dac9bedc91a49d                       1FnM1Hj7aaaH84fWGqff7bfpJGoh3jKhA6    258b028300caadcab5b10
                                                                                                                                      04470d434093923e86f22a271272394da01ab0c119f7ed6152bfd5
                 b225d3deb63928f6a0d98515d642b43440 0000000036536016495e9962449bb36a638b482e5                                         bc0282b567e4f5c73e9080d18d282d43d6867cecae3de521d12952
9666       18816 cbe85e7efba95d047dc487098119f6     0e86026a81aab85226b5170                   1EKtEcbbQ1cctapW5f3wZofzeMSnCSANG3      4a6656f6aaca46a09acf7c
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 539 of
                                                             913
       A                         B                                       C                                            D                                            E
                                                                                                                                       042544ba0ff5789f8fb745b67f0bbbcc14df32d921fe40b4957dbf79
                 a0c33e476c80e1a2c3bd891734dee37836 00000000fadcb89ec3ecb16a7f571e08d00c1327d92                                        06b7d80d7b13f90bf453cc957faca82550138c1d5828959b374c5b1
9667       18819 3b1fef65cbb394778561f8f57dfe16     51bc435f9b2a8f64db983                       1Q2xqJGPFaAo5gVwj9pf3fez9g4pzbKsme     b39d327ab63cfe57342
                                                                                                                                       04e8e35b635b4850efcc7a5fe21bc715a5632e43895e07c4425ae80
                 93ead8c4cb5f8564d6b1fd3b0d645ad4f0b 00000000d8e9fa69a4dbfc74e0f9909fcdbe517b73e                                       b57b6518d29fd2c1cc2b3adb4d47db76b9736a3c25b663863f733a8
9668       18820 05759bb9204c8715ccfc1a4d4ed69       6b4aa538eb94d5f6e968b                       1P4pAJpZQLh9oK9J6u1nKCX6Wz8YFyF9C5    8dc7ca097a4938e5472d
                                                                                                                                       04bdee2bb9a281f16a1b65918c1970e841fddef321c0252ccbc4a78
                 8cb6730f1a06939b71627d728ed61086fb 0000000095d281166f1cbf80d64500e7498ed0521e                                         28d8c73fb3b1deb34ec039bb3e64ab6ed5c5791c109c1764fb587c1
9669       18827 921600ea569023d96fb080b70a5003     aeadc261f6bba4f08796ef                     18mPkwPXLUf4Y7HFFT4geCtAjbKSmospmX      38e0bbe7ce616cc08737
                                                                                                                                       047b07d9c9ad0e402079f78852e6745e86d8f18a8e1f082761bac09
                 27e564c92f3c523b08a01764461abe0e9d 0000000015ba1eb56faeca96a3281a39dd5884be9a                                         0d27acd443fc751952f782334405967150b0dd7b6991e12667e3a5
9670       18835 d803fd4bfa82a8fa3fa10d123c2cd7     b404e3d47d870dc691848f                     1FcaLz7uKTY3rA18rt4p9yesxAapT66UQk      7c933ce2bd51233bc2cba
                                                                                                                                       04555323b916d3f274644b09fc4b389ec75827858b9c0f58049bf6e
                 47a3f07d9eccff884962f4c307c707f818d5 000000006acbc73e33e0721c5d70a887f58b3b7641                                       7cc65cb672719faa0d730926d81ff1204144d50dd264f5921555796
9671       18837 fa646e0d82052f0792acdb109872         0c0c559709b85a0879bdd6                     13BnKLR1Vzf83MfhwfMw3aLuYbj7d25cDW    34aee4dcdf64a03202cf
                                                                                                                                       04cf6bbb0e6e5f27c163bb501df375801aabd0c7476108e45d76313
                 3e50e42d086ddef8ee4a8cfc2b11f65ea89 0000000033398e2ec7acca47a8d69fee4de8c9f15ca                                       bef355c868cceadc1c892d040d299f7a369604c22d61c53e101c6aa
9672       18838 2343db908600848dafb35d27fd3ce       65eee232e37dab6d9550a                       19SgbkevNeEdTydw7KRFnKLusZnaZAHyD5    eca7efbb523646ccde1e
                                                                                                                                       04952e75ffe2ca28dcd4e37955c90a764bf83967eae11b73996f375
                 3d428c5fb53b10438c9cb304b4769bd5cc 0000000051c5889ac8067f60e0d3e3f8c42cdfaf8ea                                        3a24fb0799d549144068c6a10e5a9dcf208a734695f6d337faf0cde
9673       18844 ec584f787b22d6257d5b3e3ecd3fe5     53cc6c9fa463b33a3d72d                       1MMpuyN9TUi5nC6ApF7Vch5aRgDq3ck9ed     d04f45be1d1b06137a44
                                                                                                                                       040d06060965f753ec1148c6905080f5e02f4ed1797d155a427ccce
                 1db2f12474985a1ed3a4eec007133b1e2f 00000000bcf4fddd3fe322c3e252b3dcb821bced17d                                        09d17475c86d3d46f4354cde39ed1ad025de0259740328fc7cfaf0b
9674       18847 18c512bdbaf0e2a7175beb1ffb91c2     c94686690773ed67ff7b7                       16au9TsPU9E8MrfiGFqJwSSEoRdYcmrMbT     cef203156a2b085b4bdf
                                                                                                                                       04ca4b70dfed6f11f3685aecc1ec59c63e82c6c82a4fe1d64dd3cff59
                 0236c576705a059c8a755184b421d7b290 000000005a18c8f3b0c7a32159b76edcdc7af5bada9                                        f4738eed9efdb027fcdbc7aed04a89471086add312ad4a6a5074367
9675       18851 c8ced358ba8851bec258e0acb3e93a     03af00d60dd8fad297c0c                       1EVhXjtSkFNxT7W49BsBXcVqEBuWZFhgWQ     15d2adefde772827ba
                                                                                                                                       048cc87af512bb8b655d75c63bbe3a1ec2639ee79b664aae1817ab
                 e2c64e3667c972b59203d463bf62d03d43 000000006e10657469d80945737abb92f418fa0588                                         591529b22e7ac5186b34b09ba5653126595f5cb24744496f1e713c
9676       18858 f8cd893e855852455b2bef9eff6c56     0bebbe4a822214a5719ed9                     17Merh9P2saH4FUMFypaooSJRJ67vU7c3V      b45441a0560dfe5f9e8bc7
                                                                                                                                       04d5c170355251986bbaedecf47e8564a7fc26149b3b3162075bcbb
                 af4033438594b7ca2ff1fc37f32312e363b 000000002268fbf07ad41386b7dce7571181a33775                                        dc4fdc3f1431e1fe4817b34863666742d34659931426b46e1a05994
9677       18860 2bf955f8a4e94b8112296143afbd8       61e4867c90ab0b326fac34                     1EP6Qu2vPgvpgL4mQ7mPwSxKWUeJKNDYqt     b0778a80e9e4b7e48ab7
                                                                                                                                       048150ba8cd977286994e01d220acdf2d94d715acf393fea608461a
                 26b078b0f6c0b0bb27004baf431133a9f9f 000000002bc5cda84e3a865360cad4ed4416fb360d                                        3a52aac246c71555f75d22a6046de66156a0a21ac6d0a9cb674e2c
9678       18861 0a4295d7ef9f2554e11379ede8cd6       7b7420d5887f4f35f5db04                     1JLeEZ6WajaBWGb8tRzdnQVwhhPmhuyvMw     52173aab99aa005acde1a
                                                                                                                                       0443b5d1810efde302afee90320913a096fe58be2853391f4211218
                 0fbaed72d864ef690bafb53999a7209364f 00000000a6cdfc57e316f7dba34cc3e7cfc043ef14af                                      388b87eebb32c6330dbba8ed573106aebdcd1498703873d148890c
9679       18862 eac1a44d1681ca1cf1a82cbc253c3       141fe0ea32331b2da731                         1QA4VkDPWURi54hyZW6NGSYYK2jznnMgTG   25d4ae0a2068d280fd280
                                                                                                                                       04f9876fe179081055f8ccc05c03f1fa459b7a251e95b698d63a6cbc
                 b4f96c06cffe7eade1f0515e7a8b20e73ad 000000000a18351bd555f74e21ffd26f66b41b16aa6                                       836b4f47a8665dd889dc99c12fdc4b2dfa122ae126a04bf4c28b195
9680       18865 be3d14b50deadcf5c971b51431bc6       99e263ca3637c19f5ed60                       1DSFqe85nNaW99PXRiutUn8xnfNUktAbpB    73a75c46cea3840d20b
                                                                                                                                       04b86de0f92d0913fd88dd08cbd004afa27671cdd8139202bec4a17
                 40c277a38b39565e230b9548d332096e8 00000000e3c1237def1de75ce63d4d1e243f21624c                                          1d6355002089751b6161ea29528f2c7cd02dbf3146efa02ce79d76f
9681       18866 14c5f23a8ee9c51449d04a27434ddc2   aacc9148bc50404d88e12c                     1331Ws4SuQSw8b88kogt1XDiWYQyZ68jXx       7523263df996a050add1
                                                                                                                                       04e94aaa4719ddbb40a171bfba364044cf05e752d0efd7c115ae3ef
                 c912c1972436d6c8b5a4236ac38694ed6d 000000001e8e8a4d9801defdd2ee2e2946ab28b4ea                                         d0e3e846ac43327b95fbc33a2e29cca2d71d5e87b30ac77898ced0c
9682       18868 da2b67a95315fe0d2df5b21d52e0fb     4779335ef503f32c216b1b                     151TSDGYW1VX2EeqKcmMPZ8DsS1QBWXjyR      e1e1ac8d6c5612e1b34c
                                                                                                                                       044d983b76ed76757b0e7c36b8b4885eb6dcfe6818266599a9c3d3
                 06ec28e19e47b9a289b564a99551e9361 000000003e270691741339fe6c496170fa05d47159                                          7b0eb406fbc30ae1cb03e8a046da17edb7a8ff1b143d907e49aa6f2
9683       18873 aad710c42846197e0d2e53d5640faa3   20afb9f83535de8dcd2e2a                     1DLjxxgN8LXMhRR6xx3HuSisMapUmbZchj       c6be3baf627ee0afd6a0f
                                                                                                                                       041d31abfdbe23f192ca0c25068da6b44c8439e0583998f32bee026
                 01ed7eec0253153926c42676341dc81cb9 00000000667ffb03dc91e6e62f88eeb93b04716069                                         46632f897e7b259d8437d141e57e799b325215ca87600c4ddbcc87
9684       18877 eb27d3a7d6c1d7aefa58dba40f6c44     2f0e58905e3a5d0e3f654f                     19CKR39cAyKcwRG3ge2WuHPceqsbww6dSW      232075cd142b8b1a12583
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 540 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04ed878fc0aac350abcd7eb97fb418c4f44e80d383429e7c9291e4a
                 7e96afb9d45be57a3d3da3389d065424cc 00000000f920997fb5a08dd4a6816c32f84ba82539                                        cc2db4bf691f1f07ade27e62df8c672ac749d388d69adf8686a28c01
9685       18879 5b4e46260388af5b61ce90fac35610     07f04a24154d2acee29b6f                     1vQ8iKuiJ67EYcpdWyquDVh1NTXZdXbbN      c5cf32756f2076f92b6
                                                                                                                                      046f2f9c2e485b3d67da6c1caa8bdcd5112d65bf9f21120d4a7d03fc
                 8b025fd9515c5390d0ef55c70d4a3d8a9fd 000000006836ee4ff2251982ca7a79438e5c2216f44                                      852dbf7fda59cd066b6574201132d9aefc0379f8c85ff8fcc51fc3511
9686       18882 af7759576d511db79c2cd8a577c2c       3dc8b2cc0474aac99e038                       1Lkjww4ExgL4fTZ72Fk63u52Q2CLroFSyS   457e36f9017c5771e
                                                                                                                                      043306600a5b716bf6872769f3b37a7d25eb17bb4ee09304fe448c
                 533bf8304593cdd3c9c833e2f57f685ee57 0000000057fb8cfd9cdc6dcdd210b3dad7f96328cdc                                      5eae35810b2f00cb864a604724192c532ece552933b248f8c9a6af8
9687       18886 a87621fb8f28572b43a28e6b72ccf       a8653e4d7934c05f36240                       18ffJe4sYvQJG6xVgHBcNYH4QR8A4rwHWm   5f2f3d5d260264e80cc6f
                                                                                                                                      0444a86f92c1e15775054ea0015da9a465ba30a37cc4a99d876c56
                 a9a3bb9c6388bc77ee8a0efac49dec863b 0000000015d170b16578540eeb6461aa7ac8918ccd                                        811d80fa6b5035256c80f21eaa347f0eb91807b841276b42ca0e5ae
9688       18887 5bc692f1b97e67da317199194ae373     ddab205f1e60f179e1b47b                     17vqTSCEbKGZU13P7BEcXydYzGEY93UuPW     26ca99ce4c877722ae413
                                                                                                                                      04b4aef4cd80c709567778bb108c2f5ff7bbe47959590064a9185aa
                 f25f3c16fb8fb2d65d9c233d6d991879f5f8 000000004afe9a869b79b503b95b17e97cb206b47b                                      c49342f5d9d13b111eac6aa5657dc497e2bbc96065ecbc9ba7d9d1a
9689       18888 8bd7f884a8a4077de3e90153fb68         8d4f8fad688d7eb9f1a312                     1LquAvQvcRgCKZmTxvvv4r28mLBWapEDn1   7e3e7cfcecd238e8c873
                                                                                                                                      04b8bbf081928e3232305954116a30df4052ab89f96ec474d9783f6
                 1008c65e8ef0100567c72948b047af3643 000000009bdffaf95b01976b515b597a9256381bc6                                        69211a35f7aca8b5e69fa96f6cf711889145518b66110078ae63b6a
9690       18890 e61ea4f437d1255f13808605a6be90     b67b9a382bfef95f5167cb                     18LHVnPB1AHS7PBQyo1eyN5nPZeVXaiZPG     8758565cb8a308a2214f
                                                                                                                                      042a9081659079e05a7a6f6be1de4d64fc1289950c2fe31f8e1f7ae
                 8e06e4d8c5dc512dcccee802a570d70328 00000000a57f0c7436c9a37fe92d56e713e7b206d7                                        513ceccaa4d502354d7b6267805a4a0f7d4c14709b4ed59515bced
9691       18892 1645aeacba91f63045ad262a7dc5c5     c3cf7c78f10b2e209b3783                     1Eh6pFkLxAX3wjdcUJVGXg2Yrqh8nZVbU4     6f73874894f6735e9a92c
                                                                                                                                      04c091b1e6c7cc9ecfbc1732262bed8cdddef518d8b58e1153a4ef7
                 c0ce00fd94605d96582a2d1d145c67f352 00000000d069cf7e855bb4c71950758d5d07fb48e4                                        9a1e20137e793da620b7ec0fd1e4103dcad4c238aab2f6b3ce3bbd1
9692       18895 465001ce989992f60e27307ddaa807     e67aa231921035d2603cc6                     17eBaSjuB8eqqz5B5Rtp1kgVHcZf1uBmqK     5502caff25efab6d4fee
                                                                                                                                      04ec7bd6d2a147b2fe826e34db1ba47c969403ba5890da2f999a79
                 749c3a1aa9ac05bf8163f1abb31cd9051ef 00000000023463b3fd0628d957572393e8f4120f1b                                       726658a0f1cc9ed208732f15aa849a03a7bbde606f94a157d96a72f
9693       18900 42ea76811508a0a07ce8be4b6a109       0c482a6063fa106af5d29c                     16k9gRTjdPFp6c5sYYfHZ8A57Kvqsx71U3    df6b90a72cf4fc9e91095
                                                                                                                                      04c3a93440af01e43cd360ced02ddced899d9c8f0ab3680cdb3f0a3
                 f545f3775ad3d236b2791366c8ad46e431 000000004eeb3c0f12b82878cd8b47c8570e08b353                                        d93220d03cefbe52361e381e6c6cb4b7762b81693c4cd95932613b
9694       18901 3189a8ccae70515b52336bf6c59ffa     6803a5dc89e038e2ed7601                     1EF3B39opH3DxproPupcmZecw6MErjLWej     6436fff362487aaa121c6
                                                                                                                                      04c62aca384cf632c10e5dce23305b95759435d6c3efdeaf669774d
                 2a7fedfd3584ff8fe702e8ed0aa172842d2 0000000012b37d134be80c586ca8b5e569099c0131                                       1a0a5fd7e36ae62d6ba126d6b8cfb5d44a15b1a4c2f479322786f7a
9695       18903 f04962a48097d29bffdeebd868f6d       8031114da4c4f3a5b07be2                     1E1r1hnW9wbc5h2st8RCWdXBoYSCzwpVB5    9295c2647531ec7441c3
                                                                                                                                      042df5e7181ed9336ba02dbf4ca960b97c027bcb951ad81b096a36
                 83f6e8e67b94bc729ff74628f66cb7475c1 00000000be1b43572b1c9db1d63f1f9ef395cb60c08                                      9146a302f676b12f0856dd5b50381cd59a78774830a3e3f004a5d0
9696       18904 979738f3db713dc7708b0aa7658a4       e44fbf567e75e12ae2a09                       1HpMTS5wV4pcsXwSfcFEzXgLW4cPv5iJGj   d174ee047254fed33e2c01
                                                                                                                                      04afeea55e9a11cf102b26db25539ba3d5205cf53d4caa131ff8340f
                 2d3e27a24b2d7d54d7f130ade17e4b2623 00000000d9fbdb5b353b08d4e5538f141484b08dba                                        1210cf1aa40ca3cb1be592817e529a2bdf9189e88bd4b496ac04297
9697       18905 e93bb6a52d4d371e82a16b90ff188d     4649df35fc895d07b3889f                     1DHdLJf3WKjZ2JnrVKKoEvxrxT643RRcv9     7b4584fdec16734eff7
                                                                                                                                      0440d3302f0b55f354a219d8c4f33ca4fefc707ca09ab546b0042b6e
                 35ca06f559185b54d4f17c926b8df8704c3 00000000cd9aed2725db6e95d2c751aeabcc9a21ba                                       7dd18ab55f9b951088f0590a84afac30d7101c1beff557ace2a534b
9698       18906 3d5fe44ad0b5d9a4e72e65e601421       48f2d2e1c60bbcaf3d64eb                     1DX6oBpGG841qHanikrqgPFyUpV51MWmVV    1f9403605cc449efbb2
                                                                                                                                      0496ec52e94f12b791b5ec1321604895463ae5ff37f96daf58f1198d
                 6780d0455836fe8fe5caca3a4ddb752881 00000000d150d3bf5000ed59555f200d0b1141affee                                       e04b36c8ff719a4361bd1560fabb11a7775af843aab1adfec4cfa55a
9699       18910 17103bbef378f9fdab863b8ed071bf     5682a623d34443f25ca36                       1eoC82pBW7FP3wBptaz7KrogBKfrat9PV     cfdea161cb5a50e020
                                                                                                                                      04f5cbd1d498b4244c7da1841c002b2db78aec164cd99a1dec39836
                 432edde64e8943b920f0aa358be54372cb 000000001c2e7cbeb59478e6f8cdc147c9132e6f557                                       a8128fddbf5dc2d3771f0b068b67e1c642643787b1f2e38a6a267e9
9700       18911 c64a8b3b7cea5e054e7edb42636987     619350c5ddc481a9cd481                       1Ejnik1frPUbHLohUkqzeWTdVBGcJzpVBX    3e122134b7dcca1865af
                                                                                                                                      04f65aecf08167043bae8095b8d725947094f1ad285d2f2b72f3bf3
                 887f442a8f781c4d0586e88385cd0e39dfa 00000000cae311a58f1e70897c67e64058bc14b5b4                                       68397c8beac16a83c94ade526ba65ddec27e79f3bbb7a3d9c149bd
9701       18915 a3dcc1112be928da14ac0e4c57d9e       5b426979bad2a56180ee86                     12mYwkHqF8XBA2oNeeZRvSfWGsSxkt4jeC    3c6b289f417ece63515fd
                                                                                                                                      0436d3f283bf9da015ab32d6bfa6d5660c4a94c40fac869030c637a
                 6648896d96ea30c8d8b3149c313bb79f1c 0000000065758282005a0633a659a5e93a3fd2e1ff                                        c4b8323aa0315af3c83e92dfa3dbd44b8a9f9ab264735904cdae434
9702       18919 e8ac8d0d368d0e1df411ff4b4dc1bb     0770a4afbebb74cdcfb6ae                     1FUSmRNmoosirLZRToAuSrZ6WDwtmwyikw     1fe76d0578e1212f074f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 541 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                      048f72e51c723fc7cbcaf49266e6c14a5e7149e3378d2343b708e3b
                 937ed414791b0f926f78a58ad1ea2db93c 000000003f773d8d01e6ef050de9d3456e58961c67                                        48e847b135780800e74ebc8941183ef630e8f7021026a279a6263d
9703       18923 2752725c955c90c62febf24dead8a8     ceb8fac33a8c4347a01ef9                     16NjqiAEM2qF5WbPezrrWshY7mzow9gqGa     dae5a01328a0e4ef9456e
                                                                                                                                      04d367dd7f7e422a39f17e7ca126648fdc5083bb4a7285e2c27f804
                 7e0abd3d289c293e7422afd40bcfece284 00000000a7cc7e388c0eb07e37b1689349217f50e2                                        21552bb6c3d617232dc95f1c4fe649e60d86d0969872e3c335e1acf
9704       18927 73802c4500cba4738b5d383c296b94     4206a0c8036ab60726381e                     1JiVun5mdaaSdgnXm2a3gKgj9V6ExQkwym     fc70d866ddb9040beeb8
                                                                                                                                      0419dba8309e73258881a016d3cd864c1518d5de75735d972fe8c2
                 9f518205549104dc55a9d29e8374991210 00000000a8ce94ddb034aafd3ea125fd43f4665775                                        403428cecebba2cee9695e533f8d898fb040594b1ed36eb83ce1f3f
9705       18929 6c314f04b41ee9a63a44047b42d344     8df10674f5a208dec6947f                     1FckTYg8BxAbG7HvjSpaA3qcryCBBZr79P     07c41316a4da3f3239d49
                                                                                                                                      049a75daffff039e753212cb479212f71f29039bc3307261628c3071
                 9f77330842117fbced9cc87063169b2bff1 00000000458dbe6d25d916ac16900c49323f9bde29                                       169c8a348e5d84a066003a7223edb659d4f8ce145b5ff4ac5e492ac
9706       18930 7fff001cb8435705fd204a2c0ffab       a611d094a0ac4d5f9f8121                     1MgRz2YsDCmSzgcoi9DYJ2oHn7szAEybEu    f1bb11d69087ce172cd
                                                                                                                                      04e5032d60a23b85d3993754b20b1a8a9f47be3dc89c41556c0748
                 078f67dd36615f95e364ef474270e04aad 00000000c10d07372ec332421c69776fb6b8b69159                                        388b62334787f62f02d7d14245aab1cb34d99e3bd5fb1eaa87b88b
9707       18933 391d58cec7ed581dde2b591b6ea1ab     2d06f08a5883999b693a15                     18JkTx8M7djHbcswWLHnCUzuDrnf1nfjzY     3d8bd35294cc34ec8bdf4d
                                                                                                                                      04fcdda653b80a292ed6be2e1e82ed94c3338db1b43ed33d53914f
                 a507f1414b221aced514557fa1cbffa9fc2 00000000e317fcba61f4087a34a496adace13a073c                                       ef7d08dce58a96c242b5433eef708b679c353e85ac3b3335310010e
9708       18934 a660000f7b82007667db052e8b3ff       831d32ea4cdbcbbfb72b3f                     1LVJduJRxd6QhXLTwfZFh5y6FDyeJvdihw    fae0797570e0f86867109
                                                                                                                                      041eb7a3476322869835bbcaf8aeccc87d65cd65e5e15212829939
                 589a71fd4758b494d5a296013c91fe72bf 000000000c52dd96ea0ddc33d997b733c64c51999f                                        6042ad25ca5ba3476f15d36b68f2c33bdd928f8bd218482f2e70410
9709       18937 557d75ed60172ab181d68892a201e0     b5247065424809c050e7ea                     1AsGhNcfbkpGYrcN2um3f2XtH6d7N4dCSf     eba87501252832e0be212
                                                                                                                                      04e4e1960c93f1bde070f5315210e6dc7d0a9bf783e674423b88d16
                 d2a6e9c983f3037059f37d17e30e14b653 000000001907732ae6b5646c135de280e60e6814e                                         a060cbbe7a0b7e489a8715414942ce4734e33844fdabd1d0ddaddb
9710       18939 45e656540650bdaf5e3884d4537bf2     ef8be72b3d011f523a93e40                   1CyGU85a26yd5nv5QmnLYNukNhm7k2LG37      2e7d3acfb2b345d78e6f3
                                                                                                                                      042cd1c6bd2819c58f2851b710060f13ec026c304ad77759c4d4c6b
                 d6e93d52c914e68d4c08a18dd1b6eab783 00000000cddf92e98652d881eeb8d770a208f7e2e1                                        9b788151b6f787f7cf501baa069403125cac91982c6430ece4ad271
9711       18940 52861ee242c7bfe454dd6725602e48     db3d9fc83bac589c4d8577                     1CgooCcFqGVPTFAfAmaJyFa1n1o4BnRqYY     e8d3984976d1787b94d1
                                                                                                                                      046b2a68100bc036997971fa88ca452ead52a108e6e543159d5a33
                 23a8d2c2942786197f4ca483b842d3c3d6 000000005856eaba8f69ff50a12dbd62c548b512b5                                        e97edbdda2107b5b5507a6c53a92724ea0558b90d03a85c8bb101d
9712       18941 b7b4f93553c50beb3ffb21401f1787     13a3a5d51dbe9cbd1b1332                     19x3foRW9XZYPxNDT6vvbmu8owArqt1u7i     9ae1b827141ab72cfe86db
                                                                                                                                      04a2bde7e4304fe28915c051938d6350c2027473426a4f0904699e
                 3df7f1ba9b06d9576c8348f02ae4261dd3 00000000dea03a758bf1c9bb5c9dd302f8365a4128f                                       9f3f948edb6d196a7bc62353ff2befeabeb2a7b80067dfb981e5f7aa
9713       18942 88e1652cbfd6fd73dfab1a24049464     c5ea242b8168b7e32a42c                       1NVcxDFqzZ1ZseqXpE3HTozCZRt6UPuNyg    e22f511bc642f3f11bde
                                                                                                                                      04bad66642a21513fd6f23ea608dc061784ba49f9daa17c4534e6d5
                 20598175d3b6c152e70d348c9a115950f4 00000000bd34b970a81f8615b63a0dc3f4caa9d1bb                                        99fb956a1f026fc07e2978f7f2b089e04f0480eb447b3d98c9c23b4e
9714       18943 6223ab3e11b193e8ac426f8fd6cb6a     9e757c463a30aa92c746d0                     1GoK1FmrZJF7dXe8T828Sk6ApPQQ7p8bmy     c5b14e95993ec33c013
                                                                                                                                      04b6460c205f1b964f5b2de70a69593b677805d1ce846761c1d3c8e
                 ddbee90d4178f01cac42c8446fb06bedfe9 000000006ccf93e236ea22774e282cb360adf16b7f7                                      11e026116a4ea5730521a4fc77a0b04091a678fb8cf26b4d75a5ee6
9715       18944 c12dbbb9626d20626d162528b07b0       7f59ed35809b34667b6eb                       15ZrruTAMwK3SnN8XiLHSxvrFoZJRFQ8Sf   cea239e2cb4f6cdf612d
                                                                                                                                      0488689658873e47789ff1aa0a547357c24227a9540bb8d4d54051
                 f21599fe66304ed7a5ade09a2cde37e922 000000002387b6f03cf6cc991bc1bc6f5fb62697a17                                       175333a514b9308dd2d0f0867ddf3c66727b2c64ae4a6eb2664311
9716       18946 79edf2d0192b60920f8899310cc9a5     ec520cbb07b0a6021d00b                       1DpCA13asBe3njCvteA1qNxYKa6Fh8iC3Q    b7b9db4999e243a527bfe4
                                                                                                                                      043c61414b5173b7037476a95901356691cbc7b669e7d56cf81550
                 f641faf6a3ea14df4af463f37b96af9ecd0e 000000002b75c50cdb65972cc6113641fe6cd17b68                                      68163ab7c895314301aa4874160ba82b43934463f9113dc9f08417
9717       18949 2a5f8a6c50c2fad6ba76299b1438         06f2c503fa4014cb090e53                     15h9xYjbRMEM4CrgrCSAEVe6kdhfczm8be   5b1089780be84c94adf288
                                                                                                                                      048ab411dccd91a211bfe0061a8514ef47d1116e482b81b2cf6436d
                 11322bfe68eec2aa2715d867b478ad89d9 00000000f885fd0898bf92972343ce146df25813e88                                       8981ed007a09c2ec49718b1c0c3def34f03bbace7d8e1e8a9f90aed
9718       18950 bd9cf9b28cc1911d5364a098e6dbef     249a8b78d9bae795c94b9                       13mS9XJ4nVagwQnG3GJkMyCwbU9A4i4CBf    67dee35a4eac2fcb975a
                                                                                                                                      04034fcafacafd3f2dc8e3166f5352e877c3f4a09b0ebde448f1b0a6
                 9e72040adae70a74680e065c01f8836044 0000000092771fddda4b10dc69433faccf2b3786fd5                                       1fa23c29856a5d29537eb4462d76778c523ede5c1262db6327dcd1f
9719       18956 455390294589527594bc0eb7e8aa9c     38c50cd7797a0a297ce0b                       1DkRsKE6pQCEfdBvV46XBjeudGcvf9ejJd    9580a37c57b68313419
                                                                                                                                      049e29a2fafb42c083c007426e1e77eb1781db1281c62f2b6d88cbe
                 d27b53aaab9f7d8cf9dd79af2479c1aa8a5 0000000040a14155e8d4c6ed97055be4bba5b11d3                                        5fec4161386c21ad52589811698bf1e96bcda65a74bc150625144fd
9720       18957 260385503e39b9a88f1012a32aa51       5708e6d64cb02ce83d247cd                   13evTzNHPRkZ257wbajAfHTgB9PYbuH4Z9     e5ab3a803f7b059ef88b
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 542 of
                                                              913
       A                          B                                       C                                             D                                            E
                                                                                                                                        04deea7b0dc134827b74e4abdf6072b71d3127a0c021c248a906d8
                 3ac99f560ff829adbc7014948dd6c2eaee6 00000000bc158255fd10e0f0330aa926affc5a245ea                                        929de6d46ac2ec254ce06efdf39b67af07276a67e73300529abb3c1
9721       18960 3827e662090e1b01860b449978c52       71c543aa9de4f944bf59d                       1He5UoRfRgwNHS9V1KP2m5KWGRPmtf7Hhb     05ed5a0f15f2d531f77a3
                                                                                                                                        04f336c669195ed3161da961a4fa1d8aa3c44d56974aba02794915
                 58aae2b8af44c29876e453c7195706e64d 00000000dcccac31b44f1088f1bb8f17e613694b5a5                                         92840ee27ea3bcc7553c0c0dd0df3008464d6334ebd1a3ddd2da4c
9722       18965 72bfbc8c925ff6e42ac9a5567eb018     80f220d9b84a5f158d5d7                       1F8XWt5m2MQxShbgR4YYKwh6j8yN3vAscs      1a0ac1c3b2e5614c6465bb
                                                                                                                                        047cff2a1a7ce51735144a371c290d41e9ea8ccd447fc5797884405
                 40efb47f22e64cfa0013a8f6cb338ca8e8f 000000004646ea34827cd1eb45bb5219ce58346341                                         1fb1c45830a534502b472a29d86c8a31968037e9d8bd1da4dae7d3
9723       18967 e7f29fedbf57abdacffbc700b5c38       c06a6b39707a9d7568bd86                     1MjpPn4nQVWn6qVoLaU9psySmdLsPRjdcL      9f5aef849c0a5a7ccc5cf
                                                                                                                                        046894226642d089d1fdd8b119c70e8028a5ca5d6e191ed2c532f8
                 e96879eea8cc8b39d1dfbee03f15d44c42c 0000000002a6f9ae37cc065753cb7f6fd64b547936d                                        ab09777d86eae878cfad8725bdff41a970a39f372869bac447cf118
9724       18968 53c1934ef231c6c687aa51dd2b674       9f2dbeb459bdd4cf894b7                       17Fo8KdcJVg2VTM6bEGubVveLqSjqj287u     b0c19417888591256d87f
                                                                                                                                        0424b33797fa35cb3a71681be39e3e0bd3a2fbe03e318a35bc90b6
                 b9e798755971ce52468ec735773ec395ad 0000000007f18300df5fd4f10737550ad723d646444                                         33656c099852dba0a992159aa1e6ed4541b346dc422aa7bad749ec
9725       18969 0e70f7fb3a128f2cda7c4f3d72dae8     b1ebce49df289414cd2f2                       1FsK5gHie3Y2G97sUXUU8Yd1K2qzK2weyh      f615fe6a97f3dc9a5051d4
                                                                                                                                        0407f8dacd1c0d820a47cbc4c07b6bfb291b8685531d7665ed952f5
                 88862c548166d46b2681244f38cf180dac 000000006cdb428c277f04a92fc5a74bd3d7061a84                                          34f97af1b3fe8f80da99d2f6fef6239b4165b289dc12f5b501926850
9726       18970 98ec4493f860574120627110e62da6     96d47b8643f6dda2220a33                     1Pn84HqZLmw81JJE3wR8cY65wFB8bghU4G       b8c75001ecb36b1269f
                                                                                                                                        040b05d76efb23da5c29cdf597ffd3958a3670db7d9fa5c1520c8969
                 0c5cc7be2440e6f7b44faf2c333ac402b73 000000004b6ea2991249bb24cf4a6abdf1b40d126a                                         1bffc2d86ae535b983d0f2a7b69c1ae00b98afecd373297097fc1ede
9727       18971 b2c965d45a8de1a803e3eca4fb78d       b784b77d643bd08899e1e4                     139QjSH6mnE7i9YRMZ6pzAmwdEFwqFvAhN      683209b3fe1b885188
                                                                                                                                        04f14ec040b2c69e628d8948c58be3edf3c7e8835422a334d1dc3ea
                 3c43dffeb20954f47d25156c4c01cb0d5f8 0000000026db52fbe38a71ebaf0407c0ade447d23f                                         b5da32188f76448a9137db4d2e61b1b63cec2b797f38c7282003ed
9728       18972 d05c6004908321a7cde805743c16b       4940eab71fd424239fe463                     14uo1NNU9xafUw6CAZjpNiN2sJhfxvLZJD      d9840f0505fc1804917c4
                                                                                                                                        0461a86265d5d70822c484563027ea1cd2726aefd1b7ed2096945a
                 15e86aece6cf6b0f270ca8a48a77141e2d 000000009c6aef91f13fd19faefcecc6c06884dccea4                                        10713c86adcb8d9713f20c558c7f5c4f7390058164d7e972110be76
9729       18973 63e687353e8223c27f8d62a657b47f     603a71ea572f7496e452                         1DfgB8dR4famX8xCLWqEZsUXgH5TYh5hru     bb215dc4ce5c6a313622a
                                                                                                                                        04801f309030b712a4497db3a17bbe61ab67cec3e78d0698e460ea
                 c31ca7e01dfff5250cc4b1e2461a1f4ddb1 000000003e3904e65bd8ba8d4a0c4b071c96372038                                         12495471408fef475f4705c1b86c804c2fd2dce691310e50a968c88
9730       18975 9fffe142f23619ca83c6841117fb3       99f7a6c8fea7b33796540e                     1CGSs33qkKwYmXBm47fbyatqNBHwEUdMkn      6cf7a09d57e62d912dc52
                                                                                                                                        04f48db74467dd0f75202178634c757c37dc7d59bda80199fe3e723
                 595e7c440e4973a2d12d7786299a1e83cc 000000006c4e7da8a922691917454d2b05341af390                                          8fa4bb91c69411d178693992f4e6fdf81a5ef7fe5c143cf900760b83
9731       18976 c7de9de0b7f9f5b04ee9284dd18e35     b214868c382abfe7524d8a                     1Mb4eKvNmu1YCrdLhdFdcd9FxPsXrb6fHp       06bb6c326f303b1e2a2
                                                                                                                                        042948aaf50c7ad9c75a57af26c0559ec3c9d21728484ea90d14e79
                 735eff4ff07494dafa40f0108cd6d8d27dd 0000000057113615bb902b0d014609976c4ff1bb29                                         795528e9e644db3212cd974e844c3d3f7316b086bfb676d55e047b
9732       18978 91368169cfe3b4bb881cb11d0b0fc       6b4f8bae4835031b99c9e7                     1FDp4oDpRuDjXc3CfQT1Nn5hvPFgm7jG7y      0326c76dca81303bbd970
                                                                                                                                        04ba777b242c350fcb4eab3760def0bfa0e4e6fba368870736f7f384
                 03a845b12bfa961b4f29a13c4721ef78da 00000000f598a614724fba118e18bd59a8606fc2ea                                          c0eeee7226b5194ee80f4ea25aa5eb602b66fef34c2fee41dd8a003
9733       18981 0270c5f1e7cb6df2b4bd1b0e39337c     402d0ee51995e36ef9392c                     12gYxPiRHRuUFs6KDiAAHsX7QjqUKF1a1h       3fd2b5b3fd482f88e7f
                                                                                                                                        04377179f7d7c259e4d4eb9161f927466bbf350c4b59788a8007094
                 53baba8e97cb8cce09d7e2d0be82508b28 0000000065b2bb1f122e5946e01323c4e985b9dba2                                          f03f7c198c4a27a5df0cc8dc317d31408e651824e7be31b7089f826
9734       18984 c2276515c0188260ff73f83f76d8eb     1e164618c96ba7278c4821                     162mZfR1hW5VSmghsX56WEan68HohokNpP       b2dfdcf23b53f74de8ed
                                                                                                                                        04a19859d6c914fd78860ec1f928bfec31792e0e6d922b75333f22a
                 b9106b42c0b74c0c05b908f44335aaa2b6 000000007709fc204446e4aa72d7048516e103e772                                          b84d95ec319b32a7ce98dcfee5f06832bc19335ea8a6a379ae031fb
9735       18985 619621247f083b42af896e3b87e329     23d8a39bb46537e9590b98                     1KZYY3SfndYZNDaPbJbjpkKeEFNawSStDx       20a5591a983b70d7895b
                                                                                                                                        0465e50a48d5ddeb97b75cf2780d925fb0ba23dac320a6ada9ccaf3
                 4924362831ce9bc90dfdf02083f77982e63 00000000f3465ea904281b45af4a21f5f304e77fbcf                                        28fb91f2e3fac96e824f0483abac0a0c44c1a1ca381c42f25d7c447a
9736       18986 2843a7a5576d5245f55000bc7da57       6fce66700c0f53aceaf81                       15RTmouJ1Tg9G7tMwEh52Ds1nDRmU6JLfu     92a8e44ec7710b087b2
                                                                                                                                        043ae2f636ab8752807e3b82937cb52aa3d09b614ced2692d46adf
                 248e22d1b54fff221f1fcca23c5a4356fa02 000000006dc85525681d444f9ff37ab9fcf7a0fc528b                                      85c6aa96b68b4d517b1b3d32a8eefe417912ef7a598646df817552
9737       18988 f73b039340c7e2dac95898d94899         e6009af02816371db412                         18y1cMbeyxB5ZGbYqH2c3syq9JB8drmfoF   8eaf529daa7b11bc0cc90b
                                                                                                                                        04cae5b3292e30eef8cf246d406bf92dfcd7bbb8ee4f9a52fb699c35
                 a6b51ac91215030db4902bf6d614a2e780 0000000000d2690bb4b713686d5a74109a5f8002ae                                          7c2dfc7ae402a575e002d6daf0ad97d2a6d932b742c0aa72d79fe1e
9738       18990 51dab04c503e04cefb1d6a19247711     76e8649465fd04ad63a572                     18UWfXNymPQQBePcPpfxrEDe7AdHdenvWS       107e3e385dba9e5a3e3
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 543 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      04b5a2e7478f197c2138458ff347f128be046fb7c887cd114e9e9db
                 e62dda96a88b71bd4aa0b9878816646a5 00000000b586d604ecb82d8d93ec3f74e2e3197674                                         12d90e4225258c479e980ce114e6e6d825131b57b62300615ca64d
9739       18993 e82b5bc60feeb086498eb25acfda3f4   9c23278bc0265cd15fc68f                     1MvM2g5kV7UZXYoNbrzjm6xg5YmtWEMxG1      0bdfa98772fa71d2dade9
                                                                                                                                      04e4e64d6ac58c4df9ad767ee84f622caee627ace866e4eed936422
                 4660bff34eb40624df149d7acb3fb665f5f 0000000043397c58b52a7c0ac62705432f17ba541d                                       cf50fe8545a45731e97ea24ce4a3715dda76037d8759bdcf244cb63
9740       18994 899a0ec9917d1ca550fd1f84ce8b9       1ed95861c0db0127d10f60                     1J8DnxJApMHc3By2iqEkbyBAMQh35cUYxC    92e3d401ea289c70dcff
                                                                                                                                      04d0e6b05e845ddb1a5810109bddb951b7eef882feab4d348e5eaf
                 93503e73acf5185838dc9ed988be804cb1 00000000d83737d451e4f5f62f4b3d00a45185a234                                        245c62b0cd1bd53e96fa0fecabb9822c430e78248f571e4797ce18b
9741       18995 8f3ffbe6e54c323cc577a1f41776df     c18c0f0bbac9a65997c309                     1CxKQLuweVZs1vmjQBUocA8xeYR89UhFjx     1584069e79538b62f615f
                                                                                                                                      04d2b784351983a73df84dce97f8534fe96d39748f51fc06a12105e
                 b1d3399fedb4c9e78e2b97f762f5b503b3 000000002fd36681ab34bd9b234cf97ea524f501dd                                        708fd59ae74ddc8e6ebd59df8c47a177d06419d361492467ac0cb17
9742       18999 ed9f1db30653a63fdbdf37aeb96c57     81723a2be68780edec8e99                     18KCdufrkN9kxdt7fAF2KWereEdx6ByPXH     77a3e3b87f8d7d81a136
                                                                                                                                      0450602f2c272103311765b66bf578280826900c4cce4b000a97121
                 170698fe3010186d9bebc29ee60f1c616d 000000001e5db4f8abc70499d90f188cbf3b3663d28                                       c95af1e062c4a44f2c556edcf99a0313777abd55ee7811c869376f0
9743       19002 5c244277b3e815bdf7cac51cbca444     fd618261ccfe6df47b606                       162yJAbiTESa1rzmyWDPFDG3tmmVEQHgKP    5def71f72f1d42c0edc3
                                                                                                                                      043489b23bf4220cc6287325334ec07cabca1e67097cd63659ba289
                 d4597e3f6c745f0fb6dc815a66d4aa3f9e9 00000000a899900559396a5323241b0eda1af878b0                                       b6b3e43f336345d914b40d7f97f5b880796c4a807007bb6d8731aa
9744       19005 169462defb109d6c17c2c3a804a7e       2e5dd67a133e78b3180b3f                     12sSbitQhPaXDrjSyEvvQrpAY9nnSsQiqV    bd305ef8434ba77a13bd3
                                                                                                                                      043967ca505e2fba3064d8006616d769a5130d8997ed6d2264aa0d
                 92c6d101a1134979fd4c40fccab56f31716 0000000032188a17e0f350e442a4833452863bb2b1                                       f5a5b478e48ff9ce29d493b44dab0cc4d6e3d8c5f2ef351ff43ce043
9745       19006 11724748d14f8d85357b818d646a8       b7033b33981d7b1c05b432                     1PNqaUBqt3hKFDyuXmLRVRszE6nt1gM1MT    e5284a6ecfce1e3b5cb1
                                                                                                                                      04f37cc67b11da6dab45d8c4b18b7c9671a8178de400456ccf5aca1
                 cdf98715bd82a2f31f407a7229caebc5825 00000000edfab4d4cc14befe1e79153ffd99cf4589a                                      7aee4d3b452a2fcd10b80e76d0897475d35bc3f1f0f8017f2ec1a5d
9746       19008 24be98f7c9701151b13353f397936       1148405275f30eea07057                       1MiQTZAPG7mgPGKN6TtmqVxFpMqwvY6FvV   4660af5587d58fb8236a
                                                                                                                                      0470c219ef4e760bb6340b0206866c2488890f908996c0d0c7ca65c
                 fa6adf76fa85ac2b88925ebc854829f1e23 00000000330485d5b3e42f867342c534a12edbbbae                                       22ba36fb5ffca1d0beae64f265d202139087ba10fe3c048beddb611
9747       19009 7d58ef7cf69c376b093ccccbd096d       44ba321add8870839ef85b                     1Zn2JaPUiYbPr5hzLwbEpCU6rRwpG8DSW     9ecc354ef2418e2ba4dc
                                                                                                                                      049e24afc17888fecc5d069bd94575b96c6fac9b433390268c446ec
                 975b1fc535f7bdaed5b272de894687773f 000000007b44d5d2b859780e9c9d1c2c92d5c2030f                                        bedf77b5cc08e749ed48f27826b5b2a73f37e4610a8ba0e13abb90d
9748       19010 a9f99da205103beb4f44adb8a78e1d     82159944ad2d5f8a2cc919                     18GVGJ1Js2RFLqaNdzrqSoFiLgbTQi5bL6     50ab0ddcbe0912d59293
                                                                                                                                      04711e7b27a63c052db674fc6177de87f4fd5eb90f9b76a9e035f58
                 ec917c75177bf1795b5b0465a2ae7b9760 000000006e5774f0aee7dcae170ee3070c00b26ee0                                        8b1797ec1d065c4b52e69043e6744520b7d91c59d21a25931cb6a8
9749       19014 af30a4c5948ebf9bd263f0eb19c299     3a3c73ee47db1e6ab9a9e9                     187LMjczEzrzp7tvnqyBYUK4b4ZLfq8Bfc     a392ac9262bc29120fe4e
                                                                                                                                      0446878494c76054e3a3f15585757f16d2ad38ce32468f5a613c854
                 c6851bac3266c0a226f50b5ce9a362f6bcc 0000000020a9c3462520421cae8c35784a6c77c895                                       64c4aca7a4a822ca066d1a9a81179a98d8566afafe7eca5c56714e2
9750       19016 66d9a61bf6f1f3fcd706c758304f0       6ecf763e1f31aedcd7d507                     13fagLgXR1epNZ6PwN5rkuTadEGtuGryNg    8737d6f75d973f898020
                                                                                                                                      04044ac521a696c2efa6478dcfbd1dd155a0b68940eb280485406c8
                 9c49c9ad23537a91227cbb2c15326b5f81f 00000000f6c679927b0d94d373de693353a55514ba                                       d3b326d368ffe67703eb136798d23300f07f0e8d3e69e6a52f54089
9751       19017 cb40271c85a2d918c3e2d4a16d486       54a77d4c7197ac6f5c076c                     1KpP7d3tdus5yLagoCvCVfBUfnfNtxFLeC    db5722d656c7f66af9e2
                                                                                                                                      047ef560874a586a108846cabb58a6cd3cf03142f58f242e2e520f5
                 a54f84f8ed27424904702de8d587e501ed 00000000ad8c416bc81b3698f1998bbb5385258d3d                                        036303198a572ad534c2ae01742c0d855a331746e8dea90da06281
9752       19022 f9e5212e596dfdee9e94c6ed8027f4     8b387a4448e8cfb63326c0                     1MBhSZPXae3PVS8ioHLx6fVZCgcqgXKu9W     2bac8ceccdb4404551441
                                                                                                                                      04756d7476885fa9d2255707c0d2513a620c3efdb048a20b444b49
                 b0daa43f6975eb0bb6b6d3781d2ada4628 00000000c2962ed37f892001325c58b95df610e70df                                       292143038f3e6b77488d76e85fe586577509e836aedea9d24e558b
9753       19027 053be5f3c1551853a3cd578a35736c     e77217a570ef878bc3054                       1MiHex6F63kWEFUmnCBs9nGobba3vfbLR5    aa563610814a7e88f4797b
                                                                                                                                      04179ac2aa07c03c98aa2066ed548de65b67ada69100b310a1c0e7
                 ca6e36254c7354b80f59b898c1ecdc498fc 000000000c71718da9c795732f27d56676ba4206d9                                       74da4727d22281b3587504561d209e218039a15fa5192712742b53
9754       19028 8184faa6e4850a091a2fa4c7bd0cb       58abfaf1d7fecc8c18c51c                     1RpGFYNnaSbKFkkkibq7kNk4y1WyUFf2J     c2a8279ac751a2e44b7454
                                                                                                                                      04320f99bd1bac1774a64fb5e86f5158ecb402a99de7ff6c73c8bffa
                 c0e86431c566bc28ef52299a788b6f42c1b 00000000bb65e806e530fcf58b4917a1142ef2ce4e6                                      494c6f64c595c941465952449557200c72bb0405982dff8fe7223c3
9755       19029 83bc493714d14555b69f376f6ddb9       7223202c0859e0bffd06b                       1GxUkmRUvzxbXfTbBipbBqmpT3WnSM5Uey   9d699e472e9592e79f5
                                                                                                                                      049365730cba6cd417c8360d371965185378b69a0bf7d9d9c3de09
                 815a6be47d2f8a7a9507e10049cc77edd7 00000000e78d6c5f43940c2768f566480d1fc01aac0                                       d9c585bf1a2986fae46c56eccb8cd5b499ad7644b88b5cdd765df92
9756       19030 2217e6aa60e7c86a690bed08675d3d     9ef59ffeb72209b122367                       1Pc47BvhqFoLDWUXAZ2C5HZSPGB2dbgzrW    0ea7725c0fa649139c9b5
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 544 of
                                                              913
       A                         B                                       C                                             D                                           E
                                                                                                                                       045f9490023a2b42ae23d413c152990d4b76fb84eacc7de7f4422c0
                 123d76ac591f3d3bddf6484c88c0ba0124 000000009c0b6517e85434f211ca92d5ae5a42e21d                                         638f32f038d8f96f310fad1fa25d5bf11b3c9697e62a8d8fe55960b8
9757       19035 9916c5a88d5b15c45549c865604af3     ca14874a6ad73cf4b9e43a                     1NTKpPKJeQfEiUrWAfTUC2Egm7TzNgXtPS      05a9a0c05e365a3777f
                                                                                                                                       0475b35c400706ebc782427a4951388f1d91e7323474f8f05d2f29b
                 3f65d6f82cec3ef08d6fc71a34b52367fee 0000000078b1f4be2f197423ba250f55de442257d4                                        6d0f238f1acfc7a4d89a32a7aea57f7953820643850f06fb2e290bf5
9758       19038 3841e1c7b5edc182529c4f42638ac       2196627f27038e8e3a2c28                     13PeMgHccKu8J5xL8Mg3VykP6qG96jYUQg     b8226f723ec93a81e70
                                                                                                                                       0498e100be4128c216610021e0476ee4d2bb0a7f908ce2bea377c4
                 ade955cc41d4850d80359283ee9240c161 000000009171392b6b9193167ea5383756d73fc5d5                                         8da96eea89c702cead19b0f3915e570091b37a61809ebf3320b52c
9759       19040 bb7bc319f34b7e36ce7d1cb2b20884     0c7639996b6ce114a838b6                     1N82vukjP3tyKf7aJykHtJycrHF6M27zAd      3ce9d6d93f6f4c6b2dc161
                                                                                                                                       04265f3567e018f80ec31563eec4a7b59b73c00cc9528718c26709b
                 744d4c4e0e43a54a6b8ac213541752ceac 000000008035f3c7913ea1014647e9a0ea91e3bfea                                         a4756fd07812f4ba53eef0d635722d2b47f2d7e55055eb7ae6e04c8
9760       19041 27d42169469c4629d488ab9fb2c4ac     1a56b3f03382563328d04d                     17sXe4FQdSzPY3NsZsABK7KkeyZVCuoX7t      4c5faaa880e20f3cb271
                                                                                                                                       0446a0be10901851baec1c66d6bc85bc726b4bbe9936e2feebcc8b7
                 fd4e1b3cbe5fe51b5c5122475cd87cfe79b 0000000077d2e3f81026e6b5131474f85667608246                                        269b582a7d14e2cbd83e9d07b4341c7275a87c996c1949e97e02cb
9761       19042 736ba7539d9692557bcc46fd408a5       b6680fe6c3521849d0c29c                     1EU7Ey3QGF3X3MWU8uerfYhUDSjtL8aKtf     85b42b4b8240308cae4c2
                                                                                                                                       04f1c9e928c2166cdbc745de45c4bb9c7e440f328f97b289da2ae48
                 3275719440e6085b0493ef37352530317f 00000000f61599cf9da73125487a8437111a801419                                         58292d1bb30785717707d9cec684a0451f0df62cb392860212225d
9762       19045 ecc8f63ed2e1fbc3a0cd1ed4f439d7     9ff02e419845d2c46195a8                     1JtALoWPZe7nXLCbYNgTr5oRTYFTZ65Ybt      1f09391a38e42272b8f98
                                                                                                                                       040527ea9d45b189bd861ddf966e9d4640226616cac6aeccca0e1b
                 a65ed5a4a558397ee04c8620e51a45736 0000000072cf0e48093519467308436e728b006972                                          b1440f0a3ccd8291a3a498fd50c993c41135c244304823d33cb7ea4
9763       19047 7a930a5aaa484c016e8f93c5a336cba   c76f035c663feb6716b3eb                     1tgG7JUMxuT3PJNoqh2Lzo7DaPjk1yT9e        ca28c8a46e52ce87b189d
                                                                                                                                       0456eafa07d1b5de8db4f1649b1b9a37c1fdea0095f8d8b501705e7
                 c6116b9690af0478a57e78e538f577a8a4 00000000e9c046bcd331d558e755f955306133fd6a                                         a54f1b9ad91f34448d67dd1578f3f4e80eecce1bf933d33d8decde0
9764       19048 928ab79b9be43ccdffcf366dd7a131     c31d78598fcd7604705455                     12CLg9Ps5fjapWPbhtTsU84DZnTqo63BrQ      352dc66b8cdaff011556
                                                                                                                                       04a6922473e41cb1401f5cbca20afe61cef7cbcb14938d34d8931ee
                 4986dd7a11da77673dfdea4bd7e22a340f 00000000d4123cb23e6ea5c9e694113c4c9ecdab36                                         d66fd35249ab06d0738b814fa521c59a0a300c07e830a351dc65c5e
9765       19049 c67502927b51a8cdff5e8ccccf668b     ce294c048348abce831998                     1Kwjyrbapeoi9ab2Xjg3UbXKe83jdovmu4      63b4200acdf59195c852
                                                                                                                                       0442a906b99fa780572d3cfa7730d22a35768d42ccac27aac3dc28d
                 26930176b27dac72083cf0f827e8de9132 00000000d890afd9a490bfcd50e357b150d379ccb2                                         005767bcaf7aee271ebf78f7034b23c3d2f1ed43d83913da579b752
9766       19050 b4a9b3ea1551409a677a363ec0621f     9f8f3cf6da7cf7af029f10                     1pPGShiG4g5o74yEyD6kZuRZxMPiCwmjK       9b308404495cc0b115ad
                                                                                                                                       0454f558dd709d03efefa0066e4b411920c2c6976129a51d76063c3
                 c31ff841c0c08aee4920aad4e8fbb29978b 0000000055e616e016961b43b3dcb32a9e23107c50                                        aa236898c6595397ba2b710b48f85558282c9eb6b73e2d239aaeae
9767       19054 ef618582c0c0c99147793568e24af       c9d9a92aa793ad5f7e965c                     1BgHznzYHCTkBsJ4mgbtGz5cach2pDfjmp     030661458aee1aef2789c
                                                                                                                                       04f7c34a08e48f6f4af65aa9dea1e83618680334e327e502b19feaf
                 94fa963c6e850b94f5c26b39d090ffbdbe0 00000000c3c2dfecb8d50edd21d9ffaadafcb1e857fc                                      d044091dde4ada327934cbe19c1620a2779272f066d718a185d6c9
9768       19055 cde61449875b7f67142bc93f46353       bcd0f9645e680c9090bc                         17UeH8kwaEf5gMhzBypiQc9F4qfA3YP6Cs   c6f98870be7fc206d4df7
                                                                                                                                       042beecdfbdc3d58697f9bc7da648225f6b7a80f288f2f5fda8a201e
                 a798f4e6d80eece4252cd261c20e94d209 000000008c5b596e3bd2e1c3f34b4427c999c89e56                                         c211a7458ba02ea5630bd8d033db35da5e33ca01ea9214b884762c
9769       19060 56a6808aea0d420d5058a02f11f3d8     9fedfe8e439cb3bd78fc43                     1PET1xNkBntCTxXqcsvLLR5VAGh69adfyV      f2d36219fb26663480d4
                                                                                                                                       0416acada5f9d8fbf73549bc570cfe209b738dffa40a6544ca68137a
                 d6ccaf3c82220993fbd30a6f5025047bb0a 00000000cee56c4d581b05b7446c37b85b11e652c2                                        d63d36806c7c8cd9571f42c7cfbc8b4ad64f7fca6313fc0e0642342c
9770       19061 d42b133baf7d3ab26637a0a47aab4       f360c70352299fc56e37ad                     14WQgoPz8gHKhFW49BFFA77zyLhK7BbNAE     dc49f854cd2fd83f04
                                                                                                                                       04513ffc5853a685d6e6a3663564c63344f0454db1b650faf20094f1
                 1e5c87113a75363a24efecab6834f7d96c 00000000553018829e0b29f8a6244651ab15ef16a7                                         e88b8360d3724beef92e309298ee5765ff8c7f4ef08275c27d2ffe42
9771       19068 d36ef3692fb59070eab024a259b284     2467e294a23eff8382e095                     1Q9g5jEL4JZ2Ewjvize6AU5LZa1t4zhUuP      c494c398023ce3e553
                                                                                                                                       04350054e307572626b56a353aa374216970815dbc2f3d1effa44d
                 54dcd9145c4af37ec41bf4e4ecd75b389db 0000000046c665aa0385a5f0dcf51e82b2ba2505e7                                        e7da8a8a42582b8b35e2bf224311b67106bdec7990c6f9cd9d3fc41
9772       19070 3b8f70032a5f494c2582bfdff9ae8       16493e33eef48a23c06438                     1TaSJi3MMUM4KbJfR3VKACgB7vDtG4LPC      c5176892781b4c7e21cb6
                                                                                                                                       04a39fd15dfc995b848e8fce51b33c40db313ae2f6963891c8ed262
                 56fd274261403a9a42659925a6e6506bc6 000000005a1cc5a1f2e1c415d369aa9476e2351c7e                                         606ddde195657b942f434d7b32f69d919324bc117b5068fa86d2aca
9773       19073 ed13727c02d05df5f62755f11c11f9     447802128b1d81833da8b7                     1BNfauYMuALTsWsdUEToBCSk6v6wN2422q      f3204f118e31371125f5
                                                                                                                                       04489b481959827f108f95595961cfe3d47e3b3a168eff7acd348d1
                 651a270538eea284b70caec07de8097608 0000000081a4b20589862f024cafd2742707220643                                         a8361ef48608931c077949edf30133aca59c17127a4ac3b5a38bda3
9774       19075 2053bb1e3c4971fc1635b38e62c95a     e5fda5e0502a89e3f97127                     1M5rSekQWN5aZpcCeAhUki52TZqLNG5WuP      1076f7a05affd2d3926e
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 545 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      0407e1822f37eb20dbb1cf4af73f53057f985fa1ee48a43a73b20a9
                 0d537c29be01eebb84afde00f554c7ce5e 00000000c3d1dd856ddaf02c82fe693fe9c1e514656                                       0c71f26f372bae8f94f2866aa846901cbdf394831a01b74b32b2d19
9775       19078 b2aa99b1f673b3e1049659c8f213b7     78bbda6ba9487575c5324                       1Mi8RY7wCJEDmNJy9eeMbqgvKuPMbog6Km    44656a7add88e825cca6
                                                                                                                                      04822ad280baad27b0ea893e2bc2c229007ccd8d6985d4dd0c8cdb
                 a262b5e332c77a3be086535a429f1516be 0000000000ead9ab412155b454cbcd7b3a7ad6ece2                                        47378b0b9e2477756b3da0995f12d2d55d355307c1a9a9c32f8a5fc
9776       19079 fd6792c47de179d1d416852f7dfd8f     d8380a0f6cdfba78108aa3                     1PgtbbVevjGquj77J7kp1nkx8QpEmdxxcQ     6c39701572e79e3b021c8
                                                                                                                                      04e8ce97859b468394a4ccc90d92e9ad12e5a8ba8540e69a863380
                 f944a7022fb2086c361af737680de6c731a 000000008741a1c6cf14f5f4d4b04cd8f35380a4332                                      3c66e9f9d2a560e7d4c0229fde7e1361e41a8cbfd9c3895ebe00827
9777       19080 a03d921e7e311b9fc75e76f9b745d       960d2400a07e15cd4cf4c                       1FMvL4sCuxgoq14K8kFzajmh56nUVhGbrX   3407830a1fc3193cfa85d
                                                                                                                                      044d525d03ad4eceb4b28d1569142bfd3b91efe851520ad83827faf
                 3bd6227b6cec3d241b99c60ba8f4eb2f58 00000000a5e84ff00ef932ef33c3dac976428def2edf                                      148d33594ec8a57180e6a7fff9817ccef968b6478ce32c1062e9d80
9778       19082 a3975455153139610e0a48268acde4     1ad627dcc73e95d7c836                         16urk1KjC7Z6RNgjfNAWFLdpr3KDfJCCW5   8a4fd744ac4d52ee6899
                                                                                                                                      049c6173e6960840c457d53d07b38d5bf6b8c55ffb3ff5833ee8470
                 ea47da4fcf05ea022cbff0b0352e7b26824 00000000fbea7edff4b2742cb8ea66bf4ea68903b8f                                      46300f12e71b5652b7ccaaf8e229e4251cde3166d9eda93e66135c5
9779       19085 54363ba790cea6437187709e6498c       71095548a1ce8b4a2e894                       1GWnN28DmWnWRAw3LPQgJYx9EVoVA7FSTE   c97f08228366f08ec72e
                                                                                                                                      04f2eae0c133840caf34f89d71e3870ac075af9ae4e7fa77cc662aad
                 418eea6b1eef9db389e92164d900663e40 000000003f5d982add475b21cfe436fd6e7d1e7ed6                                        128033c6d81246610e1a6cd42fcb0111375a00744ea2490bb2a180
9780       19086 74b8dfae0f3f3035dffa201fb09996     e09df7b246965e2cc17808                     12g5SDGT9eZMWNdUPRrkhD82ckcE2wbNe1     819d03f0332d82155a12
                                                                                                                                      043ede393a839f8b1135b5a4d083e6ae3bf7466113e712ff800fc3b
                 1af479c31433fa1f7b0e201bb1528c0b47f 000000002ee9fdaab783f3aaea77a33ad1868c4f81                                       2282c81aec6b32d3a15a611a9f4cadd67a6958c05f0eb56ae7a19ac
9781       19087 9f9d1f490111a2e64bb85651e08a1       a939456ac7e7a0cf29a092                     1PC2uZy7aZHQXgxKba3tCjoMLaj27LFdDL    31e44b2cb2436b88bf9d
                                                                                                                                      0497018015ffec5bfde484ef9e172f48450dd3842b156e7929dfa5c2
                 f1b2b45c558916722517a2a47cc61a1b61 00000000964102ff5aa0ac55bb3a392fa20d06e221                                        ae352e16eb801bd7ddd5e8d6ba4608cf9220360c8f97b6fb030bbbe
9782       19088 01e5cdb4f936ad7df902399374b331     5f69d689bf508faffe5b6b                     1D5TFhdjCjdpYwbYBEpQxi41njQQSTZ23b     9b30ee2b9ce523ee600
                                                                                                                                      044ae3d14b4ecf799c0de0caa27d9628323d7f21e3a0d7f8d8d6f92
                 13971db842bb6f705169aefa80aac837f5 000000005a05c9bb662744921fc7ce67e739b266d7                                        88acb4a6c7bcde3da622089d9d6521ed0f30016bf92947c1f4aa4ae
9783       19089 8a975782cb3387e3f44f0b37fe299a     019c3d20639d70fc561e34                     18LmpFRCP9HmDjSrnkbApTrdU4SVKymS1W     4851cd589d0beb1bb69a
                                                                                                                                      0416038b6be4b01bcf6298458b4936a45c83627c3b60acf81b309e4
                 3c9804f52f705c48f17875658d7fd45fe04 000000000e5b6bb90ca5c433ad0701b194de398ba7                                       e2d0a5dadab32dbbc6faf1efbfc5f1952de944467088a9eaabdbb13
9784       19090 2c493c5f79d6c2911f1fb17210488       601d40b48a940d0ed8e79c                     193rjCN5Je5HExKQubGtBcAk367Y9Gg6tM    0593cde0af344de6ced3
                                                                                                                                      04be1175005277a2a7749c2f4d09b71ec9c18a2456a9f60b8562b5
                 3a2b57c527cb302bc74692cf44df8b62493 000000004cfd38ef4a10a9a7e9ad0239b0516533f5                                       ea79d9eed9058bbcfb0fcddc5e7a39587c5dad409067c6e8571444e
9785       19092 843b072fb64d6f1f6cbab4ac8672d       e3ed5d920d7aac6f104a6a                     1KLMTMgzkcPUcUVt24cwLADQgnAL71FS3w    19c400a35b402a889bda9
                                                                                                                                      04577d34169758cea64043ccecc25d5e4fb8f5deffc16e01ad8af867
                 c05784e32d49321af34bb8f3b13421de5c 00000000c1ec02eb3873bbb2837188f0848e320817                                        85ef7428989f3f1b0f4140215c84dec20bbe66bdf8bc19123b96b39
9786       19102 c28e198ee4ee506b081dcaf312f30f     1323553bfaa670435fee39                     18tDaZPRrLfkoV12VsANNnGmh539PLdsMv     944fd28680a1ad0715d
                                                                                                                                      04c2dfab72b5ea899cb73344f2809bccc66156730339e956659e679
                 edd0796d989a637b43a6f63983171cef8e 00000000e6af6b041618b1a344f89bd3261ad0536d                                        f15570a5ecd878ad732de92aa09d10b77ed7c4e6d44c9072335b7e
9787       19113 5a0074b8f4b5790535dfcedefe1773     57d1713643c396f332a39c                     1AXyC9hUzVVWkt7nLit3wj14zdjKmd9bWr     9168aab165e05004bb19b
                                                                                                                                      04def6c0169d1f7ff33ce3b812c6feb3fdc3561e22cea0f437579370
                 3cbb1589d4326fc73f4f44813e73a7380a1 00000000589eeff060306bd47969e6450f522782c1                                       0c8e582de912b9f8d972b50c4b79457195b117825af3fc45b3266e3
9788       19115 edcc2d624fb612c2c3fb54c5bb001       aaf07fd79a7fe8494b9477                     19UyV7pA5i32pjzp6kY5wVTaHjFpMig7v9    f6ac3ef1f8c3e841fbd
                                                                                                                                      047880111573c3b22d862f8eb06cecaa5990770bcf43eeefbe6a6f8
                 0efbcc02aa3e1483c6a625855c91d283bf1 00000000249099c4d512ee324f1393729a205a09da                                       b007051b3080c49ba0a5dd6b64bc1d2ded30c91450ed3a85ad5697
9789       19118 344eda7a4b169bcfbebfc0cfeb22e       76e352dfc65ac4e8cd0e7c                     1Gimmfq7EtqcGUwDeCHJjbNrpPxqJ2NeQV    330e96af4edf7f38e7514
                                                                                                                                      042c24f5eebf729507feec73d819327de4a48492744536d5f3b3dab
                 a2be503e2f30b50aa46b2d0b284a2eca77 0000000073c49f2ef1d7aca37578dd0cc214ebb93a2                                       953e086d4f37d86a06041fac94c24ec286c6f3a9618be8e9db6312d
9790       19121 020735ac9cc7970b42e8f7c6cd18e1     0dca5ee43208223e4ff0f                       1H9C2BNChM86hg614SnVrViiQLZx5QXs8     c7228d1b1015ff604a31
                                                                                                                                      04436d75d14330184c00c7eca4ecab3ab772fe262275983c941904
                 3e44bc4396510fd051dd6989629500f960 0000000082bed4310f5fa78e50f42f9438cb1e15d5b                                       6ed7d5db26fc3844c20d9c4be23c49cd0f316da5d7f45eb6d6c7d15
9791       19122 98aca13fdb928221f5230a8904499d     7566eaa882651c70f07ff                       14nmk9rPp256UfZzgq5fHZY1Q4pehrSQo7    6e007dd3ff10517968760
                                                                                                                                      04698ecca0385109061df3e412834f7a7c969c3a09c07cf2a08b76a
                 a1dab7b0829f341e3f4a8ed0fa4faaafb06 0000000024e67bcd6fdd7cc57ecc657abd19013eedc                                      ea0d6841ba7688bd677e431e04f7590773903b143c5a4c0cae382d
9792       19123 de50111d47a7a193db286c7b485ef       3abb2adbb35209693b8cf                       1LtT7h34w6sHbKQfGii1uftgTuodGSd8mt   2ca53cf1cbfdfb1b06543
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 546 of
                                                              913
       A                          B                                       C                                             D                                           E
                                                                                                                                       040eb80d4cad4ba08f3e42d14c70ed1df531b0634116cc0267813d7
                 bb1c0f98ad51d4458adc1c5867a41404e8 000000007c9531b9fcdb215c4fa08f2e5c922097b16                                        fadc00f3e81123319e7fd3b64b8b190024b1fcba65a9bb1e00e4eac
9793       19124 f1d697e5111dfb67a3e869ea044550     0e77b8a591af5718644c0                       1NE7Nz5FniaoPnYWfvUStKPnnkipewyW1p     a660bee855922923f52a
                                                                                                                                       04115b19cf5654d3eb0c19eb1c8d5ee6938a9e245d373a56963168
                 fe9543de543614a9135dce9cdec3c869c5 00000000a45faf78188e5c71618064110c92e93620f                                        d36aa93e7b2a9d35d012dadc1a1aedbb43912e459d1b1e71105f5f
9794       19127 0855d79ebddbc34f241979fa65abf1     5b8c588f0f528b5faed6a                       1HoM6bJdDkBvHWdc1zdxezhw9bGp6tDygu     c6a75d121e73615600a468
                                                                                                                                       04ffcdf8f04928bc49cffc132ddc39b14ae3cb69c660162a0ddbbef48
                 ee685665fdc26c43b57af80a012898ad4a 0000000058d4631f6c1a7d12655a42131248e01942                                         24886c042d23245ea54ffb12d7623bb74f9ebf8b59b2580d488aa6c
9795       19128 7c5afda89c3594444059c1675130a2     2f1e15ec9dc6a53dbae3b7                     17YnHgpNPiEbaUxseQgYf6apozQsZc6ETQ      fa503fa7b59c632fb0
                                                                                                                                       04d3a82b9c88928a60e4d8d9e031ec73b6e4b09b0f36a473a79a2f
                 bbec9859e2e566bfee4b31d0e9021cc328 0000000024cfb5268c99d79b1b67d1b5544736f4ba                                         2d21cb3af168819ae1cbcf80c84070cedfff497522bd8db0e5038ed7
9796       19130 3420530b87ac2537976b64a6169c08     500007902a6c2e41a7cd2c                     13qAc36jCYEgJfTpBk6mFw7sggwJYrXQrh      e9febcbb636e3a9dcd2c
                                                                                                                                       04da77c8e33408ea143c04ba0405d5b8559367f79070e7afc08898c
                 6bb090ff161c47d362a10247f45033ab90 00000000a11b9a7249b483d93223a9bb2cb2e99dd                                          13c00c191d3f4e6b173119844a1a5ca353a8c0c6c8840a90432860e
9797       19131 7325fd23f2c05c38e01205969d72fd     d04147bb7c9a6c099d62cb3                   1AUXvRF6NwhngoqjM4iHSHEBJK1ZzW7b1M       bf115024f204bf51c82e
                                                                                                                                       0453e300369f4a3db8a4935a2536e2611a3b1c08f3c646d1eb5294
                 fc2e7c444f5e28f8226a885bc018ab4f733 0000000040f27efdfc9afdbdf5dcd04cc7f6ea233683                                      435ee06856249b9cbee15627e52d975d75fc2912450b050a3bc00c
9798       19133 0f519275bf5c3fa8ddb06946ea6c2       a65e179c4b2fc6238727                         1Hnpp2H8MHi2Mra2P6srx3nLqaJKx1ciz9   7d4ba724c39927b2e001ee
                                                                                                                                       048f69d5ee32b38b368af0baa3150acae37c806533d9d72e74cfd32
                 15b7e57a6a4eb1c692907e9f0b8db2ed81 000000003bb5daf694b01504e24568f252c6308a69                                         d45e0e66551af5027f9130725ee42b32f7b6804034a7f2b26d009b4
9799       19136 84ee99639a60b9b77f4855c1422cc6     c7d3c04ef0c3f5fbefd821                     1GhJjQCEe13JitzE83ajhs6oAKaLGpX2PN      30f70ddeea80c9ec95de
                                                                                                                                       04086ee66560e1d0b76eeb50b70102a4fb3543753ecd9ba0fdd43b
                 0b4e72aadf2953b72f1c97ebaace172c78 0000000065f61b657cc6db0d388b47b4174015f35c                                         e97a139d9511a713482b7abc044dbdc9953670b100cd668a3b54a3
9800       19137 744009aded12d6fdd31ee5370ad97a     0fdfc50598387b9bc1f854                     16RJuk3Q7itXfEwzLuAWwkskWJYgkFkGDR      bd4f828a20ffa32621ed2a
                                                                                                                                       04c77a6eeb7172b90a276d28278e52ca43e52d5395433dd0980e19
                 be7bb5eecb656c26ab8f640cae3b780dff5 0000000018f73241264a63cc1b98bec00b758da668                                        111eeaf8c7f2564783244851a6956cf4da1488bc6df0cdf94d6c8935
9801       19150 e82cb855eab3647a43dbf72aad6f6       248d068e2d1f2f77ddbe76                     1G7eDRhhGaZnDiJtTsFTMDznT1yKKW9NT1     ff5747e6b9ce1e3c5b6d
                                                                                                                                       043d22f7ae79f21889cf3ab0fcf2710d4fed5bcb21ee40127be7f308
                 2c9e0dec5f64f9ea7227c1ff092a5405a30 0000000092dde1fa40bea243e872c9cf7aa83558d1                                        198658cd45465c1961fab3b77db3e9214f16d824dd5ed72f5fb8fc4
9802       19152 2860a6835722ad7bd3d25e1ff969d       6fd7475200c7521f35ac28                     187rNMBbJ2LV7wk43DpHnW3Wfja3DJp1eY     088870b3bed42b64c6e
                                                                                                                                       0457c6a39965b7de8d698c6d43b4b3e69bdedb3693fae1c971d789
                 2fe32a1f187b4fe04b7172518860e83671 00000000a34a18b6aa8fda649ebd1aeab2d17cf2b1                                         f535af062c36655486389753848fd5b4111a1487796eb68a26200d
9803       19156 d5719986ba0a9647595f8eb03677bb     1c4af283c5cb5db61a6fee                     12492jxhRNH1xgSLbTsMcWTRNRcq1hZ67B      48eece11f7f4f16adc8795
                                                                                                                                       043ef6570b52bcdefbe128fdbb6d51ebba7f57299963346359aa0f5
                 2fa85c7a15285d652c177262377b9ab0ed 00000000676088366b1a5def6a127903ff3cc999662                                        bf2e235cac780b898eabdd015a79eea9b014bff418f0de5717abc5e
9804       19159 04b63ee6737a72158d9ef5f84060e7     a8a9481c6777dda61f838                       1K6TWHd5BUZJhLRVCiXE8ZnQtW7jT7gSre     dc43de2fb8ca47c90b84
                                                                                                                                       047479be7ef655af60a2fe3c4f94c8982eae4694daee1c4837c2c5d
                 6813f6c2fe8c15297d4bfea9a66ed24ebc2 00000000a7fa4cc258b6630816788b5271ec59469b                                        007d728a62575f322c384c7d9043284adbbd5409340af7ac56f1feb
9805       19160 591b64281e239cc8b7d200a0d3099       0a8330f8333c2678f57118                     1DhCikQLY93PfwMdhsHRMHm5r4DRzmW5Ed     09a8f7f7c39307b4c114
                                                                                                                                       0491a1484100d9263d29e9b96830800cf9b38249d0880170c9a4c5
                 13c5be9cf9b14576cf448a6aee7d4cd9689 000000005de3a951f805426887bea8ec82348aee90                                        3ca85e0c6d883eef6d7ed21154f11e4c34d61f556d8fee722698319
9806       19165 73284c31bfb0d0e7ef5c2f7e16a4c       fc3c6a66661f5c1c839d6f                     1AzA2Xrz6UGk5Hh18gK1umkCZaUkLW34xf     fd8c29e8dea6e7d64710a
                                                                                                                                       048a6bcf808531c1298a7f2b9922926614b80690c09d40940ce8204
                 cc7f36a82a79a3c262f9ecd572bc3450ba5 000000005ce869ece96fd1aee856bcc21c8fbc7d940                                       b797bf25fab4ee34f2f80a1952b377070ce52faa42159950cc4bef66
9807       19166 56c12adfdd2290fb1deeeb2cccac6       19f91b7cc0c05457c8615                       1PFv9MfnCgNnecAFtt49cwcAW1To3dG9v4    407d68b050fee76c40c
                                                                                                                                       0473ed4eb56aca04fa4819adf9c9b2faf174093ade1beed315660d1
                 44aaff6729706ebe1d47d45081ddaaabd1 00000000c766b5b75204cdd4ba9e74d574827a789b                                         febaf47881b2ab3da080149aa9c080d15234557eaf2b026e40623df
9808       19167 aec50e9449ebfb8459ff894065effc     d493bb037f6ebbe575c29f                     18CFmGYXGFwVPXicai8Jh1p8QLNohtAfc7      35ad492341b194e4ef09
                                                                                                                                       0429e3ac39ec4c0e0256442491ddd54a3c6b353b43d0d2bdfed162
                 233c37ed0570860e22b6bb5350c725773b 000000003711a7eabafffdadb0e68d0fe469cff9f788                                       e42a16ab66f4401fe6f6005f5614df855d19d5851fa4b35a8a9d6c2
9809       19171 a7c9e3db4f57fef513fbd7512863c5     5dfa6657d0b1789a3ad0                         13dEX196enN2rTFt2yz3hzjEH4fMeURsZ4    3317fec96e1159686a03a
                                                                                                                                       0449281e3692ae86c30a6ff3cfe597fa2eb43bf1849a9780586e4c3
                 3757797cb01017dcf90331b3ec79b04eb0 00000000fc3519aeb2a37e3a62e4aa11b6884c3822                                         2ba67000e8fafe4c34935779f1e5d4f512c26ca7a55ebe0294fc7385
9810       19173 0ec8d97f1f1885b7ade30ae09269ac     43d9a1ba97141a741d75b0                     19BgTTEUnMp1NSZgsJZvQDr7afXsvLn8YL      1a900779e5a78dbbafb
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 547 of
                                                              913
       A                         B                                       C                                             D                                            E
                                                                                                                                        04b75a572ace5822ab5a1ba91016c58f4d3fbad685ec923b0976ca0
                 a93f795483497867bc88e6cea1778cb6ba 00000000d879b3cf3a1418504357f5c70a9f3db6587                                         fb84c2e33a199b52c1fbd43e3d126355e616733532a30309d3d9f5a
9811       19174 649adfa48e6d8a8672b1d0b63efd16     0526850cc4946f89a5a18                       1D1qFW1TDzAj4vWM7xud8X5w5Kjn7v5GNa      89c88b80a0f93a88765a
                                                                                                                                        04bf9436e22d4bccf4a892da7c26ddbef6ae2d45dda976d869eb366
                 d0073b9826db42bdd900d167471f942b16 00000000ee37514ecb6cb8fee997d4fff8246d7e91a                                         fc3fed3fc193dd71d27359104ac4f9ec4a2527b83b46ba49ab62a3e
9812       19176 76bab2aa57c76c4ebf878429abefe0     3f4bccd6068dfd6887231                       1PfAkQ45WKASP91QGC6YWPn35VD61qCvs9      78b9d19ae150926fbafe
                                                                                                                                        04c493f1e0727390c237fea2a66f75965d9146ec99d64eb3c82c637
                 f7ccbe620c519c6694dab55857cc32adff0 00000000827d57e5fabf1ece000f3f222ce8263ab64                                        e11c1e4a71cc58315988793b090489e3354028892e75ea2c4ee18e
9813       19179 d6d800b10d39c1731d2b85dfce1a3       be0e0af5787c64c3da68d                       1FAM79Gq7mrqhgxRjmYhCEFASPmgBV2xea     b747be36fb201ab491ab4
                                                                                                                                        04482011144648313ade5f122da7a8c22a05521b6700444fce6a17
                 0fd8c076a0180f552a4a019dbe14befdacf 000000001fb16077ec50fb4fd16375746e4af97f604                                        a300c2c6c752cd3e3aaadcf04735d4b902cce50bbf3f742acd13c724
9814       19181 85a541b19b82c835771561b92d888       6151dcab6208bc9061f54                       1B2CdEHhBStUsbyAdBMEVukiqHJLvd2MBk     35f7c4b593a3b909bd44
                                                                                                                                        04e4b8aa86ab035e03d5d0721bdaea5d9346f649af06db74cd9efe
                 b16d63b75b769a84ed117ced882bbd154 000000009b9a975b8a838b9a832afa8bf54b79269b                                           a565d62401f2c06d7b8730fad0d3c3e41119c1a8fa46376d3a8c640
9815       19183 59e58bb902b469456421120e8ee69cc   b564d47bb119d6a3a842c4                     1MUBHnQjZHTqHd6AKj13nskqg9XMMg8hg9        5ca283cbd4151cf4defca
                                                                                                                                        04a581a608bf3c7d23f0d382c841ca0162c5e6c01227eb4fb9c05ff3
                 b9b6e7785454bf346a9530b6055d8c09c7 00000000f987db3ec0567efd8056fcdfb05c3e4cfd4a                                        ffd37afb69756bf70ee5d789f35bef9a31e48d5f217f72e6c3dc131cc
9816       19187 5bd2d6c06de6c0a40d22f080c3fe0a     fd36e1b9405a29ac667d                         1LswEYSS8pvvXosWdbudrkHn8bCdNEDDbU     0744245497af3b3ff
                                                                                                                                        04537d6e1dad6dde8eb893688ec5662be96734e72906d6c6316b72
                 cb7f0c970320ab6eb7bb740445a662acd8 00000000e8587e109330dc96f898c2a1872f6e09b2                                          be103af74edbcbc5e2115d459e8eec415f1be1fb5152e68b88727ec
9817       19189 77b430ee942265bf0785ccc26c9760     430425f7358aadfbc2262e                     1EFX3YKvsT3BJWv2MsRBZ7tXNENkiBAmzc       229e047da667ef41bfb53
                                                                                                                                        04345e72c6d1d43263a53c9cd1f15270569bff1431263edd3c2221a
                 0e884e11f0d4504bee6312eaa50bf9668d 000000000ad93882de7bc86238682c62d0d1dcd858                                          19d859227ee141397cf9b238f06eff3266b835ac76c5c00069b3050
9818       19194 3e3a4180f7a669e9e80fee6c59e2bc     2fb5f9d88226a3dce20e2d                     16rFPzJ8nWe4gRNtYFyjh7NoYpbmPx6DQ3       c91b313ea15b5ac4a736
                                                                                                                                        0467733364bc09b5be3bd8ff3f13ac76d820cbd3f9363737d2d3310
                 87a02042aedd0fa634e35428449701694b 00000000a944d6e24f7adf46510bfe4d86d2f3f39a3                                         72a82cede0c47561817dc14554869ba2221c1fd1ff1c0d67d78c7f2d
9819       19195 489c6b66e56808b5998e3172b8a72c     07ffa15f0dcbf5e0dbacb                       1BzJ1NpDsbrFf5hnMkSDGjsb98PMJGvsAd      502e251600ed79f959b
                                                                                                                                        04cab8a8a93b9fc1e50f127c4a9fecc39b53fa434525a7d1eb52ac47
                 2dc3db8b78b814114a69e22ecca5eee665 0000000039596c3aed330eac667d70cbb6f25905c2                                          7fed4b70f995cadf48ac28e10ac4a59997036a175edfb0719d2fa00
9820       19199 f3773f380f376c132d1b6b83f6b080     7b7d670648a80bc16fa8e0                     1GGFTyjqsYP6oFAmbDaUuvSwFGdtw3WXzE       46cb05c13b1ccf9f201
                                                                                                                                        048e0916934fbbf12e8284f1330c4b80f0b91e465455ffab3f8b08ca
                 e3b44aa59b78f24b29d033177e217e1fa8 00000000d7df5f0be432e393da8e2ad65a4e88b68c                                          8fea66a3291f5757a4a7d1641f180f790828f859c91bb1d61b64155
9821       19200 36f7cabe51056fbc63af806f2f4daa     95c88230c55524eab87767                     1KoH8LRmZJKiAhRAMf2cvSeQVWWm3cfYs3       44366b861e5f3d347e6
                                                                                                                                        04bcf8f46f3d448d5155d39766cfd630ef1854c6f2cbe59e24f8c67a
                 bbd3436f3b47a7beee79c4168049422550 000000005259430a2c4204e3cc7336333e5f784d19                                          32d9d0535c5c1c9bbf334012499ec86ae1ce0be9174b7fd49ffe912
9822       19206 1bed4d52c2474b0be745e07ae8dd24     62ea50eebcec33d586c1a1                     1KmaAA7AsXZ7pyiJ2eFV5k87hxHRYRa2dX       1fd63fccd0a66c5aa80
                                                                                                                                        0475fb1f06154d550f811f2de49d58899a27311aa68b792f7dba0d1
                 66fa8e5f2570d54fa8c8a473570cb1d8cfa 000000004178960e199e9f9db9102c646f11e8a2ed                                         33a655bfe09fe52d45d6923898c83ee249d461ee06bf4a93557425
9823       19210 c081eb9bbf2d4943c3685f6f499c4       650d64d9f2ffb8297c950f                     18hpa4Kj55KW77U5Vj1monBWFZggjS3cdG      301ee13ffab63f4e2a36a
                                                                                                                                        044894a8189b8a1d46907af62b5d1733ed1d3c338dbdfc627adcea
                 0b6cc43cc7c0fff8dbefa9add2ff3cbe9cefa 00000000c5dbae325fc75c3ece3914ffdedfda471e6                                      7748129bed6b69006bbfc14b8beaa5aacb01d4ed215b7aededc086
9824       19211 cf7fb0a683ee2e2aff6a8b28da7           444854368468403135bc1                       1NNsPvPGewKwxwrR8z2HYwR23Ei8JLb4Z8   a4fa29b7e3c69bc4017f9a
                                                                                                                                        04ab7efec47603e8da755039af294d0e43463685f355368270dfa22
                 ca4554487d28c037690a895a88133e8876 000000009296233e194ef8c420e76c0213d2eaed4f                                          790298696e320136617966f09880c0e9722815bdd96bf37cb3d89f2
9825       19212 5f26c6560bb908a6457c8501b14342     39b5e763bd6a885406f412                     1LPqZvMkomrKQ7rmjhUohtmQEijsRq6tEF       ff46aa84e9cffdb968c3
                                                                                                                                        048578d2e18e56ccc2a70e350b920b6a4b966842461829d03f75b7
                 a92975f20107518210fa03441eeade2eb9 000000002c96a7579d4476c03b3057a5a801b3ed2f                                          fef712357248172ed79ec4cf3b48bb0a76dae18c1d8473028476c8e
9826       19214 301a183d36afd8f6ad5a927c79aa6a     cdcf4570b6d3d7613b8ae5                     1LueD1Viqkc1xDx7HV46Xj3nxUDDXXDA6q       92de7f124ecb1ee97064b
                                                                                                                                        043f831b71a70a2be974c06822e4d59b6911b4efd57315484291e2
                 767f291fea31fddf31ee757c945640382bc 00000000130f1c5aa8c150293ef9cb3e53d1e9676d                                         9ade82503a3baf1359f7ccd2c9909a03e25779f4dcaf8202a824ed4
9827       19215 6b90e868ffefadcfc90ae683cdf74       ab45c83e6fd143e0d4c39a                     1Jn9qbA19RMqJw3MenexfaxoTNiX6114nS      0699a81a953d20271ca6b
                                                                                                                                        043f5886d34d5b8b730e5b18390356be49d854ddbd0290efd068b8
                 fca1e47e9bd994b723c3d26411cdaa3677 000000005aa4fa3bae3913c0d9fdcc997e42234305                                          a7dcb33867e5b87c1ab8c8ae935c42a1ed7ca8123b478a7737b1f7
9828       19217 73e8fcfd1be73178d258546fdbd31d     0508407f89292800c02dd7                     1C8fdFPuHxsxd7FY4NdZeFAE113A38H7zR       1be76a35eee520b61c9dbd
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 548 of
                                                              913
       A                          B                                       C                                            D                                           E
                                                                                                                                       046bc1cf219d5a18105980b0945198de55e6ab9933995da4c31f1c0
                 6ed945abef8b962cde37a9bade1fddc1d2 00000000e51e41fd01c8c8f540ab71220c3f06a5dc4                                        d1490819c4d1bd0ec26043b2b57069570ccae2d1270c54035a67ba
9829       19224 c0a70634de876faea8b7765205f765     9f473dd9cd33ec08d0e92                       1JcJ2QALUQsmQ74uUMxFmYsVEz9eGbdjU9     c86b9405aa0de3a13e835
                                                                                                                                       04c7f06983acfcdd7e40f573ec24971c8ab428796e70a984235a00d
                 028115157fc4cadc1185a5683a5b53c4dc 000000009573537d2588a83a73bded08f6e23ffaf87                                        f5555b6e3a97e11b481f7b53e93de5a0e78369e1aefd9cd726c57c5
9830       19227 45c9111bbb8bde6e6d01c4bc26d808     096a92b9066a77d713db2                       1FbtEzkJERxQZNurHgsrJbPCa6AYcZpJRo     af8cecbe319bb3c1bcf3
                                                                                                                                       049bba64013113a5549b22180a6344f63e6f494285218af61011c1
                 783de0bb0e7a57b7373838357829d9ab7 00000000ac2a1a4e07670238297a261dee4ca32d15                                          6096e59ee220496a9fb387ab5309092765236a120f41e5bea0c664
9831       19228 82b3b3ba408a921dce4ff28a786ef65   d9f47384d0733841fef490                     13gHSAJPcg5DTxQr5jm411mnadsG5p8bz5       07097285a66f14f1f0aceb
                                                                                                                                       04c37cd72c276392e978020f13b7a287d1670d7cbe46aab535bce1
                 ea06445822deebf4895a9caf5bb8828ff03 00000000b5bf151605b7797d91f2992767f3491fbc3                                       d7710a2d13dacb44ba82873a14f7ee94fb7662a494eebd64d61a22
9832       19229 fc65d28ce8b26d49389775103594d       b39319bd5bb9f4310da90                       16NdvCZLaYDoeSGB84PNC9HZFJSv7v2Sv4    b3d18d2f6b72f9727fe3b5
                                                                                                                                       04a843048ed13eb341a92029dcd3555b7e2b74c88ad083fffcedd3f
                 c0892043ef9cf6b0b1918c915496c8bd0c3 0000000045327a8c828f37764ab761012c8834b7f9                                        8817f2e052a026a49497db31b42ffbeff2acd5fc9a94961a9da3e77e
9833       19232 d0bc6207ee44d137020be4696633b       2b2aa8e152452ff6ef9724                     1CeqnhEJzaEAwVopz8h3h8cbVQoZgo3v9G     9ef1aadd612c47f8262
                                                                                                                                       04957173e2ac484bce56892fc8b512b8ca501620d2c0f74a4633b97
                 538b908c30dd981b6c1c12903c9e368930 00000000bb4548e18bd823ee683bb5ffcd6070f682                                         429be7406b50d94a540bc8c614e42fea7f7bf741ba763901742b8ea
9834       19233 ba16b86680ed94f10ca429bf1f7eb3     4091f68107b824a255807d                     1JNDrS8MVLx7FKogQn9L4XXjbvefPo9bUr      d767d3517e3a998d4154
                                                                                                                                       044045ccf529e15ee1299484bc239628e4bbe9016aabdadc1e9f018
                 b06af4f47681b106870dfb6d81808ba0e8 000000003ce5ac5abf529a09e68523c1d4adfc99ece                                        1b56155f4040e51a0192eeb2d23d746a627b2c739117c88b58fcde
9835       19235 4c50995f0916e4c0390ac9499000b6     73d2d4b30c3a5589a2df0                       15QPKWtVX8Zzft2aw3ryV4JHJsu8cuST5t     14abe1e7cb892196e6216
                                                                                                                                       0476e83126688270feac4ff2ba80c69080d811f99a7ba13570258d8
                 f03dee84e68042a133094c27d3b2c0b30d 00000000ef2545f753ad0eaf9ad84c6c336a7a76489                                        0a897ad94c6e9b97f2a12d2d1df958df993da7d811cc0d522f7b78e
9836       19243 b0a721976c0f7e9b412d98104317bd     02310e29c2c02d2bf5656                       1JJ2zYjvfN4npkuWdHTkrMcDMB6iC9ExkU     5b7010e111201da2d692
                                                                                                                                       0449a8504db03a3c7231a73c89540dfb7efd079b333b292d33ba39
                 4850f413cb78e7ef994feda5c693b934588 00000000d039a17d94d084bd9758a4008c7d67608                                         72fab5818884064329ddc7e456148a0ffb8e91311f08f974f7d6d71
9837       19246 1e163be0bd056a286f556831de14c       2a2410d83ba77b4ef823211                   17syRco5ZV1iNwhskcj7TfjH1HYZ3ftZqZ      01a7978d051834a23cc4c
                                                                                                                                       04a3c677d884baf7cb778119e55a699b4a897cb16cab5db2f0ae7f0
                 b0bd5098bca3f047f9daf2af1dca040539c 000000006bd088549d2fc848f522c12ec11424846f5                                       df2f9396125ed129e3d5e74c1f1d950de29261dc7d5e5a3d871582c
9838       19248 4d6e17da10c5379723f42a6b06e8a       7cc499df7e62c6b4e1ac0                       14dhoV8LNZRQthn9QFPhvCsS12wfneLXAi    c4e05226779437eaf860
                                                                                                                                       04c75016c27df008493e61921ecccf66b14060e7f3d01eb035708a7
                 224deffcb7108e10d30d23881c320f69e97 000000008452751e1851f2c71808549080438aba85                                        6197c7a2856942e2a67a1d22bb4e420458591872779e7736461b1f
9839       19252 e41040e7ffdcdfbabbf37d653f422       882eac7d7948a07760955c                     1EhSYJrDrbvADQ576BiFho5iiZNPCnsWmq     b91aa605629b2431151ef
                                                                                                                                       04b0f1a08711d7a547575fd07997e394a42226b596c624b8816f41
                 58568ee91effc8abc8abe9cdd8f7a63d091 00000000514c7339ce300a1cde0c7ac8b3526bd386                                        3e404d418edc445b00829aa3e7afa7ee76c7112205f501781fdf7e5
9840       19255 b6c712577ed302bc85913507b4573       f3b05158953d4b0e0fde64                     15x2q4P14C4tJ2JX3BsTpCcoJVTKGFxHUj     e65566dce22de9c484be5
                                                                                                                                       0471ea1f0b2f564f9e049989c8869af60ffc72edb09473903011442a
                 3dc969b3be0e0be9ca6cbed7ddf2c80414 00000000cbc7a8d2e4b35f7232eed8bcb762a2ed9f                                         463d84ee8ddcd9830e079c9fa30a60870771bddda46dce461e4c80
9841       19256 7455bfd19a7363b31c6757d3254a95     0645c4c49aba9a05edc9f3                     1GBfYUiBUZjFCg4tFD325EZF7KJvX1LgWK      02c56a4b2a24a4244703
                                                                                                                                       04e52d9950a3384475c9a97a0bf4cdc3f5a5469856ce1b9287de6c6
                 375c0c1e31ecc00efc748caf788452a3c18 00000000fdf988ba20d6a4eaf1564f2ca4cfb026ddf9                                      7bbb320a6303f2218727b802eb0937782a5b3fed50dad4fb617f0ee
9842       19257 8d772ad776263317bf5fe36c9edef       a4b1a729a4c4748038cf                         1KUMZQXr4gfyJ8nszFvVD9rDFk3nSsu2EX   e40e2c142cd7ffc263d7
                                                                                                                                       049689fb6744701f419dc0e3823f610dad4feadfde1e4b6d0ae3e19
                 1583b367591b2dc29031bd532230ecba3c 00000000e61e2f78bc34a344ff0331c56bbcec064a0                                        914422290a82756a19c555f2dcc0ba92d5bb9c5a90a501a56c6011
9843       19258 7e51d1c2c217bbde2c20e4538b883b     e9c8b35b09daef145d36b                       1PZsNC7RyYkVfEuFcNk9JZLpyKm22fpQrR     13da1dab7ff3172a3ec02
                                                                                                                                       045b95da2d3ce5eb5b77be592f53765e91bdc4be65c251094c363d
                 0b8a19e45d850c538c45091d690f7e4400 000000003d64b41349eac6cfe622232a56938e8b6d                                         3d0c61350f18424f14e4b6067c5d22b43f5836d98706cd957962a4c
9844       19262 d8b2906ef2335418a24ab90aa9adc2     7897e0cfa1fc3c5d8e4bc2                     18aBAeyfcpijddn41AAfLtS19aUKxsXFTP      9dfd68134c57435d29a47
                                                                                                                                       04bb0d60156ee44fe8fd62de99f83034d2c1dbafe00e2df4be76f43
                 abf17517daa6d1eead8def3c75b0e672d0 000000004f6aec3e7902b0871a9b898e5de1c506db                                         9957ddf334204ff499c6b8431a0f1451ff7a9912a1fe8fd67b573e10
9845       19263 e4bd1ced600c2cb514f4f0cbc7fd09     48ca4234d9ae9752334410                     1FdswijKBBU3psCzKfTer6WKFHPHmkoJiT      81b9c74dfb9b0c58de4
                                                                                                                                       04c143498ed5e30de6b57539c18289a95c70a411fdacc896224539f
                 b203b2e48c89533a18059683231a0c4240 00000000b55b7a8e8df3ac58d5c164bed3e12a8811                                         782402fec4a377d40e7661d66ae430e0f075a54275b602522e3d6e
9846       19265 5ae28164acfa7676d3c61ecfc98f45     984fc05b836ffa06b64f32                     1MTSB9ysPNyo6uVbSuq7BNdNbEdcartEeW      7a953b070e50d982019dd
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 549 of
                                                              913
       A                         B                                       C                                            D                                           E
                                                                                                                                      041c1a371e1ee40fb71c48b45b0926945d72afb0cc5e7c0dc4201e8
                 1fa63164f4bd4ceff968425e170d6e03cc8 00000000b943361ab83aeb298ea4bd1388e102f347                                       1a31d4a0ee7d87fbfcc484685c4703a61be74e78b0a20f750c65ca3
9847       19275 affbc0034b05046096790ca517e21       77f4f0adf34410717985da                     1KAuiocBcUjNP7Dmf7w3YXjdsxY2yy79n2    5fde61f3667262a021e9
                                                                                                                                      045ba94010414da57ac5a45f161cd6a2988343412c2710173a2d75
                 2d83f4f1e74c44933b55e4de412cdf30c9a 00000000b46cf5ba06a0d0d118127ed66864da1fd4                                       515c70234d0ff9749e76f2e3b825e286768447f7daec9c0a1842696
9848       19276 2e67beb6e5617cd6a914a48bcbe64       9961cae6c058290c5c83f9                     15fyZtag5CKL55e2N88H29MFUm9eRRfQKE    98600d63cb1d91f96d417
                                                                                                                                      04e7c70f4c7715b2756945fccc2be5bd3623fcbe66b2a084d7df4391
                 8cedcd2cab2d687c3bee7ab697df027896 00000000fa87b8b5a28f48fd5a044fdefbbb59b9bf9                                       bd3f9ce4e271586cc571f44a8eaf81247e153f38d33494989e39521
9849       19284 751328d81751f76c24c8fdafa76c52     ee26528dfcd7d3f23e63c                       1QBJ7APh6J6g5xvWCbToLQvHKsQ34VvDet    2404a33871535f8ce19
                                                                                                                                      04e004639b45e93a1569d55efa9a079db67fc5d709dbe327d903ca
                 127dfd37253ec6944f1113a96aa2979f07 00000000b6f11ad1261736c50b808d51ac0c41c41f1                                       e5f47a700b0391d762c275069f3427f6645ef20f53a7f396fb81e235
9850       19288 5cf8f0c5ca95a3dd640fb7ae93396b     e8323f3083a9654846562                       1Fr33PWD9bEzwZMRwyxyiLzYVGZaZaZrPK    50fd45657c9367978f8a
                                                                                                                                      04f1f9e66be43194996b71ce8ea2dc95e7cd5994fa5e6e2900c2257
                 97127e29e9ef502f881c02e6bf6adc58c6f 00000000445be16d488f7ab1268db6c4c3a827c829                                       bd3b761f63718144e1ea4bd9118f8152ea7227df782b1d5ea61019
9851       19292 98e8325c52e4a82b220d379f50daf       dc52d3fc948646c39c240e                     18vrREmz2hwkkww25BwYyssGaFCWZMMRfv    4068e5ff24ac121a7af17
                                                                                                                                      04ed7113fe9e14572a390128af246f85238a74ad6f4732eef6c9cfe7
                 e9309be1c66ba2927fb0af76cc41c393517 000000005beb6293bc631cf8a78042eb39be00a1c0                                       e6622be86c029f98ba211ef17ff7eb4dc967bb1533099bfab2d2179
9852       19294 a29c3af6618648b067661d745a1d1       d8b22662f7f4bd9b43c993                     1HBrvMsmNkQzgbX1vx3i9zfUzDca4efJiw    2b824e64daa64aebd31
                                                                                                                                      04e4190a1d4a007f638ae6ca9a7f5a196cbc2d2c7fdbf120d6b65b6
                 02ba34c888b49c8bf1c19d2f6e041146c3e 000000007ad2cfc3ff54aa928b6582c9c2c43ca4b10                                      e600cff7581d107a941b32fc0f02fe41d0493159e65013e1995b590
9853       19295 6b291ea40106fb55f37383a7fa748       41256ceda37319d4633ac                       1Mh6TKe8VUxcF2JehbHLUawZenDqWgfYNC   c52a9f3304276326e70b
                                                                                                                                      04fc4592c0c1d43b2dee43ba25ed557c60da4c122ed1337786d878
                 877939582e9653914f127ab12e7772d100 000000005f3f1b6e2bd5d8542568e3bdf48bc251e5                                        be26dc3088bd5b66a650bb43025485fc6e04c92ebc46b4f84bd9359
9854       19299 e5e225837e05ab538d82239052fb56     d4bbf14f134b80367117c5                     1E9ggjQuwUwjyWxhwpEXJkHuj4yYL6wuJa     ceb2d0577e7802c07f36c
                                                                                                                                      04fa754c12cc2634a155b844a53fb7389289c6000f2c1f62d769c9d8
                 3f6c09f87aad358fad03f3da601dbac57dc 00000000df8a69b8dc9de39c4554c15b1213387e8c                                       0183a1ba55becc06236e9c890553be90989abe65a801a84bbdb49b
9855       19302 b7a2663611aba59d9a6e11d1c3686       b44804ac7dd0304a12a284                     17GoBZWuZBWR6Qzxw4sHG5kt4Xq4yXTsaA    55175d44ca905aa33d31
                                                                                                                                      04a5c2ac275aabe7087993949b47a6ad2fe95ebd14c29726626971
                 56277b506de2083403e461cf8b639c70e9 000000008123a1523b558cb048ca84b37f1d22c061                                        3492625f19785fa6bc56c0dae2b4d97a71622eae6ad53fb9517a9a4
9856       19303 3d3d3bc6e9156d5b9bc4dd1fef3cec     7bce8f0f5a498743117caa                     18JLGyEYsbSSCusgndsNw3xBGsSfmXzDCP     ad4f8f9946c3d8ae9f749
                                                                                                                                      044005a58681090a1509eb7879f3e597d8d06952c5836f1fa18b49
                 13f11e785a646e15d4360b36c97592152c 00000000048c368b7aaa02baf8166503a23127e44d                                        64bfc9c11abe1cfa779b038508d3185803e9c14e3e60611b65df48e
9857       19306 978dedeea7450b26229ad1de1d3647     0453e29192de09b34aa8b4                     12S7Ui5ZzZo88C1iJJsi76PU2P8p196F79     f11d5b3535def86e12261
                                                                                                                                      043ef1266965604ffb6280d1412e4a15791afecad4544c9cf60a5e6
                 f9d6d9d11d59395122b38d6c6f1f390e84 00000000ea4ae1d28e24bc40ad945294869f3d94f3                                        4a35a8e262de2458d5757b5e20748c43e628287fab995372878a4e
9858       19307 65c84433ba78dfbaf68b8a3f58813f     fb4d4aaa8e060047b9267e                     1JHjqzgZcjRYqAtXfs1cHwyALpfsEbEmXK     85efc7f75bc2e190660db
                                                                                                                                      04c041b48d358a6b79609610b51039aef8ec39f8580116e2555103f
                 9db9932c73f2d3ae9d08b2430f6154935e 00000000f7aa6d1b6645d9501d832996b6e46bcd25                                        7b9294d6f00c2b831f035674ebd78131374a0700d7000f49e20287
9859       19309 add772b4be763b0acd935c7ae6d584     32096e2b03dfa9ee56d0b3                     1MXeVyJyutWCTAP9FdiYFNH5Td8DXp6dUw     a93c4a2095bb3320a4dc6
                                                                                                                                      049439c409ea2fe78f77d762a3e0c7e2bd92fa7ab80105be6758fee
                 a892ff3ef87c6b6cc43c612d98e5e6271eb 000000008cee4177241930aff28a62f3738ad6abdd                                       d0b89647f7488481646ef4b2284c96e614615b197c83c045a87990
9860       19311 e8627a868756ffd31a76687eeff00       aac39a3273a34ddb80a935                     1AfZNqmn9BBm93wEy1KzHJZaAkQeEAiAQ5    001611e477d9de336decd
                                                                                                                                      04bc5ca55a23ef19c33dbb7ae0b625cfbda2c594014b93b395d9d69
                 76200787a1efc78a4f5a7fa93e965fafd5e 000000005215cb90e0cdad290c147d8944194a100a                                       90ca6e0ca841dea624de3354b52730ca12bf7c2e3793d5a77ffd61e
9861       19313 82ceee84f2b767c1f917299234e08       e298dcea79e3a9b144ecec                     1LE6fXVyWJuiakosQTqZxVWU45YsCitp1e    1e64fefe6d7d8af0cb0f
                                                                                                                                      047636fd298bfe3b0deb5d49ef4cf308bea888b3be7cf98c071f01b3
                 b1822483a35a3603c8d53ddfc861295d63 00000000e7cf2effa8cbdf7276e7b57fb2a69193143                                       4b32e0f88f0b6358e589dbc9ac755b5e10750efa73c4112dd6c7248
9862       19317 f9ce95ff73f38e5e3533cbe519eae2     9c8a168f85cc508ef0219                       19j44FFSs6ffFpHC4RQMkE8VQ3NoGyeCNE    80d9e01ac25bac2fc8b
                                                                                                                                      046aff211463629a485d66cd979245b41445c030e8074a41bd2a56
                 bad18185c9351da070ac49b50f2690aa39 00000000d422dc70912d06d73d6dbb395b556a1e7                                         be156c057d2352bab5e981216c83e2229c273cb950d094d3aaa49a
9863       19319 7200aac061f5f90f6c65769ef4c17b     988bf8e1beab53383a38500                   1MWYSokwdSZ4ExDRLEk3jqXs9ujfZZrq9V      40c9180ee285481496a38d
                                                                                                                                      043b7da7b56c47174cefdf6702804e627cea6af3d1b6cf07829a739
                 ed06625ba29c0221713f587a0a6c62fe7f6 000000000fb5e365f3e3aa2e9f19e54bc75237c0708                                      3ad055a59042582f34014a9cc902c6ebdfd70675f5fadce09179d04f
9864       19326 e04ead3c515b6af89ef65db2dff91       929c7953d1745c7c57b56                       1BwedBqWMniP56EnphaHMM6zbQ8HSyKxE7   30a6556e81027ee6229
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 550 of
                                                             913
       A                         B                                       C                                            D                                            E
                                                                                                                                       04a9e6454fdcc728565d2ba466e0e1395145a11489453baa0238b6
                 fc45edde5e3a1782d28520e310a3f7a2ca 00000000c35a21cc8fa1b08eb637e538753e9f8e06                                         4d69b6bc88bdf1e1494878a6407f0b66a32c597545608caffde6ce1
9865       19328 685e0f3fb5a89d98266ba63f377a67     34d88a2caa8c64d31c84b6                     147GGTjbSj9Kq9pphbxQEsboGbYLHgX8cE      b5fac58732152068cb86e
                                                                                                                                       04a1d60dcc174366ce15bd017e8cfeb01247ecfc324d79c5121ed70
                 9485bca78bf1151f7d87e79b20ae34cd34 00000000a5f88f94b643c3235b3fb65871a58fcd6fb                                        e32b462888fcdc8c8929b772644cb20d2eb8aa06f935f8530ff9e50d
9866       19331 3b466d450b07b43a5a1719507f0603     8f262fa4e0557a7e5add4                       15gGNvTnxbERGcxGX6hhXALoS5pEvNLrGy     1f08aae8a0e34b49a0f
                                                                                                                                       0469df85e0b4f7d2d0da635e87972d048c4a6e9cfcd9d9c5d2b11d0
                 8878febc7b7597bf5474087438f96c4dd87 0000000032194cea8fb55d2155abd1ee216441870c                                        8705b373862ac1c763b52b038a5d3f0714a2f645455883efb5eedb4
9867       19333 b6d838854ee6a8f62b68e9f623d5a       96361bc6941a0b70051453                     1NxbLhGzb1hcefh5cJPgRrJrvMBYUxUzbk     d05e16157afec0f15a47
                                                                                                                                       04ace5cbe85edfe31e835b67f6a459f1ef582d754c3cab5b3e4a2b1
                 a10feb1c0b67e92426f4d5a4a86c5e70f2c 0000000032387eb1752843ed21c2bdc0359c8ec59a                                        becb056a24a692df91a1b6d8dd89d70e51fdf096d1a1d2b15931dd
9868       19334 ad5b4609591813a07cc5205dedd88       33a101e7554b64e51529dd                     1DVhmLiJBhUpwWVsaVQVd5kdF8G2hcTEdw     e668426bfd0b0d0e3f559
                                                                                                                                       040c884a6559a3db8eb67e11f0e3d2d2c809fa6987f324d66e57894
                 a0fadeb50cfaa83a22afeb1d4f27a3543f4 0000000004de5aa0788f098337e085da6ee0a55c8c                                        8b4bfc219eb0a2f0e022adc2413c8921354a9599ab25083ca185fe4
9869       19336 0cce14584c6d214c825dcde9ed046       6649db247ea04d59b5f632                     1MBWXasN298rrxtz11Bo8hLmtMPAQpgMBp     584628f6580088a618b4
                                                                                                                                       04bf2b0c3f9b3d5bf5e17eab49da095e39899de284a7aec12e52fa0
                 e79edba2fff2fbcb240ccda71e3af0c5b0b7 00000000b03d97fbdcb8929b4fb81f8864813afe3f0                                      26b21a9076330e46424cf9ed78653208f5b10d3623cc3e8bb3a3e0
9870       19340 6302fc099979a7cc6d335bae35d9         d54a3e489503b9a8a6fea                       19DyGxQ1v2YsDwhBQC1nxW8Dec4AowcxWf   d1c5ad0f2e00735c1cf32
                                                                                                                                       041a9f397e05424ca18a8cc1c13c80ad9d714fbc72e3716de961592
                 179e4524590f48f7958a18376c4de12360 00000000c330063751b5bfddb5ae88d1750f30703a                                         24fbfcec0873ee0202b2dad31ffccf0add1f527e68783eebec1205f7
9871       19344 ca8b5a24e1802eadd34de0a1b7671e     afb92c7a0c369f8f753a30                     16LXrZJ6rhQZWMZXf6shiH15UJHpmQSMLm      ab1bfc04468f1b077c1
                                                                                                                                       041588ae130352bd42cb752d93ef05487a9999614571e0a0a33c2c
                 17343ad26b6ff4602a6966c1fedeca266a2 000000003adc3080998c0e7b3afa76088cfdba6212                                        346062702c859e8523aa03a1e06c9798b25774d14286702c934831
9872       19345 f6dc93185e3ebc894f2088ff726f7       a5066947780f6d34dea4b1                     13SM5vKCbL8YRC3Qo8ykgR4yGFURnPaz6n     3cdd67f1e1453ce52681cc
                                                                                                                                       04ed8c1565c6dc1c63289af6becd6c3b04df89db322c4d5a896c504f
                 b2c2478cee0aed8888a1763300ca21de04 000000002dc4709dbaa85c9238d2068d3397765d04                                         fc6a368e4512200d2c9c846451a042dea9de76b66d22c24bfef90e3
9873       19346 65d9c8f1b6e9c5242d85c499fddd3a     71ebebee5e319439399f49                     15tQJDP9NBtEssJpDoXytFL8fHXd975ZYk      ec67ce0dd449b773557
                                                                                                                                       0448d79d1724260caacc5695cc25146ddc3224e24b2a5a7ae15f930
                 f1e7f7e8e512188be0fcd6fc989eea0661b 00000000dbe8588b10201de4e8c2c496be3e98b90c                                        27d27c29c5e1c659c4798f014ab7968e662c871a65849b22ba108a
9874       19347 67546da889fd0ed2aab6b89392ced       96c15d9ddd1ce5ab3bc2fa                     1FXrNDBvRh2cK1D2cTFzbDN2gVF4AoXDxQ     babb0e75dab45617ca54f
                                                                                                                                       04d73464b9c8efa299dff97b96195c2210cef9fba7cc9a91984e3ff1c
                 5499650f4b6a09ee445adae576f8ed1ad3 00000000c1d79e910d8fc540dd4c6ff6c94a2520ef0                                        968ea638da48cdc1b216fde455b3e853760221a43c06f736004fc50
9875       19348 290afefe5c6f3940c3b02bcb932a39     4e59fd2f07ce1aa2628df                       1EeGiBs63zH2QV6HYY4PMr4J3DUxscKReQ     d7f601b5281ae590f5
                                                                                                                                       04fdcd42609826b3a2368e76d8487ef4499b9af6152681580b4e45
                 00caf964a340e32cb77e363e975ca97277 00000000957dc4aab0c3dd1fc9a5c9258978b84fe24                                        7676ef717c621acf89ecdfc1700d9c40b2c358da4f683b66d2bb61a8
9876       19349 547c97efc6fc37eefb9b8c85a9bd13     c8b8d600b03381ff86897                       13q7JAsBskcdqft4GUjT9sLwGpx2XJHeHS     51343a80c40d2a40168e
                                                                                                                                       047c8215743c562627491a9ac04a7ac319f43637672d321965ecadf
                 c815d4cde419159a09056b2d93035fc465 00000000a00af42425029c14e7380604ab8a5bd524                                         41dad3edf14136f4445af7dd6eda87b98e8a51e6ea904eaba7f11c7
9877       19352 0ecd6c396d063159676d10b0c79548     5cf99db23d370a22f2f3c8                     1EWRTNzv4VQ1JGfYnnPj8QAv5ovqXT3H5W      47a48abe0cff3c1e510a
                                                                                                                                       04aa64771a34e6cbf3bab860d46324585e2cd69e5c18c60b1821d2
                 e76b7620216b62e016407793bd6d40fc9c 000000009acb584e140d43b934c7d4c5ca3d9b7ccc                                         952e6343aec8223cc78000217523015f4e11e8ea6c2aa416cdf0359
9878       19353 a159427623c76abd9c5b94c512bb8c     7f9f424092e482bac5db77                     19tAEJV9PMQZHZ416SkfR8o8tZCbV1ERvn      6c60f9591d5ab1152bdd3
                                                                                                                                       0498be7af863b317eba052a3984229627d1c5d55840cb0272271f5
                 283f10aca0845b79f7c990856b1e953d0d 00000000af403e1f7b4e4261af80308228eb7a9ea8                                         b472fa0d3b328994676cce58151355cd3da5c52a7169784fc078a1c
9879       19356 d8f09d170a99c3a3ed301aa621799a     cdccfd4bb261de6bcbba0a                     1Q2q1KyeLrSchpqSHRoDQWpXXT82wpmbET      eb8a7b3fd8ad8014f2ba3
                                                                                                                                       040ef384c60289abf081ff0929b4a018a0d157e41162a41b796a23a
                 58b6a24845eaa760ae218a7033fe2bf357 000000008ff13ebcdec8ec4c4c07795c125a266aeb5                                        e18a2b89ec0045182682ca125a6db8d5ae1bff6063651405f2ce04b
9880       19358 6fa0387012b380269280aca62c1183     ba27df43a1b69354852cd                       1AphDF6eVggmU6A4idbSGRr9MNn2tQ3ec3     231c5e8476d08c96cf48
                                                                                                                                       0483036af7b93e48ad56b13133e504b6d033ce2042123c9fa6cb50
                 080f077f760b11adb966734ea1d8ebd6c3 000000002f7a72b4059d87f73ec656a484c51fc9987                                        2c7b35c5770ca1cef68943b479b5b4ada0f5b776f5a3b1499e6523e
9881       19359 ecbc603ccb7c350fe378fd282eee95     bd3f7a7d13e04a5da9450                       1JJ2JHDZoMvU9ywXBUp9PvMjoGer7PUhR4     65889c660c98e503d4262
                                                                                                                                       042d3b7a0ad868e8632796c0584a9c433c6b62c018f6a7594ba4f88
                 708784307fbb0252b123610148bd92355c 000000004e778e176d0fd82e0d54d1ac409de56090                                         5a33621e30335d850756f606d91dc590afbc6703184d72e4d17e6f6
9882       19360 2601991eeb714b7a222daad84b6179     13d88b5ec6147e8d9a4875                     19H5ywZiEJ5xuNMSC4Wix1FMuHphZZ71gR      d308c198c04fe84708af
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 551 of
                                                              913
       A                          B                                      C                                             D                                          E
                                                                                                                                      043ed82688cee2f6231f909adada27119ca7d983fb068a408f1cf8b
                 b202d60615b3ccded56398113c00d3a6e3 000000008287ebeb25489dcf84d7b9620854a9857a                                        869c44c567ebcf74f882dc57ae7f57d15fe3b3424877a0ce0f8b8472
9883       19363 776e9f6463221afa731b46c9edc0e3     f069f6004373048da234d0                     1JWWoTZSM2JUhuTNreiEc5NDWtrXiJfo14     545ef6dc52f4b2e4441
                                                                                                                                      04bf213c6cee325cead63abc4c7b34cafab8885c0a109987d9ae216
                 a16bb7c4f97dd033161f798b4944f75e53 00000000dafed8a1e6f2b2894cdadda71513b6adf2                                        d79e82850982f13e1720df16a5025abc130537523519361001d0f5
9884       19364 3fd70742312b88544a6c106193ea80     081f7249e33866327d7426                     17zhTXY82XsAMFoB8vw9HFfZwxDi9WsRPp     defa02ae1092b7ef5f58b
                                                                                                                                      044dd368b3641f7d9475dff10dec295a98895efbe514f6a2851d5a2
                 d079b01eac533f22749cf9019a47eaeaac 0000000039d96512e23ed96eef4b8c834f5bf48d35                                        81d8337559f29d8cd8eb520e7dc8b1e047dd0f03dd0e1fe741a900b
9885       19365 073346565e5ba172c6712c48d47bf1     eeeac96af7a5e9b1a62693                     1Dr2owwe8AKC9B8YN9FxnmWDTA1FdvVryk     a1c42f9f59e62f814c04
                                                                                                                                      04a05f7ba4a08adccc044f8777693dc9fae0100bcddc48521c057ffa
                 2ee2deb555b92af2eb2deb06904e952083 00000000f0f061af7ce0c0ddb5d76dce07a4c7c7855                                       96054c968f7ce8f6b7658ff560093abff80bbd31b4417e3add2abada
9886       19367 5d517c1b3504d5667eb05b3d5df1d8     865bb8f0ecdae366d0ce7                       1M8JiT1eXa5KrzoWY28yT1hhYcV4uebtXC    a7018a321d08052fdc
                                                                                                                                      04c8ffe39a1562a03053d9f757e938304d2d9f3e968ac6c8cae0b48
                 dfd2142f1a8b25c010b648ce7b45c34205 00000000880529f0de6153183e3da5f86df65e1960                                        90de3ee407aa170edcdddfb9dcf607a1207385399c2f8529beffafac
9887       19368 157dc8b92bc977c9b37d1f71fb3939     d3805eed904ea737e34950                     1J9n2MrjhdzmgcnnaMFQuSmXtXHDbY3Kum     28796c7fb77310709da
                                                                                                                                      04502803594d84292e1a4d422d4c1d6834b2e4127c4eedb0498b4b
                 8e74e0fcdf38c98e539a20442dafb90395a 0000000068b6d7f4ed9e48848b5b1a1f7c39c778a8                                       2934b0036f9dcd863ce0d9b96263db27098e93f1fa352a8cd726eb7
9888       19371 5a0b0c02751bf6a3f5ec2a2147212       6e4b3dacb1e0f2cf6077b2                     1CnMmfUEGronn5GwVeWnhau2hajzhBZDAK    cde6d70f663849b3d423b
                                                                                                                                      04ab096952566f1a3e03013ab3c047a4bdd924db8658055e229423
                 ccf6ca793969ed32a5911d7f7f7e4e4df77 00000000a94ac580b050244faa92eb7374bb77ee3d                                       791036e9f735c303d0b78c103edb89bc17ad0681346df8b4d1ce5d4
9889       19372 6220a0cbe6466be92005286e012a9       8be88d7480fb75f8c3c5db                     1AzJq9DijeJwDFUxA6LwWkpw3KaxjXM9Kn    05250049d8a28466da800
                                                                                                                                      0474d212bf13c7c00acff17bdf621875a5c794998c986566e8a9b4cd
                 52c5f9d76e7fc3652ff5f4cb6d5d7881253c 00000000449ffeede6a99a9c57974dfddd19164392                                      c57440c7c41b8a3ed8b4cd35c0199f9bc89d827fa58e269c0906be7
9890       19377 0d90670202651a66e63954aaffdd         945d8d589504842d08c9b3                     1GxnshuY6TvxTSn1SXDinrBLc6CYA3tu2F   d5d19e0a40bc771f798
                                                                                                                                      0484a730ef1c28093bf96e92ebb031d80f31c37c628f8e987e6ae02
                 dcd80a5d447c0e46d9ba729dce97b0ebd4 00000000f124f7937b71aec38f0a8ff5abee94c56a6                                       59893cc80add1b2e7a5461733738bf6e44e3124b1ec0263e79b479
9891       19379 a3845455e4a49b23da8831ade1231e     51b197d39480b46c58fd3                       1A8V2QRyArk2YpnfXFCNwbgCWPRKcfdhsA    baded4b330f7edd874e07
                                                                                                                                      04b716d889b3d487bedc732c6a2c4c02c3bddf5bd95e6af8a1782fd
                 221d8d776ec927bf51240d0ea162c9c675 000000001adee149f396de6b4293bd15ba969d4333                                        bd65bb3fe57fd6a35b86962e6a29d2e3ef18b8f9bf920e28fb56934
9892       19381 3d1f326c70a93382c545eb37b4143a     8c5ecbd189d010ea368170                     13QFEiuqFskBYYNpoyWdRHZoaGPA9bjgHi     2b4b724328f458e38eb2
                                                                                                                                      04dd69e4dcdcf0fa59bc9b80b52c9b1bfd801a915accec919898341
                 bc0eae4a1ac19316616664af56f88d5f370 00000000484206950f6e32a729878080dd681f0cb9                                       3a9034719967fd22ed3f61c48e8f8c72f537d83a585e794e112ae47
9893       19384 258d1b71aef84bca1a81e5028cffe       9ad1fc3dba848bfd6a84c4                     1Pteh9wQ9kozGC7URmCDYVthZAsgV8ecny    a90702c744598b032256
                                                                                                                                      04f5f3e357395f2f56d3b1632c67d2c9b8b96b14db78e79b2b57486
                 355f4502e36def9621bbf41d39b5b2fdcae 00000000083c2ab89542bb12cd5a35c4f2d1b25df1                                       fca2bc07436b9ef3230c25f808a1e41cb6f9d827e7a86387e4cefb3b
9894       19390 909fe68b12987483d514eb1817bc3       bf5c221eb0b62c305246ae                     1JYfGN4TjsY98Re2muD9AUXQThabDEs2dg    19011ec267e8c1089ff
                                                                                                                                      046992b8c9fde51a498cb971eab9c00502e6675f62ac8c2af2b02d2
                 2285a880a8cb6eea55909dc9049b8538e0 00000000047170ac0c2eee8de7fd08824356e35925                                        f90a42f65779bd6521ab810579148112e377010cbfd2f72f50d5f1c6
9895       19391 3b3b85c50347f0f62b4631c92f471f     33a24ec57bbdd89462a504                     15ykLQbfbc8DNRvr8MhJaxgcmyHqfsHoKv     1633931b682284af325
                                                                                                                                      043ee936a6003bfc38b89f9e59594b339c263550fb41a02ed62e490
                 9bc4279d404abb2d12efd543f6637fbeb6 00000000c86d4eac28d491e240a68d5a4efbc0136a                                        b34f3f1a8810626baa8411721ecc45debda0a7128a4363945f18ff2f
9896       19393 d931d682a2a7af698bc60b90252f56     6a858febcdf19d5b7e7910                     18NoufGPgvKbakTD3HKuFFH2aqPidPq7Zn     6393c4771b1eb12bfb8
                                                                                                                                      04c8b538993b786a9005e9ed1e28b8377df0c4040ca406ff8c9e656
                 49318005a6e09ae8c64f3dc5f362251590 0000000056a21a827ede1578da0acfd82119d6b93a                                        115ed2020cdb337a8b1da1f1a7eb334ed503d10e5ae76839dda41f
9897       19394 1fbcbd990d24ec2562fe3d31088615     982e76d93e026d7d8158f5                     1EyGnwMa2bvUWSQt8ARa1wcLpfyGedRgm      0295fddf9aa50a4f9d8b7
                                                                                                                                      04019d671853183aee12ac25104429677feeea9f3738ec940a7511
                 3a951c5e4d8553663304da6ad2ad1eab5 00000000629736b122741d585dee874fbf7d8237c7                                         b27c6a2a704148206f0bd56d7998b5c9be82cfc24404df3d742d4b3
9898       19397 a688d8a1f43c35559a91a6a04a53a1e   9d98bddf474617f053b449                     1Nw2sFAFJEuMMxJpgernMKZZg2WRo6sVY9      a1bfd137e3ae1c88a5958
                                                                                                                                      0464bcfea5a0b8ebb1296969c173999ab55d670d2ffa881ed46c412
                 04df46e675e8210f08d469132004649de8 00000000dd41e6534424c4068c07992fb66dd456ef                                        adb9d6c509468041605e9192952b00474831575c44bf9e3e0a46a8
9899       19399 bc7c3868bee1968a32657525860a04     29f7db2684f50dcba7e8f4                     1MgLKZ4yyu2W2qoR3FJCHpF7i9MaH1bjPM     4f617e2be075eaac4b132
                                                                                                                                      04c6055747095cc10d80006cfe554032472b879eedc031f716a566d
                 d96db94d886856f539289f20b2cf893fc15 00000000e2977e6e496b1b15cbbb26652d5bf3b66e                                       eac50fe47b090d02adcbd500a1e550dd8928cf77a1d57af2395d80e
9900       19400 2228503fd558fb74e93fdbff17f4e       50909f377fc66e71bfa7a4                     18xLVuL2rXRrgcu1VuhPXPdvELztphPXSK    57ba75655186a4fc095a
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 552 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      042f0a91349b85034465230a612c64f60301dd48694f1725afed50e
                 46a69f23a5e4a87f298c7612442ba499ed 00000000bfaa08f8d184f852f07c0ed27675c489bdb                                       47155fc421a8dd07f7f3a72176f4f7ad3d87e18b4b4be729cae74f8e
9901       19407 dc97b8bca7e3415375d7c1abc10e91     348db7b152da8418e738b                       1LHN8VCEr4YjhkPk2ku9hHLznhpTogTbEH    ba9fb28b05a76a3d0f3
                                                                                                                                      042b95af2eb3201186d3a2413e57ebbb741ff89c4c96ad9b1fbe883
                 e75104c8e9cd1ad6700d4cde170b8df4d9 00000000002e72ac8e25bdb9250c9b8e53b3bfe9e9                                        ec3b52c730508fd8b6c4b865f286da71978e338ed23f2ce18f2641b
9902       19409 49c4deee2b75c9f6a5712de94e7fa6     5c4d78240a1dad3e8ad1b9                     1L3wjML7jVh37gVpBDkTjwCiSSkRCuzUAo     3fe8ae6fcaa932262561
                                                                                                                                      04f78274e97a06278b75ffa54011b0f55a7d0ff4c618846095d0e21
                 15011c3672d8e949ed0296bfd4fa0afc324 00000000491e9bcc426819f9083edb2b12b72ab13b                                       03602996a1a93056f1913d89ca91ad5c0672c94d2f239b4989b362
9903       19410 7fb69030c6e2a8557895118937a28       4b2cbf3cc8c7fa3b006a45                     15wjtL99tw35FAaCxtuEjGW36AFjtLnnS7    362627e60fecf98aeb1ba
                                                                                                                                      04dc11daf040befe6f091fa3fde2d7a2219405bfcc2e57986b3d4e24
                 9288a8d1d4ab159e3f20d17c5b3ecad97a 000000005631521484e1418be5c232bce05e3cbaeb                                        02956f94021d2821994a0b524cf8c38704d3ef6bd64f073faac24a1
9904       19412 322fe5ff95f0aa1578129fc495e725     2f103e99b39c1e0c5783e1                     1BVMVm5a4Nf4W9DqpJYJ92xMscxbqe6UHa     55be23aa1034ee5d36e
                                                                                                                                      04c08b534327d1ed0b0ca94e15a323a8810e4696c431764c7ecc1d
                 a3c8bdfd9919d4c8203b5ef4136727f54a8 000000000bc14d20e71f38f02b1f33c986ba7b00e9f                                      a28be01becc572c6a565f54f486a9b8709caf1280658b637998e52c
9905       19418 9fc15fdaf0d81400c9f50cd56cedd       0ccd39ac6b8265e79b740                       1xNeth1GzFCHAczsReRM6gGx4cki9pyk9    4a5ebfc12339d6d38ab56
                                                                                                                                      048666ed87d85fc960763c25d94a3819109dedd649f1b64a31c300
                 f01018b90e99bb455d2ebee9f20bb882fa 0000000057388c37442be38475f192b45742541fe5                                        a163732b16dbcd70f0c2142629999a5ee4f9d9c0c7059923e0df699
9906       19419 492703e53bb7c50b9dd0a7f070069a     06f1b7327bf193650aaff2                     1FhxobLEuHBN9bSmbvMZ8kJFXdRd1oFkmJ     c1120963d61cd50e17acc
                                                                                                                                      04391b14aae9c8b52eb0e8f9cd02e2d2b9fb3517420a1633c60340f
                 cb60228addf70cb761f43dadca2c04dfedb 000000000afe2691eb012fcc2b9aa7d2b04affc0f74                                      689e887173d194f8d412dd4eb03626969365721d7f6647a5127611
9907       19425 48bb38bf2438fcd8c7f41ee96a923       2c754addc296b8469453d                       1NCSW8G74QfmsU5iinVP65XiNXrfFdCmHQ   18749337b1069d87a642f
                                                                                                                                      046e0c06d9c17991b1f3d1208cc77438378e9b792d201a99a9e9da
                 882fa3df28c7677c7cca16104a3ab6fc17c 0000000016649333ff13fb5d39bfa7bd6265d43658e                                      00b3d43285cc1d5fe041536acdd0d7c355c2c074dc9dd52a9f75dc1
9908       19427 cb2b1d6ce6775e5487c780ff8f9c0       9812d3eeb3200d8785215                       1JMaJRn4qJ7snn3nsHpJFXdBdEKRuAkKJ8   b668d96b424bbe9396f6a
                                                                                                                                      0476c073aa48fbdd8a62ad9da6a378ece4cad667ae36c78ba2188e
                 cef1372cbf73214128285c4aa2f1cf2e06e 00000000ef3454c25250193517439bf0afb26d989ec                                      22c254fb78d879d9977d4cbac21ff8f5e9089ca7b7171f6ccaea2ac4
9909       19429 9327082e49e959b4c1321c59a6e9c       500bcbb83532788826460                       1xaQuDQnUkg4yCNzMrdjzFwBxt2RpSaaS    2403400d28b8e2a281aa
                                                                                                                                      0487f9d50c758af3a1e0829d3b68d717686a1b88c67377b805046a
                 e215121e0ce3c089e30466b11197a9f6b5 00000000277cabe0e1d7706b1d84cdfbf18d8afab89                                       7146a020e037072eba303e0ff30d85f78dc63cd47baf5989b15e9dd
9910       19430 7e00662096261bd67066bc3d27b82d     0b005c3d25482388a542c                       1Fm7cBbANXpar5UHNUVyhyabjVtpp8L3hN    98e6d799399fc367b4948
                                                                                                                                      048081740ab792068b2c5eb630d06a1bff7836764f00dc724fe15e1
                 40f378cd1563d3f3fa92790722b230bbd6 000000003e4eca628d67920bb1c8109292433e63ea                                        9775df66c19b4fcefe1f31f153ea2c61045e904f86c59fa17c3a0c4da
9911       19431 0edb052e5b7176aea677a2314e3df7     2d4e9a6aa7cf71d82c5590                     18ti1r2JKcFRx439FcHFSpw1aRP7LkUjBH     bbe66b9847edab584d
                                                                                                                                      04236329525b34fa3386c023d52791fc918b1cf920d623d8c53e0f5
                 23c4a1ed1d91cefa720e0ec87348608abe 000000008d85f5a053418af339e77e2d40760f4542                                        90572660c1820114e58ed84de447cba8e0f636004eade24396d479
9912       19433 646b82ffc4ab95101580a3c5d017ca     88815d91e9c7bfc11c3837                     1EmVbACVRxPzJRuUB1J5Z6Wv69RJ5aamjE     598e2232b78bbaead05c2
                                                                                                                                      04fc8df455486a39d2f0169094e954abc1d4146ce59620a7190ba9c
                 decb1381b43620404c4467f1af35d0df451 00000000b9ba845904b6c3034486ddc0f4014751e4                                       85ae64920a95d957a3b7238316e948a5998884da73ec91d9f36f55
9913       19434 a598a568cc2a636ef6ca3597a03eb       7ed0b58b78f590346acc46                     1NQgXhRqsLptLVk6zrA5wv1epCagZaxJnX    fc946cca34440cfb668f1
                                                                                                                                      0454ecda83024442dddf4df72e6000d09298c2b322b69fca21ae81a
                 a5cdea5dc0a962a82e5ddefdb046062673 000000007194336bf540c4c00468bafa4f2ca8b69f8                                       cadae83f1c15e15a0d354fecb6e2c5ff4ab8467bc01016010778ec4c
9914       19436 0222acccd674ca47bb6236c5429c6a     16e6b110b48681f94cfc1                       18wLkWR52i5DTr3zJjjrEMcm3cmwNcME8N    59545490dc52c37551a
                                                                                                                                      0499882fe795a52c66e411a18e57de3af56b0a51d83d2b42992956
                 0527079c892f44a8981ca6fae9dd96137b 00000000d90e052235b8034cf875635cb19f46cf1da                                       5a28e5728ba51326a0162fb0b188ec866b1b1552b5a8792c4a1668
9915       19438 dd06fa29f89716199c99e4ab22b557     5da676ab74ca4c64c3b31                       1DdMwHcnkZkfjrrETUL4bUpyHHaAHk61Js    1991736b952d9363394e96
                                                                                                                                      045c0607ea5015d86835b29412ced0218164aba5e152987e5f7e09
                 ee332f804487d9c7ffb31a3303faf377ac2 0000000022d203bb7312b189ad665c9cf15ef96d0d                                       818880bbf1e1d0fbf9631f4771ac962fc5df2d195f3247906f09dc8ca
9916       19439 0795d530d29531bb438474b71cf8b       0fea94fb1db291e9f2f723                     1PWsJU8rt2sqVxhATQC5qoJZ3mcSRdC5GQ    f41dd06fe78b955ec73
                                                                                                                                      0481c8cac36b088facbd40d4ef195bffa73b39f69db59357bf901053
                 5211277cf0796f50fe1a439adf220344e45 00000000e5f784bf016f9d78cb58a5471e03011d2cc                                      58e02ccd09433d499c225bc702d048326d9b303eea1da1f66af3ed6
9917       19440 3b99dfb43aab6fc23ee69b159bef1       8560b7e57a2a471fee7a8                       1BxhhSbxz6B8tu6tx2dhgP7wrfKA79mXoN   9f4e568083c140da71d
                                                                                                                                      044cd431ed6ea150f81fe9b04a6146e0ad213df9d8b87807d2343e
                 8708f6b5db690c573ca7c87607f13fe143a 0000000003b398fe9c42a8018598fb0c1ae76bc8cc9                                      0d95b9eeb90200e6c3cd358083d7da0633a98b27d332436d30a145
9918       19443 18a8052788da13b253162cda2c100       1632f95b651432c6cb84f                       1BWPeTaFR3LyMYU8hxXYhSF3V4zVvtpzYM   992496225c92dd1441e34d
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 553 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      0452c8838dcacad2603a27d32311c2d2f590629f9370f1170d199e8
                 8f8a434f2658dbf5cec2f9aaa98225f6cb7 00000000a09ee9dd9283aa08333f157fe36755dd96                                       4aa084f507b42b3af6afc90ec7b2e1fe05463a74a224dfe43215d5a
9919       19445 a239dd66026c3de2f360f60964c4a       6e9abd338b271634f48c96                     1KW4nb9L3WdLyY7JAopF9Pjj6A11q9qfcg    74e104d3b3f85624bbd4
                                                                                                                                      04fd7e7dc8f2b36fcce488559534723dac7966eace87d8244d1587a
                 8a017ca0bd3713825015e1b3872b1647fb 00000000fcea3f8fed3cec0a0e9ed42584a0efb33c3                                       cb87218c1b70c97e1610efda6286b9fe94bb65d7d88890b6021965
9920       19448 e098aa0edfd41877a8210b976c83e2     4999bf03906b9600e29e9                       1BQurBRsdgduU5Fuq38DhfiUtwEkMPuFzj    3844d8426d07cd6ebeb52
                                                                                                                                      04993f7dbc028ae6eca6af76281f48404e85c9158d050b290a75ae7
                 2ef219e4e954c90f0abe5915cfc52b153a3 00000000a101143130ad87446299b80a3954e871e                                        78aabe84e5026dea5b56d88f713f561d14a0374e3bfe98f965ad848
9921       19451 f884ad5e4a6c361483e4d0ee4a708       c128af940ff5c7cc1f82fb1                   15ynSMvJTB8tzXXPWaE9mrjJf75vi2voqn     9854bd674cf8d224650d
                                                                                                                                      04b04e70075ed3b0ec931462df1d946624801f987011177a25db05
                 1de5ef5f3ed6c9d18f9a409be77a2853be 0000000074be2bb1df0ac58f27d296d2d5dedbda13                                        3385146bc36f1eb116567b447f406a6ebe5392b6f4dc3379655cc51
9922       19452 757d934db0dec2745d8805220f63fc     846027461007126fa9af28                     18uTh1uZyzHQ4u7vR6YkHfZCayWtWJMuKY     8eff6ee86da81ca332a3f
                                                                                                                                      0479f04cbd10d0b972ad6d6ebf6f0a908d179b217fe392a0235b90c
                 b30b69295dc81caf89bbc4eccb638c38d9e 00000000007eeaae4496f0c062e9e3e08c543e5c28                                       f5d4c75867add8d0a14cf5452ba44dc753e9e64ababa4375f77c21d
9923       19457 56da1fe2429104d778e9d983c5d9b       ee94210c3c3a154cfcd1df                     14C8LneY9PzMYxMDoDsjmLAah6jx9em1Mz    e72a096fb974824444de
                                                                                                                                      046c2d1d37cc65d735c374aa89cbbd754e907834a7f8a4c2bf998be
                 fe81305c19d01b06880d17541e265c9c55 000000000cc0257c9eb09dc388ac3c753b20415fc29                                       549333bd47b60df06d5177052892752fabe96b2ef650eabba3c7d6
9924       19459 94b74c70d2989aac3f43a0f373c191     f3d9c568ee7084086bf16                       15eCQGvZ8gYfE9hpKvkkCXDGpqWdgPFrAi    4ab084e7234b530cec2af
                                                                                                                                      0441f5e3e0fa7d51b2a66a17d3e914f9212c18986ea6d09ab48f55f
                 463cf03a1bf8a691e0de6e9735bb44cd0b 00000000032fb08b7a26ae46d5ec4100cbac9e9f59                                        51affc2db8b80f1056d8131fe14915dda294c49e1093baa0f5c8b43
9925       19460 c0f805264870f35b6fb9c124c27130     4096d4d50f2d54ab0cdd5d                     1EyewegTcamfWMx4Hf2V3UuZwdiyPD2Gy8     867e823160565c7da79c
                                                                                                                                      045dc3eb819cd0bdf7db9533c946b31e2b9277454a83907de09e00
                 72720039104e1fc3cb616394f14ff97cb12 00000000b5205d52c6498515812063135ceb171ed1                                       e9495f66b79294cbcfe5c49d6e824744e5c2af214210d63e691fb60
9926       19461 d1aaaf1e08f07a06d6065a9d62f2d       facbb7f2ae25b7d9c54f9e                     1MfNLta7bY68jznMfaUUkkejk9SFQP2ia6    73b7fd3d1fb7baaa7d063
                                                                                                                                      04dffade883cef905b8efa417f01fd8c4f62d565bff7b9ee5d0fee493
                 c8e0ea5fe3041db62d4fe1e421b52fbe28 0000000051fd91a8b9da1f4f19faa014cff192355c2a                                      bbd8a4d00619cc3c509fc045bacee971e53d6124dd9dc1a7aeeaf05
9927       19462 2b51da2f85f35ede04215e8f097509     a21676c89fbdf238d0c7                         1QHhUfP6z2f7BshQmfaK7XWMrpBURcnw9X   431ba000d8ee5fe42c
                                                                                                                                      04a3e184da53c61a4e02325dfebc81718ae8f07887a3466421295b
                 36fc3cf9c6b97129ac988a32d9ed2575946 00000000a54133e86b78e3e3efad39cc13fad98b28                                       66557c74e97ba74dfc34127572a21ebc00bec74eca7141d61cff3a8
9928       19465 7035f07cb30447d2fa5a20ab02d37       76e30f55ed1886ab34ab37                     19mR3oLWsdgm5g7hFeKPHD2j6DQpo3AszY    15003bb0863bd09455106
                                                                                                                                      043cadd96ce43042717c2507d9349a21bb5c0a52d64a1c2413cfebd
                 6d4de670bc1b315799799e44dd8c7b9539 0000000041d825779a8ea435a9758d60d64cdf138e                                        495e872c7176e8d35b68b13bf5919bcd564ba696e137b42814096e
9929       19466 2b0df9ceee2056310a0497a2aa070b     e607b831db4f4196686684                     1A5sFa4Jeho3jTAYnCYRyrSXSQvJi9SfVw     831fe283201d667fbf5c8
                                                                                                                                      04f002da0bd6ad3541d8bd7de3efc605a3877167948d27a1ef03f31
                 ceb6375bb20ce660d6b33f8c901a16c80d 00000000e306798b2d15784a6a5d2ff4cae070e5df                                        87cc20ca5b374350386b4d3998ba4f09f7a7f446883230f855479f1c
9930       19467 133ec6aa99504442a821da951624f8     e40fe6866fb1989d65e1f3                     1EesywiBbUnobNw1JYkokvaeQNzNMsVtzm     1d4add3636c43bfae2a
                                                                                                                                      04323d48af99f341fec20dd39ec5fe93e56cd8ddbfea17d59949298
                 3e846bb4577080506659775cdb1db5bfe8 000000008a06c394b5528b8f1ebbabe5a8c0092a0d                                        b99d8247295067bdfa53cdebc3524d5f3af57efbe072d4d4f319b28
9931       19469 2de7a36bddbca42698915ab180e109     c4dd1bb196d5ed9b87735e                     1LBJ4mGxv8R1T6AMXG7Nt2F8rcbEMAtpuc     8576d8fa3f4e97833de8
                                                                                                                                      044d02f015016eff3b155332eecacae5127e7efb4a9b6fdee8ba564f
                 8fda6a4cb05500841eb21e348d10ae632b 0000000057e4fb50f592f089fc215857c2a8575abbe                                       5d96ff9f00ecd67e79dbad46eec239b759e45b54a06fa9f290c5785
9932       19474 776e7907ba95a9ec1008eb31f3e761     6bf470c3435d78d7176e3                       14gEpQsRkQVBqQS44cmiorNCi9ee41NrsA    bb2267c704a85c5d27c
                                                                                                                                      04b2f38e8c0eb52518369881601e709dbfef78461d5f96ac9dbbdca
                 b15cb420a96de8fa2d23805abc9e4fc313 00000000de6eb3d627f963e35a5a94c2c702bf63cce                                       0208f9e5daaf196572d63e1ed6d32d385885b6aa9b991cded31548
9933       19476 3007849c0d05499b1d4334604ccdb3     9b1f15df277c650497b13                       1JSAy5YEiN6VPhuzE5DLrHbwvN8KVxsZoB    9f3bf88719f4b67e914d0
                                                                                                                                      04566fab0f96b6889fd4dd40c5571736eb88411aa19b000102e94ce
                 e65a767188a67c70cc286a9a6ee7624a1d 00000000b899d6a927178a7228feae85cf9032cb5ff                                       f954f794a630a3f4bbaf381c6670643d5565a4d328fcf4cc4e86fcc4d
9934       19478 ebed2b6c03e9a1d76334c7dccc466a     165ca6d10e2ab5f7788cb                       19gFBtTCusEKnmAMdW8iJVQndYSehzjRC6    03c556d386c65da106
                                                                                                                                      04a2e117575d2ebbc07f4908e73f198c4db53c2a1d4201ad4caa3d7
                 b4bd8a07ca0c065229338a148c12aea224 0000000083ec1defe324e58dbbb66655305e0a482d                                        b48d5bb643a7835479c40b0e7200eb2e1a6df4e857a3228da9a21b
9935       19479 5d5088c235339342093fef4fcbfe43     b746bee09a252feed7c63f                     1JKFUBeozcPntTQaKQNDmuSXqJQ1iKzMis     5a1a6f2643c8f4d285cf4
                                                                                                                                      04ff12e332394d45b797f07c5329439dc1875c173290192229f02f2
                 250317b22dabd6c0c1cef70c4d690ce245 00000000b55e0bd30f95adeadbdfe4911d8ade17fa                                        e7d3ff8293ebf5f12e8b30a6a98eac146cc824a0da779308e62b35b
9936       19481 5ac4e57bf16ea155fb266f8b0099f3     e08fbb0d3510b9824ef04b                     13Dd3FSkY1fHiND6GG6hq6gKp252Tkdkka     b9ec88f9d5b6a36bb751
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 554 of
                                                              913
       A                         B                                       C                                             D                                          E
                                                                                                                                      044beeff0966ab1a2242b8f8f464d53f8e609de2c63103d66918f82
                 ce13f3a66b57bf18b9a2d35c0b6ac719f25 000000001e2e9940795e632b374b7ada1ad56e077                                        e5778d642691f6080fb996f1b3d298c1d420e77bba628bb7b041b3
9937       19486 2b0796f21a840dff356ff178fbd56       454529c2d108c7295003f0c                   1HQHCeRHN7VvMhm6jQm9ABagrJtQTQMR1w     a23aa5f87f0c5fccae150
                                                                                                                                      04afd68fef006dd68f19fad01de50135e8be7477662c2121fe15fdca
                 fb454bf4db1640c41f7e8ec22ade8203ee9 00000000c17c0ad19d08ec7c5282b67ab6c61b7699                                       d23c8c61be5baff2f8ba1e003f370687a9710a50ec71f7665ec264b5
9938       19489 900292601798a2ce4f1506ef7aa00       44a2ffc89700c18e7a988b                     14nNDfBtysWmETzb13ZqQyskg86EnupFu6    2feb502d567ee93552
                                                                                                                                      04c4083c4ee4d90e0297d1819f9ecf6906254af7aea335f131d0057
                 02cb90075cda02901f02295ca1e0cb6753 000000004ca5cd0b7bbf47c171e3b0b94b3c295250                                        32566edabd9c56d916aea20cfbf1f6258a5d9a168dc69f273057d35
9939       19494 228acb7a600c66f6dc62024c775f3f     133e7fc27f800a8c1e9c93                     1K5mwurqudHHwxgmGGi1t1kbTrtQ47qkhm     d98ee1cad4849c0368b7
                                                                                                                                      04b124979eda81c63fc6d2fbc06a72174167691440914f629fbd37c
                 afd2473c0ceea96ce938ee04d1e8742f69 000000005ff74413d3ab0cb529ec55c654c4d09b3ad                                       91e87099f37e1ca47f3fac7663ca8069827aca4f564b02f0a6681de0
9940       19496 a559ce5dd827c1f9624750dc5f24c3     c3a585ea2ffd598825bdc                       15oxpAFZ8coM1aPsVmZeLZftbWN4jXowRP    accea36d985d08ef9ae
                                                                                                                                      04283c209e3365f93bc819ab9cfa2842919ac04d37ce21afab1f4bf1
                 b95a7bbb51df72762a933634d03eb8fa02 00000000d4d1b18ab7f19901848a1787777048e8e9                                        5abbeed4ae760a5f30c74cb6599877bc0f0f37cd0d09d99b5fa2e83
9941       19497 7061d762d7ed1580a26b284e7b07a2     e56c39045a97dd8156048d                     1D5roFgo1rT3nZKSpkazAEsQnDtxAnz5aH     3dc897a33d7e59a5ed3
                                                                                                                                      0454f43324645f95ad368ff4160a83e2273c2f1169eb428b098409b
                 1c3cd7ae2e00ffdf9866b90f8f0c8385ae2 000000002d3fd7b27d1845c575da0dac7f3b2bb5c7c                                      6716338af46791fa605411a6593ba59f56258eecd710556611c80a3
9942       19498 8bd40e9b874b5476ba1f9c11add37       fbbe2b92be2ca0de74228                       19QCjMmfNDbgXpiefC5fvof5g4i9yYbDuu   8ab6994c115588077534
                                                                                                                                      043441dc4f807f0a697e54e2b9f2353581d27aaa240abca85adecd2
                 1c60c3bd127dc3508b41b5fe3395392916 00000000acc7c39ff7212b35d43ecba6703fb034b3d                                       14fb01869c7f845bd96059c85c62e7d35720be1c681dfe7b41cefce7
9943       19501 06a88577a5271ebadbe6c685c4b05d     7f99763889431ecf9208e                       1CYMp8zNeRtqjDBvmssznw2H8GqgLj93FQ    7ae747f15c7ab60fe3a
                                                                                                                                      04f3a5f788456256ab192d9f9fe6647df5a6522ddbc2f40db824312c
                 058dcbdd9570928b12efb87746c27ca00a 00000000d32d444290e8951272c2b10011996a25a                                         a5adb2176d9832a29c7a625eb1879d05ef2fa2dac8e1fe27d60f87b
9944       19502 2829b2ff923c09cb9cf3125dfe9477     85c0935060f54a1fe510076                   1QC8KWWge5ay2ca4ZYA3Vi2wtKmAKGSnAE      3b5ffd7e0d27e9a227d
                                                                                                                                      049b057e3c7f51127c6cca474cad4a5a95bb99b91f4c66523a90882
                 dc01e561800a5c6b2ef42c8b12d0251583 00000000d5caa5abbe4efaa20e81a2b839c8cf103d                                        24b85a19c5fb0a922aaa6b053f46147700890f04ab4105fc9645c9e
9945       19503 4150a590bbe0012d64fff6238e0e6e     e1ce0675efd6489e7efe52                     1LoWStEEx2HuYEGWk8FL3ajonfBkKCeeAP     cef742ebc56544999af0
                                                                                                                                      0403175f353c8920a77f56f540ff4481f6acd1af05d0c8327fe17ca7f
                 10eb2515eeafa85e60ab120032eb6d61de 00000000a0a19fd487409a567d87211ee50d7ead53                                        70ada1572a0246df550ed1ef81ba74120b79bec92f91e620711ae1
9946       19507 d7e0bf7cf826a2f5592d2f357f04ea     e48bd9e5e5119c55adcc6f                     1MdEEhK7v27vCTVAPmVHgcscacKe9CFquQ     eebb05226f73d1bbdf0
                                                                                                                                      042ee3042d0649451c29f63e74da7916850d715dad0bafffef02149
                 a9d7e457a6f9a566bd17154df5f18f15357 0000000054e61bf3a8965f52620e7175e8d01875b7                                       d1b5e26918a67d9b3a89036aeb285d176d574ad7b87bd41eb741fe
9947       19509 2dcf96ee59be581a0a4dd4248fc93       aedb813a681431cc0c15e5                     14mYbY2AptjbfWEV1RWAUHFub89bwt9Rmn    7dc1e59caafe14e3e8fdc
                                                                                                                                      04ba4daac6708cb02abd12bb2217d86ef89b2654788816c94f790c1
                 20966538885a2df78bc96ee62dfe97fd44 00000000dc3af788bf8524c5b703509fa24b33bc02f                                       2eb6d574c119ba43d961370124b59e9138a07c666bfbb9e10f3d0f0
9948       19514 d029e9f763bb7c729e5bd98058fad5     65ec1a1ee9705d611787c                       12JJtDbSAfeRRnnF2WWnPjkeP8A2e6N4eh    575580f15a875033123a
                                                                                                                                      04ed9a419a52435a7df567f09485a4113010ccad82462024df17ea9
                 a74af28ed781d2205bf79f41f21ad0070ad 00000000d315ef46ad807272a0934411f7f1a79dcb                                       4850df65bb0115f6f596e704ea8034922d515f89bc26ce0067240e4
9949       19515 207901593f2d632fbc3488200f003       a969535833dea2931320a8                     1CAw98BQXxiCQGgMbEfj6f5jVMdbmF4REz    8045e54b697299f8ddbd
                                                                                                                                      04f5777bb3dd9abf6a03cc227a307e26e7e8f728b7aad52abaf32a4
                 8f63a0046d41382afc62f27c0835c86d252 0000000065c9c77e302fc0e005fef50945277e54927                                      333db4071aa50f41326fccec12a237c5ba81c3c7ac0e020f17c8b02d
9950       19519 e3e2d4ea5f9a68db970071233aae4       bd84626a0deb3bd062a4a                       1CivnHenfNXJmXhAva1ZwH1xJPakB5iQYR   ccba0fa9db827dbf6e5
                                                                                                                                      0450e67b961d8c40b71bf46788f897c2c51be5219d368d00bc11869
                 648dd2ed3a50ceb0564f2cc05c8d0a3a3c 0000000080bb6973bc3ebb8c54fb7dfd4996c26113                                        268549f350aa5728bc100d5a2dc34eef720fe57ae9a6ed746eb77cc
9951       19521 1e2733735f1f51fed0febf3b06bb58     07d5a1a1a62fe1b91978e2                     1Gh4YTYFSmgrThgkiqoL1i6qPJdUvVAZLZ     ef1bcbcdd90b018f0424
                                                                                                                                      044f9445b48d407fca3adfefa3291ecd1658a507912f2c0e5424280
                 19d2f8f570427128cb892d70aab4fcf0da0 000000003092162134db837adec29986e569175fd4                                       b0a34439c2186e104cc780a759e2ecffd374c84d55800bbcd2d143f
9952       19524 0596d409029f37b693386e1abff49       23cff516a3bd32ff65dbe8                     1NqxfnX43LDj3hJAhvZsPd2eWecbBCcvjQ    3b2655c04700d8ac5ea2
                                                                                                                                      04c2bf2e2c4f7d864e9c5272b3850e74176c08574b0b7ffe36f28c06
                 70b8fa6b54cb88e0378b34d5729bfe4eb2 00000000766c06fa67a4d29aa3e1a3e36e8b8fde9e                                        fded795da3c9df090a9c4e10eb3e4d71b6d0f176b89ab4d88b032c2
9953       19528 59fc6e480c3bb3981d650803e0ae33     50060ded125a02df42d84e                     1N2ADSkgJCpSSqnX8oGaH93hXngwj6MWzT     3401d59c3d889709283
                                                                                                                                      04ae4476a569aea1b7f61bc5a4a57e0aafcaa455d59e5ebb43e849
                 666bac81d734e08b789a73ec788cfc4359 000000009b30642e9951f1d754006c219a49634c98                                        be63985502d083cc25a71f7fdd8f3492487e73bd329dd24f9928b87
9954       19529 1284c59bf2749658d7548cd02d9af4     32a6c5abca829a420eeed4                     1HHH83QKduxuYuEpfVSZGejQGGNkbRizX4     252448351f51096461e3c
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 555 of
                                                              913
       A                          B                                       C                                             D                                         E
                                                                                                                                      04a0e7a934ec24d5043e9966d2fc9f9702603fc5d7cea2ecf18a2b1
                 a6a9f4420a5aaad8aa37ce89b130c7edf4f 00000000036ec168569d23e5cf2c33e3c739d6c9c92                                      2998177a2928e2536cee3fde9052639517fb719ae23fcd8c83c4662
9955       19531 fe390ef30a67f0b42a206a09081b9       80bbdc74aa946a061559f                       15f5gBABPTq374SAurjeYuNwAUP3LNEjeZ   603755d7ddd889078cf7
                                                                                                                                      04a3a5e2c7fb877b99c798da74bd3b742069148f15990cf1665b5e1
                 a80b58935d154c5165504719e9ab73edd 0000000095adca4364aa1b4144a95e98e649e421b                                          215b702b6fb981a0c7769318e6a97320e1ee0eb6a2ac03353254b4
9956       19532 7bc6201952c7fe38f19895c6c815463   6a54127e8f4a95243ec79f2                   1PxXNMvzYRBWfiGPVkRqMAoG4CG66ByQXA       14aec61c2d4a535a71443
                                                                                                                                      04d8fa74ec3d6e44e15e8e0f908c430fb19ba4b90974c47c63a7476
                 8c890239ffc9ca4a4de2deb86991ff62964 000000009ca03ef291123f2c7b0a70fdb93da996537                                      5e237e40addb4d4cca081ce67621e4bc149d24e77ca49fa64bc50ee
9957       19533 1f1f51cbb4eba3cefc65d5e65f2b1       b69ec53fd1974fe1e06a8                       1JYJ6bxAL8yvT9KJSsp4ZfGigG8DE54xcz   666555334cf8d6377028
                                                                                                                                      042882005f66b6a69db2bf1ebe3461ca5fa0aee8a1489a78722900
                 26793a81e1b22fe3bad377859334738713 000000008f32e1f8fd44a8245cccc995b87fb5b5e48                                       8a075abcd0ed5d15afba1026d820d300e3562553a86170a4be6e8c
9958       19534 d94b897c9f5dcf2e6216c4d028b630     9551ebb4a0d35c29a0a3e                       1EGM4rRwuGPyh5RgFCToWHspcmHmD3xCyg    1290148dde5e83c35f30e8
                                                                                                                                      043c9d3b5d22b7b414a880b96c33399129cf67b3528d8dad2854bb
                 a3c02353791807a941a66e0eaf600cf5b3 00000000f8e3611e2a2a4fc923fafccafcf482c00290                                      d70f7e80b734afbfdacd0754381dfd258cf4890f9cd02b127ed65e67
9959       19535 347a1f7387880a3624cc8b6a8b706a     0b6e0e0c518b7790390c                         1CnjivNUdun5T8iSw2mzPi1zuPGhbgFBEA   67f0173fd9d226a2d1d0
                                                                                                                                      04ebd50df50ed76168bf1a4a107c2f007f5d233d5aa399c85bb5f9b
                 b9b47a58f0689af1a8e1fcb97773ca23e58 00000000517e0d87eb9d6227da46a7b33b0acbaa5                                        5af54dc1060a4118a5109c6ed4f62cfa5e1ba5a94fb407f1eecfb700
9960       19536 a2686fac2b7a89291bbc438e49a68       87bdd10830131aad3768f5b                   14QspEtdEHr5DBnBt2hhcerWT9omYEhXTg     3f18455d36ad7df0f8e
                                                                                                                                      04ae99c27f5669740dfd2aafbcd0e26500c01b203e29f96faf21ea5c
                 f4044117716bd31260e89612fdee8b4d3c 000000008fe602eb7fd0d7decd1d551cbc8e56bcebb                                       1a8fee2eff230d2ffbe188a52269f54376676055328d40def4e1a37b
9961       19537 a0e654833f9970de30dcbc7db69a52     2d0f9fca9b0046ddcd75b                       1DkHRR6setjrxz33oGdBhS8iLkzViTDcuh    a8fcb8e4df5d20dc0d
                                                                                                                                      049093f0327c9d23e970b9587a457e6da9d5fa6e037d0eab2d948a
                 b550707689ea4e94fda17c8a7e838fff875 00000000997a363a033967519c242e77721cc56cbe                                       83d830d502072bea9e46d86b24ac640b4756777bd64224c14db89d
9962       19539 c260f81f96509a3c117f93f193345       cc510b2743d8f3b1a8070e                     1Q4XHRA9t3WPEGdB6KQs2xCjNPFvG6GNWg    48294e055269fb51b8d41a
                                                                                                                                      04b9e713d0aa19f83e686d3446b8ebc6b1e4b93c2694bbcae99760
                 6fbcd1e6ea008b9f2b1860c4b7f03aa937c 000000000f7ccf41871b67aa17d685a3a27832187d                                       4c8c0dc121437be948563466724707579ea30b56bc1a03815487f2
9963       19542 ed8417badea39fe23b8d7ad42d49b       4a1a37c4c01b04be4cb3e9                     1Efwkq6wMNGdDaMynQ53rUDroZc3vxh2bv    43e8703a35f423160fdcaa
                                                                                                                                      04d7aa97e3a6a2d5a5b3d8d37aa534981adc04d246867eb4ed521
                 bd998ea279443ec8ce7bd211e6719b5100 0000000064fd024282cae61be74e6fbea00e3132c4                                        76f4ae3cf6c67beb73e0b556b2c79ca4ef83e48e1b83c2fb85894c23
9964       19543 13cc691d805b5f9c7ca1573832061f     a0ef1043334c5dec63a01c                     134m8LXQ3A3Jw6ktD3ZK3ubxUTHbWxMeFu     f04555268742fe5296623
                                                                                                                                      04ef6b99bf5a7a1865f2fe96733763c5a069d8cbb919f0d77bfaf07ff
                 1b7922ab817a8bac7aafe78414e0aaeb0f 000000002e7a99a9c819683281ce18082e64418ff8f                                       939b12a5ef0a813a150b9d18cba68a7118807fa37011a56399d709
9965       19544 433fca83261aa1d31ac1510422ff88     7abf7ff8a3c4988643137                       1Q25CEZePmijq1SCyg8VJdgKWSfPY1HFGm    5a847c3e877cb319858
                                                                                                                                      04e0eb305e8bfc27b20a6436255290cbb2209c9d92fec9c29786428
                 ffc4e9e1351651e67dccdb96b799435e99 00000000bffc743c30c083a6bb01b88a2ed0d56e91                                        5c2bd831fb74c24e50c47979beaffe6f3ef84991d0c3cacc7c5d5eea
9966       19545 536223a441be5eb7b9da27f89f3df2     30d927c9f4715318ecbf5e                     1Cz2JxCQAS3MFqGjQQBxvgnoFcdfJFaCRe     ec05ebed2a00445862e
                                                                                                                                      04d6b204947c8451d3e29229f7f4bc66346dc6ee848608360b22b7
                 a548f04d8110f8d21eb82d6a1498d4dac7 00000000d58444fdb8914abdcbde4d03e9806fb5a4                                        64a570f62065d0ceea99b018e60108159cec09bab7fa0ac0423d76f
9967       19547 2b3bdff3063fb5175e81092bcac90d     cf7b885051b82ee1c7a796                     1GhPAAL7yuzxWpojbsPbhRkohwJBsnaVpb     48f201c6183decb0b6196
                                                                                                                                      048c98324957ad976cd0b25af1162434648b94997ff6367108590aa
                 447755c0f5489aed60ebc32f028d4080a3 000000008372accfd1adda4727bec6219cb3746740f                                       4e880a02956cb6ff79c9cd0473548b486b319bac3fc7d2d73dd5903
9968       19548 3f86da718bf6c4902b0971c5f99fa0     bf0d7ec80d578a2b5e3e9                       1FEwPTrYTKmiqNX4hse57GVJzo228j2Gjn    cb93f9f6f16227258f7c
                                                                                                                                      04bb14eaef0cf35a3e1c9ea4b60ebe756e88bfdc321f8f65d153390
                 7f6f1d1f2962fbee81ecf5527756bc5a84b 0000000005858c207ea41c4ee8421ae05c2abe37a8                                       1bea44b3b51941400dfb103978584569a8882ab4cd7d920d6b7ae5
9969       19549 9a12ebd07f9dbabfcef5605fb4e9d       b1089506aee4cf98a4fff0                     1FucVh6DDTaGLguhxLTKa9zqHaDypyodkz    98e309e5ed5597d01d382
                                                                                                                                      04a07da5cb4d57b90d4a68888fb52b286f1f2e9f3a37ab5badd42bd
                 817944b89a99fbe05e8428b3feadccc8f6f 00000000757ecb98c98b7c9d1b08f893613d843e9e                                       651eaec5d7372ea6d1f3a3cf499cef48324b35aa01421e94411823a
9970       19552 f628898a35e091bb9ca61eeb75ff7       e95db7ed4288e5150733ed                     1NePmCJX3aR6hgYbnhf2fGZzCG9PYQwap3    d6799556a77e5060c7b0
                                                                                                                                      0487a69e68ad16c06665d6d3efe75508bbc69438bd24ecbc13d127
                 2e392816d4f85d685094bb1103e1322646 00000000354a4cf3a98b65d19948b8fb90484447e0                                        eb3bf72cb3b58bc9dcb2f403337148aa6aed5a89b664e0c19124f63
9971       19553 0df9a7119bb132a3e49ee6a427385d     9cec2e31b64db20fd2fcc8                     1KJLeLnvrp4rPAwQAUd6tZNRVjb655AsBk     750daf6cc31e53bf56b5d
                                                                                                                                      0450da9f5daeb39d6145250a6b739eb47bfbf0eaf9deede7adad6c5
                 ce65db3021d91fd42c3f52b0dc646eaba2 000000000782360b4ac9d18d52648662cb96b984a9                                        b0b274061230124c1269281915852fafd4bb99f88dc3c4978dbd09b
9972       19559 603aabfa3f76ca49dc42b4e2ee9a63     b1212daa2ae1fb6ed72c98                     18Bt7A7ZUVXh7sTJhyaQAwLNS8qLWQZEyR     b04beed6cd3912df41e3
                       Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 556 of
                                                             913
       A                         B                                       C                                            D                                           E
                                                                                                                                      04e2b356780e1edb964ce1f96486ccdf9c89b608cb0b959e50f1013
                 2bb20783c6f60d4880367601121bfb4455 00000000dba3441c1c39f11171291ec5600a8378a8                                        fa1a09d6fd4c1fdb75fc51b64f65d6a21b48d203c9b75d29ae5471a
9973       19563 e763f2af69512a781f438affc2c0ca     b177e676521b544fa0c52c                     1XE1B8UB1c9gYDduP32uhJYNbibHauSdQ      b0710e6f3abd1624871c
                                                                                                                                      043831cdcd15cf8341981bb2efe90edf598dc45b64b4e8b71d112be
                 6852b24c80c78b4bcc016765cb58e50760 000000002dac70356f9d541597604a4347956204e3                                        f896904ea9eb374d13d5d2f3cb777bf5af9e693cfed42c0ac559a4e1
9974       19564 f371c2293c1ceebf71f72955a182ac     c6ae99737362eda6f6dcb7                     19gtmRwQdMFyweJsCCM1XrSghZReDf4eVF     6e828fb5ce23c1ffa68
                                                                                                                                      042a3a6c24f884f8b11165f8a0baa59e185ee73782037ed3bbd032
                 bc6828e033d9506c31d4db8a7bcbcfe392 00000000a722d4c9eeefb6ddf6933a585254fff8554                                       161dafca92d8e06ee0d04b5d838ef69b469abf31d4288cf0607e9d2
9975       19565 0d5a8cd27e4dafb8344dca82c4e181     603dea4850b75494d0580                       1Q3h6ZgKASF4ZZQCfwie4wNtsBvJ7Kw5ic    0dcb11e242fac1b7c9f5a
                                                                                                                                      0480e83eba6eb8267a89fb936e7d783d96a8cdd71203a37e2efec3
                 796e4a4f4b559a6d25b53c44abb3c795fa 00000000efe150fb7a3c28fae2ccd85350886f9cf3ca                                      34a7419664d1ae6dddd4b9ccef99f30b611544e7bd38ea3b251442
9976       19566 50a8acb88ffb2c449a7a8f7b063562     64cf617329e4a605d6d9                         1KtPNtEeJb3UTnTqj9YeCn32hBwaEU1Xs2   798227296ae5249f06e51e
                                                                                                                                      049bd6d13fd40cc977ef917e077ca15779082d446ab7c76ec567121
                 a81272f3e0e668b7e9c7abf0e3251e2952 000000006175bd5fb983847fb23431be4756982ca5                                        7a3399c34ccfe0b4f89e6f9ddaff0ff30aee1e1b02dc861b7b0ffeb0e
9977       19568 f0a0c80c8fca35d0e6c77cd6cc497e     d1c2b54d5ae7a474698c7e                     1Hv6Pq6iv1UsNnU4xQzVerg8c2WPukGTNv     8814398da04a3986f9
                                                                                                                                      0484e9f5d493f9bf50bff3881e8c0ab0e8a53f4b93aa1c0ab1f7b48d
                 dd4c7044a5256a37d263cd3072225bdf02 000000008d5d0dda42b9e6ca962ce0e6d6f5bf4a8e                                        77a392cf7acb1fd3f24398265e3b9d8d4f3ca2ab22ce453a4351090
9978       19569 17263d1a45f68f4652d81cab883f01     9dc945f30e963dfc45cf3c                     16q4xc6dADA8Betna2YhJopT8au5uEkUB      676e3714c72e86edd5b
                                                                                                                                      048b2f2a9dc87effce0b60de45bdf745be09b75a25cbad1717a7bb7
                 f6dbac7edbdb2d9f63072739f1a940e564f 000000001b6c8f276463d43cdc8754c9a36d9528d4                                       244c428ce7f2b7a266bee83cc853a8d6da99f85455a6f47dfb7365e
9979       19570 5e54f0b931647285429643be078ce       e7d8ab76aac2fe5645031e                     1KceeszEVGW7Bw1UabXTUWLLj1Z9Br76ad    b4e9ebbbcc704ca900f2
                                                                                                                                      04ab49852aeee27b0952b0503b48857f3bebfd1ef19bafc80bf0d6d
                 34ffa5d9a89c09520e143464f4483827e9 0000000067f883212db46a0325c63b0036f84fe5d9                                        a94037a4594845911fcf216f588fe3e42d61da1f8061cb2de94f5bba
9980       19571 5259a47b5da712b7ab9add5db039fb     66b6c85bc2fcd11e4c3e4d                     1KrSHmZWSUinTFMtPCkpXKCePn4hFCfMhv     a358d7b3d52e2ed0542
                                                                                                                                      044de2d023388226c8bcc2578541b786b4e97dab78c7a3d12aa103
                 d0259d9e9000d16e367b6eda75a534283 0000000087aca0a018caa62f70145ea28826f778eb                                         80bd690477a74d33cc5bd3f28d06a9428e38214862695f3a8cc24b0
9981       19572 03f1e66be136502f221a3792bfbea1d   102d36c1fe82173454c896                     1NfpAb5rtLBeTqLynV7dSVn1RKJuvdkzm4      d0e175eac267f66adf759
                                                                                                                                      04f4fdcf9e69dccbef0fb0d6c080e718c6e978da32a3af53fafd08d10
                 2dd2e2fceb0a3c5a83f1636b1d81052d5c 00000000fa0fa2a1e3ea7456255394c6d711708b99                                        82baec26421bb30b16eb3ba25c37ddd7eb9d47c5e9c8da25234c30
9982       19573 605d0d2a4cd1b7884dba2f87bcbf62     dae9aed813e00539872602                     1L9rFm3Shuh4eDEgNdR6LiHh4gdDiHbvQD     e9c686c868710347245
                                                                                                                                      04901641339a1541f521eaa983ff11c30d889664a92ca758c9b8f6b
                 822ed321133d2436cf683fec0016d7d485 00000000c0e44635afd567c9a51d71e99ba9ded586                                        84b5820f277822adcbdf5858646b4ed732ca52149137946e8acdd2c
9983       19575 36378d1bdc3095667bf337b4b9237f     be62f61ebec232b423b753                     165BByG8RdKCLKfk457BSeCbDscmSu39cB     6b5f08fe9941d676da94
                                                                                                                                      049080a0499c4bd48c5f72b0ed283e8365df027004ba6e93569c2e
                 4476eecb71583b1cb05825c42744abd729 00000000d8b7b73367fc01eac843fcdbccca925af70                                       bdd4e82ba7c55e64ca57581b26eccdd041b08ddbaa77a7a76c1b04
9984       19577 405b39ff0da72530c393080380c727     896a066ec2cf4960610db                       1BttR2v7fbnokpaPGNK3A2gAok1Lk8v2ko    51e20306e77ed736db3c36
                                                                                                                                      040783f60c827fb06ac31d1e7d92fc728ee13719df59913d8c4accc3
                 72dc30c59d27af3ac9e50159a5dca15ed9 00000000f8981b55268d8574a52897641c48240a5f                                        d5d97ab36645b4237354fbe6b759971a797e3270040629e78896cb
9985       19579 7ece55c90857c5d9b7a450ec4b287f     2aa177a914a748b861daa3                     15k3Jdpz4oLPf7H6sJkw2Ys1fuDKrH5Rno     d5f4d7058ae45eaa9726
                                                                                                                                      04011f96fa4d2fb2b9c177871cc6a4c21e3b41bdc211b9792408686
                 96e31856042b4882f9e447f76b47c37394 0000000069f4a4eea35daf930e924dc68e480ce295                                        e65a7732ead485aaa92dc9c9e70c1c71f291286d64443934a5f73a0
9986       19580 09da5075f94921f80530a1b14c6ae5     e4c5ab642db1997f1c218f                     1EgL8wFD8zZNbyuctyWr4TSFE1tbGM5NWN     00c534b1f1e8c9b289f9
                                                                                                                                      0460536726ed8a977fa350122860483c007860afa65bc8202f03b57
                 41de6bc9c60a671cf60375a496ceb3f22b4 00000000b6b67af0b72b64fa1c9ee8818296a3149b                                       c73a920ebfc10ac9482dbb1cdeff784ec9079c509bb87807f6f38d0d
9987       19588 89486bdf1111fa9992decbc813e5c       9c157c55680fea14b33eb8                     1s7yne9p9eaJtTPVZYbCcBvjZggkqmWDC     6830f4bc4c16e301a86
                                                                                                                                      04791fdef542cc2b854575e3d69201d29a48ce1e6b3c7393ac86eac
                 ef33ef7e073cad69abb0dd00b8682dfd72 000000008b5666f1a2cc7e983815ee9d7b3ce5e337                                        24c67d970aee5c72db174aa4b0f09aa9ff7b68fc9f22145a6867450
9988       19590 5ddd22de37b112acc61546c0389b4e     cf6fd30f6d015bfff3bf5a                     1EJkToqAat7BZHM7vbnmbdNtPHbFb59xJd     a1dc3ec73a9fb473b3a0
                                                                                                                                      0403323b79b1f812db0bfe20c0d6008c6d2ddbc5f4616b0b1fc87fba
                 c25f23de81a9670cdc680e885c620937a6 000000004a53176dc7d418800359f0aba65b1a5504                                        e109e517bceae09d2ae0b916c7e104a208704e2bab96f8f7b48aaa
9989       19592 b811a7ed6df55acd76bd0a40c854fa     286ce9308e20dae399eb45                     17AsbMCQRGm8piZQZ66PBswN43zv1Q3hRi     5cf839b30169999cffab
                                                                                                                                      0427e79ba1d66ac80d3b60db0ef95c4bbd1345176642da1c315261
                 412c885806d1894c6af0cd139f12552708 00000000c4125a1730e8fc3efd3aba569b99fa2ddfc                                       a24b3196aea2fcd2b1e05218178482c800507a97d2c730c6775d7a
9990       19593 259e5ed79a82f036022939c00f57e3     a72990ab48797f0216001                       16WjTHPJosSsAb8Qj26dyqNLzEKrERb4ha    516a92f1c445e2878a85cc
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 557 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04b6fa7369d48743d5b7ed703011b2dbc6a50a135bc5d13407057f
                  d9fe26339294dcc676d0b8f373976e2b9af 0000000071c5d6733d7370dc6e37f59c44327407be                                       b47b7186ea0b9c72d5ea49bd7a539c02d08f769baf6dc25492a430
9991        19594 fc0afd58106486514bf309d9aacc4       8099e7b6bdad74ec4a8973                     1G9wToYD3Z7dfUqYjvJTkCJmJYoEaYcBic    3785a4ef863faa6a4e3bf6
                                                                                                                                       04823dfb4115df35412d734863d92b00e6625a7da494a365bf1ea1
                  f7bb756dd857f87ead5e9f1002a168d1d6 000000004aeb6278503becd93d8f7d20dd512856d9                                        3331db3bd9b4e4c2e8c30fb4fe7f9a38d54a4cbef487b3e67e1fe55
9992        19595 242520e63f9f4c34af15dc6767a25e     078f3f6415aa936e5ab6b4                     1HKrrkdvnU8UKyiA3X1PjT84NWZjPzXxAg     bec0ca6d30f8c2a6f025d
                                                                                                                                       0406bfd34fe85801e98acdd4e32bd6f317f74a280e08931556bfc49
                  a87ab396c2912f75bb6ec84ed776542935 000000005b10d99e49934f3e8aff5ed57365f1b335b                                       5bef4e466bc8f3cd6f1831b0c15b38598dca2e66dccd87b2d5f7f548
9993        19596 0f7233fbd395fc103bd3803bbdcd56     c9bbf84d57cfaa2199737                       1HKV6QyCJgydjd5PAsRtr8SDvtfp2tjBnc    319771ec3cd5f6bb36a
                                                                                                                                       04f68ede165c1e05b90a9fda6940c4a1a283e31c26f10dc9a09666d
                  cc3a3e857240e2ed2ac770aa1807ffeb56c 000000005863344b97be86aadd180765d4b9a4afca                                       3d8c573c8ee770eb9e8b453a5bfca32eb1337e26598d5ebdaafa48
9994        19597 808d150eb844ae041acd5226c0a73       cf2263fc00dcec8b5f7f46                     1NNgkZDA1QetSQcBfZE7LQeq2W73SB8bQP    b85882be59f3edb9c8870
                                                                                                                                       04261d2f45be216ff165109257b9117a96c26de8786c4bb7471646c
                  76be873caca67877d5b955f388d67afdd8 00000000328ef159abe49a27d0e35e95dcb3cc48e3                                        6c9da3fe99aa299d677626333af782f15eb23f6d400753c6a30d328
9995        19602 76e6c714cf00da12429c337631d1ca     faf12845324ee103a0fda6                     1AGEVUX44Gdhu8iwAKvm54CTLUUBBu7tdN     fb0c4cee5fb7ca336d2d
                                                                                                                                       047d2c234a4114ee55fe3f8581b3c3785499d35b5fc34ac8924fc61c
                  c22d1d1b63354f473745c85f0704beb49c 000000001d75b6266d708f7970e007d8c4e6c03530                                        0e3ca7ef01a65990941465a1ff496907a19270fc2432dd41130bd16
9996        19603 3d492eddd288bae404512c028a4f89     2e1d90687b3ceb0d5fb21e                     1KUEXoHpx4SVsSn3aAb2npL85GSdrGLQKh     524350e88b1bd02b1a7
                                                                                                                                       04efd190f8bfcdebbd2dc844cccc19c87cb255a66bf6a6ae5eef06a7
                  c55f78147c48845763f3511631d9f83bff7 00000000cc74324e4a8c458b9453ec1e093a751a41                                       ee376f129bd35b426029736e2215e9f8d6bcd56ce94442bbcfec0cb
9997        19604 d896178d8936e0b170cff0fd0b854       83f0a187099ece29917062                     1PJx8eDqMc8A1LggMFMo5ix1YXqJW1yfGe    d86c5f50981a3da0c39
                                                                                                                                       0449820c7639aa611995af396175d02138f1529caad81256fce30f7
                  992521932301a2287a3f9b8f046519b397 00000000538cd185893b272aaecd189e2e1e22fa2d                                        62fabdc684d70ed8e9ec3ec2da3c7c9bffcbac6e18162e98b4d3911
9998        19605 fb5c380052093c5962978f66ec41f6     0d900474583cf5a61746b2                     1NKQnpjL26aXVrDwkthTQAktK8RGXNQF6R     af33f5f147ef658a7779
                                                                                                                                       044273e48b94ca1b63dd429bfbdf5af8499f7d848c353318c680dbd
                  6857f97a8b228d252e1f272090787e4936 000000001f5a3815621d81cf8b10f965c149759d457                                       6742388aabc46d1df871792a8b18b2986822e1db6b25230879ae48
9999        19606 afb0423c26d9dd6027817341cb9c96     b1dabec76080f7f797dd5                       1JaMuZSQh14T1SsUVVezXZH8HEKXW6cQHZ    38baca84bc0eaeaca72fb
                                                                                                                                       04ab6561a13dd60ad8c344fa229b194d2e54302cd325f617b34982
                  2b79242038908e13337bdbef8443142acf 00000000fe583a13a92ae937db89198197b9618bad                                        1d416d390e99471e95cacc71bc0fb6d36d2506d397c6670abae284
10000       19607 268773067d07b1effbf7fc63f31a48     3ec6311287554e597eaf40                     1ChjjZV1UwUuWrNZDG5FzXDj1rMVcPdbuR     38c5852480a56559d9ff16
                                                                                                                                       0464680b2abd84d2a95d1908f22e397e10abec2d4cbd7b44d0c94c
                  f1ab76c594dec2784939e387d70a94e5eb 000000005660d30d9b24712ac0cb24f504ebbb50f0                                        104ed1bafea60dc6617fc82ad4d3151ef7957d3e42ec14753a605a5
10001       19608 dd2bdec428c46b0dd6fe04dfa167e7     141f5ad6deb5beefd90f05                     1KkEaMmkrDP1t8qkJ1fYv8YK4Ct8HqGE4x     cee075ba11584622b2535
                                                                                                                                       040ce370334b5d3dc854348c3792f140657ac96653299fba2cdad72
                  85758bb3125f720efbef14df25f550744b7 00000000dedf7869ec2722254e5578be8e6e9f0b4f                                       7821e5bf63552d2237d171deddc2122d91b206b7698c188032be70
10002       19609 95b20125d35860b04f3aa7d03d709       e6fb2259e99ab944628f1a                     1F8NVnDw5d2WJ8JGoZGeye36KQJwcvBbAc    331f1c826e9f8744c4003
                                                                                                                                       04ef9314ef1997e1bd79972c8117a17a7506bebf9c58be99686ce14
                  3b9e9ac5fdc2b7602a47958bae5c7bfffcf8 00000000d55083cd5d9ded24705acbcc3887221146                                      754b7f5759f4c3543784008e5e0d5f46eb0ad8223015a39aca325db
10003       19613 7cebb976c83218e66427c1301809         9fa6d1605df5b1ace0ab9a                     1Pz9EVUSijNTsYbvvedUjLHYkzyhRdVrnd   51e9f7356f6600436956
                                                                                                                                       0420bde288e9e0af85bb32cafd2fa984ad08b1ef8386eec2e78202a
                  caf9f753033d15e66ab8d5542fae30405d 000000005049a4eb906bb7090b2cb02e72d9dbf0cb                                        100ce7c3c796e81552bf6d1c1c75c4d64fd594967893a09454020c8
10004       19615 a1d51a93a03200bfc919d3a4e5ab30     c7065871cd1b2b7e9297e8                     1C4edZBAUSLcgkvPLLA6AtNLRyaiyFpiSa     e25994326e8b87cd2094
                                                                                                                                       04c2b6551ef156162863692d759cb215f43c0b64803b0cff2807e53
                  001260b63f80b5e9db76ca9285818ba3c8 00000000b60920a03c520b29397624ce468c10a365                                        8c71533f7b3f5db9152487177ffcd0431db3a3c96820a7e097167fcf
10005       19617 5e6f0eb8c2b381550d2936b8f56ebe     58a53f75ea4d534022a532                     18RY3fqaLy3S4fKcExuzENGPN4s6NrJgrw     f5a1eeded693be165fe
                                                                                                                                       044a5f3d3b59778b63823ae1494ee8121121a2739abd5d14d29641
                  0ab5e67309df7f796286b9a52c3fe439bd 00000000acb73e24a6315a2677ee444a4275102a0                                         4e48425bc9de8d830290bc55a7806894c1470143a744569bfdd14b
10006       19618 855e26e4a3a19422b3d544e0068e31     544675d7fe54f518e1d93af                   1Prz11j5YFsnbJmQTK88vTxxfJxi5sgbYp      6f2e06b0405ec18895f6f2
                                                                                                                                       04e073738ad5e37396d1903f537b151ffe071d20e51f83fe43cca72
                  eaf872a867c4201bc8cd389624c775895d 0000000003c923c5bf5e18c7b679639be58defcdab5                                       1e7399e48309356e4ce7dc2700fddaab9a0efe94374b67e7c4015df
10007       19621 3344a8fd69c19cac530fbb5f971c6f     794b462ca62ad09eda972                       1NRHqJANeTkZVBxonYHMjGrra8fFbATzAw    6466c23e7e1574b88002
                                                                                                                                       04c4988de9277ac416ac24c9a5d78ae6a49e90b0b69905d5f4a6a1
                  9d21f4e292e5d82d813f616df451ae20de 000000001733dbf59c3e3cab2014fcdd8e4f27c4da1                                       c5649c4d63eb3f70ce2b0632b8cfd766fa9848c2119147b727fbdd9
10008       19625 9280db7cbf58aa19580ffb61d38f5e     91133f158e67c7350f838                       1LKyDv538GhS2K3umBVDamqCoG2Msj4FG5    8211b68794960698f1c12
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 558 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       0474765f6a695eb38fbca1cdc7d7a06e685dfb1e74592460ecce919
                  df4335e9f6bfe4574e431c643ae5393ebc3 000000004dbf5b0ac1157dc719a5a1110314a33b06                                       404d5c5c99cbc0a373835a5a513c130f73f8571a9e985a950093c9c
10009       19630 0777ba222db23df5935b67e7cdd4f       899740c70ee7b475ea032d                     14MutUKzAPA4bKsjKdbMZAvmSUdF5jknQi    7eb50b12e8a573bca73e
                                                                                                                                       041b21184bb52ec78ff01aaa38988390f3e9b9debecbab9f73530eb
                  9fd0060c9bff0a04f396dbe356236c9aac4 0000000051b6c8671b55007db3ec30b7a4b6bbdcfe                                       d49e93fdef71b09ae4401017b8a3b03bfd90eec24e34d61390224b
10010       19638 9077a5c625c000cf6c060d773828c       ef986c5854d63b42d126d7                     1Kgiy5fTqSZiWKqA7i4pP6hak8SDvv1b9c    8c3f64cdda58d853cc347
                                                                                                                                       049d06acd8c543ee41da9ae67551f4ff33c2fccdbb0db18330c9acd3
                  6fa0ba9a96bffa9e3613e33469df89915f3 0000000034b86684de7f90255133567a08ec3762fc                                       ca99d403ea6dad87340aa537bd685254cca2e3c89b37834b6becc0
10011       19639 81d4757e3e3eed873586e5faf73fd       9056701258cbed5ba87039                     16nKZDrd4A5deAka6BVEvbdropVyYbP7Hq    376e596435d7af1620da
                                                                                                                                       0499a1edd7f1642ea5b93ee2237413055bfde34bda78e966c84f88
                  1b983451c9a8bfbdc0fa1463526609d223 0000000061536f608caf56401177ad068715cc7666                                        81aae4d3e18a5a69d33f7ee05eda31513462f6b3041ab153044fa1
10012       19640 b671324416ccd5267d6bc7002780a4     651afe577e80202b2a82dd                     1HP9e9MqtdYjU8CJdPkNdn6Vd4XnWBxUaj     0f948afaaea2dc4f6e4bb3
                                                                                                                                       043c1395341f35d3c268f2013e4f14ef06bd70a9024449a19b6a1fa
                  971442cf6b395c3dadefec082e11bc6aec2 000000002f9e078764316ae0648fe7e9b4661ba2a5                                       bedb94c1f1aa9dfdb03a39a07019863ab8d375062ad0334407581f
10013       19642 0d9bd7a921d0c0d20e533d58b7d31       90ab875af4a5ecffdd440e                     1BnNEntTAGkRBQma1bdRu4mytcnW9vwSCC    85addfc0e1b20396879a8
                                                                                                                                       04add93427115dc585e8e9a859df537ffd9ef1dce2e64af3f4fa3c3d
                  38f6a783d970b5bf50c5b510133aef71fe1 0000000035d277d2490d45f8e45df8f02d387d539f5                                      f87543e73f923262f5c332a42e682c8ea39ebfad24449cc4f2b65381
10014       19643 69e8f7535964fc993ae5b5922e4b3       a8f97c67e529b416bdf37                       12vWdYNie8aWBQHSqscxRw1fS9WN8qzh7v   6ff5e39c73cc087a06
                                                                                                                                       049b772e720326956dee67802b1277d135b71c5292f0b6be26611f
                  e45deb699bf63a3e60a7646b6f84ac42b1 000000001687c9905b47ba957ac4c72c207b8e0660                                        de88130faf4e40654ced009945a76aecea9eb396f8f31ec7037eda3
10015       19644 bbe5a5fd8f3675d42d1a66672b7895     6011a1a4974981b1a78199                     1JdyTPravg76FH53dXZxQpSczhwR7ainKG     7df87888607760657da21
                                                                                                                                       04f3a59df9adc51ab6f57a0b61abf1a05a88dae40ee289069893194
                  a88e2419719c116b8a884f54b5dcd2f350 00000000511d172044e3af3d9f3d8ed1a11ad4b5cd                                        94552ca92e4816f5b2a5f9b13d0b62f81028e985a96225033bb3e2
10016       19646 8496c5815547b7b5c4051e0f8fb892     68858fe2df1e4c6764ebc5                     18567UevKY9a7enJaYat7haQNw99GhKqXt     a5e0781fb2d96e7bfeda6
                                                                                                                                       04531e4c975b06e06ea3d1b8e833c956b53c7324ed945bba964d90
                  9f0559a7329c29123148d7424cf905fdd60 000000000eabf19d2e2abd25549691fcf1748df799b                                      761435ac5dc76d3710ba4147aca4e848a55066e5bd8a7ad88b562c
10017       19649 4f627af0fea800dad4edad27254ba       01de8cbb6c2e2c33e1232                       17JS2Qptpqw3FTNnd4yoDW47ZcDuj3bvy1   ca82c7ad72199a320cebe1
                                                                                                                                       0434cad0e524e575fb947bcf7f083b2d90c057c115d8c43021f0c350
                  81f6ff4ebd4dda247363ae215a815fc2a91 00000000b856b6fd7ac425718bf05fa6f7d92f9df77                                      5b7153e38a5afdca69a4cb46886fffead98ecf2b9952b5abdb2fce31
10018       19652 9161ab5ea3feb7794516570af79c1       998a26362b37006114260                       1LewonK4JjTyJtUXrS8eQ4wFxhT4nwn5kT   635b22ae504513ac18
                                                                                                                                       0444fd8f5ac924b4c55af1f46a6bd36f4530bb97875603e8bf8949d4
                  2acdfbb28154a7e9a91d4092b085866ee2 000000003b2755b745eed6e43bf84ac985ddf628fdf                                       ba5d3ef4bb7b6aef7614e4626bffb72235a4d17b26a8380e7e7f049
10019       19656 b93c2a0dfaac7cd4b4ea8716372dc9     4cd0a19f8c351776d1b90                       13e4V2WyDqsPPP4ETuP9LDh5cBsjKWdGhU    917df78c743d4e78d53
                                                                                                                                       0483120bf017250d3e325a9b222d8b7612750b1a0cad42b8e243e1
                  685501ab059d2959c4abda240da842d71 00000000d8ab4dbfcff34dbf02bac268fcda3cb5f658                                       ecf0f0960ea9aa76a100a2e8c51db106d70b0c2a849c296c2248c42
10020       19657 79ce2f84832f33d8bb4b7a63d69d080   f59525d824bdc98339b1                         1mVxybvRjPTn5NZh3NVo1vsSMArmiLSKt     b32f9fcbddf3c4a8a16e2
                                                                                                                                       045f16ecba9f9c071f9f2767ed005162fd3d3a5ce66753fb393f9b37
                  961b289da8387fa0516be99bff962802c2 00000000954a6b59f255663c7be1ed5decfac23743                                        7c80a1d6aa42d35e88ec29f393f711dee81d1410b20077904c9681
10021       19658 28e5ac6776a96f1909ffac35352dbd     8f3d26412b698d87e82763                     18X3aDTEuceKBQeELp6qN7XypRucr4kLsX     81739c608b9b95370102
                                                                                                                                       04636333f6d8c1ea99f56a1f137c934d8b70652cbca026c3ed08860
                  0ac4efd3fe81ce76d9a0bd5feca8487c162 0000000021f212ba340deed719e46b90677f02632d                                       d55a59db4566b951532f6ef9a021ee00fe15d870272a193979bef87
10022       19662 433a2c0910437aba335bb94a74a93       1f0a2f447134d61772cac5                     1CpQsqmqM4UqBtAGGsPKpFdUFnpBgLE7ff    0eb11c2a209892f8d747
                                                                                                                                       04455c46e696e6374342eef5e71caa6dcbe3099bf9a52585e2b5f7c
                  0da71fc472b77442ac777b1c3021ca5d46 00000000b9e52c2293b62080c1050a3b619fe2cec4                                        81b0daf520bd03311878c524211a701ce29fd5471f87d7cccd69295
10023       19665 b388daa39e8723e977c37dfdbda1bc     4ee19f4bf97ba1ae91f467                     15ZapMZN8hEzAfzg6jDszUn7k1HodPLRBZ     2eee8b7d6dbcd3a3dda6
                                                                                                                                       049d1b954090e7124829d6a537f0369688de49493812f01870f885
                  f053b5a5051c0fe13bce9c92347cae30e7c 0000000013eb1288b8b87d017bd372a031221189a                                        1b54412299a9cb1d4bbe15603c96f06dcf6ab1dad19ecaf3e9dd6e8
10024       19666 d2d0572b76392953ddc2737e1d320       29fbbd31dfd2e4f7c0b74e1                   15TRuHMKoGcHFdzz9wVRQhamzfj1pcm7qB     57ce626614d3c1da36113
                                                                                                                                       04f789838fe06cbde580c7959ca260111561dcccf0174c9cfbd337c9
                  15e657ae2abdb4d4dc5ebbdfdbf3c0df327 000000000e092453bc9f9d81c500edb5a42f530536                                       b1dc0f1a9932922cbf35b62e9aa800c20b86da940d0702b0767857
10025       19667 04ff7b66886c020f6479d96f31810       5690986d403e4520bd4bac                     1JhvxpXxSQUiThcXGKtksya7QEHM7mCoue    4c96a993f907e35f52d6
                                                                                                                                       042b06f87cce774870ca3e9abe2caadb37b3f74b340ab1b343b38eb
                  545808d850c30940511e36c9e9553effa9 00000000ad65744c6cf7a0f82ad1c7f93f1e8726166                                       10b5b9d1ec4df4a9b74b0d4177a94c934ebc48992fa6d106d35255f
10026       19668 3948807f8b849683e9026eb4c1a2f7     7556763e9a85f903b8489                       1D9J41svLxv7v3u7jsqmt1AsjZTSxZJ4Kt    83f3765c3fbb5a77b35d
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 559 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       043fa2facd98e7893374828cc33ee4b0e1ca3dd0741e8c355ee8c7d
                  aab28aa374f0c324767453b93b42299e56 00000000d64439d98755168e3e8bb5da88248630b                                         ddda8af63a2958b0e2a1d86230efce7a87c28f5efb5aca98a03b40b
10027       19669 143f0cee345ca017992769acd4d938     e369e0956cc4662c5cb2e21                   181BASuZpPiEZmpW8G5Hn3p6fd3G9tctFH      13b642d950232eed358d
                                                                                                                                       046728b52ca86d4858917b1b2f9075f76f71bddc07fd38825f62960
                  9124626ee12c9476d34ee85d412de574fd 000000005ad15464dcc780676368a417d3509a7415                                        2fb4075363bfeb490d59fb26d97ed2bdde04e880fd42c694fdd082e
10028       19672 f0d056ce98b26b34527fd1a5952d50     1cee85a995eb68aaf0ecc4                     19Pu9pMkZTTM117tNfFsT8HaAn346DtwNb     7dbb9673a9a2ee202ec1
                                                                                                                                       04c168552ba11f5e184e68b1d4659ec661aabdc57c9d314b4504e0
                  0d4bb2997428273c9de8dbe9cdf26b171b 00000000922a47c5c1af5f73441c80ab942aef331bf                                       3be26bbf1fa69017043cb62e8117dd73450f9c0f237328bf24960a3
10029       19673 ebdb23d0a1e8d8e15d29489e410dbb     3873c3a8ae9eb42069cd1                       1Pzv6iWQQGLQMdA7KkXaiWuRUCggvWTU4t    67ee8e5dcaee8e206d597
                                                                                                                                       046feeac7cd3519c8f9f0dd6d4e73f153f7e0b1c42b0f3a04a32bcfe
                  6f7af9175898d7bc2a13ce335f1f652e197 00000000b48d2b54fb5e1741c05e2f297c1ba75212                                       0d4dd270fbf7fc7a41f4f197a3c96f84b5b4563c8e43efcb5e4eb545
10030       19676 97b0ccd940206759d9d403ad2b534       6c9466689667112edfe1fc                     1JW9UrNXCqikcX3snCLRRQaf9Bn2qg3vgN    8af5c5c4ad4ed79e15
                                                                                                                                       04be133f1724e8c91ac156b4dc64d4b09e9fb3d43c8573fea2dee6e
                  ab32115a787d41036f5d5d2f524eef245d 000000008450adcd8a000bae97bac6c18f2ab34856                                        458635ec961476ba2e714265ea700239865065365a98773c2bb9ea
10031       19679 73143893f38711ce973af1aa9fafc9     49f3a2fe56d811502101a7                     1GjwDQBeMM19pJC4Ua8LXjezd3HLrnFPiJ     05f551093357c6ffc88ad
                                                                                                                                       04932d39b3bbce3dba8992f1a6e49cab0be733300145a513611c24
                  44dad4916d19346e3963e226a1329c0af2 00000000daec45ce22296e693e628ad5b078d18cc3                                        f7986a032ceb03622a9af434af6f45efd24fff7bf3b0596ffc2f3c95e7
10032       19684 44b095346891ed2fe831ae75c55683     8d8988f1b3b9717a527c32                     1GrLfW8PW7gc9KKi6jJbFwyJTFuKiPcB6H     324b540d5ac3ca7aed
                                                                                                                                       0471306d52fc0b2665ca083dce21e37192ab0f49e21322a170f8a99
                  9a2ebe85204872e64744432edb6d14834 000000005a940654c614e7d43ec220ac6dc18b2d27                                         3c577976c1012ae119283cb5e92686c02976a7f9efa4ba9a85fc5a0
10033       19686 ece6977a02c1ac6629af59d1c415eec   1b85a6475d1efc8bea89eb                     1EDaKZPeaTWd7Hy4GNypXKETpXxXmiWjDh      a150c15e676b9b68fb05
                                                                                                                                       046a7153b778c8a54af32e9b6dd95c4aa52796bb91b25fec4d7602
                  74b09cc3a9833aa538f35324dc63117a03 0000000075168e96b6c23336fc96ca0a492bb9465f                                        03da8bfd1e52046b9fd8fe3e7fee0b27b800b2c6b93e7adeb5b8ab3
10034       19688 1625a1a275e34b8409d827ad5f8f87     0cee5dbd71b9551456174c                     1NADj1D6NneohrdcVY3iRamq51bTVbigds     ee161e3b457f0827176f3
                                                                                                                                       048d1c178e96dd5a819c5c235d0c4f73dd5960d4df9cc9f954551fd8
                  dccab1e9e229413cf1cf81086d108accded 00000000dfd868fd66d701a8c64005768cef9491624                                      a2caa9ea5ab7e8f1143dd67baf4eee2526ed58b5833650e0a276d5
10035       19694 0ca64649ecf2481e97e9c816ccb90       359f49712b99345599770                       1C8QFfoB62ccimdd1YSw8YCN88huqtcmAY   7eace7fb3a953c6f3be3
                                                                                                                                       0460700ce8f6cf4351f3f037740815a0a542624e338106dce068980
                  155b4f5338c654ded3621f27983e812968 00000000203c1b4aa6a564b9d5f1e549a5766f3fd9                                        449547ae23f22863f8123f5701b7aa8f8807ddd3ccabb21af75971d
10036       19697 49ff58fce3ef45088ff1a931ac0348     0f0404bc6672e1125a07ec                     1GuV1Y2JynmarP3jUUjw4rGN4PiXRyu2Pe     bf59a55ca699d269463c
                                                                                                                                       044fb49b3ff811e6223a0627a6b94fccf10b5ed5ff1db402cc36b626
                  b5b4134f482cabcc614f20f623dc8425f17 0000000049a9ef969e2ae2f44de940de9266ab59b6                                       ae656b80abd8ba4e4dab08974743defb517d0e68f502bb2adf0fcfc
10037       19700 e867b0bdf010357d672f92b2d0f72       24a49cdb4cff7ca68eb432                     1A9swfNCQ8hTgQtLfai8KZpE5GTcoeUrXk    922d584f1d4c1aa34de
                                                                                                                                       0401b15a152f52ccc53c80654008d6b7ac65e89ecf574760dbb688d
                  116b07cb084d19a1572f79a50a468443e0 000000008165ca94b2d07f3e7b711df3a9fd8abbf31                                       19fa491d5f2799fc62abd04b750c600a53cc7b3f14161aaf01ef78c2
10038       19705 7d3027df54ad340a1577cbfcbedf8c     02c194dcb02187d8ff052                       1QGiweMMekVQx5FYcbmMgwJGjMMrgZb4cf    755393f3c3ba53b6355
                                                                                                                                       04f43527c8c84e6ba8eb5529a3da625d2a2fc1dae94e8b8f4c959ab
                  83e62737ca9ba3bd9b643eb0c7c7d441cc 00000000622d3068557ccff2cacaaa4def9bf884dfea                                      8f9e4d7ab2ea601816a46573ac4a85e549e8aa9e8db9fec10f30946
10039       19706 fb24998a0979d7717c289d6ff0e6ed     02dafd35193d04722656                         16qso3M2nTeQvWawhu1jMMWYv8sQkEtxcW   8eb45855ee41c53232a7
                                                                                                                                       04d8e858001fb8ddcef3d14d0f2284db78d36cc36c1b7daf0f179419
                  9c9970d2af6d221c55994fd5f210fd743ffc 00000000e61d92de2cf449a03cd992b6901aafe31a                                      0200439bbf85c4b67ce4e35b1d117eb595b6a117b305fe7a8f96f65
10040       19709 e35569bf8a2e43642b8f398181c6         c53c395ac26c9159948597                     1ATEs9yWkfcjWBgUuwonBPhbABiCRoX3nE   d07a413a2d87d41fcb3
                                                                                                                                       04b87242303518e6b569baffcd558e50fbf5411213c2b33205229c3
                  d2828742c7de8d42f17f682275346d4df5c 0000000013853322b7a26db1d7029ade0a14241bf7                                       467ff8f733c8def73866d0b86b5ceee1d117327a8bd97df462e9a0a
10041       19711 a0fb4661bc0c6b756d8a326a295be       84cda69d32fff0815a1a41                     1GNtP2WRVGdmtnbq3wkAe512HQYTvC1MXX    aec4863074b11aa2d8bc
                                                                                                                                       04b9e92e1310f7173be541501430a5cc46e6f14f856f31e6d068563
                  9343aba8fedf1989ef2bc1260a9012033bf 00000000796bc521f028709b4db087035580e80aba                                       e387d072d9c3da4f22850f9b51c69ac0c6dd464367f4a8a0de94005
10042       19714 ea275b6476ed3f9ec38307cf7f365       959d7c362506494ea1c197                     14o6m7iU9vWaeT3kReUFJfF3Gbk7cyHQUn    477c63c22df8f089c7f8
                                                                                                                                       04f8e70451fc9b10cf5620207388baddfad7e56a56e1306d86cf577
                  28390bfbe6b354c18e50bf87a5b5644cbef 00000000ba57323edf503cc473ba88b365f1bc0cd9e                                      a2c12b49c3b6d4de0251456b36e3911753f8a182a128e648c194f3
10043       19715 a47d7666baff85dca7bfbac7fa570       5368fbebafdf29c9b6f86                       12BteyfW2Pg9Rg4P7sBJoEg4F8JGknvoc9   288ae2699c4c1abe51ec9
                                                                                                                                       041c547f2fb7ef8b8fe9a90f1aed7c5c53d591d4187385314b442f41
                  0906773ff07ac53aad30026397711fc3e76 0000000035012078505ea521b0b5298ef122e5f9d7                                       bbaeed080ddc6de7b6f2d180496b479ce4e97747d17b1a3b751880
10044       19716 91441148ddb77612dcc59ab211fb5       51b000555389b9294109cb                     1KQPLWhPbCHDwhxNJusXy1ACwPt28itSgt    a822616ea2c9a4573f3c
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 560 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04b6233c4f5a27e9874a8ea0befb9b053abad5c49daabeb483c722
                  ff7982e51052b38d390a64289f6b88cba2 00000000f94cfc351463b581e4e57b5e871c7cbf563                                       4ec2d66f496f7dee230b182bd462726eb04ff4e6069012a2e66c5c5
10045       19717 e3cd7bce8246a36561cfb5eab3e3b7     42d0aee1e4001a9e9cde5                       14XRMdMJLzBsfLcEiLvPR8MF1TYXsV8W1A    13caa081e0f666ef3d40e
                                                                                                                                       04d3d7400141dfb862df451a482dd9cb08cb59d19bfa1a9cda7f11a
                  f5f11df20dec6529eac532ffa1e701389a3 00000000ee627c7341cfa639d93430d52389856a0b                                       4b9275fad7a7954e5c51ee8d0df47f56f9c5e1a86a93ab3b4df39a2f
10046       19720 71e18860163da077bf36aee06b4b8       aea2abf67a703a716d8457                     1C3pBjG8kYDeMGNnTzmdAZ6J2XbRwczNWs    71b8ca41aece69790d6
                                                                                                                                       045b28fbcbbb1289598e1c391ac54bca067d4b2545869fba50b87e2
                  578dc950b0b26b7f495522b117fb160a25 00000000e03d031ae6d78de2cdccb344fb6cccc729c                                       32b58b34982898f81a47e8faa61a677752488e142c2b1ffe341ba9f
10047       19721 31f06e8192079f260afaaf18cf5633     e6098d3302ba7bc379636                       15HY1FGgXNQ8zo5H76PxSWuKiThCXoXvkL    f117e21174d34ca7551e
                                                                                                                                       04c25def54b1a723f40c760ccc56fc00b668478f777ae743a75ad246
                  cb40e6e74de21d04ea0d3c7e40ecd71fe9 00000000555eefe61ab1dcb2634bb5264b5152023b                                        e88a1e459d1d61ef4a1feab11402c3488a377a7aa4ff90cd1e74840
10048       19730 adfb284f4ff00c71989a542545c444     c71b30d76e78d85a768c00                     18sPsBZpPzLhzCpx5Y7u38tkH9qza7fTQ2     9474e617f6523acda85
                                                                                                                                       04bdb151dea7aa90101c85380cb062c748b7ade7ed794ae708a8da
                  f43079dc82c570149f419142d1359d8ac0 0000000009cdfb4b3c30e91b43a89fcb5b5f4e9359e                                       c2b6fc0f52e67fd607598a02d4887210187902d4d1e6717113b4f2c
10049       19732 092853a2961f1b43b273cd098c5980     4672d3e6089749aad3f27                       13pjVuWFVsFTShUSnSdVrKCQ2kpgbi9WCn    743f4379e122df0246795
                                                                                                                                       0404ff01b9a21afde67d66f79fcbe773fdbc34f0b45a98ca9e51b5a0
                  74dc4b638737b915c3ad67b3e790b14bfd 00000000f6370aa2cc0f1409e34f92ce92215e1777d                                       cdc1db934485915ecc5dcd1388cc799433c9fc2e89eae63a4ccf22de
10050       19734 a3b296a889ebb9e52afcbd3d1e9fad     18375b86384c50a350629                       1KnKdZtSq9BPU3oirxcuJJiJdExQYQXqNn    f2d99f41ad8606643c
                                                                                                                                       04219bbfe9e1ed0c22d10238bd21fd8e426eeb0c6cda75717050e3
                  0e589288bb3b9e6bb61e3ce456abf5f6ba 000000008aa54feb83b2487f98ab3d379d7bdd14bb                                        7abe8c5e567d3a02aeb4b97321f10bea0792ace89b209c723a75ff3
10051       19738 d73e54ba3a40e5f7fc808f33a34a6b     9ced6dfbb05e0138b1f32a                     1BcGUJ4zSzcv2D3zX5X47nBbuA8K1NkTb3     bb938fe4becee24cc711e
                                                                                                                                       04c762cd8c74c1568e20145cb197a905fae0a9ce4b08383c06a5183
                  564eb2a2996334f9c6e7871f2f9e101602 000000000c00bc197206712716aefd186332971623                                        ad53e4bfcbe237e009317cb9e78426b4ba0ee2fab36fe4109599001
10052       19743 abd8cef3cfbb7d0c57ced0afe29381     88ec8bac32e19a0e1ab3fb                     1JHqHoqYKvxdTMaftfFuT5qbcTaGZS1L2s     665312fc2363cf87f2e7
                                                                                                                                       04793bce8c97a905ce953420c0fa4e1c9d7b9a55d7048b1282bb76
                  36d759db022b0745e51f812ffb47c3d1bf1 000000004bf19fda1cf94a6cb5f89443263eedf7d06                                      6b3c6e0919bf02bf6225bbcacef9ccf35bfa7572b02f1b5b6e02c99e
10053       19744 2bd753f1d2018b77f749b32b65c00       88bf2c955b0e37e809ddc                       113g4dKhN6npzmdoASE8DhUQtw6yGKqjBg   ef28b08709f29f4c2e80
                                                                                                                                       04f6e5b5929d25b1b2fdb8e1471396c8f43fa2044f4fa03e19ae482
                  22e5e650b43d9ee40be1f0b641d06bd4c3 00000000dc245f1173b2f0e1281265029e50780d7f                                        340130bb9699d34be4bf9471c91939cb30df9117d97924a6e4b244
10054       19746 0a927ba5b7a299d6c6f2cd19e04c3a     1125efd53baed3fe5b25b0                     16mN1jTyEjiTBjFQisiGfkvsWPuyCjS9TG     989c4e94226528939756f
                                                                                                                                       045eea18f0c07f8e1f9e6a28118f6a8a96087a8fae10baf3d394bb3
                  ad4d6fd402fdff32554917c49bd2bbc8e48 00000000601b857d2c0b2d0861194552897ad9f90c                                       93c8a325dda0574f18f681d9684e174a4b61f3229ef9eccf68f5eca7
10055       19750 d7befb8f8039f590a0c926ff06e3a       4425091165c753d1d914b0                     1KMbyhmBJjrYxRuAbHNu775ZpcXeGgtQRF    fea447679b2499accf9
                                                                                                                                       04cfc7f27bf96a5a0982bfa39394b0261f962376363bc64fa45323a7
                  cbf4a7f332d709eb7aed3e92ded8cd7973 00000000214493e395e8a5c4632b9cee95c28ce766                                        a62f8d67499871421c46ddd2f95e1199ec6fdc9523eaa0a5d0acce6
10056       19755 8d68f5f7cd3e2b68668001375e0411     f6d5074ba44241410cc21d                     1MCkgzBZUfJWgRcW6xmDPyyWGE1BZrCvGj     e3572c62decc24c6ff1
                                                                                                                                       04fd2494213d190fecb89a93fad560846a1f951f8e05599f6acdf7e6
                  a0de7699f18b9a65184e72a96b51f9ece4 0000000016dfc2c4a75221789147bfe04372185600                                        803423b41e2aa53ad2bef619924142ca17ef6af381d90a7fe5eee39
10057       19759 c82330f2356f4d157b355965e79241     a53ad26a27d027916f5e3b                     1EFsQ5gWmxEqGTmzKLyrKjQhTwgUaJHa78     127781eec4df9d677b8
                                                                                                                                       04493de97a59ccdb51bd6a8cd5b89fb8f8ed0f090a3cfc8e031314fb
                  f941dbc5e318ce2fcb82fa91a868d35ee56 0000000081e2529ce1aa86da5ab7498de6f1a1e507                                       09832e0594d250e8dd1ebb15a6b365c5e56c7b73e1adcc141904ae
10058       19762 bab6faf75b5cfb385d31a59093650       e5727a923b36a996754764                     1HM5vsxC9cmQ1AW1H6v4q4KaatU7eSYzZB    2cbb762f9ce5aae45428
                                                                                                                                       04c9fa5cf98b701cdf3cac18294b7cf4e2ff0152c7589ad59288d1dd
                  d3a83150ed5651acfb896e2eff868c34962 00000000af9a4710a702cd297ba6fc9c8833f2adc43                                      018834be7044c43ea92ba5fbad6a03693335c182ad8e82444087e3
10059       19763 9ae411705240ff952d6377d8d6f24       32a1ef2030e97b943064e                       1L8dyrFDDQASV4bxZeDru7exB9eJnRoKfF   7037290f75752cb9622a
                                                                                                                                       047a7c192d533530cee0808d74335b5801e53cf84ac82927e5cf067
                  4091dffec8e66306836b4b033677d712f1 00000000c422a8507011a833ec6240904d424cc65e                                        2220d7e780a3ee6d9a6165baef5d8904a5b973a6ac6032d898e280
10060       19765 a49d1a7578f36afeef4f67201d0c27     82d4ceca0bc2b3034aebc8                     1NsRWHWHkdZjpdZbo9C8DELEJ3dojuPLEr     a157e294b514dfb10a046
                                                                                                                                       0470aaf022e9170ccd7339b08eb025af8094791f08f260c49fd237f1
                  ae684e4fab538823a2519b986ced5e14d5 00000000840455ccf65dd032657205fcf100eaa4f59                                       19f932868cb2a7df1fdfa591a711905cc3280aab213fe89c033a5d4e
10061       19767 b775fa52ff8cddefe3bc0ab6f0d21b     67978efd0eb3b2432582c                       113UZQj1PZz3gE3J2drYoFSVaWEqTqzinK    5e719d4e0adebd6d13
                                                                                                                                       041be1206ef6f386e02e9972628aabd8ffcdb22d07855f5f20a1777
                  690171b2ddd269c1e7620572048465105 000000007e28c3e6fdd86aa821263eea18a657afc8                                         e9af053d76424a956588cabead6a5a24e962d9a5e15028519a96eb
10062       19768 65690d69699da9d78015e51d00413c7   566b6afa55cb0768867b9b                     1KPKvkn5bgxxDPSxbCqmKFPEsvxX8Vmipx      1b04b9787511c80705518
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 561 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04a63fca3c6362c6241a6dd3791c0d1f463ce89984ff499bcdf586fe
                  2ec0da4989c9d047e887475d6d83f8cc7e 00000000f7bc13e025ccf373f35f72c44202a19a400                                       e1e8adadae94c1978b5d4f002bde8c0ffbb0c67d2d1951677edf229
10063       19771 d5e2602434300e2141ca9d67a6902e     4719a2aba49dd6b730ea0                       1DNPc6TDeQpriAhzKEvAjaG5ubneEEuKT8    7cd067f5f876029d451
                                                                                                                                       046a00d40b2f32121a92c2101e49ff103da04a14359eee8b467cda9
                  2e7882a450ee23480fa71ef9699824f64e 00000000882609051361c3e8bc41b7b8e8f8cf9c6dd                                       6380c6ad9612c848b564381e6d45111ac7d3374da09aa1b21c1fb4
10064       19773 3694532131849ca6e11bc7c2155d09     f9f5c296cf74245d3d1db                       1XvLyfNArndgjn265RbndBSkDkurFHsn9     353e53b62356c02d4bdb5
                                                                                                                                       04d66e1e1dad20fccdec356c1d68beab6f0cfabcfd6ab5d36bc9e0b9
                  654896c8f5f890c8ee461e9b31972241c9f 00000000eadc721bdefc25e1713d2a81608f5ae0e2                                       2274d344cf47227b4d65fe6e41d93c7fbf914629ff990a241550c531
10065       19778 cbf022e8c16a0a17d2c580feca9b6       0a00e9f5aa174cc604b943                     1BacaAiYqcUn4eUaoVS2akZZsVjBRqqXmM    d3b58de90dfe2fe6b2
                                                                                                                                       04bdd6b7240e2ef1c11cffc473263755de809f743d3f25685d38274
                  2646a286e8358ea08fa24808ac780d8d55 00000000f8f4946a764e75f5ce5ce9f517736310a62                                       4c70023bc3e95173bbd554a3f433640b04bf3f2d9183df2e1a6717e
10066       19785 2305e0763922d4b0a8a84d5252dfcd     41bf05046af9e460cf7b2                       1PceMXEMFU7GkFMBb8oLAGbB9MpGCUBXr5    def5327ea60fe9d65691
                                                                                                                                       04dd3fac1be723ef136fa58ec773161287820a8a6bb5c0601c4d686
                  1e3d75b3a39cce0c253c70814ac241738cf 0000000096fc1bbc588cd4f46d3bb1f15aae1b1dadd                                      a1dc50375a0d8b3c5e5a0c608ff8070a396ee6b0f06a131e4c13d92
10067       19786 7eee1183e886da29003a7f79f46b5       ecc44cbf91db4f3307092                       12Qsse3gsUTPD5r3Gqc46bZLrC65YYF6x8   c67bde8259adaa2e6fcb
                                                                                                                                       04ebd4e7e4b615bd2fdaf42c3df8e9b5a8fdb3c8d87b5e34ea659ad
                  04822d6b215678b89eccb8b7e2d4e02076 00000000eeaac83b126d3a07dcbe45bbd09d1cd672                                        5574f703d9af99fa38253d63a174e279aab93b2468d4057016784c
10068       19794 1b5870bdd91eb7f7088a7a783f8229     4cd646b68c095ce8f65996                     1KU23mHDkMPqdVU1hi4Tie42ZFb561VxMH     7cdee6e5a4386f5adfb74
                                                                                                                                       045151f6cc9ecac38b790d5f38538562ce2f13caff849b9db1512a0b
                  95e8c27a51e5a489da89263b382f28995c 000000003ff25712b60c4546d8113a2e3d59fbc040d                                       e0d801c299ba3a6f2a7388ba32cb340c62180078ae14a26e1e13a3
10069       19796 851c0e1888b4e82e1afabd64e2a290     b6dbf248306382588aa8d                       17wjJYkxjHTN7Eg7zK88iCKoRnGpdXkggR    2598c38456e66c41737c
                                                                                                                                       04747524e6b97d562c2038d73ec1a0417fbd4dab4f5fbc834a4b881
                  c4c83660f2ed3d9970c3bb4df8f9c6ba46f 000000001ea09ee0c5dfd59780d11a404723877c31                                       8c2b16b99caecf95917da8dc7f6b329e31a3e1524fe6784318bcff27
10070       19797 20ad986b5093a8b8c04357d58302c       43137a899c25345ad63a7d                     12GZBLPu8RAx2UVpLanuHfZKrN6vr5sMrA    8fbdeb8af44a14a0993
                                                                                                                                       0463b7daccd20a5174fefdfb86d8c9b1352c221c58ef89716af30dc7
                  0c7ed1151435a80ee0a82b80b9a1a4832 00000000f2137b526bba2106f308bde12546cd2ee2                                         01049f5c5428d1628b8d032ca9eec43abe89fae41d1dc9ee88f37b1
10071       19798 e949a78e23a01f381806280b47ed35a   390163509150a575dd7711                     131r7FXcz36Zb4sDPG8G2Dcn7BF7PxUJny      6f82db862bb2ce5c25d
                                                                                                                                       04d6888e10761be6a67fe0c9939aa9b575fb9fbb86f676b26b592f6
                  4347a0bc1a2325a7a4d73847ce7c774579 000000005addbe224c48f2dfdcbb080c0f89eacd259                                       1121d14a020b5d6e420c352d1154b232a15a70333559e45796559
10072       19800 6ad10fbd5602a3001306b6bacf3de2     3b02550ed0af4c4fa7dfe                       1HAoRZAo1Jtd1qfamakq24Q5NPxVx9exCX    4625ceb397c243d8b69de7
                                                                                                                                       041890a10b667bd92434d832dca9c97d55bcdbf73fb88c72e0b7d9e
                  1e3f713a69685c9f9a3c5b1769bb0783dd 000000008748ef994612564b27fa45fa9b780c562cf                                       094d9c6435c2eb885e1c1011549e32c57e71daaa713ce884d850f3
10073       19801 33776352396d036fdaa4a3780f0a0a     793bcbd11634d6c58ff83                       1KJ4pmvh8vjHhKaRz2TrukLNR7yPNSprY     6b549c731e8b8e693a98f
                                                                                                                                       049222db51b5c1328bf4606743417d019f27c0523333437a40a080f
                  e3d5096d2adbf204e3e2faced6d6d81a02 00000000c61a4cad6dd2925da26933330dd773c92b                                        b307c8252a8d2bfb212e6902367bff5625912aee485de088662fced
10074       19803 589c3939b1abc102476e4a522fec52     5e1d72bd420eb3ee481be4                     1HRiPB1WYJZFzCDsQcsBFWeDtireAG9ain     a14dcc0ed16b4b0b6ff6
                                                                                                                                       04179fcbd6135a27ab8b2803fddeca5af868e6b67657c6cab04f66f1
                  91916d9400f57ae6cee0215f6231849238 000000002f495feefdd93f74b7a68efa38efb9013a0                                       831a0cac59efe0763c5a6455f9f8e0bec5e0158658162b7abc7da6c
10075       19804 6f4f582ebe26bbba3001e26824a08e     706e3f147cb8ded1f3668                       12iRP2r25z282yP8iCAcP2sQRNtyhNZEKo    4a80244005fb0c87346
                                                                                                                                       04de4159bc63f2b64c94866eba6c446188f517c1b7521da35eab696
                  8d64dcf074d2c012c3db779d8388fc64bad 00000000faa04c016a966823f347ed4578aceee34f8                                      d979a01a94a3fb806fc6f9c898cbe7f7b134b0d61bf5d981689b915
10076       19808 9d8ef8e62808906f0f3d8690f35d6       6805305596dd96f81b04d                       1K7fTYx747HemVsGZVZ4hZasxZR63QSVwT   447663e74917d89dd508
                                                                                                                                       047b5a897aba041720c78dc7c0c9f26939d439ba10894adecd0a45
                  dcc1ea160ec766081cec21fd9788d74c1a1 00000000b5f6f2224e495627e797c80c136c0bc59f8                                      64d1a7234b090647c85fcd2fc40b82489ca56bf15a57b38505ede30
10077       19809 71737606171ba8a312d320abd7def       268382c4703fc7501872f                       1JmKThNaWyBTLGvyhxJeVFKEYovJSN7zkh   ae72cfb6668fb173c02ed
                                                                                                                                       040f1f389b26296db97b73444330b627ef68582856728fc60e1ffa7
                  05fb9416e3ebe95bee6942eafd099b98d8 00000000177894aa2b3120867004d9ddcf29b436c0                                        8f1afddcbe52a25e83c3325106b0eeaf00893036f850ced42b8d3cdf
10078       19811 71ab208ce44b899a47143d19da5b12     619aceb1a6999687493261                     1Eb6V4dFLw2jdcxsQHwkeDeeaRLjSTGswe     f93794ff74f0a214fa4
                                                                                                                                       043826fd25866cc2d6a53260ed879a773a0024f5a25612bb29ee09
                  1b9485f34ebc140b32eeb4148d3d205ccd 00000000fcd4254bacc434b2e3c775057140f6e8ff5                                       3ce971c48bea43fc4a2c7a6c171dea8cb3ea8631904ed2f920aa2ed
10079       19812 311e91c9aa969a49ab49dab964035c     87f2a892e4959f6466f3a                       1KVCLWFPnhvWsHpFhNVcKf5kMB8tivUzs1    7f3848094281cd9995441
                                                                                                                                       04b3a738cd67851931c43939088cb51909d1a07a99d9cee525f2a5
                  d85a20a2be2399d84c637741df0ad23ec2 00000000cbe8a0757d01fabfd35b25f0a80acd408e5                                       8e6386d778884232d5a76bae1ad917677c46d13a1c6b2470a014cf
10080       19817 e3f03b5df55207164ed842b0ec19f1     befb093a634988bccbc64                       15K9aeL65NrhdJwVL7sRTayuXid2zBZhHE    23cf1bec37141127980347
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 562 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0488e7a50e599e506e1806f4bc67a14da1f0a1ab2a9f69b8dcfd98b
                  96c575870f911bb76f5adc9a5f2155ac8d7 0000000098bdb3059cefe21b071d1384de81c8fba1                                       7d88afaddcc11fad358799a14693555d55956b71e4b5514c8ff3780
10081       19818 7af0c189b40bc146944a8d95ae893       397d930bc1a409d85f0fb1                     14n7kitjo9wMQgxBiramouZGZ5e7z3uHFs    de75949bf929bb361fae
                                                                                                                                       0421621efe339580cb4771d98fdde3b431e54b434521a46efb5aa2
                  7e8d01414321d9b582c07d98ebf9e5bb2e 000000001e0768d04fe085b3ec6ba611fbaffbcf8cf6                                      e4d343b8dd735db6b8d25f2eab84b08d82f07bdd7ff9bc6b6f5d41c
10082       19821 958725bfe5f77ec9a77eb9fd8e6a3e     24fe2309ad6b5d4ccb25                         1P35VvgrBdfbTGG5VGMqVfjV1remCLbkyw   c36310c492d9912ecbabb
                                                                                                                                       04d7530f6880db7517a1283890b533cb204958fda2b760a9aedc64
                  2056d2f008bcddc4998e1c33bca4cee1cb9 0000000003b61d396c2b8982cedec7b60ffe03fdeb4                                      9f2a089bd2ee344022a5b1cde308bd93c0a772af003e4a6c70d997
10083       19824 c6e318aa191b1baff2619f8ad5054       6cc5fd64f4a2be411a38d                       1BsHc4toh7kmKiRgN3BfHoT8s4ATkUP4XG   b17f3666d896ad1a6644ca
                                                                                                                                       04dace4a5e94f96917fbeabf927bf4166ecfa4f6bba342047061a766
                  dfdd09074811dbcc99f2fe6071373787b1a 000000007cf4099a017e7b5b937193799426b68600                                       f656982d07ca238fc1f675d7a12acf57238846f0b0a87b829c4f9423
10084       19829 70914381a39afed0174f29f94b884       2898b3b33da90c5c4652b5                     1CqaQBfHVtP7CXYrs9qFNgpctkzNy5dYza    5b1026090cb30b8668
                                                                                                                                       045e09b6bd70886d582104bff4f6c39ea08089e90f44633d3597776
                  3b80c5d559ad5af229a55da0eb972665b6 000000000e43e0979d3a480f72bfc772184da0e42d                                        16a0af263cbee32d3ce3289b1329cc480e0428a67f9eac8dbfb51a2
10085       19832 244c08acabcfe294c7b00d7d0bedb8     e6d113ace164b9d21efc78                     1MGCCFZ3f7t5eKETBNV4i7R3fd8sn7tYg1     51869371db8ba0b918c8
                                                                                                                                       048d43cfcb3392647f3a8a6e7998425c1db4909cf02c711319d5f54
                  3c94c25ad6df853df9989bac19c1378dfcc 00000000000bcae6934ca8f914b1724141ba708c68                                       7d3e5a266ed72b51158cb15c0c30230ebebf5d7d7080eeb6b53f1a
10086       19834 17d0495e06f548229c8b107592a4a       82657f6cba330965681e38                     14a6ptLDwg7z7Khy84tUYrXbhhcRYudYgp    d35fa19d8145787b8551b
                                                                                                                                       043eea9eb8b876ad2c2e71b88bf8cb3fdac40ebaef891a6aa384a17
                  c6531b42ee383e3a3597d778eea9f9cf4a 00000000dbd72c6b9f407956af0f11ffe6c662dfb502                                      7ef7bae218c8062ef45835fa4c8e36fa5606245af1018ab3bcec7ea7
10087       19836 381c14b4b268a2694b8ff02c01d316     a8eb9719e917ad1171c4                         16MwEBU3RpWih9JPEAotZJi7jPANoXtLz4   33252db14f36ac8528b
                                                                                                                                       048b593e23b4148916f841d2833dfc48e4423bb22e980ea2d0a030
                  38f51ecbd0b7df65700fea7e13374bfc351 0000000054157cc9a1cf99b3a7f15f287dbe400d7c0                                      80d60a0e8eb79005a1b5df7a727f020d05b34793d7cd1aa7104cd7
10088       19837 1aa4a2556a487820366fcdbc4c732       7c1bab51b193c3bceab90                       1P7doinGGP4eoSPR3i9xV9JbQciJoWkRFf   95cb860a327811f186a879
                                                                                                                                       0481c07cafe53c1c55726a1146a3928630568db160ade05f4783836
                  b0dc585356a2d48ad892d6e1a14b9511e 00000000a794140e2fb2257caac372c48660f0d694                                         3666f7e30812ea3179dbab275b75dcd291b0cc5e281fcae60974f71
10089       19841 bf112273bf70d737d0521ae5ec343eb   41fd9d7fe76fa71e0c3fbd                     18GcB3nScguhoePSPCDwvhtYZyfN9EAPBe      120306b71c94acd3acf9
                                                                                                                                       049fff16eb00bbfdad5c68d4123b411efadfe81aaf8755be3b3a42d0
                  1a5bb80a9aca697ec8597a0bb3a7a176f5 000000004c82236302633950e131f50554c28717c0                                        4c871d335d9db4285350f3ff0397746bb365bbe107e415751153ba
10090       19845 f4c79e7c15baecd475848be3c1816c     9434bc11151e7c0a3d62e0                     1BwyZZ4xm53kCsRRaAhVvCmFT8hfrNmuZW     220bf37ceed301ffdb1a
                                                                                                                                       04487635d01ea5d166ef4a514de78e0af19121f9f0149647c5460a1
                  0667393c9553b5eb21ea22ada5b2b261dc 0000000085e9a7978549492fd38840b55ea272bb1a                                        878908d53a5e20626f6d2c4dade422c7cf4ebfe834df420bdb3f0e1
10091       19848 298d7a7c82a4055fd3c1601122ab69     1d17a474ea80041dabb575                     1Dehr8mMpFeyjGmFT2vRicSixzckcyRfkV     2d7f6fc186c38d2d1c60
                                                                                                                                       04aed0e813eeb7c2f0bc8c8964c7d6f2d30b5cceb214dd28832a3eb
                  58bb539f4a307a059e49669ba303d6fdb3 00000000c8f7608ddcd54381dbe9bbd7d36adcf63b                                        9008d2dbb2dfe5b3a71e3c1915340f2f4804cad747f18847edab3b7
10092       19852 bb5f68c106fc95ea7b6274591457d2     286368c1bc95e59463ee47                     1ENBfKgtWQNAimHNgQA1X7jdMZTNefDiED     f5f51c14504aabe73ea1
                                                                                                                                       04ddb6cb9faa55c35a91249cb7bab8dbda663d9ded65c4f4706bf81
                  eca971a431e71692110fb9f1d9ed245a70 0000000074c6937a7148b1ff79067d28f4ac976b02f                                       aa6227a78f7e75a4658d07e424f4d16983674df90e487069e220ac
10093       19854 66b7d1794fadf706312fd7b9537c06     8ec8422742e4d786de891                       1PVoBaULLQXoE7z83ViYiKSqMhiQgzodit    bf3e361fa4a5c55feff74
                                                                                                                                       045355b5007fef0c41da0375fb24faa6374ff0a27073183a1a4b5f48
                  c1699c48e7e91382882b4f9699e688bb4d 000000000f5553d2dcec0f2579e03e762fda11c5077                                       a298af2e3caa70db3845a243c0eaa498b4bd36e6c8f3450183d288
10094       19855 39dd14fa295371b865a49b73bacf9c     e0810afbc1423bc218abd                       12qmUnupooWxU658XzbPZv58V5Dw2oihyS    a887d34678518124b3d2
                                                                                                                                       04435936ca324df68e95c48714142ca879dac2aa1a608fae3459a46
                  cd8ba2c8202088e89d5dddef1d73d0642d 0000000098837de085e25f73ca8f5ece798a996258                                        4822ee19e6f1129b16594af0959e4edb2b4d998ad2ebe97b2f9affd
10095       19856 b277289a589c9b899c9af3b88f013d     3cc984dcb0c93aff5d63de                     1AMkpAGAZ4zBkoW4Qz3YKNZMKv1t95M25R     3f7f838dc073347c4d76
                                                                                                                                       04694e20afabdb8a5efb4d00de90d038735ffc27c0b6a3815cce672
                  84860fd8f40260e4762aa5e9b0cea56385 000000001f80e8fde776c86db3d30118e92e475d6e                                        a1db261a40dbe32a0066970d19fdbca4170c80b01accc559ee3af09
10096       19857 a33b8151acaafb6b147ede351b166d     626786ed94e0d1f523e0b2                     19itGkv1RNT3TgFQwNhNPb2LdEnC8CxbdD     c0d4cf3719e73756d876
                                                                                                                                       042fc68eb636291a5dde4de393148a3c96676a30773b4acea55bc4
                  78a7e24568c7b1fd7f7702761f3839826e 0000000009d5288e46f468efd56202eea8abb53598                                        cf90494e4cc8b70919b2cfd80773b5f0874515b774e80f345c69bf39
10097       19860 3cfed507894a3f98ac6f289cc18a34     ac1a2d9598ec998c7a56e7                     1Be5rx1RQETYQT4wpngtSWttWaaYDEgMEn     ceedea230601dd87216e
                                                                                                                                       04ab0861155dc3d02dc490ed377978aaeb7cb582d62705f2aaa708
                  cd96624c0707922d07abcbfd2e3a1077b5 0000000078452f0dafd9912702444fcccf65a6aa8e8                                       13a6f65424ab096cba1a57bd3f4e2d0691adf38e3409cff2cefd81bc
10098       19861 c5eaadefeb4f6d5881f449a3518e7c     052614b321e3a106b0798                       1JT4WxLjHTvVqvg5RpKEHu8Sm7NZWUnum6    5450cacdeb0d1b4ffcc5
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 563 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        042437a3015da8dc874cfd18036ca8753611c615396395ad935680
                  2965f8b54500acfc739438aeba191dca21 00000000a2c8e86230ff39d8ce2e61a97d619c3d94                                         1a4979eb07634f68ff2d335aa60dc03bb05972ec0af443a58a30d51
10099       19863 8612a8a7b7ab34df6a73360b223031     d834ff1db18c5d94cae238                     1GEYpSxwYTH9poKaYrY4g7WaRVqFtSWYVJ      9bddf724dc85be6af5100
                                                                                                                                        04c225d118970cc6e16649f7d9049fd4ef9c3a86d1a6336aac564f1
                  212dee07ae796689f9bbfacaf081ec8074f 000000008cc8f37ac55afee8dbf39f3cb80656a8f117                                      1d8c95b2886ae8f6c127e9d9cf18d245fef711ecf5fa242f54a78e31
10100       19865 f7a15f9d4c31e7cf5d35c50a2f0b0       857f060b412458594dad                         18YcL9T8BrcBE2s8oNunfLtim1meeWKvtT   6366955fb00bf032c3e
                                                                                                                                        048b14ca0ebcf0563bc7205d267c92f54017ce538aee155ae0081e5
                  aa25fcb07bf65e66f9f0070ac44d3a5ad1e 00000000d23cddd1cc2753c36af2c54bc5f24a5d11a                                       042536f98e664ac6d215538928bc698beaccc02894e3ed60bb043f5
10101       19868 5a11d1f1cbad56f3986e3358d236f       d870540f8aea16690190a                       1FyaUo9o5YcvNe8hpoRJS5H9v96xjzhraj    2d1bbc65fa1d0385b1b2
                                                                                                                                        0430ee2ea4bff83ddcf5e68215040573f9ae8035fc96ad7a0e5e9e3
                  e24e0821a944c1d36f09f61b2ac4ed1a28 000000005b2db2e837d05465f61ed7a90e31c918e2                                         cfd79bcc27464119dd0779a31526cf0c04d4607378039df5c8615b5
10102       19869 3d24a3ff9951d79c6366c9515a99fd     58c8713c07fbec9dba661f                     16s2rSa5sqUuLgSzDxByY793bK5mjtuxZ7      90356285dc07a01cfc7d
                                                                                                                                        04e7db2bf5f86cc8889edfe9077c35056633ce3397164ba4cdffefd0
                  bba6c3405bea445f3ba679b82c5773a1cf 00000000c68f8979d8a1ee02a496a65185c8b90c2c                                         bed4632d9d6bb95865bc6f3a63985cbb35780029936c31b0cc80b3
10103       19870 8aa1ed9de6d8f20952b63d09c9b06b     0d927b984bb7495c351386                     1NdoVsQCf1gnwp476Q4e8uerLPEGNS7CiD      547e7b1e1d8523b579d2
                                                                                                                                        0448abf0669e1c9e508de3668a87485fd88d076544ccace02b734df
                  d993a0b52544b20ba67e5e4c739596535 00000000ce7fb5d9bb09842037a17bb3c4ac9ed557                                          96fd7a0f251b6e37b5213cd0faf4009968fd6619f74ff4e5a2c5bfa9f
10104       19872 086a823976fd6c36ae438aa1c09efea   05c090e690bb824178ffa4                     1DYVxHTNs6vHh641S6fo5CF7fTaSmmL8WM       56c46d1ec3599c5689
                                                                                                                                        04d563899ef955fd6c956f00e04650c6a5d5503cd7f2417a22f6e9a
                  1b4bba6c2936bdceb9511b6fd206fbd53e 00000000061945ade60ad05fdd6ab9ef5fb995ad20                                         07fb650bd273dfc2d8204ac875dee17628ef2c5f67720decce96018
10105       19873 99157c1e7654d69bbe8e83ac7d6088     e7f60bafb3a573bcd517b0                     1FwkRcbLa1YDyHMwMuTv3Q1f7W7VqQRbo9      568e325764a4e1ab32f5
                                                                                                                                        049cfd6b47c0d0b4f3d70ca34d21f030c153f102633fd9b4abf50c2b
                  56c16893d9bde5095e57ac5a6e83e32fc4 00000000c0c08431344d6753e54b193b66101ceffb                                         0a497ca726b9a64fcee83d05d673bb34ac7265413edf152ca02163f
10106       19874 03df86d69bd82cfd1f4bc31252da21     b78735e240e9ab3449a1c6                     1CuwfqDhbWa5UNEXp9zRsXSCPxWeyY9hV8      d18054b637df7ed51be
                                                                                                                                        04115cd4dfd7117903710b05e274ff1b3b2a53fefa09ed3266ae490
                  a59af53b7392a108ec80b72062c41a5dea 00000000315671a2e01a171bce57341a5411a69d0                                          543e7f7b29a971dfe4fad7395eedbdcdbe86bd3dbfa635cb9706588
10107       19875 9e20988cc72470de90a1c22efc5ec9     50bda2558752b51a91770e1                   1PNQauaRxURUXRHwNvxUB4NUwDkN2YxzBa       663541bdbe53667e5845
                                                                                                                                        04c998cfa7922b0ac2f0f0fd7e21ef64cacfe4176003b2e780e67150
                  14c076de2e7a10266767d858696927a81 000000004497b273b7dfad4646baab03952820eba4                                          a189ecc5be3a4a2fb3745e54e4f8d724f964347f05bcbdc1689fa578
10108       19878 bfe1fcb38dc9ccf650e81876fb60709   6b9b9952ded74e080a2db5                     1PaL4uV4P4GYYLehKs35js6fBwQCWFWZGF       7a03c03a86a4b42e70
                                                                                                                                        04f1b23c076bdec5f2e77b069916febe539cc0cf0c7cbca24db22617
                  97cac0e2930cd0ef22dc2e0fa2e94734ea6 000000008d333df3ec8e76be925e9f8740b3fea565                                        cbd9d225f55f93d1e7254aee2cc7966c712d1f57cc98cd3c4e4cff5b
10109       19879 5acffefae4d0195232cedd52e07a1       5002c6579c0bca3f6949db                     1AmJU2u8yBxio4UZUWEeSDAXZcggmWkaBd     1e8d3c7187dd167d00
                                                                                                                                        04be6d4967814e5f1f0d2b59855a9dd108e2cfebe15b2929f583335
                  a8faaf1b8ea0796aa7d2cd53fce3b153ca0 00000000158e839f528e33eab4a59fb156030a3d68                                        a7b9eb3e7b8d84990d1ccf52b83385fe023ed045c7c474524f70a0e
10110       19880 11300abe1ba000db211286f5a2dde       67ef056fc2cbaaa6c8e1d5                     18zi5aB2XuJRH8oCWoM1JmPUYR9xf73Hha     e214444982c50bd29e10
                                                                                                                                        048be688d7dacb2302c3630d37929e29a09d620f1af92bc0ca9dc0f
                  b11501338b093f3ae6f25433c35876e764 00000000282efbcd44dbaa490dd33374ffddb27aa5                                         9590e55813c03a5134f0243b24a1285a7763b1557b16046b8e7807
10111       19887 087b329b49c1c382ac70a2e0546bde     3a3268c6af019bc7e03d5d                     155YbGV8ufEzZB9pYV91hWnJSviKqTarjV      c61734644b1e492dbd27e
                                                                                                                                        04314c41078a706a6acdc40099ce4a2533af42d444c50233cef7ff21
                  3f0bb49009d96ff8c64e97d115f3ec3f0ca 000000002c9ee08dbdfbb618534e1989e136575074                                        8762a87eda3ceda87bc2023964efdf96adae6dd9b2aa08a5739e98f
10112       19888 aafa84ab7ed96701ed4d22200ca05       927cbba6a93703f625469b                     19yajHrLBV9GmXsRpDYfxjjx9pXbakNBhQ     ba1f1c0c0a428671cfa
                                                                                                                                        049556ea530745bf5c90f67b992d9f250069975a4862dff241066e6
                  9db9b8d10686182ba2614efeebfeb072bc 000000003b6fe2a2ea6b291bcbd4bfe952062edf84c                                        6dc445c3164f6fc3f5548a5f548f4cdf8f706c3bb99a6d6f7c291b8bc
10113       19889 a64f3967176be2ff2d7a883771c2e9     7511c4d864597c1ef5286                       1QJS8knBmVMLFNq8d6J9efu7gLWkfcZzNn     43c5c7082c4c24f828
                                                                                                                                        04add47adf71425eba54e1e8b32ef9cf574694e91aa21b069f23735
                  154716cb093fe31b698feaea07fdccfa748 00000000421593ccfc1a7374a048ecd15725f6282ee                                       377388bd62150ec5f0f72c81c498a8ae99297bdfe7cd0a4dae213b4
10114       19892 76c1e92fa31e6227cf0ae95bf4d02       517465190138a4b895805                       1FqvNSjDaekFwG47yuvULGEgDzRVxjRmp9    8f4535a31cf6ca2004bd
                                                                                                                                        045a392b68e838cf6698ecb1562e2192a2118957b6efff9dc2a7313
                  c28e9e9a06eca22c900e2b33eadf937187 00000000c9dca971bd38dd538d3ab0b2dd91b57b16                                         a4b5bc400d0542a61ce37d48c91a3ec08828825b58b36cfe52c1847
10115       19894 45a23626ae66666eb1bda65429225f     1d8f141a15cc5aac604a8d                    15CDoDQrMDRnwtLtiMQe2pS3D1YK7Nj5Br       6172e130ee46a8b797d0
                                                                                                                                        04882a2621d444441c4eb39e83cf47bc398e91de55e4c41f35e1200
                  d7b57d8983062fd5f26e6db3190d87fe3d 00000000258437bd9c76bc1efa5cf0e07435b164a8                                         3554d38f371baba1becfda4eb0cd71a518a6ab24243b903dff4f42ef
10116       19895 9f4da4ac31c115ad901c28026466ee     7cd6f75c2e248b302d5578                     17cb31NTouxQ2ESBhykUwBhRGf7qj5Ywbs      3b0353ddbf5d039b9c1
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 564 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        0465645de594ddd4d33e0441344d2463ac2c3bd44aa0f81cb73703
                  b74943800c3ff81f87a602c7b1a409aec21 00000000625b48b30293b8137bd2c72afa13938cf2                                        73800cb3e1fe9b02e86740897eb07df689a9c7cca7d3d78928b749e
10117       19898 4183fb9a55d5a248d7a689bb43b7f       e6dbf3ff1d744ab7c6ab88                     1DbqS1ULbCasHQX39h2oxCE2nCqRHJSBG1     3abe75eabffc390eb437c
                                                                                                                                        04a1f332efbb4c481d4834e7c9a60ecc8ff6a0e3fb236fe56e6815f1f
                  0d76364d00acf344548d5f58e151479f2e 00000000de76caba8c81958f1b3fce588882e15f786                                        96bd8f20cde0a33cfa1d8af1b0463381e2ee5afcc7299116697713a
10118       19899 0b0090d0cce19e273b4088608ace62     a28c6c083e0259fd1f29c                       1PmedZaGs3sPuipmpuQBK34nSGB1ibgxkH     251acdb7da05e15b03
                                                                                                                                        049d301b59a38a5c117606f826b5454202f4725715678c03d85eb9
                  fee47d0850608dab777e636946d9962c18 00000000258fd6b0eb962c811f7819cb6b6e334ccb2                                        5503024c0dcf72db71314710b82cb519ea612740b189cbaca7738bc
10119       19900 f19a7349cd2518b6804f398c968f42     eadbe32f871d6815dcf67                       1JtCSYCgzNrFb5Gxpp71HLoB5XtZ4n1Kfo     1d06dde898abeda90b727
                                                                                                                                        04e01fa8bd6eb8462bc74a68e28a7a88bfad19c4889e1fb7e1a2429
                  24b98b61f9a879c8afca61deede9ec04a5 00000000c86a2b0c6ec55f60a14456c45720a17ba0                                         84de9b3598737e91e0017ac9bce2a2482b6b2eef290eea4685ed84
10120       19902 461640b2d538af8055994d6ac8391e     75fe3983c110e9435e6ab9                     17FC9w1AMQpSM7Zngk41GmTFGtjXVGBgNp      a349fbb6a2134c9f4c4a0
                                                                                                                                        048c898bd76ec40abb25cc833f8846cbfb00c9b92f6f401f1b03f843
                  b76e004b99ae77162de20ec5e3a54f695e 000000006beeb36b16ddb2713bc14e13829925201                                          6c67dd45a6086dc430acd17e8ec484f09d657dff9447b0f7e036db8
10121       19904 db514c1df8cf0528f1580526353160     a0f5665f0ea32068fef72a1                   12kQ5EeAuEYTrvtxyErUGqUwMjAQe4oLYS       cbe16251dc55a5068e4
                                                                                                                                        04db57dc8d7647b4ceb278c4edc2c5eb9a521a0b0716b8d8912003
                  2d823eaad4e4410259697d21780e8ab5d 00000000266ca65ab573908b2872d1ba1ae6648aa                                           066dfd11a3b66be4362c84cdf7fe5cdda74e551dce7fbf5e53d44ecc
10122       19905 ef5b356313f6cd34e5ced2373d6912b   375a1c9b5e752cee52126cd                   126QkvCkDuCvRC9k3tcNVGbmADiYFqkGcc        163a23d4a0be9c28ae5f
                                                                                                                                        04e6e255e52a51cfd071c8baf8a06a08845909b5f6ed9d9304b8830
                  57084c920ef8821bfe6c68c9d9f9c402201 00000000cc42d1072f7ff15dcc87f9462c9427fc77f7                                      4f88a770a447c7514f7dfc65cb627c19b7ab62330bd1acef8229c98a
10123       19906 a02ef6de29c214a28a8987fd0bdd0       ddc028386e1251a92161                         17m5z66LVUaYeLC3dJs6T9VMaMtYuHsVsv   dcc09678d1aa5828805
                                                                                                                                        04e46ce11eab51677a5e376b0a25206c5808b16eae83ee422d3798
                  b56d17e398da64b6444f42732f1c72e752 00000000dff4e8b1329f1ecb486cd4905a693348450                                        0eaa2fba2a089235eb77d10f0f34ec4bd7b7f26af8e2757684a5787
10124       19907 514466566f8b0f2b7f14e7cf5f4d31     3f11bbe4462ebed840aba                       1E4DGD9BvZrV2MJpMwz6L8LJfpC7cbtFo6     9cb80f09d529b62b8113c
                                                                                                                                        0456141678764ed60974a12174f34bd6aec34b9c0be94fb26e8a03
                  3e8d14977e31b169995fc1f7dc220bb8ec 0000000004d8556b177de97ebda33c563ac792b181                                         abdfb47e8423752f7f213bf0a1fa51073e862a5bac39a33b76d5749
10125       19908 0dc0a970e0ea306dfea5425d72f1fa     5a78c856107bdae1ec4fa6                     1PPTy22A3JhSUejFEVBSVmMdAxcLcwYCdj      fc8eed6e8a70c2b252462
                                                                                                                                        04101245f4a57b4281746af3a9cd93f9671c15dc23b0c6a34dbe1b4
                  b8fba67422c554f77432d6045d6201f58e 00000000188c8f583a5f4e3d3cc36eb0efb18ac7d92                                        4bea7a93cc189b5fe38f874775c60e6c3735d70ad901ae411e96af0
10126       19913 d18c657d496675b72e9368e4357507     d18b730e01f6efe3a8b45                       1DmtiTWGrbF32UAKYDrwsx8CG4SJemosKc     beb1acc0bdb09543e23e
                                                                                                                                        04de8df3ce79b40d7e0b0d179f5d5572d1e7914d06570b2691e8e1
                  d725addae8d11133f57e6c068c4e54f718 000000006771aeeeeed5cee424e4996c67c296f7ae                                         32e3ddaeeb8c79c5dc150c1ac65d1e4ac7d9caac55df674b89160a2
10127       19914 dfea98a6c15eafd0cbf5141d21ac98     9613fb4047fed3e4a442a7                     1NCz2wsQU8bZgFY66E8mPre4eqANgc25p1      05b35144a3240177c120e
                                                                                                                                        0442f2861f0c78564b8e9ee03e75e66f77ec1c7233f547d613137a9
                  da0974a2dfee1af00684126e55e8ae6a6b 00000000bde7c361681397c09b69c9787f075a218a                                         826d7eaed2950d08f2211e1b260042fc762ad33e4bbcd6e30324f00
10128       19915 0b3dcd8bc970209a402528a94622d5     5155c1af1840f1ca05eac4                     16DgwtdUiQhnrC1Zjsj6waGDi3VJgmGFWD      c2911ae27005a7cbffaf
                                                                                                                                        045b73dd3df20ae00599bac1d73770fcefe8d30953e943e8859496e
                  dc8081de1df0553cc767148bb33f14bd61 000000004d9c18df461d40ffc99fb211bb478ff05188                                       45b2164e9770bc6354f1d8737506ceef10133e35d6c45794b21cb52
10129       19917 71ecabe4beca415da59cfc5dc75df4     9fefbd8390e5670c8db7                         1AXihFmV4dinWCn39Hbzy3CVxZN3nakxQF    714397cb997dd90d5e94
                                                                                                                                        045b66dcc450d2ca3c0661a45dae152eb36980a78ac4d9725d15a7
                  f200980e47b163d5e4a61d04d23faa0915 0000000055a143efabcac15019caa99be24433a479                                         37bb27eea3198e325a3d4ace88f470712a09efe9776b11befc3dbf6
10130       19921 92bc0a22ac7c591e22ae688b521c0a     496e13e2203c4d60f3b177                     16doQaLzSz2jYsPiDkkcEDpxiZfuPiuoJU      7aa42c696bb6f06ec1647
                                                                                                                                        043f6b297d75b18f56e086a4b6bbbfc827c76ac0fe96f399b5d9567
                  676162a216e853aa46342e0730c45cf76b 0000000056ea38c1a620c3b88bbdca289c39c1c678                                         1ba46c94510636cafb5fca15db380cdd554b109f9109a2748ef801a
10131       19925 0c76c6c459f3fe7b4a09c2d24741c9     0d7153f5d62eec69461529                     12jy1vJsssXn6BUyuvxjWDvah7jfdhNVmc      aa5bfaf0c78f79aea973
                                                                                                                                        0475259fdd602290a2a8aa36364340a31475bede9c35f3be88428a
                  f1759abfe334c8e5c88466edcf2cbe43a02 0000000064e863f69df1a4db9a8301893fe92938d1                                        89b14a579080a7f3cbe12c00711c344ed6087a8a9ede67d16c9b6b
10132       19927 3b8fd99e70242d2a3cb7a08d74438       a6b9d1cbaffd884d166232                     1EzGQ5EyvcggJzDWaXA98wkF18b7v2na9Z     3a3032831a778265a5433f
                                                                                                                                        0435f14ddfe1091a0e3a91ed65986098eb5aaf56d074da8d35f56ca
                  481df514dfb6bfa0e9eeccaf9aeb0087cc2 00000000a4ad8378f6a5fc676061a7d48d2f32bb7f8                                       c409ac6cc33b5a1d399fba391d7e879b1cb5a6e3bd1751d78693da
10133       19928 e7ce617f6155127897d97decfcf9d       b3cfbba792cc59ddf0194                       1LEPTdMpeiXqWn3SMQ6U58qk45dVEdZqGd    57f4fe98d62f623a9eb38
                                                                                                                                        04a0b1bcb9aa3c62ad324bea183e91313fd6c10e396683ab19f8ee
                  39aeab9211427386aab0e91c5757ea2cc2 00000000e374037498c6a922e0cd584523dbd58776                                         ea8377986bd597098edd256fecaac9226d9ea8441ced912cd8e739
10134       19931 a323261009abec4b096b13f1440476     a59f3a04142df167d47303                     1NSopnc1WRz9Fh5gsM34NDPZYMeFMaALHu      a2188f9bc0cffced75c94e
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 565 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       049472edd392aacb0617ca93d47206b19faf3956f9f9141c0cc4cc00
                  b86fc6df80ee13a2ba283e9fb96b948530 000000001f375b1ffcb724b60d5104ee77fbc977272                                       ae453cdd99ec96ffa539be93d73e8424d276e9be58e67dfbcefa1b2
10135       19932 4b08c01e1c1efdf7764f91cbc366e8     8073fc3ae66bc23596027                       1CzDJQTDWRTLdpeEDFMxEnA6NFfT7WDb8M    08eaeb3c8a9b18f85f8
                                                                                                                                       04ecb58e5686b32d0c106fe33c1008b55e346f54155fbc4c58a4661
                  771833f5fd6e87dde2a1f6ae3e41512390 000000008804e4dc6ac9ed4d52cea3f741b61b3e58                                        26a8a648dcb0d5fa9ec02c843ebe8819abc0cb7a8f457bd1a62939a
10136       19934 94e5266aa25ee0882a51989e14fd59     c0e2ceb92fed99f9a0ee55                     156ukP6n3ZTWkvfx5uiLyRWszPcYxkesQH     35a452e13daf3b342456
                                                                                                                                       0459adfab0ccc4f5d6ad4e0eebbdabf16e193697dea29cde60cc734
                  308cb16c10366df96f47026f707953d67c2 000000002f7d68b7df62513e57fc2d6eaefa6c14e86                                      d0a965c1d4946a1ec13535a9dd5a8b00ee445c204a5cb1fca49fce8
10137       19936 eb1756e3303fa3eb30372ba27102e       bf20cb2220aa9a69f507e                       1H8hn1p8CLJiRSbDmGS3VD4GHGJ1Jde7rg   e77dbd8c34ba40803fff
                                                                                                                                       04bcecafbdf868b8640c5174ad548ba43f529518bc934c457afcab31
                  3d470f70cf453fbff7ab0b6f7a5d77df7dcb 000000003a6c7d83382756455ab9710314900079cf                                      bef9bad6dce953079b461e71fcddbba5d33b535140a5d21e579a8a
10138       19937 80c5a160f126e137609c1cd8be1a         475e9e9aa90fb3e4467fe0                     1FLXAGdtGgCHhP3hqymip6MyZb6CEx5szV   04a693bca7244be96571
                                                                                                                                       04ae54aede82bedcfc777aa5f02220f7487abc80e21d09fdc53c2e3
                  c68ff9df59c6b89f513060ff9e1c49084251 00000000b19ac729d35471b1bb2ce537bbd2454588                                      716956bff4134d6cddf827a4cb6e56c20f6d50c457c0ed94c4ee7e72
10139       19939 f03db6d4fd8df628d3e40e75d6fb         bc18442052466343015c99                     1EyUHFrVcNr5SV39SFJ4gZCiTebWsL9H9T   ecc9f9d82e6ce75b35b
                                                                                                                                       047b99818870228c4032998c721009cf85dd358e864da030b2314d
                  033bee5ba6a119fa38d091df254f993122 0000000028b5ecc75941e35e3c13d471c6c022942c                                        47674a2d7e5b9ebdabeaaafedb10a0141736ba0807d8f38ff6e2f87
10140       19940 290ca474c3ebc2475244b139b5c818     bb1435bdda9ba31cd5ce5a                     1KcdJcJLzycjWfrbdsxbTV8WJTRVA3x8jM     790a7ba440b3d214b6abd
                                                                                                                                       04286b313b0b0e6a7d5ecaa5e796419205682056596190155917b
                  455856ec18f72272fcc6351852214c008ce 00000000e10593f1cde23cbab2caffeab195103366c                                      28f8f2ecad7d1b9d61596d4e078c3e337d81a6cf79224e45c88d1e0
10141       19943 471a714f2a8d69a3dbad0c3acea14       972c11c44e0641bd2a295                       137RuJ5sd8atyvD1GnkyS1aQ7hzYhFcwhJ   777b0f40d7afff2f36bb5e
                                                                                                                                       04823abbf315528203f3de32a9ff1a09b83e0d9e03c5762ff957843
                  49149e02996309a111dd6e892607443aa 0000000075f5cc373e4e11b65ac972780862ef39d1f                                        08e75d638f37cd8f674225937244f5a10f5000eacc417915e1bb2d8
10142       19945 8df884431e82bb8f53abb97c0242062   ec70fc575a9a73fde65d6                       162hxzyTBf6FmJntksVaBwaZf16JFuV7BJ     4892f23d9ebcdd5d1101
                                                                                                                                       0404f44a05c1f025a4c0ba9cd94fce3a46d58cb5d532563c6f63d676
                  73bb01d1cbc9ab875eec414c87b1c41da4 0000000001c5d7b6f81d4da3f64cd9dc51e14197e8                                        3b3c9d85004cecdb17ed47c091d4f15445ee05eecd86d6f4101079d
10143       19947 6a351ac30893b018eb8ecf6245e18b     efd52072ef36dca2c0e3e4                     173NwNM7WkBKzMycfqhh7ZQxyzMVTmmwyz     6a973e48d50c310a45b
                                                                                                                                       04f4727adcf3c55e15a0c98b5eb455a24a3ec1b65323ee952421c7e
                  cf9619ee0bd27d489118551623f7131782 00000000739525aea08fe938d81096c2a78e10515b                                        ae17b3cd82eae89e40131959d56105108d8b2fb583097defec1a01
10144       19949 ef66f37bf7df1f5899757773e8861e     335bddc26a65dbd9ece3f8                     1PQMwwftSZFdePhXTJ4DBUmAToa5j4hJfd     6f7ed80ddc2385e61c0b6
                                                                                                                                       04921b4dc998bc909c3d41fe5c621313da1373840eb4096f8affe0a
                  81f1577d11a53bed8b0a655c9b5f44068c 0000000062ee147a4ceb3693225ca43ee22c839cffa                                       e54dc31736e748302f18b33319bea7915c7811c2b09313610992a6
10145       19951 c0f0cac565a9499f5a716ed1082b94     1326d36c8fcdbd1c299ce                       14h36j6hSzpu9u2Ck9npzQxoDa6ggsn83g    d64b31742697b4c325baa
                                                                                                                                       043fafe5e50498b0dde320431412d6b078d444b5181e5e26b95bad
                  f1af2b7703f148085d7b8c1e1f49e23dabe 000000006f078e68709e1d770b22841464d930e718                                       757a2dd62488c6a48b0834cf2d472494ffde30f02e97e0b08ee703a
10146       19952 f810c5f98e137acf8afe2441f6603       6dd5684cd05eff65e541eb                     1ARFyni46V229jDYe3vwkoJcWHdiXxGQBG    eb337ba4459a6ef48a7d3
                                                                                                                                       0460b4e81e1a91d06085166748e192ad58c5e851b732980e25dee
                  69a73ec6bf45f7eecff58cd97404a39812b 00000000f40f5b30d10441a08e532306d45b008cc9                                       98ac1d6f8b5f52ad47a6b5c17d7366141156372c04c53ff8bbbd70e
10147       19956 fb0d3167109b241fe96bb51651e68       1145df63ef861535105d83                     1LxoG3NYEiDegAmT5fbyQ73UWhxJUVqTa7    b7378e2ce332dc0f512214
                                                                                                                                       0483cb279d5b49cc224e083ed5886b8442d5c576122c27e755786f
                  198a3a149f2702e3c3063c553543c5b286 00000000608b4c1739728217308effa4c2a0b84f3b4                                       75f875051699611163bc80a1aa0f7e11468454521003be1cf89dacc
10148       19962 d55d6893448b6f614b398282a8b5ca     e353c39a82f8780897642                       1ND7AzUgJLq4XW4HHrXDb9V6hn4BC56Gco    2ec949c86716731521177
                                                                                                                                       04ddd8465ebe3652ada100404c75590205d97c07b4c3c619c344fa
                  724117aef555fc6c82b3dbeee2419110a2 000000006ca2e29b3621cea6f287df3f07bea6f8da9                                       a416337179729682c2a128044cf3288916d10f0fd863a88dec16a94
10149       19963 2a72e4739ec78b6eae98134f959790     3db70b4d76f7a7cd392e9                       17CPYh5kDFP1f4GVYi9ue4LFZ3qVYf48cz    6c48e7c192d3f0b790df6
                                                                                                                                       04ede01e356ae381a290a177a9b013e8ffdf3324c284cad4a00837f
                  78c050758d843748d18f20404c457f845cf 00000000e0675652d87a8d5e4a12b45e1a7fbc951a                                       f240f6803163b2b4b7b1e452de143eea8fff531819aef77f5ba94d87
10150       19965 ad8f30185f6f254962ebd6ff78cbe       6015401e7df00c0534301f                     1EKJ7nHSRCNxsh4k5uj2XGa7ZkjvKY41kc    aac6569c06ceecd4d8b
                                                                                                                                       048ffbc72308998476535e3ddbe7f47cfc736a97af6c5aceabe4ab49
                  ff47303290c50231ec6fd9185cd94be4411 0000000061408d69c168b9c4504787eed02a3ba57d                                       a74a1283de7b77dd2c5e02638f0f65ccf8704e47828d0c8b5a38464
10151       19968 5e46d302e4a0d1a061a682cf74f34       f2099b165ed89ed71284ba                     1BrH2Bau42uJCtrQC9VbAyZfN29MtSU5nu    6de7d84a5c284083b30
                                                                                                                                       047cebc4e1a382db3a3f6958fb9a7399b3e557225d43da6778cf5dd
                  645d057d405bc3c95b8996e8c8704be4f6 00000000a9bd259ccec087926347a3449f99d59b4b                                        a4029126eafcd2e0db12608c56d198fbd1cc1057925f001918ce5a9
10152       19972 549c2d4868aa06145c70c2a67c0de4     418cc6f3287a5bf6aadc8f                     13FSoFuydQLSJJPP4sYc8kiL2o5huw2cKs     e239057679da3828522d
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 566 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        043a7a88d330380493c3bdf6ca8e8d36250bad861b27132a548c1b
                  2907e70c83dc34d04c2e43426539e46168 00000000de6efe9932103721c05e5589eebbfda262                                         de75b07ef18ca4852376ed6eeebd4c5e98fb4edee1b6f21598f7a1e
10153       19973 bd73a388494557c607d1d7ea130b20     79270f3dfdf06182d5e841                     1GkMCqsonqsnFd4hTeAncteWQsgNbYyD3r      8330565101f8e5c1fbfd1
                                                                                                                                        04eab0292868844e9fb95da82614a063e814915579116082bd2d71
                  13d8dda206b7bb7a8521cb87d8c787eb62 000000000a63f4a301baf4fe42b1fc57dd38df9ad56                                        5ba9cfa60cfb1f7cc4be0b46e2f238d81b4f70cbbcc71fc96cbb6a141
10154       19974 f6db51a581c303a1d19ec8e72bb13e     15db5e61640283ce28cec                       124B4LhNZJY2UBCvYdoVzUbwddcSV3m98y     4c3e7e99fba0b008c78
                                                                                                                                        04737b640a70d59a47b8c8cf33483e1923d78977b51bf554400c5c2
                  9eab1c01cdddb878d300bf44b08fceed0d 0000000057e58133f8b5d2f176e0f8efc3e3b85c923                                        4864d3a0064a61fae91aab1604d6d8dbf42818aa11deccf63a10be7
10155       19976 387f4a5155df7ef285c609c95f2f5f     f5db4968114bb5cbe6ba6                       1A8kMSbuzmEAJuMQ42CdL86pc7FytMSAsa     af21559597bdf8024676
                                                                                                                                        0483e1496977dee0ff8ec795cb4f4b9e65672c8abfe4f0bf3581f7bd
                  a76d12f6814a538373bc30b707f7a64d17 000000008cd76f2aa126c5f1ca61f3a6e9a1a064a11                                        b570ec5c56ad136bb7417907bff5efc64fc298cdbe2519cd96f23740
10156       19986 163639819401cc0f7f572808f25390     8a29828e04d833bde1c03                       17DKSSH7LoGWkxeGjzuYCoKv1cGTujbzXe     7332fbe39c83545ae6
                                                                                                                                        04b1ccd7785c32ab7f7948a7c3ac0555a0b9ef832d2b10688f13024
                  e796b07e131879801eb83fee49ae813777 00000000b6ae9d70bf766ff81aa3cd2e19f657869d7                                        d69822ed8e4a9ac7811516e2b936bd8b4a0b095c39f3b6588a6a20
10157       19990 db22c52d49d889b41a6bd6eda060eb     0766dbffdd34ce4185193                       1Kb598KMbug2WCpfBTrB7QPRYUEbGymMty     96761b9eec8fd9a590023
                                                                                                                                        045e8ff28aa6e2d95f79f2eea45ddc1851fe9cbe70d8338c8e7866cc
                  3a4f8b918a611e110b1fb940aa4d63a398 000000004f5c0c33df81d0237c868ee3ec114563b33                                        46105fab769cd552d1999de55530534a78fde096ff2fe19a10c0c3e
10158       19991 6843739db6bbfc492752affa83c79e     8f4de0cb786e6b772f741                       12kYEKKGeDTQHmpPWtUXQE8vK3APqvXJKq     0e4ff393e7f19ebf40e
                                                                                                                                        04c03d3cceb0891f3ccfa8deeb579ab6f6475fd5e3ed9983e73bc6cb
                  d5a2a647c2514f9c28efbfceeaf23bbcecca 00000000ecde67d0640ec56022a3ff59041beeb9b0                                       234b354f35694c94fbdecae4887b1fd2fa1ce6c5f65d53e9c09e9b05
10159       19994 b921e7765f27ccda92a2b154d4ae         0499489e099e9ea44fd097                     1Fvd6VauHR8EzMwFE8BidSDQo6w6evbH4X    524139ce15acc11601
                                                                                                                                        04257953f77f6fd73539a99b9fb1145265a3a56a0860ccbd3e22b7d
                  53a9d7666daeb42db42fc08b4135113e6b 000000008120bb99a89abf92634114ef95e86fc515                                         48ec172a8196527511c4816af5019e54ee40ec3fa2935226766bdd
10160       19995 6c4781df7f34872ac8d9aaf9bccc27     6c140dd494013f2091ee9d                     1ALtiHKr14Nks5GhnFcmz4qJEqtSopu17p      1df08351b122aff7a084d
                                                                                                                                        0439a214086d34e3b92fe37f6ad581ccb1303cbb6ef0ce3df2ce553f
                  58040830a3f839a63db32d300d30f819cd 00000000eed0fb1dd09ff30f8c347b8aa54eea90dff                                        81b4eb2e5d724180dceec429c85d55836d1fd36258b532644d5bd7
10161       19997 ee2e159c19bfdb3586eb73a72945bf     5efc75eb5911f12f1fe48                       1uBuovntXRFHnJ7GpN1bMJNh8XxHYAJBw      77a28bcda97c0d141511
                                                                                                                                        0410b42d6297fe90b1404a823028a8f0260169dda7c44d8b2977f9
                  bc88dfe8f2b276b8d278fef95cb3cb15531 0000000053fac142aeded3138b7fe5d33a6140795b                                        ee65e9eb4fabcf20cc84675ea01850078d872cafe01d2380bb34d8e
10162       20010 533bbdf66f6f9ca31cf00d3163eb2       08a6ec83aab0627f181273                     1CXerQQ9ZAxNefBcThP6Jq56gH9obU48GP     c2611fc88e732417d3e5a
                                                                                                                                        04b7730fc623b36d31600a263d9d661118e9c83d48530e46f30b39
                  d6faee7632188550bcfa34a587a12c3f1ee 000000004347935f0e6f62600b6d098cd01bc2cc21d                                       70f2667eaff51c9510d894a871b6d3d0fd171309bafa567e8bd1dce
10163       20011 46d5551492e843164b66f88d72152       1ec9e18b56fb0da120175                       19JZJhsbizPsffhyjx4QsSS3VGBDcwBuYk    ab61761f6666a04412cc8
                                                                                                                                        046d272b9c47a564395a4681661bab13700161dfe1c9d1a0a4894ff
                  85c2c918e16f7e6183d5b9a3cebb3f3d1b 00000000483ffe8df8ca90bffa36b982327196cc4c87                                       ba886c18ac6c20cc9d06e8582af85e99039fcb106575562c115198e
10164       20012 8d04ba2a67f6e8082fe0efbedcec5d     70ea50d7616d2f1ce408                         1DVBxCBi9kv47rYDQs8z3QVSW8h13CfDMT    069db16e92cabc8bf1dc
                                                                                                                                        046cfba24f1d57a16584bdfaa67252db8a4562d6f299c300c9826bd
                  bbe5cc84ffdfc5048b8d3cc1384f8becf19c 0000000048df8df00fc3d06c09bf00c38603a159777                                      883a1bc7985e20c0bc90b9525fccbca5b70c9a7892fb47682dfe038
10165       20013 259faa5d7dc6971e66cb99df4429         dd4e33e7c03435958c99b                       1NfF3omEiC7sy4cFMdGgNJDJYrVVGLFfXB   b2ec9e71d2dc942a0313
                                                                                                                                        042064dc69c2c6a6e665127332bc625030696eb2cefd6f7ee9a7b33
                  a0c66178c98b561249dbd82fc793a3d464 00000000f5b6c1f8ffe49222e011a6e5e7db8f03dbe                                        727950c8c9edf2b44577a27990e4edc0a61924cd1ebca1af1aedf42
10166       20017 675dd89f479e694929ce10a0ebbe4a     ccd876b472c7e48564a9b                       186gQVvXTwR4fogtevj5fu3jb4uQnsPrPw     3eca356b813f73e72eec
                                                                                                                                        0490a89270a647fb833b3a59e5b8c9e7cd4255570761bebe938cc1
                  67ef69387d6b6bc459207e6ff1b1fb1b5c7 000000007cd7e27b9f1ed52ee4331b4f6a976e0e40                                        07301ec52ef628281b0b6963b86ec8d7bc0bc996790662894b1973
10167       20018 73bbfde97a31271acc0c4e923b4c1       2586b29eefb0aa85cddcc9                     1Gk3zXnMz8miasiTJfG3mNgBmYozzvuH4M     afc3debc674aa64bcab592
                                                                                                                                        04b16a490a613c2552548a8cb0d44e7a136fbb3fba1e223cfbe5dde
                  24d1220750ca8ddb66b2bbd63dc5e0c2ba 000000005ddd04711a907e50fe57fecb9f572cd7995                                        c6ec794a458be3aed1c6f45bfd3aac94801e0a9bc1fe37aa6120ed4
10168       20021 b27f8206c3c6778cbc3ea29021d0cb     ee8409651ab5ca000cf7e                       1MJjTsFAfdP75poJKteDzPx32E3J92vLdp     baea3ff53b9422620b8d
                                                                                                                                        0477342ab1c4b8b6132d3e51952d6f668da9b14149236dd318a545
                  d504ebaaa8f79e5ec3c293134fa34605ec 00000000787c60ff887a0cdc09950f92e2704730e80                                        e2bf5a270ef1fe809970744b8c6628e3bb5fab05887653218fb9a5c
10169       20027 88b2e322db46da0ad22f2420096fed     fd37e7e414b6c489c0c94                       1AhXtH8GH35jGHHJ7N4ZvKYvCyGT7evE41     8ccc4c24337df960054f1
                                                                                                                                        04d2cc08648395e28fc0a68350a86aaa41c0600b791d9b422439d0
                  947220e85b81e8397e44dae5bc160e4bfb 000000000301aa9b0b0b22d392cd1e5f84ad729c81                                         a773a099be3e14b94274ef86173a7de439aaac8cd4abe18b615739
10170       20030 23a302c0ce05cf34825df23a60dc3c     4c7250d760298d00f708d3                     1JVBuqyYGMN1EFwCVqV2Zg427FYh38Dmhz      b4dd28cccac21738852d5b
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 567 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       042d83b105375d6d504c67a101a87467fa08940bf3959739a6b33e
                  882fe4c644755071851270958cdf27b8bb 000000002c68aa43a7d8385b54bc36a990a62517e7                                        ee5816468ab98796574c3807ed148cd6e8d0994ce082f786329f11
10171       20034 650167b0c2aa98b7e06489784e5964     8795f5d3d329c719696fc9                     142T1pUXB3RRACx8zUnmJrwmWh7ico5cFE     2e91002ade9d4c9c3ba186
                                                                                                                                       0405b45f4915b78e1dda51ff9524d5ee4a2c6889914c66f357e519a
                  214623ec95852a4c99b12094141ad21e56 00000000ed5aba47fa5babc4b22050ab5fceb62501                                        1216199309d3c4fa8bd59cb0b8d0a95f7ec9f367185fec02135ec2d
10172       20035 ac5d2edcfc267977d9cc6cef47054c     316a264b0c84e6f400772b                     1FBqvPCu1AdpdWkfUui98ZdAQXL6kCeTrw     a7141bc993493d90a7dd
                                                                                                                                       04fe4bcf073c2478217a8a692d30df1255b843a2ccfd45655cb0483c
                  68ec8ec67f0b6ad16cc49b7246ac59ef6a8 0000000048446600131aab365092708786bd9a3c0                                        c20a284a2cb420bb2a55c9afff8521d68ae086996c625585cb0382e
10173       20038 c55a3fea8ea7ef24e51eded08e3f5       34aaac2b5feab40ee499997                   1NHvrJhdiKJzLAXs7X3FgC7VMJku5W2B8S     5a4063f16ef732b1f77
                                                                                                                                       04ac6685d39bca01c433c77c8a15670df28012425c5d944986bc618
                  1876d0d98fe8c7c6d29fe0b795b5bfad3ae 000000001baa74d8a28185fa1efe7e880b38082b27                                       fea4579886072f0dcaed017223dc2b032767e8fd5099837b83e1415
10174       20039 c3b11fe7f7dad1cc9d98e89b10870       96fdeb64cf90ea1463701b                     1HtD7Lq3aFbefgHUReb2Gf94vj8NvjHVfv    386eb106d1256ab00a15
                                                                                                                                       041c1120746a7252c90e7e8eef400a7c0ff570e9f2992522dd81d0d
                  8c17523d7d3c59d98fc8d60172bd7e24f5c 000000006c3ad98ca8af885c7bbd6a856c024d77b5                                       d7e60492f52a289a26dc22e4b19a041789fd41fe1dbd0c68e8e577a
10175       20041 2ff30734d829c7865bfe987eb4d87       e988cd0b46969219499a5b                     1Jt8tu7uUCYoHAR5jyunoE4y6urFRj5nk4    566e12bb78f4f89fcb5b
                                                                                                                                       04a274dd759c8c2b0504f0faaf5821cbb05c8d59f8800993370b540
                  fda86e4236ee10ba8fae98434a77d29999 00000000dcb03f7e0d6f2b4fba910750301adb8234                                        4055526f6df3207f710087a98879994fc1fb02d2cdfbb13322173e70
10176       20044 7b6a47fdbeac610b339d618ade674e     1a6ef877914f61ab7830e0                     1PDod2dFdpJgZog8evDxptcuqBkZbtSEdv     161efdab1fc1df2f9b4
                                                                                                                                       04239dd3f4a36c37f2c4b135b03696fed81131e4b4fbb1cbfa0746cc
                  00840509df4435c6a8f0d0597fe428c1e07 00000000f5cfc420aadb0b40a312469ef473022b501                                      ee73e3e68b6ec65df56fde9249eb99932caecce503471c57c330d12
10177       20045 9a596a1d4f2c60d4db33b7c15314a       fdc6cee448ab83a72724f                       1EEC8G1GNrKwSW7rHAgN2e2gpX9k56hDLg   a280bce4e1abe918780
                                                                                                                                       0475acde84a382a5409789eb46847a5f836f50331da9ccdb98cfd04
                  5a64b5d1010816befd922930d731794198 000000002727eb9ba2c9c429176fa0977d52050fe6                                        5feeba1d21eabc6a42c08a8391c3ea94537000aef868af016836ddd
10178       20047 cdfd55df2460f4660ccab77b0934b4     46b44f1dfd4295211440f8                     1HoASjfJqsPvczFPmnM4T5V5n6gU6peyFs     f391d222e9e66c36a929
                                                                                                                                       044cbc58cf292289b699598d4272421636726281d3de3db24d8c96
                  93e2839d06c8fed28db83759396ee0eff1 000000009aa86d67645d0edd74758ef70c376e067d                                        25ceb7f29a7fecea354f045474d0bc155824fb9fb3d59b0828c8ac62
10179       20051 6eddfa2515e1bf6b695f570eacc5ae     6e58a3686a19ef916ad480                     1LVMXrvcPHg4JjPk88BSAqqwifGDKd6DHZ     ddfaebce63f568942fba
                                                                                                                                       0460f273c3ddb1917f0861568019dbac04b24c4e3a83760fd705117
                  cb48535a1e516fc79d8a460591ec60e3df 0000000045303a85ea097ebab1379372952bb9ef7f                                        8ad3dfba770b53269da30a3a1f4f189238ed1ab34d746fbf19c02f8
10180       20058 a03652c012554a33d4ea35426cc8dd     6a0d25959ae34eedfdddb3                     1Nd6k4o8uqiKSPj7X8whYLARwuEZnLFQjR     baad9ce9da133926a8ac
                                                                                                                                       04a7972af39070a3817d687c6ec9b0ff56c2d2fa67cfa8e682eba99b
                  ceb4ec3337c22b18ce28ff5964bc371fe2f 00000000bea220362c5a7cc4f5fc44a4a35b215eb27                                      ca80d0e9a9aefefb15e52912b9b8bdacd7124d49c7b61530d2ca9f8
10181       20059 d355fec61a950b7b71983e068b083       93e89737ee35115db1c21                       14v473eW8A53jAKbUvoE8wtjjnZ3JKLRaV   4f32a99372d4d9d50e9
                                                                                                                                       048db71ad26d191644cbf51bfbc2356b5d445eaade964278f18fcac
                  03fe15bd111c366bc171ebc20108696a54 00000000380f1cd116a2f1d4075d64aca4021f60537                                       44059a9b9d2d748aaeba3bd6f943ae6046a85dfe0248b9bab1f524
10182       20060 dfbc0a6f8f46095d0d2aa647ec7cb0     e10506edcfc32ccf35d11                       12khAjojha9gCUFaZb31RLdEtyGBwvSUh3    a2ada656b82d3995dc604
                                                                                                                                       0490f9792249c17d749e1e1ea5eeaef0171ec496e85d47674b942e
                  39ca4dfa15eb7c7434961b47ce32ad1317 000000008414566d2cadfa64c44b46925e6396e8a7                                        542c068929a015d7b631ea19b69d3017bad23054a806e9922c6d7b
10183       20061 48b2770b364961c14e371ab69a737b     69779ccf26d31fa77b6fc3                     1zt3cjwqr83VeJDc65qEBJRXCeU6J35fj      4022e316e05cd3e566a581
                                                                                                                                       049ce2f3f0d95fd31b20c29b3cd7aa68335491ab4f23c6dca02fd993
                  f1a6461a6db979798d45624702830544a7 00000000b4a8353393613876e84876fbb0cfe172b0                                        09e0d33e66aaddc2c0ae20ab361b1241c2866031b605641cfeb115
10184       20062 775dfc409bad5b8136710c8b77a4e1     91111866ea33eccc6a2460                     167ftSjtBzA8sSwx4WSfNU5o2rm5qafgGu     5e772562dd00b55ca429
                                                                                                                                       04cba16d1805529cb505c1792f07c7bee4f447ef06e41e453edcc7c
                  42ea2fb0a59f41997bb6735813cb98458d 00000000defb784b3720a9ba1923e3c22bfd9901a3                                        78aef1aa571e8955a418d969ca4a999179c3ba7f31c8b79a335f086
10185       20065 12c2d4aea251fb937eaaf1a3bb6471     51e1aa7b59b18c00b44135                     1Kbqhvi1gntfd1PiFk68Ard38JjQZX5rAe     83f3061b707f799b1478
                                                                                                                                       04ec44e8139ced6442590350b9c02cf406d8e1263c8f0762ef5ee1b
                  b02fdcc0ebf560773f915d5d54248c1b4e8 00000000e5e005863713da0a0d1c3be9f10cd5dc21                                       da06288132962902fca2dff6240a10754e1826ece250f8fa76f67814
10186       20068 a4d3616db0a49ba2c055722cc499e       23ca2cdd9ed884e7500f86                     1L77qkx2Au5t5hWcy9MXvLxpBxy95hgTqx    efa26a9eb98b7b817eb
                                                                                                                                       04c22e7d1526ba25a930182defa51d9c3d63dbaba97c5d4fe03293c
                  af2130f120721d8cb02b3286e5510e517c 00000000639dfbf9b7934dc95f32d7934e111f6b3f2                                       1c8cd755cb77f4768767e741e5d5224e8aab9afda7fb08f0bad20cdf
10187       20073 5a222f619e1a899e61ed29c1fda2c0     2fd5f36c180a1c4f5c6d8                       16WHUzu8a17XaEaR1Si4g4Mr811pk3xEGz    54e9eb43cb59df2fc91
                                                                                                                                       04b48314c0f1e4b620cb1843742ce57e938766c2e4013392d67a0d
                  f28dbfccd0affe5c876e94e09422d6534cf3 00000000e2cb39f999f08dbee66692ea70e337655e                                      973467c47f783849761816dc173e902c3ada3ad192549ffce382f68
10188       20080 3e2a4f63724359f8df600095f700         368f6e8feae305df2daef9                     1JZjxViAKbuhXFY4xkNFKqoLZwLrEJT7VJ   e825c38e561c210398a63
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 568 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       044b963501d8bdbe7be6aeeed08cca1558f92b7a5abda5f0f636b5a
                  53457f9ad541d5a9243b953b1105f32fb9 00000000dcc87e2d3791b6e1409ce60ce66de87818                                        28baf8a2e5748d63b82fb7df2226ce028fb21aa6458305f51792b13
10189       20081 0f296c0442df94ef6878153143d491     2bc69881ae88380dce8933                     18DVZYzQ5SVGtq5fu4W2ekRrLyzUqtYgSd     a6cf21d962470cdd3e90
                                                                                                                                       04150f9bc847e943fc5f1bd53493fc88ae5dd3faa6b9693d4b3d66f4
                  9e255d04de06630f7094fd8b8866e18a7b 0000000092259ca73dd6eb3f2200594b913c6358b4                                        56f5d6ebfb0f7f5038f8d991bddef7596ff57ad6c19987ce4d599bbc
10190       20083 0e36811171fec4c4a31852741731f0     726d719e710acbb576c664                     16t3GWuwXhQeBx1XKwLX1tRp1LJ98SwMKp     70ab2a2b9ee5d1da94
                                                                                                                                       04625d86f8830e2268db233e8a9f5523a39b0774bf38d9d05d1b79
                  4865505c0de37bb86ac876fb0b83900ab3 00000000d68d4ff99479ac08d9862272a9a7798872                                        ad2cc02988b930577f9450878e21d6edf1be53b8627ce615a1b8e1
10191       20087 99a1ca7e64c266ff5c21d27e8aa2d9     1106cec1587f1c09fd952c                     1KUduANU5P47TcoBRAKoQGVy8qt9v3bcFd     685c11f161ec93be4f7b81
                                                                                                                                       047a226f2a8cb4652ed2a5238e07277518d4ac0f825f340663ad148
                  04043210d4489ffb7f0f2820992047c9a3b 00000000ec3d2839547685b850fa7821aa7bb0074c                                       8f1b3e751d28c42b528e3f1a7a571f75b8125249e2d6802b21264df
10192       20089 85087b203a8274207378644d10ac6       aeb4bea36471438cd085c0                     1QFDiU73vPxXzosftgEkrHCXUywMzqETsN    90c6fb4a8d6e72046e95
                                                                                                                                       042a1a90882d6f7f89156dcd9167114fdb442635d892b8ee801cb33
                  7687f2834258ef24d8fe2908ccbb7f23be9 00000000247abaf9211fe22154d0ea19d901f6890b                                       f5bc32871fa92f7197104477e5b230a9d3fbad05a34f76b4a9066f2c
10193       20091 955034c67dc681108b8e06075e728       a9d9eff5d89edfa2496714                     1LWmW6y832wzy62SGhRiKagcKcaWFj9YGp    12459cb78dba8378a0b
                                                                                                                                       04dcf10d0b1899d4675ce6928101c492ad64634d6c609a95854650
                  64636f47c16e50368c141fc4702dc405605 000000001ee98bfb3e305ffbf70d802b6a950fbcd47                                      85f88a45f622e2514bf0a0a937cb0b4e63ae15407b485275409495c
10194       20093 dbc4e4d3ad1400ec48bd851d34f21       041a629897766b8cd1d90                       1BxcS6BBWfqXsuuENxSPQ2kjmdwnMVvrkq   ce4dd7afea523d272fbde
                                                                                                                                       04db5a7cca795161c243d482fe1bf42c65b57991c286076d7c5c268
                  ab86e4bfbe0eb7aa98392c5e47f3838606 00000000f0399d15edc7af756587472d3fa638739f1                                       c9ff770621bf7a14d4c74233125d021bef6019c75721af2859e6aed
10195       20094 b67af071a388ebfb1f4c5d6e38fd05     cd4b5d2c780a3c87c1aaf                       1NzhU1E1xuLDVUkVYLqBXFgVgnW8iFDq4d    8a6109c6d377cd204602
                                                                                                                                       04e0517c9db16d0ea9671fecf4eed843ef639f330fd5fc17a75a0792
                  48bc1555c1602c2287a19b460d59d7df75 0000000046640d1f3d9022ccf506541bd32772ce3b                                        300ba8b69e918fb5f9c6e57199d52b46358c00cc44fcd38c3669008
10196       20097 9796008e2fbf1417fb6cced7e923ad     6dfa1cad213f6094abcf12                     1KLTfqBfpWG4gTa2jWWWpjfui8TRfrs7ka     9126fd884c2bd8bb8a4
                                                                                                                                       047a216a52b1d308ebc8b4068e422841b8a63a540aef3707e5ad00
                  d0159f272b0fa2d26a2006a0dc36d88959 00000000edfd2b45a78a1729802ae918c216a70ed6                                        442501993101e1fc5cac1ee661bc2b53c36dee0ee4a7069dc17f06e
10197       20102 6ac6918f5a192e5da8e65803da1af4     ee72e1480552f93df6d20d                     1AzAxExcgMUfkZ5vsvTDTbdgDjUJFKa22S     4f55873bbc188fa208627
                                                                                                                                       04343f759cc42ee39fc6f6f126b3feeacc67b301773b82520cc4ac15
                  d03994cc5b20de2f4b3487c2780e624fda 00000000ff99a9ecd6a37d2ed796caff46f5ad959d5                                       0956dbf063cb90d498e41b2e5aed082fea017a27c77e88ffb0eb3d7
10198       20104 92e468268f0ada6c851df927ab4608     b6682b3672916375d3090                       1P6mMASYJTb4WA6YoxdfUDtzAJsQ9gsywk    5bf3e53821ac578966b
                                                                                                                                       04a928825494394201b3258d3c45a50489a7a6a56cfff52ef009d5c
                  2b969843cfe39d9e7effc349140fed87b7d 000000001975cb8dceafbc56028074c8c925c9f63a6                                      0ffda11da71e729799d8d953662a7a18d2abceb69e3fef0dfb6f833
10199       20106 d249f7a48fe7ae3bc91fea9817d8d       1981820f31dec7682f32a                       1CGyBgmytBTG4ZXPcJdQrEuYc7oEfJ6e8x   91370f1b0b1f68790a37
                                                                                                                                       047ce0ff97662673355c688e3ca592a7650ab8e28da68f2716742a5
                  798174691c73df6a7f705e9813e7018ca9 00000000599b769c47ae7b5fe8cc3c33428088b8a5                                        2b573ca0319a4af8f4a263be7b152b4d95f949862dbfd3aca5e3f67
10200       20114 3bae9e1bbef2198d2bc676d4ec6651     d6afabc394f4cd0293f1de                     1BZj7LDWxyYqa4YTswcjSa3N8peUkTZTAp     8f0bfc6d7f8478074ffc
                                                                                                                                       04f791ec91bfb25b8bb218591c1505a27c0243bac6cce1b1f456991
                  8924fcaab2030331aaa63c67345193ad21 0000000002b956ddb122261b059aecfd94689cf5f58                                       90eff4997769b8ad2dcc2b2f2404fcb9d81a5e7b5ebbc850bed3e2d
10201       20117 e2d6adf2f10285b67d1f6132ab44e9     580e63202ee18b26b931b                       1Lot97HvHnRdfgjxC2PiTy6xAviiUi6DBF    8560a1c6d8fb9d23a272
                                                                                                                                       048045c0dd6a78052cb98b775ee1a6308b4ac524f3b4e8b399ec39
                  8e82ee95935c8423523af36941b7f532e5 000000000da815371b6369b06fada48fdb8108203c                                        d3d897d1aabd01c455bd80e1566e8638873eedc2debd4af9d4baac
10202       20118 30fedf3ba8d8d438b1dc43a0fa3903     242389893abbf8350a6489                     1K5eycVTpmkSziK1Kwa5gT7pNJRmaz68qg     f71d16de79712f67a219ff
                                                                                                                                       04a1d3859520378247fdfea80a53c653246650cf3e8ce8f08a05f9a
                  a8e0a3e642b104687aa7f6710a7825a6ba 00000000ceb6e9cb98d3e07ed862e8528a277172c8                                        760253bb574280700641f13140250f29144bb3a2beb191c8578fdd
10203       20119 379987c7ecda0dd327a1468945599d     1966b3859cfd6ecca89c3c                     1MmfXznqqZpLR2KU9B3J8hCPVDUWDYWeDz     16a88c170673b0f4b7038
                                                                                                                                       04ea21f7d322dab09fb3109ffd780f061e720e4c877befde164ab4c6
                  9f763846e41fd45a03ad133dad794b9daa 00000000c66a5b7d1ec38d8e260a0f52f9f8c3ac1ae                                       46a98be4d7bf275ca8bff3e8da21df63240a65f38b157765e1f954f5
10204       20121 c4fcb9befafaa4d22c0bdbe0644dc7     a6a47cd936104c507f4f3                       1MhL412vbiJNwjDHwdGjeQWhrtwHTRvkVG    05d973f2aa27c005f6
                                                                                                                                       04680cbb289becda05e859447042bc2b50a0fa7b86f0748722003a
                  eaac74122f562060976188bbb45b8261dc 0000000083c766679dfff31ee408158e8e4f051a448                                       18b788c5e786a57c733e6869c9b7d97f41642d403e1ec06df345932
10205       20124 02782341bfd17fb41dcc78fdbbc126     baa1ef3a5234d1d33cd4f                       15DRhSpzBSF3mAn6NgzXpmXA7GFtcwE3Aa    b2c09f9818331512d39c7
                                                                                                                                       04e9bee7fa521e1fa44c92f7a3b0b2e332168f9726f1a71964ee9d5
                  8b5a6488c37f21dc2907cc5da6c92a8c2ea 00000000a30e441c9e9127ab07b16ef06bf431106d                                       931e73cb18486a01b327e317bfdd73ab0a6eb11def65a7c09d3268
10206       20125 aacfd226b65dd25cf498205143ed3       ae1a911c5ecf3d7ec3d5cc                     186hR7PBqHJnmRvPqjGQkczMFpWtpocwva    b339c4823b0f4e053a96f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 569 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       04b6b23033f383d4017794b9804b5d20c5b515f5a818956e7206d7
                  afca5998cd344dd70deaa204aca1c9c184 00000000241771270de6b221e7d71fa52813cf3f63                                        293a395b9bb32c42e870a9a8932c92c1babf3bf21c4f66b03d2524d
10207       20128 a12d1513810f5690c821e1bce925a5     25e09cb2020432583ca154                     1EcFtrsabBWEo63bgyX1by6pmT6NGNja5A     093e88061c6843fa7e347
                                                                                                                                       04ffe2f6dc5b4b7440d45348870c0aed1ae995a891626c2a4b182ac
                  4053b7ea3aba2ec18dcaf809768d72af36 00000000c51ad0a33a9552ac0bc6b294067d24f572                                        5685cdf4eda7ebfd018182b7995d85c850a2320015e879d9a6b1b1
10208       20129 674b5378feadc461ec1294f6278aae     4a492f50b916834a9d1fdc                     1Pe5NXsR8s7r4CqxXwT97w5eKitbCCng35     0a9ec78ecb243c193f5b1
                                                                                                                                       046f9bc9438f3cd8545f3a4f00fa4d9b854b7c1c941ecab14a3bb801
                  9ac54ea740cc1556a9c3d9a97047265b88 000000009b0b81e9423d5ebc2cdcb9d6b365dea191                                        7beb453669399cc6aaf50ff72ad615c6b831b1e175a49f14d1b143c
10209       20133 c241be908386c5a678cc4c18afb808     8e7a5296cda9d008cc60a8                     1731f94mHQiTGNFyGnNNW41SmeHTHEKg3c     40239768019a0bcabb0
                                                                                                                                       04ed253ca93adbb3ba4134fca4778ddee3200e984f73404ac2149d
                  8ab6630649de1cae870c2b56434dd0c822 00000000b7b584b327e6be682415cdadb542f91a3c                                        39f373e72d404822a8b310264cae9c17f57eea398bee5717f6ee3b9
10210       20135 816b1a4cd71703620b489acac7c99c     a0bfbdf83395db064152b5                     1AjVJEQvQ5NPizNwgMim4jDpub4BZknrNk     0984998b18baaac0dbf06
                                                                                                                                       0454c298b9517b88203b4c1e2e992a768cc497e42cf30f944b95228
                  6ace2be50ce0cf5b4634a2e396072b3c9f4 0000000075851f46bcb45b4327870486f01018c6e1                                       88ffe99cacbd8c8f6a433ce061d99ed7c903f02b55df09d9c421febf3
10211       20136 54611c18ae5d1cd7bdddb012222fa       3f138038501a800fe7cbae                     1PRBGpaP8sMJHVXof5KshQi8f1g5HUk3yr    33534cfbf80ebe607c
                                                                                                                                       0408b7ca7731698853d811923aa02cd3716d9d7abd3b291c9c2260
                  d243447f5d605e48fcba50c0b97fd9a6cd4 0000000022ac3d39dcd9d9e47370ae4323b83d22a4                                       538f7719993889f6bfbf433887cd3f7eeb1fb6772832260fde647292
10212       20138 6342d4974591ed2412972e1ac0cc7       eaabe098d2994a0a0ac8ce                     1EmAp1KBee38SSimUVKvjNR1SG34dktUKN    dbde5237d99fa6074cb2
                                                                                                                                       042c6883a2d4515c82f5f59b8b755a74a4119742129f29245233a8b
                  2c5a446097cc14189376d1dc97bb3db0e9 0000000099661830928693f8d00e3b0f9ba9d2a8e7                                        44b25b1f6ddb907fd9130a9d22433329f16be2a6fd9f646de43b1f2
10213       20143 26a5328b4d6ea5edded74d8b1b23d6     4b0657f891dfae053ad6f5                     17wdRHKjhCsCEEYRJktZyL2CVApGmBEY6      bbca81cf6bd97b69b556
                                                                                                                                       04eb9edb102dc3f3ba2f74c2fb7399672ab6dffb2b14b810cd7c83bf
                  36d2f7bae02d467ff492e0f9fc3e305763e 000000001d7ab3f26b1c11c9bca0191d9ac67d6abf0                                      10902d01d1cd661ff98387a150e5a82e24508f70de12a8fa0f8cf699
10214       20145 5802afd0978f15f9a30f2be599c5c       1a2c4fdcbcdd3f670872c                       1MwtTtZm6DUAsCqioc4QPgAKk2E4Mtsgm1   5c5218e7e0022d1eb8
                                                                                                                                       0459317d2e3d757e0b592ca3e3a985af4add932840cb83e83625c2
                  c556e0e785d57a0bd1219e42d4b15c394e 000000003db57e82aa71189b6f033c0b38d4851dd1                                        97423416eaf951edb4aa24606c151483cee00d53be34db3fcb5b2a
10215       20146 b4576718ffbd55bab327f3bc15aaf4     ffd90eb3ae763314bbf0b3                     19hyzLD8uBDnUzkj7vVrknFQuLNJudLkaD     6c3faf42a01414fde153ed
                                                                                                                                       04292ebd81b7d393387e3c8497480a64baed387a03b464046a4b5
                  68fbd15dfc9722a8392c21f864548b21988 00000000cbc3871cc086a1378f964a53405d0ed00d                                       299b4b43baa902cb69edc555042d4f87781015de4ccbb937a4a455
10216       20148 14f652cc37b1d29c7e39dfe7dd5fe       d12517dd86d7e45349e413                     1Kqe7Vy9pbRwppM1q3Pgd8rKLx86Ng78nh    3a589bdda36316e057db9df
                                                                                                                                       04bd399c09f3efca8416bf785373d5d3e16631890e8d2b28d2d25de
                  f83cfd9d2b5477e701f1cfb413d0a15a525 0000000017e433e773b3ba66bde4f8be928e94d0ad                                       ade642918984f9567868d1ad584de7eac10a011f9b175f93ae3f863
10217       20150 9941755cf3033957309fd571c898b       b9d5c28f0968ebb2624925                     1C5yrEdn5GjNDL2Y5J5VFRycqYc1Ptcvyj    ef767688bba4ff78a899
                                                                                                                                       043ce9a8679038c082126c673ba2ba1208f6c2c8e209c533b6db28c
                  f83f66e2e20fe9a9efd7d443e927dda6de3 000000002973c61939171d245a3f6ee4e0c89f1c4c3                                      fe5affae841c4f015c6c33b9d47f4623247853af14203200beb76747
10218       20151 115fc07a1c9232325bc571ac956ea       c77c2a3f2642f5d642f60                       17DyQJ3S4xRVLpnRTAEqHCgeiWC7mphwEs   87011544a7549bfbab4
                                                                                                                                       04b06057cc4bfb2ad684aa6b68196fe6cc4d781e4f7a5354120729e
                  0cb83f5162b1dd2d79d3cd3c1de9578854 0000000094931d4468baaa333d2364df9485dcc024                                        61bc42501422db0005528e08fa49a5eb40475ba602c1e1109f2f4db
10219       20152 57b5501bdd6fd3412af136de549f60     4e973f50c2381569e51618                     14AaPRbqLpzWFQAmnko6EWdUeJGmprgmHL     ddfd1d75ad4ff840cea2
                                                                                                                                       04defc56dd13b0665887816db333e76539f95d1ff6b148933c0c5c2
                  084a0eb9a18fff2cdb53972c7ab13055475 000000003632919a9455ea25c9633b37271ffea495                                       19930a5736e8de61ea8f8887c6df3c955459d4fdb6f4c42b41ead6f
10220       20153 e3d2a4d1adfd9e8717b4fdcee2e37       48d35f4c9429c5dcd8ac1f                     1F38hvEPm2oq5hqbpR5HQPsxeZtf5JERrL    4fcf44854296828339c5
                                                                                                                                       04fc0bb2f777ff45de44fb17e5f4f59a864763452f0c59e334b85e40
                  ed04d097a0f7c53f4205080622fd11dc8d5 000000004a31fddabb9e10b45cb2349af6a8022865                                       ee1a4f6d47e12ca718cc60a540557080e13f5d825344691b61da50
10221       20155 53b4321059cb951e3b1384b43b48c       25673ea10828dddf3752a3                     17DQj9ho4nJdv33jzVBbuh8FSRdMogvSaY    d9180ad9d96d03e98790
                                                                                                                                       04ff2747f423253369b2d79d34278389743132944a8b688bdd716c
                  bb93806aab49598e2e7e8494492e576ae 00000000c772a861f3b8f18ffc2873bbd16f9206e00                                        3da3e750891bbb89df14633514da4ecf5c1fe90c6d20283e6a5f1c1
10222       20156 6131ccbc03b7941b3dbd281dc03d9c2   065e4d451909879c94517                       196xCfdo7E7u63z5TEmC6c5rrFtZofLY3K     158995c65f63d950c6773
                                                                                                                                       0409bba2b5af4c17d51df482b23668ad0dd599bc48d227d9db7ff04
                  d25abe282011bd9286a108b867fa1d101a 0000000083a0345740a8aa45bd71a60569bdc21c1b                                        72100749669872848da15a059352053fe3e211fff5df9d0818b709d
10223       20157 a8030c7a215513703e5fec15894adb     e8714d2030328b5180b1b0                     1ALs5opUJhs8DqVrVQAgSPpmx5eZn4QUA2     32aced3a022150470636
                                                                                                                                       04b03ea0697261d5ef7e2dcd0d06c3df20723672dbb6dac0a9baa3
                  ab9a253a6ba7556d2e8f3101b0b2342dc6 0000000054f8c4c8de608188c791536bd908ae26d9                                        1b631254f2421489e3bc51a5d13522165e807831af03228d378391
10224       20164 58a680b849d67e6bdf141b213e2cb9     07bcc25f8defc4381d3612                     1H2UwjpQiMdyksJ3mFMzXYaXxmKqUqPhaS     1c5fca0fbab63f352340a5
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 570 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       0450acf323015a1120c97ddb3b35c26f1d7e3c067301f227b12f737
                  a684896ababdedeca7763e0579b73504c1 0000000001883bebc6175b6528d14609363d432cb9                                        e61c4fa5060ee9288771b63ac026c4e16e885a3f456e20f31812160
10225       20165 73d0ac6f702e5608cafa8ecd590bbf     5ed06a58490f81f57fad5c                     1QE3AyMLrkVjxREiaLXgzoMHnW2FQi9bmy     a1de4a79291f5652634e
                                                                                                                                       04455e2e7dbd90b52e5f4400c3c52e3f004a7a6600aa3ef16b18236
                  9c8749287542e732c828a0dbd30419e3e4 00000000bb42782423b61d15e44c095fd1adfdb461                                        7d3de54a302383a9a7d3727f826137aa558d0101e9298f4f2f16aef
10226       20166 bab972ecb96f4edee3839d70c9179a     c203acd36ddddb84ade2b5                     1AvqLUjPtMTGYPHrmHZWhoScw2xAeYh2Z2     c6274d65d4adb5c1fc9c
                                                                                                                                       0464b9e7d87dc741be1e58851d6e979770d5d18ede749eb4c40335
                  f50d4092928871877cecd4cedd01b380d7 00000000750c42c46e4aee6c5940b75d068806e77c                                        7a645d4da5cfc275133b2a97a9bffd0ed5150920456fb47d50f76a2f
10227       20167 c5aad897938fed2493f576a6a99181     2e43987a8fd6050abc6be1                     1LsWmsgDKqzMumn7U3xo7mjMQAQw9ZoAEt     07c3e40628c418377221
                                                                                                                                       0468d78ab940ce3e91aeffab8a9785ce12f976bfe690e05ddcc7676
                  d0652f3161ca09584ab77198ada6b3fff07 0000000000cf3ca869496a575b58acf1e02041d062                                       27194525d48016b43e33fccba32e8674d13a7c999751304768d757
10228       20169 ec4bf4b131f5a58aba5b5eb5052a1       d9b9344fe610670a2db610                     1EuX9p3zDcwXhPMT2omffy9xLrdnjGDiA3    08c772edfdaaa8f3b190e
                                                                                                                                       049659b57f18ae140cf5fae00ab427b532b875b76530b28ef2249e3
                  cf7fceac451c4afe41fb83c5969469ef7105 00000000f4c4431e50097cbcb5ea806d8b458a8cce                                      aff155fc594321be0c8deb97a9e2efedd75869eb6341dbd114feb30
10229       20171 13503072053b052ac38bd609616c         71280d1b3d008e67f5e92f                     18dHx3LzKVRQ1YYqCA3EvjTWz6vNwAhAQy   e703c1d67e8281d29c39
                                                                                                                                       047d1c991433301b39e2c3d903ecaf46ec997f575ce0965a6860842
                  094ecf6b1bdc28e337ed51f920f96b05fe1 00000000dc311b002ae8b1101ffae1051be52e5430                                       e2ad84aca97db77a1e16e621e9608974ef223be17c00d80b71e0e7
10230       20173 814764d76f9e514fc0e8020f8e24f       1576ba2390977a3f90a4ed                     1ECxYyAVg363DBF8HKVQiZRHCEySTRKpHU    4b0a1763edfafea8e9e63
                                                                                                                                       04ba437ae987fa6cfcf14c48112d126043b836b1c6011084f07cfd6a
                  815536ecc93f85f540b498239083e919d1 0000000063b271bd041d77f3acbba503f9cfa1371f7                                       f45ce11765ae080c89ea1fd93a9bc6263ec9bc117248c6c82b27590
10231       20174 4a2bdfa33e6ab3114a9408ec620830     3a2f92f825ce6afbcd82d                       1855RB1ZH7ifrVm8JkQpSGsU8QwZV2PjWf    c4efcd3e0dfedaa5539
                                                                                                                                       0409265ac4bfd71a67523525ce0840cf5cc6af83b883fc3c100bbb28
                  c6365da5d399c0e11a3f7b2fd9fb3eeffdb 00000000e74c4d813b6e1fcf0a87181e085956f80d2                                      1a4197619b39244474d3a28e8e459bb543b32a15c62d39967d308
10232       20176 b1ab191221ef4034a1801d8558aa7       626c882faf8ec6ce1eb0d                       1123CbSL5FsetAi7za8gMBYjNHhuCURDPC   3078284ad9463a0d3716f
                                                                                                                                       046934746dd943b7c7cc234c23ef45ceaa9edb22ec307b53da99539
                  1b69f586ee18cc40052e1f78572111cc605 00000000d8a053d0923d17e702833dfc8c62be421a                                       4ab107f0e73f1b9b9dca5a1fa33f8965af8b25c6b9b0f51fdbabfbee
10233       20182 6970be2781ad9c055954e782550ae       09a4e809d49a5bd10a509f                     1JkQ8jTs8cyTN4KSTDe24xvEqvhYWQcZ5d    819588bcfe5fa35ecf4
                                                                                                                                       04fa2dc8999c42ee92b8a297df9459f9729e2936bcc66ac604834ffd
                  e5afe5a8f974b1658fc6938f42353b98497 000000003cb869ec8f67e0e4149d1bbfd376b4d24e                                       79e18b59a8f91d1b4beb154067aa0dd21c9283261129eb5c9f7548
10234       20186 5a539de4e13a5f03e5e39d691d5e0       428e435f54d261d3a5259f                     1BGvDUaTfhXftJ65iSA8UCHCSSBDnE53uf    528c28b1e84b1b056552
                                                                                                                                       043e1e10afdcc05cef19e8705dc8917da651451e50f8621389d4475
                  9ed176bfd5331d5d30f6951da2b17afcda 000000002d33fb28f7773e4ecb17edd83cf14f07cb0                                       b3dd99ec359ccd6001df5104f1f91a9a5f1fceb7d090610f9d57b3cf
10235       20211 84eeffeec245e239c230e1d59da834     d5221c20a4cd0e23968b2                       1Agd3XaqYPKCaqm7zkisHCFEfdNZxaVQx3    57713d5087dce70839f
                                                                                                                                       043d98478e5fa4d30b5ad540eb1fe33a19d884d6108882121606e9
                  1481099c2b33a0dc3f7842ac0df12eb824f 00000000355b51138f812288d56eb9caae93a0de30                                       89df3dc7fdc06f747604f148d3dacdccac9534ac59eba0e8dbf7ebed
10236       20212 433140b4dea86cba43edf4432b573       faa19b77d732b8bf6e2576                     19NxwopYkEV5CxzvgQGRDKXp2DHWyjgqSn    5b1735c23c767280bc2d
                                                                                                                                       04a2d9d7fe4af34b733631a4b1eac1447ce566b6d292c40ed6dceec
                  39bda2edd4cbf26383ec7b230e15b37374 00000000b5e1cdbe1f7f9cd26f2d87043a5aa27e621                                       ef3d95f3563b976427d9eecab66ce166ffe016a9e9d90b440382f71
10237       20213 fa404907aabcf5bf5d484355062bf8     73d754a245ccdce3dc6f7                       1PhdA1dVNVXxParNUUwaBw7n1wqp3ooidC    e6bd0f6e3a922249c88b
                                                                                                                                       043ccbefa85ba33685232803bf367790180807385bc2aed40ade27
                  befbc8da048c85039b2569685ec002713d 00000000dde0c69eb4379207360fac7fe4019608eb                                        d931024553f98cb42ba64b11d36167d2800021dbfb9238ff865b73e
10238       20214 a2f33891eb6437397698fbc869387d     1863c04b0069f923b4f793                     1LyXMHN1NkuKw9oX8unVmNqLLETwBFYydX     716255c8fea31ee99cd9a
                                                                                                                                       040e512be42c7b5224874a4261a8b98520424971323984f5ccf2f15
                  ff9f9029e70de2eba5fd852b163fd3fa344 00000000431e8293f8472b19284ca2c9ba33578a20                                       c28ade4fd650dca77d3bfc617045759adb8530d316c7f634307299f
10239       20216 dbb006478b95196e75b60eba9b386       df2387446c241d8b30e409                     1EfHexVdpiS1pe5B4onCA6HWvd2BeEi2i7    b004b5b1bf5f6cdbd5a1
                                                                                                                                       04cbb1138ec653868bcfbcce514d2c0bfaf3a13a65146af0e8af1295
                  e46b941e26ebd37b8bb6dae6f249b1c1a5 00000000c514678e115ab8e0d5e59273873dfc492c                                        9948326830dfb6e04d75c9c38e68639010fae33af4d2b1150c92a68
10240       20217 2ba9cc16d0c09d89cb9d12967f01b9     ec6f791608b6ed2be5ca2a                     1Cw9vAWxn3kZHhkqAq2bS2JWBzDCmadmiX     2013bb9dc23b8bc36d2
                                                                                                                                       0464849cf78d62f50ce6f6b1a426feeb2c9ae6ea94cc4aa939c16b0c
                  b8148570bb6320a740637d7d6ac9b34eb 00000000d55c46a8b4fec6e949a964cfad601a7040                                         5af88e707d6938626ce85189dbd66aacac62237a5cac731dcbd4aa0
10241       20218 50a8a7fc47a341f368997de5c5c1998   5fc441fb21ced3d318aa6a                     1AoemftU6mr9qET8sBHy1t1QSYaHQ4s8uv      a2b24724e2dc7c150bc
                                                                                                                                       048f77a332d55ea2e1d5c08c28bbf2bc490198e9b4b46a2f0f4a4e5
                  3d2676de0c9df8cd962cc2b9c31985e063c 00000000205e34c15d956498e35e7695fcb9dd44db                                       c5597f966b37db8d7c1ab66c1fec2594aecfe16f721940309ae5a67
10242       20220 a562da10711047559a1535f03db9a       36b9f5d16899e588c3a67d                     1GbUWEYZmshExbdoGPtjPkzhxio7FHDDGz    d968eb8a962cbe826445
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 571 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04e9bb270aaad45331bb7219f7f9e157afa369f2a5481ceaf395f2c8
                  d28755f7af3f3cee313f1cd07f246054896 000000000a4ee33acf5d240c259d838b2eb88726b6                                       32c7d538ed927bbe88b80cf754baf445a4cb799c96ad08c7ff6d3f3e
10243       20226 01d2384d6440e4118c3d9bebd521d       959ddec6b91f12ea0ab465                     1EZFcQp8QTRnDQB1DJQF2BcRFiEGy1XC3X    41a41d89b9e1a90fdb
                                                                                                                                       044b1440907faf2080212706cd49ae78a66ea1cb11433ad790c4eff
                  c1ff3ad7641d64c1c6b7f6b8dfed0504703 000000000c8951af442c0de7ed9209071dbf241710f                                      fcd8989a216ae53f22fc35ceeda8a53ee66a7cd5b69647fb085f8ef8
10244       20230 a37226b348f57faea224634dc4bcf       4d84565ea884c6206d2ad                       16ziW2dA2pJGhFn9qnFYyzHyjsKATD6He6   4d42488ea8026c4ca38
                                                                                                                                       0478bd7ef2fe60025bd360244222c6eccd90b62c922a5cb49266ab4
                  6e2aeb7ab8629dc953b9662ba5dd7857fb 0000000092b2a1df244cfa29326518fa9694625635                                        ffc3ded8d05e29c3f3aa116ed2a1def8633aa6e484e6177454caca3
10245       20231 6b36fa2cab50d9dbeab505f0bf319a     bf506e0b2a241e8e9bee08                     1F4sT69wTCP2kMtibjjXJWaHyfnpVhJE8L     81cb3e1c8b33640f4362
                                                                                                                                       04589b9dc5581a502ddf93f87e2d3771469ae3c8c698276a2f4a0ac
                  17c16cc1c163d0255ab13e3934ea493e0a 00000000d904560333043ba72411c87cb073d0ef5c                                        7bb7dcdf88b75eae8f18e460a206eaa40012f8c29a34d9a81b597c1
10246       20234 a2a455dcb004d68f1e2976f72a1fc0     994c7e10ad2bae95281928                     1Hx7gJZp8Vi7va6PST3oKtSmb3y6GDT4fN     3c500c0d4979c6e98a9f
                                                                                                                                       04be17806e2d2f598912df89d2c5b9daf7b249e5c4b50dedb5967f6
                  38fda4c5b23477c46179d5625ef15c9fb62 0000000019416dc08707b4bdc4fa2d42a59993a800                                       8899ca3c67b2bcf26e408141ac8c0ab22a13ce010823cc7c240a989
10247       20237 8ac46c66c90a5e76248e4c54805ad       4491e8367fd00b3f8acd85                     15DjCyh3FqHLsy43xMdr9a8vz9hYnpKyZ4    ccdb413d832751c31539
                                                                                                                                       04e0e116ee16b01ac1ddb25343011ebbbd26d64d04e46045b926a
                  9aa98ee9966f1d4081af7d91a4e5b09db3 00000000729f587cfd9e642809884b82509afcfa375                                       14f742cac4a399cda09d7bd1cb18461ffc1ed7689c6ec0758205948
10248       20241 e7d20b4152c28c45013411559797c2     b6fb4ca75fea1e92545ca                       1JtyBHGk6DpvAKJZWjicav1ocoxsmxQB4U    036bec1583dfd61aecfcd7
                                                                                                                                       048022084a9003b9b163c6da36a9249d22542b7949d77ebe9ad41
                  a3ef794af75087a187708127a58f954f55a 00000000a0eec6a7da6d07489697445ebdbb75642                                        d8ea6e0e21210d317621da513291912d21da97499f2beb8e085bb8
10249       20243 448ff341985f7a291336f2de2acb0       540cdd24197d7a70646ce5b                   17T7tpiVPN1cQNphSfnNf5NtzxX7M6o2Br     bff487aafb248c5e1fb0a39
                                                                                                                                       04f4771264bb26419af01d91cbe2be1bfe18b2511188791c6030243
                  6953eefec8d6b47052cd1bfd8367092622 00000000e0364a429698fe34382ef5f63014f3ced42                                       4bbe8bb67491bc09214d039204dec847e028ef75be0b639bdca2ad
10250       20251 3d723c65ca1cb4571d20de86e4c523     a21374d4d8281e575bfc2                       1Gb6PkYfbjapAmzHiofYBUcytRSaWyP3mN    a04ee1dafe6af2ae6fc67
                                                                                                                                       04d3678caf691c5a043a396edf65a1e174d826b47c3163aff1f39fc7
                  70d18dd6f32ff7be477d3d7d5614b792a8 0000000054e4eed7094148c81848ea12f63c66f5c4                                        1fa1efaaefd2f30ee708407d9c7016b0dfc21ae444dba58f64921745
10251       20252 060af7356c5e2416b43b2b2f186714     186956cf2bbb0e65507549                     1LC4wWvh8q5P9unpp4zkFJ6jHAE5VAPu79     37deeea231f9a6d5a1
                                                                                                                                       04e961892aa569fc09e33024836bc30e1aeae1ad04f920d61fc8548
                  415c5e2873bb2aa813825fe6b748b8f73e 00000000ddc97f262fe924e22431bf31ceb5a0740ed                                       9bcb479271de4108726f7f6bb86c8ef03f37fb0839422a787f238747
10252       20256 6338e9693b74ad10ab873f2e5bff69     237b7b19cf98a042a440a                       1FQq5Wg4EXAH6KpGSujLV8A8nBLn7wkg4M    7684e844e33320c26b1
                                                                                                                                       040af30403aa8ae2d297ea43df9a88c732ca1d6e24c6ab11fb8b589
                  a4f70c311b3ef1adfcd1e1605219d8e0040 00000000a0cd988faae2f490453a71f9af373d5e6d0                                      1c20039e4c466468697dee30f7ce8cf1072cb423f11645e9fe0a06a
10253       20262 f8d2a9d16c70def54907ed28191c1       33e61096144ac561179b3                       1FLNF57JzypBB1xcPm4HzE56d6SjMkdCLM   5e9eac9a558749dba98c
                                                                                                                                       04fac1f90c978db900018ac4cd0342837a496c09d256c3d1976bf87
                  045842a5349c422745bdcbb5ee8859e12b 000000002afd3ed5721ddae9306b18ea73f18557ad                                        4b1c262fc42103d074c8a63ac39eab56d6119ba04ead5bd5e2bfd50
10254       20263 091873728104cb77430f1f219687c7     3aa7911cbe82efc99d0b8c                     12w7vE6trAGXQZBWdVbk1mDk5DMGWw8rwY     78394ccedbcf82f49157
                                                                                                                                       04b6f74d0373c2cfcaa93c7cdf04bbd32f96fd464e3571c87008959e
                  a281c89c0a9ca46af72c462b75751fcdc13 00000000114124f7c073696254ffed5c16361f31ad1                                      baeaf2f90c128ab31e37c8f6ad9e7e0971c704d518bfa62fbd5ef09b
10255       20266 9d358c87ec052911668777615b48c       beb86de53733e9418c02c                       128wfkZ7F4UcKBxXAM8y7HYVMCqbP2HUYQ   a3795cfe24232658c0
                                                                                                                                       0412b4d20cfc9eedba284639596a1710e22dd7cd791ef349b493d2
                  d768214b7c3237056b6a5a97d0544d04c2 0000000031e123683667a95ee5e5a02632ae88186f                                        69dcb5695c433d9ead53207e80cf436f720baef710e885373be6a6e
10256       20267 3c40d6b05c535ce08bbae04d40afe8     e6d2c80c6cb0c73bfed659                     1DZ8ge5E9UHVtGwiiPioqgaGLaoaXLQ1pi     2f601be0e676910ed81d1
                                                                                                                                       04f9a81ec6b90c1356d4de7d33a2b1264ea487a33ddf08cb2b9b7a
                  f69e940e40a49097c6a9fc91e2778a644d 00000000c60a9feee4c4378886b751c2048c066f97b                                       7a8d03d4901faa090b03785f93849fc25fd835f0609b9a9f8713471
10257       20268 19c7eb0e300f4138ecc65d9fcc2086     2a591c72a2a2f425b1f26                       13fTRZMV6C9P5qZKYJGHbJkUcq49BGjL63    429d17cc24fdbbe877204
                                                                                                                                       04456227c6ee8946718df887db835991d1e68580386b841d7c5808
                  00dd1b9d1dc4fa4a3edddcbf5a22cec0832 0000000094bb07096042193898c6ed87dc33a00795                                       237cf5bc68eb1b35a80675e0ee48d7abd09b0cc7fd3af98db2f9d64
10258       20270 2cefef8ad4fb89d0ba051d10c04a7       6354396477a902dd80a77a                     17AhUUq2PYKLDX51QgBuUaamWBe7dLf8bF    87354ad9cde3bc4b3d25d
                                                                                                                                       047968b5aa877d670c641740673df9707938f959d43b14df6e7551
                  ae693827f8a5c503da7877180d43461168 00000000e56d0eac192ae997d8e153674aea0afe8b                                        653a4944a3ad8188169688750c93835bfc283aa5a0d9f0b191218d
10259       20271 0dda2d5d7b559f7d50ed010107f829     de2e78327cc6b98c7fd7d9                     1E3ebarBX1PLxeaMKhp7KxKy3hcyUWdvCg     179325974e71fc85d6e391
                                                                                                                                       04949991be062002f6b7b1d40041ace421ec64c9dc4f71391c00bbb
                  6d45b8bd6dfae952e08c1abbf442327f3f8 000000007ac0a547f5fe9c2f32fa3170ba3c6f26eb0                                      c87c2adf19e65b116c0046342f061d06cfd1590796767a0cc4d1e02
10260       20274 37ca87e82763415140c11bfa3fa6f       0b01ac940278c542b6ee5                       13VFD8JUUSaYZBcZuJVMTWu22itzzL18wG   b0419e5dd76ef15c9dbc
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 572 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0444cd1a4b57808b8eab71be202a02a45bdb74e39bd543b652ea8
                  ca09e1d13df88adeec47ed9c829a53b73e 00000000446cf21db9deb7045999c5f8de4d1d3310                                        5dec76ae217a6244b6f7290eba91b84b8419ed38a02feae982e075
10261       20275 71f7552ed05cf7e3d12f0077388f9f     3d1a8ca3a08a80728c6727                     1EdoDPpB3XpVdapU2B4JzTvAa4UtdBuzVa     182f1fcb949bd2b8de79377
                                                                                                                                       0482f0a3df9e2796273365fc47a6698a716f604c8eab1f886239c62
                  f0657920d2a83bff0f5fdb7221f258208ee 00000000e7355818e1e1f94e3bef63aa58d4ff92922                                      13fc0050261220f55a85b248c5796f97052effd7fc57a6b0495bdb71
10262       20277 07f84c0f9f25adfa17363006d2154       0c905d629d0a94ad99b94                       18d7DR1LBmFkAfsXb5E7v29kPw9voT4ANs   d8502f8412ba5e1e4b8
                                                                                                                                       04becaea0afd16fdd3ae910e8ad4dafa46d1c53b91d073c338fd78d
                  0c3a97021ab03d8d144c324951293fe912 00000000555f21c52bd3486723b260f39629b3d10f                                        7226362c830e3e65affa56cd97de53a9e83bf54e247c3106281f106
10263       20283 de8488b35fbd42cbc89f5d00807b7a     00024edeb1482caecbc2ce                     1HmkMHHsiyiA4AmFRoPXGZrtGyB2dKhAz4     e65af4d83ffec142f895
                                                                                                                                       041322ff45b5aad82f4ecd2a1c59f61a4645bf33c865bdafd3cfb954
                  09dcd484674aecddb39d579b2abdbcd0a8 000000005d6986c0e922d50e6a5757acb4c6471fac                                        bab65c62399a588e380cba1eed8098babb53efec2113439d93d7d1
10264       20291 6724de5be0fa957d4a5081adacc788     9f25e9044a3ec868659db7                     1KpaY8PLckESCHb4gpQi6jN9JjjzAKTniR     f74cb272d83f4d318d53
                                                                                                                                       0415493fbe15508466fb53ca583c285f39355a59d1fdc50fba8c98fb
                  90a7360495991a6a79e9c1b2f26f0513ea 0000000088bc83924197bb21725412162777e9b0f7                                        ed49a895d455d67257395d5f61a72ccb9767281263c3a22b212919
10265       20292 df8485b21f2e486c77f2334da4cd84     ad3f6dc1d67c101397a09a                     16uMbPe9uUHZzVamDvuZYJziAn1jp6B8uG     8788b23e0a032250d37d
                                                                                                                                       048e2996934bab7f81ff4240761406ed79ac7f752f92ae2dd4e8a64
                  f739308e4aee0a4bac9411ee4ff53e45b6 000000006a0b8e9b6a5f3d7d8c0e3850a23615b999                                        5c780967858a7d7915b7d4949ee508418fb292cbaefc7c9c53f8b1c
10266       20312 42295ffb0ec3e70aa0109f9d131474     e720f134169b274ca10477                     1PgzYxLXjAw4NfqnzBjm8ww8mZgCXRwTJd     910f385e9010180934a4
                                                                                                                                       04011603ed834f70d5d86952dfb871fac8c2f42d40554b5109e49f8
                  bc5cd4e70b453738aea26a042a3b740211 000000001149ab6e611fa4e5cbd9ec2e39b5368b82                                        946d9d03682634e790928facc37915a61910685de8d9b63539380b
10267       20313 9e7ac897b8d9f818a232096d94f9e5     881ff0b2d20eb01911f757                     1C7LZ5N42qMb4F1ddExtEwaZM7xegtcLde     fc12ef40a912c733faa7e
                                                                                                                                       046aa41b755eb9de59b0197bf45b6ccc1f793ad84d7046993de31c5
                  feca2f10af36628a08af8dd6240b440d9e5 00000000a55b4baf7e3825707f3f0863205bb8dbe1                                       869a1f7a77abb762cdb9ee509736d125e86e263820b61c22824e75
10268       20317 62cdf47f84022f92f704e2f95b886       7021c17b5fe0d657139389                     1NzkNygWzQXsdqrrkcNQDYg7yQk1rG8qtp    8fafc5ff8fab3e129f457
                                                                                                                                       043ba588781f0af601b00f015a79a8078725baf6102cb2ece7a8779
                  238f9c4bb971e433d67a2fd5ae3e21fa39 000000004ed43e49f1f3ab1a0509cfccf6114a6ebc3                                       7f14d91e0eec7c9fef7ff93ab738db75279591d7c5541b60ae90b37
10269       20318 e3e80711ed6e452269cb8050499b6c     732666a8c4f1d20c1636b                       12ypKADcrECjamrxVwHb64X2Bfo98jUUA1    6b1408f65601e0b9408e
                                                                                                                                       04e0112168cd3899cdb12db53838a77cb9aed8ed04920e3b09306c
                  059f6a7a41538b9fe5198f1fb8e9f587d00 000000008c9272eacb55ac0224038cd319ea18cbab                                       31f358ce80ad07672124f16a99bcdcc187692a915e02a58b7ce8d02
10270       20319 ef588464afe1bb04d161240ae5472       02be5218d9bf94081090e1                     16UmsDmDn7T1XVmDP3YaVsAGAubLJQcr2s    6720ffd92f898886c9240
                                                                                                                                       04594dd69d04158ab662e5782c7a2c7dff3cfe52b3a9f174ec83988
                  c0a83dedd817c5760a4a5c56abb9f4f9c4b 000000005eda3010b76ee8b932322db72addcecd0a                                       0e275aa69b59670911b6dbf8648f5e210ca193045df03e0ba60b4d
10271       20323 25104beacba3d06a6730aa3d2c56f       b5bb86bcddb504f42f1bf5                     157EeAtBYLTSYMNYpBdbHsRB4CuCfoGGPs    2421996b982445eb4b842
                                                                                                                                       044d4f1a1bb7347ac564ea1ef6b834e5e3f204f05211acef576db7e
                  cd646fadcfd57c1f69c890250b744bec097 0000000076bd0b8162126a4ef3d0d8e88071128fa5                                       44257d5f9864efe99d41d8cd9b388831a0292144acb97f5a09c8916
10272       20340 f6134a80d298db8e3a80e5512c9e2       d604bfe9a317ac46acab70                     1CKhb7zTmQ1hFvyZBL5wUFdBJfjzrfU7n6    a14b7908053ec17b6753
                                                                                                                                       04537423574842fa0e0d95326ca7b90f47d51aac1b4710de23f29f3
                  20e33f8f97413ef2ac95e8f24f5cac5a520 00000000db2c05f69670f270c7ba4fbad89b047df99                                      ea803b46c90c25a8324a865b8597dc9b9e95b707de1e41664cc215
10273       20341 a58b86d5bec24c59704a0b5f10f98       7192aeab069319c21b40f                       1GHKMfzzN9yF94wvgUoF9PXejaEogKZZm4   e8642e915576f3caa0eb2
                                                                                                                                       04d3497cbc72db722c8c7657ae3c01aee223bd77e168888fad48e0
                  c6449f8bd743c9a714ac1c710115fa9e1d1 0000000080c4ccd9fc2b23a96d36f5de27576c18792                                      78fe825c5869cceb5d9341017d5aea35d71f5341ef6ca316e3cd72b
10274       20442 6d4c8161e7097122b2b62a3f47f74       a0c92177dfa4ecc187ab8                       1AB2dqPLRcnDJgCfQ16VUXNy7HjgdMFwyU   e466ffaec19b41bc2c226
                                                                                                                                       047209e1981db0495a4ed8b9287f9218fdf3bc559fd4fabfcb664f88
                  1e80c90e7c400ccb8435f5bcaaeb783586 000000006f9037afeb1ae13e34e0fdd695937f5193d                                       7a131da5e5bdce8853b04205affcd52ca003d76f85fa798f8e51af2a
10275       20444 02bf6242b2868c7f5d964d3b284eb5     ff2cad960b43aa1ca43f0                       19iygUzwhQtfH5nhBZJKpKJKbcZcxsHCcy    b92a1c97d8908acf32
                                                                                                                                       0449da039f0a0adb0025d7486b4e56ac9407f98c65a0f826db58d03
                  104ce09828b495be1a2f6d580a161fa0f3 00000000a2d74a660019e7efba4abeacddfcb2bdefe                                       2b844b7f6d4c05de3f50b2954bb056a93130332fe915f78ea6e67a3
10276       20451 8b7b1ba205b3721b3d83e663826c18     69c45fe6620a1064f3568                       1AncfH1GQczTKwFovGT9MtrQwPkCTVQGEn    38e1c59000d3a58ea71d
                                                                                                                                       04fa68d250f7a31faabdf2e76418e604da91f37ae85a5c92b63b365
                  899a27ace7ee9219cb6cce5ff75f38cec87 0000000072ec08ee7409f7bf0316d9101a8eac2742                                       6c02b494e2eff4b60d37a813aaec8358dac6f78d7c38304c7bcdf32b
10277       20453 7f2f94d76a44da405e994374750cf       cc7aabfc22a334c75f3b4b                     1ELENKMEiMbUdmzRyeZYtixw1QHUyZEjQN    cecc7445e1963a426b7
                                                                                                                                       04466456a1049b49948b6a457ceb5e5641f4eaf9a9952b935a6ee0
                  d9f069ce50c9b8507fa8540e604f3dcbbc3 00000000146965734010e43c5f06f3ebdaf904c2b74                                      0febb4711a913acb1a9a6727479e6577fa07c57907cc3f44d277667
10278       20454 7a54e032d5fda7e677e1137b7c37f       08b9afb3361cdeb753528                       12HGnCtsvSmpdhxCQNG4BP2XY7r7KLcySX   d2258f2f913d3e054f9eb
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 573 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04bb88fda54c36d8dbdfe12a4f2755d7fc920144b082d8369de0dc9
                  78c0db9b5fb25cd16c799dbf1b6c60335cc 0000000072dbafcd63d618fb375411a90153855860                                       83eb11cd3fcc0c804e0787d6b78a6ffb1641c8f95f4a1990306e0346
10279       20460 ea966b4d746a2ccdcb48443bb2ec9       acf2b1e35afb3c8a6de0d1                     127TjEfV5PvQxL5shQTjZf4eAwQSsq2jYm    05fc2fd7f02fb984861
                                                                                                                                       0423d93a7aa6f5e6cb1cf8ac6a3da6a5a7db4c43a9ade2a3e6c15ee
                  8c1a7780a865d798ff8afd07a40cbed2fa8 0000000043a38633450d69650963e6a6be07eb183                                        706d9cfe00b74218d96953b52608ba1dfcd6b9f04152cbbc21c4c8e
10280       20462 f2e08ab465929b742b2da75ca91db       af3dee231ccc5deae787dbc                   192teLdj73aWwKsu2hz1bhQMqzKDeYrsv5     bfd3e8efb4ac473c5565
                                                                                                                                       040083282567828a6359af968ae7df994eda80e155d0ace5a1a7be
                  86dfdbb6a98852a875b1c8afffcf63a11f20 0000000021f7da2ba1a2dab4844248781761735e70                                      7892326615c029f7923803519edee8cb1c536bc93ff3809948bdd68
10281       20465 c09d76cfd43ba5121a6e5258766e         4276246eb07e424b98133f                     18aecnSJuRprFxsNX8R8wQ9Tfh3ET6FAn1   ec31e8f5a056e9eddbee2
                                                                                                                                       041ab7af946c545ef1367f88fd6a55d90bdd03f1af84e217dcf46c44
                  6933fa026f6fd49f34ec114538296a42813 000000008d77da31f70271221ecefe4da2f57165c5e                                      8a82058482b6de9547c56582aaed44e30b20f13c7fadcc79dcad851
10282       20471 69cc0c8f73f8b3803cca0cbfe3136       dd6dd8d6882ed21cbdba5                       1MMGxG4D49tWDj3i75x4dEsTC9ftq66u19   89023f3f744c2073f17
                                                                                                                                       04811005f9822e65dbdad928224a48ca0ed370f83ae7fed0f73c81b
                  19731e9b22db75a3bde02681149dbf8ac2 0000000083de6c3f3909c282d0fa89f9b52c45cb6b2                                       166dd6aaa00217dedefd40659a1d405ab22e4985a040b8cd112e3e
10283       20472 8faf5e85e44a93027eb2dcd616b052     2497e0b8198fc795afca8                       1P9ZR1nXzq8BqKErWebEegkKo1vz7Ts8xb    33407ff1c21585210ccd2
                                                                                                                                       041ed5f5cbba58d7f143f0865bbce426e4b74f8151da512e2b4b578
                  3831d4307a4e5eddfc3603909379af6c29 00000000b3349c99bc2876701403d328fe01e5d4e5                                        7693cf2594d574073000f871468b83435d07a4aa3303d40db1d141
10284       20473 b331da2e5dcc8850a24363ed03d549     2b98eb05c3d7773f103eb9                     1b8LMeraRD26q4RLwapyc6d8TsB1WABnH      4029971e64ec1d3e208ee
                                                                                                                                       044847e918c86e77ece494711f6a6f4a1693b1ab03b7682345c82e
                  0a7168f07ba8cbc8b0f43d404444f8cc8a0 00000000eb18546cae3f699945340e4b0d857baa55                                       1053978b40fa222ebdc794dd0edd0bf65d632ea25deadbbb8052d8
10285       20475 164d7d05058928900ad16880eacb8       e67eeb8ee661e7db5de34c                     18gBYVSPxm5jxkiXn4ufJffiYcaxTEu1d4    476d8b3c4fe90b7c524b04
                                                                                                                                       04e9db96b9ec4482738f6b6086630fdde6dc459a6f9b98bb0ff8506
                  2d6a8bf22d4e22c431a025c00938d0a990 000000001d26c60ad77e3a42102f9e61b8e547ea47                                        70cf601a4abbda0a1de27a66118e1f52d4331afe95f753fd6240bc0
10286       20476 3194d501b7e6e689d470b60b91aec9     135393cd9e7aa43732b850                     1MjAhYWD7U62jzFqz7DXwSGxcrPThVRx2b     2ef325f67a277cba061d
                                                                                                                                       0439ba144794e7cc9942f1e16a4486a8c50e70bf8b802738ef53669
                  110d18baff923606e1d88d93d0c67804cfb 0000000072feedea53f0fbbfc1f87e1d4a54400900e                                      c3ceee78a9c89c6268b05963fe65b77ecf6bc2a983e1c733f5ce6756
10287       20477 61d62f0f72d92ede463387f02cf7a       0ba8edb0645382d5b4804                       1EuyBSwVUBN2DrJmQPYKj7wAcfPHih3qtV   df61e972567d07ca5e6
                                                                                                                                       048574eb91125da301e311c91f71c6538400f0b569edd3f3313f6a5
                  ba68d74b8a77cbd22e82c7f4846ec6d26a 0000000014536aa1927301510523aaded1661a55e                                         bfaa491a869cad01bcb636d2555bea1d56fa2fcdf64983c495f16919
10288       20481 3762568151b6c29f8babca821811c2     91e0b46e199b482133bd3d6                   1Uwr2AyXhE4Mdag9dyCzscH5Sahs4rkU2       5bdf3b1e5aeedb19fd8
                                                                                                                                       04cb17fd6eb5763b46afcca5a7b665bfb7e8e3f95fbb2c3c2af2ee6d
                  c392f636b295f0d99812e2b4dfd3cbd171f 0000000027489ea2316d90c32a8328314405b51a1c                                       0b6b31f19bc899870bd6e20ce64f95f34d79d8591ba9a339931f80a
10289       20486 139ffb1216f691813acc3a9c91207       ff23030db607912dbe609d                     1N7BXS2346DnEseFsjsz2A4TN2bCBmGUhP    8e0a23672a880765dcf
                                                                                                                                       04ac8e527d85c305ab4654a55e584dfcb32a6c08ad4dfa93f7a4435
                  d569f7341983c79c7a328b04d55f19ef8cc 00000000d53714ebd479696b412b40b8a1c00f15f9                                       5a9a7b143400ab09ef1540a14dac892db30aaeb218ae22b8cb3223
10290       20490 90d3c537d5ee47bd5dac6b9338870       dd2c704dd38b28a49f2645                     15jXUYm8vs86aUHTd2kze6ayPbZPJgNe5u    457846eb681bdac00fa37
                                                                                                                                       043ec919724022a45bbde18a7dccd457324f8f8a0ba1d4be009114
                  d7e6148fca045fd4c34a57bb3d456f9a462 000000004e20f63079a8197074841749ae5082ffc5                                       df1633096977e20689f86c10c13c1b164dd51772761472edb4bf20f
10291       20492 b1836303ecf5f732948ac70cfbc3c       ecf8a5d45a9c2e6c349b0b                     17SPVsiNSPrUfWCbZK8bsGWGDRoEdWzwv3    4712858de0f9db6a6c3e5
                                                                                                                                       047e146719990c3e4a8c16052f048e8d9137825409b31057927e6a
                  a8df059d2c6550d81d0587bb2aefc14533 000000002af545c6968d3d229a03e8e6b470f9af3a                                        b13d8b2eb109eb951155c8297e42b81cd118c0ab3c97edbb55f55c
10292       20494 6158290a44d859c5e8ed7aff47ed87     9a00c6c9e5ad4df0427555                     15bQ2fzGtwdqETZAWyDXAuY8tmLBmRnFAC     be1de7079d922a214ed67b
                                                                                                                                       04ee97c3d98dbdaa5cb8040348edd525ca3f7a541eb59698fa37bf3
                  e7d4edf9308cbf1f574d9a2412e2234623 0000000041c3aa1c4676a0de43662659bc61ef789fc                                       eedaf0fc7f2fa9023170370511245d0d0a16e4c5e82da1062facafdb
10293       20499 4ad8d0e2d01fbbb1f526e584c7fffb     d7c866d4dcc221a413bd5                       1MjsLbpXubVie6CS7dSRvHQ5wZmj3kzvGz    a2e84af283d93b48d85
                                                                                                                                       042d810bc7825cf6773e6aaeeda63483578a7252374fb0182eae8b
                  385f4f4a36e29a8e9733dd3579d64c3f2ac 0000000068318b0e651c4e6a3a0ed44496f6650c7a                                       eeeb0a1bf53a4d4cc067373906717ebb56f8d9484b1cc2b828de27f
10294       20500 38ede8aa3c9833beb63272936089c       e671dbc043c74fabfd1053                     19CFt1L91d86vuhhqzMAev8ruzhSRG374V    5aadc77792e1564d9d670
                                                                                                                                       045dd0882a2d9ce2ddf4c7e81a09463555cc2f8f87ecbe3887bc92e
                  5a0760170bb4961ca205e23d1ed020654 0000000082654ac49264b600ae5a9bacc158a16eac                                         61a02e04f58fbc0c4a5990281317305115166353325233b38fac264
10295       20511 af98e6dbd30e78edfe20781801c9694   74a1be832521be31567528                     1JU66QVKhQxh9R3pNSs7v5Mc3EQTPt2qcB      968dedf8f106912793e7
                                                                                                                                       04271e11dcfaa36b0890e38ee0c9fceca2084ab6af16eabf0723a36
                  47d23f8f50fe47fddde908abc79648d020d 00000000796dfbc9f6273e53c6dee1443dd645b55e                                       ce8619bdc10bf1d042a49d0e46066054e0233a498a78ed0d7f1af2f
10296       20516 bc711c9956c729c229e2d36e34321       c89e80541b631fb1b0d43a                     1HnukqW1ssAjxh8v3C5t8BJ5V1j8rPnDNp    d93b523134435f20ac42
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 574 of
                                                               913
        A                          B                                        C                                             D                                         E
                                                                                                                                        044e126cbfa4075448748d17bda4bfd3cee27f78c33572b489ac13b
                  a4e50caed276366c2f202d1d33c912f9e4f 00000000fadc78f54a6f1fd1aabbc15827ad33af52fe                                      5ea3b6145ec2a6031e63e7671f3d4b52b775314233319b37b78731
10297       20517 035013521bd03e31ab7036aff8a2e       89c37e93b682e5393f69                         14wYueZFqXbgytokDiLu8ffhj3867xKy3j   ec972280b106550467e03
                                                                                                                                        048cb1a19bc3d4a95e8220a07113208b1c0fb3872603de252558fc8
                  bede9fe778c04a95975f19725de8b09540 00000000ccce69946a7c851b2c030ad741cecca29fa                                        ef97c3377073a97f1db52660efc7d2af6bbc1e6bc4bab34bc63b474
10298       20520 698b03de1fe6e56f841f1d50a1bc18     f48ca29f9a5db72e54df7                       1P3ryHSghTvT7yhituWtwxJDV1ncRj3QQD     b6af8c91564d2ab68b0f
                                                                                                                                        0462aa6aea7920ab0133b64c19be6109777825f0b4642b78b9168d
                  cb5241e0ac272f29f6e6918ea3c1d6ee7ac 00000000fc57327fa02088b68c5cc6080b12cc61c65                                       8a29fef6a78f0ceab8889710bf7ffdf607b09e24b373542fc6bc2205f
10299       20521 db93fe2d289cfff36bef8262d1f60       f23bc907bdb17bc438052                       1679pSyYgLcTijg2FZbfGrNirqAXzXZ6uR    c51536e1571f765571c
                                                                                                                                        04250ce4bb811cc31e1368bec72eb9e462224e1d6d6643847b03cf
                  15f47089bebae501ea82cca6dec0b9ac90 00000000a990b307d302cd0c620d4c8e5d83333bcc                                         009695e6fd493fa22927ff3499c92c60ba7cb7a02564b1dd2576295
10300       20527 4c1c46196e2d94968b4cc9e6fa5d41     bfd0f0150a6d4abce75533                     128K2T9dTpebvaNVXei4uuyXB7UrBQeQrD      19c3ff64d3e0339bda68e
                                                                                                                                        0474a1a3d537a1b32c630958d6720964867d94c6dcc7b9d42c17a0
                  dd0e86d3ab133f8574703c71c33dc700a7 00000000d70f362c9acd983fd9cce9f6082afba9eaa                                        9a9c83e866172388436130c7a50bc0f86431a7a48b1ed8f0b6e4f4c
10301       20528 03bc156498f7486b3cf0f885d71409     785350db16d8ec730b02f                       1K4gjBArgVQyVu7DobYEUwRM53P77BJunj     0ab794636edc047352c8d
                                                                                                                                        049076a7b8edfbba54163e088af8474ec75da3aaac3d3f42fa9e0a5
                  ec3990718984e610ecfdf8fa95c0d46523b 0000000016a0eed4b77f60991661788119657470c5                                        78b4dd1f184ff06c8b8efaa6c37baed66ffe4e88b1e325d5573b7c90
10302       20533 8cc70133b7d6f977601f5138ff2f1       b4cc136cfb8b9500647c65                     1LSUSuRNvHjCwCuULvcNcA2TFVDog6soJ5     5316f2e345ad2f71e83
                                                                                                                                        04943e7e1e04b5592b377b87348b2a9f25dfcdf068ab9468fe52c48
                  cf4cddb22cb1c40fa095911b6e57ccc5624 0000000001314d5127b050cc2aa0de56ba915afa6c                                        a33670fadb929ad1eabe7e70d7e9875e0561c517982d9ac155993e
10303       20536 d85ee66ad205936c80c6ebe4d197e       c11fbfbab10feebb7e6997                     1B9DRWh2Kf8VJ2M8sogFqw3wYFf5Sgf1s5     7828ef8988f6dbe2da876
                                                                                                                                        045ae2ab955689ee09f34fb32316d51ec2eb48fc00bafa73b082dab
                  19f44db2cbad9a5e271e9248416279e982 00000000a9222e69eb6e5ff2371b1e69499654eca6                                         0e902ce8f72c419d3f4b7f5dd5e5b9ccbd2d28202917b95008d1673
10304       20537 84fa8f478ed215c29e4c20de46a4e1     57fa48459ddc31675e59b3                     18Mc6un8Bh52kguAhrPChkosXtXxiLzkFi      40e686da32cba46246f0
                                                                                                                                        04c77009ff32bb596299bcec3294a75adda1cc26c7ded7a9e6c943a
                  807139d7c0162c5fc3c10a7ebf238e1de64 0000000036015e6e0ff363c7f41d3d24955aba1609                                        c8d07c7de1713b8c95a1dcce560964d086ce74cc8510525c0fd1eb1
10305       20539 fa1c5804dfaa883b8c374abc99461       8a674f37a8db35092532c7                     1HTqWUTeCKZd7fWuX47HVpJEQNYE7K332i     081cee510d71f194c2e2
                                                                                                                                        042962e764205015ea4b00a87e7f95ef6eec355d4a1e141cb3ff638
                  fc5ff657962baa119710c09c9827b90d50e 000000003adc9e917a8ad242d3825d621cbe05701f                                        f7c8b9a13f51506d9d00763bfc5275f4f8948d4c0ddf15a2ebd0aeaa
10306       20542 bcd92a688c135e2d1bd57c6f73e96       b97131b30929509e899107                     1NayZNtTWLX7tT2D9PpUMMVctgrsmCPkB5     92273feeb0dcc6a7efe
                                                                                                                                        049d2e026bc9cb4aed5f2bd060ce01d831e4e6cc2be38aa5f14ecd2
                  1bf41283feb6e27e45a46f1a408b0874e3 00000000b8071a3aa572030d304a835a8bb0d5e62                                          a497c2a96a00fdc93bdd0da6d5174bd1760c0b3eb358f7434a01f36
10307       20546 bf68971641b5904a705872be1ad4fd     032fbaf8ba3b4da558460c1                   18psRiUc3Agsb2bybPxQLPhMoq1hJKBV5U       49c6e25d1305d3cfdca5
                                                                                                                                        049fa969b7f04f61b348f7ab7277de88ae88fc86a8fd29578b5bfe95
                  2531d62e58f171e73b1579762cb166061e 000000001e2b536707eae88707092794963e2bd48                                          184155096a0c3f1aff68539f14df32a3ec5fdd9998354f286c955138
10308       20550 6456d19750ec55eb6d416fa2b4e352     b3e94bd0d2ded7adda8205c                   1DwqHj2D3E9NaQqb2KXXHFxqvhcXYuHFNY       67f6a9afe8c4123f80
                                                                                                                                        042c9fe988f9fe116fdb18292fcd53877eb965ca62aacedc989b52ed
                  d8602bc1c9c28034fd8e8d95996f42a4f0b 000000002032558bdc6b8c3cd35f86281b9d947313                                        4907eb031ebae2492050b9057e7cc69442635f553d6ae4d475bd0a
10309       20560 f454842340ac33da8aace5a0449eb       13352d1b2e9f36fcf46dda                     18dSpFyjFNuSQYUn95nDfKVU5HjVbK6FVB     0ff33498b07ddfcbd2b6
                                                                                                                                        04b3229f1cfa9cd1b43023b0bc347a295a73b0092e7a7f4da482aa8
                  9287dd2c7a7d9c61bf619b1dcc2978bb32 00000000d1d0eb5853a783952552116111955357d                                          d56228414180459c88c486710c5e9ec37ecc3effecb46eb9b4b634b
10310       20564 8a5f5a8ab9b1a99cff30c06d084da2     25d0d993e040e284ccad8a1                   14FmVWZEQTxRRSptcq4JtWtsNxkqS1GiyX       faefef304469410685b6
                                                                                                                                        043c764b611e81816ea86eb6918f55beef52393be284dcd0df0d84f
                  1713bdbf9572aee383264c731342716161 000000009bd8475fb6e10c39f2d36918d7dc64d8ce                                         40f6c6697aee469fa26601a19c393787b5175b04c6b76cc339bcd65
10311       20566 0b5ebdb3583cf43e388604a9ca9fe8     a58b5bff94ba01144bc368                     1Eims4HuLaYfK7AVcFfBiM6Rhsu1J4GVhA      8878492ac1baa7792102
                                                                                                                                        0473cd7e5341e0459058b7af5b5e42d43e49057e1f9fdbd2b554eb
                  d63b964ad21ee093263c49b5ff94924c38 00000000f8d386a73d40f2a8c6074e76927d9bee4c                                         3dec6f4507219d9cd04d7096aac00e6b60b12ef8553f8b38d2ea739
10312       20571 a17631a33dd8c2b5f60f1ac6207025     3f0cc503b0a7b48114ee01                     18snpRDYm664qPzmX47aGCQim3Z24RDx5r      a61e080e5d5eb662f1b89
                                                                                                                                        040390bcdf9a46ad98f5ebe6d8d6c50f497819e61c29ce96598dc1c
                  16b153405735b6a7fc270479080fe06b3f 00000000c9dc40311c10b949acb18e1e1b2efd36bc                                         859970c36a247006101586ea26b4bd111f89c24e9b80f5b5a7fc89d
10313       20574 e0b5ef0f8626ba67643862ae494771     2ad44301a5cb6d7d53a8e3                     1AFGmix6Ceqocsd8a8MwoQWHxcbU6kNjy1      63e3727105535c679a3f
                                                                                                                                        046f78563142d985e84fbed9d0e4753c93740581682b22b6e165e5
                  a042214c364df721520e332ba13c90a872 000000001d3ddeca124cb50f776ab8e5ff4b248239a                                        749b81975ad4ca3f68834e00bc6cbb8811612781af803706e40fc0f
10314       20579 d63c1f598d05b241ea757f7b8f3f0f     a22d4fd5068f747b3274a                       12zX5GWDuWNemM2orPeFDZ2acsQ9nCLBpo     5eb83e1ea662ecd4e3305
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 575 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        04927b125ad1f82e0c89c3573120a62dc61709a042a7d3b0198a07
                  3679b494e311f71c4b8f24d87ba07bb2ea 000000002ba42398400d692b3e33c42c4394b69025                                         79f83d9891b100bc2fd0cdc5edd57d5c484124734c784f01f05b2a3
10315       20580 cd7c8e8ee5cb2bf7ad49fa49c55904     ab6e02fd5e87cd57f200ff                     1ECF951Ya2LtanEzn5TDifpSeDf9HXMJqy      72627de84fb4e4b1b4de8
                                                                                                                                        0402a0f68357b284cee09da00177ee79cb3c0511b83ba7c77e1d1c
                  cb4c595e2bf5f4ae7423f04f3d9a1e549ed 00000000d381f68a735cc220399c6a790e2d07ee9b                                        963ac66fd239686b198ed44892dd5d844ab2415076f75a419bedc0
10316       20581 db17dfcb6b4b9edf9e1a44615dab5       5673128bdcf7a3e2f2633c                     1FXhzoLFw7ZKFvmu1JVhKenk55Faan8dN9     3f6b0a914b366f193c9283
                                                                                                                                        048f6c6f0fec45ac98b5860966e6aedaba6302751838fa28bbb4e77
                  a42ff30f2bf6ef018f989a6e84d8b7d7a39f 00000000fcdef3590f0a32d9a634e83afa73135aec5                                      a6d5d94d54a67accd047e05666761cd74ec9fba1d680ad716b59ca
10317       20584 4963cdd19213dc4f4bde2b354e70         fbc4c791c5e6fc744856f                       1Cw9zKUxqsiymth7P12b3X1XxDdBWhHedG   4b23e732e5028c3dccf38
                                                                                                                                        04f20bd9f3540aa6e3edadb9823c36639717a458cb3650ae7b2a33
                  d855d270b3481c79834277d4a1e64eac5b 00000000ed0f6d1fb8e7b6b2f731820fc8a1282804a                                        00199b97864a5ebe3cc9b1710302754aae965b5a75bc03ecda998d
10318       20585 cc9584e31c7522ef042e342833f548     6f85f9507733f70a94e2c                       1992dxSuEeoEaTPXWiGjf9yuoYqFaLhw9H     992c61fc1684e278c94cb4
                                                                                                                                        040bb805cf3b9cb0c03ecd174e24531b1ad8e8a351ab33835503b5
                  f13221c2e44de2e96fde3cb6d3e8ec99fef 000000003a0f4bc00ac606446744d6301eb5139bca                                        4890668ba9e8e4ce2b3a5c130cee497d8ba9661828aa4d074070b7
10319       20586 f2e65997b4b13f301f5c4d8395ddb       fe53de083ce123ddcbd4a9                     14Tr1bY8erwzUgNv2qifFpGVDP6xrdPp3w     79c693b3f7879c525bc6ca
                                                                                                                                        040e130b1457f51cd63553fd146a938d3847ab172663a16c19ff3af
                  8d7c83ef95f601a02876dc53ee13eab206 000000006703e4a5dfa467eea6a44330a105bf2af4                                         da14d304f54426f15a527e6e2b59a0480f810e56106c2eba6d45a7
10320       20587 65c9fe601481c42ab872a1a0b64481     8b44fba9925e622129e7a7                     15bE3iDRPUYopyHWasGS5hbqxjtHQbStfz      52aa3fa7df9e64a79cb35
                                                                                                                                        0447e51a63ff5cb87ce69791bd750c9f288c60f5b66100382c2f3874
                  ab932adc07a3bfe55e726e6812b83b14bc 0000000078a13acaaba7269a7a33bd3864ebdf98cd                                         b43876b696536c5c20282ccda52c669b9b353f0c898e497786fc0d0
10321       20590 dc651fe86f38899da8cae7cbcb8b45     3304db2c8c2754bd7f9452                     18JdY2K9HzrnCQLbsRG8sNsmpugUzWZPRn      ccfd5cfbb3ded57d06e
                                                                                                                                        04e3831eec7e3fd538f4b265e7b288f984c0948f8cc45077ce0c9ea3
                  c340fe969dfacec74f71e6ea3de0b149e0f 00000000ec75a000b3db2dd830d33a23288fdc48d4                                        34f9688cee51d62bddab5f9bf7d57c05bd4b74c6de1bee5cccf880a3
10322       20591 66536d04e26d7165e8bb95e32d61a       5a435c2d7885655a780ca7                     1PyYZXdH1tH535ZcpHpCBVRee7nk99hFKa     6a42c8509715a68837
                                                                                                                                        04f15b1022cb6f9de7260e098af703dbd8e4dbf6c48542fd700a2ec
                  342bba22d404e4c726b95b25ff21ad021a 0000000082bc53e9b47a9f3b01c00e01fb2842f6f12                                        8a482291fb4daba482ffa26b83558c0bac90967a231762e157860e4
10323       20592 12e70e2c84f3b1b0c8acce9c4e02c8     3ddfcb8b62e77c24c33dc                       1BWyRs6NJWoAwYYW2oRYywbwK2EfkgaYFY     98922c2517e464b10cb3
                                                                                                                                        0471d017f1d15e29d216d19d05fd68ce7bfe4adfeba3f98354b2b93
                  b295297e26d4d5654360c66bfd269556a6 00000000a5008132299300945086ca3a949893f8a8                                         d54d5e123cf6651e8a352fead5b62983f13d6d48908e12d0be5cafb
10324       20598 13f46258e6b6a26f924d6a61eec225     73cebfb52f4b7da2f68d83                     1GzJ3sSxWgpjkCYpfY6NhaxAFn4tLXpWDb      7644372e8f58403a8494
                                                                                                                                        04ee48ec9a85acd06ec8c0b60c96ca2185930a82aa798e80982736
                  a421945b5c9c6c6c589ca5049ca0585d2d 00000000978484198fb3a25c9b82ea86f9952d1660                                         7a286eb0e987081d638d5f4d03aee5e51ed569a5130c6e252418a3
10325       20605 eec19d9778a322172f6420c1750a98     abf8f117228f88412e1f4b                     1KKuBxLSrA7KY7zqRCbwaPCFkds4Hk2aaY      35f68f9348b328fb8cb720
                                                                                                                                        0479710aaadf854d014138a93370a960ef9a0fe122961364d89aa9
                  28819dbe37ef5a59a92c717ce4efb18064 00000000e9244b303d9d7b9459d4bc8841979458c7                                         ccf33ab12c91bec3b2a25495442f9b7021397667684e024c95f1cb7
10326       20608 b633cb817ab02123ad552b8a402b12     acf3bbd84e03fe8f96c57d                     1PbWExy8aar25QqGSW5gS1xYimSP4m2QRg      b53d0b2f279b92e268ff4
                                                                                                                                        046be184081738f9dceb6c7cb34528201959a3798ec81562e901a0
                  65708ec3a91e6a8d76ff8386d9b5331507 0000000063526bfc5d9a1537139f8f134992dabe05                                         b579c2874ad17bbe258fad40d0e5f69ef3d4b9b4caf38a394d91174
10327       20613 c355bae7a6ed56a106906b2aad6505     059a193382c2242b80c56b                     1Njk7igypJ7uqqC8a1cmdbFi1XYHL37BFe      c6cc4d2aa20bb8d89532d
                                                                                                                                        0490eb41a5d7a9af33519d25d8fc2cc46ff45f5b848ac104e1f5b9cd
                  cba69df16ad998d180c07b9dce25eb1b0f 000000002d4892c340ff6d9937881f8ba6048b088d                                         f724de799175e0294cc78730227a7e63ad73f370fc65ebd58d5a636
10328       20617 d40f4ff96b85b3a51e8c42c5c13e0e     25add61f09e0d7fc19271b                     1DD7KzCMZKnWwGmuPDdQzPofoFFBDWNkCA      a85b126a98ed6d2edde
                                                                                                                                        042867ce829928090c1c68dd3f0502e8fef189dc8bd7ec9a95d8c22
                  3803517b632821a3243032cf0381ce48d0 00000000aec229053ccc68d4f57c61486f136b13282                                        b801921288dc93239fe702cef1dc7cf46ad01d94f153407b05d8678
10329       20618 ba53085af2d1a9036730af4b654586     ba711f11069cfbbc06a84                       1NM1jzXzTRxMPiZcHAyAkYV3JdZLSTc5A1     8704984ceec8ec2e1dd7
                                                                                                                                        04520c016e2212d76a37536481a782cfce46e04d5b8f05bb061407
                  c844a52ca7f8f29463549c2d0eef0bc1fae 00000000714439e59db6453bbd18f83d221a1ecbd7                                        7404454ef45f68817e4304803152a272888fd893dedde2efde01192
10330       20620 18830c0afc76baaaa4d5a0e58fff2       9409f7c4f06a8b672f21fa                     19ixBs8cLaSaMBqUDiXL7JQvLZzhyJ2Csp     b66c0d74afaeda4116ad5
                                                                                                                                        04479347b2280a7b9f27d2b7d019e9426f0d993766f1557c403a3a
                  a1c4d28fcebc64495b3f31b46293f610c2c 00000000bf302ea39f38cf1205a1d26afb578e4f100                                       70d0b4d5dd754cf664891d90abffa3bb1de85ef0327abbd85a3fb87
10331       20623 9ea9dbcbd386bf531b303364fc1a4       0e39937d74f745ff1c77f                       13rbwpsFarkNp3XmhttKNYiJv3xyWWmCNy    e446dc9d1c2e2d751d875
                                                                                                                                        0403e7606262ca73bf2edd24d2fab8e6718ad71baa52ba2275b0d8
                  0f8d2872d917c3fc8861f9aeff176dfaa545 00000000beebdc96e59f3007902e9c0e1e0ac57f32                                       e31698737a69f4b1cd09602dd12776487d7f68dce38e28f1a01e231
10332       20633 1c13a7f4ace372628057fd219c6d         8631896b8384884dab563c                     1FuzyZUsYP8zDYZiPG3uD2L46xhgZXs3Gh    4ffa08708fdd8686601de
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 576 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       048849bff2e1ff1ce272e21db6bdf0a6a7dd87934828eda902006e4
                  766cfc8645f9d1073402df6038df3b82649 00000000c837f90e2e24d18cd0b77b9eb3cd82e567                                       6476af1b5fce6e755584ef50ec0cae00515d8890011f4733f4afa3d7
10333       20637 f93db6f40194a0c4fb927ddef65be       88bb87c998608f49179c21                     1J1FaqxJB6mdFgmYKuagti7z33GuR4ccbs    1e039a3d9aa25aab6d8
                                                                                                                                       043426236c7bee7f861b65a1e2a203fde65cf6b3500f7bb4c95a87f
                  26530d7f4b17d6ae539cec77808c41c5f54 000000000a233f3691f6493466c3aea1132b770684                                       3d3ab0752443629521b2bb28beb53ba1dc6b50c75b4faf44db337d
10334       20644 f7fa1295ca2f6a68a3f6f8256e625       7bc8741880d9e413b876e2                     1B6Tz54JymPLdGNqtsWH61nDE8muZBPu5f    8535a802e093df650ec19
                                                                                                                                       041b8cb2e3e58251bfe131d62c4f1baa9f6b0319f98b09957e8f136
                  c26a3996eda480c884f7bafa1d9a695526 000000007feea57ec1e9a6ee7d2e2b1c8d59347f11                                        383f578f0f049e4bda929896955b608bf8ffdfbc40a2e568c1cb5248
10335       20646 64e7837806de99616b6a003f99e31c     d5d4c371dbf3441fea3077                     16v47BT2SkKRKgTL7JaKC13QmvhtrfHA6p     b8e0cec5383f0d5392a
                                                                                                                                       040068ee0362ce31b3a9a2748d16bcc1cbdcc87c90b25b3c048e79f
                  de0283673f3125990cb86784379ef111ffd 00000000aa36aa189bedecf9fb5976bbc2d6fb284ed                                      4bcf46e946dde520ed93873b6658707caf746d5da48d209eb9fedee
10336       20648 032acd4b877b7f0d3a89dd6363abb       e3b9f691d09269be36cc0                       1zRMKUP5GvEoyCNPSyhEA8mqXdehk9r1M    b742167fed28857c2f90
                                                                                                                                       0462cf801970c3ce7af0949825aae47e91ac605664c776662e1aabc
                  6a72ec92eff5f46d44cf2983c523cb661d9 000000000a59d5c00dc93a3b1a9181fed77ee5610b                                       eff5ab6398daf2e66053191968b9bd87b55da6dd978fc63c819c6db
10337       20651 5c402ab42f8d615492acce3668ad7       673c8bdb7fd9440e683055                     1FnbkgRpzJtv2nHn9yAHsJ4orLo7chTb9Q    d00a7f901fe643d5cac7
                                                                                                                                       0444a22cbc21b3d6766215954bf9bc48064bf4ac5a5f1479fcceb986
                  a1756fb9539c5e5d4156eceb7391221118 0000000009b5c022fe365b0f7db09992ccca52ac160                                       80acf987dfc57b510d42a5012ff17fec5a1b05a43fad2fe0c7e61068
10338       20655 c8bfcd1ad02c89e48aacd45bea28e2     2968fbd439815f743e1bf                       18LSJwUMWX9SJ76xXQ1AzGoB5szLsDds8r    2cf62d53a12d34e332
                                                                                                                                       04a47e3f92dd68cccec687369079b537d8269803442b73f085a5e14
                  14da1585dfc2a8d12a3e01c2235f08427e 00000000eae2cbd2d42d905b3af10a9a51abb8b0e2                                        7396c7917915b53aba09383e0c733bc711a637949aecbe02a019dd
10339       20657 0612f061588f785c68c14a597ddb54     6f9ba6984f6d42f1a2ca61                     1P2H8vLEkf6u6xmwQ8RskgkPNsGE6j8r64     9948879638a0ba35b8867
                                                                                                                                       048d3984edd1e588336422f93046d73829cf026869088628018116
                  1642e0b6243ad8c14f73ddbd8b1d59c1b2 00000000aa6c40b13cd2627d43c7de83e64a09e921                                        7074b823db9d0438c25681ed486b5c17d3b67eb5ac87f2a3c51b6c
10340       20660 7fa8edc3527767c0eceb4161118603     c937aaa49bad475d7b6789                     121QGeGXDDE6wriSNt7ZcrLgoNpb5aMLdx     752b23a3f2e31d6ad4f030
                                                                                                                                       041b8af7276085a16e0936411a5ace1e4a00958426e1662e9152b3
                  e74b27a5929fb96814a6069785c619ae9b 000000000589ad9de29095e3bee9c62d79c2325b98                                        8e5b05a256ef6a6b399d6c356950537bc20b40a7a4fdb626d35a8f0
10341       20662 86aedcaeacefb73a3ba41fcb388db2     5adec38cdce1847bd6b179                     1CLTiFQeBmwzHbxrsrp5e743jSyJ93KvqT     1685a4b758069dc598fe6
                                                                                                                                       04e69be05b772d37f816c89b008cd34cc1ded5c35f9547a5e72b07f
                  94f65b0390be67caf353bd27ed0cdbe53b 000000006582af9e9d7e80dcf4f6e3cd687dca3025f                                       03e6db217cb8d8ea71ccbf299e33ed34a4a29ab2243e0151b9909d
10342       20666 630117b325c2d734e94973354261ce     9f0c8fa9c3c2df6fa975e                       1JS4qQu4VjqgbueQviEXXgsFyrg7voV2NG    173ccfb73873b7e907360
                                                                                                                                       0447abf196e766201f9c1cf72269b978dc626b02e06729936399294
                  9b771ee1b87f6eb072c262de9f61cdf8bd5 00000000b4e5bdc7f2fc7a85e0e626644a9683bd1cc                                      8da8b7ef643e33544b04e4b1321e4b5ba6adc86d165268e4a4cda2
10343       20677 e6ce08ca9dcb0501969ef6ec69fb6       c6b52f765cb1737348f66                       1FKD66MCX6nov7XsUYyp7kpGjtmZw1mDnB   a49643fb728f0dd03b0a5
                                                                                                                                       046fd32d5d1b8a674f4761e10f727e5ee821dca939998e1801e325
                  b0316df217678b9b36c98a237d69f24fbd 000000000a6eae86e5206d09b824b981c85b1328c3                                        8bc877ebd23ed541ec74e4bfd0e8b3d2e29d9015cded7452bf4778
10344       20685 29efc89dc8eda7ff7a8a7a07e0a783     c8594795422f9a64b5594d                     1FmKRcuXDP7jKZsJfk6rv1qYRRercNuVb      163dcbfefba5afc3258edb
                                                                                                                                       04efb1f054cf66f289fb35f98b851917a70fa9af275c04d4af21126d7
                  46eef5505bcccb280a943c204615143775 00000000dbc8f1503a947d0e815590a3ebb1285f26                                        22f68679a355358157112e41abb821058a3a1557fe22bfadb30636
10345       20687 009bf0681c0e015d322e57a7da6d57     8f8fe6e7749b1274bbe386                     1K6X5dCodVaN74iYoZjcurqzpHx3jKt6TF     ddbc9348b3a705fd337
                                                                                                                                       0471dc1564a749a2f704e98d644ffef8014007d229e79319d30be28
                  b84db0e80e03b1aca7b1b117c13fac8060 00000000de48b863b04287cab2c8b655f5823ff39ab                                       c8217f8a2d55a0b49f404b92460f0a43707acce4c0b3f1b82ba666a
10346       20689 d3d2fb40117f01f28f3c4beb1ffa75     9d2eb908eb266ee5b6951                       18Xancg91SZJYqDwJGzZ49PD73Dc4vKWpx    862cfedaec92095aa0ec
                                                                                                                                       0449bb2a535aa094ccc1791d6a26a5e4131b7401949f60702c4b91
                  e030304f138f748e5da7c42129fc529ccb2 000000003b8e5ab0c0bc81cb2ed3ce0f667dbf380de                                      b42ae768b6df03f5fc43a3f568adfa42386147d49f5ca61f37ab865a
10347       20690 f31262e6fdd245745abec74e84fdd       40b0aecc6e889471aba1f                       1LbYTGDL6prvQniXEnT9m68rsybPSzbzZT   ed8f8e5503c74ad07591
                                                                                                                                       04499ead5406966097aeb0cadf7f386cc9747ff8319541f97687b66
                  d716bba87f63aab9d2738cf10b0c9dc4e6 000000002330bf7caf701c10d391ff0d3dd2b9a777a                                       ad25be57ceebfdc9fc3ce59195a044a28313183582ad5e5a8fae71a
10348       20691 79fc1541520f5b82dc2aa01147db05     cc469a9e1c07a4fbb8934                       1Hz1AnjKT48b3PReU8w4BqY1SDCDHmfoFR    7bab507daff38cad3f95
                                                                                                                                       047b27033276ce4e8a0e580ea29cd5041d2b85eabfa629cd758852
                  3ca5a73a7071e0330ed76f7655f55c1ca2 000000008e2ec49ecf5158b9b51d1d4971b5d72764                                        1885024e0545fba376f4e8976e442ff2db61bef79bca0ed0a8f489c0
10349       20692 85acfb48e80eeb494acf0bec179e07     06dd4b3b9f4f8d1a32a8fd                     18mXua5Dfh9oXE3dJvyxxgmy922UZ5i2nG     78764ccbe04e40c5a367
                                                                                                                                       0432a58426160bd03325dd4a65c2d66037a522e6f6209f3e435def
                  017ee5eb82d8ce610cd194c7c0b4b0996c 0000000076ae56ffbecfeb6df5a3bad9dbbc2fcb4c9c                                      86419b2e7c7d776b9fe41ae051d7161fc3ef46bdb5d03298969bb61
10350       20693 4d2968b7d2d1cead1112b2835db377     f290c21daec20e8434cc                         1AqAA8yd9SPtv73Ctyb8zhHPBxt6wTzRCm   258d2f68a3d09d43c949a
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 577 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       04a272f68e12a52e41a76c864c9667e0602a2bc6f1dc0069b970fc9
                  87b2993476767bf297ffda23107fccc3c7a 000000006bc19f73dfb4ef5d4f372f5973b6f2b6a26                                      f0a1c843ffefa6f01622bfe3f5fbb737c73c3713cc3915c0b2d24eea2
10351       20694 3194392a0dcfe6d885e3a5ddff4a6       eabda17361adf979f114c                       18gnzt1pPXpxzDmc13Nn5JpywhF2R4YQj9   9b2e6fd6826c437c53
                                                                                                                                       0497c890fbde0e583019b317f17925d5f4736173d1b3006cbd3312c
                  94767f8d5aa7efe84820ea465def398f538 000000000510236a3a454cd0cd025690e45c4866bb                                       7b3bfb1f0ac962abb8ccb1cc6ff37fddeaf7c7c4a17b5ae81b3247fd6
10352       20695 1eb604cf359739b70d6a596a8633b       06355c51ca6f0244cf0ce3                     12nTXwpPWqS5PXEE5XRUadSGrgYqH7Hvpe    87fe0245d743d9a937
                                                                                                                                       04fb36ef6369cca8f9d87e2ac67551a34e0a583d22487f8479100a1
                  f19486a72b161ac149f96b6767745f111f3 00000000fc3b121443c53bf88af7c3ed69d196e118c                                      8999f312fef5fe37962736f4b110a7de72aa23cf8f1f06a57f257a20c
10353       20697 116d2228befd4d9fa09aec00249a9       2efefd0497e9fa020d2c6                       1EZKrkVQf2Z4Bnij55bpdstDX9dBAKHGmy   978473af1476a7ae13
                                                                                                                                       045ed3417008a55653deb17b8a985368f2db642f5215f9d9225cad
                  f7653984ccea05236b1b705f1b9df2e623c 0000000079c8a42466140e5e00df56cee839c4eb0e                                       83b4bc32f6c80b1dae5d10ae15360e5661e2fd19f5615f271ef96a2
10354       20700 0c77f8871761070452d04ad34291c       4521351f2b2b6e8e440290                     1Pv8Am1qsChGgdsGxgFrm5KiCWejDgXhSe    2479a67266b064d275d26
                                                                                                                                       0412362dd2df2bbf2b37457a710269f7fec687663d5c86665b99433
                  059b5750e67acd5d0fd2dbb0b8e6c92b7ff 000000009ec504f3a96f62a0742765116716b0cf562                                      646d47691abb4c2ff943b50f957fd9f74b83226f49dffc5bef38ebd7a
10355       20702 3e98faa70fcc2f997824f5ec5f9e7       6e7781f31a985675bf537                       1M3ZDimEoBRwTyVuRL1youG2W2VBhV9zaG   b1cac59016e8dfbc7f
                                                                                                                                       04c9f1599cf633d2b77672ca56dbd6dac52926e4fbd62ec4175e75b
                  7cc36b96d625a3c015a152b0e6fcbcf5017 000000004a33cfefbf7ab18267a741670c363a7ba5b                                      23a256e43c0d7b90426435637715682902827d68525c8275e41d9c
10356       20703 b60df0fc5dedd77b406441db05ddf       269bc55f3d82a801137f4                       1JqVKRwY1ajx5GEWZs8z86USYcmfmsHRCv   7c27f9c67784947e55970
                                                                                                                                       04cacc18e921a6192458a823689e73255397493ea9b2ce497eff3ba
                  29c5a4731d2736e3c478b179943692c829 00000000822e54a48e9fd7374a8f75ed06445d73c5                                        45c711b82326776572e887a23be93f25880f720493532a0f758e1b
10357       20705 ab88f4d111284c09d5d323b1efe0e8     245b8b5b552fced4b67963                     18D3TfK6MMRR3b38ox3ByYz5enqLtoo66Q     b789a32d59b83f17168d3
                                                                                                                                       04b2850ddbe8a942586c600eb24cca568f4b05e54bdaafe00778b1
                  463457b6a9dde4477683ee6e2411eee5f5 00000000ec3f36afba72f2b75ff46189316ff6f3686a                                      b19db81125238f88ec6cb037028c30c91f8a1d6cccd206ec801551a
10358       20707 cbb62b635d139062cff2c73b92dc1e     aab1fbb813f83cdb22a6                         19d4v7uPxx1rQfKJ1mjXpTXHGBJg7rR51T   350349ecb8a46fe46c5d9
                                                                                                                                       04443e681d6576c06199fd037d7be3fb397009489705c1071e866a
                  baefb919f534afed2ac86bb49d91de9466 0000000075e30e828f5085dabee80ae4952cb9eef4                                        0433bdf29910764af6f3d9681bd91348873c697dd3850bbdeb3de2
10359       20709 1142a6f4ba46ccb5a1c03267d0afd2     384c7c49d028bcee1be908                     1C44e6rhPL1teo9TxbTYr9ZjmStEWdEGnc     93c171161fb10de2b4fd4b
                                                                                                                                       04646998096d4b656e412019a19f82cf2807ddd084b614106145df
                  5747f2fec42587c8f67f15786b271890ebe 0000000096796bb01a0b51bb7026fd31b53db786f0                                       1bf54ea1c960ca70b7871a9f42a0d9977b3846f97c301d8754f0257
10360       20711 ae294340cd439cf8d412f26221f9d       d0cd2d8f96b2cb214138be                     18tJdqEJH8CBGPpsTnx4CadLvAaufMi9e9    c91c4f9fafd094687f5cd
                                                                                                                                       04c3edd249c6c73ded6896a4d71c75d59eeed7786d973c21803019
                  a125f0c3b6e3788912d90e9ca3493e6b60 00000000ef48bb9e72229b0a64b6d7204d2a60a121                                        80aca9bee48944b03767c821a35e1a1d890d3c5d2cb6b22ce284dd
10361       20713 ca24b00826954965424c959b1d205a     40a6f8bd159c20e99e1cbb                     14EzVySP2uih9wESYGEj4ohkvApv6GFPv2     ad9cfcb56beaddede20f85
                                                                                                                                       04e1982766aa2340cc6f536e8e87660f2fdfd6308c77aa3933bea66
                  0fb16c5071c2e4c4d5c95e21abc44264ab 00000000a059d4fe9d3b86c4a088e8455ef570bad5                                        c65cf6a03454dde84dadf87327c3536179cb4791a547b7cb556e7a7
10362       20714 bb60cf8215d239b4e9cf3935ceaa61     0ea054e6d2fb1a7582d0f5                     18xwK6Pf9BFbc9RZjdWQFFpS5SbjnvMrx7     01d44975893bd5cc1149
                                                                                                                                       049494625e12ac3ccd35443ce5ba9539ab36bf086fc4a4e4cd6abcb
                  328c9922e7ffdae00862d3fcc9aa75090d8 0000000095c8969060bf20837bae5e912bccf8e42fc                                      01d0c4b4b4658872b836800dc69b0ca39c00c3196cc0c17ea356cb5
10363       20715 0af3b377c43ef99d7cb25f06ff954       392d26ea2f14f91beb619                       19Yx2bfQA7taCesmrutCy51JJpei3wMGSA   4575e9734159f6bad507
                                                                                                                                       046ad8d4d7a7ab35a2065f137e16f2961230345e88cf89303b7fb9b
                  0637d73552b72e15c9559e72bd64474e9 000000000083006625942b0b6ce2e5a5aa90eacf45                                         32cb19cbb112000ca57a1ab116945a87e3fe362795757d4444d646
10364       20719 3bb29327d674aaa2275051aeebadb09   962a5fc03e401fbe874907                     1LeoSCNewJYLe8EgXcqSSXBjt3cS1ncQ8B      2103c7cc1156ca0b4ca9d
                                                                                                                                       04a5ee34da2a18d26a35cc2146399f712ed13d66fa7ad76f4b23512
                  a667d018a9352c5d6ea8ac6880399c16c1 0000000040b908db9cffec827ee6fe9bbb8c1d88711                                       838618f6a66d8a2174e28acaf959806d2176b2998cf2eaa191e63fb
10365       20720 41ba1b98c369f34e082c8ea7d2133b     782320aca40ee8475685f                       1Hh99wPju1SJCVZNcJRi2JBaYp98oKjrgD    8422484b2e4d5e8cdf57
                                                                                                                                       04604a642b2b4b00b5ab0a96f6fde8a772e30231f65f0249090766d
                  f6afde0bec0df8adf8dee5db1f626852471 00000000e8833049cf335c57e7b434f05aadec9cebd                                      b2b06d209b1dd4e5c0747877afde88c45ac7ff55dedb6c45ab5dd5e
10366       20723 97b695447d0a17799e477f212feb2       b8e79c3cfa1d56ad7c451                       14EigHeC35qjvS4Px3vfZx3sbeqVPXDBTW   e579f2a1724ce263cf43
                                                                                                                                       045d0206837965b31e662a73eb3238e4e65527d527c6420881d42
                  d652e4653db1da588ba1b6850fea1010fc 00000000ffb805b552395141aec921db3877bb1220                                        4f9b443e3525fd42d10e54c168938e5901ea6811a12613e91873bd
10367       20725 a72eb2a14e6a9f1f91843890b7af66     651f0f7a265e2754629562                     1Giva2DZYnuD6HWEkr2X5hBwxxVJGFwLGp     a08ee7e080a19be750b3a0c
                                                                                                                                       0495d1ea2dcd61068334e34906eaa8db371fade639258087996f90
                  708c7c05ffdcb0937e600a092754fee720e 00000000aaff514748de80b0aefd052831be4f73241                                      c98cd0016ad8817e88d0f0e0e98c762b92c3bca2f96747af940e0fcf
10368       20733 76099be432f124d01763da1c6ed83       a01c6b2dc9f5ec04bd291                       1KqWEdhntaeRGuy4ajQdz7w5UfLDyzRowg   378baf9b0ae9a57886fd
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 578 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       048357b7da83e356d122f1cad971c6cb3d0b19767ca81bbe2b0fded
                  c1c8c51d5eae3a57f17b0bc943ccb7d14d7 00000000654de98109064f783fbf6b047f9db04f727                                      c8a4783315e7c5ab0e4763bd75fd05b5a079634d96b01a5a763e32
10369       20734 9faa110bb62d48b623f158a7e98de       622c6c785f8554e12a60a                       1Kn4m2tpNcgJuQZnuaN3ZKjoC7okq5EsjV   d07cf790366912b9d5f12
                                                                                                                                       0421a6bb95a8021d41bc158c168394653e6071724fa12675e0127a
                  f438d6f0b073d3d2e368f85c56f85c09f6d 00000000d612214367f990505fd5bbae9237b3232a                                       17f240530c7ec1264da537d09139f4fe44f7c023c27800cb2d53244f
10370       20740 703b047879fad0bb09635ee0de2ab       12aead211f88596da0c539                     1KSPgVXTsT5Gs17ym3BneWFnJT2BYLPeoy    3fa34d6fe28b7d950306
                                                                                                                                       047033b998d67be4e0f85d4b136cc230553fe3edcadd37b28a319e
                  1889616a0702e8fe2e751b38b66f4af5be 000000004b863507a8fbfba8d98bfcbbec0a0fabdcf                                       0fd448079bd6734f68b14b7d6096681d6d2886b08f93dafc88dc30c
10371       20742 d5b6e0f03d1b416276beb534f6eee1     4f4de68be5f348ccbd47f                       1BMyiP85awSg3yu3VdSkdmMoLJbWCbt3sZ    8f2d3e935ec33ed806f3a
                                                                                                                                       045cda217c458e54a381649f1547aed04095640d92126f86b14874
                  8aa29bb1a000e5fa08570debdac6b206c8 00000000615b8a837a275be77d265b2f67d8f9c84c                                        0aedd8d15c700699767bfede19c5fc9bb3667086c744aaae2d00af6
10372       20744 6d6078fa03a9070d74c12b651a8abe     e456bf31b427aa554f4543                     18dDbMRU7sb7JoAoC3Z3BW39UYXuNtze6d     dec1eec2f7034c347e95f
                                                                                                                                       047b1f1f761f704f272ca53c60ae0255163fa304b938993a3fec877f
                  4298d9b252161ea59b434dbf1b3b4df116 000000007b4ca6c6b73b0f99da228d7521c3c95723                                        d94f8c5a7d7d4a928b079acd7e42a4225d8cccba0a42655f47de1b4
10373       20746 62afb128e6f60eeebfb66b06db20c3     762b25bdc5f891d95ae260                     12QGsbQtM2N6q4gtHiqj6wA8xzQBB86Hv9     1e9aaf45b9fb1ee2f52
                                                                                                                                       047db7745281f17cd3bb7482de5ff96b8e2e98baa326e8d80e8ea7
                  409000d03c948a6afddea35c768f61e9bd 000000007f3c7e30fc3baa54ad1456bba9bf23375a8                                       bf00da862b6d96de4f5a19e0e6759ab0f6e89e795bc52df48ff9254
10374       20750 8811c48271080de236c03fd694c9e5     ec810aa0af54a3fa7e1f8                       1CkdJcGEdQZ2UdonKMrQtrekgcRyRvCWF2    9e9e7f7ce74da4be27ffe
                                                                                                                                       049382d5d03955b551da2f90802e70f395faf2d9a71eebfeddc9c35
                  b1d1ecb37fa7564406f7c3d3b7185c34d1 00000000e87ce462c2360eccfdbc81f6b2192286939                                       33ee88f080a4a50d84bdf5f4f9de8c4f3a030f65da93bcac06e89ea4
10375       20753 d2046fef28fdf3f1b6568dfd75f2c6     cb75af905ad9159cf84df                       1A79Y4PaZE8ez2k21LapQsNBR6meAowB1r    a4632b7f54830bfacac
                                                                                                                                       04c7566b268af0cddade3aa40621546bfa6d698a4a88fa0a1635ba8
                  d82f7b7d598602300dc3e2abe3d8b99a54 0000000020c59e552fb46a11b3b29e339a5e26e38e                                        359ea4688538a771351ec44a004358571638cef9ca5acff9c45b74a
10376       20757 c9379e6edde08c275c8bd63449978d     718b84fe34c712a1300a9a                     1Fua8GgEJmehLW2SiADNryRptYQi3gv6Bq     81886a4db71982f40fae
                                                                                                                                       0470fceefb0449682f1b49bb3053c80e338b734e4927f30bd11316d
                  c4325aec787816aa54e884e34836244570 00000000979b10bd56fbb7eff6f2cf62ceb434403b1                                       5283643bafeaaa0b6aa049edd55471abcfd6f4ccc4a8b872c8e80f5
10377       20758 1f9de8037aa761002c204f356a818f     e14ab78bbc34ae5ae064c                       14evVxPZhD1SAK4mzeZcbXEgRxX2BqZMTb    d5e036ac2f7d94c0d299
                                                                                                                                       048eefb3324bc2c81d2e855a028e8bccb4fbfdb13e64a92d333c145
                  d0f28cc9a7fd68a063f1eaca6eda467c4a8 000000001c554cba4fb943429cb364bab5b8c648e8                                       dcb3eda638b234fe53a8e59f3401245d0e18cdd84c8b871d61f6c31
10378       20759 2be2c88e84ce0994dc35f27534147       66431a790a487402ac9f91                     1EiFFJUXgPzDiJRGdV61cYXz4w7dfsQvB9    83d54726efeb99d60b38
                                                                                                                                       04d35ea67168760d3dbe0ae677f7377b43bb4d273b2a55fa49ecbd
                  74888aa97ea997016c2cd299a57ff1d036 0000000005771ffd405a10f8e40520ad10ae487e69                                        2a37e9a482efac431fe8198b7828d6dee0fbc931b13d73a930a1ac0
10379       20762 8d88f25b91deb6514935d2c19284b6     a01c54cadd9d9dc1db9298                     1HmbYbedSpCZkCiL692spU8XSxrBQ6Yaa2     ae8ccb0ecdd55976c7f93
                                                                                                                                       0470cf2b3e3b2d4204f46e758c33a7b4c6a7cbd2d9388d8e1957f14
                  b68abf8ed3d50ef5d9dcb53d060b63e93b 000000000d0271ac4b6a3a98a2e13a8049aaa14f6b                                        4df2f627f1c15734707dd958e2065dff5798638044b6e6972d0c303
10380       20765 88d0dd92c317738581823546485bf9     e5e325a1ae986bebc54824                     1EZd6q3TgaHUyxUAzNLxSQiFUsEiXPtEsf     d9990a9d083caea6f9d5
                                                                                                                                       04a0fc379f626969ed7757c9a139eea6f91372842f5f4726c52faf9b
                  3457a823691abcacd746f2b4b043207885 00000000f2ecd943f8eda015ed7969694428814804                                        3bd46bec96fdcc0c41c038a81aa4973b80d21a3886bb00f304b45b1
10381       20767 583b7ed95d46a167017d2e84251068     b83ea2f3ea1430b2200b2b                     121uWsJpegUWfTLzjsTJXaHkwR7gR7agAt     96c9f08831d3dfca558
                                                                                                                                       04e58fd811e6e46b4c1571c0732b5de872b217578f72ac2bb5ea7fe
                  cbb097af19122ff5b9ac0bf7c99e8a8086b 00000000886713c21b89f74c109c7d8cdcad7e6c36e                                      09c77d369c60b7ae4b5f9a5936b89d91d5dbd78df3b614a21094c9
10382       20771 fe34ebd4b370acad3265a8ca83939       cb6de25254471d3b4213f                       1Moh6k4fRPmxxR4w7YZfZkEEKdUfCFieF7   e6024ab9af2574d5396e5
                                                                                                                                       0476db38d5cb4645b59f59e888afab958006d997c495bcf721f5f05
                  f846a4410290d327bb55fd2ea9e3ece9a5 00000000e53ec6212eec5c8b2f563440d75a92bf08                                        a706ea156be13255bc18dbb22f7006b8f53c284b7c599d93e95102
10383       20772 a07253805865f4bb66c1c21e023281     38d42e091493125ff3d885                     1QLNXBHpZKjXNjtv4BnXQMkTmwezVckPkB     a61eedf5f0d1f12a40399
                                                                                                                                       0443c325f2e30b7a5545941a22bda9defc60b09270b8fb2b61f76e2
                  0de7ecc6ccf5c5ab59424818c92e4f98ced 00000000e5eaa12649bfa7e350e67fa671c3b52cd2                                       cc2906c0341adf7b1634b94963d8515c5c76dd1fc0a2567d6c8ada1
10384       20773 56b175431b436b8cc85d1b5404cdd       a029d4341ca849b236f6e7                     192rLhFJTxsMuRUrL7Xjw2n7D2rbokDt17    3ae9861b90060cff8fe3
                                                                                                                                       0422d403db5760e5709f0e319ab2000481f9359728928f714ff2cb4
                  e5d397230a9192541eb945be16d1a12a8 00000000a7319914da95f0f3832c2782a6d4ba2f5d                                         b7083959f3fdedd5d80f2d01d59641d295a7f7f94b31f6e8255c65a
10385       20777 8e1b9c300d171808b13c67fd2009b61   25f9c115b4eb929a6f5126                     1GLMLinAeJxDzZyrGBKhfWcbY2KsohDRYh      a22e05aed168798dd438
                                                                                                                                       041d455e8e2fd95b3059d1681d6b2e2a84e1de77ceca5c3d212113
                  4011905d91372a4ded249b40b436959d6 00000000f05e6abdfde151e01724e67bafa4d5317fa                                        5673f0a351db842cfdaee52ccf1c68cda0f25ec4d5bb4195670ebd8e
10386       20778 68d42deb2b52bd33b89e1fd3de380a9   5c274f792a14e062933b4                       1JJRpT6iDNdhFo8dcvTmE1c89G4kJ757SL     bb59d9250006cbba0340
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 579 of
                                                               913
        A                          B                                      C                                             D                                          E
                                                                                                                                      04977effe486148f774039b04a9660d8ad4aac3f83e7dd58b0d8f22
                  dfe395b625bdb3f27bccbfa1961daee3afb 0000000024c014118b4fb1772b63d6b9d2b7efd895                                      dd6563289e02f7d7df4c2d2847ad43106dd53625a6f44e52d0188b
10387       20782 6b776c3d5a881c25cdcd9ab2bf941       dc0a2cb1c8cdddbb9afa81                     1JzVQ7KDpUDPZP8aiF9edxLrN3CKKErY6P   66d518afd36e85bad25af
                                                                                                                                      04607a8dae8c230881365d66e67dd5d0dcca4308928f3a9c495d91
                  132bb2d745ffb09bfed43287b292d372f1f 00000000eb66b417b53b7cc7580300c08b0c2d68b3                                      dbc47de8a099256b5ee04023a894b10d065f9c61fad9f1c9a7af443
10388       20783 7c8cc792043a6b987960aab074bb8       e3cc19dbcd983b2daf1488                     1247XSc4zKBvoMCd966mKbfupa52QhTpSr   ec34dd8be2316a86d2cfc
                                                                                                                                      0437f150877e0cc3512ab8cbff94d87424008b1c5a7de1a0ff698905
                  f72da5982c3d755cea1084b1d874062bbc 00000000b749569f2e4ec57f41b7e0fedd2b8f201c4                                      2060b39da3d8a17e6349778069d447cf949eae029185b4ba7e1bbe
10389       20786 3e6c3cdc75f315a946237f41bcb166     07e1316e289a0f5a4a57b                       1eYd2SWNfR95ncULT7YBMdBmuanW7SUjj    7d924fdd54030ca0d577
                                                                                                                                      04e1ab549489f9864222b5c9fb10a0ee23a8499458be7668ef7773
                  9d3488d3fec1c836639fd0a2f26602066be 00000000b5fac995aa5cd65baedcb382893f160802                                      676daba9fd312dc2611745ef35315d5fecd7d29589ac517cbdc823b
10390       20793 87fc25dbc711d695fc418cf694bb9       684080bf25245be265f7ef                     1MujDQvf2izQvnqLefLctPMXMEcgNgkaGy   1af9385e453edb175039d
                                                                                                                                      049cd9194dae354e0ea415b64ca33896dd23df014733b346ddcd30
                  3ad1458c046277ae06b67056fd2fbd97f4f 000000009cb5246008d7b18b09a1584955dc65e8d6                                      ef7784c612be9ac0e2accff3ceef8cb228940790c121eeb1c44c78d5
10391       20796 6b9ca30e6015c77a62d42c490df83       3ca446e459d5ca5beb6d4b                     1NypnXLPQSvcR3WWEB8Y4LeoTK4tL8dFUC   acb6d8a47084031d5b34
                                                                                                                                      04110696ab9afe8029bd9493ff88db1e28579bccc0473603c6537f5
                  a037f6723c51d7f83a8a7008955489274f 0000000072d13198a5bcf80ed678e6b77bc9ac743f                                       acff5e1b583c5aeb721f5ee5069d56bf875b9678a3d6e0cabd51d68
10392       20797 9024d1992477adbb6b96806165410c     5731608626577364ba14be                     1FdSWxUUWaAMM51Xf43SXT7coi2oYSKH3y    22b765025093811f20eb
                                                                                                                                      04cf1ca5370d7919e90dac639a2a097f8bb6e73bec70aba4e65b48b
                  7627d980aade320ba28f9273b3f81cbd7a 00000000ca73be499578cfa84a05bca73735aaaaa9                                       60dfb5db70ca209a0411b3fc00aa6799df234fb2d8077b517284cc3
10393       20801 602c7b6ccb400faae961dcee0a929b     8d2ff4197bd1fbbc06e6c7                     1Lg8rpxbp3yxUDLXnS7TPbpedi6gzcmcDz    a43d6cf7069f29782bdc
                                                                                                                                      0429165866c0c9a0ddea527c7f1b8891f0299437ef0dd46977da4d5
                  fa4a697352054d199a2eb9c6af0f8fe36d0 00000000661b3782aa6df69f06bee1d0e5edee63f7                                      3a0b8635b9c4b8a0a111570966b1c0a528a6670f1ebff2d2013ef0d
10394       20806 cf38ed9dcc6a6a0740e2ecc6ab257       3690171027d678a279d811                     1GUi9NkGHy1FvyJDeZ2ZGaTtMXTAb8DFgV   c1318c0cd57adb39d3d2
                                                                                                                                      04909e11d12cde2f9ab1b75ad6edb547eb6e24b2a4d17107d31cf5
                  a18b47cb3c84062ddc8d3589c71188fc5b 000000003ad19f9899741fda7fbe8a35c13490daeb                                       d749c74049bdf52428d7e8a8be9a916fd872de3228a2f7c121e3b1a
10395       20808 da4e641ec8622c897ec0d555606c66     b909d3b057d9da29059be1                     1P9d5yc6BcLUVi4EGmccvgGj1Yo5U2MwBa    74384c6021b3021671152
                                                                                                                                      0408b815b497af46cdb6d669f3ff06124c92550e5ff03ac4955eecfa
                  269d571e554d0c9aada1c10c42b9a1bbac 0000000085b2448e57fb37c98958d05e0920b84975                                       05825c3819757dbc25a155138ec4ca52c5fc5ebeedc7e59b1341673
10396       20814 c264c96cf15c4d2760ed39eb97667c     1c99c07157f91e32aaf3f7                     1NJiPawGpAM9B9D6CrEZT3RjjNcEfArGUY    d46bbec7a7c1f1f520c
                                                                                                                                      045fb10a3b8ad83279843e25392570bd3f95e10542deebbbbce662
                  ad6175ff75535e128c5c2f540c8c783dec8 000000006ad0143e00bae9605d03ff9e4787d2c618                                      8ddb861749d04bad8b32baddd974fc699176416da7b3fdc270ea76
10397       20817 083458a12405e3b64fce5a57277c4       2809a6df362fe6478040ed                     1LKzjsEoqk9MHXt2tQMgVPJ1UnohSKaLEk   8e9cb8b34bfdb84e446811
                                                                                                                                      04d5cbfd5df013746a6834296f02e274a4bca86e6e723a410e6ca60
                  8b05f2d1785345db0a10f1805fc0393181f 00000000c65798941de23340c13a29aae2ebbba9d3                                      a157aef824ee0d9247974b01930eaa58bc292c60cead0d10b674bc
10398       20819 9dccc31e89418ad96d3a3f95756d4       6edac9bd5815ea3b4f3cc3                     1Fb1Zgd28wiPziZjFKoRG7gR4VoTixz5jh   5064d21cd5986cadaf196
                                                                                                                                      04eeb49b8006285273f849c269444d5c3b988963afa8ff9e5d8a2d1
                  9c73ae24c863ac4afd0947a3ce9ad832cd 0000000000a99651a72ff286ccaf1c3066838295a53                                      8d135a80d07ac46ecd36cd7a7731e0d7797e61ac7892cc671d6672
10399       20820 7158bb1161620f0895e85cb6602610     2ada34475096aa9a17669                       1AYJJokEcfrpTijrHT5xVUSN6GY72Phyfo   1dd84c4f3f3c57269ad30
                                                                                                                                      04c9b25b42c3f221a065d17927bb013cc5d2cec87f605e19c9bd476
                  0011bb34884e07a672504e08b3b9ab63df 00000000e9cfb4fec625772a2bc03309833176e559                                       e73fb84b03dc3bda3733bb03d661efb160f5d57e8e7d94441fd19a6
10400       20821 fa04621ccc9402b4344e7cb0ddafd4     d7913b47d88f64210f67d8                     1fQJRQBAqZPkNJAL32K5NceGPXZuztjoC     2bb97d5b02bc3a11e6fc
                                                                                                                                      047c6ce8a858c89f0e474775b0069a7760cfbfa4bbe4817b851498a
                  075914b9a9ab79ddd134e5d1fba21cf281 000000005c81338b8d24eb20f8cb98811e99500d04                                       c713806b04584bdcdf5dd20f2dc793f57217655caf74e1f495a0ab86
10401       20824 d5c70f5bc4ab82c781ee03ee81124a     4533c5fba28a5438ea0436                     18Wtg6c23BCp7jkJyv8XXDAskCzqpwjXY8    5363c3dd6dadd2c06d0
                                                                                                                                      0477cd4dcb71a97fdb2cd314d208d79c0d25bbb847ef8a5d3be3177
                  204487c079d070a43b841df21e6d04bb83 0000000034d0ccefe52fab5bf5a1b5aa28b7d4c64f1                                      fd6d8296f50225e63c4b72a52ddb2d8e895ea96950a6024c8a5f340
10402       20826 a9e928fdd65801e9eb3a0028d476e1     51fd68c485cabfa5c14c0                       13KvJJwzdnrsXtnRQoHeXMSTZYm3njq3aX   deb9deb85f0d364c4b7d
                                                                                                                                      04edf366af00b4695ccbf7df5100c519bcca9f4c37e3f93e2a80aaa1
                  d6f1cdac158b38022be517a7aee381ad91 00000000b98c90b132f0ce356a417f7fe771412a87b                                      e02bae926228a7c4280cd89ddb51f6d004239227a2399f3c5a0187c
10403       20828 0774e48c37e9a666cbd86d44c1d992     56d742a6600b3715c984e                       1Pf6HsqTZuK7KHWf6PPxi8mwG1UomUdCjW   f62628a902ccffae404
                                                                                                                                      0444798bed0c4637b0c0bbee6c012afb86b7e2d45f93fb146fef62b
                  9befd70cb4f5b179b1cac02bff625c4e5e7 000000005cc10363bad471f0d48b102d18968b8e61                                      5f69ff5996ad3a3b7429a3b4eeac7c39d293e3692152a2eb02fc5f6
10404       20832 e05a8753e7a3f8f9a57ba3abd75a1       4cdd03dd8d20937a09e514                     1A2GGWRKu3rDv1q3jgTJKXFTunqfVJAgV    6a9790997252f64f1641
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 580 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04805a9091384ab3cb949d8f759d6e3c1313f7a27f6182113f3fd30
                  75ff4d9278f6e42ba4504adac9564f6e0ed 00000000e2284442693c4c474ae92c0ed98901c9ce                                       0d0b2e6bf21b24d8fa64bc94149f48568c92e7b702e99387b209ff1
10405       20833 56d03acb1458ffef93a1975407ab1       28f28c47eb7a6e945d9c49                     1EK7botnjFNNRixmifM2cHTN6Ys1sCk1EH    9fc77e94bf650251519e
                                                                                                                                       04150ec7dbc65454ea7eaee8304c669936ed81d27c61f3c12ec7f81
                  934683b8a193dcd70940562232459e81f6 00000000166b3e186e49e7778455af22e79db4606f                                        6d34addf0a23bbcbe49db7295338697734b15ce92c3fec2aa587fe6
10406       20837 89cf80e44cda42263cf5c43d8f182e     dfcd57f7e8680af00443b9                     1HMhK3taXdSLJYgHD1k89mqgPD4zmuFfSV     9dd7decb3e54ecbbb3d0
                                                                                                                                       04819163d14e1f2f1cac2261f14a8c8b23bcfa133b3dc4726ac7daf5
                  316f9c3ef049f005380b2828f421d463cb3 000000006486e90139dcabc9fdbceb853ca0ab050d                                       7c66a28ee2d53becfc6cfcd0d848c941f7561b6755cdb06d391f6d10
10407       20841 71858051fc49f5f7dc46d7b72aed5       eb19c480a10eb7616f5d79                     1LCipqPKrcK3w6BxWUyfMW1McYCty7bZQ1    56d887265400955363
                                                                                                                                       04782f6d8f5d175978608dd270508e13eb1bcc7ae1dc15837b0a89
                  0619f57ddf333adb4057f681b01d0715f79 0000000021c4de5376f10a0f08649e18d395c7bf68b                                      3daba9f3d14d67f98684a437cdde047e5763d7814452c46d9e0d15
10408       20844 12291c2f788dc6146bed0dee63b08       2452c2c7e817641cb4b32                       16C8bPvWU8eJagcuc5gi8d7HYCGUcuTvqr   e6ce935773e95e058249cb
                                                                                                                                       0462246a67934371baeccee4567b5df99aed25a7fd151e47b0a9b0
                  67e71043044a382c947f6e3bedcb6d5801 00000000b857336b5facbf2caae32511b3ca46aecf7                                       68f4adad1fac04538a7b34e4a8ad8090d3951fa2ed197250eb286e
10409       20847 9cb29c7b6954de3a0bef0824954941     abd0b396927c5fffcbac9                       17xm2mioL9QoyLoVJ5RmUcjc5RJjrxxU3     659ec18e519cadb8910448
                                                                                                                                       04b8335bca1c4a10f8cb0ad6c40f6f088999f8fc237d2813646ece2e
                  c04baded6e0b89e0e06497653efd538403 00000000672cccec0cba10e92410a4c1dce9ff7087f                                       825d9ec0c00d3dddaf0871afd51633c680ae7fbae63457237f15929
10410       20849 5fa6ef85cf41433766979db69d1aa6     d4deb9ab48a6dd6f47040                       1AsDhDxbtFrgsUgwJGeVDs4qh44aazAExz    91d40326c6f6105a3fe
                                                                                                                                       04eaeba5a53242901ef4cd04fe4e3cd6ed829ef45b42729a92f19cf
                  a8a9a3261f74d76448f1c497075f5e7ee3 000000005b37549d2eb12f02f63856c91de0ccdedd                                        a462f2444c3bef66b35f502f64391118f98599ac5efc7d52c0c2842f
10411       20853 732a946fc4899c233553aa03bdf93b     1b55c14102eb3fc4d378d6                     1L3t4nLRAUa8dwsgewZ8ErwoUywXzkR58k     ef6d3d20fed3016230b
                                                                                                                                       04b9a97aae6ffdd3f6f5845fac61734902fc22239c5d478f963515c0f
                  66abae6e6babbe5f66d9ef8a3908dc3ebe 0000000034bf4a815355ae61dc1eaf6dea9baddbf8                                        f888792f74b9ba80de7a6cd8ca06da0e72710ceb69a485354dc45ee
10412       20854 ab45951b97bee0d06b203dd1ebf790     052c4fa94019ca30d26a11                     15UYTXJX8CiY3jtw7sieen13qyQM7WXWpg     aa31df1e340e3e65c8
                                                                                                                                       0421d72f844e39b6915b2cbe7499a1f446b23b067d64cab35feb9bf
                  acd9beff3c50bce23e9c154383d91f814f5 00000000cddbbddedf87f6aeb001026f96ed990eed                                       c4d1266acbdfc1bbb9f7bfd618029ca2f3c751fedc29449c561a0728
10413       20857 9c55d1b4adf94483af33ebbf080ff       eb487c0c1313ad68c84bd9                     115Kc2Zoaz3Bzzctfx5gRi3qHs3tF3z9Kz    b205bb56791af725670
                                                                                                                                       0464b4d1917b59eb0908e1d690cc27724b0b910f4c85a4b92d3d5b
                  fda7786c26273d39d0e4d3a6c8ed116222 00000000ef73bfb14b369b778a5ce8ebd4bb52d9d2                                        2b7b09e17765289ce8ed2c1f59427d0f60297b094b5b70fc854d5cb
10414       20860 daf2cfb2048af64512172ca1df2a21     77fa574abe1afadaa8e2e8                     18nCwBB72eYNimdRA56fB5fQMVSwqALGCZ     f73300d5c42387e8900d9
                                                                                                                                       041d1be4db4072719f5642572a2ba1493efb685824d90cfe60a65d
                  e6065b5afea21e31b8dab37f9d6159360b 00000000bcd36de5d6124caabbfe5c47abe4be0222                                        5fd25deeb45469475fd836cff65c7e6c79594f91f19d9a916a3d07d4
10415       20861 c5c66db65e281460621827e3e6752e     13ea268d44facaedc4f4ca                     1Ni3Hok3i9XPZJNDgHbkaYihyHLhBr5erd     f0f534f8dbdd88da32c3
                                                                                                                                       04bf8e0e93336e5d5b4584852d3c52aa55423f4503c0a537f17a918
                  d47d3af5203ec791fef56679376ae114e9 0000000046ef736408d71265047b4784a17e48fac8                                        427c815be1d51306fab9da907da579c2b646f510d24425c945963c0
10416       20865 5eec2b4776183a35b9d645437fb77c     7fda8ba030158f5ffacd72                     19niR6kM8xkR3Ctf9a4uDu36miBwi6gpFg     9f6d79c66c4f5266247d
                                                                                                                                       04b8858eca9f5b132a5770a7fd71a0f66f15f44432a51673511a115
                  21556c9eed564f4db29e3089375393925e 00000000de62f9ab36a76af410678e89d0386f6d85                                        0f8024b0fef4422d86210f9059a607e113b6eb3b7775c7568b36533
10417       20867 740b9ce4ab917350faa6fe898b9304     b888ff16f8080dcb437dc2                     1KokkhuwqH3ijBF7DHJZGn1UHmLv1c5A2C     07bae4e80ca2e6bbd041
                                                                                                                                       040cb605bc233e53917286f131d934346552dd89843d35f0ed4594
                  22eed248482f8f535ba45ee1eea990f663 000000007c8f0c9bcd7d72ee6502db346315c8ff463                                       55a87096523c16f842e984c4b32a485bd68a60a2e8545455a01283
10418       20869 7d272a6f1555cfb359e667e9b00e57     f26dd58ddf59e509e7ae9                       1Cuo8Z4J2CnJRVcGPvRXX7zibZrDavCdGk    f3c7b2639ec0a40b2bf719
                                                                                                                                       04cdb5bbbabb6b7ad0e7135a10f078e19d572ae08a18df0f64eec8f
                  7dbfb9a1bc3698e7b9baa77f319cac327a 000000008118a9c9705270e85002c185346f0d9540                                        5cb794a39799475827c6be0ca5a940052be79631685dfaffac6b9cb
10419       20872 622d5425750f0a8a31e03a29e1e478     1ba108ae006b3ff8868663                     1BXBEMf4K44j2i4o1mS8oJmHiKvHg8bu6Y     e1bcb63e2db26b4090af
                                                                                                                                       04c6f6c3809ebb2d30eb23ba5501a14f2ea285ba4925d5305c7118
                  e88769bcc81cd71da6ff69cfe3a3f0d7967 00000000e4e45c9f09e5319726f3d000392a0fd808                                       5b57eb8ca0119a3a6d82d534243bdb5a6a2fcb4498386548e6bc6f
10420       20877 188622e332dd9226d120b0e0de24c       988ce0715d38993f39e2bf                     17Fw7r3AYLjiWwP5wVdCT2gLfgKZpAKWwy    d0f7e7d8395f61874001a3
                                                                                                                                       040f21be35a414b30988b29dc5b7c10a03871868b9b0c287c3abe5
                  6ba2b19149e294a22b901e305ca1f006ec 00000000828f801d5328da3e1d3883bc4b3f4fb96c1                                       0146c5894cdd7909c5102d45471983243453bc05470987cc86ce2b
10421       20880 29ff24599f562d253105bd70f04d43     5e77f2843408c91050b55                       16u6NfM8YPUdvVpRpdA9eSizpVRnPzdoaW    1edd2c54d9842eab69e543
                                                                                                                                       04bfd73d76250a85d3e51c331dc61cb187e3d577a3ad0537c00271
                  1f22b2ceced5e1fea43e8ce1186db3d132 000000003ff730c8eb77341447cdbdcc6f41c197453                                       e92756120c333cfc7f07b3b7005d3ed78af9aa4654b068a163c5e15
10422       20885 85cbaad2e319c76aa84875377d61cd     9b54e928c45aee8c35c5a                       19zbyGQtbrQZQu9iW1F6YTwycqRDMqnhrs    134c1df4a528f36eb2c54
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 581 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       049470fa9ebfab9f405bf05ce4e57b7e27d734610828f48a4941255
                  56f2d465a1f636b75f053bee892593bb96 00000000a4703f7efb220e0f5d5cc4e3e6e750b3099                                       5c6818bc96dc7f35980c3df612c09e0180bb466b751a696ed40c03f
10423       20887 6414eaf8d1b7cff314b0b95ee1423f     afd4f11036c146e918a00                       1Ldf4NjK7Av6cZiMLqmXyvLGxFUh7tDgqu    bd5254334bce1b7e39c9
                                                                                                                                       04cd5c3f37becdd0ee251322b698cee614608e86b8fb0ef8289716a
                  da6c406685f70e679e94ddf80e6e6f13c67 00000000419c27246503efe744d38217faa33e884a                                       979ef37e7d9c6240e14fec84d0d4292bc205c8e19482e0f784829a8
10424       20889 94d4537b1c105d6c5b8db1cfdaa8a       beedc682e02e099da3148e                     1A98XP2fbNaSr3uUSoMb3sU52eRaJreWhy    57066a3612c7071e8a9b
                                                                                                                                       04088e59f376577ba4b4252fc6fcadaa9ecf913e3487b6cc59c10b28
                  e2e3147a4d974de19ff7375fbe78c30cd33 0000000024928e0735fe85e8fc8d3d7f5ed6a35ea5                                       b32e46f11e5f427b83aadaf35698e683c5bdd93e096b39a3b1cb9d1
10425       20892 826123b647c0373a40e2b3bd3e233       3dd3bc19eef8d0511c5fe2                     15RNxySTHRuhqsRSD47xiSNVrtg98Wpyq2    fd6c596506635a20f7d
                                                                                                                                       04c4f7fbac4706b4fced4f2d2092507538ebacb0815a233b52275c0f
                  6e31395670f1699aea5bf1bb934030b617 00000000e6eb8ec7d5ca097bb31454a386dc299dd2                                        59e55ec8d92cb5bb3e60936d1e3ad7d0352fbde3c2ebcd07a76e35
10426       20893 f0eba12461629c97471adf58398916     a7283abcc61a7e3f2f7961                     1MZBjbxJLvnXyaY4CHgERJV1SygcrsymjH     da6a5134ec4ec4375477
                                                                                                                                       0496cae18c8336711a14f0b2521c66633871440198e7cd92fbdec27
                  11963d4fff33882566c7fb2c9832827e3ea 000000004b852c1b3e28ba073f4f9afa6561be6851                                       38ad54ca6c42c3dcce9712964ca582c2dd08e2a8b4e7a41c1dd0e0e
10427       20897 bb5c1122743a58e319ecf10b19b69       114e6800531114c05b0101                     19A9Cae6rGPkfBiTvfLcfY1j76kp9AAgir    b4e8c13c72123596d267
                                                                                                                                       04512af04c6f760fc31083fc9400c4fced1ce8b3e3996a5fc71b4e21
                  173124fa56fa8b0990b9291efe6a416a9fc 00000000914a79da6bf2001055e1c1c1f8cfa969783                                      2ead9c84adb4b1484a67138efe5a156004c67d3284b52e9bd81597
10428       20902 6530d65589b93d36403edc6be6810       ba0b03b04828e5caafedb                       1CiurTZsGkzwLUqSDRhXbaVkaqqy7oNGtg   0ab3611a5c65f5ac8db2
                                                                                                                                       04d8c2de1f0a4befa8475f0379e81722f485d20a284f631b0627b6f
                  927177b88c0b74b4327124b69e9e1b167 000000008bf8837890a88283a403eca13da2e91243                                         63c4859cd1d9318da585b20978f17df1f35ebef251edc4bf1849963
10429       20908 b1c4315b02eac8209fbf13a105d2ac1   c3b38cffd9292445881609                     18UQB9XWFKSNfJbAgVxAtnxaru6CrndvRi      414390f3234eaf97449e
                                                                                                                                       04fe302e12ec11ad9b8322dea5d1f468f1fbc61358d7116095d8688
                  045717468963695aac41383bcebf4270cf 0000000081df5785fc5afd8d2154d4bef8a31beaaed                                       80f104ec481a0b1e3544ad57696b86a24ed0cf976c2da12096ac1ce
10430       20912 d2dd1eeef41e738887eda29bbfb488     7cbe4a4d764f15bd84b1e                       1EqDNyHBn6YorfMZNbMeknD6fgitu2uU7P    143ffacc43c178effeb3
                                                                                                                                       041472a2f854e8a04d1b704a5d55f78c45615216bfcba58f43c09cef
                  e33baea938962497abc67ed121db80cbc4 00000000b5bbd7e2b4ca9f9f61f945ba0c805b39f32                                       ea03a0b4a6191e7ffc4efdd27f749058fd5bde1ad782c85ac21e961
10431       20913 c49a1c2c7b0a4bfc9991523b0241f2     393e9849c1450a5b33a09                       17YvmaWS3eNGVMw4BbEfba32jg3YwZit32    e76e1a8be92d5e62bd6
                                                                                                                                       04c98b16b437c3f4e15aec1bc462d8c7b0c7f36651fc815d29bcd415
                  d176f520c04e4183b52a2abc498fc5f8845 00000000edd57e3bc2cffa36a182e905a718756225                                       2bc54d3523395217d8bbf92b60d7fbb63e31dabdc7761a70a7be2a
10432       20915 4a086e1c146eaaa6ababdf4eacec3       486a19d0d2f7a8d36ef3ad                     19w97SMiXoBF2KNt4cBLurGfGEoJkiQUJN    b1542221f3e2134f6b44
                                                                                                                                       04a8c546f53544a5285a7afd2e954e3ffa6cf2a9606916a2ed01d5b
                  3f12f67f2537110c01fd79b3ae65a58c413 00000000428c33dffa50172c04a2745916e8320758                                       4e7a825150fc79cbe02ce34553aecd39a693e83594a277360156ae
10433       20918 b295d313f91799506f60f2aed9d72       48a458a68b98bdd3a6d197                     1MJZ4nuoijHfiap5tX5SszdofY4npTa8zb    2495a488ed8c6621413d9
                                                                                                                                       04627e0986f679c57e216a6ed3694edb9e43cc0016d65d7f339fecc
                  137cb67478dc4937823fe8f02cdc5d79372 0000000006d97f24ff118d31411cbce402d0ac33227                                      f9fcf5bb2bf85b2308414238ec9740339ac19716fa4bedce7aa48868
10434       20924 59328134c6936034f9415f4f94164       e64a16f76ede881ec250e                       1BarcNNX4NYWNVkmdsHzhAApj7LPHJFpUe   9b8fb6b461a09112a71
                                                                                                                                       04d1fb75fb124b429f7959834112ee3ab9680e1ba925f460f5cdd32
                  433aae7491e3016a9aaffed4792620551d 000000000916dcf9d664547d425c5e4df0b35b5bab                                        b9f7ae7ee82406f8ac0d9b307a51f3788736739b53afdff44c26a85e
10435       20926 474709ec029a8d0b190ed55565a0d6     d037a23e801f7d803f6f48                     1FW81R6Gkq8oRcNSDTneejTnC24xfoo7Qm     bd0283dc8815d942ea1
                                                                                                                                       04d8855bb9756331a8023c15ba09f5e4c232b16ca323dd23bebb80
                  9d1bb68eb33e4a344c144306c1d9366ba4 00000000de3556f91d28ea64ca850ea0b21e122909                                        87f178e554a7a17a7bb3b0799c0f8fb3903d2045281813ac5d67727
10436       20928 5e4cc1f94c654d56ba5fac2e3a0f52     1ad4bcdc4934ed06da2f1d                     1KnAbH4r3E7byHerbB3hVQXt7w36VZZvfc     4ce65e52dffe2fbcd320a
                                                                                                                                       048ee54a623e68dac6301245306d7bf1361cc61a3ae765f80aa3a9
                  f39d015c868073467e095dd107c6aa0e1f 0000000006354087739afa651f6f0f992ee14f88d43                                       dc07ebaa8798d7682af3611c646ff39d4eb488371b4869713346228
10437       20930 e2cd53d9986ecf47da4eec152116a5     96aa41c060feec7fe65bd                       1EMcUC7FziBJgvsJ7pvgzq4bst9qanuf11    4157b9208213225bc81c6
                                                                                                                                       04af6c28e387275ffa9b36e05fb88893a8852b46131460f71cff9b24
                  1532dea8e46954d7006872df11e27177ca 00000000fe4aa1eae0d5bd6ba8f65c5010ec966c70                                        1604a3e72fa3c09eb9c7ba494398d051f4193534abe72acb59cbf01
10438       20932 a038e7ffaa52fb6a6b0ce483a05c4f     bbd2b686ee6fb9c1b6d695                     1CwAo5A5syiSQd7LsouodhszpxuCf7TNDd     3cdf0fb43b696f24a9f
                                                                                                                                       04c66cb36d2b9b9d3c65b7eadd0ba5126fff5f7ac73c61c2126b4232
                  d1e10d61f16218b9aba0344632e811b737 000000004059cd7ee86e6676b9953e96703a21be2c                                        979cd2eb7b1d11fdb2d6385bb10ea762fc2b41b02330e0d5a7421d
10439       20939 2ab5cd39268ea0c9bb969b64a7e9c8     fc34645697ab1f8079a637                     1DKcw6VWdezNhBFbGfdfMBTUWLiK39GkKF     292bb0bf2c2ff5175270
                                                                                                                                       04ae1a5b6cb29f6cc681dd155d09bda19c89992ef19d761b9780ef5
                  b46528958ace6cfb7ca9fb8086f2c2434e0 00000000c3e6709c83ecbe40e62c0158b991399aa5                                       684d614068183163f37b138cc43e599835b757f30b125130f6da130
10440       20940 4c8c6aa60797de97aa95aa0e4f3fc       910680463cfe3ee98da670                     1Dnm4pF5nG9pm2rjw9HaBCV8DhybktMLFb    f9db05daf6ae7b6bd129
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 582 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04f37db2f650f2668749094e64c20bae7b8cf453a58b82af5c10821c
                  84eed316a9da0af5575371870d27a5e25a 000000007db8510fc06a07436c360d3a527901e9c6                                        ad0185d9792d6ff96ebb778c06a2500bd147439a8fee665cebaa7f5
10441       20942 51976b7eeb6762c0fde0ff9104fab4     7ede54af78cae65deeb2b0                     1LXkiF5sLoo8MtUVj7BLmwqHY5H4NxY42Z     b32c3611887358cc5b2
                                                                                                                                       046475dcfcc27d4910dd3b602fd1438524fffb3afa85fc0464be43c6
                  6f934343bf8b9943a094117d63da09c909 000000005e2e42685d9bb7b71d1579c808b4cc82ba                                        b35a61bac75e97e79df639140b07b8514e93f9926e05d30bf30db4
10442       20945 721ba8d8fa8af2eb80b18117202aa9     252d687813179ea5a74ca9                     1GyghYHQM4vFXNaiCHa8UUcm2jWeDYkw2u     63d9e2ad09efbd98efb2
                                                                                                                                       043ff493a666148df16f12360ea8502e158ec10788440ce77963838
                  6eac93457c0d88cba03bd5b6e88279aa12 00000000890219bf7f3b585809e3cc54d5e056968c                                        31bb7ad2d78b0c7138dd10a1f29192c379fda751d6d7e37ee90e7c
10443       20947 01a83fa620cac37402eaa30f9ee161     2302c6fdd6eba2589bb3e5                     1QEp9ipV6qc7FyZwJtGfdtMxrZRATEeFTN     51eedc2943aa0d6471a44
                                                                                                                                       04706e2f5ab3a909edce9c78a961644438c4f42e8c2715e764e9abc
                  cc8bbfb9258576c784af0ef0cc152432a00 0000000093615e24521b16ec4df026afdccf2b1ff2e                                      41cdc7f2e69c54c4f54aaa838a7336b5cde551bdbb5a8a609be8c48
10444       20949 e43096ab5cd3aae1cba55584e1fd9       444a5118c66fb5f3786d2                       1EGKh1c671gPdvWjPakpuneBDHgGp3EUPf   f8ddf14ebae9fe449aca
                                                                                                                                       047a09bbf7486f5fd64028e266438a3bb3b3756aebbebd6b0a1a3d
                  d8210ff0e4b17f480420b7e72844075461 000000000e2587cd3534342ddf04dc83ab4b850036                                        1c9162759a64cefb065ba958531b7d4cb132c7762e2cd6d46f34ff4
10445       20953 073a91f190ab245d204f27fe9526e8     335f227a858c6c95fdebbb                     1LDCp2MYaQNhZotwUzsmMsDYAEPXYHapwE     bc2b6b849e1a58a93b2e5
                                                                                                                                       04e98504c114cbb644f523a2206a5b4aed829f908a6b6569e3bbd2
                  c3ecff9cb6e5e679164d784d97a8a489adc 000000008eeb67366dd90a09b39f19b335fed83158                                       78b831acf068a970e74a5acd1822e158f83910f2a2c60788874a9f7
10446       20956 50862328dbf2ac9b331995e7a212b       1077e5eb242e382dabcfe5                     16yUATu3SnMJUwk6GEvuSP8D2bCoLZQDzJ    de0c67ffdf3913df190a5
                                                                                                                                       048e3d9dfd7feed11a58feb69b96a13cba5d16525be70a69ef3963c
                  67c1d31fe84591580025ac94cd1005a51e 0000000028fc113ffb4eb7b73c8ccbb58d447523128                                       5e0e02f69416acb3c61bdad3d9f6ba9f1ba8a43b48643fc3324069d
10447       20960 9b7edead5407f291b727a81fde18f7     395572197201c1c65fca8                       13nQkuwCKoBkyxbHHSod8CA8ibyki3q8Lo    745bff886a62fa2240dd
                                                                                                                                       04151eb82641a91791f08db3a2ef7ac267a08eef6c4ead6f31865f9
                  7eaeeca877aae95dedfa3e26398ac3d66d 000000002d0113ccbb014d78b64b6118218732583b                                        73704600ccbfb725c4dd4f0f6188875f02e01eb517e4a55d105348f
10448       20965 ce2796fc82446933ee4f0b109ec1f0     42fce9addf574c909d9e9d                     1Kcutna2E2ZtzNh5ZHw3HsS58xpLVhqmqX     be19a2154debd8ad0881
                                                                                                                                       0413eccca18c1ef3773f9d8364141755b37386a3284c9bb12229c47
                  c767c0fe0d75832810e3e42dd2aaf6ac1fe 00000000829cd668ebe765003b6668d5c3eaf95531                                       cc36cb47c1136904c3e561938231d46925ed0c0cac2b04bb929c66a
10449       20966 51e94551cddc2f50987c70c75a2f0       932864ddea3c3d158ccd20                     14y7LWTiHUcNBScwRWcfvcnvmkBJVtCPZR    5d7b7958a47933262798
                                                                                                                                       041389b024124c07f5c90fdb2274a3422a2bd1f89b38f8812dca6e0
                  f45b5de1c846909cdf822b40bbecbf5c0d6 00000000127bbafb8931e3acda31e67a04dc677165                                       b42007d77375581e9a328c78567080d5df2427fe9244382a0716b9
10450       20969 e15d5441a973eec9d9387e36be025       377be42d7c2d19e853a184                     114NHvyJdYy93YG5drTekGKAgfiPiRyeJn    e875afd24faa5a784b972
                                                                                                                                       0486fdd42ec9f737632a17deba0920e3fd87556a37fc325e6ef1ca7
                  ba09679151a24079e7f4e497ea63c57826 00000000c0c8f464e612bdfdfa62a2ce5a85311bbf8                                       a9ce00ae04422bde4d00bc8f043744339613b28d8f538f72c0fa9f0
10451       20972 5f604523c5ac289a0ce1eb1cb44404     29fb4cdea8bb36b9b9702                       19kmG7AumVEMy9nzFaJLKJeeiNiwAQP3uJ    58249271d1942ab42dc6
                                                                                                                                       046130a27b6d3b6cd7fdf2cca85a890543c4649cbe336afb116f5f7a
                  31130466d675768c943d4cf0be13a7130c 000000005301090362b12b6db1301f14d5da262aa6                                        2b9a33ea1f81579cfb41f7d9d5e414873516ff09d9e39d56966d222
10452       20973 a64b3fae57a4804b635e4372dda065     58b3c5f1b5e77c1713476f                     1FhbZNreMAtdhQKUd7aMcoYwzR5PqobqYT     01dac2634dcca404485
                                                                                                                                       04559ea6d1b4af035a98ccc1ff758beeb3c68a427c15da48edba63f
                  8f5bc4f188b81d7cfcb9d56559aee70b8ee 000000003180bf8a10f9c3c7de27f56412396d61506                                      284b6e3909fdbaac6265f241147fa4994169063c5203a0ca4cdec4d
10453       20974 81b7aed2066865bbde584b0671d1d       e3f07515deb45a9c6a35a                       16nq4RtcHh5GrQzUgrbQxkhUa72K7qLTuh   73fd50ca028b357ab996
                                                                                                                                       043e2b2446713db160b40c3edee83254964bce7832e041debb60e2
                  33f55c549f5ce53c2426724b64f5ad1d378 0000000047be694770c730391f8e946f7045de62e8                                       a2d6e861afb3dc3eca7e9ed13caf1074b0c056b75d61a7f80e84585
10454       20976 732f0149594a5267de9ab802524ae       cae4a530a81c664fc72f63                     1PjDnbTEEGHSKy35qNAqVdnnFuEaoXLaCg    0de92bdf5102a667ca25a
                                                                                                                                       04e3c1297a3afaec6078690b58752c0bb2b2c4008f6546c94cbc46c
                  9bacde6ad8f0b1259e44bba01b90804991 000000007d9736502df8009a03a89e28793cbf93fe                                        6a607db9445a34293c2d5ff4db516a2252c84e5bd3ae10439b22f5c
10455       20979 1bce707c241a9cd7ef50af71957757     e9f4f6a226bf76fc4014bb                     1Bg6kJVrAbs31YkacFe5hLGXaBvsyNAkSe     e49bb9b4d87557722f1b
                                                                                                                                       041bbeb6a826d1562b3f1262988bc0c19151041d269c563937b01b
                  f52858e799e69a230c706382043a2de4fc 00000000cbfd092e903e34a9b3e5c3df1a7d2a95df1                                       52a4df2aff2d266288a79b4f78282511faf21b751fc834e72ccef662
10456       20985 1831d2ee9401117daac1deaf146a7e     50dd9c5b465fa8a023879                       1Pm5YrsrMncA6xZJ9brRbVAus7Nduf444N    5448bdf6decb9d17965e
                                                                                                                                       0465eec64d2f02c5567bd0fadc9c5eabc94ac67f5231dd71f07bb31d
                  aad398d137c5ecaa7db224729da35c8a46 00000000789cdf40a8f7558da5831ce445fa4daa768                                       541b3bba66f32ff4b46e5ef9b51cffbd02c815573259e812218164da
10457       20989 e4cbad3e72d107cd5b02e7988c345c     fa10610106df6e4051641                       1EjxtAA7awXnLYSMAjCWomHLP9bL3VE5Uc    1bd009cec05c572e2b
                                                                                                                                       0459bd283d0f16e299bbfb73df624b3b4c0373b7d8e1ecffe13f83d7
                  b67e1ea2814488370a3f94178aef5e95a2 000000009078e57d50f34977a7231af09d90a21a28                                        4b935fce51540c0381e6d7357c26d6adb956f8a6e31e21ec15b8cf2
10458       20990 7a8b953655fb50f046a12382e4c89b     e7c540b9e4d65138948902                     126iHKkWpV7EYVn3mLtKJtveLddmBjKsc1     3ef8707adcd13147069
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 583 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04c4307fbcb609cf99e7b034066fe5bdd6d5ff35d7097d5dfdb1ba1e
                  c3b0b7ae60960e9c4a76764dede1acda67 00000000d8906370a9bc94bf35647c8df51d5f6685d                                       825d0dec38d7b1b53a13d0bc60dd5cf5984ebca6f2a6e0186bb18fe
10459       20995 e2b42313ce6797cd67a5d9823f7a50     3795d08aef61f0711a560                       1FUiXn51Adu8GzZGUSi7g8gjv8g8vKEuw6    22661a08f4c54bd87e6
                                                                                                                                       0454f0f171e74a95caa123466e41265bcc6baa9b8cc7424c162c41e
                  c2a4831c0e205f5141420dad74682d8fd5 00000000a65f2584cb465d35e640fa7258b0d590b9                                        5d13832ffa612aa6273391525ee7900146fc8db0dcf3583cf96bd2fb
10460       20996 de24b86d91b2ec887d0be601c48545     beaccafb7b8586bb855363                     189SGBbpHXbEUb4EcAQgFfhZGeRxS9iRWc     e3fcc8f49571424c4f0
                                                                                                                                       049d20856a531e73c3744f8a31bc16971a6376d057a3d063879db8
                  bfe70fb92b70b564257ea7b8af390894b3 00000000e86c01ca9f7a9649ec6ac9dd8e86402291                                        2c87b434af78ac302428f432adbf9f3aba0150995e433fc6c4be32a7
10461       20997 0149a5f6253658f0c228a48ae8a6b7     9afb4df405d2c1cbc33589                     1CYX4dbdqarZrtWMkSB4vPDigEyEh3thu      20a0ae89c13af6ce09bf
                                                                                                                                       04b6cd15c22910fd9e68f77992281e023b28bcf14138b9d3c04c578
                  2184f84c875724c4c9eed77b4c67598b61 00000000d9206678c181f9b06052c6ef1c43a8a545                                        406d35591565b49f6832057d5f73f896717019da45802f80824c881
10462       20998 40acdfdd05aeab086bc68ad8f5a8cb     272e99b498399fe46cba17                     1L15mMoumKTxpKqywj5wTuaxsgRXJ5tJXH     48dbe66c8a5da9a061a3
                                                                                                                                       041b64e380c453a6af586a0f78c27ce54a59a2cbcec05403ba0463e
                  1ac09c10868b0ed016b09a6ee910e655a7 00000000e435f35c8305e92dd2d4a9b9a29172a745                                        875b1d60388b0a53ef210b93439ff55bc5381e8a00fcaa0f5bface96
10463       21000 34f859215791a8462ed5aa5435f065     bb7889cac6b5de4c643362                     1J6hX3Uz3LrRUyRH2vX2dPivcsMvvhArwm     a2b960c3b6c3125bf44
                                                                                                                                       04d9866012e02b29ffee0cfbad2016d32d6c67e4f30379d0984a0a9
                  c7170e1e2679496edfebba48463e8575d4 000000009465b9b70d38889ca26a3a1c04b04cadcc                                        53143751cc7eeb46dc12f47a80edb89f6c3b343986afc8677e7b319
10464       21004 a7b466db8463608f172507010890d0     c70b83c487411a480c60e3                     1N9fAg19hiW9xvjG9gn1E1oJrNpo174KMD     cc58f8f77f7f42f47aa6
                                                                                                                                       042588b93fb93b35c929725ea91d3bf10e19e8b5c0986c1abc6f80a
                  2b3e88eb0113418a0c873d5ea8f688fa97 000000002fec76ff858870ecd67d3aef551325f346d                                       201e4afb3eda3d154e55ae6fc886e65c2d534f6a821b93bd4fd016d
10465       21009 d79c41cca4ec279738c54bad7239f1     8d3743db0009c74331fd4                       1Gg8fECo8o37y5v4i77FPL3jwj4jdz3Xjx    f9422ee268a739a575d6
                                                                                                                                       047939df567947665ffaada7825f66892814220c273a86a2169bdd9
                  ef03e9da989b21b616b2a80e0b86e7680a 00000000718ab0c8293d1e4076bca6bba4820b7403                                        e1d5bebae82c21d933bd1b08567c3693bd4d104cc66ce457f3b17b
10466       21012 948f095d18596d35b66bd6524a0c2a     3a160d4e3834a994d64d88                     1MyRHWbXfzKWZpAnGXQ5AomXuWfjuMKihR     2b9162e6ccb19d1f55ea7
                                                                                                                                       04d07d392318d5b8c3870e65d399fa57e3a5f0b0d4f0b9a2434baa
                  837e177fab9bc3f31c0c95cd1b19eec4252 00000000e3d6b324cc23ad7eef84e90a7003b59a67                                       695eed89e509a6fafa549268d0080b55ad7466a463fb602883a542
10467       21014 7ce94f4df588f994f3a5d291a42f0       859705042485f0d6a26bef                     1Gtb4qPkaMgbVp4cSYU5KBLB6fcVGBpWWi    01506b958e1b09299b55ec
                                                                                                                                       0409c8e59d338cafaf9060c349de8bf9f207469918142f46c5432893
                  10553d8cd6916e46ae251d0f1f3758c7f48 000000004f7f06b83a9d41f7557684cc4b2fe366edc                                      bb09441ab66a1dd0bf7ad68dfba60f063c11ddf735f3f0117f308fed
10468       21015 d15e853f840bef24d00b89269eb2a       c25e8a5f7f09d854f3a17                       1NDuz5B61UdpWcNvyy4uapvQwFVXEzXeTJ   da24a816ea2646fec5
                                                                                                                                       04f5557f7e6368de2e23d018716ecce5b0cce51d896eb3218d54339
                  b95837c1495864059c0532779f337bc21a 00000000f46e5cd62933b3af6a46cfaed340fc8e6e0                                       f63f99d60ac32007196f47acfe96672158a18905349a56771bc0e6e
10469       21018 c85d6245c669d7cee2ea33e14f8ff7     bd55456f765fcab518642                       1GKjF2ZcKmJ3kAbUQ2dXkf2yrZdZnj7E7E    c8755155f195faeb84f8
                                                                                                                                       04eb43c8138ee766452b0fbb5044658df4362e71ee18ac36c1391e
                  29e32c7b12e59703d36abec38b40dad754 000000003bf49b9669e9c202401fe52e42230d5454                                        8ed591b206e01733dc5598ce43e460ab4ca5fe20db39fd38818d5d
10470       21022 d12f86efa1ce60f6d0533a73c6434f     edb8571fff5cffc6e4ba86                     1B9Fd2CPcAptFVXR79odV88jFqsX175CsM     42f877fd99d12fd4274a71
                                                                                                                                       04709254aee22c028938e811cb8afd52130e6f81b4913ff2f74c16d
                  53af9d93d8e581b8dd13a7c46132897472 0000000053c79bdee39b7d6ca9437a6119122800a7                                        e8e29a640d35f272f3f9f9294b9a94b9bbb6bf44c712e90ffb424d59
10471       21024 551417c7b8698dd12ef04f50830eec     840a071cfa0cd3ec87eb4b                     17PvAhiSbrTtNSBr49zC4TKnwLjkJiuDB5     c18e0d2a5a9eb88f6cf
                                                                                                                                       04dafe8859b0d453f46fdafd50f6f75131bf9d487dcca7647a95b43d
                  7515230d033683d5bbccbe7c3107ad62c8 00000000f221ea50f7e491b1f630ba2b1498234d57                                        2f022de31ed6ea5852033082a167c70411fb8e34f0ef8946786cb3e
10472       21026 c31e6cb8dbf32540293b936cf69915     5b9a580d78d42c70a65cce                     14kMqguC7WWHumWwSrv4tpjiYnDk9Aw2uY     36d928f12ff4f0aad1a
                                                                                                                                       04440748d90f1ad34f644968d44914eebd44e84d96badfaffc21343
                  9206d44b80c1047e3f5ed313c55ac1f279 00000000cf34fed8e75fc77fdd37ab16a02ac830cad                                       9a05579838ee6956286aaa2d4612f78a429b25b5126865c1eb7e7d
10473       21030 e7b80c6e237bda13766da939941501     27495854976b6e45439e4                       1K223H7be7qGK2EqFebATZ1Qi6H3ne43Y3    b54996b4fcdd70386170d
                                                                                                                                       048ddb262cac1e6c4f9b8e46b44de0e3fca4b5d30d6c7224d2c204c
                  f76f1b2763c4474e44f8d1b989110a503a 00000000686843467baf7889b82d66d057b469cb2c                                        63ba0e3432a2ebe41ab94e76c312296f348f2833acf7f8dab81696a
10474       21034 6d373fa67358cfc2dcfb3332c4b1a9     3f4a6b0f2ca1a19c9ece98                     18ARbR2Vvnmgg7rUjd1nf2XDkwkMT9PgsW     8cc4bf961b72be9e8338
                                                                                                                                       04fdb3067520bf0acf835e05cc4d3042bc167014ba55f435f6818903
                  5220fd79f146ae35315262262a7b20a75f 0000000086a8764304456aba9006652561cdc57652                                        b45d747c1d9c8e48229cb4d8190ee65455eeaf8047a4e420dd1add
10475       21038 827684b99a6f2c4135458e8f047303     cc946d4cb7ab2544af9a1e                     15H3gLZnuccd1wWbXme18xah2BnFxyYeH8     1cf07f1ac85684c281b2
                                                                                                                                       04c444d1c846be6a01c4491970cdf45598ae2ffa59653020e7c18e7
                  56735ca8088d77cd0bc4c470871dc4a5e7 000000001362356b60613c5d3f634b93bccec259d9                                        2985fbda389d1d1ad9081d9c304e60fe08cd9cbf09bce3aa54306d6
10476       21042 3abc2cd4c2e43c5d93ac122b17f697     309007d6cd0d464ff675f2                     16r17hW5U2tjcBicgNMGEgaJRGLRNDWLhb     b9e7f02e23d58a1b9204
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 584 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04b8fe8e65bb758b9d6e270eb7c935232a3ea11b133d941e9fbe88
                  8e149636cafba72889b0a314c0596a567d 00000000cf19065c5fb6859d26f1bcc26cbdb92083a                                       bf64a60c6d2348ada75c1ccd4749642788ce8da1a46c86e33bd3b4e
10477       21043 1a3926872b3853345fecdd83a439af     613beb38a43925c66740f                       17GbMCZ3VovuTmvY8ETtG2bR3VRu4UW64t    e9b29fc7556afae8908ae
                                                                                                                                       04732975cd4d9a80fddb0c344883e4db391f3ff857ffce56a24ce4ad
                  ca1a87e975482a4824bbbd88d5e81023d 0000000001e8b1e7b100a8c6b3003483e63db7bf48                                         2ba275268281a850b88746e4769b17f76e5c102ad1ed85edc22515
10478       21044 03176df46eb649040449b27b2cf20bd   04fb4c3a7f4e83c25c7ae7                     14HK1qzt9maTK2HAkL7vNBHKCV4dZXsVLH      92fb8b3d7df2565a113d
                                                                                                                                       04c5741c2126d9f4f6b7e1ea76242f185a5b1bbd5020e09851f3b03
                  9a7abda4becae7d625fecc7caf5182f0696 00000000e8de7ddbc2a1c350394ef7ae768ecbce82                                       3b4eb09a1084f402222b65c9835c4a0d347ab167e8c807c3a379ab
10479       21047 2f9bb7d2e48c5c78fbebd0e6874ef       c9bc05fd2f732229f25f22                     1E26BX5rRomNjkBSNBigb4kZgsp91BFJfn    e711b842d080107a18ec3
                                                                                                                                       04213b4002fe7459f24a13196db0c49e79423398ac5f87f5988320a
                  b3aff29e9708ccb77d010ac8076539c5942 000000002d81f5f4471de96b20c9232a181029ae2c                                       4906c674d8747e11ad03e9870f2ed48d8f4a2bd01d14cfb232614d8
10480       21050 8990f185c7cc589b794887d00af3d       2507fb4c36d27a3da92877                     1EWD5ZA7LWrZHwwWZbMmWGcVDscnVts8Kj    34871c96d780588baa91
                                                                                                                                       04cf5ae33c3a68aa10a041a850d45cabfd61bf9631578a942edf2a7
                  c609772e7ee206e0b165288ba4b6f8964b 00000000d9545ca90d7923cef8ccd18d963601df31b                                       469585ef0c1663b56d9e4b07adbe6e4351b4ea61f8afae4841443c1
10481       21051 5c6e3852ef44b13fdfde8313eb186e     32f9cc6e42eb1ffd7ea12                       15PYJPczGcwtNsthdtZoZkWW4fyfhTHN6u    3e03c6a7d3d8a17a9e39
                                                                                                                                       0411e737b1949af2e297ea54504d1d2cd287a741060750e7008fb4
                  ee3c9bf52ad0061b50c8fc4e095c91d7792 00000000b639a5e03116a93da2def25246a5c23260                                       0b13667a432e1eabcaafa9bf4af33db8c675dbd56b330cfede3ab5c
10482       21056 b06acd1b7a56112aa6955499aafb5       6cfa15a71298753a854154                     1JvkarhFLELzFumbShifmrzwgF25qiyvoR    9148991b673bcb0011ae0
                                                                                                                                       043a9e6a2ca3aaef10d02f0d10438d878da5d04bbdfac9260e9ab60
                  29d7dbfc7ea7df49b9438e6a25c064dc99 000000007af6b766cc8ce65cb26ecd9084d2c0f41c4                                       8a62e443f2dd8b43aa36d038811915ff7fd193c0bc27d4225f55252
10483       21058 877d47cd289c6df2693a0439914df4     edbb60329811acb71a84e                       1G5LR9n8BF6Jxqa7tHB95bzBhp3Px5FL8z    0c4a7c22a3d6ff8e6be4
                                                                                                                                       047451a20b5df39f44657821d0cf347c63b97181f996aefdd1846ad
                  c6fa15593a9b14300c166b2678c2d9028e 0000000010eac34e8181a9c752ff95a1f92850e2476                                       2d830f54d3c3512efaee32f9c3d3c8e69e400d36b2664b2fa1fb72fa
10484       21060 de7f7e7861aeeeb85471e7ed099699     f8224d6527de37244ae80                       16sGrjU9UhBnjzWfA7itLDTxsbUkc6oRS5    64f16a9a05a74f49f3c
                                                                                                                                       042b5a42fc3eb39712c9dd4ec7e6b4bac35f445cddb85a229fd66d1
                  e956b32c06428f9c0e60fb4f26e0f38f709 00000000d04ba587f5aa183f517d1ef97842f2fbaaa                                      4c2f378a2d4d55a980609ba2ee7040a8da6ea3872aaa87e499378d
10485       21061 033a37171d54cb256019a0d78d133       7d74ad0b633654a3db5d4                       1LsXFxhTSHCNLL4JgRZ1JEs6FzKxo6kuGD   ea4760d8a477473229b66
                                                                                                                                       047981d7fc20a05797a961c8fb4aa82a7898464ef66cf778f14c0351
                  53edf353509ce113502c7fa70bb896eb9d 00000000d272fd98dff5f3040862530de4a614eb93e                                       d1ea683d39f4e11a9d4c56c8768222f6f35481ae93f31b8496abb7a
10486       21064 db8f3d74407299a587d7abea93429d     de2a2e28ee1711f4125c4                       1CASyqvTC4URgA8wXGgjVjvcEQvLasP5xM    7745c1a93d47acd9a59
                                                                                                                                       04d34a3a6de85ca2ad9281c5f39f639b5b105bb569e82661627134
                  53f83126bc16ad74ad0a8d68bb770ad4cb 000000006c2b3f99a9716dc29025c90f8affb68d97f                                       1b94e7287b792fca9c4ff6ea291fea4f4abce6c79b76806c55d905f6
10487       21065 0b3c5ba1324da4db4473901ffe7fb6     d5fdc56bd8530ccddaa22                       1AusYu4YByBJoC32bf3yuZQveV8xrzCZg6    b1d12e169b7074168a9a
                                                                                                                                       043bb6df6bf323de3e298d77a2c48407585f78910822f4363feddf1
                  007a244b9984377d53e724093b621f4e0b 0000000064db1801c4e0d6c2cadf252f82da587f917                                       1003b60aa61cbae9cddeaa83d14ec47502f1496106ed5bc714ce1f2
10488       21066 d6bcb61999ba384ef82cf19c834890     abffffb16d59ec46fa289                       18UYCVkqYrrZZhC2DujWrUs8wkFGeC3cQ6    52fd3ee4ab8ff0d0c879
                                                                                                                                       0453999ab003ee3732d5ed3be88e44de78b111f5c02e0097652948
                  2ee9df62a87067062ca5ea12f4d76613e0 00000000a072279f1c9d3f87932ffdee2479c4d242f                                       dad4d5abe253953d50511dd0774559ba581a20111ab6de958c0bf8
10489       21068 8a17fd64f1ab321603b2ce3def2a86     ef0ce1336823481bd9c27                       1PJAAH8JboN27yRx4zmNx7mdRyMN61pPKg    aa0a242f5167397b11d987
                                                                                                                                       04ece7249911c3c65ceac8c824ec063a6adf4e68a1315bc34cc5ff3f
                  8bf95c1e3e32cd2dd584aa485bc53a3a77 00000000a3f52c6e0b1abdef5df96b12423d9ac7f03                                       5e3e5b58d4ba13ce6242c309748472f05407fca302e68b73cb7c944
10490       21069 d867e62ef3cd4c9c70870e17a7a65c     23481e5bbc0791599211e                       13gHXMoDwSfF2DABuKpbrdmh3kVBTmwp72    7429771724ebe26cbbb
                                                                                                                                       04b2f4cb3accb86482e61c1e9b13c620285db0b75f56e59c56e2d6d
                  4412d254cf0e3941ee92b76ee71ae10751 00000000fd699af67ead2c41fc6d6301b56f3a29ffca                                      5df25676a3120959e1f637ab5d9b4cd082ad528f2bd35ec2b0b0c4a
10491       21070 06d4f45efa7842c8c8a196bebcc3fc     d40d3132f2b579ce4794                         1DzRcULR5yvgitxkojnogK115L47ccxrFK   debff92a397243ff35ac
                                                                                                                                       0402d1b5ce48185db9057fff838c9e186312ef4491a23b157485f6fe
                  1ff843d3ddc81fee1d546e3cbe84461f509 0000000088d7ee42451a8b294fbdb405ed3e638e8a                                       57f6b0a05fbe50f7d0797cd1528431311557daa10e8eaedcce25709
10492       21073 d9ee5721e2671aff237c9ecb3de9a       650d1193eac33cde02a2d3                     1K9vE7RYQunpPKL7bdm6YBNA8hdDqiJYvS    b081d4daeb16a282ea2
                                                                                                                                       0426e1d2d5aa4d5e2d02a3be33de6589b9f1aee1dcbffa3502f89f9
                  f5e7faad28eb1741660f13d3a74ebe4d91 0000000057f4a36d577aabb46806f40feec0506ee8                                        ae3fae0ff33942ae28a9f2227b76720f771bb7fda2a340c1e8627bb
10493       21074 21c47a3058177550f1f1522e00e3f1     bba65f387602e69ee37e80                     1AgNpzjJm5FNE3aB9dXvYu58FBfCVyjM1L     1813007d3681bfdff6cf
                                                                                                                                       0472f27eb98d5f386abe27eb625acea35a44b8a5361d85120cad0d
                  0a69c47f7ec25bfca9ae8cd5eda37cb018b 00000000ee0811572a3f161093386e182439a21bfc                                       b44dc249cea5d00ddca1710ea3868e30cbddb2a64b2b1d9ee4ffe65
10494       21079 0a43c1c46fad6be90d59427cbce55       e9e2b98b55718d72db048c                     1NivqxNDH7FqTJ2JqxtV5xuFZvzX7R2Ekx    f7045ebdbb8741dd1028a
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 585 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        048cd8cfc8c2059996626b266e462b320fa49cbcbaf3ed869671022
                  109b6b20b17c031bdec0440e7ec5fe4342 00000000de039c306f7a9393da4fcab343faef0ce31                                        bf0676f9be5766d51475998c81bc2b59a4558a484605855aee1333
10495       21082 046001f05f662d7a40c60492a0e945     2fd796769159acbca70d0                       1JremQsm3HpkBLVkeoEgVy2oGaeUnUFDXw     6c692f2ff880c40c1e2b3
                                                                                                                                        0469c2bec02d55011dd33e7a811db4277e304168811fff17dd36e1a
                  575a4a2d645fdc030c9926bef0225f57683 0000000068462de8aebc4a63e5eb8c4e31b332c23f                                        3930b4f0d14484caccc28bddcd4f45dc4a223a32cc2369ebad90393
10496       21088 e1797e1a24733e6d1aad4f43ce96c       4dd08de9520a144ee8f0c8                     1QGmFZDc9Rth7k5MqujK2ARoTnfbEbpvp6     741736624688d81d8b84
                                                                                                                                        0420a3060d242e579c50d339f121c541c986c0152b61badfe64d64b
                  957f75f4283d593ac3404a52ce0e92180c 000000002c2a77b2454f303e4391cb8b68229d6e0d                                         5c28ea1ea1ac38c2b61119f335a52a2402f26698edabf45cff9865fa
10497       21089 469f99d3576867af4e51fe7cff7b07     b0bb11a373aadbce88bc91                     13uRaLYyF8YWDwAmz937WJV54XgzRCpcPj      af6e7d1d41f84b51a28
                                                                                                                                        04eb06af0444f4667089cf936b61ca806afd446fc55d87126492efc1
                  b55111f8279b7232ad25c60e6757ad1058 0000000088265b1350867f0e4e2cb97e6da95b9775                                         b5b679bff87add23d288dc9897ec60996dbcf2ba3521d4f87433da8
10498       21090 9279aab4c0aa8f45a2cf77a2641e42     a41b859d9a613179d5059d                     1PZ7eLwMEc7UsXg7Gw74ADRk69ZCcwSbXX      03a6e7f724c8b528df3
                                                                                                                                        0446e3ab947d4ad49990a552153b6b8d732b8079a02a2bd1b1b2fb
                  ab206ec049bcec772ddbe760ebf67e843e 00000000324b13537b6c2fc9c1d3436e7d5d9937ad                                         39d5df22b4084b5eb8337d85f95c901398931d1709a78509bb1060
10499       21092 f2a02af1829dd7a0e0f064ba8351ce     ed0a17cd58bf82fe7dd6e7                     1BmZvuULtFCSk4GfKJwvJtoHWWsj9hmE4d      a4b711f4e14f1f3aee013c
                                                                                                                                        0457025216bef721497b195ab231e2b2b91f2ffcc856c197c670c1fa
                  675d6a6db88aa9c6323847b7cde00f9d32 0000000007c1b60bbab2a3369268170329f36cade9                                         af852a6c9e295a66c85635bdcc258d479aa1009764eb408d9255e1
10500       21095 6a5966088c15a291d8a1c2e9570c9c     bbada68a2d6b0f4aef481e                     15EAW64hQDgrc86suVY118t2cbaLraP5wM      0d7e60a32fbec339ce4f
                                                                                                                                        0410f557c06bb3e0befa81d98abf4595f8431ed3740be7fa0504455
                  43f57cb756f1fd35146d0e1a5f277901635 00000000d747f4a26c7673d39619878762b33414b8                                        45bf3aae193faad3ea68aaaa7c04d316eb977737db1f3b0a4917f7d
10501       21097 64dd67df8503e34ebd4981c8695ca       c854c65a7d9dde5febba8a                     1KH1g9aFkciarUJxBVZz9h5ejdoB28PFsq     9a76c3f2be7fc63112be
                                                                                                                                        042517bab11786d09e882b9e3bc02a9229355f5610bb1ccdbca2c6
                  944ec968a140a31ce6a021a1a188c437c5 0000000013fcedfebc01f1cc4a04a604aa76e3b978f                                        6e8a2cd6433b970b836dd364091eec5265b33186575fc07b3692a2
10502       21098 9e89c944b467e328b549970e71a500     3fa5b3a064135cc879285                       16NWXdasB6uuMnUuxXCUfuTAyxYstptT48     abbef1a8538aae8fe2e730
                                                                                                                                        040106d3bee81200b8d7691eba4a000fc940eb99e636b15c9f7bee
                  d1a60a873cf8ed2d1bbc65fc777477ec88d 000000006cd29c1def12423da149e701e64c9a262c                                        00c36a56b9796002b9d5d0c618b66206252e7bcad6069595438e28
10503       21099 1216193bdccf38a368cd831d49965       d70344d3fb683b209d7641                     19chG6vMv1f1tj7ym1yww7C57vnd5QqiFv     3f1b9fc239bc330e09d9d5
                                                                                                                                        043ef5e678423b514c694fb80db9ddfd2e083d1552e5a123e9e44e
                  2746ed8039551ef02221b1a6a97427dded 000000001a3d899209c70ef6b907ecd017b28bd0b2                                         8dea1af9c564abf4ee1dfb51389bbd9359db91bbaf93c13f7892799
10504       21101 dd75609cc6b2746001b84d3a7b227a     318d6c2cb39735198a9bf4                     1EHrEYu1hCQ9KG5R5WpTaoTZCZc7b1sFqk      e32a8cc58d51f3744a0cc
                                                                                                                                        046859ac6859e10d014817fdf49db312a6b582ffad7e4c16614fd15
                  664791d81f0b102f6bdfd549e14fb172079 00000000caee0c74c2cecc56d782211505fd681e25f                                       5c40a99885965864d34e6a44fde6acf6c8d8f56d0e1d1ed084b2691
10505       21102 fd75e133066990cf14742aeb74a90       ee1ce1a79850f8bdefa92                       14LgfEFvhC94rFML24XxQ8atU6YddMEhEB    88c67d37048e3128349b
                                                                                                                                        04e35a9efa4e6fc2be73ce945b257ef2abfd41efccbb79d780ef7c4f
                  d96cc9b49c2cc5c4a587201e6b64550af64 00000000174a444e11e7324fce29a8bf5a0eccbf2b4                                       88568427fdd88cb2260b9b2d41785b80c00ce1c6f0f03bb0f234737
10506       21103 7bb3701c4b6a4ff4564a0aae3c7de       c66875b1d25826ff3c569                       19xCjpNekM1xnEYE3WC52PdN6JH2cN5ujw    41e229c0a13174d1a8d
                                                                                                                                        04810727e2aa8a4a90ee49e7d99257006f299bf6426c2a31c5ae45
                  ff98a558f2471801cbda04ce30e770a811f 0000000017bc7b2291cb0303a6ed041c40345ceec0                                        bdfa869ec97554eba157d72708ca3f294a65c4b9c32d7a39515bd7f
10507       21104 fe61c5f485a57807f4c6e59509a16       919e357fb5bb47c4638a80                     158BZD4dvT79g45aGE9CZVdnVxbjiova4s     cf2ce346a5ceaf7931a13
                                                                                                                                        043d2aa11ec9357e93d9c18abcbe05f6903b12f756e56d689ac7cfb
                  2944b1e8736bcd760b2fccb79119a1251d 000000005161fb6f3d5a8013c2e2954e72b78a34c4                                         6121190ed06c0fce11bd863dac6d4c889719bb4d3be97f30180d8bc
10508       21105 e76f32867339eb83eebdc4a7acd677     42c53196c04413e5e255bf                     15mGopZ7aVrH27wDvkZrbgE6Ayg2iGxgdX      56df75685a767051f5cf
                                                                                                                                        04b580913eec2e76d49a4c6993a261c5e1b04fde33470ae3743573
                  f05464373fb5d102c7fff4f94c10ed7cd400 00000000f1cd2386a9417120eb55b6f307151dcf9ef                                      cd5fc3a6f6244c5980e2d2a671f6c5a4d13e72a49a11c1e32eed5ccc
10509       21108 a9927e927a23a830442fba73a397         71a34f934e07c6c3e7f33                       1NdRRS89NxHf6vUCJtyx6Cw2AZ6FEowNPJ   ff9cde2f01b03d74747a
                                                                                                                                        04383aebe08c87bbebc139e49b509a7781742c40de00c068c5b314
                  01958395272f2ac954dd4382a855ad45b5 00000000da29a4c6d31f1de0076477ca600efe062c                                         2eb45221771bd0006eabccdeae767f4cded36706086371e69271f9
10510       21110 6edaaa46221b2b7006237931dd9790     68104bb759ff326df21409                     1L1TATKiFBDcAr9oAKAQhLkzLvDgseC3Pw      8af3a1ffa21c98356cd6c8
                                                                                                                                        046e5c1712cf8b3fa14fdb757d6ed170a5d705739252302a906fd82
                  b8b64c593e2ba2145797939b8cf20b38e3 000000003c16e0467822adc67fe09b0eadc6dad2e1                                         0fb4b5bc39df48bea5c544b7069437b91dedc0f7336ab0d3b3ec698
10511       21115 49ed401def3abc2c4a4aa88226b0c3     b4e8ae8840efeae7d8d438                     18gY4HbnCTUPFQeHua7pGkX8HmCAArvH2X      16f2523df238cb6b4739
                                                                                                                                        042d50056039eaa9df6a2cbe783700941f8a7bed1227d54376fa56
                  923f0d68a2b7bc1d3dfd3b49c890a70320 00000000b7927aacf2cf4ddadb3107fd8444cc7829d                                        9d16e8397cfe47519e7633d627dcf1229e7bc084e4a784d25cda938
10512       21122 363794a1ba15602b5a9ae59d052775     80d2f6dbbacaf248db4ec                       13oWeFufPvssqucJUUNhTytUy7f9F5qSix     ac268bec3355b4cdec1de
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 586 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        04e8ace108788f2abf49d344b9a1c7e8538747ced9c49285ffdcf084
                  885e77b41b2a3b018528862d0e1e701ac 00000000eb6d88d8da14be336a1cd769947f2b44f3                                          f17075a31a9d6bbd49e24ee6697a7edcc028b2328e93b4a8fda4e1
10513       21123 8e52ace21ccabf51daf5e3b0553d841   a6517319358a5f1d650c40                     1NZBKjQtDEP8HwdoWs7mATjPtmsTZnREvN       9a6b9bb005acb5335ee3
                                                                                                                                        0409c82b7f91a0430c91a6cc9259c04c13874969e9641c72be5d84b
                  df60d28863457b4979a3ca7b3095fa4cc6 00000000ff30f7bf47ff28d3b80aae252f2b7e40548e                                       544d54c16edc957ba2e0989796411c359b3b8c9908c52b053fadbec
10514       21124 9ca098892a1f3be756e6fda3fbb956     2abe8447f86f34f19026                         1J4tC7nSbyJHbxoCbucoFifzcCMxyzbT6r    f1601b6db36bb774f9f1
                                                                                                                                        043b341a0724744434b4dec83365aae93046d3e5f81181a5a6ff18c
                  1f315cc29c47d9952210b2cf53cdc4730e9 00000000890c2a4b2e0332fbb9b89deb141c5f86cb                                        a1d6b571f7e0ab32fe34d702d2621e2b560252c13cf09c3b0bcd671
10515       21125 ba0e3b41787d14e134f8f6a0614bf       d727ef44eea10f5a534a3f                     1CAL3eMg8NnBzjJfyGXvePYi9eVDJv4A5v     3c1f5647ad9904bbcae7
                                                                                                                                        04642849793b0a519599e3faf2084046cbc66701f3fbb9170008fee
                  efcb4a1d587127553bee716af7999a9c09 000000000a140c409369f7f82e21f57ff1b29a157cf6                                       2097b372b9cbbfbda9c24f1213eff0a61a19943d2e8f855956802b7
10516       21127 affa8ce3d1f3b235a3f411d62e2a14     362ab4e06b4d023ae84c                         14xCwABrA4qS645AuMMHMevjpqQSwZiX4x    b6f5392e58d4c203cc14
                                                                                                                                        04594f90588213a60cd56ed0f61a092c0e17f8d46fe53a1906ed1d4
                  786cc4bd113b3e0561ce911888e0a2dac0 000000003a4407cbc96e19c890aa48f34b5af42314                                         8e843ff2deac62b0f9eba5816233d1a228ae0690227987e535e9d0
10517       21128 8877f40b131c0c2e39960c365ee435     9526d6a7d9826a111e7f9c                     1PXmgHq7Joa7qyFajARfCM7sy5ig9DLa5T      20758461c80dee82631e2
                                                                                                                                        045bd944af5e89b3905b9c1028ea6575a25a6c3ac8b3a8b78230dc
                  583748511d301d90e39fbf7b99bb112f58 00000000ec9384ad608ebaffeab390b8d9ab6058fa                                         5911183573c40778af2d50062bfa61b6b13bb0063ceac8cf3ba8f33
10518       21133 ea8275c5f793801dfad1cd9eca342f     7c2286080fd937d91a25d7                     12Dw6CLJ3dsCzmZvGJ94zybSgpS21PKLBs      e5253f97de3f802058bb7
                                                                                                                                        04ad5ce3516aaf23b58b9c25ec953a5ebf505003d2eab47b9e21d9
                  67e7e1d3fb36b35fc957af8e9e1ccf97da2 000000001564eecb4c01011025b85cf0b8f38fd12f4                                       5e056da4a72e5a66936450d2dbeddc8d2c2e4044833613494b1532
10519       21135 9fa1802fd6c4d4dfcc406ae164485       2cfa6a83517e6169f5267                       1FrWEgaHcY38W1AMckJatHwvoc19HbUdNH    cc73b12e066ecca53555c5
                                                                                                                                        04d1b678db1138bd963dde6e0d9121f9e48f3d4bcd81cd789b8928
                  eb90d88e317eae661668a6e464efcd0216 000000000815f3e7a5f729616e6ae49563fa7683cf7                                        b0cb74cbc02d8ee1bb99f0d88f03a7f6a4a52e64c9f038a305a9ee7
10520       21138 fd20ca87b8fbf3c7b03af043a71ee5     aae85b67e0054fbffa9f5                       17ta6Q2S1ptRDkUGwPhMmKErZDaWy6Cxgk     7e8d72b88ac68ae412de5
                                                                                                                                        044622b0409db71e71f250c0c279861a2341bf65881e4d9faaa9cdb
                  333235e49f4f18572645a0a25b972a7822 00000000e76db463add0ac78a1a6a05f435ee10393                                         1714ce6ab8421e425613320719c60b44c59876cd8d2f0712c4943f0
10521       21139 7badb0d22fba7708b2d7cb51c5efc4     5f19f791da857eb8baf4da                     181ttLFyPCQNYQ9oaBLXjyTGH2ERjJTtXN      333b0147aaa68d09ee14
                                                                                                                                        04baa93f0f4bbdfb4c2c49d60785e36b57dfa1b33f6cba814890d3c2
                  6ef18ac07295d88eda1236a141681e0f53 00000000a744602715fd45cda1dc5192514cfa8dd1                                         518eb32a93e40842e40caa0c4f10ef006bda4c0675b4fc1666a1136
10522       21140 b9dbcd744a0a83ff1b9ef3d035f3d6     d36daf27b61c1ee26e1cd7                     1Jam84uvBE6Fgmm79fYhvQCAWRBi1XZpy2      36cb1e90d210368b66d
                                                                                                                                        04a998f06528feb0f91a7aad4c5f152d8f8c267ec5981ef2f8d664b4
                  023fab19f08c9be728ff7b63f41ebe3434b 000000000c16dd46818699eee5da8cf7dcbf4f37718                                       0ef3e4a247980c9ad88fc7fa2121a1fd60750d080877e31c21ec8fdb
10523       21143 65c3dd84d44e03e33b332e8d2e863       bc222bb835227d2784000                       1B5NPL7hRrL7R5bf79AAWWrJqiazV7gf5H    b46d7a4866e40095f4
                                                                                                                                        0432bb5aa5da7a34b878fb9ae6d95bcb8bc2372a9aa9cc8c56b2d2
                  7ef3df82683838901098db0e3176323b07 000000003179fdc0d441556b4390ec9767ed5f38e5                                         ea0b5bce7e2adb7587d096d6998612fc328239b8ec19db820e9e25
10524       21144 068d60b55754bc2463ea99aa670f5b     d74ea4d95b8946c429d515                     1Jm9D8GaUPW723H8tedMCwfuUHbwwcDnYJ      a59fb4f47b241ceaecece2
                                                                                                                                        04c38647c3334f6e09fe8d024590ce4d288984ba75c68f0dc9a9c8a
                  8c9ca81faabd201b161bfb4416ba47bc93 00000000bd329ce78dfcc2662e1d497992eb86e925                                         734f747b13516e7f14bb77c693e29eadf096dd9d96234a57c64eae8
10525       21146 64657480cca06c728032b1ec198652     d73b902702014e12e7e20a                     1T5QicDV8SzikMEGWBzrUmwcjx7JTpHqe       a1af9f5ad0773adea6c5
                                                                                                                                        042249e0bf2eb35d4f8cc14f8f8375ceadd0b7ff000f1bdf4e72678a
                  a768fdffec238d66d7cfe4425feffedf3f9d4 00000000d53632452cfb715c57b4e01fca101002a2                                      3e025fbbeeb352e50f9fef9f83c7334d598c54e41c8e910e5765874
10526       21150 cdf8891f9b1d5b1a9ab99b405bc           8de9ec79c138ce5515c92a                     1ATu4ZWkyKVeEEbGwC33gtPGrTUpTiZ1Ep   14fe3cfc092822c73cf
                                                                                                                                        0472b1622ed872731e5e590c045fe4feb77e911b423bda4a990bf6
                  486fa211f17e42852ceb08c131842a98b9 000000007a2d94a989fc5849062154f07e7c862266                                         2a695294199e66239dbb7030b2e6e85c226585acbee23d86716cec
10527       21155 9f57a1b19af02288235884f5308910     89942a844aa7a2061f17b2                     1doVa7Jgg5qpdmYeL4A3pm1JHtn7UPYtr       b9f9a6d81db0e2eed816ab
                                                                                                                                        04c4f44a47c202deae8a6196fc03e04a4505a79c0b800847ce3331b
                  9f8aad35372449115cc54192d571fdd920 00000000cdc24801db244f58dd3ac6629bdffb5c8a1                                        2eeb7b1325ae129af9c5fc924e02957366317011310a99d3042a88
10528       21156 dfd39aef30d519b815176f7761646a     5b3a93e2ee00b66be43d0                       1Kw5WR1WUoSDzJUuJnUtajmWpAVqs1RxS1     e2732c214fdd2c5ea8df8
                                                                                                                                        045626120b0c355919dba09afe30050a41d061a6c57c8a16c5ec7d
                  2e912b170c5367ed2fe4acd07c445533bc 000000008bb9f20e9c6fc6329c590d75287bfc9cc61                                        39374ff81f6cb5b28202cb42debb10cc9e9a8947546669f9a33a958
10529       21160 b768b9b0771382ef6fecdb2fe2cd77     c4bdefcc7f66ae9e43dcc                       1B7diFtX73AYqbzTQ4GKfkhZ93YYjhifZm     879a4f23f1bc83d7a7436
                                                                                                                                        04f84e9543445b943f6c8bb762fb1e0c9ebcd7005078c32774336bc
                  e0bcd9173a44d9b16257759b175add2eb 000000004015595e756e3c6a65c0bbcd036c9ac388                                          483456a8f9ef8cff49e19a5636d95ea8987cb457ec8f55f1f64ca15e
10530       21162 8d741c37cd362b92f7a19621f5b90e9   a44fd23d6c5027838f1e12                     1DDNTUJghMEqqLCTFaN5gdKUETuTXdZ4Yr       b67704dc1cdbb98a1ae
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 587 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       04d2b8f0fa56a696b1c8eb4f80a9581e381bb9d7b492ad3d1cc0d2d
                  9bf935c13c441322f5227c0509def2cc186 000000004f19a9df090b1e7232ebd0cd8877c56863                                       c73ea7e5c720bfacc6c83ae20db09721858e025e608a4ef64d346a0
10531       21163 bb7725e1486834b57253cbbf30135       2ce895e04292e9e262477f                     1GcKX3eRhAZRfK3M61SE8gKJyV46cuhpLa    39f28856c2bba1759173
                                                                                                                                       04d910d3e3897002750f103dcfc7db47fea0862a92857d4b6b3ec38
                  02b5c0b1b526f9797526374a9b67f411fac 00000000e80ca1e632e6dbb34517b276a1f2a557d2                                       5242c62e9eedd38236c54e8b068190d2a559534d252d32314791a0
10532       21164 e1ea3be1f5386ceea0a66466b3090       93540c1eb11107c4d47236                     16yJgJuHR842HbTv5oLvEcgmHjH57GyF9H    22e799f1ae9312e35da5f
                                                                                                                                       0437649a5141235a6716a474cf4fa9c624beda7ca56afcfbad39964
                  19f1e7dea01c17111f6c5870dee017ae08 000000001ceedc6c917565b4e1303ef074bdf58827                                        543485d79d808a74fd5227f908a65488317b3f2dcdd61a761731fcc
10533       21171 183e2d31d1368d8b6c7e2f3b48a631     13b198b6b43a48fa36ea79                     12XmaF64vDhHWPo1xC3ysu8Dy9xnPsFaQj     d2e28965425b2f3d3a8f
                                                                                                                                       04bcf7247948b150f89252ff8ff04e3723a02f545a765eeefcb93f9c0
                  30529e86e17c78d8ece9584e812798e7e2 0000000013444d1d976f06b1c3143084b30ae1608f                                        ca8abef950bdec7e62ed52ca0abd87f719cfe7a4f70522e9839311d
10534       21176 3871fa00dd9a37ba8108708db73941     d2f4a4a39f3961ac08cbc1                     12v8GTYaYQH4gtgskWKjX72FvRP9EBaZqh     3bd61241dae3b85e28
                                                                                                                                       0467bc4926607069b00642eada0bddd5a90ee1fe0ec70905e98689
                  32d487df9a5e01dadb6a52d65ed18e52ce 000000001c992b567bbb1da0a3ca7d4699be0b02fd                                        8fb639c22dd782f1add6eb821c0f41354bfd21e8927d9fe26cbb00d
10535       21177 8243107767cec1b2c7f4138e771b2f     58dbecbdce1ac133c3036b                     1LUYe62B3iqQBSq9y37ixin7cP7fEQYgX6     df80b4dd94d0640007c62
                                                                                                                                       04aff34aa6390ac3e631473fc81ca801b194b1ecbda19c7ccfcd346a
                  ee9bbfe3e45d7ab92ebebd115ada753d3e 0000000088e7ff4e250da45fab9c0894233964e778                                        9db679bbf5753e507bc663adfaf4deb8abfa6865b1363e6235e6a95
10536       21179 1bcc4a0a516cc44afd895b6241c934     68848a84de0d0fb04c35db                     1HEKfVDVVLo4Z2eaG5PjLd4Sw4eM4ZZ8LV     114d2b8e3ef33d5334a
                                                                                                                                       04aa70d619eef7c25dcc021d9dcb37acc7c6079d77ec850f2cf50bf0
                  afaf68de13538d60f7b6112f534efe6046b 00000000ebb0f878f1eac1552a6ddebfd409c4eddcd                                      4cd6b1b324e41a32e39f2f1ea9af1a949cac0af271e08b51fc418a40
10537       21181 0520ece762c96b9155c7c362812d0       d9e0eda4b7627d8b7c027                       1L9CnEjifd1mhE2C46rZ3nUe2em1KTYk35   17a44ec9ed2c1e2e3a
                                                                                                                                       04a5d3d686fb321363c01dcefaf4a551bad0cc24de5168e608bb9bf
                  b23615cb046cbd6768a1bc1992f1a2b04d 000000009b6aab071b5c6b2920d3b18036211e660                                         ad4226d8d4dec4c9377e0c2a7dd1caec93898680edc40db670ae4d
10538       21182 059bf18ff28ef5f8d77ecd46a460fc     90030dbab9a760d60a5dcd5                   1LuiD2HBpEq1rsH4DUe3hqqsHwdYN3APYN      36de80b9bfac042fc725e
                                                                                                                                       04c9e3fba1b6a374279550dc15200daf29f4e918c55b85ca750be37
                  c245d1c5a265b16e608858e276170db499 0000000052509af7e46a27fbca58754f714f9dbc35c                                       d8a9a2ea6a0bc30377e49f1892d3ce832f3e98cf53c10ce22188202
10539       21183 406fba8c3886a73879a7666cb68a74     5aef3fea93170a6a88b97                       15uHApop9DwCg8p2ysUxXPgnvNq7BZtyPg    758bf06b67a57332e5ff
                                                                                                                                       04a5abf13dd018f600daf2818c29b2516adcf76cfe13601ac93dd22f
                  fd4bc87cd25b209594c36c8df0c151f76b0 00000000e4ce5fad1786bf4d1554d8e437117c83be                                       37c34c6b66a1f732c8c4fdf9f55fb94cb0ba0fddddbf7b0ca3d7a29c6
10540       21186 715e0e606e5d5ccf9521b6e713701       ec2459e5244d5a7de0078e                     18TWT8c2P3CXvGGYPxhokGzrPNfUawhVRQ    38580f0ff8924a4d9
                                                                                                                                       04377ff57702427b697f629c157a70f5509cbfb532e167014bdc9cf1
                  68376034b33118558ba62f4f79b4992bc9 000000004932e450b77e272381319ad8e30f678bc4                                        195662a2c332e52186426776761b34def47f6c9cf1520c4c8c879f8f
10541       21193 49de2ff1ce76f471d947b88c84ee54     d5f933f7e8b3c8259d7ed0                     1PJKD8qnYc2fNyYLy1ULjGYAFm23WDkUX7     f2c38de7c62c9f0af1
                                                                                                                                       04f673fc7eed7ce77d5ca57e705910c550aae63244055951612ed2a
                  5658d982e5de627968608ed2a20f024443 000000004eeada5f81f4c25859fa3cc4736ec06f01f5                                      7e8e17f928992bcdf4fcda3ec48563fd411ff4aabee6a19deb6e2534
10542       21195 56c1fc2dba38c4555887d2cdbdee68     4972cdbcfd271304ccac                         1He1kMcWpEfvYVpXXZR6vh49J6NB1jwC7Q   eacd1981876b321132a
                                                                                                                                       04c9633b74facde7f7f4ad293cad3fb1b6da74919ad9645429f71eb
                  39186b1717cd053b69410ef1b1982c3921 0000000021acc94fd5247e674b67da79dae611b787                                        d676ece20865b367c92df822bd723c2c9f93dd7809dd0a807167aec
10543       21201 7be1b35419c49ffbb31cc63c133cad     a35853c933fecd5c3e198a                     1PDSkR9AVjUr5uuVtdtaTegvQGcVZ5X1zU     821eca7781d4d0ad61dd
                                                                                                                                       044dcc12d2ed7e60aa39c4b12415e1eb3f613074647a7197e1b534
                  8a3c3aafe4bf340cc0ef59b034b83ed1d43 000000004db946fd86c7cfef667c104774e68cfc089                                      feaac6fc0d2b39565785379dac00faa6cad7e1cbe3d7808237c6111
10544       21204 a93c1552f4299be2d899f4895826b       a2abe8d2b35419ebd3efd                       19XM9trTDQ8qrk9ni6g7BX4kJZaNGxuTvf   653ebe9e0dc4d474a3b34
                                                                                                                                       044706c1a76a27eb9dcb49c98265face0a4f2389f8877d94d2800d5
                  7a2a2b46b1f6969d91621bf779b5ce7420 00000000d4d5d9740a957cd0725b9a9355f39c298d                                        0a8ffef96a221fbf5765bfb9e37ec643c7b0739f56e4ddb8a093a146
10545       21207 99349ba5373ca28141a63b4d2b5655     8fd98dcb04e57bcd871cfd                     1KkbFRhtFgEk4QrqzncPXGFCWjLYK681tQ     83f122d0a32f3f067db
                                                                                                                                       04d33b64818f00ad7128e152d7748923cefc66d4ef14eb4728a5471
                  caa243507f3cb84381bd66ee013158b842 00000000511aaaa2503e970d6d04bcea4d818dcb80                                        bea206651af851394c82156b148d5de7777cffbe9dc7fcf525456eaa
10546       21209 9c40a195aebc849cb0ec2f9c4e149b     2ceeff208f9a481a7475f2                     13BL9xdHR6SDTLQR3ce4qAJFWwmxFcPAw6     eee521d31bc3f2fca71
                                                                                                                                       040a10deff1fd51b759a2a6ece3b33a8f586b5f47922135ffa7598a8
                  3587041b45e9f6a38913dc0539afbaddfa 00000000ee134baae02e5fbfff33feaac79822e45c1                                       9fef832e9652377b99895da0374b4aca1790bddb55bc7c67cc457b4
10547       21211 8421ce426ae3cacf609252c90495fa     12f3b5d1eb3f3ffa7a1d0                       1LVLHqe8aSDQsreHXzYXvBw5ibMPS2yMqD    a4afb9794605d4c943a
                                                                                                                                       044f470f0fd8291d32fdc9b921993e7ff0897d4193e0f3beb5273726
                  df9e6a476ef29843cc7d92ba0792796ca2 00000000c0da81b7e659c2306240a5cd9982e1986b                                        0bdadaa25555217babd0674b46d82123a56befdbd52276619d51bd
10548       21215 45cc79843ac424f0758be51dda901d     75159cec66c43c615cb564                     1H6j2o2tBWovny6RvdSQRbmS2J4NkXP5Le     92e616990412db1d214e
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 588 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       0497c96c5581b25ccbcb8ba613f06617fd545af3c3d10724535266e
                  e6f4e9474ef3faa01d5d1fa65a5cd97b4d1 000000009216e84589f8eb99e50aa14c6c053f645d                                       e84b26d51c5dedc07aa88ec6b88a115364e437f2ef235fdcf8c511f7
10549       21217 125982bfbbafbc066ef34c5ba2637       98298b0b5f707d4478d23d                     13onrfaxwuWm2cmDNwVV3uGJVJNdMLfkKg    49eeaef40656a8d4add
                                                                                                                                       04410d60d457bd043c4bfc2f3ffa92d3849e439ddb35090f593fb9c9
                  f5ce0dbfa70f1da3951a06127bc32c3929e 0000000083355015000edc65e2923c67d211c189d7                                       2b7c4a0919d6282b57381ce8d493b9f74bac6e510248ab715284e6
10550       21219 6641033dbf0fb54528caf4532d8d0       7343453f87adc6505ab1da                     183ddvGiABbvfGTkEU8kmFgb6VVPGpaXz7    7e43e7b6fc03c5c3723c
                                                                                                                                       040f25b2f93aab93c0389185e5da676b27cacf5f266a218d86e7825
                  a6a93186e7e6e9c67e8a59f09def2d5c9d 00000000e745063500e4bfb6e177c178bc1d84cfc3b                                       51aaa2043db3375d383fdcb49a63725b81665b1f55fa23a00351d4
10551       21220 2e589dd0aa2a9620aa8fcade9aa68c     4ce67ba4b224c00c0d067                       1KNRBbytzxiUwnF1PMBFoKAuKW7AQoxFjA    65636ff9e4d79c552d3f7
                                                                                                                                       04708e164884bdef72403806796ae3ef40875b89f10da922de959a
                  534e082647a7d49c220fa692833b9eb2f4 00000000ea0fe7c2961132298039b8435e00d45ca6                                        8fa636796b3526265d2af386d80c2d9c3ec3bed3fb5ece080e63327
10552       21222 46c33bbc2b1ba7e73b3913db9f2d6c     6f1eae69d1a2d73edfa94b                     1NJjMMwm9aGtZyh6LhM39V8XTFJn6oXnPw     f775a5ab298ac4cbb6bd7
                                                                                                                                       04a1e3ab1f1f92c135e527bac8a8e00dea44a6c07c3acd163cc7ff7a
                  1c48d0e680b82d9c04b67dd24c44dd40ec 0000000034a9400baca44e6d4e2aca02b8252de39a                                        19e5cbdffa3792f64289ff2455dfbe86ccc31278c5dc6294fa06be9f6
10553       21224 3656aef654f946152b9717cffe1bd6     8a2c55e81f952ea300cf43                     14f5m8D6uuJWN44MSQEwnejsLdiQyojtA1     4afc04969a1fb79f9
                                                                                                                                       04a85aa3c2602ecc176f0a338517ee564cece89e4031dc7fc644db3
                  8ad4c7fc0e45fe8a67dbbe8ee2ab397707 00000000a7efe686386d9d35ad1a4f5542e7b189a5                                        c8cccc637385a276ce8857b40a346fb8a9eb16c6ea2f27c29d62a83
10554       21230 13f684bf931d5fbbaae650b30cf48d     6f14de947fe994dc14b067                     1Cw65UCk7rHCeAk8HzJqSF5CuNrJs8QUqL     6c0d8196a7458d23a154
                                                                                                                                       04b665cd4ce371b2b596689dde75d4510123b5a1f8966dcf93bc04e
                  57f0d655a3ce722269d8aa15033bb75cf8 00000000dd77eb20acb9f5d73af24ae81793bbfe59                                        ab1bacf3087f47d73b655625824f70faf1f9762583401a480b6a377
10555       21232 aef2c101b2c6d0f4ee27dc874046cd     ea077a0ba906e3833efef3                     1HhahkS9KhYMwbgrqq8BPUzrqXnHuAh4n5     13754d2f08cd479272a0
                                                                                                                                       04f7cd8bbce2ee161c77ae11efa58f07e7d5345e698f7b027c8470f7
                  9fb533b93ad58c1c84de7f0c336d8469d4 00000000fcf3dbac9ad74678656c265ab133cbfcef7c                                      f5b0db2d2d1df1ccbbe303cd78540dd2407f7dd2f8516a6342f85b8c
10556       21233 2a38f03246750bb17db992bcc9ffab     89d93ab033d8aed47fc6                         17DC5gQGmVYD9q4H35aQrYFAe7yQnXDsm1   aaa2d67e1785e0858d
                                                                                                                                       04bb032bd789e7c46a6281ea22b3a29649e33afeb7de43c8500720
                  67909d233dc27890e09f89de0b1b069787 00000000ddf7232cb185d7579f7ec8cbe21736eda3                                        33094430dfab6ffbae68b41ab3454837b04c6b2d682f5714a49edc0
10557       21235 cd376ff76641f471cbe195efb72efd     4f3a72a2be7b0e92aa7ba1                     1PSDPWAp89rDKnkxY9d5yYD6noBPcMCRio     5995a8ed9aa0381c97f8a
                                                                                                                                       0485fda47ce087457676229478ebee6c71954c1454e8ec6aedaf9fb
                  43c2a406426f73425de352ab41e7e419d7 000000000246d4057723ae481796bdb7bcbaac97f0                                        fb5d18f7a9c481d87251d96c0d1142cfcd7d79ba5ac90ccdf7d3dd6e
10558       21237 dc8021eacc9b69aaf0e20080586ab8     643a74c92404acd5a86b6b                     17mbZWni9PoS6dGDvgRvvq4ZpXu64t3d51     619129596a9735374b3
                                                                                                                                       0414b3cc5848e481fdacac3b0e8907b32c1b9a9bb10ff4f2f44e8846
                  cbf4d28ff76c2c686ef2063c55f601dc9fb7 00000000abf1312b301e8d333c4e64b4b656c7056a                                      1bcadf6a809118d7d6b995626255f278fc5ebe1c8ac623bcc48b765
10559       21239 777bb8477cafcfbfcd38be1805b1         530d986c9de234f4c64c44                     16bgsa5bDzBm2YhswxMWqbA1WdULS1Bwzn   ce5336594c00c7c1cdb
                                                                                                                                       047f3e47056b508312b46597fa241947cac706b53b5efcba400bf84
                  92e06914668660ac75a9a28a2c4377fcfe 00000000978065a8c090e809fcfbc299bfd5ea0bd98                                       f9bfb7de60d25e8725c9333429ed1bf5876302b9b5bfd7f980c6d11
10560       21242 a4b86bcf3105c5d32582f05c97dbd7     3f327290333301657dd7c                       1P2pNbJGYHwmSJMJvoKeT9aeLVDuyPxg16    7166aa12c6c266d07f65
                                                                                                                                       040e793afb1df77d8eab3c07440d121c16a9b52fa98e2c6c36f7827
                  0d478057c80d7064eed42d39632d95458 000000002a4f6568c75938b0894fc0019a0381bd91                                         d448b96567a7cd7bb6ae182e514fed53508a834fc756321128c177
10561       21244 de6c9495df31fb89508996d561cbe01   608acbfdfde1ca5ba5a8bf                     1P3FgNau3wF5HunHnCGCgJj4SSJZ97NKEW      7588f9e877c2f178df8ed
                                                                                                                                       048c2fe227f1c8d18aa544f32df06ae540dcc7a67872a4b0085a1fdd
                  2ea6d138ad45942ecf675b447693f9533d 00000000288894d647f5cf1eff34d4bf86f658576c49                                      21f6dc01e4a570d7acfe0dc92c5634fe2bb56e8c8e185e86802cac8
10562       21246 9ca076e56be498c1d3df13ad3738d1     4db1b460ba6476c40597                         1BjigCAxuWj5fErVLVeo3Jn3SRAaqFWy1j   b3202a66d731726aa6c
                                                                                                                                       0459f6136bb22d6033823ef02803bba6bf7da141edb35c83f11399c
                  053fe985d89e38873c2e75c8c81dc7690ef 00000000b9ca3225248c62a9017afcdc55b7ddc5b3c                                      d661c1dd179fa4f53171b3443dde7f9264f8ad9135d8ae928557c72
10563       21248 94fc079880917650c3126e461bcbe       8fe981fcd9cd505762f90                       1HYi9vjtB3A4JDRteRJZzRAr8nkBfYheGc   8256310a7891e5afa239
                                                                                                                                       04e26e1b8edd35dbc6e576673c6272ee399a3eac4e6c84c4cd4da2
                  7e4beb6cc22cc1d1b0099d4be909e8131f 000000005655cf0ea7a7ab369643219e7c4466db8a                                        dcc02f09fbd472c010f8988d89fbad926844fa2be07b51694e7c6a55
10564       21252 aed582a44082b50e3f2fd956513a3d     fe1ff4a0305d92aeea8b70                     1D9683Sbm5Cv6gKJt2ZDcVQMvLX9USLGAH     3bfe8ca46dc57650230d
                                                                                                                                       04f7bb48a7b55deccb20e691d95488ad78870827b9331f6d7219d8
                  a283c26ba6a842e8a0a766fad841fd1dea 000000004a3b56382b19e084a4a18a46e45c15c6f3                                        239dcbfe5a773920192e665460bdccabb3e6996bc201b806ec2bffa
10565       21253 5512400db91e60dcff2e0493ba4d34     244eb74db2ab2d3b8be05f                     1FRyM17JbzkzSBSReHjF7VeLmaLnF7zmqi     d43b742e1d02232832e98
                                                                                                                                       04f92647bc9da9f64cfa3e2c1a67d24c5b69b20cbc87128ad4ae7e4
                  dfa8397c112b6b486861dad410c00a9c2e 000000004b1bb6dba7b5efa5ff65d9bb98c7d359ae                                        96976bdc200337dfd2960e6eace33ee5d53f464c8293a493b3d8e8
10566       21256 34206b21694224632da8257ea497df     dfa6009b1186d2d23df985                     12zwHnoxc5vWGCekYzGmzv4aprgwb2aMKq     4507fc313e0cc3aeaa877
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 589 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       04ba0a7ec0dd2b4b2646c11477b7d2d7153a3d5503a5235db6eba3
                  76eef731e7f3d0587f8a948bbb40534c3d 000000002f4238abcf82228249334583277d26fe05c                                       ae7d45419d0be0d748d9fec271635deb7cc3fa6d43577760bd3244
10567       21260 87e643de14afc6c595663ec26340d8     50b46253d1af2c5635a86                       1MfV5mF8khjGkhUTFL3pV6aWZiEg8WUnh9    31032c37ee0b8b024d1201
                                                                                                                                       0423f546cc7f994ea9dae4c32032e803934916dfb1c7816d64d6522
                  8a54f6a565eefc6b468f24c1dabed2de0df 000000007207840f0c8742ae30ac577bcdcad6de54                                       8f121c382bc197e01062f21b0519c4c01667217b886652716c664bf
10568       21264 4a60667822dc042c553ed51b51dc5       779e4dea860fd50863a7fc                     156Nrt4f1fY2o33XuecLYnpPii6PX5zmro    522fc1c37f0bbc159192
                                                                                                                                       04aee07a69a8306039d3b858e0bb85670c9840f66e38f270814c60f
                  f05fd031bb4f162d51e7ecafc33d298785a 000000005be0e566a5b232c4ab89f26439735cd36b                                       557ac57741b44b68f5513b3dff912a9535a84fae61717de00070c35
10569       21265 6e068562dab374c9471c2a5fdcd6a       4987e2c2b831ca14832a7f                     1NHLW4kmRzEHSnDNq8faeCas4L9expFDN3    6e1644ed4e8fe574d3ad
                                                                                                                                       04c9f69753940874b1f4b9239cdeabea1fdcdf101b47ecc719a1e5b
                  850550bf411ea066656426263f464b2af0 00000000f39f3a2b93cd6cf316fc942f5d18c69f440a                                      81715f1a1fc7178d0c958d2d5aea000fe55a58d5996e0f11676c354
10570       21267 4f0a6f7a96d95e1b5068f7d0e249cc     79e0f90d7bb89230b522                         12EXtZA7JzX3XnwmeaUQ9roxv6nHKEgWr4   3796d3198d99d610d838
                                                                                                                                       048ec962731c53b855374714da08551c1f51a59bc749dab622a804
                  f9eef0b8ccfdc89339c404967ca7e5b30b6 0000000022f33bd3178359a15e330a27114e1fe31f                                       d0a9d35d637f0be2bd7c72764204ef181fc2af175dd44cd473d6cf13
10571       21268 586b6f1eb490dab380cc5a487fd17       ea7e31b6ef67cd88f05315                     1DtQVLB7LHTxAtAf4Dkv9r9Dhr7EBiaTxE    e30357d442e19fe7f1b2
                                                                                                                                       049a0f9d5a5c4856fb228f4e034d2af9605caaef91b9387f2730a88a
                  f13f13004485ba6895f0323ed0d6e8e49e 000000009c045bd683efef3c92908d1fa14e79b6cf0                                       a915bb21e45f689b804c128c6e611de01a62724e247e5fa8234262
10572       21272 c2ab598b19b56541d81e04d05c0083     77c87c5cf4a5e8faa799c                       1EXYBaz2Gmorc4acNEgLQ5jiSVTPioaBGg    6569525a01f773ee6825
                                                                                                                                       046de0a1fe0ed512373bed5b05179c0484e8f83c68cc3c02c3c8493
                  3090be30c10c03b972868d80ffe6986023 0000000068e182f0331ab72cdc52796d28ef44d220                                        7113db5ab53262ad17a6d70b4e8fc50d16cfe11ea228cafe8a18f3e
10573       21274 545c5cff53859acf5ef6fc249dc90b     a19fd29009b725f592204a                     1ChYqYnqF1kK4VDLQJJnmHHFxy4WxBoJX3     88941c93591e90650742
                                                                                                                                       04f2459cf04910816a877c9f5e5fa584664db6d24c9c15c3c853d099
                  d5e89a8a4efe84ef3150cd73539b899201 000000002e4a0dc74d3a5b9c5685801847a5cf131d                                        8ae286c568cfd493f418f61652e5b44bb297298cb7b9c1699b432d1
10574       21275 d0ef00aabe91d22ab9be2dfa03f996     8c07fcbefc69eb4441ec65                     1MriZoziGxiS6xcLY8Eed2kePDP4uz1eAb     6368e0753b910f788c7
                                                                                                                                       049a5430e5b3170a0e6f3bef3360d950418ae3f5d363b2f67d54822
                  445882bcf55241684b698bbd18fe12e7d7 000000003f0a576a753c8ad51a78ba0832e276f820                                        5c34f6fe7940f7dcb79dae7b8383a643063c6d05218f87e58699b48
10575       21276 82087c6a1f6beed0bc3a9141e39553     69e049d3d9c857e6cd6767                     1EoMRSgpGXVRx6Nhxdfx51mC8ngn75XucT     328bd38422965b6c3ada
                                                                                                                                       04824f7a060505163f7e492bc314e63abace1750fbe59daa887f9ef
                  bed54770f82dc1c871032e97db20cd03af 000000006cb6416a12c674a4e35783954ef6deb2b7                                        00d0a4a3eef6578944c52fd08ad8069388621fd813932d3dd6880c4
10576       21277 89ee6c6b77b8a8aa8addd0dd951659     24203c71c9ebe5b97f33db                     1AooMw4MaHFXs9CQwNkUCxu6tCaAZZ7D64     beab3493cd90a429b462
                                                                                                                                       04665f2b912f95892331edcb1727bea0ac8db6200a5b5d0d010c4e
                  7c13b9830435422b4df2f310d3b55204e4 00000000575b002667bbfbb180f51aecd776a7655a                                        3eec90031f7efd0ee28686fac1ab3ec9a4c7b7524fe6441c44de62b
10577       21280 92112b03c8a910c831ffa18ab26598     17830a01673755a25255d6                     1HT3oRrTYrGzWGQmmNCRttb49jYChhxyii     0f95ef5b44266d42a5ed4
                                                                                                                                       04ff6cdad3acd53d3b85bd9a315f4f88b1d7b8619ef7d7e08301e6d
                  c037f9e653a9a99633362d7af858a29fd4 00000000cdbce56ec07c4ee2fe94b837e14d8336d5                                        52282beed9bcd0de9452924c01504289d87930a409c952cb3ff9df7
10578       21283 4af6b0936dab5b70f86e715303a111     8408e9d7c6d243fe60e715                     13cU69DPup5LyFvnqvTbQKgNujNmCRbeh7     70e30a8d38ab1b270b4d
                                                                                                                                       04e8a6d889facbc42aa18715d5e5e99b697a46ff7d77e552acd722e
                  2062de4bd569ead730ba92436a0c5fb8c1 00000000e11315bc0152994c5eaff2d202dcb3be6a                                        1f1d87e428876220cac853a700e12fecf30a0876a3e02eda6c06400
10579       21287 d24b2300c7b9d480d65a1714227dc7     3295015c93416221729e2c                     1FXMUTxmytZNqb8kRE83y9eNGR2dk8qqek     ae98866f12930277f2d1
                                                                                                                                       04d51b25f0e5e45296fc7aecef4f8fd8e71371f6e1d417b7fece0ac7
                  f198bcc467899d13cf89efa54c1e4e2af15 00000000ce01b667386efc10e868db4cc5dde464ad                                       4941009bab27870ec96873d35cb57cf66eaeb9962493260877bc0e
10580       21289 2157df29bd074ea4b6ef941db133d       956a9493baad2082894e2c                     1KAaUF9y7LTxfay9Lkv5sUehhWLGdVSKJh    40693742fa93e0f4962e
                                                                                                                                       0463acfdea4816bab5b4b03af68b4ada5b69b2505a965418690fb1
                  11eab22004fab0947f73322aaf1174c843c 000000008614237fde6e6ca41eb09aa8217aa2ce80                                       14f5a8535e5416229f308d9dd98452ad017dc945220fb2f9a868fdf
10581       21290 985a1aef3327fd35994896aa7cf48       4f55eca7ac85bd7f6367e3                     1JeqPb3otMWzwbdiVdDwvTNKizx992NtMF    2e3efcf8b3615883cd79f
                                                                                                                                       0418b26b3e1f8204604e7b61f28bf1c8d4843fda1e23036ea12242b
                  ece2f4cc0759788494edfca82fef4c39444 0000000053893f48fb34c7587af44847693da6ac030                                      99d040dd1dea75f47283253d46d9194cd361d053380753d7cc9258
10582       21291 7b292f2bc10148cfcc61bb7ee3cca       c299b7ebae3f3a07a3cf1                       1EYUyCgJ5rAvaXv6WWtNi6cbCEidfViMkg   fb0a66d6d3f0ae4be47e0
                                                                                                                                       0490314fe6921c5c1e8de35b3504d4cc34a6724b7e024d921dd0e0
                  fa9bcc89036b4fe9567dc255070b15af582 0000000028951fd2d7b395ec6f043c5513b6d47dab                                       677f75ba824d36a8a4f9dce451cca412ec593f8a82a6e7f0f039379e
10583       21292 e3680b8549cf59bc86833b7abd06e       7a9567a13aa513ef4fc2bc                     1MGVKT1AmK4LQRn1msDVjdGq1w4PmGz8yh    0be8937e8337755bd3a3
                                                                                                                                       0452869889ca4b23c3961dc119d8f7acaa661ff92f47b66b9b5f6a9c
                  e5d74232ff80bd6d51c2028a98b1ea42bb 00000000246dbff25de99b9cdda2690765aa528c76                                        2b9afda6701682661faff0ffdcc071ddb4744bec0cbb5c463dd63e90
10584       21293 e8f76e8f3ad55cb8317c68b319ca57     8ef9869a2cf2fa165a1cf0                     1HTnh8ysXQKqWKfYQrwQY3NKLMT1BMrV1c     0cf42f6229756bbe7d
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 590 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04fd4c688c1da1c8b3304fa224ab4df9132ebe1dff16431aa7b0b84
                  649e7a7024d97ee179c7d4a59d988557c5 00000000fb54f33d0b64f1cbec7e01d787eca8a3cc0                                       889ab81bdb2f7601dc249e227659b159405851862d53a509641902
10585       21295 959a06ef64da8252133b0ae560666d     9ef371b43055af9faf732                       1BEqLm9BNbpabXH2CbgV4ZFcNKJPtC8Zpp    16dceee8d2da7b0f9dfe8
                                                                                                                                       045e1c75388146d14e03ab58040e04bd5d8a54faf4dee8400876a6
                  9da197ecd51de6aa8453f16270de07c772 000000008f7311813ebbd1d39a1986fb2ff0f204222                                       b78a3bbdd65f9cc4a27632346fd7131203a772c1d06163510c1cb1e
10586       21296 ea5097512e979e9df0332d462618ab     84394274587cc62a0e944                       1FX2dSVfRef385aHawAUdUTQNVuvjLhUpg    f4744e061708777c57b63
                                                                                                                                       046f9a43b08dd21f2dc2d54684779e575607d0bf152f1231b8ea21b
                  a0b7fb0c4b7f0fbf0057294ab8195b65e95 000000004cd5a6e2457b47420df86f5a2d692be160                                       3d069fae8d96395ebfc9c4ed222df2793184cb375141d0b762981f4
10587       21297 652d6077f08c7a032ca5659605095       7790aa30749b1a724e7092                     1CeadnuWJmDXqSHjPXFrb2x58eYktnKcmB    441f3cf6e32c371926c2
                                                                                                                                       0406533bd2fc1a182da68cb83ca563eb26ac1d727b75c6fa4ba1c8f
                  113202d466f10520d6ea80bdfaf8690e21 0000000068b6345bdce2a2a6d232f5d0ca8e50cb89                                        e139652ee5bcf26a03a0b8667ee05766967d2ce7d621a4b69d8a8a
10588       21298 13b99b7933e630600d4cf8a18f489b     aaae7c5bcf3c737f4d1016                     1sAxDbDMNQVVuPnNnCiEdNtAgPKi7t2vm      a64400155ee1b16b161ce
                                                                                                                                       04cd1d64563d85770b7e9351471c6cd3cd6b3501ba728a335df1b7
                  07ee70ac1709f54876b928e3c45604f1b2 00000000b5fb94e576b87576cf7e428b0439676fdfa                                       ddc4c5e6976ba49c0137e0fbf21dc609d90cf247b3cd579d84eeaac
10589       21301 94d43c5903cba3b2744f3a29f5f16f     3b9eb1d2be98777f34a31                       15BEhcn1EhvajxLqqEbxBmuM7jGW5Up7ph    100b78ebb7f9f6910018d
                                                                                                                                       044b7f955303bd8a493dee40ff13a9770a4e4bbbf47585044e39ba7
                  f61b443bc2060613f20efa7c26cd315db9f 000000009a9b83040d3bbc2e4e4f438ea63e65cc10                                       438e95535ffe15638249e12d8bc246e41268d75441b15ddf060ad0
10590       21305 a3bf865bf20c2c4a073b820001636       b5459cd312c6cef79ece84                     18hK8bH3Zj1bsBKdkEBP9AojZNc9UKx64     4a6ee57ebe7fe95a7eb90
                                                                                                                                       047ec2ce78c9515a1d39934c53b92d51e3c47cb1ea04506d224a81
                  f4d36983d514d55b887ae564a7d8728a7a 0000000015b9581a9292e69418ae3c0acf37866e37                                        569694eed7f32ea55788ea2c1add318dd155aecd0f4eb70adde8be
10591       21417 4b55231d70e04316b252320efcb818     75067bc149e11cbb2b54df                     1Aa3BsXk1U8sTAcTrhTvfLAH3wPZAvY3tN     0359724a7cf28ba8ebda78
                                                                                                                                       04a4981c4daa91ac5c7c511ad16d40659cb4fbc1745d84735b03ac1
                  8a9c7e1cbe54b968f6af726f5c396049cfb 0000000093f5776356fd4c0438de2dcb4971d44a98                                       aa16c6f691720d8d2d73a4c76523c2159dc33dd47880548a282083
10592       21423 202f892840a1b7ef3fb1c10deca77       b4ffe1e027ccf4383c100d                     1Hb7cGsiBq9EVfyo1QNCN9du92YySfvcNf    2250c396ef6363b567c43
                                                                                                                                       044dee25fd4a57a1c37d309578cb23ce26c6fe599bfb13fb5180c5bc
                  ab7f15196bdb2f1e2f735e999385b359ffd 000000000f8d938d4dba2d1f37da4ad11c39f35f012                                      63c3f1d8e918fb9f4ae663eedd55bfe828cfce6900de7f13d0cd330e
10593       21426 166cdcfd55f41c2a122343ba6672b       f93df2689a710e9145a95                       18njiKJJBU8htUr2KtgpRVpGgL3sEWsi1U   bbd5eeb689d6ab1fcc
                                                                                                                                       04c078965934cf7a8c840927e4e8657f8e032b8c5864df4424da3c4
                  e81fefafeb7bd8dd011e88aab059208138 000000009f8863160221955ae6e5509051875a6c42                                        1aba669ff0fee197af887153a58761f028a1dcfc940097a542fd21af
10594       21433 7e9cdcd2b685003c81254369b08372     51e773a84e5287d33bf185                     1Fzoo1oKSWBxaHm42u4F9WysYU67bqPZo3     e730747d630d565ed18
                                                                                                                                       0442cfb7d12e31ea2aa06b348f97857a2a0d95ba292bc6e5473c57
                  e91df5883c0ba14f20f0ae73592c871b63f 0000000024e2287dcb6c20446808ed409f82388cfb                                       a75dd7c13d8c3d846cbc397e63564def962ec357c55475f58ac4813
10595       21467 95b411363bc454ad2e006f8c6b3ec       a51686a412c57389ad9060                     1N8ZqFAsX62XQa2N6yNn3myUHNpWcxHJWL    ad5b5914e979e73914312
                                                                                                                                       047e2733df52a3df7a7cb3b7a4a1f4540fa7ad50d0df50cbb5b9398
                  d0d39e54fa90e6ed85ddc8428b8e181014 00000000ff38806493a9058b38b8d532f9971c8095c                                       dfee1fbab020149819cd0120b530b73548f87e252d82fb8e75559bb
10596       21469 d3260495bcbbdaade9ab739435cd93     2d80bb6dbe6695f0a22e9                       18ZRwAYUF6dZYpajtZcKDz3QFwFj5u6d9i    e7d800e45e9666b5add2
                                                                                                                                       0473d176d8a6b060b6d076c21a2c9dda37caacf410ccc587ee1a6c7
                  c409dc7bc2be25e0546f2e56878750555f 00000000f473b4890eb3127ec6b584247b1fb9d1a5                                        973107eae87589b9345281e7521d1915376878dabe18fa9a5981e3
10597       21472 bb5bb7cb3c4a784c3a22cb549fa66c     2891cd30038acee80edcb2                     1CNy6rkkQqyDgJTssxyCjBGt7jWSCpxD3g     1ff1a640705b300781374
                                                                                                                                       04fa5c4fc4a55c3b4c588eda08bbb8df0f37b452d39f48dff099123f0
                  ad1bfe27c4bf2b801077526646fbb2f8d9e 0000000040b38d16eafea5de98a29d8a98a7448611                                       9ca7ce9d90f4374139b3e54a6a885eec1d539172924d596037d94c
10598       21473 d2cf7a43a8a57e53ead7815835ea6       311f54a84e54808d27b303                     1HZjTb9RLUUPj3dukveHYaZui8sKNDUcQG    87c9c439e1c493f8539
                                                                                                                                       040391d8dc73273183612106bcfe8a0bd135ef81c4456af21b09720
                  feab4b52f87870042b31f81f8e9d27b3177 00000000daf8c4b2b04af24d5dadc6f9b242388eb59                                      067a7966ef693ff5c8728f1072c5c37b12e503433d9a9881489c869
10599       21475 fe7586707d6e88ba3d78e43c30546       81355a5a9d9c7537a7292                       1KYUbKc417ANucnKBVByaNN25xZwda5sq8   b0da691da55dd4484e2b
                                                                                                                                       047c488692906a890fe4995de9ffdf6b30378735093094fdfe82c852
                  92fbb402bf4974f5b4dae014b2458d7cc2a 000000006b931f476cc04d728d5b3ef46dd80ff53a4                                      f9364826479e9f46db58e7805ce9bb1f7d1239a6e2f731852ff8f31d
10600       21479 a318ed3085477ac04c9523cc35ff8       7083aa478a691609cbb0b                       1DJva4FJX1rBoRA7gQ6op8pxbKgCnKKMBz   f6b3e36716077c8523
                                                                                                                                       043d45bf2da56872760a04369c562430773752b283bdd648973790
                  0e27f6787b705c1a44a3488f969f4186c20 00000000c0f9ca932d59f6f2ca0af5e017001161006                                      2e248a87a7993577ea4718ec9992c019a805e5e99b2a8e41fb7382
10601       21481 59554b76ad365c2997127849629d3       2c6c71b01191f87c0650e                       1F8cFKCDWMvAZMYW21Fq3WpWpmmx7SzvHo   af6a5ae1a73c34934f299f
                                                                                                                                       040e7c52fc560ffb4b5b1196dcc6f618937a3d29835e2a91c8e6a09c
                  e2ddbb7a9b418bf58850982c28d171222f 00000000ae1929af9c9aaa4220b4cc8ffc597404b8c                                       93eb0b093bbf0cfbde66eb9c70efcec2b02e9305d7bcfefc23d10ce4
10602       21482 d40f835e6831fdaf0df568539b38c7     e51822f42301fb61b3636                       1DkvVrYKtieJdyxGXmfYHK3dbLLgnHCFpt    08a44171583927b1fa
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 591 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                       04a7da9dd9737a4322c8a5e3d9b0932059c3351bed83fbeaf98be4
                  4439f7d1dd965a5457487e6f5d1e9bed0b 0000000026d8058c5922ad4522c26d6eaa2b87921c                                        b3be8412a5f443ff5963b6b98dcfe545677411e393813e8bf0e4395
10603       21483 cfab1c4b890216f1cc4b18ef20b4cb     6a2410097e4241e7821862                     1GdjTnBnuA3xaFdxJrxeKWD7vfwdvis7PZ     1aa37f325ac3e91f7925b
                                                                                                                                       049c3843dfe511e1795bd7fda4afd478262e9f5faceec6295125f382
                  8931d1cfc24f64ae465999ecaa17138e54 0000000038e6df046b90c33386977a4bad5b0975d8                                        d91677703bd65ad35fb80901138af4bd8afeeb92d4dbcb13e4a857
10604       21484 64bcd8aec2e660eb3337d9b7b13a49     ca6ec28ce6283a79f6c5c4                     1BPTDFNJNEqaaJ4KFzePtuPNRiH4qvyeHS     80a9acfd1eb3b0726361
                                                                                                                                       04cac1d74498af884d2fc0f377313e0c03dbbe2b8beb729ceeb124a
                  751088e1e66672000011d917a33f0f3cc8 0000000026ea8130a019e6cde27af183bc9f18bccdc                                       a274220b8efffd8d4a55a3eab152eb222969e9b235d0bf30ce75dec
10605       21488 12705ea96d3ccf892643479bbc9ff7     8266300e159ae78f83bf5                       1HA1w6UHoPdsVnUHsNk4ooJi7haru8rGZJ    bac9d0623b9b23168047
                                                                                                                                       04dc6267d25a11968d0c0c15290e72abc68fc61e36645aa43ac9450
                  35b3fc6e984851b89fc60236554f398d23f 00000000053d13b48c83fabf63c1bd9ea4ea58df36c                                      60142b876f12eacbb600329e0cff8cd76fad6e73f20216697e5a2ca9
10606       21495 492cf8531c38364e60b223f19f976       45890a6a8ebbba322ce14                       137W4S6gphzsBJcRAjqmS1uGWvC78qPFzV   e34ff47d4ddfce01524
                                                                                                                                       04468e9f55ed6b8d8ee4eef7750d9004bb82330c71eec539db83a3
                  34ab99615ac0b335f47e9c69a5fa9d7c44 00000000f44b5b3a13026d51b36540d950b1b7547d                                        b5138b5f2a889fd5bd4f3e2a22db37897f704f1eba3fd8676e44c92
10607       21497 378f0e96e1ae9657de2b76005f8b40     ccb60ee14c310b51329d13                     13i71h5oxUtc4DFZSKG4WV3X7goJ8o9Xkc     ddccde51f9d75b8ea2a8d
                                                                                                                                       041364628801f1c7ab09c735ddc6b44488bd92ec86c14e43dce22a5
                  1e70ae3fac0a02ab908c2dddca3d6e8c95f 0000000089458a5ac14f7321ac27c327131f55c2778                                      7527c6eab93ab5fe7d9579aa1674330c4c26d9d58ce7d0b1b96bdc
10608       21498 0176cd414a6828923d4f5e34044ac       476439266bad1ba45b0e0                       1PnPToGVWxGjmCZsYkaMetfQ5pXN4QaXVu   bf7e4ea2cecbacd894f67
                                                                                                                                       0498597ff0b2889aad5b37549ab938d956bc3824fef6bb3143b9a38
                  418f6e37a9edaa426e2da8a56bcf26fdd6 0000000022921921e6b985cbc77f5496ce1c493303                                        5bc10304076c51afcefa6fa26503326c71a960fed986193d226a044
10609       21499 ad67a0d75bdb870de7ee11f769982d     c5a3fd54c2cdf6e260a14b                     13ZwRnpkVAC2HtbPzfx5YVrFYnAas2ybjA     ef264aa09c9790e7f95c
                                                                                                                                       04cb6d6fc4d532bc204bda5403e84f62b859bd3916609d3be5fd04f
                  2f932599216eb4f82df89784b8f5971f2b3 00000000c1ba2eef3196cd2bfe90e5cade3df9bd18e                                      e2fedecbbe0bff60dea785d74e08acfc3cb5bbf1d479ecce96ae9164
10610       21500 5c70c2a53155f4ff44a1bf08142ef       b72a7759c5fb5347282cd                       1mERBqxYf8C5SH4MosNBoV4XT5VjExGUf    bbf68c2932d45e94fcd
                                                                                                                                       040a929d3813df0b8eba8c62cec839c9777377a469958fc38b102d4
                  e4f5440e4a25d795b165e334e2fe566605 00000000d5ffe01bf119ead8e2631549b5de71c25ce                                       c19914e47efdb387ce1b3203b4c14cd11d30edbb34de94d996eceef
10611       21501 94f12f6da2cede3d4d5d79d662d7bb     0081db83b93f6bd55bc79                       1AhGWaKPVUpHbemREfAyBkp3MdZjuAk796    d2cd792a2d62af8359f0
                                                                                                                                       046571b634b8419dfa22910b27653bc6b52773b99c8afdab24d7b4
                  f8ceb53c5f08aa26506ea43f11e15e456cc 00000000a3dc5a29aeaec9da897e0944288fe54561                                       c99c3abe99535d243a066529d36f2557f6c92ef6d8d483b9965ccda
10612       21502 a287ecbd1cede6b3ee85429fdb52a       2cf6f5fb8092c6bfa00ce1                     1LgaQHzT4cCGxyw4EqSG3xJpfT8iuTobtJ    d952428316bc51b38b145
                                                                                                                                       047fc129d050229a4b492e3ea97b51a8b9cce2cea83f097551a9693
                  3e2d597b428c61da59a6d4107a9b24128c 000000005c648ca32755293120ec1afe7b210c28a1                                        2ee7ecb0218bec231b0cc31b20d51c28443327db14a050da497562
10613       21508 ea456218c7cdb8b33a70cba8c573c7     292fffc403f714328d1191                     1KHbXjXiPqd8UHxCtX8B4W4v2jBfUCd14b     f680ca8793b9917763275
                                                                                                                                       04f2fbd941d4545c023edd72993ae556f73b6b6a6e311c7a5363bb7
                  bde30571725c246e826765fa566720684a 000000000690097dba4b87232d061aa286076922f7                                        756473a6911563b6e635e84239d3ecb76dab9d031ddd3c9d80818b
10614       21511 903b784562c173c8b73540a1de8b30     6fb5b0b00f7ef3ace40450                     1FpZUu4qfAFDqNpC1sEU1xKUyZzHM8F9Tc     0dbe838e289df2a681b94
                                                                                                                                       049d618ce68e457cc37596b0bd07107295d9458fd13c530d44f4118
                  72aac29564318aebdda4288e2eec1a4a94 0000000088b97e0a4da2e8aa12d9fa05e4c48087f7                                        ecb51957026d65b8b1e540449597c56c467045daec099ea2e072a2
10615       21515 62a4b3e396fb11ea87732c58102ded     bbd2d21bc3347a694c3ec5                     1JqLgc1nWWzy8m11iVCoPh9wZQAgdg9x4M     765478793c4ae728f1525
                                                                                                                                       04da51aa56502e9706dfa1db3460916cfafdbce2ae43c0734013f73
                  f24f5eeb956f1b310df180e42ba1d143348 00000000b12caef6d004db2ad73b257841cc6dcaa8                                       2a96954dd70d8ca0ec5a2c3ed29288f0507ff4da8e119fede224772
10616       21516 13b5c25ad0194a320429175987fb5       1976791f729838819750bc                     1PQedLNqnBPxKvMRYNeMUmZMjga7FoSGZn    a102b663717f5878693c
                                                                                                                                       04cd9e829e1f76dd75237d1a668bb8451b02e5d2a4bf570a17fc7c1
                  59b912de33b6fd43a2042c2eb7bbeffc0a3 00000000e235edf68f829ed14f16c2e6f358ecd1fa8                                      6c4390464c7b04f8539d50eeead9ace74318681cd821a3c1a1d676
10617       21518 2526707848b385261910d85eb8bf3       a48179295c3805c4b335c                       199MWnebVQGveUQjT1BzrF9KnUG5E8XsHQ   90fc50798ab09f1b4bda3
                                                                                                                                       04611e825abdc4810a85bc39c209ced4496552a751bb2fa60712a4
                  6c8aceac604a7ab85b74623d648ad243e3 000000001c2cc8f05ca574ea1a415577881bbe6345                                        2181d4b6be5788b008d3a73ab9fc22847d2dff402034a658d895da
10618       21521 e39c8ead16391a8000f8bd0b059b4d     08e7fedbfd9f1ebbb0a91b                     12EfCfZsGiauiS217wzSxSjCG8xu6R9hya     6da38b4f22578801a96e51
                                                                                                                                       04c3adc00bbdbfdc7ce78c643381be98cc0275717665c7cd95f426c8
                  c0cfd5bc56d6328fa738f2b423e75b634ba 00000000818a09b16f1a21598a68cda0bea11a1f5e                                       e44ab0fef76201bf5eff2cb6ec5ff2b5d5aa6d4314e7f0ee0a416e72
10619       21523 de59ac45c16c5d7266fb9cf534f59       cf5b548f5842cc7d05bfb2                     1EGDdzhFT3dUKZHU2qSjSp34AfLoAUwuiv    51a3d14f791a9108ab
                                                                                                                                       04cee1132fb0b1d2b09876e750d610803bfe7965da94a60cee212c
                  b0fbe0b6c09589d9b70df8933ca37e453c 0000000062d93e6843e5be211c104c83bbb73567e3                                        350a50c554d2ece58d3e8bf6826365e58a1bc8c56648e914faf4894
10620       21526 758e3adf232503c111a937084c9aac     7f6505adf5ddda8118eeff                     1FEgQtrfKUeMxhhCYu93sJDwvdPVdDNrEv     0e3bb169274d32dfbd745
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 592 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04519f8a44d11bcf178b2da326351c165a19e87e310e0f71f7faa49
                  71cbda933367ae6857c4305010ea2c5ff8 00000000ac06bc16068ab6971b3e43c5d62fd03b3d                                        4626c4e1599a3119921f793e7013ae604d43df67932ff87975c0ec8
10621       21527 eb79b0878c44cacf557782652e409b     1022c7835e1711d56463ca                     1JUYSpuybe3tbzNKcSGYryah2scgJCVJ5Q     c8c40bb251107bcbf903
                                                                                                                                       047b6a678f05f6814be35d7a7aeaff84ad0619db2e3c998f2365226
                  d02d9f12976d560d35e73ef74ffeee52bcb 00000000b4293a71397fda5e50dcc6ba783b0754ec                                       e3bbace5662400c4be5a193e3574c6ebd3f5c1b02c16efa396580bc
10622       21528 30420834a289ec46e30aaf88c84e6       4e0ee84068b0906dcdc884                     1MZUnDKCugzhm3E3J4apDEdG74PtJ2Lz7U    260d1ce97aa31a8ca885
                                                                                                                                       04d090a87b6dffe6450b75fd5e823c55c8196c59b16c9696475f9fa4
                  a6b7aa8cfd9d15825d36cbccc561d755d8 000000005957ceb8e5cc279b1cc93e847748fd87fe2                                       43cbdaf79ff7bd10185ba1da56202bb8a671b218e6aa1c2428c561a
10623       21529 dc89efa23fd3f54e611c99fc1ef5c0     60e3a683629b8efbe6470                       17kRwaTAJ5ShTctr7do8FZVVsbV1x84Nmr    6429a8cc2ace8da8a31
                                                                                                                                       04fb722a782419c8b8965d319ba7bcb00fd8fa98b0171f7537b49a9
                  ec74c35f2dd252f0f947a2e581db597b2b7 00000000cd61184f87845e344041388dff06eee650                                       81f4532f54431d07ce011c67413ee1c092ad1c6a92d3014f5a6ecf9
10624       21530 5634b2e65ab00290577fd3779f321       bad64a335dab87a2d1f52b                     1AUykFdGEvgknXsEgmsM6bwV7B3HaJkebf    9178ec9de0bf00820926
                                                                                                                                       0422c6cf43ffcdc7fb64137d2a191605aaf68ba390fd1bf0855dfff2b
                  2d078d77e254c9556a7d1256eec584a463 00000000f8a4ef953e0163afd7c12a76e16ca9d3bcf                                       0aab4c3822b1d658e5ab5de284462bbb175060b43fc89bc5c6953b
10625       21532 2f6658854875aa357f7238a843fa90     9ccf3409e427fb70013db                       12zutPKb9VGnshQJGX63AxNJ9AttEELeEa    edcd88521086abcad1c
                                                                                                                                       04654a7d148cd1ebc30ff0675cf23454098d8edc8d73f1dd709f1e22
                  d0fd84e737d26a55c77082e676b02882b7 000000005002bdddecbd44982cb5f5f99fe2329d645                                       1087a703526379dcceb65986f762a43bf4be9dfb6aa40389169c2c7
10626       21535 f18384a7c25e735b9021e34cce5ef8     66c16a6c6251052d68caf                       1PHAigF7MuNrcKq2dHu3Zr1emEZEYtPvSL    080d8e5a888086dc373
                                                                                                                                       048a29422d1b60da12c158ac0970ec5c258bb90edbff9c9eba40d02
                  56e06c61e6134e8e56f48cab40b0f579ee 00000000b7b477deb4fa4d5348a21753f335a3f740                                        cac418ff010e24c2e801f3839ce2c7a622aca16c1df8fccab6b551ed
10627       21537 2db0ca1a31c881002712c919b48a4c     7d03383723eeaaafcce042                     15uCbpa7PbcfrW12GwT4fE7A1RqPMJA78g     378849ca43c227b18f2
                                                                                                                                       049cbaaba6a7ac032fbe92b77b1bdfcdc21e6bb78bb9130cd128de9
                  964206acc7cf8d465f6b26c2db89352ea14 0000000013da5f55a43d9bba68ce1d927014c8cbd6                                       e7db8bafedb4c0d5f15a499b8bd7b37f799069916bbf3e3226c3785
10628       21541 a13ef26c9a1a02cda9d915d54eddb       add768150b40b718bbecb9                     1A4nQyJamUmWZyf1cEdWtCePPNNxwjn4gJ    cbaed0e53f268d5b84a4
                                                                                                                                       044913d61e83e9b8a9ebd0c4afb548b8bc4dce84b123a3afbce6b76
                  7dfec8da9cc7e5a64fb57e5ceb165bc2ae7 00000000edb31ddb0224ba378eab86f62539dc017c                                       7dce032d5386c9a31142227b9b3ee2ac386f7b6d336d1fca262c8da
10629       21542 c2cc43c14f3ee452f61ac566bbadf       b5603ba1a0c42fcebadc88                     1EdVVdD2FoqSjydkX3RyAc2376U1ximnND    ab5a5888b7900c1e273f
                                                                                                                                       04b1cfadc2fd11eb1b61dcbd5eb9fce314061de48916115cab919e6
                  91b0c1855fa02b73e9938dc47cd9582511 00000000b61efc5b323050fab004546b57235a9e7f                                        b055dc0c039d7c26e3646d3e00c78d278a7a9e03c3020c5f73d0341
10630       21543 1edf63f1ae4f7afa5af56b0aabaa50     badf9222470f5744a8b72b                     1NPdNXKAiHEXANnh3qPBodD9sykQeM3KMi     a3e8e4bf542536d0c4cb
                                                                                                                                       047bd93bd0efc743a65077b0248ce1c997fd7f1cb9d361480cdfbb4
                  482068172397889d05d951273572ec63f5 000000001d1dd3d37aa328f7c0411d1ceb8ecdf29c0                                       234a04ea1cde0f070e38d7146d63861b9f450d2e7453b043c0880e
10631       21546 b8f6751cf194f9e67649b391696d90     7ee64224f4db1c667f4e2                       17ZxouydtnR33wG7pdDfm4FkbMD3kE651g    00c3ce3688c9b299cdf57
                                                                                                                                       04ea0b7c337692fcb38064595d8c2c8c2d80cf7fedfc8174c58162cc
                  c68fbc5cc511cc9709e1802ebd910bbc072 00000000c59151c013292f6f282dd6cf846a79447f1                                      25df8c6c738208537f42bfb0cbae3b71beab00b270fa592a1ee931f
10632       21550 28a39d711ca282b0c75ff2e8ed130       9d4cfb54f72644caf61d3                       1HP7CDin9z953AnuWu3snop3fsMmGFFMvU   ba4444fe6fc68a937f4
                                                                                                                                       04b1773663419fef40530d0e785ec350fc1009417ccafc083d049f6a
                  daf337864e72bb9736b278c7946b9c9ef6 00000000b0a126fbeea645b1fe3fac044a96c5c7469                                       114c738e431fd5ae05e3fe4959802a93d0ec0a63811fc51f1e51b7e
10633       21552 34ae4d38d4289e5528d61a7e9a12f2     c733dc1bbcf69bf40c814                       1JUnu48v9yjGMQWaB3G9tfP6ZqKh9hoRFb    9c63b681ce4223e0aea
                                                                                                                                       04a0383eae8e38731fd678283cfd3bf006b68e7010cad31ec6982dc
                  f416519eb2d0037c252f983338120d2724 000000006ad739a6e81ae4e6a43502c47a309f1f4f                                        6b8159f8589cb7139894c493f41c1dd3105cf8e4095f29525e61493f
10634       21553 c84e62a418fdbe9166f3d13fc69aff     01a677f5edd1cce2dc5021                     1KxRjiqTVu1mNbWnevy8NKJMnmCWgLz2U      0cabaa58127f8a8c3f5
                                                                                                                                       04527063ec0063d8c31c0c770f954f44cbba0bddc0519ba085f5678
                  098ddc37e8d019b50831aae9611af20c54 000000003fe7610869e8cb11cbd8505a0234991bf8f                                       36f652d8fb6e36fb14bebb22738df4c52ccad75fb8c819c256315f50
10635       21558 93606df53f03edbc221214836926f4     8f8774267e39365001887                       1KGFauUH81v6XifK4tf6BDtSupZ2RsJRV5    048247d2e90aae10adf
                                                                                                                                       048b7490f034e72c8f569824581d56a4873db768a96af3e43fa6d66
                  7d9b3c44445849c15f86db1329a89c7a0b 00000000b2ada4fce1d20d259bc51266700dd23f5fd                                       b362993898e7f34f16d73c6166086ce2684d888423d70d835ec7a9
10636       21561 370f1b37663d8e5d0819236d87ca19     28b54ab905f0b04eeac52                       18Wq8GDhR3ikXdvQtuKEvWZFC2RL2VN9aR    bfb276f2ee723310199f2
                                                                                                                                       041b34c4273f6f01dffe28fc024658d8677830e8bb9708331b3500d
                  2907f218c035ff6ec96441048bbbd35d531 00000000a0e63c07249e6736a8ded2bb8342a796a                                        4ebe085c41041101e52c9b47a8e4ab2a7711e8a54ebd1d6a68c12a
10637       21563 393dc7c34094d9fb2ca6fdae69934       1bb4a449314544aa610b48b                   1HNComnEQoiS6xBb9VGEBVgjTAnb9o1qf2     680b99210fc73fe828c7f
                                                                                                                                       04a5a78e1738d26fdfaa0d948184918a17af561e0b90c441ba8a01f
                  52947f3bb4ea11c83ce02d6e09cf758953 000000005ef367ddada2065bc2209e2b6801cfe88cf                                       257466dd01c67053b2b83acd0b133b09c87e0b16f3d229082cea77
10638       21564 29c086bae06f5a2469dbb2b3516fb5     30d39ea1659c0c395fd04                       1KZ972QoF6U7g3Z86ZbupYy9UXwf3ojygE    40a9d3848225b1d6583fa
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 593 of
                                                               913
        A                          B                                       C                                             D                                           E
                                                                                                                                        04bc6a2544ccdc24cd88138dbefb0363d6ff89cc802a4b7ee2d0903
                  d9f298045a456c0d094a6d765500101c47 00000000a9db6578fe45801fd9761897a7e65ca380                                         a8f329e6f21721f5df2c6ab82d5d6fc87cb2e810103770e062da3ed
10639       21565 d28f2ce15d9b07b2a570cec0f23ade     52b2d2d944f96953b42c9e                     1AcdFHX5p4KB3QMT2MY6QR6UwRGDsW5mFY      d4bebd3592e135cddcd1
                                                                                                                                        04b883f53af3fd2b1103c45cb1983095b7dcecc6b204d3fcc5001365
                  b3f13a199c4fc71c014a262b2955406970 0000000005ad404cd1c5aa6c6f7de268959d4e1cbbf                                        00ae179ebbdb2fa30acbc3a8a8530f9e9a7d0152b9a83a3c74d16b
10640       21567 04f5eb953275d396315e1870092ab6     729c2741a7202da7e0776                       13QnVk4ExfDWKHd7zxN979JUmYTr1bTZi8     23bc5f18c8a193e415a6
                                                                                                                                        04bfcb7e0ed92e0d5df78de7eecf8aa924c678fa7eb8eb148762f10
                  3dade9b48933b4a69759de076fa1774d26 00000000e06b70e1e40fb00259da085138208f5b90                                         bdd7709089019ab2dcd6465c96251d6ce78521335fbf10f848ff793
10641       21568 18976f1063e5e96815a2a5efa944ac     606d5c1261f8ca3249582b                     1NsArfRrfDq4LaUewMrYjBD3KLh62LAus3      3038cc08f47e6f49d465
                                                                                                                                        04c6d39acd2b0077a834477283b3a745dc28ad2e62022ec07a7543
                  bba06d0722949e2e05ab0f3b04343d5185 0000000001440bc29baf6a2f6da2d90baa70d2680e                                         b7ed07e36c6619ada2aa08596eeec571884c1d324fe87190071d06
10642       21569 3d0d1f89be92805018683b36fbaada     82a9bd926865ef732c8fb1                     1HzhG7MLoHJCfv411zPrfaTAMu2ouTa8QX      865e13816b97740b2592d8
                                                                                                                                        04d9caae061bf464ca7dfd52e578babf8b482ed578a4b7d8ccf2b07
                  797c97f5b4e9337f6fbf5fe6204b2698e80 00000000dd8ce7b76340259e62e872dcdb4282fbbd                                        05f1cc15eba8c6372bb2dadf7c1b39a52fbd16440e397afbe471404
10643       21572 984874ed2b3d36473d15d74516e41       5aa40c0e43af7ea473f5d8                     1B7eJQZzL4ihFrdaBvCdD3G9sxhUWjwWbp     ddeedd8fbfde6ba45061
                                                                                                                                        04281a3e2310768a537a0731370311f4c39bdeb501d7a05d5e88c9
                  907830798fafd09da6a2ba2e9460bb8b22 00000000a729c83d41768850cc836cca926b9d8d66                                         7b2f8d0c8077e8da8c09df5fdf05b94c3c7ca26967333ee56031c99b
10644       21573 056c1476893f794d0d92b7f44999e5     bfd5184fe0d98b471e2ada                     1CQJXLYxTwEqfHCMNhtcxkRsLQ4TJKgdN1      2eb9bf098cf8f3962efb
                                                                                                                                        047a6638da1eebc998fc785b3d2efcc379155d9f0f396817402e1f6f
                  256aeab9c46512195a4cfb18ab1123aa7d 000000007b651b83fe0868ef54bad0cc3614ee5e0a                                         a0cbd2fe7e7e23b5da9b81b139482f0fd536f6f691d1cd4ffd48747e
10645       21575 bd8c731ee17f37555b3a52f8313572     43bc94e01677ab141b06db                     1JwsPGYzLNWYJVWAanRnTiXZf61ChAXAUL      7661a28416b88d8c46
                                                                                                                                        040474ac103b43572a1c3d0a350e40281bb9f87efe3948f4559e8fc
                  673c59a6b438b8a7d6e22b357c9b457ca2 00000000489310920b5b09d1f06eb729ee7bf65dfc                                         05b803d834beeaee49e9b4dcbbefd2ea790d84bccac362974ba42d
10646       21602 c3292379102207ad84b6ffc31d50ee     ae33e184e2f2cb94c832e1                     1HV74tFxozCAwz4zkc9doVurPkjRbPwapS      97c93b453c501d528bf7a
                                                                                                                                        045877ffba349836388b8b10fad39cc0021fa97e45e09153f69b5ef0
                  16ada77068fc5e935e6ded778e98b5e532 00000000cf46489c20fb1a71f1aebc93a94245bfcfa0                                       daa9e34545135959f042cc6e0e9c03464c7dd62e00038f306ed2bb8
10647       21603 cb22660a4caba664d37f4392cf07da     956425254f850c3083de                         132aUp26xPRPpP87CXf3SCMxjpfQmKB7BQ    9ae1e177deed02f88ed
                                                                                                                                        0494c12a4b10dc4b8dcae8f798e60f1be986b753152f7626b375376
                  e30cae2edf1f9ab21bf75570c846ab76405 00000000c2e2e13143d69c8cca18aa3f8463210684                                        02aa4e5492256114796f9a8b55f829d0d84d8a47edd2b460195d3a
10648       21604 57b15a8d6fa4df281069438ceaa76       b74764e396df5b74ed24a4                     14bqb4SY3shBt4MD7wyxYVUogR8UM9UDiK     bbfec538e6e5791feb751
                                                                                                                                        046e5ff1d704346904cfd41e93c50d55e66ec01733354c1b015aeef
                  1b064824dbe750153afbc3cc67a274b81d 00000000ba7acabbc42221fb6a95cbec04d1aa4e77                                         8e1f14c6707e006aa8f3788febc4ecebe47d50414bda2cb89ad9cda
10649       21607 5ff71c46be770d6127610a58424ed8     2d6d86de9f9ece2420ad6e                     1Moe66Nz1RTeSf4kqvpqThgSSDmCsFR4hT      a837cc3f6ff42cfc3fbc
                                                                                                                                        04f7273d4fadd62229e3dfc46a2c71c4b6da173f38a30a8caa7e738
                  37cc2e524c7da4809b09d23bb65a5f9f16 00000000a3553da36157a9fe548e85799f17d34974                                         3489b2fc17f3e93a18603e283e65ff72f454759a2c9824609e1a6f69
10650       21610 91b0409036ac2626bd2656d00216ad     538b4cb9e25200c5012101                     1Q3zXENUYKDZbaKYSnVEAQF5fqCAMrdkjV      37742a0a00f82ce8083
                                                                                                                                        04e7bab453fb71779922b8106bffa654484f38a131aeb91bb0b0cd3
                  7dbea6d8dc4f79ecd4e9f50a394d3a80c4 00000000a977557d5cb5d64af6e7ac97485b862714                                         dd468fbc72d1bb4848dfd0f1270942b8b8b5e0085c1d839092deb6c
10651       21612 9aa1bebdf24cbceec9e164662097d1     ed7d72659aa09f69729205                     1BRzyDr3nfejsoQMgSXLYNdkTaqamktn8J      9e24f180c439ed6665ce
                                                                                                                                        04113cdbcff2f12af22b8f8354fc509c3b422cf23a58611f52b36f03d
                  b39f424fc9af44a269250e3ea838537c507 00000000ec700f8d41d6f4992b0793f2f84fee2a632                                       d584a621d30451d293a5085de56b3a88dcc0d5d19d7b9cbb7ef207
10652       21614 35fdb30e33e5e2980d53bd71c903c       c1e4a605dc60c60f4411a                       1Aoz1sD9q15PgMi7hDnfn76iAdMa2tP45J    c365211eedf965b4db3
                                                                                                                                        0490507db7ae8819d1b2a7a2a4db2d1b29c2241cfbdc04ed858326
                  836e61110a5b20fe2ebb4201972a4a4a8e 0000000081ddd1bcac4388084644183922f3160619                                         6718f49448ff74b42d9b1592de255502c063aeb2126de8a40ce35de
10653       21615 3d6f88a4cb0ec83575c9e9b3e68c39     8713b91331dcfcdfbee2ea                     1BWiGGPuT7T6KKPRS11pNrVMrbUyLUKpmG      f4ebd581cc70bb3c0e0a6
                                                                                                                                        040a5af1b021abdaa0233d3b67d0483e47dffb73526d410187cca76
                  8ade015fb093e8ae68d55c091c6248ad40 00000000d60c7bb083f14f32771038fc7f3b1e8dae1                                        705fc7f003bcea0f24babf7f74cd8ed1eebe10870e0c99eb285b0df1
10654       21616 16b25366c086538c667e0ba34b807e     18b0136fead6b464ac887                       11DX7KYd9HDR445gGJnc4fzUBwyWxbtcc      aa9e762de07608f7bbe
                                                                                                                                        04324e3568ce922d37f73cf5d0e27f69bb4923b4a4cb510d776db21
                  320455ec90726a261f412c830d28c75947 000000008c4bf3e71b0ec186570d3bb10937c31d8a                                         9c2a40ae6c70366ca036cb2717ec5122916801e8e16cd3f16276e45
10655       21617 fcd8750f49d8873346b7da2274aefd     d85b92bfdefc71d557f74b                     1EGTu9PK4nx3xyFZFkCNmMKpCDDv39hUsX      f8e0778edcd5a4ad2dd8
                                                                                                                                        04a205cd5392b969b828eaf41e751745d892792970a3bc1420970a
                  b2b247c91adfa85e9af70e6e8fb3452edc7 00000000cca86f9aff2edab5d4e2df99c95dcefe7868                                      362974ec9459ed3a9d334f0d757c728da6629f7baf5032276764e6e
10656       21619 87f3edda369a8581fe77fed7c0f47       d69b884cb5ee8418ed2b                         1LvRfELTGnEuC5fPJzvT6SvuFuVbC1pQna   430a912976ffc804a27ed
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 594 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04df9f59fdeb1ac5f839e31cae8e6323f8a86c7d4e4b0aabbf5397dc
                  cc3a01436fe4bc0b96802dacae70c19a23 00000000acc2c74781f7df56efa87a9ef96604e1bac                                       5464fae3149a6dce79d4f185ba898b4abe5772621528cb40c8534bf
10657       21620 479ad2ce12a5e35c3ea6fe5b1538d4     02daaefcb5cd76fd4e8e4                       18YKE4YwEq1vKMjnJnr8zJQBrfjSgJFBAs    d44c1795c5fa923ab48
                                                                                                                                       0438cf0efa775c21dfb00d56ce927dd8439f931b081814b2a1dcd0d
                  f3b2ca77cdeb3bb907e8deb9a12a980203 0000000018cee622fac28005e9d819a1262b8cde51                                        679be72c067411b79eaa34762bf846ddfd6c42f794e685dd6ea1e4d
10658       21621 dbb08cdc3eb42a1b191bbe75e5900c     9a7e1aa1b663ebc6ac9e8c                     1JuoPExuoirD3bURVLRaTg6PtKWj9izTE      d1e817b84abbe27c508e
                                                                                                                                       0465715597b1b246acea8c15132c22618be3fd8cd60fe848fdf5a25
                  898dba88555aa8b4a59da4e683c0b7a1d 00000000fe1039f45a7c400b4de07e0153871877e2                                         5714c89d4f2e928204383de34f404b32e0d6275734f7e8df90fc224
10659       21622 0715302984090c073a8b0b9c9eb2665   c9339709804cff091494d6                     1E4dTTDcjNg4GePUTomiudVYnunX1xzaQU      6cfc38d896e461e79938
                                                                                                                                       044a12795aa2510a3265c5c2f0d5f4368966a1f5a3bc1ab396d41b6
                  bb6f3f8dca0329b59bdd9a15e135d6fb85c 000000001884bcde6dab2e88cc47cbff2de53fd591a                                      be9962f2d978a5f09e097e0b92d1915e769eb39d81096781e8e56b
10660       21623 e571eee14910e1b41a3c3efb8e445       b29529ca381d555acb809                       17eBBEwnbKkS1DBEFxhG4MfsLY8Xgv65kS   0a3898b282baf3e0fe2fb
                                                                                                                                       048d016475c44c1612d0148f037635e636a7fc3472df0a513bceb6b
                  a711a285ec6fd66389049c01405fae10a7 00000000cdc7c7a869d680a09e761c53fe25d99203                                        d6839a7f600abf7a770abfe1c1937e9da96a9a012e698cdced1da18
10661       21626 4075c99018d8d8ba53c707656da65c     2801305074ab3f752bb55f                     18P8cdkLQpQJKUzfAJeQKE1nbXxsUGwGhX     91f00408c143d054c803
                                                                                                                                       04c574db6b74fbc448bc8b909d4512bdf223e9792b960b83ba67c43
                  90260aa7a0ee0dcef66f9ed13ef3100154 00000000f4f4b498a3523acbddc91a8ce16765b549                                        eb44ef786a1aab347fbc1c8ef7a4b7cab7460013013cc63b8d17d47
10662       21627 702f88a1367ae826e1d469baea34b5     dc4172b96a73dca60d08ba                     19Xawq113uFLU4pu9ZouGwB68VHJHNocAz     7a2404ec6917db18ec35
                                                                                                                                       04f5d1a2e4d0c4e80cee187abf3781f89bff8cfa01c533d18a58ca77
                  a2e3a422f415511f1a02ee6aac3474ea36 0000000046564ac3ad34605cad76f81c42c4073fc4b                                       8dd38d1a56739f4f651d23e71447814976a217641381bf0dac12ce7
10663       21630 33742fe3fb31644615d8d0fe45255f     509416d3dc89c0bf17b37                       1HeCYViNVmH6eeLTCZsBHAwVdNRrCUQfR9    19d1ca8523a0322baa6
                                                                                                                                       043ba28951246ca392326248f8e9032589dd13e278db1164ace482
                  846b21b5659eeb0280de745b8108bad70 0000000059e3110e627dd8ecd7a8f8038c2d4af681f                                        d74733d4b32ae9aa5fb72bcbcfeded65a78185f4aab1db55faee22d
10664       21635 a86380cd80898fb9b4eb67401f66670   3c4c476312fe2e0a47074                       1LxKe5rwNazxauT19bFmLCYGPFk1soV7JB     8d8afd953c6d62fc8215c
                                                                                                                                       04f25cd1fc6b350292ddeccfe6fcaecae1b1293162d31da64e1151bd
                  d5f11b053e9267025683428e6a594f81e5 0000000089a80b22af8b70e9d7fbdc586b2885b8e0                                        4b75cca949d3cb48522553d82851f4b748660981653d990f17b333
10665       21636 1d66c5e0096d916a5f21b87fe644aa     db54bea618b176e9f52592                     1AMVxtPcM53DEVn2h4uR4N2fEBcEmau3ia     832c2d36179d6603f924
                                                                                                                                       041e6ae04aa459933d3bc69a44c1d84012f9c90a11bbb036c35158
                  27a79470dab73604e205c216428dbff261 000000003114c4d14fe75b30f9968a2321493c45faa                                       56d7f3a08600009177156d8dd03b3c609bfa6eebbcc24e233e64c6f
10666       21637 a775207dd6baf3561e1f50dbbb68a0     6833363cde5107ab25a1a                       1EKwj4nWX275VSYamhw5Qc3y5hbqJV4aoK    626bf67690b15a82253dd
                                                                                                                                       042253db4012c968208aaad17bfe51a0fb6f802c19621a88ffd733e
                  2d43d13bb950f86e52dda73df64791782e 00000000db9a3583d17360fd0f61ba54a096ff8cbb3                                       085e06c0069753cf55a8505aed71cdf5c136ab93f67456af33122aa
10667       21638 c673a2a4bdab5b0a16c355d12d4344     9bbe99142248689db5e6c                       1L4juWNofDttsoE1YSHacmbmGtvpuH3HZ5    dce2c23c672383ba5224
                                                                                                                                       041833a894fb0769446a24e2dfa11d5968f43c150429d7ff43e6872
                  12144d9bb64b66b8ebe083c14d7228745 00000000b7a7ac9b71b6dc6a62374285fdf6a28dac                                         434cd38aa20dc28e7fb387b2262e97b4ac559ff3cda93112e54baa7
10668       21639 44933f552e67e4cf0049dbf1b0e21bb   500f5a776d38046936e4a0                     1EzbGaBTe9m69oyBuWFK1hfV8qYkmANwS5      f0eba1f01ef54882d838
                                                                                                                                       043745dd9974ae328877ddd840c705773414f7a1835aec8d24bfb9
                  003450f8adc900ca41d617fd2ab67bebbc 00000000f72d13b5960763cbf3dca45880a7ab1bbc                                        e9b65226c13a061a31b032e628a3f3d917c3930be4171926e4c3eb
10669       21641 981898451e2d39e0b1a434489ba5fe     ef67c9ccbb8c79cc3524e1                     1HJS77u1GtUk53c45Hh5G7Yo9GssHTxSVn     733a661e93219b8ef6a9ed
                                                                                                                                       04a104356da17a5f5717b804ea97cc47e90583693c992d45fa727d
                  7d61983e463abbea72243daac1bb959da 000000003b5f448ec00f8b329d1995c9d1989fa466b                                        987c7b02c0ed9692fb8ddd305e8b7c698c6e607040851593a6b777
10670       21642 5a726d6e389c54e39d90176b4fb3ead   1bbe5e293121ef2717cab                       12RqDmVixEmsdugkA6zAEugvxVcYQZRYjk     c575a26a2cd82dc9527cd8
                                                                                                                                       043664172f30c4ff9f637afbb8c47d6c34148cbdadc83a88e7e41d38
                  441fe9e97b62a035c881ae405b9866092c 00000000183b14144197fbb5c1220ae6e8abc243bc                                        e14e5e8c5e9ee2c7d12bc12047a9ac8944f884bf1b0f2a088833bdf
10671       21643 a003946a4b363673296280640e1183     3e7b7d84300065b4fefc86                     1MjjuURkfNQRsHkL3fscXwQCxyu7iKuNHw     8e94af79222ae0ef1f3
                                                                                                                                       04fc201c3d266e1377538d37396c37eff5ab7be6a82a995a6ffd5daf
                  139c703ab728fc461ce0ec81ba1077a85b 0000000073547e0e08fd7b88569b080a140ceaa8e9                                        8adcf8ca9fde5c1b17c031b1434baddf94d84c30ea43ee34bc59543
10672       21644 e9d169829c05caa7c1d97ec7a262a4     37046a76365ef68e5fc51e                     1PYW4TjDkb6WhiNiTo3Ebkm5S4TJrVzrgv     8a2ec10f75c4a61440a
                                                                                                                                       04b869496cc7ef8ac34d98299ce12729bdb2db69c8736ebe74f2f58
                  936766f82d4f9aa2af04aea5bd95887539 00000000a51fdb5f9e6af68c25fb675fbb499ecdc69                                       4ffc1b5eae1f290ad4a3750de75eba7da58a6128897ce68f61156c1
10673       21645 55cc714c408de47f765b05b89b4e4e     de529073dcba77bd06d8e                       18pHmwZxNXkLeGXBBNvm6nGCvVyctQgKEp    c225e9ab1cc436f4e14f
                                                                                                                                       04ee49b65098adaa06ae546c3a03575c2b552330fe7c8117ca0bd5
                  647f50c51d4db66b1ee61d499eb4071fcc 00000000d4d591da3fbdbd2a0045aeedd765413401                                        b15ae441052c86fa172c4cee99e89b4e7690cd98b1bf2c73b6a80e3
10674       21647 e756247e42d1251a01f2e043abf81d     8d04d7178fea550ca5e76f                     1JtvEufQrLgDghFHd1zSn7hKmLnBHDTB9D     422744348ff6bacb3860f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 595 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                       04a818eb5fbe76560ee1d72aa5559f8d3440061050ebe8a8fe48e3
                  3dccd092ffed1c1355626c6ec4ac70de037 0000000004e7a8280ce115e0932f6ff11dec3c1f693                                      9d502dc5d18073e32d8bec4909d733c7e16c4ff1530a0d1bbf31c75
10675       21649 9ac09611a6fa561b1d4cd20d4c568       e4e33bc30afd4185721d2                       1HUwB8kybNZhwNvTfv3Uynk1iRe2Rn7aWF   4e7a4adcfdf23ce641f11
                                                                                                                                       0480a6ec8d60d960f3c810c501d7aa7850aee9a965cab6ea305bc8
                  0b3bbf47d396909186593f94d8ca36b0f6 00000000a7e125156b17a0997e31b1e5f63f2fc34d                                        8d52bfe72ced49e9e714ee0971d4d6b7761bfe4f39abd7713a702e
10676       21650 d3e986d8da24d365e12c6110bb581c     b4e85425fd143ec90d2473                     12FwBNsADy4GNpK9BQiLCZza7q4kkNnD34     9d2e9f3121f8ce113a56ff
                                                                                                                                       0483f4c943dedcc47e371a9b1f17aa251f5826d85a4573533f98cd2
                  f9854acefdc7dbe26781000f26c11202caf 000000006a3c1c8cc48f2c26754429fb1f5c0152559                                      77b6a54e062fd4fb839bba7eb635f23af46497e53acf8c577b69c4f0
10677       21652 b3360deec497dc129603699dae580       06417c726041275b48733                       1FmLgPnWTqLyhYZK2j7xjhBcfrRWzt9UAz   7d31ba983b42f55d1f8
                                                                                                                                       04ba0d304e1749f1e538c5c20ff2d6d27d15b4232ab6b50f4579613
                  ea43cae57b6e302b138bb1481c18ff75ed 000000007a6892d91740397f45da3dfec96248ea5b                                        161b6f69c5b8116bfab9c15c5feff37bb4210c6c48f39a42c31ed3d5
10678       21653 8de1f9cdd39bc1992dedd9679e13f8     639ed23f6fa264ba55486c                     14LTabsE9NkJjdC3BBafdEDDgbLc7rA4wL     61293ca5771a2aeb566
                                                                                                                                       04c9f267274f45101cb6243747edc80042932629294b5eccf1ec0ce
                  cc733ec154071bb896cbd59167c2289fc71 00000000eb5de08bb070d49b53eefc1251c1b61410                                       b34eb919770239bac2b36418e2f06a3909ae1773cc2bde21191b20
10679       21654 794f9434a1fbc06bde2219f002043       7845fce30dcfbe3c7a584e                     15ThpGk7sJXimi4VcW3af5SNPUAKD2vE3b    9c9239aa675ad4b64b601
                                                                                                                                       04961a73abae0f153526db8a78cd9cba7717475f04d138d978e4e1
                  c3abe68403d524ba23430e3ccff0bb6b94 00000000a4cf6b061702ffb12e0cf60920e58546417                                       c93b360054c0699b9e55b49c9e5f9fd72254a7c9c9928357e52846e
10680       21661 79b4cf3925cde214606e2e2452930e     834974ddfabd8a3fad75f                       1GbWKMnJeFbzkKahaXJ1wXdak5DcgHb5NC    a258d726a6b4f316369be
                                                                                                                                       04064f81cef076ff1057d532bf11712e6719777c14037fb1842f08bc
                  77a6489f1a2a9e9ae3267360a39818e835 00000000f77bdd1a07b8e9fe27b0de2078ebfec54f9                                       7ccc8f09f909f84d5f6def69f6b458ba611f694dcbfe10cb902b0cf04
10681       21665 3ed8860e54add3d21c6b604242391d     d5073d1a0409d2b9e3d97                       1HWWqdrSqaRtTbbs8AttpyTGjfosgjY3qy    c801b23e0f9ccd40b
                                                                                                                                       04766947e75fc433821e7ebb084bf4e733887b3927d949f53dc959b
                  7f934506f3a33a399e08c86cf02c2dba5a1 000000004ed9269004c43fe3f0d7c2841911326849                                       96890270e585e6339c3fbd42bbab9974c9eb9a568e815a217d79f4
10682       21669 3359d4ced0247a4c39f00ee150d1d       adddf0ff515ed30aaa7c21                     14FNM5wdCKrmhX3L6fWUTPYn83BdUgSbd9    935b1e05cfb00c84bb66f
                                                                                                                                       04c51c3194d123a1396ee24545b6762636ee85d4d77d008a904764
                  72d52372d0f1b14a6ac22b8de7cce1aed8 00000000e0e10d23c9bb0cb4318c48bcd72fc72ef32                                       39d1abd24e5d480929c204a63ef6403d4965974840fc03629cbfa42
10683       21670 5413e95fb13ba0b15b52d5f2c8fc4b     c1a660437d2479c088b1c                       17AuytypttRqc4pAaHe3ZHj39YD8KkDXvo    e49e48f81f2eac3cdf081
                                                                                                                                       0430277c43d4318edec693dd63368c3eb4c8961dcd40de60f15876
                  98f4465f44a573c1eadeaaec97682d9f0d2 000000003dfff3570d9f01c505b991931a8c4a137c5                                      553f8840fdbc3c876ba04035b1b0f90bf82d32b9b7d8d5ee4c6d717
10684       21672 af4c3b2396b52c0dcb980fd37fd0b       4ab69b746706c87f3c723                       1JukTftuS6DJpPBCWWGZgBcwzyoKwwbzvm   251625221f2e6b2fe107a
                                                                                                                                       04a53f5b7be23eb20263e7aa71167945c684b18fa22e3de0ad78ab
                  57c60a9b1b57d1f42db075ba300c1b9c95 00000000eef03bd637be6cdeb2d8fbaa3ff838f87e4                                       1e3def0c2f941acaf9e858b76b3b2611b1ec64f0facf8c5894795be1
10685       21676 ea8e4a6fb2913879988d4a71bd88e5     42083e202f3e6d7f928b1                       1JLtP3enERTAaVYCHpyaPcNpkVKebYwfz4    e94874e518b03bb7e17c
                                                                                                                                       047f640616b32dee3b43cf598a158c9fd4c859191e04d84636fe912
                  a8f779e0934d4930c68635e5707c35e5c5 0000000086c91c20190bed5cfccfed45d4d7f6438ce                                       aa331fa31a8b88619c41d35fd70f17762efd01e6b5a2e750c52e258
10686       21677 ea98aca1096550fa87827e2d17f5ec     37673421883a4861e1e7e                       1Mkni9AHFwYkJwr13R98JC9cugRCkFaBUE    c82804f232cf19ec218c
                                                                                                                                       0455b22a83353c16e79c6c79494abe9d5f9fd0289545dd7b34cecbf
                  936298b357d1d547c3f43beca6faeb3c21f 00000000b92519b1589a0f5df03d709610addb0762                                       ec756046f16f5bade51979646b63ee4c4eb49a3166668562c6f5be4
10687       21681 fd099c28755fa32ea51d648581169       75f106323b96095fe470d0                     16VYXo5pcW6PQvXjyS9GBacQd8CCh92ZxX    9f5fcca6a3411da43e9d
                                                                                                                                       049a5f66148bdbaf71a28018b6f89af3d0322b0d5e817a96c71feb6
                  a6c542a681ed21a3b86a7422f5a9e8171e 00000000f1a7043d3bf468848314aed6957a263351                                        7ef921c07b1428ae17959e3c9bf2fcb506c120833f6fc45aa9a5202b
10688       21682 5cee68693981f506ecb4f731e9233a     dc7a758a45a217a7fe9f77                     1ApnfRUczt8t66h57B7rxrGiE2w5seRWVi     3d1a81906a86323291e
                                                                                                                                       04aba5416a938708f9fc5263502922b57ba1dba31f2ed6b99c64e0c
                  07c1a92ae8fb5177a24264faad6fe79ce48 00000000ef524040a5f3ec764d12bb221bd20fbcede                                      da7bfe9892eb561053349e9808ce9ec0dbf19bc36c52889bed92eb7
10689       21684 ba99a021006aebb7d832bf781b2fd       e5d49c1a27e242c49ae47                       18K79iiygkDgYp2YqznVEqKVN9VmeWvbTg   44b96e1aed999c950478
                                                                                                                                       043bf7d9cfa55c920de4ffbc806217206a215d0cc07caa8c00e48ecff
                  daa5257cddbe1c60d23d7dae6355e2b4ef 000000001d17761921ffd2d04dd4496309893a57e0                                        153babdc953ac99c6060204f9f6e949d13fa42a30f19ea5bc31823d
10690       21685 fc1229556d507c9c35cad0f50571d8     7c217658d6b6aacee2f8d1                     13ho6PjfryoRAeuNeNPYbkbmU1joRkJD9d     655914fb55f38a1a38
                                                                                                                                       0427a1fd4d0699dbceb451bcbdb6f3d9405d7e7947d613b452e7a5
                  eb0867098056384cc1e8d5e42ee33a4ee4 000000003081483d7ec63e876e1096da6f993571ff                                        c87d1280860b131c9b362a6676c5af835e0ce220162374fd1ac8789
10691       21688 17ef593dc954ae726e3106fc67359f     e6f50671a536354f0a409e                     1APrUR12L2RbSbbMe89pEoxVRZpa5GMkYr     5ba1a43e8c0ae4162a35f
                                                                                                                                       04aec9a2c2f3581b3fac687b3c40334759799b9faff9e26c19fff57e8
                  24b5c024fbfa61c9bb36f01dea059a99341 000000000fc9d2dbb526762b326caac4b0e7d9ff614                                      062e92de011cef7b6540c45a68ee8a9217cbd5fc8e38923e25e93f5
10692       21690 f3b60f2f5c6063da573eda2edebd4       ba443164254990cf75f57                       1F2mx1GbDVL7BjFg1Bo5SWZvHxcaxY27V    504d187a14b8c80820
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 596 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04bac8c6b5c7c95a6b6f92ebf2c896ed15b40755dcf975a7f193e1b1
                  318435ea95bd9671dbf7b7863705a1bba3 00000000be31c3b6ff0a7dc38e54f3c5cc192ef9fb97                                      8e10cc61daaf9ec091baea7b00209c9319023499c4d8a6a2490189
10693       21692 65652d5e770194e27170cd2594bd44     cccdbad423a51e33ee30                         19b47Et3MUm4jcXS15ydcdLYGF8AY3Bj87   2cea2bf1efe04e7fc259
                                                                                                                                       044ceae4dd15f1428543fb27f7f8f2fbba57303fd88dc3b9f354d152
                  b6f92f76e20abe96e9042a96002538f9ef3 000000009658340dc9746826028cea5e16f6245ae8                                       22503da42c0ee7f791c61e8d9f80ce8b748a4bea93c618e5f6ee451
10694       21698 ea5ceacb1303edf9f074d9dc88187       f80d8318138c600b39ee80                     1Nj3itkSwainErrJ2rYRZb3WWy3tsyRL5e    82084617e59000ae408
                                                                                                                                       048a9b9ca2acc33d27854264bb35a92a2ea9c5edec362286f9ec443
                  589792ec8ba479e1dde95023565d7025d 0000000042ad9d030c3d3ffe9dcf0ed206da7268314                                        57a5cbf78c9e75523aa5b408722edf2dd1016cf3589555671dc56d3
10695       21699 dcf3821ca444e578b14f1627d733b6a   30b1d7487656da84fc191                       17ZXZyyKV5uAeA5mQfnt4F8vcyh5cFgymj     b79053e6654d03cc6eb2
                                                                                                                                       04ded35dadbe4063f01479bac0f24481533e32664cb27a6b1719ff3
                  d03b00acaf0e723b3e1a99897a2f9d3fad 00000000a395ae78901c095b8da8e2226ac96f8331                                        94178c3f6fb5f627b8ddc292440fd4f6f18a9c6d3f6629d52d09d05a
10696       21703 6479d90635a14fd52ffa19151b1f6e     c6851cb0a1efd196d503a9                     1L5JLecw2Ez6eiKFiRkhNgpPJLqxVeRYyx     dc71d28a8241debc368
                                                                                                                                       04c3ec72c43f0d6f3818ec1a7a3409ce2bddd7cf8c3deb8ce06300bf
                  dcc010286a1477d64613594964ac857b34 00000000ecae3e0e737fadb4988f9e46d9f715d993                                        c19f132392705ccb054da7e400a63e1e5ecf6056997e351a12fbdfa
10697       21705 0f2e450738d48101ed01714df34a49     95759f018f41804d45c340                     16RUJN9HaEiRdHDCKKSSD71RS8dMBN95Dq     bc42f310380d1359c42
                                                                                                                                       04c1ac93ba7c6983f6a8b38483cf05c6667a454197e057557a974ce
                  be3773d33dc8f008610db1a6c7f2d12067f 000000001ce18061bddff9754bb49392545ed07db1                                       0a3879c5e167b38e7d2d64d987356800775f29a5130f36f835ac900
10698       21706 2aa1c7675c6949152e72fa7f52456       b5b609c2bb9924b391d3cb                     1BJkxw6J9m7xJkLt4Uf7JBkU3MsHk7eVsV    12cdb5faf32539a1fc6a
                                                                                                                                       041171531e035e72663c5a8e437bf5ee28114e4856e15563d3cbc6
                  c58a5ef06785b7894355dce5b44ba69f1d 00000000b57c234475cee1c61d8f745b80e8f0eeec1                                       41357bceecdf4b736af4e85085bda5c49ad029be90919467b79118c
10699       21708 749a9a8f4300125cc1bb9d515fad53     fc604808ab0848cce49c2                       12D3zKHG7FikVpPFqnvrtJLrNhHstwd9pe    ae26278432373597e0f9c
                                                                                                                                       04d0abab7f078d3ec72954bf79e7ea13e80528c6378af8731780a89
                  589bbf137daa5cedd0118c917280384e5e 000000007ffcd225c718ee995de6862deb737b137c                                        99c75e4ba1fffc4ba1bf593d4153ef42faaceb4b645f20c8e61d5545
10700       21710 b97a6110dd94b92e4db83d15e0d0dd     28786fe7b29f8d5d45fdfd                     1FY9JJscDCHvVFHTQe76esxfgDfn343CDT     05d709aa10fabbc9bde
                                                                                                                                       048decc2ffee2fd8e4ab85db656c8058233939435cc4e0785f89369
                  e34854dde03390be1cdac448dea65b9390 00000000d7790b588b87baca6d6ddbb3f024fdf979                                        0b45dc5c090004d706f71a234f4a12648332713ee14c8f56c24676a
10701       21711 d7230501cef324cb631997994f7cd1     164143612e0db9d16d1bb9                     1GBvVDoDUo1pVm7BhbAWDnPFh7w3sjGavp     d8b0472b9ae2ffade20d
                                                                                                                                       0495b91751183ebacc709081c4de8af29a0008f34e8cf1debe2ba6c
                  eb45f33b1ffb639eb20dedd2bf2dadab219 0000000067786ee59e2900a3ed865f67c15cf9933a                                       17de705518d9771b5db93e26708df49dcac15b7f167074f06dda69c
10702       21714 2f8fcd6caab16300cb1eece1c0232       7e4def8c95c2af3ed4a8f6                     1Bjenfo7uYWcMHUMtW7GRSK8ksrwzLJJcy    07ec39f2eaa2d692f5ee
                                                                                                                                       04b849c52b6b7bc33d75a29f676836eb56258128c55b3fab5cb09d2
                  53cc59ab86ca82b54cac050baa4678b3a5 000000009b918a9ab2e1578e9580afe6f0d356c333                                        7efa0fdc3ea7666595e2d0aaf3561e997dabf3e408d09f0b863c995
10703       21719 2a857503e0448fd96ca6b35f211c55     4b18201d5bd9c087e90f49                     19uH6KjHAoJJphUGTCbCaD2Boa3TiXnEk7     c08e5b5594541be669e8
                                                                                                                                       0466076026ebe67aa02d2d16bb5b3c55b2549ffb3dc601196720c7
                  12ae2fe594230e0c329406d2fa1c07d142 000000005deda24d7068dd4101f37822efd9a89993                                        6929efd95f0daa968fa6ed412c71756a09c27e707eb567186052fe7
10704       21722 6905e367b1c12b2b7ff5aae662ecde     a00c9ccc093c97dd5dffe5                     1LhmZeQ89KytmLbYG9NVaABYSac7UpKHND     a0c26bb2c298495aa4945
                                                                                                                                       047a51dfe0b63b6f6f5c41c621440b8b7fea2e8dedfdc31325f4d349
                  7678d72195c2dc243e04e179ff53010f33d 000000006f83b5c19b4296d0a9df455ef3a7c3b35cb                                      04430edc2998694fceaaa8d23c7755ffed3d792fff473eece499baa5
10705       21724 66292f51931b1da8825a67508651a       bb4f26bd5a60ecfb51549                       1M9KLP4ujEpxpRpWECbzGr6b4MCRVZYRac   91565bbac1aa4ceba5
                                                                                                                                       04d702170509387e432760450ed17a8ec83f11ecaccab9eb389e3a
                  0efb7665323c304684d4b0f6b869918f96c 000000008d68f5c6cef53e8abd2626b882838a3064                                       237bbd578711e2600168a06fbe07e53d1503c976b5e32369f91fdd
10706       21728 deb421035c750abfd1132af11bd55       cd4e7339ec9204f4fcde6d                     1FLTPVHHD2aboqocemFLJHZxkPYUYJcDS4    e7a6dcb610c1345f09406d
                                                                                                                                       044f4820fad26920d0ee1a108151b3d77da7f1dccc04f8462dd5a73
                  c16dabb3bfd02930ff966fa475bbaa19c9a 00000000c9abd977d7a20d68f970d7a1175be1bf62                                       3b66acde96736ddb081ac981238791f68f78afabe6440ab7cd23216
10707       21729 79f77ac9ece231f0c693f1a9c3d5e       66315ae796dc054e3a518d                     1FbwBaCxxMenmrMnGffD6fqrPYrmMA1jz9    d30105ccece4da701329
                                                                                                                                       041e85448423b55f16ebf7d6a53e4a5c58982db0265b85339e3113
                  c70e3726b0cf6fad3967a8020e08b765e4 00000000c084a5fd783f640d6494b87521dd523726                                        1411ab938baa9ef841026527b4871b11c7da81d14be011167a898d
10708       21730 8947a27071ead5af1d07fdc5005582     c36170072073e3e4a064f8                     1J8rLQkuDqcztkwLGvJkk7YLXe3X7CcpbJ     c24ee9683b84d8936de224
                                                                                                                                       046bc7998d0394bc344c16eebbd121d5b9e30d22988a5f5d0d48ba
                  cc52f9b6b53c2d86ee3c93dd46b4869838 00000000d84ac120cac5659e5f7f8698cff1cf6eaa43                                      9f699b099d4013de843f82a8fcfb8a46ffa51a2a410c19878b98c772
10709       21735 b5c9513e6d799dd2e2b6ed8bb94687     87dc1d3a945863b048ae                         1DFAXiGYsikWyW3e4Tm1UZBh9Q2wHy8PWW   b3ef3f1caa357479042f
                                                                                                                                       04696733b46274ea41907a4c338f5ddf158066576a103b83a039b7
                  eaa7a25c9a6e63255eb8a906961dce0232 000000006d7548145ac8dbab223c51206cb845e455                                        53ea301aedaa59439fa07f1ce09021c80556459f009afe1a6dc37c9
10710       21736 1d4d1a21a1c103d7c7a3d0678bf43a     359773e99277f214316fce                     17PNjr7c8ymdUMQUsYSmETRurijYYiFAHN     ba99561f73e534d605439
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 597 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        0447b2cf0027c22f6048491d6cffc04ce7c95eb471aa12f0b18d8d05
                  a830090f1a19b09613af61ae9ca2dcb38c 00000000ea3937d2230edf4fc0c1fbd108b69c8f444                                        de976d05464c55e3953e7b90dffbddae8dc1b559832e3b444cbab1
10711       21737 10da2441a639cd101c056745399976     0ebed08f9895a5e195413                       1MjeVNAVzZAcfks1k2Dqx8uWoHpyhs26Cm     e664eaa94f2616aef213
                                                                                                                                        044dafe609a1e290c269cd5781d5a86b9fd4ef88a253793ff17f22b9
                  b4ea20e5334707381ca82a03f3727bab0e 000000002a6f140ecd9761a99dd1d78c5ce40f0c68c                                        b1f498f9001496f6ee2df0eb2c600b7f530a98f37e2253be3a7f44b8
10712       21738 b88de80a571a2f89f09213a6ee3c26     4fd21ff07be08c4475782                       1L1EY3Uzrcf1V2byTHqUwDLW78HxELLfyT     8a23d1c5514ea62237
                                                                                                                                        042e565d208c6ef407ea20315e6d870cda905c32c38e3977c8bbc7a
                  98c4d09011983f14b98b3e84b889f99e4f 00000000c92ad71d4e05e6aa62be7f5aa3d3f16a4c                                         795d07ce3b1cb7ff3c9705b8495dfc16b876074cc617ec310999f721
10713       21743 753a58d0e83306b07e53a97c394bcd     35479b12354603a2983897                     1ADLzaQ78sfoocUvxfLZhVTX8VnZUccs3F      8a91e31016dac5cb1f4
                                                                                                                                        04b372cbff6bf84e594397a954c75d00f0c5ae2c1e678a37375f1023
                  3128c1f239a9849fc2b71175e4e76d9fbba 00000000263b4159adbb7bf3845081b7392f2b48a5                                        89869104604c5242c0e3bec2b3b5e7880d6a5c0447725e8d9a662c
10714       21751 2593a0cdf0356041503081b15bcb9       772fb26c039fa16ec3fc22                     1Ja9TxEKJsuYULfrZUhUYsh3ErRYTmq2GL     354fb9775639b451d713
                                                                                                                                        04b7c104cc3016fc120063b6b6e5853296458c0af7b18b34c31368c
                  ea9d256770b0e9d6c79655bb542959b40 00000000252cbfb03d6632287e8aabc9f192e00ae6                                          44bdb6dba3dd1d6aa307730d598cdbdf575e82bd5de621ff21f35e7
10715       21753 ef94400f12eb1dd4b04887a82656f44   5b86ce44cad36a2023641a                     1EB6qSRrEp3VMJPEBAZVhcZ1HeTWY2S64W       07cfbe695e59f5af2014
                                                                                                                                        04689a02dfdd09ae1a2192f4a6c7f156e71f765f9af25b59ce3efdd7
                  aaaafe925bf170264d853fd25f3d6cf0001 000000001070fbac805599d1803c1305ae8e9dd70b                                        44b390698bbf4c69ee10f6c9083e6dede5eb2fac198c9a010abe5c8
10716       21754 4f1794cd42efa9be8ca7e77a16365       fe2c41d73b6307b0a16cab                     1ANiXdaxDPtp9RyZzDZwwVjg1TM3dCr6cw     aeae07f57f4eac626eb
                                                                                                                                        0459c5833a595f9b907c443bb900996e5c2825a0519100604f854fa
                  1dff91461ffb2ce21a33c4781daa6c209d6 00000000454e4447e1b3227b6573b610bedb3ae69                                         4e027db959bff4c57584a8c03b5fd526d6aba839464ffd4bd87fde21
10717       21756 5754f0860217b1f3ae761161c413e       0b7e7862d6b971e4cf51ee5                   14eA5VifHnZzt27p1gnmKRwnBJtqdUGJAW      160d2f0788deb5f4d01
                                                                                                                                        040709c5e21c68d603721c9c9dc0c6008e831342b666cbed3dad67c
                  c1f8478a7e46e03b7326e0d55ad6848a7f 00000000901764e2469aa8e34ccf3688ece4a43f75                                         c5c9a0d193980ac47440992565e0680b85b70b920f3ee4a31fe53f6
10718       21757 b1cd8819134d52b88ebaa0752e99e6     a6ef876f114c9ebcae6cbb                     1LX98PfqUpmj4C7AXK6evjgGiDjS2x8MoT      a8808f66901725a79c20
                                                                                                                                        04eeb3978e15e4c267acfe0073ca1a946f6c26a23294685414982d7
                  7f910149376a468f5eb264fdac9c2eab948 000000009c8655f317e3664360947721200fa398b3                                        a02e0144056bdab0baac42ae70edee0203b472080e8b5e2fdae098
10719       21758 04f3eac9f26f863f8ba49982c9e5b       85113a4e4d8d30c15b3f70                     1D3j4MCFvV76YxosYfTXmxLMLgypyVr8k6     71bd8ee719e2a456fc57c
                                                                                                                                        04a4311719c2826eb3ff9022c19ee06a1982f90db47e2979034381b
                  901f5fb3e2e589a00d2c71f22de9463c805 00000000fe0ecfcff453dcedcbc5eb53ffe246bc0a4d                                      ea56777f9e702d143bb687779cb3332103f8d482d87c224582b2ea
10720       21759 8b067afee0dcaa3ebbb727a19fc41       51fe1cda91da3b6158c7                         1GppZtg7XHFqn6NRzEBjMMdK3KzREfppT5   22ce03f03cfe84c0da07a
                                                                                                                                        040ae4724ff7c503cf453aaea0ac5bfc6d49093be08354ad1f193b80
                  8ab6ff9bd4551b2628565443d1b28bc683 000000001710d5a25431c77bf91ca547c283bdbe79                                         7e3d6fb38cd724f242d50b6744e93543904db7d667e81ba161ee80
10721       21761 c711cde46d6883ee987e21097f7b84     21a4ba7d2e12499c444aaa                     1PYy48p43fjtGZpaKtwtaNGHYFe9nNVPSD      6bf47b82308909499387
                                                                                                                                        04aab3a3ab9feb5aefd4b2b414276e2f4dea274cb361a78085d2d9c
                  84d43f6f9211bf1036ef58f14e4745fa72bf 000000001ff20d3e29b43820400eddb58c2f0ae50b                                       557eada897ad5fa985c676b1cdb501bf04aef23d5b32ba26e00f19e
10722       21762 699dd5df3a416b7966076d4596dd         2c3138ef265357cfa9ae35                     1JhyA9douNfBNo3K4zywHXJoyAkqsRzzDi    3512d512cf1d8c39386d
                                                                                                                                        043cd5e714fa8b5515e169999822f3e7dadb92ff215ae420f46fa75
                  2ea9382f0e9d28d44f52d92e69c74694c3f 000000009e1498875ad7e46288de5adf40961eaf59                                        a59808fd2b741b12b0c5449c5fcadb72a06f5af3fd5ffbd58e1936f4
10723       21765 926ba783a2747209e1f2a728b7cab       4951d4054eb7b975bd0ee3                     1GRf99BuTvgQGcHe2ch15x68ukLK3GzkTA     131bcdb96158d1556b3
                                                                                                                                        04c6558807a8e699a0a37ede2221d893d206ae48abbecef5763f43
                  6dac8f10956ed6ede35860bd03240e1e5b 00000000a3de40ec12a5c007ef81a999a48943b7c1                                         936c1b271db1581a90ac6e72e4e5351e4251a4cee06ebb470f1b03
10724       21771 349736e4076b9454d51ebb33bf4eb5     15bd718209fbecee2eb40f                     1NGxk6Uox2mkbLVzGNTZVLnPNgNyuujEZH      3b76e81b0a7d4a0f3f36e8
                                                                                                                                        049f24110ae42652a400123db2cd6dc500feb1ca8e7eeb87f1aaf25
                  adf2c3b6df72c7c7b883048deddf9e99629 000000003f6564e5194bb8e246da52d23c7a401b4b                                        244a27e539e8e255171b9cad8f24271c29b30c51f6aa48ab69cf765
10725       21772 38b3fc3909dc231141c3553b923b6       872974989e1e7c156a2eeb                     16UyPwg4xeJBomRSWZrVfPLHFhPzEWwqcc     f5baac78200e3f260d12
                                                                                                                                        044dadf807fa1247b5a2ccd4f70095abcae33cc6bb62767d8f777ad
                  9454023e910802ca4f23991168e45fbad4 00000000813dedbe8d9d2a4b257f7696c7a623993d                                         48d93ac140a7f819ffa37838873f9c72eb0941e2cf4a843dc1864a6a
10726       21775 429e3754150cff447abaaed27acd01     9ddd44e828a18889f6e508                     1DQwHqzdmSDPY79xi6fvSk15geGK99ZDaT      c0970e1a17b78cf7e4b
                                                                                                                                        04d664553805fb17fb3b8a7b4123f5e63d2cf6d35683302e5a831c1
                  b16de74c2dc11eece12da2a8c1362d5e00 00000000243652a9425aafe65aaf0c6cf513228a4ae                                        2c7f0cea5f5f14155549effe1491d445e119c9140c9d5797e244149a
10727       21776 9db716fcc1b10f12050b0d2ed4fc2d     3c865b05249a444be8cf3                       13eiyjSZMqEhJhTgmSU4EVAGFXPB6MM2Yt     325b6d87e3d8c30f7a6
                                                                                                                                        04e80f57e7b1e630e798c5fb7a8046c65394e308a282a6a8f964441
                  f334d78508cf63d70c62aa834f128031705 000000008e76a8e475812cd158dbb8efda3419d0e3                                        bf2734665678e06007bb1ad1b79cd5fa98d03cda1363a1210b57d9
10728       21778 06b45635be540d3eec0fd21a78d6d       101e6062c0a6e141e080b9                     1GXYaWkwN8wmB4rKxE6sWc9MJxzqiHRbxY     0e0b07347ef46169da1d5
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 598 of
                                                              913
        A                         B                                       C                                            D                                            E
                                                                                                                                        04da934ead34779d1ec386d3255256866f191e0ca8337dd031694e
                  70a8e27f62270390f8f2063b2646123b2f2 0000000019f1ca504488d79fc06e258c73f0b1a8682                                       eeea206cb3a9409209a64c042315111139bea78ffee80b94523120
10729       21784 9f09273fcf27b1d2f137da90be2ef       e052ab0a7c075d0b64172                       1xC6KRqdeXV1J8Np3HUnrtRfA3aKoYqyK     b43d233a31d2700cc5b1c6
                                                                                                                                        047063fd007da4b240ea902109f1170efa30b81a0ff16a164305d77
                  af71b7fad4aabe12f64eab12e7e17caf93e 00000000ff28d5088230cec63270dbc14e5acfc7ccc2                                      c23ac51eae6d127b8aa40bb7f42eed0434092c6c6be4eaca6a9ff85
10730       21785 4cf3b9c6f63227767dc7a83cc1327       c33c2e177668a188e855                         1GKu4JwRwd5gC8v6WeuY2ny3nmQtGvfidd   402a21c3de5545c15c7f
                                                                                                                                        04915a110898b8e3dd8b1480ecf278e7cf0f3f32281829dd16937a3
                  ac37db97cd178998c9b906d450181d00c9 000000001af88cdb66b2fc575ee6b7819ec05001e3                                         b1fc193945cc8feda7a427c0d8f9839a88d9c84559664ab0174caa3
10731       21789 de41e0e5a00960c4ffc33069ea2995     4126ed85e8c6861f906672                     133Vcw7XogpphCfQooNCiVWQTUmi3gAbj7      a16946e1c06b7dbb4c53
                                                                                                                                        049e764cc89a043b672befa8bbea592890efa9933b8d998e336ffd2
                  42a3797c5a395cfd4577a255d9086c3f10 00000000d3eb35321335c82f345ba9744eed73d432                                         0b582b35d8e0c14b7a1dced266fbf087617a3f125192a48e1d092e0
10732       21791 2793a39bc22a34a8df34ef7d6b5439     17b04740ac052e76f3bbe0                     1AAPSvEEftxPdzXVHYN144j6Lr2xo7VDVt      86f04d129e8ce1929d36
                                                                                                                                        04c9dd085ea249b88a1c60db0e2e508bb90ca0cc474c2544ad7f6a0
                  f735f566b9a659dcd90282e48611c68e25 000000007102279176beb8a14af9e74dd08a9a651e                                         9f896f4b54764150881dae4770fbaa5cbdb9ad3509ca3c99a241afb
10733       21792 704578e58297ae04077847b093e39d     da4c296c5f31386157c89d                     17YpxKceHLHrp4y1qmBVjYqvPsVTWU5ZS6      8faedfdcdbf82abe5717
                                                                                                                                        042ee1dc8c842adbd79feafc290f983025679eaf6d52f9e734275a7
                  a24cff2a291c4211ef1a5c6c4db3791fa01 000000002899f370587a1246f6fedc465f12091390f                                       494d36b74bd71e23d24ed4c42efe132eafb8f4673d4b1f0dd446bc1
10734       21802 5706e89f0bef7e15b168273b444d1       61c71e2e22940700cdb48                       17oysZQf996AAJpMwkjP4MYZafMwwZwWKE    1224ab07b5f4e0c710a3
                                                                                                                                        040aa3139c9b8193837c72017ec3a7ca0689882fe63ee31025cb47
                  3706de6bfe0ee722e9d04b6ef4110e3b38 0000000006c43bbabe1761e412570d9ccd9d593c48                                         054c09d2517b102a774d44a3e7704ae00a29fd08c564b3f9833519
10735       21803 ca13e87f0e56e6e5877d10e831ce80     acec0e7d71bcf58fbd12f7                     1EM5nA3ANu6hF7vmu8MPce8quQnx9sRn66      9184725cc863ab0fc1f020
                                                                                                                                        04692bd0fa175ebfaa1e7d927ce9efdb6b7062e954f52cb4d3c9953
                  f7be2c48d2480901b992305d0f6ec3f3870 000000002c827c1077d26c267460e8b66ca2699fd8                                        064750bda592ffd93627d749cb301f3b6166e2ab80868499683bc43
10736       21806 69ae8c20943de59b932e1127e83b8       b1983f08f4db3270f1c63a                     19Tm1N5bbGuZ5EEJr723gLkUKXM96wfPK7     b0d0f7684bbf94eccfc1
                                                                                                                                        046459a8545aa7dceaa93ae4c848d8e32a0a240a27710e3cf37fd1
                  db3d6ac2b76394cb9571df3a3f14ad91bf2 00000000a103f4328764e834a7a198a7fa88be0859                                        5eec189046358f7247c07d0eedabf6faaf74bdce8fed190365ad719
10737       21807 2ba804daf526ecb5560eca83f4802       8883aab5d925af29da0615                     1Ck4DcaUDvRfenDsRpmf2rXZbnUJ6jqL8g     0484adae27d466c402ef6
                                                                                                                                        04e8567df99c94439e233b4d6e5244208fa27200ad54a69accf4b9b
                  79f1fd72224fa7d218443bdc5cd07a64796 00000000b7c3fc455bf3bdb24b73cf299986ae99600                                       bc6330357fd1500a32586f63455229b5cf389cb8930902e38d50b01
10738       21809 01778e16be178e8b8762e19893ca5       4952367124063f2888da9                       1EptMztt7HMgMtEST67rRTsC5ronzULmNW    d172312230334d7b47da
                                                                                                                                        04256bcbfeed5883c6c4aed8af7473577b5f7f8cb07424fe8a4706f2
                  45015230e4ba24334cb531f05982847a92 00000000fd20a8827df52c454309aa8b4551d16637                                         8b0d5d48dd34dca993436176acb7a240b935b12bfdb85e75585729
10739       21812 231cf3a6f5c3b9d1abb26c4c14381f     50ba9464c85b905a13b029                     1PDs9ffbyFiWR5enoktvLZzwv2JoZuC4sp      675cc426c98feb5814e5
                                                                                                                                        04463d3ffe31cd8880680b57bbf5ef163788cc5fbbc7eda0f68de0a2
                  f285ef12d8aad9bd6b897c792adfbcf166a 0000000023da574253fc3eb2660d1e8f2bf5f57e985                                       784d95d7573580061c863484d15ca962c12e99e1f9737c6c876e3a
10740       21815 7201651bf164d99f0a59538ea0fff       dcbba0564115e713b8498                       1BoNdZbUsri8JuMKWFiT2UwRdyDBFmFFsA    173464e56c8278f6c91c
                                                                                                                                        04de9c2bf1ca818b7724e64a908b4c3509c8ea42dcd04a8d02931c2
                  1475e6539c0dec49376da1c9a4b24c194d 000000006ebe89dbf131f6b20643637c3e28fbef3ca                                        610eba185f6ea88397385951a93c66a46fa8e96bce8ea1648f19823
10741       21822 ffe7a6360ae26e811e7dcb8099a1df     b7f7be23ceb6ee396fbfc                       1DHBhrcfnGcLWHJSYwQzWPWp1RZfnmv28k     74b82bde49f66f8e2856
                                                                                                                                        048b82b2f62bf54a84b80c46f26ffd642114f08d0d1bee32013b36f1
                  dbe0c6d80c4ed72a36ddd489b03bd16550 000000002f0ecf7941c996744090581a96555b7f9cb                                        4985eb44f551f649f939f49291834ee2b46d45026b33e9037c4d710
10742       21825 f894bc805ebb339a9e41745b938dc6     03c26880555826030e329                       15LU4CHWJBKLsLfS98yYAadmgyhMAXZQsF     e2240c77008297c3111
                                                                                                                                        0465b9ad50b3d062877bc2f691abc800bab3deaa207c45fd587f6cb
                  22ec94af65d89a5814b56847ba6dfb3765 000000000e4db7b90909dd96dcdd9c33fa3988fa75                                         b21076ddb29d0fa881bc1686fc8317c22c52a87ff63467b04fded282
10743       21830 c013232cf1046b9a5382c7153c199f     2c500a9e8721d1aa584b99                     17gYHBgmRuNKKbg9TADSe2r6SxBwKGjB6B      70035f3b28c352e4d0d
                                                                                                                                        049eae0cd1f04708ef208582dd762110b8f9a84e8f48a6987e2493e
                  ffb8c2b7dfa136fa4686a8ad3b4d9d8dbb4 00000000b299a9d3171438605b7a83e1a8fc60ec24                                        c64245a45acdfaac9b12f36bbd8d7fd593e3d060831ddcb011d64a9
10744       21831 ab416ea7c6c376799f43c798853d1       f69035c41ce70d8dbe0d9c                     16zFkPUszzR7WXPiM4PD7j2hp212gCNjUU     1eb0ebc020622f5ac82e
                                                                                                                                        0417686289be993a9f690143050dae36558a7f5d203ea5112d8abb
                  57c0f023643522ebb4283b596a84d5ad91 00000000ed0a8267a9732c3cf3b68cc5b4594f1859e                                        c25968f4e59a2235d8332891b8ebc3a3b9daceb8e8cd4d15e023e4
10745       21833 a67ed698376cc06468742f1efefad4     df15d95cca3af80a21a33                       1Bf7FEeVSA9ajXWQMnRZW422q2cgcKqE4n     4275f7ddedffa0b0018259
                                                                                                                                        0417e9b59e39f3964b7f011560aaeeaa7104a3b88538375a502205
                  7d2ff39e7ede0f311257d56005d6280e61 0000000034b0eafb8fb44b522eddb3561d1d1bf3e7f                                        848e4eb8ea2a470d93085f36cac93526b60ea0104097e71da8899f
10746       21839 ad0355045915e2b079d84f92fc92ed     1511efe7a7ba9eb455d65                       15vzkLiXbGTZzVw2hgTGz8XJ16j418ouQD     04c0a5d150930b0b7dd9e7
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 599 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04127ffbeb8034e2baf7bb2235d3777fb82edd20bdff5eb6a204e73f
                  746f3370781ed2e3d310f2122c7f5be67a 00000000dc355de82a1f186026431a9c875f9221eb                                        53d387fb7e49a4e72ac5f9d613389face056860380b83180a2ebfe9
10747       21846 3d03954ab1c0d50ef395b3ab69c2f8     76e1241a65f7dc490df970                     19XBgmvqsRP1LJYo1bbuyeTRRBwWbNv71N     f76ec6dd5e776346f59
                                                                                                                                       043d9125e6b56a09c3a0d61fc40406542f699c892359272c12d44e5
                  a13f20333b94485731003f1e3ee40aa942 00000000c3f9d22f4ec4d0770c341d12b34a798824                                        9509e88afc4350c610834a8f8c47bde0609357cd296879f994c80dc
10748       21848 7e31bd4df25c9b9136c3f76c5531b7     dede74e0a5b419d51d53ed                     127vYeyNJ5CxKwQyidM2yx8EEwiYx8j8nz     c3caa3edbaf46cdc4c0a
                                                                                                                                       047406dffe00ce30710d14ba61274c14e6af26605166dfbed4b2ec9
                  1a86d9fa4b1b764e171fe43f078f6dfab84 000000004ea99b94c7c42ea341550c1062b5f7e40b                                       b396d87f615da58ec64660714559bc75fe345475970a646d8526a6
10749       21857 d7e5dbc0298f024b53fe6474e0957       a7c83e3b6571a90674ce6e                     1J7pRFETMVonj7z6ExbQ5owssMGD76McB1    4fa35de6186c952978e59
                                                                                                                                       042dbbdee3a1652f7809b91e7120e092ef2da973fb834a8b580fbb8
                  9fe808b2e01293e40c1ca71234ecf72640 00000000bcfdffdfd60c23a1885845e85655b83c197                                       a239047c2ec77a8d97b4a146e9388894b643c5612905b07e1424df
10750       21865 92f8b11e51333e9789789124da187d     d7a0a0bd775ba18ea67c5                       14CF8JjYRFbBNkYsamTXKuhKrZpP5CPchf    de8d59f9fefc36eededdd
                                                                                                                                       043561cd808e894108db9a008f38144ca32229b2781fa6f965f58eb
                  96709e20382fb53ac8501701a3d6450c01 000000007047986a4d9c5d3d7848e5b7437d4e1c67                                        d023de14eac0f1b119bca351a32f785ed7a689d95cfdb711b8ba011
10751       21866 19feecf6b08ed0d36496fc4ee8a78b     de9f8736e6f4dabad47a4a                     1KcGfQdrBH2HmAjsqTS4c4ofWAxFL6Twwp     d3d28599b9e8865558d5
                                                                                                                                       04daeeb62ca5e1370372c6430d47ef10b9968a51e413a671c4e921
                  39844cd2642257966dc306afeb29b09322 000000000d546e5f35ebaa9a2f2917b51139f0f373f                                       275693bea18f16f6da87bbb4563cd855fddedeecf6eb399d5d01f49
10752       21870 3d518acf0b535427a264f074ed746c     aa9c8a3fe2c0903fb06b0                       16RXZTENZMhq1187sNZmYbvBX3L9sRs6J6    d19b656d62a573356a038
                                                                                                                                       04b5c2d36ffb77eac1922617a98ae8083f1270779bdc34914abaafc
                  8ec488a5c3e518cdeb8290701abfe82e9d 000000007fa9e01208b8856453cd6bb8b0abd60f6fc                                       26bd93037495940c946a141fc19ee1776387125fce032bfccdd312a
10753       21872 6d522122d73fd66e28fe4244deedbb     d9ce0255cbb7d97b1e49c                       1ERqhjDDXBCSFXVesK4ffoXozTZaAnPC8v    8c27d920c3bb78bdbb35
                                                                                                                                       040206ac095724ebaec8552e53680ced21ea0cc49cefec71a6dc3c7
                  e3074580ea107b474bbf2038e85d77c37b 0000000050c2f6e99880bfea4d76c70ac0941645e0f                                       6cb106adbd883feddc545f23fe380b75fac46ed198fdeea129e30fb2
10754       21873 ed737b0852eb9fa56551ee10fe6ff5     b888e4fbf0f29d4d2bfc3                       1Er61eh4bMef83wWeEN2uzzaKLTCjw7g4K    9cc53542f30b6025ba4
                                                                                                                                       04f955256b0728bf409d7feccdbbd95647e082f179f459ed2cef8210
                  0ddfb97860cfbf14b535836c21adb16b286 00000000b12a18337535a062cda60c2fff1bfb0ba30                                      f510a74e6b3d68b90110a88b13fb22e35634933e2138cc869e2e18
10755       21875 3f9b136e921ff1c1f0f50931fae4b       c571002fec02768824955                       1DKZCeCd5uW5QdBBVzRNiBew5joud6SADk   db4219e10c5bb4318203
                                                                                                                                       0442cf68b0eb2dcd8f953b11244238b37e639a1fa536344b8e0770e
                  c5484ed301c2134eb92e4b0557e8582264 0000000048294f6cb66b8678a37435baa426d70468                                        84c997649c4bb2708960c2e74f2bf4b267b01a3cf408e9c3bbf5d58
10756       21881 7ac0f65bf061f6c4efdacaa177b3a5     4189a46ed3d861322549ff                     15cMtyvnXJK6xUVVqr1JJEcfhYtsr3VHAQ     045cd8629ba16084047e
                                                                                                                                       048a0195509d230786aeaa3bb9993a8e143a7cc2bf3ad4ccc033d1
                  c1716f5a092d6aea28ce707101e93e6ce9 00000000803175b763434475a401ad065ac9ca6170                                        ac82b7c4f4e7fa58566d6b8586a20154e068a63ee2c2d8fe0188ca5
10757       21889 bda0ddb2b1ce54e1fb8a84e521fa14     b47dce59a421a62abfd5ec                     1Jr3swzXCcKtvgi2cr8VmNdNJ35FeYmWXH     c731c7d143403ea4e1d30
                                                                                                                                       04448fbc13f1ea09c70ecfc79a58309d3572ad0a4eca38a5de016d3
                  65ca362381bf58d7e788d008d71fde86d0 00000000cb936c8410de027f450f493cee5e35c82cb                                       5afec8954779f27ed51ad655298f52983b90e11566cf0f6fdc43712b
10758       21892 34f25194d421392960c7efc0481ceb     eff3f45296e4c62681030                       13FMfEXASLeRaD44AgB5XRVczdnqrGvh43    bb90df0f3feb9a0313e
                                                                                                                                       041feea0b651091d2a094dcc13dd2cfcc4727994cd6ed6f099d0451
                  d28c46ea450ffa1c1a5d2932e6018d6d79 0000000049f30e3905b0873ae5eed82c71807b2e5e                                        d3e0cbb3acc2e25c2e3ee29ef101c1e5aa5895d5884737f6e91ec37
10759       21893 07d3d9109e240aa45761d72edbbd32     f1d05d8b0a00e3198ce96f                     1JqKPUvmwushjcogf12fr5o6emN7GWrxCz     13f381527290be0dee39
                                                                                                                                       0423c360a96f54718e108a142b11269e6c40062cceccf49b3ecb067
                  18671b5b09299bfbe435013dadb94b2789 00000000719a99f0e499b587cdffba86b211a500be                                        99a7725363205c31c35d52cea700b2ff6771ece7ea062d17a2e9354
10760       21896 0dabfa2ded20a25055a821dd3acfb7     46301aa0378474c8d69a65                     15scCh5MnqKR6CBBoMWSemMYed3QqEo47W     8140625fefe91a555b57
                                                                                                                                       040041211201025b87fb8feae6b252cac5878682cad87909d37efd7
                  66af96c17eedbf7415f8d7c2f66697b31eb 000000004152f9acaf0754e123f10c1599f1c34e539                                      d190d515873169f28ab5e08edb01380bbaae37555bdbaabcf76e60
10761       21901 1f51f7d708204aa34d9a9805301ef       536c4f297d79ab34e1dd2                       1CNNyEXgN741dbnscvC12XGcq8GxCvahTp   2ba6206a2ec33c6d824ae
                                                                                                                                       04a41afe7ed2652e1cd026accda6678e5aac73f0281fad510085198
                  d0314a1c48f8bf387d015f2f646c548ecfa 000000007275b65b5e24766caee9f9c56c33571311                                       25314dee7a705c59016b0780903d65af6d9df89867834e84811383
10762       21904 e7750098584744667206083b1f491       0dca79ecf87656451b03f6                     13iDekS5MrBkFKarpmG4qbF2gHdUWbTDft    f36ee9d5899749a4826d4
                                                                                                                                       04d05388495c9a921494da46dedb26e099d8c793aa648ff4d6212a
                  22f1c4648e7d7deae0414f6a7af350fe375 000000000f6dd127ad9760793e025c5a627af8400b                                       e9ebd5f7a4904817ef48ec665e2c89aca81e15467dba8570162a62
10763       21905 79aa0e68bfa36e8e86ee111697942       f2b387a2669bedf09ae953                     12uQFEvB9g15R1tWvubbkrGnPnomnqCopD    296a06ab6f38097420729d
                                                                                                                                       04e136e7247241926ef323497aba6363af074e3b860fa4c76849a1
                  04b6a6f0d70ecc34cc0721771b7d023d8d 00000000fd8bb839ecfa118a22cb8e3015824a67b4                                        13467557b4a2ae736df0ba365dbed1bb4004e346b6d669cee41e01
10764       21906 527f4ba3ec399a244f9acc5f757d0c     0c74e9bd805967fa15dbc4                     1PpkvbPdyaU449eDxV7FRq9MNMJDZvKFKQ     c64aeca73dbf1a1aca8a2e
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 600 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                       04f27fc648b2e15a451131633a62c0aa617c866f75c258e15463175
                  35e1fb7f2e2f72909a3d22bd8110b55cfc8 00000000905fa257fbf3e53184198a43218c0aedaa                                       b194b900629948d8f656e8d82666058bdc0269d5ee4811f1d1bb44
10765       21908 28248921d510903c7562a21117a03       0a0860f67817fe21936d66                     18TNmkgu4Qka9kasHsVUP6AX6LTnHrLFZ2    a9a82973b6b8b523c8c07
                                                                                                                                       046fa0198c176285f2ae423b71efb473bc453e6494b68273ee2906d
                  d8e208ec0e2e492cd2983b79cb29467723 000000003f90217f131348ec8c085e3919c9724711                                        1861972a5a71211b02f43d593c7ab6e0043cb0cd2be818cc1d243bc
10766       21910 f3d2fef5819ae6b354f20710ed6f03     bce364b15f022aed8a9f80                     1Btr4RNohUK8Va924x6MyY7pFKt45wT7Tg     cbb0d28e964364bdaf29
                                                                                                                                       04a198f4a7b81bfa8e9f2673022cdaa0f4bc86724506328beef891a
                  6d69dc41f74e634e4ffbb259a1ba3c6acb9 0000000038a1c306a9c4024dded4bf63f70c83a568                                       d3f1e15a5d16c346eeecd9f2361e6e8c6940282e370400a20af3a6c
10767       21912 84a4414895c37cb7ab9ae6a709072       9c376daa0cacf1dcd3cbce                     1CAbd5mzhPumFQWTS5SN2gLkoAR6iFh8aH    48f8a00463500b6bfe0c
                                                                                                                                       049332f4a300ac953087941d13496c8cccb807122a903909393191
                  330c1970ec4486097c841ed5e44cf089df3 000000000b7cdfcbb2708ed02dee08f996e126fd235                                      2f6a4dd8ff00a5abea7d1d178f6ae0f55e9a5018c7996ec257d5fe7d
10768       21919 4da34d8453cca6daea76adadb1e17       74d588ad50e28c524db93                       18f4WzLXJELLXoaRbsD3cgcYZ5FxVcR4hv   2fe13db7067eda45671b
                                                                                                                                       0496189a185a035812e31b2e5d3d5cb256571590065cc4b0299037
                  0605e96e82412d1c00af2d86f134900662 0000000099b872b4dd5d4ff3c6b0255d024c749ace                                        97828c0b74157a8ae059dab2552b71171eb98d3992c703ce2da2b5
10769       21921 330fe9541155c3f17bcf1269eaec27     7bb2d327731df46c8b5d2e                     1SGaQP2R2DqKF88TFDL4SCfoKBa4KtBTH      d30752da14a8c45e63d5b3
                                                                                                                                       049c7ac1f75f6f509eb8c5d493eb8aa10d9f34d2756d3ee881b281f
                  82d7a3a125628c366805b82f9dd107b5da 00000000e4c3ca7610d15500b8f0cf6c7f410c77bce                                       0cc3f5f41f8ca2db3039b3ff094c294da45e4cbe2ee1ed60caf51c12
10770       21922 afd6e788cb06bc3b0f210b64554ab9     c7108ccdad213538b67e2                       1ERXCBVLgwU3FkuUzizEzwNkxRz3Ev9MdU    595d9dfdccad44e8bd2
                                                                                                                                       04380c97f55029efcb5458829c91966f9bc34073b8ac4acdb67a107
                  8819595863459d3c815154373d6b7fcfd0 00000000c3accd5290848cfeb27ede7468dae640ef1                                       1c8b0db02e67507b165617e49d2272f9782c5e02a92959843668d7
10771       21924 8f4fdf99637c5e6c20676355738a74     f2026f630eb5b68e936fa                       174UP2wcoPBVUpKUTsmydTFm5VhkJQQjgM    52f73ed5f651bb2ba44fb
                                                                                                                                       049aef1a394c16dda0cb72424d77990eb6426e22c295b79f5d8d9d
                  5455c90947507ed88cb920c5e14480acd1 00000000294aa8f131cabf4bacd28a97f49e7213611                                       964781636ae717420397ead6e68cb97ce7503bac46670b0fa08835
10772       21925 661069eeac8c348e3675d64f7db135     52deb1adf2b75fb1d588b                       1CNEWb3rTtJ8QUWs5MKU51VVtcdWiUkcwr    a5301a1d65a735c6a8ef79
                                                                                                                                       04a1fde646fbd09c6987abd94515f9b10a27bad20009172164e77ef
                  e1bf307673989747deeff21a35e41ff832b 0000000063f856c34c3234a131f6724c451bf48e0d7                                      987fd09e3273b59d329b5add181a8193a3ecb10a7edba198fd22b1
10773       21926 f39f19a5972edec9de89f230845e0       7b436da00633b0ea3df2d                       16L9d6YJan5vXeaj8Tn6fFBEZmatcrMjF2   e90c39b8bc1deb213ce97
                                                                                                                                       040cb34d6550d57db50eaf2e37629c5d6dd9e1dd6b6c64c566bfcd4
                  b0f3aecfe0aa55c2b9a9ba67193aa88479 00000000d0b98dd97617d9906651e617a2f1de9970                                        12746c25e513bcf8833932ed002b4927c5851b0c2ffabaf35c9507f5
10774       21927 0b4b41c56f567ff9c9d0ba153c43b5     d68363c9807d34b6753001                     1NJKU8UgxDwdXus2Nm3rPQsEonNS4YATDo     4561fe286a3a5522f89
                                                                                                                                       049c1fcbdad1b29c54720360e6a6e14c8abfd7b981f775032996f75
                  91db433e7fc13e9bbc2c3f718d39e8e981 000000005f2ef84f3c70c21f1f7be15c134f26ebeeef                                      1695c8e12f181e47447d11c61e3b59b9fb99eaa7e8610775b0136d
10775       21929 766b64572cad8031294920ffe0c25c     5c65d35c882e533ac254                         17iVpB7crb1SRX8WC6gaHppfKy57tY4KU8   db8aac29fe0c0785ecbb0
                                                                                                                                       048826025fbc42e9e81b5d08b16efe5901fe1a72977c25574aa9189
                  8e75fb9ea0d88545aa9c8f1d91d93b4f28 000000000d394dfc59e0d4d1451161a6b6a0722a74                                        fa2cf1a08f67d868634b9f0632d2129fa6f845768399c9748f3fcbbf1
10776       21931 a12a571e656286eaa23bf1721ed210     f15b4852d77e7ee3b7ecec                     1BY3aPWUtEQHwBsmqQ2BSWqhMjadAVU2bd     3f4ad8f44a8df07ce4
                                                                                                                                       04af57732ddbe8824fe1ac230eb590e9532e8b6413a2287de186bd
                  7a952b7888f5fea525e524ed2adf4c4f67f 000000006841b11dba923dd0ffa5a5607a380110bc                                       115d2abc9cfd4d02489a49427dc65e33633130f82a0fd99b39b8f29
10777       21932 187212f23aa2aa3423328671e5546       f48b9bd16b6bd9c2391978                     1FA4Myv75odafgTxuys5Rj4ehsrz6Vx3UB    26b9d727ff0fbe4f1248c
                                                                                                                                       04ec7eca7c0d54a80f234dc78e4d0d8ee5bdfd11b02344013728b29
                  f1c09ccd01b6cef95ef0b6959aa689b85c9 0000000003a2629675d585010e975b2b5af1c7f9da                                       e097b21790ee1d9e328c529bdbe1a18addd88182138e81476880c3
10778       21933 248ea845e1c04995869d76777349b       720c92361e76475fad58e5                     1LWKnRQWTPkyRjtLABZUFco8VV2583hQG4    fb8970afdf78bd7b4981c
                                                                                                                                       04b06cf0f0288e331bdad47da9b6442d2b6dc38d246d239f1bd9b41
                  80fb497493f8378c0b882774558096c1ce 00000000187cc14f7d43d3ff074595a4ef00d78c876                                       e23c1eeffcf3dbbc36d9068d7d33cf9479bc8ebe940949125fafd2eb
10779       21935 6c1bdbb644f09a2e0a9066d411de91     76416b9d4831f666a4268                       1LraLFgx64rJyU6mT9BXCrFh1AnHLWswWf    e0daf6e2076505dd5bc
                                                                                                                                       04d3751ca12b78a87350ceb3af1834a84e1b2545732f21045ff92ab
                  68d5b6b7de74a9dae201a0d1f48c186cdd 00000000401e36f7d72cfe33d1e9c72c8f9db9d130d                                       672e1a850c36186c0fa148c31f7452f6b1652adbc2bc2cb406f1eb9c
10780       21937 ec3ca2be5969e0d138433b9c2cb1a1     9c0c2780d99d043a96965                       1H2Ve1LUdJGynEHMXipFEoT86bY1qW3j6E    d5a3463b6da697d7bff
                                                                                                                                       047ebb58480b179514503e8764556480d3bc12f0a242fef9e05096
                  dcc1a3784f892a69ac67e36e16d156fd6f8 000000005212622baa97e9b81b43396a7faa3b2973                                       3616d4e6d6f81a65f4be743123d488fb2e15aa37438cc68245d2c08
10781       21940 dafd26f697499a4ee38a4c1222ae1       748b58165c69c17855166e                     13zZay5TquKaekKfxf61R8VW6iyqU3Jbdf    4167f64f80250a7afa29f
                                                                                                                                       0450ee32838186f0bcc4907a7dff17b96306c91173f2f1441a9b6d9
                  c21b981b816b311d3acfa47944b124f1c9 000000009e23fc97acd37b72762339d3a6676dd343                                        d24c8fc227222fbe27caa0897590ab91836953d318b418872df8a1f
10782       21941 a2505371ab5f3edf91b18385e694b9     cc767a4f777ae4c1f49c4f                     1Nq7cCsZibwnJqCtx1FrYuayxuCeiSPSWy     ba33e94fd1d11114c06e
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 601 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04662f99b45cb250498c8b452dea330b0c2fe47559199bf7b8c6819
                  db682304bccb0c6ea5a8eeabac789da305 00000000416492828c1feebaf4e8c0b23e35c82ae4                                        c398e9a5d0f531b1ed72ef834d3313ab4f7e3fb2a02ea45de365e01
10783       21946 c964e25282b739e29b10a6f504e1d0     e5f94ec629ac24b0325ec0                     1LjE4x8ETbVxhmif7VPz5cJnU3LYySYUYt     cafc576aea855c5b2389
                                                                                                                                       049413cf8d2aa55af5ec1c36c47223a627c467521c7329e9c03973e
                  93e6894b058d5fae4564d094a3162a738e 000000004c843f808fbd3db5849abbeed122cddae9f                                       023bd91fcb694432d9145b213ebca86451992684cef9d2dc7d5c99f
10784       21949 c345d6e2167928d29b639bf8b6b945     29c60512af0ed9175796b                       1E5XBTYcHRw1utmSAsbbs1gpLUhRBRbwwB    a076a457fd8d37ab7b42
                                                                                                                                       04991c570737b4d1c3ca07cedfeb32d88ad74b9c123f24ca552491e
                  fb7fb4b89fe36c79ce21dd822d228df9e41 00000000c9f3a3590a6f88014d283b892951cf62009                                      9958b101fa23cbd2f439d34f7e3e734a20aab4941302ce4214b98ab
10785       21955 22b59b78efa90f113c8f3562f472f       39a5929414cf65c6e3990                       1CYLFa7n4318TsXXFszyfuBoJUJeAwcwkc   bac8b10d074e313da6b3
                                                                                                                                       04a6c2897b742c21bd2a4f5c76a8d10cb481ee57dc6a3fde3a4b269
                  8327f97915e44430bd0652721920507a1d 00000000d7f0d7de6e6e4b49b2d57931f5f3f3897df                                       5243712d10723664be0cfcacef3f3ed3065050d997813dd1f07a23e
10786       21958 33573a622f6832dfbe68fef52c8236     ac5fca2a1a85329704e46                       19pappJZEMaYnvSRWVcqW2YkrdbimuRGHH    d71a23baab1d18076a67
                                                                                                                                       04ca2d3db5fea7400441fe214081e17f7e32085c128710596c713be
                  af7ca30da7621708c3a849a668c24175cc 000000000f557eb0c50de036691b73860dce39c518                                        f32e89a29c331f475f655dd2e28361a8873c0c24873f4b59894a612
10787       21964 9bafd3611a06c2a5065df7875c2f84     d84998a3e146079c91bac5                     1Lyq54fw6dZsWjrzc26SeMbAPf2hPodH8H     150063b6cd99d897783d
                                                                                                                                       0499b2e47c65cd7600fb1178cc9e70fa1fdf009de7517b07b234a22f
                  45fcb2a5205b7aba12917f7ef5bb7590f42 00000000235dc5775f468ef49a73d9691537d43820                                       27e5700121574a018997dbdb5b1a6a6e8811f98b4703313b43b99e
10788       21965 ac218c12c9146d98360d6c95af24a       a7929e3db578c1fa9156fe                     1Ny9jBkgMjMQvwkcZ7LDUUc17DiuzzjNT3    fef4c270c923fb418cfe
                                                                                                                                       04bc3a662dd740548a7ae91dfa2cb974d2a39ca341609ebb4b2dbb
                  adb6c8616bbe3ed7cfe90549cf61d193c76 00000000527ad88e82e9f36abb19e48fdc977c1612                                       8979e4c33811d4e64b1c71d7837afd09703c2f1b09134ae2a24c97d
10789       21966 048a7f7a949f42bddfbe0fa39bb27       be7afe6d0683b2ad949134                     1HjwJmoduRW1ZgadMs1VmZeZfX8ABamVTe    0697171bacd4af549dc4b
                                                                                                                                       0439d8870da9cb23e8be444cbccbf946c125919ae955f4e343c3ca7
                  db2eaf1d716370ef7a2970e49c95fff5afe 00000000f493c39b11be10f7999d4644fd898c08679                                      a6d47b58764e87a9cf12831c03559b46b3c897cd9df7fd8bb964c38
10790       21971 29f1bd5b998c5052cf7271dc34206       50a1cf12526365599d477                       1CnPPvHUvfQaxeWW6cgwv5gBzLBEFyzQrD   c45238effd7a7753ca86
                                                                                                                                       04ac2e43cd2d241eaf0f94ef47007c17e5b27ddc0b4ee9833d8dcf5
                  3461a0707fd7125c73146ea96916a44319 000000005f1ffda970a57b95e31f2ad3427a5fa294f                                       948055ad8321ac8a5998762e2c66815540d8007074a09a84b42967
10791       21972 e821936d77f380df7b9f6e1a903abd     b1268bb9e753121dd172f                       13qvjRxuib5bkHrr9yRhKV6PGgD6nqycRd    26022d270bc53a5fa4bf0
                                                                                                                                       04ad7c162af9e4a109d25c19ef6e14e4309c405236d72891520fc75
                  24cae6cfd3dd754a1e68bc3b94beacacfa1 00000000230bad3e426e1a527a35ed019be9d4141                                        2ce4242984a70a1fd6d74b7b5671899fe99537d53e356e6bc8e3e1
10792       21973 7b8259024b2a04040bcc45704c335       ec868c6962f1d161c471bc7                   1AaxU4G5uceNZHQpu7w1qDwLLACyRigvvg     b96c78c47f04617d5336e
                                                                                                                                       049eb1ebfc2e10ff505e00f83461b31d94973309a6bf075817d2a6f
                  316064f888d2bf7a433e317a4af08f2b504 00000000ef60d29bcfcb368721952852aeff02526b9                                      702597c80ff15cffe5c023d904271ac79b662bcbb3c92eae15fc881b
10793       21976 942cc90aff7f2d833e033135967fe       80ddf0424ce3959c7221e                       13mnK1w67oaAuQodN6Si5GE4jjrAnVuerw   6bbbae6b67c40291109
                                                                                                                                       04ba282ca41515fabb039729f55b2f9edc22389901cfba95bc14bbd
                  138fad9efbd31ae17c06c2e57056241890 00000000c4963a0c4c12a311048c53e69c603945c5f                                       7e0ec76aad13ad3a7826e6170e436ff7811813de183ec3f6b8e5031
10794       21980 7c981a2f6d646bf33125dea9639f8d     07d394576022742917a21                       16mhBVn3H3nuWFuF1bDJNmB6LBFcZEj9fm    714213ad45e1967ed7a7
                                                                                                                                       04511fcfadd74407abc2fe8e126cd70028c297bbb1eed725d2486ffa
                  0065f00951e3fddddbc724cd0486ff5d94e 000000007350e1ecb508c0cde3a7fdaf9d97afb1c26                                      6880e5a1a20606456a2e731b84de9a535d9ab4a19b2a36e3c9f2cf
10795       21989 df4306266b07b42b5e96b477fabc6       02ca177ebddd205dda061                       1MPRPGBMSJoG3qNgW9vdLg6kPg1A1r5ntv   3224a43273b3e3b8feec
                                                                                                                                       04c2d87986bec16b5cb22319939e862c349d6485149c1e6362823e
                  e557fcadcc571e852ec5854e4fcd32dd78e 000000009db96180bd15e1516795e467bb6c49fa3d                                       2e8fd2bce58f2556d751a967548fe3e3e34e2bdd85051c6e08732ea
10796       21992 cf6de4c2dd734b7a39db8ba44898c       fb16f1cb588da82221c8c4                     1AWBWPNDy3oeF3SdhXKbeJ3BX4gMQaG5ea    98aa32522ca2e09f732d1
                                                                                                                                       04eba924f886a67d6ada4e1055bed15ab3364884628a6c9afb684f
                  82dc61ff6ab3e9b8f1d56d99d41f8425592 00000000f928b20b9a541cb2801a011f757ff9c025e                                      03781fc96a18659d594f7e0ad73500286ce80b686d8541a6c4607ff
10797       21993 910b27b070972cbc34f75a1a49dff       160d7e65b74bb9de6b7d3                       1BSBdEkbN9ZTtCoJhDijXEqoT3C3Pu8Bqv   968306a9aa2a863aa05fe
                                                                                                                                       043c0c304ea0592e05a16860ffdd2242482aa0edf5e36122346c9e1
                  f6a0df35794d57d648454e9ebcf04b9252 000000002c6d22d7bce9d6f54d341fc68a4f10e7751                                       44ff03a63928a8425d7719fe0b0256242977941cdfc60bc2a02c19a
10798       21997 4dfd094344761784bb0fc57eccf245     756f6057e558557593379                       1BwBbdA9sNHvHr4FNEbHqqroVq8uUVfJzo    5dab89fa938f3322f0e3
                                                                                                                                       0434cfcf721f2b4a65b58b6070e95ff21ffe827d104549cadcbce9e2f
                  7bb7d5fbf65dc260dd0635c4154ce851dc0 0000000092862d69d7950f110cf7550c4967befd1ed                                      740395540dc60f802c6378c16a0421775985056f15c1c3aaccc093b
10799       21998 eba4f6a8c6a290db062b3a0563018       d0e78a5c72bb1f8683591                       1LWhtiay9BtEDoTc4x8ctoT4MK3jLvyM7v   97d6264828acda3844
                                                                                                                                       04426a3df0452506d2303666e5a0b8da1308bd1e0ab689df2c0002
                  79f04c0f423f6833fc53c926e080ed6f046 000000008753d62e9f4b5dd8e55dc20d3bdadea0bb                                       66cf41db2cfa7e677c60b378bfa53b656a2783a89d6971679d0f483
10800       21999 862febce2fa4b309bd63e1500318a       56057de80c2c782dc377b3                     17biPX1Udday3QFzhSav3LtSX4YhXAQYDD    61c4d65c0aa9a59ad2849
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 602 of
                                                               913
        A                         B                                       C                                             D                                         E
                                                                                                                                      04f9c574d66fbb926a80f5a74ad87a14849913319247d78a3f67f32
                  408db832204f1b3c0740184c071bfc7b61 000000004625a14242beccb38c63a1f770a76ee578                                       9c5d0c7fb8fc871649a01cdc864ddee6652a2362d89e5a391e1cdcd
10801       22000 d772462bea6e11fec478eef38a4ec1     8764e6c0abd4129bbc1b9d                     1BSoFowHsPDbg3ThuRjMW1XDhi29XrbyBK    b4c2e3a017b0499ef799
                                                                                                                                      0497ef884867437adfe458957fbf5187d5a1f693cb9a3c16de5e631f
                  fba12140b257be24f15318a9bb34eb6ca3 0000000082b75cb83e6b30ffd99d598b2b3869ae31                                       b906ebe47de0baa8fa1cd346e882f693745c3fbc68599dc3026011a
10802       22001 9683aaca43fb63d381c9cc6571c8bc     c38d56e6856cea95ddccbe                     17VVDgQ6sg92Rm1995PgewCKg2dHY5zkoS    fe41ced807e0e99247a
                                                                                                                                      04ab6543da860ee318d22e2aa548bbb297c5c4ac9d655841ecbddd
                  aac6d8d4a0f07ca992e0e24aaa873adf87 000000001d907f869b92de130ecca30a8417b506d5                                       5d563e7e024e26b3969115fc3f5765dc6518d6a80ae46475a92d55
10803       22002 9111e8198eb1fd161eb717a6ea8609     04283a30c08c592d210865                     1D99FK9XDv6dkP5DXRGCQzM1pW4YfscpEf    bec65235bb21d89b0d1625
                                                                                                                                      0464f6ca0e52b28be5b925c7a56d4e6fb492ee091a1e3e879be55bf
                  f84a7c40a32ef908263cba5295a7b8975a 00000000647c0c6050fb3ab7afb7f87b9e46c0fea4b                                      8f8f31a7951566f1d91ba29db2f9be73da31e43c368cb5cc407ff1c7
10804       22005 bb7861c319c5c3358bb78457ac7442     2a3a8dae9917e0df03ef0                       17FKBQv9vZUTkpVmCGmb8uHyNSW1rbM4hc   279b264d675cd6247cb
                                                                                                                                      0470c45d71403cf4ed16ecee7fe0bfb410dd22e27c85af776b01322
                  da3c7396d0f1940502241ba1cea80ac533 000000003760327b227ca9f755265b6bc0dd134c4d                                       6a41cf0a938a3f1cf020fe5a254bb979f163fd94a7a6343b0b1089fa
10805       22009 7b5b30cbdd8bc7d4fa9153c7505412     08f84c16c21b0d59fd624d                     152VR6H3L7bDvpDXRSaYa6KARkFk7csXhd    9da31a226f61a4cb813
                                                                                                                                      0491f4fd77ec329bb60813d270241bca9d7a024138ba2bd095d43c
                  146489da4ae02eeb9ac2c8ba887743726b 00000000d034c68e2989a16753472c893b4ea0986e                                       2a3d2ecc17c7f881da40a0d50b8552b1d539056e4a67998e2dfdf52
10806       22010 7169fdfaf5cfe452b94f8ca4e1857c     6fb562a2140f6a36b974fb                     1N5FVjge3CLLVJPQ9tbZBPJ5BLR8AvusSZ    3dc56979217540b936c6f
                                                                                                                                      04d53f6c50aa4aa0846d262b79d13d112f9a3c52f7f85faac7ee3b0
                  9da97ffcdbf5095713e5720a63519fb9c57 000000006da66a13759e732535602402b8d3da679                                       a54cdbe5db3ca5980f436f029b0a712703653df8ff9a4e156f3bdd85
10807       22014 1077217b1f4d8fb3702e187645ba7       712523b3610b9f38e4f3d9b                   1JZjB6j5GM68F8wWiSCShYRwLbfDEnrLa5    1cd820e7e1799845c01
                                                                                                                                      04907c27216cb43328e0f4fd288f60263780131e065d1012c02d098
                  e5a1143e3a1940951f389fa92372fe8feb0 000000002a0e0ef0523ca4732376b70c4c9824a03b                                      2971c5e83282c1b00c5b90824f9a2b209f768d71370f9fb27c886cc6
10808       22015 9efa15c67bc605dd2161d0ac84dca       39d9256da1cc58a928173d                     1wdepeQ1xuDjiqvLHk1KyZ2GBKa4Pt6cq    f44beb52778f7ffaa63
                                                                                                                                      04f621c0fdc9eaac42f08d1ab09bb775ecf04c53c3fd5ea1cb5d6540
                  85bb94079faf7cb651a0099c9b14145b39 00000000c06b5dc93da5d7a66f996a5cf5e3043a8a                                       1611beb8f85fc28ec36958852ce3d646f496475f0ddacd3c222076d
10809       22017 d22b00c6dae4e26bf746a6452cc91c     42af09ad68f909b1d97e99                     18fpKQ94GJT5PjNDtfnrstxvyGtLcHtFzs    9f152308745c157de74
                                                                                                                                      04b00f510a48623990365322a822e6eba3c16bcd19f8a37597bfaff
                  f7e0fc10ce88253d48d27f5423f81489826 00000000001b3783ab66c48133632b90a9afea6335                                      d0dddc615c1b7d3c5950cc5ef756b0381f771fcb1d63a5645ad2eab
10810       22018 7e321a8fd232134756d6e5a4b9e20       4dbca73b6cb660d57b6194                     1DM1WT1URTNtDFciiSyWoeyijaPkueZbwS   33cc472862782a93be4a
                                                                                                                                      04b4590eed9122ced8a980c3cf45e49a670cebe52376f3cf13558a2
                  1b68383c34345aced5ab57f226dbb3d1c6 000000007df4117a5760f6828bb5925130f19ceca7a                                      af3ab30d0b128276c4323787760ce9b224f1c806e10edddf4ecd339
10811       22020 b5362af3d9625e38c10b7f5fa79065     c22aafe5f8568a4ceba77                       1JQBqSeezM1Rv4Ngkj5j94rScwmgrxbJJ9   e22c71dddbee1fb021d8
                                                                                                                                      04a8924bdc23f4338ffd3e3806acbdf9c44341a03a72a384c625fa95
                  eef09cc79cafa5e1b4e51bd49e90406a2cf 0000000050ba039394f3ecb962d006b4da74e1c834                                      ac308f51e9f2ddd299646275b3ed2831a40a4295cc96dd8c486c554
10812       22022 2b69c6ce8edbc3e119540bb20ac35       11d617a0f3f50d16e9e0a7                     163zmFPXcjv5hV9BWcebSSyw1MM7spsH83   3b2572780b4ef896938
                                                                                                                                      0487c7b7025b56fae0866d27c6fea3fe9b2b95bd34cc827dd77e63b
                  d50941ef521423d56bdce3e0d66373b820 00000000df9c1b7ca6fd6bfd9815a4669f4186bee15                                      17cd2d6da912e3b027d25cb42dc9d55a1aa2d335ad81c867e3d009
10813       22024 342df9d19c945e2387032b91f4e88d     05d326dce44b74f852c3a                       1NcztGoRPrY58hBNV1TV9kJ9pwy3dMLYUC   5404d49f16b95813c50ee
                                                                                                                                      049af07317cd08d229704a545b0e7df584599a13c9f8b5ad61f6f24
                  548407c2bbc553b64560fab527a0ccb9a1 00000000ebbcd89f45dc68cc2d48a32c5e95141c399                                      9e65f04c0d4512a7a4564c531e1f0af6a1725032aef2945e2e8b582
10814       22025 2dc2d056aedc899cd0a5d698e2b9b4     4a4b4bab064c2b9d1e697                       1GB8xLQQRqrpRZSFPszVnGJvYxyAAUAYZn   5fd8afce567b5f7f7304
                                                                                                                                      046b2d3a1618a9d4e1a9f3e1808ba092743b97c89e80fa35beb7caf
                  d1bf51c7d0e1814254dfdce5274aa7affc5 00000000e8ce0aaa295f56b564bb4c16c267558f3b                                      cbf535e81f34242ae832c3a8d69ed2c01af3eda230c5ded34080ded
10815       22026 0be760f726d02e546f9e6b3b48334       7eccba3f0929ce1df57330                     13LtH8iwmA9XnBHnLs4ZhtN7EaSTF8tY9g   f1802338385d54708dc8
                                                                                                                                      046591d4f279b77afddbc44ac2821c371a3b147091149963924349
                  40a1be4f5931823c4c1f1f9a9cd3a85ff97 0000000090eb7cbcd49b28cac63fb609e04536a557                                      2d8ad885906ede4c47b532dc87d319b0888d9df61e828786556543
10816       22028 7eadfd6ffc1b844f041d1d90c98af       7af9646bbef4240987e95c                     15ZNqN2zLR5b3nwggUSxb6PjxE2QFzWcbw   4bc2b622c7248ae9909565
                                                                                                                                      0408aebe79cfa7c84400f2a8a3d66601d8bbdebd90e11937dc673d
                  802718f0e72ce29e895257e25604e5e902 000000002fc38338be2d56fdf8d1cdf88fee95070d8                                      e394392015115ad2c0cf3c265115c0fadf87c8f4e0b5c10777263147
10817       22030 cf0ff44a634b60c604dc6efe58e6df     ec9b2044630280d3e22b1                       1N1RQAPnyuQZ75VEBk28UJYisB5RQnZogU   996110d1d74f1157e1e3
                                                                                                                                      047aecdc48e6c54f2cc3bbf4418d32bf6139014590a7b437d01e6b6
                  13f19a9db6008678e09595d697573271b2 000000007d35da84db9a69f4bee5fbace845ae278a                                       299cb5316f21dd8c6ab833f5fdc0d001d79ee7f3c455bfb76d4ce87d
10818       22043 1893d0208a70d87e47b8f234a5b2d8     cb791a6ab3e7480f22c3d2                     1HErKLLW8j8DF5KNpuLs321y4PKuWDkLJS    431c7612b2ad992bb82
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 603 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04404f3a59970b86740f7557725ee53d5d60ac92cd65a36d1f7f2b0
                  b8f334e4a8c2c869513f65fbc4cc81ff6d1e 000000006b3474fd79d874b5611ab29cfb31bec30d                                      3105895b77f9652f47156e288f291d9c6e81d2334505be12ccc69c8
10819       22044 6df278d2dc080b31c5c3bc211b06         0d7bc764a6b92def24706d                     1CwA5Qejg6NoT7UcsLtnxd2FLroHNbwyLm   c879c90d777149a52b79
                                                                                                                                       04fa841c6ef67a2064362a2747cd279492a11a1e8a455c6bd0f2774
                  072f657fec6e73aa3a054164ebb0e20518 000000000bc4ce2b46697553389302b954458f3549                                        aabd1b2f26c1937321940caf7b41426ba20e548bc6f9226e02bb83d
10820       22046 84412fd6d92467254301f2c76f5176     ce73c995320a9d7fe35385                     1Dcq2u9uz6XY3QiXPRLepnKoyruHJ6ZvHh     1c9ae46a73e9450aa76b
                                                                                                                                       045233e15c52211d87abf49cbc7d4af857af3a967a56cfe0a21e6f9b
                  cbfb4a278ceec0b7b2effeac326f899a0dc 000000000cddd97ae12457412c2e005014f3f21ea8                                       30f184892d824128dae6fa0b1e65bdbd8f79f459aaefd755b73f110
10821       22054 5cb093a0840516b1cd277f487f350       48dfeb9263268bcd829ce8                     1KAoMqMVJB9eAV5TFzfWyVvydWiZ5Sz1NP    97a4162c2decbc8913e
                                                                                                                                       04c5e45b46ba85e1c7fb34df8ffeb757babaa442a3ab11dc6a53f0d
                  d267b8bf3b61219442245cc1b6439102df 00000000526040fe5cee281ffa96c8dbcbdb80aa7bc                                       359e67b876c605b697e1cd6996fecf46dca681628bf002343a0c9b8
10822       22055 e5cf15b5c53f14d8bcc00546a1c364     bc3fd11b40e5b1e8b4ff6                       17Fa7HzviJ1ZRrnDuThAvSXZrKSpaN4Gxx    b37381ba6c5646dc6f2e
                                                                                                                                       04e0bfa8874837d16a883ac31c9604de2e543225ec70a00d2ed80d
                  ff7fecdf68f9ee2b987658acc90c06c26b95 00000000cfae23aec8434924bc11401dbd4970b955                                      b0ba63f591ffd1fd700dbd17ed025262002b688530a36470a5b9897
10823       22057 cf518f9a2bd00a4600e324645cd6         a5bf7f5102772bd1b2d599                     1CyrSPMLqepUfomWCR8NUA7PuLGvnZYqni   1dd5118158860c17bb7e8
                                                                                                                                       045d984a2b2fe56929be84bd1e4d080a0947d44ddd9edea89f36a0
                  403faaa573217c1de797f8764c1c3b1564 000000004c7ee2396952e65ebe6dcd71b401c236e3                                        002a325e9007743ce673c2eff30cf0c8dd007ebc86f2829b3e20c6aa
10824       22058 117adbb014ac95b5eddb6b0f963ff2     e9d87f58fd443498aeb002                     1CbXVxFM2fg2KsBKqmTMcqwWo2twK6UrVz     1cff741643920501bf06
                                                                                                                                       0462b65a044a02460d6d94467334e2f4f51596b131706e7bd17191
                  29c909926785f79a5ae9cb89a36e01497c 00000000c0ee1e012f37fa72362d5f55c408313be7a                                       f7bbe69bf3da01880b73f4679dcb688ea816ddc0ed0af1c4ab6cbb9
10825       22060 a9b59524d642ed53be66d44fcc0d09     28a7f2055f1ee97479da9                       13xLYxF9cgetrDMVRvuUAuWgnbePg2khBm    5425bb46912dd7f26baee
                                                                                                                                       04007dfc3c31a211fad27da315aa5fbfa73470b8413f2dea5b06af8c
                  98430a7a76bc0c0ef0320dfe7d259c1ca83 00000000cf362c0fc4236625a1d3dbea51b22923f8f                                      c90eabdbad5688e6ca020047d782cb4fffffc9081b58280bb696bc0d
10826       22070 80b5bda8c54d0670ca0686dd4ece6       7b8d41931c496737fb02c                       1K7mJdKx1fzmjHX5YP89iuezdpqx3G22bE   c9a39f5007f4f69756
                                                                                                                                       04cbba1062f31789914752fbcdabb8813bb6e3efb41b3a9dc6b7c13
                  eaa9971545e7b63e8aa7b6c3636f8ef408 00000000b59ac494387513eac39acbe903c3daaf3d                                        b8ad39abb6a3b27769b81ab4f0b861f8aa16b29c0a4ba698332194
10827       22071 34571819ca62ca8813e766a6ff801d     5b7095ae4f68f54fe1dff8                     191722HHmZsKJfYYvP6d9NaohJZ6m3kCgm     c52373bd978280644bf9a
                                                                                                                                       04f2a22072e29ecf31dc21724d47a3b7371b5747a85dc075d1314c2
                  c7927bf600daa0c01ef3ad471cf527439af 00000000e1958687dbcbd911f0439da9b7396bea8e                                       4ff0cb47d2868d28665f0d75ca47b138e93e2bbddff8e75a5e5df0ef
10828       22072 082e6f07fc2a0b4a05c15859fa415       d56a8ba41f32b6e5ed47f7                     19Qf45PJSEQANtHa52BLFCvct3ksH6brsp    870c5a2410c8228d89f
                                                                                                                                       04367131a9c4a656a675203591be0b70feb8daee56b2afb37b1a99
                  683d3330e5f793ee67a3e4dd5f46582d19 0000000014e0e941ffa2339a0bc0b6de02a4847f3a                                        5afbc966be1dd58aeea29b85c79c6fc17e8e2288371bd0b2a1e2aa7
10829       22075 f77ed94e0a8cee100217516043c5f3     15db1965d4c0529b9c199a                     1DSHZkpAV4mUuB4CWUPgbZu2UFo38vDB1C     9b061c21e27a055658b1d
                                                                                                                                       040a8fcba5778bf69cf922c054af84a0fb097dbb41f3e2b689c09603
                  897c8046eb2c17b62ee96e0a005144b741 000000003b79ab927176eba2dcf27a1fd557248f93                                        a239732f45c9294df374ecf2e438e50f711902067936c42c5ec2748
10830       22077 9a3403deba01e310301f1548dfbc40     aa1bbaaa4218f8e6c5144f                     1F24iTXLPNB6k3jq79QmTSHndUU6pZwZxN     6a487ce815c75984ece
                                                                                                                                       04974971ffa9036eed2ceee5551a4c6ea082b39eb72ad095385cd0
                  c568dea276ad94bc8bdfd80fd5112d513b 00000000ed63fb83898db6a9ee9288b1ac701b7a88                                        607630231d0f0fb9933674eb558513f4444a46b588cd8afa1cc7800
10831       22078 4fd37eb406bfab7f41370c3be1c149     0e20cb2dadfcad1d53aa7f                     1HjvMfTtLCHKJZXFEATRC4Ws71cEg928Kf     fe04c1be997ef24a989f1
                                                                                                                                       04aff228b1abae4b341a828379bad83aa49616d5134b4f19e40eed
                  78a47f918133ed6d5d39d471af5131d103 000000003a1dc3d50453537d0697616d2fbeaf51ad                                        cd9a8144928d972ac9136b5f696681226929111620591ade48be8b
10832       22079 b7403cc833c8e4e93baa962bc63164     dac4477bc85c745aa8228f                     1Cg6YajApLdDCS7JaNTUsYsnLz2ALYQZVC     cce2d4096cadf76af854a2
                                                                                                                                       04bf987ff69c0e4cd0ddc412a246141e18807eec0dfe8fa845926699
                  d182cf28252e06e29675ad7b6bf4ef3252 00000000b8be918ae6f9882999ea7277659109b229                                        df19e66d7dade958a0b413fc3c953b92948387be6ca0f645c3f43ffb
10833       22082 bcfa274edc240ac3de499157b99b1d     4e11221b6768c54f759d31                     1Lad424QKXDrxUvXRWk1gx9TrNopZh38eY     f19120a5ccd9186241
                                                                                                                                       04f7d54be314430e8507ad22c8b29bd12477e6b71fbd9d079d970d
                  da65fda939b087521aaec1521d3cab1517 0000000004d073dae51ddc8fc8aa08af93d5c1946e                                        19d5c4c25f6263a84f718a14592c45152cc9ed6e5b32c3e03b80241
10834       22088 f83fc711ee3ba8c31c65951ae325f8     04f011911b80cdf4c81248                     12Pw9YcUwVbkCLsVpKM7MR4TBWB6muhCeG     7c2cbc45e5efd17817cb2
                                                                                                                                       04089746eb388d259998d8098e5aa223a2a2bb8a36a5a1e5a2429
                  95572f40fb6b898cbb6aeed4d24bf6875e 00000000e40f9aaeb366e0a3f25e2bc02f742e556e                                        93f20d0a71033084bda6b5eb8636b4f65d5ce05420446debb763f2
10835       22095 54d7de124076db5f11e97d485f5e0f     91146c2ee98dc6925731cd                     1APDJ8Y6VQVqwHszFhU7q3w5c8rNaomBR3     2b793d41d82e858cde45a82
                                                                                                                                       0495ebc887d9cd664385e71ac86468909acb293b62937dd34fd611
                  fcd9a8403cd4ee64e002b515cdbd5ded33 0000000094f8dda8cccca032fa56a7e52e949b747bc                                       4ec6e4071cd9d93ab4016d83418bc081dac0fe73f20da0c4c6f63e0
10836       22097 46fc8d7d5bc93d77039154280dafab     4267b253fd9fcc8ef0f7a                       13F8YpLxAoWf8TmFLr3Wc1jKuFSa88Mnvx    09377da5102536249f674
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 604 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        04c0722ff046eb7215f6d64d7c148c654382c0008f0f4623ca41f707
                  eaca5c31789edc7c0eacacab6a26fe80221 0000000021b2691520973fed20d8027d900b9b1531                                        8208a3b1521113b93cd829512fc29929bdddf486f087dbc5a499235
10837       22099 88a4a9803f3db9859e3757a45dd33       401be23d0063e7b7f9e486                     1GJBPr2Np6yqMuDnBKLdzTgnX5bQnAwyoV     001657aa59cb40f2fa1
                                                                                                                                        04b3133f7d511fdaf318f96b58a2ba2380fabc651a509c42f2c24183
                  467670d6faf80904129e6af5b57d3af5f9a 0000000094b1e9c82c2fcbe03f889b67d548d43e96                                        e3c51353f209badbe0b8befd7e535ba2718a19e801ae951af26429
10838       22102 c27ac008733144b9a237a06e346d0       dce0393d10f2d0ccf29790                     1GT3Ssb3VFE7DjEovoi1h67mDr4mqpAxMc     6d39b0f5a6500cf41ffd
                                                                                                                                        04fbe9d8549a7c5a9a23753afa53830529f7ddb4d279fe1a2643a42
                  fb3ce815c012f541b5faf23b05131f5de7c 000000005ed3913761153291d01312e16f518254dd                                        2c30da99a275394924ed4f2f9d94ee36791c078ae703580606e5d5
10839       22104 9c9b50fae1d9d044ab6b4673f2010       0d1a146b2ca43045fd50ad                     14n5zCEbzZcqS2QwgZF4iaSyEQdeiELTHJ     a09757dfc99e86360e2bc
                                                                                                                                        048585b98197ccd69e553657f61e508d3eb7a980ccf0b7a41a629d7
                  44fdf4c11c88b7facc3a3b32f1155c3dae3 00000000725e1183fad5c2f52d983cb3d9cfd7fb245                                       4b446cbff55e3ff3747792a43fc12b89fbf7ecb3427f4ccf676a36b6d
10840       22108 37138a2cdb81e34c4a0bd28c4525a       737e77e74d2daea52a8bf                       148vZejad4xZavNDDMYDzRoqmqkstEb3BW    e7abcdd12c2b9e00fd
                                                                                                                                        04a12afc5d0e253d7dcb625568a8dbca66f6fc0588d4d2afff4ee9e0
                  f99671bdde98342451a35180a198b02658 0000000094d421259445edda55a5779ded8b4a739                                          39206fe8ce7f78cb5dd6327994aa9b8d22e21cd8b014cdb4478aa6e
10841       22110 2e79340c0a7658b1ccd5091078eb8f     7c6f7058e454830cee55387                   1LspNWfCo4UFbhDKuk2fwT4BLotQuSfb44       50ca65273a20434f64b
                                                                                                                                        04bddadb0f34ed1f2dde77bcd57a175577cf1979ffe93f9c5e1bd738
                  d4c97b18c3d5e4d310da4bb4a47b136957 000000004583bcc14e3619b09ae6b1aaa20cb68ae0                                         2d520452b5da09d27ce3dbab3fe6df913e238469cc06152bca1026b
10842       22112 0a90d62dca3409dc5c9b5b7c59fdb5     ffa7cc5ed6bb1b4d039caa                     17FPzXzZRhMNj3wiG6mpjrSF5efvDCDZJm      dc23057c2fc2085e03f
                                                                                                                                        047cd39f93f9eb310c8f436e8d71aa5375ad90513f1b5f0a8367313
                  b89578aa4865f75b2a267cec8cda010aac 0000000065912fb710fa0051c4efa41361531a149f7                                        283b810dd71249147d5a4cf61400a00309109695a8c1feda4983efc
10843       22114 826d9cd3cc15b7fbb66e5436f4f0b4     71060a47defee7ea60183                       1LjaGXaZrkpEJ6TTig1K8DrYjbuE7KXUZ8     79737ee6fef2d1233287
                                                                                                                                        04f8edb85135968cefe373be3f6a8185c6f5cd2eb9e6e13a8f33d43
                  d2ebd355cec4dabc3132dc1b129155b612 000000002e3179ea8858a2ecb58ec58a0578eb9515                                         07d2688b1681970d60a4ace5bfae658a1123c87b49cd312b3e3254
10844       22115 1f430744bfe3f752648a05efc049d7     b0c8757340bb8c8c772e93                     1C4Sj9uRqB1hm2X2HQqqNgEwfWtF7BwT4       181cd0d6fa6b1b8046e4a
                                                                                                                                        047efdc3b24060dcdaa5165310298cc24bc1052df8ee1199d20bf6f
                  cf9d315d940d65f738dd3618221c06c006 00000000b039b7c38987f81c0d1ed48d99583081a9                                         480aa91a9f3c282802e36d31b91ed21e36837adfc9450685258d2d
10845       22119 5333e0cb9c7bcbb74f9f0693fd74cd     8a1708b5763d9146b57408                     1HTzhFc9ptK9vdoqA8kVo17n8XAhQccnGz      411ddddf267c7d20abeb2
                                                                                                                                        049e187c072333b27523b8de35c459b482f56472241186bbec6fe9
                  7e61eded9f99d83740c328e290c69bf307f 000000005c2723e48549dca23de907070c30e8b7f3                                        6909284935e2ea38d89367d3aab9ff18840445e49480615175d313
10846       22122 5fb57f49a4deee70db5a9bd68f844       3fde3c937a9b517286bb32                     1NyU8Cmy7PeLinFZ2XXMWt8keRS8Fk8jPE     e751cc17e79ac9371b4584
                                                                                                                                        048f6b236f306858e823ecdcda78eea2504bf4ec9d52f7497062a84
                  f03c2393c38e5a10540814f563cab99db1 00000000da038d5499e21446d790e7e407fefa2f42                                         d69f2ebb7f298ca7816ba7eb9056c69a1d21cdd70821d83193208fb
10847       22125 1b8f8604b8d99cb636966bc600c8a3     96858017b5d965f968ffd9                     1HCXkbiz7pRd9Zj8BtM4wtJ95Yzn6UzxBy      d12019e35e4e3b842f86
                                                                                                                                        0461d66a60b19341a546c8c2bd825faa356b9bcb288a2e0ad294ce
                  4951c69982ce01bb5fde003f972b229c2ca 000000006762b88522c9bab832258f1d932719ec26                                        9f8ad38d4ada2a239d1741d5429427b6aa7bf4f7eb6ba2cae36082
10848       22127 6e8d927d8aac6c38c432ad616c951       8a197e64b1dcb1dc536d66                     12dcPnNvWGiLHuV4ARasnRe6D7tbd6n7LN     60269a6ee18248aed9df15
                                                                                                                                        0460d3ec3d363c14720832f45b2b4bac47ecde664e9fee7bd563810
                  dba1ee7ca6719f3e8e4c01fc628e41f2938 00000000c57b971f60b6921d663e8faecd40732582                                        ca3e3f89aefeb2eb8f7eddc4d7e807c83b5231101e073b02b8f277c
10849       22129 58b387a8a73238c908f892c1368a1       e0092e483a9b79e9724233                     1NNPBsE8qffbH2g4uUv9pcZn1Kb2DVGEhX     e60a6191435767e947f7
                                                                                                                                        042325dd87c2f3ca9e57a7df6d8928b0d4eac26cbc19f974c952facd
                  48552c750c9092b055f04d5e24d3e77f1b 00000000dcf3bbf87bf13bc290fc7f733a126540d59                                        64ae7ada14ba241972f7c851e7ed72cf89fc84206d949d385fed124
10850       22131 6d8cc2e640943ef86d23830e51eca1     ed7bff961ed6ebf0b2f4a                       1CMbQrVLJJpkAFwXVx89mGacNy2RvJYZ7A     ca6a7bd4e4f2ae70e2c
                                                                                                                                        04e34dffc2e5b2f7ac6f7bda5e26c46377b55a336abb2e32dc74ef30
                  fc1987a629e845d2f18b72020f5a8fa37fb 00000000b940252f8d119eb3a7f2e3bbcb67354f63                                        4146ca1798db7a1d5ebb3ee08638929da2b1923a35af2a1c1beb53
10851       22134 4ce774d3871619cdff4091c853aa9       1135da3dda64b0f8b86383                     1CG9vxrztJyLCtmYozmHbDKrphN8awTSNT     93ebde235d9863437e89
                                                                                                                                        044ff207c894b30cf8ff211b4bd47a66229f39ed4001cfaf02738e87
                  07c86bf487c7af6103bff973b2aa28ea285 000000005a872736b5ba1093f0d346f6e4370682fc                                        4692efb6e465555f029024464c7e9dd9a6a6a4248ec195edae5425
10852       22136 d0ab29d919946f7fb9973656e25a6       95e5b76e969d0582d05fbe                     17mdshj4x3iTnp28eLwWHPViRN68sYgvLM     290633ca62469390f4b8
                                                                                                                                        042c83c1391a2c4e912e7924ab1c18af6cf72e4826fdbb318ac9191
                  f3d28170fbcd8758a26164cd34d8252361 000000004882e6a49f5aa615365e3c2534a74c1b60                                         343548b9f308468e0903194f800787d62a8553236fc8817272a9a7c
10853       22139 dc18fb3e52e24418b1e4ecb7456576     b8d75e10bd57fa4124ebc2                     1FRxpFoowbh9sou2zLdJVv4nTECXieCmg3      7167c8c1f4eb6f186cbb
                                                                                                                                        048b35a538c425d3598d85ee01c4d9b1f5711aaaeefa9fc631db191
                  59423a0f7d07f9d8ce8d18c5ddc04e69f53 00000000f4c5eba4dd151ff3b6181125bfc9fd9c12c4                                      d74362208e5a74590031b1883958699c715efe9efeffc5928976871
10854       22140 c10f2e3e53a4f8d1bd36402d4d9a8       fd5ab90854619dab2582                         1F8sQ3fJJS4yRdUVkCSv6k26yBqUbqrC6i   f75fa56d0a84bd763432
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 605 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       046b6e58e00ce1b1e33af69bf794946920a0ca97f666c467a7321fd
                  5614e583e411474f550ac0c71973eaa664 00000000322a8c1985070452413d9c1c5e81c94d05                                        bce2b67d64699bfea75d21e77d0d06b9f9401c3bf77305e87b8c0ff
10855       22141 4502ddfb2d151df76adc609ffc3788     97dac1015b8778087877c2                     1NQ8kKHnQpqvZwLxaV55qpJWDitCUWGfKc     73ecafc3c91a09a2af16
                                                                                                                                       040b096fe57bcdd1e765c3bccf9085b10841252bdbc8e604a37b1bd
                  fce910b7d748bbd8323248c04102b4e372 00000000460d40f8a7a68dfc692d2908292a2096ef                                        7939b04eaaf6ba6495f3280a28079d4e800ef94ef62536c15397d4b
10856       22143 11717d14c84598a1ad2457371b5f43     799c8d781efcc168c2fea9                     1DK5AZRXXFPS1PrNDRAcpCp385FxvqExQa     a3fd1726be365954cd16
                                                                                                                                       0475eb21626dd70d1c2f3ab2af5b8bd44c040716d3736142cc14404
                  ba32772d3c9c992bdd5a6086a3f0b99972 00000000735ab3dc4937f5c9faf9890db60862e6212                                       ebb615441f9d19d94ee15f76cdbb4b28d8e887dbcd06455e6a825a
10857       22145 ba1ad8b8bb4ce3107de14f9dfcd221     27675f1b9fcbc9ae41098                       1JhnfmFX9tLaL9xqJaT8JwaMVj1owfcvSe    ccf64a2ca32d5ec502651
                                                                                                                                       04ccfe1ab4f62c8aac4ca02cfd54a73d05bb1c77f52d2d3db013d504
                  c34c6cad0eaebbf300af99f649ca87ec049 0000000073998f33c75c616565d72a8e64b96ce38e                                       3e9e8fe5e6d43e2448b6738aaf2f645fa55cb8b134b5c9f3562656b
10858       22151 2daf63b04c5a62e182d0d41470171       f77f3bab7395e69b66f6ba                     1Bz5rhLzyEsenY6qwgMF9oeFAiD9uM2q61    2594984024b4dec0747
                                                                                                                                       0497c9326431f8383fe4aebc835be4534fc5037af9e20fc2476d7fcd
                  02c142b73f6b938be0b6fa14ffb76ebeaa1 000000005ef788f64eb2a59e923043bb01c487170d                                       c576c3186c3bc7ce3abe30ad1d749075b6ed4e3c5e630d95186f50b
10859       22153 06cf429c5ca654af77022213e2aa7       623bfc484af819f7dd549e                     16t2BcvJsKuCU8ZYoRwHFX3eEc81ECorvg    6463d625de95b203289
                                                                                                                                       04c400d428d70d82d915075f93f03a293e5d22f2e3ed61a18af0207
                  fa7da095a18041b0d6df9e0614259b10b3 00000000b6210cda3ce1e34f4a82b9b753a843f33c                                        33f88a55fcdc65021467d23459e2b628bed2332df18bb023bebfd6c
10860       22154 1fc7e9a9a8f06718c58c73e34e3d20     ad40976d69fb85e1274f30                     1Dxnb5bWonzzNJQ3a7BXfeiPSurF3Txdwc     83c5a7c86cf4d578954e
                                                                                                                                       04d97c8262b19b852eadda9f5881229763ce4c33f3308e840cf563b
                  abe80e4a9d32946baa2b346a036202055 00000000ea267d47a9099b502400502dcce52fb3fb                                         853bd15301aa2a7f785ef75e14ed040eb9f758711f437467950e94a
10861       22155 e8d3a687b12e9eeb675cb10719e53d1   a448dca4625b36f0ff2467                     1BoTjzoEY8mqKBuA1N8CNh4odEhitupWnq      6e48e9eadafcd6aaca04
                                                                                                                                       043dc85bb3c08b8e06264c1d65ef07a46023914d172ad1e2b46904
                  85df330a325f66a6539c1c10136510906d 00000000d52e1b74d4e86cf9e2c72fb31cffd11977b                                       2fddc47406f7f012097abaf57985abc93aa872468f2fc5e7251ca48f
10862       22157 637c9cdc75e4279e7147ff1c1b4833     bc811e4d8393226cc5315                       1PKpQvfbM3ciASeHtnZZRGGSpS3HBG1Dgx    4251375dac49ba7dfe24
                                                                                                                                       04b7980f17bf4f7f2a8df8a181f7ab78502342c0678c40b971f3210a
                  69642b4bda43cea6a63ead4d98824eaabf 00000000cf36c3ebafbdb6a7afe2b2da7d19da37add                                       f7e84cf9bee607aad95cf59424502ba851550307090bccdc27801a3
10863       22164 afbb3f4ae240d59f0ae1942ac57ea5     e2474ef9fae3450e00131                       13vZGm1BrkibDiHu6ZQmiEw8U2EWRRyVkV    7c83d913b69570cd38c
                                                                                                                                       04ad800ddb906c641722cd76b8f794cb8c376f1c6e5d4c17f0eb37b
                  cc418b850d197ae71f559c4a0aee3455f9 00000000b6e941574d72fc7acf86a1d658c1ef3774b                                       e882016c6ab8f0c4d6fc09730969ce99389ee76b40350c54984a2f3
10864       22166 4637cdb3adfb3a90fef461230e51ae     735ca2cd5ef9d6e9fdc04                       1PJWnSRU2TnT2XFMwjSnu9MVKwFtFQ4af1    7763c3af3cc56a1c0e1c
                                                                                                                                       0458647448ebc5866b82cb703ea5e5c52c59038c644aa7cec36dd7
                  f9c6abb9610bf84c2fa8592823c819c5731 0000000034b228cabee99e5f052d9f849cbfd9fb252                                      e34bf333e34013f0adb1e78b1e224134ae884285d8503f4d6e3149
10865       22169 847bda787625dbbb9e50318f64361       9d4caa732e0d4126f9d42                       1LRQGEb9zRKSErmqhJv7rPBNmSXz1H5vPm   09b565873e4c53ce186bc4
                                                                                                                                       0462dfd2ba852ba5e458a061b5718f8972358d0d2f94f3a241fe39a
                  33bd62bc1483f11db1a3be66a7ac1099bc 00000000b9ec6038c4d2dccc4233d737a96ab986b7                                        e5f1d06ca4589009ba3f703a1421308dd6e99b64d1f23ccb4c6a1d3
10866       22170 9c77354975254562b8468d68b89367     f54037741aeb242adef5f5                     1FBnjLDe7f1t34WJhvJv4xK7P1k1WdY6Bo     ca03029533158767c902
                                                                                                                                       04c3ad8f1f38b686e09a4f76313eee9708c328973bdfd171d763755
                  0eac8435764e0699c5927258ce5f2dd206 000000007be3c0efe4a6447b5b896e8f3489a1ee04                                        03c456d3382c8ebdad19c2e714da3986e4439fbfe2d69ef2187c376
10867       22174 f6b3b99dd6ad92fd24c5f6697e6fd4     2e56c213e2aad46ac80661                     1Hdxd7ZTCTTiXBVyofPqCaDF4WBikCjJr6     4d904cdfb22c52fa41aa
                                                                                                                                       04e6ca83a68b72bb1b8315d5fb1a236372a79fc8dfa2c4313ce2447
                  6f46ba81537a481d35da1a94f1ed76f713 000000001897323d6feb2358a313ab11b2b6e033fe                                        9e78ffa028f3397ce58594d7c933acfe5e7eecf5b7088f132cb5fa3d
10868       22176 0ab3637ef00c15d1ca5ca8afbb6c66     5b1e86e8f30ad0a1701de0                     16y571Li63cDACGYhpdeeCFsyxtLEw7WUK     aad5f26fabb98588f58
                                                                                                                                       04f3d39af4b37774e1ab677031a288e5a20acf315767c1e9ffad8fee
                  3ce5433dab75f3cd044d8f54e261d0ffca8 0000000014e21509e509da5551c16fcd70f454e711f                                      57e9bbd95ee14e1d2bbe1fb71e4f1a711dafbc0a870c8e75fedf16a
10869       22177 3520b40753a88cc826a90dc64d2c3       e3410cf454c6f612149a0                       1PgfGqSJjRGK1wKe1teKavo3VSLo1hNNjz   c217d563c9b918564fe
                                                                                                                                       04b250e5e6caa6feddf0941c37e6b61866240a8de64198350db12a
                  0c3138629502dd591843c2e878a6f79ddf 000000004efa887f7b2d0ca188c750d65d86d7270d                                        daaaf41a48b055d13fdb47667f822002c9765374f5408f4d3d954a4
10870       22182 e0d26521c28cdcd822dd9ef9af6b22     3a37595253f4544d370915                     17SyTMse7x1rSxNAc1PbctyYKGcjSoGKN7     ceb4aba747c1b392260e6
                                                                                                                                       043e82666a4e6e4ddca51aae0df887376edf996cc1274c113ae4db3
                  a1b8ad78bcbdaacb5ab962bcd59aa4367e 0000000042dce06db35d8965991d3379dc6473e5a0                                        705399665939b940c32c929226877623f75d16bd0c36a0a48334ea
10871       22190 2f376bfc981ebe08a7eca29d7f13af     3ec99a9eb95e17be65fdf7                     1EdPFvF5zLzwJ7ugS6QnWwp9cxMXpqRyS2     7e31b3140b1a30e1e62cb
                                                                                                                                       04d22e284dcec5ed7e55c67f893e20fa6400a420d754a86dfb366ab
                  20490720fa1edb621f848fb3d9d2dda7de 0000000091f6fa1102424fbe842a5ef135f923c4ffca                                      04523636b5c2064968fd20fa0024efed4e9d6770c6207e43ee02bb2
10872       22191 d31b2a19c7bfdf6ecf9d9c4c39ae2f     9c152381964cb943e6d1                         1Jr13yRHktPhsjA3BHVdJiJ6TTp5WWMVaB   2bca97f68f3b3a101545
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 606 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                       04f00c700c39bb0f893acee2d665c510523e5bc82b8b761bc70eaa8
                  f99b641c3922c4237f6249eb8394c6ae7a 0000000066feda8e87126924bbc8c5e75c8bb5bf34                                        892c775b3580b96f472fdb7c3ecb65d19be087f1df935fd0c0fc42a3
10873       22194 a4a5cb85250d7f2c6761c03269a536     bbf0352c8e93136c7559a1                     1NP2M4HvJ4aJ91ak8f3vdXKK1RKmADyuKZ     86f7da9987b62c1a103
                                                                                                                                       0469d3d84939c6fd4e4a5d827209d3113d95fddf0df45141fc690a6
                  6afb31c18baee939535635fa1f30f640e96 0000000074d6ecde21ff96a4db0bbd1e0accaa043b                                       a8dfacf743c90b98c6559f2acca4c61df0051915ff2879c655d298fec
10874       22195 885e02eef9b38d15e5ff08e43d980       7f545ddd17d9c1b0959065                     1PZRyfwAdUZkABFK6CRH9MhGo8gr2PbvoJ    42e07dfc4ff7dc004d
                                                                                                                                       043e6a553a49aa0af544836aee649710fa2f07693ea942d74a210d
                  f706c2cebc4406f25acf3856b6a05ea7d05 0000000036c42d77080c166016cec6ffd3468672d99                                      ec1442711a47b129df3c5d153698e4cb02815b2f9a299a505f6a1e8
10875       22197 d595b684d1bc939d8bd59c1a71ce8       62a1efe3fa8969559e372                       18LYbkqW69aLVJpVJxPm1TjuxVmLdk43HG   a172df45b972e09c4161b
                                                                                                                                       0466769d6f6224dd805331651f9b938b080fda6ce37d003e5ef68ca
                  5a60374f304445b4f80fb1c0fd14b88f40f 0000000043af9cb91e693f1cba2f1e472819cd7d322                                      0ac24079bf55d3d069e7a477666d9667afc05250ccd8727098e122a
10876       22198 6e5c38b6c26e2928c1a7f3b95896c       56c60ed848cf73567fb2b                       1MP99hyQHN8JTZmxgb2FVktZSY7mv681Gp   41da40cb2b85854a3b05
                                                                                                                                       04489f37072c845efa5debe7935936040a849d8cf7caec5ce468d66
                  e9c23242b8c38334fb838b895f3e81e80a 00000000ba1b3f930fa8df577198baf4b5cbe28c1a1                                       268d9b2eb37092277b2edeae61c2ee325da3d33fe873ea75f6bfdd
10877       22199 c0ed808025c40a118ca9925d70f1a3     7c72fb548b527e15ba5e9                       1GsDYXDC3SpNrFu7M2fL4TdY2aexX1ZdHv    8177b43e6983ec99da74d
                                                                                                                                       046ecd53cd76c793b87f92526e8f1819439f743bf09fab80112d631
                  a5b0483c007174af8f66378edde8354cc3 00000000c8dd4b74f50f5aa7b081b195ed928b8a0f                                        905ae1f2a674d9d4a5d1021e1064c2b7f836db48b6521eb18c3628
10878       22200 3c8df3f8e30ebc56426d74835bd7b0     d03385f5b5bad7d70c465b                     1M9sp5ZniKUGBvdfDU2nbaQzLHvGo5szir     e1b63a6690a4b4c8898e6
                                                                                                                                       045091d4b610e2c2317ede33be8868722d296d10909ee0cd1dac58
                  9aaecf9685cd8fc09ffdad74ec77d64791b 000000002374e674914d10cadd00f950bc5d9ec4d2                                       afadde46f905e8c538904b48a62e63587e339fbe57179785b50228
10879       22201 4899af8e609b284c37827248f3bb4       58b6a62c908c60d7274a21                     19neakm2Hzgy4oHmyn5ttt9DdewAHgpM4c    037637829da248f9dcea99
                                                                                                                                       0475ff3a3e15efdc9285afd45597b5f4c012000a9e90ca370c62dc6f
                  67d89aa3f80c78c4f844ecaa1cf33149186 00000000f5ad1b8e7be57d52400fd7ef7b6a66bdfe6                                      24c25c88491e44514123e4b2b5ae91715c93ba0e80254c9f84e188
10880       22203 d4815e2789f5d36b8e7e367d34393       3227d542ab7725938bea3                       16kH6UascMX9YpeXdH2ys48r7L5FXYWx3Z   6bb16ff99f0f494b7367
                                                                                                                                       046fc5d9347a99fc854f5d9b8b5815932673138c72036fe22009ff1e
                  29918b64d382326ebe160b5d1f82ebab00 00000000fd8e5c94b7623398b3708ef7610cc6ded2c                                       c1715afc41f7b4c787edd557cc81664657655e923a2c8eb98b7c047
10881       22209 ed62ea77800a7fa7eca0ebd638543b     2217b77a3af495bfbf6a7                       1DKGCu8XVFeBoxDKLeNuCDFXSR3jrCw7ks    52614724253c3dccf7d
                                                                                                                                       04a756ad475d65f4c54185631428b36aa511473a9b0e9352a97b97
                  951a447bcdb997afc5e1b7638100a30430 0000000059a8e6907cc084e323ce4362d7d4bb4dff                                        1b5f4f40589fe3ecfa6aca4dcc8f64c212f2f94eaf15935998ee79377
10882       22211 19a180c575eb4b6f60332d35068185     a41a49c1096075bfdf595c                     14kti4PxABMSSYq6qDgaUQLv3sksb7emZx     576636bc827e1835cdc
                                                                                                                                       04753189e3042851e38357f556e28aeda1c3ea729d43b483c0e219
                  04fce58169c07b88d68ad3b64ba74d97c8 00000000fe295bf4012248b3675cd5325dc1af27191                                       25dd119d1dc0d141f9f7266e2d56d778ef7258002e8ff0fad9d2af6d
10883       22215 5f31bf4a350bbd7e7e677c521458e5     4c7f42b1712ef648d495a                       1CU4yvz1HuycvvKpwjKUkzT5qZBARCXdnW    9c7fbc597676ffb4045c
                                                                                                                                       04ca117727c516801549fbdcae058b99b1eee5c52945ec6c5ee3b9d
                  bcd923fee5cccc40c627c4bb003e2e0e3cd 00000000d95e2802c30907514a31120bcb34477d48                                       c36fd31f3b85760fcc13c51114d47c04707ed14df03051eb39724fb5
10884       22218 39147e6b8060e14761175a5e3ec66       faecb2ce15be7d84f155c9                     1FiFQKWFjRwAZkeZVFTPxC7uT9pihjbCFM    83b416a85492b9eefdc
                                                                                                                                       04c287f2c163c66cf88aca8bb86076ec1e7a230ce511b72747f1751
                  23def670c553c9a28a19f5baae8f3bd5120 000000004df06e78c55d09a702a699e13742e39b5b                                       7b2288abb4abfccbee1fde4326567bd7a8fea7e34d243133244613f
10885       22221 13d034d3404ae7ad0ec1284feac6d       5b0a1c4bb09baef562bc4f                     1Ma7nzvWVuWz1f8tAbLFnVaFePhk2C62Q8    e65cf874c6607eac8518
                                                                                                                                       04412c26937be485aef465fbb63d83fc24b0831368314f10c73565d
                  483ec65f7b2cd6da3979764361cda06c4f4 000000004c32cc72455e90c77e3cd80e1f8e68cef92                                      5537c148031ca5fa71da13a98f04735cd8f136e465433c1881006f8
10886       22224 908be97dc385c1d16eaae4c1e8766       44d9fc484bbc1d53d5bdb                       1B67ubt62szUxJPrjZPc8YqRZ364Xpfo8o   d06be0d75f1ff80e1b8e
                                                                                                                                       0484b57fb743bf51a68139c198af06a5e6e67a064479e3b12d099e
                  28e3cd30f908d5fcfb9fce1425f14cc5aa14 00000000c10952e5a3188e99a8550ea6d28d24cf65                                      33a48394678b5ca57472e3a55324e301b51af047f3cb27b09b8806
10887       22226 809c09b3e4e209c234e0da1cee09         048995ecddef9d7a9665b3                     1934ReuR45NUF3BRqzfyi7Mw7XJwQe8xrq   7efdfd2681d964aec41696
                                                                                                                                       04615d00369a8225d3936c88c1a8292ad5f34eb97d44e4254ad5e8
                  67a8bdc4dc15b4d471e5f32e3a5d941827 000000007248c5cba8f63f07f5ce497fa7734cdd558                                       7fadde3cca688667acee8291e7ba242921040214910e15ce6e421c
10888       22227 6889432c946af19aa879971080e20a     cf9c801bb65206a65883c                       13wVQCm2Px34XHxoMm5YAxKHUb1kiGiE9i    4459b29a9f0bec43b6eb2e
                                                                                                                                       0436e0a9b3202c99e6c1c6b235fe7537511348faa3e269e5b159fd5
                  b0cda62b5cf6969127d40d32a1c1e97f6a 000000005146a0596c1db5006c814b603232da32cd                                        856397cb36f73265dae74fe31f145dffe5af45ad3efee1b91046f143
10889       22229 1b4f04ccfd484e7a47ae6333222087     78d0cdb140b96f185200f9                     1QAHwxTjGrBFp8XFCmGrNagfwMvQggP4kT     a325a228f8f8a271f31
                                                                                                                                       04c1eb694a0966e8e2af9907291bec947a880cce61703057693157
                  a41e68eb24cd55f06e326ad5906410cb79 000000006c470df111c2b4c92f5c0e04e8ae9dd7fa1                                       e082d1e22ce11a2a510782d70786e4f8a4eaf16fd4b802c2f4b7141
10890       22232 348a3386c0e122e4bab58f893ef766     d1d12bf2bec6bbde3c7a9                       1NrCfknHtHz8yFW4D7snHidSasZFG7hrD7    db5d3b448fb36ca1f7d54
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 607 of
                                                               913
        A                         B                                       C                                             D                                         E
                                                                                                                                      0443cd3a90b730d8df101a5212cd959d87ee94a08a3ca04fc02e0c5
                  c2a5d84883919e3ee5a25b11fc6f2b793b 000000000fb5c275f8db5d6614101d1870968fabe0                                       1b8a966beb8d3a30322035498602cfd663a25fb2b916263630d5d1
10891       22233 d73dae4f18f864f2b9116a33a0cf7b     2f7c3603537266778584a7                     1J2Rbk9AY98GcjYQu6aux1aGjQYm6gWCYi    b2a36aa11604e850fddfb
                                                                                                                                      04fcb1cfcb7a09ec6fb5d87e75c88ececcef652f0e3505a719d7ee23
                  947c9b6de6efedc8fc275d891e67e50456 000000002174cff0c5eb580409e7c2d86c8aa42e8bb                                      b47ac29a956d8bc5065487bdaf7477d45fa737792cbb25555143bac
10892       22234 38abc2abbe93ec3353c75298d1f2f3     ef3bb1f61b9a9e7794284                       13vH6Vje1ijMdAAmYZzEGsjt8R4BaHxBao   50bca9187fedb1a97f8
                                                                                                                                      04ea3de6bd6d724c3bf8e6b9419758ebf1b84fc2baf98e371e2f89c
                  8f3de761237e7142a52143f74a1ff8fddc0 0000000015fe270aa404149bbcda9e4bddfacfed565                                     814f383c3f5419aa5e8489d5a1e578bbb9e644582b5f66d1d6b2ae
10893       22237 1eaa1bb6509b4c98f9238e42afd49       f0f5f2381da255dc89d2a                       1eix8XxHgj1JNN9niZ79yykBKphwuY7Z9   3485ba2f83763ee75019f
                                                                                                                                      04b7a1439c86d7bc5efe25fd20e9bd13093ee6fd28a9287ad35bc6a
                  df758f76d6ad68182be895d8ee7e4deffbb 000000005467cc93e9425c92ad85d4e850a4173def                                      5ece5f22c78713cdf09c37441b6d84be76287c21b7684c2abc841a6
10894       22240 f96069a451a968b1c7932bbe03d13       aea098c687c2777e7a7b90                     1CCaQrU62nbP9FB6mDW6MSTv3o4gKx5SiN   e42c5a94a33f2cd538bd
                                                                                                                                      04e233c017800c72f761b8356bfbf5a306e558b3ffaddd7565339aa
                  c41caf511506e9e976a55a433ca968eca0 00000000d554cec91cd4cddbc9c6d1d8c062a6a5e2                                       d7e02e7f6e00b5cad33ac5ebe592bac0cc9a0aaf4e66b5940b16d55
10895       22241 c63fb57facd89c5de4cd4bb1849bc6     450e0659b34e4e544ee145                     1ADboDVDjPvmibMiupVaE2ZQSGGFFD22BR    25053973017ec8051a2f
                                                                                                                                      04dc9f5534b067683a07b29aceb805440593325510c38875d3bb63
                  6ccaed6c6dc2e46f73a88775464450bf578 00000000ed6654169f8376b4d5004b88ba581c2d5b                                      9c9eb20b3532c88e4f7927620d928d11a18012b2b9a6d64c1b766d
10896       22242 eeabbd6086b5ab2e447d8ce559253       010e3d75be6b278b0bedee                     1B9cewzagAjwrerv2vxZhCahNVsmrWy1uD   e809c99b9f044009ad44d3
                                                                                                                                      0443021549d521e275630e2d9460e6875d48b7d1aa86128ca35e7
                  15ddda04e8436a31340e0f5b636569fe96 000000009384e35f76d0967fab28b160dcf5331e4d                                       7f472b8a4495561b9884e497559214c6f929200893318bc539ebe3
10897       22244 726e99e64bfb692bfbcc0ab0752b82     19ada58a09a16993b4f1cb                     14bFc8WjHAFZMV9n3vx1RFX3e3Xe2C5iXK    54d8f7c84d0640a5ca8d5c0
                                                                                                                                      043bb8b5cd8000e95be709620e8f7d394a150b6d5850ae04165807
                  3a6236fe971a8c6d2e3b8046338c2fa31a 000000000bf31e0cff38cd836d59cea02c6784e08b7                                      cb4ba92e39006a6d1d72d168b450e43161962b433da7767d348cfc
10898       22246 8e649143c727fabeb76891def0a623     8d3ec460404406c7b8781                       1H5HWkCQuEqsTcCZn9wZ6d8XoTgFHvGskR   6db94b5de29f65f8a40b4e
                                                                                                                                      0421dd84baef188e3a7b51954008210e26989ae6fb681f699504a6
                  dbf6a90523dc98929e45a5c84d1683cc5a 000000006e407229668535b886b15658900f9e0188                                       4287e27f714ff9c966a45d3151983ddd2c128c235927fe4bce59f7ee
10899       22248 505995abc81b681093185af5654771     1df0d351259d40e031c5c2                     1PtusRT4ouTuK9fcg732dmMjS91BjtB2cZ    f34d8cf8228ee8cee93e
                                                                                                                                      04cdbeb4def7f0d5ff4ab5a9d00c0f9b056ddc40c53a4679c4744c5c
                  7c08d88aab6b419f189f746e84ef87306d 0000000048c770d24fcf4c8ee8aa213e5bdb8b0ab9                                       19375ad2440aa61eafa8410ca93a8fcfcedcfb9ee9a2effc14f76541
10900       22249 25a283ae5108e11719002a364e890f     5f3cfc47e38614b839ae9b                     1DUobL7BuGKD1PxghnxtDwuwS9NEphnzGy    8da3f3e1a3a5afb1c8
                                                                                                                                      042882dce1f6210c433f7d9a5b51be361a7cc371ad1b48972a8b59e
                  9c5984993e0ae9ac10652475875e08e0c3 000000000a452e0d75373c25fc662a1dc9beef0b0a                                       da629c539c9b96ad76c9d43e72bae59f3785107af90708543cfe9d6
10901       22252 b1032276251ab9712f49ea0771925e     75d85a860ce5f8f4f8f96f                     18YpsmZxZnXE7n544tjjoojKh2Yck6sqf9    60667e4a0ec587675ab9
                                                                                                                                      048825e1819654d0dd4b114d262154040ef4b697a04c98fe341428
                  2740786c65f93580dcd1e1fc691f85aee25 00000000c4e87494a28627fc3b37949b6eb2fe63d2                                      447e14605e4873f040e37af78093220c3e8f3553871a9b8bf9a1f26
10902       22257 92e052b689edf9b441cb7cb32bbb4       85196bd736ccc010097dee                     19zVDHiTvvPCdgSM2bZAuz5TJMqV6S4sh5   afbfd1dedf048a132e3e0
                                                                                                                                      045b2650fda80d2da0faff378518ad16601ea64a98d8550643c443a
                  31ec856880160c49265a3b9fafd1922b50 00000000971f3ee6f56f3175f29e92a56968f3d0e7c                                      251890e6895cbc212b39cbec9002ca5231b81018324bb32a7ae740
10903       22259 5854df867d87f26f3e41b67ae10991     ab299deb0bbf76da53dfe                       16pSbM3k2Ss414sCSgNsRMzpFrb3F1bn9L   ea263c498e04da9e53d81
                                                                                                                                      04788f02c46854b3a5df3e49557e7f3ae58a96240a6af3bd43a1451
                  1d4d97437a1c0a38ba62b487909085e4b 00000000074526b3c6f41568044f148f67c494e09b6                                       d833aadae7a755760df80bc9641cc626c1ffcce7b77bfb17693b19c7
10904       22263 e9a9bcceb87a9eae055c00f75499e03   f207c4ce0e560650bcab8                       123B36Dg1hmTuGaVmhMXDnum2Q6qxhX52M    a4d3feb4fb564961a97
                                                                                                                                      04db4a573c71d27f61edfb934b40b1129fa0fab42c49b7ebc4d34c5
                  3cc6bdac1d48982b1f395a9819ed35a13c 000000001a7f7fba8ea65c2a836ff01268f42610e02                                      761813612ce4ea14b9ccdff0575f9b46eaa7f59cecf8c4fb3a331cf42
10905       22264 1483cb5936cbee57920ca63366b2cf     b11a12bf1d6d518196c9a                       1G7YCkHicRWPrbZRrx1oBEsByVHiaQkqyE   927f30cbbd40f47b2c
                                                                                                                                      046d12a62aef44a5004c8584b9477d685783e8cd05acf79934e39c2
                  e20a0bbeed38ca239e8ee7a0692c6c8b46 00000000db8466b8528a2f13e8314f191338aa1536                                       7b139dda68aa234ed0a99314a547937c4db94fb240613854aa2b2c
10906       22266 f196f3f31e6a38ba38b8e542b28256     b9261957e42f16c10d350c                     1P53kGB4qHkRrWFw83Bq5N2jX4i5xn8Gfr    4b0f585d288763a9a3339
                                                                                                                                      0428591ca29ef90ec4f8c43dd669e7c23b376d0de0a8e49eba6c034
                  06bcccb7466fe5290935fe0662aa933c193 000000004e114d3faf75b2ce7be35ea84e3fb5445f4                                     ee7009b6c5aa74547c9a1262f915e7779c2c2800229deb7cbcd07db
10907       22269 a8d8232d13974fd153b5418613835       23472081359db1bd16adf                       1UhkDn1xgKy8wEz2DHetRtjj2VT2242ZC   38e0ac3d24a7a2b34520
                                                                                                                                      049fbf540b49dd2de4fd461e27152c28147c95d72b20e751810232f
                  00a5b0dad5270436dc816d09b6701b805 000000002eb00fdb1bf9c7647a0b1e19487020db1a                                        54187f268fb31e9e943b59ab41ec21d71f65ead575a96c64eb3a5d6
10908       22270 bba6393b0de2578a1694b8ff3eedee1   f8dab7a0fdb1b818f582fc                     1BLzydSg6VcxGUhzWiSvFLEdhCfaMFxwtF     c1f3d6c0f04785621d34
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 608 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        04cef30f9c86cb93615d4338954306874d5b3cd44a056efc49109f1
                  daa059fb0e9aa8a87e784b82b3c246d0ce 00000000c7f960798fbc66ea6dbe439434791a968cc                                        36dc8b95e39a57490c9547eda7093fc0088df9041f5ffef5ebd48318
10909       22272 9fd12ada53be6d99919d890dcb7425     16815f3b29251de5f2dd3                       1GJebzU3S9biFpYAnZnQHFTFzdzwohw1D9     7e5742775df5851429a
                                                                                                                                        047961e9d1e4fb6a674e77b68052f1602620f5ac7ce4d5d7deba2b6
                  a593230ba9305f200794765ef3f1e336ae 0000000026b194c10ec5ed3270402c6474d27ba2c1                                         633ec305acb05544f38684b1487a2ee1c5afea5ecd59fa459b860f2
10910       22273 bd6687a5517e71d248bf7677095ccb     150117029942704a37aa6b                     1P1nsWJNXgpmLBKf3hxJB9NfXZapHYyj1W      3dbfea30b7039c063a22
                                                                                                                                        04d24fcb553dd26cb0f72e98a0c3c9c7d73509fa2411517925b8e7c
                  1633bbda73f9280be0018ba1b2cba8d88e 0000000007c735680764677d62e2b454950321ba2                                          8e5110dac87cbbe5ce16aa34174ba95a36d8a5a909203f1b5754b4
10911       22277 70c0207df6499f068d8e3043415007     96db5f83c133533121cf091                   1Ma2kZagocrhwRVGAAcwD8VaLxh977U2rC       4838e0316911fb621d695
                                                                                                                                        041faee7b99742b7f6179e3cc862284743875a5e7cc349a56a38634
                  90f60c3a69e762ff1be58f289e7ad26bb22 00000000c85ca1a033d4df2e30404178c2c1d487a4                                        8d8cfaf04d17dbbe22354a8896321334777c5b79a049cbab2e5444
10912       22285 e4663f5f3e3dd0ab496ba116c3455       9cb09224220f6f54a05f45                     1MQVq9VKn242PmGFYYX5nWmrCdLLr3Kv4y     93fca2559e27a249a4439
                                                                                                                                        047f457784feff683583048d614042c266b350c2baa7e01a58373aa
                  a8386d35f369d671b58a86b68a3d68054c 000000006c306d287f7cc1d0ce7de7cb5f844871aaf                                        e9324101cf797054075d0b9831aa1e2879f6b88706377de17c4a28
10913       22288 50f904770f76bf2c821420aa9151ef     1293d3cb0dbfcc300936a                       164LZ3tm9vwWLFYucfzviF8DPdEzgzhxSU     563a510a6230233259d20
                                                                                                                                        04628c4f7652e0d319a0be3771ebeedb721daa9d3e532a19b2ccdc
                  c312b6db80c28ca251ece52fc123e69a6b 000000000ba042e397779aec7075607756eb40b72f                                         ad435ef587cbfea233d2216eca817493d8a736faced9fb13504a139
10914       22289 0c74b9e40e050b8db5893f2a658962     2daebe02fca64e74ad945c                     166uPpVKaQYi8zuhpR3ZPM4obGiymiP8vF      3d4794ab8c9e9fcd02eed
                                                                                                                                        0472e517b7be8c4b942165c6b923fa508f3d0f34f9a6560fa794334
                  bd3b042a1b35b37d233ef95818335bab47 000000007f06abbeb4ce634312ecb337ed56daf3e0                                         5513d45901a7f38e503d398351e065d0d7821cbafb87be94561995
10915       22291 8f779323178a6ac29c8ebc7dfe4bd8     667eccd326773ca1bdfc03                     18XWoqXZ292jVkeV4JgnDukomRFW1Uu2FW      8d0c4593931cf11bd7e77
                                                                                                                                        04492e657d0b5f7023c069a7f58ab76d8e616090ce4495a210d3dc
                  394e58b91dd111014541154372d29e2db 0000000078fbbd17270f892f2ba33dbc4b81920746                                          6d27bb76cd103ae8e2926afb15fbc6f9f36c85d9f683b0c2c5ac65ac
10916       22294 8f959e329e7255f4e7c20dac687c234   51d0bb4353bb236924cb91                     1GEbUGFUd7BZqbamSP9QBQ6Rxx1hraoCnU       336757686f89a851b274
                                                                                                                                        04b7ada01ab48073979e83bb2b01cb9078c57395df304ee6424a7f
                  a414a154fda4209554ad7b2b7d9359d19d 00000000ea113d91f74da0a7eebec23ab766a07d3b                                         3c34be2f504fc93942edc110a645a704992ce9c4af4cd89e3408093
10917       22300 53ee08d6030cc9191edf2deb2a4265     48bbcb5061c17c19a538e9                     1PafVD3xFYpkdUfPJiggzFZn68BaZz4UkD      4a8080fb798dda12962be
                                                                                                                                        0440d84aa2648f968ba189b4d52abe86aceeb045ae6dffe3411667
                  96b7f0bed25f0bf5bf0250b5278b1b09d4c 00000000d5fa1a49b2565d06f5b5a247883a8dd40f                                        50e63232acf70b9d9f05bfc0b35ba634fe461a923b69e947da54bd0
10918       22301 d6bb43a85c15847933c86203e0732       cbda3f1b506ead11f90436                     1DZqJREUccmAXf1pHRgPFzzYdLCmfG6JAH     13fa7c87ee3098450002a
                                                                                                                                        04df76e7928fd902a406b533d53adcea3ac6d4ba764db242f9a00d8
                  e17632fd4b750fb0ad9e51410d6c350488 000000000c179e9f338221fe01a80ad320fd061d28                                         d782d329cf9c967a20af1b978c1becf386840dddcf5c193a08ba0004
10919       22304 654d407cef0fc8c58fa1121602876f     8647bdfb2fc25d4ebd6493                     1F6uL4WwZu3VdLesXiPJK6kJcwrNPQ47f9      3dc6f3692a8cb8e39f9
                                                                                                                                        048eb48e17dcdef60096bbe0b53e5af52178bf1f2087149ed8b0105
                  8b085856d79730940571b3bf29c89f1a12 00000000657701e46141baf93f8c6b31edb383aedd                                         aa0c6582316261edbaf8143b1914ab41338f2b16b67b6f4e09a304
10920       22308 f8b807fb4c572be669bfaecb3adbb5     8b65be91672b3544d20f03                     19Hqi6oB9aaaEv6WqwZWd59sfbcvKTrKrZ      1c5ffa49c7bb6b6f6dbaa
                                                                                                                                        049c5900d7fc1ce6f38cfc190a000ea0b8e41f54b271c7e20bd1231b
                  8bd25997f0dce857c521f8e2604cc8601a0 00000000870c6f5a97d58d50c09c7436621eced738                                        242925500f1db1024d1dae44e9789918059bfba7e2d0d2f85debe7
10921       22309 a2e13219164742ad3711bcef2985e       7a3e199e2851335af13b0d                     1FMPx8H4u5AG7bYy4CttFy4qeG2pTAyQP8     8d69232a3a0072d230b6
                                                                                                                                        0453d6d441bd6dee7422969735e22aa284e6527d85efffff4f1befe7
                  9826b2cec509433d40294b80339697fcd2 00000000bbdae8fdd5f2b77256abac9b3f185da8fa6                                        93208a390a63167f696926ca1dee034d216db6474f17b0d848e1ee
10922       22310 1ac095f87c6af213d7bb71b4e1e2fd     ac00887b19ddca54a6de8                       14DtFx2o7Eg6D6M4oUbjd8NTdDt3Zri9FS     49ebe2b8a2c71fcaeeb3
                                                                                                                                        049a6c4e9e8eb4d4fe514cafe4924f5b11420c7ed2bbfa9a94c4746
                  68f283c27d0111807a674911fedd1fd8a4 00000000f3dc5b4fd9a20789c1a78254fae2b353f2c                                        5d357f72e7f670d0e99da1eea6b4cf403328e900f50295ef99d0698
10923       22311 03a1bfa4b797bf2bd4e0f0c5fe15db     20d3bf27a75895bb4b83f                       1CF2RdfnKYG84ehjsFqykLuBYZQPNsKfon     667a70bac15b73352258
                                                                                                                                        0410dc9c8561dbb69b44f02f6728edbcca567a772492c2d7181440b
                  e5ffe29e7aa401a7f90bad54ad741c141e 00000000fdf631bbb49caafb949eeaea9bf85bc6418                                        a989e3df8a1511d177dc12f315043a65fcdac490a07acd013cdd3ae
10924       22312 50649931b13b142a4ef81e1cb11674     80e7ca519895c8c9ac1c5                       1PxvrBktbJdZYRaGxsahpuEpwFfLG2aeBT     2d9be883fe3ae2a8a066
                                                                                                                                        04e577db3f12569816e28771081fa683e3bf56d51d086e983ae402
                  04123178ab63c856800ace8bfe6fdcf69a0 00000000ff8a8840725f313f002b473ddf22f84c775c                                      7b38ed4f11fb24b7e1a4bc23df1f921c1353dcda983176da7d40d59
10925       22314 3ecd657cebe4468d6a4d332a6fb0a       cb403543af51a87900bc                         1FsV6pctBtPkoECnEEdWsJX6iKtyCtmJxW   7c14005fb51df02405418
                                                                                                                                        04d7120c553b1c915ef77bbe175ee519a1137e9b3ffd614640ee877
                  2d7441eebdf9554a24dbb80541f7ccdeb7 00000000dcdc10a7290f8573c7c787a1bb1762bb09                                         8405435e8fc0f3e8d950112dc8b2f4cf0bad3342a8f6c2ace6ac46fa
10926       22316 5ff61274f1d6ec7305464259251063     de8e70fd4ff200ff7be035                     1UoZAKjxrH8ouAgX4JswwVtUxABbuHR6j       b6c42bf5f8b21632a28
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 609 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04861f1732360397b02f52956a9f43fc919bcd000484dffae7d2a579
                  3afa90bd201486f343035e0d1e549b6897 0000000065f89541ac60d9346826a776cc708574d9                                        3ea4585f41f3a1e3e800c69249ae19648a89c3472e44ecc66826bbc
10927       22317 57f466e3978a66bee52b1f54ce51f1     79bf392c11338b15f67ef7                     16THaLgktYrk2VYD1i1N2eiqgZHvVTA47y     d0a2c13f573be0f003f
                                                                                                                                       04b61999436b79892921a35909a76dc0c7c807e3fc9080c8864898
                  1f164d1b4e2ea218c97060dbac85d6c4c7 000000009c929585096797d793d7e5846f5ac332faf                                       6b4546837ac38879535f8b9d65028f99bb111f9eb295b90deea3bd
10928       22326 d59dc80259c36d1066f883d1734de9     8b290061f17b701f25d4e                       1n3KE8RBA9PFNC9UvxzBmDyJV7SQMyLd4     488155a1b9487ed8616788
                                                                                                                                       04bef4ee8bfbd974b77062dd7c704bdad7e6f1e0805b9ab5b00d5d
                  726a34a25cbfd14ddba868a4d3ee543811 000000008ec07ed1a973dba421de98f96757358187                                        2d4fbd7294191c6e5bd3c14720dc07c4f2fe0987429045fe687db08
10929       22327 c24acfc902f3baf0d4c05716d62a92     9d43aba04319319c323448                     1FiFFKucBmXUdA7J1SCxbhoBPZ3Jw4SkFn     463437c12745061673653
                                                                                                                                       04f4388932b0cf98ac0dce214fc42a17e318fb89d376c848f82f0e14
                  4567cd5418e7a868fd2067312c4032d67b 0000000044a91b3b261accc212347ad50a4f484d62                                        472d28553e15893f444ab13b0fbcad9ba6c2b5f7032649fa4c88f64
10930       22332 a3b69e8b4e249f5985e36bbded465d     67a2602c28a21340bd2dae                     1Grm49Q2Ka94uV3FiqPvFyrcr66pwXegTS     8443ff53da532b5cbd7
                                                                                                                                       04bb529cd1a81c0f9f3680a9fbbcf69efccec9a12124ad4f7b3ceb00
                  5268a35e3c16d8c1f853a7683f9b2feba0a 00000000798ca6a62a3d36f8584cc5b0ecd805c65d                                       d7b47c58c87d4a6fbe1037ce4a314028747e67329263888c4d2696
10931       22337 103ee239051df04f3d457afa1e50d       69c53718767f960b862a4d                     1LmYcU35kS1g1sz6jsX3viEk7T7QFyXidn    c1151ae5dc1b29803396
                                                                                                                                       04c9f852cd59f40fb8689fd1bd0da41aaed086ef9dacb23da853310
                  d5c8d19ede0e3af5384889a5f7dda5fe1e 0000000036d08efc915bff175405eccfe36e41a265a                                       b5aef53c345b5eba8c56793a0b27da64783985e1b8e05154dcf4f81
10932       22343 20a91195d527fbd64cf2c69d0e18b3     7baa34a57d1cb5d7c049b                       1JJmqeMZSRMpNJ7x2nmERjYB1RUSoDGezw    8935adb18dfe5b2ac4dd
                                                                                                                                       04730ad24a4f6e102bb412847efad70d84048cc9409d50f389aadbe
                  e482f6895d8d9475040b1b8dad4cdc52f1 00000000bd940bb0c453c791009c5686f8a5ec7944                                        4edcf906ed23350cc1435e529047704fe488d57fdd355ce1918a788
10933       22344 688bfc65aa756748c0d9923436bd7d     a2ee859ea1d47642dcfc29                     1ML1ey3ZSU8G9Z5UxzQ7mbsWfKDkMsTxxr     80b619685a9d77761dd0
                                                                                                                                       04280dee96342e6c7151ae8db175b365acf51ef01debf1dbe2228ce
                  39058f94b5b245b73a227242f55d4ffe015 00000000941cd852b6714b62618f337ade7dc0a318                                       1d83a42d12c4e30113b980b9cb7d3173c65092db4056e9de622dbb
10934       22345 8c3696c745ecf61b4f3257c8d15c4       ba69240fb3f785e0a9cd8c                     1AF59NdNeZEGjGKjaNDQXTzu7Wn6vj4M5Q    0f803d10a2d118609e7a0
                                                                                                                                       04d4fee32737f9c092c9d48a4dbaf9913dacb9e7ab4831cc64b8bee
                  69fb9af1f998bf62c0980a85ab7e0a81c47 000000001bd9dd0e2dbbfa86b03d4b33497a2c0ed8                                       e4461107d2189f3e56e8278435cbdfdc8f8c9e6689d5ac8c235f286f
10935       22346 9d60239a12312aa1d6b7b96cfb111       b260641d9e5c91a104a4cf                     13YKa1prv25DKCX8rnK97cahBDhhTkFeHo    9310065c7543a291b24
                                                                                                                                       0488ed8171a6e6c2f5581f5303f87a2512853119819a818399c37d0
                  bb81c9a677201bdc7eab79a58d591d9d42 000000006bb5f31f067c6f90da0dd3104ccc05a54aa                                       b6fc654ee3cb0cfc3c13facbc426150757757a995fb8e558126b2365
10936       22350 deefaa046a47d3ea259ed79f030081     ab802bb2e976b30a4b63e                       17jAQFBRtu6D92k9EaNDnWeSt9EqHy9QXK    6ff32c3f5d98509eef8
                                                                                                                                       049195df2bc055c50e9f1944316edadb03515ea67e33365b461a1a
                  2f0a662ca44e4f0563d1454facb15f53f19f 000000007cfcb6c6e465ca47135b122ba0526878c3                                      06bca8aee4f414533409fb23ece0f75c9ec21f00785e7c2c89b5e7bb
10937       22353 34d2df2a322dca401f382ec4865d         75807fc19ed3b8cbafca44                     17nuCaqnFTz4kFgU7sNPrYPACUjt9a5fF7   51b44d4a3c4512b0e9f4
                                                                                                                                       042c53f5481285955b3ad802383537586b9be10290a539d8dfbfb8
                  25b3bb0dc827b911e7b7e73064e319070 00000000f85a06dc8b56a97404596a4935b884e851                                         2c17a5ec17512a8b830d22a47af1097d55fb040deb011f9120b2b62
10938       22354 5f030bcb800f2bfecc7cafc2e9282a6   09874f3b429f7b47e1bafa                     1EniXKz3FU9w7HtChkZKhYUVXEREpvxken      42f0f4be96695e075c788
                                                                                                                                       04f9924653bc54d14942997843d986445f30663df773c0e162cc3e7
                  a4ca2e93e6234ab92d633dbf413bf69bb8 00000000f1798f9e5d7881d0acef58934bfe2c8c323                                       7a3b543ec3cbc526b69f9c4431dd7f3db24280b62f60706df537110
10939       22355 3893c2097b536318933cbce9181b2b     04b65dad3ab6cd06713e8                       1BtDeUMxzuZbDtuPqadkJoVQJMi75pmqZ8    301a5ea64bf0d5acb641
                                                                                                                                       04a4dfbe00e7e994c22949320dc3d978d2fe9c70bdc00f5a5d310f1
                  283267ae29117fb1aee07b8eaf06d9e3dc 000000009ca27e594fd6dc55ed36b5b5adfa5157ae                                        b0c1d18209481687986a62bbd581f3668fcd859d736c101e3462ef8
10940       22361 aff51e6f77a69d63140e59e70e3643     e7334834f0b654b5ef8a94                     19WC6K17YgSHFEGFjDqsPYRZjTG4jWw1Cc     2c176aa7470e22253b79
                                                                                                                                       0470ee547926f29a80c6a0c6fd075db3b7e778937119d16adafdd9d
                  6dffeda4894cf080df8d267f4b54ccc6bd27 00000000eb983bb9bd97ba8f934d03743dd1f2b2cc                                      8e6b4533d63843af6e254c9201a47b2d9f182713f7559b70e0570f4
10941       22365 3ae097d54e3fc2bd747de48fc619         df79d22317ac0eed383f1b                     1JpLGBWGvPpCXFwvsTgPmb6vNV4vuaRaBu   b8116bc15ddb73934097
                                                                                                                                       04fd62ae9dc94b039ac02234f4d2000bfe5a4ec944122ee458197dc
                  b84e341187aa6fb3a476b5205240b92e7e 00000000bc0a70c9aa6c2f19b74eb8e819751c6d20                                        7a1b5637c926b047aeec67a8c787a564409188fc531e5f8c0843a9e
10942       22375 6b4e0888e5e01e4fdac15697ebbeb7     143f4173e33357ba42ceeb                     1LkM2jW8BucyQz9xy7c2b6FNBta7b3e8ZX     06731c82dc026741066e
                                                                                                                                       04f532a45eb1d67a4cd919342a421e5fc47d1ee5b1b472ccb3ec501
                  1237ba551058b5b66e889c0ae7d1faa06d 00000000cf7d7e8b604f9c0db2706d74f6a5b36a41c                                       1c87b91d777ed3e4f1da909f676b68786a8367c3a564810969cb71
10943       22377 b9b30dc9b14bf090853c24dc997a97     88f19d7da9e2bf34366c0                       1Gvd4Me3FJBd4RcFjgfrxHYUioGHuPRXEE    9b35a92229e944fb221bf
                                                                                                                                       04fc57a7177d8bec9e9ece0cf5735f0f6fca25eb2fd587a00ca65680
                  c76896b6a5020b9832113751f19803d050 00000000657700cf827f6ab008095317c5669145d2                                        de219ee20af06904c13a1c5a8234b4359dc91bd346ced77cff3271b
10944       22379 631731a3baa01e468af663baaa7a2f     6f33d22ef02cd086d24f2d                     1BiBPgqHZtM4uyTADwgf1M5zcHRFBoFpB4     04fffe2dafc736f171a
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 610 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       042af3c64ac6ad99b02a2c7fb59d2b337fcb9da8001efaac54041bc0
                  e4428e919ae874c7179a86a360c7a4395f 00000000229e3a69aa23e6b3c3c60a580d540561e3                                        c8cbc6852f753b903fb4220dc69acadb24d4ac6cb53dc5ced5d305af
10945       22381 98154e95946d7fa79ca1a3d7bac700     f68a6596dc838fd806b766                     1ZEqGWHPUDZrQ1UVm1NoHSs94ufoprsQK      e8512b7c80e493e128
                                                                                                                                       04ad1024088d6b14dd619d24cbe2c483f08b9ea84355efb4c9273d
                  9bcb89e7ffe8c8e2f85f68ad8c2d8248cb0 000000007a8eb9a37a881629fc621eed08444e7abd                                       0f54ee2b6f846502c4e75907b582e97d087e9e5f4d2108fa78bbfa7
10946       22388 09972b7131feb28b2226a47e2373d       901aecc020b34e7b938074                     1MsNcKh8FhXdLbox5YZQMn418FsDHGjjRN    920e2471e40f14f9ef19b
                                                                                                                                       04ea7f38ea4ad9db515849733372805e5e027f6a05a80523de9fbcc
                  0e5f3166ff68b4ca94f16950cdeaa1e9c0a 00000000ec0a7f9e41f6aaa9695a7037f2da622833                                       aba062c566aafbabe05829a8ff180dab703871257bbe485da0317a
10947       22389 daccf9eb536300c67308e9f437cc8       5e8197adf5d4a4312180c0                     1HY2P4KdcjeGqe7ZTDw6DzwKk5k4B6SJKG    df64f875fe8254984c1a4
                                                                                                                                       04d6b4521619af312c3d8c6da4ae06be6d44f64e3e2582ebfc26184
                  98287c703a56899ae14451465997caa3ae 00000000debd9c6add710b65a68bfe8002d3a507a5                                        b5357f67d5a0be242f025cb0f6b1b91129ae63c528ddf472389519e
10948       22391 8ddac05f52af1a13ca9c6067f18977     23321a022a8d645a42dd87                     12xxY3yqPCccaKEGtyLwvVRK587SzoxiJS     16dcb20f7ca26f4ddf95
                                                                                                                                       042f43298de348c8800487e18cdcfe7be8cc4554edad83de8141c38
                  f7758c9d5bb6d39bb5aaf282d80c01fdc01 000000002423e0e46b83a4c80b131c7aeff5a7aca3f                                      2922809a253a72aaf187b6dbe87fedda0eccd2255d9faa91c427e27
10949       22393 6ecaed0d0c56e759d2123ea8aa4a2       75434152fa01f1084f9ab                       1P6jsGYtDvqbpPsX8MvAacM2KrhRZPqFvN   fee9f8e51eef377354b0
                                                                                                                                       047483fb000d93a025cd594427f8a008454b5cf0197e29955a2e25b
                  ba04dde004ff04a6eee2e5a479adc78341 00000000017297596a5f444b557db33df7fe26089b                                        f83af2417ec30b260a421555b1f3a0a19c257dfb5110bb924f166dd
10950       22394 40d66a19df5c79ccbf6c33c9e7bc7e     0061cf2ada6455e1ad76d5                     18MDJtNcope8fUGD9tboCCykQgNdDch1te     06e389f14f68db5d3646
                                                                                                                                       0435aad20f733e5c9339719de446052c2359435ab72654a7df8915
                  e74262238179ca97882a724ec24a2e8bca 00000000eafaa9c78d1b0cc2691082411f3e96de7ac                                       0b9d6163c02c807344b13652da717a4d5459cbb838281cf11f6a09d
10951       22395 37b7a2886ac74d02cab1a84045e63a     79ab06b50838f9e71d719                       1AS8K8W8QnqQE18fEeqy517dxaip1RV6rK    de1fa1dbc08e722df3f31
                                                                                                                                       0479a8bf240d792d7f80566fbb571e95fdd1c2352fca8cfca5655538
                  b3451b465d2f237afa94fd17fe7ede0a91d 0000000018da5f801a9d990ec8b450f1c9833a6dfcc                                      180aad095caeaf1c99c2a5eb50a1054575856be760d487446d033c
10952       22403 6383010619163c314ff8ff9e8cf3d       e6ab202b4ba27a7a5ac98                       1KuZFD4GUMEUeFAM1CiV5nAfVvqTJC3jkM   52838ecfd3fc689fde90
                                                                                                                                       04f31563a72de36c479cb1213edc39f7f611da3b9811e5f63a9ff121
                  6889ff7bc382ef9700b7e46699d8614b92c 0000000055ac66553fafcd7ec8bbc80717702e2a29d                                      e857bbd25185a0db54953b9fbd53d5ea3fb0ff2ee1c2928ede1626b
10953       22405 3c9a48816363add719bfeffa94e57       74d3165013b6c339a6bce                       1FprnuAQMEZjYXEopmyuFAiAePJqCLhPPx   37c93b02982d3c7f6c1
                                                                                                                                       042642c5c94762c7a0683f5dc1dbc00907dff757db2e85285099c62f
                  a2d73855047c3a1ae70054c01706c86a80 00000000b0401a47a4e54d3632d7e1c2703ed98c71                                        f76c48ccc5971fc9917500206a16b4ef8f6ace48fb542466525bbd8f
10954       22408 d79971695ac4431f21ab35a6337ff5     b2a01c4cb97725d60db2ac                     1ATQGUiXXdmS42L911xm874oopBsVEPqC9     85b5434b163add3520
                                                                                                                                       04329fb5b58667a19bb4bc4fb9b53f3d07ff146452a4d14dfde0350
                  55fb7c5f97aea372b7c131abdc86fa99b5e 0000000086221696ce6bd8382a7f7b6d9086e0f7bb                                       d377ac730e9f881267ec9ceb82c053980bb665b20816c8bcf79999b
10955       22410 8db43b746cfb58176d648a31f7aa8       7782df3d5b677170b5503a                     18jiShNqPfWZkqhgjBYWgPKWbLSxLcnqyD    07b9b9a45a4b3c0a27f6
                                                                                                                                       0463392c0b77aff53cc5aede564f31a0db185dc2a17b684668953b7
                  a71b94269cc44699beda3bfe5015e7593b 000000009f7164fd3423dd4bb7b37e6c5954389bba                                        dc4d271fc5b13bcd00065708fe186b3d63d610a1a48c3146f478596
10956       22411 6fb9637e0a8d785f5496f47a79b8a8     0e6483c41b78b1b1d85fda                     1A6BLpV5MDj7zeYHwJQB1i5QY29rnnTVLo     620417ccce5bfa6e6277
                                                                                                                                       044460fd724381f3b7773bd8d1944f6aee0c08301dd9394775a7f8e
                  84369c24a99da6b2c15ef7b0b52d437a0c 0000000036009862cf7ae3b5b1c4ada293e0faff953                                       1100953b353f21807cd7bdeebbfc62de5dd5374a84bc242527f6e4e
10957       22412 cf40ae5a3e5a3f9bec1ded40aabd2f     613f742931a3c000a5156                       1Pki8n3D3FQyuurXkJt9RgPX8SrYo5x4Cr    125f3863180bd3346ea7
                                                                                                                                       04a581244f8321f479f6e9b3d1b474fa505ff4049dca632cf0ad5f81
                  2cb6e7db158a2d488057e09f3a26e16b55 000000005e1b3457fb2347dab4fd80c807d4c75230                                        014d1aada04024c9112bdaf3a33215439a25fbfd80d3e27f19318fe
10958       22416 5e9d7de2cd896238dae9228a4f6699     c5f4b738e735dd6d5d2c1d                     1Kdid3Awcnau83RQNifnhRfDq3XRSxKh9W     3cb970b7b229d0661b5
                                                                                                                                       04f8d8163fc5d30f8b74c615659c1bf1a79bf921c817a0a48beaa45f
                  fc7e7c5ee3dfdb92e96ea10520e065b339 00000000e7e77cc5902807c6d20544bc976481b46b                                        def70ce9dcb6cea897aa268e42943b389d4fdaec2dd0522a72eebc6
10959       22417 299c563deae03e63ce7e2e0bbb3649     9876f3d489bd6630c1f460                     1Fy9YTu7uHY3UriHo5qaqA774JqN1SBczT     735967cd13b8c6e8456
                                                                                                                                       04ca0e93af867c915382b1d1dc8ea5efc14f4f045f598172d43acbb2
                  1b1c1119b422f1387aeca95194bc70a2c2 000000002839d5a7e3a9459de6cc90e54dc3fdd376                                        0b21a929154db0b311b2349d4489e08c31305002226be199c1c702
10960       22420 1c017821f67af8805676adda80aa1a     a76f8b661be933fd840a79                     1A3i4RmYo6zBduSCqc5LmSLdTb7rnKUJyv     4cbf260665eec7600e21
                                                                                                                                       04656c944f03ba5e63979e6021cd3f82b9cb20499e4610d9d75a6a
                  9534557df212104260bf4250171d96de51 0000000002d22ff5b54ae5a188380fd00a930a142b                                        b003794c0d2f024aca466b9a3538b2ecb2bceb0ccf6942b789fc8be
10961       22422 c4b61b641d5efda089b514d1841414     677830e60d1d14546cd035                     1Mn5eyMMagoJv9QvnDvzcaxcT9RPMdM31u     9c4b9e8504e389b297773
                                                                                                                                       045652a204c47bcaf4c161662b9d731158e402d03838f52b7e362ce
                  03dbaada71c211ddc9c8ecd282b63d9f62f 0000000076394ad6b3e43ccb0c12ce4985ad0b391e                                       6f64fcf3cee8ff1b9f871f07330b122c44ba3913b386c04e9ed5cc846
10962       22424 c01724d333edbc801e59fa0754b8c       f0adf2adec02d6c1290cee                     1NBtCkxKZ3BkGAy1KWENgprQps44z1MuYr    c6b43886bd5c8b2e2c
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 611 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       049d31d66c5c3126c85c3e86602b82210f42099d44c1e704b2239b
                  43daa08ed0649ce4a7da2d858755a468e 00000000a0ec2db68c88dfef45e8cf60399744aca60                                        d0047183c0018a2479130cd5f64462437b6982319006426c1c6955
10963       22427 a507ccbed0d37ebd9bb1c5cc71adefd   0b4035b37b045f4c02d87                       1ysza1ozfrdttmKQcQd6UCLw92KqEcUgu      8548915c08474ee5f896d7
                                                                                                                                       0407af84ff37fc9e26db7058838c480ca7c5e6fa0cc5ed89910d30f9
                  00460208682492d392d9e06d46834caed 000000008eec416a8ba59286c40a49bee394dcccfd                                         18f516fb5676366b9e782db49a26b386ec12598ada41b64bd6298d
10964       22434 89f23af654fec5a1c010a2a4c31870b   e05e5da53eebe50d9241e6                     1HaYE9m7AF4LtyRGWbbZ3Mk1SNtFWxMfQi      9843ee772baecbc0ac1a
                                                                                                                                       044c7d0d9e7dd153bb9bdf7dd76a9e0be8056975de95a29b1d3085
                  8239ec5c8d27314a82a2244e75fd31084d 000000008868a9a50a47b23b132409a6270580c0f6                                        bcadb780cefac08501a7d39c38262191682e0d00fa6f9a6415ced13
10965       22435 83834e7dc6e0469900f52e52fc0c4d     f6b454a855278f9be61e9b                     14HRRcax4ErRx9vaKkYR4AUj4siupN7yG7     e065cba4362bf1cfd4272
                                                                                                                                       045b6b50214d4da068ce5438a2d3173e8f926a232c37aa1ed8052b
                  c1a8d64680b298d973ef6f2030214415e3 00000000a1f4a59d91d306eb38d94c6e12a5c26b70                                        898608cf75f6ae06a56c3835d838e73090d48b743807ce9e6d07ec7
10966       22436 3d7f7c50a1a4787a0704f602b81d13     a44f9ab16f765cc8b8ab5c                     1A7GZGbuUptn9GuxodyTZxE3pWpeTAe32H     20faabd776249e25995b6
                                                                                                                                       041ef0286dbf4c527b911b7d3d585f251afa3f893aad01b320228d4
                  1794ea4db2ed4af76cec6a2e702f3c4a5c3 000000006a08345ea118445758427300cb90f700c7                                       f4ead7bda4fd42f53bfd983c84ced62d989dbf9d18e9801dd5a803a
10967       22440 749ab61cbda7e0b01b70e591f2af2       3a69a9b553cba97b0165a8                     1FdvXyGcrkDuj7NpiaZaikM1qRsWD1bvck    8679eaa68a93f51671c5
                                                                                                                                       04dc3632c759edf070d37a536e0a9e67272f0b6a916d30ef218bc97
                  278714c14122ecea6fa23bfe721f7d93ad4 000000003c55ca2ef474937dfe627d7ca0f4bfe50c3                                      6facb5777ce8e52862e57028ad45b6a5cd996e523e4dcfcb14f928e
10968       22442 8da12ff674f9ea9aa03fee7450010       5a41075a37e6f158c30db                       1NVcgGgFUiaymd8LLe4Fb17zVQkGP3P5A    a6e7f298a886042ff087
                                                                                                                                       04e446b6e25705d067c1da40e8d4e155b2ccbef4d4fa8179e9dc50b
                  1e71abdf98a1f9ef3fc50215a8a7879a0cd 00000000b56ece4d811954778244ff1b93f904766ec                                      027d3fdef01ef1eaa8adb634d170e5ccc1ebd7ddceb0c9367a74b20
10969       22443 a740459fd9de47131b0fc372a6b28       36f950faca29df0971118                       1JbEw9y5LtUHkq62suEyJbAkV1s83wyb2u   e04a73046975d1255d91
                                                                                                                                       040df6e0baa4d1803986bf5e6669c7a244316163b2f6e01c2f502c1
                  492de380cac045b97e0d327dd0d009d135 00000000c11e1a259ec7fd527993d28a0a26e30ed7                                        95d4147dca3e6f03ae36476ef5ed1c3c1af82492e54215de870ef8c
10970       22444 b43592b80d028f545c2b9ff0ab565d     7cdd1cdd686f182e472f4d                     1K5SLnajHiTVWMULUqe91zUsBrRpn71u9n     82a8fdc6d80d24cb044b
                                                                                                                                       04c3b67ae3fa3dbbf9a60f49f04b7b6d1130292ae183b92a7638985
                  cd121021b12bbdbe240c56c087e8180a37 00000000f0054ebca35d00f9a9d1d4d9449fc93576e                                       43759d7718c2e913f1d96c84cc9fa9b7f24d64cce86c24f1a4803ea3
10971       22445 f61b179d20fbfdde7319b45972b4ba     9a15b00d8463ef56d9c5a                       1A5afnFXqdUo8yKDe58svaTkvundN1jcmk    c783b022fa613441675
                                                                                                                                       047c50c62dc0a016cff6ee9c46c2b26698ba724952acc5eeb9da99c
                  326a00af6ce1720e81bf09b45f335a924ef 00000000d96d22f24f22ab9868a27a5a64d6b0815f                                       d067d67b388b3d90ed2ababe466683dca7eb1d29964979a50e176
10972       22448 083e28e24637f7c3647ea628f0a4d       5e7f1159b194532382b663                     17sQ9tsTM8e4ShwFpb6t3ibDkstZD1d5Xb    5b3780ba75757f6324ef70
                                                                                                                                       04206c6389f2919fa517ebd79642713c278e7a563e68b40f86063eb
                  062b2b50a25462eb4acc635af3cd885e09 0000000032945130fd05e661c3a4306b516f8150fc3                                       6ebb11ffa6bcdc22083d2343964de21dbeff8d2e79ebae14a5ceba0
10973       22449 3c4d3c31f40898dde74e2237e7a6d4     d24ed56e083a1646b9f57                       17AygNvxvdvGBUqah5o5FwKpwzoUM5nJ9y    6f7da2c82e7b250ed620
                                                                                                                                       04c69bfa336dede2ebd1a9d9101210dfca4aa8e50a7a705a58ae05
                  d55bc44661b4853298c55de9b5b714dbdf 0000000025f4c0be222605da30183775c28abbe472                                        4816002fc46cd61f263f2607f9162d6f35a156227823e46fd35448d5
10974       22450 8a03feab89489b8e2c7ab8f8bfe59f     334640a89bd7e2c6b89bdc                     191BmvDTxsk8e65U3wLXWsn4KX7GW1z3EB     1961d334dc94d2d60097
                                                                                                                                       0468da7c42ea4e98ed8558709f1933abf1a1f48aab0455f9baafa3e
                  8b2335785d5ff2eecb4d6322682ed5b7f7 00000000a5631cd75a4e9d5fa2411f4f453d5fdebb9                                       d476c1e68cf915eeea5722c09e2f66f71fda190c176e9daaa3bad18
10975       22452 88bd7032d195ce7c49c8992984b047     2e6838eb80bc881e2054c                       1GHXuSvsMVp35hLuxmDxRUqCYQGzjcYHP1    a5b3e63bec9ae847895d
                                                                                                                                       048288707a5dc06a6a0890be871b6d1d1b09959847b0d3161416c1
                  9f02fd1df65ee5f405e739cf8816f3b0629 000000005e993f96de2c90803a2d4ec9e38d120679                                       373ba6f270f3bc65434e202d4f507f4f86540704bc179005f4d7a010
10976       22453 016f911fe298aa2dd1b996414b76a       c2324f7f223be9dbe15fab                     1GsqguZhY2ngToBiGvMq9axQAFqBP8DgXo    133b05b128ff8dae9ae1
                                                                                                                                       0478179eb9a7ef4edee7f371028f60a6dd33a56a1b721e64f091740
                  942a8ae164577655205fa6cb9391b50d98 0000000008c93586b5721427f008394cd4f3d71e46f                                       6bf48827e7332f033b7d061851860084ba0f40c1fc601659dd30923
10977       22454 d002df8965125da73583e2b963dd9d     6fbfd1952f0c1408915a1                       1C67rnNEwDDuwu7Ad2iALvGZo82SFL6puX    69676d687fc5a5b592ce
                                                                                                                                       044e69874fe530f04a5a6c1be7864d38c8c4e8a63a9cb1cfeb31890
                  f2c71e76f1c4ae24a77224e65ca9bd6918 00000000f3f0fca648152edf9ecc2844db3947ffbf5c                                      532b91621289e24a0ee552c2df356b030952e5cad1217937cf61e6
10978       22455 4d844c64b8467cac2e876f48d5e798     ae38b74c1faa04ee258a                         1LE2X9J9tNBtf4oejJeXEGB6W9x7KvpdJD   176072229cbe500a58110
                                                                                                                                       04dfca48d141de7350ea237f2e170ef12d4d4bbc0b5c26e722409b8
                  2562e08dab532507f43caefe1d19049c23 00000000c82c2989c2c14204c73458da03115bd438                                        2120d974833d4820d484b22c54788896ea7328b122b4405bd326b
10979       22457 3e4f4c06d2bacbd8a1c8b47e2cfc77     6ae6d3231134b655cd6887                     12dopUPCwMDeoQUqy8khcQrud8sKHoVNbw     04bd9527ccd48eec6aee14
                                                                                                                                       04985f4b6fcad103cff691d64dc0364d8640de2b433187d1988cefe9
                  f566235cd07f469314e77bf38586652601 00000000e64fce4f335b74a88189092abe2bd0b2a3                                        32862f1ca70fb2c76d242c3089e22165e745d50781161f70a5e3051
10980       22464 ed1486090d762f9be38163999d5730     62270c1aa3e12f19fa1719                     1Q2K4uAGhrTWGUH4Jf7PKpB6KYjRYdpiSn     126f7589a6f83b3f76a
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 612 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                       04d74edcffbd86b10247bdf02a0b3600e578afc5c6cffc2391c18145f
                  a1dfbcb13970019c5e3e1f4b4e894eaad4 00000000ec360bcc6d5cd9104d1cd8a2e4f7f329af7                                       427ec03e69535a1bdd4405a800f90a8000e7fac143e69c7df14ce60
10981       22466 e937f97be2b9db62f0b40bba69f469     cafd740901d7d713daa6d                       1E93oU515JoD4QUuJ34FwddnEQXB7E59vm    22626b6370d95d8a59
                                                                                                                                       04d66d4ec597f27328d1dc320c3911e3c3eeb0764e1ccbc9d1a7265
                  2e3ed2bbb402647ada9c041ff2ab2431c0 000000001a02ea38504d7214a9fe4af0bd36ef72ea                                        b17ee4d5c766a5240f0dafba1058dcf0480965601719bc0f6b3345b
10982       22468 09d681fa564956c825cfa90c25e490     7fc404179bbbd499514a3c                     15ouZBeMoScWMk6Ku4TUGuFcPsi21uFzML     d3acad1f0267f32f1e5e
                                                                                                                                       0459d5726d6cfece640ba27ba1e8ba891d40238184cdc9d94a4b74
                  7646e852b9a2fbff5004355a548268105c 0000000007c2c71c6b2ffad7d16e866b331a492392                                        3cbf58fb5ab0ed891d6271e47a97aa5337dfa39bab4815debbe4be
10983       22473 37a19b84b413b13fe55cec7a38ee0d     44dad3aec4478da08072cd                     1HSyzmwJHDz8T4GK3EB85XRvmV2fA5qrfe     76b8fd799b2f00e593afab
                                                                                                                                       047c19f48abc38bc54f681e82ca85d3c7c2777b8bd9b339c53b3be7
                  6968f7a51c98be15a8931ec151b408372d 000000004afe30d63b067666b8014c4a4b9d8f7217                                        bc5c7adb7b36efb617ab1d119052b7fb0a8869e18718ba16f5983bd
10984       22478 bdf8985865aca1bb663de7eb927b95     f5f24c84ab15400016ed93                     1CSx9HxbNK2jMG5HNsXkPPCZCSo7dvjL4o     e36d556992b289cf5d78
                                                                                                                                       04d4cd3dd726a3321be289e46a85a39dd56c9b83c7062000b79be3
                  8ac7962629a8263319709f2391e04dcaed 00000000dc96bd6d82e626c1a428637ebfe569370e                                        678e4168d953143820817f611b40ac470db85d79d20e74ad520690
10985       22479 56a33106e6163d6b437a641ba473a8     bcb95aab670df244c1de55                     18TzvgXywGH7TCEcsCBuZe44Br35gcx5Ps     595c7af825099bcd0cf004
                                                                                                                                       04060eb8ba6c59a068e2a09df66e2576c9246312ebcd0fd60c4d943
                  884e9d48e80db8c544f7e95009f7f9ba7a 00000000bd2f2d1d9796a20f84d6c1aaba9d08dfd0                                        d1b936787ebd66544157103dc3447fdf2dd799cc55a9c090ec55a56
10986       22481 20790768fb75d52820c6ae7a6c4adb     5d8b080565f56d4ee06a26                     1BXZpbq5j6d5nuzxArPW39E27WQg9SJHqu     3ff9767d3eed2995a8e9
                                                                                                                                       041c3d27765ef501d61b473ef17d3dc9052922941135e1289e15c0
                  0cf7a0bbf333bdc72497930c6e0a5b3645 000000000f75e8c7bcadf169d00c099799d17279f9d                                       9a8699b1d5eb2ed765d35212c95e2caa1bdfb447cb62579cef3f832
10987       22483 3c07fed5cc1682d4db4f278963c930     99759a5815821331d4ead                       1PQf3HgLUiaFL19TUvt3QEcKdPvJK1QPfx    6f188fdce1218e544f89f
                                                                                                                                       046da677604950b54fa00bdd0f18470181e876a900180ff41f3f76a
                  44ced01436527efbd9e5209208a410ed78 000000001af15f096c9ba0da1761c9fd0450fbfc1ba                                       204ad2924085fd45a671bfb3ebd643de3de038c1a28377cc309471
10988       22487 657a5f6253123c5e982fe1f576b3b8     e94cb53b684c53d98fb8d                       1MSAtJHyp5hRhZmePXNqr1dns9DtbdtbPx    77f25b248448c6ae7f928
                                                                                                                                       04c693d6e2842895e166c36861247f194d3d8d75681c73cd0563fdc
                  594e19865b4db8a714711e2505d739a0f3 0000000083351e8b451a0f2b91983943bd54382d4d                                        6c907b34a4ca6644ce8e398aa225e456cb7d93c1c6aefc89e4907bd
10989       22492 6bf5caa32524f1c1a3f949594ef47b     cf615468a1cc66c78aed96                     1NsMkoC7zxopHn3jDKgWyUkwMPvXyU36o6     b92c5e9128dab303b857
                                                                                                                                       04ce169188eb6515851ce970672ee55bccd1490b36f4a91f8566a2a
                  d0eeb0586a50ab03a962c8b5ef88430805 000000002daf504bb261fd2defc11c88f530a002de7                                       edf1e51c8195cc6e2efd7e75f9a7bef60602e6654fc6927adccb16d9
10990       22498 0c87738ff2fe8a439eba8742e03e54     4d6e7bbe1e084848fad26                       1BWeJyMbRVyxbBAZS1YKcaWNWmzsFvM5TS    8a040fdd95dd67ab48b
                                                                                                                                       048d3c1805da3f0b87ebdee7d0428e2d0f692fcfc3933083cad5522
                  d55a9669432fc276046c5a64d70c08c2a8 000000005bc92038f06013da7d75df98867209286a                                        860ff161ca1f6c686ffcb0ce2306e76b2e2f62a0e8cd675aacaa86d6
10991       22501 2cf04647a0eb5702dd6e3afdce8118     b67653decc3f0ec12af00c                     1Jm86uCqBYq1rqRmp2B18HjLdzT1j6eK7R     6c04057c7a90e989479
                                                                                                                                       0456fc318b511e00fcacc63294438b56cd5b962e8d281058135ad7e
                  0af18948e98c84be6df582dc57040667cdc 00000000a838ac02e0ab78cf3907c3f64f8592bc4f3                                      378113d61a5b754692d3b103d69e0f70170f4deb0ab38b2e696cd6
10992       22502 d3bdf7ecf2931f3f5f22cb33538ee       686da3739110969cfebe2                       1ELYwDfbWdLQZ1A8zb8DoT4LvGKr9PvUj4   82f55ca94c7f3e71f6f54
                                                                                                                                       041cc6dc4047a95da56d13fe0901291d23175f2d4f929ec239923b6
                  8437d5ddaa997b9b83d501785efe0c9d90 00000000f635b60f9e82c733dd1d7f6e74b4a4a7d6                                        d7d84b28994fc0cb04fd15f7cb5c01fcf5a6d398d58a270c06b16626
10993       22505 848789088784826a9bee1e1efb9e09     2063f385cf8ea6913b880f                     13VdiP99DP244QMLfkj31qgRUXruWGnpSK     6c1dd2e9083d82002ca
                                                                                                                                       04032e47c2d52259a4e7b7f9ce4be812a6188652c1d5434fb16ffa2
                  9b7546516397d8ea4e7550b0602a29968 00000000c9289e1a8a08e6e106b435739231a72e8                                          7a2d5e7e6305c9e56ecb2ab6223a130f6ff7e634640063ca8e18e74
10994       22506 0d6f4ab0f7589f012840e551b3859ee   41b45e62bbc929c94acdb53                   1Msv2rsn2ELqZnr7nfJqcANEfmyee3D5hs       8e87e88a6bda2e5ff1e9
                                                                                                                                       04dc18ca834bb2fa640ba223115d2286892f1fce96391b75a14346e
                  e2a3e0234047b439b6471ac779ac9ffff21 00000000c9bce71ba6b9149270c30646f4bde0fabb                                       d2b7b819f8c13e47a4ecae47ebeb52a3cd19b22c9e14010f867614e
10995       22507 9fcac200e2b6b82506083270a8b02       d8627e27025dfb3ac30795                     1HGha2fGEm5xfV5QpB3hGb3vZxQFQPyntf    076ad45f75d5531c682d
                                                                                                                                       04358472484224042b62e25728cd4b63cbe48ca3eedc7fc97becd5b
                  0fee4a7d6b82952ef5fe15d3951159b961 00000000718c44961b374c0f50a66a2eeca6c7646a                                        663e8c666b6f0b8f8f80cad79ae23da969d9f75f6db7184de76c333
10996       22509 7dd8ac323c7dcdf16af88616ac339b     a177478490744be5e7d9d9                     1AVCgA59SLYFhG2mWxcr1j6HCAUMnYkiu5     7027e6d0fc98630a7b4b
                                                                                                                                       0414ec0172c65ba7c483f8ab36d1b4a3c811b639069dcd1020f2937
                  b3f88ee8b87f329d9b1d6511b8d493932b 00000000ba8e9230e01cc4099ec74d84d47b10e8ce                                        35b62e2b5066747e98d1571a1ddb5e0af3ce2c8a85629a89bd7c97
10997       22512 16ab323358757c429949f7306ec55e     641b35ab86b369291be937                     1CuReD65FbZJkswqAZahk1rHqSQoRj1Ksi     5a0ed034b3fe8a0c0b0ef
                                                                                                                                       0410fc4afc487ba21834f8ab6f8732c5ef8e12acf75e1c0a126812a3
                  35bbcd196fc348697db5438cf2c83296e48 00000000d484b9c2ec75953e4e8f0adb58c26694bd                                       c985cff4aa833dd5b0e95ba89d5aa339d3d393a27ece56a1aea5dd
10998       22513 4834e56356984cef6f336a6fc5d53       32c42ddb3a2fb3edbcb603                     19GZYfpfMcZeXsmBzuu5ief5KZravg9sgH    39af9d70cdbaaaf0ae64
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 613 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0414fa3d3b59ed36805de3e123b1e753915bef508f56a12aade95b
                  3a3219a4b127acef53520fba0badcf716b5 00000000a8a6371f86f0228480aa9ea1dea6915bcd                                       24128c9059523af6dc6356469e1f28fa3063d2f58863bb28f1033d3
10999       22517 ca96495531b31324b41882b24b6c8       8a46cd0fddf0259f50e732                     1DKnseU7qEzxLn4CpFcgDEDYz3tzyYQsC3    b3a61669b94c4fa93fca9
                                                                                                                                       048544e490e98307a6b3101969730b0758013e2787f42c495dde9d
                  a56f3f1e26f5ae83799e7c88a717878c446 000000001a28f5ffb1f717820851ef7ea45876df830                                      2f5c0867e347c63a534c59df5c163ce3915c03f82df87fe5779e588a
11000       22521 1014db7dd179f0762571e7d6fd0ee       5be4eb2a41cf29f9a4493                       16LLBwC2LmBJB9BjRqKNKyHu6uoRPkRB1g   3840499b92f33bfd3c75
                                                                                                                                       04a4ba3fb2618b5621bf363960820dce26ec7eff8f4d85a2615da29
                  3d83db1e8456e43b0c70e9d5f3cf9ca36a 000000005b7eb9442202e296d6b70655a00e556f53                                        d9f0f614f88234a406402682429f3dec5908b068af248d8d5ccab09
11001       22524 708cafca92786b05fd1842da77b12f     9bf8cbc78e3626c9adfc02                     1ADG9wMM78CjtiK3YNtSwPvtTurxBU7Vqo     05427fbd56eb2ad9b3dd
                                                                                                                                       042326acbfac26eae12cc3324c70f2238ae483e56eb0b5f2f99fbcc8
                  2becf5814da99cfd19f9a8883266988eced 00000000e83874ba86bdcf86b8802750280f3bbe3b                                       9f624c35be5677746a2611b29923a7fdf8202da5644707ac8d3b28f
11002       22525 4e34e881bdec59145dd1e9846d18a       592e9f1102584325e04a4c                     1Kqn7A9QQ6wCQRbP8jBu1AyW6S1CzXksuZ    7508ccee9bb0ceb59fc
                                                                                                                                       04fd81c9d6d0238d4c679d1a493cc1e90024509f93e33b6aeeeb3b4
                  94237c62bb5dca70d54cb79ed1c49dead6 00000000870ac27b306949ffbfd5dca3f3fa696a03e                                       dd2b03baa66293554b1b1f9c9d1c344252c3ab9fab407c77d5c6c7c
11003       22530 13829c1f9fb8596db92eda5b93186d     56e4f009c8b182f73dd54                       1LiBU3uNEdgSR6HKZDKHs75npRu1xuMmfP    b2dfff9fb89bd3149d79
                                                                                                                                       04447e3e49d1bbdc3f71dc8b1de7fc5ff676308aa7c5d186d9f3a8d3
                  eaf85a9ad7b9a563f2ad51dedd100231c0 00000000353cb2e2e0e8811104620bb8e7cadd0bb7                                        1a08679406bdc71b699dbc94ee376fa3548c3ac086e8728b6486de
11004       22531 d6b5ce453ee7088f0d36fcf98bfc61     9456be091ec4e7a916ae59                     1GsE5sK8qtNrH8CQqVWmGevMwPPTr8TCa5     4dbf566525aec1e5a9b0
                                                                                                                                       0411b2f394dcb0ec59d40e5f80e549885f494874693776565b6cc12
                  21f7965f167e0c06ff1d839c31c4643590b 000000007c796cfd7389417b679578bfb8482d91a0                                       85b6e10c0e998d7a68d20b03e6d0410e32038fa0dde50c83b463d0
11005       22532 c58ab5ab6a46cce8862d08b40aca5       2388154d28efc205fe3885                     1KooQSw5vGizPTjPgAFjU3akMb7GKjVs7K    42fcd1634d6c1a62e9980
                                                                                                                                       04fbe025ff723290381f02577f5088200507c3473dc198e2da79ce1
                  5a51cdbd85e8007e0e3fd5fea039e3c5e9 00000000921312992df023d0ececa003d0a908f5c1                                        a8c463f277b5a71d027425fc8b9643cb20f454578c8c57730aac8ea
11006       22534 0a6bf703412312be7291dcb1f52864     de07e39b29f90d2bc302a9                     13Pc5g9ed13pKmV69fjBjXiECceMzMs9rx     6fcd8ab57af526956fd4
                                                                                                                                       041923500ffba74115e209c85875320fe71ea2ef7035c364890e9a7
                  e3a8b44f45d1055a21bf80d2cb3c49cbdd 00000000a66dd4d4eb4ea7579993e7ceb88344686                                         7c7b812cef6bc0de89bdf51ac62ebd173dcb87dbea748e7a597570f
11007       22538 013c40aa4eb7161bcbf9919758b329     403066b972943458bb60383                   18x1JKTScmZGGCZvioyNdPchdKEtCU7DSm      ef61594a2911a385d477
                                                                                                                                       043d41d262e7aa1accb3074df979e3f05d880668a9ed19308a828c
                  869bd3a39a89071eeaa7f9a976658724d6 000000002c6c3237cad686b88ffd9086a9fb65852aa                                       e99985c31b4af39c41af19acaac7ad350be5540421c6819c40f029ef
11008       22539 593d636970fcf32466847f392eb295     293c03c287c8b8ac5e7be                       1N6VkqQWRxAXVzpcT6ZujT3vkKz86e5GNM    53c75b67d56e5d5eb708
                                                                                                                                       04b052f7eb08b74d15bec2c34ccc26cf6a37aa63d12b588811b5040
                  3aa93bdb4c4e798fb83c2f6a200b64c702c 000000001568b942f1e31f514924acfe75ed8b17e2                                       cdfe852609ab7be1176aa3113a880b727f11214a63ee05043d6cb9
11009       22543 182e2d0bc29c22fba18df0a6e8721       9f80b86d9855554ddcf48c                     1NW6rWf5czqMB2BXaaru5jzkhDBJ6SAqBp    55c15a51adce99601fe0d
                                                                                                                                       04a25e1740cd8b49ea564093510ef3db5af8e5cd41f10c5c266c578
                  824d10db765c96a47a3789858cdfdb2729 0000000069d9d0ededf7a8ec62bb80a5e97f7590c8                                        504d23a48425730a9076bf0f36653e29d9f8dbda56de18a8dddf5b6
11010       22544 a697cf2b7530b12335661fcbd39c57     049d6feb201bc18fb86344                     1Hmg9RYnjTPJkUQzPeXZM7YNx3Zn5imrB8     0494891edd7a121dcce2
                                                                                                                                       04154829c8f86e368d4709eedd9b059d85273363741212f8e4f74e
                  1a0d40a861b8dbc385d3c6c04560b3b274 00000000301c4aaa2576aadfae18190c6667986b5d                                        5b4e48353829e895797b2ac505dd9c7e798049581d00bff5a27709
11011       22548 7adf840eae2d36351ec5d7ce19aa68     1b45e04f74310ed1e66673                     14Ca3wKcpwXfUbT6BC5Z8jcs9t5W49AKRH     a5de9de50b82e4cb0a42a2
                                                                                                                                       044dde9cb7f7004a9ca0be8947c3847d00f435f5581bcd3e108e90ff
                  c3836b991bbbf034a1e6c04210571e2f9fc 0000000004c0963507d2edc2cb275a8231379e7dbf                                       876ef73fb6bf7cda0338701f4b3705fbf4f86d1029d6b02fccff50686
11012       22549 434f034fc37e8625b8d374956fdbe       0083a7a4a2b6b106eb36aa                     1GTfDJBoCxki1PjmbPzG6rfrTgsH7sXPKP    0828e13932fd5c5ad
                                                                                                                                       044c3c912fccca43b377e6326263de71376867acbeeeba3cf174706
                  58eb314e546c02eea7affbc2f58134beb81 000000003198132c86e6708efd76b6d4e10006ab68                                       048c4183289c66b89c01c501a4114b6ac8172dd885fbabdb6a55bfc
11013       22550 8464c87cdbd7819c569deb8ba2387       760ed84c42815dbf54a570                     1JAoZHQDG7vTw9T2MTgHN67yEnj2y6i1As    2969200f6346c43c3301
                                                                                                                                       044e19adc06e85e136f047edb5c3f8095248e1dfbdf3600dd84723b
                  8f240a45782bbfdb3eb864e3ab00a3b0b1 000000004968e5845056468e537cae8505353b065                                         35cd731da90afc86234a997c51593d20605a25292b2a18ab506178
11014       22552 6cc2924b692c916f46208e1a1a806b     08a0d7ab1e7fb418dcf9054                   18HRzY9DttozE15SUaJvFD1V6Ws9pCDtJT      4afcd013d78817f0a7d3d
                                                                                                                                       04c06996a0c2a625209c107f58bd85f8b4360917c04dc32289a9789
                  26737b1453e6c42cf36fc38a3f42bea05ef 00000000b52db864dbbeb6136e71129fdbae4923dd                                       d67a7490cec08e991bc9232401390b60c3f013cb4c1308fda669844
11015       22553 101a60e0e3fa5335509608886267b       9f500074b701964089a45e                     1AwKda55PhFjxLpLUWgVHzmj3mKvUaQ3CU    cb9cafe94f40d4fbf3fa
                                                                                                                                       04c8d0a19fd61f926981dafcd90ecf26df6cba5a756735821873059e
                  205860a02fc1d981f8f9742d767210c7538 000000006b4c5847afab6bdc6c82355088521a4134                                       51bb83bccf503a78624dd25114adf68b058a6df1926c4cd2a8b2d66
11016       22554 26265c5bf8ac4f628b58b32c897b3       2c1feaa13e1cd70efc732c                     1HfcKAn6iqHyNfKtQFS9KVa7Pw6yRj7VqK    020ce6fa9a4680def53
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 614 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        04152ad8608d2ebe5c303490f50aa6cec21f749b5c2f6ce91ba95cff
                  e7660d2caf17960358006c37050f65812e 000000008db522095fa8a07a0cefb54ecb5a91848d                                         1a080f72643b5468d07c7f2a61b0e464b3ac60f30898ab7c7964e41
11017       22555 9f7b731c7b7171e7eeaf62bcd67ab5     2a2a43462d4387aa4afa7d                     1FEC8StnfD7B51DjJh39WTZmw99yF9XpSU      33ab371c285074c86ed
                                                                                                                                        0444d5ec03373bad8cecdca94eb94f8b90509606daea679293d5e8
                  c0b932b61b922871103e5f010b72ddd4fb 000000008dee5202c84406f0abca368e84744a2101                                         1f914846ac29db52846be44dfbf6f1219529e122f56c5b21eb227f1d
11018       22556 371bd3c3c287f7269cd538d628186f     d665c069eec662fa514596                     1QDtThte5Hje4624xnCRKxzYuSvsYyWJEE      ba270b0992e8cc62320e
                                                                                                                                        04b2c93b01acde06f0dbeaec2259650ceed2a7a9ca307ecafd3438b
                  580ffbff62611a35e45537d2591d9cbb961 000000001244a3843fc8236d573e43d593993f49e7                                        2b0c1fb7fc3565937389fcf6859de5445fbc787b7876856646c0e1c9
11019       22558 6ef9f3d7133f678c46df38fbd3331       121569d50b82445e1cf065                     1PZA8rNcZDX9CD92FRJMuMSiqfNCs8SFKa     f318a19a4db661828a7
                                                                                                                                        040d336f831e3e48d25d2b1b8bc5707f7a72c671415e4c8f404e4c1
                  9a31824cd0794f36204097065ae2337fce 00000000f382bf697687c0ecad86c002a9c6d7d1f04                                        b26f4f8cce38a75fe399435e24e1bb77993fecaedaa56e207e03708
11020       22561 4e26860aa1ef85ed8a66bb99b8f29c     c2d195bfe1b72c23974be                       1GDUL4HTGqK1XfLRDMMxESkgCxw8iijvoG     a39c4909291801513a0a
                                                                                                                                        048201f481921d8bc7a94cb72fcdc5fc9e6308a0a158d1b6a1c3227
                  f43e18e63ea8d4ee3f7b8ccaddaf607db97 00000000a206c8d34ec37049389b0782bd3205257f                                        b960241ec67ec4ca83bb126dd757abd8b856d526b09ba4853af8ad
11021       22562 f4ef02492abe315c07ae6f41075fc       d9377f2b8991b18aed744d                     1EcN2RumEXaAx9XfhcUWRuLs4EEGxNrz5Q     a91aff8e62c73ca1b9c7a
                                                                                                                                        0425d8e3b9c8665db47b73f014b2c771ca4b70deae66c9f76f0e2b4
                  6bd0427d85ff5f232c489c4c79f71bebb58 00000000feba69abaa5ff10f22a515e6966456e83de                                       eb791235fd03b64ed4c52898fa76c86d11816ed47d1e495c9b0a95c
11022       22563 9db9c03543bd9d69c37fb4dc99b2f       78a4168b269f464c702d1                       1BfBbCHHy2AnPTXnd1kqLYrLE8XLpXyfmG    965fbcf0997b630e383b
                                                                                                                                        0413c48008747f3eb6f784980972430341cd03149620bfe3121050f
                  0061a5b936ebd7716962f7b194d4cb3bbc 00000000fba28445a3890a73269eca25313131b7cf                                         edee7ac816da607473676e50fe0126308c93603e4e66d4237b843f
11023       22564 cf937630ac9c03ca0a7a1ef3bf65f2     a1c46cbd505e67d9a2d1e9                     1KGoVmMddSzWPHbCVG8WQMzRFEFFiA4Whr      80f5bf61316fb88a14de9
                                                                                                                                        049e0aa3e117d5c0c6b534bd5bab0b162e58ec0dfa01a5c9281e26
                  ef8098557ea233ed08d6282b80752372ff 000000006de85b0524a87449d1d93de4b79013171                                          b68e27a76a3dcb62fd1d92ae37e4e6d0e41c9c70e51b4cb3aa0d53
11024       22567 5373fc7c429b7a4fc98248b8aca2cf     68e67ed89764fd7304a9faf                   197oC9P9RxSCdtYksFiDFurbRrtjzC6Qkt       1db89af4ba93bb0b0c7cf7
                                                                                                                                        046b579c3cf3a04f1e486bef9b1320b65b2333b0bec7c8ccc747471
                  a66e828a1e5e2ba12b9337f4c08ac4a5c6 000000004ff88fb2ff1074e4f08cfb002c1bd24ec409                                       1c87f22aabb87e39b21b20f394b322e52573b72c46fefba144eb5fb
11025       22570 b6f13bfd480f0a5aaa825340270484     d4edb51f93b6f869f482                         1KpWZdgX4vWXoaQ8t6hfa5GsxEWThRejxh    0c4c2a4493bce96f5c37
                                                                                                                                        049340c6541adf226646fb10eda816d4340af10939daf66703a53e8
                  5423da08f13109aaf2e3b3afbc670efe872 000000001ef7c45d6ca17efd7fbedd1c9bfe431f31c2                                      82136816ae44899a171c078172bd3cd001df44e25458545db798b8
11026       22571 13fd4f520980ae1ab6b6ea69cbb58       8cd9fabc8fb75f2512b6                         15zMmfFkefwLhkSp8NfLrJRySUJK1ryeVL   335084b8ecefd8f0bebe9
                                                                                                                                        042f1557555522c1545919718f863efde68e41721e80a767abcff57
                  25f327cdbc7ff0e53cc9ac35980b88dbe79 000000001c0f66c67d3b40b3a15ac271c41a12e055                                        1e74339e88ac82e98d017e6c1a5b99ff2c7072da461d507b286ef51
11027       22572 622ca6411589e63135b8dc6029679       a68953310653581804b81c                     1EQBLWPDC6fQwHZt54xStKQeX9fiTmo5qa     694c23debc5f4b3ec239
                                                                                                                                        04b0fbd096f16fb4d86ac6b58b11fee3c1a983f09b0bb1344fcc9c33
                  d010696388ea6be69b72582862eab2394 000000008bcca842d8f35e5c0307fbce6632ada35b0                                         eda29258d93d89fd1371aa4d816ce65d94956df7407a2585113fb6
11028       22573 11214279b0f23d97f2bca4266b4a01d   44079d15bd703d5af99c2                       1HWgwwU4ekWLVykqgSquaQZMkkvavTmjp8      274fcd8750d287eb5e7c
                                                                                                                                        04a9f558e63e8fb8e5b9b9f146af343f2677ce1ca5e6ab959600500
                  c40e38ec12b3fc7be96805a970854c1d5df 000000006ef5125c0d3d2eb510c1e3a4b0e1187412                                        50b64e7964e1bdc2cd1720ca22c6bdf94bb0ae6e8e7697e8410f153
11029       22574 79dacaeee9d674989268d92abc959       1212445f3cc69cd0f59ac9                     1Nqjoktnuw23o2PKqWrzBdNUUGGk1L8qY      92233c792c3cc8e9de82
                                                                                                                                        04bdbf5cd0c5b6a08c4dace994a828bacfcbc1b4e68bba8b8bc8d29
                  c9e401d805868f02c54fcc9e32e4eaec8c2 000000002a583ede355d4fc91fce9eb60d187896f78                                       ec015ff0feff74129ac0d917182801e3248589000d88016d48e89bf6
11030       22577 1e4ae054568125f6db50ef1968870       49041bc7f3a13c4636edd                       1NPAU8BF8sW62bCrLXD9fadXm29RicB7vU    242f73c00dae508555d
                                                                                                                                        04c7cd36a8776e4a8338fb24863f41b0906937727da0c61e5ddaca9
                  451ee62fe7e4a84b3335751e52c99dad47 00000000479d28ee50e65174cc032b655656e0972b                                         c92775bf53d1def3b27c116b532700777222e50eb2d150c130e9c94
11031       22579 217b5e4816af9422c8145b6b09d358     3923a9f1b352ca7044f4c6                     145qbSwphG11j5n7G4TJvcNvyjAQhWQhLc      6055306613a6a862fb38
                                                                                                                                        047bccdb037d8a553b335fa90aa7718dd368f4d15b5c3d23afbd1d0
                  c08e113a1a2b878e20f6dfdf05b389f49d3 0000000082704b89152d41d79a81a3de15c9eda98                                         717c84bae8de105af55411599f722f25137526fd94730d6613cc8bd
11032       22580 0b4c2f58724f708022a15f106a8e3       2daa2a3012aa97077944d0f                   1MHBhZi2qmBmay8MhLF9JFj5Ags7oaTFMy      4d9481858fbbda74af4c
                                                                                                                                        04304889df33fb6736ce8b6e7b27a74e7df6c00c6930ef8bfe53058
                  800ba7b5dce65aff1b5efc4480b9f1af652 00000000a334f33c6846efd5f8616d9e20469a7019                                        67f0c9a02aab627f3d93ed9681da9f2288b48c7baccb5e9d8e2b34e
11033       22581 49c7d7e0eb32b040802eda96eb047       d604ac00f47a1ad299f705                     1MkEtp4CnhmjWfHggt9ecrXmHi3GKfCXvq     acce16de808f969e7ca6
                                                                                                                                        04e2697cf6c0f729e850d7472eb4cdd3372e35f27de8f3726cf6f56d
                  060e437977c184a64f518f1f4b5cb6f4bf7 000000005b6a8df36e4068d71d09593a5a173a09fc                                        1802f4d62221f932c79c60f6a5a7fd4257120a0680ef1cecdb1579e9
11034       22582 a30eb0322021556aa0c88e150d651       cb590af32e072d112dbe68                     1EW788eCs1zEwbfRHeUqJDT3wB18P6y8Gi     32811b5dc45ea36199
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 615 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04f9c7c54727d488585ba4ee304726f2ea06dd5a1362e2df86cdb7b
                  3fbd3eaaa3dc8a9ee894d3a8281447b351 00000000a134ec69bb20df4afe0f628679cb76878da                                       71bce54efccba36ae87ba2ac235c812a2032cac7f50e52af0d60db0
11035       22583 3b8fc3c3ee2f96ddff0fe93b7e0484     c37e344890857cd9c3cf1                       13uijJNEfTHRi65GcJ35Grrb6zWBqQ8Bsz    1f8f7c23bcb14cba395f
                                                                                                                                       04ce5570c693cbc9c45b0fd091046fcf553aedc5dc044859fdd67405
                  66029e6ed2b656f952ff120095e6ba7a82 000000008dc40a46b3fcfb31cf1115583b39e444f61                                       2a05c6002e5d1984d31d23a00d3acbf19dcb0260fd5e0a107f7780e
11036       22584 0db8ae2ac78996608b2d13ede51095     5efe4af42ff5b33c4e384                       1HiEdH3P66NeM9YvoU46GkNBEnhedNGrNJ    05b062b52f964c94852
                                                                                                                                       0414d512f829ed8cc4e8a3db566f2786cb01ab9789849eeaf1c249e
                  3ce6584ec524216a496194e68980f615a3 0000000022470f460ce03ee317f64751f70349cb45f                                       588fe9a6d2e0d9500f95bb9de64a8fb45da412070b98062cb63680
11037       22585 60f119e145c98d7f5d157a48fb4681     65d8c12b985ac853adf51                       1DrvBKCeKj8iYVZLJ3UBnnbH7mtJf6MrpJ    d4bb19641a4323f9e9940
                                                                                                                                       044135945654f5d9b85c51468942ac1658d62efa6a39e640902cce3
                  0db6d4598d388df4a4cef5337401f8f88f3 000000005bd74facf4bcb461747a6d38af97a9a49b0                                      9d41f34686e366f712779e65b8399972dcd75905c5d13f9fa1bbd2b
11038       22587 172ec7b3b5e6f748361331c813d52       8dcfe6c37ca23d568591b                       1EccoPTJ9WSvSxgnetQGy8m9Yr15SSEw9W   bf9f19d189f2d468c065
                                                                                                                                       0425313beed632ba477fb63c36f338aaea84312f61d96efec525177
                  aae6f46364ece7cc047ce8232399410769 000000003ee617c30d1534b2b365e274efd31d1a78                                        a0f2551591383ed7ae2e365f48947107ae8f5a8136f7b6a50262302
11039       22588 ec8a0fe69679b9e5f774d178f2a8bd     1cc1faccbbb712c953e004                     1PBUgyAnPzdLrHM4pU5RrK4uKbPuamxLkQ     6383fd9034ddba3eecec
                                                                                                                                       04665d78614968dacef0cf23b8a7fc97df7eb8d1367163e6f1d3054
                  1f79b529efd64a6c7fd55e34e29e29468cd 00000000d6e68cc6289492f7af557b87804a689484                                       da6ff0962d214ae04b73a1ec36cac9c4151388d3cc2169e00f8329d
11040       22590 df7aac34ddb584212f9096f113d5d       45475788f74dfdace3a90c                     15Lzwhv6LnhGDWaf25GDwMQuNs7imdhFK6    2cf5978e48fc0b68072c
                                                                                                                                       04102c5f88b4f636bf98495883667bfd3fa4126138c9b11e540c13d
                  ecf4f8163d0e0d30426a9924d3e508aaea 000000005666e620b9c37fe00683b5241e83cf374fe                                       dabd9e4acb2eed00bb76545a42a43a48e4485b72a35494335a9ee
11041       22594 4385791d6a670c5016eec3cadfc6c4     3a169c9c50dd2196d6466                       1FkCSZ3veaaBwGmUxkyb2NGUtSEKD8ZF7R    8ec72cd1959b4cbe93b656
                                                                                                                                       040535de97de07ea19318a9a1ac59a28f0d016ae6b76fee82c9aff3
                  a4c10b0bd66e0a4558e2df4539b5513340 00000000f77bdeef14bb1e5aadbbcd83c096ed25caf                                       095572b61b1783b1fe5608f19896aa5e0551c19aa7fdc46ea9cd833
11042       22598 0f8317671463b59ca99760b72b783b     2cac764b5dd131bfb0ddd                       19GpaC8KgvQi6kZ46N3LBVvFGhnnqe31N3    9759bb74b48381630984
                                                                                                                                       040019ecb036173d22f8b8074ec16a8647148d4e9f081f008f37e8a
                  3b769e49584612d3ef807d99f388c682c7 00000000a8c0e022488cd7e698ac0b3f5d299b7ab1                                        183cf0dae99d15b3a975203ce99a35d0ca8bd57587485cfabe5f2fb
11043       22601 03a3c5a446d622d934002ae0393627     7167d0ae4b45be3c0f8bb1                     1BtELFtRhTshSC8nQKoF9VZPTSNXbJY84V     7a0a9975a15f7f54c4dd
                                                                                                                                       04466ee22d769eb9e212c5045cf33640127a3168744b5854b73854
                  da02ca60c35ad91d31a72817e72063843a 000000000040c67b4b85522641cf9f7f7c3d3997a7d                                       6efb9ff59f25a53b7448c5ce87719feec31e373e1e28572c6ead5398
11044       22603 580ba97e7b985311445a17e7bd4ff8     8af28e692c1797f2f76e1                       193WRBmj9D5Aqfvj4D4LjQySqBW2aXdmEQ    e62ad2250d7663e6e539
                                                                                                                                       048a26ecd5faff07162174bc2cdfe1414b40b872ad34666feebebe9
                  3282c8c637c02ebcad13479836e924a6b2 000000006b5d267c13af1990cbabbeef817bae8566                                        a5913b2bcdfa2c789fd1bdb41b145f972de3fd4109579615094f55e
11045       22604 2709eb16ad97f88efbdcd1aac03b44     54f75141688cad47b2422a                     1NAewDAAryFWD2LVvLRS7TsvRT17sFB67C     6aba084187f779e23b0d
                                                                                                                                       043798944260eabfc6f0db272e54d90cd00afe2737a7cb82b8d9d30
                  af988709c89185b3a581104d7db0eac76d 00000000a75a9f930229a11bd7eebdb2e865a8571d                                        be3641f08954c0d961e07f9d644c2a6180297cc27d9f38892b0d8df
11046       22606 6510a0571a7918ab16ba57f285b93f     989f75a8794b2e426b4099                     1GM8auy3nATQkxRJdqWXtKZa5j9XYLmjqE     eb6d614421477bce8935
                                                                                                                                       041e49d41dcfab3699be54764a761ed9cb2520227eb1eb897b9bda
                  7006e26bb3b2f7fabcf4eb57392835434f3 00000000cdcf1e640d679c4a02a53ab8f3223f59cf3                                      5a034d603805d74abc5a7425165dd4c6d0c0b3cb55b0c4baf4fd204
11047       22607 33d57c444be9d1965f6ea9073d09d       d97d2dd23c801eadb9f0a                       1Eri2whj7c3BNDRwe6Lxu4D5vd4NQMVUPT   c2543031fff3b694cb79c
                                                                                                                                       043cfc43377099eb9dc9d938c9cf09098ad83657d4f53762e3250f7f
                  fc842ef6aaf6dc8950c105134c45b113c60 00000000cb88d78c924a4f05c5c5668bb71a2ea262                                       ee1b2503c034b3ecb1e6429fef70310e11e2bbc39875b677e8bc9cd
11048       22611 db7b95fbde35d989118c36572726f       bdfd10f440ca0a1623ab24                     1MfneFgRVaGhuv1iT9CEZzScVnjDgYG8a6    cb296bbb7a0bf217eb7
                                                                                                                                       04b2debd7ee3ab49deff7b936a28fdace8d2673bd6a25e2a815149
                  bbbecd3158ae49890c47a978792eed2741 000000000fea4dcaf8c213a7ddf1e7e951dc63d9a85                                       9715ff35af805d4dc8d0f3348d9c0bbdb684956f22198f001b322611
11049       22612 25d578fbc6431e5c0274a21ffbea08     a6b2c8025d578fcdffe1a                       1GCdLkBmXBQqWiEv3Jfw59pcsumTrFbcNn    ba4685d15be504b6a5a3
                                                                                                                                       04c76f0d43129960df7b8111888ef247d63e6eaffe2955e5fb0f77e5
                  dcef07aae7a7f4eb17f59166bcc8ac7ed82 000000009f9eb3324320fd6e191c423505898a313f                                       c92dc2ecb614079b2ab3525e9ee9b57b2c7e2ddff356277731cc6a4
11050       22615 5bde3197b246d266e4a991759a424       d643016c5cad2be284f592                     1Ab2omSyeCuxWEJxueP92X6Qfaa87tsy48    f333ebbee6a2d056edd
                                                                                                                                       0442ec8f403c07f8704106eb15bd160949424a6b00e4d95e027d4df
                  0d05272ba19ccfe9361ee74c810ed2e119 00000000ad1448f7e133d85eab6662f4a19a7dfa9cc                                       4d5a274e6691176403ad508096b59ab2bff6cc1e4e7f3693373fed2
11051       22616 089f4091e1dae9ca84e06a4a3c764d     5a0cf9e572e32385541a0                       1413gn21qKatCttAn3CX6BxKwgpDhz5pfg    32b977bc8a760e8d3ca5
                                                                                                                                       047ad5e58a5770b586159531257d27d29b28b25e776b4320c4263
                  057c1e16c41371b8cb259ed122b533b04d 00000000eba84da40fecf1cdef3ef67da8721ffde526                                      b286e8b68892c1ad905e31998b5109ba9759214e4ab866d3d9758
11052       22620 cd68ff3694ebfccc085929ab9f6d7b     00813ddfbf46b71eedd2                         1ANx1uHv2HczApYdzpEcKfX7TeBTWR1eDJ   d6df171d065f0e83899dbf3d
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 616 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        04eacbc5f9863ce775c0b64eafb89b248175827081c125bee8e6b3e
                  3ec04bc1b5bc36da9c654fecbbee796b40 000000002b6e523e704019fd14680a1c4c237f0410                                         85f6fe401692f24b2b29b733749bb43a3dd4db76b412e3ee80a21c
11053       22622 b70f014470b6c6c5ccd35d7d1118f9     322678a3d4db8f97504e07                     1Mx6H47UTEuXAHLWcgeEPtjNVV9XLzAmR2      88f8c67b7c86f33c624a5
                                                                                                                                        0409b163f827307114dfbf9343a0e11f838d2c34bfdb499e1ce8a2f1
                  ebe4c0cda02eb9ada339074950555f227d 0000000040f322527ac99ea45c1764c0388d777806                                         016fc9f3e1e5aac44654cc3d8c418400f3ea202c0d59c84c2afd5288
11054       22624 2cfb49f9f8843bf373f8cd07928fe4     02edcc050dc50569b94ca9                     14FqA1yeMjqfA6mGb4gWMAbkLWd8V81FMb      cddef7d2b32daf7490
                                                                                                                                        04af14ba29862b5223be5979f57bec7e405ede9df3d31475b674cf9
                  749dd5bb7679ad5b91fa6706e0ef01a49e 00000000e996a50f9a5d73053d6c32697935c2f13c                                         a2aeec4b4493c18b0799a112b67805f7742896248c4ec4b155a567
11055       22625 fbf4cd8230c45d4e97f8446e5bc1ba     b1be9372566c3976b1efdf                     1PYShmM6z7Yfh7bswFSVJ98BoWg4qi3soi      6c6600ec3770c28b8710f
                                                                                                                                        04a4b5e93b62adff2d0938e87b112eaab202e132eebfe31c6758c20
                  6dbd55a7f398aff8ccfa551bb9f45afc4435 00000000ef0c45b23f5874762f7fcd2bc169b0e4df4                                      460ec94fd7cbf3959bc29cfef0d2c7db06c6912e1620d0c108c85ef6
11056       22628 f9152bfc03ce9d029cfce30d6098         ed664fcbf3a450f95e963                       1AXqftsR9HajLwFAzyxfcZxrhvUzXAeuGq   1b5c96b60c2be3bc20e
                                                                                                                                        04527258e9bb451849d62e92fddcada8b40cc04c64cd81a15cd1ef0
                  f0d9b3caef4397c7b18ee3c8a9fd1d7d677 00000000ca0baee5e32a697324ef746c850d065549                                        a0d341e58aae2d82aa81d0ff93bc77205b7bc95a50233b076ad029
11057       22632 a736f578410cfc8e12c08cdcf3895       f0fe601ea15c26fa1b888e                     1BM1xAej8eSeaEitU27dpJE267sv9ddxtz     057527355bb16ca6951e3
                                                                                                                                        04482a9aac4e4bcefd59f05d2c6ba70822384bcbad71b8365a58d33
                  e4deb05d5228bae97c9a15c72fac728a61 0000000024fd015711594630c49863d1121a49ac80                                         42932cf6819e113d4a1f03d05672b6740773e430d48d9609bc7a19
11058       22633 e0817984deb0d75bb6747567b74b19     1b03380287aa161bdc7be5                     1LC3ppkTfThKxYjn4yiDzCmVDbhxN7qvMZ      ba70061c8b1e9cc574c72
                                                                                                                                        04ae59e9255348a56ed489ff55b03b7fac461be611fa20d400aa78d
                  f7321aee7d9011b7077ac2abbbf7a1b0cb 00000000effe9377cec5ba5f9067d2d4e710321abe2                                        77e931bace795e77c7ea9f03bcf0449bcfd8bf00dd3c94a08839f83f
11059       22635 7a292a48b3e28a9dd25cb9a8d96369     46725bf89e826b5dd14c3                       1HiFe2JbcnbrR54NAeofxcAuikvmWHc3cV     80cf70aebcc5b710206
                                                                                                                                        041340fb4a30a5050e1456a30c480900764d8f2ea923cb46712baf2
                  3acccf0b019931215c0b4700967ac3a33c6 00000000d1eb1da95a8b0f09269b3e910539c946f0                                        aa9a2520a5325651f7e49d675f3045fc2fad3beaa41e5d0b8fdd7b7
11060       22641 75c9086141d369a5456e78baee47e       7bfe97c5126220c38c37d3                     1GxMTH7LZwyV1TQtR7acbvBoRNFktjT3Kf     83e888876b5aa1c0071a
                                                                                                                                        0471c54a9ba09948a9e99ae7e4f6cb571bed4af9fefb56c06b571b3
                  8f154ccccd52fe93198f2ff0301c79f86669 00000000596a5171796ad9ebccd11c23b3d17a1e92                                       b516ed39c6e91abcb3cc05fd9714aa38ce474ef79c57104c16b3660
11061       22642 afb9bc6d3f32b81430856d7ef965         fe8705b04613d002042cd4                     17BtbCNrjCn8k7TgkpLqXdqriKyGKziiXM    b40fe08badbbfea2c827
                                                                                                                                        0433b61bdff27218f935b75411acc8e531c54959e377b205992454c
                  aff234f3751c7632c0101c42342d0e20772 00000000ccd679ff22763c644708ea47782a8eb5e3                                        5efcfec0d468e34e480a700714da6b2d0532877f22b266083941d08
11062       22643 fff61c948273f16bc56c3c2f56783       745d5dc6a6b781c5770180                     1BAurWpSwPJRjjo8NkLqD1PxbdLDDTYTN5     f24d0cb346e37d9ca801
                                                                                                                                        0404d3c8d38db41e85d69fe85b9d78583dea2c2023a9fc8857054f5
                  26cff8068aeabfbcd45b46c09200978ce0c 000000009d8d28cb4fee6ce6b582c4ed70a602ee66                                        16729cfe03817f22ea76e98fba73647696b098869106c8c72734f8e
11063       22644 5bed730eeaee4f29baf9f4705ed8d       e3c7ae61f3b58029e6406a                     14Ms6bvskJ3jHkF8sajSjL3zsBH53giYUa     b134176cfa53b171633b
                                                                                                                                        043248e4cc99ddd2b2bf05152b8d7076ceee6d20da7d648c08e952
                  10cfa5f0e39d03ab354ab572251720b3db 000000008472a8b45f12e385f8ad869b38449fffdd4                                        93c95ac25738292b156f8f87faad54db2b84dd3f17bb9545a97fcab
11064       22645 cca1750c2753c9115ddaac950d7ac5     26c1ecc2706f0d0beff80                       1AZuYqKY5cVeqzj2QiJQD2DcWpMEvNHdFd     52e0424909166fe90bdf1
                                                                                                                                        04d04ce15abdec12f99270b73ddc5fea25ae29c924bada97785d13e
                  698e3cf2e35b7f4b4d60d2a05458a3a0ae 00000000bb75c800e0b1220039ee57895b47b30ee                                          241eb91f86cbed551ebd41cb47af4c45da67302f4c53fb2971172fbc
11065       22646 fb8deffc76818a62cb0a7596dcf147     3583f44baa22f71fefcf7cb                   1HyYzi94Aez4QmBYnKSozaAovS9YJrZpfS       8b45aa26796b708f372
                                                                                                                                        04c9e1b3ee35bdea3a8ad6c56b3a39306d13c7364d66519ebe040d
                  c2809bab05984a369f87897dd97bc9e2fa 000000006c7ea6ad1e806745e419616f11d5afb69e                                         6155c997ffb1978caa2930e549f3348ea4c7c6e046c5651d743850c
11066       22648 4f4122c52ef4c63e2a0a7327b599fa     2ed9b1d3b0db30cbb8d414                     1MGD6qVoy7Gzff6HUuTXPMtipCXeBZus3B      9561da91063de9674469c
                                                                                                                                        04bc2962ec7ca4614e1ef383530aacfb9eddd5cc9534e5fc3bc7fe53
                  82802ccab5f71e047a9e3ae4d279351fe3 00000000bb13490ff12b37394cf03970d4e5a1d814                                         206138cf693e032c34043611716500aa6b4060c84084286f6cf35b7
11067       22650 9debff8d86d817002fc2cd20529f95     60e27ab4cc003366cf57be                     198FZpSTjuyJmKFaSkK5AU1UZqeRi6nuKH      4a6c24755bc63ff0859
                                                                                                                                        04eb9d9ec45d0363d86ab4418691b1dc21f0fef63736f06b289e78e
                  327eb19adc78a7103c1a1fcecd02156490 000000007ae8ea9aa59028334127747a2a0ae0955                                          8b43271a7e6a8161134d9e5380efc7296c9098048cd8e1b5df9492
11068       22651 4daf341aa6d5b7f02bdecebe069e6b     9914a42c4f5c54108a44ed7                   192sGKT3MngSrqXXxrL8hUkZq6SbyCdfws       80a0926c1274b629aca7e
                                                                                                                                        0462eaf7eca8d27fc9b57479f7b659484e31cadefc5ede86abc8d37
                  1addfa493d91259f6455e2049b19a87b6a 00000000b4e4fb97536652b2c82efea1a2f935c2bd2                                        199d1f3f63d6919840ee58e151605d205dae99106290fc61f379ade
11069       22652 6aa04a7a229ed103c78adfde57b81d     2c98ce837f0f675a9b095                       1CsaSzM11u5hDBQzvFpEcwndQNqPWng8CW     44195962cc785776b19e
                                                                                                                                        04af80047412450a0366bc0fba00c307634decb3b41063f943d617d
                  6537d33d831ea316fcc3399c9b2e6d1193 00000000b1da9c6c04f549d1ed565589d7a654964b                                         98ffa5877826b44c95a5f41ac89b685515a7d7a739c1092ab957ee5
11070       22654 667d4b4443a05304d0977899adb84e     442389d8b8f2881bd26aa2                     1PByH2AJxxNvTjJnbVHqVLb9asdHCnpDMH      e70deed1955af5884895
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 617 of
                                                              913
        A                         B                                      C                                            D                                             E
                                                                                                                                        040d2b041e129ab2d1a13c5c28b0393396199b7ede43b3d6105194
                  b3055bdfdb7f45c5d812cd852b8a1169ba 00000000867303cdcb40e0a6094bb0fcff5b4b708cc                                        0cdc5238a14cdf46caa0cb1235cc51cfdbf6cc7a67c86d342438530f
11071       22655 2c63749d31b857d078aaa7634d60da     57e0c6632751dfd268c57                       13Fia34dtmeaEwzRp46rGbRngWP4oAsZnQ     650924065e0e7594b5c3
                                                                                                                                        0409a407b14888805cf89350b461c616133341a52555fadca4bfa5d
                  8796d7b20ac9a43d3c06ea3466106adb2b 00000000c87fa00071e200323d91f95b06f88f28a2b                                        7a5ebf2807ae359505c0d3ef9b60d522d16611ab86603857d065d7
11072       22656 ca64b15a4f232ed09ac3ccdd4c6734     1d7ca6ef5001a807544b8                       136eWpBLMM2AbLz8Wa5Rt7X3DsXzmzCbq4     fff1d4fe77d98085a46e2
                                                                                                                                        0415ce5ae518e3bc8322ce36b1e7b5090656156b3f3b94a4c34a1f1
                  170623d2b93c4fc8991a050c510f0b3841 000000005c63d8aa817a3cac7deb229425ae45bd55                                         f4b9417478f13b84cca9e903b12163f229577b8001b432cb137c1dd
11073       22658 66fcb182b991fb4d1c09ce629eecce     ae0c10309cea0b4e25ca97                     1Fgoo1fKEXxWyCAAbaViovpYcjw3jPUk6a      d32e93c0b5fea49fb232
                                                                                                                                        04cd43e78ef1a9603dbe5ee99f5a32d11f6e5720f76ba2bdd0361e1
                  0df307c433570be9f9eb9a311244598459 00000000c8d0e11167c4254cf9416b8cb5cd2158b7                                         0fe8c8d254dd2c250fde843b31995f2b33638b422b98641bc64d9fb
11074       22659 ea87fe1f6e47a7de6697b1eb0b007f     dea31db9c22071944e01a1                     1P3RNingp3tYUnNpZRVrCVyqq8iyvgesWG      5e73817428fc697e3cd0
                                                                                                                                        041889a425d36f6617e816d63621fef16a6cdf3c9dd104561d9e0a2
                  33632ab306918ce2a69a4535230a490de 00000000ac310d3389efb0455f409fcc3fa9776468b                                         fced1a188e2c177580ddb3d64d8316b169417993d85e87febdb57b
11075       22661 6e07ab7eaee674ef61b481423ea65da   6f9552397014a32ad1a60                       1FwfX5jfeYyEXWAoe43TR2kp5fsQHnYxCQ      aa4e5227672b68b8a5d4d
                                                                                                                                        04f950911e27de824254e431b4fa08bf4defa3ac1b4474c26108586
                  f690f7134fe30e3a97b6c09d0fc29f49c2f4 00000000ddcc08a9056469f26fbded86968f3b375d5                                      7eb2c5c0ee12fa0c8b6866b2c5d31a2dc284121bcbad04ab742a7b9
11076       22664 10511e37af70faf930782645dfe8         77aeb80bcd2d6be56d768                       189G4XwUWuKs5Y5LvmcL2pACDbE964GFqC   e68805a06eb44b620721
                                                                                                                                        04ca6611a60b1a8305cfcbfbce49bf01d9fca66a28307a0abc8434bd
                  f4f0f542d4c8435910ec5d938a3fae7cacb 00000000ba692128fcd1767b94376198f769deb2a6                                        d45522725d9e93f0fdf81145bc240b03bd41f98226da5a475a7bceb
11077       22665 a37f3f8abb4f2174e85767b87270c       753a388154a81fc9fda5e3                     12u3qeUo3nWD2ECDEXS6e4otDr2VMLi5rn     d287a8a17965f6c65bc
                                                                                                                                        04aaad18dc1dae667ecd46ac2166cc5210ec081c0be90afec6029b1
                  54bf794b995b6e8fd2e338ef3dcffed33fd 00000000288a2eb1dd2f258b6b2442d75bdf3255e0                                        651182403f86975490acb01fce848e963f490185b067fc35024fc7cb
11078       22668 3a653194b28ac8c224319cd56e6b7       89783f5f342ec5ec95eafe                     19NFgvUepduhcsQqboDqaPTUEaBD6D1hCy     141551c3cdde9fe8e1d
                                                                                                                                        0476add87c706f27239e802b8d636965e69c571d3d80813febbb7d
                  e1cb69ec55149d280ee7b10a4003c6bb52 00000000fccae24278a054ecf1bc672e39e33588ebb                                        a4837425ebe03e7b16ea68b40ad86567980bb463e48c088d75f410
11079       22671 41c4880f2f98e2f7bc5ad7e3b9a2b3     7806334ff5272d2a6efe2                       1JxAx48YeL9fUBdMnBQ8yKohLFNesg55UV     f4555bd753a30107ebb284
                                                                                                                                        0480c84fb7022dda6640e9db17c0cc73757fd94008a3f49ee3d6380
                  74cdb469120e5b583e062638da0767ea3 00000000522cda0b00400d058919fe8174f7783c42                                          225509935dbe2d976f68c0fadbb4f223b02b5e5fd387ff51e75bc8a1
11080       22675 89f8094ad6e69c660cef4a0c71f227a   994d35a967492d231508d1                     1DwkhiK5ZcDvAAvdTvy4ij2p8oSUAZ9hGb       a28e388bb410a850dd8
                                                                                                                                        04cc181a78b3bea1eaa99d07a390a3f7194ad9c3488cdbe9ae102a
                  823f0733a638a11b4213f7ed7443504e96 0000000061042f89b1a01811224647da1c2d1f8607                                         cbb79789f330ac07fde85f5c9d6774202df4aa3c93201a492d529ec
11081       22676 7fc83ae93a07e4013426a359d6337c     f6fdf11a1e3541acbc75ab                     12ast4kJEmtoaPzynaGhaFN6QHNLxbUx4J      e4db13c1a00fb10c14130
                                                                                                                                        048711f92e248125eccae00b7315f888af5ae0fb2fbebaa6d6b97e4f
                  d98adc2638cf44473122b800ebdac9dddc 00000000bce8e8023052fb703f6043f6d001765ee8                                         457ab581cd88ae48c907cf431613576733dd685cff409ed812538de
11082       22680 3fab0b93c42d70ae584270670e5c2a     e607cc744d055f18f3eb0e                     1NE6yoKpWcNgF3V5WJKSz9nyoCnGHGLkxG      87d3c78e14f00181a9a
                                                                                                                                        0457c5090770871074f9efeedb04aa796aad41ddd86a3538778a09
                  e19f44e4b5ffc789579b90d95c5f8574375 000000000a50fe580bd741637d8c482319171c007e                                        fa49ec0c47ef88b348fe11ce4d44169f3aee80a39b7661cbb0e9f950
11083       22681 d1a673c45b0cea6ffbd73b760581c       7a8dfe14862dc7ec7e29dc                     1HV9CCBfa4aT3BmmUdxJaSAvfWmY7mag1u     d86a4d6134896f4a0a6b
                                                                                                                                        04c3d24db27279a5a7eb206e696d6f5d574f141fa70a2c742b9e5c0
                  e2f0eb8fabe12ca4d9fd94ab41e0a3cb7b4 000000007ec255f9ae0f4383b6e2198fe748518868                                        1efcc2b44e759608b0dcefdf4dd525718d3116a1e98823f7d25ebdc
11084       22682 ccfc7ea51d32a559917c82da677f6       88dbe898dd39c655123682                     1LKJvGvDB6PdoyNSmZuqjPh7QFkXSo56DR     ba2cc1d01e0a513b3448
                                                                                                                                        042641a610401286d670e0f8acacc79814499898921a3732e861cd
                  352f69f1593938d7fb09e13ad7a36deb57 00000000bc09221746709e770447978793f5e5e5f4                                         df5bd86a65524c80a741f4dc851bf1924a1f06745c3fae54c8dbf7a6
11085       22687 3597fe33cce8fbd756202b1e7e6a97     54a89e917201cb74e86518                     127TnYsrnJBpjrptcZr9WEzWp5Qhp6zGMy      62b567dbb7bb204374fa
                                                                                                                                        0424df62a28c57bf74507a4a29f1a1f22f8fd3caeca375ff75a6825e
                  dc1c92e793a0928b1353adea2a233648d9 000000002e7ebafc42ad68bd5d598344c7340c823b                                         ac96542ad236c164a445e3fa3e64c7b942ff949709316ff058f0fab9
11086       22692 e78750ce518e7f7d20a143e7771748     343837b4fa87550b9a82b5                     1Fi448TZLPSc2NYr2y3m1vHngesmD6J7bX      c211e606b6d1113a3b
                                                                                                                                        04bfe871f341f2a6868811695dbc4414701408bd29d5346c025a8fa
                  8bcb50b733fdcdb4fffe3853860751248c2 0000000090fb34ab491e42fd68b50e0c6a114e12b6                                        072e08a9b5a534008b3473af447b69b159544da0eccac00a4f3b59
11087       22697 24b90ba1dd2995855c912db9212b9       d7af754b72b3d1e796e087                     1HkYEB79mVWLr1GptJTGTT3mmm4w95CfQh     349f795fa919755b1a2a9
                                                                                                                                        04dcbf1a348b99564576c4392ebd74fa9c9c87ee14b4dbb85d1f72e
                  ca42f340f521bfc22a218b0bc8be014ba4e 00000000e76a6e5e032a59bc6dc53d663d4ee5eff8                                        c4e2ad2dcf1351f4608b57cfe3083be9ac57bcfdf9e930e170926248
11088       22699 65bd0c4025f60f2e9e0892fbbf975       d8bf9c9a2fc8cc554352ce                     1HcWai6kxbYhECUpobMMm339cbTpPZgAnm     4cac1a1d25e4854af89
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 618 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        04c88fced45d828d20e2aa4d3e940f255d2501cf40d8739cdfae859
                  880de2b358691714be1431825080295c6c 00000000dd14e7874df00e8146d9c7dc8232dabdf6                                         2d5d21bb3da914bab16a9bd8f2f7ece9658ed8521609b193b7ecc9
11089       22701 81b63444c66e79256bc7f5b6fe9c14     68d2b81bb72ef24bb0c7d4                     1k2fyGjP741sXgyCPExTcRWE8nu4Z3GBr       2fd3f54432a65310b1488
                                                                                                                                        04b3c69f667466f1001cf1ef94235ec98c261f8d4a9e48dd78101780
                  d5eae92e6d4e77875d271c27433d9b235 000000002a289be7334921edda08747027632b742                                           7aba92f07664ac69a2d968b53c3098bda8bd229e64fc8e66c2871f1
11090       22702 390e847c76af0b56f7ec0a566de92eb   3898e9a37de8b4211efde33                   1LqYkCeR6D2CbfnAUS6tnqb7PBSuwnnN17        71461cfc57cd9eb723c
                                                                                                                                        04ab5b959522108c8712e97e140177ac46dcc25e4f3448f22e7f6d0
                  ab5e34cd30a703ac7850a85419903b1b86 000000002595e098cb12a54608db9335158693625f                                         a0a9424505e328c8e95188c792de20ec3d1146f402b8b60342b29b
11091       22703 d6cea4ea2afe1ddd33786aed6da44c     aa7430a36605723c871223                     1MjZdth93UXBGRGq8tnGgTY7SdgZSB7yRL      5b4fa31696ffa049c7ad2
                                                                                                                                        04d24ba1eacb95e6403ed56ed1fb4b9c58f24bcd7cf1c38252ed820
                  c0205a4b9de807abcfbab604979f5ed6d5 00000000410e660c7d3081c9ab290cc26fb99fdfabc                                        9da118aa92a2f14b7adb71cf24e7fcd30516c8604b2bb53c775ec98
11092       22705 12f45396afa563bfecb98295465f90     f7ba62eb2b03ade965ff0                       1NG2hr869kNJRsgp83Z4BafcUasY99viss     460301a8b4f07311ae0f
                                                                                                                                        047c05c17f10598ccb904c9c45a4d732b75398b7276d671560c78b4
                  a2e8f387f139971d2a86da6ec329659bce 00000000a5376ccf2a737281a8de8b2831ee7edc9c                                         ef799e092d2747d8c8935ed7c7cfbc08d18752db2bcb7a20d75d07f
11093       22706 89e7296ca6247452e58e30db3fd836     630169e8703cef7a612169                     1BFbbz53Ze22TjQcnnvz7tJedB1nMFhgyv      2b055fc2f0badf57dab9
                                                                                                                                        04f1a0368633bb4c43f58254dfd6484eee3b77c0fb7ae0d22f6c8a0
                  05b279c560a9c72a10088ddb4a3aaa444f 000000004024cad93ff1541563f2791530eea8b218                                         6bd94f3bf31fd74a8537210f5b437d3fd3bc8405c5186243aa6bb51
11094       22707 61d5f5c2e56a2e1dca684c0ed8f133     1b02bfb3bff3b7d6301881                     1Crw462WLwtVk1en7KXkYiPCuBkcTTqtGA      e9719b80c8b3e6001b51
                                                                                                                                        0420129eaa0b0524983f0e3a82d6459fda713c8f27ac403f74762fd
                  ee08b1c272d7aa3636f0524d0dd20eceb5 0000000029f0b1359b93a862eded53452b5b0f8a20                                         379625d5d50f03de9388f3701beb4fdc8bdd969953cccabaee60677
11095       22709 c42f4e9fb8e2307a4d34dfc593aa9a     b302eb1054559933a8238c                     1Fh5ZL8qtpxfvJJiBUpDswQ8P9mrerTUWH      d71af277ec5998385108
                                                                                                                                        048243f3ae7210ece919f10ed17bf80917ae8fb81bf8d9b70433401
                  a405ae3c4258f04682e679e199de1a9683 0000000033c8b5df72a060c200e128b45f3ec84541                                         16602cfeb646be2cfbe1e1af96388d84fc2c0e5adc3047c5eb4399d8
11096       22713 7def92acf4c8da655fcf43c2265da3     b158e5de4292ead4982f45                     17dCPEX5zTQH1GNK4Md9qRgX7DbjiHibhR      6614328b56b1c33b99e
                                                                                                                                        043cc559af127b7dc4d2ae79fc6dbf3da8005db23132e522774dea4
                  ca604212736db80f934de2abdf6b42b240 000000004097a27efbf47d5fe76b1b65c14b09db5a                                         614d559cc46cb358d6c7d1c6f681957ab056dfee28f52556c80cdf10
11097       22714 73b9e508225da9741b1b13d430f128     ece419eeb62de368c16c95                     16RSsQhjRNuRUWW1FpNMeVDG2qXAaZgtXv      28cf5b8d20780c44704
                                                                                                                                        04a01f167d3d3826bcf22d2cc26bc245ac57193915bcc49d2137fd5
                  e3a4c408521f6405b46e9172bbb20f2df5f 00000000effc1d29eee5808036c90fb6046ace2c78e                                       6b4be80fd0254ca28c6a8da00402a3d4c6c157ec881d13bae34b2a
11098       22715 33e75c850c737e3058074a24a093e       d8632e9107c1a12c147f0                       161AgLn1Lv3ndUjZpTWpeHrzijtH1NgXCu    84683868607f36c6adb28
                                                                                                                                        04991da094dd7c62a2eeb8f67468e80a565ffb0af4ecac44fa82811
                  a4f47207b389d36cad301276e343d39afa 000000002510f69ba31b145e4bea0cb7186c4e719c                                         492e4e45de0e8fc6c4f8efc423a51b786cecd64a4d79d6471b4bee1
11099       22721 05e7c402cddc35b88cc016fbb4b6df     f641c1db72a50682a1e5d3                     1DAbRtuPnZW4dvsZCqdawJA7XUoY9nvtyr      34f97f6af13c5180342e
                                                                                                                                        04b760fb5ef658b0cbc667f4745489c3dc4d019d84e73c4f2b36b2fe
                  39f8d8350cdef372ab63c6edb9430d71f2a 00000000522fb639fe0daaa3546518d1ac0599907e                                        24e1246288b91a1e7568168a356c05f8089514478f436569d4bc6c
11100       22725 c70cf3f7b62075e532c272554ee1c       b5375b0205d6c9601b733d                     1MYGCuz9v7Jq2G5HrEBuuYAnKvdCUc5pWD     1824c448b9b3bd447b07
                                                                                                                                        04fe7b529e7177298ec23a7ef41aabcf1408fcbf165bae90e0898de
                  19bf126a902e9051a3e5463742c1feb7da 000000008aa5aed823af086246acbe405490de2208                                         3d408bd2758b31f4bec7dbae9955d8c6bf456397c416f29ffdcf8caa
11101       22727 b6ad10497b247990e71a402e92c0a8     6f3e89c4c47afcef01e521                     1H8e7HiXvcMS4zxDk9LTyMxiRaqS5M7rNo      cabcc75b0a63412aac5
                                                                                                                                        0482d70909a16667e0785bdd23a9b9e3d3de1b8f95611eb8692504
                  2199d6e83aa97f65867394542c4cb0ccb1 0000000049b6343a7a0bc05f5bc3c6aa3abfb2fc004                                        481d9857c195981129b7b9d73d2ea998342ee453ae107a8ac44c13
11102       22729 829fd27abe9197157a48e7408c3df9     22962c1095ca2d07452d6                       1L798x3kUEA8N2PvJ3hKmRmtXuce8EtyNf     a2e8943e0a8af8a764a8a6
                                                                                                                                        046ddcce3b35562e5e2334eade8e3b36e7dbac22f3a1c3fa47d747e
                  ce5f645cc4f725acfe65e630e464a84b982 000000009b353e580c7c4c341834e407edf3299023                                        bbce10916e74e098f6af45878183b84c34076d71f72e5b542033031
11103       22733 ccb3f9c15a1c8b0d7f4a05334ed75       a7ec3d3af2af39d9359cac                     1LsDFxnLmSduedFJ6E5DBev8T1zJBZvgUr     126cca6324322ec3c9dd
                                                                                                                                        04bf55cdba51dd1d01d777cf53681457b53c6baef2f36e13dc4629d
                  ff1dfab116f35f442fba0786dd645753d0ff 00000000bd90ec4d254ff15bff4c2c39981c7879176                                      0f2e90cb0aaa968916683b933965f664b25a7cba9af9603f05b1c94
11104       22734 8365e2408b5f987ad4181057593e         7172c57847be17215050d                       1QDdMghVJFfatGhFrLQE1i9nrNULdgzCam   5e8b6ce164eb19ee2f0b
                                                                                                                                        04f011203cea4549b6ddd189a1eff1477772200f8c5926fdd153f989
                  b2465c40b78da98d961ab935bdd1ffa46f 00000000fe44233d4e656b68861e2f75f114b88eb5                                         4776230baa1a509e5bda73b9a4cf621effaecc4779ba1bb4ef47600
11105       22738 51aa6a12571c9c39524c7aa0c73e34     686876e9a1f358de7d4643                     1QFMGRE3Q7zCsKU8vHLWfeZzyqmM77vN7h      711525a36cbde242d51
                                                                                                                                        047e04b42e3439556ded8b7df9cc3340399248ae543be02f3257c8
                  3007086aec813c624922d85c8ad8d227f9 0000000011919b6352b72ac874c1b6b5ca3b00957d                                         5b7db5e65be1a681e25528dcaf481085d224026b8496481918da92
11106       22742 735f3c29d7c3c0eb7ae1da308793f9     cd6719b48adc740ac4665f                     1NJxYMNFKBkEutyzxtYTfPLNT5UnSJwaUM      b7f3a735a5e74bf29e4ec8
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 619 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04cf7208895730e5bffaf27e8496b72f9c6e6b199f4612dba34f9dae
                  69f59af1c6f08368961663ba0a50574b98 00000000aca511aee86547e9979884f3aeffb766fc8                                       fa7a0039f7c6647844f2179a21ebffa3ce1699b12d481603213363bf
11107       22745 739fbe53659d4992bf276ed6410f39     cfd889b8752870e491140                       18VDrzjxpSu89X3Rm9NZ9PQ4moG1wrN8W4    354f11dc21dd9bee01
                                                                                                                                       0485b2265949129808c35c6d7ad5cfaf05f7ffd81113e8907045565
                  7ddc5547d69609f72037fc12cb649b3ca45 0000000083c082761bdf89a4167592f01ee609dc23                                       08ae0c4444a73afacabde6f358ba827994835460bdbae19ebf4e1f6
11108       22747 daddcfc32eeb50a0067d7cab8596e       26c2975fccb8346d0fb041                     1Mo68XftEYgQoHWcG7dPC9qgk9bdCxbTZM    4c25c2a541da56a3e1ea
                                                                                                                                       042041d805cb942b536df9a3508413b0bdc9edf56ca8df2e8edb5b6
                  77fed36d7162a768792a4fad49f6d124e1 00000000add8a815bb40cdf313a78f3a165445dd4e                                        a299671a1803bf71c78c435d77eeffcdd897967332221f63d1a4ebff
11109       22748 995a744eb1851e1d7e52abd457151d     16efd11351e26f7cf365cb                     17NoUZKrX2Hb2f8bFw58q41jbqbv9jNBmM     c10d62f6c942946bc22
                                                                                                                                       04b8060cf834d841b4798831124b379f7a10791609dd705ccbd17f5
                  406385549142e6def45dc9cce034d5f3a5 00000000575c21d7cbb95e702072324f5458f7011c                                        061afc56cf17b9b83bbfe68e9e889c98462f41449b1760cb1848c77
11110       22749 39b3f164333e58799e25cd98ff7669     61546ee80a4c37d59a355b                     1BPLiD6XnhSnJZKsLzV8DAS7PDJJe91TbU     5443adca54859573ec29
                                                                                                                                       049c2a99bb0c47dbe512e68fc3910c2e87e595a04500da9557c275
                  26bdb655bc35a925271a1de149c4406323 000000000e1502d0ad264b3b76e77dde1a26a8fe31                                        988f019b68aa34d17267f1f85c27e90ed1a72508314e15229aa3c42
11111       22750 091744efdab2ee2473ab7ac70bb7b5     2df269cb40945508b8b4a0                     1Uu8ZJxSUkJcdVw9cZze9e3YnXMD3EvVw      9a30fbf82908a71a1fc93
                                                                                                                                       04d80565fe86aaf1168199630a49564e82ec9237750852fcafad597
                  a66a12733674b363bf9a3c957359b018ba 000000004262f4a3ac47850c8422cafa767b7a36b6                                        b9e2bf438c0dc1e7562c1c37c17cf929b2a9ae2ca5eaa584ead5d6ff
11112       22751 0225c759d289e5771d23e3b98161db     12ca62b780e02b7e940653                     143e6G76CPCcqero9RsYcsjR4nEeXPCtHF     f1ea21832db514ac2ad
                                                                                                                                       0407cd1c0eb4c9d5e85750d5cda752c54daccf058051e5a16aa9180
                  bbe351f71943ff8311d787acbf665ddccbf 00000000d85195b52ac314f8c8ace907f66f15e5ddf                                      e33d3f476638541a316788aee528fe69de423acf24ad785551cfda6
11113       22752 0f6cced400ec715774494d7352d3a       c618995c5e6c00bb955fc                       1KQq4NQjc7kJhgy6KqctHFiaa3qhVB7cvz   4badd55ffc6700c14541
                                                                                                                                       0422cc1fca3e46088299cb214a72c26dfc06d625af0685575f39f9c3
                  df82bd550f38e26a2db09c8b5fd8fc9cf24 0000000088eb4ea4a08248493a1cc3ebafdc6a6726                                       2da13c1227b3fa7136ec995426ffbeeed3dbf8e6f785584c131e8a1f
11114       22755 a45438136b7941e8513d7f69b1524       9a5ce737ce6f638680bc3b                     1MnquNnaN6TKjjE9a6XWpHJtUAHhTZZrrC    b5160ab1fee3927835
                                                                                                                                       04a03a170ea2c3b3251ccc1f59cda5526621f22e7a056967495b9f6
                  08cce895b861e7274be365a315b8ed333d 00000000c7da4b6154ba2736cafaa4ab6661e63290                                        e6121aa203dde53c8776341699e1f61297dec07aa23a3be1603052
11115       22756 95408ad81f5dc402258b59bd820c27     29130470374ef8d5e696b5                     1BvBHjEeBdQGcH3TPksraekmrEzDFjkxkx     a9048a8e302b8c9ef6533
                                                                                                                                       04a4514e06decad0fdcc9b9d1d84fcf6f5ca5468546dabe8881224d
                  7c767211678dcaf8dfe2a541dac87cca813 00000000f8442e92cc0bf2e6efe3f73de4ca53d99a3                                      e430dba9a0622e7367590c87bfbea185cd7885ab6ce8f35f3c88726
11116       22757 e632367d179e03e4d193b47c16066       6ec244106d294c882e1cd                       14eTN3Xbm5yDzMcxinDxx7JwpzUBmnegs6   e607c3c7046ec576ea26
                                                                                                                                       043d95217560ecdbb3be932fcd8e11d6fba6f8d64d58d846cb8c467
                  f771506199c9f060393bb1c354528bb566f 00000000b3e92cb6d81a9d9840b133fe14c58acde0                                       8412d4280d1a5d61b24159747ef5cc0f96688c2278d3888ff1e4830
11117       22759 b1d6ed470ed672fa01b8a2312f2ae       df378199270f3aa073e5fb                     1Ksqsko3pq6atxnt6cEsc4KgXAN8ExEQ7M    d9674bdd75113d681a30
                                                                                                                                       040d5b387b626f49456492b9b68ad1451ab9f7755495970753b1e6
                  54c95ff218a96149c23441bd40021c7631f 00000000e208cb6b4db9a232465aad5d32aee78ea                                        5847d65a6d415177f9f9a1cb596be9f26a71512555986587a6a208f
11118       22760 b57a0d47fca5a791416ac1a66dfeb       407ef7c9b2abcaa5bc1894a                   1AAbBVWCTM3g1TgkkWFSaN2jqnyNC3fUpF     c19591329ebd350ad500e
                                                                                                                                       049af639f592b3043980447f19bdb394daae98a81d380c50e4827ef
                  a1146322c7a36c6d3e0fbcaa9d56382e31 0000000086b88909670dcbcd1b42be3ff002273f3bb                                       751db7340aa88b07de3d2cc73d44ff80bc329752f579644b3657840
11119       22763 eedb6b7c70a3f50a7ffa5b2cd4fdbc     e2b1eb806d06cc9dfdc6b                       1DFdaPt9JWjpe39c8fweFX4GJBRp4HAn7R    173833dbb3e5a1d008c6
                                                                                                                                       0410c4883c4c38da55009c9031f1609fe4e6463986d164ebbc305be
                  ee942869dce8159b95b4259b2c0ebf3bcd 000000009c05da22a84b2335b1b6fce9f0609ddd5b                                        c68d84f8e784181d2af1010875f8bce2a868195f9e68eaca684d8e1
11120       22766 35c7f2102dfa81cc4be5f2cc11cb7e     8f1ce60d68e3fa89259180                     1L2d7XQX66xQjPoenbRcmxU2H1vrNax9z6     6d8a2819657df368338d
                                                                                                                                       0440ff141590c39f1d68c53cd80f2e700943d11eef797bd6abe2411
                  09de0f5ec1aa34f19cf6239edca79d469b5 000000006ec8be69407babb98ff3b7a34249d3d96b                                       99ba991f1e9f64d467445a299708c361ed3bcc49fc91b84805ab8f2
11121       22769 47140b5e1e51aabaef4dd7e45ef8f       edd0a0198f9a9e2393ed39                     1EBhJ34GX6iHG7QvsQWHC1BrmUFn6M1nYD    18da0bb4b0cff1c8429d
                                                                                                                                       048cb1e7dbe5c9e441d0c48fde5a5ccb3981d4d23e7eac9ab4ab025
                  138fa8229bee252757d7c7a599bf6ef12b 00000000c479e78e24ccdf0cf602aef5bd462a44c66                                       43c438fe72810bb10190530ce2272d06a67b9420942c52612b062b
11122       22770 71a5b98647fde4f68bc27f183a89a6     9e22bf942af7d8065d3a9                       1Biefzbo7zTEd9rx5a7af2G5bGksekX3Lm    221f0aed49f9881c739be
                                                                                                                                       048cccc37521bd79ad664b9eea50340040b79c8242300d04bda9e9
                  fe39f65bb4840e555339ea703ec9cae62a 0000000089cd3f4b21f254bb720dc11a179e92d3ac                                        0e1e30ef1b843be7b887eea4ae5cbf53bd0942ed6b57b2f525b6a4f
11123       22771 077f54d1f64bfa54e9ae8a722701f9     1b4053e24a5b395ce33e3c                     1KchWDqTfJpczoNzoXyyhhNJHfrcfEEC9S     d4b4a26d11c60eb99bc6b
                                                                                                                                       04262fd57b534143bc398903cdf5a36d8f29630bfb76d1b6f55f6d19
                  88f4d749d42e49599a9e4856592fdbcdf1 00000000e426947d7c860d5562d8ac63241648e4f0                                        43640959fc7d519051004a767ae826d5199d32a1a0707081c90bfd
11124       22772 86c0e5021be176ed098dcbb74a1238     14f9d69ca37f81c5930fed                     1H3cmkrecxRhGaX4g5Cp3mn2vqXe7P58JP     de1027fa6d3feffc21d7
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 620 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                        04322f5f72047fb9fae50b1da0543ba78c9ded3924a98d184fac4ab
                  e91e8a245af3495a60cfb7c6e0c368b2d4 000000006a7f09c71e681f8bfe89b10802b126b973                                         11cb615abc5cfa1513365c45d3c6c01ff0ccb3aa047701736bd6f773
11125       22777 612137cff0f21ffa11a7745ec9c3f4     8ccf3e81185fefe47dcfa1                     18UNXsr63Cm3bqFDSruNazeUgbaEhhjE2g      45554213f01e5fd8205
                                                                                                                                        048c9984d1ebed1c6787f44d2578dfd5fb28020c531d80874ef13f6
                  a19404bd47b4d0fdde24fd9ab5f597b875 0000000049fb8d67dee665f06686f209d1cc66306b0                                        10c91c1fbc4c9fcef97892df884a06015e7d4dcd5d0d967f24b925b5
11126       22780 7de21495c424706b35aef3a294bb63     d648f4880dbc97895b24b                       1Hy39nj5BWLZxFY2CtDaPGKDgKg11Zw6Qf     3ad61de80e35857d09f
                                                                                                                                        046aa3c1e758d65845d260156ed06522b365abdb05826a2254c57f
                  3cab0ba90c76ca43e955a03bef749bc27b 00000000d7a4e4fab7c55a962e9764240bb7963f1d                                         c65a85f334a156e86fd8b7a26dbdba9358277868b6d178c33509db
11127       22781 3b0561389f63e9836fd0f3e1418197     2652c3993efe81fc17c82d                     1K2ZG8Mm7iCwtQFkCvFSwby7znL52AmdMd      0271898e0aba4ef7fd94ee
                                                                                                                                        041ea338d08cf3150ebe01017a957b8e72ce37a3785a932447c71a
                  300f98a6716cf9e3bad725fd2331a036e6f 000000009d45a2cde4f4e8f44b800c81843a60d161                                        c18208856d0e122eca4e50a6624fde90457dbda38f74ec6d8a4e59
11128       22782 59b7cdd2fdee546f636d7e9e2667d       c1878259f3ea8c999f37e5                     1LYgAHJjG3znJ8sWVuKgaM5hWf2yCyjEFi     2065ddcad14ce08643e4bc
                                                                                                                                        04c54ddd166100de1821cdaaf775095df03845001d3fb980baa9467
                  bb3601812cda8ee0c8b42047b01a25bbb0 00000000deed66241fa0b28ee8f23b27b740342288                                         b74804e7c7f5697ae55512108c93f7144e942d393de3b5fc5bbd838
11129       22783 70fe6778b569e4e22aa57276c299b6     21f653aa49ab9e6c8e4079                     1PEbmqk9TS4CDtw9CQeEkg5gwMVreoESgS      b542a9df6d4a409c5da5
                                                                                                                                        048918b0b6dd21d884adf03137a110957dad848fa470ccfe2ef40af
                  1d93b2925bfaecc8aa3165670cf980876c5 00000000b6394f68cf87f050e59decfc31926f5efd18                                      9f694e59763a73a46a448857d7f0e737726d8b899a20e3629b8eee
11130       22785 28fc3149a24f706c13374d71821a7       665fe6e6a003077cfb73                         1FUhncKsZ1eXqwkhACi1uSZDN8ZAuqMBnU   3c064684e11e49b2e5093
                                                                                                                                        04656cb4f4878fae4edb357c4214b217286d82d2f232b38adcdbb61
                  e1e4f70088e33d082c66c8c51da0c5092a 0000000080dfc90ae7776938902ccd0e3d26b56d2fc                                        a2862ee1ecfda0fe91b0d31e4a73bda41c376eb95a36dee38ab993
11131       22786 ccda35caf172258c7ceb5cfca5b1e3     6b5c83b7a476f59bbf9ab                       198LHziSxqHsZA4PTnKnCFNY3ZNym1ABUT     badac7bf3646d8618a894
                                                                                                                                        04758dabc21fb88a40f7c4ded9dfb181d6329e4a448dd17da996baa
                  b8c95a50938ce6d9aa4c21b179fd4bdaee 00000000c39a6c70e1d37b384fdf05c4bf2501b6060                                        a2062a8dd933401c585078d87196225b1a71baee2fda39fae754de
11132       22788 a5a3e177eaec0145e190d28a424e6f     c238a0d9cae4b827e9ef4                       1KtuoGPQKnRNqweTimudYrKcSwJoX77NGe     9ff3265be9f64f6a54bef
                                                                                                                                        049a914df9e716a7bc1a8f6a6694cf6b84edeead6a2b09847f61094
                  c79da47d8027512e88658bf82c17ac62b8 0000000081a33fec1ece434279ddc7c59a00c7a4ec2                                        39c55517fe71775e1522c303d446d35130adcc62c68fe465275c8a0
11133       22789 da9f24daa72cc15d95164e1a4997c4     f08db452bade37d50be75                       19nEPG69YnbzLn2YNipE5MxSfzsvBrf592     5fa027ec99ea4fcb2a37
                                                                                                                                        040c851a5663892a996ca8fa2160ec67751dca1a0b2da0f3b5b8613
                  191d16e3e4e35a3648b4e3fc357aea644e 00000000da736efecf64c134fa5869e69358c9a252b                                        52a4e12184635949859dcd1d967a9f6732cf3816780fbc93e79515a
11134       22792 a4114b736257dd3a3106e945471014     73a0d03ad5f871339dace                       17JecjDF5kQFshkwUfC1Qkniy1zoxUA6br     870abe79205aeed35248
                                                                                                                                        04e5a45e415bb74a69f697959d96b1160e4dc6faa9483e83308649
                  6fc7fa08d68ee3c9c0c8a5725a6d1833ded 0000000044df2b6eebd36508082c0bb6ec00c96222                                        8e5322910481a790439196ab5b8f30410076047dbbfeb6569c0f30
11135       22794 630394b21fcf15239e0ccd1de7731       d4c8ccce67eba85f1dc823                     16LdVoiDLPLdySxSLerWXMMoWjvRZDdhMn     4e001283199952503f390e
                                                                                                                                        043f26fffc7208b7f5697ee52f9b0559599f3fe161b3dada145b1cc2
                  65fce8f1b6c350d085e2a18865b8af213d7 00000000f25ebe619c2207cb50824dc8133ef4eace0                                       0990672f0f601c23335edb8aaa7cf5cc237f5dc57cdc59605d6a6658
11136       22798 91c76ce88bd1d6aaa4b08bf6e843b       183f7c9dc7250d949ff30                       1mHTkvz4E6XzKytTEJjPDyqATHwUbbUoR     13079f70836768c8af
                                                                                                                                        04eb590760a8778ee8171986c9d4ab471c7a9a12bd78a80336b63c
                  71ec19d3d852c40f09781605c1f328237f1 00000000d9a233e097c752ed4d5c2a39c03f85d558                                        18bb026600d210f22e17baf462dfb40478bbcd22e9e6f33ba8ccfe7
11137       22799 152147022519b19d49ab988f9ab05       2c6164624cea614d83ff79                     1Au1N2epVCCz9TTPGDPEmaKDvWfLrpipB8     bed5193a11819bdc6fdb7
                                                                                                                                        048a01437639e2dce9f8e4e18acd59159df7c3d39e6c57cb7308ab1
                  784de6d8fe11c255fc86c070ae7382d263 00000000c57e7a0789ab7dfe15d6c9b7ffb668695df                                        a08fba8b918c6c609bdeaa23ec6f35d378aa29b97d841709958679
11138       22800 d287c030d71e866436ae645a36ea8a     5a3574cb2773691da0bd0                       12235mayKg5wgH96F25VV4PFv4LncMFguQ     334e6e88e8fadb6fc037e
                                                                                                                                        0427555d9f882c1fee2cb5458769ea680c69c0da8b27d91f3b7c956
                  a6136f79687e6075d918d2153295f3bce7 00000000c70e02ddd1871d751e47bd573f2ae508ce                                         2bbc4e7d4068977c000289bbb7e5d755aecfef2ecfc44d699fa626c2
11139       22802 a4f06e93aee18f7976bb083837c479     63a4bbc5911be7a15583c9                     13HRhXs7eGbHrDhJUeG2VXLhbiRDzn62XM      02697a956bc35fb1b63
                                                                                                                                        04774aad27e2ea22882dcffbe1f4ae393a49cbc2b1b11af0d038562
                  d0eac933d0c3d33a404180baa06d732963 000000006a9f9f59f3f0260de5a08a8929e440ea88f                                        63ca1fed47868441f29247c351dd544576e5bc91883689d9beec5c1
11140       22805 d296e95cd4582fd695b773b42a81ea     d455486b20474a74bbcd2                       1HkUwfBVnYQBQjeJkxPyuj2AHHHK23FnnM     91be2b51b65b2127a62c
                                                                                                                                        04eac21c6a90881fe732030a3c8a7a3e9cea3baebfb05eae32cf420
                  39440de0f729eb4b014c0d41a080ee2be1 00000000353560bc4ef9b73eb42186fab4e2fe4853                                         20ada91a09504c68eaa9e677bb7347fd70dc51d8eeafa9fc71922f5
11141       22806 9ae0fa1c7a1e1c57fa34cdb22f3e3e     e53def76962c0a10f85c2a                     1JDUad4q757sjUyRf9khe7m1X6s11xMwAG      f539a52964c74948521b
                                                                                                                                        04f00a131838fde041da03ba809608d6601f7888c4734dedea8dba
                  6d2d2416bdb59f79bb06ee52279ff62c7f4 000000004c6278e9f3efdbad50f163c4067ed17a82c                                       ae48f3b5cf0bbcf76837d54f5425d4976757ee3310cc23de013f9e67
11142       22808 45c356a94a81df5e6ffc8d63e25ef       bc9ee5c263f41eec5b30e                       14FUNdcphKdkWD4qShcrYDqng1LwKENeEM    fd09f635548c090c6fbd
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 621 of
                                                               913
        A                          B                                      C                                             D                                           E
                                                                                                                                       04df892bdaadc6684b66f5cdd7524661d1cc15ad9f218d919f77cd7
                  f7cff38cedafac8554b87eb2aac48e044ba 00000000de27abcc18d38512e14bd24a6f32b711e7                                       998173d6acd5356c81b42ca10a7220c08843106139f6549acb524fd
11143       22809 a63ce57613fba7bf4ff0e3cab3a6c       db1bddb60cac0aa8d4c9ea                     1G7MM52kfxp1WxFUxWvCjdkie4XTpiUn1v    0c32bcec8333d1862184
                                                                                                                                       04c347bae9b659e5c61d2180ea22b2cf4602a8baed9f1b7b64ec0c2
                  cb286955dab13f588a0a2bd5548de5dd2a 00000000a695850d930646e21faff56b3feecfe9a8b                                       7fc613cff5d1988fcc84cf2cc4ead18ed089296042fa5dc6c08a7a113
11144       22810 f2acba4c79e6589fb3a21e29978a79     0528d2505362f9226a015                       1FiCZHerFhajCfUvERBV4Ts4YmKfDDXMUq    8cd07c2576a4454f0d
                                                                                                                                       047ac79cb6f3f1ead2ad75ac7c63a88562483561c88995eb2e9cf23
                  89f4b4d2605d9e1820936867648843cc94 00000000a2e3193a73267e91d0b29034e2760e979                                         8f12ecb174a6967ae9b711725cab70ba802b2c50e5bf5b2b8cd471b
11145       22811 488c95a8c949c38ab7e2ccf7efd154     d6d2fde295fee5497285d0b                   19gVoDLFb8Xux7mUZxZsnh6xjomE1NXhtA      ffc24bc438c56b18bae6
                                                                                                                                       04e1f8b233170e10567aad5644c3fc867fcd30d7d50474a8e94c2da
                  59b5fb8a1ba7ce1fe6f571d9fb463ae81e3 000000009ea8b8bebe92387d7247096974ada1dd3                                        9a9507a6b3cc02d6caca9096032e91cc6e5daa3ec20c2527219e889
11146       22814 8602bb03c9293ed371829619306a5       2ce8836ec97dd8ca2e11134                   16NEsXDXE3iXV7r2TF5QPjc3YmygBGNesc     b4c66a50ad61fac90758
                                                                                                                                       04cbad8f2ccb496fe03ca4e745d2ea6c08151bce809064a41e405db
                  d508c4be5d354cae3081b695c46ce51fb6 00000000837572601a2ff0afd3c3801c1d264a32e4a                                       75a7295832d14e87b5d07bbdc67b8be78701a443d162b8188cce39
11147       22816 ada5bdeeea00555f9996ecd73ac23a     ae4251be68ed593d6d6d7                       1QHrwqSjRokbjfTekPMQtGWB4qVLZXfP5L    f019f469f1d747db8c2a6
                                                                                                                                       043e6b0bf24f5e4369335820c84c1f8aa11776b705a8a53467dabba
                  18e4f348381afba1167055bf7982506dfc9 0000000034f8956e02d869e0ad910b4b796e31c229                                       96430e5d725bdfe026c1b10a33b3613eb843e0feb34ba1592c6c8a
11148       22817 ed139dda9ad54429d90af470aa8ef       27d7bd3738ed2a42e896a4                     1NyL6Jttjb7dEgiD8Ca2aiGuydhx3WM2Ls    7f7a6cefa80f0863862bf
                                                                                                                                       04dba467f89ebba4724dc3d3d301c4cb001b24f8e0e7ef535fbcd0b
                  d2500a96d33b98e92dd07668b06c58661 00000000d112b97d5895334205ec81f5e707195fc3                                         8c17f0a56e3afaae5da6279260e8034eb44e03d1987fa0806ba2ff0
11149       22818 a3977b7224d551cba0fa1ad2783e644   5b97d01c505a5045b4a4de                     14HB9Lgd2zAuxaU7XLTZdm4Pc4mbwZAcng      11443a9cb7d0ca3b7ca7
                                                                                                                                       04476f251ce6db794f58027fab701d63a8319624df3dd503ad6e12c
                  521a76eb5790d5c483c670011522e5fcc7 000000008de6d496ce416b089bf4bea8802db25181                                        25dab1291a5ca52f7c616eec4462f5fc2e0dd6e3b5d970d3e2e9cee
11150       22824 aacd091f0e2407e2bbe00679495d6c     60dae9e95899add4bbf47b                     17psuEb8vbPfXDgdV5jxefGR1vR25hPFYc     86cf8d1b47558f7cf4ee
                                                                                                                                       044802123368dcf64533346135685ea02fe0f2bd1053f03a4fdf0cab
                  1baf59b661d3fed36bac81f4659caae8caf 000000000aeb8350f3dec7fb29a3dd9e5d0319521a                                       c8c868f69c2993a7cc84bb3eb909ef75b246372f30741e702e57b6a
11151       22825 34941c01694ffaaf6264ad1eeabb4       5bb761d1174b8a7977ca31                     18PrZGj7vdBmc1quaPUgWamRaAsno18bzR    0025485f589fd8e54f6
                                                                                                                                       0455d25a9a56be5d54f54b5114c39b5869f7abedcd243287604b0f5
                  9b9aadd6105a971242f865adf683f58978 000000008e25a243f9517bc151550c5addb533ce24                                        947e743363cea85b052093303a265b06186cc14f0e626bb8cfa0bb5
11152       22829 ac7a3f58429416a368ba069763ae29     af6f72cc87fdc5b59e43de                     1DX74ZXFBiudAG3W8SWxZkJNVeKKs9hGRv     4029ecfc6159df5d5c60
                                                                                                                                       04e5da7a4eec987f4429952533c7cc48f00dadf36c0cb42eb9b55a2
                  92717bc16c71fd546a7b9535a314eae638 00000000c457d0e43713c425e42daa21a96dc50bb0                                        41e056d6db319a9fd1b17b24b8e21b73bb185b2bdf3cbb968bc464
11153       22832 71dbe6413daa136cbca4515f479931     ce9cf6f7a38d38676569f9                     1N5SppCjjBGDYGAfLMTJ6YKmP8AV1Feqh1     30d72b234c935eed86540
                                                                                                                                       0495dadae03a8c9c972dfec764c30730873b57a6096fd993488ccfb
                  00f9089ebfb38d330367f8a82cba102054 0000000010a04195cea08f52b1c97ec71d15b90e2f                                        45e267a10872f88b0a7f1b1ef45cb590632d5f7025a1140321b931c
11154       22833 0bccfef907a05a03b99613eb408d2c     46518d01e72c2fa72f784e                     1C1kqkGtMzdt7piaqBEHBFerYd68sv58zn     dcb9c426c752a1cb04d0
                                                                                                                                       04d29ecfe193fa2fe017b5df6c60b0c7d2747d5fcac6a96d2e7771d7
                  8119f3efe56cc07a68e01ec2b243834ef6b 00000000a799901abe96ed3d15c86682ea5279aa9                                        a6a34a59181b165236f81b1c92485c41557539b1b4c68f8d0d6da7
11155       22835 8cb0077032af5077002a5af0f84e7       dc96b466ec9bd13ebe17648                   17aGuhvr7bJavV9HmwGZAi1L8v5mnmKT84     9576ff7149c37c68e080
                                                                                                                                       04cc897bb3637c5b82b77098edc356e5ec609482bd8f8b74ddb8ffc
                  e93a1bb16cd3b91ef18a730e6f2b2de0db 00000000d44b94a75c2ade3493580761da181a599                                         26af692df412a3dfa6e86e4d3dbe920f5238924eb6651bd7886d245
11156       22841 bb69febefd0f0765e7e39d57e8b495     01dce59ebb8f459377f902c                   17i8H95BN5WZHRBpMsovyuTXoaDUjCecjt      07e66321d8b2fbeb08d6
                                                                                                                                       0403cf15bf9c74805d73c6087c2b5d27ecdbb75d020116b3de709cf
                  6cd6bacd81082b8f7f182c275f840d6257b 00000000493fde9a35190cb07064b303935a570094                                       5ceb7cf4b3b6fd30d07a92c10c7c864d8e54ff67f82574f0bfd81e86
11157       22843 c6036ef18463536942e73d3f5ad7a       1beebdaba1d80854df6339                     1H5P3uxAHR6pBkgwqLCVitfzMA5YxV9RxQ    37f0a6363b67b5c8873
                                                                                                                                       04a86bcdd3938d4e89c67d2cad2309c458eaef7d585b3d9be4611b
                  c5af6b3cb614965381b3af0a61347e49ef0 00000000a0661deecbaeea2ccb5fe2471076096bc4                                       d2acf349dd872dba915317c855ea1a35d7ab1a47079fac78d9befdb
11158       22844 e145df092254ea877166e2519ea19       b49d91f5cb03e0db80e932                     15rfpKwZSJKYHkctE6gJbag9HFJ7UffFKS    81ae9e16963505b746a24
                                                                                                                                       046d5a78908dd74f193e1afdc8b6c6f085f8f4e6703528cd9108b4e
                  15cfd15a781e4c15278ce4c4fd6f5d6b01a 00000000788fbe2159df6f30f95b7418e0f7849b2ee                                      55da60c53a1125c1dd2185fdc33f8fd80e2c5864b21477055bf4696
11159       22845 f51fc82affa8b97a40785b419e915       f408581328999408e3771                       1BiWaseEsathdwi6DsEqgt1d7G1wKgtubX   15eb3097a2eee208cd65
                                                                                                                                       04e03b2cbc758329560def079fef1cf0e6eaf0585b8d1910ce2fa329
                  9440f20d7d603d570d2316056670f47fad 000000000178338d18e17b99fc41846fe21cb65d4d                                        3e2b34dcbdfd87f6c406d875ed33fbbdd30c9ffbcd3548d29bf92c44
11160       22847 bbe841c9a5b682d7249ef57fe20c2c     cd63bef000187eef585f59                     19Bu4t6wmz5DpQEjpuFYjLRgA1qikBvX3U     0afad1960589346341
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 622 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                       04ef702b15772cb2576b8ee31707a2e82c53d1da32b793222601c2
                  3095c498a1a0c48b19b4fcee8f75578eb3 000000001aa2f48ed5ab2b5548b5dc8489d61e9447                                        749e0c803b8814673a118ed57337ee72fce1198396a214c237cd99
11161       22848 a0ef72bac1b861941c728426b55596     2434c5000ff2f8acbc7072                     155e6SDdG7NwcQJwhi5m9ZykSuBKTenSAv     bb120ed438d850d7262555
                                                                                                                                       04562d0c9db4c325631dfd6025135fb31aebdef8c15330b59a1cf26
                  84065205fb4842202b3020d2672bfc84d7 0000000095e92766a5ece2bdfab3fb9eba66e35aac                                        b0201ed428eddad449bcca739b215383e4a2609a4ac6cd331c4d91
11162       22849 b717edd6092834613ee2829e4674de     8d2cbf6227479606fdd009                     1ENjYNRgeE9RdjnbA45Q6xJeZ4hgJK1yg3     d9b772ebdcb97c2ad5f53
                                                                                                                                       04f91b6066247e2ad017a1fdea5435810f404e83fbb124670268b55
                  3fe8f9464f1a3cf8e5188d6934fd979dc20 000000004a9538bdd32cf5918a65e6d0a8e4da820b                                       9866c9cb52f397a601c01f153ea8bffcb1d3e8b2ab3c081241c3dd9d
11163       22852 83c7d3836b1490eb3dc5080f89b7f       585c49374c49d14d53a26b                     1EX483Qmf5xgJ3wZV8TnsyNwKJh2ZHkdwA    c61f0e43eccb6515cfe
                                                                                                                                       048c55c878d993bd1872ea37bf616657444a6aded7cfd889f6d2943
                  fd57b4ebe436dd7e805a73eeba57797e7c 0000000044fe6450c79e94cbff77515249cc8354e16                                       71a028569efbbceaf43a558e83b1f6d888ecb15a6f29c1a6dcc9813
11164       22856 6cbc0959e594763e547cf3246a1c10     0ed4ec9b2c16edc25dd2c                       15qPuvNDzdR6ZDziPp1fJkUt8KbvBxpZQL    5b3b63ab7f62bbf33df0
                                                                                                                                       04f11f6e8f30cf3a0aa68a2af49f50fde368f251a2187a0ef6999618
                  a770b9240e02619690f009eaf288a8f258 00000000f2f9985ccf8a84dd6b3630ee419b750c57f                                       409fb57d989043500c0ef43fb3ed4bdabdf58b21d80d7a974347070
11165       22861 d14733e2395b0f5385433c11d4e711     0c73d154f6b8c60b84406                       1DM7KU98fcHnL17dfqvawSZMM7TTjhRWXK    6dbc144a4c237700a40
                                                                                                                                       04da8b2edf879a30f06a48c03e7a143dcf0951409438bf5b1b987fe
                  87e6c6b23b84a018ee0851f4ac4f18ec3c9 000000002a88338c30a82f2cc39227e3dd9e74c4b3                                       87b194e86c6c642d0b54b56fae4af04a0f1e765a0f6fa22c3868d22
11166       22863 e420167973ac10493feac8585f777       bfc94cbfc95a65efa0a75e                     139KC1AoJuzpUMd7aR6s3xEDsq7kk7oVUG    845b97253d64ff687419
                                                                                                                                       044be4c31efd38361fd26dd42bbc0d35be59cdadada796678e9365
                  3370c8a011c0578decf84d85d6dbf1ddc62 000000007f47b8f120fa5782524bb78be911534cb5                                       2f3cbf1f6e3a416356a9348b4783711c89f70d0232852b88ec0745b
11167       22864 7463ad408cb9f1a27413313dc3078       7f169db5c78eb6d724ea8b                     1MTgLnGKsZ1hfEG6uPT73dydYxZjDxJSS6    466ef9ad647cd4db1786f
                                                                                                                                       04c429bcf65d273711e9a6f6c590d72c6fcf5fba9e5e9c73f017b838
                  0eccbb0a8385e7557c37ca544ee041d703 0000000089c2b8d2b2a4f7e21518de4f59f4cdec077                                       9dc01f660304b963892e026d38be3837a5f3de12fdc2be5bea68d90
11168       22869 512d9bd0332278a350e002e8bb0308     0a7231e31192b39b3555c                       17eb2xWPcGPiZUDGKHgENJQF9988FDBcWt    f1b11b367c0b0e3714c
                                                                                                                                       04a7d5008e3074b4be70e156e94c8334a19ec62419a0b54b285e3b
                  8de6d6adff25d078c8638f29b1a58f09ce8 00000000be6a011f22171b5cab5516b661d31ab25b                                       f672be05d5e6ff5d01cdf6eeadb5e84639eb8044f75b0a259d328f8
11169       22873 dd5186e626d0446989e1aa8139b48       5daf2f7317d374986e65ff                     19wo4ReB7SGGFXGBx4Px1LFKoNS3wedwWB    683fafe8919faf30f9f17
                                                                                                                                       04873be0746c1133be4218ba1cd30b02fe190d175af836636d8b13
                  fc0d87524d0e2c1980bd5c357b0d882964 000000003d115903d24fbd51534aa2cf68e3d47c0c                                        c12bbc683c470cdaf4b016488e4696403d0017d4dc3b30105d62f75
11170       22875 7118ba9a35d6377c3e1e77507a487a     65dd072d69f97dc38c481e                     14oCu3JwgWzc8XtWZ41TYRf1sWZusy6H9i     9c6ce9a78258bc8a3ab65
                                                                                                                                       041880f8cf38e1264663137ecc744a19458ea88353f5f2226f96bd6
                  af518feb5bca0208a113bb219d19f82d67 00000000b68fe65dc4bbf59a85165c428527a1b27c                                        55a3ff6cc6044833a2323d4b9928ec8c081d9d81c272dd23621ec45
11171       22879 81cc9d18ddf59a657f2f81a366047b     695479742394ded0abb34e                     1Meb731xPy3AYQvJYzsCXDX1pKWPjh9Ufj     bcffb86085184b2b33fd
                                                                                                                                       0473bda986e5fbd96a2124e78a5c6e0ff47b6fbf5e3b2e15da9ecb3
                  c7caee8cb76749af1e873397527cd53ed7f 000000009484c290aba56bd21726de3fcebb0bb89c                                       ab20f0e0f096a96addf0f17a39eb345f15a91ff56a63068e1ab74f88
11172       22880 07c1018df7be3b2925ff5f9162dde       8eb392d4f61df5682999d4                     14rmz1vUj4prVvPhoHhE5rMJWw4CJLNzUp    6594b1848fbf17f24af
                                                                                                                                       04ec7622599f5164c544f468aa7170b865297aca4a363a6fa2124f8
                  b404987acf572ac0f96bf11478b8ff3385d 000000008a0d27cb0110ae6fa560b18319d8effa7f0                                      b33c257e286bb61380cb0197b9c3b414d9908f2336dd7e085c4bd3
11173       22881 857a21f97feecefeb856222db6fbe       43a72ddc7778a12078c69                       1KuBE2N8JzSB3FZpNicChtcGohcudyfJxb   1075f2bff09f5736e0412
                                                                                                                                       04ea4809a50ba74a12062dd1e1546dc09378b8cd63ee23cd1da5bd
                  a3bd1cefe914f727dd0b81ef7c08d6b994f 00000000086d44e8888394d5e67e5a61dde603527                                        32722f6f4c79912f6f907a722c470c3a712269f76314fd3b2eeee34c
11174       22886 98c8293c367e6d9f3b56262bce1d3       0f02d3c09d20e15a633f2b3                   1KBsAhoAguSW8adwm5kXrsjhf3hPwFZxRh     7662a454a35a743fd617
                                                                                                                                       04fe278718f27101ef02881b512aa1927afd4b3046de79923ae13d4
                  7ef111475ed72ad168f3b4796384dee123 00000000b006b242010977b41d81d55828576ef50a                                        3b2c4aee95ccd13528e23162791fc75818525d8064bd2fc4c536fe5
11175       22888 380a65c56c85fea2dbb8f05e4c9de9     523c340ac8c02140fed9a1                     1FMuEajnKisafmKUR5gFg2h1hrW91MBBPA     8e01d26953dcce4537f6
                                                                                                                                       0441481527bbc94a720b6d38800b924005e4a941876ccce280ed99
                  9d4e20b68367361f1f4d813ab1773ba669 00000000324360d2e6c394174b48ef090a89d93880                                        19a1af4a0c350f4101a881d2b30f57098387007d911fb7149e20341
11176       22890 3dacee2ce707b8bf5846dbc0efc00c     60e9407dc25a06b5f4e47e                     1MuyB3WpdksZ9w2mS3ThchWSDzX59gaAJj     68d1585fcfaacea8c4b59
                                                                                                                                       04628311db6f29f0d33f98c4f7e6270692b1206bb7578091236362a
                  04f535e0923ad2c5469d24cffa6c886cbf2 000000005146198029e7c7686ecaad57cb4bb73b89                                       d9a2a434dba905f8ac158680aa5c96c018c6215214a90cb8620a4b
11177       22892 b8447260aa3142d9f36af1fd743c3       8dad8afc794f9e74cca3cd                     1AvbYa3mFCE1b5fJu61WZ7cxSLNFc41t7c    ac2718c9c65f69670e72e
                                                                                                                                       049ff0e88231b986060a7ac9228c6fe0646ae3d810ced95bd35020f
                  ff87679d410f8ec14bf3547aaa97edfd9ef 00000000410f0b9743429fde98d4da977e30128ca5                                       92949a081c7f319b688aa894d70a0a7000711bc706005a5eeff642a
11178       22894 df88e559cfc475b0bc100e42c072c       bacfdd00c3f78f27064421                     1ECVoEbrGZhcp1ofq13LsMvDLhUfTwpxst    67448007e97b42608e7f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 623 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04ff34680a381873933eae5127a4a04d2d840199bcb790ebe95b1f
                  c60fe5e11e0b9cc73ffa3d6ee5a3b6640a5 00000000f5a765395ac44251cc796cec5a80f156f8c                                      5d0ca660be84c63caa386e4c41fcbc206fdf5eb876feaadffe5f5630d
11179       22896 16a5aed78756f909bf879f87c67d7       07fe6919e0ad955d466a8                       1Ak5mJSBYXHVgPATr2Ki9Nd2JeeWNd4CnP   55f375f73bb2aa00173
                                                                                                                                       041a605e97bd0104aa6512ab47db4d36be11698104c44a1c1faf8e
                  07b2be2923115fb2f194154875210525e7 00000000d61c82291688a50348a88efcce7260d3c2                                        85d7fc0418b30d7542f4f5284e3bf41c2c63a1e06c1403f8561f20de
11180       22898 50bc4e083c1a912271860acb6875b1     3d0cf2bb027291323149e1                     1NXeYfnbioeBCD8ye2wi3nMgmmAZ3F4iPj     f277e5c41da6fb60ac6a
                                                                                                                                       04cef3b287a25449d4b007897288d87778a469af94f7858d0d0018
                  8d35708661f14881b4ac27562033990a1a 00000000be77ac21d09054452e8c457f335d16a935                                        97d90b14b98e55c3768cc06e93488c020531b7e8cca985c03b7fe49
11181       22899 37210179ef7a9391bb20a9e083b5d9     f9914c4c296147b0d64bae                     197Ho4JhsPAgYeVCCQiezV5UXR1FTGsDE6     cd1443d5cfeda3b8b6245
                                                                                                                                       044e84ae585b3564cd106447237ba8c5823617b22726fbb22becd5
                  f45fbbb2fd7836baa43bd3bb7a65e85a5e 00000000ee32fababac8d960d02b23f97340315d29                                        e4c19e6ceec799c0e7b226bc793efbebe3829537436334f3c2775c8
11182       22900 44068be9cbe5968d672365241230f0     f8ba14777bf24972987eae                     19cGw1VPBhRtqByjZBY42kpJzn1ReBkd4T     6bdb548a0b60701bac071
                                                                                                                                       04fec6193f30fd283a844ad233cb424a407d8739ed50fffe57ae3f67
                  b7307d89eb6a527a507b8cffe48ce1b46d 000000004e8591a949e929369ba2482d8418d5f689                                        b89bc8da2a7e71632a39b928eb0e7c57c0f54f2a7f8e44cc46c525a
11183       22903 8a55bccfa199a9f3b5286409e0bf30     184c78d439fd5ba4d55164                     1FCSE5EwjVp3hPF7n81tVyeCpquGj9Unvy     af24b29b7bb117e7e25
                                                                                                                                       04662c3290af0bf1ebfa57bd46716960f5a89c8596a77e0a6a38a43
                  2f22fd284a127e8b637140843a33b30503 0000000005befd5cd02f2ff424b5f64c9e0f3d981c66                                      fca45d0e70767e0c3fbca5c4c9ef30428ec2e4bb042ce121145d0d4
11184       22904 6ea57c206e328c92f0996ae1091b82     84f45848be5d45e9b70a                         1HFMGNdL6dr4ehjUDEY7UnPDdsPvf59V46   485462cb5b0d1659e841
                                                                                                                                       04430fa1852d7fec37ab6bf0a4aa0a2a4cec9dd431476aa3b45581f
                  b77f75a6ac06bcb990d5826deded483d92 00000000cc1998274d006c29441e2925e6938f6fdcb                                       47ca23d534c6eb918327f6b40bcdb36356b496d025896181a65e89
11185       22905 0b008f027d01f9637bd2e9f7d8b637     dae32f565d7e0898f8935                       16KSipgZSsuH9iXN3PLXiQUnCCD9aypDVo    825349f83778dd4bbbb8f
                                                                                                                                       04656d5c7113109294fd2f82b603bb6e54066fcf8ea6263957159ac
                  89701088f3aebaa7c9b8db1622a7adb6fb 00000000d2a171c9fb820dc1936f9da865d3da6f87b                                       348d55742461bff39c8ee151ca10b73a7e7b51e597458557d764c6
11186       22907 e72a93a37df8a78e613c793174e09e     6b93ab3e40e1e0f316701                       1GeZknbLzGELFBKGoTETYaCVxvpk7eSQz2    dbb55a84d3d1cc8927900
                                                                                                                                       04b9e9d43c719821f893f8b6cf53af5f3b518cb8c78b8d3d19c0b897
                  0e0ba4c5cfc0143d944c9ef22a188c3e365 00000000b09f6725495dc891f2aaacd7af772700708                                      f1af62fd0450f0deed3cc4ea9a54b9b210a10db1c2588d9364b1f07
11187       22916 ed23f728a7d31878bb088548b4314       b88d6b12be83f4e5d3c46                       1Hmn5tMYmQsomtC2qzNp92chYwbZEtep1    71bf92c9ac0f31a0bb7
                                                                                                                                       04dcbaba8eed8fa2bf90f1dc1b0ca28bbaa72e09c6f2cca01c0fc6dd
                  313d4657856b373a52ffb77ccb7cd44b68 00000000c5f601cec59e6d5f526874432ff1b28353c                                       e97c71ea9b93b2acbb4b4369cda569a2b14e4ac83ae66cc19096acf
11188       22917 45a60dff1e2d58df740215ac72bc4d     aa8898e0dd7181207d64e                       16VNbZjvwZSUoPC8zyssqq7nPYH8g9tWHQ    84853842970e15fd685
                                                                                                                                       042217d0a077cc8d8abd2619023ec96bd315e10ee7c91311cd42b7
                  fe37eebeda5a4bd8a8aea406a2f387db34 00000000283ef28e437a3dbf07610eaa4ee3331f82                                        88271dee612ae58d1b4b885b56c04f43743f809f99e37004252ba3
11189       22924 bcb2537b080fe19bc8717296d0d14d     38555d710dafe03e574f72                     13tTLcJT5Nd2csowJo8MjnWrA1EeMsGMQf     43d931ff6a6ce2ecda3523
                                                                                                                                       045290bfc8efb61b635fa9e4e0264407e73bfb38fbd4be446a3b603
                  ad69cfcf9ffe738854862173a6644e154c6 000000009a35b2124fe93ef7ee1a30665a27f2eab9                                       4926bf44979ed3c26d8d0efa24558d65a48ee38a83493a53acb8a5
11190       22927 857448a273d0994bb2e2e0519e40c       25f43017f92278e68b0e8b                     1JSerXjDovuf6WD9MXtofQdPhVFLVTAw5W    701b73e890e659f37ed57
                                                                                                                                       04d73d26ce7f61fd0b88ebc1774f502eca0da07a9ac307bca3f8801
                  35ce3382232f44e6deb5d3aeda53fb7516 000000007999e51232e68274a7c32993b3988a69a                                         a7ff968a073479026bdd88d76d4494428d69bb8a00d1fa839540fb1
11191       22929 d2386483c598947c25ebb3b54c7a9b     6d006892a660f2f4caaa372                   1M9TanqgxBGuDJK13t6eNQaKaXpZ9rm97K      07c22b79df877bc64c8c
                                                                                                                                       04d4d43b50f00cc4d27189906132ade3a2ba2e84a72b5dbe190728
                  ca16231cbb98e182d24ec9af1794f63c8e4 00000000ebfc3f5413baba92cd9d1ff6c80a4d1424d                                      b107b71176da941abb04f86106afc6c5604f7fb8380935381a4401e
11192       22931 49263a568968e89ec344402c81e2c       3b2134e62b5e446fd6f77                       1EeVWKzTVNz6nYTX3Re56iNte1PgiYUtpT   d7f70e3e6b741f19f3f60
                                                                                                                                       042c13467cb3cd34e31b095d8c9c88c04c1275c28fb9954692eb393
                  7363d43b10a38394a04526abfc7af1c7b9 000000006bbba6e032e4266156c0109cf08e3b1f80                                        93a633f891fd82658bd373001777721dbad6daf025f2c769f08663e
11193       22932 7e7dcf1777e52b2884185a10e36005     e50a0215ae6dfb7bcefe6c                     1AfymBVWfriMZpqAZeDAHNMrWEt1MecfUH     c169ebf42cb4ea894dc2
                                                                                                                                       04cf2943840cf03cc7b4a7fd979901a2156aebff505170656b3f6211
                  ae8d73c841b08f486f90085f5122577e1d 00000000cf023a30fee17e0fc392ad7437ed6675fd0                                       c1c0417f5b542444b88b154e8bebdfefea922785bba92987720cb53
11194       22937 d3c9e37d337f0ac3a8fa2e4714ecf2     f3a0cf0664d7c1cb918ae                       1BNHwZHTguBBPDpK8Ln8sHq98gFP2gF7cs    8d43178a6ce71245735
                                                                                                                                       04d156f24d644c9c6273701187b2a2d61b526c0cc26cccc02c5b318f
                  c4d1d411f4ce67b2b52d264b1f4f3a0fedb 0000000000fa28992e47ba1422ae7983ea64045753                                       d3909e6930323f8580138a04f260627e0aac83ed8fa1cfd81e352ca
11195       22938 bee07efea0d17ad154db3d220549a       20903a07aae8b13e847b7c                     1CGt2XG7jQ3cavGRWyv6sREvQWADCuXVLk    5bed042fb001346b325
                                                                                                                                       04645941a320c45788c2ae97fe7405bd250f95b3aff6b26ee6ac87e
                  2dec2afb5da2ef380cee270d0215186bbd 00000000536d8bda6ce7f2728f9c3b9c3d2ba42ab5f                                       03a75db71b8e815ed1c9163747f9f8ed3227519068d039e5d22333
11196       22939 7c95407ee86ecf1e87a6d934876e12     ad7acc33d053baefc5e1f                       1JZrFr3kCXnf4zSSToJuZumb8Sq5LNb31X    db5152f1e7ae0685fe4b8
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 624 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04f808a11133b38b48fe7c5b797da363e7e1a0f6b95d24a78ab968
                  e416fb623a49a08055d679447b40c751e9 000000005eeb5bc2e904f3b4a4a4ec41e876fe4923                                        5b3372269560d57f93e3c50defc85b71b5756c286f02a6523acf466
11197       22941 d1042551bc40915e6daf362f946ec0     b4790f64110c2b072f1393                     13a6qk4DmoAAtFfhEvNQAiF5DDeFrmY2JJ     78e6d018bbd9f18d45d2a
                                                                                                                                       0443253a8308409de095175603e107e20b0150c9c88f2a04465339
                  b936fa094beb3cd979818b89cbedc83f94 000000007e24966c38b3c0b5469bfda1515d57bf71                                        4a7fb8945db0182bfdc26aff8bc58b30ba9f051215011d7ecf97345c
11198       22942 5c5bbabb44a0c9865a93c73ebee362     4d7ba7abb6cc84408384b4                     162fzkHM4jQmmvaVM6fRz3bP4ViscnLRxs     6aeceacfd0279982ceb9
                                                                                                                                       043386f5e0d1268067c74e04b02b3755848d546935c4fb554c974fb
                  f3cebb2388abbfec9131b641608c194e44 00000000edff20adb2d7bb1308a4cc1ad5f0479c949                                       2af70b9ed7e83fc67081a81d1cac582afdef7ba067f75009b427867
11199       22944 df304dd1d867c883a58027e7864d40     df3b5159582b00196d93d                       15BJTsDxnefFgW989F5NKehsTNhuZUBZHE    e97724c9c3bf0a9310f8
                                                                                                                                       04e882954854f70c05ff7dd9bb1d54de887514841f6436a9247a94c
                  11ca358a66cec02865db98d524e83f3fd6 0000000048925142ed1b25ee1800d99c76e4791a3c                                        58377baed361eff5b888aecc919fdb22c51d4a5c295ffb29420afacc
11200       22958 04b7d32d676b5e43ac9ad8285e0f9a     0a036d8c681916ad0e5087                     17Xbw1uW8V2KCo48WJtLZptrVWZiA1mbLi     231afc570476050f1d9
                                                                                                                                       0468d105baebccc6d58b305a68554d3656ecbe10e99ad695f80ff12
                  59de55ee5eb8ba03797a9f7d7ba6406801 00000000a4c5bf932786a4dc1c38b5af58bc19f66c7                                       045abf424ec3534168d730ddc05d93b29ab61053c21a1087124b27
11201       22959 820bddac2b6cb7b99a7d9fb5daa3ac     9863b5f8e2377b426bce8                       1By6JqwxHP6Am2CAXRnUz2XsSrnZLz5rPw    7af0abce731d752488302
                                                                                                                                       04eefbecacba79260270f08fe1d30ae230fea727f2cdfc8a23a2bc11
                  ff024131a3667950507fc0b4a446956ad3 000000006fe0e479da327a707ada5e4835bdc486dd                                        aa47070f219acca2cf2ed8c8a3fa3ff8a03ee42e13188778531107d9
11202       22961 1aaf4994c6862eb6d20640ad808392     4167b425d997a8ab21f130                     1PHAQLYW4xW9HbiutmBugY4fSQF73XuedH     6db639e9f784d68975
                                                                                                                                       04881ef36fc184b168b48d529a72f8cf48ce45ef5a4d980b0d0624a
                  978fbc12a22c5ecbec040a8e3f618717030 00000000d5cef28c437a627eee4f74c7181d3d6874                                       1335d72b1ac5afad499995463d3501980c24834a71829f7d87213b
11203       22965 9ba7227d37a276b941f5c3666af7c       214078e1ce5b852ece3cb2                     18pF9GxZFh3NM1EixRwzyvmiihUhkoS6W5    43bf9fcb79219ac5c764c
                                                                                                                                       04b58b2eda68b9623e9f98ae12e9e2b0d0ad565b7eb06f32ed673b
                  6ffc69646c6b95395cc223ff625613f32781 000000008c72db07ee911a65e47c3be86c456aceb2                                      ee43d4921c33f8f7a28e8258a629b0d753c3996127111fd6eb104ad
11204       22973 08e47a35e9e23432bc783302c6a9         95a43473785ec2e1421a31                     1GN9wxNtYLwsAxdr8M51ZFo4SWGPJuYQ3G   2b1415cafbf5e7804a167
                                                                                                                                       045f238f84d56457a1e7169e22ba69b23037e91b322c073fdcd2106
                  7fbfeeabca6eac33174aaf40d74b2ad9181 0000000058fe07a527b56340b6ed4f96539e0ecff4a                                      0a8108eb224635e1d32aa0ecacdaaed284cf33347e8962e272b140
11205       22974 c548648f528c20979b3a128259bc2       e538772548d43073750f9                       1ALQjmZgFkpyXFT1kjKVgmSwTeCmRC5hfm   2111bbb3395a2c98a1f59
                                                                                                                                       048e76858d8c0cfe08eda406cd9707e27e8e5e3825933cf75b20a00
                  930f5119fb7f05eeeecbca80b098e515c12 00000000aecdf3a8bae7d68d36cb40c784cb1edd11                                       4e56fc58c369bb495dfab554228acc9fc1100fc641aa3830177cbf88
11206       22975 410f9c13f1113c69c8ee383b38c7d       6a0666a2764d8921f315f2                     1PZW4Jq9d6n2URhvPggS6p3Cc4fZjiaZG6    5b17f8f0a8343bc4bb5
                                                                                                                                       0426c96fd8c2c16594adbb96d476125885b75bf69e5a8b9e716b07
                  8deb80316aa4d93f3b733ab28f23bf4508 000000008e3d92fc644ac9adc81bd4085a7da7b657                                        39bb031be6d65aeb26fc42ae16c16d7b438f8207156ec3dcee7c38c
11207       22976 aec408c9a1952ffc05077423460348     48b116c881204e7421449a                     1G8oYhfxNcFV689Fr9TGjs6ktEaBeciM32     09d8e077ba9bfcfd4f526
                                                                                                                                       040edec7195474fd42e7154df4728bad3f1cf1f24851c52e649ddcdf
                  270ebe070de18368cd4ee35b73784984b 00000000369c54980adc9e6d2d3f706110bc1264d1                                         2ea990f751026830dc1ad8c9371c13e355d701599e596c7ae040a9f
11208       22978 1ba2ef6d073c868a5853d2b695c8b96   1ddd71ac36c66fbaef4afe                     1GoteZDmcBBH9rpGG8Jsr8GGCEMfBJQGai      35bc36e138b12966c8f
                                                                                                                                       041ab68041ded1d4fdb6494c025805eb2c83a511c8eb16e6922ab9
                  966ddd6ba23a17a5b435ace25cf74d6d72 00000000edd03377e7960576d9f4fb9246a46b4973                                        cd16edf3940f8974200ff75a01fa349cff52a05714ce586726b310af
11209       22980 59e7952ccc1b53f019292d88e320eb     be30b2f4b1ee4f138592f1                     16KAeZwPTn3SCRMoz6WKVPZ86RnPL57jJm     46e83df48879bcddffad
                                                                                                                                       04a5bcd5581bf86fc0aa09c9dbf49f2747cfa18d4142905633124b3d
                  eabcfe3fdc809716dc572f5bf230d739a8e 000000003b42cc593417c2adb6141bf737d989e8ed                                       39f47e69f986bb24229b2e036951df4ba6de8a7d174dbc8bda3512
11210       22981 e5724b4d75e5959a275ab915df4a5       63e0bd3f85259d941e2bb9                     1Fe6RJkHWjUbqsqW6HxhqYQN5VE1r2T3Bh    54220dd5bfc969fd606e
                                                                                                                                       04b744af620017a36a7392c6cc6f402ae2fc7eae67f7a6441abfba89
                  0666a25b1784d5dda3e933defa01fc099e 00000000e28fc17083214448a5ec26164451585aff2                                       ca17b98d0e378502e52b4af2a9b7ffa3f6bb377c68937181bef4e3f4
11211       22982 130cb7d183f2af9089b915dec7943f     521ad824a5b5fa64b6ba0                       1FHFRFcZuXr8RJYb2HPF6U5nGHZy7gWsct    0b72c1737178e8dd70
                                                                                                                                       04588b7896c240f2194c77307b73a1312a0a34693cd4d471d7a869
                  be7adb85a7a39124bffbc6229fcbc0fb744 0000000002cb0c6e1a345c79538d5ea41e56a9c102                                       0cb3e61a11f829d87e03e4bd95eebe96b84583b2c40cd38c1649bfb
11212       22983 d4865275b4813245d053ae1017807       2411336a45a94e80739ecb                     128c9WWDtye2DJ8FDdRsRk3a2unT2X5kSn    169cc9c9292c355482b86
                                                                                                                                       04c5324e66057581a803909055a5c19d4bdc9d6a91bc7ed24ca93d
                  25ebd2096b90f5895e7da575748e2a9b44 000000007583ba67933871cd284f977e1691e62fca                                        296a7f82152a71c98065588f634e9053aabe4d6b5cd302878c8d5a
11213       22984 c49f6495eb71122fe67f0a428f1863     585780465700b0774369c6                     1GPuvmGjvKxpNks9nzKs4QVijLoQ3jbVqx     a531a02e0ba48a74a089b6
                                                                                                                                       04df1aa8d683473091e5aedd464770bb7db4afc9fc23a30e0f3b119
                  b03383d5e58edd3b223834bcbe36b6229 00000000373995c780f693cbeca6dffa936fe55abf4                                        e5c5085e29ec293a62d27bc821751bb691499e8d31026eb1d0d483
11214       22985 d51dae08973a80c2a986bb96faf06f8   8176c226b3543cf24ccd1                       1GqCWwPAaS9qDifVMiQQUZLeZ9tBPirfRm     35e134935d5ffd3d9d694
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 625 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04586e85a77230f9e8669e98648b591ddabc781262abcf8f9c70c62
                  e898d2c73771205007745bbce359858801 000000001f7c7928563a4930f121c6f189b71bd3dbb                                       508e0fb0de0386247d7ff824bc2ef2bde5fb72c9626ec210220a62e
11215       22989 ca60ca2d063b3282dc7b526547f301     60d797b24aa747b6f66c7                       18pzUToDbWK6DVR4C63SUYKKBpuBjVfmYU    42541e4881d989946a41
                                                                                                                                       044a43c0ca6c288f615286e662935cc7c5304e5925076be7282e257
                  c67bb1f3fb7e4dfc593bb9d6954fd09648b 0000000049ae718deee441fbcf6daa650cbbe02cd4                                       f1d49c80f5607c04920bac5917ebc595c2c733e43dbee36220a66da
11216       22990 0b230de6a6d455cbe2cdac02bc37a       62231f7762832bdb57a9e1                     1KfDP7M3bNCzbDeafHR4pUTuhXiCBF7CPf    d0d71d6c0d432b3e4adf
                                                                                                                                       042af4c5bc6b868287d80aaf270f49b7171ce64e4f5168c3405b40c
                  e5ab84d0c39be15f002ca3d05319381cc5 0000000066c248738c388990d4dd57c737dad57f0a                                        6a041fd02d16b4aa7d681ac5636230a9973c5771d3bcc36c4e46c48
11217       22992 b5d41fba79aaa3139b4bda1fb38f62     c97526c2a3a6e6493c2840                     1Dx4LDMFcoWLF7JCUfTPQC2K1PNsf15n1e     1b9d830adc1a34ceb9f1
                                                                                                                                       0479c2edc2055bf4fe4636c16def1720feb17b23b5718bcc3e39d82
                  adbdf08491ad0d1c633dd179c4f4195f2c2 0000000057ce1b8365a7df1bc94b8aa45470706108                                       4409db8e3d75892169b862f1b79debb17e99c2af2f3e6197a688f3e
11218       22996 4758e28cf48aa61443bd0b05acf59       4b389fec3871326120f65b                     1ErDMX5cYHLWkcdE1JLkraYpfwGYR3Z9dJ    2be843e86079bc135e91
                                                                                                                                       049625f7f133df622fa602a4c515ce1a39e19561a11d03814a0b853
                  f7e81c28e4b8acc2b257a34acbce60275ca 00000000034516e6053bcec513c978f3f83fa90f4e5                                      faf2a61fa8ce85bba3eeb18c027f1cce1307c4c28664dfc98fff5d052
11219       23000 010b1768d157e291c62c7eccd34c3       69044a59a2a7f3419d487                       1MkhgbjiQKjQLYXQUXgDHDmdVH2r2kW5oY   157ae8cd4eafb3379d
                                                                                                                                       04d1c30711aa90230a3bdb64d446faebe0d252f2aa273defb232ea
                  32546c7c1e06bd33e1fa734f0fa1ca61f8e 00000000f586ac109e5974c646a18584d5ccf0211dd                                      4c46503050cee6b97b6ed92bc4d33d24b638d61ac9375785ca1ca7
11220       23004 63908cd4a9a7c4257dd511a548d61       95ae2ffdc9e21659d3e40                       19Ze5BbJg3RK7kDdjFn4MgsDDNfnVdmFFY   0b162d2dbf4468da0bb484
                                                                                                                                       04df48baf602f3049772280baa98507df4b01ecc5f766ec9822c730c
                  36d947eeaf2017c4cf9ae6bc8515b644e1 00000000cf215f00f1ae0e93f47731b2e55ff363c108                                      76a264ff343f7a88f4202a6284f47c94c64be187bf1db34598e9b238
11221       23006 9e031274d945d8f7c191031a9f306c     6b6fb290aa919c8421e5                         17YQprZKfUz4eQh4d9maWySvFSYitrYfLz   8e9aaec2dbf61a60eb
                                                                                                                                       04ef898948deb2e4b546b01e8943b6c09606c24fe79c090051729bc
                  a5c7352b211a7b7c260060278f5d0d0f0ff 0000000086a2f49029a014c109bcbe22a0294d57cc                                       b29aea588b8de0a4dede62befe179afd45e1efee96e4a875605a3fb
11222       23007 7e3d12cdefd52f8d4fc419500f9ad       3ff8b27aec184c538a2c0a                     1DDRmmNS4a4aVsXNg8zbMoPAFv9xhA9fGW    c044af61481d585fd722
                                                                                                                                       04c0815551814a6a9673ff0d3e2c2b992e3a236da0b527f05d43a53
                  075e1a682d743f22ff29ee6edff71532940 00000000dd78dc25135f08e2f729a3a28fc19a9b794                                      e9517e43b3fec351c19fd3cb1bcc9ef8f4dc681968702af19657b000
11223       23010 08807119b85d980fba2e57b233f79       b4ef1dc39cf46cf041c8a                       17o9VkhDm2V31NpzTDD5rneUYE5awjKpLa   fed72a0e65199ca0dfd
                                                                                                                                       0451e4b10163503a534ccaf400468f743a0e334530854ee80606a1
                  f192f3f1817214c4f915d7b8bc7ef934273 0000000089f1c52ac50a911ba2d13d789d5590d332                                       00059362b6344c4841b9d6c66c946da39181f2666ea2e90e1b32b7
11224       23017 4abe41599808ec862e39a8041bb2b       17103db680412ffcd2d104                     1JDPUPjG8pU2RDTH3zRuiKaogj7Z8tujRK    90121dd4e5f3e4c2d3f54f
                                                                                                                                       044c36a8ef076e592c2a01e9924d5ad67227eeed40e5591fae819a
                  6df9f816c9c4614501c13d7258701f6d66d 000000008b5abd3a8cf2dd0b641b33b47d78613220                                       285e9a58e78b96bdeb0a5a823f35efe7af6b1b6099957ee1157cb6
11225       23018 1edeba3cc079501c437de4e90c3c2       437a1f3c6b6b2291c92783                     1CLuUU3owjkDMdqgZ4uNWCRmXZEfifyJ6r    004102ef1e9451f43de365
                                                                                                                                       0451b2d6cf1b1d2b4c0fc95702e38032995ced48f3ae50f50a00da9
                  8860941daa11abaf3e9c42e57252634918 000000007647350f661146a5f4771146c3f92d2622                                        3a740ea45f2dff2614fad6643a728dd5c2601cf0f1132857131b40af
11226       23021 de9342965314a432f0b10dcd469fa4     9aeb14c342625c3a538297                     1FQH4qktEoMF2h1Acx1hLwEcKoX8GnhpRY     3c5a1143cd380d3df4f
                                                                                                                                       043eabfa47c55fa379c321d0bd581fd5dbab5f11356c28a1e8248cb
                  dff2983809ce3a7e5b941f20094daa15d1 00000000f3cd80a8cf8a5ebe8ee394e734f254e5b12                                       af184d16c31abeef112b6b2c2a2f7c0538b0f20dcf2554379fe1a905
11227       23022 0817595251a4637f7cbb7a66040964     614f49b168c28a4bd1aa8                       18unEJGqvyenPAobCgeiB3pCT1SZm5gzmg    fa9e3da19e31e11fbb1
                                                                                                                                       04cee0994b75b12b40c7f635e09b98e6118af34e6714430acaaabc5
                  a3bd48bdf58a30f034a062d6cc4ce8909a 000000005cefdf20b0800d8cf46c7a7bf44753d212f                                       a7d924cde1df1032c97a81495ae44bd0184b28e95c5b5c47537d4a
11228       23023 19d35903c6f3162f22f259317a529c     4c5f06f637fa49d9fdd1b                       1PCteNysofNh29vcjMQW7NahJX1SWd6Gba    01b1c1e2ec8f4d432d251
                                                                                                                                       043abaf7067b344bf6ce5da3d811d0508e16182d69297020573f60c
                  ea8eb002f92b9c1be995c866b3a5fdd2a7 00000000e096fb608657d173f4af304931252ee5d8                                        d98957195858ecdbfda9881ffb2d9dbf652d612d62d53865c8b0a85
11229       23024 12b0b9388d84213c3561309a84f608     e1b3f720906e94216b907a                     14jpXARtYfnxE9kACnnoSXCtaFTicGdG5b     48ce650efc33e9b3404f
                                                                                                                                       0496d397d36fb1f0280b274f80ba26b8dc2a225ca0c28cff10de0578
                  0b2b6ad12879cf305e7cd6ca1a9e0c9b02 000000000dff4cd476817635c3284e687642e16f731                                       d91135b80f71f63d9072cc9dcb220a794e562537b1287f7e1137944
11230       23026 aecf7d7f07da22d1499aff21254eae     e9f9793d778efb4b26cc0                       1JJw7jKPtjYPBGgcdPbAov8sxf8pDDNNN7    fa255dfbe2c9ae87280
                                                                                                                                       04d543b5edc8bccd9cb19d61ef4565b1a97a717258692f6c67fb735
                  822b834a6d50119c0c66ec795272056ad0 000000004a96a62831314add56086b56f6605e44ed                                        b99cbd1d038aeac5ca10ef4ce908db28bdf67f9a45c034fa2a2da0af
11231       23027 7604b276344740495b605e7cdf4ee7     4e02a58fd2759d200fc23d                     1Cfn7eS69KTsGPKFExWc8EzqnY8GfuWpD8     58c45e41ccf8896c499
                                                                                                                                       046f3b413c27b36734a7e52311340fc6601ef66d44c319f0b32dbfdc
                  770420f7a45eb6d40f51f3dd25f3579848e 0000000061b199fc5b9db5e7841ed6ae5867ef66ba                                       296fd207c19e4cc8f4db0cf205cb5f9cf263f44929c4f3f05104a19d7
11232       23032 296f7e033515df6aeefd6c818e9cc       66372f631c60964efc9221                     13E976dACYNGN1wbbgyaEX1x2RkRK7p8ba    f2bc20992897e565c
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 626 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04046178d7140b73e4564f5a3ead5536c338dd2055ae6c07d92cc4
                  0b93225d4dd711373b0bd8834a42c8877 000000001aba0a610e288f583ac2d76ff87a9b02dd                                         a1957a963e79309a295bee580a93b82f32780bf0a70e4fa3917440
11233       23039 40a4da73e9f5c21b32fd8a96ce33a42   22d62ddbff4613c35d2eb5                     1KCuqyLdjBqB5QSjE3eF1BKR5cz7jkRRaq      63a0acf5be8818de27db45
                                                                                                                                       04a2d55211d590d65b0b01549b963cc2104e8879b827ea29e3a90d
                  f3a28e0534587cc3668fc6d0bf7309a97e2 00000000f2e5911159e31f28599a3a0526fe49eddb                                       e3b12f701eb91641df5e5b9731931cba00a4df75384b4434d82275
11234       23040 9ac60193716b7daccd12f57d96d47       198fe14afdeee89995030d                     1swAEoFbWUPNXTVqq8aSRWnL1QRTdamZA     dbf2cd3060de8229a6b551
                                                                                                                                       0484325ecdee1ef489651fc981cd7b907e0cb40b6132cadf1f9b53b
                  e325203ba8217b98f71a73cd9245865017 00000000c326d1277d2149e05385125ab29ce49c8e                                        ab5544ac9a47d157a76697958e52e9ec2f2b52e9f62dfbcb2b15a9d
11235       23043 6f0fb7fee40bc97ceda684f8cf600c     c95e3a6cb4f43c6f7988b1                     14sxW93QjXvxTejQ435zVTMztzWu7d8mpA     00fb3dee34eeafe79b52
                                                                                                                                       0402e60416f04b9f2cd20a9ef07ea82ce2244dea08154bf0e8e3776
                  011dbea892ba3441b25e9cb9e02868516 0000000078374e947bda71a7411c2f12444a2610fcf                                        8775efbd5f1752f24ceed76f00d92e2f629761dfcd280b735b9c8862
11236       23047 8b16d607c3cdc08bdc3013aa68dbb7d   4161cecc23d1f2bfcaa5c                       1757NQZhco4Wsf5ZrCSediCv5Zqr77BwYP     1efcbb3e27970b4c038
                                                                                                                                       04ffc51b0177af29e479c89d2849014988c393b4cb82880da570f0a
                  a7d4e1489fd116bd0b6e6fad58c84556f0 00000000bda5472d386afa6b514ca0d599382b1d87                                        5b0dacc068f1554ded48dda1eb5b5bf6489b8cf3b1eb618bee8ce4f
11237       23048 be61c9baea592770ce329fd50e8072     d53bfeb97ae9553caa0580                     19TJeoQtXgDj7eKuKzun3FcQBiPB1xraCc     98995ef36cb96aa8969f
                                                                                                                                       04a30d4b61d353b9d2b394f3a4c342cfb769b83baeabc943a5be76
                  865d6aadabd4c4ddfe532c3067a112d61d 00000000b407fabf77c1b01627193cc6e97ff390f1f3                                      ac0fd5cca3cd4b97a08317337140f3251a2501c5b070f1081216231
11238       23050 41bc9a900670ce5e80e652daf0c966     7dfb89cbfbb039e5486e                         1BDCqid64UTL8GFP6Nk4hKaqtZTtybLPRs   96d007f14e68ad2f816e4
                                                                                                                                       04a93fa814763bdd08dfffa38b91619e248ba38a0b9b7e8ccb99f42
                  d89dc51a9695464a54219cdcb0a2833e25 000000001d1cd5cdd3e073bf75585c05d1dd420d86                                        b1f6ec6630d190229a7e00615d465a4e13f72b383255741d29b2eb
11239       23053 8a79eb5944ada25b9506333c61b87d     6a01bee6fc4c9987f5d1cf                     139CTszLdPzhcC2jxQvjnLPRLbSCyiYsdM     5db5d8a6d4b355ad1e950
                                                                                                                                       04693e6ff4b77564138e224d78444db967361000cd3b9e6fc8b9935
                  f8247a67385e6cef1cfac49a26c110090b3 000000004f0a213788006e617ece5204986c982baa                                       0b99893053d495373cf6e82417799d174f30905c2110d2a981528b
11240       23054 5f624a76d5fac371ab4025fc0c4cd       f2f23af3d7302c17826481                     1C9ZW724nGzdFboNQUkKaLMcYud3FhWLrP    e0ae29a708108d9b4dd44
                                                                                                                                       0470897d3f32d0e9ec42541934acfe9ff2c80f9f79bbfd9d501d4140
                  00ab7c4937c1a470ad0f0cda1c2219714f5 00000000777b0f4bc2a184593530c5011b68f08e3d                                       7937b45610b80d47c6a5abcf34c08b9e758b986b575fdca5c3edbdf
11241       23057 0cd5de83816d2b38694478e82734f       b00eede95d55fe7cec0649                     1FM2xkTCnYNbmABDvbAPyo4wWhnG1Zz5E5    bc5895e2d8de3a99a67
                                                                                                                                       043fe04da22afbe86b1f323e3aa398b4c80f8431d576eb961190c74
                  b80e637204b9333ae24d42a9b4d454887f 000000005342326d0c628820d6d36300b05cd7aa54                                        290ccb71bb88dded92ff86b2af9563a0fa950cc456097ba3b0b3298
11242       23063 ac4b46dfa1fef1f046f0ac44b0e8b4     03d5721ec5b2a97d9dbd82                     1MWasXbSSQBTffdDSWFuvFCEHH1iqFbbGA     874e321df367878b195d
                                                                                                                                       04a8d1488068f322718bbd1dac33c21cf7982f2a0a5134bcee71cf5
                  d3065e5cb0301d9ddce6fe81d5af9707ac 00000000e7df0d79f756c04bbb7a80df8bdc5029149                                       d6f5d83d5168cc5d88c24771e8e62a04365777cae0e4f573bdd495f
11243       23067 5871987bbd386d8eef005620251705     e8fe0c1708b700da5a897                       1P8dNz37AXXF4iGoF2CvGW1B3CcsNZgTMt    a53e3bff901d1a0cdd8d
                                                                                                                                       04bac774864340fd0699c0363c79a085c209002904a2509e0a34c4
                  7eb16d53e2ffbf83ee02fbf520bfeed367a 00000000b58b12d255e69fa12922842fe6437e70a7                                       6e26b9bf978d4c0c6e5cc585edcc85b07f856a48d67520786ea9d69
11244       23071 5f92cbcca1854585f5c40862d16e1       bf3c271042ca65aa395abb                     1Aj6QeuFKnVCBsEWDD2CXL3YXp5tcMViLZ    31c078df7a059967d6861
                                                                                                                                       046c1e175efd12cd2db0a8cec5d657e821d449204208f49f988084d
                  3d0bca5529d2e1aae777b97d92351dbab 00000000520e086015ef8211bc35a2bedaba8bbf51                                         c5e5e91115a669c97204f8cd9c7b29589de91c116d6606d436e054
11245       23073 85d8f289ef635a3b8495b5ce8fe7df8   5a0db244c9d978fa859632                     1FJA9AMjMJPhfyFauzHHRctxfHFwrm4uTk      a806b7c486f7a5bcb0c2f
                                                                                                                                       043e1365250b48a61d3c070cf4c44b6def9defdbfa6c60a861cd13cc
                  9f83474c76bead909a39e1e506fc0b024f2 0000000098605fc9fc48d414b4a6500515ce9655ed                                       8d98a8f2638c4cb8c9f53e66fc71b123ffc1e2316ad70e3dea5e8dbd
11246       23083 99667d499cd65802c43927c8b4176       5faaa7e26f1a0091880bef                     165m59aijVqFnid7f6zn59xbfAzNPNg4XW    783f48b6ab774a7ffe
                                                                                                                                       0428d5033b082e953e8b29dedbf1367bdd74ccf7c9ad48ff05b0066
                  f447993bc499ff4424430938b0f6ea099ec 0000000028f6a3d279c5452a456ae571002e185c3b                                       76865dd9d15eccc836d38e14500a003e71d9fd7cf835d3120aa6d94
11247       23084 48c4b5c6dbba525e637caa3ded7b5       b72b8615d6df8387ffa157                     1FGRmqvQ7rPQHPsxQV5wRNsp49QiGEdYY2    24f7cb76076f9bc78ced
                                                                                                                                       040d272711714392716f70235dd453c973fe158135ed4ea48b18f2
                  6ceda534d0453b16bff38b3eee132b116d 00000000f3425c6704c417f9398b13fe01957729258                                       58e43ba8c3851291c6a5c38f5cac255fc6e0f7e54e1ff43add8bfae9
11248       23085 b4541661739ea37e75f1c3210f53c1     88f6ab9bc11bd5533607c                       1BDa22RdETsR6pXzK5cer6CYQmRmUFHMJZ    339c04b3c7656ae26ea9
                                                                                                                                       04b3b1d53b0db6822d870ca322462c20beed4b7c01df58d761a933
                  bef9998190a3f641dd41a085de9b947abb 0000000009cf70518ceef4441a2f2bc1b6ee6f73bf5                                       b56c96dc5c8c8f36cfe868757ce00efa64bf0fce569bfb2d27839630
11249       23087 a4052d8374d3e676390ce66cb82bea     edac9830c32dafa1e8057                       1bzYUxSY8gqt9U6HUHkUvXJMeiH3ey12K     65ba56e022f6bc891b41
                                                                                                                                       04b9815ad3f4fe8fa1b24a49ecfa954c8d6899dd4589d85f55d8308
                  e9499174fa8a90c2a3f68d6fd97536c1f5b 00000000b7923508e4111ca9c693b0dc45aea89953                                       cbf1298ee74f24935f3e7177579cf9d51bf4c2ad4ba3311befdb0178
11250       23090 39afaa8eb5e8707379b2e77351752       9f11af33bb683d05e9c26a                     1CoN85hZY4UwP1B8MknGb61ysjHW75ojUK    dd408535e25add1ae64
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 627 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       042ade18677217eea080407686f51e24ac018a54511eb21f96a1ee
                  7f3ae18ec8c0187b38061ce94fc70a2620d 00000000818d879fdc4b5d5d8f16cd5dc624ea8a6a                                       b8a0a2ff555f7da83dc15d414226f1470a0ebe91f3382264514db77
11251       23093 e50349a6aba06acf3cd3525db5f12       63b9d94e8598a33be8c88d                     1KQFSEDS93fVBRzPH2ERSzomTWHg764eFb    63dfaf8b7e657f9a6ae22
                                                                                                                                       04be74712865eb55f75b84c2915f0e5c25d8224257ace5a49ef9ddd
                  6d77e124d68dd242c3ccf2c143c0fc7da9d 000000004c983a48f2cadbe42f1d4cc96ecdfcb0413                                      9c8761e70ae6f105e063548519d0997a6aef159851c9f82a4b33139
11252       23094 e43acad97ded56664f08bd9fe0888       19069d204b61a35f2268e                       17hDYzJxQpz2id2GBQ1ms8zyZtcARBTWTY   4794a4c1e4348ec050c3
                                                                                                                                       0404974767fd5f533aa8878af56b73e17530c574afb5c1a3dadd738
                  28d4ea560facf908ce45264ba6183fde33a 000000001e753f8232917523b6581cdc62d9184bc1                                       c6d626b1a29237b90cfb63ded8d719551a962fbba3af4e5a06deefb
11253       23096 af47a77b56a24af12e2cd8e5b3fd4       5f7124f232903d8ade75e1                     1MREDWGC1fiCGJWyWzk9FgUpwkWj1Gks1e    be68057648a94b9b075b
                                                                                                                                       046c56fc52531fb7977e764e56e19ea7c2b86015a67b3313cb6e364
                  57ebde822a612a8ba79717f043c6c7d2d0 000000008ef711ac1b25a99d1ff1ae58c975844236d                                       253e25eab9228feb991db43f5a61d5bac315dca119fef6f1def3a554
11254       23103 0ce5093bb1904e4dd50d93115ce3d0     a138210055b5dbdf97da0                       14sbT6nCsUg4Dr9pZ5zXHkQ9CE7ZGZmaFD    9b44ff3c25ac3a887ad
                                                                                                                                       0464207f7c383354c92127d91e91f0dbb0cc01597fdaefce388e9bdf
                  b7f8759b31fe5e803f162a1b1ffcc2cae1e 0000000084420ae60d41bb3ab28f73b3b1e0d91aa4                                       78f5449001eb073c684feb2a0eeb990418c675679317d488ca9a44
11255       23104 9c066b9aa4b49bf5316d606b0606b       2738402689b813a1851dfa                     15wvh6aajV3w3qN9u17GqdkNpGvrtVkX4m    1895c43edf60e05b6b6f
                                                                                                                                       04f220318bbb78793ec27629746077e8daf141626077036460e8bc
                  fc0ecccbdaa57de556b9eb5cd3d4f17df4b 00000000cbbd0b4bdff67222a2758c240bbcfc7773b                                      939444f3b38b76de1fc25fe02f6177f03b3c12f9918ae7214315cf68
11256       23105 91fc1508760fa7f73a996d36017a7       1cf5ee49de78691a802be                       15jbc4YFShGewEgWArzgRc9kZTtZurugUP   7cab77db168164857800
                                                                                                                                       04c9ff2b4aea96866465e67bc89bd58c85683bdc2b4a18fc3bcae57
                  dfde51363853cb8d003e2ecc6d99c23f9bf 00000000e158d14168e071824698653eb01cd868a                                        08e71458fc882fbdb251ea0e4d352cea7b8bb48e7119c5ec14f8f0c
11257       23110 d975b86209ce53bec7268ef7fa9f3       860551a71c38dfed64acb06                   1Ki7VH6EAE25bg4FTXSM3UoJ8eXJui7JqQ     e2f5a088fea2944dd46d
                                                                                                                                       049ad2bb214e6da5a1ef642916f9453cb6d41a44c04a1094d7070c
                  6d9858bc9294e60a706a456ed7e8e7755 00000000c50cc1292484f95ab2f6bd4504a962e7ab                                         dcfd432cc9b74c6865076fcca8b37442e528a9ae6053a763cd6275f
11258       23117 82d8a6d1197a6d756df303520398b32   3d29f4c6310f4387b319c7                     1BQgbSmNXjhmxHWCgSiH27hfh1CMN7tTH3      9c8f585c3681b91521055
                                                                                                                                       04c37c24ad681e27126fda79b07c3c7739f4edc0696309af8d283d1
                  1282479976595ddc45ffbd6a26e30a7ccac 000000000494c73a3f0513157c1cc7cc50ec17fc237                                      cbc6eab555da702b1200599d5ee3bbb8b5b6e84d9098bcf1a979c1
11259       23120 47e1d2679e40bfc976cb5ddd32534       885e2e6d8a2ba198120e4                       1JXSyz2bRJ9bKjVrY4BSK5jv5LJJTMogLa   1cc2261055e0370e2440b
                                                                                                                                       04cf0841edd7cbb018920a490538a5fd427ef73ffd73f45d5d40d8ec
                  11f5fce550e529ba423ddcd2fd352ad39a9 00000000e64d8de0f664913b372e54eb0b377f618e                                       be2113b296436fc4afde4e1dab1cc5ca626d41eb2c8e5f905925159
11260       23126 369bf073c76b3b5807610aeaa3c0b       e18938d359d41e629e824c                     1LgqCo5DgF7BA7YeB6FckNqjBhq87SpBBw    5fa62c82a451b0b74c4
                                                                                                                                       042f4da9edf0a5800cd16bcc9f5ed906efcda07787ce90bf324aa7cd
                  be6a795b8648d04e4a9ab46d5534201b9 00000000d883a1cb88e572bb25b9bd567a3b4a3d5                                          2384ef567092d036d9d18645e65bb9cc684601c48b4d83778d6ff3b
11261       23132 9e09fbc4e1dc66494b1d459c32b4e7c   4f685651283f20e8e2f884f                   1JWqciRvBiYQEi1JgdRusMKBVJzAAzBCHC       298f3cf2d100dcd78bb
                                                                                                                                       04a6b07706b53c73fe87cb5e2c17401d3d4aed9f85c3edb2b3fb67a
                  7f4c6b1d2ce8c43e77836ad6572d522238 000000002671b56416af414c007ce2e111dfccd7687                                       4c962dd35a6545ac1ed2c78dffeac0d2c8c83bf1f067b0ef0cdada0c
11262       23136 b1f8c581cca64619bb54b7cd51f016     af4c1da45e8dbcb9bfbfb                       1Hnvt6xNVVJJ7FzLjzHNjWGeF8AcBX1Hpn    382af2be6b73fa0548d
                                                                                                                                       04fa6dfdf2e5d2aabed26e70eb3d8a1d48dfc81beea407b26c02496
                  25e8e1da875537d9ff99e3b8e1030a2420 000000004ab890c0ea606cf91111e28c013be114fd                                        af18d60df25b69d1e6ccd0767cac2ed3f35476942b26ac8e0db071b
11263       23137 e972e1f3af3d8b9d08006e5814edd5     b068477a2323670ef66ffd                     1Mkr8no24NcCntLFNdcG6KAoSNn3RrGWdT     db90756e383fa7c503a1
                                                                                                                                       04a9f8d2803eb91bb444241daa820ab2df1e371714c65f87fe33ac3
                  95b163496adaeb92826e1b80ee3090f2de 00000000781a0bae3527a4cd99fb1d88028e4de9ae                                        3ed14c33c8e1ae8d38100101c208957a3c3b01ff5656405df531fbd
11264       23138 3e9fab50bdd50dfec6ece8ae5969c0     9553e2f1c3a93f0efd0b27                     1Q3SL2MoSwoyb6SAWocGbP9j69FubvAPEM     97c6566b9715e3f11a28
                                                                                                                                       04b68825d585d04f3a7c7ca641cddb9ab19645d5a7f70f9f70bdc35
                  40d9a492325dacfa7a085a2abd2fe73706 00000000e1cf0d112ca360cba3071abadfe8105219                                        e9438b3ced388ab9c154a9de0d3a1a9c943b652397940e9b8a8eb8
11265       23140 1aa944d11a8f6589387d2b188f9c0f     9a5162fad82dd9ec8da426                     1GH3v5nKhRyfB2XxM5iHUFVdMxnEbQyNk      53b938c40bd98fbbfd6a5
                                                                                                                                       04803a6c5e4ee8e3aa679b4e403af79ff4d7958f8c5107eee05a649
                  c4e6cec99c30a0edb71e5e6e7ade526613 00000000e75e6e105b749bb037a02459be333c5ff3                                        e409f440d61364c6e3192d2a27861d7a51ffbdd3171fbba0d670686
11266       23145 e06a78ae24669675e1e170952e53b0     44d2ffdbd79296f0584fad                     1QAsaQR5XtsiwxFoaiD1WWZmUGRAeTgdho     70d87e4178562ed093c8
                                                                                                                                       0468a9ef0e02f1a902becaf5b3a1e12e622c841f196a1dde4bc1bb6
                  9127e9dc6164ba0312d9fdbafc2a5ea69b 00000000b40ae4697b88d464924c96c71ff8ad83f63                                       009a942daeacc9b4182e217c7e3b129e7bc0db1f7280763a71432d
11267       23146 58b4001b360cac1f0a3c698ad37147     d43880d0852d55595fca0                       1EUbPFwRh9RBznCtSDAaL9D2bUxNaJtBdT    bc040b3e102e6be7235dc
                                                                                                                                       04a6387f7547b607ae50e4566b79f931b3f23355b36bb93f8aa242d
                  bb7e4d8bf73cd6f5060689c4bb9352459f3 00000000b6a7f5a2d6b247bf766f2b0e0f6b07f38da                                      f5f31467556bf840ae8356653c87241a7b9053d6e800c5bc4f167f8
11268       23147 a867af69fa7717111d1bde270a963       ea999771895ec4cb0dc56                       1HKqVjEhnsJXdECv1xXxBFuWTAWHjzP1JK   b6d9e0236bfde4238aa1
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 628 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       043317c0b0c4f6802751694ba1decc8a6b44f45efe969d973dcc22e
                  88d7e67e96ca925ba464f02ced38a50058 0000000026db54529c218c78e7cfcfd15b20038f2b7                                       c4139d2fe7e1ae2f9ce68f5d26bdb2cd71d4cff398c0252f784c282a
11269       23149 c919427263ae362556550a61273e3d     98428f168edde652b823c                       1Lb9qYGg1JKgRMk4PWjbrcsrhAP3y6uHbx    cffaae5c2907909bbc3
                                                                                                                                       04f394220bd41e3372a1507171703f2e865db71170ed0189284b0c
                  65fd603c2223aa27c9df6c26f78d91c66a4 00000000791751be97ba7c30260317213bd2dfc15b                                       cc1dedd96e0696d68b6c3e83fde980e12e4222f473cfd96ed6366fb
11270       23152 fd4816e71d6cb060e4f5c9ddab85c       db91d86ca26db6e5202796                     14jH7ofesFPkNesVsuamKJ4W9rMmngunib    2f4f76a344c1291dd6fbe
                                                                                                                                       042646d9ce50dcce38238648dfc3a3fbbfc2b0c93f15552e6124a3f3
                  e21327cf42e1091ee919b674ae7e9f7149 000000003d7341fd34856589e85a09988e18b415c0                                        0ddaf06e8b801a6060954c60d940e65a87f72332b32b3939925934
11271       23154 f50969c32624f0d80274271f7e4969     9911074f61fb579c7f692b                     16tQj8xjsX67fhD9pHkikYwoCnwWckHpbv     0b76c288d73ed3b7a73a
                                                                                                                                       043f650428c6924b62c28ee6fa095f44fea8a389fab4aff8196ec862
                  77a26e8cb2734d728c67024f37df6122b2 00000000776a5e15390b533d3da2f923498ddfaffda                                       b45915a2db58b67f557d8a120ab1782769d1acca26ab19f63f661d4
11272       23157 54a80c10755974ef3179b563819564     9dd244301fecdf3195a2a                       1MZycmMDkcFKFHXUYxXaH6aKbY1d6NVZ6o    6d2d90135bb47a331b5
                                                                                                                                       049a0713343904f8ceb0ff91cae757ad481f6603352ca3dead8dffd6
                  3cbec8e807ef4e164b84572cc1dfaebca4a 0000000097c122fcdf86fcfbd7851c4d0d8ca199ddb                                      406504a609272bab9a2470aafce8ecefcdec027f3ef5043ffaf11f632
11273       23159 1d2ea231c5f9a6fca1c5fdb342a85       0efbd32955d1c2e475ec0                       1GQD4dG3iqHSEFeVELZNCVuBqkf42ARfAx   85a44ecc398d57621
                                                                                                                                       04eb010380bf0423be327d9928522ddafb3f7085b75467298e2e0b
                  a66e0499d084088b98ae9d9d75716ced2 000000001668fab7d1bd4587139329de07a1e34061                                         c97cd07bd65b65ea76d9ecc174d66d9f92fa084d9ba4fb485aa3a46
11274       23161 a3e4acfaea5f0b58dd3f82c41be01c4   91ff21f827a492abcd1ed4                     12C3d1UoPybzXepcqCZEG7ZK1BdhJMqpa2      885870a2b01181930cd88
                                                                                                                                       0456add0287d1deda68048e2786f68ae11cd426cd34c3045fb1ad4
                  1bc948bef01b11172d00b03dd7e780ab61 00000000062b5d22ddf744a0333618ef804f49281c                                        b6bc727f747de46f9a26172438b70ec79aa9a029b916d922a04176
11275       23163 320f43902f2f42a1d194a6709a70a3     b0fd9fee4aceab615674b5                     1Bm9YrmW6dTt8hDXeRoN8UDyWzSbQjvyRw     68b397bde0669f468da62c
                                                                                                                                       04bafd7c1fd5ab0bedca4a619055dcb5590079cb963a951088c6cb4
                  594bff05680bd5ab8e6feeeb2bd627421a 0000000025a8eba6f76385ea8c5a61d79235e562bf                                        9173764b1be30bc5370c022251ae3d5b997782e5b2562ff1ab42c0
11276       23164 80f1b45680ee0c56565d7107e867d6     834a9f60b15341e76c9830                     1NFdTrEkzBChu2BEsvKJ9Q9it44VEjsjTJ     99b5c8989dc984303f2ba
                                                                                                                                       04835159ccf3fcfeaf579d5c9095bcf0b4a49b7d568f7bb8d5b4b560
                  7f81194f9a20d1b151da4bbc5a45a5eae7 000000006340688c93d39143967649e5e537e31fb6                                        43d8d20892b9f80430b0462bc09d74a8cb30e135b2e9e918933080
11277       23165 91463d6d5b70fa0e4045ac31a274ee     c8409a564f64bc223eefc6                     1LD5c7xhR9ZVktknnUmwhyNRqCfy6cjFEX     9cd37106116c3c455f13
                                                                                                                                       045a7c4379e7b29be29bd84f4a766eaabdfb22568acc1b471d8170
                  abe8afa1a72f067ec7e705081980a4c1c2 00000000acfa77f8cf5e61727e18968e46d0f8dd085                                       3e6ac9df33cfa6b3e50f257ded42f88654dbacd81cd8807b851e703
11278       23170 8adf813eaa6b714e46d09595eb17fb     4342656c4e9c1768503e9                       1BqBPRBr586jPBi499yqS5KHZ7hwWfZGoG    89d865dffb24d635436bf
                                                                                                                                       046d3caae586d4c989aae811665383eefe5b1459d59c8ef6833ed1c
                  df4a32e0f21939d811e88be837b4cca895 0000000041ce862dbab0f492a42178e5cf61ea6f02b                                       19f0d4fe13e4ae445ac549a6ee8dad1a7c11fbdc78e8e05a5623aca
11279       23171 8b0cae096c23d75132f2bad3ee91e5     0a5f2ac6e0a31353454a1                       1LQ9qqzYC9Wi7HSyeWSpS2eDGERjxoncxT    47a47fd512cc70a439d2
                                                                                                                                       04f5cf1d5616e66459914d5b9acb1c053daed84bb66d0bc403d324c
                  426c676e605dc049689ad7dc9c05593480 000000001ca9e67f8c130907556c3b78ba3405f332                                        2529faa281cf7812f38bac61e5cb8f71df7e78f4973fe52ec34ba585
11280       23175 a57bac39802ec00f6d94067666913b     706fb19502e2c7917ee19e                     1M4tbGTb3WaK455JSupX9yPunXNXM9wnkW     a0e05f09e16cbae5043
                                                                                                                                       04b143bf6f18b35632fd5d1e293211fc1a742072d1b3b8b86ae309e
                  e2a2cf7c10f4068d8b01e25fd520cbc0a50 000000000cea9aec41b73aecb01fa8991998ea6b37                                       70517271ab6645be41d1eb886dd0eba9a1f7b468bc1ddda8360acf
11281       23178 d50c3cf07ad58d4b03ec8b474f8d1       b141fbadb6510fc1b1f7cc                     17ppyxZ74whLvXsx8wbxEFV85o49m94xfK    120b78f4f68a48bbb926f
                                                                                                                                       04056965a084554bf55ccbc259a71aaf638058a54a687155f429092
                  c7ba54722d0b9545ba521b277fa8b09551 00000000691b87301ec9e4ce903ebc76b9585efb43                                        b8b6d7b23dd880a9540abc02fea976f1c628b9c6852bc29d79f041a
11282       23179 6c2e77e22d321b6bae4c4ec13edadf     dc7712f908da1e6e7d8a8c                     1Ds829KqcPYgiX5zGFPjem7hadMpXKtYyR     84e5aac664502b70006b
                                                                                                                                       042ba0f3a983b10e7f4d0ec24da6bcb5859c2dbe26889136fe94aaa
                  40ae08dc4629a79a0bbac78b2d1a11dc8c 00000000c9304ebe90e3469183044fa5e0d0116a52                                        ce6fd69259d485c0816ef7ebede5472b6347eb4f9285df3d9f7a7d4
11283       23181 cc083ab43fcc0e431ac1150ec9d756     e7a1eaf75e335f126ccb5c                     19oJjEcokpA2srnzRoUTkVZ2bzo4YD25Vn     8009157d8cbf5c590865
                                                                                                                                       04ceaf6eccd312983011f34fb5bdee50dac4ce5d51bdb9329bf34b3
                  80d6da0c4183c221615b489a439f3db515 000000001d3440aefebb2607d9bf3f0e0dcb6a6ab8c                                       b08c340c73f77327db8ca8cbfcaa3d567c1b008528aae25a38d0b0a
11284       23183 017988465ec990802091bedb30c11b     614a004314e5f81104661                       16mUEcNUd1C7tmw4XcyukvhEV2tDFr2ke     58610a46e827c535cc4f
                                                                                                                                       0423542fdd89d7230aebba812ff2e743b7d79f029d18cbadae6209a
                  58dd06e7aefb4c96f5c3430df6abfd7cb68 00000000f230c4f0e83a9f210af3dca471ac3a7b5c7                                      a4d896c98a859e746422e28c1502650052f9686809db4586907efe
11285       23184 49e2bd5539a9fe56f419116e518fd       75109d0f55288e8639540                       1Q2cb8JzCgTiVKPYWUzAq1GrtwnwnQFXaf   241573377e88692dffb2c
                                                                                                                                       04127248f60e0746b33d8de0072beef5b710f3d7c0485d5f2b9a474
                  20a691cd862400d2194103d26f016ad81b 0000000048eddd775dcdd65f91142a2b000612611b                                        cc67a93414e860611b186bda4a61d675732dc8d41bfb891405fc185
11286       23185 9b18052dbc4d9611144189f6eecd99     c27f1b4a05f27ba3c68f3e                     1AaYPGHbXCZVeCLXjjYVi6wATAKnbhgcua     5873e1244e0b8aa729c1
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 629 of
                                                               913
        A                         B                                       C                                             D                                            E
                                                                                                                                        042b534d57e4b295063dbde1e6e1beb1c531d1a30ca5c712aed3ea
                  6c775338613bd33e0977e1f7f40f9d7577 000000000aa5519b133192dc8faaf78a2004620b8f                                         4ff4d5c7df1c532a3db6670a464857572cd7c9ab5117ee95cee0a69
11287       23186 204a3ba2f569ad8a5c0adec62463d0     67fe9c586891a9ae682f4d                     199ny6Qq32kbFhuHDSGe4c3tySqR1EiKph      6f6f21b04a966be3c1576
                                                                                                                                        04015b67a68333274f6170c90ed63e249e38ad631420cdd1f42649
                  6ca1b8ba8ba521b60a92078fb44db4e7de 000000000fa7b7ac15e26a820f222eaf715f6be62e6                                        49b4ebe0c531da742fc7129f7412ea07519a5cf7a0bd24e34623da8
11288       23188 fd576fd547ffad35a40f6bd529a06e     3abf83ec804280a4cdbb8                       1Acm1KexWrbewPUuYL7WsQuEGRnBHRGuMb     b819ec5e66f8536ac0310
                                                                                                                                        04e2efa1aa60b919a391b043ea4de60e65d3e1bdc15a683ab360c9
                  c4f240f199e25cf3d2333c94101c6eeefb0 00000000d7815f72400bcf6ff02c4b373411b0aaaaf                                       44f283d4dd70016f480c92b518291ebe5e02b05240f6845b828615
11289       23190 23e59f8cbb9583b68400e67430c6a       9418cb3ef00ebdca991ef                       1M24cgNYAKgkV7JNoCrs17jsVM3GX9eu4f    b820f936f9f110e2b4e341
                                                                                                                                        0455e208e1a3bdfce0202ebece15a71825d0e96228aa57f6551020
                  796bc25a37859b5af6e1696876ea444e47 00000000f62dcd3b03eab0c05c086f40a5bcfb0abe0                                        045178d645739e90148e77d9dbf070c00d96308f95669ca991c73a
11290       23193 8945bfacf867fc15c3e6167bf4c62e     6c65affb9b13386dc3950                       1xJB3yFmTDDWc7GZyLxdJbh5ugVtBmRVy      543f5804f806011a8da566
                                                                                                                                        046cff0e39c4239109d7678730e764f299e64fdf0e841e497a98009
                  8928076f2904abd7bd6fdeccd7596378b0 00000000aa11a79c83506c2d4d05a0e89b547e7a7b                                         a81563a680864ce9ff4eab4b72961c08aec26bf552c3162f70524f75
11291       23195 db1cca7b417a7c79e4360703f1ef31     b048deebf293574d02433b                     1NLMzCH5nybd22TyWgoQ45KjHf4a9PoUnR      9e35ddfbd3808fd63be
                                                                                                                                        04f239be929068b1079abd544f70763d1c48693bec5772cb7764bcc
                  91bb9482c5f7a9953fbae9a674a497ecfb8 00000000072e1d5e86105271ca9c8d2b529ed438de                                        d54899ed5d28b2dca1b76d551b11a770bc3e065d733c8385dc0d6d
11292       23199 6b588fcfef96f984fa652e578987d       ff2c24af42f256efeb85aa                     1PMkse3NvhjCvzNu9usqi4ezt1ZRVjFfBb     c259dd03869793dbdc8bf
                                                                                                                                        042b86443c06e2019836dafd228dab463894ebc0f545819e019e55
                  e094143b7593e43fd1085b686068b40ac0 00000000004b47b387df7cf34a54fa2e154c6b458ed                                        1dc6a8961f65cd57b499ea307692be338b594101fed904709dba23
11293       23202 f5ea13b5847f78a0076e0a50fc4bb2     84f500e2b3bca1d8f2861                       1LyWU3kWtBTjwzFmippnEtfGu1pFzeJARM     6154276c314c1cf0172a25
                                                                                                                                        042cb85132e94cec39f3350a4ef0b32c0e9065d82d943454b1a0eff
                  2dbe2c5eb05794df1e38ce1147ab73f540 00000000ff7dd3dec9667f15f20d2df611680804dcd                                        33645fefdee9b0199624fe7027c58b34e994909706a8098b8f9dcad
11294       23203 88926b6ecd6aa12d5165760ab9a50b     11cb8693b259137ad97df                       1JbJw4EuW5XvSWupEDZEuGwNhFe3BNwoA3     4d5413dfdfb047c07a11
                                                                                                                                        04e19164bffbb98c4e204e939a273cd719e03f0104a12261463155f
                  f482bf624a18172137271397a0c557ebd6 000000006d0423276d77fe8e1dd6a4e9ccc6449898                                         9b08f0aac5fa77f6e592fb15fb2f5b4072f58c39d90f53ded4978001
11295       23207 0973ac13dd9617764ae03c0e3638a0     bb4581a99515e2a815182b                     182QDvYACLsXBAju38HMGQvkHMGMUvaXvf      41d3bfdb20f8478d651
                                                                                                                                        04b378d327c12919d2a79a226302faefa7b8e164662933b1d15dca
                  27fccfec0049ce081edec0f168eef80efca1 000000008f9314d2c1d56e9d03afd58fce6a2ea3998                                      0eafd79e7ea4b642420385e5c62b777d8dc5b0b91468be0a82ce65
11296       23209 a0c3a591333cad6e5807ae255722         bca3f43bd45a7d4759f5e                       16dvouqmFiNLcFPtWvNhb4UdVcz3SKSMR7   ae4e7517a36268dd0d7f58
                                                                                                                                        044085b6a75471126a7b8f7dd8a26ebdb726fc0b6192f7de3ff70b0
                  7ed263a3aa525e73cd1c3c8b8e6599d6d9 00000000d5b49569a54d9b3b8906b55c2420d9f57a                                         bab962351da1c84013e852d2bb83ba530379f4bce1c4148249337d
11297       23213 430f3b1522a7778f1877d632bc4d39     92a4c110cae5fbbcb312e7                     1Jwr1RUtJFoMHNXYu2hkfVLxTaqhWqqY46      7bf5996b536acc7ebbe59
                                                                                                                                        04fdad11d114f5b14c6829d90f3f52adf8533ef2c4cf9c85a2d9e065
                  24fe4bfd44b6c49a8447038db8f3b61b6c1 00000000dd6579bea555ddc7728fb0cb258c933d9a                                        9af36d8daac32f83948b232be20fa862de70e7c46b5df5522c5f6f38
11298       23214 c136351b440e44be1c56a8553fdba       0044cc39d88a4c5b158bad                     19XfS74bX7ULwU4LXoJEBQpVRHmnvFnz6G     a6d1119a0cc299cbba
                                                                                                                                        042be7036e9cd004e371b9ad1e71d0e5b27a554d597b10d95a848
                  39db9df797ce85f4212081066472cdd88e 0000000056dcab6c66381e61a0f431e90cdb3073a1                                         4b0a183acbf21e1fb9be7095b608c772c0ba08703be8e8ac8d8ea98
11299       23215 2109f3b9302b940da94f3ab88bf04e     3b45ba5fe372e8ef55d91c                     13mfPGPUSkCd7oQy7VkghVKtmL8qiqABgA      c70ca0ba22fee54719a100
                                                                                                                                        04f5af1e76632aeb7d6c580ae55935c7770aa5954bd49ace6615e2
                  169d45d4a80f0dd906a2e29b2642cd2641 0000000022b13b91d57246d9cc94043962f86ac987                                         60194d5373ecf0d7012f2fb4e1440724d6445c945d538709a147bc2
11300       23217 e5cffaed10c64ca1ca09724788205f     3498038ae915f711cef7af                     1DXv9juES31aNeinTDwyRHZxqhcso5kizq      6d14b7814e6d85ac613d9
                                                                                                                                        042469c97713ae9d232e3b232d1573fe87e32306e6113561917da5
                  2ad00168db686dce64349c5f8a8d1157ef 0000000035eea48c9c9935f855db321b294187999e                                         ea85f3da4df505d7bf346738d30b94f9aedb3603d1b92b02a83ee58
11301       23218 2b1f88ed94748b85005cf02a7aedba     3dbfc1e526a0473c100363                     1kB5ty59sysYenUxfTbxdq52hMb35N3W8       3a78253a320a70b77b730
                                                                                                                                        042ccf3730c02f32db219b3de91db99a0468d9537566535221d095
                  78bfaabbc48bd5d36ef8824dae8006c76e 00000000fb9d35e93f5cdb7110b71753aa63c6b459                                         69f467d1cfdd34e7d47d6d413c732e9d9726f6ca38950f7e18e5159
11302       23223 85628dc0d1b63faa712b0a80ceb567     b7b15ff8bcc203bdab53ec                     14Hiwks2PVq46gvY2zcrSowDsdHHctZj8T      ecced7d676cf7ab0bc53c
                                                                                                                                        04d5c57340d07858d88a3989e4e7a96e2c126ab59cc6e089d84dc9
                  c71b41c307f32e9bb12cc88f79b74a3dd65 000000006248959bec253b510e7ce807dc6bf2dd70                                        57d976d70dd77e10f35d385f6d843ed0de1a2afd44e99cb3c41c803
11303       23224 b8044bdb480843100c8e62f3eaa58       4080c1cd4216888a5234ba                     14yAsx8BYtsoZoUyPbKHeFMefv1JfWeWfQ     8745e3ce4cf082ba53959
                                                                                                                                        04992295b3c58bbc4402a1a51dc51d96ce41b6159545111967043c
                  0d78a4cf14496fd24f6003ef80186a4f4d7 0000000002a409fbe18552b0d43890b8464e8a4e5b                                        28bb151fbb57da7badecb8d4420be0621a97679ec3db17e43d0455
11304       23225 24616e24b84a00952ebab72190ffd       8a5b025971d8cfb8f14326                     12jnA7Roqa2bAL1sGyhEtafpPjGqfdMj9F     22464f0a845c2d65b044aa
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 630 of
                                                               913
        A                          B                                       C                                              D                                        E
                                                                                                                                       04cb477ef68ee9167527391009d1774c7aaf668b83e773f644976ff
                  1881efb85c1d5caf209facb8d6024354b6d 000000004971c1ab82d14e3bed65184494dd87bf6a                                       368bd1ef1851d7b0920bfba7e5add2b35f73dfd44291fd76c200495
11305       23227 7728812d46e0d5cf1ee6371b7b8da       e50fd395a8bcd2c896d931                     1JSKGWUoM8ej3Q9vxz3AwkcF8wm57hJ9Xq    b8e8cfd2465ad79af6db
                                                                                                                                       04e45192ca68983e50ab65d5c6b67e7cbd8678de1b4541f16d1537
                  5a02e91ed475bd611c3a71738b5592ebe 00000000901a68cc88b33a0eef5cbf6a54500377e9                                         9cab0961533bb1df78d325bbf35a000d2e6e615c775f056141f468d
11306       23228 61b69ae51bef1f75b6d92509f2f6bdb   0dae42e161b413dece06d9                     1BCNAWE2Jo2z3hQZxH3jfHKbQwdhh4C6td      887abea885955cf91d713
                                                                                                                                       04ece5a1f2825a88d59f49e54e833a63c09204e52010702e4c7a84
                  87bfbd278caeec98e4bf36659c28c18b9d0 00000000073bf70393072428fecd81336c0b3e6f510                                      75fc1c4303554a7321469dbc5fdc76c5c95aeb25e5bc748d3ebed50
11307       23229 7ce46922a7576e0fa8f2e0af2ca29       5c6b3f96e64b6a04e9a3b                       1aqcY5mQjyR2n4p82zm5XzRV1hf2JjMT8    7b2fec2550373b914b6da
                                                                                                                                       045d7edc5839d32344728744c0443e417acd906aa8011317553f72
                  40b8041e80cd4a6fc8b97331fd1e39d6de 000000001b3827b7d53f79e5633a468e0e29f1cfb5                                        0e9d1bdb5379161475952a08aa75203c5911b70b3102843f4aedfe
11308       23231 655355d0aa028de713c2af4966fdde     10a0c6d05c977701a39f40                     1M311YjWBuHbZhLDynBKFCTXosJe7d2Boi     dd7a67a25f01ac462d64a2
                                                                                                                                       048407b7297c8b0a0dd495b49ef4a130ed1b5424f8a770571de354
                  e988157916959734457f4cffb8bed7acf70 00000000413077cb17336d6e2b34bc2bb64d733908                                       d78b6f85554281c5a6d0a6a4d3e631360b3b148c268f993cddf79b5
11309       23232 b2ebe00028eca93123fdfe52176fd       cd26674001ccc7986a3158                     18WDaRMJXhsgUa15xs49LctktMMuJF8Na5    439a31c09a9f249a91741
                                                                                                                                       0443883263352ee6190a78264aeb94b310d8eb3063515b14dab8b
                  47ddac6a9fc1b62f68bee65bdd817e9da5 0000000058c0a62a019fb94fc4940f5a048c492f0b4                                       7feb9ec1980eeb39417ec5034132f5bdc26db8845d85d1879d0099f
11310       23235 e10d79c6129994d0bdbc44b3f15451     5398ebfc773f9deef8a44                       155BAT42vshZWK2SoxLgpdxZ9E8V9hzoCe    0f4abf325657dbfcde3b6b
                                                                                                                                       0467d7a64f82e8c27529c4880b0ad2bc6e2c32bc0c75be777efb87b
                  f8a7004a30297cbb728c040bb9fe889f8c3 00000000519f3c015bfdb8a9f1148aae2046877e16c                                      4411e9763ffadefd4452aa7cb4a9c9c38fb3f213397838c560164327
11311       23237 e78ccd73dd0d726d515f372c79bab       1078b8314f2957c8caaa9                       1MngxXtUGPfXzwhQEMSYWtGMvggsHe5vZM   c0f01a79b479e0e8b59
                                                                                                                                       04bc64fc7a7a8cf07550e53bc52325b8bd12a710758ce102b2775cf
                  c99dcd034afcd9d0ae7e429379857c80bf1 000000002316f3c52372c716f06b46d11ddd0eb627                                       769aae0894dbb1cf4a40eb7e24ee09a363469e437f81e7f9ac2e0d2
11312       23243 c5430899593e343c0d5c7b015f300       79a2bace1eb1a55e692010                     1CPSW6AosdHxQeJHW9BqANaiK9A5sVMHqG    b58ad2020e28394ba7b8
                                                                                                                                       04bbdc35bf41e3e90ad7c16f9c416269322414482a65012c54a74b0
                  8449e45f8041c15df2d7401f17b971c207b 00000000f0b89fec043e8317104b874d22b6303e63                                       1e62567dac2a0ab3db8ab9fb91ecaa6c5877ddafae5407d705e055
11313       23244 621695e2d38b4070419c505173b04       6e7310c095a24706e794ef                     192uGYau1fRCQCahWzVYWwgmnmdF2Fq5FW    6d98ea78f142b55339fbc
                                                                                                                                       048281875ed0df9498fb53cad9d3a2979fdaf08f6c007df8e8b311ec
                  876cd660ffb62a0a0c2a3587aa670b4e10 00000000ffb0ddfef22ff4b3522c2593c066caa235da                                      de22edb4a6a6c884dbe4cb7f8bd3730993706e977e4c64de3ea52f
11314       23246 ee801eaf1fb27be29e806a42ac84aa     1ffa6668b62271258c63                         1JjXtr3de6sKxz2bfCKvVP4nXRLbpjShzK   8624c0e58f3ca416138b
                                                                                                                                       0467e07296892bdbfac93a5e844c4650062fc8c54e54463a881629c
                  7d4d706d9e3fa142321b53ffce0598e56a 00000000d63a217ab813d752d43c81f94ac083f3b5                                        685631daae2d6a49e1a8480ddb5e0056941ac8277e76512ede276
11315       23249 5f07795fd9e6db201130c9a4f96869     ab005c62dd1ba3c4496ab4                     1GeKj76NncxxW3Gh3TXT5KhVPTYCi8Xws5     3e9b74b3300b68cd89bbdf
                                                                                                                                       0496e703bceedc6eec6e51708d90bca8ddf8f8e24fad71f94b52940
                  ea63e7ee231a375847572479ed6dfb97bf 00000000692cebaadb06f1d0c85fd62df2a54e533a5                                       719bf9ef46a2d99867cebc1af3af89b8a2bf0c497e01e5866434b06
11316       23251 8ab97ce914ac6be5a6549d1e3d62e3     dd6069cca1770eac9d97e                       1D9skXbeH4wzcUsTvx5QBtLSU1Q6HPcgYc    2927a0a0d6d7505af75c
                                                                                                                                       0466b19d3b1b5cda7609fe991131d9de03968187fa2bd3e93b9a9a
                  aaa390e1b9f1d23780c04d76de4fa0b676 00000000cf96a89368730101b484fab26ebeab926c                                        54941078660e9bb8b3ba53e1c72c0f8ea53d505f2c7c505d6789f51
11317       23254 be9fc98a2a1c364bf487bb76342d1d     65e98bb9fb206c1d199579                     1HomgTDis7zeR5iREuyWQLvC5ccdtqj27y     a73ddbf68606c565afc50
                                                                                                                                       044e6849d5ee964dad20bd2518912b103b408b442c808c5213492d
                  0ffd8b52b85ade38345f0001d3acca4c8a9 000000006fae6008b146b90e2cd93f0e5107a3b0be                                       9ec23bad804db87df3e3259bf1d6958048708f44bec2d8953b4e539
11318       23256 61ced337f5238627ebea37ad96471       78a68d9cac2926e181685c                     1K8hmuBndKiFJT6Tf8yhVrJaACgXKxnTQJ    ca85e01decb795286958d
                                                                                                                                       04ee0a249eaf1275eb2444c794599dde2bf372aa77b813966054df
                  08bdaf2170aeaa1a24bacbd588e4ee54a1 000000004e33016eb9aead0cbc3d1989fbde661883                                        1fc486375eecb6e32e71c160a59c1ef42d423a75451f036463791b0
11319       23257 ac22ef0e3d5ff63bda1b7f31a8a1e2     002924c11f1fad667d61f3                     19Mak8ZhjsiPJBxnDhaoNYp34BsJxHqDrV     1725789cbde77ab038c80
                                                                                                                                       046422888abdcbc6b00fd74e590440ee179268ceddd2f38de187b1
                  896482b15e562a8a50251ea290581131d 000000007a8699b44f612dd93c11861db8bae82cfe                                         da0d7ae2cbf2bcdf3049c00d73afa001211b2d4a5de969fbd2a6511
11320       23261 74bc59c46648aa43240670b385c931d   a0dfb9c689a0c2a20e5831                     1CNdLfWstzkHXr4NH6RP22ePNcyyRoPsBk      019948737d5e1b2c013b3
                                                                                                                                       042e94d653ecb1745610ebcfcfb8db4d40acc6413341afabb0036e5
                  e85e23f75e04c904d746bf11cbbe1ee9cce 000000009f514ec27a66522426014de7dd3d0dc485                                       654d4717c7f2360a44b19834c39db3f51873d479dae541ee291b24
11321       23262 e62006bd5875de41642807566211d       bf0880aa828f60488614bd                     1D5LmUZxoiYsCNgbTJj76eZbio3MWnn3Tf    eb379ff3bd8e6e4ff5db1
                                                                                                                                       04b0f67ef4cafc8fabb2736291dea78da963ed0e46a8776d3348489
                  714268f9fbfb1f868fb118240074f8b93c2 00000000f4952161b078ecd6519124eb9f16ebc0c6                                       6fb618319bfc75555808638b03e4712aaf97796ccd06ed25562ed94
11322       23263 6eb430d22a780e6275ed9913f01bd       bdff7ef22698c9cf673d5b                     18xZaWwg2SiMGivvQbEk27xLi2ih881C5n    ef39caad75f0b383ce36
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 631 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                       04fda4741afabe76540c0de89f41e55e69052abba61967c3e41188e
                  ccbbcf2bc390b1d2a512b54b2816fd2c6a3 00000000fe25a2cdf07f44f278e9ca247829dc66df0                                      4b558f7a3b5a6785b7819b4797f8260312ddf94926ae30919e0de9
11323       23264 06b40bc4a7142f387aaf777257120       2642b4a099e571d42ac66                       1NFokFnFXVdZ4sb7Qt3t7jsRqY2kAMnBBo   b0ce614a59d5386f2a259
                                                                                                                                       040b1bbe9e31ba29ea07bfe29dab93275ca3544a422d730a5aad99
                  2523434ed4c680195f164dcc077e5fad91 00000000a212c15b7c3760ed3c62c49e3d5f3af8e51                                       c6202a33ae8f06fc9201ec055bb18f9b3a1595186ae2d3e8621fbe3
11324       23271 1deaee60258efd8a22a15f939606a7     a7c985bbc7ed38c12efbb                       16nQRu1BVsLyrp14XhM3BDvs3mEVAf4fbr    e30fc9f5133ba7827981b
                                                                                                                                       04c0c62eefafe23086055e8430258a5f5efbc4afc7351659fb8386ba
                  109690a3cc8885db4c5e4f0333fae1dd3b 0000000033916f2c7a99cc7140326a200690c178aa                                        f5eaca952cfdd3b485104ad3548a0fa34de2d611d466f6bdb0d2fe5
11325       23273 9838e712b8768073c12289b2005d23     e137609d6eeaa6167e6bf0                     1KhanQ43TZB2fW2LuRCtP2cTnz2zGFPV6e     7063b1ebcc160d61a66
                                                                                                                                       04ec0b0158fe539f18418d61ac11dfc7046a84d8e566768d961a3f9
                  ed2ccbaef1ec4baab719b04fb77449af352 00000000a85b130ae298d2b3a532bfb16c18e3b23a                                       00c1341dac6239d2e9662ffeb6acd898dbba57f55fc95f1cbdfae753
11326       23275 158e7a846707c9f857f454decda92       ddace92a22962ca526c6f7                     1AToTT58FErzYwD7XDB8x3dAMHpT4gNtX7    21cd12fa45e1ad3a009
                                                                                                                                       048615b9d00db5a7a8a7cb7ede656d6c12d89d4ad8ab5cd3a0a9b9
                  33570397d4f80b6059fb3df4d34972d2d7 00000000f60a26f4f50cba6df1cb15917c24423638a                                       62af6289a436a0c68a8ebf47bd4972493644b506a4a6cfc9cfadc26
11327       23278 043302e24f937975841c4f0ffa9111     76afb091223f5de7311e9                       1BNCU1g2cvtRzcisH8w4kgnNjSgD2KbqUv    d5d553dd782ca19928b67
                                                                                                                                       0469f5089e89d5e3747a2688c287f0685d776702421c462bbbfb4c0
                  1791c5969248d02e51944072dd6adb875 0000000015f46c45f7bc5dc39f0c0b0105a1f5fda5f7                                       df53ee8a21316e0b3460ab6473a53b116a75be43e46bdc02574b7b
11328       23280 41b339760d8db4a7cdd632ea1f06035   e4fd94b66ec49c99f1ca                         132qSKxjh7kDmNL29JCzJaEEVXxyB7aoy4    b982feafa9a849b643cbe
                                                                                                                                       04bd279935b12b3f4d42519fa55da1cc6769c5516b95a5b3472bd4
                  394f544229e8adf8e82fbd31bdb1625bb9 000000009fe2c9b8912a69bce6441b7b0e22896057                                        4c31c0f54af79917725408c3190108d30614a26314b0824dae972c7
11329       23283 3b3e3a36767846ea10526315f0f0a9     9fce8ca262e4ff65c1e8f8                     1z3XvTnk5kEQ7VHdMTLBvx4FVjbfhW7Gt      58b8381cf6a87ea1fb01f
                                                                                                                                       04c24bb1a200768b9e12c3682b1ce79c3eed31b0b39a79ef2e92fa7
                  d096914bcd052bbde4f31dda790824f422 00000000db93eec578e74a1e8e33277d1552c8aada                                        7ff083251a3fd82d8a5363e2f36117f1db92c3f1e11ffbed92a166e7
11330       23285 a19897bac6a049db696841bc32fa94     749adff99a90ee80132c3c                     1Ao6x5zY9P9hpp183qYJmt4GSGoN1Jnzq      14036874803ca3fc114
                                                                                                                                       0466474ac6af1aebc9c292a6543e4db386748143b5f37db8ef92c1a
                  f50df4ed01dce0ecbbe6ba0ac9aa03f5066 0000000054e88ef1c8370b92ec7552c3cca10df1ef8                                      a046872732dbe9e19dfc3140c947eae81162a709ebdf05f0196ef8f
11331       23288 ff5d58a841e062b1cfa3700877c26       475df6b8121cc272c3ea2                       1N1bNAixciZvbFzsNBD3fRJhjJMzF51Zqs   59827ffacb026f2d95f1
                                                                                                                                       04d89789877102db19b3a2ca5ed2b11c269c833ba6af20aa27c4e2
                  ef8958ec1615717bd253ed022550573133 00000000ac5b382881df20c9ac0d3e4b1f33ad7749                                        d888246aa9f439bfe19f5f1b2bbc3b33d97da953d1654afe7a3d20a
11332       23289 beed12e1e92b0c50aca6955e08af5e     d70f5490a84132e29f124f                     1QRXymTmGcUt4A38JjsKw6Cf3XPkEu5Dc      d6649aacaf678c865bce1
                                                                                                                                       040cb52789ff88e7f15ca2c9ffcc549be6381b5d5311157cba382fcc8
                  b1366f6f921bf9c2812fa266804da7badab 0000000047402ffde43d22a3f0e9a343e50fa3b4ecc                                      35708f186433267f849b6b4a96be5705de66636a0b8a01ffc7cc733
11333       23293 f183a6dd33a0e94ecca7c8de3a320       d3be5fc90367860a6f226                       1L5rqqktpBQRddhUmnY5aZQrQwJ2iJyM7M   dac9c4da750aa4a894
                                                                                                                                       045579f255b4905d7fb9be86fdbcb310534c3bd6723fb408b4d0a62
                  1cf19f51d7bad2e1ca24560692b0c00b43 000000000d0e30b1c70efee7d013eb7adb0f1e8e19                                        170a33e7618d2c5fc48794df9533ad1a9a3631efb9a1ae5dca916a9
11334       23295 62c98825bb8053ac84e11462eea564     925438484e1e376070982f                     17qVH2hat9BjVsPbz5CpnvwVGAgZaJNPKa     3549904834d6b426f9a8
                                                                                                                                       04a830b93ec35b58c92e3dfbb6536de652c5d281862d76d90a6b1d
                  13ecc36e79f9739766e3ecb37569b43761 000000001c7b68f2894a98b188884441f5c9f221d8a                                       7321abc4fd041aefcdcba8268c3017685a1c98d6b03633b138c13db
11335       23297 faac9b3418dfd69a63d577febbed5e     1b7f5ffb42681f2faf38d                       1LTeWd54mM4RE5mpKN6W6PKB31Qoa8wUKT    f786aa450730d3c5cea44
                                                                                                                                       04c86d46804f79e4d643e1bc4841dd751e10104c56c836d76f98a32
                  777093abf97950337e969710eaf01d773d 000000006e52747821b5da2d6d0fc63d86ee2cf14bf                                       5d5947075d755496ee77932a32ae3c9b3749432884b8ce3f910c5a
11336       23298 60a00b418f83d9824bedf3c56a66c0     dd919c9b3d73ef5fee85b                       14U3mJUzyUXSTjYyv2hnD9FuvL9ssmW7cZ    d370cb8cc939dd5ac6580
                                                                                                                                       043789f4f8185a43f49b3c477335547ab1d03ac1659b61c08ccc8db
                  475e7fafa67e489e7af257b050149e9c68 00000000a608a36a15bc367d50585a8c25ceeb4a2a                                        91f20b14a965e972da60553d8342c370212bb1e6982e5980281f51
11337       23300 68e84665de4c3037197d38004b3522     473e3264ca0ab74985eeaf                     1JqJphssWXf3U2B8o8waDCMqbHiTjkcDzh     1d26f47a0707c6ada6b7c
                                                                                                                                       0432608de0bd229d853e4526a949a60300115b5a87df5a68abe934
                  c524b90db59443759f37c4457c1a273c70 00000000acc805bb79ca14be691f98922b252b2c44                                        cb9e4a9398a58b2f4f99b3d51cba498f62fae8525bb98df792055e6
11338       23303 86af789f6dcf29348ee24c702be2b4     8508e2a9f1376c4bd63ef2                     164xpmn8QVLkwU8nPfy7rWHocZGsfY8D9b     0a403ca83f722ca6a19df
                                                                                                                                       04a8fd530db90b346399ea9f2277ceb894d5c09b0a858020840923
                  7b79c9d62b5c3c299deea6e671cbaecd16 000000004e183f6b8919e1bba360c21bd875022c2c                                        a81f641f4afea19f510af4ed3e20ebc45158c35976f03973e39551da
11339       23304 14759fc2b6651c5ddecc4d0c6457d7     970faf997d688b44d7a931                     13XHxHJuoU3B3f1Qnhdbh8THebK4hxU6F3     ae52195c4173176c46e8
                                                                                                                                       040b53e26dce82b2f0fcee39e48339d4d18e5876fabb4f3472e60fe
                  394f1b5fdee3eaa05470917de2c09cd84d 00000000cf6e3bd98b17069716add529ba3d0d8ef7                                        29970d6be0be8d15858e4e0f1bbafb7b3fac28b93159ea91987716
11340       23311 2762e0e40503eb279c4e3e13e9b200     bedf365292df55927f3728                     19eVzvSLfyfP5bVPGNjELnugoKPHR779cP     dbad28158514a8f7023ff
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 632 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       048676c1cb95ffa081608a47b2d63284657a318d6f8d0d735214898
                  31e10cb3f346b7196b21d3e75a6a45807e 000000007e883d7256eb549d68c72c1192c0e9e1e8                                        ec6f0519b0a6e6b690237422edbc72512d938ff7da75a0d4563f3e6
11341       23313 b1a2be34d9c40eb70a0a310dbc6a1a     14f5ef59bf89d2cab08c2c                     14gKPTF2rWqwsZPHzBkHHwViBcGJgqTrbZ     1569b1113783e3d760da
                                                                                                                                       042f92b3cd435cefedab7e755582cee0e6a208d01a57b7cff62877c
                  c03d09fd7f866c8535e819c6323d9f45c8b 000000001e0537077b17fdc7655ed51804c0cde8f4                                       e031a9474692f891d930fc5fc3c6141ab968e91102029b7b6c90998
11342       23315 2f56e7c4f737927e0e4279c557b74       037ba1b68396cab014a9bc                     1FwuhfGCjBgPXFAPJv6FoSYTTfUBDxgs3V    6b57564d83fe42192eff
                                                                                                                                       042cdeaa29a38b14785d426f0fffd7d163d723d19df8b299099fa4cf
                  77629246f15c1bd8ab6cfab0f741e1ae9d5 0000000039806d148b93c3bac63534df08c9b4b81d                                       ff086ad369cdf672765f08f46d8caf7b0ae787df948e1ccc9ab7afd8c
11343       23320 b0d2be66c4b41b7a88baf92f7f3f9       084c222c775c4491d34b92                     1Njcz6ifXo3AXUEHMyHQFv2xV7sGKRsr4t    bbec1543e197fc3fe
                                                                                                                                       04e5fedb040331ca3c8fa1fa395228d368f0450491695aa5e76444e
                  047436043101edd535de859c8cec9f1e70 00000000882b559a79314c26f7977d96c953522ee1                                        bab78c2a6b030cd287092f90c7cf8a3516f266cf4e72f36d0306e422
11344       23322 3f6a83dc328a047ec92d98efeb871e     214b46a9951f9ec1d25ae9                     15Jm8iSsQAGmxN9JhrWvKUNK5PfGL44bLh     8041f1862fed5722155
                                                                                                                                       0431ee68633854b74f5fdbd19bcb646f6e2088989f73bd25546ca1e
                  aae9230a27053f6a66a7d85ac67e9883c9 00000000255a003913f2fbfbd696c86e61f637c2c30                                       9020ab3e198f25073a9a2c97bf0ee9d39d3801d1d41a413f51d5ef1
11345       23323 b7b40775edd12a588a8bf6e6c715eb     91ed6ef0b3bf6226b54de                       15tbCHA5toh7hxxr4soYC88yDF27ZAJWwL    266f37c6b9eb139418a9
                                                                                                                                       040c7762bdc10d662b0ec93339664cc32c0a6501b31193d0600d24
                  d44b416491ce9575f54a08575dc552517a 00000000f6b8ab5d6ce73764a0ef26f0d96be6d2bb                                        6b7e32626333440080da0e3a726eb7e9f8235643da1a0285f2eb57
11346       23324 7a134f7594629a1a54f05469261215     d92e5b038c1c295ae366f6                     14tmWBftUe16JUHESWGQAASPGXf4Pct7zJ     d52fd3bcdba47acb467685
                                                                                                                                       047dd20fc18d43508713a4713a97c62d625063b15b5246feb8295e
                  3722f2e3e291e6ef0de5739c51f863398f2 00000000b216bc0b401c74ad498ffd126f8b6511b20                                      9a1b3dca9f6ee707734535828dcb310f6e9423d8527e157e6ce06ef
11347       23325 91f476aa1df288967a2d7c36ea285       53e7bd6270003f1b22646                       18RCJEeTPowdUFdcicTuzCphvQbkty65mx   7bc813567ad221430b193
                                                                                                                                       04c3072c50b35950ea372ead3441f2fcf867d0501e75a72454122d9
                  a844fbb6b8512b5dee0252947bf5aa07e2 000000005e7fdcef86204d77179d7c8346ff6a7c321                                       a1d36a3ce059f0415ff80e58370457789c6b448470672dae4222ba1
11348       23330 c0fde059ef05abed918a31e28eade7     5e56064ba8d26caf36a08                       16gsd6dnm9iBCqaS445XCw4RbKNqjHCrj2    b9a3b68923efeeed2c2c
                                                                                                                                       046305f73e4504ff378e3b3c8301942a3ad50f838f644e8418a1047
                  2d97f800f0e58c688b169610b347c1ae8e 000000006f11fd1483d96e5eed02ce36dd182fc5801                                       c07442eba69817f5fff36094f4618d206142c728cd7c3860bb65771d
11349       23333 1c63a31e5615c2f8511afe07e8a449     01b869f2a506d5065d824                       15n4R3vKHAQPeMMrv5Wnek3bbrNdoE8udu    aa4d7b324989de46442
                                                                                                                                       04b6873378375268b773ce0a0d4c3136efbcadb52542ef413ed627
                  a0d5edb45f245099fb373a7d2c9df19a0e 000000005974dacdaeabc0e28298ad9c6ce51b37a1                                        eaaba8838e5514b0e50f18b17c94f2295c0e83c2a66868bca71d5c5
11350       23335 4c9ff34d27551637752158d90d6abe     69594b65a6166ef0367272                     1G245n2suyYqBWyKw99JjPKFAhAwfzAJhD     03c84ab3819c292656593
                                                                                                                                       0409d8ed2dddc7f4ce2ec3c7e99114efe19a5ed1ea5fbf0376d9df3c
                  714fbe5f305e92996738e2e0e75b9ec330 00000000e61ad4f4ee88d71d7a22a492d7a45deaba                                        e1b9111ea35f8ca9fde4b7b701665a0ab89a50e88960a4fe506b23
11351       23336 df2a1cb194c27aafbd0f2c160c2e74     05c54c1fff527b01a63616                     16hCVmUdunBThk94hPAkQZc1DBx1gkH5At     a1841668d77e9a4949e0
                                                                                                                                       04b575bbb84994f6a2ce4228116fdc61742f77518b9db098cde1e0d
                  1d718094e0aa40bafd16bad53e2924bc80 0000000019a513d14933939580fedab062014b292c                                        e72c54cd84ced7b2f67ae72f8fa7f78d709eb930c605ed6085d3d9a
11352       23338 bb0b78ce664ebc5aa19a71a75a74e5     da4857568a82a2a4831958                     14tYZrJmPxvDXGQkeZ5TSFv72LGZZN8h9d     21850350d7809b13e100
                                                                                                                                       0482672de749042b9813d5b47318038aee393b080775be76bc93d
                  b55f6eb46166badc84e8e089d6d1c2eaf3 0000000048e02f59b1a18668e30440fa980b2d0d13                                        886db811079f8a5742d801efdbbf31aa8093aaa51a1ef52be179639
11353       23341 207be48414aa053a61a216e83e00f9     a3da519db3ad9ae42ba2e8                     1veBkDzMF5HD8CmUDDq7jxFDyeyZN1Cqi      e35294d10d9a59429cfca2
                                                                                                                                       04d5127f0dded0e13c42dabe336e114c9d27563afc0b3dc8d6f5505
                  abcf41560dfee1ff3e0f6453cd43447646b 000000001ff635b8ebd070fd68b9f80c7840350f1af                                      d0f80c457c9e0cf2f09e8f325df95afdc7d27ced026d140d3f7777af6
11354       23342 bc415fca870ee8226f18c1c91ecb6       55424f6d4e86823a97d7c                       1GNq5VnW1uUGuj3t92c5Nk6dbdE5FpToJb   6c0622c3f295da68f2
                                                                                                                                       0405fc2b51f3ea09f09d33c6e3b6b43ef838f30f7f43bb678d46a285
                  9b6e0f29933d5a2fb21fe6638301b659e7 0000000096f425359d148cf53f91a11d66a94e4bafd                                       85ccf8e9891a89095e51021a5c3f380f9d326f91c15d0ee9476cb12
11355       23346 a73ad597bfc3bc2deb51bedcf2b0cc     bcbf6b868191949a7c3f3                       1HDyWQPe37FrtbxTHsvday4XNGbfk2DUrs    7d7bbe903e33c262d6f
                                                                                                                                       049ed454135e89ca907be70fda9124dd71fd8999216abc0005d532
                  9de1d619dfba26fe6fedca409db33995d7 0000000006af350873e95d00dacf212155096c8e0f9                                       b3e195ef29a01f7975f1f9da636d0698412b047bd318f07d1364295
11356       23348 d757d1b04de4d09c67040c0eb3358a     85fad3b435e855a998029                       1K69y5P2D9YXC8mM3hL6MnUiJ4zbqVqcYv    8f410904610cc9410d4bb
                                                                                                                                       0409757b84c266d37da04859d41ce297c2485739ef4fccf86db982d
                  f7ee1ab43a5a82c3bcc37675a851243ad3 0000000051ed945d7333584234e3bd85abb44e1e1                                         a7cff7f3971aceb107b389a90db30f2c7810b4bb1d8b43ac5a23f227
11357       23350 ce4344e515541b8e4186580ccaed21     466e1f07e93efaf289536f3                   131tFtjroZqydvhVmF4ye8Ehv63h51g6yu      1bf5f31f88afd6701b3
                                                                                                                                       04c795765b86f939b059cdba4b94c803a6d695dbf890b812b14352
                  528da734a4793748c7a0ba2fd410280348 00000000470bdb9304eb45f832b271e823627417b5                                        37a0b0e4d5afdd7b40cb2ad2e5e4dd81f8d19078692131fcce4e39f
11358       23351 35afb2f48ed6d3e715ce1f93cc8797     bb629620aa3c351de91592                     1NWRKMCq6LUNM1Xrb8KxYB4MYAAGvyygmX     2c21721ea9d2dc26b5bd7
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 633 of
                                                              913
        A                         B                                       C                                            D                                          E
                                                                                                                                      04491dcb599964d1a0656aaa8c78775f446111b923c42347f9d8e7
                  3c6f38c5631452503071cabe3688063b10 00000000ef1ab2b810958f489a4b130d01167a5363                                       6c3ddf049371bbafc3cd390edd087e4551cf6dc90e8fa46ee95eacaf
11359       23354 7f7e60251dc2d709fc269448f30600     65523feed21505cad6693e                     12QTdJHdydBHWy7C5aTnoHMR6iGJaP8cfv    8928765b38d35ae8c736
                                                                                                                                      040e6f30efe5193dbd55daff54447fde0a8323eb0785f86ecb9dbde
                  a251dcb974159ab3411b2b81382f05a510 00000000cba7ce9947031d57401469ee0edff4177c                                       034969ec10833f587d9b8e6e245b3087c15c76b98ba48bccde45f2e
11360       23355 d4675bb5540c18abb4221536a61aed     58d77e159b5253bb1e6fe5                     183odwcNaGftotBsrFmfmTy9VmtQ8VMNWF    d2a34e1043bdf8daf154
                                                                                                                                      046477fc2bf281caaa432eb4a16c29867f1f9a9908a7446543f5810
                  ec892e54952c39045b43f3a389bbbdda8a 00000000116bac879487980efd6dd01609e6e7cac6                                       9222edfb1fd5144c00e310573fd9daa93343962fd3a5b227913da64
11361       23356 f6e27b23fdd969bfcc23193c065792     ea604d886b7537c243855e                     1LJk8KKubZEnkdnHentZjNNF9dHQY86D5b    672172b4aa6d453c7d71
                                                                                                                                      042d1233ac25c683ef635394107f898ab42df8409c0c7f461e4f95a1
                  1a5c21cb37308169dced92842210a8b554 000000005bf92083b977cf7b66e5d6b5aaae1c8e6fa                                      dbd98df6ccda845e8a2c89210a6e1088ee6e8906a64f35f8e915c5f
11362       23357 26ac1ed44c811d45d4d73e0ab0615a     362687a31c469ca2fa7ad                       1BoM9G82XaGPQ9Pf9uhMvQVY5Qz96d4d4x   7b71968a7a1a0cd621c
                                                                                                                                      0419c67e4750341495b4eee6034718fb59c209d270f70d47cf93cc7
                  cb317b07fc653237567ec119d37cba935e 00000000d81a3c123cba2cdf9957491d507f4eacf53                                      9eb9351ba2ff6f35d42638d285fd8a174b9d35d6f6867f6999915fe3
11363       23358 c8afc3d99eb5869bd54580f192c005     aee2437615efd3549e545                       1DQfTAy64NG3jgRQHvhL7JcLpqXwR6nUft   c10c9d437a9df6a6ace
                                                                                                                                      04b42bc4fcff06cc9deb9eb2021e9bde261ddcfaa1a7f5aabafcabc8
                  3c9e2c58d113d5a120141395a1717e608f 000000004cfdc4c87eb77fb57b6abf03f0cd9a04cbd                                      13186ccef08c033000ea1e03e186f84c3770f6f70b0a4173c898a6e
11364       23364 a55adb129f69c5d8c3cccd1426b8ff     1c66fcf46b155a9aaf78e                       1P8y7wm6zDyQR7HCecULM9Go1KNmAco7G2   88b7c2332766bba44de
                                                                                                                                      043bbace242d3fe457b614324d9cf75a8006b79f6c0bbd8387f7247
                  6a8429b6550cbd9a10f36b44397ec9b634 000000009367a793c9319fe68ae331434f6ac5f7a0b                                      926128e73d69c5aa86e40e536d7801ca43123c66b9e3f93c5ddc49
11365       23368 b8196703960fc28ec816640981e969     85d7461ffd0dbb3229565                       1Fe99SBaVbyKsdFsVMbCZfmwZkMtpMaq5m   717a86488f52079a24a49
                                                                                                                                      0433a9579fe495b17bafb94c8ee5f699816b1f7cdd249039c7b4947
                  a0dcee223a9cc061ed6ff65cacc2704ab66 000000009241b2ce6aea6c61a26656eab4684dcbc9                                      0fee98d24fe7eaf797e59a5547eb88bd3c937ded207b9c406687b78
11366       23372 c499d2a72b5653cecfcc16cd23890       0e587e5b72cda76faf8802                     19gBU5Qjyujnbr87Ez4bvuVWhHH7KPNYzb   2f5bce29833270032240
                                                                                                                                      040ef24bf5786b5ab78abdcf1138e34f39be2ab0584daae6d034051
                  89b9a5d6b305d5b0b3124b64b9bf1a9584 000000001cba3eeaa7d150a05b1c6da7abe7ed10e0                                       69c101cea572e1bb9353b2f10a0a23298d46b222354df4f8b427aba
11367       23373 19e99fd1e66838224dcf0e2e6e88f1     e7bfb31859fa4ad1a43af2                     1FEauLGekkTYvuQFu7ygaeSzRRKarZ2eJZ    89af4a541f957840c477
                                                                                                                                      04e01ea4cdcc90d51f7e174bce7f55bd9eed1a536f8eb0faab58e38f
                  de9893df76f3e7a96616d2a1663028949c 00000000041ea57811233cb8e76df75e08b14f9772                                       b6046c325c82b061d2d74ae97842b741a932421699a5599d4b6c69
11368       23375 9ac1b36e820c9f3c4a0bb592dfe099     17ea58b59f43dc707be92f                     1GkxcwmSUAALMWvt5sUD3z75bJdMwKghAK    3c240edaab059e38e248
                                                                                                                                      04a443294470cbc7a9f99b66a2364011ac2cf69c591974d8a42500b
                  82cc3398cdf60555223d34658e83edebc4 00000000e567b7efded3877036537e7a1829c7ca87                                       99ffb0361fd8c2cbba0a232542d7dbd3bceaedbe5b0359e078f5d6a
11369       23379 b975163d1b36a7236168abc0e591b1     b09cd19f8eec8c8ba136d2                     14ZMpQT8vQyEqSEsffaci6d5EoBudUmneR    06bf89d9a1d1259ea26c
                                                                                                                                      04c769eaf21a89c6cc53b57df7a688cf9f7f7df179b2a24229831c06
                  65b197150ade32e85576bf3261577fc8d5 00000000ddfe525e228a39173b354c5cd1e49a0d0b                                       74a5660fe014e3373c0ea83e1e40b75480ee70322c80e3a5523d7a
11370       23381 79214bd93938fa39f25c53794f5a4e     9402e60740d88ae674fe8e                     17sH8Y16QWX8XkzKnReoNNxvxyS1WFvpuo    f73d96acf75b0cb0940d
                                                                                                                                      0460bfbe1429078c5a35329cd9c660a7e0d36e7bf23d9c728f09373
                  b4bd1ebdbf67cc29bd9c0e3a72cfba6827d 00000000065c648ba7af0f6f9ec54e3ed404ffd6d73                                     b143c3bca548e4485c7856e54887c8772e4256b0e4376a9dd2ecc4
11371       23382 167a2559c8253ee3058e14e41c3a6       adf85e041005399b2603c                       1nawHkQHPXTH4U6EHgj3csyqTgHobHnGf   be93edd6653542a15c01a
                                                                                                                                      043fbe814809d54107cbc8546826cd650c0aef3730cb273735b67a0
                  20d304d295df3c33682fa569e56c6825d7 000000009f967c7dc5cd7de076c3d42b6d95e9bbb4                                       956912fb0e76afcf6bcd969de8ecbed44984e0af604a85d1b32a5c0f
11372       23383 660fc226b941272adf612741326438     7064221440489eb8fb6bfb                     1GLyn6T2rmmJNQFqwGpw3gamZWp7euiX3h    7baa4cfcb9cb7568e05
                                                                                                                                      04e34fbf730544312dc4ce72db3b9a445c18b492ad76c244590426d
                  24aff64075c0fe0187623da26118237482 0000000063b4f1da35acdafe037739b0fc1a6d3ff17                                      37d4d9fb5a87f03fe6f4c4e6eee212dbe4bb45f0498eb83c9ae9531
11373       23386 5af903804ea65fe50f31bee4476c1e     d86e955e0a72008d2e10c                       1765c2ey6RhSmYghtLPiiMmfK3nv2Fsrqv   60e5a41f9b0be25ba1ee
                                                                                                                                      04531afd03473956d05e823119ab89b67d38647e93b56cebb785ce
                  b87642a2679fe0cd59e40ad93105ae56d3 00000000fe2654cae915eb3c3402bc98616e5a8aa4                                       ef73e7400665a1ac3d847d07e5bb6e6ede2a43799221570769c7bb
11374       23387 da483bdac4c5c6d583a0b1bb2c9256     0af4d6bee8e8926b496e5a                     14i1rZs5ZApc6KzQkNJfSksHV3JGExoB2L    7ebcc8348d25888cfea8f6
                                                                                                                                      04b8420d40f5362c9290976701d87184af8562d99ac0162e1e2578
                  2945bfb1212ab88bf7d687cd248b31df6bc 000000006d491416f7d77878173178413dfeb18f5d                                      401f5f4f48eb40e0758fd6a99c34422a9320cedac2cbcae0c540f858
11375       23390 ad2183a1c53d63bb3b6afe1591b17       a7723612d01baa02c61205                     1EWKJY7xLVRzFUFtR7wCEAnjRHzwPxjwp9   d7d802ec74b10ee151f4
                                                                                                                                      0444685f55593bb14fcad12cf8f2e0141b6fc9d994d56f8ea5d7f541
                  214aeb938939b5b252a053138767e5a53 00000000eaeae4dc31da944deeda694b932c0b61a2                                        f6cdc2d105548f1f18ce16d3115605498b1e3a10cabe74aec2b7f9ca
11376       23392 98cfd3090b894f7def18e90fcf6909c   5efba45c88cb6ddf7645f6                     13NYKM5ikYRNKsKj6kCPYPgqpLv8pyoPdr     d277f60de2bc21c1b7
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 634 of
                                                               913
        A                          B                                      C                                             D                                           E
                                                                                                                                        04ac42f13d9db57eb921f872fb9bed0f57d4660eb01a71d6dfbb419
                  1a5b1bab0c518bca6566d8e8e0f9b57970 000000005322790c3e096cd047fad1da5f68cd5a1d                                         1be05583393a5fb0b07ff4d4fc6b35bc1a6159b684a37f2834c9bd1
11377       23398 15ebc28e487bcab817b99df1a0ad54     17a70ee92a566814d6b8d5                     12mHBxTKaqiz7MAziWB1u7wLsoyeMGziMG      250d1246b07978c4fe89
                                                                                                                                        0441b77ba06bda9b1602f2358782dec4bcc7c287933a13e7e2024d
                  93b66906ab89a2e9b8bb2ad3e60a7bc78 00000000296cb4bf9969fffc153ed4dfca483e84d3b                                         c3e2b73a116980c7969d52d7b5aa04dba159fd71f051816b470832
11378       23401 65a2434430141c2603560594d8b6e08   0c2e316229c05435c191d                       1AjasQznf8AoLr7LiN4nDZPjt9hSSPdCEV      de052ccfeb9e9795e106b9
                                                                                                                                        0465a8e31f2f2e43140ecc11e1ae2af2065752abc9401de87c3797c
                  9f80f7094de89213be46a8b7c96cb14e75 0000000053680f38b184193d66a7ce5fd43ad6c3c0                                         c7d38331feef7f87e9b9a827343e464dfa9f73d97073cdd7abc72a8c
11379       23403 07d55ac0441e219f3fafdfced2f33c     8cea6c79333146f948529b                     13hK4jZRNTVPTqUvsCPVsxJpYueJCKkTxQ      76bf3432e145afded26
                                                                                                                                        04ad5c6619a17b6f90920506f7466bf31b51a0f2c619fb8970f6d07b
                  26cf79d76f8ba0e992d2d3614d696d46e0 00000000bb07265529bf0e9e54b8b8d2f0c05690df                                         0eb0d15111ee236fbb41ba1a9bbbb00b1eb81490dfd3e5c466551f
11380       23405 70d1208df0c14a2d4262191cb17245     42cb68a68ebaa563500143                     1CywkjT3vqee4WBFVAJ1MGm3H4BhS2oBMW      8a5a77af08601877fc9c
                                                                                                                                        047d1744f1c94bba0a3e670c43f8470e9ced191ac0c1ca5c6c33256
                  b78af37de9b99746fe1cb263b00ab081cfa 00000000b48c50c61fafc402b1f745af9c1db4af7466                                      2a6af268860331b5eb00753cd6768cb3105501e50d737249c27e73
11381       23406 4c0f66d903adfcd92848d27075573       60b23ea37b59b63a6937                         18LMjajyVRa9ZUerg7dQvwC838adH7WPGK   773d57535d417950865ae
                                                                                                                                        04c6bb74cc924d73c336737b343bf7f67e1556e80fc9703357d45ea
                  dff50eb97fba1fa78e313aba87d8cc8f191 000000003dbbc09a68a43fd79576241c4fb87cd5bef                                       f3e8e9275ac54fce82d08b0955eb0b85e5bda320c9901a144da466
11382       23409 218afa00ab3f97f044d861e728c02       81454bb098e43cd288d26                       1GZ43bhHCUQfLTQ1HSyLNDB83tT7U1LVCi    97f4781484e36366cd93a
                                                                                                                                        04a89862ee75d4d9cfb89dc8c90221ededcb8a17b8eeb47f850e321
                  92e7438667956b1be20472a56249a37fb6 000000005e2cbdfc70f6faaf14f76995874a3829b60                                        5268a4fa3d4fd2194b70807cfb48f89677bc146f129e6919a94c233
11383       23437 a1891a533edeac03d2f80d3af61783     68f3d09b7660587bc3a2f                       1HXKQKv392Yp5W4noVArrpBdnc4TAwrszb     62d95606de1979518e9d
                                                                                                                                        04978ea2be2b1ecbb3e11fceb7c771c596c6d7692fd3c59b58b3811
                  0f480b7becdd9ec31881be115838f1a41a 00000000731116fa4aa114c7fe578b7bf36156a782                                         568b3c1bf8fb4babbf571f480525bf9a333203dea569ac792aa3466
11384       23442 97afead2a3e7d3d833b351b6d98907     61d0d3d54f1a67338e98bc                     15xmQnG5sWxZTPDfXTKMkUs8BUY5oj611U      25fc6dd413802cadd0fe
                                                                                                                                        04c87d8b76102cc33b2293c26a17776b910aad1e57cc8e67d608b3
                  d62551f88a859ac05a84508066a97d8d2f 0000000097e6ec818aed9007a005b01ce6f3cd53a9                                         d4b383b0b4906a46c5e1b996656d16b993deeedf794a4e658ca1b6
11385       23450 3ad5c11a1be713d01acfff92b16b28     68a300a80b22cbff27220e                     17p3SFGcjVUKtMUoiMjfXLUg87ufSvWgs1      2ed124e561376040a76ea8
                                                                                                                                        04122be0676198bf988f66426859a1266028464012c81599b4be29
                  8c7a7e91aac741c075d25fd212fae9fd200 0000000042499d4a9000ca436858a40b012b11ceb8                                        d70b251f5e169fcf947f2942d24a59963d968a637986f239016516c
11386       23451 d40a87ad841d9a2c2355bc2df2243       4ca371474ff2ff14aa4dd6                     1BZ3AEU8kBHLsF8zaPjNWR1AQDaPJc72W6     308009fda391d1be3f48d
                                                                                                                                        0459b6d0238e76a0e25e2cc01242f9a58b8f0ea56bdbb23276af796
                  291c82f2b2e0811357625ab648cfa71d65 00000000da63e0992f7d19ec0f298f3c2d4cfbeedc2                                        6502ffc3934e9573fbb9c85e9fc9ec15c6661a3b60d15f4dde71b6ef
11387       23452 a19328d1e906100b17a066380ed09a     4c8b6daf2de406291a3dc                       17uPtRgEwRz1DmQHsF3CDQjnEXNgbphxJ4     91c9beffe2f01615a89
                                                                                                                                        045ddcb4d31d0dc0dd3dcfa7330beb6c5e5fc3f1194b0231ced1ea7
                  8a24ba14714286a683244bc92986d6e42 00000000742b9a55522ae44345337d4a4608fab878                                          14c4ad1806cd7c5c5fdee94154e0a7542c992447189ae2e3bf3c95ff
11388       23453 59e96612d4c6c747d908f00572610f7   557e783ebe4c93fb362473                     1G1fft66hkf7Wdv6ifQvKkGg2tXvH2qL2i       26e29ebd44c4b02347f
                                                                                                                                        045a8fbb1e0f68fab7c7e91345a0c36a189e8b334bb1995b25f211c
                  defa155b402ac62c030b8fa69ae7784602 000000000173c85bbc0b36d32da81b68a1039cd121                                         930074e307bc10de0102fb5c03c81f463e21749fcbd22e7333410a2
11389       23454 4e54860cedce969eb1b60c2a87736b     80e627a05f31ca8b9236c8                     1CC99npdYLTFTEF14VwKvCioFcYiDcF2As      b88421e96871da175bda
                                                                                                                                        04efb015b522d979fc5e5fa3c925e3fa814c323d47e18282fc32fb9e
                  eb19dc0b6f7ebcf8852afa3bc25b8b1c9a8 000000001669819bbc16881ee02be42b49c874da2b                                        13f13121fa390ec5e4416c2992502f2333ca1e297c9c0e28d287212
11390       23455 66ecdee6c7c9bdb326b0112681f52       f96eef3965c09245344aa1                     13QGCLcFWy9xhRZ7qJqcjWMg8PBNUT2JnA     88983d908c7396798ab
                                                                                                                                        04d75382b7beb3d1d09ba75da437c0a0e16d57460333a5f13ed1f7
                  c7ead206fe07ba3118d1ddba8861cf2f700 000000004cf6cb88c23cd8e4630a2734c5856ad3e9                                        ba78a4f40d5a66ac6f0d2d9b8eebfc6b029584a372485d2202344dd
11391       23457 098752489677eb4c5ed83c09edda1       d4ed19f80bdd75e704681f                     1PMsLSmTpkXYew4TcF6GGBeVWqkwYVg8M1     3049b5eab45e81e537ee8
                                                                                                                                        04aab2b053d0007cb9f0af65f0687ebf119817f191b9ad0a5f51705
                  dee4a8cfdb584501c705c1ea8fc3f48430e 00000000648e3ae9603b4c829c289af2450cd8ce96                                        a3547c9be79a8b55dd18cdcfa9b3d4991efa6d87871dfe1f7a844e5
11392       23459 25e719d0dfb1c32c36b5b64f769d7       efa139959ccabe4661c972                     1JrLEs4pFwPjjSPy8tNpzE9ZAdxkG7CRGx     c82169af317fcbabc063
                                                                                                                                        04b45e1ad1f1d67d7139dd4ed0efcba0804fa25d48e9380b74a1da
                  7ecb30ddc7f8ea24795d44b9e0e8014c31 000000001942bc448c8e36081feafd5af073bafb9de                                        7c1feea6d5be858878fbeb196af6c34fa0c9525ef81afe5b3bd6de62
11393       23460 80905a4f0b8c774eea72735469772e     e7a786190e30b4236d873                       1Jd5875gZaitKYQzktcCwNsyHRsitUVxkJ     ee005c36d1ff39e737fc
                                                                                                                                        04417b452a84bbc7217c0b8764bb0830b6a50901c65133483ec51e
                  36951e0d1acef2b725471c6db1e9e9b207 0000000029a336547593025765a51a26bece01c498                                         6228a1b6bdda493511ca70cdd31c61f2c44ae36eb470ce5cb50453d
11394       23462 00a152a1377a29748492d367d45ddb     0c796306dddeff3379701a                     1JfjjZdTDChJ7BiiAXqfXqYMWTMQCdAcnV      cc5856f330e08d6c0849a
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 635 of
                                                               913
        A                          B                                      C                                             D                                          E
                                                                                                                                       0459af2bb225302ee8fe7e592ccbd516037742fe70f43f8b252adac
                  129974b76647b7251e3787919e09b2f334 000000001140daa3c8bbf4b7d16ad4e088bfeb8aa1                                        d7106d12dc7e054bb24c4e3aa9f14f6f1559a6e186beb756cd75468
11395       23464 772bddc33201ebf954f6c74dfcd710     1260b4f273842c3afaf563                     18LSqpfreREzUiNCc249XhsPGiTS5LBLKk     934b6223c0566ecabebd
                                                                                                                                       044f2b94554732bb287e76186240a7d3d422970325b5368ccb6074
                  ea8686dbc81527ed68f593bab99c003d6c 000000003cb50724d6d65c1833a3b2519fb2af378c                                        f95c8ab051b3471d7dbb93d51e2a7a3752246cca1c41b9e23addcca
11396       23468 a94ac6da495a5026591692dcae8b19     321616ef995c7a699df76b                     1Hf4UC9rC9YsLnSwfiF27yH9DGhiiHaBeV     fc92db9a4f207cb816716
                                                                                                                                       043f7ddfedc3c3695109d78022b4c74bff4d8f27e0a5122b7584a40
                  c67754a11fda8630826afee4cc79e83a05 000000002587dc85ab865f207431b5d6d623a4220e                                        e15a0417e87c4a1f85cba10d42dd67ac6384efcdac4a680026e25e0
11397       23469 9521cdced6227ea5a8a2edf44b2a7b     fd7c6f3559fdb49ac0f214                     1Ch86vka89HWrsX3nANgqdD35dDZ8GnHa3     346e77d526797a775ca6
                                                                                                                                       049576e6e0b3bf8d07d3854ec5a839e4cde89d4710f021a217f87e0
                  cd9e894cfc9f21931b33dc4b28cae055fe1 000000007c5c5bbd79f329f9a8493d2fe2868c14bbc                                      7a3b4e664c59baccce28b805f281b681318f888c804e5a644d2e01b
11398       23475 0e728d1c41bb6dbd049d504b938ed       c1c3dbdde004af25542b5                       1p2pkXv9pk8cDoGM386uRMzGqoPdYEwGW    c37e6d3c300c59bf75f3
                                                                                                                                       041cefd4026de53c89c1d124b1b47704336f3c307263ec7cac53778
                  1c7e6b1770d07d73e79101e95fd27e3f03 00000000b2d7bb08e9d92aebc656b099ce9ef44e90                                        c101b83d86c56f7bae4a21573cda0c9e0aa5be5bf5e06f6ee8b830c
11399       23477 67f14e09b3dae519d322c8995e05df     c080d6ab718bed33d9f627                     12Eszp96RjZ4f4eo2Qtga88AUnSHnJbAxf     1b802ad1ff15e512cdb1
                                                                                                                                       04debd4e1374e4ee23b476636d664e4a9111c3fbc612ffe1ab299a1
                  3083d5a42312a00957c0df21d8f268d993 000000005f2dc0fb5818477da48939aa4ad81cce12                                        aca97d2a5835e9ec57cb3e716ca89d9e63cc7441d5c50960717df4d
11400       23478 ea9d9cdeba20df0fd9093d0abcdc5b     108d86c613c736c15a4b03                     161VcyxKFNg4ddDn81FwrGWvuKD34YwW5K     b4583877da59a07a3907
                                                                                                                                       04cdcba4a53d8b2cb5f45525ffe97a7c9d00c46e26afb20da9c6d0ae
                  c9ee03fc6380c43129930c0dfcf2c7a4183 00000000693bcdfeeaffcdec3b512b61a935084ebf8                                      100c1c39f6e61911de344ae0697662ebc80621babc675f2cc2337c3
11401       23479 2c44b6c12b7940d96d30415ba2bc5       0f27c77f25f2aca4a436e                       1LXcDAJ72eBm3w4KAuLLRfakDV1MAfmzZ2   9d65f2640798f3a4b75
                                                                                                                                       0486c99f5f40228764e75ecc9ce37e322be610765105b256316df8e
                  83e946f1f1fbd6794c5b6e9931c782bedfc 00000000ac77b64ee50b0f5977472c024082b03934                                       7085500f75f5eb3346c502fd56ad4e2b7c7ecd9949e8610066a76b3
11402       23480 276ca7c5ab49418094d6e3dfc5eca       f7dea557b34d71bd926e31                     17GEK3ULyaXvAtj4FQxLZVGnLNLML83Z4y    d0b3fcb1426dc0f394de
                                                                                                                                       045fa26b6dee987ac80a5eb9efab95985c3404b7370fee1f7728d6f
                  5a27e34da94f4a861aa1f39b6d6890ebc9 000000005bbf1bffc1df82ef867873ec86f752c7b0df                                      72eacdcc92d76c0a101cd2f197d5882adc84ad6d86de858e10c0410
11403       23483 8ae01ab85cbb6f85ead2edd85e36cd     470f59daf3e91e6bd50e                         1Ck8QyiakAa7p6xACktEiTLDJsTvmY9BsB   c9803066368a6ab625e6
                                                                                                                                       0459565fc22b9a5ad4340422c324ca52384aaeefeaf10d45f028618
                  c9ab8b7e9c12f5e29d91b48b8541b3eaac 00000000f03256ab5e87a59edc0a2d07bea34d4a8e                                        28330cad19ede454101432ecc5cc08a7b59ba5ebaaecd2be79d4a6f
11404       23487 e73e30bc362fc9dca3c28dbe136fa3     4c08ed3a3051881f458d31                     16A8GxVaTjFpEMAJ7bknW7T7ASHBo9VxC3     2ac4ab496958e4948d99
                                                                                                                                       04a300542e644f69f8d73710dd9c3f35500caf952ec4cbc19755b0c9
                  bb872a2d0f33794a88d18f93d65c286cdb 0000000098b4a23838e0f22302d6b0f4f3691a72ed                                        67471ab1f247f26dc311808ef22115ccf33178db70c248f4471f3168
11405       23491 a05284512486b52892989799f62981     9e868805aa48dafd3690dd                     13jPFBWvWrKRTk8RdpjZyGXQzmFWtMa6zJ     150a8e01ff79996dc8
                                                                                                                                       049e2bb0ac573a41e6d78a1da5444353562e22afc5b6cdc5637271
                  9dc4560655a7d365b1e6c3092fb132894d 000000000ceb3e1b72a6e546da66600265a5a190f3                                        eed27a167e7ef26f7df7e55529f1f25eeb5275faea92f90777a43cf1
11406       23492 11f9f0a59f22e21dcd295e313c0542     569ac5dc535afa99fe8512                     19aJnUxe2ZzNHq7TwQCo8cvAF9r2m8VJHX     3fbdc59dc22344181935
                                                                                                                                       04476a95d607394148314037c3ac12acb086a3728b0e2a070a43f6
                  1f1411fba7328b6fd37734efaa051303547 00000000e61fce75854b12f8a2d2aa46f3c5a2a64a9                                      0cf119585583abd40e45dcd4115dbf770265e17f14e973e3c76e0e6
11407       23496 59341ca0fa6b10cf6d4901e3082d1       c372491cfc0a66c8b6e87                       18nzpZBxQeJAvQd8dpT33aZQe2FZHjrvdz   0044196240501e4f6def5
                                                                                                                                       04ab1838f3bf4885c0b5b60a1c886dae6af32a3996071fad6b1163a
                  27313f8080bf1ad3f153b8341ef0b0a0ff9 00000000f6074a81d7ad8515cd6a2b042b0b16d451                                       0f8a2813dd9331d0d7b58dc8cf73e709943efb0e2779f8d37961557
11408       23497 c3a9f8b96c8efdc91db42b6380c0b       bda772d51133600241f793                     13DywEFzXTQV4neQ4QVPedRMLvdT1QwENG    666fd4f31f0b505b7336
                                                                                                                                       0450419b0a609aafb6a4a7f81fb1dc038cf0f779a7a572995b3b010
                  1b703923a4de674f5c30f68f1c06888e1e4 000000001959c479fbb36af8361053655e9327719d                                       758e2104f9f5149e8a1c805922d842676afcc03cb49fa8c567ecc408
11409       23499 7d4af5ac71382bfeb27bd1af7e017       2f5ff7b513a5c3e60a30d0                     1KMAuZETn78w5tKuj1fkxHvhZhpzzkarpJ    b9353e92ffd9c116d77
                                                                                                                                       04c406e6c5cd1681884b8fb80c01ace7c1bdfb2ee799d1ac4230e40
                  79e783c8e34bd51b98b5795da16ade073 0000000033cf9a463d3caa4527ea7b51a71e6e821a                                         e82c8cd8de4584fdae92d9e52a3116d8a52f183197b864adfe21fa6
11410       23502 8f0c8d7d7b1950c38dc8feb892a7a4d   c5a2b4a3d63b985f13cdf1                     1Vind32yKZCC1hSucHdx6DmqgVmKKM4mk       a9103ee5f1a58c2c174e
                                                                                                                                       049b6495f8cc7221ebf27b97e659b5e2d90cee59fda0e7ce2fc76b7
                  a51563f003bf20df236b4473b2ba1886eb 000000003fce1ae3cb49deb52e89ace09404570c40                                        aac0eb63cf34a426920068a9e8039c6bdf7d24598ee42b8701b05cb
11411       23505 72dacc132c95698c8ebc175cd90f59     c0009c0b3feec182890824                     18jP6i1EfTnS8BwP49d6ahxZMj6GC3KdpZ     9b069ff3f87d5f448efa
                                                                                                                                       046497d7baf26d2f7e2e7ca4a47d0ded8acb175e0ab8a4f7e5f8f92
                  a32ebdd20ebb3a00e3868b04c9eebd452 00000000d696ea3635d3d30f946b7100af7a927c47                                         9b021c3ae58c038b79acf2d7a5b141dddb0a822ce2a4002300d2d1
11412       23510 2d7a25048980b81dc0354eb9c550abb   1b89bec8ef0ba9a31372fd                     1X1Zm8Kcw5ut59MqK5UAX53tckaLceKVV       d708d5d837832208e8c25
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 636 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       046024b94caf70a1290d624f28b1c5195d12d1bde244397c4b0a81
                  77251d4c89108fe7e28fa7c9131183631f7 0000000005ff0e5410ef9f4032c1c0495449748e33d                                      49592eb88889062b13906ff4d487f3c492925a30db928efc3202c5a
11413       23511 7b87baab47ceb2ac24151899ef097       5aafb57b39a71a4e08dea                       1MEpzh26n3aPLT5UbFJwhaxWpovkEjRRy4   2494f7562aa2d13e73c22
                                                                                                                                       049744a5785aeaec074779db530b5b5dc900ffc5603f7bc7c84a617
                  8ec2d19b9ea36f9786d9097130455467bd 00000000752183099762c940d0f476a455c23ae56c                                        a8d0ee240199251899e439ba3a97674e7b0be41b8e5b57181df1c2
11414       23515 666fb2e37ef647d34724c9d467df54     ce2940094c4152cc798a4e                     1EgnvAsxLWpZYBjCusJA3NEhoZUvj2zAwK     fc87cd4d0f36135e319a7
                                                                                                                                       04c57322ec73878ac9757369430fff2d9203a6aaa5ab6c1b7a545eb
                  02399392b8005986dfe26ef4a65b08b79c 000000004872d62cfb69e1f5b7491955195cc0aa87                                        aaf8f5076533880b17d59a7c729a5da86111b2d7ec4f95b1b09e1e7
11415       23519 f4e2cf4418c830d977cf7a436587b3     838040ba93cd0d5c89de8f                     1ETZsNRT9JDWbw6gTE8fhHHeXM4FtzLr7j     bfffbddf4f411020e3fd
                                                                                                                                       04d1a8c4d88967c8fafb52697b90e98c19401951c5b6cac174ddd45
                  44629cd22de6a75db33c4c0eb6f985b44f 0000000092b86e58cb3e70e8dfccefbbb2db23a6a1c                                       acdc4453b1c690dc3e6def0d112411c09eb7cd136973d74c6df2ff4d
11416       23529 dfa70e5d84eba1ae0fe0ab7e78b4c9     79543ba0e9432fbf938a2                       13mmqwykA7bGuZwXcKy5UtgeoQiCbC1dzJ    5b1fa6c25e766494e59
                                                                                                                                       04200b76f5b6c51737b14003841c8d98e28a29acb51683ab77496b
                  e85b94183ec95b209cfb0440604463fb8d 00000000cfdde5673bb9035b56881e5fae74dbf2a2                                        7e5bfcedc535b22bd29d8e36861644a5f2280b47669711c5c814e22
11417       23530 a91f0d61ae8acb3768fd64396dcb26     9f5f221eab5bf4af340224                     15JKiYfFE3RT1o5edHZcDj6En6m9151Phb     018ff960f93c12022ec79
                                                                                                                                       04dc4e107e0e2cd2753d48b5f31102ff1fb04639ef10f16ba78e1ae9
                  ffc0c67e8332036955f5cb18d2946f7d758 0000000014ac4851c412a40104c1020c233055192f                                       c9b105fdf9dd34019bf9e0d66a57507948db7360213a309bb92563c
11418       23532 6ad35214a07e6396436cd79ebdd6c       6128f439ed1d0e427c01c4                     1JK88uz88FHu2LYxwXkJ3zVmSkuKhvRK8v    ee9ddb3556cee8179e1
                                                                                                                                       04f07f42906e56dbff4937515fb6a9cca8b21f8fa269cc17e71924ff8
                  a8d599a86adafe9535e0694ab18ace0b19 00000000465e2b7138e89281d9cb2ed94cadbe5cd7                                        f8404aa7b6d40daba5d78b38aa26c1ab8f97788bdfb8ba94168227
11419       23536 adca0ff71a545c0da49c35ca4a83e7     eb37a09d019ef85ad312f4                     1LW23Wj3CsebKMsb3iRLMq9zCNYmMjTTBd     9c25c6e13e7807af580
                                                                                                                                       04d7b3c2ff0e3089ea43c6c19057b3bfd484f4632cbaeb106bf1a5a2
                  57ecb248c25356fb388a27a30d8f5d1c26 000000003e53b89dce560e61aec00bbba4d0bc6439                                        68b56395235f610523e8d70f82546daf44fc8781e1c9f1e5418c66c1
11420       23539 a35fd5d3a0dd13806d4963c40953e2     fe15624342efcb3487e570                     1fT6D65F3iXPTe9Q5A39DYRESbpekic6H      bb7aba0c17af84cbb4
                                                                                                                                       04d3d1ea0d48d6a43052767d4324c88e1b71446d30f818df88cdf6e
                  70ec4b27f46b294d8183dfb4186347de85 00000000f5bb240b94776f06230958874040db8591                                        c923d4ee25f6989346daca43b1989afeca25911b95ab6cc66e613d1
11421       23540 c4af94a6fcfe74ca70aa7e4c21f423     efb46fd6c9510695bf366f                     19qNmw4W7PvKZQYE6QM7UZ2A1zupQomLVP     3a48faa5d1ce2fdd8d4d
                                                                                                                                       0459ad76d0f10592ccd162243ec8fd68b4c8c9b47c397ca695a6341
                  9b23aa7aca230c9f97a2611a40a5e9c133 000000002505506e8a93bee11ad8d7d6121f037400                                        fa14869ea55b12fee81ad90d258dc5b93062db8075bdf1b92458d4
11422       23543 506c8f6ac0a04fa7660b8de8e2e96c     e89bfcd4f7f877f707e55e                     1HS9xu21xMguXw2MQe62WqPRRHadv8LDwZ     801a6dd58590d4f8d582c
                                                                                                                                       042c08b5c510812ca519e8525ebca84aee92eab5fa772edccbee152
                  54ba5ceb81c8d12ff719be53ac78de5093 00000000bd92659b81afd61c01ee834203a8ffcbb45                                       7daed8fa82cd1d94263492fb01febe803400ec1930cb38cfd571c73
11423       23545 2e26b4b8000e3bc04836934ffb12d6     141056f446fda393d5515                       15Adb4oHt5JwPRzipGdnfViqngw798GGiV    464af4f0d4ace9001559
                                                                                                                                       0495d9fb0af711f2e4c4c82535056eb0b4602c44679e6483b2d2cbd
                  24b9fe464500d0de05d0f5f076edfbe6aae 000000002760b393961a909d0691ba55df33326d99                                       0e19787cd7b1725dbd25b96a24b838c9540337d70c042cd5529440
11424       23546 df6033dc1f178513ab110fa533f46       c2ccc224076ec81a64794f                     1M4o8jhLZXhR5FF4oXSbfcp9T3mwh1k3zX    d4e9714160db37ae7e58e
                                                                                                                                       0440ca8c83f5adb5d49a2c742d512f03865784f8c6160511519ffd4b
                  2ba7ae5f1bdfde87916706d4a932729d25 0000000047f471768580873a52a9d587ee790ffd17                                        34189e0ffac495525f3e479ed7308df9b925e822582bb71dfee6c6e
11425       23548 af4d7e1b5fe5b49d6d6a54bca4a5ee     c31b971d4704cd98aa5cd2                     1B6yNZ7g4Ur8johuHUe6kft6jSvTeScbee     1be9b5c19de1823ec2b
                                                                                                                                       04579867535756d50245f31cf8718a8a36c4a59bc00f8d99c430aa2
                  7d028e9f6a1d05e1c68037988bb214bf2e 00000000977471dc3baea62e9fe83a15bd8ab279bf                                        74c4ebe3605a2ce9a5b84bb73c5baeb8100375b145c7279861b04c
11426       23558 cadd3c415786035dd769551ab338c9     02a45a3bdfae72559a422f                     1EB79VFC6reNk3q9GNPgRB3QtCp21Rvns8     0f8a4d43be12220e5aad7
                                                                                                                                       04915cba742a2843875b5725a4259573f4ece86c252683b5451936
                  6ab2f98a726bc0625d0c591083a76fce75 0000000000848e1cd6d19f23e0ef26c462403bb765                                        83af90b52f04be871b9164a3ab870b648869e06cc4e7a3364f2ce12
11427       23566 3a60a9b01b1fcd8a5c6232c157ecee     a5d13c1b848ad115de60f0                     1D4zxAXTidLCSz8P72ByFHQqQLdLbQMfHA     f8fc5e6ac3643d6f7d734
                                                                                                                                       0426407b1ad594bdb8ab3e28f0e2728318ecbf665d6321909e0d72
                  5211afea9e407ab9773ff8631d4010777d 000000006473963be53004469266b5aa9543fc0b9a                                        ac2294b03ccc3927f6d518d59aab4d2ae68ad2268974a15907f5da5
11428       23567 76c70547f59b5f910e36d395eb7c12     48d097544f1e55a9879504                     1GqUjsx8mjvhtYViKwgtCYeSJcLSConKpf     d40ee0207fe1b69e84a6d
                                                                                                                                       04de5555338d10dbaed43ea11c33585901ef78cde49387f04b2abd
                  77a0d82fd2878d68d4edbc1157489c8060 000000002fb33268e2eaaf2682114cc6b20d3ea5e2                                        b77779693f77edac05bde4803406a36c12b0506625369a82923ca1
11429       23570 130f4af3c7dc92c06433e7a65ff2b7     06532bf86fbff51847e76e                     1TBgUNAkqcw695aY45cKHSYmUrk9YET2w      2427f75be16ca6f4d31008
                                                                                                                                       042dba2c6a3e7516875ce2895575d59d02404c7c9289074184266e
                  567697aef3ff9264d035af21459cc37479e 00000000efb8838523ce39b25bba2d49e9fe8affba1                                      4662c3b0b30a5f3e089d36643ead89c8b328d7707cdb9c63d5af1c6
11430       23571 023cbd93535c770b76631a035fbbb       de8be51563d72b119c391                       13zX86phcNA7v1XCQApoyVAn6yrz7yfBCx   c4efe378d73e83781f237
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 637 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04a40096ff5ae18f251fe9f825b9062cbe6adbba402cbd77ad1d81c
                  fdb2bccda4d4b267beaf74bcb57fea1cdef 00000000abb47298c363e1d984b6259a7914719df4                                       038f9b7dad7ca9d06e70f2fb2e2502d2352e9b601a5663098a9decd
11431       23574 0f07ad339b1bce33bebccbacfc3b8       8e73cb1b9d69c430482c7d                     1MKegqBd2MEtZVJkqpJjTYJBVjBdLzC6wM    2b381141b142f41debdf
                                                                                                                                       0497fa7bf576102621e480f92b049a383ba8d0b8fe1a6eaa045ff38f
                  b3bb2c381017885262b5a6dd135fbd9005 00000000aae7b3e6c159191f51f86e36b55144f558                                        3408efc07833121cb955d8eb8190592255cd5c67ac9bf1b246bf353
11432       23575 8b916220fe3e61a44f6f8ee942167b     5922f9446c1df154566551                     17a9dMUTfhTe4c7WbMqoaL2JvBD9FrsTuU     3c253bc544566aac46f
                                                                                                                                       04b96649b17fc513dc6a8c3868603b283d9dce2aded7a9e92a7fc49
                  9475ca92283d9fdf159527ec60e2f07d9f2 000000007be26ad600e353e95334b478a1a4fca33f                                       b23a5f5bc9c611b9b939439d49eb5a3b7a57b3265deeb8f073bb3c
11433       23582 e0e5f3b201c2753fd22f314b65872       13ddfd0250f4097dcc8750                     1AuvQNuhQ9JAV2Q7Dqf9LNGKwaZHTEEmdN    2cffd6e227d52cb7af158
                                                                                                                                       047f96f19d6aff5e1b3f951dc3c534c22cc4b1053743f051ca4721b5
                  d1f9f85fdc70de07aef733dbd102e07d292 00000000ebb969344ef894d66a9d7dcf3776ce2ad8f                                      b20bc2b9ec6eaf9dd0e6f82937c0efac7d15b40d7360d33b65fc7c47
11434       23584 a696679375afbadf095c6d1e87c11       bb07c993e4a30f1874f2d                       1CaxLqyQ6FsdYc6mnMjioiNp9V3RgqPm92   9305fbefeacf321e1e
                                                                                                                                       045c6e4e0fcdd21925d7384d801d37cd6e207382228882745b0303
                  215af946da7c44da5c174dc491886fee54 00000000b3fddad9140d5aef5c54f630e047c17ca98                                       672fc622507752dee52713a88256029b1eb463bf4de846d32297f8c
11435       23588 e4eeaac1cb9dea1871d3ef3c551e27     8483a91dee5e091ace0d3                       14zZG86n9uipXU1ktGvMYamchtWSnf755q    4ce8eeb7738a4c3dfcdf6
                                                                                                                                       0428be74a856d55f6c48066b9854415ca86a47b4a7f740d47cf4d94
                  b59f4587fb4675ae0fe98f0bb36c2a34cb2 00000000b78be207d0dcb04aa6701446f309891caf                                       4d602e39c357e952cbdcacfa98e0453484801da2be698f610e2da1b
11436       23591 c8fdd5e4d6ffc04a563740329e37c       a4f98db90dafd44854b10c                     1XXamk5V94czPN4KnfmXViWwh1qYDv916     f0e717452fb8b44f8a61
                                                                                                                                       04282e7b397ba2620f979751153803518b0389e7068a2f3335a1a7
                  8e572c1fcc98aad6fd5986d4559e0e4c868 00000000fd650986f40e3bb17a7623d5d6b3e6079b                                       f1cc5d3c1bfb2f4a7f00991b702a1f6c3d86839710ada37274fe9d80
11437       23594 d0d602b316889189e0d6303a8ea1c       a97618bed097f58d6c0245                     13Au1gax5ZkoS19TFfv8DatanhumZUJDHX    757c9743ddbe2d52f0c8
                                                                                                                                       04743a9d630e26561f6fba53cc985d594fd105e8cfff96cb4fc1c5cfc
                  accb48d7c78e98a2133db28df7dc730187 00000000800a83c7a66e584959b61ee47137b05b6                                         26b53e081c1e3feb34744abbf3537162176143ca9a0b08f735e612b
11438       23600 dffa8b9a5d97cee04a920963612f29     5cedbc4d6a30dd940448124                   143Fi2xYAXzEQ6T1y1Fbx7nArqjKhRKpH2      73ce38e8847287dc3e
                                                                                                                                       046d8385ee8f27475436f94352c02a356b18e21b298f25fecc437b7
                  53c82cfa1cfe924f04189ef2e2181500bd2 0000000057dff9ed5704bdf52cb28363242f3be3c9a                                      a40670d45a3e6410f004410166d096ea1bd66e12b002cd9d081399
11439       23608 27999b395aa7f7baf12ea55e4f80f       7a11e03366dae5a1fc543                       1KisL5RCv9xGcEyBzQcoiJ72mfg5WXw6HY   f7bc5d69a34ade0c8c2e5
                                                                                                                                       046906defebe6013e31ea449606a6028b4caed7185d10ee7125d43
                  7d5c930b9003bb4a2c9f67fe3f1f01bac68 000000008563b7390aabf57cdf2fcf52e8f15dae494                                      efd2b8d857bbf9e956b7f36e6aa75130bcc485662174b1ef49ab2d0
11440       23610 fc5cbeed47784d186a4fb12386c74       3b40a3d5bb0172d76057a                       1Do1cZLgiBK7Q9C45SuVRE9TiyYQVW3TWY   26d8161049be11c03f447
                                                                                                                                       04746c76ea3c49a989f05bd41d4ec5c619e2e9da1bd4d07090612a
                  f5e68a365c3128f8cf555af4d56f88e2514 000000005632e85ca9316897844f07c89ebba9c087                                       ba3c4793d3d978d9b9c5b30e4758f1e9d9444a5fe9bdb7809148b0
11441       23611 59c40771eb8706e8a97f638961b35       77d96248ee730669d61365                     1La3urr2gd1aA3nGBAJiUsStXheRrFs7t6    9e4fe41cc31636e19920ea
                                                                                                                                       04ca5fadb1272b311710f75bf3b5ff7d6bb3eedb58dae0ef7716ad3
                  914f72c2e784be0f2a89f27c4169e57b486 00000000d94189bac8eec50c086425cca2166751a5                                       e4831cccd3d18cbd56019c6f9b7d789245409b3d2cd3a0ac2d7a119
11442       23612 b4efdde52ad0023c4e68ce9cd002c       f286256f98e38ce1a94ab2                     1EyStxKHnvdzuXnkucx9LmgzqnAmjqS3HU    4e7b0c6dc33be6fe06c8
                                                                                                                                       0440cf8e7e6a8792e94aaf2aaf6b8a15b3c9c72d29cd3ce03dfff0f7c
                  f3bb6f5b2bbd237adc7fd0288d67c779edb 0000000007a2a45872f9cd15b1c97a38b618c0fea4                                       f9cac6f9447c134a81a42534428e87eba3e5430fe44cb34717013a5
11443       23614 52426e2d6a3f994e37fcf5f385c53       01aee71e9cd1ddfef1bcca                     1GA61EAc7nFkbHaHDqV3E4nS9r6gnF1FRw    4eef3701383b1a6559
                                                                                                                                       04436abca514267a9ac9048e82eaa6bbdb31fd5db877d7a02d1792
                  bcc79d1524885b552628f31e7ebcc85cf05 00000000e5ea6a39cc139619aea382acff19ab487b                                       f594b6e555af47e9ee090cb6e3b26065958515be9e37e219c0ec6c9
11444       23618 f5784a977821e691230c7470fbeea       577efb00c43583b7cf8b77                     1JMw1zSKebdSAj5QH74roBpAECDorqdwj8    0af0971e4761e6adb71de
                                                                                                                                       044f716278255aad3579d11c8cbd9644aeecf5a80fa5b99410b549c
                  9ba56d83633414501a0f55c69bb81b2eaa 000000001165e8cd13587d28148191fc9521fd2c70                                        4591e0bf4768510d5f7d3934bf2c734bad67417c0de26e68b441c16
11445       23620 22962cf1ca21581a56aa7395a88b9f     9eb2e78f3bce1bb482fb31                     15VEnboFebjLnh4YpENTYqGbYivHxpbe1X     988dfe1f118554d09cc1
                                                                                                                                       04a05a3a69707496c229b6a1cfa896de9b62d5d59c5d86c3a4b194
                  55bebe795592894c09b23e8db69311dace 00000000d8c42a4936a6e88c37bc53cf4554929c03                                        57e3d12bf44b8bdc1f017b96837c2d05ce6b6a859df3a6b1c4d8ca5
11446       23621 6e71baba89342a9c5b478994c67cc6     af650a4d943e7d5d545e4b                     1Ap3Lp2Tu1CcGbYa5KkYiM5Jf6yHBYV3XA     16489b814427389cfb2de
                                                                                                                                       04cd801aa8af46cdc28b80fdc9ce1e3ce6e5a040c771b378a148dc1
                  561315a71eb249a79808dfafcee184c4d9 00000000807e567691a7c9f789aa19781ce70f82c5                                        4b810cc018d8ec718f27cccc1ba1d1cedde365baf4a380d5c5c974ef
11447       23625 250d13df3f448b1f24aaec86902678     2754c88d3309cdee1240e3                     1G1WiVYi5fzTX9DqhMiKmVvtJ6ySN7Gvh6     440801ef51767912374
                                                                                                                                       04e9d7c7cb080f459bda9ab700d3e1b7c29a72ee7edb6e6338609c
                  9dd7dbba570069dd2fbdb49acd76e6a7c2 000000009d17332053e25a81f26c56c0d5f1768c57                                        2e12cc378d87cb8f1f0135d7c5e9cdab8afd51dc931a424622841c9
11448       23626 065da4c98235de9d2864b43edc1a6d     3ef17c747ff6976c96a2f4                     16fuGdLyrDXNvYGShtDxZ2mq3nRMKhCdVC     8bfb0c1b871fd33700966
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 638 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0404dcf9fedc35e047f14c5b8ef9cb16191ef3d15c9793c31b771c08
                  b1f771efeb1ef818b1af64052a287d38937 0000000077f2242dc9cb64116d1f365e03a359f75a9                                      98fa9588e50e5d60409d630f8c5f407ed1dc45d966d24ec7f059f23c
11449       23627 4b34e9c184d5bece2b5631d738444       6ed85695ffd3672076961                       1Ky2Fr1qy58BxqM574knjepQRmWfV1YNJY   ced2297b9bc808f83f
                                                                                                                                       0428ca8d9d38f7ff76b6f693eb21fb49d85cbda27cc9d69bc333f1e8
                  672ff3a0e291fae07a3bbbe90fb05fc1284 0000000033f138f87d39b80a73e26896551f4efc4f5                                      794cdd184482930cc19dd52cd1705ff4c018b75eab8adf51d6ff87e8
11450       23630 813b1396107ff76e10f414a83e7aa       af5bc5583ce841ce75d21                       1PACiZqymiHWNukKbWpTY7kqoxPJjmpWm7   a3f98b1d9c7048f99a
                                                                                                                                       04d97c56a6df57824daba21eb12c6ff252325c7ff52e12bcc8ff3f694
                  e83564c426d7c51c85af5fb5ed42c377516 0000000036ac093f6a0c113208bb570cec0e947920                                       55a28cb28f54e8b94a1313025062235e709f4f10a51304ab93e469
11451       23638 c3f5df0dc6de5e753bafd0a3139b4       81d5269a8cf4653ec9d97b                     18ak5cKZfE46hs19wgLBVfgSSJxFy93fhg    5ffa83bee3b645d16b4
                                                                                                                                       0426aefeada0d6a354b99205d944d697b0b3dc385998f03cdedb60
                  3ff5efefc52d9c1402d636053b93ae98ae1 0000000041fa398bb79827e48da208b415afe4daaa                                       eaa1e8013e3e3aa1e1231206aa96c83d7a9236b083c7e802e62c26
11452       23639 31f1c39adb0a0f12ef3433fd29cc1       2b04c311304574f9d158f7                     1DRxJFCnd6n4LPGMz5Paf4DaEf17DYURrx    9db26dd3c51211b9a0f11f
                                                                                                                                       04e5f96b8c6391cb6535014dd55bd221756fd658d0f58a5662827d3
                  0c873dd647761a3c1b205c4ed461b9fc4c 00000000fab121626104346f27d9aca424ea2ec176                                        31fb266fe5a1f520115bd50931e0dc55c2963b18607ae0cfdab7450
11453       23641 19ca3540cad4e3d3bbcae0dbed0982     544901d5551a9d7a26b1d4                     1HxQ8WnopQeX9UpkQpBLhsXCef9btf9M8n     f95671be072e32b16495
                                                                                                                                       043289b75fc415015bb51bb44a4fd8dcd0a2b4b1ba918ee4e24ac4
                  258f6d6af6b7250481c313f1b6a5e23a78c 000000008ea75501f714e7ae13fb6ebb38f52bfbc83                                      0113f1936d7e6c23d13b0451c56b2c38f26fef0079982fbadda08da
11454       23642 6cc6fa04a5d70ca3105acdbcd6d56       2f857986acc598c8998ad                       1PFTEEov39JGnnnzuJ1Ff1UJrBXWepzQBj   bbac73b6f0c6dd8032fe1
                                                                                                                                       04e0b6793c8a4070281a77b5581d385b19da19201f03d3059ed7c7
                  b5423812923c1751667b3d91a383dc64e8 00000000a6736ab31f94d6621f6a89f220742baa17                                        8db437949a7c519e3fd03544f323e81b3734dae14096cd13d33b76
11455       23646 924e0465cb29f474f057ed310740f3     bd9548bb519bbb1a234908                     12SNKCzzYXrx8brxFkR4qDY37X8BQmnw5f     d127f7662cd765741055b4
                                                                                                                                       0474071cf43c6c2adb698cb478be4c77fa19907025d4faeeae9d37b
                  aa999735ca5bf501da96001d1e48846e6d 000000002da88b525316d1eb0eec3b414e9b628cb7                                        e26083002e81c8a11c0204746336e70969da2ed3831bfbdc7b7e2fc
11456       23647 f108ccc539386aac5e1a33080a8bf1     ced849c30946367e9f5f37                     1NQgAkWyMCZjGdxaxZDEabVnMyherNLzUn     11b61b781fc12f3bd540
                                                                                                                                       04d4dfef1ad0f10f560f05588dfe1c2877fb725a0cc26e013df7ea66
                  8ac69d71f3942d640da7e64787140a6e74 00000000b4fae87368bf11d26e99935bd8baf6ba18                                        76a525bcb8b2cf9c098990841fa5eb5c7f8245f68a52f61ff299615ff
11457       23650 a4d5338dbe42ba886961dc07a1a013     274fd3821ae81e47173bf8                     1Q4L6pB81pcQ5gQDLDoR8BNfxm2dK6ugLz     420e16131960eec9e
                                                                                                                                       042e2bcc9e3e6ef3a024cf693cd21f1da712c84874ebd1457d1cd54
                  26257279ed125965169d27c610b7d8a5bc 0000000086a788a3e7731abbf9769e29b52df229d8                                        72609b930bdd8721a94360fef6760b23fa0c467cbf05cad0e1d44e6
11458       23651 a4595c463d79c87d9692e4f8d18ec9     1fbcc034642037d6378a1c                     1jmh3U7wHXv9oNhqn9nfr7n16gkJnwmaq      8a5772d0494143dfe1d3
                                                                                                                                       04287fdc01759d2f9370e825321fc5abc47d7581e0bff1247dbe085f
                  e475a238cb1079d8c4322916e6ca362863 000000002178e97c21cfc719654be5b91304dcb200                                        0c0eba32a03838d06546d9e568437a5f80d8324cf22ae724dc1b8e
11459       23653 229f147ba9ca9dd690fb5a7a36e1a0     1eb10b54695f59cc28c780                     15znFcYoorAzu3Fd3cdVxwPtho72toFxVX     2e51f6b76963951236e4
                                                                                                                                       0451db1d93b540f0464e6d01adc0d1008f5b443bb8d19001aec525
                  7448483a1377b93865757b830a758f43ab 00000000e382a75aeabe0f8579cbdfe47b80a57372                                        ba7371acd37436126bf1daede22e5d7cc897ae1a2b2f8fcaa403e56
11460       23654 cf65a2f8ca0a0e8102d9db8f187c28     efb0c95792c9457159c8e8                     1BFvzwiEw97J4EJZb6bwyRC7121EE3nEVG     65a8bb0e81f669a787d52
                                                                                                                                       04dec631940880c6cd12dcbc55e624f91bf2d8ce5398e691d46af99f
                  679d7bd786c86acdf8fb810964b5841ce8f 00000000f4a8f8e7e4bd85be7e3cf5eaa7f54955ff3                                      50e792775ef4a1b5e84a90eba41713423a60edc0a798d5c03296d6
11461       23656 4473b22be652efdb33dea094e9bdf       51aa35456d3f0cd43eb8b                       1JEkoLXQjyMWR9wyD4y7NiKtjRJxcTrRhu   a5083dd2bff7a444e366
                                                                                                                                       048265d25fdd2209ab190085f58fe594b7f193d4c3732bdcac08c65
                  cb5c78739cee2c2a2f6fde67ef46b59efd2 00000000826bcaa2bf9be0f4c5dee985c767cbce9e3                                      537f9cde65b7b394fb561d45175f7d5f82920bc0254c8814b133697
11462       23658 7f9fe592bcfe126d02a5879cba2eb       642c5b640cedf12ad8252                       19BVeJCLTmrKYdipUrCzntuCCN3yQQEvYE   b3e1bea4bc6c77f35962
                                                                                                                                       04cde975891a948d95d91aa69a72ab50a1d7a21aab7ce740d90681
                  a107aee393218ca595a778cb5eba7c2b7b 000000000430f856baf48608b646daeca4c82bad12                                        a19343dd3a8802d6a597f8a2ffbeaba757a041fbd18f66502b5ff220
11463       23660 3df59a08de9e1f1abbe0ffcb97a98a     968cfb66e000b07a65b528                     1NNnH2vFE7ZK56pdJzZ9ZNucEJvBdhKRdi     b56dd19b2e3ee18733a2
                                                                                                                                       04822db88ae36ecd327b8db1785ff63d598819a54be3f57ad17fff0
                  19bc2d48f6ab673cc7896713e85b846a63 00000000057c56c5c1cef9077fa4c9edd1820aef1dd                                       2a50ecb0175b588e3d3a654f70dc58ef37b0f446fd397d58eb43389
11464       23662 757f96fb655eadb6d8c1059cea121f     1d5099a29c5852b15777c                       14xE4T9jE3JuppPRjjEyvY1MhyVM7XmrMb    d3c93523478bc2749723
                                                                                                                                       0453b287120546b248b9e9c696e2772562570ece6687a4bf573866
                  44b03c006a0fed99f3736fb44e8c48e217c 000000002c01d5fa567db690472d06fd2742f86e89                                       da3e8d500f772ed5c2377deb72e24c4c1d164c7655e643418ad13c
11465       23666 4e9f14c74ded8ff07c0bae77fe971       e3d9453e725dfa102da394                     1KVVGmC9iN3bojVdAAvEYQ8TFjV8JnHKMG    4cc48319ffe630ba1e6906
                                                                                                                                       04f97ac7a3e8ae60ea92faa3fe93cb858b9b2a2f609b979d5c6600b
                  cea0728f25fc3aa9db7905e46aeb938e61 00000000e37bffa9677aa9b30cda79a512b512b705                                        bfdd6097dcc78a669eafc78eb90a97c52b35c3c5ef645928f1e6aa52
11466       23670 32d785b798a908cdc9beca2bd036e6     a0ba48bccfe5cafa038cbe                     1N8SXWRnhpNK46Hgc9e4YpZyAVH2dz9zPz     01ddbd41d49b9d94c11
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 639 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        043cb58af912429ca2108976fd601437a478ea9f9e3c7f9dfaa02e5
                  221764466fe1ed552f2faeb977d2e7737c 00000000cb75a6abd2598cd8969ea867ab0007774c                                         a3b38a44018d04102175aa97c932442cab3d3a177accf5bd317697
11467       23671 baec9a30b6db6d725562a193d1e1c2     9b578eb41ba375adab05c2                     18ggWmgGrbw4VAMkb38YtZh3nfriphiyWt      1dc914e143693f6e25e5c
                                                                                                                                        045665a7305981e29db0c70dfbc8a7515668b177e27e6a086cb08b
                  59d6fac01438066584c6c290c2d966a0b0 000000004038f160ab6d9c03c1070621aa8c032d20                                         30f17293deb38d0bae83ec5879229ae168951aa85a758e7e1b1e10
11468       23672 54becb785c7123ed9db6bed0ebcb31     8e70d60bd6483017ee9134                     1JQZAmNsC89hLzCYqDKqC5BkxnKckwg4mH      f627f16aaf0b38807540d7
                                                                                                                                        04411b06316d616936f49843345ac216f38f5c0348d4fbf73ab561e
                  6ff255e0d6e5a20f09110e2635fe09eb364 00000000db783fc8d87411b0ee81b798c38bbd3b45                                        329c29ecd78cc14f7e834ddcccfe3e29fbedff98bcf5d5f78165e309f
11469       23677 7784cd29964d8ed8b66f283554a64       8f7007ab3818d752f88f73                     14SoHruf8V3DWmHSbyNCbihDCZWaAZE335     38bc7bbf72768f5048
                                                                                                                                        04d407e47cf014adff5cd17bd1da15e39afa959c9ef09cabd7a154c1
                  ee375612815d1c1dfedf1d9672619732d3 000000003f33f74ace7cad78cd5fb95ac85170f1715                                        1511be1358295c287db77992e38817be25d8acb3cfb4198b9828ac
11470       23680 5d22cf0520104d0f168769a638ce6c     418f7acd1815be6be6c25                       1GFx1ip8Dw9irPuLtEF11SWTbNFnqD4PSH     d8d93bca3e2d2fc37aab
                                                                                                                                        0453898d201d77da85795b132d39f7a7d46a7b5247f8adc57da802
                  998d822d5628cfe48fee586b8b6d9359fe 00000000d502cfb4d2930f9d2e409e5f2ff1e25bd04                                        14fabbd7b9da2803089fb82981cac14aa63271794f4e80e6b1b483d
11471       23683 90da99f9d1fad44e5bd337d2152df6     7e0ad88817cd36211cc71                       17AMef7vM17fQ7FaQrP4QPD5z3tnoDMSYW     3a2c314b82b45005efbe7
                                                                                                                                        044a8b7359fe9cd06e4cedacc56e6a7aae39df7df11cc22fca1eb02d
                  d4accbc2d82cea66d121f48403cad2e7ec2 0000000050b158d31fa2ad28efd65066c0601ca7d4                                        2048e5df07efdaf279acf1d4e44fa624e92740a7d4c0c0b66075263
11472       23686 df74839c3fd2c855aee11e6a4d897       0cfe1658074320999941d4                     1z8poz3qiW3DHCre4VM9i6hmGJvyCAA4Z      4da152c95d4e70e44eb
                                                                                                                                        040c69e299d9728bb267a2bdac4f698fd5ab7a695ae51f35888d23e
                  c269b72c3a7de6bfea2be54619399c6f41 00000000d37545d124073b5f1698cc8c4c81de3d65                                         c5073330c85b6d39a52f04e68ae9cbfec1fe08f66d4715dd0e6b57e
11473       23688 366b7d38ac49e51bf03689ddffac95     e22224719980eba3e9d994                     1Lj4etoZUjxd9V8TbAp9UUnw6o8XqiXmMg      9ce0f6aec94b4d5a2d95
                                                                                                                                        04f686b8c4886fcfa02a288ab75cef0c51ef9a1d5c7f304a54c28561
                  e4d46e730f98e5baf843dab05aa9c06eb9 000000005ecc918846090a6085e6bbf50890328881                                         4da3846b24f8625016e635536eb362db21b504f30efe2493a5388d
11474       23692 b291b24cff2e292a6808d499edac90     a812ebaf633221f0014f42                     1BTtmns51RcQpqVoDMcrUkSJygkgYXDXPR      6e7064a40dfa59be916e
                                                                                                                                        0477d0c54a68ae926d30f7ddbd11e0389ae1efe0acbbc2f8f1d53b1
                  d292c5109aa11b222e9badee68d564cada 000000008ad771d0bdc5f90ce1679a1499a9ae017a                                         438f91ef1a5fa215bbc432bcf46f1cb5fc57bb3ab864bb2549f1db8d
11475       23696 cfc1c8cc57d23f452ef37e8e165dfc     9930e712f6849552a56af8                     17yHfeM5J5gyekGq94kMxKLi971KxQyzwX      d3d7bf45193350aa35c
                                                                                                                                        042be9a8150db7137a4bd02f2ff5b66d054027ac0726dfbcde80b1b
                  9787f470f058d66097623aad2df116d54a 00000000d0315ec17ceb1f9aa8904e909757779153                                         4c61f0b587d8ff95620c2830bf1a285b0646aea8bc8e223c528b6fae
11476       23699 0f5560a41ef56239aaa0d38299312a     5e5fad6e915d95945b4021                     1DLnQtwgjfZzwGrNPhqayyjDfm28SpSbH5      2332a4e4f67fe9b7934
                                                                                                                                        04a8a1399db760634866a3b0dc5fbd517fc5687cdc09a4f15adf635
                  72dfd9be4a9537f93c67afafbdde4074c17 00000000a566791ae620ca88023a4667cac81386ea                                        26e73a8aa0c735346b6f9af16cf7d676eb376d5ea0f5c867619bfea
11477       23700 ff57bd1ca0360facc15639cb6c5e4       9a83125b7d14a2898e69a4                     1AkVa89P8cmtcT7LLDpzHhJ4z3PUcGDzd3     bed3e98bb7890b03e004
                                                                                                                                        0415b5c25a91206669ecd231047b231611f551b18e624f7fc1f0819
                  761510c63584a3bc1e68f42a173e019fa1 00000000a639a9efae6bb1686081c4827c4b0f023c                                         59193c25ea3a7d40f0ad0e1b4d03ba1a16f47ec82a4d53aab89328
11478       23711 0119663f7c9232fae8d2cec7b530a2     bbd7e86a8ca0b58d52cd8d                     1HmKFNuskrxWWhtQKBUUtEuTQkh2BngoFk      b53ea1e74822341161f11
                                                                                                                                        048afa78e6f222540cc2b8491543cfde6519d3349bde18ee124a46e
                  d0df1f3c8af7282743435afddda38e20fa7 000000007b19fc77b7a31893726b4c2c829f26e9a9                                        81e62c60278d4cef495a57f8627c89e3b50a1192e3799d9f0a78092
11479       23716 2cf34cf4c875cf9b80de326bc3027       530485abba3b24a2863f05                     1NR4LVLTg6UekDBsvjKZE7iJfEyXJKJZM2     a9e8150b2b54754e921a
                                                                                                                                        04e75c49dcebba3b2765d7294ea557033a92ada4552d9ed802727c
                  ddcba644981789bf85db5287872f513055 00000000f59ade5bf17fb1129a34dfe1fbb08c3b527                                        f739a328f96a278eb1c502fd6cad34345c36e72518f419d4091212b
11480       23719 7e0deacdf63a1d9638c21a37e513d6     bd654e5c57267e849235e                       13DcUfQT9k8jFkqfy3TU6krKgFdqA9jKtx     c0de8ec027202d7996c33
                                                                                                                                        046c3b9830a6c2c2a79c873383baaef0a828f2dda25b695f654e653
                  0acedd88df456beae83f445b72d001c54a 0000000093eeb9fa6c69e3a5674c70955d591c724d                                         bf2ebbdee047c52aeb8cf51c250037b2aa527804db7e21d8b65285
11481       23728 2d224673bad994291b71822fd2aa6f     ded93bcf9d7c4eae660e55                     15eJD4mwfPUjatRfpV1rg4geQnRzpiHdrK      6269c46f3b9b4bb2b5281
                                                                                                                                        04fd5ecc8443268a633d580b240785e46f8f7a773fe66253c786a77
                  1195b2f0056d250030b005d9516bf1b756 00000000e505b95b307b5d3399c27524d8920647a                                          813eed4cd4dc925e26332ea61c9ea524a495a2011e5dcd8305d157
11482       23729 7e0ffe1e00b5927d5c05bb4d3a9f87     8b7f07f3a5c3d2f1b105a28                   1DC8HJZEeYRfJr8YupAZ7S3o6MW8AcKKGS       cced45b0547754e172338
                                                                                                                                        04533161386eb3db37ae324c1afb19b553d85a152e2c32c1a543d2
                  14bafe6621373ccf6aac7b535acafcfddeff 00000000853f7a6a83f3ece754f7949549bb8959cf7                                      4e289d940ac153533b123208c3b996ca41270cb97bb5037bc7941f
11483       23731 4fa89217e3b7acb87661199b0fed         59fe7ed2b412dc221fb5a                       1EBgLcTWUbH8due9zUMVLQV3RBbdZgVrQm   d4f2a2226cd9c2b43181fc
                                                                                                                                        04ff1057910d0fdfa19ec5add24d96b9eae0ca292a86977ce465c23
                  b14716796faa72469e2c2af1aa0dd18460 000000008dd8ccf2a5ab8aa2392faae2a249ba83bd                                         0eee85e4f6455eff4af386b40c6614ba1b82f0b72eb80753fb40811
11484       23736 e63f13f03845335577fc475582761a     42abeb0e2ff9c9f6011b3f                     1ANtXRVYRvZPmmRvye4cXENLXnKbesSnBv      422f8567dad8220754aa
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 640 of
                                                               913
        A                          B                                       C                                              D                                        E
                                                                                                                                       0423941d42e16a0b5eb368ae89349ad469ce5674ef0bfcd310e64b
                  2896b652769f4fed970e0430464744c335 000000006e995b267c4154695bfe2755e08803e1f6                                        a976719fe6efeeb4090345ff683b7a83420755cc1ffb752eeec57ea1
11485       23738 1f1d07176c0b3c201223b9dbaa1b27     90edfbbb5fadc520f895e6                     1wo5sswQ9LJFJSidFJLcGXiEn1Rd4TgNj      338481b2176d600b015b
                                                                                                                                       04782fda34cf57e0bfe6c00cc9809de03b9a0b8261d1de432b902be
                  016c085809e53e73e2cf51322d3bfdc3efa 00000000650ea0df08143be352919fb1d9dfde45daf                                      45f62b2c2b9b573e101c69b12e3ff3b67d093bb2e0098e89c266697
11486       23740 37a183f54c2760266b9e098f42b05       5cff8440127d8a80cc8f2                       1LcevxRTnZinXj1RqQnbtB2Lpr1of5B7g7   b21c82431211a04bb0a1
                                                                                                                                       04fa9033d0fd0375073e42fcbb58225dcb75e8851d143cf669547e9
                  f087c13c3af90904f137ab29e4150cad30a 00000000fc4ace75cfd5423df66e7199386f549ab5e                                      1fdbd8e6583205fc4c31004fedcb1e94fee2411636d5d6b43b95e0b
11487       23741 e56cafca0b17b86b9e3f5111219c2       52aa16f7c2aff03cc6680                       18KnqQtSDQts43qVQoU2LtAV2JQkgpToqs   ee4982eb9089764195ab
                                                                                                                                       04a52c45f17bd555727868dfc563f79b1ae86790e59a1657f83eeb8
                  ca0c593aa5aa88b3930aef525c026ecfa5a 000000009e49483338758670e446f13aadb31a0e1f                                       2a24c57d3d283b1563363b2913709e0eb75d48a68dcdb1a2f21174
11488       23746 099eba157af63617eb2dfe6212640       979dfa0fcb5f1c18eb6891                     1E9yHwhmJTjgYpkwNvZKzJ4QehvMLWaXJi    b9360ac41d5ef1a401b9f
                                                                                                                                       04148312c84b87ba1ffc1efe3b12123d2c92ac14720da3bc9e45de8
                  991f9fc14f39b00fa04744a51ca624f3204 00000000b216d03df6ce5134e458c04e2afc8ec925e                                      227ff3d4b5d266bc57d90baa9b258e4bc8f540d788b5e3a793233e5
11489       23748 66206c969e24865a22e47b92ae830       336768dcacf0622737a30                       1F6XjrLPoxG3DHwbnzRzaqati8jikjTGk5   259ab607754d0c3f9a9e
                                                                                                                                       047c701e35767336eba848927854a32ebcbed4203fdf63bbcbe085
                  aad81562b6bfe9d8c63dd2e210d4c75d04 00000000d0369cac30c0f673971ccc43cd48c41be2d                                       151ab7547680d1d05febf31d692bdbd926779dbe62e03063ef21acf
11490       23750 29340ea019910eee9e2cfa12c8892e     9853739c182884f53bfc6                       16AjJwvPPmXb61w5prrX4ZdS8gakmjSTDT    73600b3a65c7100276def
                                                                                                                                       0452154f331fec769ce3a4ffb876e23959694e0b84347c021a8c4ed
                  0c96dfc11c7305e371e4d24689844cbf062 000000008e66172b8f0484c4ea3481496e59321839                                       0a149939042f488554f5d60610b753dcf9b16bdd93096664ea3aa8
11491       23753 75f2fbe5de2ddfe886957d2e25238       23c1af294b20616111d2d0                     16zCQDxv4Vfwm7i2nTZUw8ndVb41T9T4TT    8f76dbc2cea419cc4cbe8
                                                                                                                                       04a974e9cfa68814fb2d34307628027af2265da98e20913fdc717c9
                  493089dc99f67552d3202a5508c241e0f9 00000000c94012fee857ec3651640482baaab02ae0                                        16d671c5096e89beb059fa66864977233a8d7f0efe8fa551ee1487c
11492       23754 b90f8ad782ce79cb14a8ea912331af     a7ae37beed567ed172cb2a                     1GGABJeqf5cwwvbof1dQeHe9xxmXxDnSx5     6a9a144361f040b47193
                                                                                                                                       04556abe90c26364e2e7a6972c508b4f7fe91243fc5f2b2363f9e9d
                  07c91760f6b5334124cdedbe31658f7db9 00000000ac9c06c51116423e5ca6a2f2c6b40c8ffcd                                       1b594b10cabd682491dab6b9aaf9d4be6a9462e7d97e0ef1099659
11493       23756 47b7915a169d7a471aa00507974f76     19b2c52c69cb3ff7f582b                       1BwREMLmdTcscSWL8rmedTai6G7pvvb5E7    11728c07bf5abfc5c6f42
                                                                                                                                       04c584519a479f9edab18b19dc4dc3a1a94e7f11cefe71765820bf8
                  ff80b3b120f589f41f01ff790301dcc4daaf 000000005dbf2bfe69da52c73b6652438b0193afa0                                      7a13fe623b34c08c8b88ad98defc3704249f6af2e63f616df77c6bbf
11494       23759 54a13a5038f1b0214e8acf647d0e         45768ca61f7a83c78da4b5                     1LXkgBYydNXSMADPCdMhCWe9tXgHzyy8iY   927d324e6bd0f484a2f
                                                                                                                                       04efc5c46f1ed2b0372fc11ba7ee1906bb9df2e19eb7ae5883e047b
                  dfd0ee294e32c0492b1edda7e22fdb0242 00000000b53524af01c82e02b67bd27b9a71d82b69                                        33c26157ba226b7901113d382e0d0b01610e5ec882b48bf379b88e
11495       23765 e7690da275f541fb81b8f2ef2c793f     ce8b45620e19e5981934bc                     16HsU8yGo11N8wdQ1HRLkDAshSYDaTUtk1     5e8dd8830d0255fe6cab5
                                                                                                                                       04b9913c13f869ca4ba7ba8ed617f4b4a6c79311384fe55838a7ee1
                  8847be0e6ac88da23bf9350acdf30eb500 000000006a132affb448960bb8b72eeba1682e55ba                                        9b9c19b37d967c128e0bbeb9400cb80b51a256d607b75e51190a10
11496       23767 28cd2f7ad6edd8630ad00c190ac725     fa9f343f221eb597c60131                     1EwMcLgwCHMHxGJMmXuhHL9BkEQWNze47D     60f605ab41b6df593305c
                                                                                                                                       0440cdde2c926d375e1f2dec4bb3800ca563323d8311f29d73b490e
                  4174ea3cbb8946e11f64d49003a38fbfbc2 000000004952bde84459181621f6faac23f0968a6f6                                      86d93df2b53b3584724083dda8bb00deaf65d1a0722118471ce70b
11497       23769 6946e1f597e58515d3eed3adcd667       9e5110076a3f7d2585ed8                       1LYrGU96gAFZMiCZFLR4pSxweQEKoyiwtJ   719800cda9226345d60a7
                                                                                                                                       04bd026caaf3b28c1a7285701a8f92b49794a8b7626f76208f8df9b
                  a088627c151a0f192e081f5f8b32d1d97d 00000000e9fb0d570237cc443b07893ee090362766                                        c7a95c767d035fbd54fb574de00e400ac8380cbec889584f9fdce316
11498       23771 9a087df7b583b205bb1da1ca919954     4b99450b601d64557bf7a0                     16PJMS15GRNrdZNWq33pyfwqFTWSHHrUyr     82b851f6ef8d6c84ec5
                                                                                                                                       041d37c356e8514f43b631cd7ad48ae952375c4df340fbef422df34
                  04d37de3e0d70a83a233cc2a4b7d4aae34 00000000d22a014ced9f420f12eaac4d583fdaf7588                                       4af39f18c99ec52e233285b2620b4eb9c285bfaa44ec9dcd3f16b54
11499       23774 5483bf23193047a8a7f931a1ccb15f     f19cf6432c35c052d3f49                       1JK3DTT1NpoQUv8TmPwCVRkGtTX85ArVhw    b07fea4c31aa7252d041
                                                                                                                                       0420daef2610f9fa28913b1b37062c51663b4952cdef514865c301e
                  ace294c7be03e618fb2cc316a4bd760f88f 0000000011d802875f950e9dc7891f666cb2a9f38a3                                      49137799c4924ddf53fb2b5759c36fb30d65900e60f0759798c7757
11500       23776 695da4d9246282f3b178eb8426a25       88e01a913d18455c6fb25                       1LPR4bhPLeAtumHzXF6ke4ZhprQeb4bykJ   7ade6d8ef1280bd78372
                                                                                                                                       04e4d57e0703e5cbc7c85f782e930407a53366c2126151f104c147a
                  c0218b2dce60248065c4ecad8d472e7b2e 00000000f19339b50073674496f4da6f729a452d08                                        a82faeb3b6767931af341652b66ccd8e7597398d023304d0cc4f260
11501       23779 3c994900bd8345b0c767959cf3ef1b     db07616175c078e072b318                     15kyUDEXCbmV9JxdaPWJ6CRGW4ZxagP8Eo     d7a792c209da23c6c828
                                                                                                                                       04d3eecf06240ca501577c53bbc6e4f21d4c3e1878f5f9937e36f794
                  b69135185d5ef2d32e0de21a46f8170e36 000000009ebad06f154abc46188399cb35e94612a8                                        6e5be4e99a71e3f362c567007b667bbf1918a5d2fee66849a8c7056
11502       23781 0c101bd39d844237c47f5aa421f489     b68530c4461f7a82ebb8fc                     1MrwL3o5PJ5daQ2L7KU5wLezs8NYCJmd2s     fbd3366989c8bf236eb
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 641 of
                                                              913
        A                         B                                       C                                            D                                            E
                                                                                                                                       044eab4361b31ed857cbb14bf1ec743d6d19ad8bf1451d8cc574526
                  e8ab0268bf56b87dd4e3b7b6e2a669fc3e 000000009b1c8df60e99980896d1956be0240ebbe5                                        bd7020deb990a017cdfeeae4d9c70398048342a120ea1df69ef9aed
11503       23782 a3ba7f2f220afa1a594917e23c9f90     94ea8b5b29d6afc023d8cf                     19KKFJUeNmDTTawedvxgBeQZK7nUv7HYjG     be22a232f6d6b117a390
                                                                                                                                       047689e78b9b9ffa6be81c045f2099f8b82d83aa79fba5adf7c2bb5b
                  43cbdb969efd2a6e422975daf010fb1fb6b 00000000e824e864dceef03e84b79428abffd05387                                       bcbb6d2d23151a4960ab23a242190f292a91db3e3245300dc06036
11504       23783 5cd7dd26264c5bc0155fcfc3a1d80       7afaf9f4abf6d753f1afd9                     1Pdh5gHf66cpBzQJEt9V5yssFkdxkRo5my    bebdb6bc274e1f990348
                                                                                                                                       04a2741f02793bf0a203d6bbe1d285b279b3faa947d1bd73908e90
                  dba187d655348b63e4ee9799430e3abce 0000000015fae63c60ce74704ac1551fb61e575f95b                                        26cdfadfa6e59febfac4ef1217cfefc9c43d888db93691f44c04c8f66
11505       23784 8806119e5762db68a370e3db6c8b1bf   c98014ba2b730b302f70a                       1Hzb9miw7GVoG5oGURoF72ca3VUh3E7e6      3fbc1e94c2ce2f2ecde
                                                                                                                                       043fe765231a550eefed066eb1f8280389f2769116bccd4da0af355
                  039314d2fb0281496015be861202f3302c 00000000cebffb64aa8a48e0f8807efd0b7479081ae                                       97d3c6ae436542bea333d7865cd84159c3f17ae4576ee475d31022
11506       23787 b43a56a18c03674cf319f3b24dbe88     476c1d335281fb0fcb1a1                       195BZXDARyLA4aibPbJ5nn343vH7BtRf7K    b4cba72c0c99935910bdc
                                                                                                                                       04bbae8d120ca5e6e03eeaab5080a88441cd80b10b4dbda9788c33
                  05e0a4fb6b55b2f88cac6b3c492374b2f21 000000009d453f310464d495bf2b511ecb58361bc2                                       1cbe96adeec695f44f34a74649556cb61f00d16f26e5d52e374ecffb
11507       23788 85496f115a116dda4d396b0a9dd6c       bc02f1a59c749b0c0aebce                     14P6UwgngLwK8gd5zHBy4ia1PEChq3QvEw    279b602cd16cc00ae031
                                                                                                                                       04c26e0fba483f0a9ee5ccfe9c144bc8bdf74f9afd4a96957a70414a
                  127fe785aba9bde7efd492406cc9d6662f8 00000000565c4387ba54a7dbd0b962fd91f93da028                                       d1a5eb489000a5d070b52bb26644421569d57b462ebdcc786cbc00
11508       23790 9111d5dc49b51d52351343f70d9d1       3baa49bfda198615dfa10b                     1EsHGre2KLQ7y8tJp3vRe9Zg5QmuQpgCWz    3cfc1eaa459a7dbd94c3
                                                                                                                                       0407129f17ba724bd770a816803c859f3f2821f7c0030055ec9b217
                  cd6e5aa689d9c76814e2c4f16af5d8d44cf 00000000612827c17a5e9d52b2b8c81405d05bd2a2                                       90eb760bb8996630c8266b4a998a11376bb2c683f62f468214ad13
11509       23792 4e01315f9ca7de6aba29366d74520       047aafbe945e68bafef750                     19N9wkxQyCaj3NVqSP4ugaYL9xyuc31Lga    8379200074c2ede63b6d2
                                                                                                                                       048a43796899712a51c22905ca1eebc0038d47749487ea8234569c
                  f12d12ad3717d06a0963a4ca232634f730 00000000cdb92a8c0fe5fc3803a96aee7438f5a5f3a                                       07f93ec7dc474beaeae61813edca96e65498c582eb13b0f74167ae8
11510       23796 bbad039427b0429214226de5848a7a     5d5cc3e1d100c0fea2d3e                       1BfyPZbhcM4V5FaeYd9CdhREYb6ev1KQHp    4e2c3dfb4021c24bf469c
                                                                                                                                       04d91cde2c8984fbcee0d755664bfd40093ecb6939d37f144ce3d39
                  3e6afc7f4b091d2b4d3c2e20c0ff8676756 00000000cbbad9c9e78ba119727cc8be6d4f72d1c3                                       579516c98ac4cdaf1506b668d4618e9f7ac50fe43f477d51efa8df05
11511       23799 b07b0d58d9881426561e22d202b30       72c1733854a71753fbb4ac                     1G3T7VR68WxzAqFJeNS7x9n95UqtpudEWT    a3e5b8937b89e3e0270
                                                                                                                                       04b3d8fcb81d7b705efd6701d774882837c69413c65ed3d830a60c4
                  493f3e56db0cad90bfe3295cba9b0aa30e 0000000007075693515bb2cffb3dc30776d8a12a7d                                        7ac36aeb58ff88b0b5cbc25d54206cc239bc960af7dc2895659a7e5
11512       23802 d392a8704121e52cce364240f5bf44     e95ac0400e43b20383f1cf                     1Js8zgJtYGypK5g5gnmkktPXbeh6iRoNc7     14b4e7226b8594c86c8f
                                                                                                                                       046591a0cfa1faabc59eb3334fd196249d0f0ab7d5d2f44031a65bf7
                  1f366e713d77d807355024a1adedb7af39 000000004f54a2561c92b7f9fa2af538507feb35b3c                                       5278f3df93996c6eeda700851852b5bc8badee9256044d1c06b215c
11513       23810 d39acd4bfa349320d03ed69a7dd867     46007479635e232b956d3                       1B42WJnK38YeqEYQuGsYRMgEQWZxL2imJy    3a45b06969546b9e90e
                                                                                                                                       0474eff5d2e44e51a8707ade31f4ed436cbbd5f13af664c9b5076bb
                  dd61b56c251ee815d897292fbaf82ca29e 00000000cc111376afee474830d242a1fd3af24dd0b                                       cd292ee7fb7a481752e97bd2a2ed47176d6a16f9361daa72d48284
11514       23811 dd07068dee4cb91f10fa6b815ba6ca     3e29211d7f119dd47b8fb                       18B7QCTvgeRP2hz3qa33DvyKeSgqUJKakW    4610a38133a32e2ebfa8e
                                                                                                                                       04ecdfcc08ee3cc9c20962999d4e1f9f12903f08caad0b2a8f2b91e6
                  ad35ab36fb1fe047e5eab12becccfe43e1e 00000000e9521eca4f10f16daca875582670acb852                                       189f2e92aab4be5e127b5fbb0040c6d9dacdcca551c83c0043ceb9c
11515       23813 c4550e6d6acc8145c8133a2cbb91e       698b0df7ec8811d1a9bd06                     1NTTEVCxJ1uXGzJwh41LR4iJgooPsMdK1Q    19993a290e31e381f36
                                                                                                                                       04f58d2c7d61ffff8c6d42ee2718077e1dedd2542cf355982f00128a
                  b86f08866bfff2c0348b093c5381a517b9f 0000000022a7bd2d971702052174d673795d6ffacd                                       1355ea35b50066eecb2b0712516706b1c4105d355cba63711c015b
11516       23815 7b48cc89bcf94c275a0bb325e43a4       3961202652ca67860dc5c7                     148p3xSGBMuY4h6ZfpHKVX3RZW5G3PPBSP    9256fcf82bc8999bbad2
                                                                                                                                       04cd9c976781bc294e23bad5a87941a0f8e9f53230d78bd860da64
                  e041c8e89349d2aa6400504ab58e286f60 00000000006394cae953b3073fc38469749e4fb434                                        894c42bf44e734b3a00bd79533bb4071422e050b02cc3d53d2b807
11517       23817 2b9e89d1778426384e992b0097de9d     204e1ed8ff08eed103ddc3                     16BvR6T9UYriYpuTczMSw8h1fo9HSPLx5r     ff9e9a16eb4123a095acb6
                                                                                                                                       04ae692e1d9ab196af89175d23f9a3e55d18e425ce051efa34db95
                  6efde72e152a65eb24747a99b72c44b27b 000000000859271584ad4f88e3fc7c103f8e05697ec                                       3243f389644c2fa87a4854bbebfddc7b01a27f90e6675e6e74761e2
11518       23818 1e9e5a7d037e6bae6245a1e32ec158     2b1ed12252b9846010faa                       1B6gcv34QqR2g29dRNDyCQuq4HKu4syP6d    764153d5721c8e0a269de
                                                                                                                                       044156a5070e9d874a550f52841f45a9def4475470041995753c4d
                  9bf9272004e21103caf0d81d1d71c62af45 00000000816ea23a437918060d562e331dba4c1f35                                       6e6f87cfb60d1aaf445efd3d196074739f6b524bbc52053215b00c5c
11519       23823 1196260f78aaf649efbc1f93ac4f6       dde764f99fbd1190eb3229                     13c7DDXDsn1VjuWYktivzoAJn75Vm4Hqd4    4bb71e17d10165cca863
                                                                                                                                       0488d4627b1bb0657ffd0e28b6b0862929c2223d10f782e0b44a13
                  81c0f6dc2077b74d0dbdb9e05db0020dfef 0000000030d6b3d51808021e455513f37204fc60f2f                                      66c74101b259270b3f92261900dbf65c845ce16a693f1cd847b5f9e
11520       23831 f690923e39a269997b386ef805fe8       13362228136a72db909de                       1LMcSrwVEx2pdM3xnHoVnMokVBR86eS23X   0af09b8ab05d92fd5a85f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 642 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                       04533c81908b38ac297a795668a07b7196e8b96924ea5803581996
                  aecab9d2a46b6da715530778156ec37e5f 00000000797e6d6aabbf856e90ea2a7f78d3433545                                        c8a706f0b3fdc7e5de0ec798b980d4fda2e5a0f3ff7a3e48a7d6919d
11521       23833 974ad11c5123310125154ccb028b08     51395ef085bc1b90434037                     1NcuGAXGdHUnwGekjj5Qw9NGT6fLe3nkrg     404b179a31ed53a33c8c
                                                                                                                                       04eeef13b006fd2413cb338a7ba52cb99f131e6a512386581fa4548
                  377f0693bb5fb87453fc2763c6c230d6d68 00000000e6581486eb2c41d7e6336f0d1563413d7e                                       308fdecade3f504d760de37ff7f5ac9c2de93fa39f9f2d7c7a5f45d52
11522       23835 b831a30c7377e0bf83117daadfb53       e4b6257ab04c9dcdd28f4b                     1KMVn4gFXyFhF9LwRLbQpXQiWZtrgQXnXt    3d3f322b1db21e362a
                                                                                                                                       0460ed7772d14291e295a78a36f74ba98c99325732dbf23d7f8121
                  a738fca86556bc3836c7fe6e57d766d51a 00000000e16b0ae2cd690fd0998f6e24f62d3794d8                                        1b0ad260b9a9e43dab455e1c0ba03a1e9ee34468ea1365662f63e9
11523       23838 3045248f5d1ba3e5000d84dd8782c9     2f6f21a7df4a12ff783bee                     1EWyssrx9yLEPdZZJs9ScybQCtKXiPPUNk     71ac5c6e342f74e28fd93c
                                                                                                                                       04a21fb6095c673b5c5ae1c51de790fa681ef8c15bc8a68e63e9695
                  7be207b19d078b2ffe48564cf8de4e4730 000000003a48767c0a59eb20763ea98852dc2d2b32                                        529e50fbb942fe5e7fec0b47863e41407462c312c199540e81f88c9
11524       23839 872ad0f52663ed7969967aaca330d9     0cf5333daa044029b635d4                     18FPqSG836mENspejAPyQE5RMSf4pJijdd     e0856f003bd5e148f499
                                                                                                                                       0444dd3874f081b2073e53a4ac16c70f104193b4f4b221e50558063
                  e2c7aaf49f0b2a1059aa579fb5a17072f85 0000000000b4f2f6b79332d77a53ada64f29a2b882                                       379c4f876a219feaf5aaf1b53b9fb18eb31b17812d489034c9aec9a
11525       23840 5e439560b05d149ba1171c82ce3e6       cceaf4d306fe309068ee3f                     1FKLfRNXSobxDhzq5mXF8373huSJjGmQE9    e49be20a02edd7e09074
                                                                                                                                       0465ff767085bdab2dcd354dcfab37478d88c7458cab0e07cc775bb
                  df832fd065a69fdbad26082942dd7669b1 00000000671a07d28655d9977018ff77c1b62c9c7a                                        1773a6049568f3cb3c3229888b59b16915efe2e2ecfa01076241689
11526       23842 c82ad59be4c1cf0298009a80eca94e     938372752b367480b97a19                     1LqSo7cyU2C8yUZGwDc3MmKyqDGFdLostC     90ca247a6ae42c790185
                                                                                                                                       04310708796a5949a92c5e3d7aaf433d24ea73bcebe9b62903e70b
                  b3d3c946aecbb8f6cbda615d7c3ab76537 00000000035879863925be9eb468527a0f080e03c4                                        408a00fc33633a849625bd5ddc42b659aad0b4db7a6beb62820476
11527       23843 0370f79bc54e70feb94f13e40ed3e8     e43f4fd84662c8f1e5f930                     1ArpfYYbSaPun5zsmwLRKEyckCKbqKKGqW     1ee11c5a91d94bf334f3be
                                                                                                                                       048abda4dd95ebd66b965663dc609b9fcaf7819ad5d4ebf387534b0
                  3f7d6416963d54f061262136b82d31ca56 000000006318d139892f18ece81658dec9588c093e                                        dc1a2999f74939a1c63342f0c910fcd62290feb967f004886668b298
11528       23844 e6475764116ced6dbdf2b63c9eff4d     488af82afeb3f9fd9d77a6                     1AU9jLz93i9VrznnyKPETyuj3scbG9eRP9     ae88617516cb4c8f666
                                                                                                                                       04aa1c1b84e89bab18fd8ef417e42eee4bf0467c7284484a19f762d
                  7f47564206c96186568d41115cc2d2c432 000000001f657e1ac2b59f733e9d1c1ac1089e7d19                                        3d72e21d8ad97580745a2ad6a180eba765a2b35c967dc3ba212084
11529       23848 9be5c6a285ab2a71251a306541df11     e2c5882286fe4418246213                     15kvpfzkAdn1LwnRhtZxHG4MDsf8A5wBkr     d1ba802823222f16618ef
                                                                                                                                       04d1eb11e0c9fa00bf486861ec3a9f07dfca11604e5695543c204d7
                  b14d25dfb358044a014559acbfdc0c93c27 00000000caf2f3616c2c8d5d6c3b4d6824312a51be6                                      891cc067366fad555270ff6c019f7f07c6a1d60f355c0c7221da250b
11530       23849 4404f77bde18a351e78cd678a097b       40b6c30333dc179e0d3c8                       1MYnaYw4juqwTH3Tsj9AsX6W7P8LR8oCWj   861e200d12eeb0bfe79
                                                                                                                                       049bdd7f438129e6128fd6766011446969d846341e70d61c238d64
                  851e0dcbba7dd100aa1d2b8b39d42ebc76 00000000501eea19d943d9af5b59ead17826a76f57                                        a199555900fa581412f3d13c23e0d4882c9cc83fad75fdbe2062186
11531       23850 1f816a16938e288003c04239310f89     fb3ae58bea76a3e6af4041                     14RQ7xwnk2h4yyLtuWNwQQ4Kaqcqr1pzUu     c981cb97f4c6901a783c1
                                                                                                                                       0437affa2339cb6962558146e24716aaff568f9c93437958611ffff3c
                  d878e0f4bc26bc4c8da8515630c9138fd9c 0000000089c43ecaea01381aa3960adf9bdd74dbd0                                       327e851d63b76dba4b03ced841217ca3a9fe67e1beec6c8e38c87e
11532       23851 7c0f61d5e6d8d0195a01799a35d0a       13c57f9a4dd7b624398ba3                     1NK8URrbkRxXAjk6h7rK5DZiHM2yypHA7L    389d89c18529777ad16
                                                                                                                                       04e5dbee48f1fa45aed1e23251a6a00bd61d83262658d8ec1e9ffae
                  938c3c5bd4ae4b59c8caf424e640261df43 0000000092d51fdd832b1281d6dc93d7b2bca56fe5                                       a6ea9d5cad8d8f6f12841e29ebe61550687c0020621a8d81e5b327
11533       23857 92e024ce60bc187310e0fb111d54b       4c9b7944511131fd7b85fd                     1KhuojLtXUNzajTw7zujqsvt9VZNDJUEEq    b612da2a7efe3346d72de
                                                                                                                                       04114ae9d8ccd1085951eacc19bec44492bcd4f9d3f6f193ac2fae9a
                  2a61c42c0e3789fa720bbdab71a99afaca 00000000e57e20a8b3f7afe4d31232ae59676c3edb                                        0245ea7785803610e277af08cdcc6281886edd48be099aaf2a73b2
11534       23859 b64b5dd7c172dea95e884cd4cd9a39     034689f8a783e7d970e12e                     1HDQPvmqKT7t4Z7qHtcGmgi2wJQBksN4U8     2cb871b597ef091be0a8
                                                                                                                                       04f6b9faae971de64ec146af30123722aee39c0f74d7fca7f17c2399
                  8bf7e5f639d494337196ef0f2912d204088 000000003528c490578d1527c635c0d234e7329f67                                       5a6c301041f5f00c775f9a2bced1f0b332f273dc0252863675b81f79
11535       23861 e8b2b8d8ac3560c0db3d7199c27d3       d837d9a2379a8f9764ac9e                     1GkjgUQkvoyRfCcMEankXezi3WqeY7Q8Ft    a1725a55a69002f129
                                                                                                                                       043e1ba8aac81ad9d163e20670ff057a7d5bc1c456f66cf64f108657
                  85c7512998829d3a8ba74034c28913fc0a 0000000006b81376a006beb283128ac3132d0ebc8c                                        053640947bdccc7510d703c4b5c940698ecd504734af146ee0b27fc
11536       23864 85d2ecf8e638a92165da0d14319d7d     d56aa9eebc99347b632e25                     1CjU1eJTFrQPJYUZzRLv4uniXaFRR9YeZe     72262c195c465db13be
                                                                                                                                       04dc073eabf09c5276c89d8f1d7d4a27e0ba6de0c0ad07b1baf159b
                  cb3ae9052da489ea0d586eec7f9f917321 00000000768cd6ed7a0c7e10f68dbef2b95ad47022                                        e4ff49c9cc740f31103c5f4c59cc2429b40357cd6f05f82e2199f48c9
11537       23867 ca1887a9762a4da35684b683e2a8aa     567c2ccdb5b34dd27dc10b                     1GhZyvBhZa9CGUPgU4rtBVBbbGMGfa6d6v     d8dd079553fd0c25aa
                                                                                                                                       04ba0cdb3e70d79dd3fcf8d418f32a41870bfc84ecc26477eed7a6e
                  ea50ad574774dbc0ca63ef554fe88115b1f 00000000a8dfef17b4bbd0fc00267a61ccd8f948857                                      bd9ab6f500bdd18a8363c0fd0d667ef6f662e9629ecf692cb29f1fce
11538       23871 e4f27aa8cf4efac4e3767cbc13ae3       0153871d777693b5281d6                       1DkqpqJUtT9NKgBhee5837DqDrKAdMBkw3   c2af9db4465dae07758
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 643 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04d5968406b5e0c5a2a88f5e39cfcd39e71590049736e11bd7ca06b
                  303726a4c1e7b8adfa7bfd87acf4004a329 000000001b93312925ccf564dab969f591711e7c52                                       e0dd3dc47a2ef367328a63f072e65aae3055720db7dd2d55f25977
11539       23873 64bb26cd8bd6dc6b8bff1698175ed       9eb0095a6bf950da462005                     1BE3MU2TFXvHXsu2iM3qRQbEXTwzuYhbzZ    d44ab8aae2c9a1cb6ece2
                                                                                                                                       04f93b20e9417aed67e34ba7fbd1f1bfbdc4c31e172936c28a57454
                  f4c4c0e9ad1ae13dc59d53f3f62e87666cd 000000005a3f5c831fa23271c543af24e884b5ec738                                      53ee6af5082ad0de268e1400ad5404c15573d19862ad85a89d731e
11540       23874 c4998432d1ed998d21e236fb93e99       450d0a7271d1b4074f2b3                       17Z9qii8iNYEwujSJZuxSGtGkmd6y7LaR1   f71ef59c022cf92a4bbe4
                                                                                                                                       041a95ad2a192089dd34319acf3002c67a56f47899f0ead100075af
                  2f91d04ae9d73de75e4b7276ec98f0c5a5 0000000087c4ba7587e8895f59f25fb225e99a869b                                        f23b1024d6b6f2dfe1c4419e4b130cf618f720af76c33823a262dba5
11541       23880 57f73233e9f109a1129b3130c0e246     d9842832a88d83ace62abe                     12xC3ws2TC4G77V6b2oztmHaq9tUZXXeBj     8d54c9e4871e08f46e5
                                                                                                                                       044988ab805c0da949495b6bcf8004057ce39c2f3638f642a4c5574
                  441decc3c4895f32a037025e0b092c1c0b 0000000025c13602d8016422d323986ed7a55df77a                                        d09ff17256fdc615d478b20f900313aac1efca952a5d5374c9f242e7
11542       23882 75f06adc43fec61d3cfb4aa1c98077     e30d3dad22456790e44cd5                     182EVRLJq2xkHVZB6qCwEzP3xKXdx4hUxm     74fb8c3f6763fe0026c
                                                                                                                                       042931a5552da7adebbe48d2dc54a0fbb07954cc547a94d2a1471c
                  dc8f3945f09d9da6db56dc097407cd2063 000000009f3ee147a82efd9c11a035565dc3962e56                                        76b501dbcd6c6ac61e5965457ce421028aacc10ebfb9bd41ff75b3b
11543       23886 ac1733230777926eb34cf516601828     56e60936ed505daa9c4ff1                     13dV4sANT1TE86LfafDNrwST2DJs2MuP8W     9fe1ae5444c2ebcc669b1
                                                                                                                                       04980c97988297f4e3c3cdd9129533bcfc523fe72faf9656a71a5fc8
                  b13aa2a2c69dde6012a2236fd1fceabf9fe 00000000575ed2981681f0dd24d400a8252417ce2b                                       467d05180661cee2e18c26a00deb69fec1c32c45f2d00e1ff7005c3c
11544       23889 3eb83807dbb520d9e3a72e18b2123       8467f7ba25d981b8acdfd6                     18iVMGayJov6Lv2wEw1bkiMbZYfAT4GVLy    0276268769aeb7b348
                                                                                                                                       046e71073e7fda2361b2dcef2e5667cee6835d6c053ab96e971916
                  99432c1f0edc10620cdb636c972f77a08cc 00000000b5c056c1c5a42a09eeb1e6e5b8358d37d8                                       e7646217b11bd5c6ac5ca8d1c492e23c9bb32f649c02def1f173177
11545       23890 3312de12850f238184c5b175c2bbc       e2d17297476934827c435d                     18QULrSv7ehxkNtUpsSD8rkrmHjiH2sBh5    ce2676a160bbb9eb7f2f4
                                                                                                                                       047f9056a0bcfcb1f0c2a3694ab37a09792d42cc8e2d7c18427c84e
                  d9d13a55086ffcfedbff0956653f9321523 00000000d703f2858189c53e6207e21db97fa1082c                                       bdd2e5449635720f0b6f7b97f4c45ce37c47f6e95d29fcbde6ab5e09
11546       23892 d77b3c9cfe77c54785bb82647f39a       7f54c32de5d941f416c923                     17GLRsDyuvQSVUgZgASyxyb9guQ9C6T6T7    31deb23878423c00212
                                                                                                                                       04b716d035f601d3c7f07c5c258cefaf7c972a3513f050ba4f3fcaf72
                  ee31e2c9d5fcbea6ac1513889b82d97e6f 000000006a98d0f184e3a622f8a6f35e146883bb88f                                       95b87fe725f96cd15808bc6fa3060670c98bfc704ed5d3798c15eac6
11547       23893 37391d4400db02ffb3e99ab74894c2     ae469d2c888b87decb7d1                       1EcXrQPdrmjkTRXHUZWPCiftkqFBBb6hsw    ea5b8ce2a928fa325
                                                                                                                                       043f73abacbb2fac7a38d680b98cbde9eba47470ce28a6d58381dd8
                  742c1177f9462bd231439799fa5df0b539 00000000ffb23c30adbe040379f8a0782364a0afc0d                                       d1dd9acf0ce72634aa310ff8c0b6b8be70d563e6706ca1c895c842f4
11548       23896 0b67d96b7fc8d587db0a112c855154     fe3a94d99a650f4e5ea09                       1BaxuUAoLx1DVK7ctGCW2QaA7bYiShDRXH    8696035988aa4684646
                                                                                                                                       04f03b8771a7b3406e796a930fd48b965b12b268a6b9061c72dc69
                  7a62e608141613f4760e300ff1b96b58be 00000000737b378c784b7fd03cef34f0c0c1646472e                                       353cefff589a9aba0921c373d06f5e7de670831112bd0712d52ba74
11549       23901 c7337aeffca54d6b0063f17a95678d     bd097ddf5f844e358b5cb                       1Eei47RgoPvZQYpU2Rn8yu1VmZA9LYJpr2    5b62e1ff0d8f43dd440f2
                                                                                                                                       04e7e055c2f080db56bcd593c7051c6708d6ff81af939f1f69552f8a
                  3d586972dd9fb2471e564c51ef29b97c64 00000000a9e70b38f87a7332e00d333964efaaf06a                                        061f0d64f96768914c717ab5d5acd1089bdc010e95e552c77d91560
11550       23908 6690608c5bfa2bc311d8fca24d0f14     665c7d2ac4b1028bb78104                     18XxCuuAK73KPybE4RhxrTJ9wYMgjncxrb     6dd3ab00e786b182e79
                                                                                                                                       04ea9ef025a35fad088a9d996e69aed0c0f1d592192bdf076e3825a
                  1516e57ed00a4f15e8b3585e36aa062912 000000006e38853d3fd574185fea885dbdea917864                                        489144dd863379e41e7e4f9dca8ed32900933b10594ff358c0076d4
11551       23912 a6f726f128fb3738534773916570ce     6404557f56303752510e63                     17bwRJTTVcP11icMUcnmkYCokVkSrdfeif     d13ccf395dae5167b5bd
                                                                                                                                       04658cfe3b75342b7a54b070f06f5619c833a0263e14ac2fadeb131
                  c8aa4c202ec8388604765a4d4d461149c3 00000000c510250242bc94790b1276bdf2ec6cfa0b2                                       3edc97176c2b6f9257bcc7fc8b613c989c8e362cd958a59019cbbde
11552       23913 bac0eda6bf9f08566cb3c40b366ac8     a8246f634b547c81cad71                       17q9sr9j5X3h8F1qjnkaRp7M4o1K9qrJ86    48acf5cd711b58df4975
                                                                                                                                       04280f308331f194a1ea394246594c752ce0f6a1831a170f164d041
                  09ffb186b95aa96da5ccdce8105106cc19f 00000000c7c9ad2145f5d19940e193a992055944dd                                       79de6cf2e5aedee060548ded65d8e070573d36f64ce075231c3a21
11553       23919 91bd4c734be2c0f264a751ee4a009       d3d5be2af2beb3d1eb8799                     1AphExDFx7TXcYQP5X4SaSYvoUmqYGC4TD    bc2cfcdcb5a1f8fb9864c
                                                                                                                                       04ead38b903ad1726e038fbff108079588c2afb967e00f204e63fae
                  37b9deb7410ee64d878254d3dee3b1205 000000006779d2d792c5fd1b798df2711dd7a2b5de                                         291432f55baf4def26b032538d100a5522eb084d90015006d3ac2bc
11554       23920 73afa1cbe753fe5b162ecb6406115d5   1d0e0ccfe4f99041318976                     168JhuugSHcDn19gShS6g7Yp1geinDLYpq      353b67f2a4459a7c1dc8
                                                                                                                                       0486d575505df1101befc4d0af0ca38efe98db75ffad97caf6c6b5da
                  fc77f3a37f1b0bb8aadafdd10fbc76f3db72 0000000040c6d6f7281a6bd8d79e2daaf30508cec2                                      45b55e24ff01e03b7137a696dba840ebdbc47abbb5203ee71cb2e9
11555       23922 c948f6a1b5c8f2d1583e0a28af17         d364bbceaa6f62afa1451b                     19XZWrJicuHStWo3eAB34y6BTakeBbwLCB   58573965e3754ba7235b
                                                                                                                                       04d5b655639ff253fcc830183a728864904c59229ee753a1462cb71
                  9fb50176d480c93576728cb78ab056aefb 00000000bf62f9043462cb643876a9b7085a1621b0                                        3432653dd7be104f4dd66f29a2d8064066a0344e090c4d9471c5d6f
11556       23928 bed618a28867ffed47ab55ff175d33     01052cad696c1b1460f423                     137sYJc1Vxg7YsXWEdJXUtqPdGFarNnUmD     fe0b601cf0ba1665267b
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 644 of
                                                               913
        A                          B                                       C                                              D                                        E
                                                                                                                                       04e05438fc1757df6ed382400f9d177a9634c2ec9f46a1cd2e30943f
                  300a6508fd4a3c91007cf2647319d03cf06 0000000084ca0a2b0c7183bc79366605d1b6a26e25                                       9d0603ba4a7bdb4fe0bc4801cb312fac8f0ce69ebe553e1146467a8
11557       23930 4aa9e4c3a021cc8281c7f028525a9       762f6250267d7b478910ca                     14Y6d721625kExwiBA9GfJ39wQuQdf61F9    7f715879140cf01e8a2
                                                                                                                                       0426a636e5964ff2444504ff20096f645635f35b12457f91c7358328
                  7e37c266808f08071b51a49c344ecdb97b 000000006387bf8ebf64ca7a64a9f6e4af9e4fd168f                                       82bc2f0dc2dfb8a94f86ecb9d74cae62a9e61cd74a5963c92cca76f4
11558       23932 929d36b3ff98d50b2d94b83ab2d54d     09aa621db50c7a94c00be                       1BtaWjFGE4GitosssVL3He7UJaF1Pbj6s1    0b717b829995328fd3
                                                                                                                                       04b2e53812e6b71f4ae3942faeaa0f6fdd525a314fa93eb99c1e0a7
                  0993867cc185a505999c7600df1742defd 00000000a98e270604fbb762681f9c4dd10baf448e                                        91b1f9ec198b16a5022190a3c525c2762ae8620b6647a7807ca966
11559       23934 d76a4cffaf00a9d8a1106524a51ce9     51e545ce399f3f1e92da70                     194xnAexkxa98KfhmnJjmqFit6q5mmYez7     95a1c12baab566e736a94
                                                                                                                                       04ed9a63983416920ac7fc387cdbdab94d104abb32a729ab8165c5
                  de9fa21feba5e5ce2ab7f556cd92ff3b3aa 0000000098cad7e5b480cbf1007d168d8e2d55c70d                                       2fe0bd658a9ecf03ed9671a5b4143c6e7f51d320abf749c4006f94a
11560       23935 e0e5f24c3ee91e4c35a9f36e89b06       1423e229cfcad3ab224c7b                     1HN4AW94Y2N4nQe4SH8oMRXjWW9rik6222    abef5b12550a2c3279c89
                                                                                                                                       041d72e8584c4ac1ababb58fc36d544fb536c71545ea0c26a759288
                  2baa9fa8a0373b573264ff8f6294ce441b0 00000000881daf96d9ff7708c40d7a3d45ef4f36cda                                      96612a3ca4611d953186a60c2214907f087597616b78e0d968e424
11561       23936 69d20a673fa620f9f9a58815e131d       76312273779dbd886db54                       1PQLWmvaaQBAwTb9WUvCN8cjXCHUob9vN8   dc662c59a48b8e7f04987
                                                                                                                                       04fb48cca0bcb5961612b018a73e758d3a2443f38443320617dca49
                  05ff38b924493e58a1a51cb6b97370a4f5 00000000939f781c004f0296c92e90ef748f484934d                                       644f5c6d4f6cbf81b37bc75a7071bf0bd5681220a3a6be9c5c682aac
11562       23937 d4d3e1466306d6da10a5453569d3f1     59a945ff63693163a5249                       18v2KiBccpA1Z26WTuw6FfPFuXzoJXAZNu    0c4a4c7226f17a44045
                                                                                                                                       043f4d6e5b0c9beda761b97655a10a81cb9d7e30d7e9cd0ed7cf306
                  580652f10ae32810f1464df877e419b921 00000000baf1ab826070e70a18c32ed3c628b098c5                                        9e944cd5f3760b0c5ed8c2a9db8fb59bb98c77d2155c9feca8103c3
11563       23946 8ac9a674d732d0737d38ca5165f7d9     c86da91e9d7cbf0105ebca                     197h5iPBYQgtaomjwLnTW5xL7rB3kL4rME     599d0a493712f6020b22
                                                                                                                                       0423a301ae6c1bf923d7096bef425838ee9bce664c538afcb16f8e4
                  d1ce0311e8cc41e6c269584dbf9d4e2dbb 00000000065d26b3c94925b425b81b058a2033c05c                                        31167803148ba35c41cf7a1a4b991ed41358552362abd433a1788a
11564       23951 55c1b556b1269cdcb0860880592815     6500c895b2126d30765898                     12HXXEyf1k3Ln52e4AkhB169r8uC99LuR1     9480e01670defbda7ca0a
                                                                                                                                       046b94f4ce457c65be431414fa73890ad297090e0f16c862f6f826e
                  d6e97076c04f15d4df95e87a848f837aba 000000007ecac1a3d84573cbc535fdfde84b083663d                                       6d4524db5771a5a2cfb2b9587888dd45868d5885dc7d711b2c54d1
11565       23952 4370c944df4b72c9af9a1dfe16586c     d1250d2240d7f5255a285                       12RDcPBiZ8WWzdk16AMshxj47h6KqdBrFX    fb62afd6db60a5b866ede
                                                                                                                                       04b486780602de9bdf0faf902c9b45d4d5b6def45454bf0f72c02e70
                  aa176772aa7d32e710c20276c32704c26c 00000000efe9fc04934da09661fcbd3eece91e39484                                       d1eb207a911a9bb7ccfebfad30330c08dafeeccfd6eeb7d49a6e828
11566       23957 c26846837b299688f2ac68ebf7701f     2d83dd5c7e989fd228264                       1DMco5CS7Eix3Y4vVyDp7zc4tLfG4U2L1j    a876c226670e73e46cb
                                                                                                                                       04b9aaf83bbc257c9317d64d300c3a4ebe8ead2b5bd6ab82fe4f816
                  3baf685f313596c0aa23ca36531d47bc92 00000000446e8a5c31a782243d7b19b3f150f2f0f22                                       a3dcbd5a0b13f91711284db438cf5ab3aa2c4395458ad0e17dd3f94
11567       23961 50f50761e8900f33ea894b30aa3e44     54f007dd0f238f82fa9e4                       12rbMJXt2AoTTkje38Xo1fkKoADuoUfi6C    8f37b4fc74b6d53285ce
                                                                                                                                       04bb26b32ac6f27810bac4134619d0301802e543c391bd5d98f8f8e
                  f888b4a7fddd507958799714770590042b 00000000bc355f03fd1eb0635677c3d8bf728179340                                       aeeb297a3cc12bfa9037c3d49908b2a9a71ce3db89a86f40e7e4aae
11568       23963 a80fdc01c5ffa8a35cdd70633a66ed     e85b2c0602404734842b8                       1N56cLT694zmXs3qCivJsjoh4UDbw5BL5g    87c47bcb1e07dffcde52
                                                                                                                                       0490438e5b172e6ddffc2a5100967b1c20b3a671ee0ac28090f6879
                  d918f5b5c3c6bca292c81b9559e0cc5df84 00000000e357c8196754dc53312d6c246a95047c0d                                       c6decac4d7efca123166c7dd92a76a5286c452351f17c811eb45faf8
11569       23970 bcf6c406850a9eb05fe16b7a7d5a4       0fede2cbf53d83786e8324                     1KvN2r7KxLg7zaTnJMauGStgVMGgV9fpCk    3a70f090907289a3ad3
                                                                                                                                       049b92184fa40188510114c9f686a7dbe513ff5462d146cce9b299d
                  2e1b9ea91aae4685e3744235f120786845 0000000066280d1f1b3d66b4693996bbb83d910bd5                                        0efd3ed9257a64557d811206b50cad73f17837d4e793f1e9b1cfb1b
11570       23971 9854528817196a734114701f57a1cc     8bf08a3f3b5fa9ca755caf                    1JAR4ajGfoqSngEJq4t1eb6bzCdsrcjvrZ      a971eb4d7d70b3169d41
                                                                                                                                       04208b7a24980f789d6b8f4d1e829e7def40db96b67f49df72e5599
                  a63faf5d5ac4cdd04e944fafdd2b16cfa60 00000000f042e6c62a53206b800c2feeecd43391dd                                       f1ecccc84890453afcceaac8e784f30936a749d966c7f3566907f5b9
11571       23972 9a93f922648c3607d0e9722400638       55f4ccd419cfd0083098a3                     16YDqqzpgipLFFfYjbFpiebsLtpze7PTiP    c9b2e6d623ce3ae6a9f
                                                                                                                                       04a2eb61ff2ef41c4b0b1456f66eaf05a6370fadbbd02e1c325fef80
                  d16ac2e891ec1766329899fca4163f33e6 000000009fff2fdc84234eb8f41486ae258d6d48d3b                                       d8f5b58cdf38f6d8cf664769e4a9ac099699442d5f8cf7620d3a2c63
11572       23973 aa9006f567f6e9fad7d3a3b53ce9e4     3ffd3787a83587ccced9b                       1KwiHi48NQP1ZSQ342n3j1aUkXntw3upDX    5eae791a9100a9e3df
                                                                                                                                       0493a7f17553f0ef49af235e568cf38e89dccdc0064b892ca5c5b28a
                  2e7e811c0bb33ffd1cd5e4573daffba459e 000000005280452673604b7b2c5f793beeefacfe6d3                                      27983b3331e017ee928c209336fb864fc368970e70fd0be84cf1218
11573       23975 49d73454b0b79bf6f6b55bb6af478       bfd955f0942ac0a9e07fd                       1Ajarh2MRhKZtT3rBmGA7Sr4CUJEekeNVv   e19a6e7378337770ffe
                                                                                                                                       04ff85d4cb98966f9875fc9dedb35917777ec76c9a75fcb4b7f6f84c5
                  33ff0a0e7cad9af0154552acdeeb5533113 000000007b074194f6f1e4c2a2e9f7264f850234cb5                                      0ac444f868f5ed7dea642748fd4cd817dd5381c3aa5751c3fc7f8577
11574       23976 8d93993579966cc830c1d4f5c0e34       95cbedc3b07592ddfdd67                       18pjAgPTC5inXX5LGEvFhvQR8QSk41QpjX   9ee3eaf96bd9d49e5
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 645 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04d9a9776e7aa20c5173814c190d1ff0377c8f2b1483111923a71c4
                  e95d489fd97b075d39ab363f8ee7e33773 00000000109873e05e2f6fc9da22ae0eef0397f7f5d                                       c15ad78bc8623e14cc0c4a80d0b90cd1258e3caa568e58ece03dda2
11575       23978 2764b52961965ee49e50f7faa41d2d     005963266dd3adbaa5c3b                       1J1VweRdBhzU3qmQesjNr4pviaD4ijfiZK    b30f8a7141fef0052ab9
                                                                                                                                       0428831bd9af02fbc70e27da9ee32727e2168ca577fe94c46ea8b98
                  f5868966658f68425fa692a897d7812dbf9 000000005992a41f5d64cbe416ba419399b2aad695                                       f3136f065758c3e9c6940ad7735f5643e6d6c2b5f494fb55683bfc59
11576       23981 dd7969c4b3fe4c83fb71370bfc6d4       9fbce59f62f6a548097f85                     18PBZJH9fnZgLwZJ2ZopfijdjGu91pk5SQ    a0f2271c90ac03ad558
                                                                                                                                       04902239df4334381a081274f1251f378079222a5f6e64e46275c53
                  bf719277cdd2d8d5a0b263ec9adc3be2e7 000000001db0e6b1a87c3a462434488a35552e89ff                                        dd043b263447e05f0ed32b07c90608b21aeb01740efffc4ea9a6fe2
11577       23983 8c0087826beb124cfacc700c75b9bc     1ed0aed5d1445c3693eaaa                     18TxPpP4UvmDuAPSPXoz7QeyTcbNLwjz23     adffdc95314a86f6228d
                                                                                                                                       040f4b35410fff92eabc3e174801390c214351975a06eb64254aa3a
                  53f6465d3da97e75807fa7c67d91ea9713 00000000487c324d043d55391acc4bb52b16b9f196                                        ed9547c1766a7d41e9c3bd2ef52bad3e45fea314bdb4b81bdfa1f64
11578       23984 08affec189193f5f4556a33b4ed6b1     9a36c464bee7d9e1353475                     13UdquL4Mu2AwytUgPRJBiCb6CqfiBgkaR     2e5988dd41e54929b5b6
                                                                                                                                       0425acfc9807766ad18e7ac7595639da0f03f0ad66ba5c873657bf9
                  1533364e191fd0d5bab88a4071ed2d937c 00000000c76e512ecc18ce5891e97e4cfe35fd722de                                       0e299b613bb4ec1b31cba50fd86f9933c97d5ac3bf42a313226cb76
11579       23986 17e23a6c6f6c5483dd1ba1637d4eea     ec76c8b38d65331382e1b                       1JN3zC4X9aqQPQJZFwZYF6TUvdcUxmod9R    4665e12c22584cf4390f
                                                                                                                                       04e4e831c90c13d4128896900bba99f7e444e8989115c077cadbe0
                  00676b4ccc495afb7e4e59790d022bf385 0000000032a052ebdc7dc4ee0e98e847c885a23e2a                                        457e10af9bc8f31c7826ba4728adf4600851e144402bc45867a8ea5
11580       23989 8bd76e4689e752bb9e8f52e03a8b7f     b277817d21727c23bb6dd0                     1PTsby4Rqqq14QFAcj18DtYkJ4akYG8XVd     17b6b168315e6efc8d3ef
                                                                                                                                       04fa5459e61efc0887ddbed546a6e257ff39d33d82af1b0b0637bbb
                  848f930ef02ac31b8143de9eaab9055a73 0000000061d86db6c69c69761e90a1f4de5dcbf077                                        a6492e2ed2b390111d43f2d7cbfdacbc540384cebd9ec1ebc8d522a
11581       23993 52a162c708a808de1e805461ec6939     5fedcd3bd104be18d5262b                     1CGU39KdML4ShUyf9A7ooR3vxMLxGjXkhB     695a874db73601cd131b
                                                                                                                                       04f7db7bcc6a84551fdf3c2c38b34c23c2a34aa6e2a4ba8b90c5ff62
                  9d516016af52c7fd84295c6d587f093a22f 0000000083f535e7f5fd5bbfa9405220dec1f637b6b                                      4a54c3fd4b4066f4e6e2fddfd4cd703b2ac99f7f7769494402c47369
11582       24004 c1e2edaab321725a90a1973634183       def0e3aee6e0614fe277c                       1Ca511YkGpEeBpQesVuirhGyr72EiGxLLe   d5c1860bdb54b25161
                                                                                                                                       0469ee3d8b5f3bb3998d747fca1b76a35881fd6a75a6b7f43065729
                  7d84e50de57eafa16b9ce9f38219f63697 000000002a8197edd303109cb240f303188ca57826                                        52138d9fec0a80c8faa1e10bf6b9d354013712be9933a05b9453edc
11583       24006 ac57783d1e9d2694bb92c192d576d2     5e73089461bbde82e556a6                     1L7goC8sS3UbnJGAgMPjokjyGxsHpbw3Rk     927839d85af8842e8a45
                                                                                                                                       04ffe82be5647edd6f1cc7074296ea126119cb216df466151081c4d
                  d05acd749a2964f46eff66b692ed8bdc8fc 000000008f5a1eda1af20a233b4ff103f3a818acdf5                                      4850b535ffa47704622beb660967fa3f17f10197d1c5bb4b7060a24
11584       24011 5c053c53ce6a1476f42d6cbf2e255       65acfb35ccc7745968d0d                       1K5KBGe4osu4AgURGGUc5fUv8Yi8oTmVC4   281e71ea0bad471b22c7
                                                                                                                                       045c18235d44b41e05a3efe524d54c3cb02a636369cd2d51315320
                  49537a4e9b8409e24815c4d59bf7a1875c 0000000026dd339360931401cc42f862b3278f8741                                        375ca83a7892fa860592625bf3603c0b3595bc85f340a8fdb0c4ae6
11585       24014 ea81399d6e5b6c635696c002c60d0d     c4fe3836067f1105ce265c                     14BwZGq4Mvounpu2eQ5RFQQrJh31N1xFd4     b19ecdb5b2261699a2c00
                                                                                                                                       0472f8c2c72496af0dfd5cc40dc801a20e1e88644e3d6b919d3a69b
                  ffc6bb0815ba87ba350314c9857da4336f7 00000000f248906aca5f2500d6e00b53cbb7d6a1a3                                       b21ed0553e745f0da2039a50cbb643c22aad20601809e83e6e39a0
11586       24015 bd3c2647cd84e74f22b00f3c4e2ba       8d720a31853d8c1d67f38d                     15BU3xGxNLcPTc4gJcQhm4eJBGMTZgK622    e05d748413214308a67be
                                                                                                                                       04a5b821641fbfc8ae01a1432fd4e857d559dc6c27ae0e7ae3de446
                  d81a2fae7375e1e6f656e121fdc1b6eb89 00000000128496e07bbe760a278065f9129e1ac99f                                        84bda3fbfcffeaab2828484cf3b1f4758a41ccd024d5c47bc9e964da
11587       24016 0a46e1a8efff9cb43022f563d4eeca     32aea71c5ae42d07f7810d                     1PQC1DQrZ5vbmaLhByT69ByuUnkebRWCVU     de973a2134915eb94fb
                                                                                                                                       0421f98905e15e3e7939d1f3c838754d06cb331c6cb91d68f0f270f7
                  2ed2118b502f4a932a432e22e48a4ba9a0 00000000690a1e94ed51f59669355e4cf0f281e9f67                                       7e9bb6e7696fccfbfcfeaee466bede412bfb0fa97ca5be5415427d06
11588       24018 d31ca276186880a03a990a3b20177f     98043f7415e38e3626151                       14zvvLG55jbxhQJ4BnWjzoxiTqrcWqzS9D    7362f9eb1669f11d77
                                                                                                                                       049784ea07483044a5aff521ca1627438bbeb36fcc8c73c0fc46a2f0
                  a6a844587ec51a9c1efda67b7602d93ea3 00000000f729144243f815bc701a1ceb7833fec80e6                                       5de3b5721a094f84cfb90bd8b3da03f2c7839410bddd0ab045024ab
11589       24020 715258b3ce2549e282654c9b52ea9c     feadac25b84143a734657                       12GA4uDvwHkt21QVarSskdopAjkDxvNYut    f93cad585b1b604b865
                                                                                                                                       04102dd5ef10ea895e04d4e700b03b3d235f0407d92bdc52bf48ea
                  f73172ed0c8391e3497128cfbac790d875 00000000c10f53bc12a21ca5f91f83f60a24ecbf46e4                                      33d90ebeabd07e6f5e936e0efbe8ebb61e61432fccd0a0838247cb4
11590       24021 8fabaeddc2d039b4c79d789a80dc58     3b2ed1cfd9b2e6cdf3a8                         1Lc6vC3PJZmEHkQtg54iebEhs6dz6VyWfC   bb4a41d569e7bf28cc02c
                                                                                                                                       0451d8037dc6b1c574bdebe1fe452fba05f4923117fe7ed51176ce1
                  348b390943060cfe6b601e8b584b7099ca 00000000487f09b8f0b1b24469d6308f0951735fe63                                       baaec72d562e3429ac76f0d869db9e40900ad6bdb54d02e8079d54
11591       24023 4247ba0f9639a153f30129905d5ccb     b1c348739f1d8cf9128f9                       1PgmavFRdsQj688Q9ZdQ5qqQrFDsdfmCfD    c5156c0586e8549de2848
                                                                                                                                       045bd02c03c2c7f47b214d494c4c2b1602af483d032b701c4aafb45
                  880a4bd70f2e16a3d38c8f6e76837520eb 0000000043e28340a1066ba4e4e03046ab3262c3b                                         76923e0cc4ce2ab728331beb73887a847149f592b5567bf4c761a80
11592       24024 7bbd350146fa14dbc20186bbed302a     4fa971fb6bc1c1279cc0769                   1CksRAZLs7TRa4LfNmE8ngJN4Ysftb6NBR      e8221783612b4d22f591
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 646 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04cb2326c35621b9c76547204456c15955dee8bdc6c60e2a4175c2
                  3ad1fe6aec7393aa4140853f27383d5ff5b 00000000d2a03056aa88f7565235337087c3e23990                                       2fb6174c29b26000352c78f34457b26c39854322185d1faf0acf792f
11593       24025 7caac865b42a498a1f67411c70cba       b3dc8baac21d79b757c3c1                     1Dt2VBaytgVoXuPZG31kL31RRRecLUNyTc    48cae05eb3bde76bedc3
                                                                                                                                       04e9728503a59e9c356669c0b1e0239daa5b9d82f986af88ad95a0
                  30abe3dc581ab4f18df2b1c506b77df3f2b 00000000ed10d04460e561edda77720804aee1d6f7                                       3b4ccfa850ec9f642549dc678224a1d110713e0fdbd39e0e707c3f1
11594       24027 fa15cd9e5f12a70b5318710054b34       86ece3aaca70d3d25231d3                     1MjWEhAucnau15rGUedBCuxrk7RBZ816Fs    41114701cc971d21830e6
                                                                                                                                       04df0cd8bb7cf5f86f9c7073b90b1a3cf5007833486613ab6281b264
                  006276bb46873ad5c97c0d29733e531d81 000000009a40cd16c4d3ac4911cf514e99811c2267                                        2a74e27deeac139adcb69003ce15754590adf6574247faf5ac37372
11595       24029 24dd0868ccae57ebc263e28e2508d9     34c7e8692609a30cd36c61                     1ACu7ttpQFo518qpMKVx18nq4QVEuHJJqE     c43448a5f1b92f17745
                                                                                                                                       04b84b81b0f03581bfcf4897aacb569c1e04498ba52baffca66446c9
                  2404c43cfb0fc782fa90b73f1d10bc6cacac 00000000a4c6ee301770e39e8e76dffbbd97e75dc6                                      d3968098812449de1bdb06ea9f279fc6cf3d0b4bdf99b113630a649
11596       24032 331ec9f3d9a64033bbf19a7a32e7         3280c57308f4584b1b3152                     1A31EPG2pTS1uvuRoe5aaY77h57ED9UXob   7f985b0d0f54d2629c4
                                                                                                                                       04bec58bbe2745119fdb298095d52f2aa5cecdc024406f9088815a2
                  e0c8ab794e66f62abc4b2a14cd39383e43 000000008cfd8d5de7a6beb6da3c5c74befea5ba7c4                                       55cac05307663444463a7d2cd5c5ae72b11462c73ba8357bf90dd1
11597       24035 11c9e35122350d065bb0300cb28ba5     8d76d35f03c7970967c3a                       1H6qbraJGnH4zkuyJZgfrvrmuNRYJAQZ4s    e250cefd333d8d808c562
                                                                                                                                       0443c35355cc7f4b1239a68c157e6869b6b95e36fd5cacd1d214b2b
                  29cf6a1f2e634f2773f7b2d558ab3d55b40 0000000093cbc06291f9382017670595dcc8564464                                       26ea36c9c38eff8b0d5ff1d8a5526cba4c6bb48ad23fb8f109ead2cf
11598       24038 97dbfb15a961d2e512ce2dff2eb9b       d57c36eeec28fc129cff06                     17J2EdBcFQsBPpLW9FdnYAT3U1yhJiaySU    efe085035578e4a26b5
                                                                                                                                       048d52ed7441a0ae696ab2c1bc87f6193ec29fc829c12176bb586f2
                  e34ac3b8a56cece2bc377423f043fccfc41 00000000b2e26802b8c8d440a4e951e537b2eea0e                                        62c438c447e5f9aee9db9d8258c1094fe5e7b664a3521ee1d62507c
11599       24040 ad3060bce7b6bb1f6529321036930       0df6a589c3ee0525700d091                   14t3jy9VjqGwcvfVg2zuzb9FsRdSN7ukBN     b3d0659d68380a4d08d9
                                                                                                                                       0403f9baa159d51a284dd547ac6ca262d236ecb41b09379e335ad4
                  74d4e69d9cf94d509f31e520a0791bdf4b 00000000a49dac6fd793d447f1f286749c675fae732                                       b291f02254c16c53ff8928288c9fd6a45d72776fdf8e41035af6c601
11600       24050 b9742927f4d51aff5ddb9310faba92     d7de2fbb84f18b2bbf814                       1PcnhxFpc9ZyEAXLdoxfZySzSL621Vdeeo    925f39c88c2c40c01b92
                                                                                                                                       04c6074966a85e2b8d3c14b3fb2a9db13f04edc9bed2d8c38ab1a3c
                  e1ff3dd51aa371d924a7941f2ef9a64ac2a 00000000e6d6ed7af80bde340140ca8db4ca84d4dd                                       3be826db4abbdab3ae38a00ada14cad293aace243d1706b42ff37b
11601       24055 3cd74c5cabacbab1a2304ab6ee876       4249acc27011b1fcde4ea1                     1HJNwXN9NN3f3wm6TRTBKfGob4v2Y1ghCF    61fe79f30a7ba680dcc3a
                                                                                                                                       046e42293d066096daebff983b879d2eecf9d31a585bb48400f9bae
                  ba0911e471876e7ff57d54b9601a93e916 000000000d0458da900636c5feb78937a823838725                                        50eea42328eb762589e610300c3bdffe69db13bbd88f22f22317910
11602       24058 310e86c71d2c580d0bf3a33318be7b     ac7febb98b6037b959e174                     1GNqicy4hcvUUMGA3LpdCqAp66mKWwgLuW     27f3a63de4753634a33d
                                                                                                                                       04c3133a1ed9d34c4aea3b5ac93e702b113a89a51cb921d85fdd51
                  29d164d253a7fe75a76c2149f07e2e4306 0000000011a15e6eedfa41e8ee90513a3d093310b0                                        d3b6b1c5dd4b98c1fe97985db837d988f8f29af551947226c312c9a
11603       24059 a69dddfbea0af95df15260a62b2aed     cabf93ec72f0e9a7c0a173                     1AftjBktMRQ6YYt2w6EWLMSdmH93hva571     1d8c2b78e2f021cfa09e3
                                                                                                                                       0441c201697e46fc723a971b48f7a33374a41c743dca4e70819eabd
                  ec2d1834a09a522efad8d91037de9d1fe3 00000000837eb5040564073c6faf50e54ffc1e0789e                                       51fd87056c5f846cbde6608ccd79afa5e7adac0010d1dbc3797b067
11604       24061 afd8f4fcf5597b49118b0bdf532b89     08975b41a99ee28db57e0                       1PLrFay5XrYnAhtZPKZ4TsREm876fgCe4p    916ffd15582f14b932c7
                                                                                                                                       04b4eaea16ce5be5c0f861701ce588394fee7c20b24a80002d603c3
                  988a766657e93a7a31899757c3b7ccda69 00000000166ec2a0682ffce4a2380f05f5882eba611                                       a8565bfb6e32b149ae8eef4cf58faa24378569bb92183cc7e79f333c
11605       24062 677f4452234c1e99144d01a98fc878     81b0bdafb85cbd35c8ff3                       17VTgdqueMnoEMJphqMwQ9oP7vqpJ2UR5t    ba788035c66fc22fdfe
                                                                                                                                       04f7c1d1926e087cbc0c2cf4ca2f48478f4650e864dd7dd898658b11
                  babecea4a509237f19cdb8a99b77e7015d 00000000f74942adb835f8b0469120297cabd02d95                                        63e8597dfd9bc9bcac418fe89312f4d26c113aa9e9ff44c61d577a10
11606       24063 8d9d825e51256f26eb4b6f68862a09     5205ade1413a935e1c7142                     14qU9ELa4JAT5T2HYuR9usX5hbkzakndtb     dd41ae765cdf2fdf11
                                                                                                                                       04f7a229fc4ce644c631d1a76bc523ad6e50124f452494ef1ceaad2
                  df2bc83e69e164b3530dba5751549b6678 00000000778dececa623a8b58c0b09b16bb670f0a2                                        b297339694eb1cbe625b933c55fffde58bcef2a14a87fc2ce633b75d
11607       24068 64158a6f18f5ecce37471f57fc40b1     5e775ddb672468a34c031c                     15ZNy57mj6cB9rv4WJa7xk37hgK3oxDjif     12787a8113ab466407a
                                                                                                                                       0455082cb08cf0d23b14b39a777a65ec1645a520069e9587d60e61
                  084d6c204ceae49ca059fe39e4532af339 000000004d22746fecd8bae3dfdb5ac67f91d567d87                                       0629d69e90575fb42d26b2669769d7ab6d24963f8332767dedd6a5
11608       24069 92c90ea202fa2c8dd2e41882943bc1     8645d2d62bd0410cf15d7                       1LtSZ6hb6fUMrQR6iHUXQ1KVCMC4g7VEgE    d902312f66a02392f27d8a
                                                                                                                                       04c2a422ca59722d127fb7b960a8e86a571a63e3708a6756c0d76b
                  b4f52ba8537f71aede351faf44e6b8bc217 00000000b0742187ae98b7bae07bf13519c39004ea                                       a1439c56e6b91cc55bf2bdd6a79777e68a3611067e1955d16b5dd7
11609       24071 84eab79833a89828b5eb6072f2b90       d561461a4bc1a0c834a4db                     16GpqJjYca5ckjELCC7NwSAWZ7gA1cDbca    5ffff3514da6c7951e67c6
                                                                                                                                       0426aeda668a14aeef4e0cbc3ff706f10651fb58ac96ffcd2673b241
                  47e1c7d8e3f9cc0e26b22a4d9e20857b85 000000007c3c4ab169c501050d80d9627ef96ea75a                                        16f7c81147d8b0f5dec69949532741c1b15d1824189ce6fd495b7fb
11610       24076 a390e994bb68ef1aafba5d0e9c29ae     7634eb259f8be3ffc9830a                     1FzsgKY9Fbc2WwGZmZ5fyLg91gC1J8Zva8     6e794ffc0673fc3e7db
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 647 of
                                                               913
        A                          B                                      C                                             D                                          E
                                                                                                                                       04dfe9db782759bb021ccb1cee1f9a1e933bb768d1deb3b690f0047
                  0ee05032603b282442d12834589567493 000000005a89f72ec0165d811827d34101f8dad338                                         f5d6bc3bbc1c10b264d2a84df1890fe7c5a3279354e6333140ce10c
11611       24078 abd60bb20489c239d6fb56a75178402   1cf24a53b670c14cf1d4ff                     1E2StXjrxwfBJGUVa5MNL5mFFFcNDfi9RM      98d669ecdda4a5973c52
                                                                                                                                       047c50f04dcf2dd55b9a238b7949e69423f006e003dd102d47cd136
                  2075646f08b17ddab8a713e8d82e6df374 00000000c8512df320e82bf04fe82d26302a7e4612                                        a9a46b618bcf43e6e2865899e36c7aa9a8fe341bfed60c8f057919b
11612       24082 1d83a45f5a4836e851c28aec5af5a4     0f5963edd529dbec676209                     1FngdMgTBvfrF66bdzG1dCf8QJZmU549gQ     8c4baf5c59605f419965
                                                                                                                                       04c3fcec60db5aedcad0107572d30343bb56471db58a0aa94dd68d
                  ec01988efd586ebb115828faa5b720ded3 00000000483a3ee6522f55847ef13f5e8d4f1abb3f6                                       e0ca75feb9feefb5024140d65f677eff7fc7c32c68ab6f718930af964
11613       24085 fb389fb68231bf84bad0465f6711fa     b95ede7fc20db326085e3                       1ALdY6Wxv2qN7AJ3ecLmgR2sstnW5jxRYa    958c57d8ecb7cc1f978
                                                                                                                                       043c96931fddaa1f1296e4ba9d083d27296129e56357ef35ae7183
                  47fc9e77b7526c4a3f203f52582fb9aa719 000000004a6cbff80f30e18c617948c48c79eb85d7c                                      7061e8ae6379756917a299978d162bea5828355cf375ad29532251
11614       24087 698c4836ac246699458b00ab54e4a       ba7f4123d619246555fe3                       1JpPd8DRK38rXQeZ6xtPt2iN1ft9uPHCGh   13b97bc56435e1bdcb8ec3
                                                                                                                                       04641e18d033f2e376ecd2c05a8b2d3ccebc5c10c95b54496659b1c
                  1575c17031dfd695da3bb483a743ad43c0 0000000075307e1e84aa5694980a38fca6bd83393a                                        35b99ac3be9ca9e28dcc427f0513fe8b343746d7f48e0d9b1af0451
11615       24091 8f14cdd1f963592333950d9655003f     164adeab49513b521f5df0                     1KKfN35a4E5ZT3s4Ad3D1vcoyw6WViSRXD     4af153982b38d115a474
                                                                                                                                       045a38c1d252386b5f1d512c52417bea1eeb5253172a519322f162
                  56b1b145f2ff512c6ef72bed4fb424ded01 0000000087def7a9491115ddfec68f0b7dabcfc5e78                                      863b854369969c2c13193feae4d01f579ea46480a64184051560efb
11616       24095 717e3ef32ce4839938a46bd0c507d       44542dc60e5923e4af1ee                       1PryuphpEFsm6FZT51vqkNaWcsy6goq43Z   352ed3030f286fe0c6c36
                                                                                                                                       04fb3aa9ed799c303a1d8c3c94ac065192adbb5c8d8e9d9063cb007
                  18df3689e69e749b178741270d342682c3 0000000078b729bb1e822c6fbed718395855776af3                                        f2bb3dd4dd3efbf4d3a7654008171f1352491344a55d6abe52c1fd7
11617       24098 d0d4c36a612b84395a6cb528cb2e88     7b19fec963a40f267e4806                     1Au5P4t6jQQkzKzAmSSPw6gruQYCCNsF3w     f33a9bcab99848f00230
                                                                                                                                       04b1b093c9e42c5ad5ac37d5139ac9db7fb6c810a3779ddfaa02a26
                  a6d15e26f12181361055b657fc54109dcf9 00000000643eea89c4757294391da5fa907c83c1b7                                       30cbf59910e89d48c1ea1459dcb08580bbce11cc9744e8699efe04f
11618       24103 019650dbbf8114b2a401b34e8e97c       d339e21555669c4f5cbc2f                     148CQeP9TgG7S46JvR1AxF7oNAnVagWcUt    45e6d8560e3fc5bd7f5d
                                                                                                                                       04f6961c725072eea8f4c349e8a50e03a6f694f3315f3fd1efeba8ff8
                  476fe0371a15dceff9c14cfc9dee7478807 000000008813add44f0c4c619111af11c47b4ec86c9                                      4600668211444ca1b898aa5274d9210b725c04ad4cfe0c9353fe6fb
11619       24108 7c491bf60e3edd6d730bcb5752c61       d12b25d475e036a70b590                       1EZ8FErZ6qujFCiHCyT26u6czw5tqpbe8q   21704616ca321fd9d9
                                                                                                                                       040f73a598c055d97cb9c3fba4def3028d212192baefab3ce832af05
                  486244f643461ce06adc28fba7243ba640 000000002ddac97bf612f2d4ec67220101cde016e7                                        fdda60282f390cd59bef11fc08bc5c56bd5f031c06035393c30049c5
11620       24110 72ef792866af3861e901a60765a5ea     24f65c788d50c452ca4494                     1Lmz5kRcboGrSepDT9C7KdVtpH2uNr4Ud1     d9d1c5452d0b340419
                                                                                                                                       0462aea21de19decaa3e1230e75980fdd87d6a5ad20ed4d54bec7c
                  304adde91c50e0c1fca24506d05948a146 000000007e6aa4e006f1d0660224fb2deda7de5fc1                                        8afe2cf928e88fb3db01e4cc3266bae507cf0edbbb524ff023cf4652c
11621       24112 738faaf82b49d97a0cd7e4ebd7336d     eb86fc854f0512a5e833f8                     1FtmoBZKkH8NJ66A93t2pmGpBRkB3okU11     231e7e8170703f4aeb8
                                                                                                                                       04fc66acd6ba62e1bf886200b72c47b103d2cb96f15d75b307d4bdb
                  6abeb6eea8d5cbf72f765fdb3c89726060b 00000000be9623d17b43e0400178c435f95691b172                                       603b3d895aa50cd5f2cfdbadf841b2b148e2a1260503882dcb65744
11622       24115 a70602d1ebf52411c992ba897fb9a       935a5be0902d375a453352                     1NBiqsiiACFGP7McNLFfPD9jCuv1Pq8ZEx    ba308ea386b6579d58de
                                                                                                                                       041ce6b8070cea8a273b74ace6c4072ba54e149a763b85244595a8
                  8e51572a14903d533ade3c25edfc28edf1 0000000007e757428506d8bce05320647b90c35c91                                        93328dae3c01e3f9e6eef9d618618802dae0c6866d9364e0b1574e
11623       24116 741e9de8fa4a9c790879a7db2173d4     f272bcdd78e44771a675f2                     1J36tyBAhduGbDGAYz3NwoyYwRJruzcNsL     ea9941e03e4e30db73e793
                                                                                                                                       04189552d8af6b8eede5a1a0871661879eaed862fdf63c87c237158
                  c55b7d35abf8f105c9bb0eff6e77b81c327 000000007904ff0d22ecc50b99f969a24a9028d3af2                                      dd47a39c25dbeba001b47c27fd203d9c44e9013df908e80f9cfd48c
11624       24125 1b530f23deeca867a4c366b788b95       3f90d8f8a5b202eb992ec                       19azSiSswjUKwwdh9vnSGf6nXwheoxNKAG   935a2131f497d3b23b4a
                                                                                                                                       04d47116bf9382ac60b2064d9e479a9011872523648c9751005767
                  ae9b9d37107e5dc63a582da7048e02884 0000000011154c6aa4330f2ea57ad7517691a52b07                                         a934ab25aed870f0f2fcca6a0f0b539ab1f149d3aa711751254f46b0
11625       24126 e9b33378edd6551779ae3e48621e7f7   197c380cb37b8c5e852417                     1GjztoCSc6HVTPGaBTgaEmg2iL431cQdjT      366dae241a81fefc0da0
                                                                                                                                       04b9777b6c8bfdd48fd57abe64c91a11aec798f6ca693dfc70889e3
                  3417b764fec74d85da3a08872b12c64d64 000000006c5d7c4e1e5d13e599f71063197d10cb14                                        6c2a995a079e5202d1a07b04b28234fe0bd5eecbe52eb4adb61a81
11626       24128 aa52e8917cc841debf9c5365be37a9     4814716579c7f6f655851f                     1LxDE6GzMJgkV4yVHyrjTKR3hkDYWHXEt2     026e66029958eea1d73af
                                                                                                                                       04f92e2107a8af0847ee876acc58933fff2030d0a8e9124b1a4a666
                  11d42a6b2920b5c9bbde35d41dc6580658 000000000b4fbfebd1924879b69759cd8ba2e2b296                                        be2cf1aa1365a8af7299881b04a31721ef5a644e12d6fee744b48d0
11627       24130 8f62c59928ceccaff8d833de277517     b8515cd1e22b47a2d09647                     18XWLiUjyRmtgwwHgBMYN8h3pLQMs8R95J     9db65fc17450ed2e1d19
                                                                                                                                       047ff62b0ba818f462368bca6acbc2c1dab94ea46031c46ca27d5d1
                  050d1cdc52a1fa7cd622f58a603dc83bcd7 00000000d994f56b15f50b76a482b29fc441769d17c                                      d66f3304ac1c29855d29712d2f40222d8ffacbc7f4418f3c28cbcdbbf
11628       24132 bc1eee452f4dec081530044ecf551       3e8316e5ca80c5debaa7c                       1FkxFy78Q7rZdAWJXwH17Ho8YJohJWSqx6   cb2833d04bdda2e7bb
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 648 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        04f03d4915e149947f650f5343cb348aaf2eba898bc49be876525e0
                  497ff459cdbc3e967ebd125f494a29ae14a 000000008717cd857ac1ea0eb54a02b0227286a448                                        2231756eac60e2c174559bcafe8076369baf15eee46161e54cfff007
11629       24135 cabc12c40b5d10d18fc28e009f36d       58861df6b70907d48029d9                     1CqCHPY7vryu5fpQp242GWzozPugD9eue6     6099604fb67194b93a8
                                                                                                                                        04d766fd44bde0560809dcfcf80f6fb640e28772c612c6bc419d87f0
                  a17f68221b8b174c20573a8b2788750da8 00000000eb142f85fd7faf656049b9f26cd2f19e16a                                        9fab070474e80bd38d0d62fdf6c7b4a96ceff3436f5a1773203e074d
11630       24137 2278542dd57b9d5f211f35a4e4420b     2e42a5a45ea992a9653b4                       14zjKe2LMHNWuZwKQSypvj8pATwvXk1Xm5     bc9335346a981dd16a
                                                                                                                                        04c2257527517da446094b374043b5f1f9b0207baddc5c075d1800
                  7212a461c412cca4e4ba44800ea25d56c8 00000000c13612c926e83e4d84dd6ad30f58989895                                         88c61ab0016623ae52120044a6597ff2d1830e3c1e4be3a08fe69ef
11631       24141 933bc0bb2359a431a24142add958b4     3231a42d002437bf5493dc                     1FUiyA8sVvxBrLj5Z1gHGfQvAX4uX75WyY      2c130ae068c05f0f11252
                                                                                                                                        0458ff231953147bfc172598d1f4823800561cd9d2225635009567b
                  6800075c9feb5f1ec814f5098fa0779fb98 00000000705125e90203e10c5427b27bcc4ab82257                                        24c2f0cc629ed5179c1e97f231d254b6c09b982e2679f991c5fc5b78
11632       24146 dbc6f4cb42ad8d85e6e650e6bf5bc       d4931cb747ee9f4e796038                     185zJPe2iMnMnFAQX8DUP28fKxtetyRqm3     d81b30aba0bdfa90e15
                                                                                                                                        043725c9e497e74ec187fb1548b831d114eb84c83ce26d05142160
                  8b6932e3e9e2ecaba3554eccc0a29eb68c 0000000059766fec0f2d201b08ae626fb04468ea02                                         3f3cf67995884a46b5a45592023d36230644b76b9bd52a24f62e67
11633       24149 e014adecaed73e0af912962e6950cb     0c45ddeb3e34926b6ca805                     1JaMKS53u2HE1MoBECsEdcWEmrAZKpRBLb      27877cc9c83fb77150a0ff
                                                                                                                                        04ae854658752e9f0baa58ce4e7eef27a341a615569cea6c425427
                  c0aee3f67500a3ee8e91eb4f2e25df3146 00000000401a4e7e3ec7a4b926cd64cee91e34ebbd                                         de7516c090db73aa3dc88ff565297b2568c7a3be79349328df3edf1
11634       24150 30f6e99036c2bcda87ee22dcf7ebef     a3cd56a5208874dcced61e                     1BFRFFXDNZhnCMiw2ThkHvYYX7m91m5Zcy      6d271ad4f982b6f232115
                                                                                                                                        0421a9db525d4ec06087ee6cafebea634d178cb1ec7f185dd355df9
                  14ef05d5325dfc48a46b03ad9f6dc9b2aef 0000000003e8fce613da071328dae6e3a311118985                                        4bd6064c8063ec59ad57c5ed270bdf63c826a274882d251f8197e0d
11635       24152 981b2654bd8571983934aabb527f0       eb77be2f37f8f5d692e910                     1ASmW9yvXJY67paCP8mbXpGd6xZZWCodWi     7616e601d75e3315e5f9
                                                                                                                                        0424e039f8cd417a620df1fab0253f34ddd5123bd6ab30e0b17f875
                  4221a881899782a6d5f987661448eef242 00000000eaae51d76834105d0df6ae4f1e34d6f059                                         b6df228c5ac7c5b02f9b51877786544082fbe8eef9d867578c1c009
11636       24157 c2f23b3db6d26b994ca4e9a3391dc4     26c16516cc8343e46e7935                     1BN6n7y8gCXWXrVCYJKanNfbNdircVVjD2      569f373abb422451a9f1
                                                                                                                                        042c25cbb73ee6ae2fe9fe7fe2efbf239538c73b702497931f5b8c2a
                  d51334be2ef52628dbf6fcb5b18ecc2b15a 0000000064ebbf2f63ceca0b82ed75dc5fd087aabbc                                       a2c0b1337269c342cfcb0ed96aa942aa1322f2431d84481a96216c3
11637       24161 9649ba53885919c9294160e895094       ce7f053f785064120f50d                       14bgVQUuFHzxVWQRQfd1qMeiE4ZkxErDUV    df15530af16de117937
                                                                                                                                        04a000040e5735bdfd5c64b3d366c777e33e15aabb58be763bbdf4
                  f22139adf2d96204a721c7bde9e5b6b5a5 0000000097ddb910a967706c5961864e135262d03                                          367a90d46033825fcbae7394c96476c778890326509823583642e6
11638       24163 cfd338812282b6c9a5789964ccd6a3     25ddfea2ea2443eddada413                   1KzXrqZerym4KHSGFBe2kLv3sWU1EZv3qq       6c0fe4ab0cde36376f7ff9
                                                                                                                                        04c5e1b909b687ed4fc1c624afb6ae76f9b10b1c8b8d31274c5e3f4
                  65468cb60e7b9c816539907e1eeda04ad5 00000000246f1c93673da260f9a596864b39b08e9fc                                        eebeaa0df8d96f638d32ccb8c2bae1f81a4171cb031b854e9f0c021
11639       24167 5744f940344fce0f7626b784511dbc     b48e7787a9de0b16e082b                       1F94h3nxq8vp42LCjoXg7Lva5ffYARXErb     438bdb95580e4b31c31e
                                                                                                                                        04bbaf1efabaa804df9d65cf3318ee075da9c2a6a8d8b5737e31a40
                  e2b6faa9cda1dae6a7908f75354dd7f04f7 000000000dabd451c7d9550cf5ecebe42ffe1d5ec5f                                       f380c16fc028ec0de00dc9207bf96ea709ddbd530613b2bd561124a
11640       24169 c050f4d07a0561165a6e0b332703b       3d90a8908af18bc00849f                       1LUPi6QxERFrysjCDimQYJAek79CEbS5Z1    e547837ed559c0faddca
                                                                                                                                        04bfb7db3bad06ee1436b6ee7ca4969ff45ed69dd91734868e59d5f
                  cac0412f4b4287e48fd676724ca93a79f1f 00000000955f3b8efa8a00dd169056acb501124def                                        fd87d768b6ad839ca450619047de5b277fcce846703e97dcbe23a4e
11641       24172 0b6a3480099b090e35c974285c361       5b649a84083cad929ba687                     1CZpWt5sTZ1msfsoQx89huLd4nsRyhyH4S     88516c7583cb12afc14b
                                                                                                                                        04bb1e80c425a9f2eb21da04311715d11991c62e1e8b89ed9dcadd
                  f7a4f22257018d7835976f62e2d68ce5ab 00000000fcf31d433fd061c04ab8c83ad99807bf0b8                                        eb82a45842935629f25abfb72c0ea5c2bbdad8f59e337f2715a847e
11642       24177 142bc60365bcb03c92c62a887533f7     d6c22fb63da730bc80c60                       1KWmnD5Nzc2TcY75rkH2xWxJdKKhj9hgXW     a2678918062889af5e24d
                                                                                                                                        0487d89506e77eccdc2ed1d62706a50d64ca2e89af3be17068a422
                  bbee2a2228a6404956406b7a26c36b2e9 00000000450ad9fc2c150cb938f0789dbd1f8e8e82a                                         a8fec2ef22060fb7614cb0deba27e76d24bf15251ba5f67f74442ac1
11643       24178 6498a5b8ce6b8d217bc4f3b81f9004b   1320d703e1e6a3f123930                       1FzFFz9ZQeb9QdysbcfETG4tEgyvfKPwQ1      e18a08747bd03dd756a3
                                                                                                                                        04cac00dd08ccfbf3b830bcd5874dfb8bf3cd05d1dec2ed9930b6f4f
                  e8e4bbeae912636cf573bb6f067827f50fc 00000000a318514984f3767dfeace455da721be755                                        a8ec2a46b33acb3cac8722730eab79094f2b85680af8f56053c0f80
11644       24179 f74f74a0e3c90786c27e471b0b077       e003bae84e5423a5e46496                     1PWsMJLKA2ppCNYUtyPQYpTDDffhUZ1yYe     95b8bbeb95b26b0f983
                                                                                                                                        04dd0624fa69604184c202595331e986195d74bd3a19f4da7cf7849
                  b0e0144c61459ec6056a87a8c6c631b5f4 00000000d9b954a9ed0c068bf7bc2f5eefbd835d336                                        5b91b3fd89a9e38112c018f9878f97164bab554fd02faa487d81440
11645       24180 57d0ccf87ab750e969e17cc1521485     32235ead902eb7b4c8c42                       15ZnCwdufe7T8V7pcuGq8v7fdhuYf4kFr5     6ec96218e7b0d5cf734b
                                                                                                                                        0485921d63e24a0d66bbef359e2e638a8dc4f27e61a2e9558c1780
                  8ac680d79e1e10d905f656f0d0532c262fc 000000001c5bc3eacfaff8a751dffb4b9b893c629a1a                                      e1e3ff6b41e9793598fc1d825fed8b4a2d60feed0b0966a172ffbef0
11646       24181 132d688875b8e9ac7c295125965dd       2a109d9ca239a5894329                         1MvHHWyUpwQwK4AtgKT8X17nNM6Tmxvua1   80d6ccb50f0a79d6d02f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 649 of
                                                              913
        A                         B                                       C                                            D                                             E
                                                                                                                                        0426f82143ea6926de59ae1cd3cfbac5b73e3de539ef93562ffc6b4f
                  fc4538d408e444db2d87174d32f5257925 00000000f041fda1d41ea8a56852674e489fb0daa7                                         5e52cbfaf62d9409940e4c496bb63a177bd1ccdd6427c825e730c9a
11647       24186 0a2901d9718c2ab91560552eb4a09a     621afb4bcb8a595b2e03ef                     17UUoL3LiBqYQMe521qP5NtGij3Dnq8Pm2      73be9f1e36b3321faeb
                                                                                                                                        042919ca67367f455ceb747c720b45d86895ddd65323e495d8ab73
                  27a02156baebdbd1ac6e1c8c25f4a6a90a 000000001dc3918f782e8fc651a488a8e08a4e398e                                         338c67588fe93f881853bcadd98d8f658921c3c94ec3dd4547fe0e3
11648       24189 60643b4c736a4493503a6468eb8487     ce7684b04ed594cddaaa83                     1KrVmTPDPRud97rsoB7hzo84zWGWeqgJW2      e11e648471a20ebb1b233
                                                                                                                                        04fb290e9b4a64eae23e775a8fa1c8ac47e534962e14874d7ae2aa
                  367b275b070d9729abbf3e169b67e21d02 0000000064590f9f74153d6e2eda31e322bc74ff34f                                        d835490c1a4d664c12d9915867700ec07fd5ae96808dafd715c8f28
11649       24190 532fbea359623afee650aeb55b914c     a15a9b5c4cde6a011f6f4                       17dFKajWqASgBvUeDSixNok9RA2PAtdzDX     ea4b5845c06c45330b5c7
                                                                                                                                        04e95af6007637927032bbe2c2d92e2749330a7561e7af99282c76
                  cef6db92fa432fb139578e85c63e3ad300c 00000000dbf06f47c0624262ecb197bccf6bdaaabc2                                       457af4f73683f70b7bd322a1a962d422cdb0b383bfcc665d7c473bfe
11650       24191 effd3a79f49878adc4ccf95cf45b6       d973708ac401ac8955acc                       12xUk3hTuoBXXoBqwDoiaU59XT4K3bGxFh    0c81a81c0921f68e267b
                                                                                                                                        04ec7f2dcfb6775137dc43aeeed69f744c8c22f094547164fbe7c831
                  7b07ca17ccb0e8fe915853b9912a8ea6da 00000000bf51a2283a64ea3641f5d9d0a097a70a2c                                         be77592f1014aade2544b957c586e2e950015d969cb2253b6fa63a
11651       24195 b70467f7d8d1bea3ef4dcbee55a610     941ca450a0e014c7167d86                     1BKCNbJQpJygMk3iJCmyPu3AKvpWfTjvWz      3a6f7dfbc6900c437891
                                                                                                                                        049e78b6a28ac0ede56c7b0bff8804c2db417991da60d0c6ded0319
                  00d79c492f1a9bac2da3a2bf4e32db72f54 00000000109c23b98a22836c7a6d366bc4e5adfee4                                        c4e8da68c9525bf37389c49309e911acd61834a74ee1ac681b2e03
11652       24201 4bba14081bc6a1a37e3b352b43caf       5e35116af0bcb2d165ad1b                     17eqHb1YqZM2tvvhAMrJmkBq2GF79aUspZ     7e4b5da0ff083468f55a3
                                                                                                                                        041c877b2bc964781d505773108d397eda397242b552fce6bda790
                  389b3546c6b262dfe9dccaa6e038fee551c 00000000e285e0780945c710a951d2f447d3285858                                        f16f8d55afe17f37ff4e61be688c8c77be498caa9d1c4315450c5630
11653       24204 4730611469c47aa89f9216231a282       e151bfe134b434a5af10b1                     1B7JShxBDy5GX6JTAdMdd2tdnA6QTtYACJ     52d909a9564a69c95c2a
                                                                                                                                        047b54a74db9ee106d63357667aca1706af24480b1e3ae103748d3
                  80712d74b6c134d68c20227717214185b3 00000000d2672ae16915d1ec437f5b2cf2cc7012a4e                                        d799cb25401beb31b8742bf5574a79f1eb303358a2fa61f211a8541
11654       24211 f151ec069dfc7befc1273e1bfbe781     2cfa61af782ef80032b28                       1J7zbguF6fBDKBoY1qGadzpiXFRSrGhVw2     1bb97432201aa58794694
                                                                                                                                        04a79c3d7bf7cfd69ef4a05937bf831bf19a16a45f9508525b2032b2
                  e40abe20d33fcb0cbc3bf9c2c6def4c79e3 00000000bbb6a64f77c3f094f5dcf088f821f849a70b                                      0e0361be2ae531431eca275b0f42b09c82022cdddf302ad595fb38d
11655       24214 40be76a97b48889bfef9d0ac3960f       c13e532019d17c081615                         13HUdfEqUXbVyoqGTo5MJGbygxRWFG2k4J   b52c65e85ff67d09396
                                                                                                                                        0466c225fb90864b57bc7dad6c47f5fcb1ef4f59c2c6ed610fb3aa61
                  24788e4a58a29e18b12ccfafb0acfb0570e 00000000d9004174a35e9e15619416fc763298afb3                                        4a088cb48da427358038676d64936cfdd6ef5ca43a6428bb5ec5b27
11656       24217 707e6638c5a2ec585768a629b7ecf       a7267e4a5ce34fce4c6cea                     1H5GMHuWBHGWQSknPB6D5Y38UyJcibbo57     147ee494bfdacc89dbc
                                                                                                                                        047ec2b2acfc7971ab56364d86f16bbf251b5a859355c6f31a8c24a
                  37b9eb306fe5e110f57bf7e559496bc51ac 00000000aae693cd78331ce2e770d4fc3885c82880                                        52e4a32ab9254f841cf10b6059d134affd3ce2145454765189f58ad
11657       24220 892949b9f52755e283e2ef37b4e02       b3c01b4106962d9efc623f                     18JFSteSz5q2gBdkpaA44afGQAD3ekHJrP     976f92c72bab48a329f7
                                                                                                                                        04ea0cea5acb77f2f1b9e0a7f9a2cf85a196498e6d0814e9bf58ec6e
                  00b7a545c1b8770488e1aca0db1a718d9a 00000000cccb5c79fda96c3de89b71070b1ca7a4994                                        54cd91ba22edcf7cbb073d6e42e0f4eadfc55c8e344a6b358db7e1a
11658       24222 2d1a9d64932611127432ad483143da     b6970dd733fea5987e39b                       12TnnURDE9bBzTrkuSR9LbFnxmaNwaQjPD     bb0c92eb9be4668e237
                                                                                                                                        04f42de248710f952e4f3ed9f76e16bf91ef93164e3c7b14fadbd467
                  2d3b0c70cb16255db6976f63b8774d8c06 00000000ab90cfab258727f4df2587af84b232ac963                                        b0a84c6f5e405df94c1a850455764e9b21c7cfd482913a83a0f39c3
11659       24223 218c2eaad43a73358921c3f25fd3d8     445a8e93b0952746ab3e5                       1wgshE9SSATGNB3YJmcTU5wh51QWnwYhQ      5b4202bee8a6b393b53
                                                                                                                                        044a3f5199fcd13df8ae51e27d50a3c8ae6a0421ffd01adfa563c42c
                  0be274b4ae8876b61b35685d125baa358 000000006bf54b46d750a5baaf8f476ae772dcd905                                          ed447461cc6a12d0aea62b9544aac3ded5380cabfe98307017c059
11660       24224 956274af45cccaef1e9534e0e85a070   020e91cd23036d6fd7455f                     1LwYt78n61AM9ue383uDqCLLdoRNjxueQt       a95158a44602c7638ee3
                                                                                                                                        04caed2447c7fa00b9df918e1e6743458130d161f22b4ea97b69998
                  fadbc1f40e5cd166b2d760dd0410c3d5f17 0000000087dfa21ebbdebeba64dfbafc63c085f9321                                       f6072f28ac66dbcfc72c479daa6fd286d170165da24e11abab64c9b
11661       24225 e335cc661c43dc7cc9db7c21be802       6713725a533b4e8311752                       1H52wh96XQpz6sKw8qM2LSQzSjdcYhuayf    43bb3a09c36dc19404be
                                                                                                                                        04a4a4c658fc8e3eb8f26e25c4fbb9407e34fb0e9fc1afe25db44cdf
                  b176c79bec8ce7785223298ec5d04d183e 00000000b24575e0df699e0dd166a11404a4de99b6                                         1792beae4825b5fdd11892326de4c4b5b8a92f719652fec0da0b666
11662       24227 fe079b008944cc495b7e8175592a8b     519bb5f4f85dea7afef10e                     1A8s8NCAi721gg3d4JfVPQhmcfeVLZ8dFb      53785aefac8352a18d1
                                                                                                                                        04d58548244df51cd8ef79dc51bdc9f3488d7167b85a258b420ff6f0
                  5a748dfde47a59a928ee62a295363ae521 00000000744a4a19ebc6922d3b00b32c3c538e03a4                                         e19763c33c3039ff6008b678c2c5dfceb4a1bd1f14d33db4eb7a1b8
11663       24231 e86d94fd6c1c67ebfe5adc8c3f81f8     83bef47617a7741b290b9c                     1ByDCKYcCkeWMvrCEgMsCQPoH6cpvxn8zL      485e55d088b25f32877
                                                                                                                                        047e7bbac99af01b54c130102ac2a968d2bcd68418ca1367e35280f
                  d4c4e15b1fda07680d27cabf9332ba7575 000000006ef458543db51a973309345a15500dd90e                                         e91280d724437da9c5f676edfa4bb20e064feb831c4523b132f9948
11664       24232 6b2f00e0cd235c5f34054f3f387610     a15a9bb088f5fbe37122f0                     1LE9kLxaofpoKfGcukphLmwyPpGJKdepxW      7add599346367e4c767a
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 650 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       040d3eae4764ece8c8bdf45525fe837fc6c85cee194184bc81a7f2c6
                  7097b0e77a0dd18b40fd27012ce06f5386 00000000760de9f5788ac5b130a1caa8e79b7d8c71                                        02be7f786c2c54ff1ef52aa4bd8971bfa395d2c15b6deff789b95474
11665       24249 56cfcab4f78aaf17809b33b006246f     51438bdb39b2955ea7aa68                     1MoJgq4PYy1ftodjgy5r7kf5w99qRYt1rH     f88d02c15c16da49e6
                                                                                                                                       048787acdaf20866cdb420c39dfc124465c90141af275da7131d8b6
                  ecf8da5bbfa543ee08b3567f90629cc357a 000000003ab805174bc3e9a87a35e999cbb84d3176                                       ff313e2c1e29129342faf711cdd4af106c4296af6975e76f57a0b502
11666       24255 188bfcc8d0443924ae5e40cccbc65       f17f1c1da41725592f782d                     1PGVKhmhafoZadfoA1h5xzmoDvwAmnsV8h    1ae9859e4acadaf3e38
                                                                                                                                       0472c3d98577876cae96e096d1c3072f8b05289aec1628c13c34657
                  2a0b3fe4eb5f04801003ae75ee02125b7e 00000000c2f70a4633c1bd042e22cbe8dbea3f4740                                        39df45f0af7607f9ce317cf3b79c3d2eaeee71b09d55ded5852e1b8
11667       24257 151026186268753d7035a9fba306da     bdf3c947e3bcb8e89fc2f2                     18j4MiU9n5mCmChbzHGewTUXKwetpMVMiz     5c2e9cb1246ce54e3b87
                                                                                                                                       04355d31fae805b8b9082dd6c4a54e43d461515853d55665f37133
                  7ecdf01d875a33382561de1dac2e0222cd 00000000feeeb61cd1e6ca38805a31539eaeeae253                                        3c4eb3ccb0f30ef279e7c3423662445595e45f787ba585f38d7b774
11668       24262 d09691946f3c240e45441367a376a4     fcfdc013842b406119e85e                     1LJjc7Y5sULQWSTUhShn8hCB4rSXbvo6Sk     2d1ae9d0c209312b2a214
                                                                                                                                       04b9e49bc94303812408521834479d3ebbc332a6dd0bd399c241a2
                  a0ec9a11607b11ccbaa7b502882bbcf7a8 000000004b5bd3d664d9458b56abc6ab2cfd041eb4                                        d723d9596abd652493a6ebcfc47839305cac7210c483f7926d2ea2b
11669       24263 1d044e99f0d1ab7268580c754ca0ec     1c5fa5a140c93cce50fb90                     1L4tUFb4SRYgDX6zvVoQAUnhRu8jrRvcNf     ec02164336fb900f8c8b3
                                                                                                                                       0492f4415d261bd811378785cb2e36c20ea392f94459f9e156530be
                  b0511782da162d411a5c8ebbca9e0b895a 00000000f49ac2a86cae401971e8009124ebbc5d1c                                        cdb31e4f550d01ff9cbd13d83db2fb008788e2ab458cb61da3f39fbc
11670       24272 fc2c61ea444bfc31180efe872bc132     42a5e3cf11cb123b04620c                     1CaJBrLfH1vXojuepiMjeuGUmAPM2AD5D7     b316a59bb089f51de2e
                                                                                                                                       044942205868a9942aa3492414ce94531b5adfe7391b711d1efc47
                  3db3a0a66d74f367441e9fc33b1c09990cf 00000000aae448552b6157c10ff5b3272edb606ed9                                       dbd030fdef8b2e7630badf164d33222e40d2780477c0ee1a974e67
11671       24276 44543bf85e3d7e3b8f8427678bb7f       a40e191d5bef1ec02c93ba                     1PvrGLLdmrf1ZCkRieYJ9NwHQLZMPGJeoR    dd3ed6fb90d649319fedef
                                                                                                                                       04762e4d6aa691586d40a72ce1524448634e6f855c10be952c87a7
                  25ae62ef0935ebe91885a81d902b2e711e 000000009167ecdf4d3b34235af80ffdfc393384905                                       97bde57840d8cceb6fedf09fde083740a27c3d5971f3a255262693fc
11672       24279 5b653ac6c3881127c02e01465b1138     7aee609d50a35e217d147                       1NnSqq8Ykrue7TPY9GrsTYeyEGhdQzk9JG    3be37212cd610690379c
                                                                                                                                       0438b9733139d62c551240789e7664b64377fd7c1df9b5b42469b1
                  d3438d8ddc430aa925c75267808bdc0986 000000006e83d49da2bddbac90dcfb1e01675d3644                                        6f4dbc8dbcd1abc62a29486dde805139d907ef3cbacb11a45a895b1
11673       24291 aed944c5714b9d21f9eb4626d27b11     c9f9fa5d0d787536e8e599                     1G2EST369vDap7pAAMxUD3oMQGin7Kbewx     b111ca296713960e36ab6
                                                                                                                                       044a56d29a13be76f83917a7b1a612f1b981e7778ecb30ac08e114
                  27b620eab41db870fbad422f986d8b6a50 00000000bf98231f5d0379b00b8af879835f61efff77                                      a3b9453eada8fef70fc5d92eeff4fac5b8f66b77b2f54146c65ae00ff
11674       24300 1daee3da8d52c6b1f23ae62db34518     30e0d76d181c4cae1b9e                         1C1manLoJT66hj57xsF5e9WwsofiKk4nJ5   7a3f3c9e50525da2724
                                                                                                                                       043d45db4bb7cf3a2ec1dc86127cd3c05c79f7cb8447a2130c67541
                  73ca70eb15ba18be694acf7e1f23481ee9 00000000287302ca2f07b4cc5afbf728d4ecb2ee1a1                                       0a7dd24f8d7c62621c723ea47e2821ff40d04a5d81e2588c4f0cab8
11675       24304 b0d789ac2f28be26a7d53c6aa6e674     58d06d61345c7d71bae29                       1Ek5oqj875P9EJtwN6ZUYiLRYD5vzdm8B     ee85b7f06a4739b00517
                                                                                                                                       0426772fb050d1021c1c310f3e176a12220dcbe2d9296c271a4f083
                  d2aa1709076ab9ea2a47907a16997cf269 000000007d64599379df6f6bb0e60fac5c4b5d9adf2                                       a1b6894e6bb23e2be0e2cee2e93482fea7ffb17ef650a21f887addf
11676       24307 768cfe2a6fdf2b211748bc59e43b94     0e381818e04b9bd11ab34                       1NbmFcbx4nJYe51nBCjHDKRmkzYYwg4BCk    7fa0b4988fb251862a2d
                                                                                                                                       04a2c76945ca25e40154aac251a650f2440df74da378276783cdb89
                  26913b8c95a833ae358c0950bab09f53f4 00000000b98351d738fde0bf12ed56e3eeaeff88786                                       7307d5f4209142ba3fd5b2b3d928954364758fed40309621fe8207e
11677       24311 9941ae9bd114cbd9641e120220b91b     44d4b37709139bf19464f                       1DwwdXLGW1gRq9YtdMzng1KpPPMGb9y4m3    73776763649370f6e19b
                                                                                                                                       04af9fee1d52898c6e6cb8691c6b028550ced95afa3789b4d86bd05
                  c0a56f96647667803098251886ded8328f 00000000834495701668221596800b444f3ecb259a                                        ee1afeca55eb8cf0c2b39b1d526ea44d81078f848f3295d36ede889
11678       24317 fd007d48ac82ce1a5ad804cf45c90e     816637f631da720f250353                     1JCS3jdgnPMfEBBQU3AsX2Jo3KrYNSdbZE     72dcb9ad8b114ed21a02
                                                                                                                                       047850a1fc7a4809ab172bd97017843f00c087e24883d57cabcf5a3
                  f744acbd1bea16fa3543f00e6b07dc84fd4 00000000060355b49530b142797dd188d01483d0a                                        0981c6d954c02e435475307d300a4f04d76ca6d351df37fc7c97e2c
11679       24319 5d870582a2e896c2107b454111448       1a65fc093ac5585999fa2ee                   1EJyx9eSytNPnS3yJLtnCJ5Gg41MS5j1U1     64d18d8d85414c0aa724
                                                                                                                                       0409164de94aba9fc5f3f393762a157a647da009d8a40b0d30924e
                  baa404f7016cd2227b18fd19be4d1923c3 0000000051f91b77976d3f0fc89368ea05280fab01f                                       11c6665e61590d9aef4346cb254bec14a05b97bb9b9b2e44ed856d
11680       24320 39df537fafe25713f6415b98401d00     3121b5fd3fdd5960c3c27                       1C5FZmie4h2RSbdexFhry18rAYwGefQANA    413a0302c495984c044beb
                                                                                                                                       047961909437b5b8279e0bc8c5de641b1e426923ed3d77197bc59b
                  0ff85b2f5f57deb5faa1290d56ab8e79afc 0000000047fae1c2f915ffe06379e9c561cc28d166b                                      4b03742b96ba4487941b54df6a248eb5e9c37db0bb73db53d21ee7
11681       24321 ed0c3594d2586002b028c112dddf7       aba495b3c7f0f4d8c850e                       1F5zRkm9owfgwQ7J6kqm8oHtLko28E7NhJ   bd2ddbbfe0555eb8c5b3ff
                                                                                                                                       047feb51b01b9f1641071e0128796ef0a9cc9940eb20ea8f0ba0b3d
                  8df0e14dce63695e6c1bba717142eb7245 00000000073b2b4e3d41bfc54f351062f808b596bef                                       6deae8cc67af123e93df9c5bca397e7e5d26de282e720fbcc08afbdb
11682       24324 6e79338fe3f79b391fc9a733d581ba     ca92ddd88c715badb7d40                       19MLXy4f6iLTCf7gcnruWmsZuSohaxSWE1    ad0c86d5a3f57bd18f6
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 651 of
                                                               913
        A                         B                                       C                                            D                                          E
                                                                                                                                      04e6265e33f7f960488371305f9236b5b262a54251a12697b789cf8
                  242d731b1a4613af5a737de4096505f86e 00000000a57f49e0a823690f3021a088a1ab2f2aea                                       8bbef445b1ee89482429ec96631f8e9ccfd6a90d085032e8017f2aa
11683       24331 39403c6f7ecff0db3ea499feb63dec     7e64de84bf86774190ffd5                     19VNYHBHQEQ4Exx1kYj3XSCJAXac3Ve8SM    06f3e96b30e39596cbe7
                                                                                                                                      044b1b95842318b05cbc25e37373b62454036bcdf598264bb19da5
                  495bcc08d5a5123287918fcc80fee85cb7a 000000009682aeba8d006265ebd2551991878c4be                                       9089bed3113d2decfb4ab95785ecc32f18498b5ca949e88e39bb55b
11684       24332 1d64ed1d980c79783a8a64228619b       13f28cbb4a9735facde55c8                   1CCnVjPohabjem3op1VVUmJi3T4zCJNiQ3    2cd11d75a39c87b716066
                                                                                                                                      049de49e4ed2b9f9915f8076b19a8ec5769f283ff26d184cb8f68451
                  d0e50ecfd388b8a17244e41e1f2b136f64 0000000045637bb7b97e4953fca53a0bfdbb8a9d0a                                       c534e4ae0f4ff3de72c204efe950a37c75c4faa834ecf0335149dca7
11685       24335 5cb65a435157505adfdc03f3123d13     f4886aa63121fc3d6605b8                     14D4nn5q5C5Na3eyasnMbqKsKNZcWQAM3m    6a52094a082200698f
                                                                                                                                      045bc9fafae9483738d7dc0dbb4e82c8ce07ee0cd3e7a9e924054bb
                  a9fa556ea77941e4859e4025e95dd521a8 00000000cc9c370760da0107e42ccad91e7768b133                                       7497b9c74e6bdaa6127253b6e42d9c20fad3f91dbaa18fd6e238b06
11686       24343 c8fbb09e1b15bfcfa53d1857f300ae     ea3ef5c62a242a51222e95                     1Q7fZkmn8iFrL9ZYAp62sWs4UezScMci1J    4aaa1ab106c9643038c3
                                                                                                                                      044b22d09aadb587e3913d6eeaf5d096513ff0f370ab78fcaf56617
                  943b7952f1d14fd1157b4a47b9c5763e33 00000000d7b43851061a584421f6253b0f737fa122                                       030005e9db88734e0890498671fdab932bfb06be3389fbb9fb6cc57
11687       24346 b5272b0ab12a0ce29dbdcd13099511     88f2cec494e6538b638b12                     12DV5KGbtSbSf1e7Mjjhjy7Dc7tcgrHQrW    5977a2a45a8e9fc340e1
                                                                                                                                      04dcbacfb5940795dad83349f52222a5a22d594af5d977e91813d3b
                  2521338fb2854dc74a3c0700f8a20364db 00000000073debf5869e16be28a43628fbb1689509                                       474aec91c619446aaa22622631d324931b45f4b9c0f4b4380f062c6
11688       24353 d0e44b4a324997f70244cc8cf3d3c0     2389bc2d977d41f2528bff                     19JZcCCsRshUu64kqEVoNZSzuY1Spq1Y3P    d31e09fc94af418ea454
                                                                                                                                      04e7e1099cdf8d0a1388bdd16ff1cc9495ae78d6518476d0a17299f
                  0e070a1993415a64e58a25992100dcecfc 0000000075e6a816d8fd5227e567e9e474ef47ca64                                       aae8339cf5637196519809e87753ef3be9ba8b43f6fc1d6f2940c18
11689       24357 97beb56320832e1b36b3748913cf45     46d594d8db07ee0aa7144a                     1CjaMJuU5Bi2vPygYZo3nti4csoRiUrEXF    a48a5dfcc1c3c0b817b8
                                                                                                                                      04d52ae029dc379552548afa64552ebb6cfd7e544bb0f4541072ec8
                  e10c93b5142af4b16143023f2916986cc0 00000000563c9c852c71592b01cc30ce89d7d979d2                                       5430821d6ff5cbbfd2d0440214489ebf2813e7b65706521dcdc33cf2
11690       24358 89311c707cdfaf8a987a108e3e9b78     2ff99494bf86e8a9f66a70                     1F8rxZXQcZAikpWAJWZKWiD6RM7QQxmpWd    f371b0d5cde86962929
                                                                                                                                      04688b0575aea0ba602b875ee48fcb2b5ef177f3682a85f8491060f
                  7e36cc76487185f9e4cff0802de636be1da 00000000a8ea91c8225d76f76ece6054fe8301806d                                      c4beb721f809db60e4c4596b6a653006dea301ad71df80bca9c912f
11691       24362 89dcbe8f9cf82ef7030a790384a48       1276bd12bca30f1afb720e                     1V1musd8TVxofLFdPMXuKUVtHaer1fy5Y    e198c71d586215f53d40
                                                                                                                                      0410ea5afaff4849bd541cf38d3c9cf20de9aecbfa3a1701688fbbdc
                  428e0c408d59526538e2a737eeb4894c56 000000000f6e19637d6aed56bc88ef57bacb4ac005                                       689b76ed43773db662553e54bb05cfbc50114b4648d5722252e9fa
11692       24367 b242e7918fc223b4cf6ff6112a5a83     af8aaf45c4d239197d9624                     1MjW6VAv63871QbdFp3TYbcWGuZ2sXvfxu    c55385a38cc570eb9404
                                                                                                                                      04e05058f3ec95113e72e0491a13b55b5f74e7c9dd98b65006f68a7
                  4059ca7a4cb59c4291695f1197eea252fe 000000004408260c8b38fc294b6ea2b711c7c7d996                                       b7239d60b5d2ecfa554e977401488ae11ef85f3f36337af8f72fd1a7
11693       24380 6f54eea7f529f26b51091431bc487f     1a143451b546733da98134                     1N2F2zPE8RnUNUXGJSMuyCKrMt1Sbum2ie    536e5d8deaaad9283ec
                                                                                                                                      0435366422f01f77dce0c3909cc27730475614b50fec4e766d76f9f1
                  9af5c5b35408f66827512ed8ad3e4662df 0000000098be22750ae9290268f614d0856e57052a                                       68934b8bd659f45aaa050632c4ebe95cbf0709ef4d45565cccac76d
11694       24388 5c3d60dcb644010776e5253c569367     4b03c9abf2e4d6461367da                     12jynhwffvQL8pd1PpBCYKGdcqDqx4FUAD    db2df10fbed16473a3d
                                                                                                                                      041a6d06c315c1599d7b1948f2aa0d80152a17ffc8717b385abfa06
                  78519e1aa51d46040e0bbc6def4783204b 000000006ab92135193ca9b8f7f7f720b4036d1d1bc                                      a0a02088c471c279ca5f0b4ac2ed04f5fbee79689f986fcf46460c62
11695       24394 cc8ba51f57a598efa0537236309798     85920c0cb265944b35df9                       1APKbSZ49T493Nr3RAPN8PW6WMsZmp5vhW   a9f214c3ad5fcd8bf92
                                                                                                                                      048064193d6592843c736b79827165ab61a9b5be416d6a1698c25f
                  069bac453540705da0b0bf19ec5d8e7460 000000006ce5f5d5d5346accf93e41ea7f14912ded1                                      3315e82ebb7e06a5077e6ab1bf0428b7b315d715544fd118006a25
11696       24400 6c01631c3b7f7bf7d34371e6d5baf5     a3840dbe8caec7ae1a9e0                       1NJFLEVcGJWaRjoS7wWfGAftuHMvg3bJ6b   c5620ffc6b7a69e7e8ed18
                                                                                                                                      04c3996e58a97cb7fc52f27a5289f98c1dafa5ade76c49575c8f5968
                  a315953b2e557b9841165f12832f76faae 00000000ea72748c88fb494ac50153abb350b8f7a4                                       9656e54c68b8a82573a701fc0e46d5bb5a77545d630c16d45300e5
11697       24406 e967a5d6c18e23526efb033eeedd67     03fe72e7fedc41b844aa70                     1DBbc25b5VbL1PttGhfZm5JnE5Y14sLDm9    4893dfe679e7812e9afc
                                                                                                                                      04ed9da53b92d1eada5aca6393d944b3e92c1124d1e62c4fb7f167
                  89f33d448c6b4759699cbf47f261410c2b3 00000000a24f52400a74693c5f54da3b2ebb717c71                                      a9e90e515d2d69ec3b22eb9716264ea2dfb54be1c74bb42f48f6969
11698       24413 9205a63fe51ff893c35293607acbd       e51f05d965e5c1a71fe17e                     1KQQcQV1StvBnmfULNMUZoPRomzRReUCak   0557a846695d0fd4103c6
                                                                                                                                      04e383c844b3cd6a94eba73e0ee25eda0d1ccff27267601f5b95127
                  0da01a1f9ce5c53f13a102c5486a667193 00000000d167da2836d1929a04ee339ad5f482c7b4                                       ecbe7e09171975819d7362443cf6d027da9a5331f965f65ac61ee8b
11699       24414 2af5ce1b0bd0e473702fa37cd86cbc     dae8e5d233b7867786b2c8                     113YbwAUUGNPcLyg3HRVbmv6ez6vW7Gy52    6636f8904e7ee0341a6c
                                                                                                                                      04de9a40f4425b017787ae121e0fcfd726cb15071d9d669ee0eb0fe
                  378b050846f9d9160510dab6ac2db63b51 000000009d439533193ef0aacb0de3661f50767e17                                       106401d75919e8113205a5f3f02d774cf99ec78657531382d1a4781
11700       24415 2f0eefa131196031efbc66d441ba53     43ae1c6426d8f1105fe072                     1BKW24cHjhjAfdgQCZspXxxfjmiWiVrbM2    74965bad2d7dc1873319
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 652 of
                                                               913
        A                         B                                       C                                             D                                             E
                                                                                                                                          0468bd075b1e2f4321a9d6a3dbcf5ed2daed6889a2167de6050277
                  b9f4749f0a6b5e9a77780bde7c4397d8aa 00000000f89aed29a521f944af564267f15fd1be433                                          5a3f500b3b363873086fd478fdc6776e68b4955c8fa77bc73c27686
11701       24416 0336bb069c2448a7a621782a3f8d8a     d50e4431ccdad53fd7a66                       13gpqJowVSaKRMdWCHXgM24tyQhuJn4sXN       1b4f67c768d5cf77de104
                                                                                                                                          04d332d9368a88389cf71f4af76f72025caa4efcb4b1df8a9dfba494
                  e45116bb64f9127de14be9a9d6e0b594f4 0000000025f17c76f88436eedf442f6b0f5c0a0601d                                          1639264aadeb2968a8fe4d317a97db0a8ff73b9387dc748e377f994
11702       24418 a4fe6617380e4ad8ec8bcdf6611433     83be7149a5c4ae4113f8b                       13LAQKrPLZxL8xYyTybDn6GFZ881Mw87xf       883383bc670343e8cf1
                                                                                                                                          045ee36a21802810a1d966acd9a86693f7324b58f02322344acd4b
                  7035a015111b3831e07c924fb1b7cadaf8 0000000091e748d346784896de5bc88d0e368f6ec0                                           877878241ace75f13afe45ebb53d40326eb4c2998b61afdc5d3b80b
11703       24419 634869984aa579103fb35925f6fde2     320bf65d94f618c2e16790                     1KmSPYLVwJgFGy9PW9jnjNBZTnf1vYaFKc        b5d84256f8c93e3ee74f8
                                                                                                                                          04081f4e73c58cc3e9d3e914b5aa02bf82c123a66ba04d257d642a2
                  bc3cb90f7fff3d55c5ed0e22ae383c0f8881 000000001aef45f960ae032f8de77d3bf2612f79774                                        ef92d8bcf99be9b32c33481f694768c42277f71178088aeffeed5879
11704       24423 4f7a7ce4e06a033155570cd6531b         baf98cba426fbb0b7c64c                       157qY8Gp5G7M6HRJaNQsguDM8D5UWhgqNN     c94b53cdba5c5ef7018
                                                                                                                                          04727b992ab3c259c7594687c4ac63251bf3378fd47866345eab0ef
                  2512d2a05ba52bf33004aca73e3f336171 0000000029e03ff442481643abe6fbfd3d75302333c                                          79f622380ad304a0790f5e11253736bec4ba20fd7e8d0607f2e502b
11705       24427 f6890492f7799d1dda760c858a5500     84bcd00216abc0dd79c87                       1EH8jMcwFbtCjVWE9k3URPJ3WmoSSM2RAW       d5ed5ed115a433d58420
                                                                                                                                          048eab8ca8c54a1ba726143945c5525269536cdcbd3fa9a3befba06
                  49477567302139114b041f293f98cddc88 00000000ca0190512c5f01a101bb013f1f376a558ef                                          4e815c0248045f76eb32b99ac4e43a9ccfcc08416f4f9ccd2375ae61
11706       24428 1920bb93e3fad226af3a8dbca37074     270b1dc650d57bc2976b8                       1PufU4Raas756MEQ9wY1hurpRM6LhzJP61       0b076101703e2310902
                                                                                                                                          045990cb0da5b466ac72a1f6d5cf6d24c941f685eeb5139c0b9ae3f
                  ac3702995fc7b993f2574edf0aa10f41af7 00000000688fcd51358e9d235cab0c2e2df8f47eaa5                                         55cdf5cf2a0911bb6327e260a17dd05b1343f35dc1ace17effca62ec
11707       24430 63104c0f98aa1ec9d662c5b8843f5       2d2f0fc761c42e2ab0446                       1F3JEt96P1KFhjazwbh2zTpMHpcpPzf8bN      c95bebc16b3f01fccb5
                                                                                                                                          04ca258bb844aca59e4b2aea4e2d8eb0b07d2563f4771bbda4493a
                  0555e4f8c73b6591eba8b8358ff88342a7 000000000ce13b1ad4f54ef72eb3ecd1fd28cc55404                                          fc4e725741cf004059c62a5f3d072d11a0f6dba961e92dbca632d7a
11708       24449 bb3c9d77321b85b71101d1822344c4     87ae40c846da96481e815                       1F1yQDmMtgcjw3dPzSpvUh6NPgAQvhDohm       b9d08a52c1a278f520468
                                                                                                                                          046a0bca9aeb0dacbd9df3a043930db5edbc222b7d2de6fa4bf6709
                  299bfaeb083df1eed9694e802b422db72d 000000005e84e90cf3b160b708762a4bf43b576b54                                           28c8d351d251bf946f22a6e1fb84dca5ebee4870b7a3fc7376804f9
11709       24450 a735dee335568a741a037cd6198f99     f0ce44ab919508fe6551de                     1EUJwAfRWLtu9YYZEjRhT2Ksm9ECWUfb72        a67953b1bfd1444c017b
                                                                                                                                          04d0043bfb830dfdc047924101c961cd7396cd6cab18fe28b6ddc3c
                  7b9e36e361bdfebd050ef629897c018bb4 00000000984826f9370d25ffd02d48d75b56fba2acb                                          246ae38bbc954d6bb26a6ed03376479abf111350605d91350c605a
11710       24453 9557f0c2153466cfe73743230e9dcd     695f949eb2e1ded592bd2                       1HPcABqNsmWH1Vg4WseYXxbj5XWFHaYBr        b80bc327d9fb262fd77cd
                                                                                                                                          0426ba26cca4da5ba7073210b55a5dd2d54ec9918bd6cc7c87c2d9
                  0d2772772538f4e4d63c00f531005bef0d 00000000fb433f886f794d31ec3df44bd160601656e                                          e05134354270553ca8d21b685c0665718f5c3d67ccaac217937b1cd
11711       24454 2f3ffa1276ece6f018abc57b07778b     eb75be0e72ba4288f5620                       1bLiMfaPw7ikyiU37EmvDqfFemGVcWhVA        11ab70be1ba595b1340bd
                                                                                                                                          04dc4cc0bb0f9f61d9eaac8420af642c445d8dbe3876051d36b8f2b
                  051e34e78688ee31b86d6b2e5cbffd2d60 000000002d61383943c7b037c197d1079aef2dc78d                                           a0a580123e9fe25822882b7e8db8c8ab4f820899c078959d4f5bbdf
11712       24455 6e286c8593ea36ecb60621ffbc6b31     dd58f4ed92dff1a8b560e4                     1G6t1C1xTWsaNX7n4rLzSi1qVbdQ9oTN2w        a07ce8dad890fec1a8ca
                                                                                                                                          04c809b784f1fe380559621b1ebd07993683c965860cc3fd3d8b2a5
                  8fccbaa2c92b559cfd88c77e8a6918ee7e1 00000000bf12c578a7d212492dddf5fe855355bb65                                          ee796306270ff51858afc1b7d494e1d2ce0b0c3225ff0045f3c29909
11713       24457 8e2ae7fc6e77a4c319cc3c74ef9d7       d194d20d8736c8ee573507                     14N7QdjeJxPU5suQ1UqqLcNQEkmVqQHve7       a401c0e114690d08329
                                                                                                                                          04cf03ec19a4fcacb3d63e5b836f9ecf5fbcbc96b6a57e73f5fb7331f
                  e7d61b94dc0f397f1748fd7e44ca0c80140 000000008eafd6de90ef296f23dab35255b689093a                                          7a47a0c1772e48034127583deaaf65082d5a0396027a2239bca2e3
11714       24464 163de830a1673406a90b57c9cc50b       de39aa39920b9879b525ee                     14d9wvVh4wN38JniZspeDgAAfHJrEkUmPf       bde972227c68c439558
                                                                                                                                          0495a8414b96ebaca9f3235adb96ffdb2696f0afa255f5ef0dda74e3
                  732e558237e86c45ff4ffedd348cf83dfff5f 000000000ff007698efcf059806ecaaaa6ff7686b683                                      bc45988f0662af7cc9f7295c350534b42a0d84848a16045e09e7d4e
11715       24466 eddfbf3118d0cc7b2f34c093774           c39c60534e4884c254b8                         1M4uHq7U6rQLTxFeRwwLBMAWcgSmH6dcyS   7dc2e7f3963b5140ce4
                                                                                                                                          0498ed49d32d56b01fd8127f5bb378a0a2dc67243051c3f1ced6c13
                  e1cab6091ed0dc3d15067ceab550fd83a6 0000000094fa936fe23c7b627609170fb0c7b796d94                                          b4053cf54f981e86f54b5a508b05f8bd1f69f22c27743477d787e5de
11716       24469 f11098481a5c5c125539e3aecb0542     bbaf89c4c91470bf8d4e6                       16sWiW9bEB8TiYdq8Buixi7R64rbp58B9a       6faac404162c03d93ad
                                                                                                                                          0426809b7c84cb5ab569845d9e48445e54533ca4e8b3594edbfca7
                  10d47b3e212385f3565e474d1cc24c76e7 000000009e55d88cb366fea94008644d28851ba6c8                                           b5a5a48e52b4de4436de603401b909eb7f6d14112a7424fb43463c
11717       24473 ed19cc9f09be0ac4e79210e2d57753     0797c62812e2892d8c4c26                     14eUw3V3Kjb9ht75T5amCkKyqUfavFTozL        5a8380a6c9ddc74f6b3a73
                                                                                                                                          0464b8b6c3882342054a55fc7831b8bfd831948b86064d7d51e506
                  2e74679934b002f689e3d77b085381855d 000000009bf8ccb687fc97cbfedbadbce50f50d3362                                          90b504f2a3b751184c198e45f8b61b00475af8eeed6cf6e129f9302
11718       24481 1c365982f83a3934040bf05d40484e     d2f79dcd96a9618595577                       15VdznTgCTdXYi4mZJzZYHUADadbNC3Wmj       a4b9ff4af746680392945
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 653 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       0421f6371a4e8574597c6e2bda25573044c525cbf766523815a9b6
                  de076dec8a8d7d251ad6c0be42e7b882b1 00000000b20d57a51fccb2d544da8438d005055182                                        dc4073168688109a5dfe0cf80395aa8fd5ea8bb46b8a48d97cd514c
11719       24486 8183d39373b4342273e65e9504f6bc     48a4058a550704442d5d3f                     19Rvr2e5DGQWQzG3UtD2kit721enQcGRZ9     ad8c22229cb0a5fd3732c
                                                                                                                                       04c385e68570c5eef440bc78dce1364115d67c927e1d64c0549b07b
                  262a7ee0a9465795906ebbdda3d2de6bf5 0000000005ffa301915392da61d482ea2ab72ba64f                                        cc555c60ff2e08aaf9cdb3984ca132aa68a5efe54fd4946577e4e19d
11720       24490 3dd75c28081fac3c6ea763fa442dc3     af2f4a0c34b2fe6c1da21c                     1QBSnq5s3pLUvZnqdY6KWuERK7hwvbfgFo     019e80a3e8aa60ab6cb
                                                                                                                                       04afd3f0734dbc3a682a3da73dd2f1684b116a2f5f8825fee9ca9a4c
                  0c7d6194e65f2850ee7734378158f40827 00000000b1e2c7144290debd31692ee3c3edd1e54b                                        ef162148b3a1c0b3cd3816db2bc4676b271d45c4e248833b43ee31
11721       24491 8207a7c189a944c96b6f8b2b1114db     5c44e6f80300482597266e                     13pSEwuGK7pnb9fD9sKtrxhiEMXGHW7biH     ed9b068013e02601136c
                                                                                                                                       04bde039f3567e807843a8dc7d9528dff89295009db5e8e69a0195
                  f450966b9639ac7d40098dac771e07f304f 0000000002c62fda1c579d143e15836b21e960c6f2                                       8d89e8f6d945e9a9e685746408295d001a1a0edd847ddc1e3c83a3
11722       24496 58bec3d2be80fe324454628179222       4e24dcd47dbacad427e5b7                     13v9SZ1uMf29x5VL2weQ1uJCDJoKHWkLR8    4ea82144d1dd77b43166fe
                                                                                                                                       04b8a8b9205e8045546cfb415d8b1a7dee6cd3a26d1f9fb1295edb8
                  ab48826aafa86d0784f39d69c360eb1b44 0000000079acb3708a66cd6460e1f75671519b94c5                                        ff9f47c594677772db5d057404970ca67af4d5a18fdb4e87aef139bb
11723       24501 eec94411e17d4f981606233db1b033     8fc6a06bd8b0135292b92c                     19ygQQf4v9gQPEK8X2QRWwAHrazSTt3gbH     c9d3a3754acf88b6412
                                                                                                                                       046d08fac4a9a218eb67754f8e66a94ff51850bdbdf2a18b6ae7dffa
                  eb30db72eaf91df9835607bb2703754a99 0000000036166731441751d861668b4efc7f3fa417                                        a588d5520219196d029f84befc8a5d31f3e63bcd31729086edc8468
11724       24510 df031ed3bba95a54e03b7880a56fbd     9cbf243ca9b0fd1a07b14a                     1BYjTCUAZDKUxsgMD8imVsQPV1kEZ97XCo     a8d6dc1aa8267ec180c
                                                                                                                                       04eee0ce7dcebc3c35bb8ab2bc1f61fee75aabffdd485ab0c216cd8c
                  c483e2a05ebf90aad724750a0a265e61cd 0000000091336a9c14a3177ff62110b72765576a88                                        0d5199af719e32f8dd0f42830e076d3ac29ce55bd8b84683391c287
11725       24518 ac81b8f81538f2040ffbaff827f8f3     582a8c699e27dddb086a4c                     17wPE8BGR6QRnJihZZgm8W33KWrB47Mqtt     69ca37eb1f3a0ddc211
                                                                                                                                       049e918c4f8baf92c91814fbd31c8c663edd169e4e50ce7bc2320d1
                  68780f758fe40a38719b48b4770c4a8582 00000000f7c6027ef864332c7d18f62c8f2c5b3514a                                       e281ecb8baf574d53f3d6c57421aaae2a1ed90c521e05154772cc4c
11726       24521 06d6bdea81ddeba5efa8f9dfa0b29f     1b6f0a1317890ad72f48e                       1J5XrjxK91pKPLhW4bLCzADK6exAZj8Y5e    a09470d9f7b8ef38a99b
                                                                                                                                       0486fcc3d9c8bc8c5eb5335a6e9fcbb7ba6c7991a79562f2f33d91bb
                  9e5a7d7eaa53fb39fc3ff77b1b29172df36 0000000002606df12af537d4f19112c49835240719c                                      83f73dfb5b06313378f16d2aeeb7e0fab55086c88058547ea339801
11727       24522 b6a8bfe0b836ec2e5b9c82168a3d7       6b0cdf326915709575e54                       1JGVe7FNnwEhRC6yz1Le24YeCKAA94Laui   2a473e1b426773116c7
                                                                                                                                       0425e7a321f5804e0601dee3381bf1d3deb8ec95e6da717acfcb7cf
                  0fe617ec877d56e5f62c282228e37a1d04f 00000000d833a717ff6d749a5086560c41ad9bf3b6                                       5dc52452af3d72d8ec3b619ea50db31067fad5bb4b4ffa22215bfb7
11728       24532 8929a6071ef55a074702043d8fb40       715468d26d10e16cfb9dbb                     12UMC9KC2LhcVQweJdXpZ4denCsDZad57y    11639aebb9a5fc4324d8
                                                                                                                                       04235b9c0f9e22fdec3401b06b4ed9b465584e5efb8a90e4d3764fc
                  7ae1f59d1403880f4f2ee2380202a2e4e1 000000000cd60ea8f2be906581aa42a1c5c7f95f6d1                                       4de7c2c23c0ae0edfbfee0d0956e857a97bc245dcf211fabe828c248
11729       24535 9410314e16986f3c43179d911796f9     9cf3a17cf5c85512e8156                       1BhvFQJcgXNoAc4oqkobW1Ar1iohHNaw4c    4629ef5f2ee354203ce
                                                                                                                                       045897867cb6c4e18726390980280949e44995da870de1bb42db02
                  921ac39f80161e7407eabf54a2e85dba7a 0000000012d8e9e643fa4d53863ac1dd2c1eef9a31                                        f9a48f777551d0af40974b26599c5dedfed93883b82850bcc4243fcf
11730       24537 a9c3d1c387d2005d44eba7748fa20b     866626b2c96bfe626fcdff                     1J4TxBv25hFWyz6VfiFVBXiotS8KtLosNX     e875adef641b884e9358
                                                                                                                                       04e9e688f0b37bdeab96df068739bd982f92888b3a28ba85daf5b03
                  2aa921d494dc5b7f45dc3039906fdb5612 000000004142598f81ec9f5128cacf716694f6b4fb0                                       848baa0c5bfb789c9d57d876f98f0bd0d5e5e818c16d44b57822780
11731       24539 c7f67452f039381d56be018e695513     359662180f5f3617b6727                       1LeSsUixvUABGPbTi9qxQNDCXPJ4BjoYA8    a5b84571c93238206a5b
                                                                                                                                       049d552517ac161a6905c19af7963a0c1069aadcc6a1c5fe99fd39d
                  83ea487ed23d4c712bfd081c62ca1df71d 00000000c586c8b085f9b4cfbae34e355b2f0022623                                       2c8eab60f3add0fd6a6273c9d1e22315f289e235d19f99e20022b25
11732       24543 98d4e5e0b2c36a2c9cf00323e72b4f     197f7fedc09277214cef7                       194BbNHmbDKbrVSSSUspwG9Cy4JubCVWiw    ec32852ffa5741b88b9d
                                                                                                                                       0422ff72fe8c8776d838e19af1bf15d52d940d54c3d2702a3dc2644
                  f795f1b23ad7a0faceae43e4dd10bba47b 000000001e47f1658fc83ee6af28ea5775193478b7c                                       a19831e1ef7dec4c4ca82f25baff5d85f3950664a62acc0352c3c0a7
11733       24545 b7b8b90c6fd9a87d0844bc1c5a6c92     d837fc19ebae07e8827fb                       1P29euAUq8VVdrweTfcXcmLe8Q7HqpmRrp    b0ba402cbdb61bea493
                                                                                                                                       04efd14520af9c1055818ef986e34dea8df9615ffe8253c8f320e754
                  d95295187359aff8062c520ed3dd948b03 00000000d382002e4f29a4194c9b3c0c504817c564                                        1e66eb25f50465f55a4e9bb1d69da7067447cb13dba5f098d68b49f
11734       24549 b01545661cb03db5f142b4e1c8ecb6     d8e8eef72ad22584718837                     15QpbjMBy1x5MsPtqbfwZzNRdVsAZibJQN     597275cd81aa868e32b
                                                                                                                                       04bd9f5cce5794f7390fd1653b7412bbc07e063be96b31f61ef3463
                  94b44127fe542eedbfd040e1c4713e07ae 00000000ba2f200ab15fdfb3b634e9e25b98236f514                                       2075fe9b4ed9bcd7a23bf1074ff2425d0ecf8862724052603fc2da19
11735       24551 e3f5fb096f041ecf8109b4e782e0cd     7d28a69fa4373102312ec                       14B5qjXvBZZpg7drenupLfGxMB2w8oXQQX    3009c120ce9f436363e
                                                                                                                                       041f793cc8345f27bd20a7909de37a3e195d96cbaf9ac075bd42d49
                  f9e54c7aa76ad0507945e48913d91d3843 000000003f7df55eb7a9781f8ec6fde2376fc5e2d39                                       e44dc86f9a1359f8cf79cd2794bd4e6cafaa66c3bf963cc713d3b1b4
11736       24556 d9be2730cc6d5b85baaa5afc1d57f4     4a7a095d3614bcae83fab                       1DnHfnyQxnwoizF6t6GvvMAN74YZb77XXT    fd30f6d5b12f4caabeb
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 654 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       04932875e09b015b833110b3eb7707e9520af2107054c09ba05cdd
                  397b5bb2d95bc9416485db9a5b2a6eb1a 000000002f76074edfd332ad99c67dfff269c518e50f                                       778742e625a90b29f35922930690b66a3470730fa77865b6efa004f
11737       24566 4724f8a670d28fa745a4ed01434d6c2   c47d0bbbb3f42750a9e4                         15Y5nYwaHEsJYqCcmhHAsnb2J79ujoNB9H    3e503dc99216081e9c24a
                                                                                                                                       048080a570b9694891f910b45d1ff4e91b4e8cd6127415094861ae
                  ea0377f23c0996eed5158362cc76933c67 000000006051bf149d491f416bcd83b3ff53a92ec6b                                       44df9fcd8b1f52510289ac3aa3e7fba5d7a022f1b9ac415cef2bd7e4
11738       24570 caeee73c2e4f06eee225ba176cbb17     e86ada7b95525524d95f5                       1Z9Ko4jLsn8EfXEhizhLH7WcLfh5kLD6d     615c196e72bfb69b63de
                                                                                                                                       040b81fdb8ccb5a652d3418f94de81e20ac1a07162767fad9b02957
                  db71704be73027598978b240ab92f27a98 00000000ce56ae13318e54a6a78f527cd2b8467a34                                        a48bcbce7fad3ad01a8db996cfbc83a7d9e085795bed8120520c8ec
11739       24574 0c4cf32cde750ba2895177ae2d9f9b     3aecafcd0e1fe0034bf76b                     131GK1QGwxrk8KPBByRjoT7guYP9TxJ5na     a6454af56ae8b1d11fc8
                                                                                                                                       04031fee55c8ed8b00fd4d8f9398042636f356b78a88104a389ec55
                  1533d51658cc7f1df22f6a2853250dd7c3f 0000000080db18ced1753516ad4e63ac4ff8550896                                       c1dfc317fdcaac758bd5b10a102c7072948c1ed55b7790c986cc33e
11740       24575 461b42a4ceeeef5035acd1232a424       8277424bdf070255adf242                     15Az4db6tr93ZfjtfWhKhBQS5dzzhLXSxW    391ef68c7eaeacab0153
                                                                                                                                       041b1fc9d97189634e5ed641f42104d2452e6b6ec678fe1c64eeb69
                  f225c278a27aa497317a272e43b1c06702 000000005f0bc4365e38e119abb4ad00998f88a2dd                                        a14cec95c42dcae93154f4f3adcaf33ce431f48117a738b4b6a5083f
11741       24579 e1dbc86626bb0f3b94f9db5c5e293b     b908521e29c50c49de8188                     19fagcHQcptLtABzQSpaas4yXTDBgDWgom     f2d4fb2df5859061861
                                                                                                                                       0489bfdc6361f0ffcdf6bf0c84bd40616e8d8f47562ef22f75e10331a
                  3df0c7b6cac78d74b2e153b7cbb267e7c5c 0000000039cd91852fdd6c6f77bf27884452426d6b1                                      3b0ac0b889de05a06402478689907411a8e501f8c63965c1141e35
11742       24580 07390b1b022c4b468696b1ab02768       73fb57b2857063fd2cbef                       1CzB3TATpCH4fF2uqoka1BKx2cmbtW2Dmg   3ee7f769b3f1b5a66f9
                                                                                                                                       04c70a950ca98821fd69165e07db80103593c7ec9c143c218352d16
                  e44e6cef124a5940fb96b42dbf8f6fdd24d 000000000aefd0fefe6d905e6377e68c48b65064b7                                       0fd4cb59e927b4806cc10dee947926d5b5ab67f858eb60cc5c19d30
11743       24581 da77cbd7f81a959a27d938f27f71a       19f3317a38274cd9325e62                     1BpPnyf5Uszqyunj173m35418twpGVYmNJ    251e04faa54996bd97dd
                                                                                                                                       04418924b2b135e3a9bfa2866f54b50c6d96687f7d09e5d56c4c5bd
                  26da5572c5802d924b200fe12d321d933d 00000000230eb2f69e90e0c3e683fafce632906300d                                       d22ec4412d430a2324d284fa9efd5806c6e30ddcedb48684be6ed6
11744       24586 1d68f0ce958a5aa87192437ce02896     db155fd3a5a99d148f648                       1Js52tGsfYs68awQZmestnnimoKJnndZec    a302fe889e385253861ff
                                                                                                                                       047bc113523090b2df3f6e71453dd31029945406712fa370d85311
                  b8af73993ce2f53b57b6199ad5693b60f5 000000002a3d89d7067e1ab940ebcb33d334a5aff1                                        a27af3f893513b0e32dfbd0167786080e54e9770a81663c2173e1e
11745       24589 80db5abb585fb4880d97001999e913     441dc0916001bc9840371f                     1EkpKBzy7EGzqcPWAosCUFvFV1X6vdS497     a7ec12ea98d3a70d9d9846
                                                                                                                                       04c573f11491e614bf1cdf7c0f70a02376e0e6d23ede1aa4bb09ecf5
                  c90419cff7838869d1c503f03fcac8e3397 00000000549c0acc35855905f9c360a494d2a27ca8                                       1ee8f3c62cae3759e56b1024b92cf1d062ab51590c46ef9f5a58803
11746       24591 defa5adf24b7287922e0548fd3c23       6c694bc9b8e15a3a2b50bb                     1Etecxto1JUaAYhsqeHnKi4SYbAkraKQAN    09a6568dfac674221bb
                                                                                                                                       049fde2e5853270a02ae160d5b7af6855f30063375bbae4f4eeb156
                  b6f138e8423f4518af1f08f91a5965fe34d 00000000ebd1463446ad8a0695b343b9ace6c259b7                                       34f31cc4984fa14e2aa22e67705d9ac3ba88d74179071b0d955f3ff
11747       24594 82fe8bbdf67160135c8988c18374a       07240dd3f94fcd43a0bff4                     1EKHDfjcmSmriqAeTeGNWug6YLdzapn3ra    53b6b86c39772527317d
                                                                                                                                       042a193a0d3bc701d9b9f295526cdf957d2a0a7d73230fc7fb555a9
                  59861850d2295f70157326f786826196e2 00000000f220ce136b12188cdd64c3202e6b96190a                                        2535594a1660126f01905f2aa3ea7510f7c061a2f52a616bc3aebec
11748       24604 22844abd3ebb1252e174b9a0227f3a     4802e2e2ec6b89bd9e8d9c                     1Bm4dFj8dHnLooKKRFztsDnEpMJk8Xa9Rz     f02bac3da8602d2d6602
                                                                                                                                       04dcd1bfc7ea50e10d0fdef299a6fe58512c2bde512419454eb6d6a
                  fd8da2f29bc4c5b93150c1faea221ced770 0000000028838f79e04869666733811cdc75a6b905                                       59df503ad12536d9a27af6f8e72526538c815508afc33a74caed296
11749       24609 a7143259c4c8610e00961d737e862       37b18b03743900255c1afd                     15jesw2eKDLECaMedyvYb344FfASMeEEC4    2255c30181e9b141fc85
                                                                                                                                       041f5789ffb3af98a7a7dc3b422c5a533df60cedf4e2323317865aa9
                  f79bafac1a67db23d192b16763e037b0b1 00000000b01504ec33d7ce054caf8b7ad3df7e71f22                                       819fcdd879ba340024015a0c27e730c69e02fd15a4b5406deda2e0
11750       24610 a09dfa9e9da97fcb35a1e749ddf8ad     8dc06d35e2b85219b259c                       1PDtwsTr3126QteqYZaWUUFgCxetovt3W     06cac75830cb91e549b8
                                                                                                                                       0474ebb8b5acdfe5ff0e10f7dae12aacf07a271362990ad30f564617
                  f3e12826875c23db53bbabd1f44245b832 00000000845998c9cad51ba34355d7e97b2e25eeff                                        bbcf33dd9a35655733eba53bfe59b334444a23be8d065839d7e121
11751       24611 d27e359a74eca70ffc0943c514e5fe     30c8a2537ff5f54b6b7d70                     1E4wT2X8ombVVPSTEDW4e2pVFUVcL652LX     c942e5bf11d78b936a2b
                                                                                                                                       04fa4c6f7d3f48ac4b57b5fa1916c6c8fc687fa86e95e0c0e364f8af8
                  0995daa0db0a36a2e9fb84d8b2bf26d33f 0000000039a5e654803b5659e2c2a6b8c0b8badd77                                        463d908642ee5e854c396bc62977e1c7ad58511048690be2d78827
11752       24618 884970f2acf4563872608b3bb071a2     fae98f48be39f2b9109da5                     189bUZKT6GuDf68piAvCM4doyDuEbrzKkR     a687a8fca09167eac86
                                                                                                                                       04fbf5d017b322c3681f383149b8fda9e2cf1b8873dfc3e1951a44ab
                  b9551e12dd67d8b487f8787e6efd802a60 00000000b70729f8d04ded43ce982865c5916c87b1                                        18d9754f9115b640fc352933db5e3581b3a43ce862531126c6c0ddf
11753       24620 b17597c4171aae8745708d8d79a338     1a7de82445310543e4e7f2                     1HZwB8oYFNYacownVAzxt8ZBRh7Sw6oyu      914348e3e20c4dd1a86
                                                                                                                                       0469a927f7fbe2a63acbc4da51071f6f06c59f48f0d5cb03cc47012b
                  03f779e45f654abd11f7e0c8a3d9ae493c7 00000000caf316c122ac6f7804f5420c36024816902                                      93c214124ef506376f10119f66f4c3b0d362a3d50cc58f4efcffb860a
11754       24624 44110f3bff5dd07082117c6f4a12f       84fc4b6e003af082d3fc0                       1bDW6j3e4pha55nUnF5k2uJjrma3e5qKH    4ccef2ddc31413e73
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 655 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04aacfa89894cff93d7e0de70fdac1f29ed4372f5af6458b88d08ba6
                  2b8f40c204a8b2444e4107426f194cf49f3 000000007ae409e731ad1898ce93d48a30aaf8f313                                       73918ada81db5fa20111014683bae6dcfbfcc136dcd4a9918b9368c
11755       24625 e731dfea00c1728843a35d8432edc       a7d6ac5df379be86522d7e                     18Go7JSXhvZi3tuDMzDsHViDr72684ULdL    b62c3f7ac64080f0933
                                                                                                                                       048ca6a34b065a073d4170a509736f5550cb0060fa324638fbbc401
                  7fafd30f19d27e33331fa03849c8b005434 00000000591509f67579238cb032e3b6d73a672708                                       7421ebe60161e891bb0a4ead187dca0cea94d04fdb76ed33013a6e
11756       24627 0d43ad28f0da8030fd6ad06c97b89       fec9234924ec6e516ae6f9                     1L5EQ7xgoAHfNwXkug4avZTTpeMhFmnHtA    a407d88e2a89ba9cbcdb4
                                                                                                                                       048a6ca6074001e762296014fc912d81f21a435258f127083714ec1
                  7dda22272ef0c85aae5ef545a25e83bc63 00000000e2091a438c9cdf745433c75ed0dd1e85c6                                        9b66a7eda9bedae3fe77f9f74e1f77ca5887c0fb9f24405e782e0154
11757       24636 65a56206783af013db4f8067220ad2     85e9557a6819c6bc92e67f                     16haUDGPWqDzyfiNZoL8GUKAfttf8Sz1bJ     980a4e9264a71d8e1ba
                                                                                                                                       04e5564050e18eeed66e2d52d4911d0d2ced141c34826f7364f8e6
                  0dbad5c68ded5cede548d023b2a1438c11 000000002267b9071a81dd132fc2c8325d339f84a6                                        3eb25169e594906401f9aa93bfe75212a4dd9f92bb94119e235654
11758       24639 fcf29dc41696dfb4d676b9a91f1bb8     646cf81cffd0c17fd7b78b                     1FmX2SWoKPeWPiPK1RQXMEZgcHDTVwBBYS     b6d81fcdea0ea169d01512
                                                                                                                                       04fa1ecd92eda5a534884f8f72361eaf0ba3456551f625ef0295084
                  f932573a0cb2c9a1192ce36863c928a98f0 00000000fc1edc0f4080dd1a83e835b8bb1da7d3ce                                       df6bedc4e9f0011c7f54e20856a74e191c069f974ce99bf9240cd679
11759       24651 40483f7a26e8a02af3c65c7e193ab       aa18b241dfd33b1b985702                     1HKRQj7K9W4GghULbfNjMzZ2ZZpGUa5kg4    4e9c236124b18520ee3
                                                                                                                                       04e4dd5b33c7abfba2edf2788355b287692dde06bb4a05aaa96316
                  b217c4337660d80789b8bcab8cdc6a46b1 000000007cc204b821df271baa3c6a8389d0f1a53d                                        0d8f4273f69de22a8ae1eee0bffa4ece5d98dc19663b547b4b36489
11760       24652 d138a764f8e6e857e6e061bd7e483d     efa2e6003bf80383065650                     16Ctxww8jMMnWwCNgSRrjyptwbDNXL9Axf     91d877fb51f44b8ddfbbf
                                                                                                                                       04df1cb4a2e6b0c3fe7431823273cde3f5845f319dfba880448d601
                  327c6f39459c9e84bf78446768cfe4824b1 000000007d87bef8db54c81a31944725bf904301a1                                       50b034c811e8e6bb8b0a35036e2bed55851e19dbad9369c2a2ce99
11761       24658 977eae98b767312f9ff4d575fb806       ebf946c6fc6f04f190ee13                     1NhJN1iehmtBfmVBKny7zrVKG7MCHV2Fpn    844835231cfa3645b38e1
                                                                                                                                       046f7a63d2b8fe3bd6ded426caddd7f524a7757d2e7b7fc11aaa4f1
                  f368ec1e0b7516bcdf64998275d5d5fd09a 000000001562f8819926b9e992e95938f0efb48a63                                       31eb9305abc040fbbfaa6d77d7a3aa7734c6c6543d1549674b8b58
11762       24659 9abc702efb9ea319da1d9cc63de32       322608b336cb0880358614                     1LRk7nHraVwuiqxQLPsjPbKrj6J6DHDUin    4bde60bc50fc0c1fe41d3
                                                                                                                                       04960fb6256cba048ba2b3872d3d32b0c88bd274e24b55c4f58426f
                  e4bc8b7411696627598365beeb38a4c524 0000000036a2d0e180ccf9f25b06ceffa875dcf2efd1                                      7ea3f04e2de2dc05dc0223a4839bf673d85bbcc4d500e8f1b457fb6
11763       24662 391ba51692a4530b71b081815f4e50     6d5e0c352e39d3be2e9e                         1BYEP265r8dcFv2FgzSpoURjE3Y2kszWfB   49f68896efdbebe7fbe0
                                                                                                                                       045dd7bde5cc74fcab2a77e2e2f1683356366e0e2ffc22b84a84dcf0
                  0d23c16c085c49a585647a45fe798c3d76 000000009b487fdbe566e8298e487aae6ed6dbcf07                                        2e2ad3c34e5a9578214fcb87a3b28360c7ee43c7b2ea9c1a9dc60ea
11764       24672 8ebf3ccc603f71faaed5f8c490ce14     d3434c8dc1e3c5f3c3138a                     14bFSXF2VFc4xiXu4phWuo366YTfWQc36V     bf47a1dd5bc52ee3a7a
                                                                                                                                       04772fd7e8e0db6ccbb857d12b46dbf900c6d624f1a58740e83fbdb
                  245ae06b2dba50515fb52a115293448387 00000000e0afd6195727713459ea1a2044ff46b7bf3                                       14efe97ba670cd9e9a71b3b4e313d3302c4ffd7924d34213cd35608
11765       24674 9adc6b6570014d2bac401d08ccbef6     0aac8e6ebc41283e6ead2                       1HSLH8YmQkeP6c6aWV6P2GBvbe5qGQVf5e    b8090a5f7de10b5d45b6
                                                                                                                                       04a364d792deec44bbcb1307f0852319f93caf8154a6fe6cbe89b37
                  2f0ac2c14a8b2a190502b2efef03ac501e9 000000000ab7c43138e1bf90b3298e326148c308a5                                       8c738ace015e55878fb8b2f5b324a72bea7c35bb1264cb56bdf13a2
11766       24675 2e6696b7972d2f384dfeb57007689       4f8ce7b9df6ca2842e3665                     1NWeCahWQFteT17BjaQZziLK6hmr2sxH6q    350de0aa7154fba43dbd
                                                                                                                                       04bb50639cd57086f8923e5fb8ee3786bcf88c4598edb830e4efeb3
                  e5bc330e635df2dce76d27204b43e77f95 00000000e2c82acb5402f387089b7849ee081f9ba9                                        6ca3a185645081265c46e4e25501940909e9738218e39c27a32849
11767       24676 bcf6d45b56bf688502150e9dbd8056     61d917c614abf63380f701                     17F551H4APGPDeFXbCAyJ6coVMUsTUVLbG     9d4feef73c7fc004e5f2f
                                                                                                                                       04641312e0533cf1aacf08e257b9ffa86edf6bb93cb4cf4ebfaff080b
                  adb589acaddd73960476bc38aa3511e381 00000000c7e6c7e7c40a7bdcc787349f1140f28634b                                       dea97499d37b8d807ce9ccb9a21702264f3286668282cac33fc2aa0
11768       24677 9af3c72f276c2b97d1a4a8d3bd3df8     92398edad1d871f510deb                       1A4pcxibWfe3vxwwCqBeg4JkgUzzenkY77    7daee0064d8098cf82
                                                                                                                                       04b3895c0a7b3bb088c3bed7d375dadbdc2e7286c4875cb5c043d8f
                  f24d6160c6a17c6cff0267bed53e6b1fda8 000000004e1164991a9180b84d91a603bb0f8a0f37                                       b3cadf4cdc6042b810166f2fbf51ae137259b4da6e1763073e25ede
11769       24678 6a1a61de78e7511fd96e83dc046ef       f990c57dadb7f709a9fbc2                     1AP7d5XMKBm6vGLUbFAyFMmjvcrVnqsATR    59bd4cad27e29b10f735
                                                                                                                                       04b0598b7d6af5c6f0863d75adc4551cd951796309b4f4476455427
                  8d32447378fb7c2e0afa90e2fa421b7584 000000009b4ff06242e774b5671912236da5346730                                        f33c70d0222297028a4a1f860fad379bfbb6dd9841b7602abcf19f5a
11770       24681 4d89f4e0c72df6a95ab1c4111f42a9     c64d6924379ae1edf44ae8                     1F5TpXH8M2pnQCpb6HQdfgfey6taDztrCY     532492204eca68761a7
                                                                                                                                       04f3d64a8e96ff78de00c40e9185e2cae80491f669c81fdab906ee0
                  ea47830145de73b27e09a4cadd455cbcdf 000000003ebac86727fae3392c69454ed4aacaede4                                        4bfe8fcdb264cabd6d6c318bb1edec1b3d1c5c5fcda4687a0ea83e7
11771       24682 345a465011b6076b0490ba220ddb0c     02111b00f0327defd44544                     1FGEcojteKMxBedKSoPTBFLGGMewiycPAV     26b1c46723496a5d8045
                                                                                                                                       0403cb1a78f10b37c38faa3fe6cb6dc7c71f592a6c0e3b78998195f8
                  77cfc63b102cc3aed404289b96d3635df32 000000002b64b2d80bac963acf0579f2f172c1c89df                                      b979036d2735fe825a089b66a836fa7a8f83aeb936d595dbf8e766d
11772       24683 5ada43f7014547f3d8c81cea0877c       c39ea7366a818a403f389                       1LEaskYVG4mCehj9Pn3TAQ8MbcHBFQgknE   b0c9edcfc9c44111702
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 656 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        047511d5dcc86ee266dc1b364ac9b8a2e5f4448989ffc1e6e294538
                  c219a09ec39e817da856d12814d403fe81 000000003568754b28b00281de49a8e8f6a79c682a                                         de9a6682c76b7c55e77ce4053acc96ad164c6c461b4adc815aede7c
11773       24685 f8e981b4a86347834c8a96bf5e9578     b22c780e81b67127007169                     1VDKpBevFamtYwiJD3BidjhCsYjimziLS       da26edfe57994c1d5118
                                                                                                                                        042929070b72be30deda5d04893e9f69ec12711f2b5ccf756f97e97
                  964d405357afc39c0ec0fb7567b3e5ba23f 000000000053e76a6997b34929141d55a5cea39c5e                                        7e0a9e11d256168b6954b8475cb311c3ee1f5ed60edc37ed6edec6
11774       24686 3fb5f10509b7518937348af905574       b564c83ef7a56f3e05f98b                     1PtEJiHGSuBhWbZeK41EcmhD1TP5dmRuRx     8178f6934e342523770e9
                                                                                                                                        04f92fd709fe9a0196c97e1ecef32a62a35ce6ac533060578ab155b
                  7e29658496254e63a9d5fe5c6653e65aad 00000000795a7e34bb80df60eaaac772c37fe079ff0                                        5198f469ec4444b97f7e57c7db56348bc563cb88f6fba7df2dec4fab
11775       24690 c72d02199cc08b8b2bf6aa5bc542bc     1ae4460a29990191baebd                       1JYqkooBPovv1kjeXhHUCHVncatWWRD2XZ     ad7de93cd4885618165
                                                                                                                                        04c12c20038051a745483630c95510c6a50ed0c7e9ee767ddc9814
                  487ff156b66326b5fcc0f2b80c4b1ece120f 00000000615c0dec404a35f3703a23f367903e2f9ff                                      22faba9181cfe98c0bf519c4310eaf9b46f687b8edac32d29645e129
11776       24693 f85fc3c908c5912c51a41a2b4f41         99670d9fff81819144418                       1MmUTseG3ffkZvcdS4RkfBAwC315CmBxsJ   e985fee8a4ab53150d6e
                                                                                                                                        047d24aaf7e4ccfc073d8f27715ea8d0f3a092d300ba8a49f26f146c
                  197ccaa541c5bdaf64241082495ef801e7 00000000101207195e79317f174a6c5f64d5c7c2bcd                                        01305a1e02560545e9b75b76669633c59d36c6780249ac9078cb6b
11777       24706 2c8b75d59e303de3d8b5ddbb2b25d0     f39cf94a48fc83b72a64b                       19C95PCKUrsWc7xdkKCcXVorAQueJfWVwZ     8a5c45dda25fc9e1e3c3
                                                                                                                                        0452178fa0cbce183d3f36b9f85e1a84dcd6d75a46feef71694262bf
                  3c5d96169d09e05c2aa3379f1c7c7acfe49 00000000e8376e3896cb80179cea3afc7bc3726ae3                                        eadbe1862480e6aefca292268eedd24b7a2b7092bec1650653a9b9
11778       24709 61b7890ae42695c209b1db9af2fb6       cb31e8fd34b06160ea9677                     178Hnn3FVmqMi7T87pYxS7XYmmcbbZm7CH     5b1cf82b3e24c2fa5260
                                                                                                                                        0467774792331f8a0995ed0677e42a9e2c6f413fd0168465e3edd6c
                  867ca831bdc716e8eca8bb7ae66d4510a0 000000000cb90a5093342c7306ab316fe40b18eb79                                         f03bbab2de8e537fba0073bd7c028d59dad4c4e27fd35804df6f4c8c
11779       24711 a3bfe1bfb2bca8af3c375bb8070952     cdc6e88dd3f86a45fabe54                     1CQEd1WD4KzNnZwhqkYQsRudupi9h7Zmua      e01c9dbd59e722f1184
                                                                                                                                        044600b28c7a1a18cf7c666f7af0486ca2bc3c7800d873a530e0119
                  08e4252d90bbdac374b4b74e5c57ccf5cb 0000000094d346a9e255f46121ab91fc5b9806dec3                                         16f4b5c8ce12bec9fdc1b560b6a778310c57cc2d5cc9b2a661c9e56f
11780       24714 5795ce63b476f8c30624e64793296f     58aa1649e8e73b4bb7545a                     13ys7CJV6djG5cZQLCRVU7389DHo1UJMMF      02768de0adc911c9d08
                                                                                                                                        0457222318276199d5e67c2e200df8f83791d52c3f0c5e301496f1d
                  b35187185923c1c8167c8127c1e02d7f92 000000002c6cd8fdc2564b7fd4889f60e532f03bbaa                                        47ddaec88d3533d2c18c7994869716f1a4adcdde349ad6920088b6
11781       24726 c289364efa04e4805f9ee668fe5af9     cce0da5ad5b34650a6129                       1BXu8hKLfhATS5z7Kdd6gm9DmVk6GCbkgz     7ad5ed76d13a81529dd1a
                                                                                                                                        04ca00489908ffcc59739a036408ee0916c7adb982f2b30db99aaf5
                  16255ea124e69ce483198e8f3fa8af7997 00000000bdeb876d127952c145f7c3884caddb9cf9a                                        0a39f3fd97e7c4d5f9cae11d88587a82e89eb1c0475264ec6368a22
11782       24731 73af5297e098112108d6d2ae40b0fe     28e0a7a62192a701449ec                       1MCTuGidxqEkDmuxjZXQR4yyJKejbwGz56     218b6b3f60aed34b8138
                                                                                                                                        04a22a391043186bbccb97f94148900c23282f1c4850a81674b398a
                  10170f906a6fa1d6a4153e8de77c0470bf 00000000da02b814dc79ad0c8c8922ce453253185f                                         afe6f60d72110ef25a31101932d78315d9db0401958a1d381f4fa81
11783       24738 d54ef923f1f2c1587a394c2b493252     2ee0b403f75519501fed41                     16fbsJdDZBW85gfdhb5hkd1PGfgTAoYuP9      281025bec71eab764a5e
                                                                                                                                        047b70b0182e40fc693b62b31b8a9bbddf6d03e5a3b10dc65a36d8
                  afc02a4d6dd0d19ef4a1aa25b7c92d5e70 00000000cb8e38302de5200f688aed8555fb3dd3ff5                                        1fa309172b5c6c6011d1eb37a18a74dfad8028f968c3ad9fa819771
11784       24739 9fb9a40dd15940952cdce093ce60b9     a47e0bd3e69c6c8c82658                       13Jwk5C57LY6dXeX1x8oa1dMixCQZqAhCZ     2c781df4615119ad6abe0
                                                                                                                                        04fe2ed94922c206227c3854c79cd62ea44bfcb6c19e2cb3cdafac44
                  8c67e412e8e319d78682d919496ef5da77 00000000323bf14fb587558117498d77c10dfac987d                                        2025bec2758b7b3193fb5015f90b1c246b4c980fe2844fdae9f73aa
11785       24747 52beb19000f4866f20d6c2e82a8b3d     84ca7c39007704df465da                       1PqTRAQjN61nYTEfyamJNa7QRswMUBUrtv     4b3a0c71fa350480f3d
                                                                                                                                        0487b7dbb6335dfb4b33bbd5b6457a7ba1e421192070dc5ec03836
                  363284b311b3a8267b4f55ab825c17b9d6 000000005cebb89f62b873c27a4d50be240e176f44                                         469babb4cfb29744a14fbc498295e3d818a97a7a685897914a7611
11786       24754 9281c73468f06ee336e6196a86e8e2     7a4a5638269c9d9869ca1d                     1DQ5twiJYqQhmAomJxamk6HpRHVHw4H2Uy      76ced9b81f36d767cb4e21
                                                                                                                                        047ae2a0c50c8fe45f2cdea15c8b80524208057b85ed1ce00cb1c11
                  db27e4296389cfa74602791a2cf733da78 00000000ff836822a45aa6719ff6cee2f6595d84d5d                                        8fe6526154d797233451e7a69c5bb292892b13e6b0cfcb45105f1b9
11787       24760 9420f764443248c6c1d75d53db5374     aaf565696d3af6b1e2722                       16Sg6jP6feNAYB2nSCojatA6Tt8mXJzchY     65c72fee7d5cd66e7d86
                                                                                                                                        045e17327e6cc0b605130a16dd9e2a0160c7522d51f4a59a3409ed
                  22ef99c3148956ce8c07a363fdf5b1f198d 00000000ddc1e36a910ccbf6a9b89799a08493c4d6                                        3d95d2efc910255cd8eee698b2b92ffd3bc979be9f363d5deaf9711
11788       24763 c7f7bdca050dc251f01dc3b1eb2c1       7b99ec1763364fb7ca6369                     12sdjbx2BcP64dGi6dTbBEJdAfpuDeBxbG     3532bf7952a886df1e3b2
                                                                                                                                        0422f9ce5c69bc8fb2a75e3ec1d077ab0f7a53d63214b71c22f703a
                  8a5af0cbba94043fd1feaae3c930705c0d7 00000000cc064ac12929431f81bd51e79e82bef345                                        95bb844c56cc2f81d8a23652d284879c048c2f3695daf1d679be2e7
11789       24774 13126ec49865b79a54bfce75d57a7       82512e1bee8644d0f3e968                     19SGVmPdEA3Ppv2EBwMqCnqBwb1iQH6VND     fac1682ebd40fdcf8170
                                                                                                                                        04183c37d7f7e832d194b5c077097f98f84f7720e5096ac1faac6a63
                  8c31bd5eb2464befeeff4fae349d8c9f610 0000000056154dce0ba4537f1fd9acb99fc5214d89b                                       8f8ce8ad8f7ed095486841b98efb09db5d71d1609a7dc507ee810bc
11790       24778 4a17cac1ecc714a58aa374be01fe2       6f5c77221d51029905b26                       1EaNMGSNer1UXgfQmb6b8BuoCFnwMadA63    cf2eff47d68c4252d1f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 657 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       043cb4909ea33fb0776c2685c97d62962e4fa5d2b8a61292293da6
                  23d45c5844d8723388afa6a8b2b60e4bf2 000000002f9151eb3f2b1cdbf13a55e0f81b5ffe5ed                                       4a5081bf3e61da1e0593558c16d4e2c913defc60c607b9d28c3f35c
11791       24783 f6b59e334bfa100e9400a3638394cb     a36059ddf93eec0d4b701                       16pwAnzXq4K9utzeiASbErrEzNCm4M5Vv2    c190bb3e01dd27d6cf7dc
                                                                                                                                       04e09365a2dbe39679974191979eb86c7e809a25c0240d6e9b2338
                  670983fb1a3624390d0136029f04ebdcc4 00000000fefccfcd62705ed984d44f5acbbc9ebee8f9                                      845e2c72f15e2839ea6a1cf0d9d4a8ac9cf49010efa6b70f3b6894c3
11792       24792 a5f8ea7edd1cb65165199a30e0c130     98682db6c62c3ad4472c                         1JhbTV7ZxgQBHmmCQ67GmHnZdBrCddU2PV   e4dcd6cd10786746f361
                                                                                                                                       0471d3acf2d183ff0a1a56bb58ab0e9340190e34e082082b42e37e
                  0ec09c36f2753ffa39fc7a7e89b3eb2edba 00000000c3702442cb54e3f17df55d83934e3949a6                                       7d4f7e4a3d6f27db180e083867a6e1a201556fbfa8f6669a4b0ad38
11793       24802 0eb3b8a34bd86c2638c00c64567cb       d91b9e8985d339b92e7e50                     1FrzrQKXE8oZJqZUYJS1PnNUjZjUxzjBLz    37ee1a8ba154ad7c969f3
                                                                                                                                       046490cf43c41c675bf53964c30214bc1b88f1b3c1850985072c5e2
                  448ca12d76f8de1cbdaed3b8277a82d345 00000000c563f895cb238c9d257e56f01cb01e7a30d                                       d877a0ad692a63d7d24bcf5baf402e2979765836d9a85a689c6145
11794       24806 b79696d7c8e5895c7b5f79e2aba13a     e463d8cf9dd8a2d55e2fe                       1CCkq2ksYabewcMhQ6CUS9X6d7tmFb3vC9    b70243f6197cd1822c218
                                                                                                                                       046b3f15ab564ad0cffade1155413d29440a35f319eba11f790d343
                  1dd85cd4bf3f1160e94b4087b986e97ce0 000000000c6372bae0a0e8b3f315dec59c11297437                                        dbb4ae1c98047df0904d7eb5cd8a88c27ebf5311f9b6715b76d9115
11795       24809 2e386af6f18e9d2d50a8421f4100ba     2e003fb4ee4da9bd614990                     1HMbB5Dy5ZX6B4KixY32zrANMqkg8mQNRB     dd5c03e54367ccac276d
                                                                                                                                       04037dc9fefed077094ff94d7be37930494f21a9a5a5695dd54d469
                  82afc1b5722df41c8a865e16f0b5bddf723 000000001c3e1b1ce816a115d450067d0bda27ccd0                                       0258215877c2174141acfb427e52f8d58c497085146beb3045e675c
11796       24814 afb25874430bf58164b9d9b3829e6       bf298dc64ee817da50283f                     1FzR2UfKuZ9VLWoRcxhiG64DhEwDoUUmKc    502253d5c6c2424dc438
                                                                                                                                       0425c2d005f3036c13070afcf139a18ce69355c3158e017cd99ae72
                  15955e25f38df25af417796fe0757d10e89 0000000076479e4c1736a23107b33e979ffa826141                                       d815d74c54fb3c7c0bc9f4089284cc2de737024d50328884282a8b9
11797       24819 eedd2918be85af06daf49d3c0f532       e6b4bb54eec394fdd82c46                     1GFP7LcEVn78pri5bkLy3XY4iJyGi4fCkx    bbbaf989747198971669
                                                                                                                                       04a69efc51f1009d06d557f3eb8b21023983bc80675606897b485fe
                  1e303dc2227c389985ceea36851a6cf1f02 00000000a0341ad0ce07226ff7856d9b3ea0610add                                       7eade3e7ca9180a58d4a9cb989925ea820e5af0fe0ee493aff26726
11798       24820 c77ebb7ef0c0d8b32f17b2083d0f5       40c188708d0c786fa62cee                     17JiqQDvatn4TyaWSTtqvBw7NXwDT96a2x    c4873d6909b4cf9e8b72
                                                                                                                                       0462e783249a6cc5771bc705987428fd32866db4821e9a48394235
                  e3076851457f608df38c10dbcbae839d33 000000004f488efbd61a5ae632061f169c6c18de994                                       a4e00e31907b9c97e1bd432bc60d7747a63e965f29c13dc5265251
11799       24826 a40411dde402dccad85da23407b6e5     7f7d17f6c721c3c3a4d2b                       1FUY3KC324XZVRPKuUoXh5FGuLnyMi9Y1c    d74ed5a8a84edd7175926d
                                                                                                                                       04aafb6234dc60e3bda843a5e0956381ac872b55e73ecaa882fd41
                  40036b23c67c5461fe16038da1582f238f8 00000000f41ed77ed601a87e83c2a800613450b4a2                                       084ff152dae4ab89335bdba677161c25220e48148d2b4097ea8dffb
11800       24833 0244a642de3acb569a5f266ae1b25       6172220a7a479a2c650a2f                     1HdwyWygMQoaq6LyMtm1zqHdEjjwbYsYaq    cbec5c1275c7b812c9213
                                                                                                                                       040e1a9b4cb47d8f93579f006f5c7c74fbc6a6700a0eba74ba44729
                  ae767255ca28dcec0c3dd3e99ee4786d32 00000000132fbe8314fc571c0be60b31ccd461c9ee8                                       6c8fab9a38f376403904d599a8ef1b871b91e06df3121a78e787671
11801       24835 4d3bffdebd5c7e6e75f18d8b6bf785     5f42bde8c6d160a9dacc0                       1DoepxXiK8n4pqxFFApvscchoyeQXcEHxr    a43f50127b2e2acb3a10
                                                                                                                                       04ca48b621b20d97ee427bc51c2c9a990223ed47616fac83ee7d3b
                  14c018c4edae9302b43e367e56eb18ff22 000000008724d8664783ba292e35bce1dc3b47bbb7                                        9728e7299646f0894ceb05562677b96b0d502142ca5219b8a6ac3c
11802       24837 bcf52ca632999ea9ea1180ca344ce0     8de020f7edb7e4bfd0c6d3                     1AeMY2Wrp6KrwRPxQDgsftFcfHvGYuHNEK     17b7c5f5b12eac84755e10
                                                                                                                                       047f536bca19347ede815cb59751a1200a27d3a97c305525c16aad
                  c9514cef5a6ad332aa649731c312be026f 00000000cdb73f5efec667005d7cb5e9d738848564                                        6d20ddd4cef624b59498023a36d4b388b4fbf210a80e45b59946e9
11803       24843 1f0a0b17a5af00a94909aaafa6e7c9     d06152391f6bb5deabbb04                     1GUJqq6htXAH7Dm7tdU8JedznS6kYH884v     1b1a4d606a9beac0fdb8c3
                                                                                                                                       0446756c0e564f98dc770f3ba38d785d46c7b89a3aeca1d8e0c8b01
                  6faa5f7d7bf1b97c718f79f1179a3e39970 00000000f74a57726d8c5edab20c07997599cc04aaf                                      81038e7d7f0d24c1717d1876c9d752a1ac7ae79af2cfef78dd188da
11804       24846 24c743f39b420ffe11555c48e6077       a6f04a460ebe4869df148                       17n9ENNELgDsQGaEWFtYefXKLGHuvefcAM   27436a092ae41f660d2c
                                                                                                                                       047066197b8cd2bccb676368266600b0f66dc37c89a188493dc671a
                  1e1fcbf949cedb842388adc9ad6aaa29dd 00000000cea8fc422cb7887f01e6147d043196d33a                                        b7852fb1697e0bb2ea0dac0150356b2b59b977cef24fa3c2f956547
11805       24849 97fbc0f8c9f368373f2730153a4d83     bcde3c65bca60ba87183c2                     1LQxRckAoeeAQmsQ87cwtwMSat3u4Cuv3z     aecff37823ba9cb828a4
                                                                                                                                       046e731039b2316b28b797f3a927a4250bf0015f84c6e862aeb0dd
                  a8b80ab5774d4024723e30477d8cf3f188 00000000a4712c01f581cfa21cd4beea961bd8b987                                        2bcf665959242338cdcfce13b7a910bba6262e180f71c57076b4188
11806       24851 b27c83439d3d1c4abd6393138adf63     bbd0f6e702e4495914232c                     12B3JHUkdfoVSxrbG7J4tMRbeaRPDkS4Km     6c8e57417c374d560f3f7
                                                                                                                                       040dbb3bef9a67e8b0eba12116fd9e1b53c1a3666ecd26014ade8b
                  680baa5985fd162b6cc50937975c9ab74f 0000000075f89007480a1fcaf04e19aaeb6c16603bb                                       0268ea3a8647031392fc4d7ea8042c2892a7ee8694ff82d73a2862e
11807       24855 01222d6079c00d285a2cec57eb7442     97945293672a82f1cf50e                       1Q1S793vdzp7xo2EUbLTDXkRTMWiqf97PG    66023cfa601b9db86af44
                                                                                                                                       04b67bbbc0bd18089a1beb524513215e006471a1832ee1a0d17cc9
                  3c3dfe9da06c5119762e0754367121f2eb 00000000be7948eb4ee2e66b671817b5d4af786df2                                        cd4bc9f7e4143487882d5d596992768d3b4f545f1a0b1fd3cc86149f
11808       24856 404fe166fe58d47595ed7072705cb6     ddf66fd6729eb2ec187cba                     1MGPRkwBywrakYVLCDgE2E5xCyVarL8Rzx     02a7ccfffa23ef2a59af
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 658 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                       041c8dceecc9884c9d2e380da0ef2d5ada261a1799a9be9c35790a0
                  292ab50231e11a1fbc09ff9992721c5cc32 000000006f7775545be0e158fbc94ed5ffda87f6a94                                      3496cf7345fc1671d8080e5b38cf6dccf855cdc74a4e1a6370803e7a
11809       24860 50429a7030c6e2eba8eb9adb2504c       83fbf2ad4ddf8eaee78f8                       18qEbu2KpofoVPqEktVyXnUDrnYd4wwscV   3ec14ab53a5b0bb3bae
                                                                                                                                       041f7fc323024ee02d34e4f92540813ac92d20d311f8846acce546b
                  1c588f4cf1386327927280a2365c8275b2 00000000ed411f925f8f5593e89e585a96f104f7780                                       2b7f89b053347e2e5040e69c583346453371e5d8c311452d6ed671
11810       24862 833b28071d0fe4413693fae09498ca     9a401eeff9c0722539361                       1QCUsBqtmXBiJNCQLMhvnrm5GHKMnr445i    9f94727f315860baecf8e
                                                                                                                                       04f8fdfd4269f9ed8ffb4fb88a6ac956e493cb360fb7850fb041b7e64
                  76c99ea7b3f7736bf1822cac6d1b1417c56 0000000060af6a3f1e7f9c2c50b1c519ed7fbbf9a85                                      d40c6c4dbc44ff6f645897962b7394ff3291ef0aba82dd99e111aa36
11811       24863 86cf6618db8835756598ee2020243       6a2c82d0935dcdeaceb37                       18db8CL1H9QyhsrgyDBHs8Qh444DqTQirW   40e6cfdce07f2eb57
                                                                                                                                       0423e77df9810de198aa6ce925c679ac532b2949e6794154c9e03e
                  6d2fb8e546234ba17911483fc440b927fd 000000004ef158d02999082b5b71954527e2affe96                                        52db9e3e65f1ec67dd1ce502d08cf2a80da9735a249430f95f0d6ff7
11812       24870 e4deace609b9f9e9145c63d20fac1e     ba043d09b1b756e55b7569                     18keqyz4ExJGEEs5SbTugVxkx3FA3XDWYq     d11ed73355727c146fde
                                                                                                                                       040705ba2266f1bec048974dd88c7fdd7269333e44b686e9a3883b
                  42a1e64b8dd38cd86df62bb9de24102599 000000008e55e03ac8426c84662956060af2da87a0                                        d45d35ad5db376a123a7f29fb6ce8f3c560f8f93e9f82744698118ce
11813       24874 9fcf71445e9526b410cc58469ffb18     c0d5026952476f8bd1a365                     1FA6PrF9SVsn1z4bWj4uk3nCuuj9xt95oj     597b563502390c788ee9
                                                                                                                                       04e9a989f2422429df9c24a48ecfdb7e2ba4aa50ba9bdb8862fb093
                  29df32c4dffe19455b13df1aae885b233eb 000000000d899d043051b1ffd5261c03b2b4f8e188f                                      52799e1632094d404f647232f5dde1aafa619e005abe75957ffcc3d
11814       24876 c989c30272a003203e25ef946d0da       083d3221396b32a6e40d2                       1NUNN9LJSLZrmaYMgNuQBN7FNM31L5KZxP   5b0e10949f4beb9dd0a5
                                                                                                                                       04769db20313c8d4cf781a980f7fc857754573d4a8fb876ad85c57f7
                  4050211881eca1bddf622909a1f0aca945 00000000113c34e5eb2c2541bbc9549db7d9c167cb                                        079734e82762c57d5c1f9ceb5bb1c57f596c207af34b336e001d482
11815       24877 1b9edbffbbec82e2f5fa33fdcda9df     4bb2949e8771b7c932ae5a                     1AcsibuiqtckQApHrnZVKF1MULYyNn5KNW     6ebead2a6ec5bdfb28a
                                                                                                                                       0460fba27c7983287f1361470f0152d6a85c677cfa2952fbb6d2dd5
                  440350680e25afd33fcf44cc704cd7f8b53 0000000022f524f0ae67eb15d2376bbd635af839a9                                       d5a650b57ef2b2e2dafda825efbf3c70c6532afa56472889c9d6a22
11816       24879 d9dcec6565555148a21f0a2c189bc       520d5cdc20eda8dd8e3602                     16h1dxB2MacX3Z3QyK7g4P5Sykwgws9Lvd    6e19eb127a26b1ef6394
                                                                                                                                       0495e946fe852556f6a2b3653023845547de891cebd0ae61fb17d2
                  cf7a7dbafd6ffd0aeca008e4a4e4f156845f 000000007b4ea4930c051d5e9e520efc9c26ed227a                                      7946e2b58d2c376d45f6cc3e89a312a0247318637bf6898df6e59ca
11817       24880 67fd403c3dc852d82122290906e9         7d5281b31c103faea3d433                     18DPMJ9WPjHbrtgf3tvN78BFRPnCAwrSGj   5e7a37f1290ec3ad87a2a
                                                                                                                                       04164a0066671c4c8ef7b6c06b405338dd9176e021b3f43c5af1cf9
                  9f2aff9903f949ba37bd7823e7355ce89e5 00000000c77ed15ee069235216baf2c9800b597f67f                                      88da1953a6581a04f5b9359f9a0f5fdb505f6fae374304ce7019d65
11818       24891 5d9f9f9a82fd315b3f8d8464c24dd       19775e637e8e18e4f060c                       1Gm6p7WZPkrvwBXQEfqYVyjjEU6D3esHzo   b4b84f2f98c467e1c131
                                                                                                                                       04cbc8044e05467371ff15f38d9a9cc5e9a7dbb8adc6ee73727e25a
                  43fe0ef73e0efad6fbd6c80a58d55cce3b8 00000000cb122ed3e524dd3585ee0b5c562af75218                                       8aa8fc7db7ff5f84feba300abbc4a48b90c534ef23feae2bd0f66574f
11819       24898 ac8bf83d9869f6083d2d11aab5a72       65a46fa7d3da2b51a963c3                     1AyYnnuxux6b3BZLS1Z5XKwMX619pLKLxF    6e2e54ab1bd05edb8a
                                                                                                                                       04c53b208f405768258c6b8d10c201cb9566046f0e5c42a6825b908
                  0fae188f40e77e14e6086c4d36874bee44 000000009e6e35cacd51720307c2d1009716766308                                        312385a7fa258bab8b8a4218c635297466dd2918514180ae7ee4af
11820       24901 ecc88f678b7c13fb85748bfa115f41     e6aac9bd6b9b1bdd593d77                     1DPpjin3E2D9QDzzT8EBGKzXF5GSkDbqT6     658460277ce59bb7d60ec
                                                                                                                                       04d0feb6706be1c9bf5adbf40e59865db9eb9d7fd7a8ae60ad3ef56
                  f9cfc96ed66c39c342a7cdd50b314cab4a7 00000000d8b61680769acd0a4f18fa5e6772ea1d7a                                       74b4d75ee59f305c8054e32a3a310d1313b4a7c6606f3ecc3a452b4
11821       24903 f7b2f1748853b7596895105852690       02291969ba41a83cd6aa59                     1C7hfLfa7tPeZ84nLoN9fmZtcifCrdfS42    7e90c7d862756767fa7c
                                                                                                                                       04a92a59b9ab92006baa92f58ab872723f058919779605630d028c
                  22c4105120ef3de32067f75dea5cb22d27 000000007ea802c6b2ada6df92b8336167b5d6d62b                                        89013595b73e71e3a37e4390ce1b7dec570500093e5ebdb3dcb533
11822       24905 69a155a1c90065c6daf1f0b11b9d02     bb485e49562a388abdbace                     19DDmVTGVCw6fw4ztVKqqwY3ZUsX5Dt2gs     4fd7916dacebfd7defdbc8
                                                                                                                                       04f5fb22fb3c07078cda791bdf5be672853dc838764df0944aae4e5c
                  0951398b194a7d7922aa887eb0c7ca8dcb 0000000030ba5918be1d725bdb87ce89dd2a62d76                                         c9b581b0eb20c2d4fdf5084eb759728796ef50a279ca2ba328ba241
11823       24909 6b141f52cc1f2b9f838ea6a9b3f09e     693121ef816ec4b6eb76eb6                   1CxJpXndnkjg4LiGDKfBPc3UoM637wG2he      b55efdb11c14bed064e
                                                                                                                                       048bc0c44dd35506424c68be7d84414c972a87133e71bc40651073
                  9e64f4f5f4af35074923b231b373e97c2a1 00000000540bf0893e8031e11a0037eab0e2378a49                                       7ae800691bd2259e6466ee1f96362041eb936e70c89e3675e31406
11824       24910 2bffb72a09367c8ad5fb6741fd02c       d42e190bf01d225be35a33                     13sUNiEEVAvSnjuhnD1QvChGv57xni95UB    838b848610deed14a29245
                                                                                                                                       04cef4d94f0055597c1dd77c425b7ea49f4357c79a44828c31790c3
                  d479d7e3c93f5d2fe686bff01f0d4a3d5e6 000000003e7c0d1b9a50079485ed00fac3f951cd59                                       d931878e5dcd0044c46a2609b007f1a10628312c950020ce3f1034c
11825       24917 7977f404a66dafb178eb5f05d2048       5572bf4bc2c786b2825445                     13mhYqXBRykLTUzVNNAFnuqrvporzkrZX3    dd177096b46196a45bde
                                                                                                                                       0482778f61554b9ed3ec0e5ec80c84a263107cb7239fabe154965de
                  9653600755204123e4e44b210f5307cbdd 000000001fa23b2439ad3e440151b12e198e9365e8                                        0424ccceafe4da8446c851f3becf20ec6d0a84a0a2de06723141724
11826       24922 13cf0f0e907120eabc0f2db560122d     d56db9f5ae655ae08ed587                     114BaS1VmqHkEeTuD5VhFuYVdAqcLZoaA3     325312318d0b05f64a59
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 659 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                       0457684ce1420eb26e1aa67d4f26c0f46f54be5f349bfdc34022dbf6
                  b8f522476d635ef23bff1a8d9d0bb9b7339 00000000005626a763b1828bd08732574c21333e7                                        8109b3e2484fa27947618c2243055d33bfa0a5fa24bbb7eb60dd24
11827       24930 3203c451ec4fd144a7726cf3a000f       0ee0a10ff4620cd8d76847a                   1HnHGLvvSowmtbru1LbgLiiwxuX29doVGs     ea1593f2ab1e9ed0fc8d
                                                                                                                                       04e1aba5376ff593b73da4642538156ce199ba72a53f76f9f1b1330
                  10602545f4d421d0ae1d97f7cd4201a717 00000000261a64f80b80314f7d3406de19ad8a8a1d                                        bff0e430c87f49194d4b195895884395cd904444acbce2266b2dfb0
11828       24936 4d9dadd7f230333ef967bb1596ea7b     61e5ca90f494a0b5ff42e2                     1MgyNHuScisbbSeT8bJxBE7WenECAbfDeK     8c2b44dc7fdf4a15feef
                                                                                                                                       047b8d69c44f5882c483edbcb8533f134e2ff3ee15dfd7a4abfb3dfb
                  c0cc8cc5ffb4f33aeda0c1da06a947de169 000000009f8818f0bd2cef8a0d0751811998a59033                                       9911ad5c7c1c20a1f3dccf6f72721ede5e2436e1d7ff53632a94615b
11829       24943 1ac99d5b4a829c509ad870606e699       158bacddce46f27059bf0e                     192PMA9vkLuijdiHxCWNaLANGjSwtBLGFA    015d91572a5fa75565
                                                                                                                                       04a864af549a791319659580b40ca90f41d037a844480ae098ee47
                  0027af99be20972085eb74fec47907c0a1 00000000853a205eadfb89403350ab620869e24f04                                        365734214412ff52d49f6e66e044b2fd39be8a7847a1f8e0f640ea5
11830       24945 b91aabf50f15669b19f950a9548eb9     3028a3dab985a64f44c8df                     1Az7vhx75tnPdcpBCQBTdFDhAPqmangaKk     dfbd67f2c98c81a16ff67
                                                                                                                                       04267c6b5c6f5e120608a255312ac7a825051e2dee63bd12fd40cec
                  d9bd91675d41096301b2cfe69ef75915b0 000000002e179dcf2a781dfa9abefb9fdd1d39e52a6                                       ea93f1ad64253ef6c261653195a5c24c95d7ac40b9d57e41e6b282a
11831       24947 139fc000cae24e1b9dd7099e1b3a92     9279cc2c3211abf7d3de1                       1NM5teRTHH5AK64evqvgXbwitJsBNXe621    126b08b886f1a1715311
                                                                                                                                       04538c36d621e65a8dfdb7a3139ab8797beeb9c65874eb07fdc51c3
                  89c423068049be679beff9cfd02e1eecba7 0000000094d3b6764a52b0073a63db181f7c0028f6                                       2235b9d4da78d7cb10b72a7e9a4607b6318ce6c56a20742232946e
11832       24949 1f76d5cff1b716c1b934c79e1b279       abcc401ad1d7c91e2b8471                     18MDBuFpEELqTSQ7hCf5EFHx78bVPgVG5i    9b5b230dfaa4fb9054c3f
                                                                                                                                       0470288fc25d0fa9814ab9ac11296fde8dae87d9181967e6306e410
                  7734b8dc4931084b5871b75d90b62ac784 00000000c86667a10ebccca9fe96dc5f449489f1bf8                                       f5c21c7d8af6e14fff57f6865209016b68923d396e0d28fb9b9fbac4
11833       24951 6a29d7306c2236716f0eaec6814a2d     bcb363badd35e7419095c                       1GwzXfyu94HcV8udekXNvCyodceaqfPPXS    85ba93655520c1ce149
                                                                                                                                       043c023e8c0a9fcee9f7f075e1ba7c44397dfaf0fa1b6a90e3c9e129
                  0e10539987b518e3fe0c979300fbbb67ff4 00000000c0a496e346c06636e6513beaaa1c004339                                       2cf3dcc4a1494a3652b6e38e7bac2a4194218f3e8d94a2b93840303
11834       24956 25f4b64508a9b79cfe0e5effa16d5       a7053dfde4d8ca701efe1f                     13v3T16DpSGdWjwcNFrQMUAw8vWQ45uYkE    918f028fdf3b359a22f
                                                                                                                                       0471ce4e8a90a2643705de38297a3926c5baa941848b49f4e93d17
                  90a95d7bb0acf550ad588f8bd7e8dc8ff7f 00000000c702b8ad484d6c11113883c1b8b394e573                                       f6d8a3c6bc495956f74a07699c1d626a6da5c7207777f51127dce20
11835       24958 e6727ebb12693f2aab9691ebb0101       11147a74a7910f9f980ef3                     1GTcm6US791Mice6SVz6Fie4KdRUm2BjSH    927e781291c1a05665fbc
                                                                                                                                       0470882048e36be84764e3bc786ea793a5d5852141ce7c2d7bc109
                  d1675aece57a7f4314b17bde2895df6bb2 0000000041ebd553d0c73ddd5c60bade7acb11a8eb                                        906a25b5bda9d26e6ae54e58c8d041a52a9b452c3a8506eb4ad187
11836       24965 f1c7775c08c4a37f7a0c560133fab3     5b6463e9bffbabc23e682c                     18Z9rHFp1ucjShRsk2ATmyPev9rTaF79Ub     371857d80f49ddba417b43
                                                                                                                                       048f389ce125181c951db0478dbb91708d3a94535708672213b452
                  58c633adb52ab956fed7e461c0b7b8588f 000000000ff277a1f19b7b5346ec64f81d8530bf9d4                                       e21051814a48251b2b848c66696121e3a0dcce4ed2567227114828
11837       24966 2c71af09a7a1a894dfaaaeb1a25dc0     75beee96a5ecbae902734                       17gPzyoxaknXoPCAvengy53aaLJrQKCPJ8    bed16b1515abae754f7b65
                                                                                                                                       0409b1b839bbc055e36c8c64cbbe9ae8d84527f723fe8d797fcd7d9
                  78525155877e4e22f4987a7a92bd883441 00000000166887dc70e4ef0173a74136edb008f399                                        f1c57bf98c30ac67a2119d55af79301808aa8d2cbbd42d00ee942f9
11838       24970 00d9d1b20c33cf7e1423122eae59b8     051f8efb2e65a85aaf9ba5                     1BULpDm7fmGdtvDt6C6jj9q4cnYiQoGSTj     cfb1b3091189055b5817
                                                                                                                                       04fae901ba5e3fb783343ca24a66f3712cef32722f173fd48a1456e5
                  e960d0ed1703ec5e416c89fe3581a678cc 000000009886901732cf7e9c31f3f369c1a361e7b15                                       f806256cc0b4e24184124a354091965c6d42ff1a8d3270442e254b1
11839       24973 89545fb3f80125e300dc4516bdebdd     860ae074b383e1e3c0924                       159C3Lz1Ar9BNXGcHnAvrzycCnd145T73F    580d69dac1372b07242
                                                                                                                                       0410cf0e07064e7907ee5d7dd94bfaed202df7499426a5d0571643
                  cffc17dd95fecbd78cceb8dbd8b88794911 00000000a3f762cfef9abed719753a54d061429afcc                                      3eb29e77c37c443967266f892c3b52881a116b8c5662210452c9a0
11840       24977 96afc3542052363056c179ebc51ab       e7fd396f7c432cbfe2798                       1JZckwBMUUfxTyuc4FmBXaZ6KVKiLvCGPP   2692eac4436fe1d4915601
                                                                                                                                       04e1a05686fce6c402d8a6773317487ec21382f0f941313e6194da0
                  780117740d5858903863db93854d69d89 0000000042afea893ce25b8d925f8809cd7e5c36ab                                         52c93e76c76c657af1d074e9e58f6157c3bc9cdde2cef9b00549a43c
11841       24978 5bb2d2ef7af24c605dbf5ddf02972a3   41a073f4e18f613116dae8                     1DwbDCddG546Zw1FvqVDdZaQYhgeL7Xx15      b3fd005da766b771905
                                                                                                                                       0441042e07f6ed8d579762686d98fbec59ce7806280a67972c1e73
                  9220defec65b9bb9ad2bbf19d61d522be7 0000000060c31bbbe083607489474b69e381aa1f9a                                        778f46d9b194a675693e9dd73da7a3e20af347d8eb6b34c80d7acb
11842       24997 7655d4ff003f83f369f77bc9dbd3c6     15fd04788681fe28c48299                     1DoiEQQsdzJP1RR547bwmTimfXpb1RcVMo     a081db725e3f0d563d8195
                                                                                                                                       04e832070519b313b39045cfc4b3b07b743ea1f8c625ae9d717eda
                  0b04d82fe20f7f6715d66241df3942dc24f 000000005790431186d11b58e459a320d5363d409                                        e3fd0c6b4daabb5e64f10470c0974b8050795f93da707872f7be32e
11843       25002 344e145a4bda9178e0e09cca8e2e7       ad998a67f71d6d49abe18fc                   16ktuF85WqYAtjfPkHt7PiKy4ohtHih7BS     aa225ee656e49903b80bd
                                                                                                                                       044046e8fc3dfd290bf676e35c7b3ecd875e89593e404cc0a3e1f67f
                  4843574dc78c8eee23726d772cecfa6eba 0000000004a0739e699d6985a966ab1f5de61beacc                                        f238b29abbceebd47ce6dde92998053d912b62ccfdc306bee61749c
11844       25004 d5a79049b25dcfb5376313a0e7194a     ba899d6e65ceb3abb65a03                     1NJ8W4L6AbKW5bK1XG45Xq56GMLGdiiTjo     e7194a696cf16b6a0b4
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 660 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        04f0dc93af8a855cd83162acce4bfa7b692eb385107ed7b945cc360
                  52036827c4f37902204a9806ecf8c7d616 00000000e28504910842890a4546958c7c8f511662                                         7701021fde900564301eecb7679cb7e3e5c43cb3af365b26692a5bf
11845       25010 b5c4caf5b8335338495cc59cbc2b17     82713df27b3d90f3518e4e                     1P83E5aPaSYZk4QPqH66q4PKyiePkAkkip      32148e2ab0d583aa558c
                                                                                                                                        046498615a840de9f36b9c16677283c3eb0d38a56c0d8e368e01b3
                  54e95433ca5c541d819e017d240d7875e4 00000000702350f0fabb5caae2278acd00b8ae1a56                                         1830609beb353a75d6dbc84004c72073277fcf869a58a9a377b9f85
11846       25011 2c9a4346236a39f69a33516b087802     b9a27d2629ffae04b754ad                     1Nceqv8C36KdRgyyqx3i3ok17dp3XCQ1w6      69ecc84b0707522ab25b1
                                                                                                                                        0477d032be69f769552d81fd9580de4bd67c0fd65ff49ed008a8712
                  e47f18da70fb5f33c80b736c48ef2b9f448 0000000097bae7c6f3c41255247abccec7dc75f6d87                                       236c2b7443152e1af42daa9e2fb6a6c55daf9882574ac6b650100e2
11847       25015 9db90b5e702ffe429100c8cd02fa7       51d8f96d58502764d73c2                       1EvAgUFp4p8K1SHn3U15nUxwCgGKnUwZ6B    88ae4d384ecb95483c33
                                                                                                                                        04240c15cdd05d040010a44b33715f13725f8158a61c00459edd50
                  0c983c07c264c9a0884a5c4113da3ad6db 00000000db5937e0730d068db8865b755dd11f5140                                         47192f23c897d92ec12b1a2f6bae0acaf20c8b4328c419c27d13465
11848       25017 c48881f481042450cdd466058fec26     b2b006376855cede0244cb                     1553a2zcTb9arFFaezphctxBEPcUYYwfAw      a9b9a90bb3be148059543
                                                                                                                                        04a2a8cd85e0404327966781ba88f443f47353b56d0d67b4181a34
                  6718b16451a0df15dd9eb83a32c9ac1270 00000000773d696dad82c61f147d86049495b81179                                         d1c1e81d8c0e0dcd1b9055dd697f63b28886e34726db6b0423c701
11849       25023 601e53a7357e654507342c6782a281     d65eaf8f6e0dfacf0074cc                     13oBXGs7EycxkAbKPMwXuqxgpBuFaRbHKU      e9e0db7b8ad265f782c7ee
                                                                                                                                        0478744e6d2f911f7683c40c1e3fd583eebc6163b02fa942f3296eb
                  2533986c3c27c1b98d28065a7543df418b 00000000bd89ab731680664850603609efc352d153                                         12682bb105da2532c41244aca63379c8fbdc80464514c6c9a4b8359
11850       25031 41de127e463b9a8a1ac81437160af1     dae518c2fe689c3b4921f1                     1E4hnfUuTNhaAe4wWCq1tDTLN6niRKRdSc      2a60a5b0c5c1c3459700
                                                                                                                                        04c8cc62f3a898010d1f88bc1cc7a74a8e1aa9a0f9cf67045af7d04b
                  48c31b3a979979454769e3be58772d8e6 000000008a0ccdfbe3d7601af05118ebf6ecf9b6ee4                                         1e05f456043e3fe013a3282aa7d721e7e82dfd4747d345e8e06f9d6
11851       25035 ad3ebf1d77f67ad15b012e84208c633   4cca79a1f8ea2009f5c77                       1B9TKEiYQKtjZNKBPS2FPZszJ7ZxNxs5Kc      2a72c93b7f817db8bcf
                                                                                                                                        04db9fa0b39beffa0cc3ccf2c9247e0fd1c2d734cffdd882c816f5aea
                  ff5fa22b381084ac02483537490114e256 000000008b99891c4f41684532d51f5dcbe1a402b3                                         25d4b7b02b0fe9bb823e341a435b1de9aa69df264429e9bb97b66f
11852       25037 21dbce2c016e4df38f7210afbd633d     0f433a8e8087cfc41ced31                     1HWnT7Dgh5QD18qmHJGD2yWJLVVFHYS53H      6dd28cb5a1aee3d2d25
                                                                                                                                        04b496fe9e753b08536a8631a4b0a4687fcbd4e9b2e172fe994109
                  830701b279e9d8808560719a88729a829 00000000cae6c6a180ed64df4fa87ffbb137fc82acaf                                        4728d3f0c3db567390f225faf3a0d252c8739687589329f47962baa
11853       25039 23dc649db57277fa79de0b1cedf6587   aa3b5f40ce7a0da9e2eb                         19TsNm6q3Ni7JtfZw5orv9SjBDH41hpqzV     2f99a7ff88e57c99af054
                                                                                                                                        04e695814285c5abfc6369dcab4a3591c6eb10271db076e07bccf2e
                  c0c2c75e110b5892d57703a35103c17c48 00000000b4e3893dcbd9c411e6b1805ffa98fe1edc2                                        dd9e336c3b6b94988899151e0d606ecb07b340cb0a6585ffa9b8f32
11854       25045 2742d9e560c46fe6e73a620ceb7b10     32a43738808ccfbc3dd81                       16hXRjBjbdDxM1VG9XqbT4YR6QtD6hyZ5J     7c3b6b3367a11d23a848
                                                                                                                                        04ba9b7418de0a2bbbe6336910bfd015c3e5f5e295544808243714
                  b9b2272fc36dc6ca3e0ae59b3cf5d0bfd54 00000000212b10e3ba9e4bfdd24eeb21ab396e3352                                        194c464810689fade19c6911a8a92629c99b0a4bc103ce46b6669d
11855       25048 89f446e9a23b5fe5e2c7cbb2ec977       2f53d07a6eb89fe833de25                     1LPek8n5cr8rpXV85acWUmM3XhBcBvNKWP     d2a956190e04110bb93893
                                                                                                                                        048e3b93c646e64b60bf68f008f8365bc783d68cd2314de8a26952f
                  9769aceac4e7ded8d526fa5fbb6288b017 00000000711ca65f2da0ebd75f6ee7debbf5251970                                         a4d793ff415f37eaa97e0ef4d9859de4e6561fef1b7dc12d47c46a71
11856       25052 ae5071054b9177f193eec90ca4bd52     24ac8684a6344c739cf39f                     1JYHZhY2XfsP8cKKZynyYxZCwogn24yJtd      0ecdb60f8a84541a356
                                                                                                                                        04be112361930d642baeea71bbc8cc4607bca83b7e8ff5d3a7858d8
                  827f4ead9ea95bdb29916755c41570402d 0000000018eeab26bccefe533f10d470126d3c1d16                                         9d7ab19317d64a376f486ee0e7bd3f06d653f726789b33fb16dd1e4
11857       25060 dc7a339777f88dbc46430f426d9f78     d351e8ba569d392c22b334                     1HWLFGRLE8RPyywKe5d37FjYWQWvrkqio1      7d193befae0f2cfde4e8
                                                                                                                                        048e46a7b305fcb9644cedde6a99606b5f65e98fb4e842eea056f7e
                  6ea16ed97538d7bec1bf866d8cf7fc9146e 000000006d423bf7697f9afebd32ffc7ad674ca6ceb                                       330e1dfcf83aca075198f3e74b06335085ba7e8afa7d8cb0c68e19fe
11858       25064 cfcb9a4f82f6c516cde73aef683cf       7afc20bb4228cf2792b18                       18diNeVSjisu3sMXxCLwXGtag7VkDrs7NQ    85b474e99a4e4dd2e84
                                                                                                                                        044136ac84d71a52356a968507539d5d19f0b9082278dd84e645b6
                  af9b0c9c0f6ba8c16b5f19c06dd2f3ef6766 000000003cf7d49ba75cb8f96b326ceb93cdae0a923                                      7bc3edd16f7590a7e34075deea28723996d5c2f143a7ee4de182aa
11859       25065 dcdf98afe4af607ad4208bf14840         6427b58bba667d551facc                       18mADNbGZnYqAV79rsX3KVFwpcJZ3FS6Ju   a76a24d3ff678c250ab063
                                                                                                                                        046ef8f3e6113651cde1a6d44db2eb9f48a88159a712368be42596
                  de502293ca8db58758666439827788bcc2 00000000aa5fbf2795fdd6787130d2bf9872ef68e86                                        1b9ae5e617bc8f72d1d7abbddef6a3c86c72d6761e144c06b3c9a23
11860       25067 85c1ffdf59618289e1bc877844d0b0     b391474a94a9e75f91ff0                       1LarjCcUJ5KoSZqxJSsZLeQWT72Uk24jjh     3701734ebb7d41e840110
                                                                                                                                        0440baf8c220d649a1eca53dfb3212d04eb5afdd106dfabe3883f75
                  b47a89ae90bb1c9cba540b4f84fc9eb619 000000003b351d77c8cc335a14d3aedab67ae035c4                                         64f54a786a4309c596035307b20d3324b3e3c2acae6ed6189f4a63
11861       25073 9dc038ee9c0074d6f3d930305e4871     91730ecd082e01910b2e85                     131uMYvUfMUftHJvA5k5rGtr24TKKV83U1      1d7b6751c77edc5920148
                                                                                                                                        0435569071558ef1156c22cbd51359b918c2af97f2b17387634f6f3
                  22bcc0798ddf4d6fa5e9f29364259a3d397 000000001432349423123046161a81e16d1145fe7e                                        b424b764be5cf2a807bf27e2ba2b7e1d074aa12413de0c5648262fc
11862       25081 6ca6d91a86d70adc9140b3b1f1e1f       766c7476fd56237ca368cb                     1MdwSVZWRkXc8CFce8NqHbkZ233iKn4hZj     70d00ce91efa4a54e7ef
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 661 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       0410b51d2aaf5e9c47ccb81dd7e2f2cb7e2f8cb7d288ecacb0d6532
                  8a41827f8c1cb93776dc63f2811eacc774d 00000000433d805d5e92d12f4979bf58308ce78c22                                       2bca440ee69e40560149b52ab7c7230e88433977abf055646211ff7
11863       25084 a8748a3bdd33bbb161211334dcccb       892af441bde2f1e21b84e2                     1H14Skxugndzvb75hjtzmEm7yjaNfq1C3S    262dacb5fd83e9f6aafb
                                                                                                                                       048a79234368f9350cd8e5b0d3f79c522b15ebef8585b4b1e115aef
                  e6da80da0dadef4bb1c720d82937aec4cc 00000000d08181c562a1f4deedb158220fe2d59462                                        8ede07419448a4af8fce8b7f9d61f2f32816792f234902a100dd52a
11864       25086 6c2435fa5ca0cc766a5b2612f90d7f     bfdd0047554c3d7b2c4741                     1C4UGRtGjBW6sxCSBupQ8eSbuVEnJkBckf     90132e3a4b4573125cdd
                                                                                                                                       042902147f65f7083679f28a34754155bec75f00a8ccd792862a4c8
                  727a69542a6c27ab2135bb5eac0997f560 000000005b53eaac480eb4d7e0855c5fac44735179                                        5d644489bb1daa439fab13e740e070bf29abe7a54c517fc23a3645f
11865       25087 547b71c2f09b1acb772d5faafe5c2d     0185705fc0e5cfeb468b0d                     14hXsinYxJPTnv5orqjDB95Ph48MRio3hB     713106cbd2ee277e69a8
                                                                                                                                       04f5be1beebd6c4e6c52dd866f3cb25ce50275015d66bc0b5d39620
                  2925ceecd8e448c5b5e9eebaff71a875e7 000000003ef1b5899bc9109e53913441d73c952fde                                        aa465caa0ef90531eb23930ca811b333086b7458a7795fca8dace49
11866       25088 2eba7400136f76545ae5588167935f     e38eebb1269b89022999fd                     14PKmy9bMwn76nvDYd7KAiY7rMSYqtBNHc     a19ad85c687aee029b1a
                                                                                                                                       046702e2dad1f92e78f401ddbf1f158904cbef162fa5204e584d492
                  eeecc5785b13d5ceaa32bcee7f67eed112 00000000c2af08bdc990057336e1e1060ea42a3211                                        25ecea1ae59c0a1794a0a1b2ec39a78754a6059e09e27650032058
11867       25097 de9ba993416752b0e5cbeef0c4c23a     8fa7f025164e600d4dbc83                     1MCnZ5mY5G3XuMwmShQrE67f26gxkFg9xD     d0fd437ade403f94e3cb5
                                                                                                                                       04831a04534f818b519139869d94328e00136a26ad927dbe392fbf
                  06c4331dadce8eb16d62f0328ad395e9de 00000000af2647cbb9dbee39c29f100a4f56c0485d3                                       97c01ea1e415c562c591a9c0bc4b5a137689b6732f190834c321129
11868       25101 90a20b70f0f4f8ad4c178734bd0985     1bd4fb014faffb00df50b                       1594ojMuMzvNtKzJDDMsirQGqFXCGJnMos    cbc39c61aca1b36a28a21
                                                                                                                                       047a925872c4755ece37b5a04843a245502ff9dd151cedd673d65e
                  771e244a3e160a87c2bb24ca9b10e945db 0000000041c61b137db5d15fed04b07e853441bdeb                                        b03671fa50b83d2565f8b228973c7b12759581c8a795e490513b9a
11869       25104 27c5bad98b3532da6bbf4e7c57feae     b5eb43d104934ea61f7330                     1MxfBdCHrPvQMUTe9KEbojmbo32ynjUDTM     b854dfd789048177f3e4eb
                                                                                                                                       0457bd926a6de2564a30951dfa166136c664f7f339ac62f418ccfe86
                  cc6d7d5cdc6daa576e9de5fbd01f460b1ed 00000000897067f8f8886f02cf04d7c8dd60b70d359                                      fd4294f51f44a07d9570118d65c021ec95ad068f8eb079e5a57ac5e
11870       25109 4120dbb559766a40f7ac7fbfca98c       ef8e4570b9a3b6c48ae12                       1DiQMPBvRvZSLb7VWWSw3RJpZr7LUhc3Te   117914706c7a37b02a5
                                                                                                                                       04f9d8ef620fee6909d7baf395786440961b3e8575a2cf1bceb24b6f
                  0e0b6bbae9cf8cfbbc715f9f42b877a645d 0000000011efcbeec5308f36e7255616db26de8f985                                      5ad519681eb0a26fc54c6369233a571cce5311cf8a8e72824d4d5e5
11871       25113 e0f2e16c19909b12bc993abc60946       b951c1b3fe28e22182ea5                       1FGuYA3UAQMLBPTdbK66HG9FcQ786NJUXf   4933b5dec784888e8dc
                                                                                                                                       04d9f98ad72440959f9803c76b704bf57d2ea497f0cbbbe8e729913
                  6efa4d685d2f4f9545e449baabe8ae6ea1 00000000ca591b2f20a7c5729f008bf49f0fe1373a7f                                      93af87acb96aaff1bb469ac380032cb550ae4bb2a0a7de14a99f544
11872       25117 18e9739b4ec4d7cc2eec1492dce51e     0935ca5061f45cfe9c3f                         1Dwg3SeTxMWrvZUQE29Ch5s9fNyEofvnBr   1e9082b0ec14bf520ff3
                                                                                                                                       04fb4fa5a0f14ebd100b34cd23945e9350fbeb47a6b279bca544c60
                  e2df8dc13a5f0d3ba4dd06dd27e411083c 0000000034d4f7244bd4b408cdd34c07bb2578946a                                        847b8826047938ba6a78f46391f9ef66b712330cd6284eb4a54604
11873       25121 65779641358b204c262289148eb237     b86079400aa499ca130d3f                     12hUZKUdWK5k8nABGKsLg9Cc5zZgSf824k     03edfb293658d5401e743
                                                                                                                                       04ee20fb44daccb17667eed537ec47520267d550ff8d8b445881075
                  3d5558416c65087c0b27d5b3bdc2dfa359 00000000f94022b58cd1c683f70ed8edf6a1f184aa3                                       3eaeb7b7864613a134187895f08e6192db50ac16a72d5b33301660
11874       25123 a8c8b8a3109417e6bfc700400e41c7     08cb8eff184403506c3fe                       1PkZ4XmCtzBXhExVZC62aEmMj3cgtPuzHr    2c4ed66a94479612720da
                                                                                                                                       046de4bcedefd1249b6f50b98c550478e86f56ce66e26ceb8fee676
                  ec76e6802740a95b84913a351da1c5f5ad 000000009fa3c265e31b3e0aa35f984da1f5896cf7a                                       28ad193c7fd78408d78ce4d80916ec31826d57bc0d2042ce449be7
11875       25128 4cb64441e8fcd1049f2b1bfcfb9ce6     1491e0093c03ab836769e                       14Xx8Kbx4N8BpdBfouNwBUf6S7VLDEsoWP    657b90c403e5a8bc2406f
                                                                                                                                       041a19ad76cecd4546fd1cfa3db1dc41357a50d64aae2af319a9ed3
                  bbd1f830ea1da18173fef0ff7c1ab144ee2 0000000006916ada438e2c1de43fe97d604a4bbcba                                       e6a77200a4a923d1967e7d58a69d694d756aedb5dcee4559b1b1e
11876       25129 cad344ec1918f0e62c8dc10d059d5       84dcb19ed0ec0d6b55041c                     1R3BmFWif5D5vHuQ2wiuSMT5szvKqPpRA     4041d65323b53b3fc955ea
                                                                                                                                       0422549b12b81976c4defe0b6232740b406c1677d16adbd60d310e
                  fc8220f957acc5a23969956af4111263808 000000005b8a14c28510e35529df893d73cba3c4f1c                                      971cbbdf546bf505127e8d3418fcd41c7a03801d71839b8e8e2006a
11877       25132 a9f2d53d207cdf6eb227a76e986d6       78c68f6029bf50c28ec8e                       1PRX2kv2duHQ5gQtKmuw2LFAofS2ftzsVB   5eeb807b94d31fa0b8a35
                                                                                                                                       0438eae71192c02c71a02809c7664ffd25c9772098c399ef979eb39
                  73a2baf39c784a8f4d6266e9264e2b9a05 00000000f5a22e84006d90c0291d416debf9ba8842                                        52a86b7acf72f9e8bdbe4d54009f143295617e57759a8b94a4524a
11878       25135 3577f70905e75d4a56cb90ea0ac8f9     1c78e8ac1196123dcceb8d                     1PNEecjokYHojxVvmKqfR98jogLZMV92Kz     9843a9cf7b8461ed4d2a4
                                                                                                                                       04da129c7fd7cb242d6365d28da131a18fe1504287627dd904eab5
                  74a8e9e0ac24d78e681136a1d1f2cec339 000000008c2e723caa9d01e166e9616debc7c37f8d                                        2ff4db6699f99e3cf6ea368181d6c58b70a3ff958463f840336eedce
11879       25140 3aac58a3456aabb108d7cca2f64071     443cba7d966002e10fba7d                     1LM2rcu17gBQBJsZ3eXqfcVceFvJTusbJ6     c50874688456ee93da44
                                                                                                                                       047ecf4ced50b0487d82faff38072f8654ef6aa672abe43114adde8e
                  0215297ed77962e08f04e6fef8af4a14bcf 0000000075b34abb52dcc0381ea958d6adcee70f8e                                       3ecf746451e16a72188f5a8202e3001d2b732d6de9199fc0dc99642
11880       25143 5745d4e44112e4f7ae847dca50582       24132333a9ea1273a419b0                     13rhLTyPEyAGzarKWWMfpsy2moEXJTdniH    7f752da9e6f73a10513
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 662 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       0493c2604b54464abfacc30c4075009457f6eb3a118b7f2bef7fd77e
                  465c55a954f38216618b7aac1e06dc0f55 00000000144276d7fb725cbbfed5596bc2103ffa640                                       4cdac88aea236612a69122fe559f14bf15ef68738acfcff7987d3085
11881       25152 3e39b6ab26f35872de51cee7415139     bc10f2ae0e6c0d45606b9                       1Mu6EDxSJNc64SxfMRrfNTr9Ag4JViChY6    087952f3d5a8697cc8
                                                                                                                                       043fbf8dbae3b1dff3bfac6d1ab1aba2b566a08f87b6a1191a4e615
                  829da3e81b183dde85333ce9f806992ea1 00000000415da3d149924e3ccd512eb535164fafcfe                                       6884c03c4baceca534fa9454d5d088d501f098b65e71e2b704c6226
11882       25155 2ed9beff3c53a47a2f86a1b8f99aa8     f237f52a2fb8d09f3e727                       1NTSWVfZfVihvborPNijmJWehaWBKtDtSR    45f17bc886b9a4e9000d
                                                                                                                                       0452c0942effb54d783618fd382d99345fd2b0b76e305fa8cff43c79
                  c97e9a530931161d2c1ac70cf9ebcf3fd65 000000009198d7261f9ea651c111dbceeaacde4af5f                                      984606761200d0ecdfb8e3233cac5822705318c5481bf6f70f1376d
11883       25158 0656c57df2c06883b0cd0d3bd32fd       c74cfe3dc5668ca4f550e                       18eC94gNkjNtuffrYXiKhYnJwkunnUktRJ   da949781bd4a193b058
                                                                                                                                       047709545cdfbfa590ca070c01fcbf5bf315baf3800456086abc7fc72
                  a58a4106565274844049d7543d7b3881f5 00000000e3e211ab357a67bc79e6382e78746c7969                                        c5040d60dced8f0eced9899243354d38ef996427213b5c4f4120264
11884       25159 e8a886a007b416a3ead77ea79fdf75     a42f00680354fa261fe826                     13aRdcSHLism1Uq5TSp5ZvKBhpD1fa94Bp     0af9e9b2cf49419cf1
                                                                                                                                       04e4f0b373a14e0d75be43fc4ad10d42465c32c5061e30964647b1
                  7462f08052e284bbf739bbc119602dfc0bc 00000000cdb704e7df270d95b47231843bb29096ed                                       729b15b24dc013b8c738a9848bd841ef7d19fbcafef389f35a5be1a
11885       25161 c23315117925c7ef3163eff9dbae1       399e49efbe37da3a3c6632                     1FNh3F6C8aywTSXMfnpK2Wz388DmFuUWxm    14bc55dfd66c9b5e00c57
                                                                                                                                       04df21e59760aed61b41690af074cff6def3b2d83531954008b157b
                  6cf4394acf721e25e1c50847eb1f8d115b3 00000000b5a38e6bd36b5b5cf9f937c4ae005f59d1e                                      ea4a90beeef4b0d4ef408d7f99b11683dd86aa0e33e7ba82588faf1
11886       25162 70c53fce0f549adc5112417c5be7a       32aa9d473e413fdcac52b                       1Q4Zax2S6qRJwwDTpsVmz5Dy39tP2oQohr   a3235e8a213d3cd62d71
                                                                                                                                       045e941d695ba3d6602896afa46b515fd0966dfe324f9d1a0fe6f6e
                  93335bdd878435f87f51f2a7f9a0ce9c60d 00000000c7ff1ab91c7feb9edb8f2720b7b1e99aad1                                      63af538007a0ef15a21cecb0881e387756bedc5c20cebb3960d0946
11887       25165 2315856c881cce9f92f3ea2a93a28       e1355a659b07c0f740de8                       1P2PzcY9bRfs5nXr4ftEwHkWtbPFLS8Eat   8727573f4fb8583406bb
                                                                                                                                       04939d59f635a15d61f7e87fc76d0a22cf9a976bd172d2ee15dc6e8
                  add5391413a82ec4f11e60ce07497898c8 00000000f89203602b85f98d64efea18166dae72b5                                        214510985ac83fe3e46f555a53d55ba5b0d601dd3ca26f6c101ce02
11888       25171 fb40e4d33981452c2cf0dd8c44e504     10ab3613b596a3a5c25f46                     1CUf9BP2prq1hUtM1zoVnwmsdrCB7SGVN4     d27358696a5b80565063
                                                                                                                                       043e36b9f46b99e5b32656a728aba9ed593f4ad05f14380178e347
                  33f8825128addc85a5dc61694e72bf17da 00000000386adb326d2f43b026f2fe7e322cdcbebb6                                       9dafb64ebf5d0aa64890bc416a45c441b39a33e1a38068bd84383e
11889       25174 802684d9521af54f7799b90c6b18ac     e253c8328c3a5d4934c1c                       1KbYyZJNW29fWREe12KGSSpKL6AH67T3pP    96580d7caf6c9854ba5e54
                                                                                                                                       04a2b109db7ae37575672786949083bbcef4c414b77535240d0236
                  bac4381502789806054d39b0b9b832e6af 00000000cef82439d8580bf5b56090d7e4f2ad4265                                        6144428712012a8e5d6d4996a55d501c77f0dd1a61036af77c3e76
11890       25176 1804b9b7b5ab1fd621235bc23940dd     4a3b6b1f6cb4110ceb7703                     1EL2sj4QbgTP1rMNafunejnfkpafWBWXH3     954e7ab48d4961b04e5f20
                                                                                                                                       04c4f6c9f0b736c16e5eb40ea99314add40774f476b93a67b7f8846
                  998b1ea6d10f90d9667c860beb511eb077 00000000b5f25e58cb0882a9350a318b8c6b9386a4                                        1c0932054cb2472375a10e091a207f98681ee95c590aa79f16d857
11891       25183 c419f70c5238f140fea1cca850e227     40ce027ed9ac1aeed5295e                     15qKUySejJHRkRXCnR52yXWtj1dZaCH3bv     a09faddaa4d45e901931d
                                                                                                                                       0445f58d47be7a2dd5beef7d8ef29d483ba4e4a1d131b2899335bd
                  3c2cab370cfe1f60b3c8c288563f0934d9e 000000008a07912331371839585ba5d5bd89b83f60                                       9c8258c097acdc3c188d52adedb735b2dfa0ecab85e902377ee779f
11892       25184 22d3dd9a51240accfb297655c9cb1       454c29cf683abf790aa5a7                     1ChAqzfL5gyEvw4VCC3fc4QtSdo9sLcxrn    3ec7a2e3ae1ec50d99fdb
                                                                                                                                       04bb79de23b1fd76ce9117fbb304457885e3e8ca0c9505abc1415d4
                  a2e2c393d9eb03a399a5c882276282d625 00000000298cf98305b2c83f77eba62425d233c0dc4                                       1c2654b02210cd82600673f4d445c453d046323991d6fa2e22364cf
11893       25189 5d9d23cb0cfb330a1f191c107c8498     0a1b12e87e8b7771bbc92                       1Ju8y3zJccRvtygB1uTpwATuYWhX4zPSx3    f439c32e62f3956ba03c
                                                                                                                                       04d4b14ea5c94293cddf4c73b9836d8ce3bfddb9001d9e019069845
                  f4ca48983aaf5de282c0c4580075f01afeb 00000000423d981e66da4b3163974cf241403c4d29                                       226cd2d3151e02b5b21d4497c8e20b0817f53be2443325311bba4e
11894       25199 3315d8397467e655016cdb8a917d9       261da460e9d75939fdbb43                     145ygxDsvmtv41YNVUykW8CpmjpEMbe87N    13425d963cbc5b9f56143
                                                                                                                                       04d38084869bf1a70183c709d72f935633ad3b46a214ca131799e8
                  106d94b2780fcbdd545ab8d7753df026b1 00000000c9111d7be5e946518cd0b5e4312f64bfe8                                        b1c99aa1db54dcbf4d8db1ff18a6caac5e3fe076e48d0fcfc3dd0a4f8
11895       25205 33f67fa7798f7ca92e7bc9160fbea2     a55a458ce87232382c104e                     193zEsAHvRnaVprG9Q2T9BvyfDe9DoxVy4     35ab24b2a5be03546a8
                                                                                                                                       045c8df7978a6f93817eff4d4442b66998d005a87823cbcb89056a7
                  ec67e3cf02ff1ba989dadb2d409e7cba9bd 00000000256fbd848d04f8be27e86e2e54a6825633                                       93842623b7e5b57ad480eb44c13edd4e918ce4fa2eb07ce31a7718
11896       25208 580b998637c4dc158d48640da88a3       7c59353e387dac1f6a0f13                     1A2KErEfQrGeyQgMw3C6LZYdx5B3FozKbY    37b7b9ede37be5cefffad
                                                                                                                                       04cb97441b92ede76d7d4aa4910179247a98ef5c6f907f0f501722b
                  8a6b1bb2ee368df41056bbfe63ad09241f 000000005fd2615d0c112386b2ca5123a85453c22b                                        d0cd53be2430711c2df6a15732439a82f40efa2c168f44db1d16253
11897       25209 8a66678a230e38764dfb0375e054bf     e3f92c907af626a20d4301                     14Gfu66fnkoC8bR1v22bpi5ULmiX4oWM4i     155aafb90958a4be2a6b
                                                                                                                                       04c81caef0d22d75e10b9d480fecbcf86acf28d866222d6aac5d4ff3
                  0d756399ea26b2ac59eaa35ae7800c57e7 0000000086e1902d50b1e3bbff3baecfd56ebf9c496                                       0cf9c6d5c646a078cd89f37340cce364bc171739e06dd8a6ac5ff44b
11898       25221 f93e72ccb35778555015595abd2165     8e1ca30f5b95ee3fa1d67                       1NT69y5xw7unq9De6LF6pzze2jsb6HhEXb    9db7c9a78a41d0082e
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 663 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       044be1e41f93f3e1eaf9cbc874ab1a6e95a0e9b67514a7eb06d7344
                  0b8135bf28fac78a83a377ce33a5e3aa79 000000002cd5265a45d4cc65055b3c9ff7162aa67c5                                       7368caaffe45838c0f07062ad1ae97f146808ed08b0d8009a37707c
11899       25223 157282d1a8b35a87b9876f071e2099     45a3a0300580545808c23                       1LXW1UNc5kn9xqrF7MXWNqPrUrRcuJRpKv    d622bd03f8cf9e31cf3e
                                                                                                                                       0414211a99b2d7f2ea4aa0f6f6f9e46af7decd65bf5d1d655014a6d
                  c0111439882e9fbd7e0f000c3ab1829b53 00000000bd7e52a5312d0cdcec925fc54784c9460a                                        0014fe1c5d8405b01526d110c4730fcb7aa4b6c33e9f40efba95f0cf
11900       25227 4196e3bfeba8ea2e1147af93fd7420     084c1f89cda814835b66f4                     1MsJCABmFe9zLF5JqEuEoziho5AwyTZjkp     34add73ee7c59c25f85
                                                                                                                                       04a39b03a16a9f2b167fe1fb36b0bffa03ed1f24a73ce44279b571f9
                  223aaf2d4714ccf4cc8b6066e430b91758e 00000000619d27373d11143e2f257a75e47dcf34f8                                       d9778963d081fa57718fe00a5fecb86864f6d073b689fbed8fc0f926
11901       25228 aeae264e1cf2bc592fe88843a72ee       19c6ae746fde2ecbfa62e2                     165ACrtvt5B9f4trUruLzaSK6cY2MmEoKU    b3ac47f74492247fcf
                                                                                                                                       042c1b2fae2e4113d949e782f2e5cc002a156d4afb1f0bd28e21a7d
                  3f4f0fd02b5b2f55dddb601afea0af5f1c8f 000000004833aed22062134c40aab81c85b08b60f1                                      1babb283b7aab357b110b141424961a43fcd27b2959aaec5487a1e
11902       25232 da6eb2fc043c76494173bcab94e5         e4f972c6544e5eda5e6724                     1M7Lc89ByEs2RH1jyaA5prDFT5QQY9Znvp   6a66ff4aa5946341c0295
                                                                                                                                       04014cefc52191d5c7579640f45c1509d8d11ce8e593d260c275676
                  e94ec8760729f1af61a0d0986047638310 000000002d586b038084e10e2c05d45a446b0db57f                                        fb5cf79751a2e8bef6ac0559c4a8b87fe9469b9b4357d3047f3029ce
11903       25233 05f60e5565a28e904172d37dba8580     0795aefdd52831fcafda6e                     15XZn9tx6YXBsB6ecLdBsngQcSeRzFHhZC     3cb278337d6c16b7782
                                                                                                                                       0495e9f59102d06b8f2b225f02c0712d6ad5d4e5fcfa98a7ca63a25f
                  9d4f9ed900b7a38995d504d56ca52ae002 0000000033f6b3dec9d7c5da0dd136cc373ba0e96f3                                       82abfae85d1647b98433167117ac7fd865c0747d4233176b50a972
11904       25235 c4547bbb208a58b14f9c458088a7fa     1b733dc392594f3dd23fc                       1MA4eRXxqWMPBgMvqqs1j9iFP8ueTrGbmS    8f81164d9ed15b67a317
                                                                                                                                       044c3697e7b5cedaf7b75151dcac1f00e5a7aa90c9281882828c2de
                  de017f48c8ae155726c05849a4e67f446fa 000000004c1e4932d66e2142ab7d09a2b276dfea21                                       11e57c648776166d259402b564c013ec17c352de15a19490396758
11905       25238 5cb9ebe93a0b873b6d64c7da8aeaf       adefe8a3c087631170f6c2                     1NF8vyawFn87t9cCMSp6exceEQ1gHYudhN    271b3c8f9fed0a12e2e18
                                                                                                                                       04cf70880ce7aff1fc93bc2d7e60e3ab407508fdbf02e930a517c84f
                  272e8c8e101d0814a148849c3c2e6a1360 000000004386ab2fbcb70c41ab91546d807f0329b2f                                       1ee3b1625ab06dee798de7e4c3a5be3f1117e532113fda0de5a68cf
11906       25244 9b561677ef6deffa4e8d122674f585     db49305d7460cd6ae704e                       1Jv77KkSJjNuPUp2qGxSUS6DX5an3bE9qL    37170586f9280f96005
                                                                                                                                       0466c87a626ae481319843881143f536f20da8a400a633b41aecd5
                  d2b3c5cbe80b9455459aebc398e3e252eb 00000000755f8fe96a0ff90c4c7d1e542ccd408ed77                                       5879343a5b38b792d2dcacf2a023ce76be9ff0d2e58e29b50d03adf
11907       25245 ec0684f91f47f7ee5f760228689fe2     0c918793b0c59ded8f124                       12N7jrkp2LKKzAWj22RyaHyvWDAcm25C8X    b9b5b65df08b13eaf65e1
                                                                                                                                       04cf6e7b6d885907d03f391c78a75b84db0c7b81741506aa5bb7fa6
                  036fd86c758d755436895cff60566e8d8a0 00000000ce9b42edeb64e3c96416a1805ce2573901                                       0c1fc93ef8b438b37264bacd311c11cba385d7fa674dba78fc2e91ef
11908       25250 6148f4425a93e5c7e638e4ef283dd       f21379d89d41cb7267a6f8                     12VdTyJAwSsoqtWeh5B5K3MEziFy5V4cVN    013b259defbeb44ff89
                                                                                                                                       04118912411151c5ce3e92e2a2e34a43bae325b4026da4c5f83cbd
                  c8641ad337dad8636d036489760cadcdc1 0000000097e7da40887a965bf4f43a85ce6d78ed20                                        606ba9f39b0599e05ddee94fc6ddc91bcd98180880844ffd6989766
11909       25256 59fc624b552ca83304febb6e664be7     02d5269a6b809f7b8aa603                     1MwGj5Sq4Bog8RJWJTEKp8FGvMUgYos5uo     b0447976601cbd762ac3d
                                                                                                                                       0488ddaa64592e7b194cd6fd606fd96725c7bb91cba8aa4f78744a0
                  ce15ea874fe0e15fcef25abdf9d7e4b4bd4 00000000eccb28472aba9baaccc92c3f1d6e2670cb2                                      4bb33b04a9884e965d6d8b76bebf3cd206ce56a22f96c5df495e453
11910       25257 7b5eaa602427f788cff980019d8fc       4f8a2c27e3e4abead4942                       1X8C3cWH9uhNA6iLpkwigKm8hWDi4Hkzh    872654cb91c71bf72e6d
                                                                                                                                       0432e9caf4b477ded473e988a93c0f31f0ffd10db85c94887a195dd
                  fd16074ce9cda63acb374496910b99ad45 00000000c1cc5085898fdeb5f3980e73feefc903082                                       099e86b3118fc132d411d92c34ac64254603b8b83129d53c920255
11911       25260 41887805b1f9459faddd1fef11b846     3a36c61321c521f36ab69                       1NjaPoKAPcCpxavr2fnFyQ7YbCg7APpnGq    88b438068aaa64b999371
                                                                                                                                       04f38b59469aadac8d020a0892e0f1be2dde79fcb48c319b9abb4a0
                  3aea8364b0bf0d412dd99a38059c1a7c41 0000000034f2b86bb33857dbffa9aadad8e4426d09                                        e431075850fd26cd901b48340b818aa7c2fe0034a5d60f8a15d7621
11912       25261 03c15004ed8808893d53cf9cdc3b0f     5ca2b0298270d1c2d9783e                     1M2YvtSZsAZTMgWUebEojmhF3Z9xdCExa      b9a108d14f65bb08f4dd
                                                                                                                                       04faaccc23f2f1eea15786202045e9ea647507e25c206dcdba2ab30
                  ccc0b66db94f3b1619b2560ba27ac08d4c 00000000b8a2b1663e3059556fd972fd9f59057a59                                        59f440c045d25dbdee2c201e534f313d07715d454b63c6e9496b48
11913       25264 b271f86fec6f416267f62e4885301a     15e1ad29290c70c96e9148                     1Eh8jFdQkwjCpvPknz5mbfA3SN6hQwGKqw     ba2aa89bdc7f6ebee4ec5
                                                                                                                                       0485407c1767653736ff2bea328e5d257412977e558f7cce428c309
                  c8c3d1b02165dd5bbf58c381bc1b8e4948 00000000958006ab1b159f055af6eae6bf9c3af52e3                                       073bf8cc8da65a04a33fd4ec27095d7ce4ecef74af9246e606c7ad95
11914       25265 c05271fa99457d4807afdb166f2333     ac4a23e8d3a29e3469dc9                       1P56pqPh93g2x2KBH5hzKAbQm7oD8aXsgK    6a55476069b779ebc9b
                                                                                                                                       04433c96d4e7d1a583bcb3e293824f50367aebb52c1f20aed74a99
                  a81d38466b07302702dd839a2b91579ab 00000000460104be6518be157de97ebbac94bbbf3a                                         1790f774f1142c35b53b38ef3a243ac61db1e7ae021c7ff9684d1e5f
11915       25266 1d945eca7f587112e66e940dff5f2fa   3fd74c9575e6e4db30de9c                     1HEGZLZADL2sn5FxYBoz7RAgNfDT53esQy      4209d5ce69c3c68cf099
                                                                                                                                       04a5252ef5b71dec75b181dfec6ee5098671d81d051f9acea90634f
                  c967a6df9f9bbee5fa5d44316d2fdd2b487 00000000125e0ab2fcf22657db8aa1475ae33f23df6                                      17dbf815637ad2b91ae0f90e3ddd5161e3717ddb9817b52c2f8a79
11916       25270 ee82cd32f41a990c660796dd5d8ec       7c23ed2858f40652cfe64                       14Ui3g9gkaYo8VfvJhWGqpP6jQaQL3dkT2   ed0be38784a7ee5ca5387
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 664 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        04034045aa8b3c21f3d3f1ab4ecb857e81e1dfc22145c00008e8848
                  85b446fa78c8c2c8a4079aae4a11a7a6ef 000000000bfe0dad7b9307b61912c8a53e064e0257                                         0f2acc4fd3f8a68cce1a248a814901937e4f577aa1fb73ec85f02b5c
11917       25271 b246d471c370a138fa5702323cabd8     2456331b291f7f3d424376                     1ExBZweVsHav6A8nkDg6fa2sL4BztpPd3E      b3dc26605d0282cb0d4
                                                                                                                                        04573ec9ac22424ee75e179eabafeb3867b6e850ed2f20bfb1e38b9
                  b900cd93b9f457b5a1b01748852a9c915c 000000005fca1af7b26c58c0509a6f75c7a6d78f40b                                        473975bb2b7d7795746ba19a83862493a6a886c79c3932b02351d4
11918       25273 c7aba4662ddb790c6f0e8b4afcaed0     4a6b68613c9169deb18ac                       1MTivnGBa2jYLNkGuwLUM5bViiKYivEe3s     e1b756f20d6a9f7ecf1f3
                                                                                                                                        04c3a2860fa129bbc523654a50cbb1269e3b6c29f1bc7129e7a1c00
                  0be3d7aebf25acefb0869d66217c6f0f3c7 000000008580758fe3dff5f95eca5c3a7e04417bf1d                                       3bb145ea08cee81020664646430a30f549ba9f2fdc040d4d7375803
11919       25281 187c3f3bb8ebc9e26eae6c423fd91       b5169a15c6cf5b49a8595                       152fu8fpjrmtk5ySFv1uSBbaN6we4z21xQ    460c93bfc2f1e58e28f0
                                                                                                                                        0440694b8d77db4b682839ca31ca26c9c696c95e3ee0eb2c319cf19
                  6fbdca51e380ebe3438177b8f8f0072a61 00000000cc8d1295f45111e06c0573523f6db482c52                                        6620d8a4e46b1bdb24f65ef1cbb161b05d71a5e34a067eb07a2dca
11920       25285 a7c4d7d676d178a2e6ade15e790a2d     5f1dfce319f1605ba85e7                       1NN1zGmW6a1ASec465Pt12zpMCrn4vMVe6     8978c3fa355ad27fd3fa9
                                                                                                                                        04a8f34808145344f7ec5a85c7a3436f6f05e47f8292cabb5851bbac
                  684dcb92a017456c9654ec15979dfd76a1 00000000da601a65fd1e62010a825d1dfe74005dbc                                         55cb38c7b9d53e15700271de8125b48f776b95f43cab5b57215ca41
11921       25286 e2a27dcee80098f10ad74650999577     43d053a019fe1e6fc29673                     12ujoCv5SLfvaogktKHT8kbKRvZ9VfNxi6      911a46c4e941553c3b3
                                                                                                                                        042b4e4d9f7e5fbae31c1c304e57678f52712ae3148da3d69c6fec2
                  59bf8d105414247bd04504bd04f884bf62 00000000a685fc6f949d6bd9806cc5b81b3df5659fe                                        06052f07dfff420be561fac868e3a3a5ce9a99906d6a7ee0821e285
11922       25287 26457934e76dcd167fa3a820519fe9     0683ef5dcbdad5b0c2d16                       1KEFPjwD4ZVy81Jxg1TYEhdmAVN6EhqbHZ     2786bf4e511a6746bdaf
                                                                                                                                        045627f6f7951058834863226df51c25a4f2598d7bbd6a19c37a136
                  56a03907ed30461dd70006102b0e8030b 00000000cf1c187918b74e4540146992fa2cd0722f1                                         1dc06b87d952e66744c4cd4253318931f29c7899ac70f3129453078
11923       25296 3fd7619dddf57a1014ed77473d6f08e   0d38dfcca500fcaa8cec7                       1CRkoMKoLzFAZMyXu66tcyYRxkbm8gLzAY      8ec0dd1561bd1e6007f1
                                                                                                                                        048699d647d4d2caca69b67d7868aa7531b08524abd44c58d14a66
                  e1f48c56fb46195cdfe4a77a561c3381c1e 00000000e28ba0343630f1daa5c9e58a0f25df7c950                                       2b2251dfa7fda327182652f80476eb678b24d3b476932ee9b52ecfd
11924       25297 c2bf9c2ca7a85ee213e33424a5fd1       a37e2fcfeffa8fe64d829                       14PY7P9TfB8w7cVD1GFCTwkgUn5K9M9tjb    1cc168a94f2244a792de1
                                                                                                                                        04eb9ed35af0f16f5f909fa7d21cb5bba93cfb5861806bdb5628be61
                  ebe733f5697c4bdcfbd95bae366e86420d 0000000042772bd6cb4788c8caa25c91444c75c23a                                         a5de7cf95038bc0185f4513bd42bf600747fef4dce02c58c39a72ddb
11925       25309 2de5150a2c9fa8a70a4bdc61f17502     9deaafce676344286abc01                     1DAoTa8ds5Q6iWbCzMRxN1kfcH8KQFJuqT      2aaeca06d26f990499
                                                                                                                                        043a7c7b9952543fe3d5e5785aa40b2de972549906255fab20b01c
                  200c6d4f8b30b21b42274a1a18ce6011a0 00000000ccbdc1f87153891508435b4b0a3c14e408f                                        651f6ef473ef1751e0a078af6e08c5b0320ddc2d172d19601fa9fe76
11926       25311 d3e749137e691eb275e58c91cd20b1     35d1319e010109edeab65                       1DC2zon5d34QPMeoXuKeityWVG41bsdwhG     c8d8a338a20cdf12876c
                                                                                                                                        04980c4fe02dd6dd6f590e9b46a578d1db669c231bfe35556c99cc9
                  e9f103453eacef6887d0df8b8db53e10ac4 0000000004656be78b3682b9981aade530820e948                                         3a1169488c680e25c3772a3c01bb0af8ae7b3092f36b479eb10aaa
11927       25312 fb76b60e10bf322c068ee7b217ba9       ef29a3b5326bc247b1fc02a                   1F7ipYPt5G47Um5iY9Bs9mRsYxn8MwM7s5      902100db16ab933204dcc
                                                                                                                                        048a8906a4c8e14bcfd218e77c2f4c33ffedd34739c521786a7f07f7
                  be61af47390124ba617dc9c76669044285 00000000884b64e5b47e8935ddca0e1f2aad9edbec                                         bef3362e35854ef5532f0e2b9b20ef99423bf9674f1145b2b379979
11928       25313 9568c88428b624cd09e3b80d05a484     26c2a16e49ebe09f1f2eb7                     15PSLxz6jVVoBPSnhF3KjdEeJqmLwEUnby      3d84fc605b75e74282d
                                                                                                                                        040283acd327f7cfd1fefabdf82c89807a57fe184f800146ccc087c40
                  8dc86f146bf770794eb579efd7c49d4ceb7 000000006f510f1ac205408e342f612c7d0f01f042f7                                      61616f41b94ee1931b277b3a2477d616a2184fc8839bcd5dcc8765f
11929       25314 88bb02066b02aaa7b701907fe7d4d       b1595a52189d5536bac7                         14SKfw45hvaWHXMMhL8Hisd8zgGhKeZyac   615dcfa125fa4e53a5
                                                                                                                                        04e5b0161cc35eeddc6eef03ef30b52a339333cd28e06738b8645ca
                  2850f51350892ffbcd286438bcab52ee0fa 00000000d96e63a1ef27be84f4e046ed21b5892b29                                        c0deb442343df40694b4f0a870f11f893a52b49561273995679b202
11930       25320 3e68478d797e0262544ae59d93981       f27920fb1600340d3e584d                     1HDRgJSwBaJK7wKiRW8H1vFuqQmkbV88m8     5844cc41561540f28fd8
                                                                                                                                        042e1264368ea791af3651156ccf19b21b9535095898f02fe8d587b
                  1783fdff30d1127795a1f9ca365dae85212 00000000c4f1686d95d4c149eeace923349268aee6                                        217320fd51a70ec857fd1e83f44f0e38a0ae7427f62b9255e3ef810c
11931       25321 5190cc5c8260995e4bcc676a0fb90       0d5c918f3e20a9fb277d12                     1BhvLed7bkkKRQewQz2EvVmGgNNSr1k5hN     6ec9fe34a0d885cf85d
                                                                                                                                        04d590a001e21c91f2f5c1b6fddf11c827b804f34f44a0e50a7655e1
                  74fe418bbf1afaea6ec767773c621f905b4 0000000038d93a26eefb2fb53d49b28cf07cee03bf9                                       b684f27f7180f74b76d7bfe74776090524977c2fe76025b82101d4c
11932       25323 47a03ab7f89cb9e040886ed5c0d8f       0143eda6f65df80156654                       1DQAHfpRhvK9RFBbvVS62FMhHUzvjmeQ6z    803087832fd1b0432ef
                                                                                                                                        04c251de6d22b59b8eb80ef7ea979e53ae24421414602c80bfcc1ed
                  2b0fb8d7087814392fc3a20ead67aa0d8f 00000000f28a6325e64d5ffb4261c1725f66acf1884                                        2c03450f92822f27687584a64441df003a76527e162ea98560fd5b3
11933       25325 a69430fa18a79f6ff6d4407a3f4301     e8212b7eab228cbcd73f7                       1CH3V1NwTUgc238qALQp8EpHRxYDR6AfVH     fbf8f4fedcdcc52d24c7
                                                                                                                                        0420e72edc9e39799f885cbe4e7a0e8b29fdeb000f36688460afc6a
                  8ffe0ed0ae9c3eb58430a64d78547ef380f 00000000b084d7b77cccd0fa804bef120d83bbcbe1e                                       365c3716e0fdf0efc84bc391f4f39276bd3516fab9ee06ccdfff6bb15
11934       25326 d61e0099a1bd86a858cd50056d4b2       a711253733b35953ebd17                       14eMMCMA4nEfGHKh64C6P6NFZvKnw99W1a    b834b54a7207c46b73
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 665 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        04c1874d4fb6428f9b54500fefb7e830fe0439e2503acc0ab3baa7ca
                  f9d64dff93977e234a47fd1c463e2e88dfd 000000003ec7fe9c77c4565cc2a1106f800b18641b4                                       54eb74162c46b9f8fa117fd531c91ae8b2616c9973b6062ba62abf4
11935       25331 7e2fdd6c8cbe840d846c374ff17a5       02bcad5c3ceff89767db0                       12hk8jPpdARai8zngfetCo4jS3739vBGCp    06c541758046ab11eef
                                                                                                                                        04a0b0dbdb000e9b844b0cc9e330722346947856da97fc96b0ee8a
                  0932bd6e3ba790806ac1e34f4adefe5af9f 00000000e31be42d20bf2d7341186393609df513b5                                        be37a3004b253b7e5eb749e684902342724ee13db875b86daf27e4
11936       25335 862782b9c32ac3c8af7dd873dd35d       b62a2a54dfeedbaf5c53d3                     18jnbK6Z9UxcWpQKbrB8Mdrf6Q2VN5YVu4     0ee40d029eff78d64318ce
                                                                                                                                        04907eb4a6b115ce60dc4cefd08c25a7eaebd8602da5a1b63c7467
                  6b6aec8968b3965a3d21ed20994483997 00000000380d16ef68f09fa2e5882b480a1e49f1398                                         403a0643f65526888b13481c436e0f0c56574e71b3afb8bf61b67ef
11937       25336 de2cec41b05a66d46a4d8aea2ab9a45   0b8e4792def2be7cd8ee7                       1CFmEzujzSuf48s9CHeJb91vEsw8PeK9qw      2e5f0e3c61d3252b3c5a2
                                                                                                                                        04f60a5d167e05849b60e5539ed297b2bba87bad562cb3122e27a1
                  0cde24e86ca57e8c5ab649fe2918d5fb00 000000002febf99d3f8061f09a471b7b5997d02350e                                        1608e8b88a1a4f7bb82afd21c06ce41de8ca5402b231b0b0f327852
11938       25337 097573f9a97af3496688391325024e     e427528bf62c10f3ceffc                       1D954irN821vYiWEU9rNroQiT46HC7taRn     2a0303c15077c19f0f26a
                                                                                                                                        04340a256cdfacaeaa05aa467283ec36d4aee225eb8fc4ec2808d6f
                  a208a2904f0fff0633f951732a2b5eed689 000000006a4fd281f6cff6f9feb9568ac79216e8012c                                      23dd157e52e490da22ecfca71ffef1043a8a1ce05aec2f95b8ed231c
11939       25340 cb362e640c7fccd94a9c8a4c05052       34c237593a32b49241d9                         1Go4XWxVDV3DtGKxNjmtUotP9bHUQkiMAK   5f10acabc4dc09f02ad
                                                                                                                                        0402a370e54faf5ac7b5f80387858fb37ae25edf54d63b0c6ea8749
                  d016de6ac5feba6a56c08c59dcc49c22f1d 00000000732907b4834a3627f6ec7aa722a771dbe9                                        a76723c214fc6b176c0ca43b9aa751bf58fbed10b71f8d7c88fabba6
11940       25341 4ac6c54a8d324ac02baf3250159f9       92525c133b48ea56645437                     1Fnkpz38XGxuyZqZ1Fs73oaJaWvyrzwz1o     c03f24a218412999416
                                                                                                                                        04733d795df426b035b3da98a8a73cf19e3579864639674dbda3c9
                  675907f5703da22918bc45d490b1274e45 00000000a0fdb586cbfdd9b06f0b02f7867460fb6e4                                        2f4b055a5a034cdb9579d66df40b6fc76f00d971485ed20a911ecb3
11941       25342 2291d06af4e2cc97bcc1f62eb0daef     d9ae71a7760508312f4a0                       1BemL9TWby15oEnLLqpmCfYKeEaX8jf3uh     1bfe6d21c403c1974e30c
                                                                                                                                        04595383b8daa338ee6dfef600fc73cf21acb362cba36efb237d5e85
                  fd038cac20c022c9fc57aa3ca3f109450b4 00000000267b010bcfab25e86397e7c1b6430216da                                        27fdc41271bdc28cb619b5b05b0cda5c07263474a190c0a9a559190
11942       25343 68a4f2c3155c6d1bdb2650b243359       6eec1090f75a94a12215a0                     1BzyU7WGscEEPvTKTAjN63ixyBhkPktCaQ     3f880e8db1882835f8e
                                                                                                                                        04127304fa465579802da1202f45663b41c378ceb0c74ad8ff7fba6c
                  a357275685efb7d6a2379cecda275142ca 00000000a3cd8c325dbdbc4a7bcff5e62d82ac051fa                                        86e57bbe7240dc9498f5e914334a4cfed2baa9b8f67145fb5c70f40
11943       25347 b4e4ddeb0aace5f48504208271c312     a6ca146458e87dfc78a55                       1LdBLgEQBLoR3Ws1ZvUGoVpxxGBzzPD6Pt     875aad4feac662662bb
                                                                                                                                        0473e69421b57ab5a12366d1d2ec913e6d234c1df29f1ec7c7e3bb5
                  012bbfa5b91afe2947138a26047a1958d9 00000000a2b19307e7296ddcdba069f10dce7c4a85                                         c1458d45ce19c5706570919fbb9a382a45819fb41bee9529db427e
11944       25353 a9d4b9f7616ffb244348656b4a2109     f064dc96234014e94beacc                     1JwNMYwABeTfi9sdmmWhaJUJPADnK5XV9R      55533a7b050984b5663c5
                                                                                                                                        047f87f19ffe6cdae9739b95842be1ccebcd71ac3aed4bc5b0ede709
                  5890964a9695338a44ecd8402c9e4d08db 00000000da9f6bbd43b6e743c875fcb171534ba833                                         5b10b4e963eaee86ecc08e54994b89312da598851d25ff3143ab85
11945       25355 21e8db336657d485af1a31b0869e15     2593743164e24631c272ce                     19NVT47GUTr2gAxjEBnDdVrpCiiMGFYGYh      24e2de0af6364abbb0d5
                                                                                                                                        04876770f7d2a5c8dbf398ebf21b945d866a202ff707333238454c4
                  f1a894eab462a01da199185216c32d6bf5 000000000818a08285e83d7363e0e9d0869a122fc0                                         b0405f1e5de08d0f293b48776fb39914780dcd3bff0c32fda2e3e4f7
11946       25362 77e035f7e493c2834ae6c339588c86     5c1be3971e2051aca7b934                     1AoNFonS4h583FCno6qevSWTDWpxGZ7tm8      896c3eab1cef88a949e
                                                                                                                                        040ae0e85d3f3273537c16716e0fe48f0d9e59430a7913db33bc904
                  33bbd1e803feef48933672dc0688c2c4d0 000000008efda029d6d89d36167e9a1eab35e4455c                                         1f237e6c1bf4efdcab6bb7c75b4aa8db8dfa63196a0f3bbe4058e37
11947       25364 07de5de725b2668615c1d68f747d0a     6389907340dc8e1ef45e35                     14NEBaxPJg1zAid3cpJ8wx6J5V4ePdKR7o      6b01bc1ee5710f86f73a
                                                                                                                                        0481de7926f07b52206818e40e7f9bbfdf57526e718839d29fc2a07
                  c46ee4ba7178c5b0cc45e4144c40832de5 000000000b216ebcf3f155d930c708f210784027184                                        7f86881b49440f7b4c1b8da146781ae8592795491c728ab586238c
11948       25365 271d2969c4cd65ec3d474522d30ad7     49d680410d86cb2cbff4d                       1CG9n9RKPY9qQrztY1n7ZNNFaDDq8v2iZW     27fabfd938c1c0385c3c6
                                                                                                                                        04b73b3baf1aed56deaf15ee15c553a2e58746a1f7c93330d8cdfa3
                  28146b35fb78e1828263316c16b9bd48ae 000000005465d3bf3eb06edfcf8328a3c3c997e95ab                                        5cde79e3ff092b2f4575cf5e7178f6b0d44b7683d32ce6579b15a72
11949       25374 fa0401eb62952ae82efba80f6d10fb     1ccddaaddc414d08ec007                       1BBHVJeERriC2mpnmuCHVzv3XYeBcUvFGi     255cd82e446629b37d13
                                                                                                                                        043746f82432044a157baba662c87bb09b1b9bbdc3bd0ecff5f57b8
                  de44f186e91d5998252f56b2a6e2075f4fd 0000000019305e29aa55aa893828d06701997b280                                         b5d9d5fc70cc7b7f8ff51ef459b76babe13e73f1a7106091e74cd355
11950       25376 9560f822bad1c23f81a2186f45074       091b99ca9b64df845c29bc6                   1KNR51DvVj2dnZSXcypf1DTgZPKfnsgnQW      674fcbb03c43a1153b8
                                                                                                                                        047bfdd7a1c50dfb32e834fe48259c4856c60954ef1217e8f48132b
                  f0b304c9b9ed41f7ec20a677d127a492da 000000003797b7987a4f7beedf54505fa76a7157e0                                         40c367ebf38291cd9e272a60152fe8336e1651a3dcb0e3bafa7ae10
11951       25381 7c24e9628f7650673d85a08e7591e0     d57d360ea0b7676a522ea1                     1F2jWYGy79sV5XVTLd3omXBBvHP5qzuUc1      ccc4e8c4d0c616b74c28
                                                                                                                                        048ae7bea23f2ccdf428c506b26cacc0a2daa46689b97f1cbb821cef
                  58b39d9baba34644da87f57bdf0408bf53 000000005d445b0c7c070d15f668ab46fb53a324a5                                         daac2dc89b372add6f14b5225cd35c3d1b3aef2694bc3f326637daa
11952       25387 5e370a8bbe1a0c3798ae456e3888cc     4ffae678fbcaeaa6a11d8d                     15hdWnRb689Bz2azN9uJxov5PFRV4F1UqH      47307b9c42b5d997ea4
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 666 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       045f1be900e2389f024a8e104ca738a6928173d0e812b1f4f556982
                  429dcbacf456b7d29c1a908dc6fee0744d8 00000000ad4e520aca68bd34c2369f6438456fc4d0                                       d84208db88f2bf5b3f9c7feef149b97434eb0fa5964caaf68f171e23f
11953       25388 28e1ea7113b4c3a5a3732cc89f45b       74898c70b35a04e26fbb52                     1Q4w8yqwZptw2EauCfCxiGyCrgWgyBPfHg    9c0d5eabb82a7a17d4
                                                                                                                                       04749346af6959975ae5817288280c5a2ce2214d847da8e77bc82e
                  31e0bcf5ea08a0c7ed74d8f0f124e52ed32 00000000506a96da67cec340ff02b765715f7f9a4db                                      643b2ca6978dd591689e5b4c336183c856a0dfc06d3036e27089c0
11954       25394 fa6b1466ad20725cee02f429f74a7       81a49b4cadba8b2eed0fb                       1KzCLpmwWTTxdVyo1fqqj6i9bZWdkynUXp   a9f711276d6785e8cc4c91
                                                                                                                                       04926915c2aa762d16cc7a825f6db7c4010fe25decb5cd449a6fe49
                  e59e53ab4621b38d224a54a13d5168bf1e 00000000c11b6618f835a9fba22dae83631d62ee11                                        ec836f3bacda29d0b76c9ff67c6d1edda944b76bce71dee997a2412
11955       25396 6691bb11c5f152f65c3e5bc6adebc8     1645a3ab0427bb78eb158b                     1dyAdchpR7363NLLPuxvmYwoFYqfr7dSf      225284ef896ac3d9e119
                                                                                                                                       045c5301955107dbc77c8467ca42f322c32e262b072261f42808e11
                  793672dcc8bb254f3de1dfc0c859adf076f 0000000053fbadd9d400b4b7e3f1452f8492e39f11c                                      716a6d072d0951097efe801c63660d1a4996ca8c58635df8a66726
11956       25401 cbd40af3c2bb4a7baa7c399b54082       8b19d58f4fa5684fa5019                       17KJxoqdk5YqXgM8L9bCQtGBBPQ1DMixmD   ab7a141f9e67bba84bf25
                                                                                                                                       047efeaf3f5066b25db1b7f7794b629e9a11a02df5bbabf6647c3b5f
                  e600b7eabb39317f6c38c9b4aa68739243 000000001fc58da650e780329c1226a896993e95e5                                        25097df1950ba3a58a90c2375e5f6bd17a4e08f06a2427830d5b3e
11957       25405 d20e2dc969ad1d6e2eb1840c37e0e7     28d9470d12cf20e8a584f2                     1CUDhwE1XXFJT8mBKNkgppU4xbvVamXT49     87709e1b984e57c0a714
                                                                                                                                       04b87793aeca6418d4f9c44b365bc7a06ba3224f51b1b4c5a44ba14
                  d303d7702b841ada694f3f3a528a9b5467 00000000d66f4fe5481de55d7b2bedfa5dba01c578                                        b776cd0d91c4736c104242c3505a44c259a1400bb5cce54df0c1a19
11958       25412 91cb343b07c65ed5c44b25a895c1d0     52d40642962b1d40eb66cf                     1K2qpbqAgokKADZ6JDdQEsL7q9BiNFtW7Y     cc11442409dadf7fc23f
                                                                                                                                       04cdea29ce6279968206594840a012067d2bef8e9b008988f59edf8
                  e6f7f9529ba81b3bad47d7d9a41c66d3fe 00000000cb912b051110698ac8455301204cc2d284                                        e8a5233ce1e5fd00c417b099f855ff5eb4729a1ec5ade110a2822e3
11959       25414 692cdd8f15c263ac3c7797b5aebe75     deccd7b529dcba0db9adff                     16p8sPx2KcXsyVbSKzLy5vWm8UCyNLRUZY     9f6ea1adf76b01eaaa0e
                                                                                                                                       04c734cc83733c720cb3c6df9a1afdd1dcbfe24437a4dbcf8e2d14bd
                  dc90c9e9ae5a7185e02483724685c70171 00000000cb72f34e8afead174ce1fe193cbf3393d93                                       ccf0bbeb99147a3aee8c39e23c120457755d12fcb61d1d79cc7bf89
11960       25416 4809c4ccf9f055216e015f46925bd0     6dd0867297a8cd2b14865                       1PYYo4sGSjQg3NYNWRg699hJvax5oQ8moL    99fb29146f9e884b92c
                                                                                                                                       0430ac2409ea13d8d7bcecd606c16ae7467f01954d5871725946fcf
                  7be2a8ee709bbc0785ce6104e791e77a80 0000000073f22adeb84122bf4be33813b3fea31ff9b                                       c32bfd8c1a080856053c884703132efc35f5963179f1d5e9e3abec2
11961       25418 07027ae5ff420e480e050a572c9036     a4a72f35f7db860d9d0b8                       13BWCGwrQcoo3t4uUsMM2VEyVpGJpbBKgV    1d4ed0acee40d275934e
                                                                                                                                       0434e9d423d1c815933889434dfce1a4e0d652e85eaf12b84a6a41
                  7a1f77909a6f3f63e0fc47cddeddd1c5345 00000000990f42af518957f4522ccab9f943f9431d1                                      ca6a9102660d70581d70493b2aa75fd85e9ab1e55206a5888d1d53
11962       25423 7a517af0cbce9d6ec065f288105dd       d0a756396d466f9e0c349                       1MhUcYXo62YUJzvbqNE6VNBVrDvr572h4k   4076afe3916a5f185126b1
                                                                                                                                       04eaba958500047466c3156fc8fa5d31840780b8d195f1f860bd355
                  c9361d6f79f702e801f9023460e86a50f12 000000008cf38c43a60f7a4482d5c3d1d8aa4c0fa32                                      c25f3f1e53ddb5fec9c6182d9616d4db80d5ba280bb9a0b26606937
11963       25428 07ad6538ac50c3a741411e1631494       40b5211d53a2c63d71fae                       1Hu9kdpMBg3ptC7dsEx1yH2xeTP3KF1GHU   fa480e3786b8db2c1ada
                                                                                                                                       046d6e26bc171853a238cb9d6118ac3bd05c7cc2f39ee21f50952f1
                  d0f85437ee4519b6072580b773a9e067f5 000000009811621e12459f07e65dd5c3faabc22c3e                                        63328b8ab76577dcd0d5140efdf726e067e751d4826f839f4fd614d
11964       25430 8f8f9cc041333da28207a4f4655a45     d716ba4feb17598f6e060e                     19VTLCZmtveD9wSHour1GgQo56Ct2XdthD     2a45bec892cf5fe7a15c
                                                                                                                                       04594a7894011da2c5817ebd20ee7d7d4808d0d817a36b13036d4c
                  839b20eeb0bf2ccaf126224b645a494e18 00000000707fd0ad26b76ea51ee876555572ce9d31                                        1704d40ae8f7f153136f5f73e1c0d55d49a14f087157faa5d7d09be
11965       25431 c66e8b4694bbacf5697edda4f174db     a3328204ad77edc50279d3                     1DjzKaU9BLQXtaeY9bsuNTd1KVL3Lr3mNZ     662cd4945575a5ccb4afd
                                                                                                                                       047a1669876c2bca99594072cbfebeeb548ad345f7d4e40ae510bfd
                  a00460bca80d0a6f0c6f36754a1aeb0605 00000000669c6785ff7eca8b12e1aaafb766d37c27d                                       3f3a024922c336fef2948b1587ba1f0220aa5847867b8923710f72f
11966       25433 792c067ffc60c21d712a8c7b08884c     bfac969414a018fff7417                       14YjFjgAkLhUGcLUCQuYoWrEqeqxy9tkSg    bfaf6744c4783de44c85
                                                                                                                                       04e925b3993c26c38e17367161e4077ab607c8808364a039d63c37
                  b42cba456acf55e5652b2d42f3c9ee319a 00000000e9c657a07d46ecfbfeca3f662d1b8df0f7dc                                      b26c366c235f483d8ac9fa1ef96d0ee6679fb6f4d935e20bbea483a
11967       25435 1bd5031021f03b61258fdc3efc9548     48ce779153fee6e8a465                         1BbzMjZHuaewbnjxzNqmXoWPBfgSCZTtqS   dfe261b941c7f2a24bba9
                                                                                                                                       04214de60abaf97254115554fafe7deae0faf37b4756d5dfaf430d84
                  6f276c2e6fe4a46511d823705a12733155 000000004d86825a4a0f623f6062e6cc9607cbfbb96                                       14b5933b34378ff21bc552de961e50c8f145e1ea04221359100d937
11968       25440 f3da009ccc495155947cd898be0472     03dc0d8d3d57b86b8cb91                       1Ed6q72pvK8oNESd83BXZWzhAjoSVYBk7v    bd7c33d4b557964f741
                                                                                                                                       0407d6af3aba8dd4a9e05fd8d02909940d05d4e794b3bb6fcf5e96e
                  64c049094e59e3209decabc7acc77bd645 000000003e1f37eeff1c121a2f08ecc5186ad5aa1ea                                       41a0cbc3abf4ed7ca3e9c49f91bb910058b476ce08f407488f7c1011
11969       25444 9239bccedcb0787b5b76aa93734669     e0bca51ac188efa90c123                       1EgRpaTJgE4sWmoveRj7jhkQGA5e51jDDN    2eaaef62d532efb3829
                                                                                                                                       04577aeb4a0fafb198620253de3bb26505c42cb96f21740948e338a
                  f70be2850309a0897d919615f002fb9fb4d 00000000bbc0305a2a8311606c6ae2adda0bfa76d9                                       143363a37b4ff7ff74da53a4f4ac2cbbdf8d49221777cab3fbf75e59
11970       25449 8f50ab048e08b3ba0874ab522b0a9       a5d25037ac432f64d69a9d                     18CGJAgwpCxEKAzLp7nXuxunck97rJ8Wky    7f3f5577823d38e3803
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 667 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       047b3a8f6a4b1c82f0195755ee0fa5acc0c9e85550b528022742b95
                  5a4779dd5df1483f6392232d52d6b7824e 000000005ff062262e5fbe1b5677bb0a2e7bb3aaad                                        6ad8eb01a4b5fee9b202841a1e8cf318d83cced79fce128a0fb20ecc
11971       25451 9f1dcd37f0a3b1c446ccb19ec02ae9     45904aa71245cfd97b51db                     1MPMBNZv6yBwTtE3kQbNknfep3K5xcJ3Lz     a5101fa76a7d0e6b728
                                                                                                                                       04320227b5d7ff9aefb0b78d2ed0075af5a102df86a71d39ba54bde
                  a4d145431c9dc9403c9afc2a463555af621 00000000ed318611e42f974921125840173727d4e2                                       756a94adff953d7ac0c2bb6fc833aa70cdb3fe91c91a916632e44f44
11972       25456 8f1bce0b6021398cd49bf5c66c7b7       03d1c1d2fe6afddd3c6514                     1FtLR1XPN52vZGBt5rYUBjS4RsoWUmd7T8    52b8d65d1a67de77c0f
                                                                                                                                       04f5023072af5a1e66b1562ed528eeba04d445730fb0c935ff18b9a
                  9556f72dd8ed2eb0e9b41ee56307b4b1da 00000000ee1773c662b40607a1a44f6e64efe473fce                                       7d305dc34afe697c248719bc08bec2175473726826edd682253c12c
11973       25457 dab76ec0c5e124de654252d6c79bf2     16639575842a1a77809c7                       15Wxy1dNSHbicEmoCZN9XEWikW99CNfHHQ    ada5e76b5f8f0eee27d6
                                                                                                                                       04d985f127a857ab4b7d730b97a1b14befa80f936238b208e152d9
                  cd7bc932461f72a3e5284969489cd2dcbbf 00000000fc7d3296501e85ddd8385671052aae286c                                       072e678441091bf15f9c52904f362b89ac3dd8cd8e3969cae85532d
11974       25461 0fbc6e9a28fc0cd8ae7f21a77a70d       0bd56293a2e80e5bd64797                     13AyPZPZjgmuBvDmYvxuXq1N5mknhD6Rin    eda50dd408126af771e1b
                                                                                                                                       049a6d4ce5dcdff1b1487f550b9fa1b6c14247ce4bfa60010aef3e18
                  2400404fabbd5f1d82c006bc38d24fa1539 0000000077ef39d1103bcdd90ec10674b731dc2ae4                                       7bef6986498e55a07a81e748b71e3dd84d31266536e1f3718ee7df
11975       25462 d5bc86cfa4eaa82c1dc9c632a4dab       c3680aa0c9baca830e9024                     1F11SMfg5oo9VL2nFBtq49xNKSwCLaBE8T    4a7a4f40616a30c70455
                                                                                                                                       0448412e16816ec91ae36b5a438f4a80752b4cc25c73d73670cb3e
                  a08ab4ea85822b029362023388f00e9a87 00000000fbc287b8d62f56820d3af3d38273646aa3                                        6aa07f9da84c16d20b574cc8bf797f39b09631a306b52110293e19f
11976       25465 5d8e88a2cf8c5468dbd5a19cefc561     3405f1556bdbd2eda60474                     1DkU2Zt1GxFmS5dpoAQ7PF2HTCh3hhjAeF     d8729ff80fd73e01d749e
                                                                                                                                       048640ffb35b1dc28999739b69bacba2ba331fa23f9f3daa9e29ca0
                  014f20f405951d6d8c37434bebb09210ee 0000000050a4ba1ba99fde0acc7f545ce10d00ce7b6                                       be964bbdd5e087b7eebe97e9940174a4c50702312c29ab71ed383b
11977       25471 0e9d33bd3da7026d8e04f9559d0340     53bba594b37ab4a96e163                       1MoDmyK7k2cgvDwEboSZqaKPLwXST4qKXV    0941670b869183bc12856
                                                                                                                                       040d26f014905791aeaadb0e72a47c28fd0798cc82cda813feaee1c
                  939f07a66ddaf1775c85be9fe3e62b6114 00000000bbec2a232f3b3a6c569aad35606b2806b2                                        d11f0d386f4bab66607327c21a27a8ec6b57a20c6cb37e0ac3bc353
11978       25473 26bb4bc450ff0221e14af40ba7b6c9     dd2b43fc1bc4da6ec9ad49                     1H1jsfWsNpsE7EH1Z5wtpTZoDY84vity3t     57e5182457ef0296f089
                                                                                                                                       04207c01e9fc80c1ffa60ce0f8a0e845eafb4c22b8a4c9156af38232
                  abf96ad45eb92f6f9c76ea4b1ee640df397 0000000098d6c7b57f0d67916ffc0f1da85953f23ec                                      823d889a30ef66a7e04f044e5f5babea8e85a1000f2d45d50a8ff28f
11979       25474 883bb898ebddfdfd2596696ed76e6       63a587049ac81871e9261                       12f9tMw6k3JTuiv1LD41b1HKZoy5d9KsBo   a6b0dff12c0fa7327f
                                                                                                                                       04aa5e00940bae013fef6111de8e6d43318de5165d24e1bb60a24c
                  9805abe08f7e6f441bd980add4ae207947 000000009849a6b618597100cdbfd89135c41ed765                                        bd4bf4c12261060f81a1f8f191c52e507f0ef02784815f04e5136992
11980       25475 a5b260ccb2c5b8a3f61894a8a5f990     c7772c4ff8d3285be9e7c2                     1KvGdwduyqgXjkGUXcEkAQFjdfevHy5vu4     83b8a5c35df31da9a12a
                                                                                                                                       04926d61ce503b14609a02a3a906462b0d76c02d4d2907e20df163
                  ee26c2070c40081bc1259eac4c48a28e5c 00000000f9415377016d42ef5c13118881e0a79d53                                        793fc58e74d70e8f0f5d04a93a1d4374e6e5023f559de61d495d897
11981       25476 afd897c78e2457bf83e04f1c9b3f87     194dd4f354dbabbfdd1b30                     1Lq4L1P4JEfrqnopDraw14PmRVJvUmBN9p     2968ff75d21ef0988a430
                                                                                                                                       047324df37950d7f5c97ad501780f2a40b356dda014d0e324bf7bf1
                  9fd6304fad37f01c4e332ed596e9448133 00000000e082904e528f08cab511a9c55c503d3355                                        61a02b9c52b3b4cbebc2709b07913f7a1223fe0bf3c84c42d530155
11982       25485 5e6110795bf3368e234f4308dfaa58     561c5df42224e5406e0481                     1HVo4Wyj9SWRLGxdGtAVEx36Gq7ndSbi7b     1c1ccc21a9da8122828e
                                                                                                                                       04729b8b33408d503238a96b4b4ef0215b6cf634a606d35d8e5521
                  72106cea94c064f9bb8066da0c7bc6bdca 000000006043775c1b6365ab5e849046c4b7565ba4                                        ab62cc83f97cf970e6890006b5353db9056e2b83f87d40832ca23a5
11983       25488 6e37c3aef265bce083939b97729225     a5c28e92d799298499bef0                     1AHeDXeMXMphm3NATRQaaeD8EjUrLqD1pG     8a12371be443e5a6b819b
                                                                                                                                       04ba7cb573d35734c452f66086037e35f276572569038e587e5cf23
                  924854c8afcf7801c250d61832d7947d47 000000006a1c267c5ab1f98bd7870ceeeb6bf6b1a8                                        9021e29e34661cf7ac58c2d7061d391aab3d0de60f3fb93aab6a50f
11984       25499 dbf7c43f880c22b1df7d9168a17d1d     64ec6d0d5b7bd41aa1350d                     18eGQNE9JHr9ymYKpLbiPwm2T1eScW8dAj     258f07d4a5b8658d3ad9
                                                                                                                                       04afb38620de43f8a31317e58c0151b082b6fdd202c1e1ce008c8b5
                  66f2f5d957046c898c68390be9beaba009 00000000041d329fd05e0262f9d74beae81173392b                                        9e08fa1feef3fbac3ffebb6e0db95dcf939338b6e1a0d3c7afa10625f
11985       25512 121d819ce3eac82c57c589ad559257     905b3e72fd8a3568fe0de2                     1NFYBbk2NYK6CCoUMPCqkPKzSDkqD5uPTh     55c4e8dbb02f4b976b
                                                                                                                                       04815500b9e53790e0d779b1059c73bf0dc017c863b366a3aff2151
                  31655082c62ae5303b74506ceaa58e4afa 00000000da9cdd1693e9ef611c8fe61b15925bbfcaf                                       314c5cdccb9b0d244bd335306c9869de226b6a56634ae4612da39a
11986       25515 51d9e46158189b18e6816ac7aead50     13e2bf6a51a00e76dcdb7                       1CZ5HJRqdBjqkEiTBPhZVdhq1fids3SbvX    233ee19d0b67b4a383444
                                                                                                                                       049ff2984b5e194866a255edc141a5b2e410f0f00b64a509485cd9f
                  0aebdaba4d223f9de26af0c0240fd45bfdd 000000004c75342c5789b0d811bb01793ffa327b74                                       8cfaa1a3341444b6b9d2831d1de295aeee9d5f115df1619feb8cbffa
11987       25523 c14e0ab607ce8b961e709b9e35055       c214d08f9ffffb0971f46d                     1BhyksLYt8qy6Zokcjhkj1UVHdddUW2mWc    ed92b93dcdd81e49074
                                                                                                                                       04f1c0537219314f52d7fc3c885e752166a2cd6aae6d43e654f03f5f
                  baf195694c5ee50e7f2bc80699411a9eee 0000000058ee18efb60f403d3f1b4da31bd4b7eb4c                                        16e7f8a059dd51ec4b54d5e517fd477fe74ba537738053ed10fa68e
11988       25530 3ed15dc7082ca2a4fb9819d3bffa97     9896900e914e0877e66668                     14kQZuXM9mUWX2hsjkGPQSoLcY5qHm5XMb     9864ba1fb0f9e04f24b
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 668 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        04533f22715e2c99c713f24e071d1e9fcebaf4b6929858766cd5ff25
                  18817362cdafc1743a18a0e834ead194ed 00000000359ec43b2fa94d0f421c49c234eb018404                                         5395cbebf55849b56d80b4e8bc6b45735037244e18ffbd34ce07e94
11989       25537 b3301b8e864c4b28d98962e3747648     57617ce27312a95ce8846f                     1AdrEY6aUKzaWWHf5YDiKp2VWC3K3HvGyV      34a64465b543ab7d745
                                                                                                                                        044761a46ea5f0a52088f8e0e8b6a97ea369a5bc6675045ed69e98
                  9651d662f791986256d5a23c56607af7cb 00000000989ff0e86ee72052acc6c07395cc58c6477                                        6e5191a980746c14003d4321fa42d7d43f656eea48e3c3e7892aa2
11990       25539 bb257bb538c73b7bb4358fc65db655     9fee8d14383ad15d88c97                       15UwdAFw3PkkahpALaG5RJVUD86iQyHaNj     1a35c6e0031a63117d0d3a
                                                                                                                                        0423d6ff0c3be15d71229e7316496ce941b945a965a1b0f23c470c9
                  557ef3c1726252339c3dd076564c2c7212 00000000c4bfd42cc07b66ad3e684e65fc670753d5b                                        dad59d659b11bbdc4dcf5a05de5ab264f483338e236982c66d9421
11991       25544 ce3ce3adb6f7ea235a82dfb8343a1c     8d08a1aaaef02ef80b7cb                       178ETMShY8oXA4BvVbv683q8Z5iXXreJ2e     7899812eb657daf88fbc8
                                                                                                                                        040f8c1af7e343242a44a9b9277b7cbf622903d44e0042e2e747427
                  19d1e9c7c957116695f15dcd8417d1a938 00000000a6b49bf286cfdf840ad5c0139ec22b3910c                                        9ae348f8fccc65174fcfd8c7098a68aabbdbe1bb55e8607eee08415
11992       25545 7b11fc447a7f19f7f1f444bc4406a4     29375d31cd672b3adb7fc                       1PVqiJVzBi1XQsuyxxBUr45Pk4wM4wcroY     ec4f9a8d7cffe0414e68
                                                                                                                                        04d15dc00afe6f999315b5ae1c9aad48eb907a687c8a797c7131456
                  0976b7de98fe8d94f4bf5ba1b5e67f32b30 000000000fb00a0c1a2e9da2bf70be204dfd321774                                        a1403e6635592f75464cd5b8b7b753f76af1fabafd4ff4be644fc9e3
11993       25549 de8192d21d1cff9befc99746b805c       1bc90f27c51d32c832335b                     1JFeZQsMFNxBCeXBPWuUqLFv9kUdYj1mQL     dec83a7a017115590bf
                                                                                                                                        044e69af4e1d888e93f7a25188912f09e60d07fa35b8d27c4f978f1
                  bdb1f942f8ca59092b99a1b20e8dd6dadd 0000000071cd979722a64da745cb2437896908e706                                         3f3cb3e22c8aea59d9b3eacec5f0a0c413c0742c86eee38de73e786
11994       25555 971c9ddb1851cefbd565c97388e2a4     d5e9d0cfe34d55ba8c5742                     1ChF3K1ei399giLny8qo8PrmAkSkn9kiTz      da3ff866d19254c8d0d0
                                                                                                                                        04533d6cefb49f0c004dca704b1147716aa173f7944737187593132
                  20b5ade79e00eb93e520a565cf9e80cb0e 00000000e23456c1c2b3d87f8249c708b325fe7f9ca                                        19455fd693d4ddfd1aa03a09d74ca9f20c45122a404729564cf16aa
11995       25556 3165aa32a15e308e61e4ac88c24acf     4184293c1c5b40634edda                       1139RuBna9wyJ3cc1ba3pfto4JTYk588TD     b7ab24f75efb08c52a2b
                                                                                                                                        04b7edc348ac5c99ebcd9e979c4dff47051aadfe14769ed8b652ddc
                  44d28a9a16911341ebede32913aa43614 00000000fdc9824ba4170bd071965a8c12f4bd3027                                          a8a71f1329ceb57e51f8d70ff03ef94f83d291269607436000c77ad6
11996       25559 eb5800383e590a738f5879137118230   b9f535d1abab9ae6a0f539                     1MAGwhZxERNhqxFL5keyks5n7xptJ15a6B       29d593efd743a6042b2
                                                                                                                                        0461c784911f5ec286b3030904d7bc7c24cf1fb5ecb31d6d00550a6
                  036412b188a2d3137532632520cf8c2cf9 00000000c5b9f57a5f1f4315418eb106cbff9147adfc                                       c9b6b1a0384788edc259a4fffd8310a8301ef1a146e21b22923ee81
11997       25572 6ba2344403cdaea88f7a4ae5625043     cb94e7fd5728f484c867                         182oo7aHL4YiSzk5XSk49XpW51R1AR7j41    43b64394576c61d703e5
                                                                                                                                        04b219cc40e14664aeb3adf79c6877f2fe20c002d74750bad8558e1
                  3d793d18632659b84c71a4690eb685855c 000000008883d11537ab0d7f1dccc0f9e1232fbd799                                        928745dbb4d6e7bed3fb286c3a86d88872eb695802842b16bce66e
11998       25576 5136dacd20a2e178b818193ea3f028     5a0e336673a777e50e29a                       1DpdqBxzzER5piC8YYFuEpSkF7oU65zc5K     f12bcaaec4fcc154faa14
                                                                                                                                        049d0979ec632697596febb8d66ef9b81e35f75e136f534d70a36e6
                  c3713f0595bed354e7c6c1f9cd731ada15b 00000000b41d12c30678c222a9034fde40cb116264                                        0560fa7c45643f90087fe299c8171688d469aaba6dd312f989bc53e
11999       25577 cfb33ccc4aeb7838b418e33a26c7c       260b263d030386b9980faf                     1EP3qpY2efgpGnkacGvVQwgHPe7f7VLcYD     0a948a6ba019874e7bbd
                                                                                                                                        0421b73c3437f2034ac7f6b8e72fc2a17bbcb04ba54963778d0a4cf
                  a79a4cb59572f6f868c64f0a42e314ee18d 000000006748ec751f8f7af5c84d02e35ba2715b234                                       d8871ccf139da88f775ed9b250703e5bc194e0c28c0688856711ac7
12000       25580 6835ab524f0962ea7ddbd5de2b36b       077fc3651c8f5d1ee6950                       1DWDgMkvBUT1bMra8s6uhUfmXyd9jSLF8y    70f617251ea8643ab3df
                                                                                                                                        043978f2a76bd47b9744bee003d190bd7e11d6287ab2d1ec78be5f
                  d05acb2b196a7382480ff1015a03b38f14f 000000000f2dce13c5b74f1911a3716b34da9318f4c                                       bb88d18bccc3923a320f7c6b4df5ff6eb86d54437b482cc8f8f89c86
12001       25581 dd8ed55d70a3bd184d409d84dc57c       d1225eb6d94173c150270                       1G7cmbXjuKra6c5kNrzQEEweY2fLLeHyRf    40a8bb64e663eec2b7ae
                                                                                                                                        047203433335c8cf5f4fd58c0f58538608f78d4e49f214959df694fc1
                  08a0df5268ba5508f0cb8b83de8e22315a 00000000f7087f2e011133e3f1b96ea361bd7da802                                         3fb24c29b502729e8bfe8f597e8a3a3631ce57b3e4a442fa4a3003e
12002       25582 46442fee8b6860bdf8e06eccaa15b7     537994093a7cfa793d8f57                     12UdtFrbhUc7fJYqyGMQQyoxTDV9DaVdeg      7a4d563599ea5ebbb3
                                                                                                                                        0445a1ed3f2b6c48e9f8cd66c9d99841e931683962414398e0664d
                  b95be1effd0ba66d88ac7dfde4404ba07ac 00000000ff32fbe8f0b9bff77f8abd80df2771a86b99                                      5cbda3ff4174f65463723aafec6b8f2a8f99701b200ab5c5f91f8e61c
12003       25585 f74c84f1dcbdf634bcac92783bb7b       c78fe5ee20f5ebd02e33                         1P5MyFqN25Hmy64StXkBAcFVHAMfzHyE4d   b0c864b6958973b9f7d
                                                                                                                                        04df695cc1e3360f6e0aca176d26cbe3fdf376eafa7296b22af11537
                  030e351337934755f9d09afa626449178c 000000007fec2c281f45f8251e01ac55633ba66cd1f                                        6824a5c8f5153e3efc4de92eaacbc044e7fd4fd7cb49c4cfde5b471c
12004       25586 fef0cc4fc4f306562a9d9507afdaaf     8cf3af80d6831797a21eb                       1EjZCJEeAhz5rwLj5RddcZSsaPjKTVdtbN     a82d711db3a6439a95
                                                                                                                                        041fab743d866fddb758a9a9c8646bb13e51265b765a849072145f
                  5201020b6a25f86d0b6d6852108f5237d0 0000000040885aa3203ffc7d5d564db2fe4bd6381a                                         92ef3bfd246b18bbd5ff7aaee1f64c203f76a67f7b981b7f060aa170
12005       25592 39f32293d432561d7945abc245a4b8     41db42e98d5e0bf27c73fc                     16owQvY5PLxBpV4CKUw5jaX3ATT96EBPuf      bc40782f89c75c66f7b5
                                                                                                                                        04344ea11b326da06bcb7a9e1f86077685b22f2a199e840eae8aaa
                  42af9b942e6fa5935b182f73fc2231d1877 00000000e65b0374a3534a7707b20ddc22cc6318f5                                        ed317f76bb8af91596d63e53b4f36f71d913ae377412708fbfa5301
12006       25602 8a8f2c49849e52620f67ee2f17ea1       723b4fb3219965b9991c4d                     1NfhLhnrRKcPqN5AanD9ERg9vfKptEuPva     2497a8914a183b1235fda
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 669 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0496c1320c1b63a146c4c36a86680130c51d4c4bb34cc67702942c2
                  20f4d0555c4f65ea3361517c83c92b0055c 00000000b0198d83f4a059bf7bd286259eb49159d2                                       cc9888071ab69c1adeb90ef63747ba3d1a55b7692ae13be6011f60c
12007       25604 fa74131fef96d0b7a864011b8fc34       e07735509d0332c0c551f4                     1GETqymuGt2Uq1srTLEm5yFa94AWkMWfJ9    e4082ee308cca5f90cb2
                                                                                                                                       0430e98d04596db49887cd20ced8db6957e1bf02e3a7552c9922e4
                  ee506f3b03df16210ff55e532ea64e2c036 000000002ac3f5f83202608f6f6610cb4106c6b06b9                                      eaa2bcbd758ca35999ac7aef62d27994277a83fdb24817fe437d931
12008       25605 cf1710f194e5cab979d0dc71bf28d       646f942173bf8b04945ab                       1GdAcsukRzxvg2x8B2QkGTsEcCjRZQTJCU   21d9bbb11789e2d031e86
                                                                                                                                       04b98877da11373bff8db71602cc1bf22aab969d11dcce0eccf18de2
                  7fe3a6732d606253cdfe14d23f85ec9bdcc 00000000f1eefa04561df30c79b2466fda87ba58ed6                                      da6fc1d1c0fd102273e7d7212c802101f584e8da86caf611e38b0a5
12009       25609 df7e3f5b475d29745d9426e068370       1d4fe2a36bfc820b20d77                       1Kozmg1EiW3HoqoSqUX28niSduZJN1ApAt   69f6e2cc75fe5117bec
                                                                                                                                       04fd2860ecbb865826fc81cc75c6df4c3502c7ddf93046082fe025c0
                  235a989e3cd641fe4b6d5b314ddd492a9f 00000000c1b1bd839cf48cbf4253fe456d8002f2891                                       a03a5114853d2c2ce7bf3b4d6ff6284506e79a0bfb8eaafcddad6cdd
12010       25615 ab2a14f902ef21e97a0b278638d174     39ad5f27f921f2ad1366a                       16ox75nLV7BXeuwE6ZYzR82mx8zUrssPPy    4c1dc473bb2adc893e
                                                                                                                                       041a4027597bf7ce13ff033164a6aeea085cfb3329986bc5e28be88
                  b3fa8ae48e1b8f49c18578f8d14418373a 00000000d2cbaa57cf3e30c00c012738ef8cc41c8b8                                       c67297d2360f39367da7e1bccdee78e07732b805e0b3256b22e5be
12011       25616 86adaee67361797e4ff8a4683099ea     eaf66d8779c530f3b7b3b                       155BZnnvjiQMNWVK7RRFJe7kQzp6dBeuSX    6661ee903014b16dcc218
                                                                                                                                       04da9569a68c230b61ba1f06ed3c557838091a888628612eaf2138
                  64f92f17060ac89d71683685e9b549cbf76 000000003393070e613e39917ff3b348f47d297202                                       b317479cecd5c8c2b78a17fee57d8240df6a0c733b82a3fe528f658
12012       25622 79b1079d65322eece4b0fc870fde4       a29b8468015af98e5e4d1f                     1NJZXXtHwSwUfh4mH9NycV92pyUATd7BAY    eb9ff7bff5791e572cb2e
                                                                                                                                       04234c368d2e1bb27be2eb914a9cf477fdaeeabd9f63f56bfb8fe049
                  f6845176939dc4ffc03216a2b0d9190a660 000000005633634fbf846deefe57a489d853d6a45b                                       c5835f63f4da268d5958a7d1fd4a1866e79bd741597c9885141d64c
12013       25625 8fa6bd330336f1d7b0f29c603ddae       83d3041906d4243a2df001                     1LWtar1eJm5FN2KszxSqd3z89a96DTFZ2q    bde862d07e3e14ee3d3
                                                                                                                                       04fe8bc20e4f1d7efa25bd09afba975a578a68327926ac53b4696eb
                  540bbbc9354b6f82591cc71920b794c11b 0000000044fa898838f7d7da4d717485a746b6c484                                        f7eac186259d77534e9a3437fd1eabbdab9156017844a15a795947
12014       25629 4943344814ef4a8b947bd829874839     20e590023db554577e9333                     1ACuDW8V9syVu6KWJ3UVBV1EqMg2d4pmc9     b768bc06ad80a863a7c3a
                                                                                                                                       046099fbef03cca3049e588670cf42bf347ead0ddb2c0b674646c24
                  228302b8cb459a69131e4120929a5d9cd5 00000000874e47ad218729eea0d03a554c73ea2d8                                         2e518ec21b4d5fc1702c6f4751df1990929cf075f73f2b5141c4fbe4
12015       25632 afe1972f10c1fa60f6d5dd6cf8674b     d3683a837ba885da0320039                   15R1dd5zXJM8JPEje6SZ8EKsjMdLrMSGat      d46339a6ddabd5a11f9
                                                                                                                                       04e068b007346ecdd9674c48a6b446f6daa58a65106007170cba69
                  2ea95b80dab0651ff8e21b9cc9cd7fe1ce5 00000000bcbb459e5d3f8e4c25079cd83358e6d9e6                                       4242bc26e8742c5f43d3cb8f322bb7007b996a049ae4832366b7f4c
12016       25633 849d296752d3afceefa814759c804       51e90fce056227e3edfe5a                     1BFe6VK9AoFXBfTwS56yPu8ffauxPaYa4D    b0ac0e65b6fdf099c6b31
                                                                                                                                       0430c525739524d8770819c7d6e1f914932642fa39266f50f598c7e
                  735bfeb9742c22aef4e7a1b00bcb839e81 000000001b89a27e6d3978c237600cf2f115f1aa4de                                       a49761f694187a39cf0d14e6c495b025f6b7654f764e17c06c92854
12017       25643 75a15f70749894e7bd527b719393e6     d57f0b67a2f4a3525f9db                       16BEWzKdiFocrN2Rh7sCVCa2osP4gXDadT    0f49bd475f4a409895d2
                                                                                                                                       049d1c5de20cf66ab06a6a6423d6a59ceecba0bad18549d726976e
                  7709c5a9b6ab275af71695d12f8f729e5e 00000000ff52f34c330f65c0b5b850fac5c5a3e7eb68                                      ecf788371eeaed5a68d02c6d40c7cb739c99bda56d3503a745b43e
12018       25646 01f63d236758f9ebf21e727ef546d9     7761a3f55e0ba8db263d                         15NTqG85K3gSA4SQL84HbWTkUYAWifmdCt   41c5a35abd75390d6c6db2
                                                                                                                                       04939fd70355a492db97b7816678b0f5671659d7b587b85efda646
                  1e1d1a2d13679fbbb5594e53214a100297 000000005c07bd5e37fd3cabec946c585c3e032e75                                        88b4ad4400f2c790b90b34793c683fd4506490739396a72debf4f20
12019       25654 14eb130647908b1c1325532490a826     9fac9f03b8f3ebb206a361                     1AzEn5hQeXa7Wr5JikXtND6ayKhJARW4Gg     0c0ffabdce08f36aa8ff1
                                                                                                                                       0450d73a861df9816d10e7cd98ced6943a95b3283ad6709547fbec
                  2515c8680548fe340202f3431f141c7c62c 000000000127b4acd79e8fe72fad2e331e3bef2055                                       18a4a01df159b35b98c95b235d73e10ab494ee35af4a03d57ee912
12020       25660 4c5e586b1e0e8e0476f1ba7e77f83       1b2e638eb5e07aaac89c34                     1LBLVePY9Mf6Q31mMMWGhNRHbsfTvMfDYf    9271e5609d60a6ec0cb881
                                                                                                                                       041698de416a383713abb5c60a66d58640e7bea6dd0848f0f9d10c
                  6833a5437da871b2dfba495239d9da30eb 00000000cf627558e9382f4ef29c04abd1d6a079ce2                                       754f79e6f9c2555ac82019537a1e0797aba5698255ba5ed7ff63fe6
12021       25678 0ae22a02cc6e90d6da43e115d4d408     a7c8589c2612e833f5e2e                       1LBEz7soDbqB5Ryrtz4NvpEnd6F6jUQQTT    14b362e52d9639050b465
                                                                                                                                       040f3e6c0f19ea67e3db84d440054c4912ba21fa77480812d4a541a
                  c3bbcb3caed533443b9c55e7cef52529f2c 000000003277f5cf1200f0a05cf083eeeabcc502245                                      0ede16e076dd8f797617b26a16ed01ad54dd46270fc806e24aea92
12022       25679 e3a24e3fddc67bc2148b3a7d2d2b3       e7632cd8740e451bfa086                       1FMHEt2GGSuKJDksJGTb7Q6t8Yy4Edcoq1   24c5c2914840d00a24a56
                                                                                                                                       044e208d9b2a54e55cca9210c952b53748a6418abfc19a592f05b80
                  a9a9a417da274a3e4c44e4895aa865679 000000009860a465da6e3883deefc56e3145e7d1ce                                         17498ea3c4c03d12eb1063d6d2cbb91103f54dbbce2aa349478546
12023       25686 56f05dc3900a21b31e0e07811f59b28   e0b28ce89f7d01779aede8                     1FL8GFhfvgUXSm2VG88F5tYj8dUE8rt1Bx      c3786dd5de0e45f33b5dd
                                                                                                                                       042a88fae9ee8815ac62d3f1cb4defeacf4b6211f3ea134c50f3a900
                  7a06c445040fbc0b4151d3ff8a9b59c4bb6 000000001dec53fe7d3848a27748eefd7e84bf8816                                       3b8ce0c31016f7eb0075d363c413e7f5b81316d9499855d27f088c8
12024       25692 6556782aaa60e80c9eaa5eafe782c       2096121be758e79b602856                     17Vc5EspsJxGGjk1LnoYmbEPSrNgSfGkhZ    26faa52ae759124094a
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 670 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                       04600a5c1689b3bfa55051b36d30ded56de50befe76a8c1bceba83
                  550572d0bb52bb0e6297f61963d0ab8491 00000000f189a245a625546df6b5c39ab4b193d9d7                                        7f43458f2f54420460f3aa12a59de8ab7d89401a5f858b7a82987b1
12025       25694 e98069c33197341706b232552c787d     3deb12fa4b91e28271a43c                     1LxvFerjFcDnrMmkwKD3BdQ9jk6tJfpBVg     d0dfa177f97c2b10809f9
                                                                                                                                       04c92ce13557d4cfac64cb6e6a1f21da36877d2fe3594ccc51e5d343
                  d08ea7c3166a6bc111b6c4a3365c261da3 00000000b774dbf9b583b479ba34f4290528f79677                                        7c4bb554d0c6b8fd97c834cea4a70f075eab42afca2ddb776a7066a
12026       25696 3404ea76260ba0f7233f1f4a6458ca     bd2dd5f3f83208b804a4e6                     18Sz81GsTHDUnKrSG2b5GX1sa5ka1Jba2N     a172e979bdb465753e8
                                                                                                                                       041fda758eead459703deff4237a2f4246b669f6e2f8dc130445fb2c
                  6e818ec8a50a9075f05715c466217769f8 00000000ef5d91369cfdbd8688353db39b43c2766b                                        e49ff9e8e21eac1170e85192c0e9fbe76a491a668b1e56ecac0a68e
12027       25697 e76ed50fb038b7fc4ce0da04cbc85c     8cc62d5e71a7ec9effa992                     1g6AqqZ1M46Jp7wASTLwgzNurqKPtM8y4      c1f609b7de6480a616d
                                                                                                                                       049fb89cc6feb1d1ab2ced899aa2ed263ed2abb5b93ec63ca505f77
                  f2d78227b1a1c5bb73a14e3ff2d3dea71d 0000000022949222e36c22e5d253a082c3cd565804                                        deb4dbe5628dc72ee724acd5840f8397f4dcf5b2b4bdf5ed0fd8062
12028       25698 99febd6e94f94b3f27211237a9bc03     5ecb36482feda8662b8825                     1P8Jm324EpkZqejqDC8SYsVypMfcCcEBpR     bd7fc1a0a1b12f4dc1dd
                                                                                                                                       046087fe4fa8015d7c78910ab8981496b1a567e2842ccc3c767a1af
                  b587915f0ccfe35ff8015f28e23c36d49a3f 00000000ad41f60058e053a75bdbbd04ede46f7ca1                                      1a42af3ff0c4a4a771ffa6efec1fd7541d1ff63305b5d4b0fde27ef6c
12029       25699 7465d451d401a7f20fe7484e18bc         d9e80c8b38779f99c76d28                     18DKWtaxfJ4jZ6oYAD1J9e7LjifdtMj7T9   6eef0ef81f0c264896
                                                                                                                                       0427d9143d16a78a19788231c38d17bd379d3ede419a6d4838bafa
                  1d0077ffc53f1498501a21b08fcad85ee3e 00000000a6a0a7634389c31a3eb43cd1cb86d4c902                                       112c171811ffda40459bab8bf0cd7243412ceccaad01b7d430c275c
12030       25704 10e951bd10dded115c7cb67d664ae       db91ede8cbac04c88ed9bb                     1MqpcCQCwFTrwGtg7FNsEGGNfDhnhtfBxf    dd20bec6a8d541f8d0bd1
                                                                                                                                       0432fabe67496bb5c320e61cbbe46901f45e408d65ef41dc9fa24d2
                  3b7345da46a2117565a8d93f81f21f17bb 0000000003ce99840498a8e51ff521ee23d67205d4                                        0a68b19e332baa94802794b2190fc8db24f9dac5e1fd2c924efd135
12031       25711 b7b64fb7c7c5888e5db3b57b1c0602     c4d117cd88902ed78f0827                     1BK92jQtpA5nsKvuFXPAWd19YgUCw1uTbm     14921f3b0d45f08b743b
                                                                                                                                       046411e567184eaae73c8c8d5edc502a16aa267ab9215e737380dc
                  75d68e428131e6ee7ebb981dac88439e5 0000000023481d8a5e9ae8edaf88a32815e3739ab1                                         29eeac59fde2fa7defff09143cd58d7ab4242936692cc28a02269c72
12032       25718 a4558a849cd6f4b11d610ba288391f5   1495af96aa59019eeab562                     1F7386fBdhLWNcLpoFBQ1SvCbUXjBt5ijs      eba50ee3bfb7284e987c
                                                                                                                                       0437e5b17df511d155912ce6f21f6d1deceadc76cdf8c289458563f8
                  383fbe28c280adc9c78394f4b8955f603e1 000000003d588c4328db1e3de25df5a6d58145856a                                       2c0a64ce50fcf52ab385bb354bf3229061b5ad422098af8c063f8348
12033       25724 4b2ff36dd5f28ffd744aa93914ef2       cd3f3d0f6e1523b996de34                     17gyxyomdhWtdpUsmC4cGPVSX52DXhjjiQ    9453443b5e97da0df0
                                                                                                                                       04e7e95b5f3a524d4f59399946de5fe550552fd552d37a8f009c25c
                  8946bf8f8946b729f4194f61fa92c5cc291 00000000bff62e1c259821ee6e450b5e68fab162fb5                                      25b83c6982bc30eda03a60ed23e5dc95bbfe539fb844a79eb4b09b
12034       25727 34bbc53313df0eb40c3e6963a84d7       5e68a001643142e4c1191                       15fcU18G3V3BHfhHcf29AyEEDszx2PV4WF   645364caa22095b8ba8f9
                                                                                                                                       0464d88a6586ab2d27f9f7f54d38afeb605407228ce07b9f8437446
                  6da2f0490a11962bdb94b998159c4e9f0f 0000000058a1b61b80cba061cb2b0a6049d2d4bc6c                                        7d42b233c14db77cb725e8aca93a3c2818ce857ce5fef7a32579161
12035       25730 334bfd3370841335e674b8f972e029     5f4b7720096047049825d5                     159E5JhFLneKAKwRTkrYj9Nryh51y7knR5     a0b4c6503a5f43cf92cf
                                                                                                                                       048f6662525bdd4470be11106a462e2948dac5c3e46a94203636c3
                  9d304e288e616ad3cdc2e0f8a71d535a24 00000000f1c1e27320c8b10f4b352cd59624e56da4                                        2a803d6121c15b0292e0a7420e89de00e16135c42543c48a99bf0f
12036       25735 8b02fd613b30d3f44ae45f81b3253f     0bed917f0b08ba0bf7ae8e                     17zytHh8u8BEcBJRxSMZgPrDbVa4wfUKcW     418ca4738f88831f52a7de
                                                                                                                                       040cefe35a9ce5bc80524c972538f83bfe04dbf7845f4c2d64ceb25a
                  83bb37589c9506c5f9ca60d2ae50803644 00000000600620ec54a2a2d640bf1a46fe50eb644a                                        52cb07611cd7c49f8d452637ee65d94e62b80823679b12e41ad92e
12037       25740 ee6d681635ee53698c33081c36c716     4e1e477aa274d93070c03b                     15aGj9K39zwtEutwi7fdXDPvfZJyN2ggzL     e47894bde1fe3a2ceac6
                                                                                                                                       04876c28cdd3dd0ef1cc84d1c3e500d971e1fa5a1169afbbabe731f
                  30603317a757f0d11b274e4611a8970f7a 000000001c10d5208629929ee70b8c7907e2ba6e16                                        9541c3cdcf90921e3d7778fb00181f7e286b34adaa03fbdc922b9b8
12038       25758 facf13da62bf4f4728dfc83bff60ef     f693e3b71e2033e287fdda                     1EH3vgFfxmfmrZJbwewwhPNL65grTSBFBD     7e06c639defb4f564151
                                                                                                                                       042a09ff9103b395838c78eec078306a73d80dc736d0a1fe14f5c86
                  8a4fd281a20a63ef6062f871298b4ad26c 00000000db9a7866052d9a030095ec5fd313a79ca5                                        1c2072c4e679dc74b5bf10837e2f7bd266fd0e42b90aa8eeebb9265
12039       25768 9b35fcea081c1f64c3f8942410c990     4ac29ea4747cebb3b953e6                     1Jndh61y45AuFHtCrU7x46peSFLQNZVTfA     9983182e55caa187bf2a
                                                                                                                                       04d71d7485dced479d642d2408b31aec6c5741bbb8fd4a5819c2bc
                  9f8b76f4238d4eddc8dadca1a6cd02e91f8 000000006bda3fbd7198a85f4050627ff645279f6cf                                      53bbe051406f7158f290e412cac22d964cbe455c1eff2166e2d48ae
12040       25776 ba74bf76a3d9a0179e52f667f4164       4e452ed1c1073cf6f10d9                       12pEAmWegeA9YkVpdT23S1yY2i5npBjCZJ   46bbfa3f08483e16ef0aa
                                                                                                                                       047b9b8ad58152a53b342832fbbf008328bf95046342d5185a35f25
                  6a4d0caaa3e71fdc05e534646c3e249612 00000000f0558454abe01fd8c346f05521b79ca253a                                       a6f491e25e2f3a0f44aa8cc013f0ed8b5b3e2c66c608c2230859ead
12041       25781 acde11974bfd2edfd93481658fd520     6f6244c683c44e0eeb914                       1G4iUKMgTVi47Ksu1z2Wxjp3ofZxoUhE9i    a3f6be6cba3cef7336b8
                                                                                                                                       048744d756c7a25835733e882d481c802d930b153b959787e5f650
                  d2432f90561c07aa21e329993647397285 000000006f686dca4f319d126f42076a334cfdfed24                                       561783b41ab43835b7c404b306a88ccdee1b820947d1d2f01b7a83
12042       25785 d2a9ea34b454f36a8204188353ffc7     c211e3c5899b4d10005a6                       15w7rnvCuRwae1zzszJWzcmTojyD95frrB    93bb6d3847261de0d9e560
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 671 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       0450fe50dcac500eed82d23dc773c80e0eb38061b9d6395ca4b47d
                  6b6deebab821d3fc4e8653545ccf2ab885f 000000001da698c4e216271c7b9a824e0d5ccb4472                                       badb8d7846ad9ee36370a4d0a0c043ba180c6e589162a3db121849
12043       25790 9fb89ebcf0899f4ffbc3bd5b344f2       742635ca24c53c5f0de4ae                     18P6XY4dkqdH5umuS2dnSj64i9cDRGADKZ    01b664fa9ecede44bf0772
                                                                                                                                       044f77f8459fa3092fee6f4aada2cea0c3b68fd4c804e78a9f8006bf
                  1ff97564e9b5c0f5e1e00d97ee31a69ba9 00000000be9c518f0cfd399793dde74d679254ba60f                                       20d5622bbbca2009b8d1e4309ce7908bc64112ccc70374950e3bc8
12044       25792 6b1217cdc17b21358153718a5b0653     d823c2882f1e3077c106d                       1DUNAD9HTgq43ov7Hnaip77YG71d29vo8P    9f2a6ce49a8871109141
                                                                                                                                       042b6b29de2b53597032f40d8f5d567ba6f0e391395f088af643f06
                  034dca14fdd8f6b9b0eac7529e682e7fc80 000000007c7aae845d2be0f2e2daa573d6ed5d30c8                                       4ecf6c9b933aef9aca85b4e389fc99e3ad8cf345316239c63f81d486
12045       25811 d67f49e0de9b3a825a2114b4aed62       90d21c19c17284111ebdf9                     1NYCMXVdSShrQZLJPKHWW5MbKiTX2iosQK    4d04e53d727ae255728
                                                                                                                                       047e60b7ffe8d47eb9f6aff35de5ba5f26fa054cfcbba12bc092840e
                  833a5eb8f68da258d3a500b53347f3a105 00000000e8f5978eb2de44564c1a893821ff3d2bea                                        6ff6ce7faa9920561ad0263990b5830be31031c3c6bf6680232bd63
12046       25816 0e2f540e63652a7d104fcd177de8e8     4f6f9b3976499ebc9d51ef                     1Hh2CaM5BH6NyUQe3vQ7mHYoCvs4FxtBVd     596c60af899c212c905
                                                                                                                                       04490d29a1f6a0127daf0dbff095c58b5fbe79bdb98521f3eb30c8ca
                  88668b897af0709aa248f6084575618156 00000000f02d59c8b0193bb1f0f96d82db98a9b801                                        02701043add44e6c48f2685b5147a08c5251f24e1d93728449aedd
12047       25823 ce4478d2e128cbf7dadd3b9cf0f9a2     17764106f00954d3799683                     1HApteTFTZFtKMBFSDERWV4rPZZqGn2kjN     776015d7b93e4fba387a
                                                                                                                                       046dbc2ca1b17d57ec968b456795da2b85fddb6ac41fb8c40c13b18
                  9a1e3a490490d9d3fd437f864d62954309 00000000ff441314ad91d2c8dab30167646e5e8a25                                        0aac4ca9de39eddb343dabce268373ccc71fd0a9dd086982e310541
12048       25829 2d990b78d156cb1410087a7698ff89     51ee34a337b8dbb67fd338                     1NAAPmZES7AsaU7mX8VQmerj19cNKYZZRZ     5c3d490f8a847f23c642
                                                                                                                                       04d1dfef6dd0a4a0c9741203b8a41f7064de94eb4fd5e593ffa6807
                  ead67d1813b4dabcb0e963dcfd8e9519e5 0000000086cb41ded25e70a8d9c25a6db8e0058ebc                                        4537c7f2c7753108841fc18162d8e8996406a94bbd0d5563b24d8e
12049       25837 983aeb8e3b23a49ee88c52614f3bb3     7719a2968f9961bd95576d                     19TUn9VcHeePvHJo6FkC6Rnuwnp5n4yT88     e9f8c61d5f3587f494ba5
                                                                                                                                       0405b0ac430c26da721042db62e594577d02b686e2b3320f203052
                  2419c815d02c10007dac1e5f61f6a1836d 000000008e00bc6da309cc3c31479576e2341b4f32                                        65c0ed7c2be8a22006f4c313e474e06fad49ac0559865b71eb87ced
12050       25841 57a1c3d473629d9b2308d5a5593e19     29773898acd0c3a34506c2                     1MH8NVeFyLnEo9MqVxELBFQUhmr4ASo4FW     5ae2592745b52a4d7c8ed
                                                                                                                                       046571a5266f9d08c13e18a7fd5609fbdaad108291533c38b03d454
                  1a6807804d44315a6ca6663c3307fd2ee5 00000000552c6ae7d6c1508432ad00f7d92e983312                                        b6aca02d779d8148d021b3c76da7c83142de12a18cf7952e4a5e1a
12051       25846 21c020d67f63d424af76d2f0d6663b     73b97fe5fb7efbe0b8558d                     16cem4xmAdDqetT5khNWQYaiaxeKR8XrK5     8bc818574afff3d48271e
                                                                                                                                       0408fbdba1bbfc207c39895a1a93c20540979486d36117ac8a8269e
                  84a2d92e555e2ac92f742bcba59b62d88a 00000000753b14c8af3390c5c35cabad8a904fdf68b                                       ed8aeef669f0d0dd3dfab035b4112216ba000e36c4797f6a9a8f42e
12052       25850 9b9552122593423b8944ed92b89009     a619e01acf14a46c5f870                       19MJArRrPPwKDd3vUJhxmaJqAkEFwf5uoP    2defdcf87d66ea0425dc
                                                                                                                                       0473c77db8d82d574efbfe669161ee393e63abea202be8eccaec2a5
                  3c4f5b5a0c912b79a9b143e146dc5f1aae 00000000d0d496e32cc0546a8ffd36b89f47024f26a                                       e856ae658973484a0f64a445119960f6275521e02de8da6d253441
12053       25853 26af81a70538b5d887491e1f00484f     66fe3563e8d87e3a9a50c                       1mZ2e6NcBCjFcaGoyNMLr5MdL2pKm3ifZ     fbc500f122158e149d4b2
                                                                                                                                       044e3b9d256f49479a92d944d0d56171e4f6f936c27dd1abd802ee
                  b65e0c552739181bfcc57eb016a0fc52cf3 000000003d3448d0e57902dff0809a6bb3b69490ea                                       359f63405653bd5b74611f1658b9b848bfad704c6b8251d7912cafc
12054       25863 906fc570d4a6dfdb0f470e1e1d0ce       094974781a1ce651ffcd8b                     1222o3uyxr4uH6nSXFpiu2whY8JuKh7gaH    504fbea3a8025a1780d4a
                                                                                                                                       0425693d03bdd025068c1ae89afe40d0a1805549fe574716398401
                  aee985a50ea829b1739dc73eb7e681c959 000000004437dc005fbec2a03ad696494d3e23b3b0                                        1d20d35766055ccc401359af5baf9fe6e83e0d43413a856680d1375
12055       25864 bb71012ea3cc1a0886c82fcb0d7001     e88d2f60d087f8017a72a2                     16aG9NpWgskfJ7rb1vZcviVGK4qh4p8mYN     8d5d427a1b00cbcdc4ad5
                                                                                                                                       0473d465fd094d4cc0115dcd5a06f19be55f508ca242289ec615c45
                  d2e7cc73a194c9f6744433272b079c2807 000000006167950509ba1e50b037d9c59e0178fc22                                        2f807cf303944b289a213e37e913b48e3633c75e20082fb2423717d
12056       25867 df4498e6c4ea654b9fb94ee755bb59     9bf9c6801695760c6ee566                     1Wumq7zdRu56cPBfjCJSeFot7jCe9VtqX      c89884bfcea2d9e513f3
                                                                                                                                       04f0221a7e13d03ae9e4f8cba6aff74c2ed9782281b412c48ae1367
                  6b5a7f70bf771797644c47b0d8c2fb256a3 0000000091db344648a46661b592853f584d38d566                                       e2581a6468085a1ef0ea356d6efcea551df275bf892d181aadbe682
12057       25870 8854e2cb21d94215edeb1872811ff       b315c5bf5b3253200324a3                     1Fc6VhSh6Dnxr6cZ3j5QBDudtFDSzXmjUA    0a722769e050bc754ebf
                                                                                                                                       04d04c3f703caedd6a2dddd4e56ddaa92936734b08a9987b339f96f
                  7e7cc7b60ba3f0248d79de984882a82491 00000000bedacc2be841e9219cb9af2dd62caa9827                                        00869e93f70dc9040897b49e10583bd71c86d5490b79115d2a7180
12058       25875 faab8b6b6407b297cdcbe4edf36b3d     1bea78634b2f57daeb47a5                     12ReDXsgjM4Kg5fBzK4NMfFvyvsaVyPiH6     4c51d099b964f748a9760
                                                                                                                                       0470b12b408e677eef4ca76d65763f45abd460abfd801b57d58712
                  1f95a9bbfd1d394f0f21ece43c0cb969e53 00000000879931c26b355e86f56bfefb33512e2770f                                      1391bdc3cf4606fc6b9952efafc280e02888eefae5150a41ae0b9b72
12059       25876 8828bd0dc03eaf3a61d8efd2be74e       3e6da90d1cc2f56fb7b89                       1C1PJzdo7TMsqpECR91QC63FHyYJavE4TE   dd035567b8e5de10f9f3
                                                                                                                                       04544ba826b75703dc44fba8bdc18fb409d3c9cf0294eba12de967e
                  a7ca80289dd7f2288d3cd4395ee0d94613 00000000050a0ae7604041ee03b7b9258eea4238ef                                        05ff643ecd43faad263b623f047c2635c628535ea03c7e2c9602a84
12060       25884 cb8fd76482853e00e780583c896781     3190a217593e07b7e36878                     1HMvHiWadhjntjbWj7xuYaAfkzxGHJS4Fe     096011f5107056000a7e
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 672 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                       04878893666f22967b24a9296a2fda5cd89ddd54e6de05c3c9e0b9
                  08fd1c9662b1fa88b5d8af7df2b3b429283 0000000037df70bd3412132531ad910d2efb2ee55e                                       a2ffacd4c09f6e32cd24573aeb79e218290a5d85c2fb92f1c4211f69
12061       25888 1b13339518c9976b81ad27e09ef87       a9d0351b552aade881ffbe                     1CjKDsFTEfKGf4JY1cXnJ57dhsSuixeuLR    b66e252ede0129fdad1a
                                                                                                                                       04233f0969382237db6e070dae8873b9de394d449ac27f64c803a8
                  0d3784e91b15baf524bdd310b52cb15102 0000000063689d97780b0e6e4f6d93a27770d50c93                                        dd17deb10e01b82560c3ee9051ea695c5b54a6ad4ee02a84729b69
12062       25889 c77ec007ec55d1675f553db56f8be7     cc663cbf36ee662df14188                     16VcZxR9JG8oBKAf5aaTuCWMoAz66HEFjE     0d00c74f4dd0e14ba53b8e
                                                                                                                                       04fb68e420d2e61de02f86136b70c8b3dd10b30a0638ac1f5b94608
                  b4730f21d70fa8ff1995e10921f0618e5e9 00000000d8c5854cd91c1dca8f6c7789ba370464ee                                       28359788d7304e9b2a2ca58a139d52205612d3b1be8c9eb84cb9f2
12063       25893 4321e888c28dbed116e77db678863       3a3ecb5fea1a079a7b8961                     12u4ufnD3yptexGGwrj8pPMuvJng9R3KNu    998095dcd6487036a2a75
                                                                                                                                       046165223f1db4a042b0a7d0a819bddf6ef1d08636fce8512b383f0
                  4826f29ee1332513b8e00b618d049eb908 00000000b974d793e79bb6da3d0c79811071890af7                                        fb4f5745b9f8a66076431285bea3a28a57e2adc12b3aa62b7270b0c
12064       25894 19a611cf68c6fececfcc9daf9a83ce     4a555a9c210624b057797a                     18cSYSoCoNuZay2UPBLJgKj7JpSQ2uFCJD     c1d30b44aa29c1701c1b
                                                                                                                                       04d2de342ad9b8ba83e91c995a90dc1d80d414c471e9f06b31c0ed
                  4838dd68227545fd4b19d5fd26461ad823 0000000089000ae7bd6647ed7c255a8ffad518570d                                        a6fc3c13795da6acb61863f0b9a2e5a72d8f74f32fd661a0ce4ac652
12065       25895 40f100c4ed12d985e7691e1c201879     4936612fca0027468e45ca                     1PGwk1YKGxVYFKySmb6JH9RR9xt2XmMwFv     c3212babec7c48229080
                                                                                                                                       04fb8fbd63c897151dcb31328e984f05751da9223474fe0496de57c
                  ed29a70475de8849ab58cfff4b02c27ffb9 00000000961a1b717a142c93e9393905366ea9a90                                        163992f276970e29edc2d24307e53ad2e43949ca7166abbe204dd9
12066       25897 a04c06b43f9e840351cdb93d38300       3ff8793101993f9426c753e                   1AreEtuMjALUm85FRk6Sto67byXbFH1g5t     5b999d204b89739350d8c
                                                                                                                                       04174225279015cedf8399197059474216affd2177237ab21584e9
                  a9e28b68e1403512228cada7167b1f199e 000000002c96abe89585fcc7ce7f697921a19fac3c4f                                      958b15d8e072d92869cb51a32da471df338b491a7768beb8c067ac
12067       25904 14236383715fcd5fa548c238caa875     72f5c42806dca1df2c16                         1AqbGHYR7NLcEK6xDAm1jHr1AwZrMcPzYk   e179a79a870bfc0fc35c56
                                                                                                                                       04e1d35f8520a21b799470aeab52c0cb1050ede5f5e2c6ef2f258a7
                  3fe8c77d01fc66cdad55e35f1ce9fe52655 000000006e65de1955b9b31856e087c5000b7a657                                        13b91cde3a485e3050446be3f0192cf7b875a0b680b96df2d23faaa
12068       25909 7ee3da1e1be1c2977a2ffc79dc76b       e5e6b0935e5f3a232fe3c34                   18ZNKmVsZMp7ZTujnbXqFu9HvoaAPzmMR9     4e841f1225d94864b46f
                                                                                                                                       0496c000af3917c5c25854ec783ad1ce010a794618161547880ee9
                  9a739f61dd8adbf6f11aee81e0e9c4f17d1 000000003782085b95217efefb1c1aa262b37577e3                                       a5931a3274f3803cc84913a1a593809d4efcc22fe410bd2bcc520d5
12069       25922 0e856106fa205802b412b9f1e9975       aa0903bcd0a4b7786a92ea                     1KFh6mJ8yrCYwNBrRqpMzzcB3uofCCPtUQ    c5f43ef96060de12410f7
                                                                                                                                       044c902a400c35f9780b0c24292a5fb5efea5ac088176780ae498bf
                  e11a30ce839fb0f94af1d0d57177da2ce40 0000000011dbb90bca13d340c66fb52671973be6a3                                       d07320b1acd578a1589dc2f2aecbb3e90b1ef18720c236781ddbb27
12070       25928 da79d6b569896ea294a046aaafb00       7700441c861d01e4557a24                     13AsPhaeYMNebNEziEHVNnVbQMVruaiQmx    67a0ae601f7329a65520
                                                                                                                                       04a158c64755cd34c17e3d4436831272e859482e621948dde8cae7
                  1b07d760b7635b4dd3131befce30a9b0d3 0000000058f1be3eb6f391dfebcd02413d3013a363                                        0b773fb4d3bb3895f827b885dadae14176b52a977cc16abd123484
12071       25931 0f5aa0a51b8f5a075f7e42044bff6a     a5bf74ebde6742c1f050cc                     14ogQwQhqMpa7TBAZV3nH7KujLdrefSugR     37cee2236d149697a25413
                                                                                                                                       0417a2b4046325ff0a09218c2b4aa16d8bef189d3205fc6cbf97ff68
                  7fca812e2d92bef1ed41ccac1035b30538b 00000000f47a3ec97c7b6db6e5ba69ca2bca3abe66                                       8434d7bd98cab5b0b6dec13370e9f132764cf24f0f3c59e80e6ad2e
12072       25939 5d3bedd49f9080f0736706c535796       514cde50321b6fc1684ae3                     18gNkg5cDLD9kVgKqTj3qnRuZtJqHNsXCh    a64e2ef267b96d62e94
                                                                                                                                       04cb1b51af23ef4f323adc84182e07269e91986dab6afa360c1b4b8
                  263d1ae927c88fd7ae7ca0fb5845b0ed4e 00000000b91aa12e69fb419c26fd81ad085bca9fea5                                       879ec2c54bc9db183f11c8d35edd2a33254c9a742d4110a1853111
12073       25941 81248b921d92a47eb1cb7a497aff71     1c3fe660109c7d2795baf                       18HBsCBByDXAWE7odiHY6VaoJz21P6WZoZ    3e3439ada9e34ac271bde
                                                                                                                                       049e8e86f2507adeed9563bc0d338d76706bcae34aa423383c7531
                  f4aad03ebf993659ec420b498c6e85021e 00000000bf807bfb7258728a67887f935e626437de                                        dad1bcfdeaddabe744487564d5644ac6f6b667e683ac79ae7ecc40e
12074       25945 a0e2bed48d2156fb07ef86f953bd25     104604ffd123a25d3386eb                     1HBXeBuZadQgB8z1MnpxJW8RtuQWPMGx9g     775f5e4fce61a5dbc5745
                                                                                                                                       041ae36916d4a0d818bb691f1fa75c9d5e5806047c4002b4f79cf25
                  1e369b0f7d8a834460ad2c598ebfde0185 0000000013103f6c0f6e0aa77ec0913f8a41c95cda5                                       aca3e063ad3762528ee7d80561cbe0964386b75ec634de495620a7
12075       25947 719b82a4c0b7d4f4dc775f9442791c     c5736d6e7b570aa2e84da                       155ehgwePYWcq1jCEy3AaTmyxaZmeyzaCB    99ec75b196a623d357945
                                                                                                                                       0458c0fdc4c466f52249ab100d036a2aee5c1feb424b3eec4eeb28f
                  be364f985be167bcf24359ea139af54158 00000000f9ddb8ac751584556fd8ecc9713937f0b6d                                       1f8c8fc8cac70aa862aaab5f7f2c6a634c54bc26f1b7523deba3956d
12076       25949 1a4731c6885c642d49fc1d69b7b371     e4891ba95b32c1562e8dd                       16dfZNnapt7us9qBBqgTYLf2AwDQvA6sxW    55a7936c75dacf37262
                                                                                                                                       04ab7ca1a83f24ea632b36a05fd9a0636b793282a5597db7db017e
                  8bfc95097ac788c6bf5225a822d7764af64 00000000b29c8a92dfd5819c381666a23715555089                                       2d414e6077764bbc156652e96ef673036b60ecbc1e9ddb3af43c327
12077       25951 a2889f67ff1d819a0f8590ff94b33       0f0ebe88bb4bf342bdc65a                     15141ZrktVxhh5kvAbiSzS5WinEJMpoaXB    2be42c2d7558b4e484d62
                                                                                                                                       04f0b2666b43c407219b625c4298252adf76bd6bb6b709b7788cab
                  15c63ebcb979d01fe4855de79f860e5908 0000000087dfa9485b1fb962151deded546924e71e                                        b0b01c3a909ab9db9bcb2a4bcdf685f4feca15a2804d96df1390ca8
12078       25954 a635fd3090573a0d1834f6624e4c0f     e42af051867837f9f06ad2                     13mxhLYn5Lw1UqgZfFepw9KpTeCXG7VjjR     e0bed360a2909115b188a
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 673 of
                                                               913
        A                          B                                      C                                             D                                          E
                                                                                                                                       0495ce2da2ea1b34f2e6756ae83040666427c9299c34852aaa40e2
                  bead17a40061bfa957644332c64ba7a0e9 00000000a3eba91ebe3f8616eca53469c4cea00af1                                        0864e656f9cea779500dd0b8cf3f4a19a3ba5269ad355bce66974d3
12079       25955 87bc0a5fa3f72fba49b5d192098e87     1680643f9a7a999f5c0f56                     13twjtFpgYVFqtH1Zm8aH8eeUwF2VeewGZ     f9c7c17bf744fa7f94d8b
                                                                                                                                       04b4ffaf3fd08a7bc4edfab2b3c7d645382b3b435ce3b8cb0755ad85
                  a052f1cf5c3ea5ae17a72c6d5c2ed69a1af 000000008257de14fdc2b698113d394530b38467d7                                       e7ea90d6c59a20789e76bee4bfc3f3676813092e04fcce3bbbea19c
12080       25956 89ccaed0041d5e0a4c65d776a9803       03a590e4c31970a2a5c460                     17YsRdKkqbzerUUotJBCNqXKZLnVck2Tsm    13f2ea7af052fa862a7
                                                                                                                                       04428a68cc73fe4592b568e317ab3e73226476bf2f90d61c8cbbbbc
                  164f9e81688d5021395a6647469f4f2c6fa 00000000e05dbdd63b511a78f20d8df49fbb917763                                       a3b131a7f1211718ac7991fb16b7fa2963d4cb050d84d890571a3e6
12081       25958 783e4b1dfda5903ad8cbd20f6145b       a6cc6e919788484da09704                     1Mw5BiPeXC9aKkX3oFGknb4sWXxcCEkifd    6908d36f9af1a554091e
                                                                                                                                       0423f27577f0627b8f05230c984fb119930182d0d3e073060705af8
                  f1e83ac2e63ec0e978e4dcb7293c1386c3 0000000059b83c7a97ae9281d353b08fe7682fb6b9                                        e7333b26679b6e2582f72e71dc30f656b20246322ecadfcc1ee111a
12082       25961 a59455d61669de2947725713a42780     fb5827acdad0698710138b                     17Qqt4pfNupaPwGSyeRfMAdPzJiACXe7SA     478a1655963a77c09d2a
                                                                                                                                       049caa490de0fe0305d0f8913972f1bec5242907e3778773ec4ea5e
                  2d33405ae1212d5c3a0a38a05dd2a603a 00000000f45a6535b746fbb36657232d8ac8f2cd710                                        e15c9eebcd4991b08266d1a5f25c4b80c013fdce772246edc8a9cf4
12083       25963 6d36daf6d10defbd03c31015f1bc726   655cd3a72d504c5b0cca4                       1GYekxbs2gB9pVgDLbcjJo6eGuiLjA7b5W     87a060937e366d7c3be9
                                                                                                                                       04b113642203f8ff5443f3d5ecf305f2ddaa35d307f35e8a5add2ea1
                  8c5c49c1c86e28098001a79f6a5e99681b 0000000066762493d2e70f7af2c580e5962aa32e15                                        fb6bed5f3fd3bce5c74d662bc274ff509077511b86562661b23af0d8
12084       25967 dbda7cec6820b67b2a2481b1a34c0d     af124de17bd043d3817854                     1AurnK9dHkMXRFKCJKgDWTmPHBVZWffDc4     1754c2662f244633d8
                                                                                                                                       04f0878967b1cd9f9ff79464ccb5520d2c397ef2490f9b965acdca61
                  8dc8e52e4e525c77bdb50abbc4540a5920 0000000088b83864e3bc7ce7f28617dbd645d66c15                                        7d2a081a5fcb59a8ab952fc9d31825b6d28764f6862f53ce71de358
12085       25969 3dfa783bdff3af2e31a228836a3d84     73dbf2ab8158f2325f7895                     1NL3AJAzwFT9Wv1wzbWRH5FtyBYz5G2wsY     3117cb222d94d4dbbe6
                                                                                                                                       04533846d92947eeb5949961af7b2b1a4ffaac761d799d592c1d758
                  bb1e2ced7689b34ea9fc41b4a0ff9915030 00000000c0d1322f62115fb924b48c8fb325f0dc29e                                      a80f9ea9c40e41c700b57b1d9d6e25c0a16b394429335f12a8c4c25
12086       25979 d088d66fbf02ba3f04dea25b9bad7       df3436961bc282ad2c589                       14YkyK9uQE4VtkJ5peudbu2eFXvjtEKExu   ef0fe428275c41ff8ff1
                                                                                                                                       048b906166b60804136eb67c873bf98d79b80ad2884a70816a35b7
                  326745ee63ec70ecb36ed3e0c182c252ac 000000003c1a1082fb121cd3cf7383a9fbe1a7fbb99                                       70601c158ba7950176fdddc15376bb14650e1b5996abdf1771908b
12087       25984 9ec568641df391637f2af5025c8eca     f90b9dc1e5fc112a64a59                       1J1csgEQvUnVnLcW3wSQSScrqQiJgjvZKP    2e3b73a64ff5f2809625d8
                                                                                                                                       0464418b813e438fde59fea2d68bb8c82578f943be52501354a037
                  44e90072edee554b8f0ac4a2fb64e6c32c 000000005b2cbfc0e8d37e7ce274f22b0c68cc81452                                       d2beef1ae4f439015f2bc09fd2b2e13a8c016569a947445938f49d5
12088       25990 75d8b0da7c3f671d73be381b577fc7     101a7b474f1fcf9894325                       1Q3BwqGAbaXyj9ne2gXpn8u3u89p8wETy2    11329e1647ebf60921f84
                                                                                                                                       040ced98375d30a062b2185733e7c7c3f6a039e0c9c0fce2ef78f899
                  67e721dcccefc480b3e90500ab7c078b89 000000003da739a178c5c9c1192ca8cfce3bc1091eb                                       21176c80864e08d774abe9ab92267bd1d32a3efe2531f05da13587
12089       25993 ecd80ed0dfe9af4f4415fa7b5edb63     bdc0a8d67a1dc0647c04e                       1HH8JFxrgWv1HBWgob4iZ2sbnjGreVjUd     7affbf96a049d96fa500
                                                                                                                                       048b11f8abb1c2ab54c09e20b091eac6a1afebf27fcc4761c86a5fc9
                  3d8ba5ae0e2f4710757645905264b918d2 000000003c68bb79eab99637cae36a0513cc54bdfa                                        f832445f41770f31e9e749f92948796135b8a457e7cbd4b5768e2f8
12090       25996 54636b37ad38eaf17e0c41e51d36be     57e68f8c044af0853e5be6                     1KGh99eV5r5nvbMzbrQYp5jNG46T4uAQA2     f4be6a9711357a3a3fc
                                                                                                                                       049e702275e4f87b70dbdb087e817b584d84a5b05d225ae4be1f8f
                  2e30519b9ef9d87d76795fd6b0bcb81a9a 00000000bca34e24256e94dedf18494279c4ba6eb5                                        0fe147ace82120adb39b1f80b30469c54b93c553d2e51afc479a983
12091       25997 3d070fc5b2d0ab455110f503afa577     da8e3be3b1b0d15a6c02ed                     1A1Tof9pmLRFDMVWop7Hm4du7YHqHkSFtx     da507646170267726d07b
                                                                                                                                       04632861ea8bcef764781cd5798e5001c3b4132d44f49701c2230d0
                  9874a143ed4bdcabc7721976190c575754 000000006aee625129fc9ad7ba7930b89c80ebf22c                                        698590558d8a1bacff21e228cc40724538db95d688f32723f7870e9
12092       26001 e31573da4d79a186cc2761298d1335     e4448d5ebdd8609fdf0a3d                     1FJXptuQ5yck4DXEeM7SyEDKJLAyHv326h     48cc842988f18a0fcfc9
                                                                                                                                       041c63036a509d29f49b32d1118ee365aaaf233398b7514d136a49
                  a0272a3493b6f5960e27cf02842151e67c 000000004313374699bba91925d7da1dc9f60f8ba6                                        ea0eff03a9e36d30e8cfe242f26419abd24f5d4cb609dcf07e4801f8
12093       26006 51110062d599c3c6ee47efad2272c7     910aa8d020331472c613d1                     18Z98UWAZt1kWCozC41Y8d3qQjCBSNUS8z     57dc5ddfd20f8fe973da
                                                                                                                                       04996ba692b2ec4d4ce894a6ff3c0646d5aba98fd3c6bec589e6bd1
                  819c75587d92fe841574664318d25adf8e 0000000035bfe7afe0b443edd40f28279d4f820fa6b                                       844cfc7ec2f2c2aa14ece73162c0052d22fb64867e2d0024ea94faad
12094       26009 5ce0f73cc4128a9d8c068300cacfc9     2e3951fa75407768b2f8b                       183SkApBF4VC7Prwr4H8fC2nWqSCMi1RVS    85857655f3c05af8f7b
                                                                                                                                       04f280442b34f9059a8cb6e8e109e27091836804c9993b69ac8153
                  06296081772870c4fab271731d81579847 0000000005674d1043176476275581526cfbe3e595                                        479b270f2ea42189db84acf9fe3dacd16508696b8b5f911a064ba0d
12095       26012 859c90d213550090a11e9ff6fa936c     79a926674b004a5f8897b2                     1JFJrTGGADjZ2oSZoWrBaqmgJaYq72NDSA     20f2011d5040a049130c1
                                                                                                                                       04cc4076d592686cb24119f2646b441ad6516049b4487a524f0545
                  d504982643b96af59692d1a0d08463d8a3 00000000119ea98dbde46f8a2467696530beb77d42                                        e88e7384014ff6525cdc0073e60824f94fcdad48fe4490e189ce5f40
12096       26018 3caa30ecee90d074f4f54551d88763     4181ca7458f23fc52a041a                     15SUGpR53owyULqogCpzdp6htyMTRdgqYj     a40497d092f8f588e890
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 674 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04185cf29aebe9d9621f010b4de931f14fff3d266f8856d6f7151217
                  f26bc587d5db27641d87e24712034b9296 00000000fd743102df763f74c90976d772a340c5c40                                       185a3837d06a4c935f628b243e7e8b2f973372a58b3ac1f24d78822
12097       26022 14a0fa6c73091c6a8537764f60399b     9d5430dfde830333dc354                       1GdRWwYPVhvqjWHC857zGqQM6ZpaT5V6ZX    19527d2e5cac0ec7d3c
                                                                                                                                       04918e9f58dac50e6ac84ab9f28d60552b50f027c98128baa2f36ff8
                  7d331e445398e9432146a8291bd82c957 000000006c28e4f3eaf8f7b44bb1220e99c0da493d7                                        10be182e00deeefe494ea4c051a5f0605bfeef1aa145a0fe74676a5
12098       26024 0630fbbf6742fa83f3a8b08b319bf8f   3eceafcd68db8076a602f                       19uepwKQU2kw1cct3wfPpcpVnZXmXogFPJ     dc8ebf07e5ac6940ce5
                                                                                                                                       0467601e567406e668b1decd300eecd588c118b08ceff59075c7c28
                  a76cf02d662e81af1c432da73666e11f75b 00000000d0685e01583fa926733264d6bf72e24240                                       355e1432ab04fa8a6d020d80d42000f2bf4ea7789a9ffbf601203bb
12099       26031 8777cdae5e991f168e47df9c4ec44       ca6f1056341cbcc12de9e2                     1C36vdxzYDQKYxrjdNP9mNEdvugLDuUczw    4ef117eb04d9711dde05
                                                                                                                                       044bf98a4ed152d1d9428fc222f14a3a404d974d76dc73899c3aeb9
                  fc0c1cc8a7ba3a4b944973a995f5caa7617 00000000f8ef102b6c0517330a6db20a4c646c808e                                       10dc85f4af042c453b4256da6077edaeee9d70286a5b3fa100bcd50
12100       26039 c5b108ee87810024a795036657be2       5c105b498a8bbe92e1bfaa                     16MBv6SLrLhxZ84zPBZHyLZABkmZzv6Cw7    49418d9fe8814c87f0bf
                                                                                                                                       04a630ac117287dcbf99e79a2edf2af0cfa3818d506a5a03f993644
                  706acf403eda700f3e944176e338a03275 00000000b40c1e56f2fec02c6e253c594d66ee972d8                                       8f68160c1369a21698d6f87cd427c9e1e5693c3ab01853e37d9d854
12101       26044 dc9cf112b22219edde225e30c89e30     3dcc57a6f1f5da9d0d75d                       15aBtz74MJEF8WKbF1KiKE9C7P8vGaG3JL    e0ba5e0a89f5c5bddb4c
                                                                                                                                       04539bc33fa582d8797dee88e2724890005f19a0182936530a4476
                  f1c6996f44a900b5f75568580ff0332f26b 00000000642201213187c9e2d6150be4f43e363ef0                                       3a8b2fa080994b720cb4ba29e62584b2157d9e452da70ed23aeac6
12102       26049 e9dbc505aa151154da5c024f2652a       d6b5e161795419c7d912e2                     1HcBPvSYaYY4REH8JzY6kS5fJaQKEuVcBZ    c5400e161b0967c08a54f7
                                                                                                                                       04e06eef3945abe1d05f8563b9999a9adad106c8803a442de243fbc
                  32f6928c4c531a50fd2153ad7a0f8e6f93a 00000000ba6ad9f826fed1aa85351dbe21ef6fce520                                      f69adee56f3777946fc2a3750cc0bfe85b10447508c0842db7f5727f
12103       26052 36413b2f5b45eecb024515b9e503f       ee10b6965f10a338a2fd2                       14xd552eCDHCYm7Kt1K4PFf44Pq4YZwZpj   1cd3a75a63fb6693012
                                                                                                                                       0491b4bd44cc66c03e7fc3944c3624eceaa5a76c6d1407cf1b27c0fd
                  2e0f6a2ae6a4726f79d5fbe571a22e93b8 00000000ca92c0ea7abf639d649fc9202a63e2ec5c5                                       311b72d33ffd3b409db656117c165836761789ccea7987b50b4f49d
12104       26054 0b230ab438575169b5d786971654e9     c6d4208244bffbacd37f5                       18zZ3hyCL7yoPQRtnecQL35eAK6Cri4cRq    a025cebd6dd217f024e
                                                                                                                                       0473de8903abefe96d9531351899691cc441cb5763b33bb0c596dc
                  856753c3f8ed960ddea920c38f90b39313f 000000003529ebef84c1c3ff0be724563f733944aab                                      17d61e0c90d2e1a129cf683d019d38ca94dcb953af16bbd883602a8
12105       26062 277368b96b91f7b1bd5ca0dee3d9e       b2ad7f5f6d64d4b909a84                       15jKCXNdEXC1fMR4GTFYLE6PxY9Ej1YV7S   db425e5f8cdb422a640aa
                                                                                                                                       041d1bef8d50c4b3802aa94a75990376dc0820e4b585fd1690193d
                  be195415e2c6fff41ddcd5926ee5bdb8708 00000000c094123b1a9e3160c775d3b22ca011ff88                                       4e5d577efb8643165d08e475da8fee9f92e54a68c81ebf77404b0b4
12106       26064 26ac9d1fe1e68ac8e31e47a7c920d       024d2258e03ed938689187                     1K1P7LHZcRcHJ8NbxE6fXnz7SuV9dC8Hmk    d31c327afb776ef520b54
                                                                                                                                       04dad24c9118d0c3215b585a6f62611f98a096d38ab379f7a081919
                  67e0cf1cbdf4681742c6a11de1b33c58983 00000000a8aeddfed3ba502e0ceba22079b7ac13e2                                       9abf0b32668bfcf0f11227c74589a02ce2c5a09d17845b12cd16a2d
12107       26068 f0c02f00a2fdd401650a991a9f8fe       25be05e76ca9633ab143da                     1JS2VS2xTn24A7p4hvf1fN1AgvatMrNmfN    0e9238121c26d1074113
                                                                                                                                       0478eb437ecfb20cc1bf880ef87e0c5528da5e45bbb3087b9c333bc
                  10503bab4e02ee8140286dd58f33e0cf25 0000000020d89f604d2374a65b6931505ed6ed8fa3                                        bc969ea7267dfa1e32e085fc7d36dddf64c93dc30f1144cf1bade502
12108       26078 5ede481b145f77f23b15cc631dd38e     17bf8609297715bf767134                     125sMR1tY3K2NWpyFF6Ur8uy93B1i1b2AD     b3013ab1fca45ff9bff
                                                                                                                                       044cddb7142f69cb11f20adcbe3e9af42871f44ca3725b0b1dd4cfac
                  3eb9d5618e87ac3cd6d1d901d97895f201 00000000a5046a96bcf3cb502abb3b96ae1e7b412e                                        c4e12f0a1c71a428dd259a5a871eca13d2f214118ed77a552b5a46
12109       26080 7fc92ff2681d06adcc17e73e092e40     8126c1099d3c965907489a                     19xS5ZR8sQBtjiLEMbTaKDGqGDXqrke65B     a9b6e1c7198a39bb8a13
                                                                                                                                       04e1f7d8d24ab4612be4a9f6b9bc8920f580499b9d6587991e51c8f
                  9e340adad52d0f7faaab57f5525f0b5e1b7 00000000f4761ce02b97eca29ea9cb38d3c551aba5                                       8a0f290149e423747d9cc3aed7e8edae3e9cddda73385c25f9752c4
12110       26091 3f61a80cc8e4d626ce78af17cceb6       1e774b0fa639ede22e8142                     1AbyqPLMCm2hk8iPFdry6fDgtC6sgyqEjv    ff826fb31f17ac95c441
                                                                                                                                       04da1a4f341ff598a9bc2391998c092e0dc58df6e2ab02f14d1e986
                  04a9ee8f5f827c979313018035f654ca71e 0000000055ca0e602148fbf69ee92744d4a4b2a757                                       99e87d68bc546f35af9235db4ded77b74b4c0727c1650abd5fa4185
12111       26096 c784d280a99026150ca8488691ca9       cac1353d7ad9682acde582                     1HfDvWZGKmHhajKMSFZM54C1CyzdxtMngp    9b3097dd98a392c0b08b
                                                                                                                                       04b40a2005bc0701d06c524282ea28961157a0a85db41dcf0dda99
                  6cd4aaaa8383bfcceed1b8a22787c7db94 00000000f330f1f63c63c2d0e5e8f6f2ddf0db218359                                      ddffcf53a59b0904037de68abb91b04dc2cc26c5707c1b8f7ffd5dcbf
12112       26103 c3d10f1297197efd604fb967840108     24aeea60cf62fcf5c277                         12JUTtGUfgQpmz2dd7PHhRUPV7GBxKfYDW   312dc77a58fa6f76940
                                                                                                                                       042761972061837dd7ed8c967bac0289e1f111db41aee2c18a379d
                  1c431e4e2f3399bde22b7593208c643368 0000000013c6eb39974a4dd14aca94dc44f4a3a059                                        ccb38caca0f6196d9b1d41897e3813f58874d8b4931ee4444676545
12113       26106 c3ecf8ebdd588e174799ee323fc8a6     6021e158a79960ab81fb7d                     1N8VXho2utYq9DwhQ22brxMuzYBgdHkug3     a820824f6c4d2de6ecf1a
                                                                                                                                       04c06b7cee84d27e9639171de248e36221ac767f04d4e9b89e63ee
                  cc17635fab07eaf4dbe9dfafdadd372509d 000000004b0b4d3cd36d58acab1c8f0c21b9dd7e39                                       99e9f6b54620a6aadad9f53c5b521b37e8865e3cdb6446ddbef228c
12114       26110 e7660fa81bdfa7e4cad825e3cddf2       e9a9599423ddbf0f2bf49b                     1LYTNLqRZKtKatM5TeAdjnA6PaQ7g3DXbX    4bac65e2008ad28af32aa
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 675 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04621ce61dee92f61c706621d8e5dfae14f81c93b70c43915ad1bf5
                  d84d97030ca2b99120d71b2bb7baf30081 00000000a5ec628ab7ebf616a3b5c2ce0ac82fc6a2b                                       23b3633494abf080b6a2118aee5ca5d9151fe3dab4a9d21e425ca9
12115       26112 3a0ab6eb3f259b2289348e7e406680     97e457a9c45534c817384                       1BD7WeAk7K2mzCTVsN4gqtiDz3Tna7qLCT    d18a84eed45ce63070c21
                                                                                                                                       04b5ffe6e0ddee33df4f5246a7ce751f64d199944416c1827de606ff
                  9a041f31538f75953d597a4e6729042bfb 00000000190dfe09a1f1181dbc48cf6c346d24e9186                                       472f5969015e57efed64bfae10eb9f26c5f85eeae0fbfe8c2a3e1937
12116       26113 bf9bab67fd0bafd7a50e85d463a1bf     d923412c41c531632419e                       1CTqHAa8cxkN5ykAoR2GWUVfK5hAz575Zg    838be1a00294061035
                                                                                                                                       041c700cd5f90b16ce08c5ad1bec7faf5922baeadb1d0288494eec2
                  e4ac51cb12537b65a493b10c1313a26b56 0000000023c41894f49c0a86b6bee9aed6f8d0ffc3b                                       6d18c91d6231992a64062e7c7e260708d9a58d16dcc299554a611c
12117       26120 ba70be21add8ff9a290a5311cc2002     5aaa0206b1168e4e5c0a6                       1MKDoza6q6iH8bZfC4p6QHJTbCTR6gsFKU    b0ed34e705525b42129b6
                                                                                                                                       044cbea4b8e9bb77f71f5a87df53571685fe89ea717377c3778fcc1c
                  a34905b7c97656d3baf447afb267e05980 00000000bf6d31557981d127ae1f4e386b09aee762                                        2240d811247374bb6fcc0ffec733d727aa71688367ea3318a880c18
12118       26121 8bf46014e698edbb117d74ee4c8324     15dcaba881381ac096414c                     1HKy7ycbpPfDBaLvLta9aVdoDSHuM36SHX     9c7d5bf0c6c8e21f284
                                                                                                                                       04e6c48473fe71012649b3111859cdd55155e4b3984843c6690e57
                  2760dddf77ca7ab71122adead8190d2c48 0000000038c692382e32a3f1edb5325ae9774bb01f                                        097c0b23e712957bbaf69c55dc1a8fbc2749b2650a46d1a9a40af07
12119       26123 374e0e51edabcb5aaf06bf905848ac     15795a6064eb496ad987e6                     15qBM1tcKwQ5GGgjSFDax1SWKahZPY64FX     c5131573184ba4b38dd97
                                                                                                                                       04f9a856b9ec462e94c00be55433fc3e210fdced9e871f5105de086
                  eab721820e4c71da20bd58e417827e454 0000000039a1155d61d7476accb8caf0e5852c4028                                         6b9c1e046ba38e15ba084dbc43d31750669cacade32104450f1fb97
12120       26127 7a9dadf43f7b4eca27d32f66d4947a5   8088e79b4586e303c3533e                     18pKw7cGbYhoVr564FJc4WxT8nUd5DcLGA      1257be51e771142db9d4
                                                                                                                                       04e04a424e8a8f02b60a5544d60c489d20c17a97f7d236dabec2f9b
                  3a234e33ee4c2543d3d788796aa9fabf3a 0000000000e8ce315b3134555f832d33fdf027f4786                                       65b4d955a2d141a6732714966a6e653b2e07effbec853e6289736e
12121       26134 815f35bb22f7079420be6d970991ae     3de2284127ed9b4bc1639                       14pRczMEPJ7AVGVE5csGxiJnAThz2NziAy    43af0e7e3903b97974499
                                                                                                                                       04a4671a97c47b894e6a2c446d23fcda32bc14dc979cc7d59a94979
                  aeffe504d2428bdf601cf78c957f1a919db 00000000364921684fe523cde4c651b23c03b612f7                                       2d5c2951f5724d1614ba113881a1d6155c75ee3d3c73c28cf232ab2
12122       26136 7766d9bdb83fec07aee073e0d3ef8       266bbca6e00017cb8443dd                     1DaDFvcbnDc6C9S2M37bwTUTABSeyFpgGR    fd169e3654084cdcfee6
                                                                                                                                       045012ed9f916ceea19a737ade8eddd0b79ab42b5eac2075e4b2a1
                  6ff27042482445771329004e978ced878a 0000000014dd965f8295ca378738e8735296ce1b77                                        cb9dcb8248d456c5313e621e468ae75864aea331c21f343acb090d
12123       26140 534fcc29704e093a7731c856982c74     8caaa4b0247fc86256a5e7                     1MgGUcvb9pQWVpFBi4Hmm7p56oEEWRKNtT     5de3179c45f5419660b164
                                                                                                                                       0470165ab34d725f075a445ac3f9685a11d5d5aa2d689f3a3e4cb6f
                  497df4a8b43a7eed20a8d82f8f4d14691b 000000000388e3cd4c7bde80b7e331c8a6ea9ce1f0                                        50b8ecc1ecc67172c4fa7030090d6d6fb76385a55469993ef9fdb18
12124       26141 050680039e78dcbf227f3a57bf6862     192d2efe498e938343aae0                     1Ld8osGL4KBDb6M485LbN2BV4bsSAwsqR1     299855bee1f7a716b15a
                                                                                                                                       04ff01ab8063bbb8e4f78f3a8aa1e2ab7b232f774f6539a6b4611f91
                  751570e87807772abb9b411ef69d2f8512 000000003f43fa8066d9d61621a3346cf2dcaa5d8f0                                       78488da7136fd86cc855c9e83a945d3fb73d7333881db46f5dd06cc
12125       26145 17db9a81709b00983a59c82a3f55fa     337e6cbea313912dcaafb                       1J5TGxJpL4Ca565kGuPi3LtMRHPvKosAHQ    ce7771cb7ca5d6f1f18
                                                                                                                                       044ab16ed547c43d0a271dc98e9f3c47b477a6959639714961e8fc3
                  6f79ba3cf6ede8e9fc26a3ffab4e4d6936c 00000000b7f2ab77c7fbbd9c584551c8a80f121f745                                      c8a4dac0469bf882425d50612825c1937b1b736434168a5ae7cd22
12126       26153 92f30867be11c441cfa57133e41d6       3107c20139e311ad10cb3                       134DdRUjR5N37xHQQx4ZYpjZ1opqXkVJah   ae08b9b2a19fc05ec44a5
                                                                                                                                       049d361c46f0b4f7d53614d6de3dc32a30f0eff453669c9866f7435e
                  b00ad32f9faf66e017833b12dedba92236 000000000cc320834f00b6553612cb16550ea82c1c                                        b95a47e4e3eb03f4256b80a9617fa815a490018d5777b0eac7a095
12127       26157 cde4e3a844f484ae2af97ed06346ea     5996e3ad71457ca6e441bf                     198ZVGXuUC9vEu1sCRbTuHysjHj6b8GRep     2cc0091281136088e915
                                                                                                                                       0439804b79784c92019590a111663043ed2b4f3c35b80ca2b80146
                  94d494071cdca5ad8c170030e18875400a 00000000cc6ab78e908ef825152cca2c7cef0067e44                                       bb5abc40f9f55dee805c0461e7c82c1273fda8c8cc460a90e0dcb7b4
12128       26163 d6a5a9be013cbc72be76ad1f5beb78     655f27699f3034b63793b                       1KqHJwBtmwgEA3DWY6DjFu1aNu3Ecz9r4B    d1309f083515fd7d2dc5
                                                                                                                                       04b31bd26bd117532dee3a38c1fe1b1a56caa5c0f34da0b0ce13ced
                  2e422bfe95213a42343d68f9ef8f0d55be1 0000000061a5aa5250ba9d9427610c2c2587c37495                                       69c6a6d351ec6c8d0d4ba88c3b42958574bc2c729f545108d188184
12129       26164 d2f265ae36f14e7b7778d88cf700f       71ca058fdd74670f5d3f1e                     1EzvgaPTKrRP8SYx2hXEKDCjEU2X3CBgzp    7a4916df53d961eceeec
                                                                                                                                       0497654e25b8c92dad1cd03ff29db8f7c248df4679a4ab2f4b254fba
                  48471dab394ed32212b4f912e0adf36d02 0000000061e9fcfb034d1e559b5fb307de3c06ca5c4                                       4d9aa8af28e73ba51ac6156d0f9eebdba124ed1ed7cc6160685086f
12130       26165 92ec7d71a2b023084d71b01159075e     7e9f29bfda4891db2c2d5                       1EEkUqmH3Py6zggWjYgrG8UfETFLppRFVT    af832f1dea259611691
                                                                                                                                       0478e77095054ab5989296419b8c9fd6a24ebe12f3cea5753f2ff9d
                  bdd99c377902fb1f71ccd77478c4edf9fde 0000000036d0885861db3404a6a25b4dd0d352821                                        dd08ea6d0a0a696f33064d30ab89f93875c97377eb6280359e8821
12131       26167 500880cd41f5e8d2f7c15714e8852       8041c087b75d60f2cbdd2d4                   1BgUSej3AUVeN8mvR39b5WQCTeSLAWxvFr     5b9a99bb6dcfab895f07f
                                                                                                                                       04db06667236c43f0e99d5920b583e2c9c244aac21d7545cf55cd1d
                  07f47b30e84b54544c582e4569d8544dd0 0000000000640d8bad2d9525e3d8009aa09e9a00c                                         92deffc7db7bc8e785f7770069848520c7d87b750fa29fd496c05bf7
12132       26171 d95fa6a844eb2a1991a7ff50fc6882     48e9106a77be14a9acf7740                   1v363NX8SzLNcBVht41NJSoRdDfQtwYv9       5067299460d31c6fc55
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 676 of
                                                               913
        A                          B                                       C                                              D                                        E
                                                                                                                                       0451f0ec3624ecd1583ba9f5c264a6ac4ffa6e5038b827357fe1435c
                  e972d9e98443c5f84ba8da69ce839ccd2d 0000000024c2c5df1d2579a9e220e5655802162baa                                        2d65c72a7dbde89a060f1e47c145917ba7ccd7a3195314ad585e5a
12133       26176 156528b8b437bbe21d7081eb5eef99     11a97cbc6aac28f17f7d23                     17o67WcHC32keNrmXZpjcdAjoaH9pYf3HA     8d7efc828479e91bc39e
                                                                                                                                       049da02941a020c66bea55d3c32b611ff9e90546cd1329fca286c26
                  815a93fcf487abc9cf0890bf09c1e110efc2 00000000426d5695bad6fa8cc19642b0c5b4d03610                                      0379e0ecfddfa2592af5d17403ace905e3cd53e3cfd6a2e41f3a3118
12134       26179 1c81efbdf4ea564dc23f2630585a         dfcc3f9d25a6a4bf386ff6                     1Cf2Uk9gvd1RbwDefF6j5NNY1VVgf8w9EZ   9575b646dfccd75b530
                                                                                                                                       0409722a99c23bae61dcecafba0bdc2618a322513d55cbb03ce61c0
                  d50cec636c94402d642a4f19ca962c6fc96 000000003753cb38eae53b2f220a749f64654bab34                                       67fd32b73546244f52711a794074ae0b8ba4435a77304e2e3cf25fc
12135       26180 323453d20b8dc7d0c05eed18d1768       308e7ead4211ca7d31e92d                     14ESkasST9fmkYx8McmRGRf9Daf3xr2nK4    e8fd60c9bbc13a284eac
                                                                                                                                       042a369bf73a919847702400c10b3dc2f22a98df9c53dc5755bf289
                  2dc7589a8b27c7f222fb25e934b2b4e550 0000000042010fd127eca32e7d757c70f5cb05cad4e                                       3ae8c36c7cefd111cb2bab0c9a798075b9ddbd5a3c35ae76288cafa
12136       26185 b10b78c588f7180f9ffdfc41f5d62d     c241b6de4d71cb1a5e415                       1PaAaCC3jk4fR9psQvoy9zeCRbhcXXHZpU    4a787628b21ea6178920
                                                                                                                                       04879bd85e31c8792a304a6b68fdcc925c4072bd0829eadc443f04f
                  87b34afa52cf0a7970136860f5e6223fe22 0000000014709920f2d6f30224ec26ffa22dc90d6b6                                      d9a9471f8e73807a40cf44f20209a3a9ced898a8838376fcdc4137c
12137       26204 2f0ab9064c0446c2c0a3d566bc032       024825a02f7307aaed2f7                       1FduybAqfcKFr5kYfcKNqg5gpvLjhZjr4F   5884cfbeeed45ad3f583
                                                                                                                                       04359f67f0309f797e7cc6225950377c9f9598ed9a627cbfd1e5a9c3
                  2cf41c9bab3dc59f37796a98694c0d4d209 0000000039e7824dbcc78a3a10036e750e2432721d                                       f9b8f733eb1a783e204b3c916d1998c949589ba23cad57c05e96a11
12138       26210 51f167eaabb40be2f9820b0ac2351       1dfd570a2256ae723c0015                     1PdHBKMpV97Ee4Eaaiy6mYQj6poUfEBxrz    51259f5bc654caf317d
                                                                                                                                       04b4941fd24ad23ff237e8be80b92fe74cfb3598bff3fca9d5647229
                  b03ec81afe9255c638992fdd0c0307eeeff 00000000cb2f5853627c60e339388998e0f4fc71194                                      be4b2e97040593a6447ba330b242542fef7416c6a6aff3a50316911
12139       26241 69d27e34772c4e18f36e25f0380a3       e6186aedfe1b0ce1ca34f                       1HD9hz8e3mHZZfCDRi3UzwffyE1GmVV2Aa   32739f38778701b8f3f
                                                                                                                                       04757eeb8a362862321c90a083dbe8df402502b7bfe5e2dcff86431
                  a6c0dba4d5fa011fa6a7b7f1dcefafe580a 0000000029c311c2e9c64c78e4f9ea739c5552ebdb                                       e86e9219ac9dfae71bf5893938cce57491d2a96a2d3867e25fa4b02
12140       26251 bda7a4764e2df36fbb05ea22f30fe       91e9eed7dd38ace2e56377                     1Nbnmmz63Pj8MxUjXQnLzZsLL4hsHsDepU    e605ce4af12501dba2f3
                                                                                                                                       0449d78b5d1b534fcc15f172e619c31d5ed92d276f69695f3551931
                  e03194ecb10bab6c173d0c5018cf5b7c3dc 00000000f6669851a9b21a716652bfb7fe4c108b75                                       e00a35b4c9e1d2e4a297861a6319b81dd351e5227010d61dadbf7c
12141       26254 2ffbe032d23643c063d33f2476e9b       9600b10852459cc983e6b1                     1MFvyZAyziinHnSyFr8bvjXqiDYrzFZ7bV    10db39348c9fc743f59f2
                                                                                                                                       040287af933f8d633202ed8a3bf9ecc85b6a31a90ed38907796fdd7
                  b422e617ce357341669468ce56c6b213c9 0000000066d274a8b411861a1afb9196da84d0c94a                                        7c35969930c06c4da560c2c7e776a0fb9e26a33fb4331ec3e9f7291
12142       26257 d081a91e678a890729896584fd2d07     7481216bc765a62aeb9a8f                     1H8vNYcC6N7MTMEQS3d7xHsg87SnUKVjy6     22c4f70dd8fc4b0d47dd
                                                                                                                                       047db8632e2f76f95e030c4f584d36a6f0e74024cee74dc34c4718c
                  af47b943974a65c1bf49f20bd4292f3f9e7 00000000b81559fb0db01e533d357bb16ae3d70ba1                                       e0bc25353fa12b118c91f4246f20f52f23441eafe2ccf4c88311199fa
12143       26260 16c10718e55ac957bf9e7210f60c7       1c0d89625c45b25720f6b9                     1FzDAok27hfrHEDVzonfSVrYwzr5LCXhZH    f4d7ee2f3f93e4d182
                                                                                                                                       04345acd1bd44db0da3006bd5e1ec78d802678cce4107825ff9369a
                  f5a385d7001be97ed523be3507185871d5 00000000c6408d3fe64b1d9aa79d44b17aa458ca74                                        99300afb76c7ca9659cc9280cd957ca807deb236461137c1b1c8053
12144       26261 7af4db1015eff7cc184491140ed0b1     e5c6a600a16ee8c1cd4e9a                     1KN8XYqGamBnyRsjNHMrSUByDdKpdYQ7Cz     b1d2b91ab730e628d975
                                                                                                                                       04a6c617ad02417c79c822eee3eb6942df5c31ffd76e05bb0ef3d18
                  769c40c6c3b6eb5fe42105bc081d2c2ab4 0000000025d3e4010e118a18154432783b46b735e                                         c804eb75fabb67d1ef8508f13db06dc55e9e837b585d6498043c8f3
12145       26270 80996a81e5d84f88f7b3532caa5224     37e44a9076c1f9d0994deda                   1AdyDxiTPPC6N3c6JWhGAfiBV7aa88SyGF      0647d44d5443802f7a1a
                                                                                                                                       041d93daf1fb99ac77ea4a77f63cbb4d5a499d8c300a9c50ae3b702
                  84cd05cfc8bc48b5546ccb347ff95604a62 00000000cea9943799e738d83eaf52f3f8becda3d73                                      7cf84d5caec307913054298b7f06360a6f59def4986faa12fd822b5d
12146       26271 7eec623156b996cdbbcd793c45eae       e558324a5760d9d1dfa09                       1NLuNh6yyV8TW127vRMv7avu2pNZcYUJU2   91e13e8df07910fa09a
                                                                                                                                       042f85e8488b00e32fb868c4b354f44c8dc65d043792e865f0ba100
                  80d12f755c4c5d6581641c174d6f97ed15 00000000e9a45e3da5390f10c755c17861adb1d34f                                        17dd087a3ba00993c4dfa8efe51b0b67e2d9679c3f5da80812e1ddc
12147       26273 d5c095aaa98098c88876f688c5e9f9     8d7c568517295e028d9656                     1EN7TncQvHisYGp1nMUCzdinqxX6FxBmn6     f26d3ed1feeaeb965910
                                                                                                                                       04f1635a487c806f168d70f60fcb75b245229e96fd09400f84be64b6
                  3bbfd24f1009303c935a08c7fa90bf0f8c2 00000000183e634ab6440e6d2b9aee0032154fcdea                                       ae5def5de54d43248aee4471ec7d7735c4737b0e22d2eaa5054077
12148       26278 e2fa779cb64e9619f5dd3703a35fc       7d83a217665add661b7836                     1At3gxuhKMdig7rq4uD3U9tzDNC2cwkj3v    23e1cfb7e5e26ce023c3
                                                                                                                                       04f451942e709e571f1c4cd8f68e53ffa04f5e57cd29932c506e7de1
                  3e8dd45920474686db8bc604eeb9ff2064 00000000c0b6826d4225215f5c0970ecd7039d5de6                                        1cae753d41d42c9fcd05b734994e173873094948d62ffb30ca583c5
12149       26279 1dab66af8afc939b6ec4c46034ec7f     119165b241dfc4f85c3d2b                     1wG6x5zx64Vyt9rTxooWF66kS2fj4H3f6      bfd21903071af7a5a89
                                                                                                                                       0445689e4ce9945fe393465825e9154152adaa4a2c8ed091be5508
                  3ddcd144e4829a182b41b1e85caef444c5 00000000ca5357fb4dce19b71af7ba6f66f4e0a9a57                                       fc7b3a7a51ddefcbe5092c9d4ea62425962b14fc56f19ad682f57767
12150       26289 f4788809ded83ba102618f9a64aec5     824de2596472461fa6a7b                       143zL2W6QawrH9MoRqTPzMnhk8kMmA57FV    733ce7dfb9d01841935b
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 677 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04ffee13408b6e241e38ea295a4a7c35bf524001b9397c481577b1d
                  233ea4cf49d92ae741057103318210b163 0000000047a6b64a1e785a29c6cb1c4e7f2d3a5aee                                        88cd0e3e329d3dced3268fd491fe31285beb67b1f85395a0dade923
12151       26290 bfaf74104c1c0e802574543858967b     31e05eafe5339b29c9ab12                     1LP9M8TziHgfNd4K5xriByCwdGkoGNXN6M     f327858bd181cbe8ff54
                                                                                                                                       048344a7b2738670697e9f056d1cae6a9d6d5922bb207934f3f3e0
                  ce0a5a0fb5abd37f949580cae1c0f8d06af 000000008ad1a2e0a5b5d66e1d41880b2b26d1f633                                       519f2863c4a41154e34ed126b91c05601033486b8c8c869a520891
12152       26293 434c25d8ddf9251a228edff2f1099       279e802b770f15dfd094b6                     1KwVzSB7HHZhEBVRByGBYHZEUW9hjv5Rhz    be9107740b2086b6a11c79
                                                                                                                                       04ab5736f5c6920207d882103d615cb6c5ba14645cc5ab58f8618c9
                  a7b7144e604be1f0047d29db84da59b232 0000000052db5bbbab10da5f94196b47baaff7b9ec                                        b4295da6b03ddfbef94fa70b5d0ca1931651a4dbf308a8441bab129
12153       26297 f9ff5f98fee1adb7704988dd3a12a2     6aeb0b6ad8a10afb78a607                     1NU7TTUBkcj5eAjLKNa69xVCw1PM4uRmwZ     eec89e54555664e63a23
                                                                                                                                       042e3db34a868de19f11b8ed01100cbf79502ce1d4303087808f6d9
                  fb36ed5f8b3cdca3a678ac13167e00ab78c 0000000086d0e606ea2d7886112899679b459d4ce                                        b15d5f6e84777ed199ff7a59025cec4aaf895c057fe12cf555869402
12154       26299 d69dc1c2b792558c38e7319418f3c       050c124e04a326cd4512c08                   1Cs9EWc4Dgm8XLWKWC2Wg8sHXuM65sFjgS     bf7311443e959fb45d2
                                                                                                                                       04bcdc2d5cb11866da2c81c3650212bc5777e1aa9ead6783b089bfc
                  e0a05c841a306baa8fd9eb2f14fadd250a 00000000b5f8c65a7909f9516986b2ae2d9e48fcd13                                       205a5a5266b85f646913e3fd1b788fcf0cbc29986319d50e38870bb
12155       26305 0aa572a32d98d372381fa0eeb4e2fe     ada52fb33b2324b18385b                       1Mi9FA65JgjZjmYdttuwKgVAJkYTymrMjX    d4dff37e67f0c25fb02a
                                                                                                                                       04a97ac3ccd89f252c6965c6e8c279bca12bdde24fac5f2d64ee044b
                  1928b471cde0f0eb8012a8c07b894ad090 0000000030c7afa9d9cc61a325f7c517fb47efce01d                                       ed7e6783854841049fd03b82d373fd9708b466a1fdcb69fcd7d3652
12156       26307 6d2ceaf37695edb1c96b876ba066fd     73700c9316f11c204f43a                       1M6wNyBLzENEm8R4XvtYvZDX2wsbJgaT13    26140364e8de1d70a6d
                                                                                                                                       04ba5bf58ccc2a6fb992d5ebbbb4faa77e41ff16536582b4256aa06
                  b2f3291a8fa36bfcde57bf19e83869a65a1 000000004e53ad24faf578889e13761f130fac50d64                                      b20f609a695d1e349d450cc5b06901205c6afced0299e6dfd7f82a2
12157       26308 c8e283c855b3745faabea39f6ff6a       4e34655bdc1cc4eab8881                       1PNBdpvccAGN33ZLiKiTa61gfDVDEeERNi   a96f6ec4aa101478d25d
                                                                                                                                       046edc2afeea7839315cb2c74a4bf725f73f52d4230ec5ded3ea3acf
                  6fd06dbc4476562853869978ded5cc0f1a 00000000ab17f05a4e155c14fd85a240e646150cf31                                       d470b33dc2ea15fc302855bc435405abaf14bd47599bbb4af0f4e43
12158       26311 a7e186a79bb479aadadb5beada2645     b99bc770fc4317481dc0b                       1CCC2X6V5B5agn1KGhosa15mQwbyhiJqVB    041b32fc50fd279c31e
                                                                                                                                       044954407f384e3e2301555259d4588383d29eb0ad959bf8b1435a
                  2ca70032f9001d1ca6c862f3b55a4d41cdf 000000000cd386c80d408a99cc2d2f94f420ea93d55                                      229b35e1abb911048a481067ba34e9573a8a73a5ea7ab1e0fb2bcb
12159       26326 b1f22856e87122425b07b26cf0a3d       0f2bb69069b845b464dc4                       1526VPHp5jKerqygXG78jnZo5yL35deqNT   7b9070e2962a2b5ea2dc43
                                                                                                                                       04076b5a803811a45b288e2a6eb264d795c238773e9ec66e662bcb
                  273401cc9b0ff5d5e1b75e9e380b957d81 00000000418f9aea44f0452c54eab8932b0427f0ba                                        e1a55f93cc23b6b78b1a1a3763b027876dd7644ebaa900a87beb26
12160       26332 db1e096b0b1663291337483ea8c9ad     3172ff47e1e17ada6476b3                     1GVwZd2HuvHfdsgvxyvSu8oxGqTQPaqy2N     450b69582e447b35953b86
                                                                                                                                       04e48bc0b9530ecae33bc93751ecbc109eb71bc97ff07de980414c0
                  bd871d6dada69e02850b5c181f5fc176ee 0000000088e8ce44ae5e6aa11831cb9de8ec02f0ac                                        1aba989b15645b39a19c8cc17ed33b1473d8d2c854cc3ba9cb5556c
12161       26335 d76aa4904651865c61b9d03a74ec53     80afe5fccbbcaf879608ba                     1Ai6dHuAvmTCQv8Emy35c2DPcWGN6Q4yA1     130255b70a2e8ed2fd21
                                                                                                                                       04ab94ced53d2db7d70864a029e74c3e3590a0a70b112a0cb0469d
                  973f5aab162a6b2e30b3596560e5cff0c2a 00000000216b3f246e8afd6b9eaef43c1f77622d498                                      81cc5bc376eaecbbae9ec414e48a7c6e73bc1f97a7110cc3f3bc6d40
12162       26341 2b4aaf0f6bd83ecb6bc83dc2dfa9f       662547fb75e2e12fabeed                       1MjiKBHoD9M5NmPD5E6xNTpEsERULHAMGp   ab4bba97a29116b16909
                                                                                                                                       040038eb09ef6d8ea0f17200b2325e675f6e36550b869f017eb0afd
                  71d89a14d38ef88dec64621402197ec279 000000002d64d1be2e1eded8d1732ae531c7d2d9ec                                        899e08b7527903ebee92738f5693a1ff0e26f13e79bf5b958045c74
12163       26344 b30f0d9478de5bd57251118235453d     537aec734a0d49617d28a9                     1F8EZzFYkAr7KyfpAPwP2yZSWLAXnBx4K      499e5193cb11ad5878fd
                                                                                                                                       04ba99766dd3710dc442ded60571717034c0cf75859aca2dc9abf6b
                  ad62778ca926c48a896a226f69b486ec76 000000008524243a64e287382c97c1aba472565d2c                                        e3f2b4cd4a28d3de6b25861cdceba3257d4f626b5d69d88c1eb4009
12164       26347 5880024db8d99f5ec587b6935edf33     722b5c2fe011d055ee197d                     1c85ron9jnZ3Pyw3zpg7sEWmWqgayhkra      ad4906fde3a1247f8a9d
                                                                                                                                       04c32b46b7e4b538c175aaa1e946deb302cf19153b94176e3f3119
                  b4c3c14d524201d7cf4e37a51d0cef562bc 000000004bb734b23897ec41ac05e573684c446c01                                       14f480460b1949e4302385b117cc8b4374957c4c15c1dc02a21bfd0
12165       26359 72d66725167bba85fcdc887daa700       d7bf981f7144c2876072df                     1KwLwEXtvHHTbvn54rmeXPSArG2USFuS37    1f53f3f00eafa20160af6
                                                                                                                                       045c270639ab8f17d2362155af831bd231122629bb0d8268986a23
                  11b838527f39abc35500296f75d7c41773 000000004d516ab4c3f0be27a34f3e6e626b087f5f9                                       0d76592b9bf5c9e1834398b0bf16fac8a921672e28472eedf012557
12166       26366 4ac03028bce1cbe30ac178e11e8d55     67afa8906cc4d87600dca                       16L11wgTVe3PcNCdMHcTVditwTreocFADu    35d4f616f15229dceda7f
                                                                                                                                       04140ace860520c4659639ce218543ed64db9fcd2b3fc86437e0175
                  92bdc57e4e9217f75bee757ca91128314c 00000000577a3652e470e6ac48b4092f660561c8a1                                        7766055037193d1e08c9f444e084f9ede02ce30fa3b620216b0043d
12167       26371 8930ee1ed05472194bd29fea9f33ce     c248fb43cb7e3c54eb7795                     12NtF1qeBgCafa6AQkv1ffNfHMBpXCNst3     c336d08a4f19a8cde84a
                                                                                                                                       04e430fb314fe978fc4f5fbc5a951187207211e8d02087b66c0ac03a
                  f4e7f0b9a088ec6d75df7b0d2801e1ece54 000000002c2078da10db688c147b4f665cd7f4619fb                                      ae9c6823180ffe054f2a32a391b1e5ea01b03edf893b1edc9b82844
12168       26373 3d0f0155827a0a924b4e24222015c       4ea83ce8de38e13f399b6                       18AakxQuwSRxTVdFHwq6peGgdAVezTzrKe   a942f7adf517e92af53
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 678 of
                                                               913
        A                          B                                      C                                             D                                          E
                                                                                                                                       04654abe3ee39fe315186e538f18a7ba45bd67dffe3f41a4d5f1a1fa
                  0803049c2c53e4c2af0080bf11d5d9c73dd 00000000caf88a3e49b172909a0850bd0d6e8674f7                                       f728cdcb0e1190630b9d92409751920fabbd640be06bb0b498748c
12169       26377 be4dddea9e750d66ec7056dc2a841       13d0f978af534a45092b9f                     1NiAnpbTbQPdKkZupfE8ZEzhFJ3FBRRjTa    01269155f9d14a696330
                                                                                                                                       04bb5b0a8be04477149af4e02a89b00ea0dc7b3056e57d9b3685d1
                  02d74ab09895fa458a769927cca5372946 00000000ecf2c1697aabb0df5be222ebd1a65f00f0a                                       e5e89d5c885c5c9a4b79ccbbd4c68244ea5250c7dff4ed2cea1b7bd
12170       26379 3899d69328b06f04383d37756fd259     ec9d32d7149714c840ee1                       1PcUacfwrWM8ZwZpKCU7AqjPRNprfA3naN    af34dab9ef6759d25d1a2
                                                                                                                                       0488215d6c33413fd1f9c71db61382196bc5b33dce86942c6e6627d
                  ba0ec4993879e14cef92ac3eda3e228acaf 00000000be087f058d71f48426df448260f908528c4                                      5d178de17d777899a850a9c50609717833c73aff45321c7030d0cba
12171       26383 3458428d825f7ddcf307fa2193b3f       6e51acd7d3102e2d1a579                       15Exia7eZWsc62Nd3veW7hpMNviVSJrxB9   b7836a9ede7fe6bf67e0
                                                                                                                                       04402f7da88301a28646ae00d66ad94f10118441e15b58b63e7a6d
                  0ff6e2c2b68d15bc7baec2e3923feea1978 000000004c4b63215f23c74c3f6478076567a5197d                                       20fa523af49e9acd6bf59619be0815ce718944e24bd104eb634a9e2
12172       26388 b7d4492c3334ed0b5fe91c83e0d9b       8af51ac791c20c72417621                     1MK9q81J14VEf1hfARxVRr5uLRAHd9DSKs    21fa418b134fbdc77a489
                                                                                                                                       045d8e94db09f36f6218385a65bf5a315153ca45ecc03c5af7a4dc8
                  e822f1f2fef9a36640bfe9b6b8d5329fe49 00000000ae7603a45a6ec6f9f82cd8b1392b03056c                                       56cd8b121882bd4e1759f8d7bfb98ad472de05a2175fd8c5bd36d49
12173       26390 d7977a063ada202a5579c0e01cff2       a2962bfd1a71606385c021                     1Lkn2oG8qLmhSaaSsW2L9fkKASi3r1uSFN    df07a7a3e516bc330341
                                                                                                                                       04224d1359e6d78d2b932765b0820d4cf9d9e78237290cff1600648
                  6d1563c3aa9b6128db7a738375429d404 00000000590e4f04e13af41822fc7a15f5b863dcee9                                        c9667931c7b263eabc5e24bcbef8dd49ee8e5a4df75a565b2dcc6e3
12174       26398 52a15c55ce5eeaeeff10fe2893b8dc3   611e467abf663e13ef397                       19Def3nCLLz6dcEeqb7qNYYHZredqVRg59     a677571f6f4cfb695425
                                                                                                                                       04418bb9771c8a5cc407a439588bece9343969f32da260d618859a
                  9f26f21873b722b5f1eb9022a501aa154df 00000000d138437d1433473504f376d03cbd7acaa6                                       12d5cd2dcb35f3f4a02b51e6565ef8c76b4ba6befaa6124a4443546
12175       26401 ca7c6733ab58285cd87eac1c040fa       bbddcbed1b63485b95413a                     13FTEVMboHsrCTYQcXnPqVYfETSPxX41An    e49fccf0c5e373a612a61
                                                                                                                                       04802c391e491ae45f153e02ce5b20e6d3d88a83b994efcf166a03d
                  e0836551a1327cf0975f9db0d407c5c141c 000000006bd1fea8ca773f24a7edb0aac6caa9efe0d                                      6b6ee96df8af21410c802741377058e61519bf57c1b466fbe6f319c
12176       26403 90f692889e93003b084034be5ac0c       2eb84d9473de83b7c58d4                       1H59mgSmn8YX3FgXp7mzsFXrG9N3Nkc6PN   25b2575c91428e425ae4
                                                                                                                                       042abbc95a19b66873540ba6645366125ad578157d286c37a6a469
                  32c1ad8ddc138acf4cb4f6e0046ad7a0e98 00000000ec41bdcc0bb3af99f6e81bd999f514c77c1                                      83b3a7ccca3e7843a95b295cff38c85d49e128b2b6513cc83e7ae29
12177       26404 64a10a16733e278a6ab83529bcacb       4549cf677fc2017e72fb9                       1LjPTDE1yEM1jTTg6DcH4trq2TnjueqRcF   64345e4924dedfcc570ff
                                                                                                                                       04aa6e6245bd2544800ba6de7c9d5b6f65ddccfa0fd19a9f454211e
                  55a3af3c699b1ba86e1b5dbbf07845e365 000000006716662cc23235680fdadaee951bbb2ef7                                        54aed6fa9cda831e38fe75cde704a22ef2fbed524d193aece8bd4dd
12178       26407 16a9e0eaa02469cde290fc8cc228b7     e6a3c1d7691516bbf57396                     12vZnC6CM91aCFT1ggQbokuuoSzqALSmET     f7cc4ad1853422aedf61
                                                                                                                                       04a7fc5f26b4fb9320ec375d2ca46d288e3e71bfc0c86676fdc9a3dc
                  5825486aae4ff0fa874273f10ad02028bfb 00000000e6748c942217b831ab562f086489b11436                                       0fe403d1d9d8e4328e63677a6ec984a0aaf4a8d55238fab36f2e0f6
12179       26413 cb263a985eb2bf942abcb0c51c25d       b99d1469ad587f70713191                     17GHG63goiSwaQmZHLrCkztoTWvPo7FL4q    241ca1c9ce01d0ed621
                                                                                                                                       041e2188ccc60296c05372790b3b063f03cf668be9cea6cebd3c999
                  f28c430e6efebbacce17d1cbc71bc53cd3c 00000000b32b29c61d72dafdba18b0585caca88313                                       bb51b6557eb0e6bf434724f2b2bac6f8ab13786adc60980be298142
12180       26424 4d3c77e75e7f69ab6bd2653f09752       bfe8771e6c171754f9973b                     15j5AC1hQGqczcvi7vDCQZKymq1p39dUdj    6150cee14897154f4dae
                                                                                                                                       04967aa4c79f55613604c255c226e6be55fd1f8cfc6181fcd5a4c409
                  d7bb1d36fbf4ec0df8f59443c7f37d1ab45f 000000008d35d9f815114e5e2586a28acf854ad5b1                                      6af6f07f0db79f405635ebade80a46d5fb5d3b8b19a197d13879c3e
12181       26425 e4a0e56f19d5b3ced5740634e27e         b712764b03374c81025016                     19SLVvVe6xzZwXN7WJcco6oy4fxbQK2dgA   679a61f6026cb336028
                                                                                                                                       041b8f754c1d8f439dd0800356570d2a0d1be1acd22210d5ee80fdd
                  0b6daa7cb495a656e191e12128688fe865 00000000a849bb225750812775dc3bebf3e3767868                                        de94db9e40bd508001d92a5b9d7c0326b5e70ac0959d51fdd96a8d
12182       26428 3c69995e88ffa7031f6b726caa4e45     d916df0e6e37d7dd183df5                     1F7TxHUJAjr1bTDoQrxCBDWva13vt6wJKD     4ff4c0c09a5605a8d1a45
                                                                                                                                       04fec43b523ec6e5a42894626f9d59b9dfbe988e9dcfa5b9991deb5
                  c782e0e45fbcebf788761060e17346cf589 0000000037a2eec59673194e9974706a9ae341214                                        7c95f1e2c44895bd82eff485cdeb5a3a2c167d45fe0787d4baf638de
12183       26432 f5467ff11fb1a42874470afa160ea       5d7a70f45e08492b95b3028                   137fboAYrk4SSJ858DqiXnCY4XrPgze4qt     11745464ad3e5a1f1c6
                                                                                                                                       049df591283a0bc1d655cb2dc5471b1682c89f3c7348937057d5a2e
                  7846a1728f1d74a83889d1c353e24b2743 00000000e18f400c6ce378b3712e14c85a3c8aded5                                        8b95be5ec6e38d22950d6453c67ca11966c084116aeb56d47f5427
12184       26434 1629a6c856faf5701261aaf4924e9c     43be933b46f27fd75f9ef7                     1LuNx4CiL6n1T8qK5rZzuscRsEnfJDs7Nh     a99eaf100bd9fe58bd3c5
                                                                                                                                       0499850d55c2dde27e310d30fa8cdc341d782466186cace4ad0d98
                  e554f7bbb56893b304538e06e92a9a1487 00000000f243430c874041e6a2faa818c32b489509                                        03f300d0048dde2daf7ad0f2497043f84545b70578d23c1f1e0d040
12185       26435 c98adc01b36b0c55059ad750ce4deb     a2937d46d1c5566c47e272                     1NpYusemFEKmfLrT899VcST94BHLX5qRpM     3df28e393afef14e227b1
                                                                                                                                       0401269f2b005de20db54f0deae02ade4c3d19a518991913e1f95b
                  ae74f2ec0d9fa2e0e991514921557e0824 00000000ed56288cea138e5c7b1757b6b9d610fd80                                        77b806c24641a7d8b189a5f54aec1a76a13a40bd1e187f25c1d2e0c
12186       26439 2dd68486577b9f5355047e73e149f6     1b6b6bbc1308e5b001a95f                     13418wMS8bDPyD9h3zHvUkQCNvzmnn72vu     4ad9a3f1576f5b8aeaf42
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 679 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        041e4b42da547681295dac236c375a9a6aa5d2d2c40ce7238b4319
                  055e6da2cbefbe5d87f78d34fe50d215d8 00000000d61d2ab3f5e12078110fad7a78a290ced7                                         73dd5224d70b3372f4741027fb2cf219a9174a02d6e8d37a7808c9d
12187       26446 8e5951ec96f11bf89496a70c2d2050     e64d318623358d32d20b12                     12SjK2uAfif67wycRUA4jyFHq2vDCiqbta      33a3aaebf6100eb4336f0
                                                                                                                                        04bf523e04eb3e929f55c6c1b46d819df10273d08e678c18483750f
                  01de3f1488561675e8342139da2d6d4236 00000000e873ef276067ffc982e7ff865c4e42b9aaa                                        053d0ea5128329345c826f4f9560dda04c362e38c1ee5203e54676c
12188       26452 956d9f38b52e994719f0d89dd86f50     8bc1faf091ea4cfaee37b                       1GRA9D5rvJeWzJnFtfQmnkABiqzEi8KpHS     e177fc9498543bf20125
                                                                                                                                        040420c1be7015cdcc9fa12bc3db73856752d59fa398198f294ce4e
                  26c5b15b1566126eacd5f5d34985873119 0000000081aa5994bee74ef9c41a054c60902d841a                                         59a3755030cf4b587bf6a4779964121f4898267dda5035ea89afcc0
12189       26453 188bba64dc0690efcdd3ee46f6a7e9     81f7ad88659481373a30ee                     1Gd98G5j8hVUjyFuEZX8kcvxy1SYpFRYPg      67ae258cc3966bea55be
                                                                                                                                        0431b5ddb52bdedc9277c93355c93e53ca08a63a2f1b772b0e5a45
                  d3484a4a5afe85552c994eae4af7073f3ef 0000000087402c0c9dae3c01eedcfcb0d3b6e2e3e6                                        9de82859566fd771b1b673c71f76faa402c238b781048422f0af20b
12190       26460 5240b89aeacfce4a8cf8d32bd8331       34276d8aad8f3928f01415                     1GLCZCzxBmKBT7bZoQE9kha4ZnFKMsp3UW     897872571b3801d8a72e5
                                                                                                                                        04de4c59c7e581d7a4df393deb74c6e44e282c713ff9b7c29ae03a1
                  b9f832f1ac8ca33e08e1f4014ebf5b638c1 000000002b72fc2eb3920344440d595e1cbc47331f                                        ce8c8ffdbb823a1ced737b975943c857144995817e9d9325733ade1
12191       26464 232b1acaa56e953c7184989444100       e690ca19f85e4c89eb8950                     12eyMHt9HB8DEu6mjFGRqRyQABhxdjhkbP     8adc618f0a3fd61ea6d0
                                                                                                                                        0431192b1be635bef7aa829fc06466708511ae3a042664a967c40c
                  2a3a38f732ac0c89561db44f9da3af5b2a2 000000005da81ebfd628bb45d1342d3fb245d077d9                                        3d0a52ce29ad74c984aa485410015c440130b9595c42dc6ff8ff8a4
12192       26466 3123ef9d64ac235d8b5e90671c412       af2786536a779dd7c35b95                     1GXE5aahQSjY5BEQUkfi29FBNC8g9VyxV6     7afda70eaadbc975825f5
                                                                                                                                        04c6f2e4a6365e6b95016ae31f72bb594fb6f9941ff8f91f9c664aad
                  544369cad8edc81d6cb771a582a60295ce 000000004ca9c9f49eaa57fe6c4329ce69cd45e7413                                        2b910a8d3b0d04a9b45c9a6df5ba1123ca0d41c3df93a939c430875
12193       26468 18e0fb9cf02ebe1f0d8c9328fd6b63     c607146df5e43e60cff3c                       1M96aEcoxPmDXexutZg8m2nJjTy5vGFGcf     f10f9dc4f8100139cc2
                                                                                                                                        04c1cfd4b209e9e7ef218832d2177fcb1d234394eaf39a3334362e2
                  f70906711a3d57ac88eee2cf255ee92c09 00000000f09b9f3bfd48f903d7775867d2db63e9aa3                                        b04a5dd3500ace77a583651e17ae42f16d80f8212a8159d995b38d
12194       26472 955255b1015ea2c2c8210c72bd14fc     832a6366534edf6b4114d                       1Nf2k3YecbMoiHwUEKD7vCQBTeyVENMyLJ     92fb3fd4a5f4e729d7238
                                                                                                                                        0442e91b98a4e326c640a10a41a9a9704fd254e7436907239a1402
                  9b17494dc7ec78888e5da31314169c6e32 0000000021b320d5e503ae2a8e4855f588447baea5                                         ccfabc09f43013343adac321caf2762331ddf44686bb25308c3057ac
12195       26480 9dab448db33b8768184b7b515a72a8     537c2f52a0246d9d418250                     1KKRhFGjhktQSurt5aZ1465XBJxucJP1G8      ed4fce8312cc4751be8a
                                                                                                                                        046686b7d63aa483b8af55fba4d6fb3c17bdbfd5e7e6d6c8f2b9449
                  07b107fa9e3e3644ca84245130d69f78c1 000000001b37c749ef41fffe020772dcaba14bb9a94                                        d77763cd00d4c1ab753be30c14efc8db1a6d6acc152bff04d522f5e7
12196       26484 720943b098bd47a19989227aa1586c     42d29afdaa567e9201b54                       1J7NJKt2STPZc5425vPCExCxiPRmCezFsW     48f1273dcf7d8713052
                                                                                                                                        045cb5721d0c4bd130d1911d11f52536cafed4325a7cc67a27b8b6d
                  2f905bf2dfc4e97b0353d686bd3d3ff4728 000000008c427dba7cfa6629b6e2f5ad42d7f553017                                       5542ce2d2018a1161da5a0c4539e97f9ed577becd30377ea78b1ed
12197       26489 509bac258639e03a682ab8c65c5ea       b213928e4c73b2cb09135                       1GdQRRmBACBV1AiYApJrv7BTpQvM2ohzjU    ed8961ae8a4df8681db89
                                                                                                                                        04d81256f72a13ff094a58ac150c1382ce98a36a466fd84b119d384
                  c2faa2fa9fcd1a357fdbe1f206967fa356af 00000000e0c80298a4998cd559e6a184a3fd4cf02ca                                      18fbf501b9c89183b826dfb11e4a9656fd7335dfddc6f26e07059830
12198       26494 8190ac081cb6a2c5596f470453f7         e73d8e81734a9e0ceb56d                       1BNFpfC5K1EgbW4Gu6otKJscxQkj9ETteh   f79b1876df25f83c9cc
                                                                                                                                        0404fe956a41e7e040ca6c8f3620b657f1f1e555f83b26b01a11e36
                  9e70f3cf92ed6cf31aa068532d5cf0ad5b2 00000000227123d9c149a37fd103b5ce43422f2ab8                                        18a00c686a3521be1d3e1309170282ca95e28a434705d6644a63f6
12199       26496 1f6911d9f79170c88924a41695053       cbd4c29aca7e0d743bf016                     16gNQvpKVQjx7AZWxfssVZ7xnrkSwtkD9q     3ba43a4ddf38f8af0175e
                                                                                                                                        04aaf50f6664e917ac8a9cf6c0c4f0fbdf51692ebac5ea061032cc3b
                  ac461248091bb789a387241a1ac1591c97 000000008cefac194cdf0152264dbfe55ea39882210                                        68a437ac9d7695ff535492b112fa5d5dc34421483052c9796dba1a4
12200       26499 1a0bac2c3c1647df7ba6331c6f19aa     6f4201fafc11fd694df93                       14Vt7bTDEVDaNZSq1JD5yv4EhdgRLqfdho     944a714f334d9c91865
                                                                                                                                        0466205507ba3fa73b39814cf869d180455e272ecb30e4693481fed
                  ebbf9930025f135932712328af07ed8af1b 00000000a6e2242a53efd8fa1c4b04b1f707b139c43                                       d8d818cafaf4bd6b0ea2f597bb8cc9bb7e6926d42a90829d27c5893
12201       26505 e9f7541cb6a797c180fbb5a495b43       9e201e12d35f47d5e10fd                       1C2mufidsxbAyACiYnXGMwUiD6ow4U5fzH    bde41ebde7e0ae56af79
                                                                                                                                        042ea7fc96db4d4368a89e000df0ab458ab31d365d3df0d6f1d7dbc
                  55116145b22afac4aef7c4c2bd1da17ea5 000000002e4ff03f9c8292637783b44022cb0f96a69                                        1e2effe20fdac561b1671516f1ca5580d7ae6512cba5d4834c15129
12202       26506 d90295eea3a05fcb92266e23742b7e     f12ed96174fc6f9b57638                       1AZau5tsB7GVe93YTVZthmJ3qQCb6ZnBL4     bc386a6eb60a1a97a168
                                                                                                                                        04a23a82a1f34141c4d1185e17720599d26e54862406ecbab7f4fd5
                  c793ff8b59d641b16a9a75b4fa2eb50b38 0000000041fa0df32bf5d6c61d6ceb9966ecb174186                                        f6d7d78f1f1b727b04b1f3f42e521065939b7e22f1a1643d2f924706
12203       26507 12c75a5cf14636a91e7c3bf5cb0c59     02b2116c14d8a96d7837e                       1NELRjvrX8TpdSM1LbFH53gyKptoH8QDhh     23401a485167682fac3
                                                                                                                                        04c94fcd28ce4c4c6a4a982f62e24f5cd637e6fb35ea0ebbb8b00b14
                  a2a599d3b162a697b4a6f787becf27e7ff8 000000004abce48633b493302d743259b567124d8                                         1c1d0fc36ee1ad00feb4c56af5546e92639ee79e7a777e7c55577bf
12204       26516 0468436e5ebbde074fe63f117c56d       b8c2fa9c76797548cf899d0                   1HprgtW6cy4V8mKdLQpy4sThvhXj3iFUr5      8bfe7052b0d30e63848
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 680 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       041e207b6f7a9a179406d8e396f026cf250f25bf24afe8ab4f62644a
                  d8b916ec005b5654d2a45eaf3daefaeb43 00000000db610a056fc14468db5511f36a63aaa845                                        c4d8fea2c81436cb22145f5c34d06e4c5e32211b99390e7056d7ca9
12205       26519 5a918879a199540d6b98a82051af15     3851d996b4cf1c1e178778                     18zeDh5Z8QUi23rU4oHdtg1chjUHFyU73n     e0b9183580f670cae29
                                                                                                                                       047b2932c7bb22b9b09598717d19dc8755545ec064bb80aed57f0f
                  dcc66d68f2726c3abefc6555ffc24bb23a2 000000004c945236c7eb747615f7a01fba948432df8                                      95a64c615b8d3aa59bd69411a97e445e3418ca4bf430bdf71c01dc7
12206       26528 d53f0597dba2f6920c04ad1816ba5       14eaba57adecbfae88289                       15Y4Uu3o5ihwMzvdFYtgxaWJ5DHib5BDjz   c74c7d22907f10cdb5b22
                                                                                                                                       0448a50876579511169160a4e0b294bf5aef2298246d348501c125
                  72f5804125f699552fcca6bafd3e028e7db 00000000200ad28a29143ed96f9ed7614ab99d1226                                       00fd98ca80e23b0f78b79159d70f5e6ef185f2600f074a55407f5a36
12207       26533 dfd59c6a295727743293ace7a483f       bf5b5474178535097745fd                     1EAqnRkCKpNRaNui8XzvTRn688d36q7wr9    a3f4b053d4c8419060c7
                                                                                                                                       0472ab41e9be0ad484e5976f928b1261a62ef628dc01e4fcf265112
                  2aef03b7a3c512552ba421df813cca80a2f 00000000e67ff91b3c5de04f9924c876a9cb648e96d                                      c4f37b20fef07f4a0b1ba414e16ede780b8899898a5edc81c15849f
12208       26536 61a16ac01ccb47d175979fb1f1d3f       bd16c68d611240353b8c0                       12cFnKN7yq6S8ntypbKnb2boPZjaUYVp4D   0c7c08b2bbd819b5dda7
                                                                                                                                       04094b28cdb968830a27f93e2369a8c686d4e322bc3c3520c35640
                  77415f4b1e5780cdebf98ab7b9b8b1d07e 0000000032a42cb3269f503414121cd6c28918f97e                                        70901b68249f2896795d3db7b8e345a481f2442df27f8fd582f459ef
12209       26541 909a1073bac08aa1917d6db3d8843c     5c9be6b48a91412357c0b2                     1NRSP7Sx8oJhzEdZz7gHRRgH9DcQfMVfnJ     e6f4a73cfc3d1553e848
                                                                                                                                       04125d67401289eb9ac2de792cfc04d24f682f71de029e07b18d8c0
                  993fb4e934017154112a5357e5d0fd9886 00000000ff3a16b9e1f863f12ae0dff1434fd9514f1c                                      93e2370e88f32b576646aa4b0d97930bc18e01600074574e338321
12210       26549 396d90797cc6d2d1b09d693ec1aa24     d01b7f921ab4c4db3d30                         1AmKD9iuvzPnbyuSQV7F6iDP1igQge4t9    adba446a1aaed236005aa
                                                                                                                                       04529d5a29aa534ed31ac36e0dba88a249999c74df800215fa084e
                  b4de2a8d9dc39510a3ebe165a3e6840d5f 000000001a94caacce17b9cdf090701fcd4f2b8d66fc                                      24ca2c36c10e185eaa3d6dbadbab544a53d14f2f030eb0b3d9932a
12211       26556 a2831a4b13d32e69994dca88860e31     46ba6a7942e0d2b0f756                         17wHPgesdfLUYid3aAT21FVCiPwjyCNRKR   4818fafeedc655d3d3ffd1
                                                                                                                                       041de643ff218d246d5e6373e4bb824ae31c3214306988e06a22cc
                  ab9240053afff571a97ba170084a901fd7a 00000000368ebe07b599fdb45d16d6e07e4668b818                                       a1e6ac224627febd19dd54ab4ef99837a8252960e18d06e92039f1
12212       26557 0c3fae691ed10d261718956d805b6       d839e7c81dffa7ed0e42be                     1MSRLKHy9zak3raBB7W4eo5i8yfhVqw7RN    1eb1983a6814f4c9645d37
                                                                                                                                       044fd86571d2ff1c909ad1355f1f6a9a60539f48668058a7ba09598
                  9f7be4070dc5e824255bb64cd7c5dc064b 0000000023975ba1f5a8a58ae4866146f10bf07fca5                                       43b85b4b88b07a0c148cef7b9b3d73b3f935d878e228ff51599dc4d
12213       26558 4ea8b76f6b019fe4c117240e33e517     899290bf134095711c22a                       1BBPEGYeppr9TfC8CcCHzjmHFGBmEvxPCu    9f404328ff218f35c19d
                                                                                                                                       048b95b8c031e7af6422081117e5992d6e077b324c74f9f90ab0a63
                  9977b27b24f5526c42f1e658d404ad4f19 000000002d2d3a084db9f6a615fc30e9affa54f8523                                       b57cc13a3a6ab5bce0a09dec836c92f6e1582a3ed9b880c65bef8cd
12214       26567 b36a6eb2a635f9b37f6ae0b5d511b6     1fff287ae36e8e2de535e                       1KtdqSrZPnNT41irs2dGBDoQd2nTDofksv    b93364990965db47f5c9
                                                                                                                                       04f3ec59a21c02a6eecdd54097bb784fa9bd0af603026ab3d16abc0
                  30be8fbbf36da92dfd8c2e54c1205cf728a 00000000e289da88f162a9887f8a25e5982b844e12                                       9c43887e2196b4c232f6c3528bf6b0a6d1df6c17fff04b76ae8dd10c
12215       26570 17665fba82e5c07fef161d5660fea       8050f642c172db0a5a1d5e                     1MoB4zLhpJYHdWLZbHhWoUpjq9o4dYFpWe    28dea7603dafd901cf2
                                                                                                                                       041d35fca02dfbd0bd0441fd987f16d80416b06f3f7e0fb1bbca24ea
                  28ccad7d77ecbb1f5ecc456168831818ef2 0000000095d27443f3592d1486f444f1a3773a2dbd                                       40d728bcb120199b6ba7cd6d4331d45e07a79c5cecdeea8450a8cf8
12216       26574 f1bf27d3e8859c8310c880ab50006       e637fc8681b096bbe2b744                     18fmP8aJvKZJn4TCuwgRAf8WR7Gw1mNYjW    c4af1971618dec5312a
                                                                                                                                       046e90c62bc7c3595acffee1acee275a493b436898229e9665a501e
                  278e2e248f7e6abcd3f4b8c253b436a366 00000000a8b6e589da507dcfb8f62029c78facbfaee                                       4355992047e02d31c627f0cd09c83c07d02602957b5e3e71046ae4
12217       26575 027928e87f76c43c6c222ab46f74bb     3ac1dd3a5370fc4e7ca68                       1HxMQhn8kMcATty8yFhL5cJUn6SNvbAdxz    13e0d78faaca6244f1b69
                                                                                                                                       040e71fcf54b37c900aaf5337d2f2de330b39d221883a3a533c500e
                  6d7db4c2c67443d681e0ec67e77a2037e2 000000001abc2503dbe1a020f8603500e711590f20                                        ef7c1857d0fc316ce697ecb3ce1610f2011405c8a84f9683d3d6be1d
12218       26584 aae08501ec269cbcd21926610b6bf8     08d9d0a407642cd9070d07                     15ngbP3zDb2XPSvBjfHMUk6SRj7tDWgGE3     270e29143c4e881fbdd
                                                                                                                                       04ed2590f641488c7c84e7a13049051e21ce8575b18fcee1eaab34c
                  77785fb1e6d0298c4d1378d761002ec2ec 000000006f09253bde39e402fc4e17217f8e2fce224                                       369a58aa1b48131631f14ba9c256adce8d5fd11159269a204f33a31
12219       26589 063084e85753b42f1239d4c2f439f5     3792cedbe4d856f706b73                       1FoYLCpwFcBiJVTjYEii5SL2qkQt8VunMX    59d9ecd6bf3475efccec
                                                                                                                                       04daa9aee827d19416ca015b0c7b1835770709b9b12a687c90eab5
                  797a5ea5c7beb85c7d48014f304a9c732f 00000000c8e65b40365d65e57e048f78ae30ef3d83                                        49cd243f8974d3900ce04bef8a8792dc3fa60777c9496413be8d035
12220       26595 295e3018bf4bb97dd7bd6126ba5d1a     61ce9e812388d0afbb5bff                     1F5AXTW81cFsHFXiC5eRGiKTkaQ6f63vCq     d3059602e3284330e7600
                                                                                                                                       04da572682dc7aa2ad1a30335b25b915cd238e697fc3a5c61d0569
                  43c90ffc90e7d2fd3a9c25b0b13d6a792ad 000000001fd1eee68389493636d865ed985c82488a                                       c65ce5dd116844b1f9a11f15c5e8f55b924b7452b82d21deeb42460
12221       26601 22b3b39c31cb8c88c7405d32860db       f96622e3727856aa9df422                     1CKLmBbzZKtLACRzPLoZmsZvCsxo9YuFMb    9d9aa9b027a84e89c89f1
                                                                                                                                       0449a09a2e9b0f2955eca5834fd9a94fcd72c67c9ad24f42b7a06c9
                  a97ca137f8c71a0bd53b1b8bcc23c2d54b 000000007b7482a65ee92a577dfa9814238cc9f684                                        1de508884fa172b3b354087d0c60b237b23d13ec79a25220ec98c0
12222       26605 870a7f8c9a16788278bdb07edbc286     6ee81cfd011728dce5793e                     1CXeHXzQ72puVSFGCCeHkoEFrLHFTZX4fR     49cccf3fdb9220bd0f235
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 681 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        04f5c74cd15f3790a4163f3572881b95487a6d2498f412a32125b13
                  25e52c3c59d0bc175c17a132c2e0db7ca6 00000000965ef532c2e9adc0c12e2ec75bfe867efaa                                        1b87680825a4858b905d2d6d220db30fea4bc7332500dd903c5a1f
12223       26609 3d9a17395613fbaaf51ae9d05f8851     cde03960da8ad30c4e7d7                       1H3YeJ98fYKnPs4izT1yE6BVHmSnR32aVT     9d85bb9ac5ff84fed15d4
                                                                                                                                        040302a4500cd308e2d0f59e1bd595e3cac2c06844de18bbfeb65f0
                  1bf61651111919fcf22e551024bdaec9ba3 00000000c88b637442e776bee2bad3bff54a50faed                                        ef7fa92df48c3468f6127303e64a106bc822a8e91f1b4d764379829
12224       26614 1841d0e29ecf769a52cd71a492a87       9dfc43dd3145025979433a                     1KvezCTK6Y8hAzNDPy2UikUbKmiQa3Sc5H     a038a253bf75941d8d01
                                                                                                                                        04feec1a956c82c23a3402a3904cd0e69ddb696d185e57c710449a
                  973b7fe5c3e5229ad52962432a781fe733 000000009d802a5bd944ab704d0b5bac6ca91b30e1                                         d73c21f9410e0548dda0b64d3aa8c2e91d2316d4b8eeaf00d96805
12225       26621 2b3bae4fb2ff095dfba7377057dbe7     613276ce88cc0ad2f8ace5                     1DSwfBpR1np8ecuDzFX4MfmFWo1Lcwdowo      7e21a7629c1378868a5235
                                                                                                                                        0450c76cce700c1fc93af0c5c3712867e10d9dace60dcc71bf774243
                  e11131d93e9ff5f616b0705cfa3605c3af7 0000000009f4392fa0c32e74ed47725612ff218b637                                       dec3aef38ed4d9dd88a6eed5936fc87ef720fc6666f597af35d2fa04
12226       26623 18d2d2827de9d04b016f7e088e4f5       515e02af33f08deb20517                       1E6QjTVifbKGn2fCVAgHayiKLShDz5Zw5d    e48f55875cbb491011
                                                                                                                                        0432a5ee70997b536a6c37278004b91abbbd09674c60e251bd0d78
                  2f25fc0be24040f5e23ed6196722cf27b8e 000000001c94516cd75230bd59949bb682ba83e76d                                        9ff90979732cc33ff71de462e885bccd68be3fce49aeccfb419758af7
12227       26626 ca9eb1ab547face06a84e497c25fe       c2ea758a1b17eeca0504d0                     13sWZYv1VBrAr55LxB4A9rrJ7FAwosrWY5     253b3565967c2a5cee0
                                                                                                                                        0480ce9bf596d911ea53cae302921a12473cbf7bc01a34774b0a534
                  bd757552e195bc5fefaca558dd14452653 00000000e52b8aaf072827986f25ac258d50a3060e                                         180220c66d95173e34603988039fd344a5be8ae4f961d33744a573
12228       26641 deeacce025bbafd7a5ff5e3a8a3456     a5754fd22103b40f6796e6                     18R9R9muqs14XnkByVw3R1SzDXkjeg7YxR      efd48f999c829d843c5d6
                                                                                                                                        041bd3ffd280b058eedc3fe1672516eba360207531473f5861099cf
                  7fee055024ce75d1a73731192c0a970f23 0000000058c0e38615f53359c72d10a2bdd90ba879                                         a5980675a74423d856388fc0a951a95009b1144dee1b1de1fca248
12229       26648 b71ceac19cdb90d3b66106c5b33dba     5164496648be73be8c134a                     15Z33x9aazjbGtitj2HsZjSKTwEktovVbj      2ada7d398b0d6f13f7acf
                                                                                                                                        047cab90a1375b157317a21031a7748a9fa42fa0e0f737ebdf10ef3
                  71bbc4389d04d2992c49e3494934bfc00e 0000000007fc6596c832ace80b84f6344a62c44af6d                                        4d3765833fba635e06abb275065f4fafa5ce6c64a681c11d85650ed
12230       26650 9e0598b2cb29441701e84794cb896c     67df14217d94910207967                       1JXwosoCV2UoRWVjSvNEpW5prtHiJTJKD      3d008964e07d85f0e9f2
                                                                                                                                        049baebe8a505e56236da71cee8f2f37be37343c7aebe233f01c409
                  c6bcebe67d135d2d42fed983c604054b71 00000000aa44fdeaa402c8f96356f2b681ee2563e2f                                        de2fe3abcec4fb6e8c0b190fff723c2165aecf57f961be8346d384b2
12231       26652 531d386aac83f0897920a27e09affb     d0a744d69bea136608f5c                       17pNKnXiCpaoXXr3BPDRZ43gErG8iRPm4z     4c7cd8531a68de069fc
                                                                                                                                        047d014098b72ed0babf7dd9997c4db694be8dc55e13cd470ea2f2
                  b89ce02b4c460e19dd8e30df517eb96144 00000000efeb1b6fa6f7f911a6f129125df551ae3d2                                        73803f5342b675b20103e7ae7431cfec1e5230c957b44aef15c9453
12232       26655 07637212c68805e475da844d179743     4f94af31e717916829b39                       1J1nJV2mvv3smh3LNiknMFx72RpUfissSS     a9dfcec2b3fa1c3aa23ac
                                                                                                                                        046abdc279a1167872b26805977d0702eb1c590b67f4f7aeb9baba
                  b98d6adc4ce05814a26f02dfee0ad60670 00000000028a75ddc3be55e9f8a25a2087bfc8547fd                                        286374383b0531682dd4fb4036aaacf1df3b5038dcd874b9ee7e39a
12233       26663 5a46da6fbd49a8a59c7d1ab8cee545     fd034af8e337f3a9e5049                       16CW75ANdnnruAyFmYWVwHfDrdvBSSGAf6     86e1309dcd28d68a16eb3
                                                                                                                                        04dcd1cad9681626ae786d0021bacbd5b2e34689d56ed4434ec27c
                  15f1eba0c0d8d28c7fc22da966c69bb2a10 00000000d9d8c594185394282a7a886bed88ce70b1                                        34ed765e939b26818c910b10fb5d6bf38ebb0e7661bf309060828ec
12234       26668 e5e9cd238b99c242d3dd61333aa2f       cdac9fab04a95b86da60d0                     15SEzkFzDeBFmzYtkwjjcg1jyFJRfvLFGF     5bd96977078af3126ddfc
                                                                                                                                        047f86edc5e87ef624608b293c0a967b17915a82552d9c177c039d4
                  ae321da4a37d669afb9d5fc8e27d78ec92 000000002eea4e5cb170aa07095dc4982847c0e231                                         43bb164da237f040ea3cf3b272732e5206b0755cd6863c8c52ab566
12235       26669 cbba43dc3c3e617064e05d6e6061a5     3763326701a98375668186                     13Fbqj1q1seKfMPLDrPP5Jf1aaDjS5E9QR      f5dd6d56b5062c0c89a7
                                                                                                                                        0436263992a413df471720d629f58f22a66ffabe29174d2c86a994b
                  f581d393751bb857969a99194e0d276e2a 00000000555271d1e036ef2b7b4630e31fb7deeaf3                                         c85bf7a6486e57c498830a6b3e00282604b74153a92714047cc9cf0
12236       26671 90e883f25d5c99eda2ea84fc52d72c     77c68526966d1876070c59                     1HhpJaUMcBAA3bmEbswEtC3c2VeNaZu5Sx      4c7cbec188dd657809db
                                                                                                                                        0447c238b71c96f31dbd2dd911dd5fa15126f5852ea067eba159d4c
                  7a8f8de19b948bf7cc272434678ffc8b260 000000005d14fa9317c7c37ccf5afc1114d3f3a07d5c                                      eee64e4ce2e5da16b11f6193b3df18133095dd668ebb67108504bc
12237       26673 0ead1f9b289cf674ea6f5577097c1       c354d35a3d67e03ba46b                         1JG4fHkHWN6kSdnZvMmcHZGwYomyxiHNEx   60d372d1030c8a4cff8e6
                                                                                                                                        04ac9370007133f9d7a923703f310cf24a2a0cb641e8d1397f7ca52
                  4442f94a23f43d1dbd535fa2dcd8982f308 00000000a8df8517cd4f5a5bed5b53300aa90c16ff7                                       be8a94f437ac27a60ae3747a366da93e04e7c34e7ffcf17f40ccdad8
12238       26677 5091f74b610cc550a1533c97ea0f5       b6af63310f6c034243da4                       1BhqfpM5C8iCtvGp7UZbGiSYQeA4RK55vJ    6d9e5232f6dbaf056eb
                                                                                                                                        042355650588dc14cd526c8f696f20afbc7c7eae7e684e76c988101
                  b0076d9371a5395ad9257e8201c143f575 000000005c5290210106ad923e5e318356b54c3431                                         5eb3ee20dffe369e7021c09419f4afc69038afbda01a6e447b4b4dfa
12239       26680 3fa646a29ccde0b09bfc457746affa     b4361f75cfb9640ab02f9c                     13vrc4KNKk3vFQhnCWd3cfWtUSk3ThFm1q      343cabbef8dd118f493
                                                                                                                                        0443cbd263321ef8212977ef754e106205c62477e1797ca10697ad
                  cc31838c4f9fef003adb5f367cc12deaf1fb 00000000651fcc7b665541feff9a6d8358b491af432                                      e4ed7f029ede25fe3ccdf9f3dc43199a4099981290ac6929465bf66d
12240       26681 b59a4cbcd0ade285cc2c06588e1b         cd10d2c3b469521b21cf0                       12kavFoZbJXtYC7Q4N6wgmwH5iA69Jzcjn   51a6e98abbe5e671b98a
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 682 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        0479b754be9b6f882521f64588cf75cc21ed779839fe384f1701ab7
                  0c869926037195e46b8d7fe2764de53425 0000000043f491e921bc2a3fb7baa63fbf860891bc5                                        a7d50d93703414438fd5c20146a9eb91549378b3e434049fcb8598
12241       26683 3eccc079a65b0f15f07334a56e268b     0b9f9527bcc78920251c0                       12kS6naCjbUtLAkqiWVBoLx4oZgHrJpVor     1b07fd4251347905b8865
                                                                                                                                        04d0ece18930545684b961558bdefae24452e26fa2b97b8e715297
                  46a6bbdcb6c4ff9cf06a013a2aeee072639 000000004874cc87a675f680ca70dd0e4a0280b851                                        fdce4cec1ccdb4520efce2aaa8de70a409f16b4871974308ac1f6710
12242       26689 c4d741e74da102a0f66bdf8815b56       0de50e6c5e40c04389c060                     1NhL4EyC9LWAgxy1K8yqJgKt2gn6JoQjs9     4cbb7d7e0e63f09310f5
                                                                                                                                        04c252edd31aee4502bc194f770d72c890db142be0ef0396385019
                  9d14eb99f93385336ccfa52cec2e60fb93f 00000000594e9b1d8dadfd9fb76d6ca05ed7ca33a0                                        6f6c5452c1f549fd1364cb9d14240eeb917d7404158193d8e682f70
12243       26691 2bc04cd41fe7e7e4cd1dc490646ae       da5caffbed7fd95eb30f4c                     1Hz9EoHJmzg2Y4ntEPiPugtbRz9bbuc7aZ     9067c36f7037468d56432
                                                                                                                                        0423b0360cc1ee2130d03b78f340f1181213a80373e337f5e7a7604
                  c43744c2b4e986a5a5a7c0f938c6889844 00000000e16ec35774a24c636c3ab8f9ad09fe82cfa                                        5ffb7706854c1b8b4574d03670a168ef3206429b9681f424bc714bc
12244       26692 9b3d2e57d99485655475df414b851a     3bfc4bc157811183ac771                       1D4iDwBVvxjTYbMeYUYae3nPbxgnAN4ZJy     c60f6a319cd132e98bc4
                                                                                                                                        041301b7b97e0704d40dbd54152503a4feaf9b27c00b17cddfd834c
                  85fff902f9fff98e30f11f63250bf51d7908e 00000000070333c448304941e69f6e6d435cc2d32b                                      6569a7dfe37f7c1ceaeb9e82d6b635a994686ccdacb1c93524198fa
12245       26696 4c9acefb191b8d898d71099d23b           800170c5cc2db8405a0394                     1PDzWNyLpFgmTZnam1Y5DQ3e7LYHkAiMvv   0b9f54953e9ad86f1202
                                                                                                                                        043a578b17d847fbabe1fa5124a6451697d3adb6295fccfd256ad79
                  cbd2a536a111afcb1b976e806dc923fdbe 00000000bebd52cb92ebeed7eb910964094e1baf44                                         321a6d53acadbc7faa1eb51c1828845d05a2f555acd63d978381315
12246       26701 588a76bc3afdf36e5aa3e3a96fc7dc     c120daddbb4d25db534c0b                     14HKfnJT91otqsWTudq8SNPtLAk7xjeWTT      9489b950362c1ecc0f23
                                                                                                                                        04aac17a1b50c1b5ba414b70bbfaa4439179ecdf143c4d8b627cc3e
                  b74d642c3ccd8ef74d8dcbbc8a16d08377 00000000c3fcab303d5098621604ab1ecbbc392b18                                         19bca5c52ad3a6e1962c9afdd2b4b5c760008c7252135f8223428e2
12247       26704 8993d7009b7bb4608e9cc337091922     78556573fdfa2ad0892ebb                     15jPWRqtHmGAmhDyG96oqg7cAXpJWuL2py      6a98e53274f03c24a366
                                                                                                                                        042fe0672c1f44e7e72f0e723fa0b32494760f4d8e3b182212eac1f5
                  c4f27575133bb4621890e7e30d75f81ded 000000004ec63d82141c262de3f8e980452d40a344                                         6a1a84258cbb5d8b9405961cf44182781cab8391564c7ed72fb11fa
12248       26705 d323dd34420515d6bd129b577a2031     1042d9e154a8b63211252c                     19fFhp35NBjXKft41icmPdCgxwDtacSV3Z      e822b8dde708cb816eb
                                                                                                                                        0415996e68c943048efcf93ab215466ff2d4c84f2a10c7b65e37da1c
                  cbb705c3bfe89868accd6a9a2b8fa2f6cb9 00000000a5175961d673b58d8bfdcacc822cc60b0e                                        35d03ddb4f3374852873464fc4df04c44c7c365acc9391c22700ba6
12249       26707 ff6809e16d18f92ac34d4cdb7545b       57c38fd102b148ba149abe                     1AzWsSW9PGLCvfBdrwj8zwkuJaw8824M4M     1de55be5beecebb3f85
                                                                                                                                        0400e175d05fa466842fc5af00db7f99d4a839e1d4816aae675efea
                  05935e12af467e277b8a03b3963d962057 00000000f778f52aea53c93713f2e991d47cf3d6ebd                                        a36fe914afb87e436ee9d261614dcb855e2e80ecb9b4bab8484fcdf
12250       26714 bc77753be90dcb3d87554b777e5783     d9adeef87f452778a8d94                       121tftj9jt9EXyHjordxjS3SH3vopHsF9A     ab74aa869632d91cad90
                                                                                                                                        04bf8f924bb58a012ac0b6dba82c9b1c5e45f38556a477947a3cfe9
                  cedab74ecf6d9cbe7a1654853863b8e116 0000000085112325c1118006cbc7f22e06ee0acde3                                         855065a8b1212cc71c5627a4280f775d2cf701a5f7f5d7627782fae5
12251       26720 5da4527a8fdd1da83b39c0c26c00a2     d3dd59180f8190fc84d348                     1B8afDJrWV7Kj7TLeigpWwRqF1xpFSosk3      46a19a19622c90dac30
                                                                                                                                        042d619f923507991c00458b9694cedefec9af620910d579aec97e5
                  6b0167e84bae7e3dd1aaae328a8480a60 00000000b07d19cf42e5a9c9e7437351c24d386055                                          40216c22fee9bc3aa112895981232659a5530456fb3f79ba4cde038
12252       26725 b809f8643acbefd87c7c3bcc85155d6   a3acb0e3fa89fc9f367753                     1Mvkm5UxkgSVkzRvFmRcWShQGdDrqMsDqQ       037a71472a5e9a5ef16d
                                                                                                                                        04870b99738e5fc9aa7b653e0f4e19c79b0b5cb5df11d10fb0a0197
                  aa93059a43dea366b277b7079e5876788 000000004f32d8ff7f3c013cd409678ec02e08dfd81                                         12a4f39627e92e72f04a3c58f26185b8614beae2e1e50fc5c344139
12253       26730 74d85e796f7dbe825b29943c9a08930   ef2d9f48b9ddc20db6fcd                       1EsC1aD6if2cxVH3A2sn2uDKNwvZ93nbxD      11fac693fb6e37823f95
                                                                                                                                        048a42333e8e74d02ad639b5fd89d572b8f035ce35430ce4f50775b
                  659f3c2876a3c0946e067f10dae27df25a8 00000000dce6234ed16ad93efe8134f939e92310d6                                        be468f83f2dc402440019d167736bbf6f5181ac7549543d7ebf6da3
12254       26731 37e571d818cdc0b70a572048a1633       e631fcab7305b516602ab5                     13NjPHHSLh8aSWeVqoaYKdkfbixHjhWWto     51014a1ab6e36f328dcc
                                                                                                                                        0451f68c16bafdb9e050bfe4755407ec8ab17f096b9d74be41ccbd7
                  d4a1764e3034ef106736ab25b89783ae9b 000000008efc1b26d0a2a35fffdcd2d446b1503f472                                        61bb0c58ceed73c77c30ce2320cf952a523748eaf2a3e96bf7b72aef
12255       26736 3b6e3592ec9d0f0c9025816e8e5142     36f1c265619bb2891321d                       1K475K9FLwhf8XsifPcgrBENfB3qPuNxAz     38037be1fb25fca7586
                                                                                                                                        04aeba22fb7814d9245b8eff4becbe08c970e5ee9eb1eb1bc425ae0
                  fdccfb6d46f04cfe3a1810c292403231657 000000009ac3797ec99867a7c38a91269d83eeb164                                        f3ac17b9bb1dfcd7dfd9983db5d1d0e6ea0ac4be9577a2ce688974b
12256       26737 4dcec05b59449f1cca55765fa7d21       6a0249d377d76ccbde275d                     1GZCbq41PXiE7ztLCaVt6ZLngBgQrmHew5     36cff00bd2741a39a85e
                                                                                                                                        0432ee1f4866e220500869322760476a47b97e8a5006e8c4d2637d
                  c5d01bde3aa041163a9bcda776eae6f1bd 00000000d54c13e031d992b860d88d9e6eb66db55                                          0c6eef8b5a7b34b8b06de1895efc7173319f9b7084974abe2009336
12257       26741 99d90da28859c6e14c9207ca8fb840     e7c797f97c2e98a67aed78c                   1MmUVkv3yVyLoz4fmGrj3PLkJJcyH92YUe       8fbb0b3104c2d1a743f08
                                                                                                                                        046a935e18e42dbf2e4d0015c8a40c8abafaab7a8030538e27742d
                  b8cf47cbde5271111c09481edbee63a90e 00000000c407b8cc02a2815c94e33acf9c30fafb59f3                                       735ea49fe8df58c77b81438c95aa2b789767dd61de29b70c52776ec
12258       26749 c4831523f221c70b850295cdbf940c     941e0948eeff61719921                         19Fg2R1xK1faMzh9zVLr6GbWxCXyQacBpw    33800fb4cd59145e081cf
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 683 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       0412b57c9b7d70aad57ccd7f10d961fb583bfced29268e6f234610f1
                  85be014b8bd1008efadb4a35aded486549 000000009832fcba7c5612585f338d06d7eaa0bb13                                        e48336715d394de0f9d69e6fe8cbc167f5183a56aa6a41af1fb3bf95
12259       26750 9a3109ed15464d06056f563a60212e     d8e2bc9258500b9cf72025                     16c63j24bswCWUDSHPKrUF86na96Q667Co     74d57c391f17ffeacf
                                                                                                                                       044fbcc54880e473690bf9db5b7912fab862ac9f470ff3bae5c0208b
                  7faf908fc5d1a0c61a02dc926a0f73001b9 0000000016cec25ae486435b1d6027ce116b363759                                       093e2ba08935c0079459bb56b5f281b8ffa7d21fbc20f0734fd32c61
12260       26753 c23905d19d223b63e58a55493c5e4       4f0efdf178d7ec51eab585                     1GqYNxaB8waxzEhYszyx2YU17fK9s3GBmz    4d6321b7dedf5f06ee
                                                                                                                                       04369e891e273990ac7fb1ac39c9300e05f98821fa926d885de1efe
                  e9068138eb85018bc3426d622206ac128f 00000000b6d58495b7ab880f90abb25e74e1dbfcbc                                        de47f5b59ed22e4280a41a20436455c7c1c06001c0bd6999e8c362
12261       26755 34dc731e1fc31a3c520af22dfc0167     da091adc8d0658af9bd137                     1Mqa3cGu1Ps2ndU1iYoMm4wt7JNK2NFebF     8c0e9ad63ed583ebedc63
                                                                                                                                       0446060950e70998fc13727dd9625d5e3b931de99b1cb4ab05daf2
                  f7bca005e75a43a3312c0077ca44c8eed7 00000000d829c8c9c01ee6d88e6d3b72b058d84fd7                                        71c23636f7d9d68963bd83d180bbe8f58cd97330ada47e41105ba3f
12262       26756 299bd1f439048cd5c12429001e9743     8169b72ea728c7773a3d8e                     1AZtZHiGpp7kRzNkkMps1iuoy8KJWU4UNd     4a2d62e5922d5114cdb66
                                                                                                                                       0457db704859b7d0339753100ef1ed02c5bef454ce7fa3e2f5df8c4c
                  1df3efbd7f9149c76e970545df3b984f3ec 00000000754ae5f64f60200af3c432b4119def47410                                      10e15fe482e7152e1f3bd9ab0f218982e89169cef9be50ef81dfc461
12263       26757 5a185607119b4ee1bf1da8b37f53a       c31325e0902097c2b5d38                       1AFiPdusPmHYDMqxcUw2gDYs5PSsk9JKin   8b44bb2ad87cc28046
                                                                                                                                       043bb59bd2bdf55050c05b1a1e24e26a22f2f1fa10b7bfee150630b
                  809661313d2bdff0df928fe69b567dfc609 00000000c5c5f35160f8bf155b5676ec37a22611b43                                      4c8ec57d8a9d13fd9d4efc85bdb51ffdf7e727d2721e647e58d24efd
12264       26759 346f622190f70f8f7ae25338a1696       a92b1cf5bd3ecd2081531                       1HiHSnsVNJu5MsVx9xFcyFdCtdUzmBEBzz   4116c8bec8c3f903bd1
                                                                                                                                       042363bf64e20c81c5d54a117d57253d7c9fb7accec0b55d201cc96
                  376ae05487a3b712f65e7afe4aa50624ac 00000000d645ccec3fce4b5fd40def5e4fccb25678bb                                      0cf22b71e757be3e165431cd10f4c4635cfcb109895c92353c166ea
12265       26773 63bdacb4e0093c2128cbf6f1ade541     6b0daacc4aed5e110090                         1JEUKkNhW84JrVz3YxMbcNMrdCmuZMDGw3   a76522b123328bef2850
                                                                                                                                       04749369a9f340d41e8539d0325b8cc83be81a2aa35a09f6e59cdc9
                  813965303b5330d9f92da5ca6e34376d61 0000000042873fb87b54ae37ae8f2796788eb77efe                                        7bc334ae1317a286f0f75e816bbc44e028d99b4b3ddf56198e08761
12266       26774 2648dad62380ce0cb842a8ecfbf2bd     30edbd3227b9daa230e7c2                     12gS4Zg4W1ZMeiKk8rL3dtV7CF4T8cfdhT     539727c22ac3167533a2
                                                                                                                                       04ea343f307da169d4d2def2a05cb0ffa061421b2eff763d85f9a951
                  29e086f47478ab012d319aa212194c6d59 00000000ada67c4c51ed09c82c467ca80cea559303                                        9d215bcc5828829b89299e9618551b16471a92a756b6f00822c954
12267       26782 f8d5e0ef48d8f7f5059f0373edecb5     d1ec3aeba98bada94249e7                     188GKs7Mis2eNFDtg8XvJdELjfc2szNrfg     33b97aa0f01eba3d6bc8
                                                                                                                                       04a4e7b2ef580eab35f4a3f65aa31e0eea91d5bff39cb14f0b78d22
                  b24f78516838cceed0331fff020061a6179 00000000e4baa20f8cca74b12a1a8cf354a2db915d                                       9a5c62d19ffafbeb931589d9d0171e1b754551d84dc72f7fdeb913a
12268       26783 caf00dd599f07fdbb53c2985711c8       43784dd467fe7cd90aed78                     13QyeskNexJmr5pGqR9GdsKDMpRHSL4aA5    95a4c4f63b6070ed286e
                                                                                                                                       04cfa1e5f68aa8c2bcffe68335fc0f9027b75870ab20d98d4fc7fec8b
                  7bbb062cd876fac42546e00f23620c7d31 000000001478251a29d0ca13222fa957690fe07de5                                        be25bb8621b26c812df06ecc64a992edb6fee1a06a1d592d316383
12269       26786 8a36838c1828c263540902c8d657c8     eb2817111a9fd1552f54df                     1KFgu9GfNBiN7UCSpq9ujHKhvF6RyG4BFp     b26d1eba3c2c4fae7ed
                                                                                                                                       04852d54ea6577b22fcb0c974716e60a72e8e0ecd0c3b02075dee6
                  d407183b8c8e727499b1d5a1b803b01f4b 00000000b5f1884c2197b660590f1ed426a6a3b2c6                                        7440481399a793fc138f11384f2e700eea426bfedad317fabd193a1
12270       26787 ee2279c8880ac06f97977dd57161de     575c37ffe5a189e6d4ddf1                     14PQBDAgoSW2hA5hQLKx1YaymMXQJZ5HdF     88276dca885cc0268e192
                                                                                                                                       04d16c06bf2f5e9f8ce35b16f500877fa0562aacd7d42ecead4b5085
                  cef0dbeea88b760b60cbb1667a27b417d2 00000000ffb6c4107cbfe90cd60e610de37bcba3ae6                                       7034d60a74890a9a31d76950c11f62646ac5817af01a21c4980c130
12271       26790 326f1ff148aaf46783f306bcdba752     3a4320d9df3dd904b0001                       1LyAGGnCf5Nd5UthqgppHkatVLcJ82fk9z    5c34e85a9a9ba201cf5
                                                                                                                                       040d93e18e06418fbbdc7701ff714ee8ba60cccc70049c3f9b09c6f2
                  b177af18cd00463dab168786522e39f186 000000009e579907d385bbe3c27db7b7ffcd8d22d3                                        f616f196ce76b207f1062e4bcfb4630525ff0d3aefed9c7a8111d0f2
12272       26791 f1d3ccc64456441787c9835a39ab6e     779a8ad889697ab68b31da                     1C9Q3ukL8VLcVKi7ygxLMCcdbVp9UrgfmU     a43d2cc39d4daa8ee3
                                                                                                                                       04af6e4cde40cc094ba2be970bb0da3828452f413ea68d21d26b80
                  45bbeef74c7d056c97242054fee00d910a 000000004289d0adf42a7323ea14308400cc50aa5d                                        045fab27fd8f864c9a0206391fe245b1856395516bf103678023a1f
12273       26793 e6049f7b7ed54ab411704fa5cd5e03     8f90abc7f25de0218efed4                     1HzKg7p8JiAVcebGYThpDyTpYbswDbbMfF     8a6371c0498d4b4d4de34
                                                                                                                                       0451560f53f20091bc611029ed5551adbefcc3820d738237f17b9e7
                  dead068af70aee2012a5bf3a32a3046ddc 000000006429c2a29ca1096c74629eebb115218987                                        cbf6a287b0d2c74476deb5703d8b9f73f1e7d8ec3035474f3117062
12274       26798 40590cdd6268904bac48feccf62391     c91484e6fd8fb3847b16e0                     1GwGYkghyy3WPixHLSyZ3EoBzt58WJuqqx     7481268da622bf67e831
                                                                                                                                       042ce3ebb793bccfae4af5820ff3bac23ee60eb57ae21ce60d3d651
                  f51518745786fd22ba0e3368816e6884c2 0000000015a7e37b68969f1cc7ee01efa7e8b76b7b                                        b72a1ab13ec7145db8c64d9ebf5a6bb3ebd3351606040b28423981
12275       26802 aa47f73807a5340e1c60a5cee246c8     b47c473a27ee702cfd4e20                     1JsCkX6unkrsDiLuYZtp7jTBZmbyd1aaox     a7d129a3d64a9cd16f8f0
                                                                                                                                       04a9e18f7133da2a1c4f179629ffd92021b82f3e945a259ef665958
                  e199f8552847250e4103fffcb1607b3126d 000000008f6f0f2840db99c7d4de1b228b2607def13                                      7245132b894ac1f5134a901c8619dabf932116db6cee50812c41d2e
12276       26808 1aff7557c6cc3280728f293850ba3       c166c074b11a3066e4a59                       15C7BkNrgpHPwc7AMqetfEJKJBqEPT5mM2   dd425905299cc3cc4a5d
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 684 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       044a1a3754c184cab2ef2a97c18975ea67447c0e70a6a8cfc9d425b
                  d241353fe5ba3c80b6592d8da9990069ee 00000000c4e464ffdb8b852cad2096c9faefa4440f7                                       219ede869d6d40257bbbd9c454574103b2e763317dc4bc65a780da
12277       26813 7b4eca66dea6f857d365bfa3d3e7fb     dd45f672d051c0369d141                       17u7ZjZKfafbGYwMoUHZLDeoL1qUAXqzEg    c4df10b6540aa24e377ec
                                                                                                                                       04029b5c57d533cd0e280a5f985c605fa5953a54026e065e29a766
                  d9fb949cac267de8242478cff24aff06a60 0000000012407d01c11eea5798fca6790fb54b8cdc1                                      76c8a7dd8f2cd90938696394b3378f4b67e7720f74fb0125e8ba57e
12278       26822 102f601235921d0ed287552610e0a       f4a452c3b7f5c14c9e183                       1N8AKiRzCrJd5qKCgjLvP4EqVcoxxDFGxW   bb0f812ccb9b40f6ed477
                                                                                                                                       042d0c3d3bb748c2813ec3849de0fcc968f073a2e0bd1475eda21b6
                  151f15a2df7fb8cb0068ba70137cab7d59a 00000000a882d8f54322f6bb7b1b284842fbdf6df3f                                      40ee9ccbaa554505d44c2fa13391f72316abf310644042359527a2f
12279       26825 06a65eaf82dd8d850329655a21a83       e81ec4d211920674fcac0                       1JqCmKHqt9PA3TUiecwUxwmU9jKpcFKEkE   14fcb310d0af32d73d6b
                                                                                                                                       04f7bed6b127ecb8da9a420d206ae48b6c4258eed052d71eec018d
                  6d672d8279ce5701c6e81502be2bdc7638 000000004ceb8f463f42f624a924c73d65505672282                                       ee562bc7e8c2930be988ee4f43414b69b6961f62d02d5205677a81f
12280       26834 49a65b4125aee9a9d5b0fcfb7b41ef     f05884ce760a1bbfb0abc                       1BbVyw61jKVCpVi1NVGquFJ2QbxfFkXhtv    78545f0247a49741d1061
                                                                                                                                       04ef7696fb0d75470b3051b353bbfa85b4a651b96d9720951e02d6
                  6868cd5bc9d679e57cff00981277f20ec41 00000000878cc36ba51c7f63b99d34c2a0ef83535c9                                      1295261ca60268dc6e295038fc7a2c3e3a9f81bff65cde5912afc851
12281       26837 e7b5dde2a194cef5950305b4d9902       3d36f9bf47a2bd8642505                       13wBR2ZgAQWqkLHBDWYqHRkx4Z1XqZnApT   370c0afb386dc3b66f8a
                                                                                                                                       04a6a971980f249e4e2c5796afab6049561fbde545cbcd822374e9d
                  0cf5ff643e7a188b51c724e51b1e718c13a 00000000d027a3944ddfda2012d96de6ea14e0e1d4                                       9dca31d24496d52b55ef84beacd25611e626e902b19e6ba9ebbdf9
12282       26840 c644f791be16b0602c417401b01f7       fea5970ec7d179a4a844e3                     1JtzHcTVyVbrYp6cA9y3nGXY3oJZ5EokDR    27bd7c4f9f6d30c307189
                                                                                                                                       045fa5637fadd60c770b3d233d20719671175d1fa396444e17d321
                  e4629fdb235b94816300dc8faec4eaa16d 00000000a43d9748c3ceb209d755e3058a6f06d73a                                        7464a737ebac20d6be573a26b6e1349a149fe3c99219ea0b015d68
12283       26854 9e359c5639ced1d0d7dc92e383a472     eff5b8a7d5b6d96805a177                     13pyEEDP2Xo3ZLBdEcGsa6QpsLZfQ5VG9S     5d2dbceca6525ae86f68bf
                                                                                                                                       04749bd50c43aca47195fe91276417d888cd2f96a329c79a93acc7c
                  3dbddffe573d78d210a768324457688688 00000000b10f3a0f45dcf0fdb6aa47587bfe1fe69b5                                       864fe430c8a1b494ffe876ec0140fcae588bf72f5da4e5cc2e51dde0
12284       26870 280889c6764ad93dad3ab1d1ec75e5     a411a174f455433251ec9                       1JxQbCV2KipvutuaaQmsVa46W47XywzSJe    861562a175bc2d48c0b
                                                                                                                                       04f3b67ab340be61d2f87c8aedbbf28730648fe162c3fa4597508b3
                  9711870f84b2d27987f77f173763e13c3c1 00000000953d6e9fe610720b7b736015e7103eaf33                                       787f967fe90304646ec42311e2c6e572d240e8330a80b2cda88089
12285       26872 3c5158023119789f3d3c2c38e8154       45b46ef8533f054d6f8bf4                     1F7k4XWAa7TCsDqoJk5tbKMLDAyTv1hgFn    da9987319d0ffbfa47446
                                                                                                                                       04e5db1a247a09b387caaa1e6d555586bcbf51d8cec0016854c125
                  27a70b78d6edd0c7dae484fa852a5cf9db 00000000e532dbc17ecc1c0ccc8fff3885b6162650bf                                      142d0eec136c5ac47e5cb0119d12b5e8202c3040824ff73b8db97c9
12286       26873 b099e36a5c514d18ebec9ea612c1c1     e997b424725e2edfe5b6                         16Vu2Z6tb13w51J88bRPgB6kF595U9VQZk   10914dae5cdea0558f32f
                                                                                                                                       04daa7d602b85342826c9a85b9a132adfcbc2c27de6cc5f64d1cbe2
                  58d089afb985c772232e17dec60c9eed5c 0000000012ab93639166c4e0d1547a9b051f4c7ae6                                        bf2a937f5b6f466f4cc523faca2e60c6daee73d32a99ebcde97a26ac
12287       26881 281d985cace881fb1f6b34c43e7500     62fc8fd3af0f864556cb41                     1DdjpWRsvmv9SS3JDFyCL6DDuc29G3NzRn     d4c133d5fb2f2e17b4a
                                                                                                                                       0468932b5c10f3f36fe2bb29e344d6e15e33e6687741f8f64256e3d
                  2035e367c719f1a538077f409d03e064bfc 00000000e3a6dfca8842a6bd7d10440cdc2fa61c3df                                      d7bb730aa13eb3b0bc76bf254d56ac604d75f6578f83148a0ef0169
12288       26885 774774d238463e90e089a47bc187f       87f54c97d01d5e17e58c0                       15u8KkuwnMgoJe9zoA1xNZxpgVFtVbQSev   778a42e48954513523d5
                                                                                                                                       04689b619901dc82e30f8b9496ff48b440f591d7b2b34b6446bf180
                  ace65d2a2332027f84989b21a5e7085214 000000004aadb44c28770a7a0c894e168d23c88eba                                        eaea57961d5e63210088e17d5e572903f95142d0c1a310f3b19aa0
12289       26890 22e42ec6dd214d4c611e8bc7c16d76     16c65a62dbbc2c3af996f9                     1HG9BAdPZs23Cvht6trRupZqpQWBQQGrvT     9d270c4131a5417a3d2a8
                                                                                                                                       04b80b37df50c26b016f981712dfbb202f396ab67f3985801b307f8
                  b57d41bb7841c56e9464a3c7c075d4ea00 00000000c3dd0ea58aa5b0fa0c520e1fbdad693b0d                                        aa5e86b21346a57c81554743161e32a3fadef01ef8edc0ea89b8e06
12290       26893 f364d8996f9d77f253b410b94834de     8918cf715186c914472042                     1FmEgjkjhUtWLz6JrVD46NfqpNiytXEikv     a449f39881b3ecbdf169
                                                                                                                                       0421b2ab8616d8d7b1d19ef166eff70ef8b9f1613e3e9ca267cbd95
                  bf8416518621fceffef80da34a7cabd71f47 000000000e659e348a318171eb0c4dac4b1f6b192f                                      c93b5fc3467cec00e6f09472ca5eb55780c09f04c1e128f14e90bfa1
12291       26898 552b13a7cc4428b9157ba5e16dc6         3cf784b0d19c6acc71e27c                     1Fmhuzvg5cHWVQ8kuNkXQCYa8sRaMUGTFx   a3180ea7ac92c2d5ae0
                                                                                                                                       047c9d5d2a9723f288b763d24512d0b635c2cd57fe376b38d973f7c
                  db44899d7c3a1afb3fe48186321bbdfefc5 00000000866473d701b2b60620143bdac4a5c6fbb8                                       633b7783ca0dacf623e5937af901a94f08db0ba961ebc80b75a5db1
12292       26899 304165d20c5ef89a48c623ff64b18       f728b748dd5a2ad371235e                     12zbgJTwnvyqWRaR2ydhHAz5KeGYtZewMU    d0a84b3c35326b07b95f
                                                                                                                                       0489b742fae538f955e95f09471a4ba5dff0c6f9c43671f4da5a6d68
                  db1447b3a864c8ee6d7b7f5ea4469ff804 0000000042978e6517ae8b746a4485d554ae40570                                         92bd20edb304837096624dece99a4f46a8a88d0d78c1265b6c52e0
12293       26902 b0dfb2be3abaaa669457477518ce5e     104050c55623406997a8d73                   1WUvePdPkdeCm8DQ3PgR6PJNSPYyircom       6a5507a0e3b8c67de3ec
                                                                                                                                       04aa7aa5dfb661fd38ece99ebd510c770763ea6b17d93608549643
                  df414ff880c6e0bb1650224af12399cef26 00000000df0f07e301b38125cb7703e4bab0a4aa51                                       dd49293c99de98f33ce18164c9f498b272d94aec5eadd0da01db0e0
12294       26906 1113676acd7b544d1a0bfdba13f30       a35a10b8643b52b05b8444                     1EKmacSDkxuSjc6zNCQ5SRRuMP4QytYby1    0eb583981e63a4cc24f1d
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 685 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04c02e15b92ff83e0a6a1ea222bc323302d1086a5a4cccc2fc672e4
                  cdaf1220d1d9358f7f4ec2898acd0900cb3 00000000e8f1c1eab71a3c290bc69b8d4fde0aaf455                                      93a0cff575ac84efd0ad3ee1a914a913ad4ec69a365f75a28211e5e
12295       26911 9842ab3bdbb860ebca6d55c43e84c       ad1d00170cc6da6763f9b                       12K9bNXpyt6gEAZFps3sCo833eJ9iYVUQZ   dbed06d091b21263c3d3
                                                                                                                                       04cd9e91e5c711aff8511680994d69b811453e01509e24cfbd84416
                  d08dac389922803daaccfb463b94b87f8dc 00000000d6b564129c6d38f0b055cce1ea97680143                                       8126bca147863dca228684f75ca9178f4489d993f1f836ace07ea8b
12296       26915 304a985d681ba6dabc4945c2e5426       8cf68129a3b2436ddb465e                     16gxK9T4GN85c5guMxWNMMZnJ6DL7a5NN3    032b5b0131f6ef711361
                                                                                                                                       0498c7333d8d87ebc9c105ae91d7ba3b8b3f58cb1ffd3a62f808878
                  7b38fb54bd422950577e5f738949e29409 000000001bb5b33b23116234ba358d9321317b932                                         3abe574879aee12abe0d27072cf6d676edbfe137fbd56b34667b5fe
12297       26918 88c2355530b1f699da856c15fedb33     67f1d8e50d481c0af5cdf9a                   1KxEKajxnZLJsyfG2K4T5YsRmAKzm7Hf39      0e41708000393a1dd0bf
                                                                                                                                       04cafbb453c7e2dd40e6caa87fb1ef52e060deb62adb27595bfacb4
                  0f9c3830a6865e6431ab0b03987e8ea45c 000000009427b62ef020dfad7975d67eed8085938f                                        7935feb7ffdebb9bee4e25c597b49040f5fb72719f2e6d48943468b
12298       26921 d766301a030c5afcc4fec547aea857     1cf9dc3b27dcf18fd5523d                     1N7xu1Wsm7HyubXEWxct74ZkbxgyqDz7Q4     12f37ef301bf83f4b1a1
                                                                                                                                       044740de059f3bab433f84304453a54adcbef24d607b1535feb4510
                  bbfabb94b86a6c3b2ca350fc03f02b82900 0000000057900d23e655bd43df2f8bff1320c6c1089                                      358d9d48728764bbfa04c5a60c973eb3482f37723bb434ddfd64f22
12299       26924 3b0e90e0225279ca83cd52878c7f5       39b9422ec7452f80d3bad                       1Jmh7RTygSqkauhKTsc71MEaRCPWEyJJbf   c73f23fe2ea4832fb9b0
                                                                                                                                       044ef24cc4965c49edab3e347e9b242cf15f7ee451be1a25e25da5ff
                  e1a081126f531cec9e061051bc157c3853 00000000c02f2dc56c11d046926562c1ea5ba76737                                        ed95475da2e48a709b931f9afe7809358e74e5d8e3457fcb9b80ea
12300       26926 d5428b07b2e719ad09b4b59838d9dd     d4e457ef0551c8c099dadf                     1559RShb1BqoWL3eSZ8oXZegWXLaHLoACm     bda2f3542170658e3c25
                                                                                                                                       04f75cc67e35e5fc55742aafd4a8af6357352377f687b80bfa6ff641f
                  31a35b17173576e7ead409b0a61538e86 00000000d221de80c618d307d0f8b99d00c1069db8                                         0cff9496f54c33961c92843c3b66b7ebf4f193b75992ed0ccc533d90
12301       26932 998029c163c9f448aef45673ec5c205   dbd994be152e4a754541b0                     1N9fgfFZxxib4MzE1bEP665APrN6zQ271T      5d4af9d35ddc3670a
                                                                                                                                       043ce4ddecd85384a7b2e970dcbc750308597422d9738c31cdda82
                  dac14f958dff4aa6c22ecd3288cc9ba3c96 000000009d35d5466afbe9017477ea5e8bdccd4209                                       5da034fa5cb5d5de8725a06a6809305c83e01a3a84799f17613020
12302       26938 38a9c56d7d4140e812302970a374b       fa223214840d0a414e7900                     1FaNHfkWgeRtUxz8goLzP7BpgMA2NYoeyF    51b33b04e791e2585d3ce8
                                                                                                                                       042f7ef8fb46821d50852d8ad47d7f607753c52c40860d6628ff17db
                  c9730e0fe9344351a389a2977e0469e932 00000000e039f4ca501a83da763f79b8511c28fe35f                                       b4fd2f7d3b184fc7cbe91ca15e98aaa3deb4bdc11ca28f330006c877
12303       26942 56c6a2dcbc9cb91ef89e017e97ab4e     3b2a4ade5dbdd8fe78978                       1KyXPLYsYEYs1Y66DLVG57EEjhBpH5HXp4    ab9e74704cac8d13ae
                                                                                                                                       04459bdc207388cf70726996a264074a0a65858277b1527226522a
                  3b5faad84236af8d4a8f91cdecaf9590ac1 00000000e7824345c16cd95b02bf9a9f3c37ed3c83b                                      570353211161495206c51c14b041c976ac27d45de1f187891bd114
12304       26946 775813a78df2d277a9c77c266be7e       4f46dbb8ef68bff71d665                       1BGTxybQEBuzJQCkPAsjao1eSWPmaPfVnn   65c12f1bc6a9edfa087b6e
                                                                                                                                       04ef035685a7a6ef3880652a076d60d1b5166c86ad9ea157d8bacfa
                  b4344873765268ddb3eb717bd089b9ac0 00000000238203605a3cbb863655d74ee509f710b0                                         970c2ce63ab97636b900b58a5280d8cba4de09ee3c1f2073f3a689e
12305       26947 7d705e81d89d8efb85a49e28370e84d   aa9371fd7e5e3e3773412b                     1KyyFChdLuvHHjgj9Rw91iSBJ2kL1Zc79r      b944131e80caffbca9de
                                                                                                                                       04bea3ca07aa3370819312e5b5b02f5055a22ab381e3a9f3a3c9e6
                  8abc68073562f122e9821a15bb8f2b2440 0000000097e8d6ba289116f1709eaf4c9741dd3205                                        0cd128543fd3325b1b59babfe415b4026d117960e8bff1753d0fc1d
12306       26950 8b145c6e5d212c8cdd7284ea3554f5     fb92a06d68766565e93eaf                     13BmG1a2j5Fx3hD19BE9w9JNFDije7R6Dy     068654001a991d9eeecb2
                                                                                                                                       04810fc6c05a2dcbd48afa4c37d0475ef51389ef6fa03d974ffb1646
                  964cf9fbeec7e7ed0fd89078a6e647944c0 00000000efacea78e5a3ca5c1d50917a70972018fd                                       33ad4937e0ad0b1dd64686b1bed0183bbac3551a33624e482214b
12307       26954 e3379d27597b5a54a946d709fed60       ba42356a548af355799c03                     1MJ9z7kf7QMv1tG1FAW4oGpFNZGrWpXuzp    10ec25056e2a4a16eb50a
                                                                                                                                       04d90a01d1aa2552d7fe16cecde5a6c607cb716cb2e551e7278120
                  186b6e40969e275ba7dad380ac182e089 000000003ef58c77298ecba299288b1f24ae1d9c6e                                         2009efda31298dba1616b81228d2a49929edf0f3570ec332fdf62b7
12308       26962 d6e6cd017643dfedf8eb040b74b039e   41ba6c531594878846ffff                     1E2wb54B3XgywP5VDWSsSWTmDhixbY6AuP      fb7ef01a87674d369ecff
                                                                                                                                       04e7d7e229a161c57cff3d8c27fc11b6111265e1a99ffa9bca31e604
                  5280d965014fdd756b795dc14741f340da 000000005fe1a027f56f930407899b2662a796a56cf                                       4244c4404bb1e1076ac4e8e69f222c6754f5bd6f6b6921e61f89a95
12309       26966 90911e086a51509214ac7f82782ae2     a9f0b31fd2a76a9c235e2                       1PFSMpTDRBrXFs1D9u2nSex835pJ9Hy7dt    d139b452a908654003d
                                                                                                                                       04a96a819430db85fe7e509fb8200304be601fcd7d0ec8a886b659f
                  eea16079c63b2fb6474baff1ebc0a6a58e6 000000003ca81c46386bdeb2f2dac768093b7f9b7d                                       1d7d5d4bb9e25c6996d8a9921fa957f3af976d758ed79cf720a92b6
12310       26969 9e65ef67eaf12b054b989e21039e7       a07c12d9814947ac699c40                     1BD1nmNeW3jgXZyhWAF5tMbkpFZsQih3wM    02c1fa212ccceec0b9e0
                                                                                                                                       046e49164a83b3bd654f4ab163bc475342b6ef3e6e1b85882848cf5
                  39e5a52682213d53975f5b0ff57e3d3c33 000000005953288740300ba45f50f43f205c0df7e33                                       9a726e0008bcd7aadc86db0ef1b8876349c6c5702bb638bd1160ce
12311       26970 665261281a5a26210fabae9e32a43d     7237f66bd0333d6fedc8c                       1FVoviQKzejVGCdqyU8QWEJi4zxDPpL3y     0233f9524011616923824
                                                                                                                                       047e3d0ee1eb8dabe9671d0e64193e33ea1ed21d2898a3fc54ed1a
                  c23bae5a692a7fd89f1f8c624bc47d08ec0 000000002cc7155b54bf466da64e62527e357cacd3f                                      13292d715f2b21ee7532eaa271092bdf502d3f7816b88143de4e15
12312       26977 6f5829f9b5ee61929b6e49e092813       d5664243f6f778f26c56c                       17oJcEXtT1YfXtMmKRb2aAMufsiSkLsDKu   8d4ad80b4fee316d7aecd2
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 686 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        042836013e641b4057ff1b0fcee008619ec25f7010d5ee0708ad5b3
                  1915828339db55361aea9f1ce84e571f26 00000000200e14eec80338609ef69fbc240e8823cdf                                        17daa1ebc93c0c17fa25bdbc48f05463798d6cb04b6029818a8b2a0
12313       26995 7a64ba959ab1314678e160ccb9a215     f7312f803b46524ff91ca                       19nwpa8GHm7XNAxoKPNvCN119X1YxMnXME     baa0458e2d24c39bbadd
                                                                                                                                        041395231413e9bf526ed036107c66527442dad4330dd262d68341
                  87e2851f4b4ed2564271d209798704b8dc 00000000a8f4cf10b94517aa4dbe055d5a431233f7                                         9c8e0341dbb69d6ffe184940edda9deb91e80c523eda19e1fbaf86a
12314       26996 474ce6ed3858501a7aa700aa9a7b7f     9b2f270a1116a7ebd3adb3                     1DThfFPUAgb3TyY9nWTMmfZQeESE6XGqHe      4689013662bee230efa73
                                                                                                                                        046f8ccd86a8529ddcaa5ca04c7dcde1dc4a711a93dcaa4fb6f785cf
                  22de6f760a3d810c9294a3893a054c62da 00000000aa8909595732e55672717b3feff5403759                                         9d81e4e7d746188211ef5d461685f53914cf9453499a15b6523e0a
12315       26998 65c5f2b0121d4e047296ecea92e1e8     86f8e46640c2b4e288ddad                     18Wap5FjCfAGLe14SyukqfF3UEKSoM61fj      736b2d059fbfe7d13015
                                                                                                                                        04b5c4a6da41ad93f34cd0a52dc8455f8515a0222ebe5a260aad93
                  a8ce78a08c71aa6f0f197ccc1b5ffa0c9118 000000002cc4a38b7e2e9d45b0fe677806d841835a                                       bff37765395391c51aafdac1a83d19fa641a51f850b988afb02ec8d9
12316       27000 893e844f4328f86f00a140787807         f340b10e5c8b51811e6572                     1BZAK3xadU3SFf7bKBv5h3ti9c72Tb3BYW    ee20ea992551c11f81cd
                                                                                                                                        0490b7f5ba8a1412912e25f033516cb6703583be50937eca794a60
                  dd9be4fb5646e2a4ce75996121181338b3 00000000b60cc5bc3f933cb5f9d69947a8cf31ff00c6                                       9c5e9673ce9db5f535c230f692ea5fea0af3ed8920666ccc9b2c3676
12317       27006 3428a43a6407566f864fd083a317cd     8997809660041c25cd2f                         1JrEMQHwsEgcWP4pxmjKjLNc3njV9FtsfK    24b23cddd83fb5385805
                                                                                                                                        04cf360312d081bf460ca3491f32d0289c40c379ca2bcc784695183f
                  754c450fb7aab509299e7b507bd5134e8e 00000000666cfe5cad9e669e41cc22c2ffee16af8d6                                        fe0b1f259873cf79df9293595010b4091c4cfa13e9d6b2db5f3bf891
12318       27012 3fb1a5a251fd8dad3108fd25d5f18f     dad37f229934dee794390                       14UFJit3KqJ1BurjtScxowki3hYonDGChJ     110455dd628ac378dc
                                                                                                                                        04f1546350d411adb64e8cb5f2c3c0842491dc7b6f46ca1ed8faa53
                  b86b61edf18f2b91ae2d15f20bc869365fe 00000000d54fc92995268701974e64af7e2b59ce66                                        511ec5a29173eca1dfd551efc644cd1e35d2508afff1ccfb59f2c35a5
12319       27019 69a31fb95c09cee589537ca9fee2a       6114b33ebfa88400646351                     1PCwy2YDyCJfvBEaTJT6hqwbHS39xJG2Ck     11e2d7c5fc1ba89e4b
                                                                                                                                        048587c6c77e277a54737f21638ae37a5b0e2738cb286b17039637
                  ce1d5b91fd070b938aa3a65d0e2a84cce0 00000000baa05e472945791b6451c26c8be9ecead5                                         68700b47f0446f8ce459a70f3f9cc4d69c7fc9576ee77f3b3cd37fb5d
12320       27022 78412b62c0f95f198510b6e3e93297     fb7ba84cc22046176cd80b                     1KfmtfosiH7ypffZimWTyHRGBK3Xz6zJUK      f51c1c1875925456647
                                                                                                                                        047d6c26e72ce474d1d8fd631e3f057c3c7d627d3c9f7253409af4cc
                  b78760ab5e05e20dd1d997381acdeff1d9 00000000d95b33bab263d9c051c2fae7b30c67ebf9                                         1e7d1e94fa193a570d556a0fc5aba88b4ecc67f378b1b9120a8eb50
12321       27026 e5621d05fe2fa90fab411485953e4f     990cbfc2dc6e35bd234575                     1CCiyvn9nMF2qV8gEcfSd4NpyB3g4KdkB1      5e56189721f408204b9
                                                                                                                                        0403f13674096e851f218923e52f611d4e094f43f7f83b62f5a3e187
                  da656dd764b62e3e2ca72c1d17012e0e26 000000001ee631acccc54c5476d9bd63b39554698e                                         45302c092e8f3f5f403ebf0f4e074a8f5535ebfb44f8525c029e2514
12322       27029 bb076cc5234791cc16476f1375307b     351bd40684e697a1b93aa9                     19FFM9aLGvL4JyFE9Wg5UhUfJd8axHGFFQ      91a519fdce3ae459f0
                                                                                                                                        0412f4d583a8e9635514793054a0154e81d109e3fb09bfbab4fbca0
                  065444e8991787630076bf67a6fc9389e2 000000008bdb9ecd87e7f7461a9cf7e5620e4e9b0cf                                        6fb5146c040355278c004ec0f652fddb3b9efdddffc0eabfd5206f593
12323       27033 ba1c9f221cfba1f0645c6c18b3f765     c4c50e7f1846b8d2ca09a                       1DCejEgmPbYEeMZH2pY1LbyLLaQtmNQaZR     a5165e3dd7adf2fcba
                                                                                                                                        0432777acbd27d7c7f8e514277cf2df7523fbc9dc97a21c920e4ee49
                  718f1d1e749a5ac4e4991189cd28808ce9 000000000bb44a62b9d84db04866a5317c27b5316f                                         549c288f66ff2dcdfbb5136f698264c820252fadd9c3f098f6d908958
12324       27034 9058b1eecb643c2e03785e25963009     29a465fc465a840468dc61                     1BRKoqmu2aBhv7ams2ws4SsFbtNrVcLe4d      65ef55822ad535266
                                                                                                                                        042face76649d9d84458a9d28f3993a584f275a8fe22dd17f4ecec0
                  0602d8635af282173e666887d4fb61e8fc 000000001eb1012c5e107fecccda5b6d8af206d13e4                                        e4ae37062834b39e42621e818c5cf614aadbd7707cbe4498722bc6
12325       27038 6f5ce90c1392e146cf2740064c521f     fa7b7070110007c3e1ec3                       1NSfFuTQaDEWt84sqCaFKUAMzEePEdAG62     0dd39338c0e65c9555160
                                                                                                                                        044bd0c0645191bba8cff774fe9cafe964149a9bc5a0fd6aefdb56fd
                  68e912db67f1b03febd1d454e8c73f28d5 00000000f6c617e8ed963a1368a0109826b31aa529                                         e81ac397ed111b61743134813765752d85ae2cb07a36a468b0c63f
12326       27039 bc11bb31fc797a1ee87184d44f589b     57ad61b8b37f9f7fcc4e2b                     1G3cKiiMfwM94YthYFpva9LL2sUMFv8U5a      71e8a1dfb5a8d8f81e2f
                                                                                                                                        04838d52dc8658bc2e8b5db020b456bcf26ac5e9f2a8d742d9f901b
                  7ad2dc0cc350d1897affc1c264f7f7347cac 0000000051a730a2f75b380f0bc3e7f6592b850f1d3                                      dce54c36eec8e9213b6b765e4f9c81ce173e8714c8c74fb21254c46
12327       27041 a20464096bd68d46da9562edf983         0ba0373c64370b4a3ca72                       1L1MkAFmdcV1WX3abQHapJ7MrUqJ6sGL2S   466a38e9294de1ab389c
                                                                                                                                        0467bb46a2c3d49784d2b0e33595fcbe12233879fc6516cc3e5f041
                  02b29691b5c8a5c90386c44440cbd8e56c 000000001017933508ca9c966fd427f47eff8c8cc14                                        5a5a4de0e4577428eb1d74e26164605139cbacc2a7e71d7ee17c47
12328       27042 a56cd94a2135d88315fa27555cb173     bc4fd2a255cbd2d226ec7                       1AZDx6t9XBi71uDwNYRJfbknB9ueZBSEot     f09c2f3e236ae29ca0dd5
                                                                                                                                        04a6400481dd864fe1dd8ef803b6384a380ca78047eff935bdb352e
                  ca75f7c960b5645fc2c059fcb79d4608990 000000003372929e5bd3f7dfcc265dc50d6924655a                                        578117666811c664bb78ec383796c0f1e42cf3c17d146895ec4680d
12329       27045 fc10103df09b8a3c9d9271dbbbbf0       338230910b1e9041541acb                     1CSY9bsyzS2za2QWPE8eEBsSFcmo8BSB73     8416bb835e7632a30604
                                                                                                                                        04d32eaa3305c09238fdb7374195f310606dffa31e0ac352790dcb9
                  4379fa316107bff2a3a1beed943ba75144 00000000c3bcc41eaf09c13917566b3938ae723548                                         5fcd81fa8638db9fcd1ec7d32fa89c421d19850acbfcdfb8666d5707
12330       27050 57e702216661d68ba9f082ed8c102b     b71d1768a1b446584c266f                     19pWQhK4HrM59KCHLVNYjufQNTgwoZKnZF      d98e0ca08ff26be98d2
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 687 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04ac205ba21b0fb65e006fe093bb943bfdcbe629ca383ce5e017343
                  9d45fc92c3be9bcacdb07627d7ebb24ae9 00000000dfdbe0938987e0da5d5971304e641842aa                                        1eb3b2c101c46a3f963937e94419d1f472c10b35369406a877b878
12331       27055 ccc0cef4de9ef8ff332b253c5b58d7     34fc3c549b56605e9f134f                     1HXhnWuAhQtyogMMNLnkSdzZZFYWpqsBYy     a1ad0e848347ba45c88d9
                                                                                                                                       04812752b962eeaa9b32d664e2e6c9e883fcab7ae237f221d4a1c5
                  409baa1451aec229ccb1bc2314b313e8cc 0000000056af7d54b731183ab94707cd6dd9f754c3                                        6e71ad953da13bfb02c56e1a3f083eae2d8058bf9ea95e71822854
12332       27060 37f67dce1d154ad23c401f0a33c466     a4bfc7d07f0c579ad68f0d                     1GHqCntT3MGHGTkkNv5Dvh2sHS8cTKJAD      347d7388bb308139bee77b
                                                                                                                                       04cdc5e3e99e7fb894cf6b33567a5625f5d673293aca04386a16d11
                  0f693edceec4524f7086c40734a001c26d1 00000000ced3e71af854178cc2f1c016ade949314ce                                      3f752f1c09eff627ea3c407e3143e5442a48be65b6dd9af78e3c547
12333       27063 04dd07030f52066af087bee942812       13cd7cef91d42ff406b5a                       12NFkhw8yvt9DkRCMfARSxF1eqVkEzaHvy   8c0fd354246c22b2f608
                                                                                                                                       0435042f5ad40c1382f9c3ef5bdead2d7c67f1629d4a7a20ce1b522
                  162bf3c48573e6817146fff4db6cf1644a5 0000000058044df9e05b1edc412f712b59148bc3fd7                                      ec05139da808557d7556f2ae66da1f475403dd8e7491ac9e66ff4c3
12334       27065 7909c7d6e196cef6dda90696c7672       9f4bdbbc09c0d9442b667                       18LZ7MAGZcicDiaFngFRrPR7J146vHnyMt   fc6a3b14ad5cc47abd5f
                                                                                                                                       04c28b818f961424ec47a06c8a08a587bfa86787b842f6c15a11c3a
                  d4730e3e84a474d1f7000235472acd9933 00000000e7e1586978cf967e498f1deb8dc4452316                                        e30055867b106eb2ac408eb237936e06d830709b28cea013c6b1bf
12335       27069 602d26a2217ce69e6c20b6a075b833     090e38a21bf51f061580d7                     1CA8LyAyeZq7vFWuFJTJZBSPwbRp7nwA4A     3bb3842b11049c13c3610
                                                                                                                                       0408e14d0eab0808b03ac1a7efc87de25cb58b0b78a3a0cf3519d39
                  3a7cf1c57a58ffda37155ff69a144271a42 00000000ad92d28799848c9bff35d2cac631639c43b                                      4b1c086f4006a8d7575932410e4b75dec5dadc20185d11e1d49dcb
12336       27071 e07a4d31c9c377bb9bd03a557324c       f4e44c80873904d4b0551                       1KUiESHxJpuTm9VsisYDQCn1gb8a2wFjgq   ebee5523e5c76b97aa4e2
                                                                                                                                       04ab01935b79553cbfd39e37677bf7fd4d120b8c6aa8a5a27f47fe6
                  acb53e8f22c1cf3c938964d42d44cf6d4c0 000000002f0e8eeef7210507cbeb83426cd0412d61                                       340b606f6aa3a04311cc6558993d0a9355280232db1ed3d0502f01
12337       27073 2215ef6cd781c48e9d5d950bd6d29       e5c61c0b4503f0b8f2935e                     1JuedmYyzhTQP1M41VMTL1fQtt3ma9JAYN    1b90b543251072e23b834
                                                                                                                                       04b560e0c43b1fd92ad188ef80a80d96878d9cd11ab082184c1a2a
                  6839549a5d97b678a9e0686718f20a5de5 00000000d3b4903f7c402876852166853714de4bd1                                        3bb783fb0103cf4c1bbfe96b05ec73addd976a94ad5315c2b2b3868
12338       27076 6922aa74a7d3f51959043d768e2cab     04d8e1fa83b50db18e10a7                     1FMqrqLxeBhVr2yG4RpSTqER1ymHJGzTSN     76b92d2e5acb4eb9321d2
                                                                                                                                       04fddc06e1298feb3786803a1d659e2d2a68dbc57d6ab04e398bf93
                  0aa78e1735ff18acf7fc219b41055c04f33 00000000288d9bbba497e79ac12444eb8195071b9                                        e09a17bc065f3f9d4b327cb1ed0caf479ea90469ef0aec9cd898221
12339       27080 8a1b05f61674f06428ac326976217       9c3e2c6bff049dc9bc3edc5                   1Cr3nGsUv63RFyaaevMuPK6XciL1C8ZAAS     e5bf89a2a27b7ff31dfb
                                                                                                                                       04f09c5c12426ce2f4f1e72733389a2a90e3025ff08c4c39ecfc36f28
                  14a55d798711a44f8b0ee4ae07c7bc3081 000000005fc9d585503fa5b1a23c73cbfc9d6e4dc6d                                       48716975136ecab2a5f996b06dda5966c2d9b518f9e15d744924e6
12340       27100 c695ffa4433d97f06a4e8ced6ffad5     6043af2b6b34c002d3f30                       1CX7D2gWyczJMScfipCUEefNNSQMAV7J4T    89ce0e58ec47f3cd02a
                                                                                                                                       046ebcaec24dcf3b28623b2124fc059ced3ace88f226e0c4c7a6a123
                  43bc11717813cc64eef0432db9337b98cd 0000000037ae36b226bd54b3994855b81da299aff9                                        81a61334fe04c0d74a10a037a82d459df6af2f3432338974a416f5f
12341       27101 c07a998ee70deb2c8f03bacbf3267d     042f5115241878b5d934cf                     1PtZH8dWmk4E6LhWd2xs7obRcEquLzYr88     e88161c944bcd89d27c
                                                                                                                                       040887621da2054f387f333322867adef3b105861da62328fcd6bbe
                  899e6f57ab4ecccbf808a9db788d035ba0 00000000f0fa4191497416fa9de411e073a9d18c37f                                       14242c4d68c3e7f8a0892093ce91c6e466983f8ecfb636ba5fcdcb9f
12342       27105 b1797f75ea7a35cc89104813e79ae7     b9e212171feb08afd796f                       1GB5sXRTwvgxHTP4EXEDrgZ4z3hUJnbeak    2dfa4c106391e4d5fa6
                                                                                                                                       04c5a37b9583a0d1ac270e54355560a1c463b3689cdfa7c3e90157
                  f027504239fb399026859e74cd74fec3398 00000000777f528b44ea3cc0fbb24c031bef845c644                                      480a5a2fdb6b359161283bbffcf21de682bd7fee875f9e4fbc9f7522
12343       27108 67d73b3db12883cb99bffec2d0e37       c30ae70b4ea5e5855e03a                       1KyrCb2wmHU8fsezkyJXS7ftKYmBEmELyW   994dff055a1237595d2d
                                                                                                                                       049def7d2c5c786bad3d36387456a13df8dcb5f5984333bd7fdbf1c2
                  58ca9251e37dfe1e02f2a6c80fd8064a828 00000000e3f94ba2a8237f84413e07b85428710f08                                       cedcb079463649f5feb02488fe249651228eee1df97a84623b05e48
12344       27114 a7e32c6f4005ce6acef7f646bb624       e15143b18bed7abd1b3149                     18n35HwGnzYueBgwhFoFVcLzR5VsvvGBi2    ae648620dc2f1287fa8
                                                                                                                                       044461d797239b0bbf53d41411c0d90ad83c6e7f378f224affa895e
                  798ea70cd7464abb23a835513479ad66cc 00000000c56253f8e5a1a9c9aff44b6f8445aa3e3dc                                       d849c406cc02951f108a58a56b68a608d5b871ea35b1315a2a54c0
12345       27117 0efafea03a932827745a4e3bdced61     b8bc9c6cccca49bb3c404                       14RjHvFprJnWzK73NhqcJJPdcfwJd4DUnA    5c49178eee139d9f23b01
                                                                                                                                       045124028df875ad858c8dd7a1499e11fdcbabb2d59268d1c279b1
                  b408e9ec3ee950427c209123aa0347221f 00000000c299fbced36e957e4f4e92ced3c83960109                                       a9ae517cfac516c2b41d5e45b45258d20ab5d04d059be2a00550b6
12346       27122 56a288413d7a1412bc25e3f8321dd6     d0e67bac361096affec65                       1BSNHnkop6gnarGiZKH8AAEJghvemtNU6V    84023fd61dce9d9b9d39b1
                                                                                                                                       04574f26cd904ba4aab956a440d24b8d85a9b7b937408af0b65df2
                  260363788133908f887eeb96b95310b296 000000003f90155dd031ef12c1bdeca07468629cbec                                       94e49e2334bbca2e0834b5e7393e779fa53a09fe7eec8577ed6aae
12347       27131 9fedf3b5af5632c615833ef499b38b     dbea7df201290e7e3c20f                       1Ni2sHDMikvLUH2cXv95RDkvQ7twunCgcs    2223b121d4526d76b01aaa
                                                                                                                                       046e0d4629603e1dc403e35bc0a0937cd81fc0d4fb11e2e3ee7821e
                  7e0106570c1dbc4bd83029c57ce4d3c2dc 0000000090707792d9264f102eb4e92f4b9237d96a                                        4ecf4aece671678c03d38802a71fc2a10f41fb80f3317d4be9b32dff
12348       27136 c80a03cd9a44c1828abc67a8df50c6     e2e3411eba3bf451062b40                     1AXpfJteAxgwD3FpVBu4fFEfHqU5DWUZ3F     3468fd60d8fa31e0ea5
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 688 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04364dff041e23460790e68c8199336321c37beca99e602792b550
                  e6bc9bdf5eab02eec2179949d93d614d45 000000004b46815d66e5a4352aa7c6db2811192b5                                         3ea5d9841173079e866646b27678ba683accd73f6e91529a8ab1e6
12349       27140 a798d82af61190c76e5e2497f77c42     1575770ef3d28bc292966c2                   1DgRKWrxJQ1hc6MwwbvY2xDvvg5PWnQeDc      e16f61b574553a1f3ac512
                                                                                                                                       04d5702e9a74a87d3cc52ad4fe589a39301375492b20d36592ec2d
                  2437bf479259b6d4942adbdb3051bb5c4d 0000000013557b18f04eb7051198a34a447b0a67a9                                        89d910852819078ee6ac1502437dada9a47a42263f57e966ca11ba
12350       27142 0ae739ebd4bf8c470b3434e0a99656     093cdf888c199cb134be5c                     1Ey3DqUmCR3dZVpJvtoqwjmqVwmaTBG2HD     9a3cc704b2b836a7bbb06c
                                                                                                                                       049a6106a478927e64a35086fc8dec03d4ad5ac1d6b6a0698fd2a5
                  bbb7409503c447cf8833905e555980e1ec 000000009497602221a3b29244836f4f269a2a7488                                        e76d30fff574c21950a1c2d8d07f8a7627c3ebce2f5a819faae96bbc
12351       27143 4e940285fe7ea3b44a9e06eb3e8196     2813a57e2bd9b5075ecade                     18yzHmypPKTAMxYpyaf2Wn5GCUd9RNTkaN     6750ab3ef53fea7bd838
                                                                                                                                       04567d0a33ecfa237f6ef6dd7e588c402ee78c3e87dad8172793fc4
                  9952f2967a9619e8b9afa70a6effb0f5c4c 00000000a935c7403ace0af95c2154fd569be728c2b                                      97d789d9cb2021bd76a4c23af195017d391f8fec0f350b39484afcd3
12352       27144 2ab739f396f085746b24243763f6d       9e0ba1f2cbb219e6fc7bd                       16rw214hthq7E6JGLbHzjnJLTrb6MThUju   15bba1bac6f82088e7d
                                                                                                                                       045a6c8b68f277f589eb264d45833e51dfc0b502c218259f5ca2069
                  783ee4e009acc07b16080fe591a70d4a6d 000000006acefb279cbe97000690c1f8cd1346cc4d5                                       3f364bff2560a304f0a6a4a63ca1687c253bd08cef3e583c71a9e6be
12353       27145 67e5490b39b058e5a29a878a59cc15     143d224e3ca368e17a507                       1C7xuzHQ4AGuNfwXywJ9NDtc98Hk62bAz6    fe44753ba26c7d34a86
                                                                                                                                       04ea59ebc9137c6a83b712bd9dd7d2244f571ca15aa4f1d2c76e43b
                  1313018db9b583ceb7c853e5452e8aa305 00000000ea94085d8f370d10b007b572fb738ceab7                                        ddbc2496c1d5c11c20ef468e8c7532fa13d1e5590802ccbdcb3fb7a6
12354       27151 7fe2403ff44381423f596251c15427     1507c6ef9007170477ec1c                     1D47ecwHP5VLXR9GRCZK4E34fZ3VtWoCri     4f39faf118797fff926
                                                                                                                                       0409bfcfe124c9c0d610ff561eb57c40f43051d21748817860fb05b1
                  540c33c63adbc0b571409ba962dd043bb3 00000000704841d30ea3022c2c7887f1af9e96e70e                                        239364dc41420be8a6772e973a91fda1fedc8643f0147fabd4ef1af9
12355       27154 804ccbaf72c4e88b884201271a8169     b5cc539b8f556d34bed631                     1JUrfVdijs61tEhzrVSJgkqFy4wzGcnuia     126519e241dbc59db3
                                                                                                                                       048ec0284613c5321d7a752f7c1fe831d14454d8412380a82cd6520
                  dcf91aa3816375020293839b806765a222 00000000c707302fd799f343b03ddcb83c2b080d1a                                        bbe8a2392f695d29044d2f33e5e7b5bbb0536a73a92f0006553732
12356       27157 cc90666ec71b72debe4fabb89d0cd0     b441d8d7b5a684dd86c2d6                     19APviLxffviuNb1HgDUBV1UECZGpHnui4     058ef969bc7425b3f082e
                                                                                                                                       04a730929c29245575deda3bdea9d1ae79ba141952e03f32c157b1
                  83395b258dbf0a74a3657402975e9296d2 000000001492ec7579c13c0b3e7164066dceb6fcaa                                        82eb66c92141ec91a1584ae7820b6241130f0db89c7292f254ae10
12357       27163 bf494b24572062b6118126a81298f9     73f9b7cb7dd5319cc7f587                     1Fo4X7AJXRPAoz2A9NKDVGkNjWG3x88CRj     38cdc90381ba8afe829134
                                                                                                                                       042b6d1787d32a26ec324ab370daa300bd7cb3808608f91afaf165d
                  a96ac6a04c0fc6b9280a86137526a5acf2d 0000000026f47ad58cd23e1a2c1b3f49bd0aff014ee                                      4fd15a530607d4eca358ed33ee60b38fb4e578d8a61a019e27886a
12358       27170 a4a54b07a4ff1a61d02ee41b92339       fb888e1ba7f89600bb4c0                       1QHnwH5K3jGszFRe3egxaRcpbifvKh3c3R   2f2c44a58e87478d6a98b
                                                                                                                                       04e249882174fef26be1bf081e224d7f730908a24e5c8fe7f42570d
                  187de0120dbdb2e187ceec6a3bf6ca9e4f 0000000096df4590bffe8a99f03f677a5bc734edc65                                       a5eb0e6cda1c5069cb1b2d7f541b469bb3446716ff2e9944c4dd90a
12359       27178 020dbadf65ed13e7fc471a8c714e82     8a801b397467126be4a56                       1KAfPBuoNeLA7ryV7qe7CHaGcnvdJDY1aJ    7d6db4ed2aed67ee1d03
                                                                                                                                       04cb2078d198a05299764c1ec176b015e90822e13d858bca408551
                  17f717d8006d61a406f4df797d745d221d 000000001f204bef22a206e89973fc32f4c92319d24                                       f4cd5f039264c56342f226ac63df12e860e5386365f90f25677abe6b
12360       27181 3850feb9f92d9871bbccab85dbe4fb     b071e222b0c01e64fc571                       1APUBgn6ykfQdTNQRTgZiZd1bgeD4CKVNG    86f5133bd6a1dd1642a9
                                                                                                                                       045539154b5adec222c9a50d0a1b7bca5cc1a596a77deec8601797
                  ba1366bb926983884e58f78f885c1e3c30 000000008324c376feb97fe9882345854b16dfc0767                                       ac127c9add68c184ec163017722b741c64fe1863d8c166af2daf533
12361       27182 06aa9f057afbefef09e39688c383a4     9d7ecfd09dd361f26df32                       17mQ4Ta1uqDbXgTegvoA5LvqCg5Jwbqbwn    667d71fe999cad6759a63
                                                                                                                                       04763b2295f25e925d082840ca806ca8861b11f58095d151657ad2
                  ee40ef07b69ead3e7aa37bd51fbee34274 000000001efc0e34cad08de1c7af60a61b52228562                                        4c23eaf2c458b8581197fc3cb52f2cc66799c1e1937c4dc96b99c183
12362       27186 ca76027a94954be0838b21ee6e9407     9b8a7bf0c554144a5d3413                     1ABSKP2fNiiJWuq77hV4uKPNTua1N7N8nT     c0065e86bfebec9a745a
                                                                                                                                       04906bb55740c46980fb0f40693f76008f96b6ad64199267359d493
                  bf91ff8145143a963644b47ab0b053c626 000000007933a11dfcf870c5caec5916d2c5a78b32c                                       e70befc321bf33fa15576383a5ddb57452192d5f1fd63efcb746e483
12363       27187 6741f52c9f14f8920e290a4a0bd594     8c0eca8895c97352d73e4                       1HK8jJ9V7sY8297piaMWYjCFhXtJ9JKdHt    d139d36e5a766069f9a
                                                                                                                                       04f68570e1284037637e628cdaea529a18c72102b6d5b1b3c4666d
                  bb24fc47d7b5da3d378d5d206878467948 000000001f8c073c7945aa16ac4076bec175cb715e                                        4e5464f55932a106aa02b1eb39a568af3a11f93a7f94e24f4164141
12364       27205 c6eec850b305c884eed99d19226d27     985e9a9efeb452fe41ebad                     1DMtUdTso6mj9aAEY1rznacnsKE9xNAPfk     b4f166d73ea120815ba00
                                                                                                                                       04494c4b7f891dc9cd487750b8a70c82baea09a229ca64f280c72a9
                  3beda3abfcbda1768b14b1bf6fcec1d5431 00000000b4261601a44f0ded495b49f7da6c0ac0f85                                      47ad054466a200dc98a1c867dab4b033247804c6885e8f16ae33ea
12365       27216 4fbacfbc306a1cf5dfcccb235d8e7       8f292e269fbbfebd566cb                       1Lv46oDMRodYs2UUQ2ofX61vusyZdaLs48   cac722c6645e915ea2125
                                                                                                                                       04c33998a767a2a4e70ac48d9165c433a01a04d8d422241a9e71d0
                  1303c0690d2021b5e13a283e44ca8a8b0a 00000000811b661dd2eb6a241e6ca7f8806a6c3758                                        409df4a191a5a95e53cb447648cb2ae83bc7dff9b39daaf7ae5a2b8
12366       27220 a396a73b3cafb8429ee9d94964be73     8e88fe962a4d51ddce3358                     14x775LhZgNFA18kppBEGnfen3mmY8NU6w     00a8a9ca71723a565476f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 689 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       048a9c523e573413c9b399d62e4d8ba216959f31d67583ebced42a
                  baff6fb9e6386c2a6ca70852d2b5309453c 00000000644570b85790bec74b6417af86ae758711                                       03d9839020ee2414a901068dedcd59c8401601a84bf8f99900a3ea
12367       27229 57e262a3f2e027b56f8724edf674a       4e000bbde17c2985be8fbc                     1JYzZcqDrurLhNpY3dW9gzYrhLNVcbchu3    6d2ed2516da5236cd63bb8
                                                                                                                                       0416815c8f619214a751350d4ee355292ac35f9b0664ea33d6c8f20
                  ca065e68dc6bc88790b7965dd929370c60 000000004b14c6314aaeeae2aea4cc9140e6066ef0                                        f5a6348bd64ec62f62979ebbf7092b1042c6b672dd46888295bdef9
12368       27230 18dd23664278956d3f2ac5afbe513a     b05c47eaefc29f90060b1b                     19yJ8cqons21Cd3B5azkHpr8wmwPbiAGdf     ed2378d78b6ebb50e9b0
                                                                                                                                       04de9a95eb2e9d2f22acfc62f5cd5f4ad6816609f9432d07ebde5a8
                  7f0c3a9787c0d7c8a63c9c0a3f5ac487fe8 000000006374bad1afdd6c0b50f8b70ad16b3047a9                                       203fb15e9c07eb6ffc5d9943a2369c9225981048d9cdcdf6ff3f322c7
12369       27231 b548200b494eeb5d7f23d8c2db441       6a9e5c04a8b7c55fa33bf6                     138i8XbXiY5ptCKp7vezpva1yHedpigevd    66169a1e6d8b1dccfe
                                                                                                                                       04d2794d403fed6fa8c31a3cd30399f71344dace678fd55ac3d536e
                  1f2fdae1e07ee5a29e18093f8ade412ec7 000000001b0cf3af2de7d3ca3363f39f1495c6daa83                                       2414d8ede12bf43c8c2ea5aea15157ffec97b80b88fefdc51dc9938f
12370       27234 ee630920b2f4a82effe347add0c58b     166ff971ceb182a8500bf                       1LqZrweHBMS52RMF643xhfbbGiX42ZneaA    2dd2b40003693d0eee4
                                                                                                                                       048ca52d1278ae922d1388f029db9abf627d80fb1615fd78fc75d7e
                  e4eb35c85a545eaeaf3a0759d0dacba0d6 0000000048c9df13bd4b5cf9f2b355e55c4e02cad45                                       e3bd82192dcbb0d4bd21958473665dc67c72fb335d1b7d137c5f538
12371       27237 cf9517b74d82f1a75861648f936bf9     eee513b942d831fef5d92                       19nJnf8H6534qwJnMR5K6i6WSpmLCMUDKr    e1c67235b3f98d059411
                                                                                                                                       0446317afc963838eff296f9866613acf994e85d7aa0bbb1eb6f4d5d
                  1156a20586aff2abc8b5018840b1f4d753 0000000081d35d69d28748a88a4cc6b63e6a3eea63                                        77877f9ab919d308c8049a47110ae6538cb7486893b9596663eaae
12372       27238 e001eda6c3432574e708a0216fc078     28773de1ffcfcb9466a3b0                     1FDiZFcv5K8897DzBeUXeEcTzGx5vHJD6a     6d941bac167bdf15973e
                                                                                                                                       04074289bce99f133f567803fadaf73c38c845d79e3bc10c9d0b701
                  a9dd192c4d30e026d9ebecd2af6f4c6d75 000000001d8fdd72d484656bc51536a601611c8eb8                                        2f94b9ba458665a60985d245e58b42253dca27304efa800723ab4b
12373       27240 69eaa004888f6c17a0c6774bb70d4c     c6f795620f6ec42841ad5e                     16mLEyD5AxS1DyG3gW2i54xdF7v3m8Tbz1     0f751874a1fa1df584e08
                                                                                                                                       0468ae07d44a2f235f550c7b24d10846767360198c902efd8b1da23
                  b72a1e392cc0d8a748815fb4c3585d5995 0000000087a653331314b04d706009113a953fb474                                        98c07878529e80f0e0bc21aa5e21c10585de6b19568bf08a33319fe
12374       27248 534f82032051b633113f5bb53cfde1     8588fc8f172127f1304724                     15taMcTqigoPBVkP89buPkakiFxKFFL6uq     c7505db6d2f8c72a5b7f
                                                                                                                                       04415a389ba194a596428766ffe388a1735c2fee71b042113a5355
                  f33bca8c1828fd79f060751600f2d158964 00000000d0dc3ea21d90eba6633cc5ddf6f3604ea1                                       7c983eb0d54252b6dcde9e022b05afe484ec1cb9436823f8fb1b231
12375       27250 f2f53dfbc106ee7d00fac8866dae7       2386ec6dcdf005321f8751                     1BwbZaKdzoTp92dGPbovQRjmf7dZMsMkUU    cc9bc59d8fff4cad13e09
                                                                                                                                       04650654da08fc2d5233ddd5b755179b20e2e067d18f32f7bcbfe8c
                  248aedd9a9dea03c0d53e3a5f3f1528fcd3 00000000df40170a619ba950a106a3440ea781a786                                       dd0dbc737a4624b5d6ca326a1bc56eafc38a1cd319fd8e4d1c3b90b
12376       27257 9736168884b98bd2f67411774fdb3       08e3f0ad5f4b92fcc79855                     1329YTXhwB2p5n25MsQiG39hFCscSFwR43    63db4d6abb120693db64
                                                                                                                                       045fdf8b4367cb7739cafff5b29869af1463d1f2f20fbb4d78ab7d1cc
                  fa9d0440065767afb6f2a2c120fd705353d 0000000077bb376e5521ae888c756ce5df69055e58                                       55523f0eb9c38a0cf3f7c89f7ed77efe3fb4d753a68dc01bf7205d06
12377       27263 3c21b8078c5bea76e98520e88e04c       6f65a9aca8d3056d5ad3fb                     17Q7PpzWnVE7wdaFNH7tS762z62E2hoCmG    976226e5d60c639f1
                                                                                                                                       04e4df778e2e8f03e80a7f89e2f5f9ece9975ccffbdcbfa94b01cc684
                  25d9a28f1a0a48b96e525a50008685e86e 0000000051416a3ed1d0378d93c29ad041c466e88c                                        a0c19bcb774686eb416c1b9acb80be33b50ccf67c3d6be9a5928cc6
12378       27266 4fe28271ac6e14a6a9ab5efff7d235     4c204e4e34e9bac2d74aea                     1G48cxiKtenSd9mPs1wQQ4ygCNNk96S25Q     437059b46bcaf5aa69
                                                                                                                                       049e693aad46f8dddac803a7332e223aeb0fc55f8b677ad48657176
                  f8739d86eef0c1dcfdb02f7110c20079f57 00000000c53c8e915cda28bd814a528db5ccf8ab96                                       c7fe2a19e9732dba4b25b3fc386d5c0ba186e0d5517c971dec23610
12379       27267 a5c856d34d5a388727e8de0d9dd1f       b868b24a42014f50a0672f                     1C4Uf7Fw78xsmX2gd6SGcGJ5Z3k2wEtgif    85019211d3b4dcc5e5cb
                                                                                                                                       04e666bb48be6db21888c345c09a09e23b5e35e15464ad584b62c9
                  7f4b7f608c4c52ae0bbcc0b1cde4e379bf2 00000000e5335a096b27636be08e7c514790ec4ce8                                       4a529e7a63aa83d2fd67ff236934f7a0bd64b57817e319037d3c98c
12380       27272 af6be1e09ba0ec5e8e2d85eb51128       bcc2b5ef7fd471b18a3078                     1D4SspEwk1FcTsjSq4UovHkHXwoiseRoNH    6c8f40f57e92465dfbda1
                                                                                                                                       047a8f1659db4f980b313c1f18c24835b03808a553a58a1aeba8572
                  869729de78bbcf08abd1bdcfdd54e2fb4b9 00000000df6489145614d7cdf49fc8f7d71b93359a8                                      8445aee5e19201b98a2a27ac48449c41bbacbba0ed7ba6c9585e0c
12381       27273 4937927491d8bad32d395d0c1e95b       137d112f953278e223eb9                       1Gdra9VPftwYLyUKm51bg87bkfKo8asteh   8fc27455828d16d391996
                                                                                                                                       04fa7d2a0dae95a3a5b1722fb5e6e739864a0ee00d7157167bf5db
                  109841ee72a315786d444c1f52fd5a339f 00000000e10177832fa9f3d1a193f0ce5c28d9c165d                                       1bc7aaef06a19c3ebd81f885acb70bd6fec76c3c08114f9dd62feaa7
12382       27279 3aa65e9fba41638c6daf5a6d1ba533     3c3e5e6e85b8bf6e12ae4                       19e1fYH6X9ygEXGV3FkAxoAUYPiKMSqZVW    523958df5523c486c0ea
                                                                                                                                       04d92603ea0907cbd4ded5f17f96cc83b8e4fb7590a7ee234d096b3
                  366217beaf5d3209002cbebca9713328aa 00000000867e221a6c6a98a548c9579cd2b8c0c233                                        73def168614ff63a8044b37e49a01806eea853dea363e62151980b
12383       27283 bcc0a277a4a305ab6f3d73de8143fe     468f9f99bc0f938cfdfa5e                     1GSDX1PUyLSza21SrLjCK6CEHXToPgnBKe     639721307afddda22809f
                                                                                                                                       040a5da9466349ea10207d215e68836b5d30fdde71335e03a251b5
                  cd24172cb2dfdee5c19723ce2e3b3e6428 0000000012172ed2dce787e7c38376285a21f47a56                                        348649b6136a728cdcc2ad64a3006e1e3544dd0587ebfc4e6d3608
12384       27291 80ee772883f4d3d4fa792d1f54f967     8cadd4cbd521796584ba4f                     12UECLcgPzATZw9oW2GR8Q6JTb7YA649TU     d720cc7b36a59df3c55299
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 690 of
                                                               913
        A                          B                                       C                                            D                                          E
                                                                                                                                       04f2a0adabceb13fc34934b61f3e2d8a7085344cebfe85d21a0d1b1
                  915349eea6c5a4efbe035808e5ac96fcb3 00000000a07994d0fe333aa828de4bcf0c4b1bb160                                        c75af7d86f1152b9b6586333840ca92722ab363ff21f1719cdf3f239
12385       27297 dd55a71e6c1d5950c2b1ee67e01d3a     c81c0019bd1fb2e48893ac                     17dLZMWJqaDpKxcyeJeAA4t24Df3ejM27b     f38a429498f8d550522
                                                                                                                                       047c9f7fd87dab48c5220a5724e868ff5feb95688cfc94cc3a8f2d9cd
                  be53721821ca4b23dad316f55229e5253e 000000005a1fe5b0a23a8243a1c972ea5c3f82e77b                                        0abc4ad5080e613c76f62205e91f5f77374a7d0af6999c0edf0049a
12386       27308 30d0c1c53b7b54baa13d5cde3bfaf4     30cbc594237c37d429b27d                     1HewSTEAaEhfK7aBE8ogz118tEW3RAXtYi     86f452840d2f43bbfa
                                                                                                                                       041cebda50fcc8f35cc95d8f06b067f34231234888fee7a7eabbeb5b
                  b66448cb72196de0f3623918a7fa5704d1 0000000031d49b4a4680063009e57399b16827bfb0                                        b3611942dfe93be63ef55a45f8331f6d692b58d47566aa72a63ac99
12387       27312 926a3ea99f33cecacce183d5b6312a     28eb3eff1fd9540ca647fb                     115JW6emw4FtP2H2cvWsN5kQWBb5r7zRkg     aaa862e36d397ed92b0
                                                                                                                                       0426ec99432a297bf20643e2e8184a50e5cce5c21e26e1b19b6193
                  86e9747881459485614773e1bff069c6f2 00000000b1e87bdf99e84c2a709a77006f4f014178                                        ebf2768db82661fa319662f904358f69ce6515fa19dd661eec6ac14
12388       27323 e5823718b01daa781ae71c8896bcf2     a9128eaf493f2a5b63aa92                     18CzYc8VtgKcwTidWdk1iLqQ47sbXu4goe     2b79b71dd2b8c9da69766
                                                                                                                                       04c5d80637784cb4209859664bf561916f2ab622d5fd4fe531d4c63
                  99e36d609be86abd09aea44c77d8df1f01 00000000d920636462c0a3b63e0e6878164c763307                                        9790d58b024e5ae627c72b852a4e26f7da73d131d94e5d08107a49
12389       27330 34a637db932b7df30ac69e4423467b     fcbb61c34ad769cec2768e                     1NneEawgornTuxozEhFjKJ7ni7BVkeU7wU     aa83d67fc36da089608f0
                                                                                                                                       04bb4c355c9a01c29de1c22726a46e9eece158bcb24cf0222ce15f6
                  1cae5db3f3dc99a68407b7eabba1c02eb3 00000000cfb68d7689166257529cacbdee509d75b9                                        12e63a8cf98d05d21f4fb21e759738e7274f74439212c914ccff301d
12390       27338 107cb78f4d1cda75babf168b14be90     00d775ed93323cd3a36b20                     1N68VH3rjqGAoLnkUCHK9jpwZDigoHosYu     58ef5701715646a81b8
                                                                                                                                       044063f2d2ed87fc448072de5da728cd4ae37c386a4bd14e95c980b
                  7348dd43418ad56983aa2b87ef7f99c12d 0000000092d6846d016e32d9676e546367a9d34e8                                         ca678a442ae7f499cd3fe8e958ea6da4aa6f81ac358a17216c30572
12391       27349 a4ddbaaea6e4b526e2b076f70c9af2     0f3e7708100b5b6ce553e8a                   15MYQgyhzrh7UHFZCGHa7zc2w6dDzFBgWG      01052eb110b1ebcfdfeb
                                                                                                                                       042e6c7b0db6872eb174c6c83023a0bd4ad98a9fe9e52fe0a81389
                  4867d86ad3fcdbca031560b00714172b6d 000000000cc5670ff8bbfe34119580157cc6ae7a232                                       36e9498f8826fabb4ad3ede5fb3bf039bc9e34de300c847fe86c2e0
12392       27350 80dece91437c493640a6ac65b1add1     9bf1f9f39403a97526c6d                       12ipYrtZc8Q8ELLjufEVSADjnnH1gPPEMX    2813ec984012c5dc7227b
                                                                                                                                       049353edaf79c16ac3c38344dbaf10d978999d63c2608fc359d1f73
                  e13de64a58d721d4da6a82f477439d55e6 00000000ba1dd3925bcc4837c6b30d541aa6d00d0e                                        d951965a91b9eb4580629ba57a8e666840c8d13476021c43a84c93
12393       27357 0cfae2220ca26b553235d11e5b6bd8     6f595edd09faa2798896b1                     155yimfNRzZqeFQvyNHhaPWjUVDEtSDELS     78efcc1a3e3726202e8ab
                                                                                                                                       04826820d7a4d467972b21d1a773e7d9c4f3425fc66ada8c495d5b
                  705ace1eef19ccdb6945378dcc3a49793a 00000000606e49f205675f073020636721aaf0a8b0                                        49250394922249922c14ed74c35eb82ed7550dbf5b392eacf468b5
12394       27358 1556010073dc3e1fc2f89231498fa8     4f3150e887c09f888ce415                     12jQ8frvZXsa22CJtroNYHyjUjB6B69m4A     53bf05131b2557a65e0bb8
                                                                                                                                       048c341444f9ab482eb3d5d57489abb0800399e52741f68a864403
                  09a766ec275c552abd43277201b9cf5cac 000000005a212b17f9721b685a999333b2980888a6                                        3726ca96b086a4a721ff91a511d8c155affa631bcee131c5c13ca2ad
12395       27360 d4264d1edcede19584c11464f1c6a6     9238e6b8fdc0dcd61441ea                     1A4yDHdYgcHivyArjwZKrM94oSLgfZaroV     f1a7e4bbb17f534645fd
                                                                                                                                       04beb35f7561f7392dc04ae01972659e242fde066d746ea98dcff8fd
                  da24faf103cb48f99896e99825845ee57a 0000000049e0846161a41c5314ad7bf2c0bf0ea6e8                                        28e8250ed2131311eb82affdb3856643e143c2b808ff30884cb9b21
12396       27362 1ef677f509488fe1624f1bfee84aac     2911d6a6bac9649af09de4                     15gJiip7R3Lt83bdVhv3Xr8RrEdrkNaRVe     652d1d8cae72fb822b1
                                                                                                                                       04abd237aefb69053338700f3e3f273283e4ff6c6c8efdeedeadef76
                  b74f6eff218bfdb964bfb89d21cb2d606e4 00000000671de51c56eea76a6541f3fe26b05633cf5                                      0898e871ffa6008abe1b7e726facf67d0db084cb55fd12c8d265b5a
12397       27369 20bf83db80fdfc1d01e20167f04b3       d36ac82e5c23866b76d06                       1KQSc5A86fMx4UwbUqimZFVHke8E1w5aCt   0200e95de6882ba54d1
                                                                                                                                       0481dfa598f7557aa11a422d70c8411d45aa6f35fa9d0390639f0bd
                  b6f934b8ffe0b8856b7b75f541eb5b28a2a 00000000b69e69a3e7c2d445e9c36e3316eb501f9a                                       003c096396c82408f9e86665705c1da3fe1cd3b5f3ff40abc798f1ce
12398       27371 49fa83dfe93ea83649519e172a989       884fe61ca2fc16ac91c846                     1LBjwGBSG6gFYYD28XRocDezVcGQzBsJ2q    b18224c5d0c5beba433
                                                                                                                                       049b455ea5d4438b0e433fe649a703bb01c23508bb6553538c8345
                  3a908d7497e0e40d06fadc41500f94bfb7 0000000042a5faf68bfac14eb7f941ca5ccf538ba065                                      62e57bd8f52267dc11ad87039c384cc4de8baf74ac899b8b9f7d0ad
12399       27372 295252e0fb2784e21ea32e4074a7ea     194a171e379eb45de63e                         1BPzLZ2g8t11qDoQLdzLostR34uALetkzE   82fdfb209ae90a0014ec3
                                                                                                                                       04541e470364215619725819ca823f912e28b30107e63f696ed95f
                  1a95cda7354744c3d677c647b4a3973e12 0000000003ec03a97c5756c81cc10aed778a2d72b0                                        48275da505eea41d21ed038e62f07b299f536508375d00a721c5a7
12400       27379 93a90b6cb09e836f554fa7a22da1ca     9c818e7c6a9d8cf665705a                     1Hd35hkLJKJqA1EgQjpKsWkBkhFHTA288Q     8a0c9b1ad8b26bc5e2693f
                                                                                                                                       04adc06f6216a727ff3b0684d1fb7a46efcfa20bbcea0334fabfcbe63
                  69842f27b2da625e857db371d5a768b07e 000000001c82bbef5d12c103a4b22730a72ccac92d                                        b6e1d0f76a4b80051e1d95d7e6fd535105ae730664f508f820bff1d
12401       27385 9fc5f9324ea79d11ddff21bb23f4f2     117fb88901a432fad32acf                     1KdgJYyLaN8gSxxLHcZz5ZF3Sj5QBHgVKB     01ef466ddc15d0a814
                                                                                                                                       04247b5cc2250cb4212ef061f79412e834da67d98bffb02f467ac8a3
                  0bbb3d28ec29c278d81ddc43728377f56a 0000000027822333cc440e672757bec95cf091e1d3                                        fd06499925423b6ef49469e96d10a474d481611d3012683e1e35d9
12402       27393 c2710041b3d152d378dde255f4c6aa     c0827d2904fc7f1e5ff5c4                     19Nnb5QW33dQ6Ffdf52T8yRWzrDUzB5zU7     f029c4b328d9f195a094
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 691 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        0420ac8251fcc41e3300c16cf2beebe3d63cc762c948270131d0a78
                  464d3b2f8f5b310685825bc737630378fd 000000004398305274878e6094a0a080c6fa7aded7                                         83d3d77039fb97437977229cf9519dd199f4dd525b110f6352dec0c
12403       27405 5390db6cb5b6c804406a6bc22f64a7     f9228c9edec60e8f96d6d2                     14f43VY37Uq9xSRoeZMqupt4JrAGxyNEDh      688e430f394f48b6546f
                                                                                                                                        045bf5921d7f5241132b2b2e1bcfe6354230614f19381aecc221180
                  96235aa145a309ef25b41e8543c7b16ba2 000000001668788d9cfc4612500b7bda6ab3d81221                                         b4311db5e8950fca2a41a6856c476fc3f382d20831ba7bf59de869a
12404       27408 e45402d522dfb249d7b07f853a085c     12cf5fdfcb73fa40f313dd                     1FvMGDdY3hHH5rZWwtr4hBWHsJLv3nDxsZ      9442df320b8707073eb2
                                                                                                                                        0431db5da7cab5d32131d2aedfbce4a82609f44cccc147fd9ebb42a
                  f55771165b9770fe701856f9ec11ad9421 0000000010b199f13240c309595ce91dc42c72ae56                                         65abbd911d268021c1b52f01548231225f37408192ead1342d5b6f
12405       27409 05b8a162bca360c1d1b49e1db1aa88     54e581bb32cd404dcc083c                     1R1aCgShT7QNQ4ChQLWFJ8vHRJoZhzPxu       5a342482756128cd50776
                                                                                                                                        04894edfdcb990648ec2777ef814c15da6bb9d21c0fb79d02eb9d7f
                  e9b8d7abd501ac893896cf7f4e24a5eee0 00000000005799de7da8facf11bb8a0bb67e39ee53                                         18652a17d1ea7b879c0ed4ce706e2548d1ac503f2c9ca4a929e3a0
12406       27412 c9d3e3cca6184533f4868787045a3c     50b6bffa98936952cca087                     1NU7PWFsGLxgxeAaXcSBRZoZKzfxcnqpio      8d43953cfdabd1765021f
                                                                                                                                        04477e309220d07d5d1632bc6f3018eaa988d97c245c46d6316425
                  28d62b6d54d62729cb9bd37171e4eb60c2 00000000a45f57392965a7fb24036e9a34ee10420a                                         1f66c25879b61d9a9399005280c19c728176d841bea9ed34e426c0
12407       27424 f0f2b1edb64d0784ba57c9c0c224a6     a43f6ebfcd15150a1d9f0b                     1PyUiEj1Uh5Q4a8j8T1R1JjnobSXkUBjua      5210034f3bbee9b9644c8a
                                                                                                                                        045476b8cdc37b38d97a012a3bdecc9944a1ba6a56dde66ebac909
                  ebf6d31a8ae473a2c5f49975a9f802d890 00000000021b2413a808572350b2cc6de0c380ef8a                                         b596df9477b205ab171d254fb3e89bfd95fa71a5b6c7e3f75142975
12408       27432 770f0665a23a7003f05fe0ef779388     efc2ff9a5d4e907a86869a                     122LGGXLquSjoMDXzwERydaMjcwrEuyBq6      7f3023670054ae9e55bb7
                                                                                                                                        04f4344d230d67f0f086fecaabf018bc40fb30a61f9e1aa30f0815d3
                  ea65d6d638e90c4f74cc2a75dbdbd9dbe9 00000000f4d4b2ae93fedb21a59e51d8e9a9d36cd8                                         936d323da2facb94941f6102fd1aa0c315e9553de5d3b3d10ca5cf6
12409       27435 ede4827b934f6ba1bab6e290051896     bd9a67867b5645d396a154                     1PVH9xag5wXWLfn6awiHUKQThqoAWA8ipD      5e8283ee351dfd55730
                                                                                                                                        042b9e51c95b3d294b67a8238b191a17c2b2eae50c6a20829ec452
                  71c2c39e247970fcd91d12c12617908b7a 000000000ffc1afb7b5b9cfdf428fe8485cf2601a9fef                                      ca79fc76151c589dddbf3dba282899ff4d49f4e627aa7d05f1943b8b
12410       27439 41ceeb94f75aea9565a4eab13e3da7     db053bb67c88f2ba0ac                           1NDjJZj2FPuBjCazmTJ4pmihRdUeWG6KGS   01f0bcd83b6958245318
                                                                                                                                        047e2d0ccf60a894d95b1929875381dcfd705a2534d825240c4e04f
                  1a31138e36d96ab4c5db1a9b958f1b1972 00000000dd24bcec781157d02d02acfd971375f9e8                                         ce1334ea98deccb3a850b5a4fa79608ac3f31a438be144aa3574b5d
12411       27442 3c3e480149e7845606a4bd0a23ead0     50cf8f401fd1076270e685                     1Q3fLQjtvuh9pPGRL6ZCo1TppJgVcGMCX5      7b23ac3006b1cf15f71c
                                                                                                                                        04498292e5f1ebe7cb71035ab063a7123859df4a930878a197ca97
                  145d8e5dcadde72cd0e492c2950ccbd1a9 000000000d1194a0199fe0422d30b6464a053747e0                                         0a8111b6949e3d8eb920fc708ac49ee0691655c76f459db5a3c4268
12412       27444 7d4e066b78d7548a5c8883fdfdbba5     27b765382d47038671c54d                     1FaTMYMykgPKtSgD69ZPi5GLT9yKWpGXpz      5d5bdbdd29fabd72e8141
                                                                                                                                        0464c9e7719fc8dfd63914a6698540f4c8a33a48c9e206a5bb75297
                  cb994803fc2c9f55d63ad983e63b9fae3b9 0000000048778b500f03fbb4bab736b1cfee2d5ebb                                        3b16b60002302639f941e9e259fc057e62a91f12c10d2b46db2e5ad
12413       27445 2a173b04c175c7efd6706961dc0a4       80596c042d0b9b74f4fd6f                     1DSKkVeVuqDcVHZZLVshqJTbWdVUgC2Ejs     e9139a4826fb9189e573
                                                                                                                                        04f73fd4c44334f1ff844e1f8b2341f77679c10875d67921b25480d2
                  7d710fcfd7e6fd07bd99dd862489da3c125 000000009afc0866a227994efcca7ed5c2efe7babcc                                       d7670b1682a576b65a661aaa5c48f5f151bf9064eed2812866b68a
12414       27449 9b836ef21800f4249660c60e73ece       aa409372c6aee4e6da3eb                       19pbu4zhJPsdKAQHiefHmfcHp6cZm3AyXf    3413441b7076fe3a6ba7
                                                                                                                                        04511082420697f004626bb51baafc2b5ab930bfd64975aec087670
                  41961602cd9bd364a46d1da3ed4c69c72d 00000000f6343aa1d4f860bbaf8f0bc57b56679f588                                        ccb3f73f3e6400c2db9795983a747f312723c9855e1fa597531b194
12415       27455 a5cec34db18360c159e63f5d4c9544     a47b3debfa8eb0ed60715                       1Lx447vwt4PCs4BvErWecKhuutY7EBf1ys     a8437f43c72f364c16a2
                                                                                                                                        0441b95a2ccad1f5ab2e118708a101451daec7561c597e60f80993d
                  de0caf12cd0d5f27b75bb80369ca3a7dbc1 00000000d2e129ee24d4581a9ec88e6a81b46909b                                         3ca7231e5555283ea5d8ec0320cccb40c8301b86879bdeb43e8ede
12416       27456 67c32a0520da7e93ea5080afac15a       e45de3b6e9114c359c1c98e                   13oD5DGhZPg1N1Wd9PWmYTELWW7tLpPhkq      4b807b40b7ea15348ce30
                                                                                                                                        04ce24031bdcf568ef26db1b017490938b9d6a7290085f69147dec4
                  6865f3c3134f6dff4fa0234a5558d1be958 000000006c32c5fc4e1cd315549d87d9f40ed7838e6                                       9ef585e974793f39c2bc2ff4b0eec236fbe01e685d583dc45f077c2b
12417       27459 a234343896b946d9418816a371ff0       03fd3977093d4a053b667                       1FZz9iHGd1aJoG9KTQkog4V5MseXTWHRDD    311684673f7107a55d4
                                                                                                                                        04ed373b29d672040ffc7ec4018c0ee0f66f8ab0f1c70c6857baa620
                  71bda2465a1afc0fdc6e2be5cdd3d03b1b 00000000c5298c0086de5a82912a881b3194b0c3f5                                         a949a22c20744a7d9cbace9799e2d1b4100b17e3519587252a7343
12418       27462 d1e0120ad3fd737cc35e194cb8a275     3693f6f165250e2f121349                     18iEGyHsWExtgsb8mGXqA539wrDVrvGJXh      800a204f105e8f7789ab
                                                                                                                                        04309b36ab7546f90890b74c2120ad7c1e946276f0c1ccf98ecd6c2
                  47b4942d3b35496192d126ddc5033e5dd 00000000d6028095e8508e651116f2105e542d67c6                                          705a46e02b8f663b7b19ca942f3f1fdbf6c52eca1ceb5fd61586086d
12419       27469 65dbdad65883e99d1260214516ce3e0   649a4d588d7bb84bde21f9                     1CbuibCEoWsgjnJXqu6HhgeFF8mZ9w5ExY       3b999fabfec25771b55
                                                                                                                                        040acf1be97980889cf92d745b358640be0ce704cd2135d2c67065f
                  dccd5a96ba2123367d5a3131301102b93d 0000000095f9e2269f1c9fae1ff29aa126d53761762                                        e8d67c822f387fa284883ef3cd0cc2f3613cddf6b5df116a79e0f589
12420       27474 90717aaf9b55840231c76be249cd7e     97b9478a59cc98c886767                       1NYYnswWRJHgYRWanacud4sA7spjSrjNq9     98a66a4e2f80330a128
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 692 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04c450f135cdb0279ba2cd0f66f33b588fdbaf4174379c0e297c1d04
                  9c12e4832e53a04c7fb73b48b82d3bfc76 00000000c9e15cb7ee4f3683c2deb5756a1c5a2c5f3                                       5c98d82adcefbb8229d6bad0ddd7d1e012c97208308dfb3d25389e
12421       27476 908f1a9fbf89f217f5e3e53f02d9a9     694db709d94f6ae50bc37                       1J7azJNYwFCqVKhRBq94PTajbY1CNZV9sG    39c185ce13f552716a61
                                                                                                                                       04fa9d0ef37223c1683a2a6c107f9f77c4caf47d0f91b8edf50b58e4
                  43d6b2ba97016e5af138f5db323915ae08 00000000d03a3de3d67600727694b1c49931509b9                                         03f7bf1518d2576ee8887bb202d67c80ee977adfa214e4c24247536
12422       27478 dd50755320d9566c8e265a99b47564     2af9b277edb00463a593a9c                   1HyfUBsLsnwr6Sz4d6MLS3TboWmiWFmLK4      168794427b7eb0d83fc
                                                                                                                                       04d4f58943facbbcce5d4aa0da701a8df22539236ce0b7d23a561d3
                  6b4b8f36b7abbb23a4547a5bd61cea3122 00000000c485ee095c5153bc45764e32ad02414823                                        88e44b03baeb302dd7362a1b654b10365b0a858baa11ba380b669
12423       27479 2c417331581be40b49251bda50b726     7e3f33b73b5054a90bda44                     1E6Ve3NeQYNzJdw7zQXQacwScMfShKcdw8     803316a66b692cdf40f58f
                                                                                                                                       045141be38fb3caef2c9f387ab909ffb8f33d7f6173a05f9f5ea64cae
                  efa7b0d331f15c81d2b867b106ca0a9d95 00000000b46ddd3019220cd7897a06c1be118e66ab                                        d247df6289853670804a34b90a9a34087d5847c517e1077eb3257b
12424       27480 625cd305597f325b951846f7bbfb56     94532d05c2f43486af06ce                     1BMBmJJXyvjErMN5FXjhiSB1VoMMrcY1iG     2b6836bebeb6dc37ab2
                                                                                                                                       0490a683d4852da9781d0d1771d60968571e1fc6292442d32d585a
                  83cee44c2b6fc6aaac375211e984bd68c0 00000000dba9f041c9456beb0eaa83ecb69a472192                                        132c0212dd81d508a743e6645b0dded7163f53bd21a82f351fedf21
12425       27484 6feaf7b0cbdd5cc1c2a28fc1504490     863b347221da1909239b4d                     1EUTwhXbYfEv4fQqxvLAtobbbVeWjPSV49     7422593d81ae45e0d33c8
                                                                                                                                       0403a56506afe21c43a8295dd05312e69ec2339524f9a4544d46b0
                  0fc1c982c4c475f3f76c80499fd2ddb54db 00000000ee69150fd9353e4b3bfaa243b5f35facb14                                      bae57c95f3eb78625259de5cd2f19c0640ee9e84d2feeda45a44027
12426       27487 0c57e1ee9d75cedf089d111ad5c0b       c79787886455c3d3313a5                       1Pz5tjcv1KvMDjGbwwYRXmRaZ1kVNeCJkA   6a44d1f1984b27b949b86
                                                                                                                                       040d8ba663925d29d7f06200ef009277d914ba9f5bc290e208ae80
                  ed754be7ba973eb40f8b53b33a46d760bc 0000000009c32439520c52cfca7ccb7b4a21156ad69                                       a0e3f05f43c16a65bcf0a8467bf55caadf19a0a32083f684d89470ce
12427       27498 de3a3b9be4866a6539cc2e01fa8dd2     375cdbd83a8326eb3d5a0                       1Zbj4QDkaLwYYxoM4HxBkK5aE5xN4rUbG     ec550947c55e763fb9b8
                                                                                                                                       042922931fb3872fd8665a14200eca3a4f0d7a10755dd60289f5b57
                  33e6738112990885a31da0ffb3d878e127 00000000547d0a5af8636b5f115769481ce551b25c                                        c83ef9cb2bd95797b0e6639de0ee8c8b69dbdfa2b59dfe51f7e1a5a
12428       27504 1e93d368dfc2ca639a59a5911fe17c     baac88c0dccc82413e3ef3                     17vnQpf4wyWWXuFfnECTnzmtf2DNvjoVWu     6c597eea789cc3da59f8
                                                                                                                                       04832355877cc542d91df111b9f905de4b5e62e9f6c90eeba7bb865
                  6eeb95259a235d8c95c47ee4dd6d7551bf 000000009639b92b20d0d3955dc8048233d159a41                                         9d17c3ac85e1b6c49e7742121a8474de4cff0c318062e6e2749a9d3
12429       27505 1ec17d69ca1daa71ef9f70a9510478     e19efef7995d53f9620ecaf                   16AnXNz2cdZY4WczHvkf1KUqH1fCCQVDpd      a0d9212129fba578510f
                                                                                                                                       0498e0fd3087b218967c24358876be3ecea2aa472bfb213c0b3e21
                  2012990fa4a7569cb39b09e9eaa4368731 0000000099c29e2c65cc94de2214ff7c80c87e37bee                                       954065692c3ed5f07889ea02e4e7b27f7f7b173536db26d03e88b3
12430       27507 34040af1aaa501e549d60ded50b098     48201a8d48f8669783a3d                       1A4oxjqvSCNLFM3o7P2w55HWoEeLZ2q4HK    8322ec77a024242444fc87
                                                                                                                                       04b5ea9104ab9e90be694ed06ece830cb3eb69ec028d969d54e5fd
                  2427277b87fda37eaabdade65c9299ee2a 00000000d36474350007e42c372d325e71249430e                                         8b1ecc73259882f7d138d89dba1585aba756190b22ed91a4156aca
12431       27513 57f52940e9f15a847608cf52536a7e     53cc16c986fc97188a80424                   1FpFPhqhaJJxk2qeFHHP9dQG33CZr55NYg      98a7eeed8fd10b4851d660
                                                                                                                                       04c06f54a553c66a68591bb7c0088f4a5f24e1ee99175450a494451
                  eaded6c77509d6cbfb30ff8ece2acb1577a 00000000788d3ab0a1b9621ae7b3f51caa9bf813a0                                       fa31e13ade97e0f6052da7f9de7548474856f0529e8ad17a8bd2b1a
12432       27515 7edb47ede55092c8b18ee1255b196       32918cda71d20921d585cc                     18SxL9n4Sjpp8tADEhvsnfM2ncog96ex63    b3064941bffa2298e413
                                                                                                                                       04d3fe538a3d171602d0d810d7ad878bd582e6c8e5b97ebd4eb700
                  abe4514a61c9c44809b63e19a4ca116442 00000000f62f409c877d1a0a2a2a95c7e5c62a1f2ec                                       56761b3740ab4e19509f93a8fc89033347a99a86c2591b5cc0cecc5
12433       27518 c74f15a5b29775e65b1160658bc389     02251c3019529c014ce35                       1BvsGwgEg5WbtAx8UrfkzAncyHsTJtY8y5    99eaa35e7f4edbd8bc51e
                                                                                                                                       043ad3b80e90e9565469f12d57902f5561afe9244b8b0578a2d42c
                  37e861e4ecfe8cb42962b2ca2a4244e0ac 00000000bf8b6f8b356ab3c5a3ad2a466c33dff9cc7                                       644e5fa307f6d8db7cac07b4e954a74ea15ea8e060452eda60e5f0e
12434       27521 81ab48912cfb0c59a38f01caead71a     00543e2a203efa11a6c79                       19mQ3pdB29AeadeAMcLA2DHa4WJ8J47v7M    2997456bc8c9202d12eff
                                                                                                                                       04f3b47fafa90ef8729f22a5b7c70e33e23c811154d050d0739666d
                  53093785003061c216350913e92daa9faf 000000005fd3f8b7e975645d50be3e8060f0a5ede4                                        5b1fcd363dd8a68e67a4b0143544a7f72eb0783866d94b04c52de6
12435       27529 61b1ea2b924715c0c0aef3d263fe6d     1541d690b46dbc1bee85c5                     1NrV8FJGURJTpQ5oTWD6mgCHH3kBZ3nmwC     83bc1d12d61d8ddef9352
                                                                                                                                       04714e0b627492d6df91e01ebaae3905eece5b9f89c6db2dab0642
                  c0e6bf0cb0f109a3f05b1a5ed7f7dcdb85a 00000000474c1abe2ad58f2114a48fb1799422f23a                                       390abd8512d4178b4e9450ace0dc94707ea44852f10d791bb94792
12436       27533 97efd6e29c0b46ece7c1371d25edb       d8cb39c4ae8794cc03ffbb                     1FXHci1C85jkcdD4CQdqtjGzTUgJbH89Rb    338fe51d4fc4679a09bced
                                                                                                                                       044e66e5ae2334283c2f0834d5d258f6f30469e56e2b61742f3c588
                  19b94d007c727585b020f0d80f8f5a74b4 0000000048a80f4651d96c79c21b12401635da5ab5                                        67b265a9c33bc612df5d3b411e2b4c01fbd89c8f07f81e5cd618b58
12437       27539 ee8439e7a1adf2fd14187d77fba047     b5a2788b2aab83466e0691                     1xvYgq6LueWxHH2spmJdezZgRvvK7wBtB      7d91440040670d652435
                                                                                                                                       04e81843370b6852c9a54feec91fc41c804724f6cdf14e99779cd706
                  3f0e0caf3c47e9e42bc573bbbfa7a70c3f4 000000007fdecbb1a26dd9dce4a9cbb72ad689d805                                       4b811d0a3a566d049d8fd2bbdf338735ca612a66cd5cc383908769d
12438       27545 9752256f5d5a38d8a9d24cfe349a1       3a54e3f084f6ddbd2d305c                     1GgGG7z9AScHyYp2hXT46ySgbahVHUGQX6    381b8dcb082bbf6bcc0
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 693 of
                                                               913
        A                         B                                       C                                            D                                             E
                                                                                                                                        044f8f5f090fb1df2ef255b1f7f9c7cb8362f9624acb1e7cb440cb9ec
                  ad31a422daf6d2d3f8634e11011901582a 000000004f4c7f0ea4ce256a632303b002058f11d88                                        b2998a26c5ebccf12dab7704ba546b0cf163510cb423c054e037b9a
12439       27546 65c1d8a7d07953020234463a124204     c5c24c2dfb4fad68335bc                       1Fx6Ywhsp7Sm1dRxzBF5k2yWpSvJYsPZXd     43386b119a2391d28a
                                                                                                                                        0451d37f72ab73ec36d56a24eb4d94b8be401e0ab4de658332b7c3
                  8aa5b12ad2347c9a5d1caa827fef4787b5 00000000f2d3720b43571110ceb7b9374755c3f86fb                                        f7c334e565698ba5e51443db2bcc55ef52bec0bf73171823447aa25
12440       27549 965572aa9054ef5aaa5062cc55bbf8     1a2afe843a41def720176                       1DSvCbVTrgsHqLFzrMu2ueLsxqBfeCg4tk     ab383a639e10b68934a20
                                                                                                                                        04f76aefd17f520b9e56d7cc069f65c010cc9683589162484c220f31
                  65afa9cb0349c24adfc6fc9f8102ef1cc1c5 00000000f9e246de4703ec4ed7f4d6d84fd7941b02                                       c0c4eaae9feb626b6c26e65d86d097f7d930e1bb64ad91ab17ca68b
12441       27559 08a5293b1e7a91a0c3522c4c0d38         e90a9fa0d212106657b7c1                     1EAHtNAvEasGYoz5DG3K1ek5TU8kYXkPoo    e8f8154468c196d594c
                                                                                                                                        04b937cb119f07508429916645085dd3d3732edb24ff29a952ab7a
                  349fb4184b7a5b7bff1f97a368b9cd0e229 00000000e8f678732f63a1a17a12b1eb815c3258aa                                        5111ea58ee0d7be1475318bdb64fa085d8f6b7746b1c5952e1325a
12442       27562 71dc9e317b796ae0a0e16f633590e       f193ff359bf227eec05dec                     16MmrBC7kLCi6MMCb6hUDrTX1QYps7EWRX     a6fe5e24d06c606707e1ee
                                                                                                                                        04f0d0667b42bc0b59c8b27adc74f3949611f44918eec2340b90d98
                  8ffe28d24ea910f2ecadc8046ef4d3fae9e 00000000c6fc0af390d36fec3130af2efa4cd8c2e940                                      9a42f641bed32a538bdcd1a23e2dfd3959f4fcea31e4bf0cc5549041
12443       27567 d9ec45cd5194abe86d45ad08d48ff       953343a13a21dc869fd8                         15AVM5pmXvQBHKKLjAWZF7kaMQgsRK4HBr   8dcedd4cc312f55b4ed
                                                                                                                                        04cc2113df8ea847d5e7af23a05aaa6cec0afbbb9a35020e7b6eb2d
                  70482f21e7a8a8ceb583932c388575329e 00000000e87914d6f09d6d456cd017bef8957ba64f                                         e84a266c3846d36d81ece45c8938cf1fe26f948b7ae6a93389f2353
12444       27568 932b912efd7994343e5cc15ccc5968     5d460647ab723602d65969                     1KjJ1Aqt35YGTVZ4Br1x9qQC9hGbxLdY4w      ac67ff7b53113b646e32
                                                                                                                                        0414e2d5d987b8d261c2cd8e7c0ad30cde6e9d09bb4bc7b2868b7d
                  98a6bf6add776c92865132050af325ea1c 0000000021b6d5e15770bae8fe140f8da0ef00f63e3                                        88ce43a27d5d48ee5cd2946a490a9a03e08493aa37473bed5d6427
12445       27575 3f77222bdcb2ecdae4879c498a8856     702e1fc1c352f475f8651                       1AJSx23ELtdk2aZDKk4M5Z8nZ6XH4uR1Gf     002012a40893eaf1cfa837
                                                                                                                                        042af7fe3ce2a9f247ff81e4b09e5cea6c80e88859706160d2d1f5d6
                  33e7347e70015eb425c9f2e24eef472478 00000000242b03d19698c85462c0712d7cd3172d4e                                         8c38304127c0cb84466f4bdcad9230624cf34f67e5fe6421a86876e
12446       27579 e982207745c548a1d4893212098561     4c2c0e1ea45b0ec053786b                     1GNadrhxDTVJ76ZoHZWBV1vQYHHn5jGZvM      0d2804acd9e8c9e0107
                                                                                                                                        0465ca74081a6bfb28dc335475d93a1d473449cf2328970100c2c31
                  ff8f8a0b0e7a50ffb1c2b67b658b0442baa 000000004f361590247bfd11f300b1e92c9ee8f0866                                       ae9ca17d8f7eb38f4deedd72987e42777d0ed1d068c882140c94c47
12447       27583 973f40f21b072ab6bde0116c47354       4295fc3cb3af9a3214b6c                       1D8Dm9HLBSdZWiB8jt5atthS5mwf7DAfy1    b47c80112f9d24e01fca
                                                                                                                                        043e78596952079a31413dbc70e6d3a2db1b84dcfba8eb9f225aab
                  1c8189c6454f08118a87bf13f4d9ffcffd75 00000000a25b53095093fb95856f0bd962a62c42ed                                       adb059f4065938b9c26490f8eac2bd93912b6c0cbf3d1ac30b51f69
12448       27585 715229c98c840b75f2e31648483f         b33304326ad49afe44408b                     1FtNkKLefimNuT6mo41v9msoR63Y36oLCb    a71a665aea0f74f4691f9
                                                                                                                                        049500bfa94ad37690a4592b06a8464adb06abdf00b82a9a6c5eaff
                  8d8df3de5ab74a0cedf873a09b5bed515a 000000007627e6a148cbbf6e03a1b01ecea7074a5d                                         d6298df48cdfa64080e5ca2ee0051733fd4616db96f7d637873304e
12449       27587 252c73523c5c0e6b22d3d527d50a72     2cac33a084f644dfaf890e                     15L7zSSS8To14nGonLzhWaZjeTgwLodRUY      895d6e0d5745d02832f9
                                                                                                                                        0438feb11706faafc9bf652551b5fa0f319d507222a457b050bb6df8
                  94ee1b349a53e78545d682cc0863799cfe 00000000befa5370d6ceacc2d79b0a833df0c2cc030                                        22757b9ee10ab71439219025334545dcdc96f95d844f6e062b6bb9
12450       27589 6d1a01e9f5a150ac27e816e5edcb29     3e6e9af1c6cd6a3ffaaf8                       148E6kPSBTwi82ruaTmQ9DkfyhkWbLAHUz     e8d683f05d9100a8cf37
                                                                                                                                        0416c7358963453f5a8ceef3dcb89abf05465048e478ab46e4ecdc7
                  8518c9a1714be889a24006960e7a62ede 00000000e89943ee79b559a2bdfcbe2225f92a0c99                                          69bdda573ea29054b3510ef1a8789b453130a71023d26c90975c63
12451       27596 4fe52018d8c59edb9044c4488e60903   a947fdb2353a5c256a5e80                     1EmcTPut2Yi5r9fofdidbZJPabArwva978       4c998ce4d39c928a9b605
                                                                                                                                        0499d7ec558d7c7a606fca3fbc36147ae8a0a36748ae55524ebf657
                  ee922e728dbddc1cb07ea9cd76f0d63477 000000001b19d05dd654d14d00bac544118416d77                                          92006794b42726fb82945f7480c6a022de57177aa0dc1c667a1ede
12452       27606 fadf222528b4b5bfd58ff0ce38146d     dd80f908f2acb7238f1c7bc                   13HV1xQ6S8YSgmrW1hnRszHbZw1vjSAG2x       d8120ff7d4993f062b6b2
                                                                                                                                        04616c39fa9d9d62e756e68689e9611ba610ce7301e90bfd1bc8e5
                  b3a0b3f80471ef058bc54c0f1c83d07844f 0000000087b293218b513ef4638ab203b3e5d3b201                                        484bed4860ee685fa3d80a62292bc8906434920a88d4d2304dd629
12453       27628 de4c3d3487ded96fe15c3b6e4d0f6       ee019c670d4f2947d02679                     1JaekTVZxF3ER2Hf1swRHKyBSvZkWgqyK7     27a5d13448ce8d47b018d9
                                                                                                                                        04c6a2b1a698bf61add175c5c459ce24fde461849a601bf549f8685
                  fd1fe1512f42fdecafa902100f453b36126 00000000a87c61d15c1b9a0836361fd1c956e9442d                                        e93948106ac5c87917a34f17b38a344c968cb2876c98fe8b4f42b4d
12454       27629 dfb2ed6f7fda916d39a1e7f53e0d4       3108d781be1280f185f430                     15xooBLjzM6muH5FnLSb9PC29UQuho7cHS     c13b561b5cc0b55ef0be
                                                                                                                                        0482472c6114666d5df1e7a00bc6147cd3d7e65f1dbd6624f8549b1
                  c9ffa68dada6f4b7a29dc090a661a7158a6 00000000fa0afcf4053db856e566a93df59a4e7c959                                       26e5fcf8548c641a2570bb6e2f456819fdc980945ebcae2f874eeb3a
12455       27632 f35b122fa9dd906e95d8ed555d0c5       25115f556b6961e8f0d15                       1NviGEwZryGn4poyBnYN24M4CHtpDqJ5ry    56fcd5b7529654b58fb
                                                                                                                                        048990cb8c7a0bcfe467a36600e033931b1f87849bd04df931aa419
                  c6ebf28d533e4421c3d3e068673fe0094c 000000006b0a7b6e05b6930b03dbb8086cac686bf3                                         08066cef32198b225b4cbbdb29d9f2b33ae22c16a8eb4cb9a3810e2
12456       27637 db584309745daf9a908891b9ec8a81     476a84fbb8c39aeb7e6a9f                     184vQ36snXKUmRDziZEZqq3RmGgpyNzV7t      48fe83d6f6f1418d4d29
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 694 of
                                                               913
        A                         B                                       C                                             D                                            E
                                                                                                                                        04c9b10dba5f48f7c65dddf014aebed9620ece19437d68d1ec337f4
                  b020f8486d6bd0ff5d1ccfd448b5f54bee7 000000003d4f45a1aa8b23055270d474f0cc19f09c4                                       0f75f682e0ff8f3b0cde5293f9c1d9697266c8b0b24cd1948c58271f
12457       27643 05c15c5085aaefe97c551f64da057       d4d58184f655a0bc48488                       1VrHkXNy5Vjq2Sg6SNMvAo7BaDiZxZsMg     914862400ec1ddbc108
                                                                                                                                        04df6314382da51dfdb2288683c5a045ff1dc1810ce8d14a9016ba4
                  c82eca88a96a48097a4b1e46a0310cb254 00000000a607385dd8a907872f8f6c4cd2623519db                                         b359044c2dac9472de7a13cc6b5894780d0e0c878b9ea00aebeaed
12458       27650 26d5097aaf5123400dab15616f089a     e2bfdb3712917d65225508                     16BrJYYUFs8DipoRd7rPibohDGjTefdRAA      5e1d86c6db7e727ee5587
                                                                                                                                        047ca5ca06291428d671579241031aed4b74d9de8b8a1e0bc2d14f
                  6536117e4b069958d72f5260edc688c6b5 0000000056fdfd6398a0c264460529df6d543413ff6                                        358764e50404b8d88043a4c4adb794b931386b1f4856e51367213d
12459       27652 0fea36f02b3ac837c3896a14c94d6a     a2a49725dcd24641b606d                       1NBAj6CdSEaPxWLuhhB1V7mBE4sm8LP85p     bbd15ae593d913cbdaab07
                                                                                                                                        041e98b8450204714590804c9578697b907e339d963e73a8de7a2
                  7c71f01da23f417021585f7a0a2f9c1a342 00000000705fbf2fa7f338654a45ea0f40b2fad9e9d                                       1c6ed64c0881665c59af0ecb82f223294b1f27fa5940890404e0fa99
12460       27659 6358382f24b04deaa4fbd512955c2       9456ad069d9bb1c99e221                       1DWx9AKApYQLNJY19mxVCR966wiJMVm28V    85d2a9b96d1f974bf60fe
                                                                                                                                        046a9fe25aaebb5d1b2b3a383c844425a8026790bc6730a6d875b8
                  c699106f27fd2a30a507e4af9ba9a806be 00000000e10bc2833f6a7864aa70a7d47c08414c0f                                         8f0c8c9fd257f318a56f2809ad00051512a50f9821095cdb1b45f5b7
12461       27665 0ad44f79badd591780cb40e9b484a1     ea534242005e4822287142                     1CuZn8sqEBv8n3mKzrUMyNzeWZhseCgt9P      df3854fc49b2bfb0fb1c
                                                                                                                                        047e39dfdabafe6399b6aa0c4956852da6b5ed35ef1cb5c6161b0fc
                  cf88aa3e33a7f98c5883c589d380f52dcc5 000000008adab7053abf727a226579a2e2d1d6fd46                                        257e41114ad534e4a694239a9750578384782efb944da899d38c32
12462       27666 3802de734652353eed653fe087b81       b0d78a06fafc1fa083f260                     18954bd2kZRhrKFVRouZo8iBCnE4kLHBsz     a2f464200f228078fbe4e
                                                                                                                                        0481fbd21c8da26ca0ce4eb9b7775ca0d912128c7cb431d4f6aaafd
                  34573b8bf2adda30d868eb9cffc8d03a9b7 000000006e217f50916e800fcf0599251876fb550bd                                       3a4ae9a8ca97e7db61bf6220a9de44416221253d87859a8bb51667
12463       27673 8b2ba68caa7d70e216a984214429d       1f2732897f54849a3ae29                       12iFpzLXJ3BkKS5LSkzFgGda2HZVUJpD64    ac5d2ebb39c6b9e61a342
                                                                                                                                        04f315e1518971fce1e113bb736eaad8865129077f9bc8f6ed01589
                  28f1a6df439cf018328266fa91232ed8ace 00000000fa08ba2a207373986b58cee568d36d471a                                        b6b6074909dab9a554821fcd0c231f9119471b93c77d1fd68431545
12464       27678 61ca0c63e647c669ad3f7e889d8ae       edd590bc5b826bff7980b1                     1NPSwKvqphPodcm4NEnArwWNqB45tZdh7w     e1f123b2b31c82802a9f
                                                                                                                                        0407a6821182d04a154a13fe2190aca1773cfd7fc9e806f819b0c47
                  2b93bff4074ad1fa4607ecefc7b663bf57bf 00000000692e9fbc7c29716334b0360224908ac8fc0                                      0de211a6f7aa97bf34a3a2e87feed81c7ab8cecba8b78fffdc57827a
12465       27680 e2b5dd6d3191d2e028ce9db462c2         d7e8c6b706a1fa70f51f7                       15HE8hmPtwNZekqzqWYvcNYBpbgAKcbEJP   352c3d3c2a8e2116b07
                                                                                                                                        043624fb0f27b1d5eccde4b149a0d584d845978020dacf14e5c786d
                  8876a4a5994c26e2ae5d5d2532386159a 0000000052ee0eb0e9933ccae230ae01a87437ddae                                          4f6b270545fc6f296719df80aeb3a7062f37765263b18ee6d437ed1
12466       27687 efd60475409b03e6b0f4a73b9995ac9   ead4486632630f95e7cd63                     19YFZEvg5sMj64LspQuYKGJiFhGc2ThEZj       a6a9fa5c395ff8dc9c86
                                                                                                                                        0499ef8a5ebee1398b05721d2daa401662baa4323de69621736deb
                  ba60650198e59863a3e2e97993087b82c 00000000dc74bd2d363b02e67ce8cec89ded6abb14                                          447cb76b44aace97f503326833077dfc37f4578e70d8b5e768f2323
12467       27690 36c490332343ea55b9a8bac4be2d4ce   f1079326182463e81011d4                     1GC3cFz4Y5wu7C44PBfd467qcercKuRNLx       10b1c22ef39c0266c9798
                                                                                                                                        0409579f0c82ae6f9f5f74814f2e169e0fd7727be04a7c4baf2634cb
                  dd6988d2d00b9ae7ca412856e8a6026da 0000000029a59785c6eb128f0ff283e8cf758faaef75                                        aa500fc4e0b13b1a00ecf707abbd3f20eaa4904fc0972e14d0504a0
12468       27699 3d658c1674885d3df25d07ceaa4d052   ec04006d00cb24c3ccbf                         1GUfTiwqiuRsjtDEYbdaXYziACLD2ves4P     350bbef6734fb66ba84
                                                                                                                                        0416f154b0ecb79d03abba645f206d33f24482b591f1e6462398a0f
                  df638895ec9b6b293b958673b1fd6e95d9 00000000be29146290e0d019d6bb88695d070449b                                          7c74185e1c174e18a5272352b025fac3f62fb8977f8b3985c8cb389
12469       27704 d4821f904e656b1131e0ea702e203f     50bea4c360a9cac6cd2b3b9                   1Eh2ENMtHVvwbFdNXfxwfQf7dQhTS3Kn2f       eaa8325835d26d360cb2
                                                                                                                                        048bd57ec45b1c4d4f196734e9d9b20c22096cbc25a32dfd301901c
                  2c6ef0a1bfe204894a6aa3c7456863c5b3 0000000097b4bd434838d157a55ec9ab83f5c927d1                                         afda0bd692760d561c7f710850f360068b19093e3d2bbd28b18954
12470       27708 ddaaf28fe37fcdbc5e34d89b35180c     0ee1476bf280f7b188df4e                     1B9WX5ruS9GmeLFo3Gww5P2CC6bYEWjj1w      6c2d26eb16965588ed8ac
                                                                                                                                        04fa902097a889419b21f77945fce200ca2f83af804ec123954a6be
                  037a47e80c9b15c2907ef76dd887935b59 00000000d659783561b4a64f800f2b22f3ea56098f2                                        8371b512a03ce7e204d693a49282d5bdbb8aecf97fa9bd1b1cd061
12471       27717 b35c80b887ecdc5c7786bf86b5f886     5a95d336ba2d79952b194                       1KDqxsUdpripx9mPo5w66grWWGvuDYjtGR     10fb412b33c259246f597
                                                                                                                                        04d84ecea8769630fa042467daa7905c07f1632d38eb64b144d260
                  6f2428d81b4ca62f5b65e79ab4a9d96742 00000000956b9c8f68ff5921a185ed67e9ec0cf74b9                                        e8dfe305177574471267e03124fe986b60a317a38a3ca224514212
12472       27722 3ca1f0b532d333dfaa3b22ad8991ed     8ab3d781be2e450c5f7f5                       1JCy99NPBh8g8N5poL1pN5Xqy3LvW7amr      a7949f511691f7a7574561
                                                                                                                                        04d0523dfc47e6cd8fc5db4e7775475b3e35cfd30e64cfeb5fdeabbc
                  347bf374c678904e84d03d5077377adc3a 00000000a98d26ab591f5fcdc4248cd30837688f8ca                                        26e24086e85682e29191e2a4647525d8726c5d9b36022ae56f1d4a
12473       27725 a7fa413374eb90d8fe679e5f05e63a     8131eabac422098e3754c                       1CJsXHKCPT6bdTn4KU2Dn8JqLibG3bVFSi     cb149a871f7fa54e755c
                                                                                                                                        04d682b759e89baab1d7b9db3c327a666d8648918af7db79be0a51
                  3ba55ebb3ca5d6dd0f943bf423363ad0a3 000000004b94e7ae018a5e02271aeba3a9baff6abd                                         6d8929d3925291fbaba0fa8a9a90792317ee8aa444fb36487a991a
12474       27741 9f8d45f5624b37cae2d0fff6764e9e     4998a393728c0cb1fd2fc2                     1NKWAWEfCn4cMeVAaKLf7igrKdBv3ZyN7Q      a75957076e89b103513d95
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 695 of
                                                               913
        A                         B                                       C                                             D                                            E
                                                                                                                                        044e4598d68130b48dda247eb9cb12bda8be8fc7b7e5d3ab8beed5
                  193a02a041859f33a8025e55a49c349941 000000004870ddc0ad30a2c2cc5565a8cf9a820cbad                                        d4348f367fa0a326f99ff2fef449af488018eae467857f5f666c7de54
12475       27742 abdd9a9a87f5def5c6f806a4fca2f0     0630e6abd1442e5fc2b10                       1Dt4PRm22rRbkX2yiwvtPNT1gRyJWQN8dx     7cf97874c3eb2a296b0
                                                                                                                                        04d62e531f0d5f1cacb2f7f148fb15a88a947aefaee31471b38c023c
                  eccb5ada29e6779caf109494b89733007e 00000000f9f9794e53354158e536dcd1b5083b04de                                         8f0593da4ca85708f392033d045a9d76d119699bb2e955b92f071a
12476       27747 5ff0feb45b5e5a1f5e4838693b627c     1b424458e2cb24a3ae6e72                     17HFm69bLhumywPsuN5R21n13VhieCCKno      2b88e0446f710902ffa0
                                                                                                                                        043caf443c6eca0796441eb53d4007968499c8fa0f4c1745b81557e
                  c2b3eeec93666d5fc65a5dbc1ce07e4d6f1 000000003b29a5b5aaa837609623498fb811551cd9                                        94a890b5793c6e4e3cb316b4faf1ed0f3eed98c0aea62a822881dd7
12477       27749 41fe97f90a2be3fe5e003f87fa357       7b27c7442a973adc6edba2                     18RrgpKNjMefzfrW9MSbQRd9pCK96VCwMB     b0d95bf82d8e2cd14ad1
                                                                                                                                        04e8bf71def6bbb1c439b3cfb0959d018f2e186bd8aee7d3f617667
                  969e01d834ffc3c2edff0aa17aff7d586859 00000000adcef261afa2c94beca97ccd79af17e8c04                                      c77e623de286329f867c97a0a57bea1dd677e780b19c01f8297268f
12478       27751 7e4199432d3ba67e16358253d811         2f11ae8b959d9bf8ae774                       1PDBFFfZTNRf7vEFrF5KS62UVf2WJ5tmqd   787a6db63851b780e67a
                                                                                                                                        0412cca447829f227e7572612087428f7806174639c6402df6da48c
                  5236498aec0614d0117acf530184d51023 000000006caeeb01ae5c54a5cb17d13b4e9f688bb1                                         020ed69c68374d9662648d0841f4795906001f153c96547c94d001
12479       27760 7a85ba61759b4f21a92a9e20490ba9     b7e93323ef00e2208c06e1                     1EvU3vGbrjFEjvRTB8r3XTEieRaA9mCWNi      a5aa1fe5c08f700d65f3e
                                                                                                                                        04c10d29a924dcd81fb90633df3b1d905a41b7489f54c07909afef1
                  83aeb26e032d4ebffb8f99db806f9b1845d 0000000072a052e6e29a99cdc80f906dde25d53ccc                                        3a0b4486ed07eeedefc93ad229730a697e6bcfda4757ec195614bc6
12480       27762 471ea41d8dfd4f13ff5d6711bb06f       1e01b5a1a5dde4d004e7d9                     198MzLjDYSiw8sbdFeRCwsjNyuHxysvyf8     2966b5e0ab7e102046aa
                                                                                                                                        0492995cdbfd0cb22e2e5b6b0b4efe5584f3c873b4eb26491f5f710
                  f7e03919fa5bb36684e2da5d508321c7f1 00000000f9c6d0b0c4ebafbb2de4cc2fdcf23668d97                                        bc1e74c2c58581c7b4a13e98b4522c60f29b80e5be4fabe2142548e
12481       27771 22f3e582a8cd4573d1b731d6beb8c7     5438a10ace00d5c1e2e18                       1M6rDXGD166qYvK46RMNy1gPozYsoTn8cM     f2699a11a89896ac31e4
                                                                                                                                        04e552321f050037f9a0d7530a778b4af4b09e1456d9a3de2efab8a
                  5a0a11d0ba547e78dfc19bc7ec5d2d5dc3 00000000b1b29b01903c717ddecd5a742bd83ae096                                         e7670a57c47057584a3af2760e9739eeb81c5edff365015aab17646
12482       27774 876e5887ed532b3b2ef2001074217f     174655a746c1d3b0c21824                     1BYFKoSreLA2tTfveRMhrC44LXnM4MoF2K      fc781c489c2ab13a0a54
                                                                                                                                        041097c55e11abdba56523a79947a4bad0c21fe8649056065f48d7
                  87b2abcf4d419a656e0757b8ad4c3818bd 00000000a5126e932425c4a003501f5a51af996296                                         a7f5b5c13a2b9c95dc63f4f5c185b1353120f7f4426b2e3a52a95b76
12483       27780 5b01cbd69888a2a992090b1117e6fd     ab69b1bb4dbfbc8ecb0e23                     17QHfPVN1cud2vRxKKpEWcCBz1FXZz4jJi      c8e5736e85ccbdaeaace
                                                                                                                                        04ad407eb505991c1fe583ec51f986f1c6218ea3133911359e52754
                  043f6f9878176bb4721425f73a7a4a1c6fd 00000000baf793424e84f7cbd6897c87dfc665a4f1d                                       c0f7ca655f1818df9a95aa23382a5d8ac9d0ef8ab2ac511ccb7896a2
12484       27781 6f004a2149bbacd82e1baad05f471       77e471d35c7c5e8a8b0ab                       1Jh3fzwGFx1RJfXbCdWgNHxxriRxuScR3u    2221114e738fcbef9fd
                                                                                                                                        04edb0dddd425dc24fe17006860b8cd3cde9b6ddf7bb655804ddcff
                  7240a7e5509a7a72e3ce8480254d70fca7 00000000d6533b57dc5765067f51cc37d39b13be6e                                         a805b2ff05fd21a687cf0ca83859027807e9a8ab1c347d41247fdfb6
12485       27796 5b99c94d3795815e88b1dd532fa3ce     7fb8db7a4aa956d3942114                     13zxoaqqmBSNXRSegEyZQu2nLZpNFxXy8j      0d357f027296c6ccbaf
                                                                                                                                        046dbc7f10210e8534fc05bc83ad44ff2e8dc907cacf4b1dacd3fdb4
                  d728ab8a77523586748a823cca1ff1d404 00000000c1565a76bf470db4309e6e2a82ffdd913f6                                        1e123337b2c26606713fe54fdaebfe8d87f03c97e992e3c658ad50f
12486       27797 854022e2c8f2db69ba4e179146d1a7     8625f14c73e3448bdf1d7                       1B9AmaGVzySd49fi8fafszHQKzaXBHjWq3     aa76a21ebbb87c5554d
                                                                                                                                        04e2b390bc6f6a8e8049a1cd8011aa62fafecc063f17fb7d2ca4942a
                  39fe94c85a29e8419f0b47179f563bccd49 000000009370f48d150126349ec68073a29cd17e3c                                        d1acd31fd89c87d78fbaf69ebd313ef8a4f8181d5e882c80735f07a6
12487       27801 df79728e5815386cfaf8251264286       637b2f679b4a714c1babf6                     15fCEshPknuqmEa6EkPzWAy6MRNUnc568s     64e24cfe8239822421
                                                                                                                                        044cba618193736d0cc542f78a7eda84c512d181bf2336d54aa7f3c
                  c2e12d87332dfec3eb0804f2479d88cf5d4 0000000066ed9fb23d49fa251727651902a83b556b                                        f42afd8ec1bcbf795349be1bea7776ebca97866bdf08d35c25de4ba
12488       27808 8df685943f0f41719d68c9f21bcee       7d730fa49e2ed4df73928a                     133C3fy9FwiXB1JGsUkyEDg4U7MdevifC5     e9d58eb9b287b6dade71
                                                                                                                                        040060f934ee201507b1893532b021f40073e38f135260d1e7f6ac6
                  21c0728e8a2ada111080ffe1d9a58af1bf4 00000000a10ea5c76f2b99d3a4e5c8f7c00cbab1cef                                       03ad1576fd9811c0706f05195c8c73eac5b62a8c562d8898ab4f739
12489       27809 2db6e4a98d86ba5cb1314df1856e1       eacaee149f93fa026bee9                       19LwHM4tJTQWsZYNXJJSNPjYLnqFNfZmV9    8c234de613c76279a0ca
                                                                                                                                        04e312a5bb15764e1a2791973f5573ea357611f7eb1d67539a284f
                  c342fc4a1ef598d67829b74ef8c82a0fee7 00000000885e906d3d4cd7c7b84f97069793dbdd1d                                        4b02490c33245846e4bd366c42e4a3847bff972f6b5e7237e5bef95
12490       27810 bf04320eb80dc577fa8efe1eade34       1d9d8712816ea05cfd37a7                     1AiCAm3FneDWbbmLj6eWUA8jkAbZ97cAND     5903e717ee009db725847
                                                                                                                                        04846fe07ae673d0e1acb96a7c1cd823071ac43e41aa94f9162f64ff
                  a870a40b00c92142ea1cf417838e4685cf 00000000a46804ab2d7231f3323e246f95f88df828b                                        2bcd571c32077bad3ab4e728948bfe7072755679b77a7948ce8a32
12491       27811 8d4bf5e719e4efa348768400018e72     c01c02aba9b2dae0f6fbb                       1CUe12WDAo1DadWj1Y7XMXV2J8PiGsn2F1     e4bf0504f7728a4fe385
                                                                                                                                        048bae4d7da30aeb9afa049b00af74241c890478dffa55c42ba911c
                  198e1801526ee8d26b9d80d0b80da8443 000000002fc75c9a9229c82599affdac9270a9c0b02                                         11fab0aa549baa7f3004945449b556bc253a5499e206f263d12670
12492       27817 1d45081d68776a43ef6d583f3f0e652   849a6675fb4329050373b                       17RVXsHCyHMJQwMP1YgbvXr8RV2ZhoYjPV      25ff47e5205af1ebde9fe
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 696 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        0490374a409eb88e267b04baa95b9a3a167f1834b12921d82f2948
                  6dd4e2a109b94bc2b8ed9e1db90d9f11b7 0000000023dcd9fe26953ec0a3e82796fb26cd9c878                                        7e2a41ca532a8127a930d8d95987f416676dac97b24a63dfe1bb6e
12493       27830 456c81afa65125e8da6b1565557df8     dbd8797e5d4df3e6d518f                       1E5sK1EXSy5zszDt6KsqtcahJaQh6svPFK     e7db7abbdf6c40326efd6d
                                                                                                                                        04a257ca7f3ad3e8c456401e69605b563b07905337eb16d8ecd7c3
                  17c73a71d98c241d5d150acb64f527f93b 00000000c96fdfead993218bf07ecf27071e01ac4a8                                        8b5f335f4b309dbb139c964110b809c4d7dc6ba02162b6228c76890
12494       27840 b889e79f670ac4dccb0650d519730f     2feb2a5381ba36266409c                       1JdD1RgpkUTqn1GNvW8eMXAYFmRWABNYV3     d94fe12f91166b2a62aa8
                                                                                                                                        045b97cb573ddd897a3ab6f7b3dd6cfdc7996d17aaead68b3ec06ab
                  ab1bfe73f97feed648c6fa28f7f02dfa278e 00000000283492cff15de92b1daa0f4a219a15d2e8                                       36837924df473848f6d8f83b1045e0f364008a94fc8ff7af34e467a0
12495       27844 0d19f2e5604b43fe083ce4514e35         0cea73a3617ca363b4c6f8                     1oQBp96cgD2t2K7ATo1pCGqbsGxXVgtaJ     424eaf53c1362514f85
                                                                                                                                        043a5dbf82d09b10e0d07e37930288383542be2e738d07f34fca05
                  32f817ecea8c3335dc474b6229b45884fb 000000001fdaa5f09d315a0199cf0d5be15f725184b                                        9524acec96e2b8f0be661644af224918098d017fe393d48e37ba6ad
12496       27845 8365428589efd5dbd15a0080bf7164     4b6fead334d3bc170d1dc                       1HDFDXEtzoy5xiWQE1uFJP4pgTA3fHFAmT     bebb2719deac78ddbfb20
                                                                                                                                        04724076663d26963423ea89e01c70385023db073ffe244bf20156f
                  4607e7f5d19907ad74eb2b04e515143161 00000000ef76c01f9fec8e8ebeff1ac5c65d3eea2ecb                                       29011146b40c32914074af71cd9a9f121487afca435bb808822abd0
12497       27847 78beda13c1c852fac536b6c46d7e8d     ce4e1c9014cacf7d6f94                         1PRuYNim5dMdy2HytxmjuVgVbh7PaqNaoG    e60e7eaccf021e786a81
                                                                                                                                        04771d02c41bfca4629cb357646cab536877a3be07afe05b8eabe97
                  3bf385cbea1194d39bd9c075e9b5d3503b 000000003e91e0b753392643dc3578a9f3fe4019c4                                         16b6df72df3d7e63a94c531a07d220d29c83b526c63cd8df66b0686
12498       27848 393ef4a4f84fc099a7d94cfa108f8c     564c42be3c6670d66ddab4                     1ENo3L4vnnfcm9we7GyEzD14mqQ4Vazifk      42ff21e9eed046e9002f
                                                                                                                                        048c744331783ac6fe39fbd062051eb8be91c9dcb62ea45aa5badad
                  efaf401a50a50048e4510050ad1d50cbfc7 000000004d5e40899260a17876e6b5749889b2d13                                         7f38f460a903f64e46d879e0a8af6983a6984ac20697d92da7d4291
12499       27856 ec307118b3f73c1d2ca695d0399bf       af214c8588df68eb5d9549d                   1MCvmjThcFX1LER5g196dZtmBJTpJJ4K1G      e57fab1b4caaa1870709
                                                                                                                                        042dd0387eaa3a28c39f0925348dfa9a5bd7ff1afb010769b1044ed
                  e2da95421c169cb60195d1db3a085e68c4 000000004dc9c34aa0c10bc42760c9d81669c7ed5e                                         a8dbb05d2915c94c2e2ceeaa956c6249f88dc0b480bf38c729d5913
12500       27859 ef6c651efc9b57897f3541feb471ec     d0d32d3fe09ee88d857aee                     1Ap9tjiNkXYweBLymofRLXpHaWyQgrRNvn      c38c2ec02f465e0e1d15
                                                                                                                                        04fd770105f9308f4e92f5438afbe8c488aabd2115c2cede1e93921f
                  e4fe053e60a45cf04a4b3752e01370551a 00000000650e9707bc1c85d030fd127ada866461ae                                         841ee0d89560c057100bdacd17cffe842a5801ee494645c179f634f
12501       27860 095b8da487393d4aa0b4274e9dc53d     573fa485bc54d1de3951e1                     1EGjQzRSWP3LD5MZ44vph2JGuB35ttQyXo      132b06eb2b844c7e03f
                                                                                                                                        041d1fe6ad3468ca6622d2c45e16af3e1e845789d505bce8149fe3a
                  9cb0b8dd97317736c570e0ff02651ca33dc 000000004761f63545d400eee69a24255af5cad070                                        16300f88b03015b77ed158c23fc42871402e22210460dbe54c3020
12502       27867 1b789da48f30686c7d3822882e930       0ec594439cb77e7470688b                     13LUZn2WekQoVhHQ2mrmwW964H2yednpvg     37bc87419e8260481ebb0
                                                                                                                                        045fe691381373485fbee5c9f27361dbf21849d234400917051ded4
                  fd7ab165a99cf866935ebe3d3613754bfb 00000000974bfaca485838f0aa6576b4744a10426e                                         4cd93188baa5c05b8792ab03a60d9cb79715cbb02f4ca06ec71465d
12503       27872 b32c03508a7d5e1aae8eb9e417fd7b     d51a8b7714437c72c99538                     1FhV4xcJWoK2NTyvBjiYfuXU6FYbmXN6Cu      f6f3fd1f34539baa4cc7
                                                                                                                                        0423cbef70aac6575107821c2f1df6fc1b201a9fc565ab88d2adbada
                  e40a6c71a784babf4d4b7c1b1d44eecde6 000000009bd1c6f85b50cf986523dae4c70792c689c                                        a1f5bb183c0c006b47bc721603a2c84acd959601e59977106a8327
12504       27875 5a05fe943f3a0ab092bac2a7ceb805     73a520e64db1bf96013d3                       1A4YygGr2dyKcbjd8VQaBjRgwa692ycfyP     81f1bc2a48174e3e03f9
                                                                                                                                        0487b9715a321e5abe31a01dfed4ce7b962fa634d4fa467592ce640
                  ed6ba00083375f2abb4fffaba81d65ca9ec 00000000490c85976c3a5eadba9d55dd4b9f7499ac                                        6d03ff4c03708e5b0944e6eff6cb321b85a766cf5da6f260061c0dab
12505       27877 bc33bd8639474c07c308f189c6eab       17fa0b6f2d7f0f03d1d871                     18eZbppUixhnVVnTxMZaZxgLgYAoLSUksM     e886b1447e45035cc0b
                                                                                                                                        041a31be47ea82bab56971aeba362fccb583dc4a69f66f399b1e9c2
                  692e5b39fb27b7002070064da963ac35f3 0000000014800912cd3d38b5fe1d537c409c1dfa5d                                         adf9ee433ae52fa19f18e593c1ee151af32499e3fe05a8855a2ac87
12506       27888 bf5519882b979419c75af3fa7e02ca     de0e0f7b6b381d613074c1                     175ejeJb3KXha4yhWRrK8QUJAGt7uVEXeh      ce30e904a62b8ab96bf7
                                                                                                                                        04a2ab58a696ba1483f4519066b664090d96f232a3eeb23f83ea91
                  69388e6603f3cfcc8e28d7c462b495f4226 0000000000ca28e688d6cf1a28b1e7272e748eb731                                        dca724b68c71b688a4803b907a280a8ba42e5488e84c6904200cbc
12507       27894 a56772e4791b89e07093fa1f43e2c       3348ef93c635eda182ff5d                     1Hx9sW2oEA6rk5bu4VzLMz8g6S6GijKjDd     02b5f89c23e5aeb3393ea7
                                                                                                                                        04e0f0fed7ab12001562bace87f98c89fee3ed467858a30f7f6e45b6
                  8496dedd259ecda1b0f91625602949b437 000000006f4ab37a31aa85ce5f1bc3c24b5d21abef5                                        bd1d5a96e90efac0136f72bfd475c42b75e87a5647c3f440cf4468f9
12508       27896 0974e91a369227733543a1e5c03212     e9034ca273f486324ee07                       16doPB7R53EfZREMRq9cyJtbzoM4FKQaai     289dd8e7b864bae0a4
                                                                                                                                        044e5644d19631a14b0d787930526973ee88545bbb370a5819d9a
                  803122d653aaddacedfaf74186c905924f7 00000000788b764b29c924ca6c31fbd30fe8e9908a                                        c59ac1af9b31a44b747627f9be6a26d61dcc57d3059bf6cc65c8b90
12509       27898 3a5bfe5ad46634f36cc2f405b8716       a7aec2e9dac13815cce41f                     12ajaTwa3qubA9SMSfEKSFgnr8VACgqtkq     adc294a055bd6c1f373b5d
                                                                                                                                        04bd9720a56ee5651855602a1b9eb2e2ba26ae43be9b6de0290fca
                  a8c11df0c458fcf9f1821790ef5a44c06b26 00000000bc052b78d4e5f7824f57f93525c65b50c0c                                      a902746a2444789eb2bf6d847c685a49f16b7ee80538579783d4bd
12510       27905 36f96d8702338eb89137a55763bf         4cdb72d6b8c0f9ffe6742                       1GZ5q2CGJfPBRENeZrfji77Q8V5eKpXP4m   0309e609c981a7397bc30f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 697 of
                                                              913
        A                         B                                       C                                            D                                            E
                                                                                                                                       04d59a331dd848ddaf4661d5bfb69bd2733ac6ee8fb9489eac46107
                  6907296d84bf4ab15470fbb43460587429 00000000e869252b45692f6bcac8a2e2ce140026fe                                        8410dfe69ae18fb16a9e25fbc71145193e251a9070c74c7d4e863f1
12511       27913 5c0aa1cd0119e4d4b116ea0ebe9bd3     b5293e24234693edba9a9d                     1LuXwb96Q6zUNwHN6NTQaLcH31EzhmcZ4q     14f9abcbfb04cc25e921
                                                                                                                                       0489f72a5310d01e9037ec9f657160028d363686c08e9859661ad2
                  36175f395cf7e57038847d78e714468171 00000000eea64d44f7afa344b65a7d877d7b2462e3                                        7a51b603e6649666ff5828ca24201919241543a59b8cff3fad32646
12512       27921 6bb308d17c766327cb824373e32d4c     7f1b1bb01e0d1c73d64dd9                     15jmxnmWAXQivXMb1Vayzi7dkQTkTZeWr3     6785b14cea94ba4bfc7d4
                                                                                                                                       0424848c57a66ab346ee0a9e2896db601b6b0554ea383dc3a14605
                  f54434a7285bfbaba0ca462fb50a4087ab 00000000f9c773938ef9343b4fc7f6aad7d1517c294                                       25d9c428e4ac100b42a1a07c4f22b6e5221cc7b1f56bc5520edb4e0
12513       27925 5709eaee3d285421caf60f0d2db6d7     e0b883a44f04c157d8eb3                       1HP6DhGEenrdpK5mbhxBf6oQE5W8agJs3N    9c7abff601edf30a1534c
                                                                                                                                       04e99afb805bb78e1bdd417dfab982ea0ab80bcbc70890457387b0f
                  edffa57154725bea79a6bf25c82b054369c 00000000d422b0e14cf827f93c02bf3e03ac713f9e2                                      87e9d820755d31ea1a94edb65cca902b941825d5117f3f198323c1
12514       27926 fd9d08f1aeb894342b5ba0cea2883       05aa23de2ba21c71b2a9e                       17PkEBhHFWKGD6oBt9dL4rzUaH93SGudzU   0a80d76ceabcc87f20432
                                                                                                                                       041caeaac99376c159773a83c74f8447c7466696b3b3d5d4383763
                  1d9bcb71e1ad79e4443baa3f67b346cdf1 00000000e99804b414b0df6816ff74eb58d4b3104a                                        0cfcbb2c0e73fcf263b3e7ce5f9ff761683091b2d2b1cf933073116a7
12515       27930 a754289cc3b619006f2faf564cd643     25dfd72256d3aaa07d9a6c                     1Q6zg7LPkY1p9pXfo6XcuxBsBnStCPJezW     decfad5f562973015c6
                                                                                                                                       04ac4e17b59035a706593ed6897e3d1e5c503f54eb2775cf7b53fa4
                  8ef3e9279cefd61ef5801f58d796c4c6ce5 000000004ca73c824e83c93bd54078e1dd68171414                                       6f0e7d92dde9f715096713b83e3fe88b85e65a7cce1a9da92e2718b
12516       27931 e45af619bf1ca8659d377ec96e582       70492668cec2fa2466e40b                     18MWXJ2vpVSS9Xy7xx6owpUstwuZEiwQZY    b3eddf7830d3d59db74c
                                                                                                                                       04d949cc8ad7ae400815002ed71e9d5fdcef451aad6ae39b357354
                  22838f75a0ed989357c0e7e1e6ce1b6ec5 0000000013fc819037fc1155eeb3f781179b87490a0                                       9baa13fd45fbb45974a33218bafd5a5595c61ce7f172cdb3cba7f087
12517       27944 f78966277ce731d557eab79c19f0dd     370e97a477f071a4636a2                       1EMKLqYg6CEoToXyDaQwqc5kmt8UngwZGf    85e4dceb7a58ee1ceb44
                                                                                                                                       04b637a5cc887caa8dd51712b2d6a80774c5d7a46ad2714bdf6733
                  31f6ec966679273ccef0c73e6ae34bf4ad3 00000000d75073dd25bbffe7b8e2b233c48415f40e                                       99e6d7c8d1a88870f6ccce34c2649543a06d3fd58b632fefe737c90b
12518       27949 4d5985e7a1cbd94732037469aa1e4       ebc3bd650913f85c81773e                     1NtgjUmkXPMi68sFrG4wJH5hwZLy5Dqq3n    c9f1170c99577bcc68fa
                                                                                                                                       048136c04d7d427a265e57426261255741183f7339d69aefab88de
                  3573efb05b886abc3556b962355262c114 00000000b5f81d39f7e61b89d11c12eea36ea581e5                                        ebc92056f4eff3c07ffbdfcf891c8b7a65c4f8c2769bbc73fac9fb73f4
12519       27951 20db11be237ed8eddef3dce1af8adf     83fe292217e894eb7444b5                     16N5u8qGASs7CGRHZw7RMutZpEUxUSUgNi     a3706e07b68618afd4
                                                                                                                                       041f04523d01220602da7ac09d99e235a5a512c7d0b50cde2b1b88
                  67a9d4af44df8ffe66eb91079baf5dc4536 000000006777b8df41b84a42ec9b3e520a9ac50fd0                                       a84868bebaca0c9e556e9ff83241c6ac1682d6de13e75ffe5ab5358
12520       27955 a3d9780c69a540b74c25f377f973b       2db5e86cb215acb97e09d3                     1PRqyvzge6y39GZPq5tA34dAejEbr3ewNs    b7e4161eb7b96f11b0582
                                                                                                                                       0445f13e996b7460074dac4a32b6869dfd1ca9ff9004c0b5263ea7a
                  c961d31f69f90687f1e5d3c6afbd6c51bf2 0000000088064f1d1a29f65939bed8ae3b5b5e559b                                       2ac4dc626a2ccba445d1e194c56fbf3753dd5369a086294ea6a33f7
12521       27957 65ea408eaf2d33a4d85d0582bec29       037e185c7ca1fb8e554693                     185QxGQhvirFZ9nLZu5dtcgpEnayUeMS7N    834941936b68feea25c1
                                                                                                                                       0447c63dacef179f164f545a5af337f3075b397f75a19273b3324812
                  ae9960e4a7866dedafc80d4ae5fa7fd6dc7 00000000c66c82a638a9b701b11b753348684fa828                                       93268ead3e0e0b7e981bc6f2081ad167207427cb14be7dcadba9da
12522       27962 fa2f414e9e0ddb012746b9e16a49d       d97207d8eda0a1ace68535                     1KNxuSJVxaSywFmymXZdKFNU5MxuGGHeRC    016b3d533fe565ab40c4
                                                                                                                                       0480ab4811df275578adfd3cbc340bd5d14c55903be7ab87bcec3a2
                  c440c42f463220a2fdef3b4737e43efe17e 00000000ef835ad57a76b877fe671a391fc9a177b6                                       4202cdbebe51ac4e4d6123b393b9be58570b2401a6c802e70c3b37
12523       27972 f7cfa44c6092595dddfb463944533       13bf480235a82f8e1f5a3b                     1N3NpdCayaEHVEPR4YF4cBdmm6nmduX1JD    23357f4c59303432a3c0f
                                                                                                                                       04a50d289e59f8fc3875515a545a726ee081af7e3dadbc7638df53c
                  c783c45824adeaa59c63b47c6ac128a9f3 000000003c50eb7ff922befaf6dac1e5adf60b09a5e                                       5869eef9f311bee8951873ed13bcabd69ef503c35ca999107304fe4
12524       27980 d9fe75f4e1f4c4231cc168475f0dfd     66a7f9cd33c5efc6aed88                       1JC328UpW2iVVbepC4SnFEMQUP2nhf5Jsk    b0b092af3a60a96f8dd5
                                                                                                                                       0497a548dfa118a3895c2e2c343dc1e3e42221991fda40ed87183e
                  ed0d9b0e41b0242a2df2b82186cd44cb53 00000000384177acb846c2871597aa933d3ae84a8d                                        a05631d7e71c71fcc3afb1f95e2a2ff08eee4431ee7e027c5ed8f153
12525       27983 105cb0a5807d34188533e208fe36e6     574f967cd538354370f935                     1Crxfz9HC6R2yVhaVJJCaPUxfjzPTTF2GC     3c3972542c0fd836697f
                                                                                                                                       04ce9b0a179f09fa85383e4f99de0e87ff3c5074db9e56e29552627
                  a1204ad78db3d2aa5c8ac6662768d8f1e8 000000005a5eaa261172b5e08e3d969cb19c267a4f                                        c7550aca80391fea4c34828a51ebffda4595d9ebe8067a8d7afc9f88
12526       27984 9462aa7b196e2021bcde66fde09058     7b2bcfc618f8b7e7618f7b                     18zk44b6zCPgJXCB4rUFPStoaVqxq2sZTh     5b159669b0bb1939deb
                                                                                                                                       04981f2c5259b4ad4508625c20c6b6e0ad5fc65707077bf20bbc0a1
                  e3380e6290c6e69a722f5b888f0ae0c78a 00000000b0e4bf26b37fe19390a591fdda42432237                                        52f879bc93de2798eafaa73fcf132f927381012cdd33719c62654bac
12527       27985 69b094d21b3c17b8310c4ae19bcda4     c0687f34b60e1d061e3920                     19aHrhTV8kQP5GpbxxVtdQVAcRPZgCb2my     cfe910090239969fce9
                                                                                                                                       047606f916c1da40e8816d8d8d44571e9f8ae642211b49c1c9aa5cc
                  6a4bc450cb4efa8127b4782b5eea4a7ccc 00000000b0bbb694073dc18c52794ab394288e7672                                        811abd6a113649d810ebade75c8ec22caf59937244209e05cf39776
12528       27990 62c7b47d09ac33b2112e61cc928ff0     f42728ef3e6c695601d4c9                     1L1kAtzyPAazWKaz9DZxEeEbEw9td6jxc7     1f9bd32b617e6d3ce4c1
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 698 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04316cbf8696677a0a51c141daa2e96001a56ec9c9cc2a2e1614ab2
                  89704f302d01bcfc0e83a9794b226c2b89c 00000000fd8c9a051ddd44f9f35b25888b8a80721c7                                      d330426f250949121ee5ff69d75d410f30a51e8998e994b954a8208
12529       27995 516c9b923aa0be9310c376026550a       f1760e60a29b485f0a165                       1K4jut56kazN4F5VysN8yhkKWEULuV3S3g   42e86947e437c595b1cc
                                                                                                                                       04442a2637ecd4e7145785804ef2f222e696c64e5281d5e1c9be51
                  c4ad9d91bf84c378cb477f711ccb03f92bf 000000000ddc0eac1319e154c1c6a026b41307c2fb                                       7c53501bcbb42cd797aca2393d952bf49ab8ed3c8cabaa688244482
12530       28008 95ba611eb3b2b26c4b9221ddb63d7       92eaabd64b7846fa128fc6                     1EEcxx5Mr5pmUXDYeJHYgTLvuz5MZSTtFW    1860b88dd6167d80100bc
                                                                                                                                       04d8e85bfd9cddd888cedd5382cd7ad25afd8becd535350b3f929b5
                  8b46cc4ca8cd7df0601eae55e209702e46 000000001c3362d7181c57706ef91cea424522bcf28                                       7710380745f2e8c41ce38ded7b108fbd525c0450fc5347876ccc43f2
12531       28011 70a3146d104d8b04a7ea69a871b43a     4bdad6b4dc4a33381bacb                       1PgGgyWYzExpwTFz9gudspbbAK6B5fDvEU    b37f759f2c97461545e
                                                                                                                                       04e39dc5d0b370af82696fbfe623aedd51b4e78b4c98a95ea2d854a
                  569609220248319f55c6ff71d061f65d60a 000000002866061a3d5b8667142ce90d59f3821301                                       55a327c2f0ecd623ae4dba3bb8b5e51ae2e2b710b7c7d46b107b25
12532       28018 f8f719e2cdce96b02739a37051310       e42466f4dc5bf6161f5f37                     18FHe5ZEgfUKPYBVwA6LBK1A61D5DLCPjK    f940722c386656c5db17f
                                                                                                                                       0486f2d4b58f2bd507337f8e2ab5bb9de5c401e228b17054be323d
                  1a5a1ce29028c4b7dac8ba4987b4929429 000000009fd827da006dfc8cb5bb495b28d19c4937                                        3f70081eeb25565f34ad8ae24f68ce6e61751e3b52153dfc442ef22
12533       28022 a50b252c5be7387c539ddb25900cfa     108cc214fbccd21411fb77                     1GGcTxy9MAyiMCKxAUMxG5mbN1U3pJQmdX     07c7a3b6733f3e6497a27
                                                                                                                                       04ce51e5bb332060227431a6623cb2d246f4f746be01a215023244
                  e563c819a753aeb63354b187cdb74156b5 00000000c59e6ff110f3eac8f5a3a3f2d202817457b                                       42914d4e1b96cdebb2aceea4a2e32999d5caaaed0932d39d154c25
12534       28027 c468c0c3f02e28901eefa4701dcd3f     b5d053ef83f532353cef1                       1FXbfF6sATJekP8RuAw52j6cHcmMLi27R     297ecf3c6fece15ee80c38
                                                                                                                                       0408ce625265f9d28cc3d7d79c32df17e132779d871bbae966b8e8c
                  23448e1c8963d8743bfd30085edcb3bdb6 00000000b9af9dc242b3e24c94a8310feb26e32b86                                        b9b71a5164335216933e80574e56d18547a2eb0212c143a5724d0
12535       28036 e5d24e6ab65bb89bbf320b151353ff     ec2d601fc06f90fe92dfdd                     13o2RoB1nYPNmBZZeUjxzKxeHhde6Ffsvf     6001c1bd5d26fe42facac4
                                                                                                                                       04f3ec96271c2b8b6b6a6ca2d6c61f5a2c1e6d2b45a4d3a095ae348
                  da97b43bfbe4efb488b0275de2988240c5 000000002bc689ce317350b386055612493772fad6                                        a21cb8f6ed5fa956428169a619b430e85ad75d4b3e5dbda4636685
12536       28037 c4c0a0663d5315b2fd44eaf570b797     7ecde9661630c0cdd70228                     1BKsdvZVgyEA782c16hgebyquzfBtFp97f     cd70c926a224868e9c18c
                                                                                                                                       04b7dbca884af3cdc2ad841c7f94836ec8c0718125dbdf85f85dff55
                  91c1f048da9e6e1621ba3b9604df917c3e 00000000295127e4cf6184198230cabb9a548e189a                                        3217819ad570d8c05fe795159d547765e98d376a2b400c52f84934
12537       28040 2e72b87fad1d5f70ac397e89696913     0a3919d27564989d4fe685                     19K9DoMhcVrQi5RoZgAq6j8e65ABcyLaAa     e107e8b68d2cb528d577
                                                                                                                                       04810dcd12a4e6ffc651372de9f6e8632ec342747b7bbc66d19701a
                  12fb62db3477a770f7e47a8035c9c2c61d 00000000e5dac8ee13014fed7857703ec61d4a251f                                        801663296a659a5696d87af393043974bc8ddd24ffd9e6e80d8f155
12538       28042 90e1c3cc9e764aed672a419ff5c47f     54b70f96f5784fa7304d9d                     14NCzy3UQzG3BrJt8MyFQXR9buDgbd5erK     05aa0824450c3b8607b0
                                                                                                                                       04f6133519471cc9d182d4c95161d5df031039db471f3c99257134a
                  1dc21a4c0a86066d5841def74cc6703067 00000000c592507673405c91424ccab2876fea8e9b                                        228836b9001a0d72c302e0f713da85d8968440b6529faaa6d26a42
12539       28054 3ece138c9ed4235471729ae2088852     8e1e61334e036d43d0ecbd                     1J8fXUe26FR6yCS8FV8rFSowMg7zySW9n6     9ca145dad440490e433c8
                                                                                                                                       04105421148a7195d95f201f14d4e49e657c83861714b820274691
                  13d842a5956565906d98bdd1b64408923 0000000088ea759e5c8446c9e72964a340835b3710                                         5b5a4c5d0a3200cd9751ccea0510d1d422de78fcdf2390f67c82010
12540       28055 4ab7db1f17129f1cf3225ca27297c61   863e2588ee1c71be10e4e6                     14vnGwUhiPC3JHLiEQ971d9SEMd49ownyK      3be76457c368004a8dfd6
                                                                                                                                       0490aedcf7cd0a8f36598ca68e05f5b12ef29e3c95946b1f2e1da3ea
                  a971e161d35f38e9133f5b4bd5236f076e 000000004ecd17a0dc84aaa587ac80c9729ae7d3d9                                        70fcd8cb0baf8c00acb1ade7e6add64f51f4238db7ce39421a44d5e
12541       28068 ef82d3d1c08179d06b6bcd0d874b46     c749e2d2d3a7c1b0667138                     192Ca78m9ujgqVeiLDp4DeDxCjsVxN2ua1     1bd638635ef8f61f02a
                                                                                                                                       04535ac0dc0d1ed0aaf750ae1aa1d6a9c12e8113ce1376c9e84a31
                  3656d2b443e0fce83cbbf6e6fde035a219f 00000000c1e6896c061d80dc24c85dec77a7aad13b                                       5322f6aaee0267c9f77e600eef16e36f44508c637ee028a6cda259a
12542       28072 b48d79092de51d1ffbee132fd8e59       0d4ecc1d81748050e8a94c                     16XKjziKT382iGfbN31uAWrq1L3WxGg5Ut    4ddd0b937d8724ca00f14
                                                                                                                                       04a17890ea736eadd72d3996f15415d2c7ea81a40071ab76a89e42
                  bba2e122ef84d132ba27c57e389006dcb3 00000000a96d5c8fef491e009e5eb81a12568051db                                        97bd42fed8a7230c84a822f343794604c0fc720466648b994b00ab9
12543       28081 30bcb062aeb561439520fe49d4554a     f41054026f93ca7d5d2cad                     1JWt8pRXmXRXPwRWZmjvHPvTJGCK4ic7jn     bb996825971c3ad8b1bca
                                                                                                                                       044d1482ec193026783ba7a1fe1894e99adda55172ecbe2ea129ec
                  a3adac799b18113f99431ee47718d7a4a5 0000000040ea077b7656e2ba66a89796845714303                                         48f66f5cf3ef297682630298f50dcdbbc22dc2218799fa0f581bad6ef
12544       28083 18e3382b8bf8eac10f7e6890e98991     e94611fae4d65530752bc88                   13iRoSryqqPV5Fqq9nHhoThVHXC8FjuvZh      ef79a6dbf6a843ff73d
                                                                                                                                       04e28986b58f5a4715a931c1b259f2a509ef6c1e64c3770a129f8aa
                  37a3074352db1731d8b9064d76056ac17 0000000066a5ddcb0453f4f3eaaffbd4153cc54d046                                        25cfa0b12fc3a18a855912d89756f2203a48f1bed6d77d1666ab57f
12545       28091 6a8e93d15a6d6619b82ec2ab9bcecc5   e3b880f9b3bc2c8ea0b9c                       1GDDTSazFQf1sFoejuu2mwLvkSwHrsg2BZ     ce06791cf1eb6d827463
                                                                                                                                       04bd22812374b26f49183c97d24621c940890715ad6a9ae2b8fd7c
                  8c494f2025219e65e9eaa2aa5a74b2c98f 00000000a170afa5788ef879411c632fc98b50c6173                                       91d5f35d662c30c327a8b0cc7f1181c996aa34d5705732d8c6e2aa2
12546       28095 54e85b3afa2295f96f72c246d5337b     8e7e1699081b45cd4a574                       131Yi276MZJYMJs1VivdRBALfmqa7Pu6xB    1df25eca1e19126aff671
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 699 of
                                                               913
        A                         B                                       C                                             D                                            E
                                                                                                                                        04487fad6cfecd6853cff2d9fa2aa01e9087adc2062fd22dfa3e01ee
                  53f123c1d7cc4c6c9cfeef8926c9989e01f2 00000000175522353f115ae8fc51a0be03f586e0f64                                      c689b8e3fa3831d3686d0959e4b8284035b9b20cc27e26b96b1ee6
12547       28099 f9efc5f76b232bbbfb8a07f7d203         6ffe57e6f4393a1f385e7                       1Q7FALNgGDmntc1cg2dFXCUjhHGEqVG3Kf   604fa46052e5f3e524fe
                                                                                                                                        04a7732d264b33a6605c9229d49edc2166383dd2f3f93beafaaf6b7
                  f478283b8eb100f2bbfb5388fee37baba51 00000000cc3160c29c91f665fa7323c7d6b46736cd1                                       1dfe6fe2b6ec187da985de1e02ab80b4fcc03ebc9fdfc6180c965774
12548       28104 ee7e67433fd3e9a11bb014689f35d       d8ebca5b979832c666eed                       1QBEgTynMvmivEofuSpiCDi93rXCFKcHZ4    6c65322a0eb13db92ce
                                                                                                                                        04045998912bdcf9a9a12cdec7ed5ac3878002d7a98de9ff9a572f4
                  30dd588ccb8abb9a0a1aba65967e74bc3f 000000009bea1c366f4400936411b8a2284d5f59bc                                         28f4eb386d3b1d915a102d8aeb7bbfa6e958e6b4eba54f1b4cc4608
12549       28111 1301b2410e9c39acef68eea1ca8053     0eef9f502aa03e1f986f65                     1Fr23uEDVvA57yB8ix9kd5vwtR7y5N8Cmf      c0cf2e67fe0f311bbd35
                                                                                                                                        04fb3ba52be583b897042caaa34e2bdbe7fa228ec22d3bcc1495587
                  e372c2d114fb4936fe8fb736499635343a 000000009eb429cc62325125c2ce2cfcdfaccf9f59ba                                       5fa7658b2b98162320e6f76923e1ca2dc9acc04ec8a92cd5c17f92d
12550       28114 a6f6a214a9e6b312416d18f1e52d54     ecf694f7ef6d5caa7f80                         13D9HWH9U6cXxBcXJUHHZU9GtdPMQh1LMc    bd99f825bf57a832036d
                                                                                                                                        04dfcddfeb1e892c80a2a5e13f6221fa13af4ed3fb00a7f00f7642fa0
                  7925bd54a19591b318b6b01a653369c6d 00000000ea29a807cbff28ce23f26eb6aa47cc5b6e2                                         633aa04a45adedcb095218c3bb44033fc16cf0bfc5c4e8e768077e7
12551       28119 1e4f999e612bfc8bfaacf1858486f08   f364f5d0475fe550edcbc                       1NKPka9PLAErbU6UQbnKTiygbAqBRnMhGe      08d5e51e4dfa138ea7
                                                                                                                                        04e8361036cbe96200e981921f7391bee78d08d2b31c2258ee609d
                  49941bd39230e44f2172a6299aa62bc63c 00000000b3915a40c969784b65041692bc4b2a904c                                         bed390873b36aa5453720b71f177399e217deec58e80954c26c7e6
12552       28128 b439f386cdcefa256819790716d850     ddfe2dcdcc3b37c4739ce1                     14d2iz4vCa15pXXHm5G2YAir6T2t756c3M      b03074599d28906e4748d9
                                                                                                                                        04a7f0aeaa1a7667a1d1c6399085692bb31c091ef2e9dbad449cc0c
                  1602d5d389bcc267ab1e75933425aa5108 000000006b8b47a74bc900f9e62de7125458ed7f5a                                         73fbacc0dae47b4827bdfe13ea42889969c54ede59aab615062ec0f
12553       28129 fd4e17482c54459376b9204736db81     f1c580ecdc20e11e4e6abe                     14w2Sm8tigYqEGegci1nMVfHDzzP6b1omm      494911f977053a8b3760
                                                                                                                                        04dfde0148ae7447938d8381b8cbae99d6f683d530bbc7f854a5a6f
                  57b0d5b8de42c6f16fbcb036065e4b5da6 00000000e47601038e470477fa2b53c7947a2af8b1                                         fc05c76431bb081f513c9da89da9ca563610ab31c96cc1237197089
12554       28131 703eb18a8a9e15395783af44de7e43     d4d4f6c4683c30537dc9e1                     14qobpX7uRCGVgrF6s1u9f897D8mfHpKev      681fa38b8f1bddacd2b1
                                                                                                                                        0441725cfc9386716d6deb6caa98efb50c9f0fc09b02a323ba51632
                  c8157ff7c6922b8e17941841ea8f0dc7ce8 00000000221f42184eb69e108dc1910152705bb6dd                                        74c95808c4be385061d88e9150f8603c683eae84bd536b87891c21
12555       28132 7dffbd31d3c2f584885f3cef8c799       c57ba10e437573dbc69984                     1NzBhQ2Hq4RtbDtafjLMYrfFc1PmctmBqa     158bedf8f6f1b7b613472
                                                                                                                                        04545fd6ea6b79d24d8611c51859603284c4ebe926942a7eb1f029
                  11808ef51261c66034ea6acf2c88325ed5 000000002badc3d9d9ef3028fe96180651477d291e                                         adef28ca3999dbe6f31f4c7f4cce42446992ca2fa671c079f7d1a166
12556       28133 27e87b16d6b820770c7bf3ac5bd35e     59dfd69119cca8be777319                     1PbwYWf65swYLoKHqx2JkhmFJBsszNkvhS      33e9fae5578eff0564f2
                                                                                                                                        04ff5067268b00b9c885a206e920552b6856972edfca638253086c2
                  0883e2707aad784bd7783f49406cf386e6 00000000a85593eb6f984eebacba4eb8856beaf3cf5                                        fecf278316f4a02fde051e1fc7700cd8c2696ca5c3a421f1df85fc746
12557       28137 58d7e2ea397b03d6c809a587d4f3a4     241a86bfc9277e02212c5                       1q249mSfaH9mptPwqGY9Td1i6v4RHUt2K      9648132ecd611c4467
                                                                                                                                        0460734d14f3ff54a0af8e11ecbcd58df1bc838c75a7ed350b576286
                  6e56aff93e385bfd09f6a11bd8b07da7577 00000000e61c83b4bb56fd363aa1ab125e83fca211                                        9023eb5fbe15288b031ef46745f9a5616c8ee09f753938aaaab0cd1
12558       28139 1f06560e32bf89977b41cf76b7fc9       57a2e5a89700ccdbac51b7                     1LKUhUfwFTG1TP5uoeuefCqnQQq7ZsVVWw     7306f183475e0a78bc4
                                                                                                                                        047618b8f5a4c917385c128c603fc923b1c7c5cf9928f52c7e427d53
                  90d698375d755a3169af029d9610006e53 0000000034e5465aed66ff0fae6818a2d4c2d9069d                                         1bc8131014bb66e5af1b92916bf60e0f68a2ed3c8177fd2c80cda76
12559       28140 7877ba84dec9ac8d670c2576cfceaf     700d69b35dda6218a4de70                     14MgipoDhtcKNzVRPPDMCzvFQrXgLfLj5y      45dcfe48069fb8d7547
                                                                                                                                        04907e6704fcad232ad1c609f77fdd1db886a85a7ce13b7353c9a97
                  6d64c02f96b22e440469e43399bd433f76 000000000fc402887dbaa840813a8a16528b77973c                                         ae07822993d51f04c959974dcc2d9b029bb9956fa4447568caf6387
12560       28143 ca141cb1a2b007576224c47e812c8f     167e83108fc1853d4305d9                     15ba4rB28VJ9vzYYf1RGJ2NowDGmLfcEiG      2e396ca28c2879fd35f6
                                                                                                                                        0482ca6f875b0e5d8f58dfbf5c55f3d4215b805f57d4bb00a6cb6923
                  2148c388d336c93138253b1442f3a9a93f 000000001d4e4199b82c07103bb21871bdd67f29d9                                         4ec95a662796840a273eed1d345844402ea5013845160e12ee649c
12561       28144 ee940937ada2d65c03d4a4ff7e1d07     2e5ad97933d0c05a90ce5d                     1cVos1ksygU6y13gPuhawNi6cv6u5hX36       d14299c5c6f47c996e58
                                                                                                                                        04accd0e95494131afa80991cd3cd2f733c723ffe732586e7707570
                  44187dc6387c48c0848aabc7011fb040b1 00000000d63d96d95adfc84e8ead13be8001f1f3cc3                                        3f495678014bd0d8309925bb5f1a3fe74c67ff534001832ced1a787
12562       28148 245276d925e860a29fefc5776bb701     416d235e524b2173651f4                       1PZY8EkPER1udBWMzfQVNMseMx8f6FcMaw     ab786d8f269cc28c279c
                                                                                                                                        04dd341b850e39167d7ef49aed5ea30ed27fb94da55c6a71a66f33
                  1d040b455a03d718f33e3cd3a75f60ea70 00000000804836d1b7448be1dac22d0b6c60977ada                                         75fff4b7cdfcef1ebe97fa16c17a9e32b2e2204fda4dff0ea31d8f0e8
12563       28151 02dbf2c59118449364e8a6ff108bb0     1e6e59fe760a5bcbc9defc                     1MuHxVh9RdZcfy25fWCZ5T1u2RoUrHrEYH      43ed7b6a06300a898df
                                                                                                                                        04a44a05658b82db450bc153a17e0e3ff8e7ce5849fcef7812ce0f31
                  25c52ad738461d47edab9023d73145380 000000003342307f20af10b9721c2d04dc4d81835c                                          0aeedca6eb0a59bff1e64285f83fe5dce2f82a44c5d2f49d4b47c6b8
12564       28155 661d6461d1fef24637a913fa339b4c7   230c1ee58255eaa4339e5e                     15j6qyV2w7pprsjw58W2fRBPfooQhMu5vP       289d3d78d08f9a814f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 700 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       042b4f4db93fbe55f9f1585801c686dabc1ce69cb1f4e0ad7821e534
                  83f658c9ff81b6e02a2b91423decee4a626 0000000085803d0947b79bae4032d64925e95aff2d                                       a1c63a22da070c622bd31da562556f6bf2553ec05dce2459ed7d688
12565       28162 c6b634a8209b4772013758cb36834       daa978cc4219d929f9da44                     1N5JneTjutBmZG5s1Ya8WY3wNTHWMnGxYZ    ff8ad4a945be4ebfd09
                                                                                                                                       0404c60f89f051fb11807cd7ebca21a0e624119f1f04e6228b4b8d3
                  f3b68fa35fee187c00be3502dfa5b770c84 0000000061bfc873bff64778be1f2ebaff246d61691                                      0eac08dbf66ee5671961f16c33042e3898ab4d4c09f81feb7f41d6a
12566       28164 54bba0c7466a08c4f6d24049036a5       edfa45860c6768216ece5                       1AFpFpXUpGpiTG8m8Po1JEtAmpEBHkCZdq   7dbb02c48d295c983c1f
                                                                                                                                       04e27ea8c36f9a4864363c423f670aa0bf296f553cb9b90d8cebe0b
                  afc92136348acf271a2c66ddafec3599da0 00000000caf44bbc2ed513a7856d543e782b7d7983                                       9943909d3827a0ba92302e8c3c0a1b8b35b9d47eddd53a464e35fa
12567       28165 bfdce2c6d99232794529f05d7bed1       da6bf8dcac323b31063953                     1LEg9FgnT1hfy5qEr33z887moNN5EfeZMW    541bfb3f0d83eeb5638b0
                                                                                                                                       04051328937e2d079ee59a213ec0a152f94e5479639962f9ea39a8
                  1bd3aeb8046d37ad1320e87a781d4c1d6 0000000013a35f71d05f1db377f70d4379c2033855                                         c93bef94cb14ac83dacee5f5018b29cf82ab0c71e8630a71ee67580
12568       28168 667f8a45446fe0b78793ee4280d52c9   ba86bd688f1021654b1c26                     11sggbxJScQ9gzwpKJrxakS4TKbdWKGnn       1d9cb78ae1d287a1fbee8
                                                                                                                                       04526113c413d51117ba1fc9764d976ff705610155dc22e147671ed
                  de7ffca9e672ee2628f13400592a0c63509 00000000e4ab3c90543a337029f619ebc2526ce183                                       22513ab75f7abb3a97e2a55376962c781234cee00c82599d6519c0
12569       28169 1d269eaa9e9beaaae0258cb2d47d5       8b3004908e69a421c88945                     1DECRLD6hEAn913uqUAWVjCePTdo6GekZ7    a0378e6ff17ddddd04133
                                                                                                                                       046c8a096e4f15f305dcf138a751ef9f27f11d2ad1a21c13e08be786
                  cabefb46cb692cbab3d6baf86aa015c3c52 00000000b557b2c0fb5fa1666a1ea8735446e1d07c                                       648e82e198809023125fcc38762bb1dbc7310a323a526760a84071
12570       28174 0aa9be2b3e702e78be88b79bdbe1f       c488b5f8b25f0d7e5b2129                     12K9X3eeBiQLXZKZGHz39XRimM8EhjtuN3    3e2db9ada712383285e3
                                                                                                                                       0404e1efbbce669ebc58c9f4d0a64c914c2e4f8800b8cf1ea9626662
                  a34cb8e8843cdb1b812e3f69462501ee37 000000000047358d0fde5d7dbd3e76e02ced882014                                        1443b33ad2e91a536fa459c71681fc9dd7d4fd9f62d2e833fb2ad4f5
12571       28176 284cf693e229e27fd09a7bbf7c2425     4c5cda86c4500c07034b26                     1K8zjBoYUARTfYUXwZgrrKeaks7zYpcsbr     4e8d358923eaacee40
                                                                                                                                       0437b3d41f83f0eabf3c7a852715e9898b9505d041117027895ee9
                  a4cbf79912fa1509a679c1528e0d74ebcd 00000000e36aa82c81b2f92d1d54e1a7bb037912e3                                        777b24a346638547ef2984e31c37a38270df32c299029718a95f8af
12572       28180 1679591ccc15e57a85762c266a6520     c2dd43fa934afc33ecd2bf                     1GcezGyb28Hi8dgBqKBp468jNyEb9i7Tqn     c328847fa7eaa94d6c1ec
                                                                                                                                       0499ef5573535a674f65aa7082828412d0fd0d67d89df7d888565e4
                  bc78c617a9c44e3f781910da39c278ea63 00000000e75e9b5efe12fd646c5e74a8f16e5c341c1                                       93f85f1285e65da97efed70b0f2cae0a2cf543d429f0ebdf86594b81
12573       28193 1f6cbbd44a8c12367d8fa25fc766ec     9159824437885f1aff76f                       1LjcMUPFMjjX5p1x5Yd8vbLEL5rfCB1HFL    8f6d9558577203c2e8a
                                                                                                                                       04a6956f6d7d714778116c0e545b2ebc42a9398fe18e3bb3a437ae
                  74d8e99cd2179ed7c4f1e8a6820ec75299 00000000bdeb226f56f2f524577be13e6bb8e6fdfb5                                       c571f48601767b987c1d9691e33052ba21278c449240b234c63449
12574       28197 acc2b53c91e25bfe05a8b778826f86     c0b3666fdae8c97fb4741                       16xoRvwgDqBGL1PuYBa4twFE4xC7xPTzg     4ca6528e9740ae01283e91
                                                                                                                                       04db72a404fb8a9689ff5934a297339426b4003cc7dfd1031d05cf6
                  8c203ddc12e50f29a98f409881e740f36ca 00000000b96255125ade0737a08eaa0cf3dd5af448                                       e6923eb2cb62e4127505914d6c7f6a8ac986f5c58b86496b6aee8da
12575       28200 5316d8e6b4bce8d3489330c9bebac       5902a9f158d55154634a72                     1Pq7AFeZdDWhfEQ9aC2zewTThaq8UYYqST    71321671d1585ebe3800
                                                                                                                                       0461cc4fed20032adfc13652a9ab682dfb0d8814938ade8ce9127fcf
                  ae9b4f121b82880b7cec44fcbcb6f18372b 000000007cd637d39cef7e401adf2e0661d39e63dd                                       f2f5ed27fcc5e899464e915da3aa8da95860958b510fb08deeec3f5f
12576       28201 fa837e6b1aa3899fc71e6024e04b4       a1cf1fed77e1eced10f664                     1Pi26tM5JgBJSTAfL3Sqc5L5CJ1W1iKt6W    c7db581b5557dc5f07
                                                                                                                                       0482b8961ad1607b880f36ea6cdc8c458fbcf21e2b8aef629b91b6b
                  8272be38882ba6f83978f5113ef6cb2098 0000000011dd29e26a2cc13c007ae44f17eb7be429                                        554547df820c46f90883ee9a2d221336ef02ac6e93157180ad698d7
12577       28211 a229c610ba9cf2dcf23637695b91c4     2b182c2ef13ea84673dd0d                     1927gAGBEMaznjst9h23W2zTXiiGXDB9xS     fd9e4f05e54b405a74f4
                                                                                                                                       047d3dfea8290cbd04f4ce2b0df84f22de599d321585b6152c2e479
                  13b882d3e6fc977d4376b77dab19efea9c 00000000173773f7291af716e2ef45964a1fd9547b8                                       0b32a13fef67b8e2b15820d0e9744a16629648fb3896cf72b4ee062
12578       28214 9be6157d4e82a66aa12cf06e4eb35c     d239ee6ca00d11a854ee3                       183rdLkDYjBcSf4ovbWbxdCko5effn3P2G    2e96e83386603eb4d071
                                                                                                                                       043bb8fcd450ee1dbfac33b10f91d0c5f85664f034077a4781b2efbb
                  117030b1dcc54b1be2379d47699d18347c 00000000ece389901585160cbb799afd02c90c0ab8                                        312379fa8c9f19a784835ad53cff56fd21658d593f39642933a8d2e6
12579       28220 605541ddc4f5b706f41e4cebcdfb3f     0b2228d8b469145ae580bb                     135g9q7bWEKakQRNLAa3y2PgmhZS9M2mvd     59e0a8efa3b4451dd5
                                                                                                                                       040702ff5b72ec9772df4d42429e601b4eafc3fce396302845edb40
                  3ec9f1bd3efec75887c6fe0f1cb6eef6aaef 0000000036ce4c4b3eef5371d9b21febee5d50bb64                                      5ac04975da52c0b6dd2588cda480842348f51f959baf3b4e688209e
12580       28225 9204199307bc91426badd5c692d2         72ef4fbe15662f938ef378                     1A5CrsAvo236EPtDNQH6Hiig4cFpxwcVQq   44001d4db17550ef18af
                                                                                                                                       044b979270fe8672ff49b482e1384a2a0e9a88ba862707b43c531bc
                  e9a914c372eb5e30b40843b61a3ecaad90 00000000647cd86f7d758e4c9a376fa19464b33cf16                                       ef4a23f181f04057b37c41c59e5cd9fe1ca49a5420a4b093520266a
12581       28237 fb085d7b7825b31cc36d0c7cebb512     3d30784d13fb94926f32a                       1Lqz4oPM37pgSw7Woz3JW6W8xEoc54Mv1m    dad6255a787276739783
                                                                                                                                       0407b02838c999b17f29cd30eedacf66e759e447aaba583371aec51
                  676586a7c9b2ef97c576cb0820136b287c 000000004a31f3602949139929c6d7557b3426597f                                        90cf82a5b725876f76cb0c400c64bd42ebc1e68b49180643f1e6e71
12582       28241 cad414cd2804fd483940fcf01e3c4e     97d2d7f6fb56d1c267b760                     17FUcdMJWh1LrVkWyY7gtgPTNmVoAd7Sqs     dcb1e4dc1b9f44771e10
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 701 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       049d227e9307e55bd57d77e39639208ad16c730484b6dd7f8543c1
                  da5d043f68cf65d523cb42eaa5b7b69d83 0000000014fad32d7390ee93f09ac65d82032e7612                                        6e92ef9c4fda01d45242494e9a2516df285d426c8008acbb221d2f4
12583       28251 76157c1f4740a27f248479840dbb96     f856a3b9733b72468576c7                     1NhcygoZU4eYL3JGREUfBFgiFtEdxaMdMn     a46144808de311b329bf5
                                                                                                                                       04a83b91a4294d0a113b51dfa125d7df279f0243f936a0f3356e763
                  bab733b2eaed54dad6bf3e362de960dda2 00000000e183110bb5d26ac75df96bf01405543374                                        f822642c4707cf61de18645f91c6b8d801a99a495e977540d00a390
12584       28254 bd375b06825f5f26f4d4fe968828c8     ee3864fcbc5ba9a67e28bd                     1PuJC7tYjZXjX1Lr8b9H2i9SRFr5qgXm3u     fe50fa644cc93e044070
                                                                                                                                       04d05cff99a436090739bc834d13014bac5e4b2e5bc9dd4a1b6a9d3
                  af44a85837c27af84209b1c0f5f19ae1de8 00000000b486405f8cb427b083290ad59b4686fa91                                       85416a7f53e54a0ff0e63ba85f3531c7901da8def37aba5b654466b
12585       28257 693babc6bae58388e1d50aa1c6f11       b6a4ebc6fd2496b3f9ab2d                     13d61BmggUsvwgk1F9KAPm91ugZxQznSCg    ab7987a5ac48e051765c
                                                                                                                                       046f1bf0aeeac21e12987745cc9c81c4d0d7a2aa45802e55c2760e7
                  130fdc16e172b3d820660fd831fb0988dac 00000000196f6d619dd794c27da52744460cc36e0b                                       123e52684332ae2aea786bb03ce7d3c372224a5ed9be8b837ea5a9
12586       28266 07e3a6368a663f6f9557756257ece       5eebf00e98eb35bbfa24ba                     1JSPMGvj8mG3TzznLZWkFzarqbK6Yctb2k    5bb02d2e4fae645f7590b
                                                                                                                                       04a829f4d74dbdb7f1943e39e4d7e9292a8da7101739fc26c31a2a5
                  0f3916bea6567acb383381f5269b585a9a 00000000dd359f8f0f14c5348ad1867c684d3570598                                       35dc5c3fc25677f89aa536251fdeab166b945eef091c95eade5e2ce
12587       28270 26c350e413442cfe3fcd08c0807bf1     4eac0174b0ae23afbb1cf                       1LTgNjMu6Ecg4exA3DKw9xVx2bTAgZ7ptk    4c8f3965210c53398b6f
                                                                                                                                       04f2716142c7c2ed0107e012143d7e2744f7dd9be57ab1c4978924
                  989111039dce236aa3a7038c6e552bfe0c 0000000042b9b7a57527862d7bfc77e1bf97a2c29c                                        87c31bc75879b521bc016e4df3bcbf3e4d86794c4153be27c2296a3
12588       28272 4f0ee52595d13688ec7cfe911a0632     081866da61cdd045e07673                     1EPAosQ5pRBCPxionfYXPb6rhxf5rMFwez     7da93af2b9d6a73098c96
                                                                                                                                       048fd74b41a5f5c775ea13b7617d7ffe871c0cbad1b7bb99bcea03d
                  0fe49257bca03c21c07027c5df9c5e22fe7 0000000019df55a82eb750dd5dd94f31e4fadba38f4                                      c47561feae4dad89019b8f2e6990782b9ae4e74243b1ac2ec007d6
12589       28274 9c01c51c97ef82c98f47fe60f1600       ed6629f510d8e9a2aca79                       1E2hARCudWzdmMoteP12w8ceYruPaqyrrZ   21642d507b1a844d3e05f
                                                                                                                                       04dd60659dbe74bcbfe52a0d1438dc77b39725a3c784f6c1cbd13af
                  41aa934864035276e53c8832004ea627f1 000000000bce477234d0ba24a1ca108d4119407f71                                        7a168908e8c3146b44fb92b34456ab72426a07fb38be3fd382225fe
12590       28276 bd777b2f9f1b8bed4d6784170a978f     9ce6f802ad60429b5168b9                     1HCW8skfgVYFkH7U3EfuYsAF9Zczqjhjwz     e7c7ee3dca264eb4701c
                                                                                                                                       0473cb7c1ffe3c6fa23d65553b70e5b0bc64e4af0e635c22b19395e
                  9ce5eebd3d42fd92e03bf5742a4a59ff3a1 00000000c08a59ea7ddecb6f879e273e233be09689                                       efe767ad29cfe67044a84ad0cab94c59a54367f9a4274fa5c4b03b0
12591       28279 43f19027e93a03ae02a2b3a64a4d9       9f70224e63c50cb71bd3b0                     1MjmCUGYyEgbXYGb64Y97KwWKct4JkUjUD    0bb016eb646a70743e82
                                                                                                                                       048e100ce7dbab51a3ec3d98754e54b1acad34849fdc32b5f24b9d7
                  c9400e98e44e9081390cf8a3bf695f3262a 000000004fe8caf349e8dd3ca0b75345a0edbf4420b                                      08e646588e22aaa10bb9b944ef18144dac6413df24bc1a74499965
12592       28286 a94d4bb8a042b97c1731df7ef17eb       5bae5fc367100a0a7d939                       12aAWNukjrgK5p3cMziFAe4iH8VAP6TfyC   1f19e6a7cb270c2e275e2
                                                                                                                                       04e615b021d5cae5d23c32824e1007ed2d91e47f751acb052d2afa
                  c76396ea594ba47412235fb69185b63ab7 000000001db589ebcaea937bcf2fd7b4abf234561e3                                       98b33b0d138c102a51c62f5723db2614bfcd2d3c5ed2da0083d4ede
12593       28288 8d7c9a41987d41b5e8215d935fa744     25840d22e8682c7fb29f4                       1F4eQbx5bu8jjtu1roH8ov3S7p86FFChN6    9290356149ed45d8f8b15
                                                                                                                                       0472a549b7417ed284f7107558cc73c50b7422242a523ef1e23251
                  ebed87ae99c78def8d3b92a5a95c358762 000000004e4a5d7a0cb4464692099b7fa7a511160b                                        833e21f224b9cfcd836be827dfb071d574637da8b8f587a2beda7ffd
12594       28289 b23127eefb797e9fb1a5e0167255c5     95f20ea09bbdef7b1d7891                     1MbL1xFAjoLNVuEQTCVVjTEL7Bfj1Vepw9     4f5a1c66523d29305102
                                                                                                                                       049ddcccab6e97531975326886417218e6da3fb87a425585e3676c
                  ec060cf8c54b24962625c4942836f88ec7c 000000004b47a24693c6281c69e0ba2a70634e60bc                                       4629c5a27017065ca6934a3a8bb24472ebfbc4d4d22d932fd5ea13
12595       28291 a7d0e7c7d19d8dbb7da0906cd9f31       30c2c0e091e34cc2b127f0                     182TDnXn4VhYRmq1HiPyMKv2hYCPjHuMiB    a9b29a088c87e4497038d8
                                                                                                                                       0426c68d7508ba17da7c7f653b47085fff9d0415e602267314acb68
                  97c59ba8059803ab9a4de25598bf14e249 00000000d1915d0668677c0d156e2f8e5a784dd31c                                        fd1414f7edacf218fb5bad92b6d06f68cfa79f2c3f25e14177f6f40ae
12596       28292 40f40229b60217bfa4b5c81d47e536     fd0b22de73817da23c4a48                     1AKw731ZmRUwoggcgj5wipaegBXt57jSFJ     3ad4aede07ab2bedae
                                                                                                                                       04c9d83226c47325641dc0434c8f48f8763b35927bcf00994720e21
                  0aa3d055adcca88e16e6d2cd6ee01d9fc1 00000000a3fafbe920890b376f0767bc91e9b2b60d                                        a4c2caaac2f3894e7c11ffce948402536a1cecb4a2c77ad09eef8459
12597       28293 46f9b1ca38303239563fed69e66e2e     65b2a12ea500db4ace1ed2                     17KcGaZpL2tk9EKv9uMduUqyZSxJoezQjx     9b6e96abc1a493b9a76
                                                                                                                                       04bbddfe3f9e379479e685bc641a2e9c523f24daf8e980e992167f4
                  be9928f550599e36cf88ccc603c5de7b040 000000001cdadbb315fb7d9f5750302e6a38bcdc25                                       313224fe627392d77045b7f0d5aa752eee0005c00bb7346c83dbb8
12598       28298 c4ce201e25efbe2c5a6e579f25162       bceb7c030ccd1976c503c0                     1BghUwxgdymA3HALYcqZFi2u31pwxpTUPt    5f7ee88a8e4b73fdcea49
                                                                                                                                       04a29399fee7e637c5024c7c427cf7099b9bcfe2c9e8afe3777824e5
                  bdc0200c73e612951c23c8dd0528d9c2b6 0000000053a660bd56b4065133dbf247ed4961939e                                        051cc6d14d5d5d45fcfa2e7e2d76dd445bc6dc4f4d26d53ccfbfa0ec
12599       28299 2f074c5ca55c72b7ef94f18bce3f15     93948f2d561d351e9b4a40                     1Gn7VXG8g6pQz11MvzmZWAYFxxRJ7uBFaP     85212199a75564b1c6
                                                                                                                                       041134857e6fba618ca347583101286b7758d24cb29e5961ffe75ea
                  e6d7426f1a650d53cd2cdae9d4c2e5dd72 000000007c8856efaeca6907277037845c0b582b42                                        532e5b95491e4c9f3108b5095fc77f65fbe512d4319246108b668d2
12600       28302 78ef955228bdfa951a6fef7618e45c     b5141acff367f41a558c1e                     1G4zgpmvgoFPJYSDRMJktY4h5jw6szvMgx     b4c7f1ff1c223cfa2b33
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 702 of
                                                              913
        A                         B                                       C                                            D                                            E
                                                                                                                                       04a7344c4d483aa9529c8beef0a75f8161ec33190e43e38c4a1cd2f
                  6940a7301c4c3fd46348cc2e02b093eb9d 000000008260d7740e6e5d19a7adefeebe72877f18                                        fdf23041c9e489d3ed9ca14fc31628e482266791738ceb2f8eb87ae
12601       28307 c0fe100b3d9dc9c163fcb4a7d81622     a898f95728d056de1522f6                     1MN9XNCaL6nMZ1oy21m6LuN1561hv85W9C     8ccf09beb9bc4da4dc71
                                                                                                                                       04217f868ac7326dc372a6b49885c001d5699abb4c632bc81378d3
                  c5911826151bdcfc37f0698ff43d78bd848 000000008f97a3d7b92f0d22950d5f267baa62d6c3                                       3026cc4fa195181fb46a0387f5752dbcf5c151052c750ecf0cb41b7f
12602       28308 88e2daac5f946129293afc4fd861f       e36d0bb43956367d7a905f                     19NUNeoSgFXaofU5ckYdubgTXiuh8tu8F7    db24b6ec26b302a34f71
                                                                                                                                       049fdc3c08c801973801640492ea59c703797a6be497465785efe64
                  089c5693e1fe5d417227a2c12dbf480cafc 00000000f083a92b46ace469a8f05009e7c47ecb1f2                                      a7e0a81ca2b6b1fc6beaff525d207a816e37754bb99a216a1869c6b
12603       28309 6662fc8f5597dea0af808edb4cf62       d4e01b02b629249f351a9                       1Ej9tHkGeCeauCTvxsZg9rW3M9cFXCHAww   687228f03e3b0ce2a070
                                                                                                                                       046d80d2902bf782c0ee7bf8f2a5e139cee78632193f16286a1a338
                  cad33bcf7ef0494de142fcf00dc7676947b 00000000fa0fc23a14477824e68e03367233a5aa31                                       8dd4f4ff2fff15beb3eb0bc77c00c0ec63c24e6cbdb24f3ca33d70065
12604       28316 6f5551f4750f7a71816356c080c8d       e4e78302b898873ee33473                     1AP7AWurTgP8QpE7poCUfcLjc9VEkdRPiU    d2ead5092ceb33cfbd
                                                                                                                                       047469a3de64407bd89f561b60f34f2c98ecafd32499a305b65e5f0f
                  825701269bffe512914c91505d0df986cec 00000000d5a50c0c32a847368e0a2ad9653b311a0b                                       20cbb0a06dd4ed56ae230076371b7270d97cad175c21244d9519eb
12605       28318 38b86e3529afa856ee8397129c8c2       7337653d93e6167a84cbf4                     12dQQFHV6bTj8KXh6B3Z56wdatYyeVtr8i    9a36f46154703731d60c
                                                                                                                                       04ebb7dfa2ba95238bad1a17ee91f1e17e77ab072d855c7db6e429
                  c7c46925252ab9145ecafb71a5c888a7c1 0000000008a5c86ffa17c4a7b7965eada2662392cb                                        658226c78d8c7752258923bdcf8d142059f02b2a012147db9b8ee3
12606       28319 8059e4b8477927326bdf7117f808eb     3c6b709688444f3d641d64                     13nXGPojTRSjyPFSKwUCbkiuVq8hbim6bT     05be7c62edcc36f1ebeb1a
                                                                                                                                       0417ac774903b2db56c70fcb4159cf2914ec8576a04d1eda4748be9
                  397c144746c19f5ab5fb1decf6738b00a2c 0000000032cfdf39823e865a1faab64d1a08065486                                       1026b8bbf936669367bc68561c344b3c7536d03203bb3add6f887b
12607       28321 dcb88c9c02a8aae98998d309f5e73       b11cc308a6a71e98abb729                     1AeSrhsyZGin2MVR31WLdduN9yf8vsSxs7    9f2db81ef979817460aa8
                                                                                                                                       04b6c1727018de271b6e20b55409d94e727f246e70fc2aa26ac8b6
                  e3f60d09771fa5e7452d747b9919317051 0000000095fd23ab22b16825e38bdc9456891ff74cd                                       9a47382533584bb60b745027e7cb31b3857b02c31bc29283db9733
12608       28323 4f4ae94bb93ca355bf2647c8de4eea     b38ee25aa7e5614291930                       1Cy8bmbJ1fQZw7SZk9tCrrjWCM6HaZzAdD    d2449e5685f1463c2fe843
                                                                                                                                       042d3433c6410f823e0ab046a7714b37e0b6522e0a31f4886f8103
                  964c49320a6c009dd02d9765bf0fb8174a 00000000c309ff14b92e572294022d47c81a51c23f6                                       39be6edb8ff59586c2a9d0d3c77d137cb0ffc8ff107a3d29e8aaf4cb
12609       28324 9001f63d3bdebb2d92afbc3c6984c3     5593a3da9a3a868e5c87e                       15EwFUrdnLFmGBaY7BLus3cLXi6oox2rNn    098c158b71b61b888403
                                                                                                                                       0482cc166cad9d7a33adbd3dc760ad592fd4f6d457c2ee3958f1037
                  bf508b9929dd69c8b56fa9c106ca9a2a8d 000000005e8672c1939400268379cd8e45a04d9636                                        9d16dbaf3e13a7417b44f747e21f07c91d0e8bde9d6b7257e6483f5
12610       28326 65786ab312dda71eb810dc71d5a89e     bef90711a28ffe56528de8                     1J56X7Qjb2XBYzYDV2XLMD6MsPafnCaPq4     802e06bd050b789ce284
                                                                                                                                       04b9114f0ef7dfff530c021078ced9dbbaa12f532bf2a7c86ab5e31d
                  f432a6514e19ad6941fec66ec157b8f0ee8 00000000e232de06c71fd805dbc07419137893e496                                       2463d3f4b1bea883a7cb9e9cb5c24a10719787ddc2bf50aaf85304f
12611       28327 ec4b7821712157ebb08bd6e6c7d0f       c11bb2e4b4070cbea8481b                     12thG849BwmuyJNMzZtLphFhnFdJoQjsZg    b2e9c6075bf0c5cd932
                                                                                                                                       04500129395b9a39f99aee170b22cdae8928ef6d3c603a327ce4ae
                  41248eee67f0b77deeab93d36371920ccd 00000000132b86d21b3b70d67db4fd563d157ecf8ff                                       15c4880be5e2b289edfa5709610c461eb4712b99458e411360053e
12612       28328 cd20e47708c7a32dce130ab2f0fb00     688befc8d04146e4dd243                       1Fno2CsPAs5bZCvoeX7iA1TXf2DJcsAMRT    d3e6248c2722db26595597
                                                                                                                                       0408e794e48dfcb6db3474221cfad7ccf8473d6bda64acd72f1e15ff
                  5a71662c4aafd729fe29dab3257bf714f2e 00000000b0745a13399d99255c3fb7e51441d15d7c                                       e84dd6a4c20ed16d7905a7c1e4c25dc7d45eeb2bc1599b97e0ae7d
12613       28329 e71ea7bf841f9848225d8177b3477       40c2419ae5ca4286f6ccb9                     1EbouuWFspTbJYbF46zXyKzWQD8K1ia8de    90f58573536440c7c4d2
                                                                                                                                       040d32fe9a4a2275a9eed01638910eee47f1c1162765cac8b26c35b
                  89d97ccd550ea21cd08a6d3ffa1a609bc4f 000000000d2a59ad657727201c689eb27a92f4981a                                       a2ce0772642e9f92f422b672f5d05e3f2dc859a97cefe6b4b92be64
12614       28344 95881453baa022f7781f06bfdc107       c6e8170b0d25923f94f885                     1HtzjELmtFtsBegZyML2z7GDpEmDacmy3a    de24dfbd3b04ea2a4592
                                                                                                                                       04a252d7340da1e7164970079245080c0ff007f6e0e72a42af4c953
                  44f8d61bf1f4afc69e3cc603750fc1313e32 000000006d67346141cd8694c93a4bfeab76ddad86                                      7645e87535babe61dac56ec1aa11b47fdf5e66c6749cf546e472a43
12615       28346 78eef5a5e60e9cf8642466edac75         482226390b2cd0673a863c                     1GvqYHB6VGpRuxZuqtpwHzao7iXmU6g5We   db9355e27d7696100f07
                                                                                                                                       04d7f5204522e1b4ebef50bf2f178d56364fff03b5eb2ac856714b55
                  31581498c9dc8f78c586c287d70b7d4ce8 00000000cbadd890cfbf0f05d9101b87fafc0abb7b0                                       7772b85c6dab675577be280e042350e5574a7d658f7c1d8c42243d
12616       28347 282ad904bc51c614f749573a130c19     b15b4f6f70f1c7d378e68                       1DYQo5CfXazzfXZPTNhv5TFhYMTi5kh2Tt    7afc011449ae9e5a894f
                                                                                                                                       049fba6b7f37edfa2032e51929936116adb68500a1cb7689fec9b6d
                  803307d773f1b914bfff08272dca3e12531 00000000d7148ed67d48052961fd0aed40162b8813                                       3aea4b2e31636dfdc2cc978c8a5fa228f99a12f0c84b922fc8996b67
12617       28350 7d59fee2537022f1943ce46eef968       c961fb8ed61429b8743d75                     1Tr37e5xn5swrv3KwPtUsHhwLbVKbPzg3     77c9f91665eee67d301
                                                                                                                                       04f0945a98db54d1a4e140804024e2ea4eed858cbb2d6ba11c66ce
                  56462d97774f8c7ac1737f48247c4a76da 00000000217651885aeb6883018d429c5d375db59                                         e3bb795aba392996a761836576ee70f46bf5bb0fd2dec9aa5f4b527
12618       28360 e16f0484d0969591c145367e450d3e     2a8e864ad170e3c7304ea01                   15p6zfTv8aSvPdfmvS7FbUn3C9HRkdnSvs      a0d6ff6b27b16c0d4c65f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 703 of
                                                               913
        A                          B                                       C                                             D                                           E
                                                                                                                                        0471d79983b4450c22665bc546efa9d884565943cf839c4795ee71e
                  88811d54587045ea54001df2d2bcd5c722 000000009a1cb5a861f6f6f678bd7e06cd6613f5b1a                                        a312a1d1ea9af9b1b880ea3d37b39f9cb175e202f6cbddb6271248e
12619       28362 526b193cb26ade425325647e13b273     1cc1a23487a36aea8106f                       1NgXs8uXdRrA6CYG3sJRbYDq2ufghdaNhP     7f1141139992601f4c73
                                                                                                                                        04253dc987438910fc777e8a9ec8cc211c7ead2111ff5673ca6d329
                  d9555eb82b5bf6d96bd1061992228ef462 0000000054570412fdbdebf01129a55d57d352b37e                                         505f40378997657290ffd5c0baf8bd4628e1fc190e5d5925bfebc71c
12620       28366 53e875b120bde63ff7f96e2241420d     80aba1001f8e11d2fe9857                     1Dm5v9Z2N6M8m9HcHpgDwwfYZ8hNaqotXn      89962baa7a7d07fe110
                                                                                                                                        048a6ed009d682e7a7be78d9b82629791a0cc48ff8afdb801efc7c4
                  3c95d5b08683beb35f53a0b2a7cff74b311 000000004df48c577a813d8394cbbf18c57fe19650a                                       43991fcee3aa371c4faef25631446dce9ae235f067117ef767400e9
12621       28369 735aeecee2668811ffd51de23840d       c9d4f942c2716179c8282                       1JAkR6uiq4PfKDmrKAssErF5fbRCQjrPqb    b2435632c5ada46d3e28
                                                                                                                                        04267440ddb8401f1a93c1fa3c29fb92d789ef7c054e54794acbce4
                  c71115a2ab48fb4c98dbed5240e0a6bf89 000000002330a0375d52bf1ad9aec85078c0d417e4                                         691b208091106e0e6ae6adf124a169b421c9899d66fee38c044aee
12622       28376 1c0353d0b910ffd0b9ca6e37a2dbba     f4411690dcba85168a5874                     15uEkYfTtvSzHja5Le3Kqh7wJ7SBpfkqTo      edb25421f6fc68640454d
                                                                                                                                        04637eff14525cfed10ac36e68cbff59860d6d402a187f0009e0dd99
                  07287d5a9a6f01c504dd742517555786c4 00000000a2254eac26b06a1b307c4e9825534885eb                                         21ba6c644c7877588aca08c1dac662ead6d980e6585dbeb42f99ae
12623       28380 862e7e4988a3cf189b8c5961487c1f     6b3523dbf2e7f03165443f                     1NwMZVgnUkv4oab8E7GNwoB6kHc8epgKyx      7674386a648cc8961190
                                                                                                                                        0425600aebedc5c69f2357b3ded6f4ac36d564ee8d67cb3af3f0527
                  f97bf20929228ffee77e351cce31df62a57 00000000c774a5d38026b24ff5df5b15100cadd2565                                       dcba0f3a7594cf36cfd8e390255a6f30240765dd156333367b7def9f
12624       28389 555c0d1443d9a560fc229e96122e2       5cbb57eba7bcae780658c                       166s1vGLwct8cB1fvT8tSha1bFn9SAYuJs    f83c50d34ab0687259d
                                                                                                                                        04a703263ebb87e8f3755a900ec5afded180acc19da8c53834cd628
                  a891b824c1f670f180d2542c31a7b3b6b3 000000005890e1836227b8b531d2ae9c25ca6804d0                                         c793fa5129612975e5a54c9c7110320299f09942c3958304332505a
12625       28398 ee2174be792a1d6f70be15e1dda570     a45cba66f50e111e352747                     1N6mHKRyGXNKBtX9muR5eAibzfLnd8NJWc      66bad1c99ab92b9167c9
                                                                                                                                        047f69459c7cb6224e88923813bfb3a474054f630c43d9399c528a3
                  526d152d13d626cfb7eb514caaf4676966 00000000586b94cd6fbe13dbbab497cc7bb3d8f315                                         ffed1690a3bf58e4390a90531fe9015834a8f7748fbd09f2194da602
12626       28413 3d870304605e4024797b5dc8a333d1     4c531a2e05ab7ab63500ba                     1Mon98FjF4nKWbN3f5c1PQb1HJZR4dBQvj      eadb41cbaeb9998e183
                                                                                                                                        040f82b3306da6c34c390187fff99c791ff1207ffad2402b7690a6c00
                  e9b56be4d975564309026df159f0d35f62 00000000428a95c0eae954a8ab9e9089ba560565b                                          5a3c16ead5154796a1baa56d4fb0f2054f209de29e28a67de6b889
12627       28414 8be27697015f628da85bfe644b2aef     9cbaed2703efe31296cf95f                   1K5wyCazkgnCaAVWCzZrmyhhSvXTXrerMA       88605d90a552228ec08
                                                                                                                                        04d5c54aa17ecff256e04a4dcaf43137430634d03bea08775a5d868
                  cfc9a723bf35c6c6a640b01f9f6d5fd8d3c0 00000000523988d42f5d6d12c717f10ebd74a38835                                       420a6442881b74f735d63d2ac30293e246451acd70d0d8b18f76a8
12628       28416 4228fcec0122d03c2892f3f1c42d         34519e5b0d260c6a319238                     1N6x12XYVix3GR8H9sypsrnQnx3BTc927J    b27b6f86825b772639acc
                                                                                                                                        04d0e9c65818c68b3fc2be9bde51ca27152858043bf58273a68e1eb
                  fac61e35c713a7f44aefaf880c4c26ef4c9c 000000006c73b75efe99d6ef375078f0cb5a9ebef7b                                      3320aedeeafcea68d9c0e560b5a29530f989258de60c9d987a637f3
12629       28419 96a786fb3352e5d0a1c1edaf15bd         fa38791561c906803cf12                       14c9yjfzPfsX4cWyXm2zNBxaAVwEi7hg2W   024553bfd7f91835b625
                                                                                                                                        04c88f725d42b947b05b75e7a9aaf3c0c0fdd6c0f01138562152bb0
                  3d604878bfc3122cdc43de18d332d61219 00000000168ac171daac083557003178f01f77c2c3e                                        9faa159b29f9a463dc6b5f6fb4ce44cd0942410e93efd8421d666fe4
12630       28426 297dcc0279f923ffbfe9672abda1db     75f83509ccb011a9d7234                       123Rf6vAG2jBwYVDmxCbf1m5nkLrwMisrS     5573ab1080b63979d3a
                                                                                                                                        04f0f15236f52174e752800d4f9cf799da7dd78245dabf93879a667
                  00c427cc918780a91ee7a1b498c1f09b65 000000009b86521f2dc820acf50f59dd196a923a71b                                        119ec915599c6af58d5e1d15c7ab14f5476090807e935610ad6a9a
12631       28427 71ef1ac792c76f70f6882ce00f0421     3cd20d24f01f6fbab13d2                       14kqMV83p5ikZdBcAJMPtAVbM9ozobPTog     61ed689e7d08964298dc1
                                                                                                                                        0457a4b9e3483bda64a5ebd521fe70c6326d3dc6af80fea6f534d65
                  67b5066b36e94f3dba921f677a6a3845c0 0000000081d387f0d3153544186b5006a3c06b2934                                         229f7ae7beba9257a7deba97222fa13d7f1ae06acff27aa13323a18
12632       28429 1f4e964ad9430c4a5443e658472b55     723b4271c0070fcab76996                     1MGggWNywMbGC8nyYEbw4N2vXV9ujNXvSR      0fc96ae0d49a35174c40
                                                                                                                                        0493f0e4b41466800f119e1e8f897ff70d38b74968567ef00e01720
                  1623d7110a9b69c7248f933b92d0acd516 0000000003eb51e1b3ff7b0812888066bfb5f45ecca                                        a9f1efc9187056d9024d993dbc72b71830acb20c8d09170f1382d55
12633       28432 026e28763a7f9c70bd9690d025fab8     deba3867c695ebc01d444                       17K8WG4qEuhDiAVJE4hdMxhiRdrnmSFoqJ     a5560b3a37bfa7fc7763
                                                                                                                                        04a381078706016a8e58498378f18c886c4f1c40fd9200b7077405a
                  92a27a941fc441f582e2c5f37f6a046f974 000000006bf9ec0ac70c9b97ba72114bb2c54edad3                                        c6b34c8acfe7fd8f52b68ebfd186f55e17fc3f87944292f4572232e73
12634       28437 70bd099de8355547102815f117668       8806f432c87e0e8d4d153e                     147ccqDgAqaZ4isJ3aAQBKDwAE39JCnW9R     bf9ea78bc52ec5da53
                                                                                                                                        0424e46d8a1885a493b8d15d4855b87078d66ba20c91ef3878ebb4
                  2950ec5be29eefe0f13d1951360e3b22a1 00000000f6a4eab856a48fb8ad140dc05c6fb8f5f3e                                        78ff3436ce2baa391cc297d9135b03e84d61e54688c6aa60a2dde1f
12635       28440 b0e590565193e1879eb56b83c966fd     d72af6293570ab955581d                       1MzhUMiuqg1cqa4GuRiVdVUipjHhv89r2G     3d14e780bf47b827a7066
                                                                                                                                        04a0775b33180d86a34c508db88971988bd60dd59a9722c3ec8fd9
                  76605fe8a4b60c6bbb9a9aaea0c54d7af5 0000000097d07db7cdbfa8b1c04ded5272fad12894                                         e8f05ef663dcefcf3221046fa9f07ad11f239b4dcc2c36a15843ece1c
12636       28443 e636359e26d9312bffa718805e9617     841d8971bb6081b536f919                     1G3zKWBTMd9LL3Tm6V5XXadP1fvAwTE4kg      57abb3df0c89eee39c0
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 704 of
                                                               913
        A                          B                                       C                                              D                                         E
                                                                                                                                        042f3e152644a46097af18345397e242841dad777131bd6dc10f3b
                  090ea887ac1b58e9bf05a7129ee51b839e 00000000e651206c9dfb15d1c6d6f9a6e79440363fc                                        7e1e23debce3771543a4390027966366462a3eb4af12987862a362
12637       28444 83cc56738d678c5c8ae56f60a21795     51fc740a433ed229f881d                       16hctswNGf6fEMj7Y26Jo5fC9Aa5RBUGe8     18572fbd60c03ea3ac5c80
                                                                                                                                        04cf3a84456949db59695d8f89cd702d636948677a8bbf9e53c5ae4
                  9f0f28e7692784bcb38083fdcb4aecd06e1 000000000c307085ceea2fe3dfb208b5d19ff4e76eb                                       d1dfd53030eef75ca032d160fa4f6516efbbf5f948f18abeec07f3067
12638       28446 7993ae158f9e7be9e062b0c20b74a       6a3871579fbf6d6dd0345                       186TugCjLeQNLUhqYaN6iqyyk8v3DAFZy4    a4932acb17d5c3ab1c
                                                                                                                                        04382d35e9a63be478acbdf21cc025d951cfd91013709fcd015d5f8
                  264fe8dec6de6b600c79ae3e147a18c1a4 000000009343afcf0b4b53f49b7c9248d5790f11911                                        39f9e86a9674c83963dfeb636b592cd85971aad8509b47f5f691dea
12639       28449 f49107aef535e860d65edb54a29ca2     d2729e61e010a4c1125d6                       1okLYWo6yBiCiJaxHMSC33a5cYejaMf75      5108ccaccc26bf070821
                                                                                                                                        04bb05557a9fc168f71f8c013150d65060a30b31337acaefeb85c9b
                  bb7df39d705a2ccd4a41865263852ef516 0000000018fe2d070679ae6e6bb5d028a3d549d40f                                         93cd576489bc634786a165184470cf640de0434ceadc2ac783ce136
12640       28450 547480dd6ac38187cb34f67d0ded5c     199441e84266d78d17cdfd                     1JMS9YvpAVyWtxMi5ss4siVp8XHGUEh6w1      6b2a95b2ca2e8253ecb4
                                                                                                                                        04c542181a5ae090f3da396ac36265634f7079623f0b68c565557b1
                  b3c15179a403702fb2cc3fb8f84ed5f8023 00000000c1166bb087c07beca4c8c6ceaf89cc6d327                                       815b3be66cac96adceae7b219ae8d1c435fbc26eab307ea7b9acd53
12641       28461 35acbdfe454a531c4596b5c97b192       92e321459ba3eb026d824                       1K59Hv4rRqMvjK56sh6SDHFGvY1rUgHtWi    fc3769dac38f035ca333
                                                                                                                                        044567ab868ce45456e78a155921c6502e8e24d46700921bb625a6
                  2a990d33b3b017219dc2dfd27d54b3e507 000000009fdca05b8dbc81d93c9857d17d7708ae95                                         32ea0a0a9cb0c047426954bb198866ac33c46ddb82068a3d725c72
12642       28468 cc7a29566f3cb1665c7818c70ff132     8c2697b1c03f8bcd3e0ce7                     1HGBQFmYbFzRNnLMMUzwY8rtm5iPtT9q8f      04be29b582d5417a774e56
                                                                                                                                        04b0ff2d715a25e582a2626c55ccfa2fd5dbc3c9a85d238368f46503
                  32f5bd8a9d4bfa64d6f793c4af56b809107 00000000c34c2a3eea0bb52568f5b8d2151707ec87                                        8d4948430e9cf984539fc84432945c5c9576ebbffaa0d6f61ac82a2f
12643       28473 c82643efaeecc9d4cc26ddde7d7a4       04280cd9f0ad86081749ee                     1F2c8gGMYdaKwE1zKTLdbcemwSTUjX9ePD     6460ff3879e6c6e6ba
                                                                                                                                        04cd4aa139e740604bb191ad6f18112ff86664da6a9bb48bd7903ca
                  6d2544c4bc36a4710040698349bbea6d26 00000000a17d4c8a9f623121c86cfbd417e92e8abf9                                        8932daf8d09d328f5d7691020dabc9a25189b2c4918b52db082056
12644       28474 01fc7bd9d1d6965e960bf270a87085     a23671a6bd735f0a14a99                       1CLi17XD87Yehw4Uy1K1CSj9GJ2McmH5pp     ae7627e780c48d5a83502
                                                                                                                                        04d243d18ed5b0db199fa3cdca6ceefda0267311650eb6e2d2250bc
                  93afce1a33b179b788500ea63ff93f1b1b1 000000007861d806833f54ea99eeb7eb72d2c438a3                                        2f0953491eeaa425c62a0b3bc78cbf3baa1f9f04df09e0a2c2849db7
12645       28477 262bf3b786311b1c6ffc891d49b78       14bed6fdec86cb9ab997b8                     16bizeuFm9iGXcK6gwLJRkvmgDXZxFyRGt     92f5f04a0089a8d4b17
                                                                                                                                        047e4d4885850a8cdb64b21cbf0f5e2ae4a9f5e32f9ac98855d3808
                  3ae1ae9f2a899c84023688affb34a9c11a4 000000004436cf37c04666a01845bba5b4036c43b3                                        cd6babacef409bc1d9934cf963fe431906365409171bef91be406d9
12646       28484 1c330b7d92598ba23a64bdf616195       d3f04c7065eaa3740bd41a                     17HsT4PSuWg9rX11znHdmytq9q9tXu7aFH     792386218fdce44dbe5d
                                                                                                                                        043330b6ee229b8c03e599c9ebc4a710effef6f0a043254adbeb99cf
                  7fcfe776594efcac440142351a892f24208 0000000008c596eefdf7de9f702089b93d33c95603f                                       99c21f91e0cbc2d3fac166db419df01242a4012131afad87876d55b
12647       28491 79734e234ba11c4b14ba979ee0795       f1d67446dd1eb1e63b392                       1C9PiVSSW8sbECusGt28QzjTsqNDpUpYH7    50236aee319c872665a
                                                                                                                                        04fd6513f5a23f20838f92d8e2a0ba94f07e35489ed74e6bc8da21c
                  1424fa7bcdc6d5c1c71a015353562e6363 000000002a3155a2db52258021f7863496e23508a7                                         07ef0e0a2920352780349f1d9021235d7b4e5e464b2b2ba32b491d
12648       28497 15cba793e9fea2f22f70cf2a5bd2e5     d0d2b005449e9c0ca574b8                     1NRtKmR3CeSRMN8g73hhkuQDvXwmMUJjh       bb16603fb7aba8728ec86
                                                                                                                                        042f7e04e85824211ed439d944d8e4d547caa0fe672ca7cb58f7c0b
                  f9d99f1fac7cf1b5f07b172c9ed97e65f373 000000007563e58fd5413f030f69116895e220fdcbc                                      5d44ae1acc1a08d22828e1569494a8017f1a268d8ffd098b7f2e6af
12649       28501 a5b9cc4b013e43c7e26e423c2814         b17b8709755dc955d5644                       1LYYWP7eP6BzjNFS5bLC1tS4ixF1LiiSRU   965cd4707b2fd21772c3
                                                                                                                                        049ed14e4cb239e1c3997a7a942a677082eda97b427b8dd20ca3f4
                  d38cccd52653ca130c88ca88df77e252bfc 000000006042d46285091763e3feb1769b96e2bd42                                        78a7500aa8d1bb6f9633ae185f13505d1aa2147f92adccd91f07a26
12650       28503 137dad08815a379a6f62f26e8a24b       71fa49b10b59b24b65fab7                     17dYXjTndgbFQvkmGyqWK3EPvA5qgQ8dkL     3da19230198840ceb2e77
                                                                                                                                        047177f15d069a89a6a3bece52371847a8836c3293ec139ff57a9cb
                  8beacd670cf29a076e306c2fea45db7b4c9 000000003a978dd656514148271f9db54e6b17e05f                                        21d0131506013fe39d68ebfb8da89e9cc8e6277a538f58696737af2
12651       28508 5a02e350ecce469ccd3f1441a03ab       e8298321f40bff00160185                     1Mde7eXgU6vnYzSA7Jfsbphs83XEosdQN4     d7b20030e28619f39d7a
                                                                                                                                        0406e94d954726787cd691c4e8933d52d5f148aa47307df4d3b8eb
                  2f1d5e091b3f1b2cc6216f7af7461a27308 00000000c8f5d3935cb8b35beda4f36ab2432f2fd42                                       424b2f8657d38542eec7af245656424b128f2d26061ca0717e97c42
12652       28509 a7622b0f014e7cc966d3a7bf07572       5ac7118129454679967c0                       18Gq9xZwwVATkubg1d2Br9vMkYXJqQr7ye    23019924b19788ebbd131
                                                                                                                                        048c6a8ef735ce72f579c47af94c44f7b6e52bcf08781abd9f508dc8
                  1a98d88ab188afb395474ed6925ce08f28 0000000079c461969639107c280db067022e4781f6                                         8e91e0739fdd0409f0485bc415fb6724539f707bd1fcca6803bc10da
12653       28514 c070c6989bafe872723d0e3bab5a9b     a3fa1a775a8a46c745aa88                     1MuySCUoYTUsHNSS7qn6xc3ok5J5AbUjxb      8f2acb27b190f99de7
                                                                                                                                        046a8c3d689560a6e8b2617bad44b33d15cbc45115089419547f9b
                  37f1a74670c4a94a3234b9a482a021093e 000000001cf3e1d37ed98a3eaddefa905a3425f9a1                                         887f64bc133981e2cbff79b48c92e92e7737ee31bbee6085cba318d
12654       28517 c383960fdb4d7c13ae82d37e419ca0     9faae142624b0a0f9a3d13                     1GeaddWKTu9njyKmCno68yCV213HYwnMF2      507b3bc4213d332347313
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 705 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0453b90686e5e959ab88c8a3522e26b74f02f93bbe6f068db1effd2
                  19e96effc3fefb55d0a33d39d8788babdcf 00000000cfc0e70a5fe6d323b002d1cbfb3d168717b                                      bf5b8184849b0b04ddd4524cfb374662328b260c081ffb49073819f
12655       28523 ce5ebfb2e9c2b2303e747c8af398a       b6e7af5374ab0e774e9a2                       1BQ7FiM2pPeFEowXyDVfqoGd56eadQNrVQ   a0639cabf6e689815bf0
                                                                                                                                       04ec3551f2574f8b83f1679ca130bfb84cd907ca3d81c3c71eecc61f
                  b235c466a93f5d707e15ef4afba61493de 000000004bc5505bb90d5ee740a624f996e93c4678                                        3cbb6330bd05c8b87728895b0fa0d1e11c2f4858ace313ed057adad
12656       28525 d6284c422bf146dc3ecb1def14f1b9     741aefbe12e70d6ad02fbf                     15zYos1sjoYMY49uRGbLZNztXohj7FaD3C     296bbfde9ca352ae6a4
                                                                                                                                       0422ff65e6c7ce9af57162f959328a30e83ca831ba2157acaa48629
                  bcac443189556c9a706399a03f0cee3a2a 00000000161ced74fde4d67c5255706281fbdffa200                                       6b848d7ce612288f8b1e5c5bdc423ecea4ed5817bb9a91053b2801
12657       28527 53b5df16ad9dd431d9dee6872a6df0     ebf138ef2359f6254ef23                       1A2JiVyHCnoZgy5fnubv8xYrf4Ng5QLtKJ    1db72d7f19f69f47d6f38
                                                                                                                                       0491446e46658292a5cbcade792a2a2a8ce461c4a6ab912506d862
                  dbaf79fc5f7e203ef7dee45a3ec88595df0 00000000c8f30a47cb881664418a41fe2990843fc8b                                      8bfe127c236e819e372a0c331f1770d26ce68814ece913219039123
12658       28532 543a89e3072822b825ff87c513907       c33bafca3be3639b8811b                       13dcYoLguvyXXsjDNy5DPavoZa8KnG2WP1   a8bd6d863d77c094fff1d
                                                                                                                                       040fdd7e972e2fc8dc185d83b97ffa2873da0e451c51eab96fccb785
                  ba209024196f2b843d8aff4fd559eed23d1 00000000cbe9db8ae374e3a73c560a5ffb4e85ca59                                       a1a362ca12e401922d993373da359a75989a98e10211c25161876b
12659       28535 b431e090fdaf8dd09a1d3d8208b67       49a46f5d12a9adc5a61bba                     1PyWocCHowfjbyLuuKnd2eAkfmpwCTZ8WM    376431cabfc7efeaefcc
                                                                                                                                       04f720e228123abe37f335e9c03cb63f272233e3191e8ca66e3dcb5
                  a96212b3b21eca17d9a9126c858084fe83 000000003fd3d3b23332f74ad413a6b47eeb55a2ab                                        da4f3abd1bfebeb0574dcf7b7cb0f79000c6208abbfec2e477f62b39
12660       28541 0429f9554770af75cb1747316cc71e     083f123ad410e8b54bff7f                     1JwKWsVxV2zUa1GMwir8F1ZJ6M5Mc8497H     4f6fe2d1477c65d4827
                                                                                                                                       04d7ab4618ed4a511db1d26a3a93519dbd6060831f0bd929c2298b
                  69b5ab4e46c446915d88644bfb1f592d06 00000000c756b2f4b8f4df02e20e1db25ff5043e78b                                       5df1678632b0596ade0a246a9eb3e10c2332660e347ad09e054b02
12661       28542 69ea2166ce98276f8e9523a8792e4d     0a83f7c07bf702191792c                       16EHh9jAShNk34UqxuWWYVyDhrCJMvkBo1    c38d2c4177d1c89e8a22ac
                                                                                                                                       04e09afc0968e9bb326746af7d0c0aae8549ce18406c38bae61516d
                  e2ad6fb4255b9926236c6a0421a6e8653d 0000000026f300a112d6f4ffa4b0a7cef4d35800dd2                                       ff839c724fbfb25f87596db6415b4a56d8f084cef5d54266244ab9cb
12662       28545 b5a9eb3cc2fc0a606c74f6bb3b5914     5699f3bd1499d7628dfe6                       15XcJucQPXzAasVjgyN11ACgwUkd9yuEz1    63b22f21717b4de7656
                                                                                                                                       04b3471683a30bf596dbf3a9589cee7475f2d4348f7a4f584cec746
                  12798d3c4d387e783c2f960dace12210d2 00000000b064429727a1278db9c04cb365b580c3cd                                        86afe5dc300b68e75c734c064657fe7642eded786dda8869b6cf989
12663       28548 9ec725216c2df1aac54982ac15a7c7     8b3aff8fd6818ad7aba13a                     1NY8fHTk2ZnfCHXda9WDUAFjBKs2mzyDzV     4771903e975dedfb7182
                                                                                                                                       0481bd367f8872f4bf92fd8d2b6ebc0049959eedb60de5c7a80d98a
                  b9a41e47c9d04d79e430769b558eaa4d6 00000000a6e5c756bafa5093b1aa7d6a4073d88835                                         a039fc124f97e37cc8ff9a2b7e9ec28b54df90edfe7e092908b2293ff
12664       28558 73c6ebbbe97bec74aceed3972592ca2   6790cb197d60b888b2cd2a                     1NovSpm3HJbNk8yGi433G7yozyiBLzND5s      0cafd6890c1f91e493
                                                                                                                                       04236d418dcc0e4fb4173f6b3997d702f0e24bfab119beef370aab6
                  974117774f9bd2e9ae7c716c35f511e441 00000000c8bd5976f06463341afa1b06408d46288f                                        7d85d88f35c8c77c9cbba5dee24bdc287ab094e9abb6c877e565376
12665       28562 41ab1cf47e252e1a303ab8dc2ede8f     aed380e3296a88ed45e8b8                     1Avh4jqWdajoLUc3tHNhNfcpcJrYg47Cxu     2f1063df8da23c13cc19
                                                                                                                                       04bfa07e95b42bd6245c443410da77046f2eab618aa149bc56dbeb
                  42100351bea5435073e55d36405d0927b 000000009408743bfd7f5eff77b598764defdc40d3f                                        67fa68de7a22fb6219eeb3ef90d6c910ad431b2b1299aab4801060c
12666       28564 05a5f5f7cc44c8a05ff5d7845dc81bf   847dcf9f500277dfb2a8d                       14r8i6R31QY1U3FicS8T8JS6F6gXrqYULy     7139fe3edeecbc0a112f2
                                                                                                                                       04a9ddf0f2548423b875b23a71a7944cc0a91f04977ae7b577ec91b
                  3fda0a48177ffd35eca82c30fa8256df50a 00000000057abff505abf30498ae648bfc9f046866e                                      41fc48627a906a54538f70b446f86809616a30743552ecc0baaaae5
12667       28568 c9ebdfae1ca1c9efdbef4412b79f1       81e6a1aa0e1795a28dd16                       15Uatgmdnnn8qRx9gmwDgmUNkPfjroWRQv   bce00bdbda9e0c41799e
                                                                                                                                       0425945cfb9ba8f5e91039ad5a5d3fc7359eaa9260c20317603e2fe
                  802b8ab9d699235312a2809d7971fe05b6 00000000cb0c5b2ac2430dfcb14e3f070e06f1164b8                                       1e710dae8864d5fc03c66a43d00029a9cf19d477eebe2e5f7d416f3
12668       28569 09c1fe6413128463307fe2b5d9df78     b446dcf7fc59081e5cd12                       17comRXA2zRCBsANwVMmDzjfGGXAitkYPj    2e409884748672536cfc
                                                                                                                                       04df01e6704d7d6eef5e1b44443c96a61e83e8d3021ebf7ec2193ad
                  c8de33d6294ab2fe7beaee37e8fa086ba7 000000003470066f936b1ac3588f8d0efd9a48b403                                        5ef08cbb09ef7a4003dd054e43292869a657c48000fe5d2d8792cd5
12669       28572 6086b24d5270ef981af96af429de2a     5d3916065f14d222fb09aa                     1NiRgh8p2cvuChTSE8tTi18fXt5CecUMki     11280f3caea65d0ebaac
                                                                                                                                       046708a020ed7cd0d5d36f06f5122f1a9944703afda1971ce0aa97b
                  ddbccc84b7fc23c523799a9fa846c6ec350 000000006a35c628a9cff8ad3e2817b74bc7ffe3b91                                      9d631ee6275f41522d8eb4ee234d336150f57d5041bdd436f8db30
12670       28573 f7484f8957a646900529291892741       af419edee86f21fa64614                       1NXRN4wAHR6XvRJx2M4KnX9g3LCmQHurxp   962ab193c6c6cbfee98ae
                                                                                                                                       04ebce78fb3dff936241f83580aea96326e0517ec256167ba05b666
                  135cc269706c62d9cb730aaeb7fd06b686 00000000a810f6aa2ee6ad59812f498fda9304df124                                       363d806580204906bc524ad122a84a4b34162d92958c1dec6ad0b0
12671       28578 955a3e33a7996f81e9acb1a13d1f18     dbd0223ffbabdcd2c9a06                       18S12Mg12MTgR6yHZCosEu8WLnT73ya4Hs    a24d87bac7a95b1213f7d
                                                                                                                                       048a294558a60c2797510ad73b399a592b5390cae241b0d0a9d3d8
                  d0c2b743bb32d5a45132769cff9043e4f9f 00000000506db2b67ef696d72c38f79de89d71c6d2                                       b6c740d9d925f64cf3a5df19978257e05975bef53dd8e7a7b77cd46
12672       28582 d273aa078521064afa95f2e42e15c       90a1459f6301d12aa1332c                     1JZQVpv9XCcnf3BrPzUPavEmQa1FpzwJco    9c8ee023c3d4a3448061b
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 706 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       045902d06e26d1e7eeb12a4042ff2046c34cb6e29e01a18110a865
                  92cec4ffc6ac1061533b0352036797ac390 000000003936ef749b3b84bd296838f1f661e4d735                                       e3132122d6449bdde513797006f0f41c5fbb12cda87a197b361bc12
12673       28584 0317d0ec9137e289aedee4bab6259       6704187a4e29604a4932fc                     18d82MRPUQMCw7TdKMfizue226RN3vwMuV    a104c01982131ae6fa495
                                                                                                                                       047abaf89c5fe7a047ce9c77f2f6e6a67393cda10e2d00d68d9049a
                  55523d898ec7cad42429f8622aef5d5456f 00000000e8cb83236ebc7faa5dbbd5dd959f570e30                                       cc6bc5ba1f2c5b38eb588ca4d562efa36c7df05084ab7db88e1a046
12674       28586 548e219cd47635206e677162bb7aa       da0cc7e4d208e3a4400e22                     1AKo7z6h5zq3TPT6SntQhQcK7hFCFzNavq    760019de87ab4d6378f3
                                                                                                                                       0414e48b38bd2352bbb462d342495146cf28a1ea83c92c29e64109
                  6d239f31f00daf099e24915b69181137f50 00000000101357d04baf5a92eb3d2050824a05e864                                       766602205e2388f55b683b117da012d779434f89cd5f0f8e1d71765
12675       28592 ac6373c78d687a12ee6ffe8b9cd0b       b95f6b1747063635c596b7                     1GyBECxzn2KFnLXj5NNtSnuYvjruRyWLpL    f602553e77620e87ce413
                                                                                                                                       04e7c064f431d87d50119e2dab90c987c2c64377a914b3b395d77d
                  e858cf1cc734b2e740d246edb14881e786 000000005f5b6dadc86faa71ae055e57bbd0a26a0d                                        78eb04ea9b0be5efaf95d007fd2ebdde84ddb3f3b9bc97516a9beffc
12676       28597 682a36a078ac4ea654f5ef487da242     0ac801ce7f855c4100538e                     1DvMscSxNhaCoMmckF9FkP7jExPgtNDsMq     099793f59e6d1c052c98
                                                                                                                                       0457dffda6fc16ae5999eb8e576a2c1cef824f88179c55bf68d27606
                  39bd8406677b52bb96c6b9f8aa63c332e0 000000007daaa13e1d5d85f42c9b96444669598b7f                                        e294d20be706085d6bd1808e0dac0468a07b46a4c328a5431715be
12677       28605 c6158a9ae00aa92b548cda002ada1f     58b15cea1845d0a63c9f45                     1G6nCo9mDjUHGgeQywdv1PiXMNYpGwYQq1     85cf8ad1d44cdd13f126
                                                                                                                                       04aa4d6221345e01f4ebc3dcfaada17f9a72fa0a33d67d57e3228b5
                  03ae3ba0d0a057e39c6a5c4866e3cdf6c8 00000000bdd194f5a0eac29b594e4084eadd336815                                        20c77e00d550eaaa2d11c9e7aeacd21ef814091744d4cae926ccbd2
12678       28608 685dc798b803a37d3f30e4fc9461a0     af8220e0980c93bd7f5c8c                     1FsnbrAKjmTCtEJ96TEwJTkrwjeQp2PUom     4c0651250bedf169bcaa
                                                                                                                                       04a4eedcfaf0ac8fc38c4f24530dd977958f4a01b8ed1cb4294a225b
                  e33295fbae99be7ac40d0edf6e75ba4ae2 000000008f2ab9aa0d9f569f8c8787fdfde6273d5f4                                       87c3975bb1fa27333852dd21e0c53ec2d0306a098a0ba89c97f0b70
12679       28620 a5393622a0d68113dd1994aa806377     25b3238f055200aa4f42d                       1KmoQbAqGJHkiE2S8izhiLP4UcJiDhaJMa    3c1cd958eebdcb3dbfe
                                                                                                                                       04904068165ce21d729275a8e7990b5eed69cd47ae4f3f7d328e59
                  f0738712ec28efd8d9d6432695090c1b8fe 000000008033f86dddb61d5993cea89a30f1913e54                                       03309bcadbb29e335f5d766cb4b9572a23926222109b30d8194727
12680       28621 c67e1f780a89035029ba4339fabe0       3914d8017db6091d46cab3                     1HYwjscPx8JXLtUdt7WgRS8q99CfGSi4MF    7c2a556884723ab98420a4
                                                                                                                                       04bda267001bae8727e020a5072059f08be92186d4968c56f9e9d2
                  459cece6223426c878c4052ab56247f993 00000000689c88da2f9a5ba0ef33069615021a37fc0                                       35500b9aef9b2bef0cdd1f87bf732120de0051554814d0a46440a17
12681       28622 ba1f1ae27efb36fd199cfc0c122530     56b46c1710a5c5ac5f241                       18Debw8fMpfpVUqpLP1yQUxguEtEzSBqW5    c38848b11bf99d16937a0
                                                                                                                                       040931348fe57473ee78fffb85605cd3d195557aa37a438a845bbe5
                  916da1dadec627c3c83ab5bc9b0e0554f9 000000005c71bf0cc24cbc24e767966635ec5bdb391                                       7e75ddab465b54a742cb816f6e00aa6bcd88d4c36044b41374927a
12682       28624 804573ecc6cc66dc0520b4447c7e06     be293ef8e1a09ba7ca866                       1KmGxDJ3XAa8E5wsfEVMiVU2cLrn7rtr4y    fab499514110066791ab9
                                                                                                                                       04a693aabcdd18d0e6c59faf525365d74cd83c327fe9a1d7269e453
                  d7e8e1044a64a9a30f99d496dddcb6c99a 0000000000a79d9d2bbaf9c1e4829e736b2cad25c5                                        7a91833db39a251a6d849b9e062854071016a30a7e7063bbd6e61
12683       28629 dedf5a2de705b870fe1bf0b923e490     3dfa072b79049e588e14e0                     1548fL4HFk4DuYrk55c5BHK52rK6pT45Wh     43131cbf4bc08d3d2fdee3
                                                                                                                                       0422a2483ba66bc507af1bd8d9d855e3816e793622d769154e9241
                  86d8756865b4649abdc1bd75b24324d05 000000001cdf7efc0bdceb504eeeece7a84c34c2867                                        ea0e7e5b28580ce5023b09d17a35b48e5da51080e3bcf22a14a6ba
12684       28643 487151a3c0760e155b138332ee94d89   9eb88298d335e3a5d5cf0                       1FJyEkxneee7hmeYpAJ1dAVxZk678XovKG     aa2ba3ec77788edbd9e603
                                                                                                                                       04c110fc0a0367ee1d0dddbb963a122f0c5590bc535649893800de4
                  c88b56abd17bf7e7d18f4470f454aaab06f 000000003f986056a80ea561dcc1c7b16f5ed6bb10f                                      c5553ab4b697f6a372f593d40e389be43ad474409d80e39b0f5ceac
12685       28653 3652070cc4b1c9b25b7aa3a8465b8       090072f1c33ef27800ed7                       16B2BTpC7qoopaJ5k4RSso6AyiBKSS9ZBw   12dbdbd08a9fbecbae2c
                                                                                                                                       0485ac735815db52259a24654aad928fcea1ca048ca1f05f53a5451
                  083911babbec30d62277baabbecd1aaca0 00000000721b2029b9d7141a24d2f427242b2a65d9                                        c649067284b2488498d5713c8bee3783446961237f17818987cce3
12686       28654 ab14130873b8a74fe69997d049cc0d     2f3f1b710ed94a4710f9f6                     19WhxjvPkR2WVf85Yj4ZnqgA2MamsrvyjQ     796c4d02654e1440321b4
                                                                                                                                       041da39f090666eaf13f63edf0d1bf35e29c08da286364bf40088a4f
                  969c09ae368669b5876b6173afe17de338 00000000e18e27f2419fef750701c7ff17f35b836f0b                                      c2485a03dd07f5df257376d8a37032f46a2842eef87b41da63bb159
12687       28657 ad0d50690c2b902f3e999762e0686b     8e1442d937b5acfc23da                         1HnYWHdGsc9izgyuT3ykwHKtUTLWLcBTgW   2f1c50a83c3f5d5acfa
                                                                                                                                       0429797c82cf293bfb919204e6933a8a1ed450492dbae69b857626
                  00bd8aa53f9eaf9c3443fa09c9fa1a989d6 00000000c3c813c5b0ea9c8f5fc855ad7cc86bda484                                      9c352b7eb2a4370cb12a80b7a2858cefa78dc6ab22673bdf7f7558d
12688       28661 f914136d715a181149d294994d58c       ef00de32caa6c55974097                       1GRpPbNUJrMzusJtjMbADJm4YS72kYuG2s   9a53c30c59cdb85ac751b
                                                                                                                                       04a86d3fa3bf6bab95bb43781913bb76d16606486d68d531737d1f
                  ec7916b64966227130b73ab811a7ca0498 00000000960fb39c5b33fc18ba16f0c74b27c1feb1b                                       b58e0654ac8676fc5b3d6437162ada13295de47dd51839f5037629
12689       28672 5f84027bb6980d64339724bb429923     2992a31067e2174c731e2                       1PAaCo1iHJ62o4QmsVafxyoYnR33zZHcXR    eee1c657e528963b0ab249
                                                                                                                                       0428c5d3ef1c648bda97b7a6083676f3a3ebb1adfb632bc25a2d7b3
                  e5e3eff9f60e95dc4d81a952fcc20511666 00000000948bf88e32f1a44f922b6e2f4842e594864                                      b554e7750cb7c53601552edeb11e8b57d33b29b970fd5833629122
12690       28675 dcec6d306a8704bee7be401dc82cb       fcfff4360430dcc81da12                       1Ep5tkCjqCCW5taTbSrmZLRwK1ruNJHdew   cfb2f7eff44570581bca3
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 707 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       044aed4bdab958d1781f9f6c84c2644032a2acba876a367134ab18
                  af17432cc4c831fe20a30d4f7f2791aced3f 000000000e0d2b7239ca89c48230530b0a52a3e61d                                      e2b9995f58189dd7ce8c52cde200dd0364c2fb70a7cb99ac0c0197c
12691       28683 f5fcbbeec7e8fef92364c1a6cc16         0f0c761ed363c045be3cd2                     1GVstSZ7DfxxG59JEN4S2GiMFyk5Fiv2CU   a30a44420517873578cde
                                                                                                                                       04f038d874c17c1ad2cdedc4346829268d48f3fa9973f8dd35c0c42e
                  a4abdb08b018c3f3a173d9ab47626d8090 00000000c55a082b8ee1428dcaf28ad7f9e44e22a5f                                       7066828f3aed3778f1ddfe87cfc8f5f1e465c3612c79306fae211ab9
12692       28684 d226613d9c1d2dcf665b9753076db1     c56f619a3b42aed63f2bf                       1CWJFqk2aFYtL5vxQ8J436BwKgrAwLFMqz    09d57cb79720bb7fdc
                                                                                                                                       04c733695ef7d35a208f0369cdec456204e1d0faefe61ebd0677f3c8
                  04c0ac08f82c52e3b58622c8e34ada1f152 000000000bccec54d3d377d59be7a66675ae0ad2cc                                       d222e09325ca80a0eb2c47f401aa6a85ec26b52ae5c00ae2f18945b
12693       28689 34996b352d2f6e7c8eec9054d9def       8441e5f737afbf1c6a69b2                     1F8rJL6vWXxVkzo3LF1wqLQy7T7RzZ84cR    af7a2879aafb75efd6e
                                                                                                                                       042326ffe60b921b66557612e163c6664e0ec3383d0bb66837a90a
                  49151e61a33130c5bf3ab26719312fec6c 0000000003fb458d75a107bc53cc745a560776528d                                        eacc133b44eadbf977fb6ec05c2e1ee372918e8a4a57a484e361ea4
12694       28691 5092bdebb1e46bd0c0ee92d1b1baeb     8e8f6d031501c94502d714                     16KLritiLFJoeGdRPDqhPRGWd6eEzUuB1T     71b307bcb73a3af9db5a5
                                                                                                                                       046f5c8bef99b205273e873e16c82d75e26760b049ad5ca61a93ea
                  d6a710dd3ae2090383b7d54509ca9a4c4c 0000000018612db2e77b8c310080f0a159bced20ffa                                       df34f823b0782ccb97d42272dae4c28c35e5c9e8dfc1d30ea0c02c99
12695       28700 d7a4d5041c3d4c0509cfe8be4034ff     49ec77946fcd45a74d028                       1BBmohg2k1NT39FiJ3hXK4UVhYMZCvst88    b1b20ec6c22fcab80c52
                                                                                                                                       047af5aaed272baba558c84809512f5eb650a2275aeee8c1a09833
                  43030b5d45ee02415be8bc19aa9cfe81b9 00000000bc30005086dfdf7268c79b4b972c4de899                                        da3e55e9e3c206d8267066c6443085a6dcbd2ec8702416819af7e4
12696       28774 8c3c9361f41e841a988a2ba636b717     d6d6c710f91a5288734cce                     1MDvnhYeZnxDxAthbsvViGXEfmWNUNY16k     956d074f9c7030c9d80aa6
                                                                                                                                       042e2fe24d047c6d3ce31e3116ba9fc099dc00196d1b4dad79987d1
                  e2f656ef7c9bc9d2f9005df84c16d7cd5c6f 00000000d61f3a901f575be3873e621673e1219db4                                      fffae656bef9062653c49d37e36920b921d26b3c8ea86e120034520
12697       28803 b74e5a91e73d57d2f27957372794         8d2064ae21d8d8bc1b939c                     161fPvN59dnfVujKgjS9jShAWb2YyhFeFa   4014519c41f360498a5d
                                                                                                                                       04c2a68e9c78ecd0a22f85d4a702dbade95024df2423bdc0dc5286f
                  9a3d9e9f5856cb3fb4eb01bad5514e8ed3 00000000bfc7b58123ea394d707a747a2db0fbd3d4                                        566c9b3c21e10002e071bb31b4dcb2e4b4c8e5b1ac686bab056702
12698       28814 48ed273eb9287dca47ab850db937a8     4c1824b620dd8e4df36bd5                     1H6g9meiDQTLdfdLD1Eh2LSn3r4Trjj7cw     bb45c0c1c25b07db79548
                                                                                                                                       0419d02cee6414fe2d1f34100a9747a0730a08ae26ea00da66d15b
                  7d672e99dfea9f3a92f9285a7a654e7285 00000000a20d4d5a0f6951eb1339d8c77a38112931                                        3cf6e9fbb062ac12dd4ba878e6bf1c8e9c155ca2c129703fba050ef0
12699       28817 ec9f3bef1e5fbbb47a989338ad8417     ea26672abe7545b7fdd8be                     1MRsgEC8MJ6GSvByJZwQF1d7JmRWYrioHD     98ebfcddc785d9a450d7
                                                                                                                                       04e44829f8c7b8d3a7c4a27df73114a5ef43f37a631ec84f3d64589
                  131b60c0e0d610cf065f8002f66b20939c5 00000000e7139d30800ce4c6f0dec852b49119417d                                       a5065bd05cf9e9d64d0cffb02310e1e140fbafb871436cfe00fc2d62
12700       28843 037dac4e4cdc616e740d174adf0a0       4942350e95cecc52d80b45                     1NwuoyujrdRE4BxrGsyEp4xxM7WE4agmfb    ad36035d373d4d7bd23
                                                                                                                                       04d3262a2386672425174c79fe4216c7388aa5ad5b0d49edf3abb0
                  4753c7c0351e73c47dbb6566225c2f71c2 000000006e9adb999fc33ca8aa1da5bc73a927ffe67                                       5835ff7c730e608d1ea9dbe5bacb650e62c95da7f6e1b3f3f7fcf405
12701       28871 d5d7448df58a66d37c90902db0cac5     2d2facb0bcde01fef1a8a                       153YmoihydCgSQ8zWwBppoa45sFUnyNphE    39cebf4fab799adc247f
                                                                                                                                       04e12831883ee16407c6ccdfd059f5726a686b2bfb1df3417a47bce
                  96b177aa6805cfd55de632150d1a50499f 0000000059b46f16addae45cec5cd5b2e86143fdbcb                                       595e66ecbe262985416cab6814129afd2c20473d5a9035d0b73afe
12702       28874 87336912a27b39494a73080c59cf65     f4c60c3998e0dc5c1eee6                       1LKPW4tTjBDvSgzotN2kfNBjJpYK5uurxZ    d76ad2403a2513740bb65
                                                                                                                                       046f2f5b64ecd6544bc78b81832ff2cad41d3ffe4ed7bf6b58f17d9cf
                  b376f728bc4f3d1e4cba2f72f4aeb2d141b 00000000aafa1eeb0d4535d7dab25cafc420452dde                                       b5c8477932f3309510050ce70548d750379adc1916512b677705a5
12703       28883 f6b31cced8050ef92439900b6670c       49117420360aed90b15b97                     1MLW9bcfz6yAwwnV6swDFhPsn3KJkcajjr    5c2e1ba8b216f620b93
                                                                                                                                       047277429c375641c0919e076738c2ae370e926d181f8e7e9a6101
                  df54b60a9854b4c1ee26a4a6375e965011 00000000f1f00a82e1171bf97aa8acf57bfff1fe2513                                      588282cb8514fdd347641fb572f9726083a43d96045c2d9c4b39a9f
12704       28889 d7d2253179740bf20df225a396c13a     7aad047b4a6849f5ab5e                         16ZRG74zFrQZT1DwpPGaFEyeTgTghNy2SS   a6859d4ffe2ff53e858f6
                                                                                                                                       04b006d0e340a5b98ea5f442697d3016f697662cf83c64f402d55c9
                  85d5bc9be204f032fd4195c97ffebcb4de4 00000000eb84e12f6a0dfd8d6850e6effa2ef2c6164                                      dbe09577c8db5146ae7b74520bdca523241ab580acf98f4f9b188a3
12705       28901 93ff8f0b9e45c6c7711cebe9026c5       ad555b0b1ad42c9ad5de3                       1JYnrdx3SLwhpk6gg9Vmrk21DNdVSECWPL   ddaef399301720f57d1c
                                                                                                                                       049dae13f8383fa8c5ac9e329b3eb028a51e0bfde61022a2a6785e6
                  449a5e57ed3e224a6849173a4844406ed 000000003be37627635cdd40a565b953cf230a1713                                         e04e5c0d861476ba72ad4c8502e4dbbd75c18c6be30d4a81583a99
12706       28903 04801be2c26fae61092144facb32d3f   2a734f6efe0584c7d96d01                     1FpMTih1SENSDJebpf1BNeqv5FgwbTMGGt      ad882401fa7ab3858a514
                                                                                                                                       04802178c66b22b63dc360cd9425299148460073b6fa6f8dd36072
                  773ee9109274826b5b0a7df9526c8850ff 00000000cdff795d30a8a9464524fca52576abdf9d0                                       10e24ddd95df01b15b72adbd3215da21e4eab1887e2b5647e7b3e4
12707       28907 286a7cf1c56a82b0bc7fa239bfa0ed     17fbd78d6dc3338849787                       19uiauPp9s9Qe445fv7b76qGBHjJ7JbjYp    3f8ddf3ad8069439079820
                                                                                                                                       04551930a07519c87770301426beef0da1d67ea14ca9d53dc08602
                  ecce17076bac210fb8499541813aeb109d 00000000a8119b8c967ea518333e17ad51b791272                                         f19f520cd6d47c867a527eba68e8583ff26682a17d50fb006bb9be1
12708       28910 aef73ad56bf2af524847fdf076b24a     5954dcff8a61fa21eebb7bf                   16W2iWEfQSPg6EHXUqSD3TH97F6t6Uh29q      573b5d031402926387e17
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 708 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04fcdb3d06cf7dc16216755d4f3cdd564a80c69ef5473d268a8d24e
                  0765ca39320f26bf7b9d835579a3ef3419 00000000a4f989242696ed56fe3ce7b857f1c479719                                       d950f0793353bab273b3a2162ac84dae3e3f0af90c5601851db1414
12709       28915 b2fe3e29837a9347c93fe512c794cf     68815d3087ab20d5774e0                       1CpjMkXyamdKP8tHZZKAoF6pxqbpPwrFHk    44d3fc0888ffa9d37361
                                                                                                                                       044374e99c8a990e649c37215989d2f410e16a1fda182893a5c14e
                  b38748d31908a327f43901af0c5bfde7f74 00000000a6bbfb2b792645ea1d9842e98e113eaa5a                                       d77ad45729723c8e4bb1ffd52800073d2c7bf48da616d828021a32f
12710       28917 58ae0307d5097bbcca0faeb8e5998       fa53329178853bf2fe2d54                     15EiHyX7JUCeE72vCiB3pUg56t8m9eFGQw    9c1b6a7ca7214a63d6482
                                                                                                                                       0446b5eaff1a0a442d22c17759cd864df9a89b3d94a36e2e69e5a0c
                  3d198b483b70b15186895a316b73648ba 00000000ba63231918d63a14cc302d728c5d355446                                         43c07759cc58bbb875f656df92f14c266334b84fbe71175feb90600c
12711       28940 4e528428c08ce69b5491dd05c86fa25   eabb6335a97b4c278dcf49                     1CwwYYBK2djyXys3Xv4ZNKVLoRMMgntSVi      26eab29d00d635da9f8
                                                                                                                                       04ff8c3b7bd46f28c8c8cf5461ceed1c24d0e4f3021485338e53b708
                  d3d07aa1a3903d6c55d1dc39a4d8199526 000000006c38803a757fcf3bfe2166083c842745f63                                       cad5af109f0b6e8c6307790e40d97696accdf0640745c7cbca6fb4a4
12712       28941 b739ba6343a675dd174df2579b9e3e     1b12b7769a827534cf49e                       1GXFYXkwziRqmaovKEwUk6dg7JarkrKizT    5131b4f807eeefec9f
                                                                                                                                       04878b4ac150619b6dd312d71e2370afed710dba98cd0f2b276a89
                  dbcac2bd778bc7aca13b7bf6fecccb19e59 000000005c11b189de8bef7e9648c6db344aa84b9f                                       9d98adf4bfa5e5d7d6c64869fa9d781d475cd50c28d1d36cd7cbb0c
12713       28943 747d8f514b18d37c15731e522e1e3       5ae81b2d5c2cf48027e661                     1MtTg6Kk9XkahPCe5ySVB8pjKv3VSxJNHd    cb9a0b85fef40c2ac57a9
                                                                                                                                       0473d5642445de5eee2fe3dc5f811c5a5fa6f621b907d39e2ddd859
                  cb9e5b66c65097fa87f6e65489f4b553398 0000000048d79398343d2f6386acd5584ac01f2dfc6                                      1a372fd8caedb3978c19e3b9763093152dd9e1ea5dee9346476280
12714       28947 3297db9764f70df060b8b8553f300       14e431716f4e90cbeb7e5                       12nxGv79geovxiLKqCUaDbp5AM8JRrQWHS   c3ec1f77b4378a9fae712
                                                                                                                                       046e509836a96188ec9125fa161144d05091ce547c6b2253945ff7f
                  9140119af084ee909df57cfa917f158b7c5 00000000fab710df1dcec0041fd4928e2e412f762fb                                      1a779f323082c54921e2d835252f28e2690729d5e7e46f88abcb972
12715       28948 58254200c90af5bec1524b27b466e       6fac732671724e949da30                       19w4gy8X8CSLqjQVRfKiYG7uZzzJrDZGFX   8625462b2a43673c6065
                                                                                                                                       04df4c3d6aa17dd18fefe3fb6e82ad5a2abccc922ccaab3574cc8427
                  f7f37d1d435cb1885f6b39c2a7826d9baa0 000000002045d4a15f695f6000d633cd2fc0be782c3                                      1961b8bd00fd96480dc28da507eba909e9c8dd1762ca4c1073137d
12716       28950 a0e1b8733c0e5afd830e1e88e6df4       f39258dd6a6010b425b23                       12NdUJQ1mRdTgpm1AMFHGxTS7jwJGUmKEk   6e673ef09d2a19656d30
                                                                                                                                       043fe5a19f9aa7c0c946dc453ca03b8ab4a5f5794e3faf50ab6ff49d
                  b4ebe0a110c45a089e0694f5d35825280c 000000001fb5ebf5fe20788e1ab5f418198bdec7343                                       25b6c27732ff26fee7c7c893ca23622e1351772d8bf35f0bc69dde5e
12717       28962 aeabb4588f7b2b1701af0aa50be08b     3a6a2f416073ec8204444                       1KUL4bHQQPm18ts6TX48YiFacUhMj78KSk    0e301a4fdb87321964
                                                                                                                                       047d718bedbdb069cefa3eaecb226147b4824eaa78a382e086c9eb
                  f2ae29636e523006e41442b7bcf17050f9 00000000bd786a100371f4cb5f2a8cd63d44d0b518                                        7b8847804e75714a64c581e165f20294f1a670201329235ae1afc59
12718       28964 5151ceff315a988ab93fbff9058113     ca52aafa8f52326b9bbbab                     1Ddht83LdVcE8A6MZjr7BqUMY7MmADMHkd     4de085102e59b14eefda6
                                                                                                                                       044bec710364d5239e8a1732bd7d6741535a25d7e32d35c93a617d
                  23fc45d3bd0462155ceff3dfa70ec54d5ac 00000000a26f69b2a718f7a617de8ac908ec33641d                                       fc49703b52332e3d0cc5150637c9f6eae9ff50eb16300d860dda346
12719       28970 325ca17238462bcaba8b36931ade3       361b36f0b749f19a404c60                     1JMDcfESoa9fgfuid1xNXb9a8E2Zymun5J    3a63913438d495d2f86ce
                                                                                                                                       04885aa556176f17f02a786cefccc700648e9dd1c9d39b21df733d5
                  fbbd821a5e13cb675af209bb805a5136b1 00000000b2839036d70dd73b48208d1e43b78d0ab                                         3cc35d13be25040aea9261e9769e6c20d49f4378402bf43d985c696
12720       28973 47a8223fab4fba0fc078048d6e5fa6     56a72b23c1f2d373bc1458a                   1CAFaeLomuAvutptc7uQncuNRAKMh8SBzM      b6b11e6653f0a2c6ed27
                                                                                                                                       0406bf9e3dc921ce1d12ab6a5b251097bc940dfc2e16e0706cabd47
                  f10fdb102e2c62f9b5f75f28c045f03f109c 00000000745efd53cfeb40bb2bc9a7b6097e0a3379                                      08eaac962ed41d2b436b3bae9ea74a2369ceb44cc82c7ac98bccb09
12721       28978 f39dad3d88f0a46863e2d7773e09         af644dfe420d6538919d76                     18g92kn6VEjd5bYhiwk2RwfXD5eydngAew   af429f6e0cbdfd0c6bbf
                                                                                                                                       045bdbc4b801d140b4e9eaabb63d3cb3e29362679364d1d0684594
                  e5e59f53b24c88b2ad3503b6eb968526bb 00000000afe5f41fff0df9348559430600ccab1b9805                                      69d446e15a6eb6372593a8d37ecfd19d37e2ab62e47b741f632a12
12722       28984 fbf7653a725e10473a4f49925b9f72     018536caaeb47fa2d81f                         19HdAuuFxTKvcJKCKJazWPtCBVvVGCmWB6   66024758396c3ab70665f8
                                                                                                                                       04525c57f1ecdd7ae3453309090de454261165c89e7a3a21ba381e
                  1be4513511e9d8c2ccac4d42b3267676a9 00000000f04a88a99f954d41d6d2ab1262f353b9cc5                                       d078b5ee2dd15d7fd499ec3b97569de9426d57e8fbe7d2df97f9a38
12723       28986 68d732bf80d978f893e41fe5352d19     c782e70f7abecc01f5ad3                       13CgEyvY9LgXRuAXLZRVjYxLNX553B5n2y    863f907fa0aec8cf2ea04
                                                                                                                                       0450a0eaeef2eb489666dd23378a06752cbf2fa1bfb8c6797f2e9c9
                  c619ea84e6de0b230b718f9df2a6818e87 0000000060157c4c340f7dbaf80baf1f7b3890bbaca                                       d9aa87ee3fb605eee7cf829b63348bb04b09134f9467d6c533b3609
12724       28990 5bf993a2b0cc10d00715d6bf498c36     deaf36b113d1732a02e10                       13nMAuDt7VBE8K2y8rBegkGWjHxT2MnBy9    7f9b2d5be249d58be063
                                                                                                                                       045bb1c44e581915fba4a313baa5d268210b4b9697bb0ee08ae1e7
                  55b5600621be2fd3885cf2524989cf37383 000000005a677eb5157d069fbc67c72100e5dc6195                                       f8afc894b6f65af620bddc1ed4c7ee8c9e2559b080d04d9093dc6b9
12725       28999 d94951a8773170e362494e165773e       ef165c1edc7d937f0226fd                     1B76vQbuE7cLdGUngFAsrXtrXyhcgWa9ZC    531e2ec4b4c4a428f23dc
                                                                                                                                       044c46cf7dd4f57d1f62847080a37719bbe55b1dfce3846ed0efec29
                  44fea698b1a4c92008054451cec215be3b 00000000b8b9f3b66b43b045aedc3380780df7e492                                        0fb1dc49cd363272014319103ce5a63f67a2a77a6bf50405be6d9c0
12726       29000 fb49efae8198d3e53bd2d4ecbcf21e     866683c59efa770bb9a3a9                     13SELpQvWBv2CT1o46VeKqjBNWH2to5uzD     947681f652de2df0586
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 709 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       048b23f1b0cdcd3fc893296d840e4018d39772df84cb4872275c5d0
                  6c7cecb89e9d9eda79c1d7fcb60b3f4d22c 000000000e8626da8069354eb8da5eaf513de858b1                                       ff370be9cfa2d2d238cbf85ea0210697c25b3e2fe9d98ec8ab8857a4
12727       29008 9546b81858c0f4627b0df75c47a0d       ba29fa612b37370497b2fe                     1Eh6DvV4ctXyFQNdp3xLytkaVoMQJ2tEyZ    b3a62c4e4187c010158
                                                                                                                                       0446cb1d530e7047d05da5bba3857f343bf7335cd0435af781c2e81
                  cb09e70d994626e7f19dc165afb9b46048 000000002ca3c8e13875896162c0de9b428521fd87                                        20d1dc04aa8335f11f97ae489e6c26576328deabd4de30ec0da118
12728       29029 3b069930aa60dc4d311f2ed9611cb5     924302bc73f09d318c5a78                     15mUUiKLUg7evwCZBrHjiGeimxFtnbTaxF     b11f1bf3fcd768cc2a65e
                                                                                                                                       04bf657f57f4c8b2c74bb9120fb865850d4ed54cb505f7734817a44
                  53ab68216227d4f75d3c14f59571c050da 00000000fd41c5b3926c02434f59a0c7488630b73a                                        51cd227f1fbbcb71acd41fc944c01905e706766f92bb999a7d81d2ec
12729       29037 9ec5a19b1d68446cb6102be97fd442     0119199ea77a88e31188f4                     1Ew1hQttonfYZKFfTqRSqommDgt15rHacH     2c76018746fe8d1300c
                                                                                                                                       048ba7f0c6914279956e8489031c5ae140ab1629a518a56516c553
                  651de9fc6d7cd58abdc0900c94b393eafe7 00000000e5b55ccc5d520458641d2f9f54ba95b20c7                                      1ae4fea637bd5d572b2b582560e17f8cc1cb0acf84920088d173377
12730       29039 d9b176add57e03aa1562a8ba78e0d       ea71f19269ce486b935b4                       12nKQnwEUc87AabNmuSLtQbAhdAcmX4x6F   b2b9d49f881bfd598fcf5
                                                                                                                                       04fbc8034cd3064d0f7c32189a9d46ebf5fc725afe625cb5eb6addbe
                  bac84991f2b16590102c3d48ef86147b56 0000000087cb2c5bb6e0e270537af14fc8d5d1c4ca6                                       e62e047411c06713faf888b5b0a44bc83e697340ddbb0f293717703
12731       29045 1b447609af33affdd722d33fb2e58b     12b3ef5ad84964a014319                       1LD2CHMHQjnHv9ijAyTXV2Btr73g2CDmdm    8a60b285904dcf8a0a8
                                                                                                                                       04fb3ef4b593cf7bdf68db8d8f85f8bcec1cdefa34e83f322c103fc88
                  f6a03e25ad568ec3e487b1f7205947f289 00000000ec447a0b6d19a17ca174f990a7c57c1271                                        40b2b5682051b7cd5755b35e6d0ceea1821d7f0beda56fb765cbf67
12732       29048 9c1c512fe74dc170aa6158102ecb18     417bd0770e9574bc5387bc                     12F1HVEyy1dXQcZX4ziNtekVwYjkvhjTSc     b32de363f06458e2fa
                                                                                                                                       04e02d488f2a0c55d0bf4cd8950616d6bf3e64ca901c46695364101
                  0ae83398519d38ddc3f4f0e08e996de224 000000007b8624d8640463cc1b6f5c579c32cfc6a7a                                       a99ea5d6c793aa1ea622b49d632b81038d7c01d478e6e74d035e27
12733       29059 07d5d7a2ce261091b42b427c1012ea     beaa4abb80fe1924b8321                       19RDrtix3cxKSBa7eUW7sQDDGBEgyYkpDT    c6ecc8aa4dd2bb47f7f3d
                                                                                                                                       04511e7c5382eb3e0200743593be90bc9f18019290a61d956edb48
                  b1131b8993407bc98a1d817a7eb2c6e1aa 000000002451a58ba4486c641b89d0221a631d75b                                         092439ba05b351e5048ff31df3204072fc92c3e0cf26de20ee27400
12734       29066 e17815ecee82a9afe1b0e75c13b541     3a49fb897a02f3adcc8d0b6                   1Q9v1jAmpFzZumg7jmg4RpZt67j9SfwP9K      b48c265aa2dcede782e14
                                                                                                                                       04f4d561b20b7d4cd26da8c30025c551f7c55a1e68d7c382031c9dd
                  c80623effde5b51870e28d6b4b25cc9f337 00000000b24146eccdc24950546bd4692ea09a63b6                                       cceab0b432fc5d4e197a05611b5b19034f8b03ddb8b22b219e08b9
12735       29071 30ca3bbf4a67a3682ca0be999bdf0       cc4910a1ee73d983a64c58                     16FBioxvDWjBJ8itjuGPB6wsqXFWpE9Ngs    0fd970e509381d090b773
                                                                                                                                       0482e66222cd2a7bad08106fc98da0c8de72c9d669dee900a5a117
                  073ed1d7b80768dd88ca202d337e330f0a 00000000d47f594e17b4b616b11c1272a35175736a                                        b6bfd6da8013ea92a313bdd55ffbad36bef330bf6cdb030feee49e1
12736       29073 66a96c2c48b0b999dbf9e11ac23001     6d53700893e91daba7d62f                     12sZkieuiGjRtGEb7aSj7GV72TLEhWTLhA     decdc4f94b0de006f9ffb
                                                                                                                                       04efa4f6bd97b0af1c9099cc01e4170c4db0082d0ebe06c7ada9791
                  3eca27be402779503c70bc9edf881d6cec 000000006c46def4e62ae98cd00d5149791a967889                                        371299c2e6b1b229c37915f5729ddb27407c484e47925eba1f17ef4
12737       29082 33492160994e362590c7fb4b51a8d5     f1fab52c6ff498475accbd                     1DMazgZYfUSTv7mRRNFk9fZ9augiX3Ef7G     a86db764ea6c515c7164
                                                                                                                                       041b9bda2aa6edb60f25a2e32ac309e5cca71b0f98107f15634e4c4
                  288a0def9554457f1c34ff24064a9321d61 00000000ff3a3528294fdab36b89386fd0a4c2265d4                                      4d4ed87be9ee30a34daba8bb8050fc304a6c177737db547ab50b38
12738       29094 4b8578752b98b9c96e3173cfe0f0f       e9042d81f478284d79b61                       1JfJ2cYVtrmV9rkZ5AcEG24sFaXUNcrTAm   a2a4dae849f270b9e975d
                                                                                                                                       04c08155feec7cb13a6143b72a3ac11886af0aeaf24044c9c18d540
                  554618bfea7d7eef3bd6e84514a8e8d60c 000000004827d26cb2e6700f382b2b4e1d58e306a9                                        c3cea8a09162daa0c7c9ea579bde3d41000d443448870d7bef195c
12739       29108 26e586ffad2061bc44d448c9f2a506     0465e2b69da39859b9c780                     19DZE26MCf61cr6oa3kq6Qw5QJUvDkcoc4     b7fb095007ed2eb0e9243
                                                                                                                                       0435751595d25a48a83287270cc949390fc2841f0e2f857ad477201
                  ca52dbb8da5b31a381f794a91df99e1276 0000000052f7a0234cc95de237cac52aeafe16f6712                                       4c67a3308d206b42e955b4ba53929d4a91fa858d7d77a39dc0a3d6
12740       29113 871ddee5d1aeab461b209cfffbc52d     33be28354b40fc1708a0e                       1CnMrQuFH8zDQzZr3vHYd2HFEneYyT4jnb    94365934e84887498141e
                                                                                                                                       04f0244c72ed20726c9d79152e98a4bd472b0ddb31c2c161d3c583
                  952e7c162eb9adb991f8290cb480543a92 00000000c726bf422a16ad369bf13a253dd4eaed5a                                        7f566daf8a73a9d44376ac8986440dd07919866660d0f8e6ae54a6
12741       29117 8f1f1e8d1b752e9daf1cea98ca2aa6     b6846f9141941c5deed819                     1MauHH2xsUvyqBX6TgRxdFKLib8hdXDC9U     5e9d1685dee5ec71277310
                                                                                                                                       04730fad609a788f42a635ec350255d33658b66eb9d2020d802d76
                  7f8f47e897f6bb3ba4730f1382b9d278093 0000000072c0491904650023a2702df84505452297                                       2991789581e89b13313f661b8154ef70c0defd71e75105df7e5d60e
12742       29122 e66e765ba1756ca396b019f4bb437       c05088bd3c8a59aac0e70c                     1Cp9hLvK1B9owpkjt2FeZnYLG2dhffuPU     3275c1ab74d821c43e483
                                                                                                                                       04e4f94ea8720fab9afe2220265ad98f5f586cd6f7ce26a3d6ab1633
                  c11e46d485ac985ad73b86592db153ca2b 00000000df7ea85d5f1afb47502a0b199c80657cbdd                                       0873928bd2b33a3a7a9cb2e4f9280ca65272df15a929ad5f9a378f6
12743       29125 e9a4dfeb0edae1d76e43ff3784448e     ab7d0ee2de5f292516ff6                       18VJFiQnEBGHLtkCESgcRGmX5psKjAM5sr    87661f0fd0b2347880a
                                                                                                                                       04ee467ff2cf2f6119bcaa94342a9abb06a6327f6e2aa2684e83e25
                  b999447c0901590bb40b49f163ba47a22a 00000000158519d1a4851059adae7409b84291b58                                         c6885da55fb706698853bd329bf6cd1e3d4f949bd389e397b8357a8
12744       29135 02fc57610eb4def2c744c0e9558906     b048fd6db1424657088fc67                   16XMnHzmkgYYpei8Fjztr3VUtPCbVYJ7UP      631fb0068795f0985570
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 710 of
                                                               913
        A                         B                                       C                                             D                                         E
                                                                                                                                       04d9a02542c5b2409ec570503e75f16ed0f598d9a66288658d4f0da
                  0f8fe60373a1609b65f38ac76e92fe7573d 00000000a33262008bd676003f05270c90f0f33f96c                                      49062d459deeb99210031a8d0ea2bc90c328691b7237b4b9df64f6
12745       29136 dd0286782715fdd27c3c8e8b9874e       d11fdfad81ee4c7ff1e4f                       129m3QKja4XZh3RoKbxnrtAYMuHtrXrxRR   6671d1edae544e3fa3d44
                                                                                                                                       049c634fe3e154c4362453807be1d3e39d526b8874bfd4d64d7c53
                  25770bda37f1f060cdc70e39258a197179 0000000028f0ed7481a71ae65f2e779c480fc7a5ebd                                       9c8dd1c9b411478a5eb684a35d4eaee2a490ea1760c4dd891482c3
12746       29139 cc2d5226d02c83b4404433a4a797c2     d54eb2a9f4a73e7d3e513                       1FAmrCwZonHFhK9pmKiRPfuyxv4YZdCUZv    9e0fe09bf339a4af997686
                                                                                                                                       048d23323e925716e36f177da89a29dee6b0a931818491205364df
                  cb1db22080006da32410788291b1bb0ea 00000000b5c17b383fbfdb49b8ec9ba6075eb6cb73                                         b4790496a2c8b64e51f8d77f54f91c100b31819ea86f64fba1de010
12747       29143 7b5248573950fdafd53445fe258a827   eab79c60c7b5a789727529                     1Jz6XTMLg155KmK26fXSnMo1r5xnKfKWwz      3c78b4c9935b2040de091
                                                                                                                                       0439ce00227fe99a20af0a3e5da3259da101dbfa809b48030b306fd
                  2dc659f67f7947f0e4450226e98d972704 00000000e9318ffdc35788e014181d1413121355e4                                        0c606825ebf806d2c0db14f4d46c3a751d4ecbc060a6b1f67f5eab1
12748       29148 92eaa3c6edcb4483b0ba02cb2cbfef     956956dc6f147723803e70                     188Kd4voWowxM5KvjUbUqM8bm6ytXTGnQE     74b1edd1b952a65b67c9
                                                                                                                                       04e029e176658e5dede8f1f4c4a796654b13fbdb03870f41163eb8b
                  c5dbbe1ae784d926ecbb3bdc8c9ca622a2 00000000099b5c1530dd49e73df26fc216314faa35f                                       0a757fcc2b843236d82913cf636adbce498b2c251448d903d853c2f
12749       29159 a9e2a2441ba4fa921e7538bb8d716d     344bf92d1aa99a5c18b62                       16pyGBeoUwGjZAsLNnebWPKXDjxR7K4Mae    46faedb46a6d3544d53e
                                                                                                                                       043d480d72684a7c62eb1e136a10699f23524e7e5ffaf6a6b3cb3c7
                  55652428193415e96a0b9dec58f54cd7d8 00000000f03f4fa24037adea6f3f2a88140002460da                                       38cb2e557fdb833720e3bb568828ca7eda1531a5e2bdba7a3ac3d4
12750       29166 1e782b7772fe576ea840e9a13cbbf5     566afb3bb682ab3faa96b                       1Kze14P5uJ9ADbKLd6XLJ2sEhx21Pqf5tS    b64bd33f463929dec0b45
                                                                                                                                       04b76d771e9ceacfa21344b94071e7e2be587e403fa64720823fe13
                  6f5d740f094c9fe69d2acd95ef96a31c6b1 000000006764266a8961440808cf7b65bbf0df7300                                       62e7c2d4212448b26b7a0c9ab45c381612788db93c5b35963b98ab
12751       29167 f7ec689a3616e6a556726addda71a       219d2786c468bcf411e61c                     11Yd9Lf5HNqKzwR2bGjMM28CW9KMjDmvC     58e8ada192865b0a0c718
                                                                                                                                       047aecd37e3082e01038bce765fd7a491856234fbb432c27abd089f
                  0a59b7b999045feaf4eb087128a9bff9d53 00000000a64c73c0edafd7debab805e95c7d697ffe9                                      a19fe526ec2d96c2149adfb9e137ad402463debf6d14d8c639aa589
12752       29168 f5815637327831d413cc2b8ca9edf       269119a8032df5077ae3c                       1AihNfoj2BH1dgmn3jRFW7bM55hA1iB8Pf   e4ef590cea608480df3b
                                                                                                                                       04c4496e2bc800c79f2dc1087dedafe5deca74f09b089a20fdfdcd97
                  cf12389616416600ac4ec8dc22eeff1f36b 00000000fa25c9fc59df3e394030bcd49dc1230d1c5                                      b8ebd4572930b370bb0e920b44e6f4ffd054c20c92833c561a6019e
12753       29171 0eb228c03cf442f14fae18ce48e9d       2669de4b8a2c6911e8005                       18EhfBkxQPGiY867aZTZYHYfVVcW7jRN6f   0cf99a580bb11a630d5
                                                                                                                                       04a84a138262803ff22f647e6e2c642e2e7a5101dd5913341bd895
                  9f391d7c808ac5b939dc0210e532526ae3 0000000096f5fcbfd070c6a7836ffb169b4be040af4c                                      91ba10ccdad254223f5f06c5b80a74d2ea3a58524499a78a97d5da
12754       29176 014c0fd4af16ffda0546be1fec3782     fdd53381abed54135cc9                         1B8MSwsJWGCaJqJ2yj3j3YPd1F3iaAa5CQ   b84f2bbe2c196ff566abe7
                                                                                                                                       045dc2811fed1721bb4cbf6809d54c9cef3e21fc26eda22c861b5d30
                  b53b61345c98429ea14d62ac592d5939c0 0000000032a28ae127661d0a89d2fe7c36b9dd85cd                                        636a8d7fce22d0d0a2c90d733bc1fb7cf700d43a8d0c41f18bdf6b3d
12755       29180 73af813f58d84cdf70c7dfe38cf05b     c90662561495e72c7be373                     1ExiWmBXP2LV7sA5TEqdgASSjFTTtkk1sf     2de0cbde7e1044808f
                                                                                                                                       047ec0adaf9d5152770b4397a550c2ee4b858af206f89909dd0dd94
                  170fe18df3c782df07b16c3e6c297a438e5 0000000019d9c82769d82c55fe73b3bf027f6885b6d                                      16502e152d3f4e0ed9c946c767c57ee01b49029bf6897db78e95fd8
12756       29182 49e6ebd14876ab95d6e3c5c296d28       0e8861e5ecdc18a266ba9                       12S286nTunLARqYaUdoEM42XsCaFNJp4Wz   01bd2553a3cf7ba18daa
                                                                                                                                       045d0bb71f5e21692a2f441b41af2df5d9433c239b0f5381dd36c8af
                  1e59cb3f71b05378d3e9cdd60b3599e30c 00000000333b0bd4bfbe3cacc981b4b97759dd3793                                        57bc4c5b53608ada932434ac161f811f6305c8a91fa671c32cd1d97
12757       29186 16ed647d3ac4b2a441d165d13de395     92631983766b8523e7e3c8                     12aFEC6YwoKuaw3J2tVcvPk3LtrUsPNMp4     3143b1a709bd69b60f6
                                                                                                                                       0458cb4671ceb521174375bf01507f3c855712f946fd77a2221fd2e
                  29469f1b233f4b20e915a973e42cf77dd5 000000000d17c4dd4caee332279aec1b1a696f0728                                        b4084a5126d7f44d42ea4b7f8f7e9dabc6a64bed255fc61b5dc4f5c9
12758       29188 79f2be536b0b5602e9484a32b2558a     82faa2dbe1b0ad8a1de0b5                     16ozPNrysTNZwkPtkc5HWQDre9muY2EbbZ     324d3a41ff8904aafbb
                                                                                                                                       04a2da4f3993040d0cf892ed696438828ff9488e6160b8066ea3815
                  722451c15726a6355c6a46452a646989e9 0000000054436001df797e10b0567605d96986152a                                        42a4e7fd4f7868a89783efc5069382532716fb33e27f47578a54a30
12759       29189 d8eb249566667c3b63e75569c83dc0     4d4d51f3b2877662509ad1                     17e5wR5iLx3qGZko5pxMgd1brstdtQCLnb     e9734de4caeb70d8d5e9
                                                                                                                                       0438b068015a8f8ef1423a2394adab330d57799788537d8947b8c9
                  12c94d6b422d023669888bb41cc6bd9377 0000000061f09b73cf695c9ec381f8b7ef3fe2375a2f                                      ca97cbdb71569d63ec55409a1893eb31026b566681dceed3a81a01
12760       29206 ffd50bbbd980cbc615a2aee79e6fa3     e3f0809150c9af28a76d                         1DoKbyj25Lc57c3cKfVw3ju9zxHBy6rYBN   056f203c11741fef54bd9f
                                                                                                                                       04b0804aa9c5b788d263e835ebf2acaaed294b5eb0035e18c84850
                  9d7b14fdd55510b813566b649dbf0fb818 00000000cb321590ef4e935b9372081706d7d8cc19                                        c62026541334fa20a8404a085a087a839846bdfaaf47ea334bee23
12761       29214 92fef5fa26b04a6827d6491c73662e     4e0a9a6ef9efeabd138076                     14RBHzWAKi8hZycT5dKK2ZKCuWhi1bUFFA     6e0ab6c26df98f246bfdde
                                                                                                                                       0415ee66442c5f24ad59531b9b0ea7db54837029f66873dcf4e74bd
                  455ddefdaf5c28adfe25370276d9fcb1962 00000000967d2664890d3cf637c4281d1298b61b11                                       74fa4e68522feca88942659053615da4c368df14f3ec34c0003979f6
12762       29216 3cbd8dce48b31b3fc11271cff7a69       7acca561347ad1cf7db003                     1D8J8HUbg1bTo3hidbTQHtyUfbCGcDMzNC    5b1f6e535265af2a77d
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 711 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04f6edebd359c8b34dd139323a9c4669136b81e1d2c62c6af1b0d20
                  f980b13a322b16ac3905254bd2fecff1eb7 00000000b85261fe934998f366c66270fb7ce083075                                      f60823afb40e2faa6c82ec288bc64fa150ac31963cecec01a747f23a
12763       29217 dec8890b5c84e1ed58c403a169f2b       e9ab69cb00b8270b39e40                       13qjy4TdkBdVSJEHWVX4d7XH3S3yf7nh2b   0e3f98a30b24621e520
                                                                                                                                       045c3544aa1fbff894c9e81754b78ce1953c9f0a43895887abb8364
                  c29f24161b755c161b32a82e26f915694a 0000000079ac2c5fb643bdf55e6c020f0ee4b453313                                       b2948fef9443404a0a74842693d9c6c6567b027855e4a593db4bbe
12764       29222 5ded38adbf5e19f56734f1d1628797     1535e8e3c7cb4edab863d                       1K5NZU2bDywQh3XEgZUmvR5yn3FsGVev7z    57907208219d6cbd6c64a
                                                                                                                                       0470130352225ca0e85b756fea2b77cc8d4c7af6762a3bcca28994c
                  b7478ae549e89db338768d1e2a9c18718 00000000b1b864abba0f47c439ba1c130fca8b9e33                                         72fcdbc5d3c255e9b1ac195daa2ddebe9ec719f997a04ed47a814f7
12765       29224 eaa77f225101ed23cc8c68e842e3769   3f01d59d3762532ddff9af                     1GBUMzUfM2SoazPaaEKr5Q5pZQ643vM1S3      465326bf3710292e643d
                                                                                                                                       0447929192b3afbc110da613df25b6480f8972b2f63913a2d630d7b
                  44312e77874db1534d7a8e6fe745b46d19 000000005a9899032b2647b785c7333b97c2bc4148                                        7a999a9f1ed372bb1daaad2466f5d249d64d1a2abd4bb8629fcb89c
12766       29228 bbbdb286eccf282e77f37ba82a023f     7f52cfd5377fae7ea010f0                     17wHWocc9THWSKPUHXB5cvz6mJSaCc3vH9     11bc1883cd81027bbe4b
                                                                                                                                       045b3361b9250983bcff73b001f9ee9a4a43bbdcc94ba37c08fc616
                  684a6bb33c25e1bea86b501ff1d4ede6c2 00000000e3d5e7365933cfbcf946627673b4633022f                                       667b6c47263057710813f910a4e5fdae7210a31d7c97dc74a98914
12767       29231 2b865391310f85e8e78d89859a74b9     2f8e012a6d5032c3b5767                       1KJEPf6Ar9hXBed8LxE4s8ZtMKQhSqNnCP    b9072c7b5f3fb938e3a47
                                                                                                                                       04bafee3044ee6b090d1954e10ece3c73b31b710aed7cefee7a581
                  e2b6ae58f64241bc9e8abc1e42f785c17b 00000000f267a7c3e0d9ca6b8eb7240547a45cdfd5                                        86722b06fee5eb77f16bc33e98c879759b3a70834f349cfbd969f8b
12768       29233 01c258b0a9246b487aa0081612b9d2     ea0abff2186cada40002c1                     1NAEk49fVY99cqTYqYEKb1bVMWTXTFQ45X     08ec19b402638832dea06
                                                                                                                                       04b5572d1f309bd029689d4f8ddcbfbe6b34d645a5ed9c99d3f1d6e
                  cb5c20889e371d523eeae4f210da808922 0000000055e3ab7c019f718b93329f6917133cfd1cc                                       296b54454409f1e6471f710c7211180d1c0905676e6f4d176274deb
12769       29238 7bc6b00992f5fc9dc6fceabdf89537     647139a02c75a47de58c0                       1PfRGhddZmkrt8XZDWVkUrW1mjctzY86ZT    4e4bc4c9ecd8e93aeebd
                                                                                                                                       047e4986f6e9777bab557f1522d97073cb61cf7c381f71d27400b45
                  4488ea615f88f2bf2310c3fe8a127049c9f 000000008228a7153c1132c2cb6d746d59c8b985c6                                       a03c96b51b140a6ab939c670dae85846379c59ac3c9c7e20359749
12770       29239 b54fc6842a28d38c14b824173fb5c       40945185998c5ebf092b5f                     1Gbki56HUUjdfDWwwxYq84ieMjJf2UZhAY    efe82e730e693f7e110b4
                                                                                                                                       04a45b74e977f2429a21b5c886be9b67f2aeccb38797fa71361e68b
                  69d2f5ab23228240fee264e477aa6c6892 000000008888e747d904370155c0ed5a590cfda6a5                                        34bcc7520def4a2abebc19e86d620ae39d629c4de05ed349084832
12771       29241 ef5fb17a3e3386fb79887855a1dbaf     4cee34897cb05b657c24d7                     16pCAZBd3XwgpRcnhhVeJxko2wWTb6zKXo     e6b16c1b977fa77a96427
                                                                                                                                       04656279fed080fe078eb018df8cc9398b4d28e30862262b62c8137
                  42e7149cc2c0f969757a60a22c1d41a20af 00000000e52619da7b20a71f325cfd1fdce69a1500a                                      8dac03a76cf9cb3bee54cbfe355b4a3c1d5f9835828ef1aa7c7b3d42
12772       29243 425fdd97b87ff72a70bd4478ff401       5ecc317231f40eeadf16a                       19mzam9F6oBPzWcEji1Dk76nwH5dAe2vk5   cd7beaf283ace3e6c6a
                                                                                                                                       0431b57fee9567fab20718b75145b4b2d03955b3f0db50f152fb356
                  1034bf35910bb2d7c45a0a01621062a157 00000000d6d4541f2e95903ac334185d99c6f973c4                                        0e04dc99d3e8e479022c66ea7bdd1fe3b0ad67603ec5c4659d56ad
12773       29264 6f874fa12e708fc5177b695a52d86f     7edfde8f6778554723d7ac                     1KHSq99JKPH2iotHKCnnMxtPu538qWGVbu     6f834c6b063d4d5b760ec
                                                                                                                                       04ff79ddfd3ab0c1b3ce020f64e294d20caa9f6ecdb336f66efdb33e
                  9d88b991c9c5fce3741dcdd1e497045e15 000000000780fa9a8d6475e5cda02a0c1f15acae17                                        c8cf077906c9daa68f4d5f35ab8d1726085ef8d403ed5f13caa942c5
12774       29272 60d11c69891872f8c4fdbaba8a335e     d6e2930d16164049be7f4d                     124wWBNuqqNCsGXVHuDoKMPYoTE9KeGQQk     f863f1e15c0d517ccd
                                                                                                                                       0409b8bb662aca96803476b20d67c56d169d966b7e215efd2f2428
                  ff653eb85b4fb21f01319ef387207eafe12 0000000096e103f8b48cbc7aea4850ee6cb45ba5afc                                      c65a9aa97c74ff84d3cf81ee8ea80ec654e1f753c4c885ef330f85a8
12775       29273 59a64ce7a73029b13f8bc297343c3       cb97c022c04eb6eaf3f81                       165UhUDEFV4VZy8H5ZghTdpkyHX1xekpm9   7537287dba586b4aaef3
                                                                                                                                       048cd6d49d75530b4c605fbc851644a4fc77c5b973d10fa6ad16096
                  fb283bd36a945676f81c3bbc07776b8cf88 00000000b73bde1e6132f06bdca97c2b03980ec27a                                       7417153614c9a2cb6c8700f4897fa2a01d42258332c8ad4ac1e18cb
12776       29276 58c1342900e7798a8f5a2621a82c8       411963ffb3a2d0253ce253                     1Hb489oeXLmwfYY2LgsYSJs473zBGs11UN    0075c442d9c217713f4f
                                                                                                                                       04db7b38376b87e6411b47ebcc74fcdbdd63751c8d329224e2e3fc2
                  0d6c39f4883b8a6a7ff5efa7f9d797e5059 0000000040f0b47bb40eed5b456c407dac141e065c                                       e79665eac2a743c0ace4e3408b2e0f6e70707c6e9b3bb2ec64e017
12777       29281 6c821016f5784dfff8d29082cdaf1       2f044985ec8bef15c3ec4e                     1QAVjKFPX3gnY4KvHAVqiAWapGjWjm3pRt    b8c7e76045c68a72e8a77
                                                                                                                                       04bf123d953f591afa6cd6a3069ea570822911091cca45d24fde541
                  11ef65e1af5c6bacfe929ca27528973abfb 0000000016c05f26cbcc8d7f887b6f366dbb76a42bc                                      111b85a8d2e5f097d27bb2e34f1c534414c269b3a751976048e52b
12778       29296 abe96397781cb3545f42df90965d8       7855a7aa6d5867098606a                       18Z3Wt8upmasjP9ez5Kpd2EC7owUwchj7g   26b28e5759b17bbce7658
                                                                                                                                       04e6c683d534fa109eb447147c6ddd06523345fb4038adaabe64f29
                  97bbb9d910074fc385b61c23a98790b265 000000007ba9eeb138966362c2df0782f8a24209bb                                        d453871c29f5a8395ac7618afa71045b7cde4e97a0503a5bfceb62a
12779       29301 53fae521aafc5810051f906aaddd68     cf4daa0e8238a33c7e5509                     1JzsYRoH1eNDVivNKECmmdznQUbEP6eKvy     7d87b5e092063f22da7e
                                                                                                                                       04864f26d26106fee3c826a42b87831d9746b4b6c80cb6da631fe7c
                  7a2adc0fe07a92d45b2864352e7a52a072 0000000008fc9afa3ac64df7fb91b539e4d85fcd88b                                       01d7ce54f781ce974cbea2b2b2d04f4eca48a60bb44afdee128bb28
12780       29302 ea44f0c2b0318774f5c45e2138935a     dc0e64816d727e7b09a29                       1EeX9VoGt6oZr9MdEqZKyanRNvfvMQYnYy    7a387ad91610ec1408dc
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 712 of
                                                               913
        A                          B                                       C                                            D                                         E
                                                                                                                                      0415d0230344aee86e43d1aa10d4849709220d97f647e7a51d888c
                  a031422a04f86fc16d5ee05654166d20fd 0000000064a7e65e7a90dfd38c61db36c565178e67                                       445d0c0cdffc91ebba35e303830516e5024e5b9fe118a116b6108b9
12781       29307 b5673b9c14fd94c31a03f3563a8824     316b3675f9317ce6a4202e                     1LL4hAhcovLcEbJwjgSUXvbQPYu9Gr4Yo2    f17d825dbeb7247d6487f
                                                                                                                                      04271952257f53107385a4ffb388e3b241e024de687468363b7772
                  3203c07ef020db2dc1ce32d54409c6c4a8 0000000006491fdc77a8aee07fd97fbf86ded81a930                                      04373b13b5f4242d37f9e03ca817a7a539c4d75f9f1ffc2598923015
12782       29311 8d3342c6aa610983c61f3c609afd8b     ad4d4f992315ef5cdbfd8                       1CScRQiAFLCSphNwhBPqqmungdEqvTbL5u   8ecc13c10c33cffcb376
                                                                                                                                      043db9abd214b4040a46a0886d78880c03993aa9875aebd17c7838
                  0823d85cf9953011920ab1246b592f5aa5 00000000760d2e2f3d2332e8809ac138d8a3723aad                                       d6a844ad309ea86e60341a7e4ca13deaea0ff9899b89942ed753ab
12783       29313 e5c4b1b39567843e9b989ad1776fcd     fc34730e8c4f01b27854ba                     1JFyhzhytukfjfPEwMLEMhnidzMeRnmQtb    9991012a55ddc8a5521522
                                                                                                                                      04320963b062bdc1aece860e5e51fc5e46ec68fb6f48aa68117edc9
                  0448bbc69ce0f2aea1be03519ff7730981d 000000006dfe205d1b3300c9edd065e317253bdcbc                                      9b41ad480dbd8006102fdca0cea25b47d79e6dc3c39e5c4474cf811
12784       29317 f5d24a50e59dfe98890f53848b1c7       d492d8c8b5be67b7b0eb2f                     1EpgLXYibtv2ZMsaviNqszJBpNJJhEYHyf   05e4b542d8a977f50aa4
                                                                                                                                      041af1c882fa823d6d73a02ac53ae393d2a4d52f55566250d460d35
                  6a0e903d74e47659d0d36ab4d91295097 000000004583215ed6d72045b8a6921584b549319                                         cd13139cdf8a8079705f00696bf35678addea67edd60cb412436586
12785       29340 245304d2d8ccbe8d177d3d2ae9827bc   6acd9ce1647f9ed2c73771d                   15B64dW8gh42A1DXX3yq3jAahKYqdgkCPA      a0cbab70589aa126f283
                                                                                                                                      0486d6b8af214cd9f9c58d65c4cf29b18c49024f9a27ff0ef6a54df50
                  d0348eec160e1c3778600f53873c9ed1e2 00000000777f188a4585404f815dec124fdae2dc21f                                      471cd5bcfc945d45c8ddb06cd7cf518299452ef3d21729f198251b3f
12786       29347 9ac85da4630516bcfac971271684d4     858184249ab03a2db31a8                       15HUZJWfk4MC4ZWZcSXP1arjxWFKvzbPaZ   1898df440ac750cb9
                                                                                                                                      04e7d2af77b0578025529405f40e7cd9f44043c5708c2c9bdb27ace
                  8f19a2a86d59e41f6d1143d00d74314169 00000000f6153b8ad8d41011dde0ea633c01424992                                       5bb85aacbbab925f1ee6f672a32cf50ac5999483077a046b5ae233a
12787       29351 24dce71e672f4cf54557cb287a6045     bc16aef923e5256e133a6c                     1NBS97RYUjGxLohJkxfNattXvo6pf1etg3    fc2a85de27e6351247e6
                                                                                                                                      04933ea6ab6a2ff0335b22fd46b25e175fadb913766914d90591816
                  0b9164876ca7ed76ddd48cb40027ced379 00000000c9d54c2cf2668861283346c307100ad175                                       3861b752cc0ef7033f1539192a16d518e07887efd27968fc251d5da
12788       29361 9013e0d1053184e896ed3c7e93eda3     420dff96c73ea922473109                     1B26ym2yjhjosyER4uFwxQxj9629aBsEmr    384f45b061f08dfda452
                                                                                                                                      04996e9dd12e0df65e86fd6ef8a9c248fbac5badc47299bdedd3d0a
                  8ecff94626012821f5d76221f2fdd49111f 000000004231e932b51501dcb25427337ce3ceb0c7                                      277faeea0944ed0841fa54808aef99d3051752aa826c2963ea4b97
12789       29368 5aa05b396f2aed48aca75e5571d10       6408ad795f70209ca4f2ac                     171xxTLqmriCj3vBnnVVQXLMFdST9UPRzo   5ed70a1a083fd88c9151c
                                                                                                                                      04ccb09bb22d126b46c3b9d0f93d890f64d62510dcd9848a53c610d
                  71cdc71e7d16df6b49bf847412c8e83f6af 00000000c6d9e9656c2862926e4148d7825268670e                                      e24d70ea5839a1a55d8e91ec1e59e4e17a6020e34810f1282a0808
12790       29371 75898cab1b8a9b5b1ff894b98ba39       35cf2ee68ca13ce7ff1b4a                     1MYgPUtaRLwahTwjxwMAx6AryH7Jqzs1NX   3b8efe48f867e5cd5cf6e
                                                                                                                                      046a0ab1bb53484439fa4886090b7de0df20543d98c75484e30078
                  748295369e21e5086407bbf9fba23dbdf8 0000000072d424b5365cd6c1a4c4bcd467c158ca3e                                       2799d3fa530e6aebc892bd42f1c1e4990a344dda0aa8db30e9b46cc
12791       29372 e31259999efdc77af0d3a5840477fa     0b396cfa2bf9e2dff8dca9                     1KszkRjmoG87iEyWX7Fx63XQrdXET7G15K    c36f3418847a716b5e0bd
                                                                                                                                      048cf9b309cca13e335d2fd75d27e0ab9733255bd4a1d14e0e13c6f
                  4302c6398663b6ba50d217909e5b562a5 0000000070fcf9736770a2ee4c7ec6e5d6c64d06cd3                                       fde1ba6f5bf5294c5e1706a1725c7c3c019607f5b9be48ff74c40ea8
12792       29373 a4d60b6ec2ed6399c57183f004db07b   7c9ca1080594f8a2c20b6                       1CG9Ny2TWKE6WZar1jtsrCcTVfkYW6EnaE    f89fb22d9f2043af68f
                                                                                                                                      04455aaa9e7c131e4ae40cef1c89a9cbed4c8f9e42989921e2f25f5
                  7fcee9d0f9a30fdc04f9e5ab6229a95c3b7 00000000973c9fd33585dfeed089e0fae39b254d75                                      a1b7828bc91f03a9afd43ec3cc58382b1946615bce721f51fe9f003f
12793       29379 4261da96745a125330feeef7e8df9       422e8f4540132f188ae472                     1DSVq3LtGr91Y2R946fmBGX3cHBD92X5Qv   6f9b24e373a2111b1ae
                                                                                                                                      046f5452d56976632d1285546438caa000da93849addc1f749203b
                  6f5e048ea127c53b9fd1758a267d8ade6e 000000004a8b5678d66ce498344becaadc74a11b26                                       a668896564592217dc5fc93c61bdeaaed4fc9eaeb6850ff18f34a287
12794       29380 35a0e7b44875c7a6f9e6b2ea3f963b     a87c838fdb7916ad973554                     1JGyirBA6ER17bcRPdDKiLiQvAbbVceQQE    c55ceb74bf051bd12313
                                                                                                                                      040de40453c35775c8f492da45a3d6b877d4e0b58c3cbee521cd9e
                  c23c108d8c05227359125da45cadeeb957 00000000e63a051baee3f694365db52d371d23f50a                                       db64f1fc630bb7a38249b588f319336cf77aba57a4df875661ce99bc
12795       29381 9cf3f36fbf14ec322de3e087221595     020ba8f7d727696863887f                     1K5jiEXqxaDEdvbDm84vm5ajJ6AqY99fJ     5975827f82f0d6eda330
                                                                                                                                      041b8b58f775e1cdcd1d2fad01be515d98083108fef896fae702715
                  09ee0834cad4733e84d8473e76b2256fa4 0000000060239faa263327e6487a22d5e914c73abd                                       5cec3ea923312107edd682649b41145762e3d77724396cba19a58b
12796       29382 a796e8621e8e676af2c28dea7741b4     04cb7e059dadc11d71c5ea                     1Mpr8Zc3qvmt8pMdw4FASgCE5ENht5hCji    38626d884267a41573130
                                                                                                                                      04823ca71cecc48aa217391eb94ef4669c8c7626b65feb189935913
                  24613e4953cd1746ba2004fb86b1b59e77 0000000004d1f2bd47c33dd8c8931fa402f9a9cef55                                      a3d427ae81c84e5b504cce0d6828818eacad880a98703fdd7eebd4
12797       29385 c6d3e9f6c993701a65cc1c65f23cf9     20ce1d31253de27198b57                       19PWEnd8yCaCoXwKLhntN8kraDUDGFLioC   a9bb2cb8bebb876550579
                                                                                                                                      0462e53f7ff3dcc4d6f5078689126b922851f354915f8c522858b1d5
                  8e0ebebb8a9fd13425a20a6b18e5e07dbf 00000000f04a7b0d989555a33d2c91cc57f35bc78d8                                      bdf749eb9499d869b16b9276ee01cf8e15b08bb9f6fe8bc4b1bd515
12798       29386 18768c367d077e587dec71a9f89c04     c8d60194301f23854fa15                       1BsGLpfUfGAGmRhtH54TWTXtcfzXfACBgc   4e44ed077877bba1cd5
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 713 of
                                                               913
        A                          B                                       C                                             D                                           E
                                                                                                                                         04db38c1f0ac7b8ec85e2f31976ad45681059f4b9c3295438606870
                  2e9af012266d42c7d0b3b960859f4fd187 000000009a9e735dd016ad6f2f053093e92e70b03f                                          1b22660a9d10700c4895f2397366ec8f5cfafc697f9ac02e48f35dbb
12799       29389 ae8829c95c3de2c4d0c36a45b29b18     4f714c223447e56fb374b1                     1Nnm9HwubZ2AbbqAjvF6xeAHMQ33EJBQ8K       2f23744813cd65c76cb
                                                                                                                                         0429b7d29a13ae328695fa1007a7a6fe3bebb784c465a317f4a71f6
                  0c158a228f0b6d12845bd71ff69c80719b5 0000000064a257b7294c4bcd78497447b6672050be                                         71687bdfab69307b65dcab67f944e5863fb844bf41185f2822e8d43
12800       29396 27465676a168bd01285772c4d8760       462503b3c90550eedaa0d0                     1MYQ4sJMmmyXCtPiW11DfPZ5vAdi7sM9KA      71169102617e5e1ad865
                                                                                                                                         04eb383e97c078b44dcd33d685d804d3ad9cc1a70ed4b9bae4c6f0
                  16fd818c6b200fc13e9469542370112c5c3 000000001f799fbfcaaffc13bcd1abc5c6ff8d3c0c1b9                                      273c1ab9d0ccb8a43b0b73a6e09691fc502c4eb55c9fa054aa63259
12801       29404 f068e724d7fd032249cc786465dec       68ab42feff61de1ac95                           1MfQtVqhGr5br5iRZgpKEurs8RbCYh3r7G   170bf186b44b370f34330
                                                                                                                                         048617f6fde6ecc78750c6b92a0dc541416142a467ecb4af3517e31
                  436292b25b3508bbab0acb6db76b4bf7e0 0000000039a0b33f8b28d3605cf3e01181d0836bae                                          da94891a9b898951f8f8b178cba33ec49d9d0ec7f1184ed16da6cb1
12802       29406 c11d14686526e1816ad27f0c651a01     cbdabe130d28c88229c514                     12qCxonMxYWt3Y5i7zKGbLULC42hZFZc8P       a462337e9e1e8fab7f84
                                                                                                                                         04b3f706b60c4cd37997e3ce1d31ab532e6c5ba05fe9133704a6230
                  0d04f910eb2fa4e470f7b98767f6d3dde1e 00000000363f617bc2742ead56dab09e9db65d0e93                                         f20841936a4d09e396fb3e3500002842dbe42e38264b564ed2c2b7
12803       29408 8c6f4a980ba4f0b7c5751ffd3980d       355a2c4de989c035074f26                     15LC1NF6j4e6ovcy3Dhv8H75RNThSeuPmK      ee3f38b9bca1b4cbf4a2d
                                                                                                                                         04c4da0e9e2d4608a39d9ebdff99b76d4b8d60d50d5d658465c7b6
                  2bb6982d255ce48cf98c557e299014f6fae 0000000079325018da9dd102ce6331d5a5bbb083a                                          5d4a26166d4e61fa4698655d6ef09033ec59e5257d0dd45348211e
12804       29410 274d83269ae991d498893ac930544       9cb9154a33ce24d0bea9ee8                   14yQYK4poBEv4xD7Rj2dH8S9yDmszfaksM       72d6f11c0e466470516018
                                                                                                                                         04f1d1a99a24cdd44ba102918ce72f99f4888e3e1b2cfae0f2c78990
                  bdae6c5663858fb1af2017313605898c0a 0000000095c71e0af5a765695674c9986d31c74d14                                          3e9b258716aa354079914490e1c3131cd445efb16c7a4b9fd4cec84
12805       29412 a44896f97977a6ac63aa330741d059     daaea5c6438bf21a5049fc                     1Q9Rc4Q971WCLzeH6gHoNiR9GEMcAKpBxh       e71a44247f6af28268a
                                                                                                                                         04c74af4e981b0feb286d02458cab41bce1302cd8d74cdec1793a0e
                  9e71c5002a5fed878fe6224b94422cc8cd0 000000000ae5ace6b3281c3eb5cbc4d3477e57d974                                         90c3ef0d286ac6f5c923adeb420b3a1e2ab3d739b88371e7da091d
12806       29414 a62e0b019af2b4ba26ffec89bfcc9       b1953b0afb1adbe961ee6d                     1BdLjs5pvkS5pEEPToeXQRj7tfh32f4ZUK      3a396ef278485d6360787
                                                                                                                                         041caf0fd3d2e3516371747babc4c087090b805fbf8fb5dab21d44b
                  dc0606aa4759fa09fdff84ab7b74f8026e9 000000007b5da5b8e67f0fdbbd43ddf1f8b69b736b6                                        89afcb7b05170edc8546bfc01e66c92b6665a2f0c509c3173de7cbef
12807       29421 03f418ad8e8a96dfe9e69a029115f       c49b487bc594919a6959c                       1Guqa4EwPG8wvgmopwB5etDSHy4zcTz695     089db3d34e469befe70
                                                                                                                                         045e09f3e412bc5b73b5a5c967db85c3081998fbfb4f3424b7c0e4c
                  003ced835b62a89578cd3b6ca19641c1f0 000000002d1cca4a8ed84043c0c9668e1f2cc2c7293                                         2dfea2b6749a14f146ea839e4df41146978474e68cc59e6571b4745
12808       29427 aa3c960f4af8c8ff1e895ed23900c9     4cfb7d18518503d4b2056                       18QB6Bpebzcfy6vc1M2qxEYUCpNUExm86Y      1a4d330abbd272eb81e6
                                                                                                                                         04cf57b9edff3ad8c2c5a3913d2f63d102c418ac13ccd7ba70bb231b
                  005f7e68970de0777d1256f9ee5d215ac0 00000000f690a9ec3d8f42b88fcb6452691f4158018                                         68597e20872af163a11e97f30128e0377061631b9d7cd466856789
12809       29434 b5a3e43cc9b85f8011def3738812f5     cfdf66a297a60e7cb89a5                       1Fsd8y7jRkEoKRC69mQUsKguqxeGCgVzsS      6cfa5ad77c327ffbdf34
                                                                                                                                         04bdeb99f741d5271964d4753eb3ef0310fe8482a8d4f1036f1ad03
                  f5a97a36b0ef42328aab59cc0b5c137a7ef 000000006279d86c72a3f02f65f719fdb8d4cd116e5                                        7000997454e9d879543000c2b731c0a24e9dbd4a0886ddd2ec850e
12810       29441 338d3587f16449d46bdb49e4050bf       ab84eabece08f6660db7e                       11tyhGyQA7d5XV8wWRPGrRFB4F2xqknGU      c802d159ad25b5bb26209
                                                                                                                                         0405e5580e1d49520c1f1ddf3acf6953ecff78c8a07755bbd8416215
                  a4ce3a7f75069ac438f2104b54d21be733 0000000052a2a6bbb57ce3a79398adb02f7e943706                                          1bf8e429af5b4ed6f3d8517df2540efcc1adae2638cfc2b43bc801c2
12811       29450 5cb08a827b24c40f381d9a82aa3a2b     4e09367683edb02788cc9a                     13WBrxTHihzJNZLfR5Q3pQTdqwsiJRKQfk       0fb20620f1df457b5d
                                                                                                                                         049f093cbc893e120b4120d884c625dc139a8c29f52f1e18121f45d
                  a736d0375444189175b6989e19159f99c9 000000009d38c0b08df620c087fe61fcb6ab9a8009e                                         2268d9d8a99351b4e9e0eb64842947e6baa253254e7e376dc45ce4
12812       29451 d49fa03b69b2edc0b026ee38b06714     750914ad55f2232630291                       1KGmCSJYc1NmTgwZUSqoQEXpjpacB6Hae       919a6745dcaac2c14ef96
                                                                                                                                         0491ea4794c0b0edc536407da73b7d48d9167e533790f009e1f39e
                  a1de1a4c4998f29bca785c7c9f981a20de0 000000006af6c526f26c007ed0164972ad3b2d5691                                         441789fc3105554f18cef251ca41eab8e98517e52636bd3a1d55b6c
12813       29459 3d65d10f6c889e9ef5555b18e6936       ac41414c521393745e4826                     12RcM58uSnPY3pfyWtuGDYiMBhANvhavgR      0f9bd3dca9855afc3f08d
                                                                                                                                         04a414dc3b53545dd326dc112d8125d35ece31fa1f3993080557e2
                  25cd07828513af49493a34e697d92116d9 0000000098b9b82c6ac76493fc4d9a36fb95bc9ff1b                                         20cca35c61262810f23197bbbaa0a51c6600eb3847f2180c98edf0a
12814       29463 7e232a3812f9c1ea76b74586376466     ab2e4982594180b927f78                       13GzkdzTZf899oSqwpouDUkm2w9nTrXFcm      f48d339dd1356d2b37b8c
                                                                                                                                         0490a5d50d4d99987f36c4265918b5301245a29fac97142210c005
                  a39fefa3aaed621a33c1d1f45130f022604 00000000c634d0dc27f945124858a49c4fa3437d34                                         36dcdf63ec7c1cf44d7da611564753971a5fdd9d5513658ba5158da
12815       29468 475502f2e3b41bb99f9a4b7d708bd       507e580963170765821ef7                     1C8gCCjmPSjkZwGsURVhRfksHUzU3Kc1uW      ad0c8064598e052c8fea2
                                                                                                                                         04782ecd1f8a75a03f69fcd68c70ffb6c9fd4c36a695d3e1bc878e87f
                  7b0c3ecce746aae0eea7c9b01b73935497 0000000018e4aa10457272d0d0a25918499bc2e2c0                                          4f1066f6d6bf4e5abcb8ab69d7012b4d74adcea701dec5aa49e8600
12816       29471 d693a6de1e5cadff4eceeea6f9b0b0     b2f7c706a324f3ee9b58bc                     1Kz49cKKevbbocNuaZaXPCnfPsFVQow7L7       3fc92b4afae6af7ab8
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 714 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                      04dca81bcff08892e601c88ef3b6f94584dad77d8a34492dc0d0e37
                  ad96ed38e8a8392d2bd8e15db5c1b4040 00000000269d966444d8c134630a1d844e407b633                                         918f909ae12a6f44b514aaf95762cb45a693984a8dbb2cc40a2bb15
12817       29473 04acd10005018cc0a8cd2cbe29ab98c   815ceed4753859bc31dcf1c                   1598CoZ8Uo9c9SmvaVyWARmcgg8ss7rH3z      43b64987bd55a8e4fd57
                                                                                                                                      04992c0102ca8f52afbca62786b1394123563f3b5616da3c276fa0c
                  d8272005092b20589f37b2a825eb83b20c 00000000765c4a49653699a2d34b4120b75322d70                                        3d5d0216c64aebdf8c6ed9fa249b31942ddeba87a4bbd46edf1606f
12818       29475 0f1754d0e15e83e5555cd28fe3dc0e     bcd3d73b14ae4638bc4dd5b                   1FF5FFjgXt3fkoHyb1aCvhrpUtCZhqdPFZ     282da3b1a98e0f4dd5db
                                                                                                                                      04d9cb722b41cd913dd5069ed07310a35c825ba21765b8bde4b82c
                  59cc9bb26517aa9be7b9c02219db326639 00000000298d34159ae23afb846ae49c27d2fd748b                                       c64dea92638ee458678698cb1b2bbff0840bcb2f0ea4396e501d7ac
12819       29480 abc11f457120d6d15bfb5d6c84b9f0     0ec2252b9a288750b29c99                     1GU6AkMqyVaBqW7qrNzxr2S74o9BEUMAJK    3d74bf6dad751e6d488ae
                                                                                                                                      047df3b7cb5f6b1fc68398c76bdfe0db861e4a11062e423aa782158
                  96857c4ca557054838e4dbdc5856773cbd 00000000ce623962c9a5090e5b7e808c9bcbc220a2                                       2c7fe23759689e25a62e64a645d99f07c2da16fec849c0ef4f03baab
12820       29485 db7db65d9baa4a17eca8ad78b045a5     5ef052423ce6824d6598f6                     17zW4p1TDYFdyrTbEhCbNihfBqCGoHffWo    68fb76e49666e1fb993
                                                                                                                                      041dd78089ba6467499fd6ffc566839372ef96126aa8e3012597e14
                  ae542d35206b2df021984e66b98e0ed9f9 00000000ad1b0edd3384b33cff554a0f2ebed5db75                                       cbec5859ae1bdc648409d447754b4a5c143617dabf1f81107ece7d6
12821       29494 fbe7345c846a30b42e6f00678279ad     1a29840041917c9ee84e33                     14zHgfQU21RqTDjDqMrbw7WYcnJZayuFqA    12187888e5825b13cdd7
                                                                                                                                      0438826fa33156e734e67f142384f3c3c8a2f35c5a23092d18cb8ea
                  98b6d883348d1938c4eb25dcd4b1f5027e 00000000075de5a3a19d6cb8917d8e147a42e8e88                                        a4360c1788d7cc88472ec218f68f36edfe8f6d509238def0f46ac0a9
12822       29510 9b7bf8376186123212f0cc03dbf2e7     e797f5b09bd615bcecb30fc                   1LWkGagGSe47ui2q8qqdzTrW5eCQ9fCL6X     fde301a98752db43c1a
                                                                                                                                      048b4e1d8a9ac1b98ae5e1e066cae7a7ab13b77893c68c42c74c98
                  4105144c6c6845a6da66b5bcc63af3d415 000000000e0d22e93433cf78187395d4a8d25ac3ab                                       823872e6b733b2db815bd568b2a4e4b9e6b33245d286bff70e1d1c
12823       29515 6abc878f8be7ba0356438fed88b4b3     662de94e60a2fa5d1a5d88                     12KgXogmyYPwk5suPQd3mx7yrMyMch6TjE    da83b8bebd1c4a91b07e8b
                                                                                                                                      043d77772e0a67bc9e8a0f0ecdce57ff3861f45e58db7a7991e535a
                  25161440ed1a5bdbac6a0199879173137 0000000024e87d3a701a1e26220b163f5dcdfac5b7                                        704c082c2ea18d91bd594afc766af75a454225d07114cc53cd62db1
12824       29516 a82763a76aeb52a6c28350be6399640   490b4b468e20e050df8a5f                     1GvYhVaAfvMaiiRwjQWcupqTxAAkkaAnYk     75fba98b7483fe7de8d8
                                                                                                                                      0487e44a7af2a424d4a213895506a9fb1a2a954413cf3553dc908b6
                  bb5f3724b51232f9c5790ce15e180f68403 00000000254b3242d631cdfea1369732ca5b9689d6                                      13428474f3421fe12fb0b43a5603078ba955197f2606b851204fe86
12825       29517 4e5f9faa0331bbf49b39f0b6522f6       945deaed14f4f6ac4e3d52                     17zhangR7ks7TYKW52FKeVjs1bGdFz6rvi   508566a7ee48d65e715b
                                                                                                                                      04426c645c633db8a44f4a91c3bb97f46ca6b283abc5e645e57d390
                  daf6a07864b96b16f6bbcf1ff229b3709fb 00000000befe7c785282010404dcc5a877a81d6506                                      502adc6e57188eff30e2be05e57bc9419e40d60bf3c7b79aa5ecd5e
12826       29519 4448ca890f4b32fdc6aeefae56c4c       2bbb85c2a16000410dbfa0                     1KBqCTuMKD8kJb12Mi47XMTWYciBy6a9j5   58f6f4ca7135c5de33da
                                                                                                                                      04959880b86802a11e6a7b704c9fe8ddf8c9fc5bdcac6279c842947
                  d6c3fee5f41f1231b4223f270bd0162580f 0000000002905d79c48b7b93a837ac30072507db73                                      49fea4380645014fc1ebb16ff59b0c08321afdde1d6ca46e5520833f
12827       29523 33679302094088d143cba2efdd8de       59e17d93c1491589fbffac                     1ExCueCgSwHRmKJczomm5yruUvVYVBDvmD   288721c372fabb69753
                                                                                                                                      0456f3a78b0c5e56242efd95f10bb043ff6df94ddb6e5e15b10e5ed
                  29cc488bc20d324187fe4c0c804652ba86c 0000000029dd9f7a8192a2ea79b4888695c4cb10d3                                      72996f5c92d5217a7786958c0d5d540d448cda9ae5d683f25670f2a
12828       29527 dc578d1e047b6e08dc4622dd530e3       a580cae99dd4f04028bb20                     1LsvdBKwMK2a311cjoWDGmbER1972CAaDu   261d0a96bf58a6735bdb
                                                                                                                                      04f2e45454ab7ab9a2df1423c886fabba51641b239cafc854848d5d
                  57fcca03437949a6b29b930526382497cd 00000000e2770312ad9952d27b17e78faae56659b5                                       cc468f4bd611e225044349f4ba11d28beac03ed31ab952009c6d0dd
12829       29529 c3837676605704c0d47f20afcb9623     5bf02e0f1df15f1b7000da                     17fwwWnENcuGUk7oR6Jwyj4imc7F48hakb    e76408489dd65caf9bc3
                                                                                                                                      04af72b8b76271112db9ed4beb1b37449f57e34f0fcbdd4d49d041c
                  e6b172599c05256ea916f39b3126f416c7 000000001713349e20134c37921865655bd15f23af                                       4807f71fa5c2f575ffac4113dfa2f6ffc309e275f2d3bd0a8fb1c66a12
12830       29531 ad3a06705df9ce00d554afa1941c25     bfd827074187f745823e0f                     17n3MGw74TqUwQ17QYcqZwhCW14rHpyiiq    66b28b2caeb3e840d
                                                                                                                                      044fcea4a32e86b59be465b310d89714c3f690e1f99e4e788b13727
                  8807075b95ef35ccb250b6d466aa45e5ba 000000004bee991ef343fd7fa0550c8a346a7f3b15b                                      c5a0cd180e82f8839296e26f000d9bd591b9608872a734e8e6085c
12831       29534 df02863c686869812377af48be74d3     ed635ee18c4f0994ad766                       1AaoJnkpLFZXj17HiiF3ADu1AdqVcbFEg1   6c5c381fbbe6d55c29414
                                                                                                                                      0476e2a1a4bf795cfd1678a8df585c53bc04cc3c6247253800d48a6
                  e74db81e91bdcb286d08d685f69f529a5c 0000000028fe25e5c545b745e0d9e74799ddd11469                                       31d64a171ad60bd1671987739e0d016a8127c5c5926975db411208
12832       29537 28a3c6cc33e9b7e9e3e74aea181a34     85de9c916b5f323694f311                     1MRe89ZKVC67T5kwaqSYVbXCdeEpLkeKx3    f2ce8801f6a2b254bc232
                                                                                                                                      045205118e0942c174cff6a4f9b24721c7613d328bae5d3e905ed53
                  21ac12fec337cc019251d97ebedfd40410a 0000000071e060d453107188fa12ea8d2ee0d7d92d                                      ce9a73ee0a42aeb1e0c66e73c701bcb96f81ceec653c4ea4b3d0dc1
12833       29554 eb2e32fd15ca5641d0cc9270b3f4c       ef1631d1b23f7fddf1db2e                     1F5buA3sd2c2iqfWTsZSSu1DrXY2Qe2F4d   b04988d35825ad7ac8ff
                                                                                                                                      0427a60f9873c6fcfe5a92885670ce47bd8bf88939dedb18a2311cd
                  484d103533c1dd160bd426e21d764fdd9c 000000008f1d370ce922e695589a4ef9ee9b051212                                       abb8c30a04d0eeec8d9af2299ec5331ddc8ccf85b3ca1720198edae
12834       29555 b48dc312ff5cada14b92ccf8fb9368     b021c91a1f10eb687464a8                     1Ambj32aRnzAmQxY1UHMCPogxpANHnVdfC    e097268a89fe41bef144
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 715 of
                                                               913
        A                         B                                       C                                             D                                         E
                                                                                                                                      049867a3eb7018add39730b0ec2c24d6a0bb91b0221136db34ce2d
                  e2389e2e0b3f0fbd70bb7d2c4ca55b3537 0000000061eb64cf511e350dc79f61969f2add18877                                      849874367790a3f85ee8d8f712dc58b9c85898273a7bcc339137c96
12835       29556 87be03251b8a2781b07f2af6fd7b84     f69ec83ee29fe2f37caa1                       19fV4y4NUvtvprx6SEWPR9YoViUH7hmhFd   a4f355fe8588f5601fe8b
                                                                                                                                      042c7cc809c619d7b17b1b0844b38f8867b7f040f493f8221eded5b
                  b01415e70affcb04a21c64d7ac7cb6fdf55 00000000504d99781095c25dbba328e39c263e1f2e                                      18b3d049f340665bd7b667ed3f367424b921927d0b40894a9cb167
12836       29558 8160f97a1a5826334e684b144796e       6ff520f9de49e2ef147ee5                     1KGKLrAsr6FkdKqSXWuV2ndfBbod2okzEm   6ba7a503d663826c01ac6
                                                                                                                                      048284b56ed16bfac7edfb67dc132f428847368a914997749d3c55a
                  a8cce60850fb1f985633d7e03363cf5a2a8 0000000087dc96f74560e122c20144e97a25cd350b                                      0e7e2626b9f493e5a91235eea2ba41ba2ab61378e580a0efd5e72f
12837       29562 c9e8880b17360c255172e8d1272a2       2c72ec35a4fb8ffa7e01ce                     17KFqe9TB5Q6UCZdfNynqgDbgq8Rgg6JwA   6676e5d959ef020734790
                                                                                                                                      040f604ce19b0800ad8105bbe0c3b8d52d65d7dd1ac80023ba4862
                  c8ced527944459b895bf21049f429a8967 000000000f5d28aff1a6d612acafda55bf8185580bb                                      adf219bb20145ff36bc027e7a48cf182a99ae1391e15170a0c239e7
12838       29566 350c3f4c169ca25afd71db3e1483c7     6996bb3e40e7dc76df7e6                       1Lz7idp4Esysfm4xeqdGZDBDCCbRXyoHi2   80bf9d283ffbfb85d01f5
                                                                                                                                      04d00e5cb66aa81b945c6e32b445622c49725a84ab62e5df1f55d3
                  40f0081671cc6ad596a33df8489a986e8f7 000000000923a9cb383eca73a1e9897d2f3c68442d                                      e1ee4c5ecbf5556e07dbea3c528f9d0c00a80442c49960c489119e8
12839       29571 6d3b1fca630ab984249b60bb43a3c       e3769f7e1fae2dfd461456                     189UKxYfVLXtnLvZqzJZnD9xgpHUaj3RXF   0870dabc7e309ca9ce776
                                                                                                                                      0400421f0a0500807cb2946ed4a018305ed7d89081e68403a84871
                  7fdd8354799f506a8fb660ec4477e8f44f6 00000000283df9a0f42d531313e91162d5f6686ebd                                      369fe975a64995afaaad77c7e46130b3a83dc236c7987ddd5973c7d
12840       29573 d99bb23040e8076d33489b1c69daf       e8388ba8dc5633ff226963                     1LrSC8Sx4jqyE76PWuHN1RnYYB4qKhLjAX   9c3fd1189a79038e88a99
                                                                                                                                      04e1c198d0489f5bfe8dd61d42d5c3778aafd2d93c29635ee9d78eb
                  f569fd46cf548455eb9661928add8415ad 000000004545eb77b8f2d733f8be8295dc47b1b952                                       e18100ea0114a4b0f7a5d7bbb7c64a1bab4347474f3309676f5154
12841       29575 51bbbf212f6ed97a5c7c89ff00305a     9bacd3cb8d03c6095de939                     1FF2JNf6aPqR2pvBRGD9Spw5WJicyZTsB3    b76fd6d0d02b4ef657e11
                                                                                                                                      04068ef2ead5bafad594b699337e95e8470e09343a36b2b7596f55
                  f463407469c2b4c7919b4c55a649fffdc41 000000002b607ba979303c4257f1549da27fa73e14                                      e38865de622c24f1896f853801ab6f76f7c9afdb73c15bf98c453ebc
12842       29579 003967806e601f3c611cd4aa89131       63fe32ae2ea83c5804aefe                     14z1brWfqEdcsfzXsmcykrEiZJxhD23Xok   209e5f5d0202b84bcfc3
                                                                                                                                      042f82c3c9df8fb2664f27dd5c4e40533b37f9d869aae18778faae4e
                  15332294ee8ab9eb1486d29f0d79acb581 00000000a02bbda32889a64b490ccd5c5d1ff7ff9ee                                      780088930aa49605e125669b00882d6b39fa4f131ca3aa4d3daea1
12843       29587 06b80d7ed662ec8b3e4c409b2477ca     df8e3f0a948f96a42b5df                       1PKuBtyaCFz5Ug1r1sjG8o9ZGLi6dt2Ddk   072b54973f94007cf73a
                                                                                                                                      04d5ef0cc1320400255f3092f6ba26696641665d08c4a98d6069579
                  db66c416abc092907146ba903d30939898 0000000089b10a26498093449de81c5b8dfb0b26f4                                       5c8d7e0d564685201214b754c545a2c8973b07177984e9e3b1bc0f
12844       29595 c1cad74898841c05fc29fb9c4fac31     b1a4e6acad11742f51041e                     1BkS9oWyKHnMWVYMGnZhgywHH5z9eiM5cQ    573c64820d8ba3b888f63
                                                                                                                                      04a4663c1d6b7f6ab56240a6a15a46badb29ccfa45df026dde61aca
                  0da3cd85645940eb40a526a2e87d94cb56 000000008e19ef55442d758951fc738828392d2ded                                       7a5232237b01fc79031a5f00c056faf705c0b6c2223cc6e8a30d781f
12845       29608 32886d7f6c7123450f4c9f3ef08f44     cc82ccd49c35923995566a                     1MGQECw87HVTLnakxjgRVFmubKtRafYhCM    04b840fc4554916e41c
                                                                                                                                      042a977a24a14b7e395443ef73590333cc78d53dcbb2e3bb24ec86
                  72c2550ed5e36cfd0f6e257a57b2c6daa6 0000000042ea45e78bd4c0bfa9ccf2e5f05cb14de53                                      399a6dceb90a2d3c1332f55aef0811b0b76192e54bd2c14faf24724
12846       29609 b7cd81e6085e8b3d91bcc8d7a561d1     6d0eee59df51dc348c467                       1LR6KDu7KVxGUikc4vP59crQqCYUSwzLaK   6c9622bb2cb84869d9e75
                                                                                                                                      046adc6e2919e199cbeba20e0039e92adf06dc12c103d6f224528f5
                  1c2cdcf2a8d8f510cbee47e9869ec3f0196 000000009d769dbd80b715ec9085318cc1e737a82f                                      ea33350aa59cbd905e921f7756dddf5dc823ce469112d90e55afba7
12847       29613 42d3c8a23ab951dd5453c26b9eba3       47ffdfe03cdee79fcdf2d7                     1Fa95stpoG9T3WZ2eAB5yG9DaxvXuMFqc4   cc9e034a4f243f9ce482
                                                                                                                                      04f20a4eb4dda023833ad62e0e85114bb1514834f9fd979780a0a3
                  dc32d78c12ca19d9d16f1f90323dc777aea 000000008a086e63ef2bb1f0539c068e7e1655f40a                                      5b48dd337126f2194edc7a7bda34d4323de5b6cbcb427adc8c9efe5
12848       29618 43c03e0c4eced4caacde5fa4c25f3       b6af945f0501fa3ffd74f3                     1HYnVD9thhsNPFNSSxTxrhWVa8Ft83DpaR   5e6b161ff2fbfcc3a2071
                                                                                                                                      040e81db50af13d61567ac6c2703192e35d358db5dfe47a3620f83f
                  499a05eee3eb6359c4d4f757a6196d0003 00000000935af05aae2aaa35d160d0807ef842c694                                       e37b504a6bf2f92b2685e089522b41e0b42a33bc1479269b628715
12849       29620 df786c87ff7ebf60aab40255c68043     efaa74bdd18152fdda44f0                     1FuggsGsGFv6jsmzUF8PqqMCYEJyNXd9kN    ac4574f858787d875520f
                                                                                                                                      0408d32671d216208aa58290a89d404510cad257d9a9b62dd2594
                  eaf2598884aaa6cf04ec9b3d3b7f6c92f3c 000000008ab5e2486179ad80f07c332986bb2b73f7                                      3bebe38f9650701b1001cf01d882c21cca45ca1604980f2a884f5e4
12850       29622 08da7f3e0c5e11fbba5be923d3041       128c2d0126ff687c42539d                     161hKQFbG92Hk5j3aA5n6VvRt5t2JJ2wMh   28d5f8321cc75a8e5ae4a1
                                                                                                                                      045a0749dc439c15dcd0e02437bb5130f13d3f9844455f3c37fd81e
                  e9cac5b012af966cab2ca6582a05f594563 00000000e26594c2440a3867d421503d96fa0a0fcb                                      a2d29bdfca554831d1bb18a65bfe800582bd05c3c0b7fbcf0d30547
12851       29624 a94ef62543604bd1bb15448490c70       a4a0a93077f88303ebced0                     1DCNXDXfndigMG7iPHsqMpgUNao2UaJvww   43e9f9bcf8784963d124
                                                                                                                                      04283db53dd05e9a3530b78bbb279fe8f42fd4252c980f11fc13ee6
                  59ec219eb3b496c033aeb0e9dca5dca0bd 00000000033deb7f3e87be22c6950a23164fcceccdd                                      33b0f2a8010ee319189723190b047e847207bb7b2a1256bdbc8a46
12852       29625 5591e2979cbf9f4317ead0d8953379     27a74f858bc652856c76f                       12CW8R12pH3hcigMYH2q2M8nowdLtqZBUe   ab3feee41c68e7b0282b4
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 716 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        04d4d73f22dd0d4e1409b2def2bb5588b61b7129aa78dfb281a842
                  43ea0e507bcc0e435a531b5a157b74856b 00000000a5d393f7326fe7a512f9185b418849b76b                                         da0df78f2ab387fb34b4ebf42e46783b0cb5280ece6de732839a7b4
12853       29637 b59f96f3e950ec8e85dd5b06cf7784     815d94242b51213fe04b5f                     1N9e8J8R4EKnLBRAXzvFJiEjrbvwbsgb97      ed98fbeeea3d18a1c944a
                                                                                                                                        04c6e4766999d23d882ae5ef3f65976c1132c31a677570ab203c9c5
                  9937883223aedcabc5ced2856ce0b78203 00000000b6697f6fbe384d5572e196a3535688ffc7b                                        dac6f77f02e5c3cb84c66673386bedbc094185421e4ad413558dce7
12854       29641 9bb829402e7e5469a9a381d21d03f7     4da57644dad7723b6c94c                       1Ah26cTyptZZeTCmtQMuDv6axDpra12NaQ     700df148140d8b6710e4
                                                                                                                                        04d75d602d40f62f0907e004bb40fd77803f2c693fc4560a9787145
                  3a9706fcfcfb1890ba4d168f6ef9d6df1ba2 00000000e0e8fb2328ce69a8bbf481992a2cbf1f7a9                                      1856ab2f0a6c6b696399b1d13f875eab59108f50bff0dd819a7d295
12855       29647 486e0c22684081ebbd6b7c67fab9         2065b659f3af357a11094                       19fTpfAmLTaH9rqBfPybmtfrhrYoZcdyaa   e0183f09e4ca70d7b03d
                                                                                                                                        0490373ee9d1bd6cfe16dc2fe8dc5acc702ea712c6b70cec603abbd
                  8a151cd9e7cb855274a1e527399167277c 00000000a52e3a31428eaedb81a7c5a55f95a0f904                                         82df5e290f5aecfb54ac742e6a931d871ea022f817b60beefdf1664f
12856       29653 bb54684ae5823958a4b4a05fcf44cc     f2ad0648b6f8604321a5ab                     1ANwH6f4BykqsviqZ7Uf8LEywH8eTKjtkQ      e1e0feee8729311687d
                                                                                                                                        04af4cd4b2bd10f6bfc4159f4c640daba9f0cac523e910ef6bc4e097
                  1a6d466b8e971a4e2eee32c6feaf2a6b42 00000000d257032a094ef6c3df9eaf6cf9e64f23b80                                        ce8b5fcf5001cb4b437a3a2d4bbc349c97315234ca5aef2480302f38
12857       29661 f7e1d1a9f78696d5af78294ff9c171     1f8c7b69ec884e2ebecc9                       1NXMHJWaf1WMxQccPUXvef9ifUhmjvuWvp     f7190d55544279cff4
                                                                                                                                        04c1929905d5936b005dc5ad1c5c362f2203fbc226dbde15ded174a
                  811d2d04270a836203faf2cdb96a5dd724 000000006fab2ccb91163f3879d81f4ee8a9d560c25                                        1aad725276088784da0258e909b06fe6a5ef394c265f4dba055854c
12858       29666 627eaf8552af980469a863c34b3f5d     efeb00b9e187d63f12207                       1F4Ls35FTZjvJxBushVampdivP1u95FFBN     1ae3733292dd0ba2397b
                                                                                                                                        04e7725cd93cc100ccb2b3942de2cd3ce6d12f3e0a89880730cc383
                  d6ed2009bfbc4bc8e2549c4a36b4075271 000000003304e23667aff29c684f1634308ca1e1dc4                                        e1ae0e2eaae9ed49fb2611a7b8101e5d44ae75d3799422fb7e6374
12859       29669 fe41b394839939969f5993b2e94e13     2b2df5925d1da9105e0c2                       1Prjb3pvwXK5EzGCR8s7ZVnzuhzCtydxu6     6a36b14cba0b8221fb32f
                                                                                                                                        04252d46a178ca3c420d8ad82322353b1558020316b1ec863566b6
                  9fadd150504ed5c503984fdb6b7cc99756f 000000006b18f5529510b9e0734e5e0d301307159a                                        4134e832d89ffed87baa3787bf0dbc03a58527bc4acda70c523fc73
12860       29674 d7800d45e8cf4f51d9cf824c2d06f       4cb03206d0f385d918cff9                     1HwTcSGLGtyUDJntWmPePVzdvgSfVBnHuY     5737fbc3b2d31b31a1117
                                                                                                                                        04f8121ea889c98c4fea5d96c51ae98bd4087013d5a4df4875c0211
                  44b80476b803a8b355aedef4df26928163 0000000075fa0270a4c8a446bbc773c07368c15536                                         b61b61d4bb2821d6d5e59130d571a433e3f68e68ae70aeee586975
12861       29686 dcabfc920b6b3c13b60aad9b8c2c61     d270108f4e836756c68b85                     166Qhg9E7g2xfz7MvhFwRyHCdFvowij9qp      777d9129e012153373795
                                                                                                                                        04e0777c7b29f8e13dd972064d6de1ed8970cb5d6b1612d0e806b7
                  d17b5f2e6ccd6673186e87d22cbd31c472f 0000000093e5750793177ba159259ed64f389586b0                                        a49193d3f3e442aec3728aaf8a0f2040627205458ade0477b2b3be
12862       29687 cafd212799b0bae117ef884311e4f       d5109753ea15386ace351c                     1Dr8GRLgH8Pxe7A5K5XSDq8UazMcKuZHVq     64607c8eebf0532b2bdee8
                                                                                                                                        049aba53c6f3df9871a2c8053f70f8c18906e1ddff74698c0b5e7272
                  a83db308b560a56538ee066a606e125a7 000000008898b2507314912f6c651b711fb621060b                                          451a4dd958a5415a37508ae8c345511465de979c94d4979e3f5e6d
12863       29699 a07c4c61b60585bbdd74cfee79afcb4   4b6313f4365be804c40486                     1NSYJBdnn5BBFGmXCHtdKr3YPvJznRGxgt       d453ad33dca10b946eb2
                                                                                                                                        041e08ea3e83918ac16df51a0c6d86ff95911604894a2d4aa243c03
                  ca8e800feddd3797829e4c07ae59040aa4 00000000c7dccd7d8d0ff23fd2d29b3ac6ab2a0a5f9                                        cde9e7bb3bf7e2ae3cf59f5727a490876f85113494e80aa0c75daec
12864       29704 34c330e32be6eef13d3d9014c5ae3e     7e11b23cf3efff28a870b                       1NJmVpe49dk7n8fYsRKw12jUWHR72o2oxk     a3528791048a3ad756d7
                                                                                                                                        04d1bf5963945010b13b2bfdd13b48a29df3ecf542f7e0a18204461
                  d52d4ad300992dd79214b26db305799fbe 0000000030f148a21da6115e3e32f16e55b00de18d                                         eff611722916853570547990cdac77cb88e61d79bb4ae000d34166f
12865       29708 116b90cfd13799a2425fcacbc9a141     494a4bee098eba2a6f8a2b                     1MSte8cryvgYhuxbpr6JU1XThrBCNUrLp2      207726703c6aa01905a2
                                                                                                                                        04e3deafd3f2a322b9e6570e7a51b40dd84b6c9428d547b57294cb
                  f7c30c5c93d938fe00f255caae12f6eeb42 00000000b514bd5b90cbd3f59ff36e38c7a05521706                                       b5dd8034287fb7b95eb66a3c28c8a91ce86e3ceb03e9dd81156a47
12866       29709 8d2d0c6a8502b37cdb780df7af08a       4bfca25dae14f31697d9e                       136aHHVbBW2z64qVWnnPBR37a7XY8ur3ja    142ff9eaa9910eecefe714
                                                                                                                                        0421d3149c3bd906d2f30b4306a666c9f123535723cd890e3e1fa97
                  048a7b6b6d7642b01e7e8ad1704cebc3fd 000000006d0370182aea8a75ceb8420a1ed6b0aa2c                                         a2877aa71de106ec6b78547718e419bb92fa5b867bdd01673a9efa
12867       29711 6ab0854efae161beabf404c5592435     3bdb9e8e66d592730ceaa8                     1C4Ym7bZZffCCjtRwcwvR6phVzCwQDyEK7      0d2ae27012554284c0983
                                                                                                                                        04ab25ebb3f856254ea368704bd71358231a3d307e0d9a59637d54
                  36f1336f8113abd1bf68d70c37c89a47572 00000000467a4044f1d43cddbe64158e74cbb1198b                                        6c6d4385c44e10fe942d1905b85946c2c55d2a0a22caa4df87bc807
12868       29720 f4a4e33b6b2edde645fd15a45cee1       0a3aa8e3cc3fc0a58dd250                     12wKRd6SM7oh9ri88orRa6vGgQNWQqxukr     14f17c9ba15636e2eff86
                                                                                                                                        04e652bbedb1520891aa9e250e6169ed126969566478e94c587ad
                  2c203ccc5d2723bab059f6ef7b6e102467a 0000000005dcb5dd2797c93f350c43d75d2980c683                                        2a9c7a86492556d12654b0feef5305381dc1c45d72a4dc9b4b1a4b9
12869       29733 cc1287b96039eefc4c8cffba2da5c       929c4c9548bd238477ed39                     1KF7rv8hTcC88MHeYzKwBuACoecWaQJ91m     3a32add6d69212aa65a4f4
                                                                                                                                        04f594d7f1e9b9dbdf41ceed4f695fb0cf3a6dcafe40cc783b764eda
                  b6961f816be2941901a4b94f5694837272 0000000091f44a1f0848786d57b9ec3918496435ce                                         bd03bb4c650ef2025bcda9d5da12c2aeb74b64c0ffc0d1e7349f8d4
12870       29734 31c8e3a1a111529336f6028de9979f     2cdcdd67ba53a182e0cd91                     1GQDSGdyRQb1dcTtSv2z119tw6j3sAYBgD      0717fb677bf29bd3140
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 717 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       046321ead6e65208e39d311385fdc2f8ac58ccfb8d262fde9779069
                  f857daae82b377b9a923f3dbd55c73ca07f 000000005e767a553c7cee166b7b6c80807cdf58bd                                       04cb55cb70a6c8d83c0bd35ea538b37a1b775c7e1ea72e2ceb5009
12871       29753 f910f3752250646441bc31b8b5ce5       97ec91ef453e303bf6191d                     1GgdT9U2knvDhihjgiqe4b6gy6MFUhw4qi    5224b6af99365b2eec578
                                                                                                                                       04fac2f9e5fda8b20c67e2cb64e139e50c210b0f562188204172d02
                  9791ca61619474cd40517abc0f68ef4198 000000004dc554de476ecd77416a5bcba9c5b0dead                                        ec2a66ea4b192edaf58b78681d5ee95586dcb364a9b1f0d3bd2a2a
12872       29755 445d9021923e8545b861dcb07c3b64     36c340768ebb75d5c9314b                     17ys8swXtjkBF6KoFHTg9jHoJEh67SnhS8     a501325b27eb9cd20b098
                                                                                                                                       0452f799ca777f22ee18c533ac793ab8c9b1810edda57ce6bc47be5
                  ada2499e07e0572ed01f66f28244f21ffeb 00000000c2df9f146f37bd1b3abe3d5a9205a60269                                       27040ec58910774b3139310a262ff53f1bd111af2737138e39c37cd
12873       29760 684d1a2821957e8a9c0a1605c114f       e061be40df866df54c666e                     126KXEWSZMb96wm5sAAbjeH8fApf2U8YcX    052de159f6e1b347b6be
                                                                                                                                       046ca181e6e5e223cbf4055a48071eb5dce55cac5da68f8ccfc1da6b
                  0d500a3cd32ad12aaf884de89168ef9a57 000000008e73bad64e59a7da8457ccd932980963e3                                        92d39a07c9235326a174127ce718e0d9250c1bb8971b3fa02d7e33
12874       29765 cca5628b27adfc84343846eb74ae81     c41b89f8924f3a22cf39e8                     1mMNEKE3UxfuWkRLnBXXgrC1oVtCWoSBb      3fe8c88f076779370ebd
                                                                                                                                       04516fbbc8c109c1608b1fd5e7f90f77fff8383f0a92f3701eacb685a
                  69dddbd9a0b7f5fd3bf2451b644e5bb18f7 00000000e4d53fa9d8777b5757adcbb9c2d514e4fa                                       108e0448f04ee872338dc5ec24935ae8449075b2e3067341dfa2ec
12875       29772 2ada8d5e91f9139a45eadde7da516       7df053e3ab9809039a624a                     1PUTrer1GnjMiL6cMPuF4jFajx7SQruRRx    402dc0b0d16bb0caafb
                                                                                                                                       04dabd41ddd00a9d97d03163662c9307e23e33b67183e99e3477e
                  550e9494dbf111ee1e9a79b1759af17b15 00000000832418bbdc0d54432a16f203c7dce5eda8                                        98fb9a11bcaec1d2e098d0608c7b6b6810e40c6da2ddc294c437d2a
12876       29776 d41d556a655972bb89f21b1d2bb46c     9be9c7af0114c335f8f92e                     13pqKhgHodRKmWHpJLQD5Ff3TxCYiinuWe     eb5e1e6408ce5c60db319c
                                                                                                                                       04a3d5d5589276b3567355396aa969b5bc9e7ddb161784a31b216
                  2fb44743263335951d65e203c04b6a3281 00000000f590c45c504f92175191c770f5a325ea7c5                                       b9ccc701f30bb39a603009d2f5ab7137feeebf97c0716f1febf8c303
12877       29778 eeaec96fd0962db4d5244e5faa6954     dd75f4bc0a04765901315                       1MhpaS75Xxxyqvcv3CLBwz2L76gDDpysJm    a7f0fe1163c815ebe710e
                                                                                                                                       04b012fde2fd3541361a8e6df70c914df52f3128cdb5e1360b42932
                  f2571b7b95352ec207f2acb63e972433f95 00000000befda210d4fcb2915c70bf9a4609ff49c30                                      51f644c20bc24ede616676d235995d2c61088bd40b0eaef0c46eb11
12878       29780 ac5f087c23eca69e6be5c496601ef       4a583a0766736e16d4ba2                       16mqucjFiLUyjGfWeNKJJ4tAeAor7TFKjn   48672d8244d2f299bead
                                                                                                                                       047d385487cb7713e89b2236d9a0a2525d13382ef54bc9c8e062b2
                  23a718f7b230990df1a62e6d4523d9cc4d 00000000a71e57fa79f1035ab0d61dcef0550be5a1                                        e015d70b195672312462ca922082b145c917607c6b73616ed09b39
12879       29782 eaf207d55470c69b392040e59dc8ac     0f702f5e8eea41622f2014                     1EG5xF1LaZ5ccrHkFqrNbJfYd3WsWBQpzH     8979ae01b0b7bb3b255fe9
                                                                                                                                       04e9b7a3b10948be9cd514394dc1d317f7bbfe5a7ccabd717dc8c1f
                  0cf6619fad93d7b30253b9f4ef0972b10e4 000000000cb0ec1696ac3b452e6aed2943901e51ec                                       1eab7afef01e856ef061208f491a0b39bcb3c7a8321325032950c3a
12880       29786 3afc6a7f86160d1c3e80267b490aa       631d78d87174a4b5358e0d                     14x486BzrLbYkyW3NZj2NtUxLT159Yh2Jn    b5c4fc8d2de842cff0d1
                                                                                                                                       0451208c0bc08db430958b5f59355d4266d0ec9dea0586c9bfbc3b8
                  f2095dae28a21f81e43cf9de027e7d46ee 000000006079453034b4239034734d4911456cd83                                         1ee016a2f766ee4871b7ab096b11568b5e61d8fda5c8c9b83d8a56
12881       29794 ddbdb7c033baafc5b2e33318192d0e     b3cbfc9add57983c2808db0                   1MDJKLcLZQrYE3RS7P5RpXBzmVaqudh9Y2      2d979069766c3820c0e23
                                                                                                                                       04a87f0139c7b3a4b9857f9bd8cf1c1ab89444b0dffc706bf558fe17
                  9869adaff13723b433d9e807ff1bc41f916 00000000779da3f8d46272077ca8c0995fff1ec10cc                                      45c6c79e45714d8ac93c0307eaf0c5b4df6d8685ed39c9c9239b0b2
12882       29797 5b283db10162543ab555d2e93c928       ac5945d96e74e1bac6bb2                       14BcT1WpmufVTcw6LiF1APrCqjUtQUMtn3   a6eaced9c0de0eab405
                                                                                                                                       04aa4235b3b8ff0f97c54b904a71679043931b10fec7a9970ba4fab
                  d8df56ae447c908af67e30726932aab08f 000000006e19d252118564cd84593262081ca839b6                                        e7ea3d705310b85b2358804bd29f95054e1727b28da0f35322b8e1
12883       29798 388e3401dd678057f27207c911d393     764afda0eddbeba5c2e7c5                     1Day3K6GVLFN9uTgzLT4vGFWBjWYoXA3U1     6ad5a94a1e5b89db350f7
                                                                                                                                       045468acdcfbde573babe0a584571fd555f95661246ace2c6dc7dce
                  2435e6aa8e456b4ad6ea3bd50e9136f31e 00000000be4646ab8edbb69fe85f3d9cb490dd9d18                                        3435270926c1ef4e824dd68479183c47c69ba20876b9b68709d082
12884       29799 cb3239b1716e611d442bf7d11067d8     b45ef18ed81c00df9d43c4                     1df5Pz7AEYDJ6a2vVfUuNwzah7v6LraKB      42678bfecc1291e3dacd7
                                                                                                                                       0440aeeaf570320cb197a07041ebc99d00b292a6a3a37d1231d7ac
                  02fece4aa3e46673b4ce199a2be25e13a0 000000008834a3516d333409316db1575b39de7a8                                         dfab96646600945383740b9ba1992b0a8152e76cac0296e0875a73
12885       29801 311153d4d6a8a4f4e0e716db180b8b     3678cf6c7aab16b25d89835                   14xPvLrfiGMhDLst8nxGbGc6Qj43YvU7JJ      af1b949fa4aa585dd39376
                                                                                                                                       046647e0679c2e139646cc0efb046c6db3c154376014415592998a
                  6d3457d1b58eeb43604635ffce6b0cc594 00000000b49b450576f838966fe97b11c36f928e76                                        03d8c145d8cab9a69e68cb4ee72f9bf04bca6f2308b24cafe6c2ee5a
12886       29803 90af27bc7065c77129085b69af2901     d1808c26fe6ccb8b8c45ed                     1ho3AKdKDYX8te19j8MbBqVFtViCzuyeD      dda193804b68a28d88c6
                                                                                                                                       04c59616289798d2d34f083c90f7db7bfcd23f846e8deef0e3d68def
                  8429d126b14386191591e66c410435cecc 000000009bd39d81a70f52803970298c2acbc37032                                        131feb608011f9a7ab11129c45e9360fd50fc15356062445f98333e
12887       29813 5d8f18435070f49f560752fc272449     fdb2998a66b03a994f2bf6                     1KNbfZRfE6SHB86Jhe8o9vzKZfaSW9h7eD     b0b8ed572791c57ac96
                                                                                                                                       04721424c641f67c22f26286cb4b9c3d595b694aecb5fb79b6d4370
                  a10a6b032d79c04abf2ff4a184369b430fd 00000000f71590bceff99e6afc5e03fec78e7a8e86b                                      addeeed1963b6022c585ea61b33e87b61d0da63a5ad901748b15cc
12888       29818 7aacd25b1859539a470d3d950f583       d3a62a613a90c331641d5                       1GeyiaBvtJZnV4anGNsM3nUknPyXJdJCX    d51f26735c47983ea8f55
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 718 of
                                                               913
        A                          B                                        C                                             D                                          E
                                                                                                                                         04d2b90a26707d64e515487b3e26c970f2e04574976d73c7629de9
                  2c98fc3fe0ebe0ef10694c1ae0d5d3ca891 00000000f15a98638b0e618b2f32a34d24b1f63aeb                                         c13881cc9f8506b58ddbb19f080e0ef147242927cbeb3bdcadd4ddb
12889       29821 d3caad9846bcb03ba6f49b487267f       ef517ba05603f291c66596                     1LhvMxVRApAm6W3RdZNRRuNkiQ9vAEzV44      086dff25f80334603d7b3
                                                                                                                                         04c43c566a80ecc4cef260952fc362490469a35c0ea55372e3a86e1
                  7ce74b2a102093f476187168ead6e3e2af 00000000aaa1e92fb3d1360748593aa997465ebb93                                          68064e7acb9f6a512c60eb3ad394fc82054fe0378a6f82a26443761
12890       29826 29d19a86991ff8b7264c103f778411     547b01bf5b246a6241e45d                     16X4zLuyX7aGbDHpRXPkjkkWeuXH9JLtaF       3747295fcc6fbc409f7f
                                                                                                                                         04c3b578caf5e39148576464897bbf9e783760e6f97af8505944fcc1
                  09c89146c63cc69c4b9c3f8f02fff3478de7 00000000c7294dc5f4b330dca1a9c6fc620f36cc356f                                      ea11620e8e968475de19ccf415b0e3a9354cc528e0d22e4b61ce87
12891       29832 c84ba9882596721356aa7574f731         8bd4a0ba3b5158c8a621                         1CJhmKxnbNXCBHrWyxde6dPJmCq1sX7Mv7   b94961722a518bd47b2b
                                                                                                                                         04e1801398880f82200009d31a7c8d0f5439c76dcf26f9e226a8430
                  7ee7543102191d9c8452b0432d7de3680 00000000843a0cb29c16754e2da564d74dffca612fa                                          82813ee2b1e4b5a7357a550f16208a9b050ee96a135980ff452c03
12892       29841 ad82ac4745188045bd1713630c47912   2d561f92a73c910da439e                       1H3Q2fDHJqeqjPakvqYhyjs6SAfH29ouMN       a2351c3839663f0726527
                                                                                                                                         04db8dcafa6f399324edc30aa77c1e8c35e5b6341fabc04f39b1d29
                  d1413e95b4b8945c47e7df8ef765a1f1b3 0000000062ae11a05bccc3fb4f4a3f801c20af12615                                         ab4a2a08597fd23ae2b4928df644db49b75782717495eaa991209e
12893       29843 ed4dcab0a79b81973ee497495fe393     9edda081c9cdbed15487c                       1JYPLvEXzM3Wny2BbEyvwf8VR4v8qZd6L4      27388826b0fb83542f91b
                                                                                                                                         0411f7ed29ff0baef2465c3120bf54f8659b8c8d6c8fd0c0d54fd7562
                  0ff344b9778e5f12a90b861a820c9d0f60c 00000000c23d02f119cd02c894193ce12cb742ad4d                                         903cf299a8fb49f5192595e74535cac0598ebfbf6f66bf880230e903
12894       29852 a8b87ae7ce0202ce6d69acfbe9e81       0beb2dd417ce689665e7b7                     1GhzoM4NDSsqicRZ8meWoL6Gjq8K2V6hBY      41b812a424d2ca584
                                                                                                                                         0465c0fbd470a7aa03bb1d1cac584e30da1d556e045050e586205d
                  18e540366671094b0297d0f4e2e309464d 000000000e94a9bf5f683738d5ecc23c720949f328b                                         7c765039225d553e4c21b8508f6053d70cc84ff1d1c5f146136cba3b
12895       29861 fae30dddd4424daeaed003c0dcf4a4     951bb02f3d432485c3a56                       1VhZ4cQiryEC4rMQC2NZ2JUFY6suBNy4T       80d7a47c087e44a79916
                                                                                                                                         04bd07e54d294ee5e9c4d3392ac13cd0a2adbab067de3828b74704
                  0303b09dc38584df39d937036e9924eb61 0000000054f7e15fd6a6c371b4218d342d9fe9e116                                          7be609e76968423649a55b792bd3810f2d45c4cf6471301b7728fe2
12896       29873 fd70a74ca607b328ed8711bc71222a     87370f45a79dab6ff024f9                     1Lhgu88m3uC9Z2Ktj2r3M5YtUENqzmdY3M       9c8bd87d3fadef8eb6381
                                                                                                                                         04b993b32af243380e3cc9cd37c1cde544493752308afde6366321c
                  c9660f5b7c39b3fc89ad41b160960f68e6d 000000004cccf0635e53b7c860bdd6b7e18a550ec4c                                        d8c2bea0e3fe30dbb6256d02105447de5ef9bdae9d5cef8c8ad00db
12897       29881 ac3cb24204880f600112bae4d93d9       5f453bcc2c2fe0817947d                       17SLU6tzJLzqx6ntrrjaFDH9YWhRwfsaWS     bb559f23f176b55d76b2
                                                                                                                                         04b407c3631009eb985f341cfa024c693ca370a66ca11481502bb0c
                  97bf190f91ef2b73b27cd8432f3798bd9a6 00000000635845b85c6731b78586e195a94282950                                          7c4cdf0108128cee6516aee0f43108e63a14a7460b2cf87e1d8cabb
12898       29885 6e7c67d872799634ba8f1a074dac3       d2307329c2a9cc909c2dc51                   1kDj73mN2DAmvNvbq7LvGgnwEQxTkaYaR        5d7f7e58ac986878d4c1
                                                                                                                                         0406121db4510e1426f04b2e25aaa4e032e6e58369d0a1f1996267
                  2ea95c4d55d598bb1b660f2de69b04fa70 000000005d366ae42bc55cf7321d9a4dce38fcc2ad4                                         f83d5fea9318e926d8bf2ae0123ff6f77ee9170be2a5d73d7f2cfbf6
12899       29886 9484688d13f62456990ad9951a129a     225d39853bac52d5859eb                       1FeaubkK7WgjdikH4rYpx67YytCs5bVN68      50b1b4ba76a4cca177da
                                                                                                                                         04fa2386172208f11960e8afd16ab62a9f879faea9a4cbc9efe230eb
                  2be199e3239d1eb83cfbfb9205b1c21ca1 00000000c30554c0e1baf9a5d8986c699ad3193d77                                          70cefc3e2b96db9a528c07092cb40b18aae06448b2f388786f0e8b3
12900       29887 21dcc99052f72c904985a3238eae0b     67304bbb65cd2e69d5d031                     1JhDw2fLVeZdMt6KHSeBdYbUFtESEscg2t       374236cdcf0d9a86827
                                                                                                                                         04846796661c78feccd9872ae5ac5942479a6beeac2be94e82fdd3d
                  66a98f3ae51063013e5186719253e0e1b0 00000000ab97270a60a0430405a479577efd8c2547                                          79354dd2b9aff645f876895d5425c8577f6aca0eb6bf66676501e63
12901       29892 5b34444f4e275b1d75a6e08103fc39     47ea883e0d5de3aea6cada                     14DsC3L4JJVCELhrMC9souECjG5sGpp2na       555cc0e1f6e53b803854
                                                                                                                                         0485ef49cfe26a14b2b9f176ca589fdb1ce9642e8429c23dfb57c6fb
                  73f0e230413a5cb62d9155b92beaf49f24f 000000004ea2a9538e5dcd0d532f7d0de82960a501                                         009515c8156510235b26f082077cad852a994419bfea5d0da984f05
12902       29893 3e68b22e07f7c889be6dcf7732403       00c0753cfccd44ff689598                     1Bn5U322mFuMKyoC9jKayfzbrpe3T3QscR      8d186e3cfc0d74c2b0b
                                                                                                                                         04196e696a6ff77d28ba228c03e811150987d2e8d5c6693ede46e2
                  9b5a6882fd3ab147dec929cbbd403580b0 000000004d1b9d8d7ceb08aad6ff32605be34bc443                                          867e13b0fddebb03aed4bcf9c9816be9650e9e42026544996f0c76c
12903       29896 72c16be9752afa9b3b5a96cbb03ec5     821663bac812f04ce0f707                     1DJThRJnawuQQwWgdwt9DpgL8D7oQpE3X3       b09e8791ee64f71f1899b
                                                                                                                                         045bb0606860ee59f3d060777f0ba5aa7900975ea87f0dd88566cb
                  f7cce337afbc54aebfadcc11949d037af96c 00000000ecdb66f90600cfb8ae07cdfaf510eef50c80                                      1ef98774288c539346dc30aa32d59d50ca8f97c80f71878be2aabf3
12904       29898 99518377a62745a9a7f22256d7b0         9ed83f9d49e4293c1063                         19zUJrnfTL1e2Prtc2u8kbsK7K1GGKJYKV   3a2138405f24a0413857f
                                                                                                                                         04bfdd944e1774d0c14b29b57cc050726b8de0558759c07a780ee1
                  7d8f38a1ff7bb583ac731fcfe367a988074 00000000392f1989fbcdc39cd3ac8582377647fdb7f                                        7037e23d4a784be5ee84dd866e734af71c3e194312e893cba6ac06
12905       29910 e64a4b4b76db0bf9359baa3e955a6       49e4e9cd4441086a78e62                       1K61v8fhp4dTQToDVBNLvwchKrT1TZbuom     67c38f952ef706ea93173b
                                                                                                                                         04067d03f0753a88cd1278a453b03451bcde669dd4c7d91b5d516f
                  7e02a02498bcd9d4920c7490e75e2bfc3b 000000000f02ae6ef60c7cb10bb7e2b22d38e0d61d                                          47559e40397413533a5fd0898a8564936c85fefe8715e21387a99f2
12906       29914 9f39334ddbba248403bdda340cc92e     9afea51f8deb287efd14a8                     1DNv7KiQiPHpH19QgFWpJ11ep8NVz2ZPrX       55ea6ada0670d8c0ba712
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 719 of
                                                               913
        A                          B                                       C                                            D                                           E
                                                                                                                                        04cc856b146313dd0ed46492d15a67b90842b989e440eb9798e0c8
                  a46621c8cefbb59c7a3d0feb2962755aa4 0000000000167a0ac1681ac3ad6d085ac5e6c1450a                                         5abd51301396c4c5df68f2f1f5b107093583785d52745fce095d020
12907       29919 3aa4fe84620ba48e6bdd17e60b7ac4     5420f59bb6d3843a5322d2                     1DW2Q3AzP7kHkNxvJ9btvemHYxT8svc9St      20675328c5267de737784
                                                                                                                                        046cff52f31feb6dac2c40221b7b336aac1de0acabc4a86be5bbc4a3
                  1b50bbbf19f531e6ce597c075966d46f209 000000003e7311b5bca71f5457a9b42b0bb6717f18                                        978b74eafb08403053de2253f3e452638a656950d68eaa398bd7dc
12908       29923 fd45a6012c180e217651a1e4cb827       0803c0cbf3a73a2b322a3b                     17WACEF1JxeAwFfbZTXXuGXWJk8LBGt3u6     2428572876cc2fd07c59
                                                                                                                                        04fb33776c19025072571a341b91e6dc001f4f97d5e626266b7fb96
                  cb19097f5def418da5850f2f0e920238fea 00000000175760b604c3ddf2ac9cadc5a9b32ea575                                        474a9cc292112cc81123cc076c75d11731244e6912a0086c8e49ecc
12909       29927 fbc6ebd20c1983c4a1d22e1b0ec33       df6bcee47eef319a41f362                     1FczUPqFui1L674qCuime9ykXRrN2GoEJZ     73b2dd01487a9b47b24e
                                                                                                                                        04422559481b75d22a6c33bf1a168182a3b5a1fcabe9bf0e89a149d
                  be8081754f6fa2fb4305a1ff26ad3d65d17 000000006c50f40f86297ef8d703095376a4f7f0adff                                      f03c8bdf7e1d7b2feb740350059cc9aadc6d10f4e66c9f1f48ca011e
12910       29937 12036b4efdc7f30b738190564ed40       825b59704b4d6e31f8ec                         1HjCeUycjJR215eTQ8bZy2m1QbPriXPGht   09c26c8ae26ceeb4193
                                                                                                                                        04344f26bda51b1ddee04a4350fb5cff21979ffd2e3bc30c3a0af27c
                  d798227c7d84bb8d5d79c30724e38b40a8 0000000065a632d000902a5b4cbda115e1a9db695                                          222c13b0e25cb3e51725ddf1f1aab5386a639f3c0cb771e0645c523
12911       29951 5f2621992177005e5723e4adf67341     16218fd8355d816d8dbb93c                   13hVNDkczjhk4zAhivfxmFFhA9W2TJQwWH       db2468289f5362ae362
                                                                                                                                        046b6778e66ff86f66e511a6b85aba00948a325379ebd8c3f3c2258
                  570d85b80a846792ef7058fb80eaf6727e 00000000b8efa300b139be966aebbedd4d6e97099a                                         ea4998222cbdec794adee888f29dab5fa1e21a8f197c08f827b11f7
12912       29965 631d15821d6b3052cf98147d46660e     0aa02a47a1b331ae3cea86                     1D1Ci72Bhde38avQjP2Gyy6ZGhP2mgvoik      86a911bf5ed588d077fa
                                                                                                                                        04d11650b3a2c6be34a0804c04d061e8ade13e42b9b30df598b7b6
                  257d11e0a445db9882cb0ff91e96102a38 00000000b980d233a60d80fd97166c5360407a5b56                                         73f6904df0bb0d0b2ae6941bfa73097e70fc3c5b77cbcd8f1e340a28
12913       29988 d517da09f737a275fb392db64dda6e     6868fe9190cf02f4536539                     1H2yEYrppwshmDTJw9PXPNpp1Jc9UhU2pk      740b8e04d35bcfc90e38
                                                                                                                                        04bebb1a1f971ed76bbaae8c1c2b8aff6f45582292fd6854b79b6b5
                  217bc5acb162cd6537c3ea3cf514dc15808 0000000074d8c83f1d1b4a9c6b7fb3eb6cca1238235                                       d62d50478b6ec6cbec5fffffee23ab5a3234c7e748ff18b569d4e54a
12914       29993 8c92db93ceefb3a524d2a391e050e       85187f8bad9638ba907bc                       1JRRUWrfwnZDhgHjikQVjfuvdoP5sqN2Rb    ab960fa643fc98adf99
                                                                                                                                        049e2dfe115dd1fe1dbb79a7830ab8275b93b89b69971a3202b97f
                  d71a0b9f9d8afd3817c219ef63c7d3f0427 00000000b3cc5384f93014f783d86d6e209ad5ca7dc                                       c828e3f4d28b91f615c48d67aba5de3ae64a3a74c78f643551b2c8b
12915       29999 583495f12589beb26d6f3ccd2db7b       5a613c4f994fa984168c6                       1E43C86Xr6Bo9bcdCFd9KhmAWFyjwFobdi    c008bd45c32bea879d7eb
                                                                                                                                        04197ce6604dd1cf5a36fc817dfda6b0eec419875c5b8df50882325
                  37be054a52112c5f8d2c06d965813a63cc 00000000de1250dc2df5cf4d877e055f338d6ed1ab5                                        4fb32ff8a064799e600966d7d5083b435f864f3c555c4d41d1e7411
12916       30000 8bd1598133836aec883914c5cf14a7     04d5b71c097cdccd00e13                       1FuXfSvK4UHFvjoTJjUxgnj9x2T3DujzjM     3b76d912ea6bb63d0b39
                                                                                                                                        04fbe5e188e5406dbf9dd146fe4c0e1109529166607d5abb735283
                  eba159680272be500a2b284047a67963c 0000000088095a0cf263da6d3f74d4b9588d8bc2d4                                          5b48d8e4c6992a93ad6f6b0043917875c1676c73a6613b10bd28a7
12917       30005 79dd1f958f9f24aeb04e5ecd6bc8f70   31a47f31b5e4352d4a7e74                     1QDE2SB5cRWox57H9m6RLaTnGDBNkDZuvV       9719029884bdec757d8f9f
                                                                                                                                        0444d71c978981713107fa87c4f426d373ef8196db773f5ec61341f
                  9b9d9bfd9a575bdc919be6e2888da48f98 00000000b95e90a4c31d2afa2e5929c8486fce808b                                         a70555eed0a0aa5799b0bad50d46bf1c7eec25ddbfd4900e9d97fb6
12918       30013 2c33b2707317229d5b8c2721a391e2     866f1c9889739f1b73c735                     1MF52zPezyktNhMxsK1KvHr7oR6mG5Vx4B      0a9c7c0b4d9e9e8d4f5c
                                                                                                                                        04005db020ea726edb60a0ac0dec91b54d867d3324a234f20b4647
                  e58bb590d46a723ed98f71c04728007857 00000000281627a12ff8838e7fbcc3fd60ccd2798e8                                        aa8e6f8f256b04bcbb174d251799e42d6708590012a2c374efa5cf1
12919       30019 7a8cfea86a1ed2817540432b966e56     4e4b54e00cc46e39777f8                       1LXUhX4tXfWGekjucDASYWSsPzYLhYM282     02ffcfce6671d9d185ee7
                                                                                                                                        04844f9b702ac948b054e0bc8246c3ff646f17f10d146430740c934e
                  25e80095cbde9de02619338b94790851cc 000000004b43f958c69af9c980e97ed5af08a6189d2                                        311b61ea8d0333fb7252afbfbf033290781c385b8e680c4cfec525e3
12920       30034 56b05d33e564f6942a3e12c1a9aa5e     9482fe05158f081461642                       1DwUFnNSxkhRcm9hARnsC9uV531U7DM1KA     7f75c8dbc7061d8f8b
                                                                                                                                        049152540bd27df4a72318cc035d0e0f55355ab4d48fd6d51e9e861
                  e61e1593842222bd473b68aa5f93bd2366 00000000ee2511d98d2811fdbbd928d95b65297dee                                         9e137f9653d22b03664a1bc9a8cffe55ae2a6324f3262673577c10f
12921       30040 39155877eb02ed9106b9a7caa0ae11     8389297c510ad5ddd86a33                     14DH7LRkkX75UN9j89Jxi9f4PhMiYGBcP3      9404722926be07872eaa
                                                                                                                                        04df8834db2190d66e3752360e3f7df84b420a6a6fc4eb9f7fcab885
                  190f99146076e4ba0bb6601f598c7789bd 00000000e10a30d27bf9d372177fc3cf3bcc41dd6ff9                                       c58eba40360879a10a30a89e65f7fa7a7ac454762cb0aa63662ce37
12922       30041 dccda270481364545d307708ac5a97     6643cd5839467a016385                         14RWWhE86VPB4Ty5iNbqrFESm6PVRn8haH    9417e4165530dba1866
                                                                                                                                        04a6299c3c369eb0f3c788019cd1d07c8a2804f132bb85a3c384cac
                  7a8a5c8acc3ed51923dc0041779674f028 00000000939389ebc738ac7317fde0dc32c8254fbb5                                        b35a3f8caf9d4d68cd1ed162981367f2b7a82b41db1362ae90c3d82
12923       30051 5e7214219ac73d52d62b6292bbb64e     2f1cd1bf458923f0ec6ef                       1JqT7snx8i7zmx748FYJbXfXEeXdMgWr6d     f8c7c187c56e6bb06b7c
                                                                                                                                        0490dc5927212bdcac1466eb7dcf1cdc585071eb25fd833ae810dfa
                  d15b4791c48ec72160ef75e236f1758e6a 0000000025455e39150b09e13383bca1208299251                                          670b4d287d2ef99731f4375d370a62b2c9ee1b4df661aa434a75d0
12924       30052 6795465c1d093fb718f4cbe73d8ee9     8cc46e333127f1a24abd7c4                   19Ufsy8HbryECbgJA4dXs5aWBVqFweXrpm       e66c9c716a9ea8a3a8427
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 720 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                       04584977fb3c9782381c3179f80b10ad568d7832add26e71f8897c4
                  bb639328c16c3b9f88ec3ac3495d8f6b677 000000007418d01a4be0cef333012057d5f3e17194                                       48ff68c7b32a22080dce77f65a427941afb3fddf59e7bbd756e223a3
12925       30070 a78b62a50369e2eed2435ba0900df       66ae21db5272d0f5c565d2                     1ARZF9MdxqWF2NqsLv8am7ePerEyhJBuiS    34bc0a008dca3feb401
                                                                                                                                       04f844eb3f1e1175d785c38ad3a71aa08638ec8941905422d0588a
                  d341e920e7275d28909099ab930f182787 00000000130b57b8823f7a762f76fe2207b9270327                                        e378d46bf622c7088144541aee4023815c6d6e4575f61481a466e2
12926       30075 3f3602e66b657d1d81b66d6521796e     993fa740717dbe2ed31da0                     1KC78mnhbH5cckr6yq25Ty2XSSeaiHVCre     88f4f566ff7e2009433cc6
                                                                                                                                       044b45cc390d0fa97a5c2dcf9a9269ae6d4730ef3153bc4adbfeb3a
                  885c335112cc7b9adf481058a8a50917b0 000000005d2aba50c361024b6bcb400f69aa80a561                                        7101f8321311e696545bcdddeb82c76d39980a9f2c97fdd1c2fdaf69
12927       30078 51962a9c4a88eae3f274bb61ada8df     3f741da7773a7b2ef9ed20                     17LTijVMpdFJgVdjNjUFBmRNd38JZ2oqFf     b0b34b7be9ed118e926
                                                                                                                                       04fbcc0447081e7db818810242cc4253bfbbc6b1c63aa1f2a7a81a3
                  d825a09115bbacf41202f143b4c99a7645 000000003b8cc0e7677ac5d3dafe9a9d049b9f8046                                        9130f799ed9bc4210dbf1ee41ed3ecfc3437e6b8b6b7af6e2a17cd5
12928       30079 a9f23d47621704fbda1e54f53a7cc6     3756106fc6edbcadd8c03e                     17MgLAR2fbMEc45CB7WmhDqMJiMuctdEyi     1475d68c9bf23212dae1
                                                                                                                                       045aa16bcb108af47fe0ae0213fd1072d231215542da4dbf698aab2
                  7edb092db6075ea23b8800617d796aa9a 00000000b3b2e1aaf0ccc7e60e998b07d77da11800                                         4176a6158e2678ceb46eabe881710af84e2a60a06a533bd0207e19
12929       30081 79c68378a13460a45d234c3fcc76fe2   41596fe6f411aed3405797                     194SUhtzGMjmA3bomPz7ehXcpLU7DonJQk      99d9c8331f3e502b4a1d0
                                                                                                                                       049fdf07184510001bf1de3a2bd21aa477b039b20f4f2e5113d331c
                  15bfe3a044c5dbb7456c3354f5cd870e7a 00000000c731882fc29b13a45a1fc13c3c85fc5901b                                       2d38ea897f719977c11ed5d1cd04acfcb46606a51a2b04f653ca60e
12930       30082 332981f767362666eaf4cef8c92b7f     2f9c8c5987321221935b6                       15JM7KfaXPwhYRpDkAeE6YxVhC5bRusWk5    93d248dd53423e186270
                                                                                                                                       0460b6f25d45f27277a7c20a66b432eeffc218317a225a38014c17d
                  c51a3bd28e07d5b08fc360591419107cef 00000000aa3a8716891b6f8e7d87a28be2697ae81d                                        942947cb41236ad6fa338bb37867777cde12011df3781a953910aa
12931       30083 734bf198f6ed3aed04c0319979db14     c59fa85ef80d7bb0930e91                     1FDs6tF2wxAPhPKgkT4eCd51WWqYuFdXXR     a1c7e79d138a977a90d2e
                                                                                                                                       0403f8ae0f08e4217b8c572675c170347af133dd6f0454f311af11a0
                  a03b2015206566f8e04ed8be886169f030 00000000be98459612c0a15b9b2bd255d574d23d3                                         f5da671325c1af0b9798d18f0a01009813fa37802f1628aa2e1f2d3
12932       30090 c865c226ff568eadec7a9147bc4a10     5e1c5e1fa97b3795c637a56                   1Mfjtt7aJEkwcoocokQxLNE1jDEqh6LFKF      a094e6177750a157719
                                                                                                                                       04c96565e58a54aaa4f881f382e760f054a3e5e001a5c5f0628fb47f
                  1b8c8d506b7d7363e89f894b63530680dc 00000000633474583a7d179911203d72269d1e79c                                         2fd51539e095444ef5930c956ea838f81eaa4b7cd2283353ba8778b
12933       30095 d9e0222da729a9e41796a9acd8174b     5007056eea48ec858ac9a10                   1CaqwVnD1ea6ethod3zrUY7vQpQYGapXQk      3245a7b7157244e0983
                                                                                                                                       04398a4ffb0e8da81c010505403d88250387c1b2c6c2ebf02337cad
                  6b463d5a5df98ea57a321d568222dc8781 000000006186d1904281eaad9692cb46b343fc8409                                        5bbffcc032305b88fa9d64d8af0333703adfd88cd7fa280bae91b7d3
12934       30107 98d324b73e2f3ad902517d1a8b7941     b36322d5898555e8a100ea                     1KkajS3KDciJbfKk2Vg2SjUE6eKdiMktAa     bfd79bf8d4f002cd9e8
                                                                                                                                       04296b3f0018b5e5ca486e59266c24f467c84058581190b95631d7
                  661b0877ead6758811ed65734289b8524 00000000f21e881368f0995df156368f2835ffd40b0                                        4eb968e3f7cf05e5c4fbf031fbd9926973ee65458eb7cdf19cd9810d
12935       30120 4ae31df91ffee49c915c8cdde121ace   20ac68035792347d06287                       1Bem5Kss6wfcdZc6PfWSe2q2MicHSfikVo     f88e538b2d3c95f490d1
                                                                                                                                       04568d5f0a0745b368e9d5afe7b257a9baa7557fd875f0587b21ce2
                  028fdea4a4cde01fe5397a221c36079dc7 00000000c8d0831a88a066304b15be2d26c3d62472                                        8be066dcf567ed1cf127bb110ee5695437f7aff82b4a2e8c99dc5c54
12936       30123 876cbac3ac3a8d63cd03a715fc4e49     7f657755bfbb1b54f4ad8c                     1Bh4Vari8LcDcdH2qWJVK5sN4dA4vWfQe3     81421ba1d73ec2830b5
                                                                                                                                       043511ea3a69aec8e3719f6e181e744fbfade022d7203545345503f
                  12b535634e87a4ea8127d6317045f605f8 00000000c93a3b07ac5e6889bdc8b34b4070f134d1                                        129f195e60457f6b8d2634892011fa75aa8a0a1d8b162eeb2e58d4
12937       30127 e0401843a639ac03d848e68174c296     d57574d09aa4e0dbf392dd                     1F8vf2ELUUusUMvsSDJCLEdEax8gNqMxea     4ba36bc04bb539cc6f634
                                                                                                                                       04acd569cd17e456ba8f6ac1c38f9e6dce5fc6efa552a13d204865f8
                  35b2a7b50c7196016f40bdc6f30f6c90172 0000000076927df61c5409012e50aea747f4a9b73b                                       37dc86b930edd0862231fee8fb10c0875705dd2307376bf2ec2b0a3
12938       30129 51f80af769ec8d4cb94c5b89a5d69       8b9d8c26d79db932b95aa2                     1DB87sPdaHVBxnnwV7VKsw9qm4JpAGAZ4g    9bfeca8c04b768bf168
                                                                                                                                       040d67a00650adc3111d55208d64aaf2a6f0a482738f8cf65e3aa4a
                  fded203a39f469f9baacd4b594df00a7766 00000000e0b77154d5f87c9461b633f71428bf16fea                                      c84cfe5eae7b09f3bf119cf2203e3a1c5b9a58a3031545cc22be4300
12939       30139 f40df62f1248842cc80184f9ead1a       eb1365851ac69314df956                       16TqRUQtrBRv9jnpuyVFEH43SRKZhqrCQ7   74b9b2a063cfc8fe94f
                                                                                                                                       04949baae8fdcaf8909e3057bcc473854fcea05fdfecca754d0729f5
                  0dd8e6fda68e467a41af237b4f88383e4d 000000009eac11463be402658c1e47206e4eaa5dd3                                        04b64d8122c34668f67d9e1c09a2379c4c98935abb35b3eeaa0e1e
12940       30151 8fb5c313bbf8dca80ba740a2a80302     fb60a75db60922b52ef9f9                     12Ft7JjoqV6fTzUA3mRnosDYtJekVqnZpT     5b04052930f1e6aab4d5
                                                                                                                                       0445fbb6ff95d2bf42ff24aff2fb1dfc9c750e36c64fde68be4931614
                  d17f9052ccc48e00d31280ddc695cd08e8 0000000066244bc9bf22b26644ee8fe611f20c6168c                                       8397d031aae6e1f129634cad893c5fcf4893d39cbf59c72bb08b6cf7
12941       30156 ae9c3bc978f22f41e94b7d59690dc6     308856573c99d24544d18                       17FPAZpGxGhgrnVDHpnr8sjo2VYNbrsoyk    9f3c3f2c0dc3fa0e2
                                                                                                                                       048690788eafaf9b2531d808769203fbadc7afcfa8923e2f080f5549
                  46f1e48d20a7ac1e2f0ee9acf61fb47f70e 00000000b10e7dafde705415eeb1ecac039767c6b7                                       307d8610acb8b52e34b746e3e35c16fa6853bc9d88d8237c774282
12942       30162 d9967d194e184007d69ec5c562402       30e8d73f37afc0435ed44e                     16DNddAMY37PFxsE8x5GzopZMgkvv8BURZ    4a4ae4477e48866a6fee
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 721 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04270d5c8996e7b1caa60831fb2791558e2e55741aace15d008cc9
                  9b6b21bba9dc1504e1a5567838eeceed75 000000009646c01ec7e53f602c98b514a218eac566                                        795e7267d5b5c112ff2ed51709402bfceb8c8ce7a131449168e6170
12943       30169 5cb505a541241946008dcc0f79186e     571562b96d2bf50f87e6e5                     12CTHhyJtr49LgoUShbWgebLBviLAFj6nj     3e92531e15c96f04342df
                                                                                                                                       048434f711df240450b715d64f7b795a481c361901fe100c8147058
                  8050ca281fac6d340b4c5a9b628dd28b53 000000005c2ac3455b5d23d167f0d8d4dbac19095c                                        8d000c63a1599654902cad4a4c16716e7174ce1d4108940b64a35d
12944       30181 a1b2961ea1e7aa2fb748ce0c5082c1     152daef15460990cb60744                     1LgKXBRT2Fp5wxg4djSyj9HrPHVEjZ8MAw     06cef9a4a10e8cd454f33
                                                                                                                                       0456b63bf185f4a60636447de73137c4c5eef0a0673c5094be0030a
                  8d5958e86caad2237a1cd462ac07a7c8aa 00000000a9ad13605b407cc0ebd9bc877066d47b8f                                        53ea92786f3380d1c015d938eedf205c1d3987f3430ce2a158f38fb
12945       30189 6d3886d2a575ebacbce5f1f98387d9     716e41abbe60957d389542                     1DJVt5S8cdZ6KeLcyjQjEpxFdwBRriYT9v     584c0a68b9f5466b3b61
                                                                                                                                       0468583f5ddb9d6c29cca10dc244f58139cb8d4b781aa96ea1dad81
                  889552178434768130717df31ad6432081 000000000e54cbfc169dcba243e1f1bf8b3e8537e6b                                       ab98914b958e2f84cebc90add2a4aac6fbcf6067d0a711ccc057ed1
12946       30215 13a70aa3279c04eb30d8e3ab395eed     399c49503f340a70ba94b                       1EdrQwSXQYFKZKim3fX7jKTiR5gmjsjT64    2939c8577b22bf9f9934
                                                                                                                                       04c39b4605069840e25988180a5c5afe44eb0018a1ae8eaace1bc7
                  e45ad050d38789e64d971afd2139d6c370 00000000bbd4a9bea30dfbc08858e92e3531013947                                        cabf16d41a2b3caaf04f52f04481ef14eef95078274f506465893550
12947       30230 f3738523810c56b48748cfb9bbf96c     63c27aa2595faf2fdbe6de                     1JWUzEuQgLp64gRc3hUNQF2WRdBCW4QkKF     ce2874fabf51cd61ca73
                                                                                                                                       0416e2fbba67789ea4647d4312ec440fd43caeb4ac42eb9e4d2d57
                  e929b0720b011a79ee634ed21c4d89ab3 00000000272af1c7c6afb3ab659351a52effe88b2ca                                        736e1101bef3fbdd7bae88b4b4f29355478a26577bc5b326fbbd847
12948       30234 a237e5ab4027b4461631cbf7c6aa39d   c86a8433c0b000759dced                       17xLqY26Xfw7BD3J9Dg47dP5r9shV3Xxt2     190b7e9651a83b88b90e0
                                                                                                                                       04836c7f79b1b5227ea8244d4aeb99d4027ce458ee41b3537a9a69
                  fefe37a5a79647bb718da5f3d85bf242bf7 00000000e8de9310025c8309006dabfbc2fbb03039                                       d91f3dc447648580ccb33ecac15a3c449dde60deb78c1acd9bb9a07
12949       30237 7939ca031fa907bf1631aa59c962b       a81752c3a687a292294c6e                     16V8r5EjfpMpdbDEZQhRreW8eKnrcpZsr9    dca6a8f54e4461c8a8f66
                                                                                                                                       04d5ebb7a263ae35b1ead62231bb21bbd7d57f903430edc0f1931a
                  3f6d5f805505205efd3162629db8d68a4e 000000005107662c86452e7365f32f8ffdc70d8d87a                                       12521c71faffbda937e73d3f4e643cdd8c6113711c0a6207010b3c1
12950       30239 15a2bd1423dc822d22893553309c88     a6f78630a79f7d77fbfe6                       1M2a6pzJ3DwyEjYxoD1bo7WtBQqm8y75uL    9f7d0ffe4ab8d769376fb
                                                                                                                                       044725a7da51c6673c5b2f12a20d673398ef744baacc6ab8629b09a
                  e73feee534ad5bc667db210f282d0b8617 0000000061cef7c3e07045219fdaf781d85bf827613                                       e28d629877da9677c34b574778edac0c183157b8a9811caff1daa91
12951       30241 a921a8f673da944da510ee7657dc1a     7a7543fc1d5856194ee30                       18R7oHyENAn3QTQzJiFmWK33SuXERM5W5C    d599666fc25ceb5fa69f
                                                                                                                                       0485ea702678c8535f0fb6a9e1898eecd659cc8caa7a15802438724
                  c87744d2514150e81c800232b5d7b19082 00000000b9aef12eff86d67ec9a2996e7e13794273                                        ee7779e37df252f166c12fe3bb594bad6d2d8b3779e0a2754e363f0
12952       30247 9ad621e68d7fab2b54830eea363f70     a18e48a59c1c508ef860d7                     1L2Nw3sh87KKXuaiDSpP2PQjWeZTpNQmXS     b654c90d6ce11835e200
                                                                                                                                       0427bff6e9eb6bddb471d6d01443b5a14fb72dc2c4d029a6ee760a8
                  0c265893bdd4e88259027e3392661c279c 000000005cbb8cdbeffe14ac835dfa9d7578b150027                                       e86c2c9f352d07048180f6aa780f4a4b34075fd39f985e049df8d2ea
12953       30254 c0ea12e8d07374cc22e6f5d3e2fb58     f20d0aa0d75fe9d90b7af                       1KKxk1wATixqXTQu2Xjt5BR6H2usCihQv6    38282b8a4d0244a75a2
                                                                                                                                       04f90d9785aec34980c1289bc20812023d4f12847e90724a97b322
                  753dc2cd2a34dc1d2320673b80876cea7e 00000000f74e75c8a13bce88e2063dfc4546de3185                                        1aa6a1ee3cd21b7b95f95c3139c55f669586a72a3f3aa2adbec8610
12954       30255 44192fa95eb3392bb00436b0a66b51     86d9acaeb596e8fb4669c1                     1LpCzHxxWasKBUCqbyXRUsKn1RSvNaRupT     c2673f944bb4a8fe29368
                                                                                                                                       04038f9a1068082febfecc651debf6ce4db5ce292017406ee704a15
                  570169c9131b407f6971837e1c548f1840 00000000cb78a6cd603b263af31ea653efea82c1a2                                        6856856e2a210b0cf489d6e8fd6ee889ada05b63a87871746a77df
12955       30256 d459fb945e18af76bb4864e7c10a39     908265e62cd4fd96cfa9e9                     1DAJXe6LPjksEYh7fLp8zB8Wz9DDX7d66N     b503756d05156806b7b7b
                                                                                                                                       0478aff06624fc8176f6552ec5e8a1e144f01d69df3419ce6106f65c
                  b059f9daad0f7703f371c15d458d51afc39 00000000c4d83297e78460e8bd27e8aee9f9eb6c74                                       2d3478d6c68e5bc1ad90eb6d31c36fa8e35936afd32c46208985025
12956       30258 278874396b662713f0fcb30418e13       5a3f87f5c1a727eb7a7097                     12MZnJfu7GNrC8bSPuZhgNDr9otmUZnALu    71fc2a029233f9d6765
                                                                                                                                       0450af6877d37c448ba80cc65f8f792a1f6b18a15603187e5a32a42
                  ffe5e4d241ca3dcad6f4f46125d82673c58 00000000f360738a329c938c5fc6e2163675483cee3                                      73f378b20facda3d4e3ecd490b12c54b3fbcdf379c674d7bf53e79c8
12957       30259 3d1b733979d2da5a297d8d3544e8a       2bd5b9c766002cb38e760                       1P9asYUL1HyfRivg8FeuXRZc1Y5ghZ7GTw   8e73b8a070d5aef6e72
                                                                                                                                       046487636d9f40d65bc5bacf5f22c4958636ddea3111d55b373634e
                  17ea75929a1ce7bccf1c245fb1e8bf3a4fc 000000001c25aa01219fd4ec7980db0264a3366d2d                                       127b77a9d635f9deeb00b884517521247648c9f5244c8870105668
12958       30272 52c3b4b2053ca76c6fda0ad13e049       bed8516e5d18e2263fe531                     1BPqcdb4kzgoPyjpyrL9xzhmMsJS5eQqvw    2e41463c5884c24235325
                                                                                                                                       04f5f120452b151b0a1ae65998d4fc0b55e9fd3351e8577e12faf2a
                  fcd35cdad37f459c8d2fb6352f75648b62b 00000000a9e6abe239c092ffe2899cda56404d3d48                                       048526ecbacd0242a08ee21bb9be4d379320eb62d4fb6dc089beeb
12959       30274 514fd5f3b066d3ad0ca71c4b9eeb8       2a387f217c7c82ac0c7edc                     17EvL2u6RNoshwREdkHrmV3qQRJoCYnK5C    46f23dc1081b4c5d6ad6a
                                                                                                                                       04c5cc3959ca486fc320c6b7364c853f43f1db1b0b95e43d9720be2
                  973af105c7e12aef3fd1763892817a3407 000000005952257c89224ba1528edc9cb374afec10                                        8bb8da55e5d8f8110f3220608a3e32bed7c164c0ba0e9472e8546c
12960       30275 be9920420aa2eb3cb8801188b1047b     10425fb99314c9dd825028                     1Q3HYAZwnooayQZWEkYSThT353KcbpFF3P     dd307b755e272c878adbd
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 722 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04f14a93b4db62f2a6fb7ccee0e6315d27f5cf4230914713a743561
                  1d050f2cd26533d011ccb65eea6b700f5f4 0000000039e6ffc7f3df7a503b23d0da3e6ec956c17                                      ba4920e4a99e51fed16da6e3d048d28281b2af563fc8021df4a70d4
12961       30286 84f3317afc8abd025ae8e7c133b06       a8c297bcdfdfc4120f64a                       1AMLz3ZBrrBwv2KRFRj4dU46Pgw1R8dvQV   2926a92bb5841f08846a
                                                                                                                                       04273c7c84d757450e8ba1f1553bd3c8f7082015ce68a24691ff731
                  c5497d669fcf681b8f037465598ce90e2aa 00000000840137e848f8673479f399f421b3f5e1f20                                      53ab344260b049ff04e35eb3eddc6ed9f4523f0163f3d556db56b90
12962       30288 f5611d9ca2fc268c11a8b7ec50618       352b66e0af194a1f99730                       1GgLxr81StVBpRQPNQKnSF25kyEcpHCnz5   5d7ddfecd7c0714b2c1c
                                                                                                                                       0476af1b93cd2fa3ef75a0e0337b2da3585f5dba668623f2084f642
                  da5a551438cece75ad536b85a65b2a8e7a 0000000058389f1529ff933d088ca0a7d7610d8f8e9                                       a78d51ed9923673003480a43e4f5f564f36d6ddc95d36195b65c402
12963       30295 04c1914f0e30c8a10ea85f401863b3     8c491e8893191b73a8ffc                       154NDU41UHC63KQ9HwDzFwxU4iF7a5KjgU    13d7bb5953d2848ceaca
                                                                                                                                       04902c15b94703c369cc4a7ce0eadef37bda79cd10058bc54a37d8d
                  c29a8efd53f58ef0e95451bc7c323052d0f 00000000740198bd2e92c10f334fa4671b65df6272c                                      317526834058aa7279291ebe6349b7e8246c8b8e9d52fe31405128
12964       30299 e56c75956be1aade2bd9e6d050a8d       dee77dda5a8eb436e379d                       1QLPpBiYgRjTh1A4dPVJAj94uBR6mDtMHt   548eac3fef03a487af896
                                                                                                                                       04299f792b923d2acfc2f478c91a57872543c2e1c26c674f45b47afd
                  461b812ae0567a04d8c2dab3fa0aa5e50f 00000000cebf092aa176e6df8206f00a324e5ba3b4c                                       e6b7bd1a848efb2deed89991ef07fbeed5e9f72542655d158a70ecd
12965       30307 85a9b9306dd03e83eb0915987aa9fd     c96f6fe70cf7e091f4489                       1B3ekn9yus1DhHXcLZa2UnV5vKqSdaKC2a    7a5d8417fcd5e067292
                                                                                                                                       04eac1811120c8b25a01cddc4f097ff04b8b751fcab9e56ea166d31
                  a20829de15d593da0557d6a7be0294cfbb 0000000092d14d838eafb44c53513016c543843be8                                        68fc87a1d4f999676ddd6e463a24b89bc9777dbb30ae5b01cae5df3
12966       30317 e8f22d3d727a01f80e9f359f566627     002e36a167ba81a84cc263                     1B8tBmGzxLynfxop38RpNaJ8SM5wr3oj4W     d1de7372e6cb32ca9560
                                                                                                                                       04909ce612a56f82047f02b5ea5e9ab94fbe7bccf2aa31c271bf8098
                  b82f0206ea2c390c56f7bfb8cdb5dad1592 000000009ac5ddd624114e170cdb90f3ab2c434d58                                       c8fb83282fa066cc2ec29b036d8b2164ec5a0e6a24ad008aa75e4d2
12967       30325 ccae41ff861d19a95f7096c761fe8       9bff8bbc6ebb5eb7d4979d                     19UDwrGUAGh4go7mmwyjMdAE2Aos9DJdXT    673a6f61a03d6e73754
                                                                                                                                       04d1f8eedb0946953c200f903e68c8a53e10eaea66984493a70c09
                  c3b7f48109a6526e76308aa6c1a7731585 0000000002c060853d77bbaa650cbcf80874031ec7                                        3fe0561f2770f18aa8bcf3619522d9d1b406e7e68e45fca65b8bd81
12968       30337 375cefd7b6d991beb27bc77e1e3367     85f2972e705d4b78577c26                     14GgUYawMY8pT2KtrvGRLidfnXks744qgQ     74f525cf3910b8081c46f
                                                                                                                                       0483f04bdccc39324f3395d7dc0a72c0874ee5ad8d4180cdab8b07c
                  f1747c827bc38e13fe47e952da470f24302 0000000034faa62e64099364e20e1350ba9939c3e0                                       a21af6492d9c4138840fa8ffcb0223a343048b46d9c03a22f96ead6
12969       30356 d2d7138eb1e3295cb5bc45e945de1       57dd526bc6783132dcf1bd                     15StD6n2ZTygoc7PM2bY13aAkwybNBUwn8    ef42caec48bea9f76eee
                                                                                                                                       04a17c624ad41aaaa4f8a6d123188eaf030a53a2162a48a0d7047f
                  0b64e04ff4b7d6c1d45b07ec8b9725220fb 00000000b66dc4e1fcee41603cda85baa01e62cac6                                       a747be0ea1fd7c6cb9d9c8d9f2e95ba91e6191c5c547efeae35d7af
12970       30360 a9e093cf3a55f4dd84e061191c45f       85eb0dacafc8b1086d9469                     12zY5eRv7YrUQfbXzZL2LS8wpWoK6TDr2x    a9c10d267e8cb63cfebaa
                                                                                                                                       04e304b010942553d21c481a8a4a492aee2e8ee3090a8872a272b
                  22f92f8ddeeca03235a54d2d10590bdacb 00000000258775d9540b3bdffd029da34efe2dea5a                                        47de16e90c38b6bde6965698893fa1964703c30df14fc0daddbf367
12971       30368 8dee8361fe8e82d2e6bc277ee9cf3c     82c69e2376f70884136f44                     11QLSS6Vgdr3TprB3qdhxgMGBKktdCqL8      7e492352f0745a3e09eefb
                                                                                                                                       04de6b94e0038f78a1b7bdad4072bae4c34ef9d3d581cf7e5ead2af
                  25e68757e601deeabb0337b276679f80f5 00000000d2b87072cb5d548c3f4e2a1a12a0abada2                                        10b05237db41d627dd816a87e046ba4710493f922489de1f7179b9
12972       30374 5dd0fc356d7364779a32ef82e91f83     cce61efaf29ea84a28f3ba                     18DfVFHfCAVFBhbmBLYxsE3HZqpaSu1Wvw     c9206b50bfaa1cf876dac
                                                                                                                                       04f9f7ebc6bf4104494197754a74ccb84f1ba86181038c660f6fa3b0
                  2fdc63733cc31625d229e350f96d4b5028 000000000f2ef68ac14f32126b8444da583d15f98ad                                       9f967e4558cbfad68d95596273ac8b0df0e9008a2fd68f544e8f2cdc
12973       30384 d88c818b564a16e31379efc216d665     ac652fbb6c69552458869                       1BQqVjRAGndm8tRrwQNwdgJR8yhhDxXzE7    95c1bf9f2bfa25ade1
                                                                                                                                       04f8f74913277fb158886223cf73a9ddda1611716e22b346a48ae0f
                  5a1c5b96cf3433901155cf4c2d2f1f57428 000000002c74c1db83f5c1d70a06e741e11d401738                                       dd06a4481d49e6c477d3b1f4c03c1fea6cdc36a0fdea3a9faf3f4f61
12974       30390 e8f7e8f16f18069579eb2dda36614       0312ff29e6633e26f5a719                     14UPn7J97huN5Ea4sj8g686XhrH3WuTvWn    e6c612d379a507c0c21
                                                                                                                                       04776eac59a3c718a1696868c9fc66683f84bcf747663844af69074
                  f6d241146cdd3fb31945d1327f89b86fd89 000000003770e602e421db8ab03acca56ee1cca2fb                                       86054c09fe659c9a8fb3b3e67d94ae3625f43972fe766ed9894fecd
12975       30393 ec89a2ebe63fab5e5e8bbe9d4d631       de4162643f3f5c6f8e2ad1                     1HenciVLZmE9ugshcrW3GtZttP1bqr8W3s    4abc3b2480a11ea97ed9
                                                                                                                                       0497a7c770bc036ed7ef91a2b8fc3e57204779807f3a14355a25d5c
                  c526b6761b2575262ac450ef873e8b54cd 00000000014df9e0ddfeea25fcbeacb6f382562ff2df                                      0f2d963487798609c0249a5bac7574334502d4682ab4c5dc6cd953
12976       30395 c7dac78123c55f101141fc27878a91     05203eb8f519c0e57d75                         12CSG5c6CXQYHZp5VL2UqdRKQiJ3X8KEhQ   036352fe0e0ea7a144f6e
                                                                                                                                       04f64c59712e286d29ac0f9e8bd94206710631fc889d216b2c64396
                  66258aa3cace3342b63cf87f90c7aa29e40 00000000b3e908c502cc0b214c3ed8c146f13e3213                                       5a577f0b20590c0e92a173773018753c07c83d185477e3922e3f8fc
12977       30406 a3fbb87100146e1ca58cf1c4e6210       5204715b899d0aeb2fa73c                     1Pt9Pvv51euwdfhxA6h6rfC43Enatg1sXE    c813481998d706d2ce2f
                                                                                                                                       043ae03d55ec74cc3373f327aa510077b1850e6aaa322b05b79581
                  a3bdb2dae290def452f1db4e977a2e52fc 00000000ac890705772c8f1828a21f860fcecce1ef3                                       c2a428ae9bbfca54211023ebf6891302af4e6876cae8d591ba0f0f4c
12978       30413 7ae08f69be11e531b9975ea318d654     a2fd3af758bb45c4481d0                       1G51T84bb8VA833BVpeUqGzUHfegmB7KRD    e40ba76fce9eaf803001
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 723 of
                                                              913
        A                         B                                       C                                            D                                          E
                                                                                                                                      0452d744be4c917694ae7c6441d443249be0af3702a17e97f91052
                  8fbe30001a36de37ed0de5628497578ca7 000000007217b6a7ef843422e1712ef8113a598859                                       2cd37e361dbf8bb12e9836e0134169f90220a74de869a06cc536d5
12979       30423 fc2fbcfc3ec4cbc7bcf3e362acbeb0     585f8f5cba06f6e5d4e79f                     1D9wfKN3ax7MFGwwJB4BmRGxrJRvigbYiD    66ae17abaa3ac451b8a4a9
                                                                                                                                      04012e2feb7da384342ca76c2edcd84e090a1a3f2c4050e67e2faab
                  6f3081b4b9d644b7fb9f577f72368d8fc3a 00000000a0b232e1287dd8197c669521379b4b4e4                                       e3636282e318cc3dd6e3eafafda7e555ec6ad3600c51e450d1fa01b
12980       30434 6fdcf564de1a6ef28123162e69196       810dae1b433fa5d20495d15                   19bf2fMfCt1b3MLbHwahJfdUNoZXTxYd5D    820d635eb51f6a77c572
                                                                                                                                      04d8857408ded5d87261307866d79996fac28a90ee6d37334dfa60
                  7cbcc75741d33e4fd666fd12cc2256019ae 0000000056d88e1c0824613b9e6dfb804d0562293b                                      dab89abf55a2035c0973c4532e8c5e76ab3c2ddb69b79386d6e231
12981       30443 a8d9d842bc8adde0fd4e3070b6caf       e63a64acb4457b8bb8e78c                     197ANs8282SZGbrRSLQUWynqetq8jeWndj   72423dc1bc3efcd911b354
                                                                                                                                      049e67835c51acdd8e64de98a06e29a0516971c696bdb5227401f7
                  ede45a24991060da056e80108b660ad5b 0000000086920afd723ddad959240193f0c6d75584                                        437e062a4fe98e683506d78634b27e60063a193e9ac187cac4fc970
12982       30445 e7317601298fcc202bd57169a2e23e6   6f20dc2c044ecf4f690624                     1CF2RgpFY3UWcJZFEVsEPdTuP9gtFBoDc2     583d8c70db69087629f42
                                                                                                                                      04a7c0fc836689d3f5f2eceb0c9616e914c943db89dcbf594ed4f2e6
                  55481e47ed1f932683d2f49b788d0756ce 00000000344dafac4e8e7b28c3c3f2d9d51d56b8e6                                       81ecec598bbaa40d74ec542ba62ed16f03ed51858e137ac98e6880
12983       30469 d8c4b5d01a7c0453fe898c90fc1039     2cbad5ca9e85b72fcccaae                     1FWYYWjrPSGTpqf7HXGCjQYps2yaXWMpWD    a2f4cc4081abbafc012c
                                                                                                                                      04345c4afdad53c305eb98c79626950158a217266cf210444c4db5c
                  52d59d85d618ae0f1987d9d36e7f94ca9c 000000009b07c8321a6d9714dc8dda8bd6fefd8ebf8                                      895b05be298d26ab935b6a5e66017701eaf40db0db6ac0e53b1eb7
12984       30475 2f3ff7ad3814eb612942f1f5744bf1     87177bda660fc523d8e12                       1BUKvshQ6okeNW8PFwbvHbc7ZSMjdSpHu2   d8378bfd39107bd8b9065
                                                                                                                                      0427a938b4bf302b3b28996c8ec3570d9cc9c82343b59206166b6ec
                  c2ee70e34a325acfbdb72c92405f5e6971 0000000026f91a3686e4b34dbdf57ee54c5e084c72                                       49dcf174cb53cde6f4e5744eb31661bc7646380c449683f4eaeb40d
12985       30478 78a9d8058110fcd95e82a1e81f510b     c76f0112040e7acfb5a6ef                     1342v1spQ6aBHSEpqVvqXJwSCidYwqvRT9    64849e66c95183056dfc
                                                                                                                                      048d9ce0a74d2dd6a2a8af3da93baf1f3e13f57db8ef1b93c00c218
                  dc2262d7be09066f2a1235308220ddc9f6 00000000a5f7d662e55d9605b664e5b38b1cb35587                                       b1e6380ca22e9e34ec30b921d556a5f9d31f56cffb7fb18c79351903
12986       30492 46f0bc37e1a539095f2c516f69e9a6     8eb1d36d3c43505ef4ada1                     17sj4rFKzuPkV4AtEdMkc7n84ABe6CazXp    c48d26a4218be3e41de
                                                                                                                                      04b01318505064549b6d3341ec510c03b2267e9c24a494a55686ce
                  2f294d2e5521d1f39057d74fcd7790695e 00000000a47d4cb54f6a41bd09e83f33a654793f2a                                       707e484ac465fbc7d3934f485264e95809e65448c0817f3f0601e0f
12987       30502 d29be50acb51cec30458777abeb9bd     3356350eed9497d9d49c7b                     1PcCbQuUDV6EvdFYMiFPvMWPSaXFuJPhXg    4146c0b3959213fd608fe
                                                                                                                                      0479c6da9d77b3490c7a548eacde43d668fccda6a20de87391c5331
                  d18d18266b1be597da969bbccb0f0d813e 00000000da5112e5ce27f65f0e3f234426a5228dae                                       6ace74f73cc0202bbeca0d7697b19847d24a44ac5d58b2cc1e6f403
12988       30513 cb2b1389174463d81d62fcaa07d051     b88a6e06770c019c8bb8e5                     1GwaiUArAF6MfSPV8SwCnp5LKEEbu9qrQ9    345697981e04bb8bd7b4
                                                                                                                                      047d69812554ae97783ef2cad0ba0eb7c23ca56cb7f0030f23d13a2
                  590f0aeba28e40999c9c02f4de36676679 00000000b7bdc81b5ba341b6e2e8a861f799001ad1                                       36d3099c3ff506ab9eb84c4974f8e2471584787089d82e36e695ddd
12989       30521 5bb8787b92b10e1bfc2c40c914ad81     0dfc5d487e594fb7c177fe                     1LDN6WKqcTjta633ZniBZeuiAd1kC7JLCS    63d3aec93ab2f32baa1d
                                                                                                                                      04559b5d7f66584d808a9007b2aa1621ce5d25905b12eea5b8042a
                  f7d3e11f896735c23a4d271277c1c8c062f 000000003a7a6b05fac0ef00446289bb2a5be1356a                                      0519c739c7f514d745e612083e0e20ab2425988dc4cdb5d8d6505e
12990       30524 a9af7555b82704ae889a7e05cd016       75b5026d6a446807a936b0                     1Fp18vmxp3i2nSC4RPkwUsDbeguXCtemyC   7c1a4948d63d9033ea1d31
                                                                                                                                      047ae4851306a20f7d9431551d16420b61355f2f80a50a4108ed1fc
                  a6856764428c7fce10af1ab1485e92cf779 00000000cc6f5bc22a6182513b71ed7c452baa7b84                                      dc7dabb894389f10cb929b9cd63a4aff9eed93768d720849fc8396c
12991       30532 969aec11acebbbbec385d51802fd5       25951ccd0ffa20b25dddcb                     1C2kmBHjfCP5UrvxsQZmUfJXA6sc224Pez   4e768918ef4a84526514
                                                                                                                                      0424fb524c641f269f4f0216feda1fcff315d14913fbc5cd6326ea995
                  2a1e056ef8f73352ce5ff7d4b72112587eb 00000000a856bc525feb4ed611a7dd30bbef840542                                      b78c77aee484bf8e0b96533596887bd473855435f7f2501debd646c
12992       30538 dc4a23f52b9b533e8c728118d3fed       b669c0ac52f05d9b39586a                     19cXDYYtShAjF4P3Gip9KsHkQWYhThn3oB   bbb27083ea55693d73
                                                                                                                                      043c6dfd4426f4390cd75cab9f6a5798f337ebf7837b1a8b4085fb01
                  c72210d0265682c4505fc6de16579e2b0a 000000005c7f79fb1be8f6684224eb922cf4dcd0629                                      9acbc83f8300a1d503814314d11b0f0a3410cefbe5ec0685b8691a4
12993       30570 df3ba65634a2092f12fdc06551feb0     27df58d8d9b5539d99beb                       1D7N7aEvk5QKFnHpF5wUafCEABeuU3j1Eh   d77f0ffce5f026050dd
                                                                                                                                      04e42d9fef633661f80df9161be59e6d56ddac880ee0bb6cc6b949f
                  ee4fc8ca50aa6579860dc9b9207f10be21 00000000b00476f445d0efa1600065c24a9cbaee58                                       81e400077f75267b21415df47dd0cabd71e0af5db7d43b3d115d02
12994       30571 d753fe3d383cd04c619330dec08248     595c301833aeec47511f91                     1BzknixNDGfyesGcTbFuyEiD2nyCgEY6rS    a4e66b98420f40afddf4f
                                                                                                                                      0412d096593b3c3c771eb23cd326a3c3a84cb4eadff6cbcb83c9faf8
                  a9258c1de8ddbf9b0c9073a130776a96b0 00000000046f425bd2405fa9257601dd1922e5084c                                       aeed723b16694a41f2886f3c6531267ff18465025a36d0953fef7d4c
12995       30576 5c59f02467327978ec2f97ea5f2483     0f1fbb2f13409dc67f843a                     1BzGLeUBrVtiKT8WSWLyshAZFj11bNKqWM    fb899deac1c15d9cde
                                                                                                                                      041d27e76c6418e99c6b8850657536055a1cc9f02ab989540db6f6f
                  70cd223b81ac9c2cf421d8d4583e86ee72 0000000017cc73d2a21f3a4f92c7a8523c3cf713349                                      f42587a28c65a9a7e118334b085728a2d36b04f7c6826eaa3dc974
12996       30584 4659f042bf4158a19b742d2f9bc07e     b67c0c6cdc58b84089a10                       1DcsVw4inJiccwdEHw39F73BVXEsz5oujC   445a1c13565264d8a398a
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 724 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       041ac7d92a68b8bafe297c92d43dddd1e3a84030bf2abf5c53b07b4
                  22df036d1bd123fd22da575d1d6ae9fb36 00000000e73102d50df252524f0981731594b5279c                                        c21980b81b5583119f0f2a68261d2a66f03a418f349346f63a7d3f1
12997       30595 198dc455506fe91d895abb36f65d68     e709ee34078c18cac7a26e                     16wQGNoTDxV3pCPFFC62L18tkeS2V16gim     42d64af56e5f245d7972
                                                                                                                                       04d586aef84da40c7c2607c5c55bfee84f56cae7ad35a2850e97043
                  9f98b3231cee87f7ea29bddd91c1c4bf40f 0000000033efc0c9cfd3c958e07b5c6cde759d3cea3                                      ff01d39e9a1013cd3841f9878684a2c94420fb9a8a536a648ae6dc3
12998       30600 dc637124349dc1cf0078cdea24480       e8f0e5e4a0fdbd3ed1981                       13WheKSEVjtNieGQaZexDs5aASn1MBGqnr   507d7515f2d136f2798e
                                                                                                                                       04b908c1845b17e33fcbe8c663f48b6bde9aff544dd2a81a308fbe0
                  1ad5d98d68c2f4a8bb00600d490cbdb082 0000000067c5c0cd5dc5b829c244a7df5c541faf0c3                                       e3c8d0179b4560ce1a0aacd2e947a828bf36b154316cdafd927a704
12999       30604 de2a7bbda7f63c5c6b2a2b232a79ed     b04c2d42a20271dc7c0c3                       1HRWq4iwgmHLiLUWo2kZA62EpYCToLm2my    5a11d135bfaae95515f3
                                                                                                                                       04d345925b5c3a4917b55506084fb8b96ddf4b637442683832c74d
                  b19479774aa4173e9cd743e4fb143f1b28 00000000241051dbe4f0eba0636e77274df94364b8                                        71e1a4d1707eaf622b79e25b6910dcf938a3d13594b6e2d1db37d1
13000       30612 8eb718b17fc226371e59a1b99135c6     579bc660c3669d1d95bbb6                     18zruRpPDYUPKXUY7JNCqj96PZv5c6n8A3     4a4cbff376cf4d6556c170
                                                                                                                                       04879ccc05c8d6275bc67f1317df3ac2bb4adcfa6f370a3c78e1119e
                  390f9e70c917038b581425a2b7f9b32892 0000000058eb38ead28b8d215dbd65187220f598f5                                        828fa1cb0bb30405f08dcefc7b724651805553f4095771f99b41f843
13001       30628 46004c086eacffff84c9300c823607     06e30c007e6173acd0d9a5                     15jpTk47NomswfHxBNiuet7n9pubah38bT     3421a0ad434ccbd4e8
                                                                                                                                       04a0dce3893833ee9c452aa934ace44a39ba1c886dfea29e734b1d
                  569093825152be1b96ee047143771135a 000000008eb62be2935fe5f6a662e1451f231ababe                                         5640a03971ffb97f75b7a87b7c79d06764c6a63039cd6c9d9163f04
13002       30629 63ba43b2ce4bdb6d3d2f0a1f8463855   4b41072c75e906b339d022                     1zo1ifkrGNggtBKPhCn4486xHaaWBbXUd       4ce92e6771a2f57860609
                                                                                                                                       04826d08747ee246983aabb3a7142b08777d1244cf346bdbbef227
                  fcd3a38c1fe6d0fc53215281290d7f595d2 00000000a159e29614b3bf08a14f0e6289bd233fae                                       f15dca72270fec81e7590b1bbb0e6461995ac906e3cfc9c69148f87f
13003       30637 3a342865e296d3684e1707b2966ec       6f8d3459574a816e6346f0                     13eTLLzhJJAfEYkKvchLkBZmSzjLiPbC7u    519e1b7a1c0218881dc4
                                                                                                                                       04f08db8a927334529490418aa9ff55f7886f4bdf04fbc3b95f943a5
                  3511837918f769fe219c8abcc7e74713b6 000000009006136d93c886f6e215715c3b0baf0369                                        00e3ff163776ba3c10abc7de502ba152e7239ec923682ece28903b7
13004       30647 3fd12d53a536a46c216f39ef1aa3ac     c87560a1ef3db72abd97d0                     1NzSE3Sv8dobuEEajtx2tbe1XykrvDm3Nn     26b934f84a636be3371
                                                                                                                                       04078822665518178a663527bff9eb68f80da9308d4330fa3a52a26
                  ed4ce9b07945ba4bac6b46160ed4ab0957 000000004e6821c75e4ad3a9f8af52f60f6d62f50f8                                       9fc73690cb8b814891d211d713a834c9ab36a87e4e9e4c16b3158f5
13005       30653 2fd5b2b2f81351b86d745b73ce5db3     53b47da1cd4f97589d342                       1HRhFWoCspCQWfnotkHPc7Joi4XHjRBi8Z    45c0a09e21531b1a87c2
                                                                                                                                       04734946d51f04cab02dc00c609e28f12e0d5741da165f894f37013
                  c44c14cd14002fbe9079362c863821c3a9 000000007d929173d6935c51425a11af2742dd58df                                        7b0e31cd35e8cb8d0ec1fb37240ac9064ea482778b272a87b79e7e
13006       30656 d728b492a8b5927c68d2b86dccea6e     c8694da1184b9f1662e95f                     1NVTcGUYSP6s4zH95ex86ctATzv8peV5mR     c5a846f239af62dfef43b
                                                                                                                                       04fa2050da867080c2992eb11c7c430fc88030e3771b9c85203877c
                  d198bd09f4c205a6a281ba83f621beba47 0000000098c183acaab3b8c3e11f2a77dea3ecd6cce                                       cedc80dbe9f8d107fdfffc0a885dde1605116a7deb2d316d6944486
13007       30668 bf8e6a1d824538f7817897cc5262b5     710113508a5dc93cd8189                       16jnx5maLNpD7GFKjkGeiY6dRnZPp5fPME    ab358bc20b77373b7ff6
                                                                                                                                       0467e06981d46c864dcb7c242aa9ab03faf535c4fd626e8519681ca
                  dc621ecd90fd978ed932a6c5a9068c1c2f3 00000000c314fa5c1b2db0838cab45bf6c01332f73a                                      42aee2e92bb93aa465c13a314ef780ae9530722be19eaa2003108e
13008       30671 62ab8b60b7163512db0436f4779f0       833f389bd925bb20099a8                       1LjEGNSWFfhaj6mAzQsTe2QBkeqZzi6acq   0c9bd5db57912865487f9
                                                                                                                                       04095860c90f8da23ba95c542890b386d1e19fc321fa081908ec215
                  6f4662ab175a603a55400efd33a4a2abb4 00000000242766e90cfa6008f4c06787cab8886bb7                                        fcaeb7915fcb96c709598baefda3cf831a331dcda46c54d34de42cb9
13009       30678 6b3b84cdf704f704a9aca9600602c0     57ca62850f6f3883a734e4                     1EHXQSh6HKxiNaA6GtRaA2iSeq1N8rX1DC     059a94320066394551a
                                                                                                                                       04395c090402bdbb98d9a3929d638e437b33f2d3d407d798aae9f1
                  6db56d1de0e84feb296423b5d519309448 00000000a30811c85d1b2421c83245f72ef69fc73ee                                       cbb539084bf4ef2b6ba50fe2ad6a04d5f816afc79faa1f3def2b81aa
13010       30683 bd33bf7e6ec13d3af3fef57f12b498     ebfbebe0d967d5b71d22d                       1PjACjHYPyUJQs6rNwRbH9LxpgMzpwPayX    4a008f2e867618063765
                                                                                                                                       04742e2001ebce1cf0bb9011fecdb952a0710f249d7daa26db7c7db
                  acc3a6701b581312858077fe95b34f46aef 000000001450403c66c453e6c8f9c784966feb07789                                      33679becc635d35a37cf32711ed88f596ba96430b4f82cd067bf14d
13011       30685 7e3277c16419907a54a4809b93e1f       0ca8febbb259a379ff7d9                       1EmRU4xtkAsisWyALP7cJnRcWkkWHs9DvW   a74553f67a4e54660192
                                                                                                                                       04cc428870bda27a9e9aef12650935cdc4ae5189d7c35e87cc0888b
                  a05980d3512d42d6267948a74d38bcceb6 00000000deb89818022c594925e5d75047edaab7f7                                        6088c39db496164a7aa348ad6b98faa9392d5cf37298e6431764be
13012       30700 86d04d07012f7be54d549a17b44dc5     d900ebb8e72a9df88bf8f0                     1BvMzzPDAANwve83wyh3Zf2zZUxzNNTMaf     74875ef53d6d39f72a631
                                                                                                                                       0406270129fb96e76dfe3edad998922f236497e1641d4bd4b0fd129
                  2f6df08578c705207c8a3fcb64bd06c70c1 000000008cf9a033085039880aa8e1d85b28ed362e                                       1f10ebaef36d543b855880b7c47a8143c7e521d19d408224e1efb5e
13013       30702 0cffff3fa80e6fb9ba1c3893d750b       68bc81fb9027002c135b63                     1Mq8JWQTW1HNfMWyrVNe688iFDw5u4TRFw    d7860c3b1466a0538950
                                                                                                                                       044287cf32d7b521d347a4d6ae38c1091c25ff3e70a7bf4e81e569d
                  de6f7923904c46a06bb7993c3791958df9 000000006375c5de3a20522ffaaa13fa84c129749f5                                       ff74ea344349d24e8ea0a9016964c89f2118d2cc059feea9adcc956
13014       30716 9d65932e541e9b32ff2adada415956     642bff7720a68c0d7fd05                       1JHUkXzm8eM2tZjRz6m6PDQPwcwFmxxs6s    b9548d60638e2f68072d
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 725 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04cf4aac7a718640f317cf2af9a40c5e9ac5ab23478b9ab4de228e3
                  bc9cf4bcbac7dfadd1a1074921c42d89a5a 00000000fd67fb508ad0bab5b7ab9d57100752ea76                                       e158819bdcf37e29160d9579d2fcb189fddbb3a5014d1001e8f95be
13015       30725 d36d958d2cc8b68e97b77b8beeb19       ec7e9bc1a00890ff256c2d                     1KGtZZjux2nujVbVKGCwVUyb6YC3HmWdrB    1c335ba8f9bb1f30909e
                                                                                                                                       041d37dce4b8bdc5d8c82d2d6e1898c965c5e93e52ec507ca59f22e
                  6524724ee63606db734dd874c59b428ae 00000000d5db42f8d04f8615948dd062304fc8a347                                         4144bb8487a1740c26e84bcb8c00103a8b5471c4a5f8e63ed96710f
13016       30730 a24a4acb0a1cf65075576c32f1ef22a   51d6570f5256b45688def4                     1DKjvN1DAUVpdYRuEMCXXS3uoK8WJ3pp33      33f66f946d7eeb1ae329
                                                                                                                                       04a4ad9f6b73a114a7313753b87edd691ddf1da8270791aa3f79d7
                  773d2e9af9b0305e0d53bee63dd90047f3 000000004923ce77dbd2cc5216aa79ede9f1bb7b6e                                        c8844de0bd177e4b20742d737b04948350b783ab98fad34a8c1733
13017       30744 b9fd5e5d59bff61d7ccbce4a04e6e9     3eb355ae0b6b6548f6be0e                     1CURX4NrdUfXuLZ5XhknjBzD9ZmY1hjFK8     8042b5648969478f8ab86b
                                                                                                                                       0448a72bf6ae4d493ebe810a562be7a80484c417ccfb4150f9d5d30
                  46ab7775b8accd0ec534a57c79c58fa2f4b 00000000b99602ba38f3ce4e2c8918fe3fde47067d6                                      8e34e0071b0c271c9b3ac4839ef792538b06873b071a7d3719af7ac
13018       30746 69b85ec2f45a593224b31e93af57d       a137975b9c658d7c97ea6                       1EAvuzJXxJi41Ps5cBRpp1xgSr9Ebnwq7r   bf0596dcbc32ec3e224d
                                                                                                                                       04763c1c50e2695f99709d28812e3177236ccc12375e7394dfcac45
                  cd3676d44d4d341d3a45d8933ef8c62ab2 000000004630fa06a9754ed25f0cdd7d2f42c38214a                                       db8139725c5525b5d963cce9c807d2d082e172ed3f2a5c3bb00172
13019       30751 7e0a3e830827bf301f253e92e9e174     1459dd76a97ed7981f684                       15jDEe3dhUtzyojesTtydJAoutw4mWJos8    af33a85c9a42cfda071cc
                                                                                                                                       0400d35fd06cc526ced13a5be890951831c2c381c6b5005d2fb3647
                  1f4aef6ffc31d1346ab05577b8400404b86 0000000051a4afb7a9093650cf0d9ba8510a7f39f1f                                      a9f8cca4847c076612e41a430beef4536e715c8b77a4d25978f448c
13020       30752 b1e4630e4c9dacad18c822249db06       7727bdd29c17a74f59710                       12JMQYae1sR4FMupqHYafeGqJUY3kf4A3M   65bdf9d8222e78aa7392
                                                                                                                                       04d60694e2d9583dc9f513fbca66d177ea92757bbdfaafc5d300de0
                  1440d4dce648280a2b3a4ac0af349b7e85 00000000f1e6031670919bafceb73f724af0d853cf0                                       745d853e7dd8b9cb9790038527a912217740df0cf307414e6ddaf97
13021       30753 8ae7b2b1cd22f06d33f7fba218dde7     546654ccd2c3bc1e7e6b1                       1NWdf2H92BEKQnS1uoN94VsFCCjbUZCGNR    cab4018e9a014b9e4a47
                                                                                                                                       04b92f8f57219fde8e877644dd24e483be04cb9194d7e8266b53ea
                  2ac0d75c067b0d82ce4e9597e1de435697 000000002a35ef3a54087cf974e352abb6b8b2abb4                                        5e2cd593f2666914a9af0996c080ac53a8bac0233eed923108e536d
13022       30769 36581e69373fd59b06e4029671c4b4     5604956daa8285ff588257                     1GSyd2gMpvWSu9ydAjKNgkmj7CpGJJ5ZVP     19203fd67bf58ecff782c
                                                                                                                                       046019dee837032074d0c4caf2b1a1736854dd391da09cce375552
                  b9796beb34fbb0eb5ffbf294230dd8a0d71 00000000bcbe4999e56db60d4f62517af726f551ccc                                      c7ed4e9132623103243c07dd6218cd1fa650fd9f6c689105644a8c0
13023       30771 5da3106966b621f0b4b4914ae1fb3       a6b867b9eb999cc330430                       1PHCRH1np38jphPvDLCWsoUexz9PPAR2he   b4f887376af647dd9a5af
                                                                                                                                       044726c8925613f3c56bd3fa33e38b5b92b3f4719ebc1b243b285c5
                  d46c3949429a6d981e8793853fc5268e94 00000000002d43211ae9f9552eec105ad10e368c96                                        236a91af7ce47c5d69416181b8c6d00c946293e1661be6fba872fe3
13024       30775 474a78275acb1c74baa6ba5b325fb3     b6cccdaed237baebb80541                     1DYXvem7TuGT3oLgF2RsWyVc5ec1sJ82tH     61dbe2c576cacf021793
                                                                                                                                       0448b19c8ea0bf0918b33471bec5c5f183107d5e7ffb91e73de59fce
                  b96cdb68853ea0c8855fdb5e23dc081648 00000000ef66d86bb6de60cdf5ff05800fd364c9425                                       866e7f67002cb4db65feba31d10b947aad3245ae7baa9cbfe9b4ae2
13025       30780 866034e289f569d1c41c2a36f32b09     07b9bb1c786afbb3a31f9                       16LkPWsCDjLTkjhd5k4uCykzvt1cejuxMM    520739526327b033347
                                                                                                                                       047addaba4bf8e180ca85ae40193a444dcf4cc0981c17f905cabb53
                  115f255ac49ce7ddf05e9043aade68083f2 00000000fb91ad624480d1aa237bd1241eac7867bc                                       5d4b0de20bce1f3626b6f33b9b9795ea74d6fba79f4625dfea942c4
13026       30784 5ee861b1b0eea83b615155d47f53d       9e8ea0a87fa74481eb8767                     1LK3TwkXiyWGsdtRpZmrVDTgzzDNTYnYD8    becbce1ddc5be06fbe0a
                                                                                                                                       045350490ec768605ee582c97719332b643fe93926766ea7aee5cb
                  b3c973da3eeadc783fbbb13be485e70fa0 00000000e95b55f77b2fa0d5d4624b93f07e4d0449                                        28f974b5dc3342e794a128eb7a94675adb092e94fa4e325c0d1aeb
13027       30822 5267a9d79de04f9f2828f47ae8f2ca     a090b05ea985b0630662c3                     1CCP7JNBzTdUvt3GsqgHxN7H4muG9HBgjr     3745e07fa78ad8c240eaf9
                                                                                                                                       042b51842ecf484501882489bc1af5557fdaa11d8ca7c242953f1d7
                  199883fb147a912433af4604ce772b4f9f3 00000000a1c71dcac39c228ff29d5b276f6931fa97d                                      93d1132384d9e3148aaad7de4d7652574a30bd859db2dd6d01e02
13028       30828 5d1af4cfaeada9aaaf3978254e58e       c7eca778d817f4503238b                       14EAWaJavm2hVmZECCDD5ofngEvvMb5QMt   6135bd2fda5b592340ffd4
                                                                                                                                       04831510e3c563265f81fb99e5cb491a1f43f11bce9701461ca2b5c
                  9488c13d81337239d6878de488c08fe3ce 000000000c9d053d34c48206d252404df1f31f0e76f                                       bd5324bb7f48f72891ed02b5d2999e19f86c0dcff5990a6ee25e9c0f
13029       30835 5e5a894dd487ae89ab832d92156392     d5f208022b24ab03c97b8                       1PnEnwNUg8P9G1u5R318cBXz4LUrv9cc6x    44baede6df4fde123b3
                                                                                                                                       0411af77437b5dc4ac6553bb6c9398cb6a63a9e274ece8c7dc286fe
                  029942978c2b1c17b0c2369958180dd3fb 00000000f032a6a3acdf91535a397e3d4ec52bbe9f9                                       ff0096d21634c5e5cdc647c8e127871c98926caa1b0f036bcff0fc682
13030       30837 3616c24160ec674b00444ddadd94b8     bc4db6d73c138d2b98276                       1NChqEan8XUff1YPtgPYC9q2prfR1rXu9L    c35fd226dc4361d334
                                                                                                                                       042fb8e1d106ab0cad9a4fe1a5d6271ce9671acc0273bb735c6a27d
                  1af7d6aef3d7f93b147804a60d4d359aef3 00000000beb44df5a8905379e2d1967c8dce3ad983                                       63a820a75579cbc1d9739a01e34fc3d0afa796dc93afb0d770765c6
13031       30847 61f84cafdd8dac08eadc351f53c94       366761ba921e3bc1528147                     13cyMAGrjBBKE8BbYipuC9yLd4qVz63Wzz    c1a77ca50ffe78db9e97
                                                                                                                                       0432987261de78b7918b3e956c44b69279672981e4b200bf281713
                  723d4f12f21f170a2882845f268bb8edda2 00000000da23870f9947e4d6e424d2fa7b8ba8d39e                                       79e0e58bb2a3036c4d84e8ccf7a14e4d07c848d52f4d6b364ba19e9
13032       30848 6c9d3eea1add5ead315d986304c46       b7851d52bce48cec542666                     1C6BG4rqDdnaC3t3mzapNu46j9yVv1x4Eo    11b4c09eb6f7797fb20d4
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 726 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       0474b0f0add7b448a650f44636d5ced292962ab6108337bb798553
                  fb21a3a14f57af25424bebe72a2e8d0fb7a 0000000026250d55d65b8e492e085f1a7cd88664b0                                       5e766c0b77e63b1d9e0f328977efd3c75483467e16c8a5abd2e3f01
13033       30851 2f38179d9717f7290a00bb64c3c21       01dad1bd30de3fddb16278                     1LKr5vTQietgEoMKgeWRx2V3yRPz1s3HvL    cc11190ef636e8d430356
                                                                                                                                       04383a770758dfe25dcc9757a6437c223ae0fdde6af1819f862005ff
                  7b483155727e3993611ce968ac95390794 00000000a53e8d6d170e65d5c26225f496f9eeeac2                                        b3e57889090675a7046742744c47bc81483e403046e2e15ddc5d17
13034       30852 ee2f11fc8ea001d471591fe8c20f2e     4981d14f58ed82e668a8c6                     1H6ou5ZVaKzyoV3ujeiSqQHncJv831RTcz     5af6936fbe827d10bc81
                                                                                                                                       04a966131edf220b9f8f42d704f5647cba1255e50e42acc0e975850
                  94a07d668916376b414f8bb81754a1236b 00000000da0a4f34ab68cf6853e4e35d1d396301fb                                        a5d40fa26d7e5b8faff69e2baf09ae6875eec7b09c950c1f08e2bc4e
13035       30866 320de3f2cae9580f7bafda841852af     49bd8979c4294d35656ed4                     1EDqN8VUYnd5KCmki8JGWfeSM9UHmDiPEa     a689817485387926366
                                                                                                                                       046b02f6527a082faf702c12c9de28b5fd6ad0b470dce6cae1c13c7b
                  b068f5f781a7bcf4bf0a234ecaae06bf987 00000000a278a18c88f9dd499cf01885ad4643678e                                       c6d7a1d41a6444da8ee71a0e32088f13092fe21b8303eb226b65b1
13036       30867 5a33dcdbe5e62ed47c375c673d7d9       e5beadd286c3f94566c2a8                     16Tat4pzgZVzb1Mv1yXcgqXFXGKRR3t2cp    5bf92d53b39c8a53bd9a
                                                                                                                                       040da5cc2870a82b5d7e9b11de4946ee2e9f9aa3fb6931f4fc2d671
                  e47f1bcd03dde8e2758d8492d9bb4d28e0 0000000013b3857d766eee440781cbba580f515500                                        30537f10f0ed553f2260b4da016c05901c76bc23b9c8f56adb5329b
13037       30868 0c7834ee4a2875ca5405b8311f3b9c     f3c2c144e10229aeac7637                     145mh4szn37nV8BACXHnpvJjE37X5jbpN2     a7dbad1d703f09372a53
                                                                                                                                       04a6a5978523fe0598f91d2f300effc9c08cbb785a8ba60626eff1eb
                  1004a8ff3f37206e26e827fbd359be66597 00000000b3f10da37e8760b8d43bf7d7118b86f320                                       d8ad63a3618a805da6a5ef7fb81c546cb73c83674dea502b80d467
13038       30870 7dd3a271e025b942d3ac332379565       7c2b676adbff0628a5d309                     1NVou7bbmdsdVLEphqZadmX2gbR3QCDPAz    87b4d535ee462d308aed
                                                                                                                                       04e5d980b2ec08c9e24f354e70bde2d60c8d7c33041bc88f0ac1155
                  36562330759aa0bf7c35f58641cb12ced2 00000000a166fa5eb23bed26e93cd84526544992f7                                        5feae642554050f14e640a78c115f3b67022c374a910dce06caedd0
13039       30874 dbe90e2f5d40b418c311fd2f3b9828     da375c2817802be660aef2                     1FbPLPR1XoufBQRPGd9JBLPbKLaGjbax5m     9e9496a0f6cff26f1fbf
                                                                                                                                       041a4ca62ffcada8b2c15a6ddea623622fbbb502fec5e47bd8e5359
                  dd9dc95a85fa491282ceaf20ad0fed95bf7 0000000055c1dd9c62a2c4571990808a46b4b9c8fe                                       151fd8989afb79a4b397fa176727610701c9bca146f3bcb1ecb7bd5
13040       30877 e3744e08de51a7ed9f36a0d82176c       c36311699a06f7436678ed                     1LXsmabtLhJWjVrHBQKzruh7CJry3ZKK4n    22fa512aa4de5ab7a65f
                                                                                                                                       040ac39fbed93b5949d447f70a7f9d6c36eaa80da29259ae6fe9c90
                  24cec183226f1f1d09ef526f3bf0a62dc33 000000003521d629f0fa4e3609a0bdb4ca3f89bb11                                       4354f28511ec6e6eb45c2ec1aedcdda5157c20a13f822ca22fef0910
13041       30881 7c4e162793d95a837d7ab93a57b6f       59c437705b772e34b812d9                     1EDByZJqnMU2KVfvWxmi7MJmUGoCEaj9P3    7d2c705acf568418d00
                                                                                                                                       04fb409d13c52cfd3561fa5c6b967ba17cbc54a54deb3c9fae46b6b0
                  da1c5618b1a3c0f654f834eadcd6dc9bfac 0000000031d7b637a2d01223d8dd2f5e789ffbecdb                                       234c5547f6c57ae54a34b1ed2d4d87669053e2be830b43a23b93c5
13042       30886 9e9c9620dd8314f7c2255b78bc353       26675ca26f3b61e84a9047                     1KC2mZujBHLTD2NPQycfDowSfni895pXL9    a2e375c95b056d197c4f
                                                                                                                                       044cb96dd87930f4af8c5b99a956d056561ac176043ba3227da2f0d
                  395d4d7563632a699134513d6a16862e7 00000000fdb09fc11dd42cc32ffbe0f2920a5a27ade                                        6616a644c15e24f7571e277ee7167a0806a5d09077f91a610e8cbe
13043       30893 2c785836a4e3a69a48d3007c1ab50f5   1f2a69094a18709267d2a                       12urb4Etjs89eSJTK44hbKGBaYBrYVuZfF     1e7bffae537a6646849ae
                                                                                                                                       043712435e25c6ecbdfc32f9ca4e962ace64b170396fe1b4ede811b
                  d3273cf452ce426adbb179905a31090afbf 00000000559133e802fbd85cf73a2fdb542659aa4a                                       94e510ff409cec780ac62956ef28c155cd8f4b0c947c2cd8bbf074b5
13044       30894 7489bf97321c7851c89b2abcd5917       4e46ddc11fccd789c4c480                     1J3LG83agwF44cctjbEasuGhD8d93nGXgd    6d5573ef0de2213dd6a
                                                                                                                                       04522da5d67340fb7ea2120436924dd6d8e3ea76f51a30f3d0c4be
                  1f5950528b5bba5f46c9b093bcdb30d8e0 000000008ff58ca2cc098b88261a2e48d78a323a4b                                        d29eeb8dede591ff819358648bbfbb10379a58a8ee9b85aa3eba6d
13045       30908 334ffd6d68056467a4a530f7938ff8     1bee51f6bfa349fddb12ea                     17BAq2WT6JZbCfZeLzubKFGf9T3TLQ2APP     8582c31fc262c49a984bb9
                                                                                                                                       04c2e2914ff3f81dee25f72657685d397d36280b256b9a3b25328d7
                  7b3320656bc417b77a54887dcd7ff949a0 00000000cb6b3682f4e7967abe84b3a37c47170570                                        383221399265bc4d03bbbeac86540e2e3adbe880771453a4998831
13046       30916 a1bf8fb2dcc69e9f53dc643c0ffc5f     11f6ef20b9c19d54ad322b                     1HsWFmk7QrVjt3SxuFci8rpvmKoPiEf4fe     cc0aecd60cb40936a65a1
                                                                                                                                       04d55be8df4132991994cc084df83e4903c60bca12e27aa6fa7049b
                  d0cebee99b2560bb534b6c62b41132f9cb 0000000009bfde4fb1f753d02a7c01cb9adc82f5172                                       dca6da968565623af2ce50d325090cd53567c46335a8e8b4436ba7
13047       30919 78bc2c312cf728445b213aed9d58e3     4c32d2a9caa86b356c03a                       124QDgnLV7e9xdUETajMXY7BDv5JXmWzaV    eddf74034e06a0fcd7d69
                                                                                                                                       04aa93818982087f8c71fbe217add203093f60d0e72e3c43061f320
                  ce1affff1065ee6373f4252edb7f5c75b4ea 000000009a9b03e3c078f09149a87b4cb259c9bc67                                      2777954a53a9cd5165f7e6dd66018d5343ffb8ad23eb7e4461c7658
13048       30925 cbc5d49f6ad5a0ef8aa8caeac896         8a78d42be64e4ac5d05464                     1LTdp22saqWbXBh5CiNkQNjvN2qkTUcWPQ   1522ecffc30f43a28dad
                                                                                                                                       047c8ba1ca975faa947833506d1832f31d9c3a80158d97085e6716
                  7103a56c1aec5f5297974ee0822a742e8b 0000000029a6b6a9a96093b615e52a1ace7ac8f162                                        8f3038583beff3f09d4b90227edc9eb3b8b672bb2290adde1683fee
13049       30928 2770bef63c1038983791ea877481e5     be775e315eaf7ebfda03b5                     1HMnFtEBLFZSUQuCwtKQqjkwHkpHxgp5Nf     273d4b183a1d26913fc0c
                                                                                                                                       04e852861bcb82d1e514ead13e41926af98cff59a08dcd8ae592a4f
                  dc39d6c8819f182bc7ceed6ceb205720dfe 000000008a0a18a16738efd755c0164449eb0cad6a                                       e4191842b354076d0f6c4d014d81b2107c7fc72b48518dea236973
13050       30940 03078888235413ab1d612c506a04a       d4b7c96baa3e03da30cb25                     1BgwMrbT8ocHEir3p4EJJiH5Wa8MhrEvc7    13a723b4e8e6e42ce6abd
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 727 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       047854cc08c63517b2296e87ba7336a109827ae13e1716f59dbb0c
                  e1b46a81ad5819590912b507d3afcb49df 000000000e465f167c84e877254e4bdc7305bdb4f9                                        d9043d2402ea375b9c73ad662b291395b079dea723707b000337b
13051       30941 f38fd9611d6e956673bfbae33a86f9     aa7f19d5d04d2a85221e6e                     1NcpJ4XcoNtf1p7dmc3D3fQdN2afoAkp6r     0e046fc1e1a4fb7b1beb824
                                                                                                                                       04e5ed0b86fc04d62f0b4f399872c410dc6a640b4302fd22c33b451
                  e9468d5b0c60c6d014334e9cb34db0b88b 0000000080087f61b4f7164cd02e7776ad49b054f8                                        a766c11735bded969cdb5ddc26ac525502b6cf411ed3c6950d170ad
13052       30947 c180bd41d5f3bfc468da1d5b8c75af     50043e6c602c383fe6129a                     1Gh1xp1ghhzkZ32FFifLmnM6fojizmrYPn     615f04c0b63633221744
                                                                                                                                       04da12020eba471ca7ade1e5b5aed600b729952b7c61738f8b5fa1
                  310752451f449af4a186099ef97fabfa360 00000000029f5862891d59aba581d7776529033537                                       b740f7b8c5d42876595ca733701dd89669456af0e9c0380d7223f64
13053       30955 d18b7a3f386294a5019e914d81453       3781663750c23605fd7c17                     13RV6YHPECPBB4TuJKF4Rn7qbEA4tG6X3N    085ba74f85c21ff2ab97c
                                                                                                                                       04e68fb43104de036d0f59d4aa8b9b22332b0dc3d8152d22c97f4d5
                  4088e7763d67da051b837ceac850d237fb 000000002270e59e8fab2a411b6dbd0957bfa2b517                                        7266e4c1be78c67b9300d59e45aa8608d90682f75bc96ea47fe0a8
13054       30970 632581822cd2d3e667694e90b68327     4e2ce136785dd0fd9e9cc7                     18J4kvRUcoc4dqEcAfijZgvdiQjWCsuyEB     3d4d69e56542729e23b17
                                                                                                                                       04dedced0fe8f84d70e43bdc287a6e52635031baacff4d0a57baa2d
                  a566325adfc63d0835051ba1181f735afb 000000005fe6439d4298ac0d8151f2bf06594cfd28f                                       fb2769c63ca4e12d950dcb1021fd6177def7329eed007ee518a47c5
13055       30979 8479219487c7fa4634c6b0877b44e5     e7808eac61baa29837a27                       1NCFfnD3Jhf6JWEXsf2zpox71ZETRA9bqY    c39e24b04e40b898819f
                                                                                                                                       04f8f6145cbe69f3a4cc7e4987839a47a09f763fd4c64ace64112dce
                  d2030c1e519942093271d3efefd364ef3f6 00000000e6e440582dfab7a43be9d583b951843e01                                       1ea2ecf33d71a392f03e0fd4e57bf1d9bdfa61c3708a8438e358007
13056       30983 c59339b2af2c0c242d800dc419559       6958cfef7bf8d2fc2d2d8e                     1DTXhjLC91QGWw94eKRvXK7MM8Rva3xJeG    9444195a7f6fbcf39d8
                                                                                                                                       04ff525e8ee10a371b366c78e2c7a8893c6b6c165df1c7c3c75febaf
                  247434c70267665447ba5d677b962e79a 00000000394d994235aa8ca38d652af692db7b4014                                         2cf29396bf73d0f4b0669528bed24e4e051b4ba1c8c8131c8a9dd83
13057       30993 d73f6e1ceaf7d4f12ef6b7ab0d781c9   03fa99fa8af0134411a9c5                     1JySjnNfdqVggC9Eix2TJRVZTMWjMMaNUK      167d6d5638438ea9a65
                                                                                                                                       0416bf9d4ed764c08474737c0b9a841acfc2d9ea21981ff957d8b1d
                  da76de8c5f4740069d27628e0f94da4537 00000000833508fb6be4b80e977e3eaa04994353b8                                        2301b1db6d611a35870fc0153654f30e909a434734a5829390e5ae
13058       31002 ad8afc627060a2ccc4b0a18b723dbd     1cb35890da0b284f46052b                     178R1sqLEgLHazu3JwXWkkPGSDLauJcM3N     04540a14bbe0bdaa629c4
                                                                                                                                       0431b21271163d76d129b3666d3cf5d20edc0dd1a3ee5dd056c28a
                  484957ddb0120732e289ef1874c76a6044 00000000c87537c662977ecd73fe0e9ecc990d3c1c4                                       a618e9da24d0c50dce30f738fe1f9aadfd434508be21453faeabe52
13059       31005 e3f928706d511505f680696b26c774     f9c350a72e3986d17370f                       17GbZowJc2rnshSrkd9o3Pjf181anJMsfj    4a355d22d2d3c798041a3
                                                                                                                                       04ba8e33cdf92b2deaa661e416858dced4c48eb2628804ae7aa5f5
                  7a10f5c7271fd0196d0177e8f357da571df 00000000a1662fbaf251f24f9b15c18884056c7bbe1                                      ad0f6019a439277c7934f2dee545e4aa5807b267082de96f1eff513
13060       31019 b59a9e899c8a00e7d0a18d68f93a7       c9751d885717e5f549a31                       16Byht4wZxgb7SMpTCxP8SbkkiAaLDjyr6   4013cfbb16948f5508f97
                                                                                                                                       046112eb03367832cf7fd99edc1131776769d63c4d0ff94c78f1bf02
                  9bf62c2ca9f59b8790c0ec54ff6e828956fb 000000009a956d42a4aa769e724b302472cb7c603c                                      2eb551f06ffdc3ca72292a2cbdff5823eba0b64f2f9a7d88c2666845
13061       31021 06a9ef229310b5d4d79d37fd5789         5ecd7b8a643ac870f7b035                     1G46ctanpTFXmBoTj3HgZwFD52k1uopqxg   98e10d20f947885233
                                                                                                                                       04a5d0cf6f0313598197174316d4c2e53b881128f48e0f212a639b9
                  8816168cfa77825783fbb9423798d023d9 00000000222115eec1c280e0da5112c4f5f4b825aa                                        33b24fbcc69fb9abbd9481f35eb43c320ed95e9a7b9910fbb26c120
13062       31028 3207633a9e2675593f78cf0adb65f6     1c72f9e8a33bd1c984f0b5                     1BC9iZARF1rAgiZV2X3hTL9JJ5FRmLSzTK     e24b8d187e4ed253c961
                                                                                                                                       04e3c2e03b73b510bfe66b4b4de156e52daeafdc6362543ce3ee5d
                  0022e6ffb1735978cc87d31a346a6f27c60 00000000154596360c009d317213d4b180e11faf8f                                       8c65decfe274ad5d0cbcf09249d834fbfe7d97dc33767b4482f02e0d
13063       31036 6dfcc5e7b578d4d9020259f5b0324       3959aaa34dff778f92fda6                     1q3jQEsLPyN86XYCWPC8QdEPAZ3wZx5P4     35de1adc42ced0b811a3
                                                                                                                                       049a9b867316f93b68d50e0496c6431dedfabb39f8a159e1437d59
                  2e360fc3fbfeab0f5b1728c291cd7e60a24 000000007450d0686e5ec631b8f783dd53a4243580                                       092371c46b5a414a53f78dbab875727d8c5cd6cd579c4ad40bd3cde
13064       31041 1d45e56586ae03da81e35ae0a1f3a       c500523189706cbda43f0d                     1GM4VcicYY9xXySGyoG4ZMseqPW3wfBkp6    9f350e08483068d2812cd
                                                                                                                                       0456183ae4c1d07216b31548ed73a5f39d7f12c3237da50a87e5d5
                  f3912b05906e72b3540bd2d21fc6adf937 00000000a6534e3dca7ca58556a1d9fa8e703b2ef6                                        05f2a7f09bc36cf689958181250c5f75c89319b4e344f8734c3f4bdb
13065       31046 571539561d0e174ba3289b9ac48999     8ef1b4506d6469764e9cd3                     1M9TcysHTCoY9CZQ9G1LcTXMddEz5viZaU     20c50897e65d58a610b4
                                                                                                                                       04577db60a46ab1d85aedd775945acca2ed991bfd658aeec47464e
                  817c65b01bc9404376152c6891983fa6c9 0000000057dcc807e3fea03ae3305d9c06c70fe845d                                       6c4565aa52bf6818f4663c18b008b63bdfc1e861458f86d22b4a65b
13066       31047 af232079e1f2daec94ba04f92b8461     3c410a6279a626abf584d                       164skXYpFKGd86nDnVgYUDUwz4PCYRGuRM    554d9cdae1ceabdabbba5
                                                                                                                                       0426c6ebb61f82ade2dcc5f6e129416088d5729a331dd06b54c74e5
                  ea7711e12385ccecc3d7266db6de5ecfa2 00000000eb649374311cb0fd07b1fd98e630860330                                        e99d7e4e92c24457cf4564f06bc580e95cce64373ca6434230ab8d8
13067       31051 d039a9768bfbc033efd1cd33bcaeb0     385e8add8c63e12a302acf                     1GMUVcPTeMXo2cW57yPyWvwaA9Mzrjc1xd     b5f2015b173ea7a38753
                                                                                                                                       045e6aba09c3dbab3439473253cce9d8648bab5813d4bad1a12760
                  3900196cc54ee1b88e1d1fbd5709bf1a32 00000000e7a85109f075829cd1f1ef3271c3b58bcb2                                       7f6b4cd73e1c44db5c2160150f0499913fdd34e6f188c653edcb2de
13068       31052 d792be8f6f969689a8749df843ff3e     58e25892f28189b2238f6                       1FgbmhiHaahkESpdbRi5Nrc5rvFMpuxyP2    b6e3d092eb613b67364d9
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 728 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       044015819ed0fcdfb629e8a6382d884d6da8560e74cd626606d827
                  a70a5b2134960d6fde6bd1ef73e540b341 0000000028077cd1ca3abf58fcb5667c18cf52ed802                                       ee4041963de88c46b62b53c754b2b02ba8f51108f0c3dba567d2a3
13069       31072 2d8339cf57adf5a5723ad67b4607da     be2487b68620f4b97c308                       16GgWyXynDvhbD2rxBEF1YM78Lsua1Kvmx    7c358c9f8a793eeff5ec93
                                                                                                                                       04b16aaef6f215a522e14572ef73d50ee55d04c52243f5efa35ccde
                  0c467a9c4c2443d834d6e2d2465ef84ca1f 000000006287c72152bbc075847141a7ed2857d7ae                                       20a018db4d7f22dbc60a2a9bee763196d8b096d8a83dd70aaf0fec0
13070       31077 b9fbb6cdc08428e221f21ed03cbb2       c175045ad35d712e44f6be                     1MPRDk7vheFwweq2PpQAUN2KUtQDtrRJJA    ef79a6b5056e38d2714b
                                                                                                                                       04b2871157bed21ba170a591fa13472b8724e4334f7a435f8e6937
                  7a5c6b84215a1473783ee2d8249b2bbe1 00000000911e547a60f23a171998355c48718df32c                                         23cf72a40f739891d025e1413e4893b2673c4d267e31a7d631e8a4
13071       31081 64fa7d9ad2c11b9d6875d54f2b73e6a   6b4bec4de4a7c51e9ec377                     1A7PzVt989cJaGBMzYUjb2MqGroHHjC27Z      e271606d9b37f71af56e03
                                                                                                                                       04ef5138e4887a3c300f5fb7d340ba36876a51286acbcad889016fc
                  c5cc0c644ca6840d2a958332dbfdeba78e 00000000fdf1527170f88b232621c5f80205f4c505c                                       662f385cb5eef44a44bb41ce0b09bfe26247cf56f10d44635cda1a8b
13072       31088 dac34525d74978b10d15100bead155     bae20928371731168b09d                       1ArM5LdRrFGxw1vMCFbqgSj2v6Dy7Bq9SP    82acb18636ead52e0c9
                                                                                                                                       0496259c1252ae46b26648ac3c0cdb3e2a1b23467ab5bde08b1863
                  296995bc793d45c232e6bf2c4de80989ee 0000000022c4ff2e12706f2b07107711cf1c9dd752e                                       11d42cd22ecbccc0df08e42e470026b6364e8d45b652e9943d7448
13073       31093 5803409e80871d48c227c417b56152     fca462d5935f1ecfccc8e                       1EuHqvmmDA6dFRmDyu4rzk8b7VkAmEn7Vq    b2044f9a0c4a0ca69563cf
                                                                                                                                       04a5a1911f6050538557d4bb03edb4e99c6b604cbd8e845e524fb8
                  30de3d5192f3a3c776db5d714335d7347b 00000000e241af391881354c73a4fe6a5a45e47e60                                        7d97c2794b64399846ee8abfdd81bd1a57ec99ae3b52a10bdfec1a
13074       31097 953933dc9b11d95eebba9db7d745b0     d585b2d383bc0e1d0fd8d4                     18qJJUcMRWyXhMXR3F18vJXaHJRPYrxwYm     b76b4cf0b37e177b47e929
                                                                                                                                       04c723881e66aceec4bf9149896f11dc392d28cffcd4100431849271
                  1530fdeed6d74058c767d4c42d8a3b9a82 000000001000315e95d60da89da610b116f385acda                                        57f7312dfc5bd2f23a51a4cb452659e091968ac74521375de0f7002
13075       31111 d254ddf43e7d11f3a01e0c819ab97f     9df5659eeb5aab8881630e                     1oyMFosDt8me6RfBm5A6FwGqU2hTcEusX      09a436e9360a610278b
                                                                                                                                       04ca2a705b809ebf630deea8331c192906bd231c15779a76497a57
                  f5e37cc2582f156201ea8197dc493130a9 00000000d49d5a1907d53ff1b4cc4a77aa49aec26e                                        8b56be2240359b296911fae7ae4c143b851bc5c63171a16f80cc22e
13076       31118 0f47d6ec0caeab43fbfbeed9979f1a     e6b3f2f695240c8fa48512                     18oECQNmER6kpcMJ8wWHmzNiGyAxkvoagV     401b458ed74d97c12fe3f
                                                                                                                                       0416530efe7706f6fe069fb687bdb5baa100f1fd4538a85f2bb7c45f
                  cff3671e9139e4ead5b26e206a33ba3ebf 00000000f37e562069d087f1349db69999f460e225                                        778f8eeaa5eb8e9de4f39fc08d92dbb621db43d26e8b47bb85f0eac
13077       31125 af0d278554cabc35d376a80d5ed9ac     3f7dac2fd8b8175521283b                     12PMhyJ4ojyMDKNJzLk9qaLXq8ttTvy373     1218056b81354099269
                                                                                                                                       046199d5d0d8fba7f7f0f86411b2a1d994f7b37ddaaa9a3370aded1
                  304abe0fd07e5242578b4f004e0bf36a5b 000000009c29459bd47ec27071beb7ccfdfe88d991d                                       c98e967b2b1a048b61bf875128b94fcc0f3bc85cb09e78ce00dfbd5c
13078       31142 23b3f68cdc37a15e4795c76720ffcf     52ee3461b0085fa94fecf                       1PBgp55i9dfRg18rdC8Ty7osupEbDEu4J6    224cfffdc6c5fe70e7e
                                                                                                                                       04f64fad38c7d592e922953fa8d16a57c38f7cde1a2fa81707f1ffd8
                  83c7bb4547c270796b3f523232d923334a 0000000096875b223d0fd1e7585189dc3e139a1c87                                        ec542e8d8d5e5bfa215816e95693ef5d12c5de013e1d52b0b70089
13079       31146 c7dcf21a16d0cf713e12cf4ada1a54     07c3c4b88df5048d5a89b4                     1GfmZFX4UW5EEWNMJsdoAVGWsvbmZdXZcm     34f205aa1cb90a9b0909
                                                                                                                                       04c80a5f08e30bc1c68b2def49aa3221c5fc0110ee947dfe7f5406fa
                  7321c7eadc76bd58267f629e0fc1f452a1f 000000002f6dd9e3cacb4ff6fa7adac8f3d81186bd6                                      266235e0f82668497114cc37362f5499ac9f4ffb1e3a9957e32bf4d0
13080       31155 0a5ec47896139b8974315098ae770       da56f358ed0acb4f06a77                       17NK952g6JE5Mpz5NHLV41kg4KfpepamNb   1a7b7c0553b29d9fcc
                                                                                                                                       0498b94592e39ab9c6a60a3bcb9cb5536e889c1cd022de37f76835
                  ac481281866c7e1c1f2ef656261403f4e3d 000000004811ba04fadb62b4450e6faaa5a0263f45                                       61d4a254211f0a6285e07f2a7e6497f7c3eeb24b817fada9d2c9242
13081       31156 d09d47d29d1e15aa652327e5f0df5       7a879192f524b36d328c83                     1MoQMoQaM7gXnBbJi1TPMfECBXVjHmDpmv    77cc8f57d1f682b5c1da2
                                                                                                                                       04b639228af0a931bf9e2f5cd8ca1202fb8346186585f04dbcf54c1e
                  9ea6922296829a6a4731eff2b42a7bd940 00000000504ac3ab8e2077ab2c3b29c30b6a27194a                                        c956ec0efe2e7a66ca1e8f08e6dc134ddca32caedf25439f5946a8fa
13082       31157 c4d08149046750a34dd1d43b78fef5     a2e776c2232754ab474874                     1PeZc3Sqye6t1k81v73a7g7w4C9njDUVNn     595f1635d07b70dfa7
                                                                                                                                       04ca557f20f3a25760704eb32b0bf286ddfade76bec13d026807874
                  a71364d28c533fd428e3c40a5aa87c448b 000000004d961ecaf8c39fd51b808ed42270a15f571                                       80da9d22cfcff523a576cc62e605c1cfde2906357c2e1636d90cdb9f
13083       31168 f6ab44490b49e58a9af5c241066c24     ffb9e8707d95076f42c60                       1FWcH17dAcGvRV3DLwNaA3dtLNKYKqezpE    145ccbc674793ec9e83
                                                                                                                                       04345735e2681092fc277d5c46d137921c00837ab8fa1f3ea62ed79
                  28284d72930f02bac162fdc3378a46ef4e7 00000000b79921f2be3dfc6059b29d750ccd869ec1c                                      d47ca023e4aa4b67d9168a838eba8ea23239b7ce87e876f08e2c55
13084       31176 75164ab1afab8331a5c1bc6afb23b       984dff725210f79890f3b                       1MUzEx65ycYArLPPhxecjKBj4pzMmmjfsu   21dfaa81e12882e05acbf
                                                                                                                                       047fd227e7279e08b6087a021fcfca28a4cf4a8fc751ea47832361ed
                  db64ea1b2e8663ddd1e810f96283c8abdc 00000000a505cd65f5da939710934b331408dec960                                        3f5f63061bfe20f515a82534e4fa643e34928e33394a93d488166d2
13085       31177 819370e8a03d095db1ef74d992db28     9df559cd375da60598a03e                     12KFCJLu9D7PzbZgBLuNMj2MpfgzdDJ7kR     f45b2e35f41b41e61ab
                                                                                                                                       048df14dd16c699d7bb69849fda321071f7bac32a31fe461d76ff315
                  f4e70afe09eb577f0638a0d380c3526d77 00000000329c26bfc2fd57410dfeab380bf2318570e                                       9fcb99979e8587bcfa7e96f507b19ecfc0d408093071609b77c9349
13086       31181 61907dc8f032567a6f75de049664c6     18b4477fa6a36da700f4e                       1N1u16Ps5iZ4gWcQvNs8awjN5iPpmbCP7K    4570c80c2b680394c5e
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 729 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       04ed4b28867fc1b1631cfaf6650253f6feeae9aa0327d0a001932d6
                  c70699d34fb2b9d4da9d3c996761d7e964 00000000d8369ebd2c0af2018c32701fb7cd3e7678c                                       1342f843adecffd5f36f2fa161a8af90dac9e460d7939e9695a2ec6e
13087       31195 fbcf6e44b8801ba7d64d279d82be97     20cdafde1619e3e3b51d1                       1BH1ZdAc1UJ3JABKtr1mPw6ZacjC1do7Yz    1023e5c0b32ee682b94
                                                                                                                                       0454bb7131a92d39dfb1804d9bf8dc343a240469cbabc550a46723
                  96d75d8278c4e028963f21ff69ae93ef99c 0000000021cd3b9487a7298e91743f991518be5eac                                       83b02aef3242e772f89337202444511d9f8dff6fb98b6283dd0019a
13088       31232 d7cdcde34b094e1ea747acf4e6e4c       8106c9ba0d14486281b243                     13axRCxdiEQFwvZvqAqxrqoA2bErjqJZcq    839e9c74b0410fa0cac79
                                                                                                                                       04ab8c7a728635831a4279c7edebcd05d9f0ed3c0e09f93125596fc
                  bc404313ac61722d547a683b645331b132 000000007f6941f8c8f554c19c03e24602bf0a7f0e4f                                      9734e3cc819327d9ace59ae0699483d63578e13cd07feb121c18f30
13089       31243 efeaed2d278aa687aa97b37491565c     5a77a449f69cf8990f55                         1PwXD6wvLgqqj4bjpHERHtMCV4FDpFz3Vp   c6491ee7ab623dda9b73
                                                                                                                                       040e8d3d8abf2d2a065ecc2fe95a216a78a8de70e00f8548c8d1999
                  79108b833191020f00be5f421686bbc497 000000001906cab26d65dc49444381ba71adfb5c7c                                        bb0cab9034df2df99741ce3d6199a06d76b9a59fe7717ecf730ceb2
13090       31269 5b34c820a7f920eb8d2691a14a7ce0     5e7465c5014244fae39c2d                     1DUn55QqAHZ2PXZ713R59DqU8uGLwwSXpo     af83d6011ada36fde743
                                                                                                                                       0433e4268c5b5cde48e5689007b11f269dd3b5d364c8aff088aeb5a
                  526220c9544ccb9939dca3b5c046fd3e79 000000007de46f3213500dfce0a2d3162d6f39f20f4                                       13917e55b795421bb5676bf30f558b3523407e14c692d1aa22ea99
13091       31278 6ce46bb790669652c822cf923cbabf     688a1e7975e40a7a737db                       1GFA85ZRJYezyeyUBbqExsE3mSkxTstjAs    0e3d25bda91ee92f4fa4e
                                                                                                                                       047cd46b5cff0a6126376754d66acedfcaa8002917d29caaf8ada8e
                  f07605ce9109ea154d9b6c341a8fa32fe73 00000000b8ce1eeb388f4d00949fd493ecc62b33b8                                       33a6eb7c553346588ccab6db9c7cc4547e6a689d933d47dbfd5d92a
13092       31279 c3f7cb85f58e5ac1a6ac5a64e9884       bdda76ca96abd5fba84c82                     1ELC9qn8TAjpKVpZN56mhjUwW8Sm3iqGYo    081a4ba351eb1bb58295
                                                                                                                                       043e7134843760026183f01dcdd0926ae44bf2c0aea3e87e999c15c
                  e4b77b8c0ff420a440ab186bd5eaa74251 000000008a54bfbe76ee4fc979ecd82c9e751515bc3                                       cd2dba0559411838a02ea237de0789b8e2f4be5c602fb3f67c25cd9
13093       31286 2bedad17f8f35ad3784f4c81988909     c236aa224258907cddd58                       14jCPgkHagGspxbLV2KyqmZk3br3obW7es    23cfde3f25fe98401582
                                                                                                                                       044a10d2a253ee701de4fcabdb6315bca47f169eb6d42c30d65ad0
                  921a1c81985667d66850927080ddb5351c 00000000c401b230c2ea797c82889e594460f61f04c                                       369b1abb8d8e811ded097520135e52bba3fa3d59246c7b7250f5cbf
13094       31292 59f92cc0246c08c00b212c6b80ffd6     fb966a49419256528ac84                       19E55W9TdS6RtpoxKBfuBMaQAjwhYPM1yW    1d97a37340ce397ad0c1d
                                                                                                                                       048ae9f2577873014395256a5875fb146180c0da61dd84dd3c3329
                  3274b2cfac15bccc2a444e302a46ce7813b 000000008311e51ba4a18786a60f76ade257793d51                                       9d8c9e3d54c7eb51a2283fa41572d7c4693e58051a90974f146e05
13095       31299 44f9a2733bc5a6cfe1b3e5679e15e       30038705ccd30d7e8bbd62                     1P5itXj2ET31bwGTwFx4Xb6EMaGaMRgTtP    0114e978f3e177fa6f0638
                                                                                                                                       04b32c577027b485a63a1ab8a9e22f5367bf4bc7650be9067334a8f
                  eedae25d424a4601a6077da04868c3ca58 00000000e1c152e60ac01d20f269f967c9c675e48c0                                       45c739f6faa4ca43cf316f05b006ce9e864ef16867a96960ab0675f8
13096       31300 be3267937fe98f1e5f739041ff0a5d     b15075fa276c1bb8127b0                       1CwHedV4x5d7DM44uiFbTFyZL6hFsfRPFJ    6ad334ed9e45ea2021b
                                                                                                                                       0435e0627adbb223e35444b8cf1bc8980c285281ce1dcb03fba83d6
                  a80b65162136c33a4fadd6b28454f41889 000000009d18ea0bcf92ea8f4789fde5b28e5985e7c                                       4a0a1cfd75cb1eb1c52712ea2f98798db31f3b7281f227eae58ff9be
13097       31305 66fea90224b536be0f2e40d4c7b582     c694e92df215c45085fda                       1L85SkdcRjMuLYuiKKq5QPywxHUs4GertE    c40bd0f16ce2ec8ea3d
                                                                                                                                       047760425bf638a461a4944383486a67b30210b7ee0293c98a9333
                  a406ed741105c60ea69e5c4931eda320d9 000000005988349785753236e0cb5839ee4a09d3a                                         860f5e9b0f7b1cb857eb548b67fd137d33c2c6331505f30d77d54e4
13098       31308 8a75c638f23f3d319cd76eeb88e91e     44304ce11dbd9c908e521d2                   1L3vZBawL3dzSiZx75S1pEW874C3Fdz8mN      13294b067ca8d970e0192
                                                                                                                                       047df7aa6a5a632e43ddaca71fefbf3add691098732e1cf36abeab1f
                  4583fc06c3f0b9391b84df0b23a8addd0ef 0000000001aac5ce9852cb8b37df35c37a9a839b68                                       1f69c2dd98739be1823bd179e705391ee6ac33c664a4a59b71e052
13099       31311 e8153c073ec0e08203f776a006348       5527baba87d36ee04c6a2e                     15d9rz2rYmov1FQvdfGuxcPgavKmkBLUMg    60b6dd715c99b5a1b611
                                                                                                                                       0421f3d9f2b09960f0b94fe6cec5a689fb20c83dbb2055b96875972c
                  defc541df345f07e0b90920ba228b8661f4 000000008b0873877ce4e56da9048e890930f739a1                                       d7b6ae6237e42e10223a83d171f05e70aeafb6131b6c4371039e26
13100       31323 05cf76ef51d0e9df186c541fe8da6       fe73dfcbdf29834e6560d7                     13xaF3sZyeDz52qkKoiNQ2eJ33W6kKEGhv    2f8fb113761874c949ed
                                                                                                                                       048e0d43cced8447e1a556d73fb746414ad8613fe0955902d0b145
                  95934d769b5949881257ea47eb43fd174f 00000000447d00b4f02ecc8136b460fd3c1f7b03d80                                       217f9000900b291facb380639e71c26cd63766205acea7370f2da5f
13101       31328 32062283cab33663ca49d5fc22853f     6b7e95731f1d7e2bcc822                       14Tc79nxu3QHQjXBGPcchdydemas4fdVrd    a5b24587f34b4a2702fa9
                                                                                                                                       04c458819478242a36895ce014dd2a7b30af341f4630866d8f9a038
                  2a8471b62e55756dc03ada5d1144975d2 00000000629dc1f9650c89edf6a28a06847a757ede                                         766af1ad170e01cdc3b68d551eec0c38401485e334b1fdf06d0ff3df
13102       31335 993c6f0539b74561c1645b5eceb9753   d1e6fc4aa27244b7cfcfe7                     1BjA6ge7EwXaDxbiMQn2Uf1G4hsN7GmNwX      111c3c3767d73cda08f
                                                                                                                                       04018b45513e6e0d95862ec1f30722859058544c998d6ab8f2f72d5
                  1713716ab513e3dafae11c4d7efada1d45 0000000017a1db74e1ae3555104bd1574930054cf2                                        e41a849463161de0973a146c64987d3a0c534f19e5c7c49b81d517
13103       31360 e87b3a8f25ae7f2ca6a2745f181955     ac0ecc64f66212dfa7bfb1                     1KxYBpNcnxP13fYHidpvxkVjsWKWPGiZaS     d4738026b1714f1423341
                                                                                                                                       047255299959fcae4bca26d0fc40ca35b1345d4ee249a7132bbe811
                  2a0cc3e269ce50690ae7ab529ce58e0a8d 0000000073a2bffae36fe6bbe72253b22946bcec45d                                       76fe5f0499d162fb6b272c99ea68a5f11090605fe90256c7786dd86
13104       31361 4fa663a57694c57cf18996c3659db2     0ceceefdec5f231c5449d                       1BtVjxuXSsFvFE6UUcfp2B7mrpH7i2zo6n    0a16f0864cbdae2596c1
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 730 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04f168636de1a33f4d8de6aa249e64d43fd0c608f45482d16ce5989
                  11b0105eeed6fad64a73c43497ea42d3b5 00000000c96251b2f1b2b4185ac572d44ccd1e8cdb                                        23999d40e5715a409c61380bacc28b9eac7e51f3bd058713cc71d2e
13105       31362 63c587257b6ae04f2e805ec324520f     4892b5dedca4985b59d842                     13ReUiuwj8TrKJMs81hRSeRynZTG3hoLDg     ee5bf0be05a49f564c02
                                                                                                                                       04872f0f76b3e915162f8ba724e2af4989339e7d04ac65d3f57def8
                  f3d62e3f2030e259a10e299a0b46947481 0000000072d63e0824caeecca6691e100aa5dced43                                        1937e90a64e3ad88f0919126de3b26f0875b0168f60047ed481763f
13106       31371 2f0bb7b35e21bf1dfebf9379540c37     d90e6fcf9a29bb508c3baf                     1PGZSrRhYbDDDJPiZHW47ffSFUGTkch2n5     3803f4ac73cdcad93679
                                                                                                                                       048c4e5bdc8c7afefede2a506dd9882ebf866bc3f2f64d04bd5b92d9
                  a4f4a432838031a45a5ca074ef44fb375cc 00000000329e360c770cade2a45d689041ef2e2987                                       03c381ac88bfddf8f431602b571378d2d3fa43bbcf0d69b5820e6de
13107       31381 d6f5c4bdd6d9f6b35ad50583c0c57       d48cd9c5da3d434628da37                     1rtsr9PqVrXdhtmwGShXUw3czk6noZ4vr     1f7aa5c8abc4a186eb3
                                                                                                                                       049c1fbd60a5b011f0d616a10e6e5528725b34fe096703f9ec9a1dd
                  dbbd3b873cc28debf56f05b121a5535b38 000000000cc2231db8681d873585deb9a42cbaab78                                        896ea45e6a831112736749d74aeeab034cf34d534a6d83ffae6263
13108       31384 e8289d087ba73fb542e99c57b68f2b     238656141e9e7ca4ed11ca                     16tJXDcZr9EWKrtpFToXooWnbARBQtws8R     930f0575faff3c615392c
                                                                                                                                       042e44f508df0b0c782be6bd341c2fe88177f63aedfff95f0592e5c7
                  4196736a2a1bd684bb86e102b5e90ecbd 0000000079e40e044267ecae0a82286f349e4da7d4                                         eab743f1569f9290099f88be486f8a9ddf8902dcdf4d934a4c8ca4ee
13109       31388 807a039dcce2a516748190398073121   6463c978833383fba92dda                     18ppQRu4U9GJfZHuQ19U91pdYdeSGndD42      57ab2a755c6e394a50
                                                                                                                                       04df0750e40dc04ed82fc75826db89a9ccb33b4da13625c5d250de7
                  d36acb5dda16b6ec53f8bea0c16ce8016f9 000000002ae83f0f620c74498a47ca522fd4b66cbd8                                      1c77f8beeef5424ce354ef0554bb5dcc6893607d53e35d8d2e2e779
13110       31391 2c7682e3908b9036b69af0e02cdfc       3698cd053e902cde3d2e4                       136wJYvW2AmpdpvybokrWovL3tTt2NPhLX   23124bfd0221635409fd
                                                                                                                                       042482720fb61766a759c91d23f2b8b77927c01324a46288984d60
                  fb899ab860594806c36f1aa5b72e1a1dd9 0000000081820f0a45c4139032f3aa9214dd0ab3f6                                        d930c8ff9187cd7393b8e46e6d0bac6cbd063c7a7c2fcb822d9a749
13111       31394 770b7d20740e1602a74fbf399dfa31     68156b3c4333b134ac2fed                     19NMmz9ogUqbgUAiXbTkb7ee3xPGgS7wkY     dcae8036a82e070b14a35
                                                                                                                                       049467c1347bb42d1df07f3fa37bc56bf60a61eeb6acf1a0ca5bb952
                  b406dc9bc5848b7a3e1234c74dc9a64531 000000002e1ed998d1271946a8fdc9eb005bda82c7                                        80461f6d240d47b0f1422d16b657d68f80a8ab9e3e8f3b00de516bd
13112       31416 0cf67d0a777d10f1d4fed5fc54a8b1     bbe754f46d36c362fed0ed                     19ZfzGuTgBDL4c8SNBsQDA7o9Zt1bgkhE1     0899fb1eeed4a8f3786
                                                                                                                                       04db2a61d3037433ca600f63bf5276e9cfac303b28f0bcf1917d34d1
                  6f6112f6f5c89047ace0e5648a27ce42728 00000000875f3c734d06dfee856d5c989190600e67                                       12c386f7353cf872c25845efdfa6837596117601a180f2519e7d47f2
13113       31419 003dd39771a0d0d8e55c9d97b1083       5e678cf7b7a898a7daacd3                     1yKCpySRz2YQCGoovGSW7wASo9Jp7yhEF     f2777e6ae57fb4175a
                                                                                                                                       04afacecbeeb901b166d1a7fd8030b278bc8dce436b5b33f2e1b06c
                  ff93694abd577545566f997cd223cdd0038 00000000cc6338c0acee6e64100db898a4ca77df4d                                       8db6897a07add9b6a684672841dc731515b3ae2e5ec772b11f9fd0
13114       31441 29f674040aa692650a6d2190e48aa       2ba0990c86d440cc32f384                     1CKdECxwSLWXAWyCrH8GrMmCNo2cApk4MA    9d8612baf9c05ae366e1b
                                                                                                                                       042b165bcb2ad50fe2d6c9e07387b86f53e7795bd6c31a751694b3
                  a9db597d9273eb1722ab4e7de595d82acc 0000000070f39bf40496c9b7bb9c304a89acced6da4                                       6d89592a69adb77c64c5ffb6e58d1361d8da9c2a32b26e31175047
13115       31448 5abf94e10a937a02007fcf86539ad6     f8e3e93dcfd8ffaa10026                       1LU9a9bDD69a9RSjWM7GksE2vNYUiSrNu2    44be8dd61c05809b17b1b3
                                                                                                                                       0453052d9e4149d2f0dda8f5735418ddc18632cb85dc0f8ace7ac14
                  a0c4302fd8692f6179cb5afa63c4374f616 00000000d4922bdd4c72419062f1fe1dcb0637592a                                       9b22bd38d9da4aa084cb5bd205197dc20299975a7bf4737f87d601
13116       31451 d6eaa9a29f22d8955ef786b79f9e3       490879f0a6fb02b791e4c1                     1Pfz2RDoT6EYjAkNLURh1au49qfzNsUkgn    6405e172ec4ee8ff427b4
                                                                                                                                       04b224b7e1ad85598f39c48cf7208e76728427c76cdb1eaf04a41ef
                  0403558857e4302059abb1884a40bb3e7 000000008789a4707f92765abda9052079ec3b4494                                         426df4dd0ec68afda678984e97748917210b4a94571f71e67f1ed37
13117       31473 dcdf4fe72718b67ea58e4ef77fd11e4   f9add41bfdb75b6731f027                     1FUW5MztNfk2QS5tUbHmsFgjDqRt66xCem      e9dee9b07f0b7070f753
                                                                                                                                       04f3c1dc612b95c2d6d9074a2b581dd14d3365b11208580951bc92
                  03f244c91e7e659bb7aa7858330a85d701 00000000e1ff6446b8e7b106be06c26fde038ac30af                                       cc4a111fbb81fe46b1e10e0e50d6730f582fabed700dbb526d55cdc
13118       31480 71f174fe6d99bc60fce0ff84f8c22e     f44b5f728ff9c04bd1119                       1PYiA8U3VqVzUZ3FoJG31c7KUb2zEcNtDK    1626c8ae861577482a91d
                                                                                                                                       0439a9b1be24ddbfcdfffc6c1f210518bf02bf06dbbae3751f5d713b
                  09080c1aea0251f3c18e01e1c09f0f1da3c 000000004a4bd5d39a68787f96c6519aab05f5f0ece                                      0cf56160c937390021565a1c304aa2dbc8f816f442f42b5e472e860
13119       31484 3437212098d71c59527553c193ee5       e3c939d3bd9ffbb36acdf                       13NpateiTqWpeTRLzEh1ByJnNvKNYhf8BX   379ed9f16e66bf4a942
                                                                                                                                       04a7bf7ba31eba1a560a83d35120427630802ed5ac2dc3f6ad6a00
                  9753a77c0ef5dca3eddd6e792e80791fad 0000000028f24e7b0f93036815a49ef504d9585216                                        0defba66f1e669bdc48d5b893ba25fe156f7244ec78fa3e13772cf7a
13120       31495 95f7cddd67a2476c417712d5911e87     76adb354568dc2be81ad87                     1DajPTWb6N5krBgdiWSmQzSMVzf28F17hw     e809ee08fb46bc0b5ce5
                                                                                                                                       04c662f6dd8922f9bf0cecb14851b2db61a690a01a763d6ef509188
                  0242f3ffcdf4da4622d78f084b9f0e98d55 00000000c6dba86cf0c50a87bbad2b158306150cd3                                       c2e0eadd8dd82e1279433e93966d1cab36799eaf94ee1741c51c3c
13121       31501 40b6240a610115de8ca9ee0ce4328       c66be2c9734ff9b82b9419                     18YPftARiQV2ynXYjKbBPdjpuBZKZfGzTp    26831a49ff5aa840cd603
                                                                                                                                       0477899ca3a6e64d4cbe09b048de66f1b264f6902e5ccaf75ecf7cf3
                  9210f9e2457f1ff61e24eba91778f147f3fe 00000000c3baa55cae4ae5191299100866d5dfcd17                                      387eb87aed60869cfaffd87a70686ebfd74c3dcf8c1b1a119c19f3dd
13122       31507 5381b0302c277c2529bd8d382b39         5eed363cc7384c92f6b2f0                     1L9WHXzxMHjkzQVqNaVZDm7yRUNaXSve2r   82efb429bd178f06bd
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 731 of
                                                              913
        A                         B                                       C                                            D                                            E
                                                                                                                                        048ce4e03b57348ac7c073765102226796e5f584298c1ad3306e40
                  e8cd107957a5db361962c86f2d10f0bba8 00000000ebe35ccda334ec14594f82426e138a95ec                                         08b2e1ee75ccff481fc7b7c6274b74c181304cd85985666a9d77f163
13123       31509 6a64161e9a595c9d3e0933c6fd1a89     2cc5bbdea4d742aaef1001                     1MjLPVSZBZ7YWjdMrf4DUus4DVAFkpgAmD      647aad1392bc8a7e1686
                                                                                                                                        04886cedb5f93402daaef731bce82c4c82165f2a69826337e04f73c
                  130b11c17381f95b90bb0c96fadd027bfd6 00000000c2e51a1ecc68e38caeb12e8fe31b65988f7                                       b13d4518027e1965be2fdc058ff8ef1b55c057ef31bb719919e51e9
13124       31522 88b8525e4eee15cc7ea2f379bde6d       4a0cc7ef368cf4f485d3f                       1NcXJKwGAbsSBCi86zjgFsLCT8HoT9nVTW    b1096fb780e8360e98e0
                                                                                                                                        042d11b82898b8e0b825fda4c5744ed3b0b3fe692c7473c00b1a9dc
                  87820b152768f93ea6a53ba8ac50516be8 00000000fe88a4087f43ab51bb33c891dd367b4f02                                         2c1be01d2f875ca8888ba16a172ef2e74aafdb2e8346a84ab7f2442
13125       31532 cf1332913c7f887a7c4969561ac542     13f62f8e9ad532d6d74718                     1Njp2eLQSvdnwc4kwKmwi8kRsgufV4nCya      c55061a2b4b9ec393c3a
                                                                                                                                        04112b20868f36361dbccf602a8123db2b6f72fb9b40d9f33b35daa
                  644d70654be454a0d05e7b1a761d639be 0000000099c8d7dde25ca6d164c5e3fb2e50ad358b                                          69069dce6b85a08aa380336e7329ec60d8442645109d9cef7887e4
13126       31538 6d36205eca565024e305b973525aabd   b1d488e339683c2287301d                     19W3m7NmAYjXCSjzxuqhETQuwoh3A9QYD3       59ef841efb560a1b21019
                                                                                                                                        04df12890b3beb9fd5730183bc3d70af126b0254c7cabcb11419955
                  b596635110deb13b76e8e1f1da6124ef76 000000005bc5b30052bb80dfbb88ed412d83911194                                         527889e7a552ca8d7c3188e245fbad31dd1937eaf75c50d4d2240e
13127       31547 85127933581e54d5ca47a73d188b0d     53ebe2bb14f19f77bedb21                     1MumgutQhdocdnJTcaNkyPZ8F11EMBgXJX      0ec05fce236b5fc4937a3
                                                                                                                                        044eebc03aee5466fa59d935185b12860e8068d633f46924d0608c
                  0ac0cc133bc994c9cb279c4a0b48feff62a 000000006f930657cad2761041ecb84dd86d895331                                        a31a8e90d068036c1f6fc19d131e9eebc00d55917f22b11005a3040
13128       31550 a828218005a5cdfed36638584594b       1d52eb1cc67c99140ba891                     1AtV6NWqAkGveH77FzU86yPV4DxWzxYg8m     7ea83ed0686dbb2cd1c83
                                                                                                                                        04a90569acc9189a70e59ab92cd73f1dbc739f9b0af93dd4ec5ac88
                  032022bb03ff783803d2bbf25b0090e915 000000004e408e0a5a6ea108d61234c11c30c0616a                                         12d2387f11bf0ad87787ce2bfcece9b35cca01b09109719bc0c94dd
13129       31551 73b295f0a523eaca0af01db241bd1f     497b70bf18eee4f1edaaf1                     1G81XtgyGuDVma6i1qQBRUAfxi2e5nGwUP      1cac762ae050a179c309
                                                                                                                                        044ea5732daf410921539cf2ed192f055c4e591128b51ccda7c6177
                  3f0b5ba4889cec8f7068115d2972906770 0000000062c6023bfaebf69c31020d5cc7b16d5a61c                                        aa26311d926f72ae4b27fa40e4497fa0d0b11ecc4cadff6c8cdd64de
13130       31556 9be719801537bea7f401eca62a47ba     d92b6ca7934a9fcc419c0                       1GmMMU7Df2YuhQJhdD7gRXVUy8aUmeiMsV     dcb60d23a0639e19ce5
                                                                                                                                        04721d3cb4e317ea6c6fbeeff426a12d71f506b7a2f70413cbb29be
                  de67d73424c5108c01c339514a2aec1524 00000000f515175da7e2ca1cb1242ff1ae458cb4639                                        28ef4d75ea1c170d6f28e208226a15311ed115f075ee2c3481121e8
13131       31563 bf4cced7fbf6a1e63a5233a9c358a7     df31c20d1b3a7e9c888c8                       1FoT7A4xT6DXPAnK73kvNqzYyJadFEmvY4     72da4ca8499416a3f138
                                                                                                                                        04acce717a93d13b7a49aa20c8a7d8154a82b7bb91a8319e7c75bd
                  0f08e30f11124266b3f4fd11761f1e0fbb8 0000000007b787d63caa77faed198801e7c88191da                                        49f8d0f02c56b4fc39b7f76092abe219c73ef847309817834b9dfca7
13132       31564 0cb074499c30b8565e3f1aafd53d0       7d359ed76cbc1402841aad                     1DjzeJtcyRmHGrWnKXEHz5QH63jiYkBy7i     14193bacd55aa8700c05
                                                                                                                                        042e7a819055799d3b4ec95272ab22f78f959de6cec4c170aeadf0c
                  1bc9758e7e872bb49244e033ba23ca6579 00000000f9c78f8280372e29b5b8a4f15f16b651636                                        5a43c187f5cb52011d4e8fb7f6b1b1cdfae36c17cadad466757a49d
13133       31567 1d7daa94a63ef1d9f31d42afa1c71c     12bb4ffb10288fb648ceb                       1KgbAjPEM6iy18rscaTkQq1u8ubJL8xZRH     60ca0da4492b34d20944
                                                                                                                                        0402d7376f06053d431cb1420333bc418e6fc72be7f239c32ecaa8a
                  ba562fa44a17b40e50ff54c59ebc1fc1995 000000005d0c3a82dab04ce3f41583260991341154                                        64af98950e0503097753b887b8dbbe0718205d407b060ca3a5bdaa
13134       31568 ff032bf66e8e1b3945a16af7532cb       c60e353f7747e5ea4d8de7                     112iKuawKTo3zqGfFHUkwgNY9sC5csMob7     527c646ebab15cc9f7522
                                                                                                                                        043020f11d803232cf85408f43bf0dc4fb718f64551605a1e7f4cdb3
                  f01f827ee6cf174a3cd053c6d6a7115cc35 00000000a13c2933dbbece8fcafa63aae7feccd20cf2                                      e679bfb64ccd97279c003a229d0bcc79ca7fcd0f9988182d2982d91
13135       31569 cc63448164603cffd4a6239866af7       7ed6185d57f000cdffbb                         174ybxed8Kk45UqR3eCem3xXCAo3uZVC8U   efc3a11002b1768a727
                                                                                                                                        04c5d56ffc5aae3b84c814b63728bc527c62ac1fe06439404a418e5
                  5a82720eb1f2bd126351e688951f80b70f 00000000b5563a8cb8c69f20d6667e3e7f23ba23d3                                         e0d04b8a0736f4105922794a6a3775a075b5e22fa5336c7d45cb98
13136       31574 b01a7ffd56cc0a9cab7b3561737e0d     b18b79a2e96fb99838fed9                     1Fe9eWooxFT2qb4GumgzV2pZ1RGhUViz5k      847212e31c2d756759fcb
                                                                                                                                        040fe7889c6f275a85613034fe8bdbc2b396b68c9d739d9eb64dea1
                  fea7640d7604a364ca195b3ee318057fce 00000000ffe3cf2a3904cbfe6b3808936d85169a7f5                                        b6759793ff7694692da4f1f0f8b3a3a4388391d5c0b103921845396
13137       31577 db07cf06a2863870b2e85000e20fa9     20ba413e3652dae432ae1                       1JFYuxvzKeirV1oKedxmANrQP7NT6HchZk     f6d13e8159c89e894db6
                                                                                                                                        04b43642d596d3c471be27f39032ae396708cedaf43cb7a0038ef9c
                  f219ac7ac5546fb7b5f2824e9d713ef863c 00000000eb336d427cc7864d2fc8e8a62dda629c6b                                        eb3b3601ebe628d3aba5477b5aa9060ff377ba0f4ad59bb27d0b5b
13138       31600 a5884b89db8bd5ae7b11c458c46b7       7f3b8e652dd71c1a0100bf                     19Bx1PW4wvNdzMiZo7iEDvEU4HSsmNj21D     796e562ae2ad9994b6eb9
                                                                                                                                        04489e2eb7fa6157a370244f971c76d9d49e84f35572e487362989
                  940f9a5f14eea6e403ab72d26497cbd3fa 00000000517834a08b5a8406882ac2ba75eef92ee0                                         22ddf1ba4ea4037d0acb696b3c7e41bbf8e5f5061be94de00d06e7f
13139       31613 7acb7d8a131ca492b775198f37c375     62126ec44e5b8bc9f8a860                     1KvtGBR7MZT48Y9tbHkaNAEiNxjjnYKEHu      0f383ee4cb01e7c6db57a
                                                                                                                                        049117ed693ad42a509a86865be1d64fb18bd72298ec279c3c1749
                  194357895ab6654dbb6ed9dde4e6f5c257 00000000a8cc01a48a796dff761a1c02278e056780                                         ff3154e1474dc68e9c082ce67540c6503337fadf92cbf7979ba73cf3
13140       31616 7d2665cfb9a6bb247e4b6a1db727df     403fa230a88a4e8d902b5c                     1PgyLzHz3Y8BdeLdMQ42QRafLeBkyHtQHK      974a9477d368a5bcb47e
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 732 of
                                                              913
        A                         B                                      C                                            D                                            E
                                                                                                                                      043a6235468404bbb065b807ef965770d9a678a89a5a6a9b16f284
                  a5a9674bb1e23b8facb6f5d71417a8081b 000000001785afdea8c61fc9b77364000ea755007d                                       669c322f25da8fe85ad0d49efae916632f1b07f45a6bc02996a20df4
13141       31622 0c1497996a1dd5bc7badfe9a6f3b08     7213ab2918e46f3b399a26                     16yktNDNo4KSrcwnUkooXBPi9nZrPmerxN    61cf05d91185a394f010
                                                                                                                                      04e710cbd46c591a18a241b4a821b2461cc0bbc2c95b3e2099a5ab
                  aa12d02dbcc80d3fb8f3cbad938e70fe944 00000000ad24c250c93eeca1c4512d7ecf39127a87                                      514e928673b425b2b588f1ce23a1a6d5beb97e65c87b5f50a84db4
13142       31634 b110c2b6ed1edcf01dc525cf0dfc6       d6626c7ed552b67c8644d3                     14QNpSJrm2CwDodZaJeVKgXywaGVo7XrUm   244253644b928168cf714b
                                                                                                                                      04183bbc606cef45d6ecfde4fff662941f4f856e02f9af0e98365dd0a
                  9dd510f4e7f360f86330581639e490286b 00000000d4b422d26c350ae0c8bbc4b4ba2d04d533                                       768de62c86acb122ec9500b256210a441c37bd14d2e559f7914ab0
13143       31642 d2e2992ee869aee594354a8771e226     f008aa35d375617f517779                     1QBET4PnZoaT6JDhcNtzNduz1L6p3ZiC1g    db4f76032d815b46950
                                                                                                                                      04c8bc7d58017f05a60625b95da500e9b9bd9f0ca78aa34a7e4106
                  075570dca60889810b4772d8324725c01a 00000000d0dd58c142e0dbc84d53573098cbdcdc17                                       061a43bf450938e78744f5e12a7f18425e885d959befa1dd6089f06
13144       31647 1a57bcb70284868c3007113d12b965     742b647a5e4d08960b6ef3                     1P2W1CJjzwnHKrvFco92R8eu7KFS4Ms9Vn    647cda3897ce50317b15b
                                                                                                                                      0432a08d0c686da0459273194daae4eabd9f90634c016300a822a4
                  c868a0eb1d1f7878a4db4185634034f9e4 00000000d7cfbce39bdfd46485b2c34383f3b441591                                      de61dea3c63d3ca8ee0270bc570043faa9d93f32554e703a405248
13145       31650 bc8982d1882573a6da09dfdfb7a460     8b1935412b38fdf291675                       1GVuD3AzRkhtPwWr3z1TdWrwa3uTggvGmG   2d6ed23e1c3a079869d598
                                                                                                                                      0409e97b4b477339b05aee99587028f5e3bf3c12a78a8156e4a89d
                  7ea06e4d90ce23c4062daee05f913ec22c 00000000fae1a6ad315d26e952b3fa19cce68a2ec2                                       fff617f1313422972ecaad71223c9bbf27fce69eca7a39301bc6744c
13146       31655 b8767bd77874407b98ac78aabeff0b     86e54ab273e09a6d8cd605                     12S3tY2n4suHpZE1N17ApV3p62EFUW3nDH    e5c106253661b91756ff
                                                                                                                                      0407e41b1d64135a869dec6b655b0e55487e0c3365529287938783
                  3556d33b9bb2a37dd7b2b87fa9c0a2d510 00000000e54baba7c3db3d8fc83c1a40643a33bccf3                                      baed1fa53bd5afd3e570d394e5f6f906346de9ed2875cd14d58f519
13147       31667 67431a4f3f4816a609cf42ca7c1eaa     810e28c64e93e7b538008                       1JZgZBjpG9EeMdAGxLkxWs3chPEGCed8YB   94e89b5651922bbfd4bde
                                                                                                                                      0407471986b9c82892cc95673e20864d2e1f386c69c11d84aa617a
                  d0a398c507c306c2c1f0d4b074dbdea9a4 00000000320a6a779f3d80d0c206bba166440cf1a1                                       bb95ab1b89600cfb7ea557239b722e868b4f3bb7c3b278f5f66238c
13148       31668 4d9a772808031583f578f2ca40bd6f     366b19e546b6dc89d7563c                     1MYUXvWuRAzqBRQGHFiaPWyJr3TsQecT2v    f29491434e07ecc410d1c
                                                                                                                                      04fbfbe53d4a002c39651f7d3d9e6afc9186bb9c4426bcc63f82188a
                  a8ff2dbf69ed848a6fd62acb3d4a6d3fa95 000000000ecdcf27c8e8eaece168718a6950e3255e                                      a312f66666a3db5c64d23c6806094501ce11d1798b1e54006578de
13149       31674 78749f84ef08b0ae05148f12535f6       db8c0e50e3eace6df661b5                     1A7HWBZS5n77xJAcruYJHUKSW12XLv7jjy   3141c431417a3ed19308
                                                                                                                                      045aaf44b681c46a5f751ffe148a6bc3987943b0eecbaabfbfb89c0d
                  d326bfb552f14e70bebbf56378be3365de 0000000040105544b6dbaaa67b6fac730e5d4efc2c                                       f141f4cdbc5d1ff5d3ea0c27af6c08f015edd6a1f5982f3ac935678a9
13150       31677 1646a6525279c7b1d6b8982645b170     13b828c71bb16f838d29fa                     14nUMzx4Z7WZjDwdzKwKRxZvCgZftQn4JU    cc01697c2d6e70a72
                                                                                                                                      0434102e02ffea85e0a82dc92651a92c75d0c14bb1d9771c3d3f9fd
                  6b4617a4ab3df897860200b440b29bfa65 0000000034471d7ea397cd9ef7ff7c5a3ad492503c2                                      2e74b2c3e711e39c4187bcd50db196b6b856136816764b43525b3f
13151       31681 9a2139043c05e47e6145dc7a201639     e5ff113e1c4fe2cdb440c                       1EmTTn6XjazJ8u7Cobw7gMJ3svujzx2Wx3   6852ef5b42ca54adc6879
                                                                                                                                      04d7b3a026642a26c5cff08674163bb7019a86bd5c530822beb08d
                  3209a439d863aa0b6073bf1dccb4b9e969 00000000a026a3dc4a0a68da4476076fc193a5efb2                                       194fe6bb8daa79affdffd4751d4ae7be7056f0424af998d13e2a74fc
13152       31685 2e59b6e018b75485428f57dbef5807     528120b2221783be4c2924                     1Mik7v5cD8Z61K69fKFZLM5KDUtTZU5xK4    6639775acb5c0049e7e1
                                                                                                                                      047255a1bb32ace66557702a001a5ccc2ab05e7e496541156dfe02
                  d685b624ff83d35fbe30d32496f41b5a3a6 00000000d4d1cc84b8b9f19b17ad0ba542b6a2463d                                      2153b1833f41deb3c40be8d7c8585b2b0f4ccd0aebed03c08f60c9a
13153       31690 9a7a4be18f3f02e34e09e458d34ae       08f0b125315c84bcb8c14b                     1MHDJwHphM23DTWrJEfqJn4fizAbt1mVSh   486a4e78dc6bb0a2b8de8
                                                                                                                                      045c84dc3229f266747c593de932f7f9545a8010ebdfaf0c1def4405
                  078d162ec506dc9c5b8f2fa136dbfbe3c3d 000000000e3d5a42f63b1ec06198fc09688d027522                                      477e2ac75119004e01e71021dfb865146b7b764b630fb4bff24e425
13154       31699 69766fdee5a699fa309cefa27f45b       66a6217024c33fb5816f07                     1BvAKo3qVxG75rpMcW9eiPkRRMYjPYt6Fd   fb4e41d8ebb0c57e012
                                                                                                                                      048a6080010455333857f00a58aac26cbe165c1239d99d079d2383
                  ffd4c89abe14d10395935daaba24627875 00000000e760f1f110fc378d2c38535b6700bf0cc3d                                      b0d507de6f97cd39e71cd3fb0bc774a0a6c9024e2d7379e85a46524
13155       31708 02f866b1d5bf81511667207871c79d     b0ec4fa71f6a791e44fe6                       1A98oFa9woLpQXbinFqwffstQDDmQGddtQ   5e47725dfd659e3af863b
                                                                                                                                      0474a6ba49def1833beed5deef853326798f062c0912c194f7eee44
                  17c33e2bc1408b1db9c50bece0e7002af4 00000000503b2b28a20f8a5076ed334ec3a945a84d                                       2f53d9d738237796a21f7ed07ad433997a9a3dd8d750dffd48898cb
13156       31714 95cb0e63d1a3ea43e8bfba09a2481a     6d3f8b3e850cfc31eaf95b                     1JakZQmfdVLmcERcUrhk9CU3hsvNdZnHRA    7cdb0d1131574a46a2be
                                                                                                                                      0427542c8fa1327eba93c52e54c241d577d75982d7b55f60819784
                  141519f8db4010cca098fc4eba79efbd910 00000000ce5f7627076412a4704f5ab344a8eb12cd                                      17e63759f3f9440f48c9cd149e03a8151612d7a46c6f16ee5f961bb
13157       31716 88b87256d4c481d690eef459a33e6       d9b122932ec30e55796f58                     16REq4JzqqD15jVWGZZw1pzikSLywnbwAP   06105ea3b78bc96a6af22
                                                                                                                                      04fe5628f2ae1e7ec99cab9ebdf0aa01c0c0be618a1d6611aaa8878
                  4935a63c6e5e1c35509dfd28f12965250e 000000006f667e49c53f8e3fe96d60d8b128263c670                                      71607de144905122684397e6f041ba36cbb0ca821da033e7aaecf3
13158       31726 726443bfc58152f477e23d59d2ee02     4019aa108425e0f4df41d                       14RdV6JPBrTVeV5MfFqhGgfsZhMhCFotoQ   57b8a304c485509270a62
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 733 of
                                                              913
        A                         B                                       C                                            D                                            E
                                                                                                                                        049baa0f19f2c96f3610dc09b7b43a090ddf3a5f68227b5f89edc520
                  0d1367eb1d14cde4b2a25e92e996cc8e1c 00000000b867e515209cb2f9ecfb00b8ab79d3ebcc1                                        c12018678cb8bb0150d313fae2ece5ac57374026af948d537e8bb23
13159       31728 821662cbbeafd54347510401abe153     7a94c11f56485de14b357                       15zgoo6upKZShEja85U8ef3QykGoRcmvGT     4ead21f50715c0fd619
                                                                                                                                        042200d20a3cdc5acb84691a6f995cab0f68d215be3e258d7067918
                  dd57bfeea9560250d8dd5a245191767864 00000000c2226f8ed00563ec6dd0bc5243b16f65a5                                         e9cfad689ebf63b0400043523613b2ab2e6012445c7a2f18499cc4c
13160       31733 35354bf6a869e7b0292b898284ff99     d43095882285b16a34004f                     1HULzC5qeR2uoTNGCqcDakwTMVD6umh9fB      544a30f76c508b673b09
                                                                                                                                        040e5b3aba5256ff7f893c8a2ee0c9e0442bc19dcdd7d95140d6b9e
                  155bc3f1a278e45d00599738d9b5e6bdb1 00000000f877e8d669912097c2eafd9b12c72e0add                                         d659928a986548f5d25f39760c60bc3d49a7882270c0ef3b782752e
13161       31736 e52ea613f3f5e45e59835bebdfb6a0     ecb0c208bd4b711a75d326                     1LnXopuS6uA6ajDtuqxQwGWX8CtQL5f8oG      1c96e73a59d8a2465bad
                                                                                                                                        04ac62e2608f11b9695a9b363902dc7fe872c620706ee23401501f0
                  6894e062af2cc633626f7dca1db6718a8f1 000000001e43e6bb52e75fdb28494c8afc0add9b5bf                                       f3d822dfd0baa2a8b0817bb310dafdefcafcd8038a24add9f0113d4c
13162       31739 6afa9f68a02b840192052c26136f0       679ce249d22cb2033171e                       178B7Bqq4MDEfQwHv2V1dm3b8piL88yQvf    07ae5479e3c70eb6bfd
                                                                                                                                        0404e5558799c39de792fc25d6ea5eab622a9bd1ea10844edaf6b0
                  00972f3fdc3f9d26c7c65829069c5e2408b 00000000563f1233756ff45b1618c06c26761f280fef                                      6971ff429f570cc25a120297e5dd22a4604a658e57e035d8d779160
13163       31740 87285fcdbbe88eaa737f32e2964d6       c9e4c0fd14a5d9f4f274                         1KxvnBNny96F3S7nB166q87SD3dLreM2QV   93223388ee779064f1722
                                                                                                                                        0456e2c95a1a8e4ed098427081dd4b243b0368b543917a81c7756e
                  5904b8d9e7432fb35c8f923901405dfb71 000000003504df5a1e3c3bdec910b5a209e8b49cc0                                         81988ee312d219babd949f86880af223865d6c783324c5bbeca42e
13164       31742 a2d765c792d1b33cb642b953cd32c1     5df218c9588357b1bb1273                     1Ba8UQfeUVjSRw8uHNSJ9wZqAZCSqweP19      9f8031415cd9e473df515b
                                                                                                                                        04f61336a956ef1af8d031bc41b79863c95b6354f360ca96dfc04761
                  8e9a28875f8fdef150e328327a05515599 00000000d508a3230d69e8026dbb721e295a67d16f                                         1a5964a7172b40003d8912f8a462c63f50cf8e2fa975204fd49835d
13165       31747 71cebcd3960759212d9d2c4872c680     8da48fd4332c9e8908d3bf                     17gzLQ924bNxXBHjgJVBaJEQAKVYTqzaR2      cbbadcedc5bedcdf186
                                                                                                                                        045f6eeb197fa100f4d7f2a3bf0be56867b2e0bf12b26916870b3c4
                  b466433ebb3ffa0a213560d74cd6538754 0000000056e65729f0b5a35f74e5102b016e3c0ab3                                         a31b51f554520b5416195bd2266aa9d37da61007ffa29635559085
13166       31758 327b3d42583150371f52d549118456     51107654eb760b04529210                     1Ey9QHtKgcY6aLDLW2xBoMxPJbaXxZcyAK      3c7a47fc8218f92044da1
                                                                                                                                        0458972afd12e668f819daa9dacb7ccdde42701698019e0047aa43
                  e5ae35b919339abecc2604b759bdc2c311 000000000b9d3799c2e8517a1b3a732bdbbb93d26                                          8c10bd14a0da5c0b9b51a26e06079de14a04ad440fa31ba2cf24fb4
13167       31762 1af602888b45fc36e698017655fa00     76cd9ad53ff61753b858751                   1LChSLQsLARoL9dNUZe6oaQPQFnWHrsK6r       bf1e02ea5b107631f2e5e
                                                                                                                                        0453f67b1d1a7bcd920f4c563615d22ed2fa60794dce00976a4534f
                  2d2c7a56cc57d6334c8eddbeadbb80f3bd 000000003370cd9b3a2f52d6e0d3f793e04edcb10c                                         0d07e8e0e4926027388bca31aeab8c9e2f6222945d66a6c8a66bf8
13168       31767 abea5591ac7e30b9c5ff65fb5fb869     393711737e9cbbd231ceae                     1JghiGy6Y88bhXbxReRVHvTNZozfSwLteL      dd71417dafdcc45b795bb
                                                                                                                                        0443ef28bf14a8ea8a95be777544185323b4a56001b81c7bc1d9bf9
                  c5e06d0809c720c1308300d129eda3b951 0000000003b785f28b25c0dbf0568d25392c33c0c7e                                        3b31ce49f1f2287b56d1f6021c7e2252f1ac5576644ae500ad2bf96
13169       31777 08cee373bd239862740d7dbed2d261     115a872215e31fa616c63                       1NzXe1nv4uUi8P8RGYXDiGzvpZ5vMYvAHx     d46c18a0865deb5bd60d
                                                                                                                                        04bcb426aba6650e05c3ca8c7bd24257b8c449f2ac6b9213d742af4
                  316ad28cf199316196a9940b7a1e371a10 00000000842029aa4c0fb0b557dc54e0b97021da6d                                         9515f4278764db57b5227c3c011f65b8ef9fe1968af3c269bfe5315b
13170       31778 ff7903a4fc9f6758eb7a7de7292a1d     170749fbaeb13f508f68ac                     15mJiEv1e8TeyE23n8YPsWqXnEzgnmAnR9      d667b11e76b7acad730
                                                                                                                                        04bcaa76665341688bae52b7c1cd21fba31987a03976853aa687fef
                  684c5c3d6548c6ea4bde1da7f298ef3583c 0000000099b3f9f38c1a76796521af1798a1f005944                                       c907e907a2a917956a50241a809de1a4e8f9dd23e71c7ddeb38ada
13171       31784 8f24f2e1713b84dfb88a5ec6251ff       ac8bf69cd12740dbcd8e4                       13DY1WecqGJbH5PcwUKScRRhGfgQZj7kub    5ced1ca0affc17baecec4
                                                                                                                                        04f894b82069f0294531009e8cb3c621d94a24c4fb5daf6e3cce209
                  7bf1c1877774287e6de82d3ea846501c60 000000009e7728edd7962ae500b500cf363443e0a0                                         79f4144f4cf87da3791645c2087b76b00f7cc5d6ce46e7f162436f38
13172       31786 d54096318e0ed3f19da6071ec4e718     342ae34416edee762fd3aa                     1KnT26DTvstGKW7P6BxMBEz8QbKa1iix9C      b74cbd9729dd67e6b10
                                                                                                                                        04169fe3bf9d83b0c077d02fece16b95c76597ce14f1e47e41a94ec
                  f64218969a07e366fcbd704ed5caa6f4776 00000000264d33799d865ba23552863b4c6a9275cc                                        1a71adddd52d61159d7755f1d8ef320d9c8ca5590aa15f5c71f9303
13173       31790 e6edf213bd4eabb615de86af56877       6d0ba1762ea5d325cf4755                     1K5FcXL3FGbikVTUc78aymaKNmDuJiQa85     eb949aa432bfe5274184
                                                                                                                                        04773f856cd16ae759fc3689fe72398667152941e523f4683e440e7
                  367e962fd96a6d2291e34559dc3e2c4d97 00000000047e808ed36082e4fc45e72c27f2ba9dd3                                         51cf18dd0ce1dc7655ae59b3426e45e9b251ee2dc85381d57d0484
13174       31805 5c8776a0dd2fd46d632730b0e355fe     cab3d95a4099ff5a027db6                     1G6BwNR9FzQRSSM33bJtBUKYxuLuWgKfon      bc5d866c37dce7edbd20c
                                                                                                                                        04fb411960b24bfad2a65a60022ac53cafe6e0171728ae212f3a51e
                  4743827c5813746966072a712ec2ae899b 00000000881ebadcfeb23e9f3d8653456be9f81e6fd                                        3a4a94a271b7dcbbd70778140ab26a469ce77ee633c3ea103371b1
13175       31811 f83a08b40c39609538ffdac5b51f47     affae38abdf0a5db6ee53                       1EmWDFphydUGG14hJtsb5tVPcc79GDera2     d476d78faf62437590223
                                                                                                                                        04cadb2c5d29ab418279333f766ce20d32660bf0f245a74db9ced6f
                  d93b8ea23ee5b478356cd113e018f4262a 000000009c8041b1ea5a19a11ac19fe7146c3cc330c                                        3ea2d1cdec80de6035ddf302d98420dbcfb5e712236651630d5e17
13176       31815 b356291a07fa6a6e305081ffa6fcba     2a551650abe1463751771                       17w6m7etZkQxmrHaKuPJpfmvQRBcCAK1Lt     90c59c8babfae9bd90a15
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 734 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       048d55522eedf93d7b2b89044ee1abf0cb6b8a690979964e801d4c
                  67a8b7667a82799c9d5df15be512fec321 0000000085161a14d6a17e408aef85c788bd68848a                                        4588ab727bb0c1f2398d29b94f4b9ee2522f05a9264541aaad4f876
13177       31831 86afc254f3418ea10a54a70a459dba     e3cccc7cf5b144f2436474                     1PKoY49g4k1hgMNgt5yNPK4bjaTLCByGPE     244708442248ae6354006
                                                                                                                                       04aebc6276fed6ce8eac038267d4cec15d9e63c1fb9430cb8f20cc3a
                  6800449712c193b5e99d4e1b1b1e68160 00000000f3344b221b27525788b82d2f46d0cac4e9                                         e455048317ceadd062cac2176851cd848cd7e9752c21451204dc94
13178       31833 1d6d4d68a572f1123d5a22857e5d6b0   6cca9d84e59c4851d1a205                     1AdwDiybfnnWj9jUob3GfNRskAcRDZgYFQ      7b950f3ea13ef19f4bda
                                                                                                                                       0474b416723fcd1b2f9affa3262d3475bd38205776c82261900a5bb
                  ef12559161960ce8e846ca92f8f71a88e5f 000000008eab03a4ece4ab011a6d07f728686c3801                                       67d2f96fb044da9f538164a97db8c4f205b0968e89ec6ceac758fcc7
13179       31846 38eafdf18a26fcf70a937af054b02       63cc3824a15e6ec24b56d4                     15JxGx37nqCp6ir9EaELheuAN9nHUgxjgj    85ce39d390b38666999
                                                                                                                                       047f4a3095d8e407ae5018733f6d805ad0e15d5f3fd11cb2fcd6ee3
                  0137267ffd7673c41f02ee43451f21ebead 000000006f77e6a91cc9ec7992c16d3b4b2ab948e8                                       4002c3c3ab784d72b040658754d64e6f7c6457c177716c2a8d7fa06
13180       31853 871a981d55a6c1e8c94fb677e786c       09f73be8580d387755c6c3                     1HTUif11qDAwse9fAXwcdM6o4QPx1hqrio    998e24c0922ed40f2db3
                                                                                                                                       0446380aac3367533b259ffbe5252ae7f8b1baca217cdf3f3fcba58f
                  15ab64939f9f53dda18ae00e19960862a3 000000003ed9460402777e9830f66000639b7b28ca                                        1760a1c185edfd3143e3576edf08b32fb250db01cfe429acb41348c
13181       31858 e9e042044052885c738cf152b8c812     a6e4a6353faf56e0a336bd                     14TehdBELp63BZ3wPeqBwfYF7SWYWZbr8N     da73b02e29ed9a23985
                                                                                                                                       04dde05322f1628cb4640b8adab85853c67172dc89c0377737a8a4
                  1c32ac5eb7886ac7aad196b75b9813060f 000000003c83c73e2e2732b1764d03d25dbe940ce4                                        c5bca1f5796e7c84f37308266c728a97ba9b9cf771c2324a03c96efb
13182       31860 5745b6edbf41ff1d2829f387b90ff1     606aaa335aece1e1b50494                     1PEvci8FV51ABpa4mq8dyupfz6D6yXM48E     3a7805e2646b7cedc908
                                                                                                                                       04f5e5ff5777b5822c8dde8cad36fa221a743f1560264dc5fd24b0eb
                  a1a26aff9c6f0a3314362a6d5b7a1d153b 0000000098c92533ed33d05fc38c8f758922be44c00                                       92df9b3998473aeee67f44fe39142872452959823a06b28aa10dd7
13183       31869 4e475a29297a73d19c02f05c8d578a     6c2d118a272782bbd4bb2                       1DFxMALeAXFYsLQcEYryXc7JCZY1NoLHmP    bb9997a1755b3d0e0a9e
                                                                                                                                       041a24157000a9d8e927d4e760912c2d0adec9be0536a2b8dfc7a5
                  bfcb4467092290da3bee702d5ffedfe1933 000000003d0aa75d182618516bf64536d94119d23e                                       5e0a0967aa8d07310ae14d62b222ea7b1e01d8d727f435e0f7d56a
13184       31875 c36a18b0e77e21e3764e04500b055       f4123d92c894401c457be9                     1MKF3DrecM8RbAV8rMfXmjBrz4dy7SBSKb    4424ff6adb54b13d995283
                                                                                                                                       04023d2f893b02f46beeea4d85dd0a8d63b841164f9ef5718e7fc38
                  488e9185c706fffb3a09ec7f4121c6fa070 000000006985438a3b2f8d65c4596d9647804f3c77                                       51e9eb5ed46e42be65a565dedfde6ae341d47d1699a06bfedd78dc
13185       31879 7bf8872cc8feb93c244a5f06fa04d       0bfb41c456b48ddd11d938                     14PoTfBMAVRTkUUeJ77eFDCbSHAHTZi36u    2191846207a9aa887ca5c
                                                                                                                                       0459725f044acf1bb141414f7a21078dc9c8fd1138cabf6c3cd93260
                  ca8902cf13f0d2a694f8a5a4f9f99e34479 00000000cc478c10d089c9c9f458c599a093f89db6c                                      91e11eb3fe8d4742886d8c2f243a75675425fd9a22aede0fedb5231
13186       31887 442aeec487f17f029166df87bcdb7       01f8275d5a4632c68dc0b                       1PpDHfXkBd6w8pD53PgrJYeHeebedJchmx   6fb1d1d65edacdd6e6b
                                                                                                                                       0428a7026e6a8875dc538cd5b6f2e65b2d1d2ffad968f9265244fb9f
                  94cceb854ee496f59b8d141f538742bbb2 00000000a1a696e78d3c0fb75abcc5006bd8c1d881                                        b662e295dc6482609f1d74e11aea346af392ac4bb8e2d91ad3c503
13187       31888 e3be9368fb95486cd47cfd5439b0eb     6eaa631bf1b175f3a92d0b                     1PSsibGQjokzMRzJyKqh1b29SCguD4w8Rr     bd423113a968d1976c35
                                                                                                                                       0438b7e994ccbe1c7dbafb97e4f11ba1bdd8070841d33cd25477a57
                  2ad861c64160c1aa8661894c27af7d4134 000000007f973deb6b0c515679f314856f34fc67239                                       ff4917950fd378fe02d43fe07f022afbb9733b6cde6a6f68f2fe57803
13188       31895 0721f6c6326af73aa06acb57b11176     e27468b274a40ed1b567c                       1MN82eH1Eu3hznewHFkfsAajknhj78Uup5    9d354b621792be9518
                                                                                                                                       048be364bd457f39a331f7cde9afa771672315e49b1eedcb9d81537
                  735982986bd23a6602ff3dd0b81bb37c74 000000001003808020e2b81d24f601600a121e5a62                                        0ec5ed2ea757093dc0b236e600b5e9e677ef3dc3a24b8a4dc29bad
13189       31896 4b0649ba821bc258ee0e4f7d2d5e9b     e8bd3893dc64aa5ce61f72                     1X5NfjvcBzdidakWzw37YQPXkBqXr4e6X      5053731094f9220c88df0
                                                                                                                                       0432a2ca9c1a14991d95d9e653e5b0d2bce538dcfb89f140b41e612
                  7b1d7a516db11ff1cc01950b09dae0d484 00000000bab92c7c7495c88c31646de18ed340da04                                        22a6d60c11e6e0ec6215eeb44132ed36a9d76c27fec76e797be00fd
13190       31897 0418fd290b9aa7e9b7eb2c3891589c     ab45914b9477ea2d684209                     16gNMjsWDqXEBZeK1XizWGQyxDXprrgXKf     03fd954c7d2992f10c13
                                                                                                                                       042568ad13b4d319636ec97cadee76a284616cf50b91a3c17d6220
                  03b85bb9f9e03a5a764bce197188e6a2a7 00000000ae6a870ff43550e2aad6b8b92695ba2dbf                                        4589fe52fbc10745dcba081b30810b280a4ea39a4c5e9c4f9728862
13191       31899 501df95580efe0d3402e5f7905832b     9ae2257eab6c2c2336c934                     1ELxYqAwmsKHZLy1xvCaNYnpmrYsW2bGLv     34472f773e2404758ec98
                                                                                                                                       0461276ec65bc31b8f45e237a528ea48df92760fecdbe5dbfa66774
                  72a740abf5e3aa6f0cf759cf6a7255f3d8b 000000001f85b9a3b457a580f2a43adbcc2e6631da                                       09a6963c136098cd39ce71b7e3a0cd66e64607e9e0430f5a3cdfa95
13192       31901 771f6141c8764a4da46d8bb5d4b0e       8f29b8d8649e0443bb3fe9                     1FUjNePwqBv2gcGZFTkCM88jTqD2gWL4NA    4a6580a4835bcb86ca1c
                                                                                                                                       04e54511ef31fb0e72f1db8a292698471d7419b9808b454875d6c9
                  c51cca15cc2de793bad573819b7fea1818 00000000ce4bcb6196ff2cd6633e0c88dc7c347b6a3                                       04cfe3841c00a91ff7bc4c454c0989f3272e02ba784b6081c1cc7353
13193       31907 58409e32207d6daf8ad2a323c6ca39     62cff933f47c0617c7ce9                       1P3WitGVf8DS9BXha1pMfCFbj3QHx7cBKT    ef218b0309bc4cb5268c
                                                                                                                                       0421523516207346cced269811ae370bbbcbf404b5c26a6dfef8406
                  b7e848b9622a2cf8c3fca3b3ddd477f9eba 000000000c076147976c8e103e35e0881c30f7da9e                                       676b2457a2c14ba39ee05fdc2fc2fd869c31a8729824913c79132c7
13194       31915 b838a00e6c8013c09435f82423b55       1bb9590dcaa4ff94aaccd7                     1JNrYUzy8pVceDBQ9t5BcSHFipayg4y2sv    cca6ffd9f64012a2ac1e
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 735 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                       045e6acefa7d6799416c10b96f2a7e0fb66a8597a9c621d8d01fad5
                  187fe963088d119079b149683fd66cf3cbc 00000000aa492bfd949d1f65e1f146a7ba2c58b1ef5                                      4e964a56adef8d3d5a4b264cd4b344a0babfcfa879cf6f0a69555ce1
13195       31926 e5cfc25432efa06c1f500c3065e56       81ed81037256156e4605f                       1CEtkTHSpMkuGbQgB48WvuAEezjSjXkfbG   67020c89cced5066107
                                                                                                                                       04f7ac54930d6c80e148bde366f48adb5f455f70760cdfc3f8eaba08
                  0827684ce1a49b0c3e17431a240bd1b664 00000000ed39fef957b251e4962320675aca807066                                        3b785e08f290829951c99d47afbf982369ecaf9240329db3023b6b2
13196       31933 ba75b9483c872033c3a1759484c87b     a270163073e8df87898915                     15mVDLozNmscibeBCy33yYyH7AKdsuAcKe     41d6563698dc54be48f
                                                                                                                                       043bf9497b2da4306b922c0a6a6defb972d15757d7f5eca9f3ed4e6
                  58e64833df142dbcdcbfff55535b5b16f0cf 0000000047c378d9b22bd789448b861055c83ef4e4                                      9c802ebaed7b38fb41deb57f1b496cd03a637facaea5a75c702c4e9
13197       31942 a6259d81c33df95461665b2bc4b4         461d0793036e2642fc1967                     1CKHstBY7mgL1tk4jVsvYUSBhfpt8hKWD    09ed45769e7d5351653b
                                                                                                                                       04309435849d8791d0f06ca33f97dffab16bc4db30658b4b18743d6
                  805ec8725c39b4e5196f8e820a38b2d567 00000000914a1e4ef524f163b3e5d3a0d33769c1dc                                        ffc9b3f472c06bb2649ff4f7462729848b6f71031c4b055450ff2fcc0c
13198       31946 576ccc15638d503152c2fec2579fb8     a53ac08866aee5f0f13505                     1JhKtBzVFsucNeQCkREed68TNUPSLucWCH     b975579efb64bbf0b
                                                                                                                                       0408b380d8a243e443e5f02c744459b9ebea5f434fb3e763dc46289
                  146e5849ceb4ca7ca29e21f3a3dc936fb51 0000000071d30705c21c7b74eb1a47a71b83083854                                       f6232d8b15ec1c0b03ad341c3fe46ff19d981970597ebbab8b5f802
13199       31953 f7bfc72caf9c87ca9d82b3c30c333       efeb013a0a958c12da97fc                     1MvKGyi7ssjX1qecPXepTXNpEihPhQ3T7b    a583f34f16951ff501d1
                                                                                                                                       043d224d8be2ee8e165d958b981a0ea9af7034badd4376cdf2a3f4
                  8e87b03cc07ec82014ba9156089c463e89 00000000611534051f1cc33ada1dc06171542069fb                                        6d9b8800384fc9d7c2ac259d2d9626111eb1b0c10d5058fccc453e9
13200       31957 17d7ca4ee28a166fbb247a8a540516     7acb87c24564ba7e071902                     1Jk3CBqeuLmfX5ZSAQD2jBW97ZYXZ6PUg2     5e07257d704ef5dc4f3be
                                                                                                                                       0419f16e898503c449d75500effa4e16010846b833727dc8e0cbd1d
                  1796b5939dd1860b673b5863753a0aeff6 000000005dc2501b3bab18158e0f9744d9447b322b                                        886345af2cefb9424413dabaa2e831e940d09baa4bd828f151f5365
13201       31959 daf48d3d1f77bcdbc1a95b24a35908     7889e5b1cf86a8ff5a872a                     1Mc9yttKMqBVWeUUzAHgvq6gzmgLLyELhY     7749be33cd75c9721fcc
                                                                                                                                       04cafed728e4ff5a24234ea0aec12ff74975a213e6e46f20e4c2911b
                  7db6ce4d540b1954c2f9785c570b9df3c2a 00000000cd6f0e860cd73658ec9c263d0c2bede221                                       ad7515ce3ecf3837fa0aa680a8c2e6c3df80be80fd8b4a0afd5a2dd7
13202       31965 301bea54dceac20e1447a63c09b87       9d153ca3890347dda74cb3                     15bG4cKEMtyJ2KFo3ud1qQ3m9qhQiNzwKN    3f91936977102d5b88
                                                                                                                                       04838307fdcf232364126450fadaa1019fca7129e9b9cc2e2d8b242
                  75048da487e7d44564b388dcaac5d57d18 0000000002ecb7e92d05445e7d86c62dfd03f3a37f9                                       5234f8af4a3dd62f10c4499641a40ec3d39556c97212b3a98097961
13203       31966 180f66ec43cc5c3a690845e903759c     fe8284b98e82133fdff94                       1JsvW4YDytqtsduuhbxbJm52nWdbi7Johx    d961ce35318b37e717ad
                                                                                                                                       0413a514d7c81fba15626103c4d5f152d90f3bbf54134f16143f9154
                  f375e9f9d72efda5f0ccd848156db4eece3 0000000010cca86f980e45fb7dec17f95513b6c8b12                                      2523dce20bb43fa8798a3242f497e4eab3c8b295355bc42282cc120
13204       31982 b63bac4aea74b628721761c28a4a9       f52524e170dc2bb3c0bb1                       1Pv2hPJHktB53ieV8WApKgKbbBAzvL7v2p   677aeb9434d3de0d789
                                                                                                                                       0443bef187a3c6d7356e726973a5d60112987179e159a43a650bea
                  ee8e569ae8d6e46d26481e29c1a858004 00000000647c388621809ea56a0fe127d758182b38                                         84c8cc2ac00b6c30b0cc9eeac77ef8fc69d85056bd6dab3c1d6dadd9
13205       31987 90ed4b13b61e7f0f6e801548f07ee07   eece60660e8810ec5ea9a8                     17KSkVatkQBSRDJukfMtgbYFQ2M3uvBL59      fc12464d32d265efce19
                                                                                                                                       04a189d5f53550d1c860a319c32437acf688892ee016a28c6441fc1
                  ed84efbf766a64339d292908bfcf7062bfe 000000000a0bf2c5cbc074643c8a52eea7082b5bd1                                       287ab2ca3fead5e8e65ce7be336e74a0c876b942c0ba5b249a7b03
13206       31997 4b60568d41531f66ced694e4e6289       b0d3ced9f0ad7335752a77                     1ReaxMJTD2mDuBzEJUvddW2dhKoumHp55     9651d9fcea090f48cb199
                                                                                                                                       043cf20f907a90ed2da7dbfecf5b9b1867491a70c06341f850a9355
                  7fe0f3fbd762ce8fd3c5904cea31655c7d4 000000006d31f5138b91f118b9049403ba06929f33                                       b1dd28ef1e11c71a0c4e0a20808f6b4189b82233c11764c40853c44
13207       31998 7e5ffc8360592b255ca504350f4b1       b30f7af0da8bb1fde04663                     1MRHrSxnmtUTv48UpxorA9PX2nSEC9yndi    c8a3f3b7045b311f686b
                                                                                                                                       04462fb3852b1d3b03abc707f2ffd080d1f74fd43444b731392c1827
                  ceb1a77ed021dab8a5012775ab023132fb 00000000a369d0880f7ee409a99b502d8979fc802f                                        6d35c9018ff2d4fd1fb28a92ad3e523c95f93a4debb0909b3092212
13208       31999 5baa441ebc67eec19520dac4808191     bff404d22ad2b9f6a9dec9                     1Nrr2QA5KURZYp9YT9fvZfR9NYcTAuHWXG     5400803ca1cd5166479
                                                                                                                                       043ccdc5e443f99d39bb498bd700ec4ff651988a3e39280bdfde04b
                  eda23c4c7a81d9773c2769a1c2e833d4c2 00000000a34346ed69d4a8e1d9221c63943aed233                                         1c573cbbf1b44c90a90b8b884c1fe16ecaad259a79cd08930416703
13209       32001 0ffa8628f1586864b57532b2683228     8857e72a35ed3bc4fe249b6                   1G1XSptQQVPbzF9zRwtb6QjB6gvhpk1H2y      b9db310d466362c876d1
                                                                                                                                       04bfe7500483237ab46c6e1cd8116545db6d68c1e5261bc5aae7ec
                  18ac04b0b8894e8f961ba5d66d10acd974 000000004f9c91a993081bc5c0a8420a7175cf88f09                                       eb351916180f869f549a20bc10291f7f0dc7e12fb696c2394939459f
13210       32003 ec3f94250bcd827d3678e524c76659     887b04a776370d7a635d9                       15RJkhWxG3PP5AzfR1AHVWovZxFt3nFysN    8632169f6841aa8aa5ac
                                                                                                                                       04988a61bcecbb49e83c7537fe65505fec4f559a692f7a371063525
                  3a4cfc612807d51a98c5742af5741995de 00000000aecef7642549a5e1dfd45374d6f4862504                                        cc124da865296d5554246a8834ab6fa99fe3cc5e6fe1f790672fc266
13211       32005 b2f390485c38f1b37470a1989cbc01     55cc3a4478f992744a50e6                     1Agrfq6BmZ1jVVnuE3FtPiCwN5xsMgeTzW     94cdbaafdd3375c267a
                                                                                                                                       0496f3f7b9ab6b0ecf044a473653f476142505194392df408ffc953c
                  3d4f95fb37aba44b6909f960bababa6a63 00000000043d51967e7cbb006838294c4deb6feecb                                        a719165ee8541df6a00a74718ae9bbc357998ac46b003f6aae27bd
13212       32021 6e4e1540406b651eeddb5b2babdd32     0740ac33d5fc648385e90d                     1H28EhU3h6CKNBh7PBdkd1Khjx4XNWhrcM     b34c67abfe2f0531b23d
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 736 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       04e07c6fc06385f98eac97adc224954b69b1ff0150776028a264f163
                  ae8f409858c93089d2e326474fb365cdc1 00000000573754713c6e2923990e6e464ebd1003a                                         a579591ca312f448305d87dab01dc17a64eadaf01a59b2d3c17cd80
13213       32023 25ee3d4794f1bef2f9596bada15c6b     8d8b8718883cfced19ab5a1                   1HwoerDBtySU5Cix29PB4eJkGk25FnzML5      c0d7a02d49cd6072cfd
                                                                                                                                       04c905a07884e3f79e2a9ff12c94a90413e2d9cb4e0b9a949c192e5
                  f11b7cc23c87516c7933a194e19dc8bb82f 0000000007cbdf6cc591a4f3a5f1567c46e0a3416fd                                      62f20a5b085797ccf5b7bd062c6b230ea6d3508ffd04f15638f4da13
13214       32026 6a5c67d6b7d1a9b6c48cd53bef3ba       ba4b340f9ba7904f4a6be                       1nbbcrvqcgXXjmDPBqup2dJ5jzsNdQnYs    1c31ccf48b1674bd09e
                                                                                                                                       0423e9385787999cf4b302662503ac39a4069f013c52e35bc74dd31
                  41144c61f368f72b56f7d4a6bb33ae4915 0000000068ebcafe2d98b7198bc634d32fa3dfddb55                                       08ba376ffbcfe7ec3af535480e1fb68b67cb0d47a5b931ff05203b27
13215       32032 5e0c68108b3677b292c1b5f3498e7d     265d1834fd9f98d629296                       1LHE8CUdH3LSG8KEbkivxSjQCxqXrrkSWF    27edec94b8963ec4f98
                                                                                                                                       0451e35df7ec9bc780b066e0d64513ff77d635b11076de5bc0f1ddb
                  31fdbb587f018a9854e81a10d92c711089 00000000cf6ad1dad702b6fae3a19eb6b6e4bef800                                        002c4082715cd35e9d9fca07ffb2c5a39ba68a8e4e8a19ac064cab8
13216       32038 48d75bf2428dff7ad15ca62c506ef1     877faa46ed74b677ae4a62                     147S1NX3FSdxBhuBT9nU8ZvL6qX5igCtds     28d63b044962589310f6
                                                                                                                                       040dc106cfabb0a138e86bfeb5ce1cd6599d148eca9f9c6be2283b1
                  67c984e7be86dc68acdf41c2d72689192a 000000005184d3ca9eefaee75028d45b7ca9647e2d                                        e96c031764d3fca889592088c27bfd4d82d0a79fa23aa5cd9d31e85
13217       32043 c21f0dbb92cf3900702378b457b485     434eb69528bcacc625df60                     15zQPNWD3uAa812THBgQP4rVSiYCBRpZ3N     c7fae8e85ffe0a74d69d
                                                                                                                                       0488e55316fd20a1e9431e018149f065b7ff13fc397878c0e7ccec39
                  48ca09e43f0903f69048448be4a7884610 00000000efae5650909ba4288b7bd2d7ee08f297a5                                        644cc8788a6ea9507c572947f507728ba7515542882f466e71245e
13218       32053 f0eb3aabc94636f3f8c54d415caf80     f97cc2c9304a486d594b0a                     1ENKyiEcm3tjbZFiQuV9Rq56JSGGCZd3VA     d79089321ca99139fc63
                                                                                                                                       04351b028820eee7784be4067c2fe653ed8a8bd389d7eef0839a2c
                  15b8cd78f18591fdf3bc5412b15866655bd 00000000738135357066b6657b0543c6babb7e371                                        7c624cd86aeb522c7905b7dfae2d7a2257b2efe7b2bb9ffa8e8ae40
13219       32063 41bb1ad837625534725243238681d       81d9fca604868185bb6f1be                   1NqxEQi9pgmoCzi5vh43ByT9EgAbQqcW2o     bd0bca72b2e73565d8a9a
                                                                                                                                       04b18f7e66efe9fff15ecb2fa931bbac3a33dc5d093eef075f03a0fa1
                  3fbbf8fb56b7ab724e540081f4c79e7010d 00000000ec3b7abf5de42e7e33ac62737b4a4caf58c                                      01edb0c76b4b50663e9314fc35c9dae49e5a63ac73c3ca0224d1136
13220       32066 7af5665a37fadc245b8515b40c3e8       805a0b614a6b86b0e7bef                       18jy8KscBHegn5yy8k3GNvgSzHBd7BchMz   f022e82b2aa34a92cd
                                                                                                                                       04db1122555232bad9e55c004f172dc280ac5bbf094f8f08db912b8
                  2f4591d6364e32ce2e26dbc634568f7e75 00000000d884690da7afe0e5badab49c41ac81b948                                        02c9b626359caefe0695e77202f8ba5c139bb3690d7cfebbdb3f4d0
13221       32081 31bd7585a1c117cc6cb1fa492638e1     5388ad33f8736f1a91f957                     1DTDkh6cAoSvb6q2ih8YBoJNtJb1Fkn2Pm     74c4838e1033994f817c
                                                                                                                                       04a3111733c935a4c9d86a3c508322cd42a64f19dc51d90b266f144
                  d22f6846cdf664c6027f3ef2856ef53008c 00000000e3464dcb548c96e1206a25ea4b144d6fe5                                       8c2e83498ffdce90304687a64e86008c67361a63d024f67252aa8af
13222       32093 6d436b77b41cbc7725664edb645a3       92fa1da7e515f8f8a5a980                     1KHe44eKM3Chzvpnijfm5ZJqWbMmnnLa6K    d117e21bb213b569f81b
                                                                                                                                       04c56124f4da9407db534e20d1d8b7a16890b55b442a5f688bfa85
                  3263c93fd0cd7ed44b4a52f82cad170d13 00000000f3e5f19c1c148943a08e57d4066ad942ad                                        6298d0fa37ad257015c0e3672cd3a78c15df0172297d0eaf860afa0
13223       32094 7472ad18d48c19d21d08593ff2d70a     b933c3b2375f39f95d566a                     1HtMsYAjGKqnehgCXpTz8UkAw44ZLGdAJf     58597dea5fe6c34d3ae7e
                                                                                                                                       04095e8a4db2eb4b33667a66982f93a90eb5b98dca087a4c9f97f06
                  67bcf211c97e6100016cebef9556123c0e1 00000000f945ed295973a195839364462c79f62216                                       1e6ef453ea83642354af8e55fca9c91eae304103ed0e7b05c351e06
13224       32102 e704caf5f8170b17794ab78f3c03b       44c424b56f75f4a070b4a0                     1BPtpCzCQBpEJDMcKtbZQFWPkutv3vcgt9    2a70060d92a687e69426
                                                                                                                                       040ff1def61dbb73927a7e9b46ec91dab84df04bc32268b17aea0cf
                  ea89098d202248e23c2da99824f09d63a3 0000000097f8f88ab9bf844ee404e42b25095561cd                                        e8fbad4ccb560d7763914ca9fe4389e6bd4842be66213284b5ca498
13225       32103 3eeb90e76219396fd908414a1ef4c3     41e3e9575041794aabb807                     18Z3MvNmmj3ELH2nMhihDfB3ovC4LBnkE2     3e1d96cad61a87944c53
                                                                                                                                       04723aba95b8b7f00f1644c73ef7b32e7beb8d1a32e214cef47984c
                  d1bcaefd2b8e8dcb33adce30ce518b1e3f0 000000009c2abeae2c7fd57827632aa593a9bae714                                       91240f085073696acfc1b55c4cd4d98c9ea6b3cd8c15894e967da99
13226       32133 08145dc32a95524385c1815fd7587       9406b3c416ab72fcc2ae84                     17WSviRk42u6vUbLg1xUixCQfC5t1zgjQX    e8e5643c283b22be0447
                                                                                                                                       0434082fee3ef91d2d15e28fda2bb2978566a9f19aefd1793619a0d
                  2053cbeb1cfd4bdc1d1f429aeb029a408f9 000000008804f44212ca034ac70070a80446d6721f                                       0382cb4fafce1968b099164695a70f166675a5f4dd17e8ed88df013
13227       32135 718b766667d793c32514a79e142bc       0c835c32e3039b9b842042                     14CmMfkbvkfzM1cU68wZMVBwJuSE3iN7Ns    59937a0d485512c18495
                                                                                                                                       04db0c0f62858fca4f10d4de092d8be090525e5344edc75720300e4
                  6e73a2d7ca086ab90664a44cbbfec7b62b 00000000f4dd0814798cc566e163e3676347c0b6f3                                        f0159f0e6e49cdc03d7be36bd9f2ec93183d2211af30d6331cb2529
13228       32137 39772016f9e56fc150b5a9281e6202     7e7b0cdba9ad2fab28a057                     1De4CMYY3ifobas8888Hjs3wX95Dc6Agdc     c8d8cec442632325f234
                                                                                                                                       04857b0112c512910347c353e5100d247b5f82d700c322e773cfd1a
                  fdef0fe68d41e6a395eef777d323c28507b 00000000a0530a4583f0c7676257471d2e8dce599b                                       e90f68d6ada76b26dd38dd3c557b9152747ca3c80aef9026a55a03
13229       32138 aa3882f2b1173d73740853166b053       aa93900172f80fb17da946                     1NWRrbPwHhpp28eQeman5YRV84D2aYe1Yw    71718430af174e547b7e4
                                                                                                                                       0455f6b14729932455985c0f632d2eb08ad16c895f17d974b4dbefa
                  0c4181c615bb0ea9d1a65b801edd662cd4 000000008a0f5fb35afdb9e30aadd3c80d7fd6cad88                                       2b2217d98f2eb3567593fa76bca970693b183406aa3a0fa5505fb72
13230       32145 af024dde614f9a4f2de681433c8228     fdaa2f6406ac87d13e9c7                       1HDmT6bGmGpZQBt9P7PbE4uCHxYnsaEk8G    035a3745c859517849b1
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 737 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04e21f3cc87c2ab966246cfbb1311025e6610dcdeec4fb365e9a0e1
                  d766d033bcb844815d33ee8976fc760233 00000000ad30a2c180dc07074d206d31bd4769de9e                                        d4108a35c7dbae3292a57c40c37b9b7d26451e939e604d964be478
13231       32158 928a9b43799922516c4c14883a7cbc     523d0bb29c370378e8bd9d                     1KWghPr1MGe5rQL9Nw6cydxHyEYTJxm2UA     ab583253eda0801c650b0
                                                                                                                                       0454e566010d69a45bf820fd749df85f0792efce14d3c7025864f509
                  ea471460b422462b26bf8083cc8e82a9ce 000000008dded307f6a7c5e7d1812e265305b70164                                        c6b28c46bd5b565a5f0e2e047a8b06d7e6028f2b94817e8dec3743
13232       32165 c683da44f8bdfc6b87aad4119294ed     d094ea145502b4b8710376                     176NFnvSPatWirAVhbTwyQQHrUT5KyHGtz     64ac8a0b9c58441b32e9
                                                                                                                                       04133141b3478060f509a2da79b8ef68a8f003e5944ef5eaa1c6c2f
                  1c3a769dac84a08f544d422a9372e94868 000000003fcc8d9da50d5316e36086628f25b8539c                                        aa8050da0f970130e05bc1aaa455d4aa1c6c747fb8798d2467fc1d2
13233       32170 a8f0688b43b51b788cd3b9522aa638     07ac89220bc28db900a861                     1Ef6TCo7MMqMepWZ6tKAAEUyigTqJWpjPT     73586d3ea390ae203463
                                                                                                                                       044c1fb3dc3a1651c65bbb7f1c214c7a3f6d187b816522afe9d86b1
                  1c931f523beb7e79b1b99e8424abc22e4a 00000000c4a182c64296f743852615f8cce355a0e7e                                       0169a0fe41988338da0b6d43757d10609c6ceb9f4bb88235665063
13234       32176 fe58943f529534cdc9844c0efdd8d6     1f1839e82183717d59ecf                       1EJMe8U7hHptUDKAvhXe7GKU3ff4qoNgNb    b81eba15012d22a9bcc43
                                                                                                                                       04761b84e99afcc78169ab1e9b02e579954044c7c43f386ccb0a758
                  ce7ab867cb82923e409d50856037d521e0 00000000187ddf6d3b2818a6c8867e1a618caeab9e                                        8c21aeb56798e11c93873c33b074e8d327633284ae890e14394b11
13235       32179 6512edb3d7e587991507535ccd2553     ad660e2a9ec7ad073ad6cf                     189k1PT89s9tUMigeJxHoccu44QRwEc2Tf     5283ed6c8fd7754cd4c78
                                                                                                                                       041ae84d3e192dcbba8b7b8ed8b4a728a8a87e66dbae6959ae09f5
                  757b7ccac1172bf248bf4cba4c91ef5dcc2 00000000d15620ca1beda96df08b65f4ef92971ec5a                                      65fa9573536741e9d889a6189f77343a8e041809a60db7272549d2
13236       32185 efae2aca269951e22c4127f2c9433       06b43744e54784af0192d                       1PczgD9FKgPq8UGfbxgo2pY8tRB1tUmS4Q   c27835dee86942ef73a1b8
                                                                                                                                       04af9a024f3b692a391d8ed62801768e2e803a9521b98d774dff640
                  faa28f1cc491e60db6e894b87a6551aaa5 0000000099f07de52dc4a3e265b6e0cf91fb1054b6b                                       ad726bbad524823c351e26fafc22f2f0cbcdcea555e64d38cc97e7f1
13237       32203 4ab3a50923a43f972b736f530c24a9     32787f9b2d312c6ec2f66                       1GQqThGH4FixBxLFvprjjmeQ5fUPQNKJbG    db6f6358f55001bd48d
                                                                                                                                       0423aab23cb3ddbd95ea4c906e33816ffa5232638c8db21c6a29804
                  0b2f0b0daafce677144437dc00c0bba352c 0000000005563cee9a3c9094e4419bc3929e6bc662                                       ca98ca8ba9e581fed2e7489cb8e2d47057651a41b42b16bd438824
13238       32209 f124352efc8efc13d11b75872bbe6       4d68d24ef911b4242020a8                     1GghZ5Vf2nffo6hhYKzo19ch2j2eDzA5U3    4a5e5304d70cc0826acb0
                                                                                                                                       047179872947bd36d5ea837724ea89843a2f007369a82d1b70bb16
                  240d1052a7d681c25ae02537f06de6e0e5 000000002bd851506d10ef1ed4ca859410175cfef2d                                       d3105292ba45c4774815637e0f907b8d2c79d0350ef5fdbf3ecd41b
13239       32210 8d17509737a8e1ea39df76a4dd6d01     836847bdedde71953b095                       1LGPv9JySe1U2ALZBkvxTdGLqiDKGoX54m    7ab550123a13e71105e5f
                                                                                                                                       0412411e1e2440bad05ae315d911bbe47560563b4c234a600ec4a8
                  03fbc4ab7a08f6b7e21272ef3d965c525b4 00000000bff06ce15e4d64bef1e5ec07c4d5912a7a2                                      c343af1ee79b5e33c1def3560f4ee73ac928d48d5b7bc2c01821987
13240       32214 2eadfd10519d4cfdc8f7cc074fa4e       999541204169c1d38242c                       1F86Hn4Cakfa7vABfydfyD38c65FS249tN   993de8ce6bdc62257fd56
                                                                                                                                       04cb7da050aef54104fb1dcafb97f4fe097366af4d3e4b7ed14d003f
                  8735b45fe7f4b7ddae43ac6cf996e3c3b5f 0000000088e6f9dc5e3301d15eb9b622a410d60c80                                       53bdb4365139a3ea994dc24855eabfaea4e17bfa711f0ce8a527e37
13241       32222 a4a866541508fb35c1c7723f0ed3c       9aaafff545ccf19cd22bfb                     1C7hXG6EWNwNfVgiYLCELjMp5ZaLid1xSX    6b502bd48b9ba6fc5ec
                                                                                                                                       04e7d905e31f18c770465ec39d6d96432d1f82f894b05a818ed61b4
                  a28db46d01e7fb9ef785691d231e760863 00000000cdd937d8cb1c9d7d2dec1c7761fa7af810e                                       04a5a6dd0ea27d1714f6195bdd1ff817eb6995a02f3731fb3bc3bec
13242       32226 33999f0dde078e9da1e5bac4264507     f29def76e422de31c10aa                       17u34144cabkgraRhwLuzKUANYzf7UB5Jq    24552e323bf9084100d7
                                                                                                                                       0483ee60991cc3c890ff39d9a556178aedcd3122fe4b8b910a27a1a
                  edc1099c7ca82f4e29cf21a1621f82559d4 00000000f183b5ab79bd725fd5a05d915c3c859747                                       f7c770fc2e025d647b277970ea7cb60c49978d9a01988bd2a4f2a31
13243       32232 bfdabeca61968f1c0a942b82503cf       3a1e69b533e5834e43041d                     1LSUkPFMuQxsCSt5dc5KAzCQoVpmKaHQnf    021d7a1c691d333822b4
                                                                                                                                       041946aec39d3bb3d1cc64f6e1e679e83f4d4e494020904e67786f1
                  9d0413cba650847f3a54447e9cb00802c1 00000000d4dc234b9e8117faaf43107319f029840a                                        7197003e5fc795b5061ff88ef95f0c2c466e230e951d81a982253c53
13244       32248 edbfddd539d719161c33f0156e7a4b     923fb26226a82bf6b007de                     12jaQdf2C29Cobh3XZHj4WoPk8o91MK4jy     5ab354664494dc40520
                                                                                                                                       041a387211945156f3fedfca027e0c57189a816f2a442e4a10a1c6d
                  792595f3ca918fe87cf92b2e32ec0610d11 000000006baebaa74cecde6c6787c26ee0a616a3c3                                       d1ce666555352cfbdad26ff1118608ae88735042de1aa03a924d497
13245       32254 768559707ac525597722daeed2f34       33261bff36653babdac149                     1LJc6PhvkmLvcqg8wcjJw29kXXm6rfFGMi    01bfa53f7814394a4994
                                                                                                                                       041ae8c65a1a9c0098f324bc8cb68c942acd5f53cb0d7df5b8612e1
                  1c0a42de5d288e418f5e0e59af51f97945 000000006e35246abda2e8f2ab945780ea7619c74a                                        2f7272f705b57b7af8381888ee0ac61f72d9ef411da9ebe455a9543
13246       32258 8b0751bcf6018486505f28389accfb     3ee5db5ca6ff0f4d5b88c6                     14appyp61UhTjbovprZzjUewqXyS8W2QZf     5dfcf60a0e9cea29ed8e
                                                                                                                                       0461ccffaf1ea3ec65add1044cf976de1147490ac9500923d5de560
                  04f0c514a9579af284269480cb304dcebb 0000000007bfbe7ec5510ccf80c5a291bf8fc603dd7                                       9adcd059c4a24c581e8e2c8d42f374dfcca1e7fcbd68d6b5be4fb7fa
13247       32260 6a1fed99e0470c274cd707e5379821     9f5d6a69fae6039f8a35e                       1EwiVkDkBLVUaoPuFVzW9NA82iaUUPZruU    1bc5a98d6f872109d8a
                                                                                                                                       04a10c87ff736489f1ebf9476505b383002c3cc1548c5987b3bbeb9f
                  32ff9c085c20fdcb7c5985ebede9ce156ea 00000000608127b455eb71b959cec1ca914303ff03f                                      a710e1d144ae118e2088e7ddd4f7ab79d0cc85f8a4b3d7d35856a6
13248       32263 0c7cd53e87489ee1cbb5e03b5581d       d0e87e5538ec389cce560                       1G8iQqomJAT61MADFe7W7NZj1kcgJq1ZW9   65a803a53fcd34753c3d
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 738 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04fd0d6e5562b96648602d5f7aff50efda1d30a035864dedf21354b
                  97b405c7a3c952b2ca58cbdd6dbaed0b5b 0000000018d26f3956b33300addbfec325b273a53e                                        af8b8a59da05ae97c6582f3c6242d51a7b181a9d438fa2f397c3272
13249       32270 7354be0f61bab198065951fe75b09f     d337940afa72afc01fabdf                     1DejjW6gHh2cucqp8WoNuEZTsyfryiCyhL     6501cff8cbae5a687161
                                                                                                                                       044fea21c818d9aabcde27b970886a447a0bc1ca1d523f53e2938b1
                  49a6f61817011def85f689a3fb5543b32b8 0000000072531ca0fd799db2e7b4f4061fbe18e48af                                      276ed4805dd229202a6bb4fe33ebbcedf3f8878757e24c59119942b
13250       32275 a5841dc0bcfe10922d4813deb4073       87a80032f2844572efa82                       1EuVR3aZ7qUfQ5johwEizecdFUGgJacAEL   9c5aa3462acabd2b77f0
                                                                                                                                       04a31939b7ca13dfbc911b2b523c164809e1de0fcdd7115b67141db
                  f3d3f2909d6ea85e7059f4e6de0dc03e81 00000000203ddad90320c103abd2d4c30edb4fd1b6                                        4539f164bdcf084042fd180dd682b5d70765486c006217fa29b1b59
13251       32283 58588b1c508ee07bcbc2fe3d789824     5e7302df497a5ee1f395e6                     13AiAW6ircCpp8doFT6GkP8H9dLRSnVNgR     6961519fb36b3e680e7c
                                                                                                                                       04c8a6505bbb07e6c6b01b653b26809ab512a9eef49b29e262ee7c
                  54891e20973e20c650ae992f3786e67d09 00000000be08c721f378634baa0346db52a99c54a7                                        df93a3adc1681714111b22992eb6e3f6624c6ad1a0f04b755f3dc30
13252       32288 c171ce2d21bbba864a2322a9e63b1d     f6b5051fe9bbe39a1f910c                     1KFEJQPWQFBR5rTdkXbYiss2b2sZNAuRDQ     bd6d897cec93f5ec166eb
                                                                                                                                       0407717274325de113e654dc65553a2ec744a94e59fcab21cacc7b7
                  8195c3229b78d8cdf3f24d108093af292c0 00000000ccbeb2ed5e0da55cbf9b6d9f4b585e0d8ce                                      21068f564e80ceb3b963f43c79a24cf91ce1f20248235c8f81160a7a
13253       32292 f034944a5ebed3028c2e54548ef41       a39d5f7b304bda0bdf9f0                       1Abh8SwkWgxgPG9N9JbKMb5tXwfChc66k5   6728f58514c73c0cd01
                                                                                                                                       04aad5d24da62cdf2dbfbf9f76e2e33a94370f55b7f4cc1015a803a7
                  360478cd54c14165d9c1f45364bbb657e3 000000003b38c579d9a434bffa3145247fe5128e6b                                        5bf596f5e078c8957ddef57595275f2c1283270c3eb01d53eeac5fd2
13254       32297 3a5b4893f9c426d70f14a82c4b212e     6f405efe6c3526fee14725                     1CadP66yVR5GKbCTh5eDZ6Ryk7hVx6XRG9     0905a1e9929ebecc59
                                                                                                                                       044d4c88e802d3ec91a068c0dc9c4ff2f5f52d28e2f72ab04d39e23a
                  0c6327be17232144aa040f3811ce2b8e23 0000000076d6524386bd61d1fa463965f5df77b8dc                                        a9054c2f8e2195670a9ee3238417277adb066fe98770862c838383
13255       32299 57e01ecb28ebc94638d9ffa4265e93     8ae379db54b46f13505ec7                     1EoBfzfJ4S1KiLoBeEuKgaKbpBuHWWFt8s     75c28adf8fdf5d4a1f3c
                                                                                                                                       0413fe1101958e06588e5777f7fcdcf6e979b6c92e7ee37cb029d07
                  12e0c92fa822106cd6448e6faec4a6f2224 000000005391e0d30d6a70f97cf8eee311a48dfbb7                                       11af7d0cc7ea03008323285dcc5e3ed0125d1adca82a1ab9eb5694
13256       32311 12a37a09bbf3e0d0f209067b61c50       138819f3a738d5629dd349                     14PYz5ePzufXzfpksbqtqxQqyRmKGR5mwx    3640e2de61331c1419cbe
                                                                                                                                       04421ead547d5fc0e1cfe5e151cf56676e1094e541983cd52526054
                  3765ec5711c9ef3afa9892f6d149398e2aa 00000000cecfff90801a32c854dd5b57d6d71e6a457                                      1bb274e048a516c166ffcec4dbd972f0be9d68c2999120635be5b16
13257       32319 a6a92d4b31518ffc86cf6b4f1eee5       57704d1a444ef915862bf                       16YeTMnJDkDaJFWt3NDEtSxZfx5QUdz9F1   2af3d88f0dc209a4f305
                                                                                                                                       04a2d77bd456cbf51c1dd5a8f174e28e53796cd59e5fdfaa7e5a491
                  d9949237469b50e2a70d30d0554e156cc7 0000000066cd9438d6e8b9b9b2bbfed9dd494ef5d9                                        1d752b2323d6dd050645e7f12845e33b78f3a8e0f82bf2b8b92022f
13258       32328 ee9c91cd0fa138cadbff88a9b14082     52bd045eac40b1fc5487a7                     1M9iyw5DgLLTYV9zitjp2s8X1WExuFKjgH     728e074cda877894104a
                                                                                                                                       04892dd4ee0dbc1cca9b79536a0b018e4c043c9e11a582d70b95ef
                  d213af5513469e2273a5bc398ab33ab0b9 00000000487c4dcac71a18a601629068b770878a31                                        5ae7b033294180b27450ce9f650b49e9b55a438659ffdf72558c99c
13259       32344 5fffbb6db5085e90f2e9a06af37e07     d058a7d34608489d9fb0af                     1323wZEpn2TxXrYTmW4SYHGY6TCC5k9zZD     7975e36dac69379320305
                                                                                                                                       04af087b4c22306704b2c64cebdc7aa24807b7391ef30f79a0602fa
                  3b16dca17ee4603cdf0e04ff28e0a87f508 000000008a2caf06c60bcc8fede22847ec6732171f4                                      28e1da112a69ebae5a8faf666644e1093b80c2693b7b390c9249e7
13260       32366 f3af6cca867298487f3a908f71e60       4a58dd3831cc48b76b606                       12u1NegLSVNAtT6NuEogP43nga6qHrNeZi   9fc2f23b37ab2122c79cf
                                                                                                                                       04a9674bb5c8ca094456b11a5792aebb6c6498f68b51b02eb0bdbb
                  3f7247e0f77b8d287b6fcecc2d7155ea103 0000000095db25d780b28257d6acb35aa45dd9a7a                                        8bad17139729e16b87eaa14e3ce5053c89bc051597c9cca35d795d
13261       32372 1c7b16424708dd40c9bddee6f357c       220832f9f19bd707a852cad                   1LTXYmotcmkwp65Zv1UtcKaRNRrFQYmduP     edfc785ea4293273953a33
                                                                                                                                       048b8829f96912d3176f762921a7db6736ada0307d3174df19dcb6
                  adde6a082589296414d4d06d540b7d878 000000000d724b0fbbeed7a03ed92c93f2ef17e5c12                                        6a543c240d9b7a143b9346fd174e67c0ddb95bbb0a6861de175001
13262       32381 63b8109a64598e26b6547f8319e78f8   7a5ba3677b8dfbb6161ad                       15zsE5KFtG1UGaZB4sfwJqiK8bU9VW8QAq     8bfe9ab50f406e9c938b76
                                                                                                                                       044c42bb05104666e3328a43b55def2f939f0590a1d0f434f6b1c58
                  18eee92ecf98d802820f6b2ec9fc8213755 000000006f9fd64946bc5e52c84c1cc6109bb0289a7                                      23ce3cb82e193ce1bad630a94f96af0c1528e755fc33f73d4e91238
13263       32388 9042fee025f5097120a0a73d6e668       f1ab0e0d0aa26c31403f9                       151iVadZ37FF6JLSZzjGyM21U3pBv8tyt2   e01bcb467bcb8a0acd29
                                                                                                                                       04912ac1d45871b6af7a52011797db5b4986621deacff7facf5fdf87
                  f36000380707a91b1ebd7abb5368a3af8e 00000000d030a8467935e1609ffe366fec2c945494d                                       96b3eabb7b7575e489ad5c9ed3740f345bdc6b3cd1038b33ceac4d
13264       32392 12b25f446376ff6c61e7c635cfc442     7abfdacd71ceecea43d52                       16TGQooBCkfV68AKPEKJ8HG4dUEecmSckv    de156c6495dcef209515
                                                                                                                                       04fbd3e78e42e065544731970ccce279b47ebb46a23d7392165852
                  9218e6c7784210dbd5945daa03308de0f4 00000000682e96664bd8001d12205d3a99af2def8d                                        53e1f941544eb8367a37192edc7eee7625b89da347fb0fb324345c7
13265       32396 ac779499b374fba77777b6d79bed94     399282916fa02c07f9e631                     1KSJw7CnEAT6fTWUgMp53YHbXkwginyMib     fb15e385581f8198cabc6
                                                                                                                                       0439549297d7f176200006851c2efd5d33bfd22066fe56077d9465d
                  6608178ed7462fcee2b8dd4236a92b6176 000000001ef0ec26827704463af9e23c04c24400cc8                                       414e9974db9971ded4ad4c871a0521eaa12795416f28e3ef592b1ff
13266       32406 58ed7da82800c3e602e4d1049b489c     bf25006a33f6017fb6846                       195ReV2QB5LDtzFYLqaPPoqxC7YxfXCskw    9803d450d76b48791ac9
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 739 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        04a4a599f5baa8a215c765ac396fed5716a8b9f601ec4b4c26f64f03
                  879751601f203da47ddeadb32becfdf0a3 000000003a8323804e40b1415736532cdc0f21c2aa                                         9ab566c5c6059a485313106e1dbd7d8c27bf45ca0f5e1e54a76a9d3
13267       32408 a9259ef045c486613714312e4ac803     146912ff8635aef63f387e                     17sav7k5F22FZ6nWJyZ49mApYL6d1bPpSb      a2922e1233a937ae4e6
                                                                                                                                        04272df77fff3377e45a85333ba909977d54636ed0d48c6eeac73cb
                  bf71b6fb91b2d89009c3f3c4ecff57f55aca 00000000269c7a01a848f892ccf5f56a0862ff1a1b3                                      db2e1c67732a5609a1f4db9d6c2083f674e36c35494d18b1791fd76
13268       32413 0b943775ea242e54dace463c27a8         7519fe1316a4bc9f1c443                       1243rSGeHmsAyHcCcrMTQdQthgZd5cChDx   cdd4e295d550ae8dd9fb
                                                                                                                                        042d42fe2fb807357d12121f3e9a68a934b67a883f9d5c265a3d017
                  6e55bb5caa04d74c202de9c7a03395fbcb 000000002f6170c5cba16e80b0b04cbe1a98e54c84                                         d059934ba783df7dcb8e0540ce6860e9e123fcab22ac370baff69b2
13269       32428 a9a00adc7fcadc65e3ead0502ca83b     d7909b144c186aa2c76599                     1FgbbvbzEigLvECKWZUKjaHmkDhQu64UbV      9610b1ea9fbd3cc5200a
                                                                                                                                        04e470a378d48da75fe5398a71667929727c23b04e5cde1869f702
                  ebcbd317ef63a9e1f7ce835ccaaf1069a0f 00000000a756defd8c768e433ce291d6bfa03afe8b2                                       bab3f47375e299b53a5b983797e12f723459a2d8bdca5a89fc7639f
13270       32440 54b57055d6cea63ae3172c0669e79       70253c98ce0111c7d0132                       17ZgVHnGQcTN9Fj6N6SZqrKoTikjpHjHb2    8c70d162094d14e1d8659
                                                                                                                                        0435efd9223c2bb9d2ac64c6f8865ce24bd724c111d77d6c1ce7f79
                  967e60c089b67c7cf8f83c02077d3953cbd 000000000ed91a7048c057f933d8bdba8732e227d7                                        7dfdeea924e332f46c69bf8c8f81ac2fcaacc24f96ec84c92888a3939
13271       32444 815cafa4f92539a1b75c8176f16c6       25d5acb02253f7155ae09e                     1BVuA6c67RGERvst7pyHYxT6xvUjArqu8r     f675d31bea43df18e5
                                                                                                                                        047035b54cbbeeb8c2a3621f0d01fd239acbb6f1428a8b6cdc7e74d
                  a2a4ebd1659942190f2a9c378d3567be24 00000000168301592625d83cf04e77927c267cf7f78                                        ef5073a4b90cb8c075a28e51a395ab5b4c5e9dd6a13c2c08a7cc318
13272       32452 2d349ee06cd65958ef202b0ca27c59     12728d19d613f30fc5a87                       172vpxjFy118aE4rbgjkdBHpmY7uX36BJ2     dac0c3a89f7b0cace6c2
                                                                                                                                        04800d9751536757a7a47be3bf629c32744cf84ae681bbcaae6eb1
                  a7039e518490905b1f16620902a98bc7bc 0000000034940876db1bfc087da27f6b63876cfe23d                                        db8e0557734ab551b4f50e0ab2fc0fa8e14d1a51ae3c9b47821f560
13273       32455 6b0c645de23be04f4cefa858cf8625     21acd878053674cb4d10c                       15eDfvfThmZXQfU3peQQkoSoCyovvNZAiV     377263f2fb052eae125ae
                                                                                                                                        04744905dbec56bca5de67ea719b1ee4a53c26ab7187637ddb1491
                  9086212005e08f7ffef7eaf1ff8621f6cd76 000000008b3160a7d2af31858f4409c3bf3cb0f1180                                      dafb9f7fad7f5114183e7d85d82e4c9f14e3f59277429f805eaf663f
13274       32461 36c102939223af461e13e7e97421         ac1fce5228a70cf382630                       12NyFsgybscAh9uok4avpfFfZdURzBH56c   8f67c301e29f4c4a6ab0
                                                                                                                                        048049d8abb7d647e675fe05d3e6a4e67c44d82907ccb758d2f7f90
                  02576df2d068e204ca62c578a6f201fe7f2 000000000ed9658ef0c2314b45cf8a9c9d99bdf1edb                                       6d3a8ac3c2e7e684b5704037f89e0dfedf3c843b4cbb9494251104a
13275       32471 ade58e63cb2e7bd5e53a91b8d663f       27e13c32b28355fb00a0f                       12rpGSidjzoqHgxUXS2PxzjPksnxxkRHYo    b1996ec1261290352f7a
                                                                                                                                        04171addd6d5fb0db05a3d08c8afecf9b737604c9b2bdaf645cade3
                  53944452fc0592015ed2d1a5aaf9439051 00000000a399be074337298d7bd977c948ff258ef1                                         088c64e1942c9bc7f4ffb5177398ff32d03c306baa1c782803771c3f
13276       32472 da9696a816227a967288d8d56faa38     25f5f44f5b67a36ee25951                     1DVsm7vNN8gWPXFDa86b45EUQcLRhZ3xzV      02c3433762726369f3f
                                                                                                                                        045190bc39a3ca5250733e1d027f4dd6de0eb87da82a2ff01403c4e
                  3a30a516ff5ed43b472f9b4347a3562887 0000000057915495259bcb101749f80019bad1fd7a                                         831a549820f5ac1fffe688f078d0b5ec37c96b6b397cf3037391a636
13277       32476 7743a0c2f4fefb52e2828bac81210e     70511e38830f66990237d4                     14mE2yWDy3oD4b5UY1qrT5eFJaovTN8v4e      e4436e9a88ca9437154
                                                                                                                                        04733feacdd1665c19a3575480a4936015fc1a361254535fe0c1c13
                  68cde3711e10a2ba62ea9ff9dff032f5261 000000008920aa348ef8c1bf2029a2217b671bb4d8                                        d02a6b0abae8691cdaef6fe3dd02df7a0228644374ef8b81d2ad9f4
13278       32485 8d72a337cf0da925f77afa88ee8e8       de6c22304b4e3c1994f6f9                     1CJLKWNQ74geJd5Q8iiV7J5KJVHVwBXffa     81c6fa3cd975c7ac471c
                                                                                                                                        0405b27dee7c9c8982482e5672b673cdeee6edfd16257a787d370c
                  c2c482b1ab970094b118b6e570803e84e1 0000000006108b8f189bc1d19d53699b8dd39523c4                                         2e0cba2274efff8046d91e2b3c8fb8f4608c669c02621e046729ddbc
13279       32487 976f568127d02a8b249277e3815626     4bbf5d74b84451d9698ec5                     1FxyVmPEsnqnVS8baCjyuTDsdFHB7reTam      c6c5c5e5b00ae005d4cb
                                                                                                                                        047907bd9ffc0116de100e6c2e50c9a1be3450c42d437e7805a5b63
                  69525451df790a9976233f955576943db9 0000000089d072c7ab2e22149dc947138d53b1aba8                                         05e4d224e83bd862df2a9e0c8a7f9174a81d34e7caf77df77d9d84c
13280       32488 5ad2ac7b58ff79858dea571b10b9ab     780bcdb65e6f3e7e280196                     1EAGWgwskQB6o3f1GGsbsWShXPr77QiULE      55900c1be5f00d9de270
                                                                                                                                        04dbd58098b7f5ff13089d19dcb191df040a9631b01edf93b1f376fa
                  ec1f8104b94a9d5ef46d8b65a3d232ba8a 00000000827b23e7fcdd7fd189c7c61224542d9892                                         394eec7fe23af4dad48da3bd14b4abfe8652f5c206209a4ff3643763
13281       32489 69b03ffb0e6effb2560dc84d451f48     1e5f6a28e9e5b777b9db69                     1Mv3d7GTXdsvEFMbM9zujDP2e5DcTcJTYr      ca4f409ac4437adf3c
                                                                                                                                        04101fedf011921d1326b4b771f29a7fce199b671d5463d575e3f73
                  ceb04e2d92a3fd3088daa47cae454245e4 00000000c2d29cc477ee3cb9d364f9438f1db383455                                        4b978159956b2fbf17d0ca2359581e652ad833d9ce92f68973b8eb6
13282       32498 bc901ca1667e782983c5a0d1bde631     507b4f2b409b1eee68178                       1856smjbhbLBd3z2RiivX5Pu4yRvmp1hqh     a6c712faddbf3cdd9b54
                                                                                                                                        04f179edb77ccb38c0eb0635eded053d99e48a30be1c628d7187e0
                  7ca0746e66e328fa4839b1262ec62e7cca 00000000d138f39fb120b28614da1f75c200b8bbe5                                         e7e11073b3279c801e6b161d90afd7e947313103c6fd9a07cf136c3
13283       32503 9313b63bf53252a3f96eaa6bc3efe2     a46ff41566151266fa44b2                     14791zP2zzKUwYW3bCbeHYWYC8ZHoANKFL      77ef253d59f042d9a297b
                                                                                                                                        0415e2219e80f917f0735b4c89a471627d4a6fdc9489ebde3d07609
                  3c1c6b5bd439cc4d42e3525fcc463fe1271 00000000d59fec96a237b7049af5829f3d190f3ac37                                       909f9e7c55583026fe8e23edbbf68954a24bf8a0fd50e34fc2790911
13284       32510 00a22d00929dd89640692bb3600d7       06eaa727705afe13b45ed                       14dw5oqCN4eWbJfcAqgHFp994niNgvaRu5    c898c3f1ec22a9c7a4f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 740 of
                                                               913
        A                         B                                       C                                             D                                         E
                                                                                                                                      040d59a37474efdf833825197067d806b9cf21f53d31dc97d312841
                  1132e7b0e7816b00d77e6762ec35eea76 00000000a881c3ddddb04cd1722fc7a91766bf11f22                                       78f6144969532ef1e1a034399c8603f5c079169614cd02c1af399c3
13285       32512 a5b63e3bfa80bb643ded46192f264ba   7f83f3de70fca4e55665e                       18sxpzUF2QK3WBiaNUt5oyFV7fcuL9xRo4    4e6bdbddd681a39f5173
                                                                                                                                      04956d04b0dab6089749828cf9c9b26a5ab2127214ebb728e28a09
                  e0441230f7f0095886568aea9d015ba259 0000000000d3b883b72fe51317aca17b9482c7deef                                       56eedf064efdcfe94717062aa78f6cb43a00b3aab6db06e987d3914
13286       32516 849ffefe69b7cb22f873ae64c28334     0ea6a85aec1b0b39528dc6                     1FjPbu5bwK5brz69h7PFhZaVa78tJhJeas    24baa35a64ef9ce039a6d
                                                                                                                                      04dca8060c12167a179f0758dd52417826900fec4235c4a8116141b
                  95ee88a3b33cdc3556d887b473aaafef9a 00000000667d44efb9db645eee228a637b569d5170                                       a033d3405c9f2fd64e6a523c683fdff848f8ca7166580b1a2acc3661
13287       32519 aa6691acfd955d86787f88e7dbb64c     1fe6cf1338633bdd85a3fd                     1Hp2ngHN9CmaLhRNdj2qE2umBhsENCMieW    dde65d96e7d5e0ed023
                                                                                                                                      04ca8ca823627419d9bab15eb691702386e587ff3eb6f1bb85003a7
                  e3d0f2ff4edd52a00e02c303f55376f251e 000000007805395a05f94cb0b750f6ab382312e4b3                                      a6bbd9b4e5a2c7e29f2469c801d7c4086fa95ee58a4d8744607b08
13288       32521 34d2a8be720b8feec79a6034e1946       a68e17eb9824806a6f7ffd                     1DYHUEjrVE5gyKAn7P13wuRhs6x9EeijBX   3c384a7b0b2055a558e89
                                                                                                                                      0463b887470597713c7b452f6ae89a74fe8eade346d198a93c3742
                  ba0d9472edc91a069f0377598e9eca5f8d 00000000503fa973c624e04ea85ac99121b54f6a4c                                       4159106b9785d2fdfb582774e5658f5269eb1710423a4d6a6b3707
13289       32522 b5936ef2ce08cdfe417120639b6564     3f235ed8340dce084e1901                     14iZvAuLnfU3rNP1tHixKCyaQfh3EprpDa    2ea74146ae5d07333d7b39
                                                                                                                                      04b64f9050ebaef4d6f96797c466c9f2d6be36b56a27e1a2a2c3440
                  8c07216b27b9b5139eaf21769cf766f5aec 00000000579aa13679f73de9d4970e38969fd30512                                      a68c6f3c876515092026d7f775b6872cf2d313c1bdb8bff01ecd5f27
13290       32529 9843f0bb4eda9f53f5de6f7857447       eec89efee35e4c12bf8e2b                     1FuF5iWcHnEPMAhpk5cH7bzdZqjvKTdwka   8988d5ec3ed0cc38719
                                                                                                                                      04f0ecbfb2f2b103838a8f7b0625457cf5913ae1dfbe94410c4bec07
                  eb6786ddba5921dfe4428a5e9fe62ebd61 00000000b924df105168b5e6b0905cf44dff77d9533                                      3816cacd7f9371f30746995bed5cdf299f8f7db9944f98cdc756fe0a
13291       32530 12519df421d0b1a56c3fa443b5264d     a7549a1de40a2a2f03624                       14ZiwXFoDVKoxVyKjeZjdtSHsYnJxSRFSH   816a84134c42c5625e
                                                                                                                                      04b77e1e8cdbf94f6207d3a2f4360286a9bfe07c05ee3c89e71b37f
                  bd4ca0370d2075053247f7af1683b10a8b 0000000050c1497c663e245445006bbec6a6820e48                                       ac9fde69fca3cfb5ae136d1e1a063eb48dace40b6b60d929aa2b574
13292       32533 d9e2391b70be66e4498b1b90f5b98f     d54d29c1e274180fb92770                     1JprwsmLqUfMcZFdNyRFHnDBsS9W18wYNL    05df3bf75351e8b1ada1
                                                                                                                                      0434e636cb5d41d712289efb9a63dd85854af092a37308103fb044
                  521766773b3b865987836149875cd8869c 00000000d4cb2cd487e1e875cb76a50e6f51018fd7                                       65bbc8c79b2f8f4f9eb6ceee7a03d384b57b2cbb7830b3467201670
13293       32536 ddcb7ed857b152daa73d8a24ef4fa9     2b84f3fd777000d65530e6                     1EwV7hC6qHyFh3HA5kqkLVJ4VDpT7kLtTT    a0d6af37f36171c646857
                                                                                                                                      04fd6f59413988505035e85ae76c338da102bac82a801781d14cc80
                  431205a1e16aead1cd22cfd46f30342c83 00000000d2f52bbecb36b16fe8676ae6ec2b5b5f03b                                      2c81f74ae0e91223152094e6a744da8d43c4b653ff65db92c838de5
13294       32537 0ab7294b2343d1dc5c4540813f63b3     481f23c1f351c6b410941                       1HGHEhR1tFjiF895SC2PHgRiZyGjpTV5dg   ed495b6e73fe150048cc
                                                                                                                                      04f342f1afb3632d28148ab7fab5d6888a2e67d326fcc401ed9b6b8
                  26139a02f9dd5aff24c756cd90e2b1b37b5 0000000018a5774da06b9690678a5f5a1972a25ffd                                      e3fe5eab610875dfd855eb7d3ca9290e1aae102c99d793e6218a0f2
13295       32541 33607feadea2ad669ed961cee9968       85c0123c1095219e90382f                     1ATGjMXXkugBT2MqAL9VMTXYC4SymBihNj   5ee3c1b637ca0899e708
                                                                                                                                      0460871c69c525875a7baf872d72366f98707a290871d9cf3c5bd0a
                  22122b7657d69ec281c8129ce399329321 00000000d2330a823160c5a1ecf99e0b2f0ce74e35                                       4070bf2d8228883e01adf5936aefae00528fead19127a74b370ecf9
13296       32543 bb0ea6631fa869095f084f34106633     9365da4f1aa5d26b45cb96                     1Jaou8NpRtuAwrGAXWh2Pk9jH3R2vJ9bPZ    8a8f1b202cd4fa995564
                                                                                                                                      04b0e74404aa8c86900d5df9bd24eddf4606f294ae9f905a2ad21d3
                  d450ba4cc8d2af4a323ea81e22a1408828 00000000ab7144e8663efa1854a70de8ed3cac531e                                       0c83db2c7633c2501a306ea1a28d34011ff5faec30038b5f61c0e37
13297       32548 c6c44f4dbc7d43af37ba5043831150     46ad04fa352f095d338611                     1M2iLUvkkm12zE1EjARx46XXA1EZzsfxos    b2acb8f2e1f46438a287
                                                                                                                                      046714c6d6320d564a7f7e1d4a4d1183a2646828311e24ba06a4b8
                  8f8156def266c278bc9249594268bec246 00000000a68bee77ce0c1451328c5654791212f82e                                       8d478f64505c13c6b435a9209c82d4e5a84f41449bf92c4a5cc94cfb
13298       32551 67f1608410b82e3f696fbf1b1f2680     454d58100dde17ec9fc477                     1LokX5SDBaSM6y9RGN76wZS2N4G2h7TYW5    4650f1d5ff6e9af9c8d8
                                                                                                                                      047f5b9a47a7140b8c7716daea77b62cc569ff44ef1872ce2c53918
                  d3dbd91a8d9a081f3a2f92b097ddf0afbe7 00000000d3431046b3dee6a00bb6eb03bb1e29205                                       127bd9d15a6e70e3bb4369971d03460d65a199395aa1b7e70d057f
13299       32552 919016c0499080bf2c957622c2ea4       aa0a3fe12824aa15c30e99b                   1FXcjyxCRuJkY72zrLxBjtEReQdv4f89pc    8c0b8f0de0936cb12aa85
                                                                                                                                      046e77f2210ac0d216a84a824cecc3e22549d9312a9ff9efe9f7cf2c
                  58fc3141175d6cc93a02a28719aec5958af 0000000000fda48f3b0ec3da5d50bb6a6420293a90                                      4e035c42edab4f91b712b2a8c0d0304f605a5a351e2f9c8788d9276
13300       32553 95de02b0eb7f4eda1f82156c2ac6e       cf19888fb6724aca0de68a                     1LQLuobirGRViDJCSuKYzhzYpBEmon43pm   1eaf90eed47eb733acd
                                                                                                                                      04ced35c23279531efcfb14403752c16d3be0f7dbfcfb82ad008718e
                  dd39909ab4e9e404ab0e9a57e16277e32 000000009fce62cffbf92cf141d88645b592c56df3e7                                      af39e0c02bdd286adfde0ad520c44d984905056e5676fbd6fc857ea
13301       32556 8c0640e5c30ee1fa1ff403947989b16   414970f722c055c3ff6a                         1LK8dnWdxZWxLcdTCpqHRebGwwVcMAPo6X   50b311cc6aa6c2228e7
                                                                                                                                      0482eef43c706b826d3f32bd7b748c12a8833c22435b2afb67f7eed
                  bb69e6fd34ce810a7d7bee3101ef469adc 0000000031b15b9a62c6672e6b36739f4e36b138b3                                       eea4d016fe1d27cba1027ddfa8eb0a4f5cc4cee66ea9824964bee08
13302       32567 c02ccf7e9dd55bb1f077b181b4ad0d     9086cb6f021054070195dc                     1K5nWM71p9cH7zWECWSErK26iHmi5heK2z    f0aadea890f152547492
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 741 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       04bf02da196704dd86d91b3846a53b45d38ae193d189b9a0c4244a
                  67d65d0c2000871bda9feb67df970d3632 000000003a3504b709e9e42852c51cadaa54181a54                                        59e0a659933c979311450b458b18110b5291d83a5bf56a2acd5fc7
13303       32576 11f084674046bc299dc87b8cf54fc5     2af5f40c9f43b6c3579222                     19W3yuWr1vhnWGBwf54qUqeYU1vrR4aivZ     57e05650c482c3e92ddd7e
                                                                                                                                       04c99bdf4159482b6aaa89f223b7539e9e2e8152012a8b832f8b12
                  439628b9e97b8c0f0f1f59a30ac9d3c43b5 000000005acd8cabed37d1ab635b6927fa2ab11d44                                       9917c04871193d823f0a72d500588600285c50d3262b3381082651
13304       32578 c444a5b5584e87250766bb1df34e9       262fe31129223e9df20979                     1ByrjhZXrzvt1xXMS5ANmESc4V1pbkkFch    29117788dfb115ac25fb27
                                                                                                                                       04ca67ddd8ac49c600a9991fde7f1426f3a80e75f1584661994bf9d
                  dbc0bc1fbe8cfdbbd198e6a4b85f3fd8a80 0000000053a1dffb1e710702cb74073b2a104b8be7                                       4dd7f6e479641371233f76087c85127e6878ffca89ffed0c168a2f25
13305       32580 53d7c3efa993d0c05f8465dc4cd3c       07270e29427545711abd91                     1Dg9qFPFtgLWBqXyQUvsSZJzZDg2cdfXFM    c7a833dc1fb004f9026
                                                                                                                                       0442d31f9afeb23f2ed0f18bd13048f05b4d563c506d3ac136febdc0
                  2faa7d44ca2f1346a19e6680a1eb81305f 00000000b67bca8bb2b06c0590586703706bbc7a70                                        3cc8edc3943c866ae1bf6feeb0bf32debdc165e05364deebefe4114
13306       32590 4bb51c457a2cb9d7932929886b104c     f8b6e32d98d1db0c5b0bc1                     1CLsMCSwEtEEp9zTvscAqXBaKMrmUvvB3b     52ca700dc2bb3a858e3
                                                                                                                                       04203f8ab59ecd1cbac548e73c8858488163affb177d4672423294d
                  28a4525a1d16c725c8ba3e3d8927746d2b 00000000c2660ebbc93012f1177e4a71384ca45d39                                        fe2da7492781dd9445fe9f672a88ac5d600b7eef21a5a650f850adb
13307       32591 d246501d65e912ac1badb54172b2a2     9cfc61cff2a73341ff8397                     16NdjF1DfwZFc9AMSXJi8ACegHihbQuHDM     2fda85e1b1037011e268
                                                                                                                                       040848f925859d223d6a5cc0dba467010256d1fa4e9e59914ec263
                  49c54cb4d8e37b5affff2d61723a6a52703 000000002205bd798875a7041b56c8231b9f3674f9                                       93a7fc55f0a7efe5f203e134a3cdacf0a38d22d693be7acac2d3e12b
13308       32594 ce874842c7d45af04210a584498cb       c052f373be5e3bd518cdb0                     1Q9mvLQSHc4if71KZPG43re568u65ikQo1    bf3a1c98493aecb703e2
                                                                                                                                       04b71c7e7122e13e7204bf2c0429e4afff386075176a3fa9b8aa70d
                  b50b18a4e5c2757649580a1dd43513c666 00000000186c88e9a9c55a44f1d20dec88e5dfea8a                                        d8ff3fff7cd719f0117f0cf738ea792d64a64ccd6c18a5c2ee2de644c
13309       32604 2bd4d1f91d64c54e5abdef4b236687     48b9dfa5d035d4770b9b14                     18ybfzhUkkp8T9vQXoTrvnePHQb6aNF4Se     ed7b4140c47706c302
                                                                                                                                       04408fe49d9187a6e6c845849ee9ef75b746cae6ecde2fe097d9a5d
                  6729e05599be26dd2dd9df8adced0d2174 00000000a369dae3a9bff2a2730b68b112ca769370                                        5d6d1a4975df77871210bafb9ccf07c0664b1ae52ee6163a390258f
13310       32616 577fa5933e0011a0f0534a1b0f1750     a0ed2c5ec884fd7474face                     1JMPLmKGdgD9Dtz3a4b4HpQzxZ69uVvUbS     6fd63e4ebe06d14081b3
                                                                                                                                       04faa804490131a07ab938272245794fa6840d3b9ed8eb647a370c
                  ae26f535371eda809a77c958f6f7d3da86 0000000029253c8b70945769b7fdb14876888c1198                                        63ebf3744cb6782183f370492bd655c617178a17b62a8192ad23d2
13311       32624 97d592de670db7c160cc174e1ffc8a     424adc42d8440f9647e2dd                     19PYG68GkQ9nY99QeUSyUFy6vWxSyPmXA8     8d9b35c10bd147d02779ec
                                                                                                                                       04f141fe44df3472789e8ac050ecb24f8a8f88d6d8d11e06a61ec94
                  b48d610bc191954875013da97e5282b42 0000000039e74a999746a6296171022df8aab06347                                         d13d9b8134755b0ac4bfbd2634f3272d53fc4e0636a4f7c574b8018
13312       32628 6b5f54cb76855e0f2303da0bd96790a   a37fb0a03712c272edc22f                     15KL26NuKjMU28K8rUcxvhvvY4QqzmuDB1      f21f991220695a2ef0eb
                                                                                                                                       048878e38e0e4b42e8d0f5b12feb2c923e4ff8774481dbedef8c0ee
                  919dfa9fd51fc43a02b86fd4daf738772dd 0000000034f79a4e9ade19f21a22b92886d71f5800                                       d970989f5db0adce06bd3aa1a2372ceb5d50bd5be81b9a1ac5728a
13313       32634 ea46629c6ae4b1645515fc9ab0b37       536a5ff4080b527ea42ab9                     1KU7T7hC2vexGihwiYRniFjRP2Bf8ZkAJ8    f95538495a79a9732ef45
                                                                                                                                       04d1845ca58692f5ee9227b266eb07a964875ef41b9274579ec867
                  e345a143195e5af18da59c3ddf41aed91d 000000008a2f9a662f60d4a11a8c631fbd041e8bc66                                       358364d801573adfe7cbc83988844e4d4d35140a9c5aec82937a44
13314       32657 40b4caf57a1fe3869607cfee697715     ae375207f3f47dcd6a682                       12SNmUkNM7eKdHLi1aUMytdPzPVCHninMy    17146a19e120db2e586fd4
                                                                                                                                       043c3ddf92e4f27bec08df012e406df20503061a7e98a9d64f7ded8
                  09005e01220af97a5000302978422593f8 00000000bade3d50d74e135e74ef9be10fa6a3d5db                                        5a09a7fea50776c1fe9b3410ac88e85053446e6d96fc22cb6904590
13315       32671 0e8d994898896d58e8567eeb447cbe     7d4b3c1717d461e4615f4d                     1DZMX1mATVx8uGyqSdn3dnEF28MahUmgiX     baf363b0d53a6ac23e7e
                                                                                                                                       0445f5abfef02b2ea5ca7e5a1ceea7d399325c241d6099859c74cb6
                  e026243183f2ceb26f9e11347b623240e7 00000000ade83d6c61305af6907c0bc9c34a27d865                                        e9b19dd88bca24b941cec0be6b253ecbcca910f50c4e7c0c5e283a3
13316       32676 9e7a66f3589f09a82fa0547fc9f467     c30fbc1fa0ec68cc2c91ce                     1CdZDnukUZ4QK3Ynjk5hukupczV2zzrXPh     5e711b8e770578a11cc5
                                                                                                                                       04d3811c49dbe2040f526c5e0c74ee0d0e1051358d18c20b319d4c
                  cea1888cb84b1400727715cd7f37aa9311 0000000097a19b8227fba5fd8a68ad456ec89336b5                                        0979906161fefd9aca1e612c1eb6979ee41e85b102071541d88f44f
13317       32684 feedb4254f83e79fdcf9f8601d41fe     44ae08e82dfa9918aab3a2                     1BujYcDE8YjSXWCktPVjad9Mt9eWPVFrUo     7e42bffe428d0f89ec74f
                                                                                                                                       04bad74f9d872af6239e12aed8b4f8685d474b3dd6e760eb4f46d8f
                  21c7b77e92bffb15ffee8dd1879b45c9c42 000000005300952abe7f9d24851abe6bb0325f7409                                       895dbc10258e9296b255548af8c46119ba0ba5400a089c20cc95eec
13318       32693 df2f56db7b11246e25aefb852516c       b9808fc17686d2cbcb5918                     13eFUdUo3Fk2WnZWJfpwyYv86DRS5VfZEm    37b1bdd3c08d6b352264
                                                                                                                                       046134098d4f072cfdc23e3225e9db2a5e107c4d5e084bef6b360fa
                  955584fac3588c9f7258756ad42bf022a1c 000000005d4ad0c6bded3f33ecb8fc24168426e4cd1                                      349aefcb6364731ef359203fb1328aded15fc3702f4f44e7a74d14a5
13319       32699 6dc7db90b3cd48d2ffd576378ce6f       447bf475b7d37d9fbc543                       12cFuwo1i3FMhkmJoCN8D4SjeCeRsXf96q   a3c88ad0d5947bce161
                                                                                                                                       04fa8ca0af323db713b9a9c04c7b2e8bb26c91e1bb145e72f0b680f
                  43c531a2d94513678e854de419c2649b1f 00000000cc97182b0d4586fd2f48c48c230056138c7                                       b3c2324652f5e8a43d1680bd4fa5db553ffbf23d4c8223141101f101
13320       32709 1086912ac7573fb66caf48e38f6607     4963a73c189260ed1e4c5                       15PKWyUFkEjekXUDifTmbhUM9YBeyMoYK7    3076f7dda0687d44484
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 742 of
                                                              913
        A                         B                                      C                                             D                                          E
                                                                                                                                      04d4bb103bcf7823b5dc676d6cc896fda6025c04b8bac53866b0199
                  71e2a65de9d1d55dbae69202e693d8d59 0000000053d08aac0896b370794fb46da3388fc209                                        ea97bfcb4a26d6c4387b8f9aefc7c8c333d46a94b18f4b1450bbefd2
13321       32711 dde05fa8f18f3e549c783bfe63467b3   7a4e4acf5441b01cf097bb                     1KwBMn6B5LzHbwKYChZU1tE1Mqn2F9XRiN     841659f5e84e9c645b1
                                                                                                                                      048f76f6118b58663640d028f4e2f239f1ffaebe1fbcc0e9a77f52616
                  963f14335308079b575807f36afa4f7594f 000000006343234e7458e26e6621ca84f211f763ef                                      37b8694a446913c202da08512bd6c5cf7739bfc65a7364388724cc4
13322       32725 b6917026135174bf572ace5257a14       1727838698013f8f5e2c86                     188RTQ4GTiQGcxbtmHC2wEC4gYacxQ56hT   d598b0f438f1752407
                                                                                                                                      04d6c916851e21353b33a14e7f75e07a356ca2d709fd5a878cc3a99
                  2658a5a255137a325e90c21b5bdaae110 00000000af068301bd0b37f489d2c58e8e851782de                                        7f396233eeced51b3d9809827ead334bf15ee45d99f587a5e4e572
13323       32728 0e19f4ee8a550209e7a35b87b3be94e   0d1b60dfcc0a4db6b048dc                     121abrmshdYmDYQLMrgBGecZFrSuiDynjS     ac0f07acb0c6148481e5c
                                                                                                                                      04b9959b176dfebe8d64a3f1f882b424bfa632adbc58bec224e269e
                  a7115ec323733c4a8e8c4fe3a231018c6a 000000002b2578cfd384c9e613b41f866fc4ab9a15d                                      aeb86f67a4e2116b4447e293543a99ffef7531bdbd5c86174ff9495
13324       32733 e39f96b0b379c75e742d0a51e823a4     89b470857a08d25d33834                       1EAsqAyYjasavwKx2xMFHGHEsY1C5gFqZW   7e24628c29d5226a5bf6
                                                                                                                                      04dbbdb4c9626c7853efabaf45559f7ac4d51e49455fef8466b3b93
                  95962c306903246da4cd5363278f1f24b1 00000000a687d416e6333408ba06f720fa22ed1cc8f                                      25ad9269015e410d2b5fab63d94bcf2171685eb06ca6fa369494648
13325       32737 ac88eca235b6aad3f0af384bea5f59     0212f368e93516262fe1d                       1FVD5rzMP6tR8JuubgYSFLopiP33HnSGkZ   d81afc4dbacd022998e4
                                                                                                                                      04ca73a4bb38c1dea4377736a42572c10e81efc7d9cbc975dcba30e
                  ebf344d180ce56876fce8e04c17d10b2fa0 00000000d33e91a524e3aeec87a5c4195929a08cbe                                      5066b90bc404aedf5458d25072a14f92e3c807bd0647226219b343
13326       32738 87cb103bcc017899c490af66376eb       2e1226eac315b602807d76                     1HcjUuaRa6Ws78sB1G4a1VY7LKDWsdj7w    3c421c4587193b96bb8de
                                                                                                                                      0471b33c217ad399287f18240cc5c1a6f198344200fca9ce9f698410
                  21f3d2a7be726a1e3a8d1bd57d94ff4274 00000000bcdc8de49b47ddfbf647a326d6e8f37ffd8                                      7d123d7a10fb8d0d7d11779245cac08600b6a67209b157a9048cb1
13327       32742 8778a86010df4e86a2190a5c9bd3fc     6efb9f2677466f6ee302e                       1uCTAHEaszohLroiBBk35UMndetFMoJTQ    b0cb6d42c1f2d92616ee
                                                                                                                                      04e9d329824a8bf4f374ac5d7188c98f3bc9ab6194de7beb7dd02a9
                  d50dd5e167811e49bea845aea312835a8 000000009169e8996569eff40d03dd022595226a4e                                        08b87083dd222c2bb1918ed4bd0a72f43c80e00a78f988c751181b
13328       32751 38ddc4bd4af409d7c556e9ad0c60511   7196b02e0fee051818d0a8                     1J9UQKfDYviuVSzSmfFxJaW4JXpL4E9Gwy     7f697d7add2be69da7036
                                                                                                                                      0433fa1a65ae8965358868b8d13ade9bc740b4ce8397e9a300a67f
                  0661f9379b0c2881f18e630691c4513068 0000000069bcb0164d9d60a1c8e37f6ab6a2bd0d51                                       6a9a0fe8aec49d0055fbff82d4c0626a652f7c3d5b4f924149beaa08
13329       32757 4cf473d400f3dc1548e5bbe9f87f19     09cdec729c5ec5f1b838e3                     17Zd9u6hFk9vKAythRGuuvSDCfzVdS7ZwZ    94b0fccee12d491a633a
                                                                                                                                      04f71f6f3b79c7f930bc2e582bc6c1f1c3762777d98f74771824ccfa1
                  377825abef79287a69a62c51d9140f6015 0000000011f906e7e1c1dab46d96ef4e48ad5d14f8                                       a2eb0036b515d45181109fa5655efffc05b31e6b225245e16e8bdf7
13330       32761 9c5c8f76cf39d77716f5457942f649     2dafcb6f173f8d2a6ef084                     153XuymZouYcqJnQRJNJMhJgamwsXdV9io    7473f17d1a134cbfcd
                                                                                                                                      0437c1728118a5ccb29e9c7114c1b8bfd20fd1b755cdd2b5c5b3fc32
                  afa34fe1bdb113ea71704d615d96a7e9ac 00000000163de0a3ca89d65ac645eabca97b05aa0d                                       b5ba03e1349a765fe16c1d3afe3ebbabf5becca51ff17b580e43cf84
13331       32762 d660e8f0cf1a849958f396bba40e4b     84eb8f14eee828f475c85d                     1LtyNSPJxPpy1ScqQ8bEZd15DLGj3dYV3W    39a57c1c94c9bc2b40
                                                                                                                                      0498290c7dfe648a7d3ce08f11d1ac57822a289ea25eace07fb924c
                  47e25575e1f67b2fbd8780075de64a114e 00000000bb8418dfec4af18fbeb715d719aa135471                                       cebd8e0e955dd705b7196146143d99ea5df77b2d0b34a3111db386
13332       32766 85ba330ec3dfb9241a487650b16a6d     a8e2e8f9fa5b9dbc15d32d                     138darsVuaBh5WbDQKbvMi23L2uRYM2hew    39f6c91ce33d3e032baac
                                                                                                                                      0451fa4e4b9aef64906ea1d67012d635042a431446735191b3af1a
                  e3f7fbeb46c76d80f357fb714569a038d1d 000000009d2b3e8e9e52ea818253b22366f182f267                                      8a2f307194fe88fcd29e38d251ae9087b5b6d8cdfab1c8126163ca8
13333       32768 bd1cf0064fc71dfc5dd0ff1056f68       c594f2e83e25557747d230                     1PwaHB72F5nb7hurX8jmC93MUDtMqHgdCY   591d6bddb3b5537c8264b
                                                                                                                                      045b7656bd2e07736958a8bcfcf6eff7ef774c645189a16e0b0e5a8
                  b628a07666ef963abeab07d3a6f8f6fe689 00000000a038eef84999ba56e0f5f0d5117ebeb61a                                      9b3b6365ce2cb8d5ea779c648a738b29ee7ef1b98d3d97d6828e64
13334       32769 ce5a06a68de5d9a58a2cb6bc3570d       3635c87f627d8cadc76990                     1BMnca8dAqphg9e98ALoZyJch2NmDirvyY   e049963e09e103bda7b95
                                                                                                                                      046aac960ecb3ce9a0c001e8c87aacf6e84bd7fdd82b234da83410b
                  98d8aa62bcefe59b311980cd48628e17eb 00000000699ac4bff3d2fb1201317a5349d52039e3                                       41a7052656d331f1a4ffdd2a5b92daa3c3a5b58c9572167d7d74d10
13335       32787 858159d9a513e0646299a0024ddb97     256455ecc3524cf70950da                     1B12kYDs1biQ2dxssyrwjtBRmZwHbcmbSv    dcb0e4d8187488b64bc4
                                                                                                                                      042099dbc9ed603744f3b14b085e1598994d86f0cf999a66c83b71a
                  8c061daeeff1d47aae439ecb5e07bb8610 000000006984a815b9d68df0873e56dd5a9aa83017                                       9aee2f1b6da16ed7ae146f7e41c59a19db2b3bbe7cc8ba42199f632
13336       32795 e390923e54356a197b5673b544fbae     988b8de9f7a66c6eb666ad                     1MeCgPbEgQVa1FxgXDjwRsPUKvGWGjjut7    e2afca6d9589559c0420
                                                                                                                                      048ee62bc4e997e15b861db53a6a42e6eedef6751b0886ebd5b017
                  fb50d550ff77223e26d2bdcb06952908cd6 000000003466200d6a38e1fc364d7764f9d3ab18dd                                      1348a7d169602d63c0a71b1b08402c08add2ae6d1c4eefda549b9e
13337       32799 c6d4a6f361de47706bad38846b225       9d17d7f20435eadf3d6f46                     1BPo3xfuLWD5xZRVU61o9bEbW2XXyWLduY   0b88bda4c9082b43af3313
                                                                                                                                      0408180487e9267f3b0a7e04252ae8f064d4f98c65f116cfbdcd5f1f
                  3d1b61971e3f0aff9538103ac6f28c5e39d 000000004a8be8e3d4dd215bc51b64fd7ef1cd5bc6                                      ca679d4c4d6412b1577bf0c8d14956315b2684db73109535de2d20
13338       32810 f2726d78b5fd0a2f3ecd56567a534       539fdf446965e8cc50ce6d                     1NoczzRQBTL7KPMSiTps6kUnczkGo2DoDA   679c9b5a44556648d93a
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 743 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04cd5ee9c2270cd3f29d97d53e6dc8be17fc806b01352df3268119a
                  a66d02384e6ab488104b076c5d590664b 0000000037cd4eeb8d0e7fc034ebe032f92e03cfbd6                                        3596519bf7b72b39669e3480993d739c6b29aadafd67170f82c376c
13339       32829 1e27168fc2ce4a422d2f1b0250c2b60   5c9d5fe7c0432751a8ce8                       14Ec7AZa4YQ9wNNiML8oPshk9nQmYRcsuh     2afd60278426008a5074
                                                                                                                                       048f6d6133859c09ef3e1c5d6874c08f9875f9a5cb98717c16e224fe
                  cc55276b47a01c7a80fa007ca35ebbd493 0000000002b9ed45c0877c17107e16fc02437db329                                        687c2719d618f0172a8e777523d802a42111aeda377f5e98fc854cc
13340       32838 aab49f86e6fb4e6c9e3c6ae31001e5     2a0b7703317c0e918920c1                     1BTcsMpUYghRt1C1jrgcZ5UUp3CZbcEYyr     ecd84cbe3b82dcf720f
                                                                                                                                       04eea3325afb23eb9b9effd5528430c65d4f6992ec2cd0362201e36
                  899e4968a5b043efcf97bd1a8f5e6db0ab 00000000997fda2a18ce25d48abad1448338590a66                                        387de44d6ae9702eaf6f5437d75506e0eb535e076607046f00d7fd2
13341       32843 41ef3807a91a0035d2f20abc35d2da     61c5527a8a5cb74aec1cef                     1KMzpXwkAFvUwZGjqLp5iRWgDrLV9rbmxp     11f1d517010e5a9cb721
                                                                                                                                       04a44ad8ed6b9237d5a31c03985b417f38ae25e105161cd1e6f367
                  bbacf48a5b8444cac5e18ffea6e6f411d09 0000000079ec2d258e7c1ea8569e26e1685b3c9dad                                       1f693cf2847ea3d34e34b367d811f19cd25be65d158e791ee4d9388
13342       32850 e7e0923c5fe5fd88d4665cbb99ccc       7ad048cf5772a238be85d1                     178R5KUc67WmMzUryvxSScpGHAsbc9y7ju    082d8c34b849e4759c5ea
                                                                                                                                       04c89c089a2ea07e0c220fd116126c841ff259e38223a9ac985cd85
                  a82df3fe6fe948ee9c5229b4426bef27f0c 000000005e4c1531a1b868ef0945dbcd9b74f9bbf58                                      47438f0e1a8e7ba0a8bf2a5cf8455eba842054cfea72faed69bb141f
13343       32867 aed979e350ff7de8daf62f9e15d9e       a3f9727d0b1dc8de4a5fa                       1G4usfMEG7GPadcG6WEyw9UBpvMY1TYq3y   8f13fea1030163042ac
                                                                                                                                       04f55c387974fe7949f7897c0d5b0342045e3342dd64d7805821aac
                  93994a677f89318e92922ab22e76a3f416 00000000977e5d1c175d22558c0eff36208515e4d8                                        e08e63f403d4e878a6919b9c7fed6c6a4162306ee5550b23f89968b
13344       32869 b6a709c6dc1b07a3f11c457f7c580a     6d618556d7e66c829295af                     1KVbHY6q3BGL6JrJA1T6z5KMeYA9fFdwSK     f645a1f43fe1d6443f8c
                                                                                                                                       04ded7a6f1431831562751ed91e1da42510c913bd735edf5fa012ca
                  3360f8bae402525ddf37a95a7ce474b27c 00000000cb3cf2980aad21ba8ebde2b5969f46854b                                        1dbff50f04b0ef0aaa67f21a3336eacf1a1af14f4a620812578996b0
13345       32875 8e0e7d637765fbbc3d12b626d962d6     5cc491f13d85892e7e77bb                     14KVHPqp6qJsWFveUVoXqaCcRSGKoeYVYa     bc310772f52b815f4d8
                                                                                                                                       04113b3dd3496dc508ab1f075e35810021b31a25e62c7b14db44d9
                  9af554a9cc20c66446689457ce782d19ec 00000000b349446bce12fa8b2a185820a4cd0f42b8                                        32245be0452e3240e6b105e0d25fa3083114faa43e63c3683eeaa8
13346       32893 7c41454378a65bb68c18070a8f0273     ac5c7271bdf5829289a0c3                     1CBwCYgyALd4Q4ADZ1HqmWR8BFytPqT2SS     3b656841bb2010cc4f8045
                                                                                                                                       04fee50a21bf9421013b8c8893c6e7dcadad50889273582e77b51f1
                  6901a5bbfe0dc6d1eef3a96574f8dd8836 0000000045eb939769a6e20383f9cd8e916aad4923                                        a55610d79c5980f62744fbbd7ac6cfa68d76cafd560ac53cf79baa56
13347       32897 e10d2f94a38fdf3505d01ace4a688f     591f3e9887f200f38894c5                     15yfaq9UKSvPFTpP2q3VHwMfW8edwrxV7z     dd147683ba428754eb8
                                                                                                                                       04c5414da9593abfa61643d719eebb008f155614d358309c109c5f9
                  69d276959d32573f9f735c9ec483838844 00000000274cac641d629de8a7c5f9e31ec7fd931fd                                       431adcd012bd3217b2c091ee393f6e8533639ddd50582fbca314f91
13348       32907 be89a69afa7d045f6874df3ae13913     c8fc014c6d3c9ad7454ac                       14PzqGfe4qJNEVbkSzpXA4yBnQCPwJdVRa    06a9ec308345ed8f52fd
                                                                                                                                       0499852fb4d4ec41860becd0a2509df1a6ffddc2cc233d6d5f12678b
                  89816e5e4fdc1590b8bad882eff0fc3d54e 0000000047f1501ab2e8f8be40a64c1c40ff684c580                                      e53dc73dc21f7aa9f4f9e32d14454707efb344d2e6c2b4a6863a844
13349       32913 301871500a007959c3a8653c9c4de       149f51dc50136af3e2014                       1NdmEC5HxfLSH6Z5xoxQUC8h3sfFoTSSRD   86bc15a5a4df52eb160
                                                                                                                                       0422cfa13b224bdec4ddb440f7d05f6c3bc2966ba3cc0226bb7d8c2
                  a21707ac1e75dd0178ffa7b738fceab3f85 000000005c4b2feef387b42412366c51a83f900d364                                      89282f5ef4e196ba1630f5620e18e09ba81d8cf0324d0851bb17852
13350       32926 868d30c7d77fd9d8ce03e08d6e626       bb3123b4fa259721914b6                       1Pg3wcHJHwcFux7qoKhjpubzxMLQNUcDga   0122a92f35e6dddd5ecc
                                                                                                                                       04cfff4235d9b26e180bb41e0c8be5df6619589837c29d02423c2adf
                  0c517c6a348a6850c8b853b9a8519c4ca0 00000000705a378058302834d6d554ab08733d0df8                                        d5c21ae5555a6b2e076e61d2756a27afca8f4bb610577adef0b956a
13351       32949 5683836a6ffbb087281ab97b38ebe7     57c02e1af7a9a4524ecafc                     1Jf31pkwL1f48tiagXwvp2DL1sNjx8KMvz     624595d9060745e53e4
                                                                                                                                       04578a08278966309bca2e4cade753bdfe639623d1b144ae1a0682
                  c9f097775497107ab7ddac96d86437e2d9 000000007221fe1974f0c45614884ca3ba561944f26                                       49927d9f048c12062171dc43103316a9a531b5f04b5dab07fa1c288
13352       32956 43f04bb035b539d274afb3e8423979     1dba272c33731886d2933                       15Kdxwmc77uT8UHw2Cb3dsTZqrvGpcJD3C    64bfc1694342686038351
                                                                                                                                       047e7e0f02d7990fab1d4489b38de03060ec81ed9325348e61565e
                  22e26c220edfbf7a0c1e850fab8c5fb9094 000000009afd773caa8f3dd8c9b184f7bcac3cb4f42                                      e2a41d67e2be63b1b35f3369f3ea1e5e7a868084c9dbaa32ead225
13353       32960 9ac32c12f00d40bff0c4bbee9e19a       a3414f7fab4f8fd2e8690                       13PWPQaNJrouL3XNEz33YFzUPaVZwucxam   7c5d9ee8c3215b93da4746
                                                                                                                                       04a5619507c55e39c509e9bb5e5d41971b1ad20cbec44dfcb01cdbe
                  78ae6038090301d5ca8146bc5124c01408 00000000b5db15d639efe0b8fcb767ae0aad2066ca                                        101cb547e31659914cd3c9391087db67fa86dac4c22db1030fef747
13354       32962 ef3b559dca64454ba93359ff283886     73ba01051638de2e84efdb                     18LXVDYyGX4SUcXj6HQw3pDD7pLX84bTg2     86602db3c2957f660c95
                                                                                                                                       0461bc61d774aac2ff7ae8cd3702f8e7ad40c12c1aaedd69e6c777f3
                  1f6f0bfc300ee0cc030d8a0bd4b117f1637 0000000080dd29fd1343d7076c916a50a084ac0c2e                                       a27bd815d437cf5e72bc1152bac219ad498fe4d0e43c4f2a1abe9d6
13355       32970 0c9ab1befd07aaf64e1237a512293       ac3c608d6d5427020c2144                     1PjmrJs6nBvPRCVPjzEz3Lz2JF8BhKdp6M    f085a748e7522287823
                                                                                                                                       04295a07bcf792a63a20c49485e1890fd2eb0da78fd9c99dd479cb5
                  84fc65758e9a803e97d2131786a3d372c1 00000000af93303f9912c2da681a202bcf12e323e1a                                       3fe70bbe472d8ef00c917356dee68b85d0eeabdf441badcbbb983f5
13356       32975 5b5408e5f554c11cfa3c787673dece     f8e5e066eef2110febe96                       125Hwi1ekbNXe6vxEW5XXTE2D76mDLZ2au    ca299cf65279c5e260a7
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 744 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       0488abd097712201658c21bf67e43dc0f253bc7fda36c3b01df83d9
                  e0bce1f36d55f8bb85df381983d2f3968f0 000000009060ba5e452b48a8fad377130f41173c94                                       212dd4706e955206dd496a40507f59f6ede71be52bd5308d596748
13357       32976 249bd6edc0217c84fb488f33d9a95       04256ab88cffe5f1e7e2ea                     1Q2N6yHRcqnm153mVsVZcoGSXeJxF6S86     6578239ad8d0eacd7bd8a
                                                                                                                                       044ae5c4947096466dd4c73f0481a2dd425d9b5b2442a0a1d08851
                  6a1d46c23edb8beb0655ceee638a9f2176 00000000716e288d60ac00c9574c172b64ef461417                                        999cdf2eb9c7b7dabd7b4e64c250fa62bd1b255ca7907e1688e8d17
13358       32991 bc6c16c06563ac0c209684fb8112b6     b902c4cac1af7b9bb96db9                     1LApbfgydTtdx3u25AsEV6RU9dXuyCzEpb     8b7a94853da8a746286e2
                                                                                                                                       048d1a1502fdc201f00e8ec8abb662605cd6527536552e0bf8e87c3
                  461a59ee83d0f275191f51fce01f1f85c4d 00000000d45071370b770568c5a0dedfbf13098bcd                                       88c3e578579c89e5b975eb601bc7a88fdb022b9bf86ad9ade5493cd
13359       32996 a30494e44c699f81dbc25f544963f       3e46aed3747706dee9fd88                     12Q8NX5RdYYAf8gA9NM5DALzWWtU5dZHxW    c9ae1de8023132760232
                                                                                                                                       047f836348620f842cfcf83512fdbe2d20fc20bc378d9bfb84cbda3b
                  1725ca8578d688b3c1935a1e967204cd54 00000000b9495235a8ff6e7d8ee2277325648a49ff3                                       2229d505a74ede5a3b86c33316feca332dc44d9808c90e66eaaa56
13360       33010 bd6f99c17f8fc3394a1d3b9d52a319     cd0d4db514f263263661c                       18pxRfY6BgE4W4gSfog6FFZBwGs1fcEre5    46a0809ab1ac9895de8f
                                                                                                                                       0474e00e8de4f71c022812e5e10365da917d7bde1af7f6bcae08028
                  1883b48277136ed1ecf9bfe2c22022f971b 00000000a504bff8675f03b661b809d79817df79f47                                      42b02434cbd8abc3e53f8f0b7eadaa97ab8def37d2f34d5ea016db7
13361       33022 24110f3d57626fdefa814e6396cff       26157e55f9c8396bba592                       1L5XxDsFymzk211nRZkTxiPeYGnoWgX1hc   93b0327a80e44a1a1858
                                                                                                                                       04d64d34e8e453a6d030f3006b368b9e3ffd0e26b57262268bf5abd
                  2ba34f74c1fb02e1115e52754bd55fe7c7c 0000000090b1f253e63f3211857bbe14c239fe1656                                       c82bdc4318617e4613a5458b2cfe8fdebce1f9f611fa9dae0749868d
13362       33025 70d2314ce3fee64aca7db7e34369c       4810c47af76566cf5f5a74                     19HkRv5kheXy1QcUR9RSuKQguRya5U1vZ7    91d404b772f63942184
                                                                                                                                       0432988ec44f8c494a329f225cc591809deb8a061e18e7cae34f28a
                  06fc08c4ef3d76c85d5f9da6847d7711e7a 000000008f2f24c5cc3694bab6d42cb58104aefdb37                                      635f1caa02574de9d457354e109f3df464103238b3c65200c9f4ba5
13363       33027 74179afc0d0b6c44c200764d5c544       89fe430e535b655f35f65                       1CFiUF3zJuGbKbNBWs15iA1YGuJwPFZNgD   e5864590bf6f61f98262
                                                                                                                                       04ee65401590a392edccb20b40786923ebe82caaf5c83688dd0833
                  3d3aa733fac567dbd06ffea38a25716d84 000000002cd36c3d6ed8f7abe8ed2975b345c25c45                                        eed78cd5c0184af7b187edf68f3ceb194a82df4247341eac6ffd9c3c
13364       33029 572c9a3435dbf72f7755d8d0dcde22     04e98396e51300311620be                     1EpU3v1wRsPxBkpCsZCiA8QGa8jYXSREi8     0c26ca4c0133688f1cc1
                                                                                                                                       041377062455f5e6e4a49d01cbae55b02d333e27456341759f4de3
                  593d07db3a6391096029356f9ec498c7c9 0000000031a3b59ead8f9189dde8ad712d282e4c51                                        c040fecd3f270f86a0c6c07e9fbe468cdbdcbcfc38d540df65d35cc2a
13365       33030 7b276ecd2faede4074084f970d5d46     d2d37fb5ecb78be7d2799d                     194X4nRVjTikFDoKQ4tB5yF2jdUguzYvuB     7e602a3e6637c27d1e3
                                                                                                                                       04d27eede523d52a117137913788560ff6fc7ffefa98cb379fc30a6e
                  3f5c3a2452ee7f6152e2ad7f7264083920 0000000000ee1a77436e5110a84697dbbfa6440cf2                                        ce2ca8c00a08e4b79533fa2655b1405472ab4c885fb191e5cd24249
13366       33046 280faafc7257db3411f9f421889469     40202ac3abcdb8a1296f1a                     15RZUY2GW6S2VrHeeSKSVguXpA64LwKvnt     e965088a11e3c41185d
                                                                                                                                       0417cad69fe9c2cf813147cdf9321154450c48c306526ea92449a75
                  38cd25f0b2ab79de3f8088c5eed3fa052b6 00000000bd1b6a8e929cd14fecd3d48162ec8a5153                                       77c4d917a4eeb76035ad284d17b0d5c792d88b1cb15979d98102b1
13367       33056 585809429a33af5fd1d5ddbaf156a       b928083debe61295a8a1eb                     12rMf1iMe6WSiECQ7SxjRWvkXCXYpPQbdP    5c76a065f1c4cacce39fb
                                                                                                                                       04f34d88b017e177fc174eb9b1524ead643eb53efdef20ec4e6f2d3
                  17794cb1c55d7ab9ad6ec51cb1750816b3 000000006b4d11bb26b3644379232248709e738dd                                         a709da73dde9772cea5731b04ecb45be56c857fad5b28eb84f971a
13368       33059 2c414bfff2bca4ce0c3ec874ae7e5e     dacb8b4d288ac8417f54254                   1BeJwBCrukJUfTqzU5fuqzbkU72Fg2H2Bn      1f193dd0400233bafd81c
                                                                                                                                       04b42e4ad60b53a4d8ca43915d07b17bdc5a21392c0c7b0f043f9c7
                  44baf379eff0bb404943e33227c31de166 00000000384f5399a5faa638b76d7b2825745baaa2                                        1caf972c2e2f8d4448e8fbadd094658f83339d16a5149e15ec14638
13369       33067 5b537d40d63f6bb99cdc116b841e38     f64a4abd7881ed61384bb1                     1DkxqjACGihnBHhiWGuJUMVRco6LHFpovT     7c3ca8381b757550780a
                                                                                                                                       0405cfbcc4b05f7c31eeb0ececb00325f1d92e7d706870db7977113
                  d0cc4a7e0728e8c140d6bfb9ec2f4c8e64a 000000005c294c42376d25ba3222ef271cc6b55ef27                                      4143b83edcf84551b33b49e0f82cd889fd19b89a1dede7c6a32a3dd
13370       33068 2cfdd1ab2c56a8899cde91dc8e454       7c0f1866eff0f40bfad27                       1LziVemzPdsDW5T41Z4HHwuDSxvxLfevBb   bee9c9fce3294c654829
                                                                                                                                       049d54f5a8b0750fd7e522749e43dde2b65a0bcab8139b8e769fc53
                  9c13e9e1cac1113c89704e3cafbf34dedaf 00000000223865f26599476c573a2208182665dcb6                                       b86e0fa0cedda49ce876565a43e90a17c4da823cc2a0178c975ba81
13371       33070 68cbd892f0bf35bdd7d69640d1557       da0e9826ff13baee5cb016                     1BByuLe4598R4cxG163Y4g2th5yu5D2x98    fc4909f491d99757853f
                                                                                                                                       0405e1e819fc760ec635ab0940e609ddbc04966063e43d4cf272ffa
                  0e64fa70e5816298c3e4faa106673e5263 00000000c8051d3fc73f72dae85b6d69f41e85da5da                                       693456d85bfbf5084f35df35de49a1ff8776499badf7d75efa887ab0
13372       33105 64d827e25d53759de47af5ee76838b     6ca139ba9f0b0f5addc69                       1BzvxUJMaSJbi3v9tbR4rwFLuoSFFSPEEP    1780a0ed0721e72a7e1
                                                                                                                                       04e9c6aacbfbb01f5cacfdcf90067e9bcec1825344a2ae5364ed831f
                  932ab9516389ea154646add8d6dd7f7f51 00000000c96d63934a61d2365ffaeee46c786b5c36                                        7cea4ecbaf08d5593ea70636c1a2cf8e5f1e3d3b63b2262ba8e9349
13373       33115 72017ea6f830e35d35dd977d67f579     04da04fc12fff11df408d5                     1CXNDyy9xoZnZE2tHZy7pHZKwSWamUXAP5     0f177fab9eba2a14702
                                                                                                                                       04e52832e375902f832b5da6c8f0e522ae7e30e024a6bae53c8dee
                  88922cf280232536e6110a441553c15297 00000000b0c613f4e3e6623473801700bb8d409714                                        27c320ca52271c0c3509d5a3cb0336a85ce1b46350c54ca4f3cf3c38
13374       33117 bcfa1267f6dc502f4e34529a0a4232     03f802a71de884855a389d                     1JHFgMJ3E8GJMNR4G5S7xJGXqN4aWB6gx8     2489ff84329ee7f959ce
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 745 of
                                                               913
        A                          B                                        C                                             D                                         E
                                                                                                                                        04e74077c1f9dd5343725e01da02f07b1375aa9e27d5cf6cf793c31
                  ac9faacdd33c924273825e45b4a2f175b6f 0000000085bef336b9ceb79e143e9dd4f174a448f8                                        b1f88ec320dd1505d58196590c30e1033ee73ebc0c496233db0437
13375       33126 c7ba617e427a51177fb99a85f2859       2c657e7b5572fa3c540b6d                     1D75LssZukMviAuERjChoA6ZCBBNCs1Qc6     5c8beef0662a63c1f71cd
                                                                                                                                        04c8329dd0b0d453b28c77c0a6d6a60559fc0e92c0851e64d23b7d
                  58dfbcd87380ad1f6dd56672cac597c50f5 00000000993a80169b5ddf7cbfdeade6bb07aefe9b                                        583daef379e5f145d302c51669df06c50dd7e2436e4c7b90ae8a52f
13376       33137 93dbb8b7baaf0799e30b1794dafc2       6318962c36cff7953cd746                     1Aozdj1MumB4JBUYk3e4bBYwWRBM6VW76S     c19ac2b0a64cf8170c1ba
                                                                                                                                        04ca8f95cfc65a54c6c8f6baa1b2113653783326c011a9ce2849d7b
                  9889f9a0a0eff1575d8edb403d39fef2733 00000000a9dae0348dfb17a24f1a8cfcc064d33f1c5                                       bbe908ec42da540fa9cc7fc15dcca616023ae14fa4681a0857c9b00
13377       33156 3d184de462e8fa7177fe4541377ef       cee1df152f3fa97ccb596                       13Lm2tyhV8Zy5HBUaG6yYcUSvnWVv8Vh3z    3ac8189905341312deeb
                                                                                                                                        04321ad48952531d7b355459f90142f6bc0c24f99adc95de315770b
                  ff850b98b5c97837b15203311cc4af62c14 00000000b9da59db6cc9ee301be1880c795c9d0ff14                                       caba610de404caf46987d7b9789cd432dbf56cdca7c36390497c9bc
13378       33182 420f07491ed66733c95a044ff63ea       b842acc60d9a243c709fe                       1Q1citMCzeTAfcoRznptXJnVb38qe7zcNq    eaf3321c3750d4b78934
                                                                                                                                        044ab36ef46de81bd0d3d5c6c98fa887f937079225b5b2cb6596f8b
                  85773865e4d1379df86d8f0c32a59ec5bb 00000000a6badb4599a422976d23c114a7f069a20e                                         33f2939a62916fd07af99434525a832a049b7409dba362661425a2
13379       33190 dad9ccf537c24e6b9ba52ddeac22e6     ecec3092547d43d15d1433                     1MnybtibapsCmrT8A679Aq26SDL79Qwx6a      24dc9a6f2c770eefbb239
                                                                                                                                        048944589a8f45c3b9fe216db086763fc42206a0c87a6acc00dd2ab
                  82ad629b721fa61b8114de7e583d51106c 00000000430350838616f763beb7fe6f2f067d16545                                        fe29c76877c04116fe442ed7dbb1eb96feede655b587095f15cf98c5
13380       33192 7d77c594aa33c4673b3b055c3b3fe5     76edb1a96f81bf1f853cc                       18p8irgpAKJGyBXWoaEZRyxBGTy7VmiRvn     fee8f17333d63788091
                                                                                                                                        0424d3a52ccc32eebd0950ec77ef3e8b39372e664836006b38ed09
                  6df3511e28bd3c83d2bddc0588fc1825aa 0000000052f4a5ef8f386ddede753b2f7dca4625a62                                        3ddf1feff8c11046f3169cd45daada31e886862b4349c6c5350e2233
13381       33211 4b0064709ae0181d0a9b45ef49277c     2a19b9133cc5baca1df75                       17jUPKUVCCH3t4PuH19iPGQWmEjVojanre     e63759283824ffccea2f
                                                                                                                                        0485765cd540a74da9550e47cd17962ab4bfe1cd3a4cc774a0bcf8e
                  7ad21ae4172caacd592346b284e64a67f7 000000005cc63a0ea03a21d49354a70cc6349fdc07                                         a602cc7e4ab3cb23cd6d2c1998749283d723695a7f3d7aab0f7f7b4
13382       33215 7f1ec6da78df7c990b25be17486dbb     7f259e7e18b96f59537949                     15RM83sTwmunNf5CvhwTnqNk7FUmgJh9Jz      67adc661d43dc41be795
                                                                                                                                        04af068dde1c1ec2b3a19cee6a4de46e4ae388e01c8a5562fe9a2ac
                  1d3691daa5c4d10949560ab29785e8df0d 000000008f08e0e58416c2cc468c874b141e8567be                                         38fb028b5a2506fed35c2279d7d59a2b76a974f0d942f9bdac295ce
13383       33221 de688229289ceb6ca73c948b932938     c6cc83b3c8e481ac5b9431                     1FFmqCpy3ev1tmUKm5ud8pW3D4DtS1BEbL      39df8765d4eef962746b
                                                                                                                                        0491ae2c9277651199fe51859909a79aeb6970e3c831692917fc90
                  de97f4a4870d58c9b4af9eca8661fb86dfe 000000001f1add74cd6d63817cdff902c8721ffec843                                      28e55bbea37623a6356ac456716d6ff7c21670c693175b5883adfdf
13384       33223 770ca50761fb54b4060a1c339ab6e       708753dff6324d62cafe                         1LfgsdyXxa59sggxG7iHC2jZdy26fWqBij   e152abd05636b0d9e1693
                                                                                                                                        046e3912c3cd13ef926026474876f760f7c5208d422d1c3105d6206
                  de63335464f70389b7cbdaf25bc0ed3589 000000000d9a19ea3ff22c99fc74225401e98fff1743                                       0ff42c7d85da88403a6c60ca29bbbf47e5ed1f86c54fd0881adb8972
13385       33231 3f5d977556683dd5b1aa095094ed8f     0eb7761a6813ce0f165b                         1HjAc95Gmpt39nQpj5R1DgyEnSWKf4Rq2d    40b8fdeb85cfa97c1cc
                                                                                                                                        04a0a177c598d8defdc9a45a97b27ee812a8c54079f590af4ff35fd4
                  8b6451ebf7da9378f6258113e89d822fffb 0000000043245c9b90cc7ac331f7e350935e03df044                                       0f0dbe963a00773b5746ac25a8b6499e32dd2152c32b1f3c3eec566
13386       33233 f1f7dfaa65b1c3ace76109c77b1a5       7dee16484f03007cfb069                       1LBUqhwVyUZ8QZw8UCEbgFQjDFjikL1CSB    cc33a436e1a01ffcd0e
                                                                                                                                        0467132919941e910d85ba16900868e56d3a5ca662f76054a00bdb
                  09eb4189ea6ed7be447c228fdb7af1badc 0000000026f41c3100ca08504973e79febba82f0582                                        657a2055c1b9ee5d9885b64f49d111d01a7a5f89a486124a98cd68
13387       33243 2541d95347e1f9514ad3766f903a41     33e25a1e2d99d74fbadce                       12d2ChLGys3yNhFXV3bXSRUYfyWHFSnzm1     20667820fffb4668a498d3
                                                                                                                                        042e5879433e8bac202b93d7484de0253e4d2f33d9bf8a60ea767b
                  73d700b35d11419d9dad3f9067a746d81c 000000003838be5eef6ae2d44c4519262fb9f738dd                                         eb88544bcaa4ef2f298ab9c52f18e4f3e6cb13756f8aed163dc82eb2
13388       33250 f59ef9db8840d72f97bb99d4036827     0ac52ef6608b1c409a0afe                     17mLYs7Ad3aXw2wHEsGoFx12wznae1Bffj      77f75938fb0658efb494
                                                                                                                                        04a9d1356e5dd250c558c16891a6d1cbae5a56c16d34233ca601d0
                  065f7d8ad3ffec8557582abf373cc861397 00000000700c9bb4b5a12bb23148f5a02714d5b2ec                                        88f0c1c0b68545912cc72614c605639278ffacb22fc9a8407561e564
13389       33255 efe857bb8a7c21ce2e69d472659d4       0892c9198e333c7c119499                     12fkpXoc66vbzXXGE1zra7gHjxydycGHjK     42535731e1867cdaf6f7
                                                                                                                                        04b7577dfdbcdf0c851c0962b2e3940d26fc08904ef6f0286858d601
                  f7d7403f06d79b0b86352880d7b3c8822f 000000008a9c7e699fafcea227a81cfa5297d6f5402                                        d79082816795352b5c23d47b90da85d37b23d959d1edebdc034b6f
13390       33268 4b1053bddbac95c272e0e0377197f8     998261550302723fa4457                       1VketozRRbdwxygHPRh4BL4jQgnH3xPWt      4ada89198bba4678f248
                                                                                                                                        04966e830de42b468926fd5e772dab44552786a1557898d435d740
                  55ec8263a63bb0a872fee8183326c40d58 00000000a4e687a0e3d658417681be82e323b0d9e                                          aad9ade0b4914f2b25e8013110e473ba56b5662ecb997d674d44b1
13391       33270 184eb687d773c67595857b14c0d4ae     45a3002a3a2ec53040c603d                   1HCvxY4EW8P7EpXCYpRTLrrNuRfEdb4wuV       9121f5f8bb93f3ac049b14
                                                                                                                                        04a2d90b5169153565c53f4a36df76eb9ca20bb0fcec020025df4ba
                  448f2a72c78a2196bb362c8fa7ee722ee5 0000000070e114759bba4923a36d45876f929376bd                                         2f72d265b0e7c55e832cec1cbf79a0d7c45f160fca44b0aa99aef6ce
13392       33276 2f1581ee64db8eb28ad285aac07d0b     50df15807b2a99b011bb4e                     1FTtHk9sc29yJXWcxKJdKz8C6YHyAQMgwU      95c8cfde07a80327380
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 746 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        049c719da8a054890502d578ca33ee16710bd041b5343025feb144
                  1232d563acda4b8078825c4e8503fd1a86 000000006834d8d121595ef6aca1e04016d4546ac4                                         0cd50ef52dd29a4f4f8d932c746c2fcb2df7a9887fb753bfdedd1d3e
13393       33286 5418f83635cbaf2ae644a28ac8e83a     85792cbe474abdba5ad795                     13Af22cDF4TsY8B1Fkh4SPiSKWehmdqdgU      d85b8a345002b161a36c
                                                                                                                                        0494634c2cf8440d79025978240d7bf3d5dfaf8a1dfb1f8170a721c8
                  4892609a6a7c6177dc69f634c8ca14565e 0000000024b6fd070af13857bd1bc6e15830c4138a                                         1e6fee525b8ab64ed09c6f19ce6b1af544e0770ee04a09e1612316e
13394       33291 732c66a65ab0721c6cebe58ad5a52c     377a77ac5b33e5eb60f007                     1PnWP574sMWJz9XoY7tD62E387FedeJyjT      cba83e868761bd945dd
                                                                                                                                        04093b3592a5c034076ca6445de85818335aa616bef81733ce56d6
                  b8d8dd97e5b8e0904a3873d45a05b89efb 00000000cf0ab8c490becd8de0db0d04c686b35b0a                                         fc57f7e08bbaa6a135fbe01794de9dadf02ee16f74ad631f0a7312ef
13395       33303 dae241e450afd3d442b3723e3007a5     074dcd5e6abb1436568d2b                     1LVWSzpeQyoHYPzDuYVktPuH8qJqBiskUF      013c9b10e7c8737c2176
                                                                                                                                        0427e95b97e9f0ef7ca285935b340ab72f393eeb5ecd4be2de2f72c
                  d34ea769952aa1a9970ae078adbf0b50bc 000000008c86194812037522e2ab0f09edf7f1c4336                                        dbea8d00833bb767c10292c2ad0f0dc3952258584b19d61b38b120
13396       33305 ba7b889dcb85ae100a817ffd011ce3     e6e4678a9f02372143538                       15Cr7w5m5UQoCG77a6B7EqKHkLF7iT1pZo     c5581a3d7d8dfddcfbb16
                                                                                                                                        042eec97a22f39b6616789b524083fd5fea143f5e104f0015f572c1a
                  72508a9811e7cefebdf45afe0f63761b3da 000000004d34c446057f5ec3b77f03637e1f5952e65                                       ab07191fe2d6dbbf6a64bd600ff7529db156fafe53857ba49fb2466d
13397       33314 2f3ebfd9a9e5c056a2bfc60d197b0       f38d6ba3edc553f283de8                       1CucdzgLbi5uvPX85YCHB9QoMnAyBeBhEo    c623217d8d931e3d86
                                                                                                                                        04823408250c4a3402b13e4f522e432341258488d72fbc0cffeedd2
                  2bf673088dd75c2891a134bdba7fc45f807 000000002a26de0767cacadd44cf7ae568c5b75cce5                                       b63d3bcf408b52844de307336b94c0cc273c6813589c8f5c3cfeba45
13398       33319 8ed3379930f4d6e482208be78d5d5       a8360631b1adf16ef28c1                       16pRZtQqL1gi7ELRW2Ji4jrJefUGTY28cr    b84705da5a1663ad12a
                                                                                                                                        040f8d5b9e34bbcac33d5f2d900e5ee0373b7f48ef65b207883bbf1
                  34d178c3e7e13b778eba6cca511ef940da 0000000040fa80b0c9d49b64f53aed354f28cd32dc5                                        873c7e941dcb9e20beccd2c2d151d347b9cd4de49ef69d34e2d6308
13399       33328 3f18516e03178a150d1ca659fe2fcc     3a7b2297b8d3ed60d4fdb                       18ATxJf2fgfomf586rtvtCKBbSFZzRHDAJ     22ab84fa573a2d9bc067
                                                                                                                                        045984f2a0ac1f817c59d7dcf019459b9fcad5bace2b2ae7865075c8
                  028ab9f74a3bb7bed7fa4be268188fcc4e8 00000000c9e959f1852f1b3ce41f3bb08f902f5bf902                                      6d1f7cc9192309cf51c41f069957a2e5460d7fc186175f2a0aec4081
13400       33334 0451f5c0273ebf7d79157083b3f91       47a61fc03b94b10087ce                         1PD517KtvasC91vjHE8X7YuDfBuGnqQ15T   446959e31ad536f711
                                                                                                                                        04642f4952546d5ddf49ae6aa8dbcffa28689a515bfda451c5fc1384
                  d5d477b6b699dc3c67dd690371ebaccfb2 000000000821e5a1597031ace235fe1ef878b4eac6                                         404dabd69c1a8ab8ef782a3c9ad27642cea44c1ca7908349181cb25
13401       33335 96623a4b8df3bfb87a2cbb5594eea2     919752949eab4eadf29cdc                     1LWFZazDBRt6bGDb8ukkCo4H9o297S8pma      d56cf65cc33c6780241
                                                                                                                                        0463b0084d00c2578fcd5e8ed617ea3fbe79da9b8d33bb8c9a77cc3
                  cf60e7c1eceb6ff70b2d9c336f91241049c 000000000282c0e4743b706e1d4505a9ab9ab6058                                         f74cdc52e13aec3deb42a97e765df4beb2f6b5831fe441690761efe
13402       33341 d3e98152d5067a0baa71f4f7db7f1       aff19da751644baaf773b7f                   12qU68sT5KdvDnJCkzzuDziBHgNH82Hr2S      1d40fbcd339045d5e11a
                                                                                                                                        04d31830570b879650771bd8424048f9b47c538e73ce06e8848940
                  2398e7664d7e72c94ff891f289a429a39d 00000000ba98c9c47b7d66d1d89f901a27dac4cfca2                                        aaf0c0336500ed1b2e58583e2c2fdde688610fb53a9c19a0a7ec940
13403       33358 733199c615699fd1c41a268a0f413a     7d0f637d3ac33dbdb60d0                       16Rnt7hpTKrC88DZWgYra2XcXRReLwFcHa     c902af532c5adc39db8ca
                                                                                                                                        04fd51e6c751a8865b3c8caac329995dfe1406598e7cc7681ce2a23
                  a57520a2dd5d7989d436db63e4572080b 00000000451cf6903303eb52add5175afe0ca6e71b                                          7c14151ed7fa8281934a5e283f6037e7c912738fc7785a8c8ab3675
13404       33362 e8d9f3ea2fa9d1edd59bd9f6551221e   b82f9d86d2749cfb771e9f                     1ADYN7ekSKjAeUC5u3Ym1Th43kpU9Kj7Cn       9486a208101f79d597de
                                                                                                                                        04729a8c29d6c435b56ca4cda9e166c281af5e15cb60502d8137e79
                  4093abeb17c653592eecb13896bfc3fe02 0000000042a9209a06a2c02249bd7d11f0b620ce2e                                         640cc447fcb50287b1d3fb3f5c8a599a6e7dd84208d23c58bb681d6
13405       33375 bcc9db5febde3dafa6ebf946cb6466     6e6f524546c5c8d9e43fd8                     1Nxj6ruHN4eCF5qqXkzG4kyofYcoETSHEy      b795e9a03c2937efb7d4
                                                                                                                                        04f65eea6913d7b5720f868074466f8ec63bd38b2040741de14083
                  cf5bcc1eca3a2988a419693eea0c60d0ba 0000000006f2045e4be5154ce23cc31421ee501730                                         15c4ab14e5b9377a6d42dca73aa489d26bc609e60570b7122b0e2b
13406       33376 70639e4e830b1877abf4c9d0370c04     b365411c5e479dcdaf7962                     1APENCJqWxLkqDXYvrTvJhksoK8y4mUptw      969a562f63967c870545d7
                                                                                                                                        04f434ec42e10b94acb9d942ae9390c8558f8e9be35b17ed860edac
                  0a91c1376e7711d63af1c3a9811a5c1eee 0000000075586998f359084e385960f75fb37964bb                                         2e34c548dfcdab86bacfd8545a90634161ff98d391a1a1f96c5929a6
13407       33383 23d1b8f5ee782e129d46eddec4002b     d12cf7ed02581f09ca6409                     1Q7bZ62XAxLfphRfUkHVrfjTGtqWDfcj8h      2c4bf41d19ed8595842
                                                                                                                                        04edb2d8fb46df85e496984f3fcf8c37612c159a2e8948ae3fddbfac
                  a1ae602b2464130e7b50bffc7c32e99e35 000000005f29d5e44d771aaccd489f3dd00c0d34b2                                         abbea63a19c3061c26c49b35994978ad1e2e118b96b07ac7fac42f1
13408       33387 2ee5e055b40282c2ceb16adad95051     077cad04771356c5f9e5e6                     13PaeVWHFvEVWjUJiCAono12o39CLeBEEd      f890a5936b523252de8
                                                                                                                                        04d9604e89f0773f7e7570cd051cbf15390154f1d4a05614fc7bcb79
                  6fdfe45a7f28d08cf8870b612677844d9b6 0000000096b964bbb2de706d64aa9e15d88357588f                                        1c1e502c2533950c0d9165a3759e333d0de720c431532d04c3d4a7
13409       33405 e1951c035a03a040156d51afe0620       97551df6f20a2567554161                     1E2pDXNWZyCGRnsy8T96UVhvcmXDYu44m7     7dbb057724752ea7719d
                                                                                                                                        04037b163251a5e83a94c726868f2f1e4bcdefdb5dfd797ea9f0a4b
                  900b889a52e3615d8da2c3cc837e7d723f 00000000c6ddf0e2598f01c89b802bc6ca2406720fa                                        bd73ddb2e63906e4d6ddcec0eda6560c27c10a973958740ca9ff353
13410       33408 f9524edcae166984131031b94f260b     3d9d74a053c59234238d7                       1MNaNPHzju2KWAoPshfDBxknSSC5dWkfy      64c5a08a0b2c7495c202
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 747 of
                                                               913
        A                          B                                       C                                            D                                           E
                                                                                                                                        04ca322ca8b9789f501bee520cdd0e1280c967fef5cb0f400a538c2d
                  e8432201f9eb8e29eb236bd36ed6410632 0000000007d7f2a3ea61743c2974fd6cc0bb24dab3                                         8d386115a2f664161151f67c3bad6c726ab0699a251b1e6a32fff1ef
13411       33413 303bce19ae456a03c36faafee1b709     86a12eb0642a5c821e8431                     1owaVU9qTsuBDJJKpxF4yYzvu66M9GT9q       26c8d3461635e764c1
                                                                                                                                        042f9a649a803ee9392ca74162d485a527f5060d86c4c95caa12a74
                  984888af8789081f8710bd4473a173206f 00000000ae7b7b61785371cd7428e7467fb653f043                                         01a2136933e3917dd1bcd775634e946589f8fce7c46557e490fd7b1
13412       33421 d5cc6f58d553c2dcffd48121499597     427d720a758ef1a17e7956                     1EeyACZHWnrAszPXC5woYjYKvWFBMia89j      46126c4479473ba43a15
                                                                                                                                        04d07419217f3969440dd082d5d51b932c2c33817e642ede87963d
                  aa4622f5c49f0a2dfccdb3ad4f6e0dd0175 00000000004f5d26f378d8b7f612911127de1d287e                                        bea507d00bf08009ccd5fed701c3334448aa1d6b48b6d0a20ce428a
13413       33434 c62ee1bd7aa5f603677f188a4d0fe       14e84962ca113711180d6f                     1Eq9y6CeNFheSxCTVfNCUF5jwmuELih1n5     ff5285dd92cf04b2e4bbf
                                                                                                                                        04b5068ecc107b117c42f05aa3aebe9a39f3b20d84cf8d191621bd4
                  ee45824e85c262fa1f1bedcde9f10507d31 00000000639cbee94c834239a15d672d4d87007885                                        1bccb6cefeabae7bfc7031a3499210a9d98c2a26248bdb67bb3119f
13414       33436 b8a8f29289d7761980a78fc65480e       081d56cd5231387a32fc22                     1D3HWh3QgF6j2oNoDgbgJWtcZYG4KvN7Ng     0de6ff3d110bd90a3e59
                                                                                                                                        0425c3bad2070a31a4ce77805cdbc58b20a9e4f0fc49e7ccb7bafbd
                  fdd9576e197d4ac3c7bd293638d7e53287 00000000cdc6b2015e79a32290536b65f9fc230102                                         4a36dc3335150b9182db54303889f85eb112e526578bbf04f6718c4
13415       33452 85aa426520116722d32418280bd296     974669cee3cb0b2fc76729                     1FyXd5TmK447DGobqpHUJYAb564p2EborF      51c1c394618ad063b446
                                                                                                                                        04591b62f8b901598b529080938ca128fa29828e0d90fa9f8063260
                  2702e539ecad882408314b36a5aff1dadb 00000000b4ad213300e60012f3c65c760357f7e17e                                         4b27676da7d4253e648fe822c1511be2005ca7b3dce8dabff29f0de
13416       33454 d0c2bb679df9f7b4f8990d0385fc96     cd98d3155f0b1bfd0b06cf                     1NC17idSbdQHbkyMjZoyKDUBtb3DxUofiY      e2c6d2480506d4426581
                                                                                                                                        044b31b40e19e963a39ade64a7867bb5bef7ccf53662d91c0c8b1c4
                  a986fe8359719025ffcb70252ea722bdd0 000000002fa9fe8373e5e033e56025d222c4713b03                                         7a5a55ddb545c55578a22799b03ba4e72c8ad54c518cdbe28d4100
13417       33457 760844f301f56a92b9ea9a35a7ac85     9b2642b7419735c9027b4f                     16dhsfo4t7mwQt1H6wdA9gQrirkJeWP1yN      14f770e7bcb1527da2f50
                                                                                                                                        0404a4641aa83a65bb036d19391da30f6d0918f110d4f467f1a2f28
                  fba95195043cc90563ab5f954d03f3af57e 000000005f77d2805b61c47c42b0588ef1e36c93c3d                                       ac9151a115fe065b24e3f5e1651bb835ad823cd19f5dfe5ec1c4e54
13418       33472 b0197b622d12733545d50667e930e       a25c0801d572a5028dc73                       13JPYdjcfqttxHth3rJcCBdeoCwp6oF6dW    90bb175727abb79aa13a
                                                                                                                                        049c3b9e0bfc6d084c1b0491a71d64dcf31b4b880d101a2a8d47f4f
                  d4a9fa9153786da4ec3deb81c1527d70f5 000000009428b7440c77da853d98a26cda5d014add                                         ea4007695948a4e4f2f562c9f5d119217e295e13fab938ab3b03d49
13419       33481 35b11fa56c3e0b3cace0a255e4e4ac     a1b3f477b05ce4fc39090d                     137SbdyJcEm4BYTe45g3VxLeMshoKdzAzg      7052d21bb4df53cd73bb
                                                                                                                                        046471f2bcd14deccc74242fbe6a1edb38d0ec86fc11a7fcb071c29b
                  f85fc283fecb34c61b4a8cbb28218acef22c 0000000053064bdc610dac47cfd91217a167e4550a                                       eedd471118606733603745996aa787255149ae7b7a8d0aca97d3ca
13420       33484 e5011c6269fbb7f7f5041e334a17         6523629e494f30106b0b10                     16twGLAAdLSTri4fPSfBUFodwieZHNZJDJ    a3e821718e38db64c224
                                                                                                                                        0456e31247d2f32957be388e504b60e8eea1362681a9f19da7ed84
                  9a102c57f330bec0438e7fe551d77a057e 00000000560a6f6e2a37bb61d8fe6a06f59579d015                                         79695796c4356142f957fc047761a091924932e1785787d8867c2fe
13421       33487 6d68819eae6aef61eb213adf57decc     45b25744edbb780622df29                     1MYEY2HTSYahSq6C2o8ZQ6iMFYfQPaYNfB      4d8f09f3657fe8615e5e7
                                                                                                                                        0429c45c39323f99f5eadb58869bf826a103c322e85c5c53ddad99d
                  f57f7fcd23f1f9a3f6b4f7736c3302790f95 00000000b337d87bcf66c08949fd786ccb7d534f6c0                                      4c8e9a9478d9a9179ad4b0b962b2b7f8f45bc2b85910cf8a17f7594
13422       33491 5ed7e7e7e6f3504dac46402df034         0e642b68248cc22bdaceb                       1PMEgJU5yjJFbB1bcVZuUUntK6ox8EwDBm   cfee117b68f705455f30
                                                                                                                                        048b2078c6685b753fd3595bd35c7b69f86ce2c7632138a3fa72ee1
                  9243f7de4973179c9163d9c3fb82c4e406 0000000095ca44a7f93ab9634e6bad0d994c3093a7                                         d3d5b69055b67d38c7595c76d8d88d00fbb32aa603ce5933bc6b5fc
13423       33496 233a4b27905ff88783d8cc856924c9     258c637a6249569f0d169e                     1G6oWPtE4bnaHYqjMJSkCJqX9L5UvgcA2f      989fe0fb3db0f5967aa1
                                                                                                                                        04ecbee8cdd482285fae479c2c5f8b2c7234286adef935adbd95c5d
                  09654ec4d95a3c6b30cabb07e4c8aad7eb 000000004ad351192939d8c11cabb03c6b4e96a1a0                                         3061a8f40792ab3dbdf16c392341a7fb50c0d877b3105fdae5a83c7
13424       33500 92e87dc73260143232e29efee54d5f     655c0078e182bacd66c7e5                     1BpAt35m47HeqeHT5vUXVwZiKhUbPexUaD      40d030adcbc0c88c109f
                                                                                                                                        041ea4aa3e45ddfbb074dcc97e9d25aba0d4aa57a5cec9cdb22268
                  11f33d788a7b8e189d3e30fa12f28b0cf40 000000007da6ddc948274cfd6b6c6bdbc570be48be                                        e0b2d135b4bde830ef92ff5177e6b4eee85a7b4d6af245840b75a84
13425       33501 da1b651beca0e174b1baad7ea9918       c33a9096d7e34152554f21                     1Ad5rnFjTwJaCGw7KQfi438U8pAY4dMnVM     12de41c25fcccf2a6bee2
                                                                                                                                        0444ec10aef03ce685cd1b495694c1298dd7071413f07806a9d18b2
                  7622870b55331ad583749a5a379658d4e 0000000080badeddf8f155f1d89ed439b5f664d48c9                                         c0dce863da22ab43c17609a2dbced243cf629fa83e60713237b8368
13426       33502 7946e8b70884f47e737f63ef7446482   123347270269e1c454edf                       1J6gtZrpVRtizGTU4EFX5WWNmiDMW9urV3      42ba1a6fa6688f5de2ba
                                                                                                                                        0450339eb34161883b429d36da6ccd759a25592e10133989856774
                  152245fbcef3619cd4cdde6fac0bbbdf153 00000000594edd851a2ba89aa3fa62fff568d584bab                                       7b4bef45d6628fb17ea8c54926858a4d4ecc1b39068445e8fc2b6b0
13427       33506 e0e05070bc2eb4d816fd5fea1d1b5       99176cda05a43960c935a                       1Hgz8RyRLdDCwAATsRkHwYXmWbqLvzDNWv    06cc85865e9606ef36c38
                                                                                                                                        04ec94dd51278d1268ef16c6f84b951c86f88cb73785a302cd0046f
                  e8b243a65412f380985c95ea2ad835cd84 0000000030487f2cfaed34d6667af9058dbf72e386b                                        6b71c5d01bb98289133bd600d48b7ca2ec16fabf0d78e1ce162e723
13428       33518 19fad5df03b5be47d00f37980140c9     a61baf4297e776eee7348                       1Lf4UCNrqRqq5bmHZJUzKFNmySwcivGGjn     a1675a0882ed480909a9
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 748 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0454547f442e68aca33f934aa6190135d85fd11240b40db3a77fe8f
                  bcc7f9cd7c66199201b52e37142d15f4b44 00000000c315a8a7834848e6048822824c239ab92c                                       f6d1740045ddd767f917699633a7953fb97523dd3d17f98b9d61fc0
13429       33520 01589950f5128f1282ece15c3d304       c9d4af26f313dfd1219ee1                     1HPSA4c9eiK29jCuhuDRGmYrxdZRnwCJST    ae1c8d8384aaede1a568
                                                                                                                                       04455239846174b2fad07b63dd0e46bf84b51ab9054366cb955769
                  747addc11943315800c295281df14fa72d 0000000049b9a35fbd9d48c3fe3b4e1574254fe4ca3                                       aac179710bd77e48df4a114b663a324db17ccea071f0905757e28fa
13430       33527 4129066b496ff6818e0891cb28b0e2     84ebcd038e15e255828f2                       19ivah3JguQFr96gZPW2zo4ccgPBsf6PYV    ae5e3332dfac957917c63
                                                                                                                                       046cca6f6e9da658a1963b21541b2ff8dbf0f8e71aa7c66df214dd95
                  88e63224797205ee702f220a67765464eb 00000000cc6317ba93c26e4c82b90d322136fb2523                                        303ca9324dd8908370b7a3b2f5a961d99956bee3f53a5506a746d1
13431       33554 94dfcf8fa5b65438db01195bf2bef4     caa791ee314b49cbfe18c7                     1jiHUxsGVzW7Zy6UrPY6S2ykZZXQzdCYt      e11cf05d802ddabb0575
                                                                                                                                       041e3f61e827e9650300fe83cab5807431062ffca283f5fd871723bb
                  6c855470dedd0c984e1f3d57e611f097b2 0000000037eebcb2aa3c19d7195fdd4fd387625e29                                        06fae2bf699d835d3d983c20b03fa73c1492329ce47e11ebea3af6e
13432       33556 299794289f739f7689dcf3e50e8915     7fd55a4da8419f2699c7e2                     1K3Qs6bx1wnxCjLcb6jxfjk5kksSJh1WyK     29322f7b6be8edce8ec
                                                                                                                                       0480a8eda333fdeb54a3346b63961d94e582db41e6622bf8c4f996
                  46b19d8eb1cc7a89249e4a405a23830ed8 00000000691afcfd8eb123c3beb431c3e691a0b8cc0                                       22158884aafc64658f8e900ab6f1f7daf4eef252e71e9072bcf3d493
13433       33572 b88914be48024d21ec7f9cb1f77e56     d052ae29af06545c6dc17                       1AfE9BbPDPGx8egt5qRBo5vLDiy4RrLNeV    481c11dbb7a17462d6e2
                                                                                                                                       04f1982a544b08dfbaefdad410458c91e1b0df119aa46eb3463196e
                  ff3df798fc6adbc22171bb1f1f4c81b3ddcd 000000004dff03589e1a13b4e38c4bb6a7920aead5                                      f8e7e2c7012025479a0549068f408a76af8c33edee80cdf0e6bd5a3
13434       33577 485ea90952ffbda71a1004307ef6         698dacd691ec827e940026                     16gGvEKrkH4hjrhUQbReaFk3xgTa9WzoGw   74c26b393b3df71bee68
                                                                                                                                       042812595f8ebf13955281072be6a0d3b0ce9fd623a54c8303c22cd
                  a14a380975893437a98fdd930d9467335f 00000000c1d9f18eb1e26594f3d942974e9eb48d11                                        f93ac0be1cd3e28054f7570b59cce401d980cd5de182c79f07a6e37
13435       33589 571a14947575270dfa29c977af2b5b     6c57cef4a0bf0f8e9e63ed                     14nnwuBDHRUGDMv91W5i1TqCkQb5P1zFPE     200c9693ba82d55fe44b
                                                                                                                                       048a705aecd25f9f26ed4f099f787ed9e049ae39a8d6d17ba31fa95
                  b2196323df2f748266824761e9c06c6039 00000000b421407e5c7036e3f61ba89263e20471e6                                        7acc5728d1f7f0bd5f8c76418e745e194c456a4e49ac809257048cf2
13436       33593 0386986007e84804f8f18f5713b572     4409d7abb74f55d1883db0                     1CvHEJhXZVHaHQgSWPUv9jbhHsFKosSxZd     cc9131f78baef6382d1
                                                                                                                                       04c84b2950bd02fbd59d387565ecbc19b99f7798b37f9ad99c85efc
                  fb21fdbb4f52a5a73ddd4801c696a62709f 0000000030304b07c80ccd80d83a4e55755dfaa885                                       eff855d9946f95bf10f1db665f57e3831022e2909a9119b78b92b13
13437       33601 f2996787bfbc222dd8c82ef82ee7c       03ac215d19cb902bbf68db                     13hu9AVmg4cUDecWrhr6pT5YHsq9NHYoQ6    637f37d5f6c28ed74e70
                                                                                                                                       048c50d5ee96e810454eb1f05fcfad23e59005238e9b09fcab157d2
                  fa0233d8546bdfb92aaf75a3239650675b 000000006a291dd4c58bdb6a076e5d8d8bbe71956                                         1ef0b0b37b91b9e72e97d29210d396b1caee464a877602430c7d72
13438       33607 9852b839114188314a145ab5ef3618     d34e8bfe66b316eec533ff8                   191Seyoi2fLCJy41WGjBsyfYyTukrqKp8t      979e8e9d6b14dfce59db6
                                                                                                                                       04d6076a7add0dd1f9d1a887a7a7e0829b0ff535cce9ed8b1165008
                  c3430df765e3f182b0d350160c1b5e16dd 0000000022bb4de9fe667b88618a9098a8417a0279                                        933951ff7b3d0164eaf8803b7dc10297cbe534728283792846c7bec
13439       33616 efc3df302a118cebc4da334350420d     9c3c399828a170f75b6e0d                     12CSmW8FANNAaCG85ABnfRpfFpwBwmK7qP     9a73480319c6df4c3a4d
                                                                                                                                       0438e999e917839075cbf175f5ee443573f0adcdbb00bb69e9320c0
                  10e05a9872db6d76a54afbc2124fc84edd 000000002e714783c6aa67c88cd51ec481cc4ed794                                        404d10b1265cb10eecda0c3510072cb8f46af7d5b8e085772a0b4c6
13440       33622 44cf409ed2392b6f419eaf4b0b17df     6ead396940b4fb80db6471                     1MFBUyNGg4V14uepSGka5EJjAvyP5Utuuf     25c774b4bb62195172ee
                                                                                                                                       04a86f5b30285473175ef774bf20472b282fc26e44526c145d92344
                  491e01fc927d6467f147541534b92b659d 00000000b3573b09310aee0793996a88259b38c07                                         8350b0f0399c73abdff0451dd3353afa0749317802cf129cb2c29bc8
13441       33627 36a0a1e8d2329911bd4f6f02e175d1     5d961bf11e67de0dfc60882                   12jUbETEbcr8VTQeqYaSYkc62W53Dz7kMu      f6c254da4186436fcb5
                                                                                                                                       049d17342c85ba60f96d667678db708f0eab824a6995cfb54b12e96
                  9a3dd0db887e67310facaaf25e974eedb8 000000002d5b4b652c01cdcb098244e52dc1dae775                                        fae4f164ad6351c56f158c47876521fab72deb03f6a05e27eb87aaa
13442       33631 100dd5c09be7c4db487f2de053a505     0f4a2b4e7a31501b6a4c0d                     1CKUUeihB5Gw4dDqext6PgbYqDisfbqL1a     77c5ef0e1bfb9d1f8e1c
                                                                                                                                       04f9367f865107be704448e7c9bb6da856717a9680a6acda697441
                  b3a6e794130657d5009167b1871f1501b5 00000000548d1e8676c5613000b61554d005040e4                                         8ab9cd544a9f0ad1c721458a6640cb91775039957654b7bde6a162
13443       33632 f92adbc8c69a7e160c6ad458984952     80474ab17d87c17a81a98cc                   1PDUuvJfhoiijbqnGeHZZwXRJoBCsaQSr9      ffafaa2a25e810bdf0f540
                                                                                                                                       04eed139bc0e961c3f0cf2e76bd45a776307a53160e1018aa490d6
                  ed68caea5cbac1a241b6c6c7b54c636790 0000000068229a60d2b7e8710e1e733e0a43ecf2df                                        b902992fa76dbae20517d8d49a39f82d54cdac24fd0996c216b0ac0
13444       33634 99f94643247383221a2c784bc33354     0e373ffba36c195494030a                     1CUnein85b32jqTuJL1H2oSBWmjJN54hMV     5e1f9f9aaf887d08bb7c3
                                                                                                                                       04e39b59cace81e626ce361f3da73d554be6cc02f08a77ca5538d08
                  77b42a661c5c1b3e9fd367f1ba32573b4a 000000002aa0567cb8ebdc736aa936d5ce10c8a040                                        b26e61a69d6e696f359982f29b837019e4288e1a72b6af2d0ab7bd
13445       33646 1173a895549d8f515273a3c69b7d93     5d23c43e6b0f2eae1e7005                     1MraZtUepR19wk9Nti8dTnfUKDmXZUigT5     6c7765a28280d9c2f3ed0
                                                                                                                                       042634d93fcd0655f34e66ac11c478acedeeaaced0a8f747adfee80
                  19c2c73f52a6bf78410528fd9c75a61fa6e 0000000072c2eee6494fb182b521a6180301eee9e5                                       32203cc7899d555da36352b85e572761a81032dc293f271de13f81
13446       33650 9132df87dc790a555c71a784475a0       2e538daf2b2efaf7a6752d                     14yCj7JvLChPvtgiddMPaJFndc3fXm692h    66c7b98f339f26b180a31
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 749 of
                                                               913
        A                         B                                       C                                             D                                         E
                                                                                                                                      04cb051a52051a66b12cc7c73b8624bed8bf0246fa76431d3cdc339
                  68a483a17f05d6b524c691f8a24951d60a 000000009c9e661cb7352061df4742b3c56653d44f                                       25bc0a98d25b00eff7eafedad3f8e475bfa4f3518f16b8ff8b03fa98d
13447       33654 eaeb3ef082df8c8137d4c5110a46e5     23e3c6d82440e48efd5823                     13UukK7hJpiXU9dRf4A2mfv2CJeJxSfHYH    af3caab8ba3108872b
                                                                                                                                      047cc19c206e1d026d73f940b8a0dd9cbd4952ad6163a480978929
                  7fca9f2b5a309d3ba3489d760f60613267 0000000078007a0ff0e405b4d1dffb82d0764ee1557                                      a9f601c5928de635dde0ff6ea83cdeaddde2fcac8cb8c44ae6f18d92
13448       33658 0eadbcc5b2496cfc88cca467819d6f     02d519a0bc033561a5ab9                       1L7MAjFN35ZBXLMm32xdJ9smZBwozyhtyg   66aa10477f56a4a376e8
                                                                                                                                      046ac516171071e49cef9184f0b2070c81930aaf8504fdf0eb7c7663
                  9b550512314265139a6befa8a9704e2382 000000000e47408969ce876c3a73f3ab8d4c151ddb                                       889c85d42cff31ed825e8aea9ece418b9615761b12bd83e9b0e56e
13449       33659 7cebd71a8ddb6e6b272d1595a7593d     5262212c2c2bfe1e84dcb2                     12KFrqyEEtdvrSvfWvXYtieKoFZgoSgbXi    38220db832e19c4ef3b4
                                                                                                                                      04fa001355b1f23d592ea2c1436a74e5508c713b287943714a8e2d
                  a8d4acaa23e37c21f139262eba8c214b8a 00000000bdc58dd3405f79a7330b696d363647884c                                       84c1e69086f6dd201bb0d7d117c7eda2626bb0303a7657aaf02bbb
13450       33662 6a5a68a132e24aae56cc791177f94f     0df3caf12aecbde0a1a7c6                     1BoY6CcgTB4iMQdpKhbUG76ao8zzYDZQih    65f85f72960eec54f5446d
                                                                                                                                      04e7c4b522876feab650d4265a5f2dff537115da7a1e0b9b30bf966
                  cf98c664334d8e532c9f32061b1b039397 0000000012a773ded94727b9cae8e628d27a33283                                        3bc28b6e6964532ed7eb63c59ed1ac6b9e24ba708d7b138e6aaaed
13451       33663 84b4df6c1ef197a6824f5b8a368004     4e697e9b853d6b83a1336c1                   12vQPdDVU8KHeXMSXBY7e4rRierNjWETLi     6972469ff4ee1f4ac9b14
                                                                                                                                      04ac4e26c5c50a43c2b28da1546d7ab6cc292b57ddc0768a1e76d0
                  084064b9e7cd955987ce74112078c5f2db 00000000bd3e70545513878eb7e604a450693d32b                                        da5afdd10d6975cbfa3f311b7b66591a9a050f866d36f51daaf76c29
13452       33664 6ddd183f2bf221ec1c8cb410507a99     b618a2ea82976d1c9d75a1b                   1LvRAXG5XFES8cX4QEvFUk2dRSrJKj3QHn     c1aaa3b6e3b10227ef10
                                                                                                                                      042ad5a358d515c48af45a1460deef5631544fd3dcb5ad78c13baa6
                  a23d72a905087ea1100dbed813e9bda12 00000000b1a3ee4fe42423a83ce8128b4cee1ca34e                                        b67ed52c096a854763a0f2f4ace314fe178234bff1c166e0050ffc87
13453       33665 bac4031a78e3676075e3796075e42bb   31e2049c863afdc2c780fc                     16os2eJ4u8o3uYiJCzhinMrcakE1o4oBqd     af828a856d3755ee12a
                                                                                                                                      0489421ca6df890453c800007179b680c3dd45832d2ef3fe343cc29
                  f07110d3529a22bc0c15cbc5a675ce058a 0000000026cbde6a109dd414735411be40fd932fb4                                       f2986f5dc94db9e649baa5347fa23e4361d6964e9f6c3b603d5555c
13454       33671 dfe6c64a099f676535ff2782a61b58     155f69f4af6fe21a43cec9                     1MTMH8rnXtfTkPrNt9xpZVy2D95sKf8hYy    d18b9fa7acea8a6cf3b6
                                                                                                                                      040883fa61e32d6a984047c807269b3e9345a65f2a638ee83c13ec
                  364bd930e692195cee796205248bd4505 00000000716e2c4e34bbaeeb8ee1723259b5e73ac5                                        5c1e7f73d2e786fdd4d7add20821c040e30ead2e868fa690c73f13e
13455       33689 5ac637defd4c5cff5212030fd294470   d6c905bdb11e444cd5a537                     1L6bi76CmSQigo8WUv81gQiQNSnVygvL1z     3b527d1babdd5331d36e8
                                                                                                                                      0427f4912ed9d019153dca6f5ee48a6c858da6891de99c0cd398c6f
                  025e143d875d70c387942c8c88396199b4 000000009ebcab7109d0583bedf52211cc0c255999                                       bebfe82fc3a2ac293403da706b51ccebe1575f2950eb855c0d167ca
13456       33696 277354013a3cb506739ad79b156608     ea3405d45244e2a0769ae8                     1GNrKFMjswqEsCRTYMKhDnHDSr8YiNGatV    c91bdcbf8a8ae4610018
                                                                                                                                      0411a31a4c3fad2287c859c190b5655d559feda9dc2d99a1aa181d4
                  e7f0852737b140574f99793d7853b31679 0000000009d1e67604557789087cce534987db6e6a                                       a069a7267dc80a29ee89d2ad5ce025761c67f71b32c1677c43d384
13457       33708 803c263eea8f40be1e15cb99e7fa56     9686a9024b251ac2631a2e                     17iZXQzMYjxBxRbThhs36fmgR3cRKuD1yP    34a4d3d5ee00c210cbc1e
                                                                                                                                      04722419a03cfb24b314719dcfa160f184118a26e80dd1e7820d5aa
                  c61769d249941333f973d2db48f215c9da 0000000007165c28da3361df0be7f27bab97e0854d                                       f897538a20f7806430da3141db16524d918201d7a1ecdc6a00169a
13458       33713 79c91224281c7a935fca3883c3aa18     4a60fc6432c4507fe74835                     1VaPTvD7fn6dYN9ka9WUi3jN9mBiGnWF1     b6008c153baeae6ffdace
                                                                                                                                      04232b6aae61f32f2c5e46dd990c27a469b1ac56b0c988f12d33c9d
                  cef269dd4bb87bc005e58f8bed2cf88cd6c 00000000aec79033a029889eeebae78ebcd8a2f3dd                                      2c74b38ab7c68d3d2f9e0d993dfc6921519c1784d5bf19e47587a8d
13459       33728 50f2cf2dfc1624afb8678e4b634ea       56994841e3cb69ff083161                     161kPH7yfRDSkpU6jjCCviMKBeBfyYoWfq   d7518e577aef0ac1da95
                                                                                                                                      04a61f1bbc1e580a0c6f716ba843dac5f732cccca90c556e5f183e2d
                  f3de63564cdfada248bb3ff66cc0ceb9d78 00000000c90edbe7155503dd9b7d592d3d7d84080                                       fb76fd227b227b98d6c8b50019177b701a3146f3c6e562e9b76c545
13460       33736 dfd54fd77b9806d6d83f7a1c0f331       967f373595d8f0864fec0e5                   1Kynn7w9MF8hUvqdaHRKY4KLWtwnGdH2Uo    f5a067b218a6d438dec
                                                                                                                                      040655b365d15a75bb4da9f521c1b02cb83f303584bcc8db191637f
                  47d65719c837294d7a4d0f3cf38dc2268e 00000000b528e5458945cadcb809979f3e95540f53                                       97fb991e86664583e70024eb76687e7b397bc1b6e312d3c5020b08
13461       33741 5fb8511896b8380535f4bd99970ea1     4a85cd2297c8d0963cad2a                     1KR2zJAWnXSHBvTPMH3Y2Wk4ykyQPthTU7    f1f44488eb45933f19f84
                                                                                                                                      04e1674e65f96ed107af38fd1908e51c7a659b98ad3bbd981bac3ec
                  91eb75b99f26c3eef7adde687fee3de939 0000000035725c90ca0af9b77790b980de9e028813                                       a15b8caee4d9a3962752fc0b55b738cd8318d7267a53b10bb6c619
13462       33744 a92d37a5307e9a8a11f11f07ed932b     afe0e45b57e0e4f5998e11                     18RtqchQNGxFFjCLr7ZAFkhjMmrGoQWgjt    4fe1f3a20a8f00a0a06dc
                                                                                                                                      042b9ca3aadd008f706a1ec64289ff06b6006d910f896ea12bd4e2d
                  ccf483bb0b6effdf791713e94724a637178 000000007b48c139b29d5b5b2ee77b9ab55f43bbd4                                      1dd8e3a98e471cdcc96f2bc1a381c8ff2e9e942a0285502b0c068ae
13463       33753 7c6bcd4ea145093ae26d9c7cf1d73       95f512d2c550ff6591000e                     1PLU3ytAptPgHXWujCrcxLzqg4LdFX2bu2   8686d40e535f8cce0484
                                                                                                                                      04dc6ce8109c19a3d54b788a917bb4978e702095091259ec3d576c
                  f5f0b82fec2645dee0ecd8b029aa983bcb3 000000009149a6e1efbc17aad4d7c536a07a1517b1                                      bbebb993c8cfea1580937e5ba426c1f3b695fc75a586dd5ce2aa3c8
13464       33758 08afedc1821f11a2be955bb64c3df       54da2a2ed6f58413825919                     1419H6DgaW53iCWRZPwmyKrpjgdQBqQMs1   b51171dcce450beb1efb0
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 750 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0418ac45a9f8b63ac629caff00cc22e5f8938b9769b4cb1c430c4f48
                  88dd2b6d43d389636838e76c8a1ec87c1b 000000001bfb2d6bee823fa15a3767671ed3616288                                        ebf5d7a7c94bea23d2d2f2237d19fb4ba82f899dffeab21d17633ed
13465       33759 64dfe314ff9ab9c4eee28a50313767     9fe5e805640670577e79a7                     1KH2yPhaxPKKh53Vqkghjn2jfXDJWHRpbJ     047560e760f991b2339
                                                                                                                                       04a3261ab7fb9a18ef99fc66b15faf1abd8f3b3733199e44492e5fbc
                  a17658019abf9fcaf81da8c1ad8c7730d1a 0000000053310e136eeead4831fde8e5ce9f4da3cd                                       fa84733e1e0469bad5400f34d02d5f731e50d7e31f0e3b03f967353
13466       33760 c89027912a856ab50473046e67dfa       86554615b25a45ee967e4b                     15MqE1mRdULwqNP4EJ7FDDYvjWNrK8nTkb    10c1dae5e0fc55ece96
                                                                                                                                       0498d9f4aa652ccd01fa9e5a082a03a69a052a347367585a42ed20
                  98bc9e62fe07d2a874d4147c998729a299 00000000b7148fe0b3c0b9bee73eb4ae344e96c98c                                        6aa7d083f2d452783469f2001dbed54f58e1cba03bf1f58857c66e4
13467       33780 d2cc8263bd5291efe9890a87841fde     3d988c8a032469bbe918b8                     18DJx5rcPND7Hn2fNmnp7nreuqt5p7xrjD     7a68af99213b8de07b861
                                                                                                                                       04e23a9d30d5bb844c2d10cc1565e5fbbc8c431d1745ddad2c5ad50
                  9fe3851a29a0c6894da4b2404ec737a16c 000000009d08d9a7de84a8619aa186f2086a38497c                                        839569fbf7fa2481685f541258e6bb3cf0bff1cf8a3e176ce8f122640
13468       33786 f1e0fb1bb4c10e4dd8bcde5042297f     26db157ebf4dac9a73041a                     1Gd6DBfutYmwr6Z7CtV8pQiRXG3ZGhw8GX     2546b623fac2c28327
                                                                                                                                       0496d0d7f3eef0842c635ffd2716b642f040306495906e17b0bba4d
                  334ecbc3bd781bada1543c0c02587d3d4f 00000000c8592e187f3177f759ab92afe0e315d8b1                                        17a84d05b5c014f28c6bcea197561fd95807cbe73054a9c8e1971f2
13469       33787 ae5379d58ed7526c4dfd6803fd1689     0baa063868524d995af5ff                     1LHgE4M96DyCt7J5H2wzcVPWNJt9zD1U5f     bc9b0622fffada11b47a
                                                                                                                                       04832bf732858d0e818996c56d567231a69f88104c740e8b006b8b
                  f3af561e6a9a99541a8a44c8e4b17b7502 00000000d1d7f5d8a6243fb661350192b0e7fcc828c                                       db682d019e57f2d28693e5b2c511604c284c77ad847c6af9859393a
13470       33793 b116c99e8d420fb3a2c5873e064268     b57923810e46808960286                       15y4CLutNhFcFRUULV8keNRtMGCyNgVKSx    f831a2ad732dc281636aa
                                                                                                                                       047c0f2aa0519401e14332a829ed24518ee6f53fb5b6f449ec946de
                  6830230221478986b2f4e389c1cae46521 00000000393b11c9b38b9f9262f0bbffda597118cf7                                       610302c428717f8f6a5d2e100222b374359c4191d5f87285b59c85a
13471       33795 f6086c34bb337b77cc6b2e2f94a9c5     719f565668d491725213b                       1NDGFaUjbji2Xohvh1xpBSb8WdUMJnVyx5    905229ec08702532c96b
                                                                                                                                       04c173bd36be4a6a1368303ad6d7331c7cbddb323d6bd2afe9b198
                  f08684fcddc2861badd1941db55fc0dc560 00000000d8256adc7610561acd4a96e96c9ec82322                                       4e48ca0de249eb88ec301ce945d58174cb81a02d7701e2933a3bcc
13472       33797 1add9e71720800c1561a3f49918cb       321a32b905a1c67f397e61                     1CEhmGYMPogC7ZiguAZcUnsnvHFt9NAR3k    e7c480c2d1df3a45e2506e
                                                                                                                                       041431a6357930f76e8f510b7776e6cd5ef55b9436e48fe847b9129
                  4300cd7ccae53d2c7c8716fad1210aca6c1 00000000909efcde6b27e09ff940019b856974678d                                       52084854dac2c9475b240705d861ddd15c0fb8ee01039ead4d0b37
13473       33802 c26c8802eb78d623324392be1cfa3       0ce33c50f3d95a9e5b060d                     1DpuecprK8vV6A4FtHU6VLqkUs4D2P59PU    521e9824cb6ba916de8c9
                                                                                                                                       044741ab6673a2cc43b3cf0235b7139a660e551d971684bbb32cefc
                  da87b9a29f53c870bc618eaed664598dce 00000000b8522af7272b824fd464211099c5b9aab5                                        1f715cecdc6c069d750605e20f5dc082e6c036cd09f46ce033d98f69
13474       33813 4ea2ffa8af75debc6669a1ef2a5c02     03204c0d95e3d77600c98d                     1M6xP37g15h4tVeGY9XtdYajw6LFrz7Jqd     0fc7b6b95810de6bca0
                                                                                                                                       04e6fa98e793f30ded4aa4edef805f44dcfe3d2c8dee5b3fb1157fb9
                  7e2c3f29d909be39df985efa4187f1437f3 000000003b25fc4bf24c4c7445830a90701e661e8b                                       4cb646ef0f54af8ffb91b4b6484a2637dad60abb1a8dad32dffab786
13475       33826 cc8f4a50f50321b3bab30b1d61366       2cee133b6273fd43f29bbd                     153w6WiJW1Z2uKYegDVVbbBYYhzps6VmWr    d48a77ccc935d967ca
                                                                                                                                       04c77999472048cfa87df2015fbf3b9c5e19db274877cd30ca24ff00
                  e6fc4844828ab781f66d9badc5df9b989ad 000000007745bf56a46a567d0fc072aad11c85bcf6a                                      067c125fce1bdccbe5663c5d25d469accaf88cc9b66a20fc4be14512
13476       33830 d5b7c45d7adecb43ffffde5856fbb       636b423d9ea92e1edd5e8                       1F3vGJ52fp9Qi2SeuXfRDtthGGxaAncpF4   b22a492534e26c3d7b
                                                                                                                                       04e83accf1b6fcdd740044e4699064c6538f2c2570427512ec92707
                  9124e0dbec468856277f7260db3a519361 00000000bc2b98325aca7e91abe8e70ba0445d7268                                        cbb5448b2484bc9ca1b762e60885d3edcc20ec3e18e047c5a13a17
13477       33838 4f9600234eb2a61f43a5e1ba9d78fd     8e905378e7cfc2e9db5cb4                     1EUbfmD5RrcDCWjyjtLMgNQVSU8g7uAQAx     9ef166b4e28b7c1e7b2a7
                                                                                                                                       046f4eaa7df3d9cf3932623488b7b1a23c754e1281239eece8306d6
                  0c1e6c9d85cf34768cabc4c95ef7b2f4cdc3 000000009cd7abb37f58db22eb7a37bc61a1fb579d                                      b5aea44ba014817f034c96169c18e246f41809df07ea19a9daa1866
13478       33840 699f46ce2b499735f0a9457be9cf         e55bf6d3d437e9c99555c5                     1EPQj9xwueLkHpFaFanEDksASkEQRJaNTW   450cb259a278650eaf2f
                                                                                                                                       04a0de9516c5cd3468a190bb118c100016c87646b3f860fd1da0ccf
                  43e0f07c063076b3c95cbc3125624322fb1 00000000c65300e464bde48364858254ebe1a6f8c5                                       ad39d8b52cbb083826a0352b824baeb171441dcfe6c5e1a4604bf0f
13479       33843 89e820a3684b5037eedfb25483699       cef95d292bad50b58684b1                     1dyVwy6GgC81tk6QmhXakNMRXG8CGsocZ     a6693b9e17840ce8bde8
                                                                                                                                       040b7d4eb9d271c5dec909b23b94ef0567c78ccc24681ea41782049
                  dae6c596cabfe1398906fe581252d4d1d9 00000000cb71e3c0829f01891da732d3c40f96caa8b                                       0c3b978ba64888f87d1f269254613bdc26bbd30a9fedba8a1f6afab
13480       33846 48d122d627bf8e00a6ae6ddeac828b     a0104581e5d981cb8bc82                       18JrTDcci4bRKRxU49Y5kUjRUV2sNDa9Tg    28ac381c5605b171272a
                                                                                                                                       042e9857a67b1c4760624fc5d6e896279bc54f6371747fb66dd4a5a
                  833b7687103d02eeadedb1c5d4c9ce8341 00000000cc3210af67be10ace4ac68b85b4e51369f9                                       0a3396758f10d056135638fd14e15fade60c5f9c225f89908fba5395
13481       33849 3c0528f4ad46841c491e22d0b702a9     fe89072ce9ce18be9b126                       1MtuoG1gMVJza5ExkzMiNPVS61abJcQrrP    bfea7117c52432ebc33
                                                                                                                                       0494a94d2f50f3d842950465a7ee187a419dba4eb47e088a30ebaa
                  ec47f97c71f235931ce043538dd711e7e6c 00000000bb858a276122cfbe29de9edaa43dadb4ed                                       10bf1743ae507696e884854bd918185fa2585dcacd00314721f35d5
13482       33850 01663d017b06b55a41959b1dec4a5       9e223d9b5ecd1fa014cbef                     1CfaHsBP9HBgDkq2np6GLd8zfsLqbtFcaM    ac780ad427d74d1a4c35f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 751 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0489778ec093f28d905f5996895e7b74516d8c72f167637899ebd7b
                  2d91fb7b8339ead314bdabb591eb9a7839 000000001c5cf61f94c01e9cfed90c501e6fdb73394                                       3f25716a0ad28bc16cc31c5a7abc6b364a8e10d0a6e1736ceb9d394
13483       33861 9af4e53cb730847d405c925002d00d     72697741a7750f9c6c618                       19TfJPQDTFT4uZj8vYn4ff3rxRxBTBELu     957d9966af092a53edc1
                                                                                                                                       045476206a6f29006ac8baa98c95e95e6539316061fdb4de1ec291
                  9a35b29992c4175eec9d94cfda7961c03c 000000003fe6baac9109c2212db409e733a08a4f5fd                                       749c385152c3e4b773a20ab3bdd518d52eb80a708e465bfdadd404
13484       33866 d30c39c516b81243624c5b5f48a064     09d5ebf5ab608a4770108                       1DhjN1j2AVH5SsMCoHAsGpGLcCyhdAKiti    5e905f7c3d466f60a28432
                                                                                                                                       0498c0f09334cdd8156053610e236a320228bf79f7866f5510be3d7
                  aa65a5ff1f9b7669be83000e5c1e8ec5637 000000000c8d1ff3f6d7924d55d1e82f5f08d0c5624                                      3d9cac6e04e1d94ee578f4cc2a5f5b7864afded591d93c57e2f3c4e3
13485       33878 d80bb38e335918914e1f75e569ed3       b153c6987a2f573acb279                       1L5S3SezWbFzCExWEJGCc71PpGUQEmCTut   a1828ea28795d9b468a
                                                                                                                                       04fa446cb8341d162d7c82a82d30a9b9af6e45954a4a6ea350d2dd
                  2b1423d073497b8e778b5b76d6b3bddb2 000000004231b2fb5f923f8950e80f634aa4a5662c7                                        ccc626eb1b57d6cbf7ddf4ad2d2571b5631886414e06c9b5af3402b
13486       33885 84fbd413e17f5c5a14d2d45b31b7042   c85ad96ae4fd6fb6e9488                       12TZ8x8vGU7wrSbuwhuN2X27UThztZnhoh     08fea0d711fc46784721a
                                                                                                                                       04ab98f29dcda645dc2dfa0abe1895e91a88e176fc57d77ee938200
                  ba7d7852b79766a1c9158b7bc2ede4b012 00000000804dd61f91f8927032c8517db5233eda54                                        18a0aa39fdb8c73664b46e4f94609536452d74e4d116af27d49c670
13487       33888 3c804188d71b21c650051a71a9e820     9bb1658a970cb359194e04                     1LBmJDqhNboEbyJveb8jB5TNKW5GW7qboN     0e0703325054f6dcf565
                                                                                                                                       0459f18303fb2e75eae1d3e5cff91f027a3052fe4e1601b05b24ae0
                  d22d910dc0307c295028766e07b42ee120 00000000cf2e552a258a026fb17a7eed4314d85be3                                        5a79634a0bbb7e94af8f001c8e3bf2f4475b4bb7277d4487e3c5d34
13488       33890 77ca3aebc95623f967ac80df488428     e8128aaa6ff40d9ed4c0de                     13TWhc7qADajxVtmCQDpCHYBu8Q6AufiT3     1d6d5bfcae1fa9d18d70
                                                                                                                                       0496020a304bbe4a730d1e17cccd56b56e2af45a9fec5d1f061ce60
                  d86b822e2d2b20f364028d4426aa68565e 00000000d797e258eee9f823905365489bd869de4c                                        a75832b11ab606e939b73f73a2c2a233d8a500d7988b9fb1e78f9a
13489       33901 10415253ea17aa8565243341132460     2381ae3436f2f47d60bc0b                     1HhHqRamECC7y4qfSEeYNvLJKCRUkxBY1u     361ec3867099c5e1cf97f
                                                                                                                                       041767aef4719d82a998b8c1a47d44f8c13edf2852fcf0203ee6cb91
                  f1a3f7eecdc4c767db4bdaaff88bcddbadfc 00000000c2cfccb4d0226982988a807150705bd2c8                                      4e379a5dfc0a8ef944e30c8cea4f9353037a808d283e26514ce6435
13490       33907 2e56b3e856ac63a5809cb2f64175         73f0e8eb0b6a752a1c08ce                     1CoFNuTemGzFPHqkuz2Ai5ZaweM7zfPJE6   abed46e14b91cf11e64
                                                                                                                                       04b3709b9488cc9ef39a388b947401d550db31adabe0dc71cc6492
                  585c13df5d27862a6c36ef0f97f8bc599e7 000000006c9efb9aa9cc3fa84aab157365b160b724                                       ae135194ffa9fe28e746fc734491bc7283e98b4d618fab97e7dd762
13491       33912 b5580c773946d5efc81bf32eb9c7d       748cb8b201a23aaff2f793                     1FVav2pPmmMetPysnJFVNc1KD1xgNLtXgB    8541dcdda7b2fa0d72d46
                                                                                                                                       041a62163f5af1d018c11230e42105ff33e24c76fe4542f32ac0f32e
                  0aee1e51b2b2a0ffdcf5910c11d38b42e5f 00000000a8a8f9a6afba6edc03361f8e02f5404905e                                      47d7293ab333922e3fae478c617e07b77cc6c675811d7a4ba6b9a5
13492       33915 596e28d63e38dcc5a981362679644       ce422900f009e8b03fd88                       17fH8bs2eBSxYC4fLQgVPWXw2cV5bNrpon   0cf4cce6428a5ba75c26
                                                                                                                                       04c2cf49c3d5ded3ec30621169c791d0786c91637a2cab6e965cbab
                  a9992c7fee75d9e3ba8442a4a6d77e502b 00000000ca7feb23648c710c1ffa60ba3496cdd4983                                       7e46226d030568b249518b04de459cdbb62705bcf0b7312ab15981
13493       33916 cadbeee2c0dfb70c06355236a1e85c     b7efed9b98937a9464c2b                       1NZkeGuUSTVnh1EfxM9bKokBthQuWsa6ni    c10c26de3e503684f3581
                                                                                                                                       04b1c56be00d58a9c31bc092427eaec1fdbbd54dcf6403ed7f52f9c7
                  1db570f7e4b3a9ffe719a6857e165155e8 0000000057bb00d06dfb48a62f66703c2c8a9a5659                                        ebbbe62b3d9d9b514f17963c8c8aed807c971d4040a02e80edd2f6
13494       33922 ef08169840a79469a001ef0f80f40d     43a9a0837997c47514cac8                     1GDdgT3W9qZqGKuPLj9jqT8QZmXBkE3fwg     600660040d95ce84ae4e
                                                                                                                                       04087f5d1c61badc94c887704eacc67b5f99a47f6e7f9104b393815
                  de9759a84ba887de849709a129505b5ba 00000000a5916a74c5c9fcd6befd1c13036741f2a0b                                        b45e71f05406d3aac7218366843bcbe2bc59d745ce214097d9ba7ef
13495       33935 aea3672e78321c110d5123748dc9e07   4be5b350e60d2490d083e                       1LsZpodgMzW8bzHiSQS1kpZu9JzpdVLPB9     a57318012a6ca94f32f6
                                                                                                                                       0495a236b4053d191f4fac6d0f74f333239058532aa456b96276f98
                  de2235147e382d34df248748e23baf95f6 000000007dbf20824e191450aaa12b2d75d688e692                                        9c86c183f6ed8a34bf62e8ed4599e6f1ce58d6f1c7c605c6ed1645ea
13496       33936 72f74f0504349b24da7ad56336a34c     bb4de57e5dc1224b792fff                     1JWNKszVeY8gc4xT1Xj22fvZH6gvSx4Uzv     e43c299b8521d7849bc
                                                                                                                                       04a672a7150916fe756e726379a80962278a6eb12a16105ec0e608
                  15a4788007e3810ffa67f8a5d5a02a2f05b 0000000041b2116aa2ef0fc9d1b4edeb3d2ede4fab                                       bd5d2ee8ab0dbc6fec18272ad2d6d97a2985694e0036eb2799b6a5
13497       33943 da5468c673a5c9759742b1a37d792       4c8076d342722a0c4ae674                     1B7TDLRGPnKULmNrxB1s6TMeLU5Yq2GpXM    5f976db2bdf52102dad8a7
                                                                                                                                       0499ba6e9c51836c4f03400407d78058c2beb90f851a4b190fadc38
                  d5be381ff2e4e72097c999085ec71258bd 00000000754261ff83a0d81d304b2fddc6407d13cf4                                       220b6662829affd1cae05a33f1f051c61117ec3b1505f44c2c03fe97
13498       33955 8c0633df2fdfe5ed472e3fc316d656     ec742030c68ed042939bd                       1MGXVGjuW9prSQdCCBGT7HVmPKy6pMsXdp    98531aca07311df8859
                                                                                                                                       04e9d2a76fa47ea99129f9b886208622cae126d0a5878025d849e5
                  8b3e6599f799e0e9b85de8594935dc9d3c 00000000d0c6b0ba6c3f764554d3901c7128598cdd                                        68869ac4c87c3098e1ef4e0a70fb89ef80e379492582704eab4a99a
13499       33958 a6833013c72353e6c8f96c0ee58ed4     b1644a1c264948e67d5207                     1AhL5xDBYBEe6FsGHgg1j2S9vDfUMSSXRM     ab429f04f14201ff8f999
                                                                                                                                       04b23b2a68e3cab55a279073c4134ab28ac5571f4eba8673b70ea3
                  3c48393ba2f86cc0c468e04e69a722eb38 00000000b782ca81df93103ab17db83f27db4df1dd                                        40cb41d42cb84e227d52bd3b3133e0254038403c4521fdd467ad27
13500       33977 c8b32fe23c2097e9c63274c3f9735b     6e0c500cfe525c2a3807af                     1DG8xcmGw7FLH1xUzw6HDZ47SQebq8k1ZE     e2c12611a614d3012cf4cc
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 752 of
                                                               913
        A                         B                                       C                                            D                                          E
                                                                                                                                      043c8e4176f2fba4af8ec84abe77f248af7b816b38bda16ab3ca4a5
                  287bd442db6c8c79a4ba33f5152b60fac5 000000009c8646818827184db6b13bb1f11824a30e                                       8d1f632140836f17fd7e183aa135c6f711677b32e204d80b17006cb
13501       33982 89c3c6940c0748d05d4c4fb8019046     bb229344897c26168b96ea                     1M8J5nzxWFrqhZ3sevzJMDdsxBD1fmrTDC    f5d60918c09fb06e86fa
                                                                                                                                      04a50667cff5c6b0d2496a62e3b6721c973c2fa1a47c29f1407cef80
                  a9228b02ab626fde266ace9659429bbe9d 000000005bc5da9d576f8cca6ffa2720594d2b34934                                      99202d52048b3c02193e5f658264cc1309a88e3a848225f3e76d9c7
13502       33990 6f3930a39545c7e1fce6e0d645ba5f     e4a64d3ca52e3ea89a2f6                       1MPGUnZcoYQZ8mer2YFhfkhSwPA3LPk11s   61066e88ebc46941aba
                                                                                                                                      0489f1714cb961c8c30deebf3118de98413f34211291132ff9aaed1
                  c28026e88267ce60cac35a0a656cdaf390 000000004820dd74bf57518d8b725c7d1f949a807c                                       4c39b1276a815ee0478c93bb412c7a17000595e1aa050b6d775c87
13503       34013 a68f1788a945aa0616f551e64d60b0     19d903a9a98b636cb86e19                     146e2Tn38CpBjomeBpzsqMo4gE7rdCznom    c1ab50cbc035d6d04635e
                                                                                                                                      04a7e68e99babb574ddff4d48289fd57d5b7f20a4b67c963717fec1
                  810456330eb72734a154769c9caac69eba 00000000cb5bb9b513996a9328d82827ae8958b04                                        2a742a06a608927386563339af4e26c5eb2eb0e26550bc86316cec
13504       34014 042f1bfa06c3d67be734751cc655fa     85b98490f0d86b003809a9f                   1A386RQExY3VgxGg6NnvP31wmmbLgTcpLY     8e0a6bfdcaeb662daf680
                                                                                                                                      04816e6bbbd0a1ab6fc9c764e3ce22ae8518d125f98c3f9fe1878e7
                  9bac9cea2870755da1086c9391808b1b49 000000006e21decc209297ce30587ac787fa001079                                       abab7d05a1c4c8a0c07d1a6989be3146164ad21300736b5a7e045f
13505       34026 e0847950cb35d1db68906696a33f01     72f300304cf9cc2c1174e8                     16HjQaxEgFqGbcfkujLQeyGdgFixse7ReT    379bf3dee0b1777481f28
                                                                                                                                      04d0fe58d5497642df25f73c20256f547a1e5a47a58c92fd493a346
                  a79bbe8e9f8e857509aa101bf6eb2392ea 00000000cc38c52079668ed8ce5d59fed5a4dcd7a9                                       24f3c24727ddd46d745034110192fd6807c7a5d7c0181dccde1a32d
13506       34049 3b90ef0866d9c81472e4a64f631a27     6db82cec0afe23079fc26c                     1CUXYiiZkogM3xQrR26fV2bsx13d8oQCNL    1507400c584a1dfd8dc6
                                                                                                                                      04f876b45e072312b8abb8d8ac5237015b9893e155206085e7d71a
                  fed8eceba0774d7d3129d4d642fc899825 0000000086928b63ee6df74fff9e7e23d1d806fd50e                                      1dd106da57a63ea64d95b7f34ef95da6033f8fb4cbe38a1c52530f3
13507       34051 ec283a95847ca2e29162ca90a6d569     a4d35f3ea0b46ca20ebaf                       1Lwc1in34MqqMchYsyZMDM9Fyjgz9Baqxk   1be0111b0c69209b5626d
                                                                                                                                      04a4833ba4b9901d628923d7ef7ea08006673ed2312383bdcab945
                  fe96ab2f31c0ba1429cd91c34b6d59040c3 00000000cbaa7ab862507936ec844187ba12a26347                                      96b467c4793f394b6b54a02600508eee99fb5c9b3f6085aa688de9a
13508       34059 b0ee56368eea16ef96632f2bb4fc5       1b9143fdc1b3f28ce07c21                     1DSHw8jELg97LN5cNDzuR9kx8YbKE7wXmW   194e61921b0fa75d491ec
                                                                                                                                      0445e7a00376efee6657058558f90e98903235c5194959d73296ab
                  9215482c6e1d80671725dc455678c835d5 0000000007b28be6162b9f9b2f0345025aa47d61a6                                       ae1d0d6e854a93ad1063d3fa0eb458256bca2e179bc4cafb5b4a85
13509       34067 95c35f1f35ed922b33fd34780fbef6     55d178f5e7ad84d3f91101                     13bvtmZZmB9hLNRMhumkJiGTNurZB2ziwT    5a9bba15f6df70990c4a8b
                                                                                                                                      0400d4979db9a16a6038dbc288c2f2daa09d141bcbf78cf6952efcc7
                  ec9b6a895a96a17b3c0edf6d14fe61d397 0000000053fd35228a1a329b4363b0e18324be4003                                       934cdbced503dee6ce58249232a6d73e46baf61ed89207d92f48de
13510       34078 2efca5e08cc961ca2477b65118f410     6128bfb69c4b56d77c132f                     17dBEcoQQTpEGFDJ715o8gHg5XZKokoTeY    a222b6ca2dae2d59120f
                                                                                                                                      04dabc69e2a0f66f103f03bb952dc9f5cc3546fd93199ef559989176
                  d06a6a33860b17a6398fb933775614fd9d 00000000d2341bc735b5c3b2ba1742621111c8e3ae                                       b52e5a08ed3c6c504aa2e49896d676b0d9a30e52efac129137c504
13511       34095 9fcd7de953c9e8b3251924e5b85606     a97055fc3e3fe6378bbbe3                     1Df1JSZkTAqMFW7Bg8EVGofiFwictkisDo    7b394042098c19a78e77
                                                                                                                                      04ff1d98028c4466e32ba4430aa703dcf22ec2b904704189923eb7d
                  cf8cf1dc741d25327d29163829b32fdbf36 0000000095432e57a65463a6799f4e9c356bf3679f                                      dcbb58964f418c350400a7d3e9b3935dec9af9e5a5e1ccecd5d1a3d
13512       34097 76f4a4bbc36c86dace089ce3c2d3e       a348893cf8fa536422abdf                     14ebiextBxJMzbr4A412h9bSnxh1Ys2okp   ad02e4713d212ff03778
                                                                                                                                      048abc5717dbb307745853d618968e6ede8d000ac660ff6e7801d9
                  215861cf720df37398da4fbdf3cc942eb4e 00000000ad3124551785c6d554f6e835f2fdb8896b                                      ac18c40d4c861643dc2c69fc78ae33a02fd2c2b1d16b07b197eddcfe
13513       34110 68cc4b7731fd13d70ac9a48ddc4ba       17a22ae195b344bb35d69d                     19hZ4YUEWEkzXiDHiDMSt6mAoqbL5qPLJB   e8b9a475866af7f2b308
                                                                                                                                      04f4cfc4c36daf94f117b6b3926c6bf536e45d086a08c122d5fb05e9
                  f719716541b53d04ee3c4b1a83427abeb8 000000002cdf1544206c0e60ba37bc21d7b5386942                                       bdc8890058c0e203e6b722e860392401e04b4dc8c9f4904c59096e
13514       34130 edf040aaf6e6c6a215e3407659e346     df94e23035774ff07ffeae                     143YDLMUgWiLmD8DZRQQL3QLquWdYR99Mk    306ce1eebd8c83a7a3aa
                                                                                                                                      0413323f102e7105011b889dc78e41d3a60a0574ee32e62a8b0e4e
                  2464f4326674311bb6cb29551d020a1121 00000000d2c74092058642a64b7e096526039da73                                        597738ce51798ed37ede6273d8b75511b406989bd1cdf9221a0c87
13515       34138 a4a5395d7ef90f0c17b2e26cd1f900     bc78e9fdee7ac42fb977397                   1Nq8jxCNAbRzq2e2PzzmsbY6L8ssZQPtEJ     9679e43b43d8241059d103
                                                                                                                                      04d59ed7ac4a76198e237a650e53140511acf1267bff32c1ccbf60d
                  bba1e8376664a00df4bd4d4aa016c5b2ed 000000000c20ed4a01aaaa20f96b481c080a2e1a47                                       6d52b4248208ad26bf275e66fe0565931a48ec5d9eed2f8c7ae50ac
13516       34155 8c68cf6c0fa81333fdd4189f3d70cf     5865f15f64a72f8126f50b                     1EnbtWir3VsSv5zQhH7hSR7PmthBvzPU4g    8bb1a6f14830d0873a4a
                                                                                                                                      04b315874153ba2ab4fd9d45851a5df124fe1ad497fe05ee53702f0
                  b930c4d73223398799f2ac159d4e363031 0000000059ac5b93b13277d254069e0fb1f047a02c                                       a589d11ff414dfe9271b2dd28a9412991ab248174c34ba18805b31
13517       34157 5f3d6aee5f3afd2c7ca59198fe6528     3ad6730c6842b143e49ebe                     1Q9bsvb3wkBpKT8HpeFyEAAJTeiGXH9Z1V    7faa6cbbc93acafab40e3
                                                                                                                                      0436006fc29bfcac1126c3df03329eb59601969fece1a26616a7084
                  04648f7ce4e065306160bd21a2cef6651d 000000007a0edd54b239e332c3fd2aab2b91c5801e                                       ee6eebb81cc528cd0bbb35cc35d862a13722e6852a6ca0415cbd5c6
13518       34160 e32172d43677a3ee128392dd87cb8d     ef232ee3050aca1155e9f1                     14VZtZCAFCwRnfsRYWMroSQxfhuynXh249    947ebf384e83c69738b5
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 753 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04f9915420531705b7db9b26e5247e18ae4ca5174880fce3b74a13
                  9bd8e7e9d4c80449d191ee5789825fdf3f 000000003a6372892043c188b02885cc952d2256cf                                        26bd05c1fa1c992aa9ad7414720825d9388303391126dc4e9f32c66
13519       34167 7e7ec7045998f118d932427c394249     4747fa77ebbd0747636ed6                     12qBDr87xwWJ18bdSDf6SHaQidnJ1ktGD5     d87983d1b4659a141512d
                                                                                                                                       04dae578fb67cecca0e81afd9e6b70d3c90a4186e4c80a98e452121
                  686ab8bb6787beb98f8b765d5e375a8210 00000000c311c4f55deae5adcfa7a0e90122fc4b1db                                       86253f849d36862cb96b5e1c972502f0a0064db021dfdf26281e3dd
13520       34168 ddc77196a5f03b882e658cc9661a7e     15b71df78d3ae2f7cdedb                       14C34486uMc7zuLTkZhu57Z7tMSpZaoM1f    b9cc295642f3111ff6d0
                                                                                                                                       049c158e06a7ad7a46ca5658004fc2dbe866901d6f983064069ecb3
                  bfc524b8be5f0f108f69c47020df701e505 00000000c1087d571c046db0b955a0086a310a0355                                       e96d2aae1204f01e5220afc4546a308628c13b3b6cad680f32947de
13521       34170 9befaa744b27f6fd2d986e926cc3e       bdfc893a4e1b9d48bd965c                     1493Ld2hG3pDkXhR3AjxFutAM1KkWr8LfY    8080f6436e4a82832c07
                                                                                                                                       04c9e52d45756e0adbb94402fd94feecd20a4e45cf7b5b357dcdea7
                  2ae502a6808218f0fe93972f7f06b0a1f5f 000000004c07e3fc6ee994fd6d48226eaead5747c0                                       e769d1398f0029a5f5f23c60dcef6d400e2a806f0a8c006398ac9b02
13522       34171 ef03a44863d05bf6f77e2c2b3aa9d       881c43fdfdab880e80c5ce                     1PK5yryKQkhNi5zKDQYqSAdgybrVXJ4hEV    cf81807837b883681ad
                                                                                                                                       04a0d89b6bac4781dcd84f8c124365f1c7991fabcfb49920b3864b7
                  beb7a4ad74bb73b8723563c007fcbc2895 00000000c5cb7ec0a4bf569ceca1dcff60a7cd30530                                       4fbd1b744019158ca6bf9cd05042f2bcfce7682fb9ffaa8b6068fcb8b
13523       34176 b2cb3fbbce842e1a3a61c73c1a02bd     61dae106d5cc798acd60d                       1GgmaMypa2HhrSkKusB3vhQ5QChoZTzRTt    5b61e4cf07a11ea2d9
                                                                                                                                       0471ec4ebe2989827dacefbb49de48916abc6a1258c2faa708bd829
                  c6d91520de47952c3d05bfd5fb18f229151 000000006957a09452d4235744f757e7203afce9b7                                       77530d580f5efc6c8c84f760e2e6003f59d14345984f82f939142ca4
13524       34185 d202bf92284fd0d942b30619c06df       28ece9ef7da8bfb2b926fa                     1Cmo9fJqrWReBnDaKsw914GsMQBWQDxsay    1ae8ebe93b8e7376e94
                                                                                                                                       04564484bbebb11472815dcd59229b0b06db48a5fec0533a5df529
                  f1b147d8fe1e436c1861672718efc8e1ac6 0000000015a7afce613fc86c5c8c1977c7756b1c55f                                      3d488b1e273ba1404b0d94b1763731598a0418d7a0d4737c53dff3
13525       34187 af9b265c2613fae4742e8134d7ab6       79a2d177ef178e4274a15                       1LjzcjkAuf8JrJBGCu1wGGSWweap21x3FA   5276ca0fe653029cc4cfce
                                                                                                                                       04d96f6ee10117b1612ff35f23825f7f0ec441adef53d8147ae28b11
                  8a3cf78ce39e87822f59a48ed1ddefd6b54 00000000b5482220c7433d00e59ea6e5b3999ccfc0                                       2002af2d1c1ed22d076c48ef6c1197d07e2221437a9171437302c0d
13526       34189 55b6842d64ba66868e42644d9aff1       3954af623f26f91a2feacd                     1C2sdtEZkpxsV39ZjxekVTCJP3xpXJo8Lt    8c6022dae1bafc112ea
                                                                                                                                       04ee0e1aa4c484dc543a3438f52c57bd14da043077201c073fbd29b
                  6a1cc0b4ab416c760c13c720919bf3651b 0000000013506af9b909a82f79d92ee12bb5db8fe5                                        52169074a7017a2cfb2bb1764ad31744184849f01df70939768f430
13527       34203 dc5b62661e706f1bcf736324adcbf2     8362883858e0ced85aa6f9                     15Ec9jwCWqYcghrftb54BPAGirS1xM84JD     69926a3280d323523c0d
                                                                                                                                       041a52062277ec9e43b93ddfc92673c4151199e9b618c97b964439
                  10c699b8294d3d6c8f92d954734d384a66 00000000ce0703300e5fd0b1d13b28c7baf6d96c25                                        06b5b1b1ad7f069664b6e4b0da2e1680b646a2bb3289a6f7ff90e39
13528       34206 626497b8bd0f85572e941d4cc608c6     b3475c5fab404a6412ed8b                     1NHKeQ35iumCBnFwfj1EC3sFxujmXqnDh5     9e6609889fc0e8cf7cbd1
                                                                                                                                       04f6561d0877835e722663ec9b858a52afecd902eb8619121abbf6a
                  91bd3c85548fac35a993071f9059c6e282 000000001bbd657b50f56d0b684cd1610fd3b398b4                                        9d2f48c4ac9c09ea0ab3f0c30a64e20a80d16fb51fc4364eb6eed4b
13529       34209 e2b0968e0259649fae72f4b847e96f     d2b5291c54f4b6375a6cd6                     1KNLZPNBJcPY2ywzn6dfGPVEY5VMeHptkH     e5cda2efb6490b1da133
                                                                                                                                       04043a055d438d3709ef5f9556aff4fb4323e5e67d81fdf4558f706c
                  ddd30c523f13ab1e130dccb2197d0b10d8 0000000084ff269b46fbc6a9b5fb2a8b22fff90c831d                                      fa6c81d1b0791fe4c1c279ff710ce1e466d02bb45f5c73e30d8cf0ab
13530       34222 ad57e49d52cf312eb3d6ce438d9239     2cf358d0848daf382e39                         1PQmRtHRh9RDsozBNPSLipGFwaQfXhp5US   59787ac38cd5cacbef
                                                                                                                                       043cc74c5c09cb91f7a79fae2838847c2478366a0047303abc4ef4ca
                  bae47581f3d739ca6f486e169fa64e41c4d 000000000fcd55267bf91dabb805c0df40cc599701c                                      e0b3fa0333e07fedc84d60e9e727dbefdd23ae8c6621092fe3e2feb
13531       34224 19f3bc560b03b16aecfe4327c92e5       32712f45b44c225f9c876                       1FrZoqXbiLDgB29PNAsHWmoabjw21ozAVa   5de6348a68edf8cca59
                                                                                                                                       0444ddb222f23dc044c078f492a96efb4a37c443a0af56e7d455b5f
                  54f913d1f483ab4352a196dd1a8dbbd855 00000000adfc082881eb596afaf89d4e817281fb6b3                                       4908624358b288379f2931e98a5a29d347a18ca6e0f6301c934836
13532       34230 314fdd503791007ad9665165be5482     64b2224f61cb48df24b93                       1GQdh7hNbdHnygYXAeDUqF7HyvxyQWifdC    48450efe7877c478f4b6a
                                                                                                                                       0482e29f23387e0c3e0ebf77b3a74dfedd64cdce8b8048d6e285914
                  afdcb230b5cae1db0fe8baf78c25f26c163 0000000002fc6c85cd1a6aad72d8f253ffd905a9cde                                      824d1b0f173ade553af0e852852662c53a9a7e21b5a13262a2472c
13533       34246 cff7e2d0312936177e179366ab9b5       d434f72400f42a3609406                       13MHFfv8PTU1mBFiKZZ8sgzJeyVeEv4pbT   ee377e50e0081b00c7c99
                                                                                                                                       04dd1335072b92c99e51d907d5b2465391c872ed5528a5a23dc777
                  0e8a001d2159ebc4ecde27d0ef3b9e87ccf 00000000824b4488fcda89e11709cecd0b1359c016                                       e296e1f5a3be1056bb77d1d37169f37d6031041f5141a17729685a
13534       34251 5102227ef8be476585334926e668e       23b58f57cd0fe3c5dd2467                     1E1pBaLQWbYUQ6SZzeQ4kmyQFZNUs3d8Fj    b4d1b37aa4509bfbb18568
                                                                                                                                       0426743f679dc7ca1913e234ffdb86ddc79bbcfcab7c58bd46982cae
                  9e2223495470f5987648a9e34d39660c33 00000000b7190af1ba12b8544410abd65dd9223a4f                                        610ee087ad61d4f9bf7ad3f641c5f632cefb599784882ac55e4d2a6
13535       34256 c44479f60245aefb93fd6bc572dec3     027976971e98a661ba9bab                     12J8BKtqxaahfGf21f6nmuKEDe4pph4oWs     51a7f8fb8d31f07e22a
                                                                                                                                       04145e5a593c81960843f3e15084eb98bdda005d8a610ef7c6420a
                  014fb300349acbd746b28e102127de27e0 000000005f84ff6717ae6a65064ea3d94c151df065f                                       6a569db630fea7b348ab6652ec7017552530898593a46c02efc777
13536       34261 1f6afd6b554c140c7460006ccea29b     9a5bbd2381c6989f5b047                       1DRwHXWPWPzYqvwgNgZSj5aoDEBZ29mew9    0b3b275b7f3d105b41fb5c
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 754 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0423b04f32b199cfa3a0885f46bafe5e92aefdf1c15d6c9f868118a1
                  f56498d7560280853b0249d66f515b5bbf 000000001c3b5d1c84e177ad495ef37483d70ee1ac                                        ad53a3b90d47157978ff5156abdfb373d7a9a38669c4a1066cda5db
13537       34262 49d9d14f8f09fed5e4d3c1779879c5     03f56c5fc5705fdc2c9e9c                     14ZtK4285tqrYPSFzEeC2duz4K849aEqRk     5e012d62e717b266706
                                                                                                                                       04304a62fe07408458086ed34984555e54c0bad87bab618b2e6f6e
                  06802eb20df7332e31322af29010a76115 000000006cbcac5c6e2f01c728c49435666ce455f44                                       d9fac49924c8b1a03888438dc76870b3e1e321d76d9ada053ab2fb
13538       34281 3760c58e10b718f9c3056df1861f6f     123dd7817504f50e3b3b5                       19mLiDV3PcY7eQpX1XYhYGz884yQAi7YUE    ba2bed41933688d1a855f9
                                                                                                                                       0438a4c77e05b032a21c5f2fe85ad5ec9ea7979db5da1c7cf9710dfc
                  d73b01b6b837c9b8b642cea6b08825fa3b 000000002552664ceebee202520f1724f8b9e885b4                                        c0a31f96edecda57a6890d35f4b974ffaf6f2907040fb46d35d54cb0
13539       34293 05eb0527df7121b5fe37a27e986f03     956a7d00de8178c86d0510                     1EjMVBkzFt2am75hXMm8ybVUjfn64f9kPv     a2e95cac70b8d16e2c
                                                                                                                                       0453f82110ff2204da8387348cbe53e0b98efea8fbffc6cff5e74171e
                  184d487379a97daa1dd404ba49c31cf074 00000000bdbd1d920a7bc1a34acd616c708878bf67                                        cee4e88c0787428672f22f1a31256e2f4d7349e8d8846d4f59cad11
13540       34300 1028f22f41d52eb1aba475e0df1adf     5150a09f417b3932f3ff33                     1AqKoB9m9gKWhvK8XvVt3bX6RxN29C3MDa     e283d26b931890f921
                                                                                                                                       04af63a72d525e4e1ab8754f75e78a93924c0767f5b9e990629d49c
                  9046c6050abe31131727390e4537a0f8e4 000000006d96fd2637c92884cd2d73bdc0a4350d98                                        41d291318615ebbbbcd95c039a470e11b274803daab92504b2d77f
13541       34310 a218416ad156e5a6adaf4a34c85802     3f24fd9224eead3f170be3                     1GJF1KmSHEdR9FfVbe65tz4uryThx2Bhrr     d14eac66ab65076eb64ce
                                                                                                                                       04723dfeb3feffd48b27468fd9bc21ef6c7e84178fea5620550c4817
                  f5b61feadb2cd428195cf09f5cb132465c4 0000000095e76833a436ac663681f32a2ec0944b28                                       8440ca219b03341feeb30304ea90ff52b59ec31ebf59d076e70c296
13542       34312 67cc6bfd7631cf9ec0ee0de76a816       5ab2e4ea4fba8561dfa5e9                     1CLjQBRqb3dD4wqgo3jLLfHKiuTyp9myaB    db612b28df2e0cd7bdd
                                                                                                                                       04bdfc7492b4e4fddc5651f7e9d70c30f8cb487195386d92e2821b1
                  17369a503f8741d2eee6d6ee8035520246 00000000055448a783fb7d9b2f5c8c4a72b0de2442                                        4d0a9936dfbe5195167ce98adc38d6a8d0e0a848e4175a8afceecdf
13543       34321 872a46ef818dc9f025ad10afa4b4fa     9c3396fc074f4fc50d504e                     1Gf4BCCxsJEmmtXmsW3QTQTKk1NWjhxNES     e2f481f8caeda0a4fd21
                                                                                                                                       04169b2763ada01eb2850f804ca41e9ce84dc42524557a39c579cbc
                  c4177d0319e78a5474e0628e520324ca30 000000000507da8e2ac141bffe3ba7359352a73aa4                                        f594057f7a19fc2129a4f3f78757d94fad55eea3eea4acf5b20fbedb
13544       34327 97075fe73f0b9de6aa4880c7257ef1     9e9bcb9c93d5c3678ee516                     19yjhbTCnQQyA1hbEVc986KA6myyYBLdtF     0426163cbbc52e80380
                                                                                                                                       04f5ba3733a58f785cec7fc29a68a476c3158d734ce3aa650439cf7f
                  29ab04e964f9ed58d29c30288ab21b13a9 00000000a96adf8dea1b9c47fe6000f5ebe12c227cc                                       4763ebeeda87709f37433e7580e8a66a4f56e7c726e4a020020d66
13545       34332 ccefb476ae5e65a899e56b82df4140     2a5ecf790a95ca79c0a70                       1Lgz42Ld2VPtutbb7sygzWeRABaD7UNHpJ    ad2d5bd52de9c862e089
                                                                                                                                       04e64308bb57b53e0b16221f8584bd56ecf00532bf5a32fa49c335e
                  0691f42f42efb7e324fdf6588e1ca886746 000000008cab1af79bad41aa012d45f4f712f5bb7ad                                      98bed9c1ee987c35675e916248112fdd6e21e1e54af20f5aad736fc
13546       34353 0b5f454a89edd0fdf89a3ac05bd37       3cc6a0bece0d387160a7d                       1HniLZ72nDWnnwKsHoAmmMQgohoSPX2Wjs   2aa2bbc8d3607b36feb9
                                                                                                                                       041b7c1369e043eeece24b112a02e4966324fb694c1a7a334f842f2
                  361ac276126f7598deece4b4f169d85a7d 0000000018494a6b3f538909c973291910f74ca8e2                                        b692db6419c04e07bf33c3ce6e5dad2d3b963ce998fc80499731307
13547       34363 04deeceb07000fe35a6fa06dbde8da     c7bcafa3e7c82ccbc1bb2e                     17wFwgZ5YVnhxUcgbMc6uuZ4pz7mHxneuT     5ccfb552b2e0477398db
                                                                                                                                       04201ac2e140d1d9543833c6f881409efa1ec2e6b386ca2da8aef6a
                  8b4523a47edd4cbd7e8161c34560ef0151 0000000050ee52f194b80a0d42cf4f72bea6ecad041                                       16dd21164d6f4b8de5d2f8a1163e4291139eb304fa5fbca54e0394f
13548       34366 316869028f0d15dda6cf8f14438a1b     8d24d1daafd4ef754d7d9                       15gMi29ExScqjmtiautq9iZvuvEokSWCf8    9236a57395861a262e34
                                                                                                                                       046d5189f8cf21f1df83936cc4c2869f3d0608e35ce7a1bf194d7972
                  a80e86f17e76d14c3b7e12f532ff93f4799 000000002c313eb5efa56cb4db59a743702ebdbf69                                       818aa2e81b251795ef7a1acd40d19a9fda71ce1119632568607d40
13549       34376 ac77f4168288191ce369ea8937959       1ac8a521e586f2c78ed245                     16gvoc15bfDNs3d18MpttK6wKjGB4dUiLj    bc8833797d54568e0f65
                                                                                                                                       0476ff3666944cd81c1427b2ea854a4c980b3284ad9ea1d5b84e69
                  7478682c9e84c87f2446079134c6a6ffa3b 000000003eb6006ee2c5016feb1e9ecb4c3338008d                                       0e1f92448fe64be660ad5574adce5f39abc64fa7bc9a004eda99577
13550       34390 859c3f0f9e318cee8e2272555c997       b2b9d3a46f3f40c1ffa662                     18iru6SMoJuMkwuF1qD1EDaJnypUEC6pYL    ae4023ccb5883b5d4f486
                                                                                                                                       04fb11d80c8dafe0faf5cb37f29c4e7c0ad0890963899d7ca1ff9869
                  9d8186597857a8174cc8fe0b4597b7bf6e 00000000534334ddd23ec9d27c017d231afdec5b85                                        97c28dcf93ccbafa41dbe0d92d6b2853bbe6525f5004d2e5e069293
13551       34407 49cc1fceab2ed3ccd11ca6d8e3d87c     ce90cd0e9962fef0048ad1                     1EeTVjnHBAD2qGn9LEjrhRheoUEpqpPTjD     00106d4bd2536d383ad
                                                                                                                                       044e024b78ac4e90856c949d3dff178f49d694513a027ea47e6b28c
                  12753e5c6593e962291b1ad72fbb0deb9d 00000000b2db8c2926fede5403bdae2120d3301256                                        53ee8787b8ab4d09699f74e1e1e9886a5b724c11cc6a133958cf777
13552       34413 086c2f72e03d00da0a4f43980203b3     24195ad16ec94abd764871                     1KuBDAJ92LR3YJoke2CVhiZuSN5VeqHJpY     72005a535eba5a273640
                                                                                                                                       047981f276b01253bf99f37a799e7e36cd61655d18ffc1f7098c01b0
                  7a131a880de525e55624503f38de8f6ea6 00000000a737e16ab46ebc553323d225aa29376e4                                         86fbbfe3ec5a206dc070326da2ce31f31d48270ac45884d5cf2ffadb
13553       34429 278424d53910969513e4ab4b3620fc     71d014313694ed0698757e4                   183QmwkGpNFN11o5k1LLHz85GAbrW5ECjP      ac1db7ea634161cca0
                                                                                                                                       043a8d9b6e4b07f3d5dd5211d98dcadce8d3cd53663dc287191dd9f
                  bc4faa896c601c87c8b3bf7887a3f2226f7 00000000be37375cb6473e1159b84b42f93bca9f91                                       590fdda475f5130607f32f92dc1531b66cb8ec6bb3b02da25fe2812f
13554       34447 ee3d5439f878ee49739b858cf0574       28bf7839225c2423dfeb8c                     1NYmTHJpc8VcUie4WVLvHzTKVzc3rP18ho    2e2434efca361ce3b44
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 755 of
                                                               913
        A                         B                                       C                                             D                                            E
                                                                                                                                        0441ee6c40f178e617b0777423ef173489a72a7eea54a57a40d8c1
                  e015ae8421c2886f5787231b441c140bfc 0000000082a4974e31542844b7222154b793e2f79f                                         5201310524c38e4de5870d2203e9d57ae113adc34fb6951dedcb08
13555       34456 4388d1b078d783a24e290c2ad22323     f6fe41585510e12df41dc5                     1DtsVHRdUsc3Ywh2WKmX7SmW2ZtHMqLLc       c812a00092d33fff4eead8
                                                                                                                                        04dcd67ac0521c8d089806d1d95cc39dff85657d85ec1f03d66fb5fa
                  0505c38a7f7f543857606ac208b6853f3bf 0000000049d54af86fed4c91b6d4e7e3c63dd3ba52                                        6d3db56f33bbd6cc771a9bc882d86917e51fa64a6013bcac160ac59
13556       34457 39205c77c676789fdbaabaa5946d6       dc65b40e35a9a83bf7fefc                     132i5C9oCz6DjKst3QWzB8ZXBbQRLWh14t     a93bad126cf4d962f99
                                                                                                                                        0451e9ee41c71405a6e2e5f68d84e201666c03b1c37f38822d9047
                  cbdad4d9a023f890619c4461651de1d7a3 0000000057f7850401338ff51270ab8f6a41e269866                                        8de2630edef888a317e1ec8425e702a0cdb1f24e2279b4c9481f81a
13557       34463 f879ca78d901e215a78a429d37a375     ad172a54b67ac7b46c124                       17DKkYkYMCdABqhFWQ3Vay2ES8KrVS7xgz     6948f36012473666f6a1d
                                                                                                                                        04a94b413b4fb52d17419f5973351704c0472f207f7996ab172e854
                  6b9f6cd577a98cbedb3e6b5991347f86e7 00000000950e52c932f94a7a9f42fccb1ccaffdb8366                                       1d3bc64e0fde08684f7674681f26396063dd135bb06343a85c8f93d
13558       34477 a0913050713b8214e0ae3d3d0de7db     dd829909ef97edbf0d6b                         18LdNejqe8PzRHhDa8UGDcdkGFmeLHE4Fx    cf1cd7615bfa49148ee2
                                                                                                                                        043955756d0cd82a762b089f60c5ee3ee681150fb0c55b7e829d47
                  28a3512b741f7d71afda4a23c763632574 000000002c4e2c1e8961621179587955ef85492d42                                         6bd7ab224a3a1a8725b1dd0f1b504f016cd8ce0956bc47ce272b377
13559       34482 0c350b28faab57192b14fc3d59d4af     1489be60b0cfe89b489f6e                     196UkpqYQ5Z8z6ypLP4UXrVpwtFv79zniD      a5d64cb6247ef8dd776f4
                                                                                                                                        042cf46d8cf01651361b0abef4d4cbcc40d42459d9f97c560ab97c2d
                  236481d6edaa098ad96dd4211034d4e39 0000000001376603ad0d58232dfa45af44ad5ef2bef                                         7f201a45f62ff45a131c9c7cfb3943c6a3f0d7abd3aa8b3be089ad09
13560       34485 7f25b10da50abacc78232323c36a93a   16e18a724b718c81ca3d4                       16q9qTWMSH9ndHJk3HR5MtfQpoHRoeRZjD      f1a57e58d867b8abf1
                                                                                                                                        0414cf1911527d21d4d52248662f88e52b8041e87f019ba02c4aad4
                  79d666b357baf22567923fb166170a6aa3 000000008f82ddbb84b3721dad913775eb15600c13                                         4b8c9adc892c80593c73a44f10f64fe602ee89bed6dfe1fc880d495b
13561       34487 1066a3a83e511e094d6e3734ddf64d     5a44ce32713b8c11126e84                     14JDvB85nqEDG49cFbeLhRJgFR39F6dsU2      905a5203f657b760b45
                                                                                                                                        045c300922a603dc18eb9dac4d6286ded9ae4c6208e2e36139357a
                  69afdc5e8dcb8087638b7e9b844836e08a 0000000023150da1756676c1454de4f6454e3bf1b1                                         b8e0e575f3b62253a134f6e869ecec3d33e4a19fa52b2f18d143915
13562       34492 f578d7beb46400f5a4f8047ab8b1d9     d1fd4d30012c16f403490e                     1F69d52BbCp1cSNVSAEB114d1nEP6qGcDb      1c567ffe30011de682890
                                                                                                                                        04d3a9ca1480bd6a207d9e2656e5aeb9b092e19f4b920faf54b121
                  704d7460a286d63df76b7bef5a1fbd3998 00000000611207edf5b1f2b8d958ba0b904138d718                                         5ffa467856b39855ecfb0c1526de8b4e05c5b94ff035e81372d71bf4
13563       34494 3872fb21591d2e1c4bc95298811ae9     6100185fd48f909bd09bbd                     1KBvRUa8JrU8D9YiAkh8Tctt9Fgm78KTi3      b8df7f227c16b764873b
                                                                                                                                        042c1675f6fda56666d48b17dc6afa632add04000febdfdaba01112
                  2e55fe06dfdb91529b51f6ce4219cf5d955 00000000098fa26f3189cfe3b7389d9f2c3fc179df1f                                      c6e715ae83c1e783a842a8f7ef0a866a828b3f6fbe925f05fa8f81d8
13564       34495 3ec9c8a6a3e8ca955fe1efc551fa4       6760cfb2d5166d10b644                         19hhb4bVZP2p57o6HJj49c6FNRaBBG3t45   695ded0f383b6fc4a7c
                                                                                                                                        0436752bc2afb5bec57c368b4340634e8d2bc649c74be5361db870
                  20dcc78a2ddd3752404eec0d345c35c6ca 0000000049640c85b4defec558cd4d553b7d9c25c7                                         279488e248945ab8850bd83d58c8c64eabe979a4f85f66bfdd23e18
13565       34504 bc843501cb1af735033f10cb1cde39     13fd6b01fdcf53d5430b32                     1MDbjyBR6tvt1vUMatPatcgRMyktkv4283      0245163943fc938f6dd0b
                                                                                                                                        043fd673a7c4a5d6887a4dc1b6d938c26e35c27a9e0d5a9b37b45e
                  46d072b795d712f2b36644db7f3e6843b8 0000000009df2cae337c0e0e15cf0eb086223dd45a                                         8a22f1716db5621929667390e0f1544137f0e5d3bad1753fe2fd86c
13566       34510 0da3a992f1936c978628c1a27a26af     11de02dbe06cbe36aa0863                     1N23ZDp6iBLcWRa2yWX5s7Jcc7oF14iYaP      e7bed1ca81c9cc7aead30
                                                                                                                                        04ca843170e7c67be4fa33014b5eb45477c0b9c81ec6bae589b90f8
                  f3d5ae3523998ba432d3c41f895e2f694f3 000000001c30359c569a63e49a04282a6d6b67d855                                        89764ca6f069bfbff0643896cd3eae959e539cb287bf5650a529c9b0
13567       34511 68699567978b3112e092d9f03d29b       af21e8248afa8086fa2710                     1MWvK5JpzfHSnudsjpQ1NSSUPiQxn4kyTE     4fbbc97ef293050998e
                                                                                                                                        04b1854ab9078548f9cff54e6ea064a128b3fd50e2d716c01b1211f
                  eb7f5b0035ce88b657eb6eec09a8a1afb2 00000000a7a1e7daf29792eadfb4e4e9c9f9019f1b8                                        5a7d53f85ff72fd840f71b367d179935853ceb8f92a4289dc61900c6
13568       34513 952d98ad88001275d97e73b199a227     17f54b63a737c871f0f76                       1QDSLj2Nk1oGiwtdUVNhCvygP9QnKPJo2n     372c78480fa306cd78e
                                                                                                                                        04b8624fd3023dfd7c9147fbe268175205a7359fc41cf51b70cee335
                  68f5e5e668109161ac2ef2e3931713d198 000000009615b185ceab72b63444b3639e67b2480                                          481f2f9640041a80e8a91bfedd115c6d902ac891bd895b832f9daaf
13569       34517 b53bcce02b628b26ab68e817735367     df72e0f3e8e9b7efdbd7b06                   13Koj25fgdCjR7nXzUpkVwZvcqBJXoe7ta       811978097f9a48faddd
                                                                                                                                        04c3a995605c9f0ec29ff07738de2ab187d23f81c58ab1f3d5ae73f6
                  fbb039c6a85b354acd7d7dd5c96dad6bd9 000000001d5cbdd20de7ee09bc345c2ec272aed2f8                                         35eeb78b968d0901b9bfe7e1cfbc481fa07ca7e1458ab3a927030bb
13570       34519 748b2f57b6bd975c2cac3798d0e6f6     c870f1425009899580f7ef                     1CX1k4JZWBvs9FLQK8JzUYKfCu8xTHauPs      0814b3169d8722d021d
                                                                                                                                        046d9436c26a9dca6161507a328c5d4027dd1781f6e7fdcac892e83
                  e32c8c5597725ec05ebbe143fe3f257f9cc 00000000734ba76a715f1a315927fb2a9d9484902f                                        2401f0384abe815f5efed6d22d7f53d9676d92912f77c1003a98979
13571       34520 9e232d74f068163e96cbe3911b71e       6cda9081079ba15e51acc9                     1NzWesduFShNWcaEAZKwcPuMhUG18xJbv7     faab24b37361248a5f7a
                                                                                                                                        049a5e26a4735f3f269c9afef2e366d64a3b235401425234ef75dc2
                  a9f086ccd11470c0cadc97600fc29d363f5 000000006537b2bd9e9e88cf70039894ebc89e1bffd                                       4f311a02cfad042bf9ed8ac4cee8f4398e329c600f3404b27fcbe5e6
13572       34524 b583c3a50ab78045f1745ee07a14a       e2fd04024994c5e89ff99                       1Lmgx2TDpqEGF4WG8Tod8EHgkxuZqx1EMf    7b2d92d9e6d2e4c8772
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 756 of
                                                               913
        A                          B                                       C                                              D                                         E
                                                                                                                                        04baa73622bc74a57057268330e20079ebc99d49eb4eeabecbe3d9
                  4860a487326874361ad0bdcc243536ec05 0000000010281adf7011044d49eb5ca0ce587b163c                                         a0736809839ebb90efbe724766d325e1404fae115207fb744d0ec9
13573       34526 64c07f598a22910e568d204afeb15b     ecf8db7fa33f432b1ca137                     15zR31cxgftnr1YUcY3LBVKDhLCZeg7aqG      9811ada467681e6d5965ba
                                                                                                                                        04f0962d0268ee366df4f0a3ec3e66eb3c80ad14da865eb7768fb69
                  4083e21d53c5e7ab1184b67ead976e1cce 0000000015f09c67055597cc2b7c30371a930c2db4                                         a50e06a6265f9007567268dd467b702cbedc01cbf775b75bf771e56
13574       34530 e738150a70dfcf51e14755abac0761     dadf031db91fe47c7f10c8                     1FGt1aGzrsc8B2e2aaC2fnJK2SiDwDsi3U      5dd42b0545d9f3081ac3
                                                                                                                                        048e322e327f90a6b72931be364dfe8de7412be27cd8a8f800c770a
                  ace7443622ce6154c1a9d0e016bc08a38f 00000000432ff58734dc5ac8322be518c5db2f9e729                                        598f84b98e3a5bfb46f11f78c9792a1e103602a6e6319cd2cf93cea2
13575       34531 4c2fe53afa5814fb3bc8c4a0958dc1     dbc94a7d1a96e1ff3b694                       1CoSNJzmQT55sXQ1UE9XfvqUxbRcam3UfS     9dad173e9bb1bbe2d54
                                                                                                                                        046163ffb31842237c903db120802887e86dcfe83dafef8e28cdba2
                  f1b40951dbf3d88b6e212b70725a950c58 000000006e8771dd2059ed8127bf9e324e05df4e56                                         65ee63468524665268e6c9015f0cd0152bc649bfc05999b198dcd59
13576       34552 73f561c8db586e8459bcbfb23fff07     27900a0de2c390fbea043b                     1NPYNTS4dAPX3uXbPy8Vg5pxNbKACwiDWK      afe474e0d16d9ffc3932
                                                                                                                                        04c2ae9e945e18a008732f54d0cfb0f472bd46fafcbb9f7a4c49507a
                  fe37377167f960a5085e86ceabf669ee78 00000000800e36bede8e420450d18fae319801214b                                         d8263790040030062d2d525f19f8f9eaacf58537d269b5c29830930
13577       34555 058f1d521a96d05dbe4a9713464d4a     17b87ce3bc76e4d150cf78                     1MtAvbzJKHms1U51AxVXMQx2hSLcPN3un1      2cf73b63f7ed6d1c188
                                                                                                                                        0462970475cd9f565a28bb1bbe7bb1fb2e0c1acc909873ea5abf3aa
                  16911b1c0567451526344ccc9a3bceadca 0000000027e56301c6b5ae5aba2368448af7fae492                                         29b527ce0ff9c13edbb6d4b69762b56c0980b8b59e9a99e0c32b066
13578       34562 eeb4af53639e9a90459aa925dcca77     b7ba733b026ffd620948cb                     1Mz6FaaC3RXeysLWkrDJyQaxpp763bEbTW      6abdf6a994bcf680feaa
                                                                                                                                        0407ee1cb9907ffc263824ef353701ae574370168e116a8c3dc826a
                  3fc83e29c2d337fc62042a2267e3bc5b461 000000000e169238f8953e2af64693c98f92c79a28a                                       d9da6ffb370b238d7ef85df7ef673c5a344df3a436190fbeb1e1f0b8
13579       34563 ed654b34c66938bdef632531700e5       0863608f70f0785d70285                       1EfscmJ3WSe4DZ7a53VXjfbq6Rxr59zxXs    7ff4ea8eeabae752dea
                                                                                                                                        04f5223c54981b1c7f2afcdb809a2cc80e878a690aad5547870cedd
                  444f1593fe0102945ea95d6956b6c597d9 00000000490240e1322a7a0ee3266b30c30dca37f5                                         ac550d9a28d629adff480bc8489cc7ae2c0c071b47c46c20d0c1fbcd
13580       34569 3920d88b0d26eb75b368d259fcea3e     5e1c3d499752a5b5a4b95e                     1JTnfk2tYwe6oDQfgxfDJA1PWthTBaLtbv      4c26c3eba2be691de63
                                                                                                                                        04801c8ffffd99520417e05b42aed7460067d75e7745215fcb1c9a1
                  2a42ca15b72de47c0675eda8fdbb126c53 000000002f552d5b244ede5ebcb5f5646c94e537a6                                         7e46d27f31268a7b919cc183d30bc23f8a7b5c34c8f85758cc4ce7f2
13581       34575 40581f6cef5757fec34889236563c9     03b6d80cb60442359179d4                     17eRJyAYZRaqHU3VRLH6ZRujhQYQgVSsv3      3e9e51c1e1a3e125184
                                                                                                                                        04494d5eabfce4402e701e0feabc5b2f04e812193dbf0917296fb89
                  a90a91157e6bd4ccfaf9796d13b7241ae2 000000001b5d938f78e15279ed31d5feb27908af05                                         e6a5052a070f7e7d084d0d4b6f07d40a78ba355e73e736457ffd63e
13582       34576 899914314862e52becceaa24186bf0     6b276653b2f2f607099434                     1GW3noLRmmXzESMwthJiWj9LfAZkqmn9vp      7df93a2f50e755d55fda
                                                                                                                                        04da47ffd246af266dfc66ba65d2a2e1170891a9fe2c2650958eb5a
                  1b9053f12784a606b3bde6474c14dacdcb 00000000840d44459b53b40d7bf80a616892b135b4                                         029cc934a0054076a8e794b9f9cc9726c7fba11a522aa750f1c0eb4
13583       34581 490dc18668fcbdc897c3ff29aa6a2b     4aa86108ef36f4bf17beeb                     1ALpBSGZEZ2sv7Uu4vj6ZUHEQGWHWvG3XA      e5e80cd47370ed301051
                                                                                                                                        04f49a38ed668a44dae028511e6e24dd17788b97d676fd1582569c
                  0345c28d6a0402b34c9e18ce0a9fce0081 00000000451896bc92cd0061a9979d6c415ef2d804                                         e022993414d66d81c5e2be77b076c10878402091e3d0abadd80844
13584       34584 c91eaf323dbae5d4c6c1d8337df18c     64059d74d66348d3524a73                     1FrdfUJfc7SrHpW1JkeFtenMtaG4xgPmuL      60cfeca4d14bb407702eb5
                                                                                                                                        049ec126e4c4cf8ffa97fb0e4c43f4c44cc7e2efd9c53e56eeb9a5668
                  b7f2d7af6b94abae19b4561039195ee951 0000000008dd677b705aced13519afa244487cd9ca                                         4e399db56d6b7101732489bd61b337f3919083327882c38f75a3cb
13585       34591 1532817262be1c31baf632c0ff9b03     aea5dd9777c73275354850                     1FfGcsXDBNV8v7MHJuX3yWModB8mpqr8A9      e9d53fb36d5534d89bc
                                                                                                                                        0469efab15f70a333144d0931bf406692f96f0812cb517a33de2269
                  d1cf87d24c787d12c7be237dd7cacae32bc 000000005e6ae5496a625c32cf0fdfc675df413f82f6                                      1e80df6a41cf83508161caebe8cb285e37700698266c8fe870e3ae6
13586       34613 22d3596f54f251eba3dce38f36a93       5ac475cfdfef77831740                         14L8VgZZBrfWfaeK4T282qd1c9Tgrrie1y   33be52599b3dd667d7e3
                                                                                                                                        04261b67b22504625c63972ff7bbf7fad17271e4bfb09a6d1cfed692
                  02a547f73d888c162b6bd437187221f1b0 00000000ab33f1cdbb17833409bda94598c6ab7516                                         2d8b59e725b07a53e2914052dd1544b01785145c07cc4959f51830
13587       34619 189275524a5ce34e03bcacab5d88b7     a17deda977231eeeaeed5e                     1Q2Y9k34tUkLWhwTLbvn3sgpSuFbiK43az      b1a7372422b08b4fea92
                                                                                                                                        04522d324cd1063c47fc5771a6a72f16ff2cc6ac6f978333d715f59a
                  3a99c7d1ebbfd9bdb7b1e9cd6d42f20f22c 000000001ce7c8b7b9902018e865f966f2689ba7d1                                        53a058229f4dcbfc8794b468aff70cac831bda03bd8705f833937371
13588       34622 e54441068af97a4138f972c593bfc       bcdf9a8c7ba7deea444041                     1J4GJ5MUd4rTg9JHKhBNYH4Xz4MEpkaGs2     3163f6b077aeac21ef
                                                                                                                                        0414bad697739f64a7f116b7bf367f78f08ffa8a7c92fcbd45969be5
                  26fa81c4b2ef57ab955c7320069560c6cad 00000000a2c1ef8905795b93f92d467f64d344bafbe                                       a7dbc889694bc517c3270dccd8b73e0ce953927fcd1905ed4b1fe77
13589       34630 a4730709395008493707ef79a9b5f       7593758535146e386e9b5                       1NQzPsZWYMEadqrRKP2nRLBxAPeyXqpWwi    2bec00e6277ebaa3896
                                                                                                                                        04b59b161acfb92f113e486d3f20c0e77ce6b9de2c67e987a66cd3a
                  90911b000bb614befba4b10e2dc6ab4b4f 0000000067e9f62301ce625e3c49a7a6c82ee225ba                                         22b34cbe78a7a51065f6d2abac3ac378ab4ff184712ccc12498a65f5
13590       34634 cf4d6a8fda2ccbd535cb6bb3a2258a     169595054abd3c091f24bf                     15gSogRWHKPStkT35i6A5QbT4NQ2XFUeaM      9aca5a4d3849ea9f82c
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 757 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       042855c9d3af9fd92207f9843d845f23d9adb7d7b7ab33aee5d7d03
                  b46fb39056980f3fbe6a3498c57997d3b8 00000000c29342a248bea7f673e5e30daac1bc0b7b                                        0e03a4ad5ce35f81b4d8392c377ff5651e84edcdba9750c3bf640b6
13591       34636 8a728b01e006ed48bb2900d2490bdb     3aa3248965e8c3ef2c3ae2                     15GbArVudK2ewcDZLiLWeaqj59U9qPCWqV     10b5665bdf002862deb7
                                                                                                                                       044b47f9c428006c8fbc8175d0f1557afbcf85f32cfee2c4796f87d19
                  e5036f3e7286607c77eff57041f58d27092 000000001c63a04906f7bf0dd32b3300b9664e3eb1                                       76e2bb1cde5e002eb27dc55d006a1057a7645f9ce600a469f8416ce
13592       34661 7d18e7c803dbfa1e943269ad831e4       0c7e17ac452085794d9f2a                     1FeTnCAdbRbfh6k4Nt2j9fMzguixKZQ3oG    6cbf1e1d7f3131c997
                                                                                                                                       040e45af9668db8e7c8c41ef0362e98e1f3e024ce6677e06eadc31f
                  b8cbd7ec977e92e0f6f327767c568db2c14 000000003820672c51c51a10ef71136a36f80cc6d8a                                      c313bb6aba5a24a4c0796b28be4f274d6a2334b2c5bfeccb4a92df6
13593       34670 1694ab876424c794fb12f6f990396       a08fd7522fa99c65b4439                       1NPmkGmVEP2yJWsyef2HP5TiDqoGPKkmZL   9ebf60ca8de9cdd42a70
                                                                                                                                       048fdef4c73932ac7a2aa88c293d1b0d961896f89de8957f5b76615
                  88b1d789910b517dd083b4b4eb5d54c83 000000000bd723f9eab4a2ee6d70b2777d22910c6c                                         fd1bdd1a0d7445fefbf1928605afdf2311ed9ab0f0839360449bf6cb
13594       34677 baeb7cc279ebf027e4df26fa8aa5eaf   1d315426539a3d71b347b7                     1MgQFfm2DWJgRF52vsUfuLBHVdsRvg2T7Z      2624cc96687d666ec7a
                                                                                                                                       04707d9e3d858dbb069b6cfda891ba687e6964d90f1ef93c7917e4f
                  a0388a5bbefdffa240ab311fb86f96f8644 00000000a420b0a159c2ed46397304451a801008d                                        7de88b5c03c1cc3ba37deb7e3f10561fa0c5b6251289c607f0668a5
13595       34685 0ce9b3223a5b5e9fb7a9264b6fc5c       9809811b01e1f50be802428                   17LAwQtmAh89zycHRMF7fssqZB36i2oiWo     d23277a3fafaf2eb9e0d
                                                                                                                                       04608437fb69490caffeb046ac0e138e250809629364f2a5a8169ac
                  bc97b7dd8584a69e469f3fbfae1b5425d9 00000000620c4da91fb1519c788d3ddb42f1b5689c                                        3651514911a0902f92623f471580c17d29179be1e40b60d6ec9bae
13596       34692 d604997ce7061e6fda83efe6635310     b39433a510f7928bd36384                     1CfsesCcUauGfd4UavHKjk29pDFbwj7ur      06fb2acc26f2ed8dfec38
                                                                                                                                       04ead721df08a7ab0c366d86c6e6ab3494104bcc4ce22f877f4b3cb
                  6ea82b617ac0a427a803e774c45171ce6c 00000000ab33820894686a8580db2b6302c7d5772                                         9ee702e66a9925165aee2339aec67f943a108b7626df6ff92e8dee4
13597       34695 afcd03ecfbdeef3ebd17f682913ab5     a09eebccb6d868319f4819c                   1M1ni1tofaryftwyJAgNrHRKVYFsLe51Wr      43b6c38ab56da67108cc
                                                                                                                                       046fb3495c47ade7fc9bc014a6e24b5396411a36ab934159caa012f
                  30c8c25fcab798aecd8c7e818f9afed50f5 000000007ce6824721f4e3275182d741dd621bd1b1                                       32cef4386ab0ec67498353da08bbb3d7e30a0af5cd52ca98a515fc9
13598       34697 034e56cf58a873dad948fa646ce73       7bf1702522865dd58d4cc7                     1N1ye35hiKrBGKXE3Lz6htdFdWB4P82DmD    f355e209ebb6f12097ae
                                                                                                                                       043074b19de368172a21a4c25115103206304d70d4363574f9cb5b
                  d5d3a3c8a6f3b49cbbe739f9c3c8a24bf75 00000000802c852fde2d033e7f4aeb7ffd4e087eb6d                                      c07bb7211454c82da93124b67baa04992c92ede7d896c9f9fc50781
13599       34703 fcadc9e0ba4834bcc1f411fbd1351       a86b973b2514424a93c40                       1JyvaDm1xKZ8JHsMPiFFS7bhVrJVD1rvP8   b23ebfed6f39751ddbd07
                                                                                                                                       04c9b602b0f468d2a6c1e3159f1c0096f1aedafea55fd4e04dfb9551
                  54abaa142c3798656fa50856cd3903b71a 00000000150fa950baacbe9129fbdc3ec7673c50f06                                       f13d84ed677f7fdf6bfe501aeca0b2031e450d772a2c0eaaf65f39fd
13600       34732 0cc24d3dba50c1e1bdd6f35203fb90     faa1755224170e39ca21e                       1CsKYBnNCC2u8h2rHUXkmib3u8YZARekCF    c07b9b055ca319561e
                                                                                                                                       04ad833f51baa0d115d192d55f40a802156a3ab8f0bdcac766171ff
                  1127474098c7439aad20fe6988df48e16c 000000007bbc3f41794ab47720be47d0a500d0e1f0                                        ccca8600a99845abaa9b46da21f7e9bd0309f0ad108fa078fb26a90
13601       34734 cc6a5388a016ee17c27ec9ecf7ec0f     ecff479ae9a34a661e3d75                     1F8afPKKagB7teKKkve7FuLzVGaxyyCj3y     d4fbb465a30bbf061d3e
                                                                                                                                       046bf0f3d6169b829da5393da86b5ba02ed6dbf389bd8754241849
                  312ec0f6e1e239c705d0c0ccdc465515a65 0000000046b0e2c017ffa1be65fa7727c8a5b97796a                                      2e761d9c30e86163755b180b4e596de267f04dfe5a250322f68ce0a
13602       34748 45bb4f654b7e5e38f4bfd75eeb367       3ad5a43725ae9c3de50df                       151MLQGVyKSv2mcTdQCGSh17ihEaMSf8GR   960717502ef03f729a6f4
                                                                                                                                       04a87e511235286a133150d92465b016b8e0565bb2004627dd53c
                  f0c6b92191e05089608af143c0b7cbad49 0000000017f15b08f6cbb199fe5f3e6402682720874                                       ef22d30bcd74a82bedfb90063c7a1eb0b6aa64bc4ad8dad1f9117fd
13603       34784 8761037395dbaf9c609270848b63fb     6b336a9a783d09358586f                       181oWm2q8EsFH7KWhuDWVVsryN5ve1v5FX    09f19903ee47c8be0d0643
                                                                                                                                       04c5f1f7e62e3d35d5a18f5cd02187c6dd628d59e846c4401ab0d2a
                  a52a527af4d807f9cbb1bcb5b715ca769f1 0000000075aa151d97922d45996670ac37e470afbc                                       c27ec1d9081b9e2221b858ee1a10a429892cbbd296e7b82c5944a4
13604       34808 9338e3d74ec4421d1c62288d3515b       8fc1f597caa92153e0b173                     19Me6eiEp6VEk19woh2qLG3yq1HfT7dL7G    f7dcd44b87e043fb3abc2
                                                                                                                                       04f73f36081d15134e4cd63436c1e94d91edc10019dfd95de6c6e9e
                  9262daf08ac09dfd120bf7ad30e02c88ef4 000000002306190f6074360e7bb2676259aec8b95e                                       1834570b0bc47572dc5ecead21ceee6683ad133c30e6c689063a39f
13605       34812 61dc2d59737b751da1205f476e129       e7465a4c8b3f539db0469d                     14XSDr8pgwUf3nzAfi41LeBsA5xcmf5Hcf    97695c7b418499287fca
                                                                                                                                       040d0eeb6f61be385c15f25caabb5f0c84f8d83ea3fd089e2f12711a
                  fb3aedc510eeb4c9d13215e89315fcfaba2 000000008c976b79ad04e320ec42685f6acd1b03ee                                       0b4699d3c6727d563f656f4a2969f9950ffc91e855336a0b45582bd
13606       34819 eac31fa7b798fe33bcee9cb6f1c4a       1d5aa33e823fc75e96ae2d                     1JsXGtpxPLuLKbXRCJJJvWk4mRWBaTHUd     cd2e1f3915b0996e222
                                                                                                                                       04496cc58fbc5c3a592d9aa6e1b806090247410a56c34d259cc1e9e
                  228e4eddd8242d2b38fc8bd74e6dad7426 000000003b8441e42c0c196b229202c4c567f85e4f4                                       203df56d70526911efe70a6250198b18ab5022fe5c322caba9ff5dd
13607       34822 c410b0eaf506094a1cb633f0547ba5     2c64edb49522c2fe531ab                       12fPwUrJ7TiMgWP9MBRjprP9fkAXaD8ZvB    03edf6325c7d82ee209a
                                                                                                                                       04457d05b8a3d54fa2dc5353714fb875a8ef5a5144e6de6fd45e457
                  f3fc8d96cdd7aa412ae9a950489ff4fe046 00000000a70dc7b33665db85db4049a84668e012e                                        ec873fab09447860f8a427b3560833bccbdcdcd843a0cb20f757092
13608       34830 abe3da1e9526d11000c33d50ea30e       567bfbf026881c7876fafbe                   1Mp6W8CoFE53bURaq4b48vSwBN5ZTME8xo     1a5cdceebbcee201287e
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 758 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        046993e5c5cdf4837de94d225f46b5b1de481a3d7f0f5e6b3b7b817
                  32522b6b8b68a932b945d005c8bf363c90 000000004e6550761cf0cfc02d8c50ef3367752bd7a                                        f80adcb5591458027071180fcc2387ab9bf85d23480ebadf7a832f8
13609       34833 34396196d4a713e9e3c94d39481f01     882fd714cd6c018bbc473                       1CMyJFvwic14q1NxhhkEPsM5cdNRHeEBBd     6c61f74bba3fc15b3e5c
                                                                                                                                        045e0576b3d726d6a56ea4077c7c572f626b4c91d602a31fd9073a
                  1383f21c516192c935e9dd4890096eebb5 000000003139cc28de1778abd396ee57c7db86a63f                                         4952f50e005c29ac58040e274cd917e61bb08eded5d0e5b82c1c6e
13610       34844 09c7b0e1c871d479b9d1314d5e39e5     7becbad05c1289ca9bcb4d                     1HJXM8tdbUa6NQi9eS38Nc97v8hCrTr1C2      0f1f606daae83a168ca9e1
                                                                                                                                        042b675e9e534e5533ebb71f9e22cd2caef0b58936e8389a7c9f649
                  8126b12af6673143b7dbf84e6d659c82fd 00000000294a0c52efa123b3013b14aa5507bc7c07                                         407822da78d15ecb275157c9964a4a22e7da16b32aa9baec17d552
13611       34853 ba92e7162b8abc223be61dc7e081ca     c1205c329b7a6e15e6b5bf                     1GX1DMj6nqgd9ETunoeuUzNkENBRGghSdH      bb291949252c977a0f333
                                                                                                                                        04aa6ac04dafd01cbbe8752b91a970a839ddf5cbd9ac3525ddc38ea
                  350525635bba0853f6dabf0149e7a14ce0 00000000a2b282cc6f1f43f2c82dc8942f3dd90d6d4                                        81675d492a405afd0b3b5a7075b7b0da32fad4828939ca96e686a2
13612       34859 a0bfc4b82f41a1de76864cbc0afa3e     a9376c0dcca05e15281d6                       1D9UtGW87xvm2JQpniF2cHfi6horN1M5Y9     07e2ade18e322a56d4311
                                                                                                                                        042fe3e63c4e2dca51560434f7ad7c03a8c4ac1262c3d0f60534ddd
                  dc820b04f4681703090002849a88eb1ec4 000000009d59dc8d60a85dd07afa6be1ac7b6e015d                                         7df7f156d2de6cb85b84d61f312b07effa06f7b703e912a22d44069
13613       34863 4a91824492e44cc3d77faad83d54e9     7f31939d508bb3c651c41c                     1jhSvF2m5nxYdsoyBAmeeN1oixLU22jyE       0870871e58a56935d2ec
                                                                                                                                        043785a8710be457f4c5dbe62da4090cb22253c302f85666756196
                  93f097a4683487f4fe2f72724fd4b7b5bfa 00000000337563851b555492d77f07052773f498ce                                        87e76301672073620ff99b25054c819227afd8c0f06f181ef71994b7
13614       34865 e23ee4c88ab174db5413c7e29cc97       9be77d7cc154dbe1188e49                     1PYzzTXEoDghnfK8uGmUjGZcqrQwFyqGPE     83c3c1acaede17cdc796
                                                                                                                                        0459463debd5749133e852c272765683a0f852c4a4e112c2e3e6b7
                  1b1c00bce95c66109bf8bca93fd53171907 000000000f52d92f36e12f61a5f05fe45f436e75f79f                                      ed6607364dddbb0ebabc0dd90333445301326751b1d0665ca17302
13615       34867 56cc2ce25cac1cff3870a6e90d8c6       85d6263e1d6e1b8ede5a                         1NRnqKDh5VSc9Qm6zkg56Mqygyq8PHWdPx   da8939ea42da63a27e93b0
                                                                                                                                        047aa877ac54bb5438133a309136a837437ba15bf413eec02ea316
                  b46c3c901c9ce77d45a1992e24ce688131 000000002de4c9c0e3b528aa42d1712280ba7447d4                                         eeb5ba565470fbd2af9916a1cb3ea378157df37dfecf13f1e1d9ae68
13616       34880 42c1f821984093e9c2f95eb4ed053c     0763ecc4599d3441f02c60                     1CC6yMA6etUFEmGQVsfHABMLKF5jHWNQN5      e45eea438e00c5a42019
                                                                                                                                        048ed1014803f59fdbe1f139c394b750b6ab2c4f841ab3b6615980b
                  d4ed719e8f3aea2c0be444753b89540874 000000003f9a807ebf8ec4253ec45c677ba12932d1                                         4c6d73f76c686b4cf6584de13e759f9c8ca93aacb458d137d5b7e2f6
13617       34902 1d79740dfcd299af1474d538577f16     66057977caa651485a8fec                     1981myPUEPERR86DYNDGLS5aqrn6ZqgsfD      d7bcc9a8867f8af7d81
                                                                                                                                        049efd37135f167e453d971b3e93ad91270052321696053817e8c7
                  c844a1a9f6ee128de8e258ae3b31f0a8cfd 000000001a0a0a3cdf8fe183d8230c26e9fbc519e2a                                       b1b1c58b10268dc638b9d47d0b3bc1fdac21488192567eb163f72c2
13618       34905 2a66e11444571391f50b7fc69b35c       e9a026511d38001727eb1                       1Jte4zu48wZkKEiEXqriUbs8NNW4pnfFsB    8aa8f0570df4406afcd54
                                                                                                                                        0422b5ea2ef98448574cd061b3e08e3f92f6e6d28893b21bc9b2c6f
                  096f319651950f96018a2cb99453898103 00000000574dabc2534c3c18f62ccbc7997216ffd9f4                                       da0c9bf80349c7069f30a6266f6f5c8a7d82952d4e4ceebf4d8f9099
13619       34920 f7a421d1d9f3d38006ae996ea88d7b     ff606f42debeaebb0a1d                         17o6of2SsQBJS5uZTUuMyAFtEPeBjV6BAq    6256b36bf9d7eb5919f
                                                                                                                                        042985fda93539e1313d03a4b7a502bf048c1daa3745f88535517a
                  a055126df07fcb0cfeefa3024db648a14e3 000000006336c6f0bf8cc9efaeb395d916294a54f20                                       97a7034874a6af9efcfca10fa9697f3827eaa7d48c071fea71870341
13620       34933 2a5b6ab042ccab1ff62d1abd13553       c4596186c0d0836def7ee                       16WLfmqu4twtEJfM1dyuV32zBayYPcqNsA    e40b4e0555fb3cfe61ec
                                                                                                                                        04b16c806152e33dcf3d9d5f754adc3d0099068f5d75e1948b35dc2
                  0ef4342fcf7ff49d82544bba3d2d7f94b76 0000000027881eb3d917008af235fce6c34fe2c9c0a                                       81f619295ad1696cf0df27381682a8e3fcafcacfc16fd9f2607ddbade
13621       34938 2320d710e3ad78b3df1e35ddfb7ec       c2fc928dca5b62072bcaa                       1MVCPYU7fR5LV6wS55CW1UwdZ2hqUQyxRp    8beb1535dd171b4fce
                                                                                                                                        041857f8a3e5b19d607b4aed08d477206646312f4ded2b83a60b61
                  3368ad3eb6ab51d37570acf886e4ebb3c1 00000000acf2c14a5bb3f85d53d2cbb1da9981664e                                         e67bba0d6eeba556fdb0cb17a069e412095cf70dce31c86a7b1d15f
13622       34946 f2a852a1d2410ebc96fd78f88433f6     e7dd0d9a0116645497fe8c                     14kM7pVnueC3rpGqbt6w2KsmDHJh7ZSzzL      1ecf1f9ea64aaa2c0cee6
                                                                                                                                        04c93f4e29fed96baceda5f3771ea0834be43347335f1cf981b9296
                  3acccae94760bf3796a21f030895b34a96 00000000ab1e4ff69faaf46b68ae512c02a272eca0a                                        4f467e05bf2c8a6769b5f7337a43aa0ff7ff62b5b15a7394217a23e9
13623       34951 d974429b46af6a85d300a87d52c537     0a578d097fd8f663f983b                       17sALtH9QFLVTgNbBa8uNCqMtoenz8a7z4     e9120fa0f4e57080c59
                                                                                                                                        04a8a468d3f9e816641368bc62e6e99553a16f85f013077e2f08ec6
                  d09a4c14786b1328e105a09715f27d0d86 000000008c26228e34e5648d4d271d77785985da4                                          3c30aea9e7edb32f683b5c5570be283d3d3bda86b632f92815a107
13624       34965 81b16872222eef9af545444af9a602     9531f1126912a27ee20c9f5                   1DQY62WF4HAvJ3rM4RyDTJ9r1QVdyB9Hpi       cbe3c7bc2634b32235183
                                                                                                                                        04620ba34645b79a1b23b70c25c35d49ec5efc07b87e40e9c2581a
                  58eb7af50a4c6d048746a9e5ab0dfdb7f2 000000006196313abd7853586964f7d4c3efd5fca10                                        75c53a27f6b3199b089c89ddc608b3065a34f6d9604292fefc0dab9
13625       34978 df06ed31f866925898a8c77f1500c6     a7475c13768cb81ec3e2f                       1CBEGT5n9xcVMYvv5KDm6UNk4tdQL71bZJ     600bd3b68d6c3a17f48b2
                                                                                                                                        040dfcb04a7138b90fb023ce944aeb6de7494818b597fc5aadb01d3
                  0d5befa39f8f0c32f19b482abcc2ec78002 00000000bc49886ed9f9d2ae911e8cf0e0d3f907a54                                       4cdf2cbade3404c0c85a680991e142c5a6b201a5902bae25a61007
13626       34996 d413d10708d2967842b2b4bcb202c       2a76929a7dfcf532c8eed                       1NuFWsh6R87zhvjpNfT5xvhmymLszPtP6Z    ab86652d34d8dcd99dba9
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 759 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       0483f2f9bd74764b2c3ca85eb4b0267c5f1893dc2c3065925d77d77
                  ce63c9014b456b10fdd1bced34d3927ba1 00000000b75712c229170dc42c1d6f6f53a1513824                                        a51f1cb29e500e929ed15db4e3d924adbe315cfb3b60313c6d7932
13627       34998 dd195d71d57e353f6974b12322522e     985790a9e4688a30614aa2                     19p2fqtMNT2cVx5UvRJtTGgNTvPx8hy4VK     89e0080febfa597f0ee66
                                                                                                                                       04db270aa1bad970d25557dc1c01ed48fe2b8e37c05f10dee10b64
                  af6ca250d34740387c80af0516c01c19e85 0000000075eda44514acdccbc0749004dae9c9b49f                                       79b7c97cc74905457d81086cb43844cb4b7bbe858a4517db198db3
13628       35002 d0842daf3faf72553218665896727       477eb4a82c0e6ead6bc20b                     139J7vVRCnk2w6HNUPAm4KzGFHZ2MhQ6ME    60e97c579595bb93f44777
                                                                                                                                       04aefc7808b70680fd1aae2982691bf86d955d093436142c1d28a8c
                  e8c5b8247cc8426ec64eccdbf47970cabdd 00000000629dee571f9cdfa50991b294459fd2c0284                                      970dfe10c2b9ff36888bef8a44d1556036de9197a0cf57981269c17
13629       35007 bac02c043a8e91a6e00686c6c1bd9       f41fa64bbfd406209c7eb                       1QAqzppS516HChLpSJkctK3SqHXTXvb44u   d9646f4e80fa990d1b90
                                                                                                                                       04777baef600559eb04c31bd13a69455910d205f04bb1a109797e1
                  39017ab4888545e51a98495733a0402db 000000004947f285264272b4de7dc911fe29fce7053                                        b8ffc70898e2a3e9acc9609de390221dada26de958c27cda160e87c
13630       35025 2d3b3cc63bd427bf502afa39ceb9969   17006fa92ae4ed350eb71                       1R68KN2KjG6MiW2m3XUEoFHgDHBAprdZ4      a5950bae07d5be81f13e4
                                                                                                                                       04af4cff154de4b062628db3cff238b0fbfab2ce8c38434d8fcf6bce6f
                  9d8c5111e202c6153500e309cb81001515 000000008fdeef11787b18d98daedf0ce0a05c14bf2                                       ccff6554c409a6593a0d5b81409a3c67f691d4a22e672d799ff81de2
13631       35060 38cf19e0034caf3e309f3b2c26b8ea     5a83506b2004b07848b86                       1NFw16XWfAqtYfJYjoW3QHY7BpJ5Mge3MY    80067ecd66a93251
                                                                                                                                       04feba709c0857cb96af5ea4f68714271cbb78e3a737b09432685bc
                  bf54c5fc2c98c93b5984638284de30c76a3 000000009f173f82059064c5b2637fc0dc084f54fae                                      55c371aabc4e8876415c6721fd51d28751f3a0245d787d1d41be34
13632       35064 6b5b5c13841594034e77e0f138bb9       b4fb64780b3901f64665f                       19Arcpxw1kCns3HjUsUsSfCLxV2ejeccqq   8b8d30d8344798596d182
                                                                                                                                       043982fe7f96feffbdab8dc5c9856581ee2808f7dfa0037a5946e2aa
                  823165e2974354f733da10b28df69b3a73 0000000083412896cb546d8b147c6d9e283fcd416a                                        6928795caf350894341a93732d08babafb95c85db18976f2dec357e
13633       35066 3951100fa14e2390887afec2c51cf5     00b47a5c83294062c9af70                     1eN4fXGkGuMyoCjDxEgiRQYZoWFbChfRy      82c4593d5cec3bb66ac
                                                                                                                                       0449100c6f25d5c2266f17ddd4e73321a2be6ea976933ef42e04e2e
                  4950fbb3ae88e837ecb0cab4b5b9eb57c1 000000003ac68bfde44b311ca2f837e525feaaa432c                                       c0ddf743d4e99fc693b8badabb2a7e5ba2fe2afa0c9fe6cb477ef53e
13634       35068 d84dacc6c572b1bcce652b12a8ad85     0cd9c383fc085ad6ee40b                       1GxbJ9PDzkfJi2gyhHGGUiagZv4WXgoLfX    4125b5d03f284b612c8
                                                                                                                                       041f165639c50e5e375833c7a65a39db9bee04b3c65fd9f33cc1b6b
                  807c71ab62cdecb022a7f988c93905ab88 00000000687b8cbd74d2b240f02c298a077c135585                                        7884a848dd8f48a8689a1832c1510e4a2d0354e10dbc60ca52d0ec
13635       35076 ec434b2104ce90e672d6d2b3844959     ebb71f50a1491c585d8d9c                     18TXKQwnAtSmu43yaQ1QXQar7AAzH5LDtQ     73c2915bc47b74477ab39
                                                                                                                                       04eb4052e5db455e564093b1c8249e5526de1b11ceb9108327bf70
                  326f285620875cb4169a38d4a19b138968 0000000092ecb2f6ea3af5be6f7a9086931d972c7d5                                       5e53e02c6e60a514a49e3627f1df7a94dd3e8fa407aa79eac4b8b85
13636       35081 eb2327d472ef17a49c53f0403df917     fb63c54268c7554b86010                       1Nd2qrTjjx1Kh2tEbRrcwoF6BLPLn5UL3g    e163834543151dd47aec1
                                                                                                                                       04f85a9f9e786d213dc2bcfd3f378aab162afd61fabbaa35ea67072f
                  2d149af171225f9bf8da0d9f2a88fab1487 0000000096c9bf9554813c987e7becf6f1c7ea87d3a                                      516f630f2f5120c538c8b575c70b0fcb34428bfda4f9f3bb93c4cea5a
13637       35084 8911f94bf402e5e3e87e9b0cdc924       c3a3b8b499f4c8b44d1ce                       1P9UnmM7pFEi8gowvuwyzHuCbnBRLRw9co   fcbc88f584104d9d1
                                                                                                                                       04baa0ff5c85b10bfad83758c692888b75e4cb0ea660dc0af29fc951
                  a06b88d8c610aa90a6036c1d79a10c743c 00000000b301ffdeb6811689bf05adef7e28c7586b9                                       46bab12fc7df5030551d4d1ba814791a71d79e239f1e2deb9ffc332
13638       35087 f7e8976981733a373ff36fe0455d29     abebe60ada8d8a087c0cf                       1MayhjnEpKpbsiZ9C6xJ6Jz9sKQDm4WKgk    14979b355121ae86cfc
                                                                                                                                       040ee38e0ccadf33e12c9be663f256fe5cbaba90b1079b494d85279
                  d12a7001350ca564852184086c620b7d1a 00000000b78af0472664ec10882ed6a544c0bebda8                                        3c46b870aacf67824bbff219004c176a1d612ca9b3462ccc5591d06
13639       35091 239204a56d84e10e138ad0f22286e8     68f094734a07789b532bea                     1Mfnmbv6qrnRAcxJKdRB8pxSks8AWu4tTD     314ead209f25d0bfb2b9
                                                                                                                                       04a1132fbe847dfc49be74d8474f228eeef01c06b8888eddd546554
                  09de9ad917a4bba0ba7e0dc82ec8408cd7 0000000091b39055b79109dd457100f08d2626570e                                        6d4e490bfc0e53cc5e3905e5b332a90dd326fa89ac3745e371d79dc
13640       35094 b6a29e126d584b150962e4b2f1fbac     0df286ebc819f196966960                     1CFiP83jMeeskRfdxTvyn2XgvW153oTTZi     c0fe76b0810f4b6924eb
                                                                                                                                       04381e9e3fe6eea9208a9d1476bdc4ce864461322d91b563da46d8
                  3ef539cc216d4b3899726471680b4b46a5 00000000540f12c1152cad3a8ffc42438852d7de4f0                                       e6cb19ea03291e875522d364d54271b72f0473df4bf53834021c3a5
13641       35106 ca88219779ba37a04128c7a33f3dc6     ca9a7770ee9760e5d21a7                       17MrMK6Nnn9qEy9VYGi6HPSGwWQfoHmH3m    d6e580d73e9c5f1aaefd4
                                                                                                                                       04a28b6a7f191d810785866e90632a79d4ee2715dd1cd7069dc05e
                  facbcb655622e9d491e29bfd457be2fb95d 00000000629ba7b4e133dec2be0279f751d33bae11                                       23c41ccb2157a522d2688d5aefe0cceb5cd03834215b950a819be17
13642       35109 c2297b5a1dfa5b3add8018cad72ea       9e07ce747b7d28c14519a8                     164CsmjNS4hjeBBWok2MqTTunn13qDYdkM    54597058247d3698c52e6
                                                                                                                                       046eda428210467053364fce991d5686f3e7f768cef1e5e285217dc
                  0fac4687c6d6aaa5e5c57cae0dab318590 000000001338976b507cc0943b0faf07a6927397e2                                        26958ab201d6c4fa5e406609e0fb24530ea6aca9b66fff4868c21ec2
13643       35125 b4ca9b5f3fe568f2073cdd3afa91db     b0908e0ceaa177a5a4d783                     1AJA3nXhKaYtzYZ7tsjHvTxSpHyqsK5tJw     6ed4d0f204e4bc312d9
                                                                                                                                       042f12b8b5534d531272234b3bc8b01984388c7cb585eb2e3a3823
                  11cda7e4306520dafecfc93c2eb56148b84 0000000028fdc5ddf909742fbf36f1686a7f516efdf5                                     c85632e281863576c856ceeae42bcdb2f8d93876caf0355f650f188
13644       35144 dd09688e0ac4f312595c0a9f3f8a2       93796d1caa365bf9fa2f                         171kwHgKzLpKzCHWrAVNhZeQajpmR6mLW   4e1a21c9b9bcaedc173c5
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 760 of
                                                               913
        A                          B                                       C                                              D                                        E
                                                                                                                                       04207e1efb54a860a858a3ba773c4b6b6d2dcb81d9920dc892e16a
                  cccf5f18498f1faf9484acd0af7c515412f0 00000000482316231bd01ad2626f73427568746cf5                                      ff7b80ec9c9ce336349780aaef1405af8693f9e1fa9abaddaa56c61b
13645       35158 ec5b7c8f4ac7dc1388d20c9b3d95         445da6c82e606cecd38814                     1VmpX8ns5qcwQGvEr5YNpL6j684Ft4KCH    4b53acc47375aabc1e53
                                                                                                                                       04100eb42647c34780e8d0f08e889cac2f96e73927143a249b7653
                  9a496ca87a2be35e7d2293fb7a50676e1f 0000000016494f515c09cc871c3a04628683021cb8                                        e71cc576c5607330a77c0015b403819a3455b4b620b2b403d1c76d
13646       35159 29ee466e744f1cd14c340790670ac1     38295ca781fd8aaca24e69                     1Fw9a7WW1XoxJbqWDDTrFAgWaR6Bxpitnb     dbb524a0e9984d67658df5
                                                                                                                                       041d891fb11fef753ef90da8b3586d35b51f1cc0874f6a52000bad6f
                  adbacf3a8779a7f9ffb4175185efe4732ea 0000000061cea4651b61fbc772221bd5f9deec8100                                       95aa0291b7a2b8f433787c41b14a1705405bb2ddd801864efb48a9
13647       35160 887f68dca89fa29db937e3787e82a       b3a1cbeb0c01304e336019                     1MijKWJPmrnp5zjxm8MPFVgQGosJ2X4izq    17078cbb992dc4a893e2
                                                                                                                                       040386f6f10bee735912a21717473186f60dabe6fd7bf586ebf1f7f6
                  c77c44d00bf3b54d39667d47731295db69 000000001041339268330c01a9a93c03997d568c8c                                        b9785529dc5d23d2fc819bd3fa3f32545dc5f943bfbd1cb3a712db94
13648       35168 cc88fb458229c0e1b36f8e68431bf8     2f3205d29b5d38354bd3ea                     16QMA8kK7XShafDsyfabA5bCWrJnTvinMS     6f864853aec188ed2d
                                                                                                                                       041bc16c8735f85a347f69f73b440e729803619d971ec0ddb9905f2
                  35aa69959c8ccbcccf5aff5e92ef2af197f0 00000000136e97361a6f186d821980a98b112919c1                                      db7ae66291a6069717b16531eb02b236d2dfb56e4cb1fe8b9ed30b
13649       35174 3fbda723d445ef8d076545b16225         1986e6bf15c0370a09d3b9                     15AYU7wUZ4pmSpHHswA8YkV2P4k1J71xbk   d7b50dbe379628ebfe6f0
                                                                                                                                       04e85eaf8e62ae6dfdc2b8618cb68be48f24dd65a7d9e0a7f806061
                  c9aed56c8b8bf8d7facc7d9300e4af217e4 00000000c2d8f06d0031e4c1319af236d49aea2cd2                                       e2757c7e45a41036402e3baa8ba83f28b3f40351f25b031cb3e1ba1
13650       35184 07f597f3c13c704fef94e5cec62df       7062899aecf6feea4a74c7                     13KnA5Cgpf4rphStaEpzs4nsDJsPKTa7ez    f373857811201ed0e7fc
                                                                                                                                       04f9df4081e3dea2b60bc5b8a58a1bf5fe2496cb591ab849439e6d2
                  996650a0a1bf3901f268a3849dfe204e85 0000000050570388e35b45874761d109295a004fe7                                        220196bb19ce877fac92cadeac0800c159af54951778878af2f1c04c
13651       35195 1a7f9a22185b237bb15b89a858559a     92e426b091f5c342e89eed                     1GuKKJmp6z2QMSR4R3T3kFn8Q4ktHL595A     e4e8ab094359d273c18
                                                                                                                                       0474967ee330ff72b7cb6d04f12bdc7d94c4204685ba6bb521e1c31
                  b04853f5a4f19d3bc4e40640d9f54eef87a 000000003d6e04ec8024ee7e83849493703897689                                        7b8742249760d5ce84b65124267b670c4b816b4efd0fcecbd4dfce8
13652       35203 697bb1bbdbb2d95ac25751dd0d311       8f8c83ed251752128808fbc                   1MJt5cEvp1DU3WBqPCE9fUNHy156xeKKgx     58e1e3ca0a026bbf6c04
                                                                                                                                       04ef12dd092573e7ceba8437c80ba10f54184ab0447ee9a9bd7c64
                  56b72d771fae647e5d627e677eddafcead 000000006b6f4f52b584588d8caef2fb9eaa1a302d2                                       05ef257cc777d9c733d69c27768359373e571afe11015ce5460fe90
13653       35229 26777d98a404d5649d616e00fa6b3b     37c50827aa331f93f6af2                       19Zrpe3ezx28ig4fKzpQmZ2MMuiviopWUD    e1f0ae551fd0964a74f7b
                                                                                                                                       047e228c96662a2b4514c7294e3441386ca806ad7cbdac26acac6f4
                  6c055b93c737553e1fb227ece5507c6121 00000000a7dc7bfd1bd39e769880e2c04c337f5c208                                       690d000d91381ba933424d14d7570897647629540131d88bf54d69
13654       35231 d36f166b7092f7baa182487a50354e     f774934dcecaed4c68e5f                       1DBMZxaQrgkEXCMsgkcEdFJof8FU5UkJJk    6e815f89cac6463d7505c
                                                                                                                                       04598fb1b05b4800add2b73f158d054066417acbb60c2b360b3e56
                  c4024618ad191e3c0a508f1a1c8d680356 00000000143835457c53cafcf46e1cc0493e9e77b63                                       17ed4257ceefa6c4b91c01e5ee77053589070b1e08148ec6496df09
13655       35275 39bac0af0a7dcc3a8324ad91177a66     3e2f518bbd9a6a8dfdc05                       16rQJriyiR98ps7x4ahkFxTtrFriKVXbPr    80b499b2dcd42cdd3697c
                                                                                                                                       0473c178354108a9ed020e93eba0bc5e9d06d0d53edca541e7a6f7
                  ec2739acd440c96f9b0c86ab740479e2d6 000000004101560f00b6e12720f7e590b7d6defbe3                                        9500d15833233dd54caad8f5e02314a620af6e3c6413219dfde9d8d
13656       35310 228f4e4a4a9138c6337ad1b3c4dd77     79e97b9c6e6a45dc2b5783                     14sa3yTX5kfRCuyHb8z5gh7YC6LwJ21kTM     47f4eb9a3a399485ed5a0
                                                                                                                                       0437b01b4660e70855b5d1321be2fe12e8302b4f6cebb6e350c183
                  0bc3ab93030f5020bbbe5357ac520c665c 0000000051559105b198e88953e3c622c8d088ac7a                                        2cec0ea9a2595307fe9c25507d3dac07ef09e62b177a3587caf1506
13657       35329 48320e545156165ff2c0ba36e1039d     cec7e3124931db26996eda                     1DJDtqG8pB1Xfk5ajbjDSo9RuvTHJGzEkV     04faf4fb17cbe9ffa8d95
                                                                                                                                       04daafde94a1a443230b93b7b75dda69e9a3cc946324e11a400f9a
                  b4513a2795e96d68cca6d2e88f8d9177d0 000000004d321d4f633aa46f1ee1a4269fbe84f9e00                                       ef7460759a18766046be5693807e8b83079ff0e85b32ea688850e9
13658       35400 57b9af3a87bfebd7caef3dc705b80d     eb6d6cc7dee2b3bdaf808                       1DjFJzRMaM59tRzy76GSnHtQgMgrLc7XA1    6b15085e7917a2c9f4a9cb
                                                                                                                                       048a3ab149a9d0a5b0442d5ee1a30e404e8549f80684deebebb6f6
                  aa9c7ed8c77a67fe0555e4488eae631ce8 00000000b3f1cbd256bb1dc0019f7e272295f62490b                                       badfeec9fd24e7f08f310de0bf6a4cc5d0f4e0312a054af57c3a2fa5c
13659       35511 29c49d9341297da5b8d6b8f585cb27     c00140ef97d3696818bd2                       15T62agBUdzwZR9RRvZb5oHJM29yefvy3i    6ac57b05a52b8996b38
                                                                                                                                       0463d58762edbe86889e46601fc6f9ea22bbe72a62fe0b794abaa2f
                  278e11fe5b9d656f0ddaa618ad7bb6f2d4 0000000049c1fa6d972ef184114b0dedc00f223510c                                       ec7c797f5baf60ac3ed12af8b0418f6334064b95a010f9b99f9bdfba
13660       35519 213c75623df737eb483afe574bef38     c7ead4cdaded32a4acbc3                       1Cx8sbnoyDD9kYaqZ3s44ozyi9hqF1AGRb    cd93d5f8c181361c92c
                                                                                                                                       04d3bdd7adc9f57a9a8bbad1333ade5aacedfc666a95d9b56742d3
                  a72c62f901f4f7b7639c722d25b289ad96a 0000000054f189f2bf307916a4bc530ad0c620be65b                                      567c083c91540f82095607c22a0dfb28e164a34308aa560ce9b15cd
13661       35527 0cf47e3237d163f2014ed5ecf8b79       ffd966909cc4e8c3c2f07                       1MjCGeZhozQigqXtjVWLLDYV5ZQkqcUWXF   ced021c817b904cdd72a5
                                                                                                                                       0487977fa095dffb99dad295c14be754014971317a5ec9853771ff8
                  7e944aa5c6032876ef56c28981ff131c0f2 000000001e5763a587f4800c2126aa8345c87fc946                                       ed1a1a0f47be56635357d70e5d6eb46207b593096fd34ccc23537b
13662       35554 b2adf515cb46d369d5dc3a27572f4       3365120121f1d31962f7df                     1HgqCkjZtDNLnW1NNyavxYq7DcvHxg1RNW    0fbd5b28c2a3a7f5801a4
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 761 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       045dec2e7fb7824bf309262eae1003ab05548ca0009fc3befc1b1a7
                  1f6b36a5f1d47da4cca1a3128f0cab0f24d 000000002874be79c805a3cf74adb49f3d6f45235b8                                      8751487ac61805bfd84a13ee88f3c6d22d125b8c84f00200154a9c8
13663       35563 834824cdd38b47654f74060fae12f       a18a0b3600cda23d06b0d                       15zcZGrAjbi3UjBL8XJvFkLB1PbTsU7AFb   729d4d1d323efc457632
                                                                                                                                       04be4774a14a22d25d1c553c923432b55a5a8a548c9c4b25c308c6
                  aee9bcbc3936234c70b2a06d5d0f950232 000000005fc8ca773d98f61fc6e2668e1613f13510d                                       038930c2c045741d86fc55ae1f7c5730080d2f5471c352e6cade397
13664       35578 87889cf1faf197c8dbaaa0300727e6     887d4dcd3da25c5a1f5d3                       1H2BbyaWhHjBKULmzLtiRKcrdQwedi3pp6    1852ac0eaf3d1e6624243
                                                                                                                                       04f7e3fa163b854b78a732763c2c861fb1c969f15bd65835bc094f69
                  0647ab786b4a640e1f0ed0991f316afc01 0000000042a1e0f91f3f5a2a2c42a0d8baef2ec9370                                       60e51ac5c635f0b7d73c0c0d8485e2fc63c897054892fe93b7a80a7
13665       35581 d4205879b37e815f2a9c3a985436e5     3c5a94540a8ff4eb7c96d                       1Nwwd8o28EwRcyqFUFJv2Fv2rMKEQyt44X    424ff2ff25f5ed253bb
                                                                                                                                       04a726e83a50fe38db241ff2d79102f8264bfc0f37f7f8ba0c7daf1f2
                  806165e6ae64421475451a62c7b9b94de 00000000b40b9a3172b5a24702114563bb499ce75c                                         21fdadb709bad7a235d3cecad5868d4be7065d736e911d22a1a170
13666       35595 2cac2c67075f582a3b199cf54a3766d   0fe3745419a8c4449a8d9a                     1PBF3iqXHBhhTmoaYLtscEMu2wre7o7nTb      9ba8542a0c6b3f9325b
                                                                                                                                       04e7f29d7917da1d04a37dfdfb4378bd2e54f526a77003d76333081
                  d28f50faedf35c7e8bb8a691531be538ab 0000000002491b806453df2d549e1fba58bbf58dcff                                       bd650f31634994fd1fc78310cb3a94925efa0b92eb5bbd9d1200d25
13667       35601 e007d576d92414c5b60f8caf66145c     ad8ef1f32f60104faccbd                       1LtMt7yTx9wQAzN8YwZJ7maDkcQWa96da6    bd4bbfb70ed01b36ad31
                                                                                                                                       04f291556fb9679c23fdc29fb001d466a5017cb1d0e1569bc2360cec
                  1943a84fa592d593406cf2363cff5212988 000000003e81c94bc2c323baf03e5951e5e4ea5d55                                       4095e1bf9df4ee843358dea86b7246c7a75a4361de373f63a1cdb9d
13668       35608 e1f97768d763b4a9f1c5bd3cfc3bc       748af198455a6aeb411f9c                     1PW68sBKJ33pTmpnfK84FDxrnv5xU584oW    c5d00b8b167c11c6c19
                                                                                                                                       04188ec1f1f23ba017a8766b82a78dee03c96bf58c43f59b26b6883
                  b1270cb69f0909f4e271c63bf621d228835 00000000a4e4f1f2891df2f223af9d3a285160a61dc                                      62d7148d9e65b386f2253c92ad6139a60d45a4abaa499c67679cbf
13669       35618 0321c368dab7f0c68608b3a75cfbb       834680f6d0c968548d4f9                       19roDVhLFuactGjML3RKDc3QM7senhD8x1   9a55b9678123afd998d06
                                                                                                                                       0494074d09de4679f85c41ed91758a84ca7b51573f7e2cc42fd60b8
                  1d55eda82bf20d729daec5f30ed96a0c95 000000009e8381d0eaef58648193282e290368d9c7                                        c49280ef12c0a2cdb00f9d725680c2682036c58dbf691211413bf10
13670       35621 cf6ba1d08ca53544e1477f05d8ee1b     5bad8042338cda2e0461c9                     15ondx1KaMTv3Dp4cYaRSEHiNc1Jvg1G6P     b0e2ddeb0239df358da2
                                                                                                                                       0439f88396a354fafac4ce819a5a915f36857b5bcb0aa8fb936907b
                  76f19064c2aa97873fd51ea323538aad1d 000000002b5ea239c6764931ecccf32d4ef3b225478                                       e69068492ad586193ff414ddbdc467c939d5bb9d8a2896d4efd9e23
13671       35653 351bd29442f65e1d0a6df8ab740fb0     6ac1182892b8b08221473                       1BGnFtzLnWum9q4pY95XTLYsjd28ousgMU    d3bd127929982695b7a3
                                                                                                                                       04724e537295739220830bdcd14b65d878fc1c17dcc31655646f67f
                  69c59475707ec804441cee5c1548b8311c 000000005dd0b5ae4c5f873bc12f901868e9dd30d9                                        36e744d033568cefc4684fb78144cc389c406d55efd9416cbdf0ef52
13672       35674 b7c016f1a2b1f5618f995f53a8318b     55ff6bec8f18be71ced4ad                     17dGW3ghnwzi3ruxvmfESnPieM1Ry394wj     224ea72b351ca88297d
                                                                                                                                       047287f9e47b0946b7338eceef230a6b84de5a78dfc05ec160cc7cc
                  a8fe513a30f256d9ef85c3d1bb10516b3ff 0000000096165091324cfd2e16a8d840e9226b1b75                                       9d5c8d9d1569839fdfa197b2f1a6bc97d3afcd755a19309e00f53a9
13673       35689 68b8c927f54b0bf393629e9cebde9       ced378670f18d876571dc7                     1Mggg8o8WiZ37qDvdhQPagX8fbXtteMUMt    ea6f350be9edf2af6a36
                                                                                                                                       040ba9cc0d53b33d8af3738a2a61dbfeb54a48d5d0fdbb3f5db1218
                  def6c5f858708ce366b090cc811dfae0564 000000004ef33c8ed3ff18cbae391cdf272658eaabb                                      5de474cd68348551711c7e04622220f0f3c15fb480dcb3378cc375cc
13674       35692 cea1376556daf0a60a5b7fc010e03       6951a12f9f66df64d7d85                       17Z3mf8v5ehvihn6HAaJa9whePqDGniTSY   5b0f9deffce0cf8c3b9
                                                                                                                                       041b7edbf6201d2dee3279ef7fb8e5cf5b667d210dbb5864ebb45ca
                  922750f443084859cf677b28ef4ced70ba5 000000009aeb3928003fea68f57c22c69a50317220                                       b762dbecd59eceaa5b9bc68b1b777237a0455b3ce56d2722d6a0fc
13675       35713 94e6b2d3885e54398f2f50c42a666       162a126c2353eb369104b6                     18PacjM6st7qh9KooYTMfWADQMzcpn4qvx    e4a1a55a2f7cd58a940eb
                                                                                                                                       04daad8ee51ae8e3b184dba1d27fb2d9198a878a7a98d8e67053a1
                  8c2b69284c13276e4da06b187c37d72ee3 00000000479a8d8231fb06dbb9c34187882704981c                                        a45ec68a42592a00c584094b3222a36b108fb0e1e47eb840d56d15
13676       35724 cb1ac931057810d217364b50f9c004     75be6fb86da7f486e37444                     17NUg4qA9A9Zi3VoqedK4t9494HYpB8zB5     f63fb2ab343b81273cf114
                                                                                                                                       041403b29372782d5ca45e6a0f429e28b819d74eaa254d73e83836
                  c7f57cf10cc93ebd494eda4377900ef2c36 000000008d8793451abccf8204378573d57fd26717                                       b4f9865a2b07cde167bb6c8d78844caa17251d9b8c2c5cf21c3e880
13677       35735 defde4c8e9b46d25abbd1bb7a60a2       74a5adc048b23a8f8a7816                     14dr8E7aUcFPRKGY4Xw28VyxbA24Nduc7e    db1db507bea0c582253ad
                                                                                                                                       04731c206e09a227ba6eb83ff80f2af0cab6ef7735ec187fa199a671
                  4034188a3654990934a3f76597b30b65bd 00000000344c1e676b8cbc28b266746aa2367a28b4                                        9e4a57768a2acf7c790bee503e7eb6a65409fa57cfbc8dc9be7db33
13678       35741 25977cd5a1d02438e0d70a3c097a4e     577da2beba9909de66de51                     1BvzG7g3KqUheLmG1vedcAUPk7vnrnDazF     166cb0e4bd115fa4f85
                                                                                                                                       0497603ab4ea64b92db43595f96151cb83a70b8d0805e399d0cb11
                  9a25b1c257c7e6b6e956eff729888a86a8 000000000f04a4b0a8cccb02f082f2f0ccaa5aafb17b                                      2fd0dbdc4ebff3fca4e7a76252e4847e77c6c22a145d5656df0f73e7
13679       35744 cf61cb4f3c1ff33e2b2d82f783735f     f6159402a2c5c4400306                         1BBqiZm1geAuF2yPaNwid8thhAbc38hmq    e79258e3d21f1ed6c086
                                                                                                                                       0477de6045641417b56b1eb5cb3a3dea1ee0836fc82c77247f5e26
                  1442f389962ceb9fadd79a0d6c94f994dfc 0000000002fdef3b316557dbafed1103767f8f5321e                                      44ffcabb41c55bbbc99423b141bd7b590d13fb6d4966fbde1c5fb8d2
13680       35778 5c24882ecd2ea3268a404e2d70c8a       18e4545ce795fd40bb863                       1P4nNaf7uxfHBTzxna1mNrsDNicD33VZAE   504d55c8ca8120bfa965
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 762 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04e3619e834b0c3488eb3cb9e89cc5de6c1bfb750e9f86a2bf5862b
                  45d91df4135549e735851884e63277e594 000000003ceab1ce6629f04bf79859a185ee0f0637f                                       3ac1d31773433acefdd522677c5a9431d9e0c47e48a788ed5803d2
13681       35791 bb15e20dded1b8d24fb0e531dec52c     4d5f37bac7efaf1b5955d                       1Jz7bcrcHGQivK5zD8iWf6jJE8tbLuuHBy    d4c4dc22fad2cf94b1966
                                                                                                                                       0490b15e4a08772caf8af0789a501cf4d0a6f8af337c1f29c36cbd7a
                  3a66af3ec17e8f08f9e112724b09da879a 00000000493746ce4e99f3d4288fb8f8cfb605964dc                                       78a2259b789266a4cb6fb5308e69617f547e2b3a406050d9631ae9
13682       35800 0564c4dfbc98d57eeee1cb292a2a5a     35cd7ad89c3412b4d7ee6                       1Bx64412DHgaKDJ215vY8MdnRP4YNHnbGp    b7fb65bb3c25c3b636e7
                                                                                                                                       04ef38a10e080a6a35e44277314558fe3210c5a762cea7d6d11295f
                  9f2c20b08ccc444a79cdefe52a98d382360 000000007c1acded0ae22f7916dadc722ce8236297                                       ae50ea0542e7f85f4b0b726efa52115e0d43f142fd27c8ea69c1df77
13683       35819 6f6333be6431afbfddcf41ae78d99       d1d39dd6110a7272f9d770                     1CEWrZwqMfLx4HgZ4b5BQcQUNGYjMpDANA    2b0f004870f096290e5
                                                                                                                                       049f5d9ceac03c2c6fa6ddd8f793eeed5b9f02d716109f439998183e
                  333a2eef6656e68d7f178e1a202637e8f9 0000000037d0e60fb49835e83c355e59055cd4c47e                                        621b1503d65fbb3e9c00b62f0bc3093bb92eba386892cff519e64e7
13684       35822 90382682d84869c660b54b5ba731fa     7bd7ff54729213c4867e69                     1ENwjCZCV8aB2pddCt4qFB7Yjx1gutQm23     6bfce9d29adf7fe0077
                                                                                                                                       048214343bd8f2fa1563ef7f5e402cf22a46421c1f1590bcf7498234
                  7a539c5d2bb70e425c3856d4185476fd46 0000000093c66e2f09c0ab352a4be8945a98ce8c9f5                                       64f0d09f387e5a28a3c5aa3fa3e5eef20ee6a2f798c6bff7d3a3b94e
13685       35834 f6665a7889ca632c5db161876dcb96     93fcfce56ae2464e4cfcc                       1GuLFekGyvX7eKuAZ5CyuvGssWYZqrrfkL    f09b9ab3bd9024a62a
                                                                                                                                       04f94dfb6267b6b8ee9d24c7c0ef84d85a6ec265ad094e99b4fa36f
                  6a69b8d4633d17e0df92106530814c8f85 0000000070363b251c9e968767b54f480b395231f2                                        4777437cfb188dd58a92995dec559ae1e6eaa5fc66a46a3db7d9acb
13686       35839 7fcadc566434ddd9f0a2d1f325ae26     50de2b73390ee4fad3fdae                     1DhgPymh4mBnEEdjQJ4a89joqTfyxQwbQt     d9317eb4d8d559107a87
                                                                                                                                       04299036f9a2fb50c52e530004917aad2ffd7e6ce0eff50ddf0de88e
                  c1ad8bd09f6200f8a401344949dfa71b5bc 000000009ae81e6117f5ea49baa840cba05d8097f9                                       0a2620da9c6c0bfc160321336fbfcdfb66da7b0c8288deb938902e9
13687       35845 381897092fa979fc16b9ccb5e3674       e6e60b14cef0d5cf3cfa69                     1BMcMLUHShtdvnbpiHYMZHXsakiTXX6kP3    486f562bd7ddc8c6ad7
                                                                                                                                       04f9d0b323b81fb76d4e321381679f1b53324ea5bb68d0ecf6f39a8
                  4443a7dccad0528c4fda70c836fa90ae255 00000000a0ad1832b5cb1ea882e2530a96a2da87f8                                       e2c93992d54de7a7aecfee2df5a9d938151f0836738f53ad16c20c6
13688       35851 8184d57cb7bb664a2a7ccdad91a0f       4e021ae99d80849598b9eb                     1Mwz43b8aoDfuqCdx79kqn8BgqNURmLSTU    e9080903d2e70b383f47
                                                                                                                                       04f0a2aabe8b4fae9e31740aa2a65732d4c248d8453f7950b7ac68d
                  b11bfda8a5a25059282158877bd553e934 00000000c375ac8f5d436544729f4eed0691ff73286                                       f60b9105fa9b37432b2868c01e34739daa3c1808859ead1f3edb398
13689       35853 08b2bb1397abfd8a95e480b9500105     a83a7ccae5c89278af544                       1B1LJcNCoVZToU57eJHRWTXeh9iUDxea7p    66d8106a0bee9b52455e
                                                                                                                                       04583b0983783e5271fcb77b59f8cc7d8ecf5dd816bf60e56d73401
                  b46bea70f90c16709318742fd2206edea2 00000000993044dae0a86555a1a902ed7b4c3ea1a                                         8ac995b82687d53248c3d76e501c2b5474b743ef63fe419c2fb924d
13690       35859 8c615717c8c0f69c9df0c687690ebc     51e96b346e7606cb8688a4d                   143gAPuDXTSZ9UCmc7sE8HBVUU9ShRRMju      302d9b0f2dc710588e32
                                                                                                                                       04a403de0c947619ce74f579ad16d7011e925d6659e5f124e10fa1d
                  01579b0fc125a3bac28b4408aaf7e2f8cea 00000000bccc91822c2adf167516e0f536dd5bd01e5                                      772e467a32ad9f56086f572412980cdfea1144942af543b96246483
13691       35865 34836f40261357e77646b12c145f2       30ede8d59fbd73f180edd                       1G75BV4KnKTD2fFVT8oVWwyYDzyLMHf9re   076b3d320e171ef8d030
                                                                                                                                       043744f84514a2d7c2c0c5c694e519ec629eb5f08729f50ac0ef6c62
                  bf804015b6dab1f7ea3b034f1dcd097fbfd 0000000037581fabc573edebd09b011192e027a846                                       933140a41471f17c0791ecea5e927aad0c0ebc399335c96c2b84d58
13692       35880 6a6809229e7cbeaf94b339cc1863e       57c9764471a508c69fcdde                     1LGrYJHR3TpAumErM9n8DVPXjjPiRdrFhi    1f8ff689bdd2c5025c7
                                                                                                                                       0431b5805fb8a3db3e9ff5a101f1a664cae44745290b79c620c7cc2
                  bfdb9945b9c849be03e791e6402ecb1b13 000000005e4ec656e77db2b5caa0d77ae7e40b6931                                        5bbf6261cc3217c13132125d83902453de5ce8df63e7e957e1617f4
13693       35888 8942a8458a7ac62d12003bb31f86f9     f4ba7d7f882f5cf9b28a61                     14UMnpdCQdLgVPPgFKqNXBvPn4UTWuekY4     004bedb33f9bc12b87d8
                                                                                                                                       040a40ab3b45125d3741e4a711138750e203550725a259757aa41
                  8431a89a41f0748512e9af101e9210d90d 00000000275f60d792f98d89b002887aa5293e2baa                                        7e8c5470de370d7c7e7cf8ede9688523142cecfd7f48677208fe4f34
13694       35896 ae11fff7f5a9bdda3ff9633d7da817     9c1729b05d9a82424d2781                     1GxpcYULJz7t4ep7jaSLjox9C6wpST7HiZ     c50bebbf03fcb8c81af1e
                                                                                                                                       048af625df9987ae235798b057936aa3e5b535bda1abbb6c1a38b1
                  2ad72004752f96895d17e36ed146c5b213 0000000007a99633cb87c365f592207a700f0b1e16                                        8eb79be8a9ad0086bdf8e60d555b1cfd20e717818d44c2449eb9a6f
13695       35899 49871f5eb7f85f863f606be434dcf6     3e2d1c7a166cd2f2259667                     1P6uWayBkXhgFq9KYXpJruS8Bxc437Z4nT     157f07d22679d3c3783d8
                                                                                                                                       049a4b7adc5e97beef999c1638ede923941a29d26503054615e9ef
                  b63c3844aa7386efcbb861dfa5d7f542d75 000000002484ac9a72a61e63b71fd005adce5a490c                                       66bfc960fb3c82e7d8a6de1f07bbf8fd9da2d2c5ac2e28ceb547cf5a
13696       35916 c9b93fdf8ab9720dfeb9afc4b150c       fa1ee59b39f09a60ae9ed8                     14WPHjrLK9oJW8edWvztDsk7rzRTfAfdaj    c7575660b03968d190e1
                                                                                                                                       048253eb155aaf5e383c7c4a130b5c2fd4552b0891653213c2be5c7
                  8e859dd68dd610e6dc931652d6060a1f16 000000000d4f148a241ff34f76771b258d0d77d297e                                       271723b817730218724083cf30cd94d82c37d4e593a312072ca52fc
13697       35919 05b9f923afc6f9fd6c152e5860e179     57633212174d5420ff404                       14sTKj6sU53T2KetsUbcEXb5pGMibyrgSS    c6a318767e62e9de4bdf
                                                                                                                                       04fcf9ff571d0015095be5ead4afa621463e96c7a225e9bf4bf77be8
                  2e49f07ecdfc2b96720e578942c3994aed 00000000b15595e029e04387452fb5e2423e40a8d6                                        26ab75bf8252c953b552b17278e2b8196d7fdc80581bcc8421bafeb
13698       35930 05d7ce73acc5a85953c5451ae5a599     927228251058f51e5a1617                     1CvK1TpB5bMcoQUrwjkNFczwiwynuQ5GTK     f5744c8d5e40adfbb67
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 763 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                       04edff17ce3b7bce79baecff8c8cfc78ea76935fcd457da512e7f08ee
                  79ef69f3054e2d117d9635dfaf0c99563ee 000000008565f98d23968a35b50b30061eb017689a                                       786add0e60dba74a91668e5c63cd22e74157ac9484a3a331d15205
13699       35942 17d0c764eeb553c83290651c848c5       18b4e4f4fb3c945072aaa2                     1LujPujsHxK5TNFfhQR5fTapj4vt5XJqxp    67a657d762ca8794eb4
                                                                                                                                       045e8f7d36798da3bd5f40d6ecb6656b3eb3e8bbc85e651ce89f0cd
                  a4bbeb169b09774f63cf4ba149b753bf35 00000000c2ae8f6c4432e6d7fccd3fa76e162730d58                                       c918c85cf222d07fe6a3de1809bd63f055aa28462c2c799af22317c9
13700       35952 57429607a9980a63b46e635cf942bb     cd0dbaec4480e12c7dad4                       1HvVjUCDk2ttJetTeQQotHMmJigbYvpQCN    31c4f2aca84a234ae41
                                                                                                                                       0443f4c99f6510dab5759a6d18550148bff21e6c975d5dfc1d91f7f7
                  b66ce496034bb54081a0dd7b05033eb1e 00000000bc11f68733d23d7cdf330111b55a6343ac                                         b0321ed81fc821ccc5ef2923bbe53e960c716e498e9b6c35c2d2095
13701       35953 a4d9023e735d57c676cd90707095907   e1a063a5bcac168e956675                     1BGULbLnFBjb317XgE6yVUexc4pTZ8jbFC      f92d7dc7db796bcad45
                                                                                                                                       04ee5ad723d1103d98729d8cf3a741a90fe4675168847aff98aff87
                  c895b62c4967ef2f360f74d17c46106549a 00000000a265c4d3f027b65f3565220bb242cc91ee                                       86e225fafdf0560d7541240ddb13fd63c2417dccc2008e830764ebc
13702       35960 7d286e3494d5c5780a14b35c261e4       8bf93b72b2c8dd5768a62b                     1CGg9NKUPWTToRfUvShD63nn7i2E5kcfDi    a2573770eb01b877b7bf
                                                                                                                                       0477b956f28ba528ae5053567557448d25bef8d5986da2d137540f
                  91a0071f5b57870d00e4b6c59d132dc476 000000006f701f2447fd38a4eabb2eea0aaf19c1d90                                       86f021986faee758051f1d3eddc7a2b763f7010b40fd1bdf08cb2ac0
13703       35967 e326caa7a7ce35ae1c1f8a085d374c     20fe8cc09f7df8249e6fd                       1ChfjbH8ydrtUPG3LYq6pViFuBuer8hHFD    d67d447d9d84313d73af
                                                                                                                                       04d026e60d9748f6e2f0f3aa7c37a451003525ec6bd6971bb01bed9
                  f18c702d612e324ea5d15b24e243bbf4c6 00000000bf695dec58c165f94efb55260c3599350d6                                       13093d8b410959d7db941ed16e80c81a5cdb375cb39d6fe6724d72
13704       35978 138d49be8cbc114cb0564e94e48085     c57ff9a0b088d644e8792                       19f7hYDJQQuyqesxVWZvZwtnQMLizaEFTj    4d76ff316c19f67db4212
                                                                                                                                       04065b03aa75f063b009b39f917eb45e5494dc9bf4f0a75b78aaee4
                  6ee010bfd613b122ef4289ed7a18b3239d 00000000c2c67c493f5308f3613238e683289783ef5                                       b40bbfeffec7badf5a7c1746bfe10d37b75874c930ff811db43b0af3
13705       35998 021caeb87fd093d7509e549bd7b1be     fbf30cf82eee56773875c                       1LdCux11H3QELX3Pcxh4bUPXBNRcBxfvkR    03b279e6ed1a09e6ca5
                                                                                                                                       04e8c481c8f2fd9fb4974f758182c615bd230d833cfe2b497a456843
                  3c65484a2d8f5fd2c43936cceddc7ce6875 000000006ecb92ac1592e5daf701e10d4e214dfaea                                       ec2998fd26e64a82ab46979911a779bd8e565cf755354235526dca
13706       36017 d59c10a1363857553f7ac9782d046       3c96efc0e6a053d2b53bc9                     1FTCtar5i2Sejvok5V9Qv99dxt8poxuySP    0918c481afe805b019b2
                                                                                                                                       04d57c5233ecbc86e1bd295ca940a77335783d37bf0421e02f4fe64
                  8f06339e7ddb56ac04b1c9ba2422a8bcc9 0000000029ebd0991f10c7008829a7c4c19347fcad2                                       a037b98400930f78b15754c643f6391fd9c180580748e271efa656b
13707       36024 8bf4698632c9d7ab8bdbe0b3faab94     d0d79dc806519b77ed266                       1JfSGHsEpFFXU3PkW7AN6s6fEZKMvgkJnc    1536f54280961cc95a99
                                                                                                                                       043fb703c4a00edf88f753e40af33940acdb539cf68a4eeba7cd8c20
                  d8fdc8ba74419dadf15e7847ca6dd3198c 000000003c48d8154fcf863f1695b356a1e5c2e743a                                       1856734990e37bef4b24ed89d82c2220ff60ed7e03b6b638ac56858
13708       36025 d20149bfcd3a94b1a0b4a4136bc0c2     aaac9d6bb79bcb5132332                       1GuHe6wUet98SeMJ8sbF7HMFJaJnfFxkDy    e5e1295c3bc3dfdb46b
                                                                                                                                       042975611b949d093be1723585d8f4f1853a0c43d63654516d072c
                  923896da95c48f9c650cb6419cc942ca37c 00000000533a90a37639625ea3df3024bc33ef9c37                                       e012f26e412d9fcd64f951cc88c5a7f40f30148df72c1a55fd9410d8
13709       36027 c05cc19a94ccdb578b5018a92e5f1       a9bcf396318354a0b19810                     1FDgEdDTTUuTM5ES9kDa7yQF1GbiwwHZMo    d4d2977bd839cd4ce8e9
                                                                                                                                       04e50c968df33bb78c7b82a13443bdee7844cbac1267111ab19e3b
                  10f50a4020dffc697fa93efe2551f365be2 000000003c2bf591ccac5b812eabcf0cd7ebc75659e                                      c48e56016c229d5bc64080fbd875a7e6dfd5cdcaeeb5bbe2dc7dc91
13710       36030 92f679e51a53d659c302d8edf2f66       6db7d8d49944f80b0dc45                       148KX8KauBndEtRL77mJpJrjJps67KmiXB   8497301eb7feed59a5296
                                                                                                                                       0427bc67e1f371b1de90961c90bd7ef8189a3e489be263743947c5
                  488157d863727f0871639822d669d03da6 0000000088c1a859f791407ec99da4e9b326bb72cc                                        2d6185a552d535e3e0b847d0c863bb65f63928854907cf6bdbea31
13711       36037 5f0f399488dcd4655948ca774143ed     9b4c8543a56e2459ed559b                     196ZkuoZEqfV78qDiZD5WxPBjK9BrsxEWY     23ffb9d41af50010ce0361
                                                                                                                                       04ac3829d457c6a9780da6d53956566c282116c73075b87e80fd52
                  48886bdd37fe84deeb2bbaa3160efbd500 0000000069c369174b6b2f63ac80165ad894328c34                                        5f97e42adf4f804342bc1c6c671614ad37cb354e324832f21c8466fd
13712       36044 69405be3774b733d62498c5ed9791e     0f3e0084d731e3b83e7b7c                     1KBjJJvnJeXSiaDYtTXBQGnSQ7LoTcWMJK     37eadc86a60daceaae80
                                                                                                                                       04ab8551bf28a116192302cb50e3d79b6a032e3c00e298a003360d
                  e1c30e437e22fc68d26a2147ef8b148c53 00000000c17c2ad2e9b5cfcba153680ac71d174f99f                                       43a60c7ec4a98ac2ec8cfb8a9e8c337049209b47af0bf94304d04d4
13713       36046 ddfafab3f5ffbc97ae56000583cd04     8129d825df3e0d2fef784                       1NtHR9q1r3JhMztL1KfxhMDg6RzzPNBKJc    961d543bb6100ccb3c998
                                                                                                                                       04e02c8e70b73f1d9181464023cda790c1129749f414a249f531dac
                  cc835789f9b207f68b062fbde13277c7dc1 000000004df9db0a2339f1236c7fbc2802580649e6e                                      1ee470942672696f04ecac5521354185ae34dc8264e03d0a0fa806
13714       36093 385f733e960108d720a43ba0efcef       737ef0af2f5709e6c44c3                       1NQYuRr3CW9M1Cj4ZZqAv6osamK6GmhYWm   663914d99623bdaf6da4b
                                                                                                                                       046cb6beeb85803ab37122782eb7429b548748270a9a2a013de78
                  86a7dec1b8f2f57ef464cf41fb154536a3f2 000000005b3d48fbd972453ddb3a2e05cc2ab0d01f                                      7ef495e4c29f6bd93c54c9301ac57143481f53691bd652058d97ebe
13715       36114 ef14a5530e948a50dc2d5a9f61e0         d38764623968e1625a1d88                     1M6VNUfD4qrjakVJbzJX4pMAUFh3bUG7HR   2933ec6ef4a167d139a015
                                                                                                                                       049ab6204a1be413c30116454f17d5a38fdeaca311afb4976240af1
                  e87896f2c1283de479aa7f5fb9b6eb4812 00000000231ced147db209f27f8b11d5bd7266868d                                        2c7fc644413fc8e8b897a1fbeca07a0187fb603cb05794840b73688
13716       36122 683db518c28c2e902feafea53e7143     97f87c6e296884b169d539                     1FmNPeb7YXtk1xeHEErgSEASGnEnGYxWMP     e86f03a990af1f8520a2
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 764 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04e1a2305ae32c48ca4b395cd62fc78e63cbf5c59e21a9d4a067a88
                  56473a4a1645dee14756f285f123e9cb67 0000000010b884669b8bebac51ccfa571b17ada879                                        43f07f4fc4d81bd2b76477fd909263a00e75aca50773907d382253a
13717       36146 5c9b69c02afe4ebdd78ebdd7dfee14     83301c0acd983b10c845df                     19ynBMm86b9b2mS9vPSaqwPCEEH3oqBMYk     89c531a6e334818d2a35
                                                                                                                                       04df940016f9e30d13af29075fbbd650a8d267a31814c5ad8dead8c
                  f6c8704ae6a5ae79498ecc8d01795016e1 000000001b4397f394f77b974799cceee56375a75e                                        2bf6d495fe9302d35538949408b22990094d9f866e074036f795bed
13718       36153 2ce70dbe18997181dac5e6bf5fdd17     7ee676b3b258ac88988c9b                     16UEr59iFFXaBjyZRQbu4SqxNaYa1rGTwW     f96abe5d86ce2389dab4
                                                                                                                                       04d9af9f9f6ae837cb3b80f389bac47d68d36681ed927d6140aa609
                  761604bfd17e7810e21f0eb46dab2615b1 00000000b77982b9c40eadea69f5cdbff3dd1cd39cc                                       827e4378ff44be3c9313cabc0dd767b381dee461c34e6a43216a7fa
13719       36162 6dc0585d1f7fa113126e0b08f07ece     7b357b938f544ed0ff05c                       1NcSDJLJAykMYXAqG6Ljzun4Efg6NRFuri    9b44f46004247d9580c8
                                                                                                                                       0491b5aca22b6d5ec3c232ce5c54ed7586805d11612f8ebd6681e0
                  a33bc08252c0aeada2dac152d7fc042e69 00000000667217be15af9caf6bb32916d574ec9b46                                        66c55a6bc83a8a8d0c94cb92b917abb1eca4ae83bb06170397e398
13720       36172 4da54ddff5e1601f31815dfaec94af     bba2c49b17a629172451a9                     1CgJjY4dwQoEe33tcpbAEzWHNKH2enXsz9     07bd5af4817fce6146bb56
                                                                                                                                       041db3c43f1587d9f8b52633779c2508fecfc4e5a1036e6dc5278c87
                  47ac0589e7e21bc6185f8c4d15c70e7d95 00000000042f6eef3f910bba6d6ede12adccedf35cd                                       832dfe6c296c65eb712ba0a789357b991eb1996195114c87b326a7
13721       36173 1f08ad685345ee06729c8c9869b043     aff2f71717fe377ffb1e5                       1BjZ33Z1GECCTwyfDd7iWegnuFRzVF3mPv    9c666724e78dd931259d
                                                                                                                                       0400e4b3befd620ef103290f8f760fc1e229ba1e10df82fc68c2fac11
                  786cb438629fbe8ef3b65388ceb2e1cb1fc 00000000823f27f36f44c27af1836f6628e7ab1ea6f                                      99c3b82ba591358afa60b05878d522125372e904014ac7b314399b
13722       36183 47e34d41728d459d6a5bfc17977a8       9612b5b1957ce95918609                       1QK9pkEmPV9chPVWapd3xkNUsR6PEuf2bF   f3272a3c8ec774344de
                                                                                                                                       042f063f86f55b973b6dcb1935591bb268cbb73a4ae252230bb3529
                  32cf8cc6195b9c8ea7ee841500d000779c 00000000336977a83dd5d47f76e7026bcf3e2c25d9                                        1bfcc09d4286b2b80c140b6460ead3cea1e7053e64833cd04cf5d0e
13723       36197 488655c1171d5de4212480fd37093c     80b9f614b77447c0b60eda                     17ZC3JLYU4baXn3rjnpzCAgKsyhUSdMqT6     7a2b9c406539dafe06c0
                                                                                                                                       04facfd675f3ecd870a09f8056bf017d1e5d6e9554d3cae7d2709c0c
                  1f62bd81ac753b6deb0a32950d024a9ae9 0000000084d315e5170fc601907162680f0063a0c3                                        fdeb9837e48615bba164d7aff5bf39768739e5e11320027118cac1c
13724       36208 94a45f8c6973399704acd6e9b99aff     c4fb648d76e81a2e6dfa4a                     1HvPx8GGd8vgXzkAUh1SpnHt6No2ztQzZL     1f04e68424ddb4bb2b0
                                                                                                                                       04db265de839b772b38fccdf380273b00b89aa72b6af163218d2535
                  347e15ea130cdcd3f56b76fc4cef0013684 0000000085a9eba69470536167048e2f14a7bacb0e                                       f3d1233cad0b957b78e82579114c45004fc3ead685bc79100335a4a
13725       36216 5d0ed749aa137b0c7ca50b73e7d5d       634fe49c10e4e6cbe61a5f                     1J7Pm7JqzTenrmdKsNT4U8G9k2QuBEN5yr    83ceb9329bca0426bab9
                                                                                                                                       040e52e9caca4bbc9fa7e7b88ff6dbfa2d736b613fce9b4cb00d20aa
                  07888eeb2f475f6b70f853385013b2f814e 000000005f703191872e89a56923660c89c03fc10cf                                      cd168c3620221e7d63ca821540186b3eff9a52dfcfcda8278531103
13726       36230 a93533c9a9f124d4e1730a7629135       65facada928ba5163f169                       1CjoH4gAgZbxVP7Suic7sArs2Ahg42J45a   e37ab68230f7e8ce6b3
                                                                                                                                       04974ebae76cecd2a59fa561ea87c13bbb0dc7ed06e35e8dad4a25f
                  84d4d0e1b39e59b7f292dcb6e57e7f7940 00000000430cfe9b05a493de44eb901cfeed877c84                                        80e8fd2a5afae5febfe60bad1c7977edd335f0fc6f0448eee6bb5a2b
13727       36260 5c2c9f7134994381d54af08580e160     b3de11d6b5916ba4255e92                     12zndzxpgX9di48FNbApZmN3h5ybvmAi6Z     46c4ac0f3038ceafd74
                                                                                                                                       04ae663253f67905a1a1c903e722cf29624710f921d667490a49b6b
                  952d9886d13547293032b98ba7273d604 00000000bc53b386a7277730f0d0e84ff7f7e9d20a9                                        fab084c8473957dc9cc5ee16b3ebebe41b02fa4bd32006bff321d41
13728       36273 802f7e37096a5cb16bd64bbeffe74e8   ab0bd181bfb33754d0f8d                       1B95pNyDz43cd5Fzk6zdQDDnSpJWK5yvgA     be7ceada9938ae417152
                                                                                                                                       047aee11149dcacfd7851b796a2fe4fa9a65c32bce3f50b144c4280
                  c218c23e88be1c18870f054a17ede86e71 00000000895a1f540aee040dd9dce52fe3298b4b62                                        b5f9b7a5ffbbbfca0b955e504300784e5b46eed24c416867db424c8
13729       36284 5b5cd0bffe7fe540eb8d346d6a2b29     3a1a19ce2f89afd2f110b4                     1FT9ptf4CtZo9vca73EQRZ1jX673ziv7UJ     102c844587695c3c3b2c
                                                                                                                                       04c4128ca4a7664c5d916b2e064c13bb330771237bc69218ac915e
                  10d2be1863ead59477fdd39b4f333270bc 000000002aaac39a22a6476811d96bae8c06768fc8                                        eea9a6eb2f51b3d756dba49562df27f83c78eb08e996cefc3e9ff4ce
13730       36299 48963aaebdf235d6aacf0be899e749     63d5e04700ec9ac02a5c36                     18bVh4sqhz4ejEaKVddNhAaqiJ3iarLtSn     1842824b55deade8d69d
                                                                                                                                       045ddf8cf4db0d6266e890d8e93ea2e668bf275749ee2aded9d6f31
                  3e89526a3d6fcff545a4078ed2ded355f69 000000002ccaf5e8102f1923493a6861df4fdfd6c34                                      99cde947df41625cf4cbc8ddb4c45cdda406329ea74857d4bb0c570
13731       36308 281fcc1c91acd7fd94a18896c875b       ec95329bac31cf1d04c5b                       1GMsDyTcwsa41L9ajLUk1vMXNT6s63qmmA   9b349c0215f637b9a214
                                                                                                                                       04cb50c4292f1ee40cd3d4654a895ebc48010e660e4ff7abbaf6da3
                  ebe2ef0a2e7cf400a719ba572f1454574fc 00000000ba539737b282296d8613d709a14c75bc34                                       0187dbf583bbf22f14796701803da3be1df485dd178fcb98181aee6
13732       36327 81e1a567111a88a1d335e77d9c237       4a21c325810901df253f9d                     1KhjJC72yBjNtwimzwDfjmfoh4pnztZBsf    b7ab84959ad77e8f9ea0
                                                                                                                                       0499282e3a73f590c36eebd9d2a25c748ae2be499dc97d0265edea
                  1c5f5f2d69e7f6c8d4c726ba15a907ea4ee 00000000b76abe87a27fbdc4d9f922985e82b47e57                                       6de8270fc36088de6965cfeea4b2e61765328e3e45a4f90acaaf2dc
13733       36334 930e42da5629bfab7c23a456b8e57       ceadd993b1623aa573269f                     1L2UoWxHC3MjAJX9EzrPnMsumEBmKhrVWB    c91bcb1d98bbdbe199619
                                                                                                                                       04ba3971fac09885448e2278ba2ef288094e0f952032c8e37600ef9
                  2c6523413bf83a03924948e27d95deabee 00000000677f186fd21900c4eef67dcc47072bab99b                                       5d9bddabd1ba05ab294ed53c23dd59da28f71a5317b6b11a4197dd
13734       36364 3c872f0d491055e4750cdf810069bf     2487e651170c3d8a314df                       1GB2pETiy9Cy1poFaCXhy7D6iyEB8V4fi8    87b527ddf2f2c57a90f0e
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 765 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                        0473bc67fe1753bf746359a7963275371b3ee9ffcb2ae6ad183d792
                  ad366bd957c0ec66d98a9f9898c0a93162 000000007e272aa04147b2ee9a2c33e9a24ac75086                                         3380dfcf3c3284cb4b1d3726b6362461afd050b7248b76cc351c1fe6
13735       36368 c7372baef63f2d1fa445e96be35bbf     e1a968d18630a4c60018e2                     1Jfq45Czj95HsKbPN4FkxxYjCdDLU1WhwK      3954fee2757d267ff38
                                                                                                                                        040c070d2312a2e3541f26d332f159c32b847449addbc5b4e44213c
                  6bb10a27cd2f9481a59ac002d7f8333b53 000000003b0cd0c64a30e683129a50e84677f07ba2                                         3ce2fc0abf4ba5339898aaa4d535d389514799e0da7f43b2558e27d
13736       36374 4a6f19ed871e7ba9f90fc8aa1b9a2b     d3ac6452948501851dcd50                     1G4rLoWzF9kLKk9M9DgesvyTGNJUM4Hd9v      5ec62a2f2d6aeb5d9e2f
                                                                                                                                        04ab1d8892dacb5c6c17be6cae3f7d1d8ca09f470a47439c8bb1188
                  9a4556d9c33f39b7be063d78c606272b02 00000000786bb752fbc9b3260e4d1e5f190086577e                                         f4347395e09e02509edb799ffd09f234d12f5162f0245ee1c69fafd5
13737       36378 635bc529988623249faea5fcc366f5     b3121876ada1de381990d8                     17JbdBdPcGMR7YBmTXCTFuyKf3sc24DMeG      159123022d864ca2334
                                                                                                                                        042e86f0939a517dd5da7ae078c134103131b30dc1de3f73228bb6
                  ec1b724471d8701a9a25ae6d28cf2fc946 0000000039b30b5ec3f12b087c765b130965c7b84f                                         26c7ac79e32dec05f65f12a0f17467029516d7419de51766386a6ca
13738       36381 d3cea2e6e91f726eff4349e37445fc     d79761d148133d39f8db5c                     1M3amNEPTXnEv3UgkPg7QzAa3kYicfwFfS      bbde0617a48753a405f61
                                                                                                                                        04d9c4c43d18d203b86a30ba2614bec2789f11547f7f54e56266636
                  76ac5bdcbfbf335d1346cc8a5e8437f7d16 00000000977cce204ef2a304e91c491f551b970150                                        1277ad227a5659f657521720975cf9ce68f0858e7203207a7c6624b
13739       36398 3bdd5fdb05e318b4d9d6fe6642f20       36b7300394ecc1a773a193                     1DNvV4SBVCTHjioVN1cQVR95YJ6EYawWnX     bcd67f871064c00c5916
                                                                                                                                        0497fb4aa1a85b990a60f218efbbad18ef4159db1058dd37161dcf6
                  907f75ce257d38b5f872ed4d09f3b47aea 00000000653553ba587186a3919cb1e559dbb8539c                                         20f070ad2787bf8900c73c48bda4360ea478a8c789e84d807bed9c0
13740       36407 e869f94060efbd731128c786f16f9f     c6be70a75734e76734303a                     1Af2mNsYjzizWMj97tnD7hzKNADbPNKj2k      156bb457dba2e0ef2586
                                                                                                                                        044d339dbff2694b832ddba94ff55553b8d860945f83b43c1905b12
                  e60b8ccdf622d66d40aa335d41decea0dd 000000003ac11e513b5acbacd6decd41879683e0d4                                         b9b828462e2e5ca4808eb26884a7172200c3f84d2de7cb923b98a9
13741       36421 5bd88ff1ce04393cfdbcb9ddadc6ed     0312a783233a8ae6f41cfc                     1GpAL2PDTjJyy7QGweWGRZf1Ukj6mYWy16      f9a464f149fd60ca2e5d8
                                                                                                                                        043c7ab1d4cc60582161875ed881d5e1aa9d96507d316759d098ef
                  ffec6faf035a53bb7ef5c3fca3720be9d7aa 00000000747e148ea37c23aff3dd9b02f1fe8d06e87                                      09c738eac0593fd8a6a7ae0f8faf02f1a20448f651017ccf7ed89429
13742       36426 ca83de5468d5cdca4419a7157c5d         c988226496c85cf326f41                       1MDkSp9v78TFdA9aPEGhGoGvc2fBsZFU2w   53c7faef164c44554efd
                                                                                                                                        045b8a1d235dddf52eee584b63446e1ecd9ae4e067a6876929532d
                  14a3aea400e5e7a43192c5dfbf5de2f76fb 00000000bd6ce59c0bf46f229d18b60860e371a7a0                                        dae2d484ad4da5e9ac121a8bc715affb31755e8515358cfc95af33bf
13743       36431 41903753affd82f634a0486204e76       7d8e136077246bd123c864                     1LTcCxRA6ARLHxn54SanUm6a95DzQHF3go     173adca4a3d24bb1dfd0
                                                                                                                                        0493a0d062ed672cb8b231b0cedae1974a23f5edfe455058a349a9
                  09e122ca4a3ea5da38716fa862d13fc2e0 000000005228b5130d58ed5695471d76846f8e6e2c                                         1d484358e09e35f070dcb4057c99f700cb09b3ed88bf5675995f580
13744       36444 5dc8dbeb777f854e951108112977bf     7d66fc94bef98eabd152f8                     18q483MVisiSJiQWs68MjBENZy4URiJZTD      07ef1bf8b234b933a3cb4
                                                                                                                                        04ba03496001cf0250e6ca29f10cd8a6afb56427a5bb9672986d76c
                  0c0238c5731fe03e65b607cf3fbb84d3fd6 00000000710946bc8c0aba7d1a25cb112fe94dcdba                                        8c4d4c26d7be17c31ae43e9785be7b48886503676b21154bb607c9
13745       36466 1697b6eba929fb04897a19bea816b       5cd043ba35275fbb306a20                     15rV5F338zBo1FByUcx78irjVguuuNqT6X     6333f428491653ba48335
                                                                                                                                        0468f3486856e76429ea401d308bcb5823afc2eae8a012772c5b85
                  2fe763db63449709c7d30fe284d342ba69 000000008288f5234518f1b08e2f9ccedd3efd3b1c8                                        add8285793bbb5da17c94aa5b336ed80198b37aa264ccb7a8ec01d
13746       36474 fa34337e0e6db7b4869eae3fd5561e     24336d6385d6543e62dba                       1VtrUQJqsWdjG2mk8ZkoZeFwAyeqZZ8F2      69aca23b191c3fdc5cb7ed
                                                                                                                                        04be115d1e16e66d80dd537806f81fc44f4c401f0a9fcb8be0a1befc
                  01bbb206c1e7791346b7b180bd9425655 00000000b8f63522deccdea81158fed760a486d10f9                                         cfebe8766a99bbbf7a4ece701de3d47cdaab0a0d205806c91770306
13747       36507 6b243b39b9674772351ffa7442d9915   11649ae04c2d6b49c421f                       1JoNrABPAa678ykAB6BWrmmvr2kJJCUUhQ      48bee29c4b0f2cd7f8d
                                                                                                                                        04aebcf1a30f58917ee6c276e1a2d35e3d334612c4d671dfa47509c
                  bb1eb33766c6fe9bb20b175fee5e58171a 000000002ad27d9422a73b9c71e21a1457d75ebfed                                         c221a3841df465be88c1b64113f0d270ded9a14afe4c3d1e9bbfeea
13748       36509 410dffd170b7e12ecfa52f772367af     e031406db8e84a843f0070                     1EM32RJC4GQejyT8yZNc1vaAk4fwxR8e8V      2ffc57ea3e4cad8052c7
                                                                                                                                        0480b2c5ee49d8f4adbd8ed8a091606e4041d702bcb72f1abe14bb
                  0db6ce94d206431f27db01de9a07ef0e3a 0000000052a21f2be4193f7b15c2f49ef583ae4b7b8                                        dadab4ee758ee187c4bb69c39b3beb6601ba083ec31fa4702b7733
13749       36514 0efc8d8e571bd3ef7e6ce0a53b361a     22ab2c654738b78330b39                       1K37oqM84i5xtabv5pGW16suypuz9fTadg     c6f91045f8ff1bceb64457
                                                                                                                                        042fcd60d6c69803547efc7b5146faa8454eb87bf6fcef7388a02ccc
                  2cfbf0c2a2b85ecbc3c14bb554161ebe937 00000000260880cb9bbde3635f70dc6b1d59c96215                                        a72a763c70f85b72f882929a6235882130963573d95487ada8ca47f
13750       36524 1acc26b78af60721742a84335907b       343ad1ea242a770cf288cd                     1NyQVY8uncfsAT8bZMmbbP53Rsyshy95Da     a5fa331a705aefc7694
                                                                                                                                        0431f403c443a60d8e6b1b0cd1bd6fe8432b75b5f4ff4c80e48a246
                  6e6725ab050de6ba8bf630ba2470f22635 00000000ab33e5fe7b812ee8dd48edc729187c1b2c                                         90a834273c3493b356721c4899aa45ef10ed383d39ffebf72405dd9
13751       36535 b0ac3aa92b92d6e3c00c4fa96354f9     0bbc145d738cd3bd4a64cb                     1BUdJpBeREe3dx3T9S7F2snzVqkYM99zu7      f44398039766f288958a
                                                                                                                                        043ea3bb005671abf8b03cbbcae6a2951247ba77ed4713eaf0d152
                  f78bec0df91c3216794071f02f7b0fc921d 00000000b791d55e7a6716b04f605abe0dfeb18217                                        6a82a6e31eec34ba9f89a7e3cbde9f1be17f061421160b741e2d79d
13752       36538 b37e70a7a60b2c8219003e9ca4d09       295c9b1dbbfa8657836021                     17RR54ehWEnLePJoxadz6QFwJXY8dLZKd9     da4307b484b659fe69ea2
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 766 of
                                                              913
        A                         B                                       C                                            D                                            E
                                                                                                                                        0430be71e22ecd318e3f04c30108bf141cf7f7a89144a24f1c6d0dcb
                  88a9af526ce4558bd912577e5e260aa36f 0000000001e2ea9c9bfd059b70760119045e5a2cbf                                         3307df32faa788ebef4656a9290122ef55ef4b3a636271d9fb19b5e
13753       36550 4d77cba90c0ee2ae578a1bde87c1ab     a3467bba22e06df315cad7                     12GfCVo7EV9kSvHuGLo9ugM5V4t6H6aJGU      ce7e66a093ea5b8ca0b
                                                                                                                                        04004043f724fc61ccb6c401d44c1de756555c1a82e01abaf909eb1
                  e3555a55a84311c7510fd249a6e36f0134 00000000994693f87213a3380031846c0275ef2681                                         bb60ab12dac73169920732b3f2f232cb9deacbb28344fa046246751
13754       36555 92cf87406b29c770c151cfa123b559     2bece3bd0960004f0b0307                     1KBJrKeUEsiuURJWFAAu2pwVvAgm48arc6      8848413f72a1bde985b7
                                                                                                                                        04b8e56687e4c8c0bf87eb21db9a1b96d431a1337375438a429ef4
                  22335f3883d9f3d93ab2554268ef8abbe1 0000000059bac5d40be743e050ab264b79fb9947d9                                         8cf92e382c112cbddd174c0c315770df1954cdeb46d4c5214afc8bf3
13755       36564 140d3867ee131de01341b156e4ae3b     9a7f69eab9d7f65c7e1a2a                     14kenWECYUTuhV749rhkSHqo8MiRphZQjB      f3fc996dfefe5092d058
                                                                                                                                        0426e73b6d339eba320d71d373cc63494a2afc01b9003dfd3807c6c
                  89734a62e5fc16f29007c7f963bcb140344 00000000a39c2fdc41f1408901207c2f227e566c224                                       b49f5bbf5f97a43d6d9f0afc0632ec8affb502ba983bcb5a5d68ef79
13756       36574 5c5e6c94adeb9f2dfb774d009e9a9       e69b79fa32aecd6545a97                       1Doc4HfKfuTHcJ8mwL1Do8SYsFqHQZ45RM    740e31804923f7c78bf
                                                                                                                                        04911bed8a031bc64fedbb46ecdcd5fd85d4dbbe019e2294e465c3b
                  308f2dd5f6155ce3c1102ed42465f3f8e0a 000000006d77839256c7f2e96eeb50e43cd9ce1ff4a                                       d9c027b044e22d44094e88cda8218ae15ef8469586417217c77c55
13757       36580 34b48b3e313368c9c4de9f3898a84       a9802fdec63708607029b                       16QHXvBfT1sG368BGpLRNgyyarFS9X96Lo    e10fb8de347d34c35889b
                                                                                                                                        04448321c09073ecc1a771d742e44d7a186afff1d6f3dffd5328d329
                  2d7ddf5cc18171a9576470921bbc2082e3 000000000021ebeba16ff5c6ff6f6d6e711233bb016                                        cbbca903fdf7ccda398bde42d63a734e892cbef75b0ad224f157850
13758       36588 5a860c902f6406367ee5cacedc5e0c     46682c3fb00e824e60be8                       19F6bjqgzL7jjLA7BM8WnRFQaKJS78UreN     d2e1dc1872c0057fa83
                                                                                                                                        04512746e4d1e63b910abb9890f8e8bef0db71ec902812737c11aa
                  02b2387b7884c1388f3d89654cad4b4b0b 00000000269a07177c1f9e1c1eadc4bed9960c095cf                                        e8e8a58249d112492f7314c7fc0ed2517075a8dc2c46e61fa975fa3
13759       36598 80712fe69911e23d41360641a3238b     872fab97b4105376d5b4d                       1HWWTTsHEDByjH9tL1MvhEa7V11CN1oeDg     cf9683abdffbd1597ce94
                                                                                                                                        04b87178ee66b759b7b0951e066693469fc0330362ce23c99b8b7e
                  7935030b6838cf7cf984e0d2e9b8b69542 000000006c299b4b8df0016ce87663edac84ef59f78                                        ce412f4d1ff4713f4d1b6be5b85729760fd28b674a82b2129ff25be2
13760       36604 596438a974e25a81d31cf182a40a63     db35e86d09c18a3c7221f                       1QLSux18dZkr9grJXaLt7QoFhAvCZZ41vW     8b467ea6d5c6870aaa18
                                                                                                                                        045216220b9c58eddc60fff5de94ff61fb375ce509e7b3432a4a87cd
                  9344eef9f1ffb69e3d296050a7410f80d28 000000000fafb097c8609e107be34c8f44624fef0f08                                      9f39e4690e47990d9614bc88605b9282fe389aedb17930adf047bf2
13761       36610 ca3b716ed540b730be04818a53fae       2c8cef207e5d824af698                         139dPT5YhnFxjdXceWeNWcVUaty2zv9BNv   e8e9490dd93cbadc3ec
                                                                                                                                        042e9a5359214e9a36bd2f6d22cfcd5ef8f44f0bee0fea5bb148ea10
                  0dd0312383242d09dee083de655cb7ecbd 00000000532173b567e1e7df61dbe22c25124948e9                                         5d8fca6a4f719680ad9b5bcd98c7f1286ff6dbafed9e7098bea5356e
13762       36619 3ea11cff90b101fac7d17d8279a731     733b563d97726bdfa8d7d8                     18aFijPft9EGM1kCmtkf5CArtzManE8RS4      417ff44b74c9806427
                                                                                                                                        04d592ba48b30d721fad7b8bd6b0010e186ff4789062e230c4a45f2
                  46577f5b7b681321f971731d5e52e607ae 0000000066e1166efaa99ed0042d54c28481dc0a5f                                         2ba02639e771f4f7e26c7f3a898d56ceba44e1a68cd5108ac817c43
13763       36629 27e08467e6a83a4fc9f26f148404b0     5ffbe57bf1f793887cb4df                     1GfyvmoveB9forND4RmB4TQsqoRhVe7iTR      aa5f806ea9e5385fa941
                                                                                                                                        04332c9e5360ef199c7f798d2431e16edd8c94aa84b339151b8995
                  82eebfaa4467c4090774ac2c85958d0249 0000000036c39b19e3b864aec89809e094589a85a2                                         5116e4c0c0e40887275ea11f54b10e04e40c3c41b1edbb78c8176a
13764       36630 8abf9f85c88f143daebcdc46978d38     20b87a05cbdb6ac227ab85                     1NfC9tiJNXZk4cJYRBPP9MgH74wXF9ovm8      dbe6a39267345ffd3fd8c4
                                                                                                                                        048fd6cadebd808834c20bd6ee69860c8cbe7d33d199365b749ffc4
                  cda0ffb9618c5daa82028f163ba088d4336 00000000708b547ed5c80a8f2fcb21a4577b1316b0                                        efee152e8125c4ed99ec5f491978399d052f153fc39723fc3454d9e1
13765       36642 6a2529a082c4497103c76832e5222       cddd44c7f8d88f7c0550ce                     1N71Kim7uH5iffmKffbUhqyxfBpWUSjud7     0356d31285af0bbcce8
                                                                                                                                        04368e102486057d38f2d4ddb72179344fa7b25017c9e21a642aab
                  0de1e8dda733140dd21ffe49b6107405f9 0000000097277a6b21df04f9fcad561523f760c1736                                        7d0162d70be265c08d3199ee397e9dc740b0cc53abd95bd383aedc
13766       36646 cac43b4b42963f477b744edb55f713     a0b205664f1556eb89744                       13RcnDoEov6LubfQhyxTEn6nnNHZVuGyJ9     abb10629e06a27f0208ac5
                                                                                                                                        04b7a4e65ac0df7fb4984a23d2299c14a752f0375457f3c8304ad57
                  f14a536965c824ab3e9debbb0f1bce5b4e 0000000092272a18b66a4a1f777f18587a73821a69                                         94fe3e535b605a0f8387cfcb7eeac78edf061ebccad92ec0bfbbdbfd
13767       36661 9d8fb12e4863e58634745f24c573e0     c95594d156c464c91423a8                     16h81noXdoM59R2pddDuSJzaWV4oUFkw9s      03db4f87814aad9286e
                                                                                                                                        040a807757a7cfd76f5ca76fd39f08a57bd3483968a2f3b2cc383f0f
                  0816c7eb37a4f1ff0a6bfecc93bb38a931a 000000000751b8ffc86383615cdf61109488aee8c1c                                       ab55e6bb7b27442b29b757cf3765def0d1dc1241a4ac72655efbe4d
13768       36665 297d60a0fd3d243ac47bac7dc634f       563b469435c7bd7eb9b91                       1DifQr5brGAeTPDkEvqwEwppjRmy9Kp1bG    9b8fc68533450d0338d
                                                                                                                                        047058b3f873c97a8e2a80701018c56e73f197eca4591861ed2e2d
                  a53ff7fcd3220a122ec27f9efc17b5155d7 000000008dcebe56e81f48e2f60d6b2846fb6e2e46                                        0df7e6e689fdc9e14001549ddba014064f118d5cc5b839fa37c880a
13769       36680 d667de66e899d362cd8c3c683735c       85fde6248e70fa96c26973                     1P8puMJbPvNGLQTDV2dqTSaj1yy2rdDUdR     94bfceafcafdc93f60f4b
                                                                                                                                        04815a8e79e5fd0b43cd231891032d635a1a31dd372b4954572189
                  e2789091cdede8eeb1cfa56dfd4050803c 0000000066d948e8138879e49fd82e8d590258f4b4                                         47679010468febca5e9c19f8313c076d31e5b43624a0d7e6ad0c3b0
13770       36687 5388c20730ab7c72e47124b343899f     3cd9cfa6a21f0430bea785                     1PM7gJanrfMzXzJZFyFZEwqqAvUBszmhFX      796d7654b80a390f11382
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 767 of
                                                              913
        A                         B                                       C                                            D                                          E
                                                                                                                                      046252d30c2feefbc51184a43b4b4975035ce3c5b4fedee73487b84
                  71fe9c9795765eeac0929e397afb9bdba7 00000000245f151866ca361efb0d9761331a51dc92f                                      d99bd06a7cdbd4ea2af7f213a7c3d6c8ec7589dcba83830a89c0332
13771       36699 1496530331beec0699a9522211147e     46132979e9f592011d067                       185yEU6hazewVELGHiuhP4zZpMvThQoWj5   e9b8cd7a03d2ebb406c5
                                                                                                                                      0455ef3626716a06a524c4ee11ef911bccc08078030373aa13479fa
                  9139636497989e8d8ddc76c770466ae77b 00000000ad6e9323ed2873d778185a254c3dfb8685                                       e4fd5f7ce62a8d29bc2a510ead71c3b24b3ef0f245f5cb173238ade2
13772       36722 f478b8aa5beeb9fb57ee5f07bbf065     0051fd30aae4db2d55d938                     1JehQkTKVDqZJM6kDiiAj7AUWzraDoNic     8a3ab0963f02f1df78b
                                                                                                                                      040bbd4ea7adba0592a957e72d229ab73025f096dc74dfb524952b
                  6726e8fb223c9aeefc07044efcb848d086a 000000007143030bd151fe91f381604a2cbe18ab55                                      fefcd8983a56d46dfe31f85776139fafdcb2e317131cb44cf768d0ae
13773       36737 84d6e12d980a038e4313c931841d7       7d273fac1980a08496891d                     1Lw98QNS9NdR9ZveS9xJ5vD9FEnMPNx9Jr   76007945542e43b0a5b8
                                                                                                                                      045bb628d5cad81ec588ef2a9634fdf1713bbd15d78ce5d879ec1ba
                  6ea28285b337638ca1feabed9eeb28be2f 00000000bbfa41e50b2a0e04d72502a7e3323a2f66                                       d50f412a1f3a32fae09eb1682603816e001ac40be3bb167b496617
13774       36743 ec5aafd317b73ed677905e1b440358     06389f7665ffe3c93be8d2                     192M8kNGsdMF7AA9PCF1S4waZv1z9MvcqD    302b78deeaf7a29a025ba
                                                                                                                                      0469fe5a795c505d8b3236ccc7e230b64e9e1c29ffd5d4cf61b6296d
                  3fcf06a939636ccfae5bbf52267b4975aca 000000009987ef81083524b9934bc1f8c8eeb0a3d0                                      c245e15d5d34ebae4e2493e9545438138315bdd69c672ae8ddd1ae
13775       36744 aceb94f1793373030f15904c0a9f9       02caea841aecb5b3351c26                     1Ghx8Zg99j8QGAZeEoajRUBiLnxjs8XWqh   3b5ce1ca5b246c96cd17
                                                                                                                                      04bbe34a16be3dd1d5ed20f9f81df229412f923d10323897ccc6549
                  9f39888d892f8c13016a4f45b80a747a15 000000007dd41df148d83bcf84e184f29ec3004b589                                      801d9ef404d01bce86ca7e91b2f4f7e5a7103fc460510a60977d455
13776       36752 02f7ee560a93a708f473f1fe687904     0c9c4836ce8c78c1e1eb8                       1NHwkXuKFZVNxDzqqEBGYPvMUiD6Lz1RFT   f28f13dff7623038eeb9
                                                                                                                                      04659565b0a26126a4d8cd11db33b79a21918c7e89c19814d0b99f
                  a9be2407fa4184b370bb8352782f412ce0 000000000a95d7ce01d1779d195dc11b97cca8b5c7                                       820f3541c0565706d5673c60852ce854e2ce38d7f883204df9c43ba
13777       36767 9bbc0535cfabf5e9794e0f63ea7808     5f1f82569fd8aa59aad498                     1D1iBJHXD2YZvT3PcUbQkaPruPhWtjozkm    e1f6e7d00d79a50849a49
                                                                                                                                      04e9d1f09fcf94542b412471999b1f0db0447a97d5079abd3c891c0
                  825dac4fd3f5d1d367b5187ac940516c57 000000001f98df96768a8247b1d6a46d27ed27ec38                                       60d4e04b24a98f03f41f79f4ae29f11e35bd4db6aa51b067ffbcdc0b
13778       36772 0737b3c08475b81b651772874633e0     5126817ae478d71965f592                     1GjaJp7yKcoSGgvMztvmvtAyxB9JPSRLNr    df1ec0b79137a9a0f62
                                                                                                                                      0454d0393c213c6c66f13df6ed56145a2d658adb5c28a245a0c236f
                  30150959c61037c23d9c9dfa5310fa75dac 0000000085d83a26bd27869f090692b951d6f84be7                                      c5be17a2ef6199e1144d3eb10cb15ecb31e8952f5158ba426a6688
13779       36787 e4bbedae06c3f171236215abc6b40       a465509b811fccdcf68c8f                     15GNCaCMvGgmE1tSgr8fzNqR6a2xgHXSuv   4899f9e84ea9cd299a3c1
                                                                                                                                      0436e9c14a4f120f237a9ae1d48f12f7a4a152ae5dc2c30ee245655
                  79e3501626912ebeb6fb317334692d0a7d 0000000090a3d5459b55ca29326cedf22f0a7faf7f2                                      b9a9464d801d2d3ad40af1e787b125c501e398cffcd5a0e45389abb
13780       36802 24fbd0cab543e2b66868c82d2ef964     a1a9127d8e0df8b2dc29b                       1KErhXwQskPemZkeiwMwwitgPAfc8rCtP1   29a4e73a81d98e5ce039
                                                                                                                                      04bcbd39b55f21bcbaa48439d65a88c9930461db24b2a6db42aa08
                  58005a16d92ccf7ab88b3856eac4b43d63 000000004afd123b11d60840687518c4e361fec128                                       bf2c97382e4899615ebd760a225b97bbc78e80fe6e7e9e9393672b
13781       36803 862b5c79860691dff31e25db00a6c4     77c1fb8415f95de5dc9138                     1EzpKQ1DKEKC76kc9kz73RHho54pwa35KY    02258dae22687f2852338d
                                                                                                                                      04c8f2709cb24b9a4b4f1086466c0f3ed0c6362a582992522cd6094
                  75699b2aadee98b547ab3cad1edd26863 000000006a933c106e07ef3c21f9da427a5e9e79bc                                        06a5b0e93ac63fab6353305139346c1bfc89b64aca6213938acd88c
13782       36805 2226eb3ddaf807ee922bdd0ac511d1a   5a54499e81d86ac7b21778                     1B16MhxPA1aq4YBPcJuypo8HVeteFRfErj     d6165fdda5853341dfd8
                                                                                                                                      045428709c84bcb8b8db3aa67f2d8191fd0b05727895dd79787f1db
                  b8a9248e1e3a89dc172ff6ade48ba80627 00000000ab536f897f258574442eca4606807f2e0b                                       fb879abbe539e8f13cc5caf5b9768e477f8bc64b05a6a495b378987
13783       36811 07c70e79990a9a0cac6b9b328bcaac     bb9c1e6fabd158cde79b00                     1DFndkcYNa9xBSZ2krfyxXZ43LXWjZ3oiT    eda76ff347f83db7c494
                                                                                                                                      04e87f1d9116001708c37d55565887d9d10353058fcf95c1c418427
                  87ce7342a2f07fea939b611146a1981415 000000003ff4745a494e9035bd9a89da4e169469bf                                       c4698902d07f70a32a6b12dffd3c2cb6d071ba62d866498f5c06c5e
13784       36832 36106200c5533b5ca25e7b60e09bb0     7d6be383de9618b374f073                     12bwTDfcWwaw1uHHZem9uc1nKy1FDW9jsJ    6dbdc18efbe7b176ce45
                                                                                                                                      0488fc4d6fa72fd86ad03c83190b73c902eae25ebdea57947752469
                  75c4a71642bdc0ba0a887b64624c481ffe 000000008c7e84276282017eb581214012900ae3cc                                       6f848ff0a8b16ec762fed37071c8996cc65601d0d9599f2712edb898
13785       36847 9a742df57b116edd78624c3f755a97     d1288812fe079222a8304b                     1EvWoZs78qYJwBiDUNvqVXHPUkKoABQEuA    e034da3fce7b603f9b3
                                                                                                                                      0483a97c48f060f7bd38ede0dbe8e05801fa1b6fad3c8cd2dcbb800
                  4551d2ae84e480d9a35fa4aea4de9d4ee7 00000000ad87ac17446f9af95c80767feb51c2bef0c                                      b3d1039b5470fd595b2406906049f2942fe4ece764f45f06aece478
13786       36883 81316f58776463685676660025d537     93cc9f95a788984d82834                       18TDz8fcyuz19pHJsvCad9E6FJGazBuQ1V   68af2029046e1d2fec6a
                                                                                                                                      0426a0c59bc7d4f2f9f6839be3f56438827289224d7470fd9940a2f4
                  d0567e2087dedf4008c97b11720279c5e5 0000000030c4344352ddf0b4dca9a93fbb10b3e821f                                      6e737008572d9b4492226232621738688fe0bc7882bf95f2ff24a43
13787       36884 d3982a772692bb912e41048d57ed70     946198bc03abcc4173333                       123ZsCUPBcXBUKygpE7VJh4MNjJLSiJHJX   d15f7a31bbea8c8dce9
                                                                                                                                      04a2dcb769b12e55f0d7346d13ee8c3dc41f257d2dd10dda62b8d9
                  324afc261e8b47d3821d64037a080dba4c 000000006d34b725eed02baa5cd077540ef82f9561                                       d61d3bb3e5964b57da42cb38a233e9014278be190dfa3e60198e63
13788       36929 47cd1bf11b059121cf793d3fe02dca     9ba623c74f204efa4ee151                     13v5ehixourRmFLveRXKs6qj3ouuSw7XGE    eb63adec11ecec02b6db80
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 768 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04356f34df598d1a52d09c83d28f1ecf175c395927c54d0e5351873
                  736c6efdd8a7108c14ee24d535af182f52b 0000000063ac7f250eb27c9c43a8be300291a887bd                                       789a93afcb35e4b5aca86d211d21604954cecdb669898192ab91f78
13789       36930 9499ccc975deca237880ee40d748a       6fd33a678641ba71acd920                     17DVLnLovpxKnkqeR7magBMNRo123U6ujG    cf892ee3b1ccd2371e3c
                                                                                                                                       047892f63b9a7c89c4cb444146f16f2dc4f9a7e99212558d5d00d00
                  816bb9c74d4eff7974525ddce72a5c0b51 00000000ad77f8764dbed0bc571f309e7c1290b001                                        a039901d3c3a63b4c8dadf008091a373032b70201491f8cfb4cfc0c7
13790       36931 e66b3b8b15d55d0357bf6c4dca56ac     0e2fe2741c1d33e7da1040                     14HDSCLjUiRfa3PDZcUR9f31EEW4e4vjcK     fd882af15dec5f88d0b
                                                                                                                                       04acb1eb094799169aab3f8ba80fee1012d39b180cddcef44334473
                  091a63ec7e89a0861e58800e0dd135e07 00000000b4ac53821fd2f4f22840061dee33b32bd9                                         e2aefb038c4945b9d75a5c0684f2d7cd934b52d83159c88aca910d3
13791       36933 1b8991107cfa48a7e353ea020e1013b   519ba6173a174c4a475bcd                     1FKSxkKuGJ1qXNuMZGyGawLBAHERuCyY4Y      d84ccbc58464437317ae
                                                                                                                                       04af18e1c6885f9b5b4bdace101f3b4d3b260bc0a245649bf61ed8f
                  48163d9daef620edcda0a68f036287af54f 000000001dbf61a4d2d799fcc0115b4997b7e37eef2                                      915a82cc031b767a1ba10d40d8b6566e175a2a82792079e4e12236
13792       36934 08751516342ec4c0c3933d4e35012       510bae8a7dde09f7bee7f                       18RFHB5bS8NRMUgvDGPU23VmAkeGJBkS1t   b81e3b855775c65128b46
                                                                                                                                       04b34b0279236ddd289f0b80fc84da3d993bd64fb774c1e7f0151cf
                  69246cbc909ed2e248bf24eda44c25ee6b 000000000b3d8d1f210f09061eb4e57e5f7d675705f                                       91e98ef507c2d72196f2f18562fb491cdb3db672d064764a5c0257e
13793       36958 15024a5894941601030495e258a299     7e9352046eb7fca77399e                       16QM7urnhKgrz3GhuqKMzVLxL3LGjgUjui    4fa3dc392022ee5c6588
                                                                                                                                       04f174ffab0b54a3ad138cfe9999b1c29183cdfe86c3ef87f68e63ab
                  1408f57945371f7af823139b7bd0a05806f 000000006bfeceb7f694ce60e7580fdeb6abb7ecf98                                      a84a566975e17d8c650ce564fda0377dc54d952be386e1ade5b6c1
13794       36967 c778c9f2c1fcf7acbf86ff4082b7b       019d09ef38d59006acf08                       1J9DiKLwHBni4adS6WJyTZcbphE3Tqd5EB   a37a7df710e5c76d9b4e
                                                                                                                                       04cfb01d8b7a314ffc6b34bb191bc7f49f2602784997313283576f9f
                  9e10d533e2128412d5d4bfcec978560055 000000009af2f11d4fa6f7ba61ea1fd66ce733d5564                                       b1e6cafd95fc3226cb241c824e7e023653e14214b2250f5ac6009dc
13795       36978 544d2b138705cee90f80a4b498d7e9     9fc31a91cf19e55f0060b                       1AG2PvCHaxqASibYmmADC5aCBPefTEJFt3    4e5280a65c4bae7ce9c
                                                                                                                                       04017d6db036b6ff8d0d97728ac09e7fbe71a98a49fbe9f169e32b9
                  2a2f784003e940bf78f26b6329dc287df85 0000000038f0c6704d3d23b7c653b9e7e5e87df2ae                                       05887858cea3e1a5b2a5928122a5fb39fc7278d6905e8f7eccbb1fc
13796       36980 21ab45c83f6851a55f8c0537a9618       c7e337ce775a315933f2a2                     1Hwjg1jku96cpGDUhVjNJL4e675dvdtAAf    94b4f579a7244edbe243
                                                                                                                                       0402e299c9eef057543053a3a72e439f1d093f27408e83e1ca3c08d
                  c1ea66ba97c5833668d060ac0b93478821 000000006682d3e8d5a672189150def513cb42c056                                        3cd70a7aafaecc59a48ed1f6a91c19b0c67275fda49c65b2ba4959fb
13797       36990 3e44b758636c540f37418649832d0b     bc7832be7404c9e4c719b7                     1Ac1KWuU4MTwZG92gGFfLMPR4UgNb1hW3t     63404eba173ce19cfa9
                                                                                                                                       0427c6ecc827cb08b829ef5334235819442076874e182f190bd668e
                  46ced738981b7bd692a9c5c2fd9e14e605 0000000004d27e8d4cac91e98b528f8d224f075ebc                                        01c1ef34b3cb1b79c4dbb8386d62f84ae36166794e1b295a55ffbc5
13798       36995 81267e5559010513f242704d2f3662     a10a02f8a677b3fd12c0e7                     1CMvRzosCDtHZkKkJrcUydcYWdDHhDZEJ3     429d9e51d9b433f10937
                                                                                                                                       043a32de8d89bc0796a9e77b690ba644b391f57b69c621d1612f11
                  e5cc4539184308ecf28aa9646f5f428d546 00000000b321da6eadc2cc4e4b4e1a08f6afed69ed                                       8dce13d70f077c28bb1dd6deccbcc18afdbeafcbed8ccc2a575f7eec
13799       37015 ab22d2e1a540292aea499f367c053       728a63610b54bc85e737a7                     1L3potssTxQWBjAPFygKnaSDfrDCP1vXxv    38d9785cbf2c183c8ee4
                                                                                                                                       04d1a1843df39778ac494e631fb3123459e712ae19c99be5c7a988
                  bd0ba8b5a38b7551d1b4e88a61f762ea79 000000003cf1f363af4027f69ada9e0a33d0078251b                                       2a72b1b622bdcfa7b1a588a841f53bc9665fc2d0436661a6d3af301
13800       37026 ccc2ed7ffda72528505466f0b9fbb0     1fd0865de87164148ea1a                       136s8z5tLWdtGWCyTdnuZkAf2ZQC5mbquC    95ae8fa23dd953225f281
                                                                                                                                       04c50ba098639338fcae65d80bb21a0e8aa6a9a051f838c0980769
                  2759496463675ac398b9cd6a2185fc8783 000000000b3c06f4df2f31acecf58fe093a862a2470                                       22c17e2e6fb131745c3fc0bed73f1fa27fe241eb9aa1f6eef6f89a68
13801       37030 740db4a76bd17b079307c458b1ff3b     2688349396394c885e85d                       12W1BksMVwbGeEFf7BfsV5Er7nKCb4rCji    227019f636fb0b8a7028
                                                                                                                                       04a834f38b70908e95df967773510ea7d7593b2748976d517e6556
                  0d592f1513b9b461a6a067b332b1ba3976 000000006bfa06ba8f896919e62e35000db1841f16                                        f0ee6497f00cd6534b502a5fca89336d6cbef60dc4ae8ba96bbcd61c
13802       37048 9d34b57bcc605a64bc5bb8e4eb563c     4f920ad3742927bbea029e                     1FXiVvKJgoZxmxBFU7p4gUvsyG2yJauks5     bf85bc696df9f05062ea
                                                                                                                                       04063e78b1b44e216ddd7411dde8842f33fa1f9e208daacaa300de
                  170fc1bff0b592f51e2c378ab69c736b76d 00000000089e54cb90f0e744beac1516e3e7380f45                                       d371e869d04936c1704c37970ef9dea60fb6354be97dde5eb9b52d
13803       37049 982ad9e1cd003edf4e5737c84ebb6       3278c484184e161d172463                     1FK1HnfARXCjEsfTbs9y3G3Qyb1wa5948p    c9dcea2e1133a7fb8389f3
                                                                                                                                       04dff7a0059f88f604a6d276ca536d75e35d3b80f991f48ca38445c9
                  82c86a5804390afe7560be749bc20cc573 000000006f37c86e28965c7781f5bb2357fd8856e28                                       edda1df84bd7b8e0d23ad7dccd41f68d56a6e9df32479fc852d8eeb
13804       37050 03f6ba36f198dc8d1c9235b3fed7b5     5f549b5ab813b21ce2ddb                       13zcST3APQC9h2UNBZZZD2MU5dvGxQNT9p    8a09d814fe595c246cc
                                                                                                                                       04ff95b3a37c9021100428ef9d905638718bf29e1e644b7e848c888
                  14654c5d056e3a5d916e2dc0739f29b171 0000000046100ebc1a7bef778a0d8368bc7be9e861                                        1f1898823713bd783adae7b69c8580045c61cbdb868b114efb1314
13805       37070 1ed851d1751edddd67dde43106a395     ae150072eae1fccc722a3f                     1ECsy4FqFmyVH6pXLLAcgsCECzw9AMBWuS     569b18bc6ac746e4661bb
                                                                                                                                       0416b6cea3e6b6e369e77add0fa739aeb5bf5aeec22609ed2f17dea
                  d293ecec8b95b6a74cbb72a418f98fb348 00000000adc9a23158ffdbd75eed3b25ab6994d834                                        ab3bc683ee397f4db51fcbf5a1a6ab8fce80d2b8edacbe3c6ef9153f
13806       37078 841ddf9a1a05a20de0850b942abf35     4de94c35e1279f3b982657                     1KbbuFH8bXzbGhCB9P65FMNdCLccRF6ANc     0878f2f37e3073b2690
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 769 of
                                                               913
        A                          B                                       C                                             D                                           E
                                                                                                                                        046249d75657efe5a28c81b707adb1c1f78ecfc062d793c158957c9
                  6afc63e538801f9146d1621e521e720932 000000001a12f6674b0e09b9205db2630ac1bc1c3a                                         813a5e8f1369aa89cd6711e301861dff4a172e5cf8ffee2697023af9
13807       37096 bb33dc8f6fcf98a7e8e029b925b46f     2feb3ce018ec899a867189                     16CYviZ3B8GiCb3y6x9uoqAHoSD9QvkJxs      303615edb4f096df4f5
                                                                                                                                        04c33f2bc9f8e4b3d6f11182f586137ee27aa445e93ef2f4947fe626
                  84b3148e5021ba6b2a42b20d0207cb768 000000003513448fc089d9f13f19ab8318221cc42ab                                         75fb3641097cbe3b376fa41b6e7a659fd69c652e8336a4d6609dedb
13808       37098 d8dcda9a1fc8d7840f44d1dcb5007bc   0b8fb0123b68c036d847a                       1HvN7sVUhBd1NMhb6f2v1SdTPvAhC4ziCm      6773ea9b037cb52c363
                                                                                                                                        04df9d51458465adf3e9d9a5fc9b7564d0e2a36cf02fdd4f9e73dba0
                  a7becb45120735df4d734223629cd35ba8 00000000bdfba0fa27a67f2d298aa2eeaacf3139b9c                                        3f139cf7c781e1da6751b334778cd2a87cb9510b7adf4b940246b0c
13809       37100 5f4924b4316e394be5902b2e0a0efb     48790dbe2f9d9393755d3                       1EWVByWTBKt4ERdmDneupunSTqB89gWmY5     a4209db2f3c01a62255
                                                                                                                                        04db787c370596842f913eaad83c1314d017d601c90f26a9a4f83d0
                  9c82e7a14d6ffbd48d60e2c47d4565ff1bb 000000007f831edac82a7556d533bc6ee0a9f9ede7                                        086e52502576964a39b89a254116f64c5799abe6dfbf801fd7506fe
13810       37104 08555f72fddff33efd91c6ced3f56       0ea9ff2be430095e690019                     1CVKugPkxYnLTTs4xGWZQWFMNyfFZdR46c     2543b6f62a58ec15a325
                                                                                                                                        04679ed9f5f85ae904a6ff2a97cbaf86a3f66293dc0de6382892b96e
                  0a84133d50023ac10bdecbe42d2daedf11 00000000364a2f0e4d2030d7dd5199947314bf5c3d                                         6dbd7591750745626c856cb1f948fd48434c0b46c19e0fd5e721023
13811       37106 893d3103f717aad28236dadd89f47a     332d067cfc895207692d01                     1CcoBUghuEQywgX4yyZgcc2b87urr9Vsvq      0b27a578f6948afceeb
                                                                                                                                        04680dfccfe1cafef9292ba447f714bef100a171573f3fd004248dac6
                  9fe5d5f62bd9fd1996ea06cf48201d187ca 000000008291e0bd5ec64a1752b38aa7066345321                                         a070070e8568ce7bb44cd630c7b1f928978c38fee57d17c6b859efa
13812       37120 35ec2c9fa87a3e05f6f3e298ff9c1       785f055f58c6e3832f0ca43                   19Ma6bj41smT1V8bGdY1YSDEZdBRCJsVy8      31f4bab6e8b51e0fc2
                                                                                                                                        0457598c15c74a646116afcadc04fe7b85e1d1c51239a1bd1a0a55c
                  0e352704838e99690c823dc515e7d8ea74 00000000967ed7c59bf18d0b07e42fa99ff79d08fd4                                        07dd6e745cffbc9e89755d13328d060311f8df2912bf87923ea5b4d
13813       37124 70e02e939f73eb706dfd6040e76bf2     93751e1cccecf021eb771                       1P849RLqhSWvwojGu6TiYz6WR3qFC55dSC     655ae0070f869cdb5555
                                                                                                                                        043aa8a3a933e1cddf413af44dd811d9d370bd1f8007016a460a7c4
                  53d03cce456d7c25f6f5123c2e245052857 0000000063753f228778bb1d4f001dcc04c5a0d455c                                       1d648076e510506df9decb9b7bc7c5748dcdbbc66e35bbbb41bf676
13814       37138 a6f56fb5cdba8789132c7db417961       1d723f23f0818a97c719c                       19CMDuju7QPBNDTGnhYpd7Veo4GrHE1GYX    db2f70e42fc620a91c21
                                                                                                                                        042529b65879ad916b20bcd75ac439f00fd25325fcfdc4b298792ee
                  9e29ad54580335ae556e561140439f59b5 0000000066cb0326f5102429731e739394b5d4fd3b                                         04aa42f4cc2d5348aa37ac006e9f3a7f39533649b93fed9ca01720e
13815       37167 9f2933f01b2626bb5d454ef536a9bc     ae5a2ad44fbc276b8ef863                     1GaViewCmRYPSE3V514tqczeruMuWVRGB4      670740e1428cc67de235
                                                                                                                                        0401916af883944e9b3193bc13c6def7b0ee4df3530e04a2b2696ef
                  174b77f0a4ad6bc82e1af4d98bff502d664 000000009c9b0bf9d28b3fd8212a53916e99c56c17                                        0da23d0748d365418cef7a8452da251f063c3249e2ab0aa40b243a
13816       37191 ea51e8ba09b757e8bb25df05deb48       ed3f612d38b2ec986961f6                     18Vij2koiojVV1DXDiiXzEhMkGjPY7eFEc     9ec192719ce6621c485b7
                                                                                                                                        0423a866245b5d961fd65d18d81c7e70adab626429de8caf174657
                  2f57937f8e31da4d4f591bdecb92ca47453 000000009f1d8479d8179180e6272314cd6af0ed90                                        d6b13d8a33036d8208fb0a181c43b78c6f384a9cd2f5f20bf97ac550
13817       37192 920e0ecd6ef5ff7f1d54fca8f62b0       8064fe5df533c2360a17af                     16fvYf8xFSHeF4Y3A2bbLBdeufcazavMue     19796a751283552181bc
                                                                                                                                        043bbae9a6aafd0d700187d06a18fc89c21901eaa336ff56c77a68b
                  aff8d1b94cccbca674174b65d5b5734b20b 00000000378232f7bbf0326b6dccda6a7dfb06d39ba                                       59d94b727ac414aa08b7116e67951440fb1ecb0bff74005db092abd
13818       37206 1aaafae70c61c00d64dc15a73ee88       0c928662c3c09c174425e                       1D89Y9fXw5eUuix5zDt1TsCCRbgypgpmiJ    7473e794a1757beb7e70
                                                                                                                                        041c78714bf8a015f706ee4acfd0f74655af3a6eaf18f90397346616
                  3d5084c57abae999e70783eb2ba8b120d 000000009b7724a8e623150116dd5a6bbf9170b211                                          9a81d7c8c5fa9562524649baaefd20116f10e2ec47a518dda1c1132
13819       37232 29972aac0686ecb60648a7c9b12e3c8   da80cb79fe6717ba828bf8                     1NXh2iEWH2anBG37yq6pFcjq4pY5yfPf4z       45555ebba21fb8ac4fc
                                                                                                                                        0439db68111fbc2b5b0eb50f39ef13a839412fdbf6aca7a7fdba4ba8
                  555830358700009f22b5c99c17a8381bb0 00000000773918be036af692e6a9c4f192e9529ce3                                         1c301a5b344dbccb3a9192310514be12219bf8d80070efcd15ab889
13820       37241 770c82a378502fdd55a9a4df9788fc     1906dd9afb753f5ff66bc1                     1BbkK5c92okusarssfJ1Wmy61pb2oTy7tW      779a4c7d440f2d08669
                                                                                                                                        046e8c769c3707f03257369425f4733206abac1e04daf9c27d90055
                  4272a757fa938426adc9c074f566551d8f5 00000000b4faa2509d831cbde1e0abd9e09c16bcba                                        a065f3d8d9fbad52b47e7eb5b64a5601deee79091dbfe9e6e8965a
13821       37246 42759449d991515dbdb4048bc8382       7685f5840557bb79ae8243                     1GWnP28i6nT9ptXWzTVxec6QVfC9Znj8ZS     1c3bd4572ee0413a6be4c
                                                                                                                                        048609c787f5066aa983fd83e05e3607d71c1c07f019f80d5c6c45f1
                  d7d446d16594fcb7b5bcac7a0bc39bf18d7 00000000208f7b8dbad990e102fa0b7e461c13e727                                        5cc3157045e0e484d5a8bf0e19c4bf5ba26d70d9a2cc2d39e0c3e4e
13822       37254 c8b3a09322b8e45d77428017cd741       096f98445a9414ed13bed0                     1PApWqFnqEcEAfTsyFA3rRtqtFy21zCaL3     60d1d8e37d4c85c4834
                                                                                                                                        04f1ac6de4b73ea255fa2915ae65ce7075650892de373a7f251dbae
                  1207c5335c04f0d8f9831c6ea62ef46d640 0000000063a8ee0ff371f9eeaf0f1e3df164fbbf96a8                                      cb8c38172fc1e5a863042ffba8f14aeafda6a6e5a61c416b8a952914
13823       37293 9d9eab7a2efeba8f19739820079d3       fd690a5b16bc9361ab48                         12VD86V2Lc2VVXcicUC5ut3jXb1dLcfoN8   948ed0ae7057f86b7e0
                                                                                                                                        04e153bfcc5ee546763500df050f23c40097877247a2b16942ca3b0
                  bb509ac8b9de0447f2e66025603ea08ed4 0000000023e0e3be9706b84a91ad8c9ba48118ae5                                          3aa59b14c995ab7514eac50d89bc666554d70c80720bf3ae8ea7d8
13824       37295 97477a60e9019c7ea659bff76e7bd7     8571a11273b7ca7d1a34c97                   13sNV6hy43pCG6fHjHamNMWhPFuGgKeKz1       bbd6711ff45a6bbdb8a4e
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 770 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04550ca4ed6d03fcd1342d5fa626d7eddd76fa7b7e107a0b95c3afa
                  fe7857ef67b0023cf9e23f7657f416be2bd 0000000006c2908872a6f398e3d05d331892e5c13b                                       be2a8d3259e8b76854d9f4ff7edb6501bdb0dfae533d3bec7aa17a5
13825       37301 fbc038340bc009df64b49c85441f4       87cde78eedb4fbe59aff19                     19hY2SaaCosCBcNDcJoCYUVkEQH21MK5Hb    931df16cc7a456b18569
                                                                                                                                       04279570692ebb5f53d55d9ed9ce7767cfd8f61246675dd31b5ba68
                  c62235fa57b07daaff415efcf67cd5ca9784 00000000525756056f42f5e8585802d76f4554541a                                      7cdb9cf3b6a59257c15760f16d69d75c6f099f67b7c2e922c51c1c72
13826       37328 f0416a5ead9fc949254cf7715295         d739392504aa38539c0382                     19e4PFq7NvSFiZna6VLM77t8bzPncTJUxs   94ae2a1ecc5594fe110
                                                                                                                                       04ad055a53e032513ea5e859f25163fb1e20ac83b751025d8b5631
                  80f10e2da9804546782cfff4218225a8609 0000000072b8b01d4def32f19617af225f9770a1d73                                      deb0630f9a48aac2b7c57e807e2484405d58ff3545438dd76d989ec
13827       37354 1d6635f76b357823cd9e6655686d3       1d618881b5ca085c38532                       1GyRw1umZwc3dFr5p3JBo79VAC8ioeM6aX   0f5af1712f1fb9b5caa1b
                                                                                                                                       04e8c00a798c926ff4c295a6c1a4ce23b4b7fb264dc8f83e89b2da24
                  40cdb773e64bcca23b7a3840e4e87b222a 0000000018f24ab100c83c9078b4c71e41adb31360                                        63a2adba1c7646e02a3ce37332f593bfa8ee7921e45237231cf9c72
13828       37368 436f1fe8f22fa1d36aff5e2bdb249c     4c6ed35594b25472e18cc4                     1FR3PwdBrMQSQiuQRLBt4XnzpkbqcN7JdZ     001e957023ee09aaafb
                                                                                                                                       0404046eafa4f9dd5a837e007d9e06cda05285fd7e43bbac54f1323
                  f97adee400c40de59eb0269367c6496d63 000000005a03d458cbac45b8efebed9f9b30e7eb88                                        dee55c79164790396aaae2db8ca9d337f12901b6c2a8acbc24265fd
13829       37401 0bcdafc1a1403fb7e73752d794cb8b     18b1cf1bed8a4f3846dc31                     12etwHKJvYNBaRBu39j2be2hSeEGmbovvQ     26f0e95d805d480dcbb6
                                                                                                                                       04aa7970f8a0041511b3de0a81f87469f20ad314147def87b43da0f
                  d99bcdf2de7a54e860c1392386d6d11f17 000000009e43d3d74265771f1d804caf637493fc8bc                                       7208d60d5484cf69f5a203f63b9c5c07c44d845e49962736881234d
13830       37432 d4d190239ebbf5d27395d49d9d013d     58a25890c864067a5b944                       1Kf5MDfJFo573EWANXtAzcVPALHu821a8F    08236df0afd01086372d
                                                                                                                                       04e2ee41b397802577462e81312357f9828ce87fc96e083e90d230
                  a72ef2c1182871b16b1958a0f66ffb06901 000000005781636e28e0a16252d1cf450c323a1558                                       785a86a6a1569c5ac5e77d0b856a00c5c27fa98aba9d55b63fbb866
13831       37471 d0ca88c3dad3ffa8c8c88cd223470       bc50728980b1fc51bf02a3                     1heuwt4gAScrRZMh4xuUdiTTNxmf4frty     7a8d8be6981d8eb0c2382
                                                                                                                                       04f993cb91577695c0cc7fa5be68b8fbf1c44ecb0431139d0452532a
                  52d9b61c7fa9ecca34ca42cfd1bb8bd6837 0000000083141f57dba0b42f02d3efd49054487c12                                       94ec3aa3477cb857da487dc5553db2bb607bdad99494550ed3162d
13832       37508 b7692202a753e4e2d259d2e2bda04       74ab2583bf2c5119973d72                     19KoeykXQ3CV4bwMG15CY9fGrgBFcMAQ9u    bb9b02dc6fe8f493dc54
                                                                                                                                       0413f55be6ca1efe8bcc519f293f4fd2f8d31d127555a1d93b01d5e2
                  3ed9b6ad4f8c2743d27fc72ea95a2a87f01 00000000a9b9ddbc2f32e00e660e4cf5a87c7f39b51                                      f5c2c6155d8b4c941681d4d4e44ef54b03f02ca93d8e4f8d0c28b7f1
13833       37515 2f3359ca95f01ea2a2a158634af2c       f2a01e0a02b9e884fd059                       1Lu5VmLXjfHww2w7F5HqtkcXEcDuc2ohDT   fbf0539bb6b993cca2
                                                                                                                                       04342d317d0b0ed33497280f497e4c8aff4540ce50ac87d3b7f3419
                  07f6b7ebe709369fb41f58006917e3dbc5 00000000138aaf5f25d04dc2bee072ca60112de0a2                                        e647d9e64fc9ca5e3e75835a16b19b896dac392c69ac9a17de1593
13834       37527 0311e5878328ea0ffd80e60339055e     6644d50e4b969b2aca15d1                     1hFDo8w4pbbBgp1UUwSK5KmnxuiXQMXgf      2c65b902b0b0b933bb486
                                                                                                                                       04ca04a92454593516f80a9b1d16a6f1c36b923b7d633a72c5b60a
                  1484a4ce5cfcd214f5188a88631cdc67dc3 0000000011bc8f3f6bb7be6d7e05095a79d1f380cbe                                      a708b509e7f405e68249cd8c7e84f30a22892e2617463c2a35b85a
13835       37618 cf2399b093a8ee9740bb8055e8155       be4b86d90e227e7c28aee                       15RxNwcHXs9mkZh4wtTrW2bAWisKzRnxEZ   21458746c3f486d647e6ca
                                                                                                                                       04d0c2f712724f20289e71b3d55a13031c84524888a561acf0f45bf
                  205d4f53af2661aab3f35b9e3478bffc6ca 00000000479f53290dea5c8b0534c20f21a2807736                                       07801298066237720e63992858d097bce7dc2ae48041f1983465c7
13836       37714 ae0b6263628b904b298d94544e131       782c9042151115242c136e                     13onEwZBFfnnrXh1UJvrUSCZQMuHyRvXT5    f510964b8d59d8f88959e
                                                                                                                                       044e507deb3dd2ca053f6101d1cf1e245069d23c142f7657aedaa7b
                  d9feb72c258c85a26edc81e41f412fb5ede 000000002d5d3c9d154dc6be149c4dc2d74acc3ef3b                                      99ee31c2684af7c3edd096ba26942eb0ed72324ad40a8f3cccd99e9
13837       37733 0ffda58f0963641fd5a7d66322bac       a75adaf54f8053cbe1a07                       1Nm8yENhWrFsNz3rDDEWLFZroJcrnf3RkB   bb1144e5211b82044f90
                                                                                                                                       041638e52a1bd18e309594b50d038ca2afb199cfca2465c2abc22c5
                  d0f58e080f39f83a42214538e3cbe843e9c 000000008b01522a76558b4566ad5b79685ad2262                                        7c4f70eae7b91bef6422524942b0525d9457467f48d7d59c9e5d998
13838       37768 28689a97468df1b7b03306aa881c3       880a934202d38f07f48fbe8                   1D4aXrmkpj1nN592tVxUKDFsvECiS13tNK     7e4d2b25d23f7e9838ea
                                                                                                                                       0418cc9636e7280c48af4963cec844746ab2aa05b5a273f086a71b1
                  6ffbe812109aa88e8b8c067146a675f312 00000000936801acf8c21e5db2c26ba640e7072302                                        d59833d1ac69c7e7fe0d5a3400fa27779b0dc61fd48c093aed513b3
13839       37782 705cff9fe84e787d5e7ddd0793e82a     3047b4fa92b690247a220c                     1LxgpfMXZjDgxJiKG77JU4rNSA2MCeALVy     8373658c16e0329c6acb
                                                                                                                                       04d4ea176b79e7e88613c57dae0e1cf674a6853f32f698abbaada63
                  952abc5aef283b66f822557eb5990b5ef0 000000002f0e692c29ca6e90570104f781a3a694c8                                        4e84a53abbd7942262e6a1e02bf1fe2739139c2e9cbb9cd7ed28d8
13840       37783 507d080cd74ab19ca77c1f2576eab9     241909d274ed7e78784d74                     17WJHAuxgjJd2GP8haqjQRFJmqNxvUug4K     5e83913c5c3760fd6217c
                                                                                                                                       0409d5ef5eeefb3e73b7371e237f93b7b23a5982ed3b1dff002db0a
                  8bcdec32e917e052e7722468ba87980722 000000003aab941ecfe1cf7c966d24f5ab41ca5e08e                                       367b60dfe724ec5ed5763a40fe7b065a213108464e6bad1b387a80
13841       37793 90d1db0778c1a29c3014b253f0d55c     6efd3b8b27245c638930c                       1Kn33ZKGjHuv2exdb4hYxtKDpJXtHpkWbK    0d991516075d7fad06d80
                                                                                                                                       048c8249ecd3e16c8a567c89fbd5f289ef98571b60cc22b25b5744b
                  2b236737c0c521598bc61341bdcf969695 0000000043599210cb5879cdd8186a8689aa2ee535                                        db5603881eecc3b0ab39516ee3cd4e519a78254b13e5fae675de3e
13842       37797 6eaafef91cad4108dfa12d7e1abb80     cfc50726cd32a3a53b9a59                     1DSNvKvEgmWdWhXbEkKxHUSW7zYz1HZzE1     6d143e78092aba46a2f52
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 771 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04c2c8bfb840be7f3da8982412996467fe1cb437cec4e0ac618f7897
                  1f7e45ffe2717db35a41680614ac912107 000000002cacc6b497cc36ca4034eedc123ae3f22e6                                       c5b32d2e50ec17b6a8c0c081257b9a39bb5971576d66b77b142df1
13843       37804 bcf44676abd9df808cbfba4f9192b2     560d534c06e1a2b399f87                       1BF8v21MyAU7ha5FJiSkT3wF16h72K3bip    22d9f9f0d3ed012ba34a
                                                                                                                                       04b7557828ba66c7f30a4e705a1d2c96f2e5643e5764dc1c6636824
                  f27e1c69cd43df4d287b3b4cd89b385bb6 000000004ee756c5e617cf4acdabfccf1ebae226000                                       b2841e2874aeba99742aeec16109b3cdc69c5bfa82d0701c4dbcc2b
13844       37819 24381ad74768a7450409aef99bafdd     c8c5786f743e3d0b8dc5e                       12znjfni2nkPG8sP2zjeL2KHV4HzC2kdTY    3f8a51370beb5dccdb5d
                                                                                                                                       04a50e19d4ed7a136fcbc5e6a27367331f894e45ae8c35d45096c4a
                  1df4675eb8e0b749e3b4e2e3782543bde3 00000000774d66f5836dbbaaecc33aab7f94b7de12                                        27a047b1ed6697a797a708285917db24b30fba20d8a3725d0f64b1
13845       37825 27c271525b2223a07197027a3295a1     13b02334cbf439d2c5e731                     1KBxYqvMgcgkW9kHFqBCQSgCDTcyCCRfZ9     a4abc10e69dcab63c51c4
                                                                                                                                       04b159b893503f7c1326d6a170b559bdfad3ecfdece2fed09d94c97
                  8bd9a1090d80fb2976325e3036cb16cc4f 000000005b0b7204a9754e49a64f12268365286735                                        a83be345ca8510c34c4923e737fcfd9080370292a4780aa3875d7ec
13846       37850 50e34b26fa5a9fa9a48a3d51ec9ec7     46cfef376657731798592c                     1CFhGP4r3Pb9SuPYkJMZuiAmg2jxUCeSYz     0aee66308bb2ade81b36
                                                                                                                                       04dc223752bc139673026b24e240eeccb583801ce752f1530a26ac9
                  00a6860cd16cc2a4bf79f67b9084ef10326 000000002cb002461060f8d21840d92cd8b2ff93dba                                      9d8885fe29597a74293aba10a6782c3961ddd15f995a4b4b0ac2d8
13847       37852 bb0de81ed4baebb344d56cd8f9967       18a03374f7350dd8c375c                       1Ga5EkogXHAp4N3k5uktc4PMD51qTg9VPE   822602527bab3fef7f4b7
                                                                                                                                       04c62599524c7b4f1db1fddc1af046276457fef323ca6df295c9dbac
                  8ac8c12e4eabc0b434d1f20c4bce56212c5 0000000010991658958d3aad12407954a28a192e3                                        53227d95ee95edc8b93d2c9a466221f2708730a4907749d7843e32
13848       37869 09502b24d217f25f1c54d2e98e63e       6c5457bc320c92040a6efcd                   1NMVXxZnymBxhZbDzDPuuE1FL6a55j2uPh     79bb0e95dd5c3ff250bf
                                                                                                                                       04e9af44fba3f35b9616c192214fadf82c9a28bb4ed525cd52c7cf0f
                  e9bd24f704f6df514ce58837b9a91a7169 00000000a8de6c71a72a55baf614f8113b622b0403                                        dfb1b421e7c4f31ab34550dc23154ae890cf3a6ad963181155cf8b6
13849       37880 bc4a32d71afc629c4de43c70519d60     e0a0e57507cda0fdbd693b                     1HguxgAry8Rmbp752arcjEoj4P7GwZgndo     54283644a53fbb6ec89
                                                                                                                                       04e7753d600ff5bcb13d99c9ec2cf11ea869a668ac269c2bf7749de7
                  8d27b6134335312831ffdf00bf6fd75a61e 00000000625b9ff36152680a34f619b673504f1533c                                      9919b90c13804a61d7e978c361c5d24b75e0c0cb7560b591b942d4
13850       37883 ce82a0d03daaf6b84e35d28ab7f96       f8d617e79d87b37632464                       1MPnrzVhp5Ef3F4dpRRR2jF48BToLJCnwK   4f2798db534fffb44b6b
                                                                                                                                       044ea03cddd2daa0b228347169f96ecc65689e0c8bd941ea4f20215
                  ba6b0821f2046d1e71aab748066915d8bb 000000008c08262208219e90e14a47d68de0c9e8d5                                        c4f7278b6b5388fd28cc2cccdcd3d9c253ea1882886cb668231d3fed
13851       37893 dd5ad937035dda0497b08529743bc9     ddf0660eb49806156fb625                     1KCp3q4XUw7sLQmpTM31usav4x5FZzdhxi     4220f6e3295d989a8b2
                                                                                                                                       04b38a084df325b61b0b8f24da22ea70e8a5df52388fdc851d34774
                  2d7ad44e3b8a7e6681a6ebbce2ac934151 0000000066fb56022371e7fbf7ee3afdd4bcf519c03                                       ae206c8472a11066eedcc54c8b7901cd593fd1e76cbefd8106b7a3a
13852       37899 d7f648d2162d29f5d63d3c994e7d40     555020bd087ccc2a13f59                       12TVayAjXJRns2tFU7UYrymC6SPQ6L32xW    53a9aa0377641ba8e028
                                                                                                                                       04b8c486ab3ba991922832a2e7cf7b5e8425573638c454bdeb092b
                  e17a939eb8b7aa237436cdccf47b7757d3 000000005769033ca9b09a4a6ea60afd87fdd2a92a                                        4f0e24a5cbeee906a4c930af8df3c17b229bb00e86ac8ef401eac63
13853       37913 839d4727af443f56c0963895de71cd     32f45fe4b1386456863228                     1cmE2ujoFxqwd88EospbQA9KK9M52UA9v      2aa5bda595a1aefd0c132
                                                                                                                                       0403c518eccaeaabd5ded11b4a06adc042d60ffe0d0fb3b2e74cf17
                  f08d67d7b9470e744a4b321c548c03a1e3 000000002dbb372de7345a9e5319b616c8bfb4eebe                                        5196be4de285abd6e79aee157ebcb5ecd5c3163368e9060c363f56
13854       37915 f691a32f52ba5eb3e123b57f2afdd5     974caafd7b40002b9cf750                     1Ho2pQfwFyh5otETYr9E15t3TCWoW4YRc5     d4e585d92ca5e7460c140
                                                                                                                                       0496e465958f081c387768d414bec5f5cf35814f2e2822a608475f0
                  756f1f01c498b02f4bf271b211b233049a3 0000000055ad2f5ff8ad3ada47f3d95d39d20b444f0                                      a21163b08bea4e3d40b3fd3178a6204c54d99e3b27a32487fe2c23
13855       37920 df563a7759032010377ce6df5adac       92f1a902c0260723a5f89                       1KCWyTzA4YVWuaFgtQXswrZN4Vgo9CwuMK   9afcf486fd45d0b2dac7f
                                                                                                                                       043f0644c8f7379272823aa6ef4ebc84f5a1cebc5d756d3171af7cdb
                  c8a9f196c227befb98754612df298bac930 00000000afa3cda3889ac95946e7106252bf196df1b                                      44764b8ee73135928dfac4e62390b6431abea13beba47da2e19170
13856       37945 dfa169aea99713ade7962fef37494       ad9a9f06cd78fb4d42f9f                       14swRdHAHpVBVrNDYwv9yYTreWhSbvoYJB   9c6cbc8c34757b0bc666
                                                                                                                                       04debd560277e2c2c28a901d37670d141e0535539e485332bc603e
                  9a558199eded762bb8656ba0559416603 00000000475a758b44b36c19201449906e6989a27                                          c3a0011c37ef4ebcb51750f5f9d1e0886cc282d68e19848672f1a24c
13857       37968 734197a82a34addf6b21edec4eeef16   5d1bca08b0d7c60f4bf2a7f                   1FmSyJ2EFqg7Ahcxgtsn64w3rD5wYVd3M9       87e23757e430b5a80781
                                                                                                                                       04b88056646f5f621bbca5faf7d49c5160232f23af853eb6c3b0fb4c
                  c5f97da3a749b8ea97d2b09bb2c3898fb1 000000000d502b24ffaa6a6f21c7b7d082cd5fe0955                                       450b490ebe0d9b7ed8d218e61c8d963abcb9cd8b7f5a7519d6ef1dc
13858       37978 d64925f964ac74f60d0dd081ee3f2b     f5cfd09918a9473b2e4f1                       1KThhXkTRKQcs28aQXQTqoVMwXSWyCG9RW    163f0a7529e9f3a670d
                                                                                                                                       0460b251be1ec7c6e407b364b0b33badf26e690f9356677f31535c1
                  285e9369cc9c11c0622764ca12b8f94ed2 00000000a215331765cb3b8956a92c7c696693329c                                        a090e0a7328c50d9736ae80246c2583eec21ba1907ea7f6a942efa
13859       37985 062cbc07a20f127fbde5d1916fa251     ebad626080f81e77a091cf                     1BzN1T3wEYnzDPNigvoByHckLaHBzKBTLL     22b9a8560801d6f9c612c
                                                                                                                                       04361b032f1d6e425bc3db0c6b5fe0d730b3c99cfcf6a76f1046c145
                  3b84922ec08ac56afa38bd83743e00e7d1 000000008ca2da75e49167a25e939910a5f6146e8f                                        6577acca11607646a7522800f653735d51b4d42e09f91f681add4d4
13860       37996 ea98752c865de6974cafa5be8a617f     63d5b005de819c85d7b5c0                     1KrbPKCmSzxbmNZHnschyB3iSS8Geoxmis     849ce485b29744db4fb
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 772 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                       042070cee09a12160aaa9f535019c7413aebf197568afd368cb4350
                  23de31d9bdd0bb3746bf9601f2e6f6292d 0000000097a5f7b308a846640e0b090755570b52ce                                        d548fb106d032d8c46bb17e177651271d0baee72a8b279d4483109
13861       38004 07d11e2f21d282a6c6ce747a3e1141     897003beaeabaedc26e5c9                     1JFc91G4R1Ea1TyYFnq3tPDYcXoy7UY9Kf     bc4c60f7986049a85b8e6
                                                                                                                                       04cdde55df140204b2b81d54593a8cdc1b3f79eda655adf6d4d5979
                  05896d559c9f88a7e5a65fdac7a6c7a04e 000000007346080866046167bfcf01ec127c6bccf87                                       b1f30272e2d52e1d58dab1fcea648dbdf27f0550a6212da29d02b9c
13862       38017 8ee342728873bf7773316de4846b48     78d5cf6cd35ad3f8a30f0                       1Dc8yR8ka7EdYcMMnYdEvviFUjGVGSe5iz    e977c63c8e35a22226f9
                                                                                                                                       04fbd97012184c0cb9172f1525affae4f4fb8326ff3de9aa4009f93c0
                  e69375ca54d30f222b9729b2cab8e586f1 000000001782177f663cd885c9c2f90eede7ff88c62f                                      a59c22de0826fde8489b28e50abed653c248f3fe774694325591714
13863       38025 cd59a8f40bba506985212558a8a1f8     49a3ece4df995296cf00                         15Tp1VYpCYmfyhEammvzErPub7eMFqDCy3   7599a418e6784e5541
                                                                                                                                       04a85ecb61c76ecb98569e94d824d51b9ca7370003312320121f74
                  fa66604148371f75bb7329ab2b09dfc987c 000000002fcfdd81dd6b92e80027124179a0f64680                                       c71730871b5ce405e3a77f733c616d1566b775dc7f6d02c34eb775c
13864       38038 229824cab13ffd16225b65bf84181       8ce7d8670ec18773b9126d                     1FQMsawpo4NZiiP7C42kL6yMbwCY6zs2cj    a94a444e45a08091e2efb
                                                                                                                                       041f88f793d86b0012aa003bbc8b7b7bb09ed3b009abe1eb36a697
                  f80887495419ca63e8795937b18c3995f7 00000000ae9b4a50b12e8f4e720d33f87272ff9b8d0                                       81104c1b179c88dae67c4656d881e357812a4385d530c22a535ae4
13865       38056 9353d764a4f83bbb8737ae7c378507     b3f0f4821076b5c9d8f57                       1EKQoncTeEu6SaBcFWAo4aRA9xpomNJaeZ    8f9c9e9ee36b8be79c485d
                                                                                                                                       04796d3b3c788b5b7675a9ed647ea75ebd34749ee78db418d86eaf
                  bc434b453accd8dae61c13b4f3bf3df53c7 0000000020d4fb2d644fb07cb3d98235b3b472399a                                       7d6187919f716d0b22aae1fd64af4f3fcdee79cc7046c929b8f38c09
13866       38074 7eac7665db83e049256d8b4ca89fe       a5683a2203496fa5fc1509                     18pNZSRJM3VXSAsqs95G7ZpPfUacsgQZ3W    79270c24a63250c95ab8
                                                                                                                                       047e70ad349cc4408b11d3d277300e7f7fd5756684a493cafb5a8a0
                  d01965557132217f61954e6b0a515def2f 000000006ea4f86e195f2639fea7aa666479f9d91c8                                       5ef7e671d74a80013a33e4ec24909c145e64aea84a3cbae2d1a12b
13867       38094 9e887b213f46d44ee96cdb7c179004     490c1e6ca26904274c15a                       1LRf7o4M73uSwyfanUPdMchpdhbYSRwP9n    fb7f1307a787ec905c4df
                                                                                                                                       04988e8f77efe16061961cc21f73a20a9eafb2d2fd3a2e792960ed1
                  1af1cbe46aa1d5500e6bddd1456ce2a120 0000000075580616c89f1c68cd611bd6c21f85651da                                       00a9f6a64c6906aeaacc17c5599c6c57e718375aee2ec404055b5f4
13868       38108 71dec692593720bba71626f806c496     6fbd838630ea948b33a75                       15if5E6VnShJhXBHoadnNv8SR48uDrPY5o    475f11f45e11a6ade87c
                                                                                                                                       04d36c33541e2f248c79ab482939d6c92aa3cdea03ded40557d062
                  b54f5dbc586f78b3d3ebf9ecb625c0848c2 000000002d3cbae784fb6e9529628d12772b308802                                       87a585897ed36b64fc095f033751bbceeb2835282f4055708ee43cd
13869       38116 f4046ecdcf83532668136cbe65a0c       8b91f9eb7b594d9907c288                     1AjZULVPuSotU6Le6nynpDdonGvmsCtKYe    384baf66d74e379b925b0
                                                                                                                                       04061ff45138ae2f47c8375608fc1ab3125b1ad23b6640aeeed281d
                  2073ecceb23bec7928031441cb18c3b453 0000000075e163cff40f4059de5d87f7de285b3533d                                       1fe104247078cb8c7d51dac45fc9b0c6632a1fec43e40b340573c04
13870       38125 966b8211199af723ce006e0a8118ab     e0e9baa6725ded80eaf6a                       1K7aKTuGGHsVme7aowxC59AZmm7HJ8xX3D    8331d4e28a1b0a605515
                                                                                                                                       04f73d0340653274f5dc24737a96fccc02dd462d5255270ad1910bb
                  43033ea2f27dabf630a3c23072327e8d0d 000000004217a154f447e525a8f4b6b7acf22a2065                                        d0db9b7cbe84ca2e021bdc89ee958d1f61ec3afb7a7e71644dd44f2
13871       38127 bffcd9badfa76206896888cab4a944     398bd01214e020be67178c                     1AAJUzKV5dKWrUC3jeqpJnwJ2PWa7jYsoR     58444b56fcab768572af
                                                                                                                                       0431f734380488c4ec6a749ba816ceaeac6c718dde133415b45040
                  d887f8ea0cd993b8c8cd4141b90c418330 00000000062bde81fc4cfc57164f4042f6ef995a1df8                                      4858dfe64ef1532d0f36936b24fbe2c03685ef02cd06e84f59923a74
13872       38143 2e4f433dfa5f8f2a1ae2d0637d4a21     de8e5817e9076a964cb7                         1J7TovMKsuiDZn3uNXNXqte5BpTaw5fvE7   cc8e65168ceefdf44047
                                                                                                                                       042dac0ca98afa00075499f75449963c1b4ec9ed7a763c7eb05f649
                  6e39bde2df39ebe10fa6ed697ef237b53f6 0000000093aa414ecc85929c4b4c8b3a30b3cebccb                                       1bd38242c42902c2b092b151eda610effdbc658fe1442de65650798
13873       38153 d594cbbb88c77d27c9d522602a5ad       3fe11351b30e3da47653ac                     1HhqT4aSLjSsXGfKkdJ8jH3579mQoBWaum    ba99de7da883d2eedb08
                                                                                                                                       042668d5714d304747475555dbfecd7190c6045585e0f0d70cf4b25
                  d84a3ee7141b0726ceea33df19cd7af751 000000000285e86535d08d50532682d6fef949e1a3                                        65ca74aeb77bddd8353b278d13ede43a2be3557bb514b4d0afc65f
13874       38175 27bc658ebb8319adaadb575c71d5b3     2c624093535ccff5ddf1c4                     1BcjkLu8MZPDKZY7SuapPsgMAeu13XWavx     e50483b58cd2a5f3c8717
                                                                                                                                       042518c52b147b2e5f2693e4e331aeb3320325a03068eda1c24fe7
                  71e9ab3afdbf24b1bb85952efd402ec5b0 000000009d377736cb17ab33aaa2a0f3a983b97158                                        c35a3d8ff7628be4d03a768795a58e6fdca3e1e75b46560e5da6467
13875       38188 2182a62a03947f1e744c3fa676ae28     04e31f996ac4054331fa72                     1DhkAg7rtViQ2n8S1pWoa1gxoHgfuwpB9U     92bed51d11e47aea3720f
                                                                                                                                       0433556f5bc417b970c24407271d9dc29896ba6b5273e74669473e
                  f05a75c1a3bbcce983a35c75db80877242 000000004ae2273fc49384e108fef2b051782f97556                                       18c7f15f75c4177fdefecc840fe1cc5344b140cca64df57425de84fa6
13876       38190 517dc3259dd5578a3d036b0c5e7c58     9ea7488209ed5136f5a1d                       1Ny7rmiJDzb3Pq2dLP7aWpu6HGsoNRXrjW    dcaf2cb82d12129bd5f
                                                                                                                                       0414dd6cf4349d495f570e7ab68679d21899b7571d8e16482a7166
                  1e3b73b876b1219e93999d9493e84faf92 0000000092660c31610a5b5dd9d94644fbeb3a8a02                                        7e3c0106593ca09dcbcd9af49872da587bfe708fc25cdafa64779b00
13877       38213 c713b899aa3c0e0cd639acf1c4729b     16dfaf2d5e4c499ace0979                     1K8QpxVRnRmZ5fqLVc83EnE5kdwCgQfHQB     72650c224835f02627ca
                                                                                                                                       04456aadac396e9703d69aa93a85d0e45ba22164f80bea52cd1aae
                  67f4b4adea267c9840aa7a4f36605f10c9b 00000000be2e9150ca412d8fc50b2a6b26ae747bac                                       aecc792d8afbe7a56d80d91271867f7e349de0164d6518745511fab
13878       38215 29ffe49e549cc7a2916f72ed22cc8       4b72e8eb3fcd366963f351                     1NDjb5PL1fYr1UJseZstVyrcKqnQ3Zxn7m    1edd61073296df53912e5
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 773 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       044277c179095b9ebd523b4db82c00b49ae04eb40a32a436ee507c
                  9e2ff6cc6f95c2b205936e9cf2fa7d2773eb 0000000011e3bff7995c78c83d997075654b437e6d                                      e98319e7bce4a95936c53d7099a851e2b6834078d44c03bf22645c
13879       38219 043cc0931a69c4200a59472dd849         15389172d2f976e55712c3                     15ztxqvGqVockaU77QwAvB2uzCyghYCKYq   4bae6089b0c7467ced5781
                                                                                                                                       0469099ddf9bbe7593f2cb29c7d9c7453779a34858918c3e9b36b56
                  87d6a17860a8e9675e2ae0827c5e34bb4 00000000aafdf006f2f72bfea78f2e8e7c47d5446dbc                                       81a832b1db1449e5f5614f73eb9a4e8c86f640ee77e2c81315871ea
13880       38256 ec2ad198d26abe51572f7bea610f323   443c7bd9280d9d5eeb2f                         1NTmLkweQUhHDUQf1kiHzyLRzBx8KYfASp    30012ee663b8d19cb810
                                                                                                                                       04da5cb76071f9126b719e5030d95f5c392eef89ececf050d4c3a7b
                  6fb606c302d666a6bb80b96bcb70bd66ac 0000000092fddd7e4c5a52ed1b17a5981172024eb3                                        053abce6c9ae39757dde5a435e2054d936edc82e2bdd262899a62f
13881       38277 3d118665e59eef65090ac587f683e0     c29a56868ef5949177cfc5                     1BdEzXA9a5Uhgn12XRFDk7y2uEAQMSW7f      a097c70909356f662ee3e
                                                                                                                                       04a7c14015b3014d0c055100b033fbc82bf22227f53bde18897b268
                  fd95daa7cfc4ad094303043741fd18deb9a 00000000488975dca1d7d9bc51941d456150c9313e                                       bcc3a2115631d8e82c8bcafcf67b0c3942ebc812edc4dd2b3f2475a7
13882       38293 44e34ca3ef8fd16b9655751be62f1       83f569a943ea626b55e121                     1PXdkPXYeHFWaf7jxfShuH24bLBMkLzFvv    deb8bf391e77219403f
                                                                                                                                       0444eda8377cf0a5f5d121bac21348ac08fd6b6f19060dfb46b954b
                  012e04850c40b1beee7d9df6e0cc3afa8f1 0000000015bb50096055846954f7120e30d6aa2bd5                                       52a109da3c56e77d2c3221439a6fcc466b8cbc4f6bac8ff3ea0a1a93
13883       38304 3fa8deb0eea92bbfdb52910c108e4       ab8d4a4055ceacc853328a                     1JBbgMAd7b8Cx6BCw6RjzVsqvKNYDJFe5c    65e1f566de7c1e07d4d
                                                                                                                                       042d89b2c6aa6fd73d387e9b9da29b8559a3928dbfb4e310a04a69
                  47c87cd3bb7d06d46389f9d982a89a68b6 000000007e98be4f94abba3a02949c3befacdca1c5e                                       49bf4f9762a91139fed043404074395453a1d0fadfe9e2e45face96
13884       38309 319a380671f6f85dd50400780177ff     be5c44c0afcd5b4677955                       15uhZfUcAACsFwtLNHSoQwmL9WtHrQFUcZ    5c5f16d1c551f20333f06
                                                                                                                                       042f543e4a0a268ec15fce0cb7c0f5a356146078951ea609f9839e9
                  69a75ab55f515681d73c7b873cc2be14b6 00000000356e11052100e0ca91496a0adf5b8680fd                                        01131c3b237f94cc36c59d4ed5bfa5e62006e961acb1f0807ebedd3
13885       38316 bdd4df471ce1198583068acd35d45f     98c8a25176b7705f4a0044                     13sqknfpeWBENv4Dfgx3UB1RnY6jp71BsD     baf3457c24cedbff4a76
                                                                                                                                       041c5a479aaae942baa69c0e91a2382d5b7ae9cccf9c62725778ea5
                  0a7e765169a5e32b181a031b62e56195df 0000000011bb3297ed403161659a485aed07e2f9a6                                        8c2ff067023dc35c252402ad15e1f78e438e6303c7c36c80765cdd5
13886       38323 2633b512f7143030cece33196aed97     db7384b05e3df177fac422                     177H7mG9LQVGqirPFHmFN41bn8VJgCCdTm     0c648a9a674c2015f665
                                                                                                                                       048ab7372c7ac1fadde2599caf4a4c9f97430cc0d2e82d69ae8396b
                  2f3ae9ca86e54567887bf5f337581a6fa99 0000000053af8ce5d0545c216febb672482f4422036                                      adf891c8b908ae842fed7d0274774c185e966ca3f3c2d14da1c7ac3
13887       38337 8f40b8a536a6bf606a84aa6152a68       42ac115a95bad5d986664                       1BeBDUgCjqntCcZUxoeP4ZXyQwnfxiqKJT   5c4eaec2a542b60e3ff1
                                                                                                                                       0480493f19602d84cd20313626d20e08b35449db5ab86510dc2cdc
                  85044a2ddf968f343195c9f76c62519ab6d 000000000fb53191d43063df7dffb06270a2397ade5                                      57da52481abb67a89afe6c02a30a818f02fbc49b95660890428e876
13888       38349 3eda2559d97e4d481d91c74dff0a8       440c7b31078ea257ce48d                       1casiMVA7SyT2VKmJ9kPo8gSjU816XCpV    8902d882de5a7f84d9dd4
                                                                                                                                       045097c1a1f52398fd30951936160a7ba3a7bb8c65467e276290de
                  dbae1db5ce6c211cd246543c0da4d0a6f5 0000000086dfe8f94839fcfdac5ac6690d24d22336e                                       3b85931ff0b6a3e221c999f6d825179222ed54342bafb0031c16e8f
13889       38364 cf8be3608ea437754834a556865ef3     bf0883382d43af8ada7bf                       1ATCeoYC1Rf9uQFtVDzmULUxSHRVXvzZjm    9c958dd776bea323da0a0
                                                                                                                                       04e7468b39c8235e61c9d005021ca7fa305bfba35ebdb5848a5bdf9
                  f5211c50409153f850a691f18013bb1e08f 000000006a64fa57bce283e42adf605c6051653e1f9                                      69a0c477c5441a3162646536fd8126560c73ee6fe9577dd8868725
13890       38375 4f1cdf2e689890e61893007972bfb       d19bb9ed0eb032b9654f2                       1Ewwz8isPyKNtqBz1BTRNYUZegjTXkDxto   b427b76b2bdb1acbfe53e
                                                                                                                                       045c437f55e6d041c1ba9ded3205ddaee23cce3fbc5dd53ac12c8aa
                  f791a69164ba7d3ca250993c312e7d78b5 00000000143589e46fd3ac707c6a7640f998af19f35                                       41b940fdfbbf17e054b8027d92c93c03382081d9c8c8cb84d64f1c4c
13891       38376 cd80a55be8fe9d062037b8e96851dd     b90a18f3d237fe22149a3                       1WtpsXo6NRZQVpzWZpn35WfbCW9bKkYUv     c40b5cbe57e0ea32522
                                                                                                                                       045a8e61f6458029a491f1a4d701cc172bb0fb29fa18939d45352cb
                  541b17207e354c29dd0ae454e7eec42d7d 0000000086fb588b04446147442d1b1e5230966f1d                                        fa5c629adbd4b630f707e9f2e5a904afa74a5a8b35eae03823218a5
13892       38382 67d76b9b8ef8cd0769286c1c6acb5f     79a31fc5193669fb184d6e                     1JVsS4UdT6tTFfe1nSqdTCySJi9bDdRsYp     9d16c710862e40408639
                                                                                                                                       045ab272db20230dbc29f0709c6bdb409f424c8b3e9e617365829c8
                  ef7890ef33db043250ac3c5b0354689acc7 0000000036116aa547a9272725ddc544cc6d197c15                                       0008a439b578d683ff61510ab6d8e003ff9cb964157e3d3f9582792
13893       38387 87c8106ac1aa30fba927800446f3c       2aea53669e0ef3cc0a70a0                     113nJyC8onYRzqrpXn7BFc3R32nPktJid4    0780e5509edc9d6c1854
                                                                                                                                       04281783b2b44ea4aa3a724601355185df477c33052f5a4ad0d5b2
                  bd366cf820f80f21af72b8baf337c16bebff 000000002086815684550b5186ac567f398dd8182a                                      7c087e47210080304c37d9c920862ed138c4e96b1010649b445bcb
13894       38391 19b985443b6a9da19f85e2835efe         158e7bfe705a11f1853e07                     174HLbgePV7rEvPHE4x7BT9SqN9AtYJpps   ffaff2f238c7d298ec80cf
                                                                                                                                       0448f3f02a0f005a6454c64ef74468bee882ac800a32bc4a04c4694
                  f6d2f9171d023f9e20d73951e3d1b14c4fd 0000000089195496edf9e336bd76e1a7726b1ee73a                                       2a3a7cde453a487bfddf7af1d4e313cd1e45ac584393e56a437727d
13895       38398 421f35f314fc7aaea6dd7f87802b2       9b10d8f544ccdc48669cfa                     14q6ZZKAuXTwbcGarfTwz3fQRKAnvoz6cD    709b668cca979fc646b3
                                                                                                                                       047ec05bed4fdfdd6db50cd02c331ee51f9b539a9457e81464a0cc0
                  fba0bdfa9faf05506958539d1fdf7729e93 00000000445f46146285e79c040dc5560160b33729                                       22346d78ef3e69159c571e46aacacdd08300586b80d85c5caac6f0c
13896       38400 4c57d6a8fbe567efdd6bbf6118f0f       845dbefce72a9e2c4e2ed1                     1GEM7HnXkPsqpP2xeDiCDFhQnXZjPgkeVy    2f509818b0f01e19f56c
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 774 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        04ded2dc8e9e95163cb5e6ed36fc7c0c35fe761dee97e20bd8b1014
                  3d07a4085b994c39cac2504f80494c3dc8 0000000030b8e035d9e06a737bb943b4dde668287                                          6ad47f4351596ef505f01ee02684e0ca0cbfe6af5c1d159be9aec0f6
13897       38410 e94a05bcc78754760871737838c630     d3c2c56c570430c6f9055de                   1JGAACUvBmxExsgPTViMT5Fk3fepcxdXTD       cb8ac3bfc4697c5fa53
                                                                                                                                        04f2e8aa11384fbde7d81c5cdc1fc2d40adc073816fb8b081a296c1d
                  cddd33ed5e137676dcf7f13a572d5a5d54 00000000593e8abfe3b9421cb24a10fd3e26b76b8b                                         a8789d5fb7061ff3917c06338e9586cd1b7e4c2850078d596dd5db6
13898       38420 1df66296099988d811e46b6879b8b0     06c086f8e4e887deac1c6c                     1LJ52bY17HB1HrAGWtVug3zk86m7DrHLQy      01f009cfa2908ab0067
                                                                                                                                        04d2ff373f11382428dc551bb09b87df16153d04cdcf7ff38049a5b7
                  2b54e3db0b1179306b678b99545c895f58 000000002068818c29134de2a596a4170af735d863                                         622507e8b93f7b3070cb823785c7469467abdffd7dccacfd5a62f052
13899       38428 3fa6cd29a37faadd39242e144ecea6     a00149cdab2f8c42e34f2d                     12VUqGWz1bjX6ALHY3UzLthL4itejUiwt5      14f1a82a4ea7dd1a9b
                                                                                                                                        0495d59515350fd24cde6407ef97a27d3a46eaa512f9bb7e6c12f7a
                  46b9c84d293ff75b47df07f31bcb0a3b0b6 000000005f768cdb1604e07331ef5579f6c3fbe1282                                       a603669157846a10f56b6ccc0d766a86b893e0b2892661f00dc1910
13900       38460 158a4331881253d9906bd64316876       e46bc3fa3ed8e39f3e77d                       1LjKKr3VXTGkNFQJiG7xR3jdNysULaQg9g    c7a0f2f0cfd632e9cf02
                                                                                                                                        04baa59045a4cf1e333d830a6a47875591d83665039edc79c23b8b
                  ec7662c808b88daa4cd4e7af57483de3a0 000000000b56deb9a2b5e85b85ed64e22f628f918e                                         733ee37fb0f0f0e73971ccd9b7dd48766be80602574c25c446f3503f
13901       38463 b786c78e157add59b7bbe865d3f20b     d0c2629cf378633e85f69f                     15RxVcPusKvMn2eWB2LkQxkxfSzJzwbn8Q      c78f60a37a0eefec22bd
                                                                                                                                        047aba9fb02174347f35f1bcf6ca97cbc0a9dcf8796d935604f2a943
                  c56f6ee6912a690b338e3d78c9fb36ed24 000000004fb2e26611fb70ce754db3e0edb8215036                                         5d539d55d3e49b5e1c00c99a516f5685197ec4b17dc3d51e8a4911
13902       38474 08ece01de8b1417b8fb94f8e54fce8     49164104552537d52773d9                     1MxPinS4hrDioU4qaEu8ob24GNnJ9tbYbR      7a68becc7e12a1ac4478
                                                                                                                                        0442150ba29782c7f3a23e41e05d0293f720ce26b69f7b0a2e0eb89
                  8b2c8346eeaa52a9dac5d244396c5c43c4 0000000012ab545ee666b73124364dbd5142f89e9e                                         5dcb5d126ef3e977e35672e4a047604911a1df586835ae57653fb8
13903       38497 2961f50a6129e4ca5d3c646cba199b     78e054f36d893643ea948a                     19rVvDmUC6d7CY7M5rLvPGNrKNiDYkPMuX      48e2cca1fa0adf1ddead8
                                                                                                                                        0456057613416a1e7f0006b7e818dfb1b296c6d6f988979076199f7
                  771903297575763b94c33c3cd81d87829e 0000000039ea65eb48f9ae09c5d8dd3f28b7321b8d                                         9bef5d0a7e5d88a6afe687e0b74dfce0693079d8b5f91a7a6575efb
13904       38511 b50acbfbcdadbcfd73f358b48963c8     a72e8da5f6f851389529a3                     16Ngco8T61tu1eLS9wN9xy57fsT1PfPMHu      92dfe4f19bccc9538e13
                                                                                                                                        0408dde9b6c24c2e1d9028711d0951662372c94bd98387b7943bf8
                  a1bfd73216d055206094f9f4fca32db890a 0000000041761ec55f4a86bb7a8d902b48c45134fcc                                       83b5171f02922ec6df48092b51e8c710b0bfd368f3cd5a31d83c008
13905       38512 8b9e9b3e1b761c040223f59d3d7e9       742bb8d06e71bd68fdcf6                       1FdZVUpi8AyZs9Nx7Sc2uZmkmwR7S82avY    59968cc53c5bd151aa0ab
                                                                                                                                        04337c17c0767c47765d829ed247cff5f91728c2327c9ef5e7469656
                  e2e3051cb23cc935d2b5f071869577ae51 000000000c48cf861bbc2497f2b5506adbba9e7248f                                        a33a3327a84d21f7fe553ad3ea75ce2e0849abebca72b172733472
13906       38520 76fcc7264716a8cb1c5208db91b7ff     5c83757236c1b1c6b0591                       1A7PuRfKv2pp6yLCDFHNi3De52mniXAN74     19c85351ed52a8e035db
                                                                                                                                        0490b9303c979280ca3c6dda360ab2ad69be847564c5d12fb02fc04
                  a2f60eab0ca5b6bd08ab7da84e7ff7c4c44 0000000056c80c4be2b080b73f18afbbf60867e3995                                       3df21ad87a2a10a0da7596bb5d853fbcb76cc84175c770e908f63e4
13907       38523 70eb86f8cb97a1f3e7d21c28f7a83       ebadcf404267f3e87a935                       1Etfu2kE31ZeVidyauLe74WfFEDE1Pvdiz    f94a3f16ba61d328a5a0
                                                                                                                                        0447239636285bb3c07492220bf445cf075a155642f6e812fad1949
                  88eb5955c804bedf8bc33b2fdfc5bb8a6d9 0000000010e78baaaaf03a8f84aa9c66c29940f427f                                       fc233ed7a0e07de1215b83ff29cedf853051b04d5e358354e1e7881
13908       38544 4ee03c59b379b8c1e49bf238bc197       ca7246805235088435b2a                       12Jaok7G8ookrCJ5NDGmZvGESKeoDSaoww    41cf3130ab8d7fdb34ea
                                                                                                                                        04a261544764eed48bd10bbc338ab844a61d27af1b2d32eaeb7277
                  b200d7aff9fd4def08df91b2e91a45a6fe5 0000000089c3cacd2fac10a00d4c44e2558d6e13aa                                        67fc6c5828c700905e016cd41757edb2978f608f149c96484dbf3b2
13909       38550 c1bfa5d0634546d1f6b321a9ddbb0       86f1138f038938f6272292                     14TvbrTDwMPvaiJPmEox8jsKTFLTNFYHKY     28dca8e29d8fe4c894240
                                                                                                                                        041f07a9002d410993f3b66ca95dd7512f6bcf722c365762dc3d758
                  060081b9a6a07de88cbdbaf8722f65a828 0000000078f1beb05989e0d19c3669fd78ee98794f                                         bc46d9cf3c723befec67bf9d92e22f74c1e17f383bb842e0f4ed110e
13910       38583 d4b28f3a6908ce6b3de6838fea7c8c     2257151e75661168ce29a3                     19Qf5sAHuQUEkvE9quREDLq6ifyHeHmTL3      775b6dacac35c3e534b
                                                                                                                                        043e24366c7b6ba8ae94d0d00c84dd064e4075615cb80ebfc47d4fe
                  ca5b0417d41fbfcc67549cfdacbe14d1971 0000000012cd1f9c7e9725b6cc948070bf2b5bdf7f0                                       f5ccf075947cb5dc367422f61974e8c39935de13814ae399f918690
13911       38588 23cfe929421cf08e7f3fab34df495       306b360af86d34f165513                       18jpJv4VoiwG8L1Lc6Y4TdqgYrTtQHhLP4    342424d18ff8f1c20c83
                                                                                                                                        045da486ac1abea6073ab2b97cb4934eb3f893e1922a2e2dfe5928
                  167d90cd615a156ed1f0d798221de9df41 000000004fcbca6e737e2ed7af6610aa791eecc1960                                        269e5f5361c5b0bf3617560c1b27d7b172b59ff511da852d00d3235
13912       38590 c99d12a032b3b9e9e40068372fe10a     74bac064b1a5c9b863351                       1DcLHzs3jNnUjUz2jDDEQ2gGaQqDRmrZXK     bdfc6db446c77f737beba
                                                                                                                                        046971bab0d676fdb1f8281fbf4ea72eeff254a6e4c5c05312603c06
                  05e429dc517de48428a6bf1af777dca529 00000000235d708630407b70ec9470ebf771bddd04                                         d5c87b5c122fe307be612c178336652b4bc8269ec3a3b3d1dbbc177
13913       38600 866a1c11982c6ecd1e7e337e52e4d6     6488aa0bc1dda31f41710a                     1EejTvsGANxTK8kpE53p8RUE4gUSEHUNAz      84d238af3d9ec8f6973
                                                                                                                                        047e9a2b8fc2895041a2550d51859ff5537242f84f7dc12e55eb762
                  539f55017259d8ffbf15b7ff2d1d9c86f006 000000005c84eb6f415d52a2fb725bc4b334073f07d                                      b0ea4853b80f48d5791088e985b29a0c67edac87e334ae7f250a2e
13914       38606 9da60f5593584e755d211d94c6f4         f129af850ad2a04d50f54                       1GEwcCNWeo4S9mHTuT3iXZsi3mu7hTVDfJ   60e704b720eb0a4af7072
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 775 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04ff0f8e4ccc43459e2e15b90acc82f1e9d7c133ab2ae52cc579aebe
                  19124fa21c0b405437e673f1c1d4ee581b 000000007b8eb337b6d717b7579717faa929c2437f                                        453b7b2d3746bd62e244077bd147acd6e2c7eafc12355296d8ed1d
13915       38613 98af6a1b1cff5929b687ffa8638209     d8166d9235c50c9a0dd0c0                     1AzVQHPe8UGkANS5jUmwiMVBxK2eNfiBdr     cbc757a0b4711b86e6ee
                                                                                                                                       0413114f13b9578ffcf545e926a1e68353523df9b4d0fd6540536d7
                  0b8b6b69d4bf9d3b5f0c36ad6b6837512d 000000006a073ae348a9fb91f9d3d7cb3c14d4272b                                        9d680e01af35e25371a03dac68fa62dd1c4d33c63d5b5374870743c
13916       38614 6c880f7bab40cc185b7045095205ae     5e14c57a163616d2606a1b                     1B278JqSZ57HWEkBGAyqsesTjEtpdBLkGX     bc7c521a1feb5b42e00a
                                                                                                                                       04fbc7c729f43db4445646f85813cb5c0be0b074c1d990621f0220d
                  f4ee94c708abbb3c4b7f2834cb585b1e75 00000000534fc927c52e3fa235eb7ed359b341b385                                        8db11db08074f3e559f920f830e041d0eea3de58a220b2f49cabac1
13917       38620 ed2d8eb69d0adcac94f37a4fc0a2c5     dd4969c539904df9c7641e                     1BB5kZhcUJXKxsJXsdy7oQGVn5tV2uSXCH     daeb893b204a5bf64515
                                                                                                                                       04006045f4683c3649f15a3aea72b738b4cb12e0ef2b169fdbbf5b7
                  47aef5d4c5d8e6fcffcde3667d9ce0c2dfa5 00000000302823a4b32f9821cd1ca357ee0e8a2a90                                      21717429e6b339d9e24d55d6bf685cdba2b5816ce0d1faea30358a
13918       38621 cdc29df573de549a936434740928         9be732e733a86bb58d2c59                     17brMEYfHz6avxSbdFT73AkDL3edxaYZZQ   8756271b26bd4be9b8faf
                                                                                                                                       04e60c7740e2c676c32042ca4b7640e51a65fc497606e028ef00d0f
                  48b84258ed23003bbb63849acf89518224 00000000591b87bb0d8c436d172a93f39b2dc5858c                                        7a3f69a1c91a5fcb281c134f4d522ce956426c9cf2f1aa0574386081
13919       38661 d1382231fc15ca7cb7fadc0ba8bc2a     52a5fbc822fb3bf88728c1                     19LY48eaPYq8wcWLL6EKp5ieJN2nMXN4hZ     c1e7e4a375f39c75191
                                                                                                                                       04be550aad23c5ad1971caabe28300c10721d98c34894d6e98ab96
                  d04055a6288edaf82b4de7458d7e03053b 0000000022f64d3a3cd9f6b6b90533c4c2636abc2aa                                       ef9d442f5b0a6dfb5b6fff1eb316eeebfac6d9db882aa7aa8eb5f782
13920       38662 e35cc6fa73301f7902c54c8b7abca6     ce7cfce611950d8e15a99                       16TNnZ4HkQv1o8qERz74MrqsrXs5bqMt6X    c38d56e9555224ac2933
                                                                                                                                       0466b4f0c5743380eff1fc5512e673e1cd51ed1438dd89029258f69
                  e81bf4bbe7eb6714ec9d79fca05f3a5788b 0000000007dbe09756086fbb6aea5417ead4ccb627                                       e9bb4465ac92aba204cfc2631206faf41e615ad883f662cb4c2df0ee
13921       38674 29d4dfda2ccc1e1f921f6c4a4f1ad       1add693f589a8de9597bf9                     1GQ6dMcsSkApGayZ79QsyRmuTFnd5bdosP    b5582a74cabc7e2df28
                                                                                                                                       0449a9007573d06f5ca8225af359f4fdfe878c94ba558aead04ff481
                  77b020537499c27d82eb3978b00ad0c147 0000000056c3987983d1b687947888ff756c4d80b9                                        4af7056dd96f685f38cd022e39121f373896cb8782a14d69d95692c
13922       38680 ed93e58baf927cebd20cb41405c733     5d313c5a058f3e92314083                     18DQbU8YDubEvVNmzupaKCkdkgxTUmA5tR     4c58ff4a437fef5090e
                                                                                                                                       04f45c3b28646ded5ce45658564d576f8ffb624ae8d704a1c48a18e
                  03013bc9f1182721725f8520bcd84c4ac98 000000003b03ceeada7587483a3ba227e015bc9455                                       ed7c7d77073d29f126ff18fbc5ea4a9346d15c56366cdb8fbe63ea43
13923       38689 fea4449644c169cb118408c7a3de7       8d145913506d50921cf180                     1LwPa3Nm7jVWc8fcV3oePgAYphMZzktjut    bfd80f2e194c853550a
                                                                                                                                       04f7034ce9aced7b2a50376bbf1209859f5f14b5c2e13dc8007345c
                  100937f391e41b476383669c138180f9fa 0000000026d42d3a2c6c2dfa5289f0c489b8096bf29                                       4c350377000522a0a8242053de2a60b91fcfebff97ed954634c2e3b
13924       38694 db61d22a1c5c44c04a2b416553f626     ddf104d4ef65214467e40                       1LRwyjh8ek6vRz7Qt4rXbwWkGJtqC9UUfT    0c9955777c0833bf55bb
                                                                                                                                       0453b07e0f66b1c6e01f4cf1c2fc1adaac108d30309672e9d9a7b0e
                  c960a0a093fa587823a45964760f540d3d 000000005f9d24b7153d553c538aa891a1c60b84cb                                        31682f790fe79031fc779531133045297ecfc17893023290be312f4f
13925       38696 fbceb752511c153a1de59e77a52173     50e766a5bc730e8727fb7b                     1PgLCcDHNcTEEtYuaYasxiCYJwkB18bh1T     0a1240d04eee5960fca
                                                                                                                                       04551624adc02e1fbd35cbb2f982b91ffaf57bbe6e865ba848d3826
                  e5a5f896c22cec48140a38f9c092a9f454a 000000001579f6dd590292e28db359bb3c320269e8                                       d4cabc3d889c4a0a75e09fa2920afe4f50a19a9ff3c30e2ee1c96186
13926       38707 2eadc0892e6081984aa7503d70dd5       7a205290e1609b365bf2dc                     1J4a8ZHb6grTmeEjueTZZFJJwZWwo51FEB    ee16b68ed5402f34421
                                                                                                                                       044451dce89c7fe09ab7b733744b14ffb204f4b609fbaa79ba51fcf4
                  2b6a6ea842102a7d34fa2026b56589becd 0000000033c5bb8e7c603135a1dbb90ec628cf268f1                                       55172428f3b460a2b77b29167bc86e441a5b7202172d1fe7916d8c
13927       38721 bf90e555513b5f8df0eb21b2c38a59     63bc4cd8c1e0a59616721                       1Eysmpn8Bnmh3PUcLaYpcDFUZVXVvrU47g    970331eba17c8ce7ecdb
                                                                                                                                       0464319be8f6002e675bf75d925149c21791a802c97bd9454af3da0
                  9edca8e8edf48bf177afec493eed0e101aa 000000007741302b25092463658a006b9cd04a8c24                                       578842974ada9f38bde679a33cb492e176a85b2302227c3229c79a
13928       38741 0ea985f8911b2f3ea1c447d6de1c5       28cf87f914781a2bcf769e                     1A5Mp4FNmeQesBqgXZm8bxsSZD4doQ4Q4g    85e21a27716ad95a4e310
                                                                                                                                       04cf2eaf6a142758cc6b1846f0453735e4a6e3d012a8e242a99b2f8
                  c6f6cf934147a3ce2578fcb921eb76c1c9c 000000001aab529dd8e7d556946aee3c8b4255863f                                       7dc59b8d175134258a9a5b28f2f119a17934de09322144141c20e9
13929       38751 d5cf3c1007fe541f6d3a66839597b       a02c3400414c5d68422255                     18hBqu4Jz7nn5KMkFu52rK48XztGA4hXhM    1841402f2afbe14122524
                                                                                                                                       04901b01b00c90971bdc8d3ea312b1edfe607705ae6bdfd749abcfa
                  bc9fc94363b55b2d3d2d0f14c249bbf210f 0000000005f48a75b1bfddc51dd5c440d53034dbde                                       2acf3fac18025b5d4def4515b476940957c02037f088b024ae283ed
13930       38761 ae29324c8ad277f6c86c75813f03a       5b7efb81d28d1f85d87653                     1E6PnpYsjWZEb2VauYdjoZ5doeoch8XrDe    b2715f9df1bbb585fe6d
                                                                                                                                       04a522592ab2c7be416f290fb43e2c51fbb9f1e4dbf61983e782d18
                  b810b17c77cf05c9ea55f0381c7ef0d7257 0000000045e55e70cbfefe6190e1328cdc433cadb1f                                      d86c1dac9dd3219e80273594a31cd85b3892e3e99ff31af58c9bff17
13931       38767 32d2c13d7639c86479e5a2b226359       fcc34106293aa30681e55                       12JVRNHQsaBrPrdUgpEXY2BkChFivVQWMh   867ca30ed49548f200e
                                                                                                                                       0459aad2e8c4d1539a6d52b39d064987f247c2144bf0318d091c6f2
                  388124391f094af25e90ccf2b61b5c12717 0000000039999470e07301490a2207c6d8c41dbceb                                       0ee0058f171098a6aa38d240e76647ebded6ee6e5c1319c68dc161
13932       38792 087fe8f68f82f940f662071ff733c       471a4cd8e3bc3f142ad518                     13Efb7sRkRFA96TbaNN1WZPaXQ5nV78Nv6    917a5e054cfd916c7fe9f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 776 of
                                                               913
        A                         B                                       C                                             D                                            E
                                                                                                                                        04ff003de39c0eac0961d4c3ee0fee7bb46a6c7730b5dd847a0b921
                  482295fdfa5b078e45971780298c52c49a 00000000505c3adfa1afc6aa256abdbbf0029de810f                                        3ffbf338eb731f0b215bba1979c35384ff2eca342b2efab6766f0472
13933       38797 03c78f3369ae1d80fd97456eea4042     6b73c84a9c0315458b315                       19J1mtv5pbqrCagfx3rSiZtt4WquPdmp8t     7db056b71d09da980ba
                                                                                                                                        044f98ea82eb2d1baa4f737eef04c53eddc9167703886932b9708c1
                  1f804ebfa2dc00e67402a7d82efda6a724 000000002b354e2f0bd622a7d84970c9487fa6f394                                         3ff70ebe458dff6f26f9e06a3ec9459f1ee0113623277c9924ebcb12
13934       38809 bb1e04a8a3186f6f156d4a25f41ac7     8d5cd863275c6ed4af5067                     14Grm5MU3zdaTdRb7kZxz1L6g1xM9dq8gC      a90c6a48dd08d6fd6dd
                                                                                                                                        041ecfff4edccbf4673068269a9be4e03509f1af33b879ea7ae5a6be
                  e8ed319b700e07e221562711c843dc52f5 0000000038403a4d288f1eb7054e9654794f4dbf37                                         d7b10b762332d9bdbe5571fb62afca8ce523014189f9564074eb2df
13935       38820 c6744b8f45613d2fb72d8765e7923b     12f8b0234a4430da014684                     1EfEcsZZUvviDve5V3gw9aCNw64a7QMdGC      831dba2ab5e7e58ec8b
                                                                                                                                        044fdf35d0aa2cd29f2d288c5ff6990eabe7d1f3f605abd6c6263b6f
                  c52768a0d56e365073f40d30ea8395a47a 000000000fb75e25bb14e8033e3820cd6bea2cb0bb                                         abe554467f6e277cab8f6dc2e0387d1743a13da36ab60b29fe9a9a2
13936       38828 b763e6fd1aaac4729220100eecfaed     868fcc0e6b44bb89763d0e                     163sWQC1juYdHupgAkzxmQbg4TzBtCX8VH      b1beb4ac802724abb11
                                                                                                                                        04257c0909bdf64ee7b4a4a138feccee95c229d5fefd33e48b794d2
                  b30fe70b61ba1bfb1c257b529cb4b48611 0000000088add134abdf16c0c384e01bbf010ad671                                         e1391022c014c20afef6c4061cf43e101c38d13a6e8c311cfe5c87c1
13937       38832 5a196b755962afc3cf9fabd72b4c4f     139c1db1b51c191e13c30d                     1LdfroCWnr5UqNj8kEiAyH9N5FdTD7hRfw      3987962d55ad1a222ac
                                                                                                                                        04f1b9239c7f628d3bdb1be2d26c178b6fb736f3a601df3ffa9df529f
                  9de2d32cfc2dc00d9a0b36baa5d50df75fa 000000007636e217646e714ae6a7ab930903c2b9b                                         210a9b0be4c01111099a2763c038eed0063ddec4184252faec67e1
13938       38848 243989d8a3032d38c60ec9a683352       9a6e88f1d98bc2a7dd72e52                   18JzfcxsW6QMjkCgQCUTGNzs8bnb9MXT2W      5f902abe02f852487a8
                                                                                                                                        04a4ce06a3d86c1e5881118b79dd67af469814bcc7c2502d0b0533
                  e043d421d08c3facdd692028afba07cf13b 0000000036b1dc41bf1d58925c972c4ac49829c74b                                        770da003a4d5e7410b5304838bd87d50b7f1a103dce2d56993f79c
13939       38873 3e5613a6252ff09c135868a040981       d0d40b3e27ef37ccb2ee73                     13kbueogZWvGULGAxFyivV6TXokwCdAZJH     3b899dbf7f43ed2d2a438a
                                                                                                                                        048a899a00350cfeb9161dc2032f7385648e1bf20296d04073f479a
                  c75a72258e9c58b3c78addf2a52f32df7c7 000000000f272cfe268dc9525bf2361c148980dace3                                       42f89379bdcf2e080e3e183c2023ee4e49bc974721c4d51d821a2b8
13940       38878 3845419a3262dfa89339cc9dd5f89       a896041ab4ae2c4ee6014                       13kJNrwSWhKX31Tn83RvdaRY7HRM9BnuAP    358f08fa58ca7327fe3a
                                                                                                                                        0460428102638b7b2123b087408bae8bac6757526b3fe167a53ef2
                  e2445e5fb900f42378bea5821e316097e3 0000000046f1489f66e4ff22c65f838639fc27b33aec                                       63b07a70d35eafe401be8da2ee1473391c959d5de21530e45f77b9
13941       38884 28a161409a93c716fb1d012b4bedfe     747ba7b69f466275269d                         1KWUZc7K9qrfrB1t9xu6rxfCADc6oqvgQx    4ac7064f57f95d4b13182f
                                                                                                                                        04410c746d9dca4a690edb043bc893a1d6ce3851a635a1daa7e97d
                  842d175fef1e0fba99b46adb34407dda48 00000000426b81c1bc6766b1ac355d4a5dd0524ce0                                         97d1dda1cb17024409d5ae40766a4330d779d9f00fcfeba64fa8417
13942       38924 dfc7cbf6d734feca56a80dc1937e5e     44793dd24fd0b8465af36d                     1F6KjTm9npGxUsnJnmrsDwDDZ53wLURYvg      76a8f4d91d77796613596
                                                                                                                                        047817d9d2d32566723f269d94d4584cf77c98eea04e704870e52e
                  ffbf4f2198b833eb9b2b2e3126f8bc98764 000000008ba78bede76f53e4daca526df663987bb5                                        894c2acba572cf6603b023169859654dd2dbd2353475a37cb81d70
13943       38948 3235bda6d8a2a720f94619a1a604c       8d4a4d504fdf5ee5e172dd                     1Lq1b8Rs3Uw8KNS5NJz7B4W649FrEaQ3Ja     1aa17626453a24ca52fa3f
                                                                                                                                        04f178cf1f3c77d8dd5c7b1e86f93ac7784fa5b987b9bd8c7d5b8261
                  7ae94a9941165bb1f3d3604757f7249c90 0000000001a20350a7629249bf852fd8348ad6e109                                         e5ef75689c0ebadbae489b2d425be1e5fc47ffd1c09c66205861907
13944       38951 e6a6a76aadd99e90b2500a59cb419c     7ac3774859c73086cb18d4                     18VjqminkyGtgJRHaF1dRHfFFevFgKdnmn      36a061ddfc82bcd7ad1
                                                                                                                                        04a49fd62f764841886f3513d7ce53e332f4484d601f6d57aa83119
                  84416c0b489c0c1f594d183641f50c040ac 00000000636832aa228a6f635cb58ac55a9911fb23                                        73512e047bba214700aacfe84e8c08507ffc4f5735b151e243fa913
13945       38972 ae5d4c49bf47c83b9e5e17c46a6a7       57f24b01295cfe2f813a52                     1GmQfG5uHNd6QZtzYbSJNzb3crEeEmZ3fc     555396673fc5d2a8f649
                                                                                                                                        040d7a0355e06c6a08c00827b40870bdf64ba79bc1b6fee8751e65
                  0b9d50a510bcf2c7c27acdb511573be20c 00000000302d1a8ad71b629f8e37c3e912e7f8495b                                         1febaaefb97c4e5a037ea3af82464a2616e001c6381d2be621243f5
13946       38979 7d9ed974e1b178211fde3bef92ca00     5316587b9400ac68d10915                     1K3xYKoaAPELSSxfkrNoWmo7Pdwa5RSFxU      4b854ff7c794ca39310bf
                                                                                                                                        047b8427a81033f6c99a00790ce75cbe42b530d37be9fa8e00a156
                  d5f1cb32a49cc2b2183ff591d49c79fc1cd4 00000000543621afe0175ec99c6d6c5cef2795fe82a                                      3afc7b33e908b899243a9b37120735b4c9711b15788bb294b0545f
13947       38982 65626029f748653e2edb15bb9923         de1cf7856efb92cc5ace7                       1G8CZ4R1dudw4ddf64SHRLihTWndN9ZqKm   cb5108776c8eb2e86e8985
                                                                                                                                        04f10cb466cbc49fe1289e632145c511bfa3dd1293435606e382eae
                  74c1d2f3c28237b623073a1b627e99c4ac 000000001ff17fd39faad6f57f6919c640312b1418c1                                       c37d4914e584f0b84b44adef40bb80d97a41b6822601d65fb5cfe4d
13948       38994 3cc2a6eb34bdb3115c10f810c59ee6     bbc8919fbdcce157296c                         1VqwQ18Q9F6izLWDKRxCxvb2DeoyxUNBz     e367c0f23653857f1fdb
                                                                                                                                        0459020b4dbcac2b739940ae66ab453b4c37bb9cf6057cca135a0c3
                  e8b7c2f27b8df2d4ba0a122ed9ffd3076eb 0000000081b8c41f27bf3955713105c9bdc5118ddf4                                       de2f47c257901ee0f7406862a3113beca3d92e80005ac7525cccef2
13949       39000 bf3f57777325028806b14e0f3f978       29a9aedc54b71114ad563                       17M7bnKomZh7MAVcTNG5M7P7uRfBPpEyWK    91ff1f38369372cd985f
                                                                                                                                        046b12ddabe006d2e969567b514da59a4853323dc0b444a82f34d0
                  15f9cb9fbba1972f061d046eef390b200b7 000000002ba204f0d957a6b4be49e8edb98b8e6da2                                        edd42c6f172661384d1d5a8d3d69bed5b01f6f1edc62fd318357fcd
13950       39015 a1469ce0b9ceb48606359305ac117       de07a8b0857886142f4e83                     1Aruzm76Gmnr3cD1oLZa4fqyUWjH7dnXif     11decd72370a70de43762
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 777 of
                                                               913
        A                          B                                      C                                             D                                          E
                                                                                                                                       04a4b4db0e65bb3de96e9657ca4d7255ca146ffc6290f18fd047f1d
                  c1e0418ad55a9487763f397d019ccd1e68 00000000090d18523e581d8446a6c1b2608fc888ca                                        e3992b8326a78f8de46a6d85ff62953d17ef9574ca8759a0c89f35e
13951       39017 bff67d0e85d7bad8bdee3bb42fc5ed     5c49b35f9f71bd4447eec9                     18sF4eaVsJmvypK9pF6szJX7SVhWk6phTE     64ae7f2d3b280a14f016
                                                                                                                                       04c69144587a9cf4372734c3f8dfc08c9ea0bc96c9ea348a0b0163f7
                  eebfe202f9a14e888d083d992d7af231a4 0000000081e02dc12ca8b2426c78b90cf2b92e59bb                                        f64e832cfedd14f544a50f1470c378fba2ac27927d592f32149b112d
13952       39031 b7f4872e3fdb2b1b2e2b9515b4895e     c9b847ef24deef85d03868                     1HWY5XVSN3Jgkib7YFDBKoCY9hQ4TtJpMm     471bfac6a1cb148b99
                                                                                                                                       04699abd9b6d3c078cb5a5fb99bb855fe2d4033a8b82c5b84758e7
                  53dfb4dd73d9f7ca3eec2c669907c29e5b7 00000000437275e0b943f7ecd25eccc8101ad7a28b                                       2fbae359f71f442855adb5b2442ec19879b8283c0e4cb2a4bcaf324
13953       39057 5624ba6c6bb31b423571878a59662       df2f9f4094ac3eb6b85c85                     1Q4wzhCaCGj8UqmjikAGbwoQHS1A8MUHUp    7940c569327f4d2b45d65
                                                                                                                                       04a303e0d1c8d0a8231919273497164ea9772c83da513b94259d85
                  fbae50d68e529b07898af28e98750e2997 000000004405f9acc89e89a2224481cbd8242f875b                                        cfad2b7d017d3a6faea8133396b52d95d4568a2c218cbcc965dbcfa
13954       39059 8c379f9d6213e494fc7266af5dc668     39ce1d48db70fc243a8a45                     16L26Qou3JSJW7yxR4XKqbJjrkNAfh8b39     5a656ad63f76d0bf523e9
                                                                                                                                       0491c18af8ccc20b812a47471c3225aa22209e85ce57dfda79fbd9d
                  555ea8654ca5495f638a22d72de7893ff2 00000000606ddfe34015fb711eb82ff1d7167b0e1ea                                       9b7260ce9e3ff3709f47c61dbcd03060c2f8bb44d57775c4e93edb6
13955       39066 7edc09d66bd8a4ca53fa50333fdee1     4c0e06c4a950a2555eb45                       19HEBPDu9Nw6jTrCbJrhJ77rtESEizj28C    14eca7b0efcd8c56dd71
                                                                                                                                       04120dc72f6012e259f5ee9703b299e83345f4f29179020e4c29a43
                  6b8e036fe2aa6787075dc3aa0af030fc1b0 0000000015c94b977132fc9a6d0b638145ac4bc328                                       f3411c186e3edfcbc261988a912403d04dd14b81750a0d1312ad57
13956       39088 6ced7bdc2ad2d47332402136e20ae       0a7a4b85465a71d8edd68f                     18LQKxeHkfLQJna3cRw5Q3x4phVL76sALS    2b1e03898c8e5c86256c3
                                                                                                                                       049ad80af089ff71bae110ab54bbf2c262636d29d115d3424dcdb0f
                  ea02766ca2f54d927b1fb88fb62c40588c2 000000001543f1af1544f1d1b9539176bb30d80019                                       57716c8832be68374edb5593443e45d245d68778323d3ebef652a8
13957       39094 a81ed468e25f9444643ced652eaed       cd2664d9caa44f565d5b27                     1GDzbehsXDsfVPJCEaHMMNNK7i1fttUDwR    b7172c5323e673f462e6f
                                                                                                                                       04959220ac32ef24da60138fd9d08c044174ec773a4f8c9d24b6e03
                  fcc44576dc88f148ee12f704380278f639c 000000000bcaf0db630207fe0909d92d2b599deac0                                       b1d053f4a328e5e731017825ed6fb479b5b41eceaa059792c2297e
13958       39099 052d186dd503c5b65a8cdf1786d1b       1f81958819359acd42fe91                     12PfvWC7p4VDRGLraXpNC277JUMiFJGnFW    ec4abf992a897bdf35307
                                                                                                                                       04bf14b7fbc4b2883594976852fb6261f9e9e183326233284f8a65a
                  f7801bac50701ba5acd412dcc6afa1195dd 00000000460a72b449dcc78477a6cad4c821912a48                                       eed200b0ec8e807b0553a6db57731e32a534a3acb3a8735c72ef39
13959       39103 5337f10e980cfd825d68c6f29d83c       47895dfe2e8413417d26a4                     1D8x88wb4PjwKXrwUGbGzix5AvNM3DqgUK    a557220d0ca77b82befc9
                                                                                                                                       043033b0b2fb2cecebf4919c72b50ea2943f896bba890285f38290a
                  8f9b9a5943aca7d8523dad77b4ce11fb50 0000000073a10c54973df8cce8a95419b1733bc232                                        4ceeadb09fb7559dc975667a3ec4cc58ed0bcfd44861d99a5091432
13960       39106 cc2b53b4d7c0a7a7ac677fff7c0833     e48a09d8e92d9eae4af832                     1MnLbbSNiZELzwJs52d9mZ2CxuxwbExFKX     df4244c8d622e8e3b62f
                                                                                                                                       04882ae9dfcc786c6e5fd19104a08db0f6290d25f7778e014709227
                  46d0e0dc2d0f9203e25be02db8438cbaf7 0000000016937c0826c784ac9b5026c3d64865d26a                                        f2266147b1a80757bd4672b792d53071358c1ce252ffe0ee3cb6794
13961       39124 c044c8f8f2bf2db61ca78776592e43     b340a6ab5c361b792a37fb                     1N1SLTwn4TVr2G9E6wtiPF1qhFaWYXSFi6     782c5dea37ef70512632
                                                                                                                                       04c677fb08aea9641c920f98cd19b61d272e6ed47fb7f7f384891fe9
                  c2b197174afdb09a146cd553a7c7522b9a 00000000228e57318a8cbf0124d58d42d241bb99fc                                        5bc477ad3a447991bda5eb0f88f77d4e8bd6c236f382aaa1ad0392a
13962       39130 8bca708e5bb8ed540ea2f224f05993     42d01858dc62d75d9a9853                     1HQp9UXAdLxWpuVaxEGRHp1Xn4hqWmV5SC     52f78b4d65d35f4053d
                                                                                                                                       0465293e2544c63cae57a97b771a5f2c9dfe7cebe561beb77dac370
                  2599b675f0ac6d135c1ddfcd5e37e6c8d6e 000000002ff2ddfe5d1cde45e1bae170a3b7820d0f6                                      b36e0d8e162370c5d189b14f4cc56880dba4a9cf5733b3e62d6ca21
13963       39131 40e830d1aadb0ae88757df389f3dd       2219d14906c8372bde328                       1K2uxNbUXwrNEpzgXfNWWJDSVt2JyDbe6y   cd32ac3e76c96840c5b9
                                                                                                                                       049cb538e578cd2cbaa3b3087c14bbe3498bd9f78e42b56a873c66
                  6f0c86d997dcee53ca2df435689a4cbfc67 000000007e65ec347ee8ebc00f940f6ea776dc560f2                                      40e9f591b71f68395f7068dcf05c462796e93441afbba94ba38433a
13964       39140 f92eab065023e753cb34e839c2a4e       f6471d2f144418572e6f5                       179BgDimW6sEAhqTBueAvnUydmD2ZfGLrp   9dbbf5f8fd845c2b6539e
                                                                                                                                       04030a9273f127914bdc69f3234df0c0c23e39265713df71d350a71
                  d119fedc09f3fc61cf682ac515b183521ee 000000002cc695b2c0ddfab580001e9bbb63ff3a38e                                      62af091d3be72801c72dbf9896f283928882450f41981b273a864fe
13965       39148 ee7949a6c95d2de21f9cbddbe3c2b       07a61e86128a286233b44                       1xohpKkbMXFgCwPGLNcz9zM9GtztfV4Pz    2202dfb9b8c3b15fd000
                                                                                                                                       047fd3616256c97c9a8ff5e4b981af26d0cd31d7257893a0d055ffcc
                  3b55f49543d5e82ed53ed7551176541d39 000000006ba88113e4363cded338409cfe994b5191                                        7c6284e0597d85c98d149d6b931418ce25123a356efb192f08e14fa
13966       39180 2bc64bcf6d7712587ef6d792adaa0e     f5727fbfc856ce609ce1c7                     188xghKSG7em65TEqf3kpA27Hz1sGoVCbj     89fa8b2e3124f2ed239
                                                                                                                                       0440ea04936ba0cc8d556b0375ec1302ecd169c696070d98594e78
                  8d98829ab8211c3429a5271f40ff17c4f4e 00000000646a08be56a3ffe31d3df88314a0219d01                                       8137793f9aa31003338893e9b2d42cf403dfb8e0311760bb124a0a
13967       39189 0d6cab92bfbabb0fd2d1b08468a57       be09f8d342a2e6707fce6b                     1AYPSonCoCTBqN6nbZjMWu1gT5pxAXj8us    ba76b29d1880daa6bce06c
                                                                                                                                       04be7619d4b2b67cc141a39b25c3c06270e660c73057c4ec31b689
                  53023ca780931387f46060582eee7d0500 00000000051e2648bfe5f4794aedca08547135ff288                                       5a6f0733e00174b178108649d3746a491cc5ca206591f746d04fe0a
13968       39211 7ccca2f9fb75c0caeeac18098187fc     2a1d4362aee3f9a31f4bb                       1GzsbTCqFptm1vphdTXyPh5vVaFkiSomV5    c0bc017ec4842ea4e06c8
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 778 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04f92bd680b40092dc1ee6be0482db5366fd86634320e1c0173d3a
                  d0a5b8e7dab5ecf34ed67f62ce12d7a454 0000000080108d5fe2ede0d884e50699563ff69194                                        eddf0a702af2a4a23de19d3491a16575ebd99e63dbf817c9ec96e1d
13969       39214 a18370174540f17a3ca189eb9beee1     02a10ce262ada23105d856                     154Mi9f3N1iajFabGo8a7EpPcCh1ZvxGDv     1ca2bae4784277729d198
                                                                                                                                       0414cd48eed87c72e57ab24d5f9bfb4a96e5aaeb370fe8638b6aa10
                  af3d609f4dc8938bd5aea1a2f5ef2cfd590 00000000112aa120d311ad62cf1f7164cdba38bd1c                                       7eb5c05ed507d6667ad4b201741668ddabb2add4135cdddf421167
13970       39236 40fc729886c5ad556fdf547a44cca       61c8ed60b31cbf2342a66a                     1J1PbAABeaH81pEJBsuEidH4h7Gb5kcK1r    a09c8e9701ae70ee6e881
                                                                                                                                       0441ed11adeffea021e558cb69a77fd9e1c98669dba78ecf3892f87f
                  7487bbc8e0e03e818f603f0b4c5ce762f68 000000006ef8239bb8e3222e5ea888b543c458e5a0                                       b18409243d403d4be136a3db64a421e3a738c76b9e936991a750b
13971       39242 7a4cd3f6819b7c371783c8e57d431       f3051c3cf891dc265ecf71                     12YTZzUGqYBPd3EBU2mTQgCYpsfJ9AKdm9    e014b2a8ae8bb99105062
                                                                                                                                       04370a83b293d6b892d2a183c276baf68704466ad36f23af9db2fe4
                  a46fc9bb14bf2fb761bc027f1e29e73435c 0000000020479c1f9a6f0cea96e446881a2e253626                                       a74f416c3ab79ced15dff68fc8d88e02d05ff8d9d9230a4a4fcabbf39
13972       39255 d372332f5dd2a8589a20900ff39cc       9f7279110d94f93c5159b0                     1Arm96vg5vhpNwuje5xT2tDVrm7MyfFmR9    6eefa479aa9378322f
                                                                                                                                       042f434d80f4151afc74357fdf92628d58d4e69513c381f904670fec
                  27490cdfcf5a37b6ba62ea098ba0ff0355b 0000000064664af7abe3521ee38bd7c208ced053f0                                       b675c57af87ede297f7b541eb2ad62b2f62d4ecb4f24cee828b035b
13973       39256 c02445498f76cd845b6acf4ebc742       4f575f9ffa429c488e27ca                     12BMZ7HBpz3wuMdLdDb5XX8qJx7Jm26g7X    de236daa678dfdd1111
                                                                                                                                       04044d2bdde72481493372bd8116f47280182a65217258fe2f6f07d
                  7c3dbfec56a0db3f1c8d4ca50efcc288335 0000000036f9afe6dfc4274302c460d498b7da0a40f                                      c3f2b7567ab6645c4d28697638c7c0917ecb825c618cd59230c4f62
13974       39262 815b07b9d797e29aa083552f079cc       461ad76b7861ec0bd6d11                       126NSRj2q5n7VFD9U4vhMryPzX8KDGuQrT   51e64b4d567a533bf6f4
                                                                                                                                       046e610f83339d5dfda486f9b396ee8a3837f26a334cc134805d80d
                  d976a020fb077f34cbe8abaf76ef4d4e5e0 000000005724e643358ffb8512499498a97c196611                                       15f5dc2e4f851460d72111531bc8466b30523b01ddfc02bdf4938ea
13975       39264 68f4ac45a2175b3b0856b3cf52816       829598039dc814308baf5f                     127SKWsVjtZFaDrHuoHHVtZfjigSaaoLEM    7128f8c33f433fe04e96
                                                                                                                                       042d229e171b997e271037753ed084eb6a647f9842f1891f685f77d
                  8b6abb0592a0c908297c1fcb0d3e1a9383 0000000088bdcf80865d2fecc0b01c289d9a6b90f83                                       42ea7cab0db425155ee2d0eae90af292010909db83a345006377c0
13976       39273 112a8838b88bbd024986024a9fbe7f     0da1c5512e9fb365ca66c                       18wawcyCAdqL9tPNhMsfu6gDTuLd1Qpx7r    d8a38deb4a9886167c235
                                                                                                                                       0476f6c150dca5b1fb48ea31e680d853c5203483ed096c8e4801979
                  f4f9b1f95d5bf4a1f344db6e7103eefff60f 0000000031a78b70bc8eeb9e4fad1d828f13b10162                                      cf7659e0edeaa72d369a8b16a93edec908246d09e69eb48f226124f
13977       39280 82d3a3615d81f3e9570fe2165053         12f8157445ebf63e35393a                     17GBHopRxREbj9X8zKoqCv9MCrCVybG9sg   91eda6830d43292e60fd
                                                                                                                                       047e6212d53c42e53d3e509b29546786832fd81058c8a4342245b9
                  ad8f74bcf56f320969e262509030a962a9f 000000003e87b5c8fe9e5e795c342383f4e1f37ae9c                                      ca7cce0604f54596fa26157d557cb5bb37235326cd3c79353e2806d
13978       39282 90442fd6408e4bd8b9a3c6a56426c       f36676f30ca40de6a2841                       1HndDoKkw5eCaA1azQAKE5sFqemYWjds2h   2125d3d17a7c7e956959c
                                                                                                                                       04480f5ada9f879cee7d99f7cdb1201d7fdcf7d61b1b198c1bdb5df1
                  273654ea815a2036f03cf5db63935e5799 000000002b2d9db5047dcfb79a1c0c1bbdd80b6699                                        6684a9ea568e42cd23cd378e299ed3b4f37cfc27a3e5e3e379596e1
13979       39290 d0a3947f72708b0e8300baff0ff59b     555928e45fbe0edd5fb0a5                     1BjqGaSnK4ng6wF74y8e8w6hzJtNXZtM8U     db6d23b3bd3c8188a11
                                                                                                                                       046374005bc2b5ed294bff4a5f118deeeb6a38b336ba3b09deac4db
                  cd70aa36af4d554e7a5d84233ed47b10b8 0000000078b1b81ac901b0704b2322b0a5d86425e                                         8f33d132626e1804e0e2f7eeb61a0c62600f3bc2129a79f6ed50a2c
13980       39304 e31dae13615dbad24305f9dccc1795     04e670cf553c30b206c2e91                   1H3dLrxtyCebVHPtLCoPLM9EUbHx2ChVWm      f19968b0afeeb08515a6
                                                                                                                                       04be0c3e0bb7810f305634c829a9e269290151512c21e674386466
                  08a6731fea8d51bb9e2d619c099e349501 0000000064d76c7c58f9cb6a38b83ec22c9a54b847                                        f2be4815d378a4518510b8b0112c94efd2b21a75239913edd84982
13981       39320 056d0f1be6bf71a2f9c28497f73808     a80635101179736a601993                     1A7xs65P73qUivgR91gDi8hu7pJRtMXeHQ     3e50d0bf78e66ac4bbbe10
                                                                                                                                       04d0327406458001741b0cdccc7aa1cf556a0d8824caf5326e91e57
                  4297d19cd95eaba3f8e814ab27ab5fcf238 000000000a1fff2beb42fc0ba2d4680525440075864                                      af0e52e32891ee1b3df33dfc4759996a55e0551c46d964600b31136
13982       39339 3e1cdd4c115f02e282b99cea0bb3b       0a3b138835f1cad5bf58a                       1EZ8dziSBuu6CM8thY3daKcRU2AqQaGggu   fa01095be3601bc6e7d6
                                                                                                                                       04adc81413fd0953022bc83b9cca9673e5794e957ef40b8352ca59b
                  470b6353c49e532787a9ad1e0d0c71ed04 0000000059fea0e51fac85f6b9e3892dbc094bc3c26                                       1ce4db78613867773a8dadf24bc09013d0831568ba16c90ce6a552
13983       39366 a925beb533993b4d6780654d3ba77f     27ba103b40e00b74c2e11                       1Nz8SmTzEtZUzuf3SsSb7tXG4asCSG6uro    7c65b89f22c6917760146
                                                                                                                                       0478932c04024efc7efc0a2047528a68701eea7548b363b6f6e1aa1
                  48ea07cf350aba376f5299ea0d331d9e5d 00000000021583a1a7c971fa92dec02b1cb00ac521                                        8a7877918aebbf5a46581c1c6042ed78e643c94f4a29666a9fdd770
13984       39376 3e7574e32ca4a2e7940f7f48c96c38     5c00702688af0be93f0546                     18SkD1oQphsJjPvCG3oNoUT4PRyin8igzP     844268fffe8a1ddb9866
                                                                                                                                       049bd62db9081f16584019099085a6d40e4781db7c5327fc1a0525
                  9643a0c54acf019e3ea0b59874d6f3f3f0b 000000006bc0a7f04e28feb1b896c8387af079debb9                                      328a9cc9f29f87f7b8205f682e9ec02431cf7c8440c61ebab95e01f3
13985       39387 c5baa0ac3e7595a6ab38e28efd6a3       328400b0ac8e2567afa1b                       14tsvxw5eks6gY1sAEisokwN8UHYbZQaZm   6ff6d46610228adca34f
                                                                                                                                       04bfecc7df1994eb59877489e7cf76db4dc8da7acc698c19a928122
                  6962b3e15e66f73bdde936ec0197c79155 0000000052f74d34cebfeeb06317ef65abc5f621a06                                       dc79482af04a2d90a4cf387ccd999827555cd7d620153ea8c3cd484
13986       39393 76cd336ff0e572a8a7fb1455846c97     1167752401fbd17cfd0c3                       1Lu7eUU5iANhEibT7Z9sGbASA1cFKwFLyF    3afe0304475740e94c44
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 779 of
                                                               913
        A                          B                                       C                                            D                                           E
                                                                                                                                        0406bafbe2f81d7852ec91b63950257719d324ea4185529c2a00c1
                  d3e8e8a17d8c9a600cd8cf5984fce372abb 000000007e61e4d63959f6ec0b09e645507e0cbf19                                        767c692ffe606656a8a352b42558f470fa34b3fe37731bc6f259f410
13987       39398 00c00a0029918f0ce2ba046d86fe5       6953ce7488c236b5ee13ae                     19FfmqdjskJFvUWE3WkN4zZ7dy5HY6GfCm     09b56a92a5e040622039
                                                                                                                                        04e19d34fe6820bc9f23db655f949b76f932753974e2b00f737ba9e
                  821f4ba7a6a4471d14a48aa4c13a9eae7c 00000000598ba9bdd1314b04cc65af661ca36c5b32                                         50daa04ffc7d8ab103211485c48ee800004a0671c76fd979f0355a7
13988       39410 c95cd6a809de838bb37bfcf240764e     d43202c41ebdbf91a1c7e3                     1JsLprvMJC3Hi9N7P34uGoMNJyr2Qdkbqm      906826f16f130e48218f
                                                                                                                                        040901045146df44dbe3df8cf25dae7024ca4eca68df88dfd401b94
                  2c76c91cb677226e7b372862ed77268bc0 0000000033e1b8445951d78ff8b2a401aaac7389c9                                         8309857cae1e7e87ba7bc941ae99b2d4f4c77708da6cabc517cad05
13989       39421 0a872fb86603cf1226c8dfec5aa6c0     a9d317242142df3131fa7d                     1EzKrFsFm2tDoRovGPC5t4EwrM2odjupBk      25d23889b50f4cf8f9f2
                                                                                                                                        04e66e394e620506989c7fb534db5081303f4dfaf664932a5e2ed8c
                  aa2994a371d9d616b3d37b6dbdc979fc59 00000000002dfec241bcfdf59568ae1ab49dbc903a9                                        2fb0ca4c72f978a648963368240312b4661370b28b807a1928430d
13990       39425 df0edb7d1462bf8d2f151c14ac1902     772973c956a9f6421ce08                       19GfhRkTGNwiQ2x6BXWDXaHv3u9ZEAJhK5     061b833b182eb4cbe964a
                                                                                                                                        04ba642e1cfe9d0e77dd7c6249232d850344649e08e6afb4eabe14
                  ac92554de20e3fda62a36e85d546bdcf6f9 00000000369aabe41627c62f56e310a681868df057                                        9d9712e7ed1082a36ffc1ee4190358a84bd37b057fe3d13c755c0d8
13991       39432 6ee963fcfff4e9ab1cef7cdb011a1       4817b3a1c1fc771d7c99a6                     19tZ9gNDDgeMgrhHvgVnDj8kJMX9LA7Gqd     c8d6c2cfeb4cf70ed51ef
                                                                                                                                        044f78c6e8b882769ca3561da34194878f03010327ad274b32489f8
                  8a292a50036ed1b920612e4abc73b8163 000000007063b1e5d81d42c793844eb656da48d9f8                                          0c0dc813ecdf75ba3274517c74a67ad0e5b61c77e94be45baa24ee
13992       39434 1707bf6da3ba80cf6d6ca7da3184bcc   b79af42549276b391048e6                     151UDLkbRp5Q3nsKPvMGQKRmGhCBkpzMU9       a1d17f7540ef7db7306a1
                                                                                                                                        04d691fd5dfd4629d1ee816fa5ad9dd5b18ada8720ab96c4f80785d
                  6cbd0ec215aea934e5c9065ca1edfe789f0 000000007d55cb5bf3ad8df8876175a025662d8f57                                        55e8ea0913bbe4735e982388d742ef912e2f50b6ea9c79c725dc52
13993       39448 7693448139116c72f6945841fa9d5       477ea40a374964d202361d                     1HZCfbX4r5TL4KheXbrqhYARrUfFY2st5n     7129d7eb8410865a910c3
                                                                                                                                        04e09badfe2e1a6f35c4316f08e753c791e2ef270ee6cd3e313f464
                  0e4fc5a45df46d8300505890d357ca8ea8 0000000054ea28ed1aae727cb24dae50b9dc108739                                         3b3d68e9d572e4046977e9c09fd077b6d7533bd995c7ca8d3e66b9
13994       39452 a6dc04e0d6afa8041a5e94e24ee11a     59259640a56a7edb9a35b0                     1wcNn4pjw9Fmwm4hgdiCe2v5AJQjBFEAX       aa92ca4fb1b2844e3d3d9
                                                                                                                                        04cd7aa9dc995cae3a84f0e06573a6826b11baff8ce12e615ef6559
                  71dbae086977a5acaa08c84d34ca323b86 000000004d26485da14d8fa3b05f1b01c6c27d9d9b                                         a7e92d413d6753cc0bb7a67b87288ee74de5691b381463dc21d69a
13995       39460 a3477a8723f71bf1cd4f085f321ef9     581121425de4cd045a1c10                     1LVX9GnYwarFJWAwz4uWQmexKgS8r55iqC      bc164732ba023de3e596d
                                                                                                                                        04fd0897ed04ee61cbe8e5ae0c5e032a04f732eb4c0344a4756f852
                  d89afdbe9c88a49d50b6377bb9bdec451a 0000000064a57ea74a99169a55241902f746bf7589                                         bc84097b44a4dac723e61b64e6d19508cb7ba9e21e9ea3a7e16bc2
13996       39465 455c63d13b9cc1f463e56ee487e696     84158d2c8898315e84c06f                     1adzAQBkae8S9ZD8QrBpvsGwM3Nk6rgMR       c51fb2f7b6ab48c90a734
                                                                                                                                        0437b516f80ce3f3e7bc0edc796512cbe0eb80fd6bf3432d4f366db1
                  7d6be08f0bd3c3b0500fc93511ed3e3da4 0000000088b984fa6952075f05bf4704f152b12bc10                                        602a88654dedd7124924f317902fd40ef6b9161a2027d56cdabf990
13997       39471 8bf83b4634e820aabf4ce9ade896ec     c72d51abe9afbd2ab8e7e                       1Jf91dsz9jgNSvLGQKcRz5zJX9gzwxgdJS     b28f1b1e561554ce0c7
                                                                                                                                        041ac260a5a2f13a3c73fce82fea101b4ea837022f29daaafe881b0
                  5901ff6d3f94c5cd31910af792ce30268a5 0000000020eb37167d9ff609b44f6353bc5f364d401                                       21f91522882884b7cc5febc42a0f8c72822714439059f4c0ee5bd0b
13998       39474 ac6302a53d3c2cc4873697566fc91       472f4033f2e95e213d8fe                       19bLetXZEJN1hYwE2ARnZZ7VoTRKiZMhMZ    d90cd12ab4eb7272c274
                                                                                                                                        04e115a7ca469ed4ead85eb3a6060cb82571a8ddf32a93ff15a7653
                  0064b273339428840e59f20b1372d0258b 00000000263763de1656d482e2e7a3f46423ecb0ca                                         112719485e32c6a226ed53da230c95d1f90968f81b7a4cd303edddc
13999       39495 6627b946b26c5e3deaab4457db6e11     0be9e19ccc9a22d2084cb3                     1Bs3CvUG9b5YkDcU4HJXfYvZ49SrHB1wBc      aa8a6866950c3b5e123c
                                                                                                                                        04f43010f30347a4b1915d7fcc0adf3be1f4860241425e147e9a539
                  96b0aaaf86fd83928d1019889588f1c151 000000004de45bda95e343d20a412916358b231a6                                          44b62b0de071b8f2016efd754a40d5b37406149a6666a08a87eda8
14000       39500 8a1baffe82e09325948df1abbd840c     af9d23518c84a30b4f55a91                   1x2RSoEevkVoSkLcG8J8rs8gVhEW9CaUX        491916e3ec71bbae99c93
                                                                                                                                        04f1a952c2dccb118d824dae67227f0195bf2450582ce04ef2c2aab
                  f8c2da187ea3caf2c04ef306e365514c30e 00000000510b21acb85a61a5ebdf5950178be8bd1f                                        eb707de144433d80d594693b8cd969634bda2a5a16ef56d93c9823
14001       39527 4c21e7d55342cae342ecff8fde747       8836624a21c10af4f7551d                     1bcGVd7u7ByyeDiyUR4ZY1rmxuzg1i4oJ      6dd56f7b9d2c1d3a7132c
                                                                                                                                        04fbb0e42422ae7a20b09d3bdf4243f232c824b242777df90b2a907
                  b7e3d192c16ff2444c8d2261e33f69c020d 000000001af2fcfd7d692b8e7e8426ec5f91102f8ffb                                      91f3578dbc3b04f94f2f584a69d6313d14c41c0e5eecfa15804970c1
14002       39534 18138c76ad1386dbda0e57bcc54ac       98895c06ff6751b147a1                         1BKWGeddWC8bRGGAUWQZ4Gk8Viwm6wNYu3   8277b0f6c308134f899
                                                                                                                                        047336a20b6e1f850992c713568c41e4686339ebcd56521034798a
                  8d5ddcd357bdf42df46462b6c526ef9b141 000000008194159b075c19df4e6c355bf82252c3be                                        81a1eea2715233690e81a616ec67dcef0648d5e44f73d65378d431
14003       39541 dddaee4a13c6031eb98fdae6e24d1       7480ba7336b7921ca6047b                     1FdYTbkyEWzVAyMkpmKshDrjaK83U48d1C     73a38974717cf388afbca4
                                                                                                                                        0451c33e6c74f235cb41ef3ca5300ffa72c4df67ba1bc2cc5ff905dd6
                  7b44c01956040799f6ad119aa056f47a14 000000003e45712a62a231e849726a0dd980f3dcbb                                         1750fc89e35d84c4c4c4ba0979de0afb9be1b638c6645e1d8fc6aa4
14004       39548 a2aca52cba3a657718986a64635cd5     43bca870c1022912a29267                     1MfUpqv35TcPVtDbZX8ZG4FjZNEyk1qX7       5fae232825ccc91d85
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 780 of
                                                              913
        A                         B                                       C                                            D                                            E
                                                                                                                                        0481c8aaf2207321bc567056acd118b02dada7db8a19e7ca0ca143f
                  8ce9e6dd919efb9a0f3523f2344b192daf0 00000000618b6edd25782bc77fd7eb28b3a2c4a0a3                                        05bba8a8ad6538de8cbf7e0aa72dbc1000fd8b7b124448527ecc08b
14005       39550 46461692b0e26cf3c2f64b3a68b56       edabefa2de58b49240e544                     1JYN93mA2HAKcvQqkVdroBiKY82fVUY9VX     b067e952fa3074ef4778
                                                                                                                                        04defdfb39ba2021489b4e4aff498a8bbcc425e3728a6448e77382f
                  77c94875ecd4fc3bbdfa562a982ce6a794d 000000000e8c40bac72d077d09ca376c0679b7f62f5                                       3d1a6baf11d227edfd9fc3066a7e10b0811539490540af74c775115
14006       39561 5edda8ef4990340d8c9b70993de0f       436f4d0bee265699f09a0                       12X35vgAGuA3TkbGiKWLJwDUu3Z6igeRXe    da2b76930fc58e5175f3
                                                                                                                                        04846fbcbf395b9e649ef301779c4ee16497953fc05b1b5c5c4841b
                  df1399def49b2bba4c387f1ce18e071a99d 000000004282b59adaefe7398e8581db964acccd43                                        a420da446c9d6fb0d8aa5c42d1dde54a491c078adac0199fa628070
14007       39580 d1383038b808c83b92aebec5bdaa6       5f94b607a93a8b3c26d764                     1PgHPcgLu2xkbyw2UYFkRYrZkCtbUY8pHK     99d8ecaa3aebe9019d0e
                                                                                                                                        04fe6ed538e44db6a19363028a866e6ca078013f31b90472e9c0f57
                  af38413cb70c7c07ba56a424597f61009e 0000000050078db681ca1b474342805e65d1f840bc                                         ec7d673ecb8d1202deeb19864ace96935f6ff2a32911fff641696604
14008       39601 412f9560a11fa99d7cd1afa31a4087     77c5e51f505fb270bcfbf9                     14gwehDrnuaPz3Zt8ncQTaU4NJrn55exYY      9428757f019b681c310
                                                                                                                                        041d08b07a10f6e6c5dc8092db24f30ce9bdf4e749fb5c7db986479
                  398215da5b4c3bacf5da6b843277543139 0000000064b23bc19bc94d2d564f1d143af1359230                                         91ed8d0363a3685b0f965842ddeebb9854db2ff39a22b9d94071f4a
14009       39616 5cc038dac5c9e57b26a7d7a4827be7     dc41d868a706e27501c6bb                     1BzgPaNChpDBEFcrmGJzdYfSucX1bjVdNu      c06779ee96ac6280996b
                                                                                                                                        041fc79fd672caf603c29b22555f43e9b6e75b3be6d7ae672484277
                  f4055984925ff7bee969c59b6492562defe 000000004c91211575e86f63f1a84c4b77f3006908c                                       5ef704f040b95656e6d1ebf269e1171fc3e4732451e80aa0df83dc5
14010       39629 2b5d49ce83937e17a8694c7f91893       a246c3a34bcc97ba0493f                       1AnptfP2QnTQJ9z4gM3Q6BaPtULiJjWTmk    64a0c60fe1a06c595764
                                                                                                                                        04f666f5de9adc34efccade846b7549e5801836c61ebba60c9ef214
                  10fd6d60ec7c704df967f496f7d8f52a0c3 0000000055bd92a4145fe8dbfa1df85a6e88f6006fd                                       9969a27c619d41f672eb7f8de0a3405b71b89c5c2f817f8c40c65f4a
14011       39648 e5aaee022a8d82008b32558d06ef7       b38275689682538850430                       158TGn3zsn2bZt5te4A7v61xiMtwwF7mon    39606500f10f3da1969
                                                                                                                                        047b2c43bd568f893bb412420569c9d4bf9f0d2c7b882efb5d792ca
                  0851a703b0bba65de90076d052cc321973 000000005a4318bbf8138cbaafae97fa49f90f862ae                                        36a1ab5333dfeb7f91c5bdf16703fc44a7bd63743a13e9e9e45b49e
14012       39650 4b3744da81241b520ab9ce460bb658     49ca5dd357ecb09e17316                       1Jia6wEwXFjvBvTByJGQwnjAnKjALzUX7o     695faf5f9534a4d9e5f8
                                                                                                                                        04e02797fa5dfd99685ac91180f0e67ecd086ca55bf7bb7ebe89e00
                  bd7857a8b1d79f8e31d09b9ede7b3a982e 0000000078ef551731d21da2b65b057367c3873826                                         9609d484103310e8b22194efa280479042261ba5f60ac2ad600b79
14013       39663 11484f3102bf2a25e18c2f17e32376     1f5b5ffa5c8428d7d815e0                     1JJZ22xJuvxAu2jaW8qKsZNXB8C5qYfwKK      39b766187ced04b3de9fd
                                                                                                                                        04db8748adc9a3f2b151bcb0d48788c20b25fee477cb6772e11b488
                  5a047c14026e6635687c1109853fa8ff56b 00000000663e762b00c69b9f11cab88313ab5a8a97                                        0ad16354ddb4398c6b7cbfb1e99368f8760bb21a16211fe09bf2672
14014       39684 65fef055867aad2ad32b7226d11c6       f1e60342655b1ecd7f4024                     1EHwgahk8A4e45MkebHdZYtS2EaTzLzppq     ce09397afd23e2ab546f
                                                                                                                                        046556ee284ca5a8299f7c0f3e1591fd969cbd3e48f122640dd08ea
                  fef9c7cbd4a52331e819f8fb8b755a940bf 0000000061166e95050b472bfe0b7cd5a5bdff1d05                                        e69d603df8380afdae5345db8ec8570ca752321d10438a054c9fd23
14015       39697 15cc317863e91524896c8b9259e20       362624ba26fa6059ae1ff6                     1KeXCVz7o3KQiuZueVr2yDLB11wVYjUQzu     4b34bf21dbc74c2bc189
                                                                                                                                        04fc2324df3856a0b1cb1494219ca17ebbb1df0cd3bce3932a29d43
                  3d2dbd4525506f9481fcf1e791aacfdbcc6 0000000069fd33b8f8940f370240b504caf5d2c8aec                                       ff26ca901557b44572a3dc7e4a93227699d72d23bd563b0f05aeb1a
14016       39698 9db87346f68a6b2aff58c61ba61de       b180ea3852eec76fa5ccf                       1M4yeVG2V2sxRea5gUiCpRZGg2ZDaUw5P6    8e3cfc9694eb9f68e2a1
                                                                                                                                        040d7c42ca38b07cb6b0b8da4e6c9d647553529d31b7d9a5dc3b77
                  c54a74b3502ccb461e176733d9d6da1844 0000000052dbcc004dc626f5c5c123ecb5833fdc284                                        2cb60b4f9e8f33c61317da656a1dcdabe4a0c69d18061a3f291c7f7c
14017       39703 3446cadfb81ee69bf2e8e2378138a1     b90be3590f36398b4cb65                       1L9eZFCLKFEnQwCSCXwkJbNYzDmULEEJGJ     4995f911299e3d2c0661
                                                                                                                                        04a233af66564b9fffbdfb56dc9a64ddd71f6c77125085555ec0ea71
                  cfa59e3ad99d1afaaacdf97bff74c5b1e5ff 000000003bef10c23936f586d468fde6173c282e6a9                                      9a9698bd2bae93895a527c11217816dda42648baf680cf659e6fffe
14018       39706 c95f02923bcb516aa2edbf3aca50         30a2b9c46063eb68b504b                       1CKpFaS6mdJqFjdpWomw6cSy65Ch2Lb3eE   9ed1d009f8678f1f086
                                                                                                                                        04bf7e19ea93b058ad029c7beccccf26ff10227d6f6ed15fc1ed2738
                  59f33aeb5f325fa059f9d60b32ce9e87e3e 0000000033e6310f620a671f78a106084c8cbd52f0d                                       3958b5ef8143cf8a30a1fdc424a6e83e40e9bbd5e17770bf916c99d
14019       39707 3dc23d672eef7510bc7393e01723d       560d9f45002be24fb86e6                       18aCHzj2z5eTY1NNWcy8Nr2eqfNSTPHbx9    108f342eb3bd874ec34
                                                                                                                                        040a7f714bfb8e796e99b7b27c0e54323b6944d586d44bda1f0e84
                  c644bcf855ccc58c149e10589def20ccf48b 000000001520757f1e3fd7f017d52313f3e2ce83e8b                                      7ef4215af92db46c2c1601d0cb346f2f08e3ed2cdc4f97624c2fffc3e
14020       39713 dcb4973e226690e06a6495190502         28c9b82deb9020b51344f                       1DTt3Jpf1SYQbKQp7VWmqYpfqjWEAYNgQm   c7b5829d7f175c813da
                                                                                                                                        0465546c2ee88ea45d8abc0eda76c3f28b687bbbbb91017d53e552
                  400494c1911a71f59fd6ea25512eb26187 000000008ac81b8634ebd517367f991723ab28ae51                                         0a34601658468578def6d32d6697496e619762b1c201e42f9cfca90
14021       39720 12662f63fd25e66995ebaafffa5c99     6e815cf41ec43d6703bbaa                     1FYpi3uDjm5XMyzuzf8hiagQNUCfST4J6p      2b49172664820e553b9a7
                                                                                                                                        04925b2d999a59de8318fd6840be59c0640d9f9f01d5931cab7d949
                  39465ceee3a123f7ab98a8c4ce53fb6d01 000000006ba13365b8854a554c4f39d01dfadbd3b3                                         fa3b93e59f4adceec88f986d5ac6b611eba8c59ee62c46bd91527ab
14022       39729 3555d15b09dbe5f7e1f32433965ddb     146236822f8407d32c1f52                     18nxf3gjdG4ZRFBF2QH5ApmjL31s6UBcVT      0aa99cb7e98b47df0f4b
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 781 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       041d4a6d0466ff21c60b59e92b7410ab0b6e5db15f96d765aee859
                  1e9d64664a03d59b9dd67fd59fa5b69ca1 000000002a945191f9013ea9bc5c2865b93ed451c2                                        9cb52b5bce9cfb24e7cb191560f38dfc881eaa50782a909084e9c0a
14023       39734 7f57bb3690777e0421aefcb1af410c     9944e5a15920dc94c58ac7                     17asrxsEpoTgnbyeK3heM2vNBtC1o87YDL     96b7211b80f4b2e0f8597
                                                                                                                                       04a717b53f00f0a954cb6d9088ffc5e68c4a9a78a45a28a5ace77a1
                  8a8cc1d26e8cd31fd3921bf3eac84fc5e93 00000000850dc059a58031edc8d67d3a031f355b7a                                       2bcb9e0c3e97043ed0922a7e89bc2f42d263f0f836c4bbf875efa369
14024       39740 2c5b96eb26bc88ac587f2b6160d67       ddf5dc26b865a2e8f20a07                     1LEVykuLrmR1Y23wSEibHxdLmqwhGe6MsK    f2b31b661b414bc276b
                                                                                                                                       046606722057bfc9caa59ebda9899e9c72ad8074b314b54bfa21b8
                  fdd5714e4b05f8181e6e7ad40768a620db 0000000018b6a7d27aac78718d3c29289385056533                                        073bbcc40d3324ca0be1492cc089f8ed2899a6681d68a018967e97
14025       39747 b3a102ea7bafe878e29b275eadfc8c     87a4f5e8018c6469dd7a3e                     13yPgKGikJrAa2AtcXrkn8aYn5zJCYTW3Q     3120ab3b221e45768424a8
                                                                                                                                       046a4b036ff381a23251a42a35445e15cff728fa4712f10e688981a
                  7ee23a3e26986e48c1998c878309f24b87 000000003b7bd54ddc8364a06a8c5ca98cee8f11c8                                        50a996d4185d8f5aa34927f8ce9f2bf90937a298a4edb2b4928e9a7
14026       39754 ac98f01217c5e5f1de3251876dca47     532fdc4ab6daa0c949dfd4                     19PJtRhXKDPhyGTwjPf3n1KnwhnJBwpDd1     43f08c2d2522a2910e8f
                                                                                                                                       045d5d1730e8df970e92d2f01036400eadbe41b2dfc441769d5064
                  7021f2cc97c9968ad68ad325f9e44ce71ff 0000000085dcab60f2a11bbba000405aa06b89d284                                       635a63dc5835ad23a5c1c6811e7a8dfba25c14528b744ae8e00824
14027       39762 6083f034c8b262723832e8833d402       e3a53250428219abb6fd24                     14i7uMLzTe28gr6hG9QwNBY4ZqDjNVawNR    17585140bd3289364029ed
                                                                                                                                       04ede92cd086d155f51ebe3e7bf014d4bcffd86647b21734858c78f
                  358cdf5629aa06fd30ea38bcd52c645035 000000000f1e1ed84e4fe90fbbde61ac3d271106b9                                        7bcfdbabdad9ad04ecccc6faa5e6552c8a5435a25e36e27a3c38719
14028       39768 0382d3e768d316f9d8262f5b03d7d4     782e4d5b64af6872d46c1e                     1GDU6ML7A5fozMn5fxbGKwL8x7cCwszUMS     41379acc46523e80c542
                                                                                                                                       048bec40b4921e397b35a576f46bcca4e89105de501f8a59c39f1b8
                  c702c0f3485b7f892c88474602af38afcab 000000004df9306f4066461133d80cb1e015edd40c                                       d0e3cd52ec479c9dd7b68b8684096bc8db9fe86d6ec26895650a5e
14029       39770 aa1178b42378a097dfc008bde59af       1aeda81e5ebbcfb48847ea                     1LhDFT9s1SHYoVQa2nhgVCUkKUYg1jZ6NU    0eb622ceef9378855d480
                                                                                                                                       04caa3e6255893b730379d6c7794764d56341d13c9710f6466bf77
                  09df6ff94a6fa8753721fe31e45b94f76ab 000000005947b0a9a75a33e6ae2c34342d98dc0022                                       0b9d566133bc5ba2529b17d599a26ef8729aa4ea1f59c5e5b5cde2
14030       39781 3a446e0dab5b3e4f444f5e354d25a       8aae23256741b21632d017                     1MfCzswsbVvtCi8ipxx2pywXCKLCwHahRH    2b965acfc3ace3f9560f9d
                                                                                                                                       045a7b29e0ed8a7fd4c0c4d7af802f47254a97fd95d26d627949ffe9
                  75d2acdfa6a93c4cbb8cd0d9b757d5a788 000000004f909f807bdfec2f1293b20e4f2b31429ae                                       5f28298183a46e99545aa0931277c0a053a5b395b97df3edc440b6
14031       39784 a23dba5a848e9fa772b4686e0ac68f     5f8008ea1f7af13892f84                       13huKD9hKcP3zJQaLsPg84iWaU8TMZRH5M    2d2f86248cd01572b36d
                                                                                                                                       043306a779de1e40b75c7f7a32062b4adadce113182da9f919f3542
                  072aee2b6ed9174d22fb932a4509d73617 000000001d39fb012d340c2b0434eafa03098a5015                                        f39e618b2ca2b878e2c871544bda5dec4d6cd4bc4fde0e8a88f7709
14032       39788 a5840dcd8fbaebe32a3fb6e409328b     a3c9b4d890c52b6b21c62c                     1Hw9453BjioDuM2SY4Akm9rrECoxFPtTaB     5725145fc075c90b9ec3
                                                                                                                                       040e9419cad5a8cb8fee1e76def1fadf150d6e1d6ea09ad54f29349
                  3044327eeb1748217cabab785b7c7ed187 000000002340c8bc06327cc34810fbfd4576675e0be                                       53ed4d9315e35cabb147b7bd658a2d1db43980449970221f430511
14033       39813 66ad2d1cf3ae4ae4f4459e3f13bd7f     205d4a345577bce5cd202                       16BzktsFp29852srjrX1TBzvteNbtncAAG    d39ab3475f570bb30bdc9
                                                                                                                                       0472600bd7bfda192a04676281be8ae75aad36ba104ed33ac8acac
                  158d6eba09b2000c3782d8e3814a91bad 000000003dd7a7ca2e866d45a1c00b5a02c2a1d3d5                                         17a9b0409d5f99ae89aec12be26bcf302da0527d93eb99b071f3f30
14034       39827 3c6322e67eeca950fc557c0d5e9f7d8   d8614cd0683c92e0522ef3                     16NdRAQR8uoPPCmCdu4HJkUwDFCKxiWkYM      fecf1b72cf7766a158a80
                                                                                                                                       04d3442911b858b9535f457293cfe453690f281770774de40bdc103
                  6af5e20b82ce9ec8f6449cd91f19121261e 00000000398f55c20e0787da53f2f5d4d56f003672f                                      82255cdc626d248081848693a45c9aabd5882a195802097ae0b010
14035       39849 26762e766d2f073c5a94d43584dc8       c6f5235b44ae09620b3c4                       17pCJFiMNFcsmVEL7Nen5g8vYrD8F44SQm   4be86934b88de6bfe3484
                                                                                                                                       04777fa5404475b8b267097f897228033078fdcceeb12b44172cf67
                  0d1a392195a62a628fc98742f80934e37b 000000000016225e30df4173c3af408069878b07af                                        4ae4be348546fc8a17573cecad2ac6547c706641baaf18e35fa4aa5
14036       39855 177c9acac3ea4c94222d41807f1d67     5d47b8f36eb252fa5e64db                     17u5aa5huKQDe9Ampc8yPzAPjYo2PviZJq     39df7086227b9c3fd4f8
                                                                                                                                       044cdd5d5e2a2bab64cfc938217b85d42d060ff8c08a503a99c56dd
                  1f701b5c6f2cf5d368be1d719b3a0974889 000000000c27acd2dfcc13f009511daf2db7076a72d                                      ad98b5c6ea958053c3e3ca6d4954a384d11a9cdbe96645d1beb9ce
14037       39859 8d9056555cc6ab67c5f15d582ff99       5d6c4edfd7d7904be00aa                       14SJ2sYwy6QfDY8PPry5wj9R9orBLEnyTZ   5cfa49fe5d835069c7df9
                                                                                                                                       04cf18fea97e00cf03e1eaad288a2d5219677be07e85d5293530ea9
                  13ea5f2a761d61f7d62f6ae321a1bbbb7f0 00000000861b1bca1d9667c8d347f174e5c6eb3701                                       a519279b7d2085ea5e71dac638dc4aeb520426d3cb995bb8a86605
14038       39879 8a6c10d36d18df331aa829013ea18       ca7c3d4fc429d097afe363                     1KPTDC7NtNXo1wfvoPPe8ESpPa3h2Mn8ri    dd2cb579ecd20932eddb1
                                                                                                                                       0477fc1543dddee29a0cc6538ca4e9362522fd0e6ee3d34b89c89d4
                  3342e0c309db2007367149adcd4aecb235 000000004b5d0607129ebe575113f5898d167cbfed                                        3440d0c9a1a81021eab62bcf8bb743c34e74adc5b64ad4ec4d9fa82
14039       39889 42bbf762b05351f2c26854226bd475     95e2ae597dd6417cd96750                     12bC8c6BaJwF474fh5Dje1nNnxaGAabz2a     26a8ead859c13330592a
                                                                                                                                       0404b438d3aa3d46a35312c571c7c358dcfec15c41b6975e008b76f
                  2b0c4ea06a5b5dc7676f545e914e93b8ae 00000000128749d9400b7bba390340445963d1ecce                                        c2fc9309f10ea7936820dcaf4873d6d08ac93c38d0ff29d55732d799
14040       39900 292f00242e6612ae781e4ed21e9ea3     3a7262c4d17809e80920bd                     12rMvNfV1tABg77MfbQjX7XRfh3xVV2394     6fc087cf8c18a7cad5a
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 782 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        04464f646e2dd8355e5e5626692a16a98af5c43a49ffe2bdbad578f
                  1b7091e9e32d774ecd7310899bcdb682c4 000000001a3b1cf6925691db6b8ceb885960628d24                                         654b6de5857fcfb25d78ab017964168aeaf41089d83ae61708703a
14041       39905 1449c7a3edc234f2091c2c15fce44b     9fdc7645643434fad6cccd                     12KzrUxxYxNYS17rZLhGNS6w6jEXDNoMUd      075af0f6b6023d90a54ff
                                                                                                                                        04e411858122e91266ca80dad25e12c112e655e3794855d509cc70
                  ba9c04ae721cb22f6c52df8e82c1dd51901 0000000045e5f2ba2cb65598216970464113fa0cfc1                                       c59879ddfb4c83c4620b4796a6b1a94fd113e95a25a44ee40842fb1
14042       39912 0fda26ce3f155964c1dcde8469b64       843e00e4dff65eee59d6d                       13ktko52UknWzVhvD6GPEBdxZZaW2dNmL9    1c6b98f77f3cf71557c62
                                                                                                                                        0427f323396a49e38bc04317b5530e9a61fd6d2aa00d1eca285e2b
                  2e7f6f074f7eaee5431a37112dd5fe5a5fc 0000000041b8a86ac4a64756cf43d68f98b9a21c67                                        b248b8a22750c9eeccdabbec19def31376848a7eaba6ecdc47fe45e
14043       39915 e4aa89f08bcbc3e6470baf4945ea4       aa78dc19d0a63a01b3da9c                     1MfNuGQTnaQMgCqXWZ4Xcpcw8WVDA7BEdG     73d26826b85058c642ed1
                                                                                                                                        04ac875d456a667551e5eec54c7991cf98e925a9ea9aa7d0c6882d
                  0f218277c06f0c804d9b3c2e8c12834b84a 000000007ea688aab1058c0ffb9b7363cabd0dcacaa                                       3cf6b553a7b8d41014b3d5f67c0520ebe27c04573d563e5d0ee5a6
14044       39951 ec03cbe5d602aedeec615649e60ec       52d9661933524b4041e25                       1K5YBuLgMW14JBowTtTCvHTjcTjhCbXYhX    16bb5307db7e401d1a7e8d
                                                                                                                                        04cc67adca3a1f0febba9cac991455e1ad7e2aea60306ee3986f1bc
                  6ae4f7c72c3f78d64604168299bb9206e2 000000002f45ff35515eadccb1e96999d3e10ddbe39                                        1ed4ca446ef82da1b6832a7c73351bc0b9f014c1603b496f19e3203
14045       39955 da03cde1d08f73f687a4896d1c80b1     6232a0d278fe27b12c519                       1JYnJprakAx9EJJku52k36McPSeMRQ2hp6     21da92005cefc05aa057
                                                                                                                                        04ca9306c21da35d57ecf5f93a97a8c6e428b3f7481c4e34b8aefe0
                  a3d05a466a130ab154462f9d63a14f1a7d 00000000639775ed53bcd1b1ab3b413900bf0f5486                                         04a96538b64a6061454ea08c959a1d32d6067dcb98a24eeb2f7cee
14046       39959 588b31d3a6a026687ad54d44691b03     0d075d3daec2e2a33b2733                     15Q4BJWjhenQ3usQstL6VXLAnTSLpXTuho      21fce61f3afc5e9aea5ef
                                                                                                                                        04f6713d88ced864881947f98ddcc1321b3216d618a68b95066866
                  e20968d6b3d7957afba41cf4cdf5a391c88 000000007bb20644a96ae8c577797c26f16070dab3                                        532eaedfaf2288e05e3187feaa70eb2e9a1a33978ef3baf87a7dbc0
14047       39968 3254f0eb2726d1bbe9af6e9f1fdee       dc05d4024c0fca24d48343                     1KCrfCNV3PTKk2LE5KUR973yeAdJVxgqev     f7e1dd5de2e927dd7229f
                                                                                                                                        04a1e2a04279f09d2e5f02abcab277105ed04022a31982227bcc54
                  f7964cdb0932ee4849c2797398d9b0591e 000000001f58f2b6baa3e38b041e1721ff77a855802                                        820e7153728cd246af15c4ca39a8c180edba0fa7da62477f9f9e2cb
14048       39987 ca2cebe37330ad815a2506d430013d     7eeb9eb101fd5988c0093                       12Hg4kx6bKVrEiAtoiezo9CAQk32AdZoG5     e334f9c9f606ef68e25e8
                                                                                                                                        04b5fccf7170765d6953be0d387315832667e385fcd1190b6594a88
                  f58a3945045d725deb28a1f47e28a971e6 00000000197a7c312e78235187a1754b0bb76e6d0                                          1252fd5738927ab46969ddc00997b51ae44822ac93ef84fb59a720f
14049       40028 248429b634cc57b8caff0c24c866e2     b089d3e19974cfc463a0832                   1JBgZCr6j1m2cESZ1omEYiKtjNDYJYKHNv       5a85e679794a1a3a61bd
                                                                                                                                        04bf3bc62cb5af571b8ea8c45f2c77cde46ad339df0005b7ba2d30e
                  8c80acd1c08e1b9f766cc6795e5c2c4007e 000000000b33549579d596ebeeb90e033a7768ffaf                                        04994f84f79e140b2f7781dfa67ff826ff3d918bda61c011a120bb24
14050       40037 3305f34ebc80e6a366a1e55577a1d       d63a71a3feb7208f9e9e1e                     1NzJ8VUrbLM3sekRHQeL67bXQQ8QcH2kKg     082d0f79eeeee52da18
                                                                                                                                        04442c1b82f8f583e43c8a1de5ba4634326f4fdaa6e2adda9d40dbb
                  41965517206cb8f5a47dfa07d4f19f37bde 0000000070647754b00c2a8d2996dd8959cf685be6                                        cf54c440f9bb8894cdf21ca98bf0422a7ef62d006bd71db7a17a460a
14051       40047 f162153652020694e5a1fa1e6271c       97ec0a1d6895dbc4160979                     14xXsWdwSe3GXNoF7JkuA3dWRCroN4LTZy     b035b5833e44265ce24
                                                                                                                                        049c7b371ee35f4471a0d1319f7d2c1fcfa33a739314452fb9f351f7
                  f0d24ff5a7e11fac03f4fce2ad036fe7135e 000000004e563ac51789bb3c087c8bdfc805de6fd33                                      e2755aa06a2915e16196c578c503c8ff487cc824a25cb6baed823ee
14052       40057 73ae24894442a84f6cadbe4eb66f         f42e6f49cad05339a0239                       16bji44M1pQbJjXW5kssY1Kge4aL6NVYpw   f6b55d81b4d527cac1e
                                                                                                                                        04ccec093ee27e71ff806390384569734f578476c7b8f91a1b9b587f
                  33e2551ff17fdf6464011ead1b62fa4a6a5 000000003abff3c98bf4f54a10144adade2d0164296                                       e6fefb05b7f1f332fb6a4d35934a2b75b8ca1b6c38c658f97aac0697
14053       40066 4c8254a8b98f254e7567115eaf98c       59f6813560c2dfe4a0e4f                       1G7BKEEMQEyp93953P69AKYzZvcQxBdfpm    d40aa0294616e2dd83
                                                                                                                                        04320dc0ea14915042403ef1d03cbafe217b3ecb6e413d4a530e93
                  d2fa96f38c79583281c29880a75d08e315 00000000625172d01a9029a16c9efcab657752f68b                                         12a06e567320182d4fecbcfb6d3db53f2675a62c0c7cd6d19760489
14054       40074 8b04cb578bd614d50f361952d42ea7     005d98380e4f222a0ed489                     1JdM5x8xvEBqdb49ST4UFwyBXhDkTh9kA6      1a5e3b6cd5db6017d0c7b
                                                                                                                                        04d2a3a0420a2beb68371dcd31cfb3f2e6d522f1033bd7ec616fd1b
                  d09ff9e7ab9def20043c65b61c1b4bbbeda 000000002d812f52965fa724f5e36b4bae8f92a4117                                       678e9f177ed0498c037606ddf7a61e9c9b9122cce73c28787b94bd2
14055       40083 404286188af8688e519ede751745f       1c2836412c2d1f4994514                       17T4FXbXzRFz5vhgQEWEqdEP2LEKTzJHM6    a180cdfdbdd3ad4f21c4
                                                                                                                                        0409972050f9e68851b41709975e5e1f468fecb53b7f64bf1298c9a
                  79f12fe0bf636bfd223f1ab9f91bda93132 0000000041495010844c0db5439ae90d8005a7461                                         43acf29d122cbccadca20823122ac99b2273c5a239940c13b1a6ab0
14056       40099 1a00b3f93b836a397851a95ab1d5e       a39c854af58881fe085b7e7                   1DzFD7XctrXk6JZ4Hup5Qw8tesa8ZKVy6       eca758c3c2559dcf8d5f
                                                                                                                                        04f9107563bd57235180c0d97b39c9777aa0df0b9c85a19a7b7bbf2
                  e266a5f060898dd4b81480ee793bbbc35b 000000002fc28ff1c0d40be1e9f91ef459f2b85ff3d6                                       c61fc639b56411badb5e80e49dead3f8f645a4e088b1fdc5500640b
14057       40119 4782f9ac548d439376e796b5abcce2     6a617869e49e62f318fd                         17iHi5Ls16XB7XeCDW5wnGsmJmoSD9QVoc    885a8433b753fbb705bc
                                                                                                                                        0463af48571ea3436f34ac0825ea4e4bec3237bf476d1ae3e18a0e4
                  10fb94648e7e9a6145f26d49d63961a812 000000008597443f349f2682663ef42618fbb47cc19                                        b8ec1e4594a467147439b8d378dd5a8c952bd22e6a1c22c296e467
14058       40138 a04c8832f9edaca53ea4c06febe425     008b8711e38cdb34cd322                       1NGHA7cXVvdDQ3Q2Tu4yKbxbDLtTNfNmzm     f5335709a1f1e14a3cdd0
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 783 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        0406fba0a42b5751d919d7a98a4517f0824eccb4c42ccb7a8940829
                  365e43e98313130f4a098b47bf54740670 000000006b4489b3ccd8e84e7839cc8bfea231140d                                         e3f05971f8067ec7db2165a5c94312c8e1315828970769c42f9bedd
14059       40166 a9a86771694349d0af615a632cb1f3     2b7def86a54767383755a3                     12NW6qZFLNz8e3TrShNVWSKpiDb2Xs8Wbj      285c047654fb3faf3743
                                                                                                                                        049afd9478ca53de5451f72e7efcd5d65d9be79fe7850ac6f10bbb9c
                  d7e18481e52d9135c243c13055117e0e9a 0000000000837930437624add4b5fe5b87d73f981a                                         1599ba21abf2cc31bfb68ff969492bf260102a224b484f77a5fc8054
14060       40168 2c1f5b6eba670c8ba6da6844ff303e     dad70ee1af2a115aa4f2c8                     1BkqPifSUtPLazfLNXQG97osKuZkiDTKQ       d062bd320b44592c78
                                                                                                                                        0409ee03c7cbc104a100d3a5d9a2c6d64dbacd3855efb5738f2b2a7
                  c5f0c9cf04a4b3555463425a1de7f95a1e3 000000006037be9bfeff234240ceca610552d1b5d24                                       5f24a825bbe674da79d902728e57589c06fcba55dcec531aa32ec38
14061       40169 a93747c665d6d4e775f0a08379074       29cd536d31594dc9a1150                       1Q3qfdcvQp2Jvpqk88xNseXpa6Cc23hFrm    d25a2bbeb29fc834617e
                                                                                                                                        04574ec1cb54c3b46832a90744e9147c5ea3ed759943d66a71c98e
                  e46bf012790d0808644f7efc6d60cd4e940 0000000034c11b1753171c5dcfc5fc27c79f90e26cc1                                      fb75aa033a289042eb90ae13e52d167f3a905d6b3f82a64f8fe336f
14062       40184 91f384034910152ec23f96a9facbc       151a57436321de864181                         15QtLuYSpeFy8a1gjh3gt8o1tSDa746DZC   07cff83ec49ebc0796315
                                                                                                                                        04fac30e4b65d0cf5265ed5713ee54e9c21fb8b26681498e593d139
                  12a88bb4808e573f020127105dfe57f354 000000001df68d41fc5d3d4c3da757d5c7022c0e5cb                                        4c711578e74d873bc8aeca5c87ac28157eaa97439efb187aefed563
14063       40190 1df887cc45e0e80bc31b35cf000425     555110cadbaa854782bd0                       1ACnWmxbdZodudowJUwvyJMpmtJTvLMB5p     7fce8831d69e0a10d7c7
                                                                                                                                        04e8ec9a8546f4b8badf08b0d845fc406e0d0ff33fb29f58e238e699
                  848fdc95a62e3ac02b81d069165d0ad393 00000000852a150b69db8b8c31e68978bb52d7fa54                                         721bf62f7ed26d602eaf9efe2a12b4fc31e7883ab1fc2698ace8bab9
14064       40191 4641d9b0d27cbdc40b1f485a16e323     446308a58e5c0062202248                     1717qi8xsRtWttKGR8avXZHvRxiE2dajVz      3dca6d6bc5fe265f27
                                                                                                                                        043ce99daf30d21b4289ec0e48d9742e9128583d53dd67100d3c4c
                  01a58a861dce31aa9fb727a09c2a549b3c 000000006ea6b99c204339c9cb274fb1cf16806dbc5                                        5282942350818bda4386bb97f0756f27253edf01522b2afe4bf6eea
14065       40196 e24a725af5f5a1636da926dc0fe8a4     fd424aa52468fd96e8d81                       1KEUNwXQ2P5Y5K7K3FWP9f1cmy2KpGMaab     13c81439f964f74ce9a74
                                                                                                                                        04c73ba2585a17f1718acbd999b012d929a2aa62d8e3be63c14295
                  f1afce1c82c7934c57aa3c6faad3744a603 0000000082620caebb6dd0504bce4a4d130839ba9e                                        0f49604c76d5780e051bbd36a0ca8822a07a1e5ec0b66ae5145655
14066       40201 216affb0acf26d9afe14ad87c34e6       b526f93709240ea1daa959                     1Fyf6AJh9qHkBTF1o81TjyQCY5nkMdDmRQ     7db0e4567d0374642f5967
                                                                                                                                        049fc6fee157f160625dda55539094b30439596cddc2b0a08ffb806
                  842307dc32971b6029522a5fcaebcc4dc4 000000004bba5f0ddef2f95091ff3ead96301192e57                                        1c395e5878954b0a826716f5e94ac6accbab7204dd6b39d24022a2
14067       40215 aec71c3879032b1e69b4cf7bce0801     6ff0d0d1374bad14adb10                       1MuDw1UunvwyUb4TYM8C6huxUctVcRvXNV     e4822d50d4cb191d36c61
                                                                                                                                        04a475925fe3a105d603ff880ad47dea525326beb00487fcefbdb60
                  157ceadb4b2795920cc389c2b0d805eb12 0000000023a54e3a2cc228541bb403f3936f560718                                         a2015c8ff43cf5abb4c99b6bb7b6ad1f2875d1290eff63dbabbcf0efd
14068       40227 50d3bc6caca57148d4e56e02af63d5     b8f1761f7332f4f0d9f414                     1ASKLX9Zh8E4yt7uqRRB5rTWSy1TzjJXY8      981b6caca7aea3d8eb
                                                                                                                                        04cc79338a3c3612ec9cb5d06f2992957d7cd48b89f3b2f9cc97355f
                  992cca6b2f43bf3f7d76c7250fa5debe96a 000000002b5bfb43048df71dc1bd8a9630331eb53f                                        d38b5c3bbd50caed7fea1ebb542f932bedc0f4f317569ce59f5e59ce
14069       40233 284456bf05e2dbda58918335bb6b2       56cb70e9a240c8e67b7db6                     161x3rBxrv7BLaGq6xCBvLhQ73qhLMefdR     34a68b57a5344a98bd
                                                                                                                                        049bb091b893de235350776006fdf50414cbca4596ac09f01331791
                  9c90536606744d4150521549652eadbf60 000000002ca7a0a6163590d5f693c7e6edeeac8394                                         bfbf6fcd717dbb49507cd58591f4dee8828d05c5e94e7c8fe07ec590
14070       40251 404a50af2828a36164b7c024cdfd59     6ba3300569621a222e83da                     18JD7ZFQbsT6gm9ML4KWHYWem4GU2gUPTt      c243327859dc58ee05c
                                                                                                                                        04d01a25746a049cdaf31d7d91fea6e0d7c0139703db5217f4a6a32
                  a01b60b8b3b257e83811908a593f12ce68 000000003474e5eafc180285fa87b849729968c63d                                         57e91c723329f4df63df634eeb12cc94579fac6b59d22be34a3ad4e
14071       40252 a09ba03182eb7421593201f14b40ed     a879b30d1a18ddbec0e596                     161b3V8XUaiRYYibidnHEGP5S3dP7RZGjb      4773417b79df21a003cd
                                                                                                                                        045465071c3d92344802d04bc2f11712f60e8282e4256d50ad1d46
                  6736131b1c38e37690f324e71b4bae7e3c 00000000243d058d32e0a095b6e9651b8f2208a8a6                                         15af1e74b294efbc015d199283e21aa0bfd1492dca6120858acb0a4
14072       40254 f7883e7a17d9b5289c614a1871c9ef     34f92a4b175f4997281c30                     1AvYWHp5vW1A64KUhDe9zGEBVeGezAQwyw      b41b57f94cfe362aca88a
                                                                                                                                        04fe3b79cfc6ba2ebf70dde8c81d1a23a25ca1288d62767f6feadcda
                  a7b7f0f14531bc5e36819b86f8f4bd2d978 000000002a17e91e759aa5e1ca3f3cad07767d6340                                        d1f679b99875cc004233af150b9075aa319bf33f3627722ab960017
14073       40260 b551c9a6db8c05c8f24240c3a06ba       1ef7296c0923692787b076                     17PFgM5zpzxx8C4dA7FtBL5ekviK4hPzge     e485e0595e5c117b044
                                                                                                                                        04380353f4d82d6c4608c576b1dbf122304d9524e6fefdcc0b6cd71
                  a8687d130bcb118bfc61f53e9d12cf21fd3 0000000075ad75b643fb92abf7342ca0cf2942fba7c                                       861919041343aceb362c6b262b40f7c6bf61e136016c9d3eb75d01a
14074       40265 a969ece9d266113545a2303979d51       968c83944e795e3de82d9                       143EAH792MGqPxrEb1kednRCub54y9gMCq    ca78ea5a980048a698a4
                                                                                                                                        049b56f4f27abb3090fb1f9455941f4bcb54065c3cc2cfe69fd09261
                  cf75e5015b7122ff3135a051b6d4e96704c 0000000051858efb1a0419739eda82557f1c6fbf29c                                       2eb2361c73ec56664532ab5c098f57720d8a6de910e20d9efda12cf
14075       40268 8088cd9c525ad93c1930c7581b6e5       62493611af1fa3f0bcbba                       133pBTThWyZLcCrNP8MNdWARNMmzGUcKvR    76c9990af3917dbe0cd
                                                                                                                                        04e5bd8b5361f8f702f759186d940ba55b8c292afcdb8a40cd2462a
                  d04d03f3e9783c78c6ca69611374824ee1 000000002920347d2c38fea1bf99a7a4f5cd3406fd5                                        0dd08c9db38fac8dc72f704d7da85be721e8ee0057dce23ee91c393
14076       40300 d856b49028a46c52924d5a9e756c3c     af4f62a4881ced4ee0242                       18Btefdv8Szx4bsVTTVEUeZMafdifCRY34     5ee64dfe01158db3691f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 784 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        04d67146342cbd04842d026b18f60999291a67d3b71f838f71eec9c
                  073e37918f2b6370966553d37c1d46fc00 000000008822ff28fa91469d8ee54c11ffbc0c3a686                                        5c196f6b559e1ab005fe5ff2cd7abcb588db96e85c02cdb79e55f8c0
14077       40306 dcc1758ed4488655ad4cd7cdf4e34e     6638347e38b2d533580a9                       1DUvZbyhoXVrsenyuCB798hcD3Lz3VmShA     f5a2d3d9f3c3546a6e0
                                                                                                                                        049a32485418ae0cc95bff59e4408832faf0ad666be64ef93e4c681
                  ea42456fbdec0367aaf7b2eea9e2d461b3 0000000013a2c21bb11a009ca0e60dbb3311c64c72                                         6db41bfab06d7867281f4ff4350af72fdc66297575336d1402242d7
14078       40316 7538090d6d683d785bc14aded14012     110b02887fae70595a2669                     1NPCEuiqoazKeFp8hxAAazG9c9oycdVtPu      ee613b41310ef8c6186d
                                                                                                                                        043eb751f57bd4839a8f2922d5bf1ed15ade9b161774658fb39801f
                  585016bf1621d2a9ab00560fbdec643714 0000000057eb445ea315d96361316086ce7dd0494                                          0b9da9c881f226fbe4ee0c240915f17ce5255dd499075ab49b199a7
14079       40322 d6c0feb428e3d1758abeedc792cf14     9b563e2b68584b486e579c5                   1CCizxqLLjQmXyuXZgP6Zio9iUAGFpqBwH       b1f898fb20cc735bc45b
                                                                                                                                        04adeded46a1b662917832a8fbf546f9b096c55d89a4a009de3e7af
                  aef01c8ace30246f944d24c662254705a3 0000000057f905b5ebc96022aed1f80153251f5723                                         859efe34bac0c26d511ae6cde61fd75a19d95eb9bfffba474806d96
14080       40334 efac7b1fc02e84064f7b89faad10e8     d59ab880b55dc3781d0c87                     1DyXeGnztcyA6R34drShWF7xkccgYzb3Fr      af985429536f93c56063
                                                                                                                                        04c36865f5415778362b27cd9f7447f1fd0cae369ed19e278bf3d81
                  6a2d82827c193cb263fcfe8d398e4df30fc 0000000017d737a8f144594cb0e5e628d0e7c4f79e                                        1713963da084462480e60c4c6bc04ed741200ff6dabe94bdbf67113
14081       40341 a3a162468e0a505b2fe0daea908e5       cf84569d8744def35f7270                     1FWyG9RSMk6WrbHqhS9L644S8ZXpi3tgVD     9f342cacd58e3bb70959
                                                                                                                                        04f6aec903ab6e9bc3c9dbd7d22722e32a88ad604d8da6a276399f
                  59db7ec43a1c8b07b451f94d74b0bbe980 0000000026e71fe2c819fe0b62ebec26db849d55c0                                         7d8e233be8bb332e9f6dd92930cdea286d3fae858fba1df177e98e4
14082       40367 1eb254ed8c242ff2b49ddcfb788da1     2ddf987eac0b77021a731f                     1Jf6qXAey4DxprTwPA6iecdCKxXpw2sCkR      bc9bd622166482fbdc7ee
                                                                                                                                        041c54d94decbdf072b001cd3d04fcce20a3a5c97654414901cb595
                  e72f739a00724199a4c82dc37c65441e05 00000000628044b8bd0fb5c4bd919c702f8a9a684b                                         e4a3da4a528b311fe90bd9d4fa9a2eefba289a71309c0845c86f138
14083       40370 65460bdc2b497fbbb0a438e8b323d5     52adf9327a7ca8d5d2eccf                     1GpoYf2i8QHjQpfR8msdRcqKpDyzZ4rsnn      ed1e72bd7792580ac3a0
                                                                                                                                        04622a76d211a27a28f0a13f439a894d67f448c3bfd8cedc161726c
                  abe4f68593dfa9676210c74fc530b75214c 0000000000bdde76c981e28378138eab9ee6edc1f8                                        2eeed37b8b3a031ee8f06f82808271ce3dfa3be350317f361fdc41c
14084       40388 c4f5adfa6183d500af8b938c0476e       949249a97521fa5757ba47                     1KrJABJep1vryuaFipkvvJZzKqGyuAsWyV     717f82a08192af95a3ad
                                                                                                                                        0435d494ed47fab53296545cfb784aa248d3fba14db083ba661f6b8
                  45869b5a3344439c87ae4542a301e0190 0000000008c8288d3355f1f3b11b7b3bd5706b419c                                          3af784827fc36ece2ba1f21d94b81e45dc8e26ffe1fa7ce9b33c04b6
14085       40400 4862ff436abdc601dadd66763fd880b   44269bf8fb33303e37df73                     1DJJermeJRygmmi5APcvRXyQ9onJKwZG2t       277487c30e03385dd94
                                                                                                                                        04d05959c0aaf4acc323a6604ad17ec0914fc59a9b4b3af3a7ec691
                  7502c4a0dc9bee247a6ff683bac730babe 0000000023ef0f3ac29bd5834f14c5861d4fb0fbc65                                        6734a8c5d4e14f709172837108021f2b8f5eea4c8b18c819bee7eda
14086       40404 2a2775806e8a82d9db25d4509acb56     6eae03c6cf280ac09c411                       15KzfKsyswVHP1zawfLTbuDzBrgMDdW94o     f58ff958817a8a9ddd4d
                                                                                                                                        044feffeec2fd4d5a1f9949551ab5a8ab6446d03926d4d53a027667
                  f9dcb8e9ac98e6b097b894b0fc884a3304 000000006233e815db0a59b085d44529d479d113a                                          ad2b123becac2b6783eef53cdc86546e281772d05b2477a48b07ca
14087       40426 7dc80969fa45e61ff141e37123ce1a     4bc97bba95e9d172e5e1e9d                   1LcuxYMC6ex6GpDoH7iVQ7VpDh3AC1DKeR       854bc55f2857ea668293a
                                                                                                                                        04ec8ec8ee4438663c9391e1137c87b3a5955bff230d94abc7b3888
                  2303d5149f004498515ee0b77c66069b57 000000005ae82d4fdf8cc88492efbd54a850d3af985                                        2ec13622b7c00fec4853f499fe1af671452c0027662e461eab2cb6df
14088       40430 f0fcb4c0c3aeeb66866d074183f049     87e72dd74b26f959f04e2                       1MKGjDi7vUdLoF1dYigqiVgzAyTwQH1psr     b1786515886ea48956d
                                                                                                                                        045656cb9a0814154ea2ba49cdbc1212692e8f0e41ba0fb6764132
                  6438f1bdfba581173fe00cc943bf68918be 00000000527720004a021b4e9da7274df83919345f                                        8cc0d60b8868f401e9ca8e39d19f00e5b66e943cd359f598d61ed96
14089       40435 761e2f97cad550f806187f8e16eb9       f1f7b93ca2cc2119857b5c                     129rJ2fy39un8VqAocUqwUQyDwsW1u5fpw     cb630d443efe4babf86f8
                                                                                                                                        04d50e382a05a61d3477d2db239a44be112b6a8bb3232fffe164ff3
                  4265b020f9b49b581d08a76ccf892d0490 00000000101a768b16a224f41c799f6101cae85709                                         c169f6b8c7089f27da77395f04396b73bf6b88de9e2e4772a21cc64
14090       40437 ceed96a1fe4268c1a83a8eb3a2bf37     193266428fd8f482218edb                     13CbWgkuvt5cZ5UjwkHiooszcudXj2oazu      8779f931b7f00a8809a9
                                                                                                                                        04e8edc40564da255f855b13aad210f7b1b29d692996f43fd6c266d
                  c2136dede687d2a2d90a0652be5f56cffd6 000000003044fc8334a853a27b3449a8f7a682cbb0                                        ad8a02b3d987614f7383c0377717264679640740b8ae24c8a4d66e
14091       40441 eab25757c1d920614b46d689857c9       cd1392836d90fb57f46d5f                     1CssRsiyT4NoWiRzdfxxvGR3XjvtTxw6Mj     d5651f240fb91dc87311f
                                                                                                                                        041b655a836f3a295fc26277509de2857d21401c9d02b483755da2
                  09fd32f9edf7d4a267c6e226baa5e279d2 00000000627bba4100a4bcf84e3e30178595693a1f                                         0d886195397a1b773790f8873657f386b97500f6d93ce5acdb0158d
14092       40449 15132406ac009fed260ff55e8e8e2c     21703c9ed4824ddee8ca32                     1NMukcdxp9u1tgLKG2qDhvVGfJC2W7K89t      d374bc041b88ba31cb109
                                                                                                                                        047d3519ad2354ae7b62e9d00a554a9fa3e3f0bb9a561d3ec82aee
                  dddbeea2644a88efd77228f5b8e11517ba 000000003e7ec1e015454cb740628264e14baa2ed2                                         488124d68bff879d6d8db9900891b811bbd6126441404d8909a6b4
14093       40462 dec9ed982f764e68be7eeb75d56f4a     c23c410fbefc83376ab12f                     194tJNMitLdmgEP1212WKjM7z8RCvGGfzj      870936949a05b79cdfdbbf
                                                                                                                                        0461dd3ec71a93d3de29c8ec2d4009e0e064d05d0ca7a211014156
                  69e745676f938658f4c48ada61fa6702fd9 0000000044d20ef9dca82dff6f5901fe142d402d4fdf                                      939f0e8a4aabe5f33ab55ac223f12da04a484e40b63270dc20fe131
14094       40483 869293c66688255cad5dc717db320       47f2cdd03a1a9ef5cc8e                         1BeK2GCL67ycMqug7naMAdqwFmVWXZaad5   54cf19ceedd7f36f0267e
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 785 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04407025a934be681ab4461e3b5f9e67a42fcd2c767311c1d0077b
                  2b00d8253e07b3d2a8306131b2e945107 000000005704f2cfd0e40d10f8ec0e515e59e73281e                                        bbc7d517435d4c47c86d070138eb454a41d3203e23726ac0d95314
14095       40504 dc803fc149b65409b2a264b17fa643d   8def529aad01cab319c8c                       1NKeb4gtTao58Q7PzhvCrYoEzxjy8dR8og     2b5f2a2e98dccf40949c3c
                                                                                                                                       04087773d8b752ce8be0b6ba032c33d1c39882dd935a5a9e384731
                  ee5cf3bba4f1a3dafe9ceff0134e6c2c8b65 0000000058ca4a8e2e19e3c54a3564406e335cd0d4                                      f352c27bdc61a2de5312b606114d628a9b85bb9deac2d72ebc5a4b
14096       40507 c31eaa327cfa4ecb3b73a873a05a         af8c25596a0702287e380f                     14bH7AsFYKYLN5VgmQvSzEEsRtAPkFVqW7   7b5acd77ec69e82930d0e1
                                                                                                                                       04213fb2307aeefa066bf68b0b41120f848fcc8653f1b6f1793c5d88
                  183192ab78b031b0d2ce22cbbdba3940d7 000000000c26de462ce9f2eb445b64597fa090f3293                                       b709b45dac863c15f91681cff5cfab1feb24412d4b4e1586d3becaca
14097       40508 1a7b6467c27da7c8e079c6de52488e     af68288b0c44b2492219d                       1DcsHYWsFsatBCfbJNYxzSCziM3QULPJxh    1a797ba5adf3c63086
                                                                                                                                       0401182870ebd6592c2a3761959fe08c1b7ab80bb104b6776f21c7
                  ee0c8fbbd4099717797a083a36c5c9a526 000000003915bccb39b60ad91ce9f678c54b8fb4b87                                       a1875126c0c2d78051ca09be4f2ecade06ca6c8b9df5070f48283d7
14098       40516 3daab306dbd41b9f971d62e2111522     3a2fa626f084d2b9ccc16                       1PskbKyc67NfXgTu1i1dn8HnDhCoWeqrxh    ca48263d52b0a1671c915
                                                                                                                                       04c7742adfc73efbba2c75ffa8a4b3707a1f1e7d84e2ff1b9d33057b
                  a7a6d7937829293df531470337fe944c45 000000002b0f3c4d66b94cebfa47b851ad02c90eb8                                        a434a7b6b1948cd9208134c79492e3f4df298ca8abbb17406c77ceb
14099       40528 5ba4a772cd99442c1c258bb56a04c4     511fa36a2de8645065c825                     1Boy6ooTKAs3BorZY49DAQiFAtiMtrvTNK     70c871aaf6501fceb29
                                                                                                                                       04ddfe026612b450f1815051149b72e7911eff0dcaf09036b7b2de8
                  e9fb4060443c70e9b7b8ca3d11df9f4a301 0000000032e663dbb101575d62959b01e6d748397                                        6e020292c05f02d925b37a814fd9ee0dde3dd7b66338dc75ed4dcf6
14100       40530 54f684d251cd135a2de6e77ec5ef4       d14c4a6a97eae4c6458eeae                   1F9Bqe1W8ikEZ1cG3EEiHvqxiFAVU65fS5     a271d4ea5f613f13f022
                                                                                                                                       04039d0a92b975e13ec56245d99ec016223613651ef91050191c65
                  8db3d532511b5af82a648c5ffb0bffcb992 0000000054bee8015cdd39d3275c5671dda92fb4b4                                       e463708a667db78db6d2441c5c15d72f1665e46317a9f1f165e3adc
14101       40533 5ab81dd8db45ef1099dfe7c1d36b2       ccebc873e6b90678e00eb1                     1PNb4fTNtAz89URbqC2WpCeprPs5j1MerX    412b769504b091b929bee
                                                                                                                                       044bea252fae0669a5b6fff2cd9dae167bb2e2318569578b7833955
                  6b39c4f4f14086ab0e95ef86b735aea1c56 00000000412530448f16d45e8e007ef57e9410f528                                       2ec0d3ac25394ff056f8c704b0b6dfa21cf52ea4ac9ec9845f4479f48
14102       40544 4359a23658b00b93f208d432a349f       e384e19631096adc97b1cf                     1N9sBuDVdToxJaK8woLaM2K6u8J4Cy1SUk    2e09087fba3aea7c7a
                                                                                                                                       040bf0ce14b64cc4e8f7e238869efe29efa369385af63251cd533c13
                  6910485673a2481f271e0098b6e960d760 000000003309fdc2d65939c7efc1263a480c830e60a                                       ff21acd9fb52bdfc6c9f2055e592c82e8357e81a0a3f94f3a94d3921
14103       40612 2e6a927a075834977a8b3b40c34a99     d86f90c0b9e78e5d9e38b                       1NcB1yoo9dJ7ShrHdvBx5ePu9qMjXV5D2E    8f23b5cbf27e9f582a
                                                                                                                                       04338b5c4fc8f4c621c629f3b6c9afef67de8a9836ffa12048a9516df
                  d9a5ce48132414a679042ba21b32b47cc3 0000000056504a50fa66de8d9ee9cf8d54059eb1ab                                        87b9e5b1a69aeb4cdc4d858fe5994559c19522936d937e000386ec
14104       40647 5a8fdde76b4e83f140d993cc878db8     7d1dc089d1d8192d611d79                     1EMt4KbDx3BJGhnmi6vQ7yxX9rVNDKAusS     3a46636253ea8fd0de1
                                                                                                                                       04319b6c866324d86e47b4c293a475d828cc5ab31ba31470716b85
                  03c53d498e12affc8549db5c11f141da58f 0000000045a28b0d368cfc76fe16bdeb7ae6695f956                                      b5596ef71105e24557c8e7ff2385dec7afab5013d3a248f08e15ac6c
14105       40655 274eb0e473ed0cb790b939decc33d       4f97a18aef49718f858e8                       1JR7eReWVPgT7UTp4owcJgPt28GqobYC6Y   dd84ba34697659a5b5ce
                                                                                                                                       041054f4a7cbcff48edf2faba060b5f3494856b7bf548b810164db4d
                  2e15c28c54cb616a49cd58adf76139e1d1 000000001342cbfd49fb37ffbb3ac6fb52b97c455d8                                       ef604e848efd14bc4662fb8e74d1886c9be72959b86c3101fdfbeb8f
14106       40666 16b97bec5858b1cdee58c9967b7502     be1660f42025e8bc11d51                       1C6dYXrthA8osRhpsArKesbALqHNgqT74N    27a3dd59a73404f7d9
                                                                                                                                       0440784afa5d5c8275e4a2579029c53cf65c4f216f95065b7721f095
                  f6a816d355696b9582faafddf0b6c472451 0000000005e331598e12c8b85841759b1dba71bf64                                       47ee343c90effe82d67fb1c9c92e80e9d56402eee535b1bf07bde11
14107       40678 0e75e3d706113976aaf1e5e58d99d       8ac89fbbb643c660822bf8                     1BZHVp9fk2jh9LmmksRdKHUfDokdYJDm2e    329ebec427d0d755336
                                                                                                                                       04591bcec6198163bf6648d0fefdb7a3f7cf9c3d58b1685e3e7cae14
                  288b69a810fc8561382b03cd1fcdf09fa46 0000000041229d51a9eda2639f841337edc625112c                                       9f8d7d5192a7b351cdb44d903e10cef21796cf836a80b451da115f9
14108       40685 9a8472e0e29cf37dc4500d28a644e       382628288c9ff51cb59946                     17oc72jzNK6h8uBfCw6DXQDdNiLfUFsKnA    2992c023b82fe7893da
                                                                                                                                       047a91abdea097d0d747e79ee0648994c5c7f778300d106dcee074
                  ffd46ee7bed85b9e178d1608bd2e92a0b1 000000001b851c34da49cf44313e49226941bdd499                                        7a679204e7cb06351a5a1cc5817ff5e6a0755caa915226b83e93c38
14109       40694 11d60e47030d101e3fe1c3ce8e0451     373b77a5020b1c5551670e                     17TpsZcraTzXMCi3vFeEPJ5tvK2XkdV5BN     aa5622a86b44ab8a92541
                                                                                                                                       04affe14b3b4252c97532fa1a97df604841a8238be21d173661f209
                  52d3c66c3a4b5f0d5948f8fcb6137344b99 00000000520c34943cffa75d6720e3fe5efdf6012e9                                      6ecc84a9461b853924f15ecb4320e1889d2344ccaad02386322076
14110       40698 59fb58db177764321793b8fa8e76b       2148f507164b1f560dc61                       1PBi55WjbdF29M9f52PHtm2R5bFcjgTvBe   d405611cb8a7def6d3ca7
                                                                                                                                       04820e605527dbec5ce03c882bb5de1de7096204d72d00e9d4ef8a
                  aef53fcd4966d74635140804210c252ade 000000005e630cae50edead119ac79f4fbcf84377fb                                       6188abb84bbd3d98beca97f2bcc98af2ceb2ac3888b6e411c536d3f
14111       40702 a4834238db5460161bcfac75ef61f6     c36f7cebb81fc2f9570f8                       1BiBVuUUpvdsoyq533dSD2ESWQc3VJW9BJ    641b7a92080a42885128e
                                                                                                                                       04c6eb6603a74f94f293c56c9f2024a6e37d126a299de2ae0c9ef7f7
                  a66a4db72793d3ce7b612c8bbdb5feeeae 000000001d28a807b8bce4fb711d4d7ba31c43a540                                        c01795787aaeb851c51b6abe27eed0ba8efb9b73753ce444ef0000
14112       40703 db0cc3ee3cc8ed01d0c4fbf4bf68f2     558833b4a2d3807ed3a96e                     1ByfL4Mv4xAEzYbDeYqUaWHor58hvWSnGt     0ad11f26ada227d548d7
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 786 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                       042aafaaa56336f9bc2fb402e33db31fc3a60f0e0351be3b05d14bd
                  cc253479fd573a25c512527f801a52e079 000000004070681b3a2eab4dc0f126ab4ef8932fac4                                       7e87ec9cfe8d47d05275af89352c145451c44f03beea3be0f5f44047
14113       40716 d76008a147e37cd5a363f1137bc03b     ed16b4e5b610a8d9f0459                       1CrWGZpe3MUBY1X2kTBhc7y4uevx7UYT1c    97bb3a782bc5205a621
                                                                                                                                       0424f260c89278b768bdba8d2deaa9dd1c6d0c537f2187233044f3e
                  6ec13d70a206d36f3d6f0b3c496ea6fb8cb 000000001c03a240b17c3c0d93879197cec58cf2a2b                                      58bc03cdc06164bc174f9d821ebeafe4181d1879bc8e894d0da39a9
14114       40717 64fb4947c895bef44865283d1e845       359da2bfd753cd9286353                       1MHp8N3T2Ct8DVWfFDSWyhQYGfiAN4TvLb   e9ce863b951ecf207737
                                                                                                                                       04de65f6a2384ae928e0f84a6d51e976630ceb3925a633ee8d18e9
                  ec57fc125422d7586c896bece6ee30ea92 000000001f24924b2286611ff4d6a714f84f3589650                                       ebba517461c82a0df76fd77cb3baff9d0c8c481a433a1fa05573ee2b
14115       40738 e307d5fdc638f9b8748334a770bddb     34c6887d2f63d70aafba1                       1Mf657LGiasvEDa3xS3bwyjm3HviaPuBvC    93ac1f611e83edc7747a
                                                                                                                                       04e900bc2dd239f233fff53defa8f9ef30b67212d5bc5193934c1b55
                  287c8f76829c3e986b509ab41c0a97114f 0000000001f91f091539c45ae30aba4c030d045c29                                        c1f455d569d782b3f6b69534bc76e479c3ab382200ad78a48bbdfdb
14116       40741 652332fcabfa92bf6b7b57dbef818d     1c329a7ffc85791ce16a67                     18BpGt3ampMLR1Ek1zqzdf5pUGQoN9fHdJ     1daafc8a351ae77378b
                                                                                                                                       04a4f33c52c8e6a9c86db1f804d60746ef7bc6a97d7320135c304ca
                  689b4dd7dcd96309421c467a32d1c98bed 000000003ff8c1b0186a3cb290bf2d51a8d181ffbde                                       48e2985235a4534a9dea440bafaaa719b74850e6fcbae5977b8224
14117       40744 16696b752068b675ae1b946b1daa01     8de334e8e7e5cec99c61e                       1GM8FNqunTMveF8qVQEtmTd9i8G9N2AvAa    63d660f9991ef6f307554
                                                                                                                                       04302cb844a3f809dc68d43d7b9d4fc9581859e863d7c4afe70eba3
                  c607c769260b6fb7563add9ab1817a3209 0000000050e448f2736805cbc0dfd518b36b553bc3c                                       9abfd7f86a137e29f282281245ebf3871445372f008c7d46684ee48
14118       40754 4a76d872bc8df7cc1cfcb300187060     41026b5ae9cde55e48d6e                       1Lc9Cv5spQYLrSawdpwwfBBVXPq9qefJsU    c9b89e22d9bbbaff9e91
                                                                                                                                       043bd81b021ece6c1ddad826802c3140dde9f31e7dc5b74d0e0e72
                  8195305f3de8ca3ee9d6430fbb98b76057 000000002ba9ebf768279776579598a37ff8e96a1d                                        8a436ca57b79d413068c8cfc475b9dd399e9174013a9054195a9db
14119       40770 f8042daf37126c633534196db5c2a6     200a54e0a0a6a111147a6d                     1HW8FBNPknP3HXuoWpv5b7Zo7oPMUiooyZ     13f09322b387305cf5c072
                                                                                                                                       0488eb69ba5d12c935e3d6c1f5c7aaf2f588735f1e05fc797fc30640
                  6878a642123cda4ba92536dea2ccd17b0a 000000003343558838ed5f371113366f3808e98d1b                                        064ac601ee2bafc1757ce4ea76ef5a5e25cad21670bd04f75ac6a0f
14120       40778 39ba3caf495ecd1d423ae2b14cf23e     83de37cc6dd9a1e62a9957                     1NzMLbMkmPbFFCf3zNT4Q5cqsj1ZvEWaDi     e2a317d1782f654ce05
                                                                                                                                       042de9cb533bb41f4ebb983f25e1f8c89912aca398bfeb8d48877b8
                  baa493bc7feb82a476c16b1bda28341f7b 0000000033fe13c269ac3d1eca642d86bde7450257                                        4c105641acddb605a4ffa9579ceaee81891b7b03fe5522b825d35ea
14121       40781 740695b010d3a40612345abc4c90ee     7083199164498813f96532                     1PR4xYde9pCqt2es4ZYXpoVvsX5fvYErRY     506beea2b543ec3da4e6
                                                                                                                                       0456d18822c223eb3fccf1b57c61650cd177e3960cb3437f1813b2e
                  2ab3d25ddea5798d0c841c3e895a007ef6 000000004b04e76851c2cf43eb8d2796c3bd1f9ee8                                        c8e2ec293f113c8ddc6186d43909714c514c7462b54fd2bafa37988
14122       40783 5220104e6aa0b51121f19acf395fb8     5db9fcb66d7a621b2066a8                     1PQ4C7EFumJmFyKxy5PnHoCVqXMJiPVVCR     7eb0f2b33f72f8039ed9
                                                                                                                                       0468d6103630b93e3336d241cbd625b2dfa24cac3519558dd20af5
                  7ab361114598d72857947e721b767fe8e6 000000000dfee96488659d594ea25bac4b2e3f926e                                        7e62b6b499d1f62952a0167661c389bd9c88ed9a9e876e8b16c6d5
14123       40797 f0fab577fae547275dea14a7608a03     3fdec73474be555ecbb552                     1LoApcWmSSQy9J8JmaqgY7w1VMfQjwi4Ed     8ea534a71964f994a9aaa4
                                                                                                                                       0417012b7c3e986583a6132db08e48ff78f59e66f2990da97eea25e
                  6c76ff91fcac1e3de3aed28b306b5893635 000000000671609067e82b19beb19c55d64044c8fa                                       3ca8ed42bd4493e4fc5813f955109f44d96df2486f4c2bcd26cefd99
14124       40808 619cf491fc589a372bdd660677420       3b3aebf99db2ed98eee114                     1KmeY1bR98rFzE5HHdsiqYqmeYA6BBnseC    e9e9d1af5e4148b158a
                                                                                                                                       04ceb9c0566af489ba606ff467a7f73f0aefe99b666545e42e4c8f11
                  36b41f5384243851c89725dcf2214dbcb2 0000000055fb6e6a4730575b4510429cc6483dba84                                        642ed12db2d70628b3ce844d9b7297df09cd0f816384c561caeee8f
14125       40837 46ee9bf9b17e49d13ce5bc47ab4f3b     bca796f2f497278f447558                     18AogtgwXaqnCzwGWeRHcYpqYAWDX5QaPP     7b61573714d7a78558a
                                                                                                                                       04677a4bf5314b7fc2e8d7bb6f1b1b964d58cbee42fd9e011d49f6c
                  ff7487456e9c0d4c3f6d084462042ed7a86 000000002656af339c73cea31149937bc13fca6cb14                                      31954120d96d8176542e7f7750a712e23178c36a3b592cbf2ff8897
14126       40838 e086117cad7661944438bbcba9fb0       af34398d148d49810fe48                       16LgrKWKvvNUMUz8cm6BbNqXzUEyod6nbn   53ec60be28ba8c291e93
                                                                                                                                       04973dd6fc0f6fe830ff2dfbeabc55ed93220e9fb9b45c9e3c77ff89c
                  b1f67e1c47f17167b6cf151f2b468202044 0000000027a9efa5018c39275527e46c39245aab8c                                       b57214e58a5375c3f5d62e0cbcaac643da918709cf0c1c4d42b81c5
14127       40852 968892dec7a87003accdfc3d73038       962d48f7145a9c98270485                     1D7scgmr8qGkR6SxsLR8wz8P97an5a7vFn    798762fb1213cd1b7c
                                                                                                                                       04ee17d1ad8f66656e0a18d809f62887b0622f600cd34a8b3ea205
                  eaf9c7adda52a394509af9a4a785426ebb 00000000013d3379bd844f374f3f0e87a8c0825035                                        4b713f019176fce1c312b8bd19cd8bb33f9b1e9abe0fb6e4425ada0
14128       40855 ec8500048a05167ee7b5043e361190     8244ef841cfe6fe9127f6a                     1Ff7syik2tYUwpa7Mt9DrVB1enTxabaXrZ     0159731ab9594cd7d1ec2
                                                                                                                                       04b1b68028ca6cc89d05f2e6346cb992209d847fb539417a1340b2d
                  e704970176e79228eb6fe448c23a045eb6 000000000bf58b18e3816e76dbdba580687f25c29c                                        c4844bb0691d75a9a1f327ab22047c8cc98da478ca79661841b968
14129       40863 808404547f74c812bc966e734a7106     e4237b2b765ee3b7678236                     18xGQGDjnXo3vPS4r5pvjUZw3R65MkY9RU     b6bc1d0fdb339c05c3378
                                                                                                                                       0488a7dd233b3b9cb2b8b5a2094dbad798c05353ef691e0fbb43b2
                  c1fb1cf82acda9073def99d92f6f289429b 0000000022c1d45eb7ad295fbad8008cb3b82914b5                                       aeb3658b4eaae6240faa4759eceae5883db48cf5bbd81a51ec571d
14130       40873 6661ca5dd48648468bb2653b22cbd       f606d726ce8b49da5be4c8                     12fCEJk43iLE3RY4FYtqqWbf4CUXcp4YfC    e3951f9e6df8a8a48ff52d
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 787 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        04936c97c4f79e6a81fc08f376a862683287115f23ebe1e102dcf131
                  2b19b592bc888fbb0143ca527a2cc2352af 000000004e311ed29bc3bf600c64463e2ab34f2c1d                                        c0602c32141f8cb760993a463b292b4c9a09fe752a1d82bd88c1366
14131       40887 bc7a0f0f389b22de62c781b456247       7ec1ac709d9e46351a34dc                     19yzipzNU635aHXUNUqh88k8eTKnew681c     c68383217543e5a7e27
                                                                                                                                        040a680a040265adea9480918124a8fac855aab66071dcab3148b0
                  5346dd6f04cb033a4dcb2bbe56e7ae8f5e 000000003b3a5bab20a220fceefe279e50aa7f8987                                         752fe2f50e6c56ea7e5a9a3ab330960f8887cab31ffac6054bbae77
14132       40915 eba4bfe8426d4c731f1cd77af9f6b7     e4252be9a62882173004c7                     1KEnscQZaFNhnn7dBDU7ZoooiwimU5yvWY      9e507c8d8b821b64d3c07
                                                                                                                                        043d9da6221e28483e633c968ef664937695d3d0e4310a734f0831
                  2b71e8224c2374c2eddab7dbbd34988ad3 0000000054ef4ddd224843deca6e76661bbd7259eb                                         f20b5588fba9af94f08c72e1a6323f4f3bb8d031647158f13cd40396
14133       40939 4804b8b1583235c1909c8075daf0ec     31c5280538e8c99eac33db                     1EPdxXvxtkMbrB1jDv8Tv8GPFzkFNZP3Tu      5d1b7e5bdb6298bcd613
                                                                                                                                        048ec42eee2eb5ff129710f691035e34a6399f295be177a843a451e
                  ece4458dc8ae2efef5a3d539252a46a1c1 00000000200565dacf0d02cc2fca92ba27c200a34d1                                        d5f421993ebbc02466b1aa966fb96ffadb4168bba9fd7ca5314ab67
14134       40948 da951876431d3813141882af6dcf25     1772e107094b15a537b6a                       16CYdQYedNA1fHnUNDKZLnrkEvm4CKoJcB     c07e07598af02d24978b
                                                                                                                                        0484d7ed9bfe84e406281b49eb9f9791222b1531b6e4b022b6b4b8
                  cf8f2e29937b5d2e28fbe1281663161324 000000000f4353ddf5e901630bdd245143a295008a                                         c51e55b8da140b6216b1ab48beeab00f910afd5242adf6a18cff988
14135       40957 4704ea7913e5daa3bdcefd79ea4c32     a71b601539cb888d647417                     13whdNLsoaYsQ8MBLFuCMFHpjRFNMyc5Aw      a825ee5cb19af7c1f8a03
                                                                                                                                        048b8cfc780292949719b8f7343c5f7dddac29769b31cd2207eaa9d
                  785aaa3ae0147861bf4266f61da6b9179c 0000000058cb632b9af2119d2322ab50b8274a0cb0                                         9eff611e74e29f9157afe02fdb806004a9c2454681c639c7c922524e
14136       40961 573f640c30d5c900a4ae65fd6ab617     00b6a12c4e63478bc37b50                     1CTzwmFejuFC3ktQBJgmc9t2srYWcszZaD      755e037d3d8e2c504a4
                                                                                                                                        04e772d92ae36b4930e90ce626528d0f97f734b9a8d9f2a963b773f
                  7d7b320c31ca740525219514a24d1f3f58 0000000001a08b5d6c05044a4673fff7817a413e9e                                         2c8610ec5754a8c30138444cf44aa0e46858ae3806b71e3ec603be
14137       40968 678d067de5c2ea9aba3414202b11e4     dd9e8eaed374e2413e385a                     1A5CHagVUCKtARNCkEJChNE9EBdwzxVQdK      393f755f28125b4994fbf
                                                                                                                                        0449857f651cdc905232f28d7a4edfe8f20b6a0b80e0784f4a980b8
                  484acfd6cba30ccac807607d701380c8d74 0000000019ac3c33335f7ef3f0515c4a0d09039a34f                                       13039f4a3887b55945928305990467d9c1b872d19c0b1bef7dec6df
14138       40971 6a7b08b8783c938940e66c15eb278       a932236da313a2c599dd9                       1BrwqLTvNPMvinj4F64jP2jVc5r3p26MrN    b2ea1ab731fc5a24b8e5
                                                                                                                                        04a75debf132c2244438492badf3eee91f7be971e8e4b45867ec136
                  fc028c1a2795cfd6d320c76e152a41f0bb9 000000005ad33e9a76fd41597b1aa8b0c62835fbac                                        fe556fc7785af115b58526b2c806ccd5cd998903d8f596e03c7893dc
14139       40976 f6da1af931e9caa5f3b6def803230       76a4deb4bc2746744398fe                     1K9DRWYB5duMQ5FPpgVq9CR5ge6jRmuMe2     f4f3027fe9fed2e272b
                                                                                                                                        04b28ae962b8bf9e609bf2e6e3b4df61c60ba1d8d6c826167083aa8
                  ec5de50374f98eea1697deee686a836352 00000000401a6c3aae9194d53ba85ec702ef2d3dfc                                         abe6f0529500cdd5414194425ab762451d214468d4978987c94131
14140       40986 e1282895483a8567b9775d384e1640     6f5603ce6738e71fae5d22                     1BA8Lzd9xQjfuTBX9K88LJmvTDD22Djkgh      1be67b28ee9a9a29e4ba0
                                                                                                                                        041c6afee4895227c4b2f4b483300ea1e869b7932c86e2e74ad2d4
                  4273d840aa66f6621330df2511f17b19b4 00000000076b58561940851cb956383590fcf10668                                         05a487bc3dde8844372639bdbd48ebd2ac666e1042dd7dd33236e1
14141       40991 dca7c0d90b202bf19e79fe3a195fee     41e23c7e8d3968dc04983e                     146Zd8GnksJiyGvyxDC3683XqnuBReGdKC      51f7af637b44032deb5589
                                                                                                                                        0430c732271b82487a478829339099431bba8272ec75a759f9c431
                  91f35c5d4411508e5f7430a8a34a34173c 000000002af498f092b8db082a1e75da5aaa469221                                         a843ea3f2a09f10b6f0ed96514c09c1e9edd28e77f9b9622459715d
14142       41015 cfa449455a22459ab7177f6626de98     861c36828f63a1d4877d7f                     17yb1r7beS1zkYQZZZ4HXBmbehRTheJizd      0c5427bf2e3ba791e892a
                                                                                                                                        04c5abeeedc27e5f8dac663f484eec242cb771b1816e377ce9c34c8
                  ea1dcd3147a7366e179e326c79e0ff1c1a 0000000048f0aaa13886f1456f8b499e0c53b14e7ef                                        7ecf0b046971736be11894a1fdfd2f3e2f3c332c59427b49c6ef9cbe
14143       41022 8c82ea8732a306f66b676a51c272dc     3226a657dbc764c01f31b                       135zkaYhV5k1Kee6XfWNTM4VpQ2mL4ZHnU     f6712ab69e1a4e454df
                                                                                                                                        045bb912fd4b6d7c61c51483663b2b22920cf8a7faa4e3228898467
                  d6786b8a0ff361482df70e7d0cc910be086 000000002fbd096e0b65e53e8e641b589a3f13c222                                        cfdcfe95f350b91269304e64c225a58b9bb9b330444d9265a86c4fd
14144       41028 7ddb4c1d33799fbc32c9e89e49b6f       6e05098c073f07a6393b43                     13KtTYu6mwgVHU4VvKVHAzPfSCEZ6jri5k     05cf7496aa599461047a
                                                                                                                                        048faf8256a65d2583c5a4b442898f1f675fb23ac8c1c0b471c6968f
                  36523834e52b10b4f25b4e06af6ddf9722 000000003649c6bff1059db8056e8f1c77f750db70c                                        cc86d7a7d84740e4df46983e244eaec91740df06b3aecdb0e2e822e
14145       41057 c8b5ff0bd366056ce5b3d0280feaa9     8d64aaf0797ae9a53d73c                       1JxJM81JeAwKJfaijanU45141kWjiw6xnm     638169d46ffd2306941
                                                                                                                                        04dd88820ea71e5712892b9f42f06c50bb61656785e004710a901c
                  354172f428024ab69a8a7c22e1bd2c80fdf 0000000061b67cd85f0385f33ef23d05eca3a7da13a                                       b1bfdf19ffe21ecb88b563a194c2730e95d96342efb25f1deb4af8fe
14146       41073 ee9b453362ec7ca0fafdcbcb6818d       4038acbd1e13ad7120ac1                       1J2hAwGKPBSZEYCBaA26K17pQLpuetoeV5    982c9e292b3a705bad69
                                                                                                                                        04b1ab901ccca9f485966b2c6165d2b081f9149c9c17eb7c69cd8d2
                  dcf7de86d12de8f767568fa2e7e246d608 0000000031475abe43a3c24d66fd23207dcdac1c5a                                         8afe63bb2b309d5633c61a6d5b1058db289d64aab2b0437757003e
14147       41084 8cf5e9243725561a30d9d7ee598625     8a89267786d2e09ddb2a86                     1N82PvoR6Dw4AymUVUqbXgeRsLhG8UcG5       0fc2c33c336d66337b7ec
                                                                                                                                        04192245e1de031da10c57efa4e6a3102c601034576749ea5fc1b1
                  6d36cce80fc4a7fb7f0911ca0f241e103fd6 00000000042d408f88e445f679bd0f420bffb831f81                                      18d65a656b9ed9ad1c86248a5ccce496e2f08ad0b54f9e76c5bd695
14148       41090 aeb8cadec7b122e6ec6095345d4a         083b5c26a5398b3bd8c85                       1FYsQPjwmEBBN7ESGyJ8caubnht1Q7TTt1   23d981204a3d4233efa9b
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 788 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04c26e91b4bd034393f56eb3746430c7d047ddf9f39687f4348cfa5
                  276f5ffb77091ea01ed95bf70faf62b27b8 000000002e87822b07976e81b9ad5e9d0140a5999                                        e8534379022682abf0e630adffa4b1fa95274bf5e7a71bbbcbe70de
14149       41092 11c71078b28119598d5393c887a18       7714edd96bc547c1dad249c                   1BuGccUoDSQbBMpte4jRvwQCnZVekeffRx     47916f0b856af834ad35
                                                                                                                                       045c418376d9d3721c7cbdd2d7c4638589445106f925da6979d879
                  c6741b6d929699a1c2c6752e56180cf7c8 0000000061d378bc35c409c47d8a07ed7960a493aa                                        ef28f828c4c228c976caf7599e1f404232df2f1505ed88a401c58be7
14150       41106 b4dc8c4a7dd0405f728c21a9d2a606     67cecc791695b0bf6fd11e                     14bfe9iTFBCvvJEbNereECuMSprEJpd17Q     2586cba63af24ab4a8de
                                                                                                                                       048f63750d67e4cd0d01232df948c5a61d98b849d61f49191e8591e
                  45b9bd62d8f168ceea83a721eabc9edb03 00000000555e02ab8abc9dcc08dc666740429a9ac6                                        dcff09198b4ccf2ba26240c17998fb8b9effe4d7e6a671ca4f7d6a09
14151       41110 736795d6fd711d39a810cb0d906ce1     800626abd4e172458fbd6f                     1EJckJBauqCAzzMH2R4ryVtBdkZZQiARLp     6744a573d54bbda9c5b
                                                                                                                                       046f6454ade0434a5c94099af2435e584f11101af3d759eb1190329
                  250c1fcb8e99e310795e26fe4555602394 000000005fbcb653d655b416515dc33156165e070f                                        f7f714d57cf3795b754c21f20d29199b2e44afeb9b62b8ef6ca33d09
14152       41138 1a5e72489edc7dc22bb64a03321b33     ea8e3d42efa7abf5861aa0                     1gp7USPhjVytE9UsD5P3ZvcazEwQwW9s6      78cd47ac9e67263f8a0
                                                                                                                                       049c19e7c45fb70123edf29f39a3ad4a4b2962d012150504cb66298
                  0cde53f5dd28d92524ab334732a1965b36 000000001f74a6caba496cf880ae4c5cbc0aefbac79                                       b9df71a05b3522d7616bda5e9c27f24f888cabfa1c3395ba254446d
14153       41162 adbc5501e098a7c249a5e9d0e7596d     a83957405893b719c73a5                       121nLtFZb3DgGwNHpFwzj6hRajmemzRUkU    f35dbfd6520d987cd66f
                                                                                                                                       040e52e4ec86bc60bf483f1685890c02c98a8d1e70091ff67df4d201
                  78a487a561040a7ba6cd0036828a5c0a5e 0000000000b950ebddc104288c08b7f2b4e28ecd93                                        4e847f01b4c94c28125965d866e370efc2117a10c7894463ae9f969
14154       41168 bc8f6a20c965d8c4f5023b8feded79     1e1ce69fb93b5a9cea2048                     163drhLmHW9L5aa52PxZRW3JyMhRYN7wAD     4e22a6faa5042b6aa9b
                                                                                                                                       04c2a1f818b80471d72f7108777f7cbce6ad83ac7171f062e31ca45
                  69c86fc4d0dd5cdf6d61bf98c35d4e94bf2 00000000496e14599bff0a3375e03331e005649147                                       4f9fac27eb051a737423e3b2d3a48fca91c5b92e45cec2b58637845
14155       41178 d2d57daec9fc9ae178404d9bdb8de       ca9ee71a98403cf67d9ecc                     18c6xCaj6cymRaA1wdq3uVCjG8dw58Bsu6    e99e16f0092c5957f6b6
                                                                                                                                       0421774b5775fe8f68834be4360e8cb13bb7fb7d752c3c5a0fec668
                  fbc86a67fd16f0fcf9e50c6406e99eb0b8f1 000000001d22cea708ba5febe8bbb73783203c4c78                                      4dc85839314f5a31b3e277c8f825734ea5a5900d47a4a4dcc320595
14156       41184 09eeb56ffe15b3efbfb41b375d21         1edcd4b6f331cac63216a2                     12AxjX4tpd4kbW8hdXkpWZf1AsrtfivFPQ   cb9d607cd9979cf9479b
                                                                                                                                       044617883ecb1cba4bf12abab006d11c4f0abf2be8d7f12e3cad4c3
                  35193cae8b4bcc2829dce8293387a0d239 000000003fbd94383f140e0cb2c2a5139c0b79fedee                                       3671da2336c22ef67c1f2038cb8356ccb36766ad6b5d81e01151639
14157       41192 b5d3c941975620dcf883cb7a45202f     2442fd02eda05ef9e9123                       1JAK97WzUgi5nnq2eEWqqKhUa8NJugt13D    5e85d5ce5054c739480a
                                                                                                                                       04288ccd6144dcf291abfdcc84c363a98dffc5cc33950858002ffb4ba
                  72d949f1b9f8c6f394728ff60107ed18f51 00000000303056c2934e91f6cb6a08334368ebe506                                       a3653b1da474bfa28d293c1f48d751054464522c1d23ef24b5f72f7
14158       41200 d339bc3cda27ac8b27813fad59f32       300689bd7ac08b81cf3a35                     16P3a9biBh6v4KFzLzdY99F5pKpD4SCi6k    31cb9fd13b94eb8d75
                                                                                                                                       0465bc00d6c1ca985f7230b2072e1875b03e18f8f34d1d0b558c924
                  f5366aa18854290d35206aaa47bae9a281 000000000950f52b8cbe82ccb52857492a64d2a816                                        c855bf4b608c09a5cfe6adde09a21e46a00da8eb2e150896ed4924
14159       41205 d279953d38daa23e7dd82495a53ded     be604044e4bca1da617417                     1Ny21w2aCmdGLDuzyAa2g3Hqyvx5BEQeix     8842f01b679e31111f5ec
                                                                                                                                       0414f342e4b17cd0c7e7877e0ed256811421ff8478d130565fab6ca
                  7d6713ce8293279cded2772fa7e62aac49 00000000542521e5e16212194ef7ffe82fd74522ca9                                       16ee6b439694b482d944509a9b2538132fef36848d9066123e1873
14160       41208 e2cc55a99d05edcc843b716b58a680     2592d6771313e29cd33e1                       1Ko6TT6dYCaDZRDpY51kMPS3ViPAfVw7B6    b6a2fa6d5006347a60ee3
                                                                                                                                       04d2c9184f740f5789a9eb6c5c11853a8c33c3a0ca745a78bff6d82d
                  72edca92f2d36a5b460230cd6b6fb0a757 0000000028b7e035fc563ecf09956a0d5e7df703557                                       dda869265c657360bdaf0ddb949568ff7f4d75539875125173e9c5e
14161       41213 2b106cd5cd1e520513d48ed4f2f75f     233b1b13fe737cfc6f54b                       1HBHbj4nr94pKLMQDHckn3LvP4uKa8SLj6    8ad9602cb02817b299f
                                                                                                                                       048414498ce4843056dfc7a1895e3947ebd73de8f7f83b1db6c7edc
                  69c96ad5523ddaa3fb80fdd199c8aca624 000000006434dbe4219ab80644d0f2217d82100963                                        6d230ffa34ca2511d55eb4f83bae7f87fe2bb54fa482a890927f0ca3
14162       41259 af16ea3d61f8a5a3a160a037845f8d     015c5ac9246723662e2942                     16zZ2Tputezac13V5b3NUJg1kr4fCrmsQQ     25a4a0c2fed53da2404
                                                                                                                                       0492ecde120568e710f87df61e285e8a31214c1df175de106793a0c
                  40a4795c50be9cf2676e9750277fec1366 0000000064a09e52569c2a014310199993f161f106                                        c0e747b4358f84330d600c7f7e82b71fc278749269bade9e863b507
14163       41293 61294d49a7c0a46a73c114c5e8cf7e     bcb9b9830423a9b845ecc1                     1AoZfrBZu87DenqevEnD2yKPvGTDrcEqv9     600a92a09e4d7168d25d
                                                                                                                                       044eeb59e8738f0fe7f5f05ec63bdda1a47222e6a29c7e9368954b2
                  1602416c4db2c959efdd754db86b0ba529 000000002c59bea2cdeb3d2f55177e7d9d8a8dfcd2                                        f39318ea71f6e3bdce1b890507b9b063f325268d368cefc6325fcbbb
14164       41294 178ab843fc4d84a5d3b87bc2a2fa8e     5ce168ac1885ea3d59ea2e                     1EdwKSNPiB8sF7z51cEg3JakgjqtiBvWV9     5610bee36a49b852eca
                                                                                                                                       04e4c64d005342067858aeb5d40c8b413ce97ce92c4729aeae4c08
                  15468aadbbe04c764d23f55ab507559f20 0000000061e1c8b0ae59c6a01cf74d45ac70d79d2b                                        8aa03691ca6c4840d2e456142511b4483c862d7002db63c5f7a174
14165       41308 a745584042c8c48474578c2395441d     77b8a3702dd81048f6720d                     1Q5zYh1ziCbCBmn1Jm1T7p9gnXCThUF17t     0fee37a03a6362ef86e0cb
                                                                                                                                       04113158ec1255dae3b867929376fd37831ac0a16c05d12b406a19
                  88d09d65979c920625c8812718f3d0b23d 0000000044920f69ddb6087330858b8281314509aa                                        70f94566718b90ef7f10b598e0f7a47d54e68247fdd3c44d8ece24d
14166       41319 e1cf5d77cc03b12048816bb15fc4b4     9a231f50db14e52534c52d                     17JAPFCqwkqppntcpMv9o9AqjkWHiA3wp9     706c685f9edc0d911f3b2
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 789 of
                                                               913
        A                          B                                       C                                            D                                          E
                                                                                                                                       042e627b0efdeff16280531ce6ef0ecbc1ba191389dee0473c0910c
                  38987767195a548d4f0c221b85ae213d07 0000000026b4bd2d0ea640cdf290d886ca21025ddd                                        15fca541b7b525193eb3e399d4abcb3ea91b7514a9c6b075890cdd
14167       41323 025126e89a4756f7d8a274119b444d     1f07c97ed506e0da3e64ea                     16EnrTNAbmWYyAyxun4eLmpkexJ6g6K2FN     844edbc7fbcdf9e784a7a
                                                                                                                                       04d6d793b797ae3c86ddb58ca14af4cf692b7fb8e9467bdd33af8f3
                  0a8f7548442a2783319cef07fda1b73a90 0000000062a0f8f914199936b3885b6135167107dc                                        e4a64e753548492471489bea3c43c1057799e337503a99aba23f6a
14168       41327 a998e0eed9e49443a6413042ee7a36     c30a37e3c9a4e1de9154e7                     113H3tE2FjV4zAfyY2LTobuaARrmpAt2jV     2983b0d88eb8f79ab5029
                                                                                                                                       0480227d3d024d693c92734e33da43caccf612dd7a51dc0d15c45d0
                  e39fd0682c8679f8f17763dc9e7aab22f3e 000000002d3ff2184ed38f7761b7d1b305718cf9a54                                      efa04215d0c9e95e95e112bda1503c2ea142608e8d065ebca20640
14169       41361 183c711eb47d3327166610652d272       4881901bcf452bae89429                       1LnzqBexJ7TDiRYP9EHqbvWXTDdRkvStXN   1ba0ccc42f90f949a244c
                                                                                                                                       0405157429768abe1f53f8a41f103a8df2f7ce916f8c8a45c799b97c
                  9ce6fa41fd41134055b85aa42afb7b2d4b 0000000025ade92ee54b42dcde27bec96fe57c97b1                                        affcbc2bb622ed429ebb2a14b084fba616ca273afdcd5b14cd22b7ac
14170       41387 52dd258043edb8bb4e10654ed1a476     8428283b237f70fac75d88                     1HXMADcGHqgjqXu4vqopxS4sy3MKYUCmZ1     bb17b3e5df8dfeabc7
                                                                                                                                       046d7245c319894d655f13b3f5fe952567a25ceb8369a4c8da86b9d
                  951f40684fac9267b594b5074ddc1c3a3a 00000000145f99de0af55c9fe81556f6adf986954fb                                       b9de997e4e47ffb8155c737d02090f42595b19dc6a87eb6a5041414
14171       41400 86654728d9c7a165b73dd0d3c0dd3d     7fd7522b4433a71c50c09                       164WyCJoEucVGZpD2oyzdxNiXS3NJBpq87    ee7c5d46e1cbad8c647a
                                                                                                                                       04aa23df0a38f827361ad87a365d5986410ef032ef87de34b3d8ae5
                  9e12b31525af99249eaf703e4ba6d590b3 0000000042ad0acda17a677d1aa29dc71e4dcd2705                                        d662571373bdbf63bb615d16ede4437693dd545f461dbdba288ee6
14172       41415 7dbcabd0d031672daa95ac6f3af9a0     6d0e134a30d77615388bc2                     1pau3aBPEtWtvW6LtKHsXx8wg5LDYsduH      f7a43702eaaf6adfa0c59
                                                                                                                                       0437fc7e0ff3ad1e578b8a23906e83f67438a60842b08fa466522f3
                  331aea324b23e18c17a012e8d18a8272d 0000000043626c29fcbca609a2165205d7f763cfcc4                                        3885fd42d1c9062ca4154391729a157d31e2a6a5071cf10edc202b0
14173       41430 58b23f2a71cf8a90650aa3b4c592dcc   66a011ec8b31c7593bb61                       15B4NZNtpNFS2UZbPstkyB465erdWePKVx     a218f0273640c708fe90
                                                                                                                                       04e02c1e9a49bc7a4202bea33ba6d6975d2cdff5b307ff14d888ae3
                  f84e7e5f78e5d06197399298c857f5079c8 000000002190a2cc5cf2deb2f03c0275638ba7f75f7                                      f97a745d655e04394d88890a9ec9b5300b7825193ca98cc6132f8bd
14174       41434 84851d42aa45be3e8ac8a825073ca       72925e8bd94dd8037d405                       1Di8rui6B57UpNmBhoHvpXb5kAtTPC6ZAv   b738ff0037a7d73c4b38
                                                                                                                                       04ae006e5ef2da9ab74b769499302246e51bbe1358d9c2916b3906
                  af904484d9a64a8f6a37c1a8efd34504d7f 000000004809f4866168c0f47c619eccb1fe2b808fb                                      9f3d8b4b95288d00186fbb0da88cb6b2557e2dffa98ffe05d6d0bb5
14175       41440 752795dc867bc19a2d1c87dec208a       7fec990696d76abde39bf                       1DcZxtAbLLE2ip1koDEGTLS4JCF5qFs1wt   340927a4e456317563cc8
                                                                                                                                       04f43e8d470993dcddeeca96efa16a82444a07c0c6e408463e6893d
                  da73cfa17a4e59740b3d7902d515fb15e6 000000004b3ba640f09d3bdc47630362ae2f7e1337                                        8208259a2d89f331354a587e57686a0e373454cff0933b8e3bbbb7
14176       41459 ddec603d2a98c9d0d4f6f7b9395b21     74c016e378567cf57ac0df                     1NSJ12Pfq27ZTvcTE2haoBuQBfi9dvVAQF     696d27c0e74c602bd8289
                                                                                                                                       04ae130775cbe82e576ded3ba7812504a477651392e505621bfa8d
                  9cb6a83663e37bf4e252b318fc71404e4a 000000001bc191cab5595b5b6bae116cdc6512bfde                                        c968afba95e1d070e3b3fae35a6bf50b14a112ec97d978c445d8677
14177       41478 1a07114255bde256cc9b807afeb9bb     920f13ac57312240b601eb                     1DLwzUbpTVcdNgHvV8A8xS2LgRDYm7BYbD     1cb472dffee3c26620f6f
                                                                                                                                       046391c9e3a129202ddd4681ee7d419287aec415d882fd0e5729af
                  e7cf1751646bdadedd2cb14bdfe8378712 000000002ff0678224415e1bc70aa26173e2e4b3be                                        720f890f5911b2704eecd79df1005341283642c1cc6dafc27688d7e
14178       41494 97beb6186027a986d628912f00e4b6     f8fcda593dfda49776d120                     1MATwPnudvEJyBHZwrHnWrQNyK2bPUqdxz     975dc2301f6b9f5443118
                                                                                                                                       044c55f2e08e721e45fa8e7f44eee8dcd556441d146a2c7b73a750c
                  6ea764fdcd9f27831039e8de553b3e23b6 00000000606b9e5c88ee394b62e240c3b4839317d3                                        c6eae81a002a48f1016c7db7097e06396ec96c0961d699c62985d0
14179       41524 754ee498914c2e76368d406c33c3c5     3f4fd3e43f27d4972b6c5a                     1DSJLoS3amjrz5qoP7doV4BwK1YsPJrfET     85aa85719daff7792df6c
                                                                                                                                       04d6a135057f3ade3513bcfb2ef3df5a6fba994a9c51db9deb2758d
                  72630d4548a7f26451e30a5807442fa297 0000000035c9f914680dff55185c43b5c5e78bb5653                                       abdabbc92501c5fec3db228bb2d39b69b53adabf172f70270b9ff7cd
14180       41531 48088a468aad111b220164c43a3c41     1a1541c62ea05eebc4d75                       1BtqcVutYQpde7unjRn5XMm4dKW1dT8GSJ    94dccdaceaf7882823b
                                                                                                                                       043923c598062a7537aa122b277ce51e6ba42b5863142056d369f0
                  286af29613be9fbf4997c2f31966d0b94af 000000005c3a0661705fc0760d1eceafa5e1a984ce3                                      1b62df97c79e2e3ca35c16ab7409b3f7fb0d8352e036268332d574d
14181       41537 2e8111cc043a3f3b533102668175e       d7e96fe4735feece4469e                       1KBMALKFCnRNP9Bfe1FVSZPcieSoXuresb   fce6a4198be577e2b69bb
                                                                                                                                       04432731e1bd2efd0eebff9e90acf36dfcddd91c510954443737453
                  ca34ec6b0930ded17e881cb14331e11026 0000000043d81e551331ddd2e41bf54758b32f02ef                                        5dad38f1a863f391cbbdbf2ac2bbc55a26a0e7f6b9cb76760147f38f
14182       41585 5c94aee67d5748282de0f7fcacfa3c     a27a6a637f95c94b0bf6b6                     17WXbsZEZouc8gyN1x7Yn1ShuMToRUvCY5     3f584bace8ceea6d60d
                                                                                                                                       04b0a5a7f364099834075f8106b7f60882458fcffdd29a10975b983
                  d4a269a91ea8b933b6ed6d624a59efee41 00000000584d2801808c33f324e7b50977caeb6e02                                        1ca0a76eb576b2574fdaa5085b2edf6213c07a0a1da18a2c5c21dc0
14183       41607 47c312db743b7713c636af532ca3a4     9a00b9f61cd12a6b28e104                     1wKAs9Pn19VJW3H83t8Yh9CUN9ZGj7A5W      932ffd48ac1a0c62b03c
                                                                                                                                       04c8fd3b829af2c73eaf9f94dd19daa72dfe12d63fc2596ff00d3415
                  87f7f871d5e0fa870dcf97df8d9a22da293 000000000b71b7cc81d6202fd2202c684192eec5ff7                                      20e0c6a342cfaaa0423794a3428ca556722a4b1909f1a1a89b7c715
14184       41614 9697f5162cc8c1b2ba989b16e29e2       5778f867a1de19b6af0b4                       16hyrMbLLe68qz1MXRgPzDBcnnMVafmF9v   27ac8a7702221ffda8f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 790 of
                                                              913
        A                         B                                      C                                            D                                            E
                                                                                                                                       048067ae7f4ceb2fc71ea931aafd276d872afa4990e2b837edcf97c9
                  a35224923f504c4130db5a1060c2dd5609 0000000020d314312f156639de1b6097ba6f4ad088                                        2f2576c6a49b44650e3b4bb4e4f06104e8710ba2d545162d242744
14185       41621 adf424a365aa1f522eec14b2892c32     9f15f7bbba3944ee8f2233                     1MbhMRyz4yagU81fzJt8eeusGzRTuEEjCL     b00f5e6fdffa1dc6b110
                                                                                                                                       046e2abf6c024761a09c425506fc2deddbb272c1dfb2cd0710d85eb
                  73332664eab93e85964817db778aa71e0 000000001a5e71ad4ca72ff6b2a3717e50e9757886                                         1ee1926bcf5e41ba88ac7f4c5983b017ed203bd9079a906bfaffdb1
14186       41640 06e98d5a2f030c007611812bf51c5f7   98476b098b55752e2d1e30                     1LxLGuuwGCcUi3J6DRiUNTS4ZuVzWYo5fr      d885b76ad970910ed684
                                                                                                                                       043c7cf9be44302d7790b2744df1d3ee2760aac8d4315ab92cc654f
                  f5950a17750e8aa4b546c381e64a4e32a4 0000000061070a015011f6a4282e26c90fc1188094                                        09089d562ec14ad733888c26a9b7820a6804fe0aca5a325a25c871
14187       41646 14bb7e1d0a96918961428be5b51f68     7a46bc1c4f2390fabb2384                     1KhrdMdKBUNYz9rpG6d9YHHz4bC5wkMtK8     5d4526736e8c7ef0c4983
                                                                                                                                       0440ea2be54a9e90b1c8c7ce9e47ad01b9a46b5cf66657231aed23f
                  67cff9c950855b2225a59fecb59676a3e9f 0000000013cc9a44b7308c15836c13084f5e0ee605                                       6e3609261001bc10f0273fd6bb245cf691d3c1b0e8a80ba146e560b
14188       41647 9cdd71d8a6edd78b69d9a82415f06       2b0be9c51bce066db3209a                     13VfTvxvBCWuE5eNSJkYxBYNEYbkqnZ9k1    45b1924083eae51642b1
                                                                                                                                       042eaedb4282ff24f9736c8e91532ec8b6f0441079eb79e730c1861
                  12621702992f56060350367a33b6626c36 000000005e258d34b8c1d2bfd635aa81b33d33f289                                        c0c19004aa29a5a0abfd01a19ea31e8970d2606a0d3c7a2308baacf
14189       41652 77e634a28055ae842ee9531517cfc7     abf10e935e83b8fb3f5b6f                     1GXHzSyKSnan1bbRgckqpbsCG59sF9khhA     0d25f8d510b9a4928ddb
                                                                                                                                       04a09f8bddf6ab451fd8643f624857e17982472d6080d2afe8f514e
                  dfb839ffb9820e88f2ce42370b898081269 000000000a4ec4b71061b25f45d4aeaa610b4ea10a                                       e652ea30bed7292b5d36cae3aef789768e0c72b4fa2fb10bb2bc7a6
14190       41657 a8ac7c19a466002c4d1407df2956b       65ac827ca851a97cfaab86                     14BJ8a1aZ8QAjucPYW7NS8wAaYQ8e32Vo3    3fb4579a49ae52bd9378
                                                                                                                                       0404f82e29a8ef069f34f8fa3c41f7a71e142f76ec647079491addb1
                  0e559fd7c045da547bf417349decc9aef4c 0000000001d687e4d8fec4d1ccc57edf1102101e778                                      ab0f95dc761cb0b2c94d9cabf790ebcb9d2dae09b9d437798b8a692
14191       41663 d261178a7a3bd9a0a8776abad2f76       2be78f6e9d89a40c47b12                       1PtxRTMR4BAKmh7SZsoD3uVsWK4PDS4vvg   aebd4255158ffec56f9
                                                                                                                                       04fdd24991e9ea7aab7807c9970d8048610b823d8c5d85ae404483
                  ebc5e49014b044a557dc0c21a4c2b21e1f 000000002fcb6a0c8ad3610daa9b0d0121697aa00c                                        c50e8864bbcdb4ead1fdd4959d5cc07a92221e173e131918e74118
14192       41676 e8f16d0ced3d521d82bb43aeaf7db2     12b0518391d662c31e13e3                     12NxWmuKgva2Au3r6N6EQSwWi7SqGczmN3     4a4ea89be2857c1f7a02c4
                                                                                                                                       0425de3ab3610166147e1d1d8606c9a162e00b59f099504f25b7d9
                  d4901f70d3d22e5d45906d7e36a1a5ff68 000000003313b29571d08a61b97e59169b0258231                                         22c38a4cadc45bc46deb138c475f0e4bb40979b2212c087c7ed2e62
14193       41678 15ae84a73709555c1ec2b79da228e1     ce20644f354552f46cf83a4                   1QDm6SJVPejhZsjLWjs7wbRJwSqfZeyYL4      1db242f44e2ea5c80ef97
                                                                                                                                       04442ee4346fe19a20156f5dff1fd6f411ab8d596fab02242a22e814
                  eff01bac825d4d7289473cdd8b894ac043f 000000005414c9802b8e1f10de97ae9cf66a62ee0d                                       45bb5ba0b177aab082408f828a0540089c1e0818aeb65a7f10a819
14194       41686 275d23f299409fa5e1e14228fa4f7       797a785fd6647efa947b0b                     1D5dM8pGVcX8U2egvzig6gzPhqM9nfmRkB    e402db7ff1a63c37c492
                                                                                                                                       04ee4852b336ea21aa7c71f645130d3f2aea89f6c305e3d486583c1
                  dfbf86f99a6459f12e4af6f29112259b94c 0000000058c4bd3311083a1b517617f65806dfdc0e                                       2d452d485be812625970fbbbbfc1140547e9f62f5b8bd3b409495d6
14195       41690 dad02915b82b06aa2d001c8c9a09a       92fffaae1ab71e33dd35c9                     13AyCkXd3LTnChYJ4B8QCBq7FF58T5VnFC    bb48b46bdd2907d45a9a
                                                                                                                                       04400c4a3f403d95a96fb7d76b074e380839e821ee74c3777a406e
                  ce7fffd49d24b30928ff8c908e37246e608 000000000abbbbc575d8c2d44ae6cea8c570d72986                                       54e97c5dedf95d1e172ee1c6197aab646451db05340967344b8205
14196       41702 c838d2c5415af43e0285dcd08ba7a       bd976ddcdc543a8c6efce2                     1DHZnw91naw1dBXVEy8RiUvNPXpvkbDYJ3    a29308925fb417d3d3fe5d
                                                                                                                                       0462b049dc4368c6d6918075f3380e6ba7b5ee2bbffeea52800a421
                  2f6fae72f4d1309ec6d70ef9afa02227cea 000000006454ea21fe549a7b761ed8fb2b6f0310d4                                       cf55edaf95156404e0beb3ab3c4d04c92dc25bc412d51c96d575c3d
14197       41708 ce66df0b1783ea865695f23c91a59       91000183ed74095238ffbe                     1ELM1kEfiqPYCjTfJ7r77CmgxGKWmqJ9ex    ddb4f4153fd3fa1949f7
                                                                                                                                       045887f1016972c6e926550befc4193de58d013199945cd822d326
                  1c3471ac6c2b5840b62b1a2f250475ec16 00000000036dc56ba8b3ea57b37d3a0efc5bbd4522                                        47563bae18901a87da333eac6846eab7d1e8c788c9de03b1b0a006
14198       41712 8ceee3b21eefa52d36b6f595de8de9     c38b68cc67dc6057423582                     1J4BHaTnHEHf9zxHrEY12a3jMVGnpBw7po     697003e2036f11f703f13b
                                                                                                                                       0483156a9230b1fb0bfa735d389ed8863fe702a024c3ad4e5a1871
                  b835b915c89a7a15c11dfbc75a3bfe1dec4 0000000048186a91d406a262be5f7ced13ef30fd6a                                       7bb198cb2917f0cd18afed699f9c3cdb2d36527f57b330d73685c82c
14199       41715 a134e208cce88a218038498a99b21       e6c0b816ca512f8b7a7cf2                     1KU5p2EFK7mUQfpL1aiUAEZoe4QkYfirpa    8232caba28d0ea714382
                                                                                                                                       04dfc81a8776624fd674e7d3a9a8c26ab8922096b9693091bc38ee
                  e8d130947dd6d3d6d96f127d76392f99fc 0000000019f6204ebdc0daf3dd5a135cd2f30ef1dec                                       68920500ef573e714f8dab3dbafc2b3ecf9ce80e463856cc096ba2cf
14200       41728 4f06807c9cb934ab80832e87ce3216     38ca96795159aff1603cf                       19967zXbAz3mgEaAZzPCvxzTG3tWZHEBJQ    dd1798f3a0eb62eaa948
                                                                                                                                       04462ad5babb6fbd1a6246f1b3060584fa3e7cc3fc6c0edfb12a409a
                  017ca077c8c8bf8c126a956740aa1bc4d9 000000001fd600124280c852f16b22afa0cdaae75b1                                       1bce7073139d404f5cd520b16169162e8dd629c21fc318de67d1d3b
14201       41734 bb04be8adba45911cc78f16a448599     d410b1ffa4ebf8dd3fac9                       14pBPEcFZEokBS6eKpdWxtNUtUFT1j6jqh    82be0593b681eed24cd
                                                                                                                                       04e32389b0e118a8935f00237ab0ff8cb1dd0aabf99e7ea51e801c0
                  faafcaea410f9f8a51e98b166d07c7841cb 000000005a8fdb172999356edfc15278c61816bf959                                      6853b9bd0eb0831d4f9e12d05e00612cb2521341d03bf9e97d38db
14202       41735 12d4b43230aca23d3a94850d804f5       cac0302568c436b0bd431                       1Ggzqvef5kDLg9i7pTc3dBQEswKhHSzBWM   520c43ceb4b7959bdcad1
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 791 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04299ac4de5d6736c251a416e437cd85bde92e27004a2ccd687d04
                  3f391dc5a97508276f76dee61423f242bb 000000005c7c298e2f35e2788aeed459d37af3404b                                        0ad698ef977fb67907e3d00fad93f1b26e78def6007c7f1365e87cc7
14203       41762 8375c2cfaf0c9a2da44c18bdf745c0     8f2ea6ad069fe34f7f3c28                     19rVSfJ53G6cRVnoF9Ro3GxejpfkoihyNa     0ddad64951be250fd06f
                                                                                                                                       04885980057399e0d09014faa4ae2c2f027247103739785b0ff2c85
                  cb0b9f489f5f019ddf85b6cfdf00ea5888fc 000000002abf0e460c4d440bdd071a9339cf5ee723                                      3a0a69663e7ef237836b508a8dcfd13bda25ff784da93b9532684ce
14204       41765 a8b4a523184ced1ac63694658f03         ac47bdc7c56ae75c7b3098                     13aYL9W5K3VZSFoeEckQopJy71FWgoQf66   a0541b44e62c32298d13
                                                                                                                                       04875097ae305d60d138631d0d6bcb32939dd9db000560f6c7fef8a
                  57468b2bd936ff776bc46244b215e585d2 0000000043bcf9c452330b7a55bbf9e17be7d60c6b                                        06f8a235043f93018b788169c676a04abe960b6abb7135e504e1f8f
14205       41768 65f8e157551738620f76274d06622e     dbd7a0b2685c5b3fc9056a                     1GAvWck42q1Gqn8XEgXCNVoLqTu24pWn3J     64a2a2a3fd6807989395
                                                                                                                                       04652739aacee6349e8f158ff32551f5d4983292d3be0a5ea1e8d6a
                  cc941d01481621e34837d773a1d5a85c76 00000000577d2e2d07cc1ac679f3d2abb072aa7c67                                        d0eb6989bcc3d81feedc940cf4da72dc7175250e56bd5c66769b34c
14206       41779 a529e6808cc4728867475a41cc76bf     c01e74de2f20ef4a34fb1d                     19DhVTfdgwtbavA32yvTiisDMSi57a7ASi     278a72b99e7a5d2bd7d6
                                                                                                                                       0457d3abfa08eff39fe606af655707faa02ee5cd81d353a4b464e23
                  7b29466945e153dcd5e4c0a224448d8a19 000000000d784bd0860d534731291f8ae065bcae82                                        3bc959cb3c9a72d055b884d1dc02366f86e8983d96aecb077b15d9
14207       41784 b9c7c49a7a201cd07886ce7d8fe693     f382a4c88d891895fcbcb7                     1AMPdHCWbu9Xg7LcKkXz82GZzjZktjQMAs     82bbd97a09d78d38cf9e9
                                                                                                                                       0435757d1ce5dff7fc31ee55c05147778aa0f646db2c1bc484dec8b8
                  b908239e9a893cd1db9594973b52255fbc 0000000029829a38615ff870f134eddd5b67795837                                        26d930de04881c999970566e48e189fc0ac796a268c43c8f43dc45e
14208       41792 653b510a7b7c11c2d98119797b8c4e     3af2a2859992abfb7aa759                     18j8NjW9XKFm4chdEoEdbAWvTVX5QZqFqN     fa6b0dfe486104d9eb8
                                                                                                                                       044ed0e1c5a59c2da9c363a0c74cc285998278fda37d79dcfd33d27
                  66be290cac707e4af6eefe0d57dfb03e47c 00000000100af09031ff0fe4fddd5373502450da3e5                                      4c68d3052c18d53ff046c77bbee5a508f28595f1879c8d42966ddbb
14209       41798 fbd558b7d3adc303744c77e433b0a       712edf68302d46bcedaa4                       13emgw1Xpijc7qdYmef51XVtEMoNmtdqK5   a4b53a6b2130f146e029
                                                                                                                                       040f0a64bc82824844d0cbde5646fd4f4bedc02c7475e9849da2540
                  d5063188061df52f27c227e6cf0997eb2c3 000000000018d8abdb7601950db87fe5a67b1923ae                                       0d4d662e12779362facd26ee75e9ec3fb8bee874b7c14d11686270
14210       41802 802f20431b2f646c50869fe4cb867       2a1b320d478f9186473380                     13uu21sCaWMLSsjd5WE1AhiWdiLRvG54hT    e91a16413da7c72a4bec4
                                                                                                                                       04debcb535c6913e74fe196bef62f10011514bebef5a0b4f7740b4f3
                  05d2becc381cfdeec4463bdfb8cb8315c31 0000000045bc63fa51cf72f9aaec9e8fddd2af1086a                                      0748c2885976a3dae98003070041c06ec37af2cf0f01d0e8fcfb26d9
14211       41811 272e1b6273bd0fc77d44c7d23f504       2f4b2c1a9a3fe3a5977ec                       14QmoSgwxLfdFySsG1TjaXAbtTaDTsKFzP   b2ce3ecfe1e2b3057e
                                                                                                                                       042d28566ac59d5802673fe8b8af7eae650cbbb0d98f46a30d8b5ad
                  b682deebc6a3aa79b67a012d2e4b9c2888 00000000059bc5ef0c23d183f2e46db13ce69194a0                                        3a8d0ba952bf3115ff0f49a927b8a8fb7f491ad72f183c8e3ea647c8
14212       41821 18347caa7b163d4db92ca8c1ebca6f     d508122e39457e275d8f7f                     19JY8mCzFDZQbW1NYGvBxfda7bV3kc6JRx     3f553bd5cbf5eecbbf0
                                                                                                                                       04e1bacb172954b36582d05aecbf28312f267c29c0fc1d801253600
                  8db68d5a02f277f106d849b54689ccd844f 0000000044c628a423f2f5d510eeb04dc7f0c9825fc                                      404ffb5e00a071f02741cbb21e3215ddea542fa90fe6ab293598802
14213       41826 9cbe4e3ff6f0b475fa0e5fbf4a868       4f5db0d9f52677c6e5bc9                       1G7uKMSzxJmwr6Mr4LNLKyscBwiroXtEuP   f06dcbc68dc2bdf769df
                                                                                                                                       042612419c85a8ec8055b907d1af964f730472c194a6e992488d90
                  ee31832165a3fcca4192885f627bf3be785 00000000196560bc47d5ef95f946c7e879101a4b98                                       7b6a08927b2f0009102b7f256efd70051c992b5be1cdc1e5a20942f
14214       41831 f51805fc30ef4ae98b58cf03b6cdf       380c599d0ccd4c76bc7414                     1Jrp6Y2cW4icHypEybDFnZsHvA8wKpkLms    5a0c78c72cd84199fffa1
                                                                                                                                       043952589d0d775ffa9a4692ca4a8b018cdc78a51b09e7a1066f481
                  36a0184f625bdcff945628e24b5fef60531 00000000159c9f3a706081b9616ef6018d351e9bdc                                       08b566890e5da1da3148e421f7c0821b8d92dcc832f28a4da91384
14215       41837 f2670e7abe8ec2051cea7e1528bbf       a8a4cbbbe4b359ca607ddd                     1J9v1JDNc8iC1sAHe8BJq3nH554DNP7h4S    0d9cc095eb8ef75177625
                                                                                                                                       04146dfba481f83018fb9d698b4bf39fbb4482310abe11e0fc1280d
                  7b5ce09a066f08b07d7d66380ac319da6c 0000000029cabc7e716b69e0f5e4185a47a0e65ac9                                        8a806cbd7b74cdc08da7a8efe7b472a2af111b69eeee5d474c5a2f0
14216       41840 1b13fb7cb6d37ac7310e037a5fea9d     3ebd0dbc5091b322d4817f                     1Nh6iGaD7gRfJzVbiXPKpVGRgvUNr6AW6e     190ed442208654005c58
                                                                                                                                       04228c1941581fd8d82b1954a1fe0147abaf99a7a58decfdd22f59c
                  f0a0365e5088ae82eda19dc0f52ce3c4ea 000000002a161acbe7956963cb4abb4d53dcefa510                                        a79ba38c38cf72c4ef9e644fe64f350538a28817ba81b168e2def5f6
14217       41853 9627db21b3bef369a57ea8a3ba3161     ea7371d7aae0fe309d4cf1                     1NLUUdaQiY1fsZCMw1LiEYvEhgDbKuYMVW     1c5855613d0b1593093
                                                                                                                                       04c0a654616163861d481c69ea55969021dd901754ce52c522d951
                  1b444cd37751ea5299c085b2b8604815cf 0000000027f5b8342fab21bf3ffe632b3dd29ff14b25                                      bb6c62ddad0962371ab668dcc87458564a163c2be5cee85569de6d
14218       41860 39f066c81409e2b4a3fa2a48eb74e3     be7997ccb8fc28b71289                         1394swouqKREJUvP8MMvgnk1DjedXhF35D   7a2d77f117d5b4f18aaf9d
                                                                                                                                       04d6baf3fc531874e951264ba31ca5842c6e3428a0ef267f10a754b
                  fc9f6abfdf1481f0c764cc6ce8931b8626f4 00000000635d7639f3a17b3e6cd1e294ae16d36589                                      775f8de52ef2f923ce3243ed430d3f926c1634367f3de3379874850
14219       41865 3dc652c6616e20d818b7030150d0         ad88e1da9c31eb70c3a59d                     1GYwFWUR8yJYAaDwawDUwMr9rii1jDGxQs   82099dc21f88c436a9d5
                                                                                                                                       0455e2be4bbe919e87dae8402f82a1b082831fa861ff1241a770374
                  d0715586a661da85d742d5e5662a95348 0000000064dfdbe750ec84847c7a3ece39d166b1ea                                         227bda2064e54f37927af4d350fcb4cb4e8602dd914383533c3fa8b
14220       41866 6e16e53f5a1b34eebc8cf20573efd5d   791515987eb8c519d19f61                     1PV6pzrzh2c6wAmrpvyoD15Xfuj3YDm7KU      de2239a20536b663cb06
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 792 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04cba6ba06ada87cb5e090c3288d5164d434e9799adcc38a5dc50a
                  d7902817fedf4f1a4cc5a5ec805b7719e09 0000000053e6f63e2aa8ad9a95184ed930b045fc4a                                       0397ea87203f46dd97783a675469ca8c4202f6c99a52db19934079f
14221       41880 3029e9fca12e822e20cfa9d3df2f0       6f9e989129759be8bfa14b                     189ouJYbEXApiVYApPjUA9PRvqDb65SiE     552c2b2b8a11276c6665f
                                                                                                                                       0416e43aa33f768f7a96586202102d357072848935bd12dac26fa7
                  65c9998524abfe14fe3e48821add70b9e6 000000005cb611db540b841404cbcd849b013643e8                                        03b79ae6281de3f3780f7d6922af1843892cb9d25959a4b4b18ade
14222       41881 9e16a6bcc7f04e07152341bb569c37     fe372346a241bee6e23102                     1KMU2qyo5Agtgmoed6nRRfh3d33dRk8FQQ     e588e142287ac7b30a4f97
                                                                                                                                       04ca5712787924da45dce951ed15b0b8b238b36daf70d642ccc3ffd
                  b0fade1f42821042380aea8547e1214f80 00000000233483d5a112a14daa7d4c0151e51c9803                                        f805022d45cd304a030911fc9b8083c16a1326e2f99fdf791ced6f90
14223       41890 bc7bb710fac25b39d0adce7b8afa27     7caaf8c14f3b841e429d8a                     1HDJCouifMHspLodtky5AjaSkjuj2ErvMx     2b6f36b00b5346fb5dd
                                                                                                                                       0475c5f5786a90ce4940b59f94fcf2aceedbeb7b35b6d2559063ff34
                  65077003a61c03b8a3c490fbe6b15f0fbc8 00000000306f8a24ab3eb15bc493ccae9ae4807d01                                       97a92746f806da12c1950aeb3e269757ce56bf18fe005e491ac2a82
14224       41893 ce86231591e172350e114c54ad03b       cff318eff9e15280f5ea6b                     1F8Uie7wiocudysrkaffTi7rFUUCE1nGEk    6029ab051bacc389376
                                                                                                                                       04f7beea14e2fe8b979d3930f9280dad0092d8fdfe0ddf2e61b3a76
                  2d0b968aab7355492c9412e0ca06a61f1b 000000005ef6a5a8f9b08299f0d160abdd874b7206                                        4a2e731723cd7e18694ccd4e3040f0f0d13032fe55b1ad415076f9c
14225       41899 ab76178d51567d4499b17a4eccb86b     b5f75fd1fa75c807c35064                     18wa8rTLRtbUtHysaUGCZ1FY5KCEFJ8qZZ     56feb8186a38c2b62d4f
                                                                                                                                       04ae6881e8601ca0b3b2672a4cc348c1dab9ce6e495cf5494b07aa3
                  1ec63185e161ed494f013a356066d878c2 000000000fe162aaaa2ed022db6053be7ca85ff0f3e                                       519455bd9454339367dc74f00318cda8d45bd4ea0c6fd8701e8ce1f
14226       41905 8194ec2dd95312733bdb52108072d0     6379ce000868a9a1fd976                       1A4LDRF4TxdsCrSFzUrJ2wxHjFkaBTqEP8    fe76dd9c36af27c3bc63
                                                                                                                                       0425c79371e622a71514ebd41fbdd19d4c2c0bbe98827c21e0dae7
                  f5acf40230792e2d2fd8df729d7f4e52108 0000000016b8ed135d587e1441eb9267e5857a0b8f                                       95149bb8ea71851e53839d2e0bdd280449f1fe7d93974db893be56
14227       41914 cdf506549fb74777aaa19a7a52df6       024793a8c90b1ffed19876                     17FUyu6F6QuNjpWpffJMRxpPcwex2GF5eE    fe4ba94a3e2b291c1b743c
                                                                                                                                       04af7f6f63f73829c197f8de3cbbbe6917e46a1108234398de06211
                  8a972e31cd97b976ac06d43c12ee71afe6 0000000062e924f80f9ee3ec4130c1f7e79bcf5e367                                       c2ca73829b51d6ee63466103cb9367329bbbfcbb48fcb99dd7d2e72
14228       41930 c59470e567ec32e22e78bb33a19d75     4ed24852427e098b8b0f9                       1NHRe3vQAq9VESEhLwXeLvBJQfbMrzqtRK    27d3a525f0db8445a862
                                                                                                                                       04aa170048c413bde4c5649fd32979ddfba7ef372574674efb1a502
                  ee375586d39519c543e2470f9bfe057370 000000004c33f643de51ae256074e924926d02f0d4                                        22a751844187cf3cab2e21e99f379d7621d89064edd106272a1564
14229       41949 2468a0f0be282bdd34a9729caa6efd     01f68d4849379d60a62c87                     1LjR4DWwsEAwWHN5fYeMAK2EXSwRnk7cVa     2b74bce09130d4a7bbf13
                                                                                                                                       042d170ae9f09c16080f369f00d3d65a7cad4bc7dc2b95b170edae6
                  79d940621666504f8720b90ceefa2b67f0 0000000016ed7ede4ebd64d60f4a7183adadcf111d                                        1762640206cb438f69af2b7f29cced455e9889009645324ee1ad5a3
14230       41962 18f83d95246252b7429f162ad91bd1     a5e5f4d385f8eca1c71e60                     1PCrx4K6TqDbCPuSoND6SxzXWZ7FaAkBmN     4a31243a2e4d28613bd6
                                                                                                                                       042cc48ca9ab5ae0775fb0005671a66c763e2b8ec9e5642369973a
                  e223a610187ac0540fb3adbd10cf857140 000000002cb6c586e6e88abbccdbaf593914747dfd6                                       a6f27e3cd58bb98506c78b2ec581238c1a2d31de944b4eeaed8846
14231       41995 7d5914681b3a4afebe46c808a91e1d     df0bea8442d8acc5e9ec3                       1EuLNxm2ZfYzuh7GU2qFKiJ8jQxKdLWCcS    a4a33c5e8f15c67b110498
                                                                                                                                       04a735f082bd80e824bde46f9098db1eb31c9b854f072ee8e2edcfe
                  f98cb4cc09e1dba413744ded767b17736e 00000000252fe925f2078f7b66006637e60a2c43ba                                        ee4b74f735de871e1b801ba5c1dccef3404894a9563f0290903857e
14232       42008 b2d6830ab2e7bc4959d5d9265765d9     573c0b6329bd6f3dd64381                     12jzYbQ4fYtP19aXQEVhYaWH82vu4Q9bYL     fb170ff5ccc290adad30
                                                                                                                                       04405fead30f8fe3dfac72ac32357f906ef6f10d81de7953e685c6f0
                  385fc9534cb014102fdc81fb49f89fe5040 000000002021bd9f608264afdc1584a51c35c21609                                       801ddd6daee8f32f25ebe0bc20096394f185df34b279b0cc5ee2947
14233       42018 34c9a5a326b11d24712943cec32d7       16bc17981c1c6151651eda                     125o93dNSxEkP8FifpSDwE34ah17RS5YWD    45b207cb86cc474586e
                                                                                                                                       04ba0fb52aed2ce1c679781250a22768229f9f95afbeb9e2178c8d3
                  d44e68bd786e2a9c86a0b0c66c3606eea0 000000004092bd957b41ea908f8178da6f7e5500fff                                       956386651d0eba502078cb5b2f7ad65a79d73c3635e057b2d0846c
14234       42026 9bd6b95d71262ad56214fc11402d54     27e5ffa1a51dc8cb9755d                       1DxUmLJ18DrvGJe4FF5aG2rNmxrsf89WPC    eb9532cc7b256f7ded36a
                                                                                                                                       04a3fa8a97bac44b33fedce2f9e83c287335f245496fe300ba54e32
                  ac0aab7cb69e95b992e4208fbe32ae1f16f 0000000049da021b3d947a322876ab5936048afe8f                                       e8ec8c67e306f5b11c3a1931969c68325472eff0ada9730371dede0
14235       42037 09f06dbd19f2b07402690a9eb4b05       e270653257f3d49b2e9574                     1MYyp9KW9EGFv4ivEuwURgM5dMFtefZJsA    bf88e2c9d1ed803d2ed8
                                                                                                                                       04879db0b3fbe77d34b65f6f2d18d3b69a60b0ffe02c3cf14ed060d4
                  af77c9900d92cf57b04fe438158927cda35 00000000432676cf9aedd728504efcbbdf2435e0385                                      ebbb90a246a679e14769f1ef71f5d395f6dc941c621cc03b4a692cbf
14236       42062 59f182027b29e7042a4293d2773c5       c06c6f84a51834de0b8aa                       1GagJuGKh7bB537cBAdfJN7FfaZESS2f5V   7dbc04042d34eb331e
                                                                                                                                       0498086b71683ab82eaf21dca40fe7922b5c92e9a17c0501ac1a60d
                  a4f491954e2445cf15a9e5493bf066f33d2 00000000081414b6130a374d89101b812d895e86af                                       be4ec4df11ddf0a461536e45553f08032e0b50ad7cc1c8ca8d1499f
14237       42065 db65505c4abba4e713398bc2b27ea       54cc959948d02f6612be24                     19Ex5T3pZqCPCeFdZkNCNnb6ShcDabnK9D    6b14e51d33a2a54ddad8
                                                                                                                                       04177a62a007f0ffccb48f9f337d954c57fb8425b32b5123d0bd4ba4
                  079a5489e3a31bc655bcc47f63aad2d41f 0000000041e9f667a61dbda043a0ff9e4a55bc3b92                                        04c4916a007420b1e290fb921afe368bbf98d42c9d41f0e3a52baaf
14238       42069 de2ee6c86798c56060487e14727852     eb8bc06888e7f12ae3be96                     14XtHVfRZ9DWun4zYw6Z4GR613suZ2AamB     1c441804814880500b6
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 793 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04b691c5985d3e5e08862a75bbcdb74189025753fc5bc6bcde764d
                  79ac3fe7fea0c342d3a01eab3d57c4e5ae 00000000323fd2eb2ac0abc1f8481b3837add04270                                        96b0498ed7a0a23d8e0385d654e2f50d1ce062728b64abf05ef367
14239       42074 be602c017aa36b3e765185ed62b528     7fd8dc3e980c22a319e293                     14AJN1tqXob6Zpd7Mn4BT51875GmK1odR7     2627da44dbc064bb945096
                                                                                                                                       044e4452b5aa84b5f285b11a4ea6aecc51895b1d9bb333c0e5bf02
                  836941fc08961aa73ad297d0be239ad4da 000000001b3f98fdbed845eda3ec769e472fcb99b04                                       599670e0c656980358c00c2bdfe4bb5b8ae0aa084d1ae7ac414be1
14240       42085 c19c787f1385b4f4a3e4a2cdf4a1e8     75537687a23d9131c5066                       1KzNxsKokimJtCvdwbxAYMq8XVWKwjTFy8    bc6b83aff418459be86a4e
                                                                                                                                       04872803cc8aba82a1d551fd1d6bcfea968bf3ccd0e1c0068f430dfb
                  3c94104b92c9cdf24f5343501153eb9e97 000000002b0684d074a9108e85e1fa0c2e4d79cc8e                                        03ac21bbd13e56613f6faf3b1845422725f44386202950f6e687883
14241       42097 694c2bd9437d1b132d8f991177d56c     b3b56886e50b2cd5b2b136                     1D3HsAnUhYiXYbWkoatXSMjuXx55fUNkfG     cebbaa76c3045014c91
                                                                                                                                       04dd3d621b6b3d01cb1d058387c954eb4db3378cfdf8d35399eee9
                  d5cb9fee1284389a2f6add3f7d79ce9267f 000000002d24e332fefb3e86d7c8c5e933ddbb944d                                       397db2ec2550bfc424d154b0e660417a374886f5729f4ad3e57dac0
14242       42102 3378e1fb60301ceb59c7004b540af       66eac9ec7cae196e063460                     15iKYvnqHZfeTm4UoqgBGUdHxwDQKcWiGY    5fe7b7a6ea327262e0159
                                                                                                                                       04c41e9f2fc20ed2338119f0da825ec3829e760ef268afa1d3cb5efd
                  c9252e31328c1a0a18e4fa1aad9780f15a 00000000492339d723ee5243e5528c84ba94fa6a3b                                        289d36abf4f5850c890577072d234b03f3b90cbdaa5079032e35e85
14243       42123 4c26a596489da87f770fd5387a54e1     5131a975c370d78b0c7a92                     1Dbt7yBsgnuusHkpXVBoQWA2bnzi4FkHF2     2fe04893271606cfc79
                                                                                                                                       04c7c3111ffa17e2cf605b2a49a95b8995700def11669fc58a243f52
                  e08e5fdffb4cb1905d3fd33d26b2935a953 000000001ae063a0e115f1bcf2eb3b2272a5055929                                       c1937fbdb17b84881cc4ee271059ea3b8b9976c1c377e75a3e7bb5
14244       42157 70c5cd7e837e3cf210e5d11b0d68a       c2459437ba092d62afa871                     1MgtSePnq4dorvx1urTu7kpHhmZvbszxWQ    40499dd3bc8a3d931fcd
                                                                                                                                       04222e1a6c7cd1375401d2cb68ddee5ddc079f1f5f2849b2eeb33ad
                  a4aaf9b07a5dcd5d36422bd6906fba2b20 000000001155c34dccc4ddfceb4a48e45c75ceaa3f9                                       475fdb497a1219a856220d0434c21fcdb483cc7017a2e0d7c9944ed
14245       42183 925e2718eb212d230a580f53674175     7a14c01a109aedb68d6e0                       1Hvtvwjup3RzehgYoVdyEFnPrmeMmUvCy     dab2214a1a3d66a152cf
                                                                                                                                       042f916ac976ea8fe63919d5af626b9aeae7a7476c76c93ee0e68c2
                  ae2383e913e92e294b47d3a264ac6db02 000000005a9fc01fa19261feac2e40bf054243e6629                                        52e2468275d0589dc4fef91e0a51561c59c14b38458dba088f464ba
14246       42190 0884fb1657a91a2b01d1d4d8be88ff7   d12c4152bccebee31fdcd                       1BbFG1czh5Dak8wFKVA34SjNMvozMaeK6e     6771e0ab9645f8807e12
                                                                                                                                       041f029d1815e4bf11a2bd5a67865f71adbe5e346a88d8800663d4
                  b0079bba3538275c5677488ef298000214 0000000007e9d0a8294fe795a7c9112dddecbcbec5                                        ad560564609bd5fedd18729785e428128070b5b5777668931c0b65
14247       42199 7dc76f0efca0d56ebe891cddfa3254     d781c315cad11f0de71ea2                     1C5pkYsza43CMjC8VVd7T6u4SeqxDwGkoU     16637b542954721bc0f4b3
                                                                                                                                       04d6fb98e2d8fb44677321c0654813344e3415c7670bfd01db00ea2
                  749fe443b9d91760b25c1848b6db97e426 00000000427a3121a94413562ce665e8a143d4b29                                         03bac372a793f4e158b4565f1ce8266eb60158787159b759910a50
14248       42200 2a2db5275a2ba0e9049edf8564a488     2afa01c109d21b9f617d698                   18cWDftVNNtuVBoMngenXZSkHmu8ngEwpj      1dba75ef7bb06c4fe4d16
                                                                                                                                       04c45fc2a815c6847cbd1ec5c550cf248b838984843a5a0bb367b41
                  de7d573d5205b64a4ac420c8f3cd201de4 0000000050053303be1dd8801524d792ac0dac69e6                                        c83c55496cdc21cb5cb01b9c83cac9687e3df9d67d45ca17f743e347
14249       42213 871263c16b48dd031716232c337a45     dd359f5430081510af6425                     18mKeVtgQPpj8Q7UzBJYhSNGc3o8SfyNoC     3db5dde63d812736ea2
                                                                                                                                       04e5711163ac9267b4e1f9e10b82eb69c7dd166bbc4da9c4cfc27c1
                  0f660433fd1520fef07ea6398932a9af66a 000000005c888aae89ed682c92fbb3152a8c594d5a                                       06839d5066f9ad1b238dccde889be901057f96747263147789d1d0
14250       42233 75e3b39ba35e076b5a17d2a6d628a       80f3a67a82370ee99aedce                     1P1xg1yqTFNoubpe1BSBYJ5S7M7e6Sk2Sj    12cc9c1f918eaa154d5b0
                                                                                                                                       040ba085f4d71ab2b076856a47ea2061eb63110365fcb43b1952e3
                  80efaa0b526bca087cf87b9f323a490b5dc 000000001f17467cd9a353b2698e086bad11c87566                                       8cf41c4077f86e444b4b5039765a5777eeff24f59dd393d43441969f
14251       42238 aeec33ef9dae7a20886ad28761319       c67c7ff79c8e0180666d11                     1MbpYehnUsgG54jcx1r4n1GywYk6x6PS1q    6cf041c0afbd257bbd95
                                                                                                                                       045f15cb8dacf4c5e8002f4e67f44c6b90f8266abd1d1b48fd661182
                  66149c5418b01296ad2d285d2be8cf55b1 00000000082d5687220eae8f2df108f7e6c527c3672                                       880c4537cb927f4223ea1adc846afb312ab6568f20664be12d2ef8e
14252       42241 4a7953770dd908301bcc762be236c4     36bdb8ee81f78be4b7fc4                       1GuQzN9g4j3THSg5jSeFFBtXQY1KfCQK9g    1526ef42a2979dfa1f6
                                                                                                                                       04d38380e5acb1068102e90c51546fa18b7b50d2f06101984c45f7a
                  01288f77b92aeda834b6e53de45a9c192d 000000004a643cd4ab04d9a51d986721b3aab9c1d6                                        811e7245905e1eb837778828eb9930b92712308364200c6df9a026
14253       42260 979ecd645f20b75b12b41c7c6f2a33     e2584ccdfaf8040639717a                     1GeWFfbAaimFc8c9gpV4PFNh2WQ7oVZZ25     c3e9a33e6daf17712b6a4
                                                                                                                                       045c9de9cf1d33a1fabf26198a2eba5309c4263c27591fc4cee26cdf
                  b4ff1dfe6ce0035f4ecac74f0bd4c53b88b3 0000000000947767958f918449be6dc883eb9ac2c1                                      4da7aa4893b8a12fa5cc83f565ca8fcb63e420818a198e2c7dd03a4
14254       42264 bb28cc57641400a6774c22e440a5         17aeaa9268fd3a459817d5                     167Sj7q5kVX4VvSCdCvY4sqjz8Mi7hCfBA   c379f03ad79c19fd58d
                                                                                                                                       04e847ca239004f87017e047760040c5778998338b775c7486e030
                  eb30cd9a361456ed065fbdc9debfbd3580 00000000493fbedb2d906e2ee4c5aa18cb21957166                                        f0f3bc1d2b24075bd598d46e7fa930dc93e1a4a7066a8c25ce03681
14255       42266 8d197b155556a6ac21073f0ee3d338     5438b6e87001b1dfa1b70e                     1J8treXGCHR39Bt7TyShm5Q5m2cSDiF3J3     a1b6f4ebbce73225f020b
                                                                                                                                       04f1e52f8c248bd9384fb587c1832da7c160b82930c6d9a7fdfd8853
                  77c0de9f4724cd87ed300a93ecb6a0e80a 0000000017b5881da3ebfe34878b038a5aa16d8b74                                        d6f0391bc3dd443aaac83fb378d24a1823985f3374330e87f1f09c4
14256       42274 ee7c290ef8473eeafb15fa46a07f86     4a1465d130b37c7d65a063                     14K36yKaUTTSRzEgQFK1niPDfDAE8YGCmD     73d5e0178e12f373af0
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 794 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        044b4fcb0a4217c13f9358b0c94691858520a3bd64ffc56b0bc8092
                  eeca8962a35126a884b06193292c61a2b3 000000003e3d71e1a289e6e6f43c1f7fa514afb8383                                        08e2094a223207850fe25993eec1860b1b5f64eb11b33aefcf1398e
14257       42277 6974431b75138b647a3e77925e18f6     528fc7a914addfe001aa8                       1DvkNRed8NNUfgCosxLoipT6J11LrqLjqo     789c1c474a5508c609be
                                                                                                                                        0408b2ae0adb231eed93ff8318d57894d834a9351b04b02d5cd148
                  5721ce3dbc4284928300c1043d6136ec9c 0000000035a2271fcb0f384d13b0aed4a1b083d8d1                                         27036239bd39a98be75a31ad497c74b69bec492bed3d8c5b141182
14258       42291 880d38b9912a506e6b232ab4c4f4c3     443a5871cd12ab48ef8505                     13zW1XWBqbCRSRJiMMWX2yN3jMHtWNX6iw      989fa14a1de60db63a64a1
                                                                                                                                        04757ead5698fc07bc24f2e39f70de84c36d99b8e27d5fa82d6cc23
                  c1a19c7c21b692b0704770dfaa3ef7374b 000000005082bfb8f84f6bdf27d92382adff93b4adcc                                       28cf3f583b1dbd858ba48bc1c63a9ed2aff8248bccb1e3c2c9df0631
14259       42297 83b66944304cb233723398191df842     db03c68bbc036cda9f8a                         1B6srX1KbrStdKNyyXw7nYYZZbAJoYSNAA    2684b68e3536962443e
                                                                                                                                        044eb5be1208fe89c0c72c32e4e0b494ed15c8fe213af15037d23e3
                  526de6c6d466df4e5f245ff3c4da8296533 000000004c5f5dc7a33547217d7a0afbf3784f5ead0                                       0066f0c0e8cb5cb7adbcfa4ac41de134e26f3ee04f313b96ca2714e3
14260       42299 e5495b65c3c3389dffb628344f53a       c9ad53088c48977e9ee46                       1B6LVMje7f1xtHjC1yQZRJt1UYzNG5GFkS    fc786fe2ce0f4b15b61
                                                                                                                                        04214472ec2740f6884eda71293c3350439b9ccfc554d5ddadef5de
                  a62c91e826eeaa5fcf4c0ba90fe42eeaed2 000000003d0c5c6eaeb3a00eb249b9f7dab518b049                                        92c21337590f61478533b27c840bbac9093ba46466a08ccbe43de4
14261       42318 27a797d667baefe58b98f8bb98025       45e3805cbfaa318ed58314                     1Gj2CnTxYsXU32eaJ5xR6RgEkVfSUeYyy6     07161136653c56788a46d
                                                                                                                                        04c15a7b1a7cab2983293d37cd81b2d32762e67e0d9a18abbaee38
                  0ab4ed7cb35276c708f0310551a9e7f7fe1 0000000015399eb329da44c59f0e86ca3cf1e7e031                                        d1f479438e55416b595d7bf7df1ba20ee5953ceb95e40fb269739c3
14262       42319 5a23dc85f6d95f60a70b82305ca62       0fab30e20add7dddbca79d                     1PmBJ2gWVLnsUfFhBhk8vvZM9BBtgNWRER     d581f32252ceb377a73cd
                                                                                                                                        0498220249f99ecc7f658ea625b35b3ad7629de415e16cef7ae9a7a
                  31bbcc57529128cb7dc59f04b7a21b7fc77 00000000320a6b682a6dd79fc3ebedcfb240baf1f5a                                       d562d251dc84ed75aa389880492423f5b2787e2cbad519d69bcb2e
14263       42322 12d4c8c291f578e58b59637eea78b       f62b0ecbaf16afce71c06                       1LgKqcy9MqFA6c1jxpBwZoUBM2iMQoCwGF    1685dc59c72ed71fddef9
                                                                                                                                        0446d9bd4ab7bc00618c2dee0e81a2081d0ed099665a8fa107ce25
                  052263f5d70195be50987894f5105d0032 0000000007889bc2ba265096832305d355632cedc3                                         146a0b9106fb6cbc454486d8cccf9390f4cf478fa8793f8cb93987db
14264       42331 3ec95343db86465fa2054887d7713b     f027bb6a68fa6fbdac0472                     1ESe5VEnq4gSS2WgAHVjVaz8UkAJ1Pbu13      4b4f011380bda7c29dd4
                                                                                                                                        046078ec9508a4f67a157c05072443d2522bf097927eefff677b322
                  2beea3deccd5da54ad9b4d998bd53f2370 000000000a3433b0ab1ed1153ec6f758c258b5d736                                         e01bef0483cfcb39a66330da0f6d2d28dcc7bb191403dac66941cfee
14265       42339 1c6eca803196695c54d9a8db27b305     f289f277463f29ee50db52                     1JVeT4yRJ7HQrPmSnfD3CXwbm2xzz8hEFt      afc7196afed3fffceec
                                                                                                                                        04bdb29a5e00f61b1c68555d60c1fc62b31d14097c2dcb813e04dad
                  b360bb8a0b85afffb979645a60e107062e 000000002da71c2cab4ed503d1a0b621cc50a5329f                                         f53da204f2142f4d30c59296628daf9051c7846a7c4acffb56c72579
14266       42345 d0d1dd92c8b2f79fd9890e76b071f1     3721324e547b6c8453a63a                     14f6eUkKX3reuAVm924G4VDa44Drppc9ih      17184e0b506650b2179
                                                                                                                                        0482b606fdd7031b74145590476c2b4f1427e42f87a5b2fdb5e8ad2
                  ec4a8c14daf2edec95270e0ad19006e161 00000000042a54f4dc5fd6003511201300391d88d7                                         63e9933fa7794d7be46d7f2ff942156f58b4425a6f38baf666f64d5c
14267       42346 dda61af43580699db10c965e2c7ef3     1ec7773ac4ac1c7abf43b1                     152vxVKQWkjidv8NDntDSJzNa8SgLba8hZ      9462a52c0d87a75068c
                                                                                                                                        04cec891e1bcd710767bc6507858f4ca97a78e7a0a563bf8b93ec85
                  3a23d28e5874f7fcbfa7d252f355bba8a6b 0000000039fa28b47dfff6f6e3166ce687cff97a3757                                      363dc93e79560cb10474ed30002ff8c7541028883aa444be199f926
14268       42347 5cd27da489f22142d66f83d3019b2       0b94a60e8f448f32eac5                         1L4zMVrRZ7SQ7kcWmLFURo9ZcadcBSD7Uo   7ae5dbee6652ad36946d
                                                                                                                                        047ba16d16702692ef8aa2fdb8abd4ccecae31d2f5f2e8d2f9f13b5a
                  345cddb3e5039028529d4948d7c189ac5e 0000000000e648f7a2509ba4aee27f069a833ad0f0f                                        1862ae29c6ce6d2adbb38f19983c9503a24a2295dc24bc3261f66f0
14269       42349 7a3f76fb7db3e35eb0d1dc36517e75     20ce0d677353688a00afc                       1K9jLjNNijzEUYK565Mgd6x2ZC67tCvjeT     b11dddc87e8a6e1b1bf
                                                                                                                                        04658b0e43f23be76eaec2cc7eaad0079846ff9d0d75c176ecdc85c
                  e0056a7d27da7c17d98986636e7d5a805 000000000fbda8ebd91f83bdc574dcbb75b73470be                                          4c5464c1ba41974b58517a2420fe1fc50fe1859c1942baf0af63c3ba
14270       42351 0bcfbc64c3cbb3777e5e84bb57ff91b   d313dea80a62d59c4b03eb                     18bQtoyqEaWuq2apEFCt7EVk3GHC5jEd9p       45ff19e31b54abcca51
                                                                                                                                        04d8cae5128310248289ab05fed77901412dc44c77eac59e90ba5f9
                  b773ef3b5fa3d385de261cacc6ab12d01d 0000000029907ec7e1a277bb801b0e89b5b2711d3                                          1a38d8d87a2e214a708511552e05b6fecbb2013bbf8278b31e7b87
14271       42360 062335705d2c0a3b764e7da6a8a188     d4bfa401c033ead25d4114e                   1361vd8Jxgno7GsLhdtqFCA5pJ9NeRaEwd       a420a7081643cac794a46
                                                                                                                                        042936fa46d362e1abb5e71c31c5967c5fabefe3d6c40a70e9a6af5
                  de12f316a48ba75eee12b29c4e16874c37 00000000264335daf9dd01f41ddd11498b5baf242a                                         4cd45f0b5489737b4f067304204595b9a30a3a5132e5ad721bb9fa
14272       42362 51d7b35db43e886ee8aacb22cd90c7     70a7a7f7025bdc2bab2ad5                     19y8JjV9td8C38ThajXoq1wzLTN9zgWRWQ      530ba6c64b6af2d308fcd
                                                                                                                                        042e4281d2e95d72a63a9bba4ee395730702b0ecba8e60d50e961
                  1d0008cd924021bb363707dc9ec9e0d809 000000003b262d5941c668218a8cf3d75685a65a04                                         406d9df6cf139584cc6b34f2bcd3a56b099a4a604504c496c4330b7
14273       42369 5a5c2bea2cbb499574eaabd105b50e     2e672754ebfc4e7c4d3063                     12pCvGe25FA7usnv1WSLYuFWcoFZT9Uwc6      8a7c550e8fec569fe414b8
                                                                                                                                        04b66693658028fc028a9bcda37a4a36fc1ecbe03809c9e9a4aaed3
                  392a9263b43bc61ef58e764ff702bb1a36 0000000022906c78621acf20666f3ab6de800d8208                                         bd0099d03badb43c1e92ae02dee715bc6e3b75c35817dd6fb2214d
14274       42374 351ef939a33a3c3cb457182048ec2e     1d2356af9b0f681eb8de89                     19YDbcFBt3k2GNZAYYALJAHTmfMsUkwjfv      3997d38e3189876e673d2
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 795 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04f3b8a07b44fbc2da615355168788020d27ef37f653e843440cdf0
                  7d484f82130e0f3a1e634e8ae17691d181 0000000039d4573a2d6efcbb5aafd51740ba78ca9b                                        312a2bead7b23efa45b3157f7a98881620e50424492fa260c89606
14275       42377 1018f673ddbbe5c8f56ae90e11637a     3b0a47ff1661450315c416                     1FxkGeNYgJXXgM8BWrWDthQJohcumV2tL3     38b19b732fe9ea3f1aeb4
                                                                                                                                       04331687b70c429e0280a7287b97949ac68a9fe928ae8fc44439ffb
                  bf126933a666f3c399f79fcbc9e12c8aab8 000000002838ae03bd4afff93b27961ddc520a5084                                       56cbc608cadbf827fca6573c9a3460e625cdaa85cf7eae19170eb44
14276       42380 07906f424044ed9a94e3721f14064       24ab129d3d45ec8c5ab801                     17GB6MFj92EokzAeLjFzW7dJC4Cf1q5qiG    a40940863b9e729d05e1
                                                                                                                                       04c8e6eaf554c7ccfbdf7af2b525a578b5677bc966a464b000bd8ee
                  bef572a0296cc688aeb058c9c6441c1993 000000000866effc9cd9ae41611cd5b6f865eb038ea                                       71299ceead7c4c7d71e84411aa2a7585d9339f68e68b16c3b80056
14277       42387 27253cff4269f4b052df1866241857     665e7512e949e39501be7                       1HpQaGxa9WfNQ1tJ4QNaFhFyfd8T7N9WGo    5d3f95d7676d6ba64e391
                                                                                                                                       0406a1a69cf7246209faef5fc08a79d11552c16632d64681d23359c
                  ba40608f5a389798498c213d5a1cf5ee87 000000004020ce9bbc9b522a48fb3219e18e2caba9                                        e1e52a6f165324d71a93dfae1da8628746b325163db149959f3e35
14278       42393 1f44f90952378ff8dce656892aa858     bc93eb2b422c0679dcd258                     1Dsn9kbE35dFhhbvZYhcjrXnWFGNwUToa9     832024754329d8d629f6e
                                                                                                                                       0412b1643d88e7bedd7bda948d5688971078cfeb096ebd9a110e60
                  9b8a06bff9c71c2931dbd38360a6acb6e2 000000001c5ff3130ec031a6c0cbf72a4e1deb7d57a                                       624a29775db43531fd8808eba7f618e60bd726706d0cbb7b4f7397
14279       42396 acbb86342a881189122491cc030812     46b3ea9480fde49c0bd47                       17AWJoAMey8E6y6YF6vckngX7ZhLHo7gzE    788d490fda7eb16a6ec51f
                                                                                                                                       0485b45a68493fb945314a8e092fc60148ccbb492dac40eba3e0d27
                  a539431b1fd5e35349e24f3bd443c1ac8b 0000000032c61d3f50325c3e3b7a6d306ef3f0e8fed                                       13c4df417a57aee55a7d08922244eb1476cb63d31d66f7b9a0c9e5
14280       42399 a54fe619b6cab5222b6dae6e0efdfb     32e2e1ec3670e05574a09                       1MrDkcwAqbmXB51rt7919YL3vh3wEnpXav    7264482deb43a80781a3d
                                                                                                                                       0476f91c49696a7736aa163548e6273ca0ec440437b7c95f65bdf33
                  920bfe4be40f5c1ab9f38304d51175c072c 00000000146f8cc2f43c44154a804dd335497883bb                                       f14965d11ad6560231f1d91bedabbf5bbc78151afc72fe707fe0b40f
14281       42402 691033ce4d1d116831f6ea4d0050c       038eeb7fdacb12d03e59b9                     1KLLa169UQqVKweFNoDQsWgSdnWjzaWvPC    3f35d55e8f6b0a8cf71
                                                                                                                                       0494b466263ec2bc7964b86dc47b45acb3293ac430ffa8761771ef9
                  cbbce5d9b169931cd23657b87d3cb811b9 000000000d9640a572fa7bdc7bf2e3fb6d879f4f139                                       ea1fe63f6722adff0eb7278e51cbc3f15696841ba179ff2aa299fad1
14282       42409 6db0d16e9f114cb2ca9c934d5632ff     d2732dc930c0f16a7c5db                       12dfLp32dWGQDtDVeZFRcEzPbe7cHjzPQK    5fddae77dc60f98d443
                                                                                                                                       0423003136d070597baed05bf603d3b2d57133232a749f9ea9d862
                  97523246704abef3143f9054b8edc38ee9 0000000025e4e098fab73cda5cf98366dea6ff87043                                       7e1dda70abdcff404f7e51f3c0dd1559ca4d623478ef820ffc4f9bdd6
14283       42421 d26a3108c1a97c36fec3889cffe1a1     21d1521aeebab1a635c1b                       1LUkFzqaSHs34zjHcyW1ZFexRhzLh11ijd    30a0c49c30ae71bd9a2
                                                                                                                                       044fe44c55a041f9f16f352d1117f3f074b9e62e066075b411c47a7f
                  77ac4c4dc776167f8e1ac2063fd249b11a2 0000000010e6912029c5485337cee5d722f63776d0                                       1fe8c2ce409491b033d69a36a34bf8c1f40472c62a2f6ab950d507f9
14284       42428 7727ab3a7e9a3810a913b19e33773       5ebed431a07aafc5f90d3b                     15UWeaPZ5cBs6NqAHxQMG6iGN2idcBEwrY    bdc718a75687df0680
                                                                                                                                       04ff3ad130fcd45101066a79f16953a88d36b9d42a1f0a3f711086a
                  cf1f92f41236beef1ea027ae8113e0e167e 000000000369a36b431c2010c9a5b49a55de665161                                       3fa45792c8abe1b44c2d3e3020bb9f17a4c637ee71f8be7e93026ee
14285       42435 d4b32f777095ea2e0b8fee6185bf3       8660473df5ebe0f2014de6                     12CGBL3N2pLuzWJDgxeQpnmfZiJ1g3ZvE7    bcdb05cd34b562e384e8
                                                                                                                                       047f04e2b04fad5495e25c6f1b432aa17d057730519654adecd1a3c
                  8530a4885d1e8e7d724b87f647a8535e8c 00000000425f4cf11965bc356df71bf3028013ba9ffb                                      650b26ee9d756599d5b5716a61ba79e74196080d332cef735d9ed5
14286       42445 02b51d321519395df75fb85a4f376f     05735e578a9d53513ea3                         1Kjd3jHZKVbq3xSmoG8uafAYBhLAWvKqCZ   47245c4a94463067f5693
                                                                                                                                       04ef96289029501f304eccdee8156c16b69d91ee694189d4c1750ae
                  2c450a9e2dbabe48af621785176d702a95 00000000224cdd5e14c07f6636942d80d853e40bc0                                        fe00a300c7adf2a9142012965eb3533a8fdf9f1a8bc3c303fda43402
14287       42465 11c4aaa4b8885c9a616f2ca0f14b56     99160cac29718d23b8b90f                     1MNGfqeFRwYfRjF2m9A95QF3CMCDGQikMv     9c15ffca69ca04d3d5e
                                                                                                                                       044d2cccaabeb2ab6451b987a9c044a92f0a778bc97d2c0a890ae53
                  8525aef15b6840d99d3d90af76115f5316 000000001447ecfe319eef4dd1e58af95f7d04a301e                                       5a5735d5f74fee0d8540f40c4fcf1fd653638786f144f76eead1f8c75
14288       42466 348201cd43f1e10819071de7c9dc5c     a6fec5d37c939156f9c5e                       1PZa3YZLbDQg7BXFbbkKX44tgxDDYLoin4    33bcf1de4da8b1fcc5
                                                                                                                                       04a028a03068b1ad0759a86c6b67ab0a66481ab4c9ae660d94e125
                  a6c5ce281d2151ba8e630dc652b7757bfe 000000002cff15a1cde3cf374c993582b0e5e26fb9c                                       03c37ab8ee83cb5f2bdbfb06d25685a53523701315ae295257e037
14289       42479 df05dbbdf25b9ab796dfc96006aa17     bc3cf64d845e54a1e1771                       1K9qqtqTCPG2B95cyPUgRXeWX89CTHsW2i    d06d107cc8cb83d150cd4d
                                                                                                                                       04c14e00ddf6f550057752958f528eaecca57c45c4e53adcf3995a52
                  4408e1d760dceb260573368a7917b1e72 00000000083b1bc83bcdf7b3998788cb61814fa259                                         0dd7ae8b9376c1c184709d73314c259c1dc612cf43e596b1770a911
14290       42490 a8695f529cff2c08e2eedbdd0c2476b   8d64a8efb00e625cbd9bda                     1LwFWsXdGGUGtRno2U3D7LbTwUQLvevzos      84330d411dd52911ff5
                                                                                                                                       0483d7d91710b45ce49e904315fe2dd57abbdd687936d4325e472a
                  0f2d78a1347ceecd808f0fc8baf18bbbe25 000000000750150a921f71cd7e72ff723f086f7b46c                                      da966eab7ca49637e05dd17ead77189b7572ada3249ac09e751f26
14291       42501 f7af81ae22561af446a50336d556e       6f2b7c21322e7493f86e9                       1MnTsb1NmYZ7C735XYoi1mhVhFNqyubf9p   46fd7ad2fc24455c98a210
                                                                                                                                       044950cd48c0435eb33c54e294593fb9c03a49c336bf2e9d0ef3fe7
                  10a571a28e2da8656be17bf63c939c4339 0000000031438df7c6afd3edb5cf3db266e8b60adb9                                       11b3bc646f2a3a4ebfed158d0cc5e7f0bae1c4bd46b20326ffc80aee
14292       42503 4af6d11ad9b479e6b9e84d6575bb64     d74d405cf159742c7e746                       1L1MD9mt4nKs2fQP7P6zRtAu6ghBwbuVtT    fe188cf0237107617cb
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 796 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       040629dfe2c6c67fbf519786bb3f7bf1477e859c8f504b6a36e7ece5
                  34ce109ca5973f80582a5b6138da144f7c 00000000213f7428b0d50f77a2fc489cc85eeef35db                                       615f50ab97c0bfb230f7e6355b16ea2ee601730ba0025298017a9c0
14293       42504 614dbcc9b6df86c0850e378e2e8ad2     3284cceaee605bbde5618                       15EVWM36AYNXDEMUNq3kqRMgGaaNwuVhuq    952671f4321693cada9
                                                                                                                                       04ebf14dcb77642688833795ec73d29370214852ca2fbe4a2d983fd
                  43e62f4cead721c53d3e8eaf88ce626933 00000000307fd3306bdf3d23616327780eabd2d11d                                        43919f11572997ec457bbd569e33f8a5facba1f8cf558ab89a08e3f0
14294       42509 b14943b22a4ddb6570ff8eafb57003     f0a1152413320644b41a44                     1LZkBasKkVcbWz87z5vn7VrAg8RGU4rDHg     980cb60db3deecb410c
                                                                                                                                       04fcebe40ecea66152a8d8fc212ef77fa3a38a11dcd4d70ea887703
                  73b40eef565f9813a2b266913183dc7a97 0000000005297c59edf5af97ab26940266ba00c64fc                                       af14c2f1736d6fd82b28e7dbee008628d6798a9351d1281e729745
14295       42528 885ddbe367b9c94700fd705923d75b     b0aab7736c94bca8235a6                       1DZBqisxuvEsUk7ty98D3aSDHbe8XScqVh    9d516fd0147febc808957
                                                                                                                                       04989ab877cbb53245ba5cbb2f703c22680b48662df2dabedba198
                  bb40b4307d1a02b2f61fa400c04501ce84 0000000011469ca3186b57f0f46cb2ac74b5578f918                                       92bf2bb7ca7e039c0c822d95dd64bf547e9ffb0fbf6aa496477989ea
14296       42544 daa3fd0d1798625d5966cbb46b5dd3     71bdbf0142ddd30b71764                       1K1yQjt9cEL5PMBovANtnrCYNMxGEQ4MWA    9caf38504cf712026b57
                                                                                                                                       043c6b8328f69b4ccfcb750465fbbde429e8f2c40eb7b9c2a1a35393
                  25ceb73c818c78c91edfe645b419d92d03 000000003b23039979ae4b8d1dadba4aed750531a                                         11cbe80f0853b7095ec9b9a3305f9eaa3d987afcc42a7dd1e8c4b17
14297       42557 d3846c8880b7b8cb5a1c2bbeaeb116     d638bd6a1928ef23c120772                   18hbptzszMRsdCbkXVxvdYAneceeY2Y75K      3e2eaf75d1e98e1510d
                                                                                                                                       0497ed2e22044baaedd7b757388ad7108e960708653388004d234
                  6cd95a4aecaca909890b6ae364bd73cf0d 0000000038a3da90d4bc0cb917e6f1f139423f36cd9                                       0a9c9a606b73a2f371027b006c7d792edef3509be17764dbf650056
14298       42559 8ca9263e69fe9d080d39283e409968     12bbd405054d87cc75fce                       115htQJELjhRqSSpFtrRHsB1Z67QqL9bst    c93b953786fcba17033edf
                                                                                                                                       044fa6d15eaf1113f4f3f3e65f448f91541a5c8d1b28155be4f3ed70
                  a1f8725fd4ec772a5067f4a1344d12e16f0 000000000edfa7ac4115527ee674bfc5ffdd9ca7317                                      79a14aaee8edd758fafb246c50afa038dce7dfe8a4583c0955c91c6
14299       42569 7b989ab0696b4cb6d0e1eb8af7796       2a034970b7e632a87f47a                       1FdNb2y4cgPUDtd5CHrMh2jiu9YRMyfyVZ   4b131a551f0d4d0dc47
                                                                                                                                       04f783cc913ffc208f8134b79dc880712d192bcddf1bc60ec0c86d9e
                  1654a4ffab5852941c48a65e8a37bc904d 000000001df44d2c685d9230bde0072095192fc587                                        94bc776d0282a5784e4b7a16221cd73b73762b99a0291c98b0c86e
14300       42574 7c46726ff388d77867b17639dc6ff5     3bfc5801bb142f1f571034                     14oJqxCYuWVJiFBchZivcK6QKUN2KbStNS     9e1ceba7b96c88ebfac5
                                                                                                                                       048726e37f212c5c21e38dff589fb7a48d4fc99a73fb28c2a0947610
                  3e9d5b534f30385ec755472d85ef1e7ae9 00000000146153d13465dbba536dd3fb3eaa71cb1c                                        1f79dcf767c1ced27c80a53307c9ca51ec5308a36466e3b4798d940
14301       42580 913471af547757d006b85841fd23f1     6259dda9b29f5a34d1b89c                     1KFHMfXTxnAhYf7gYmop3t34Zxi6gyGunc     b6ed2d44740a7ebe4a5
                                                                                                                                       042a42c0d765294d5005a9847d87f25783e057857b2fce99777063
                  bb35a93c6821784648c6936e6bbabe488b 0000000025b965e0f6d3e1438eff4968da7363d6d0                                        2a9de58d912f7f7d1f99aa02f069f78ec6150931c3085bc64dc78214
14302       42599 6938ef82c75c821864cb4a74ae1252     18fa41b898616265969cd2                     17Zs9wa3eKsEguNSXv7xFETVndMa4Rgn99     0b449d4b79da2e94aac3
                                                                                                                                       04cba3c3fce2b22edb97ff518e672d5e6c61154dcfe0b5cfb1050a0a
                  55adc26f8a2106e335da0ed0f8b2a4da7e 0000000004a5e40733b0d35e969464c3e0300d53b                                         02ae6312692d15b7623659ad728ab07616a336ac58a31dcc802f67
14303       42607 65167383908a36d310043250086ff6     80ef701f61e7704ef974c56                   15uTH9XoP7SeWnPUtMDxhNX3yLhvnwd41u      55c71f6dbe3738066761
                                                                                                                                       0437f1af82249565eeab16016a6086177b8675286e472cec3c9ec19
                  f58a923f75d6f1ccb9da2594d4b8ed63026 00000000177f4817ce37e5c9bed42cf8f2211f12170                                      205d133a2129056a456a5566b4723aaa3949bf8c26703910b73335
14304       42616 89d68e08b38d81b9707a87e3231f4       5c0aafc978a254541016b                       14oRppMAMqnDNvVhch9yvXHz8JyB9sGPRH   765a70c4fea35e312adc6
                                                                                                                                       04c29910e1c1dfd7de64bff1ca62e555cfbbfca9b7ddbfba9597a9a6
                  01f1202bab2bea2cc2d7c3a6002afe32b0 000000000c73fe1f93476c3eaec8e8658ae7f7bb4db                                       778558547b3e9c9b8ca1cb315c6afa8d70d6aa1e66f0c0bc103cbf8
14305       42636 0fb0799e8929e97d00d2167347dc38     8364e65919ea1b6dfb0db                       16GzLwP79CLr5X1Gye2Mr72uTTANci4ZjT    dfc62bdd8bf8fa2a0fb
                                                                                                                                       04e1c17912c54a43569c11b0064a9ffa161925ca56a3a8f8f500f991
                  49be1898fd121bf8dd23f98fb66209bc59e 000000002a7f21fe81ecd091262c54a1c521cad7ec2                                      cc2a58138336ce1b4ff414e2827bff6621f5da0f50a8835b76dd8003
14306       42648 9d4caea2ae17ef71ac4212252226b       6f0bea42b2fdad1510e1c                       1HQUdxw9r53z9ZL48VBoSJ261bDsEik2Kc   218f0ce345627c210a
                                                                                                                                       04eb3e2a0fa96522b0c43bf3baba2cf65d5415c6439b72eab0aad74
                  de0aa91bbc8231466ab4de452ea1f54bd4 000000002f35bffa07c0e5430d55ffccf4c7d5405c03                                      b45e97eaf864bdfc8ea02bba82f6fb83acc41dc9db25dd36bdea586
14307       42658 287ab2388f8332e9e611d863c02046     cc2f1081344742cd221c                         1DwTMx6g3w7L6aP2PYaPD7rgft4sC8p2ej   56b12ff20fa6d2579faa
                                                                                                                                       045f4d634127a5226ef26fe738b37aa7b01ccaf32568f350422bdd2
                  9b3806191152b24c2883b1cf894f8ca3a7 0000000013cbac80209d4c021cd7413a8821c3c310                                        58bbf6c3e4df83099a917c34cadf2d3a6be4492dc138c39e7f87bda
14308       42659 42fc5fe9db5545210cdbf7be5559ec     195da5a9935921fc7cbb73                     1PV9UZozsEjsSDraXPV1oKbmZWRYGbAivo     94bf3b27296273994fb7
                                                                                                                                       0460d9f2165f0f2d0ce738ace17ef4329fc9a247ae367e85588faab9
                  f4d6ac309a5f8e7ddafb6d803a431477ba 00000000122a112262c04f2508f37145f045ced68a4                                       761b376d7c84d1f17e20270afeb750414bca8401490391a089e9fc0
14309       42661 23598bdb9df47fb73d2f2ad23c94c6     956868ba39231d089735d                       1WjHiF1FQob7eZ1u33yTZzgDdX2hBgqKy     33489e38465c3aedd63
                                                                                                                                       04bfc70b897bead2c0ea7840d51b7db7688b4946d685a356d3f3c8
                  217fc492447bee140fb9f7afe8d45c096b9 000000000a3c00b6692d3b2396d2d126bf047d905b                                       a981fa40df2397d5d187148bf91c8025918dc77e239b53ce0354f39
14310       42671 418896e7ed465922c2f93099e29c1       e69c85f015e3a935acd3f0                     1Eh1Lh35rJ4mNaEu5wFTcJMVyXXBQ6jRH9    6d95419717ba38a8d22ce
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 797 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       045119e3acaf383f553c3b6de0f43809510c238980517401df0966a
                  993cda4b59533eb35d733b66a7a4b1f467 00000000392e7f26a462178f6084603c1359cb8e79                                        cd6ae439d6906e8986a8e796b2224acbc537b7c28be09c08b87553
14311       42676 0a91c364047c4f445a4a713fc74c91     43741f676f4482b8e10b00                     1KqyaxSoJPgz1oZEDkGe7xGPUQNAtsWAHq     5c20855aef04c1cac5d89
                                                                                                                                       0407d03f695c5ac32ebff1c56c505d8331a1ef8418bedada6f75875f
                  64fd68c9b9818b31469a3dbcdff4ee42d4f 00000000278f6922447a47b98aa20d83e4163c1270                                       7f7f27c6dad6c4d1480428531b6e23e059f5ed98f4bffea54fbe45c9
14312       42681 496c0cf0cd1cffd4df51fc40dd43f       81d69231ea75e1a80c4ae5                     13iwjLeXuQeb1gtjyKnE3CCXyPQcgw4Bje    9ebab9b22608f601ec
                                                                                                                                       042b78042efb8b25d6e84cbc9e419062a013fa7d333977d0769a9ff
                  b2d97c018b02ba92eb99470dbd015608b 00000000278b512748e3a87a3eaad1d9cdc607d830                                         ac8aaa56cd2f7686a0fc96e3fa1cca632a676aff6c8b33f2ca1976d0f
14313       42686 65791fb8fe0d387bd84d1c9b4de0707   ab678f9c5d0f0fb1f541d5                     1EhJEoMpXBvcN4EKzWUgw8gSxGoH5PtQN6      85e05d37e1d1e6cb8c
                                                                                                                                       04e87210de39c1884e9c55f1b96091ba5e1da170a32df2936fbac40
                  11eb7b9fbeb4be050133e9303c74a9fa48 000000002f51adddfe2b6c7bb0b64ce90d61e5beea                                        d6105204b91aced0429c1e664b5dd3906c0a789283032eab94dc22
14314       42699 80456679417e735b52b00888c52224     ae06880ea0e266b5f8c527                     1EkRxxv9wErUFAuiDLgXtzP9t5BW1ic7QL     212f1d4162ffa4f50fc3d
                                                                                                                                       04600b21c1c68f1fae18aaf8e808e67c9411aaea4488852224bdea2
                  22e17bc4a26e3c073c23a29bb33770be99 000000000a9bdf7349efcb696fb6d3e0454b3ff675e                                       3ef360d9fcc5db2c7cb025fb67096771968eaa59c070f5a85aeb29a
14315       42704 b2518af6343ee83208b02e1506b804     574dfb30169f8642b6d1d                       1FLsCLdxjFUd2c59q3sDr4c6ECKtExYQny    e860852404b3b885d550
                                                                                                                                       040a4057612fd718ae6e9b5d47b408d409912175285c74e5eb13d7
                  eed2181f5671e8137594fda0922d99c782 000000000edb61c84d47c8a7430a04aad73f5fec4c3                                       4273a8ff30fb93ab1469101cc658b2d69b3b8cc6cb4a863e5a1406fc
14316       42709 ab5284a1407d6c57ac8fe2f9ffdd02     e945f806ca3bdfc24d6bb                       1P8M7hrkfG18kPWs2WEeHByQgq1FStcsFt    55e6e2ca920320b1b3ae
                                                                                                                                       040c65f49ec9d4193be8b40580d67eb7c502fc3cc3a421a30c91876
                  417868befc753fdf3d23bf04b503a6cc3cb 000000001507996f69e0a2ca7724422d405c813470                                       381b29bf3800596834f056cd263799f0946f2a618b5f2bbe265b580
14317       42711 29e3221bbcbc42155198f05254c6a       286ac4d863d8bf5b4742dc                     13pfYhMRDwjdJDqSxeYfbHmbDi35Djg14M    4e6ef46a30045bb52cd6
                                                                                                                                       04247726226be5d78bdcb296d92815928f8def7003ce4be51f6c175
                  10f4a41d50b28e258f69bcc4561a7beddb 000000003bf21172a83443f1ea49da96cf7f157f9c8                                       ddfbdf7ac01c38970f0aaa3ec2ebc158ad34d710c7c3c486cfe80388
14318       42713 d9639c5706a9dcee16ab207e6e9ac8     958dac1405f4c2c29e5f0                       17aBRAKUkhH7L6bjzncbLZYiWVmLnZ4kJJ    609d36c7bc10e7ace76
                                                                                                                                       04ec6af22453c404409329517c92c76b9471b0be4f60053068e7ccf
                  c74cae64c5bb3a24a8245b9eb2eb90568d 000000001b948c5dae00047604608b745f0fadcd1a                                        2c40f9e925f4e528fe00b6d235ee8daf63d20104e67581e56a68e7f
14319       42721 b3f3eed5a55e86124132a6b22c4b34     91e7e6003af166070014ce                     1HTVe5uMQptqHeZPYjRi3aNe5K5p2SpMep     b4562b879ef6bb0efc16
                                                                                                                                       0420d058b3cb091a938ba814af5cb1d5ef67a61e9e67c5a03336aa
                  44dfa76bd205be85a9a093fd0d22fba179 0000000026a853207572c96e899fb65d07df51f435                                        a8a1778f410ec7351af3dd1b347f55bd3d18deb8b3ded08dbb3764
14320       42726 63562b999eeadc9452b63b50fe5d52     d9ed3335f77533352eddcc                     1Jm4Pq4sSjgwbCxFaSrwBnFsoDC6buaWxU     d9d8c2738f5ecc5349326a
                                                                                                                                       04bb08ff8d701574e51542d0d1b63dea4e1450059320280b2e2e9a
                  657e646b12e43b2f44485f3923623045e6 00000000338836c69e6d26a8d723a6f0ebd316b16b                                        4933c8ce32ff71660466d93ec7cedc2f1f3eb997defa5525461e5bad
14321       42732 8632df3adfc46efedc0bbbcf4ab410     35401c2ba4457b74b2a06b                     1DRLNLufTmvAeP76uumkUujfnjV1kQuH5      8d394ed9da1a7d090c9a
                                                                                                                                       0425a83153ac34c1774698557e0ed8e4320544cb41e46d74b4d65f
                  c1bdf09a4fa5b09db8750f493c0a778204d 000000000d2e7ebc4a16daadaffdffea9840a6e57f7                                      b9a3a2a2833f83086c05b1840181a376fe6c9f882c20bc785ef637b
14322       42737 58a1cb4e863bfd6b07437830e40f4       4ee2717b21e82648374bb                       13vaS7Pac8oat7X3LnyDAMzRVBUerAx6Lg   874f03d56e384b1aba609
                                                                                                                                       04b0da1d12914ba49e2c4d942bb086394a98258c7b90df0c1e48c8
                  d324f55f6260346d00d420ba99d2449952 0000000029fbbabd48bfbd47b414bd27af44df90a0b                                       706db901c53c810fa816e6e294a2e4baeb040d68048c22f2911604
14323       42753 e7a29838d712a73ea426e9bf58f2bd     5060d1ecce2ee23a9c1d0                       1HhhbZVyCGLYWxpvmgKbS5QMEeCTLPjesL    1b3f39115538304bf3f21b
                                                                                                                                       04a276c2bed9c666b0a1b249f40e4e8cb8de909f0f02c5aaec1277a
                  3227706025231cbc4aaa217391131418a6 000000000d4239ba8e2b0aba88a90f4e0b75357e8b                                        e94a4c687a37fb63249b7190751ecefec617d53694da9a178fb7e2a
14324       42766 2808353971fdcf955f8598ce90dbe5     60776bd84f451417674fad                     1NDvknW7FEFGL4iE5oj8MDXCBu4hViHVft     bf9d44e45a0897f29271
                                                                                                                                       04276577594b021c57c398acbc0b54117889fe4265198da8ada3d8
                  e23c7cabd845f872f5db3328a8076d2d61 0000000033e80e79a4f933cdba64e3cd13b761ca1f                                        6e4b53070833fde88f10e8042dba34ec929116f7acae2f88716f4d8
14325       42769 c526517122f0073c096b6924154381     5fb9df786f0159648eb914                     1Lbkc68xMMCuz5b8nm5KwqqJjQzkM7ED9D     9a48689b326851d3b33bb
                                                                                                                                       04457ff0b72c31c1cc162dca4baa43556a060ec62e446ba0fffbb875
                  c0e667c2e1a28c9e5138cea0fe516a6dd4 0000000000eb1998065345968ed7d40a322487122                                         9c9dbd52f84846f7de8ab1e87f821290e6a42cfe853f617e6c5e29fa
14326       42774 de05ad28d4f52e23ee62e3640e78ee     8571caa538b40f7f8f2aba6                   1GjX1Y27ByyaBze1U4LTKVANAufrnsLEG2      fe7a36bcc3768f71fd
                                                                                                                                       04baa2d37157a487227abb6cd198de1045f899b8eb106b2e3b8d4e
                  5357706ad3ede898236f3b2600eadacf85 000000003085602d7c42a238413c6beca4fc9ffeaa5                                       982f2514dc4cb6c4f61dcb7c423f0cbf9878ef21c685260c876b5c77
14327       42776 56e2386e4f0c6b2e9b7f14efed0388     839a3f7491bafe7cef7e5                       1FjUbRxrq2ctWyzXurbSPBSxVmSvMWfpP2    d530813441687bf8d423
                                                                                                                                       04383f4ae257834cd44de6926cac760eb2779225260ad34d6823ae
                  dde0f56788f587e5b672ea35eb753d2922 00000000133f175245ca04627a2550d84a8d073050                                        597a4096b215815c7bdf97164a899cab1544dc84ff7c890617aa7c8
14328       42787 9732a9db0aafccee6b0bd03f1276cd     97a69aaff8058daa4337ee                     1QAkEBx86hCEekGgBwv7dYNAESjft4XDQ      776de3f11d6ee18555285
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 798 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       044c0d3407b35d1055fcff23a297f137254028298a011f2ff1e39bc2
                  03969e98188cc59092608155f702508883 00000000307eedd599539f2fe5fe72557cad1fae334                                       2fe9b3352e8e841e1aa7ae0cf18a47d6a44318ef2e01457d20e3e6
14329       42797 9504db82669ce0a433d3f87a81d86e     7199e42a66b3b2f81c1c9                       1PULeF1rw8C89BYVTQLFiLFRJRBReuVodA    30a376eb24cf751fdf3b
                                                                                                                                       04fcb6ac3441a85afa29c05b0c90a404f81dfaa839df8f4d1ee5073e
                  03423b425196e1022538df0265f5fd8363 0000000023c803e64bc87c69ae92acef8369b1efd99                                       83891cc35e03b4c08abe45ece7690d42aff923f08584e61ec907738
14330       42825 ae5c989dacd48bd568808b39f77fb2     39b28534937c1c3025565                       1BM2bSEHEhnKxQR2BH15fs2c2w62YLHYqb    5e49ea202fa7ee9b8fd
                                                                                                                                       04cff61e860eb26462f1a7056c20600dd33cc71861fe22316cad48cb
                  b2c323db774a700090689952e7ad12bf35 00000000224b99a11ef984af6e3df6bd080ecd71d2                                        3510e70745356112ad4c82f1e66bedc705b3511057902334a019f9
14331       42828 2d49892a4dd6f379a5eb2f64cc0abe     3ce2058125291842d5f496                     1Bj71PAksuJfjftZj2HsMxi7fdKkdvKbNi     7cd0fade5d24022cea17
                                                                                                                                       04a592efa6f0dcbe138776aa351c9e383008b241dde2af675292146
                  cba7205e6cf1b1eaa705c57b6ac0fc24e7f 000000000a4eb35f0866c6e5071335eb570ffe24f39                                      58a1bae84460e6a512c48dea8289d0fa7556156e275545919e341b
14332       42836 65f9d27f4575e38b76ce7d55cb036       e49f6ea66e27475f68063                       1BqMjNGbrZj5Ndw9rZs8fxgjfeC4yT3Bcs   9b427400d1cd870407bcf
                                                                                                                                       041c538a12418d514cf7c25d12c992003c44d9366123e5c0164c0b9
                  81b4ce813e31c100326f8b1a3f742a4637 00000000384e47a97207bef7bff617e0d792a0ebc9                                        881c208be3a815369d9423aad2d0b4eacdb941b344041ba233d183
14333       42861 308da978a5e39f28b2c9bb85cfa9af     7e1db28239df584b8e44b5                     1AxoL1ognXSG8DnN3Bd7FDK5ECYfzmNRj3     ed952731ff01578355530
                                                                                                                                       04c038a00ea306c0d2221c0fccc05c12cb33af5a298fa33a4020b3b1
                  87757b43dec1ac8a1bf0321b6139682facc 00000000333a387e8c182f0a9436163ce17045aac7                                       bc869d2e4dbd50c307ac0f26da24b2903f3dfd392e5a239db61376e
14334       42881 4f44ecf96d1770958ad06076560fd       84068a21143408cc04a59e                     1BwFQuCMwXKR1akSwkqmnAezV3D6ShN3XZ    c82aeeef2ea96684963
                                                                                                                                       04918680f8510b3d69020cff3243c911d58273419c8aea7a0e62c76
                  739c8f6f414914db79ccb3642e9010ec398 00000000108d0b637c15c097d5bba8658edaf57bab                                       4afcca2be00f141115babdda334865e4b58fceb087c9eb0172009b2
14335       42886 c3ddcea6706510584e09507edfe91       28086db8755c4bb0be83a4                     134vYQ9qNk2ebPvkB5A5KsJJTDLcrjSxRr    5df89f6c0bd2eb003385
                                                                                                                                       046739020fdd31a479e550f792d2d9751b8854be3c6f3a9bff6f084
                  b4416f7f18deb558fd104598de7a333baf6 0000000003dd99665c63a69a199b767f673d9b1964                                       e7991946e64f65ddf05a83263e806bb67bd42960d8736cddbcddb7
14336       42900 b1c6470d16670d19173d1d48a2a2f       e197995d4438a381a4c572                     13nevvB2B8b8JwiGV2TNHPztPxxYgaWEfi    6e4bcab0cc577692cfca7
                                                                                                                                       0489fc41ecc42e0f58206a101a06fa58bef81ca783e6ac4c6fae2403
                  e14ccb18c5286120e33bfe2c37ee7a984b 000000001c95cfc09e926d5dfc2165ffbd59fe5161cb                                      6df302e54a8484303cc5b262b2493abfb3a58005a7d5d6a13258a1
14337       42924 c73d46f8ee7887677338479ea37615     276738330deb0c039388                         1142VbEyMTEvWh8Z3KWQVvbQLboHPFJbAP   b355c869be40baacc5f8
                                                                                                                                       0485755bd67223c6336c11e3d9f1f482ae7f17feae1321b805890b8
                  3db49856e207c3129979a2ee31da16160c 0000000037f69d0653eaa35aa601ad19f7590d4254                                        97da5e26b53a52cfcc1d47215fc61971581bfb942f923379d1e5388
14338       42945 5f7071bb5da9f241c30a7e7540d62c     60f03f0f2e2996ca864da0                     1EQyB7SGn8YURiSA9D4Cw5t81brBgf2sgq     eb1d9690cdb0834e1ecd
                                                                                                                                       047d33998e4e16c47634859bd25debdb6b2c53d5d2f3cec85c3ad3
                  3111768f17f689a08c06a910fc2b7079082 00000000312b075f1bae7762295b5dc56b1fae7c59                                       ad41462d0de2603820b2cbb16f81b05c9a66b2b2161cb9424995bb
14339       42946 c7b2b8ff6d7a95ffecce35d16817c       bb309376ee74b7c16abb55                     1LJ4UVsinBuT9EQVD341FB8mFvLxsQ5GJx    65f92755038791a4c7824c
                                                                                                                                       04079a843ba4f9cd22b948ee3caa144d31dd73ef193dbc3e2722b2f
                  c820fb521f59f45626759596dde3d6751b 000000001bfccb599c3cc5e2bf411374520c2075538                                       a3b66eb1aaab273334740b14985d7b36223e092b7507b18385aa9
14340       42950 932e22e3d79e2f36a8e7ca8c79f50c     1c868891d26a1d78fece0                       14KQnJTDtku6RCm6DLCnG9Fd2xtrL8jowG    576aab306ab297f456487a
                                                                                                                                       0406c651ef7903db4a1c4869cac0516027151859c7c7210e80227a8
                  c73921d7acf1a202a748669760165b3d64 00000000195486add5eee6ab45aec4c7b8cf7a2ffc8                                       708ec6995905911d0f53aa4f760f54ad218005af293255c5f7cad8b
14341       42956 b8a2e73c4030bfe17646035561ee12     6094b3a38ea381f66224f                       18bKFvDiFFxS6UD16NLXDggZjQFU2jfJRC    4828cf8722212c724b0e
                                                                                                                                       049edfbcccd14b8175bfbab2f215e5dbf6dc59d1775dcc1e9a1446ff
                  da1ad9364da7c71f960a5e0b58331e51ed 0000000018380291f748e860a6004a89444d624c39                                        9ee621823a249117ff3e8e108d11544e1a5e42723c02f7f3c72137f
14342       42965 be8046eab8d004227a2ae1877d0bd1     999ad2367d5d6e9ced457b                     1CjKJ8RtGNtsmTp7SdiGu3Xr5w9ams12wx     55976c298e00350d0b7
                                                                                                                                       048c4062ebff72555a979b40e7e72d09ea09e483b02230bdafe089
                  2aaea9f6ce6f9977719afc9ea8488044798 00000000350ebc43165c6ff23f82c237a0011dad8a6                                      934d1ffdfa250bc92b9d20314d9821cde33524d082e245945a647ef
14343       42994 c89a39047edc1d46eadfa6ab4593f       6eac78d2b877fdd051c50                       1HQQvxD6ATjh9LRUiut5iyYrX3ZXrJQkfv   efd003ff32f931dfc37b4
                                                                                                                                       040679e03e982a5fd9e20465bf609f7e8d6a01d397ef69c44ba8873
                  027c62edec73cf9e30ab1cecf9d9b851b40 000000003bf5cea825ce65fe924249b1fe1c7c84f12                                      e5ffada319a02732b220c984541157c32b0f67c0397f98b2e1ce678
14344       43016 5420e170f998999ac3110fa6f8fa1       5fe501f501f8f6d78e617                       1PSCL4CVE84VALodvZgpb7w7x9cKQKvw6    5756b68279564fd9197b
                                                                                                                                       04f15a81d7171ac6525ec59817cef997157a271ad5a96c7543f8a84
                  e3584c9704a1e3301d7cee5de266c1b6a0 000000003fa677eea49c85d71e3c684c78fa60547d                                        0aa02f58d60cf552ef16045cf6e927066007aa883f7fb5651fbfbe97
14345       43021 7426c15d47e8c90481defe5ab12b26     28e92010ddb50f05790839                     177XMCghy842KW1p5BMrfV8ygHmZRaozQg     73d2253d42716e25de3
                                                                                                                                       046228fb6ce47e3ea9cd79ed990d29e0f574e9ba46e0d62f0e69d23
                  a96e77582c4e4edfade2469e240499a03f 000000003e122a567ef994c6b1c1df6cd3a0ebcb9e7                                       cee829d8a85df61c4ac1205be595ee9a029ccd53fe29784ebe437c0
14346       43031 b228f527dd02786122bc04f45961fa     18d40f74ddf5c7c87a12d                       1B8Dst5RRP8y2Z31LcK8Ct3ggjBuHQPC2s    ee1113c8ed39be6dd1c2
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 799 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04cb76b729e338c6db02a1c88fbacb46189964e6b202b992299b13
                  3e67631868e78afb461a2b8f40034e6564 000000000164f32f355eef43394ee00708d0d473a3                                        2f4d19ef43f25cee879d1667f54d6f1cb26fdfc0e14aa13f89602335
14347       43038 415e2ede055c0c87d9bf1b111bf018     3f7c9c507f0f203822748a                     1MsHzAjcBGA2N5HsLcRjTkWDRjakuVcf2q     b185eb98bc10c82f395a
                                                                                                                                       04d6b6df394d269e25f183821d023e090d09f415991ab95aacf8cd2
                  6a7c387be882a2715b4c93e5c087ecd283 00000000018e224b41fa83c6552352d5b3741e4f92                                        fec83758744a79fd740cc695ce24e7ac16704be901eef8bfc4b5d935
14348       43040 ce9e200df00ccb2ac78c91ae9c7189     033bd15f05264ca3a683b1                     18vEwmFLmBVp8P4MgDDRJhne7gjmy7nVGa     3fad00641be6668a46b
                                                                                                                                       04d3ebd3b733927a6b29c8f1069b853e71cf5cb679ecd24153e16fd
                  e91433e0bc5804daf599f03328ba2cc220 0000000024161c37ae4def45eb6f1d027561249480                                        fa651d44da74de85ece71c7dfbeab1d57ccbcfb3e444a1baacfbae3d
14349       43041 db1c88cee49b08c07969f7c9e8570f     22960d0df5004bc88a991e                     1C15A5LUWwDBVNjnCa9VYwLWBuZS4udPiS     155a337f68077004a70
                                                                                                                                       04a88135d8e7cca6caeed56974afa096449b676883e15d00fcc1fc5
                  42ed5a9b9a5304f7fb325fe67d89410d47 000000002129d469759679b7d53c1ff3dcb58359ed                                        334187a5b04c9761826265c73a6c754f8c35391b9da30cb4334509
14350       43044 8d8708345d69cf677c1b95fa8ee598     b9d78a7bffc63409b68e26                     17Yy97P31iyDY9DXA1m1mNTVFD9nimGRew     e54de0f1a6d0d95b818dd
                                                                                                                                       046ab62ecdd47e4c9701d01910ffcb6f14b918256f004d29ee801ca
                  b06c0dddc48af9cc3d90da4ef60888b3eaf 000000000bccdb593127d70d657cbc7437e8441737                                       b170bf2834c186f8834078ff8c70ace4cb7ca009c4918743a3e6a1b4
14351       43053 d9b47f1fd5d0585f5ed8ff057c659       df1962b3727a465a3c1816                     19dVvuCfqrbP3qKcfZiJhQNndDNHJ4tA9k    f6390f07916a1c03c81
                                                                                                                                       04d900cf6d5176b01f263f8fdebc4bba551d29b68199b4214c79e5e
                  049de8a9ee47cea321af1b687ac3b7099d 000000002149924d7d4012f8f6d765133bfb5a0ff0f                                       07c4bc02c1db7b93dba66c25388719996d165163f2df72f977d0bbb
14352       43074 2b3d5e847896d3df4f7c00f9eaba8c     dae2a09b09762c615533e                       1PCifLYfW9TfLizTz1qeoq5VUwu1oxkpnY    aa99dbf7fc67df29ea4d
                                                                                                                                       04317e2324084a504404c859e6bade1c513ad13ad255407d7d9bb9
                  0f3581c07c4ab980c8ab2df5b5665a966d 000000002a59c252078acde5cf8cc8efb01ad6b20f4                                       dc1c612f75bdaa21a4e64749ddff8d4394632fd383a2e36073b4248
14353       43094 97a75d8047e831b91b3d2f3f1d9d40     cc22de3d6f985d1686e27                       1MmW9utBb3qVHv3PpqtxxSV5LvjNzVTsxY    34fa64a63467055ec6aaa
                                                                                                                                       04cde312dfecf3eeeb7683f0026686f7bb1f7f6da2dff20bb9d4f22d2
                  a7689972ae480fde75b0eda1a54d39406c 0000000004f6ac12474a1e25352cc13c427fceb6f58                                       aaa0bd6fdc344b51c3b1c88f819226a3a4e8cf02016629d8c6884b3
14354       43100 576a6284b68fdd42fe98dfded34ee7     307f0ca928f096d0f0f9e                       1HkAUeLdGPMDejruPjNa7hj9CgwSVGA5Lp    ceb02f27317dc8dcfb
                                                                                                                                       04f0934fbdea0d0137670f94c83efbcc1db7ec9e1e7d54dba18211b
                  cc7caa1de59001efc45cf7af5bec9b7383f9 00000000067bd6d37dead322985f8e4895d3816d30                                      cb2f442cea7f661e4ca657c21071790fe285b29cd6734dc979c4613
14355       43104 e873d10d09d0d46d4515e4491918         1a680512612aa5b5d46b03                     18TMsYgfKyXSLsonc1NhWCs85kaeGhAuHq   25a06e2590666a800e70
                                                                                                                                       04f27a85d403fb9f548a0c226b9b718271517a05ded929390c2c3cd
                  1f543dc7cdaed9e641ec5713cad00e5f865 0000000018fc62dc42445a63de46a3fa9051e7e76af                                      4cba255e70746101f4389408e86e0024a5a5e086409b85bffd3ec76
14356       43112 8a388d6927eea078ee498dc898663       d107f9815521b24c4dd74                       1DpaVYJq48JN1bpm4YKygzHMDWctapHqUs   d112f1d66c0194329487
                                                                                                                                       04859fc6b77b7c93b523214265eba085857d842d4a40aadacf6be7
                  bac62903aa6de1ed66ce6eef1ddd4df5b6 0000000039777aad8d927622ff6d9630600f68ee45                                        636edc07f4a00d56070131dbe7950128ce1ad650459c9cae8490eff
14357       43130 7a203d305e1f15725689cfec0df2eb     c6d7346b1295c7e4f387fb                     17XnxDw5LcvCkFzCGaPKXwtsZzwaeHjwvk     b0170fb909ee8b14649e9
                                                                                                                                       04afb2b4c280d1f08edee25b5a74431a15fcfc449f806733eb03dbbc
                  295ab4f5b79a4f821871f0aa83b5c183f56 0000000017b58e37819871a838e8f95f8627918883                                       a952a6e65ab997702a2758dc4d4e0ed5af80db65131066a47597c0
14358       43132 29cfa873673ef6702742e596cb121       a3194528f869fe1608183a                     15uCW9vph2cJHZt3uACvFqNCdVaDBHbMBK    180712909f321c286f9e
                                                                                                                                       043986f337b4f6582a5e45d5d1f45cb4a505aed97292222f36ba5ae
                  a00a6a2b6b31f10dc86b7200ec824c88e1 0000000009fde4f2ab387c6763bff006e93a3a0670f                                       a9864ba18673b923b3c3d0039c809137be1c26f943de206e58759f
14359       43135 6ce7e6f08c54898ead916897b467c7     d679f704d504f3c61a8ff                       18cZNEubtTkjBLXJrtL1KdcPacngpMRLxH    18cf78b21c5787b004235
                                                                                                                                       047f52f8c3aa0b40c74b77d7d61eee1a3b7dd8cd29f8aecd37d1e11
                  734daf2a62d455b35ef4f5279e03e29c31 0000000031d3f94a6cb762692ba9235bd82382b58b                                        6efb053dc3111faf7a0a1d0a4d95c7d0986a0e45e733cc07d3dc8d9
14360       43141 5d8bf945d5798eb6c6240525775ebe     c679af4c6d661a63f0f988                     1BkeUQdXZdB54nE7zTXp2w8GjACYLWkbZW     5958be3878f017e55121
                                                                                                                                       04b353e3a470e1b92793fceb7c736f425641c3d7b29556c828a3ef4
                  6b577ea657721135d6f4f9e9aaf0ce7183 000000001b29abb9c26ecda8ead4b22c8d2442a304                                        b002b58bf8a355c87cb11952ed067daf289ba45a3194ecc9fa34845
14361       43156 ef5ac6977e3eb4dc41a03f5198c1c6     61a90334594035228c1acc                     1AbHDHh18YxqLdidLyeGrJp3pDfWTzcNCH     d3e2e389c22013189432
                                                                                                                                       0416355fe7106e5ec493fca33bdf2e8a94dc5cbb7f7006f86729acaa
                  d9286e558f60f9ee0bf206324a0d2ae63a 000000003d361ab2bce535d04e6d17870b814fe44c                                        24e6bff8243cbfc5b9b6eea62df6635751b0180c30d8d39bfdc7bb54
14362       43161 1cbe4b8d05dc4ed8b22cc37d06955d     dcb4803b53cbd0b96c71a9                     1BaCGGgFE48C12tmRDcXbEuDT88dFh8Mqz     ceb54186d134b6f087
                                                                                                                                       04f18b5dbb7af8e864840776914f34182c5844bbe5313ae53f159d6
                  432b866418bb8dbca7cd0e48d88fadafb4f 00000000173c742019de4e10de8b3dc083b4411681                                       7a0962cebfa62894bb90a5ce54de8ae7ce4349d2e38a4f4aa89150
14363       43173 1f51bc6e2061352abfaf45c35fb05       cfcabe74d2f925518f3e5e                     1GoFK7rNzcpxSEW7mb6tu6rHMnpPMjBJ5B    b3a5c52b1745bd54aa3d7
                                                                                                                                       047956c29f4811be8f8c0d18e5b6e497b9b741b77317d42f1b40ab1
                  83eba0b47bf5fbaff9019dd97f7c7d85fc8a 000000000a30a99fa1c699ee5367aeba7e5c2a8d12                                      2855780a983684a626f7b1b38480dcbefe960b5d280d960827dd12
14364       43181 a83cad7c6e3ede482e25cc25fe4d         d3f1084e5147a8c77db051                     1Mmw18MN3bs7jpfTamCdyeQZH4UTZ6Pz8U   cea7a519856c64f931532
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 800 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04fc552f1a6ac33df38eb9f1959f593533671bacf748e690ba2e4cc0
                  6b9ecce4d9995f6c527b6b2f5d4becf6507 000000002b83f7efe8ce501312842cdbe64c1e3591                                       1fcba4760fe7c661274df0d8ae8cd88e633be6c6cc3892dbb92d525
14365       43208 eb3f0dd0bc931460dba0a95ee50fa       a79515075e5dd090d3a07c                     1HtbmaRz8vboSXhJrdv2GbcwxKNqF7Jesz    29f3ad1175316b19e28
                                                                                                                                       0406b2e9895710c51a5f495b5870c86377b2a3eb2e82e44065c9b6
                  beac9733509fe57e7e3e95c03a37c7b464 00000000263fb2e7fd61c0095476472074010839b7                                        50274e33b05c7582f4ffc4cdfc051f68b0f924db430a558763db8029
14366       43215 1f3525d5f6d8af6b9a341a11499b62     bfc1c97608fdb63e74938c                     1KfWtkPwaYT7SN54cWMFoC79xkyTTixjsA     b00dd6f02579bffba696
                                                                                                                                       040ffaa9b1da0dc5e3988877e830959476fae8c183af8682d77bd4f
                  c0a387894d75e6f3310fae5f118d6004fb6 00000000003cb207bfc640f6bce483866229661af3c                                      2d6dcf20ff6989fde449623b230a6695d7586cc39e5e0b32787f8df9
14367       43219 c2365da0138c3aeadcdd3b37e789e       e834d07db45534ac47b57                       1NGrinz2brXNpJindEA9FNRQ2wugpHcpGg   3b7830ebc7a22da746c
                                                                                                                                       04c60513cf31b2c916f2f3d3607899b5def7ac6fa268e21576bf1eb8
                  85dcae4fb3f607c0794f4421dc7386d04d6 000000003b1f9a75f6fd448835f32de8def569d4bb7                                      7b24462576a2d4c5e58de9a171f4b4e95a54f8fcca0237a8cb48924
14368       43227 97d9dead1ef8663d80ab9d58ae251       59452ead1c0b71200d3b1                       1Pwaca7RF5m2xcErt4FHf5CkMZ6nyHeH6R   5ca0e7a87e22dc1a692
                                                                                                                                       04eb4194d2c2352e8512b67529c798eb64fe88cfd716833d5bc70a4
                  a023c803a5ac1bce71b648d635c4d32800 000000000a1597ad357433c212702931bd6195231                                         57eab3c706766caab2ac42273d85b8ca39ede4250a8863f1441678
14369       43232 0dc0eebf1f6832cfb473038bcee760     98060c0adef793c0c888b81                   1M6wbjUNSumJf7oHC7LPk3mQ7xW4DaCNur      035f52990162338bd6e92
                                                                                                                                       0496fc1f8fdf1046273f4bd54a7ec19ac81b5b0bf8819541d2dd9e24
                  7a04713d08035af3120bf3a6393d69df7a 00000000066e9f153b0ed7f3735580a12117aabd0e                                        0498f68f4babeb667f97ae91b7a4d49983a535145daf9b96ee89573
14370       43239 aa2780c1a1c649650009343c810912     e314b7549d054810ba37e8                     13upPAnfGXZ8EnHxvH4xLMyCJbvJC4AFoY     bfcf0a1fa7e81bc9922
                                                                                                                                       04e066e015f60a5a37d9339b712eddcfdabce076ea1df1fec4c91f0a
                  58ec448a77756c9cdd0fa05a26bafe8a26 000000000920dfc8b4c090e57f19e15bd88b846fc8e                                       19ed198c0cc6433de32f4412df10cf0cb8aabf8c5725f908056c6ea7
14371       43247 a9cecb8fdb0c9ca0ab87f7854c9896     f59461db4b3ee58f57e78                       1DdqqeT17j5ki6fepYjr6mvBXpjZ7cDxgC    8856295a068b863ca7
                                                                                                                                       049eca2b0517a1e72ca6f975c9c92712e1768d94b76e2bd47f47334
                  1b5b35f5ac03619e808e884fe2d9f5a169c 0000000010133340a23dc93158244c39ecc60b3248                                       1f0496bff42ddea433aec73a1e0e8fb505db5d41c1bea39b4332aac
14372       43257 a6ad471d9839f6f226f724cd74073       eb2e891b115d3c7b624f87                     1NbSew8DiKpRiKLRDHSnNmckQLV7BdFjNK    e498146c04e5bf64002a
                                                                                                                                       048ca5ce06b36c29a7ef20da6b656599411015ae4b307df6071f8d6
                  f75153e63f1bc71a9fa0484e5bac4b2169f 00000000274755ca8585012f957bf52a9d0ac422ca                                       85e2eaca6453fadb5d47cfbbd96f314570fbae55e306d69ca2f2117
14373       43267 3fbbadc7969ca0fdbb094320e7d0a       575d92c5c6e0767018c71b                     1E4TUnzayhpxKi5F9xHJKQoxFDnUYQruMz    1e3d0e488dd3e734bd7e
                                                                                                                                       04d59ed2a04ee896db592f54ce25947c40812406f383bbbc1b7f36f
                  3975a9f0d318b462e5010c1ef50bd8dddb 0000000008e632ccc9723c76f4ed1e0e99e9f19660e                                       dab5edf9f220f8818bb90d8d992d5cc2fab026919fa33b4599e311e
14374       43277 c95b5bad0bf6aa7881de0f9650b266     835ea56cd08f9d4c0acfc                       18eNbtB8NGFGKpuWQF7gzKiRapMKRoo2PC    18c10c232b8ff890ff4c
                                                                                                                                       046e943e4b45cc01c814ed2747e65c215d06ab7f6052df7fbf4a66e
                  a03ed69dbd8be6fcfd7267f18c1dab7a375 0000000009838e565c4d56e0ad17d23db0c6486187                                       c6520030d7e476dfd5def0c02c56e10f36a4b4d93716ac1c52ae6f8
14375       43280 b98ba266c41e4fde4e7896ae07def       a3eab7d28648796f1a314d                     1A1wTgxus5NFVfohbpdeXmJwzLwVnrs4nV    64e7d72662eabdb3a4b5
                                                                                                                                       04e2661f83353a0aaf0aa409e8b12cb1113daf757192631fc204141
                  78aae5641e9d2ad00a6f35d0e2789cea25 000000002b8afb85c24fb80e64427f43d261445abcb                                       067cfadde46d9d32fdc93c0b1018be9e1ea822070f7a0102e29ec2c
14376       43284 ce754ebd71ce1fd74da127d97507b0     1516bec332091a86f8f39                       1JVYkVrKcrzATmHSskeowT769icJxG9HDG    9cfab55b59102a710069
                                                                                                                                       0429b8076078547af42dab6048311610d0e41b342b6e8fd380706e
                  e085db49cd611d002b47852c3431b821c7 00000000027ce14d7a443f4ea5f6b652ec3305e98d                                        b5e6c51ba834cb0e5e44a220dbdafdbccd4cb1ad5a119305fe64555
14377       43287 ec79da20014b657260847288faf151     d6d56eacf2b55fe8a9c525                     12HgJ7XPp249QNJ6S8aeH8Heo5NN2jWxaa     ef7ea2673fc7cac319a54
                                                                                                                                       0459c13d2f06da02e84edf61755614abf31fa1b7c921458001989faf
                  c38e456f0a23c24625728130cdfbd26483 00000000276db428ca3aa1b7fb989e638962d60efb                                        e53f97cf3a0d7e9b912cf20c8ff6430a727b82b5efc95dfbd0888098
14378       43311 153137883071dd04f3053e256a13fe     79928f9a7ab47a00c303f7                     1LN7xFT3WqKfrBK6L6pxXXBRGewnMHk6Hh     06c739d9d222240674
                                                                                                                                       04d3cb5a1468b3362acd2694a9a53115c11cba288f369aa38bfbcfd
                  c894bdfbe6028ea8866e1dfb27db091415 000000003f85211f6acbc6f594a963debed82db6ab7                                       107d206128c1cb95f948ccde61633f47672e92da4a8cb4cc3f9c1b97
14379       43321 5220245226093ac543f4b521ecec1b     a1009e8daf47a73f72aec                       16mpPJfnDCNBTvruFuWmtYwVqdhPkUjhBa    69e62752d238b3f9ba3
                                                                                                                                       049b4ecdee0f6dec4853eba950349af3b6f1264d8aa1817a42a806f
                  285f2a1683926acd598ad1792ee8d833a0 000000000d5014d38be5ec38f7efcec4830ca6a1015                                       bea44afc92e6ccd2ada6e1aac0b8d84f6d74cd11b85c7ff2c769cac2
14380       43326 58c7511744d65f8fa4230b7c881bad     3ead9cab87784609cd89b                       1G6Lr1Pa74pEidM45o4GZ8ZJeMLXkVZqen    5be3bf658dea972869a
                                                                                                                                       04def95d22aec94599ab9ab5defd03540be5bc47c55b37aa967c418
                  990a962ffe0b58483e843b5a42459f9cfe0 0000000029eca47089db8ce6becd0c70ff022211abb                                      e588b7225cf8fe18d5fb2902eeff57b771a0bd09bbfe6bde73b75a4
14381       43330 12619a475dabb4492cea2cbcdb4fe       5540c026da51c17eddd03                       1JVcXGgQ9XqwiAYqqdiihmwdbRejFUhuZr   357c0ba615b41b96e01b
                                                                                                                                       041aa405ee57992dcead1796bb882ea653d728a188f4f510d5212f
                  9ca9a3dacd723fd48d69681bf57a48cc645 000000000ce8aa144b9e7c65ba9de8526574e3b02c                                       2ac2c2172e703cb92177bccafa59790f8e41a645a11869595901052
14382       43332 2002ecf5325e4f769618ce662ac79       d6b09124f93f5a7c3cec5f                     1MzW7XsijWkvxLUp9JXNoAtTKb4MDCUjyx    3f88fb1711d32c314af1c
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 801 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                       048ddb8fa9edb2337f7837a40146ca5536a468754b3e4b8863736e
                  fd871d7fdea51472f67381901ff7c096661 000000001dc3dbfb1f282c0c566d98506663abb361                                       5b37e26dbafef8cff9d43b63ced64fa800b9ca9255cb0b6554c66aca
14383       43339 e97844d22aa293778c9b1edf4e02f       a0a7334d0bf1d9f405e672                     17qkjDjk6Aqk9kfbvidU77ZoNWHxDHqwnr    7a93b020fe22b64e2f7c
                                                                                                                                       04181a29514f587abab03d483b44c232d10bd6d69244c6a8ecb36c
                  1159d7917aa3270886c4dd4e32c04d1a69 000000003ad9b5c1c1290e52b5c7df6b023f8c93bb9                                       891353956f61d5c6625d0b05ee59ea7e9d7e39c5b1f80fb7bfda391
14384       43343 45773bc7bb37549a2daa4f3fd682c8     7e97c194de6a94d3e5172                       1HQRfPbWKePHitU7RMzaLHi949LhSaGTtB    77a2fbdf5efe6f7de3354
                                                                                                                                       04b328f676b9aec55a520423bb40998c789cfa2ea0ca8e11aeba6b1
                  dc4851d7413fc6f226d08016ec0e4b86bf2 0000000004d69c2ebb5a2207ad6a5bf7bd6f7d8608                                       1c23eac6fe0c473aface814f3f84e4de5a967a7c55913b296941ec4d
14385       43348 ca812220105ae3ed4d280b33bee2c       11668fd4937fcd4604b2ca                     1HYugGT7UCRAxwmoMXbnw8meTBjeCwifSy    0bea4424422e4206dd5
                                                                                                                                       04b185047cd488a24ac947d29f425e3b0784e6f37a5b7927d0b16f0
                  8108ae746c085dcbc5c8591b0cd8bb7423 00000000161d605926bed3cda8d41219fcafb2a949                                        86764f1224934fe2f50cb49e37faaad0da24b3c735f6c3f41a94f332
14386       43355 467d77dead76f973807dab39cf2ac0     690dd8c643276ec3d422c1                     13dLzNSMe3N84WH4bL7eYTjts4TnQBiPwQ     1ee48e9658c2e455af4
                                                                                                                                       044920421c3b4e65f1083da2c096aa7d0a21fb554e2a0fc5fa343de
                  22418ac05df21448de10ca4721a1b7b94f 000000003c97aec68f6fd271ae6b4da15e95fecd6fd                                       a671dc73b0474380783c5da71112aa4a6c65c5a3604cc0a77f5108c
14387       43361 b783af6990e917ddd10b0c95ea9e30     3063d5d8922d4c68993f9                       17tZcBHS8LwcQWPdX3afGGixdiCRGQr9No    9372f1fe6d7832300c98
                                                                                                                                       04547add8130d8ffa9aed8278d255babf02ed51a54886e4a03b132f
                  b1292623146729d526c29a8d5e8e4f3772 00000000394389b0dbd57dad1afe31ab50845007b0                                        5c6a3480d2037473bbf1f5aa6b76b281d2a670eb99a6ca92e8dc96
14388       43383 4aaf1c8c72d0e8eb9bf81feb90541b     96c555b6ca12c9bfc05121                     1PhxFt67tQ5E5pVJYQG4M6yKr2nggvb9yT     81c5f0d024448ef90a29f
                                                                                                                                       0468e13efa524477b8c161f5a1967640091f936a80619bda8ebef7e
                  b0337010deca721d6071a2d916567356cc 0000000005c019580c10e23d31a3e35c2e7c90674f                                        4c6ae59594184ea2de0b577127512a29b65672b6526d41569235fd
14389       43408 ed6062df3076446df076b8ac1a81e1     bf6e0601979415d59cf982                     16p41Swz6cWuhb9LpjBus2UojRF4T9uWFf     8c4eb9b743affa05fab94
                                                                                                                                       0446e0c116c6af206c0402812bb84b7b48fc65c33ce332a7c01af14f
                  85b5bf21525cdd53fe8543f89e155e99fa2 000000001f8fe323c4516b3d789ba6648094e067c4                                       1b74da3a68d444c1438c0a3b3a001769f1e39713bc5368cfd1864d2
14390       43412 3bb3dc2ea5a177f95b3f07278a739       4ab584b3c6bc3b390e4cc5                     1BK6giAeTReCvCp2GHoNezuWJBcPmF9pju    7c9118adcebe3330371
                                                                                                                                       040880e757c77b9974ea9347a84ec848d67d7cd891cc22bd0d4371
                  c73ee76fc3b8e69aee8d02bcbb1b70386a 000000003a0b2cc50e12739662e0f1983eb4c7aac0                                        74ade7401876b16739b2794b2a7ad1a759a999c98be4ab770f52d6
14391       43413 4035c82b3b00dff7b7848e60604f0f     c26ebe5c5fadbc17a3ed38                     19CS6xw5m4fVMM952zPBvmczVnCDDtbfVT     1bef01866db0fb3080d797
                                                                                                                                       045afc5794b009f167a87209f57d52bb0355b3cbceada09a7265e95
                  b78ac64641de006a793020f80527358716 0000000006cbe5678a2f0d6f731cc4852a23ce59ca4                                       b8c8dc3deb62abf48876ff9b0a3e0b1e07e5b04e8514432cca1d390
14392       43436 514100a867ceee7409a75826fbe540     ece3e5dc4e74e3503e87a                       13VzZajBNWXKs6QPGsbpCHwnJj6ZfLBdUX    4834a9b714cc627fedeb
                                                                                                                                       04a0845235dc12c41202be6a0f16a8de868066a541be2ffcd9d0141
                  3b1a12a5809b61aa472e304e431649fb34 00000000013b0d335651f868653937d68bcdbcdc06                                        76344241fd23671d510fa58ede1a2d228bb031c343bd5157b631b2
14393       43439 dcd2cab01ad1ac53cf78b9b40ee0f6     5694637eecb08cac318062                     1BMg8DFFsfy3hiRCcS1iEUTmZsLvmrq5er     43c7bb7045d770c9f1939
                                                                                                                                       041bda7e6e5e49871f42ac72ce09d28925c569eb108794cb18c6cee
                  57ce38f15cc8f9e69a3c6dc2a3c12e04d9d 000000000e7eb9ae733a36f04bda4ad7dff9e960bf4                                      f805d142b920843e077de7b5600adf78329f9abc2b3260d925a3f70
14394       43453 c87bf4b7b2d87a00fc73c522a0894       59b70c1d58768acbd7dbf                       19CXrWjchULtk1aBfti4xKw6eY2Y3UJbfT   98d6fb08138b89340abf
                                                                                                                                       04bd72b2846dd57aa715fcfa8ab18d8221de768e09a4fb08a59984f
                  3c1e38e3b0191940d6a73f254f7e3d45e7 000000001a0022d6655f30f5ffc0dbb1bbdd144da5f                                       43497087e39c30669c718ebaa8c22edf13ab1806b939e8a6b69a6b
14395       43458 0c7fd12f20aa8849e08bf8129556bf     37a8f67fe1032e51491dd                       1LCdcKuqub8wZsNMsHGRxSUeV4zwcXgYnG    df417e0742de81e597e0b
                                                                                                                                       044f26aafeebc2c8c57fc56b397dd64df12994b190c4c85ccb9b46e7
                  899bcc1b5b230aa986c8bf53afba97c0517 00000000338493d41245f3e5bcf80922abbe3f367bf                                      5ad93817a474c1b91f10350f1a2b37b37c8b633f036a3301f5b7e73
14396       43464 c662a585b450e24b2e98265f8072a       d75ec57e3820dfde7f6dc                       17aqkekLUMrsZfVAPmvFNd2D1HMdwQ9fmY   5e22e9ca03cacb76ded
                                                                                                                                       048898f186cf59affe64f57a1fb5e3ae5d52ec520835439bef6de641
                  c1b5ef971cbc127c62b4a5fe246b0e3d3dc 00000000346e9a9f234765d14403d7c2fcd09c20f8c                                      536f66e59f99c890ef27b4f14a870c992d9d8a830c53fd475335584
14397       43468 246a8af1234b23a23a9323f405f3b       ab27b5b952ffb4628731f                       1PPJegart7FneFPxVFZxNpSwi5XichK3kS   7d51ec5debf97e1d8da
                                                                                                                                       0487577362535316c566d695ecfb09d7122354bca64f82c3d6139c1
                  183752b75ee37acb4666ef7bbc13817d87 00000000301edc195e2cc4885a29d8cf81e4304cb9                                        990f7eb629b27be1c7050a0aca00d3245aeae7b6e0c03f64f1f5cd2
14398       43474 dbf5f066987246953da8876d8efe99     a1f2ef8d08ba425b2aa679                     1CNcfeW35v2uu9ZUnwNsWZve4T56hsAK5M     634a92cd02e3bbb2f7ed
                                                                                                                                       0436b37162ccfef8c605e609314b214ef5e7bbe7fb5808dc1c3abe5
                  bedddb0cbad3608cf953e31f8fcb4c7a2cd 0000000030ebf6f9da012834b5183beb77003d3a2b                                       2289d75aec28420d9dc211744084259fe8905710a60a8a437cfc372
14399       43480 da31c33413a28fd9f2a9270a9d13d       a6cb3debd372f0eb240dee                     1GfrtF1cfCv5gNvgiAHTpN5p7bK5u2bKcV    9156dbb9dda05d79788a
                                                                                                                                       046a2857422ba8c3b3520f54c0a0b47251d5959f34b0f9d8668e481
                  8a338ba54e0f713c1133111ed1fdb8525f 0000000035ddc30f1c1fbdacac19aec80329fb325e5                                       9a30d0a35546e05daf3fb4978707e8704cc24e8d34f2c8182ff9153
14400       43484 24a3191b9e382f2aec9b04820b5abe     09d86c5f4c7e4bf77ccb5                       1LTG2ubEEtA6iHgu79Y4VSVmQ6ZYFycXob    3c6968279bb674a5e8b1
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 802 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04e529cc710f63807b84d7b1ef60f95672f4192eeb3492cd07d7177
                  b2b1a1c2408ca7d1740d88eb3832ec183f 000000001ad3d4baf82113b62ffb1c4dbc02f93259d                                       86b7bf0ec3fe8243f8273d77e65ff87d611a0ca74ed78c8200926ed
14401       43485 326c021280974ba48a37f4a6fd1bf7     adc3fb93f8e378b0461f4                       1KrUk8qTnLiN7L5bGaVQXqb84zht8beGDy    6e05542beb956855cfb4
                                                                                                                                       044ec5492fdc92931e74e9a5f158f95772c5e987ae61541921b993a
                  a097f908e95683e52672c36f97a56ca6cca 00000000085292ddc316804b33377933cc9def0cd9                                       efa70323c3ae991cbaed7c3a57b6f4b70a1da3efdaf851c7fefa0d58
14402       43499 ef5618dcd65693dc18090d9899a08       ae0dfd973d5888ace2eda7                     1BeGFX4JPTuUcWXCB59dQ4baSWu5RKqcfn    5fef68d215d7a7db5c2
                                                                                                                                       04ccd96760f6a96a977c8f1292358818550231ded2c7cd6cc879cacc
                  aa5f6a4ea831c68d392fdd536ee896d939 0000000017771732f3b804e760f33e41b9702a01ce                                        35b5c3cdbb99af517ed35c9895c2e78b4994995145dfe1a37f0512a
14403       43501 84b48cdbcba776d639908f94ddf660     53e22fa1a83824417c8139                     1PGq2nXmsYSJDo8YtUSg29bu7cEmpRcXQV     0eb72df07dab4399eb9
                                                                                                                                       046ab36bc91b4044bc3d9ccca87305c8a9dd6f18ac629a2c09e4909
                  37d086e200682cde73ad88bd45e77bf6f2 0000000035b1aaf67e68a5f0d7757e5806f2f650117                                       ee6599d06456c750b76d1fa05a90c84d086a5d30ed8e98ab5dbcbd
14404       43503 464b7e83c74b354ced6e97378b38ef     9543552f1c38dc3eb5d29                       17MuRNFet9w9TijfMEcCd9aZtPsSmoMubF    31803d3dd2705d56849c3
                                                                                                                                       04b0dc054bc7ea9013b6ea656b6f9c659efe159d460cc370078efc3
                  94f05b74461dc0dfbbec86e2edef76124d1 00000000086c0fbd4365be62efb2a0d322f8977924                                       0772f59637bb475734985da3aab6c186eed47ec6d95e0f7ccc7fa93
14405       43514 9b8943f7899749db00305bfda6031       a5f2d2509d97d4af423113                     17TGKek3XoPWRKQ3u4YWiuL44TR87F4rPQ    45cb627c63abe12e0962
                                                                                                                                       046fad61baa2fe558dffc527d1783b5539fc4966d49fcb94419077fe
                  70903bc3b31de7b1a6993a61861014397 000000002cbd0cfd45790461e5bf412d295b5bfe49f                                        bb241d1ad09b02a504d6ebdfb5cd8a2aa63a0ff67615c9268755adc
14406       43521 ba51862b07c975b02abd0c6eafa0844   923a020fe839d7921c2b8                       1QKba2Xg74hzyTkek4hkJyJWyAqtZvisiR     cd698a7b02303f45cf8
                                                                                                                                       044904ce884a6518e19c6834225b015ec0d230f55ea273c1b1e402
                  ff2954cacd0269862bf8807205ce8ef250d 000000000b81e4b935b273089dacf6b461911dbbd0                                       dcc5a0cfdd32d1935f4cc4dc06d73b343d9b8f5a1658d7a4f27845c2
14407       43539 ee08d7c115f529a4ed101b50d94f2       7d525547077d91b75430f7                     1ALFy4NDSEu433TKGNCxuRqTa75hGyDthq    8ab37e760a530f85fbe0
                                                                                                                                       044a5ee11e7f2fb3f6c774d2e67bb5890a7d124176903cd5967fec4
                  977ebcb0f4408b039490ec429948985cdff 0000000012cd070d457970973f2a5feeffc0a8f8854                                      4aaf66af264da70ad11048efab0b595c626d9cef170323d50d05eeb
14408       43545 2f9fd7fe22f8497e4102ec67daa72       341f6e73e7e85c5a30494                       1BErA9RjGjLjax3V1hWrngvusptVjGif3D   66252396b84424fc9f6a
                                                                                                                                       046fd97116faa32967e46c4422e849ac0432b414f35e3e51b7544ad
                  02beb06d063360568ccbfdb5cf1723198cf 000000000dc681226b8957bc03546837047b322b61                                       4f437c68d0146a3a78552d448f8219f05c9d6a12afeb8fad2e82d03
14409       43546 06b21c778bbf91d30229b04ed5a1e       ccb51e62428405c72c391a                     1KeEuNbDGC76qr9ydMTQ84RibauyhsfG7s    ec8b4f86c5e6303de29d
                                                                                                                                       04a05a15c7e4a31553e2b3548e6c67ed61ea2ca58d24d442ea0b8b
                  abe3e4fe9260630229bc44482c90a4c3fd 000000001a45640267d2a527256a38bb766e0ff5e3                                        2e40fe22718ccde37a52f6d2370764ffbc95f105b7ba5a9d57fac5fd
14410       43555 354601d7538ba10a1df4f42f8d8fa7     244846312a9953011362c5                     1LMpbZvzC1Ps2ZeobhajTxRn5mzMoMHu55     3427b5613ca3b07f95fc
                                                                                                                                       045a55f99764230007e476acbc1d1793577ffa0f5c2e4ad1aaf1a3e
                  10a18a53c3d92525bf2f2e0f26f9650fc44 000000001ad405688b2b2490115127cded80e6ba4f                                       d83eb61f5611274b7bd782fb435737ba99bfdc59caeb9b8ea4b5f44
14411       43556 dc9d4d3cebe3e4ea78bec9776e704       704868b56bc7f5262a8310                     1HkHAfee2HkmUevj96VMuxRXarGCHJPimA    7066859aa49513398701
                                                                                                                                       04120d9f34776f2b8904ac9a92bcd164cce251690280c1306645e71
                  3e9ad479fd997007e20a1408e507fcd844 00000000287973ebeed70275a10ddf0cc02ede14fe                                        92d914754be579643e6179ce6eb7f35962de5a9ea4876a23e7b018
14412       43562 a6d965b23123a971118abc65031fd8     8eae9e28f8ef9fa92e5360                     138qniJWay5bRNfMeSwWjbPFq6s1HuUGqm     f4e803bf1fe78dbcb3204
                                                                                                                                       04bb886209450e95a643c462efc8a82748612a59e4ef2526f43f699
                  b31f892f59976a9602864240a4d8e76e09 000000002650bf788d526b20046da68d470a16e80c                                        056adc49f7973dbe3fe7d49c799dec23c4d6c9d105c8ebb8d9ecb10
14413       43563 cef6ede52f507ea457e0d0b203680f     0e54c4dc70a415fde0bf74                     16mmvi9JTGyJRhttxyosFjSjtwAKouAe7k     865a666f17d829afc7a4
                                                                                                                                       048ac9e36860955db3ca5aeca509b6c2671e88ae115295bdc33cf31
                  223f4478b58646579e62670130d866cc80 0000000036a55ac8a492dfa7b253f0291bbf206dee                                        3a1c811a9dd6e9490fac4a9860252bcae2178c4b7b33d3bb270752
14414       43566 35a5ee937bc90e5a0f120ef8b8eaa8     6eaa0ffed309beb79783af                     14F5GiQQes1BkyXgwMvdtXfRFX82kZXJ1r     ee7958bed307308b3aac5
                                                                                                                                       04b929e955ef54e2f996a5a0ad77f7b182076540b3994b22e4b0b0
                  cbf90c4ebb8c10bb231a53aa7f70bd4598 000000002bfaf1017df8b8d41a286f8872724921fca                                       d6413cfffb302bc9fcc6373cb31ea1ffc81bd459679843b556bb072f5
14415       43585 79fa7112134350b8c14ea2ada645ed     5763deaa1ffac0d318eb0                       16TCJ7piAnQiShhmSw2fXLoVKBmyyxbGe6    6c379b989a22a0091e1
                                                                                                                                       045b53c633f43af5b17b380261e0d87235032671156d8b7bbe7b7c
                  847955bd43d8d505bf990f37ce8b796e56 0000000002280d04bac99cf4fb706218d3d609117e                                        050bfa96975e484656bcbc6940123ea562af66990dd62b9417441f9
14416       43607 e5131198272393701341c5ec2d2560     9bed7aedaf084f4f41a3b2                     1MzcnGzXjcqB8Y2QvDnX5KPrvP41oZ2Tza     4b99c78c4e28b87799679
                                                                                                                                       04af7bd9fd79b0eb82d99b022aee55553a8cd564361b2f1df45a5dd
                  8be21a2802c068cbbb2db2c8a9a494f320 0000000011bd268f802a593869922e673f2e563677                                        f0e46a4ccb9ed56f2c78328d67069dce570905f7294d09189a74930
14417       43610 4499e5e85527f168a9e0bc17bac150     01f95ed104c728a16cd68b                     1B4MDp3NDKBg5LnvcayNnw5qr4oYbtJf7R     ab96ea5a6770b905f602
                                                                                                                                       04f76ff2165c85169c50dd7458e7947d4bc88d068c6507105147145
                  ca092e4eec8845fc77d7146011aeae4c40 00000000021a60f407e0556041b5138333c2f4ad18                                        ba6d56ad7303857b5c6c66c23e2feff81eb05c264c19f8a34e71009f
14418       43619 2783c6bb9c207f295d76870c6b23d5     1d0c079e95bc2bd7a3c0da                     12dN4vN7nSsNNsFkqjKXgXMxJxvXYwievj     fa143fc97ef29d3d545
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 803 of
                                                              913
        A                         B                                       C                                            D                                             E
                                                                                                                                        046758b958478c623b517e693bc79760a2f138599ba5d0c2560922
                  9204f23c0cadada233275e8beaa9cd6a9f 0000000015684baafde0d4a36a6aece0c28f0af8ff0                                        e2868a67a62ce4a41e6bdb5c8b3591d95532daf38a5c09045c5d25
14419       43632 e85a936ca779fb16a5191378436b58     e4df83b602e3957c0c3ae                       1AWWkJnsQGPqjGuT4URSHQ82VpXUMDTU8h     a7c511fdd995ad29d43d81
                                                                                                                                        047cc7e48a0fb4c329ab1a1441c9c654d2cf8b2ebcb2f5d5de2a63d
                  b28842b0a944630b1dd1bd0a742e5987e 000000002e1d7c448b509c2c2f13fcd6d9e594a78ec                                         dc7dedaabc016ecdcdeab32f91d735de82daf59dacb46810bc9911f
14420       43634 ec5d11f019fedbc03ace9e0d8dc2893   7e4827c21bb5df4cc8228                       15v78wS7QdNvptLXTDw78J62xZDJdiCCZw      c7bc17e5c0ac70b1ff1f
                                                                                                                                        0454b744155ac71e3570cf84d1710c10d50967836af1b6067acd20c
                  f95cf10f5158fb5cc424cb4996d7a4de504 000000000c7f6d4df3e110574b56323abeeb118bed                                        86a18e4655ce8d629577d5709665c7b8f1c5880d18e756eb66c148
14421       43638 4c664659d0a08a9fa641f65b43146       51c86823a8c4ee1b5a7338                     1ALgLrX4AoE8RUWPV55gt4JhuqbzMvfXJJ     ad9cab4b525871bf05b11
                                                                                                                                        04c7a0ef38dda6cae43145261cfc08acc74238311434e42a08a73b6
                  74ca84c2f962ca02f9552998f94952f7aa9 0000000018aef8d74229af3ee7318c502923595315                                        c40d17e2366bee21064080193499662ee80ec6385ef80dd34f2846
14422       43654 169030c7a882cda1a1fb53f7b59be       57a1a10c8d955d76b5df50                     1Ldv3jGvHZ7uhVmcpaHbrRKtVWLekgqzp9     0fb84056b08847b914ba1
                                                                                                                                        042323fffaa73df46ef1d5cf9bc5246237447aa212c072b7dec71300
                  e4ada8f37bbad9754f6609b6d1ff1123389 000000001913bd5c19407c9aeb6a3d290911e6d83f                                        298958dae0afe238eeea4f41f7a4c1b363179a9c03890a28287627d
14423       43655 6142d115415b30efe231f034b49dc       38daa628f5fbc3cea0b331                     1cuEXjMeMjRXt3rENvPeLVxSzB9kDU1bn      4c2e723f5013877c7a8
                                                                                                                                        04548cab74846f816a5c473e5410ceb99bfdda2b8c1efbefd05ee35
                  10b6a677381ac677bc8bd8fc1d54b120f0f 00000000128fd1135694642c6511922c3aeb70372a                                        54aa215a65fb3dce7a553a79eff9ad076a914b14c2fdffbac2951889
14424       43669 b30e163f8091860fa4e0c17869efa       1809d6f1c73f415c8db04c                     15ifcY236zN3exKsCtMGua35fpd33RzbTX     696a9984473d7d85dc3
                                                                                                                                        04fecf49583172f533af1ed02421ae054f6d46ecf8306d1c0e32d1b4
                  b027ef1f41305a8db4ff50c6c48c67b7cccb 000000000c1713778a921fef645516aca5aa0d80f7d                                      fbe54c6caabd1af81328faff8dd58f418fad4ef1d44b41afd840eba17
14425       43674 7046ad3c19033d3ed1c00188e901         0b5c6e2fa970c51f39d8e                       1LxhKmHmbG9zv6GEG3pqjvGDhM3Gtxyrv6   e2ed2a58f783e1ad2
                                                                                                                                        04152e175c185a1818cfbfc523a2eac0b6033b85d0892c833c5a9f8
                  4303ef0ed74a003d75b073cec2cfaeb768 000000002db561d52f32d19b5f66381162f0224583                                         b168b7adaf7c27304c39b05b2dec098ce5323823006f1febfc220f59
14426       43683 75ff9730234178c7f976c465f9971f     a11ab1f8369d1f5db2a081                     12FCT8mNTzRMsBHoFGzZfeLuARAmSGphbd      0c88e5a064d2a986d8a
                                                                                                                                        0473f8215bb28a50dce802cba71484e7fcfcafb7714ff9afff91af269
                  3fdd5bfbf9077fed873288a8909a7a9403e 00000000008fc3f49a79dd78f7eab899f153e878f88                                       d1e30ea8039f3a8b020fb3aed5eeccd97dc3fea398f64be00e38ad7
14427       43695 1d8eab7964e3bdd2870f40465deeb       667a0f6f5ccd0739e6349                       15H5JeqJFF3cXpm7pZH6H3ccraPRM8t7dA    157222285b37115424
                                                                                                                                        0433831edf194893b5268edecc23557a0b46726259a0dbf1d18c56
                  cfc8e4099adc6e5b816ccd8843d90eb002 000000000ebb498be92513f98e4fa7605b123a42f9                                         b4c639fd88e902558baaa936e31525edf500ec438db29e233c1aa7
14428       43704 5fee184d13d5b18db33cd3587627f9     2d08fe9df4605cbcf6bd1b                     1K1e7GhZxS2WNmNxS4UJost9kxHRt3FT2H      d91b1d28f978a1d488c8e9
                                                                                                                                        04bafff620c1050ef0e00271f852c2e5a384678bf7af5f3a6c9d14ea
                  17cd0da558a84bffb8e981505d8a85125d 000000003c1b5ad46f22f64bc5b7954ba42d08f66dc                                        0f74b2d0feacffd439381501d837a2f3ad120aa4c21b53d97fd5d102
14429       43709 f4c287464a6b0a939ad134d5a8d0c1     18c326937424af94da51f                       1EbpnmPNkDhKPY87bzqDG2G5y6Y78QPZyj     b86b89ba65bd08a9f9
                                                                                                                                        04eefef6bf7a96ceef33a04c8badcf6779e20fab4846c567e656dfb7
                  0464a95965940e37965502a1cfb7b42fd2 000000000b6c59ddc2b910d47b83d52d99bac48bdf                                         23f20ce078965ea29125a432fed78d05e2fe2947412bc20fe5e640c
14430       43710 e6c8a16edda8b8016513349de08b06     4ff5fe06dc86f2c21050b2                     1LMmVHYr54JE7HYTXMPpU4MF2D62fTszQX      aeed4a81f20abeb51c6
                                                                                                                                        044708a5b466ee128cf01624bd4909c787528966a312202777042c
                  a373c53b8f4aa5c0975b57d1195289c45cf 000000003aafd068953bd0ecfead0b23c9eb3ae664                                        55e6672475a97ce392951fbf5ffd7f9bbf84a401cf0a84bb3e50c65c
14431       43711 0824933f2ecd97a643f136cb6749a       38bfe30b93721663d59c2c                     1DNDpR675k7JktwPTsKTS8yz2Kmc3UieKD     4dd1a0ab84b7255caf28
                                                                                                                                        046a5acd1c7e38a1cd4d966495796fa8028adc7e5042e6f2544f8b7
                  cf2bc044321a370f4b63fd59917df607779 000000000f29ba15af083a4c8db213559b87659f9a                                        0c6f9e240299d42740527d9c05fda62325b79d51580e5c6785835b
14432       43712 c4e823880dfe7a45efa936deb5b3a       2251b6f92ef144705c93b6                     1BiYKZaQNFNDaEo9X2vcqgQHkfKDjPQ6Se     2fc99a3b633f8dbba04a2
                                                                                                                                        04fe00226e7704c5791c7c0f952c311e8ab558489002f8368898175
                  748082f5b63c806b33a59d691b074879ea 000000000ba42920762a9826c699c00932bc55caa7                                         0f98b56e8a86b91e02cca889bcc984ee442b5dbfb5d006ae3a8ee22
14433       43713 85f459049d84ebde8b05c47958e6b3     8370005cf10114ab985dbb                     19GMztLnZj2PEz5ANX7AD5eazm5XVefg5A      3e6782ab0ddf56d416b7
                                                                                                                                        0490e8869c176f815122d9c1330c45139b3949aa073e289c60e2bf6
                  757d42432431859b465115894d896a674 0000000001cd2a9997c82d39f7f8e9091abb5f958a7                                         db0cdda659574cf040237af34730dcc9c2f8540877b262a7989553e
14434       43732 7afb278b17ec8bd86e6b1b8138b4412   90611904042f4c23929ab                       15KdHDBFfquqPEQLjFhhNuzc9E4ARHM3xN      d905786247e8785ea236
                                                                                                                                        04975e56a8577663d1569e16fd8e8659b3639c259647a10b4b7282
                  d99c8c6e4c7406217f4c66e6bfe7ed86fd9 00000000001fdeedac9f5c9f8dab6d22b4403db64f5                                       b7ea3ab91e6cf6ba89f43c0fdfbb85ce6f4806cf6c29a32787aabdd1
14435       43739 61dab3f8c2bd5453d757c561dec0a       e0cbd23cf213d2a2d4611                       1P2m7gNs5m1ugGjeDfSp7s6x532C3y79Jx    6cbc35536a972b4031de
                                                                                                                                        04837c1be10ce437e673ddc32e5c32642b69169d6473b8c79fb131
                  c56e67f45dbfd07c8308691332c616c7586 000000003df7d43bec764f4253514b60401b676d13                                        0955c325d4534799ec9f4b20139bc45d660d96a59d11bc7a580ee9
14436       43753 c1ad892bbdb3507c403152b6451e5       0f3dad0f611f2066d43d0c                     13mhipp7p9VZ7jN1rQEmSwiqJVm9wKCDw1     31d1a5eb8fa75206541fb6
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 804 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       042036d3971d7bcc834949a1b5b3148abcb24605f014e0426b0d63
                  3e0884e91fb13c8a9b0618999968c274fe 0000000029231f2269739852cfdce164aeeda2db4af                                       f3947945f614129dd88c1e771558a3e2f60a3c075bfb1159fe562b6
14437       43773 306482fe5785762c6f2a559d3ca51c     adcd104594bad8b0f2953                       1EfSGdNS5XQKD6heozac5dyLfm5DWxim2A    565e2d85e25d208a0d4ed
                                                                                                                                       04a70f52f6ebed6fa8be04323e0e845e075e04e5bd5709fbc3b5134
                  8b0a62a7ed51ad1c703bf4dfbc6ce62c78b 000000001ed84e6ea6aececf934962154e39b8d889                                       57f6294b4d621ddcac16fd26ffafabd99639b7708dedca8b2e12061
14438       43775 455c36d6f4467da805edc05c7c8de       ea0c74bbe456e5a8894295                     1MEH88tsxwYi9kT14KP54wTa6Cyw4SPJbw    e453eb7f936c1e7b8341
                                                                                                                                       0492e26fdc28f7f80a2496a0883bcb679d91c41a41d6b421cf7b305
                  15a377c12d56e64377fb1d6eb02836f807 00000000173a1353ce2630ff2b0d6196a4e95045c7                                        6e640fff937f2d1a6da2a857a2f586ee3fb5fe4650ee60da3a373e76
14439       43776 f72cb45563ef014da71e0e15690742     ac45dcc60101a1d3ca99c8                     1JV9TUPRHGrRWiordpTrpRWZTHWzggyuqS     88e12b585930b8b1925
                                                                                                                                       04fff2889a402088ef4b8d52b37ff14d7429b56b7b296920102b59b
                  a089e724c12e9a5ed996e17c4ed23b5032 0000000020be6372a614d677321e37f778ef16b196                                        2546621f11f9a161fdee50c0a4d7141e738d6c4b8d5094449c17eaa
14440       43779 bf8c6f12b51dfd2204e452f79fd3da     a10f554fc82b3f7ef12704                     172mqkYSbgVnYfVQcSnEgsqHLgfUF7ssmb     493812d509d1eba73ce3
                                                                                                                                       04bab8c6d032ba9619f58f3cbb91f162bb44af183a721211b84bc86
                  58231fa0d02d33f4ad3a5180dbf1b2a65e 000000002777549261e114d8241db1c79d8e4e551                                         437b6011bd45a6a0a0a92a2b70274eb810a4888acc771a758e7ec0
14441       43784 cbada58050c29cb5ab25ce745bc2e4     e21b266a0af017ad9a61227                   1BFbxBRm8Cuhkt9sdSgTXkmQDsnU4Wvxyi      0979480be0f842e0c901d
                                                                                                                                       046d67392f5d6f0e5c814c379a9a0664a4ef2bbc677a65771a159a4
                  1a9086d1260a3e5ca13d541cd0419845a7 000000001872f8ab8af93416c5a02179614468e2aa                                        0c7eaf71464d30b3ee399662bccfbff0f723460106472b6fca374e62
14442       43803 9e30a03b7f6dbb52b9cfd50a34d5a6     3b58a1a8c36ad72729a855                     1PvMYg6u7ERhak2mjfGH2uALQBmkT91sa9     4be75684b116259a0eb
                                                                                                                                       049df34fd161ea9f4fca50154baac4827ae667d109466939c601df4
                  595ea786b5b6b9d4b55ea94e03287d4a7 000000000b379e68f2172efc8115031a2570bd1645                                         9ca8416390aac526744e22d15b36a1a0fdf5ec6282e4b28ddb1f06a
14443       43804 7b48ecfc7d698e378ef89e6337a950a   f8f743c09a20f822467b78                     14gRMeNFtcNgj24uxkerQRP1x9R369MWi7      51737493426bad5e3ce4
                                                                                                                                       049dce472cfd719d4cefacf73a7b3061c042e060b7aea6e939db6e4
                  21b23a5ba24dcdd6ca3856d0d67b927e34 0000000020a6d84da1848a55edf27f1ce770b1934a                                        cad640be6aafe0dbc437c70450600686510f14bdbb91171300c5876
14444       43813 8a744a4684330b76b1f0e4ab1551e3     507f2bfb2793677f84fe6d                     15x541NKJZdmENPR8WTeDBwycYAiXh1Fyk     3ac2086904d51db0d004
                                                                                                                                       048f26966622b51e994c69f9f9310bfea8a6670f34b680ddc2a5b36
                  c1ede89d3cc328c50bad0ba64d5377ce34 000000000edad276954a146faa2ece1f4d59497fa5                                        bcb997c064e9953ae2a348eff4ddb3c145114ef45db571cde19b911
14445       43817 d9f985d8b0b04512c7f1884934b123     5a2a5bd502e70c4e05a42e                     1EGJJXmucno8t2AFd4bHyQY2c7U5zwqPau     8e3fad3dafa8db85f6fd
                                                                                                                                       04f33a85093b73da285bd1cf7653b24bf4516bfbe36f85dfd7c1e74d
                  128f412e618033c8d1842a25fc49f906a14 0000000033039b3af0fe2ada7e981cc5b239c3cae6e                                      650bfc6a430e3b90908c3fb2c4ea3c409865b4d5083fe5088fb0c1cb
14446       43819 f8dfc4fc8024240c6a85a1eca0454       9393d36c43ce2d885a21d                       1J4w14NGzjbbv61vwKDfqvrN6hvuJrge5t   c0da67cc683d773bc9
                                                                                                                                       04133a53dbff377bf34005b10cf8d6e0e51bd8c0d9d72845bf49beaf
                  ed51a8ad087a2e19ae193e39a949bceaef 000000002e7e780bbffa283d909a126a76581f31b3                                        1163c8fe661eaae58abc6aa7ca76978eaddb311809658971a5c03d
14447       43820 3b30fd0e55f7e0f063faff1b678a03     bf86ebca9a3eeaa48122bb                     1GPedQ5BWss8b98u6vUFYcT3nXFY9f4M8M     a040ca25467adbcea2d2
                                                                                                                                       04d160636bf99a33a11748165260a478f60c9c34677481a823999c
                  7d82017bb4e99ff74773091951a68b9b76 000000002c2b5fecaf36b3b2e811e836975a2166d6f                                       21d8220adb9c4a62306ab1262e4c3d6cf6ce7320ee9cd81ee78cfd2
14448       43828 2da7069b19c9433bb56bdb84d6897a     eae6214c95a13e9830975                       131NmjysHH9ZPBUusELDbdm8Rt78HbTefr    d768c3a25d47895336410
                                                                                                                                       0473ad85c16483da0b05ff6756a6723bd3857c45f5090b79dc76be4
                  5755e53a330a31dfb4cde3dee141616589 000000003dea68f42e9537db24f4ed889a64a3f0a8f                                       18cc0240054ed2829270be12219d9b5bf46f7de92fb018658a1a7f5
14449       43831 ccfc97ca40a8057d2942ab64bd2ae3     b1c51d1765b18bd06c8dc                       1Ak3BYCYYtLUmrot1qaybDD4SHeUsEAXNC    4bbb2f0dd4fd441025d8
                                                                                                                                       04e6c01e2fcd2987c94d06bb3b3af4ca29df2508054d3af776ffea17
                  45b59f67bb617cdf5fe43c07d8648b85e60 000000003c69d339e530048d720b4922f1cfb19e27                                       bac675ed3aee0905bcb41a7822dd87dea60fea8442537664aa8bb0
14450       43837 65f6dce82cac2e39bd3c20a844729       cdf491d99569bb21fa74f3                     1Dqw3gxNigd2pG7ZAeoKWU51toz5fitKDf    cf236870d6fda655e724
                                                                                                                                       043eb4f5aa3821c8aa3004d50fbaa642296eae10de5fecd92d0776e
                  10c7ef7fbc4c09cb7e7d5e2058c9e8b277f 000000000e6efd79b7b35973da6cdc88e019cd26e7                                       a54cef9827ec5d49c93ca94f7c81c7b078140177e768dd937807212
14451       43849 fd2d43c566613559786a807cf2244       93a233e53d5ef08bdc22df                     1CawQaxnTZWukzoJHP8ByUENg8E7mnLkxW    812d968a8f7a226a56bc
                                                                                                                                       04d88043f1ed6f183b76c3a146e62431ac05820562b18c35a84056
                  963662e01ddb7e843bfaaa1a021ec47aa6 000000001d8878bdf3149813f8231cbc921969189fc                                       5de0610c4408be05ad6df018e7ba1350a94e7b4fa7b8b1a2747a37
14452       43856 7509c529ad15084660b091364204dd     ff711bb29fbdcee075aea                       1MTiCp9wy2tiGDoGYuWdAVqSMHxw9sRuEo    de3766e6caf6e8242f87dc
                                                                                                                                       045ec28586943a7042c5164b913186bd62d0b77917f04030120a8e
                  d4340d79fa3a0fc12b936376f395a38c8fa 000000002e3f2ba4cf8bb742bcfb028cb03cdd56569                                      b7b3f09bf79751929f95a7b6988dc0614850443c4ce43f287879a27
14453       43857 8c8dee86f3513d88362d2c2b999cb       a4f2b965b5a27d26fe4b6                       1KXinVYwpCiMGYLVkziyGnPyCtVB2uW5X3   a3de88980bfe356ad3d4b
                                                                                                                                       045d5abfb875f02637becfa93476e80c77e1a5dc36dff2224cf4042c
                  73b7840e7481aa9b985265c4ac66b3d7e9 000000001ba45838278c34f7501843078be9204052                                        d0aba54a440588a660383d68702083dc59f4e84abf6e5933a71f77
14454       43868 25043bde5f9cd1bd3f9b525cd74c85     46829d4ebebc6e9aa4f167                     15CXyxHcKsMG7mGNG4GjjxXyotA1xtHHNK     e8d04008abd9a53e8c6d
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 805 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       042b92b5c632d5edc33e0bc136505cc74b6535ae36dbda3407bbad
                  f785202dfebb9313195c94ecc090246794c 00000000000e1ba421d0e347ff551684b950ee2899                                       51d0256edb1da29b82f174fab8dd5aa0be36ffd690cc7862688beee
14455       43870 5b3485c87d6396c2775fd35e0428f       45b117edb0b04a1b3aea45                     16ccFpHCZ83urtwiupzhDCG6DrA9CdqMJX    a152fd70c041154d8a19e
                                                                                                                                       04e6139df8dc4a942cab132ffec2225f479c0d6c3e52c3ece11ae82c
                  fddd6a4c5bde5d77ec6caf173a005e431d 0000000001738eaba22f91ac306c3094559a274e2c                                        d43c5773ad5c5611d00ac1610bf393a75e18495eb0856e8aacc14e
14456       43877 89037a2d61a639b070989bd00d9458     0b58d6d2c21cd460c2df77                     14NajsfVMXczp9EtUZXTjeGr4UtNy8AWa9     a582eb552d7a164d7265
                                                                                                                                       043711849842c5956234f9f01d9307a92822365174f91e7362a85d
                  9894da818530840abfbe6074cc2c6e7bad 000000000cfc1fa4acd572c763dc02df52bd5e08bb8                                       5ab9216e7d57c4942c0f844e4fd518951b884be388afe36ea3aa2ab
14457       43880 3e6a0fb5e6d507e4681585d1b76b30     e848944088025c0eb16ad                       1PSKYGDeB8qrKP9tfqMQepaaCnsGLJXaYf    cdb7cd6fb9600baf9cdc5
                                                                                                                                       041696578e6df9a1fa9081645583af32dfe08e769dffc6583720dc61
                  8edfbbc99c6d6120b8a9906a476efcd7ecb 000000000ff2126cbffbb24c5137aed7956f5ae376d                                      195f26ebae69b29d266838b452f1eed72b0bda2fb35f725d4dc4d7a
14458       43884 9a1d083b04549b9e9053639998d16       d4465f33911cd1621d38d                       1DgWfBZjJByH9LYzonf63pywra2mZbBStJ   b385b58f860df6fa16e
                                                                                                                                       042e1ce7fda0a5fda6ac09e0663e9721c59d496b334f7ba3bd15e46
                  3ee95c7943f5dcc407bac73308ed8b0201 00000000358ea4cb2255a9efe8160094c33b924a19                                        86d323e942402f627f1bcd7f6d446b1c93c5e040df46280770d85fa
14459       43888 6d2da7627e5adfe07c41126f983f61     a9e6a5d07d1f81d1fd873a                     15vxNh38spotXa7hjw1LpmV283KigpkhrP     b1b790e63ef743e12ebd
                                                                                                                                       0458dd1cf9702eecbf5ae3fa1589163dd32dc756d5f498306cd252b
                  3d6a4adfc4bc040fd61c9c3fd4e3be60428 000000001d24685827e137ce27cb7262349fa7f485                                       149eb6950176d2196590aa8521486dc25c0817e469c2ca343295c1
14460       43894 14757001ce35879fac6adc39fb058       af8aebefab3f4f0c0ee18a                     1AjhvM72CSsNpwhnWGbLR8R11vmZjn8zCy    2e02c9d61fec4cad9b13c
                                                                                                                                       04117ffd9341e09ee5c83d6edf194c8e084ee5251c33069d6ba0144
                  f9183a8ec9b27127995cd56598a2e66deb 000000000c66c3aaf0c4cec9e5e457ac308fbeff5347                                      bf15c73b527fc810aaa7508938e9995dc95dac44c30d7099f839a3c
14461       43897 621cc08a0cbb65e44a89a87e1a6c8c     43c5de867a4931c87d74                         1JrEkb4YvkhXRKveLGK8TtcPjNigvLnBxv   3f05958ae080597ac9f1
                                                                                                                                       049780529a1457122e6cf204cfd24040bdc12681640cf19722d9244
                  854b414fad1904de66ed8c536034f5f2ed 000000000a75f846d7345c6d06efe52b5f4115c6f42                                       a6cf9f2a6c987c6625c7172f32a97ce1ce8735f51104d4cbe9f03c73
14462       43900 3d535fde43a16ad047d4e269784e74     1668667a32909672253c3                       1MFNt1QsNccJvYGyXrYrbB5KZ9sGVJnMRg    a7968b0a86c49119b6b
                                                                                                                                       04d8f445ec104d244021328335debb762763ebf7e8933a7dc37c84
                  cfcd523d8946d1f02de5154fd9188034f53 000000000a1cd8d221bb4ac71db66bc59312081c35                                       da60e77d5eb38214551887b8effc3b7ca6c6d4b7dec20b6a7ed5a44
14463       43922 3557d7e4dc7e3f285c5c4f35243e1       18a00ef115b02f658da984                     1CKuRKZFEdn4HnJXYTFa6fHnThb4XMc5Av    153a5a87d3c2515a16bbd
                                                                                                                                       0489c96f81c1534b0853e6a33095a092ede8ab6e543f3cde93785a
                  980a2978e3accc211a0d828fb05777f565 000000001713dac5fe8621a23b88181100a7001f35                                        ee47586ad1e6601e0c456838188d54b13dc6ac8e1a6753ae980477
14464       43928 5b424a77367909de129fdd4a6326b2     65acfbedd4e5bcee8a6cd6                     1Kbjn41PfvCLTpx9ZPMyqL4fQhUJk7WjKW     0efb1d0bf52b176fe8c277
                                                                                                                                       048c4dc104ef1fecdf16ceb943fbecce35db50b67a1eaea02874aa38
                  baa353960c1492bc94f43c19b1b79a2bd5 000000002403944fd3267c970430e340d9bd0957e5                                        daf6df35cd029fc3e62851da5b96f72e80c9059da0505b0b63f6a3a
14465       43932 e53b3617adea27f804ab9e4dbd4069     cc119113bd33375b119c1e                     13eHmLyn8uoc4fiQ4kwrU2QA2SQ1s94eH9     93c55bee4a24f98b934
                                                                                                                                       04ae8e2bcf530b6988aa1bd60abedcd78cae801edb6fa131427ff0f
                  054b73556bdcc5464d38a22e142342d479 0000000034900974c20d285357814c2b0c1dc570d0                                        5856ae105deccc697f9f142a5b743f0108a71ca587c05411cd8a69e
14466       43942 b2ad91bf0631cd543c9d320db4afa8     cb37ed5cda38ebe9c26552                     14CEhgSsudfypuDWPkbHYMj2SmAkjsXuqo     54aece54005ae7a7f052
                                                                                                                                       04a7334621dc1bd5f75c0a174d6c0a39dbc02cac5d0d30d6c7894f5
                  00ec631102165b9179ea974430817046ac 0000000032bc3aa231f7e3efd6c916122e171fa794c                                       adf3ee3b9f6d9bd921243dc97204eb840d7eb4476a8960e5c1488d
14467       43953 cc60f155c2d9692baf6623f64c9e48     ae5996b8cc394c28e58e0                       1Dw2kqKQbGzvGM4MLUQPpjXRiECB8pBJFi    44c3d5ae01ab6dc677e14
                                                                                                                                       04f55eefa47ee51fa16b933910521cfde496f0a5a9062278c17d0d6
                  0ff21564572d98d9759fd94263990791f2d 00000000129d0bca6b257e3636b1d788636f70408d                                       144908cadabb1a970f9cd3296187044d1f385d4ca2398ddf873b1cf
14468       43959 b86179a0d71527e29d5b408e93314       3de7c2090bff014080f9b4                     1DgRDoGnUsRnsxUEuvhei2pzUpMD4Qvbr7    8d9d99d9031354e439f1
                                                                                                                                       0435a7b6c3bf4dcd07c38a7f0a44c6196db080e343fac36c43f27858
                  c09b43d3bf0f765e7a7fdb1a16cbe5baa52 000000001e0bbc1a9bb877b72699b81d3e05f53bc0                                       121def530aa36ee6e26c9e57d5fe6addd2aab599c9b89875ae058e
14469       43979 e1d0d9993f33af8c2220861cf3470       2eccb4de11985d637b5617                     1MjhzVjm2eEidmCYy7VdY5KsoJ92NZDeH3    8311b4c73cc539d8f6b9
                                                                                                                                       046dd27b11c14e96b29e4a97ac32c6542b44c94fc175fc208d9f09d
                  c9d81e7db6d2be49cc6a363bf851a08e48 000000001611e0eb1961d279254766d3581143cb9                                         390be70b010a64dca6176319a4239771db85fde3c2896c955f6054f
14470       44001 757019fec11eee7969ff9f10b61af4     144464df1d709805fb555bf                   19DBGvMdm6aKFRotkhmWzTTPmK8Emc1SmA      cdb5350520038e7113b9
                                                                                                                                       047a43d528ddd889a0419e380b145523f43c339ac6fbf3b6dd1ab9d
                  d2fcfebdb31b66c7b272296ada1ec9f54b3 000000000f648c668e32e995ca3f98d84de3033c43                                       7fb7551f6acc1fee003cf9c0b75bc6e56149a7a78356e8cb8d22d90c
14471       44011 ebd7e285433502eac6db0072f2ee9       b354d16b4fa37197a5337d                     169wEKNPQC81mGxwfTfWt1kf7jN1ZpQF1f    2efc52042ea53e2cce4
                                                                                                                                       04705da3bbab94db7470253950b602d526498e3c021b571f67ad8b
                  06b3099269b059420db2eb2bd03025822 000000001cc78c0e34d2425e0679665da23ece0e2d                                         a191952950ed2ba1bb2b8b8b711aaa50e6af3ed0bb86bc478dcc82
14472       44013 c07e8d6e763495f25fbe16955feb60f   8615572b7501a2ed9aa845                     1AttVDfPUdFR43EuZ6JHtA9bdmJRTowUE9      42d501e4766d44b083009e
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 806 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       043a60326c03630c5c8858e0f935a0112253ca15053dde8adb9889f
                  dfe5a436f70ccacd0580f9809b383329de5 00000000328bda892d3e8a25436e9c1e82d4d3228c                                       05db3d02d08252abf6bcdd45b3af75574f6e2224b407e58728b6f64
14473       44015 d10dfdf8ba44a2d73957e65aad18a       39da67423c69d42137c9a3                     17LB516Z7jMYGNv4o7Jy89JLrfSfj3A15W    e4c8ff5f0835a1921658
                                                                                                                                       0492e97cae953bbbc462aeec3552733a5ec0f29b60b751c21d412a
                  df9147b10cb51fe0979cc7e672c45e2cb9f 0000000026e4a05e5de0de642aea20fc8080f6a8cd                                       46f9e969031ce0d3ccd1993f434acf78330cf46d6d0d43c15ddccfab
14474       44017 d19d66531ac3dd1877bcffe82a2fb       1260981fdc500ed5004395                     19DZYR48DRUWBzNTVURLXofRUgWaHrXKKJ    ccc2f40c7a000f7e67f4
                                                                                                                                       04e33f252d7bbb04dfac098190846d66eeaa7595e2c4f00bc2da783
                  bdc81abee037f25fd00bd432fb0e87df747 000000003e38ce85ef10d78e9bb9ec857632ec2585                                       c41cb9c33e9dae0b6609a45dd635ed45fda12bcc27a100b3b08316
14475       44023 f49391f7bf0b6299028988a75cb44       e19b4b8180104a888a3cab                     1opasFYe1qse8iYRo5W7PTUchXXbxHpMr     472b6f7c3d95deed18f92
                                                                                                                                       044e39d6c7ab039ce3f832f285cdccba120eb6d1ad9a4c893dde2f3
                  ff106d1425e610e92806de0f58b41d5066 000000001eda06008af5f5aa157aa7de6504380c70                                        426f1175e6bc41f852ee2d8b27d680408a165cc5f444cbd2f6f0491c
14476       44026 5d2e36473c9a847eb2e8eb448040c5     a42d46ff3d8c6205ce9232                     1JheZE64rXHUpNQ2Bd2WNKgTGkpFPqEjqG     a6e93f36ff2a16803c0
                                                                                                                                       049dc86f6420826cff5381eb4e2941324fc3453c1457fe3e0eb0a8e8
                  fb0934db2a4abd0d248eb4f0d20b45af57 00000000000d53d5efc9a057c4f8ee6aa0ac3f93bc7                                       8308317ce97250bf5994ad7519c3d7d3b90df22907963cf78674bfd
14477       44031 c9122842923762f280c39c0883d42a     1e23ef5d42b92b1ce157c                       1Nc7CmkV3KuH7AuYuqpQB2xb5xArMSs5L2    e21a8007a4254fe8dac
                                                                                                                                       04068ecb8ad57298d1403ec9e75cd655a8be4a0968642e985ae78d
                  a410a17ea4568123152f23881063b130c6 00000000122a1e373263078232b9a33cf004d2c091                                        7fa212aa11d6412277aab7f67306a9e87e3a29cfbcfb4220c6250f0
14478       44033 455e9104bb255da4e28dfbe1a01cb1     89af81136b92a5003d9160                     19nzMxpwBJ8v2dQL2H4ryciFnBeV86bwHt     a4a648fae44752bbb0ec9
                                                                                                                                       049ed7b1aaa9df4c9af5bead7d00ffe27b5faa5e752bd1158b90764
                  fe2b488fd1065eb3bc52a4ba888f7f15e8d 0000000033d2d3b63640df7d24958c12465912d350                                       40759e11a9e985399b447f68d5dff8cb583ec2b3ba61d21f4373f50
14479       44041 657468a7752d52e06f4db97ff61bd       ed45e65e73706386835b88                     1PXCw3oi8a4pUkP64p9NYoujbf95ogPV7Z    49cd6090c068e197115c
                                                                                                                                       04019458a7bf36d13d143906d58a7c51ad13855070f9c29523e8aef
                  1dc22b2f16b606017485d95c63031a932d 0000000029c350a27a5369ea104f0e25645eaf3010                                        af82228a50b484338709dd208721c784d7370e54e8eb6fce889d6c
14480       44047 deee70fa8288217947e4d6e504509c     f3f2526a6e7f3c3f6399ff                     16SVNkuiRqgprABhg7ivkgS2m7gQi9soJ5     bf8ac98a20de168afbc54
                                                                                                                                       045661df6c24dc960b3cd381a339f82c43866b8ea38d871076cf762
                  6aa4d7f80275bb575e9f294923822c4da2 00000000336a689b61a39658fc924fd5aa6238f495                                        6d309d1ee37c69b1bf6c34f2e338962c01fa9a3cfca64971bd10c638
14481       44050 c9ce39cf5216f28520c9e14f82c35e     9e2c0932697264908b17b9                     18erxChvpXKT5wjPcrBGosb6xDnS6C5E5p     8a6b8f92d97a6693f5c
                                                                                                                                       04b8e8d8068f67c3d08f2ad38c712e1f6e221fda255f917cd6c6b680
                  125f8e44a2cf3478fcd84aaace98bc4cbad 00000000166374c456d61b895dafe836585da8eeed                                       17772b7fde7547b6cd71e324f2b22de55b163550bea19c37e4a3ecf
14482       44056 7aa22d2b10aaf817f5dcb30f28e90       5f23f8792c59017a158619                     14pBAQnCEPYhRDK5DFhLNQsZFUWRZGkkFq    b2915054fd53397c322
                                                                                                                                       040ee4f151dde95d7be9e344743a2f7350924b62dd783976484090
                  8566b94692e63d7a47c5ac0eb353dd1cda 000000001582ee885ce8fdd14e207abaf8be01f5a9                                        27531e8cd94feaf7f8508f43a0c2fd3a314e73572ff96f56d251e575f
14483       44070 a1a47a5d709a1c445e83cfe128c9c9     de5880ac4fd74dae280bce                     1MstT3WCxSm9rBw4c489SvcVgkzHCGBCuJ     6e9ceb047f5bf53ce30
                                                                                                                                       04b30721205f8fd43957f024d636b000e0aa5314d643e13e78f5335
                  715dd5ec951ce9377ee2e4bd358e7bd914 0000000008a525455881bb663fab11964857a23f98                                        3829b4c13da975ca406458d942a83c90f5c816cac207e8f2b77fc5d
14484       44071 8bf78b19c1f98e215709c95c603201     240ab8bcbb51ac3ea21a5d                     1HhDwZ3rwc2JvNhzTNT8Aryae9BmyJssMA     95e1d684b3f2ac320ea5
                                                                                                                                       0498e48fa894c64f0275fe6a0d5e89793965182fdab1e6bfa5328aa
                  6631b30312012272fab2725154f4047f60 000000000b4d284a27cf0f828ae2daa2325abe15a5                                        a9148a0362d39c2dbea2a93adcc403c910cde0085d8dbb04a13694
14485       44078 d0f884daf82b198d1c4942bac8639a     91edaa1b4b442bd1815f52                     19wzGGtSJjyNW3Wv7C4eAutAXrkWt7uDSJ     e8e7149ea8f1ea5544df8
                                                                                                                                       048aa4bf11a514da8cc3d565f9f2df3f6353ff2955616d7babeaf8eb
                  265487320cf328caa29c40906836edef5a 0000000040d5b3249b99b487c5d2e7d45cd9f53ea6                                        80628641174f4066cf53e45bb8358483039f5900b433a7ae877f126
14486       44093 2400f3f707b53a28cbeabf5b46c00c     639c7941979e1d65ee3172                     1LDLaBhicfMf1TXcFTWRk3pxDEfFYPnUGb     20a88494458e4a7bbbb
                                                                                                                                       041ca2a70c763cdb2bed5d3775cff74a0b245aa9c897f05032cc441f
                  aaf5c78adfb3be6396db4285f7c524c28d9 000000000c3791763f2fee38fdcf2381c4abb03819f                                      9e135d57153b785713d9abeb9483021621527b50986766555a619
14487       44095 e2d53aa60820bb1df2f3d6e0731ce       370dc83338555fb0b265d                       17ma17c5tFSCrU4kZn2vP3CKAcrV1J6CtC   6425032b16e623db31a05
                                                                                                                                       0426a4c81f0c25839f9ee5d43d284c575af069b64045f337f13909e
                  f8b4bca012d16caece0649acf297cd025da 000000000d1d0253150eb243518c25961189f573e6                                       68d99849f5d5932518f8963f80073ca96056f01ad539e6d1983eff6f
14488       44104 4fed1eac38470ba35b9aaff1b848c       2cbc947b3c2ffc8bf0a2ce                     1Q1vQkcG65cTvGioJ9hKs2QEoUtG4gYZ42    f2f05c31cae1715eb4a
                                                                                                                                       04193d434c35fe6b65a13f03bd7648b0ca8deebb08bd86b672ebfda
                  dec2441f4488b8ab8f493488ae0311b2fb 00000000018483ff316e68ee7acb062f876e3b1f226                                       a5fae8f904ea4bea13e43882b08bc5095de0bf401b8b330a09981f8
14489       44123 0a4b7f40c28d137c44c418c781293f     4f23834cf97bf88a38d1b                       1GuSE2L7nFkU8Z1KChBBYVFxZMqNKBgRsa    2d3bd78f9d8b02c72f03
                                                                                                                                       049c181eeb48f2eee4f67972976ec76d99dee0f7c06a5748b3221f4
                  e78d7db49e2c5483c4ca9cb15b5fbb1d40 00000000402b8a2e41f3e0162827cec0287723071e                                        1ae8785127d8e4e23dc74d159a1ce18f6dcea0e613f410d38dfc3d1
14490       44131 42836d87ade16436dc799e32cf3d5b     d910cd629fdfeca781c78b                     1PCGXT5ch4xGsQh7Vk9tTSgMMhzAhfJzT3     c2c5e34fe2a0258e91a5
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 807 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0450290797ae4683aa065af990072a2bc9e247a8ebc82a069ec2dd
                  c9352c1c3bc821778d63a44d5db782539a 000000002c45eb73df30273df8bc7df308a5e02fe43                                       88c0c0b38aa049723aacfab29c6f521d955a2132fd3c21854ba2356
14491       44133 66e83905308f2ba69ad949b2ac3e1d     951deca78d848244b9263                       1CzdmniVx5X77KiBiz64nyeTF3vv54oVem    5b08e9672ae92b8a14134
                                                                                                                                       0423bd427edd073640252a024683f93b1b2cd2a2cf9a84a23cd6c20
                  c8e0ba880f54e968eb98d36129dc2046b5 00000000244346c4831b1b63e609eeab59c324214b                                        92a24afcd31419e5f3aa302c195a53ce8b533c770bdcfdb8e14c56b
14492       44137 6e156e0319830152bb846e7ffed827     25e91060e5b9ea5dba71ef                     1ErTSPFLYZaZvn5BDspHT9TKATx1qcCSzy     be5f16c1ac512fa78838
                                                                                                                                       04b9342f84d679be20df8267f1ff9112c1738a965e6e443de82d5ea
                  25d18a321c5cc91c68cb1d0ab4c4544572 0000000040e84a1c53c013e743ae04920f9a99f839                                        0ec336e06edd7d496e3e09db1e5c868edd841106587d9f305de655
14493       44140 5773bf07164114fd5a462a18cd22a6     9107aebdd0894716260c95                     1GuKBWwUo3bzbk9sjB5PW4oq7jaGSKLAbU     1b6eba8c8e1cd16e18920
                                                                                                                                       04e00c4f482b239aea6b495b99a36754a63dd4d3ae64bbc37e62ad
                  08735de84feba941bfda89e024678f6a69 0000000006fc411939c92ed8c244d628db1f8df8364                                       5fbc18e18025b15a92beebb5ec7f0c7a77b280fed0919e2d1d44217
14494       44144 9a1f5b8fbcfab845c3ed55757b5801     b26b78487eca3f26ac92a                       1ByejRHAPb9QHKLB72bZQFDQ1RwzyYKEj8    d139a41f4f63eada51e87
                                                                                                                                       049cf39593fac91d7ce60b4694b09f2b0668935ee13dc26d2ba2479
                  842e784960526def937b735e8e59967266 0000000034412a91b3787be2d7f58a4cd3d849a94f                                        fde97359eda1b972da4d363cf00c69c68933303e73cddf919b06b10
14495       44173 8e28b9b324cd89b9d081248cbd6aea     c92e67b9a5ba379be8b19a                     1DaPa4jtWS13Qs9B6HyE4srxeE2jYrPd1t     c5865d0022b70fe2b68c
                                                                                                                                       0420b9374ecf5c77944bcdb891c10a2a5f370f4c3093e285ccf618d6
                  d441a042003ffc8f35fe27326237edded4a 0000000039115e9d9bb6bc96a1ccd7745b425b5d3b                                       7bb08a5488cb6f56e80e8b72b02019cf21a081192e0a219d615c88
14496       44181 b22b432881e7015993b5fab4ae1e8       44d1d87b527f14a2f809fa                     1B11pWkvWzxQFzLT9LHtpMxGbk6jyE95zT    dd0e00be334a13e17571
                                                                                                                                       043ab25fbcb6aef89d24b3b7b10118dfd775ee377b36f0a555b600c
                  89a2f865c0baefce723fac1455af36e837a 000000000a119ae1ce3256abb638f0305264c46916                                       d952a3cac0a0040537431b0239dd3693172d710a723f5e2e7f6f75f
14497       44190 52654d90030a0f8ac446b0e8d5ad0       68e0fd22852dc7859c053d                     1NAUdnrFbxDqFQk8AoynV4egvB7SEQHp49    87cb38af6fc2da2cea82
                                                                                                                                       041cfd2bd158d3dc5de8f39d3f472202087e4baacb58fec6a4789e8
                  c3f7e55bd54e663cf493399516c1638b35 000000001673f35ba5eee870b8a97b6b43e888f18d                                        d1fcf33f952df54c828fa6dc4e8089ca8b1e4d676bed9c0445c214fc
14498       44191 2278a7e08436b23b5b3b4696af164f     b937c63b1e9b42f9423fbc                     1FatJktNWmbHjnYJG3CBiXuHy1GGaFyR9i     e976cbac5f1581cd404
                                                                                                                                       042e1875b440de08a21664faa901cfe5f0cb82dbdd42b927d6cb7cd
                  9cf70fbd33b58613eaa582508e5a9c7677 0000000007b96ccd2b1558cbf3f270bb5bb1e8b851                                        fb078a24ae68b1dedf29a5f96b5f81e7fe9520729195f210c95fa564
14499       44204 d52c8b21566c1daeb019dd5d525d3d     66c5c9a931fcdbb2948fea                     1Kuqm3qmiN5vCewgTMBdQV3XmpvAMjZePj     6fa4cc30831ae2b32e9
                                                                                                                                       048e2db7799a1164a0f5fde425ec156ccb42e5a9c72db02aedaa34d
                  cf30691447c2337d5d9ab1b4a8df1e17d8 000000000be1e30ce6e6108b67e603df253b3965c4                                        e253f82fd81c4a9f0df131195805076aa6346ae99a866af6d24deeb
14500       44210 db13d8fd760fbe5e8e739a171e3eaf     5bb2c5201c4639f743d731                     132tkkPsFfeLGLyVug1kzvJUdTqru9RJsa     b78c3eb7365814767b82
                                                                                                                                       04d16ac697f05356bb480629601a1aafe916aebcf7e93a1ec54f626
                  5668643941bc24754154da559df9d62422 000000001c50905ac97a37d316127b911797697e1c                                        5a7ef2fba7a1b8c24b174391343c33d57835e33835529302dbcff6d
14501       44218 d5749be20130c0d7c779b6cbe27696     eb71fdf6e4436ccd8e1fad                     1ZhTLkrWKGPfV5is1kvGEtoL1HNqBzFAR      7f9c78111310cd8b8919
                                                                                                                                       04d12f425b126000c69511595f439562def02a1abedf67f90baf318f
                  ffbf567fcaf7570bc1081ab782d3a3ca496 00000000388c80829299bc4234bdea037fa016c2cc                                       42bddb08bd4645a3b017a5e99faa5b8dce6b0404b819f4e8c8b1a1
14502       44227 0d24978c255fe5057a5d19e930803       12a8fbb7baed08de3adc5f                     1Jt4SJxYXhadb7HLBqyhoCsX17rZ3p7AP5    8ca98fb8773dcac89412
                                                                                                                                       04d26ce78eed22cbe014ff65a60dd60f43b0efa041eaa17c03cd093
                  dcbcac5e80b199dd0e7e7fa585f89f6e261 000000000d1fbfa61cb51e2cd5cb2bd4f138ea8796f                                      e1ad6360b20a0f16eb2e1676613e6a93e85b8e380405b487f8e2a2
14503       44237 e2d6c9b0fa6f9f848efc742421716       d25cab8f01cb01eda34ad                       13xcDLGEAuZGyhe8NL1bZwuBgfGHCEakoA   b39b2655eb1a6471366b4
                                                                                                                                       044bae07f084eac8d03a91a4c6f61b8c525d5b5e826c5f79f377a39
                  cdbf035938e28d5d7b936a3fbeab6ee226 00000000384776915bdf89d06db8dc4763b33f6ab0                                        1beaa59eb98785abfc187c822b4a0e96dea9e1f640805575ead38b
14504       44252 30c32c738526f221005ed44bbdf81c     869d8ddf9e0843e5cff9f3                     12CBSVy13juDopwGTnjktsuAcEjy4pqeGE     0a6a5c0dc6f55d90af241
                                                                                                                                       049950982ab09f50dd038558828ead9880fc46a8045a0acbd9ab8c
                  3c4d8c01e59c47c9490059ac864307a795 000000003f95f53c5ebbbf6808494fbe1e8032a4755                                       6da3c156c46c8635276b06aa222d8ad150da16ddd8b66d05ef07f4
14505       44269 1c194ca25fe4d26009621c2acbd49b     d291230142c9f85b3b1c1                       15K1feE2ZbmPusfoVnkqkKtZbVR3tto3iz    39750dd4332cf89f82e5be
                                                                                                                                       04798134e659e8d7a42ea53f2be5ebc9c29a3efff5cd494d29cbb52
                  31bd8494d32ae94a9eff7078edc0271554 000000003405b472fadfd75c2337b8936001230e70                                        df204f1167c6df964f5b17aa495c52e12e5aae1cab1324ef0c48718a
14506       44288 c44ced38eb31ba5a7f4c748fbcdcc5     9a6346ae2ec3d5a9bc3bda                     1PXwpf3jgnz1BKFrxbPoEGYJfMi6o73xK8     98a7644756145413d79
                                                                                                                                       047300e63244acd843e9d52c93faf60a049c5f05e70b3f3f0d7d6ac2
                  ed245b82f2fc2bfad73333afde4df9b523a 0000000024f002beaea4bc2ffbb45a771a1581a1f1a                                      acceecbbc13bbe8b3ff24b1511f61a0f34aadd08b1c6f3ad37b2ac67
14507       44309 18efc5c7bbd9a5ee99d5bf0df62f5       7f8d3e4de87243e77cd23                       18LzhGD35qnccA1BdtK2VquQg8Z97uzN7y   29131895d0c95d871d
                                                                                                                                       04d51a34c049c1a4812ee00fcaec2f595960113b2ed0a72649e19c1
                  1839ee5ce3510b4c0d2d435723b8e31333 00000000404de8bf50f94bccf8e27587f799b004884                                       59c8bb1d533d3533f7487cf84711e80549f03055837d433fa645e0b
14508       44316 1456f04bc312b2f1341df6a07a336f     43111fed8f593084609af                       1KxcMKUJzqJtuJdtLzAWGPapPRwXf2vhje    bf4cffc95aa93282c989
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 808 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04d8e1f91e4231576fa65dc151698c7075fb5927c898677877fd2d7
                  0967c688037661388d827650d406fa1768 000000003043445388a8cd9dfd07599b7883158bd2                                        a91aef8e52ba813fb47d4dee92e314521cef3a9d202a861d5c1ffdf5
14509       44318 47411221642608596960cf2fe97241     378c0ecb3562f2a3e8fc50                     1HbUALij5aDQhjdUwLqirb5FUSjmoFcHXv     ddaa13d2d7c81112d0e
                                                                                                                                       04e497015e6159d34cbe9755a51a1ac72466938b9051f82f118216
                  20121c0c29e04b0bb9d08efb9353d57bcf 00000000237bcb0978566287b71f447e6175036b9c                                        818a52ab2d5c4352832ca20611481330f8379e7040c66bc0a77b85
14510       44319 61eb4fcef917c40b8d2d20057ca4ba     a391f7a7edcaffbdb9322c                     1LkDxExyxjQYHE2kQA4VqAf4nehQ5U8Yo      cc7971a54a477d4fb63698
                                                                                                                                       04142d337ae25427d94169afee64a4440342015bbb0e21917a5a2b
                  e94aebed428c195f813913a8c2ab385359 0000000032fe100c95823c59b50db7b3056f309603                                        2091a149bc78ff04de5bde9524bbf7deaeacb03646b838f224889c5
14511       44327 b7dbfb26c483d7f6bc7851cd7e6440     dd4f6b93893a857c2e4c6c                     15qCuRNAnzMvPbCxQMhFkRjgHXVnKVWwoX     bc24f6aec8fd70a8f1e81
                                                                                                                                       044741481875fcc3183c6fb8923ff37d282c52cfa0c33338cab4b95e
                  dfd4329665395407dede8a15d4b159a03d 0000000043566b74fb351ba82e927a6a1f48d620ec                                        f40cfdffe0decdc46f1245d1d7abb701019b3874f006e1f0f0e2cb14f
14512       44338 386b5408e9d289f4f7096ecc1b015d     ecd5fb11f3f36b5c769a14                     1EpipzyCkU7aq38waALRQ1x2eRHEhju2iU     2610c54cd60c80079
                                                                                                                                       04c02850cee58ab876e57fa5aca8234a3e5da3cd7d38f39a8a470b7
                  cff98bb2815f0b04baa94a28dc514782443 00000000076f9968cd31ff05e39117122c572ffe5c0                                      c384b41b3b5e4ebcb6eeb01b4c7852673aacad4e9f12ee85e99fa6c
14513       44344 f4a035a1cd660424a480e4a47cbf7       1118194deba9e0e86215c                       1C7Ka1RUzZmmvJUSL1D7BtUFmxBvBi7Jyg   cf62fa038b13a52d9e9f
                                                                                                                                       04b2e7f76d044c62af357d4bf6c5f2a4ce5f55edfbc44cf6edd7a665
                  28ced8a917a02b812de5e9003f3981696f 000000001a2e0c63d7d012003c9173acfd04ccd637                                        9352db977071c47d8406554bac567af18a891b18168865536ffa595
14514       44351 27f749f807c2c8376cb1a6c1dbb5bf     2027718979228c461b5ed5                     16v72W4Cved4djs2uMVQ8rAoJ3tQEquJ5Y     2e33ade099c7cf8e35d
                                                                                                                                       04ab729a63d888a2202743d0f24e5fad47230f0a557f9928f8b2c3ff
                  277532eabf265ee81c4f65012e5cee48edf 00000000199505744492b69933fd036d09f458e9a1                                       42546e4ff72a89656899387b79c874173dada9095825c1dd654557
14515       44357 76cd204f44d730a80b4bc1d40f511       9b37d83576530c44d58929                     19Lzyq11qxn2GvmgrRdMqgCB65sMTb8euS    e37cb0c12df17cf02989
                                                                                                                                       043ec7a1357c245d54df694467e729bb70cd7e4b1d98bfc89c2189d
                  b7bd048317e6ca1ffa8895a9df3042da19 0000000005222ecf190c3a5efa3cafd8144713f5853                                       6ac5d564d6bbffbbbac3d1da47bd44ef38a16567caccddebb76bb35
14516       44364 3a9c70643e067754e325ae372c65ac     8f0b1afca26c7f6a4746c                       1K99iJUf3dVy27jn8LVoVhvpX4qbxtykq5    5e9c3b49ba813c4a775b
                                                                                                                                       04a90c84ae1030c7784a6e6d4db03f56d8cd9a64010bbc2fecd8245
                  232b95097192ac5b2a075dc2ac0c2d52d6 0000000022e0bf5edbf611b93283b41361f13c7654                                        c59988e1f42253337cdda784b5d84d789aa5dee93e29b1cc91d233
14517       44374 2908773befeb8fa71b472a4b26fd0b     d0bffb62c9f60bf114f3a7                     18HhYVCeQ5LxAZbaUxSkyE8Rnumy8eukvL     52c90547b7f1b419cc874
                                                                                                                                       04bb4e0772c7d4d8ec5d2b0381452a5dd6a9679a78faed41947580
                  2943704162700a91f75662c68151fd5f8e 00000000091dab3bcd938a4ded51366b987c56cd14                                        1a1c7c5d72ee73eadc4318abfb42551646d9ac28abeb9cf8cc768eb
14518       44381 3dc6ff186fffdab2853ff9bb5b26a7     7ea6ee6842ad9477ef206a                     1B6WBJx2T81rcLvXX3mWKNFbZ9YR45STYE     d31067d51c8f3e6029149
                                                                                                                                       04051867fb75113a014ffa0d9b03809a7ba2df593826d31232839d1
                  56b7ed5b3528c6d16d62616a6444a3534 0000000014daba26ce4c1a15c55485994ad2848798                                         f87c29b4ad41fb3d48edac7f8c882f89d509e2fd57899fd7041db56e
14519       44391 4fd668296275ce3bbc463d973eebd95   52b9a73e86dcd420d45d0f                     1GtE2ftwbLNc66cdsFTGdFwGJZnHsuJ39f      03a42541597300653e8
                                                                                                                                       04487f6bc81573c38fe936620ce04fbdb5cbcf9f39a2d9c57b203ecc
                  33ba4a27f9f56c189f6c9b2f22814b6dd6c 0000000006db016216129704b23de26517c18c5e01                                       c6b5367857c523b2b50884d7e39eb4067bdaa2b597ce4bc4af6fe1f
14520       44404 aeb3c37640c2b77f4c4b69c7f014c       14d4611030ff28bb90fe29                     1BxjLhMC2nUMfQspHnVcLCzgrfVbtJVYYk    1d4701dcf72f9e88576
                                                                                                                                       04ba678b18600ad42bf9eadb856051ba14333ba578ecbf7bec20a2
                  7a0b156a1795e86d378885db45f61e6853 0000000030a6ce52a503f96b2541aa8a17cdd337a5                                        c41731e21c7224d6502755759108515b4e40c22499f719c7a787fd9
14521       44410 dcd1c3ec643c4fa8b9a49e2f0eaa5a     ea5619aaf4d32482897eb7                     18TvNguBBG8K2avtCbWxzuYEZc6KU1Ypu5     642a6b4ea8fa39a9cf467
                                                                                                                                       04cd6b38596ad9ef52739bf1aa638a55ac8c6264d878dcfd0218f26
                  1a82204a6cf49dc05ee4bfa85286b3a26f0 00000000267691793d34d5434f904f36a75cabd675                                       99cba6b3ce1abf37877c44861b9609df11501fc57b06c76e46bc5e8
14522       44418 821ebbeec5b452590dfebedaf6af9       0ffefb72f625117e3dfbab                     1AQnV8TjP8R9zCYUeS69HrNg4hanuwWmqw    7d71540261faef41a37c
                                                                                                                                       048ac080472f0e31e4145f93e439b82b36470148a628c93bf838111
                  a278f6029cf0831e2621e030f0417f5e3d7 00000000254664c9a8a1ac2f30596cdb1abe3ca3b7                                       b84e8958a1bd6e324e06028784f96f76c0af670bf4e50b7c494e419
14523       44422 05daf279141a654cdad132b9f0e98       2b72dedadc1fb68a14b2f6                     1DbPzias2PuxxNwX9uZ3rPaEKaMScmJEQC    b7f87e05463356dbf0cd
                                                                                                                                       049655d4874c52d43986c4660176049b4d5090de8d69273901d140
                  a32b8c68f1c10a91124e14a0784ae3c71c 000000000d41d0bb9ef8f0a609e244510d0a368d72                                        d2f8ceea3eac2e8cab43cfc5c48e86815137af43afa2e193442aa972
14524       44428 8127ed2e856fb2f6516bc6a67bbabf     d9fddbe5326e96ace18469                     1JRLk8jKUJbWb8s7qKudatkfLqdgTzXa4Q     4d76199235a3ffcf2016
                                                                                                                                       04f85a02ae6cf2fa07b0e9d15125f60122f6e93164231acdc967c8c1
                  836ef696e3049263989a5846bed1cfbb5d 000000000d5971b831b68ca1458cafd30f3ac5053a                                        8fe523b747e42ba4f85338467b9a91f0da7b9fbb61420efb3904994
14525       44430 415e34b52017de4f6c3ac3d1d1e65f     d8caec8bd7be230abfedf2                     1JqL4rARDcSXPmXi68VCyKVmo3eUpXSSbH     df930ecbad62b8506c1
                                                                                                                                       0451465907d3387a3db2ba74d364862a9513fface120dd7fa13002
                  6fe098d21e4615163100e96e5b1a309490 00000000246e08d5778f1739edd97459e7e75505e6                                        2a7931e414a0e5a6c4bea3291efded7b498c679238dd8102246cf6
14526       44433 6526823d7caf249a77ece87d109516     8f3f5bfb26ef34ff1c1504                     1GXffnJKoMnXELmxVYwtDwfM7XxVNREb9s     d9aef931486d85f253ad1a
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 809 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       048289e969b5273fd2fddacf48367c8ca20dddf77d1d3deb2da807a
                  2b6a4f11b6f51e84a4b3506f2d7667bd8e 0000000021b6cf0324180c3eab6b7f450c4144104f1                                       80af0615727585e7b22df7ff8d0c7c105501d8dd78ad878abee735a
14527       44443 e6785858a8640ce4808da84fbbc612     b687b488d4e49ea6f0f88                       1C7kSWKmpphDBmEqKnLLaMByYRiPHszjMt    19e31b37306fea5238b2
                                                                                                                                       0405ed66cde9b3467549298a854f68d1f5c63de75b00e9fcc70841d
                  3e50f5cf3df7a604a6d355d5ecac92449e7 00000000209a94d0cca5a837dde5a3d0a1f3091245                                       9f3eee3473af43dc5b3d1ab9ee5f231e98abc60f719faa6f5781e10c
14528       44454 33d97a71c323c9514c77bb4f20417       8e5ce23d3f7f53e180885e                     1HD4tdFc6ZwDe7zaoEsYZifkAHUS7RfSpa    8e647248a154fc045ba
                                                                                                                                       04ed3cb907c4796c723d2cd80e0c48466bad9556a147dfbbd1d52a
                  4344f22fc5081f764f2ddaf4f844846b4c67 0000000004996c5816984b63921b759944f8e2bbac                                      ee2f53cb4868957b5bd186e42b6d5bea97cd6d7448e67011c5903e
14529       44459 7d9b6d5d5fc358328c96fcf9a797         cbc15f75975e0e4e60a8f0                     19fhT6GvHFwEbqvQRmLnRzhsfPEwvYzGtF   22fc9feb677ee6157f7501
                                                                                                                                       0436fb6a237ae297852e4a0817cfca59642a07ad7768ee0163f44e9
                  53a841d06847d2bf2eba16b8798aac628d 00000000366c37909a2e514e7af71086e93ae31c86                                        d4fef1a5d45559c419fe3ebf978fc0cb6138d5cfef0556088e052e31
14530       44466 a6bf698a738648ca75c26f862b68ec     7b8d37ebb38bc33fb417f9                     12SGY2XQyk92cQpvXyLDNfVxyJ9D2a6YN4     e07279fdbed1bf43265
                                                                                                                                       04719cd8f94195fc5d7e55c734ed5c3a0ffd814e95141f8729b096fd
                  a74757c0fe57fe717e0f5da81266919a1e 000000000d6414d62918dd524e9f909cc11249ba0b                                        e5e736ec34b015c0f984e3c8219243e35bef89953da0245722f9f71
14531       44467 11be11498a3feb6ec1e8f6a3e9ff56     b2b3f03c2544f6cad96296                     19zRdxXmcNyJkKA86mfcsQsGhiAmqnz96Q     63ab45f05206859a3cb
                                                                                                                                       045aa70d51ee442346a10f8437cef8e01509c4c789a7495feb14518
                  021fe437b68a2550b54f08730cfe221826 0000000019ff370eed3759775e200ea91129fd5b20                                        29416c0f1fddab4d3d126f1ea2472367aabb5e1f00b979480705b52
14532       44472 3d37b8a07f74df73fb14a465de49a1     5911ec6d51ca2e553cceef                     1CiAgSayehVRaEK8aoTfiPriBLZcGWH6th     037220259db6cf66306e
                                                                                                                                       048c79668c7342c59ec7a107fae69fc6329a902f803ac382802bff5a
                  d43b5b273ccb0d7e7e6a63c54b7daee9cd 000000001243a48884295056744ccddeae324f2be3                                        c54092dd68bbc9f831e7853c35f8a290db7c0bb1afd6ed665c398be
14533       44486 21026d5938f44ec5a63ebcae5d3ee9     25076358ac045c8325d708                     1PH5XiWRdkUffM6KWzExp1sH2fG2Y8pobZ     2b1651320847f368902
                                                                                                                                       04d11a5175ed215b1df8b239a25d53af6cf38a3cdc6b930e49aa597
                  7a5bc15384c6a44d4b2a27ccc402c6cdd3 00000000370319807079a966cd60fa9d6eb3f597ce                                        4e6641275c9d64456be60a4b85286f41ff364cffbfafc5bb714df296
14534       44499 9eef2680a9e6f81509aa60ed83ef12     66d1312bd2444ef30cfa11                     132wWTiGyhtBnBBdjxpvCTVssxC2pGsNDE     4d81a39e43454f68143
                                                                                                                                       044e5b3976bf6d838331b1f02fd45a32a545268c859773d402b483
                  ee0deacae00fca98a32fe94c7775ddb990 000000001f1a50f22f7a91baf1e21c55c3dc25f4e31                                       9b26eb8d27607683c3bae5ff2a9c79fa10c7d75e694e237fac3d69a
14535       44505 3dac5e58f9326baa7379c403d916c3     79cce59ceeb26d86b9d39                       1CfMQ6p8BTYdPHovpt1DccmutDdqmi5rKJ    d2a8f63788b3db60327d8
                                                                                                                                       046359fccc166c51589ec0a0dc0d56e0c7bfe51ba867b7611027414
                  ce1f5c47695f6d23f2374631ba8d387e626 000000003712f9d9e435485ae2f60b1be3afd1e753f                                      a79f4bb3ef431cfa05d7ef0ad09ac22ad87e3ebe12c09ba1dac2d61
14536       44510 5e905a1c482c848b97b376273d165       785a27a740cbdd40e9e57                       19pmt79aQ7PWdhMv8qt2WP7Xg8Fw6uvCT3   cedaf58af8cc75a008df
                                                                                                                                       040770ac9cd5084e6243c6754eb0a67cab3fb6378deb78f95ef751b
                  c1d2c98896dccb50a01902232b9a9127bc 000000001e696d0673a2b074bf9e4942c6672b1c16                                        25a814979256ba3ca8a6c8e12ce8f3b642c66240b41944deda946a
14537       44521 609663bcbd0c2f53f8fc835d15e727     6a4b8721b56c0621911f96                     1DLeztvNYRMaq8sQ9hNuMpMgnKL4XXiLVf     029c61e90a3ee62ed9f4b
                                                                                                                                       041ef0912d1fc51faf2abe4fc5478dd0c4c92b0d7740de0316ce2c3b
                  104870f11ffe882dac05a74c5984c579fcb 0000000000e52eee310e44d0d35748cd162106f3e6                                       87667dfbd24366214050d73b948d2f8e149c897ca12558dc417500
14538       44530 67998eeedd82b1c4b8967887db15a       691e057215d3419e5fae57                     1G4JMwAAhULJfkvLrTHhseEHR7mSCbKBF7    343135fc98635032184b
                                                                                                                                       0496485191adb0426cee39b9a3c1b2e075053fbecde211842683f7c
                  48540f0fd6b77c617527aa03369ba138ad 0000000026101d77b53abb3b02f8da07a2a6a2c54a                                        49a8247684a41e65bcd22dec1b1ec11489c82a902c1c883850c834f
14539       44540 7be76876fc6fdfd5144a0a3c11893d     ac2c501c6a35dd9321bc2b                     14QdqLchVPcnP8JkrBFNfjH6hExuZW7w3T     4e60c2a09d3c577b4153
                                                                                                                                       0476cd1437ead187b777cb75b70ae511c7b6e7b0f84667e66a68d3
                  1043ee5cf5b0b6a4e8a8cb126c50cfdf50e 00000000101d87e9d1d0e75f9891f450c6798513ea                                       46b32558a87aa0011d12fbbde7183f6c5e7f1ba9f2ce2453deeada4
14540       44546 da6b46d45562105556f867adcec24       92ea0944f89bc81a6673bf                     1GGv4E7kP5nYpbu6TkdczYuGMFuD8oQ87p    dde16dc1c0fb3600ce457
                                                                                                                                       04b593c7edbec3e9c75b1f2fe3eaf66a3129272c8ebd8716fdb5b91
                  294e078cebad0a96aa655d35a3277cb681 000000001a7e0d31adb2eec9810eb8ef5c238d32a9                                        7728698cf4c2f996def42a6ab0c2a52d8b7666b4db12b6db689678e
14541       44558 465e5f6843967985aa4ec35cb006eb     ece7160a72e63217dd04a5                     17P68xrEZChKV3r9ipdec9kkG21R7Ed2fz     56933a8a56b036d9775e
                                                                                                                                       046a809cd4d901182d1b499767ac7cb9cb60f47966325f9446b3aca
                  8a6997db8173f9d226130635103cf111d4 000000003742b268483a9c8a505f4bc7e3ab602033                                        0735201b728f704858d45f11e1712b1f7c443507838621e86f5e6da
14542       44567 f9fe07fc27c9aa1e3dffc761435b27     699b22c78e7e1a90463bf7                     143uYdHTA81Gh2GkKkKL5KHoWiR5xYkZLy     a534ff6cc05083c52f0e
                                                                                                                                       044396e0013c8b0999ce11e62a559d02d4b3a9fbae3e7975edaf5b
                  bbd6cf37834bd35542aa658d893252a3b9 000000000ace79896f897a0f4a1fe4bc92457f43e9f                                       95f0c518fc07db62fb1281d3a9dd97e105c8afc8af86ac6b48f0cb1a
14543       44575 d75f68158c74f7c09687fb36d3f9cf     0ed17740407be87dcfeeb                       166n26eD8kmofffwp9j2YnrCFpvUWYbFYC    e2fc5aa87ec2189bcb9c
                                                                                                                                       040086f0788d0cf7a6c91f390ed8db6ad4a6c9533623b566ed6f7eb
                  b24d1b9d7b5e90036745b9835e0d5d9e9 000000000821837f8a032098a0b7eac9f0cf573d21a                                        d3eed7412c85ae575481d1ef5d1210c63b7fb550d58db78a42fc2cc
14544       44578 6d683187532dbea5aaaf34d458ac689   5600ae1145192c6d6b7eb                       1Cv1E7aFgrZz7sjXm69wMgM3C7r99K2eVy     83dc1981eae951f0330f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 810 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04eeb0858ac053413c372293c9ba4a9cfd71eb6d27a0b2971632d7
                  e758f68a4b599e7a2476a5e275e27c5a20 0000000003370537ac42b59fbaef5c4a8f1749a3de1                                       a235a8ef65bfe3191aa92565196264fdf0ed87b48322250cb814bb5
14545       44580 bf7339294edaa302e795bd8053f390     2a2cf20013a6f91804049                       1MNqbv6pDgHVbodfdKB6sM6rTLRA65DNtq    80fae2ae5c0e812087e62
                                                                                                                                       04a6d01d7c50b5658adf8cfeb0d129563b658a3c0aba0d885dd5a7
                  332908565f8f75357e16e6270bfc0a86f6e 0000000034de962f3e02cb4f789a00ac162582e8d6                                       01ecb2a2dd9574af7d9fa61ebeb6c8dc01ab07fe09e49df8a3d6882
14546       44586 45c9ac4629fa8ab9129d297af1b32       b6ba51757e0892636e03a8                     17vNJTXzawpqpAdCHyugbCy2e4AVY7rSxy    5113e9bd1f9cc1e52ac6e
                                                                                                                                       042e60cf61f7de6dee89b2d95ec4ffa769bd10b87ec1a2c43d60286
                  ad9efbcb6e17003116adb14708df8edaf8 00000000265e107a53b07bd9f88ade6dd94435e9c0                                        6616ddcb51b1b35b1f5bf364a4ae2c7e900c143e533e85e91ceb524
14547       44599 e2a82898436c5b9486c9ef2552d1b0     a3d8996740d06fe41181c3                     1Ekc6m2xAGGLPkxVNVjdgoThPzJfypBwsS     de00d48b37e0d2a7476b
                                                                                                                                       0413b33d873b781b8a833c56381b304ae27f6ee7c1b28819be4e69
                  ebe27e59348caf6353afaa83e5621d4ed1 000000002364625a9106b016a51fe4889f4b79a226                                        4635194e3d2f2291710de955bde2bef2f77d387ea42a5f031f4985d
14548       44607 138332b86346c18141c165cd713769     7c27caeea769e3c3c06a89                     13QibEqCzbv5nvvy1kL3dmSgxty1aj2fhb     5a9f79d623e184b31234a
                                                                                                                                       04bf4205f775c7df446cb450473bdf8839bd1515aadd24809cefa51
                  74c022d1e84bf29e06b0979dd6d1775590 000000001bdc9aa9c07481df50f049d6d408daef1ba                                       ed5540db7f13762329fa5f859a48181693bc27ffa273a58320f122e
14549       44612 a1903c3ba1445d97537cbe40b9fba1     bdf70eefbabfe28f2dafb                       19Koe8vKNVY3EEWKdNuUTizjxDU4kfJssp    61aa5a42b3b68837e2b5
                                                                                                                                       04268e7e1ccc287b6e53e6c7e937df93232a9199693015976962d4
                  7df3418b54dd2852b41bd44c2ad99a64fcf 000000001c4b25a6911fd7adcaab3b5898b5ba53f7f                                      9baa6dd8440f5731897815abf23f99df98512938d734124b21512dc
14550       44619 0f9772b41e680b66e4c276e650695       04335fa593ae2b8e1247c                       1KhEEwfBaj4nJwos9XUBkvgzhHeU9ZAa9q   d45c51266715f0321d93f
                                                                                                                                       04e40bb53c225baebf46600dcfaad3dd2b8fb254b3c40709920cd03
                  741025aef72b2596803b7120e21e41d2eb 000000000711b95abbf7dafa9fed9fb86e3ea20083a                                       c78a300306335c94a8624f32a07b713aa32f96b00cdec4e4d8579f1
14551       44620 67ec360ef1dd1175440e4a8e325185     06fa663d9c41da5db3798                       13NYQCvN4px2wz5BnQbFkZzzjCNrt3odsM    9baa19e852e6abc9788d
                                                                                                                                       04efccb96bb232b31d4b6eb9a7a760ad0b27967eb5e56146b45427
                  3ddf963a01b1c6cfd089eb1ce43e6a4e27 000000001ceeb331cfc8124fb9fb4e8ced9c8d5277e                                       deeb4e069e98a2b70d1aa349c0a4a3cf3bf9f0d02650e85e4fce637
14552       44631 3860f795d57006982003adf6596209     4ce4b94a3794c8a0a760f                       12N1DQTYHzq5ybm9CunqgFrp6H8RFk8jZT    23f69014211d73d85653b
                                                                                                                                       04f43328193e9c18193e104cc65e36003d34ea619b9afe4a2b8397
                  529ab8edf3a2f2a9f572b79649cf13a1996 000000001ca1399cc97588b7525ec8b1f12d10a662                                       b641763332c8d88f35391acf215d2c4d4b7ece4ed6beef96ea9cdb3
14553       44633 7f06db2d20c9bc7a143b92136b336       3dbb990bd687fdca02fa82                     1KhSLp6J9ds6SRbonBKZvG7VVnDNWC5Rge    76365292bc82ca93a5d27
                                                                                                                                       04ae09b6842218001b8cc0b9bdd50e02c4080160fd0ea149fa5d70
                  9085449d49ab5b41ce9fca62d4b85baf2df 0000000000550514e108deb24e1108d96091169efa                                       5ca08f18142b8b7b7b7cc67f23c5a9c31640e4d09424256c8d1f48c
14554       44634 4d94761a08333877a603c33139004       0c07317e951fa297ea9af4                     1Jfw29xFndJjTzrvjbdvL1PsSSkiKowrVZ    1a540dbebd3632630f03f
                                                                                                                                       04209f4a7deb6b0bf8bcf90e9b560a8861e642d9bf97918ad1b4dcb
                  c8449f981f98595844e3719f6d7823baba 0000000001b97e0a1f177bde870b40ccb55b5d841d                                        166c2c6793e273620ea7093ff2721bcf3ab3933bd5919862b4e4e1a
14555       44643 470b50a69ecd31f313cc4281068315     93923628c9c86dd085ad47                     1G9F3ixtGoew3i8bG6jnQRUTKmK2cLbyt9     18d7d086e27bef26fb4f
                                                                                                                                       0492d5f8cb6a1459c4fb94cbdf185a926629d8f19fbb070d18d762cb
                  41b6075b3416166e750a105515217c4dc2 0000000034353fd51c81c3634525a74f9e36cb6248                                        bea7d2e3c568accaaaaac395bc93c108234fec1aed0c0652dc9f997c
14556       44644 91f1b3f34d7e5636a0f8601d63bc43     20bb8e12de8d88c23f87c3                     1oB2Wd7HL1Mp6z1prAPcg78ayFRYyaAs9      5386e6c156adf370cd
                                                                                                                                       049b408ee8bca8d41deacb958eff2c1c34820557c244fd7c710adda
                  17cac60c5189c9977fb04ec3153fcf0ed07 000000001c3e863374d45cb5c59f83966b43c805d5                                       7489a59f936d2777e26fc79379ce57b0b83d902bb14ae3e81f13dc7
14557       44648 418f531a140356f245a1aa999d105       8b2525f680e3be6ceeadc1                     12t4T6dg2nTggUGsZCbVZdeqAqkqCeipT9    47b28822ec801dbf22eb
                                                                                                                                       04869eb708c88644d7a65472a2c5b4c52514a39c6c104f257a7e28
                  db77388f404609e042e39603b5e8ec43e4 000000000146af1ab88d90b4be4648c3afdb88c4c1                                        3b22c2cef46eb84a5d651b48a81ec21dd464979104741216961552
14558       44652 10bc94d3eb4f8ee6764f04be585441     d54cdb2d8e43b3ce893bae                     15VKYkQF5mhtMaXhWggrd3njLX2U6kLswi     ffe14815a386222baeaaf4
                                                                                                                                       042ddf8289ce2d52ec389bdce2524600b6eb7210d5944a9960eda7
                  22d1ed5c4f940d3b9af62f78163f1392ee7 0000000028ec205d084ea9b401151a58fa4a491f78                                       0fc9a4eb10b01375d509cb9a0d61710739d4cb588d6985cf7b4252d
14559       44669 b4190df286126448faa9f65f7e471       593cdc767f356ff3efb499                     143aDDy2GJYH8B1Bh3fDADzHU3KHnLRJfu    4674dc0cbfbdf71440020
                                                                                                                                       04fce1d52234cd2d5183dc9ecbb0c768aec0e83b2cda7b123f11f6b
                  3d790cf8a95fd12754df7bc402de91e0625 00000000112c4852b1f1ec3c28a8399f1f9a1d5f070                                      72a9cd19011ecbec29b99aedb8e307909399fc30cbcff8c18c0348f7
14560       44675 bed2cbe1382d1b54ea579b1180b38       a07e310aaf58c79bf2710                       1BozTw5P96r8hTWYVfUetsbSNELRPjvsxt   1efc2237bf6ae3c9ea6
                                                                                                                                       047637dc0a9090aef6b7241c8b7722bf75ba08d9d95b661792a8c5
                  c45b0b34af4994e3d2bf5273d0f666266d 0000000033706ded6f5820aaf718fe680944548787                                        978ff43a42bf766cf7eb6718ad009e7e14cb23ac258988bf21cbe566
14561       44689 ab26ce3272cd78e023cc8bb4ab4da5     d3fe624ffc9d8e20a6e2d1                     1KcRAbKsiSGJcn1x5EbNGM4XkWjJPM7R76     66ad9a733914e658f700
                                                                                                                                       04e8f2bcbad7c776677010967f25a5a9788795d6b4bf8d4fcb92148
                  48f1bc3b1e1b3d454a9b69d3717d45dae5 00000000202b3df5b0cf48ee0745af1ac29ea5a022f                                       6c9c137b54b86953ca2c887a775ca80e3219ff26117514605c8f17fe
14562       44713 3bb5da8ca1d8016e31fb6ae8c8415f     5149efad9fc4b67c9cfdc                       1HoD3UgQTvSS664eEDYdcXBZdDAd8E1cC6    72d04268b19e183a635
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 811 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        04af071330d6c3bbd345164965999c4caae6aa69266e3ed05f5208
                  a9c60b2f861ed0cee7cc1bfdad6d44078bd 000000002a15e8551d10dead3cb332d17227dbc06d                                        2100eee1664ce8e5b6ad2eed351fe3ad7cf95b89c9243df6e8d8197
14563       44718 106eeadf5cb79db102895c2689652       cd804f908be745dda707a7                     1CACTqd95SKXrFjD7sV62DYTT4tLLwMfny     4c73b0c1d865b5aea142f
                                                                                                                                        04cf111cefd5e9562c59df472e27884977a25cc16ee4056ff3f06cf1f
                  83d8fc05183965f1a0d0590f7e92168638 000000002652334bfe678d3176c16ca91b65754172                                         7895cd9735e0762508d7f8eb6aac737d2b5fd4227bf373405230d52
14564       44730 4cf2c0d6a2a4113b1b8ab446c3bc8b     dec64efb659edfd63fccd1                     13qbU4zokkLDJgSUreeK82TcLmsJEPF2DU      256b3967d206936bed
                                                                                                                                        04040d1dfce2f161e2de35652f9b74af82af940fa4635a5616ebcf82
                  baaf7adb5a84a80bd158afe8990b44b76c 000000002133189bbd61af12a8371e6ec16a126d05                                         1c0e97f91a0eef4ce54b039f96cfc53aa30502b388a4722390fa2163
14565       44763 68d510c9be9c44752036e53293e427     58ae7ad93f0750e3dc314a                     1NMCqyYvKvPnA7KfaWKo8sejQZ51wzsg7y      e882dbb606baa24a31
                                                                                                                                        04acae49dde3e4c7b4acfe9f1e5b6129b9ae6e0392349f6739a1228
                  dcecd71e2781ade681193c07b9dc8d166c 0000000007e887275d642d2a1214f0d86e5c1018c3                                         066db60dd6d99d632499c1a03dc4772dde315ab6f40b311e992e69
14566       44782 23ed162a828c8f23ec31a64846cb80     4f67e7af54995382998dc4                     14HPxvshcYSbiQR9P3nZACZPCNFsQRXsYp      be6f6643ba76d9bee2b8d
                                                                                                                                        0426e8bafdd03b11a22380bbd8f37a864ea847cfa7858774e4eb72
                  6e9546e153df92b459da7f196b9164e805 000000002f1af7ae999f49244f7b13576264ce291ce                                        7b0ce686decfa5399b432634711b9f627a2ef1590a180a9c2b0176a
14567       44789 1294d93efeec180f5af6c5f9849860     d94b3d0bfbb1589c3b329                       18atc9FN4HapHq4LpecRhi6NuegddtWjYC     1bc3f670e1c292e2f4d58
                                                                                                                                        0476e8a519bbed8f5ec2fe1f57012edf7837375d69326f37b26e5e0
                  16804e254a0a0c53b09190fc2dead337d6 0000000019f5c0e5285d582cd5e4c51718cf749a82d                                        e4f86604e73a7a9189b98ddb030e705a69942cdde27fbcf48077ca9
14568       44792 88e9ed6980f794d767f713238eb766     30f96b2c614343b687265                       1Pqzvvha7Pfau1YRzFsQkGyYm6HDdKbjJc     3016e5e2c8de1a0a3c33
                                                                                                                                        04dfef03e793dc9cf64ab4e0c10cddd087b41d8e4109c8c216e7fc91
                  23f87bb5f37f7925200c1ffef2ddbb79df5d 0000000036306c02fec2f755a22da74ffea5306316c                                      e7f77b3232dabe549fc5b58faaad5a4cb2a26c999e6a4bcbb6cdc9d
14569       44808 29905f08c2d46bebb3fc3af38820         d81390c7ce0cf654f1c8e                       1QH6ZrLZHYrZbFXpKbrGxEbzgZD6NemUdA   6646d25ede6d5b7e745
                                                                                                                                        0405ccbc6dda0652e74389d2b9cfac8c64f99b1e807c4f290e5e061
                  44930580a937b1dd86b07399a8c29ec5c6 000000001fa4939cf8ec36ae0c9a8ecbf6356d53a02                                        1dc8173ceb26d46a89f14362ae29ce5f0289510e82a3c5fcec65b30
14570       44812 dfc749eb71a8ea55ed3b939b420712     d863f083d921bc5a64d08                       16eeqtQLY4M82orN4VmCL9XK1HdCPfb98U     1550e0bee18330a99362
                                                                                                                                        0432e0fd85331fab6037bb4e732b388e400f15d4d93a3451056f3ae
                  6556db80010827a8434bc3e4a009947fad 000000002f6ce1aac1140987e3b4579aa113459614                                         8ce58ba5cf414e88581e52ee70804e24d9da700c6da9d899f8698c0
14571       44826 73b28dbff1b549661cbe74129f980a     50cea93eaa08c73bda79b5                     17ne5q9d3XKfN9ugdhxunG9DNbZeqSfvDx      7c0e2f6dd89bd1e3a1d2
                                                                                                                                        046f6f532b57fd739254ae821b4ffef2eaf6931e1a788ad725b06734
                  557d656ee46c2ddecd870fc9b878214cf47 00000000324a50eccd6f1c6f3ce04c91e4d31084775                                       f1efdcc03ef4340f28b2c336de74ffb5229a3b20897210d386af7a34
14572       44828 b705b3064738a1527c0a723225793       3406d3177f5d2325f7c12                       18Y3wNt8KzVxkmdDwXjsvuMEvueq1RmVk9    3b8967b80d1905151d
                                                                                                                                        04019d594b4d9264a7a2224ba7bbf685c4af62d35248b7a8b567d6
                  493647b6a4e7b71d0ba1131ca88e6d075f 00000000362d5945e3693e43969a602bfd9de802f5                                         43e3e73b4401b80e4b0bb0ec7fd0ad643e5cf0f793667895706fe48
14573       44844 99c798f01c58d1ce6d3b0fe9e49572     a8d7f445c6efcd49d1f39c                     1CxGvzQFP5pvGvih8SwJoyNHjxbmUYcuNd      31a718c3a8b73b43f4592
                                                                                                                                        040264ea58866a3ed75798df39eaf0e586b7cb31b5e1d5f5bd70e6
                  3b977ba4d9e65d7a9cba2f455861ac5430 0000000003153fdc20b7ba9da4ea2bef7b1e071a79                                         137c371c94330194d3e9ebab0f1411c2e32750123bb448f6499b29c
14574       44870 66e38f4977cccccdeaa3804902ef97     972d83bf16fb09f595a6ca                     1MSgkatYYZq6aMebTRHtEGYPujQJJTkEio      9c7aa215faa427a2ab5eb
                                                                                                                                        04ee17f1c6bce0662a1574cd391ecac1de772047d86c61126a266be
                  56e4a125474c67a1672f9c17a7e698ab80 0000000023cf7ba0a9ec1e963ee950ae7264ac2c02                                         2376d5a0c1f0928a86559f476bb08f7c5cab28be39401283be40797
14575       44880 247bc22839b41b2d39b2cf14590ce8     1555965f6bca30b975b359                     1nKvn1fS3PEw1ZzwDRPEEwFCmikuJk1AC       43c5e03c162b057b97c7
                                                                                                                                        0456f7f0f0c70a0810a1719a8330e14327ced898924ffecc0dbfff0f5
                  2e17e165f2a4a661d6213e83fa335dd089 0000000018edd0e05a103ac58cc06abebebc617704                                         6a4ed10e79af25bb86f0c99c4fb9daed2d639325ff86206aa1f1f6e9
14576       44887 31b20f70207e6b689992e5d2a93243     f2151fd074667462eac7c4                     1NPiFJUYmBYExGhcUaQJd4qASWoUfQ1161      f3e0d76baf05b8bbc
                                                                                                                                        048f60f891ea9e1036e0b4324e537f3bbbd7c120c5481905a2f327b
                  8d1bac4dc1b9717b786c0e666710a9c1ac 000000000add3b75bc2ff464c8085d2ddc90a8cb510                                        6fd0da3fa7198b74f8721d398838e1279c1ffed3402ff8124ff56983
14577       44896 8d9a824213a20358fc89e4ee48e054     0f1e20dfde28eddeeec1a                       1ANUqDzqqex66ae5xQEsZ77hqwZ7ox1DZX     eac380a477d0001b809
                                                                                                                                        04edff9a70776d6f96192d587e995e11435f87aa3cb4be2bc7004f0
                  076f98669a3c46a2ca5239cdc821469184 0000000002f0590c4572071a01a83fe103195940b4                                         c4aebb6e8704230164db189fd017f57f53fcc94f1a5ed9fdb26b0840
14578       44898 919902477c269d39a3b370565283bb     a7016f8e96c7f8e3d586bb                     19qj1LKhFBxMbF4UGJHJNe8jo7wHWeTphj      6976641a3c83562975f
                                                                                                                                        04ee8d91e539034d0a6824a59d275391eac07c252de6f1db50286b
                  bd47867b0e92e6eb16d9085151175c106 000000002e92a11a861d5b58cbf8dd89c26845fd0a                                          44b32d08115e7c2683cbfbe2429b17422bafb9176d9739884230fd2
14579       44905 e70170210760e6e18b222ea64a48276   5cc2e9ef892886a611a72d                     183iYSxULBZCPRs8R6bj7qn8b1yYYTr5Jb       546086406487de3f9d51d
                                                                                                                                        049df78272faebb6fb2ccb360b17f389484e1e35ee24b38cb5be51b
                  c301401e3181fba82fcd8d056a84d55b91 0000000031a70fc525f86d1d3a5d349d733d634ec4f                                        9a20850deda4cb895936c90a9ab145fb4f2b65bc7b779523daed87
14580       44910 202d02b801aa7ef915672dca6fbf57     768ee8b96aa499a37f02a                       1JNELkHxZr4Tjvzhjx7EaYiDCJvDv4iUyA     4d456e616717ce0be7727
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 812 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04d3f88d8cc89e6739b001f28e6e8c553de1981d9150b4b5475af7f
                  d2b0597ba7f10aa51e156a98ed9a4794c5 0000000033d25e002d5065ef7fc4a2e934d82542ff2                                       b6ef65866a98bd8a2ecf90020a4d836d74ffbf4f0b1ea282a2fe82bf
14581       44915 70a03414c5182820ba7b092361a14d     fc88de00cb09ccdc90d2c                       1K2dRTj9LC7ihNn3JR1mF1UH6igD8EYnMq    5249197e41a339280a4
                                                                                                                                       04fd8956fe2e364fda3be3b4d5371425a6e17f425a845457af5bde2
                  0eeca671128b0a65e58fb7a8d3ad65c20c 00000000344ae9dc51fdd68e53069c7dc1d343f324                                        4f24ea2ed89dadb1c2a700ccbdd644f07cc11c7d1372e0f77d0997b
14582       44918 5390a07ba8e6f562f4585a05624191     d8da6445dc67a6adf16b20                     1KZCyFTUzbLngJUm26GzviCVoGy1vf8VWm     2dfabd7d5d616c92c98d
                                                                                                                                       041a52c50306a3a21b60821a0a32082b84e62b46437d14f1bfed52
                  dd904fcc53c40c9dbf2bd6756716f2ade94 0000000035fe8016a14d9d1ac247fa02f7a0f3599c7                                      a5b82dc8f17e4facc435eb6a6a9e2bb7aa3fa83fbd3b36dd93f02f9f
14583       44919 72dd3b39618528bdb9265c195fb7d       ed7967ecf1faf9cea1fd1                       1LQEcJzpXD4MRJG6NsisnaHNhho6AUqBpj   23d7abc5b46f3d60aa0e
                                                                                                                                       04731181f92d1af99b5765c9c5ad8d13c8546b6957f31c8e4834268
                  da674fc59714b00dd614f6620928b05dd7 0000000033768d08d991efaef7161152f944da5ca3                                        96c1eb75a0f20fd8c01d7c85b314d999e03518692b3f30656affb7b
14584       44920 f2dbc79a24cefcdc545e6580594ffd     ec643d85f70aa6a28d0a87                     1KctZwrmNLajEHFQKy63jtLB3VPM9qFpov     8038da1603ac593ec7aa
                                                                                                                                       047841e8ca5308c8e9092752d5e51914f0e6247ef6706abd690f978
                  3c491904501eb464f73f5274a9e223021b 000000002295339d729b317c6ec21023cd4518e669                                        552cb4104e8dae77787c851f6e9d9253c38a44655903c187585128
14585       44928 2072505cf84d864045fda22cba2094     9f122bf3f1618bf607914b                     1AUeyzpaDaQCA8SLWdtQ7WLB7Wmbre9Ddx     50fb1bcf41a670b66cd5d
                                                                                                                                       0416027aebe4405ec5291363ed23127d4187becbbfce871dda2a41
                  0ed3dbc8b59a7b02c165ef64196d41932ff 000000002f4389ce902391f803443d5ffee740fef53                                      babdfbcce7578f0ab7f66c60648a11cacd5944f2cac0f4fc755068e33
14586       44938 d8c551a92461147fd6065aa5d51de       10a2be9d7daab19ced2c7                       1DHs4yFkMNX73Lfy61qyURQpS9Pd22tQaL   061dba3d63eb34505de
                                                                                                                                       048013b2b06b369e190f9d4eb3cd384873c80d2efe6d8d329dca59
                  361039a18efd894de443714427dcad1ceb 000000002e0929c58f15a7e2b2436a01615900e74c                                        e3aabd6e5ee60c7f630ef8016d4a690b175ef0a0e72f929ac1edf8a
14587       44942 5c94b03f42a40bf875d4d48fa6267e     6b496d7f8940b4bf1a676f                     17iJGGcpBaGsT41XumsH4GLaadwGdJURoD     522417a841570fdeb6a08
                                                                                                                                       04a9499be87e5ef4a546c8483c4cd6f4bea03f6c42ba93d47e5a691
                  78d26c6872866fcf2948a88260383ba1e6 000000001568359f678bf9751605ac7cd8610d41ae                                        9bfc38d9b93963eb78da1ebe7e929925ec154a967c281a2148c677
14588       44962 5c8968da0806b1755619645bc68a60     dcef143e0c48f033216989                     14LupZNDTtHRMDQUXzv54pdNyYn1v8b61T     d7c96b310c8d2ea0e0983
                                                                                                                                       04bb5603e084dadb9b08720530363482d8a254a896977e283d707
                  c23207a7a0ded98b5f59f1d83341e3b4f8 0000000034ad3d7689b0f39bfc28e064ed002be712                                        e20c431a74ed0229e9aab4dce82b196058c06138012b1e0f07c3d4
14589       44966 acaf8c209e45eb8384fb4f5188f45a     f7446a16872735cdd6e86f                     1CfkQH7on32cR6r3rVGy7pej3QzE7HCNM2     89d5498e57c98b3dfbd3932
                                                                                                                                       0435e5744a01e79816bd103193d99021238a3fe3bc7fd840afdfc9d
                  d821eacfb6badcd9c62cff3f02d8c57402e 00000000055ea45e43be940932a0cefc0c3389b212                                       85cdffad6d7c017458b756a235eb4c4180dfce4b608844cb7e53cfb9
14590       44979 2c9a72f71934876b2eabaadebcebb       1583589cdf5208b5cf182d                     18yGCf4vHwFARWJMRo329SCHVgbJs6gJV6    5b31ff8995a20d45464
                                                                                                                                       049846ca8dde31c12f7cffabfac298c34d8718143000ba936368c90a
                  b9c2310d2d81b20b6f550f87714fd07f81d 0000000036fc454ea268384bd930ffecdbea2510a14                                      8ef9b192553583d5b4d98ce3553a1cfce20bfafce65a5a89d192860f
14591       44981 411bf46100a506aaf4ffb3cab05a1       dbbe86d19a28b8b7d3b09                       1CswWVfpMJkTU97gMJsMPSWYsCd73Ny9n1   8c67259388f76b6195
                                                                                                                                       04b00db1ce320c205d1049c7a7914426cd11a2386f427691ad64e8
                  f8f51080f26ed75429c4ce90c3c61571379 000000001be1101694877b1527f533abf592630a05                                       4f578ec8abec420ff457e117126e55fffbcfbe4346245fc864d547b80
14592       45011 2bd11d1c0350601c36d4b4fb8157e       e45823b1b6d7b409f602f4                     1PbPr4Ye8h55A8sKHmpNAfh7MAPFYNbXuw    3a6d2abe9101de37c8f
                                                                                                                                       04b9831e9918064ddbb2b5d8b7a1afc3044953c478c974284a6d28
                  fcbeb20151d300369271baba3f2ab881a8 0000000028430a691481a7658d1ba055b993a3db9                                         0c43c10c14c301fc82492068b8f530c304b2e333fd46a7cf3f61e068
14593       45017 86b74a8908eff8dd8988d1ca1d15b1     3ce53da8138eb224334af83                   13JcGTcCRkpwq7Cym5C5UFmeDYNhj5SDjN      9f03cef4ade7ef5e3ed7
                                                                                                                                       045c9560d2b7f786d10f9686f48b28f258c14530bbbb8dc2d9090bd
                  be46662aac6fa8c1f06bae5906fabb660f8 000000002748b7e60b90f2684d051c3a51f94adfe9                                       fe6ad264080a900b678cee9c099fbf1ae41174d2038ca40872d2b21
14594       45028 f594819a7ae36211fd384d0a67cf5       be506f57a25026502b4b1b                     1Jv8VjeMdrpU9HjKZgui7jDBHZZ32Z2DVr    ac49400ad6eb76a9b446
                                                                                                                                       049adc4830ecc9b4fa53438606cccb2d83804e51b0df54aa35f4977
                  7b90096cedc1dccc8b5d674f598da8ee47 0000000009513ddb9fd24e21fcd2d9912845e1628ff                                       5f87f8bd99ec3e81a29ea2032e9966d6af662e3c76c1abcc7e985cc
14595       45030 5a607f8f3c28dd6c6634391150ecae     86ac7c45aa1c380a8d71d                       1P82wd9gRY1nPSniz8UpmiKRnbKnAgFtFZ    51ef50d05908156a81f7
                                                                                                                                       044efe727057157f402249e141e061c6766b50ad59c217b78e027a
                  cf7efb67ade44d38383f687bc2070b4b974 0000000031c885ceeea4b9b963652dacadd6b5ee36                                       01bf4f8604644b01d1d4eee55ca8240a6b393368e9a01ddd21f6e2
14596       45041 cd3ae12b892fa92aee9a252dd81c2       0c84c5a4395d0efa45d861                     1MdTZd8jELFvRsZqCiWoTquivt4GbuC7MJ    2863ab38b63825efd5e1c9
                                                                                                                                       041f59637955cc9ece73bb8185a1ba3dcab8c5050c13779a2db2c4b
                  a858c64567ce9b03cd2012b34a2e59a74a 000000002ca99fe335d50360ed4df8111c77c25e16                                        a5e4159fe1badc22d30248cebfdbb680d645521aef7b3e3320fbc1e
14597       45051 afb7580387a3a7289170713e877b1a     106f9336715f84e9b7de8d                     1EXsJBa8KQbKWFXZuAB2NRtFqkdS1Px5fN     2617c68b192cc2ca1af1
                                                                                                                                       043947772cecff6399eba4d3f97ccbc41edf0377ed16961e6ff337a9
                  558db53b0831576a85ca2f00358c486160 00000000310c68b83010b188512bbf5cc514c3d622                                        3c202cb890bcdf090e988ccaf627c42dee8f5093d25a86e1a421c75
14598       45059 6dd97f15472e0d3d74ecdb5fc5a2a5     bfa33f21ca5a52d27621b0                     17shosztcnKxFcefPGCbP5KWQQXMcqrSDX     8e6de17c1da3ee72bea
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 813 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0447df44a3601417121a56a19aa4f6aff8480ece88090209f2e0195
                  ba5d229c8d1c6f2833000f02180f17f6abd 00000000176bf650fa5316471afba570d89cbcc8bc1                                      d068df8c0e47d1acd35277a501e10ba3e965bf2ee0148e702c2bc4e
14599       45065 5f8a74aa9fc46b5700c0a304cb639       e1a05e03b2e0d6f66eb67                       1NW3fjRxMXDxUTo3cYcUQY4ymKgWLdVjyy   521fdc98a0795e699233
                                                                                                                                       04f164031274ab4e5d3d34319050da21ac559dac6a42f7a3567d3b
                  8106054827149424d808502b15c6b34d2 0000000025174109524267c82e94df82bb410addbf                                         0123973f1da0a712c388aa3cd4e9bb0e356c49bca2969f61054b486
14600       45067 291fdadab8bdf09d9a629325d8591fa   4e2c6e0136198bc85159e8                     1EogK8VhjnxrKZL7T3EML1oN7aanNZgVSU      2401ab4e18d1b87e54d80
                                                                                                                                       0418d2e85a3fe97a3d731028c378f41cc2ad5b1178b030a409c938a
                  1e4e6013842ed2188f1fc644ed04a7b9a1 0000000010dfedaea3691b516b87253478dcca0bc9                                        0653f2221e521e125c993c397d3bb39e9fbd95667909334588c13b
14601       45089 f9a89e326831dd4efaebb13a6d9459     04b2ccf1967cd56eec00fc                     1FDiJCnBgTcKaEY5ADi6QmZVmTYS4swf9Q     6cad0c6873da8b2fac9f3
                                                                                                                                       049f558b201bf8786182df74c9cd462d738d3287b0f9f238323fabde
                  05b0b29b765ef3c799ac92324325ec1a60 000000000406f36391f77359b1f825b8eb4fb3f8f6e                                       34e7d1efb66c11c2e8e34f5b7e21b4b003a3668f0aae1c0b846fca2
14602       45092 8337e5533641a7411c61ff2aabf1be     538d6557c6c7297f28a9f                       13s9jrESKFBbaVgSeJuf238f9MMw32nsqR    cecf7f080e36931c148
                                                                                                                                       049d75af9e0a5657c44716263dfe2645106c214c56892f6070e9768
                  857ef77c5da7631ac76866d67dbfde3917 00000000386060b6894c730dc54ee778764e03944b                                        c4ab19518909cbf8e66545ddc89807e33315f636e818d8bb8075a3
14603       45095 44236b01163bb6394fbe429b1d8157     c06649c10705869a9fe4c1                     18SaR4gUhtL5S1ubvHBfMyoicKikcUy7W2     be5f3bdedb9869245b02d
                                                                                                                                       04fa432374606cda6f7bd2936abf9bc78151a6c051dd3599cd505ec
                  9bcd635c21659642cad96c741d177b60bff 000000002dba09735986c66db9526c7d60e794f77f                                       9d4dbb3e560bbd40498d42f809afb1a06c19eb1833042e8d10c915
14604       45107 7c3288c566cd598a04566bcd1dba7       ae5d4047b345cf4505ec01                     1Pe2CBctJ5VmSq7W86cb5F7GEKA2CGoHR4    e71773cacfbc52666719f
                                                                                                                                       04db1443e10d84fca524678a7375e7839c0d088af5d403e42eef0a6
                  05df23a8800693867bdac7cdb5df643335 000000000afe4967313e67c98a491e12c23c0b662c                                        da7c2593e671d173c87435679c24e5c125e81ce9ea3b6567ab0e32
14605       45112 cb33969d78a527fab5b517e585e1bf     0765671429a8292751ba6b                     198PfHmuZS7TEQaaV6b8Gdu3j3XaUeyeeQ     d94ebcce4ca10c50a8b45
                                                                                                                                       041ee0bc413fb9721a85a8c40679f4bf5d327b59ac1029f1f60d359
                  3fe1babec05d1e845f3460507ed9265321 0000000027152bc2814d4cff1f5395c94e860659947                                       4fda177de873c8fdae0edcea9d7ff72763b53edee556443d42d28f4
14606       45117 7755e177ae8facc93ecade9eabc878     472c08312ebaa6b34c3e0                       1DpULPWBBTWoZkAe2zC5mi5xZoFkanzTfb    ce6e36dd153c0f556dfb
                                                                                                                                       0498ada83cf3589b571fc98f578e38b03bf406991a355146b3e7746
                  550ff3496075b01b46f0e7b29a5963bb78 00000000078d52c690d98d39462e0841fe959fbf9b                                        d5a09e3b3fdc6815b6bee4e1f5e2680b24dfaf683099217945592b1
14607       45129 48165033e51da62ff85b7f1c8cb66c     4972fe432cf60d6261376a                     1A5U3cz3ErccoDrXAerPkQSziyUV2KSnVM     f7929867d171d3c60c3c
                                                                                                                                       04d119104c04ba3fea8eccb1fe15dec4dc1a8abf5b3ef2375f4aadf0
                  32b9cb15e0cb5e9670bded2e47ce35ef4a 0000000004c2ef358d0d95a5dd3d1b9a15e0c28476                                        0aed2ed645d1762f45dab83da23e3bbcf53dba286e02461cb07aad
14608       45145 2005731b95b1e79cc5b8e8708608d1     e43ef1ae327a9aee276bac                     1KB2RPJG53A1Crn42kfBwDynXBHFXT7ToJ     95513b83bcaa09bd6e8c
                                                                                                                                       048050d1b93a9b04851ea189fcf50b6ca2d17719a69960838c4397
                  a3ce9aa91c2973a34fd6afbf48d92966953 000000001492be5f1128aedac551f93f049e945085                                       96de9b33abce6c7f0c76eab0aafbf207062bbab37291c8562749e87
14609       45149 3c6e506adc8ecbd852ddc387dd8aa       9a75473976a84380cd00b6                     1My9toxxkq6sk9YkiJFHFJKgxzrBGWUZWv    bb5f288f996a650ffa136
                                                                                                                                       047b1ba8c313fac54927de6e4d053cc2e46e2d3bbce2650dc2dae45
                  f09f1c535635320da7518cb30ac6fddaf02 0000000002bb467b31ea5208d4c503c8ab6bdbabf3                                       445cd4ea2e42c97fa914f9ed6a365b77daa35700c4d966b944ca81d
14610       45150 1d0aaf1066006282745b08e20abf6       f91ab4ac2f61d2008bf000                     1EgMM75fgtbhK6FrrocPCr6CVJncK34qp4    2fe247fefe1cd072eef0
                                                                                                                                       04b4369d31de5e820388090aba332e752f6211b2a706dbf8b898c8
                  7226c86b3888fa5d8e8903a7799d80bcd4 000000002b5b1c56117d5e0304ba0d20ac37849e99                                        2977cbbc79d9bc132c3243702354d278e54fd8d0abd30c9e48f44f4
14611       45156 36e765148930a318532c3ae57c67b9     5f2feeb744f0500a09d70c                     1FeVeSXCzoDeeSJMyYu73kS2xuyz7bTeVc     9bf9ad75cce53b5ba9d5d
                                                                                                                                       0432edf786175ecfcc1875a8a0d7fa4f51bb6542bf1dc8c394647a35
                  daa02ca3587d089205b3e1cb33e848cfe1 000000001c20f7846b2f23137974b4757c7a924d77                                        e041b4cb721017e8988646cec067ce876f6acfcca2e3f5235aee41c7
14612       45159 0215f74e67eb72238e10af1a351514     ae87df80a93a9ef5616a5a                     127NrR98W9h38UeXihKszJx1oWHrDKyK1X     9f1823a0c54c67216f
                                                                                                                                       04eb60cc9d34433e5a83a6e470c97f14c4b0bdda90dd876578cb01
                  1bec65dc6d41f40c051f55c7e246d15db60 0000000035ecc4cd6faf04f579a68eb482eb95169bb                                      3e95ef034c947975ebc165f99a18ac1146f0b0d618cff71642ff9bae
14613       45164 cfaf4ae6c5f4192f18aa1470073c2       ad28ef966393c86f8a416                       1CoXNrqUYDYv2eu6HNSoaRR5tZJCxZpBUL   a1babdb18722248fb59c
                                                                                                                                       04a1aaccd7af3839dcb566189d4cccfc3d60b32c820325d993acffee
                  fa4da875d82c3e9ceb35eaa0c1ac7765f4e 000000000500068c63bb4a3071f8cef395aa70f3920                                      b984f0baa54f1514c0e36220308674498c8309ee2802860375ab7cf
14614       45168 467f56a79caff587909fb7d3dcada       9a92552f7041951e852b7                       16o7eECgLK2LhmXYKyUjKbVQrniVj12Jeo   e187bd4092c832b27c7
                                                                                                                                       040a400117a02f63fa4c50288ebf0f7655496f6ec2143ae168c37a1
                  6b8a83e20b1da659a87a72d49db845404 0000000029ac5ecacbabfdd29e207768efc631db4cf                                        53783818cd31d9fbbc56b92757f0c52af8c3bba563ae683c5b66d37
14615       45172 3fbab8a2333dddf5b7e196bd09cdbd6   9bd8648b06a23123a2462                       16XAyidPAw6rMA1RqQ9o3NpaKV2ExsjJVs     58f1245521d4a80a2e89
                                                                                                                                       04101b204d03e6216dcb79cb4f616f26005da62e4cf21d9595f5faa
                  34733236f9dbc6d1fee1100d4f73aae1ba 000000002072b920710fc2f4d2993db083cbb64944                                        6394480b1f427976df63645fd2cc100c0c7c4cdded77f1b1d4211e50
14616       45174 9da96d957b66af4090d8b01b3f6d51     30991b15303f829f22b999                     1Kr48RoP2afmJH7AJ331acvNbKfsRa2hjt     33ab5eb603466a772de
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 814 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       049190525313a4b1dec77bf8829b917125601d87a3aef96a372a80
                  b42a295ff77695aa5908e05499c7261bc7 0000000001c45505b94d1bb357f27e8d02dd5abbbd                                        ea080156ef5ef34ad449d3773dd47c80572cd594178d781884b21f7
14617       45187 5f588a220942f04ff1fc2d8fdf7f53     250a0ec7163494321e9ba7                     1Fhsu4SLDgambKiU1Pg1i938koAPeR5B7E     3e96b60a0f04e6e6c1c71
                                                                                                                                       04918d11921dc4caa62c5c52f3d8c7e277d93c290fb5328bdfba56fc
                  110383880932cb5bc0480772d43ca5aa6f 0000000037d393e77fc30562a49af20a2ebe4a9e91                                        70b2ac854f45e82ed9c8cfad1b5d4a7f09d32b00edf7e02feb02305c
14618       45190 f0cc4c4cb2a948c3257658edf8610b     38e8aa76c2a2e4e5950a3b                     1EuzEr1Y9YjCBmQ9o5fDR54eZzjhbCUK4h     c955535e4b05b1c1a6
                                                                                                                                       04f1dfac5e7be637aa1de2d1ebc183f64af46a616fa0fd544fb15cde
                  2d888365f25a33924d53fca76e7fcca0e64 000000002ea206478558d4bb2c74c872b7d56f0af1                                       a53e10108ca763af2b8b5586fd6b9a96c74104ea94e5607ba98972
14619       45198 b78b67bd2fb54fbdab6f12e01609e       065a3e4894466eaa9d6f97                     1KGE8Q7moDLzaj3zGy51zR3bGk8tYN98Gn    c52f845a73f3b386d328
                                                                                                                                       04fbbc093db049cae8eda3a57bb9031e081ae86507940a9be7f72df
                  f12fa3a97b210a98d22b574a999b2bd25a 0000000001cc3acdc6e0e128b418694a70ade5babd                                        d9ad28839e63fa58beddda431e9a55daa30a56eaaba27724397dac
14620       45199 0f7a88eedd577b406c620b3a76c7ae     c2e34409197e9de908d37c                     1BCDb7eYgSC2FE9Acj98hK4r1MaqHgu5F3     ab626bc3c8c93f459ed0e
                                                                                                                                       04802d18ced7242ef5144aa33e2ec3e6456bed10fbf2ad1da996577
                  d4f245527766c505c2e68cff1a2c59debfe 000000002bfd231bca8aa0b0d35bf381bdfc06a5f9d                                      03b54c3c684f39cd3cb6f3971a6fca0b83a04acaf7eb82cbfb1fa4a2
14621       45204 df2c558153fa8c13d4f86ded6bdd7       2e7c10fb8f5aec6b39408                       1ACXfjWqF3eQd62ztjrVUce1o1PPMc9cxg   db22647a27db86cd68f
                                                                                                                                       0490f260d6df7c54c98303e40f9dced604726dc2f4ae9eae53c5342c
                  d7863b91951bb1ea89ef35d9ebc824e436 0000000018216042b3783a86e1451a7060939d2b8                                         0975421ab315ebd03f87f5eb9fc31a9d6e96e30243c448dad9365a3
14622       45215 bcf49d3851cbd00d21b24376b5f1c1     d6f41ccaa23056aef29bf94                   1JKgM9wB1mab1B71pNJDJwzyd9rT31u9UK      ca407a31d36e31a452f
                                                                                                                                       04332fa4569d477d2afded4614207a0d3c4f11211534bd26dd0c63b
                  dda16f3d4f55f31b529c12fc6a6276c0b16 000000000d5c35efa463a30d82b17da62fba14dab4                                       f3f82e0ee520a6e81b1126e8c81876d3c4311f04e82c7fd8ecc7d60
14623       45219 7bfe9832d261dccf8c008e2a3ec93       b1525c8e4b396d67fce925                     18k4cgrokU2ZYjBARccQaBivSDpDKNTiti    5b0412794311b3b2f363
                                                                                                                                       04d18859e1aa9b50e8296f74c28ac0efb261dcffe8f0219103dd7fd7
                  6bd40715ed293fad81b57e19cd53c4fd69 000000001229dbcf0db7f971dc6a380e5219c4771e                                        923de75a6dfbbe8cc2b057fc2a185b12726fa075c18060967ad7090
14624       45230 0ebe5a69b2edf5b9115e871b5f62b2     136ad107b09bbc806cc5f0                     12FtNfhx5WefUMEC3iae1uV9dZm1Wb9Jkf     4924f5057c5e64c7643
                                                                                                                                       04706a221295e0a183e3fe7bc8d7602f53fadd79edb2e49071c4335
                  c1c3df5800776bea07ec2417c87292668b 000000000b57b491cd70dc53a94fec0abadb8ac9e4f                                       942af8a76bd4122e764ea8a8b309023cd23ed72276e3dd1ed5b350
14625       45241 c92407384308944a0a44c125c62ff7     f3c3b80d77cc7ee1d6ec2                       1PXQmiXP9teofvixo4bQXnYMbd57XwbmE2    a05d3e9b8b3a872cf6b99
                                                                                                                                       04016827f43b0637adc5a78f2008d37969867c331d91c9b0f440214
                  aed39680d786b0e35c550716506cd7296f 0000000006625e6eb16ebffd5b4d648f2f20065c42a                                       459bae37f0721057effa943fe228a43babd17f0c8151129d85ac5c4c
14626       45250 c74431a381f495e79419366dff5016     fa29f3518f0b489104228                       1DyEgwtYaMsqRtxxGGr4XTLwFtc7ZRsPLU    7c50f21d05e3a2a1963
                                                                                                                                       0466940c3ebd0f0504cac80e66fbe9bdc12fcb008d13f085c4c812ae
                  a27d327a598b2dd3446185f437729f8ad7 000000003679696373bd12077a7780edb8b729277                                         7e084875a1198990189815b32e45c2158a233e1b0e5d813ed541e
14627       45257 31db9d9cf9ed7a46964ff964f9de99     5a712d70d53298981a216f8                   16ppBLCVfKa2fFGcHhR8jtSWj2qxrgfJpJ      8189fcf7fe670b63adfd1
                                                                                                                                       04310f8b1db76444a58f77df1f5ccaace7b460a857582a0d0f24045
                  6f5583bf3c3c78b9a5f3dd158d35b416389 0000000019e6db4636d954c262f0c29079857f7cb9c                                      13ed014196ca6831cf65c6297fd7ad88fdc286ba6c7eaff2a347b313
14628       45262 047eabb14c09de7d41c72e5e84c80       b47dc2cfd93ab029ad23c                       1Gr7ooy3Xkr7pshXuDnWQEuw1XFdmH147H   33769f3a94dff186551
                                                                                                                                       04834250883ffdf8da5e9ba1afcd72f23ce5801df3315db0e0018ada
                  6649eda4df7e8c0cd8651c12468d03a1a9 0000000023d0f85a9a8a28c0636a52cfad3679df02b                                       94361f5498d255826007322715e192f941a228ddfcb618b6ecbd2a6
14629       45269 92997cff1589975585b7c416318e66     f20ffd04715da4e1732a3                       1PrRHLNkNq4UsaWufj17VKrfpjjtF6eNwa    e9e08dc1b99d9c3ace6
                                                                                                                                       04e3ab998dfbd4133dfdf347f79a505ea82a32c74aa61d85fb9a480
                  59132084045675be61aa2becb9b838693 000000002edf33f4d993eac7eb6adbaa8219de81b7                                         5cf794a6ea0a8ecd6f09f2fbf7d92be3e4e481edf358f56869ca8b83
14630       45274 227c06dfc14685910a6d5bfeee8ee48   fa4bef07d8f838ae1abd39                     17MbZzKy2VoVqkpAZsxY6kermFmh2Mb6bW      ee8090eabe4b2c050fa
                                                                                                                                       043f6c99cf9a227af471daded616e6151779474bae996815d369621
                  1c00937f92cb805de2f5f0862a224fc3f5f7 000000000276c44584ca408ace57bb68c3370e6a38                                      3f0a52a24315d255151f36f66196d90abc89e39e1df541a3f547fee
14631       45275 3f90f0130c23a4e04a3c100306db         df2e7d4d81a4feb0f5e99d                     192Pus1NyRFYddMowDp1iP69yzE7SsHbHa   149100b3f6dbaafb6831
                                                                                                                                       04e4d93b2ed4776b5797f30165caa3ad2c5415519921e6c0b1d1c6
                  7aa1569828e1d7c22c96d4082917071b72 000000002718f985c54be4950ab8e16f4483bf0db9                                        1069019a79fe6b7bbd767ee23ead735c85ea69a1c975d2d60c4d76
14632       45278 b2eeb901c5a73f65020a99d99966d7     7b92b5a70aede00332f801                     1GkUc1xYq7A56kZ52bHfLj92Ncdda1R66W     479fc1378b1ae32dafba10
                                                                                                                                       0468b3fc31d5f4f4bef5a6bfcb1066143792853de8c7f71ea44ebfd3
                  a9b02efe55a8e211e00e118aab23bdb6e2 00000000214cf8b66dd1b5fb215aa78c7e1522055c                                        7a189a3f7f2806e3a75c39f35d0f26c14bdc1ca7c14de4c5347e6be8
14633       45306 735ca372bb0f38799a46d901d8b5a6     713d09671d8d5bbd3a70e9                     18k8AXWdvom735GFEcugV35odMcBizawkt     6974b9de89aea9c972
                                                                                                                                       045df5353bf84e76bbb79c2b2760b798f832946c9e24fd721565364
                  749692f6b4e55acc2f9dc04182eb9de2a1 00000000228ab86ec832a437013af453aa72ebfbd3                                        acc0cd971319fdac5d325c233f1167110b9f62ce1088fbfc379624f8
14634       45310 4fb9356f663ca428c9fa96c437f18a     8f311faa5cf21ea7f382db                     1NTnKjzG3fumXuqCC34JHw1BhCaKWuB32p     0cbfa7440085f8b4716
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 815 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04e101932fcd4d5407d04cc42c12580a2bc44ff3f29401c68254479d
                  cdac9e1fe5567dba7d4541a45f2b2f461e2 0000000012e9dec9147774c3a42012e373c5df7213                                       e0bd4e86789c5453bf4ebc6dd34ba8bc7028db0e593bbe4e747f08
14635       45330 5951ba0c63fe080a83509e9d15824       a3675afb49719a7aba4ea6                     13V1bkSN6oVMj6f4xwxbQhPYydm7gjBMWT    2a0c76f916ac7f22eb06
                                                                                                                                       041ad0213a77748ca28d59188b11df80aaf9753e68756703edc279
                  3958aa62fb81cef898fc9c34613d0ea1a65 0000000020ad581704d7a000fcd65f5c5ec9cfb7b86                                      2d5d6c837b162e6d59a0c403e43ad2520ce2d0279e3d3c40c5c097
14636       45335 02872d61750a3d91730120b60e72f       de309a155090bc4118419                       1MCqRwCgtD47DHWcpUYQS5bi4SGtn3Hj7K   b8bb7bb6d9e500225358e9
                                                                                                                                       04ce927df44382ec75efb24374a4c6290e7bc8ddbc1282f9a4c489a
                  401cccb6948d19d8346ff7eb6d893a2f82a 0000000019d914e8538860467924d9c29bdbb8c01a                                       285f8c9ef93bf8db754c0f947c76b5f991eb588bf64cee7b551a1702
14637       45342 35dcf5fa20608d21ddb9290e0b396       4160a7ef242d85a8f62cb5                     17W5Ux7sLAWjRNpttitu4k6Sbgc4iNkJDE    d4e4cfa66a378c75305
                                                                                                                                       041ea520aa0eeb2c3ac7742fe3ca56d0a123d60a1a846fd518d742
                  4557c0396209a539b349565e0f9b120689 000000000b241a6ea8d0f6df2368da34691ed76dc8                                        9a59235533522a38b0c22a6e6d2df56c424007492b76be03dc5ead
14638       45345 842449b9cb3377325fff588e9b0cbe     cca512cf9be406815646bd                     1KLGc8VybFMAaJVPpbyEuUJ9EDkmQy595B     4b3ff92b5aecfaa8417b83
                                                                                                                                       04144d02cb31c06410583166112935afe704a1f67b6675c6df5a598
                  c53f6e91164a93340deaacd24f8ed841f06 00000000063845130dd55be1bf7a5c2ed893f707c1                                       c32cda364e8b6320e69813aa3e6f977476f7fdf0df9c607f4670aca5
14639       45350 0c398317eb6baf0881e56700d500c       918f9692225f5832087d6c                     1FAHYXyf84xw5uCWXEQVTYVTW55ASPGotb    403f63e1530f39777d1
                                                                                                                                       0407cf6663ea0e6cca25e58796c8f6003fa58baac0c294e37ecf6975
                  dcc78dd7add6a3a537f14c08d8ec696696 0000000030c39e6407e178c70fb877578ed32b6707                                        d6b2697d3b123d6307de12b2133145d2aba7adaebca69b7c08e945
14640       45351 16db72b896fd9a11e54327e6379a5a     dece0486b97c7f864e807e                     1BKS3UjN3D8B7N5CdcTE5z8oYXCwrMkTHP     deaf24969036f9c004fc
                                                                                                                                       0475e63e65053105e401fd10c576d5fac8e86f70959c8381d06e7bd
                  e1172083effca0df5ebfb1f639135b26c4f1 00000000208aba7e9d63cbb5ec61be3b7f24f20d02                                      98809b2860233289a6806c27cdf855a1aaef5a13fec1c453931b085
14641       45367 1f561a5d3e39510a73997314c6bd         de6ccd20316f1d7b60e86c                     1NoD2p7rWyvUPjzL2CdAC3KrQ57eNNHc17   94a40d91a80401d13288
                                                                                                                                       04fd293a33ca13be347cd00047fe89b58df94b0e6d6189bbbe34fea
                  2009300aef439fce6518984c75fff22eae5 0000000032385d1e26f0dde12469f9f82af9c173ab1                                      db4cccd6c3611ad8ea46d3e9ca7eb8473e7c2a790f02a5253f4cc98
14642       45376 12aa5dfd941bb54e848716de00e07       9403641071d58915c6da7                       1B61hhErQeTaDTsV9TVqdrVVd9iBqaEX9R   2fbf0b49e0154310e220
                                                                                                                                       0488906ca4592e1ce00888c5f25f7ff881c12f96194bcb79c446846f
                  af47d8987e315664f4b077d46895f04ff19 0000000012a1f07fb792c4dd00b0c2a0b27e5edd37                                       34558c1cff8edf668dbe275ffcdd61f635644f5331f5ecd917fe24057
14643       45396 35a147ed0b1798194ef09e7f270f4       0433008bfa2ab18f0bbbc0                     1NyBEHFJKpxnhRBTnLytPe5eahEem7XK3N    54268ae62014e6175
                                                                                                                                       043e424e4d42be6b44a89882f2c687a753845f21fba7c327e4a108a
                  dbe89ed7ef504dd05939787e45157259f9 000000001eb3c47ef5eea323f59251dbb6e7de38d4                                        c7c413fc97b3e4ced0abcff14c9d2d1a4ac63a333287f098b557d393
14644       45398 33cc1d6807a841bbe0d53236a99286     8dc38280c71caf3f2f3599                     1Hm6JJrFgq58sSak74kuZwC1yoTSuY6YnT     1bca31818a5fd9db95a
                                                                                                                                       041490c1231b4e7a0f6364b384b4abd661f87ab1967e41475bc6eb
                  f2797854a28bea093c805b90abdb245b81 0000000032beafee04f2cb3d0d7ee3fa4252d4898e                                        306fd7a76379fbe626806219e83f4367529907d1212a629e0b9641
14645       45409 9446ece04f5a4ad9377e61a1d740cb     7309afc010b3463207c322                     1Jz3mohMHPbP5fJk7pjj9AuxpZeAWje8UV     c4a2f3ba41ed202fce0776
                                                                                                                                       0437d93b5d3c6396453bf2925a1b25d9391fb91f5ebd355b9250a3
                  08a823d09ce960cbf7341091aef50fb407d 000000001daef488ce6b2d9d4823c19b6f37daa056f                                      3e36ecbb096465010077148666659edcd5e1523f5882577f7a9b8b
14646       45414 6c8ac4bdfb2df33b321345918f01d       f2fee8a41431dbd6a7d1c                       1HFFFJhzFNDyRN3uwwEQwdHhkB5Bz98jsG   88448d6d313aa627b59827
                                                                                                                                       04080d44832208a523c4c1cd182c3cd94627b7cff0046cbfc85027aa
                  d0f1491150e05e030b2582f1b2cd6a55a8 000000000d59ace5d844408c597d3bb7f35f0ec689                                        39ab510023f79f5dbc535051b707242357faef93252595875fab310
14647       45420 d67cae74b6bff0349c5a5b5deacd48     8e2d74e8ea069507e46526                     1D3YDoeX4QBHovswPy8irz4bQct2wgqwaC     def795aa6d56b2b812a
                                                                                                                                       04bdef425b19b8f1916d249bbc1de76f78f21fd35f67f740dee90d91
                  30762e51d11d94c2e57a1c70a4129f47cc 000000000200512b1afae9b06300fdbb17d66471ba                                        f94f5076d4fc11a2e45a0732a5e7aa32325fc94cdf6923afe03f72f8
14648       45421 52d1b251defa226e23bb247091f6c5     a69f86fc93e77b81291244                     1A5HpmLdafFdc7nmihr42ESDF1BHaVu68X     73c651c6b3576c271b
                                                                                                                                       04a7292dfaa5bce79a103eea2446322a53b3476d19bf546a7bd9f8
                  94ee102ba249c69d610889134dbbf84d86 00000000094bc021240463fcba5c45b479c8f155f62                                       a8d8206f29f20d8071ee4d85bf2f9d842e8a954edbbd15009b046ca
14649       45422 b5d4953f55e46059a71340dafd6732     20482303ebf6d815c643c                       1Q4HBxJeab6DmrVGRatsFDCkRmff75tSxk    69ea4dd7ce3def9c5c22e
                                                                                                                                       04b266f652071e367a7b2d8c7304a5d4b3419ad0b9f7f48f5d8bad4
                  45deb35eed9e27be81df7772feae666272 00000000014b47feac7612fbf028611717051a99a2f                                       d7f109a881b0cf485a1061dc1a609495581096aa0afb26014bff1af3
14650       45432 8ef8d3810f3f7e60cf1463c31fee42     1a5df9a68f53e86d36333                       1JvU9CGCzmbN9tD7KCFMPRApf4njYdATeJ    7dcf3fddfa31a2b0eb5
                                                                                                                                       04813072438fda9ce655aa9c33c4035de2bcb7ecc592e534bdc7ab6
                  a28c24cc6aee6c40d0a864342fd4fb91cec 00000000092ce0fe47729c1367918bbec6372b47e3                                       34801466384aaa563fbc7068a4c48bd73fbcf67c0dbc6dc156003c9f
14651       45436 0ac626f00ca4253e3a9d187fe6200       f6308805cebe2125518ac8                     1FzKp128b3HYYN3CVBM3x4ewyvWCDvGWHk    e5d31f384caa82580bd
                                                                                                                                       04bbde4ebb2ee5ef8fd91f9f6b99619233e6b7ab3e80e6a96d1e2fb
                  54516118d7d601664d6967727a9721ca7 00000000330adcde4a3c6a7e0da401d848bb0e8f79                                         53eba85fc18bfe9ef78b1ab2b578fe21f2ce6803d41849196fc30016
14652       45442 e7c2d4e2f2c5ecf85bd84a16247d52f   0215982795abdc35c60e55                     1FEydpoRr8MxvgFhRwYsiyYiFCva1PVAQ8      e740c3eb2e1fb391fc4
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 816 of
                                                              913
        A                         B                                       C                                            D                                            E
                                                                                                                                       04a7f2a2b8f248cf6c250070f2aa96700a535d794b2feb367c2ac2a0
                  44b4e79802cb47d24559dae4b2c6981418 000000000fbee0101a69d0b37382dc8ed4e6b6c5dd                                        9aa2ac0285a58a6806c0c6cb1d1dfd905a05d280c9d9031599f611a
14653       45451 9516b631f1c3dc408c53db3ae72d3e     90a6a36dbbe0a3cac0ea8e                     1BQ2LUMihcTKL1qGaZaDejneBY7JrofeP9     f1ec38508e2aff12171
                                                                                                                                       04f2c35908dd68162fdb370cef4b92185e1fc42ca51f254cfd58d82f
                  34327e27b6b99663a037bfbf3f90d07036 0000000020e8ed345e56e28bd61adf9d255de7fe3f                                        4661e4c4c429644602e0cb08f4c0fc8428841a744a186cc02cfc6c8d
14654       45452 aa476ec058ec18e90dd3aa72bb68cd     c642ddfef5d263a0f97de5                     14jEr7TGC17Ps6KHETarwTRzdWSJ1WT8Ey     772cc76fa8dff8548e
                                                                                                                                       048c38e2411dac14d001ae7d1246cb4f6d2b57adc3fd9d4447cd089
                  d3599d0c858e50eb2f9b4d9d11b9cd9adc 000000003415b71e37f65938c09b81ddb9461f72bcf                                       87644997668b321680c7199401cbc4087a54b2cfb69c79f9448a2f8
14655       45463 79de4e7a5d409d2cc920d478cb1b22     806c468ed8bcea07e299c                       1GKGxozFeh96Twd2uru1PNLCwvTzAj251c    c8a56c3d4818a2d97e31
                                                                                                                                       049f70ad24756b9f93d11cc175ddcfb34189e23d92186485a62fbe1
                  c48ce673097239bb117f9904395ffcabf3c 000000001f5a63166c66ab5cce47f77aa44000e1dc1                                      ba5886332cc2331d6ee9f7ea8b94f5fd0b394c7d517cf8e2a171dea
14656       45465 b072d157f6bc19621905e8ed55566       b94647955bf7cc86fbe3b                       1LtS4c6znzmGMKYPzZKgT2xcFD2WB981Xb   a0077e0ae465812d9cf8
                                                                                                                                       042103a2aa68f1f3bbf5bdff71be0c7e221ac8e6a94603e6ffe96c14
                  33fd435f47c8aa85b81434ca6834532676 000000003151ebed5d688743563d2afd138da5f164                                        5193d44b3bde93e00bd3a958c3f67c51ae21e58b57981b4c3a9fa3
14657       45479 669a79dcaaffd9e86eb297c0eca811     1f8d026497edb91704eda7                     1KjTnnE12t167Stk9J28MRngjPH56MBg1      678c78af89aadf861c25
                                                                                                                                       04c9915f00ad1e85a288ac8645bc5f8adf5e2f10f5b5b2b03fcf34e8
                  67a78644f635b12e4c876ca996933bcc00 000000001f6230126c55db4509334f960455307000                                        c0a47e9e9df45fb6032cc139751a73f54ae8541a83782e33db86971
14658       45485 867f42755e970d8b53fea21d304225     ae1dba0c53d9bcfbf5b903                     13kkcFjJH27EooKe2uk6a484iMX6BFRPfi     007ab5634b4561213ae
                                                                                                                                       04f6ad64d2db361bfbc53b5e37f4ed333e9deb7fad2ad06836dc380
                  de77d09f19cd0e1a362d657bbcb5e21b82 000000002d6a1f36ddbd54ce41c4d60e0fcc9791c9e                                       c002b6683621d147de8fe726a7208b95f3b60194ae76a11acb2b40
14659       45494 de0bd0904ea4142a19e9d8e8383bb7     89778408bbf2cb44cd135                       126eeDRJThjqAvRF6Fbe3Tgdvs5y5cK5N3    af8db71255971c3808108
                                                                                                                                       0415a6d407df83cfd040131397fc77e8c52387787a8b9827115ca0b
                  e6b3a2aa1a550bcac57ff6c2c77e643ea37 00000000137bb81e09435becdb49a67991881bb41                                        0f0b5b028f6db43895f2f8e089d251395112efde608fca00038c77f8
14660       45495 ef1629f0d23cf54e54d619b7d697d       1bb9113c0fc0a7b87c7c85f                   12fKnTRjCUbdHXXAkvwCpCmupYSibFdRMg     185e4cc018b2dcf0841
                                                                                                                                       049c9b7231a13925a96f41eab681d3403780774c79399153595240
                  5625047af8c7b19f8189fbed9793c00af6e 000000000a47ddb22c74fb66d526d71cc41dc18ad0                                       b88eee1bf41f567eb4c1624028e3074c0ae67bc1d66d1dff719f8bec
14661       45507 3cbee7fb80842ee125500fce72b19       34b421c374266c0c09944c                     1FapmNA6vvRscgkUg5gcKMVrahVzQKJ5iH    6f67957a11211c8de0a2
                                                                                                                                       0409cf62ac6c866194dce6d594de036b9bea874280c10f6bc04b890
                  5987e42857d4c2fe6f7391ac8d246556e9 000000001ffb5f0ec1bca1fc675ca2c60967f9a7afa5                                      1d180b0eb9893d77e5e9f00e486f08bfd34531e09929b1764c5727
14662       45519 bece581333794d4922b9375f994489     cfa3fbe796433806a026                         15cfxZWPgWqKmV4jsC67j68EPDNPJPzjGt   8d3a95d21d14fe4e86664
                                                                                                                                       04f2a6f0094c89742d703022ac601441008c4a9e8e48a72de1c808a
                  f884480b4e603c2dd0bb0808c7e4b2b5e1 000000002c14fc3a8572e9e74d6e710620dad34035                                        553715bc85f6218f15c696a0a1af0ef5b5112a605b9fca8767f6377c
14663       45527 da257dc8246fbfbe5f925850daeab1     0f2dfdda27a54b36ed708f                     187dQsxqcQJW1DXNVq19LeCsGuWPU9iwd7     eae0c93ab20b20f6d08
                                                                                                                                       04e49e1b8fca459a35acfe949941dddd4fbf1543d41a857e902b0ea
                  d7fa83c8c07144e5a45cfacbe5867f80e8d 000000001ced7e6a8f3b6c37926f83bcb9b6113f2d7                                      1d9d9e011da722517028b15cfd4c37530910d8d0d56e526369556f
14664       45550 93567bf6eddfe1db9593faccc7272       0a8db80f36991da2244c9                       16BAmkdwkrG24XpFmaRor74sbntWVzzZdD   8e0af962178e6540e9d91
                                                                                                                                       047f23be74598e6c02cef446d0e90ae761364ab0bdd2535883b5a6
                  90bc0708c231399930955563eaae56e55a 000000000151d537fd6c608ab1ea829647d7d09858                                        4c71fe853b28ea62a3e70915d788509f7c81726f2bb06b213c36e05
14665       45556 47e4fd54fb51ed0ffbe88e1aac2bde     ad9d35fab60eacb9b9b9f7                     1JCSLKibQ4FsYiD7XAedqT4s6EeFxBY4TV     44877e11d9c18dcbea49e
                                                                                                                                       04019bd129550f6c133eec21c3dce10c7a2faf20fdbcdada38f096e8
                  8009a3430fcd35d4619b1a47fe19a74e6e 000000000cc9388030b68698f01b7425d5906da43f                                        932b976875b0196adf67a82a93aeaae4fa61f9cb07bbe7022b0568
14666       45561 0ecccf18bf5dfecb07cb8ca26d8896     0fada592f291331bff0837                     1QcxCzFBqNrqD4cLBTGvCZa59BB8hb7VW      70627946a0ba151438b9
                                                                                                                                       0414421e4b51072997b142f438ae38b4bd787ac454dffa9217e3dc9
                  3766d8ddcf6578ec0aa92f9acce4f6e1f8a 000000001a65f95192fe0eac4b0847a96620f01211                                       7a23c7570077be95814e58878fac8e316ccbdae4822da83b8f913b2
14667       45572 928c777fefa5edacab7bcb92436a4       dca83a741ff923bee731fc                     15in2MCxZ3zujoXu8q6GYTa5FW38MhjWCU    6f88cf3220a71beedc32
                                                                                                                                       0406a9034b7ae78d0aed5e0d504776b0227bda68e75085ad6a25c
                  66316e80fdb4070acac751c5fa04444226f 000000001d5a8ae9f26a8811d141949a7ef1db5cb2                                       a3967a37fb0007cc4031b20990c76549963bf169a101d774be7a6a
14668       45598 03a9fd2dafeb2e2ba5c84cf5b0964       15ac7bb65f55c1d77b42cc                     1H96hbAp2ahirqk1fTnb9VB9gYLDqK4Fxp    9e7db53b8891a0882491154
                                                                                                                                       04e59fc23843fca62b18a381022874c232ae83edae0a2735dd89ab
                  c0abe5902d0458b9d04e2dfb893f95f7fda 000000002fd6f458df33dd5dd82efe854e74e71b198                                      18384d5fc52a838aa1ccbf1eb8122456d8b34f51e8c57656f5e0334
14669       45609 d271994690251c9d12eea56e34640       5f0f17175b55ea4a9a6ad                       1363WAyhbvU1TMyMcgTEUEb7yWsUpjnPvt   ae3d1a4bc51a78b34fc13
                                                                                                                                       045cf61f63b81fcaf7f0f15ca6d867d27a0c3a20477a990cbe01e67f
                  b025fd5a2888c776986d0c4c889291c11f9 0000000011e337008562c35148d5ffcd77c61e0105                                       3767cafe8696cdc0048d5fda92a68234ed456dabca7ceee02519f00
14670       45618 1306e842714c36a79e804c18bef18       7359571399edca07cfcd22                     1EJ4KRgc9JkH95HpGATFqL6tA7qu9N16at    114d1f609ddf926ba13
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 817 of
                                                               913
        A                          B                                       C                                            D                                           E
                                                                                                                                        041b1375901aa248d53909c8b72bffef02b16019cba2131249bfeb5
                  79ed96b5c335efcc79553d0e908947daa2 0000000003ea9bbb4777823bea61b584b5152efca0                                         a1b97a02a816063a1c60a35c16e580777fec7b09bcf9315f0391f77
14671       45622 bf3a3de75bed53daeb171b11d24731     af341ba1afdde834744012                     13VtDaGrG1PCmc4LQ4aBREgbgvayiwwPMi      e51698396644ba6cacab
                                                                                                                                        047db91e2029a99f030162131b602c90feed43ed1928f715d95877
                  8652e20f8a74b9fc0f8ad856ba56d3ecc87 0000000031b8f1c1ea531ddc0d019b691353266bab                                        67b76d5532630059e5583cfd34c75d836de1c95aeaa74dcebdebb5
14672       45626 5a880d8ab20a145aa30a6c4bd3f13       c8fee03e608eda6485fac8                     1C34RMsAwLP49dPCfNjpY94NfzL2ZhavjC     2a13ee7f9f06a90b39bb74
                                                                                                                                        0490762e3ef407d5e43da7f0654f0a75c92b75be0820cd793f3622c
                  336fd77dda349af8747817e8be55fae0f12 00000000124c4b10114c11d4d745d9a2b179bc6af3                                        dd99831b1fac0913289ffa49bdf7c2f43ea492953f3997f4d595635d
14673       45640 ebeb64e6b07277f01d4e5e88326dc       b201a86d49cea144944d90                     1KRddMXNL5BKMDLGEjoShrNfGfMk9ESso2     74bfa38e65d7f043a13
                                                                                                                                        042f481f8fef4bc3e8247d7d38d3d77f06cc2f689051ccdb1cea828c
                  e63809518fb19d2c8c6243cadf237cbfec5 0000000009c030c891824641f7a1bf1f550701ff4af3                                      385201affd677d8a2d4e9efa46102dd6e4f7059ba34e9df3a29084a
14674       45642 c60007a3460010243acf45cf6ce16       d2266b3a030361adabfd                         1PJC9SvBKZScG4kk8q692kBKiVViXVz1W7   28a1811464a6a0858ac
                                                                                                                                        044f39181d4436734d1a9260a7ba75d3d59b6491d352ab07b06e25
                  8d5c14c9dad390b99c701f0d44fbea43eb 000000002c849a53ccfa6b666a144d81adbb3ae424                                         4d932e1640ae7be0c4999db52d8809de31ca1c07dfea67b2c696c7
14675       45655 92886883eb0060a9ddb1052fba4779     e3cefe14b8b838adc7f4a4                     1C2sFYBpvmsdmzfFWvcNw7eBYvXFC9Mn7q      6be95cee5102c08749680c
                                                                                                                                        043cbd06ed02c2c59bed449e213ec0c7d7055ea19527e59483244d
                  5741911425f8a9b9f5c17fa64d692f09049 00000000213f2096560af6ddf1b7e596aa76ea2a8c                                        cd9e8449a749811ba504b061dfa9da89d46b6c66117423dea83fdb
14676       45659 de63fccaa86bce5ed878e1e1af7f2       51daf85ba1f1976f3090a3                     174EgoL5UUQxDU54rLUcj5tNHx68tpLHN4     a1779f8713cefd79735aea
                                                                                                                                        042755e414e7dd50e6d2ed2237c6b9734558d213dd3123ddb6ea6c
                  0acea454651086ce9c46eb6407be82140d 00000000343808a3a4e027ef75eff7cc7839d97e390                                        a41b7d8f660d933056cc3bb9e18e77e1ba2d88a6145282656ca006
14677       45670 ac928dcf995b191ffe22c3d8c4b6cd     fde80077eaa84adcf7243                       1PVSttCpm1gXFjBoLG9gLHtAFxa9KEfwrf     2a0ba837714dadba886af1
                                                                                                                                        04f5b4791c502a8b31b249f3bb82a4b9c70133e2d343b06ea7dff2e
                  ebbd0221882b85405bb8495ae002f54554 000000000c446a3aabf8ffed432ce2deb9c994ee0ea                                        30cc6765c5fe614ffabd75fc6d6c5ca09f0ebe35b71b7e124e30f858
14678       45698 38a99cd59de6ac8d3466d80465561c     62abd16cde694b4526960                       1H3qNfZfbFTWoVp42j5fB1ik35hk9nKoAP     27f52aba29e148d8cf1
                                                                                                                                        04cc45980d9e175c6be3053148f6a970a1ee62daa98f5c1955f545d
                  2b817f2d296d006f1ddc22edeb856781d8 000000000545fff5c5a794935306cbe122a71ede29a                                        0db1ccea948c058ce41cbf15df9364d15c40e05f574a2b0f03ed91e5
14679       45705 9d86db487407f2a889e494583633db     cd213118cb0d67ac1a608                       116CBVtNv35sqjsTua7BZvApERmsPXkvmp     417177303ca1d39ccf6
                                                                                                                                        04df3be5759102da54959b85e07ebfb65858474952c88da28cbb4d
                  0d6165c927d0a3724cbb36fa3479de8ed0 000000002dce26b419cb18f2251a11bdeb27a0d0a6                                         13f14bacc96440106f3b62c7607b59b643d2b5636eed6f9aa1695cb
14680       45722 a650a356ecd8dcd0035583e99e9369     497c6b94f1c089a87a7876                     14rrVML5ueDkqxkd6W21K7GEx3Nq9grcdh      448f8da06c518f7f6999f
                                                                                                                                        04b4164e95784901ffe9b10fb934bce7e1e464c70477883c337e1d4
                  897682273ed1eef8e573617bb5b561941e 000000001d382872a96484b20d35fe9b855b5744b2                                         c4078253b92633323e9d2056bc1740e04d11799d833cde25ba1dd4
14681       45726 3ccc45052cbec23d9ee318792e9e8a     5b7ce94ac1030ec88ee6d3                     12jFwfHKBygS4Z5K86vXvN3zeHP64FRLW8      adacb6f00cdba66e40a73
                                                                                                                                        04aacb917ec5754e691a8ded2aab23366fb4d42b0d05a48c4acc3d
                  57ff3bb82b36e8398e4b9bc4ec19895c3b 0000000033244f764639ca397eef6ab19348c9238f1                                        bac9f483b73ca6adf6692061a851979e1074ef7411ef6160ab9bde9
14682       45740 684d0e5d0f02594b97d6c72c9b0ff8     1ebc16242fcdb63814017                       1DQef2vhvka9Xqo3biUDpQnsYduniZMZBc     80a323ba76b5be3035954
                                                                                                                                        0472b9698ca99630bc81a2326f668400d3f35d72baed183ac0e2ab
                  dfef0d31e3f7774a1b24ab0f4c5e5e3f450 000000001c4dda87c0746c4cb7608dcb5f61721c5c4                                       09c90b8341fcbd8c34daa3c9c426d5ec955dbdf6ca03f133d005bd4
14683       45748 bc8941447d8b57962af17cad89761       1a448f0dd8c0f8e4664e2                       1BzRSGkXb4AGRz2t5ccWLRkZKJgfLH1sfj    6cc2596c304eb255dfa2b
                                                                                                                                        04a9efe412318b4ade100eaf0270749304c1d8b465624c76727af0b
                  f74d6ee98aed0da20176348294bdbfbe2e 000000002babc97b31c4071337837f67dc6273e715                                         5f97fff0fc1996550b9633f215edbc4c742b71a1c8d80c380dfdfbe76
14684       45750 a3d4925a172f85c8353cf915a2942e     fb3916d202a707158ec4ec                     17tHnLMZ6PDhp4yF7SmjAHBUS7LrDdnqrT      3d86a72a6a53012369
                                                                                                                                        048707b4b1450c19534540bd3e2ca24fb37eebbac70e8895e42fb1
                  64be0afd1c300daafa7a410e70eb510ac8 000000003543422478ad2b727d36004e29bca1863                                          18aae6cfd9656c0a30c7297d7fba2100fa5886f9ab0e2cf22d98a856
14685       45781 113635d71ff7638dfc3dc0966dff94     b3747dfb743c249c7d33b8f                   1Rxj8X6tPQvg77Um3efLnjLQR39xmbxeU        0b729422345b117f00a7
                                                                                                                                        0455fea2a57660b49f202d660ffa80092be5e8550f8c5ee55849d05
                  964cb978d8103442bdf9a77b95e744281f 00000000225d85b799382df645213930bcbc299d1b                                         48d86a8fef4d2a25b5f298c37a8405014163e3588180e8d211c4f05
14686       45783 45dda936b1d793028b4bafb4bcf5c2     a84c2799cabca2be64ddd2                     1KiutxcJ6is4oP98A3sXdaEhswJWQTjfiR      38ad4ac9cc0d74f59377
                                                                                                                                        04824bea06ee158a4228ec556ffd53cf38831ea4db44139ad6980bd
                  54f7becce4065c4cea6fe36cdaab5d24d34 000000002f3ff6ba55e5c4348b549542d15a1cd9d67                                       083d363f0dbc0f19f6a308c27d70c49d67e1a24aceb2f4b210b186d
14687       45792 44202f40d03e46bbe1a1187642720       5c046035dfc537131a256                       1GZXjWgyELePLConwLb9b2GkKcT79HEgKM    cde0ff5a97c342d6af0f
                                                                                                                                        04c0f57b5e33869b19338e074a57bc818f4d14ea8b541098d9d9a8
                  917c3881be4bcfaae782d6658121a9fdafe 0000000020dd77d8ab4175262b035cb0df3ea19572                                        057cc6191b8c923ec2787ad3b801d207034f4ca25d018f6957b7264
14688       45795 cedc3fe537dc8e202be497de015e5       464007a1f3cc0a4257b411                     1BYVEwvDytaScuF3X6aCjJTYVf43wJjo1R     4015d96236d6d297d21a9
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 818 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04a345960026a6e6a9e9cdd604a505159e3c8be4f0f5ea97c101e2
                  f3af09e5bd2ef707fcef21b85745a4ba161 000000002fe7ea0261e634a854d5a7642774e46a65                                       9b09681536c41094bb6fa677a4f5e23d17001ed3be586c76306de1
14689       45803 1093b25c123fc67e9954cf9745cc1       2896d6c93aeac5917c00ff                     1GDT3Qwm1CgKfL7kKdWs1Thpc2MauwJ92G    ae58079d7bdd47a602b801
                                                                                                                                       044bf6637ff6aa21c61e9024a423762d8bfe7f5d31754e8e39df95f6
                  176752aa153e08fb15b967bc8efe737e87 0000000004ff416c4affafb95fff1f70aa80e1640582                                      bed19fbf92abd8272900ac918efaddee8b4dce7462aec065958afb6
14690       45814 0b3412fcec306aed3c7313ecb9bba5     95ac18628030006e550c                         194qfMSwihdu3TTUEESdyGC2dnRErq3aEm   f02cef07ec95ce16313
                                                                                                                                       04addbfbde3d021aeeaf1cbf6d61bd7f7a5ffae35b54dde2342e9f04
                  9dbe37d937705c4a3ca1068b5765ade0f2 0000000007217625ac5e346725d89fa589cf7a2ebe                                        063402b07c43d4501b90cb49488cfa6d44c4f6994829536bc7667d9
14691       45823 221fe2db60f8103d59e58311d5b119     e24d1911d9c89886f4b9e7                     1Dr5x3WGdq8yHnMjTdeAHiW8ZTDJTVkoxR     bb2c74c6b9e689e3c80
                                                                                                                                       047bedf99f90a5abd5c2406e1de66067469d3162475165c041916e
                  7bc8420039fce51582a1116098ca49d73e 0000000010ab0eaadc5b81ab968ef053228d3a786f                                        e65301ed30ac480abca59272e041972967f1a0fbc3b4a8dbea8b37
14692       45828 d7c69b6f6a0b1918ea6ad5be59b2d9     2161cf36c12606f5dc8aed                     1GvHs82649djPdS54XdGvpGo48G7HSKN3p     d2a14958746ccbb6bb767e
                                                                                                                                       049e5385d64c32ba0a3ff79856f2e450b19266fcc4590ae94857865
                  75c2dbb2b365780db4ed2de102a7b8195 000000001e6ba7a7b1de45198ff0c28b02fe878606                                         7f23e4fdf1dc625daf83e64e12ae2390872938a08dc211949dc177d
14693       45831 8c15b2133efe1218a7bba0c6b375b06   8d16e052171a054c559aed                     16cVKdKeELotexwLrjY4TtPE5Rbj5TfSiq      d53dafa0174c417c161a
                                                                                                                                       0476dd5cbb2ce7683a8b9a8d8f4756e4b51bfc01360157a123e293
                  214e18d8239ec7d7d7a80eb1ac36aa4bb2 0000000022cded07a81e5800a494bd942b01e5de0f                                        7f11ad620bfb985d9f97d7841b67be43c68c07e7cddea1c7440206f
14694       45838 367f5dadb0537c20f5ed10266cf485     6a83e8c2b87938da73a1dd                     1HfWbp71UshcUKFqd1xVndgqQmRYFsjYQ2     46bce438250241109798e
                                                                                                                                       04f5a3e7dbc9271c5767bea87e6d615c15ce6e0834688966b919fc3
                  09a25548be021a069d05173ca4a3ca221f 000000002f1a02a274861bd4a7a708acf960f1eb97                                        2670e2a1e5aa0bc9f53f54da1467a6d5458d4ef5c9ee37c2e490159
14695       45840 55588d0a8163ee8755ecf89bb18c51     2f634a6bbdb10521ddea21                     1Q2ACcCUetZZYLgYkAoac9NBrF2ZG4CCYR     108897e473b9ecdff065
                                                                                                                                       04962fb19767ff8ea2dc92ecb8f31354314c900c26123e9c108cbfeb
                  de03ea2c67da10bd671c454359ff0e082c 0000000034e7d275e13d1fa90617dba8599412be02                                        84d9af8027438135e1767c353d91140f4becd80426648b0012944b
14696       45847 2b1ef9e6f5c0917a7511952286dc7a     87eba30613aa8eafcb3ec1                     1BMVc2jmozQA9diGKxpmdA16crFesNksA2     b3f17e9225fd3ee202b4
                                                                                                                                       04228007e303b028aa1d41818e369ae637166cd662bf81c4a57521
                  b2f8392640ca28c3dff06c56b4c2d36272c 0000000017df7fcaf7c9b31880ddd087569d84c1fca                                      76b33c1e89372a5548ed723a1c0043ff40dfabd7f5cc51025d37eb0
14697       45849 27e0a396cf5256957b24f05715d17       c035083f9cc3c0dbebd0a                       1vjzN21HPAmC6h1fokzf4G1MeGGrb2dvM    0764a10a96ebc912416b4
                                                                                                                                       04ebbc083a69e8a931baec90498b093776b9cd01c05f806799a42d
                  36afe410f455e4728f0eee5761b66eaff79 0000000016066da8f975f8e85d60559ff317e5941ec                                      e12da40836eb1a33a78f664412eaaa0fe15ee666625a93897b4cf7
14698       45850 58d154e473b6f9e77ac3309351532       15a4533df1d2f699a07db                       1MRjmARQuHM9Hg3utBd7ghzbyNKo2zwTuu   a0f9013dcf7ec540f47871
                                                                                                                                       04fe8a565fd619dffe798fee552cfe6c7bf880a267b9d8a59d78d6c4
                  7fd305096531142bbd2adf5d0f191a1b84 0000000012f141f5df75dcf9cd151028861476506de                                       d0887d553c206cf5f6957e58fb1bfd476e8e9b7acef688203b7deea
14699       45853 5097af99e727faddf2706364e0ad0c     760feb5b285f7e61383ae                       1HfrCLAJaHMfKjrDgCd15wMD2NN2CSVerr    92d991cdfa63b8824f6
                                                                                                                                       043754d6085a230e2f090c9a16bb73b04ec16d976127dc67e4ca8b
                  b3f3eaa704371b00fbb4ccec32a385bef64 000000001b5a8b3b6a8913fecef61a18b247b67b0a                                       42f9181ea104f4b94ff3a01acf9d962d121c4db7cd5ddd6728ff3bd0
14700       45854 95cd24ce29661fe2477ec6919472d       4884d3fee4c5fc5f0f01c8                     1AWF5SszcKhHZJoBmZ4MUCt3vxAohDra5V    5b200608793d26730bef
                                                                                                                                       0492f9fd698c5661a31304faa93b2dfb9bcf550fbc1eaac8b08931d7
                  c7846cfa7e989fee368b786bc1ed8fbbe6e 00000000312df69ee2a59b550ee97b0f29ce0784ae                                       6e5989c581fdeb0f5299b1f96dfc9eadca67dd848be0e9ec7980f14c
14701       45856 3c9e8c839420fbd5762e51c2329da       60c55ac4d8d4e66354a7c8                     19WpwtHecof9jbp1Yks84GyHiyuL3tyNRx    f0a0957ff56233fa59
                                                                                                                                       04ef4b6bf445ae969c172820e3b55795f6003ffb20cf993796987557
                  6d75ce1be49214ead7029b87c430c5b72b 000000003778098c9663630f0336e762ea2aff4a3fd                                       eedceb7d9552b42e04769b8891df83a759f7b80a5872535bd2f144f
14702       45875 111ebbd0643ca6afbcfd4da1b742fb     5c3ca4f806eeb1f26ed73                       14LFauhshBaSHoEDX4UhESiEyiHHBUo1oU    ad3343f6d8fed923c9e
                                                                                                                                       04acc9a98f629e7dc06923c7d83b46776647d43150ad029bc58c521
                  ededacf860356d26b47afa16e3f31dcbab9 0000000031291baed8457a54f2c761a94d2fba0595                                       bc9bed509b347cef0b96af826a81461ce509b4703bb5458be0d806
14703       45897 f1cde97fb49fdd638a8bfec54cce1       1e27c17bf87b38574b220f                     14TAyYsVyhtLh9tSn5nnZY7zxAyyUWruRv    b8f53239b186ca687618b
                                                                                                                                       04dfc9e4c1c21b93282ed0da6fc08eb211d59eae8bb1f98d274beaf
                  7e35aac6ccae374eb8962a15d3e210cdb3 00000000107e80c0f85d8134a1f55f9f392c1af1258                                       11cdcc7789a92044c0bf1b8cc48422794c64ea9e2f6195686d55225
14704       45908 4f845b128484d90a5edb94d7259083     d5e9c4ac3d804c9659d9a                       1EyfzmwSNfxkKgJGKBWkNNPcK151pFbnn2    141d04987c0afc0b24ec
                                                                                                                                       042f28a198191ab9172feaeafe571c2aa8794f27cca81a6ff9f6c57b
                  88d07645f74714d127c26cef7812ec3564 000000002f6d551aafb1fcda2b0004f3cbc73a8d403                                       1e3c8cb0579b9a86d2ac32e517e864b112b0eb556a162619a29f9b
14705       45909 10858f6d8714305c1e14a8bc7f46f0     5e89b575d3579b71c7b0f                       15eMEPyD8swff6Lyxh3capkE7nao6YVpEf    71846d5f14804f2c2945
                                                                                                                                       0464d7251f12e1adbbda31b83427c76b4b374a9e050c72a2de3d47
                  3c1ed2714130c5d36058af286bd78d36ea 000000000d26990a8624c71a6df675d4585ca27e8f                                        0d1fbe6ef9fe2f113258323753c60d96bd1e091f9c60cbf5158b34e4
14706       45911 b467986d838836789c32061b990791     e4428ef2c583437ae79722                     1MBp93XHDi9ikzjktM78Y7hRsr8x4XSxhu     59c31f52684a95508b76
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 819 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04c0a10d918b1269b13d03322ffa25bec5ee0ce30f231c8139b6dc7
                  39be4a9bf7b1f96320ad8512f6f5df9431b 000000001eec52a73ae258ac937498edeeaa5f0bd4                                       afe950135f72ab7f740937f9e6d2ca61913ae0771eac7b868183e62
14707       45913 c083fb121baaeebd85bf18ada396a       d6caa26d53305822e6d83d                     1CLnV5VyzNdqAHhnm5BH94ucpZbvoY4sf     dbc118eaf90c2e732fe8
                                                                                                                                       0418fa0629f7648d0101a7a838d861bb14b38a527e54e86748d5f4
                  e7f20d35bb98cee3e49b02e0f9c9aba3ad 0000000025e60378e7d2cd2e8a7d603c498fa5954f                                        575ddcd420486587061e966f035c70700539fee31c9ebf90b0fd20c
14708       45914 7f1af007bae38feda2d261d08b7ff7     6d95d3635fc5b2d480acb1                     1LqAtWV4kVKwP1Tajeey6H9ASrqhbP2TCQ     998af4befa65da2325c11
                                                                                                                                       04d420edd6db773a1e6ae03b91fa8c8a454faf09c83aed8bb013e6f
                  6a18e037a8910901bd8084725a4e3f1547 0000000031a4ad4098137fef750069029f6aae8a48                                        dfbf0d0f60544078854a9086bca5fc0f52368fcae6697b8679b24f88
14709       45920 26f2db7129f7ba9d289047483c452d     49d22b45c9f7b70bf2e61d                     1E3thDcLMv8HfaeWL7TFrWMpHLB4t1KZoa     4dd36726bbed971c173
                                                                                                                                       04a217fffa0e19eb9d107944c26eba2bc2a7bb9cb054edf7f974731
                  135d79aa376a4741ff7b59ca4c68e27f413 000000001a60ad898fb90570f1dc2fd66f23c351dc0                                      6e23cf83d0e6251a5a63d9dd8fb97f970a6a713b89c2b27ab9ec785
14710       45939 59a779d8157dbfa136a32f41ed49a       7f0d048abefbec0948b48                       1LKPcfEfRkN8DSvfdz8VLF5Q4UFLofqo39   b2dbfcf6974729a4f56f
                                                                                                                                       04d1a7f74b179a58c64fca233434adda5fb398268801ce19245ebbf
                  66ec39e1df17e4bee4b48035ee70d19e36 00000000238cbd67895dabd031cac6bd44cac07d53                                        23ac43462065b92dccc849b9c20a121fef9ab360c20ca76f61a48c86
14711       45941 a29c96d69da7d526ebcee26911f5bc     69a775f9170618a699cc0f                     1H3ZWWBnjAAukZmjjAYGaRgbkw8ggQCP1i     7d615de18641e5ec649
                                                                                                                                       04037274da2c7287159b986004ae28988799a5be9c130a5dd61904
                  ec6549bafa16146f5cd9585a62724d4976 000000001bd7d7fc565af67d186ad2ba4073bc7b2e                                        691e6de2ee8d3b1dfff0ad9626ccb04272040938102f92644e96cb5
14712       45948 3d97232eb520813850c6b58c6967ad     98b8cf5f5ed8949fc07897                     1Fpe7BPLQVaFbyT6S2ee7NWKL1R6q33Eia     cbd2a0ce49708fb7e6f99
                                                                                                                                       045d7f74ef1d69f8ac0bf6a02588604d762a819e5b0902f784bb069
                  2d59d3a93c17bcc8e16c9f8314d43e7a0c 0000000008a70db0ce55088fcb397f3e9a6a5a83a5                                        2f50a82b2300764d2e3f0f0c77087757c0d858881f5295516924cc0
14713       45955 4e158cfb4bb6ff115a79829fe574b7     b1c3dbe3f2c0f9263bcb32                     17NcN9tCAkx2654SBR8fVWoH9tYn7diRtR     967b971f2f2fef8b9d44
                                                                                                                                       0407c712102d6842fbdd4ed2227a5b808cbef4bca031751aa0ac689
                  210d160bcf20c54f45c97a84d5235f83f18 00000000248bf809d41ce84278bbb565722798db4a                                       f6fab97a62ab909727601b6e5723f48d149a6de37221665ea637bd
14714       45956 00e19a09990a9d8ea3e56634cc478       68402f2c59dabe792f5e10                     16TnHquTeH7MxWGUiPyfotp3Ns973LggCW    9eea7b265e9d60dbe5668
                                                                                                                                       04150352a31af3d54b8f9f28559f8bff034bc5968ceb6328ca49912f
                  cc27e8a4be740f694323953f31acfb55b8e 00000000306402d76779525896ffcbc1a1aa79dcfa5                                      e1c848cfb99df133db868baa9855bf30b2ef095e63f871a8116c5f6f
14715       45974 754c903b69ac9b489315f81dc2ca9       7079f62dee060d2f29f33                       1EWn18TRiWNkwSvqLsGFEQnmacu9uZ6cf1   dfc1eebc33235fbf21
                                                                                                                                       045db4f1bdb81219d6f17d6fcb48fbedd67cf8901234388c03c96f31
                  371214dd6054ed35464d9398c57e3d388 0000000007d5741ab03042c0e08fb05c9ad1a1a683                                         14808072e394127263113b8e0df0fe9f3ad2165890432ca408685b
14716       45975 9e37b15f53111492ac8d60db83531ff   fecfd955c95a7ed3b02e34                     154h8wibwfmUAKEvyMQRG5TnesFu6Z3UQf      e3811ea3d9a4ef2178fd
                                                                                                                                       04404c56fb1c13b4f16823dd3f8f18a2feecdd28d7c9fccc43302fa5b
                  d5591fa20e04de4ca3cc8cae143da30242 0000000013a9ea0e156b62d828ca904c89d781df8b                                        a93c6bf6721b08984e8358a8e25691f358782f35031d15d1684a6af
14717       45986 2e827b4eebdc780c082b5d61c3d548     af8fb8f088dd6b5696248d                     18NYAh214XhsPxNsrHwZ2eDQ44DsPyfEpa     31a0eac1d37ffc2f9d
                                                                                                                                       04e79ee77971cd85b30aa8cd6c7ac7b65ebe05ed4cf2d08073d471
                  becd5384fb0b9647d4d0021054192b0371 000000000c6826d3cb2153dc48783b6da17471e588                                        786261318867d953501e1361c2581d753169c6560554d89c113f01
14718       45995 4b74f306f593f47fc27d63caba12e5     6c24b675ce390745452294                     1MAqaGh55PeN6uTCiyAspZZyNVNasfvGZG     12aa6fe6ffbf97f118239c
                                                                                                                                       049cf974804f1c6421849a66ef0dba84f57ab8d685ea9eb27a66291
                  381374cd0710d7dd56193d78caa0be311f 00000000003b1bb015645189018b480ee271f78db0                                        5b04e2b502226dcf83fc49575a9b229a46b852952a46bd1b52ba25
14719       46014 e35526f20be7bcfcefabfb88a06176     e183d739872ddc6df36f14                     18oJQ192UcENLJjER4dW3dVaj1EemVkY5K     2827716bd9106bbbb7df6
                                                                                                                                       045c72b751ddbf80bb43b17ecf126a20cf10bf744302b7efbc7391d1
                  bde40ae74eccbceb7f5c774cc92d61760a2 000000002b9e7052dc936fd83ddffc39c27c1529e3e                                      e0ba4d0f22d084ba660cf740602265e2c45de4a7f47166817ca0e78
14720       46022 e50a98adc272d37519d3b41e27590       c2564f404fa9480ecb421                       1L6c4QBFNDsow6SrmkjB8AtVMxnMQtiTbc   9aa9c41371e597e0260
                                                                                                                                       04571ac8795671b25408402c8a79ac77f4baa2df69c45e123dda052
                  6da633b39880af817e7418b7bea04fdb95 00000000271a01df96cd0a7944ba284e9dce8e8751                                        510a0db8324da018830869fa9aa74b9febb03900741fb1de4d0242
14721       46045 6e77cc2fbbb5845e0b30750aa4e24d     6881e362f6e0aaa025e21d                     1BUJ7YekBoNbgvUG48zfh1gzv2Y4Pj4YkC     58f612f527b5e5da1c8d8
                                                                                                                                       04a255c9100c6f6c947289e6d68fdf12020ce2f1686e8ded4dcd35fc
                  aa7709a87b79881fb6b58789c125dd1b0d 000000002e59ceb0517ae7eaa5bf6709085da0e35a                                        18098abc9cbf45b8c7052fa7391cac8afee95c8ebc4e79f45dab6c21
14722       46054 3d51337a55ad4f49820d528445db6a     6f3ec203d10aa46669e7e1                     1JoGpHj7ThfWo4ddW2Rh2ByZSSErvAXPUK     3d28b559c15cc37baa
                                                                                                                                       048100b0d59bbc1598a2e2da33ff1e5581f19226a902ae2bb59552
                  16fdfaab92d78074cae89e196bc698a314 000000001f07adda51ca38c6f0c171130d6150d844                                        658c1f440b981a0ad6ef6f4cd931870aacac8b2934a097c84e11979
14723       46100 5aa40c52bb0e9bebe24c611255de25     d3cce528df50b0813182d8                     1HXQtWiE8RbuP2k6jSvrf8gay548rEZWfo     3960f5e4ce2e6a9104ad6
                                                                                                                                       04b1d509b9f29768e2b14826b389dc661474b384741a438de1f526
                  556c3380380f4f6850e8692549a4793b54 000000003328138666a9c661a980d1f2b7f618c05d                                        5dae5f29aa0cce58528a8c6a4e7ebb36306e8228626d41d72aa1bc
14724       46110 5719818479ac8e58dcab91a72084a0     dac40d709a4f6813be1d3d                     1CvKuG9orDLStjJABUA26YjzxjJSE5nLyG     083d342741cef8e55e1b32
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 820 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04a1343f1e57b3ea25f3d97e026516b061c25b3d84e581e09d191f
                  77d77d69314cc3fa259cb62282d99915bc 0000000029c29c39bdb7f983b7e8d77a2fb9422f78d                                       8c61b107a6b8321666a9003e795c0888eed5c4500d51b5f41cbf4b2
14725       46118 39de63afa3dc248c49f835e891fd8a     a37760d209de8c7bb6562                       1F6Sf48GYXV7uXAN2h4WYgVntchpT3Drk4    01031f488cc9fc625e117
                                                                                                                                       04349809182c0361762330041603c8f0e49a8a8ee0273778c13300
                  49bbfb3014c2b5e4a0ea1a59aefab88eb8 0000000019dc8d39e9f2034f87b9c48bdf0b8eac13d                                       4659d6c4542feb2c48c890b48ba23cae80fb20d2019da4c61abf82d
14726       46119 f0e1c9a64fd5af9067d674b9df187a     a239e2b00a60326d93792                       1EPn88xiE3ykueRWMQxGScbjHy86VKuL63    616984a2494058bb8c724
                                                                                                                                       0402df2dfb3392b289f0c280fce3222cedf0a84e7433881befbe39dd
                  b5fea99c58a154628a41f4453e99c22658 0000000038163280fbd15f8176d294225e72df6f8cb                                       78f20f5229f64e51643ad0564c6b3104784c295eccf773f453758c90
14727       46124 cf0bd3369186a3a2720173658ae6ea     de8bae9f39b8c587064b8                       1qnEbA1ywkAEeK2vwD3vpCPuv2yBhn71k     62de57955e574104fa
                                                                                                                                       04b45a94645020dd1c41f383da1528abea468de6ea93db703a6d1b
                  85300ddca456c9e88bb707e72cfeb18fa6 0000000019bf4dbecad2e345203891a8bf8cef355a8                                       4a73db40c2a27925a1ac0ab21425b53271e181741fd561b56461c8
14728       46129 d65631366e2c989b760d80a439e5f7     9ee3bc5fe63925f488d80                       1Ncs3TBy2YqeppGfsRQvNSQQVoRGpwijJY    7329054c2f1741540f2e2e
                                                                                                                                       049745bffa69a116173138fa1db4af799e9b531ff5c2e5e7e381c304
                  7ec789b9cc4af4cbda2fde2eb9c2b12eb24 0000000007d174bdaa7af1885ee501c528d9f78d29                                       518dcf90728f740fef67eb9854479637f5e93eb55c3fb2c41b41f4ff2
14729       46137 701a2daa740caf44050b6980ee0b7       7a3057305dbebebb28e105                     1JWyNTccPwEuTbChsDmsrazC1juesN8A3n    46614a4450589a289
                                                                                                                                       04c91537522f3bcb16ac8d0d9fa1d61b3d8381d99499ec31cb95614
                  8dc6aead0d52ed9f009005ce3cebdebbbf 000000001e1b4d1b459837ce580701212952a3678                                         c463588923b13d6d538850b541c396667770b9d8471b01631657e8
14730       46144 3b57f8ac246801cb672f6840d4430c     00d9653faf61ff9f72992aa                   1QDysrpa57fQMA31a86tYV5d1dpdHD5xUQ      6790209b6ebd6d25958fd
                                                                                                                                       04681585f560b4a666feef32ff1987ccffbb854e838f2bf13b67edd25
                  0ce28894fc7f79f5db9d18f2e1caa918a05 000000001a788535082f7a6e34c0134e3e206cbe88                                       a137034cea7f0ffa844df749ea66466a3ac77cc54192335bcf6d8d91
14731       46145 befd02f1711e5bf3f488cfa653847       7f58884bb56a2b47180716                     1363Eyt9Sof6dS9aW5xbFeVUjQb9KEtunY    5028e7959227736ba
                                                                                                                                       044ee7b93b59a0e7175d0d02b3a68195b484ac4d2d93a0b4a89a4f
                  40fd42682d004a9cc3e742eeffc3c3e4a74 00000000362c988273e4d2c85c4e281c7be4e4b779                                       1db82f6785489335534893a5832c3785b926ef6f2e7dae5b5c1dc8e
14732       46180 d21004268cf84dd5445f5f7924230       41d9619e40cae2b6ceb30a                     1hL3DKf8rjuvE7ipDN3MkNjqrWFNeSBC5     79c6741c7a10efbc5829d
                                                                                                                                       04d1ff239a96212941524c6c9693fb0bd1f46eee5e36c6132f233a4
                  3073ab872c5a980e683aac40b6ec52894b 00000000313bc7451cb9d4bcd9918ac49ad38304db                                        b2299ffb3aca67475ad41ddcdf98bda9ec55390a0a01f3db069dd12
14733       46186 940cf7ced997b04596f4634b64d4ba     f1a60a335aa0fb32ce4e3e                     1D8nqYqNd78hW5DCXQzg72fD62cZaUtBd4     8645fea549058c6ec578
                                                                                                                                       04a161503bd86e6b9ca671dbf240663407840105f4b5e8d455671d
                  100c7ca803d90af923963d6a810ff14a38b 0000000014dc79e2b28b6ea9a4ca980633b09a804c                                       2bbb160aae7e6396dd833f094a791a27e8f959ebdd560b2a7d98e6
14734       46206 e74add4f4054711503a5423c78cfa       f8cb9d967ace94add1ba2c                     1PdnqCBqUW8r8SoLzVSDPgz58x5utP1uTs    6d4841417699c43b0cbf30
                                                                                                                                       044352a7a570689c82ad7e5f87e796958b8d26d8739450980f7f95
                  12fe8036acc9ee3985a5a191501ad381ee 000000000cff17a2a1c73bf7ddad09dfdfaf27926d75                                      4f95299f31da695d18745c4830e4fa7104f3234918a5737992e2051
14735       46208 797439a4ecd903b1660fee4af94362     7877d89bf4760268845c                         1CAb1ByJCnR14gp95KrQeB1Eb62U8FifCh   15faf7a2776fca75b7d55
                                                                                                                                       042a2d213a2fb503dd8ed16d6157bba0e690c1c1bca53946eb4d2b
                  1871032dd642e0cb67c21eb0248f793996 000000000059552d2f50c4ebc3cf72e52753982900f                                       0d9a00d2f092135ad591f0547b3e57de3e12376de3be50dedfe5ccc
14736       46220 f98ff6dac53260c91c3438b67f5690     cf7a12178e436c6b2a37e                       1G7TnNcdASzbzr7d4MhgcVqHDKxuSUwkkY    f69b54c54f560885b8bfe
                                                                                                                                       043da598d08b69ba803df66dc8ea7d12bd6cbc03a3cfde9c159c882
                  b45cbfc9eb06a1955b20460e086c8242fb 00000000336d7a6fa6241c9d6937644f5205c0f0f82                                       360e6cdb676012a2ace1159671b4635fda7751f0d32244be4d25bc
14737       46231 3e81a86400299f3147d33d3f27c0f4     5cba7d309cb79fff440c5                       1CM9hHjpBdQ61F6RcC4AxrHasgbeEiTT2i    ae9b8346a7adc6766b35a
                                                                                                                                       0401036eb6537cb5194b581925760efcf804cb59775fe5b96f3c2a2
                  940da90a123af0c4e0fdc8d9e92ab9a6a6 0000000020640b368b7320e8ea05400e731f4bc215                                        710bf01eaf6407ebb69ff4d54b5705a88a945e21cbc89ae9300c98c
14738       46243 4f48f4e005c1f0dde4f973742b79a4     089a91e2e1f33a31c874fd                     1GSyk5kE3xfk4P5Zbcg3zuT9iDr1HgcByS     0ce3abee78987b663096
                                                                                                                                       04353bc2160ecc45453b07fa5042ee46686591f382174d35f2d130a
                  e2b4476d8dce62262c1b2a1f27598de4b4 0000000017ffcf34c8eac010c529670ba6745ea59cf                                       19870145943cb0719600bdc98c070e4d184c51283fb8bc3ac1af4fd
14739       46246 9dcdd400491631e7322fead1bd482f     1edf7b820928e3b40acf6                       1DowfDNZSUTMY5gRb9AYs7FNL9oxQdXPoq    89b9c98062ac396e529c
                                                                                                                                       043278456266e4ff1f9f735652b232073747d65f5faea4bea332b03
                  c48f665fd2b76da15e00a4daf18b121f995 0000000031015dcf8b82a2e80fd36e57024be703c1                                       797954ab276133cea6b8609c12226b671d8ca3432c534698de438c
14740       46254 8e67a69cbfea38665c09ea986a7ca       ae4ab99dfd0d5cc91ddc7f                     1NvPnET3QgLxsQnUL8MrT4TbGFsZTwypWS    ffaf57b11fd40850c49f1
                                                                                                                                       048ccf11fa67513d05e3b0a74438a39a91322b0020ab520924d122
                  3951d98294ebc1267e1d8861ca0733857e 00000000130e7997577236d2101913ffd6b1232c59                                        6b368da500aaa50a3d80ac346434cb39b1bd567846476c1436600e
14741       46265 2e5d4a8fdc6d6b9ababfcd13ab27fc     abed0bfa319e822e68a0c4                     1J1utFvY9ViZYjQNxVCPsjXWj13hS65iB3     7cbf38657efeac0ce899e0
                                                                                                                                       04096a5bfe78bdf87fe4dc959a47e9e2fffc6b64d6880c4caf94e45a
                  fd1ec41cc38e5eba3ab4800165ef1367fd8 00000000319e9e915f6550c8e81c27abdacb479d27                                       8095e0e3bbf508d042824af8c3ca521d3db935dd4ce2180ff26546c
14742       46270 bd838ac43421d8a964cddd7c5c13b       d0ff45132f4f06a88c0de2                     1M1M79hGmtaRDYDtJY18TYkiHfd3GiEicB    6c2b6c0260f295b083d
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 821 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       041b1e144a5dde0ba389662272c83225ee8c0653e78083dae516fc
                  bb61c786a0b474e1f46a4e0074f4c810a2 0000000030bd6cb699b1a7dcc98b8e61b1d819e828                                        bac96b9f60e15fdc41f89b4ea4672fd3b6eb58f61b0fa25e92938ba2
14743       46280 7732ed734a1543beb875510f23dc44     4273912e51809bfb17dbed                     1KMBhsnsycHvCFvjDY42Qsrk5T8QN3cNEE     dc88cb68ce7427461842
                                                                                                                                       04e56c865ddb9231f92fe3858bffee24e1a24b853ee57f08ac97d7a
                  8dd7eaff29a89543408eab4c4889c39348 000000000470f5700f773e6dfd30d498eae830521c                                        c096ef04b919a70d07d6b4b9ef146f8193fb05281a0216b0acd6137
14744       46288 6949a7f24856acfa03b268dc947d66     9889d76a5439f3b2759bb5                     1PAiHuzvZfrUv8ytrSK37bshLNcToTuyov     5c4db43282f5fa84e52f
                                                                                                                                       04580bd9fe60affa136ebcf2720ac9f5b8f3924c1687ee78f4b362ab
                  f85be4a09fd7b1700889793eecd91c642a 000000001ebeca470794363596f20fe5994cd6ef24a                                       e7fb9212b1382ad2e5e25d4a388530131a3f2817164e7ae4f1d387
14745       46291 b1defb492f0604cc3612f784a3c022     a1188e284079d61714e41                       15N7H3RLJpmghFujvZ5RHhHz2kp8rG7uXS    75a2875c21b6db7c24a0
                                                                                                                                       04f945b7a2965effbdab60ac6b36910c45b8c0c69d01f0af1ed8e46e
                  2673bea525cd5cdfd493d5123d0a730cfc6 0000000011fa501da8c02df5885a7d94f738ceb0e1d                                      6be2d9dd1bcd09c3b5f0d7d5a9031e5d9e6afa4db292d6dfa094ec3
14746       46292 51ec5e6e1622006d8a5d3338ba175       a70b0df0bc59e7340694f                       182Y1JviAGRgPqvk8d1x1xpLfDtnxEQjW9   a4a3298a1ad5e8ad5b5
                                                                                                                                       04f0d3436a74327371025322248580e1bc52d32b3673e8725688cf
                  1fd592156e29a9ec7a9778cdf4feb0b3b1d 000000000c3843910e8df54cf69e99d3433e12063f4                                      ac6f83b9ef7afa1e6147d3576dae2b667ffa5529dd42cc82f2bcef9a
14747       46302 03344762988aa8c28ed15f6354f1a       cd79cb5ba6eb8f0cb3e91                       1MoXjoqNsW44V6aMq1dKcNExYXB532MiVA   6c65be821749b3d6c622
                                                                                                                                       049377d83c6a05ff8dbb44b01701f46cbacd6cd639410e705cd9219
                  ee3bc9603e4fccf40d20f375ce26b3b65a6 000000001c9ecf9ab42bb4b9a4cd084be544af295f7                                      b97f76182ad5d587be038687d28c0a0fd42afdd8591ac1fb230e874
14748       46337 2d714304feb7cf5173b7b09fe564a       986df39b0410aa9875b1b                       132AsoQFaKKDKukyWr72a9yMGCSci9ZsvX   42a3bf5b3fcbf9614bf9
                                                                                                                                       04243c38dcd9af0751559be2d94025b9e40d4ecff77e9f3f9967b57
                  a3638d889479e49e1c497b0eae8b7f6d96 0000000002e501a229ddd763bdc499043919bca70d                                        a2a001710deedc1e06d33449f4e8f1440942c033aabb8a0694918d
14749       46338 57595864d5ad44272e4d44c7b75674     79dbd276ec0eb800b18d46                     1DASTkMucrRucAet6Ui7zoYH4UjTGvMk2j     a7f5d51351ab346ce1536
                                                                                                                                       04caa8dd9843fe92e8b67c4a98a20b098f1b9625a7b963ee4abc7e
                  7e8d0d511b7dc35398c4c2feadde447ed8 0000000016cb849b708c96f18cc7ab4124db7fc91c8                                       44b44a0082c5e01577f0711d36609c4c6dff93e7dfd27a4b154051f
14750       46347 c179fed7dc88ccb371f26dbcd62078     83cee16cddb627c11cdfc                       1NqNfYhXw2PRrUeJS7RmHKwYhppxP8oo9j    469220c385963f24acb25
                                                                                                                                       04f5827049aaf6700f127627f7de21b16ccba0185cac6e8e57a8f9ba
                  6fda0d4292365210e1d28d3c811e02eeb6 00000000198203e414ab35f978bfc601ef4ec50cb15                                       14c53b6160884c0ceb4479e9edd61d97ef431ce688b114f756e910b
14751       46352 f5657e538e7021571128c056d2e80c     29f04c90948c36d65d4cc                       12CT8K2D8tv1wRc67uBrBQJLnsiuvUgx6S    c4b6dde4b2b45bcd2b8
                                                                                                                                       04dbe7d8eed448f4b61d68f33261252e6fae6ba4407e735be13aa7f
                  e585c87592f7f9a975a4a79967c5a9afe6d 00000000361c17264a190753d7287c9b582b5dfc31                                       8f8df672fd567b1798364fdabc83425bcf264b169a73a05f20dfb9a5
14752       46362 6e976045d534daebfb0cf9bc9789c       77e6d5990db61c9cb05c04                     1DZiGUQ9EehW3vjuVvJAWiDP2PebUNkCkc    98401f38dd19ea86fbb
                                                                                                                                       04bf85d25b08ddd64961efbb90988da1bc2d12098dec098a6fca561
                  8be1a614d2306adc2778e511b51208595c 000000002fc4ebe17d8ec65a6f8478f404fb98e59a5                                       0d25b446ade7b7a1eb9b9fc0173913c777833d7536053faee040e1
14753       46363 ac66424fd632e2b91b442ae705b2ac     ded32f38104464444543a                       1NzqFuytgxyJNmhGJ7WwjtsheK9zdN8gt1    ad354371e263f3a1c11aa
                                                                                                                                       04b255b5030acb25a06d34ec781bff9c88a511a41fb9bd439dcb685
                  fd1ce414296a1e600305edcef35b5db69e 0000000014b2975bb364c645d7aa3329eec95ec1bc                                        8011432c11a1106f91265d1e16ae81952ac04061d039f32fdae3a27
14754       46365 1a00379b0a9478dc4bd7760afd1ded     352572ea2fbcf4a9fc0975                     1C7G1KCUJqJCuFpukE8ZWkkTSK8JrvRtqn     4da004926d74e462207f
                                                                                                                                       04fd050549372d8ac1c1b2b9a35d3d20190531bbf81816b6728b95
                  e5cbbc22419ff47bb902b1fd67ac46fb723 000000002ad21093c615ab35801fe8e64f74fdcb009                                      b12e7a114e3458c3c2b473a8d1c666c573730aca8a69cae29deeef1
14755       46382 01e63ba82fdeb9c3e40883c220a74       2638b3c749e3f3cbd4101                       14SAsNGXQ3XXhwYGEgvTmk2PRmBtCZ574H   a3dd89247f7800f702204
                                                                                                                                       049949d2383d3c196ec22879e42971ffec2021c4365fcb974c1c3d2c
                  197098d9075a5363e007594619ac6ef0e6 0000000025e4f718deddf3c203fb230f22660146e4b                                       a758bb12d8d13493b737012dfe6adcfae62467ba3d1bba6a8d6452
14756       46386 baddd72144cfd1cf4068fd9a5d5bc7     359577bf9ef78e8f92744                       1J7Lu6WbYx3rweSr5b4dPWjtAVzk6Gnhqa    81877b3d1306a1536f85
                                                                                                                                       04caf2c1bea6661655b1bd3dc1af35b9915cd16c0966eb446cf81cec
                  7544c7bc9d7424ff1d93c727a653a5fbd5b 0000000006fb443e01f84edd976a25a5b24eaf02ae                                       4ea2391b3b9661e581d1fd50a8e89f84b2abe7be281d1ea795fd76
14757       46398 b630f60764dc8d6a78d068003168d       eedc5a20685ffe22b8dd4f                     17Bthe7ekMiY7WBMUt8MhaaGJRrPam1Bfp    c9f04ee260b2366f9ff2
                                                                                                                                       04e575b06a77a1ee2ff9f1c9fdadd781dcc662210f12f1224e558d76
                  c9e537bd918644c3d83c15eb36a76e29d7 0000000023722dd0f3992933ea04d34d295a81e1ee                                        7b06a53ebf7f7f6ccffccde9bf60ed2253c74a7c5090d874ce785389
14758       46401 16944a88959613191c6eab2316dbf4     430084a7192f500eb307c4                     1NhbZDouhXPgfCYZ766to6ZRAbi5MCDN2B     d81354d640c3ddc2b2
                                                                                                                                       04b198353936e1792e3a102f1a8f853a4beb7c502793969becc566
                  1d21c1ca956540be213a8d340fe493f010 000000001aee93ed9914db8c5bb52ed23d7b2ed9b                                         9bccd0f645dfa06ddd13bdacffa9fcc090683257eac6aa4c60010e16
14759       46407 5c425b8b7caf39261a0ac772755a84     274600e2c66d3c66493a8a8                   1FYHSre9sbpQSBXQkitJagVSj85Npuc5Aa      555ed0874aefd54525db
                                                                                                                                       04a5f8c6a8572c392335931f4ee4ad0435269dba49209f9afd41105
                  819330da030bf21f705d8ece58685f6a0bc 0000000027c72d7fe80b74b598125ef5ae54eab92a                                       9a446c390278ec267853d6da5c2bbe14aa0974c89d6f63a7ee99e2f
14760       46411 31d6266d1272f523ad6f0b2368886       5b8a8743f2918cbcba9270                     13nDLkCdzQvdVecmh36XVmrvbkwdgZ5ttP    626885dcad93a494df10
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 822 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04079b20b92db07f9e56e09a39c31070e2666e55be56fc471ad929
                  140c095d8bf5686a2c511b441827e0e860 0000000029269df64b5a4742a765b85ea2558bcb98                                        41266766c0ea5840ca3af09557b320148dd6dfd856dc0e8fa7ca713
14761       46427 35322238ce42d480fef4307077f15f     8494e0b82f00aea170464a                     187j4a6BY7vanx4u4kXtnZVcRaLknDRrhY     3f9b303867a34cb894dfc
                                                                                                                                       048266a426ff7baf81a5c06a153cd486aae6a889cf71eb480a131fe
                  2f90f5d874c7a3c234efdb1ffd4be3e513cf 000000001e40c78d224c9640bbf018a04546db362b                                      a1ad0d685133edbe1f2143a4dea3d6037a5c1bcaf143ae902d54fd2
14762       46441 d994915e10e07e4cba50777c9ae5         0dd39988c41ab1f14f6181                     1E3HgajkweZx4yadHvRwzW7K38DBGuHJ51   f5f3ec36ec6f44f73938
                                                                                                                                       045a2ad341a5993266d8a14c057071a59ef84e78ebc5f03fb2f4134
                  6b03175004041cedcab1a2173c10b1b79b 000000000a4d6dcaac1ec16e4e55b6819d479943e6                                        3cebf6991c4e1365ce454755bcd31ba77cfd204d831b6e0a1af9a32
14763       46447 d7b15474ad0d5f6949c95b93aeec73     f8243d109092021ea55e79                     1CHSMLhZvALxY8QpZvJUumtr9fGgJ7oGcr     6d6cd2bfbfaf75c01528
                                                                                                                                       042e700d31395e3af705c92fcec2f6cf0e576a0737272fb38b159d71
                  578b955082c600e27ffbfc41727f76ea706 00000000343124031ac98e72dee0e9d26db78d64c2                                       e1fc7f3b354c8bd69b7ce26d134983da4bf6fec6216ad12b8cf4ae41
14764       46457 e529d58e122d34a611d222e1961ed       879f4111dfa94624ea576d                     1FE8dSXj1bGASsZr8H2rv8LskuJXzVGKmy    047cd97701288b191b
                                                                                                                                       04aea78459338a7c46d55af05fe7317e123a4463383c4cd11ce206e
                  21f4e1280fbf5c0b76f934b2188abd19f1e 000000001993e819904e2ea052e17c89ac15f3d45e                                       dfbba7dc938ff64fd48cd3e9e03605b3247d71c8f23edb464e8c9131
14765       46472 5a437b5298759f522e75a4ea49b7c       7d1cd7e17c2604693aa0b1                     1HG7tpuncUHXVFfKu6ePdDXwLCD5czHMGF    ab640bdbf7dd0ce21c7
                                                                                                                                       04f3a5b6697f0366104314580f7471c7e218bf6245385b27e07dcad
                  1781268480020b3ce8986f3706bc5691f2 0000000005d46e7a1dda1d4ba7c8b14062903ed3a                                         c0b81a0f3c66ef3edc97c13f533306adacef70460993bef9fb6e3728
14766       46474 460c0691ae707f035abed1bf2e6bf8     a7905e676ee55f053101cda                   1ByLuDXzfixxqUTqMqVCMTAp6LAuHRcGrt      0a25aab808bbc9329b2
                                                                                                                                       041660021283ba3ba1fa80778f096cdd4b44aaa4ad881b84b0840e
                  305086b32dba76daadfc607a9bfadead13 000000001f127e3a17012e62e53acfc7206777af7ea                                       6147279f71ee3b6b51c20ce5ffb0ffaaa8ba3e07cb53d6456f9962ce
14767       46478 9fb928fb44125df63a8d894b09a2be     c9db425f5209e6f54d6b0                       18STaEk78YZAVcLEMsTWqeBv8Zh9f473Eo    d7b857e874b1c6a8e14b
                                                                                                                                       04e1209fe333cf708901df2b28d01d3a9ecd1648a8edc28c31b83c9
                  8c65907d4c9de43ba074030e657e965483 0000000032d5f3c84b61628b1bce8c596b2242514b                                        3984e013a7701d356c26ae5ee1599e695d599012076ff553923273
14768       46479 0b11910806a00b48c858b0da3baf6b     9f3ca66c826f407de5e032                     1LC7Let9s8P73GE7q9LB1GJGBhr66fA5Vk     748e0e916784966c3369c
                                                                                                                                       0469b3a866b7e75c6e2c637e1877f63503ea4ce195933325985839
                  599a6a00c277d5365b79fef72534990559 00000000184ffffe7fa244ea772e696f3f1b6526d3e8                                      f7d90ccf37d10ef5cbca0ba6afa3dab0b1d76b4193edf21125e0dcce
14769       46482 17c93fa2340f945e2850454220c3ca     244057fead88adc1ab7f                         1AfuGBPcrRBrTmJu6TnnGFobknkrdsKD7U   6c48b627c75bd0331f0f
                                                                                                                                       0485c6ae97ae7b2cfdf17579d792a0d2df799df3bedcfae2afdd4f22
                  1f3fb509881a987e20fb1e9faff7042a5a3 00000000252e0384eb3bdbc663a3f0c6c238f1b322                                       5176bbd54145a03bc88ba4c37fe8c3b96b16b666c613fa4139509fe
14770       46484 81bb1452cdf1e5c26d98bf43fd42a       a6ba9444d340057e9d4e4b                     17aumLdDo2C6BRUKMfTVvmdmt6jhSqmsdz    395592a5152cd794635
                                                                                                                                       04660c6241089e7abca6241cf87b8975b10a7694cf2724025ab80d8
                  0417f39ed376513b2751ac0d4b6da97139 0000000034c5c93be83be502d1ea6698ffb3a8a584                                        7ead4306e2f3a8ebc47f33a6c5c856843a52cf26373d11cc1b1b3f18
14771       46492 b229e4aeec533a2afa92dcad14b2e6     7fea656c1448e81539331c                     1CNEBArXVHBZAzX7odgVLmaxkxZzteqW3A     c151b6480f09d096412
                                                                                                                                       0441185034ea03581b9fea792a7ee2027ffabcc5723c5fec69d6974
                  ff4f95f29046d91f72b36e5b8fd9bbc03c9a 00000000138d0e7352c77aac0283249a57cbc2dbfd                                      dd556bac25ed2a70dc18ccaac3f86657ced529b7fc0261a9cb037ab
14772       46506 2aeb8f29839c47a01fa97b7de05a         363c6580a2b5269ad15b85                     1JQyf7Q3LMveMT1rdD4BQ77786KspTc9wq   0d6be20208476b22c997
                                                                                                                                       049d5e450318fb7c212b2c3e716c35ce8074e80310d52a575df1f0d
                  11295a16a172f1469a60b6f3caa83c71a2 000000000eab766fd22baf695d1be3b394ae97914c                                        7ad5f4d8b007189cc3ee03167ee72df8943ecbb76c8fe9cc0c823a3
14773       46511 347f3a68369fd9e92ac8181818f370     20a4e378586db07ab5a9f2                     13x1T2a7MRDh4aJgnJAavAxVXpSEuGEM7A     d6d1dadec93fd03f143d
                                                                                                                                       04a629c740105b7ced00dfd75dab98acb51e968805aacd46492a5ff
                  0cda45f5c557ff358e4b4d23005c3da97a2 00000000328eb811acc8c5ae05bdfeec2882d174ef2                                      ccfc48bbcf224fc973bd49097f5949da73188cc7cc6b3cef0f4899288
14774       46523 178db557194a39492ac0752f596b1       4471e1eb6a5c3503fdf52                       1GVchCMz2efL6Hp5P9cYuX3YHNiohg1m6    32a378b77e77948319
                                                                                                                                       0410f4f4999999ede85cbfec4c3f018a01cfb6f34e8b18c49bd5458b
                  f8fcbaf610d46a1e091824bff4d12c85c49 00000000337844f7e02105536b977ebb0708f0beaf                                       63ea4ef153aa26a36a4d9cf7e79cb32f373e5ce75bf171e9072a61f
14775       46528 7dcacad09aee92f8951fdfcc2eaeb       954b0c0649920e492ad868                     1HimQny5vvqUVVi1CLMLgR5qJQ34bFqt4A    d32fa541e576ed8fb83
                                                                                                                                       0434dc763f9566a75caf27895a8a8815421a09ff1735ed1e17984a0
                  27d3822da65820282f897b15a47381c533 000000000b2bb1f4ca128ea7b3188e3141414f6f75                                        0282066b9cb175593a96bbd9fbac06374f737ece9da5d7e12965a2
14776       46540 e7b8316504e51570a13b7d33a305a8     8565296a1ca4b4dca7d152                     19KAtPse1XwYokazSqFM9bxdtPQVXbQRaH     47a59b8784adc92919962
                                                                                                                                       044c4c3fb83158e8e142586c2673675bbe678542b7afdb3be55a7cf
                  e22aef5419c60fee66c8a02541b56890d8 00000000212535266571c02b15aed030437c4727a7                                        6a26574e024a258fc7a718a9057564affe1da6de5b95d996ca48001
14777       46542 a9eb1ca75fc0cc5cd8c383b04aec86     c02c26b8681ddd81075f83                     1383FweXDUnQs65sRYRsv1HUX6vuaHKUGt     9685366389bcd8ee853a
                                                                                                                                       04feb91e51eb97c10031ca96602b3d90bd3c5319786632f0958254
                  70e208b60ef5156b5f48d6499911519541 0000000017bdbfab13a4005c3033e0b1b5a7402fc9                                        d2d7d4933dc19f7e9c8be33477de002714ef60678b2ee42f23e64b0
14778       46559 2b3fec607065099effc17a44af8902     ade9854aacea7d1b8d194a                     1KtHzCV3ooFKPvFCrbs7yDVhHXmiMhY5e7     4a93fb365cf97eebf11dd
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 823 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04843005dccdc90eb19a432cd4554287308fefe79ddb7bc0a368dff
                  b3d4fdd65eb2aedb52d1df14648ba51961 000000002e92596774263c3e1cc475df5eeae1a5a1                                        93e1d53eba653c89c5d0a5bd25f4bcd94c967ef74528a9402a0e84a
14779       46568 52e241c2f966196e25cedb35ebdeb3     a33dc475e45d279b83916c                     1KANcqDHJUJBVf64CD4rn5NYog1kTeu41G     968f97fe2b9344c3866b
                                                                                                                                       049bc84f1f6cdedeb03c9062fdfabd21a0890a3ffdffa023b39bdbfd8
                  cdd75a00f784380cc9e31290e54cf09a189 00000000079880c42e28c34c518460e404194b7db6                                       0fedff746fc5c47c93dc13eaba8cbc58f795fbb8f20de7ff29c512812
14780       46585 5b999f221f9ad0cc71315a08390a6       7177650ccc100920d15149                     1DjUkkd9RKm9Wj1RxXpriP2Yn7wdEGwoqi    3d6627656b9879a6
                                                                                                                                       045a5f35f9fba966907c88d2b4fe46546c8f05d3a1354d2e2688ab0
                  071f6f8664540d1f44e0f02cdf79a952ecb 000000001904bffcd4953a644e412a5a11c4ed7745                                       3eb547f05047ec81d20ce63af5b36cdf02efc9cd7e428236aa41e12
14781       46602 0111d8da493fdeb75afb9ef2ddef3       5221ece6139050179c7da5                     1GQ6MeX4gG9d5Pb4T9NXt5myWD8i868VFa    815fc3eb99b273410204
                                                                                                                                       04a412f4b3e13342d4481aa65ffa2517f79d6fce41fdd7e6c3427242
                  1dcf0787fc3aee5424b5e7b2b3a958d151 00000000097a127235e9e527c7788a6dce5b9b9494                                        47af048cef4acd594b0f852a96026080f6741b77cdb8ad54a2dc8ff9
14782       46615 61c3b20a223d4a7637a71a3774e77b     fa10141b6875e8773e1749                     1JyhFNGCZwehGuo7jB1ZuF6yYvdF33TKeW     4cc7fbf87435da3e5c
                                                                                                                                       047f0b33e357e31942d0357855d14e82570a7ac55eb260a7fe935e
                  39ae12b4d52218d3222d4f6a0acdafe9be 0000000025ba29dc119027be2c717db2c6c55fe538                                        b5e75f3a9cdaab1ef826b16bae1b56365b0292897fdf9cd38d206f4
14783       46626 19cf4092ca90df28548fd483ecdeb9     8a2e882599d7e412247560                     1A42UTUxSTfLdmqMXtZTQ2B9mgcyWVApC2     014008c2b4ff5cfcf41f7
                                                                                                                                       04eddff0a3a1cb7fce42af5cc3ea625f7bb91016aefc28cdab831212
                  ed602e20830dc1ca2ef0b3b051cccc565ba 00000000000eb6d554b5d5920f7b418eb169b8b543                                       df10e02acc4d1625b61dea29f025d544eaa20eb29b3120aa175f97e
14784       46628 a30109334c8b78cc4fb718b484fb8       5425ffc8ca63a0236d825b                     1DXMxZMCMJGbNbfK9we9CPq3M8vPXCC89p    78c1e2b71e0e26740e7
                                                                                                                                       049abaced229b3335da73bfe11999acb0e0792b23bd548788308a5
                  0c9d69c46b81007b417dfd6fc31857e559 000000002f784a2a0e48012a7ec7c7710fa3909bbf4                                       4ef6ab74669fd9e609431ef0d0b70905c57266e47fbc21617b2c57b
14785       46636 e2ff5b360ba1cdb6747fbad3f61df0     b40e38248199829169b00                       1FscevyUvdfsW8wV9U55p8zaruXSU5iqrT    c0a19ba92b1d6154cebc6
                                                                                                                                       04e6af8e46ca2bb5f7045fa63c723ed3733b51f81451812bae1fd19
                  843ee22d9fdc45becb92c20dd584d009c0 000000000a13f87231c5c8e9b03f524c419733226c2                                       5f0c730f2b7acb8ae5718b50811dded1184961fcdce578493654b7a
14786       46637 b0ca55f720c314d185ecf7dd17346b     ca34de8d2e36387e2d257                       1Kt4Wysfij3tgJwkZiBVbbSyiFwrvXkwJ5    af1b94f8769203a412e3
                                                                                                                                       04f69d5ade40b68754e02d76c348def3db6e8dc17aea68f309cfb68
                  9d8274e595a54b148675dffd74929cba7f 000000001f2ddcffd1d2e600bee798a63b52e86747                                        b484bb4a5ea45949e4686930f8ed9b50c91da075456c86f65f457e4
14787       46642 e4b4f49cafa74e1ae239ae9860d705     a0860f4ed22933bfa84cab                     1CpB2A9drckspdjCkQHcgfAnmc8UWFjUq4     c55bc107696e8569b4d1
                                                                                                                                       0447fc76a53437143d13756c62a37f4a652b0e43e294158801131e
                  9339034061cc67e58678c6bbe7448c345e 000000001e7f26b49906256ed8da745c32da2d0719                                        41eedd82af2f8433ac598de9c3febc5b549146b56f2f3bd21a77be4
14788       46656 27f079d381da9dfc79d45390196408     63021a5e12c20e63076e68                     1DCgnfFyhuvNoUQg21Ts6DJv6avStik4sd     3431d3b220a65bffa9e97
                                                                                                                                       04b6786ec17bae464c82e19f3c19c4cedcad8df7dfeed1e4d5edf9e2
                  5a53b6b27a2f30aa9e3a9340a10e984d0d 0000000025185f62d29f16bdadc2ad441a663c2caa                                        cb76d795b04c7d549971969d55cfa743cf965407ea780d3f5dd6913
14789       46672 5911682d54f0ed54295210153d8740     45a8ade4c6f9db40941853                     1HmZ5pxr2yniJZpDJNKgqQXibVgiG5DJ7P     98f45d8752ac066aec2
                                                                                                                                       04042d7d0175319d1de53d6c4154b9dd89d92204eb7e8b40dfdac6
                  075ee4310e6c59a00452dc62746998af56 0000000021671abbf2e146ee94a93ab8bf5734fce7                                        a5008923f93c6cc812b6e0f4eba8fdee9a14e96662cc661158aa367
14790       46679 df24dd1796ede715c4c37162b4358c     7ded571c81fb38d1f3ff09                     1ASDVzP37d7FWzgiNqoDtnTA5P9Gv68qMq     60614c272e5c9c1c33a4e
                                                                                                                                       04378b65d84a702675d7213a28d757a5e7a5fe196e5f367176061f
                  354f2571a4d8d01c51b987f5bf8baed973 00000000141397907b0236858c14128ca6fc918c23                                        03b4acdda20de7472fa8432783dee36080c2e1d232582e374aeab8
14791       46691 56d6a9c2bcd3af6be46b57a034cb98     b24dc660a527e0415dfb5e                     1pxcDumon15aB2BasvQvErZU4uA1cFRmQ      5cf23d95b952e378ce8a8d
                                                                                                                                       04881244308b909ca515918fccf212d2cf5333f638802726ca09361c
                  9426e3c9e6b9e9305e6a95dda98bde8e3 000000002b1fef3dda5965371816e7d64360b9bcd5                                         c3a3f0a6aacd7ed9295a60326c3fea63de84d06b937468907382d7
14792       46694 6262c725a1ea7ea125790c3c8a0c9b5   fd345efbf9ae8be0cc6650                     125T95fx6ERArV8jWj75kdRg2TDA4uYFjr      9c22c864e690edb79c87
                                                                                                                                       04448a9942df636df5eeb093428504f6ab119ac6f540b8aa136ca51
                  4013ea5f951d44f077d5288b9d6f52603b 000000002b7baac0e2d37c81ad2df0268af621128fb                                       ddf244b42c1c1cc41ce1331bbd1a725d397a6f961b6dd2081653952
14793       46699 8f4f5c25fe8ec8253c2037ce948402     77e96523597091dec80b3                       1DFVQbZo4E4axVhiKuKTR5FAwVHoPqYn3p    d80dd678bed1176eb766
                                                                                                                                       04359bef3462054da108d264e80f7a52bb6e9cb81b245cd663ad7f0
                  6a839010985687970c2cf65514a80fdf568 00000000002d70a6973257b227fe0fcc0ef265733e5                                      e98848740a9819b71d3093756787fac477641e2cfdf2bb3b322f186
14794       46708 48a1e15b7fa90dba205faf028e529       d8a4b08ff6f79c33ee984                       19PEzuMJUMiCVFSQYmRgEJRagMi3tT38p7   3be8c04ba48e5d7f5563
                                                                                                                                       04b92f1b881488b3f02b70cf4ceb2c0e41563a4cc54658d5f83391df
                  31a74a982e183886bc1e2e5b39135c2286 0000000018573d8b5e2fdbb93dfddeb5f7f0156bbc9                                       9c6a41f09b0e43fcc9cc7d648af438b690ad5281ab60a07658cadb7
14795       46710 87bfc21b7a09094e73707c0821155b     83ab75f591c2201e1c64a                       17LchhFTZS3pv7CG219dzMW1dt2J1xU2Mj    1d6ca4a868732d9a724
                                                                                                                                       0479f98b31d734dc47d95ee47c02f5269ca199663bc07a9c4301e8c
                  0b7a8daae399c7b1856389e5b5902d27e 00000000002911913a91252a37cdc5b28a31b46705                                         3be7865cadeb5d2d02166dd22dc5bdd7bef1d6a635bd0066bee689
14796       46712 ec77fb4bd4a659c652d055e2a513ba1   d99d0ec2ec7c32c7712f04                     1DnoMnhBZ8E7CFU5KjDUzAq8VYYzHStvYu      8fab5a8d2946c1860bfd7
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 824 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0450357c7296484c716ae19d7220b60f86465d0c48a4b9752478fb
                  f9b9685a11d3dfd5dc97d62bc531b09844 00000000186a5b715ff62c944b7b4eeb001bd38d78                                        33dfc1e1870e09c890eb205a56074bfac8cfee0d46ad5c5f385ea81
14797       46734 24353991dc4dc56bce986a95bafb09     396a3ffa2dc2060c904158                     1LA7fYZ8djt74Yi6GfUGdFoA1dnw4ZigB6     e9ad7995b46eb4f620706
                                                                                                                                       047cd572a2e856e07c65e7644aa48fec420177e85cb14c14fa4efdc
                  071811d0de657eb27e0bb049f6a8b9ba21 0000000012df8fe2bcb3f0086ab5394b6d1a37221a                                        81bd9f1117bb94cc93bb521e0c407f91eacf36d2206087a9f9f47abf
14798       46755 5efd657e429d17d083be4804232542     eafce139021b9847544ae5                     19aTzs3LoZiGQXtRzZPYbscgT9vraLGNP1     746c20adc1b0fd7297c
                                                                                                                                       04bf059fa7eba708f8c1d17cea69ec95beded5942c0d764c4cc6bc9a
                  047d9e54378c9eb24cb17cacffd03f68888 000000003807067a5fa0f7f8926472466a86df50b4e                                      6f3a2b7deb388c00d60857429388305f7ec1ea5a419fabbfe4036f6
14799       46764 c5d3ddd3571cedc81165b9dfb1377       7c1a38ca9d83dec1364d2                       14MeXpnmhKR2DGw4UcrvuzvRqiSRiQ7JxX   99b4238110fcc2648df
                                                                                                                                       047c4fdb705ee34542ec8f782fabd40ca3dae39f87c35076922480a
                  24a4b354927e6916a1cfb86508009e7b10 000000000f5d218e96cf54e29d8eb8570166427bb2                                        7f078a387d3189fbfc83941e8432c59f4916ab4ae6d202be8be4757
14800       46771 f207b02a435734212ae3bc9695d229     d2b6c67bd7d61138ae0282                     1A28TY6aS1j7LXKfcLcN8pcvkW3oFqwYKi     d87ce018fff28085a0ab
                                                                                                                                       044a3f89e317bf44d61c3b032666e87e9d800aca4cab4945e3f828f
                  c6425b8e359b8392838b19e7049ef4c14f 0000000032302eece056d4e8d617409718c80dbe7e                                        1cfefd97af778c8185c9daeecf902d17f148a5bda438ab1b38015f54
14801       46773 4a7fd8ac1a399377448dfb751c45ff     87024b12794c81092481e9                     1EcBSBZi1Pgw22GNf6R5StHW8AxdtfZX6j     ef1fcab276623da5aa9
                                                                                                                                       043aa04d103ddd923161b9bb8efc03475c3749c6a07a1eb85f67c13
                  b996d92450ece3424a3804c81b4b0d3257 000000002b4ec1db87c3f65906379c0390e92003ec                                        33bf1cf9f0e97acc73532ad9b39e9c951c79f015e9e54b36958e27fd
14802       46776 2fdcfc7b6bd36a439e4116567d8fd2     be1ed459d2a0aa0d2de181                     1HnYqx5mMcm4wdDe6kiZRNV7oz8M3sqvfc     1996336aa9bca8de30d
                                                                                                                                       04ce7413d66e7fd0c15a6060b1ec4c17a255dc07a17522b924cdf75
                  47cce3a57fefdd5138563e06dac3371989 000000002eb98ac1219269979bf0b1c5e2d228c480                                        82974099d75fdc76ef756c161f1375df381e498f830f6827582ab0a0
14803       46792 66d6bafe41010c0b65d9a71e1653b0     e05add8facb754f10802a7                     12ERQCDXkvhyppzLghcswFLNTUBJYYPLiQ     57ac0739091397c5cc1
                                                                                                                                       047e39a1714dc2a04ae131f353743196b6659ba34bbf77fdfaf0abff
                  c459709d4232912656ef2cbba9019e38f8 000000001ca8c45419329b2084bd9dd8203704bf87                                        05ef185f152c249eba741de2f2b39cb150dc21dae2fea8f194c46f37
14804       46802 52f7963aa73110a578ccfac3abc48d     8a7d147ccd670c154bf76b                     1LK9Qi36YGWAL9dc9pSwk7d4mfNwNMNweC     c055b6a7a9763c2330
                                                                                                                                       041c4537efcb6a33dd10a812692a8ea97796e69b081a6d80aa207b
                  8dce13315eca2f3a23630ff28cda04f6157 00000000377315cd5b3a592b4f977f94d8c1143520                                       4056df45e6260d45b7617170985390ccd63b75cc416362a8e7e228
14805       46807 db652c01c3816e138d49d633b4a61       2016a031311eaace3b8cb3                     1DVPKdmYdhrZAgLZu9fjp6ejGtzxxJnipU    2beb00cea5b334a5dd9317
                                                                                                                                       0443828fb13742f5b3015658a02627c3b0f99f6adc0b1b1691d5a58
                  989fc02229881ce8ff938f4c3b117433e3b 000000001d1c2b0039e0d1bcb26a9895619e896747                                       65a7fb783e79c78f04ec06e956de0a88ae7df1c4856df4aa8547759
14806       46816 fd2bae5b7282c52079728410dff4a       d53bdd7e039d1abfd46e9f                     1HL4rJhiaEhcG3wF2TWv1BDBiRBgdMn62R    4fe620592fcbe3b136e5
                                                                                                                                       04d8d1ad301bbc21dac39159b95a63a04ba52fedc6d7613a3d605f
                  57e25a4afeb267c283dc78a48ac839a97d 000000002fd5c2ecbda1c562c2acc7d4f12cf51dceb6                                      4d2636eb2f5dea50a81118b0d8cbb289a98bfc5908ed918c7656ebf
14807       46817 813768b956a861295f651ecb15938a     5c821b8aaa4b70b91980                         1LEiRWBv2MUsa2JWEpzUzKRbju41NRC79J   65cde9e84f49be196af25
                                                                                                                                       044f561c7b20b8b818d72fd7bca0df01eb074e75223a10b75c3fe95
                  f9c594e735954f3f45bdd1da26a049702e 000000000d031b3fd3db311e1ded3de425ba5e2957                                        4a465a306dc2df5dce9fd140bef7cffeddfac56bb8a6261f55c8242b
14808       46828 6015c563410087c4abea842b887605     cb37e0a3a08b9ad8a5208e                     19D1aMKM8J3ks1W45V2rk3eYGWmLDCWZsm     61d9e3ad9daf9a46e39
                                                                                                                                       043b189f85877c4d217d64fb814e8c84ad7134d03f005313d331b02
                  6b42a6f757341f95ce5c6a55bc6898a4c19 000000000ccdb52f74fd39549af46d3666a305296ce                                      391df068e9a3e1c705ef04eb63112a6899809dd857e2926523f7ea
14809       46841 74afbad1e17e92c5ad33be868dea0       d572f78c63707a2fad9ea                       1HwL499kKAWaXPnUxNMSHkeCsoMdpaxAEK   003427825123693309278
                                                                                                                                       04887292d4dcf91412acb966c722e00e13213386321e8566ce74c1
                  281d6fe8166965aa3fbce587866eb72184 000000001096d642f6a5cfe81ca71be7d231fe0e833                                       2e2491216739bcb9653a0fe1d60d57691578268f1911f0fd25dfd90
14810       46853 8d62194920cec557139ba9509456e6     ba2f9f25b4469d7093a70                       18mgeFceBjV2rcSAemyVPd7uDdXAjYdL6F    921d68b8f096131f7c0a1
                                                                                                                                       04faf0287abbbd65166ecad14c864def4897ca06e25813808e78335
                  a56f2645681edb7eaa322e3cbb79109a2c 0000000020e0e4aee88367902d45379745343abad                                         8d0e7ecbcb56dfe94f195f5c23c5d681c1ce0b232c385d3ad8bf68a4
14811       46854 a7f2ddaf324833c38ddec679f5283d     0cf2424066bd7622e168ff4                   185i2MxCKUtfaBgbmyWb6CTaTxZzN34JnA      c8fea965206ede43cd6
                                                                                                                                       042e90e04d96c33fe2ba8da97709bcae65b548217fe0b7f4b45597b
                  653b4b555a90d8f3ef9dcceaf87b5523dca 000000000a83fa8dd00307e53e610987e24c9e7928                                       85561dea6cabb2f921097d74bab02cf4ebcb6f63a9c1804348d3ba7
14812       46860 c08e30941badea6d0d037608534cc       eb0ebddae659dccaecae96                     14YGcVvuuuvFa4FGvZb4gfym6NVhamBfj9    d106d3f3be8f521e2ee6
                                                                                                                                       04f3b41a742c085937cbaf564fecddb01aa4d2bbefeb80229c9e3f0c
                  e7bdd5de19c0ba5e0b2399a3b87a607e6 000000000a9f4c36a1b072d52787dc64f84df2779a1                                        1132a8d34ec7f4b2e0461fa08afba707e904e2d922a7e03b46da61
14813       46872 24ff377a9b9447866ba20278dc79fc2   3c4212c730002617e2458                       1MmLiGoouqU3Ep4j6YpsHFFoxUaef6oZkC     36bbb002d1a9b788e395
                                                                                                                                       04ad3af1d230e9ff3c4b6d9a648a325513f7fdca8eac6fda329cee45
                  960ed8c119ed68d8bff67c3a6d38ffc2ae0 0000000015f6ae2ae11fc671a92726649c4f254d9e9                                      9f25770dbce8928e3ee8d368259899556007abce19d29836fdb205
14814       46876 bc64e8ac58febd499bb1689d25bf9       2a486e8180e4ece4884aa                       12PE6aZEW7yHabUSxaDQjtKwAsZdsNEqGf   680ff88aaffeb3f63fbd
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 825 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        041d20762dfe41e46561b4d627d7f4f1f006d6d2452af5a14e58bb2
                  d7f24f2557ae998bf65b52f781688f86b02 0000000011c62f2b59e090e1b598ddb6c21ddf7bbf9                                       289ae4ec589f8e3b248f2b5404e8c424a336ff10b8bd07c6be0f5fd3
14815       46881 619c705076b80060b50a33e109e6b       e88cd556cbcb4262a8c02                       1A14FDK9PWEeRY77Er5XsKkhKQGXoxe9gc    104e4f6b6fda5799c4a
                                                                                                                                        0472b152414b6a67ab2f0edb2a87b7fb43bd44b43e9e7986ef4760
                  0b19ba542c38744cd655e9d1774b9c2c3f 000000003022b20eba4b6e4ec959a3b70634c97480                                         dc4b30fae0b5f504b234059e5ec02905862a256401275792d135c6
14816       46901 d9a3ec871ec11489eba9a86bdbb8ca     ad5fd8fb85bcf98b028e73                     1PSJ3G283dLtRkHi42ArutW47ir7rzE8qa      95a5b00103ad2b2df367b9
                                                                                                                                        040890cf2715365e7a2c6e42a7c86b06939a9ffcb2de9ea4cbd9831
                  b116f03728760e49b5b4a2db8a9095b308 0000000002f61122fed23d55778581218f8e96a684                                         db19cfcb9f57dcc3860647172111d53bb0f577f19b0c7839d4840c31
14817       46921 9d113ea9023856b9a48d4bd3d69f57     1de02ee9c189539d7d9586                     1FcyHb6mrBFJfQWDiw5x6VZ28PxCx9VZCV      d51ad576519b9798f7c
                                                                                                                                        047e917aaf2ce4b90042937b60572b9e7d10218ad6f3a3bc667d8b
                  f13965842285ce6e80de1506677f05e19a 0000000005a1caf5ac8660901b29937e22245e4b11                                         4de149584a3eadfa4a55372d4ddcf7b3a665e0748185a9a565ea9c
14818       46924 9d8049255b219b59773e76666e7640     4a318acaf397f7b81d090a                     15dG3XawX2iha65DagYahr6hSrDpBf6xCE      6c03463fb86eefe0ae8464
                                                                                                                                        04f4b4b041f9c78e9cf49a96df858746f2559382a10f63a5f67cb339
                  ba0346ebbd022cf3f25465644d0a9be0e1 0000000036e0e987d280c3c852719563e4015ea14e                                         629094d6acccb5153b3de93797f5a38afc45ae18aee0a0836dff7f1f
14819       46927 2b86bc14621cce09c2dfea57a7acb5     11fd6a92139266fedcab7a                     1MS2hBF8JqbZM7bPMGCzEcGLFDDuvVGmzT      efa7b2935f63b0197d
                                                                                                                                        04946b5dc1fa85af316e91dd8b367b2f33afad51ad0de000ff1b114
                  d4a6fd78ff5efa5e544bdf8e565542a8f1c 00000000209ec4b4a72f3cbea443a5cf8297c6ae40b                                       42d5279b97134fdb6318a0c8091bf1d631e455d97a14d3974bdc41
14820       46939 ac36b143630024bb6077a3c5cef57       0d1d909a4a716726ff2e1                       1AaV87do7kb4bsBF7FucqJcgkV54useboC    015c913247d220793809f
                                                                                                                                        04886963131accc6e0a963a212448d6df44f39cc20e74e236d784ef
                  fec12e39cf8f18a9a1adb9b7fc76da1f269f 0000000036694f7ff44f5af73c668626dfd6e513543                                      512ec54e03d976e5db34878329f15e35be695f7ca7d62769c8d80a
14821       46940 901530f89836925b2053ed057933         3a4fdf7bc5032061ff320                       1CdCUd5vz11a5pBjLgf57R8WJtAufo3K9W   3dc9e455df8a49d0779c6
                                                                                                                                        0405f3ac94a7aa164ef3a8b16ebb4d783be2c971406326ec04e48ca
                  ca594185c918b1f1be48180d412cc9a2d1 0000000037cf3ae91919af7b4e391a338160880002                                         f97ef1f43b0d52b8aea25cf43310e6ce9987ba5c5ef21a4b440b911
14822       46944 6e6b861832d2a99218ba454866a2fc     fc212fe76b8aa8cc9b6170                     16UGXN6xUDy1txW8awZNhdJRrVXbgwB7AK      d25dd4b7da6cd6db94e8
                                                                                                                                        041c7dcb823741671f2d79fca286c1f781714a38568f61fb0038b8c1
                  e4a1d9f7b7b84c8eecd3995f8b7ff7f224fa 0000000036cad844fa57e8cab41d0513092aca06a4                                       7d6e8c466b4b93d2144f3d8d0fba5d10bac228f5ae3092c97a920a8
14823       46962 3818f2035043057f10f254a8b49b         35ef1958afdac66782560e                     12oCPxdb1naut1qwPVZeAYv3wdMY5Zsb9e    d5aaabd2141e1527f43
                                                                                                                                        04041be7e5df92f528c57bc3bc867e1707f1414aed760ca45fc5c336
                  f70970665a734371006c5732e4e2cb6534 0000000008557990e47b9b05c5678f9e85de89a56f                                         0001177296bf97e0deab716270eb00c112173fe2418df088a0fcc3f
14824       46981 17855082b2e36baf4ee11b153d003f     584bf31f91bfab78d9bc2e                     1BabSijhWZeGgUptEwfSuSSoiSxDWyEQRS      d7295ddec169ec23bfa
                                                                                                                                        0419a69b76171eb14729054345e9e64fab194041910e7e5069d197
                  69c0fe624f44aae95cd8256587e2066925 000000003246922f6404f31925c1fcc58e2d44e0aa1                                        468690800a608352ca5d4505a8a186f89ee8f12355be4a0059d44b
14825       46993 efc390ec446287210a9050cf03ba67     8141c19fe22ec0b9ed0bc                       1ED2ZRwyuoFTBXJhVkFK2EQA8DmYGrznhy     0cafeb852f6ca0ef465aee
                                                                                                                                        0429706aa8616268298be8fd76afd7b5365c817f919735b326be29
                  8e058209fc58794fd5b5e44ac9741c6d71 000000002c18bd3b64b31bf610cd8c7e17bb2feae8                                         64e84aba18df1bf3313dc43a4e83ebad7c2d7529f265f117bd54f2c
14826       46994 e0cf721b945bf749f1df8a457fbadc     9c28966c9c311dc12e19de                     1ULRQk1D7sCt1RwgWkMKNddJzFsjZNhK8       72eeeb5857dc38a2b3182
                                                                                                                                        04a32f0e95a5a9a367b2bc6a31e2759122a6d151860131a1831554
                  c312f1eba31632854ab8df8d0b0bb1cf788 000000002d96a2aceddc23a05208a7d77ab998e76b                                        fb19f44b9a0bc748c27283af6c3b9fdf6ca6630d5d476404604616ff
14827       46999 01ea0111e8d307862cc61bdac2b9a       56ba71cd38fc4f597f9f79                     1QAqoADLMYQHoPxeVCgiKmnzauceqV5YWs     dee19950edf0f10f750d
                                                                                                                                        049bf44e772086fc786f69fbbb0ec1c8dcc055c150157e03ec9bb236
                  6f8526731b3676f6477b28ff071c3abd125 0000000017821894207a453d6a824e121c6e4800ec                                        24a78179a03327a6856df12c2e17fcb360ed7c2ead759598f8af2ae
14828       47020 2705ab073fc0906305cc2241bdacc       34856cbc8d253ffcf38c00                     1Ad2C4YrgRZ2HES2cQAfToktc1eqZpVj8j     3ab92f280f97df56077
                                                                                                                                        04b6dba367756215da52d3092eeaefaa5d4461c48c7030d74b5642
                  f02c0006dbd843717dca95b2c8c120cc3a0 000000002e8c10858b9e5fc678e5c668453ac30538                                        b729ac556f635faacdb0dc29d3b289dce9f143cc69382a2f04fa5026
14829       47023 3d70dd4224f8eb4bc490dc9af157b       edfc70a073a5fe8e70e563                     14biav33ptA6kp5qnEMPg4vZa5CPc8xfyW     a4849e68e867f6bf6d73
                                                                                                                                        047178c35c852e9b442deb599b785b242bdeafd9ddf7d8827b6a3b
                  38edf33eb78824018c4e38fdf64d6eb0a0 00000000372bfae4909b8b4eef2cf4248b644ebb05                                         8cd9a281d2ca1c833a62555d75631be5710118166d86b2e088a784
14830       47026 1e622b50ec04b4664d9abc51715fc9     111fb010f9fc4c524756f3                     15ZfMDXZSXbq7dkSuYZwswtckifXxs1dov      9710e2ac8e6bd2eec277c4
                                                                                                                                        0439d51d20c672539244561c8e9ff56a1a9ff2f0db806f04790a6e6c
                  7ae1af5dcfa7421f1613d8460c2008f387f 000000000e4fc12437bd22ac0a4ffab02dbfa7727bc                                       8ae7f2797e3f82ae7f1de56a357f69c885d310a668fd4bb54157026
14831       47043 52434ae106ded7f732dd269c4de6c       7722e6e0932ccc9a6a4e9                       1Powmf1rr2xPsFVgpJW6o1hGyuUrGDnXa9    b83b92d66c6dd67d588
                                                                                                                                        045460da3c3dbb580f3728e275d8beff4742b742ba3ec41ab369625
                  f39bbfdd3dcabe13ba0f868fe1a83db1daa 000000002ff421621f5adf495fb047ed216ad36957a                                       1813bbe97675fc51fdabd03a4819b156a90e78505c0a604715458b
14832       47053 04a7ab7e8c4b81cebdbc015aace7d       94f019d7825f0216e2fd9                       16XtXRy7yNBk92dWvJAPwZKqTBfpi9MnB7    21201a7a85d0f16ec64f4
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 826 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       048cc0074000b7cde36d00b8d7a3b64de4c03a66590eba4c44ae19
                  3e05a28228a2a59bb7595481e15a9819d 000000000e9bcbf994249bd006e2b45e8ae97437de                                         1c6beb9d02202ca9f67357aa5c121cb8a95facf836b65786b504b49
14833       47055 6e0d82878a55ad92b7d82305e1138bc   4ff251946fdf083aa94d81                     1AWpdkhNeUp4wnyLgDPdXUcD1gqwGNc4Mz      5479858e2c4e99e93ffe0
                                                                                                                                       043ee8020349c6ab91020bb7d203cbaf0949a8e3fe6fe99a65aa936
                  75b2cf8382b8d0524d95350bd72ecfc300 0000000001fb666c4fcf6eaae4350f3e5b47151f17a                                       4f5d433d060ac19dd2067b3d60e4b8a0455ad9195b2b4754f2785e
14834       47061 d12e4f30bda0e1aecc92a7c29b14b8     c6c8e109a80e1efaffa05                       16yrJEyggYHyg8XjfWFKgRZNzKk7DcWqoH    902da3f078cfe5ada5774
                                                                                                                                       04ccc777f4525dd3ffe8670adbcd7bdda326525992a19ee216fbfd6c
                  2c92df1382f13ee3ee38c2a18cf10404c96 000000001f8ae04d1e6d7b492ca324505530c6a490                                       79a740bea0a93f9de916d0cd405140d5618d898519f19179708a09
14835       47062 298c0f33524c74a1bd7e872d11856       b5f3850c058b0010075b13                     1NxcKzxNumzHncY1bg3t8fRLZ2YoJVv67R    9b9427cd8f80411a8f7f
                                                                                                                                       04a71786bf4004a531a38008c0135135bfcb46f81cb0a5b3cec3d0f
                  8a78c36e3417a7e386f5d5911204c7897c 00000000311c55dabf87532694236e896a9ec4b96c                                        6f5341ac39830fd4d371eb828f4e4bedd76cf4212855053e1f186b4
14836       47065 0cc572b7ed2221000c1b5db9e54843     8d55d70c295d37e273eedf                     16m7fF98SbEr3XjnAR75cFj2E1H2oWkkV6     55d933ce02e5098868ff
                                                                                                                                       04086e867392d38cf0dbe8adf611667bb90a2b076aeec54c83cff1e
                  b228644ba44ef3622c923e46594b56c46e 00000000057bb35dcdc82c883ee1e5bb32c9facdcae                                       86e733ec2b7c86aab8e16d96e788c85df966753fdb623509553af3e
14837       47066 5e4d22857ca070394eb32cf5f1a254     b9c65ef140ca05daaf9ad                       1tmHzoa1Xni87FxHp1mWjWs9xds8gCZiC     6c2703fd6f3275682d79
                                                                                                                                       04a4bddda4f019a131eaeb0a7d99e97f2f90878491a227ab2e15caf
                  23c7624559adcf8dc2c6b3b8bcf8f484bb0 0000000019fe2b4aab98dba2733d08c46abc05d1c8                                       947963af7435659e960167904c7baca5f3b346ee43e29cb2d14858
14838       47076 d5d72030184930e1766ec8429683d       b980931bc2cd8dcd859a10                     16tX8DyPYX9BV8Z2bZKWVs9DjFTE1SGn8     a8079ea8485ade05f4220
                                                                                                                                       04a648cd703b7190830d2e27c952c5d3cc3d96ebf591b9b7d03a10
                  07bc8283f1d9b60a969e23be02d729766b 00000000329d66aa21f2c7e1d375b943fad6ff513b9                                       378e710a3ef542bd9bfd05bcc602c1a3415b06b03750fc7e4df3e76
14839       47109 4854411d5c8aefad66a84a931889a3     612551868deb892790654                       1Dh3xbiyLeDN9fQui5kmotvsHNaQ4gFo8f    7c85db39658de2412adf5
                                                                                                                                       04ac516eb9b87a758b8541d94eda8bfdd45f5dfb983e416be8b5f19
                  047173a4ffc53540f10a87aa4f2d1d279aa 00000000032241e559ff3d976f9e7309a5a0fd7ba94                                      17682950537faf11e01e67a7ccfa6a5048f2060bd41975878317ea9
14840       47120 c3448b5cbdfedb4d3a1d88892bc2e       6f98c51a67b94ff8c581f                       1HWZVBVwzV738dbxFjXoWUcb2hdehAeeGf   15c0ac3f1e9c80fafd17
                                                                                                                                       043a3984769febd98903eff15ec1cc27a0123656706ffca6cb66d5f7
                  bc6c712f6e4696813b78f18fee0088f03d2 00000000205d01b6b34145a15af6353fd4e32e0c1d                                       6ef33f56666b63a27fc5bc5b71a1e33a72311ebfc5f38158231d35d
14841       47121 735a226339230910539abd640bf5b       8990731772a5a3d8c1da32                     1DGSxrzf2KpXb4Fga2vcpqyji3ZQvNzG7T    0df217fdb75ed061212
                                                                                                                                       04e6df387a6372c7dc9b438f9b8cd9fc2b139f04af2d74ad2e73064b
                  9f6254e513e3a5479b496abbf88bd08764 0000000011e28bcf027b784f6c211e923e7273b9c5                                        5b843e3bf33e39cdc3f9730f83a42356b3d7d471e483a5ba106183e
14842       47126 49aa65f264780b45d9ef7ac5c52cd6     60fc72a441fa8f0030ad47                     1AYiFHDEkDhD4quosAQCvddm8LbA7qZgEn     c6c0ec508667e16e25f
                                                                                                                                       04a8ec8dc564894e13406c2780d746192c49cbb4cdbec401ed7397
                  24ea68d86e854f737b653d88faa696497c 0000000031ddede950148689c042d6c5fa4e944351                                        56d5adf59542db98966fc00bd274b160173abb95d91f111982c975a
14843       47136 4cfee3265db7dcd9534ccbebd3267f     64ea76e6893b7dc3029842                     1JuqQTcVg7TfnbokEgdaa4Ta7xdoxMZpsK     7c7d616942c7d58c0b28f
                                                                                                                                       04fc5bae184d3695e2dc88ea652a587b52adc60bbbeba5432b7e3f
                  a1256b21f0db0fa488eb5a2128bacd0d8d 000000000f83d8a0a29f11f4eedc77ca21309f85dc6                                       05c18660dc759cce3bcc3b78e6dc199914db4d1128bd1e26fec2e42
14844       47138 83e69d14e57d324656adda8ae50df1     647222ef16641897aa942                       1H9j85Lgpg5AUR7G8MjXLfiBMZjnxY76ri    6b6cd061400d29e62f4fd
                                                                                                                                       04efb339bf8384613b724e009390cee3c21ad1d4bfc00686f2ed510
                  4198c4b5a7f346082204691249d4e8a7cb 000000000448cc07420e446fa8d6b513f548348cfbf                                       b95454d4fd95810cd29348e280dbee196772768b002a4ef62ef119
14845       47146 78b4f1e55750da6ee5386f3d9bc968     778f08c485d573c4a0224                       1Fe3AFFvvpwUvP5AWRVTR3pqfAatbxNSUw    94d66fa46e68088d2b6fd
                                                                                                                                       042a07b258273fc8aebfc732b62b20499b4be86a143102fe1995ead
                  0e675e8cf844ba703f8d809b0cde0dbb09 000000000f4d2d2edeeafdd6664b72e54da234240b                                        1a9ebba026abb4968792ce66c0d199a6b3536e8266e24369c9c7c8
14846       47156 d606ec98f096ba7bee676d5bfed4ac     73338ba8d68da29682b938                     1FnZGH2qu7GGrFbJ6M6zPBAXWwhUzvF7hX     617972f14306ddf89eaff
                                                                                                                                       0489d7a09f2849605b5f7df0279d5485da7d829f8a55c335a14a8ec
                  92fad59f7db11d6b072a3fb5fa7c84bddbe 0000000015b55f5b03135dfbf60c6e76b9f24313a53                                      1e2a3713ec579f29c5328843ba0f248b95badd038d34ef59d1b6864
14847       47161 0ee4fad75bc24e72ca73ed1dbad9f       7a92bcb87cca876db2fbe                       139XXEqyTr19GCEFHKyR6dXnnAwqAKhmYL   29a00ecb9dedaebb375a
                                                                                                                                       04ed2ebc303b928fbf8bc24bd23a04598f9234899563dea212b40b3
                  eab91110905ce89f564e651ac80e91c67f 000000000edda6d3ba332b19d8ea709d43471240b                                         228a3ce4719ada848394cd6b8ab4b3b28a06e15b5bea88ef06f520
14848       47162 b038e51978bc1fe9edc37660e22295     14cf0c400aecbdbc1727d5e                   1D8bik3BaUXoEGiqeg5oycte2w2z21Y6Bj      1dbcf6c1b14a35ee12a24
                                                                                                                                       042371e47aaa7a3ae117cf77543e52a4ad1dccf7e81678cba2b80c3
                  f7a28198be63e5b1cdd37f3ab0bc4113cc7 00000000331fde27792fb5e655c1aac26cdaee47f0c                                      fc0a3a54917a963b88b5beb6716b374ee499afb41810f885e42790
14849       47171 c50ce49c7bd82ff07f6d39efcb174       af0d3750e9bde54fe07ee                       1PUHjWwufAqpjySNx8RQXKDtFYqHsUDvD    574f9842706af09dd5aa1
                                                                                                                                       04e981456334ba10c278a4d34b5448bc94229fd6b78adefc1238fdb
                  e9db77c559af773576adb44ce345b7102e 000000002319782c4ecc3ee9685cd648aa5d53a4ef                                        cfce77d0df70f73c5d6619c6a53bffc38cff7c535d87c5d03647a0342
14850       47179 58a726c1d1c2d2ef851aa9932663a1     04af3ba4eefb70e024e967                     17zaL6vX5JXbk6f4TaimN9d8SLtQDxUz6L     ca2927dfbdf136978b
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 827 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        047ecd50171aa98e7fb67a6251f878bbbbbb30ee053d99b67c20b4
                  b098fd6b3d593b9d4f94a22b1a5360c9e7 000000000204adc8e4ef9376691ac94769ebdfad3a                                         18c765d2d742199c298013f6a48fc29f0a315236fcfa27e0c46ca71b
14851       47192 948518ee39cb5930bae7ef3c2394ef     b1593deac38c829b2fc520                     1HAF1oRg2nqWR4R3W6FY3bpFxfXH8AM2wq      cfb4260f9c35a7941d68
                                                                                                                                        046c637be2e9c55def738a07ca9ecb798071b78e471c91d8a12385
                  8f815618ba5e5559423244b1a25571480c 000000001ea53c8554a2e869c2aeb0c85339b4b622                                         a92db73ad365bbcf84e17808c407c40cfa390a5550fb7f0cbffe2675
14852       47204 85a78461b590ea495c24cbe99a96ff     f51f6057c14469b27bcfbc                     16jXSQJYB9AV71XPz7jZbHZ3U1f7givUko      60389ea4ebb42b004545
                                                                                                                                        0417dead959c5e5381043fa986765cdfdecc9c7c2ed0a0ed1f760b8
                  4286631c8b28f4af27f6e89ea279613ccb0 000000000773f83e959a25822ddd81806cad2454a4                                        6c19871a803213d636177fb7b07b953a550364c5af5e43db34709c
14853       47235 36ea2d2abdcfa480ddf5c75399800       261316f41f5ea1c818c408                     1PAK3NoKCT2KDUKH1FaJEsLcb2sC3s9zgz     bd6de604bc89bdc9dd351
                                                                                                                                        042392e7511f883632913e4cdb871d3ecfdef1280fc2242399be2cf4
                  995db427438d2ee8c300a8fff1081f170bd 000000002dfd7be8292e78083febe33100aa11b06d                                        4aa1218386ba80d16ca1f08343cd3396604319ca6827413b99e6d4
14854       47238 c8d591bc8c63f0882af6bc2df240b       1ea9098120b042a23968eb                     1AS3SgSorwkSz41PuSuK2dUgaVBEyQ1vzm     8550ae4d9cb1b5a77c20
                                                                                                                                        0425f0625c5c8962b68c03e2c24add51918b598728675307207f292
                  ba324f3218e09068c25ae50d309b997761 000000003699a5010e33e1f55a3c68cee6b51ebff53                                        4b51db1ebc291771322c62f33cf30bc8264abf9af2760e257789e45
14855       47265 a9af5317c835647484cc2080bdebcc     60cb764e406e9804f814e                       12GHKcRGuDsfETND1ZwE2HRcu9HHGzL5nv     da8b50427ce6842530ed
                                                                                                                                        04e5914cba0d433627937d9fac112e3142412154299050db749e08
                  936a1f561e6c2e4787078c60d15acd6f75 0000000018e528d04b39a9214845d4fea5a74ea416                                         fd05ac9e2a4c517f1b46ec9070628852f40aeeb7d7219efbb5e27d4
14856       47272 8a1db4ede3098be80e04351b907529     2e32291989dc118af11ff9                     1Lu6m97UKKfYgBKtUiFXeFmgX3QLiR4dM8      8a78bd2e5ccd971668755
                                                                                                                                        045b6e135bcb7b33df2953746315c6c4a40f3c79b6435d30db5e857
                  90f1bf7ccbc4e361b0d1dbf9fc800954f75d 0000000027fb6a8dbea9c076742384588f3ca5f1248                                      0fdea561a94ffc2e9806116c907bb1c28699e74882d4245aa11ae23
14857       47290 f5ec00872bc6633d7e486e8adbe5         b002580a5289df44d5118                       1P48MhLrTfsDfe6Tn41gbq1yUyYWsvvbGg   7106b3dad3b3c12f666e
                                                                                                                                        04751ef8f2de0210260537903f0afda58a6b59f6e3564304e223218
                  6f049bd06ebd0ed72866cc9cd0a866ad0c 000000000e267785de454265f8bf24e8d642a14d61                                         f43a51263f1859854287a5be81dc970fe1cded6a9587a92beda8c45
14858       47308 1955ead6c4fb70cbd08f14676de540     2c9b26143dad9f9abe438c                     1FHm17RUCbBTwWJtyagM1SnUZVdPf55SEF      846a95645a4c6970a0da
                                                                                                                                        045aaca017c2da5a1526d2c6a6e1ae52ff26ee1c385069f44e740e7
                  343d22b70f1cc2b43a352894a7be377689 000000002c681c982be5bc82356b34062f5fba0e92                                         a89de0708cdad49a66baefee45ea12fed09fb2c00f5d010379d5ca4
14859       47313 bb8dd18dea4ea000ccbb857178263d     0388a9e8c30790097e5714                     18cUtK5qPB1ytsUjEuNDn87Q4naf8Q66Cd      5c961a6b684bf806310c
                                                                                                                                        0437b81b9cc006cd5460fb9d5eb4e263e6eddb82a9f82931b4a69fb
                  739837e96e8fb65313b901b4a8e4528d9f 0000000011ff49c431bc2a46326029b92a7a855d08                                         082690dcde86952ab3044ed5fb9276faf2029bfd0a9b9be52df2be4
14860       47328 b3d1256052f6d1e53e19a1d3f64c87     9d3a0a5b6b01e39baecfba                     14jSYroEbmWAL288VLcExdTRfmicqomq8S      bb97f15e7773263d1eef
                                                                                                                                        044643f007f3a30240ea403276997e99146a6da8b8262b85d9be23
                  0d3702aaf414d905b473180f448e2bdf1d 000000000d3e7c314a44dd48f99619491c6dc7f11a                                         481770733ebf1373d7f2b6936c895fa61cb5241190b44376447ad96
14861       47334 1cafab8735752d5e3ebed88ffeb486     537c93a6774738ff345053                     1LA3v5LfHTEiaUvYW2V4YbcNgDigTegHKu      518b9fede8110b865b096
                                                                                                                                        046b0bd0848ff6a9196c39d202c49b96bba13d3068d4172219b3c1
                  b3bfbd30d2fac4df0e66cc180a0bc36c038 000000002e573995f4b81677d7e74521988665704b                                        35a98e76c9991893920cc2ae9bdec21473421385845cd5901d6e6f
14862       47386 372218d5fdd68b3916692cb217988       694e70707c4e8c5800c488                     1QKGDuzDshkY5ZkVUp8Zp1qYgQ3AV4bwfi     031a6e2d9ee8da9d70d878
                                                                                                                                        04368f2eeaa29c242253e53fc83cf735c669fa15a6f0fef4e2bf90ae4
                  1ff1e60eb1fd682d4ef0c60721045cfdb4c 000000000536ddbaf584ebb29db9f5b206eaf1fbd16                                       de1720cf0e96c66c5e324512a6b84380270c81ab0ca68414f5004f8
14863       47393 2f33c2c7c648959d32a147fbcb222       81167f093c3e1a4ec997f                       19HZBpPbcamr2i1NMfBedwYqPe1A57bJc4    b94165d4176bf7b19f
                                                                                                                                        04519ba9895a86ffa3b7679c227f51a9170b666476cbdea24a39cdc
                  30bb0bdc3644ac0f3852e4bf2d19b476e5f 000000001d4a0f287cc4518f3d5409089aca7e7ad9                                        9dc991b1fd68a233d70b8c82deb3ac55280a7e1b2f8c7c31fa3e5d0
14864       47402 09a897aa79e00041fe3f9aa8a5758       5e7f5d91f9bb8ddd965452                     12Bn7w1zFZFfqfdxkaw4RgLZTd1sytZw5G     3f12cbe8a3a389059cc7
                                                                                                                                        04a1e66a1676bdc0d84b1a2af9ed7d8126c56e61acc9741ad94190
                  faaaf7e0de3fec8c04d2c84817a8edb5f5d 0000000015a3e384a32b22346aa1129b4a59d4de3                                         1ebc6c07d632e2658990d63ae97586012f4da881e1669074d06e80
14865       47403 6e0cec2a9308c26d9979de498b175       b9f97a31532feb00ded627d                   1KsLD3WrVJN92Wo3Er8xs11nwjoMw818Yc      09231f9ae6b1a39104ed0c
                                                                                                                                        04a9a045abd33679e063e03850b4caa813c6c84439be322c4b5147
                  1755179034efd419b8ad280c237e7fdb3d 000000000b0f4b4527a15b3a7d4c6d078c547b4e16                                         3ef9c13cdd414c987116dd2b1c6118db0b526e263a49afa17313ae6
14866       47405 5f3951c89f1983a2ba493dd5f25880     7a28383d88ecee3a4a0ab2                     1PyxyJ8ox7ZPRMupnLghfGnQngN1c6AC9K      c2ccbf144e8d49fd4fcf7
                                                                                                                                        0444fb949c4002f5d469fe476de347ff084710476bf4677c0c6c7c36
                  4885c00feb22d67d9bc8096e4457c5f113 000000000d1d453c4aaf99a5b676486140c4a8e575                                         c171ca3def6ae89376d5b6b65f2d7557014d16775707d3b1ecc9cb3
14867       47413 556a2ba14d12da65a7c2c71e3215b3     a9ece45c7b631981ad85d4                     1JZoaZKJfPwxcJLjQReQKRCMvw8UtgL8BS      0b7875b6522154b43cf
                                                                                                                                        046b29ca50b818d08d238f2abc35195e149e2a8d3063fe83ba1138
                  84bd38ebf5162e42fd892beb9edbf7c67a 0000000033b1fb5bb76d5a409502a1ebf5b78a071c                                         9eaac31f4bcd6fd8f7855075685403e5f208d8bebf9ba5ff5b060cff8
14868       47453 9ae6d64da53887d733d9cf09abb3d9     101716d128740a5b0d6028                     19hvQggDZcPFz1y2gk6aHH3atogDJybuoM      69b792de35aa25ce784
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 828 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04ffaf214a7e4d86ef32b243316eb30761db068d3479ca32a753486
                  f0023a701bf0289226e4dc1985ba25f0b2c 000000002e951adea160b83eb5f06ff5639bcb661a                                       802c186fce728363f358dcc7d42a010257b1f2b6b5865179dddb5d9
14869       47466 86cc2dade99e1faf919bca3ddd461       8f52095a758340c263166f                     16WgAFGyU3MbC6HB2SuMLzqMLAEGg6FxXR    bad08410f0e9dba34e1b
                                                                                                                                       040a013cb9145de81424c4b8e21cd0e747148f98f5001fc3c8f0eb9
                  fb8c13992c8353a9d2e81ba804de6f4152f 00000000020036a1efe1f6a191fa8a16de10bf55b3e                                      a8ca1129d3db40708ba870cc64238106f26c8a627308adb692f3201
14870       47477 74dd9da072add8bb8fcd4b5ff1eb8       701b884d97b795d3f01aa                       1EwZsHmbZMqogxr57mSV2u7X9wQvEQuuMG   8a7781ad7f1719af766a
                                                                                                                                       0451f2f58aac9ce64cdc33eaeafd560a4240e5d77382acd688f7072
                  bfad10e1257a2179d4bfe2c53c3c7b7e02 00000000300c8cbd280c03a3cba9102b987fc92b29                                        80c5f782be9fdcacb0bfead8b03f4e8414fd25b7268e7e733b77a81
14871       47499 dec84ab6badc924a213dcff9babd9b     52169a0988b29d0c1ee2ff                     1KJwEaV5hBH3A61nZWzmBLEUfrechuqsMK     732a2cffd9b5a4a710ec
                                                                                                                                       04f77174bb36a9e198f2efc85ce6a4a72a458d3cd98ea00e81f85ff6
                  d775546d4cca3bd78474eb6838633592a3 00000000049c52f97a7776f71489024c3066e947c6                                        04313105fde6dc351ae468d9a146d5a28835e3af0ee726030b7d72
14872       47503 640bc172cccde09522b7bc593b5e34     dcd9f21ccaba4402fcf297                     1GVDxKtw2imPSssip5nJdCkSnoPf7w8xkb     b122f42719e65e2aae8b
                                                                                                                                       042b5c3e4f5ee3960355380474f5f174b6881e297964c22b811ba06
                  a20fa83180381b04ce999c913995fec24e 0000000016486954ef80d38051ef93a3615ea14d35                                        bbd665a4f7d585cfe703b9b6d8bd01175cbb93cf38038f0f99867ec7
14873       47514 994e03952e652bbe3ffac7c7beddf3     52f374513b31b300d1fe29                     1KDgHLdjLSnDXqb8Fd9v2mar1ihCDVqxGp     5e927cf7b7bd704038e
                                                                                                                                       04c8d5c94c253f81f4295ea12f02bdecf9ed662109af887b3e0dce79
                  fdd47143d4b5ba5deceacfc30d8d7c82daa 000000000a67eaf845f403cb8d079dd36edd3bc575                                       d578d4aa3b048d00ab0ca468b9520b4cea40004747b8576bc77ff1
14874       47528 58bddb82ae95c7bac9e920ec7dd6d       529b793a27a98c5c7309e6                     15KCLmdCpXtp7dosZWsjgqXGV5d7eL9i1z    691697e406d7f74692d2
                                                                                                                                       04618c2e426862c15d73924f7ccfbff84d4d3b0d203a83b7d9c79bf5
                  7ae5671cea94e7a3e6c0a14b74688ad594 0000000030b898dc47e31e34f6f4fc0b5168247457e                                       dda50e997a3a8872cac56b05c2f952c4e3519ece4c3516d4a46bf92
14875       47529 ed10bf0d872f5a511c0dc2adb9f3ab     daa9e239e438adb65479f                       146xnr2c18tPXVjtk4FXXKnK5ctJT71i8C    923db9e956ca898c368
                                                                                                                                       04ac5b91c815c6fc05128ccecdfeb72c2106af88add0c92a74b31845
                  79bd0d85acf0165ac179bbeb037c0ed831 000000002ee048d7b34720c8e1a64ac3e62c14cd16                                        32472c718925457370f2d5ebb81096588da475f72f0e8474e4997c9
14876       47537 883e3312423b4058a9e917b191183e     81499e1be1e5238d93d42b                     12FRD1Xv5ynVJ54Q4AxSTGwS5FaF89dZCu     2b2c874bf3d394fe556
                                                                                                                                       049be0f8c27e855993cda070f3d7b0608f631d2f78230152dc0f3ab
                  7dcb46c649febfb334dc22dda26258e635 0000000009c8ef065ae0295f49b9353600917811a1                                        d43c1a4d7800d0e7bfa50387396f6f93a45e62780eb225daec917b2
14877       47557 a3bc0a2415dfd54c87b70ec3f7acc8     1e7936774a653203725c34                     1QAxe5t5WBFcExSueUeCGgDememFDFsaEL     51e1f0cf60c7ff320769
                                                                                                                                       0407f89958fd4c2d49f6c0122b352a88981d10cbfd438657eb86bf2
                  531e12688937390d881ef86b7fb623d028 00000000143aa2dbb1b9574f00ecdea55ff87fb02a3                                       bbe507cc5b99f1d9af1dd5afe5d986876876e8277570e17d0f005f6
14878       47562 ca26d0741a28658e9ab327587e42c5     da4c937b945f8462e510f                       1AY2qBj3m3U43hY1P2LPkQqyLne5ei8S6X    8875e1c2c369a0c1d7bd
                                                                                                                                       048a3cd3a97e02ac7e0c1d5b8d6c18271e97433547f4cd9422aa17
                  6608343bc7e43fc937c3f361129c7221a58 000000001ce23b90ca2bdf87445c08ba39a1d346cc                                       43f1129662a1c5b27ab2398f4ee773ddb5057d72a13bfa87b64f03f
14879       47565 41f6994e24bdcbc6d1292628b25a8       9d051bc19096e011c5886b                     14t1sqjrJchodseqsgn2kJMqajg3PBzZx4    c0a206f164c733ec53345
                                                                                                                                       045d5752b5324b56e4fd858d5018004f61df2debf9aa9c35de08059
                  98b16742c575b1a78985f21ad1d2ddcd56 000000003353d4d503808354aba49d88f981abde9c                                        e8382d652caf43c2c77197d980fa9a096d4fb8d9f302a6d8f0ea9b2
14880       47567 12299d74844f850defe3aaeb853954     091f96b1ee64b9cab22069                     1EuE4HvRzuSsFuPhgXxKfq156Wrj4HRUmv     318f5798ea179938373c
                                                                                                                                       045e85461246fe0465c5c106c5ad6a24f26d638f5cf02830dc1ce574
                  d70de97f3c9d8b97e9c65d7e10a171fd5e 00000000312e13474ef8591cc075959cd374610211                                        84d2de507c604909e972ba03a42f0e94432f96e042c8f4accfbd88d
14881       47568 bb1f410d082988f526371afe470852     7cb330946feee4bf864e55                     1A9kkZPhJDAfiz6N1b9nsTrVuHq4gAZKdn     13ead183e2df9ff532e
                                                                                                                                       04d60c49129491304d3d5a38992091040b4f7d39934b0fab18236f
                  075cbc17a1a24b59f0e2359a4b37d18b7f 0000000036cd00a094feab09487b0a37d68b1899e4                                        04f6ea7d6ec7bac703b74d3fe45b1667f78699e7e8c6386b5003320
14882       47602 9ca173b87ef89c39b08494e4a79e50     6f801a6b044a98d1483f06                     17k1CMddqgF3jFWYmChHVaRwhZymiwXLkZ     a27a5cacf6889e0ec1f8c
                                                                                                                                       04c4b853f12a80c51be5e96a6888122a4c642e9d65eba4f72d77a4
                  9402fe5615c49e66c3a760101df2ab398cf 00000000259d2119d62dc63f645de15b0ab175f0c0                                       d35ae3200f55d4655edcacb5fdc9d421a007e3e47fd9bd9ddffe0fe2
14883       47609 e4431d6b818e8a95bbca994e5fc42       917799e3705f6a16dba221                     14ajBxXUrVBLuqhSnY8sc9vaCsaUgoDkB8    07eef2f91643061b6a19
                                                                                                                                       04505af0ded270efb1ba082e3d12c991cfd3860c29a987e8685bd55
                  e179b85a556ff360e5a31933cb6e529f5e 0000000032554577c605cc5766120edd35d45fa979                                        1386a3140426d0383d7277aed778cdb8d3fc8d0602f70edea7a9b1
14884       47611 10285deb819a38e275d878328eb95e     c73baae551c07b1a414fed                     1FR52Gf559SeJ2TbSvxuU62JUdRHRjkpgG     dc7259db2d35792bd6127
                                                                                                                                       04dddc189b99d60b6496fd2913ef9a42d4386a88588783af3ba349
                  76c9104d16155bc34de3b0bc67bbbdddfb 000000000cde20035c67a43dcfcfc0c8cfe108e15f10                                      9569eb189c68d916f6cb80567b47430ec3ed72dd5f9387ce0748a1a
14885       47614 f61431c3a196b2f2da88c3c300254f     3ea6b4770ce6363884ee                         1FyhZgv9W6xwvn2khbCxMk6shN2diHHrdA   d49619631060e9138a2fe
                                                                                                                                       0485c67c788b8d64530bd460e714cf5b45353f95f1b375b6031005c
                  5605ec9bd348809d89eb4f2163fe8d8e39 0000000030f26e1c1accab7603e51c7fe126d34f8b3                                       a93721ab1cf8504af41235d901b785be37d43ec3da05bc8fdd3b938
14886       47690 7bf6fd2ce84c9628798d2e42ee73db     e0188575605fbf53f611c                       1E6JLytsPpamN3qit4G9BJL9Ttu9e4ZvnZ    f481ba545ba190bd38d7
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 829 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04b67d341f05084bb635f9a625481669d27da1c582adcee3015bba
                  1dc6c94ca6932336e41d5d8e54eb5e6e91 000000002eb31b2b03afe3889558fbcf26210b4369                                        54cf4cdee2d1de043fcabe3d15d103551f2f744b2fa10dc6b6fa598e
14887       47692 655a2c195c966feb12f2a54646ab00     24e9e1006ce0ea4385fb5d                     1NmUf357Z2a2VPjSdw2eopWakTbU34cS2h     f9ea4b2dfc94bde4b5f7
                                                                                                                                       04a2be14c4b016b581737b10a693ce6d87a4bb8fcea3130e7e5f61
                  a70b5418f4db8338591ef4298684440a0a 00000000299e423aaef4d84876e592abe1a345332b                                        9d90fb8f83cbc4780aebe61b9497a31e1deca259e5b7d364f92288a
14888       47698 6e403ec7a353d1aa0efda3a51a28b4     9140bc1ad27afca9255804                     1MW5AddKBq2SxAsHehwTx1rViLv6Yk1m8      5e8f0afe2e0040dbebc40
                                                                                                                                       04798d8ab44eec57e1929f889fb2a037ddccef68c85b393f65253f1c
                  3802ba7cb7a60e86b6b5cb10e507295f95 000000001bd770c4cc8a81ce0dd79b0e57e5216a43                                        a1273fddcdf1ec56888600687882c7b61fb01a653b7bc1af907e8ef3
14889       47700 73e7a62ecc68a905687b405406dec8     8c5461b8af71801f9d1468                     1M8ZJjWBSpZwdi3RosMR3mY7mLt2Dr7ZC3     1f0c8a97777f1843a8
                                                                                                                                       043cafadaa19c429373247f0d46fa6eacf0861828857cadc9252185
                  77fd13f3ffa2f77fda2bdf1e353b764c8e01 0000000011c4567454b81d9db0aa3fc3119d826a17                                      88067ead540fbb862fd3034d60b95d21012b7076faf53aa79db9a60
14890       47705 ae5d49c4b17355428eda4614af58         f4e452825ef18a5abeacd4                     13mSNDagKPo7yTksjVnr7L1w96wBKopRAF   c555df2399fa0d3c3f33
                                                                                                                                       041a0a94b615d3abf08eeab4227730ae904dff02d2424abf4c92b46
                  cd19c4fae1a7f7df4c9974d2549a9c07ab8 000000000d7e0049f50d0b8b6de9e8a36e97abbd90                                       d52df96d0e296f6d3ca0b79c93ba46f11fb5f595b2917479eee24e0
14891       47710 240561b6469fba639f28e13247618       7d440d9dc8c75c58a028be                     157DvcBvnBXNCS41MdWuPQTn1dXsAWaZUg    2e2269bf3bb082242ad3
                                                                                                                                       04030b93035cacf2213c2f72b55a4a8ba6a29c0e280871e8af3d1c0
                  1185600401d518a09679ffe1090f860110 000000002609a73a6678b8c70c51c6d520b63b35ce                                        3abcdada4e77344a3bd08560649a412bde5a0e15b807ae7875714
14892       47726 783e0ea61728def2e77080419d1cbc     69a238ef29022bca3953e8                     1Hs816vm6VtgjUzYQYmwET1N4kR6Bm7gmh     a0e872ac40f4e253acffc9
                                                                                                                                       04cd5b3d6879c3884f63347c90b0758b861b766b9c8fcf195d34e89
                  723befb2b8bb7b46d9404098a7b17803e2 00000000335737716002e0e4bac9f2046dfca3a18b                                        5c158b512307d1dc5a5f6725bf141752ccd789e4c758fe25ce4d8c0
14893       47743 b11114489eb80b22a6e9f401f24636     78229faa1d0a26b4ea6c21                     1CJuSSgQKgGqsm7EWkRcQ2gCMsRHPLJx8w     6087b0610b84062ee2f0
                                                                                                                                       045720533e3bf1b4b4c29b6b273541a8f39f0872fc27345821dc486
                  2cabe022a4eed9fd1a5600dceb012dc1d3 00000000099be2139416e74bf19e72ce8e86c4a94c                                        4ef877fc5d9483564b10d9237b7f3a6b255d002372b199976485fdc
14894       47745 52275b5104415f72834e132d8363e4     12c21c14a4249ebf5536c5                     14ExaxkJSrZcZDSkWpgkQwzoRLc23UFUbB     c101942ebf649645c271
                                                                                                                                       048d85a36918d6497ddbdb2117c1636e431df4792b5202c6709ade
                  21962341f735b09d0220ee599ec4d98750 00000000101a3bd98d8bf37607beca5645fc22e281                                        0885de68e6be7e75dda4f12019efcaceeaf12d109e4fb22aa91d826
14895       47752 1118b10e0cb74cd6513293c075295c     9b7f607b22bed8c3335487                     1PofpSzbNbZCQBe5GmU564ohJdbMCE8ayN     77129983b67a5881a7193
                                                                                                                                       0459ed2492e0da15f679a59a6cc6b84aced80c63478b9a9bcca28a2
                  ed777a722603bebcf8d683640ff6391bbc3 000000000a5c83afa27d3e38709475ccadba8f5697                                       371bf5e69a73e61a7ddb6c3f0b904bb75f1aa4a6b6dc0b76a47d4d7
14896       47754 0c2e99f1165087fcf9e9d74081814       985855e7cfd152f33fb2de                     1F7XUtD2iaLcE4mZ9RTo2XoHNuckXcGsfA    2c6dc2e93d2f2092b48c
                                                                                                                                       04581688077bca8b196541b7d4670621ee3bfbcce7506ffa0f420d8
                  021cdabcaa6559f479a026f1c22d33da21 000000001ff1b929b8542b8a8197c864eca3d85907                                        3f7a2e1d9206889d02f44ad7a6c6211c3915a56da198ca8dc738156
14897       47757 56e23ccc9b29827b3fc40777b2bd02     31d9189b15ce95046f9f22                     1D1uuVrrVwHVMmnZDkKT9RrHCPbp1qbxv2     29e910f0f7d89e00c03f
                                                                                                                                       040c6c1641fb44a237a0a3831135a610c3bd4b6ccc4eb6934f87882
                  c3f673bba58f14ae39cbf5dab27204a2f37 00000000215da8a042ba3b4433374524a9719cf4a9                                       c88cad26d87d1218c08812c549a92d3c2e06816b0a3b6d0a178333
14898       47759 523c664e2ee99e5d653b0862c85b1       1c1a6692aaed81333edb48                     16v2FArQSZjXicBSvDsQJRLZHWaNFoQDQK    3a89bb10c3e319473e517
                                                                                                                                       04b9c6beffece4ef050197a8acb978d969b7f7fb0fc34420b87e8c4d
                  242c227aa9e16afb86213248167c6a351a 0000000007769b805d9a7be782b97aca8244376dfd                                        51e419a4b40f2b453262545b55ccb939c9a7b750c00ac64aa3babcb
14899       47762 3c32489c0fb763f3b4e63b261ac599     edc995ac0b90e7db715a6e                     14KtpU3FwqRdLxQFZSAgGNhVp8ytprqz7D     1dc33ef6ca75da8885d
                                                                                                                                       04a4633f2a84d5edf62bb4393c31238fdb9eec7ed8ebf1b56487f59
                  f413dfeb6705919f9d5c0c2f43baf26a9c4 000000000d28059f752ddcfe03ecf71f766a29ac66d                                      edae8535a817f630f89ba2ceabbb63763826c00ffa4b1add48de319
14900       47763 004f014cfb927a72cd39b2a8ba772       6079a187c186d3d408720                       1JrVCThLBqZmQYfiK21pNPUCxqkjYJG3HN   adccff803dba3c3f43a5
                                                                                                                                       04f5d65e692082077e318634e5098db7bdcae9020f7007017147e8
                  0399c56aeae744d1bba14735778f560fa4 00000000084bb067323a270d041f61ffbab734741b                                        1b293101b8d41b7b013a36e60ad33d96ba4b1aad35865d04c0e98
14901       47768 fdac51127ea27e08c59408b85a330f     195e6acceeed35de746c63                     14YT1JzhvpX4Sz9eAfzVABTprVxKzQFd1g     37f61eb8e9e47eba3e287f0
                                                                                                                                       04a90b1bf4878c2b4c4abccb8ba03f4cb2116afc86b767a54ae91f0a
                  141ca6cc3da7f207676a5f9e108b302c09d 000000001bf4ecb9acd5a1046fc07ee87c6b215eb2a                                      306fa69d5586d42ba1bd57d7de1c8c73232fd911028bcbd77014dfc
14902       47777 870a630c09d17ad3a3be4e125f176       405ed5432774865db9f78                       1Ey3CdzQM6jEBv9m67Z8ST3HqospdCS91F   bddaecce786c7a1ff90
                                                                                                                                       04e91340d54342dde6fb6c97d983ba14a9fdbe0075133f0105726ce
                  32feb377e73efb9be091b2e7cc4e2634a7 00000000312af3eab7ad3d7598c0e8ad8f5372a041                                        67c19a02b03d1f36616dc37a1d23c00937e75acdaf7f5f62c8cd9a31
14903       47781 2a5ff8d40f616e297ef3a03a98d6ab     e7ef0f2ee0ce4d993f31b1                     1MNZ8xAvrnFe1mrAZgLmcb8Z9tzkDjStVn     f0c0571f994c29b888a
                                                                                                                                       04b1518c35f0ef10d2182101e195a02a72cee3ff280a5a49136f31e
                  29ccf57292fd53291be183c8f5bb2b7a231 0000000008ef50686f0b75112d3c9339ce6377cc423                                      9430de0afdc985ca3249d2b45827c49c0050a04ea2cd783a841ff72
14904       47791 c16e34927aa29809c4f772e58f643       c9fe8645876a06ab5f65b                       16Xjk7RNARtJN2VBqgSraTuxbNCUehaMX4   e647e6fda20b32793117
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 830 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        04ad6652864fe91b1d4fea70cbb66362f29dca516e795b09db103c6
                  1c5f976c338e3f378e2f5c005caa7f669fc6 000000002227ac3e0e23ec84a0045ab2bda1d7f9f2                                       96ab92a36d43021f7f8990fc3e3938441a04b5f562028dbcb4ec5b1
14905       47796 85571978f5ea9be01ee31ebc1609         e08cf70fd02ab747c1d5d2                     12eAc1jQjrdtXgGdskaiLGdQd7eH27EVk2    9a16f23eb5d077980bf3
                                                                                                                                        04c00bdbdcaf9d8ffad1c727ebac6e50a40f7a9ad34511f908391d82
                  d2adcd632d3cf1ac4c6834f7e543a1a8c97 000000002e9333b3570f69a706f78c430f06d1c08e3                                       0052dab6b79a5b11543db4266f28901f02de1fa9f1fa3b91aa0f896
14906       47812 dd0201ca91a5ff5e49ca7c3b2900c       8ded06c78a5d670908c9f                       16BrsztW7mfe3WHovTKm4q2mKuLkx9Fvzj    589848efcc6ae4e51be
                                                                                                                                        046c557d6da5cc62642e6b78dc1d91bddc34749ee7bc11bbf64a9de
                  6cbb82a5d2d930e7f7e617f83a050b82c0 000000001aa3da4cdc3ac96d0d10b832bb4a76fdcb                                         2e2bef22b3017ab3678449e2040c67c0c3780817596515ab74de8d
14907       47825 c36d0ec98a9185997dc503f5806dfc     c0624914b7d46db6d7d928                     1LLuUpv4PCL1Z3jy9uyjAfo3Dm58Ur3TXM      d74bd39eca96573e4c482
                                                                                                                                        048d9b8b495a416a8f24868fdbd79aad90151f5168830fd80242161
                  2563640f68adefc220e9668ea0f8f00143e 0000000005e65c9a1a33f151819c34c87b26740b59                                        9db0dafe28e1d7d79f6d59683be5bbb16918b1fa60f0e2c1de699b8
14908       47830 1d9bf12390c411ca64d6dd597c353       d3266d599f5375e4e7b74d                     12sKPnS3PzcoFZre6mF6C7ptaGDGbXP2EU     cb1f685497f3d6639305
                                                                                                                                        04eb5e2a04825df08be2e0b575651f6aa46ac88a8bd6cb3c57e0b8
                  2d1b893686c9c5c4ad58a65aa32d6c4938 000000001e394b66f1bfb2862c776025d1fd2f646a7                                        3d7b848c7ffdcbb57b9fd971998e6a81635e936e00cea23db789b98
14909       47853 2d88204016c86ffac1105c0f43dee1     283a50a23495f37bb9a1b                       1JA2xWk1JUM9koZS3unSNV3jDy3DcVLpmA     1fe428234f0decf72af50
                                                                                                                                        0481d7d9dc73db5c14a66971a2dd05ac1d7bc79480426d6214b0f4
                  e346b7699ffa51c4e76dda1b731f5d76ee 00000000330af492f102ef52599240144f310fd731b                                        70ac73b766db90b409e0cb6fcd93376a5f62e75e09bbcce797c5ce8
14910       47862 7d84504cf5c2d4d93f26cc20c1f767     bf608a5154ededcfb5fe8                       1DucLw6GpEzFXkuguWxhe79Db97cPan1Da     86e008f7dd493d7249004
                                                                                                                                        0429fa10f1b060b37fe132671dec0ba60d524169e064f86779ce372
                  de8f12195c86cbc734811e04881e220883 00000000363bb6d3414b586e9bf94ba37f8446d260                                         6fdce2dda9feb7797f1270a4853ef017cd913e5c09a87e081e3bb15
14911       47866 de0265f3a0193fbea685f7d7b7cf0f     67364cb2bcc59d740eccf5                     1L1uX8c5XTaTs6oNFfebK3CgoAxQya2x3G      c5dea158c83de28c0d52
                                                                                                                                        0460d69a51bc3b82eeaccb63571503d5a59d22d607c57d5b2c71d3
                  cc5efd25953e567ebbc702ca414dced7a6 000000002af866d7227f5412c2bfbdec3301df1638b                                        ac71315e71cfbccfe3f41a56113d283f2019eee2379bcdbb6446d0a
14912       47883 bd431fbaf5a941b345bdfbeb66cdff     de1cd35e80d749ff75fdf                       1J4gCYFH616T7qFLmednFTY7sj58natB2C     bf51f3b9667a38f205e36
                                                                                                                                        045b3d0e7b57c12c05fe627275fa9523ac7888749659cd367964801
                  7ad47dfb1ab62c171d3814a8c8cff2d5f94 000000001822ff4f4feb99f0ea0fb021fda0474aac7f                                      012586872060127077277f356767f522b066be275045fd9c14b119c
14913       47886 95315a417d07d0be16f606704181b       a028d466d2cd027e55b4                         1FrGSVyy8BL5wCqQZFfbXauYQdfLdY6Spo   343df08191982a1d1550
                                                                                                                                        04fa588166a1c8da9e6ce230fe59c77d9f450526b1e2fed61449f86
                  15abcb54577f273fc2c6855be89b522f862 00000000278d8da01d0a2a3fd7094ab3580438adb7                                        e7a8610f68a5af951be0eddf5082db175f545d2d5ae442ed2c88a77
14914       47902 e29daf84214eae7b8507a1e540619       f2d0bbc46e1a6733422a15                     1Kye6HAN4WgBDMhFhJCrx1i2gHLCixFKZU     d04ec983ce13dd9b2180
                                                                                                                                        04b4e751ec2521c35a0b3630580494cdef45e5ea758dff423586515
                  75014069392979e2e41fe1c9ef008e1c45 000000002aba6a3ad947425f1f03d194dc9e728f84                                         7d09e1e74cd1fed1c88191a12ca4daa03f85e5217d45309049f1a24
14915       47909 4b7859644c6b23afb3efc00d740c73     1f47d03f5a62de261f52f1                     1NDm7Pg6L9VfhwG28pmU21rEde7V7RPUjf      cb84093316f3e13846ab
                                                                                                                                        04c9b4323f799cf434bcac18b89ee0fb5071e80202ee469617e3340
                  7dfab5bf0d3cf2d7191c401f3410e73208f 0000000006acc288de815072f217d9fd8f3e9eb7c70                                       4964ced09391e94ef77705424d2aa0c2c0d19a6b61212050774e5a
14916       47920 34cb2a541b498552dff4397e04a80       aec3002f0d478a282ee2f                       1NQnicMEGCLhovz2dZVdKF337wbyBw9HyU    cdc8249540b09af223534
                                                                                                                                        04c2229ea6c3363bd992547cc124d512674fd3fc4e4eadc5f909f6ee
                  fb691f971aa0c988e6ab99aa7be1dc2092 00000000142d228b779eebedae6749aaeadf6dc69f                                         641530d10ec2d9faacbaf6a31eeb1978d0b4a6b5f0d149171bf317e
14917       47932 26ef0342de5bc1cbc2d821dbecb8f1     36b47dc2b3bc0a600eb3a8                     1Nu6B3So1gth81FCwMRoCBbJpVp1J2oY33      f892efd80e2f21579db
                                                                                                                                        048d6d7f8147caf82322477767f3bf0dc55db97c7e37cb4759b6ef84
                  9d4d04c694ba706b22bf6606035c8055ed 000000002bce499018ce3d57df08523bf10ecf31f41                                        3210327b0587967fddf6471e8c5492fc16bbbc687d00f3ee5233d40
14918       47939 053ac0a32e8ec85d631933eb75fd47     3c78d74652dd71182d08e                       1Q31bA1Rsg7TzbufXxZ99RXZvY8Y12Gfmh     1309f83d75dd08f0e3d
                                                                                                                                        04588b74d025d02adb9c92dfaf4650cccb0f61e089fd928481b1121
                  67c86d0688cff8520e387a7c487d3f61052 0000000029d5350a4d4d9c82271b3256ae5b984c80                                        b9f1843ff348f28d7f229b91d33a92f085b7fe7c7096754b542517ec
14919       47954 a56cdbd909cd558dcaaacafbaa02c       6760b27b2f4bfad59e725c                     1DU7xYe7HLerhSKtpxE7WKL3mpuwZnB7DZ     1c66bea77f43283a540
                                                                                                                                        04e028a96dca9eb821d10c295b201108932ae7c16ca8917dcfcbaf2
                  49186ac1cb808a8e950623dff6e5ff22844 000000003539e0c5143080c5904938657df48dd62d                                        114f63e20d2a15f9426f9c489243decc2b1f5683233070f5f62266ab
14920       47957 da003233bd72b03c04e0a66099c42       349bf8232a7b07cbe97c51                     12DZPipvz5cBDnhghYMRRYm6u9RSAB2MW3     93ef2e5c394d5a44f22
                                                                                                                                        04c3552c3c9b01792c488fe2bd11ed047c1ac5b38ff85f9e26dfc08e
                  fc9534b9a34c2d02baea39d645e9c8a4f7 00000000272713841a420ee961edab53a8bab526cc                                         d021e88c672c30a20b2a46053d9fe63dc6f0e940f12a12e8a0413aa
14921       47958 02eb9d3641601c197d4d46a3810fc2     b20f7deccc1b4bb569abf8                     1HPFuWdJdsqV9PXECMg6hnYKthh1b79Y1T      dc7def5e500a70a2413
                                                                                                                                        0498110a18824cf6b5ea8dfab39af76f7e518e8800e4ada81c7f4cd
                  3f016838a7ac18e6e99d139be3741ce683 000000000e7f9cafe130a931d65571a3b766d32b2d                                         097891817e061eb846483ba224947b15cec226cd9ceec15c710e7d
14922       47964 d5c5df257e49aa84eb0f7b4846a7e7     d949124baaa8d013267d17                     18jnxnfZ5XiGrnQHVLqYgHF6owQ9ArDXCT      93a969d986abb21287e61
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 831 of
                                                               913
        A                          B                                       C                                             D                                           E
                                                                                                                                        048ac876e26ed82314df326225030f4a0711739c100a12295644be
                  99e5f9839361a8b0b5ce25da0f0e4a8c0fe 000000001f8bf34d7fbec33830f04b3eef2fcecaf925                                      4653c2190673092e68365e070cde1c69cbcbd97c1bf9fcb18259b1a
14923       47973 01629b2505261558cb325cc76d8ed       a97c6d17009200cd9477                         16BQ4Z1zzya2eoq21YEosnysqukGzQ4ihj   8bda78bea3e549d8f7d20
                                                                                                                                        0403799c5a8994304bfc256898782cee7262fd6152ae733bd01359
                  b25492270e4be89837098a81b68c7d6ed 000000001da0d55354662ff4164d9b953b95e9f5bf8                                         53a6f946c5b323cce1810a10f81cfa5436bd03acafaeec6743eb6011
14924       47978 8ce8b343a1f57ee2521ef1e6daa5007   c0b7b1f6b3cda8a76d183                       1NYXqoS9RpD3eJSyxuaX8mQVybAft3SFCB      3b51688131b528f649a8
                                                                                                                                        04ab4d19556acf6dec9c8b665d4728430c365881f3f7637a162a4db
                  c6752be98a354ec63b537868ce07b17cf1 000000002e73d8577a82c2e764dd47bfe9c1c7e418                                         0c3c8490e053940871315b441f3acb6f1458f44f8b77235c341cdf06
14925       47991 34fc25df1391d895f2fd61e9f6c91c     211df0248a202e19868e4f                     1NGNNrLGQ4UoEqUr5XuXtMbkkP2bJ21TMw      847c951dc8bf835c174
                                                                                                                                        040908c4b2f77a69ef7610ea0a713b320204e5862111115d6f8acc6
                  7c8093d42a4e9f13ceba362834afd5979d 000000001a792f5a470e9444a6c3cf3d0cbe06bd93                                         f4d656e91c6fcf2d20efdb9234763f555134e4c0a83169177eb77b4f
14926       48003 95025db18b828715a08a3e4f81fab7     55b9ce07c7334e3a093cdf                     12bEqM6RYZLuP3Ji44moK1qDKdKVDmnrq3      a6d812fba4e6ce36c24
                                                                                                                                        040112c88a01f7a1dd832575be3cff3adca8f233e5a7db976821b5a
                  be68555b5dc1ba161a1183794d540fb442 0000000014fe0372ea7521b3be20564466c2c58979                                         e553c0c282c5dcf5060e06ac147807cacb8f805b16fbc5f814119fb4
14927       48011 20df9ca5e5e09fdd7143186394f14b     d1552d3e6fbe80c7434732                     13zr2NxpptEUsfmfnUQ1b9G2Kx8zYoRkG3      afa1feda9cdaf529b15
                                                                                                                                        044370029de0e791bd6ce5721f8d4ce7e82d4ca846d8273fa9e533
                  2f2c92bc08935dd40562588a1603c6f804 000000001f9126f96c73ad080f3371ba7fb7a69104d                                        657ab9580b120419b15b948ada2aa3f283c68c621d2ea1bee631f6
14928       48020 88e3f6be0663d64c10bc152e632166     2877e874b49f403efb5cd                       17jkUMdzbLtjdc9CByhMKUAKwjDaUzc8So     2bbc84d7fd326c752ea79e
                                                                                                                                        04cec545edc8bb9dab694a27fb8bb071cc300d5a7738681a0cc17bc
                  7bf88f5d7fe9c707806a6eb095da95ea28 000000002c66a001b87b9e4708744ebcb1e212b7b8                                         b4e6cd33cdb1582996765612420db3974c93ed5a3800e565d5b028
14929       48030 a49cb4af561e365b3afd3bcadd7d59     8f12fff4d95c11140b6ed3                     1HnR9EttULzNiTkffU2WY5Vdb9MNaXx3QA      56e4e5b65430cd5603ef9
                                                                                                                                        04ef747fcd779f59139e0ae524e4ffb0e1b5c4cea5a2f5a860c98f21f
                  bf412c0b92983be8686ebb39dc8d855c37 0000000025869c642ea85a776d64dff7ef6249f97f0                                        021ae1e0ada880db0616dcbfce93f42c9d71420aeb285c5d478ce1f
14930       48038 146ba3cf236e76ddda2e72be7ff701     a8a4490b752bbc201921a                       12eoeBWsir5jQoJxzC336qDT8tevYVt57Y     0da4da307a04fcd216
                                                                                                                                        0436167d4cbba4fc97ea6fb5bfdaf72523df77f7de2ef08950626ff4f
                  3dc0087732ecfcc76804c3cc7ecc9ffb8c94 0000000019026110a067a295a57bc02f75df900d07                                       3a45591356c3b9bf2e271f67d6e8368555f4974dc01ab4308169ada
14931       48043 4a4230e6f6a41147d09ce24327f0         f14698998a054c07071e36                     1PJQvk4ps91aLuTntBL9iBfqM5KGxGLhsd    7535abf531c52b879d
                                                                                                                                        047a4af60c9328816db10ac448f7aaecfd06a5bbffa297ad4f5fb97a
                  cd36729a3b419d2a10dcc780da3be34dee 00000000094aaed946078c8e9ef035234180aaf617                                         0f132f1bf52c5acc887b6cf81ee498e60e93c84d7ed1506e22b891d
14932       48052 7bfd571be353333d5d9816860b1aba     2e203ab7fabcd0e661c0a7                     15D5grUiLmCXFH3Zts1RkEfDvdEQHLPSkp      7d13090fc1997cee489
                                                                                                                                        042dab5949aab4fb9b7a25cbe719ee4f6d47eed1408185341b85ce
                  d050db64b78c0d5cf65362eca76c8450bfe 0000000032e5f8bd924628905475717de3ad9f1797                                        d051789cf0556b79751959432754828ab610f116dc8eff62be12e23
14933       48061 0fc20c0139269c91be3ce591dac83       46fb03ca420bca78780912                     1PpFcuNbvpyXksSqU4gNsCuoSy3vHoE55F     47b188c5ce5c4d24d98c8
                                                                                                                                        049163efa801121ba10a941fe2f7d829a065444ffdea80b05658628
                  a57a5c81b3bf3a42b6dac7aadafe6377e1 000000002eceaaf7d040d63268ea4b7402faf346d8                                         661ce54e04608d6a2e8cb360de309b6750238234cea6089b07f29f
14934       48063 4b76d381eb939b692b1ca24200b52f     51f6d1b71c4fbdc3d6f21f                     1DHZJU8kgkpKoaDyaTWxm2znWFX8cTdvzW      4984b1842551952478a5b
                                                                                                                                        048715418692baacd49ed6e5131b705111e6a3ee5462474c084192
                  bf855cd9d863f375782c157b1c82e40ca67 000000000ced2c3f5a4552ea1f47ff5ba8f07725973                                       b09be81b474f8d5167f67027f0e557f92bccf669ae031aa6bfff68fa1
14935       48076 644db0b11dda5e620d19d4ca652ee       aaeef52f5a93a3d75cd71                       1Jc8JKGftR3HRNb9GJzkf5CPpdzHWQwNfA    2e01e9bb75c9760b388
                                                                                                                                        04700a339da6555ae9a07a718f501162f080df6d127da42617ddbc
                  dfcbdc6367f042e454c8596fd4396864481 000000002d511dbc7792c71c27b8417ba4ce82b589                                        86e2c5b65f03804e5003f114c0fe0ffe60c039613227818c3b783752
14936       48077 18909176a9f7b87b310f8dc0c9b2a       eb8cc4bd3930ef55db0668                     13eNqbHW7MS4wwLFVrkLcw5cb8UasDWwMW     e2429aa29f6c9271dcea
                                                                                                                                        04d60141481376edea7f9a01c9047ab4dbec0ad12543201661cc55
                  6b0078d9dc9ff5d8169306f271541082ce8 0000000022824544868dba034eae87b32579334a4                                         e5234f318b594905e32ffb23da4b6be4ae220aa3e412c4495fa64af
14937       48082 9fb1ebedef914bec40d2866a777f6       b5ee3be897bb0304634bbbe                   1Fev1gE9na9KPv8FyZnnMcdTy3GwH8y6Bm      409cabd2c2385fda728d0
                                                                                                                                        04567cb8f4c54fb3e70334ffff0170b62f929641503d8bc4cc27dc827
                  1253678e5ec2f9445f5b7b373dbd0e00eff 0000000009dc81f8bf78da340190c00057abd676da                                        2cd2f53af556e2df37ab8c614769d452b686ea76ae12a0dae07a883
14938       48114 b30801be97e55b6e04ea2ace85648       be2e75ca72444bb23701c2                     1MbAb5hXWsLdR6v8qsmQK6AJnggpsoV7C1     0d87fdb13747894417
                                                                                                                                        0443cdf3230b813510676e35f7bd122f68bc5edefff33604eb156f21
                  e0dd03f1ad31bafab4d434ea1f77404d95 0000000001dd0dee3128013d2ce42871a935299e9f                                         fe2fbbd6f97a5999bfdc9782bde2274ec9c7aa87e5ce62b30e032ea
14939       48117 19f70a4bce99516235be7fe1e97627     736fff96334c973363eeb2                     17bRTGEqUPu4RvvxxYhrf9H3eGrYXNfzrn      e8ba58fc2ae19a7f36f
                                                                                                                                        04627f9ba8e81bc4002aa587f01fd0c923fae831ec8753ed57bc2bc
                  ace6870d8655254964c33537973f869bc9 0000000021a93d1b88eb8a9ce469854f947334f00d                                         df3a0ef1a4f934770bd307862af4c91a0ed4cdb0c7be3eef924aed1
14940       48124 2904c5f78437b19358f9f2b7d15169     53141d7a7813cc4d056a8b                     1JX3RBz9xRgLB7wh3usakH4Aptcb8YUD78      43784eea5d15e9b00783
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 832 of
                                                               913
        A                          B                                       C                                             D                                        E
                                                                                                                                      045ea5769e9e76eaa0b871b790d0169490c3a7b1a4d339808e19b
                  82722075e41e444bc1a2b339a923ab690 00000000167d29f4ab0099073633b1d9ffb050f136e                                       bff3e2640e3b2b414767b4433a7fec41d6592af43f73b27f006cb2c9
14941       48132 6e380d3f45f4574ff63f91f42eaff79   1e293561fb8d2c6c82105                       1CXaNZywzdSBeHELbyG6rVtrBi6eCKEHB1    eee20bf74b698cc9a267f
                                                                                                                                      04a8811a363a1762e0e22f29012f2421a855a4bc01b2faa62f07f43
                  a62ddc4f74315a1cf26f12e37ad74962cff 000000000afaafb088edcae60d2a020d57e447d654                                      ef456cdf0768066864c14d5e9b151b8413d2ee9bb07d3c5a9a75a4
14942       48146 b8a3abda5267e24dc80044ad5df80       304c161e55d18e8e0a581d                     1HY1xWnVwtnshA3LLn7wjL2FF8P99tzbmX   5cfa543a2fd94fdb9e697
                                                                                                                                      04d65becf820b53843ff5c88c31f422d8fb6c76afb1c623ac4ce916bc
                  dc87ba78df1ad77abdc33479b3600b425d 00000000365daf0851101de8edfde2bf40928e2e30                                       f152f9f1475e47dc3121941d833e594ac563b2f0e9a9bb8346a4a5e
14943       48153 77b2b318456198e6d09de1e31c99ee     26b88e2ba0e8e0d54f52ea                     182VkY9vTjWzutuEhP1BPRFYGQ1VmU9qU8    16f62fe39794230edb
                                                                                                                                      043095c7272afbba213401a25623e65da3de679a708f7d95f0a5a7
                  6cdf848ac27646af6c1c7ae89f7314d4b7a 00000000220a4036c6b16885236e408b2197f8b357                                      06c57eb17c8c643fa5d8d0acee82731cc08f3c63d6ca7eadd162ef0c
14944       48171 0e630ac0112b63e976987f0655b01       b7c97f4b8f83ca045f999a                     19LvHKf7s53drLHRZ1cENKi3Qq6TJ9FoCk   fcd628cd5f39efa2c829
                                                                                                                                      043092cd84dda1bde3a0f3259b401fcac91bdf1196fcb5fe21379a61
                  f528e5c7f49ca0b2b957675b311d9b00e5f 00000000128025026fd98cd011d68b008250098ce2                                      fdc8c9fcaaf3d5da409b794e36830d0a17b2665adda371ec2330b2e
14945       48176 93bff3ba21b91e1ad43e15785beba       70c8c08264fbe08a1869a5                     1MsSApQuz53oor2XCSLitELsADjxzYzyzH   5cee6a7a7a2698dca4f
                                                                                                                                      0402c3c0561fe203baf4df78d3149c2f32e2c1e28dbafb9c786bfc4a
                  b4e811a4de13967b02f07710c3bdc9a52a 0000000034d0c42dc203fae91b387b756aeb33aff03                                      594ab1e9d3a75e0cfc94e04e8ff355831d91f2221562c2e4473a10d
14946       48186 2611aef14e523a791b94ce5ca78eda     e7debb37cd9d5cd874f64                       1PWENwQULac1dp9dh3864ZyRm7GwHNmhMi   9febdc483d17816d843
                                                                                                                                      04d2767b8237ae82a54059ff110d598b8c2956210ef89271363202
                  d11b20c3e6f619a302c954870ff532933f2 000000000a74138c99cdab20faeeb720eb172f4de8                                      282a65ab7195973ab216de8c3d4b3cdb4df9f0208b774ef501cbaa6
14947       48188 b981e75af7f9da35fd18c794e805b       e6f62bfd4c995ebd9586fa                     12vviGhYAhdRsFsE4jmvva6qRaoHT8Veow   c7045f87b4e5d09517e01
                                                                                                                                      04c916c328f370fae12ee36dd852897359d65fad338e36b12b2d084
                  ded0ceb7ef76e15ea7f990469651d576c2 000000002c19521448edbbf94f0948f4a3cc18557c6                                      2abbbef8ae59cbe6b61b469c8328f54a57f4937aa3f7b507d292460
14948       48197 8410fb48cba6b208097858fe2c292c     e9a3b1289d19931645c29                       14eRA9uAnsSQXFc2fEPf4JqNPT1rDRyadi   87f186f257dc433eccf8
                                                                                                                                      04f0664efac93bafd888150265dacc1333a704fd751c7ea107f316f7
                  0ee5c643ba78ad8ec4deae7f37afc2933e 0000000020899befed14bf6674c12f84ce9c241e845                                      859f158539ecf50c469a6ca44fc19824e54704addb04490b7b7a866
14949       48204 94d2b1c6d6f3ea7a42929ecb5cbef5     47c0d49808ba2a2dd4c35                       1PmCpkxG3gdVXqE9tQCDX9MXX9LUzg6xLm   b61118db2c7a9a292e3
                                                                                                                                      04bf5c8495ed84d5bdd1a500272ac2ac51c846c9bec882104ce68a9
                  8eea20ee4d6fe6820effd6900b65216809 0000000033b3b1b60ba92067d81a3ae9b4309c33b                                        fe2dbbb33641612daa7073db7c9455504f96794acce9e389125e92
14950       48237 37c0b69309e29ea40df205b18d5273     bb267ca5a6b958978182636                   1CnEH7r9Csh8LGjfYQivXQShevAEGSsgfw     7549f12ac04725d01da86
                                                                                                                                      0420226dc36388e6f93be78c17f7f68ca2008d12565106590e93b3e
                  e51a706f0bf1d35f7ac749cfbb55c2ca10b 000000001d5d06be828601b2511074b771f866c5d7                                      7e7f7f71cdbdc330e05db8bdea979115b37501413226d312672bd6f
14951       48270 264c18519bd25365714eb874b457a       6a429a66aa5cd242bb49d9                     1JGX3BuUkouQkFqmdRgSfmSSprBT6rEB99   a35c35e0e94da9250e17
                                                                                                                                      04240c774bdb79a242d86a14bb3dafc7e61760131cc2fccaaa29065
                  9c8c67062065d45f3f647faddfdc2d47e21 000000001d43583f3896258c2bfcfe7761f5c55022d                                     14722933ddd618bb30b98444c0b398f0e2709fe953563965926846
14952       48289 f919bfe945a2c7c3b2357a517c9cf       5a72753da6386b1b2e5ff                       1N63z8nYC1g1ispXyeHL57gn8guiYrhCJ   05813b69f11f66f1899b3
                                                                                                                                      0494bc5f6dc6e9bcaeef026bf94fa8cdbd4561a7154c591665819be
                  c7de6adfc44a89d078d7e219cb0769fded 000000000b6eb348a7546b20f259120f34274564fc                                       ed1edc1ad33dca7bec3b17f19fdf50e638a0067af3b016dc1fd1ae96
14953       48293 9cc0938050953927d00da93c7cb58c     d5fa23c86ad6238d299701                     1DZkMpBb2iyi5MVXEofUnyPWTV7ADdYzMz    c65bc953ac63e89d81c
                                                                                                                                      04792d15acc49a4e0cf655782fdf243dedb144526b46ed7c60a5b53
                  a33a19742783b3a855860c3a84679f9ad8 0000000006e94115d60659c99f5b805f01e1a1e72b                                       274a491042bc2ec64df4a3e841f998de28fdc21033fb80520513d46
14954       48330 f7e4c1b3b28643651e19fc944c1f9d     796e2f2126a94f3054caac                     143GY8wnKU6dP8ZarAJ7wixu7t8yC5Ch1Z    0c594ef9c7af4b51e5b8
                                                                                                                                      0479096d30a40f6616016f5566b1d1e8d12375df09adeec1e92d72
                  1fc114ee55455c6adc15178862c00ff5fbb 0000000023546a202cd3a84ac9e4af8db68013bea9                                      8e67ce5767f698815c113fc598b547342d19ef1976757b0a959de74
14955       48358 64aa3e62deaa16e2a1ce31b72d481       abb22c059fdb722d4a45ad                     1DDCNdnj95CuKkuA1f7DRa7MA96BbkpJmC   8bb4fa6309360c8f26a74
                                                                                                                                      04aa990e15926e5b07efb70efdc5642e9bbf27c1260c7cff4b6706d3
                  c2b184690325fea8d8deca871a651ccd2a 000000000b7f098c54b0a55b4845ccf7f46d070cea6                                      054420daa1bd172ef01211094f744849276ded122d757721b07bdf
14956       48375 acfee1082e306931e22b7026e0dbc0     7ad95b1001b2771a5bf61                       16QWqxDg286T2J9EJGLUFHihd3RsTQ157K   789d336ec0aa2f3b9775
                                                                                                                                      046d0270b40aae7e33e313453818b1c54f537346076932212ad9c9
                  3e46898e583e335338abc0afc3a18af2f34 0000000009fde8c6a05429cd169a103a730e7e2c5c                                      c9a551c12174a99885185afa1142b3458c18dd2101f67929f202ad4
14957       48378 d8cf9580c54f4da7c33ea28e938d6       05abbdbc36266d81e3af40                     1JDMegSVCnE1DGiZRt1AHMKmWEGccceeZP   2ed0dec464cc886937d53
                                                                                                                                      04c5a101c289f79c671e554ec1b3e444b8c0a833340f9908e472970
                  e7f100fdfc851e0c2cb451c3c9a167861c1 00000000212af691c897f682737a657a10f3041f04c                                     1e872d28f1560086be987ee444c88696f9d36ee1dea4cf5f25500e2
14958       48406 5345f5fb4c6a655ce543401b7dddc       1b8d17776dea108f57d3f                       1CuzjyDcMHBk3uCkoHK63Sd4bQnNQ4cEe   498d1e018f834c138bd2
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 833 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0459162c9ca1cb269c2dc8d815703a5aabee5086e053842d3aec9e
                  799c243d07dbc21a228f1839c346c2556a 000000001e0093fff8fd64641f9df4a553d441c54e7                                       3ded23a9503a591622d8f5e25f5851e64cfc0887294e5c2ea962ae2
14959       48409 50e2644eac0898c7cbf44408b5a883     1d38739d52564c1ad9b7c                       1ChvgW1WHBqmihPpC8nr2osbMvC6SprmjD    f431b9b5af914c3a6d428
                                                                                                                                       045a096c499260def1c02a34ef1f8517eb06b805f3756d7bc2b1052
                  9d96e36d08b0b95b7796205aae97bb531 0000000015e76d729c8954da6821fc501ca750f0a9                                         862ce4f348f2d061b8e70755475cddd572978ec0acd4cdba3a00b33
14960       48419 0413bbdc53eeb9ed793aeb121350b6f   721b60a06550a1151bbccc                     1ANpSgtnapZbYit4GV8LvQ351duMaKWX6x      263af6fb7779a926186a
                                                                                                                                       04f193d08a3e736e0193cff32d4bca8a515d661ae444ada892f7610
                  bbd10a5cb3eb248b7a55189b23d256505 00000000276d66ac3922ae9b0ad95352167003f06c                                         74fbeaeee604b2f41a791f6922224f6d7aa628c527206e45c8c5cfa1
14961       48429 7fddd561c8972919b2729ea754c66d4   a7368edee3e6266552e190                     13raqnSjZXNbdeLRGtmcPXLYS6obQnCqxf      7084b08445642deb8e5
                                                                                                                                       04ddd2cff35df0286da46bd8d80c46844444805a9c0eab15d35d008
                  1482e0ea35a1102e2b55f22ce95f6fb954 0000000018fb40ed9973ee231825db567d1da96d3e                                        2cd8db60d7005acad1c8a9bae008d6b74ec5a97fd1f0b6b4a59df3b
14962       48431 d2a0cf7cf35163b06c22c2f22278e0     2335468d59efea1c6609c7                     13va8SfVi8qqs8cadHZqhj6UfAu3UAcacN     b2730cdb489ab4d9408f
                                                                                                                                       04755c7cae9846252acc2cbc70a6dc1f4ec16f5e91c0658b811ccd64
                  b60ceb3de3537477b29ccb22a556202789 000000001e2c3fabf16a7b8eb35d7caf802e57eba18                                       da967bdfae004e0d3dfc36f36dadeb7850ef36b4469ec6e8dfa5eda
14963       48434 ada0fd080e9ee562e19baa4d69d92f     97b3f43c296f6e084cf88                       1GHhAEkQ78g5n5B9ejjTXP8f2cZW4enK74    cf40516bb714dc78f1d
                                                                                                                                       04ff747574ff5b86fd7b0d975bf278fbd4e087154c52f336119981a8
                  0f8c7dd2b6a4143f7408bde6b93573b4d6 00000000014a5ef5f101a0d816fa2b03109da7176b                                        4da140dcf042837c26e59d4c2a37c56f758870d83875373c1c52d82
14964       48445 ee6a68138d3c03243956660db70c2f     2df1d1ea3b3c591eb33a92                     18apCDMaNjHY1s5oMFDe68aDvw3jWosifr     9989f549e6f0a591649
                                                                                                                                       04fa61cb08c1f5c86e18f904755c41c58eb3f11e54fb20ef93021dd7
                  b71d023032f0af4a0982869f751dfb071ca 000000001b2875506b777c2fd20334c140757e479c                                       1d32960198013980393b8f1dd5aee1278f5629ce5a6e40e2d78ad6
14965       48454 258b8c16e15456a333ee13f7db91d       bae4b5f84f98991b652d54                     1AQg4MGARrk6M1YLdcdbH4k4tNaDDvjtpv    adf38d5b399f26494c2c
                                                                                                                                       04ac76e630bd8f31bdb359f272583920271296de3aaaf6d78f964e0
                  af750943583ea8287981a2ffc4fc553734f 00000000282605f74430fa0746fdab80c8357474d6                                       70865abcf694149f9de09fb1ef429e2f8cf903ddf5a4b3e072964e9a
14966       48461 161bbe734bab7136976e1b68aa389       44182faf9a2743523f51a6                     1Gxbe3Cuy8XHsUnkvBqsyrvVexUw6JW31C    225e7186548ceabee43
                                                                                                                                       0408ff23ed48cab83f1107912d862919217317ae824a8fadb3ccea2
                  34b91290aac4050a312e24048ea6d17b5f 00000000187aee5240c029053dcc320a351e5e3e0d                                        770e5b699a9572007f687c697cf3787c774c40f3ee29cb986ac42f1b
14967       48476 3e69b5babd41fe30825f46928de275     fb89c5775dbf806b9b87c5                     1F3VPGjZvkXTcuZeuxsWM63eQyccqYrg5f     774b49be5dad2ab602a
                                                                                                                                       04187d37929940a6c2d01dd29a0a3f899bdc9fde35d3afddf4acc00
                  9b349ba82cfddc8c2cc6f85e1a5078fbe12 0000000027cff6b33263866ed369c9828454906e6bf                                      aee2f50b1db8ca2d202bafaaad8dc8ef9de1114951920d59a71c8d3
14968       48477 a90fd4f93e1fa4b36c0a7ff6e2869       71b9260616a28f9ae820f                       15Jg2iBapQ7oUYQv2VbWzA85cHkt4ZXaxx   e901a1993cc0a7ff550a
                                                                                                                                       04e9968ef03132da543ec04a23082567a38e49ee4be699f7cccb4cc
                  4956881e12327ec073a3361eabcd44e92b 000000000cdf114e9a3fef0195a090591432fd529ec                                       6e8d2016f35cd0bde8aad1e92df793415bd44438a609b31038ecfae
14969       48488 4e9629d09e260a9d3fd75f4a6b50cc     9b15fd4ba9d0440ea22ee                       18wgKziYAx7vSMveW5FUP8iFEGjMRiTzTF    fcacee634e54c49ed829
                                                                                                                                       04ab19c3e3d9de1214d9a53a9252b86e5f128aaf4370b28247e254
                  e3f1923ddbb08294a2a2222e8035e73065 000000002196c33dfb9cc93de652b045b695b3d5bf                                        e00d418b2653e32289e3e5c35b807a1df2d2b73210538d11f37c68f
14970       48495 3affdc24fe2ef93eb89697f4bab723     20b47b6d88b06ec3c5ad62                     17wQHeVcZy2ENybi7546sYS1DY1oCMUT1j     62951fbe0d55b35c6dc21
                                                                                                                                       04fdf0c26ed794f5ba00362895d9587f41874a0ed0bfb878e3536cd
                  a1e59d002d2242b83ae9f09d36e1388afb 0000000019d21df1b7be7c0c7439adf941c81f6b4ab                                       b16c7eaa482699e9e68f5aa6d4e6a9374c3bd580521f8394384692
14971       48502 0bc70377583a318a5f0c98a55249df     d91333a160661fa95afe0                       1ALLrfHiMPu2HANiweQHmAfQSR14bA1xFx    c363ec7dc101240268eff
                                                                                                                                       04d2ff6d32a09d7ef68603778da19e9ed2e931bbd978dfa8cea254e
                  544652a3f7a84392e39ad21c4cd083e4d8 0000000024dcbfc42d7b68aace3551f1628c307025b                                       0d73e262db078ac3a1a8a87329a7ce2bc48fd0ae37c2a2a5c85237
14972       48503 504705596ae0c7f8222db1d8332b2c     4d4d13bad9e3bb45928f0                       1PhVTcpu73koJVJQyiECH3LTFpPC2cnnu     477b64ac716b23e635410
                                                                                                                                       04225806d7190e6dea3e019e4e65dd1950c6bfa10539ac9a39c013
                  daf7706e667d20df0a08eff9731bc98bc05 0000000001139af6ebd049ea5521c6b0dd5f7cfd6b2                                      93417c8885e74596e8b5e4a759433732b5954fe1d83ee3eaf6e07fc
14973       48507 718183e7e0e0bb9b9bc3e9de287d0       076f97880f2dfcc807545                       1GsLwsfLMiUiotpVxLJEu31W9JdMpvzF5Y   02aa04c4485b389740191
                                                                                                                                       04dd9db408f05b316aed5927af04f5ee0e42f8146c92f93348af665
                  100e2625e42e00b299b27f24d678a53f0e 00000000086382f110d28dd909699a2d21ff398767f                                       d00e48d78d466fb9b9b3e6c9c6b4da25a93477ef6611fe4bac8274a
14974       48526 49c4e2bb26be93e55f9eee2ba8ef39     0a5089099229ec2ed003f                       15kh7ykp6ucrHCVDTjpeFXUtsrvw9x3idP    4e771d8b28a6f74b18c5
                                                                                                                                       04725794a8829ba84524a420288879288a2b007c060a555c530642
                  81a7319337c43473819b2b74cd1bdcde63 0000000007af6ff7230fc5bf4126cf355c19fa935ee7                                      d98f4753f7063e45671224a8e27db37cdb3498b9445564079ac1fe8
14975       48528 7795d7f21a61a7a78a33c3452b1ccd     e47ba469df3a53ddbfb8                         1Lwmdo5PPZeReuFL552NxnFxThhKDnkTXT   5b3f396a8faf73bab4f0a
                                                                                                                                       04745d4a2eaa764d187cd0f70c23e043e2605348f3d40b02427564
                  014cd82956f9b1c3155696795d33ebb04d 000000001c8f47b537681f68f0b409f1f4f892e9026                                       5a3417ab9f241830529303a6801cdcf54e4213cdff5c0b301a8ccd3d
14976       48531 1944cae6753d66eda4cb93ae5949b8     1c4c926518886578536b3                       1CRWzmMAjxXuKuaCSB9i2sL5YV1o1BZK68    b726b8f8bb3ac0dbbb5a
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 834 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04db2d026b02e49fee1ed9351f0a5d0ee0843bca4f7391ae6582cc0
                  8415ef55f67ef5a0ceea183836de8c933b6 00000000229b8f7f97fd1862f5043c3b8766c445278                                      ed6ef76824aeefe340af15202c1b11333a2a5972b859d4968e29fe5
14977       48548 d0ba9b357af15c7493ba54e51a0b0       d902664710286a4259db9                       1HTzVBZ9zstupgbhxZKfX6h1hQRLhnqKK4   82af2f1e79114c28a1a4
                                                                                                                                       041a83bd40f59fcde09f6dd438850a9778d6b59b28669dca389d100
                  85a379e2aa82e4a28035856a5f53ef7101 0000000020c8efdf5e3a9f44d603550a156ee3af607                                       874a14939aea6ff567a8956a04923096f62b9f2642f26dfdf32467d5
14978       48549 56b9729e83effb86af3214ecbaef17     5ad8bf0f3724e0af74ef8                       1NUCGbD6Z6GcUZvxj4GqjynuHhMHpm7xBR    b51697c79a3229060c4
                                                                                                                                       04270e115410b45f5aa30e0130c6d7b583d2e58e728aeaf2f13520
                  3062c1b2ef7beeece1a56234cb0e63f9e2 0000000001f1923deb527d17ee290ec392ab536f52                                        328e3ae3c64c31a8a11826a79987d015b74f504dec3a9c53e8af10b
14979       48559 47dca1978f3dacbd662f76c31dc241     2d1f3d82b8749eef4e5005                     1GNmWWyWzRPbzAEGJnCb3WMoCDaXtoCtAK     dd8b54c9937bbb31a0481
                                                                                                                                       04a192531eae0fbdc4ba71cb134ec3c48e72e91eb2a9c1e1344841
                  6ca05b1c71906f5595684500f5cc7c878f2 000000001e2d85c801d6aed4fb8ae0a60835581232                                       59f2ae51fab32ec02f0358c633fa7bab30c1e4b3e3e7d6a74abdc63
14980       48564 f52475a15664883b6e3407fd9ec38       26b2d2c44e109d44c757cd                     192UGo3Y1N3N259cY6RNFXio7JXZmqmzhj    61bb780a98ec9e744a669
                                                                                                                                       04ed3d01f60b2c47a3a7d0487716d7a8865f58d89454f7edddedefd
                  81bcdb24fbf3981cc1d9d11fde036b5199e 00000000151ce9b657a7a38214acab1fbf75bd9fd7a                                      6a744232411c62653f6b0bef36938f6889fbb4658bd388642eb9062
14981       48565 f931a7865023a489094b581bdaaa4       187d7347b257455fedb08                       15A3tRcdX5mT257d5MoVsbMBpHNxcPL2YZ   f4487ad94a751cf505df
                                                                                                                                       04adad6df795609bfaf7ce50261e6f8281995d2c53d88bd70f6a48e
                  abc49a60aa9c65c01d04f8fd56e6d17edef 00000000180af61ed69e1e149ee55ef2d7980b77f3                                       81f119e00fc66b11105e14118e4adede8acba6261c6ac8937e5118c
14982       48580 c1d805fbe7843769eeb29b74da107       742737e3d02b2e1a2d9610                     1H1YYQwSG6fVPhox8o2Pd1Bop6kJfxP5vT    f58538b096e4b10985f6
                                                                                                                                       04b8ba17d340b86803de5d5189cf62d9255494bf26a0e079250051
                  02e460f7b63e59d024e22b8309758d1054 0000000013695c61d0cdbbc217c5c550e6ef28501b                                        1766077e59864b4e1a65d187a8335920f38159893907a73134272c
14983       48584 f0b43c30a3673710d759645f5d6e59     d271d50d09c7f676d91900                     15VxFt7quNptdMUWSTVgGXWifNM4EmGAaL     998dbe993b954f5126dfc2
                                                                                                                                       04da3538e969cce62e0ee3ed92bb11aebe4e5c1aa220cb219fd0e3
                  8b25bcc12469765f54ece8a83c60e963ab 000000001440b6ac3ece87bc6acb5435e88cbf5782                                        6e6c824675c93d7eaf78dead78042e3023286b9f69ed7cb3fb01d0e
14984       48588 be762981420e41d960810bb4d9b808     38080fd47924f5761cfa65                     1LQLJ5x8z57mtCga6Za9wb1TgJpc9mdgW2     156e97c671340505457ef
                                                                                                                                       04b07a253b0497b1833041946cedacb61fea03ff062b56b441a1e5b
                  ea01e86d8fdf0e3ddb7304c589e0b204ce 000000001fed1f06dc7d67e9f93c999dab062007fbb                                       964cda75bc1e39260ab7d36fc83e6ee02dfbb5479c0ba8bdddf2482
14985       48623 6100f944be0ed9624dd86a51086818     f1c0f8d0ea5c4801efc18                       1H8855ZnWFZpT2TNkcdU9QvGo63mSSGBDC    225db14ef72e9f53d9e4
                                                                                                                                       045e2357d984fd47eaa29eba559baf78034cc7d5e6c8d93684053a
                  ad26ed2873d8574c584eadd454fc0692fa 000000001b7cc65fd13b9c0c833a768372e94463fb7                                       84c2002243748721091f992370d8ced18bdce7a4e0307fb65eac370
14986       48624 8d07494c0672e9857679514f954712     10eec5a0cd32ece9d026f                       1Hh9xMd4LpoeXdYJAsC5N5PRLVxFU7QCFN    dae8d4a4ac67c0b3a26cd
                                                                                                                                       0424d5678373d48164f83dba396c827ee06fc77e9ea019834f9edd1
                  2048108039ebb9178071c6aabd1b6fb8bd 0000000015376d0b12d3e10880bb9dfa111dc638b9                                        c8e17e16cbc75e3cbb6348bc409a3e47f0cb5a103daae315ebe32b9
14987       48630 3e2bef578365634a6daf1b59b66d33     74b9f6fa6c98412ca97549                     168ig6kjHg74YDJXQ7u531mrfDa2do96CE     5657506ab62914300457
                                                                                                                                       04673e4c987b035588be1f38f3dbd07380e7102daf57c0cba0e35cc
                  1b59d37385f7cacc2fd92e45d1524df659d 000000000c0486807391a9476f0fd662a425165fd5                                       fc331c74c8cb3ebada3f2ecdd20af4989f5c29ffd1ca41ed8d3087eb
14988       48638 b738d2f80dba562bab46b6e74cda4       88afc33c781419e7c52f2e                     19iCrM35PRKrwro1BXKpHwnUYoKiLz8Rkz    b86459996642b648da2
                                                                                                                                       04bb7950e2c1bd7c7c0490729536d5d8059aefce80c01cc0c467738
                  5397462af61735c94b937b68b9a396ab00 000000001ae886985a4836cca9a00098309caf0c61                                        7615b49fa33d9f5eac681ce38c3ccc11b0a5e6552d0ccaf168830013
14989       48640 aff311a567f82d3e070225f9b694a0     e23f2e3466e537b3151c51                     1KHZZxhxV1Gqwst1TzbyGnQ7VaXMaNU3AQ     7393cdc35df28d58ffe
                                                                                                                                       04499cb8e5bd021a57699ec6a93e890adec6192c191c29259d3f1d
                  38229a63e8ccebf719b251a70ee61666fc 000000002453c3d83ebc9135f3c93a1274bbaf23ff4                                       db71423f5f3c8f255f625f73aa64212799350b88508ee72503f8c03b
14990       48648 6ccec5df54ad3c1864fed89d5814d0     6a3ce86ab797f24e287ae                       13ritKvt1QijsLVdqXAXqgVehALgCCv7tM    8c1735dbc413af86799d
                                                                                                                                       04a70b9c1388ca0ec3b4653b2ef5ff7c5cfcc59d1281e4df5a10cf41e
                  3ec31a9ca4cb7dae568ccc8f7217cb7bcb2 00000000126962a144ec924655272a1819da7cad34                                       327f3f0af39129cd5b8bf3e353e2139171489c53b742f886714b395
14991       48663 c48ad071bf5aafd047d5219ef4a18       aa3bff840fa0a45da19ed2                     17ThUKNNEhQe82zdQTXYHEBRqU1kyhryUF    ca893bd37137d3ee55
                                                                                                                                       04787219b829c25bcb2b65959525ee2229fe162efd4cb7657dc344f
                  7150357727cec49b5591eda6b096e93dd4 0000000015755b2d51f7bb0a3aff26bbc8fac0e56d2                                       7b4422e2b852454573b95d9c4b06c78aade81d143c913135e9f383
14992       48664 c2ec34b9c6c099fd0682ed93f8c099     d8b7269f880dc9c7d8eb1                       1AeHNz96DpoF3VYvd2LyDhnZVC4JNkNKMq    8b9e110114e8b804fe36b
                                                                                                                                       04ba7cdcc78d88e40beef52c0654137a82d7616e21691dd4824211
                  2fcd882b2d7c598cd97c941fd3103bf1126 00000000088c94488db7bd91fc8c6cf5e22869f63a8                                      0d4f93e3671167fc4c396bd02206fc80723d233710eaa10f6d67af1
14993       48670 c84434d05260e45498853125d7791       d88cd7c8859b92879f65b                       1D6yYLvMf26FmkPWFcf4rQwjGpbj3DdTSa   1260043bb4e0811606bbe
                                                                                                                                       0423cd917f515e28c4543f7e7aefd8c99b0ad945de841e993a23d19
                  9e106f13ea30133bcf8e780acb9a25f40ed 000000000ad99eb7979bbe2ec890a15131715fb2a6                                       9cca38187eb636588699b1730f95d5fd1db48c739fa377fa700a3caf
14994       48676 1dc1fcb0ac516b519766aa4d98952       b25f527c89aa5b047bb0fd                     1QJDuUjfb53yrn8zkajqMyLeJvGCyUz1Wq    fe5a82acbc123de23c5
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 835 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0400b84cf8aca82c0e0e86c7247e0b87edfda4061b9d4cd4ca03055
                  24941cca31884d4398ce38c39aecda5df3c 0000000025816323825c13264345c694a1bd7c8398                                       cbc41afee73d845f52bfc395f0c5165cd4ea943ec7a0d3208e25efb0
14995       48677 ae72356cca99ae9325b805e6ed9c5       2c3c4eb97519eb961988de                     1NfM5aRDPNUqQJ8A6GxSNGpgh1PMZ9ZSni    4a2b71bad2ee0c3b36f
                                                                                                                                       0479988e7bd5c33a75c13c33e8fb6d44b07a71f6ae781226663943
                  dca1f3d89adc8a572c4afd2088b0601764 00000000287389ace43dfc6b48c6d8274cb60ae786                                        58a1be45adc79a3bb2d903f071387ce9bdae9eda27656a9aa19675
14996       48678 4c8c993f9035432d593e57fe92e2dc     852565385eb5f04b202382                     13Wk615Mg6QQvxWDB2QKbj9BC1C5TqJbJw     203da8a9989decdcb26567
                                                                                                                                       04ee19f1387ed0f940d95581b5db888d320d5ed62cdd9f881bfa122
                  6fd85961e6805d86760b16d2bf525c9902 000000001edf5a82fb22c96c6cb954e6e70c72b013f                                       a88e17743c2805c9ffa8e7d161f72966e3c46ed150900da160442bb
14997       48685 2aca57d3385de1ec303873ab44f1d0     f7a9cf7cbb520996ea4cf                       1Mb6fMdjBx6dK5NLqHkYHF2EUDbRdBX5xP    17993daa276e8f17df3b
                                                                                                                                       04e0cac84de6914e8baac3878c63a8aa04b2a584e881c19bbb8678
                  7d07830922baf551125cbc54f4c437958c3 00000000242fe2ff46643ed264339224853823ceed                                       b600d45ec8d94bd91764376836830d14b20a1c168bfe240b13ed6a
14998       48689 3b628b25e2854a245995c25a8df97       37773f2dc59b5931a71acb                     1wkcKfwGBw5xnopdVRXcwy7DNqmU43hp5     657200056205c6f47f9bcb
                                                                                                                                       046526f3bc70b82d116d49b4d57eeefc01ac47e432f5be40d1ca531
                  8e52e355e4a6729efd1c103e3066cb97a6 00000000108cbc17d2eb1eacebc06fcee7c904997f0                                       66c86695678e1a04614facd56902eff7993f405f1623c56f4464c75f
14999       48691 3efe3d09c4b6933cddf0286f981eaf     8903fc956be1576a0da87                       1GSsjgGaTsDCgSvVkaAyzYdc12hW5gDVA9    c5f9200176d032d47fb
                                                                                                                                       04b9ade983d6d63c38b0f2515b7700284e1c4a1d3048df366e0a84
                  e8003a3d9e21acf3eb5c70d764e9740779 00000000131b588dba14895b008989c3f17b9a4f15                                        301872614ff7188e414985e474194cc4a31e50487843d27b880047
15000       48693 f0b058845dd62c6ed9aad43cade4c4     e823fa07c17c8faa7af267                     1Nc5ikK9KYjwCN7Dk94RndKm8nnGGLBUmn     7ef8d0f633733a6c7a59c6
                                                                                                                                       04d822793740476c2d17eec2702c1c5c4865e9234eee0eeaebd36d
                  dd7594b95d5d9a58def0131ed7eba4c77a 0000000015a1211597d8714390783f716de32bd3c3                                        6d4b001ad1edefdfcf6db8174b5a0cb277b542e0f61ab6a7f0b1b93
15001       48706 e7181395cc6faed8bc3ba0d9c63bc8     edef7395487a8e4f69164e                     14pzFruDFaK4WQjRoDy8NkPn1Bc4ki68pG     cc7e01a280b6ea7c5490c
                                                                                                                                       04cbf464b35e2ddb05246e2932d4b81f428c49e341c8ea308ab3d7
                  ba667b0b43f9184e275efd638968beb95f 0000000003c71edd0b7d72a17907b1b1895c1ecbd0                                        785a8878b83a4844ca901e6ddd875a18c18c9e9c8515803bcd178e
15002       48715 5197d087bf5e9346e5a725d27f1089     c8cae8fe969ee761bee284                     1PbEgba6vzdUFKPs5H12K29VNz5t8ru8a2     0b308df617e962eace6fc0
                                                                                                                                       048949e47ca4b5611143d5b7c414e19cf5a8f472fd99e4ac3ff3f6a2
                  e9cf1d724d1a14333762e9284b3e368e83 000000000485b721a4d5138d7f80b93ce9f2964030                                        c7b3a7e37501667e87c55fbfaad9fefb54d00f8b026d62e07c51533f
15003       48722 040c663ee8619e27ce47397876b501     34bb3e739de3527636085d                     18aTwfG4xE2abKauGYzxjYNhLBDk9BtR3B     210188c9b09e58c459
                                                                                                                                       04985843ec58c2eba915befa35c5c63c12d7e6483866732a401fb2b
                  075cf5232c1cb6a9df7ffc41bcaf223b4a99 000000000624f5913ee1b7b56539af46ec5db53117                                      0be846ba6cebe1ddc25679babfecb342c28045df7306bb59cd366c1
15004       48737 a0b45cdef42f5327f6035cbd5a4b         302e0de694c1ac0fee9f98                     1BFYg4XYsk7rgCYmMTMnehRMERN3dcP9Qp   9b65e2aeb22735c2c06c
                                                                                                                                       04010e1b825ef529df50a0c43716af88fa4fc4418ae333f93c5286eb
                  9dec5a3609d9c240a2ac310c29545f3e6f8 00000000066993bae9f94d356f439f8d80558741c5                                       aaef99f4a9654740728c3352f9b1e2cf8b5a3c163f0a81dc39610926
15005       48742 911f015f9685812b7700fca0acf4d       9451cb4099e73b67c7b226                     1D5rU4m4HsyrRhY48NxiQMnRzoXE2LpN94    b6b531f6b8c7d22356
                                                                                                                                       043ca551dc17510f765561b31aad26b2758399fb8d27dcf1f9ae889
                  09c0f1c6312738d670408a67037e2eaa50 000000001f48640dfc2c02992cbabcb6d57efb17270                                       074cb0717404dfaae24c904aa96c76cb717dabc4e48703c7825c536
15006       48762 b4d297675bfd6f832444494e20e0df     11df57efa64391decfaba                       1Pa12QbTd9rqFTd5toW9Yag222y3UEQaNu    d4a63984b3c5e8fd4076
                                                                                                                                       04a1febdbe27b305dbef4836ea9f8ba1b9cf3c17c9c79c76ab795e8
                  fc3b9404c27c2f31cfb79e17840962d0bf7 000000000800d5b3349c8b4688bae24ecd63e3d9a7                                       6b1f3dc2b8ea5c59cea7ff131f669f0f8dc24f015b692fe1d664f217c
15007       48766 6599fdaf83ff0f85ffe5fa79436b8       e56e44a35c5b9d685e5f03                     1Dqy7TpDxHCtFzJPCw8xYn3BoGaL8JV4mJ    24782e53ff7f69ad80
                                                                                                                                       042b870c43517590aebb0f5d4cb1a78bf8104c9c0a01e9d3faec6cf4
                  a803f480870ad81063aad82b9a39abfc72 0000000004a5141086cbc444ea3a23b54de7b8c661                                        11337e4c0b0680c4c6a35bd362ebb7e49a0619fa951e0dc55611c1
15008       48769 55cda75e09862a8e4a38c8cd4cc547     c81fe7158acc99792cab65                     1Pmo7hV4Dxz46im1spwDY4MALegZEBq2hh     d0fbdb5a73e2dcf491ea
                                                                                                                                       0443fff92197aa39f0bb3178f4c63fe2d8a098b0f53cd16eba52674e
                  d2ce7147505daaf78a65db77b140405aea 000000001f26958460d0c95366d68cce54913ed1fdf                                       4e61dbe0d5aa07a7817c4a0e956628c8ab0e5d4ff61af8ec1e364b2
15009       48780 7060d29b33b74aa5d7e5afa55a74c9     d31c982180ce8a3207f59                       1EttG9MfPKjM7TBdkJc3ZQdCiE6utCfJ9r    5949a49b4487b4f6e1b
                                                                                                                                       04cf7b74139031e1acb2f594b6aa5204f11350a07167a6eeefddaed
                  a213fcf62a1a7449d7d1a88bbcda47e2cb 0000000026c93147da1ad8e9cee21dac9d3ef37875                                        bfa14f1bee5fc379754fbcb8e0368cfbd5a069954121ba173d04f73d
15010       48783 b63e699d05fa2c53e48be9abe4c1ee     e859fc40f25b7815a2c433                     15WT11g75cyJ23RLdDpMReLYAHwLukYqan     dcf58794caeaaf3ee20
                                                                                                                                       04e23a05d515832c42cc7ce7372c56bf8788df28cecf65a50e73e1a
                  bd593255df2163954d189f4da1a827e945 00000000256a394721e436aae04f72a438e4f8eafa                                        30a5d8a6d90926b3e03cef621345d998a141ac5e8a43ef86ce2404
15011       48788 9aa7278b6917d82abf053cd32ede7c     868f8ba9ef5747cd8a8186                     1DEF2itSemSR8pdUXkB4Di4Q4YpKJRpiW3     7c1de0bc4bbe7205dd468
                                                                                                                                       04c71fe980458221c0ba7729b95fb30169803877e5d3f08b3dca7b1
                  0a6d2cc1ee9b5a36923675abd0e1b75b8d 000000000debe2d410c00f591d95c03351aed12a52                                        7e9601653d7b11a1a9dce3e2b1d093edfb15308af06cab75270939
15012       48796 ce73435aa8018a87734f782c4d20c2     2affb13b48955fbe1a3fb9                     1J8Jd5meqD8Emr6ajPDCQ5RgVpQs8AEU5n     7d9af1f86d6ddb623a6b1
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 836 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       0495861571fb41674eebe88dc5823f5c19e0b3daf97711390dce1ef
                  d515f7fd0b82882a2ea925a51621339d4c 000000001574fa70ff8f5ef1a3320130613ee2cc75e                                       c4df05944c8325a2a7cc2175ff19662aac48a71f796802cc2e0e7634
15013       48806 3a669f6d41c8e9f704b92edfe99b1a     bf849d06dd17278f571cc                       17EHeL5BbucmkvEjPj55miBhY7QFhGHf62    bdcb018145995e42ec0
                                                                                                                                       04481e7ddeafaeea97a0a47518a8655e4b5079a455d9a9c893e0f3
                  59120be1cd2202f371d696c050d1aaa0d7 00000000060086940ae34d9feecc0b60126131a0d8                                        0ddeb40732e6579461e524ac0fd68d84990369f8ff3a680b93b4f4b
15014       48812 9fbd3499d1c907ea261756e233b600     b2bf6972aea4279e9522fe                     17t4eHgQ1g79SY4HjkdWzrsx9Z7mCCpEnn     48220986c4939974ef838
                                                                                                                                       0475b2c2be4d82caed0ec99bd40e674ac6b465f031c49b17d5b8a1
                  02073bfa9c863e796c6f2e5a6265417cbf3 0000000023c32dfe4c11e68490b56b2c13e1a609e8                                       2f1039c206394fcc82b13e1f0e389933a8e68e04f0299200faf47867
15015       48829 654eeee7f4649fcd6fd716de0d413       98bc121a4d38bca0820f60                     1FZyhAcGtRDiGyqCR5nHKY9E9mbkTDsvTh    f383ea96ccb56be91ad8
                                                                                                                                       04a7bc4a4fba402e227a1071d7840f61ae0898e11b0013b9ddc2ea
                  f43f9a92d4b1eb659a6f0c43d95ad14288 00000000255dbd3350943ecd5ff573e40c808d21ac                                        9cfcc456f658c01cc5acbf67cd09838de57f47d500d62959ec506a9c
15016       48834 033f14523d6493167a030c51e750a3     884e88638d700c05032693                     1M5mF2KWnwZvjwn4srhQdb79LZVjgt3zJ3     2e2955bf2ca381dd5cce
                                                                                                                                       04bdc650c7545222bdc4e7e6bda99a456871b060b85b45c22e40f2
                  f284ca36e68303645d1adf2ad9355357ab 000000001cab7029c5ebd3734554bb38ffbdda89e7f                                       5980c0995e2f37aaad2ac8e73996ff632919d1cecd70e2a3006ae38
15017       48842 729a991e119812afe2f5fc684d3b2b     0e3de4ac0eb3dcb835ef2                       1EXbd4bkRqtjZX7WyCBm68uEtJkqbDAqzj    1a62f0c0bfc8e87a32f2a
                                                                                                                                       0431ad40f7d5676aafedd0b1ef68c5b742e758803623008f606fa40
                  35a5b5345936ba4f3ef88aec98208c1b94 0000000001e6d29f1b811b0c066fe5ea174faf3756e                                       7e3ce6b6be220a380f6aada05ff512c3d3abd5791ee7b8d77b81fdc
15018       48850 88d32a00ecd8fdb9130cf44e0182f6     9da6d64c2fec99962c59c                       18FWZLcXxvDoe5ngrLjcghBzzxLjz9MGdk    ffb10a6d9b36866b345f
                                                                                                                                       0437f19ce0c6f4d06bfe609941fc006039ac7f2bee8a928c46d7f8d0
                  4789c31d994b28e0455c4ebda1abc5f0a1 000000000b7649c3fd6be543b5ffafa8361537c552b                                       3935549abda02e366f8a0cb1e0a6cd7beebe2b1cd5c80d1987c5dfb
15019       48868 4e0525deecb939ea365400bf82b06e     8e24f1de6c0184d9eaa0d                       1WX5vjFhaMCs7AFqpyikvGhWtk2cM4dfC     6db3f65cdefd3f40175
                                                                                                                                       047b8c52b8c98bb90435e2e59521f7647ae208cb0ded39ad948dd1
                  3cdb9456ed267982e0d71bbad58e1158d 0000000004c8b480a17069a6a8aacbaf36ffcde7cfc                                        3580e0e97dbbd5ae1fbc863a72e9fccf4edcc5fdd700af7da24a9e04
15020       48871 210df7492796e628c93482fb74a4f13   6f37f999cdcad8a35c7eb                       1HVaGXWtbrUWJvZuy8z2LMqqKQEjUyNpLJ     10e5303cb50b84584437
                                                                                                                                       04e505f7ece0a242b3f55d9c2ba162dddb58824edddecd269e792df
                  1187657f202f156de69baf07a0895980a3 000000000dbdda788b07870973a0d13b1d370d9ffc                                        64ae9a2345f06d96c43483692112227e0b43268e7177010d0dddf7
15021       48879 70e798b85beca39da4dfc6538e3aac     34c3724bdac2ca6cace7e0                     17R2rry833jRJBkJfmhrSbs1BpHfVgaqCW     921a3c9f9d2ce1cc11fd6
                                                                                                                                       0438074c63c5979ccb3f1a39d4342db919a28fb6f27db6741164172
                  a18994b40681441560585f7c829d5112d6 0000000001f866fe14e2f3298874e7ffe1bfcac8c13b                                      586aa2585bc75aaa331ce903ab75310f891525a2e8ab4f155e6aaa
15022       48883 67b2eb878eed30c834c8eb05cc619f     9b8c3ae8cf19bdf204e5                         1DCg7AQEdqpZUHhxXgcMaEzxvsS8UMa9zF   58b2dbf7a416e8433140d
                                                                                                                                       047bfbdb6b1263e6873d3a5ac819e3c4bb3a378fc1ecf51fd198700
                  7d35ef39b6be07be70918a42aeba38866b 0000000004a09e3af5350f54a12c8b187568cf0abb3                                       95d8a66e2d33ff2b0e221ec8c783c05699447d7b4081b32d07b1ddc
15023       48894 e88a1a76a0b7622363fed6b9961453     6669cacc0a3251906077d                       1Epw5GTxHdwEgqWJy5j42amu5BGE5S46i5    7de25e76f67dfe16efb6
                                                                                                                                       04b5cbce471f07f729e92882e7e4d1289e23a42e6ab26317c333ffc
                  94bc59a273689cb6246b5c94b4d561938d 0000000029db15a5a35585cb3e6cb2c37d3d139699                                        8b4425e267e8f065b1ddd35f48fe7ed7db715fd267f8f2744aac769c
15024       48902 e69e412dd43b3c31c787b7d5f234a5     140cbf4a6f14f0773c529b                     1DZurTHYLsyxAyBR3h8BtcsKVNce6xo4Zk     f0aa178e983808b4bbd
                                                                                                                                       04e47031aaf605b7636fef07af74ab3f53dc2297928010bbadae3a0
                  74d9d87d185f8831b3bdf33f18e7820693 00000000161669267b182a3be14de3c0f9fd941dd0                                        a667d9889c891841f8bc6357a758a845ac5913fb22d95251058cef5
15025       48907 d7ea357110b06e780664d7c5eb2d1a     7f5bce4a72e612da186869                     19mXZF26CKEmmpqs8Zw27aVsY5ha4LizYB     0cf628d77b4706b911c8
                                                                                                                                       04b73e5d2db409e891ac7066c34fb7dab8b1590824c85f9cfdd7f83
                  384f9902ce2beedc41d28b333237eef32a 00000000194d841e578478db10d0c2c35d38240723                                        636e8f70de0c5380055e6f783a9019cac1494dc7027960026484f9d
15026       48912 785d46e0c8d3f4d9a32a4df3cc7b94     1b2bca02845e62a7982657                     1PZvE8aW7QREcNtcr6JsVBE9KBvTSuytsy     617e980df286208ffa07
                                                                                                                                       04952634e83b0015608824b177fd821b6704adcd469a55943f2d36
                  3aadab7a3d7e0401430b52ed7371a6fabf 0000000029141a9fea6f8eab71fd7474fa5cea204ae                                       7d01401d896f4004d65fa627d667d7574fc260cd580966c51c5d55b
15027       48920 e21b52aabd1d7e8ad3bef805e017b6     f01a482779b24bc657a99                       1Jeh8CrD7CCurKwSS2aEnUUGDoonRCPji3    97fbbd5cd84781d88fb65
                                                                                                                                       04d59e3f4ae74c7db5ebe42f16701b65a219a4f2ec6130a93c4cf64
                  3c63a6fcffe67ed02fb2c42edaccdff2d018 000000001c276d46f64e2d41d1a77acb7fdeb50199                                      820d74d95ba272e699bbd011df944f1914a550a5762c334b7f4d2d
15028       48934 bdd7edfe6c55b7f26ab4bdcc3641         32507f8ffdd7c7057419c5                     1Q1qzc8tKvh5FzShXFPAJHCbdng6KuNe3S   6cca851d999b1224aab3d
                                                                                                                                       046f32ad6cb12ad164a700be8179ea101656347a8aa34dea368355
                  b046f3b50f340ba102c77de2960668df0a 000000001ab51e61ffd057de19da0a15c2d19494fc0                                       79be6285eb77b53a734130b0961d57efb9d46f999dedd1dcbd8d41
15029       48939 e130fe702c51707228783d9f98a7de     aa09fddbec806e79a60dd                       1ALMeTZbWxp1TnXCPCGUwjDBkvQKe2jNkJ    b90c3eb324fa0cecb4211d
                                                                                                                                       047f1c7550cc9aeacd4afd3961df1869fb84787f384201974785032b
                  f4610d3188123d331a7c31dcbd7e87a6db 00000000279cf5236065b764b40e0218982b933007                                        4b48d2ab7ccb28bcc7871f3353fe1c4b5d67a333e566d9744960076
15030       48949 28d52ed3c94696067019cd577c046a     36435d2c74431b2a3ddf28                     18v28sFBC9FvSfrNFxzPyWXuuzqkbhJMqi     09cdd93b0ac6a8d763c
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 837 of
                                                               913
        A                          B                                       C                                            D                                          E
                                                                                                                                       04f4ffca2c0492564f255c408edd97f6751f9601a7ce73fdbe1e6122
                  12b2e6b69ff0bf5413b8627eea7a0ad9f8e 000000002113a008d1fbc2dfd9969bbf3568553907c                                      94f2f09401a6c238d8e1acece3b6b1ca1e5e288c2d3167d37530d1b
15031       48953 e149a5098492c3559c1a4bbdcaa86       d6cb60b3ea3d260d5684c                       1BtvrJrCfJZGqKCEB8HNbn7sWfptmmKJfY   a3c5dc856bb41cc437d
                                                                                                                                       040e47fe5f11a5a2a7952aa4e714f1b9f7052cde9acd2f8b399954b
                  3922061a82bdb4fe3e3f01dddba87b83ef 000000000c16c2a382e42cfd04f47a78d6159a9367                                        bcbeb78166ed2c7b9aefc82c8de560292267c4205190d99b8b08cdb
15032       48967 b211f7f0ef72c55276309768f5d747     3bc7aab7d273e601d8df0a                     1FTWb525YbXEA27SvZqudKJExVvHN6QdUe     62db1b91782911c29aa0
                                                                                                                                       04dad128445fdd6e1fe27fe68f4c516ce770219f6c229056535ecf78
                  fe9c58d8aefaa0cf68330c6e2e603d8008f 000000000b368ae2fd8b2e7b7217a5d701daa46ba6                                       b631175e5feb4f0ad81f5d52778a05933d0b75e1572740b6146f184
15033       48968 e61db39435094dc34b959636abb48       07fe18b1a86591026aa824                     189QQWvfBdhMqPFq1Gm4J5qqNxKcZb4JGD    20458a7195894ed30e9
                                                                                                                                       04b3a36171e5d2999250424f9a5ec2b2dd06b4630cc4e3b412c30b
                  25985d3a138cd74106a97079a3086c263c 00000000091e55f8156c1c03f821fccef842182e4f45                                      3bfa90131ac312036ef4e714956a26d1739a0c508b1000ea6d5767f
15034       48985 cb7f0bd5f958a57caa2eff92e8119b     323741f1ee2c136f6058                         1CLhJQGCewsWSqWF65x9SAbK3Z4KhZXC9S   50cfd91852e16ef5ba1aa
                                                                                                                                       04fd3ab5315f20d6728fed155748e2f69d5ea165d8d8d8780238348
                  e5ff725daa17fdf7b6dbbffdd94b752ec50 00000000042ddb9afb90a3f728ee583cf061f16006d                                      4f66ce122ba3c4e24ffd58e52e3471432f76577a5ee809640b6a40c
15035       48987 b5aaf46166e0336a37fe4d1c3db20       28eec803d480242fa6d64                       1vScDVJKeWvfq98rPDi5aFRC4SoLjCs4X    6ef99b1fe3ea666ac3bc
                                                                                                                                       045a5257d7aeb609a37a3f891e54b12632b208274057fb9e69fa61
                  cae2d3eaf0e90842b61f29bae49196fdcc5 0000000026871014d8627ad220b5d8d4372d0115f6                                       cc4fa677ed0e3bef5f2cf18abde9de48277209232e0dce2884158d9
15036       48993 0e1d0fd53859d3443e1a839690176       9b20e783c4530cb30ba6f0                     19zprHwaAkHG7oVa8qQe1Sy4beqsVNG2dW    8b04062d97b4abe88e40b
                                                                                                                                       049d961648a4fe6b366ba782d8d0bd326ce3887a9c90da0c41e31e
                  fa2ad9156629cecda7746005a417d57dad 00000000242d56c375f916ba2f014ad07d2af312c1b                                       9b937d8d6a051d185b7295ddae2c5000674175065801b4317ad16
15037       49002 23ec4099166bf6157aa4f69ecdbdac     7ddc6cc9c11b276e08801                       17AmGzPTc4xe6oVqGkDtgeK814MThNu2mo    2147c6037156e0365ff8c00
                                                                                                                                       0436b6883bde203ee7bc760cf4f97e6233067912dc86968d6912a8
                  460afa61d7b6ea2baa8c311afa667966da 000000001f6bf2392df2690cc26ae743c6e18873649                                       2d8a51ee1b03fe72f2ea498e2652118e1f38a9e2f1ee10959d4ba0f
15038       49015 5a84f9628f279ae7fabf92e2c40e08     02e93a6fc1a8ff66fc5cd                       141EwxCiqTUzsgYXCLGT97m1CVHx4RWcVz    fbaee28572885b8c08fca
                                                                                                                                       04409fe95afdb215aeff5890fb1b05e7e0d8a4dcb097c9bdecaafba1
                  f9edd8671c299611f43cfae713d07949fc2 00000000296b0b516a45f573af38e0ea0d5b09997c                                       8d738e9f13175dbea5aba429cd6370c297c31e38cd08092ff4c4653
15039       49024 dc4d158fc4a8ade8ffea2200bdf09       b9895e3bd982a7de8e1879                     19hx8Gkx4NWGhVtW5bQkK9cdF9FSCrp7By    b151dfac7cc807bc8aa
                                                                                                                                       0430e365fc211e74658c79b53fba2e45a0743ae75c987d3835a40a
                  8b05a9a75e5e71532a67e2948aa83b690 000000001ea42f5ef35f96f08ebd6abf2a80b21f595                                        0533458b4a48cc64f7659562ad1fa446d645cf90e7039be96d4c552
15040       49051 efaaa266d11dfeee7c1fc28744e5fc0   78342976c1e2639a8a6e9                       1PfScT1ErtQjTQUEfsNCfAyYWfs5HHsTpK     eb1dae5757ef93667353c
                                                                                                                                       04360b4ecfe93dad49efb0e1e288c0d331f618f4aa1bbd4cfaa1dba
                  f123ffc3745ee9ccd2dc64977983dcb73cc 0000000000e9696bd36bbe85a42cd0bfc5e62a3a72                                       1c0cce17f320feca01ecd24bb0d27ae195288bc808257972b5ae832
15041       49054 67dd94e07440fbbbb8d59f15ab809       0fe54e710cabaa3b297bde                     19GY2c5hDEpdXcDav3tPQrFL8kfM1rZaL3    bb408ef52bd161d50948
                                                                                                                                       0474a855371f574b5e8e24b73c92fba4dc41896a833e6365400cfce
                  04faac2914bffeddbe6324a5e5b08819d9c 00000000165f53fedaa92a19f201085fab90b913ac7                                      97d20e5081901e65e0e9f63ac80e9594522e543c1b12e28975cc09
15042       49076 1a58502404230317a032badb77f58       a6dbff395024833a9fc8a                       1DHWHkqkcwupvTqgPuTrHMG9A6wq1TaWZU   c9bb12c87f2c70fd54ec2
                                                                                                                                       04c5c6e0d2e5dbf756d53c9c35f27eb9f4173dc70b21f963e28abb6
                  148e9c696fbbf0edbeb6891eb897ec60d3 00000000017458aa41727f959e7554afa1c421b753                                        5441b8622925936f9c6862e5acb463523768284e89084228db3f1d
15043       49088 87fd5254eebf1c0a5dee9b849160c3     fe85651f3f21aaf83025ff                     1MwiY7TBMcYhNvgRtS8p7R2vJscVX24Ke1     6b73e80fd1cdd1f958eef
                                                                                                                                       0426c91e72460dba8b3b395f41e5d7b93c82f24eb073edc65e71e7
                  217553e888fc49c6f45236d2facb45c8603 0000000007733b6936443fa1bf8b8920ace2525515                                       96154a22d665eb00783b1d21b7a157f0916ce44590aa6156bb309d
15044       49095 953601a3229281d3403f0286f52d3       aa4e21551aef4923fa4bed                     12Csc55LHja6ju44mC86QxYtX3fHXh6tPs    388b8ebc793687d361b3e8
                                                                                                                                       049aee7cbf7daca3ca499770f6927b8b9b3da25b9f22fe0c9cd10a7f
                  b612aa61d828bf99ea84b1893c8ee0db96 00000000254af3e0dfa9e3410761b3b018a4e1b5d6                                        4fadf129006fbc1924010f07dfc57122089e9ae2515a7752cac3edaf
15045       49103 503849cd0d13356ac5f893cda47449     fbdabd6f0271b47c6c6d36                     19cCNX34FC6hELJTgXZt4P8LDBrKu6KBV9     ccd88ddb75e5e95b15
                                                                                                                                       0466439b21b67b95a3950839ccb716eda6507bd073bf5cebdbee9a
                  1080bafc9fbae0cb9efeea1b34d83cd3c63 0000000011c49f7084b68f8cc830e10aedf4e68a7de                                      af62dda8b6abfe1962da7a640dc4d70e6de27f358588cf657efe6c6
15046       49109 e2045f4efd94674453bb373eea8a9       7186a3c48753e8af5f56b                       15Hy8pvVuh71aTAXVTs35sqZCw72YNqgcR   3762af2de75b4a307b3b0
                                                                                                                                       04858c7cd73d7007384218451041e4cadb59b56f632e0800698043
                  9bf36e88a7fb79513e2e0fb060470ac91cc 0000000023a42d10daf5729632fe15627896ffcd2fd                                      0e69d4e6e91ce242fb4975d8a76325e8711605c6ad53f6f3db4c494
15047       49115 e6e29ca5ac1db698242926ee2de76       96de052e915cfc88af7e6                       1XLPpDuoRrGuKDt3KEdyyKcc7PH7YMVCx    6b150e60ee7948bd657ba
                                                                                                                                       04dbaf027ac2366c43e1b5abd3afe3ce224e5f3ab7b7ffbd3baea84
                  0a19151f3d9aed679678aa1bee602e0878 000000001a87d4445ee88eae4ed726e2bd26a3a40                                         9b2e7078229979199f4754351d4ffb87929f8a810441152ce80484b
15048       49137 078e2903dac1dc774a14016693ba1e     e95c8eb5d24eb7c7827bad3                   1L2USjfkfubJbH1ZES88SsgN3YAAbnkhyw      95fd47ce7f7fbbb4c2b6
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 838 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04f04b3103c45ca2fdaf793c2794cff874667bcf0348e854fc3e275fa
                  bbecbfdbe7384f4e1db9552a8471a08989 000000000b463e5e38ed273641959fa9a6f128774e                                        d928f7c39e37289c9c377e290785641ab39bc568fd4099b6ebaefec
15049       49152 02b3f02f92fd8f95c5260dd6c382cc     c83360d956faef4765f176                     14RMA579139UgFqo4FdwrTRovC1eP1Grkr     d99d92e39b65b89262
                                                                                                                                       048131a63f9bca45f4fa1a92d5ef5371c72d2eb1dc9d793de02ac60
                  1c680b91c46fe4c32ef1d2e7dbd747a20d 00000000069def3fbe3828938d348b995a4bfb0cba                                        bf3ea76a8c2ab1ceaa164e822c63ddfb17d660a524a09c03b5f4e88
15050       49162 82846c14cd6d6a9791ba2ea89a6533     9c5440d10602f8e077e81e                     1Jr7Nmx1kov1gUDjiMuqnjF4UMud9Z91ya     5c11ec7676170556b9e7
                                                                                                                                       041d2fc9a0df04c5967157bd0cab1c46f7380e42cfd2238afdc5b141
                  f26aad2cfe20cc69e12dfdb2ec47015153c 0000000026ec476ff3f76aba2e15624eb75a20e180                                       a9bcd7b12b6dc140769756147a878828021dfc5067ee5fb5747197
15051       49171 77a64e4886b404c6a62799d8145d9       e97afddf5e6600ed4d454d                     115iLfGXYusN1aZ151cpFw5e2om2M9Krwh    b8ce0c130be230a1b642
                                                                                                                                       043705089cec6c1fde778322913806b433af51cdd260ca06a834628
                  f6e607b6d93d1dc9d6d331b2d2d4991844 000000001658446b5da554c6d878e67701e00cbb18                                        817576fdc7aa5ef759a19336ee4181f38459f8500999bb56f7b6858
15052       49191 dedc2391afc134ea00a121edc60d86     408d869e74c73e26126ed6                     1DpHrvrAQ8fz3QVMe1xomMCnxHNNdYvTif     13fa1e9d29c4f1c64856
                                                                                                                                       04742927e0e3840a3a2d76cbf1555bdbe240a476e0335f7da14e96
                  2f1f0de7dc75243b68fd36e2e9d959100cd 00000000235b4e171d43e10f7603c8c1b64cc0490b                                       22e6124e5df5b13dec7c58ff6606b97034fa5fe949f5a09ae3471350
15053       49195 53e9d6c0b302e7381f146ea284b13       a737edb24eb8208b079741                     1Da2P8L6JaBvRNAydMVtMnec68KYNow8Xi    30b83260adb342195e16
                                                                                                                                       040178a7acbaf7eca2e076f58ca1963d83b561a57d0d86e93122c91
                  7102d10946d5059693402f6dd0bc6b0bfd 0000000021f77e1505b936914e38e5e9b46e28c685                                        bc5ee6dbeab1312f60a94a7a9323b1c9483d2c2fcaf345e7d823d92
15054       49203 807de41e312a171b94aac712d9bba6     09ac79298264a72a72f05d                     1EkKatbFq3wX7ye9SX5mgN1xQ3hG14y2oJ     4c31c2f522bb0ca8c5ff
                                                                                                                                       047e32d2ba62df7f3be0cdc5d8ee365cfbcfae480997856d79fcbf66
                  bbf92ad21b54f4e86f6e804301032f6636c 00000000153deffc52456b6032eeb41642c2b021eef                                      18dc29d679d467dcc8aa776257f55091436de346c694ebd9c17b48
15055       49206 b636ef71d05c0f09c25c5ad6c37f9       aacfd4b2875ba9b06db62                       1EAQ4d33M8X7Ey24XfTfpyCgnF8xmxwdyp   226181e977b3110454cb
                                                                                                                                       04d3c5e2ba531688941eefcd91f2a8f3e30416489aea3ae139468a9
                  88c788f7872ccbaf3a340d82bdc30cd9da2 000000001e7ab8ec236f1177530f8c2440087ec216                                       c7d2482d434ecf4e2ccf26eb53eac45a7e3a55670d6e0866065f2ad
15056       49228 27601034be06e7f50a37f2dbc9fea       5e176c8c70b3017b8412cc                     1KrmEiUzRHEn73LkNe7yWnbr7gmpf7muWy    3a2e72956109cd6bae0f
                                                                                                                                       0415a6eb463ab4d6631b5984a76d29948b831fc4bc9c9754a46eb6
                  03e103a55e5d11064bc67461404c906f18 000000001971000cdbb238531ec81fcd3bb4f8f1e46                                       fe77afb079a9e68f67d4bf4d1a9400db84c7c4e5295dc3934df6b24
15057       49230 08453510de1067928ca0520bfb89c0     7f3f52fea415ce309a65d                       1DyDPm2k3XN1iKGCQufSAs7pXoKGte6Vmx    4934136d6db985b064b19
                                                                                                                                       04518f98b7792ab23773291f8aa5f3dd544a9da2c7f3169c0a38d07
                  54aa041196b55a4cb1050df3c5ae9ed618 00000000028d3569033420d318ded5b7f72751d4ff                                        4c04ed53ef7f49b5b5b2d7580de1ff9535557e5bd366f006ed70580
15058       49253 d127214c8b986e7c3ce2bf2d94ac84     6dd2c19d01cbf288553aab                     1CcyLFjLK7eNqHLzH4W4fUMf9Hth3knTPi     86c5db83a2d346aab178
                                                                                                                                       0406e8e81bbf6eae45d447d7e72832994c30cc83042aac232d4120
                  9d39f17ab4ee6ddb4152e716be9cb89e34 0000000000b952a7de77d412aea5745e6c500cacc3                                        96da3cf27340814db8e350d0be82c0718b71cd6da4982850614b7e
15059       49260 f50ce53a802a69cd3c938d31b853bd     eb0bd318e9e08280ebfebb                     173xgiwimQ3ccFjwDZhoL9tfcFPztKbxi7     1001b7993e2e0e11d7a2ee
                                                                                                                                       04f44915f738042139f4061f67e3b7f0f4526279379c58137291773
                  f141d85905960854a55f2adf037ce5c04a3 000000001609275029c151488f7585d99d61ab095f                                       afb7c50ee86d74eebb13cfa4825aae5a0cb51bff7a2dee1fc90e434c
15060       49271 bb3390caeae1fc92502425dacc512       f2255cd6033d278a0d598b                     1FzYUZVEMzPZtJP8xyg5A1sPWqDianFiha    e8c64f6d6b7a6b69034
                                                                                                                                       04e94a6bcf1c7e7edc549e8a8f64e52f1c46135e0fecda0b2b27b6e
                  384c8a891b5211c4f5e14e5772fc6398d9 0000000027a95945aadfd85aa29fc3ea663456dd09                                        a49665bded2f3c6a3b4ab7a27f185d94ab508772d9bc0bcf0228863
15061       49273 3e9f2efdc936ff228117688360f85a     b687d8ccecdc15a83da52a                     165LPFZSRWU83J9MoMcuNuTEKtPzmueYER     48a10063c7228612783d
                                                                                                                                       0465fb45fa13b9b1a3575999ed47480420a2c1301b401c73a88792
                  3117aa5cc5acee811fe5ce17058e781dcf4 0000000014d9b9cfe596340b10fc1c503fec76593f9                                      4abf977e999589cda03df9477ff108567aebb47d66f87aec724de03
15062       49274 bb5a049c2eca1b8aa87edecbb737c       19b1cc72720e418da72d7                       1MDCKFiK8GdsiSqtwPwgorfPeG7gPCLahX   e633c7bf83754d3d20188
                                                                                                                                       04e74a84d68fcc6027985f7032eb0da39e1a4cc7be4de0a21be11c3
                  d6f4226635c3ba5b1ed4447af56755766f 000000002480149683eaedef99212359a0fdcfa850                                        040622e631bec400b3651f53fd30fa75ffce6c5bb338820225ae7e3
15063       49281 98afec8062628d73951a3b19cde9aa     0fb81ae5123d64a033f58c                     1HcbqfjSxRN1VRS5SoQWD46vzg1CWVxZuA     8245ce981d5e1bbacc7a
                                                                                                                                       04c95eeb6bd5ee0218ff695f45b068e7abe6b63e934d34a2a9d616
                  bcf2c64db02ed65737db55648d5fc6765c8 000000002478157a492ea46854e2e25ddfef308b92                                       0dbd3a482643fddffc979ec05ce71c004428390aa90e6cbbf01d07a
15064       49282 4a693acece3306325fc0498513480       cc4a70926591b72c6c4db0                     12STtdVtKoCK7WBrVYWpYeCZEuFXxGiEtZ    7469bedffe6f27844e526
                                                                                                                                       04042e0f25c2be642bb89f343e337679a4f9769d590a1440084b98
                  278a8fc1215951169f7ee0726ffa9e593d2 0000000018595b3c42b49e9cc06e551398630cb22d                                       62ab410a1bced7a69cbc8f61d16b9a21fd083f2a04c84ad8d16eb05
15065       49283 693cdede1af7bd55a45c317f507b0       166bce058c4cd633906feb                     1K5geJtksJ8vTX9dmDMJdNkG1PQFZtuhoS    e151954ca690fe25864c4
                                                                                                                                       0473a2cb9abd9003d98b9e0a78df50c4beeab35f7965564da78290
                  325c1ce67324d01cd4f9aed321151a58ea 000000001cb6b9e1cb6984d59928a74b9379e73aae                                        9561be9b85cfcce5e2b8f9d33bd2b01804405994591c9c3f709cf8d3
15066       49286 1b20c860ee587f1052ef834d0b6fb6     5c6c5bcfeaa801b8b7f35a                     1PjPhAW28a84pUapFa13KVtePFRkPzVq2J     7b6e56f2bd63a0d45746
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 839 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04ef366e062b19fbca4916a7a05573da689d6d642df1aa3ed1998d
                  fcd9a8483dc160db2644aeefd25d08e8c6 0000000014e0d588ee3d1c672f01d3301da97676b0                                        96c3925ba16ca43f602db85ae4feebb53f1e3c62dee6f23cf40f3fd5
15067       49293 595ed06c488b2952c402b5818e8b9c     5a0d25e03ac0f9c829328a                     1JSF943pKpBRMyEoyrYUb3j4Ei2qBmqhMX     033e519f053a1c488026
                                                                                                                                       040ad81e136cb6c4f173bcb05172a8c57528eafcc343662c861e9f7
                  9026d687b284cbbec021aecf1fa59e5176 0000000019bbd51e7f307550f5c2482f0c07eb279b4                                       bfcde36c68011e08893ac13fc775d254cb8d69f580a01b077e9a0e4
15068       49297 52fde3b571a0bd8bad9eb3b46a1eb8     3ff8a98feb724194c14f2                       1LgzUmPDKoyy9bAmgWTDCtsQscSXE2Q82L    b902bedc54e1100e8d8f
                                                                                                                                       04e1c2d07b581ecbf20ed2c99ffc9938aa4a45ed7ba0276870bcbbe
                  b9d84489078d303d2e9918db05606df8c9 0000000028948790349b474811d454da65425faded                                        ddf11e2c1fefb075b656e312f8a6ffc6f80148aa6378ec881ef5b186
15069       49310 a514d80e34dc823575fc258ec97ca4     19359d275725a7ca4b8876                     162PaCcHZcTnwJDCMzdWZ1dJo4oBcFNDZd     bdba41646a5e338b632
                                                                                                                                       04414d31080a482ca8714098b26d9d9fc8abee02834b0bd47d77ce
                  42b58ed80cce0437853fa9c735f47e9b6a 00000000074bb0e0fe0c6155d124dee3adb7c2c0be                                        f4422710c1c7719316b5183ba34693ca87848abf611067d38e0f15b
15070       49315 38762f1b8c5a6ae76c35b6a124bb0d     61fd26079078ade25dfc40                     1McTitif7BZJdLwYe6ieeLeDtNvbgnUamz     bbca76e1fec9986932770
                                                                                                                                       0453e3f6686a63bf46b21869a5bbe6e5d0c69658d4ca61d304235c
                  75e6c0ad43bdb11a8be35943f702bef3cb 0000000017132fb598783d220326e48b5d239e6d30                                        a616b3156cc426f726663bd34bab3a957110c06bbc91e8b9286f223
15071       49317 33309a2a30dc6ca289df64b657bc33     fe3ca3f31774e358ddb87c                     16XikSGiJ1MZCCtn32Uoum6UdtEUAVfqDo     ef5fd1a05266f0e1761b6
                                                                                                                                       0471c541e7ca9bd3c5a90c30dc7eeb0390c3606ef8f85e7d0afe0ea
                  bd0147dea217ecd421354c820be9d7cffa 0000000029f71dedd3cc1f1c103978f7ff35fc1636b9                                      db5e4132ecfd9fa1c5dca6d446de4e59cbd2233187b36af5cd53dc8
15072       49319 bf31cbbd9e82e7a70bd1e9a6f26b2a     bae4d97c159e56450ec6                         1P34UVxRquHE7SGBAFu2QG7mT3o1b19FWc   be006900761ef2d1ae2d
                                                                                                                                       045a25f2440f5309739fcb24bdfdebfb62fa27740c784f9a54f42609
                  938057e75a8b0de5406e9a2ee08dd33e1 000000002576e6dc3f7b63799e1fd3b12438dff30b9                                        a5c6641d8a5605ecceffd684f46d1c4cb59c8677472828d7ddc1f153
15073       49327 4bca938fb48e5e71f5b424684dea45d   93b64518e70591a030f7b                       1JnKemEx8SEawuKCe8DAtPp4TByVsAXUaA     992b291c86efe45fa1
                                                                                                                                       0497b18d9f7401beb70070d075abf36581164cdcea160dd9552b7cc
                  2c7d4495a0f781ba36a8585706509d3e72 0000000016c3ab9f2c12c07c4c283f61635331f167f                                       ac0acfe85711e502ba62cdbe0df2a80a8f6fec30f4f7d31490eecba5
15074       49339 44d37a70c590ad2b0357e89333834d     29acfe9f6d211f7aeb914                       16Ur2CPMhShSmhq59Z5L9KnuaeS2dG3LgY    2187d3a19511fd29b74
                                                                                                                                       045b6d00f82f8e41e76fa76caeae6bff9d46a30d83bd9e68493d2f9f
                  2b2c6257b9a238137d3ba2673298907f40 0000000003da12b0ca1a4121841263563764e40a8                                         94b76e611afcd4864f9691ed97d9e20a9bb54849823128b156a1f1
15075       49342 51820d7aaaadd58eb85456176b6ab1     1907cce5c740ad24b384696                   13XsY4hempaDBpMk2JCbBkm6caC1WfsGEx      6f40ce2c69c51b70d4b2
                                                                                                                                       0482c443287e0c74bf3810605fd336c79191fc88fdb4eb9fd553b4cf
                  ea2d2ff857f3751a23677b05e0cc97631c0 000000000985ca7408d40fd868481174e425f96ef3                                       67d56717724a8f7c2b7b5a8091eb9f004158d2bddcc53f00ccfe296
15076       49352 1ab29d3a4b418931d6923c34d6364       38b9fd3de2b05e0f15474a                     1sL1Twa5hhgirHyQDKeLtiCN9Vyj3z9Dj     63d7c62da2495d47f65
                                                                                                                                       047d3c5022f72d18a34385b90c2c3b571cd79c975744832a964299
                  8337f0b6ab011c6518c240724be96517d2 000000001e62f9a438e5e9ea08804e5a6906c0181d                                        7107e28844eab508df0b2b18c861de418214ede584d1e1f5774a81
15077       49365 23909b62bc14add1d0bc6369ebfeb3     bd7e5aa2e76ecf402df7ce                     13PATFFRqQrf3rmNZRiicdF1xbomWe8zLE     9f310e044a2f3dfe427cd2
                                                                                                                                       043a9a070c3040523665e0fb419ab9a5065d2f1614a7cc320ac2d74
                  2a40d8474a7e24de678d853c35f39e8a42 000000001df9a7347e70498f4a6eb2953b05e971e2                                        b19f2b720ac93c7bf0ad3e8e24a98d3ce35866e5a0a989ccc1074a3
15078       49372 967c4a0af8f8e64a86b98c22eba00a     62a545a72eb17d32ab28c6                     1QKr1HWHjyqNbjMTR451j1iZCXX8fn4YPM     c8655ffd74e4a37c50d5
                                                                                                                                       045a662a07f692b12225977e221c8991e18f65e23e44ce299f8e96d
                  136545184163a00c0fe3bf93905dee08ee 00000000163ee74257c874eade9d56608bbc7e985b                                        91cc33baa687407f0971079d354120cc456d71e82caebcde67ee657
15079       49383 92921352362a67eac44bcd8dea9cc0     a947531b959747aaba3dd4                     1BE9xHwNbdD5EhqdEMx9ptdKtNsvee8hrJ     20e7432311b3e0fae976
                                                                                                                                       04b7ef1bbee2bc9f58e3bd7d06e570ba5b008ec939297dcada795e
                  56cc0a4b786f0c28c177a23862846b0c08 000000001459b4004e10c38f4c8bc8450ce14bae50                                        9e27567720d92f76331e84a5c4c1a97aa37c70bc8fc91eb68177ad7
15080       49388 2beeb2adb963023af9845825307ac0     653342b3345c7e26cd0537                     158kcUbhZjmj4wbNVEYDXTuUWEmi1QkWwP     dd1b646431d1093298254
                                                                                                                                       04a6d2e334bf630dfd11088768e8f1be8d6b07e128fe2d471e937f3
                  a810df153026daf8ed299ea979fa3dca29 0000000006ed1c31ba6244791bf83127da31c65d4b                                        5d1097d16b06291c4fe59da2c9b81e1a74d4faba62e6effa16e8137
15081       49415 24b71639b1714f4576bc1d4db1a5c1     0f272024d3523024a92d9c                     176SQ23tng4eppDtU6HKRG37Enyoo2JdGv     036996955147309630d3
                                                                                                                                       047c9050e11609cced282892d355d2a9e822c5f70b9b8de7efab23b
                  9e93ec8863809b6b0635acaec324cd58a0 0000000005f3a15bb385768b23f5a5e0ca2ce314cd                                        08132bb40610a095eecb9d12a6bb948041af17991d0d2598058123
15082       49423 c1da5fa303ce9f6317ab648a6c5221     2ce6879816c6a959115612                     1EQAksEyXPj5hpEBHCnCFUeJN7KUGahk68     243c3ba0e46ff4054f854
                                                                                                                                       04d6bd132924f35bcac363124015ddc48a6da06af87bcc9c6b3dd04
                  53b704927c72b97eb795796acc5ab1e661 000000001b4f22ca32882d20fc882712791a7d5417                                        4b8ba257783f61443800106a942d99e6864446a25a841b4019b895
15083       49428 71d7184043ce1b1f47eab80e7467cf     81c8bea0e8a285d7fc5df4                     1JCR2VJJVv5x3g8QEyPhSFpx3XTQoigGgC     b0593a1d6b84324afb1f5
                                                                                                                                       04497925074f73947ec7926900e7d9c39ad4d7ce3c7ff3764cbcb1b
                  b410d90284b1fbddff4c8576967e11b578 00000000285cce767f8c136ef626e8efbfa7857e0de                                       367ceee10611e1f6fc1a7e1df8c49077e6962d42f7ad68032a83f01c
15084       49443 b2e2d1f897a80e522a2336725a30c3     ec14e74f92e792df8f089                       1EVHJrchYZd8niTYT6CQjwwG9F2xewjPWD    9ee2b7398a3470a9d3b
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 840 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0440d642482c8c2d040138a803086901297738ca20eacf5a4547b7
                  66c9d76766ad09b70e79e65c41e0fa4857 0000000027b8b57fda2dfb915daff2a6c2984d2106f                                       468d7bc72b8de2a697358ad9205a6be50d3d8985ca8f94ed21b606
15085       49444 bfa536bbfbb0339823c395039a3922     4e6048819a1a2b6d24ead                       175qsrbNEnN81vhMi2zyWUZjy7qp5J48rU    a735447c39462dfbb91abb
                                                                                                                                       0485fd70f1f5da90c4362d9279938f0740c4dc0da343953c58a08e7
                  997686c9fb3dd4e71a364e00436d9f7ac2 000000000739e0c9e79e531a307f03bf6a6e13ff845                                       603048bdd4f9db5433e14b13d2504e08dd47e826c6d2cf7c233917
15086       49452 de012934fd5e752e992482bc181772     93f44b70c809ebfa20dc8                       12eLi8jSypoiksuW879D9YNzAR3UCXqxAa    b929619d5ff531094c910
                                                                                                                                       04ebb9f029b6b9d8f6abc2ba598d78e2b5240cdb08616b57977b00
                  95c13f4702fb7c8e540de8f099111904327 000000000f9a50989a3057d399ac29b7509bcb39ad                                       3b6e889ee47afaadab4ea05698e8e24dc9fd3366a33dadd8056018
15087       49463 1c54bb4f9b0db10a41c384fc2e610       c162c30deb2e7463050c41                     1LAXVTmMKpDNrhQgMzdkR7nSHNi3RiF2CG    a4b81084dd71115004c030
                                                                                                                                       0415e485ab8c911b2d3b427f07c05ea753e93e6e7f16f2facaa236e
                  95c0190583dd61db79f9c5a9fe924e83e2 00000000256c012658015d4db4e1b56b435698eeb                                         df6e4b73bce5136d618b3e9373bbe2b22016ce5b5e42b76b719250
15088       49467 32078469cb42e9016ce43711623fb0     4387a69594515b828d6f935                   1PLZVvvP7hiAAi5sJS5XH7toyyb5r3Fkux      25d0aa525285fffc98372
                                                                                                                                       04a547c67a7e2a0dfe8e4575f8a71c8f488849f752e2839407dab4e
                  9c6d6c416f7aca7694e6ea8bf2d50b23fc8 00000000045157100777b4a5b23a111eee9e6fd362                                       cb5f92897e78091fb45f4424d02f612cbdb71e2057c7f1cdde4d5994
15089       49476 453498a99da2b387cf86a1b2c77ce       ec34bf6d9025518ca38041                     17wLDs47PoinPtPNKtw2HWcEWdDU6ZKNLa    3111433a76697b74a04
                                                                                                                                       04c71db5c349d8324640e2387ec5c1a811d30578e61960d45830b0
                  2bbb7ec582374a9cdf25079b4120317e5a 0000000006ce8041679b0c7c66c7d35ce8feec211a0                                       a6881ed61d3553d7f797a62628772c70f9687843ce09c37ba65ba2
15090       49480 cf3dd5c7e53abcec6d867a2c8bf7fe     c98c871d7fc4ccaecc459                       1N26LNLc9jes4EMZSmyHhbDTJqgDHhbRVz    31a8eb5299954c3d521721
                                                                                                                                       04e7237e40b9a66e3f735579e22e9a426782e09631a552d747bbd4
                  e114f255d3a62896abab7dd3f766fb203e 00000000153a58255bb9ed8ed4f79b2ef9fbbbfc5db                                       6f705ea6c8bc3094dd9a28957369d106aa3489ac7f45014a6926dca
15091       49481 a8829b29906b1d2f8d642c49885d15     b5c0d0b46bdf46f978776                       13frAKcshreEM3nTbnE2QFLCjzfVpNBgUN    185a056ce8b66b5b82df4
                                                                                                                                       04a1d98332076a3518718b31ba01c84f8e0bbf5ae517baff08b4fde
                  cfec2900b5193a309f0c20cbf4582c999d2 00000000043d645d5711b381024412c26ff7103979                                       372cab39fc6673b22d05a95e01d7b7ac1afa6f5ce8a798146daf7db
15092       49490 50c1425c1f8363549c6d4365b23e5       205aaaa16d965589717426                     19m8zJm27oWqYEWofDMhqhzs6kcokaCZis    0d97bf667e58bb32f1ff
                                                                                                                                       04f1d005b0586287c3025e9cb94c1512d88b92c2943ecc70e0e8cfb
                  29114b79e386d2ca3b770b42c2e4de4c13 000000001ddc8597584599240d33f81e6327eedb67                                        2136fe0f893174458c4d6420befcd5b19cb3206a8d32a246f84ad77
15093       49492 b72aef918b1b3c95a0620eb5e53c85     110f95a45acc8a370d735f                     1J8UuLvyi1Gw3tTRkPn55wVFkFRcKyPDTB     a382dde3814f8003d525
                                                                                                                                       04f6e7ea8de2ebf4103118c5ad8dbd0316b90b2da75b20e3465b8f
                  ef165ec96fa6f5fd2d257145f077d525b44 0000000007eaefe8d5c05db9e3b11e33b0c0d1b84e                                       57d7f72f94641b81a6bb604d68440cbb95bf404ed6e65fd23020e96
15094       49508 adf3ab42afad76e6e3404a7192b08       af3626bd7f5f6d50dff2b9                     1EGg64kFafJ4pR3ZpdeKwfz5m8MMhrEqHZ    39e7fb9888799b5cd5de6
                                                                                                                                       0432ad3bd4d08de32184e00a6028b75af4409340633b34bcdb2495
                  f271282961163ce9700cfb44b3a5752333 00000000227fd321bd73cd2fee7a23062a72578211                                        929b3d279a500fca2c2c448c0da4f1f3c5a7cb1b79fea99a5243fcac
15095       49512 2db78040636fa4743affb45bc56c52     38abfea04d56d540381593                     1Dfhvp3zv5BKQk16P1JFCk8vi8qACvLnaD     b1d63dc30884c47d1539
                                                                                                                                       04e21334e07f4ed4fbe23cfec824c2b7ee4f6881e676b6d6662ccfe7
                  1bbc44ce28e69d685f489004c39af51001 000000000278cecafca625e1dd7aac5e9fe3ac39fc1                                       5b0a90bf94f6e0f2c8e5c04900689ad9d762a548569717f3d1a4acd
15096       49518 56eaa4d1707a3d8e57edf8ffce7d19     bf5220920153071b1cca9                       1FZLkZCtyjnEdHcpvzAJjYhy6gwy8k9L66    32a06ea2f13341e41b3
                                                                                                                                       04e986081d4cecb14dc526a80d824bfe3f8faa9e75be8d0968de021
                  36d765975b508f2274addd2161ac0a479d 0000000028977b0f3610fc24e169c3cd71ec321a1c6                                       cb8f7a61f8dcc9748e28b2e9da5467f47e6bd3179c8f3f25e9564004
15097       49523 207d03bb6b520ad9b7fc17028046bd     776b106a535b4d4b0885b                       18RJS4h5FbwwFQGimF2o7SkrBXgBmDGFJZ    f4fab5f469478ce24e3
                                                                                                                                       046a56cecbca034243c265e2291876b330c7ea9f79ebaf5b2d493ee
                  82a7ed1095688125fe4f6b959ae4a2f27d 0000000012583080b8caa9771ce7a92cfbaf3c5e9d0                                       4a1f6c63c10c9c4700773e54db8148b87f4a283f5c9f87385cbd12ae
15098       49528 0b3d1e8b4d7aa18fef0d49287f2ada     0940dce8604ccff96ebf0                       15aZC2VfeABp9vRLkm6YePyfKGSvrXCzru    54269fec95ee938cb78
                                                                                                                                       048093f00690b6493153bc533bcd9aa5fcf76ee947d5a22bdbe88fa
                  16cd012c9054cf4320b641be8430bf54a9 0000000015473348483d64beed06b517eb785f8068                                        ad0bca2e02a5d030ef260a731cc07ae70268b50c35df68c923d16f9
15099       49539 e625eec94a5a5373e9c4b88c539cb4     25719bd2e19cabce005341                     12YDmUrvH7LPRPAfPt9mEZ9Hf1C6ey6dDQ     c5782fc2ddd587883134
                                                                                                                                       04beb817472171ae576033988117355b8f9fdfffc29c3aea451b140f
                  3bbd5fb82e36cf5e69fe34b4733d82fb972 000000001011b1afa6e6f021fd11111c31ed1e8b1c6                                      33374c60a8196a4ca41794371dd535873ae4f214c2f555b7153fdd8
15100       49540 61753855cd1a9ec00581d47095526       e931eeb57b94c118788cc                       18pFfkJSrop8z7WAmEHvp2VzZLRrjbmVpc   b63ed7938055ef46ca8
                                                                                                                                       042d96542a1421781725e5be2b5d3f15263ad266520ae50f04adea
                  a8fe931dfbdf1e3517dc7bc51b303fedabf 000000000299b302f699d285fe710ba65bb2b64cd2                                       b43673a8740b6d4d69f1f87929fbe58692079e90590149e61efa66d
15101       49578 e05b15ccbe8f90d50ee10948a339f       04040b1301983d4df59db0                     1DPiMNTBm5mixDbnheirX2yDm5jmQgEgQB    3cbcdec772f011b6098e7
                                                                                                                                       042b3835e815dff99f0ab6db94abf88bb8580119a1531c95304119c
                  f78b2d2de458d857319fbf7f32449097f03 0000000023ef6ae73064df4e2c62921c43d8d26f68a                                      67d5baa542528d5e23c2ca5b0a2a335038d23d055f06f1cab345b9
15102       49579 1091bdc484031ba73a4ef39b3f989       6bb3278b0e58fc0407198                       1DcMScB8Pscw1dhrtEd69PRPUAQrtR9HeE   4682c077fc944ef98e850
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 841 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                        040924e57173e3b839dc6f87bf37e5822924fb700500455cf53a06a
                  7ece87f472f4f6f428ca336bb612a4f771df 0000000018ae2b10fb3393ff2f8fc387d64c7091d96                                      9b4e1af91a41dfc749efe5d1188d121fb5e043e7cf80927087b0b6e
15103       49617 8f74cd829d96ce02c5d16bc8a990         489a143117615f8a8b7a8                       16smgxSkQNbuzf4GuZqNK15HCsz7qeBSSE   6caab834f8b970403323
                                                                                                                                        04b14774fd96afd4eee86fd02b0ef6b3b01381f98c280397e8a188b
                  33a067988c973fd2701fa73cdf10e3f6ffd7 0000000021eb9abe7897e73b5fdee31611a8c5b72b                                       fa6fb7bf2b819cd0cd4997c593b143cb07a2e45a3f35f846c33beda5
15104       49664 124f86c839d175cc2e9a12e45f35         f1a1bcd127fe09646f2a7b                     1L4QX44JMT8Pn6Ga5AyiY8AZyRr6vG4cot    cd6354643b712dae1b6
                                                                                                                                        04535e67614b8981e60d884c0659a1a3cbf65f74724318adcde1e8
                  d2aa381f33db8c5641ecb2f97be0a5878d 0000000011e839688c73c59d59b571dd5da73a5834                                         83257947071f08ada6f3ec7ff4e8cff866fdb0bed834777cd16273dd
15105       49677 84b5fe4e036024f3817a197d2d9e89     318d2295d6bd1b2a20d63d                     152cuFYRXkHNWMbiPffDWnshZNWUGndJpS      a3217142bde1bedfad90
                                                                                                                                        04942becd0935bcfc8407295beda9d8098dfd7c0dd0a9924ecba63d
                  ddb1fca91a4a12c1801ffbb8e691e516902 000000002452922491654d9f7eb17e5d3402f496a5                                        93f50284d1f25beecbc6d6a874d01785f17469ea969825d9f0cb0df
15106       49684 58ae52041573b2affeee7b689dc55       6d8c253845cd4945c6738e                     1H2anUqjBfeqAJhq9oqY3pNc2kSqGVb7hi     9a31e0bc0494db193130
                                                                                                                                        0425ce871efa2c713441be730fd8de7cd616fb6348d06f7a5c52485
                  90f82952ea5bad4f4cc908de50dc811e1f4 00000000254b9a0bd5206688af47188b450e00b3d9                                        c03f3e6eb0b37ed6b608127de0be5f0ea18ee72d2d288f294bf8ece
15107       49717 31d6ee17686544c4da4a59e339335       81a78ed943c0b3e09a2eda                     1E5FWL648UDjDmtpkJzVx3AEQCR3d5mqhM     ee0270b30efaa70c901d
                                                                                                                                        04f340f0f44735deb3b43998e72ed649c5f5f7f5f59f8a3ad23b8e01
                  c78060bf934c3bda308695677e5cbc61a4 000000000fce9ba03f5302fe8d16d93f4c14636e669                                        36c0cd2993d7726e947ff51b33f6d5070e443f3c1df0726af0adf0a7
15108       49797 512203494bcfd47b42cff71210fd92     906281946de038e597361                       1CmBjP5beqDc3BxR75TU2Yg2zA4rvLjoaF     6010d5caef3fc76587
                                                                                                                                        048316ab39c2548f465da3d527134dc306f1a123cfd25fdebe8ac5fe
                  be7948b05def6703653f9a7a45e2a2e28e 000000000b843feb546947883f818a9e7a9cebe125                                         5cf758f9943148def7b6df0408260b8745183a95cb0e8d62d5cd84a
15109       49822 cb3bf8a5c4d69ec2950c394e9c039f     02ff84d6f74b08e82c2cba                     16ynHHSuYNkKCLkhEskfnVox2fAia1e1Cj      82424ef73fc69245ad1
                                                                                                                                        04bdc1c138ceb919f9c568956c5edc80e5e062611b13979ead6c6b1
                  ab329524e25e638eab19dd2ab6d77a2ac 000000002463269181b82b6694eb9ca2a5ea46118                                           b5c9d05f2a686f6f32a97a055a32c31a5d11bbec13373e7c88c012b
15110       49848 7c2d120f2a71c8d930891108ac0f1c0   a2b12bed2b49ebb44b6d846                   19cXGDLhLbwqLfoViZuhTuYZbqeBM82QZF        34f7201aed2f671d65d1
                                                                                                                                        0447d286ef5ea9bed6b5c627ea395d13d929dbc03068f461c3c0f28
                  33015afee9413ee57f939a18713b5a8eb4 00000000076a0f911d497518f2c2a8193b115dd007                                         f92541f7efc075a8e0ab78adf2b1127684b40db172c66b1961bb2d4
15111       49855 8bbcceb0bc7a478589ef234b04c95f     632e3c5de2bcbf24757517                     1JaEyg9cNvxvCLQtSWfWF8okj7Tm5E6Vha      c8604005e546500397ab
                                                                                                                                        04f135a490d9351622463b9f4a9a0a334b192e7e4b1304a3390845
                  980d4a3f09f461eafb20b09184c7985862 0000000015e07bccb76948a09432ef36eceb73574c                                         3de4eaaf36df84f644104b252600c60e1f82c02368bbc51a3cdf292a
15112       49867 5404a4360dba49156630ef327477d8     8ed23958e2d46f5af4f1d3                     1tS3xb9ZEcaKgcLnXpWS8Ez8kvGS4Chvf       64db2f14000fee21045d
                                                                                                                                        042d63f20087dcef8bb9e7d9e0528ce5b2c659f7170677046177031
                  053b0b4cbf54a1353b5e15427a067639ac 000000002719a69db4f667271df78fea7aecf50104b                                        de7c83751079d0afcca4264ca5b25c254c23298afa3134a2a4b158f
15113       49876 0cd7c13eef718ac115cd463fa67ec7     120ef524c7ecfc90f0d1d                       19qsUQwPzLNVEpDoDX1etzkh7ajUQQK7QS     64f2bae632592b590581
                                                                                                                                        045e38ad23494b82373bf327e6b4f69bed02865345d9a68dd4af23
                  ec4590c3acefa10e856382f55a24686e09 00000000296568d58aba34058c24f9c26d630774ce                                         9102c01634cb984ca08f5b2a50171c5b386ea37d06b628ce3bab77
15114       49915 30e48c55fc4d1a789414b7ff8d8ef9     1ba3d3ea453af7a8986775                     1Ecbrd5MZ7dxC1o1jDuA8AV88HAQKkzDCy      2cb1529e9df9c19237008e
                                                                                                                                        046eeb374e2f728a439d816d3d2351c1c476521aabab7f68fc5ddbf
                  2877ac0547ab7b04c9195c3beecb5e0f7b 000000000daebde440b7011a8dc6d30fb0c32a99b9                                         0b6c3387581baa99ddca4feea2bd375d6e06e1e78bf0185b59af20d
15115       49940 23bdfeea6aad060fc9b3b7d3c5c098     e00d34819e9801935d9fa6                     15L9jdA4i3MjxXLtnCCRgqgRn1HuxfssVU      5aceb510dea0c107e0ec
                                                                                                                                        049f283a86ce069a5bcd83e022a9c403fea0e8dee81ef299c1de679
                  e719bf975d5ff442d14c869c09c4674eda4 0000000021b3a6d6b7526b3677c6015b1329844c8e                                        3386eab065ddcb0767cec8c435036b409306e719f93ac3f9de3047c
15116       49991 a5e7a73e466fb3a369d5a38939d7c       c5db57f595a9e726a67f80                     1FZD7UZ7uQe8YqgSqsbHhvznWzk5BENouf     4375acd4609585cf1fcc
                                                                                                                                        04985dd262aa89905d1a287f0f82cb191452b51b27eff5db5a2a0c1
                  ebcfd990f0fed1127a06d3daeb9c44c4d9e 000000000d764d5c72ad5b0654eb2abe5bc26301cd                                        69ce80f46e8e019a238366c219cbd695beef197ca2964b213b7fe3d
15117       50033 86dc6b5fa1fc7d2411488578ebce5       da6ff49ef9cb4426f88ce3                     1Pt85Z3kFbMZiVseiH3kUKciMbhwmJCqMi     21f0404e0e6574127ba0
                                                                                                                                        04fbe0250115fe25e1fe31b1691a98fc3f0b47dbe0dbbce0cbb29e0
                  c24f1214e78f832e9ffd31eaeda27417cb8 000000002399b396a01b983bf821197a3b974a7b98                                        61d71fe0cb9d5b868df0ae2db8f0255770e1328320760f7c3b62a08
15118       50038 2c23ead59bfcc0287cb020228c612       7c7c93d8ae7fcd4f858ccf                     1N4567zuwc5pptpq2shHtvXmEnddxK7rnB     b1c409d409400625b85f
                                                                                                                                        04a7a8ed5f6123f2c23a2bd755b76d661a38503a26a48c86dd0028
                  e27075bee13998e50f6b543d704c78fbb3 000000002482e084d63c532a11df5463e6f2abbb90                                         6ca2d30270f3ce352b61c4945ab9d18f5d871a892709801dc9855f5
15119       50041 85d81805bf568f3371358a7e1f8275     2577806997b94fbd83690b                     14gLYpJKVK4uWzLLw1bxYVyM4AVpQs5Qj8      e0e31adbf6b951ee8cbdf
                                                                                                                                        0460fc9dc3877946e74dad812bc74bfc5eb63ca62d01d69437e694a
                  1ff36423b25dd0d0f3604190476d64ac59 000000001f5c4095028fb51e912607229951174f18                                         006535f52938ebd513c5b7058dfffecf00d069808f2081c9891c5072
15120       50047 3891d69d9595dceabf6e400e055deb     38a14faec9bc5732ffd592                     14b4DWG8fintdft7k8gjuyYHWUFaRYXMek      36fd41b006ff64b43f7
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 842 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04fb7cacf2ac18981ce00158da595632f96bdcddf63b39383ba03f09
                  11d86cf5e4d8da9c43f531fbee1f731d9fc 00000000102c5cfe10acf3bac879a31e007e236a2af                                      2f3b6a2add1ddd72c3775e78f1c83a461f467ed3ce29d6d6db14321
15121       50062 b4df683957d8209c5c21f19076e92       584794fe1207764772fc7                       1GE7oNV3n9ANTUXo8opbd8w3wDiTpKLFtD   9db25bdd5965ab882d9
                                                                                                                                       04c00b47eb3e6ccbaba942c9b0a78c954504e8be0825dddccfd81d8
                  eab1fc8475390efcc16f9295e9432f40100 000000000cf26023336f5d1a369bf6d6ba09f662d43                                      c23241c4ac072f11cf0eed773ce210fed8116475b9c53393504c246f
15122       50070 a3de3a4fdb5ada478e8222d39ecf7       51754d34201b685c0581f                       19hFBacHpNano43VzSjy4f26EYhSMCsRyc   b0b34f3107dd005b205
                                                                                                                                       048207b87552546a632837285b7f9a3933fd12b8f8f727c0a099eb8
                  10a9f98651ed0db6a04209e3e9b6572eaa 0000000004a9036e4186ff5bab8ce3ced3afce96504                                       2bf330317cf49e3781c085dbaa6d6c1a12219069bb7cf817dc7deb9
15123       50074 3eb9dfc70495cfd320f524ca8c1cb9     470fb7c6017407d11fc81                       17EJP4cMmvQVoUN7WVvnhJrq8DzCPNk8Lf    5aa00119cb96f198e07e
                                                                                                                                       045960e942d14369c2f9eafb61f70cbf355dfc561011ad9e68c07b10
                  cf9fbd58c5a5931e824ca32771af288f061 0000000024074419b3692f30a8d0e1b73f3de588b8                                       714e43e7460dedb23f3d885fa6a9265cd343a4f8b6507d7d1c202dd
15124       50077 355d7b70484a1621f82f6caba2a0c       32dcb787d30c2faea16204                     1KQtpP6vkwCsMeR8Ye58v4MNU2Y4iQN4wB    b5a9653bff8e4d36507
                                                                                                                                       0480f231f024124d6743ddb739350adb416dd8527e027149b2ff6a6
                  3f27f685d8657c20324c5cfb7c19a144823 00000000139fba81f989d07f3b8c3967b3bd4a7264                                       0a194a2c54edcdec67e270e527584507580faad58295d558bc8057
15125       50081 f1f58cd9a80162dbcb7f53193196a       81e474a5d37377d2a342ca                     1LMnik4t9p7673ohm75aHAyW2XAm3zKF7b    494628b14a9305461e010
                                                                                                                                       04d2bb62daaf04f32088e437e968c0f246bdcc98822ce656dfea574
                  f320b3164dd0076be8fe71cb4593d3ce46 00000000298ffb9bef973cec3a95db141265f6383f5                                       8a9992845cbc03aa001b301f1f4c60931266bf767799ad5998d3e25
15126       50099 15d429f96c14ccecf2792687ddda70     8204c799e6c882ec8e96a                       1ECh2aeZZP4ZvA39as9nNm62baHnXTNcaL    bccac02694b6d35084e1
                                                                                                                                       04c1481065baa3b7b78573de6dc0410fc53d0dca2d82a4489a209c
                  0115d6528ede5be1a9892388d309fdc5fa 000000001a768d40d82d73cb7873977f1fd557f667                                        2c89dc20bf71c5be333871280a34fdcdcaeaf41fa6c81831b56fdd1f
15127       50100 6653578b08e44fedc10aebb7790996     02c71766510b6276e9ce17                     14jPNZqptTwxef1Q5XViZ9o3ZH3N1mAXUb     c472c5f104a93d61281d
                                                                                                                                       04d0aa0015323632096e1b3f2655485330a90e0f5202089e3511ef
                  bb689212252ccdd282b0f18cde6a4e9573 0000000004672b91a58d652e341c1aec038039889d                                        68fd452e74eb334ca24251d07d2b152775c817a253f26e689b9dea
15128       50101 94bbaa47cd0f85c7d9294044778262     89422091c892630153fabe                     1DtNwnz3PMBDgc92CCZFU5CYpvv81uBaLR     32241a871139a0e287da11
                                                                                                                                       04fef985684e33603ecd7c7d627b065611549cce2d8022526766410
                  3a744c52d2a6cb5e502b27ef0fe1876060 0000000000c4fb021e0853ae2db038d36607f83e84                                        2283a166572d36f40323ac38ee04a1a7e5c63de21ad040d5b70520
15129       50117 7c7119eafaaccedc5f12bdf2ef61f7     394cda442dea3aaa0dcff3                     1MCdMiNkHK9RhgdRHsZkwB5ai53d17JEph     cdb08ac66c87c2fa9870a
                                                                                                                                       0455fdd00f310c12ec1d3a28acb86f7872b9f96411e4fada4c254375
                  fc6deef347e27794d7e23b45a68b9dd53d 000000000dfdb432d7cfe62117b44bc9987c26ce075                                       3d5c796eb727f2acb47ea38a126367c99f40ad6a7a0975d845baa8
15130       50153 ba14aeab14227c38275ba6f657b24e     5cb5f6f58e21c4ad66821                       16M6tUcPmpVkZ92Lr9mGRuiEiubJgRav9N    534c88cdd85de3ec3308
                                                                                                                                       0429afc865ddc3e89d01134ebb18ac70d4d99b18d0a9b722b8fefdc
                  3414e488695612a425ae219678a676610 00000000097b39f25e0f7bc3a6bb68218d9ce5aac2                                         5fff36fde9f6507e00a32e03643a3b986c339f0d1398ff7ccd10f2376
15131       50163 817122330a2e0e4a80700a2fa40e141   ed72124f3cbd87c4295d85                     1PT7cGJK47rjegBK1jdx76RjoKjgZZ7zkF      fecc7ff057a3128cd8
                                                                                                                                       0456a0223a9974a33a12cea198cd600a5a6efaacf983a10b6d86b1
                  85ed405b36de876e33204e0ab24376af51 000000001023d59fcc1b48d8adcd0b28733dd5e9a5                                        11cd97afdd5d0d338b57bb07b8c5dd3fd59b64ba1409fd68cef90bb
15132       50172 04404a41273f2746f3883ac922f724     e9a2b1d69ac708ba614142                     1AEBNfufATQ4e4ik6oWzkwAtQfBkoC7Exw     ee14e189cb04310f6e21f
                                                                                                                                       04ebb0b258211d8dbd20028bdb000f802a0e9f81bcb98a4e789341
                  dd34222900946720cee0568db324843d8 0000000023ecdb373a74a26d294a3d8e5ac44baa09                                         0ad2f04bcb018ac9df62d5b6296d5e04ec0173d0cf5362066a03bde
15133       50188 9e7da9db1c83a34dccfcbd9fbdfb39a   53e35d29a8c00c5355f435                     19MK5G1Fe54DWUhdqEATnpJSryPTYX8ciW      f19ebccd5d1e73fbf337c
                                                                                                                                       04e043ef135bc5615a3168001bb9be2a0d978e994ea72fe50bff336
                  21616cbb45af137370a9cea7a1d113460d 000000000df27fd7ed88f0fa48cf4d1455486a0c8fd5                                      2325386670314219944ca89cad221dc1b7cd0a38a96968d7a120b1
15134       50236 8f587a3860a0b48f0e8c599c850dec     af2877acfa0bb1b9b317                         1NisD26DHuCpW8Ej3qmaT5EjzRdb4WSqtc   0c77d7cb9d36e1da1ec68
                                                                                                                                       047d0290398399f1b0834c78e2c3c5f400fd5784caa9a4836628863
                  11111752908feeff6d0fb9657770fa8d7b7 0000000001b129d37a5760fb7cb1e49234b8f6e1c3                                       4be37366191dc7c6ed87826e36bbb6ed1e0bd391207ffeef50630f2
15135       50264 c12245424babde03573ebf1ac93fc       a32c4ea4c0b7c6f8aa4364                     1Lvwfc1BW7noCgWkf35X4u45BDgj6Crjdf    4ccb7012ab4648bdd039
                                                                                                                                       041b72aaae7a8d322d8d3af60738d7e093cef0aa8a74687b78e01c
                  a58c4ed180ffbc8f4b1c0f3498826a5f8ab 0000000001b45ddcf09384bebd35a0b181275fa665                                       aba540b6e320a35ee1681c2aca7db63cba220c599bf8b3d2778ea0
15136       50356 6eb590efe895d8f8f705f53422ee6       2cf6bb31605e696c5d207c                     1XVtvRr9DLe1uppFiZqrifrvzErfnNYCv     dd061c3ffccb194875e802
                                                                                                                                       04a6b0343a8f8aec1ac0572dcf8ba14357cfd2802bf6a46429788e0
                  9d1265fbec312d22007396f36c7b799137 000000001f3512324864388a7dc9d916943c501c16                                        5404f8d2fecc384abaf56570623e42f2c25adf6058bcd3099bc26e05
15137       50362 d8bb52e992b0d9767a11b9c7b0eda9     08767e3f7104088c31bd5e                     19SJ8oMUKh5BLeGPha72QNgVxCaNk1oLiS     6bb9718edf245c154fd
                                                                                                                                       046c83418f6a0efabcdbeea57fd1ff7933c24900b58cb0608ec39fde
                  110cc400eeaecc5eae882ec070afaca34cb 00000000069eece059976f1583e74b54f3548d77e3                                       c68d899c3d859ae9a18514b40ca4578ef8c89536be2a6f99ed8ab89
15138       50402 4740f034437fc56c317ba5d05ec9a       8c686a74b521c364cc9683                     17ag4Pu6np51xUufBf175GjGd5PqGtMz1c    9e1a637b70c95c717dc
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 843 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04147e5ae11897992ccc4b8061cfb6ece8fb63ba4b4ceecbf66b0ae
                  c56ad82117feda64b1ee58c95bfe82011f1 000000001fd9e83d587b57749a20a3152cf850c431                                       b768210ae2fb56597ed592a91e6c7994bce75380bb1e83b65ed999
15139       50410 882e8bde99f4e11d2671454297c2a       9bcd86782685be72ef4102                     16AC4MtKKVoPz1GbrUhL1dDPWsjk92agsC    bbb48862947aebb6ab36a
                                                                                                                                       046d24f5b231addea4c8802f39d8d6687f8be08358dcd771076d17e
                  b0e9d9c9b0acd4db6db44b40d91e79953b000000001ac242498963eca94c4fcc3f0fe0bdbcfa22                                       85bdb331ee610eb109dfe2ca698420d9047fb5a1535618eea9b81d
15140       50453 aedcdf69265b57b032de0d16b4e7ef    9a09d2ed8ea016031767                         1Drg1NBZZywY9kV4jGC1nXiMPkhAgEkaef    f71a48e48c7d5216389a7
                                                                                                                                       04c32c24b4310cac20ebb8f23fd816f4d553fb83106875c38cb0d476
                  878c2017947ee40ab8742be6a98554e03 00000000076d2469e0e2659b56bab7f494d0cdd8f7                                         752a5d9875520cfcbb0e23b4c055e71b743b33f32f86391ebd1577f
15141       50460 3cb59d9c27b5b6a4fc8927732555fe8   90bc3b42902b567bb875ab                     1AweR2dRZg1yXkNEP9SbNXcSAfTwnwj6e6      7563aec2ce1281474e6
                                                                                                                                       04b17798b2c2d04740262f132da219a045de13824a92e7e566a7c5
                  e3cf437c631f5d10a7dbb68536bff8d78f8 0000000002e750d798a59beabe28e3c5fe39954f98                                       7ae34bd999a5e67c9dc2b6531cb9f77b91228e39238874bb1eb418
15142       50489 4b62996c4c00a93c1fddfedbe9a79       08750d096a4e4bbf65bdd5                     1Ej9sMqENTFSXY6t6J5mvoJRzx8byU3dr9    27019a1a183632321d3467
                                                                                                                                       04b65c2a35cd03f474eff618e7cb8b42a59cfd22622a85d9686da6fe
                  3b2bfbeb4a73cc8a98bba275d59502a63b 000000000166b8a4a4beab1d569751e80aadb2c51                                         2d154f882709d2657156923f52f403f36dd97de7209a0a8e40d220b
15143       50507 e801880d1c2386c361047bb5bf00a8     30a63cc4e6bd6f709e8786d                   13NcHmeDHZJYtQJ2Ezc6BJNQM5JSEnv6QY      16b853463ddbbee645e
                                                                                                                                       047853a72bbbfcefffc6f0aa12a0100ccc366eacd9e91b8ee9cb698d
                  89d4d0f51cec353d990874fe7fb747a490b 000000000dc7ebdfb379e52578b0df8c562394a8fad                                      24c7d36d96c71d7efcb854ec0192e519041e67656d50ee5463cf0c6
15144       50515 6d7c81b619ca98fa9a15f56973dfe       b66129eae3c729e63dc9a                       1EknNM87QUzaZpvAuS82xmmXj6SK6s3e5V   6b65e5e0befc3df8aa3
                                                                                                                                       04461902f004c4994e8e0464c46c8f1b90107cc5adb0162d105fd8cf
                  8d2fd62811190273aea8e27567a8d3440b 00000000198b528eadf47423f61f47e817fa756e263                                       47c49fabbd634d7296b1d72ce09faf3ca50b3096c7cefbfbd4dc576f
15145       50563 09bd9bdacae96de6eaa23858f8b172     aca2de2f6546b604c8f84                       1Dg6Xx48M9NHqMZtZPdZ8qJrCgVUxmAM4V    7e1be3906ef18d15b7
                                                                                                                                       04bc9d3725ccf7dedb8ebdf1726d1523cea1a989c1c579ddbbf6181
                  8f4b78050a1ce56a4b0e5563cbb6b7cd76 000000000bce574b429f2d5737913323642a7061a7                                        cffed4f7b5cff77cd870163ea6d7918a27de7bf99ecdc724e8fdefcda
15146       50578 d0dbb959f53ed6f3eaebb2c12c3aae     89f7866ac1496efb7745f3                     1DBXSrdi3yt1bN5owgJfBDtWveetopcVjf     54692f8fe3c96429d1
                                                                                                                                       040666c57e3362e3c39704e1058d8c66eecd9ccc06651a779977ffa
                  e1b6eae9ed6213c8177de12e6ca916fd65 000000001a5b4915755efb065dbaf29cde59bbcd6d                                        8675126b773894b60fdc65c762dfdf4d896feaee6fcf055b0f414f7a
15147       50596 68f4c5e654ec0d607d199107bdccb7     48d5526f901de5efb85fa6                     1HsvHUY9iLjeYmDFqttZeESS1M1KQ5kQif     23be1c97ff901c38f5d
                                                                                                                                       04eb2e9df9e773d0a8f08fea2f71589903c89da8f93afa1def8acd1d
                  0a58fe82cbd9688259ec054cdbcf016712f 000000000b1cb8bab71194cee67e23694f204084d5                                       7f99eee5732679dab1931f4258debcc8f6ed17681ee60aaaffa2608
15148       50618 15faf874574eae49a72125d95137e       33cad1d97b8589b2640d09                     1LmY5GsvXbtnpLi7o88tHKGDmQzvLrGd1M    8f3a43f8a59ea6fa07f
                                                                                                                                       04565a9cf9062366ccd09a0b25bb6234269c76aa62dbb2457c33cce
                  dd3c911693b41ce4cf90e99525fedadd4f5 000000001fe5a70beccac57e448867a092ec2dd38f9                                      8312dc989f116aa2f74049e04db3e7e3a39bc400a7b95475478977
15149       50645 53b0fef429414038ff449edd2f121       054c91c560a5ba531a10e                       1PNATF7pxCSybHxzXXm1yfhSABGFcksT6f   21a106f77c8c4fbd13dd6
                                                                                                                                       04cddf160742c372ca37229d9f7732a8dc387cae8797d5dc8104708
                  fc762abe6c2e69a670dd48b2de9b7e5866 000000000175ce7045caf4426000202a3e3879c12c                                        dc81e36ded084985160772d4362824690092a8a0f005a07c5a8e07
15150       50685 905d81cea50a4275154359c7524044     e95439a10124f9a1fd94be                     14NKtv5VThVeKa1hp8BxJpV5iTxnu48jcA     bbab5a1b00c0fe617bf77
                                                                                                                                       048f84fc54c25c2a01b41575db8bcb1ed638b2d788a6554cf356a87
                  cae0fada58ad0eb8592633fff246138ad64 00000000133423e733ed64920848c627d295d8fe8e                                       6451197555ad8761251c6bdb62c69b3a18e3d8b63f552ac3cb5dd8
15151       50713 6c8fb07e6a661f126bc738f69cc6e       ec45da2acd83a7d810aa95                     1J8gjH5tHPvy6kvSMZ9MfmZFSf3MektZ26    b95b2ff458b2dff009874
                                                                                                                                       04e9096ca5cc2125e4a974f4dca66cf5facc26ef25fc14a4918b782b
                  80be65953ec489e715e782cb0ab730c593 00000000002a948f2ec4a278907b26d8d58163fccfc                                       ef1ccc4661653d35ef49752433165f0d2dce486d7dfc1417ab6d306
15152       50726 862651f5c00b20995d71f2092bdbaf     d83dc785e8385a27afb3d                       1G4xJZeNNG19LgyY6sByrgnm2otFShEX3d    88e49d3064a6b7c62d2
                                                                                                                                       0487d011d19ba817ccef91ef17c58747d1b61e254fd8e31e17eea7d
                  d83bf2689b50a21efef1aa4331c8b93fdd4 000000000948ea9098bfd158c75ba8c383f0340114                                       83a9d0551aea7a5ff81eeff3596416ef281381a860a62ee7015543b
15153       50734 78ef7e83e55a654cfb36069707bce       41186761f05653ce09fa9c                     18EVqJ3HydfniASdinKJ6bFSSdw2D5XSrq    53f38eab2c97b76e51e9
                                                                                                                                       04d7e97aa742a5a5d60ad3c36602eb5b6b89add3ac22269dc3bb66
                  d0e972b46c7a69caa82920ff44cc5dd548b 000000001ffe6289e755ade5b961cbc4a75d9fff7cb                                      e0dcf253465f4a7cfa22a0cb391e1c8d55f3b45220fb63066647d4c3
15154       50737 1a6fadba9a269da451985c1b289e3       051d99005b2c465e4092c                       1SJUgc3GeHYr1MLh4Hy4ieLzPghWSsbXZ    5056df690f4c7775d032
                                                                                                                                       04a0f309c95f4d589bea5c7f7d814e01f7e40a026b33f7c288ce71b1
                  350dbbb48e10ec27bf9b20523904e1353e 00000000068341943cb817eebbc003dc7693149e38                                        ecfa23b8611974b7022daae9975722d8495d8f4ca377d588bef7ba4
15155       50750 90703d15a244616d9e18a820665dc8     961c3443c939ede1b64c11                     1Nhp43A5csRvpbLhmGCDFS1rgAeFdWZaA3     59d85788905453910ed
                                                                                                                                       048539dacca909b242df9dfde623332105efad1230dac4fc7e63996
                  433ade294e1ac79e6f82dfd15417e93166 000000000654c4dc324f8d726e38f54d710c8f73984                                       047b7b5b3a27c6b370f7a78295ec3ee079d624792cbdb384979f08
15156       50757 948744146cadbae609a1d222b99305     9a27e4b6af231d5a0e49f                       17pqngepJ8Ewqg19kYX96vZMEVSEsTiw1m    d374f45d1a89375b42f2a
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 844 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       0488a3a6ac5cc58e1f36f56ba9ed2e856a251fbc318a0e952625e6f
                  e04581c9020bf8f7d998fff5d3d5bfc78219 00000000118dbb190d4918471a0e9e6a0b8328a8b                                       8f70a283a16908f1903c653c5e208792e57280065069cd514d0dd7
15157       50762 4c533f82da6016063bab4293cd38         e3bfd1fb631c9b3aa2233ce                   1F7xfSfEkNZnXwv7wJXmQKhbPR4RpEMSNr    eccc893937aca18d9fcdd
                                                                                                                                       045b2a3f81b5f9248c064a904cde8458bca224033f9d63b50f014a1
                  8381edd17267d86c6939539740a151490 000000000c371984882dff3a28b3db30f88e0163a0                                         61b5f4b24c8b38f9767ca813acd966f693f396eb20e7d41a6a9ecf6d
15158       50772 847249ac0f85bad9e84a98fb264c10a   bba59c8557708154a5e862                     12M9ZEcMfqnE1HmTxnSnZqwcJT8sqcGkku      bf15aa63ec0d5156905
                                                                                                                                       04d866c3891983898cf14d7891ba799cd06673fc03642947ee3ff84
                  89ebd4d3434f99e1323a97ad1c87c03b0e 0000000013401e290da538846af67c214861730763                                        b023b9bc9793437ac0073aba8e66cd9d6c0bfa6a7e5c106189a343
15159       50773 251a8766b46e8ecf0dd76107a5093f     de32b25eb20c90e5e35716                     1BQoabgP9z4GGCnh3UudzJYLdbLFUL37GD     9d53e29934e635a2fe239
                                                                                                                                       04d6df1f58065d357af29cd249c0b1d9144da8c380a04531f50129e
                  9a8a583f53ebc9dfb64a501a8100caae2e 0000000004519f9fca1a5331a65bcc24104d983e19                                        6db33b31eaa9263785060a387daeba382054ff40c96c990b0926dc
15160       50784 d6ef5f5155a8db1b7f418418d305e9     e67791cd5392737c5d6366                     18m9zLE1MuCjkrqSL8pdTrzCivjHSMz74m     bd3075703d481d24dab66
                                                                                                                                       048a1aff96b714e62de06b98719bf9bc1efe5f07556c3a53b5216c2
                  6d5ca8d37db5028ceb5983b35aa2f0c62b 0000000015bdf283bbf392a2c15664c9f44ceebe6ff                                       abdcb67c7ff1b17c271c39bf84445c1971f0c485954cb9851712b346
15161       50794 4f2996aacf3b12fa98a5a5d232777f     77ab1dfaf3cc7296243da                       1KzLuzaEKYjArzR4ak3Vk7cVLsGt9dSydH    92c70e8a66e334c0d41
                                                                                                                                       04807c1e769695d6506f0cf257c6716bb71c070b6d5bc84e508bdfd
                  abd88b131b8d1ebbb69f453e488b284961 000000000604be63cfbc7db56d2b073b1981c938ec                                        7589f293b30dc333f7bdd24dd4d9d1d01a74050f7176f9aea460bdf
15162       50831 ed62ea8d5a1b428ccd57290e193ace     b6aceb293d4a89c02a539c                     1NfccAU2UadcNh8EyoMrVWHbR3rMk7CgDY     0f4b82b99aa398ecae9d
                                                                                                                                       043487b593069a7b8ee5e771eb2c3c67465e8662f9c4fd67781229
                  18e4c30a655231f7ff8abb9a038dbd0581 000000001a9e0bb07548bb37f96738e0f5f8513830                                        7ce791db0264b267282df6bd93a38e8ba1e926de054e2cc1846413
15163       50863 95d7a88fb434f0a28946e6e32984b3     8e76d93632a3f46b7a3b8f                     1xNuedzaksvxN36aZfnm7vQtSnhCvpJjK      35bf46573615561bbe1058
                                                                                                                                       048d7f20f7a4b9508e79f0a33dd4d73d3b04b57c16f088cee86b332
                  7f0ed815ed9650e939c768598ec8af97b1 000000000d1b6e199419a1da8189d2603b840376a                                         a140ec497e5ba03c356bf444c7a5619a70c1dceae83d8b8b4f449c5
15164       50906 7f541ba6623070ba6ff076df1e09a9     617365ab0b8191474256d49                   1Q8T7Lqj2sHiNshJLqsxPnrYr7jxo4nE8k      bd16d4a590b22a1900f2
                                                                                                                                       04ca01c390c258e825feffcdab15a0f1b94fb2b21df2daa1377a7910
                  1eb11e5faa2a9ab04c296087d3f57ac270 0000000000d3b09b2501f5c0eeb6fb85765d490778                                        303ba09472fcb7ecd63b9369773e2c9148c46a3a16f92f5d11ffe99a
15165       50914 db8d7716dd3a169ea70e99b6c70cab     b1ac452c556eee5d8a4be2                     14aM4Y1ThfoNX29CegfJkQRfCS14VCrCX9     bdb51d80f0a384d0ea
                                                                                                                                       0489324fae8ce418bc1ffa25f33da6b43d52f4e22cfbe29d91569b8e
                  dc936cb7c8204ac2366ece9362ec7fca0d9 00000000104b32af2cac7bba7cdb3ed0e686bd1973                                       c3f23861dac8f98aec6f8a6af4b90b4bc1a0be9ab24e35a3a93ca27
15166       50923 3fbe8482614bac23cadcddcdf281e       4c2f9986c6465b4e361930                     1HLuwivcxSEP36cj9yTH93YLCFyVbDegji    af12fc1606457ec3f28
                                                                                                                                       04bd106586e57d5da7340c213a361e518d4c4fc8fc0fd5947ce7448
                  39afa21c8b35ee009c654ba4a7b08c14cb 0000000000c68faa526bd46d732d132893892f9414                                        f6a073879e45f8a258557a385b7e41f3d8777e92890bb17f6843894
15167       50942 9da60600062ddd918eae686d1f729a     5a8bd59b9e389640c7a860                     1Ma6kZKo7LsRgKLyATjCfMCxzA6ZV862Rm     6315653de786c37c8f59
                                                                                                                                       041f2e92100de2ae582171fadf77d384eadf808eedf84fd45c879a3
                  f7e65d78d943dd7353532719319c40f06e 000000000239dbe15a8dc261472db35961a6ce6596                                        4d1cbb86d705d331ecbe92bfe2b8594615a24e21bd003e4446f154
15168       50970 6fd3260d3dfeed233c965e56682787     cf87d6312b2306398f3e39                     1PGZTULEWYxeKYueBh8p3ftnJt1brH8Nx9     15c222eba5296524dcf6a
                                                                                                                                       04f3b011ab2087244d44af9dc7dd9caefd70ea7a292dbf70061f512
                  1d492212dd8a7922d9a37e8654b5a1780 000000001cd032dc861609a9a62780af6c2be34f70                                         0b7a8b2933da9f999d7c683f28e838ecfc5f32e24a79b1f96bb5e8fa
15169       50977 04f7f354ed255087c7007cf0974d578   898abb29acb6ea2a356ea2                     1PQGGH18shzoQZ7iGKiEnNoqV98dqRUZwD      998df65bccf7aa4e62c
                                                                                                                                       045ff109e53a40757d4ce27f178b8a3acd30f8789e04c8374a49baa
                  88b7285858dfccb591a997bb8abc14aed9 000000000050fa1af0830267c759e67963192b496c                                        d9bedb11bb8ec447ba24a41bf0e0c9de115687e1bd1630766894eb
15170       50982 edd9e03f01bad4db94dfb208955381     151859f10f56ddc50f97a0                     1Mn8MxMovr4tc3Un2bQWw5Gdtusx4h8her     1608d077ba58cb0807e1f
                                                                                                                                       049daac9131d40cdb53fdb0b7274c664f9bb5bd07fee8312452637d
                  b4bb0def77aae17a1ff66744c66c3ac7d25 000000000b4ffa689104acbd4fdac173fcb70229176                                      cfbd97eb801d7a6bed1f7061c11791b32918f9d378c8ee37ed3ee04
15171       50986 585f78b8cca1bf61350861223d0ff       ac55100a46e62c6768b06                       1Q5b5yTbQA4Pxaw7N2SQ5X2XjKj9ia2QbF   d4420059bbf2c7d1f854
                                                                                                                                       048997e6b2a1be3dcf6d804faa80e24e07481bde36f9e8584c87b9a
                  ad236f622784ff3b5d9e0e084eb5063cb8 0000000014cb5fa5841ae27735d6f94b931fe25e2a                                        8f76a6668ec5bfb82e774edf44f8a6e21193838a8a36fa656818dd6
15172       51002 061479c4a143f644c80e6f73a5e625     be2c63ce0a50e14ad67933                     1NT6Tid8TdwdrszjecYxUPaJKTKxmhP2w7     301d26d823dd5da3a230
                                                                                                                                       049613238f794ad7d0d5eb4c05f078a2ebc7553ed8eb267068e325
                  2da29e3306e870ced6076beaba6fcab4f0 00000000048baec72a946034e85751065ba229d48f                                        7db709b9331d8e0fc5af3beb6b97ab772f541d7bfacb80c090a2660
15173       51007 58a0d36364c67111dc45b2ad199a80     1d2818a1b71be1554c1ef3                     1F52abUoijMQ3g8pMbhdB7o6mmGi1tF1G      d68e2271e9f4e720a9839
                                                                                                                                       0437cf941c90b5285c9661a097526e97ea045747a75260a7ed876b
                  960285dedc745ce60d8f47a974a390383b 00000000075890742d9328746c3c33a72f9df33988                                        4fa41298e938bcfefcc90067f6af0cdc2a59b0bbfcb3b35bfc7a82596
15174       51030 5f55493065a614224332c5824126ce     697115afcdd2b978f21f8d                     19wRgwtFi9cqkusidxUd4X91crLNYVa5kh     4430e3f3fbe7123b322
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 845 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       042bed42f6e62dd544cd4e3f3368dfe79c1af68e1c50996d44dd9a9
                  90ef8b927de58c578cc8aa2fda659da8d3f 000000001da260fa6baf7feebaf43a36a720fd3537b                                      5b251087caed1b6c223bee8de13eda3a8163c5cafb330cd3a2c03a4
15175       51034 37b0f93f0a940aabc4055afb8d08d       b95c377afc211f972f6ef                       15tRCVZxFwPyUcRaGfSJfAdDAMM8nCJ8na   dbce53eb3346c551056e
                                                                                                                                       04f27a953af1641b2cbc69931615c3ce6adbd67574d9442826fab05
                  d8de1c6c73bbd27a39b73e3783ebc14ec8 0000000011d565e9d61197b7460cb1b58d1b102e0f                                        5a4afd53228b868b1732010d1b9e60e1a7e8026939c58055e85ee8
15176       51040 627d30ca137c226959d51aa61204e8     0771fa0505f68feedbfb27                     1NcsvDyDZTerRrpyuKZTCfGXYhjkdauPUq     1caada3fefd0507a3b244
                                                                                                                                       049c2e93732e4a933d401474535e7ef266d87e35c1150574699c3c
                  4761635f7e4b61d325ff9a7393b6084083 000000001d9c9accb1b28e6b03acdeefa009262ac5c                                       a95d1c3fa8bd92cd05e03bc94c195d20970209dd2615b8c83b1ed0
15177       51050 10178836d011fc567f3cf44262cc40     04b33af63a0465d5435b7                       1JrZxnVo8iGT3dg9b2CAKVCroYrwzxW4kd    e68b9c80c7b276e90bdb20
                                                                                                                                       04cd097e8942adf37fffff25144dacff067f4f3fa8b6c4feaf783b4f8a
                  a710e8c8514a7052982f782360ba115f6e 0000000010e15bffd8852ed4be93b1ee44197cccae                                        b74e0e65aae27fceb78bfd1f488a9747948adffd078a72c919da284
15178       51053 f4637976e802846aced76362b9e1ba     7e33982eea2d4db475cd9f                     1EYHeQ1BnFwZX7zUnaw9hVkgc6ztWEKjTe     aad914e54aacd6485
                                                                                                                                       04335c22725a93d5d74708e7e2a443ee25d3b275297802835b6f9a
                  8ef7361be8efa3128bb5a50c881c58db9a 000000001fc73406896b224c03528f22bcd7f2b7c5e                                       dbe943361a2da7b4f056e3aaa3ac7cc37a45df31d868717bbe0acf6
15179       51073 e635b64c6204f508a9f958a29b3c77     8b715eb9dcab69fe064fa                       1DxvCYnHKEEoTzC85ai6z94AzhrkUWdLZX    2e7f424bd1c83ece365a9
                                                                                                                                       040f13fffa140e33042371dee754a85b62066d182d14d10506e3f3e
                  7876714575bcf6af6925c6d943cf4cba0be 000000001958f1e66867847f34a787884f6c352eef6                                      939e331b58631271a7a603640b7330250cc6ae71b3b8c58f03b01d
15180       51076 9685c4c4d2ba1f4c8739686ed3e9d       8ce1de186743af97a693a                       1G88XS717kB5FDoJwCTAFXYcZaYFXmCZYf   922d843bd4556a0419b26
                                                                                                                                       0475f33a806896460f5267d5ca05025f305c1a98bfe4a1258b506d0
                  3f26240b98ddd37310b9d290c0ef148740 000000001120ea98788e772442229cc5106c1b60a0                                        400275284e345ca08cbdc481c4c92d51316f1e5d9c53eae3a1e6e50
15181       51084 03faee9436d859b854e23da25447c5     d21e6b135dbdeb8b1de940                     1NkJzA8LavWDtMNgCMchiGhGuPQthU6DTp     e5a58586765d60be31ef
                                                                                                                                       0480a882e1d5929d3889cf91d717edf290752e0c2c13f45af5b6a1a
                  cae8f5d2bcab7484f2223a6a642951bb0e 000000000f63b576882d0fbbd427122c9f878717d6                                        648fb0fadaad961c1eca489e5bcea6cac0df08864991784df8c5b0ec
15182       51091 a4c895ac85d91fd71d29913293b1bc     8c1e86d5ae4dd453d47e62                     1E2tJ1iPoLVnnEEnWJwUeRk6tnFJFYEPPt     ec40872fe9c5b134057
                                                                                                                                       045fe9722ff62d618a9b95024634ad1c426642ef4c1de1f43a4407b
                  a13eb02db563a7a139b617f40ea4ebff2e 0000000002aa04d7b9d56852308db8c3f94ad991f5                                        8b003ad60b708b187be21611fb690bb5c20072406260c421c045ac
15183       51097 862a554bf3a523c81def2f08c232ac     0d1f1e348718d6e60dd8b3                     1h5DokRTwA7eS5YSaMsovTH9HJXaAMG8j      718a6c28fd2b6709c4779
                                                                                                                                       04b52e73eef5521607e530b137c7200aa991ed0800a7ef74a1da4c
                  94f58bc08526d45a9ecc97ac3bc171cae41 000000000194df3d1fcb0bd428fddbfef5d877b2e3a                                      346cd90ea1131fe41e3e5ffb49da342f3a0385083956c2fc6ea477a
15184       51101 42accd7aba6466db232bf6a73e2e7       ffc2114135e1b9d951df8                       1EmRKZL8GXyDPKzn5LZf4hrUghFxgcKpt    28afe2a1a83a35bbe20a1
                                                                                                                                       045be7b2e331b9ef046e7c8d80f98f7fbc564840064cfb3830eef92b
                  a3bc8695545181f00a234c73f8937a7a27f 0000000003556d5afb93431246a613a1ebeb69ca77                                       70838a8802f06386edb5dceb89f71808b446c79437c33d67fa6204c
15185       51138 270f70a39dfd43a303fb4447d00e0       b79251924e3ff8e8f909f1                     16dXHCECkdDdoNm6Ksc6gGzPe7VCYDArhz    e3244c9d0ee60a93fe9
                                                                                                                                       04aec12c8f8f34f7a7f24ed534fb77ae028307d249e10d62e9528db
                  1b0f59fd7c9bc5329a0ebd9182cc4422868 000000000f4383bfd230ad14c729e962324a717251                                       e83a0ff8ac7a57295ff0c7ea4361c3042cecbdb1837d6a9913b5ebf0
15186       51151 78afc0dc20ce8dd98b0128ea6848c       5cf571f6eb50b843f77441                     1FCXqadM276rcaBWGsBrTz2k8WRPs72nGp    2c238bd234aa3b0a142
                                                                                                                                       0465fe35335b13d86cdf3a7fff968643f45fc9d774ce90829907a824
                  ff55e17ba41f6033af503dbb21d3df4df72 000000001972e8f550d600d68a1340b541a0e16be3                                       40dc46aaeb695103fdb71b69dc3f95685c2003366281168ace73520
15187       51168 b34e66a6f70e4ae1310bf024daea1       f66b0c5587b7f95e05ebc2                     1PBXhN3wwkE1k1yDuvBHmqdS1uiNBobZwy    b9d035fb22527cb45f3
                                                                                                                                       04d52f097ca94624b916952fcc83d28221be02742033095c94246d1
                  b7a4db10c15cabc6991d537891e879d86b 000000001d2d633e8099ac2e966bf49dd51a56810a                                        bf159d3ad0f3dda896f9e745d64e74bda5334f35e21bca0493fd9d4
15188       51170 edeb2b4b838716674dce30047a7577     1d0c153d4c93f4376baa79                     1PBofU14bFd6J7xdCjVY6mwM46XRs5GyZx     13468d349a633bd98262
                                                                                                                                       04b80eaa5838703284625f0592574ad70eaa21ffb5272040680930
                  85e9bd681b365b277eb3ec38771b66cc9e 000000000f722a07c7a0a77517625ec4010b0a795e                                        d8e5734d19200c49e6489bbb3436c9d79e4e1ca7c4320de2b5bcf5c
15189       51179 8f772efe4c233696cdb8b567bc7ccc     e43ba1ca383315462aedf3                     16vUx7bfFPL4tSTDJvpE3KjUeYELRp5FST     0ca6c560394038008beb0
                                                                                                                                       04e7859386420107a466a2f0209dd97b32eb0e3bf2a9c8b7ab4190
                  2b0b15b771366d74be2f3710033505f4d3 000000000429de4519f2120db26c26451a55266283                                        4f3cefacf929d93d5ec3501257fee89fc5bea2a45ab2d0f0f28def558
15190       51197 bd3a29cc15a8545261dedb96ee6290     3ee80b866cf7b2153b8441                     1GfR2D1TNHLveEDvx7jSTsb6wDvXmtju78     eddecc6699f5678d586
                                                                                                                                       044444e895965aee44812ae59a288bcb2292f365786eb9750fe418
                  11e7a681411068b7a4a77186e0cefdaab0 0000000012ddaec111844bbf92f239c9712e870a32                                        77f58a9db1704271bd4d14624619f6f4c7ee772910259bddbfd9f40
15191       51204 66ce0cf26c4d04bbbf3484a177027f     15b8ea67fd36f4aa63f8df                     1LKGC3bNPhZgrysfgRL73A7RZm9UKD5asf     789ed38858fdb52877641
                                                                                                                                       04eabb84bcbe3ae3e0d6802d53effb3f6cbf2183066f3d28f6d8baa5
                  db3b6b54d802ddaab7b6c796808ca42fd2 00000000108bed4fd66f9bbe5a456c7322d15c53ab                                        bbc4a46d18a569d548ec508a6fa6a01fc9719733ea8f7e59677d829
15192       51218 947e8306d3dfb6e01c0ae07019e60b     363faa698e22de03ca2661                     14KEdxRRFTxAj5ALhazAya6oqKYjfhmoAE     fc37507febac2beaad1
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 846 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04e0083c7b4df83e9e90c702e170d4a38df2069edb9f81c0f0d922f
                  d341098eb0be21dc4b76cba0f4d53715db 000000001bf13243294fc69b55915db9f05c4b141f1                                       1c2e3822b513f43e6300c5dc424560706b25128a41b10f93d164ad
15193       51231 492e3a0049871a06379386b388f94a     1dfa3b26ca546532c2f31                       1iYP6zBdsMDwbYHxkjYsD9pHvDGsUhToz     3c28659cf88c4a70aaf10
                                                                                                                                       04b3491e08617a2e786324c4b8f2d8b27f505bd2536f44150d3c685
                  ec286a9456861c5190b93431fb792524fe 00000000102b3d35b088fbfbc68d7e3ef88cfe4722d                                       17271572a91e7aa4038f2c87d2e80e76f1ea52072ca3092be3bec9f
15194       51237 de58608e67b38cb4175465b5069d84     4378162d25a2be4cce28d                       1EM2UsY9sVS1hA6WmXvn9vSmfXLZ5B1VaA    4158e552b623f7b8f293
                                                                                                                                       04f154502eb2a104bab38dfa1a8bdb4b306f9615faf645794943c44
                  71d87c967973e4b7c1a209dd63e3b78bf2 0000000006ccdec569150fba9727ad412c939fb949f                                       a9368e4b7583694955900421c1c64ad89e8bfd44cc561dfdbcbb85e
15195       51248 363b3dbf4ec6c594af5f688633b97d     405a4a0539c562b70cb3c                       1AoP4xKWgTGcUyciiXG1wd4DWG3SPJBvht    7187adb2e9bb9fd870f5
                                                                                                                                       0413a7d5c7921c9a0a08516912ce1c4ff4afd7471471be2a939867e
                  d320380e602120660d90481dfe0025871f 000000001a52019daf3798a84e8043dd1d935a7b77                                        a2861c355002b08b55c93ccefe1c7d09f81b1285dd907d1589d1ff6
15196       51249 10229bdab73dec98caa9571f223640     eebbf5b3f17cbcc6aece94                     1J8PQUhpTioDoKfj2chKL6pCxbWFSpyXH7     ae1aa5059814ef30099c
                                                                                                                                       04b3f33a283593fe5796de6a163d0bee1f96e96a0e8876df7d9c747
                  ebde4147d3d311a720fc8d1880fbeb35f5 00000000194c30b8f3662f6c542dfba9948ed3cd77e                                       94611dc9cabc1fd945c175e8e8c3cef112ff6ceef064218efd24093f4
15197       51257 7981ed9df1833050ae508dc04ec6a7     a74d210c2b5083bb23e0c                       1EM92cbXadQQ1JSUgkNN5ri6WG6hcHA82r    46bcd15713c6a9323b
                                                                                                                                       04b380abc726bdb669e524dec78d6c335ae999da698a32608d0e1b
                  1b45a370c6fcb80ce2ff85988cd80bc47b7 0000000009044dcae927e2c2cbb91365c3edf01e80                                       6abbc0e1efa829382be995a3b81bdeaf493ff0e61771f493077525b
15198       51272 1316357e3c46516b3244cfa1cabe4       6c25c94f445e2a9297cad1                     16zb3UEoZ6vSPNoFTdn3a9mDnLy8amecHc    98d0fe517384c5aff706c
                                                                                                                                       0415d08b00231c4b6873673c2b8578a5905c611bc7c255862dad8b
                  477993372b6726d60e13c4d00993f66c27 000000001f6d798cd01730983cf725f848ef403f2e1                                       c7002d68b09c1bba54aa94af4da12b4810c3acfbc34093df1204595
15199       51275 0fec7b2aed22e9af7ed69d41dcce8f     3c6fe80afbb6265cd8fe3                       1NDG7S95x9b2gd7uWV7tfHZQjxA3DJX1FD    5746acc291661b681e85f
                                                                                                                                       04dee3d8a19590ca3d27eb80fdcf9f6038680d14dd2139920d02f51
                  0b059e2fe5173ffc199e025e56e77c58c83 000000001920419b6f4438a7293ca5adbb5f46cfe3d                                      3fc8e5813a78a92edb3b7140055960c249c09291ea61ca66f463fbe
15200       51298 7a78ecd22e74acffc1a06baa71b0b       d605fb9abad9991cef2d3                       1J3nkCdpA2851ay7VTUfzT2ZCbLqz9rkGG   0346718d1a6c90448ca1
                                                                                                                                       0411af9a8734b802fdce122948f37ba3be370abed4782a727f01beb
                  d37671da459631474009daed95fdd9ab16 000000001566ed0993c146254f20f8c44dc576104f6                                       affe711e902d93f361a4aca64d29dc6678fdaabc96094658f3edb8d
15201       51303 dec5c16f564953f8925b8ed329b065     3d3a813786c7c3df2a785                       13QjJQWYNZiyUtwygaCsYZzfZw3VggaQiP    d3bd672d394606d4b5c1
                                                                                                                                       046c3683f11b924801f1664ff280cde03bc2aee0ced563b57925afdc
                  fc36e0d02411a3696b31229b68813afec2 000000000ebecc712253e45be622bd2611cca948b2                                        2fdec2b73ac0eb42a72db59474ddef3676fd4ed6ffa2a9677e909a7
15202       51322 3aaf0c056c9308d34c62def25ea46b     71af70ce09ab2fbe9c59a3                     1QKrLUxsXpomEbj12HVFDjMR6dfLGj12oA     83447b14fc879a1c78a
                                                                                                                                       049804b185a776c7aca5d4b8d4e027647465509342484b858e4569
                  a6fdbc3f771507522a813168f590c209b14 000000001894817a751678928c38597c0c9c910d8f                                       8b21643b9ef7f917ad352898fa2d220c7d3ce0a1bc2d681bc5f82c9
15203       51334 539f5a73c8edb1c8e2ed9fb42fffc       154e254d622dbda2efe0ed                     14p4ukYie2LXqZRHYTsghTYEnoWFhCN2Jy    7c2a5c59001761da31bab
                                                                                                                                       043e78136255debc94c1218fb0ed99c925b1d850f7fea0940858537
                  a2f7ae28e55a3e387212d2150e0797df32 0000000003e8ce7a8288312c8403f61e51fddc4588                                        d0f54bebd48cabbd89d5107315798d29850e666c874d064b0dd2d8
15204       51342 9549478dac00749b1197e777f89c7e     486f7565737a42fae77d43                     1CJk3QhbFngqbScEnHfsLC7w6WyhqXhY5q     f19a60bc91740ba02e640
                                                                                                                                       048ea04d5a28fc7514ac59396400386d28c8febbfd34542544eb625
                  70ff320c79f8ee31b7b77ab78326947d8d 000000001a7c429cf952b0e4c42dbea99e649c6114                                        a02a0a6bf8b9fcfea4375ee4c830ed4612a30b621edec3cf3925d44
15205       51354 e60c8d9e11305450e54ab47bae32f1     3cfd3aa6d41572c4639f46                     169Xj3mpvUfGdu5stXDEikdDkVqxLmen9k     79ddec6d1d74fa7e19ad
                                                                                                                                       042364b9e1cc45e36d13ce6591f0ea15de2e554a9211f6e787a69b
                  2620e0a3294ee9a308184b92fb6dc68158 000000000169682d1a8684e1478c97e2f156e4f5cef                                       8dbf5a76698fa257f08494179e1a9841398327b509076bb02c261e
15206       51355 8cd45cdd6ff12767058e2de94995a2     3d0b8a009cf0807e28107                       1GC7RVS3BYyDJz6SrTUUYY4QRQQaEq12qV    e5a9cf50d09054eb57f3f7
                                                                                                                                       04aeb80e2089625c4f1f59ac9653ed1f8bc9cc52bfce653a7dc2dcfe
                  2b3755a96a28aff963f0d33e3747e91e07 0000000013866867ed847763aad05fe8ad78309ea6                                        3d3c718ad4ce6d978080f19b3ed55944175cb3a05bc67aaf737d827
15207       51369 0358d3c3b8622e6dc0fa88a07a4673     0ea444d96bf16916ff4ee3                     17uccmcYksdTWrh3NYv2B9sucUXYw1TsvD     0f3b8dc277a72fa9510
                                                                                                                                       04dd6d152ad25ff6c0ad8d58b1a0a5060eacdb904c0021f4cefc57a
                  2a272fd1989c77d7ae6761ad6627c354ed 000000001489b147e59a728cb8132a023d9095f049                                        80a5cfe27c069b350ae1b6a833b9de2a03b8343ee8c43f71baa7e6
15208       51379 c1dd6f3a657b9e825e90516084e622     ce1273a0167d18acf26e63                     1PZZRXiiQkzLdp1RLzACVvD8yhtjCpctcN     db49b3bf35df41f2d7cfc
                                                                                                                                       04420d63f6b8519328f92554e86ba69560762f3d1fa8d2607ac8f98
                  6805cb550b5aee12d258ea0d936c6ac53c 000000001d1a02c2b84b6b43ce2fc1ceffa8901d197                                       3005dd70c28772d6529a60cfc7bd78abc907ab1145bad42bb405fbb
15209       51386 ade608a9cb7af79fcc8f455db8bc0b     cc4699b8e37c148fe17f9                       1H7KwNowetXgN1eL5yWqkd8m114sj2EE5T    36daca86517671ba0cc1
                                                                                                                                       048e1dcf00d440e23acbcaf0318aaa1d77109c492358311ce4a5940
                  a121e8af655ec1d0b502b53b82f4b3f8fb0 0000000004a406292d3c2fba983b89fecb436e3baf1                                      7b1ad30d7228fb22c471ae8fe5585f31563e3ee8bdd74d1704d452
15210       51418 b587eeb82a85333bb56ef570aeb21       474b0e754a5931716443e                       1J9CYY2qqvUA5dckZnjiLk3Exg4CNnegQo   b5c3e53843d29dca0fbfc
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 847 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                      049fd451fa8dfa1a5bbfd188af5454aee38f5b1e92ae03d689f118dd
                  e5f85f93c328fff066aab174c6c3e527708 000000001a1f994598a95347bbe0b429e9ff8c21ba                                      75960b6333856d00cc894b19ec280f88a38f1be774b7c10a17f3c6a
15211       51434 ba1cfdac088b22e309eee961b0d16       6a96b871d21cc76f5a4f35                     1LD9UmxENkmFZuTYWoXPtAyJwXv88AEe1U   f4fa92c1db64986c65d
                                                                                                                                      04b636c9287b439c3f99a453e231b7a6869590e16e788720928971
                  06e59620b27e085e3bab9632e69cdd50cb 000000001929d944ba0a7ba782a23933c8a2fd736e                                       ce31f1cfdc86a2ad123e1da0a6063148914aefa60825c0a0e8e1edf
15212       51445 e41edd6d727ca8773aa16fcbdec55c     5b2e8797cf5a5f4d551ae5                     16RB5oTZWt3zPBtAknir7z3n673CCYoULq    dd2150e311305ca2106b3
                                                                                                                                      04c4adda0049160045f40bf0f78f3694b76a38cfccd28202c0318f5d
                  55212a2660eacb71047369203c9ac37e3a 00000000136a6ea4f375b84d835b7410583a9d546c                                       d1959f0e2accbbfd3a7d618bc3787340b0c715ea9ab0672c65d3296
15213       51462 d8ca010789202cc5a4bc3d0450f970     78f6cc489bae76bd4fb707                     154bDw5UN5GzNcaj9XQPmiwJ9REmGnr4qS    a41f20c7ca48b14ffdf
                                                                                                                                      041f830d6e3c21e94482455829a4f910fd056119bd314398593716
                  00329e080dde6a4d7047b40f1c142a210d 0000000008e19ba21f49cf335df21798d670f30fb8a                                      61fdde64b320b4159cca1ce8dd830884afde3c2d812342a56a79f27
15214       51478 e1bcadcd99b8d257c8d7da8c54c9a4     64be61db00ebfca00615c                       1MYWnEdJe34B8vWnspptasAot8PNPQbfni   385174f647594ccf2c91e
                                                                                                                                      0439c1dde9a4d8cd8131858db6ff08b18e2a2145620dc403363f937
                  0e34ec1a6801770a8dc05e5aaa0f23e258 0000000006a1e73a74b49f1be4f4b1daefe6503e6e                                       c9e64b1f2f0c239c8908345c938fa5186f753df1183c795871cbfa77
15215       51479 f106d6a9253510c96d51992346595c     893107be1c4dad0ede3038                     1PnUCGibJrJDyoWqnjg6iP2HMjfjHrr6Jk    8c7e00675aeec59921d
                                                                                                                                      043cf2040645078ae239ccf53c1494cc3ab2f79c13fe822a0b5b2bce
                  df8f2c1a640d4f3a7935a376961feb0943b 000000000d60d01e2dcc49b3b1fd54b81216426fd6                                      522e25be1995448c3be14ddafbc1ce4bcef4e102407c2a395699aa6
15216       51492 5e0fb265b914301c1ca125cff4500       b9b04914a6ab109d564f70                     1PdF5Di6tTDaqThPfMmC2f7hizYPCPou5t   36fb12818e867f55726
                                                                                                                                      040ae20bd104f90ea66a083aa676f38bb24e84eeb29f0ec8a08620
                  083d9598547f92f5b37edf0af90ef28bc38 0000000003bf49835a8d28d2e0f17a6d8e97a003f4                                      41afe82428dc7832baedf11ca25453d78909907b38ff06627f34bd2
15217       51498 b2c4e620dd634c4e8ebbf98144acb       7854209e2ae44aa757df42                     1AFTfev1BX7XE8Z9EewP9WAtHyxM77onpr   04489e26a36d4196811cf
                                                                                                                                      0419fe03a7e844b4a7a015365dd4584b33c3cfacf339f342ae45b9d
                  edd44746a6bd2f53a823c519a709043b52 00000000144ccbcfb5ea31898744dbcb729f179a701                                      22ab627a683bcf57aad5db59749676bd1ad0333c55b97b1e6cefcfc
15218       51506 e43162f8a6b3d784214cefecd71f83     67dba9c34c91dcdbb9d21                       1DYz6HcGz424Wwa6i2nrJgY611c8Maaffo   ecc9d1ec68dc289a0e95
                                                                                                                                      04f8eda6076c08ec7c896ea0558ded089a09a1d66c97765dc6f1a80
                  eb89b10f14c0efb3b8cba9f345d558fbe04 000000000c37b9037927bc638919218072e5a85c81                                      3df0ac7a1605d62469664ac25f06ff915770f6951374fa549f0d31c5
15219       51509 9c422039ea6fdf8975e1cc19f4d9c       2ccc459498ac0077cdecdf                     16gmQgfHcCHk2Qccn6mXrWJ66g8ab6BtLY   e5bb6820b99d21d5580
                                                                                                                                      04e57f7503f9c4299f4ebddd454f0bdef5556cc721aed9e68b1e1a2
                  8747f7435becb7194cde14fbcebccf0941c 0000000017e1b2c203ee54e83703f2100ac1b1cef0                                      6ff7be61558c83c05e1cf3c325d1454d21db42ae0f4b19cdfb8a5478
15220       51511 25817b140f78fd5569ad87b3b25e5       06bec69efebbc94f920ce7                     1M7axLDaXJaHTp5n89BtxgsHQjSf7poPab   4d14b28a0ca9b621997
                                                                                                                                      0441af7ee624d4aaca8a00eb74be3861718eabc2c4e69ccc03127a3
                  6e1f7b22aad68c7c57d6b2ee54e30cf1d1c 0000000017e2cb2ba122dd54b4af246ca2126b48a7                                      d7d734f9dd8adb0cc18e28d7878c602804db4c9d960feae54722fe9
15221       51522 a95610e9e05e07a68127ee47de3d4       f6a31d8e2702f614e75f50                     1NQU7nwVwG1tXfFEXRWzcyk2HsVFcYaTgn   887b1831d975d50eedcb
                                                                                                                                      04085454dfe7ff2253229bce7065276c1ddcabb16019c9761dfe670f
                  48f6f5e7746234f8f3be5cb65cebe70f154 000000001867645b32e99120329991f0bfda625b42                                      135cf47b72413f14ea5571b38dd5fd1f9f3113ae787f3e2fd65c9fcf7
15222       51534 17937523cd4e09be793589ed5c494       21ac2f68815f65dac003e7                     15G4F77oPPz7SFZ6FRwWoEwJNoGeRqh4xY   f610ae9d60d9f3b2c
                                                                                                                                      042db93127e86f1e7e7e2b08bd988a713a73e1d0f093d42c02ea14
                  2c07947295599b9a77014227830200164 0000000012dfc24a4b4364b79ab6f7bc498f69e76f5                                       9cdae3f54afc261bff4ceef5532609b349a9ced9f9820ad6e439c7d3
15223       51541 0695172f3f56fbfc71e66ae67f0f361   f5d01823eabdf80a294e5                       1K21WHkvcrvaqT4hYFUaNBMk7qPNoL23HD    0a4c799edf27df4fc2f2
                                                                                                                                      045e1d13300d3732f7f6d189f36bcba43dd421a103289091811dec8
                  28fd8a8897844e16b5dedeb93a857f5353 000000001647f9c735d7eaa4310823766c092cc014                                       2c2181d9d381a0e927ca35c6baa9387d33eee6583a6103b87f3dfef
15224       51550 5d2ccd47a9905f44677659533459fc     7d79af30b7eb506f028c11                     16gpSjM9LCtGDEvRpddUU4YpHDTnUUJYYk    52efb835dd241da8cb85
                                                                                                                                      04be8cc5f447edef4a9032db29e7f891d0d8c3aa6efb1ba886a75a1
                  83b99cca87427d4bf089d1ef121eb2a992f 000000001f7659970550d22e9895871973ff631595                                      18c3d89d399b49888fe0a8543e4243d858e4e3b967d649f35995a6
15225       51560 c60876faa5d8cf0026f3a5d02952d       b7cad2186602ccfc120e72                     1QKn57HMhpqhatyyVeJtL2VTynNzzK5bBt   7c6cfa65361f0d358d920
                                                                                                                                      0412daf0877a4e4280d9e90d536770cd47046b2c0bfe5bcb69b1b7
                  ca5167618eabf70263e48a6721a5838316 000000001697ef3eb422d1af54ca0da6ac9f4c2ace0                                      484547273084dfe9c76c11b15b972babe21e5e873ecac6a2963a58f
15226       51573 3c4494e4770eb0a10bb807d8f28d6e     f593c6facc9efcc04de79                       14TjgsZy8PoqV7CC8Q9UMDgZ9YmbYwTtYp   854ce258fda293c125497
                                                                                                                                      04917c26462ba7bf70943d37f0c36a7cbb07623ae681d87ec25de96
                  361f381c4775df69d3ce68bd7b314039aa 0000000009587d0899e3017940bfa7ac1ebe5333da                                       763493094c26eef9f4c59a9d67511b14a58fa1c205ff34c7fefad2f4f
15227       51574 301eefc33d7c9c1a9f34cfc3985d95     d265f295f6853a670c21b1                     16mZh3zFcPBxhha3QABJZxrrWCeSE4c1Fn    c0289bba36bfb4b696
                                                                                                                                      04e5f09b07bb458e794a4f8fd85d74323854df33f162399906f1d76
                  36e2f5b48fbd14ec31fa95e45e3199ea2ec 000000001b40c3828d557b835ab1c84c1c033ee5a7                                      03f9b460ee039b341dc7b8e7810fd818435f81cbee6de63dba26f42
15228       51610 2671b277beee1b2c7c6f21e6ffd8a       a79d0ab370c2457838a754                     1Pvmzpcr1546kdmMsBkthSsSD5ApjkGDtc   0c8e6420d8ace0d5943c
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 848 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       0402b17c6368d14f46761f5da9be036214dbe0b30ee89218cf2a98c
                  d0e50942b744c29e7c165231308bf7d741 000000001ff1afa45d5ee0cd366ad2be4f2bb40fc36                                       30847f09fde920606b1764da67f8c097ef2334c8521f727cf6f8a15c
15229       51630 b52e847b4e85036427c5d2b2e800a3     a28e180cb9209e13ee4b8                       1AwRCdPFTcfW9j69pcDCYPheuK7S48x9yi    5d3a34af537ae3a2f1b
                                                                                                                                       040b84541ac84848254c755081cad313145b44393b004a2f33f95a
                  33657ab2a2590d59e189d7f217c1d7d519 00000000161bb68d93f79501f5dfe996c436eea06a                                        52d7c04632d51759915645cbd23b505302a8ac7921ecc1730d86d7
15230       51636 d40142a6afc0f05b4db40c3681d077     1ebb3274934b11f3d12155                     14vL2gDEZDSNBZPrZPFU1YNukHw2s4dbY9     d48a9f3141f988fbdb4146
                                                                                                                                       049852e26b8a2e49102334e7d3b485abb26f48c4552e61543370ad
                  6918087dd727acc5fdebd428724c7e4285 000000000fcb446df7b3e4d3214526da4c150ce23f0                                       250a52854d6cfe69cd8bfe55cb1678fc04274951198919297dcae2f
15231       51664 ac4d1b565a170b4c7b526b6f75d210     7ccc26e400d9b51de2662                       1DA7GTavgdbjoWveF7itWn31HHvn1g2zrj    9ea1db4e010ebc9d62422
                                                                                                                                       0495be4fc4a595ea4ab84a912674faf409770dff7fc35e9ef95c4698
                  104264c42bbd5ca60673219eb83c4328d9 0000000004af3a82ade3480500e1ba3e5b0ea26bfa                                        d1cd10d9662f767ad73c99fed3a5882f14f1cc5a31fd7d5d8889d261
15232       51672 bfbcd16f54a88a0e3d03d963838e45     a4f442aba4d2a6780fb234                     1Pk9zhBVRN9SzKuVXJqcsXFcDRQBvdLduo     7be54f732e3808853c
                                                                                                                                       04e24f2f7695f3db2c68f7503f8fed02ee856ece918631ebccae5989
                  42becbca0183c5685106ade97b81522154 0000000018a0b90e34e04f531fa662e7849d42beed                                        598126dc23bd06b38be27b23e7f2245653d5758465e5a4850d1240
15233       51673 d7d2c3b75dfc1021fb39163a0dff4f     ffbec05c99fa7163d933c2                     1K6QdP8V8tZ6uKL2PDGAvkDZuQ3TBuUdy9     ce67b8a47a15a8b97ca2
                                                                                                                                       0451f113693271c06bc82132cdb028867e089d1b8a2d5cfddf92bae
                  c17c48ce706d29af271ad49a1e05b75089 00000000126f03686be963906f856acda1aa2e7294                                        428ed1e38734f83a56f3784a390712829f9654be7a2ef12d7f2c387
15234       51674 4b32051bc41f506ae17c74969c683e     50eedd4880302a8df60c9c                     1548VvBzfAtMuYZ58NMGUrdMbcAuPZoWNR     47048564b06d10be8d9b
                                                                                                                                       0421796aaa8b4992afc217d5202f02a74f7ed62ab34861d6a5fa86b
                  cbc15671938760f402cbc28b2cbf047a85b 0000000006e6d19c7a2278f0a3c231644056710c48                                       b80feb0a00c2fbcc10e5cb0a0d13e54e86a0df61eb161602929b9e2
15235       51681 c0fb1d67e03a415b55dcdfc2f9272       373bb084e4fc8c952a198f                     1282AdKeHtnS84EW421vdqqwWyKtHpPwfm    d25863693fc97ce2c3f1
                                                                                                                                       045d572242a49a81087e145e8fe1791d342321312fa19af02976dd
                  a706139618a09da80e6e6bf8ee3881e426 000000001793c69b2b3f26c5263836827601cc917fa                                       04fd9f842f830e027a77418f0df762ba669af5c26fac2b17b62c4c78
15236       51684 769dd3d13ef9423505bf86ab3ff942     977a7b4ff9b91d724e7e1                       1CKXrs1oQtk2qAinn1Zp97ZFGWnxDY4r5d    9bd93ec4c2e4845ac13b
                                                                                                                                       043152eee991a64087baec21e693ff48b918cd8ab060d23560377e
                  f60987f0f689d85e03ed723d4e93666c48 000000001aa045b6746d56d81c0818b8e145107a1                                         6f89e8ce10bbed4ec9957bdf9c293a8f5a6122cbed26aed468a612f
15237       51685 64d0906841abb2961b300128951548     abac0505d76fb05a6960d15                   1AeqrbMDqbo3KmSy8AUf8VQQKEeUXtSgxz      221ce38fde501d949ba26
                                                                                                                                       0478b01bd32d3a8a050746b548355453d2d0e9f8ba6b22b57d51be
                  9b281dfbee95116e69ca8c416158f64b95 000000000c27cf13b4e437bafe503bfd538e8cd9c9ff                                      c32a0d499c5802b1c9940225998c8f50c787491ed6aee947d15eea
15238       51691 66ae85c5f0996d29b5bd200ab6b129     8d13fa588a98ea9fb129                         1GbsgGaaRzgNksDeoRwhLzkTsfgcCZ6UCs   247a526b18e9c8bf61dcb9
                                                                                                                                       044b123e5205bc2b7d3a1dd094729877be5a38e7b3ac8178e45abf
                  aaf6ccf1589357e2757d908390f5035f895 000000001eb265b88c416b7c7067131c5f771852de                                       c4c9ccda599c63c18bce68ac4eebdc69a56cc19a145404160acfccdf
15239       51699 49dbcae0fe1b83962fc0a945de5b9       1b90167a4d982981f6bd3e                     1Bfvu33FwzskRt5yN5bEpktXLWWLo6F4JZ    dce2b9d824babc5fca87
                                                                                                                                       0468d32c7549c71a95c7807d8ae840336b531ca159f02694896eab
                  1085811a653e92ca49e0f68ceb98c2b9e8 00000000156e728d510522b00b42958367e6c9f418                                        5a654e396931271bb16f4ba2792a78cb6ac5850d96716ea607f325
15240       51727 8a2cc088e1ef34bc846fc6e0cc7c98     5289eb5397f6fa774a66b4                     18722eKTunhphm77zfPmWHveUm3hQDzwNT     d051aea2072ec7bc67b819
                                                                                                                                       0468da7f22ed8d11ba6ddd15a07b083d378d9221d610b7f3c6e33a
                  0743e6d8b6c14f86942c9d1d8811c4cb2b 000000001a13a2e138c99ffd7dadb1c92439833d96f                                       9fe2f7a79b82c0305b3f2ce85ce0997f1d24475c2afeec14a5caeb79
15241       51728 1f1e965b7528b2b4f81d29f85a9fa8     85bed92f5d83729e48706                       19LKtkzWWR3CHQFnptb4rywnGUR9qyiASC    943e1695e6a513e7a1c8
                                                                                                                                       041f1312dd75087ca9c7a3c40f3a806244d57320a008e94d64bee7
                  7b993d04ff2578c02515272a3e94b884d2 000000001e4405ae38eeedceafcced6e8108d2c63f0                                       a123b42bbf89c4e13eafa02cf35d978753f05387cd4999275653c09
15242       51730 5a2002502abe5ba713b1ce23fa94f6     7999b26026d2e16e9f5b2                       16UNKdJ6TTdvw9snM1mXM4h1B9AfEyEy6q    50be607d09cffc95e7050
                                                                                                                                       0470c74ece87635a73c5ee443ca57af7605c3043e1144721bd875d
                  09551a476b89657c1ef3368f4306d6d6e2 00000000071ca88b41fe390be49c489b325aab4046                                        3524d3b50fab20eaff74163f159249e3d076c287c95129872573bcf
15243       51731 77bb518fa4a36f0cf4be0508d2dab6     05bca51c0c499ad824cdfb                     1Ht2NcmjKWUfUp6fRf1SBSoQrTKZeWQw61     825f5a8853453efeff948
                                                                                                                                       04fe996d35ca1a7a1464a1912fcc4d938836dcfd079a340b0f84ffe6
                  d2d99af606b040cf100bed4fd6556d9a38 000000001affca7ab01e1d535af5b6080867b0bb87                                        49b6dddf7e105cec1e3ed2178a32ad329f7b57c5414404795f0b441
15244       51746 d678eebfc84be68b98a815d6aa6553     08bb855ea06caf4e822d40                     12wx6d98wDKZXR7rksA4ijpQRjnjjY2mJp     51590211de1a5fd7e6b
                                                                                                                                       0457c80bee02251c2ad40cd8e0f7129b7263757096684661b65e6f
                  4812947e19cdf65a1fb0abea340e764c72f 000000000d0b967b10f49983bb94d5154c45a86be3                                       499813d3b76758a6066a07ca0d1cbbd833a03a4fb93768f0da7176
15245       51754 1c988efea8d4277cf1dbfec3d91a6       26e798522a041dc2cee63e                     1NyJXz1uuKtUE3GePQoQckjpCS2NTkT9iF    1e969d4f5e1fca80137d82
                                                                                                                                       04b09a0c391942647fe101847572ff577a5ac10c3c62ed6b304b72f
                  20ef4cef8a7c9d43a88a180c5a16a40bc41 0000000016b9ccc789417539ede102a3ad31bf2fee                                       34b96e88200a9366a2b9eb88ad129a6b0279305134906b550286f2
15246       51757 26f3ba4e5f4ee7a365b7a6b3b01c7       6b794b5654277844cb9458                     1FAhuzRAtu5Pm2PAnoQFncjGeVEEQaN6wC    69f74429415213cd72c7f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 849 of
                                                              913
        A                         B                                       C                                            D                                          E
                                                                                                                                      04af7e9756f4ca151097551706420c765236996a790ddb14a800b2
                  a198eecf0d7a2e706e818a4de0f60aef29 00000000147f230ab5ba9c3753e08d0cbe4fed5966f                                      75195550af27e0ace86dabbbc4f5bee5cb65989bc0085b3527d3cff
15247       51778 e7decad1c6c0e8247020890dd83f10     16eea6e918bfaac8d4164                       1FCPNmw6XJRDpLY6RJxoi7zhfucXhnXCDi   010c44a661900451290ba
                                                                                                                                      040c7e377ec238cf0df8f42be091ef7f5244d73248635f1c29cd55e0
                  7665fde4d80ba163937a29dd95c9c9f18b 0000000010719211bd7de8153d34b8a82259c227d                                        65fcc351ae4e3fd89b6ef4d2dc92e136a9c4649857198484b326de4
15248       51787 2bc41fa07ab22471fa8e10f2893730     78cbcbfd3e60773749e1b49                   1FYMFQ4KaJ5szyn6x7rYAnBWQXJqJVy6EC     d095336eb66198013cb
                                                                                                                                      04f34dd1308a44fcea072a5ef2013475bb6ddd4bc6bee45b41718e9
                  7e21f931b1a81bcd53371d1cc44c2e9e8d 000000001f71a8fdd120e5d9889d763469b7cc1f432                                      6147911ada82ee5f9b1ccd53a1322a2d73a0c3b8683a337710d4dc
15249       51820 8d20bd6567393b0e1c3bb072236a08     98e5114b91a6829734387                       1AYznJZYTsDYyUF5KGasUEngsvByw24fJ    5a20544e1b5c984c6894b
                                                                                                                                      04ceb242a9b13a215b08241cbeb602092383bae86e1fea8b9839bd
                  fa9e03b9cbb244f3930553d7e05aaf5dea 0000000003d54c5204405e808281ae0b168e7b41d                                        8d58b8f7b025007bb69284668430837bc8bcdb1bf1f94ea1c77ba1c
15250       51826 6dc0ee62f3ba5df5253c91be298830     5d5e8a4fa6227219aeaa6ea                   1DyDS9HXUeuN3PPx2bGCvW1gmjryanUisi     9fc930b7304a459dc5502
                                                                                                                                      0449b4286340706ffeddd13a36d5aed4eb3edbed275086fab0247a
                  ed9ec33d2c03f3256d688d21c3748a8f4e 00000000133d062af89530d2ba0abea122fdb0560ff                                      c27e6782f07860f76ea03b01248c03f9093f99928eb038863f9a97ff
15251       51830 5514723a7227e953b8b0a5f80b0090     2b6dab1778456fd56eb85                       1FEZivDfADYroHDwbcvimdw5wKKnRDaLrX   d9469de7168bacbbc7e5
                                                                                                                                      04789f1044e3ac44e07261d81d4a747dcb88a41dc24fa870c9ff524
                  9c47c6792d938976dcffaa7ff76e4bc7134 00000000191135498c0681d8a05d341cc0796888e6                                      7ed6515a7f7aa64c8e4466dc429554a2a74e61035aad94d618f367
15252       51858 c730b332a0ae5850f655603397d91       2fdf3934704d5be3e870c0                     16h83U8hu9naXgcLkYWEFeoi7DUu3MpjEH   3966ac4648581f07fbe78
                                                                                                                                      04f3942da33234ce7dd31572f3171a4dc46406205b4151369de0ebf
                  df75273e9988e9043f2776d0d47bdeb210 0000000005a6446b3078a940bec138b1ac7c1693a8                                       a3e7596011cac953dfbc2c917377cdb2c014852199c3de9d94f38d7
15253       51873 1acb396cf03c6d57f96508fdd55c03     cb95e4f357197cbd7cdd25                     1Lny92zwzRpYQnY5FtBtsVjssEm8AYD4oG    9253e2e848af1e9cbe65
                                                                                                                                      042d635df408ceb75598bb262b52f09f9064af97a4271bcf126c1ec1
                  17d150e00ccbb9aa5aa6d550ed0c4aa909 00000000190688611a7281015fe54e86319ca474aa                                       781ef8e128fcad70c086ddb7a280f6735641c7cf6e7f4faac59d23fe
15254       51892 57847aaac2e8fb1d7f1c777a617169     7e700527287167cd064e75                     15G5JThYtsmTLz5ZcRfZVmJBwBsVyc1p5g    19ec8350cf3da25864
                                                                                                                                      0437b3f2f7fbfcd15b37fcc413db3c2dc9d5e952372a0aff4db45006
                  b5cc7ccc339e4564a4054c2ae30ce5ff221 0000000010bb50aeaa634b28e20a8aa2f81d77db25                                      72e215855ca05b4572612e8cbf1e6cbba552aa9af4500334fc679b3
15255       51922 271dc42679c411efa6bfe3ef946c2       effb0458d76010da9a2f68                     1Et1UuPxCTnY9nwtBnoJGmkJnSMiSwqH3e   e8a89ca1c3e0b40b255
                                                                                                                                      045c40a89a3c6f5f7246f8cce4c2ef5bc7fb329653e158f4fa666bdd3
                  fc319acad67789dab4a9cdf482afd9a2d63 00000000004e0d67a20ea1a14d8fcaa2f73a386ed6                                      19b917e0e437cd372aff880235d685dd54cd1a0a5ade5c71407f743
15256       51925 a79f77e132266438a11d0ebd2d50e       8f4682aa01391ae27e28d6                     15AQfPAvDohdBepNwzAwj7DEEfrahNDWA9   76d28bd50e2f60c86b
                                                                                                                                      0412e102027e3aad549ffce7022f7f527d28a69421ddf6dafcd21dd3
                  6a8d30d012fab35343dc277193f42525a6 00000000133d834383825b485ddfe5e9dadc4460ac                                       d674a2cbec7203b30bb3a933f81d165e1fc27dfc6f2669812fd754e8
15257       51927 9572a882db288407b5a8ae0b8eb8ed     e08086648fb39683458d15                     1NyKuWAFvHiD57tXcAUAQRm6vGume1NeCy    01a70dbb559a95da92
                                                                                                                                      04b9c8435ca3df75c86c63c5876adc4d8637867654704b8994a4867
                  3caabcf9ef01f255d689c8dc1b6ed9873b8 000000000f10130603ca84c671b6732270f9deedc8                                      1897cb083d9e7fdaeb94b850a52367e1457f1e7d843b085c84342e
15258       51959 6f814a668449b1dfb7fef3d61a7c0       edfdc3d6d2ea560b3f62c6                     1HQL7RGMszgBmHwqH8SPAWh2ubsLac6Sb1   7261db3696a8b57b754d6
                                                                                                                                      043ec0df43eb0a35070440b0c531f9dc13404f4a3bacf4b509b65cd
                  66507c25252a15d543bb11c35ec4118dce 00000000182491f15aad723408bfe4824e4a4755ce                                       ed62794e439619363b286ffc6b00ce6a5f91a2d04e9b1e84287bff5
15259       51977 4c2a3d980eba1d306dbb2c81203919     231a7cc8addd2c81e28b2e                     182cXraXA7tDnmjpjaVHJafKWapHVdo4tv    1f16f61a622b0d7182fd
                                                                                                                                      04f0d07559358f856232fe68d0a7de2dc2df221fe00a48cf99b41818
                  55fe6048871d391bdcf3c00819d91e270d 000000001ca0418270338645669d6947cebe13cc45                                       fcaf394a51d752debb84f7cc5bfaa38ebdb9e9d5d08525d0d1959a4
15260       51989 c470148922c173c3a18c3340238df3     396e128cce5525b3d7c036                     18hT1muTkoEZk4V6oeWxZNS7q4FPrLcV8F    f018bae89acb7b59a40
                                                                                                                                      044a91ec53cbfd7403b11c761b626c899d760db96d63b8c2973b1cb
                  ce0355d5053c0bd74f340a79041b5bb283 00000000066d83aa221a567ac66f1ae595ea2152e8                                       c5f09bdd8ea3244952106b97d7c88e527f9a6ea36931ce92007262c
15261       51997 8ff478186f27575226aedfca5433cc     8858fd95c2ebe3957d4724                     1AETVF8uGC4oKcdyRBRm8goapetDwUiTN4    87fdafc7f186e4b5e584
                                                                                                                                      044036d1944acaf04f9488feeec4308ce3064e6b52e935733b5f154
                  7c9d18e91d8162e59f1aa98034ced22635 0000000013a5cf418e8cd9d3713d4302dd389cb220                                       19011cc101b44a75c34541c0b1b96887c6c4163295a0b58faf74c1e
15262       52028 04fc8a83f3f61a4b608fed364e445c     ac92e419f155f3f3f523ab                     142ti2QZouHBajbw67mBdY311spJskUtjC    8516676daf88ef1bdd52
                                                                                                                                      0492eebc297ee2e2d9ffe693fef642ad1d03cb5f36d14264a2b591d
                  396c7c5344ede70651ac7e9035732e9409 000000000e28b51d46a03de044279ec2c3b06834d7                                       e02b4be2d234d1eed18515f8803cf8dad2ffdbf65f765bfa54bbf9d3
15263       52038 5f16b25bc6463acffc1743a2df264c     76195d9a891d31f38e3ecc                     1Gkjyj4VWBJ5EpkHbpo9FChLuv8xEBrt9L    1ef5ec691bd850dee1d
                                                                                                                                      045ce8213da05509bd1edda2c42e8880aa80579cd22c6c5c8a5ae0
                  4154d8d1d208c418f755619094055ad67f 00000000109b5e14bd53b2811e30ac7637389bfdf6                                       37d739a0aaaa9a624785c9647755d6d534e73b1ad05738c4b6f503
15264       52048 a52deace0e7ffca8acece57f9452de     455454c2d21e273b737ac1                     1DGJyDdF6euCg6aLxL2t6TQEJLs1J9potF    2c59dc1b0adddfeceaccd0
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 850 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       048abd5a77aae4aa475389e686f8659d11fffe31b1460f47e0f9dc6
                  e6301d7f0993ff432363c48e39c81347791 000000001bd4ae3f8c80d7adf9d7e47ae64286a359                                       b954c3d70f2339b5f4944c215cc5e7aca9cda105fe8571cd94952b6
15265       52063 0bbc016a8d06d7eab678d6feea07e       77f0198957ac3c83238f00                     12tUdewgyGzBaUSRzq6m16g2XraqjawvEP    b169b9bcf3714024c6a1
                                                                                                                                       047ee07383d95ecc60ed2948c714aa025011e22c6d0877b952f5b3
                  b32a15c0c97e02d18185b47d9ce8f82fe0 0000000019f5d04258e5e145f6951d9523490633bd                                        6e96dd5ebb07f47a2c17749a9650c93bc36bfe897124351a150b0c6
15266       52073 5c485b748c63da63340ea9f8ac096b     72666fd3cdd367696314e3                     1KCmsMhRbGQZpMrhVfsYyFPYFfrmFwkA6B     9b092722cc64ae96fd593
                                                                                                                                       048a4a29cab7b7d7180aa2a245e91bf6872a67e5d04ae6c62cf0b3
                  0b96869d6cad4df0e87e8e8d27be057cac 0000000019d5d98db69e731b74c5b3bd6f6b08983f                                        85955086f9b4d00b68908ebeebbf8a38eb1a27f78b11c914ed6d38
15267       52079 67a35a0ffdc352d42cbb3170c992fb     b44128d6918f1eb367bb3d                     1HGLjbgTmpQyyF8v1aoMx9vkw2ZsCPrMmi     1ae4cfc8b3bd5ab2423e2a
                                                                                                                                       049f1d988339222144feed0639ef1da51cf3e4a7a4c5e5022d9737f
                  eaa8ded1a5659863dfb9b5802bb307b964 000000001e8a2d26a61f4826678134e20b0d739967                                        25b820b78a6edc99ac271a79f485b8ca1b184b3b9e8a01fe7a7b47
15268       52084 ed659f26a44404fa4da31318b7f999     ff6c580e763132e3d638bb                     1CS8mkzNG4F69P8wvRLMm37xMcstZAk8SY     9675d6a0af68fd70e1b72
                                                                                                                                       045edc4c1ff2216d9ec5b5dcd54552f22f66086bbe684efbefab55a4
                  7cb6598f4ca84b9f30fe953be3384ae346b 000000001cd295b45e751730d1fef952d267946e27                                       be02e0b54e3931786a7dcdfd4a81852d01cc0f5cc3613567fac5f5ec
15269       52096 3ab50b4fc071a9b136dbd74cef733       10f1c888faeecf5a1ca64b                     18nreQsmaaFMD9kASkXKNwexUf1LzBXESi    5748f46e7a17d4a525
                                                                                                                                       04d038950f7c1e79daa340c2090488465e12ccecd376b13066d1ee
                  08b1759925de3e35ddfb23eab1a3024cca 000000001df6caaf8751f85befad1657fb582f297f40                                      71809ee57a77ff2008eb36117d2be3645f80e88eccf49da08b0837b
15270       52110 3b1b76f10f629200c213eae8b1b5e2     ada113f4cd1a93528b6a                         18JyRqaxtdX1jdSd2AZqW7UUs14jvAQxiL   d2b131936becd401cbaff
                                                                                                                                       04549511b505d52e7f2c15c81fdb264d2878c2708b536fd5ac3e5e4
                  33a6431007cd21f2867271a59b6c1af072 0000000015e75d9d8687d21619190bf4b2e0782512                                        aea9bd970758a46e9ba07e2b67d3939259c6731d30599fe20eaf9e
15271       52126 d989fd610fef77bde49486e327d61d     7d332ede026eebaf07ff54                     1ESP8rDbLGWADWp8y5szXFBM4MbfDS43R8     1827c3264ac32408cab79
                                                                                                                                       049af23aaeb4dc6797342e6ee2ae1c120ed49e78f2c1fe6a9cf9422
                  d6c6d79ffdb2ac47a516696c42bd35307b 000000000f78e4ec89b9bf9d30f4991224cacd8f6f6                                       d471b5304697fefd599d964e8ef2e1e2025e71884714dcd3f109d13
15272       52148 072f9a18847a2dce80f7eb8784aee3     108cbedc0cd23f96899af                       1BNGYPEY2CGy9DNVjWYiUnr9hwfJGTDpHU    e5d4c39e111d49b986a2
                                                                                                                                       04ade6d72a67ce4e029ff6cf89641a18b7513dddd377a18126b3ae7
                  ddc57ccec45836ef6c85b4945017b6c96e8 00000000180ae863d873a9e7235847c4e13b83a01c                                       6131d5815eb53b6fa0e0fb7bf667ff240e450527a7fce88fd4409d0a
15273       52150 83bbe8ce9c23d7a764f8a5d1186e1       5edc72d7557f9b98f6fb83                     1A6qsCbWEAHK8m89dk8qi6rj9Youz4XeTE    49078dfc330d80e955e
                                                                                                                                       04072748e733f3fe5190fa4ffc07e504539822b45281b7abb0c8114
                  9a73b9e222d99815396be74ebcb93d090c 000000001c2a270c7294d624f7d8baef7fc3b8791ea                                       c13ba3165999ec130305653dd2eee999e3a3d295ee758503958cee
15274       52158 94c1f102d5f897bf884c0fb2d1f499     01624043d39d349f00432                       1KuR5aeRh8ytkVU6UK8FftMzpf8358cadA    5227057800a734e9bc629
                                                                                                                                       0438075ee251aee94c83cb34b8c64872214d83c8b689014e0f04c7
                  39b1a7e14b907b87bc3d1ee9cb62e11597 000000001d3a541c0ac16107e4c0608379efdaa899                                        bccad70e39db5dec2c64cb2b2a30f00b63dae73b512c6ecdfee088e
15275       52171 c01aedac9cbe04cdd55e0df1ab7f6d     b473d4c6d951f84f609632                     162ta2iwNFcFXKdUKnhwsEpf9MMNL4zkkf     39f051efc7156f706b8a8
                                                                                                                                       04ba194d4c1fc62881a0482bdd1e33a7f837502e2ce5bad6137d40
                  cc62fe941506bd0cd5a7072e0428a1cc88 000000000b0ec9fc8c72eb63a9275173e040c32509                                        d8971218b83e4874714e890d9ec38c65ea96e3af63aa4ef4459b77
15276       52175 5b979aad801f375d1c3e396c5aef62     4048044af4946c256e17c5                     1FrTm2XyMhP2uhYopVzzgWG2BHbASfj73N     c9edf273837fbba7465c60
                                                                                                                                       04cf87725c1060f8edf71bdc8d969263415949d87797a8915f64ccc6
                  f5d05990a71915ae3999f9b2954158e733 00000000008a78a1ae0dbf8871b7f962912d755180                                        e5602cdc78e50e5fbab021d2c20b76609c3f9829489874bbafcf863
15277       52185 ffdddae80ef6c4949e331908e2daa8     84fcd59fc4af06cd251a79                     18ZnZG22N7tV3m46fWa8F3UJGUEDnQGMex     76d7402af0a67bf7002
                                                                                                                                       04109e80cc4a764f369960775cbb633dab3d2a7dc6763629c9ff711
                  a31a1f9a276261322ec550c367c39ab468 000000000ced8a31d2181a212a6e09f92574df1c8fd                                       2b8c90223bebc0446af4041d0eeac2e2066b50a883cb68da82f81ef
15278       52195 63e3b1e30967b37981c9f62ea13efe     9d5827b0e5500740472f2                       12xUjHyTovPzAn8QNdVXqiPmaNvqL3FuAP    aa124ab2bc803feda552
                                                                                                                                       046a146e1a1ad67aefe0e6b3ec5af66ff940047a37b62b74f28c8e2
                  d69ffd0b0bf89e406df14750d8fe3d902b3 000000000632db08363644a484655069fbf64b7615                                       a44032839896cf8fa27a2f7f7e0a48a466ca6f2d47537fb26c57ff7cf
15279       52196 86513793e3a8992b44961ea3682bc       ea27cd1f3eeca475c4c206                     19vdMfB2MobxCFdiZaCVbXkXUyAHSGGu3v    2df92c8d697e5326b6
                                                                                                                                       041c4703a28f9aa5ecdc2b8e1e326d93b171b5d1fcddc53f92577fce
                  8ea96e42078a11656a7543bf40e959785e 0000000001ee2ccd6b6b2bee53f6e5041681039e9b                                        6d47fc5887a31f6173e5e2ed6281579b091f17739e088ed0e5da47
15280       52220 2715478817d8313036b2c53b0ef7f0     b22706405aab507136ed01                     1vQi8rbafso7c5VpgivYjYANqUJUjjppC      2722cb44f7beea8e6c1d
                                                                                                                                       0412b42ecf743bce2c0b17cd5006f91d2a19d793e06ff1427469120
                  d5988355d6de0664527d87995ebf2acdbb 00000000057c27a540d32dfe5126247b5d93d6872c                                        5a8f960140721d81597569b12e0aaf80267486961db582c51bf8a4
15281       52252 9007adf192fb42a86402c951a35bd0     0ed35c4a3263e22b48d7d7                     19PmZkfitM9dHttLhsmGV9T818DhjjHb58     639bf817def5ceb48fc62
                                                                                                                                       0478830dfbab45b008f55438a86252a9863d2c64be22480c236e38
                  b70699aeb69e048e1d2e7656454119b0e 0000000013ffbee5fa9ca6af39eb3e9c11ef205d87a                                        b4bbe869f497ee766769431874639353f95faa46bff9849036fbc4e
15282       52278 dca64c4daac92c5d84ad31db95853a9   9aaabed5f9e740eb28374                       1PCx67YWbw9c4UTg8pj4Rb94GKNRiTKcZA     047fb2eba7e339e07744f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 851 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       040ef343477fa7abf2c62416dc4ff0343d61b82cc1323a5c3ee6809b
                  977fee38268065bb9d59fa4fdc77439c73a 0000000015b63f62a3554c2f88edb747a992b85425                                       164eecc4d32f7d72250f1781daa9d39f68d9291580c9135f3239551
15283       52283 8191d0443ec3d67b02b2e1c75a006       223bd80abac4cad5179b8d                     1F5wSSfy6Af4pqTAwApreUFhfp8snzcfyx    fcbd2181cd40afb9083
                                                                                                                                       0492392d513cc38703c9fe2cfc3bca7ec7452fe66bbe4a1759ceb3dc
                  30ba1c9df2a7d4b4b0bf808fd93485232cf 000000000e25701081e2a9d88b75468d11b6d7247                                        871251e167a635af5e0420922b2f6e2549135a02e468b32248d979
15284       52297 809d3b4cbe0c3d5233aa8b257a742       b095805fafbaaf5c01bbce1                   16Hhfo4uAupL7GTLx7pHDBMDhXaUuQzq48     bfd75ef7c4c0906768ec
                                                                                                                                       047bf28225a30cf81b392ea8e0273b2010ed2578274ef1614da04d
                  1d934cabf50bf1a6a888c39ebafd208a6d3 000000000c822d09ce717554514d72d8d57181e862                                       d0735d49a5851bb6cbd868bc10a695ea23405aa6149fd2e717893f
15285       52313 35c16265652234aa3a64c164de912       7e57579d0f70deb883b481                     1DxRyTp6Na79bpB8FCtkGFsJkGfpNAqURX    5090cb1fc7937519fdb6de
                                                                                                                                       0453e908e40278cc6f1641b074116a68931e6cbb76821656b8f5c05
                  83a22fd2e563573eb8d867233a83def12c 000000000c85ddcaf8b3c4415845cfac0d4b50db2cb                                       7627375e7b10a2110a7e25985a5147471b12d314e91443b47ef221
15286       52380 aaaf6e692a65dce7914c988a5d2848     0b60a7f72293493215496                       1KNkdE3ebzrJoNcDwVihq5quig6Q3X1Xk     2d7342117b98b6bf9f7a2
                                                                                                                                       04df52e9a930c15b07c15902ddb535846ebb11d7aaa95065066346
                  a348fe18de1910a069f022c277d6b6506d 00000000206370622d13a702fccc7d0c86147fc017d                                       9664828cc9c5b9f39a248b8aac5d43f1f29ed3adf407f29737c2c2b9
15287       52382 cbf5c0934e44b3c8923c7161b02d66     bafdb0e3feafa8febfbdb                       1JViHW5ap5PsH5pRNvDwxW3aDtTY25yGUK    8f93a06f73c640eab48d
                                                                                                                                       04cbe4f5d931dc494668a81fa4bd27447eb8e19defc3fbca4ea20b5
                  2a2680810a85a51ba1daaae406349a9b8 00000000038246da20fd1f1e0c0750f68570cb8e130                                        2d7bfba995502767bbc791c449083f6bad5b7538855d3d461dfd6a9
15288       52388 20c49b207c56833ad25a752392c84ef   c0c911588cbd04e5fe4f2                       16VzKJtLt76RaN35JH88gmw4vrKq7hH2Pf     0979acdc1c9dc7aa2b1d
                                                                                                                                       04736fb8b2176ac507030003b766a8fd64fab71562887c383ff899e
                  48a010ee240433da0ad4521180e94f7d33 00000000198877749ebadd14f8f0879ac953997a45                                        c2a973839ca23a266ba90eaa03f2045528fcd6b60ba40024b980afd
15289       52389 1cc4fdbf33f1b8afa93853ec3d758e     b97e612835fa3aa0e77714                     1H8cz4kLuzjRLMpogG3KV91geiqDRWhCFq     5adcc461eb590096fe31
                                                                                                                                       04892cb2d1cd151e61285bdea3aba1a3922d0953640f33390d3006
                  8ffd9afdf8985a6753f453ac95dfe26bdce2 0000000004bdc8a071194b5c283eafc082162c5555                                      1e28d44e262b6291bde806b3c5f05adb37fc863bdbabb7775ad4b8
15290       52425 edae019cc6e8c66f41615c6f8569         2e20918aa694325b32c5f7                     1PH64AbVgLwpcG1vbhxEbnyw3Ni5z2agSb   8539b9c882b7e2a2c08b1a
                                                                                                                                       041f594b59fa906f2c0cae5257534c61248e6bb1146c2befc8f0f942
                  93b0df4cf16d04cd5d0a97dc441f3a9e6ff 0000000010d94ff1d6209dd894229bb03cf6877bf28                                      37db189c935c78780e0ee203d59024a8ada0952f4ae1612ebf29c0
15291       52437 8f3d07da005c453a9cd780561e67f       f5a49136f28251ad3c959                       1LjzAmXStu6qoxTYF3t94qQD3VDyTdxJkW   66d75e4af419ec28e5c0
                                                                                                                                       0435e8d086fab78b40fb1d28787e130c8a35e8b25d291dd148814d
                  b81d1246cd65641602d3540e6e632a6dfb 000000001570267caf0f02512a06ddf3cfdcc3ce2de                                       0f7f3a183359a2e24db29c67dcd756d51319e2986c9c303132aec57
15292       52448 cc6b82bd1ee738a1cd114b25dcbd37     46185330fb03d5790099c                       1N6xjt8o19saBxCeaBNEn59dwZLurkquwe    a547b80a2bf00697d1fb7
                                                                                                                                       04d7ad23f9a2e492dff194c6b855681acd6cd821f3f1f4560be09438
                  865a155452397507c713a3623a6a555dd 000000000466375a51708d5b5cb7dc92f3f6c8097af                                        24250ffdb9eeff69002c0a8b71508b80de41c4d5459f411b3d3956c
15293       52451 a5110cc114ee38d562e67fe9292dcb2   c949b9f896ee3c224b5e1                       15R3YqoiNnnRhnpTuKJVigsGposrAVg4Uc     6d2d11d7fa5fb744092
                                                                                                                                       0456b7b98971e80f79e30925047e3af434c35d0ed4083a86e931fd
                  ab0f72dd9ca9ca545e413baaa2a03b7885 00000000122bb33a1a19dbeee15a2da0878c8c032e                                        581ad304c77876b90bdf2316a9ef180d118bc7bbae074b0cfadede9
15294       52481 247b660c61457186e12198d977a4d2     742a58ceeb29752758cb96                     1FVNYmKotNfoDm6bCyoJEr8W8W2pWeWHHd     03daef3a58affd67b6d0a
                                                                                                                                       0417dc0ca10dd2f77175b559479b055b41b7c09efda9961d1c51dce
                  ada1b29ab77e751b72dbc6bb185640810 0000000002ff3e81bd5b01255f162941ba06b71c54c                                        68f0b943de16d475a3c2b54ed560c4ec1f0a7e0faea25b8767a1418
15295       52482 39a75bc3b8fec1b47d84d5d73703697   1e5af759ea68a5b774223                       14eCpC5ZwYuELdwSHZrkYCuQsboxHDnjNu     593bffc972ffa059a1f0
                                                                                                                                       045f541843ed79d30202cfab34271dc20c6c4f11f3bef7f51f8a429a
                  c1a476030c4214669ea29226a8390151dc 0000000006f97bcedc745eb4147bcb639dceb54f715                                       1d3bca8510ed3e44b06b1e302ad7656569f113a467b72734a112b1
15296       52513 1c21df0c0e4a91f5f925a839c6b504     6f1b613f82d29ded9801e                       19iz7yGhBxegmH3G3BPhopvt7LCbB3KBay    c8f8f278e71bb6f598ab
                                                                                                                                       047ded34fbe79cc7dac1f92af04b2012a83cd1f53f36f6c1c3c5d4a0
                  37e96aeeabfce22e44e001b7761a32c8b3 0000000001f01afa058f7a84cb2b01dd83f5a761864                                       ab991a4c4f16380655a2c41b91653523caea84abbc24906c522f046
15297       52526 fafcf7f2158308694d005e35ef1564     e71622fbdd76d31a77bff                       16mtmkHuF32Xe668ZtLNrnbfQcafHXe64z    595b6918bae9f34540d
                                                                                                                                       0429b56f8a4b9b229298de6d00c94d59591c2412089bf0ae2b8d43
                  344a9e7321284449367865acb7e400cdfc 0000000005d94b9c54a4d41d1258cec88b3ba0ef82                                        ee68304671f68f787a1637226bd4d29623a5aeb7a0ece69ba99035
15298       52547 5386261696901a5b0a204d5775c411     26650f06c646ec8dc3df98                     19hng9Cx8pnLLNthqsYZBByneH9Mxb7vYm     fd861022e1d0ddb6d46e25
                                                                                                                                       04213d0a00c3aec61ce0cbd8f29cbbe0f62d597c3bf9f0c2fbfd87d8
                  7ca6f72e31f01d0de8ecbcc36581561cbbf 000000001247a78275a1e60f52f2b997ee86f6e030                                       ad4085770d267b85361780de52a5037da7298bed7045dae19a465
15299       52551 a582a81f61489e8a2e4123ed39ba2       b4a83233b6142499a79d1a                     17q5tA6oM3UcieMrxhUfQJFx6rD3LvJzfp    399c4440756bb0e5513e1
                                                                                                                                       04cf7353d65610ef5f6821608a43fc7f1febd67779bdadda83d970c8
                  975bf3ed445c542311f568738d14cffd9a4 00000000039d3e71542c760ba06e47b316c136ab59                                       d4d71a919f0b281c019dfe5b460763402feda6802f63b18be1b3ad7
15300       52560 79eb7431da97bac99cb0cf9e7f007       61f24940c393ecd55842f6                     1BWvnVhivo4zTAu2NAZsZwevMusccnNLFi    c2bd23878779fe8bc0d
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 852 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       040867f0d77e3c1feba15e63e6aad7bea1ee9efffade758c85acb8a
                  7a2c38eaf1db6d21fea5cda4286b453066 0000000009695934ae5df1f680b376d53eab8916eb                                        102df85dd06e3a26dd83f9db2bafc6c3d80a09773cde2a665777fc6
15301       52565 c09e7760d15774f4b7d0f44edd1a68     c564334091d780bcabec9a                     15sxzZ4QSaoiMo5KYH9ab4xQj34yeJmKgb     429bb7a9a8f1f921fc7c
                                                                                                                                       04ba99ac9930b6febcea36cb1501138635be01e11c615575cdbeb9
                  d9f7efd3ae4e7553f104d8604ceeb7e471 000000000dcccecf1b4d74420b5822dc6bee96e364                                        bd1836b84a067c9f8ac664dfe97abe6b7e1dcdb214111a1bde0672
15302       52569 b883901792864bc67dcd9148f2e33e     a91939fb8c69d7ada93005                     1DRouTaqFcC53Qnfi99282fJTgJc75UpJR     03942cda356b45e5669040
                                                                                                                                       04fd5e981df2d8fee91c4d689410502556558742572598ab39c2ab7
                  2528bfc03626383abd5799b86e967291b0 000000000059dfafa8dcb2002678bdf82e4434de63                                        d1023a231fd81cfdedf64f3e541cf46d47e2beb6385916232878ada
15303       52575 a716aa94a3a5bd7f3c34ed04c22a45     97f78693427eeea94d7864                     1M4MFyiqtU73jtvGrrLVHbcq3KTNzJiKyH     db37a9b5eb5303960243
                                                                                                                                       04e1d674c9e8c3f5c32e2a2d1a8d9d06d8ec76be9127d5225e7026
                  7324ad52b568f69f8fdc4c44a9eaba4be40 00000000148926345a6b972338743f04a47bea3fcd                                       db71196c49d22b0e7830f46e9367c92515322738a60f5877debdee
15304       52577 4c33b720c74d31d45aae76c476c3f       bfe89e78dfad019d999b01                     1odcZFdK69vo7XyBDxad5QyZHn7VjSiRK     ddd63fff86e77c8d692bf8
                                                                                                                                       0400d8abe97a776e59355423d675e38a9f212a60b8fa16e04ff854d
                  01a58bd2e9e6e592afa940de5cc7c68bd8 0000000013a5e2bcc6983627962431ecdfdf9463d9                                        13ea8c23e528b0d25bde25e57210ad5bef75f4f39e70f6673ce88f3
15305       52604 6dfeb3dcc78660c824ae5c27370c1e     e1d863b0bea6bad26afc0a                     1Cc9jRT2PAczYGwFDzZ42WsK2tJgSrZ96      e9e358d886832035648a
                                                                                                                                       043c833b080b2392b56702cc39497a90f442ce5d73d26f2fabfbbcd
                  fc7d9338bf7f9ec0b071c2fd6c0416e5c23 0000000001995ca2905e5d5bc83354ed31f3fb5c56                                       6c24efc12bc2bba75c57b4d224998707141170ae8491dabbc18730
15306       52607 9682c125d258ddca9778c5fede174       a6146e9c20f88f2bc4e3f7                     1CtVMGyWnq3njkFDsMYBVkRXp2biUUWyUj    980c0217e7fdc2f198f59
                                                                                                                                       045e143bed72d0f950df287f054e0266390ff5eb2e0430fff83ae8a3
                  a04847328c4a23a555de5e2da6991a6a0 000000000311e58145f6a176e700229d6d169e77ca                                         91238fd692bb04c6671edd058521b1ca4b714563c8311c761cd9f19
15307       52614 5aba4a830b68f37754e03de223cfb18   490043d8a32a613e4d6322                     1Q6oeCRC6DC5e8hetMPez4Js6ESsVgFass      43c5bb6315cee645703
                                                                                                                                       040d1cd09b67b1262997fbbc9657bb390de85eaf517680fff05123d
                  f29634682212c6afb4d84e294699e9ff1c2 00000000005ffe84117103f8197a1663ae3604052f0                                      7934e37c1a95bc2b6a7b7843ae3424c734b6da0eee5f4e896ad15b
15308       52648 839ae5ae85a20807f341550bb667f       7f9fa81fe9b57f893365e                       1LU729jJDh3t8Xxn1ppdqbRq5z5XzW6v2y   84de290c250e3b76a1f07
                                                                                                                                       04c5272536009f4fdcaf77d23aabccab28da8757a350eb8ea61cacfe
                  18f8aa3152b33cc524233ee35eb3120650 000000000b3453a6c4194c84a78882473ab1619aed                                        1b6cec6fd52503e2babeac1d930b8379d640b7a85b600833e4fcfa7
15309       52661 ad076474d59126087b57db5bbb7525     b56c8ebfac4854c308a672                     1EqTkr9mHAm5akBF6Mo3DuT4C81FMSht1      277006ac48b090db341
                                                                                                                                       045d633686ebc4ed92d6bc29cda422513d31fcdf07faf530a29f0a6d
                  34eb6e90013d1af377fb384bdf2d0400e1 000000001159ec9265af29f104d76fb5840bed7579                                        60ea4d129e1d2ad7b2907a3bb460dbbd4ffb50fb855720f45fa9ec1
15310       52689 a1c89f0c9e195c1bb8485a99b503f8     55acea4a815647444f68a2                     1HXc51JEf1e2LN4UtLZa3U32g8Ew9EuHzc     894113f5d252c465081
                                                                                                                                       04dd47c1b3501d39faa7fef1c30a6e7647cea31b3c543065646dc7b
                  fd3af693eb76ba2068dd7ad963aa9c0e59 000000000fd810e0dc3dbeae63457073a68636b016                                        87386747eea48865f4d3552ac39bde2e6e67e4b31186f6cfe43a415
15311       52690 cdd5c4b2252b5a51fc4f52354b54b2     9a97044dad36c22540ad58                     1734NYVmFVUh1L6J6gAXwPbjHjvuBWtw5c     7f6d3c91036ffefda9b3
                                                                                                                                       0492859d896e7d177afc35a0e48901d00ca3a6b5d6e189247a09c3
                  33d8d8435862ccd83bad485ec336c5d9ac 000000000d342540c3ec9182366b00538ddb3870bd                                        36c9b64c713c9d0bd1ca8c960d3918df6011c75e0b4ed70cc7937b8
15312       52699 41f8b8a1e33f2ffc7f93c8c8416ebc     1f909f94273c79a632f827                     1CyWw8QJ9nE9L8YTKNwK3DhUcTK21NH3wa     896dee39f13a727c5a5a3
                                                                                                                                       04e6bbb6ba3c5416a52b14e90b1c0b024604e8c899944646112ef7
                  892d8e663e129f4238b03873ee746089b5 000000000b1a1e00331cf734f5a7ee4809f257baccd                                       29cb91bf4286b3923ca1e82611bac5d6368ae8c559af6d10ba7fa9e
15313       52719 56684ae09994020315662f6fed96b5     921e1f32db351250abb65                       1Kf66mfy5V9Ki2Tw9uthfgVTsZfV6R7yp4    e563735193c45098d9d99
                                                                                                                                       0480d5500112869654c4dfe24aacdd926c7c59e4f6e1bbf2f05def8e
                  9f583c6cb8159ffc933dcd628dbd490760f 0000000007b4842de6c47caff08b562741f02d90e9e                                      4fd6843bd8e6e20c9c48a8dd1edb757b0ed5e4d147d89d690e6432
15314       52761 e6e5cbdef7d4363aae9caeae42993       5143675b220a6018685f1                       1P9frGNNm9yFsH4W94NfFt519razLcEhto   c26ad86e017b8e50c8d0
                                                                                                                                       049041cbb1e57e60dbc877a2b9b7399a4ad125caeb90e037dae4fa
                  77fc6ec5995ac5f262bbdb17649ce065cf2 0000000001f27ddeda2d5efb6059c73379596241eb                                       19b4d7fba538ce3e5fb1b20361225d1c316b416cf1f34de1285e34d
15315       52778 b2cc1d6b152a3cee36221c5961a74       341642b96928203dd9f258                     15S7pxgVFhAB7Tnqmqa4gRwkzbXCz7Q2WW    b799c8e615867f3aac857
                                                                                                                                       04a410cac59bfde37bdd595eee7fbba74c7ad8484559cc17b202e08
                  0a227a394c05af27d43151423ed1e6fabe 0000000005d9f181b2067d57801ebcd79a916716ae                                        752f1ee242c1b58d4b317f267d01a083fda647b7a24de7822628ccb
15316       52781 2e2c1feafb36138aa04cac882411d3     c5e03b116ece8718760afb                     1MHksgD3Nfis7iX94ay5pq7JTpMicL7mod     706c358272d3f4747204
                                                                                                                                       043a185fa59db31bc4cd87cf753d5646bf79f934a76edf063e7ee3e
                  caa16cc358007a18321cad5d79e1d5123a 00000000007ac840b72c971300c2de05bac59fa197                                        48ff5aa4e2af997bfcb2d1ece29182e0f7552c008d3a1d4d8041c564
15317       52796 3363e111afc67932a4f7d6e69c2e94     4bcf7324195e98711fedc3                     1Goxvqu1yKJpHqaZ8Xv9fRKL2C7nNi9CFX     af580d34821f7a5bfc8
                                                                                                                                       048865643b179e7d8cdc135e694fe1dadc1c036110b2086b35706f3
                  f5589a311151d2832ea91c6570156f290c 00000000028614331d138dfd253fdea37d80bcf270f                                       89d66d370e57e8c30cc1a8e76d451c369ba12c047abaf7837881e7
15318       52802 6385313d2a971382f43e850c90ea65     b259f6d609c55870f04c9                       1H4uScXLhd6inoy6ggfrBJ1Q3nh832b3PQ    381505108cc450b171962
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 853 of
                                                               913
        A                          B                                       C                                            D                                           E
                                                                                                                                       04980aea9cb79c0e7cb7d83a21823a50fe1103f9c5124e411cad6c3
                  8742b9d747a7bd2c9f0bf829ba8721de68 000000000c700e2de31ab5bb47036367068fae9d0f                                        8141858a0fa27e717b23f7ef614e2ec9cf634b63a1dee1149307402
15319       52812 63679693af3ecbac33a0c39d29ff36     73537ba31caf19c236e5fd                     1GsLwmhUhAzue4AexUzrPzD5LGrZjstAsE     507da3af12ee4921f542
                                                                                                                                       042f989056ab9a492c94a3a0c3d13593e0375d2f70e59a81c93925
                  f401c796cc75729dc72a13007cc50b5b164 00000000095a0d1a8ff23fce3644659b4fa23d13c55                                      94bff4c6cacf4451f08684cc4c69cc0a136af95b0a36f349af3cdb7de
15320       52820 4ddd1762d191c8b512dd16fe52415       ce323d7634c17af6afc92                       14pzLn5NZd6gEnQSuyjkhjGtCbNj8c8h4t   cb8154cfee11b9177c5
                                                                                                                                       040fa0c7cff36d6676f2357ce342a7ed8a8417bf40cc6e180c3d815e
                  2a468659ad5300d64b1248b7f1c02d4d8f 000000000217681d31656f09ea27098c9e4b38d87a                                        f2141fc236aafe405f66a80ca353b4318d43ad40956acb6e8e1731e
15321       52823 bf8f1dce76fec245b4593e5a4795cd     9c466f0434db67f775ed59                     1DUfyBUc6qjgkcpTHT9GwXMwmb2p4MXrYX     d6bd4e9be33b96b7329
                                                                                                                                       047d959afa40e40d1fa381bb69487d6ebd3e030d6f728d7d324f7ff
                  c8f9b97812b55964e5c79c85c68f7157def 000000001183981834981763734b7e6e09fe0a5f34                                       d05b32adc160c4449af248947a8f72ce9e4a1ccca4da19d17328747
15322       52826 87a11c11a605ecf9d5145ff944737       5012ff82a19c66076efee9                     1FcyGDQTRcFT3SmYJne8o1VbB1qiZpfVjc    179b6938a13f0ef15691
                                                                                                                                       0484332d06b5eba5efe3ac41e2230524a5162266f8fc1cc83fd8463
                  19f9ff5da5e30385a8b45455c747771b5b 000000001587d26c9bb933ff89282ad9f235c2496c8                                       1295ca632e163d69a5d20ab48960fc148626c62abc95249a51ec09
15323       52832 7ebae9ceabb1f1637aa696793c137a     7824725de053ffb1ea90b                       1CSgqwb5GVvCzv1sEBXSfsTLpQkWi3gGQx    8505fce7b15d7901a8044
                                                                                                                                       04c7bd4d55aded3c06a8834ee29c3ce085be6c9c21e11514fe3240c
                  1a2d368086f803b27c84deb89807b56fc6 000000000c11a2fb423ad567e592376f4d0cdcf0c37                                       ba3b05f71e5712b6d03a5c5f0278c155b6fd92deb73d7405f80b2d1
15324       52833 d6f36f65d2184037acec08e65d9ef7     a4be7341c64035a7d215e                       16U9jd1kjd7dZKzpciUWCUgGcWXjxb7D3p    83ced4096153ddef4f8d
                                                                                                                                       04b55096e6ff7cbef118326f0f36d47f9b56e1044d3b523bca47cc96
                  ebabab2578050989013ab8d1e622d2fd33 0000000014fc69996a2bbcb59382a41d2507c16874                                        da64bf4970df479ca31e3690f8383bac5e6025d8f823d750d657a4e
15325       52840 92a754bafd8ecc5bd5d98ed2d12a48     4e99cdda3b5f3734d51efb                     17r5RrjbtPQ5tRHn3EQ3WYiLkJVmZCpByc     046f0b927c48fd37705
                                                                                                                                       046c4868155eb7d847bf3d91536dd7e260c7c94db50d9ed5fb30b0f
                  887a7508153a2288af69209451c9133bf2 00000000092cabc3cbc59634bbb90f1b7bf90553671                                       c463e724280f1a1d56e37b7875d2e29209e6b179e1036f22f50019
15326       52841 1cf154841ab770f275eb0e77125cc7     be5fa97abd041aad871e2                       158sBJDyNqEmJTBX2QU85KaYq6YqC7upvG    13ab13d6093f201466b74
                                                                                                                                       04fd70927fe22c177dd630f884cd7b2354b07613670fc96121d5a5d
                  8d290778ea9c7cadde1a701985db67e791 0000000004fb612417f97c31fc3e5e9b0b1d3b0cf9c                                       33f3b53d1840d8d7e16e5a138690a792f8f16464a139b0b1b8be60
15327       52844 da4be73cbabb234f81d3ef39338d67     079a3a8e7bea4ba5e2e67                       1Cki1bcNST2vYvcYQgW5KCf1BGqPueirEz    4773887a44a44299e7cb3
                                                                                                                                       049434589a6168d3ba135d62a23b23a1659c5608ac4082206711f1
                  b2b06b6944195a3186c1ea4d6efb085e6c 00000000038a02f636ee67df7f670017739ac12a01f                                       f12d7adbf9b101de3eabbf09785e7455ee0e7afa839c2c6453a779e
15328       52854 52fef194697dcda4013d60e71ec052     b3c8cad1019f6d22c83cc                       1Mt2vbMnaqFGRT1khM5ay3wtjPgdKN3yK6    8affd9e8be853f635cc5a
                                                                                                                                       04f11a68ad74f6c2276c17f9ae34d88f857f1f2fd39549f8df3ab75b1
                  c2e672bc81c1ee8441171d0367d350b4b7 0000000005c4dff8709b3c61b5e26bf4cb77562015c                                       a8d0c2671064ef476f6f8cc7610d9aa2382128aa9426ec22e56030a
15329       52861 c11a23048d0301dcae425ea332b7e0     e996fcd8869237fa78f23                       13Qs8gZFrvFb1S4oqQ95rcR6QdzT5KrkDr    9d9bf0023b43b4ce30
                                                                                                                                       04da3ec5eddd99300b89805f2977e134851d4de994857e54a933ad
                  bb78503eb0fc3c17f166289b3d8575312e 0000000015d5ed56f4529ede637aa395dbde758229                                        8ece92e27e332363984c990998ade0a2617560e59da2e47db031a3
15330       52882 703fd59c2ecb204f12f019e0bb300c     33b31b3ce65e68436f1de3                     1E7CSixeHBBKsavhLSrg7AMnPBSqkTQRL3     7343eff80e8e09c470658f
                                                                                                                                       04aac550085f89a0a8466c73a126bb6b16e687c39678492742cdce
                  c202ef471a9a6e2b7da20bc4e5eb2b229c 000000000468f54249b14f1d15731902930c61879b                                        8a9aa24ac9e305c5a0744a0b12d2af96bc1db97603797856447c67
15331       52889 c2b41b79db35baeaaa24f225964a09     c32284ae37f05ad3cf0031                     1NvwtY8tMXUkUKP4SZDaWrMP8eemPYomU1     d7ebdfa477c6e8128995cd
                                                                                                                                       0485146e52de44f5b9eec35a2d1b66120894b41ca7dd6fb385719e
                  b86b5b50c56232635a59d11d17b0b52c1b 0000000012b49e248f9d7fc8547602477f5582ccb1f                                       4b405fb8fb9a2f64a6526222e4d8fb7ffef9e0d3907c324f730a634c
15332       52891 f20ae242c3ab7c1394acbd2bf85a49     85fd656e8fe74d0311b36                       17Kcqd7W5AFjoKJxo5g1Z4XuwaKtHLMYFg    44f8e7f142c68e1e4f15
                                                                                                                                       04d78350e960a2eb29870372b6c8f48895c7bd1ff790e0e99116f5c
                  6be26ec48a638bf9bfddddb448107da2db 000000001592a94313d91915978a614d421064e31                                         0be0ef5d1db5e34329dc0ab210e2a3e7304841869d65dc64b30a1d
15333       52894 78ff32d97a96a51abd4c61cccd2ac0     93eaa583c721d9b0e6b683a                   1QLLQrjXqtpzH6fwsRHSh891Xbwgw3VKbr      6d736377cc13c50df0506
                                                                                                                                       043ea6d143fc612d0d3ee2020522457bc1d658f0f5c888b3a895b66
                  8c6712ca38b5dbb186560005a51ea60b03 00000000039d81cad5a578c8e57596713235ddfecf                                        fa8019375f7bf0f015ae27471a8c06bad4e19d0c502fa04eed0eb4d
15334       52905 f9d0b809b143d89e128a50e89dec13     e8de0d13d3e262cca9ab5e                     14kRpiGvB5NPg1cUbiCaCq1YooprV293gg     5d74d41e67653d3381f8
                                                                                                                                       04a78bad519203d94e751eb4e3acbe29dd592f2861a0c83b74181c
                  79ae23400b438ba166ea2481eb250a74b 0000000006ca56d20403cdc8c9f9d553c00547a25f2                                        a29479887739ef7a06d78b0675a7c8e4fab7b892c42721131ff1220
15335       52920 566930531f5cda538966b32fe0c27f9   84e892943a8c5ef21c50b                       1AZMH9uwc7gQN2Gsw7pP3dFJ4vCZSt7rMj     e7b0b82fc6b153cf43525
                                                                                                                                       049aac4175a8d5a950054dcafe85239f76b4d363db170d322331ae
                  709efd9b4561932b53b63794f906675f9df 00000000101056e614402c5343b48c5c7f885bf074                                       dc86cac84c1f1ae0abd942b92584ed613839504a9807feb105709e2
15336       52924 8d5f54ae8c057755ad5fa6a51e999       996c3eca2c8f5c71543b82                     1DxnWd6N3VGqNFMNfMPdm6fbBf1HfhA9Cb    2d13930c7d736f6261d39
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 854 of
                                                               913
        A                         B                                       C                                             D                                            E
                                                                                                                                        04eccaab20d3afa79b53eb0019f967ea999720527cf39f755ad356f
                  7d01bd15ffc00484a901ffa7faf8d071331 00000000097cadffc33d2c9841ff55537c4102387ce                                       a06ab9007bc9491245ed0843c64eec1b790ed866166e9cfa910156
15337       52928 29be04d3fcdb1412317d4d8b35171       6719691f3d1ba78411ae9                       1AGuFwn7544466HdZAvejLijsZNErwFZDE    dfb83151108aa8b7e41e3
                                                                                                                                        04e7b90668eac0b4874d0a1a1fc9f6517c7245fad56e7eb8bbf4cc9
                  f86c6d282b695b8d311190758c7f10bff1f 0000000013c01dd448abd3585487e746193d30994                                         0e20f7a37260495bee2544153e9976213aa8ada4c198511c56188f
15338       52945 99c1531bb36fd9f30b20cfeee92f9       955d112b1b41cb6fac7b812                   16CVxk6Pr6UfFeF1a75934nafhf1iwfW7z      101312c2b54724bdaef11
                                                                                                                                        0426b8ec1422cad9d2030575a77ceb9f25973a25ef35c9291948767
                  43aeda7711be6a74de06db6bd97f56d90b 0000000015c1e120a1bc6eaf24c6d9d91af37bf7b5c                                        415b5210d553221d6565b41e4de27123974209afb237b472e82768
15339       52951 9338f6d34aadc465114b60ed4a3523     a86dfecca975da22b20e1                       1AGHrMypQb9HVJYnjeQ3oVskj5n4EWxdLv     1c15123964b53596805d6
                                                                                                                                        04b9a824ad2973197ed2898b5eebdf1f0ca8c027bc572742a20164
                  31895171f6d9d249af3235919df5cc30837 00000000103a244af5619b71d55bec6350b6b24be8                                        957a65de79bfe24c65e96e4e1b4b8cb19a6a22cf3dab0702eda79ac
15340       52957 a33597b6e90dde180b5848fdadeee       48b1f33bede6e6f9ad70cd                     1HGmgvGvJtmuz2dJyANrviBD96btUxigaw     c344289e639b4fd363dfc
                                                                                                                                        0446d77ce5be5d9f9dd21341be7bbf3a2141275b219f0b62809036
                  031a91700e3ff4c8e70ce0a545625ca258 000000000d2197edb402ff23493b4eee4908e4be91                                         a08254fef7ab1b6b9bd3f9d7f97148ae1a8973f99c2b91c6b74831c
15341       52960 3483cf31501054512e9d5cc775b0ab     3ab05c572eee7db9ae4f44                     1NJuZYATPK6AxYLGor87gEjNVwU4xzxhwm      1f3a08d1226d66d6a6f12
                                                                                                                                        04f5e8829e6207281c4f75c0bb38cae768ebec288dbd78ff012f7d2b
                  77d532cf2b4eb4813ed56f8f50b5a753d3 000000000996d421e49eccd5418cab579bbca952bc                                         9b176b7777279ae6e7176a54c8e899a5de3be5834a500d7b431e5
15342       52961 8187df36df12f450bb20931a8d091d     717edf01c46eb8a09352c8                     1K9pK9aQWtsG7mxeNm216KFGcx4Z9f4U1t      75a1df97e65505bd019ea
                                                                                                                                        04aff3ac20a90c77937f3c26e9e9aa4042edd911f34a8170f6c0f28b
                  8672bc792803f3ffdcd35d40c57fbeafe57 0000000004e9b014872359f753f826ab40ed9f18b6                                        65a98e43ccef5d7bf4d0523dcfa9be178f36018944603358660d906
15343       52967 599a4b011c0d9bda69c5c53c2a306       79581a50fa8e9846a11f2a                     15MDbZA2hWvQ5hXEE4ZKefRooxoqT4ihWm     d8ee6c0f0b43d570425
                                                                                                                                        044f38d4b87c763259899412c6e5fbac932943253b51a1ff054dcb5
                  fdd548e235eefc999c284579c85a2a881ca 000000000afb8013cfdf8fe08c83bf7e743877cc3bde                                      1c4e0ba4d33f1e37d0f484f2cd1c292f0887de72aeae5e4b64dcdb5
15344       52968 83908ad29feb30311da48a03efa6a       4d9557a85627696ec2d3                         1GVKuxuPtr1Ng75ceZCEeC55VTydBC9vVo   dc686c89097cfd73d378
                                                                                                                                        049a43e12e0a2b0260925293905793bfd6d954cd6faf5cf0a865e50
                  e6cbbd7a04df7cdb06292cfdc147d07b0c9 000000000f79242a879ad8cf5902ec9c62aaad96f5c                                       10ce42ea8d96c07f91d5c46e614d7b98a2f7b17066cacb48281355b
15345       52997 c303673b02fd23f777f97a944faa6       c65093f288b5765397a74                       13vEYW1aZHLPd6qNMWUWkG5QxEqwp2bWct    d8cd861bc886ba8d4420
                                                                                                                                        04c3af01e45781ece49d9d1bb1482d96bd347db24bfb7b5c647260
                  00691d6ad71069b5e265dd35d733ef6c7b 0000000016273b20b344d54c7fad234032f642023b                                         1fa4fb9211cae2d0b74127f4d6aeef0f27e93924eaabf0d8886b3b4
15346       53007 5aa674a194ba2cd0af9e6a71c48540     ee12d14b9f5fdb5bf6b905                     1PmkoMJ4L35YgF84SKVfRsZJmxjrGsGQkH      b0157ecaf7a24bbd0090f
                                                                                                                                        0458e48f7054805ad45e41f890453091e12ec17168f264f6093d523
                  d74248b255828afbafaf71c1554af63f08e 00000000063615d7e34193680ab9df71976493591a                                        8febe66c1966101afccc213960902272a89d352a0cbd9b54bd0c009
15347       53011 6e037c54c2aa6b63f6fc81cc961df       1145a91a4dffd782d9a346                     1GQW1HADNBH2qRCEYEtNqfu4Jx9BZd71do     db9669792ab81156f30c
                                                                                                                                        0407d5e5c10068df3b0c5143e3d3855e07a7f8ec86d625fa4b15f84
                  842f7332a26cb5964ef7dcfe5dbed16f419 000000000d78391f0ebe1746d0f6b93163f3983405f                                       268881a778e672516e420efe3944d87a9b23f7ebd54ee50ba01f5b
15348       53016 a2a5e811bfd3acbced26b5ca09bea       e26c1db69bdb2f7d9ae87                       1DUcbwQGvxCVBfiW7tLVrsuLoLGJNzXhn6    23ccde555c05d48c09199
                                                                                                                                        044a58c1e5189f05cfc495b2629a68d02c1c9566669135b23fcc5d7
                  1ea10bb54cbcadfd3f24c64a6b45351b46 000000000da54264d8eac61035e216393e92fdbd15                                         2ffa1c7da20de1130e9bdad3ca98ed23e443ae4e0781265daa6e0a
15349       53020 8f7bcaef410827ce9bfb4302565b0a     c7a60c496013e20cdfa01a                     13vcnyUEpGyEBKLU5X4CLqFeKvf4hwHHoB      9e337816b7d472f249785
                                                                                                                                        043ae6a8e74ba43da32c2e33a1c2c34a3ecea235a8ff6078ddd79e6
                  2d305772391e02fbb92b6827f447ddfafab 00000000157c45a8a5f0998e90f88210ce702c8a51                                        f519eb4b7fb750360f7ade1b63e4841515ef94c281050999fcb46b9
15350       53036 1179297290a813c3b7c023ad7cbd3       4fae42abf6f520e046ffc4                     1QFwPbZqrQZfmgKm8uJbUHTJLqrv2amdWo     067ce4f652aa02cf19b8
                                                                                                                                        0444a6fb05c1cfa4ddbe315052bba4e21b723b19502f4d934e7a11e
                  9c4a8d2f73e75f8a68556e8ef1d03cb9e69 00000000126a41c86f1dcd4e89b1ef1d7152d37a51                                        0ffb40cfbb5fcf2f8d5c96187c3a2fa49ac946d8862cb4b17736b445f
15351       53051 2548c4786e6d8347660cfe168a573       ac96c5ff4ac68e37efb5e7                     1BkT8jmwUbsg3Ruzt1JiXxkxu9SnggkeaQ     77f1964c95d35fd5d7
                                                                                                                                        04f64b5fe2d66c2bd0f5e42ba49d3b4df9004a4406129037c61cf5b
                  ed85c9d661e829543dc84eaf793e4b56a1 0000000004ff1461a385572fd4d82fb1bf8c9842b82                                        8dbdb5ea65fbee8ca21ba6ba21112d76046a186053fb6c00ce91f9f
15352       53056 a176792b637621558b76bd556ff8da     1cd02496150c01630dc2f                       1HQiRd297s442fV65K6yvKE33Er54B1K5i     3caba58486ae6d6f6023
                                                                                                                                        047db1426fabb1642d23c47d86fe5dd336580515869f598c2c05c72
                  0d776aeed255ffd290439fc05464d66143 00000000082cd27e87ffae953581f84412d57639b7                                         734f1e48d76f54064bf01d6968b0a76549b2bbd27313b2786e5abfb
15353       53065 3075b62d83c14626178f66678fa67e     d79e3792f539e0d378cb23                     1JWKM9Cevj7xdJnEby1HuNPie4buQFuB8F      48782e9e7707285e5f46
                                                                                                                                        0464be16197ba30f0a841034ef8875d7695a1aea08bf5169053038
                  c9c344b4937efeaf3617c48d10b023c3386 0000000010a27c4986731fc274c6026a60b8d0d345                                        046b770766924eb730bd06452f1565a32380bde5aee462fc82d934
15354       53068 c55d84995d348e3505a9fa08b7570       972911f8b1cb51a859c018                     1JjYRUzCA1ykwGeTkr2FTkQ2dF5AtUuxgs     3123bb2434093488c90224
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 855 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                       0446995ee67b2d64a384e8112e666980f893e3feade39e69843f3c
                  28d39c3845c4220365c819b168ca714f4c 000000000b10fbccd69af2231780d1bd48114a6e69f                                       9d1457ce822077443df541b86402f89fa55ab1c5a35b175bef8b1da
15355       53091 6b5919ce6646e3dece08e56244f993     a374f87de1c500f28733b                       15REhqu61UrbgGWa2M6oG2DT8xLkmT5Fty    ef9e87387cb371bcfb48a
                                                                                                                                       04ae428a7e8d59fa6cf41ca3c676c1cb4980114c89795c0de3ba76d
                  b29b1fd4b4ff31ddb2bcfcc35c3ce033550 00000000054397ec5dea6057c795e7f18fee43a9a5                                       4ec27ae2ab700c4d45584ff256dd645fe93e7efd73029d2f7bc9ac9f
15356       53101 1448138c65bceef1a74db0be84e02       1a4bb5a710516db51f7340                     1PKNsRyCGwjXitwofj51nHU7XVUR6Yve2Q    e3c50bc49ef366121e4
                                                                                                                                       0449d9ac8a36bb099b00906015fa90eecbfad2549bc55f56e44455b
                  f0ab524950ba1e1887ae99720a3a30d348 000000001125c0045b58bdc4ee61507e5e702e0314                                        06bd07c9f8420d46451e2386114fd4b43a9e299859222268261240
15357       53111 f003fe6cff9ac1df6a3fd18efae5ec     33fcb840e07af5ea511cc7                     14bssoP9jcddH8kLz2bo4LuSEojKqpnL6N     43af0927d6f7996a640a2
                                                                                                                                       04101bc9f84a1c9ff1abd73ede1c1235b59d5850c196e9e2a6b9e3e
                  37b0c789f5f74963ca3fba1d8e1e21d0cf3 000000000e16554904c2653db38774ca00ec32156e                                       32580b9bca867e2e329791631bcf0418df809e0f8be92ccb3e467dd
15358       53117 c0a629ac5cddc269e550ab13c8350       434bff86349014b030426e                     1FGr8PPKYZB5iASAjY2E9FSiV9gPPZpMyX    7eed916ae098a41815cf
                                                                                                                                       048894bddf2e8e33a15e4c74d8d660b87e493bd851a9cf2bcdc1c6c
                  d138e74cd55f73019fe5c65c1f686049507 00000000044561ffc1ed0b4277917273b9c9e3a081                                       625ac45b525efcca4c6c7e4c096462ef2e16d5b1d3f495eabf5f9c5e
15359       53126 0f00c429cca9fffe2cb047bca496f       acc62188afe4e734cbd49b                     179utctqNPs2X1PEMZar3SuhUR7Av14iHX    94c845c714e66edd2b7
                                                                                                                                       043e5a11151e8e64084580b48577a679fc74fde84956bf13d868d0
                  9ed99f031f98a53c49801270c80d826844 000000000dc2d296f605488c47cbefbf7ca5a719f94                                       327ec83f567a879aff15b0f915ffc6efc5f7743d6c6db73aa69fae58a
15360       53182 ee43d165fd9f20e987778b81e4b551     ebe92d74b19225a96e92f                       1NK5sxGjAj2CH5kGtfU5kDLxvHrrERYzkB    1ae4f9591bedc0f283a
                                                                                                                                       049eb6d2731ec3bb8632a4016ce7978963fd55f9adbd21f7204c0b6
                  bfea905ebb874fe034527cad4bae912039 00000000094869bd94ce166333f871cb2402b883b6                                        5567d104e8b422eae3a835ef0f0cf22a4367897dc09ee4d1cf64916
15361       53184 875be2dd04ab349e8d3946804a4540     46a19b2e5f4593901932b1                     1sBt5bwNQey9A1i2u6qsJGdDpDjyU2DLC      7ce9ecd95f7ea8544a47
                                                                                                                                       04bee6e043d068e7fa715528fe25cb6248a01081a7f70b279e6370
                  20f7bd5547edf0d15fef73dd3f70e51b274 000000000d5c424f8b8b94ba0a4dba5093a7e58a6e                                       7d389d6c28a0e4409bc45c748b71daee8634c8e65740718827f955
15362       53186 76034e35b2a467190d06eda42188d       5244a9d359fee9375cd1c1                     1M5LussGXEUC3jRq5vHMrtPZxpP45YCtVQ    7218816270f1f9d97f70a8
                                                                                                                                       048efdf49da1e92f4e23c681b547ec196869922776f12f8b920ee16
                  483c10a294c577d188f075081b19005ff7b 0000000009a324f0e1f32b992d70d906c42950b471                                       4f4ee9024e95028b563982441040be86a25546d0089004d5c20519
15363       53198 3b1e8243dc8665ddb6b1b2315535a       c35cd028b3760900add753                     1JSWGABCzcBJeayE8PphbidzkxT93svbHz    4a64a128aeeb76001a8ee
                                                                                                                                       041f29b8a9b30c71e891085452c2d80832654cec951d412052a963
                  3d172ce10c8cd1eb81da88fda7c2cdf243f 000000001198ee83f09859122779535eff01c2fbf8c                                      02fa14ae50de7e420839b2f1d06627e0600ac2c8c3fc05285aed8e2
15364       53205 e3cd10b609fd436cafbe0268b9607       8f4a4cb7f482c0425652c                       123LYBSYBBsB7nnmynqakrF4aiR2iigtXT   e489ac7e695360d249e7f
                                                                                                                                       046ec4b8339482acf8da10ed2808a911db0397f62595eebad02c72
                  b1c4acc048878a5b1344929f445546fe28 0000000015b0c4ee7e447caa4382a9cb529629167e                                        37f6a0677b46b2175138fb44178ff3aaf07585679c781a9d85b4fa9
15365       53210 7eb54763cf263f2e061da011879e01     e495f31a8eb5225d216790                     1GZagx6121kaFk4okzsfnXCy1Mq6fSprg1     1df3aee57109bca1d7ecd
                                                                                                                                       045c7028f1d8bf362e8765c38e4658b525dfb4c3ef4e65844fa25fce
                  737800ef41f7fdc1341c5491039be80c956 0000000002893ac3724a1c26214207c25b7b11c421                                       a3f03a0d03181b1cd8713974bfaa8cd6e3b3af5457640e8ac079d70
15366       53212 0bd311639d2f775281bc889c98b32       44cc045a2865261c9bee38                     1MyMSKDbt15rD1zJciUNYggCYNTe4vCfqo    74e215fff3ffb59982e
                                                                                                                                       043825c695d38444cd9a691f70bff5a56f623db4d3ec5c65550f9af2
                  d06a825f02e6c35700029dcb322432a336 0000000014d98dda61624471cbcea8c18f5356d888                                        aa5764c1a8e3f806347396d3d112e71f937874325640c481b290e3
15367       53224 d2f017e17e869c4fd1a3fd2cdcc546     ba079b586c5ec7a4e39b47                     1Q9WSDR8L4HkhVZC4oqBHoM2cXowu2sMkz     2bf1c3fe033d88a26f66
                                                                                                                                       0485665217feeeb56f6070e4bd353296830b7ec6bdcf2681a3eb509
                  6cb845c8c86d11f67433f76b021818be94c 0000000011417f4394b6f72d7ad260c2679e0c08a2                                       84d6e3f851e47bc673aa90de8971acd95b01bf451392d2f116c6099
15368       53236 613dc1eab4789ed4e36321a2bc271       2a3d2e54a7f36c50383930                     1989qVT5qJPN5iZzB1YKRXWAViBYCKuLGv    46764b52e355692f8dd1
                                                                                                                                       043445c5882f22c73340da0c05dcfed00d53516993ff10809921ee9
                  85d7ad570e023d8716b5083bd90aaba56 000000000db105b5379e598d02769789bc41d9da2                                          5b800caf1f1f36a13cda161943a5c2e244b963cf0c46aff03d49d539
15369       53256 cc57ccd8e00539affa1ac294154ea87   83e2557008c40143eeb9156                   1McMvW8pJfdAFqPNTY9dT1KJMAh2YTE7ow       f35323e60e3651442d1
                                                                                                                                       04ab6d3727d2529810ac2565d28813a9b29bec69d095b8cdfc1489
                  d37a7c2652de7fb51c28b49ca39b3a5dff8 000000000bf34a3d2f83214189490b7ffe809223e7b                                      1408440d615165098582d7d345f3624db579b17f71bd4e28772571
15370       53263 c9b8e5eeec3677a1d3eb77b592d64       82c6f6bde16af2b137569                       14vEAC11qFy5Ucc1sP87bAfmxkQYG6mX26   af9d1d7dfb6202fb677673
                                                                                                                                       0470be5e3bf1166a0705d42618f434d2ea3017604de2498087047a
                  c10b8bdec0db65b5a418e5c26256ae5bda 0000000011903582df31c37afccf62b0a2f4906cbecf                                      51dc5c4a6dcdd6e4ae46df90e6901c2759ca1cd9584286b2a41791a
15371       53281 cfe45e00299403cbaf265cd350d853     12ac33407661d1c29150                         1CRRc7kSrdjV3e9o8GdbYQxNvkhYhDPfZq   498fa3e3f137e578712e9
                                                                                                                                       045423008bd01b38b5337a617938dd326ef463e308d9197c642029
                  98a7f974f24e23bf022f83aae0ad68378c6 00000000088d53ba42d0f50f00ba950767a1761ef7                                       78c16c56d67eff1d6880b9d60a2beae4387748680abe2a71646145
15372       53285 e54901090c759171d4f1b685e6f2d       24072bb09840af318062a8                     153KZthAN6fGY6QbRNA2Ammk8Tsyzwo45H    446d0b12710db99f4ed3bb
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 856 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04db90035523285d7cde28ed3a598e3a960ab213983054edfb4f28
                  17301040f05afcea4c7f3877995fd110b66 0000000003f4cd7cecc4ba50ba3a76821e47b55909                                       894f77073b445c12efc4a29a9a3e51c51f80c2caeaa85a855a5cae6
15373       53290 51b7c25da9a82b9bec1614a829dc9       c09771add1cc7d7c23e16c                     16qrgPR3niZXpjV25WinQU4rASm9mwqKD3    3a13b4f5aa2e3f588a23c
                                                                                                                                       04547dc65cfd1a0312453fd6974120c5cc793b43655e9e3b03868f6
                  94d2e0d4b2a1bace88df725b649dbd3b91 00000000114d49c772e33ae761d6e04c375298b4c4                                        aed71ac4f5d09d3cfe573bac730abfaf9021ea6c346df3a5471edf05
15374       53292 19322433dcd0ea07a17bbc785eb98c     766edef467bd69b92f81b4                     1E6wQiF5eTgaaPnkTsj2atb24ZeConRQbk     b6c32d1c4e1a7079687
                                                                                                                                       042828dc644d5f9c2a556f45362aa116e4fa284c8644f2d810c89eb
                  66dae85ca4bbe1c142885194fea80ea56a 000000001106b813284cf0d1aadc4e25e5603a31d3                                        2f7cbee05d34ccc15e2d20067ab66e4e6ed2ea5c10bd0d10300c0de
15375       53299 b9398844ece6a45636f9e9cf2b4fb7     5a5ec120102415bd1752f3                     1A3fx3izXew6NKcYzV16juTxa9JigGV6Lq     39d4d1b33db37d7aa147
                                                                                                                                       042de8ace93236efe111fa84832c9950e31ac6b5726fe90dbfefab7
                  fcd6e0206eaf235ca78bd9438e51b1ae59 0000000012177e6a6c1713c6d5fe3c4a2588824581                                        96c8cb87168e66568e4b3b64c45201e66c4cf1a10323deb7ebb7d2c
15376       53312 208ed2ab5ad320d7a0cbd46c545b05     12f9f00a3523f285f2fa6a                     15PEhd9Gksuu367wZuc7o8PuKPh8kmQNEq     0deb69ea7ade7fdc2dd5
                                                                                                                                       043bf493be1a1797801a273281222054098f3810bb80a4627c2445
                  b33eaac449bd1a6c351afd3a939ada3c94 0000000013dbb7b96e3c20a62a04fa303d9509d979                                        9df4c06cdbebbb52972e03c6122687ff251551196215386986801bf
15377       53339 7b6dbc98b380caed405360f3d7e0e9     478d8b2b2103c91fcf6090                     13zDT5YA2yWAt8Yo4eV7FN8TSnj78LGGCC     865f27f18424b18332b19
                                                                                                                                       0445e4a65faa9c3e90640d055dac660ca8b377131c9ad579d5f7752
                  b3a031902f31c8413f5dec10cd1aed4cb2a 000000000c79c619752f1654215f4d663b22ed3bb3                                       99f4e5b9b3f1649ad7a531c30d1746bd87e632e14b88f27ca938f2b
15378       53369 a40fb78f82ab83dbbd2ea2c3ca68b       50691ef110937dd9e6107b                     15TEyb5p9v3etaNviDMiHFhqyLBsg2kdRn    ec7ee8d1e22609c88604
                                                                                                                                       04a0e8c54e471f5f4e1ff46c21cb095025298de1c16ad9afc2b0a7fb
                  aaa199d90aa22ceeb50d72a1012f8ed4ba 00000000057e90c4221a948be4ce3715b14b19cbcd                                        bd5e219b2f2d22d6f117cd3ae929e8e851701de12e7b7a7eb2aeef
15379       53378 8a55c53878c8b4d2b20cec31caa381     b1f1fc9bc2d3337fe02fab                     1PDzjp6ZKSAKGH8aSAFUbX3hE6B6KSCyKA     ee489c8ea1dc56fb818f
                                                                                                                                       04e70ee9a17ab2c8bbc89c327e719ee33921bae2de90a0168215a8
                  8d5f0223e65131501fd507d64479f7f991f 0000000013600ee6a46a4b934d137aa3592dabbad                                        e4d2b611cfc83e721fc6e829f0c436b54234e90f14a339ec5226b17
15380       53399 29451e1c4e376224b08fe1e9cbfbe       bd287fedcd529653a715695                   1BmVPf84n8V8EcHzXuvRhR52FHXu9Kzw6i     b9243bcde666d940a90a8
                                                                                                                                       04d0c3ab6e7f5a073775829e0d673a9d6a6288c59814d541b5bc27
                  965102fbd04d68e0d779e4a95f2da6cf2b 00000000089e0f97365552c7b291ae4d17ab0a71e7                                        df2a5899b99bef716fbb804b5db22c7f3b25d71ce5f8b3f0179bbfaa
15381       53409 eaef9e2ea0c123a2fb1b8a9bc24799     80c9242b53ab392f4507c1                     17P77qamtcRpFpmiXcMA5xEyrBQDRcbfX3     2a07c6afe99f762e2269
                                                                                                                                       0481a07f9c23c6db3b0cf70105ab9b65772122aa917a8680c225f34
                  02d2dc9f7a844b3c19e52a0a206e47d6a0 0000000008ab8eefdd32d32b53add8486698e2fce6                                        496c48ccd008134ea71394860adf8cc5a4b46de725823c123c6afea
15382       53418 1a7067f08c64ad9860c3318d88b232     a5766c11cc12fe023bbc5f                     1AEjExH9bKDhPS8a3sCJ9dSD2UXMYjbArM     99bd1ab05fc07b2f3a71
                                                                                                                                       04e3690adb82d338c04480ced1b272ac03baffc4976c090375b3a94
                  e48db086970da506da74d46285efc89247 0000000007320d74fb8687592502ab19449ed274cf                                        3d0d79f31bf865a8c5aa24a74250f3b06db908d201cf5fd7d92f7972
15383       53438 18e58a2e38a45242142e9ada165441     2475532879221083e8b5a0                     19B3hdUKvrYLBL8Gj2k2C1RHE1Q3MsSx6i     48c660f853c4d497574
                                                                                                                                       04118b533f3b224490e8cdae40ea6d2944fc31f2f1eb63764d5e65b
                  8e6b2a9835bae97df0b5a596113a124818 000000000f2713aec0ca4be838a0b0e999d81c80a8                                        c02f972e441714e41eb7a4a95d42a5cac7e7ff0cb0bd29642c87a45
15384       53450 212ac532bd10f860095cb29319c7d4     9b66ad728943dfe6a4b447                     1BCZ4Jr3hpWTeapFefyfZNUhMGxLNsLxYh     60f3d1086ba504253959
                                                                                                                                       04f32821fe2b8f6158f8a4cbf8156fec1cb6a5a93537ddc57b9eb2be
                  f9fba8401ca8d6bc3c3135c44fbc13751e8 0000000002dc2e3ac0e331576677ac23f7ca10bcfe2                                      ff13923f15ed235d11a02178fa57bdaf39cd06ce4ecaaf8e0d7cf05e
15385       53461 b916d71d265acda43e310cd083469       ea7146d78107536a4791b                       13NTiab2SPc2ApqA9WGh6wpXrskNEHM2FW   71720d94e64f5c0f89
                                                                                                                                       04eee1688f578b63c9265c9888eaef9657ecc5a898fa904cfbb87a1
                  bbad0bb1be796ed86bd9c6c4241dd584b50000000003944f83c707d9be9ddfdad117d6c4004e                                         731f211f072d206007a5f91fdb450b28424711fa22fe26dc3a4036d
15386       53470 440fa77164957beb0a74c8365de771    501bfdbca1b882903e4681                     1F2DkExXPoYJSbmpDYR39NaHo1YaAWDaYZ      9824fdccd24ce095763c
                                                                                                                                       0445b27dc517e20d972f95a2c1ee6bbc0305f89d727b03396b0874
                  7640db6bc24d1db9d8825a9fc4ca8db9fa 0000000013dc2934a7d88a5fa3e0b857921fa33bc1                                        3b780cd0922cfd2de9d325dab4dcaf95731f66e49dfdc84c882c8745
15387       53488 0b44fda08f0001ef531ee6ece45eff     41cd678352e75181e4909e                     1NfAwvW3CyUyxNexWYJ4CXebng8pQwKtE1     a1d62ec00f86ce7176f7
                                                                                                                                       049a83c43022cee428e2fb7f174a8e0edf20b95a7d9dba23969b72a
                  dfe60e4983cffffc0de0c491619b8939d56 000000000de87936e618a30bbde28e20aa53dabf0d                                       1cf8dfc111c8f2228a4d7cb84209276bc2439555db83afc159772008
15388       53492 d18b1453c9698d23bd9d4d66191b8       7ff4c71bc8ec7bf387b16f                     19unmZFoqZtpkdY4iQJxZMLcWBvZ4GG8Lc    946937e5470d906fe0a
                                                                                                                                       04a86f932e766c4062a3e473914845aa044d63d92a638b1c4f927c
                  f6cb3ac5dd522589f7cbae93bdb95a6e1f5 0000000011bd84df4575697ac7e3a0df7e2d080afa                                       71dccc7f844ccbe16182f6c5fc5e6f248e872a5527b6b2e79f60883b
15389       53505 44e48fcb5ce9af8fef5653a20b4d3       be9f30789a149c54610610                     15JZ3RyTRo3WnPoevbRgkKue674JaaNtU2    a86181df8f47e20851e3
                                                                                                                                       046817f8653507d7401968558f35d69c84484b288049b2d5559831
                  691123c8b6d0cb1f5e293585539befa893 0000000005c7c952fa7b5e28175774b1d7b913c567                                        0fd0e61c18dd736bc73cc7432ce36f93ec211b709272fe34f18c28f7
15390       53509 bd39c15fa8fcd55ec54e0160796d86     3ecd9b82d76df1fe3ec315                     1Lm1pyMPQqM9yjVhoCuaZ4jiWovZWvWgHR     b25d638225e5c1ad4ef1
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 857 of
                                                               913
        A                         B                                       C                                             D                                         E
                                                                                                                                      04520ee2c592f06acd584c98b8eee835c232deeec76622912bd8b2c
                  1a1117dcff3b35b6014563999e909d2afe 0000000008188d25ab3e3df734e02d6687c9b7aa45                                       511a592b76ff11889b564180407c7c91de7323e57bd536bff1c9594
15391       53529 b0d3b1bb9205dad469af1012507f85     52f010cd4542065b1dfa20                     1K2xGcX1Z3PrJ9Qm6bJcvVhzmEeWQGG4z3    c5bcb03d47d3f49f08da
                                                                                                                                      04eb23ae685a573c4cdff6c594d97981c9ab3b6eed26d716c32a5c7
                  cc2e449e14f766a141271302dd8f1cdd8cb 000000000a675486922cbe02b695de51c719b869d4                                      4d22ab71986d5ee04089c994c178aad3be570004d1fe346604b930
15392       53534 4f716e8297f586cb4f81466125a9b       e19b78593e7b33354bffcf                     1HTc9YeZzB9td4b9qWZRfDPa3jVwWxXxAf   8579653419c3119a0e678
                                                                                                                                      04012b69f0cb8778886bdb25b61d00f4b740a666ca7ba27a740ce8c
                  dc4e4ef86dde6c42e9ecce406831f8572db 000000001083c388eae1bd1c7b4527c418651f0755                                      0858c80b7abbf748422245561f865288658a7c6517c123326b8afd1
15393       53538 3369c9a3c75f969a0dc0efeea3f50       98710ce43100ab93e30307                     15WhMNcgJYRSG6kXpQPy3A1uEgPX8ZiqSN   bfc9d62efc772ffb6d6b
                                                                                                                                      04cd5538b9e87fe68361943a3a2d4c69329d8aab595e5acb46d557
                  940e1a20feba4172155b890156f8ef20c1 000000000a1c65035a73907bbc8b52bdb069c3cb40                                       8fa9ff74000c3664f3ec1a9699fd6212ca7fb8bbb087bbfbc34fac3da
15394       53548 e651b9076bea4ea597dc3c1a183e06     ddedf9fc58e2933ddd145a                     1JxuWsx4XAyThcD1sLoJSH9mnBv1zrm9K9    b9c3a4b2d94988b25c1
                                                                                                                                      04420f4d15b2f120f45b5f750500df79b2f50f0cca79c729792050a6
                  1a8ab1effad2107c39528c440f7f112415c 000000000120ce59802b9094209e955946f9870497                                      351bbf6dfa698caa860d4682bda6e2019b2c4652459306951a2388
15395       53551 e2fc24eb230000573410917e0444e       52945c7c477672f83d8869                     15cLdS47vZzqWWdUQbfMACjzNaAnZiVtC3   9edb000477a5dceedc1c
                                                                                                                                      04df40f96809a0e4f5a32e226cdc0eaaeb7c4ec9ffa190ae46ce7e69
                  15870236de862858b1d93c6e5a1a35666 000000001380351f0388dac07e1506496966d54c9b                                        30f02bdba063207cc124bc16eb46700cab4a2b4cc713f1719d194d8
15396       53553 1c55765d17bfb643cc7739159edb19f   7e14a4806425afe52ea68f                     1MctS5wrM1i1tT8wjJpuBcaKgk4uPNeZfG     936f88072462f19080b
                                                                                                                                      04809bcb5458b8d80bc4295360d785785cd265bdb68c5969101028
                  16c3b47af3586c69d44ce88b6674664a77 0000000007c0701a2b275d9629f221bc6266882b6d                                       1abba4799fb4b93458a125b40e7f36909fd54d05cb8631db276449
15397       53555 636c3a65eda0f59f71587941de8b44     9be395b560fe55789ce06f                     1HqnyJz3TYaUKMakUto4KV9X1iNk3HMXbY    e641a6852e01980864fd5d
                                                                                                                                      04fe54e33c5de54778995e085383b75767b6513801ba62f6903bbf
                  2ce496560620885f269bc2e14ba55ebe22 00000000122378af5cc5cec536096ba94dbbbe91c3                                       04da4e342aade34413d8216cfbd17beabf0cfd260e060bda2536bee
15398       53561 05985118a70f150cb6eff8ca628cf6     184f6ff43d8776a7418146                     12ragfg8BzTMmWvn3RoHU5SV7xyADNkMR4    f10316762228490f3a678
                                                                                                                                      04d0b1584be18b41efd7604214f51fd71250181a3fafcca216a92b6
                  8df363c0158a009a9e4e9df3091739a931 000000000308cbb69a69074e9dac10b6f753b2c00d                                       e224cf535caf684776d429a2504188523694fd74d4e7d7d254ace87
15399       53569 b75cb27a1eaa76d24f0cfb09943e73     4adba42cf1684a99be2643                     14ee9zvk4N7U8CTnu7PqXaTXqya5zRCpPq    3f50c07aec62a610695b
                                                                                                                                      04b0ac8786812891ebd771e4cebf3d54770cdf1f00e30ec7e2cec55
                  596f35288f8f0a1b880ebcc87f4701cea39 00000000058b40cd811005be351e9a77bc5697dfe1                                      ec0525b3e5d9be75fa97ba1f83123fa650badd648e657aaece766b6
15400       53574 9c7909f118243a91571769eeb17ee       56383607293204f3eb5bf5                     1G9m1dLSiASAeyDo4FUSN4ARZkC1vfF5Hd   1b753afdc31a7172db30
                                                                                                                                      04fa1235d5be5e4f6757ed2fbb1828ff366002d51b5cab6088661c2
                  899468b36f6f746891224328431eeb92e9 0000000002ce0b262db8f8a66883e289d382193806                                       c20e8ae8b0c1f235d542ed0dd53a532fc3608fc2c8a85ba8b3e05c7
15401       53578 b4bc88289d42063a55906c97bf39be     60d1565fa7f51c9d51821c                     1MEec1Gp4yR1GBZqWK7ndxmqJhsqSufmLh    6557cfc15b2c6a9870c9
                                                                                                                                      04077e86dd3953fd1ded29a5c9be1f845dc37a901785bc73ea0ece2
                  aec4082b82f2e7828e8ef6b5381a2ff7934 000000000ecdab2fb7111278e9cb33e21b776f8907                                      a23e38de19ad61f186879135998b1c19cac389678d905383eca4f11
15402       53593 865d6f25c5d7dfbd3ff438e8a2c94       05763ca5184e94ae7b0f3a                     1PAjFZZzpTcZ61AC3FB9j54KP4NADoYtG6   7b344844331facd681f3
                                                                                                                                      04c23b77b5dc9a94f0692e4b013f93c0a75f58ba3ad866ecd541520
                  ca7daf1063697b7af108798c4581dc0888f 0000000014ace502ca0525c27439a3bbe2c95742f0                                      63090176563711e68edb263cadc20b19fbcff11211087557bafe17e
15403       53600 ac29a088b2fb748d3bb11c7ba1905       aa024c88a4556396a5bbc1                     1BJEpXrZngFFXf4GiBytCZbhxfuh7qGsK8   3e6d16c413bf0c0d04fa
                                                                                                                                      04cbf874a1b649b32f705d4d2471bd3d9952cc42513174f5fff15c4b
                  01bb5839a59f236a8e8f6b92282345f855 00000000029ca1d302250f7af2d538a791d0183df5                                       addd915656904bbf55e8954615bc979d5017581924aaaa1ca2f841
15404       53603 aad1fcd95d81a22c3ce6e78dd0acb2     7fa5184dc10eaa87104cd0                     16sKb5rAzEB75C4vs6abTV3mvp3EHqqYEm    b6995d6723da06481ada
                                                                                                                                      048c709273c1ee4706546cd8f477a9d58c491884a7c69441c53659f
                  0d576c30f9ce409bbf37f051b3f0291fca8 000000000fb6dc2e4a018c60dd78b3b0510ea41fa4                                      34ec62c6e07022e9ccdd7c3ad4fc4aaf2a628122a820ef01c3d15bf8
15405       53607 ed72e27686e1238ac52b5861f60ea       a161bcabef53589435d786                     1A1z7aMZb3sC8RSwMYjnvPA5417Vj8wmwk   b4eea3bae3542e96bf0
                                                                                                                                      04f8f82cff21da4166aa02143ce405ce58cdb8df9f934dbe885468de
                  3e1426503169900b079fab9298480202f4 0000000007b7233eef414b0cdfe115e17ca0017335                                       a137b8f9a86f8ce0e455b28e23eb2445f1dfed148796b5d83f62686
15406       53615 a284aa96f25c9c3adbf97cb01672bc     49f54f6c5a9f2a144e8074                     1N24HkZdv64SWZHavK3rKK7dofnVj5uqLr    f9269b94117a893a6b4
                                                                                                                                      040847b4c4327dae211e61553d72f2bb23bc57a318f583f303258b7
                  ac3a103790766d83aea17de1e70bb157f4 0000000006c9fb635610bbfecb048f68961b7e0f435                                      b371122a40a39d4dd2228f9e55e6409b4298aa5fa762df7bbfbb019
15407       53616 0c7238b32ab89ab039f677988ffabb     2628b2c288f01569480ed                       1NAU32QtwkTCzPcPwNbdjmVFNYLCk1vMe7   230de82cf505debf1d5f
                                                                                                                                      04fcee5aed8c2719459dd3bc92ca1bdf2775503d9c48cff89cd0517b
                  359144906abd29cfb2cd63ee88e1f62978 000000000a7e7cde41b9187b4e558b627cbd8a664a                                       40359cdece533929eef8f9fffa2b4d2cdeaa84a6c01fe25fcb33c552a
15408       53636 31256f762e6cf65b7c40430e36c63f     c3d93589136c45afded0c3                     12fU1PER2p2im2s9ofictUtezucfsahTG4    494d85cbde9971670
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 858 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        04e406f5c1443663a79ed49d2f3f19cf5e8b94b6d7d1098dc400f77
                  fa5b755372c6240377073a1164c0930c7c 000000000e4d68af100f7d56df3dd91fbc2f2a0ed44                                        496061c8223e3998231b3d2d2aea7f03c158313f54546038d20d06
15409       53639 bdb704abad57edf3a36180ff59fc64     43206d3323a7303d4ad8f                       1NoVbXABUjUYWVGqr37BNUBzMctawMPusF     5c6cba7cc65aab5c5e443
                                                                                                                                        044886f12f9c0d0874572300b12e74817363a059b99fd29a04c2af1
                  e565fb737239a615472cc776c9313b0dc8 000000000e307fda6a5da9b116a8d3b96f3e420d7e                                         44bd40c7b5e0b2b5d70f1463f545fa3e54b368a3b9d745fec735fc0
15410       53644 0daa59ede53141643ede6bfd0ae370     fd8ea389e0d6cde5b0b430                     12ShjSEpyYC7AiErLBgY7DBsKJ8o5QNNfh      606d6936689c9ef1aa32
                                                                                                                                        04ca58e21f9bc0f4c0de7fbb6b14617a6e47caad57c6c9462663fb15
                  f9b017cb867ed62eb3bb641f352db71304 00000000075097075194f1a3d9bb7f56cfc127ec869                                        981a56894a490e27b8beb8eeaea0db2631d53edcc891ba390698ac
15411       53660 08fcacaa02c3019d1eb1b0998ca1a2     bfbcb115e711a3b43a663                       1BDJSfv4h354ZB3Bxj6XDzNXqDevWEHPPr     796116b031cd2d73e0db
                                                                                                                                        04a5d1d31721f3d2cdc50a31046629b25f66728456db91c7bff4057
                  a68957cbb78ed296d1aa549b2dbefe4a8e 000000000b0c1140f8ef0847df86c02150872c0ddfa                                        92c1c76ba17300d535b7067a5abf7a4a5cf7cbb99ba2ec9ec43cf42f
15412       53666 647b86009fcbba35424ccf61b43746     2d8f8adf7a6f46f73b8d8                       121CsGiigp7ZtChFjL6Q7vziLtawS96BSh     c2f60452f689b3cc0b5
                                                                                                                                        040b438bc66a20e9e9b9f67de3acad205c8a7a7651d850a7796f9f8
                  25cb208495819a54393b96b0b636eed1a 000000000902abed242e8dd99048576df8024779bb                                          922a785dc804a42e406cdc9bd0d685d56628e2324c020d872e088c
15413       53718 7100dc9c594a6842e46db888f25a410   ace00181701df785ecf4d6                     17RsqLeP4XVT95htFoT9iWu7C4vAZw2FoW       7d2be9164960d1ef91c27
                                                                                                                                        049886e95eaa35af0b9e07cb264e1fe98af72d0bb0b0bfdde6bf8f4
                  0b798052d4cb6e41e7b19d98fc33f6b63b 000000000c1dc171b25d80d7fb98ee9bf605c8b027f                                        7c228778794da96e841e01281f7b77c673198e640251465779d045
15414       53733 a04429cfdf9cd70e83e338977bd526     b937ddeb38a08291dd9e4                       1MNmRRfA5trpnYnywunoYizB7RSUMmfuJ6     fb8b82fa6a93b323e85a8
                                                                                                                                        04b9e3e5d1988e3f1997d84cef58f946de932ff37ae80d94e05003c
                  6c182c2bfcb3ce6cda6e9cc4088b446c5ca 000000000e9b7ffbce3971e0401cba590c83f30299c                                       9cde3c9a38e4c60be7dbbdf5d07faccbf2d056eb7a1e48740c8e555
15415       53740 b19fd4304edaf5b1a2abcbd6f5a13       8b796ff9810bc6699ed49                       13Ujhi4Jif4qA9mvN3GmLwonmaZJVVsGWr    e885cc320f289a59c4e1
                                                                                                                                        04160d8d795e08adfdafe010959ab3f7635114432a0961e788efd66
                  a7148b732d14f3dc0005957c3f36678550 0000000005494f01610e467d2052602c20bfceae3a                                         4912a3b6db0b59c5ef851a9d2bbcf2cb94605a465c8dd88415caeee
15416       53741 50f2d07413b9b0b5cda10578b385ed     673d05d6d5dca80fd2d5d3                     18RBtH6DjztFxSrFpCVJZQxEM8sFyvQAuK      31308f5af28a5c872ab5
                                                                                                                                        04f21ece99ad142b14f814e924ac371af28ab6a411ee3217fef409b
                  0c66ed13350ebeb17f58ad2034bfeb60dc 000000000c8e3449cf5ba2fc13e3acd396375931bb4                                        a43679d24e9f4b0620fde9ac07d0323265a8b0d1a8db86641c94ae
15417       53749 1511683f7f556da4f8a3160df6eaf2     0d344a4a91837f6ef7bb3                       1KMxsGj8UuRYcsbWgRqPhQeb86awLGUmge     a370b20b29bd0065ff6a1
                                                                                                                                        041a4e1a741ea2374becf6fa4c1f52e7e678e294c18f7d95681768a
                  e19233505d533d7778c4f8f08dda809193 000000000b681b0abc0f6cb71b99414efb3b301c60                                         487a22e5896b229ca81871ebf36eb565fdf95d895e3a839ef5ba3ff
15418       53766 5faacd37e5c0524249b89f564a6e96     98dcc96030f0b56db4e9a5                     1Lpt3Wrc4CXxvmpiBZV2SKtqXW73UKhF7o      9bd39c7236c6c901e865
                                                                                                                                        04d848bc1c09182373ebe869171d1eee2ee49f09018b7917fac33bf
                  6ca7cb593dbc1f206759b8aa766d3ee38f 0000000004b3f1bceb3aae8da26b4442c6d2f95a79                                         847dbbdf59bf1f07e82bf8991d61afb0d8fb85c9a5e4bcad642ccdc2
15419       53779 df0393faca4d575f2c3efef8db3e0b     60fb6774e845d7808ce5f9                     1eiQC5Ta1X9MRKPuoNdhK4CvHdfQxtAWq       82680895f48d22d4cd8
                                                                                                                                        04fab77ef54189a7014d571a596e4aa4b2a58a7b881c78b05f8db8
                  85d3eda62cd8e60879dbd997ceb40badbe 0000000012d1c8c34caac1de77cb00f8d17e3f4fb87                                        47fd1e447d219fa258d924f5e1de1503e29dd7308aaf6f8c7a0d705
15420       53786 e1f4c5d5e58ff4d024b14e389bf8ba     8f4b55ed0f1fc195eb819                       1B3BAdUHdJEiTwaPJToq5QQHkC2AmXBp4L     0df22dd8a27082918d1a7
                                                                                                                                        048c1bfcefea88598dd607ba33ae52a6e0444cee6785158d1206bce
                  4400763c040cd0d4228375295b437ae6f2 000000000d13269943601de5913bee3be9e09213c                                          85017701bacc690db2a287b0d5ef22a8e55f82de51bd2ae0b245e4
15421       53804 91c6639a10fe93f907b9037affebac     5e602b48b858be0c50f457d                   18qW6BdygHuV6GCcAnbCtCSfW4CBmJ8Ts1       69d3e9ceb406bc668d63f
                                                                                                                                        04e6e3904f921fb8456e1fc0e47548d3b1f85228a55e42062b41d58
                  e372c1f110922deea96e8f767282b4e081 000000000377120302f689fdd9b9c3eed79b885a0f                                         c27e82aa604edbecb184e1f9607d226dd442b3c3767652ce300c1e
15422       53821 d5e269df569916360f575284e2bacf     10724e582438baa73b934a                     12ZRGGSKy4NqxFyTPSev3BZPTN6suJufAX      83628099b38274abf2009
                                                                                                                                        048ed7ab5d30e441c0ce6cc5edcf27d6a71564289ed277d8acd8d10
                  0b100db923b9acfc7df1e0921633e34f4fc 0000000010357c305cd1b243e80874c4c5f4b508eef                                       2264929ca3f3c2e18453692f7c63572a8c39341718d21a745e25d76
15423       53828 16ce11325e8190d893cbd450a3ef2       4dc0b47aa3a3835681c2a                       1Ehaw22iPyBFcPKuYn7EQSF2aL9BWqMitH    9fc004f0289e00b33d06
                                                                                                                                        04bbdac8ae96edd55f9164d9cecee53d49aee5c8bbf3795985e2f5a
                  8a1af6898f0c78f46cb686dd9454c223618 00000000102c59bd0e24b9b6b5ba81d69e1cbafaa7                                        fbf01f2805bad0ce9a8a8819e99edfc24796f4fec9e28708db63fea1
15424       53829 142f82759ef967b0ee62098f93771       e56a0d2076168483c3b11a                     1LsYnSs9s8Y6oG3AaEeYgnmyxKwMTRGS1M     8179a4c2a297377a97b
                                                                                                                                        04694b1a7a9a102b57419cb6ea91ed73deaf613649d32ffa30669f9
                  8119c8c4f75e73c9a0a22deed8d6dd66bf 000000000a402e2fbdf49c06e733ecefc2936aa5947                                        68be281bdf5757828e62204d5bca59ef71f39d2184ef09275e2ba3b
15425       53830 ac86a1d2d95f868ee2f9d8a0326d6c     4959e652e42bd22d8087a                       1Ko7Gw2PDwqMonjhJsvE636pNZmNJfL5gp     0e3e542431df45703104
                                                                                                                                        04e062272cf637b73c8c8e3adc09f6d72095116e68bbacbcfc452e3
                  ca89029acdbd16f74e57121cef6314d6dcb 000000000d444973319fea34ef4c2f2ef178f713cfd2                                      973dae14865f36e03a8aaaa630c1cff0d9c54c9ef581733ca08788cf
15426       53863 ccbb63385c1a93ce2b79a6f1c6310       c3529102a2c7a230a1e4                         1MWnyAxgVj3xE6YuvPKuY5dJNkv7ffqLKv   ded37801ac3c3d8b595
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 859 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       044f2c362d2a233781cd18774fe4f16ae2c0886ce76c1f4ddddaa4c4
                  64cc1e5c650ec30471adf62fb09cebffef33 000000000e88b670601ad333b22ac949748eb44e6                                       3b638d05d328da91bdb346d4ba886fee664df2725de642acb90151
15427       53864 56772e9be4f454e1180d8130bdd7         4af1bd3a97f56e74b64751b                   1EkAwQmvAZ3bgKVJHYDCHgPKc2X8X3ZMfR    2f41526d330ba570e282
                                                                                                                                       04098428e761b1d8b541f2cacb691ede170f700a09ff5f4c18fbfab7
                  ead117ab6f624e896ec488f6da6de506b1 0000000014888498017d9b78ba43d2374d04dcc88f                                        2def0beeef84afa615d24c547e5618aade1e3ec4b0a4d71d7519fe2
15428       53880 454bacdcf6032515fd4e2654fb36ae     98c171dd7bfff86506e7d2                     1CtS2qgrGnWpCNr27zcFGqYBBR2KQWnKNa     035ae043dcd2dcc6103
                                                                                                                                       04914cd9efefa829093bb1f02a1dc5d4dbeaef22711dd001e506311
                  ec406fc878c7f8defb7cb70b271c497535b 00000000029e4b1c732d4b850f521318dc9aecd539                                       029c3ddf49ba37f31705a930fe6ac3636cc88811df2028544c355abc
15429       53889 6e48844915df78d7467f9fe32841b       0140cb621336dea042ab00                     1MZqMxojSdcQga37w2RuA1dh4apmjeDDc3    453572974bd273a0b24
                                                                                                                                       04384b0288ce6e16676be9a03daaa9f7bdf32dccc39d10995bcc25e
                  446387199f2f377c2cbc81855b0e5c5ef63 000000000e002f488ff5017c4e070cd5d8a34e6cf21                                      567bb3bd29594eab81e1765eb4f2b5f714aca1db5045541d652263
15430       53891 863381edca071433ce5b5efe50aa0       ba406608647ac6d4b3f06                       1FnrqNTQgbFd8W5mpVZYD6udJGYYmC3wwG   1f5a1c1a42cbb50cd7c93
                                                                                                                                       04b735e221f79dbcff99c1acf060f0eba29f2b2b3755ff5216162c34d
                  41ad38b7a66b28ae31ec814b4b43c8298e 0000000000cd3479bff73456a34ce97a3b3473c957                                        81ea8dbbbd0afb3f8146d50061cdf480b0b89aee66ca492c596d265
15431       53896 5a33f76964279ab6fb651218cb532e     1c4d17c61d225b7ec5a1f9                     143bkvfL279iH3xp1UD5VAPn8vphdT7a6t     d9a70d22931bbbc408
                                                                                                                                       04f29a024da073ee3dc84875895a8c1a92ad32700e1a1c3b607f5cf
                  0ebcbedb4c43c6a6c880434eb8f278d349 0000000013597afe1c43c69a0ce1634afee264e6cf8                                       afba6b3a46768f19d63d09d3d3c0ebfded4e96f590326f1e9a9625f
15432       53912 463849d05c033518b52e35e7f5981c     702f38bcbf785b862a818                       19p1CFjAPsimCvxqEsMugQoyrdEdJbSboC    0922bed8eb7f53395748
                                                                                                                                       04e888a86156e19397739cec8fa5419975d390b762a32db7777ea0
                  ab24288a58d401f6250958189b3b66c71d 000000001576f12f8ac9e1fd5334593e774d2119cc4                                       f74ead488f799748ca1488ccebf49fef48e1924ca1051ded20a8c359
15433       53915 8dc781b15327358763895dad01afd1     c56b6554a64b845c6c1bb                       19b27aiiFdKM9wjyjDhKpKFseCWv11p1RJ    83c5af3765ac6af3beb2
                                                                                                                                       04d4deb69b6f8c325f411e36e1c7e36e6cbd0afa0e905b8f000df63
                  2eb1cd79dc2fa41f26488918f4bac2f749b 00000000080010735d6167996a9134dfa91c1cb711                                       42fdef7e670c308c79dbec30e6c74b719666730ebe8890b4eac0a6c
15434       53916 ab42dda21149ed3a95b0c83736763       3e84953fb43e0aef0d2ef2                     1Q3psYPFawFziCbXrBxXUPvr919ghEtwXP    8a19a9e081e0a1c70bf0
                                                                                                                                       04bfca349f654b694790202c86e3a27fffc6dded9ea83ddbb2e069f3
                  81e4eb16105d1d6c41a81e4dc8c0bb9600 0000000010b48cc5bb49c4afd07fe1f55fe7bbbce48                                       034787e23034244aac533fce0a8fffdfa47398c1add1a47c00455331
15435       53928 0dc5d31f44c0ff6fb0c56ea319cb03     137561261a4db22b92afe                       1Pvi2Zczy9baBJqAFxD9fxxXtyK26kmNjW    5a4929276de879a682
                                                                                                                                       046260e718bdb001ccc15b7a62714a50b022c97f588aed18716f1b4
                  d89c1763bccc76d69fc6b9612d17157b85 0000000004777c0aeb0f41347897152b531e1708c9                                        0b30d7b4db66938fcbb9402d018f7c8bc7ab34ce7de4cc059b19190
15436       53933 a43daa8580fcf428e22c280a7dfd74     67e8cc759f037cb63c85f8                     1BnkXZWBnk5cr9N6ELhyGq8cJSL2wJjX2W     cc5ea21e89aff96e0d34
                                                                                                                                       045ce1a12eabaf3061d4ff32d327af0df5081cf26bdfd0a76c65649f
                  8263370dd34ea3bc4ed4c6143741054d57 000000001564188b59d77ad3eef38a3f9442c924fc9                                       47dcd6d5d4ceb2be070b9ac96310c06135e9422b161427c6fa6e60
15437       53951 1fb3cbf7406c50a4d0f91756bad661     f75305e4ba8d61614bf72                       1HCZLSJ6mLVXDjafZLZjFJfjkcRuydZTMb    287bd21493dcf165b655
                                                                                                                                       04e562725c202813161f5ad3888e54b1b44b8096b4ec037576a061
                  c51359afcb3d15b526352a097498bff77a4 00000000053f5772a9b00644899f485784c2ae159b                                       6daeed38779aff10943ee0826f1b23d41a0028b17e983904c0f9a5c
15438       53963 270bc263cc2f982c43f792c1e6ddc       24f455f3ee3d1d399fdf13                     1w7YfxnLwsAMkYhdJnGnA8JUXc9BkUEMY     a78b09b2b4fab70fb2ecd
                                                                                                                                       04cf8d30f1eca1857ae6e8c73dfe707e19cefc510a1d859de87d64e
                  9a8a8b35a56d07c8e01334727b2f058072 0000000014449d5380233fa2bc6990d0a4921bf9e1                                        6051f04e8a1995356cbadc20741e94ac798e0f3a192ee8c04b7f6d0
15439       53974 bf04cb6f716e4d78d157fb1ffb6cf5     89769c81dd28d9c3d333d3                     1JtwGGBB94jzFGXJxuzuPw913Bp3T2xtjW     8a8e710a2d0acf40cb63
                                                                                                                                       049b2d11d8172d30b19949258fa886ded621043838867610767af5
                  7b15a6d4c386607d7402b13364fc2cd9b5 000000000c07896c6ca8b38fbfc2181d210779681ca                                       b0b3e86c2340d397e44134dffb134ca0438a1ebacb1fc3b724a1bb1
15440       53975 900a274e01aab9755f74bc1f10dda9     1ec3057e8bbaa2a99d341                       187cpK3amdxb352kG8HYyBUmBejDejAWa9    1d745a4e80cf60373bc8b
                                                                                                                                       040327124acf0601a45b33b5811e3437c53ec92ea3a724d96fe81fe
                  226e9ed433434ab6344bf6a38c7256d9af 0000000011646c15b7944788aeb7bcdc1b7e2470de                                        c24408a800286dd308f0eec998cd2fa6426b83f403d5e28b4b65e78
15441       53976 a6fcb3eaba5d60fde09ed9c2d9f48a     6ccf8c45ce894ed4b5f942                     1HDm74uDwMFQGtvGCsqkuVsRZDqCsuq5br     db778821ef9fe7c2cd0b
                                                                                                                                       04708bd3efe694f50f49c59fb178cef6bf1e596a5f8bcd113840d7a7
                  735cd01ab8e1da8523cc7a6e7668f65271 0000000008fb5f3a6b0240092ea832c34bba903bb5                                        58c6de61d1d39804741fe797374e491974e5b7e0e43acfd343a882
15442       53985 6d36448223a3fea9199a4827ea6bc0     22d222b684b4773da8a43e                     1LZPgyNyuKowL8W1gfp5tgfjJJV3yiTbuN     21e2d3fa8db8d9a15644
                                                                                                                                       04c62d0a0ff2c7316f478a65f1e567e7173b76ac94e1ea2c04a894a
                  865d3917755b95d5d329efcc07ecdebd57 0000000005c9811eac368bcc4dc699ad25411dfe54                                        c04f0198d90df8e83fcc4894a1e95efb784825dc1f01f5b3c2d60b45
15443       53992 f98a2d5a8ca2c156c1450b891c4091     e7c83267788a7af08d4b38                     1K8K4ybwn1aJhoo675pcpxKPhkYph6dS7a     32e65dd155e4a5994be
                                                                                                                                       0450a04bbcc6e9a8fef62c2bb3c8e053c3edaaae8668629e17bbf89
                  ee25d5d51756eda2d50f57191a513794d8 00000000111273f39a00ec852fbdb3cbbf9ce712f7f                                       e3865b15c899d98b35f7eeb307090ab0062e6dbc8fe3303f66dff24
15444       53999 338480e5b18381a475beae4d0e8c28     ac78db683b9fe42a4c3db                       1GgtfNUS37tRgwNYAZirsG66WULPdFJfhu    b2fd19778916398639ec
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 860 of
                                                              913
        A                         B                                      C                                            D                                            E
                                                                                                                                       04c79655a7339330b5b4ddb7a8eb8bfaa74d39a34d4e03795e5a93
                  89396742758f1a2a5b83ce18f68ba418e4 0000000015562b33e5647fcb19e77429e3f84e87c4                                        dd5b13cd2060357dab045d6b21d5ca9083dfd949f01cab6ccc40d50
15445       54024 0d1b3b45981041febef21c24c23e00     b6a87a50cbdb320430c880                     19TMPnfNzmiPC4tbKPLSrw5s3BiWeaPugW     9d106d36bf3a883bffe95
                                                                                                                                       0453adb41e0001578364f7888bfb0fd24cc27b2e9f260e0ac0b07ee
                  842e57fdfc47abf647afc2b0747f3308181 0000000008f5814284732a500ab2614f8c1a5ade0f                                       9d6f71ae561ac7ef755e88cb0f0afbf3a181d5fe6df77dd8bffcc7f7d
15446       54033 41afe0213932a853635bd88e69038       5bbb8f81fcdf9428bd3d61                     16Z9emy6nMp6fZ6Hb1YDMVLeAyQ12sSEFJ    54278df501e1be9907
                                                                                                                                       041a86309b6e4007e826a4b362a8acddd9a1162fc7164adca4d0b3
                  f541f90dd53c3d60d5a0fb92a31607499d 000000001364066522a2f8979a9dac149580c8f8b6                                        7eb183ec0ab04b16c4d57e265651559c43922f3d7a03b4a527c0ee
15447       54035 584197721d5a35e3e000190447cda9     bd5af03e0a7dd3b9ed26ff                     1LKZ872ugpd1aTQmfDrncjBNHwfsBzqnFx     d854d95a4e48691d65c7c6
                                                                                                                                       04f778ccb58ccca87d2cef65046f480714103a8d505c0c1869fe6127
                  c0f68ccdeb717143349ebde6038563fd27 0000000012b6ee06c6f2f9cec28e182a3a5ca26b3ef                                       71fbfefad27fa861f05a373267b870dd607b9c89fcdae1ff1a5396c5
15448       54036 4bd3c0408b1d91991967b53b88c9e9     24c0b8bbb8a1cb3cd8be8                       1DXHei3WqjUBLQ7KZfd5xwU2ZS8k4mCYon    aaa1b151f4eabee200
                                                                                                                                       0475ff7ef29818cf3139cc8b6d52280b6cc626bb4d3c84497fbe30d7
                  3d17f4a83137503954bead23a4d6eccfda 00000000030bac53bec3643fae7db2a3efafd0b3a63                                       597b91831beeb32629f9bb58b66156f0caad6d5b13fb57456fb7d94
15449       54050 eabe221676ad9b3a784915bd7357c3     1d49cc88c7d9b5cad64c5                       17ADDhKtUS1dzwW16euTiNhb3QzTRiroWh    156c0c3644256d7cd7c
                                                                                                                                       04d1019ee47bea28451bd67d75ecebda1be66d2b1cbba640a3bfa3
                  6d209722fb3667b40958e09615382505b7 0000000012007e718a504a31b0be916d4bb1dc393                                         ac4ff6ac21656c8632f9e6dae4dd0d0454077ee9ec9b1d28178ec5d
15450       54051 bb8438d13504ef9180c3bb61b5d05a     b94d1fe40b4b32e2d5f3519                   1JvDoMCfw4RCwykwcVya6CoqZF8SbveQVT      8e82f0af5713e244e47fe
                                                                                                                                       04820d4c1f3133e0682a8a26e78fefb08ccc1d1e76e72e756fe63a2
                  ffa6b81ef1ac6c3675ca4bb44d2348ccc6fd 0000000011e312a4429119748f2ff3bb1340d9a115                                      38d5f753f0410bb9914d920368fbd4316f6cdeef51ffb2d7bbf106b1
15451       54068 36889072fdf121cecb419d757dae         4cbaa4fb9a53d0897a05ea                     1Ne8Ch9Bp7qUyL6VufL2iULpoGTRevuaMX   7bc8c18e1cc274a5929
                                                                                                                                       040fc3ee870c2f3eb541ce05f588b4cce4f3489ede3531d6ffe85a57
                  38eb806851e2d9fd865b9f940b6c9e4773 000000000afda0a2ecabc887fb2df593b65439f6480                                       8e7ed5b19fde8634fc5ec4a4577aa2f1788b419523c84820b16519c
15452       54070 523c2593cf84edd3f4bd199df9f35f     f1fabce89f0c044eb4a15                       1LreGrCc58fKeBWUAiZfUdUi9UmrWaqSik    91e3a2e7de07aeecbe1
                                                                                                                                       04c297debd7846cbc311a413d67ef0718ee2ad457ced8a02dad10e
                  811b0fbeccde6d9d54c1218a6cff5f4cedb 0000000004f157b4df9b35bf532899282b485c528fb                                      262d9ced07f696f859d861ec602e5014c64d50c8c71a3ac5515cfb7
15453       54073 66c46d0d43199341158d8346ad6cd       6c9a2bb2a6d6588d16496                       1HBPoXC8jNeFUSXzgME5QmQ7mLY8WxA3JH   e8f43ffce5c8d50f4df6f
                                                                                                                                       046e83cb7dbe00165d9224e27c1511f58e623b2a1ff93c8992181f7
                  e34e70335db1a4b4439e1162c849edfe19 0000000000ad1a204c692ac86465dc89de4a8e6e22                                        d1612e09ee86ecfb051bec293f2e3c47234140de2c4a866ea40e165
15454       54074 4b761302ad5bb6771ea0c1b49bc013     c42395847de5b8d3b48fe7                     186tv96P51Sb7kAixDMxYqQPvdv4ofAxzD     da3441bb08bb283e58d3
                                                                                                                                       04177711d3129a31c73bac50854030ab0aa2ce2a763372d46957c0
                  44f869a26577f66b2881417e18e980d44b 0000000015a498807d0634fa9db6e73b55c2004174                                        885a8a3de861e814facac7c31c68a12533f6b2e2bb4899daf7d184f
15455       54089 fb4b4c0e2e761568991aa39c0560de     ef9f40b6bb37e00ccf8291                     1DEjDktrLDE17y6Xk56YZ4hJyUvhR9wayC     c63114821c0d710002bdd
                                                                                                                                       04bc9c631c5873f4adef36e7c04d798dce41b15a74bd07271ed2557
                  c3be37c860d79122a18efff3cfda823727c 00000000115172f3a86694b781ae4192bb7cf6caa1                                       261f559f98d0e242324bfc97ecc1c28e6f19c285baef0600e714c766
15456       54100 cdb5476f86cae4102951af6ed42f5       3089235d3b58b1c95e2b6b                     12bENmuY1xLTkzvCeB6F1ZP1mby1yVpAGm    ab36ac33c9cdba01d1e
                                                                                                                                       044a49ef78cbaf850922075897ce97dd3c7d7c500dfd9636f60c4da
                  7fdbbb07f4752da755113e515d439e50e2 000000000ef39f3826322cb69ff77558db0a66f73f7                                       17bd767abee7b81db53f8278793888d8b10a0150ed2844837976f3
15457       54120 262820e9809d8e703dd4db73c65145     18ab56eff8a44ffba624f                       1BXKsE4vmdPTMZARE4tftKWC4vNvG3MQUK    62e0e3d6b9753bc4db3df
                                                                                                                                       04977b073013766b283ec21a9e6e5b788f6f5a963c3d7ac44880df9
                  18ad0264ed589fa54be8f1c6a4034aa5d0 0000000004ee838d7bc91ffdb3b460095e02ee7d59                                        7d5e022beafaaab85e6d3a701d765588593be4cf6215a3e92d147e
15458       54121 04b5e57415c5bf1b11de6fdeec6267     a6743d49f9c4718c73a70a                     1MFkZwgMwF8kM7sKQ3iFkHdTToSHcvW8pk     72575da094a052c4f77fc
                                                                                                                                       04971074a88d7019bf6321d69033306536dcabf9fe1adbac7c38bfe
                  2a6519030ac793e4f15f0b12d4fcab048bd 000000000505a91058fea84865c5464d389e191240                                       d21d4de7fbfa2cc7893dc767ee5e19047cadb1146c265284a22ffda
15459       54127 879bd2df8b33926520e2ee12851de       882fb29713ba4a506829b8                     1JsgGwLEwZPqce7DKcXKiekbbMc4sMdehM    be20ff8ecb3351e5b016
                                                                                                                                       04940164f62eefee9d9439d1da8a85e203e1787996d774c29339cb
                  ac3aacd40a4bd230f28a99c3c76b3e5db2 0000000004f6a93787a85ba8c67a4e9b064db20b26                                        9af57c34c9147e4fce37d3e6b9a22a59abcd8ebf25b3e42f213b91b
15460       54144 9ec9da8ffa00e7fb77f060106a2ac9     1393a637988e68e2cb7263                     1JozVdvNhrPTmEi9R73nZpBw7PfDjrDTiZ     979bfafbca82603d7820b
                                                                                                                                       048907d7a446921a43a8d874c6a620c1e1b3b4eeaf6a38dd83f46b
                  88a2815569cc58350f35c66375da70610a 000000000c71ed1013258ce8c5234a27a7156fe0d8                                        7c66d46826a9d89f5306c99b2ed2adf8fd9b18cf5e21dde6e4087d8
15461       54164 488511fbc81d9c3317bd5dbb739860     f9ac9b66c30993176282ff                     1DJ1gZyVwZhwH21PWRwUP4UJ1Qzi1otLb2     5c3ef70b2b8b2bb1d167e
                                                                                                                                       04c8007422f0e823a445960397f7f465746ee5644ed5b954117976
                  2aa9a248c415f4d64660b4342a296bb2c9 000000001041c354f6c8c2716c18b2f911b72f3114b                                       e9a8cd913d9548a070f3ec942ab89e490e1a8de7f24e4bd3df01ead
15462       54183 e1af1b82ecf444fbb65ce4386ff446     dc73d04eedcdd8dac8700                       1BRrhRiE35nQwYSZwcH46ghqbo7wEhY8Kz    260d9a5d90afbacde2032
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 861 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04f10b4f891d5c36df66bd0239187dd911fac87a321c93eabf2e8e0
                  a5eeb2d4fbe651b926ee045e0de17f72c9 000000000f6bbcdceace1131972a667985fe4722a0                                        128ba69852dd3a1843527bf910a26c90450cac53074e567c044d23
15463       54194 acd61553a49dcf1a5f02ab6731c612     861ec183e4bb3056878d6a                     1EJVLxMbdRMoKMAFyuqkY7ngW14rFu67ZA     c20f2ed147f3ad19c801a
                                                                                                                                       045a76d28780d025652ce36c9b12dcf582419aa6d817657ea3b6bf
                  bd6d428e885b3a1122de6c6d6f39320d33 000000001204c11cb920b643a0b4f0710b36e2dfd3                                        6127b4222120b86d9bceed45dc0689ea8595b5ae860328bac37d2a
15464       54195 6d9b93ec7f1e96378c6776b11d5e8b     3feae9309a9ae6fa94b838                     1FUq1FFUkA8yDM91rDBNi9LiagkfcL14U7     160565dbce3f5495203e5f
                                                                                                                                       044d0cc0af80ac782acfb1822eaf87fab88b93372366d39456d83ba
                  eac6df5a1e800d33eed32c7dbf6abbafff1 00000000151d49dfc3be4f27a1d132b65e7ac828eb                                       877eadd78e6ab906cc9e7f7d4e0aa2904b68e20afe1bd4428fd82f9
15465       54210 0488e03b2fb8b6f5deae5b0ad7290       84894f9d4abab9e8f70c0b                     15Wso8daMbh4k1psnJpwiwuV8WYYG3nD68    9160c778f984f96820c6
                                                                                                                                       0472cd7cf64a30d79086ba9d8cbc1f22e10b70820c92a88aaf1ac0b
                  d0ade13b838715e39f346d63364971a9fb 000000000815a2444b1c67b9f698592b8f4929fc8e1                                       0c0f1ee357ffcd1c86b8dbd43e9706badcd95d9d96ffd8279cfe7a11
15466       54222 093b9a058578d830d951d956d95f93     568cc33c3bd090ba39ccb                       1GkBPbRnjECQHJtPQF7v4W2KcMuK7hB1Z9    d35bf323b904f3dc9c8
                                                                                                                                       04a74aa54117098a9e8cde0ad3721229c9b59e95cd38714d8f2e3c
                  b02a235eaa49831c4405de0ac0038f17e4 00000000145d29164a91fddfad3e645267dba3963e                                        582332ca689e3b3b9fc64d60ea99594798f99b60ab0511217f12560
15467       54234 2762fd0ccb2479650ebbb8fcbdb108     b5e5c880d26b44e0e1214f                     1NetrGkWEVspNdQzSStdeWRu8PvHCuxGEP     b9eb88b97672d9eefd925
                                                                                                                                       04c9d73caa5cd0d2cf58d5b4174a979f0cb65601607660bbbcdbd25
                  e48e82e09b2b5dbe439674ac53948379b 00000000005c13b7546a8b833a766695871da1f9d6                                         d8ed3cc59812660f04311b2739a0d8f45b3d76692fc46b0c2203092
15468       54238 70c20b18fbaccbbd9d2865b3c5e3e4a   fe624543ab3f48773dd1a4                     18FhDA3QVDvjfCvJqNxtZcb4JrDrULtJp1      f15589921ab498828e98
                                                                                                                                       049dd4ef06b638cee02e95ecf146448eefa9d5eaac3cfa04f0a8be77
                  7815a67560c9f9896849045b739c4af10d 000000000fa2f9675ea54e93cc5cc0c5304b99acf1fc                                      2523a799af51df6e9a68515c7bba1a1ba1efdaa35f4dacd41a74fe9
15469       54252 4e8377a6632566f5a3ed42838bd245     4177bdc3eeadda7b06b8                         1JQoNuQCcyGbW38sAvHUQGygPaK7mhBPMk   17e2f58af1284d29d8b
                                                                                                                                       04f96ae9cd0729c1fae7ec596a3415956de866766f21deec7d190b3
                  32e42dc80c6f193d6d60a170fdaefd68df7 000000000a68643d6c94d7616d1a0c2415046ae59a                                       b0f31e5ded0c56bad35e730485ce9ebc7fa82aa79cfb6eaf2f72be6e
15470       54254 450657d233602ffb315274aa81c32       08fca920ff0b0b306f2d61                     1KuqZCv7c5bxdzdMxBDXw4kEbJvL2PaxHR    a735763fdc2edc73040
                                                                                                                                       04a71e340e34051fdeabf8451fe203209a6a52a68685b7b16ee8e8
                  0c50e0a1f6ada667132a2c2d0c434f99e2c 0000000005e62eb459d68454e1911480cc0023c7d9                                       4c213a7e1fe1bdf1a3c86948d143d3e7f7f97ba218ac186a8454e4e
15471       54262 8c019164d54536c33e9d4a6d0ac83       ae84d985cb330e43845404                     1LctMTanVUVXA43fRR2SsvWDfYHbwW5HFp    f65c5e6e6fa66c530a9c3
                                                                                                                                       04608e6f2ee41da04d21859928b8c8443fe88b4f386024917fb6af0
                  808fe4949e1913a73463aef0586cc73b61 000000000a4e643533e2c2497a7e55db5af0b951ed                                        f7363e33fbb6ea1c635ded1cd639a1aae72127588aa891669da040
15472       54263 5e94fec4ded7ec67196b9173a54a10     d807776cb2d7dc83d100e5                     1BHmoZ2zJMs3amvKM1LEM1Z7XLz9dc8Knu     29a75ad89565b85de2a30
                                                                                                                                       047554ac37429686fa30e44bf76f71cea11c39e38f0d768f947ccbcc
                  103210052052491a3ed51e858f71014173 00000000033b46702f705072bdf4cae3e30cf885a1b                                       9aa016a2d703eeba6d1b59dbae0fb1033f1a38610997c3bc35ae93
15473       54264 8f795d9f4e7cc11428f613ec5c35cd     b5f7ab32890c74711abab                       1FUytdscUaLLtrQduatNiL139fXQpjG4pY    b5c606c56691f1798843
                                                                                                                                       04b5d98c6933e45d569e5770b354bd12d1ab6b929d5b99ac85144d
                  fd0e35c6951d19d929a5f5fe135ea0db64 00000000144d13e1fc2972e68ad2d429b2dde37c5c                                        33cca9c488c6f4549f65cc11e6a82c1815b07ee0db447434933fc9bc
15474       54267 ddb672cedb40c62708f1967d4454d7     c39b706ccfec389717e074                     1ECKMNcrFchqDAYB2RfPAkGiSytCq7uLf1     f291de169a88120c7048
                                                                                                                                       042ab2adcd622bbf7bd8ded0113b38216e1c48504d63f76b9ed404
                  bf9bb17b485d70064e8d1928cd2e080c3a 0000000001e86b9a1404bb83303638d7677454fd54                                        58aa43b1868726bcbbf277c607b63844db9654adb5df623f07a0f6e
15475       54296 270f826e61a389b62804538017599d     e851025040c8404b001f6c                     1HEfb4PZkAdMsani6U7e7YLSFLsmy8oFew     29eb8a5f63d19ab91fc2a
                                                                                                                                       04957932a0ca1539aea34720908104c220cebb91f8885b01fdeaa8
                  56a40debca4fea1ae2e13622fda64bdf3ff 000000001545177982c3650c47fcd12b3be13b72b1                                       832246287213595fb2466263d2161e6cbd79239d7f3810791cb501
15476       54324 02b3733c64a01294c3c4f28ff9473       875e4279f50801a00354de                     1Pb6SYhmoL1EXwwyowdg1k8QGpDFaQuPnK    7ec5dac7c0289055ad1590
                                                                                                                                       046a2168dd31c781d362688802131e5e1689045a79bca49d4189c2
                  1ae3ddeb6775301b3e82dad52c7bb830ac 000000000f0cf61dd200513c03149e720d2b889bd5                                        defa162e03d0dacd330961ea18a5b91a5e8a47f73ad316b2624fb3c
15477       54328 b9bd4bb206e9c3b8bf228246440216     1a3d1158413e3df4e9d3c4                     16RKuo9AMjBpaQGxZEAHdDPijFceBTgPSa     b24813a9ce7c2ca82d3d2
                                                                                                                                       047bd8cea0591c8c0f4fb64f8e3f29f73ea26611f3332c77244ce6f6c
                  c8fc9e0f9b7177ae5a404d0da0b9f47fc50 00000000142c07dc9877702b74cb86214a1038a713                                       8aea93fb7341c1ef3106912985390e9e53077facfda1cda01ed4ab2
15478       54339 d8686f602c338bd78e652dbc75034       3046d53962eb2a54e5039a                     1v5oBRHoJqpC76msLknTPUdAJE3etbC6z     59bf0b8c620889f5b3
                                                                                                                                       044f5d055de6148f133bedc21d73a0278bcb7d09cd3901a11507bef
                  a71b62800580db8233a0a7e7b98fae2a5e 0000000006e3b2894f088df1526ad9b44a9133997e                                        3203443ea45525e3c512de97b6a6497f52d66defd8796bde5678fd
15479       54365 4cec568a58b46d614eb66e544f33b3     ef58c5a6e91827301cac72                     17RPxKikoKXkt2JFDZznbdjxL33zABxKAG     0d7cd77c5c4c840305a64
                                                                                                                                       0437ce167232aff2a18ca1b77333c5b95c50451c5d909de80499dea
                  28f0a7885dc2be5b8f5425e883aeee1d71 000000000165164aa4e2369874285d14bf1c513d9a                                        d1286c59ca0c20ab921b74996cdec2512f4232040967573cfedab4d
15480       54463 6f0546f2ffd9b2e132b645462515a0     7d3f3deded9c18b06c10ed                     1BQ5Tx7D4Fq63wVMkv6SdCCvTMRupz3YoD     3c40da6e15946d715822
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 862 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       0420503c1089011d3085229ea19ec3d7fda8f05b3714e04b4039c9
                  40786e15a40a57495993633d66371e9ce 0000000008c43d5e86ae87a87561918f48ef03171d                                         534f56d51cba475ea1b604ba91cb675aa3344ddf5f32a443fff5b7ce
15481       54519 95c32cf9c3885c11f5299052c6c99c7   22efe41a0e01b5a61cdbbb                     14JWoatUeD3iXEKbuxjGbv183xWQxq84yv      37a0992ae5674b36d336
                                                                                                                                       04c7f1d1b56484584b61cd418a48d03b6fbb571d263cd61c04adf90
                  d3ee01556c89698e4bb6af5aac5746566d 000000000ba1a2b7cc9ae6a003ecfd5a0dc8f92714b                                       6191f4e6650cbe4e1d007a6eed7d05875dbb0afd380cc54c6051c45
15482       54552 2de24a7149604bab13890351ad295e     a71186f75e358af3567d5                       1HULkGPF6BMU6tZUzPnxxmxKcFddBw9uZc    a379b27d3fe37d830c14
                                                                                                                                       0484a3a1dc6fc3c1903e99ebb07648c6852250c17fc68f7f52a9123f
                  0b770a4233abe5b6b6c34bd191f5c5e365 00000000009cb1a5a15b4a04ba62fe09f1347ed5c8                                        d537379039078a62ee7aebfbd77bc05715710e18c69277ad698ee0
15483       54564 763d1c3b648cf5a0e654a87144298a     c25f89e234fc66fd11b95c                     1MzmekYGTmWWMcEsyhMJCsrYwPX9yi4gTs     f7161cbe49ea4fca309e
                                                                                                                                       04632b110e3d22ab3564173e705998767ca492433815880e80624c
                  9490bec8037bb17196f8916766dd46e33c 000000000b00040fb6d049ee41c27db8b50bc78b1a                                        9118b1ad85bbd32b3e3aeb12347462cea5438a6280dc71687c8215
15484       54586 7902e258c3d86225e769dfc84c6c9f     e4e7a4b12af15e01ea28e6                     1HeQJuHxm5iykcEFEdwdu6zQjaEe1mfmLB     fd5ea5ebf56f41985c708b
                                                                                                                                       04482fb0f35886a611a9f86a1a360e1d356b43eb543623a318cad5
                  c09a0c0f75f509d9da39b90c6491dc5d094 000000000f5240f9aef40173211a55053a73fe48fcf                                      ad52d3b1e2ebac0ef52bd2dce51663400681f2d2d5dbb9a5b93edff
15485       54612 a588f1a512a1b11e5054dab2af93a       0d65848591f7924f0ef52                       1CGnTE3qwFw5xCkvoJU1yb4eMdqZFQm8Aw   865e77c6f2306d88dcc3a
                                                                                                                                       04a0e446b68866ce61f21be808deb65b96ce358b6167891b53e57c
                  eef93de858fd3673dc09b316946d2a713e 0000000005904ae78013b751df3752f8e38736514e                                        266a18afe3d3de05c76730973601df82de21619aeaf844e61fd1717
15486       54629 84dac17e8304f5931071c739b4b758     8f3cf8e14d7478ea3de998                     16ZL8FNyMB678zQA827wnz5qRSuDiS8KcN     d58a992980910e719f034
                                                                                                                                       04d885f569f30032f3aa7bdff82a8ec3e58c104c7bc31a07b1f20108
                  ed10cac7c9973d892abb2810934cb1776c 0000000012106b042b3ca38cbd580037b7d94dbccc                                        67a97c93e4d7af761a5f1c0ff33e7853caf26b6aa316e61959b7d9af
15487       54633 5147026812664c8229a2dd6bb5d003     280fd83b86eab1559f4a80                     152d3dQQQgoja4gxQZHYpczPhMaf6hYcEM     cc536920aa0423bb97
                                                                                                                                       04db9c831373831f0806bb5e17fa0e5488fe5f5910fb8a62ec27c46c
                  76c0178912a8bebec6ede1ab2e09504931 0000000007a045b01eee6b28444025230019c7534f                                        3e800609c48807e58cd862c18c177766a1d23551bcbe02ebd45822
15488       54636 7046d08fac7d8442b9fa4e8b1b1e9b     9d343ae1ffabb844bb3b47                     1MEGRxmX5WoE7rtP9aPD1vfS2H6vPURm3D     c0fa22665509fa3653e1
                                                                                                                                       049e423eb9ead9293f1d7df85e776b8fbcbed2452b0a545f32b07fa
                  d6a8b885a2839e7287d36fa97538098452 000000000f42fd978170e685ec761e0f0bd7470e61                                        9c577b8bd076ec37e05004c773f358af650dccfdf11d1b5145b28ea
15489       54657 eec7a8d8f65bb0de543a9781500421     5b95801df5895e846e7662                     139WRxhsEe6ChAe2m5tG8Tqtq2i1rcmaog     db9b3dc3efaffd4a1a34
                                                                                                                                       049fc04bb57a6f30c1591d0195a21481637663e54be98b089f32421
                  e72ab2a3b1e21e45b7843251e71d373d3 00000000044949b6eb17ba668cd1608ffce4e406e8                                         a6f5894f39697a8a9d2a5aaa6e65b89332073fbe235142f8f1edbbc
15490       54661 1b7bfc05026f6e9d6ee64fcbc6d75ec   3aa261a667da1e36278cae                     1PXz8itHgBPXLY8BLx4dT652QyMuneokoZ      8ffcc6960d63aa01c310
                                                                                                                                       0439d8c60fc4d589b2e77d0a54e0b94c65d79786ff41c2bf200c6da
                  0abaf61be1a34a46440148c79ae9848c82 00000000077f5b3ca27973330a0c07cb9ba185e13c                                        03f2220c30c5f8f174e13f26fbffde92bd3d7eeaf0ad8d300c4814cf7
15491       54684 cf5a4189137714e6e4ed0f19bc374c     d5992a3893ac25a1fb2ead                     15fJxYb1EEzWFsj21EkGRyeLdhzMZSw1WK     f372559817e61601e5
                                                                                                                                       045617be351bebf8d77bcd8dde7994cb512d09981fb5160396652fc
                  9271db404d8d2ccb098fe31d3ff3d45df23 0000000002c1ab9bb1bfad7a3041cdb59187f468b1                                       4c903f3d595b15870e7e2c18cc9e86830922b27c818c6c04cc276db
15492       54685 2557f054afaab2e72c2def986e2fa       93e03c9829362e08388a29                     114KwER4auxfseP4ykUqar2qaLuhnkXfBv    399f860392f3e1f155dc
                                                                                                                                       048653c74eb02f4406b5fc81da65fb3bc016e8e332593d63c1e21c7
                  d3df3d9fdd93a476d3e4599d7e08d26dcd 0000000003e693bb73af36206a87f6916d93f9b1e9                                        7d51aaf633a6ce7d2eea588bee75e1e0fd88721d9074597fc27fc2e
15493       54691 52ef2403af45e78ffbf73507f8f4b7     115f02fb3c4142ddfd6330                     1PrhvqK11anLjFtEVknw9tA4xGis1Dxvff     63238d07097c99563819
                                                                                                                                       04a7851ca780507f2a4c75a5622b51b35b9e1d2779ab1bfe374c18
                  f1fb2b0038d853d324e1b0006106120c84 000000000776a8efafca4c5732243d9b124984840cc                                       29bad9ab3a3e3d66a17a969d54b2d782bcea09d69cc996e070bf40
15494       54720 af88ea7b08d44d9a03810719cce7cf     0351449655e46107a7421                       1HKxP7fNx7ixAjjq35ZAwZ8ACsQEG3ihTT    381baf54e786527d7c85ff
                                                                                                                                       04390a27b2385937c4483f2d9e7131dcad9511e9218c48b0ddba09
                  aa6b9d8f5b8c54735f03c3b0430400a6c4 0000000007069b86478c0a1d6b49e679d3898fc118                                        a2282f463e8dc6df194d82dd59b0a70cb3fabf40760c1fc0a4d08dae
15495       54740 6aff5b31de604f769d6751585434cc     ba2a6036d106bbd29be010                     1ApPkevvzsfRt5FcjHz5fBXd7adneFkE8A     761f202da5a89ce66b5d
                                                                                                                                       049d8370af6c5103f108adaba63d4c4851f156bffd605f9c7195fc5e
                  706b6f2a75399cdaa67fadc6e4d302fcbd1 00000000126c8e4987753b45cd9077b352786dc661                                       10c0874009770b39333eb60dbc319a0325e3c22c04da0b3770b1e2
15496       54753 23ff5443199b4c09b2880a89b6861       dda16673097d5a9d77e4c3                     1Gk1Gja8rnD8ow7SW4qXPHrFDLfHnwhyHx    a6ee774d0616835b9caa
                                                                                                                                       0460a23170008d562d7784468059814bb7a884c7b0e679bb676d2
                  c5940f6b5fdad39dfab58489476bd4f141c 00000000137df7a897886ab8b43209b270bfbf52a4                                       bca206d04dc38a4ccd979bff075371f4a48102c00975cf6cb9384af5
15497       54758 ff42781ea0384a11fb1aaf4493663       aff5de9856fb4e742315bf                     1H7UWxMkZAS8wmZC7Jjx6TDnGqH3KQHjFe    bc95f9305ee64da4d9086
                                                                                                                                       04f0c3d4b271eddfdde64d5dab15ea9e80d77ef263de35c1221c90f
                  35e50df85615b3635ca17b6e95ff14c0e26 000000000c77f3db9dc17dd9d5c53b0963593bc0ca                                       4b936e2ce76b26184c85f7d795a1824c8866f72d3a85506e401d12
15498       54806 bcedeb1a7e6084f466a0f3105f897       ba0feb2a234126712b336b                     1BbRvicVXHrK9hrPGuHSNrshDHfnBEu7SV    9ea3cdc952811fc6c24c1
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 863 of
                                                              913
        A                         B                                      C                                             D                                           E
                                                                                                                                       044f1a04276dcaa1e7a34e8e55c00066a7f51d74177298c717dccda
                  2770c10a8c2b018e8d636747476f24a6a3 000000000b60d09b054b7bc8718e9198362b2df7d1                                        8823133be149c7c6ab43fb88f4728c88565e6b6b7ee679df02fa23e
15499       54827 590aa68128b9bcd7e16188738901d5     d44565fccd7cd449392f2a                     13Vy2kA8SLzLAbCiBSS2g7imNQKtqhZfoc     d9831804b9eb1d251c89
                                                                                                                                       0454bd42f4dbbb7d995df524b998fe97ed8f14153fa66b85aa42bfb
                  2e7fab8a9b87b79f55ff9a6f6991b22d562 000000000266492b6d92a9a8c3acd1acda510fa007                                       1270f2e0b9eff2c1397eaa3a10fd43da34a28c8ff1f480df76d00476
15500       54852 c4f5ae5dc3c704f82304ad994706e       69fd879409352e6cccd041                     1HF7AX5DgQoCiBpkfZopVKwAFBtgT4c4Xu    bdb9cfcc900ab081130
                                                                                                                                       0457c20496ba736a1de65b3bb316fdb55599841a60cfbedc10f0728
                  bf59d866ae8bd751777190862485731c12 000000001164927697f1f44eef50605ac7cf5289715                                       930aa1edbad24940353096e38f4fdda9dc2ae869094f3b1b2e12f14
15501       54888 95316dec76903ed3a9bdb27da4008a     c2f1fe617128c15478031                       1JbGDube4crVyJ5dRRPWzTpUmvi9EFgwMu    3e004a46432d2a9c0932
                                                                                                                                       0462dd48891403dccee029a4e97e1220fe8478fb145d52177a1e45
                  805888a0a390a6eba0d5aa6c4dff0b6f18 000000000153c98ed2bd77e3840e6349915f18e55c                                        b53962de735945f056e34d47387160147aa090b8455ff5860dffd66
15502       54892 00b6152acc91cf493e49a7e15de203     1149585c76b97d5e1056a0                     17FjbDoRWX2uNXMGGXwnM2Zec1MX9J3P8x     c1ce44f06bf5386cb171b
                                                                                                                                       04381dd04bc13ee20c1f8b6a5df981dad9155a70e75d6e359bd445
                  6e23d78b0d54ef6434384a32c58bc0f24d 000000000566fb7ad80c4b6a2c2b0fbf636c428ed06                                       6bd7fae89bdf41991d2848ee8643a04496a04d7609262169ac637f
15503       54927 6619c197e932c9db193d7b36882e74     9f8bce5cbe4e8869979f9                       1N64fRzwkRMbdKn4b7VV8ZLcWyc1DWBfzQ    255a8da21e47d40d058c8b
                                                                                                                                       04f4382dfad859ec5a977f3751bf72ee8c06aaf377f365fd5c282a2c
                  776e2214f24a42c9d6e667eb744974f674 000000000f73a921c16b1e63847f27f60d14332574                                        4052d2bc6c7e5b17b5f3aadbd15ba267a4c026514958cb9a2111b8
15504       54931 bcedfb1111a7fb00590bd79c9203fc     542c722d24b9b6d2114abb                     19f7vhw9oDAw1BL6tkpLyGX48jw1heJarD     63dc4a59b58c043c4ab1
                                                                                                                                       048fa05908d0784ffd3d2db2838744f717dfefb56ae6e70c3114e6e
                  b4107f92410c3b8b064dc228afa9f8533f5 0000000002bebb2e22697506bf71c685bab6668043                                       b2e54e3ea20b05ff219069c5cada437b73d3921c71b359de7af9c26
15505       54936 4385f14900ef409a905964de6324b       ee2afffd73a7969e194111                     12cLujEiAYUKDrVuCGA1Fyq2TuRknGqmTH    fe555781c75b0d5dd815
                                                                                                                                       0455799e1f721234d4e179a4dc039e0225639122d0a5fcf0741210b
                  3baf4ef0b960ea6bec6d9ad0dd9f49ed39 000000000e96ee2eed837add3b975e1bd4800d24a                                         8a8e8aca85ebaa2aa61788e969d210488e70fdfe5fd371bd22a4fed
15506       54949 9181e5de08067455ab4c54fc0786c6     40bb1e59dd07d64bdf387b1                   15NBHcwhwoh5P9jNDoSmtQtGu6cvAqi6YC      2788c0964b5687c8b022
                                                                                                                                       041c3e80eaf858f3727e2b218ecad0a069a2cb7a60fe1db02684ff4
                  8163f665bd768021f60e7380c6b2ac0e83 00000000046da81af4ae46f56cf05b55a7a4181b6d                                        2bc969888c0eab4f12b4339b553da2ce7d0dfdb2d3f99164f394e52
15507       55002 89499ad803f21c8c1783ac71d9d207     8963a0a86f03384340fcf0                     13FrNKrKFHn9Lc5eX4W9wM8qCy3TRFpo6a     3bf3ed7d40f11d350052
                                                                                                                                       04fe4d6cbd9ab5ca8d41df29fd19fa6f25cc0260427b10dc96f6e6d3
                  7021949e0d99c69b873ca9013e632c712a 0000000009f192bea5bbd4c6b1825168a7f122d5d0                                        0d8626c9eb9431935f6a9ca5a5cf8aa72a08f9bf02a8cc3333df44ef
15508       55012 4da6d242e62afec6ec9bd008b18fb5     52412800d9ec7a0124751b                     16PNQe77KZfgscWAGQq9JwJgriiYPdQQ9G     08d6854df76b396a81
                                                                                                                                       0448d143d42c33fadf49382b33377f2f12acbcf752455e23122ed4ac
                  58bfdb88290bd06698d1e07d393653e10c 00000000096bb781caf17e91d12f2d9cc41b2f71f7c                                       812f9d5cc88578afde41527d650abf21bae554bda4cd8c8e7ec2f34
15509       55047 a9012f2ae114904be574a4233c9492     422e0cb426933eb8a75cf                       1PjnGki1GqGdK3BKKhqzWUsfiDPZX68gUX    b69c5db7290794a2a03
                                                                                                                                       045f9886f8957135e9a77e4ffe449c8fbf0bf294ba0a905a224970c4
                  83c11a7675b2b2b97e0e02fd2eb73e4a44 0000000012b14a61d17de23828cef81f4c011d0536                                        388db57510f2d1873fe379df4bd7339cd7cae7a9d59a91feac4d5b4
15510       55063 c80fd95608099b7200ec6c8856f968     7311134333b19fca72c7cd                     12mooD7QtfxSoRd62eDJQ1akofvEbmALaQ     a3330713e2a5f21ae75
                                                                                                                                       0488f5ca5f08a53544746719b94e7e4f726e5fe357689626c400162
                  6b4217f7aeef625334e7a41b77f015a917 0000000000ecbba3d2fef8254ca2e90cb63bf0bda57                                       619efba0be4641f1ad2a44c331ffc6d0900675157c740889ba6040e
15511       55078 b7f571b2e0c6b9b9b0c65411622f1a     5352c6b7521e6f31ac019                       1A6ZsxVLnod3Gbj2EwUi699y1T4kiDUENt    bb5a7b3b67c03cdac669
                                                                                                                                       04d59fb5177f280b9cd6188ebcaee6615fa2f4543a7a4fca442c27df
                  0d9db3173dacf3b0cbcbbe7f73438e0896 0000000001bca2919a98e33cf660b8be96689490d7                                        8290d485462e2c22967b5c12b4b32d10385f602976a17a3866a3e8
15512       55103 d9d277a278b64ad379c45eed5be5b8     5b9492ec863931832f42de                     1A3uKbTDPntFw78aDEhwTSpwsQGxUyd8o7     31e2b2de13ba1fe20d2a
                                                                                                                                       04cafffc3c7927939f3634c5e848d61b570c4b65fe0b4a338cfd56b4
                  28e074dd09916e1866a8496ba19ea2893f 000000000a4c3bf30927dd62d75434b670656cb16a                                        29bb06d4743cacc3fbf7e5e2e47294d2e67b74686388f6ebc6e9c3e
15513       55150 06bf9b40a05c636874ed21e909b5e6     90e69ad7d3c3a5ebd96240                     1CURv388MdB1QinDsYhPwjpW8Bcfm7WftG     941f03530543d36d949
                                                                                                                                       04f4e585724095a37eee2287f854c8ebb7fad2b30e12a59a3e11ce6
                  7fca06a4581e13865f30fd836c6f6b853d1 0000000008236f7dcea79c803b9f22cf5eb9864bfb2                                      911e0d117fd204709a54850e827a16a4dc254592a32f2bab2408ae
15514       55190 ec8aeb1f6dc42f91ce2a8dc82a25c       6c665de96d0d3de7134e3                       1GhvuD2hvedQDmGUv92nq8qNymyvNQoBMF   6a927a808536b23e35d1d
                                                                                                                                       0421cca90e425467bf9df8aa69437adfff5a89de8edf9d606422cdb9
                  8e857e48f32dd1b50ab99180b5901c279f 0000000007ec6482b821eea8f187d1d9094933aa02                                        9eabb615895c0d461e655d30e49e6a50679f9afc8e0f6e45ee3cd9a
15515       55288 e2fd334ea31e39eb197120291129e5     7f2b0c1b6afaf98688a504                     136brzCt5dnYrg2E35mjYhnYB4tZtWV78c     9586e4c6d5d67875f7f
                                                                                                                                       04a8b822116a1518828862c5fb740ba3c651942c8abe9474353f6bc
                  d7e04190b76f6e0da903e3513b293f8099 00000000070ab5aead89740f546d0027b5c6f47dfb                                        874d99c4efcf0d76f66c44e755f1990a9df3f243043985b72018c4bb
15516       55300 f9affff1d0f183c4d424cc44964c79     b8401aff0c45a5b49f3218                     1Hi12mVfDPXAvdRELBWbXUeupDZm9hjzoB     17cc1b2036865ef7b0e
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 864 of
                                                               913
        A                          B                                       C                                            D                                          E
                                                                                                                                      047f1bfacdfde6db9ba79c59ec967fedcda4e573c066a65c1150930e
                  bf5245798c7dfb4f2184e0d8c0a823e9a23 000000001184db5771740c9dc221eefa996ea701a3                                      6a103a712efe4828d9a4b514937b23c65b3de8204743bedfdb0d3a
15517       55322 259d2f4d895d30272072a114cd428       a7e20d531fa807a3b000be                     16dTCKtgCuP58RKdbCFDZ2ajiJBZUrnxLn   95bd74b06eb57a323efe
                                                                                                                                      0476246417988a85d37e68de033e50aab28a8bee07b2152b4ef5db
                  16c067de2011b74a3d3f41d285e17174af 000000000ef5803e91214bfb02ff9041c417e55398f                                      be907c43e33bd542b2443b389ea5fea7a8b46d1b57b236c8f9aac5
15518       55351 4af2a61acf180088bdf6adc03035f8     2a9b28ef8548a24191a6e                       18m4yEuT6HH5Pn3FXqNRumoXkTRfQUTXgV   d12ada623797a63053590a
                                                                                                                                      043d5762ae30e03cab5603cc88c41c10eb5ae7b5290933be62ec15
                  ad5d1415cda0d7162f513a53646b9582ff 000000001144f3de5e829748fcd61964abb409c07c                                       5745932623cfb9b042faad7ecc87d2bfcdf9f367301666daf9b794bd
15519       55353 917c28be09b67bf7e8ba4649993823     1be416852152f7973a524d                     1M6y5vxHWTiU39jMzGN6AXfP3bWK9tjvaU    5e9b235bdc9345e62e24
                                                                                                                                      040e85fba93c1de0640aa199be1031c5261dd8528435155ff60000e
                  8b778d58400325df1aca125c157799da88 000000000aa97ef83f025fc9c84aceee740b2f9084a                                      5b9bd59fcd6c325412f5b0fd91520032d5c5da97bdedb71550ee5c4
15520       55403 ffec9d2b7991b3fe2961ef81c6687a     9874da0a4ce5d1ccdd50f                       1J3hewsWQLDvH5mEKNB9tit57pTecqep9Q   b9e1cab72c27c93f94ca
                                                                                                                                      04fbb2ab51bbcaf087569bdc3dd360b247bddfb11b9c430c2804019
                  bc701f4cdb0ece31c4ea6d242a389fab5c2 0000000008e9f1e0f30f7699b881163488452111a0                                      f4f51b8a0cf1dcfece1f3e530ea2ff3c004dd7a28808b5a1c0f814ea1
15521       55415 799b2f5052839ecf107cd9a73da32       21c5f50e4ceec53ff76547                     13AMvjzgYQU3sAekjzQ4ua45DMjQNtUwPf   1400f555cfba02997a
                                                                                                                                      04b7505c4aa80d5bbc869db41929bc43f9913f29351b5df6174d844
                  b80b152a1f668813a0e05765a88f0b3395 0000000001c034b06a8ffc824cb1761fbdcf171e961                                      b62b163954ae78e6f80a28f672ca109dd212554044ac75c36867ff2
15522       55416 694883d6a70bf33838e91440f8cc38     e27ac93ad58a1a750cf76                       196BB2PmWrAVmQj7xaXGwG6xBZziygACHC   24b5999e753f6eb9c8b5
                                                                                                                                      0455733c4675ed8582d792f43c907fa0ae8845382993f14a62e7bcb
                  344166ea085fb89c41f3d2103dac835a48 000000000b891e9e75d1a2d4384fc054ffee864cca3                                      f67cfcc7ed92dd4fe9c6bdc8a3a248660c3f3ad71cf9c82b955ce3d7
15523       55436 af905c03cdb101ea969a17dc937303     8126968597bd05c9bb7c8                       1EGtMWjMYh7aZK4SDy91zE3Ew4EPxx3gaT   782fed5f161ef9f5cd9
                                                                                                                                      04fc9738a31c5ac03e8bbcf9f0e25bd7bc506941d8278ad96e511bff
                  83f4bd68d351839cedee12f535645ec224 00000000053a586812c355df96617daf3e7fb829f77                                      ac65bda1902453a4655b7f35255ad1851d53b691490097a6703bd1
15524       55464 5a436826422ab44307ce875a91840f     cbede80203a60be78c414                       1AGR7PYkF187kpgPDZxLfgUBKEi3wuiLrM   46187c7c27dcf0c72e6d
                                                                                                                                      0468d704e49a70523e60648b5f97f3e4a07a101883d7091d46ae9f
                  b2dcf00c260780af63c6716220c6ea69466 00000000132c59b2f6a2130916ae4abaca1b9f0580                                      45bccd6746121dc7a4a04f8ff656ea67f389b09e7cbd9cd65344f81b
15525       55496 51ba3befec340053f407fd79d33a9       c2bdf5dc252f58b1c3b924                     173zfsSbYbSQN5nkSBimP4j22aMoNDiErd   63828461cc815b86c5a0
                                                                                                                                      049b1cf435473c624a065130b8da07944afe53ab1dc838a9366806
                  a38814c362bdba99df1bab27a07235bf97 0000000003262fc31e151d3dd6218fd9f645db6b2a                                       93017c77d5265e8a9d854dd16aee540e11cbb6662cefd85a43f26f2
15526       55516 e58114d4625956eba37834aa75f10b     9bfc23b2e164397def5eff                     1Y3KFJniw8qdErgvUa2xsg33gyTJCt9Pj     6709b04c4eb6dcbd28812
                                                                                                                                      04eeb93ef4b300db009c4d6336b8a99dbcd109ad05d831fea31c9a
                  0da10e1ac0403cfe8e9f3715cd2155793b 0000000000a40d1fadacd76f98a51501538bc4487b                                       e0fafe4f6b2032124334adbcba82ffe4bf4d8b0a88e0642a86fad7c8
15527       55583 571ca06b43758d29ff06872ad6d202     3a4ead0934227cd0f75523                     196mc82JZfS4j86xB6dELbW9atFzastmNF    de05fb04e533c3d934d2
                                                                                                                                      0485b96b63e972796fb9f9fef03397da2238c85462ad43d5c516d0c
                  ccb80fc372f7fea1cd84134d948f04e6a17 00000000129b73db9b65d77f0db620b3b718053286                                      79e305d5c8c7758ae41cfc8eb63030491f527e0d2e7e037e64271ca
15528       55585 2372ab98336ea0b177a266920d315       006d40f9f70b8cf25c3657                    1JeSkEADhNSUM79HUoPn6Ep6EuD7ngMuMV    55017b2733f0ae004ba6
                                                                                                                                      0439b3bcd67019b3e5e6f61345c51f9b121a6675142455163e426a
                  f4e831ddc31fd6e8c9bd572761c3e983ecf 0000000005d661b697370ea4b6e2c836aebf963afd                                      2c809f28c4950e1845df74be970b0516f8ec9090f354aa85f4e3286
15529       55624 115c6a469d0eac5a0277a14c3bc74       b0ab582a43f85c523e6cf2                     1KTGYDKWAibGpvrAhBJwv3HY2Xm1eTUco7   1a6333bffd2e281c8b887
                                                                                                                                      049969e8f9074b2a7c777e4abc3ce24503ceece9b7ff6fff95724a8d
                  3e7627016eda4543f97b6d4e6cae513802 000000000c49855b261f909e758f435f5ffe6c666bc                                      e109cde4387ba69577666f2fd5a5bb57a76813f5330101877224e2
15530       55628 d534e764d2e0b45c76614f612866d8     309c40f546485723d6892                       12bBofF4TKc5u9zNQUxeGfZjeJ5dTFmWgB   5f4e3042c953725640e9
                                                                                                                                      04010153c19f04cac2214511faae661322e3d2e3497117db2b501b
                  047dd4b48915984182c1f892cb6bc06070 0000000011f96f230049e9ef5a06e501af46bc76a3f                                      9cf9ee01ea29feae27ba77cdbaf7fa795f34eefbda5ec475e342c641
15531       55680 4ec7cee0a1a931e8ea2e1da0d83ab8     f995b56a44f0e656ba3f1                       1LBCHvUAGbm3z9fHxjYAMLENkyX4LU9ybc   a69ba5305c260150a02a
                                                                                                                                      049fc5d1cf8085808d7fc042baa25f814fd4252d4258c9ec9aae940b
                  8d30466a410b7a450d5d1420b57b6aed1 000000000f287aa14054b48b894979f537d91f3e3e                                        404562cb08cc9ed377f6cfd9f411cd67d5ececed61d7ddafe9a862c7
15532       55704 d8d942078e534419207b8f39d6e5e2a   167bdf55b1106f8d621993                     1KYnos3FpkTrsLs39afUPmpPRwg3KTWsEk     2c787d2e327b207b3d
                                                                                                                                      04ced8a4ef7b9fa2890a69e1451fda82520233480965d642a8bbee
                  1ed35895e1eed7096507c250cf7f2b7e39 0000000005c41dfc96d791e5f375721e61d52c0d4c3                                      61bf751f7092f541911ea960f6432d7248b5d4794c38d0acedd4d72
15533       55707 da8acf06340d0653d0cd57fbc3837a     4600e40791ed84bd3a71f                       1CXjFkfiow9o9qykxFFzZNmuCWNfz8cizQ   61b9efbec83fb4cf9369b
                                                                                                                                      0458916f8e156d3d1fdf86060419a5f296ce9920293ed838dbdd566
                  d1c74ee5cd81a5409fcb720729c3ce9b37 000000000c15522af390b9a9a2004db1c1f2bf47a24                                      2a5534af8d8e2643b522b4a9f8eb3f165690accd3ae36907e9e3fcc
15534       55751 df55f4e86ef4b58be8342563662876     ee8848c816ac99a5f7a05                       1PxoYQrLdcJh7yDe83xzHsXCjSetJL9VtT   3802ca378a9f56c5e024
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 865 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04449c093679a60a6afe4baa6102f1fe74da35403b3a543f9df9739
                  a4e1c318bacd84c9f6a0c9a37d496b220e 000000001124ca984da954f4f1a371718c590b026a                                        37fc3c930d95e153555ce82009218f960c41164d5f43fba2c5b1295
15535       55863 a1be08b97240f1aef7191370b962a1     ebfec7ffe85e9902c765a8                     178XtH8kaPUNHApY8r2jcHptmDKxDszsAx     b0481448f1e28667fbf1
                                                                                                                                       044af089e75dad379bcf8684a84b03d1814ba74b2f8730c988fefc6
                  2f9e3d9e2a9cffdaa318d2f7acc97159b0c 000000000556e8f272b0ef8195ee7a573713ce36ba                                       b9fbe0234c854940182b9aaa964bbcd6e6128392882f3534bdb84e
15536       55879 df9be5dcfedabf251491fe97ae215       17e8d181035152fdaaeeef                     1FnwijX13tsriBFcWD1UtmWst4CkrQPM6T    63ae1889a632314704f12
                                                                                                                                       048bb56ea4b4ba595ee7438f8a87440a70bb061827a177016ef637
                  d60b036d98f3863a82b005b9da51a2dab3 00000000086335ec5dc40742df1ca02d98888bfdf02                                       eae0f9399cc8a755fa9f28a8cfe7dfd6d344bd41f93b0a1113727ead
15537       55883 67e4f2d84c9942e102781204e753e1     4b1ce4b382a44021b2c46                       1HDr6hsb74NzXiM2JUhh3N5T7EpbcF52Cs    63b48a52f74d2c7a66a3
                                                                                                                                       04b99f2c074194b33d0506f586cc86c71f4e16915281dcaeb3567d7
                  4859d2d5cf19ac21a49a7bc1abd8faa097f 0000000012c9e90087bdc1173df5a26910252a3ad0                                       7055639ecf58c9adb5c9286494a0d14b10990a570b1094cc66ac319
15538       55908 12f954f48379fd37695d1beda16ef       343963e88bf9fe6143efd2                     1CpckFtfEua4DWGMZCUPGsSAxDYmmPV6K6    c8bda043dca4e2b7189b
                                                                                                                                       041b58ed538f125a8033e0716726d7cf0dfa454dd0b7bd3c00bc889
                  d1b110191249dffd10abadce9f32b32ce1e 000000000f48e3819e7bed438b315ceaf33a48ce86                                       c7ed1d704d8e92fd5ecc676790d9065c26a2a2b48a1cf64a836cb3e
15539       55932 b08080ad606aa8154a910a837d2a0       d3da46ad2615a1cfbdc1a2                     14RXTE2iVtc3cf5DwuxmTLLBHkxwcDaVwK    11c8b8fff16cb8a6f655
                                                                                                                                       04e44711d4cf1d03075c0b2cc053eae019436190c5110b73dd4096f
                  c0675bceec305bdbb24a735ee0c9802bc4 000000000f7959c150213278dee1cdc30dbf54a4bf8                                       7fcef1d02f8e9135317cfab13f6b8fefe53352b88506e3d4bcdd62a9
15540       55969 56871bd1e0439ada08d6e607fdac66     bc4f8f6d9dd9adf8083fc                       1eb5qvdp8fe3ninp5aKdJnnS2F1X5SpuC     dc61099020f85648784
                                                                                                                                       045ca5ab32aa0968a1efaacd21034c702b5b7bb2b8ec3d822438b8
                  f23c775376394e5c515e3801065ee486ac 000000000ca0145d6b75fa0fb05fd4c3f7925cb3fee                                       551d1a43169012c24f4926fda4325d2784eeaca2e666d63c0cbae0d
15541       55970 9cc409716f7726363d07bc8cefa5e6     a812044bdc9d8b4ad4b5e                       1FGm1A8NHjjyF5ibGXtv3veFb3HSt5S1aB    c84c2bdeef51266e5bfc2
                                                                                                                                       046d26e5557533b2fc0bfec581ea5998e17b390f92efd39d56c0e53
                  2ba9f849e74d9b642a628a293897106492 000000001347e13d2a9bbd10ffeb8c5da407c17280                                        87c2633f1be6a808a2225772e2ae64703d0609460aae0ea32cd89b
15542       55992 7b94e156fc96f69241703c19e092a3     983e596fd50196ea20613b                     1Drnx5rE2q6B8qvGXdYbGDjoBXMXsenU5o     c5434cdb012e981622e9b
                                                                                                                                       04ade062abe5945d86716423b39c5930f779f5a1b8e6f6c2173943e
                  9e4663e1c0638529730c2a5fd3986c9015 00000000024e0088de234d749f017f92219d674a43                                        2a7842348282cacec31638f742bf483f3cc8b59f6fbf483ea1defeeb
15543       55993 223849b0b02ae51a8c347dee0e39a3     fe6642fc761f9e86224310                     1FD6DxsfZBTzHMActkYrMsNHSSrgdzbn4V     aab7d2b888bb87b3a21
                                                                                                                                       04e9b55394326124651333bb8b4fead9e097e02e7a3eefc8e41211
                  52625bfb61081e4d32984522364c2ed34f 00000000135d6b64635368784000e8dc6de119ce22                                        600b23b9fe4468212bf7eae070a86d766928cd152a59b0044e3e5d
15544       56049 b256cf65d135bc09ddf93a27f57064     bf8b27a03c5981c38db23a                     1FYja6xgGdM5sWgLCmbD6XgpUAkuqFf65m     d7a61c22470bcb3df7b248
                                                                                                                                       04f4b1bb191e1e8bfe708e3466ff183d583e2cc4ea19a7e94cf2dbe
                  27fbbdfc9addc9d6e26d99f30df305e10e1 000000000f297030ae6e27216883205ed233347813                                       38e70e8f59f06c95d28dbecce2824f9b3e998ff9ae484c2c512506c1
15545       56076 f5e454422d2a21da87d64cf3a41e0       4e25a6affbb4bed2eba483                     1HyJjjqB6biPYjLT24NYBpLJcHz4hNxQ8b    f3faa670c4805fc82ab
                                                                                                                                       045f035ce994651f9bc0bf8c7285218bbaee52b09c24a4256c3ad04
                  c35563e0390d9f87c21c689548a723107e 0000000012d242eab5a0785fad399247c5ea96a6c7                                        ea69f906741ac1a4bb608bb100f3389c2b47202f67a06f61c06aa39
15546       56146 7bea33b41afc2b9206196a3d1229f3     86954cdf14be3750ace8d8                     1d1iz1XV2L9AwS8suvdvx4DHQAMNAedWY      399604512b2eb738e776
                                                                                                                                       044aa0f9799319e5118192483ea02b62601dfcf464981ca5d61aee4
                  7c87718a5fed13f05d1a21bcb4e9d503ed 0000000013371ac1860ed1caee3ec1813adbf6c636                                        abbdaf2a3cf9deed3d0c11e5c16a526f5e69af4050949ab742dc9fe4
15547       56149 ec48f813dd94d24f258049a96d1b24     5c1d6919700dec7cad1f34                     19tank9JabT5A5w7DNEym5Ei5tJMvQ6cZ2     dae83b8bf77d25d5c30
                                                                                                                                       044ac92e2cf51a0b4b5d285c1f5647ceeb9795f3b54b451846476fb
                  b85b8b7e1d811d4249063b685b81b0575 000000000bde4667cad4a4cbb64537e024a13d9233                                         eba250691b5f7546ea6ef1419ac53e56722ddc65e059eaea94531fa
15548       56193 510234c2363ab582a2059669313fd71   ff3156e88e42edeadf07bb                     1L4s3Rt53zM6BPDtEyYqfJCHa13DfPcNa9      db5c25a87dc8c7393cd7
                                                                                                                                       04782d30d47e64e984b7d32096f8e1b25d7cdf28c76a2f4e7a7b302
                  a8976dc86847dcd2dcfc87478d8cd58f68d 000000000907ab7f7272c380e33c774e4eb6ad0786                                       1749b48a2a0a7e1f9a8df5dd02668cab96dfd694f03fded25fd191a
15549       56235 07cf7978a28a9ce85936832453211       9ffd79dda372970d75fa56                     1P27PFgGE3fmgKz3deiUJQrRoJ9bcGQsUY    2379ab9b1309edeeb191
                                                                                                                                       04082984e7d0750682215a4bacf4f1f5125f2d9c7857902462d7220
                  005c78a6f70201c29f46be764747b02b7d 000000000887323712c80b6de1ede9a4ac68b48cff                                        a40bf264e4ea9df6895ad33430583fe0f4a1bd6d84bf5cd3e630e37
15550       56261 aa1d70520fdd092d20697085a0b2fd     1fce7f57b3d4da0a0bb15e                     19AgNfA7A7CMBZzPJH13n7KdRUK8sjhdvG     c3ed48bbc43b52f3ad29
                                                                                                                                       044acd49ffabd79e81a9bded5cb24a3c57a95617af37ef9231e195d
                  a8f83e666b76fbb6ab39db8bf7af8df524a 000000000367e5751ecb3cfb843a7e78c4bedff4f5d                                      ff760b0fac7096ab917fe864b0e4022decffde36b049cbfe18a10696
15551       56401 2626db7544d65c6318e96bc77fdf6       be2c45a2baf29e8558dbf                       1GYPGQQgzFgMGw4WHAamU6RUZxGXVBHUqS   a1b2730665f5e5d264d
                                                                                                                                       0473216d379fb26120faf9f7a7bc865995c5478de023f9c91f8c4947
                  6ed904fdfaa480a92ad9ffd943eda3fda86 0000000011e8179d3b9b723688bb569a20b0afadf0                                       c60cab3e3186a36960f0728503dac477e716e4350a78ddcbecbdfc4
15552       56424 46e59ad96272e7d642ba75ee4d0c7       8fabaa5e72f2d24d8852d1                     17ZV5undRrMN2xfBN9dV2RoAEjHp7FPTBq    302e6b990aa576281d6
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 866 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04d5d291fbc73d6dd3b8359a0f0f2e6e53872fb8bbd7fd2b845fa21
                  581a4bf09f7b5b23faf21d4d28fb7ee8c36 0000000010b1bcaffccf0830236a153127ded6d77ae                                      ddf04913a0a163bbd60aeb43739982e65736a525498434917bd52b
15553       56496 71e0da5ede6d22cf00ae172f733c3       01ac25a22651ad4b06fa2                       1NTxeiYhj85nXc7J4UR9RMW1N2edwALx6V   0e2a32d18d2aba74052b1
                                                                                                                                       0477092c2ef26a51c4c2cc1b56dccae0fd0fb0972d412413127cf6cf
                  3a3427cd6b8cd6d869cd5df6ef5e6a5995 0000000007bf0ff81851cccc7186833e60527081c07                                       e8e5ba48e4c25446b4bcc86f5d278aed0d9edf9bbd00ab8ae5dc175
15554       56578 e2112a9735cf9be8e833f999c53777     a6b6c026c2603975ddd59                       1PA5Kii2B2CFsGG9JgiXVqo2oTQJHFbAp6    7c7dc2b10d4cbf1cdd1
                                                                                                                                       04b3a65ecec1aa559f449cb4a62afea3c1626016eee87cb1854c05f
                  0320194cb3a1540b9ae96bce8d6366bc4c 000000000bccbe342211934856c39c85bd704a3908                                        ba0ee51c60afbeca2ccecd8104a09c9f1b1b90abeabb8f6e6c0d61c0
15555       56635 014008ad586d1f38767b398cd88b5a     a0e824118dd4f6238e94e7                     1MSAdgdWjg1ABoDqgojQqGmkPrcaHNeDja     97a5b576268a0421892
                                                                                                                                       04fbe172adbe6bba250b6b21e5a8f3bed9250fa88ef1ab29f271c87
                  a3146ed0735a98110c12d037da43c651f2 0000000010a38a4ae73f89778a740895aeb261d6f9                                        30d4d76f1d83ee045555eef6961d094c31b38d084e678b1a178fc3f
15556       56678 f67bb2eb4713d277f72bc71ecb403c     69f5db19e81922bc6e8b25                     1GthcxVN4ViZbeQMTMXPRKjCMTrfGLk4zd     f07c6868e9841817fb52
                                                                                                                                       04dddaf15a80a8405e53f37d19fe4bf594115d891b00dabd8954592
                  7840f59e9df7c13375cdee303e45c64e76 000000000a43cb5418feb4818b9b7c07785a96dc52                                        6937d026defc6f2e5b4f17db06543bdcf81a2bd6f7654f2cb7d45b55
15557       56691 30ccf2b51149ab665e91ea8d2b5814     d6e6d3b3504338f73ee527                     1KZYv1XWfonm4Q9LSvHMT7YDsnt16j6jaJ     924e5bf562d7dd6204f
                                                                                                                                       04c28da6778866c30413e6f9c67011a5db8bc204036b57246943e0
                  e06d5ec02e87e5d114b3b931381f2d82db 000000000449031a0a31ba235cde1ce710bc877f45                                        6028218ce7fd5435b065b334c5f7f1dd26184541ab9709d58f3a526
15558       56695 7045ba3579ae1b3f66a865a1406bbe     a47a6bb9b9c848e969cd9c                     1Dtf5hwWhR8avJfhnhyVY21cUSXCWK4jSX     910ed295ddefba7a27842
                                                                                                                                       04c9424b31330fbccb87cd3b0d00a7fcadb56326bf16d12322c4f059
                  fa6ad02cfe2c41a0cdd91441488e99ee75 00000000119f7cc9f742fa85baa522a8e22a41bd758                                       fa1c2da4ccee31e8a6ba6518585d65bdf3b821b08fbeb1cf54f5f79f
15559       56717 82addf430bf065b6ab2eb7ee007c96     5a31600e25fb6791c7702                       1GU86grt8jpWzG1K15aAX7kKxMpvziLLNV    51872b172436f24795
                                                                                                                                       042f160837366cb86dc2eeba9bba5506895aa53f0969e8d748e1c7c
                  d0de685d3a388735598b568606852361e 0000000006c284b8e3329464b995013fbd2710b5f6                                         1b206514ac731f7e848695a6e2bde30b8b139909d41f122ccde6c31
15560       56725 2d9a8b0999d195c486dcd801e834169   8a5007149d9c31e4b25d40                     186C6SJ16yFqGbDbfvSfFoujSP2Ph235HJ      091aecb774ab20d0b3d2
                                                                                                                                       0416b94a500a07fb155a7fee47d8db8ad1e4739f92cdaeb7b9bb48
                  cc5f2fb9d59f0e064b6c95b70e3c87357fcc 0000000005f9a4148228f74cb58976a66241f91eee                                      866dc40490e6dc903c5620e0dbb4e8549319df632c85665873af68d
15561       56754 4649c29c3d727ed4fcc66139c0e1         1b84c78504211b03d4ba08                     15tABe48T1RH2sQXCtztL74R9me3VPehni   ed59523004bdd2694912d
                                                                                                                                       041d5a9630210131721c51256956d8764f02d7c5903d8cf83575d1
                  2e4653dbd0ddc703a8d8a0972043ba717 0000000000b48c2e90b5c9154641c87a3d39a63d35                                         8b4f3a8717a8a7c148c65f1cd92331bd0f05cbfdd162287667268aa
15562       56774 3c33d964eb00300d561976c433f12c1   b1472626a914f5384f9165                     1B8F69utBYof1dUjiqzL49zuW8UbGR5qCw      b57237e734f36311b9f09
                                                                                                                                       04d03d5e8658a5ece239dff3b96adf483c9ba3373a242d482c760b7
                  3640c6273291183a0b7b9653d65720826 000000000be5dab7207cbd2c9ff77bd0c74884b175                                         a1a1d0ddffefb9073fc75e291e143662eaa24e6068777d839928abf
15563       56782 739cdf0cd8ff8205ae8760d15e8f1fa   83682374a6f9fd49a1eaae                     1AsecdFKRFevhp2DLbZXgELqfoD47beL3h      e5f0720a17925475a69a
                                                                                                                                       04c31536848600f5a4c0ef6be8865665469c6f255039fa4dc2fb0bf4
                  771bff1b748ffc5cb1a191c37073d5da451 000000000209cf933963431c30e1439cd808aeb2da                                       7e73148878ede98e8ebee4308ec3ef382eae2ea9dbc8379e93c8fca
15564       56793 1d6f74e26b2c591818478c41f5810       7e9e007b5c8bdcf1704f17                     13Vhp9ANzEEAAhjFT5ZJpk7ipwjZoYd3jc    9443b05c45b690acf7e
                                                                                                                                       046495ce5497900e0159b1e354de245bf2bd0ca5521b63460a13bd
                  8a6d7dfc7587734e535b0d46c217333f55 000000000dfe03a4b338bf24dc21174993ab69505a                                        cbbdeb84ca43ad02071ebc3da6b46ff0586204632e4ec6751a0b685
15565       56814 bdda1481a65b22891a62ade171e84d     9944f625e5a7027d698517                     15ZUjRspYkAWFz7ENfrrGDKTzd21bJgvGm     090f449fa48f2dc2b7c49
                                                                                                                                       04c6d58f1f298f6b86bea8ac3418120689cf2dd68e78472584acbdb
                  8b3bef1799e79b85a28e0d16aa468a4993 0000000005c2dfb576abef1cfb9bd9156fab4e2123a                                       a2eec2c40bd63ac29a76a489631b700c2e0e9b3d11ac9d6dc74733
15566       56823 ea2c3b4cb4e5fc19552c97665e21f8     08bbab531336f77fbfcb5                       183BCbRdco7KKBDErUt3Dk6XaTCRLeyF5C    6a03776643aef024cbd06
                                                                                                                                       0402beb6564616fb2666d392cd188b397ad9eb29e1e01fd4ad7126
                  a6a37f60614771dec9c709885de7fed321 00000000002bdd74553f52f8f170cfb1e4e7f388066                                       dc004ba92eb55c510b038ca925e8e083c0eaac96d205625009a747
15567       56826 4c44779f31846462964081399abc35     19f2f3023da68d8726ee6                       1MKsbHF13Ea4SnHRTroTqf4DsbVRtzhnrN    e5f5775697504799e83990
                                                                                                                                       049c60e95fb34073df3eaa43c3a20b331f6de6eedd010eb7ef5e838
                  c8b0b349173dfacc290a69d204fe4cee99b 00000000046af324f9a65e9209f4edcb18738453bf7                                      8993a2708c63212077bb628ae6657718a4e3c4a7abbb273f348ee2
15568       56875 e0501265ced1b9b7e72b4c363479a       7cceff3ed5ad97f72e72c                       13TQSroFkU67LvdeLgy6GkrEJLHNwrgsSb   98b874cf479a54e7c931d
                                                                                                                                       04f36d7d856a78506555f50ac45bbb3b9c76159e08278c29ed0b9e
                  aee3c304d0b1787046d943aa20527a1b8c 00000000111c8ba0747e2922645d83ef4608e91a66                                        8a880c66cd760926236773345f286b36f3ddcbb7d0e2ce719bcab89
15569       56918 b0947d088a51c7ffb2c4f73444af7c     88218e005a7ad805d18bf4                     18hKpwNsYoqAi5cm9GeRHGSS3vGRioE1cm     c98481569f418b7157f5b
                                                                                                                                       04278dec119a21a2e534fc24939313ab9119469f206f7a8a782f47f
                  41702eb16a29f4907b3adb41a62e7a58f5 00000000131b504bc6ff98b9c479129975bb37e3d1f                                       b6d29cd2d567e3e22bbb163c6cc8e6f0876bb3a1f73e99fa4ada16f
15570       56933 015b447b615d06e45d9e733f2e35e0     f65060e1afcfbab1d45fe                       1Fyp2zmMRVwM9VfEQKT7h85akewhsQ7R19    35c897f1d44cac61a21c
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 867 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04bca6bcdbada8b335da80f03bc4f950539feaefa7c0066dc4f1ac65
                  245523e58dbd7cae0232eaf3c3d7a7a20b 000000000fd8a1ea75be6aa3aa7ab470d600b0c418                                        af0f42bc70acc9eae1a89dabad03948f418b36b24652f099b4a3cde
15571       56991 530054d559469c99a324ecbf138985     44c1f7fdcc0a296f8f24ad                     1ByFQR3WLtyCRWzDvnBjefnPF9YXMEtKXx     d8a6f325f7a6a9de8fa
                                                                                                                                       04cfbf367e7ddf2b21a95457600471d412454e622da0d10be10bfe3
                  df8fa4cbd691b160a479e39a12d51d90e9 0000000000f27afef8fd7809f90fa6de69121990518                                       ad508f1f4761a2ddb22db6edf95d4992c26b4f2c8e3462f9f6bbe9c4
15572       57054 aef0284f03ea48105fcd2c8e2a36a5     af8e524792a7d4c2d48e7                       1Pdz7QxVRRzpWc6HTa6uSRV64fXqYqwTNv    9d328345cb1da5a2244
                                                                                                                                       04836775e4810e4ed30ef01e4085befff7d8146ebb1deae757ccd9c
                  00adc43469e00d4bd2bd53e12d2187797c 00000000072d77934fbd7247337dc2df1150a0e7ac                                        77e0af361b81c8cdd94dd79c51505834ac7515653e776e669b4aebf
15573       57067 d654ac3632a448e81b1ff423a4c12d     9f9fcfe2cf0731781f7885                     13QsLB2RyaRBr6V1kwpCaCSBgfVhSwPv7a     739385a9ae0e3be3b008
                                                                                                                                       040f3a2b5b12fe21fd7f533446fe90bbd615aa9bbbbcb4c043df4a8d
                  e50c51d75cd548f681cf7a4d0e7250bb93 0000000000b8c68b5c027e828d5a3b339bf4b77540                                        0d52fa647a721fb85edb364a57b7309890e0795a487ac789523e2d
15574       57079 a81ea1fb41106f10a0f0aec9e1120b     d5f586a2e94fa88147998b                     144DWmsfEvazojZP4QHC9t8wLX2iA5cE2E     ba37d4c70d9d475d4eda
                                                                                                                                       044aff5b5e1030f16bab62efff10aa44b4813beff157ecae8a6e9a26
                  d1e20a3076dedb3d04d89f6915c772a3b3 0000000011d448316a2b66d4f3d7df8f8e10de8d78                                        1426b756ed36677c0c4c7fd4dea85405b23c1dade35c5b29b20df25
15575       57102 951e3090e00f2db957cc8d7dbf6979     deb378836a06ccbb42a5ea                     18f3LHMLonJ1xNuM14AQSaxnzCbJtSiQZw     d138dbf1aa7c3b0c6dd
                                                                                                                                       048bbee1ba74e7d38400a26e9e0e703b1957660defbcc960df43a8
                  72a64d43d3ef1877f37103a7d8f3c3d2a7 000000000a2a12729970a405e7f82a808c8375cad4                                        0e9f8b6df7bba70885a5120a712ec66bf90d2902ed5fc232751b344
15576       57109 b73c3275a918603388548252ed0fc4     64df34264cd75217cf544a                     15Fpcj5DBSEeqgeNWHHfdLg34J1datJFKu     ec757c851038c9c876f25
                                                                                                                                       04d52984ad2abe40b01ba391419422b3c273c9bb43078a3326ea8b
                  a903c156bd35a4554eb870263d5c0133a7 0000000006122d86f44ae2b58f70350f70dcb5d626                                        8fc4257e17800bd7f4526dc0909f9a7b46f3aaee3b1a71283748529
15577       57171 414a0376f037361e0c008c29fb3c3d     ba44889e77bd43cdcfa590                     1D1i7MJsgbhCXtX6r7pNn58EKALDvkhmwq     64eadf1d487d4afc27574
                                                                                                                                       0424d910bc57faf3b2c7158fac0eb7945608b6ad61f5aee15367c27
                  8de518b717518204df6d28e5d5c7edd631 000000000a6584863433130fb3a1b879ecb2bc7b75                                        e178fde96b52ba8cef36f870fbb213dc7000082091a785c360c6798
15578       57217 eb88ec5fabc062fe38201d7f60bc18     bb88c95eb34c8abbf656ed                     17umHyFL4jyBsLv8razZkgDUVwWfKniNyo     52377eb87e5b33ad321c
                                                                                                                                       0456ae65af9a4d055580f5227a573052aef89b18372477831e0f94f
                  d553a69f78301e23f789fa268254e2cbc4f 0000000000b2a424938b83ba16ba7ff63828ae90d6                                       d91ae8b36b84ab130c3184ea72fc82cf8bc690180fa731ca85dbc6cc
15579       57264 aaf8e98a79a485b84a65ca22f9340       77b8a4d8d9050e9c0dd48a                     1GcNqWgFmFX3C8vHB3NGrTBa8TS48ADdGv    ce76bf41210fa6531a4
                                                                                                                                       04474d1e5453017e44a13dda85871d2dd998fa20dd59b8682a77a9
                  10e0fe8570901883b7d80332997128f117 00000000120c9da213b248526f985469bef4c61952                                        99092436f2dd4f21d76711f235273aa34e875c2fab74dea38b4bae8
15580       57343 cfe4905460034c1be7eac5d6534df8     990647078ce2f35b9e0fa6                     1CLxDEqEo8Jm4M78G4gPXkKgLZcMwPmQ3H     bd1426b9e5171debaa7ce
                                                                                                                                       04755b02cd563ac2966eadef59df7139e0331e48e9ea35ed57a20c
                  d4d7f20b02c8b061b33865110ce0fbe492f 0000000012939157442b555e85dd3bffde84ef5af74                                      abe945ba938f28700817076bec244c2fa12254a13a5e50feb8511c4
15581       57365 3c453d7d2c166841c9a9026af555a       ddd41e464d1c9b5e0db5e                       19bQqfbkN21sadPekNKyCDi8VQCtBzs3mW   0af92ea3536cfa7fca570
                                                                                                                                       04936d2ffdcbf62ebe757b53671bdc1ee04f66973e86f0e3baead1a
                  dcd86d7aaca37a60bab0b048dfd8d87772 0000000002685cb9be58a81c57d56244bdde3955d5                                        a1c766b221e19c865098432a2970e2dbf21310459902b47522548d
15582       57370 126d2756227f30eb6ead243295ebd7     75233debef43b6d71f6522                     1LxqeMEEoZJNJzMRJc76URnH7PE7uox8HV     a9ce8a6adb67a3fcdb3b6
                                                                                                                                       042c8510b241268247aed3739d6fad722787fde901f995ffde44b85
                  a90eda6672af939ff45ff6ed75c13fd362e 0000000003cbc4184bb6adb093ad36fb0e7fff9ea66                                      097b2de52d4617bb64b234d98367ab6b9a3afdba3654ccb39590bc
15583       57374 bb3648004230a3fef04fe24691e52       f4b301c2274946586d6c6                       1ag3FERvSpbYxJtF37c9HaD3XvYyn5oyi    7cc5733835d564d0f25be
                                                                                                                                       042e5d4ce0efed059b071c80e7726bae857548544e06e75c1b7795
                  71c1e0ebbb7f85cebc346fe222a061ea26 00000000039c437b865997577a364416c6694d96f7                                        bd136d779906d8d855fb914b6a38fcb4a26c4986a4e15b962aed9e
15584       57380 3a792677fb832654892505c753f1c9     482e92ac2823cf7a6c0546                     1B3nkZKR18kMdyTPjhd7gBNFEKbyCvbMWL     d4a68b209d91b876e0e0c5
                                                                                                                                       04bc5e456a8968429f8a73cc05d2114856730ec7b012d09086f361f
                  94b9f4f9e09c787a1d309c93d43c90ab33 00000000062a59b5c73ee7a8251fd7a88a2bc6e4e2                                        caefa072bd066afe54d4f821a4dc0ef47834ba4c85fbf4e85e4b795c
15585       57394 7aba037696befef70c40d7db05f732     bfefafce334385823b3887                     198FZppXRqEF5vZCU1ao89CHfrLnjXLswZ     98c12c292890ed88d4e
                                                                                                                                       043f3fa7a84566149886d13142ad8f1cee33a12c5137765952fde8c
                  3d5e0fe321883ec5e102f09fd041d57f517 0000000002a547d86565f14655541da0a869d80a7e                                       7913337a406ff54085368e5b9cb047f94bc7fa522c0eb48b790090e
15586       57415 d44902e2d61a800b97aaeb6831476       684b3daf74421d4e17dc96                     1LBFc4E86aYLG8w6xGiBwg7LB5XXxvXRG4    fdfc1e67ef35d5070882
                                                                                                                                       049923a1d10108782cc244cf3070ec0bc6c2d3f40fd70c2347feb6db
                  35c86a5b8d49613cdc0cd47ae4d9ce71d5 0000000000b40104d03442b4879783ca7b5cb4fe8a                                        b751a653abdbe5daedfd55db7990306797305a3adfc555f2e59b40
15587       57431 21e443b3dc6652a400a0d052d8fe44     803a860bc06071d840fdea                     1tv8AHXcQKfyJD8dQwU2yuYMYva9uLce7      a1fe28c419f746e39f89
                                                                                                                                       04141c9085fe145d19c285717fabb8ff2e6e2c9973de41be64c8b5a
                  234c29e2c56aba4cf8466ced70002a8d07 000000000432204dfc1b420e866b1d6a1a683b104d                                        45f3a94e0e0da9befa29bd2a4e856412232860ed6e52492c66d0ea
15588       57461 2d00dd578eac187fa9bebe63dc20fa     79484aae85f42587510d46                     154QEM5EtTQyKEUgFwx6TgZtojwGNfxLcq     4d2a40b01ea359460d25f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 868 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04d4279d3feba5bb140b579b0842a3f840496e331841f00deb8339
                  3b848a3510922d7934cadf3b00f5cf1f442 000000000a4ac4466f1e67a29fdb09e70e6e2e4c20                                       458a026316bcc7be0bd7e2f6e307b36f6964f3a0f5dc22fc1edf9742
15589       57527 9c5907e9df9eb9234929814e0c664       1286cfa803b0b908dc2481                     1Jm6CuZ41gefQoo3HHWckupMhuFBWZPYHX    7fe95fe91c5deedbd009
                                                                                                                                       0486ec8a6c4e65533a93e3e789f134739fbff5f8d288d8f7f6e5918b
                  75c95c9fc0e2e1117daffe760bc51b6eab4 0000000007282a15fe7c51c0ed038e4a88e5b4d4da                                       acb26d64612e3f892bb68ceff9a4d03e2877766667504d737ce18e6
15590       57580 9edd153a46ee4c953d77f10205f5b       b381178cfea0945bfc5cc4                     1FCZgnHKJctmiJakptfmTt4H3kZ4Pqdhj6    3cf62fca3a4ff7128b2
                                                                                                                                       045264f9c2d9d6fa3312a276a47d0eb656de8d940a5ef3e821029d
                  d52fb56c740c4fba6486ea863c063d3dd5 00000000066b8ed794934a5bbeada34faf97ad608a                                        17d4d1c54b7e44129ecae89b48c0ca6ef5f04269953b221bee9c3a7
15591       57585 985b8850c730e6e04b1afb713f88cb     5fe206c6b038962b7dea89                     1Cm4ZiSHwaxK6rT7cbqhWtxTGjcbSrWFzp     83dae5eae74f396382d6a
                                                                                                                                       04324a8c176fa0a99a1523d62d40d221faf0c74ef29fbd7e339a269
                  235b350f3df53bdeac4a46c463d568f306c 00000000053d8e31a6643c8755acb6ce09674a8826                                       6131b89a2fca99bfa980f763052fda3f45a34c29a1e3809683e91ed
15592       57615 a34d927003f0f03f0b1a7d9d54e36       2eac774685311c6b895132                     14MtRPSnv9TKYRA65NX1iE4sJ3sS6Epygg    918cba250e249628f50c
                                                                                                                                       04a14df1fba64b2963fdee88918e6d6478409c8acd046944fe3814e
                  f7c22104da5ab589e92f49f91de5f6684d3 000000000b1819b97e141be6b8b2e1d69e099d023                                        b423342987026523ede720d42c8934c9230300a3fa687067377369
15593       57637 4af026364a91f005565233658b8f1       c9c1b9f8040340a0729da1e                   1LYwq7D5DZj2sZu6QuVN3Ebu1mjhDhuHoq     948060ce19dfbfc1c5ea8
                                                                                                                                       04f219c77e6298fba298d3b90966604a8197ceafc0bc4b6e7cd3a3d
                  134599cdd65f1c5383b833c6ca86009177 000000000c33699236030f1629b800ffd8f31a82acc                                       b91a7e0cc3efa45280fac4611b9d29ace8eb77a82b56d942173a2b6
15594       57645 db0eb0454f562c72a8a65ae4bbfacd     86b58ca3907e564b1c504                       15417Sren2gACrttHK88pXxJrTBBnWD172    0ce01f1cbf335ee40a25
                                                                                                                                       0405ad5f5b9a62d1cfcf699f70f8398e5b76023bda1b3f0027b4795c
                  f6bab4b7c7163f5a9ef31d26e174ef3048b 0000000006496383cf98c285e1232b9aeb36389962                                       518fc7732d99c1376661a9d296e20ec1b8c3dfad05b332703bcd794
15595       57661 c2029c51fa2bdb96083c7f01ac92c       db234a43d6ee251af0ec6f                     1DtjMEa1muXzTx6HoStybnyNU26RacaGUJ    02028fbcc445427edfe
                                                                                                                                       047d2e082f92c362e2802f7079e793ba0be7f2a67c6acf6ca69e5e8
                  c57dd9bba9e959507c4c7b376f4466c1d1 0000000007eac4d068762adb9f9a7e175d93a90426                                        2087019598dfcc13899da69625f293fbff02e67c102d53e339c74f9f
15596       57665 6e72291f981888f3907e2459519aa5     b50f4f2d91fc57af9814ac                     17KszNsehF7Rxz8g1n9MoT9hPoeRchmEVh     aada308aea6c816693a
                                                                                                                                       0466e548a777db55cd39cbdb4d12ae7be10703008465694a53c1a6
                  2cce8f1e4a6b88fabf0ace992b3bd11ee3a 00000000053d24e198e915e5412536a5d36cd2fc8a                                       841daaaafa8294b9fba6061453846ab77c7728159958ce1a534a79
15597       57677 93904bb148988bf4718d068011b5e       09c624b124a47982f76efc                     16ze4tTjoS6wdUo73drLv9KX6oVhJXgjBm    b8a88c7cbf41dafcaed202
                                                                                                                                       0484080a9af8af9421bad11e2c27559e31aa3f15e2196beef17ba4e
                  37c25946dcc6535c555fa6b4f6f2ab4c5b0 0000000015672fade182d323424d2b82a0ac95ed45                                       cf0911786751c728f8592eb6ffd5d8a466ee6aeb6160f1e3bef5b313
15598       57678 a019dd9b59d16e9146e98de5626c9       5d296cd79f66af0027b286                     1Nc8xisKRx5HCU2mQ5Af6WpSu66nQRub1i    6525db7af5c1b89a5d1
                                                                                                                                       044a191ed5b229799bcc7b6ecce567b6ca6c05892af4be1ff1b6fd9a
                  abe57b8c20b56e6d5314236f9081b498a8 000000000faed611145c8b61bc5d7c4937feb01363                                        25f80e6c79a72e43c0d577fbba0a0666df7a39bd80e6252eabe2a2a
15599       57680 787e370fe9f630c7b6c871a0386f13     002728546f0b65f4366f45                     1Jh4f5jbRnfd9xnwrhjm26qABeuY7dveRp     6fec265c0bbcb34ac43
                                                                                                                                       04a8e467fdbaa0e476b1ef14d2cc73a1157561d4882147d1827742
                  f21535077b29bd4b400d71e7c592a17683 0000000010f26c4a77f287273596eb2cdc1eff53742                                       abc53c0664a328cc6c8614ccb7405c2f97c1c3448dff9dfbc421db6d
15600       57722 b7bd404c6e614741aeade7c0db575a     669d046f6dd9d8ee5531d                       1NcHwp36bnEwpYyULkaE66HfdgPZb3frvw    43403e97cca7e83e9e6d
                                                                                                                                       041a3a22020d829d9473c7c7615c77ad333d818a240d103662de43
                  6dec97b7e61ccc683b63c8c5b10bcab47d 000000000acbbfc6df4898dfd5e0928da376635dd32                                       bbad81f31c12cede5926750798374d7905c86c092c0206a9098f464
15601       57757 9351914125c3d81d6d9fa7b87beaa4     6b89d7a2363783f1919c4                       14A2oVSAELzDNybeWdPyCDa8DkHE28gdyk    814e73c6de5d8087da5bc
                                                                                                                                       0489a24993b8f2ed37b43ed60dfb16be2f5bf257f7a93dace7dca5a
                  d31d0ce8209ce97821d78d044dede38d5f 000000000869bff559c27f59af1d69f84fe539e4ced2                                      25c478518e85b76748066ac289c5bcc2fb893a6e524b2c312396fa8
15602       57769 83ba3e6553b6426f27b64ea2ba36a5     dd4ecc86f88a4b89a7f1                         1Dwa7LppiLPZmYY6TcaYRWfgdM2hCLcH5    aef61672b2390a81d288
                                                                                                                                       04e8931051804a4a31e3c97bfe911159a2bf2ad078918c18a4b64e
                  e8006d14264dabe803ee36bca99fb73404 0000000008cf43dfb5e3c49de5a66bc497bf7a141ed                                       52763de301cdf84a2708ed2f86aa285ee486544211ccc719a98da9b
15603       57793 40d138cdecbe2c37df084bb1d2a931     b4235112484cc140c2e2b                       16cLvaeXwqRtwjwLxR4bKpAxLY7K8PuZ87    466efe7d802436b4e8f9b
                                                                                                                                       04de114210e7ec0617beaa392708c25b34f55d1cb0e6c67ccd2109a
                  0aa9f886701ac40928b4d5de29658fdd35 000000000d0e320ab0c808d5e7df042595a9ef1c12                                        0fd5fd20118744ebad1aeea5a5e475d09f05ccecf64496258350e74
15604       57823 7a3f2be996138825515870871c034f     96d593098fc79e94dbdbda                     1aGdtsv8z9XgjerKYdrHtknEzZTRGF9u3      daf86b42522268995c51
                                                                                                                                       04ee1943f61c0f0a04f74af396f594b29353c906d625658d4db33ce
                  13c623fd22f238aa0f669c9a310d04d9434 0000000001c456173cd5ac2f0c2493f3f86d15ba177                                      7a154ae9a026e2a041e9e596cddf7ae0a5d3fbece8aa5da546fcade
15605       57829 d77699d6395567d7839673820d44b       ab0643c84bb9e38be2b83                       1A7KNBfAQ7oeQqaCxXYyt6eUNpyfsNeDMC   e66aa64efeb81ddd23ec
                                                                                                                                       04cacd12443f0d373fc46831e084285c03003fe494c043c90b28bb8
                  b4c6cdebe4dadb353a8a96f8f967f6a54a8 000000000a4f781cd9f202352a0b4e31399bbdc876                                       eaf619e2bbd44c2502ded747c60714b7ba8794cbbda83481c1e76e
15606       57848 dc2aab05b05548d9f513de9c6ad7b       6d03a2ac8e880ffc076e27                     13zAxktmqtUainuQBji5o6mSuiPA8tB6fX    655e62e5dfde4f7746dc7
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 869 of
                                                               913
        A                          B                                       C                                            D                                          E
                                                                                                                                       040630509bf76d41a9f29e39faf3f5d819b952d8b3a2d28334b66c0
                  b8311953f67f6e7d8a79606677805dc9de 00000000123a700466ef915bbd1e508b69a7239c5e                                        2937e2518902f3d6c27fb60b14a34f7b749a3977bee0129f01d15a6
15607       57859 8e61e8da0e0ced3bf64172ab00efe9     bc93f4328fd5dccbdadbf8                     13ZG1kmR4WUJNEgKVygNL3A4Q5xovj9Lw7     472afad5b9cb850908c5
                                                                                                                                       04a1ed331eff188b609107b8f4ecdc6027ffcb4e2bff66c9506cfa43a
                  7bfa6c8b146526cf98c1f7f1d328a380c0b 000000000167cd05e5ca677d34c5cbd265341ebce4                                       bc53513a5230f62dd1b3b52fec98c737a785d3133ecdaa80f8e34a7
15608       57912 5504c15f97028f4c794436dbe2925       bd8edce531d6ee42dbbcd5                     19VnK3SFLMmmHmzRp7SMvzvnh6zqthKzzx    f0e35ac012f367deed
                                                                                                                                       04c1ba327573f7b4a324953bb0ce19f76ba8c242375bbc140a9f847
                  9d66b7029d6f00aabe9eaa2500b3b5be23 0000000011b46500702f8356a314819905c673de97                                        7058798fe2d2d0d826d32b1572c9860a82ca70c6e3ed727497036b
15609       57914 e025c370ec10d91852f485ca3e794c     8b9729b5969af0073bb7f4                     1Fc6dxxrsD4TwupJDah4nEh1zwQyR7n97N     0b8047cb0d067ecb2232a
                                                                                                                                       042cce184f6d3c9db5ea2947690d8488c5b9f31ad23d5fff9207f029
                  014ff691d4c6129ccc4b6d734c53350d1a1 000000001020b8e12a7adc23b82d4f6d84042f2dff7                                      1fa34a15ddeb5f7c5077d8e96cc369f850d0cb18646f00d73c03847c
15610       57947 8cea4b9881702bf80c9eeb2f2e189       5c095b6ce4d3574215c5c                       15n7hPhzto4hbSPcWQu41C8tzqMFrxg8Kx   62530ede0651bf3591
                                                                                                                                       049a4bd8f6cbafccbee8cbc5376ca842265edd112f22ebe3d58506b
                  3d2f93447750f1691849906f7c07687d1e 00000000147eadfc9532565eab916a989c139123c9                                        1ae7b5ec1b184913b69bc20591c3e51ee35e0e014ca83a64fc5feb3
15611       57990 266622a732b1f108b13efd960bd45a     10d086ef0da0305e818145                     17Pd7DG44Ar3gnbQrVUEkkcMpABAQXsjKU     1895d74ca49593071a8c
                                                                                                                                       0408411958ebd2e32df105253c034e9cf617d5612a3f765ab8bc100
                  f206d2fb9d835b97b95705d71e2eacd254 000000001299d4fac33629ad3cd4d513aeca531425                                        49e86ac42e25be70fecac7f3bc5704331a6960a63f9d52adae1dccd
15612       58017 d7233935b84bb081e9199f200021ef     9ad8bcaa5e76022dabdcc6                     12PLaH29e5fLyEkhYMfaRaxDzKsz3Unffm     78d81fed20ed658d0d42
                                                                                                                                       0478ba53e346aadb59f1f49db43c33fa32e810aa3ff3601773b68caf
                  a38636cfa359ed67dc758859f5cace5df25 000000000a81a7b9a4734b8358130e40eda2e899fb                                       cbb6aae4078a8b56d447014e308418ecbc090cdd7a73f28ab01f3d7
15613       58038 b19c71d86de893dfd8dc92fb5365c       c31913a7a0eaf06e35ae48                     1CfKR8WBjdLH6ZghyQTPAr5nkhYYnBPcEK    d37c3a3e7ad7d902e47
                                                                                                                                       04b101b15e92af97ca069f267320db3aff016ceb06c2714f6c698903
                  058659de72033cf3fbb76ed05ead43ad0c 000000000660771b8584be0a06c836a9de002e2fd0                                        e940c2e87bef2f3db0078ff311fecb43cd2bdc4d2b9c3ed353b11c5b
15614       58112 de286787bd691934d52362f68b45eb     275dd5373fce8e933c84bf                     1L38y1jY1Zkygwt6s2fafxJTTJiHiShXAN     688cca93925a128536
                                                                                                                                       045c724738d8ba863b01010d7266fde91338ec42a7e69f1ead0171
                  07a5d77ee235e6c55d33f69a94952e2744 000000000bf81b317b6ad758fda3872d61394d7af0                                        a50f9b8e0a89a5ce71c3be0aba66ede42f745771d5a124b762dceb
15615       58117 622d874156d2b070f6928922878c78     545165c2ef66fb448cd525                     1658tSQhHAbZCXKsxc31741KrBqdfr9ub1     a56d97ac4a22a298028d9e
                                                                                                                                       04b0e32b9c69a2457541cb77bbb7f0484c9db59f342bc301e919efc
                  22f5ce941a7b1ca597497e0fe9ed9b61b5 00000000124ac902a7a15be12f910ceec4bcede40e                                        577715fb91a63c7a559fd06d3bba2757001958cdbe01658b61039a
15616       58127 ece784bbbef8bb0435bb83fb710ca7     73f0a37bc1a155c1926e16                     1Bi53ffsTYWqLhUn3VmwybhPgKZX48jcgm     b72bdf36cb01f188daae9
                                                                                                                                       0452b47f69f4336f1b18ce48204716644f2f9ee1ed042ddbf03ab41
                  ee4c4cefac4f0c624b832c2fa21aaa39443 00000000067d43c823c46f8957db02cd3009ee4468                                       5618b3e2d055d385bf749eff348c85729c6c7df9a97562a18721af9
15617       58157 3299bfa7c8ab9b8943f9406fa5b6f       625f9a5eda5a9ce50edaea                     17ARstBnit2YahFqVvRqDLughgsX4fo9E9    a719aa77299eff378ac9
                                                                                                                                       04b91ec5cab474abac6e8000935075ef77e60763e4c44ef32b4ae75
                  6c380826e251883c49c54d7b5b0b2dbbb8 000000000139aa6c33425beb4b5df8baa03f5706dd                                        c89a4547ada9aa3fcce4f35b075b34e0525a8a4e757520a6cd1cc13
15618       58182 890ccc236abf4915a09263b52a1d4e     1e46f69cb1e489adb2a149                     15n1Udbj46ZJ5NgzwjFPXhcEfGPAuvvuxy     abcbaa70649d95ce6e42
                                                                                                                                       04ec157285d9639f64d43cf47adf9533bdaae6e369ccbfd14835a4c
                  ac1e068776fadf2651bd0d1f2634c37bcc5 000000000e229f590cca59997360b17158482c6025                                       53b07d467eb6569333a167f49c2f825b1420b02d188a941b6858a7
15619       58185 1cd89a847787f57b7a62d2294bdd7       8e5ed3ef9d9450e8847988                     1NdAQpux5KbXCdSLHA1dkhsZcNe54tZDAg    4eccfef60a6f9c5c6a803
                                                                                                                                       043c779250e4388cce937c070f3b39cf3641d83ff08a0a522cecb6b0
                  ff8e92feaed0888aaf297cfd0c2e7e9138b 000000000feccd37ebdee08a1f4da2426ffd6760097                                      d9dd82cd4b40532041f6f4e3cf2f52e637bf098b8d6aa972af3751b9
15620       58230 ce3bfc900caa7c5c9ee9494beb4f9       6e02114bd55aadfadcc51                       1AVRDzWXjCBcCrEUvzZSXkewEKj8raAYi5   6a1e20eea11cd6c477
                                                                                                                                       0473d21fed044601ad09f89872dfaccefc880f593b6bae68d16631a
                  d393841dc1262a4697773c1a94388f28ad 0000000006dfb17a6ff4f524c0f90cd64bfca9a9e71d                                      a5a9ef98cfda921db68a8b9a1447a81b400a85ce490396981a5aee
15621       58342 5c6acf36f593ac2460984d78e13e4e     ccbee17eb5132237358b                         13DCZ3sj6gVFVymdTd1mjz3BZZ5g1CQgbr   b56696e3def939a8b7fd6
                                                                                                                                       0499bc3dc8b8c437ba6ed60897bb198d8616122211548a474cd792
                  6bf0a5a983494389a478c80a51a3eb852e 0000000001eccce1dc9a7f506fd5d22c22170c227ce                                       96e70f6f7eaf4cf6c7b63b33e145a06174b059cf852e33054f69b4bc
15622       58394 08d529481f5fb21a8afe82bbf538c8     d95ca5f1a04b1cfeffdc5                       18MmZVF2pJAiiUWQ4TLWKiJEr9X8arMGYA    30ba19f3859e882ab085
                                                                                                                                       045db470ac520b1c717dd589caf5bf26afc02f952e53d9688290431
                  d8457164da23792c1975cb9a4fb6c2ee86 00000000023b9346ef0a6bd8a0732a8c95390f3519                                        e0d9bd5e31c23767b3e2962cd7a61b79e35600bc9227a7eed3433a
15623       58438 cf1fe2d6789e65742bdd14ae38b29f     123cf572a56fa60ded852b                     16Yu5Q7311pgqcbBFKaJipJET5BJMtZomD     bbad02a13b1dc217cea7e
                                                                                                                                       04eea39cb9fa9a19e144dd38182b417de2928b772976cfe89d734c
                  11717422bf19269f06c3c50e122e3fce76e 0000000011c27aba9f3d53d1690a0591f3316ca365                                       9eb74026266edc060e85265257f7ef5a4246209a563d31737736de
15624       58462 411054800fa8f4bd10e2db4f4d5cf       2dd975ed922b02c7bc96b2                     1KXN2gwkC8qdjsJT23WgYfoVRqFuUrfUWx    efde697951c6b32280ac4a
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 870 of
                                                              913
        A                         B                                      C                                            D                                           E
                                                                                                                                      044715e6a0c48cbd1769af0968cfcabacfa626ffcfa3a9b2f6ac4c2a4
                  1e6cfeec965c9ca5f6702a29859d91160ed 000000000263042c1234513ea10f63946659c3db31                                      fb789e9896ce27330d636cedef582f39f948b201d3329f698a841e6
15625       58474 17fed3dfc70ae47e8d2f990a0441c       a18dca196a81e5d107fd47                     1gkXz55MYUhd8yPiLb6WzVVopDSCpe3Zu    1c2e397207550b5e90
                                                                                                                                      0490130022f1cc4951b5045b75e345d55bffcd4fc5f5af1a590b6725
                  8b50eec5da8be0d8326c4996d585da9d5c 000000000139eca6ed698daa5fc48fc5fca6eabb580                                      26ff05a0393698c42aaba9d4299bf25c430b30e3441e008b33cbf87
15626       58484 29cb37bf2c882fc51247a0ece75d36     1f444f6b6793bfdbc8b5b                       19UqEPsBoDLwsS4WciFD21nCQAvBGy2JGt   f3eb8dadb31ff8ac640
                                                                                                                                      04baa67955fcee274b037277f9173a3a5ef0ddde2b2a514c6f5e39c
                  1e0e2d80c2f2b3c1c640267a3a9c09273a 000000000d00cde8b90ca507b351027f16468a308d                                       0fd39a104b1e6a0ce96dacae4bff709d149f0c2a75f3dfaecb0bfb50
15627       58487 1eea10c98ef7ee04143d619866f3ab     b6ebe83adc60633ed2d4ba                     16cAEuQMz9xdQdQ9cfZTVDwtyhwaSMa1pC    e65e115ce9f22023621
                                                                                                                                      042e74d2b01529fedc3a6ec1367ed0cbdc2d6708e65dfd563647014
                  9420458a52137740e11539a52faa28863a 0000000001c3c8f815d14bceebb4c793d10560e98e                                       12f611bd0a5a7492cf0d66ce81303480afcc5e671386e4b3e7966a7
15628       58488 bcab3ce3e43db778f6cf99f5224053     aa8f934e4e02d0990f3884                     1mvCsWHp3otimVsT6FEoPDZJphVtUgX1d     3b3de9b77569dee0f3e9
                                                                                                                                      04ea1e8ee7e92f151a8b2ffd51e3bd83b3e2386b6af510306b33369
                  99454e95e4b90d3d0caa1a022aa4e2eb7 000000000c3a6b4247afa68b5b1369199d65298236                                        ac2268036c1c59f60721b8f74825477ce87bdb3347d8cddd637f0f8
15629       58490 04174df669410b176f6c1573b61573f   42c1c497a5d10ede48786a                     1AR3U1tuNJnr2KVjET8EDkVysayCSeaGrY     038067feca9809f332fc
                                                                                                                                      04ed577db55415525deb63a946600a636ef487a09fa26b38783f65
                  930732eb85be4c3f9bade2509db2eaaa85 0000000008530855b622f25061fd03d303caa9f783                                       33cff72286edf34596e3861011e5d6f647b3b19654b7e3998c7cd22
15630       58511 fdd4202e03c058d3e39c422de5c963     eed6db3120079c886815de                     1MHktD6CnDLiEJuysNLNi2MorvPm7SDDLk    6ab475674de6a11a5f8c3
                                                                                                                                      0476b7da8b60574d81a9c1d3797bc07300827f2da34d6c89690812
                  5257f5c2cb3dadf7d51c3ea6eb0e3a077ca 000000000a352b5d78518095b6aecfd8319fa3c281                                      af873f4d443381819cc63efc2cd7e6a6f906197153d853056c4b0fed
15631       58616 dce490fd2a3d664020fef8e4804e8       87e88e72e9cc2d1f1f2f6c                     1KH4G6wYPKRz3Bd6XbCMbZLB1b169g3Sfp   7ad9de3216c687ed150d
                                                                                                                                      048a2820faf44e346083bf790a6d3027f16559d5e1da366db01d727
                  6a783507e8569e18dccf767615da3d2c6b 000000000bcf1e6e679ef441d5296e3d6ed1d39255                                       d797f559e91d9fe2dcddf3635557cc73f98d4b62f49d60235655a61
15632       58624 19496ab8268d7eb56d0ddb7354cd2a     501109d7cf3fa9d1d06e30                     1FEfhQ1k37ohi9H7SdfYapzaPSWhZR7wHh    1537e208dfb2a92e57ab
                                                                                                                                      0442d9e16accb04006c3087783b4023ad54b55c9c38c9998c65021
                  d7d67979a4e5c19f0b9d84cfd6a9122871 0000000004dc815c2474ba4d3c4100b9c732c2cc6d                                       772a15c716c4fd8c411d0aaa4e182517d14a9d6ec7cac1790ecec89
15633       58758 7affc193d07db43b52967010cdea80     78fd4174389130682ad55e                     13jabWHUGTUtHZDqvsr6S1UgQjUtWCabhm    73ac5ecc4d6c732b084b7
                                                                                                                                      04fbba4a6d2eeb2fb3064243e0303e641c631ffd9c68e9a9ffdd00ab
                  bc623c51805e0ac240f519be565ae4831c 0000000004753f8475a21ea1cf7c44b8b257e2e71e                                       6c43261125e08a64934ccdb695c08ad9feb0baaa8eee6d5c810a87
15634       58776 5e9a3b598d43cc35d21f55833cbbc0     d73976cece7af0f20a2613                     1K8zAZHmTZdX77DqmZtGwBKYcGxRNCwcxD    a7fd7e891a07904e9f30
                                                                                                                                      04a75d6c2c95420a2f9dddff6a440c460d7aa2835b6c55dbb4e130c
                  dd4968e43a86a57e7efbb8ec23a1e1a221 000000000b898d92ae95e425a5e610c2457e98cb74                                       5758b72b44dcdc4a82d0a6eae662f1d6b7f2bba7c7320ab309d276
15635       58845 4ea846cb45d25f5694e13bbcdba7da     ff2a826c7f94ce0d46c18a                     1NG8u6zmEREJ4XoFYWgSEMjvHgnvnJMa4S    4e6e6618e8bbda06c1a26
                                                                                                                                      04a7f0f2235754109dd95dd6e021033c203797497c761597b63804
                  b2227889e17e69f9386bd43cc30faf837a2 0000000009201c533a7c5e00f2149c027cd88d181e                                      322056d51e476ab9704c85197e32f5041bd1602b621f947a760a45
15636       58988 d69fde1d42b51aff131c3886c5b1d       4ec4efb5d4143de1f6342e                     17qMCTQ2XyFZYXZrnY8oiriPhHxAbBaYUm   e1f3e708675703ca8d1ad8
                                                                                                                                      04381f8dd57cb59cd1a88e888de371d122a2bdc45c166139ce316a
                  6d804b361141bbddab6fde8007b85ac81d 0000000001a3df2d6d9b85e29d46abe5c3e462d500                                       e5e7b33c26dcf121b7edec78509fa9cf8d0de54c9100463fec25f2dff
15637       59030 efd8f3f19bfc0329791aa177084067     d2df9c5440511cbc6f5292                     1KroHsRVQAcNhgy4XjGRDUZbxSPzGAtXqE    7cace173efad27f6eab
                                                                                                                                      0434b0245c8377893b95df50cd998b04de4f2fbe30756fedcf62a32
                  803c66e90c10ba45c9a62e4a8bd36a42ef 000000000bbdf5efaca014c5d69379edcb6133fca47                                      9c1bcc5765d2fa035217429291338f6385baf8fd1088a077b351469
15638       59034 4a02a90a9eee74e7c3d7561c13fc8d     3d3fa3da3c64c8bc4523e                       17b9UW4NGcZEdWaVKbzrLeZKbAmMrb6zsD   2ba22dfb36117e8d802e
                                                                                                                                      04e74cd5f2e4995a3b4d9f1045663eb633c27322949c7d2b5f117cd
                  1979abba86ca21372e220051ec57be8d07 0000000003a9a8f6ca134f2703dc2ed3524e762d4d                                       adf83ba8fe05767caa4b9bc0fc09a98c0e024902a2470ac01203e78
15639       59150 0410749eea487a5074cc976941f251     16de723234eb7f6cab67fb                     1Mc3KEDqJkwg32i6Cmr9sqwWcKJmcY7Jci    1e02d7f9ceecadfa76e4
                                                                                                                                      04b32114181bcc846b4fd08a3fd454cf6a0820813c6e8adf3c7e133
                  d0787b543d63b1ddbd76048e93fd4856d6 0000000002e737f2760c886a67705e90743563a600                                       12ea80e5fe4c5a9ab06a0c520f6c1b4ce9eb8326f7d50843d63d815
15640       59159 c1fbaab93ec101bc5a4e0bc3aaf439     a9b47857d2580af5b4121e                     1QBtSJMH9BzEkW1HJMwTrddEY5SXMfKcWx    d651767bb96138f10604
                                                                                                                                      047096bcb274ef57ea8fd26a009318101cb45eb3f56fcc13674818a
                  07b99b220bf043256919181dca6b77eed5 0000000001ffc12df2e79be8e66bacd4f4afe6be194                                      079970caa955725b36a28287992ab73c4fe70835800e1ce5b94470
15641       59168 2869c85eae852e5a7ca20ce21bdc86     3f5ed8b0c0322aa1a9958                       15fWTob5oLbNUhiVc1wiN1niL5msf2m3fx   afe2fcd5005518d01bf75
                                                                                                                                      041dc8acf94f061e83f378e95060740b5c7beab23a24787ba30e098
                  b5c3e087ec4e98d6ee56e5d14bded21937 00000000050ede78c834a8d6e7894485f0900e9115                                       34b55fc7a345ba82085a719d99d35c8a86b4f1d83ef6b2b26d53b04
15642       59226 072035496102c9cd201dfd2d5d00d7     86d89c6dc67b5db3c886b9                     1FdzTVGwigYEXKcPPkrDAdHAcnLZ35uRTA    7a5f724088997c1a6214
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 871 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                      04ac21f5c27e430a4e8d05abe582844c6a2f9ed7969757834f81855
                  c6e6803a03885a642faea55234b649fe2f 000000000054b5acf768cdc974d08240315ec2ff603                                      7f6cb836623335a6edf71bdaea8fe4faee135cc18b8c5ed9a7502b0
15643       59291 71bae4c9d0cd34a0afbbaf7779b0cd     866e131e9b84805429dcc                       1P8bc33JHYNVqggo5tCpcJV3BRbsvEzzCZ   9c02acf0b4fd75948a27
                                                                                                                                      044dfa6a315fa9418554c98eb315652bd66781700ca0f2a6e27a5c0
                  9aaa2c0531e7e558edf801fe85c35baa57 00000000017282c344b8dede1d5d73f9bb5f96f6c88                                      be8fab8a9120603d91e304097007fc91c5f2d0e702e20a62bb270ef
15644       59294 7a9df393a7e3d30d264e0c0a571541     fa693e43adc09fc9bfee1                       15SWpsFpU4AbnLXF5ij34YPFbEgBTR848T   e11617df0345665ff8a7
                                                                                                                                      0476c48e79a2dcd35167b5ee018cb93760fafb03ce8799b4a190368
                  d54eb708bceba6726774fb8d06da213aff 000000000923fe42e13664a7b0da18694d85359800                                       39f477fa40d8d055a3b915387a2f66c7be1cdc21a76ac2b3e2ee46f
15645       59315 1dfafaa99dd649e9c0ab65ade79ac3     e8a12fe58fb411a9d704c7                     16rrqETDcX77EZo8X28v4AbpGZyjpo4J6u    81d38e53fe1e01f47c0d
                                                                                                                                      04ec5c49bb44a5b39e3b976940bb4930df45b4b13419655f39dd07
                  08a7c10a9b95869254c0ab7a3565e5806d 00000000057663c8c67c5b170010d479b30ceecc7d                                       74aa73e350917f45662c8c72da676592d5b6803ac822e733e1fc1e0
15646       59343 8f87e4e3b632e94833085292c27c4e     c56141adae89acbfa3b53d                     1LWBhrt6uAKJ6TtMmezRMnyXxgJEKN4v75    bd2df887af7535d98d886
                                                                                                                                      045c20e09100d0965aee6206453031dc659e85a0f1a148d660de0d
                  7c65637a1092cc900e7950b5f03dd1da41 000000000ec1374bdbf2dbd909cb3582209ed4c445                                       472c30ef59b74ff50e57a69c73be9bc70db1d571302f4e805b3188e
15647       59359 1bf805bf9192b96f81f4834d7ffd97     aa60a64332bfa9934bd450                     1BkWoVRyWGP8wqoHkK5GsgfUX2zoU2SvWG    e503292763a635ab2a45b
                                                                                                                                      04766b0b4bd1ee89069fea9ddb3a9bb16a500bc02027d3fb92d305
                  b48e4e86f8c10207b7d60ae33564032768 0000000008506fb2c1daf182a93d952f38a55c42937                                      eff88cff7375b9076a5a9ac4d8acd5710c9e63bd62fa4576dd48488e
15648       59363 dbffa7b11f5305615688e5baf753f9     794b45549ea491407185c                       18ctpAMEfW7m7ULzHh9cgAVxuavQWWVHQ3   190806c46d7380c7323f
                                                                                                                                      04bbb68d3cfaf153e952fd2c9648e53248d6d92e94894d2592270f3
                  e2cd712ed748d296ada5e179a4c7fe7096 0000000005f6d1e474355be3e313d86cbe96dfad78                                       a30ec2f94a5ac2670415988c25b8295cfc94b416372f0c12159e48d
15649       59367 d8a8836d27437341ea03eeb1f440ff     4f0e8c617e4450983fc819                     1G2jbpSdioEb3ScGdfgoDmTtLQcQ6rKuTy    5c0e249e3e326442fe5a
                                                                                                                                      044cf07d7ff93f364fa17af932b4b32a0d4c14c3d04f85fd5679340a
                  30d2b9cc34a9acb43997be67107f0d8bba 00000000023da5c750738ea5b00a9842904a4e8f2c                                       6971f0f20a0f24f2db11474c88dafc2dc62504d34450829b06ecc02d
15650       59384 67b9201bf78b470878a709ececbcf7     1b3b3f8500ece9d3bbc896                     18uLHAbD1ETb7nbWRKdAgvFbtUNEqM95nB    c490112f048d86171a
                                                                                                                                      040a92ee2246903fe100592633819c074b3d87cbc702e6bf2021a6
                  74108f822faf295f490ddb8900b7e8f4c11 000000000e1594be49a84355090cdd17ab37f9159f                                      0108342367b0e001e5f4a7d62805edd8c980c82372774aa1fa80a9
15651       59394 7434f4fb87d626fc3df159742dd3d       74cb09ae8e7791e0c8443c                     16R9EzJAAGyY86w6Wu24NXLEJBEzRo5iCg   3a876ab4101e3cdd2a726c
                                                                                                                                      046cc1307263ad1f491414d6662fc325e1ca980ef5b557af7799c95
                  3ef9a30a5f7698db74618411db71655edff 000000000e93a0106f9b4681a50099c859371d1a16                                      081109bfbb7d2a20328a9bff63649bfb5a9fa90aef876f3c3bb479de
15652       59404 96ccbeb489dc5930e45cc9ac29fa4       9debe8d679a6855d831f85                     13LA13zpYW9KRBsoKFR5M4hFywQNMypPz1   e40306b1b8d021d375c
                                                                                                                                      0486f2a15e7042c9617a1027938d1ca0c61cb3a518d01f9c63d5599
                  1abb7a75ac22bb9f5d67c34dfb5334b58b 00000000053c5189b55f6841ebbcdb5af4a085bcb4                                       7b33c1b9818d6dfdae216cd4ef6fd0ba89f2aaba59005b57278fc5cb
15653       59426 601911b7508fb2a673fb5c046c5f6a     141b42f9e0bfc590f782ca                     1JtSpNTLULhwZy7BeLCTVLiqAET8cJZpK5    8e3ce14021d9747ef18
                                                                                                                                      04c2ed26e4176f7586de664b77d2b95531aa64bc2e0805a4caecb0
                  1a2331a51ecce7bf7e130403a4497c25ed 00000000064f045c061f6b6ab2ff18a7e67e3ae6e0d                                      7039657b2d5a0b3cc7cddcf049aabe5c528905c93f2170ca9db4df9
15654       59447 fc1140862715b200856d441e1a7af2     4097eeab33039cde927c2                       1GV4qQkYLfV4nLfnJkHKyuFSb84qVtRWvD   6b4cb686d49350a5ac2f1
                                                                                                                                      043a6b077ef94445b66c183142d780e5ecaedff04495afc14d911b3
                  a57927b4f635ac7b2dbf23d8b2f5d16464 000000000b1163896c7a6d76df316b87e0de54e473                                       b417ad975a36518765c193cb0ee2befe603e8775ddd774e9953d3e
15655       59454 7a73ed790d6f5f72b60edef7f2eaef     70fe3f099dba520daa81b5                     19ZbJNpAjrVDRsozEs1A9N7Fpj9jQBDwCH    ca87bbf7d884eaf78bfec
                                                                                                                                      0495f0004160ec43852f584faf1a5a6ef6e9df4b5252a1f12b44ba6c
                  a882dfe900d1140c072e0f751c819c2616 0000000004995316b91b305c240e05670c35e3f26a                                       7a6cca238a46508952a3e3e9fc356f90cbfe69039ba2cbd5de22590
15656       59461 5191b4215390b37cd86e4ce0a3cbb0     6f7a4f9784deaa57bd8b16                     1LGCcezbWdbSRbkpM7qKwzMpFrnsGzqSCX    b05459f552f87d5bcc1
                                                                                                                                      045580b2815fe4383a1e9f54ae1f8f0140c224858ec06f62407deffb
                  e3267a6cf7d117d34e989b1bfc0af27fd0b 000000000591eb4008b978eb8d205078dc5ea4f533                                      43efad4140452925e6a685eb50131079086c20237f69a3f147aa15
15657       59495 ba6b1518bd2d99753f8980f328e07       c31c5165e034837dbab16b                     12Uapp8vxPQfsnwNQPvP22NKaiKvPxmepv   4cdf9638ebaf8f8224ad
                                                                                                                                      046ffc685dc08d55b144d290fc133e5fca85ea524ae710cad7d9b48
                  58257735fb958b84576b65cb2242f65a6d 0000000005de5cf86d51d816168fdd5e5bb4baf8e3                                       74cc5d93b638713ee8390a1609faf5e8f90811ae3cc18db4ff0e2763
15658       59506 d36e56c617ca6d422610edecaba9f6     17a8966bf7e496039182bb                     1L31EPz9m65C6bL8okxA7haPaQRjbht45g    4e6e6fbcf37d2963176
                                                                                                                                      04e77497f8c539f1a4329a2fa936c4586332f609007330913202a4b
                  97dabb3ce04d99e51773a848699755179 000000000998cf233e2ff913c35fe16d291dd6a6681                                       75c41a3f8f64e3743cdffb183fa000444f3cca4e30d744ef3f22db5e7
15659       59514 bfab284ea6002c83efd175fbea384fb   adf800cd20ab2888aac32                       182ehLZLJcwz88smD9puoSRSPzJypSmSKS    e2812103f85dd789ef
                                                                                                                                      044b5df6a06f0136f363d79b2c4090f63ccb7af781a1367333b9f48b
                  2b04baec1e310d90357cec6ff5cbcad24d7 000000000d4b5d6d38e8ca48582bb0aae65e04648                                       53c890c94411c5c47d1491d79f06139bdd4ba216988ea6cc5ba640d
15660       59539 059b665d57ac586f4885bceffab23       46da0d4bcbd1fd384000303                   18Tq6VQ8wizWgx4UVTs3Arq8qVKo4KWJSJ    fd267da7adcd9377de1
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 872 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04ec1c5ce0aabdd3015959aa17f21674ac946a69c18e43eccdfcc3c9
                  1611a9b65d0d3341f4c9fcb18fac43881f1 000000000948d647cf1bf9570154d47591b70d762d                                       94e46226fbafab60d9f920c94d81d71ea52886624cf67d7caeb0521
15661       59570 e948a23f89f5e23f1ea6222158518       2806dc768c9d8c80c94221                     1CVP4MzUFstQyw8up78sC8WjABwM4hhfBc    694b57f33ff4f3607fc
                                                                                                                                       040d637a7fa83ce11381c1a6351769120fc82db5a0c32c8f11a6c7b
                  2317d20b41bbfa711e457ddcfefa24c3571 000000000ebfeb67ef49db63251b47a3b55672d00d                                       9025d330f15c7fa4ee3c442ee67d9f9b9e5f40507413c903f0f4744d
15662       59639 303469e3b2cf616e18bf5048d67dc       262d375f265a6733ee83c8                     18nCV1fCkBXVGoy3ykqWBTradEzYaBQr6K    ada7ae90b716ffec270
                                                                                                                                       04afea79f4cfb14ffa24b3964a72ac910ace76ecc079ff204420f2311
                  883cf35f9d2cb3cb0ad445e4ea3b29d53a 000000000943bec8741776646c39d1a0ca7e2a4741                                        9691b583fd01ad0ab78335317df94e6c3c682527ebc1e6e16329e4
15663       59669 91b949573aa0926423e97cd2204ab8     41e427df47c4bba33e2806                     1FLrkyQFB9mNaJQSQWbCgw6xAsEuc8cpVd     58fd93c61a6c60366d3
                                                                                                                                       04112763d1acf74340680aea5b10ef9c29e570f9228e95e03b15a4e
                  7751da46bc766d77e876ae1899e5ecbd91 0000000003e3dc6021726ef1564698900fc0ca2f04f                                       a33ef9a27d6db26928e76de98aed99a2bf91e37c5c5130bbcfd2a59
15664       59691 554c99218de2300c22f5cab0e312f7     77e3281e02f42127eb3f1                       1LtYvhtX1PFDKue2jUQZANVQcRMgxpXZeW    e9c3429c1d3f1840a573
                                                                                                                                       043e856a816dd40a4afd243fbd91e53263462fcf45a5c2767e9721c
                  c3323e48b42e2922af0f08f174e81fad95b 0000000004c240452e6b67b9c57c74d92312c5fdbd                                       983b96ce2850372117a4f3a0557f17fbd97cb6fe68176bb374e6692
15665       59723 f343f6657eebd360896a0a5fafd1c       59834eddc10b99eea7a1f2                     1FHVe6DcytvvCEKEruG11nJL4AeHsEwfUX    8f349b551db7d18dc3ec
                                                                                                                                       04fd68efea516a16e1437f1efdc1169df1ca401c57ef948336e26c5c
                  238eb49c0c053ea32dad3808b48dd641bf 00000000073ca15ef60e4ce5a267b015e20935cec0                                        5ed7a563311b43640f0d5743e210b06262850be5eb37174291f649
15666       59764 b403c2682a4f302929c408be7751a6     8ba491215f83e7a04a4d2f                     18xkNK8pZ6R213BQ5Y5CJ74YjQmcBNXvu1     a6adce71f2cc5356099e
                                                                                                                                       042c3103e4c56991e899f7e15398603ef564613a08dfb23296301ed
                  8b7a731bfc50a07512efffd7d34e0986556 00000000017597d829eca257d412f72e73d5a49c3e                                       33ca102f9983844dd7db08b3da00e7ed9c77837b0666de3641b485
15667       59767 c4bbe651458b106bb4a3ea0bfddb9       faf8f89e408bd4145311a9                     15YdxdC2xA5rEwVuED2uUp3C1LYJghXsjX    af10e464f37507db59713
                                                                                                                                       04bfd5f39c7114d04b844d08ce4ac00bc91ad114cd3c92633232542
                  abe85b3dbc20cd9efda2f778b26bdbd81af 0000000004384e6b9ccf0ccd5a89dcfe2b4d2f8f837                                      6fc71857891a61e79602e3c9fecc6b14b09c90d437ccacd9f1dab4c2
15668       59797 76ce5b64cdf3924e5ce11a2bbcc4a       b39e68e4732ef32d602c2                       191T4Ghm4MmH8KQXUmLX2utUELTgXVhpuG   d610927e4be773c5d08
                                                                                                                                       04a07dc223ada30fe3a9a7e6e2c6a4e7aeccdf9d9b64bd5cadfb7c1
                  fe9641fed6030b6dccdc1ab1b465657780 0000000002f280d1ebcadeed5b95f37641c4859641                                        96a5459fcd8f58996ef35ebdee0ef61704b6f6b6d6d54644c0f5fce4
15669       59802 89231a31425510a536c1acebf2fa22     e2f3db71cbfff8cb16a904                     1WjfnbXTVVMhPTGYeTxoazVErELQ7fDeD      6ed9fd511af0d9cdd40
                                                                                                                                       0450f24fd8ccdb3c73fd63ce5fc15c220e479dec5b203063d8f940d3
                  e30a4c7fb15032400b058843f03c3b2512 000000000a8a388fa86d4f1d293b8a8f183e30bb2a                                        61c98bd118c9d4f02b0a011019d457a2da33ea776d31b0721115d2
15670       59814 0c6685edfbc9aaf9b0fb7b7da672d6     75c6935eb2cce8a81ec182                     14V848x5vNwfjCZj1tZjQ6ZawNuG9LdSqP     7b1a574445a8a2e65eeb
                                                                                                                                       04369c1544ebe2ae4321a61cc686e6329f8418e05f44913a4f285fa
                  d94bac215123d072f199330fba6d21c879 000000000204b69b13d74b1608b90616a4f570c085                                        6097305827cf63bd382f1196a958e78ae7f9e2290b28c9069966f6b
15671       59817 bb473432f4e6773022fc90f98ca51c     6f1bd64fa83a2b4eee8603                     171dhAZ9MZWgXBmab3CmpxjvJrEoAty4Bk     b7e5f602fb6473616f3a
                                                                                                                                       0487fd060f0c436fd9a6a2d1cc86b9655dca2cb50ac8484e5ff1afd5f
                  98452808e0bea0071a7ebd81bfca7078b1 000000000ce15afa733b75b1094ae9e7b11842e55c                                        dd1b0665eef42340c800f88f2215c147e97c424682316be42b7074b
15672       59868 f045238ef49389665fbfbffedd8e41     599abaa6e4bc7d71f6db1d                     14Z61qHfEyMZ1NM4WWr5ERa7QpNamzz8E2     3986108638e368228f
                                                                                                                                       04a1f2eb20f17760a81af0c89f6a01e689ac0f26232aca98ccf13f7c1
                  9bfc9435909fa81ce4e4013c00c0f29894d 00000000088760f130d3c2f528c0821f00d18ed6251                                      0d329ac457316051208b5a155ffcca42530d62eafc1228de276b25f
15673       59883 9c378f604bfe80f0ad53c80246c26       88da444422953bec3728f                       171FKAD7NHtGcUT358oe5gqWbET9UTX453   1a9060770b00288037
                                                                                                                                       04598838f02e6f6a1fe404be6824091ff2399c48d3b2de7bdc1ba40
                  f75c9835f33531c3c7b91f4afafb658d29cc 000000000f1d74319b5979669895aa116810a591b0                                      22495b4b1eaf7c54d11db5f03be9b7484dea471c104fa3c243aedb1
15674       59891 ad4b46e1e573841b5ba821fe991d         c1bd6887080500e378c034                     14FVue8Fyif2sJFiSPVCjqs7qGoyy62V7x   8da3d658a4ef113740eb
                                                                                                                                       04d0be0985d15c6b3826413d7be1d1cd0b4b3feb7c77837704b553
                  bfda87f7118d8f3fb739bd2aa7f57a5b721 000000000814e5b29960e8f460da0d714d1b2c4a84                                       e88385319e7a57c3f537d545a2be9048bf4b910ec172c463c6306a2
15675       59928 ef34a52ff24e9b324d513ef5631f1       3aa9affb5cadec02a9f966                     1NMauGagdaBawsru7k5HthPqyGxse8a2rh    ada33d12c5a61a993ca24
                                                                                                                                       04260d874f39f63fd9b0e3e8a503b2aaae7dfcbf602b4d49a2f828cd
                  e78b6fd7583f763f746dd9c90dcfa4f21d6 00000000039bd09dac99fd36f1136023c646fea741d                                      fdba261d88e7aea13b912df1a799034dde4fe59fb431154eb224264
15676       59952 6c0874c46b3b6e3a721af3128df4f       155f387959b45addfdc00                       12dAbVCT8Mq3J1MPcE7pVBsJT553RWQnTC   e5b5fda71bc71c34ac9
                                                                                                                                       04584ac5cc808b9e7b346fd2f85321c44faa575ed1b26e443f2687d
                  36a4a14cc807391bf748b17c2e72a12f39 000000000c49330afd80d77823dd2ac83a47810011                                        b6b13cadf1597e38994d54d057d28ff9bbc0e9744c191a0357649fc
15677       60015 ad88a4dbf86f5aabfbf51f50c06fda     c7c85cfc29aed8c999d742                     1Q7KbgSHfPSoDN1vSw9wYCmSJmsQ7WE8wi     01127dd10659ccf9a198
                                                                                                                                       04bcae4ae43c4504a28f90df55800d13f6e7ec95d14ca41a584096d
                  2d56bf81b1f03db68ca42e04ac652f26d02 000000000eb503fe3db0974d57414d6ffa09d16c8f9                                      0630b50948a28838ad1d1c6362417f867fc9d2c71f23c31dbda9ff21
15678       60044 90dc7867c3a2a6b42ea811e26dd0f       66bea8955c317749ce400                       1M1k12MsTtEtBesLGv9C4FERPTeHeLvFiW   8d8615f8bd8cf1131c0
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 873 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04e0d1c9d73d0f19bfb5b669f83cdcffef038388e071df567aacd71c
                  2504605a958d7a61418c47e5af4a444198 000000000973f46558d6be19ba6485a84660a100a1                                        977f73f1ee604d1338b897c819e0225603b311cfde22484b374af50
15679       60057 fa02ee7ddba153f2588e53e8e168f7     2f1f6ce9cca8d6c215c67a                     14pu5szMJXP3tAcAZhjTFPCSksBQwLaQrn     2330da4af19d11163c5
                                                                                                                                       041d09d0e44bcbef301947b4bc5a99ab616b38d763a3cc259c0d60
                  6b4f806e04529bbde1aab8829fc5928b01 000000000b01c836d44f0b6ef1b0912f9a5c4fcf8d9                                       dff099e537a3724fed04b924c8678b067f40dad2125c5b1e49abfbaf
15680       60087 fe1eda6702275d98d49e1daa805184     4fb5f130a66cb40233b10                       1C1Bpy1LRKDVPg7haYYoXMmwnGo1FbQ2Ea    fab6f04dc92d99c41803
                                                                                                                                       04bb81f7ef54d6c659afbb6d97d535fd50ae43e0a30bfac39baffc28
                  fe1c6ca6c9be526781a16851eb05bdfa83 00000000047b114eb6bc0070f4a40390c83fc6a4e2                                        4e4c374581918c4e6f45bd3308f564cfc4bc8cf319a1953ed7a3ccfd
15681       60098 07031e4e0ca3bcecf10d4487e698ec     743d657bebb295ac9b63a5                     1DzFhATRo27WqtekcRakPTb5RvG7AZZKb      95cfa1d5b5acc7da8e
                                                                                                                                       04192a716376d12bbec53f79007fce6889ebee09feceb34b7ca4ef4
                  96c99b6aed1160d073822ddfd604d33e73 000000000f64034e710ebb54402e4d2a22707d5e06                                        91974c1db8162d75298b4b1bf40efef83c5d92ecd6ff77e50833833f
15682       60172 783613405ff8bf366af0fcdb585798     5b9d2c46f34e93d102fecc                     1QD4EE1Wi8rhC9CKvfaTPWB6KFp89vdLy3     b1896aca54976133054
                                                                                                                                       0411ff6309e15821e3f1971fdc2551b974ce69fa940543d6b8e89ee
                  fb471bef75c84937f95107c0f895e1e40ec 000000000217ddd7fa674a8837bc36d275b97f6e1a                                       4702c9cb21982bc134da930fde64387bd0d66cabb58df183cffef6c7
15683       60219 5144f839adae464abd9cd5deac2f8       07d93c1284abb620174f06                     1H9A4noiXDRtwoxQuof6ie4dKPCzTSECJ1    1a2499a8facc0508b25
                                                                                                                                       04b54a8c727171c87b0da893b4f613e23485e5e62b040cb70b02fd
                  8483595235788be85013327c7b0ed81c4f 0000000007a0c5e8b9c2f78b17cea33becc49a249e                                        e1f0ce16afe82f9366acaeae9d0b8b8029898de3f7769ca76150167
15684       60233 92aa3bcdc158c5a8d44c0f1c406bb1     03c6375c9edf033a2762ed                     12ykTMweY6KVJSN9jbVAnSfei2uaooo4nN     ea6c8cc3930e118bfe81c
                                                                                                                                       04bb94c344633a0f22251ad0e0b7dc438a8a1a002a03eb8aa3b4da
                  99a27bca3d10fb38506bc9fcc61eebf6877 000000000110b180f5bdc75ddb36ebe74d957c1849                                       857544cd0864f16fba950ec52ec32654c8eda4a78185fa95abc1864
15685       60246 cd9133e65637391fce0286ecb0227       dd847b80c778b0d12da575                     1KVrDm6sW3YquZkm9mzKFnWCpTTvDgAANs    e162826cfbf930030b340
                                                                                                                                       0430583c03320d6856641119ca558ff20beced613fff2eb4b8bb0e5
                  c119d32cfb164cfdaeabbe8d16a1733bcf4 000000000f34118cc25754eb8fa286f4a9f151a22f9                                      2b1fde9bb6fe0f2f806915ae3de06e203b0627497a0b6bfd842386d
15686       60258 a720c90c5ce87675127bc3b26fe85       d1ffdc5ee180f1ca164bd                       1Ct6M8R2PG5tPV5PLzK2J2Rz1PGJz1Bnxm   bfbb5ab9368a78bbea04
                                                                                                                                       049cd84f27bfd7fab1fcfb7c769e1f321193b494689934e03deda524
                  bdf5e1b636adaf8da3d2973527a4755352 00000000095809355bd90c9159c1c2c774cd509c67                                        958d36fb428f65b928a714d94b480a6f0f28da75b54426cea82119b
15687       60337 99b0279ebea7fbd74c972690d17eb4     529fd117fe4373577958e1                     1FKfHHEpXXBKmSxgzFkSjY4XWCUUGzrmgD     1a4dec02341f24283c2
                                                                                                                                       04e65c60c28e677bfa574baeabc249e36ff43452c7f33dd98a401e7f
                  eefd038dabce07b35340653f69121b6c52 0000000006cd100093663c62f7ae07e9a4480cfbd8                                        4f3854777dc123723d09d027e3555a60cdd1be34143310ee2cc772
15688       60395 4584a0744dbd431af8bc04a746f45a     dbb847998c30f85e539f53                     1MvGYsTbKYTvLKcQca4g1vXqx6LsJPkDaw     c3678e5033e351950e40
                                                                                                                                       04c2140a45d850555cb6f0ecba665ec416feee3832e1c737fbe4e3b
                  ca998a198bac573d31b52919a09ae16375 000000000f0fb8642d448326da15757742ffa408038                                       bec3ba9a0c86ae41eaa90549eb54351a52bea49ebd5ebd8c78fdd8
15689       60405 06df0f503274dbd48a529ed3ccc3aa     897c13efa447ec26d4fa0                       1N4kawEsCfKLzr36UzHfeJyq6fASqRpKxg    8c20dda669f711ac5848a
                                                                                                                                       0485f7ec34457a2b1e26728816da0491cb101e2aaab8ab269ae49e
                  d8b3f9022ea167735e3c85ca792e26508c 000000000f34ade8d413d31d6c12998af98b6bffe26                                       0877aa718922ff6082fdfdab7164aa03310657a0fd0f74f36d3beff0f
15690       60449 98a9a1151e8a1e320a03d11449d23c     e032bee25c226a22689a9                       15RnvZ2cj5WTd3duMUV1hpXx8nfMcy1GWw    4b61d2f52e5d5f579ec
                                                                                                                                       04f8309ba487d0137117ee92ad8c80f4cc65f33898c635f17cf50058
                  c9e65b1be0ef7d1fb786938f9bb8eabb4a 0000000006b44d6103f4c16eb1ce8fe2c0ea7e53cb6                                       6d6e975690194747985645b524fcf7d2631ba38cfe3bb6bf06bca6c
15691       60487 2dde221dcd315bfb5e724e8b8314a9     d23ab53c65d422f2c2f32                       1MyDz4fuwH1dMPo2LuKNHXCbGPtFW4Yu4d    a353fe3e98d6938432a
                                                                                                                                       041bc9f64ec05338d8632aa6656f2c4d512f64ac4f5d8c5eb4c33887
                  682f731cfcb7a802d9cae0281bb9cdc0335 000000000a3eef2287fadad763ae9981227ed8fc35                                       c2a506d243f1b11ccc5e9c489d357e09b9bc76ae542b74bad3d249b
15692       60501 eef5d32e8674801deff640f81ca10       49f9fb9e44b1687a7aa84d                     19b4PsTbfwqZPGRNEzZUWhNzsxKp4xDN4e    9cd83f5a38e5e477bfe
                                                                                                                                       042409010596fe02cbfa28db5052ef014c929535187e88d0e9d973a
                  cacebf24e7cd3cc9fe38284836074ba66de 000000000e6e6d08372448d2f677fb1410577b63bf                                       78c2fa793ddacb62a8b5ae7ee262b8cca968060f26915c6f7670fa1
15693       60516 53f43184b0c5fb5e59026970149f4       c1399e78a6a433a152780c                     17DT283ZmWWMsTdiK1Jww16JPtScJCCivk    352709531ddac19657cc
                                                                                                                                       04df58d93cd5aeb39e8c911362b7228cb22c90d541b0602dfba91c9
                  432ff05fe6c190d4fb83c9883c719082a81 000000000e816cb437810a8823adcf2c8e4ad22115                                       806f684407c49c9a2880af5e324a6d21313e9d906b38320ca83496
15694       60527 7e6c5eba5c310717527fb8417367a       beb6ef311ce0827e2831fd                     15wVASYwg3K27cEHFxzVgMzMvvfR3YRq5w    5218cefce9d98da23dd12
                                                                                                                                       048fa3d27ce0a9b4c930857892e75ca306f50069c597abfb900acc7
                  c1797f3fde132daa3e503fc5d15fc116f67 000000000c4a4e3cf914c9a10ec2311bb6c4cd92c56                                      9be9dae65c55bf15df3e2bea278e4f0ed3b54ff79902b9873b1d737
15695       60770 39cd615ddd29824fe8cc3486802f0       6729a490f1ada498d6d7e                       1KbHyaUcGprAwqPNhs8utdkLNHmK4GPUY5   a6fea43eb2c3d3837348
                                                                                                                                       049dceee102d789fba42497a35365c32f5d4c7d5784ca75734a5e98
                  3352f7bde505396aaada9dcac6c123b41f 0000000008997b71b519170fda81bb5a5fb67a8084                                        f70d15a372439cea18c03d8a5c18c9b031485d6f285041a44c17864
15696       60784 e0cc504256a26416f3b7d40ac54c2d     041506da5b4c6d241eb9e2                     12gVJKoNyoH19ezWjHtBwSoCFu4ZYx3Lve     27ffa30fb4b052f0c828
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 874 of
                                                              913
        A                         B                                       C                                            D                                            E
                                                                                                                                        04ba2972fd65f09648edcf4ef47eb07a0adf2fcbf8608c16f4719864
                  67124c698c63d00e571a39f5d8e0e8ad7e 000000000710c416638dd2f5e1e13ebd2db9cc3d83                                         b2199637a36872def784c1137a87072c80ed6af2a343c6c2c87128d
15697       60805 38fc31d68d683b8830c761db29ad1e     cabc6073e9f0d40e64c44c                     13evWmRS51RHjGTCm7Nk4gTkYioXM3JG2v      38851132ad757b128c5
                                                                                                                                        0445ff42d849f9f7694536f51f5408b9998b9e34ceae5c73760e6595
                  a158d5de084c2022008878423e714e19b 000000000be9b3aabaa9b24f4052e749ea06061196                                          56220da99228ca8a4e0f3ecb294db83b5c016f9b11848780f872d89
15698       60809 483013a3d4a7acbcadd1875418014a9   4299b0923e0993f4a1abce                     1AuTM93QpufJzP8zXhjJuRWypRxQt1hx7a       20852dfb2821d529595
                                                                                                                                        04a97f1cb653b7094e96c2e20c053c628053479c844c6e6e9d12666
                  f97ee900efc2756934d4e4c94ced87bb98 00000000060949cdd7b44e9cd7de122859d7ddd873                                         614abd38416381b7a7a63c42d743bad4a4a85871d54488888c0f75
15699       60834 d5217672c6f1166de9746893372a9a     571c64d671fd469b977680                    15zLCTFqD6NrUNGtkDHUBszrWJQUeXEFVC       db041eaced7972d8a30b9
                                                                                                                                        04eb7bf4ab02bd740af52a976437ae1fa016e027d14a8b61823e72
                  c3725224fea94b276428d908a98bdfeff66 000000000cac30f3df9cb76fc397fcf0c3c236cd39ea                                      b6a4b714c87797a2bcba7ee603b1da11b3ff0670b750e7185bd649
15700       60853 de1e8582259dad73e810e84bb6088       35e87d4d9c9004f0176e                         1GWNgbKpBVnuHSKZAf8gUXbvCKduBDYz7A   c7a42fdbe0edb7cca4fadb
                                                                                                                                        0456d66dcef68f9c62279276731f71675499b0f147da5c914cf15050
                  dc247ebad99d00643889995d2a33f205d6 0000000008655f9cb0aa11ac94d8eed79110300942                                         8d716addb932d2a5c92c6288a71ed2aa983f74ab8d251080c5d742
15701       60864 11b5a4b7519f3450f8c251f19e3405     2d847df2648a7b47880ccc                     1BjszsGopyVcnn6PakF9SUomZFKJpcNzfR      58f887d244e9429c6ba6
                                                                                                                                        04a4a10b8d9615b33c1a039a6fa5ff938bd57e0ad6ef83eeff4d18d
                  845890704b5c9f5a13aceb1b0457f504df6 0000000008bc1e36ed94b8d933d95f32e1b9bc2e5d                                        ec5155c33f2d644184a0893e9bfe0a52ee51edeb8d3a292ad797d9
15702       60869 915db330ced02aa1bd8f4f703ef91       5300f4a9ba06384afe9f66                     1JWYWuChLJUxNdb5q5SepvCW8U7RhPY6vY     350e14e7cbca76789c104
                                                                                                                                        04d89d59ac51e687afa6088977ef37256ff0d4c8e9600c4f97592d1
                  086e75b1a778bbe5749b51174f5bc9c7ba 00000000067db0054aefd260a73f0c7643609fb192                                         eef0459eba9d37db5faa07af596dea199b623930bcfdf8a31c105cc7
15703       60881 2c1d5d919512af385ce4eaf6d2c1e4     49f9f1cfcb93bfdd3a0552                     1JQjwc9sjVJ5DAtSUpdDDRuT944eA46jB9      24aeb55fd9f4790496a
                                                                                                                                        04c748ffaea036d4ee72992290f21ef4a26eb94f01ae52ae8350eca
                  7341b10691cd6265f8cd32aa2a096c50c2 000000000e633922ba2bc06e439ae39b55aa924e7f                                         8bc8c0e81d4b355427d789d2a543059e3df1366ebfb5c0bf57badf0
15704       60885 8e2d61037588119c6a8a4e9f6909a9     c02b084ffe2f44d4dab05f                     1BoxXrazNCcBDvs1djAZR3FEtcMKzVNYPh      7a9a74d59d1b8a5039a3
                                                                                                                                        0401c02b1d7d8ba3ac52cc288c0eecba5628c6ada29fb52683410ba
                  22ce97d465259565dce3cceda46b8c85af 000000000de547d81f2c44eb18595fb77a27de3885                                         2c5580404a18ab74c6b71a660aed629411b2e2ace10d8d01fb1fde
15705       60899 8f1778696f0fce6afe0652f646a483     cef7f957b78f3df4efbd7e                     1FFm7NB3eHnLn2tUf4irsUtMYHadcNRfxY      0e0b95926b31f0cef7066
                                                                                                                                        040bd9c531b4ed595af4da76f22344f9c3a3f185920b31157141292
                  9d153c034c5a94fb234c7fbe915a124f4fd 000000000bed972f369dad35a5ed31577f72b74e0c                                        46259220717ae8d83bb3cecb9e0b91ade378e484065c6888a23cdd
15706       60909 c4c7ecfe02f020337a57dff0bccf1       3f715d26a970546185616b                     1AH76nyPSiEVpGzog5CzHcxmSTmp9Du3k      d49f0c0c8d96140bf6e3f
                                                                                                                                        0497efc47cc7091d0b4d9e540c3fc743a05e67ee9c12b4e9e8f1791
                  95b6a4ddadb05f0fa77f86b2bb16f8b60cd 000000000d2ec457585aaed59e6d09073e032d445c                                        abf53115504512a0d3b213e1fb0b0cd1384bc745c18cac91660c8ce
15707       60920 41328a403f95e34b00b2a639372d5       6074fd4f91c69dfde5e3ba                     12TCHFuuRfZvx51ZN84sa9tN9g3E7ouVmz     f37d83e244007a9f8ed2
                                                                                                                                        04543482b2c616e4bdda85649ae5d851e43c68102be7ffee8eaaed
                  815d3665a818a3adaa9da186e56def0182 000000000673cc18b601461731ad7e3dc6807efa97                                         55fdbdccfdc1e1ae7ba6205fa13251fd219306571904760032ccc998
15708       60921 879964973170755da93af807eae51b     abf97b0469098abb76d81d                     1MdeCiVj1qGkiYLK2dzvUEpTj1Kx2aQJqk      e4b8cf7c3132ea5d5ec2
                                                                                                                                        04101b170bc760fecde1cf9d80dabb96c7ade446df3da2af65c056a
                  68f805c93524c371dcb2245a4b3e16d996 000000000b9b53511e6334be080c2d0d25d42b661                                          361f06196b499ace8bbe05ced80aff7618ba5bf71d4c5276e7f258e
15709       60926 a8ccd5baef25f3bceb1ed88ce5281e     8b74f8380f6eb442b6daec4                   1JLkSr1cNVqjGRdMbXw6EnaL91G6Jr7yW8       2d673596cab67c9c4f7f
                                                                                                                                        0438b75380482fe909391d664b1abf99d1cb601a67c561f00c930f0
                  a2659ce54ae0a91e9b47e6f8eb33f0aa9c 000000000ea305015a7c9d1dac4998a7d5538f96b1                                         2df4dc72c5c0867388cd42caa40f2edc52c7c23a3908fccaa131c3ea
15710       60953 c8c33202940e211ce4012c36cdcd92     3cecec35a88535702e0a69                     1BWis7NazhqbKR29gsjxuGFmVbGqGhP8Uy      b0ac95fa2edf3e5c2f0
                                                                                                                                        04eed1d04b17b7047f8d7e11c7c8b41461bf4136a3220381bee080
                  1986a4b859c233636994ce2a90ca781b85 000000000c4c268c3019d9ddf0b6bda567c8d775a4                                         4e5ef1c034c282a562f2e372dc587e7acd39ae829b26baca2b52fdc
15711       60963 71b1e6d13430d23baa8f836f1950f6     372410c3c34a4ba60961d6                     13eokUxqt6hzLbdDVteJB4Rst3kfhTG2Fx      eb8e8feee36205491344f
                                                                                                                                        043b63cc5aa20435b977aefc856bb698278281df529c3214c84ba48
                  332ccbcff739db4459d2c86e44955e3ded8 00000000084cac3b36f7a7e817026ff7ce79e604f82                                       7e1b63890028be3d99a6c1df280e87726150b9cfa4798e2269c35cd
15712       60975 637e1ac988e8db85359852daac0e6       977e5220f3ab086d2b335                       15yF1Nc9LcAV8YfzvWJ3nVQA49o77Qf9U7    4f657db274640a88441e
                                                                                                                                        04c3f3abeb2871d7544d202bd5c02680e309d35b4b69fbbd457006
                  70f032035e45f8681bd1c311fc1e9031eed 0000000009c2bf44623f1f58f717d066fac7afe25638                                      95ad0bd2a5d22e3c4fe44448ead20ad8c243ab32890a88d026c3c7
15713       60981 3d8b9ed39dcf57830d5380b7a498c       4d667d2c7e8da31cb8ea                         1LDoHkTQkSvU9NCWTjsq312BHgde1rDrk2   4e4351d6442c22a6b7d007
                                                                                                                                        04ed22a28f7e52602e965e11ba21a68fca22450d743e8028a24070
                  dde37eff5beba31c468228381be2637d7b 000000000d1de17984a8b83ac8fa1ab4a244112fa0                                         c817c851384d7c5f6ba239e440acda14057e7bb8688ed3ce4215af6
15714       61007 8f32684e02ec3d37eca39e13efefca     65ed0ee74db0f5bd05bea3                     1EGKvVeaPcoe8BZb8CtXi3a9DQfnAAV7Pz      e6062b15e83b23222e656
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 875 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        04be05a328213ac004bc637afe1fe0ea576b16806fe68ffa448e693
                  cf9045e040876e94cf4d01f35f06941ad7a 000000000af554f096f27876958e5458b272d4516a                                        3afba85507174f8944f7a2ea024ef6d49b60cdb6ecd8c352a158874
15715       61034 6a9f8019eb1f946da8c0f7996b620       d548a64e3310b0cdfe794f                     1KLthpLtCLGDdjpRkeVjXKc891MET7bRYT     1d49d0ca3adb55f6b924
                                                                                                                                        043762f2070cd67ba9b65bf204cd1296524c2f5f7dda5d5ba46246a
                  6a3018c56f28afcb0a5a362aa889c2c6870 0000000005358aee712c84bd84b47d7a2b1580365                                         7017eaaf9d457230555469125dc155fb3ed3398710a583950f3050
15716       61138 2861688e14d96693d751d92ecd5a9       586c1da9333eeacccf254ae                   15c2Bj2ukvzfDj37nzTCqLL9pmxLPf4g7s      d7340e367821a5872968d
                                                                                                                                        04dbd2863b6fc810534ae312923755ac3d63151c361a6712a778bc
                  0458e5d5f6ea4603919d480992646ab97d 000000000441d0615f7155f7a558453d82f1d0cef68                                        778dab14e0c8c2200c5384db5015f4e3c187e1c9bb6062f502253fc
15717       61173 e5c3a2f597b7c04774680e893fc707     0c1386e84961c1bd308dd                       14viREhpjAcrPi7L49Nf9rwSrqcuCwphGR     56ae7adc82d98cc864c2a
                                                                                                                                        04255e929a6349ceced20e5a7ede536ea8697edf0a76d26812b628
                  baec2020ba4d0479cc0b186de5abfe028b 000000000cdef9960d27e0204efd000810e4afe8cd1                                        76ca73324690a5b31a19ae00743636161e8d77ff83c1741f316baec
15718       61175 22202fc24453602f7f15cf78853a6f     e7dde28ed39553c758965                       1dkAGi9LjayhfzKxaLP8PkcaH2DtdDsPX      1791e2a00570e6e693ca0
                                                                                                                                        046fb171b3b41dc20c7d6b2afc01f022036a96f170c1d1e6ca9af0cd
                  e424f98190bbf514627d0fc035484a77b0 0000000004afbba48323457841252a6d026b5642ef                                         ad6ac105b7edd4aab9f958f20876dd4fcb6bb4fb2666ffee6a359343
15719       61248 469555ab8e937143bf80f6d4e79dcd     c21d23c2551e177c737100                     19YwqaHSkMe9QhKr9Apftf9zmYrx6G6tWf      1bedb180719fc0b88a
                                                                                                                                        04bcd1b1130e5e18dea6edf003f6711edce57855c5de9e363ea235
                  0cd45ac4ce8bd2657d30c860794a4f3fdcc 000000000cf245ea457424f34313f427df760e7b852                                       0b6ddb82732f565b2f8b951fbf8c9c07362a7ece09d0192057b369a
15720       61309 962201bb4279a855ab653d4b8a21b       8bad07b4afb5af91235c0                       13UbUirBps6MDbTJ4KJ8q3dEoWPcFDpt2e    ab2d3b23c3de8063bc9e3
                                                                                                                                        04890e632af8290b699dd5cf22ce2a728256a8bffefc7611f6b80d5d
                  dd4eae3606747d1ed408d6151a8615f7ba 000000000bb2ca489b3e0a5681e97e5e2a5f22705b                                         d9b79864dc118be1f9d95012b6e29c3f5ddfc7faf3b732d05d3ef15d
15721       61328 b84fc087231acb5ae834e04b107e9f     f337e7ed1eebf974a21ab3                     1PoPe6hLFQwZggy8YHSJixwfPwV1d6nYgL      83f706611a14a80320
                                                                                                                                        04b66e78ea7b309b8c2cc830b4ad1127f331d4328885a4224a3474
                  ceb1c3b814b56162e2ccf7df7c172a2d279 0000000001d35a1047ef9cfd31ffa56877fcfb41dc97                                      9d4ed1c623237e5ff0860f64692f586937e932914a2d51e523c3718
15722       61340 120fbd890c750292a2be8e7a9dc87       9c365f89bc9c1a24884b                         15zxEk463cjB2LDCbBvQT9dWZfBP86HWJY   4f378af945563cd12d434
                                                                                                                                        04c66dec19c91433b89491961b73ee5fdec4110c6305ce97f4753c5
                  e22dc2073adaddc6adb3a1a4a27d0a78ff 0000000001d50c8861a385a48bd7a2387a5a702eb                                          ff4e292bfaa73939e46be4b6fcadd53990269530fcfcd4afafb846a9
15723       61350 318f879b825817be33f9be13464deb     afb352a037f993825238226                   1945yK5GJxRJGZj2ZBQiJmLYAv3gW1UvTR       b8f5d9610546be46b2f
                                                                                                                                        04b97701c39ffc97058e189c9cf95b32f93ae8f1720b7ed4c06fa083
                  ce50e570734b609a94fe030de9f2004420 000000000e30fe12dded15015dbda5dc2ab758f403                                         6e3d80e0b63f978d32d44b0fa916c1b4c33c67a090997f14a1bffd3
15724       61351 6617df1c68a07570a18df55d0b0f5d     0775ea8d3898d83712bd94                     1BEFNkvreGYEv5NmBYcVNaCsf4byZWVTUA      d3512ab1d2765218f08
                                                                                                                                        0463fccebc1f0a0c93e6554885913d21f3be72a671cd5b5990a1872
                  3c9b39428ff37580a945a972b75a2e13eff 0000000003b490fcc6b177969ced7789a5d25a4601                                        d1a9d6026094ad2670bc042a0e3958da7d61321e0d465a29bfdcd0
15725       61353 bc3971736cf5cbdb31a45664670ec       9f3033378a7023aa3d02b5                     1Nef6VMXNocZEtaKfxenHG7pkAUfDQuxyP     518461e642a1828ee565f
                                                                                                                                        049900d7468b4d88d0076682f344f4a934c479e8cb6680c12dad9cf
                  c80daa29edfd69a69267ea764f81f69dad 00000000024ef24e8ee0c4750b4c36a1dbf9f649e72                                        f0129176184d772ed78baa1f7545eccf390b8f5ee56dcbca49aa9c3f
15726       61379 be8b2b22aa543e601e197a36541209     95acdc4b5fcd786322b45                       1CiXqcWh6i9WEzGkWoz2Y4EWgQBRfdfMd8     04dba17953f1d70fc5c
                                                                                                                                        04e0dea323123403063d49116c084ada7b53f88d57e9981610f1bd
                  485adf4cdae37296547d1cb81129c4df03 0000000006789b1f90e7e11cb7c9ad3c219db212bf                                         29648d765d136cf99d2a40b218e2cc0aac756f2a9e70305b0353f06
15727       61414 9e78fd0c65817f54e02b6340b54aa0     eaad14f71f4ae0161f8c3c                     182BY8imihiqyrf1uKYkT1MrDKPWngM65G      28662ab4b1c87b2f81766
                                                                                                                                        04fab5fe39e1d6a44e0709bf9d3b588744c1a41fa3fdad366fdc6f10
                  7c08c8860efb397db9841286e65063006b 000000000d9974cf0f4f17b457ec622574ec5295e1c                                        9e0d33a4541f016383ea05951eb5285a399a886e7d09c3445c0dc3
15728       61437 f8abae02e8103cf89de56b2af93c30     94227865cc45952565efa                       16WenV4YfUoJpimdRsDcPy7CqhEh77CcKY     49850e1b66315495bdec
                                                                                                                                        04b552c1148d886fc14b354c4bdac59e2fdc8fecc35d87fe187c61b2
                  304ea3405be0f2dd05f1d9d84051092c2c 000000000d05230db0ea38d2e218665306d8ec0be                                          88596d0dd89f1b236f634753cb1737c1e31f64ca3dfff8aadb745904
15729       61470 75a9986bf2926d39e9a9ec7a0c0017     98ef111ec72c34c18494e36                   1LwLvcMRZCLWhonNHG2oQfxd8fn1nELWqV       db1f8354d1f7e42d1f
                                                                                                                                        046a3c094f325beec5f12bca3bd56908fb284c7d980de11a6b8fbc8
                  6f2d2926137a995043281aa1cd31321655 00000000012eb905758135b5efd5fbde6cc5339584                                         7d3a72111701c6f46dbb6fb1a1ccb346068a0070e61f4d4b75b519d
15730       61548 479e495adedad3bbe481231f8eff3d     a2b539684142abf26fa99e                     1D4p4xCWv92XxqP8Duhmu8vMRscvLYm6Nh      f6c2583ff316ed9a3fae
                                                                                                                                        04a80dced4e40b2f2030189a0f7ab2f6199822b41391f8a042f3c16
                  66b2d05ba2876b5049577c941f88692407 00000000030eeb8b2f5b35721828c22d5fc6023b22                                         eb5bb2dc9ae2f3a1eb268ffc0fb62a58119787da411b1019683f76c
15731       61691 8539be5437d91c2105f4ad0873b009     6ac6958042065a38f5cc2d                     1AMqVNZ9AwrP135vdFTXMMQJeGnqyi4JkF      92535fbbababc9d192c0
                                                                                                                                        04fae501984767c016c09e4af513f2c0c5d114a5e23dd012128f827
                  8550a922fe6d32512f7cfc0b66f8fc482d0 000000000b23dd3ef40039f1ddf0358aa274d99c21c                                       eb690b6dcfca975138baff7b8a9ced667e7bf5e2b7da6f13b725b4c1
15732       61726 ae3069388cfff4f6fe43c45ab3154       70840b449657c2b0154c5                       19hZszVyo8UmUcTxzKNZq9ekGSQcmvG24e    cf5a209a199e7cdbb0e
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 876 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04cdf07a063526d84421ad7428f481bf12392d6f8ee5bcd929f3c8e
                  580ffa4fa3063d871279507af82ed54ade6 000000000834e0c83359ec1287458e3116787f2b90                                       1f53c4f021726c89bae2da4c0403adb66d90d0527f2ef63c3858985
15733       61743 53c293aefe60ae0224a621ff3b88a       0a52e9b641f152695c275e                     1Nr3wuyP7VPjdVd8pMPEowaCWEictAGRwY    e30f20add092195ecf8d
                                                                                                                                       04b5d4b9f369569c73501b00574a4ebb15e91bc166bbb782b36b6b
                  7f6c7b19092d2ce6d6b44f914593151fc07 00000000095bd8ed9470d00bfd2ab9efb9177b680b                                       52079890eb64d91666c8e59498e485c4db98c32e89273839c02b42
15734       61775 ff588a81682f773d141ae2c6175d5       ace9b898fe2c06ea4ffbb8                     16nttsj9x97ikMaFAhikmm44JjJ3dWertZ    6c10ce53eb681846abf0b5
                                                                                                                                       042c793c6a62d71399517d9ecb7f6dd056d5c868875860fe529934b
                  a8a3b10550cf8908b0a8826618fdd27721 000000000d8cfd82ec827e12c502f6dfd3fb19bc878                                       cffd9df202e1ff97aa67d7e6d52a4843499411232fdf8b14edcc970f
15735       61782 41aa4f89578763be86f65ed569b5a6     3da248581081a453675af                       1CT91sYHfmcpL4si59vEL9HzN1fPngTFxy    45b8a7ed7199dbe93e3
                                                                                                                                       043e811a0fbbc6b2d7815faea748b0ab07fbe25d662e7b709420c92
                  f82128b96beb1306333a9b58c13f3f45b1 000000000e14e24a3b86430cf2e30977b05debf286                                        570d4503e96ce8eee56572b9855f017da7d3725376b8dca857a833
15736       61820 ec71d4943f67ddf0e2cd04f44041d1     64ccf61964259b3bc80147                     1QJondb9q9jBxfnmfjbzDAV7jPEa8HDhR9     6558a4200f9ef01dd6330
                                                                                                                                       047e6d188670f7f8ffb6ce72840402632b3fd87fe37aaa1070f5f1e7
                  a5c6e74ebb38496e491f47b2b1faeb1ca3f 000000000345cfb18f37df527ac6dd537a26c82bcea                                      57d93af2ee9f411e0c457c8a3fd8bcbe1f32195b95fa8e2793c412f5
15737       61837 2d4c491cc043e6cd27d7300c272a5       e66da68d750e1ecd57043                       1DJWMTTpamPAPEfXBafGUUvwDJp4C9VcAh   065d32ca29b8ea0341
                                                                                                                                       041a012f5eb1e99c29cb9663e4e26d48e5ab2960992381ea6b1697
                  744bb91ff3b3e40ccdba8a9bbf15638dba8 000000000b0a1b87b6b300a44ff49003924b07a954                                       a1019dec68cd3a4d3a9c16eee66cefc29f0532b86b4b70deb37e37d
15738       61841 231e10bf2b9e6f27d5d2c8ade6728       2fb7666d72b1a2cf7e4cb9                     14oHTPTCiwnUjMevStYNjH7NK5NSWm2qu4    06af9723cc72da9516d78
                                                                                                                                       04791be96805813c5be10f524999a73db3b1efc865e9acc960f3b94
                  cc1098ac79e9dd7ccd17fe888b87458e26 000000000908df299d9037e4293db5a2449a1c616b                                        38687a3d055a4ca66b0daee78bd2bd853a746ef366f5af4d2ab72e
15739       61843 02035cb189fb46ef61a4f7eaa502ba     3ca383cf825ef7440a037b                     1McPMMayyrByShxtpcuYu2oJB69iPNCq9t     8c3d42d2241f5fbff3348
                                                                                                                                       04d698b0d5ccf0817ff926586935f3254414bca374c694ff4a4eefe1
                  293ed4c165ef7baf8b66613c91ee7130fb2 00000000025f4c4a94e12aec03a2d8375eff30f1654                                      4ad0af1f1dab9b810140186fe690db01910c053a8b5f0ebe8817336
15740       61848 fd6348982f61b1c6881f08dc893a7       e7ab6d90322dd2fbce173                       1PRmMgKLfcSviEZYp92ZZZoiPFTom6acha   c377797861ab445dddb
                                                                                                                                       048696b6159a3b0782485b1065ea807a36f08b9bb1a3221f795469
                  217b72b1033b84a5af3454233b0ee20da1 000000000d02abcd679c74d4a1eecf50cc17f7b34da                                       56ca0f8dba146d27a394ea2a66cfcded609c5318187c6ec4898fa2f4
15741       61855 5ab722227256eb75f69680e9f0f5a5     6e73c9093cabfd9bd69bd                       135rV7CoeBX7ekQabn9SVWYdWopWBEWBSm    ab9241932ea20d8ee5ff
                                                                                                                                       04e60e6491641aba48d4e38b1979132d48d3df0184197422cfa6ab
                  fd7f667491adb945c6b3d1130711bb95a1 000000000dae59ff94b7e57266e5f3ba539177f4ec4                                       4a465b3ed39925a70f962e30d1f13189359ec21b52675bc5b57e11
15742       61862 781468db746544868190e641ccd742     a37c9ce79cd1ac865e182                       1NdUSAoX4ua4z2xMBjWKikAYsvQQ7Q7XvT    623510b9cb0f30d27ea059
                                                                                                                                       048ecdbf31f4363c42e358363e509f0b824551a02fd1fa1a3ca1705
                  87787c38eeb8bf29635d7a407e0c7ebf0e 0000000000a982c71fc38894815664158db3653c47                                        065cfe08a0cafe149ed72b680d87429ea2c73979113f68a93b72034
15743       61875 29d894f96defbecc4c70eb985d8210     15f35583024458228cbe4a                     17Hw8wucQKguxVkxRDBQhjwChVWpGVAB5i     863c4c84d57e92383c3b
                                                                                                                                       042b0cd1992ef6dcead51c7164dae2d7b4a5a96e3e1b2994b66931
                  774f1e30f1854940b928e97e41968cf633 00000000075a84be9a301f9b827f57aaa3d0965fa1                                        75d64e17b931b7c0686f23a9c889c1596302fe9ff653c33a886ad61
15744       61913 0d616d93757b1afbce12d21ac8a3e8     5d181f85a1d3ff530a6090                     17hBJweCgDAsTWVBRa5P3f9w6ZRyw4SmGN     007245c453ad17d729778
                                                                                                                                       0466c58d076d6c5320a148e19e62cb152b80e2694d142dd00971bc
                  9b5c340675f7191eadf1b2683e2ac0aa9f0 0000000006ea674ea88de15eb1d32aa6cee23d03a                                        24e881a826e2b2e5bc60e9133bc121a5de275052786758da5046ac
15745       61941 bf355d020b602922500a341444c89       1676ff107e00be2a3c2999d                   1F18tH1PW2RUcPknvM4Je3thgsrLumzSed     e74c6bc2338bb625c936bc
                                                                                                                                       0428e8d0018d4fd53ec0f46e2a39add338cef8deaefdc32c1d069fce
                  694898e021979936057a678c43aa3e5a8 000000000a432ad033b439c08f875cc6a87f850d54c                                        399a4c3aaa466f1d7b3c8a52cfca75174c6e2aec8ae6586c5d5330a
15746       61996 0c8a1965e7fcd4583d6ef96d6466c46   3b3382c486783b2d91637                       1PRVQgzPyAbfeEHKQzUdoP2zEYbnmoC1oY     e433058760aeef6e0d1
                                                                                                                                       0457697cef2944c4375c07fd64007eb454a8b82d72586ff30b1ec1e
                  2f236b1bdf00cccbef683d15f460ddc76db 0000000003b7b4084d20719e4f1e57aa67b90e9a1e                                       b97038b550b050c4e4d4ad21558f2ea23785cf8a765fe2c681b2bd7
15747       62007 98d29f9caab3eb8b923e74cbfd880       299e62295e0ba6e100c493                     13dPKUtR7sKJ1KtZckUr8u6kKc2cjVaHeL    63d145c6b92580504747
                                                                                                                                       04b011491b6a9d72368bc86eb34b4436ad6fc4b8ff879ff7bb4b754
                  95917cd55ddcd8cc7c414b2e696b69bef8 000000000215ace6774e2bff4280fac3ef3f645d347                                       4816ed85315e25388e0ff094d9c444badbb9a966786e6d734ebed8
15748       62063 079f34c9942b48c41cba08916dcbed     54009ba078bb6a1f91b52                       1DYZ4EaHr3DpGB44knWEb3wxYhr8fHR8Kn    a963d4ba2dff361a0c31d
                                                                                                                                       042c764c31d9bea7d13c683c518b3d3acdcda04dc6083139234019
                  760a363b041c8bacdc7c8463e2f7c8ca245 0000000007d9fa44244b183a58e788416fb6787793                                       5ec3a35dba6425e8ca761550330a8a8ac9b342e2504098c20adf77
15749       62084 52626abcb61c75d58547ea647109c       1efb6fea5c4696c0b67205                     12v1gURnJY8uUuZfP6hT2cBPbsnU2bJXaG    9d3fcfb508e33304f1e3fc
                                                                                                                                       0428269ad4ec3e40f377db87f74df99d333f8093b1f7902ce73781ef
                  15b4f3854324cdf70adc0b9b2aff29c3141 00000000043128c1c5ca6c0822276d4335e5512def                                       1e0cb61f293e838ca5fb477627a42327b9dbd33783b1b983de02eff
15750       62090 7955bc2de937e513d1328cbc13fa8       97d88de20af9ff348e869c                     1DTTmw4TMHVx4epU8vsEHb1btkzYoNnGgR    4b67c7d7d1aa6945a40
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 877 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04191f943f437d08cad28cd3ef8773b04829e7965abb84af240f1da
                  b9aa9699b88e36f522cb2d3440ce03f37a 0000000005161102075095955b6a375e5448c66eb                                         16f7219f457885bc3b2c6da5d2cd3fcb49cc81c6f8b15ad729fd3a09
15751       62166 ce42f1ead02a28315d71a7f0349303     909d70a076e9dbed569d921                   1LkCQwi5k4GdBBrFJETa7ESpgEYShreSQb      768262f2a10529f3a23
                                                                                                                                       041966a8d9fc43aed073ae4fa5be8e4791ae739f8687ecb6339472e
                  a6d81b6cda79eb19b6511d9d6dfe5580b8 0000000007503151ccc36b734057632451372b6a04                                        8a2daebbff5a4bd53a2c8378d2da6cefcf0f09a3930ab92c127d8553
15752       62177 3148596af8c2b678c14312f303fb8c     d9e0214331d034939cf920                     1Lk6TNHxf8bwqnQ2bjyrSYoCapLR4KiDjN     dab27998fc257f52fb4
                                                                                                                                       04e22dd88a8f2cc3495ea30bf57f7591e7fd4031dde5d3999a0ae5e
                  30543b1155babe091061dcc9ae16b68428 0000000000cae0115a39acd59a4bcd60f588e2560d                                        7f1ec2e7c68c2e0fdb51ce7babbc925c5d296840ae180fb8ce33cf83
15753       62213 6d6ba1b4884c80ff9e3a8f68f2aed3     76876dca30b530ec6cbe5a                     1NEXU184anag12hQmYEFT99kafTFGj6qLV     0c9ddbf824ac12c31fa
                                                                                                                                       047b700bf9c706a5dbc789c02f4f603d87460ca79bdd534d10bfc15
                  0fbca78603d807906b471438a177049ef6 000000000a7661b0e5004b18febd69b5319eaf0143                                        d958e209e153c1afc433a96aadbc80295f37e3de794bb63a0365af7
15754       62253 2e02c9a64eb90d586abe788fa221f0     9ee9283478203bc8ad54e7                     13EGqJkE6gKaPg3QnoTxnV5hb4X5jvFsfE     65989d3723995e4ac528
                                                                                                                                       0415f6f8e48b29665905db50889159d302134a7960fc63fee6ce604
                  dee1cb0d6e4b08f2f4636d1e0c9f98f5886 00000000022c5fe900b2ce335617c56f4fb5be59e17                                      db9cbd8303a5e71b827ed840afaa783927b7e426aa1f145e51e64e
15755       62264 48331ff1e7fba46dffc06eafd5335       d33086d52089297e73ea0                       13waJy4GPMc2R1Vqpwq3D6JbzgPJ59HhoU   c609adca81040bb0ed6db
                                                                                                                                       04b7fb016c9386c9d019babd1f88ae976adf5b21ab4845b81012d18
                  1f65571eacbb79f92321c4758f1e4d7972d 00000000078f7827f55119de385adb629db9442412                                       60f650b0ade66fbeccf0470d6b7f6abb972c3dce8695e56b8567e21
15756       62272 4081f90a9814be766cd3c697504fd       654440be4ed9cfd7a3069f                     14N2sMi55ejDRDBKzRGveuzSxbNaMGcWEV    0f20676ae0fdfe983577
                                                                                                                                       04529f18cfbc3657b4d0b007f8e7224106665e5cf362daff1d34a85c
                  934d74a479c72dde4c4578588790ac71bd 000000000262ed1b9f79c5dfa84ff55b35c0768b17c                                       db545d1047cbfc75227d61e498c6c377363514aa3c12089d900c0a0
15757       62360 4b8804e56545cc576afce33129454b     a7d63794b8db8c8d450a9                       1EcrnLoxrRjtE2M6NA5wgcFD5JbtMq3zH7    161a3255d3c0b51c426
                                                                                                                                       04076f9fe7f98cbc8f2d57547621845a5f2a1375337d8a723b7cd6a
                  b428baa923e880c8783ef682fa84ef50bf7 0000000005ccf24e3535cb2156e516a4a468cd786c                                       d8d818794a6efc56be922246261f5b9a01bfe042ee7f53e732da729
15758       62421 adc029d69f785e642061547c8fff3       0c073d2aaa2b63fed0c62b                     132YcV4dGN1WjNbYHuBCLpwLggBkwj6UTM    35567f9e501e421c9190
                                                                                                                                       04e9aeabe781d72df42b4704940e07c8ac82b48ab8e80ddd5bdb27
                  752eb38a35717132f7c8a7129545ed3dac 000000000b499278ea6bdc5c0d8ec22149fd971c36                                        9bfd330c30d53a50c79115bd677983e1253c78e387e34391f25a4cb
15759       62425 6d3cb7958513aa6a23921e2dee6fa4     e3b373719d8964972c1358                     1FoZ6inGkZRYneHyyKsnjoaaVxaiiAHKT      35b3607749a3d070d9333
                                                                                                                                       0466d6a419a54ba094326f732daa7678e94560128419a47c5518d2
                  bb74f4bf06bdd381ccdd28c0b06fc68060a 00000000058a0f406be1005c242d33676e0b116819                                       835990e495ae836f59e96138c8e608ae5d0caffea5ad36b25cf87bd
15760       62440 dd7606a73cd3d8609f2650882c8c6       6b8645d6ec034658d39410                     1MQF2mF1U6doxkVFvfQ1yCo3FjVasToCgW    f13354e413cf72bdce607
                                                                                                                                       040c7dfae07446b7139217dea58a35fa92d3b5616ea216759cc8e2
                  bb39fd6f31a8661c7c602480957c42abc19 000000000c82a6a2161bb34aeb99ee59508f2c5229                                       adf5df27038086299aa62ef9546490f91a971772acce284266acd7d
15761       62446 6e3334fd02755cee303cd57dc7ac0       ad4caafb262b531f174a73                     194yicB678HvxFFM1krSzdT7kr5wTJiR35    73681580ad5761bc91adb
                                                                                                                                       04f368fa276802d0d0488e5b977ab38277257ed91f0e0ed883465a
                  698e4391d974e841d91ca19c4155189046 000000000956887ab035cb15806664a589b57027df                                        3a6827b446bc085b13bc137e5e3d89eabfccd995bb2f75e17f8a7dc
15762       62470 61c0c6ea6eff02660745850363aeda     2248c232d0d52fba69a2c5                     17mVEfvFzA4uWSKd3DZCSfNLNBwyZYu8xt     eec15c46cf18ae655cd35
                                                                                                                                       0417d9149ff8584dd240d137234190bd28d774f833fc6acfae240c3f
                  959a01c58c57cec65a0989376050f95c7c9 000000000ba6658b2290807a40af732d4881fe2223                                       ebf2c5c1f2bd63180c3d13f569bc513885f1294adca4c0e19f3d617f
15763       62528 43ebd0a5efdd2bfef82db29fc6f7a       18094849cf3c6d14f3e716                     19jicJWKkRyvjt6Uf3iUHwy5WazjzqoGPH    bb02a737898e1d263d
                                                                                                                                       04ad3624170c52c5f1ca4a0166aea2afbc80fd1eaa9aff8614954ae1
                  afabf9b337841d31c79bc5c7ea7845913d 000000000a893a7a68195b2bfec88354e488a611b1                                        136bbe6aec9fe4eb8faffd2eda797638a169ddec34aff084b46ee84c
15764       62538 b0f600b9f9ca6ee93de2505f7b394b     188bd48d2d51e5e93d6258                     1BMhDzWzoWPiH8LpuuSivQXJL86cUVPkw6     c040e85129b5cf6846
                                                                                                                                       0432e74464acd3dbd573bbcbbcd679deb9cc5b36c03368a35eb5c8
                  31c8bce212825e033ca37f826c7168d013 00000000019d314c5fff98471bd56e6d351b8d4dfdc                                       b9ae427bb1a15af6ea4fe7d5249851bbb4714a82b7907d7fdd4666
15765       62564 82c860a320501d664d9251f261a5aa     4812bed83bc1fb6523b89                       1NfxBrUjqcxsJ1uw5gxX2U87wxUChuDepL    976c7f4bb460f082a5d3c9
                                                                                                                                       044ea78be7fee084b1eb1520f361971cc511c92b79fee23f74b757b
                  686fdfe0073a6e073a8491d543142a6408 0000000001e92d505961c1b70e3133a5b5d99b2b9                                         a4afd07181a0bbb072622c122fb02b1849e41c3fd5d0995ce5d2c24
15766       62582 164d1baa99c5383ec4784679c8cb83     d0dc4687224bf073dea393f                   192Dikwj9AAmupnrXS1WYj2vA3ZbmhpEKY      ff483db93b62214bd9e5
                                                                                                                                       046e6cf29413b10b024bda353c9b928a4f517b35556e47a22a3ded
                  22571ed788f80ed12779a12bad354c973f 00000000093a0882c7e4acd5d5401dc720995c0da2                                        25440fefd4194dfef227a501ed576b9e178141a40985669adb794d1
15767       62590 050fa2ffcb25a4770b0750d80523c3     da07bac37b8ec5d27328f8                     1Fhy6mMG1NJMJZoWTNvZjPEiVV274tDVME     46dff5fffe0a0686e926d
                                                                                                                                       045d2d0ad8937b0e66eae12299534600a94af5e88b6e283d493033
                  0ca4b9a9d9c0fd259269474fa360bdcb9a 000000000a8535bc719905b9e19c465beaedd54ca4                                        f2427580f4bba41d6680e495c8d99910c856265827c0a42eafb7cfe
15768       62595 103b830d031f44e5b439182d42c90c     014533256793447241e2b1                     12Xqvr3ScsDRvwjVs3a87f4FPyHKXHQ23y     98bcd9a44590397dc7854
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 878 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       0462c731c822e23ce51eb63a8b020c136699bc17f617134bf6f10be
                  9be3b20dec2ceedf7fe464d810064f3dcdf 000000000387de9bc64dc7ed160b4482c977fe2605                                       5e8eb49820d431aa6970676bae3a60a3af48a666ecdc614c597724
15769       62605 9f7908d10682be4c17faf73083b23       999d9ca40dd9590e33c047                     1AjpMb7PLdz1qLmCdsRVpSrZVLkymyPVnn    fe09e27f5082ed5d066f9
                                                                                                                                       04a13e05acab45b0dda15285b904b1f580635606ef7847228a9c03
                  dc311a7f12de5bb146367d187450403b11 000000000cf70a6045acc2e7314ae3d96993a7fbe9                                        0853ae2a3837e419f9b56d53d7ce253beb2b903fa0ebb60d6afe5f7
15770       62657 1701a510b980f01cf7ff6ba4a014a4     d62cc38b079d8109805b27                     17zjf63eX6RK9yD1JxJ4CpnkPSUDJfHSg7     092ef52fc18438811589d
                                                                                                                                       044f578e1e38f8417c356f07189eadb0823e627dd1bb3fd8dbd1865
                  db47ce6ca3a84ae4ac0c8a18211c056207 000000000a2e3f0b89d3de9350a8f7801240261eaa                                        49756f33984bbbf62d8a971a235edeed9f6e4fff2e4e3da57e121e1
15771       62670 287175c0d146c0b3910125eb575767     2db9ec9c3da833544f251e                     1P6U8ygMC9dqD8qT7hRCCniXiavcySf7c8     8bca6846f5f282439f92
                                                                                                                                       04c7eb7545a88e857d28d09f637494b35e95ee87faf9be8ed6e330
                  ba1701761482400e750c94f02d38f5067d 0000000007b55e17961f102a73dd4a979b7d9c2eb6                                        96235dd84457e153b079c199ef86dd752cf2e5a737739fab0fe190c
15772       62671 b631e1e847e6b49618898f9294c8a6     e5135ee5b8d4f4610c65da                     1HujYgjGNJtE4PHynAZpVWwHsLBQaKK8TF     66cc05bd3183f2ed8504f
                                                                                                                                       044f899b1759419f4e079aea0c18a1032be6a2966f100b93f29d318
                  ae453ec1f9fb06bb844d0da2860e7629e4 000000000baa9c2fba5b1018d4dd02b39a0289b5f5                                        b775b5a69cc50f7bdf4f801e9f45497c499d2c262b23ea6365a5f495
15773       62712 e12671f675acfef42598c9e75653b1     e735012719e398e0183d05                     1BKC1mW4RoxycqQNz1Fkb8SeKjYHw2246u     3f09535a06fcdb541ec
                                                                                                                                       0436b70a5b9f5f6a506de6ea186799c69ce913ce0edfe8c70c8f936
                  316d1033716a4d413a9c4e21c6688c5dda 000000000901960ec79468725d452318d9a0c5306d                                        aaa7234b2c6d713bff99896cc5a7d8fcc04ad2f06d22456ba344cec4
15774       62735 178bfa661a768ca61587a016dcf674     7067568079e1bf9f409058                     17hfK6wGfKFHgCUoQYawZ9afSiRNyvHn8H     89428c6ebdc4d7b8348
                                                                                                                                       04622485ae145a28c45d3b576d990c89f265be5358ef94d348f10d9
                  bf84346f7bfd09bd79d724edff673283d2f 000000000029ba229036e0c59852085d92561cfc2d                                       af1fab565e7c09e49bfe3600f4e5b849a00eacc0724ad941a137cb0
15775       62758 6e993afc9ffdd75006577954def6a       3ea01faadece29ea5260ca                     1UR8q1Y2dwNkZnFQLAZn6GPS7EiwhVKyi     27f99d60df922582aa52
                                                                                                                                       0460561e77acc830c61476cd64be19368a85f900edc079b213c20e7
                  1fbceb0e0fa28469758af5d96a504c70139 000000000b89c6655a265314c3b671ead896678e3a                                       7a7cdf2e6da51725bca0b80b5d3ca4b7e8f42d71d3f999540f5beee
15776       62761 ed95e0e592c6d5ee377a6d042f520       20f31efe2703ce79637797                     16PoGSEAb5imh85VwXYWxzQ69FjsnwuaYX    68c13917a6206e9aed71
                                                                                                                                       0434ed91dd19af15964b211d8c09d241af28b962ff18117213e3cbd
                  1adc54c956aeb061d41c1218edc690b9d3 0000000007df0aa709e6c799e4556c0a23dbb3980a                                        307eb3468d80fba5bca351b64c3a1905037d83c0e23989953685b0
15777       62770 173913b2bd92805e351bfe37e0d848     6cd3cc0b1e57cabff60a3e                     1ArCWMcR3mdT3W2NbuEdL3T9We6dERYNoC     b76a6c654f44c697d3ec3
                                                                                                                                       04f62dfbfe8e6c329fe6a793201649d022205bbc7ce8c22aea77fbfd
                  33d48c72dda533ddbac55b9866f265e73f 0000000002f04a8aeb567638a06b9e249970421fed                                        3b8af842dea5198fc7d3e8e1afac55a1e4a9087465244421ec9f2d8
15778       62863 c1bf2ddcf9e8d9678bfa6d297eaaf9     86e10c8462a37653651aaa                     1LPVDSoLzmzauLyvS19aNxuEvu9xX47RZo     3253e6ed355cd02543e
                                                                                                                                       04666f58c925d62355e5eecd0be189114bdb5cf00c9c430e1ddf79b
                  e4d2ab2e2ad45864fe0217dfb889903759 00000000070b5e39f5fcc231838546e59172f2ea4b5                                       fb1bd514110864b989610cd7a6fee889df6860cedc9cc80169f3d5e
15779       62899 5c5d9c0b0b918b3d883311521c1553     85ed95c5da1d176933454                       1KmbWznWPF4uZXucyRe9aa42U2rtUF9FPy    ecbc886f3fbad9c8a657
                                                                                                                                       04ec0832e74e77fc1b006da8f91751febb038a2d597b833913eb89a
                  afd4272f75e5d9b3e6c6422cc2401b1964 0000000004ff043f56b9a6f15011f5cfe31765609ab                                       067c676b48c2cdb6b877562b7f5a8bb4801f12359d93181b63fc4e5
15780       62900 9fa4d2410670d7a7b7b7a8b5e739d9     a940d6a554f9bbd496aeb                       1ES8kanbFdbCnKXs6XjzKst7FzevUXZeDg    c626e1aa30f3c10b968a
                                                                                                                                       04e59a1fb8b6a3297e76bd9c402ad40e7b7ca1d1b5b4129d0c0848
                  41a4d9ab870f7e3ad30583a13e4aa20f3c 0000000008eadb24a7ea99f1c6ada9242a1fdc1afd8                                       a56854e943aab9be2cd2f5cdeb08f00d2cdf1fc70e8c6fcfdf0cd0ffb
15781       62916 59913c1cfbe7bbedb8c9e7aed73cb1     99649a63c008612378c08                       16d7PGEFRiJmhmy9N2HPYi1Ev2H31AWqjX    63f3dfddd1141607034
                                                                                                                                       0404948df085effebaddae2cd65db4f190d26169a9bb11a31ed00ec
                  7b8df20cf41c931e01903001fe53f819f46 000000000cd629fc7cd77ff8284b074f2e36c627609                                      87f362048543ed98cf012f1173873c49b0aa155adb6d552b4b01c6e
15782       62936 c6de5b338b3c547a77a71f9be6e86       37e8f85fa8b0f41211dd7                       1NewwJ93kAGq7hg8BsrHui4G6KHN7K7Dc7   d6c05e0c38246a91c8db
                                                                                                                                       04026bc4a726aa03b42b184d8c8250c5c061088e4576686a7654d9
                  0b65243494e1c09f9f37888e0b8d3b364e 000000000628ce866bccce5fb14d751e2b2a2249d4                                        c440f173d861f6068072380e28a94d80df5416da4735bfca354f766
15783       62982 f342f4638258a4f1af2f90562d266b     3ded861dc6c8b96a16133d                     1MhFNLMQJ3edbXoQ1CjxKSLHVJVT9VvfJw     b300f3a2947e4ea0a7b97
                                                                                                                                       04b8845b45b3207dce482d0ede85f3f8c55f366ea1f219b22822126
                  8ff8167d9ea9dc7cc39ac9f6b7dc0cc9049 0000000000e1b118ac38b62c2697d2786f59e3eed7                                       a8654882cb731113db32a19ca7f2df21ea8832fcce3878c608386e0
15784       63072 2c850273d59791aa87d048d4f9d5f       08c5f1465bc953098bc924                     1JxUHNyDqKWdAj7vJQNF6Ys94wDt4nWggg    13a2b805b7e4473b975e
                                                                                                                                       04d279dee1a91dc8558928fca5adfd0600fcc61e946443621dd5714
                  02a13e2a29e51679fbc5c4209b6d33cdf4 0000000008f444fae191c2315f03f6fd81d6a93e882                                       f097c0932603e774575ba9cd3f6e2f76a1f845776a0cbc54a6e06c1
15785       63073 28f4c6c1b84e7a54ea0d973f58dbed     994cffe16c70f09b81e4c                       1PPC4UZFkBfmQptEjA98evx7pNLwnGQjfo    78da0f411ddb86ed53cf
                                                                                                                                       04cc9f72df3a7bec5f0a858bc22d51468722a260280a208f1d9ed5a
                  c3dc013f2e4add2e09fa8f25415bdd07985 000000000a28c4e14190365f182aafdc7ceb6c78956                                      20b5ff46e4f5e270edae8b295d05ca1a0313efda4e9e276ee1f0987
15786       63092 be6493e1d56af0ceffcc43b075893       8b8ea413b2fc8418bed83                       1LzUxqwwdcJE1wDiZMa7icKSPnZeQpKTJA   f17b7da5db97790f6b84
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 879 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                       04d292bb57cf0d2ea281fdc81c3a96d0b1e07bed8176b0acbf8bf5f7
                  8999b93374a2c7f967a71d52aaf3fc995b7 0000000005513f0230a8091f5b9b865746724d3fb9                                       138b04595d56db47b2fd422405a250a932da9094ac46fc95b9c264
15787       63107 42774175d1cb9569e3758eed05475       583647ef47291cbbb12e97                     12c661WPSfN1zvckMHSvFDYkvaJpEXAunv    e2f3314ea946160ded7e
                                                                                                                                       04e147dbeef04400323b63a82c28f7c9022fa43e50a39a20ff851fef
                  6bfe4115c7c3074bd68b72a3b411d71a65 00000000099dc5f9081fb85dda2a1f5eec68cffd66e                                       5f34e000af3fc0d06392083ed457298d04e9fe1c16e6c09fe9a2c5e1
15788       63109 a352aa1a8e04bd1c39185dd74cce5e     4972127ecf2d3e2016a6b                       1K2sLd3J8urbYvwtfvBgdzfnn4QUDtCPBy    acc5f7ac2274664c6d
                                                                                                                                       04024502ca97abf94037a790d63b4ba31bc0d2519e8285dded8685
                  0f4a94f8969580cf8f76daa419d7ad1defe 000000000b5cd453b3ba7799fe94e840e97b1834aa                                       75d4f05077a69a71cdc504e1c700f249cf6d08fd51d967efc28e277b
15789       63127 696c77d1da8a991df54e233f91835       0421fa927aa546128c85e8                     15q9rxu6Ayx198nRJFjprUnQv6G7xKAXKN    7ec10cdf72cc13629278
                                                                                                                                       048280ba327dcc5fda0b6ff234047553de2a3a964db79d876b37593
                  6fb9f60a3f235701a6dba9c5e2166598bf0 00000000051e2415163a485f2e4130d61585b4b373                                       0c6fdf718804fb18afc3c4ce1cbce432823f49d290b13e9bdf860b24
15790       63130 61ecef38d6be1fe168ae0d1f92a7f       01afed3e9822b9d4e3cda8                     1BSSZALEGM9YrZrFAhVggpUioG2s8jitTd    c67d33fe3ee4f31ee77
                                                                                                                                       04c7adf5c1dd35208044e8c46b784102aa6c092d3d36c000b53277
                  48699022839f05e346d4ad10de029cdf2f 0000000003aa36e17b474c3db6a28688b1d12fa066                                        d9144856887ef38b38c9e86bc962d022632b54b6a449e029658a2a
15791       63133 54f5f1a06dc0df19ffd2dde6dc2d37     d622e42e00e6616221bcc1                     1HYLLjhgQmKqaUxunGgN8pWBcUy6AAVhYK     4d3cc33ac675d50ef6a4f6
                                                                                                                                       0431a7aa0d43b5cd5f4615ec67cc71f4067b189d05472f8296e0a9d
                  c48a16cf184b44ab976883aff667b67642a 0000000004e4d702046c6d780e96647a5b4474014                                        d49bf707d4594c1b671b5e00a3eaa2a5726b907a46a024800125b6
15792       63141 924e4d350b0ae87cc3615e945455a       49ae603b339b6c396b13bb2                   1P3jqW4SuhZjkWzhdbrJsmTWrfft6cwfnE     5ed3f10fbc33cfbaebfda
                                                                                                                                       04df22c8134fbb576473806c23a8e8c016ab8d1f203e6bfb71c5018
                  b440ba011ccfde5ee4a41f41ad804f0160a 0000000003faea004a75d75f4629dfab901b6c1229                                       d38db086c925318fe4fd3a940febff51717cc4d422483b9ad521a4af
15793       63145 47507072de36c85a95093b38c060d       4e0be73c569b17789b714b                     166bo5T6qedyRKpvBGcwu8PCDDTFDv2qQS    0ed3bc973df489067d0
                                                                                                                                       040421601d7e3dd794bb4c9c34d9df60b2ea8d1d7acd1f4264c92c6
                  64b279d75b20e79055cb8ace2fc3db850b 000000000ac72921f65e1bb9dca7076cbe25d1a68b                                        184e10e1e7bbd6d3781173389553c74fe0818112c17370a354554b
15794       63154 ac4c79e6f5d638cd28f62b6d2535e5     3417d3a8ae402345cbc6bc                     16Df9Lv7gkNcZYcwqZ2DDMjkKssUrZPPQC     3101de6cf89efdf5f37bc
                                                                                                                                       044c407b2fc552cace8724eb0d75b05c6fdf7c4da34f651da8c927ea
                  7a513b4e5864945ba0aa76f3847dc73b69 00000000016f8d76095c56aec20ad100189e7ce320                                        626773c09ece3a703e4bf94389da76652d4e87bae4b87c593b4bff1
15795       63180 6533aa3ea35a346a7fbf1f61d3cdcf     f071a04e13758f52a636e5                     125tS3L41wuLBQPCUX3Y7ByKEkyTEAWeVr     92642e00c2361ebb5e0
                                                                                                                                       04d69d6d856b86ab34180ed887cd95f2333214cd89b20ffec574297
                  f8572d90ed27ef1e72be5fb357ef4d1525e 000000000be41347e44e318bfc5f4a22d0a63a1012                                       b1b6692bb165144d6751a8374883e706077040eda6a823e49a9ec
15796       63192 326d091584aa05cae53b6c9c9e8f2       170496e9e69fb16f598cb0                     1GT2Zp5Xiwxa9quGbTURzoMTdzvRVQT7C9    97cff53026685e31457116
                                                                                                                                       04390431787fa46362964d6fa4636f9d3b459b19c8a4d08ec1a5733
                  6a9873b493a5e71b63d87c90aed958477 0000000000071ad9c12be2c9488720f4490783fc50                                         216691dac7aa27b4d109510416899cc0e972bbeb418cb183fce685
15797       63196 6daf97fe3efa521e9fae36e6d8a2b7d   800738d7c13c254f8154cd                     1B736cNA8TSgK71ZdhTUtx1uerztMKLC5       8fe03d8e811361d943edd
                                                                                                                                       0438a16ea052506d9f12cc73cfcae5549d96436723bddb452f4de36
                  fd5b1af3b794f5b6e9d5d75a529e025656 0000000002d8aefb5dca94b2c43bab07a3cc000d25                                        a7aada31e7c40c69616bb35f4acd1050d8b1ec1c94e91d66952760
15798       63198 a4a826edde9824941cc7b047fb301e     7671adadf9b95e1729ed14                     1H3CcKy5g3UCSxFTJT3Jz3e8Y5MvR8jrYm     aaec318d53e762ac46085
                                                                                                                                       042a38231536df6c7128dd5024f31aaaf7159b8a856426874e6709
                  2384d6338441efa3943364fbe555d40a39 000000000c0b7de1daf959bb2b3f9ea22c6ed465ee                                        e090d33fd21fd3f717e3ed82aee3350ab9bcd9cf3e55905e3a1f5d3
15799       63288 e87ca8087fd488d2846e441d8a2413     a1ed39a1547b4690154259                     1FxL8TVDeWUV5tgtMmWucTQamuwEckeQRu     ee1b7579447bdac53ac19
                                                                                                                                       0402a405697a14c5563b4f98dd3266b0544b0cae63bc5780d0df8a
                  d6013393d62aa0522c6a94afc6fd0af8e5a 0000000006dcf67eff80ea8f69e7c1c71b4069a000b                                      9e9bde61fb83a5210b0ca7c36325b99ae4b52fe617785b055ffa4b6
15800       63296 a4f31abbd402bdbec4bc8e0b2f9d4       e60b2d2a124a16a04a45e                       1BWwKWUEHrFKHQRK4RAfvqLTPCLPssFzHc   2710da6da3c03c822f798
                                                                                                                                       049d2aa4594ff42eb273b85aef949313e485661b00a9d072241b76
                  33434296810a230b04842f9b0f04ce4d88 00000000052dc687866491959810c49a54065dcd54                                        ad82ab64488513c66f1cee211da3409970fa5591f797e2cf99c4e6fe
15801       63340 58d8203c0a088fcfb1eff7349c00e1     d22ef3d42510262435ca59                     1Jjaz8KbsBW5HWVLEXtdhFexfVpd7iFw2a     efaeafb7b396a0510a09
                                                                                                                                       04e5093d1419677757fcdf07c0c957330007d2cb2f32c77f307e085
                  009b12465cd1c3b0538db456f8607357a1 00000000017a7dbbc9c7da2c7966f836f98745b23e                                        ed1206c9f083dd8b5a5d2abf6f82e5a1b006f9ac8d7c1bfdf6d011ffc
15802       63347 94edb9f72a32818e9d5b5ce5f53f09     91951539f3bc6665fe27ce                     162UEDeJeXTStGixR9SPLkAjf8Q8sYmBDf     fe42839761bc3cf0aa
                                                                                                                                       04e07b49179f889e908f8840a9bad9d61e8271e6aa482f930b11a1
                  58918099ae24720fc39a0e5393885d68a5 0000000006352549343be18b558c24867bd5497f2b                                        98cd66df641faea60dff1c149a17dd03504e42b73435d8ab4fac21e
15803       63353 409ec57afa8fb3884862ff2796876c     dc123bd183b5706e8a5758                     187fAMCvTh4NLUrN36wTDdvksFWRSsC91o     9d0a1f4541d9ae3ed07e7
                                                                                                                                       04dc309bb515757e9ee22a8855187993b6332bcf5da5e2cf382116
                  39542884b5eb46b8d5bf5e52d036738cde 0000000009fd548b127ec13675e6565ce23236a37f                                        515d80a1752a8594af3dae076c9b5cf3890dfd9911d743f04f5e886
15804       63376 142b30cdab26e39e8f6f8d1d979a75     a13ddf11d82b7c7beb1c7f                     1JKCdQau7XsidzJFke2fPLQQd4jNi5u9Yb     39487be213cb0b186ccd1
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 880 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04ed5e474687f19f6c705e04aaade9540fafe0fbab33d1aeba778f7
                  b759183e74470f58438806197c232e9699 0000000009f53a29fa9bc1ad519f28324957605bc66                                       8bdfa78f5e47c9c368223efef6ac8925e154fb5f4d99e5c0c82626f7
15805       63381 8a805246979577978e0f18bdb01087     9cca31f61b6af028782da                       1ASVzihvBJqZnPqqrXDfn8bFqnet1Y7Y9m    3b01267984b39edb003
                                                                                                                                       041f3d333efb8a6c69427b716830914c7c8a196a33e678853e5964
                  0389fbcb6ea64878d45b819d525300ec17 000000000721db61a5780e200db0792044fba79d85                                        eac0b4694974e99d91bab4180e5ac5fb179c1be782162bafb5ebd5
15806       63384 9922585994f65854792d23296b73bd     c8bcbbf6c2d1e9b587dce9                     1EjJRikv4cXH8vF5F3SWeoww1GYZMYCvFy     54f401b02a72636391b55b
                                                                                                                                       042a8059d8d2f33855d986df630db3287fc4f9b542fa5ad753793b2
                  0e33e5a2224d2dd1bb6273c1a30d62662 000000000183302e36a1dab1f792f0abfe8a3f93105                                        e8ad11634b01f5120505e8856a82381cd019e1ede72b827876609e
15807       63403 83bf433b1c5e1edee3d52d009d216eb   f18ae170f1fce71759ebe                       198VSMQe6f2QzaG9FNVmLE3goELy658kUJ     eee398ec447914e121532
                                                                                                                                       048b275df2aaf0a19c64a60bdc9eb438f277966d3a7856ef4475306
                  ab7e356157be8b8514c05980d945b1c3f6 000000000a0767f7c64e37058296e12cccf961d119d                                       e535fae96505890c915ae832a1528590cf9bb3f1c3005b52fd76cbaf
15808       63464 eee447cac8a73aabbda184993bc511     3222991da1b90d2ee431f                       1NtLC7STVcCemnnLwAiStWRirUEZJkdMJz    318291a567341d56105
                                                                                                                                       048b0cb6220a9a742f68ad313ba14c86189001db962e5ef02b937a
                  ef0b7a19c1f80786081386433d38c164d0 0000000008c84a70500424dbef19502888bde110b3                                        bfb88bc3353a45717931fd48eb15f0207e320bf8102f711e4807dd3
15809       63487 6b819bd9a3a866d42ef92b51ac6a06     00e223178c04691a094a91                     1Axer1BYLyiUKMoR7SbNqwMAn52FmG74x3     533a75f8fa71021d59200
                                                                                                                                       04bd5dcff46d82c5a3a03f9bd39884bd483e32f228b805bdfb2f7de8
                  b4023c83cc16008c9f578cc5e1027e40f53 000000000441bbe9450ab1097fcccb373017b224ab                                       c57dc551600678fb5b01b5f7928fe6729c989362d2f7a3518741488
15810       63491 be5df11e1489265383954f54b7743       2dc206b9ceaae8234c35f7                     1BSU7cLxqsL7nkGaXWtBd5MpyMthFtmbg8    d9496d9eabe7b0b1680
                                                                                                                                       04431c1efe4b4d8d7bed483b13eec03d7ff3676c57169d251c9ff183
                  7a54bbd6f6f5e1ee1fe2577d8869bb8de2 0000000007944cfec4dc17745be058e9ba3791f8a5                                        a92a0723c17f396bce017b2be77dac3056514c3d9fa9290c03f514ff
15811       63493 b963b473bdca2b4b130696c0484202     874dd981369fe9e01e6d3f                     1KVxs17TqwUtfkA5jn9sSaQXNgo7M5Azm      d034824af74db2b715
                                                                                                                                       04fdcf7f0b89377ae91571bea6949d44b6ff3569550f0d0570e50e4
                  cf0835532a14ffc4e2b3f3cb53a20a96efb 00000000001df731a0824b853dc1288e744e732118                                       e2550f465f65549ebcfa05cbefe63f0be015ae24ea1a6dcff5559a18
15812       63539 267cd8a3d18e7e58c238e13f44532       7c7219bf5c3b116d3b09f0                     14454LGfbF8QuqH1WKonPJsjtgXoUSbPjN    a07377bf4bb99d2b728
                                                                                                                                       04160a424154728006c56d63e1ccba0ef2511ff3c228bf5609d4c77
                  cf15ca596b2fbd2c0cd8eb88fc2af6fe69af 0000000001340bec0b1d732bdc33643e1f7d5cc056                                      e7c9aedaba6b8ed63119da9dd23cfb7f42782fbc1d05ce1ed06c0f7
15813       63601 bdc7f0d0412e136fbdbdd49becff         368cf37a291f9c535f3c87                     14WSuK6krEhUogK6RhQkPibQX8d8e37AyQ   e5d04e2235cf6060d0c8
                                                                                                                                       0496198a2329f002c149909584eccac487fa2cf6a466b23b22f0a80
                  ca29bd9a7edd63af428c66ea9ce48b5946 000000000c53433604707fa51b74d36a3f084208d8                                        77f947c5824f7efb99fb533fe94964ff90e60d0b07f034662d7108a5
15814       63623 1001406c9b4bfbef929a1e0bb79fad     00779eff2658569ca5f8fc                     19bkhs5LsavTcTisiWqgmvrk93CRFys8Vj     fc52182290ad35c20e3
                                                                                                                                       04733ca634b296f5ac78964e1ec10be5bcf68c53d33ddd14240cf66
                  ef1cf66e27fa264044cc976935cb7935ebf 000000000c342f7a30cc043cde640b1d168d7da8eb                                       b74a7318bedcffd88599becd444b50e625d861d3519a05e7c682f3b
15815       63667 8254a75a1d60048ae8d3e6f5aac97       e96b44472e5c0c19dfdfac                     14etAxvNsk9YRA3EFr3Mkm7aJkQbZgrGxR    99e8ff2dfe57b1773df5
                                                                                                                                       0499c282d29fd96ffe163cbc178c63184c891e4a0babde825707b3c
                  19b7772856989b8fd254db5ea004586052 000000000af181803b8cd283d9d17ab19c1152879e                                        2e0aae8d55720b840199ec04a41a7308ffa0775eab66ba7fc0d92e5
15816       63776 255e70bc02fe8ab6d39e936857c379     a9d87ac7e87889f8ed8ace                     17iP6FjCAEr4sT9f6xY9Ju9m5K2ib1vN1L     9f10bbe002e62092ace8
                                                                                                                                       0410a1b96f27f2ecfc63998bf1d1f3b8c805257d947320b3993b424
                  299aca8d014cb8269a804463c368ba41fd 0000000004f54a790973457f5fcb4f90e7ab7dde6e0                                       b12b6ebd2236cffe235601cb920c9832ca9d514068e4f33577dbb65
15817       63780 f19bbfc3f07625f756697f23103387     46f50c8ee91722b2054de                       1Nxwx4Umsr1NRguqTtqTydybnwArHd4GLK    e03b69693aa469aa7812
                                                                                                                                       04d4ebd542b83c5ff76fa3d1aeff4b00e1c1e8e565e862745107fec9
                  3438060cea044d6c76c980219b6831e659 0000000007fc2dda562333cd2208ea527dd0d68998                                        000f41d837216a856a522d0bb5e53993475ade24696c9462de6f74
15818       63790 acf5c0a2f038a844e9e096a7cc314b     667b843ed0fa0f17d50162                     18cLVrEcjvZVCifZNGXA7spJBAGkjP5fd6     200fb34d40eecaf06305
                                                                                                                                       04c8ddf02b1113bf6ec5c9a72903a56af64dd566a6cccc73cc1654e5
                  6aecd27a876cf9fd6658662569cba68800 0000000001aec29bee6c0871fb5ba20ee5ab37b704                                        0747ea519e60de520d07036c10c1bfc2a34fd5dec666c7f5542dd68
15819       63808 114571d545f4c7f13a72ade8027133     055cd54a33ae47a7b89cb4                     124sTMQ8cMtK4bafNDSvT8BxykseLCUMVp     662baf6a0f55336a454
                                                                                                                                       04d42ff2cda5ed7ff1e83cbac6039a899ab4832ebf293e7f3d2cbbdb
                  0fb47570148dc5ccb79f7a2d4939fdb6d68 00000000036c69ca8cdb9146322dfccded201e304b                                       1ec994dd017b1ab9b49b73ae463bb03cfab193f3997d7dbb5f18fc9
15820       63853 d62ed43377deeb1854db7630629c3       140d739fafd8ee4362c2f3                     1Gii4AcZH1R8bi9hNqmiDqpt7kYKsMNFFr    7c8876ed8ee3f61e901
                                                                                                                                       04642ec02191e37ac7b6ff27d1bf72d37646b3ac8b41d3983427880
                  b5e1250f72f186a1a69463cacd13e79549 00000000083a8c1f29498e811a693f2fba25373fceb                                       ba993761e17940ea7f1baf68f4f0718e5ed35da1e0ad947666ee6c2
15821       63943 45a1b568da05aae191f599c1909472     fdd938b183798ec94d71d                       14gDYHEBvWMLXXeVZPjj7JJcpgHhKLTrK8    1e87104e41815b2ec4fd
                                                                                                                                       04a3d27d2d24154813ccfb03307aef816b8936820438a6b791afb55
                  d0109b13e2209bae04540ffc416822e52b 000000000b1bcc3715eb738d4bdda806c9bf73d4d3                                        ef3cc793ba1cb5b62de7678d88e1cdc8b51fbfa29f8b6e42bef4938e
15822       63979 fdec847ec6685612ac4e22d5aed441     5779850268c6425e28421b                     1AUnnb5ezJaQtdkjFPfRYHBM3BcxVCuFgu     dc45206d35e367d094d
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 881 of
                                                              913
        A                         B                                       C                                            D                                          E
                                                                                                                                      0419923cee0307eb24c5ff9dbf1c2404452d46175a1e063779832d7
                  bca51d4355b6af0e2ee29314264deed88d 0000000005d84239293cca0e77c2a8f219f1a804d5                                       99c590c88afddcf6ecd347e6cf0abbb1b31fe808c4143a0af32c85d7
15823       63981 45abae980dcde84942b7ac24f60313     bac893b07de090d7522df1                     1FPgG31MsmLQue4V6NHcLsLnH3RDdaEFkV    0e0cd849b1f59649ae5
                                                                                                                                      04aa65ebc37a01f019dec636baee51a885ce6031cfb9b7627be6b5d
                  7c40fcbc8942cd997bb6eab7c581078034 00000000099176ed5a48be9418da55336231b1ef38                                       a344bff44721659a53a06c256ac182ba5ceb2848f3afd9b3289bb45
15824       63992 0abd5b05c1dae2e35ace80b5aa2418     562717b12179e6af839e79                     17q86kKSd82eUMTAJhMEe6JsWuNZaLrY3y    9e9bb3e97a793ac35867
                                                                                                                                      0499c67d69c6097995b68f01208f70d1c0239c1d26a82cd443a8c99
                  f31311e392011ecd4f9533dabbe671e9ae 0000000004d69e5a1dfc732cd7fcddee261102d475                                       30dba4f86f6ccf3020896b9ae9e308dea8b1c533003639ac77e43bc
15825       64040 7b282454be9a000639fe1c5fdd66ac     53b4ba85c028eadd1c893e                     1M5pm5VTd651StL762jo8bZgvN76vM1rSA    1eb7b39d5a495409a823
                                                                                                                                      0479f044a503d278b0bd0c77072c8049c0d42c79c12660491f1e392
                  eb92829a11318338842fcfdbdbcbda5ec5 000000000b037a9c785cf46ea07f558157e50c1abf7                                      c696322d0cef267cc1d23e026b3fa6ed5be4930794fdcc3bf79d071d
15826       64047 2f0e4843318cc65e9c63d61c01021f     419b1fdd9b1fc68b7ee9b                       1P73NaaCEXGJ52tJTQuZp8AGjxdqb7bmD9   25ff21fd1f3337ed647
                                                                                                                                      04363e4e2533048b1c48f5c77ec37ae35cb14be29cb671b3d8b896
                  270aeb3d3f92a71b0b3e09b12be514320c 000000000ac534d7c2fd7ea7502dd97a9853bb28ec                                       8b131d9da3a43c1fd9b3e225046908dc37a3c820ae0c8d293fa9ba2
15827       64048 9557857ae56dc2e9b0282e46f45e9b     5b387edb2c8ab23f7964ad                     131CJV9KfCxdGfrrAHLHg4BQzjrTgDsb5W    8723669afc788743aa35b
                                                                                                                                      0411181c9a496faec87d19fe24f7b7431def06d88e2d44788033fbd
                  3878200a1d020c2630b1decf6f26ae6326 00000000092083b27a5b4e3805ba46bcb49264f1a0                                       bc7596eb1655a21aefb39b55cae768b7489d68c8fc22ad163c74177
15828       64062 64fe3936bb277cb36c43290fde3333     676558d144843465bdbe2b                     1ARkYrBx28vWCLq3Vg24EKHeA5NR1zXwv5    4f322ab4de20651373d2
                                                                                                                                      04dcf0d4d4981c46222fa4e62ab686f6217122e796b7ec837d22eaa
                  a67817ac69fad931d848aec788fcbebb52 000000000700dc4cf1c1c82bdf464595c5f07a7169a                                      a87cb0be253842e7b5c880046b083d1d8077a062ffc0b64e9081ac6
15829       64078 83e6b2db95bf5c6f1b4cd116bbfc78     be4dd156d3dd6bf9b2dd6                       1LLBQnJHZZKZDvAKrFv7Q8dh3Z17nPAGEY   fce4b6958fc62ab6040e
                                                                                                                                      04aba07882c7fda08af421b6ede92c95cc6d710a6bfd45f50b90636f
                  195e61a18e4bdbc93a7ad079b8222d0d1 0000000004919240f8bbddd5339c6ac71935468bc9                                        e50a74975f0657ae31d720ccf0d3b892fb103d287d6ca40ced6a260
15830       64176 53d00ff7ef95f50480e6bf698935292   36dd62ff39d5e3c494ed4e                     1PFPjPcp5WSPyoLcaciNoRYwS4LC1ax4Jb     816cd04d7da8a2c8991
                                                                                                                                      04f108b3bc877b8878bcd326b477b598928674d423158f3ed22d82
                  006f5c53401413bdd38ae31a708a1ca29f 0000000004aa4ff7e646698bf55059cf258552a3695                                      9565410c053918316107b5b3666cdc95f561f5e2f4076d3e1ab9113
15831       64194 9be9f7f8cef710d4c57e853e2b2f75     de5ab949b86729db71dbc                       15Qqp8n3HS6Ni8caiQeQ1t87Kdds5TuDUX   da5a7372ef1408f574a5d
                                                                                                                                      0467d571b0a83752bb071c296e61e489e46ff84a8b160a34cb330e
                  dffe9f47e2eb4ecf6ad9e96608cfb389479 00000000080a58628d645bc4700fb2e2404582eb23                                      1d5456054342396e688b80022217b462e5018968a9a3f6f9e2710b
15832       64208 8d93aa045d8f67a78db9aff18a71f       4338d8f1fcc26410a18687                     1tCzNLpNe46spYCwuqLnwtuas2LwgTwGY    77eacfadc8f72836734870
                                                                                                                                      0489b9401462ca6df7e630ac328d78a7e0cc836ce800ed8b39eb2e
                  235a89afa088d716cc1aedb2abb0cc0039 0000000006b643ecb7b24010dfe5f0803db39117f7                                       302e4b119a4fba30fb78d72cc7a5ad41f67b8d7043d7de829ed320b
15833       64266 6938d95c9a9cf65b89e4efa8894720     09dd59c9e27dd227b17788                     1Hj8GCU8yFiJCAkdnZBYgUVESADsjVZnQq    45c2f351e801e397a9861
                                                                                                                                      047392d8afeb2c7aa618d18d66bb8d7690d7a3e717f450817dc161
                  e77793e18bd8c3f870962fe03bbafa4fc30 000000000b1705f57f97a046c05d53e173831145b3                                      35f04dc1a3e7db3ed19e6c51b082db293f6a5bef1a6c9d5c63bab55
15834       64336 ec13522826a24a029bace4cd4043a       c738ea07e49864eb5705bc                     13bA2ZYT91deTq9vJMbYCwfHn37Ui3qLZ1   62fd005d07955c3a2e5f8
                                                                                                                                      04e462c875912f1b807dc1a50720dca2223499323695c2b0659a8e
                  c972f3fb6c431a423697c24999e7ed2ae3 00000000006d0f9069644edb038a52f17a2e475b7c                                       791d342ac37c50e03e32508648f009cb519611a1afa93501b70824
15835       64338 074736d3846d846ad861f8a23ec649     3d6cab6cad33014feb09ce                     1FwbbnBFJ7KTKLsqtdcBxJbfC65xgwUbVJ    139f0e608efb58910234d7
                                                                                                                                      0473e46bc45d7faf16f48226250128777041540ca5d1b6bb79824f4
                  41d3605845c708723aeb34d629cdc72affc 00000000000d3b0ebde110fea7ec5a0b386ca38074                                      d0bdad4a5c9c884f96870ab903ced63d5ddcba4c0631811363e1fb7
15836       64352 47232b858dab9c375ac56d8364d16       e31135e365746cfaffd21c                     1z5UxGGvrGxYo29jM9BQnCGVyNHgQKCHk    e2fa3335e862769ab97e
                                                                                                                                      04c6ceffce01c411b88c1b7e15ea1785bf461f74de41f6ba3ec0cb50
                  ee7c0bfb70769f474977be4f4b9b5db536 000000000265ad5c917785f5fbb3cd84158f9711ce9                                      8854c23de63257081c30359cf37d86e2ca4e1bf8aac1f76382c2ad3
15837       64361 986dab7924176ad648012162bf1954     f18e1161b84fd1c8a2d6a                       1C8tk3LndZUc4dKtr81obRauHjzw4xyAd5   bf4a0c8ad0c55b91747
                                                                                                                                      04ca813a35831870e26a3a0fb1de1f8e278623e1bd03e329210635
                  3992f6497b8d0c06be1f8ff13cfa1093e68 000000000c00cc7716e499c44dc6ba7b9de8930c2e                                      87f524c58bd6f114202e795705de37862b04ceda31fde47f0c6de84
15838       64398 7acbc102cbf48d6e16e2b55d3c5e2       0577d178ffb3b26414c7d0                     15yf2zUPqs9mTfDBVKaojtzYMPyxNyfhFD   200a3c4a729a076590cc0
                                                                                                                                      049b59c1698413fd175cba4e83f153775fbe301ec938c9d722894fc
                  d3a6098c02daa18492c8cf7881b6dcb9bfc 000000000840cd1c859ecc670e3b1d8908dd291b76                                      8ee4c7415161d8113a6475328f342e0c76235f5d1b160ad5fb0141b
15839       64411 fb3e4f47cb9ce4e960df8f04394dc       683b1e048563823d780332                     1JXfybBsSnVNwk8kqXmrn3KCchH7bJ4NtA   37bd529272c3d90728bb
                                                                                                                                      04c40b409f70e85c4340041b0be97bba4ed6b1bf6056a30951dedd
                  8b81d1913d41db53aaa5fd4d107a56ff39 000000000d059c7a34706847520e8662296e2f0231                                       5ff9deeb69f613e5a5a4c049dfe5daff474bb5944b9ed42935ab4e8
15840       64437 6cfec49f74b63fc41c5832c0a24c27     85596f067021d55fe4a5ec                     1HunY4SgUa3GZyM61KLLQTSqSCe4FAS6hB    ea5e200fa799f515a4e7d
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 882 of
                                                              913
        A                         B                                       C                                            D                                            E
                                                                                                                                       046220db4d38c8832a92141148c2e2f89c0d8a7ba99b88c41f3d597
                  01d9b4184a4438411e293d38493592ec4 0000000000186fcce5c2107151c4d293c43f029d0ff                                        97152608cdfc12277c8868f9bafef5c822b9e50a6033e8d10a0130f8
15841       64540 5ec2995383e61072b58ea5bfa2587c0   b4f57b6577c868ba11951                       1ENKkhmFgbNXunSVjhFMxRuMEtn6sCkipn     732696fb34eaac2d324
                                                                                                                                       04ab1219a6dfd1ff563a332b49164c8c31f5d2bcce6291e3282f4225
                  8a4bcdf85696c2300808658f147f7a284d6 00000000039fe67d122a4a1263c749256cbe6d7cab                                       0a57d587d8ef5a6b3c307ec00786bb1e4a14e177c6446ee0718a9c
15842       64605 2e37b773214b692de640ecc8bdba2       c8b2ba3f835dc78b349ba7                     16476NVybRFEEPba1fQxmGz3Xofk9rCVGi    8244b1f463db2bbb92bc
                                                                                                                                       048a17ea343f4d187e9b594441b8832141323650d4e1c9f1b2de43
                  2310295455d2b2680587608b2d64f6fa04 000000000096c9b569c3418f01424af5bc1909ec855                                       fa550fe2e53084f9f097f98a7e797627f1fca7466dc3875a28811f03
15843       64612 bb74d8c1417aa906de3d3f3a04d706     507983312686bd61e6f8b                       19DL5X7zczvNXchGrsFjctPHnjCCuVmNhn    d704a63e5c42a080027a
                                                                                                                                       0452fd5290e3f6cd5a19cd57c4cc07a6348b0fb459af8d4f18a51e64
                  35a5b42304dcd4fe84fe7cc01ed086b117 000000000ab998c7179aad3506d02a00346d906c0d                                        03154ba151a2fd46c292f23dbb9f50c25f5b494801b4661b181227c
15844       64633 091f988ad83192c546d2c948dd1ae6     661ee80ec4617ba7be39a5                     17oTfGLWc4NguqjhnYYCsB7tmPYLzoarC7     cac00ffc7199dd2f4fd
                                                                                                                                       04281ea7a256fd62221c1e731eeed8eb141e276aae5ab58896b87f
                  c79620fd386677937e0d20eb6cd375b16a 00000000029076cd9c0e7a2e68c575698811226d83                                        884169ce9456fcbd972662ea5a66ff856502d5de18c2c02e29cf038
15845       64720 9d41b4094c99aee7c8e1ab36f5d8d6     66d1fdc2560babacfcb490                     1DvZGMXpzeiqkSf4r4KWvSYG9dpqPp7f5H     6b5470583bf1eace19571
                                                                                                                                       049784ff6ef01dcca4847b7dee07deb7180fb138c09550b24238370
                  83f11332585e9d95cb371f1a84ddbc1f7ef 00000000027f0d9469e314599d57e33b67aa65ebf7                                       d9b4b78de053f9d23a7e0d06a88bddf7ceff1240adb589a14f70d29
15846       64727 781e983b49bf9141a81314a610eb7       1b12171ce402a3dc7f6ec1                     13gFgsZ12hKuMJeXVQgcNYBjTWmgd1SWDS    98fed71c39f1a2f0fc4b
                                                                                                                                       04e1cd5a3fceea3f72ae1711a113bb81b6cf09da0728a49fc458c25
                  47e98ff1921419521fe27047050a7c0780 00000000057a0d23cbfaa264cbf353ce4d04d8c0e5b                                       32275963a5d210b84f2a3ebd94d4a66bd54833b5f96e1930a44abe
15847       64728 8435fd96e6c3a983ba9840e08bb031     6e34eba11b8e3be7ff703                       1CFGLAra8BXMDERTPgPT8Rx2QjzY41gwpp    1fab52a4af0f01c272be0
                                                                                                                                       04105933bcea151fb637e3fb261e218d78dfc0bd263edcd3530b6b4
                  42247f357ac8fdfa314657d8cf68ba4ece0 000000000870e79dbaa8380494a0c93fb0d0fb8442                                       c163268e1ad66c665565729ad4b8d918ca2dde0430782791b02b9b
15848       64730 20c3b0a1136a86fa988369639fa09       f6f1600ab126102999c865                     1LuD73e9ndu1SwuW9pdGYKD5TJgTnnT8Jw    95a2836051c83da1b9816
                                                                                                                                       0497b6f2a3a59c8664ae737d212178d2574047f05dd7570ed6c947
                  f16ac097cb4aadef2d4bf0e27e34fa57409 00000000022131c90b6b74d17800e5e4b70a022bf0                                       d8a5b8a01bae931151f1c7ed07d7296ce01b6c474899dbfec7c91f1
15849       64752 7fd9fda3a4e1ef15c1ff2b92cb605       28cae6d0d072bccf6e5871                     1AaDvbHfg6ncAqhK3CEuJNPs4m2o9yB7kG    e8f498b410598dba50327
                                                                                                                                       047753f0fe7753b38010a9258610ba328f7db67eb5f8eda53fcee5f
                  0ca25b6c0bf290f19ecf2c6280e7bcf24ad 0000000005f49934ca270ec651f8905df150a647717                                      7c060dcd4bf90db7208f418148c653c8657368cd2e7d7b8fa1f3034
15850       64820 b4774acdac6c27ae9d21d5d9c55b0       68cee84ab5559e280ceb2                       1Bu9t5FLho7ktJcu9GUncwEbeaQwaAYgWU   e41ca84aab67fc8b24bc
                                                                                                                                       046d9f8e2ce3a52dcd24db4bf393cce7d2f5afb3c84d33e87569a51
                  cc44e320aaf80c1f4a114e236aca0b820a1 0000000008510f5075db89d64161ae862c0d23b70b                                       baa515ffa24eeed235a67ebf4668b6fb64bf448795107bde9869c6c
15851       64833 5d21506c4a528d58f740c9b39ce78       ae59dfdfcbdfff72d41780                     1QWrHESYXcA1bNLVPu69bLiRe55ngthvT     4dea74ed0f5f2f0a62aa
                                                                                                                                       04807e6f11b259a325c745d43d4855593cf984bf0f9a2b12ae0fd9b
                  7098db11088af288540865abed37f18f0e 0000000009fc62f0f8c56df4efe398813da408f53c92                                      91e6f4f8eb71dbd20ffc49e412e5d8e150846baaf9df63bfb8ef6aef
15852       64842 0f49eca5825da06e8d4a0755e75829     07ddbc623f62b086a637                         1CM4WBeoNRJWX5uMZdMycqjwWCvFV5r1k1   61cc781e3d49b235728
                                                                                                                                       0449c849907429a3d39616ba889f908382d76fb425c1c50a653d2cc
                  b8348006badb025cdd42ea731e5d05097 000000000841ce667f99cd96299a4e528361f3f370f                                        fff38f93f4cdc1154d8961a918cc13dea57895ea3b311401b290d339
15853       64874 e7c13eee86a78ec12d36320954e32b1   99484f9dfdb8c5c357adc                       1FzBnf679E1LuNVPv6dhZfBXAJR87SpioP     1b52ad6a3896f3466b7
                                                                                                                                       044da9026a30ae53c6909c40793091593795122a9fc50c7060da2d
                  fd09a92dad2659e83ae351a631432206a2 00000000081fd0da55814f8dbd38df27917dd77df5e                                       9e846d5ea7e464d6f5257dea0270144d700196ff7d7955a5862c60
15854       64914 f876f4420c67e692986ec5466513ad     8dd936d40a676eb3a9d7f                       15sXE74Whrwnjp7kYRRiEpNo35V17xfbXw    dab88ff302e4426636cc6e
                                                                                                                                       049e7d3619f059398db0c7019f3cdaa72ce71fc246b88a26422861c
                  04b9ad0f3a9ec999ebe66364ab9281bc62 0000000008d08457790c36c586e6de6e17de3ab1e1                                        0f86f6653d167efb9a16bf47da16f8c6c0a7d6a23d226a60bcdf26ee
15855       64923 a7e89231e53303236466e71ce8faea     e7413a18ca23cfbd933bbb                     12NqjFWEDVmnrVhrg3LdQEboYeqmVjoaPn     b1908afc2570ebbf68b
                                                                                                                                       0420b775bcee5fd80a712d6b12b9d2d05a9974d72c839b27ef2857
                  8e3f5512b93aa3a6823095292c3b850cc0 000000000aa18a223d8baf4041e621c57c65a83d01                                        1948ea9c60c82fa9431ff5fa2ad82ee003cc8303b9dab69b2ad3db9
15856       64947 e880afa9ddea5758f7fd07ed243c51     2d64c7f5e8843461ccbcbb                     1JAyKjj3Cg5u1co8cBWbZ3woMRDpUzTuks     8889b92524d3b1ef43b7d
                                                                                                                                       0455046b5cf51abc3725b8db44645f04014581fea78e60c419194be
                  cda1bb04b7ab7ca5d80b30edf050ae5c93 00000000018bfef2892ad96935f29847127bd76508                                        2f7a9315ae927156f27363f38822c82165143b5ce015887eb17069f
15857       64961 81767ef15ad325b548bbdebb9a5837     3d3482f76b584615a0abfd                     1PKwHkeSLhLKCny5u6azriNZDeuEAJ9369     b1809a1fb1c71d8634ec
                                                                                                                                       04929c06e5bab172b33f728fd940c7873a9d856a45ed49d7b0487b
                  848302e8467ff601d284c49fad406da079 0000000001ac646f544b2e1e9bbfdf41d44f3c49997                                       55feb4d4408fd9cf7a83093fda57fe4ddb92ba489abf3da3578802a
15858       64964 33a4e6575a07e94bca1acb6331bcd2     921f877af7dd893d5bf18                       17D6EMXR79M65rJEcNTto4Lh94PazZjtaS    3cbd2e015e42b57cbf465
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 883 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        04bf84a096ac8cc5b7d69c5c526230421c3cdcb3b2360205ee0971a
                  b52ffb97cb216d441753b24d01460115f5 0000000004317ace715e30859fc6bf5c27ef413fe10                                        b6b83b39c013a1a53370a69b9486560966df894db889f5fe7c5fc47
15859       65022 45fe7e026abdeac3b0f0a7810060f8     befdc48a0d055bc1a8f12                       14eLSNr343sbJaMreX5RNiiQKsZXbQ4Qzk     ef1547b2f529ccc92482
                                                                                                                                        04db8a6d415beb652ae161bfa99c9df8ee1a64f6837ff7361feaa07
                  39dba62680abdeaeda35e39af3d8cfc218 0000000007443a01a38b9580010923f32ec205561a                                         39df44b9594a12a57b8ddd7d49aed416daf1865b42b1f4e4d600fab
15860       65032 ef7c79c87d80e1cce5b4ed63a6a539     9bb59ec59fd4436169bfb2                     1LuHAL9rkofpFxc98PYazAS6fZRDe1ittE      f8b0bfdfda59d07ca262
                                                                                                                                        0405da840424a1f30631719a7f5e97b6f2aa17fe113ad7629c868d7
                  019a3507b3c975811f613a9963cd2700eb 0000000007063d9c048999d63f24f14940d012388b                                         b8452729730085c2edd49fe177ae38dbd5756b66f018d624194fc79
15861       65056 1ec8e1d9301add3e266b2b2caf77d3     0479d257b88f6692e45daf                     138DLwxuv3cZodJ896TfFimJDj5tip6ppd      50730f5db33471e96795
                                                                                                                                        04606af9c695bbd18517f766d619d09fb49a7b249e3ed4f071c9078
                  68465c9c24efb5f4599caecc937a4e51bee 00000000066a95fcfee7478807166beee33a526118                                        2501888c8ba4f35e2ef35af6e58312f674ab1f920086084e16c60ce
15862       65065 9b69b498b32a65871284b01664098       d8c10f17110032ff89e682                     1GxKL1wYrRdZd9zj5JaPLxF5s88y7cwnTm     a97e767525a2389c18fc
                                                                                                                                        04c3936ac729f460e2f57b4a6210df14fc73cd93743dfb7ce184018d
                  d767fd3257c1f2767790de40b8730d1f22 0000000000c632740fb33d92ea5aabfc8f50f2356a9                                        b1a582738c3eee30dcd6cb9d3495e1104931411901d382b084a7f6
15863       65068 741cb16929f5d6be9af22c08ceccbd     443a32411bee9e598746a                       1AuEuD6yMWPf1hAosoNnd68WnUytYa4gAd     24cefe34722460d427c2
                                                                                                                                        0406e2fe5a820e7be389a7f61f9e5ac5661f2f48d4a195b0a64d48e
                  8b32632b2f43bd10e969834372f4c3bf61 000000000592032f977aece4ae32caddc9ad916688                                         20a7a5cddc5bc8fbbbb8c333b8efd83539aef37293538bae3e05184
15864       65071 80c35bd2723040b6ec8bc104728600     b812a3211a8b363b235295                     1PP21AvWGoVbwKYVkuzgS4pxZNw9xuDdsq      3da00d8bfb62ef868205
                                                                                                                                        04b1159de082eebdeb27e01ee09753dd221b9c43dfe657e8d3979f
                  d66e56dacff1227d918ba4f1c57f1b8bf3e 0000000006b8095b89ad42ca129d8cc362232d8c49                                        f8a6fbcca31be19dacc6ce9649c8929f10adf3dfeddb6169ad6ad7fb
15865       65103 23c4305655f13dba3b8e0c92306e9       229ebdffa66281a10a57b4                     1Aggh76xDoT4ZU7NftHZ5xKBgZ7U2vcVia     8f1d53e8802e13b821db
                                                                                                                                        044584135502f521ecce16d4875c1b9a401a1471954f79303ebc255
                  ff17f51d9d83f660a83e5ad888fba08a018 00000000094183a53cd1e510af2c284f3ffe23cea5a                                       2e1c98416647fd59754e6ff9a1c98afc135247a9257e003105105f2
15866       65111 c97e9e10109218a3a4f738ea4dc88       a17e3338dc8634e3e3482                       1KXCFG6avNnrh9umiyN1WKgh7DphxJikJ4    d18e65e00be10ef09aa1
                                                                                                                                        04092e8b248f438d299069216ce78e7775c4b9919d81ea65618f28
                  91a686f4ef5ce920f6def8c0562ef67302cc 0000000006369955af1c3a494bbfa9133daf11012cc                                      6209c69ad2240dd1ea0baaf326a2553f5436b18ac924e3046165a5
15867       65112 6a26a0e89b5633db855633644754         a145f81e9cb914b3f9512                       1FNz4p7xH5io69wCMwhz2usU2Q6QtMerPJ   3b60f93a90a65d673dd31b
                                                                                                                                        04d662ad8869e74bf4f62673b4c533cfde3987a2512f0fcd0809b15
                  3b9dad47c96b9d6e1d3cb287656fe91cab 0000000008d835adb0cd733c7fc6dd1fecf234e7aae                                        57a74e8a8108965543e82c18522628b240f6ab60b7666479b6c95c
15868       65118 3deea26b668fbfc8e7487f0dd869aa     db96db755f1e249669c2d                       12XxvVH86kxqakcPUn6oswgF5FYKinAzcV     adfb056401548e44270b8
                                                                                                                                        04a8ae4fc46268c11ded62315bf8c93b4e1f0987c421658a67f7593
                  4448cf805fa1f8923462c04c8b7a7a41b3a 0000000008f604aefd306dc714258e5cd29d55aebc                                        c6f35128297e33ff678ba37c641060a378dd877b99d79e726b43cae
15869       65168 72d359945b063697598719b35e7ef       6487dedd74b5f8f4599d5c                     17PZPf6cTwNmrhKVytwhRLQvBs9Kdd1tF7     1a0d016efd221b87910f
                                                                                                                                        04ca4e66d6154eb4dca8946180e7b4978cda8ddb4c9c8c7f9706307
                  a3cdb7b2cbfc909b0eeee4a29103f708a3f 0000000006838573bfbb027b370db7b06fca3f2744                                        fccbbfe3e77cc853f19a3ad20c79c5ceb4ee332565ec3ad51acb773a
15870       65169 019abc45fd68496e23d40c3de7a0a       a4f2fd1bcfec151b88b3d9                     1AWjvCtWLR1dqtLZFgapr6tgRhhrhgLQhw     4fd0c6480b45e130d7c
                                                                                                                                        043f4620f733a3ec3877d42de2cf7cbe685e36e796c35d1d70dfb58
                  e53170a5c9c89d507fc3e831e922b3bdce 0000000002ca93ec56b92fe45a195f781abf278eb1f                                        0af0a0adb2e3ba1e900a970a9d087f56a7eff1fe5206ab4746e3fcaf
15871       65173 a68f75a34f30d966050e972014665c     07980313e92d11b42e94b                       1ATjv4UkTSJX5aq66HnnxuVxPPuqW4H1Cr     4e151ce2bdad34f756a
                                                                                                                                        040a92037f7c064a7d127800a64dff6ec7b903789a0bb77e53ffdb7
                  863feffe6550e6f32d0560c12fa691e1749 00000000026379096f9b29b6353687b71e51bc5e4c                                        d74799bd4921b4ef10c7e41727537a3e1ae3b619b68c79f673137f8
15872       65199 c24060939a71dd3dd24578ab098c6       0b4061a264f86a685af956                     1CkGteLMT5qkbwB7qrf2WoYV2Sdv3154iW     f0dcc12575df28d4d823
                                                                                                                                        04976bdc9967f45a4584835f84d7ab24a503104847a044f7d97a44
                  2ce93dcb77a64f2770d8e46f89e1f08b217 0000000000fef0e920ced8e97efe275733eca2e20db                                       7966aca76b3e6946e26f354415b18acc4720fa30d40e14b602bd74
15873       65235 b48fb84ee8d45bf537bb3fe528a5d       4f28571430887665e53c4                       1EAysCq8QFTZRF7xpLGCrxboKwX2eJNbkW    913b0ff525a9fe126f742e
                                                                                                                                        04aa8885b8aa1626991640e58bcb1b954efdb027fad6bab2f57a12
                  a1707a02e7c19f971f089d5f2aac6ce58e7 0000000002e2f49d0adad21011c66084dbfb48f21d                                        4e4d1cf236d5717621b753eb7bd70913063a0b22f18b6288ef4da9
15874       65267 3818de2c80fb5802b122db40a4535       54d80e914f39ba79b58532                     1Gn3VH3116RZCfkgEyy9oz2FkippoSSKkx     199d9e1b2d8d2a6b8f02ed
                                                                                                                                        04389680a6f5bc99ec4f9f2d6d47977aec92b3102152f8ed9e8c5c4
                  bd5b6567216cc9de9f79bcaae5dd248a83 0000000005619872b3c7a56d89296e31bbf7c156b9                                         9f11871fe56dacbe4843228a92d9b2f458865b7cd3bd74833f35cc8
15875       65271 65e069ae4843e7d84d4bbf06f1a771     7be2764107096e03d2ffe7                     17nDTa6dtQ59JkRVFpGvjgW98wRPPtNaeJ      02b0ec4f17d0f834d024
                                                                                                                                        04d52272757048b19536ad3a41e6ea895ea18342f62b19893ad486
                  d00a48bc2c0b5a1aeda16d3e0aa10f2320 000000000abed00ae678d6d2abf333d13e8dd8d1b3                                         92f82b88cc625dca5e6fbf5c457a28faf9ae530ad03303b213c5afac
15876       65281 ab1e074c320e94963afd70f9cfe7e8     565bc892426f62aaa4607f                     12CVTBk8n4eAqC9wnjUgSEMf5s4JTMxUzC      eed32e9f118ce86559c1
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 884 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                       044a9ee9b6041cf01634a8dff9a78641da66b82cb201a1d4b788d76
                  6a7223a93545967ff6d792d50e58f975b8 0000000001814ab246e5715ffcbb20f7962020433d                                        b66cfddba82c893087a6800ba95b0a0ad2e18c741549dec8b51bdff
15877       65291 d86fc50030359a0d3218e6aaa3d581     5d8b51371165aa2824fb4d                     1K3HJwS65Uxk5PKpwdzhJnVPP3LYGmHTzi     93e4cb2a72fe7b6bbeee
                                                                                                                                       04ba547e80bed9d48d20b146744f79e0b7c48b8f5605ebae1f2f695
                  19d85152a69d0a8bf2779d5cc1a90c29dcf 000000000765b385a51eccfd2af27f8554cd1c73291                                      b9b5c11e4ba50f2a8a1a79ab4624e4ed8b2fbd22f9fd41a6fd808d2
15878       65317 c59764008d5c2eb2defe52bdb3e22       9b57e2f9640ebf24e2d08                       12oWC8xs8c95TLZ2rNiTsdp1f6s68ZkQPk   e1ffac6f7ba912e77eb0
                                                                                                                                       04f73fef4b01c3bc718a81293a24f2722c27a0081c33d3fef729e424
                  0b72efa1b41d6cca8d3e98454494f5c760 0000000008dc157e561ec04306485f5871c8b08594                                        20efd8c99da8671eb0e522637871ecc7a52d9ce491b01ebd70d70e
15879       65361 db308d10a13721b3dcc22b1253dbe8     2b5a6bbb775169d0786670                     1HpvfL4cR2HB9nYvmaX3fcVSvY9q2TedBT     e5250b845a89e0a21cc7
                                                                                                                                       049e6208979e8238f4de3791fe6c306d328700ed183ff23bef3fda9
                  e0f5975c502a825171e28e883d7632dd68 0000000001246ccb8db803aa7ba19838dabc948660                                        61dd220a6d5f415812af33d6527642843fdcf7b563a5a8924c6bef5
15880       65378 fb167737957d6c21f0a3bec578831d     09bf6166baac3960f4b444                     1Ht8dpHRKHVaSw9sLnHs1V3CkA31LKwoLk     7867f07b055d05d571fa
                                                                                                                                       04c6fa2ec24d74708db2479dffaeb73d40885c2cb8d0e385907a690
                  a039ac3f29d81f638eb52f0989f42ccb21b 00000000015946e45ba134ce9b93762fe56bb7f92f                                       59971c370fe230e27888b4d891ac87e75b78257c071d4d2ac63013
15881       65388 aa719e520c566b4affca3f2b7d7a1       8267948993432fe57c4230                     1Fo79JGXNDNLiNsAeAL718Uuac7YKHDYSf    79c99f30887d1e818dfbb
                                                                                                                                       045c59666ed5d7b5ba576d7f7a960265149ec070dc33ffe9a6fa270
                  a395eb199267be4d5340e962d5e17668b 0000000003f5b66f4724578c709142f5d5d273ab45c                                        cd0fcca679791031c30e31b598eb92b4bce618d8c5736b5fa457292
15882       65441 18dcb91407f1c9c3f3c725ef1da5f3c   49993de9d345c02bc7cd1                       12hiv3jmQDZ1GjrzEZ93XwEzyhptsxp4be     0b53a65151c0c94c375b
                                                                                                                                       04914129e1e87aec612ef0e633d8cdf4d48b50fd74e5ef60289db39
                  67517f2c3dc4afb0db72d76ce340a76f1b0 00000000002df471e1933c4fbe9dcfc8f949b94e4b7                                      fdb802af9b74cc014e1ed0df7fddbcd1facc11f7df6511eab8afdf2dd
15883       65455 577d0788d1af1c71e0858032ad0fd       106f3549a743ba6d1d0f9                       18hFmoQDwTzv5PcBGBHLNFYcdNZDxbycHe   ed392f697555fe24d4
                                                                                                                                       04b74447b77ac86da4390673a4f5089815a9d93de73229ab4003d8
                  dbb24f882f8c1b3b0cc4d23f4977837a7fb 00000000038a5900701f6387319fa6e97c340cac6ff                                      3f9fb6f33c878f28f9f9948c365c7baa7a4435c82e2e24e9afd6889a
15884       65472 0567d006498c80a8ac229359f61bd       ab7c3aa256037be120a39                       1MSqGF9xDfh122NmJYp6FyPAWWS6tS2RwY   b9707cc2904c5603c34a
                                                                                                                                       046cb95da8bcac15ce2357d5b9242b7c6280f5511406d96da6e3e1
                  66f5195ba8e1091976347db094032ad83b 0000000008dbb5385391db06e6fc144600f02b2b1c                                        7d26f2f4d377b185a8c5b345c69604b785c86b2f4f4afd34e7fd352e
15885       65530 c240d21bcbaad49bce462f76861594     ce3bed4794952facac3f4c                     1KRLEdMrUzjq5Js8zBEUuLPmDVG79uqgXr     ce29aec6d8b882f0e728
                                                                                                                                       0473407d9eca21ec5784b3228964b2370cf25aa0a240264592006e
                  0eb01517c63e1ef893e95c39edd3e57c6b 0000000005898017c74d7b4ea26fc4b4df9713c1d5                                        0e1a5f05150ace69f5ea84cd7e273467535afcbdc8a93e22ff0e1383
15886       65540 51929921323ee40666243da9ca69a2     1d70e944316831e7619a6d                     19gijm7LB6WUK6Bf1Qg3PkY4wJrB6fpVh      d049a3223ec717175426
                                                                                                                                       049c17ee13f7f242f218672b89405fb0cb6cabc8f702c99ea337c620
                  04810708b29662ba86e40387f77805810b 00000000030a80a68358c7ec5c2286a2cbb8786db8                                        b1a86f05b72e50fca34344ee6caa0e001db260e6afe272e7c1f19fd
15887       65544 a5601c90f6a1157d1cb3e47b2b6e08     e0f71dbc0faabb59e6c890                     14zeXqsoyLC66pfTcdcV1tqLU6HmEvDzGY     3a9981167493cd99bc9
                                                                                                                                       0497cdecd470edb68f0c9d50d0550a1b084d9397d85bfbc59805875
                  35fcf894e973f58019491f520543e345a64 0000000008192212a87b25093e7aa33afe4ecf2efc7                                      91ccaf89f0f7167950a9c85f863f976d162a6d2fc19b6374e6a54817
15888       65555 d4dd835eb907f93b737c71ac7a89b       edc69b68933721e8f490c                       1GLUwhw4L47SsyXiPjDK5HtuddYpwefo24   1692073156b3721f17f
                                                                                                                                       040ccc5d24a5b24ab514da749bb297a9aa96251972188c4c06607b
                  45d440ac8c771d831175d5c4cc2e2cc700 000000000a906fce3144e42aad93ce22f88963f62a1                                       dcf2d73f692e964b3703696274060050e78f7cea423428185658d3e
15889       65587 74e6f1d21d38cbfd3bb93d12f71077     a7758e2e6c125a5033acd                       1CxJyEtMaezYxJJDXQHLpq7CETdsUZH9FX    79890ff6ac67cc38efc94
                                                                                                                                       04d6a7bd8296849fe19a6c55a48aad786ff07612efdb603defbdc73
                  eebef7e3ece20c99693c9f09d8e7cc6d689 000000000a254ce848124f6e4a21fedd2112bca660                                       c109ebf524277b0f69347a94714762c042428a22ee84d9267b798e
15890       65588 f4f94b4baa489ed1585ddb95d568a       44ab3482418437c3f05580                     15SXXqBDFpmYftCW3BA3nuzQBawCqc2vpD    51ed37e456027cf956121
                                                                                                                                       042d78290194cdc872a1d985ed7b0e56831aeae6ff465ea4578d33
                  8fb0446cc0f4f9e6f682a29e9001ade5116 0000000007c580526a998d0f585837e3e1a997dc06                                       426b1e18289fd341c17d01623bd9461f7e602ea7dba98cf3792ff99
15891       65592 40c3065c9043f51ae0bc90370447b       0cc1b32338741ca9ae6544                     1BV9ocQTY2i69J4uY4i1dayDjbC7g6N4bt    3885c9bff9a26cc6d1e15
                                                                                                                                       045e22ae63920f24826815feec993abcacd06823f74fb136c6fc24e5
                  da8c0fad96a67e4e35347ccda5b8a6e65c 00000000030569780b6945b099672a38f8dd63c904                                        9432362a12d88cd09892f9dc954d792c9fcf506bf5d8a6ee56377f5c
15892       65593 3db8a68fd55bd713575313b7edf64e     f54ae064f565814c227ece                     1HYEASm5tUSUV86UD8azv9QcQb7j35nu4b     6d66ad23d43b24cac5
                                                                                                                                       047778dcb20b55f3265319e3479b59cf594b907b5203b2a4caaac95
                  aa941cc3f6599b01f1deea49d7c789d682 0000000006859a69e9904e6839beb469a1b7eb4da                                         cd2b0eebee179a4ce062d9294b6e741c2a8fafd7769cdcc2de4f7a4
15893       65608 e61cc400bc3ebc7e66201dc03e73ab     3608967a87235735e86ed3c                   1GpKJLyycAozJSgyMyj1mqqgKHMGwQsGfj      de61e58afb9b9a7feec7
                                                                                                                                       04bb8c43419f6d2b2cf71121fd8fb3169a614b2a7e54cee628f85c7b
                  b5b1465f49dc6663b533aefd1e99305e7e 0000000008750eb5837e141593a9107579e20b4bb                                         aaadf746f771d66d2575e76b33e27b896162089d57c4387ae847f7
15894       65609 5fe3783b8f5d066e1f2cb1c9864560     2ee4f7cfb753568f9b383f1                   1CwZKZDh9xukoK7TUi3hrG6jj1u2dgzMap      20b9f0fdd47d180ad672
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 885 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                        0461e941a77c9ff098a485ff2e9b084224f6fb26e3c049907cd2c28b
                  3a3c79fc89ac5c1d0e0da506cd4879d093 0000000009b08ff0f225c3fd643a42707f61c096e55                                        51b5d08a7e8a4f296b68349e9526c8bf99987c65aa70f6d91b34da2
15895       65650 516620b98d23defe0a43b012675894     a70ab74e6991028a4a9e0                       1N7Ax7Q6PhPbnK72MjofnHyGTtAQM3EUit     edb4fcb3d902dc61861
                                                                                                                                        04605ffa9c1597592ad955e3214bd794772d69c857e05deeac66ccc
                  25d770f9ac6c707f0a1e55f46563948385c 0000000009b999796f06a27401061811c0e433208c                                        3bbe3aaffbd0f9bed01712b269a0f6838c587b29cb68e4366f2f83b2
15896       65679 a0d04543ebd2e12dd7c914c11d3ac       4d3abda2f429d24ab03512                     1GdAV3dyjKqhBLRW61VjoNvRGA1Tb55NkX     d72cd5196b3eb0103e6
                                                                                                                                        04e92124d6ec4381d06dc26ee5820c1d606cd71ed45b0fa5f2545d4
                  00d9c4f2ccf492bfc319f78dd4905907e32 0000000006fe482999fddc228cc615c979dbeae734b                                       70503f9de9f3c33af234dab9e758bf640e88c6c909cded2d4f198054
15897       65688 45bc30cd8920af95b979a58408a13       d072576c77e5c89147c8f                       1FHAydEzE1fpG6Zi3LTvaHyjQtXQzyWn1B    00d7a225824a56cb5c6
                                                                                                                                        040c1dae55726fab8918f8cb87682552b95612b2f82c55e097544d6
                  28b4bb587bde3b9cd1f216f88ccada0973 00000000002c8372efa9b50a0821f3ace036c0ee58c                                        ef0175590e9ffa9e951beaac576bb5d67509af25984c3f1cc68c637e
15898       65714 aaf12a1fc734ce447dcc3680d558b3     0139e910fc1c3452eaac8                       19xrQsJYnPdBYkqVnaM4ivLihxWfScZw7b     f6ed66612752b81a504
                                                                                                                                        04ac41fd1c5250582464f0614c4bc54fd902d9a33280b227762e983
                  d7a85c5f42028be6f7369e26ac6a77e045 00000000089529ba5656e2fc8bc4d22400e687e5c6                                         b6a53895035e504dd7262d92e65f3bd68dda8f3967796f5eb85b17
15899       65734 3e9211c7d1b50caeb44dba90463c95     0849d79362e6fd0f337405                     1ELDUUaiswABJDb9oSw1GJghSuGoPc4CcX      b0270e6978623d8ec90f5
                                                                                                                                        04f98377b78378cf85aa972069d2b88c89548e3cc723cb8ca507a77
                  7952345b28f64ae46d8b60479b72e89a37 000000000a42b29ccc70942181dd22d421414c3198                                         8c1c160da7af57ef861a8a053a53dc71f45af09af29e346e4b89d28
15900       65747 b3bd617359abbde4673eca3edc5610     9993f206b0075727253fcc                     16rQGuH8JcP7ahWcju7iM5yyyGkswdQR78      e5e079f205a41167c675
                                                                                                                                        04a80a2a55abba54ab49c9883ba7a6074812b3b1230bdf01134d38
                  5752c1634122ecb501adc1ac71bf33950e 0000000005ebb3437e17eb13ecfcf0bfe5a0047c0b1                                        dcb61fb35d0e439c6767268c3c986beac7ddd3f2ef93b4b5ee1e934
15901       65750 080cbdc2aad1d14dbf2412e170c897     a684cd74a7c3d4ce38ba5                       12ZxvyEpyogBNp8ji2zRRqmwZk7K6mePJZ     65ba6d3367a29a9c57714
                                                                                                                                        04ce44c049cd5579e191666f99b225dadbe5f2c65f08fdbec99b237c
                  27e860ba50bba9a2baf2056f8983029e36 000000000a67f122170c24d80b2ceda3bb1955027c                                         0fba20ff85d19ab02ab35175b21a6fe3d39e76fa564ada19fd1e4ac
15902       65756 df2eeb29c7284d054ba18ecff5dc2a     c04dc7dc5792a2459774d2                     1HcwN2qdJVzZtRZuSzLgaD3u9MSZc81E1x      e6bb3e38a2f8c3f0a36
                                                                                                                                        04bad7b89121e862026aa8ed647d0821a6e010e78a767a3f4d958c
                  de77eb5a4a6198da90308a51c3c48e053c 00000000000c4a67453dc12d1930f218e3021aa56c                                         f17893d67e93c4a2f6c762313221fc62f8d659000d88f1e356dbd0fa
15903       65769 7cbe706fc8e8fa141f9b0b65ddea11     1c9243eb7c0c80a12117b5                     18d4FhxVDyoMNkQLKCYmTLnWHnwqJ4E7bC      194a0a07486b5d17c4f8
                                                                                                                                        042107c53f84c754bc95c46bb5158a12efab95027d678ad4ddf8f04
                  d5ea41765db91868820c6fef53eccea774 0000000000e0cf7b7d46548322156608818e808ce6                                         2a5d9f3cc20ff98b0af9f410148404422ba2c7cecbe34c16372b4957
15904       65770 6aa469673e9e6042333fad014c3428     91200fc7b90b85187abf9d                     1MnzGdeqaaWw5iB9xLGCY2bRuSmuo8w1v8      4d284bba59503291b72
                                                                                                                                        0474891d1b384a3676c48a7903bb71a28eb74d5bf2334b7dbcae6f
                  eeadffb15d0e5e380fc1e6d6b52d9f2f78ff 00000000081bbc7c7c5426bcec0b586c1f273bd41a6                                      9680271d9260203d753319f9be9b8f4fa1122a8eb271ed1eb4488d
15905       65800 ed172813bbad972bbacc32614911         cc9ee8af5c2a39cde0060                       1EKn9ykkaZvpShndMoVgdxm49cCFdSTeWz   c795015e71ba754467480b
                                                                                                                                        0417f2ac70d7f3accfddf46201f93530782e7e0c051f75a997f8b371
                  f9000c613a6b44d263151422c812d4bbc9 00000000054092eaf8d37a61ceff1d70443f6ae35e5                                        a436af204cf260dd7068e4da00cc847d0f2bc04a021d8226bc0ae3a
15906       65813 fa69d4969f40149e891adf0a03cff8     37b80deef24fd9d11716b                       1Eum4fEnHUxCESgmQ5w8pz6vJSpW9dTF2v     35ae0e63c3bfe02dd5a
                                                                                                                                        04d225f21658415e29f88fcc125a9e7e84e7c43a01bbfd85485a347
                  8c2e015e157bd5ec556b00a506e83defcf 0000000003f060cd672ee05a3055f313acb0ac2d1b                                         afd594368459d1c9109601028e4f570df2c54bdbe6dcec251c3b6d6
15907       65818 4d44b1a5cd06139fb80642d4bb38ed     78d0d2ff6bcc749e050bf6                     1N1PoEGtmhNRkRRY5fTZLvzu28v7HMZTvY      1d837359d995c5ce76dd
                                                                                                                                        044a6f194559dbe3dd6826bdc92471a5084e38841fd705a33df01d
                  2d4fbf08d8e8e07a90fbae44dc5fa62d069 00000000040d3b290e21445567699b82f8254cb88b                                        b4b4d4b906b9deda964d506e4abf5329ac064fb1ae785d92f42321
15908       65823 d5f97aa2f261fcdcee42acc0c48b7       61be987572d9a7c5d1d36a                     14wuEqZchEs5PiaDXpsAZ1z2btnGEGqYGG     15a4958f89149bfd428123
                                                                                                                                        04e53962ba537bf117ea1277e6e5a51871a7b432012e041cc06936
                  8d8e9a879dddf4588e2fa1d23926f2674a 0000000006e71ba9837670f46574ecfdedf0e6efc82                                        603d1f7c2f70dfcaed9acea2436581470ee6bb336b71f85c9c1d764
15909       65843 ef0902d7700b537150920a3ee66bb1     08159414010b78ae4b846                       12n7mC2r4pL524Tchg8ASDWkubFQ55QT6D     d4f02fc73906da030fdf9
                                                                                                                                        04009cb03f78f3edd675f48ed92d71b2ca713d76c2053abd75cdace
                  9d12918b5aad7e052f59a5c862978a78f3 0000000002835e7efd61c6e750bb59e778093460fa                                         2b84d867076ac15eecbbce5337e1f005e92455a66b6e47abc5e7a6
15910       65866 cb334e228b9acd9aa5641493dbb61e     8963ccbb341426696c8689                     1LkpiwxrnVrCiFp2c92STjCtJ3FHczmpD5      629175931403705b4d44d
                                                                                                                                        04dc9074e3a1b65341ab55be59b93e552d823bf85ddcff97e6185df
                  e96c08b09177e87302302c2080304a47f2 000000000554056d6f1b4ca76adc39eb80ab455a7e                                         65b5ef6919df5bd26c77d185cabfd2cc6f69c2cb897884b1cfe43699
15911       65892 fd1e7476a646479d9cf9bbe2aab079     76a07c8df4290aec67b847                     1G5hqy9HVknPcsTNJFrxhnCL4YWUnhwW8h      cfd8022b104fea51732
                                                                                                                                        042bb5bede441f18968abdeaef31a2cbdcb772e7e3e9054a6f1b9f7
                  ea876dba576e866ecd6795d477f6d0c4c9 00000000044a930bd6653b82073ff9a8f9c18ded2a                                         58a71f0acc6b344144ba2580cf9dbc7ad2f8a534869eb43c82f48d8c
15912       65899 697ec61cf22cb0fe011012b8b51e87     ebbb9a93051479cc3c44b1                     1MSij5Qi9EbxGFLB9RmfHEFvfK51a9B3hx      990b7fcde65b716d495
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 886 of
                                                              913
        A                         B                                       C                                            D                                             E
                                                                                                                                        04e73df1beadad269bffc81437b8f74e414705ee05142e6812dcb70
                  cc3d0757e0bc429a0b0a92c7cf193c082dc 00000000035ca5a94ea6e8056cf824660807a22806                                        22ebafcbd76503c54ca25ab4d5c2bf423ea53ccc5ab769e28f55d34f
15913       65908 3a26ce456e7d3f3dedb413658aab6       b4c694fe0396be9ff76b29                     1LSjvxGmaDvugBvuwYZTV8xF2XRzHpn6D8     88c3d0576d21035ba62
                                                                                                                                        044b417f8fb0bc7f97dc619950049111242e7f20768917e71a45e6a
                  70277e35ecbb02d7a9dc998ec923a87c5d 0000000006e646c8be8861c729c49f68f5831ede05                                         332489806eacd11c648db0cdb7c014e40eec4e6e3492c5c951a61af
15914       65931 4215032da368499c67f9fe3d685d39     ba7c1af87f1490f879e982                     19euwmLyvw7DiHJ1HgZ8RoXjVacFgNJ4JC      f4f825c3f1bbc8c83a98
                                                                                                                                        0418483ea8492a69a2a55e17c808b598f94a905be01f783ea8eb26
                  22d4db1262da39db335a947a619490e6f3 00000000043e317726c1d9fb0bccc594ff3224df06cc                                       e9457e61524cae12025c2f5cb52df303345991a7c62de3752c53c9f
15915       65933 2ffbd1d6c0989019bbee2d0a90c470     f525e8833085eebffc66                         1Mi3AkuuhoGgmLHEncKdrgFthCSx6KNRSS    34ba9722d24c7808e9262
                                                                                                                                        04a74d2a00ef9ac63f6907d1ebc01be0e708a509bf264aa2cf9863f
                  a64b72a2b7f99784e1a90c7e8c232467c8 0000000004510c53349fadfc295b731fbcf4b7c6b42                                        62dd044d7ba6d25d128e630fb343141fe0d249faeb817c323e981b
15916       65941 e66f9ee3e1df3793b86cf339670d6c     bf76a84c419d296261b92                       1tKn9tsbk9AdNJEWKTrgPw5QKjYH6DWJ4      8a58353d45737651578a9
                                                                                                                                        04ec04e3ff563903f27c5a0f790a35f797a88b5494ee32fe9e393669
                  b53c69b662e0a73c2966e86215b548709b 00000000022d502fb07488710db0ab3b69f5ee10e4                                         9fb42306c241f30646f4743e09be38da9c047192910fc90a14c79fe0
15917       65946 c92b306995fc1580391dd51225a8a6     fc17cf7a8dfd11f76954fc                     1CQqnDuD5vNPNfDwA9niXj2eNKkUhC6HiR      78e1b4284fa450f668
                                                                                                                                        04773eb92a63f5c37aa97af1b93afe30401de2a30e9998edc2c6294
                  3cdd0da6989c06704038c5669bc9f1e521 00000000010bced9e6793d9f421c8042a42ccf7984e                                        085ed3215b95b1082772f353bd7bdea8288c1b79bfe77a5a750b0d
15918       65947 796cbc5c8de7df7288de0652abba0d     bb5f315b8b9317e059d24                       13g9f9yZC2bCiFVhQRF2BJhQjbd2TuXgcT     fe29ccd92f40c97ccc70d
                                                                                                                                        04bf3f7f3ed844df69ff80f61e115cc4c5f8cc6da258b4d1f5eed0ac6
                  0ef3d0b345d7c9a613047d5459eea3470c 0000000008b1641d2fe4b9e8ba98b21545a2e7b8c8                                         27ec57786d532e1c113788b4d5fe27293e5c4b77e1883a8a016085
15919       65948 6c8f829d9b93d29f0e3e84ea6af30d     9180a6eed21ef5a7560b11                     15TsWqi6kK4JDK7uEMyVvbcJz74cQECXJg      73ae1cbc70a2cc566eb
                                                                                                                                        04c1ab1ac87ee26cd1799117007137c5682986e325698dd6f9d0f93
                  e791dd210ff6cfff912d6b1c6f4194df6ef7 0000000007f6fd46fbbdd596855dba4c379f36f2b1f                                      889f2103d99d673b0dc9c939c7ce5310a32a45bb39adf06309861b6
15920       65974 9485580a01335b8e4840a5cf1940         0a1a690a35663120d69d7                       18eXJskHRVvKrqmxD9T6K6UQ6GBC6ya2WS   c4c71464eb11784aacd9
                                                                                                                                        04b6cb192e7e50fd264021c9796d2247d7d6e10355b42da20ea8a2
                  d55138c8172e629616096637aa1be157e 00000000082660230b549bfef751f324f4318b3ace3                                         f03b1b6ae5bb45c95322fed2a32bdce28625197ebbc30c249261123
15921       65982 58112e11504ec61f43df1ad282f0a69   09b2e7cfcbc4eb87af7bb                       18hio7KZMrB4KEmUeBKHK7sTqVFUPdj5iH      fbfd4ca107fd6a8d234d2
                                                                                                                                        0426150b06b06ec6d23167e57598218c596d1c63ac9f21ccedf1ddc
                  ea878194b4423b91bcf37914e96c79b5de 00000000072a0644b5b2218f2baa151815f9407631                                         7fc01d72e11c046893aefba468210a20b0347da599341ec8a9174fe
15922       65986 2bfc34c56e4299662220d032375b65     8524e0f8b6c347900951a7                     1PYWaghvvDHX6kF6igDVgZrHJotMP2uStj      f108778839f63622cf76
                                                                                                                                        04bb82928653c72c867367c4d6b306d65ad823eec3d7c8aef2718e
                  34fcd7b0aeffc77768707a8a51e4dc1b11d 000000000943972deed88cc5179a0f7b572366763b                                        8a0181cf2232ba612986cc2c439b6db5986cea02c225b8fdfeba03d
15923       66029 b37cb7c6667300d67b128abd3a46c       15d2963b59237cf7676b89                     1F24v15rc46CC6vdSaFyA8xHbzHv4EFRxf     3c369b144f7d97bc57cad
                                                                                                                                        04dfe801d035c3f62483ec00a1c76fa8e72d8c51841fcfc8c3238ddb
                  a65ebe4e4be4ca97716c8b0d42174cca27 0000000005a1f174aebdc8b51dedcab434ac63ad3b                                         1035bf0c468e16e8bc97fc7e4619838f20dc7a8f7f8217fbc6f67835
15924       66071 1c7b873e573441abc59a92e291b6bf     07100619eff174f60830a6                     1Cxgp5dfhgX7sysgF9wY59RPYHeu7mUxQ2      6aca305294cd0e7c11
                                                                                                                                        04518d10ea0eeb8b0e3c85eff69c39a03a45784758dafec2c82eee5
                  757e01cb7c3a984070759b5808eea95e4e 00000000019faeea92c03ddf7b9c5415362efd75645                                        d7d6a72a68fc2c93fa927ccebdf2edd6bdeda81d397db54723eb6e1
15925       66075 f2c223db494f497236c2d42fa994c6     b153e856bf973311a4a0e                       17BX2g7vkfySYXLcty84oPASDeYAcPQPxg     e14c94d576010fab6681
                                                                                                                                        047e9ff011ce0df4bffd3cd63d923742c6e8bf48d1c550a25d3918ffe
                  9c1bfc8d62931203fcd90855ed14b7de5e 0000000005ba5538d271fba2fb7841137a6d6f3213                                         462ddc92abeb0705faf0ef1305132620b67a693ee705f1ed7a8ff3b
15926       66083 a020c0a48999951b7347e528a3bf23     45f23741549026faa3b740                     1DMmTyjdrGLb6NyaYG4VDVNAZywUShWEDu      e1c7293875be5581a5
                                                                                                                                        04efad36df4b58e43fe6299a68284a517e8d5150d2666644fd95a7c
                  411fb83cab1c1b528931108d4445a6bce9 000000000a93f114165c1c6940dc5a55ea20a5651a                                         9ebc49e20cdeeceaaeefd9cb597300bf31b09877961af7b438f83e3
15927       66097 8fadb1d3c6df2107ee8146ce539df6     f1e9ef0415319ad7458fc9                     1KwmHoEFWbHjNx4ptebfjoubjmDTFFCZeP      2cf86a21110c02f2571c
                                                                                                                                        04cb8ed123189aa06baaebce734aa65006acdecd787b9761c774ab
                  ef37a487dab242cd1182cff77d7751a6ad0 000000000796b01dbebdad66bc0b9de12a52601b9                                         03a6a1bff61a34549227903c53c15fd64304efa4c5cd5e7c4d57736
15928       66101 8201a2ea08010af9a87b95213e0b1       7ad8700c5404dc0953464d4                   1CD4piX7sYefqEdwdDRtuYSeknJvSH8WjB      26e7c416b92880229db55
                                                                                                                                        0481cc77de84b52b062b9f4ab26fed9d2913d12d9e18aaa94b205b
                  7c261408cb5cef143046230c7977e7e929 00000000076512fdc4430cce9a830eefd2c69e3b58a                                        82afe1c085ab8eb7d75474f7310e5012e323280ed74d14f2314ce4f
15929       66102 0440f239163a0e839ff92dc678bc8d     5155a43bd67d7a9e2072e                       1Do4R9j7aqBKwn7mbJ29ZrcAPHaQpR3VY5     c05de2c79b330249c240c
                                                                                                                                        0488c8ba5f4adcac70fd247267f2bc9f1ae9897752f9bde1dc220245
                  2cf3ef9d77528f1ed42ff57443c594fa7171 0000000002f340a5cfd994234955721a770394f09ec                                      51260eedf0300df0a46e8126a23daeaba5307dbca11634d3bde3d4
15930       66125 baa0af964558823c2c79d1758c1a         dcd999c1636d195c67de9                       12BPFZbPwEPo2w5CBxEN9tiVnow1PmYurr   3d74bb733bde7172c19c
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 887 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       0441f608aef4cd709cc3a999a41525dc8476e2473c5992e77654275
                  2bbd6d889d751c5b611fff6323bb95d5d2 0000000002ac721909c64d88478cf9e59cc76882bd                                        4daea8fda11a9071811c26cd533d2a297cd7209528ad43737cba3f6
15931       66152 d878c2632ed40727eaf3c545b72abf     b1b6ddf65384d584137063                     1BESZzamwM6V73vJ1TXw8GuabpyCT8GMu2     ef3b7fc3aaa71a0f088e
                                                                                                                                       043121581957537e73f654260047e59df5e8556cbc95730cf58e5a9
                  137196bc6c5ce3b9f4e7b9b486771f1155f 0000000001c1e7f965256f7ad0b74f0c9b562900cca                                      c50d31265167fd5b1e96bf5fe22a8ebc627b73a56a603ac462b7453
15932       66177 b0cf913d6685d744e8c4639dca3e1       fbb18c5b0c9139510de33                       13ZB2AmQP4TZv6a6YC9Urqc67yHmMpLBgi   712a277220db794ba2e7
                                                                                                                                       0404da2c5ae3df18058ba9f443049a3f75dd46a59838e809eb704a
                  993daf2180d99207e9ccb782c91e51e07c 0000000003b0fa6c1c333702158601909c42d0b588                                        25c7baa362fb36291081be4debd3642cf4835a3ff0e22672cb81ca4
15933       66210 88f54aa6f99ca4422298321fec59a2     0d1ce83c6da5ad03e4783b                     1NTyzhMzDH2DtTapW3i6kLm6NpyXMXAKn9     9501cd587795069921f59
                                                                                                                                       0470eab4ade9623d2f5d4f9c2a39886adf94df52a075df35adc4dd8
                  5a832efc6adac94ca6b623d3a29a32ed40 0000000006ada4a887dff4432c4396fe7edb137782                                        535c64ff549c3b4fcc43d0e3f6e86bb4e3bf200806afc6163f2f4dcee
15934       66229 eccf764f3ffccb9a0ff8e22d2e898e     b19b9d1d0b366d919898e8                     16VQMvKzsxueRbETEKSqAPsk41DSjtpvcx     9e236e0b2dfcd61abd
                                                                                                                                       04c12d3ef31f4f43d7e4b21e8c5219df85bde8fab011bb069510487
                  af59b78f8dd39557c0318cdd8160f36462b 00000000080182c3d59d4caa202a8adb9070b3ff3b                                       4f44b1c40e2b8f7c8c5807131b38cbda47ad3d936129cd8973cb95a
15935       66240 0dd817a298325647f74c7cf2731a4       6512602dcfd5f862b8f1ee                     1QHihhyh1EaSQwftkCyPcTAqYnf4EiLAgt    0618ea24708dce5ad342
                                                                                                                                       047e86a700b7e7e3c2759563125d3beaac2b6a9be1f69361207949
                  161afd505a55231646b89b3e43e4f078a2 0000000006f4ff98f1980519811edbc443078afa9c2                                       38057018a8dd0feae9ee72b14c9e14dbff02a559e69846d6dee6da
15936       66247 ac0a3f247d486a33acd25e23f3af75     9cb3ad0a88f62e3e68930                       19yhcZfN6fbRewcUtzJX1e9n8vn39bAbNX    007a8a6ab91e5dd35ba266
                                                                                                                                       048af2e794cd56d32c5f68faf0b974735fe4a35b6436154d9bbd289
                  0ef4ba5a82f21782174b151262f0442f585 0000000006378cddf9f7693b0fc707bc8dbab6f695d                                      e85c4515eadeb4753f0011c682835271b2709796cad8be35917074
15937       66251 899936657a3f0d521c264534ac9f0       13e13cc7a2084c2cbef34                       1Q1bDx6bhDxFtT3LVeAVJv8AeR7F6MYpRa   2c36804e21f02d14b53c4
                                                                                                                                       04a47be9f07ef9809bf19f1d0c01e3fcc1ccf4345d3386d42b3657fb
                  e7f5c9baeb5ee5c2f751b3ded84792de5c 0000000008ea823f7a8e91fff5f93d12673afe20241                                       b07fdb3414caa64847009669515fb077ac094654e678185dcfafa84
15938       66277 4e35fa6dcd71f92aa1663700b0ff07     6c60fc7e28daaacfd0a2d                       1NRXsg4NqCfVzXGcDyet9tyeJTUxejm9s1    56c57faeece1c6cb5be
                                                                                                                                       046fa36f9da9cd7f613fa74decfe07c55c1380edc6dfcca0a1dcdea2a
                  98fcc82e97f8d9c7910f0c468db515a2dd8 0000000008041f29867de822cdadefbf2621b1e4d9                                       d90973521fb35885b8d27aad5cde5826ab8b7d1d9359fbc34d895bf
15939       66280 3b7ff0abcede4e03598fa0d5d42a5       9ed2b2dccc0b7e30f8708a                     18UjqmXnaExjkE9W9YNHHH5E34Kk5DQPpc    82e917c9fc5e7e7a00
                                                                                                                                       04ac7fd32c14eedd42832f99b8bd7918b8eec0a1efe4631e7adb264
                  2c9c8767531d734a624e0f4a67b5cc6134 00000000008ee3f3eaebe829adc85c60597fa34d5b                                        8d85e3b7cac8265f4f9e558b0aded6e382d32b979744bf0b3da6fe0
15940       66281 937407996ce735df6c9b8955ab357b     7ab4c4cf17e772e5355287                     1D5b5zR5pdNpsg1zMWzERcFCwHFvpqnXiL     f943726297aa701380f1
                                                                                                                                       04802a634f139d79c387707b46d22ed980527f52b5fb0d77b4749e
                  e23b652f022dcad05e70b4e750d99311b4 0000000000b52db8ee31193d079202d11b4716092f                                        63e8dbc0fb6999fa45e38e91952283ecf687798cfe547a7ea7c3f0db
15941       66317 3f972a8a59cd089d1ecfe2b22b36ac     1483b6b3497f53380acc48                     1LNhqnJuFZgmjiVgkbrncUCWv1bxGu5gMj     e385c6074cc3efcd9ea7
                                                                                                                                       04f89d9f39e2f2a2704146a0a9c03c1356abbb4881fb95314f277ca
                  e3bc076f4ba0e4cbe4430330523a796e78 00000000001c3e4f59d8843d40891e4acf9e2cd1a0c                                       015862dc1b13daa32438a75af37505b186a5c60fa8fbebc28c28b31
15942       66356 b637b95c1649677a39841be0e8b904     8607dd662ae97489a7aac                       1DgpJ8ZSQd1bqYE8cWjx5kXqEyFQigTFTm    4e4bc28d43bba2893a37
                                                                                                                                       04c5bcf8e7665fd74cdd02bfb9e5d27ca3a8b1c501eaa4e5587b4b0
                  7e0da4109453f29394f367873dd7fa80f25 0000000006575557988dddac5a05cb6419113a07aa                                       58ec21cc5f6f6a78a14cab16eabbece2bd5bc0bec1105e4035d30ba
15943       66389 d3dc9548efa9d18eef6043b0ba865       1dde9df9bb7c349503b746                     1PadQK7g4PYdFi2xWmNQYWTCWn2QSX2Y9c    96ee2ec73d54c3f4915e
                                                                                                                                       048cd8fe4bb464e70dcdd9f078a79cc277063b6cbca25ca69b23be8
                  adcb33f9e3dc4ade6021b9c75f9d05e4de 0000000001f669ee8862fba6c1ec2080b79d2acc353                                       0b2c3b1dccdfe48a1a6ec46f487ddd9b1f746d535ab11ccbce090d8
15944       66392 b032705c281f78d866c37fc057345a     0ad15b08fc35dabb08f4a                       1QKFk9TYQwsGX9weVNsmu4cDMokRYJsbV9    a65913065df11c87aa3f
                                                                                                                                       046c87ba7246797e482471ebf5013722a1eb5a4c9b7118c46b7076
                  e18a56281d540e1ec1bb1e67ac5c22e8cc 0000000000702424c0bd116be717d021437949aee                                         116718a76368f1a73766ed9babb3932ea91e1e14e2241b5176b1a3
15945       66405 29c3e3c44ace43686d3d13cba6fea6     7c6c544693e17fd43afc3f8                   1BSYNQw5gLo2iBs4Dr6MGGbWjTd4ZhUc6P      b306adb8a636b736fc3369
                                                                                                                                       046c785b96e96d6e3fa37bb0679b5a7112ba81a8342ea158d30ce0
                  eb31e88efa5c6c3c23662d21ce292c52a6 0000000009663616948337d43897399dbb86901ec                                         2a4a30502c85c3e2f78a178b366231e447242396de5c6ae96838c2
15946       66430 5217933f210307ca75c522c383eac8     159f7ddecac7927fc98b122                   1KfURWBZUXqsuM84vyTZhap7aVNBygppbk      2e780dffc7dc34b78ffb0f
                                                                                                                                       045e212e3de9d41bc52f66437b9c5d4dfe9bfe766c84f83fe93ab23
                  d5b9e00bf3ebe086e6c25661fd64b7a83a 000000000682332a8b8a6feb8b6988787271ba65aa                                        e0878b9da52db9373b58834b0b87fbb7a1f41286ab3944a7dba416
15947       66434 4f7a8299d3fe91526c138810cc825a     b2d032099269b56e49ba71                     1BZzJQqT8CZaDeMCWRvY4Gu2zHBE5UWMrt     e117c77a0c5f1e630c43e
                                                                                                                                       04ca2f3592debde498da69ea022493240918c78bc5ceae369a8ec3
                  0df56c552196b2e4802edf1baba034a06c 0000000007ab5db3628ec025070c4a7c73927e7628                                        1ef819541855e9178e0f3de14315e7940c04ebdac3b1adbbd4302e
15948       66456 5a323c078fca8a31d92fdd029a109d     2687554bc81483944ae523                     1LVnfdQDQz9MhSaRjXe4FmEFVE8cPLBWwb     a4421f96b9ec529f63ba5f
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 888 of
                                                              913
        A                         B                                       C                                            D                                            E
                                                                                                                                       043cad49353f1bf49dd4c68ee7fab64f9d99a1e6d9ca56ef8cc57a42
                  b88bc692da00256bb6133eb8827611343 0000000006d148c1f374e5fd5337a009006ab3bad0                                         9df259345467fae0459c7303b6ee9f985b497b33eb2f3159040fc16
15949       66464 a0de6481395fc904341ca864fb94878   8cdae52ed3a54098e061ad                     1NnEZR5PKzGk9eNhMnouZbUWn6CKpRwn6D      908c20c5a3dddcc6dbd
                                                                                                                                       044152c6e98eb16a7eda582ba4729886c8d8b1e95d1975390e7e7f
                  7a59ad087020246d8bdb1ac375e76c5822 0000000008475e476fbc119f4ba24d13616fbbcd3d0                                       1a583ba63b3c6a14f8ed7a3bccac0458e11e69f54df5dae479aaf80
15950       66471 1bcd9c197b5724f2d8930ec498213a     7c8fc8afee19e565e7de1                       1NUxufstQrM6UeG4ik1t8mexq9v9FRxT59    1912cf53df73d56d94abc
                                                                                                                                       04b2bd88ea5c9a43d60d4e7fbd8f2601d4f9f3b76155ad2949c31c3
                  19be7cb6d20b911d6b6e39539da52db40 0000000002b4c8837bf58304eaa4f8477c1beffc116                                        c5f37621be08c3d07170445c674b36b9cca8a9e9af6a54f138add00
15951       66500 15d421aceb22a2975b7065e03a6a152   d2b44660f70867a7c3eac                       1MPgLRamsUh5xSC1PHTuLzGXiEaoAMbjdB     e1490e10e04bf4a7e8a1
                                                                                                                                       04656e597985cc029cd8ef650c6717f16545d2b740eda7d6c5c2f52
                  c5fd0727998bf53aa2df681672cb554b177 000000000833eb4cd825336849cad917b4c70347a4                                       3a9a29deb89c16b859d610a543d1b0e7a7a8645df34913a73e1594
15952       66502 a648b9bf47f832a994171735dab21       5345b7318ff3d230d7c179                     1Hn3WUAHdt3CWys3u6ofknnPKLk3yEzvHy    ff7cd4f98489063a6504e
                                                                                                                                       04207b7070c0bf3ff764c8a91edc87e201bd7fc4f3d776b9925055f9
                  694ca52de32fea117929815df661a4aae0 0000000006c6a6e61ca65cb234e4f0576353cb47c5                                        68cf8539838a9bef8e797b549f24658c94daec555a6751b1c06998c
15953       66505 22cd3ab84397ab601859a846343872     05ce994ebfb3ffbf046339                     1JFmtd59FVDomujNxnvZtR9U7oN8fza6rc     300ec035d24f67caae8
                                                                                                                                       04a072e347cc62561634a1a291c1bd65668dc5ad6b4ad2726a5811
                  bf56c968943d2efce0f59a285f47e878d60 00000000029b30bf1f3f446a6ad628814abc4f3c293                                      6ce1c585da0c3f0fbf195ba3accd86663dbc4649f65c6330613580dc
15954       66548 8b4f23f5fd2aaf53d1261ae99a36f       4d79f11851901cf71b47e                       1JPuSPAiwvPH17u8PAfeg68LmWPKy1G46R   b0de7750bb59dd2ab223
                                                                                                                                       0447b36f73857633a1bf4c865f8dab81171f00419abef5c1a196c26c
                  f93e4dd9f087bbcce3589d5766172fba58f 0000000001ad73e001debcde7f0f429e47b88108ec                                       521dfaa09ff2ff73c930016f84d98f1978c158a211eed516a5723230
15955       66551 11f9206b0b9ec57f660536cd8f108       a2b26f9b39c4c652ac627d                     16iYSDfCvAn4fvTRPE2UxsP72ZrCQzsWGA    39f4fc9fc361c1521f
                                                                                                                                       047333ebfc920b3617533f5fdb7be9a901e81e370d80e78e72fdf00
                  e739e8d936b4ff8a27311b2469555320c9 00000000057578d16af1ac193e646124ae3ee65606                                        5f5509655b61533fecb928717a23491d51bf5cac0dc1791df3306ab
15956       66568 8c4c617967dc60046104a5753f1d70     dbb2416e863bdc33f28df5                     1JDkm36YXDbFJpLsoXaujcWeVapVX9BGeF     a12656bbd35977752a1b
                                                                                                                                       044fc61086dbfa4043ac3fc9649ed0355e0aeb5296845f9c879fe4a6
                  ba848ff7f652baa08fc2f084633a509ebc9f 000000000052c7359a85d09fa82b932598a1c2cf1e                                      6ce6261c57dd97dab8fa76c3dba2eeabd17bbc2111224b64018f911
15957       66570 f0632671d9ee598b79c11d437d7d         a0bc3e70dc655d24b05570                     1MZzu7UeDMSjvKWQTVwG9zzpaqnUoupF26   3e59109027959cff271
                                                                                                                                       04c4e31fabfe1391f04bf19b036384e0399359a54a48082cf428955
                  d4075ee259d489616f702a29b0d8c32669 00000000040e23235207262daeaf46c31fed19e6d2                                        17241e6976fe9be52e50e3725d22c97440b77b542288537137d22a
15958       66578 b07b8ae2a62e3f956fffa1baca20a2     ebc4232b2d2154c0a98bbe                     1NdXMivucxpdpLnYQrshmcZHfPjDqvJZzd     3ea50873fc000461710de
                                                                                                                                       047e8800e0abe24eb46482add6c2f872d80133785e9cd6f7b4b095
                  062c91ece7ae0a6abf5e375f56afc7146e5 00000000000d2540f4a6eb299d034843a88ce2e557                                       9a2a018a30c5146ac642d564d7b7397948fa55837623001d0813c4
15959       66585 ae846d316d596e69fc6177857f9c8       33cd81b2d3e9d440fd4927                     1DpsTAuzWb6c3nEhVp7iLwYvcBUMVbhVB6    f684a6651422b2055ba4a9
                                                                                                                                       04609da95f4b4fad68d015eaaf583d8f01f4e3d5d473941c0519f70
                  430b732d478318a94b906ffe9ce1b77ad9 00000000027414b38b31cf33ae7f4e5cdff432096bb                                       8a4613b123339dedfa19b1e977cf6a2da2fc2e9d67a1f634671b362
15960       66588 64f7be18583d1abc546c21f3681632     5ef1cc4c59c6518b39f18                       1Ev38jwAGtXh9qZEdav2Y9NM1DUwAet9e9    2e4185bfdea3290848eb
                                                                                                                                       04608a0967333075bbbe61d18f7c15f4af3d479dbd5460af3e2c3a0
                  6f80f3c02d67e6fbe08635c99b4e1e0f778 0000000000f212b2b6bde6176fb772014ce55d31a0                                       efe8442842f35223ab2380bcaf3bcf23c3c3a121b32f7a2f3f77d765
15961       66598 ee5bfdc61b24d224fd25ea84cb91b       5cdf58a676fc363ef51c23                     1JmtXYHHA4yfSvXvcZyPHqv7kC1azjpgCY    36562e3a14665a63794
                                                                                                                                       04f3da050d12ea2b09f055bdfc95c5c2abda16039a7573885e8296d
                  bd5d530ad9c270002daed67bd59f5a1e9b 0000000001466798c765ea19650dfbf7ad69048d93                                        08cd09a8a47e65fded854440f081cc234193f397a7a8bc640ac9fa5
15962       66611 46d837d40fccb7416387fd2044a466     43363b88a81f57b891cbfb                     1AmzfC1ZVu3Nt6Us3oK3ApjwKYFg7Qxn4L     8de36a72f47dbcb6c089
                                                                                                                                       041717ae3fff90ad935e98b8eccd4ee2be1fda9a030f84faa5513ba7
                  cd9a08787864899bf2e908adc777bbd75b 0000000002c75d733c27b8f6d26f4e84b3329c0bb1                                        fba94379025d8ab048f024e5fafaa8562d98f16184aea11a0e2461d
15963       66618 d2972323ab73ed7190655dcb42cf16     8056c026ce420ef5e3debb                     1JoSpbPpcorVGaxFkaTXooggizCJ5C5K62     d02e82b637b0b9aa542
                                                                                                                                       04d620986f0195ac92640d2c8b011134c29493cb621370d939522d
                  05857edd8c09382e66568fb8ac9bda5b7a 00000000037df8fe2c0d43151497035fa5a73ca1529                                       877adb7f686e2fd9ccfe696ea4ad80aac77c7735f36b91aac6136a4f
15964       66626 4bf21d79607e6ba431489b6ad1bf8f     a1583eff804536c458402                       15MpKuixMzsbCXhiAakNqV1bmsNmGXxr7a    035215a59104da237c22
                                                                                                                                       043d0a4097001b8aebb4ecc71151d890f967bd8f37564e01687e6c
                  712ee8f821a7d4484eccc91232552eb2c1 0000000004a174be5344e55d780ba41ad09500aaa                                         ebc4c4cb2777576ba0edd85a38671a6a13992e08c80cc84c456e11
15965       66631 b0c41dd701c184a75195bab8d66b2c     953a083e2e127efe90cd965                   198XBWnzA66ZxZ8bgNzPRm94mkwLchyj4r      a5ed1351997f9c9b3ef8bd
                                                                                                                                       0411aa977363002de9061c74ecd1fe16529e74411f48fc43a55d5d9
                  ce3aba08fffd41534a5b1df336d7f179fb9 0000000003467519f2500789a6a1a90bb9daf39d24                                       6d7de9b4654d5f4a7ed230db2254c763239d20522eecce4f414e15
15966       66648 66f74a02b7af4d3318acff77aee72       a896ef75a5b22be782897a                     1Km3KuRKzRaQjV9An6v6ASrjp8MuBwSUqu    7531af685998aff0e18f4
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 889 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       042c904dd976fcf1b22b3c37a311063c821d6fa678c6e4029c16d4e
                  f28608d485613ba92f8c2ffaf0aed51d188 0000000003b1a100d6d1022f9e8c02399bdde8e474                                       ce7529d6ebf5d46acd265870b031ef3ff7672994bf3df87aa3423f5a
15967       66680 f3cda833926787b99e1a6a4e59c40       31c0bd67ce0d477b7cb06a                     1Lgifz1ujJPUabzM7e25D8kKcpNqB9Czmc    a414ec3c6f094574fc3
                                                                                                                                       041a8b724623944c655fba2c8156b46dda5fe2db01c521f20e73863
                  891f7d57de97f1764bf5b5e499f0006af0f 000000000370a424baedb1014d0a85c511e0d24aa                                        ab755c837b50c075ec76e82fd5a440c70865497f2f4c54f0b8fdbbeb
15968       66705 3b9940874a22779f45243969d8c70       8d23f6deadb0cc193b6c508                   13EZCz4BvDtiRVFrQ1v13UZGiDhg5VcecC     c05ca2ab4a7c734a313
                                                                                                                                       04a2af4acfa0cd150d97c8b7f920929fc649ca90677d4625c5c13e9c
                  8ce34ea97a73f5835a0cc808d6287ecaa6 00000000001bd141d4420dbc6bff9416897e94ebf7                                        4efcdea6c520c7263ccf722f9f03ddbbcbb3ca768e34d04448afc337
15969       66718 e66e09ccbe0e74ea876f7d78e4a5cd     706403401cba408b8247e3                     1LsBSCxzDbRe18BrHMe1UKXKS6eoa4tmxc     4e438f0db2a05c07ec
                                                                                                                                       048c2d748a0937aee6623efc5a68049901271f9b5508d87ecc374bb
                  b0ba3bb346365a23005a3c6a716f4714f5 00000000033175f710a8be1cf271fdf038068f2373c                                       efc0e35c4124d075fe37e80637db29ec9a274b42a458e816a01c9c4
15970       66753 5ea7f4f02fc9fbb4b3e0babbd0b0a5     c760d3d2c82531dae67e4                       18NMxTJhXnWGnhYzemuyG5JCkK7yigWyYw    f29d37dcdf79c7c92966
                                                                                                                                       04381ac401ea4f47bb1c1f06c0b915f3af65fd6933a7373b64ad77c8
                  9d5e1a5b4437934f4ea4b8e875539ecc78 0000000001007f2d55218f8d0843f75c12a6502eb3                                        b20f3f37b314586d4d4ca4f1739cf5f78da01ecf170b56cd1bf08792
15971       66771 e83a917c8e107fea2934999115a4ba     b9e9b5ace8763d96547428                     16n4Hs1M1AA2B48p1DExY5W6KRBDi1KJ2G     894d0474f66f05a678
                                                                                                                                       04004daa316a215a9bbdc3633b8a00ff98ba76396670f8afab91d2a
                  a6b6e615505d5bdf862044372f75273c8e 000000000595f24158a919011b80f265bc1d607608                                        ee8d51ebe7f9f80e162e1a25b1fe69c7f221427cb1da8f99f9e9a337
15972       66817 cc4eda4ea52379c62c48e42b7f0ddd     f86a9ae3e2e5f61a49665e                     1Py13Frr3ADqCKrUhnP5nobjD1h8FhRHBk     7c7c39a46f9dbec467a
                                                                                                                                       041163b5342008954680f820820913d0634100c797d6fa29a59731
                  2b65cee6fd62062a006ef2fe32d2cd3ed9c 0000000001b746b6b233de54c4eafcff0e317f0bcde                                      c5a49a6ec679135de2b1b556e5c6d08231a1f5b73070c4f0cdcd696
15973       66839 1c6a86bcd0e46894d22e0af473f21       0965751fff5b5cb32bb5b                       1NSFx5hkzjbR9eGQLX9JyCk2Q3fb2xJkz1   7921716f17a4657465e39
                                                                                                                                       04efd7cd785404b644d9bda48806a54059d8a128af924ab6402294
                  d9d7b5e60ae021a2b957fecf1c710f8d6cd 0000000001d3874a52243f6e430bf5e11806bb50e4                                       25b67f243a273ef5fa251849f55077726da14f286753f59c7098ca7c
15974       66851 98ff1155ff267b1b478c1adf6f3df       604055f5de5b379b76895d                     1Nfkt1FMKRSsdHthti7Ler7ApR4pFMySPv    69bf0fb4080715970225
                                                                                                                                       04efe982adf17db04e71c74284d92679c29126ba89cc8c64c458080
                  f7c7d4a0a963276592014a35a6291c9048 000000000527aac14cd86562a13b61fb8e56a548cd                                        ee615d6cadc8a7b08e6d718666787dc9494f0d9c3f0e7b8b4244503
15975       66864 21b4c90dcf90b6f7971396d809a866     693d50d5ee5f82c73b6942                     1PUPVnVjwevNfB2RPkhHtNeP43G1WoBmh3     182f3b7a079f7e907295
                                                                                                                                       04a9e88f20d32325aab88258564a36f1a336bff6f3a728d246b63b1
                  27f9289efc0319dee14b1bb6bed81b4627 0000000002180cb0c7bed826e4c9b91746ebabf9e9                                        99c0ed17ded5ab00fc8e911d6d60c31b41f67e13bea48df20b9b704
15976       66883 82d2fbde8f6d8ef84230935fc98bc4     f7dfdcda5dff7fc7d02658                     1Eqy5fwLbftekEv4gUcqUixyyMgpwuzz7D     e8981b2137894d66b1da
                                                                                                                                       0430c9285d86d3d95dfd046ce0017cdd06f5aeae4e6c65c0a4382c6
                  bd111ced87398480b0d7663464c2440700 00000000059f769013db8cdd6b2dd9454d818f1a93                                        79e05eac1b4128a1f490e6da19a5506e4779f19178600a08a58ba6
15977       66886 9a1cfea9ceae92f601801e6edb7e4a     a3d7e98731589079c82fbe                     1M2kJ8PpVcuS9hC2KPjKKXyK7KuerDeHnp     63c8a08b72b0adea1f628
                                                                                                                                       04b8dc33756db350a640a2f052111c326552d010cecff60022fd0ad
                  3fe57211fad85fec36dca4888fd78062f23 0000000001856482ee6b50126c3b8c18a796e9769b                                       607c004c7e3c0f377103a05db4fa07fc164f390f863f5342ed15f8ce
15978       66970 1aa11fd8244207a13bb21cabdcb9b       c149016e6e457fe2738c50                     17h4rz1FVyLtb1K9Hh6T6yZ951MvhA9hMt    27ae1d8a965da4802c9
                                                                                                                                       0493b705d8b17751a528a40b640e8bdcb328edf9ec14562b71f31c
                  744be07a705b135b71f7542164c0121766 0000000004e8c2e8b41a6062cb1ee28ad99b344143                                        92e200f216bfa425d2daca4044a8ebc0af8d0964d4816c818d553b1
15979       66990 01a3ea4823a4320810bf297cf8d7d4     aba573328141be2efe5a62                     16hNmctGAmZfiaMiUfzGdsBqiHrQ2QPhGp     7f61ce7610ae9a0b73952
                                                                                                                                       0465c178382a3d9d09e2787188d0acceddc66a957e40de36ecb90d
                  9698058f469a5fd35135641a384bdebbde 000000000296f894a7dd5f93dc102305276356b58a                                        9bf994875ab8d1ff86b0c3e7dfb96d3907f51fbb8eb8dee42eef4a69
15980       66991 7adace0d8723d3b342c7c30adc4f30     55505379a0fe13b7a717b7                     1Xs8Ab2nefXJwX8KLkggxaBtu9VLkz6mu      f47eb00a3b7b5bad9139
                                                                                                                                       048426cd8876b8dd08c0cfc67c8cbdf45cde23d79bf8ac54e79ed6a9
                  dca573de4783b374fe03936cfd6c4f6278e 00000000041826995db609b39f0fb86fac8d3f6b267                                      4486e04322da36cd919ebf583c9064ff4320947528c85932e707f0a
15981       67026 147af24ac84859ab0a0295af6d92b       2b81b3f2dbfc831ff24bd                       1AjhxRtSc9kLf8gdrKbAGneJCS1gzg2s66   c515910eadae4398a5c
                                                                                                                                       048252c34e3bb4a6453502c0acae345d9099deb238fef798b11efb3
                  cd5b2bf5227dee0eb17d4f16752effb2dfb 00000000050a5c85da3b4868dc502fcf2d1652f8c13                                      559f52e36bf7369cb71fc6febf030e2dfde6349467bf117384dcb548
15982       67027 7b67ba4043c647b9b55d57aa83143       51e9271bdb0537502761c                       1HzGAYfRRRgiFYQfrPxhF4xizRzArDhJ9y   abc8ed7c6428195fe62
                                                                                                                                       04f7d243ba4cb787aba263b6024f56204c534de1b9063bc1d182cdb
                  15c99183ae75ba97442b03b53fcf2199f28 000000000337cfab3d869921aaf9409f1757a17e85f                                      90e2eede5c64a4a174b13442712be3fc6f72dce3726d39592fd6b60
15983       67029 9d14635106e8e7473a5d05b2cf71b       74907af711ee537cda142                       19BNnomKasid3m2W9Wb81qoFJCqAsu1vyP   4caae7107dd9ba032b23
                                                                                                                                       04c4ca19e6628e089034420e36250d8b8754e6c1ef69e8efce9a915
                  e55c3a55e5b8d7434c8d5b97e6ca07c21d 0000000001c43d03acf0afb1f3c635719043c6f9550                                       f00901a79199fc4c4ab2b73148db7acc956afe640872ad48c4bf89d
15984       67058 2baf1ea3ed5f41dbe19afc3ecb09c6     2318ef2321f473a7752c8                       19qGhq7pvFBzzc3abm4pj5TyLciysbnzK5    79eda5c2e74990852281
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 890 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                        047f6f245f639e20019bfe756fda84d1a810980d72fede6992f88929
                  f22c69945bb878785b94cc21d02aedd342 0000000002921f5edc5e817bc29595ba9b57eccc20                                         261c0b5556d0cf7759cc6a24a7f30351003ba34bbe35288528262bd
15985       67105 9cbd148c5aa2c446dbc533cebcc2c0     6fe554224902414fa0d2e3                     1ELSvTzpGK3DpBnFqSywvZW3xz2utCnsFp      def78ba16f564bcd5fb
                                                                                                                                        04b3b9309a5355db418370d347742e38758c905419bc4c90d16698
                  65df4fb3725f059465ae93108271e26bd5 00000000022365927fb09e18dc4574f4c424da998fc                                        67c3ff7d47efcf3c069dc7c6643934c48375b64edabc62b1a3c274e7
15986       67157 e9b39f74679893b4fa048318136e57     305f10c29f59962fe4662                       1DGWivpu9x1ZFkYJvhS91o1zp851CguPXB     0ebf4b0748ab26ed069b
                                                                                                                                        0481b5f8d18a7dcaa8def438ae529f89fe2215b32d4d82f27f2fe0e7
                  7863f7b63149941a6cba352238443ae693 0000000002c719a6d00c577522ecbd827906815430                                         3ad0b9a2ba8ac722a87066fcc3050f5351c2a3e3b508586c9845a1d
15987       67172 80b2f80bf49bdb7f0985717974153e     7d54b37764d9e5869edf6e                     1HazWpE1zKjwtRQzz9hQZzpWtKeCSkipDS      657f04b04c3e7457c5c
                                                                                                                                        044ab4ed92482ce6d10b93ff2b0afacde0e5249753a4dcf50899a58
                  7a2795f7b0b690559aeeded080b0c8fc7b 000000000021a1f35eb3963cab2ab778542fe1c14f9                                        326a0b083ef13bfdb7c7e138a7c89ed7ca66cdce10530ed2a7fa02e
15988       67233 11d6513cfc6061d5c53a22618042a5     6e1898e3400d798c8bbbc                       1P3Kj6xV6NC8rXqyfkswmg8gLLBr3UCSiJ     899a2f86828b45659d5d
                                                                                                                                        04c09519d3205e1bd4d083363061594cac8b5be3eab3abcaa27190
                  3c08ab35e9bac6eb44991e4354801ba592 0000000000d5e4e413ae70920be02e33dfcac94e0c                                         74be19065275654b62e2d768c4795f62ebb6bc9a6ec6ef13439e71
15989       67265 7022f9326a38773ec3d21d9057a00a     d9d16dcbc033858ff4fbcd                     1JcELxT9a6K3aAzVfSeJgPS8vBPrLZDWet      d246a6ade02711e3fadcd6
                                                                                                                                        0451edf65b0044a7e0f5f7fab2b20ce141a0946e677d87dfb0ba6ef
                  f45760a5cf042c9b34e3ddebf887fc7818a 0000000002eca41ff8c96f7c44f762629dfef4937eee                                      4ba70b83a1bd84d41122c319cae2b21a5cf88320df20df35187625d
15990       67270 d2bba63c89d018143d6600bfca084       f3d4b190c503cfe18598                         1AH4aHeMRAE6cTdTXNqx49nvCqKGkF5ibm   f1f88993b1d9c8bfecff
                                                                                                                                        046d65277a86c43ce9402966b454dd3e05685cb37bf02527d69072
                  d637db8bd0ce5e9d75024813155e66d41 00000000006b917e73600d38bd18b05a9c5de72fba                                          2d786aaf823c8282fbfcea29945a9a530173be3d96345727a73655e
15991       67295 3b5cfed43a70da7d6fcf3a0163d61be   823f217bff84c9a611f8d0                     1E5Jk4Nxb8g9xDVf8WHQ9TNGbwiKd4wvUE       48f5bef802eac57e2d374
                                                                                                                                        0437bb0cf0300ccfedb5e224da431292524ed0d45aafbb2218ce6ca
                  814b819083e83c2d2262854debb8ee19b 0000000001f4b1d14624d6f590b9d54e0f857c70d4                                          0db378f5827fa8e4afb254ca1734ef49356a820846c49415999d825
15992       67325 8f7428ddb9bc00c9617ce05d02a654a   0c52676572e529222ac2e4                     1QD9DMJYtFWgWd6vP5pErxiuXJjm7Q4gua       88523c36334459d07677
                                                                                                                                        045fd2988e37f07cd4fb59aeaeb81a98f591e031c9b5dc21a931d66
                  ea733b816b1e29aec2df510ddd93cedb1e 0000000001a4e4b9bc9696203b5a613b65ed37f91f                                         eeba2be44365e3d8f88c7dd7ec97dcd2417a31c0627ebb22d8a4c1
15993       67327 b03cc3deb66c4a2b80628be6c6f41b     ecd4c7cd8272197bfe26d5                     1L57G2A6QTTJq6A2stqtBSEjTAcSnuaktk      3a79d3d1943439a7933c9
                                                                                                                                        044e15e24d25db16f63b88812b354d19cdcbcbe504c656d0d2988f8
                  6993c6d10b5d0e6286d20596aed3364e1 0000000002474262be635eb11b643cd224d34bc065                                          97264d9bcceb19023653ef968d7301941ea96fcf9c58dd0b6bfc5c7e
15994       67342 dbecaf8be308b0467613efdac33e6d9   17c0a1669226e66d7b3de8                     1GZ8aS7eUkxdP5x658Hna5XvuR3wR3wR4T       e0b2545a16d7ed45978
                                                                                                                                        048c84dd1a1aa5766e0f60a57389d4da33634b9e4bd7dd8fe089e1
                  ecb6b95651d08eae2e4bc100212b61632c 0000000001903b436fcafb2bea2796e956122f07d9                                         779972420fa1a3ee971eb5f3d9a944b0e0559824fbc19cd3ffda810f
15995       67369 1787a45dfe90438958d2ef57279f6e     bad7abb9f31a5448b2d819                     1Jd2JKJZGiptntdY5ZV3rPXrvz1MB1a1fE      5ae6b47f2e8a27b71163
                                                                                                                                        042193372ea56ce752b5cbdea7b2b9dc07f773571491de66e151e3
                  26702fb8dcd2388ad78966c04f7d7ae669 0000000000d8bd6396385401ad4116c6035a59c075                                         12098f4d2fd09abe236e0fbb51b0565a79ad015ebbc396b44ae384
15996       67375 e838c506777033d2a5549626c4ae8a     793c0fc04f28e12cb2878d                     1NHzv9fPcPtdv6YUfx3tp1VfK8KMEDp8At      8cc219e8f73d79cdfdd816
                                                                                                                                        04b9e39b0c1c9e8a5a2e4e694b3dda2da933c136320cd0b9ecb8ae
                  f44e4f2169eec3d5c27fe1b7a34b239eca7 0000000000cbfe41e29aff7649b2fd931d3a5de5951                                       0581c8aef69d001b8ce7ca29ff085a2363c3d8b653be6732a87454b
15997       67378 1b11e3421c6624ddbcbc52b176098       8c7477d61f9641d6bdcb7                       1GzJTduk3yPFdhhSpnw42ZXcxeYL3MU7q3    98fb42ab7f981792e900b
                                                                                                                                        0461894e9f178f10322b01ccf0be549c0b4aea792c95449117734cc
                  aa0099dcf12a3ce819cc01331bf499ae9de 000000000205e6cdf4783bf43b665ba94d4cef98890                                       9c9ed38d5b154de673404fe8f5e0424a4869b97632fbbc03c42767b
15998       67449 594a7b961c0ae35dbf80e0f5e0e94       20fb5ecdf1fab1bd9dff6                       1eQf78yUMi5nskZzQ2yxB1WDWt7qXbFZD     99ac2452b406ff283224
                                                                                                                                        04f60b5bc3da967b41665f289f900399006bca83a3a26cee24fdfd3f
                  d939beb6832db1e3ca69cc9b22f0fe1c91b 00000000019627e936a84eec110e319dae08216c50                                        e8f59c9b2de8ca9371e489f0b14967f44d7e116a39453fec2dba1a2
15999       67516 294add80d8236e36a29967d3baddb       c569e1331bc9a1c8867a06                     18dukVbLjgFAv42tX7BgQVKzeDNGGk2b9V     d96e69cfe129e4d68cd
                                                                                                                                        045386aec8125b2887729ce9197f0119d1d666ec7311e07f4e76ce8
                  7892c1d7e7acf467a8ef66efbdf0c413430 0000000000660bff5af3226978670ee2b35ffc679d9                                       696ec98b6e653efab74e3c6cfefebd79e0e517a2c25a65035c06acdf
16000       67525 e526541e1dc40726096fb1ae5c5f6       7b810b1d478e85eb97a64                       1J84cEryna8ofHzmrY2z15Nhn7WE2L2tBX    89d2e0e64a1462a60aa
                                                                                                                                        04d0c14521dd6aa1949f0503c514a24ed5f765761b1b0d49ed722e
                  8357d66a744e1fe965d4fec74d2b65907b 0000000000c16ab22fb91ba823708c9ddf479c06bfb                                        acf10d8d878bc9c66104baeffdaf3f320633db4a26d42b5fb0893c96
16001       67534 3d17b049a66af24b35084f1d4eb0d4     617b7efa3a9fec5bc0255                       17LmEBkzhqSJ9Wu3gXxthSYgPhpoJFmbd5     36e200accc850cdcb584
                                                                                                                                        0487fbb94e4a7fcece9c4c6efb143460dac8765aae2ec134caae618
                  7519f7033e82819c4006ea144db2eab6ce 00000000033ff3c163a99bdd9d3d2fef55d5117677b                                        98a4d239927282acd5d7ad02cd6f381dc6f8d09760d4e2d9c8dc3b8
16002       67591 5dc9e32279a635efdadabb6c3a2903     a3fadf8bb5646e87b410d                       16GgUt22bAt3uE9xzwfggTaZxKMmBYh1VS     135ea5bd5f32ec1efd92
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 891 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       046514d74eac7232919748685ef1ca96165ec397a54e6690c0ac31
                  b378daa82538a7efabc949535924d112d9 0000000004e9e8ce42a2fba81063fe1913a26fb73a                                        145846fbf1e110846dde4ade5a00a753d97900f0929676969130fbc
16003       67597 43b8c059e7ecdfe6f523c25d57ceb8     391a8335a9546a046c82ac                     1AGPSG38wnV3NjsMuhmS7scNAYKq7aJXPc     a62184b4c005f1f66cab5
                                                                                                                                       048ccefc095268ba8ded17a018d4506c19c72c7ee0f3ef93241ab04
                  735da71f685434865a8383a84473a7b9e8 00000000045ed212b49c76226ee79bb94248ca947a                                        4a918bac603c0732313e2230ec138a98870e0075725576baf8e421
16004       67617 b40addf314989131f89f38edd85d5e     15e14d89fbd3848ca28492                     1GZkfuEdsDM4MHdNzbmRJrvCKrmj8DGme6     a1c92d1ec332c14a8c15b
                                                                                                                                       04cf9e3ac062c8055052b5f83f775d15fb98c13d8f3279e24f9cdebb
                  18f0ede2bc160de227c3b8ae43dcee1c0cc 0000000003aaa6ed3a1a3b19dc1644cc32c0bd5433                                       b8f2bdb72c4cac39d405844faacc327122cf6829ed648826be8acb7
16005       67639 a799af7b2cf5aaee9cfd42a8b7935       8d839aee88680c63fadc71                     1GqSX3LHJtkdmwNpGTs5jiZmg9EFewiwRd    4fdb2ad77da7a6490e3
                                                                                                                                       047052ef3f3385ada8074bfdf207887e5ba4e94590483be67bf37d3
                  18507ff8e4d8735e3271d5cdf13539b3af9 0000000003c3b6d17614dbc77edde5b4edf09bf320                                       c40aed697e4b3aa6d2825f2dd95dd33599606056690399001e7556
16006       67651 9b1a0015de1c09ea23b79793d5258       6ffb4983f65bb17ed33d64                     14SMsAqKAw1MeSKe2sUomMU92Jbhwja2WS    043eade01c30554318ba8
                                                                                                                                       0485e646ba748709356dfbb75465563fc7954d547fd5bd9c69f66e9
                  87cab3357d346d726aaaefba87d8940296 00000000046f7b77661c609cefa08210b5185d92aa                                        91c61e533fc876b74e0e638a5ba22ea94111fa4795a4a184b8cdf24
16007       67690 88d9607e09f969f445a57c12a916a6     3e630dc5d75826f23fe323                     1EMLQWjhgkMeA9nN6mxZVQNVcBX3joDG5M     e88b24787d1a24061795
                                                                                                                                       0406053c9adae64db8ed7ce8896b320971760404d98863bd4a13d5
                  1e92afecc656581891c9db1012a5ddd8ff2 000000000559777f3e8745a0920657c09e853aa2c7                                       3d2be1592abbecfe8d96a2587508772e70cd87893d4c4c2e465af03
16008       67708 4bbe7a262ea856e0a92ebfd4c61c1       e23375526b87e7b4588f2d                     1DwadTPXdfw35rciUKjGSmgy8MX5BCvqM6    f0a2647ff74505dc96a59
                                                                                                                                       045ee0d58e6f7e895943fc147a4f5c5d2fce4989197904953205248
                  197e465a52bcedcd83179aae59ac0f2e8f 0000000003ad86bf2dfad72d92c62ab2c0fdd47cd9e                                       fcf2f8a12d6d34683dc110d50878e63fda70cd21307a6433e826a8a
16009       67755 35753e3b28a62f78932949b7329961     ba99e70886db088692405                       1LE2aMiZWbKjdDyqmZZBYMcHLhg7LWUKZb    2a4a4f47759b033d8099
                                                                                                                                       0432b16b9ac6f6b12879cf2d7af4c121769e61c4f7bba37431cc08c7
                  9671a30e5271a1a470b97d20f22443a040 0000000004efe3d71c8ef74a26392f3529d006f22c5                                       ab3dbcb22944b028ef47874cfe269e0df5c7927dfad1b04dcd52798
16010       67761 0ede6f1937fb8ec2b3fb47ee032aa5     d387463a6aa59f577460c                       14Sw3s7miV8aMxM3ZVc9ZKBJMG5F7wBAMh    4df4fa7eb313b4c5e07
                                                                                                                                       04b23a97108a2f817350f6f75af68d330e47f8edbb845fea8978325
                  e5d32bd401ee6693a97f2804120ba0cd27 0000000002714fa87b9e50aebe2e15cc7c88b2f94d                                        2305a45738218bf55f551f5a2bb36f74145bdf3eeed97462a6b7bb0
16011       67781 bf18b1e0057ebacd18f9a5b547b102     b8a356d20ac22ce04acba8                     1LsmgEsvAPE5BFReof3N25e8gvnT1Z8EaE     4ec0635d05fa56c1e808
                                                                                                                                       04e11befc04a1cb4cbfd3188300208efc859db5a00569da83e1cf3d
                  7c943f456e1b41b9975da2f0269961a31d 000000000588495f76edb942e93deb453ce6234a68                                        d63afed92d90de75835f17524b0764f4600bcc9ad6cc404d1661c35
16012       67799 f24d66835e743fb0c477024c920aba     ffcb508c524c1179609ec5                     16smjtES4fT8GfrWSpunCjxaupnaeaZc5P     3d71a4dc76960c451d35
                                                                                                                                       04826a766e0a457a5f3319a9082038abb3c9e99d23a96bac21d03b
                  dfb3a7b84888123c9416cf1aae61b9fd2da 00000000012bdb4b92a14bf4973370ae9c0ff36c328                                      9e7df5d6d42d82e6cdf2517ea9c65b52205c3eb000c420bed519525
16013       67804 e031591796dd980ea389d00946c04       6bd5f842748ea91f6f90c                       13U78rHAukQcwLnCw1Uo4Lkdg7XAfdRt74   cc9b8c5bf9f278cc88284
                                                                                                                                       04160cde4a58e8ec177a897a5d02d96b2449302a4e94fff9e9fb1a5
                  a706d68fc5348f0291f37b0f889afee9bef 0000000001b8352b39c3195bf84e816fcc7cecf2a34                                      7952d0d381654d5e6079547f1217af9a8ca794846a279a654f4dcab
16014       67820 db018355b5ac28c3a3e73452fe8a8       6e2e56eb3fed9cdb0c11f                       18oDhuJFaJHUpLxhc3q2qzbePx9b4yyYrG   ac7b7aa51eef7dec9e9b
                                                                                                                                       046729d304183f1b66b2a6cf0411b76524f5b754f1e2d6944f09d9c
                  db7aca684d2468bc15dfaf939df0f3d25db 000000000002da2909e411aec8470354b8fa3914f3                                       0fc42117934caba957f4e88e46172ba425926d99f251e027844e8d3
16015       67829 c5536518bca905d92447bbba4edff       27d5170524052e8bf9193a                     14A4cZ5bGe9fwezrvYB2qMDPQWASdSrpUz    697d42d56f0a849163a0
                                                                                                                                       0489fc6227c3b9c92e534318b75539cdd6198a5a2cca79f877e1f5e
                  ce394e92677e2cbe8e0ac80db91f14d580 000000000390d371bcf29e1f9e90c8c2073d620e06                                        36bce0e269960815c808c24db89de02d3e710d5ae1c75acef9bce51
16016       67873 457843fa40cb45695470d9831d5fff     471895b99031e7f42f0d94                     1CY7nzDzABfuKdZTGSaEmxgoZt9g8hCz6t     463c430ade22e698686f
                                                                                                                                       049d9316baacee36d89604cd26db6135cb5e2dc022e64ecbd410dd
                  3ea32fb5a2e96e03419a6ee3f7c33aef01 00000000039a0dab7e032dbab4dc9a8188d41fa41a                                        938a76c5a25ac2dfac860082c5e78b4fc55db5e757f79e98d00a076
16017       67888 34de219676e248f0c8c1fe74ce68e4     2174def4ff9e646ba727dc                     1KY7WLbXHurUaAbmuGzLV2HBLMjXPV4dcn     90c7009dc640920d7a5c2
                                                                                                                                       040117b73ebe099276fce378565d681b6728d2f7dd54051b54fa97f
                  649750cf1d328677c01545ab4df94fe3de4 00000000007b9da6e7076243c0548127b8d0485d6                                        b559e0eed1de82b8763d666f4f0b804a5d61b8f65f181c54401ae6d
16018       67898 1bf15575af12d17fe70657d89994b       0c76aac95b9380eae9287c5                   1AfLbEKQofF5sNQFBbxMBGH6KBmTNr6iau     0f6ca153771d7964dae2
                                                                                                                                       04cbcb121ef9e7801a812ea7bcf4c55c2592142f0e802cc4fbeaac62
                  3af08c90cbbdc1841d71936e381a145e46 00000000031951c96e6b121cbb4f9b086ccfd26a5bc                                       327573234d6f01dcf3bf2b2b91b56197f2f63e8458179d878bbfc6b5
16019       67907 d35e0c6b725e308da151c9f18bc5d5     3eec8b454657071a9e906                       1HqiwD13iFBDDrc7gXUo6HQB1MoyibGyvN    c20ae9e677721e6459
                                                                                                                                       042991c01e8b0db12b8cb1ad30a7856b3310a706ce14bf8ab4dc2b
                  2f61f15141151b86faa7cadae661009ca78 00000000041c2633b36d09f9ed0eecc63b6c559e48                                       0f786641f27be71d2ded2db4707661a3d34e8addcdb11559eb929a
16020       67934 1ac32078e3db6479e824cc6ba5743       bf736a1b44aff40b64bbd5                     1ETugu1Fh3Zv9JNDR5V6YCPVH5vdRwtw3L    f4c5f10b0810ced4600df9
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 892 of
                                                               913
        A                          B                                       C                                             D                                        E
                                                                                                                                      048825b78b7fd417e9636dbce10dcd6ef58602aa0fc49c9e228694d
                  7953cf38bbdde06df3e735d6169dd958a9 00000000018974dacb2e239dbc7179a1732bfd11ef                                       a9f3fb33146c04ffada7e5ad8e389298f3b43730686bac4fa7bd3224
16021       67991 fb574c4f3adf010a38c52cfd7a8b49     7db89b30334b947cec0f93                     16GShjiPcGtieaBJUSzeFb8cUzG7rXFgSt    a644b60b30366dc70c9
                                                                                                                                      04d9bdd8a4b670f481f8d5fcab6147edd7a575a6be7ac25b428caa9
                  e0c3600ea9948af85458815e655736ad74 0000000001d270742daee0878f1b1c2f492bb3cb28                                       82cc7c8b41eb9e7b2ab6ff580d1975ff5bd630dd1317dbf48a52d6e
16022       67995 e4b18db6ed3d22d8758b08e334bbc8     9d9ebc57a12996f1ac7a8a                     1C1TYetPjH6fftmdsqbc1tbjhbdviZJQu7    903010d8b41cc7ba9e04
                                                                                                                                      04651a1a45b154f0c5577ebfe9855ff55a6875b05f8c61c6b998a18
                  c2f0f2d38056c15d25d413a79b364d0741 0000000002c317884cd43f06bd88e4e40050358f83                                       5a2e694c32f7cc2546b8572db4fc5cdb59c7f4657ea301cc717b1f6f
16023       67999 0349447dc1f1c6e71bc725fb6a0089     19fa5a6b6ffe75857d177d                     1JabpTEKiADMAnmKTncVYzL3vxZbgtpYvH    2cbc56abd7a72c50fa9
                                                                                                                                      0437e293adbe9bd201617476aff9048fe60a4007b5e9598b1eb492
                  86cb439d311b1b413043a75bae7a1400dc 000000000303d2060e8d0f99c4d64c0d7c4a23a418                                       8a81c9cc6921dcc8b7a50ee9066b9eedc36c43d1a819a99d4e1c351
16024       68022 f317bc6a3d0ba50b5bfcd841baab48     0d79447192645313bfda5a                     1SxZmGrZiSJTDusS7vPadSF5aTpqucpPw     8357b54732993716335f5
                                                                                                                                      04f7460cfac80b2f8a886fa0b00626a5ce33be7f384788371ef7edc3
                  79cd3688fa3899f604e626699615720211 0000000004e6f5a32b136ccb87c0baee534a7c1bb5                                       a21b266fb8033de758cc47289182eba371fa95d144732b92bb3b61
16025       68027 cb65b4a6c6261018fbe50cc6b825aa     77e4bf0761a1506355665b                     1LUSFWmQYmRNkG7tSgRGusY9rwrGXojuqp    c5a01c8a24b22689599d
                                                                                                                                      044c2cd2e92900bd70867e944a9271a8eb33e816fbe8dfd00dbac3
                  228ad911489f0470443d6c86ef2526f78f8 00000000029bab2e3c948ea2393f650d52d59ff511                                      1050a772fd3b0c9e5ef84dcbcf6a8f71f01fc28726b6dccc62dfc876e
16026       68046 437c796005305a0918e567920df5c       a10dc28115df44f52bd082                     1NYTWNrKKsCUQfHd2wDXAbvai2DQRKgjod   25e3399104ee7855dca
                                                                                                                                      043055627457ccb3e212bf34d529bc3a96e940dd8ac49b402a992a
                  92a1a4286f7b30180c967d629cc3f8c68b9 00000000051ef7652d79bddcdf74282d4231147c44                                      38f7dda7b99a98453a8352ed159c3c5898ee6d278a9a7f7c212585f
16027       68072 680ef5b23864ed3c2b69de4fb742a       a95ccc56a40d944ac16b6d                     1A1hAKRhBnXFFFAzA61qTDy6cGcqAkKpMQ   f0c94fc9da92cde1a887f
                                                                                                                                      040392cd7e078359c1d8a5220c59f63fe30885bb97a1f1092d2cf59
                  3dbe04d425c033f15d7ea387d35b831a1a 000000000265db67a09080ac81b197af4a0aa2cbf2                                       7e05a6b77b5fea3cac07c3fa4eae721ec070efc59a5b2a3342ef25dc
16028       68101 451d73e0f7cbc0679059dd5e322d6d     e334c80c94a4ea341ca9b8                     1LMTxhfHYMAyprAWAW42dKdkRrW2bFqdHk    fbbe58c97c4d0299937
                                                                                                                                      045e959c54b88c6dd19b3ddec5b6117dd8040ef043715ad2b66133
                  9e13e0f187ad62fbfda47352af675d11d11 0000000003a80e16a1192c4f32e8ac3703e3461450                                      76752934067edecf5ca6fdddf165db3d50fd7cf26c2b7b5f368a9d7a
16029       68130 e7b616e95187fb83e36057be2f8b8       e1729d854be17a5b0c57f3                     17mhrpDvEnWpBHqzoEHASVvTpF1cuuxZh3   1060f605fd01d01debfa
                                                                                                                                      04308dcb76aaf7dba6594d1a14886144ec80d4e76d20bae391bcc5
                  ec48f3457a49a68c832ceb9f634a5b40b3 00000000051f1b2e9c0efe11860a85cf016cb85c0b2                                      bf21eceb92c3b6ee30787365ab986254cab65a16275e8d66ae024e
16030       68147 70d9f810ccdf80033b15332b40ad0b     20d5bb581f459a31ba4d1                       1AiTULnt8RD9e1dV7JnCPfmtReSwBBJjfC   788ab3583ae35b96335779
                                                                                                                                      04aa26110d482225a32fb83765800650eaa74e33d3c5a7a9148285
                  fe1031dcdc2791b55f5abc043227c29acab 0000000001335d697321cc0fd9cb41a6296157ada8                                      637de0d6b31837339c70f2e4d8ff547add2d82c24c13be1fe8ecefe1
16031       68220 a2da44c7df46ea63cd9013fd458c6       2e8d22ef2625f643855a06                     1BxQt66cb5DBbVsEVdR4fPki719WVFk8Nv   7a98c7f58bfea170a9ec
                                                                                                                                      04d5fadf913f74aa2679807dea5d391c32dca2b2c101eaa4670712b
                  2ee80d10c0590984b1594cff0cacc12a397 000000000481013483c526ae1837b67050ee9d8a2                                       dff0553743a8926c7c8935401dc996924bbeb20337f462a20913f84
16032       68240 6cbd61f28c324b01f965707565480       bc0d0730d9c1f6ae83f4d42                   16NP5YsrDV23dZYcu1zsWQtyaffGgDRog7    caada783ba33ced2ff59
                                                                                                                                      04fe49054b84324619ba1d29ba17a3a9557fbfd8903aee179f596b2
                  b34166ed0a6f5d5f22fdd8c35e17007eb6 0000000002f6e1f25ecd3835685ad3973544d62f31                                       4752ff84c79fb331ab2bb7c735151a36421c4d3ce41edc1e0b21c38
16033       68257 eff4086a082cdd325ebe7105f5a432     9b40dd1f3ed2de9eadb9c1                     1AL1tFJNdtABZ8mi5MyaubCyMZ2vauqAEV    cc83036aa1870f7fa2c1
                                                                                                                                      04896f9507ba19a8cfc57288efa263f544ef54d181e93df664f70019
                  a811a3d3d95a7344958d79f510ae04dee9 00000000001afdefe0435a0a24b4b3d5f9e1be6c0ec                                      2665b242d6649726fe3cfa45dbd4bce1980bfb5fbb2fb4f1d6d6a92b
16034       68261 abf79332094f947e41323c5fdbfd24     f6e8a11d7c7f369b1bca5                       19TJa4QnfQGxbP2PsRuwwYNBBpB7j9zzQB   a12ac928e988e76284
                                                                                                                                      04cf86b29e9be4e4dbd5eec600f10d25ffa41bef4ddf5aa58906c96e
                  e3cafc0dbd2eb1104b20ad26bde3ff51708 00000000024b28070a5024798a6dfd4b7d965782d8                                      bac2ecea81237d53f61a81a3ffed244386519acf689fa14da66f52fe
16035       68269 0dc46900c3c2e450ad72b8c0094ce       567cb410c425e9e5f97142                     1PNxitr3NzGYSZMmxHPZTXA8HzGQhZqvKk   94fefd7dd58b48d992
                                                                                                                                      04cd991c656ac9679065dddaf7d9cae8f9c36b75275a31615fb4a0f
                  1b744024923197eabd8614ce1c5eadda68 00000000025ae3b650e3b1b58de147d2828cb00a4                                        5088eda8dfc4414b9233b9d18732108910d0614ee3c702c654d852
16036       68287 84ed879c4e113b819f4c47ebf1ca34     a26b399e7972c6c88da60cf                   1BFdVeXrEhoQsP6Uz4fsdLU5m7emb9nedJ     bd08a47946c1420d82f5f
                                                                                                                                      04f50bdb5fbb6dc98565ecbd2de7f699dc547fa4ddc6cbc54399bbf2
                  0fc999007cbcde5d4539e724bac538e7f78 0000000000e61013273b943c58a1d98477470fb2cf                                      84a8ae038d9911cb2873f023376ff2f7fa6f381c14629101cb5ca284
16037       68314 83a81f0bce422d4a07a799823e52d       9d5e3a3df6691d6b79761f                     163be27afEWKjnzzc4st2XLvZPFjttciAm   45ed4635a5eb07093c
                                                                                                                                      04225d4497ed14b9b538fa7769bcbd662feb50495cf3004064e9d7e
                  02dfe295909ff97fce6fe803da0d7ade041 0000000000c0bdba1d14a5d51b611536e94c264c84                                      9d1901bda3b78fe6795f615e7aff6839f4fb3db6e47cd89d3dd71d3
16038       68351 a624e6d1ea25cf3dbb46bb07e9c83       fc160907ace267bb60d6e9                     1LCT6gNwTSHC8aQY7ZB4437cFSo6wxCkLY   61de974a3a715cbe81de
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 893 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       0437f6d47b0462c6136c865fc54ebffb6f2d5b3f3babb13b308018f1
                  2b1eeebeb20b5daa133b900e32cacab10b 000000000146da6e516114a4f8ee9eadc0416b67b3                                        5aa5dc3120c908402d0adb3e372076482305f2b81e535124a7ee5d
16039       68367 3526db225b0aa9ad6396f3fb70ec79     a536a96986d3ffed03426c                     12W9Rgnhy4cR1vCWGjRBYNseVWrVYxNnf8     955d43e4e35ee06beb26
                                                                                                                                       04747b828ffccf9275ebcd415c0bc96a0dc2ffaf9f5778b14f1aca316
                  e585e75e8ef6b1df50551753227aecf8cc3 000000000379d5905293a33095f48da436afbcdba5                                       97bcff5751ed341c78b3550fc916815604d8d155a4390cb57766afa
16040       68371 410b1d0a0b34acdc7ea85077b102b       dc49813a619685c1fe5bce                     1Lq45TtMhMfXDWtwC8K321qfxC7hnH8z5o    7de59c5d3c5054355d
                                                                                                                                       0487e9e7d38e372f921cee0cb87c5b8bedc5eae2da096e82c6ad21
                  cea5ecde96b6e0210ace337ef0a44b2c46 0000000001ca890eb7ca11c22680e13800c54e9cb1                                        1c21ccdedbe1ebf90bb0fb06f008219719ba369fb877ffa0761cd6ad
16041       68416 04e4bbdae57e937cab0e1b01cf8181     1f2e39f51196a89370789d                     1388B9LgnALzgdEWXL7RRPCKhKFT81ktMx     a892ba7bccef7167d69b
                                                                                                                                       044f91e129be988a283687e6cc3cbcf04ff2d8bd5fa876ea15d7b4c6
                  8ceb7b380791241db5f0193e3fbdaa9b92 0000000004c45336eb3c67273fcf6d9265cdadcab60                                       758074e7efff1db0230e0eaefa69e1ddbc25d480d8f27282e67b7df
16042       68419 54a6eae94335daeb382648ea21a1bd     473fc3487b35e5a4ba72c                       13Rg2GJkeji75moV5KFEhX7F9adocAo4gC    842cdbf115dd7d9077d
                                                                                                                                       04dde6c58f2a4685bcc74c812558c5180c67c087b18ff662e948194
                  71a229217b8e0f1faa7b01827f153536de 0000000000bd8ac866081e3ff03bf48af48b0d42caf                                       d3f9e395c3345ec1de15e8122547c9da89694cfc80c00d560e91191
16043       68429 4383cdea034514120e51796003973f     52d74f96436e6a219028c                       1EEVTBRoEQiWb6HRoVrco93bSykqZ5qGY7    ef0ef610bb0e4f5d31fd
                                                                                                                                       0460c13773aeaf4a6aff3ef46c1bca12f242ed32373641ab921da4b
                  04d975e614187216506c9fa3a3d7fbfbffe 000000000005156d9a0bb21407987509652f571762                                       0fd2e71f6991a6cb73ee1982cbcc58212fc30dc18d4a017724525c0
16044       68439 6809130e44f4b3348124d49a18b8a       16fef84024617729bf2797                     145MnBwM4RLMrugTXVNSy1BKEWvmd4Y3AR    a59d0e4b45d0d1bcf1c5
                                                                                                                                       046d345a8ccfedb7e06076a17c83c06eeabccce3c506a2b89b5ab65
                  688860ccdb2a2dbbf4aec5a7a9cb434975 0000000004070d7c9bed4fc5ef7c9bbe6b82b58f357                                       a3b852bb80b26d7edd72d412a18056286ecd1e76a2fd69897fe2e5
16045       68478 397251d24327bb58bf0851128773e6     ae835eff5a9b30702a1c9                       1JBCkBrtg3V7fF6an13CJ5tcxYeyS1Sz82    3290a3560f2f98ee4c457
                                                                                                                                       0460f141252aa01292296953a6f5f579637005aecaa2720cebe18a3
                  c5f78c842b1ce0715d7fa976d85dd31210 000000000421cab40b1c61a6c4d6926de75a78e288                                        79efa3021b8546b78bc5fd6b9c8d4f1b006223ce1a532d1a6cce74c
16046       68513 dc500a0b72155c3e27ee8dfdb9101f     41d586e0c0209a1d22f058                     1G6YZ3fPRe2uFBUfjMRZBLATi3TQM8PV5z     aeeee62f0c8fff628e1b
                                                                                                                                       04eba7ffdba018fb01a768b3d9f703e0d0119dd81ad5ce7b5293e79
                  c1416f015f5b637bacd84b2918acc3ebeac 0000000000bd8c8fdc4f97a5426d7278397cb9e142                                       932259481923f32e12182b5482c977569beefb9d6222b56afbaf96a
16047       68574 02b4313893e67b5783196c2fae586       e77adf3d4387da143ed71b                     16uGER5ey1xr4Co8WMbsUkdiYdKBuT7RfZ    ed9db9a32d8c82776075
                                                                                                                                       04bd79f785efe3f04a38ba69a62ce387841fa1e1b304435347c8021
                  126c6e2f428ee16f65d7e6bdee8085fdb7 00000000005df8bc67057dea2d915c719c97ae0d22                                        d7c0ef509e49867d2843b966445f1295bdae99f1bef990705a47118
16048       68591 e3782328ce717436289ba016edbd4b     e1828eb6b6f44f4dd49aa9                     1JhABmRKf3Dosr5DGmQVord5JLpeiVzSZB     fe381edced26314630c9
                                                                                                                                       0429e58de32546aeb6ee2ab9dec022e3d2223c404b87568d242282
                  e858c688bba3644b3ba2a9eb7df6709eaf 0000000000886d0c307d39586ffb8096508ab517b8                                        2e3026b56a55d6fc51d5a2a3fb6439c6e66f21b768a38357c257ff6
16049       68615 5f3a5d405d520567ffff460197c1e5     5d3b3018a11cfba8834cd1                     1EhP57td7yoBCbZjEprSa3Mh3LZXoYBp43     541b5145265d6263def95
                                                                                                                                       044fe35929e7c1157dfd1b81750e7e6c64210279eadd7e63bbeb28
                  c3c30b30e1e8ec9bd6ef5c159a51d603b4 000000000065f7276fcc125766431fea8934009013b                                       1b138723cf3abd63ee5a13c35f6d6d0f5838cda0b156ea1825a09be
16050       68619 6012fd203029d51c64ba67da170734     2035c1150a94d6c7ad5df                       16m4TVSuaj8HYCDt6U7916uQmNd7vP4zyf    4c2186f338e605ae9b419
                                                                                                                                       04623bc16d91e551bf9d3bb7e42c56f865ce914d47e2f743c6d69a2
                  e67145946f033222b7e0a97efad506b563 00000000000bc0d8fb0da5b2b47715397ef3da6025                                        0b153fb98cc3750600c8363fa3c9236000bb205eae0285028096303
16051       68630 0d4d75dc95baa6fca9e5d4cc155793     4d913d3d4a91a4a49b0ff3                     14GGvJAiyhdoGP17KbWSDZyJdiHdy88jrB     d36c165c1efc77c72556
                                                                                                                                       04167b2cf8e55308abd41d10562e79ddfb23f50b3894dfd7bdf434a
                  dcd76b85e3ffa1ca2d6fc5ff2de1549fb56e 0000000000dafd8e7823c5907f383416ddeed8041d                                      b63e3cab1908c55e734f33be6318b09452c79f3d7c8ae8aff54ecd8
16052       68653 c9912a069714527132282555a88f         84d8f6ecd6923bca08d946                     1KYgmNVQqQZV9r56qw9VEEAGWxaABipQNq   8a117106cd67cb44140d
                                                                                                                                       040036d298ce8a83effc8b45b8eb2cc16186bcf1fcf3095c919f051e
                  d767e557a16f0d04722ea0376a7d63d138 00000000003612cfd436033c1b2b2b2935d6f7f29ed                                       3ebe97640ecc066b4ea3da2144a0f03f7d94e6c4ea3e68bcd6bae37
16053       68662 bc4f97a44eba969668b2f55fbb6b33     eb8c54423fe14ca3cf822                       1BJQ7M8fofFH8BK2veabwXjFigPccxcKdf    3944412ed70b415bfef
                                                                                                                                       04b590b798dcc7dcaebd893fab2a94cdedef62b206861f800a1b276
                  8b306aa95a3289b64c215b214ab489d09 0000000000c3730e15ce9223301ac23367b3d3ed2e                                         008c36a49bef0e89cfcff87718d8e3e9db1c899678e99b999cc8ae5a
16054       68688 8fe60f3969f4603140d0c3a42b80877   60cb40b20e0437cbf0eff8                     1Cp9o9DMDu9EMTKvguSu3EDBZj33UHqrU       4530f2b274ce6e97f09
                                                                                                                                       04c4c06bebd0c728dcb50d8766b904cc0c4503847e9c5894cb20aa4
                  408a837f8f832f92b7ef66bb34dae56ce2c 000000000103ba854614b7cb906e8ad3acbbb4e12e                                       9d12f28b5662981343415448d9c5346eefe8d7c7dac8b6e8013917f
16055       68690 3fc3e8c6e8ea9d405929b6e93df89       e6325207928e9a21df1a7c                     1DLsJtxLQqW6UzbXYJqP57uGSHkeNfz52F    f7f30c4c5986ad97c99f
                                                                                                                                       043dc35af1e9428de794d833eb450ec3967fbd0151420c262abd37
                  d03ddf9eaa19ee9af24ddce14de71630d1 0000000001034d326e461726a569cd3efd543f353b                                        1513e2ab0d3551e0a581a6cffdf2b4e693900f224fa99cfd86c0ddd9
16056       68695 2ae5db55d69ff93eb289326180a6d6     186dc4e2125a9de3b1d5d3                     1N8rgHv68ZitRJQyMuCACJ9e5z2aaZM7TA     76c27e2d97b77df9816d
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 894 of
                                                               913
        A                         B                                       C                                            D                                           E
                                                                                                                                       040e6795dae39c5353a5f6bb13eb6e778ba711e20b05b114403879
                  fcba91156dc6a90ca908509cd8418963e6 00000000008b7396137320c2aa08079c8a023dbf4c                                        b45c68808f211a9bcfd81b3e8a58e113bff6e82dead9e6d3a66accd
16057       68712 eea58489de0f1b5bbc12f3d8de9f1b     5eaa948f32ab6cdcd9f4c1                     12CamYwY3Ys2M1z56XACwwocMWk7y72RfM     0fea81ac780ecac14c3c8
                                                                                                                                       04793469784a023c5e40882b273585d7abc9f96acadf6d335dc32ca
                  24733de939d8a210eac50d4a7bfa4c42d6 000000000023bc7e7c1393837e745c8f70212b08fa                                        b707a2d04ada858ed98f20f786cea4312950567ec925f95a68c7cd0
16058       68730 3b4781138ce07c7df5fc3e6fd49e75     34f27026f94b5648966bef                     152N8ZreB59GiCtrgDhMbqyd2crZ6WsrgV     f8aed7383b2741e793fd
                                                                                                                                       04c7b699f43877735d471edae65c761e60188b1bbe2e87e75fecbe
                  844eeec0791a261ffb6945f1fe530c35cb5 000000000008a3c9dcb4ee12044bcb6c63babd7e11                                       89ed5b478f7c0da52c1cb9f112bdf827722cd0d3176397b298ebace
16059       68732 c2c2fafeb9669d646b48fdd045bc7       8a8bf3abae0b8d8b29e1b8                     17ELKiXiT3DqpTFhHQnD6UiJS5LTsrmvfp    29d7cf43c5ef28bd9a2da
                                                                                                                                       045b6bf9e5515573d158fe1a29ad71ae288958e975983f251ba12fd
                  444ae1a22fc6b5e8a4fd848490c294fccb9 0000000000e562a8f0063391e99cc487f50b4a68c1                                       0e63afa2a01e94fa39de22579b6100e01f65631633d0cd966db79f6
16060       68763 3c12935adbfab976b5f140b69c17f       6e7025e4e159fa4daa44ee                     17SL9QEgVBWv1hDuDypi3v3f9xjon8CMF9    3da58c177f011b2c8789
                                                                                                                                       04af11df5441bacab6ba2444ce62389417d6e0b77ab9ceb92313e6
                  cdee4e2d46b18c89a8a3727a44b5071563 00000000000ed0919d401a66627f0dc45769d2b167                                        5d5ec06a04dda78c52d86a4f5758700fada45820fcd9146cc400b72
16061       68845 4b1ab3c1d64af08dcac5c57d8a40e3     75885cc8b40ec2d3444ba2                     1PkocCe4seM1vZ8tgxVYto14PK3jBu5tdV     9268c1114aa047911dfd4
                                                                                                                                       040d92b363f12f8d7b9ea33b395f8aab19d333c782722fa0fbe6bb0
                  ea534a3e73e4b6757f395a9fa6bcd51b2f 0000000000ac1c6f1c7d7f8c9db82a8af3fc0cd0f45a                                      7d69ed44c0a9419b58bc5b888138696f37745ae475f29b46267bfb3
16062       68846 a2033dd5eeed1fa06d9ba6fb5c8f58     90100caead5601749089                         1KN5hmrkgfAuVrhhQWQjpLdWL9iaJzVjAm   b83b65a403173823a3f8
                                                                                                                                       04b96ed0117220fc79f5fc636c5de8f2e5a72ac443cb577bd3ec2a25
                  bdd1cb04319f16678cf006540236b222ac 0000000000ceca0af76c1ccf47a28eddcfea93c0028                                       27e965782209ec3cf539367431c6d6409b6fb7717504a13b1bb4f58
16063       68869 23ba3eb57c353fc8902ab433269c89     6c89d77791b8f100fda41                       1Q56y9TQpAt5vv1ZgSrsUvCyKKhvfVxAi7    4a712b68c2411d4cd9e
                                                                                                                                       04c8f91abad6477dd55f2fe2e4c484d94530612e6df6e2044005e38
                  1d59149951bba17579b40a50a37beeb85 0000000001036d89a879dde6e2bc73892f6d5e9730                                         43829554a6249d6c89b92ff4843e8dd426866591231f20c532b8323
16064       68883 a87faf413031488b954178f1ececffd   8815ec588bc057ad629cb8                     12Zc4mhX74t2dfouqvz38gVnW1SyBA3d6c      92faa348b86da2371744
                                                                                                                                       040538ef63d8e96d15c2de1307f0c701f726d43671c38ad6536ee46
                  3eca8269cc6a63805e3d6c5396d76030cd 00000000005ba915737233e01a95c766d8cbaa968f                                        03859bb49f8f40b43f961ba44caaca4f769cd5819266c36b3850b62
16065       68890 f297d993915b9ef030514fd307e6b9     ac631e43f2a1b0ef44e110                     1JveMofu4djsEVjnkJDUwx4ksKyyCzCN1Q     c8c5c5c2806575059353
                                                                                                                                       04b49883418d8b42accf360e1237e64b828c03c74f73d5ff8599f844
                  b9db70ac1171a2d8c57bcc7fb06117534bf 00000000008e66e92b770f3c531fe4f90643e21bd0                                       dc4f087ab725ceb7d42a884b27c28636d989dd0eb40725de0a06cd
16066       68917 81dea37c98b31ce17784245e5aa4b       3a0bab4884f49fb23188c3                     1KqLkuf5B5CXYEAtGVdNeBTdmJyLHx7JXR    ef81b0af079de27cc838
                                                                                                                                       047f945747147ec4e6b0bc7f859155641d0da251cf559835e644815
                  155f2ac52792f063b9c75e10e3cc25b7139 0000000001146d1956619a06602877b392be63297                                        bddb0b9326d690f6894b2694b43a2fd345b506f309ce62549ed741
16067       68931 b99790430904dbf061d319e17ff34       008e7c06624827059ae8647                   13Jp5bFFLzd3EJbjQFizFTDfcjymWC3Rfh     a2ea34e05686c4369544f
                                                                                                                                       04e6e32122fd26a946ef9876b083147df271c7e9ca973086835b9e8
                  066881c9ea40405390b74fc35e61f65cc08 00000000009ca031aaa1eb71cca38d580b78475b3c                                       8218531b64209b3d59ae958a9b826fc65861b34db5284280573029
16068       68962 89f7b971373be7eccdea595f7a92c       0131528a942bb3c1d37ffd                     1FMUJBHhTCWNytEDw4uhyvEqedLxEGb9Wi    ca4197ed123b11db23b14
                                                                                                                                       045a54b7af40debb28f2b29db0b68de32ba7401323922ff978bf827
                  0ba7f733f5bad89cff47378f7a9f0209e8d 00000000008b1cff33b4a94f4a903d269d5b0549c59                                      f0c6ccd1a994fa96679527f73dcd1a257861cda9ba93d8b52c5759d
16069       68991 d45c31529909b95d38fba88a7ae70       b990bafa23b1d62751001                       1Esqtxf3FA14VhBSwMRNv9Bag5DBeMezeH   8398d95eb71401781a59
                                                                                                                                       04162432d7d3e6269f60424348bf24705d50b41ffbe45a3902e1fed
                  dba054f60d498afed27001a89a60e2e009 00000000004c47837ceecb1c9746891b570c4a4e4a                                        a57caed29ee6e6be8b78a6eeac27eac3cd814599a450dcc0ce9e27
16070       69051 9a9f97d324d4ea04293c7a1a0a1287     d0f2452dffe8a57ab527dd                     15H2PjcSJ5rMkaSdi6T15vSJT2piqbUJVK     a1160db4eec5a46d65445
                                                                                                                                       041f2933558bea006998bdf489002e469c7ece72e72526aaf4e7998
                  8fbc977897f2892d7b1bdca4dc57e592c51 000000000105c51261ddef50222b217ea58d8c029d                                       4f7374f7acabd9d2ed29eb7ed74592def6ab53672b5c66a5e59e958
16071       69071 2e57ca174c1f264e24f30aa3bd9cb       317fe8dd60a173ad05da27                     13teMZQdvo1WftVfwbpF5T77deJxNdz6ZX    d06380f02f912eec9704
                                                                                                                                       0427380955dec87b6f580cebdb0aebcfad8999b9294f86fed79d837
                  8eeed715e16f6c8eadbce8b3748f280e47 00000000015714fbf1c5451a5e7957307aabefa2bc3                                       f6f73d12c734c4f9e4ac114189e693cf2f5cf0f28748de27fa2829c67
16072       69092 5bb28778dbac2ff4046893aeeb2887     7445e390200ae2ea86a47                       1KQusBsmYvMBteeZPjMDkctsfDeYVb8wj     8cc654f04acfe417b3
                                                                                                                                       04d00f1404beae0981025946eb1c7077b53db983e5b489ad1f1946
                  657b4a6ad487ee58c355430ed0a779a38 00000000001f9de9f185c15fa7baeccdf53f5898fb39                                       977718b4019f69f6cdf3fad0f98a799089739144653dc73bed060fcf
16073       69095 498758e68eebba3f5a5f270c02bf796   e1f35047ed5992557126                         19C5UHk3XqrWnRCJvv1ZFBRE8bXrTAdMnZ    a0ca082e2325de96a915
                                                                                                                                       04c2f1850a9846d6d8706dcc0fb288676804a23db1a2639b8adbf10
                  a49baa63d168f4c6f3f30af4d5cf1aa0c6e 0000000001220a1b21c807e83c36e790b502dcf118                                       3a0b5d273cba8d39b464eaa70d07adebe4aa9244a31800bc027f88
16074       69098 ed36c6aac1c89a0ff1c39af1a50ef       c1257be9a321fdde136663                     1Fr4tWVwzagKpDybipDdHu54vpfCzhyprx    2e7e56afbbdcba32db0e2
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 895 of
                                                              913
        A                         B                                       C                                            D                                          E
                                                                                                                                      04d9b3b5c8fef4e15843208596cd14c12fdeaa225ac94480adae5fd
                  31751d61de4d50bcc9e3c6b958f5eaf34a 0000000000157102b3e75a5882cda1ae49e62b471                                        79c88ae6c043561f372ee0d4ad525fab9e4d47ef9972e43a1a959ce
16075       69147 1c5123b8b0036fcf3850e884f17c0b     383e492d266f71772d4cb95                   1NEEXHUKc2trjYkUjNod4svkKDo2L3BBvs     c3de7a1a0a6dc27a7b90
                                                                                                                                      0444f43f45c29a1d6f194486ee75c9ea07ff2d5273f91b608f2e90f5
                  251c979168028cef356e774735608403b5 0000000000afcd8f6ce45e50527fdd6e1d5b6be374c                                      47965dab2576031d762227379920d3599d55a2a1af1d2d2d16ab78
16076       69159 fd445cfc5dc4ee8f98a29637ac14c0     31d8ce05df10d9c6d1c0c                       15SDBEfQ9YqxWnk48Pb77uWpGm6qEKGnzM   1b879f337dd0b8368ab1
                                                                                                                                      047ca3065ea3a4e4a7b6d51a1623e6d815832bc1bafb7f6b00b73c
                  404b21cf004aabc5fb1a12d4f40f979bda9 000000000008862879468163de4c83156a612073d                                       48e0f23af57a456d44a4ce3d422e9afb737f1584fa8d2ae63a3071f
16077       69161 eeca33d2c84b348846d98403e16f0       0deabeb667c0a2fe6625e29                   1NieFbBxXqg6smpvXC32Mev1BELUp2ZmVL    d005193cf3cf6f3df62e6
                                                                                                                                      0402a5862da9c07b91b6e3fef8606d79334053d97be822d8acfe5e2
                  bec8828b53a69d1ed2a4ee67882088208 0000000000d550f1452cde1182377f1dd0892ca854                                        7068e571e14fdd12752aa31b365b76947df5522668933a8f1a75b7
16078       69172 aff076213e2179d29ee7325621b0788   94df6ec05d8eda1a365563                     12WokXSJ5pui71xvinKnjpW28mAth7NFeE     503954ad16723549095a2
                                                                                                                                      04849a13a3f3f194ef511fa22a3966daed7480687819fb56c46ab3b
                  346b94a6c116a30f8f68aea0d0ccca3a9c6 0000000001326ae5432aaf038b2de5abd7a9a7e7d5                                      5368faa380b40c74b20f15a57798047da847d07f757a0e3fe008056
16079       69190 fcd49174b13ccc7043a1027737391       423c4f0f04eb1707f28f73                     1BvaXPABEm8ZEEHWnYNif6nt3txEPs6L4F   a6c2aa0b15528568a5df
                                                                                                                                      045a05a4ba528e61390aa90c0a05fdea84e3d0452ae3c45a0ffc4bf
                  f970d4c5da64c37cabbe221a17711ecc45 00000000016632d3210a5a1371f43aec28fb7c4338                                       f031c180dbaeef8d9c1bc980ffc1ac9bdeee18f7b2199084abbd6e2f
16080       69271 658c74420942260696e51ad540ac13     a97408c536b04aa3f23c96                     1DcqAiFMJKhvtDC3ZubMpHtdBdQPUXGGmf    6452efb0f672026d917
                                                                                                                                      04ac94659592998653c42cd07088ee02d4ad9c026691da26430d1f
                  960d4125ddcd0d3bc86f2eed68ed96f98e 0000000000548692b24a940fbed55312a103ae63a9                                       e0759c108deeea23d188d103cd6f479044ce2f7945f557f70a528d4
16081       69303 62f8bb955fb41d3119ccecd870c3c7     c7c3538128449a6b6780d6                     1Gyg7VUMEvEFZY78XSbGxLu7Ds7bpnvd2U    0dc07aa1a028ac6deaa0e
                                                                                                                                      048af0f6ab02e22171872415dc0e95a62cd36bdcc7276c8d9b1568b
                  c1b71291c0328805b4f910eee5c9323782 00000000002a6e3bd4d7de19b5d20f43fd062f3f992                                      842a1a9ba69b1c8bbf57d630c67efeec6759c9f9e3e01edddd644f2
16082       69317 114e1372b95b4fb477152db8afff46     9e1fe67d2d9a6378ac42c                       1LWnwnsFHoTBVdC6V2T4P5733pKMZL8DpR   8ff4c4f7487b69b8333b
                                                                                                                                      04b57dcb119b4543ec07c650e33864e90e98390806160fac7cb1fe7
                  135fca998fe3bdb9a31048be700b301363 000000000064d6e46fcd0beae1104df2ca75cbe03c8                                      0d81257d7a3dbe305d1e23810a4f21ea7689e09239d011af42fe9b
16083       69324 a9c7dc801cef69c0460fcfd977bcda     327eb369c9c933fab5ddf                       14Z6XRJ5JnmLNyQ6pnKjxMwvcnTAJRTRiM   8de0a22de537bfe314457
                                                                                                                                      04277d54b0ea21b9c6fb2e0ee659157b05c796980da6c1ed50fcf35
                  a073ffd7e87de10c8ffb5208d018cb33bf0 00000000007c4f1e1e1490b6b22c520967ad5be176                                      9c518062744b9f7a331b7a732d3b6e2ba4d854c1b2d3276066bdcd
16084       69389 44d0560562b5c00966ccf783e903f       d6f2b0d3b25b326c0eda7b                     1GNAtD3aN9fMxHTQnu2hF6Y4VAxbqetPaZ   abb08d72878a464172ff1
                                                                                                                                      04d210a4cf4bc6ad679e3e41dbfb4f748d9a4119eb957e34fe4eefa
                  75328189915f247fbcd521fa8cedff565ce 0000000000bf590524821574fb08d4ba4e0b419166                                      b8056296722759aa53e2ed6d9520023ef18df0b466f8363e5c10e4
16085       69427 551e9cd0bae91f26ac869696ac497       6a61765c813ad52890035f                     19ELqj9xnmpgQ7wzmMP5ui9MWPMrj86V9x   25ceddc511241174d95e8
                                                                                                                                      04a38566cb476407a8d83a10de5a1d41019dacabc074acff42ddc46
                  a39ea3395189b8d49a559e7ff596fff52b5 00000000000031a5b05df6bc5e585bd69016aab365                                      53591c1879c174fe416a168f78d5253e452caa9b6aebdc47ad436ca
16086       69446 daa8a36f6aa74178d6c32e68b1be3       e9fd8bdaef265094198613                     1934YWeqRFmsbFrmD9ecnrJ1qCDFCEq8B7   e0cf07695485779c86a8
                                                                                                                                      04f07fda2a085625c25af67927bbf0b1eb1230deb5f791810d088fe
                  356f0b9a37234e7a9108cfab69ab2b530b 0000000000545623868d4b0e21b9d1492b1e4e8cd                                        2be414ca3b93fa4ddd989aec2aaacbf88371076969cc4c3bddc4249
16087       69497 e2a4e173282382c98de6fee9721dc5     d4205e547486947f57a1ae8                   1FWMGdojeNrDgjbndADrejXD9RnYDUpTN9     14fb09979c9ed4f6f5b7
                                                                                                                                      04dc54c4b505204e45089f7ef9189f4c9afe4bb7d4b0eeef1b654b3
                  1f7c989d7e9386733b95bdb00c7f666c86 000000000131bd37e82aef33eefa2d7e4cb242acc3                                       8a83c394e1473f529e0cd32a891574e6be312172e8f3dec3c22f9a4
16088       69498 3b559ed199fcbee53a5572f37ebe38     864f49f52d3934934c2ce5                     12xRE2vW5uH6zTMdShssYRniJKMbcQihow    67229c6888bdb75decbe
                                                                                                                                      040e4ca73412aaee65f33729ff63aa8df760fb47e2b0dd696794623
                  3e9b4e7bd16d67537df281171426aa3884 000000000015db50dad20ec85c3af1254958ab3810                                       a49a795906a3db2995f977625b9b30543f8757691ebed4b0f19547
16089       69510 476cb97e3e714737a2f5b733e736b0     42f2c55ede5aada28daca5                     1MfH9xemfyheW6ZGa8nfDg9WuSQzENZZQu    3fbb686d9ca66122216a9
                                                                                                                                      04bb80df3f78f715c04cddf9315188ea60e514045e1d906fd2830ccb
                  569739f07f34554ffc41d409fda136d7bdb 000000000132e7908ca29729b0cb18be15206356a1                                      f72dd4c1b2bff475af1b65c6d177eb78deae8df85223c84fbcb305e0
16090       69630 1131c2bd182b94fcf26937b6809c4       68665d05ff956301687a4a                     1B9shjt5tdDuf4N6k7QYCYq3kfpXCRVhyE   86010ba00fcf782337
                                                                                                                                      048903914a3fc05f3d9d7712a357dac8ad4c8b95e6752902a0a35a
                  3b9999145cb29eebac6da3999e6e0ba559 0000000000a2e198e3f009f5aa569bd341dc2ee7b3                                       a46af22a09ec483d49b46fd803e4f767c02295ab2f44dd74dd701e6
16091       69670 f49cfe3b5a675d14288cc94dc515e8     6ab9c8f22e45efc558c529                     1Bx7YWmMFwp8SuEdGuasRqSX8ipPygGNz4    49f64bec2141f87b0a715
                                                                                                                                      04bd3732d02529778d1b2753ef6d65f1a734d252b58ba16f5927a6
                  efe8b827a03b922e4926009b9f6c4f1162 00000000002f605adec4a3502301495019ed30111b                                       a57c66ecdcc01d09da4711b500f17dd5f6ea87d8983f5df35503536
16092       69674 d19be46b2d4a5e5b971bc85b86d21b     a62b29d2d019d23036f6dd                     1HZLEUGpvHfeVdL4LL8s6c5vRKA8nTTqur    20cadc63a9e28abfa4b51
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 896 of
                                                               913
        A                          B                                      C                                             D                                          E
                                                                                                                                       04d2a570970c974e6feb06d4099775f54efcac6864649f08fd0fabb9
                  3feba2b47f6a950a68ee68e1917d3dd1c0 0000000001158152c1f8fa3cc8dbf93c57fac2f930b0                                      d2b4b496a6817d9410081a71e749efee9e2dbedde23ab2ab7182ec
16093       69732 e10cdaddaeb416b94b007732b3b52e     e805cf862c6e14293ebb                         1EpFdJiXUs4KjuEbMraYhsMPyW4Rm5bz58   05359575434e334af538
                                                                                                                                       043e4a9fcb68f827c719c295eff4e67f46bcddcb2d8c6360d1b80463
                  11442eee14dedf81c0f79202f1d19f4642e 0000000000d66a0916cc2573b1ed79ae531482955f                                       399083c89a9a1392c8d6c9866f02d97202dfa6e08730185ca1f66c2
16094       69765 b0e1af1bef63f47a3485e831726b5       72c69b7e874e3a698b6cc6                     1MMRnFDyHD3S574s4mwEBdqLiLYVJCMn5j    836998b798b42d23363
                                                                                                                                       0475e7c597e937550e96d43f16440b1a06dedf9514b651d7fdbb22
                  d44c75c693af9e961454596bd80e7fe3c4f 00000000005a52598bf4b7292824356efa5ea6ffada                                      e7c221c22c1c1e3b977483c47b223994ab00711d8f7b51c3abfc0b6
16095       69827 8c681ef066b3a927cbd7e02e97a9c       b8fc89d2585888e40ac6e                       192MLnXXQGKtwGyTpoNgLfN183FhD6uDXd   f944e0315a0136360d6ed
                                                                                                                                       04ec6f1fa41061f45e7985f5088603c4d258f08aef45d1bebb16a215
                  cd5577119f09d640a1deffca31dbf7b47b9 00000000001fb8c970cac168818b7872c61e695ec7                                       08b4b10ee692cbc0ac4cbd25ff1589b896ac91ffc21b759a86587d6d
16096       69852 c00099058101ca0c6758a26a1ea9e       6f4e8e7ff8b65fb2489678                     1Kgn1S3z3ABruWrBUDH6C9f8CaTeodRo64    401f5215cdf5748e32
                                                                                                                                       0410c0a0107d1fafa20a09e34cc5475bf1d0735665a4564c460331e
                  df87742006ff2a3e9ead86669665824064 000000000153f3b5e1ec100f3fc309c842de6e7153c                                       ee058c673bf852b35e752c0108f818f92b3c40fd29087bef0dcb3d6f
16097       69890 97b9000aadf82f6020e6fc3fe3899b     d94ac4f95dd8e056082dc                       17Q9pjbLbJz81qvKk7DHUD4og8vGp82DSN    b530db4122a3f24e92b
                                                                                                                                       0435fecb876153ccdf7b5ca0e8e8394673dfc1a2ddd207d76a83a98
                  eae5e4f47822ec44be22b2b138a19310cd 0000000000bbb11d0f327931963a584cd6d32a9ae8                                        8b77b311402bc96cef38c080868f629af6c6bcc9feb5191d502a3803
16098       69906 ab7a0d484e9c68d01fca7f8930e9a2     9cac83399a4278454a5e58                     1LwUN5YFLTBgTayyWsXhnT4VfSBbCrPBDk     02b187fe66a05f5ee3e
                                                                                                                                       04f84562e3e28a29daa3d45f57bee8d9718282e16883d3c31f3aa6
                  2ebbb9e7b602135d537e4c19ec88791820 0000000001656a17f4b7530fca79645f3930c6e2cd7                                       57a20edf7086e32ad078b39af029efe50734b17b7c45e775a778c8d
16099       69948 3fa83579b284197ef2117374ee1497     cdac0d89c69267155f6e7                       1Hv7bmVv8oHeYp4W1eBPpyuXdeDB6H2fQo    f8cd7fc7ad3057c404d51
                                                                                                                                       04cab8409e3915ceb7feea51c20dc7c1dfda5436a2edbc6b7db82ce
                  70e718323fd888b63e7f5efc06e30695e0 0000000000935f383a3f97311e37a97d75de42e834                                        3d8a8b58079821d720e5507e30ad9f29d0708f3af5faf7111116270
16100       69953 12a5ac510c8f6578d11e0169ba3a25     ffe9739b88417f64cdc9c4                     1DT3yqTv4tsXfx2z8gGnQN2Tz4ibU7WzBE     616fb11ce35cf62921df
                                                                                                                                       04610714df31a3552fd38e973fd1cbd119a3792f293fd53d447cda2
                  df625f2005f38de135980c6db75281bbb9 00000000003d60102db746c9d9b38b19192bbf1781                                        0a780a6fd96b1c6152006cc1c973b94d21da58215ea25a36a850aa
16101       69973 7a1df16ce08abc9a93b28ae3b422fc     bd013fc9d0a468036928f7                     1rWrk5gFDQY6UzNvQTWV6L4NBnxh7UZ5e      9147e61c0b1e1a1cf1869
                                                                                                                                       04be9f458b5f8a142741ecb2b530d26c47724e3968e8e84b956b10
                  8f2d4c86228f8986611f5bc0ee725bf4f92 0000000000f9d802e5c8f6eaee0d52cac8183ea844                                       de0023e8c2a7d809a90fb2c56173bd29458ce2ee3235822c7e5d1a
16102       69975 222aaddb95252a649b1155da98068       942c722c2cbe6c7ce6aa72                     1NGdC7AniFS5JV8qj1FqQkZFrpV7NRUrft    a3b7eaa1f6732b8e519db5
                                                                                                                                       0461d3fa05ed8067948beee6c5bde9a529637e192810d68fc19d7e
                  6f0272fb39a173c3fd2be06c157aa26f716 0000000000295917ed22493f3cfd07cc4acc6b65d12                                      2bb8fff4fed269ed2682c84ebf1e9c1739563e106e3be5a80c1d8b6
16103       69976 ec77a9853299399e7bd8483611b9f       7f4eab70a40eda2935601                       159YFKDWVQ6jAAh6dE5qzhrUfNYD8GW2DR   570464469d36403e8174f
                                                                                                                                       041a47ed01a3e4c899bee2920267f1640b768c6bdd27a6a2967590
                  ec9ae203c06395fc9112b1b46e2bee92a8 000000000035b2854309ea5e5b7a5b54217bc707dc                                        88d14998d2e08e5ebb3be31165af9ca6f3d269708896bbdcac6d7c3
16104       69982 baf4ac389e665646b523721ce0ce6d     a07b4fa85ef8160798271a                     1pRPVQEoq2bnDmTdDmgoTf61sAxVe7nsY      c7dbc2d0dd380fdbec229
                                                                                                                                       04b158a11e54680a54de8f84cbeea784df4583d2fffa05f8c4363bec
                  7636b5dc43bf7910021519effb27486472 0000000000b4b543a676a2ef856eabca11d627f14a                                        a9503807a0b7e1c367bc2a2b8183597f98555d05a0e81fc2cfb21f9
16105       69992 764c70346fc1511c18a9d465c42e20     69772634fdaf99f2cc91c8                     1GBN92DxSR66VAbMmaWcLrPuTHADbmVzFL     6b6a5ff1f257ebb231c
                                                                                                                                       047b977e4eb0f2ce829b79003e496357299facb8eb9376c8ca88d71
                  cc27010b8d2dcfb67ddb944dd415945aea 000000000136eecd72d1e5a51ecd228310f17a3a2a                                        e860a832cb07dbc2a58bc25ff6488aaaecca2668146bc5c9a328a84
16106       69993 6b03c8af74cb79da17e720eebfb6ba     66db816d9fe8b6ccdf7708                     18vGJQj7uEXkTGFMQHvUh3Zs4b5TD1s67f     5572d66c9678a9b4e075
                                                                                                                                       0424c692aec04468b4c15151185f6fa9b9aa4d91bef39347e6e607f
                  9a7fb3853670070bc9f630ee837e1b36e0 000000000130dc68dd688f54c74d79196875d37b08                                        416393c0be6b97b83e8d3ab17da80f5250eb5de9f91597972abacc
16107       70002 399655ec22787aa8ca098c0cb32a09     0275de9b2dd70c88a2244e                     1NhGTNG3PTfRM6itRNo9fgc5ytD7g4CwWw     5a5e1d7186007a6989d74
                                                                                                                                       04f7c3b2b1671f4d9d5d2592602e4f92aeacca9a4165361befea5cb
                  3da7c84d1300617b84c19cb041a14f80f5f 00000000008884cf7340f592ab3a5a2bc714abe370                                       3cabb1d7aea62f73d39564c92df213568a160d5fcf06dfb6807f3438
16108       70007 11520c7315f4ad37d3cbde7c6943f       cab9da47dc65759b3c183c                     14J8HELiXb9MN6TeLp6YAbGmPrCa2guPXQ    a00e9567939047dd07f
                                                                                                                                       0421fd4de06623a4dd78f0e14baf700224077fbb962b3c8b578d47a
                  80b30712f26c5e74702555a7e0992638ab 00000000015dea64f3cae6772a28bd6ce88bc21b0c                                        ba2e621a423597148ae7110b4d14700f81dbf3b4119676dbe24f3df
16109       70024 ba62b45f571a0376fd36faff12c7c1     90c29e1830e15a7ff1ec29                     1uDrd96mRVjuudEcHdPq56dF9FdRFqC6v      98d3c73e7643db11824c
                                                                                                                                       0419fc218b36c5dec2d6049fdaa9b42ee663ab932d73d48864640b
                  a81c4c01ad2c46993a002d80f504a26fb4f 00000000009c628401cbe018ffd67a232513c7ef622                                      02b36f628f118f45db39487a1cfeebccbbb9467390346f73d203309f
16110       70062 7ede00ba5618c59de8e3e0e532928       e8ae23a4f2e1cb7aa79e6                       14EfZjhmjgfoJj9ZTwaTSC43vt6ma1DU6g   5548be3f9cf2f8d4d42a
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 897 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04b718268928745483047dba13408547b51227295f6a1f7020af50
                  a891ee1526193e63dd6fbbcd363456d69e 0000000000d98f0b5d95c0e5140f25776882619f55                                        4bd5833cccb56ab334dd28945c22aa69e398254e3ec6030c414810
16111       70064 14569ce3d436e9541ce5a9c12b2019     7ea46e87192c610e7971f4                     18U46xcEfJ1YDQAixCYKtz8N1TQEiHiJ4N     e3127cfb14efe9eb0f2bd3
                                                                                                                                       0482d13a1e6c81c030a61ae6630b1653016bb4e37aad615207f501
                  bef0606c72e0f911f6f059fde151b46eab7 0000000000d86f1117bb19b32ec4cadd635a0d0f85f                                      6efa4bee944a829c6d45a6160094259567174e78b9a1ad8ca39cf9
16112       70073 7070cd5a55623c7a204fb43b58413       f0661120d8b19aca591b5                       185vuSYgNVSg5htuCQZCZW6sVHMsoJYsKd   ed428526e1408ac86aab57
                                                                                                                                       04a5ed6e47860a37ee54672bd97cafc12712276d95aa5f05b72217
                  8226d054d13416edaaa596132eb51f064d 00000000004a4f0fb4e6cb8c3e9f6e4fec1f47d7801                                       2ca64cd841fac73c692fc5df4d739d35d1c1bd4a2e2d79b49bde659
16113       70111 28c5aea947d8696069e595eb9a66b9     a4dcbf3f8c88e93f3a3e4                       1DSQ6FniXSt7Qp9TwAHZdqcgWuW9scLFvQ    eda9ee409e0799bca7a50
                                                                                                                                       04d1a1c30be77c126aa1ad312b00f4e5ec908559346d47cfd93aa88
                  de549ed57e4c8266dbd02357cec2e82890 0000000000183bb926e7b28430ef1418c9b9fd4a66                                        a10ae671a22186f9d258a94feb7deadebe61a80fd116d8b7e6350b
16114       70116 c979a90af277e501e6934b6e479772     8189c550b1f0cc98511a9f                     13fnfUHSu8UfHEATwFRpzSDWWzDk3eZGjB     403a8932a4056e00d76ef
                                                                                                                                       04c8460064664ec8403e997c9e33ea314bac8754f0e20733c225d9
                  b35da61041a544c88e3c461092fd1921c8 0000000000c9ec457626f8312c0a442330030e74ae                                        86b958fe3e5e49b10a33db5d8e9ac96fa61e27e409d314a127c518
16115       70129 2ad313e2da881a231fcc8f78d73300     49f7f5bf2ca5f515b4e7e9                     141fuKVVxd7eaUTxcUMtvKnFc3mphhTdEy     4215f73db2bee7c92bcfd6
                                                                                                                                       047a1d0234cf66a49ef12bae0554e7c83b222307916d9b04028f99d
                  a818f4921d6655006036201ac8187a66ff 0000000001598f1692bf465cab884e428d2791f791                                        383f7da07830a7db15dc2a06b905c4b7fd333e2ac93dbf02790d29d
16116       70136 87407d78ef30e8b1fb73d95334137b     eb61db15c62beed7c4ba88                     1DFWoxwCQmnL9wcSyz4EUuTwYdQkakbK44     121b2eb5da8f2e598ce4
                                                                                                                                       04ab0a138a61c591ef358ae92c6fc46e48e088598b8501d4b594d1
                  7dd362a98a3db595f4b43013dee94c7ae6 00000000008b33243e1d90aa0215bfd090539a16e9                                        40f0d7b46f39ad52751b10069b19526cd7f727f235f80bff75c5fc7d
16117       70143 619b128f66e672eeab75282a48a522     46c20ce452e87276e6e99a                     19f7AKFUFziRU7bqn58TNxLMs1exFLgghL     8b6fcd3feb8b001d0769
                                                                                                                                       04b864f3176255caba370b0c57e278777194c6e979dc624f7a2bba4
                  3c39a266153bcb4dc1d4906b6896b3ca41 00000000013fd6dcd1861403d99924b843da7ddfd7                                        8fd3bde6a5d05f426dab099f547168929fd56aa3a584ec265f83cc3
16118       70152 1d0b8cd7b6f818bb9bac23b78c5980     7f43f401de110de2c284cd                     13KCwXxVsHpTcsgTGHZVrZcTDJGmMv3ZDz     42824a7bfb39ee192db2
                                                                                                                                       04d42bec34fa86f8cdea466c9a064f78df69146f0cdd978fd8236525
                  a355f73d2c4746fe21b6b77c5287ad7d1fc 000000000039bd93d3811208aa0ac63e34b129b99c                                       eca65577251759a465556d3141a5a24a2ec6ce5ea4957ec7f03726
16119       70221 6abc749c9ac223635a82f96f57c7a       e7d3b24ba6c1fe74db80a4                     18Tw7hikdpu5xKWLmmLT8mm2mx1YApKfju    18c7bddfd6eab694f10d
                                                                                                                                       04331ac9f257d887f8d0b012c013622a3ddeba061f75a39b479c3e1
                  68b60585822d0f5c3b64a139afe3b3b01c 00000000013f1ef632ea9ea815a08592797ac0ad81                                        056f133941b2747c9a84f6e0fca5bb730a96c4726d4ea82e90e2899
16120       70239 1e019b09018c385c92272917ddc61a     c7a9403908ece1c2135f6b                     1CEWuihW1CbBBxmrUbJGSJxQtKnMTvBs2M     52ab0311edd8fe23d6c2
                                                                                                                                       04da58ebd8a555f971ce13644625c34ebe5e8c5681238ce40d6fb54
                  baba7785a11792da2814b50796924b292 0000000000c70cd38c943e90a547ccc3dbd9e9f7cf2                                        3ee4a76263261d1743ce9e1585982aaba501ff6c88a846ec64032d
16121       70265 32ef61409d8f5a4363adf104f542bcc   e5b68c7d3d86a42c27f27                       12YWkBVSaRmRbwypbmy2UerxSXsPc4Z5kj     001cff2b22eb9d7a4484f
                                                                                                                                       04ea7ab9406014f974706c82d1106c1a0bc9ebcc93c0dd8d7f3ede0
                  de746abdec2f0d892e0bd1b7c84e1039aa 0000000000cd6db08c4a137c4c0a3ab86b2112b69e                                        22f97f376484de2418380d8efb6af67656c629bc1a68315e2659f1b
16122       70267 aa6c6e6ed35994b6de7ad4cdb05250     495820eee74c4b445ec204                     1EBMmcDg9x8o6BTek78RvSpoFaeccEQkTT     25458a8705b02d8cd18b
                                                                                                                                       04fe65eac8e17b866df0f1753f2858954c6ce528076d4b6f0eefd84e
                  1dc97b5a0579eeacea5a63ae6ec1076050 000000000070d4ceec8a5c1bff6c33fa0c829aeffcc7                                      d173d59ca0bd457f91693f4387a4b6aa1dd641ca1840da3798618a
16123       70274 2b41d974b023f77aeb6f994a3e5664     94b70c02132ee214bb13                         1LebemB4RJDmiLTuCEBxm2bjMhCudTLH3Z   c0e7099d36b9816eedd4
                                                                                                                                       043546d38376945044350ba90840bbb4e23cb7d9e69f1789d81124
                  83397550b864c7ca083c4228ed561e7623 000000000119e2ffde72c5417848642fe34ab5665a                                        34545b89183a86a8febb7988a17e07f3d497bdbcbbdae0e4aa6101
16124       70298 eee7d2fa3b4d456905347fa12d763b     bbc10dc5fad7089724f68e                     1Ds4j1mLBfTWueV2HYpnrM4HKKsmB1PVwH     4ed765ba29e7c731591883
                                                                                                                                       04d72877990bf22379a062e681525389ebc8bf332e59900ccb6866
                  faa95aca9df7ff9f9156b21e0d9389e7536 000000000112bbb866970941f01240117e10764dd7                                       89705b61345472eb94a48891313fe2453228c7998b3763d58eefd4
16125       70313 23b2f5a0135a30832f55a944d923b       a73e6baa3b47a9bc6ae5b1                     1LtsfRHKwScf8DXi7aBYQjdyhyvanQBdhF    c8fe653826bf99ac5be307
                                                                                                                                       049096e7f195097275c49ea2ff97889d8474e693a4e16f702ea0586
                  9abb87dc4318c22675a331174d59b15b41 0000000000b066cc54538f88cb63d4ac5152866e05                                        1af6019f727bf19c46b312d0bce36eab14b657104c779ddbb085c8d
16126       70326 b88b001a86c7359572596109683658     28a36441aee66c5b3461bd                     19kpVJkSP5AAScpXoqQwKw4nT1VC8jfCdw     8e626891f3cbd56ea8a1
                                                                                                                                       04ebbc7eadd1dd819affc6747ca4b97470b239950593a4c69a00b2e
                  13dba2c9b4db81abe27860d0a212fa4464 00000000004659eb080664518faf854add385a0b7b                                        08b4ef316405f524c31edd1f3f9a3e1abd9d1e04f187a61e8a3c753
16127       70332 0fc06a4229c184c5c1d0757341445e     2cdf49fc2fc1ac38e02418                     1EqJyb2JoMWA7hLpNfyKLKyhRX9TxEbFEx     610d741e297f8ef229c4
                                                                                                                                       041b6553a9154b67f716c51e3a948b5088aaae7e743d8a1a60bdc2
                  90811bb769fd30376ca5dd0489b994de17 00000000013be5e6b6e52a593ffd21cacdd2a05203                                        1329fa71740840999d1c673d92e5d8683144248100052652d9d14b
16128       70347 c084c74d7019402267d837e014c706     255bbf79ef934d97b3562c                     15ascWRf56hQiuq7GVPZ1P69T6xSvQ2vhu     38ada4377305ef25972a9f
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 898 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       04536d1516dea9bacd9d656a2b6ae1b9a869a2a7afbe5ee02793e4
                  359e3799f9fe2da7883f1bd4cfd94d8157c 000000000110874a964f296b51e4e58889da799fb2                                       5a454024378489c32eae015cb9dbf110cc7ed71ad1cd6bf321b8fcb
16129       70352 5e84fa588529c0ab7969728bb8f4d       b2958cc6c41336bb3048a0                     1JMiBpSnAu7RXhZAeG2RSkxYh7v5D3KVzq    861d241f46ad39ac491a1
                                                                                                                                       045ae5fdbbe31428d1113f2e7d42eea390d02ad245c4d4ef8567cfa
                  dc01dca59f9d5747071ff70b5e03759b3f2 000000000052dd255a043aee150ea50e61cf51096d                                       3bde97a5c611eb805894a513d1d66d4e4b03847b5aec5dd55c307e
16130       70361 47365a58d80a907c81714d1188889       1a33f8f8e14ee518645e1b                     1HGLMEEhWfuotBtwEZ8K6dBNhPcNqB89uA    c42f0779dcbd7c2994364
                                                                                                                                       0421a58d2064492b7506db2554dbb08c834e27976a6ebfef217498
                  ae0bff17836c06677b8b92e8448bd0187a 000000000065dcdead8f8f7cae890a26b1f9b6a50ef                                       9540d34f3fa8e1d5a021a96020cd9dc4fe770a151c50a71a6e2267a
16131       70398 7e3ae8020fef6d0a47b6272d9da744     9c2fbbfc99fa8f4731930                       13zaoaRvzgJJf5fpmW2kDEbJNWVz31v5uQ    bf4b820b53ddf5e99d563
                                                                                                                                       04b08ad02c29d6fba158e6cd4fec25eaaa2f49a5e72d613d4f3760a
                  d7f40cbb1864c383040109e1d436e25082 000000000099da7da63126e57cdb0f7cd54ca8cc8a                                        796bbb5271adfd21a2521dafb204cd50ca4815300577edca7243fd2
16132       70427 f9255d8799626d6021f1b7be0d3116     6254fc425b732a392d46c2                     1Kxrh5NYPsWUYBa1i9Jp8XB2XttRMQo6W1     c72758959f89da4428d6
                                                                                                                                       040c999616bb9a966ef7f9e88708e21f268502fdfa1a7cf3601b606f
                  f9622c6c43d60218fd1a22a495af417674e 0000000001515d1396a5ad658811aa136a9dc94e7                                        4eb048174860c9ddd9b7b5adf8253a780a722c9f75b741f272eea0f
16133       70429 7590cb32d6eba26d424fa46800647       54bc50bd0e01b77baf10ace                   124EHomXEfB4CgqvdEXHnGCiqKLqnY8Dn9     4b4e9f4211a66529bd3
                                                                                                                                       04e53587c356980b44546c20bf86e647097b35a4eeb7c9a13c8edcc
                  b56d02bebaa62251e2424a69809eee3e4 000000000098277bff369162827e76039292564b13                                         194b5736c9a8f18e34fa064ee10449fa47e7594abe55ab1754b330
16134       70435 4bbe3550aaa2a18384fefc1f5571c09   d04b9c3315cd4d57ebeabf                     19i99ZXhQBMxxrbjBrfEDUtke55wLRm2EJ      dcd7e46ef3c4457935dfa
                                                                                                                                       047056c254e203a10e4b5fa63e09ec9678c442e9a70b2152792f77
                  e52fb3f77f5f50e333c77270bf317dd8467 00000000007848d2a17dec5da27db6aad9fe8b1501                                       4b5c220146ce1aa5ae26d18fdf10647699b19c7c2eda45436f6ac54
16135       70455 4b512ba0dcaa5adbfb08ce9b4aaec       66b79aed1cc06da146382f                     1EeQsczf1adeaPWYNPbNpnFxUhaSHH5csV    6d4369b03c42f32a1b0bf
                                                                                                                                       04e8e0023aec1b7e154dffe605ccf3599281747ebe35cf464254831
                  3a7497c7a194ddf614adf2e5afda5c33f8b 000000000071209a06731408eece74d0a13461f94a                                       eb81adf4b4c1d63e24b6f581b15ea092e74ef014aa54318131473f7
16136       70468 f116d911f3477c2469a820f40a943       2a2b292533135f6da82f08                     19DgdYHqFS3wnoHAsxsHeH8W1cs32hh8RG    a10900c908e2c47e1562
                                                                                                                                       04cb0b1aed531062590a822cfcb426dc4acd8d3fd846dab7f88fdd2c
                  22b2b474b96a7f6bba92bdedc5c2111f6b 00000000000539fafdf43dd993affd4769fa037720b                                       54e45509e404f8329f0c29907688bbe983c465b4d8543a25e1ec18
16137       70470 54f7b9d48457d29eaa783e8cbbf73d     9ce9331b324a07583a3fd                       1FdH4jiUsySHEMgemzLHynHjwPgzyvAmHV    933dfc605d5745ab76ac
                                                                                                                                       04c6c0061eed0d5992689bed9e3071f5cbf9bbf32aebf51bce9c923
                  e5c3a9aa97af8a0c8ad64bb322eb467748 0000000001536e804f17cf08b9f73378c3297ec8135                                       998094f5059ecb862a5fb21384f1be511401f93f1fbfe981a70e96c9
16138       70488 722198c0999c2b428f6e10f1e8422e     2964ae5730fd044109b09                       14HmmKJLZPi7R4btnBmMdBSG48Awh5WPkt    7f1af2a205e6002f514
                                                                                                                                       04f765e2a102d8b6049e9bd243aa476bc90625ab6d893be449f744
                  7994d0ebfb7c1e2a8fe90e8ecaac386c561 00000000016037c3c20fa2b8d88743e1934217ce80                                       caa5c9019a770bda3f3aafa979dd0cdefe7414c0e5540f465a9911e
16139       70495 4cc0042db45f2d54d742a98d557f3       4b839663818cffbc540b06                     14pPRQH9UPTWMX4EJKk87CHK3aveVBNksJ    c1c080c9b56c8ebbd2e5d
                                                                                                                                       04e9a275cd5fdc6de7dd4e957ebe82d065f16bca115c7d766bdb340
                  b5c6099968401e78cd2a9315ff5486a771 00000000003bf5e6008c8cb83cf07568a4b22ad6a4f                                       943c950b3dec55e00870e89294ae54092c1ec407c0748178755d83
16140       70514 d91be5836c7eac1f140ea13c9f817b     e7824da4c50caa9ce7e22                       1MpEUG7UmJz5ugmv9gJd3paSCTpW5bGAK2    517f730d11355bd9c316b
                                                                                                                                       04b309d221c7163bc3368421f0f20996665b0dc78be5c6761efb575
                  cfa7eb6a11f78d53e61c50db074f39c8761 00000000009742a38337e9c850f0acf9e86f745cdbe                                      149571ce1bb6d04bed6a805221d47abee040b0f67904d2477db52e
16141       70533 e224bf4196b983fccb88c176603e5       6e96f933112c451f4914e                       1ABgS92XsgJuMLRqzMK3J2gYodu81R7FgJ   6131c37faf1e7ab5e1e4e
                                                                                                                                       046234f0ff8ca7cb98ae1a0eca46a89c0702e9a21295b75199c8f7fc
                  0c5bb7d1fc3ed6104e17ce88613115e42a 000000000105a4dd0791ad34f15d253c78dfb04e18                                        e6c307620b314e6b89097629b99c8872686fa0c354e257482d9628
16142       70539 8a7f870700443273ca4acd726614b8     1b8e0db5e6f2f078915d8e                     1P8SVi4Bo5PjWHLejDz3ZDPhXrTCQkvxdY     bbcd5e4cc3d23af31df1
                                                                                                                                       042a8343afbe852a0151978b92ac1c5f0b39bbf1179fe0dcae77f86
                  354fab733b03c2a7a603fa289c8e1aba5b 000000000029edb65841a732f66e80229f23ade4df                                        0de401a3ad51bafdcb25a1d3975161faa3ad5e08946cacbd4be417
16143       70591 a76395b22c1ad2f27e295865e22a81     043736dd39cba0773ca8f1                     1Fsubmh93Yzb6XN5Zc8zU6tAuvGimafrck     9dd97c1b452b2b7049bf9
                                                                                                                                       04d4175bb225a5c9ace45edf634db1cda7f0561b70cc2ebb6c951d9
                  007005c81ffef6ccd3184e73ae726baa974 0000000000ec9f4b3bf61840ea09f08f5770ddc0283                                      bd1669bf24ad7cd5b0d8dc3374e849cee24651615baf0719c0dedff
16144       70616 9561e0a59b77525a711327fb0b47d       3a3f86f8023c8cabec40e                       1L7t8B9XexFcRJrpr5zjym9Ercy15LoekM   7ee0c247a7168747d6f0
                                                                                                                                       040d3683224e90b4d080bfbba0ac6190d79cbd95d7ba5f473dc0e7
                  6eff9ed65bebfe8c22bcc20082ac7e468a4 000000000104ef162bf5119a7e35488e27aa609afa                                       6c4a32347873512dc27b6d0d81b769cf7df8db74bc61bfee93db1ba
16145       70630 a688ce480c4e3ea8490a539589c7d       7b18838375c384e12b0660                     1ApnoTPBmiwNv2ktUFL57MTnYBmgUbzqdP    253c64bac7c4637d26e02
                                                                                                                                       04a7b3e95d815b72528394108b7d259a89aca875735a5564fbbb75
                  138f3996dd4c5d42ae786f4620bd8640a7 00000000002eda607feb78c6c82af965be626f718f1                                       78f45443761e9188b61fa9ebb8a167b795c10c446c29483e7b7df95
16146       70671 8072e2bfde2a75cb442d2712a09de5     123837e1b06b2e44cc2c7                       13VucceEzhaUuERoZkupxcV8qZANk6Ua9r    01cbd6064f72ce6a958d5
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 899 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        0412bb2a549ea5922c1e4f50b5e8d7815c9ee6bfbee9423f40c7211
                  b79faaff79ba521b7f70a7ccdb6e8dd6d42 0000000000b059e077e0fa41adb70faeb47233c728                                        484b3ad7cbff0022ec907b96d2c9d5e084eb2253055db04e354f826
16147       70680 b4b8fc4e33cc22e9fa089bf142d40       82ba612e3f593984c0e488                     14XR3N1Ldi8AGQscFJeb31a4MXuJJMNUbc     a386804da64948f72ad4
                                                                                                                                        04b1cf029527d53b17fb4f8491f17e1a38c3345c75753b47ae47421
                  11e29d468407a04a0f265bf47e159b9c20 0000000000306488855ee3f78241687b90c90e175e                                         430eef494e2e1d019c4de28da675b429ef33561b6ae965fc4daf122
16148       70697 a60d8f62d56cdccbf0f632be38dafa     457673170f879b4ad30ff3                     1JRKqqovq7EunhjRbMdPG6p7TbqNLnfz9q      1c201d8cee17cd4f9dca
                                                                                                                                        045a00d59f959874b431d0a8753875fde35e0d0f56349d0d9c368a
                  f54463f52d21fb3729e7fc584c8e0875f29 000000000100fdeb0c8233e900b1d6695e0222f063                                        aab209fe9ddebf84c9a14d59b164e76d08c77555dda15f424281047
16149       70727 cae43f89263cf7857bc459a2f461d       095132f0d5e01dd11faa79                     1PoykzfmMD66mgZWQg6txwV5Yqfzqhsj6p     ee666171f90810262f85d
                                                                                                                                        04e8dd32cd7b9adebd622a75a20cbbc5afaf3cdebe931ac8db8f01e
                  99121f0ae3df51a8fb0b6f0125e9a4269f4 000000000029e3c0b30587159a96f31096fd03bf4b                                        25501d9de7bb5ca58e87d9dfadcef7a12627932ef13b4e008b8efe3
16150       70733 3bedc2fc2dfc6740069d5f542353a       5c7e3327c861cdc1d67604                     1F5gGAcgVEziLVshMQSYqN5bVjXMgCgVgd     d249c73c1b6d1d4ee31c
                                                                                                                                        0414ec1dea625ca6618bc7d0e2f3488169662a5204833fb200d6c04
                  a35c3845cf7a71b362b1a0d91bd6c8a978 000000000091eecb981624400ae96b6d41bf2c26bf                                         e3ddcd9a6639d06d94b2d9e95d524c95ee5a3266f69f30f345a5aea
16151       70759 dd689a5a4357e6e76942374cfc9728     68f2f910e88415b8377919                     1BBZuHZufpq6HpTaeBDrMdgYZhqFxxwsiW      0b093c5fd8df6bcd0a01
                                                                                                                                        045eb85c17515feace49f917155dcbb4943df358b04e06d8992cb35
                  f33cae2b91b36ed1211a6b7c6adb5c75ce 000000000004455dcb1b3956a6b713cd72cf5f4479                                         a36f3798c8a5863a3f3794528fc014c86d66fa7825747858684fe46
16152       70765 39c85302bd086854b54afadd333972     3d7d5628d2c7adae671e81                     1GwKDWkQpX1th5yXE48P81hZwrLyXgpHmx      75c462fd3100dad1857b
                                                                                                                                        048a055e6a1b0b2c0d94faa880ebbcce0984b72b77978010b4d35d
                  e67f1748f23e220651b396685a098f8ee5 0000000000fdde3d4fc5f71861f03d99167013c140a                                        5ef6d4ac1e77d7bf69d1025d2627860c58e813a3805464612484f70
16153       70783 600a72c5ea01abc1ac346717a9515e     111ac12151b97824bdb99                       1KGWxXU6LtaRDiuv6MUy735a6XXTiwwfsm     30fc283c4ec69668ae80e
                                                                                                                                        04010314bee5f1e71120f6ab562b0cd3e48725856db2d83e7f8299
                  25c78b63a24fc6879e1006af9c483140de 000000000033c7b171399c48f170413b7e15349147                                         ed54eea75e1a53875a4e05810fe366fe9bddf48fd8eaacaaf1b79ea
16154       70797 47bf8e30e8acee22c125855f926813     536e78ad9fbc4163641966                     1AJEznb85mgrn77ngwro4nqw3YfcCZDVv2      3584741542aa8e06473d3
                                                                                                                                        0490747392df901f795e4aafed4b424e80d05bd609cfcf56248a813
                  c26f63e9e7b5622c332d96df9f70f01632c 000000000098ed67064a9646ac4196446771ed6b3                                         d2d128b80e0cea28a979e6b1839a11359f7279d5052baee4618d8a
16155       70799 617bc8cb5ebb99d1965f2954a4646       ab041042d3c4d66e16ac284                   12BBCsSaqZEfgpY1SE5AyJFxcMhjjAKPhs      19c1b97cdf670ef1c376c
                                                                                                                                        04234cd9dcf5cba7892a697f7cc409e6c8e7f97507630116ffaa770f
                  1dd885d9bfef1ed1eb8ce14147f656694e 000000000100ee33fe7b16d2c65afbe5bf9e9ac4aff                                        9a0e7f91bb40d9ca16e7d19a50a7110831a05bf4b95f1458226125
16156       70801 3968d3a326e2c1458eab4cd39e55ef     d1221ca64eb7d97550e18                       1KkxLkrVy8riTKRktV1UYWEjNTzctFj5s3     102dd6f1161fdfaed937
                                                                                                                                        04c9bf34c05148d3e17c751c5816fee451d53bef8b10db4166f0e0a
                  7a2f64049575abdd75009912a719ac574b 0000000000f0b0baf0ddee524c3b9942da18664e04                                         288c1152c76db52d8ccdf888a0464bfdcca3c7b0776221d7a34e464
16157       70894 55c560d4e1e17271bdf8f1cecff10f     6decbad08adf94c71137e1                     16qvrdawnsSQq68zfbT25xKKy2DePgPXwS      0b037dc704b7ed830ca5
                                                                                                                                        04c142e02b69f40105aeae9a2503057543f6ee97db181dac4f1fb81
                  b13030412449f2e35f2bc85e97b139c0f57 0000000000213a481e047a96033ecf9eedea625028                                        5a1554ea240997779dfc94f65f4d80ae76f0fb4ca1d5be60819fc3b7
16158       70909 411d0e4ad79bdc1076a7aace3c4cb       0c8a0f59850675f5131825                     17HnPnBt5wvsXCFFpcTxVCuFkbQjcKeR8P     15e55c8e37e03e078ce
                                                                                                                                        04062eefef463347998c4f78e2d5ed4d9ddb370c017c6e7b7fa6db3
                  ba3ecc5908ac85f3946b5dafb5f0bb33031 0000000000cdeca323b63eaf3f1faf43d2a08424f14                                       13b9d946b2ee54f918b59432411abb8964ab9b4e950f85ec35deb1
16159       70935 7b78089c48835fbdd382223aa38ad       4d39c03907f011a5199ca                       1LZJB32ncN57MPmmEKaZ29oCMVauKbitC7    6334047fc524f472318ad
                                                                                                                                        04e35c56c68a90adddf67bf1e867a89c1d7516d29364db1bdfa2236
                  56cf5c112e57cc46de40e4952533d3d13d 0000000000966d58af4637a78355288ad813e37f6e                                         9756216cf772f848f645e3d91ff10e99bcdd25ee2eaf9ea2402bbaab
16160       70939 c7591117c4593f6ebabcc9fbcb7fcc     663da9f35965b7e3050368                     18sj6keTaSavcdaGHQstshZgTUcZ3B1dbL      b428534228fe1e86892
                                                                                                                                        048d6509911b58dc13e8d5b2f3d9a1ea8892e428fd2203ddafa222
                  ecfc888104f3aff1e2930911b36277a4193 0000000000d3ab222f3e8776ce7e038047c93d8d19                                        474ef6766832c27b4465e70ec30817747fb2e82c4467f1c7e97cfea
16161       70960 6c88a8f37419bac9bcfecddbed627       94735b20f2419b18c0bfc6                     1Dyn6B7r21Lzqy83Wh3nZxT36w5GwpDT1j     2e598e670fd88895e9c42
                                                                                                                                        0467153da2fc2fb7f9f224a9ae392d5c2acddadbfad6d59881cfea8a
                  db02943b0300a0dc072e4738c4643071a1 000000000049ac944a7e321546d0be1b480701d6a                                          63a8e876f568275dcd8131dfe5f905342d83f8a7254a2df20857903
16162       70999 9e350f63798bd39f89b31baadaa421     e1ab3b320fe674eba5fe255                   1c8JV7zEgWciMeTVSmLSwHcqTsxwHNCfc        f4483f3c3042c770de4
                                                                                                                                        049dd4b4b177678afea8296acd55fac754a09e6aa9e439fd9595ef8
                  8976c36413875b0c0cd336abf9f3ffd5c35 0000000000b09c08b1c4b17b78be8a0b9ac46f0da8                                        0332a234b8b133412f1b75bc194c6cc275ec559d89e2eb4a9e5842
16163       71095 8d4fc0dfd99babc8682b5b2648b32       18bbf91ecc7d8d891d2b38                     1Ct7TYmp8dRko1GS46iV6H47AazxAG8ub9     a3fbf1d7fc6e0a4167657
                                                                                                                                        04c55836557754d8de216fa6bfa7180e3c61c3b63691484ad7001e
                  b15e939ef4f987f1f368574bcbaeabcfc49 0000000000ef6f21f7f19da4fcacb67d9aaf19caab5c                                      03e7cd1cc83366dc2c2e231ea2cae8bb7ec47009a64c6f95b45ad68
16164       71101 23e9d509d8a9b6e84922102688547       add50149c3be870b53de                         182iXqUDwi1Spr7EpwpEHPubz4N35VuPwR   4c3ab05ce4c773a79c5a0
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 900 of
                                                               913
        A                         B                                       C                                             D                                           E
                                                                                                                                        0445e6ca5d909c868f9a7d32b810c85ae99d9109e5b3d548f00b72
                  c118d8d1b51d1ab8bb399410d208f16923 00000000010623f93238268e587d711e5649c4cceb                                         a58c8d68c35fc2da80c8daa02d3d6ca6ee5340ec1cc231759b3248e
16165       71105 6196bccab2d123c1c288e0ec386c26     1d53fb4a141a2dbc3b7e16                     1JELZutg17cGgvS6nWi2BvXT5zpqc5n44P      ceba5acb37fc63f84ca51
                                                                                                                                        049ce3969303d1bfd53f88f8d73dda25e4791172ba1910249d7063
                  040ce9633de0c8961e43761b8888084e63 000000000033f5ecdc9d3a6ce66bd5b1a1609e29d2                                         71bb6e513561830a5291a74863ef34a3479b76d0a6ff77560ea633
16166       71107 8224844f1148f309141d0ee88e9ec4     4f7db06bbe90cc01f863cb                     1HPRMBk85Z1cBY1wf1Ykp9g6ATLoEqxWdK      58588e7ff0c8619d245359
                                                                                                                                        046631ac9532118071989ed6c8d29ad4628f200784fced4595eebd
                  429113c35f4d96718a70cdb01a11cda8b8 00000000003560cf8a3b9c3d40933e7afcf798ecd35                                        b3f449029c14ad42b95eb40bd84ffed159d7e147ac54f5f6a1a3d14
16167       71126 23f904213bd26e104f4ad318c3c21c     406bfa4e4b5c928fcccd9                       1CsJYbd9d7wunwamJZ7Boyz5BFovN6uuZE     9a35779659a74ca9ebebe
                                                                                                                                        04b73776fbd8522a4c4a9ac91d48d319be6289b2560c9b4a821c60
                  e9dba35e15a507f47fa23eb5c532100c3b 0000000000fbb1e56a0d63e783479fc68c96a5a875                                         9c718c187135f596ea7376ec971eb80598498e4f9a9765e90c10011
16168       71127 61f79d1bb2aa8ccc79ccd90e595880     e96193bdd41ef800f4491f                     1BaCmDNQ2f6d3B1x2Qpsr1P2a7yASgSMRe      635215793b21b3b75cc76
                                                                                                                                        041d76320be291dd95afce636ba21f152452d265b5f7bc3b53eca72
                  c39a831092e574668361f6d63027abab3b 0000000000500415d28d5ef07d2e5cc74a49ce4071                                         4389ebc7715fe9018b389439e6d471a426571b1d90431d92ae8dcc
16169       71147 daa58ce346c7869678fb83625d2ba0     054b23f8d80cf83d5032ac                     1AYwvU3H1Cb2kcj7EdpS9qKsMYvfptsfim      5cf877050e2e44a40982b
                                                                                                                                        047c257a46b17048140630075f20c293556f49581a96cfa90c94473
                  706023ebc136d68bd2c0d8148679033858 00000000007bb9ddb8aa79d41c4c1d7de35b7c3b28                                         6b85301956458f51febc039b940ebaf2f8d0d2a1c4fc01948607a16
16170       71169 0003c4967fcf9c57ca3446bbe10901     10e8439013a52e2cb9c1ae                     1FkqRk5NZeuAyBXp3RqnNiVJ87wcv7Z26p      0486168850ce13d9f0a9
                                                                                                                                        0418705bf88f565594e25bc783dc0901a73b794db514f14c8ee50ca
                  f3d07d21adfad4a468267e350ad6e7886e 0000000000c3fb8c5bcfb3ef469159c1b674e652ea5                                        c5d8c2bb04a85a9a605694a6ae5c6b4a8c4e5ffdf6bfbd8af8fb8f4a
16171       71180 7c932fc3e2810f2afc53fd80ec6961     0b09aeda493ccc2df8507                       1DonyE6FhHCEvQHwyder9NJRQbE3C6VSEU     8d6dd50965456d9c79e
                                                                                                                                        0453f7e84ef5b51ebad1a93fa1c79998fa32c86469dcebdbfca6af94
                  dfac039163259946386f447fce7a24df37c 00000000009f0c3c9495d4ab4c7bd6afec19529f3d7                                       d7a5fbc611e35b2e3382604cfbfe23c468f5f85acc4ce3468f1f4fb2b
16172       71187 81cc8841ed605ad18a7911039dcd8       f70810d74effb0a704e82                       17APgCduq9WGmnaQfgn3VXrnE8mxuzHEsV    d30c0656b73e2e9fe
                                                                                                                                        04682c58774decd4618dea40743a1761e66aa3cf2b92aeafdc8202b
                  d9cd9534dc6d09f617276937d5edf6ce6c7 000000000107b9ad35a9771a16eb0f68275765a39c                                        ea1c3776f3af0b1405155511cce647ff574955ebfc35e05989df513a
16173       71196 4af1671449ad77065ea8c636ffc18       b7b3e5de9378669213ae52                     18TthrHQsn9CkfCt55VmZjGy3YyqTCFsDy     79518dff1ac4eefe417
                                                                                                                                        04e98660e34b1c18f1d9e35b01fc2dafd08724641eb814647f1ce71
                  59487a2fb6f534d757f8d93d9ffe1b7daec 00000000002da5239c1d1492f130daadbe72848a86                                        88c42cf46e16c2a5eafbd3349771108cb64213094e018f45e1b7b91
16174       71211 32c35e5c11ce5a0dff0063ee49a80       410133ccafa9f435c7a470                     1HXNtWNpGzoq1Y5VNqFgbWmmEt9GvNgsJa     0545efd746b0721a11f1
                                                                                                                                        04688678dd694987579455ee7d801dd18c81749d4666a98931c3ba
                  6719d717651a3b688acab03411df803b2a 000000000023e6729e00dba5b2c6c9ab77bf5747bd                                         26cd8a29eed451726440d5c31e264c813658040ba18ffa839478d9
16175       71213 58294ae48ac26073f386715c9ad370     fb228cbb0ef0e22e161e16                     1GUea7QnQm9wjWWU8VC74ATSCjADXAWMfc      167524f707cf6363ba8826
                                                                                                                                        04273806bd4289d62c12527464154d8173dbc5b4d92297291082bf
                  9cc5d8919eed106b1f9c4d2b769ecedf5e1 0000000000f66f46d5f0702436b08ea24ff621d7a5b                                       a0e70dda6e0f62dd97139aa600845a0dcdf5ef5f073536740eae655
16176       71217 be869fc401c32f5f8d1d149bc4d7f       631fdd3c7c87e4a08d657                       1NMfhP7hna622GGso5V42kNNDu1oGZbDAv    28d3d5c18db61443ed6fc
                                                                                                                                        04c07ea60ec4fd7d6c8d15e4e4c33ac708d070f78d875e1f8ea2335
                  01c1c881850ff98cbec9bf0fa0047e181fc9 0000000000faf6dcf36cab0599ef28adb25eda62ee4                                      af80e992664dfb8a7b82e4723c22f1ce3a1bc1cad5ea50b6773a497
16177       71225 0662d106643dacfba3e485179aa0         6f0b417b677dab4f431ba                       1HTvp1ZHtDJKsGCcRFe78FaCAmH5bPi8wJ   5440b5180ba3160db430
                                                                                                                                        0469476e78aed2578ca8866d0ee9a3e409c9bc8d586e9ba1d4c91d
                  52a050702b90085c9fc963cd61547681eb 0000000000a3bbf764a0f96d25beed071bd2e5844b                                         260f4d69a20130b58cc266ee6349655aabeead2fd7d012be54c656
16178       71238 c2f99fad1cd24ff7638b498c0ceb20     fa2cfd4ba217b6e53fffac                     19eTsRZ8xvcicZQu14m8ybB8qA3S5eDmtK      4137043435f9be5f9b04e4
                                                                                                                                        044e018568c4c77ffab034619f9afbed0bf9f5427bddf73952dd25ffd
                  7957d105769aaaaf248044316652446436 0000000000a5bcf5d8a8b3f62afd69a265c41ca3229                                        c2797714b39e15013a56e0ee5e1c894082db17424b63f5cb112611
16179       71241 4b40a36f3d518d49a092054ac0c370     fdfb57bbde2a89e10d7c8                       153Xe9PZr7swN9qnQhf8kjerxzCxTEimYX     8efe6a0cb95b198edc7
                                                                                                                                        04b56541a0c848eefb2549d91f454c3301be38039b86e5537d4f95f
                  80d1972e00d75dd6e1a27b83a36bbb64b 000000000046ec0860349ae29aa7deeab23c9088df                                          38663dc866cfb4a9a87dab47806a3c01d7ddfdc4fffde4c5c821d217
16180       71243 39eea6d26b072704f65a435eb458be7   487533af8d4635123009c2                     14AiwLXiBMM8LyMWgq6qJCJwbVFyQYxpdY       761e61680ec07fa4507
                                                                                                                                        04617e8c43cfcef60e6d09c2389c2de283c90e0d2414968155b14f6
                  f3029ab64643da11d3d5888ab3f6bf07c8 0000000000105361658d7ceee26ae2eda78ade527                                          5574984f2c9df467a0099f15572dd73e21628c6a7c43bb01e378c8b
16181       71257 3e66c39b3dd0cddd8bb1619b6de1a3     7f2868752c69306395c8465                   14d4A1hj6vApLGGAnVT1noqc7pb2bchh3P       a9357fd3c37d3ecac986
                                                                                                                                        0419117d16d1eae33d576f840f1bea42cedec9ffc22c43fa1f128d0d
                  0450ef578f1b88b537f5f0362922c7a29c3 0000000000d40eb0a3c3f3a06d2ed9cccf68de976d6                                       351fa1bd63f85c73161ad8d95afb39776641255584be3f0f5ad81a0
16182       71259 86ff7d4a9fcfd48c9cf199a58d113       e3a94e3790f6e9a109cd3                       16ytGQCSyHDqnRWevgtCkCgwvvSbSRkaLT    a2c4efcec32c34c7a00
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 901 of
                                                              913
        A                         B                                       C                                            D                                            E
                                                                                                                                        04ff157ee57cf283fdc0eaaccb216b6be52f5e4bb988daea5fb678dd
                  cdadb1f1f9b52bcee9e77bffa3a03f68333 0000000000a1cabfa6ef75624c45a734063ddfd9385                                       fa593b1ed49e257f6b19de7d830c1365aa2c9784b4c3c3db22aeeaa
16183       71297 8575b7bf387f20beb9fb0415d784e       9c15a49a3248c399b28dc                       13gPLb9fyYaFRK5XA5cwXUofyep61B9bws    5b8930b54538ef2230d
                                                                                                                                        0453d22f2e9abc5b1364796a41700f3d66937727b687756e47477e
                  c388c656e4677cc65939dbd65379d6b55a 00000000009edf2cc8319d7e6c6e34edcb59279443                                         4598ba9781cde4ad6c3f39361d9194fcbe0a6985bde43cdf2015ecb
16184       71307 d4bccdfec50eb078cb299ab500028d     d7e2a1250153058d196d76                     1L9yWyECemH2eKM4ZYpbbN6ELEmjhvVcBQ      a38c2c913a9e5a555df66
                                                                                                                                        0493a80870ae6c7e50c5e6be77e8dc058d771158d8b58d36b27a11
                  deeb4745202613285893c0325f096d6c67 00000000009f641d69663b16f673a746cddc9fb0ce4                                        3b3006016686381bbc3a2f569d4ccbf2411bdab5adc18342d7ec24d
16185       71321 04b38212fa69eb10f7c9fc376dd5a6     251e4ec88bb6a4dc8791e                       17QrtmKJFYjUq67yioe3BTGcXMZ2wtNFJS     8833d8373f51397fe9bdd
                                                                                                                                        04b93950443ad05a57e4bee2a3de46e1e01f1b5b6b68d301a22e7b
                  80f105eb14a1f9bc9f02dd4de8243248b7c 000000000108857b44a78abc848ed3aa173e20874                                         47641a0d000438c30ee03bcf2352b9e3b4d9eca246f031bd184c5b4
16186       71322 86e6225bdda7635cdf34bc727a7c0       3bcb50cf2ba1b0ad49c57cd                   1JqYtX4jTrwKdfGQL5mF1Puz1Zr8T157jH      247cf4a1afd484058fe10
                                                                                                                                        0465688f961f8f16e8825b6d8996d95c176fba165642d70b722bdcc
                  482c5a98f6c838a985c4715814d3b5d95b 0000000000e324ead1896d15bf77c7db01467765c2                                         133b210204d2cc5d5c5482a7dd6ad17e7b70866c169bf741841ddb
16187       71357 622ae99b2da89651d84ed10a7e3966     c1f648df66fcec0577ff16                     12uWGqLcY97THBYZ3Y4bHemRq4wjqhqt42      7802aa6e8e2f526db0498
                                                                                                                                        046628d09efd903772cbda689ee7acc8cd6c9f55dfab1d78791dce7
                  efa30c8f04481f498ab321df84a0b2320e5 000000000064f3bcccb5f4b1ea78abd93f7a844ce61                                       324daf35dbc2ed10456f04e53c1c127ad8d2d391da79055b0153f16
16188       71367 519e51ae7a8a3f2efe5c55908e045       377935dcb818b05031aa3                       18Sj6ingJtD1dsxayCmnWnDbwGp8XiZ7GQ    0796d83797df4b248927
                                                                                                                                        04f83388fe5da995f6dac1228057276f9ab456fa9d269031b833d04
                  fdc3afe2d34848b32a06dae5f2980c95407 0000000000375d9854d48c5ae8ba56d4f334eda288                                        d9e530dc09237d75dc216fd1e809c6a45b929e1e6981a25b30f929
16189       71370 7ca467bfd114089b133485a862c84       7a06979b03045d9f4605d4                     1Nnz6grATTk56teJUq6zzuHFw2g4J1vGP3     49b6ec4fd6463c47182a2
                                                                                                                                        04e82bb4ce171a051520014481f76c348c9efe2cc93429ee058e3df
                  96b5379d1fe739f30f37f2364ff3e6ed66e 0000000000e81abec9cfafe04a735e8bdf0d4343467                                       5bba97d406e160f8ee0a2f5e0a91802e563f2e23024f3311bc4ec98
16190       71395 516838b9eb9c95cf9ca42c213067f       e8b02f1cf4ddfcbd2e314                       1uJaYRze2CH2oAycbrNdBtnfFjoGxb7mw     9b5af1c98ec75be74ffd
                                                                                                                                        04a21083d5a609095173830ff3c67030408068d8273e8cfb63f2213
                  e10b123e81b2f2d79026247a4f2a883f3c 00000000008442e3955802f731bebb7f9c4911dd51                                         d1071c1bdfa68047ec73e4a3dfad07b59abc4dc142b93e8a03f8b1c
16191       71425 77e38b4e4ea642f826c62b07862674     0530ea1b5ff910d1d09121                     1KSo6NqmrCdDw6Az7QiCp5ynd5ACZUSu1R      3c4c27c050a27dbc61cf
                                                                                                                                        049b4a86a8eb1f73b1d1d2529a54b7a4f250df171b016c92b12567
                  f3c178589b5097b8bbfce9cf23b3c59c0a4 000000000096138ce6de8dc60d6a669c44e6144668                                        47ce7c745d72f0227322eb36b45f136c39db2db293075e6a9854ad
16192       71429 e26e45e18bfd0a6aef721f7d21815       b94b872fb4ff6f390438ac                     1L9GxGR7xiw5LS65DDneAx8gXxin2fa3Xh     aeb06b1c3672fccec28d6b
                                                                                                                                        0469f76c9e0ceddf58f6340917e0363a4ae95f03e7e3987cdd2a039
                  d73074abf63d0a3c8450c85d1e21342562 0000000001006ac5a17527b9f6b6cf7d2189d67f128                                        36b1ad18b7086054f92bd38cd455e863b5281e9f216eefdb55a247
16193       71439 89524b62a3a8a31446bf40f73aa023     4448c0ab5048d03f1ea00                       12nPoecpMX7J6nEU8kYFa6Ahk96Fh6XaCB     4f6b276b375415bb76b7d
                                                                                                                                        0464a51855a5e1bbd606a005dbffb39c8c708ee6c6a26a89832ea9
                  07ad735ce5df5718da03b446c560efcb75 0000000000c173c988919b6ce43ba84de698855690                                         eb79177beb43bcb574e0767d1a5be0fef4ac4439c7f9cf3e2c0cec01
16194       71444 91f80838e0b36a6ae701e798d16025     84e0635de9047c30a04fd3                     1NSvpNoEFua4ZdiGxtDstj8S9XNUiNbBHc      abf27a47372ecc660e6c
                                                                                                                                        048adb11a66c96470545916249ca91e8cc82349150ba124a3c1acb
                  f2188095015fb0f3d21b99035f26dc5a6e1 00000000005837e87529f7e839d64e1568f83fcd00                                        7a165b032cee86c334e73396a0fb8e5fe0adaaedeffbb1391f251db
16195       71445 2cea654d0e13f9e038c513396276b       e64f23778cb5dc30c5baa3                     1MQRiC1mrCBQWTmHjhCNL5deWxGdzFvdYS     a4ee98590d6f8424eac3c
                                                                                                                                        049a5aa07e2aec332f00987e3958117d5cc3971a267a6ab8ed0d5f
                  e8de0bb646f471528a1d78c588f167d77e 0000000000e1112e7c4a0e579f36c3aa614c5983fd                                         2f38371eb5a7b4388193f50446c53bb606465eca8367e02dd0fac14
16196       71446 36b30e1897bf8f12508fe2f90ef806     0b3beba5bb99a3ace973cf                     1QC2eAKL4dmvvaNUwCcxobKhewRubj4rWt      ff91dadb0acde56c74441
                                                                                                                                        04d3de2506973e0b15d81e810ebd4c99380fe7228e19aa058b36dc
                  061e8ac418dd13b26c94429482ead953b3 0000000000e44a002f01de9cb36c4c3a6f2dd567d4                                         8f8dca3af73cf342371ce9091c3ea14ea23a4f8b8c4e0eb79b591a7c
16197       71466 ade1aa8182592b3bb9f807ae2b1294     81eb704c19056c630d586a                     1NRsJ3wPRfS16Us7CtCvndBPjrfBF14in       4eada53df922c1ac9b57
                                                                                                                                        04ab9624497066fe23bc305a29403d40769b005f5ef8f16147fabc5
                  934ec403ef7d645c8ef182111055e2b1f96 00000000000bef09f14eec74ff3edc5bbf68e368cfbc                                      abcf6eeb9dae4b17fc6bd95cd8c2dfc95af13fbf46aef8d93628318e
16198       71477 55ad7043b07bcd104adba8bcdfd5b       872a5cbb75c7065a1eba                         1BkXGFShTeJYh1oNqZaUp4MrPqDPe6dtWv   189e99966a546e2a569
                                                                                                                                        044eb1b16db1f029ca474ce8063c083e314a53f414a54ac4506d2f6
                  9906510689b5e407adde83440b77bcaa3c 0000000000bc7eab460109750b33d308bc3d56f2ad                                         5976d8c4dc5c962e9ec1bed79b49b11313d55be7864bea1fb542f8b
16199       71484 099bbbce2de818cbb32550e2bd3c5d     e8e7e96e0a6d31d7a0ce0b                     1M74DTQoHC8doqUtjQCuozoKkqCnVCSPLA      80cb61040d19f2233eef
                                                                                                                                        043e1b5a122af55b63aaa5cfadb88f6c495b4ac1ac5dd7b5990a08a
                  3f93dd91c82df9b66f677fd2843d06d27fc 000000000074d19f26b526ad524d12135510a1f113                                        615031ccbc7fa366e811c38f67e50579292f416e0ad983e0e10f3f92
16200       71544 7ec83f9d04b5003f942809977ec15       2dfdfb36e48140930156fd                     1CfQhF7tAJtGi4Xad4wR5kb4bjJEoea8aM     271f9696d0332a4d63b
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 902 of
                                                              913
        A                         B                                       C                                            D                                           E
                                                                                                                                       04a4addb9846e49ab96bf3032c6e7032889dd0c49cfa73f903a128f
                  d15df9df7aa523d2ae120418695ee5e947 0000000000ce61c98b46ad7292df173188ef1c901f1                                       881a8609d7306d0175f38b86ba98e8d6b3666f5abe5eeab33b8568
16201       71552 418b3739d6c099ec4e9b06a037075e     0d3ad039f6486c55440f0                       1Pqbag3DgMeQgWZakbMkQVnUhk7H7nxjpY    bfda6bc9a362ce5f9ab70
                                                                                                                                       0497d577165f0189a31f33e109a5281a7f7048d760719a042921ab
                  b0fab11c1e96d632e7d109ac5624bb8b8c 00000000009caf20b02863f0d84b6df2346b7d5736                                        63749cd41985c602a9802133b9af71b6b7e0c51d07ec3f58bd386cb
16202       71568 80250605bbca9bd668053f011fa0d6     271557c27b12cd70917e7e                     1GNkG3wy1usAR2xiEgvvaY7miBX46HZo8e     b7e54427b64a46e3ecbd4
                                                                                                                                       04495b46647531c8677e4344fa40a1f4b2cbd8f55f078ed2848dd1c
                  df6e94903aabd4e090c4386bd0b8f70ee1 0000000001099fedb60df066719134606915126fffd                                       03b62718a59bb2b04a5f16d062930fb22506f955b33b517dc7a03f8
16203       71569 f71ee9732a89c0864dba5c855bae73     6be5a1d493ebca86b1e45                       1PhMLFwHhT26DZTcttYBxJWuYTbFMcLdTM    8674aa064d0b6b239dd4
                                                                                                                                       041ff7013b6803ef2b372ae8ee490ff450aa7565ceff11d5eaa849c6
                  b420921a8966fb0f75c56670aa8fb9223d 00000000005d25db2d666b4753eca453fa75f68dcc                                        9c0e43b7ff0a14fef6db2313c424e9d80fd96380b9143f9d8b7270cb
16204       71604 41cb6c31180c7a5c53f6d62979618e     ee298b57e677ec2ea400be                     1Ai25LGHtX3GJR3AQDBastqu4xRRgjebxH     4093c973f4f59d3cbd
                                                                                                                                       045d126f633e9437de81ddb519c50981908530d65b8482756c5080
                  c0d78fb39d932001dd5344ea5cd30b8a39 0000000000b9ef8e27cfe8591310f33fead7d415ef1                                       d155fa5f911f494ca794ffc43a14e2ddc1b163dead7abdf8cb5059b2
16205       71627 b244d2ec8e657f8a7b3cbe68f3de06     6b0c78a6b37aadfc6f58b                       1CWSdjVu7YuWEwBSufTjcCgU1egftu65hD    45a23f9a6b51aa9f41b5
                                                                                                                                       042252a41426fa2bf588b4743845ed60e0f9ca3065403073944e3c3
                  dcf2769234f4d1ffec3d7dcd09b7b76916f 00000000004fad037fd870002cbc1b55343b31ae3b                                       3d775f4f8ceadcca3ad232f91874c0b1aa9c6a69133976714de53dc
16206       71634 bc592a2320bcc43459bc869c61457       1b92795fbdc96f68c9467b                     1GhbYVZ4ZAHySWQSf5EYKduwztrvBKYVzM    cdfd981d91c83642e9c9
                                                                                                                                       04b30fedf80ba67248d217c6ae565c6726db4e7495361e10917399
                  da4e91fd3dfd6bf45784c310635ab662b1 000000000057d7ed57ccb96b5f7da22fa9f4394a4f3                                       9e28f4a00bd8a606aaf30ab67f99a0bc5bf301b780fa0a1476962eb
16207       71638 642ddbb3a2e9a638e273c6ab677520     45cc31129a5825d34bb24                       1DTsnZ1wMwmcFRisaAp9mueCQjhgbinXkd    d819c7fe2da61a0e9af88
                                                                                                                                       04a931c36a53c52d310ed055e50a900b3abfef822aa7c0347bb5ece
                  58a9bec488999701bcd549704a4e9feb54 000000000005790336950bd56c262070c0ed24c644                                        2d3bbfeb918606cb637848f72ded675a6f5d1540032454870e423c4
16208       71644 ea55236b15152fb154b9ca93a9ab2b     06c49efcf2abf89100f7aa                     1B1KdZndpPSCCuH789TfGikcDtZhL9ohN2     0025303868e33ff531b6
                                                                                                                                       04c9bde55d90aa5d7c18effff12288cbabc47a8bb0457c50149ac5a6
                  97ce549c5e5bb5afaf345ccc200f0bc47f7f 0000000000ec9a61ebc1393d55b9619a28f2b1fb78                                      6c3d7e013534e3fd6ddae78051dd97a3d5567da146af131c056219
16209       71669 318b3cf843b52cc91a209f5bc956         55a50fd1b76112a4587e39                     1LwdW3GaBx4mcqAmVmNNnmVfAoqJYXmZws   25705de63ff8e8adf0e5
                                                                                                                                       049e98e7654620b9a52df8ef0681bac101c11c7e4d3ddac25987c8d
                  043d0ab00fbd650be7602d19cefabb1432 0000000000a343e5f6eb379df7998c69ed17974bffc                                       4f483f4c5b15109b402eb76723f905b8cdc0ad1547837c94a32ebdb
16210       71670 0e07ff5a5a4385faa1d9942de8eb70     0c4a583d6346c2dbd9dd1                       1KfKMu6seaRZ8ynkG4idDtcxLM9LdDQBMv    ecc7bfd1ed7736712faf
                                                                                                                                       044e36a886af9a744f101e66982fdc06ae89543578c6d599bab2c4a
                  64a50180c092061cfc4ff3e2f61839ff0378 000000000099e5269695278e8ecbbfc2c97ae0630c                                      3ab4a483d0973029afca28619420f2bfc3dd7933363cc4d5f4af2ead
16211       71679 9dce6cbfb7f890811656236e7a48         39c32a0d49499ce63bf894                     1Q1y4GC7yvuLsXvjaXNHeCbVJyHRgBBzR2   d46b2d7eae9fbb1d61a
                                                                                                                                       0491e425b2819afae6dc88131d82e755ba60458ae44e4f5595ddf8
                  9dc21dce1233fe64be8d68acbef424d6d8 00000000004c4274955f990f574c8ef79ca513bc8a7                                       af5a904c643b241fd104990d44ee486ac3034d9b061a9515aa527d
16212       71710 aa8cf6409d0bdd4b15063dfbbae99e     302cbc6d1a3a6d10e8790                       1H8cWWo78wbxXhC5by4EHiYep86Uts1Bdq    230cf713eb64cba0206d55
                                                                                                                                       04f987c52e2b0629536da82ed6a2c1f6ddc79d5243f6e5a40491c13
                  a91d5748ef1b65483a04468802a7f550c5 00000000001e1ee2694787079f28ea1d5156aa056c                                        b6cd04e81cce9603b152507af16fb9b3941b488ca4cb37071b113d3
16213       71723 c3a1d9818d07ce5a453db82cb4a785     bc2854a045a0bdb9b6861b                     1EFAnRpBEd5peAmWViquCannngyUs4eHAb     0566cf1aa6c892d3600c
                                                                                                                                       04e973b3714d9642ef9d94500058d31dc05b73fac880c16dca32cf7
                  1e464b7790423c43ebc057a8f1e7711d84 00000000006b74f85feb25e75aa22a97514fcb24c62                                       2ab0bf67ae75df080298e91f8fb3fef78f4269833b975f16b860357c
16214       71727 9bada451be25c9ae8bda6d887d8f4e     374b99c1f4a7f32b6e783                       14kbL3rM7jkJza2PFtiU35DT5masyTDe8c    9b1d7ebfd9fcfb471b6
                                                                                                                                       04156f72d31f4423a535593af8f699befcd8fa17f00f361a89ee2e88
                  c4f951b382995a2f39ff99013d2d21f0ef8 000000000050927d8d6f66b4b258043f48196fe353                                       a7bde41f4875d48725a9bf1733291f4146b4a766e6c1934aeda727
16215       71744 09ba5c0eb758556d69f315a9c9473       10b523fafb8263fc5bb390                     1FdQF8QHqDPLNQmDG9rvReVQeCUazjMJSQ    62d5f2c6e9ac5d96c121
                                                                                                                                       045b8988493d9399ae74482c89be575e673f6b586ade6a0bf80f54
                  6f96a74ae005c61fa0b6b844891c187660f 00000000001a58b6614992f7093ddcaa56f4229acb                                       7f82ea1b5ff0739da58aaf7d67af8e14ec93fbd9d78ade855a8bd88
16216       71766 20f83223310208dc6ccc849ebc302       8d859a2c852e9cb8f7eae5                     1AzEiNM5EDhCufRgH8MXg4pQ6EK82eUXLQ    06fd289f673b8c6514fca
                                                                                                                                       04e12e1c23fd9073d0de9b60ce7e9169dd90ae208b2912844b1534
                  c6e0854ff294214928bd1bd677a98b315b 0000000000377508a0bf4a23b0819842c580442376                                        d96c36614ad1bb0519943ce22396707e3a7cfb8eee58515dd42ada
16217       71772 7fd29b533fccdf210abe4ff6e70e84     8a7479339073d96365cef7                     1H8wEsZV1YS6nFxUiGgYdnPKcBsV1phBps     75a5c53ee972e55ae8db3a
                                                                                                                                       0461453724cc05c6242923f4925172964e5cb9d213bf0fa1a9d5c8e
                  68bbf1adb38f689f2d5315842375df5ac01 00000000001fab3ae9a9d78473e1b254632069369b                                       682b55105c043e248977a1c8b9fa023db778ad469b69e2e4e92b18
16218       71782 8ad55b45ae3dfaaef0aa69f6f066c       4abebb5124096b132d9e3f                     1L84GZnZsfRkcftGjGyZmcqMeBgsWUunyb    99de0ea507f97a97b1c52
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 903 of
                                                               913
        A                          B                                       C                                            D                                          E
                                                                                                                                       045c96f331d76dd8e2ae9b2832c890828a1db21ca0ee9cf691bb2ff
                  c2ddc162151ac66bce0734eda622b52117 00000000001ac62cf81e361751f551296334f9e827a                                       780698ef1cdf947f1785c87f996ddc6ad76882fe1000ac1e71f731ba
16219       71789 61d68ca4aac5d25e1d271547e41a46     7476eb27957d661d130ac                       12R4cozW8dY7YgYw7j5qateLzoZVtY1xkm    0363b7e082687f58516
                                                                                                                                       04a56a87ffaadc0174cbdffec808cbe6f270e9bb68f708922a58e124
                  de7d888b1bbb8fdff4972d8fdc67851ad9d 00000000003e7c406596f9f1b363160c48e52c2634f                                      46fa4540041b0a925cd40f117b9f5648d22cd19d73631efe48c6c24
16220       71811 331377aa232953fcd052f92240ec9       1a28b7a736f7c688e1665                       19hPtVdtemVtQsen8Ewz11qUWYK8w4E47M   4e6df8a3ad2f5bad401
                                                                                                                                       042efd6a1c3be054fdeda1960a3ecf442680283b1839e197a975ff4
                  36b6f756addceb8b4b9f05e4d180e67534 0000000000e407f31c4840a7099c62375b4d0faf56b                                       a5a6444baf9ddce9506e55ef1d0fd6b2758d8d409cfe1a002ced0c1
16221       71820 40e13efba22771b1c3ec57db1baa59     5509f665eb30016ab33f1                       1Ckamom5AuMcFg2PUfVVVCz6YvJMMk7iyL    77d6f6c9358217fcfeb2
                                                                                                                                       041a82f585013ceff0cde5ae67cb508af2c10b7bca890301dd2226ce
                  a54c8ec48c45bb18dfd48576554a9cd0d2 000000000046f3aa065ed0ebb5ec5527dff3e54a17                                        7b05d43dea0c2e235bbee3604512f851e75ffc846b79eb732093d4d
16222       71822 018f78af7f1692aacac9dfbe0ed1ad     9510d249a17d9add4fcd0e                     1CWAhrXg41vAW85DspUgfBu1H4XuSsEhAn     a4d5e26251c94137b91
                                                                                                                                       04bfe8bf8599dca8be0cb3ff5a58910af86ce1a14f5649f11caccf133
                  6fb119d1121761edcd874e2e48a61f0e05 0000000000c6e3299eabad7ff249fe29b151df6e58d                                       bff921846c3aed6699db10de5f334efb798b97524c709f169890379
16223       71823 1a999507ebde95f226f04be80ddb5a     4588ced1fca53a3a40f8e                       1DTKBkdHJvZDkqFT9PdLHtQzS74YZE21on    dd7bc2e9d62aa50e73
                                                                                                                                       042206ea0acc4ab8bcde33ff75e327f03753689c26aefcd6da0bba2c
                  021706adfba245f02c512c7d670ab8c594 0000000000f4b4cba31423112993d7cb8bbc14cadb                                        ecacf78eda138d186d0e496555816672c6cb512114607a09525b49
16224       71838 42325ac7bce8438dcc2d9d6d347f54     a1afae6e6cda1c8138ecc9                     19khvAzgCyqWcb6hx2jwYDMQy4uTM6uPVx     3fe660d68cd87a6cbcf2
                                                                                                                                       04c7be8fd20d2c993b8f8e20ee08278a8047d0f209a0ae20e64b6d4
                  b3345395693cdc304eafe6cc45e9cc421a9 000000000107c83951f2ba43e4636d12baffa43c516                                      7136d7e5883d7f66e30919c04632b0acdfa3564cde44403d45a65e
16225       71847 255fc677412241ff6b90b817e92d8       1c1d983006fc8c496ecd3                       15KtqdKzgc9fwDggfnzBH6PGHHJAPcWY3M   a696f03ca8ea6b7474ce4
                                                                                                                                       0482e0879fe3178e1b6194ce8f4a057db51151368a348c8e652f444
                  db21aee77ecfe2d62f698c9cbc01b2beaf9 0000000000c1686170bc2fbc46bc60080f27ce42ca6                                      a7f9b4a9035f27c8bfaa97e53045b33fb332d012cdcdc165dcbdb4c0
16226       71856 284533dbcca373783838a09f33e41       7e9ca7f1f4835e7b914ce                       18dnm8rSEDxdUBZVZjFHqZTVjrBbdwcJ6y   a5d03da4c437ca00c4f
                                                                                                                                       04e7e7649a31e55bf14af3a89459b91fd92606823a3bc4c5713399e
                  71548d2c818eea8cf6e76a0c4e5c64b7c3 0000000000688d335727cf6d986d95aa51a501286a                                        bfdb8b4199d0e0927e080c09a64c19c5279a281fcf4d590726eed69
16227       71883 10d1762895b0e7e4d4c2162cd9c281     065c4a847cee8c29a6e1a0                     1F9iJxcEqaQe2kgvy6H7sw2Ta4JHhxiAb5     b7047a2b5542fdb02dda
                                                                                                                                       0451315b66d02df7f9afa42f7ecb3403142bb139652e74369c96bc3
                  f9de85dfa9fa5cb1574ff9392ee144a144b 00000000006cd650bd142e4ccdd5cb799f72fedb480                                      8adf3be3e4d6fb6a8ea15ac0119285121caadc8dab5cdf921435cd5
16228       71889 5cb5f498a07c47c8f1384f904d1b1       52b0e802f381cf154d1f1                       131H7fR3eJx89pau6kT6tG8miotz7jWcjK   47542d4489eae70af8d5
                                                                                                                                       04b9de3920433e713622eab825e33407b5bebcb300d749fbafe220
                  13b64c9df595237b05e3d12dc484a8b25d 000000000044ca1bdecdb532e1d143c305e9403a2e                                        97488c3265966a6b9a712c862c4eeb928d60a9919ce4884b688e5e
16229       71909 52ff52d90e5ee3255e5a971e2f76f7     35adfa13db4bb29f8208b2                     1JHDV7jrSAn9Jb2qbeek87hR4vHr5f4di      92d2fbdd7177aba894c085
                                                                                                                                       044d0103c2a8354d691ab845579c1f00e8e50607adaf87d0962439
                  bac98d9c1d9ddcee4d3c2edd3005d7dd1b 000000000055fee350ecbee0297e7a4777d9d9f42b                                        a6dcaff68aa49defbec0ca1bf730504692641271964d70390b53c66
16230       71915 2cd11668bdf032246fd528f62c7061     5a5f4a98dad6ea5835a3a4                     19M52s7jV4JeJmMS1KWuJ6UJWWYjUA8dvt     5fe0ec071e4072acc2e15
                                                                                                                                       044177531e9e1c98809ffb37cc8d6399a889b085f504ac64cf5a161
                  a12bd40abbc0ae53ced1256095f6fffb280 00000000008c8fbedb9e8169aadd26a8e53bd4d0e8                                       8395cd04ff2ed8beea74e2a00a873d7894b8c01288e8daa8e0978d
16231       71921 961c3b1792201abd2d17a45272f09       ddf42b56b6a3b29d2a0ea4                     1PY1Lx5pPoD3Krq8g8YKj6LnLEimSHejd1    612a0dee793d5a9bc84f7
                                                                                                                                       04d7dd229d7bd97e968da77c6d65b616ebde5c2841aba2f27e96a8
                  47eaf66fb1a7fc85cdcd0bf179f40132dd9 000000000042bdcbd253cdd9833e2d27fb1f13958b                                       01e29e5351ad1bdb514a83728676b81724da8d3a4233107b453dd
16232       71950 3c40e9f43da64d011318abfa9ed5c       ac1fe49523de49608faa72                     1uFUwStTK7V3vgPTSxifTKchos1Q4Vm7W     4b9cd79ca5a09627bf88328
                                                                                                                                       04ea2a90cb6853964f5c60510f1f8a22e20841201e4a7e8dc12b032
                  3319362faa3eb99a9f72b300c2ba595aa5 000000000039a7e6e31d2b206ca84e2e6820f0a916                                        0950c4272f2b3778563edd31279f2d8060cc27c3ed2d4603201e8a8
16233       71953 4efb5c1844d2ff058fcff9417899b5     7f1b189e9d68ab03f1470c                     1P1gtWr2GBhjnFYpnmQcBdRVNbk2g6DvFR     92677e71bcfd07579281
                                                                                                                                       04075c0d1b72e701759063f493292f55f5b1bc03bd7a793195fc455
                  f3f916bcd5779676ca91fa4d500546e9939 0000000000c76bce26e0f0dbdf1f85f1490eccbe967                                      75d99fcac0386e59f3a75278f0f3fe9874ea5481c39b494b489fc037
16234       71992 4fcd25e100afe6bf72283b0239ac0       0f138a26e4c00867325e8                       19vVUfAeU6a4Syo2ruVRzrsoFRdXh2V39n   9747db432724e27ec43
                                                                                                                                       0482a75b786e664caad4b0a1bc796a877461a75400c00055dd45f5
                  2874aaf056e98fd04cc0540cca69136a03e 000000000039852344db391e87f0f7fe0e4fbc26848                                      926f1dc585fe7e52461c39e763a0fe9f1c01e0c5f4634bbbcaa0a3da
16235       72006 9919be759cc175f148c474b0a2982       cd11f0db9e993f88fd446                       1A1aGfpm9c9sWDEBJtHi6DVeDkbpTXTL9q   173bf582e882cb10a717
                                                                                                                                       04eafcedacae049c273b13bcf64be2b466a49bfe3c771f4458cb4421
                  36dc9f01f60d28489a226664b062b4309f 0000000000eb1a18981e52cc980d0b2ebdaffadb46                                        bde4c48261d7c330a748b264953ddc008acb43c6d247e3b9445c6b
16236       72017 a1e6bf3b0a2094a3a49e53da8249e0     641a515750b46090d24688                     19MVFnexKPeUS4uQWHgzdHkWwM9huARRRL     a373adb49a1d5f4a2acd
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 904 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       049c0f472bd7b5711dd0f1182474d7539523bd1a8bdfa8d05014d0
                  45d5f558c2a881744f26c03ae696706cc6a 0000000000f0786ba4ae5566c81e38ac9e457ac7db                                       bac6aca90cc50d1740699a993cde317b21512bc2ecc0e8d831edd4b
16237       72022 8893567f10a1a37ba1123737d90b1       1a0eecb60eea4ad5a7aae2                     1DT5f3a9rK1xjPb8DmhkcTxpNNNjNmkuyr    00f5a3acf609f3c63ff35
                                                                                                                                       0428cb7329daf31b5e445a1465d7a69490befed19a7ed27290765e
                  9bae577878ac1ed7753076d83ff36c1f31f 00000000006ce32e8d4a553a5bcaca393ebf374c6d                                       a188d0ef93def168357e9fe38078a67ffda2706713dea0777162743
16238       72024 08098ec9c9694224ff4e2dc6b4d02       567ba4da5d8a94a0f513d3                     15tFQugZa6tNd45wao7TawcsjeXZPMWCrr    bf95c99c3a4321d4e1b16
                                                                                                                                       04eb296e3865170d632c6cae7b45e73d8dc41607af391cf992acb84
                  07c59599f4cf69677d180c3b1276b289c3e 0000000000110f1b38dbfab749cccdced3188412467                                      54d12b4dec97c126673d51faf0c820936f78d4ec840354d255495ef
16239       72041 95f91f0637923ba90af0c938dac51       351991462ba76fbc579d3                       1PCaRUFNfiC4RZRjQKezUeqk5Tp6EuFkoP   b070f2c3549d57b2323d
                                                                                                                                       04639ccfbc6384699bddf21ea9608942c8289fd955689df3fe515b9a
                  8e2ae8b24b482a8f8d830a4b8260bdc306 00000000007efb23397e7db471d948fae6dd714717                                        b49c4b5469ccb43a60a85f4b2309b24a2b42a08cf8553426957b41a
16240       72057 9b5b639a86ba4c9de34c9718555a5a     164c42a03339ec338b6f6b                     1Fb44EnbdK4T2gqNfeKmT1XppF3xdPULNa     d65b53bc4ecc8b4909e
                                                                                                                                       0405211429af5091c32c47bbd51b7cba826aac8bd4686efe7695ef6
                  d036f3adf715154e7621e0098946085e54 00000000001e913ecbe723e019458029e8f9fe3bef                                        729f125ea61154197fe772068034021633a262ea02b6b78aa30868
16241       72059 dc68d0941ca3e3ae012a6511cc063a     044340aa1018afc615db6d                     1KZkCEWsPc1wBVECqndp8biiggPH7nMoxD     d1170a59179d47d800c9e
                                                                                                                                       04bca5e65affe91a2f5fe42c4512fa49a6703b57e5caccd4e0cdb610
                  3f0e04df76d49b6960c71f1607d16b701c4 00000000005686c0789a4c88bde30d54d58a406e16                                       7d76c7f2f2028dfa9feed15f5a6677597dea5b0a4ad1847edd6d4ed
16242       72082 2d4acdba711843be98d2195356d91       ec3d7f4b4c8c02bd604041                     16P7jJKK948VghPTHU8NXRLuMFQSHiVWoZ    65a112c6a98deb4be3f
                                                                                                                                       04270eb8ed89f59822c3cb1fa6e585a8313bd4ad16e0a3b3e758d2
                  0a3e39a234a05df97c5b95eb30e7026300 0000000000e64d9082c073ad15f802e91e136379f9                                        90c91eeedd14bf4dae0e4d841b380da83b00b9001578017f59648e
16243       72093 68b39ea61003c3abef06c9f7aa8a6b     205c56ef8422ccbb889b39                     18DbYLEbZj1GL7Ez9KLS4DbUthCQn2Nr69     e57a81f164eb0904620ad5
                                                                                                                                       04d9ad30f426e8d8db3d35591e545f3ae6f194155d0937b1da2a3c
                  12c6972406da6cea133cbfc1fb640746e82 0000000000ca85ad27838e5cee588530b67c0b14d0                                       82f7feebb825c943293bdf8d1a894f0cfee0cc0bc573022dae634297
16244       72099 6925706ddc03590804eb0d5347315       a3b47dc8582fe4101064f5                     19ZeJrnanX7NXyczS1XzjU3GgKBuzKtvxs    a273a15f035cca57c0d9
                                                                                                                                       042ee8d9a050603c7af911a4f897520426e418328879e6fb1940c44
                  dce5011d79366b325bf67d82cbe6e69553 00000000009e660a5f6b9d70dd52a141445a5aa994                                        aeae608edf94f4ee47aaa2989deaa245bcfce5d686842ed07a34b65
16245       72114 9065062a61c47c637f2a0ea05d0f7b     9b97ccf08e5d47f9bdcb93                     1NMzawKgM59S9S7M5jopUt4ZhXDkEiS1zS     810033f76167f0918d19
                                                                                                                                       04cf88b71811412db77e2dbfecf59bef738df42982a23bf30a4fcdfe
                  9f8248b5ff84e8e1510b77d0d349eac82d 0000000000645e83415d91deecb4f38c0591eedd13                                        11874e3b66736d097802b1b0996a87cddcc81d310ef9d1a5499ef9
16246       72118 0a8f415ef3447dd7fe70db09289e11     ea13927651c666cc537019                     17AAeEDQu7Qa9pxwyqTCVDgxTyUmX2UNnh     0335e5a5baf84a50eecf
                                                                                                                                       04b84c52d51efddc60dc0e23bdbd6627152a58234a726fc7840dfae
                  9f06f2589e2b469bb386369e5e15c999d3 000000000070db217314d6f6352970f6998e2dbf03                                        c67ac240b63a1b17b00c26f2f37c15f8d9a99807ebe6711c35e042f
16247       72125 79688359bf8515fd7af5da9de96c29     5b36f4d61157eb2f75d0af                     1EXgoQ9vPnhg8yBgd2xPS6LCxcfBr2CWF7     a4ae1ccca15d2b89841a
                                                                                                                                       0464672e8fc5fe216a45871937f56e30e672cbb0bc2a65ef8e159e7
                  a69c36151a8a4e7e1dbe3dd496b24bad7 00000000005c5ddc52114e40aae9ab87f6e2774e1b                                         f1ce6c79e100c9c564afcc4f6104d1d49cc129b636e20fbd998aac9e
16248       72138 0f83d0bbbcb22e67277e06f13dfd379   3680b4391c352407f6d43d                     1Jsy5QrYBFJ1rVprV7SyjEqDeKpNYKja1R      2138bbd64de6621f059
                                                                                                                                       0422aaa9be3bba6b695c340e329c67423447cb4993e91641e5ed40
                  12afa86a21e54562fc10864ae47769642e 00000000001d7c16211a636018ba454189697d381c                                        303b0c060a6df8b9570d18baec7a441d038c4cf4a40d2c3b7acb107
16249       72141 c3ab8ab5a8997978c72c6d8eb5a912     51a2f8e2c15bd3a1093653                     1K2Uzffrh3pVp3noAkZRSVmQQvk7uV6hCH     e61de928297f7165cb08a
                                                                                                                                       0480ec06a2ddf8bcedec8bed9bb8417a32a062a5774309d34aa79ff
                  d960b3c5e6e6a17fe71c70c5343e7ef7be 0000000000a17b36b3baa14b1ab519a97f8d50c5b8                                        5323dfeafcaaa12dd1ac5cad8221fca5ccc14fb6fffe3275ef1aaed53
16250       72146 b25908961c81718e05f952a06f3ea1     8b9e69e8fecdefadedb635                     15KnJcA2eteZcpH1DYSSsKdo4ufJ11VQhf     18b2fc64766b2d58ae
                                                                                                                                       0470596c5fcea39e4cabd31bd9a736778cb2eae3defbf749338225f
                  e9403296981d4968da3da8ad307e746f73 00000000008e684a77012e48ed0481b9758426391                                         8161ae7112071483dd6b4fd3a4486f7f97cb0c4d9226817632d2c7d
16251       72206 2bbf215fc476c2fb8e922f72a8774f     81ad27285ac54132c131200                   16nzcTJFH9ek7LFNihMzmPFBLELLjthtcq      1323db9e313148f82ceb
                                                                                                                                       04c21a8018020fe96d9d13f15bc86702c6be803edc810d68513edd2
                  3430913f5b3134d15cb1defbbb5d582828 00000000010a0e1280d04dd030e1d04511b8f9f085                                        b6989edaf9fe35e6bc4a8b19927caed20e79ca48ac6bb39f1684ffd1
16252       72242 960a1f6875add0832abae189cc7abc     b2cf135d7dcf1a943762a5                     1NC8mxu5Y4uZHRYeyQNF99FAU65HUaAzDA     452b90f3bd4d93a667b
                                                                                                                                       04f80eec08e6bddded20e37e66344e20ef31ac5835c434077fb0982
                  e42cdc64711ef7396d22ff80412ebd6f152 000000000017ef242840812027e971e989e7200e48                                       eb0bdbb1c6e7737f3f39e6f4eed68e29d6cacdf6ea29222024b5aa8
16253       72247 fab72d7e1c5cd4fe3e2ba1e4b3fb0       4d8bc3494bba253b2f8024                     1B3tFiANVe5ZDcYRRuvFqaZWFp6YQXPbmV    d22607557f0751d60b35
                                                                                                                                       047b4a285a73e631caa02df3524e2561b649cc1e1de8ad99793c5d
                  e091d7934ebf31184f306e07ed7120e54c 00000000009521b75255374fbe25d8edb30e793e70                                        80f3697c15250d8c04ac013f20f56f6eb0b1fd68b24eb8130c8b72ed
16254       72277 e7fe8ce053e1fccecc9f4060674252     c5f2cf8467cc52571160d1                     1323g6fkQMCr2EPgiYL4uZ6pCt36sHfEjN     ea7f05ed95507a267bbc
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 905 of
                                                              913
        A                         B                                       C                                            D                                          E
                                                                                                                                       0432f6beaf259eaadf428d5152332681e4bf0b5ba298af8e2d63d32
                  c1704516e4cb47bc2ca31ad33e586e462d 000000000094a435fe224b4db55e3aad213c1d6c66                                        4b622d3261a48765e15f0650a4fc677d7904dad3bab4cb3f833f8a2
16255       72278 cd01c9a9495e7ca4e9e11c00706d29     7c8351c1c3079570a399ff                     19QdpsPU4FyN5mf2yn8TwJ97QfV4iSgrgf     14b7cd4fa4ab9877ad03
                                                                                                                                       0429b34caf0a502464fe7f273dda688a39cea5a40199dc5ce6dc4de
                  9d4eaf67406de993f4f16e11e745eb619af 0000000000f8e3a8cf828f12002eddf619a48e5b80f                                      ea9b0124accd13c419e582b7ca0e8d19cf8b6dff6b20f42d392c0832
16256       72285 790864c35bb3765c55c2ce266a2f4       ef9f41db92199f2171729                       1BUy6jY8rCHvWxFV2X3RVNBDYRNyvFshm2   eb3c7b8f87e93d17697
                                                                                                                                       0426cc5132fa65b8790c584e38056c52d549a5facd1af2e2c88ea0b
                  7e989fb00c01ce844c505e580e3e5d34a1 000000000051a36b83fe08d1a1a95eac0854fc07fc0                                       1b7b5d4aa81833893b2026a1c0040e825f888ea52f43a34fce1785c
16257       72319 94d0603c7a322dbf9b4829bcea824e     9aa6d9622a53b47026a8b                       1GoNkYeUfQyimtSLt97KNUAeB2uCNw3AmW    3cdd82eea871135b1057
                                                                                                                                       045b6f03e7a4fec2ebcbeab123db45b3cd3a63aa0d800c5c58f643d
                  446c104aea9cec8aa7688ee59da15faf8c9 0000000000efcd02162cf0508f8795d97d7883d9c45                                      d8b18020bb4008b33c867a0054c3062c4c95b51eba66f67763206e
16258       72336 a64c7b3a2f0dd9ab4db41fe55926b       d01ccb95262cc95486d79                       1LzToTRH8YUnhvapWwMU9LaUbaq9EYpa1M   d4714ae59521d41f3840b
                                                                                                                                       04ca715b71297e2ee9408448ca74ef653c967c5411584a80b90bb8
                  40907f0019fe1475ab27019a629f1e87bc 00000000006b98d915f896c8abf765f7f0e2510c9b5                                       a90edfe128ba17b5cd49bb855dec1f1899513d579337f8aaa91f732
16259       72391 9722cd94123882a15c02c29c63cc95     1443eb79eaf8c80052be7                       1EgvAMYvnovPy9AMPNX1xmcnm6tHUvwgi9    a7c336f8220d9e61deca7
                                                                                                                                       044605fcd098754989762b954877074505a5d84673b06ab6d25fa0
                  24953b6ae91dd893e2166e8fd75f4257d8 00000000006f42b6af01c85821e21de51aef7a31bf2                                       17ae601232494b03b5d71213cc6cf08a84a0ad8700cf4d41655a822
16260       72398 89a6dfb50d41d8223b0dee1bd1d02b     8622f6c9bf51edfb88923                       1BDn5VW1P2AyJxJ95MZEPM3v51JkVBGERv    57c08ff500e8319d5d00d
                                                                                                                                       048b7c16cc5d151998cf077e654d538abe34c4a3875df805c498e3a
                  6d93fda9a534062f8377a7fffbbdbb17598 00000000001fb9c4da5b4fa28c2bd50b0f824fb7f6e                                      83075a181a390f81e503460eb4c2d2cbca38f66c634bf7515973333
16261       72402 d37263ae43e8242b49a91eeb86c1b       a6477390c1722505dd54c                       1PMutfNXM2yPvLDQ96CNXRprgrh2Jro1wj   b6cd0e72fc514dbef754
                                                                                                                                       04a2f8ba00bcbac63615feeba532f571be858d806e7f3235cc070a1
                  4621cc20f3f17f61803966f1889a838a0d7 00000000007f2af18b7fd795e13e4c19591ef4c4e2f                                      acd79d36994fb76e1c030952d1b85aa9885023b611d42d5f74e40c
16262       72411 3e10ed63fb830b33e518f6f5419cb       93d1c0b5e8eecea6342d7                       121eBLfoCUTM1JX1iZn8MEUZwKVowRisbS   347e14f2b775c7746ac40
                                                                                                                                       0441e3bc24d5091233ed4f7e1abe908818010e951cf37de4a2e6f5a
                  ea44971b782002e54b9d7fbbf5cd95c14b 0000000000a11ac429b40d5f171a0290ca8c092c33                                        08aafbe995b47113f81a7e5a46525e6bada2296b2dbdc18e1f656c5
16263       72412 88a69c32fef3d870d27aa0f7fc1e15     c7909bfd4b7e0b2260a9f6                     1NnoAu881zJfG69WyWknRL455hoyNKoW27     c0faeba3a63616fb0133
                                                                                                                                       04c4ba6abae149e2936e339132e567431611adcb36fc63fce3383b7
                  9b60f082114a9091cd1a7377b58702d033 00000000003e7d89931571f85f8cea74c8745568a1                                        c0340e348e905446aa2930b63a21b969882549c2844c4fd1b19105
16264       72422 9bad9efff89d714650e0cb35f5198b     d432e337959898652d74ac                     1L3TJyAqaDo2LTkP8R4Yg4hPQTXxB4y53Q     6afe91bb0737e8d6cfe9a
                                                                                                                                       04454b68c9d5236802e3384bbe253f5523bf938d151f2d7a2f287e9
                  11122c78f1b2ca6152d4a37242f23a84f18 00000000004e508841c28ccec22a8cdc10574e67e2                                       5c45ca996129ba8553967c025bd20e5abe319c49546b8e94983906
16265       72428 c9fb78e637da4f330386ae9c05cef       b2ea89428546646b855050                     1FGRwenX9qQ6M2Ps1XMotsPVHfGsQHF9dx    a5819f035976cdfffdf80
                                                                                                                                       047ec351c5c8970d3e4c24da76d2ecd4c1c53935026ae505d325c82
                  dd47f380852ff6d74397894da49415ac29 0000000000b9fe6d907fe2f2d598a97373540b2f350                                       72494a5e9663679a33fd021cde6b70d7128607f842b7c0191143fd5
16266       72437 18e4f796c126c07fe7ddcaede247cd     403fdcf12fe3583e940e1                       1HFSx7mn5yqwJwJYWM13riBeU3TDXJypyM    f37ff8b6264758a3ef75
                                                                                                                                       04be57905c01ef7239e7304c359aec3b81163ea9fb1f4149d8e71be
                  7dd8154f77f0d164219ce835262f6967c68 000000000091e6914af87dbc222c4e7493feb7b7ae                                       b2c3e0596815f4e770893c200a921c9a6a2bd5b8ab01362bfca2698
16267       72442 8211e3790c0aaffd8ecee5a50ea3e       dfb31c878ba4c8a68a23cb                     1GZRtzKqka3SPHFEBsmjDTKjCq8RTPahZf    9f7d7c717916fa5e43bd
                                                                                                                                       0463319034d4aaf7c43265f9c372dc9a62faa5ac118d98091ac2cdb
                  ec7673b05e5b36320dee91545df5e6541d 00000000009b01882edd353af306968856dc67d030                                        dde4df0511500457badff80435fe5c07cb6def70b468d03203ea8a6
16268       72447 30673c489db8978e51a7c8d805b13c     68a4a86acae770a67f59c2                     19bhxzo1SLwHW6Yvx6rGyeZfDn25mEHET9     95411f73b1a6add81f19
                                                                                                                                       04091364ad87f97b2e120b56811b3d00201dd50b8493a3b0caad9e
                  4605838eda2c33aa19fa2b816a17bf8060 0000000000da7a2e134ac1aa4a597255479fdd6ef4                                        46f1067e3964a3f43b9b4614de2b8dcd85a397ac74c24b0c5ac5eec
16269       72491 7d29fe04eeb04c57aea2ba653dd7aa     a6119c1395b1f15e0afae4                     1Ke2UGX1vSi1DTp1Dokn2gD7pxjheCV2n8     43520182263ef5547b8f6
                                                                                                                                       04542e3b7c4f778ebc9f166892ee108299c0605369b7946634fb94f
                  4289c3d38a9cc265ca7eee25fea7089604 00000000002713a87683020f0451fb50cc9e3497e3                                        607e6cb98885bcba55cf179ab88e60bf0eb65018daaf77a23b5b6c4
16270       72501 1d378d5a9cb9bc536998437c54980f     bf32690e9221e2fcced75c                     15XR75iqaFo3EEejZjtRBcNDMCCrgimjQz     6d816492f07df5783428
                                                                                                                                       04055096b2c644ed90cb4d2aea5dabd9c2de83b1d87bd1366cd049
                  b230de4bcb75683f41e6f7435cececbbdba 0000000000d87a48ff07a257865c22d232f61e44dd                                       956b04fcdd0d2d686654250f599ccf5d3e498d15e0d12fbb2dd0db3
16271       72504 9184542134d1dfdd31bb143afc9c6       72e8aafccf40db25d8d18b                     1L2iYScCmUUsonbbFKXUUfAYu3A6bqy9LZ    26a6c4b6c61cbcabf03ce
                                                                                                                                       048b796d1590eb19f72aa6d72b30da10bd605d2d3508bfd80301a1
                  368e78d3a09f28ca3a95802dd8bc66a06c 0000000000324b064197ebe85701225b7d9747319                                         dd42a673010f824560c3c3a39bb5a3948096b92e1740479b3fd46b
16272       72511 40dc7ba448227612525ba0991c1fd2     c5e3ec151eb8acd32f1882e                   18z4BgfRB8gqX5hWUL79qdQ1gEPVFkWg8A      bf36bba532598f3ff3d23c
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 906 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       04f8a5434d464e3e06cc61ce511ff25b0a3fbd14cf854e95e4c8c9b2
                  7aa63911f599d03dc4523cbce798338403 0000000000a472b366d7d754efbf7b410730c6eb4f                                        ebca3a0ffd9d4f07549dc8e0616cb2050ba21be2e24c49fbfe377e79
16273       72517 965d87aa74fbea552ed5f31c4b6273     91610c583b100f5ab98ab1                     1BZZzHwx4jEeugBhhCPFsq8tUeDKnR7mur     7c4108b45cd5c73e14
                                                                                                                                       04afdd8068ff0d8e0a2e2a54e63ce8255d60eeea9dcb3199179d108
                  59e787badf8c50d3b129a796d6a09dbc4c 00000000001767e82368dc8905533dee05800f60bb                                        4b23a8f66538b752c845c47a94068b16f288822ddbb877966a6965
16274       72565 36885612be93465c265db651224f4e     91747e2b2d8965a62511e9                     1A9yn5Vs88BTaGtUpc1zH35XDXnvDsc29B     02137a52c1e34e6988bb2
                                                                                                                                       04c223da3a484fb6773656ff88e646b29d885f66625d299e354a847
                  1150f9adf47076ba1756f34b864a715632 0000000000c665cf192e4985b01e2d089867e19548                                        eae6fc63380e9bc0b73156917a232d8d129a6f74b6bbc18c7fb55ba
16275       72570 5d244d970b965734c3a6bb25be0a02     16fcf0faffa54996413045                     18vCJuUrgszrFzjBTyorRVzDAHdXes5m19     41ff0034e865c33f79cc
                                                                                                                                       04ae680e0be0c3a0e6cce56910851cda93f943f1f97657f3abaa793
                  646785b30b2f40acd7530780b77a07682e 00000000003e9f3972ebd82918a36dd6d578318612                                        3acd04630377105c103abd9777436e1813e906eb541633ead28aaf
16276       72603 1c700991f714de7f59211954eb2352     6c63fe9496a93aecc095f4                     16FfBe5sKAmEctzhHp6bpzv9PHWXsEcRnC     280297ae08141fd323689
                                                                                                                                       0491dc6c825c7d69ef91dbbdfaafb97f605588d2b880f0631a3fae0b
                  3ed658c6fba94f2a77ecfa9a8c2aef308ca 00000000006f81e644dbf93b6ed34bee9ca9bcb5fe1                                      41127e46f64429ebf503cb3ed9d9db8b21afe061062f08f20c3aa04
16277       72619 ccbfea4f43258f8a7d4a885d8be8c       bec6c7269a798a8fe9aed                       133ZtYfBJkmtE6bbLZowpkYqppkuRzaXx1   79a7885e4698878fed2
                                                                                                                                       04acf74fbea3078d949e8ff8c566c0028cb5e42dcffe51b4a4598d74
                  8c8f792fcd580406b52f275dcd1dd1317c7 000000000014e03242660e374f049e6e0a8e2f2b08                                       19959f21610ababf2cbd0054b8b9dd4aac19dabd31db429e14da3d
16278       72620 2801545e474f831cd9f127a57d384       311c6ccf5df2c4c6fa5870                     194bV2U7igE1mrdbgBJsziPSZhBoBzmJxk    44420d1d64ecd63bb0c6
                                                                                                                                       04d410baed6f63149b637da55d03f53508519deb530675c4760801
                  9ac5c08091dc458d5ae545ed3d5265b426 00000000007c11ed3f26b67f3799da1c7976e9678d                                        8fbd8f0fb863c3f021eae1cf8edbbb6e15b4588f529fea0509fefe58f
16279       72625 6dbdadbf6fb25a88a59cb79682b775     6097926caddcb70c83eb71                     16n4iDD48vBzK5cNeZMu5HgsmUFw79TynA     2df49b19910686c3734
                                                                                                                                       04d696b054628d2b53ec4f4e5c6de22de8d3ac91db5330cb8f38bf9
                  6cb5952f9f50164ba889e5c54a096b249d 0000000000b54ba9001ab119239846fb9a9e9d7935                                        57eef1f9c9cb0df72169b6f76e30f5edf2054b79d876475c87acaf3b
16280       72626 3844b950d487289a5ae07297b7b24d     f98bc84bb5993cb8eff182                     15iHt7DkA4bdrHPuFiJGpEK4fGChsDK9Rv     7e5f2569bd7dd187b84
                                                                                                                                       041833b2ea04357111e83db3263624ca539b15123bcb212230d2de
                  671099ef8ccc8d629d680926559799ff9de 00000000001253ddf79a347594d645c4253eb40f52                                       68f9e0ce52d1f93d30982a91899f5b7ecf6955718557daa2c36db36
16281       72666 b540879fe4b5a51579ede74ba86ab       f29636a08a3c14cd7716c0                     1HGKXz4P3ombTZCfxc5FWt17c9jWQGotka    46dbf12343c1eacbb2c0f
                                                                                                                                       0439e2da26a1bde432759795b93cdd58ce2fe30004e060bce7a67d
                  0addede5f35128ea1f832a3f6efc3f2045b 000000000045b377d73babea3181e7edb9f22d35d0                                       f25f22d874c1afb67d949bbb95a9c790d88d2c088c5fe32e7aa30bf5
16282       72672 e8b95d59a8dd1feb52c85c1f1be19       b35bf7cf9bc4fb5debff40                     1Nhij6hXPxhf1zcNHSUDzRnBJSLg6N5QV5    239d7565e6b176b9a45e
                                                                                                                                       04186d8f3429d14b22bb5c8a3bad1139cb83377b65fe99324ac684
                  2537bd0316c938e4d94a67e00424c94979 0000000000832cd4cff3419393328db3e7354ddd21                                        d8aa274f510ee8d87036d015f092a5144fbd681f441797afc2b4fa0
16283       72774 17e16a35a79633030284e3fd41b43e     bf22c6bf59b9c04d07bb6b                     1M8EUJys3h2DdKw2R5f3C1Xr2j1c56nBTR     72752181c1563694f600b
                                                                                                                                       04f5d3679f04e9a0fc240ac5318fec22cf61244f362b6d07c241a743
                  23c88d2687b2635c4728810c228c8b8f76 0000000000643144adb780eba3a20a48f74e42b03b                                        765c227dc5765222e97ff3753582a1d95b324d293b4073b87a5449
16284       72792 26afb03b47000c4a1d77f5c4c55b52     19bb6e9fab8b0f60c4c1a8                     1PYzyqLjxUJ7DSeHN2y7badVb1UfCZozY1     5a9318284a100a1232b7
                                                                                                                                       04ba6baeeb5d26f04161c3798b5091ff40ed0d2ddc1e935792fe6c8
                  8cfbc7baa4031f029552c156f5850eca925 00000000001aae0e0fd429f1b8d32eab57f1ea4761                                       bce6017721ff06f8c7481bdcba4e8287b3901c3dd328573797ed08b
16285       72805 58b59afa6b15d607b7fd5387681c2       bece6376e4c47dacbcc437                     1ChNKJTqiBY3C77WTEXgfrxBMPPUmSmRF7    1d76f383e8ec12b305fb
                                                                                                                                       04763c07313f4cc4469fc6fbf8b77670b65556c7ae5d14a58ddd2e4
                  0686a1c04dc02ac3f16e5224fc158a7bb3b 00000000006ecba2254d5467dee31658fd34459ae4                                       6cb9d184cb2293f1f3989d2c0f55eb6ad461f06d3f52cfd2d3e636c9
16286       72820 d27e5b5d046086037f4d766b1cb9b       1971787e25d41d3340b6fc                     1DoTXe8bAUGxdXKxey3McqmzXMyFxXTm4B    d6e9bebc021cecac845
                                                                                                                                       0451e29f71b9ae8bf1d17253d6d01e4902955e6185746b79c9d9a3
                  1c3d5e8762fa44206c6faa619c6d39f6c0c 00000000007fc5d08361aa249017a6c239c500b459                                       b6f6e25750d8875216135b8905d084b63e74cbec31189aa81263ef
16287       72821 993c77f52814cff4ec1cff507fc50       195a9fd3725b36c3bc8401                     1Ae4GPasngqdUzdJvXcs3KNquhQGD4opuC    49fa9cff76ac1efb9500df
                                                                                                                                       04d00558b36690b69986849488b1b93cc6fb60bc92853a81991ded
                  3335baac22d89b0973dd8a89abfbbce713 00000000008cb6c1dc707d4c2ea0416cbbaa0af388                                        ca1dcb3c844015654d4c512d81786bf5b42710facdf617bd1bf0c601
16288       72850 e78ce062a8e24bbb4dc6aef004ed13     124480b75cb943186a7be3                     1Lo6X9n88s4oHEdRZ45wTk61UqmsMqDC7U     69daf0b24cf515c7970b
                                                                                                                                       04be0b2ab2a48d7a04645194f7c08f667d267c106113e9591d79ff9
                  00de194a72264651af9da617b25560b286 00000000005f4febb74f829e5fa4b36481283f2f1fcb                                      190f6ebf6fd8b45f2957a8d0df99088d1a7c735db355847d590eab1
16289       72865 88a4aba7acea3330f5deaa54fb4261     9a12e8325b3f3249e948                         1KnW3qFLHZpRjJQCzDt7wDpRvkcThbJsBB   c265b7bde229cb76004e
                                                                                                                                       0444331b76eb379e02202b1fadbfa7abbe3dfe5f4de8b10b431daa6
                  256061193d1fbd5c0a65a4058ffe64b02f4 0000000000025f7c821b00d47a9e640fd2aceff612f                                      f4a452437b1292dea82da84b91f9ca26d8da69221dd88e12495fa1
16290       72883 242e9cedc3d4d0d060e4fb763d029       ad55eca5a3ce372e715f5                       1FToJGCFwT9TryxumUFGoima51NVY7sM8r   dcb7cfcaa692eebca76fb
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 907 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                       0483a7bbfe96e130fade65cc8770229e14b11579bfc5976c8731e34
                  8bcac47fd16c3bc79822b64a3e6d5329d5 00000000001dce8deb18ae922c9e3f1385320f69a8                                        4ba471f1b079fb24bfa7373bc9c7107afe29fe15323b974d29782d7f
16291       72912 e4fa23f013f163496fec62c53225db     eb5d1dad0c1153125a802f                     1FVWm8mVDxhdN7yScf53qLMCyAvu88yMs9     beeaf051e93dee2e830
                                                                                                                                       043872114074a61948da8bc3d72e715cb6509dd7b94bc36f4a7762
                  0925ceb241201d9fa66ed7669ddccd0c12 0000000000014477903e3e84656f41610d4ee1c81d                                        7e08cc0c711f5bdbbd91e01b4e6cd12148dd9a1630c199a6f98a35d
16292       72934 09c08677b3529216eb005c7c276afe     d8b5385f697f5d7a743e88                     1GuEXqgsyeZ1WKAwqvDzZUtsHCRnMUFqN3     4fa0f815c96c7d8cf1a4e
                                                                                                                                       042c2eb359a9951e78c3de49d96c67d64f5c11007c7c8912cce0406
                  bd1bd519af21f9751be11277e82b39be58 00000000003ccdfc360d53c99ce46daf1c50faa2ffa0                                      b6c80ae427071f0362fd1e650b4764081ede5088ac92c7a924104a
16293       72953 60731a82a6e8a27d31e5265ebb6454     cbcabebc6887f0db88da                         17Rc5AaRRiqXgWHNpHSakGyXLxU5dPT5wU   4bac3a620adb58930e65e
                                                                                                                                       04a7849acd3a4809ffa522da2daef357c5301b91e20df333425ed33
                  7f076b285fca28b0ff604003b4a62526a0d 000000000015a36ec5f9f45a314647eeba69288999                                       20c9c03979bf2edb8ef3ca27eff8c9c370261c8d9ba8c69ccc595de3
16294       72985 3120ad919e633fd1f9ed66102692d       d4893bb319d8ed7b4cfb90                     12Jj8T2AeiPZ1KBX3gqHUf7V9Nt1ogdiXb    047b063a8c0aaa90343
                                                                                                                                       049e14355e4a41173740f7e22c21a999bc26fd73440fdfbaf556a6c
                  9d8fd9af0acd26ed653d87b6175508d091 0000000000734a78ad2eaed5a1bbdf103060b60a63                                        a0ff3d2765ae7bb6826e9d467d42b3b01182d9baca8097d4e6dc4b
16295       72996 314f30a35a3301ecb222fb7f34c3a6     da16dea994490bb1e38748                     1AB4HWzzEkBQLJhy6qEw8dTNezrfPoVe5U     adb983f20fa7cbfe9e674
                                                                                                                                       0471d30322c91ddb10ab7adc9068121afdf8f9ee04a1adf453cf9fe9
                  4767480ed7cd1e3c3e35f2da9e774ab39ff 00000000005936a8d5637765967ad4da3599596adf                                       d607af8ce7b8bac7b46869afbd92a03d84a8d15d3d7a712c694e49
16296       73000 6a39d0362044922b5d722b8ef7c32       19879f5e65d6940da7fa64                     1GFMc7YVS25GsJkgfUYyKzeKYfschB3wae    56a4eb16a5b922a3a1d6
                                                                                                                                       0445e8d6ad6042badadd392f442a0adf2efc58d75cd9da7d7fe779b
                  0707ed726456e204772e538a3c88de5fc3 000000000004a28d492502a54d9d6d1f0d9b42e8fd                                        d91cab343263bd2bcf497a8c586796ea242b9ce39051ac7139d1ff2
16297       73117 8fcd438278ce47aa0a8e5915a221c1     1c4969ce5f84e6af71f9ae                     18fzS15NrVWXN6yfvw4jordF99HFDkbhow     b736622d445333845d31
                                                                                                                                       04a0078133123b20682e7c764b860cb60799cd545652b0518e77db
                  d62e284410cc5ade21b892c4c7f1d3e6ca 000000000077847e5d5cacb033ed829da1109d9bc7                                        7d06d9d7f6e06cb2b8f72c840ab7b5c6cbf1493ac31caeea1ea9355
16298       73118 64d5591e2bf722be3a61af220d7410     3ac22063d052f1115ae2cc                     1Cq6B7nkGtym83iyYMjLmLGScdiu8ZyoYu     72c0a71512d077ed3e731
                                                                                                                                       04c51b693879361a3ac05cc4c911359034b3ba834bd500d3525565
                  6af15de44acf75f2048641de1f6adbce8c9 0000000000434eaf5eb86eb1342d5def56e6f8e03f8                                      8295f0b2f99a1880de98a03bdc785f211908eb87c291f66a5e57c05
16299       73179 7f5c5ac67f261ac7db6faf6a76b0a       8f45c910a78118701feb5                       1L5Q8UQRvhyNESuRV2jAeYYgTTCdTPJR1q   a6d19d7ceaec540be7255
                                                                                                                                       04ecbf5205966f401e19ff4d0591aa0cc3d687eb8557f7e8737f8445
                  7600036e2c5c639489fb14dd21ac9fabde 00000000003fdb09b9a6b534f731ef0f772b52ce002                                       0b9d6ee4da7cc22d813e0894812375d5c725610c5acfa2dfdf769f2
16300       73298 e8bf7426d4c9d0558675986f49fa14     31c2821f5a60833d580d2                       1AKThe6jhZBvF2wZA3YrHQyjp1LpuPAa5a    659781ab870be8171bf
                                                                                                                                       04773c04ca99af1a409cddb27f7520082b6a72e2c13b9b2b3dfef1e
                  f9f78be2c44b82e9418170718b09158f55 0000000000125797e64ee3730d9ccc7de75d3e7ae0                                        725780535d0b53a0107e3392da838d406fa9e16c816234b2cba872
16301       73318 0fb0f8507670b8733525256f679a33     813f872cffc30b1a805ec2                     1M3jVWcaz8yyepGkZUDWWWTKKwn6fMdNXW     b44df6b99effb4e33f4ad
                                                                                                                                       04b080d3e3b48a6a47bd7f31e973b34d0890613a14ac8abcbb488f
                  ff958b1e5318f79dfa30f8d3decb83a8235 00000000005a4b465b885bc8115415d4d7b6c2bf27                                       92e3ee40e18fef4babd51f383f930a7533afd28bb07e5972c835f73c
16302       73336 506ef5dd5d25527ad2f28db3362bc       a65a2fcbac70414096e8b6                     19KeU5MfJW6mzin3adbwKAHkg2ybfFoAZb    65db41f2f398c0d09ee6
                                                                                                                                       0452ecb5faa536fd1b97d030f9db7f2fe04698828e85bffefa0ac5c5
                  c17a5667dcbe873bbc6c4e39fef2e431784 0000000000aba091aa5a66e95495ddd39a9675a79                                        75b2da7fe93dd3a7b81851ccc842446d50e10c9496da668f6c3fec3
16303       73350 034822832d6ccc58b593b9035dcd5       9abc40331a4d0b78fdb41ce                   15XwSvaMUd5wnSqZvsbXC1EZ2boio9j6Uo     725bb59a0eb50026ca4
                                                                                                                                       042d20f85a46298b0e8e31b5295812ac91c4fd59126e7564388ff12
                  f24cc940494f6be0e6ce2dacd0b83ab7c23 0000000000b0c04d4e413279f729abf7c3a814fef8a                                      6bb47ef68088c37f0e2504ae59f23ed6ba59600bfec08a9594455cf
16304       73354 6e50f8debed437034074bdc2d0e61       8d722aa93b965930b35a3                       1A49xPBq9tg7JsuHVY3VZAayrMi9KewtxG   9ddbbfd0a7d21e19bdc3
                                                                                                                                       045e505a2407b7deaaedadccb6e9328b0319c021d766b7cbef1506
                  e585d1f088c3ba75eba2ac61b020a62e61 0000000000710ff97713e8aec938e19e73f2406eca3                                       3cdfa7165285274d107a8bfd3047f7778aefc0d6563125090587f37
16305       73356 b2df8c82f338b1778ceb13ea1e873d     2646dcc86d0834d22c7cf                       125wHZcNCtLaEMY6DkkaMkn2dTwtWjUo9Z    932954767c86a1c70a15d
                                                                                                                                       04fff5c32f628e9c89f26329bfc3fb7840a85caa2c3233a8c3f015d76
                  0758fe37602c0d83d62329c5f557847669 00000000000e4d721332176f6626e20a15f44ae1eb                                        d1db967549c83a6f70d7a3fb77aa8800a5f27f1c633ec783ecf62b79
16306       73369 e87d1d4f5e58e96fa038fcd41e48d1     225b9bbba0b0ae8a9771db                     17nHn4rfpBH4wbaRtd63RYxaSXfeNzodD7     5131d453a395ca0a4
                                                                                                                                       0473c4df1d052eb0af3f335871363c90623bc3784385886ca924e63
                  c5fc213cace02508f594f25194fc47c6034b 0000000000995851649d4bed381184a0d71873620                                       7f39dbedec35ddc51481308af79bd9c454d942ebd8148927850c85e
16307       73380 e0c2981980392453edf5e660c104         4de951bd5d9c7cb760d8218                   16YB3j2kh5DHX11YmT7TYiqXyfczQTxdgB    f0347fba96eaa3ff3911
                                                                                                                                       04f33dc7d00f6b11007c9a197e79eff6de4916ce02c05801aad8a81
                  926880674067d14344c67c02b7d7f64d78 0000000000798d4505b7160334566559d4873d1e3                                         7bdc0863d035454a1e637884730bc00ab7cc2b3b0581125f7d573a
16308       73381 8da24b8240561384a90f3289aab83a     0460cd73d4d272d3f727e28                   13FFQfrZ4S81BNcDPNDyLMLrF1edCQm3Es      323faffaf5e2ce2d2edbf
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 908 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       0433feed23396ea2ca3f397fe48528d15324f59db57736c370d7ea5
                  7926e9f1bbc22f96bbdc33a4ebab092d9b 000000000096050b777e0942521f746d9ecc52b059                                        9543fa52c495659d31cfca293bda5c4bc9cef1b93d683658f4c08862
16309       73409 c553a5fdf8c4ed881e7c648ab1a763     9086238132264bb5e71399                     189wY6tQndByErtoadtepv7Fi5DVAbbj8k     482dd54453cac538f53
                                                                                                                                       04ed6c9f6aa4d97a0c1e6276f2f4693c146175f5c6737018209c028
                  bc1ed60241b069f92c98a28d4abb173252 000000000047192ea03d5f3819d4fc9ff687ffe5329                                       66e467452d979d0664d9307e04c84f6d03f0f71ae92c786139ad458
16310       73425 681fab3027b53fa99c45f974891c8a     88889b13c6628fb75f14f                       1M8xrWuQwNPqet7HpbgVdZKotTxJRBDtFy    63ed76a5fecd9169d375
                                                                                                                                       0445d741886f563f5aaaa65f63ddc080952cdbc037238737e3e3aa2
                  c2e1bb6c45c43f9bf2860e2a8f7c3991414 000000000020c9133d4a8f2f62df72ea126eee9434                                       e441ac19ef49764747cee74585a2f50ff535936f5f14a57632bc3e5e
16311       73467 1c05a48a7b42b0b32002c12202b49       1adccae3c3de5d8be0f760                     1J7UWCYwVtEpei21FXwU76ANQTqDecBGaE    9bfd544bddc2e99396c
                                                                                                                                       046904793de565988e780a43f82919a604d25aa4bc3779140a7d82
                  a68f495b81470557bbb7aa135861c025be 00000000000ab61b1ab4aedffeea34f2ff87c08a5fe                                       e054980259700ad0b1d19b5a199b4f35449ba9cfc6b772a4f498253
16312       73476 321ebdde596aa3b351f6a0dec2c2c5     115f18802f1329668ab0a                       1DtFV6n47r7Jt7ccMobWcjVHApMRbrEt5J    802f0dfce11868c202988
                                                                                                                                       04d0281f0cb8af77555e4a9c46c397ee8733a567b073391b04d1c49
                  0c56ac349cee48bf166f823d96b722f8221 000000000027fe343097fc6c2b946d61314147300fe                                      ac69a1a5ecffe10783dce32e97a5cd71c0e42fece499082eb36d9ec
16313       73503 e8cf03b4d8ecd2d05144f1d9a5c9b       0fe18ba453a4ca5c3d138                       1Q79uSaFq8i6TXMkr4WaJTcgVj3RoZcDfa   8a3d4dbf89f84dc71956
                                                                                                                                       041acaa7709c67597edf86587af83eda07d102ea2fdcd6b906caeac
                  3947d1b336fd9d0ffcee8a218c41252310a 000000000045811a7cb7a6e80fb1c90a7d3b3c112e                                       8389236078d997e5a79fa9b826ada2368818a8ecf585aa61bec48fc
16314       73539 767f59488d2c020932d7fa05bf6fd       f29f4ec56d34636568c3a9                     13i1AehGaBR7inizN4B6iTFEp3GdGsp6Dd    3ef5dd41a787e1fab41c
                                                                                                                                       048faacb2dfc787792dc151935ed68bda45b67cc51114d37b77a964
                  2f751d67f4599a46bdd5be7fe2735d489e 000000000007f3db33aaf4f7965cee3e8f0257d6cef                                       dcb2873a395def27fd3a3173e900f68509d55c3d648c2597f74fc5e8
16315       73568 3fc5f7ed6d6473ca2850cbbf2bb7dc     3b149e4d3bbe47c5f22c4                       15Jb7eBWmYP9dVB6SQqkZZAKGVKnLWxmtK    ef3b00ddbad8fe05222
                                                                                                                                       04b7272ef66d951ea03b46288bf9cd7f9a07f15e2bd7ade4b84c841
                  9f09fa6cc1eb76d02bdf960990a9affd2ad 00000000007f0ffae2119945eff467a065df04deea3                                      0fe7ebd929978a486d9c8d90b0ca1a55288d2fb29b34e39d9bedad
16316       73569 5e072f4844a333e47a9a56fbfe37a       34e5467bba4ef99e04fbb                       12k5AoU98AVSGqtVGPijBgKZstr2W8xskY   219fa57f92e7bd2a547d4
                                                                                                                                       048bf3f1ed1781116cf37e93bae1d6e3bb7a2eb2662bd877085a16
                  ce3fdce9dcb41569138912854b9553739e 000000000051622cf4fc0664a0defd4071e5fb24c3a                                       35d76927e9c2f126abd535195f353825a377b82f1e640660269235
16317       73577 74d2a982b40f3a4235118d24e91578     709cafbea4672b71e6ad9                       12MjRsikSrvojg6CpA15E7ZAa8DauFxB27    a3e256cbbbf5fa94a03e41
                                                                                                                                       04cbd1eee651f5b3b439c6b0ad38f53ae2dfcc9d40160edbc8eeadb
                  1123f0ef79b58df067a9c088b55c8b8d04c 000000000073b6d971b3bef2b5329dbb348a46c58b                                       bbdbc9ce97e0c04224687f4a4a758a5ea7aa1bf37ffdce96a002f821
16318       73581 bbcb0aac43f32ec0c83ab977c6fea       9868a2f4470a7c40ad634f                     1MwaB464sxwNryaPA1WCUwmF4hbaeR46ss    55ab632d9f5a9d39c31
                                                                                                                                       04922dde79f2470b35df5c15de8b11019f5da75bdd27b646009207c
                  aafc67df0f03b931738694b6b0d76f70ef8 00000000004fa6b2b06b9abd0daf4fd3b54f8d8f0e3                                      beb9cf85a06b297c4a3f6265741a972d04429b3ef4d67f9c4ec7a27
16319       73586 fc2357cfc0cfd5235a85b3a3adecb       3d1fc7a3767721c4cf55e                       13pG9Cu9zLb1WTj9w7GiZEUAY5cQRWMrps   43c93e1e230554ed8fca
                                                                                                                                       043899c083f61078a4f10b454a8da51727e08eb006df5d24828bf7d
                  6d86cded474fde27355ff04b908d5dd6e3 0000000000a5a447d2865d5e54fce22590610c8a2f                                        34fa8a5956a3f95e8d9a3d1cd43d879b8b99b2d677cc32de03abfd8
16320       73650 a1e255deb7ca197725d19ef5c59613     4e4c405cd99656ea5e8f7c                     12FFtpTYYZJ2fxane8hKXcPCxek92F5FzY     58d5122cc0af9a752073
                                                                                                                                       046258cc8f4dc9489e49dea4b980699cc76223f75b0dbca33d50885
                  a5471b07e1263ade62f2ab3c212a1a0a67 0000000000575e219e7aaf9711a88e1e8dd3a44fdc                                        37145824d6eb5b4fd00f5a45fd1fba52a6c1c80c160d0e89b606b53
16321       73654 f803452ca23babf84e0e2b6c18ae5f     72f0892d2f516cc00c3e04                     1ApbLWzWm67tBFfA93wGAygc4ob5XWukA6     314380cd816e426870b0
                                                                                                                                       043e8021a4b5bbf7af77fba6d0f02cf68ce0ef7d681322ff4a493d96
                  acc4e99af244365f2eb31ab11c074554fe8 000000000051b57ecb3599344e286eecd0e8b788e8                                       6c566bf53eb0be22315a13d4c612b2e6aab68bd0b6ab1bee2d92be
16322       73655 59aec120991f307fe8d3ab5459a69       995fa52f7aeb595de576fc                     1Fpem5gjcA5voHZEomNCxHPG1B2K8mCqVV    5a302c60843c2934a1de
                                                                                                                                       0443c0c53f1db3a84d812441910589b5226503736aab8d0503af8fd
                  ea7e905fc668dc45e87647385e3fa52cb1 0000000000167cf3b6a9ba6499334015db75ffcd056                                       76ea34a1fdf39be8e7f398e1b3ed54f8dafcc1fd6381cd148aaab96b
16323       73674 2f1cf33d5a72d5ba9e903a1dcbfb68     91ca66b308e29745153ef                       1MB816wEL3QHvC71hPh8cNH4HFbQAimUZG    6f5c63e29d0942455fb
                                                                                                                                       040e41632164cd8f1cdfe13d1bea804f170974793e3666cc062d880
                  80ef7a9f43593a49422f38d7a15391b7f34 000000000084bd558bd83f3a207b0280b1ea054fd6                                       869bb7689caaedd7ed89cca677e03fd468bfa803d45e9cc019c5854
16324       73722 bebc19fbf2f48f007035d14255817       6484bf2561e490ae5aa6f2                     1CJ6Nne3AhnTvnPCy9odAcLKiFKTt65VCe    b92ccbfbf56f3845b025
                                                                                                                                       04c75ddff17e5740d12f2a11c3d1a8642978c7bee042297a0fcc7a9
                  2e6094611c76114c04921e3f6d97783fce 000000000079e39d68d661f87db51859a17724c3ba                                        a8169858c237b7fc1642b495dfae9ae0908c66ef767cd5f027db820
16325       73729 9f99d438974c01ae5893bb8a5fb48c     355cd6f140e5bacd13b46d                     1KsazNmCaHBxBQLz9Maf4mp9E7A1DjfBgs     8379d7dc7c080e1d99d1
                                                                                                                                       04986c49d3f2e4a5eeb372d009bc5952e52cc9651740afff6814442
                  add7d50a4870090f1ab95dac13173a78c1 000000000046973825b7579b5e612796b0849a7db                                         93656caaa0bc74ce49ba7cca320da760ba52d78625980b0ce68260
16326       73732 8262bf2ef67e51ab8b5f6500b51b4b     b01a7ec42450360a139d35b                   1BBWaQNZVgofgpWYyHzGEpfMYjzupf7Ty2      cef67147c523a852969a4
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 909 of
                                                               913
        A                          B                                       C                                             D                                         E
                                                                                                                                       042ee02261b0e6a072543ec236677ca9223762d2c4d8adf40ad6ee
                  5a5f2f8a2e4896f25d59e73affb95d314c8 000000000019894a2fc58a787a2ccc6efb43bb7f98e                                      7c6a20b6edf3af344f4bc3666d45ee49b2d5852f12162e79a4b2be3
16327       73758 56c7456d2ead3c6e65aadae88a190       ddbdac8e634a369af6cbc                       1HSy8vyutL8QFvbXBaQ6ciUc1GEa8mffU6   8cdcc28a03412f5184789
                                                                                                                                       043c5c3c56aeba3f47ee9c124e978ca7519e9723bd5bdb1258729a
                  89c6e8a30bb7e38ef239ce8523cc627aec 00000000007fce87752b2c25f72d8e941428f2a1921                                       7ed412134c5c440be7683943de90b57b813d2f007c2cba8aa2983b
16328       73780 100bab79a25c3ae521bc0b8843f3d7     74f4cb2d864c912a4009f                       17xChDGjrugzo3UK2YpBVZL7EcHbDDNcnb    53a4cee49cb2a70b4d451c
                                                                                                                                       04d2241bec803a84f087a9ad9017c58dcb3fda15c0a6bd426450bd2
                  cb3b47aa4980a9218a0852830066f3e01c 00000000008664533af735df3f24c321c1e95ae1585                                       bfa7b69badcbc68e4e02498bff5fb593e14b311c2ddde3c52bca5aa
16329       73783 5c27c4ac3974fc87a65e055bf432ba     5730ff7353bef5561571b                       15GivT9DUx5HMzGgKyKNH8WXK1SWRX3cV2    5473027a2f59f3a16b7f
                                                                                                                                       04b0e68e6439cdd6bb1c222af4a83e47c4f265e74c1db703c274a47
                  660ab36aeeb1a2b38de524a0fefaa5c451 00000000004db210b3d664b6bbe148034e35c7e7e                                         ccafcd75c71ed7778bf3ccf17c9ea9a5124c0922c5dd18d383bf8b3c
16330       73792 1a90024069fea2e1730dba2c3705f5     66557f2645d05ccce1c8cbc                   17HdkZ3eNJdKyv2CPpC51iswmpSsieAazc      343aa7eded4ca9da953
                                                                                                                                       0441ba91d7c58248831fd1b0e3c7a6341c77b05d3ef4371ec552a9a
                  a5c1f74e75d9805cafab8d13f345eda6aaa 000000000054a4b5a4917cbb0dd49f5cadc66c68f4d                                      8134588b863a72db1d79a1e6d65c253ad035dfb27dafe2b5513a9d
16331       73798 31321cdfe7d0312b726cfaed89c1f       67bb843af2b2f8052282e                       189ehtLGysf533BXiuZnkip8Su8sG9qtZa   8bd218d2fef7aa0fdfdbe
                                                                                                                                       0454569575f43b455a82870b2307e567856daa53fb3a7aad5223f0
                  b89efcf3b401e0ba420edf60d1c6d6b77f4 00000000006f82545458d11daef46746808d641921                                       0f8fc44e8c2c4c6b4b91b95d5b1763f708e1803dab52cbb9c82342d
16332       73848 b59c8a41358755f674b7871bf0a97       b97e2a5e989b1a01880419                     1KX5RGd4nky25737cfBkx7cCVEAbXqHFFH    6b3960f844bedc8b9877b
                                                                                                                                       04ae5b71922a604476bfe04db73628a7321d0656be79e245b0cbd7
                  b3c3780af61b74d74321c78f576f6777253 0000000000a7896339df3000e676811a89e0e3d938                                       3984c6ea8269653d4ab408ca9e877ca3dd1e72302bae8879cc1d46
16333       73855 4bde4a6b8716e01ec3a10fdeca082       40e153226409dd2ce1e606                     1H4fW4VNx8TfafpsUaxVdzfV55c7MsZxAh    0d2f7f3b7019135426aa0f
                                                                                                                                       04ad93741486ee3519e63062b0fcbee444c5ac7f43169f97d39a1a8
                  7bc0fe6894de13a8820d170c09786ba8e6 00000000008d1422592e7ba4e9a047a6dd690b570                                         5bda0fbb66b8e163de76ed6994d94a80609cb87fe4c710e7674d23
16334       73859 9cf7317ce42b81e4eabf9fadc05827     77912c1a7ed756bea3a5da0                   152j5gkJUTU7WLjfJrd5GCU9Ge2yb6PeaV      0e7ce847e3cfe26b5e014
                                                                                                                                       046639eb6e18bca95369f05a2f363d16529ea975fdd9ea3c6d83166
                  8df3f1c358288c71c6f5717f4b7caa5c6e7 00000000008605d8144c68d9b8e5f28d7435666a75                                       ecf6309d11fa6f4fa29eac816931de4849364c1f701f4ab3a0e44319
16335       73876 52febeec5311ac6a4b29ca272a525       a2b129e7448c6f7fe99d2b                     1DGDhkPdNGTF2mWo8cuzGm6M6GVUK5xMtY    243209af3773e7045f7
                                                                                                                                       046717ba3215cafc39834f80622284ab29d8f4254e60c12048c6473
                  96ff94e2da1a52dad05eb6aab87c8513e4 00000000000095798bbb5fc8910001f9f90fb7e4914                                       44f778a383412ea7e9f244fa1f85da64774ffb08d00cc52708374d1b
16336       73883 182587e415f1e6c4450722036e6411     27343d60b7256cdf3d826                       1GbcZ4xfnq6ubhXPGcXkYKqXhGBY8ms44m    14a869dd5fd1bd63521
                                                                                                                                       04df7c466636fdc5c7eb4a0513c8466738ea5de8a7650bb5394fee4
                  c082fbb73380729c137f5a3c6374b29b0ef 00000000006762eb0b7693f608cc48d65bf7cca05fd                                      8654efb67ffbab4c5a1b22ec097a445dbf6ca1719e781b6bb90b1ab
16337       73909 e9c6612bcc2651d4cc5de9c8ad104       a82df6239e972b4a7aba3                       1K8rkVHwqSzuFhNvRS8D8T7YdzvvjRsf4F   44cddefd270d8241bf66
                                                                                                                                       049796d675b2817d4ebf65806301f37978b3649b5d9a6bd5849387
                  65d1432980542db8cd085de23b8174b4d 00000000007c3c4d44f7039669ac6a6ca883c59b0c9                                        eb53f377515624771aaeca249a7c6c359148e8af8cb119d933f3ac2
16338       73933 05a3eaf6a95e701a42c29f914673b29   8158b677d59066662538a                       1Gru8Wiz7PSqrZP4L68aKdN5zr2kjhngt3     65f94d9bcd7661a166d86
                                                                                                                                       0467016756ceade5ef154204709205046cc48c948e311b31f59671b
                  e126de52fc0f3761a6020b2a2b819cf6f0a 00000000008548c957bbbd071d5fc0ed8621f9de97                                       de16d9993b96eb75ef1cfcb5e926da8122b236d363c1b277081f946
16339       73940 dd77941186397625154c7b37596cc       2154915c1ef3b475c7d033                     1CUrWwMoBxmZ3iKNfJVTi35jxQv9MwB6cc    f97079c747961bf45690
                                                                                                                                       043fab8a5ef43865a4ffd43eab1f8b565a223400681d83efa8b34c0
                  ce0b61c9d72cf47697314c4d44e5e5583e 00000000004dbfca0b76aa913c43840683a5a708bd                                        32912281db4fc75b404c6825ede83b0090b5438fa5f8f9ceeb2b2c0
16340       74002 8cab2fb35ac452020937d82d51f521     94e08b2fdf23eebbe7fd9a                     18YzgVuqYByfoHoaozYMwyinGfBvhiuknk     ddc51721b03caba9aa8f
                                                                                                                                       042c92d42966e5c62310155558c28df89003eb426b5f885a256945
                  1a7d2432c9d0e40e7058a29362d8bf9165 0000000000066406ee1c5463e6fd61059857bcb59a                                        17e8ebcee83d1d8f384a459b84c133cc81164726380c0feffde3ffaf
16341       74008 55335f1c4ec8b2039609a0d3977782     225f71f72a5abdaac0cbe6                     1Kxm8XkLtNGNP7hHSQmzCDM6TiRms5bjya     934eca137db1b319a443
                                                                                                                                       0416271480d5fc44c5f157ecdd6a2393a0079c0160955a62cabbe22
                  6536b15dcbdb3059ae21b204d7139e8ca8 0000000000b1892b1b73093e1b68abc40db368564                                         dd40d072fc26188e0199071c6268f4041fbc8c4e9b424d431ebe710
16342       74022 12c93fc58b8bd3b4438da9e41fa8a2     1fc5565cd843ad51cacfb50                   15BkSYxdTQjPXRcjxGhphQsW6uX3zm1vYs      a97355eea45d2423b72f
                                                                                                                                       0485bc075c2292fa00bc2980141c4fca26d86cf1686ff9bc4546b14d
                  1f08cc2c1ece16260018e9374c22777acf3 00000000000591761f449b10985e44e9dec13631cc                                       a79a73a5bc1ee6547cfae9a05dc52fceebe2a70c5e9e33f4bfa66c24
16343       74024 8bd0e1d841a424dd57dbc90554272       a3b4c68eaa411e462344c9                     1J4XsYFE6MeRfFtdct1CueEjg41qAQQ8iM    f19a966d2452aa7c21
                                                                                                                                       04dee44531f6ea386e21d5d72f97b92b3243b19f69b7e3c06df4ef8
                  c533d710f6c6217d31d112c95f6aeaf3698 000000000051426ed4a8cf60e1d25e0933de1a3d0f                                       7ff31294f906b703d5fa0e21f66748b0496f8f4436ff80087938e012
16344       74027 533dcaf543f18a9677b108b402d26       6e477a1945792de4de17e9                     1GJLvLxyiPYjbov6qE6ZduCywaDt758AM6    666eb561621e78e46d0
                        Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 910 of
                                                              913
        A                         B                                       C                                            D                                          E
                                                                                                                                      04b1737fb075a476eddf968e197da1c4eb14b56a8a6c82d38b8102
                  b98a2ae3f8a81a3fb4ea7f4cdf27c4225d3 00000000009abc6782d027c62158c1afb0eab48714                                      071aa4d71b899b4b2ecd6016c6f115dec777e65092874ed372b8c1
16345       74036 ded4ec1c41033d3791d25c7ae9558       b75cca2ac4f359360de3d1                     1GdNECzsVj8R8aPydAxGs34e52SFfxA3VM   0b54722b89bc8cdf203806
                                                                                                                                      04c3f9b27a4123255a3224c93b673c6ed16d173075b173df635bb0
                  47ca6fac5baeff0a8173de6f893dbf3764a 0000000000abb08e0d539140a1e7388a9aa1c76e0                                       9fcb5d3ed5bd521f2a3fe7976fec642d48011ca12cd0de97b898bfca
16346       74058 d753502a9233ed9e759c593ab8875       bef7f5a42f4a6e1124aefe8                   16fyL4dfj2PaFSopTdLZwUymN3CaA3TCGj    b545bc50cb2cadc1e906
                                                                                                                                      0431e479d023f3feaf1e0bb85837f3fcd9b3b0b62c1736ede064bb9
                  23f27f3d6b43218b75c319d925d551fea2c 0000000000608dd52731e4021a98804e29e24db59                                       cf8460b2fc3ac5afa332c11e7faae3257fc50c943151f52495d7998b
16347       74063 11b8917b8db2a008221ce5d617183       0db9cecf088785d34052234                   1EPj8s4Rr4avg1scfpnamvR35BHLoVytG6    66f59cf94d21233f609
                                                                                                                                      04fb490f236f566fa1abab79a37393164d6fe0e9da12ad3225478be
                  400bd5448c8d286b6de405a8c08ee9cf4b 000000000064709e2d9a1b0401e890265a2466343                                        9ded2db07fdd28f165842da5bc75b5adeb367ff064ebdcd4bf5f2b9f
16348       74122 f5455e3aabc57b89d1475eacde9446     3b0126f8c3e8cd8c0563626                   188dR6wqsbxtipQCkYVuybLLdFHN2iW61Q     c799243bd31df64fa73
                                                                                                                                      04b0274cbcd16580c7896ee99ba3c522384f09424a38ad683bc282
                  1c2261065364108d6fcdcec97560289e30 000000000042fc1bc665458e2c67b0808c23cac163f                                      528733c3a4fc0a1682590e3d4c20d844d0378790d0ab17dd498524
16349       74140 323ab6888d66e1992757b0d0e41594     1b793bf67106a495f4b01                       1CVYmfsw74Fii4UYDXinRXdYKF5y8eRPxp   2fd5b4412fdabf36c71b19
                                                                                                                                      047f2074686e0c59ed4b8c675069f442ec3e9db781153efc429bad1
                  0970a1b0d2f71780fae81db5dd15bb81d7 0000000000abeb5e39c74c74659df83b3f54a92bd2                                       f4ea9de780b180ed5ac43cbfd7ee4b171cc516fccba6db3ce2d20ad
16350       74149 1d82b029442de9796b926417007280     6bed73e9371ef022216743                     1FvXfyCye1KV5DNz3spZUskgdt3dqEMYLN    5a0e4a9d7d78a777dd4a
                                                                                                                                      046afab1716954604b04be2c04b076211b7ec2b105d0190c9344b8
                  8a663c64acd7aee0785907ca45fc0624b5 0000000000628b57d168c2fd83ad7fa15320eb8ce5                                       ae4c6a1c7b744c4bbb65118e34df2c7720c327f650f5e1897b5e84d
16351       74160 b37ae7831c87704b632ebc9e17ac25     ed4b5a1df0d21f41b32dbe                     1PFiuBGXb2KvrAMRvqMNBorrCkzdxQ2Dbt    a2e7f9baf54dc28f062c8
                                                                                                                                      042befbdb22d8c6e90f5ec1e25de6d271911b8bd7268252883ebe5
                  c712ecad0749a71531d7a4ef8fab6ed641 000000000063ce8a227508fd677d2386e34e5355aa                                       c4524e23856d17a0c1c053a0b24060aeb571ca2d42fc40ee810813
16352       74216 ba4d3e496e4e50afe1d3414e7e85a8     3e78cb435f9981f908668b                     1JS6nUpL5JHZ7UozKMvwKSh4gcngyZW4oq    83a62e82526ab4224e091c
                                                                                                                                      04e9fc259aabf42e9bdaee3872fde8fcfe330c885b9d1b04044e27b
                  735770a316ed3fec0932f328d91b71371e 00000000008420d57fe56e0f4fa400f5010847804f5                                      7017389a43de9b509820c1a618a134f718c382eb6398a44cb39d58
16353       74263 b703f0688fc01a1d460c51fd84c456     f0dd18bd20b2348c61d94                       1Dh7M7Q1T5GEiuMvWcuXPktD173L7HnGqq   2f9b321defa54fbe847d3
                                                                                                                                      045f0eaa0d22d3cc46646897895d659e9e3498de0e19daab4c0a68
                  22e6411612947a90d83014030019b5cbb 00000000002ba802601febd2194ee41f551e3b8da7                                        147e08fd7fef4dd67e077556356d456a2e571df8e91d6b5c0de8d69
16354       74278 b1944c1add23e962886d1961d9a0c52   9165960ad402265292c485                     1BNmN6EvLM4oU61DmzNFZAKdDRcDPAQ3DY     be66a957c26b47be8607a
                                                                                                                                      04610a4f4deead7e0f003c2941d185675b6e6c4039f2ebf471ed982
                  008169be9d7befb9a4d040829db652feb8 000000000063eb3dcf49e19bd4712b5d397aae334c                                       0030dd1ed9d055472e20b30bdfda517b0d195ea6b49c65d5cf9ed4
16355       74289 90ac6135dad02076e86c488133d664     4e409693b4d3c5bac68f1c                     1SH5CuLhXfzBauyYoqqa9qwfjncyW4cJZ     d89adf58ff034954d4180
                                                                                                                                      04bbcf3d51c93f9b0fc637b2028161566a6ee38b9de2b2190cf961fa
                  021d936954758b78952cd5173b2a066dca 0000000000b47882e3208ab6fd4cccc429b915c8b5                                       efd68e01b9e7b4fb996a0ea80d5419af1864036fecb987d106c7541
16356       74335 252e8acb592f2dd1398b452a6c4be4     a4ecbf9ff9eb1020797c35                     1Gn2Lp5v7zJudFHZVYyYKY3UzqqF5k1Pbn    b33cf2905b2d0d0b64f
                                                                                                                                      0449162277e919076794db9a0fce15cdcd93e81109641eaa4a22fbc
                  7e0b21be7745c519b2e4b9e7f86ecd88c3 000000000058fe0e27770ff6b781aafee1537785adf                                      11f74168d75422d6d2cc592fc53c247befd13c9427e87ea2b9dfe80
16357       74343 4f777ac7fa2809f65c4eb5e66ea411     242addd1d2ea1802bd773                       1Dpbyk4BqazNbtboDsa11z1ZzJMQCm8Fm    8b6521f9d12df9d57641
                                                                                                                                      04cd6891fece09d720603acad35e2b33df82985a0437df7b7f69233
                  551d6a97edcb8301c5f3c109d1d7d07a56 000000000006122c031c9f845a863a78de302ba9ee                                       8f69791dd2c015cb2277d0d0f656e2062ad1ff8b67ba3e28d6609de
16358       74363 a809d2c4d99b5589e05a5f4f51800c     206421686757d7a1c410b4                     12rSxvsGnR283sZTVrxntWgSeGkY2QHgF3    21b0f2821ede0022316b
                                                                                                                                      04c48f05803f59a4cdc8416f96e6d5b001ac04e0d31954b16f9fb602
                  11e2ed0b84bce56c055847b1b0004ea36d 000000000038db92cd7eae81d85114f695419527d7                                       7d60bba37102a8fcb16dbaebbb87179b6b323f859c2d183c58cbca4
16359       74385 d5880744b5d349b52302140a8f34d4     128d65460ffb58a06f2fae                     1JPGqXN12KtDpkf7ZW9gPZR9oGyoNRhdp2    36ce7b6cb1a44144649
                                                                                                                                      04f302372def6024feffabe0776e202968ccd0f7f8a367d835d80195
                  fe32e3347fc0a8542c07d37466d8b1064fe 000000000043384c0290fd96f3b780636a0e5f1454                                      a912e193ed1ef9613f23356c5d05217c5ea7a7556aadf56371be7c1
16360       74404 c65be16cd83cbd946016a04d5bb60       47a841cec7cf4d137e13b6                     1Nv6bC785vofPJbo1gCBAgqBEVhoYwR3t7   be7a59a465865be84fc
                                                                                                                                      04d47e6486852398c640e792a54a1817207fa49b2604d2ea91d266
                  30e4828f227ef567ea8691f4d7df46d34f4 00000000001736d206df2f01db41efb97a789e2b27                                      8e7688601a182d5e98c8d7c5872b07e2f56f36c13c34147fae30217
16361       74408 a80558dd74936a2658788321b2012       2dc211a3026fdb87c287fe                     1Cqo71bgZA3gdNEcguAzAnKi5AteKa3Cm    361086255058fc8e71fa2
                                                                                                                                      04f76da0cd945a6d38b5f9510639786611bd1f27e63eafc121ff0537
                  d32f556f5c1d6f68a0ec781a0770a15c7e7 000000000016712b3d516162cd1f71e910df56e119                                      c61be4033301a89f9bd2a83cd2e05d7cdf3c27046a2f07e193634ae
16362       74409 a131151eda1d06a247cd32abd9eae       2f9d2cf036d6f0f0be41e4                     1MbLAi63PSpAkNHsrGzpSnAqz9J3dgfaHR   16337081c611227c27a
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 911 of
                                                               913
        A                         B                                       C                                            D                                            E
                                                                                                                                        04f105bcca091623038a24c907b4224c164a79e2e3705fc99fba0bf
                  6d16d78140c28c6bfacf0f2728f7756d61e 0000000000a4f71e0363cdaee56ef903b1b7c133a0                                        9fe1e39df2750b7206eb31e8c3aef828e4a649c2ad6d1e810a0b636
16363       74436 6b45961e1ffa3a0df26a654f24e61       46bbdef8b8dfe31db00bee                     17wC2eWHs3DFrTpEKJcV5YboW1bupL6nR5     425ad98a69005daa82d8
                                                                                                                                        048298f28b85fbd9716704f01c7cfd5f748acedaa1fa414f6799cb02
                  82c71fbf641fbf47f3c9cbee8e5e9536979 0000000000adb10391f3c0d3d9b75b41f47668abef                                        b478dacba6a8487ff670a3306c1cbcc95d1fe42728e4e75f83d4a06
16364       74471 120096a8ead4c3e6fc419b77a24ca       2efc8ce1219b00fe6eebd1                     18ARfFB33L7Qr2BFVq3BnZCruxyYpUMF7Z     bd557eb5f0da899cba8
                                                                                                                                        0411b060a3397e7ec85dc12254a32be551edb37d16b2795f32c67e
                  a3ad50ba9fef19739f3beb471675948021 00000000006f624cb9220f1573e65932c6a5cdca768                                        00f38693c05a813953fe8af58101ad81a314251ca92ee7decd82873
16365       74485 cb54e565d6224cd1b37a2734729c09     f0bc9ee6eb4218e8b7369                       1CBEYwBJvBWRitujcMVzTZ5B79zdicLn7N     8e192e3f25c55a84ad34b
                                                                                                                                        04408b73629c71caecfa546e79ad90d08b3f9871bec12a8ada2cb33
                  17aa0254452b2f80c62bfe824138ab45a2 000000000045e5a7366301e48a175dc10c30b2f484                                         0faef93688ed25020d7f34f1f05766668a27c890b72ee263e8dfb15
16366       74496 fcd2c689b5e59bf236afb3fde2a48c     6da6815c8300a26d37af62                     1KXgEGNjk1dTvrdG6RVwAVUXu1neQsAZM6      874c6900e514fab45983
                                                                                                                                        04164905d59aa7619278baea31bea5da38293ef1d99b7cf249c6cc3
                  4717a7dfcec92ec4eed59763ae91dbeada 00000000007f9ce53933b83d5a13f178906cd817d0                                         34611341d3c85b5de025c99c14135334954471d08dc463dab6427f
16367       74505 6bdcd1949b68171658b08e1f9ccffd     92d2183f0d6f3ba2b357f3                     14LkZZfHBgJeuUKEzvwREBXg3LnPjckvjU      2a463a2d3fb87ad7e80eb
                                                                                                                                        04a5a8f65834d645a94f7ad4ab54b4fbd6a02f96d5647b329622277
                  b332024e86d048515ee04216c6ac576544 000000000097676c1cd7f136bfc4d47d5f21ea8078e                                        da9eb9e869ef5f86134cce3e2a9fcc36ef709c21dbafe9445cda1ab8
16368       74550 01050a9d093b9b0bdacc390eb92493     014edb5d18ac1c16ef475                       12GzUxgVUr5LrcTJczzSraPHcGAhfMUQr3     45a850114cf0984ee2f
                                                                                                                                        04bd8f3069ce016247d09bed1140f5c22f594aed19f99535048934f
                  d30c79bfe7ac11157e4571fabb997a455e 0000000000755f8b6b6244e7f296982c92fbf748965                                        750598edf10a453944233518ea34be3b1bc8723721ad575ac014e2
16369       74552 8b37617b0244c00e832634d6c1e675     0a172338c2f03f3f60389                       15uP7rKGoprzKDXXVwE7VcgqxgKcRKzYVY     64a0f81702b164d733306
                                                                                                                                        04fb93ab50ca7bea9b8d913ee2e32bab43f033cb005b5524a86c95
                  97785b3c29c2858be70ec9040c62fdab34 00000000001c75a542bceed1bfaa74310628a950eb                                         3c9854d03c02431cda6ebcd5e2ee01c42f161bb2a2616534732854
16370       74569 b424ff9541814b6068d3c466080b2d     ca72a081842cc63dd4ca59                     12Voos7Q7tC6NU6Du1Q8FgCjGNu3W98Ms7      4399a121ba38fb7bfd3fdf
                                                                                                                                        04391dd917f00474c8aff349c7952e056ee51536d0eb6e608307f5a
                  d9979a12ec4350bc798a01f120c8b82154 00000000005b76327ba6bb032cae948c5f2edb8da8                                         cacacbf0380bc562a723f817e367e716ec54ebbafd5a4ec650823e8
16371       74579 4a8a0fe9914057dab1b7bada09011a     d2d85d9ba09fa175301b95                     14QEMhP6WoPURyvNtvKeVSQNFL5kgWpcg2      886dc25994cc71b04fa3
                                                                                                                                        0409cd364b745218596dfff39fcd38480b4d90e4afc2db4f763e1c9e
                  d2a78f3f17fe70e6b723ce7eb3ea097089f 000000000099bd3a45e1c8eb17a2e22649b437367                                         670c95bba99c8bf8df51778e3c3f7da31561565276479bce0c547ff5
16372       74586 03fef4d25b5c4e1da20235d1eaea2       d0f429ccc51cc686f63a8d2                   1GS7NpXDzfA96UALyqfyK25vaRafhBw6KN      22f67dc8d0315b9a4e
                                                                                                                                        048ff5a20bb5dcbb5cee0772d03f8f329d7542e2f1fc8b17779e32bc
                  20fd39c9d6f71553162ce82f9cddce1e62e 00000000006afbcb66ef8559f5b0dcf7f03802810fef                                      96f31898e0262a1cc2a6099e99491a9d4d835d977c4d55742baccd
16373       74603 babd56a8bbe2c2485d7286bd5a773       3fcac8475ab1ae9baac6                         1A4AuRSuLaS3zoVMgbtorKwWgiafK8uaeV   80283fdfd7258d37e09d
                                                                                                                                        0459630b0645dfcc7a28f8a0ca425c7ee0db745f3efd2b6642af3fa9
                  0eb3de0d384d7cb391f613e8ba06810c3e 00000000001b53581fc88e68f873b3b600c6671106                                         27edee734c2ffd6464ffce2d195093acdba4f831110ec8bc7f865874
16374       74616 db3c513f358d9b42e8d03ab6dbca7d     77cc83589bcb9af201ba98                     176LE1CFgqqySXtsm9qjYUsfuiRaQdtYeN      69a81934e86ecabcec
                                                                                                                                        041c912b5d6a975ba6e33c3310fad6206658086e97bc29aa645289
                  70b14dbaf9ef7ff6ab83227a6d9a1454d71 00000000007a6047a443db74b8182cc54ab65ce640                                        560a77039e0fbae4c7c303c54aa6d605c092aeba06c36d9c2ca8545
16375       74643 96254129fc55f34207cad3c49c7b7       8cab183896f75b70d98590                     1H6JonL2PoG7fUeW4p9pNEwPakDUokkPqM     5e14ff43c598dd41d2129
                                                                                                                                        0474be417604d4880154a2711cc7bf5afaa0ce90ba71d7f22c48729
                  460afafd537a3f7e18fc8b5a509770c7b69 00000000000bce10e5e42ae5cb8548cef466eabb09                                        da8974a66c4d3d5a8799c4012ee9ca72182caabc800e7aea22d539
16376       74654 a819e9d9ee071bf0cdb535000ad58       7f629a60a723e13b521522                     1E9yFG3BW2qdxg39ndiuZVygXU36HbWTuA     45ce5b501e061788e8378
                                                                                                                                        04ae3687a56df67036dae669d68b76fecf906cf8bf7d20073a8f3233
                  9eaf01e23d467c064ea0dfc01d7dfa7fd09 0000000000376c5cce357b1bfa014420fd9b1cab372                                       51a43ced6cfe7f28f01b0fc539ca210ee46b65006d5d28bead15e18
16377       74655 fce4dbead691360fffc1ef9b5daa9       c9c6aeff929504e96a4e0                       1FK6VqDEygZzuCG9pZaA6xkRSMDcR7mcMW    c29c7c53b10411ada06
                                                                                                                                        04c5469251f731f64f4591fe6cecdea75c437ad34d4127c6b33dbd0
                  08a3cf02b8723b95a40d2605fb7334bc6e 0000000000247ed4e8182307fc9717bbfc814b1037                                         d59998feea91b30efe3d2b365d819e61f89bc0053e1bc33fa520c4c
16378       74671 3eb4c2bf79f8334e3e77191c738ec5     57d431e605ceb05a0bcd2a                     1AgCgWAh1NLzsi6L6GbAPqYQjtgmUmsa7k      4a3826146897145efda0
                                                                                                                                        0497fb21b10c6965d938ada2491da567facc3e6ed9385ae30fcf879
                  0181948529e8774305a78605752b8ee10 000000000047e962cf0f5dd9808e3300a845661ff83                                         28df8e2c1c8adffe12c67c47418947a9ed3fad210a501a81a9f9edb2
16379       74701 a9f5aadc6f1a362fdac553b74c3cc73   b695a5c32a2c850479f6b                       1GteYSinJrRkdvJkhB6V6EsxS8rzP9QN9u      f71b1f69803baf91b89
                                                                                                                                        045886e5a4b9fd1c9df3bcbc02285ae350802dd8f83b1c9289b8b13
                  8ea344a5027a4ceaf8ec8e82ea020c7358 0000000000535c88708525ebc1d771f1b444f9b557                                         52802965d86721008965e347f121238ae167b0abe1bdf3ee86a391
16380       74706 a149900920dfa8dbaf1e8f093e96d3     6ff79cd3e1028df93ab59e                     1DQkNM2SaFNSzFw2QtRohcHcsG24ZDs6BH      5b7dc2608ea8c93f3c63d
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 912 of
                                                               913
        A                          B                                       C                                             D                                          E
                                                                                                                                        04cc4247e754f655a70f5affaafbd852f318be0ccdf2e630c5e3d345
                  e45af4828be6a7db34c7455a853ce4a889 00000000002b4b4d4b4de13f51d02eea334bef7504                                         e9e29625607731ca51bec8b12aa2b764dc7cc40c5fe5b9d27e65390
16381       74798 7e8035b5d1fd23995ed3f6c6adb42f     b2f5577bbdd9986162a85a                     1Lk619g1LdTw45gCw8vTRxMoQ7RpRRSdTi      a8db1224d40e0e12cd0
                                                                                                                                        04d6ee46213f5d1b6f3ee219826ff1a50386b407fdfcfe804e8119e3
                  9913aad555d82554415c00038bf7018006 00000000001664626d9cb8d2882794ea1d77b03ee                                          c968823d8ecc9db1c8d4047d5a6d5a377ab5bbdaa57a0a4c742507
16382       74818 9a480bf5c919872caf9713139c0d68     05c02e695d48a0c74f01214                   1FFx9Z33qSu3NA4YPA9uuXSe2i5mTj2B4U       9c34b2e77b1af9dc0447
                                                                                                                                        047c46f127d2b36f03b862143444520813e292e303087db316c076
                  588b81e9e6e2434e8ff27fe5f2bc942f831 00000000005df424fc1a41b1b899b1dd37e0c4bc14                                        0a44106d54d42ed0c34ddaca7c3417816327e071be0094889e9cdd
16383       74842 c555223e27b70425b51695373bb49       bde0de405d01aa5cf297bf                     17cvziYUhXqwtdQ9yFmheZbiJpU4NfgWki     d970e9c7a0b2e3729524fc
                                                                                                                                        046133912380ca1e028484151365e8e2e7b45115991fd07d853e96
                  8e30e519bd85690aff870614671a8768ee 000000000057e31ff6b3c52a54a47e901f0db89587c                                        7acb22d4f39bade8d7383effa55bb8dccde1d268170b891b7ef27f6
16384       74869 f33a6e856cbac070e318a29b12bf3e     9f28674d1e72511999436                       1PCZnzs7kLFwjN4fJ44Zy9oZzsUxXg881W     3d547ff7c99de667a746e
                                                                                                                                        048cf10ed04d8677e5021c7b3c0ffd47f498982dba36514aad4f6bf0
                  d03f38afedc21dfde545ad5b47bf9ee9bdb 000000000005f070e4d938528774b7de6d420940e9                                        c7ee0c61bc9ecd36955f686beaa93bdae9f745a416f3b737a7a949a
16385       74882 ea3b78453ed67d5a259e1938e033f       26f4b2fe74f63eaf7a5934                     1NeaHQuyJx4TJgz7PZs9L8YadxqviTvfj      a73c3aa340b804209af
                                                                                                                                        041c4062acf757d4bc947d71157f86f2f3769d48de3736f2a83e565
                  09b5ded95de96c3492f33946f39845c49e 00000000002e0cac4ceb34f426a311099a3928f1e5                                         1b29b16a1336e4f6c565ef1b5b91bd7a820810fd9e959c6c6005e2c
16386       74888 203a782de2f28567426b88e03bf62e     84bd8153ccb40f41cdee39                     1imfUfHDe8AFwZz4HEWnzSRTbnwQsDPyA       49f52be18f3edeb6ea7d
                                                                                                                                        042a1e6e012c3438de806427e13b7ff7f71c21dd1f3634ac3ac842e
                  6661acfa3c17223c7dbf4f7b1a9da6c6540 00000000003f4ee9dc230fe56bcebdd3ffc4288685ff                                      62c99c2e4a21b30274f8686c75c1454d3a7eae830e80078749560b
16387       74903 43138b10f522a27d215d8c4821a15       5a939f0389c43bbe8325                         16QwHKePHnX3ApE3j1mYFgFw3PR8N8kD4X   3688dc3b170849c31c62a
                                                                                                                                        04bb24676cb8a11bd8b641ab4a301071cb1f29fe70b41f06496bc8e
                  7894f3c48e061ca1215fa8356ce65d4e20f 00000000007b0e91ca1eb524403e14ed570e9173c9                                        0c72ae2bde13221e73e6af51d969e94c25d7040abbbf48afc1e1e32
16388       74910 2bc0edd68768704dac9447408e381       d9bdb81a492e9553b801f8                     17ycsT69yZATqsyZ7pTXsVjz2Zqi4F3ZKS     21999796e57d2d0a46a7
                                                                                                                                        049a38b8105973752d19cac4dfec99e7b35070ad77df8378730fe02
                  ec8233338d4c0b0a4076bafe80362abd25 00000000004f2b6c9298bd9064b98cad6f9d94b378                                         0d5dd6e8c362301e5826426bd40ffa074b7eed1feb66159835ccfce
16389       74942 6b558e034c35d98287261d681f414b     e9b762fd58b1fecb6dd219                     1LTgESEUApbHzPQxEgj1RfUPtnyu7SLr4U      ba674b7751d7da1be6ca
                                                                                                                                        04afe36c0c0f6764362af4cc4856388d3f67f244f2ecb136429c7bf16
                  e64a5a415de769e06ae1130c7e7462673 0000000000653df60b9a6970112cd3554c31ec897b                                          23eadd2d05329fef695a89cc55aa7a5213743c7ec39fb47039f0211
16390       74967 113837d4f370fa3ef24b45898970020   fccf0c87eac9823b1b5500                     1LMfr6XzG7zme734PyKxMR3EgHe9S7KqP6       d0b7da97c79357cc3c
                                                                                                                                        04418768e3763deea2865b61a5f08c45515600851def4dce77004fe
                  326be19f58f14d16ee59b25790017f09f20 00000000000b14e17ca9f308f518c99ef03a190825e                                       84758f2ba36e5408dd1c73dd6820e6341f68654429e056c0dca446
16391       74983 495f85367197fbb8349fcc6e828c6       5f90b2cdd7242e88661f1                       1LurLBsqAw9ZN9sdjYpi4Frd4bnsNdS8qM    b30388d09207206a07968
                                                                                                                                        04aedb846b26e5e4c7dc64dd2f338467e3de6b48f8e174434f6204a
                  6df97379ba51064425658e8181a87fc208 00000000003d91eba41d5023df830f20f237a9a3f6f                                        e3a041e88840d9d19eae52831d89c20e3e34bcd1e1329cb194a97f
16392       75043 f509e3666c6894f2ea1ca30cc4bfcc     437be1078981282df91bb                       1Jdc8toZWNCi3FuyFuHctfRckrBoqTQ4SN     3061b09cbdb211df218e8
                                                                                                                                        04973cfc8185feb136aa3c6290118737aa1d631677c736b0a87f982
                  abb569b15f136405e169f1532ef6332bab 0000000000734dccc34884efb149cc5284076e0f6c7                                        d39c22e0171325ff8fb929b342e5aa3b1ed14d5677a7de8467b181c
16393       75050 3b9657fb0e8632c17647a2ae34315d     2f1863837d642dd284786                       18jf6PzuG7n9uNnrcVyPFyrD8ykkAGAimH     98c46944c9e0115365c3
                                                                                                                                        04efe921fa13d747ba1fb8d75e6d48ab273cb1350aaa8833ca4f5a5
                  29085cf97d375855def784a224a7f9cab11 00000000007cd88a41acc880651b55661b26cb7790                                        473ae99361941d2d63c5a6163a62855d49bdcc0081baef6bf4e97d
16394       75072 376d76c7d0753e1b795abc6e13b5a       588742502044f4f9b14aad                     19xH51AGLMKGsKChDp38DRVQgSdFh3iMUh     377a2f1eaa6c7f4c82eab
                                                                                                                                        041d4e03a2bf96797145f243c4f175de0ba8292f1c502bf268beeef3
                  9867ad618fa1ed21120aab0fe89e2523cf 00000000002f9359a7d7590c4ec92706f4298c28aec                                        ca9f6427e52c451a5ab502aec364af64e78cd6d324cc5ae19b1a554
16395       75083 9ae91599ed1eee1c81fcd9b5a4b456     f7ae0eafe128c40f5120a                       1CDLQ59uhPDUX1EiPBhe67HDuFbeTKvFUj     2e00840e4c4486d8b49
                                                                                                                                        04b257f4ed78241a8432033cdf471561a03a5f2bb9dec2d0301c8cf
                  03e44e2e19ea57114cdd00cd0c65938e08 000000000023999c11c80e6106e92dc1389e70b1b8                                         748fe451d6ab2308d0b9cf9edb17e7b57a6f495df1b3e77d4f19ff85
16396       75090 6d663c8a8d0db5b394c43e32b7c4c1     74b12961aa72faca0d2eff                     18CKYyhL3dLQzkvtHGTk15afS6BSK5msoR      b16e63af60c11da2b51
                                                                                                                                        04939d9118a408587a560e4415e56a424faa80028bf4c56b725588
                  4368ccf3f6b750d5d146aec32b71fd94fe6 00000000006814ffe1a9ca6cb7106671c7eedad10f7                                       3e5f7918d03bcca8c42e7dc9c3e3f4aae8300b511c9cdc55af741d9f
16397       75091 c5407125cd80d51032dbaa24c1c13       e54746f86629fc150d832                       1KJXyup844JffZanj1GyLZRkkSMKsKnVX4    4fc446bc07447d0aaff9
                                                                                                                                        046bd5de336c7f6b4b94e698c348951a645daa6d011bd4caf139d8
                  7f381bff7147653b2d957dcb21d452c06da 00000000002930fae53feb5eb5baaca825fd2e2b53                                        51777a32473dd7b80a6d2ab67c13194e6aa1c38afe04a3b9bb894c
16398       75120 a46ab71f0ba3bea9fd27cff40b66a       97fc754870da9cf4025d83                     1M4NSCXCXbUbQ3vF2ouxWNUQmcUKyTvDi1     3fe372de21e22156360303
                         Case 9:18-cv-80176-BB Document 512-7 Entered on FLSD Docket 05/21/2020 Page 913 of
                                                               913
        A                         B                                       C                                             D                                          E
                                                                                                                                       040199e9791c315b1595cd04fb31f326124257748ddd23829aed84
                  cd70b4d7c702be424d4d8deaa21fafd61f4 00000000004109c1a3f1f73e0045506d139242fbecf                                      df6de97cebd7b83bac0f36bd9a4b27c7d27fbfd208c63c4526fb5346
16399       75205 18d1465b2de48aea6ab945bd9852e       ca57224378d79a8a5a9ce                       18bBaJXSbACXVVrueaHL3CbnTzJJDQYQeo   18e6e0733381f1fa20b4
                                                                                                                                       04ce916eae1ba30ef7468b74f14be810351496a5275782648ba4a5
                  0311dcc6387cf47ba3f2eb99cd39ad6df0e 000000000030e49cba4b1d16903ae5318cac6e6471                                       ebb117a885bb250449812accd909f5eaa89c1d20c3a75281bf737e5
16400       75238 704736ec390a3e695db638b828f5e       ae483b6eef90ab45ab31a3                     1C2ovN9sGtymgQFkuJ7BJwveFv7nw9u4xu    9c9373d6a2eb98adc764f
                                                                                                                                       0456b61dd4721723be10beff531782d30ea7f727db02c9be6d328d
                  da8c258c4fafda6af9b5ae4d54bd6594eb0 0000000000126edd20a7ebfb19e1ae1a9f848eafbf8                                      59700a7869d451b91b16a106aecb30790c0eebef96aa5d49542ee5
16401       75242 e1a1dabbb29e759870d5b9203d40a       b53a348e36acf2cc06a62                       1J7nomFrEK1fsfMJRXE6UEf3hsZbR3zzTQ   abe251ab5a621ac1b3c71f
                                                                                                                                       04e95176f6ccb715c28993c63f38318a0bad88b80b1129297ffda4f7
                  67ac6b5c06fca85689267a51c4b77c461e 0000000000765abe250fabdb3d8cb2fc18a1bf09345                                       c9772e5f38cc417a225f13f6e0f19c5e200094cc6b7801c120806f80
16402       75273 b155d472ccf0e336741ef794039eb6     7deff255d10bd575dcb68                       19opzoGumRNGGMWb56pmeY2SSBkz7Poq1h    9862f6c60c86459a65
                                                                                                                                       048f20eeda88a79c431a0ed3c151c1ab0787503a83cb6cc02e424e2
                  ea16200b2e018945293d5e13ef22e3b8ff 000000000035c5f264d5940eaa8275d600fa31ac53                                        390321f8a93bda4be2efef8a31507534bf5417f349a66a7242a2349
16403       75300 8d8b23d787c94a3adeae6d4499a33a     2b4d36bca45c456f7e1f40                     1F6YBWsbUefAA55zEkPPNzQ9YV2yadbSDY     8d904b72db8f59ec2716
                                                                                                                                       04608f94e22cc9637164102e2071671511d8201f0db69e31b1be61
                  86eb9e9550d959e91265f961b7ea8dd5d6 00000000002f75e707c9e4b024b951c2af68f41425b                                       bb4a6dac23618db4eba82e3f23dc9f9e3a3dad3a025bd273cb1eb2
16404       75326 3a39cb4884bda7fdd2b9ece8da0360     3e6c92bdfe513e7e5fe2c                       153DidcYRKANFURrG2xYEiRVxfK1Qp25LZ    d9c9f2266db8d93e908b72
                                                                                                                                       0432733225a65ba9db81a223280a9c9776afb95ccd551f863dcb493
                  ab994554d7e865128607d23904f7501df7 0000000000282009422ca0a4a550e2a7dcc104d803                                        fb64359e1a2c68bebe68f9da5c5f1b7229fa9dc43e470b205a9376d
16405       75362 2ca949524c53404b530e322af4025e     e8e78f5ea2618202ffc799                     1GLFXtFdpaq7u6P6ZyweeYMGS6vzD8WRQn     7dac207c253a6178e2ce
